Preface

Preface to Oregon Revised Statutes

2007 EDITION

Publication of Oregon Revised Statutes. The Legislative Counsel Committee, pursuant to ORS 171.275, publishes Oregon Revised Statutes and distributes the up-to-date statute text, index, comparative section tables and annotations.

The statute text of the first official edition of Oregon Revised Statutes, published in 1953, was bound in loose-part form with each chapter constituting a part that could be removed from the binder.

Until 1989, replacement parts were identified by the words REPLACEMENT PART, preceded by the year of publication on the first page of each part. Those chapters that were reprinted, but were not replacement parts because they contained no new material, were identified by the designation, (19 ___ reprint), indicating the year in which they were reprinted.

The first softcover edition of Oregon Revised Statutes was published in 1989. The 2007 edition of Oregon Revised Statutes consists of 21 softbound volumes.

A Table of Titles and a Table of Titles and Chapters, covering all 17 volumes of the statute text, follow this Preface. Each volume is preceded by a Table of Titles and Chapters of the statutes contained in that volume. A chapter outline precedes each chapter and lists the ORS sections and certain temporary provisions compiled in that chapter.

Chapters that have been entirely repealed or renumbered are no longer listed in the Tables of Titles and Chapters, but a page identifying each of those chapters and indicating the disposition of the former content of the chapter is in the appropriate place in the statute text.

In addition to the statutes, Oregon Revised Statutes contains the Oregon Rules of Civil Procedure, printed pursuant to ORS 1.750. The rules appear in Volume 1 immediately preceding ORS chapter 12.

Compilation of 2007 regular session Acts. The 17 volumes of statute text contain, with some exceptions, the statute laws of Oregon of a general, public and permanent nature in effect on January 1, 2008 (the normal effective date of the Acts passed by the 2007 regular session of the Seventy-fourth Legislative Assembly). Exceptions arise because not all laws take effect on or before the usual effective date.

The text of every statute section compiled in Oregon Revised Statutes is reproduced verbatim from an enrolled Act, with the exception of the changes in form permitted by ORS 173.160 and other changes specifically authorized by law.

The Legislative Counsel has no general authority to revise; therefore, aside from the authorized changes, the text appearing for the first time in the statute text is not revised in the sense that statutes enacted as a part of House Bill No. 2 of the 1953 session (the so-called revision bill by which Oregon Revised Statutes was enacted) were revised. See the Preface to the 1953 edition. The provisions of ORS 174.510 to 174.550, relating to the enactment and construction of the revised statutes enacted by House Bill No. 2, are not applicable to every statute section now compiled in Oregon Revised Statutes.

The Legislative Counsel has set forth as notes certain temporary material and new material or has retained repealed statutes with notes explaining delayed effective dates. The notes are included to assist the user in placing the permanent law in a clearer context. In some instances, the notes have been given leadlines, which also appear in the chapter outline. Additional notes indicate special effective dates, special temporary provisions or temporary versions of permanent law. Notes are deleted in subsequent editions when they are no longer useful.

Changes in text of Acts. A number of the types of changes made in the text of enrolled Acts for publication in Oregon Revised Statutes are explained and illustrated below.

(1) Changes made pursuant to general authority granted by ORS 173.160:

(a) ORS numbers are assigned to codified session law sections. For example, section 210, chapter 459, Oregon Laws 1991, is compiled as ORS 310.140.

(b) Long sections of session laws may be divided into several shorter ORS sections. For example, section 240, chapter 16, Oregon Laws 1985, is compiled as the series ORS 816.040 to 816.290.

(c) Several sections of session laws may be combined in one ORS section. For example, sections 1, 2, 3 and 3a, chapter 690, Oregon Laws 1991, are compiled as ORS 475.900 [formerly ORS 475.996].

(d) Existing ORS sections are assigned new ORS numbers if reorganization of the material is warranted. For example, 418.035 was renumbered to 412.001 in 2007.

(e) Actual effective dates are inserted in place of the effective date of this Act. For example, the effective date of this 2003 Act was replaced by August 29, 2003 in section 4, chapter 733, Oregon Laws 2003, compiled as ORS 238A.070.

(f) References in session laws to this (year) Act or to a section of the session laws are replaced by specific ORS references. For example, in section 4, chapter 733, Oregon Laws 2003, compiled as ORS 238A.070, the words sections 5 to 26 of this 2003 Act are replaced by ORS 238A.100 to 238A.245. Also, in the amendments to ORS 128.826 by section 3, chapter 532, Oregon Laws 1991, the words section 6 of this 1991 Act are replaced by ORS 128.824.

(g) Alterations are made in unamended ORS sections containing references to a specific series of ORS sections when new session law sections were added to and made a part of that ORS series. For example, ORS 517.910 to 517.950 (emphasis added) cited in ORS 517.905 in the 1989 edition was expanded to ORS 517.910 to 517.987 (emphasis added) in the 1991 edition to accommodate sections 2 to 24a, chapter 735, Oregon Laws 1991, which were added to and made a part of ORS 517.910 to 517.950, but which could not be accommodated numerically within the existing series.

(h) Alterations are made in unamended ORS sections when new session law sections are enacted in lieu of repealed ORS sections or when ORS sections were renumbered, and such unamended ORS sections contain references to the repealed or renumbered ORS sections. For example, 285C.609 was substituted for 285B.386 in ORS 285B.332 when ORS 285B.386 was renumbered ORS 285C.609 in 2003.

(2) Changes made pursuant to specific statutes. Alterations are made in unamended ORS sections pursuant to specific statutes directing the substitution of new words or phrases for existing words or phrases. For example, section 3, chapter 380, Oregon Laws 1991, authorized the substitution of Board on Public Safety Standards and Training for Board on Police Standards and Training in Oregon Revised Statutes. A complete list of statutes authorizing substitutions of this nature appears as a note at the end of this Preface.

Not added to and made a part of. Notes may indicate that a particular ORS section was not added to and made a part of the ORS chapter or series in which the section appears. These notes mean that the placement of the section was editorial and not by legislative action. Notes also are used when the series references are either too numerous or too complex to bear further adjustment. However, the note does not mean that the section not added to a series or a chapter is any less the law. The note is intended only to remind the user that definitions, penalties and other references to the series should be examined carefully to determine whether they apply to the noted section.

For example, Oregon Revised Statutes contains chapter 137 relating to judgment, execution, parole and probation. A law relating to any of those subjects may be enacted but not legislatively added to ORS chapter 137, even though the section clearly belongs with the related materials found in that chapter. The Legislative Counsel compiles the section where it logically belongs and provides the not added to note.

Classification and arrangement. One of the fundamental tasks in code compilation is the maintenance of a sound classification system. Proper classification, by which the laws or parts of laws are brought together in logical consecutive units, is vital for a number of reasons. Classification makes the law more accessible and understandable. Only through classification can all conflicts, implied repeals and duplications be discovered and the proper revision legislation enacted. Classification makes possible improvements in the numbering system, the index and the annotations.

In the process of the initial classification for Oregon Revised Statutes, the statutes were divided into four main codes; the codes, in turn, were divided into titles and the titles into chapters. In each of the codes, an attempt has been made to arrange the titles, and the chapters within titles, in the most logical sequence. The four main codes are as follows:

(1) Volume 1 contains the remedial code, dealing with court structure and organization and remedies (ORS chapters 1 to 55) and the Oregon Rules of Civil Procedure.

(2) Volumes 2 and 3 contain the commercial and civil codes, dealing with corporations and other private legal entities, commercial transactions and relationships between individuals (ORS chapters 56 to 130).

(3) Volume 4 contains the penal code, dealing with criminal procedure, crimes generally and punishment (ORS chapters 131 to 170).

(4) Volumes 5 through 17 contain the political code, dealing with the structure and organization of state and local government and with the services rendered and the regulation exercised by government (ORS chapters 171 to 838).

The basic unit of classification is the chapter. Each chapter is intended to include all the statutes relating to each subject that logically can be treated as a unit. The arrangement of chapters within a title is intended to lead from the general to the specific or to deal with equally important but distinct legislation.

The arrangement of sections within each chapter is intended to follow a logical pattern. If there are definitions applicable to a whole chapter, they are contained in the first section (or sections) of the chapter. Next comes a section (or sections) stating the leading principle of the chapter. Following this, the details dealing with carrying out or enforcing the principle are set forth. If it is contemplated that certain steps shall be taken in a chronological order, the steps are arranged in that order. If a chapter consists of several independent or separable laws, the sections dealing with each law are arranged according to the pattern just described. In most chapters, except those in the penal code (Volume 4), criminal penalties, and often civil penalties, for violating provisions of a chapter are contained in the last section or sections of the chapter.

Cross-references. Cross-references for chapters 171, 174, 176, 182 and 186 and for certain series and sections within those chapters are located immediately following the chapter outline. Cross-references applicable to a chapter as a whole precede cross-references applicable to series and individual sections in the chapter.

Cross-references are most often employed to call attention to other statutes that affect the construction or operation of those from which reference is made, when the existence of the other statutes might not be apparent or inferred. Occasionally cross-references cite legislative resolutions or session law sections which, because of their special or temporary nature, have not been compiled. Cross-references are not a substitute for the index and classification system of Oregon Revised Statutes.

Numbering system. Under the decimal system adopted for Oregon Revised Statutes, the number to the left of the decimal point indicates the number of the chapter in which the section is located, while the number to the right indicates the relative position of the section within the chapter. The chapters are numbered progressively with Arabic numerals, but some chapters also contain an alphabetic reference, e.g., ORS chapter 72A. A progressive rather than a consecutive system has been used in order that additional chapters may be inserted in future editions without renumbering existing chapters. The sections are also numbered with the same progressive system.

Legislative history: source notes. The legislative history of each section subsequent to its enactment as a part of the 1953 revision bill, as well as the legislative history of every new section, is noted in brackets at the end of the section. The pre-1953 history is contained in a softcover pamphlet that is part of the complete edition of Oregon Revised Statutes. Source notes for sections that are repealed, amended or renumbered and new sections that are enacted are indicated as follows:

(1) Repealed sections. The number 759.395 followed by [1987 c.447 §45; repealed by 1991 c.315 §1] means that ORS 759.395 was enacted by Oregon Laws 1987, chapter 447, section 45, and was repealed by Oregon Laws 1991, chapter 315, section 1. Repealed numbers are never used in any subsequent edition.

(2) Amended sections. (a) The source note [Amended by 1981 c.854 §41] following the text of ORS 656.566 means that ORS 656.566 was enacted prior to the 1953 revision and was amended by Oregon Laws 1981, chapter 854, section 41.

(b) The source note [1979 c.806 §1; 1981 s.s. c.3 §124; repealed by 1985 c.502 §28] following the number 135.053 means that ORS 135.053 was enacted by Oregon Laws 1979, chapter 806, section 1; amended by Oregon Laws 1981 (special session), chapter 3, section 124; and then repealed by Oregon Laws 1985, chapter 502, section 28.

(3) Renumbered sections. The legislative history of a renumbered ORS section for the period before the renumbering of the section is found under the original ORS section number. The legislative history of the section for the period after the renumbering is found following the text of the renumbered section. For example, the number 184.202 followed by [1989 c.533 §1; renumbered 285.095 in 1991] means that ORS 184.202 was enacted by Oregon Laws 1989, chapter 533, section 1, and was subsequently renumbered as ORS 285.095 in 1991. (Beginning with the 1989 edition, source notes for renumbered sections indicate the year of the renumbering.) The source note [Formerly 91.766; 1997 c.249 §31] following the text of ORS 90.310 means that ORS 90.310 is a renumbered section that was formerly numbered ORS 91.766 and after renumbering, ORS 90.310 was amended by Oregon Laws 1997, chapter 249, section 31. For legislative history before the renumbering, consult the original or earlier numbers.

(4) New sections. The source note [1991 c.630 §1] following the text of ORS 137.227 means that ORS 137.227 was enacted by Oregon Laws 1991, chapter 630, section 1.

Most new ORS sections are not expressly enacted in lieu of statutes superseded by them, so the source notes following the text of such new sections reveal only the formal legislative history. The user may refer to the Act that created the section, or to the Comparative Section Tables in Volume 20, and determine whether that Act also repealed other ORS sections. These repealed ORS sections may have related to the same subject as the newer section and may lead the user to useful annotations.

(5) Repeals with enactments in lieu. In cases where an ORS section has been enacted in lieu of a repealed ORS section, the source note following the text of the existing section will so indicate. For example, the source note following the text of ORS 9.260 reads [Amended by 1953 c.604 §1; 1979 c.252 §21; repealed by 1989 c.1052 §7 (9.261 enacted in lieu of 9.260)]. Reference to former ORS 9.260 in the 1987 Replacement Part shows that it related to the same subject as ORS 9.261, and further reference to the appropriate volume of annotations discloses numerous notes of cases pertaining to former ORS 9.260 that are still relevant to ORS 9.261.

(6) Referred measures. In some instances, the amendment or repeal of a section does not become operative because the amendatory or repealing Act was referred to and rejected by the people. Consequently, the amendment does not become operative and is not compiled as part of the text. This fact will be indicated in the Comparative Section Tables (Volume 20) as a note. For example, Note: Chapter 906, Oregon Laws 1989, was referred by the electors and not approved.

Finding former law. The user who is interested in the text of an ORS section prior to its amendment or repeal should consult the chapter as it appeared in the preceding edition of Oregon Revised Statutes or the appropriate volume of Oregon Laws (session laws) for the year in which the change was made. For example, the source note to ORS 58.410, [1987 c.94 §6; 1989 c.383 §2; 1991 c.132 §2; 1999 c.362 §§2,2a] shows that ORS 58.410 was amended by Oregon Laws 1991, chapter 132, section 2. The text of ORS 58.410 as it read prior to the 1999 amendment can be found in ORS chapter 58 (1997 Edition). The 1997 text, as affected by the 1999 amendments, can be found in Oregon Laws 1999, chapter 362, sections 2 and 2a, where the new material is shown in boldfaced type and the deleted material is shown in bracketed italic type.

Citation of Oregon Revised Statutes. This publication should be cited as Oregon Revised Statutes (or ORS). Individual sections may be cited by using the designation ORS followed by the section number. No other citation is necessary. Numbered paragraphs within a section are referred to within the section as subsections, lettered paragraphs as paragraphs. In other ORS sections, subsections and paragraphs are cited as ORS 619.026 (2)(b).

As defined in ORS 174.100, the word to means to and including when used in references to a series of statute sections, subsections or paragraphs. A reference to the series ORS 758.505 to 758.555 includes both ORS 758.505 and 758.555.

Method and form of publication. The complete set (21 volumes) of 2007 Oregon Revised Statutes consists of 17 volumes containing statute text, two volumes containing the General Index, one volume containing the Comparative Section Tables and one volume containing the Annotations annual cumulative supplement. In addition, the set includes one hardcover volume containing the Annotations 1971 Permanent Edition and one volume containing the softcover 1953 Edition Prior Legislative History.

Statute text in Oregon Revised Statutes is not interrupted by the insertion of annotations or cross-references between statute sections. An additional reason for separating the text and the annotations is to avoid the expense of reprinting the complete annotation material each time the statute text is brought up to date.

JOAN H. ROBINSON

Acting Legislative Counsel

November 30, 2007



Table of Titles and Chapters

TABLE OF TITLES AND CHAPTERS

2007 Edition



Oregon Rules of Civil Procedure

Oregon
Rules of Civil Procedure (2007)

OREGON
RULES OF CIVIL PROCEDURE

OREGON
RULES OF CIVIL PROCEDURE

SCOPE; CONSTRUCTION; APPLICATION; RULE; CITATION

1 A            Scope

1 B            Construction

1 C            Application

1 D            Rule defined and local rules

1 E             Use of declaration under penalty of perjury in lieu of affidavit; declaration defined

1 F             Citation

FORM OF ACTION

2                One form of action

COMMENCEMENT

3                Commencement of action

JURISDICTION

(Personal)

4                Personal jurisdiction

4 A            Local presence or status

4 B            Special jurisdiction statutes

4 C            Local act or omission

4 D            Local injury; foreign act

4 E             Local services, goods, or contracts

4 F             Local property

4 G            Director or officer of a domestic corporation

4 H            Taxes or assessments

4 I              Insurance or insurers

4 J              Securities

4 K            Certain marital and domestic relations actions

4 L             Other actions

4 M            Personal representative

4 N            Joinder of claims in the same action

4 O            Defendant defined

(In Rem)

5                Jurisdiction in rem

(Without Service)

6                Personal jurisdiction without service of summons

SUMMONS

7 A            Definitions

7 B            Issuance

7 C(1)        Contents

7 C(1)        (a) Title

7 C(1)        (b) Direction to defendant

7 C(1)        (c) Subscription; post office address

7 C(2)        Time for response

7 C(3)        Notice to party served

7 C(3)        (a) In general

7 C(3)        (b) Service for counterclaim

7 C(3)        (c) Service on persons liable for attorney fees

7 D            Manner of service

7 D(1)        Notice required

7 D(2)        Service methods

7 D(2)        (a) Personal service

7 D(2)        (b) Substituted service

7 D(2)        (c) Office service

7 D(2)        (d) Service by mail

7 D(2)        (d)(i) Generally

7 D(2)        (d)(ii) Calculation of time

7 D(3)        Particular defendants

7 D(3)        (a) Individuals

7 D(3)        (a)(i) Generally

7 D(3)        (a)(ii) Minors

7 D(3)        (a)(iii) Incapacitated persons

7 D(3)        (a)(iv) Tenant of a mail agent

7 D(3)        (b) Corporations and limited partnerships

7 D(3)        (b)(i) Primary service method

7 D(3)        (b)(ii) Alternatives

7 D(3)        (c) State

7 D(3)        (d) Public bodies

7 D(3)        (e) General partnerships

7 D(3)        (f) Other unincorporated association subject to suit under a common name

7 D(3)        (g) Vessel owners and charterers

7 D(4)        Particular actions involving motor vehicles

7 D(4)        (a) Actions arising out of use of roads, highways, streets, or premises open to the public; service by mail

7 D(4)        (b) Notification of change of address

7 D(5)        Service in foreign country

7 D(6)        Court order for service; service by publication

7 D(6)        (a) Court order for service by other method

7 D(6)        (b) Contents of published summons

7 D(6)        (c) Where published

7 D(6)        (d) Mailing summons and complaint

7 D(6)        (e) Unknown heirs or persons

7 D(6)        (f) Defending before or after judgment

7 D(6)        (g) Defendant who cannot be served

7 E             By whom served; compensation

7 F             Return; proof of service

7 F(1)        Return of summons

7 F(2)        Proof of service

7 F(2)        (a) Service other than publication

7 F(2)        (a)(i) Certificate of service when summons not served by sheriff or deputy

7 F(2)        (a)(ii) Certificate of service by sheriff or deputy

7 F(2)        (b) Publication

7 F(2)        (c) Making and certifying affidavit

7 F(2)        (d) Form of certificate, affidavit or declaration

7 F(3)        Written admission

7 F(4)        Failure to make proof; validity of service

7 G            Disregard of error; actual notice

PROCESS

8 A            Process

8 B            Where county is a party

8 C            Service or execution

8 D            Proof of service or execution

SERVICE AND FILING OF PLEADINGS AND OTHER PAPERS

9 A            Service; when required

9 B            Service; how made

9 C            Filing; proof of service

9 D            When filing not required

9 E             Filing with the court defined

9 F             Service by telephonic facsimile communication device

9 G            Service by e-mail

TIME

10 A          Computation

10 B          Unaffected by expiration of term

10 C          Additional time after service by mail

11              (Reserved for Expansion)

PLEADINGS LIBERALLY CONSTRUED; DISREGARD OF ERROR

12 A          Liberal construction

12 B          Disregard of error or defect not affecting substantial right

KINDS OF PLEADINGS ALLOWED; FORMER PLEADINGS ABOLISHED

13 A          Pleadings

13 B          Pleadings allowed

13 C          Pleadings abolished

MOTIONS

14 A          Motions; in writing; grounds

14 B          Form

TIME FOR FILING PLEADINGS OR MOTIONS

15 A          Time for filing motions and pleadings

15 B          Pleading after motion

15 C          Responding to amended pleading

15 D          Enlarging time to plead or do other act

FORM OF PLEADINGS

16 A          Captions; names of parties

16 B          Concise and direct statement; paragraphs; separate statement of claims or defenses

16 C          Consistency in pleading alternative statements

16 D          Adoption by reference

SIGNING OF PLEADINGS, MOTIONS AND OTHER PAPERS; SANCTIONS

17 A          Signing by party or attorney; certificate

17 B          Pleadings, motions and other papers not signed

17 C          Certifications to court

17 D          Sanctions

17 E           Rule not applicable to discovery

CLAIMS FOR RELIEF

18              Claims for relief

RESPONSIVE PLEADINGS

19 A          Defenses; form of denials

19 B          Affirmative defenses

19 C          Effect of failure to deny

SPECIAL PLEADING RULES

20 A          Conditions precedent

20 B          Judgment or other determination of court or officer; how pleaded

20 C          Private statute; how pleaded

20 D          Corporate existence of city or county and of ordinances or comprehensive plans generally; how pleaded

20 E           Libel or slander action

20 F           Official document or act

20 G          Recitals and negative pregnants

20 H          Fictitious parties

20 I            Designation of unknown heirs in actions relating to property

20 J            Designation of unknown persons

DEFENSES AND OBJECTIONS; HOW PRESENTED; BY PLEADING OR MOTION; MOTION FOR JUDGMENT ON THE PLEADINGS

21 A          How presented

21 B          Motion for judgment on the pleadings

21 C          Preliminary hearings

21 D          Motion to make more definite and certain

21 E           Motion to strike

21 F           Consolidation of defenses in motion

21 G          Waiver or preservation of certain defenses

COUNTERCLAIMS, CROSS-CLAIMS, AND THIRD PARTY CLAIMS

22 A          Counterclaims

22 B          Cross-claim against codefendant

22 C          Third party practice

22 D          Joinder of additional parties

22 E           Separate trial

AMENDED AND SUPPLEMENTAL PLEADINGS

23 A          Amendments

23 B          Amendments to conform to the evidence

23 C          Relation back of amendments

23 D          How amendment made

23 E           Supplemental pleadings

JOINDER OF CLAIMS

24 A          Permissive joinder

24 B          Forcible entry and detainer and rental due

24 C          Separate statement

EFFECT OF PROCEEDING AFTER MOTION OR AMENDMENT

25 A          Amendment or pleading over after motion; non-waiver of defenses or objections

25 B          Amendment of pleading; objections to amended pleading not waived

25 C          Denial of motion; non-waiver by filing responsive pleading

REAL PARTY IN INTEREST; CAPACITY OF PARTNERSHIPS AND ASSOCIATIONS

26 A          Real party in interest

26 B          Partnerships and associations

MINOR OR INCAPACITATED PARTIES

27 A          Appearance of minor parties by guardian or conservator

27 B          Appearance of incapacitated person by conservator or guardian

JOINDER OF PARTIES

28 A          Permissive joinder as plaintiffs or defendants

28 B          Separate trials

JOINDER OF PERSONS NEEDED FOR JUST ADJUDICATION

29 A          Persons to be joined if feasible

29 B          Determination by court whenever joinder not feasible

29 C          Exception of class actions

MISJOINDER AND NONJOINDER OF PARTIES

30              Misjoinder and nonjoinder of parties

INTERPLEADER

31 A          Parties

31 B          Procedure

31 C          Attorney fees

CLASS ACTIONS

32 A          Requirement for class action

32 B          Class action maintainable

32 C          Determination by order whether class action to be maintained

32 D          Dismissal or compromise of class actions; court approval required; when notice required

32 E           Court authority over conduct of class actions

32 F           Notice and exclusion

32 G          Commencement or maintenance of class actions regarding particular issues; subclasses

32 H          Notice and demand required prior to commencement of action for damages

32 I            Limitation on maintenance of class actions for damages

32 J            Application of sections H and I of this rule to actions for equitable relief; amendment of complaints for equitable relief to request damages permitted

32 K          Limitation on maintenance of class actions for recovery of certain statutory penalties

32 L           Coordination of pending class actions sharing common question of law or fact

32 M          Form of judgment

32 N          Attorney fees, costs, disbursements, and litigation expenses

32 O          Statute of limitations

INTERVENTION

33 A          Definition

33 B          Intervention of right

33 C          Permissive intervention

33 D          Procedure

SUBSTITUTION OF PARTIES

34 A          Nonabatement of action by death, disability, or transfer

34 B          Death of a party; continued proceedings

34 C          Disability of a party; continued proceedings

34 D          Death of a party; surviving parties

34 E           Transfer of interest

34 F           Public officers; death or separation from office

34 G          Procedure

35              (Reserved for Expansion)

GENERAL PROVISIONS GOVERNING DISCOVERY

36 A          Discovery methods

36 B          Scope of discovery

36 B(1)      In general

36 B(2)      Insurance agreements or policies

36 B(3)      Trial preparation materials

36
C          Court
order limiting extent of disclosure

PERPETUATION OF TESTIMONY OR EVIDENCE BEFORE ACTION OR PENDING APPEAL

37 A          Before action

37 A(1)      Petition

37 A(2)      Notice and service

37 A(3)      Order and examination

37 B          Pending appeal

37 C          Perpetuation by action

37 D          Filing of depositions

PERSONS WHO MAY ADMINISTER OATHS FOR DEPOSITIONS; FOREIGN DEPOSITIONS

38 A          Within
Oregon

38 B          Outside the state

38 C          Foreign depositions

DEPOSITIONS UPON ORAL EXAMINATION

39 A          When deposition may be taken

39 B          Order for deposition or production of prisoner

39 C          Notice of examination

39 C(1)      General requirements

39 C(2)      Special notice

39 C(3)      Shorter or longer time

39 C(4)      Non-stenographic recording

39 C(5)      Production of documents and things

39 C(6)      Deposition of organization

39 C(7)      Deposition by telephone

39 D          Examination; record; oath; objections

39 D(1)      Examination; cross-examination; oath

39 D(2)      Record of examination

39 D(3)      Objections

39 D(4)      Written questions as alternative

39 E           Motion for court assistance; expenses

39 E(1)      Motion for court assistance

39 E(2)      Allowance of expenses

39 F           Submission to witness; changes; statement

39 F(1)      Necessity of submission to witness for examination

39 F(2)      Procedure after examination

39 F(3)      No request for examination

39 G          Certification; filing; exhibits; copies

39 G(1)      Certification

39 G(2)      Filing

39 G(3)      Exhibits

39 G(4)      Copies

39 H          Payment of expenses upon failure to appear

39 H(1)      Failure of party to attend

39 H(2)      Failure of witness to attend

39 I            Perpetuation of testimony after commencement of action

DEPOSITIONS UPON WRITTEN QUESTIONS

40 A          Serving questions; notice

40 B          Officer to take responses and prepare record

EFFECT OF ERRORS AND IRREGULARITIES IN DEPOSITIONS

41 A          As to notice

41 B          As to disqualification of officer

41 C          As to taking of deposition

41 D          As to completion and return of deposition

42              (Reserved for Expansion)

PRODUCTION OF DOCUMENTS AND THINGS AND ENTRY UPON LAND FOR INSPECTION AND OTHER PURPOSES

43 A          Scope

43 B          Procedure

43 C          Writing called for need not be offered

43 D          Persons not parties

PHYSICAL AND MENTAL EXAMINATION OF PERSONS; REPORTS OF EXAMINATIONS

44 A          Order for examination

44 B          Report of examining physician or psychologist

44 C          Reports of examinations; claims for damages for injuries

44 D          Report; effect of failure to comply

44 D(1)      Preparation of written report

44 D(2)      Failure to comply or make report or request report

44 E           Access to individually identifiable health information

REQUESTS FOR ADMISSION

45 A          Request for admission

45 B          Response

45 C          Motion to determine sufficiency

45 D          Effect of admission

45 E           Form of response

45 F           Number

FAILURE TO MAKE DISCOVERY; SANCTIONS

46 A          Motion for order compelling discovery

46 A(1)      Appropriate court

46 A(1)      (a) Parties

46 A(1)      (b) Non-parties

46 A(2)      Motion

46 A(3)      Evasive or incomplete answer

46 A(4)      Award of expenses of motion

46 B          Failure to comply with order

46 B(1)      Sanctions by court in the county where the deponent is located

46 B(2)      Sanctions by court in which action is pending

46 B(3)      Payment of expenses

46 C          Expenses on failure to admit

46 D          Failure of party to attend at own deposition or respond to request for inspection or to inform of question regarding the existence of coverage of liability insurance policy

SUMMARY JUDGMENT

47 A          For claimant

47 B          For defending party

47 C          Motion and proceedings thereon

47 D          Form of affidavits and declarations; defense required

47 E           Affidavit or declaration of attorney when expert opinion required

47 F           When affidavits or declarations are unavailable

47 G          Affidavits or declarations made in bad faith

47 H          Multiple parties or claims; limited judgment

48              (Reserved for Expansion)

49              (Reserved for Expansion)

JURY TRIAL

50              Jury trial of right

ISSUES; TRIAL BY JURY OR BY THE COURT

51 A          Issues

51 B          Issues of law; how tried

51 C          Issues of fact; how tried

51 D          Advisory jury and jury trial by consent

POSTPONEMENT OF CASES

52 A          Postponement

52 B          Absence of evidence

CONSOLIDATION; SEPARATE TRIALS

53 A          Joint hearing or trial; consolidation of actions

53 B          Separate trials

DISMISSAL OF ACTIONS; COMPROMISE

54 A          Voluntary dismissal; effect thereof

54 A(1)      By plaintiff; by stipulation

54 A(2)      By order of court

54 A(3)      Costs and disbursements

54 B          Involuntary dismissal

54 B(1)      Failure to comply with rule or order

54 B(2)      Insufficiency of evidence

54 B(3)      Dismissal for want of prosecution; notice

54 B(4)      Effect of judgment of dismissal

54 C          Dismissal of counterclaim, cross-claim, or third party claim

54 D          Costs of previously dismissed action

54 E           Compromise; effect of acceptance or rejection

54 F           Settlement conferences

SUBPOENA

55 A          Defined; form

55 B          For production of books, papers, documents, or tangible things and to permit inspection

55 C          Issuance

55 C(1)      By whom issued

55 C(2)      By clerk in blank

55 D          Service; service on law enforcement agency; service by mail; proof of service

55 D(1)      Service

55 D(2)      Service on law enforcement agency

55 D(3)      Service by mail

55 D(4)      Service by mail; exception

55 D(5)      Proof of service

55 E           Subpoena for hearing or trial; prisoners

55 F           Subpoena for taking depositions or requiring production of books, papers, documents, or tangible things; place of production and examination

55 F(1)      Subpoena for taking deposition

55 F(2)      Place of examination

55 F(3)      Production without examination or deposition

55 G          Disobedience of subpoena; refusal to be sworn or answer as a witness

55 H          Individually identifiable health information

55 H(1)      Definitions

55 H(2)      Mode of compliance

55 H(3)      Affidavit or declaration of custodian of records

55 H(4)      Personal attendance of custodian of records may be required

55 H(5)      Tender and payment of fees

55 H(6)      Scope of discovery

TRIAL BY JURY

56              Trial by jury defined

56 A          Twelve-person juries

56 B          Six-person juries

JURORS

57 A          Challenging compliance with selection procedures

57 A(1)      Motion

57 A(2)      Stay of proceedings

57 A(3)      Exclusive means of challenge

57 B          Jury; how drawn

57 C          Examination of jurors

57 D          Challenges

57 D(1)      Challenges for cause; grounds

57 D(2)      Peremptory challenges; number

57 D(3)      Conduct of peremptory challenges

57 D(4)      Challenge of preemptory challenge exercised on basis of race, ethnicity or sex

57 E           Oath of jury

57 F           Alternate jurors

TRIAL PROCEDURE

58 A          Manner of proceedings on trial by the court

58 B          Manner of proceedings on jury trial

58 C          Separation of jury before submission of cause; admonition

58 D          Proceedings if juror becomes sick

58 E           Failure to appear for trial

INSTRUCTIONS TO JURY AND DELIBERATION

59 A          Proposed instructions

59 B          Charging the jury

59 C          Deliberation

59 C(1)      Exhibits

59 C(2)      Written statement of issues

59 C(3)      Copies of documents

59 C(4)      Notes

59 C(5)      Custody of and communications with jury

59 C(6)      Separation during deliberation

59 C(7)      Jurors use of private knowledge or information

59 D          Further instructions

59 E           Comments on evidence

59 F           Discharge of jury without verdict

59 F(1)      When jury may be discharged

59 F(2)      New trial when jury discharged

59 G          Return of jury verdict

59 G(1)      Declaration of verdict

59 G(2)      Number of jurors concurring

59 G(3)      Polling the jury

59 G(4)      Informal or insufficient verdict

59 G(5)      Completion of verdict; form and entry

59 H          Necessity of noting exception on error in statement of issues or instructions given or refused

59 H(1)      Statement of issues or instructions given or refused

59 H(2)      Exceptions must be specific and on the record

MOTION FOR DIRECTED VERDICT

60              Motion for a directed verdict

VERDICTS, GENERAL AND SPECIAL

61 A          General verdict

61 B          Special verdict

61 C          General verdict accompanied by answer to interrogatories

61 D          Action for specific personal property

FINDINGS OF FACT

62 A          Necessity

62 B          Proposed findings; objections

62 C          Entry of judgment

62 D          Extending or lessening time

62 E           Necessity

62 F           Effect of findings of fact

JUDGMENT NOTWITHSTANDING THE VERDICT

63 A          Grounds

63 B          Reserving ruling on directed verdict motion

63 C          Alternative motion for new trial

63 D(1)      Time for motion and ruling

63 D(2)      Effect of notice of appeal

63 E           Duties of the clerk

63 F           Motion for new trial after judgment notwithstanding the verdict

NEW TRIALS

64 A          New trial defined

64 B          Jury trial; grounds for new trial

64 C          New trial in case tried without a jury

64 D          Specification of grounds of motion; when motion must be on affidavits or declarations

64 E           When counteraffidavits or counterdeclarations are allowed; former proceedings considered

64 F(1)      Time of motion; counteraffidavits or counterdeclarations; hearing and determination

64 F(2)      Effect of notice of appeal

64 G          New trial on courts own initiative

REFEREES

65 A          In general

65 A(1)      Appointment

65 A(2)      Compensation

65 A(3)      Delinquent fees

65 B          Reference

65 B(1)      Reference by agreement

65 B(2)      Reference without agreement

65 C          Powers

65 C(1)      Order of reference

65 C(2)      Power under order of reference

65 C(3)      Record

65 D          Proceedings

65 D(1)      Meetings

65 D(2)      Witnesses

65 D(3)      Accounts

65 E           Report

65 E(1)      Contents

65 E(2)      Filing

65 E(3)      Effect

SUBMITTED CONTROVERSY

66 A          Submission without action

66 A(1)      Contents of submission

66 A(2)      Who must sign the submission

66 A(3)      Effect of the submission

66 B          Submission of pending case

66 B(1)      Pleadings deemed abandoned

66 B(2)      Provisional remedies

JUDGMENTS

67 A          Definitions

67 B          Judgment for less than all claims or parties in action

67 C          Demand for judgment

67 D          Judgment in action for recovery of personal property

67 E           Judgment in action against partnership, unincorporated association, or parties jointly indebted

67 E(1)      Partnership and unincorporated association

67 E(2)      Joint obligations; effect of judgment

67 F           Judgment by stipulation

67 F(1)      Availability of judgment by stipulation

67 F(2)      Filing; assent in open court

67 G          Judgment on portion of claim exceeding counterclaim

ALLOWANCE AND TAXATION OF ATTORNEY FEES AND COSTS AND DISBURSEMENTS

68 A          Definitions

68 A(1)      Attorney fees

68 A(2)      Costs and disbursements

68 B          Allowance of costs and disbursements

68 C          Award of and entry of judgment for attorney fees and costs and disbursements

68 C(1)      Application of this section to award of attorney fees

68 C(2)      Alleging right to attorney fees

68 C(3)      Proof

68 C(4)      Procedure for seeking attorney fees or costs and disbursements

68 C(4)      (a) Filing and serving statement of attorney fees and costs and disbursements

68 C(4)      (b) Objections

68 C(4)      (c) Hearing on objections

68 C(4)      (d) No timely objections

68 C(4)      (e) Findings and conclusions

68 C(5)      Judgment concerning attorney fees or costs and disbursements

68 C(5)      (a) As part of judgment

68 C(5)      (b) By supplemental judgment; notice

68 C(6)      Avoidance of multiple collection of attorney fees and costs and disbursements

68 C(6)      (a) Separate judgments for separate claims

68 C(6)      (b) Separate judgments for the same claim

DEFAULT ORDERS AND JUDGMENTS

69 A          Entry of order of default

69 A(1)      In general

69 A(2)      Certain motor vehicle cases

69 B          Entry of default judgment

69 B(1)      By the court or the clerk

69 B(2)      By the court

69 B(3)      Amount of judgment

69 B(4)      Non-military affidavit or declaration required

69 C          Setting aside default

69 D          Plaintiffs, counterclaimants, cross-claimants

69 E           Clerk defined

RELIEF FROM JUDGMENT OR ORDER

71 A          Clerical mistakes

71 B          Mistakes; inadvertence; excusable neglect; newly discovered evidence, etc.

71 B(1)      By motion

71 B(2)      When appeal pending

71 C          Relief from judgment by other means

71 D          Writs and bills abolished

STAY OF PROCEEDINGS TO ENFORCE JUDGMENT

72 A          Immediate execution; discretionary stay

72 B          Other stays

72 C          Stay or injunction in favor of public body

72 D          Stay of judgment as to multiple claims or multiple parties

JUDGMENTS BY CONFESSION

73 A          Judgments which may be confessed

73 A(1)      For money due; where allowed

73 A(2)      Consumer transactions

73 B          Statement by defendant

73 C          Application by plaintiff

73 D          Confession by joint debtors

74              (Reserved for Expansion)

75              (Reserved for Expansion)

76              (Reserved for Expansion)

77              (Reserved for Expansion)

ORDER OR JUDGMENT FOR SPECIFIC ACTS

78 A          Judgment requiring performance considered equivalent thereto

78 B          Enforcement; contempt

78 C          Application

TEMPORARY RESTRAINING ORDERS AND PRELIMINARY INJUNCTIONS

79 A          Availability generally

79 A(1)      Circumstances

79 A(2)      Time

79 B          Temporary restraining order

79 B(1)      Notice

79 B(2)      Contents of order; duration

79 B(3)      Hearing on preliminary injunction

79 B(4)      Adverse partys motion to dissolve or modify

79 B(5)      Temporary restraining orders not extended by implication

79 C          Preliminary injunction

79 C(1)      Notice

79 C(2)      Consolidation of hearing with trial on merits

79 D          Form and scope of injunction or restraining order

79 E           Scope of rule

79 F           Writ abolished

RECEIVERS

80 A          Receiver defined

80 B          When appointment of receiver authorized

80 B(1)      Provisionally to protect property

80 B(2)      To effectuate judgment

80 B(3)      To dispose of property, to preserve during appeal or when execution unsatisfied

80 B(4)      Creditors action

80 B(5)      Attaching creditor

80 B(6)      Protect, preserve, or restrain property subject to execution

80 B(7)      Corporations and associations; when provided by statute

80 B(8)      Corporations and associations; to protect property or interest of stockholders or creditors

80 C          Appointment of receivers; notice

80 D          Form of order appointing receivers

80 E           Notice to persons interested in receivership

80 F           Special notices

80 F(1)      Required notice

80 F(2)      Request for special notice

80 F(3)      Form and service of notices

80 G          Termination of receiverships

DEFINITIONS; SERVICE; ADVERSE CLAIMANTS

81 A          Definitions

81 A(1)      Attachment

81 A(2)      Bank

81 A(3)      Clerk

81 A(4)      Consumer goods

81 A(5)      Consumer transaction

81 A(6)      Issuing officer

81 A(7)      Levy

81 A(8)      Plaintiff and defendant

81 A(9)      Provisional process

81 A(10)    Security interest

81 A(11)    Sheriff

81 A(12)    Writ

81 B          Service of notices or orders; proof of service

81 B(1)      Service

81 B(2)      Proof of service

81 C          Adverse claimants

81 C(1)      Summary release of attachment

81 C(2)      Continuation of attachment

SECURITY; BONDS AND UNDERTAKINGS; JUSTIFICATION OF SURETIES

82 A          Security required

82 A(1)      Restraining orders; preliminary injunctions

82 A(2)      Receivers

82 A(3)      Attachment or claim and delivery

82 A(4)      Other provisional process

82 A(5)      Form of security or bond

82 A(6)      Modification of security requirements by court

82 B          Security; proceedings against sureties

82 C          Approval by clerk

82 D          Qualifications of sureties

82 D(1)      Individuals

82 D(2)      Corporations

82 E           Affidavits or declarations of sureties

82 E(1)      Individuals

82 E(2)      Corporations

82 E(3)      Service

82 F           Objections to sureties

82 G          Hearing on objections to sureties

82 G(1)      Request for hearing

82 G(2)      Information to be furnished

82 G(3)      Surety insurers

PROVISIONAL PROCESS

83 A          Requirements for issuance

83 B          Provisional process prohibited in certain consumer transactions

83 C          Evidence admissible; choice of remedies available to court

83 D          Issuance of provisional process where damage to property threatened

83 E           Restraining order to protect property

83 F           Appearance; hearing; service of show cause order; content; effect of service on person in possession of property

83 G          Waiver; order without hearing

83 H          Authority of court on sustaining validity of underlying claim; provisional process; restraining order

ATTACHMENT

84 A          Actions in which attachment allowed

84 A(1)      Order for provisional process

84 A(2)      Actions in which attachment allowed

84 A(3)      Exception for financial institution

84 B          Property that may be attached

84 C          Attachment by claim of lien

84 C(1)      Property subject to claim of lien

84 C(2)      Form of claim; filing

84 C(2)      (a) Form

84 C(2)      (b) Filing

84 D          Writ of attachment

84 D(1)      Issuance; contents; to whom directed; issuance of several writs

84 D(2)      Manner of executing writ

84 D(2)      (a) Personal property not in possession of third party

84 D(2)      (b) Other personal property

84 D(3)      Notice to defendant

84 D(4)      Return of writ; inventory

84 D(5)      Indemnity to sheriff

84 E           Disposition of attached property after judgment

84 E(1)      Judgment for plaintiff

84 E(2)      Judgment not for plaintiff

84 F           Redelivery of attached property

84 F(1)      Order and bond

84 F(2)      Defense of surety

CLAIM AND DELIVERY

85 A          Claim and delivery

85 B          Delivery by sheriff under provisional process order

85 C          Custody and delivery of property

85 D          Filing of order by sheriff

85 E           Dismissal prohibited

Note: The Oregon Rules of Civil Procedure set forth below are printed and published in Oregon Revised Statutes pursuant to ORS 1.750.

Rules 1 through 64 were promulgated originally on December 2, 1978, and submitted to the Legislative Assembly at its 1979 Regular Session by the Council on Court Procedures pursuant to ORS 1.735. Rules 65 through 85, and amendments of previously adopted rules, were promulgated originally on December 13, 1980, and submitted to the Legislative Assembly at its 1981 Regular Session by the Council. Some of the rules have been amended by the Legislative Assembly.

The source of each rule is indicated in a bracketed notation following the text of the rule. For example:

[CCP 12/2/78] indicates the rule was promulgated by the Council on Court Procedures on December 2, 1978.

[CCP 12/13/80] indicates the rule was promulgated by the Council on December 13, 1980.

[CCP 12/2/78; amended by CCP 12/13/80] indicates the rule was promulgated by the Council on December 2, 1978, and amended by the Council by promulgation on December 13, 1980.

[CCP 12/2/78; amended by 1979 c.284 §7; §D amended by 1981 c.898 §3] indicates that the rule was amended by section 7, chapter 284, Oregon Laws 1979, and that section D of the rule was amended by section 3, chapter 898, Oregon Laws 1981.

[CCP 12/2/78; §K amended by 1979 c.284 §8; §M amended by CCP 12/13/80] indicates that section K of the rule was amended by section 8, chapter 284, Oregon Laws 1979, and that section M of the rule was amended by the Council on December 13, 1980.

[CCP 12/2/78; amended by CCP 12/13/80; 1981 c.912 §1]

indicates that the rule was amended by the Council on December 13, 1980, and by section 1, chapter 912, Oregon Laws 1981.

[CCP 12/2/78; amended by 1979 c.284 §9; §D amended by CCP 12/13/80; §D amended by 1981 c.898 §4] indicates that the rule was amended by section 9, chapter 284, Oregon Laws 1979, that section D of the rule was amended by the Council on December 13, 1980, and that section D of the rule was amended by section 4, chapter 898, Oregon Laws 1981.

[CCP 12/2/78; §§E,F,G adopted by CCP 12/13/80; §F deleted and §G redesignated by CCP 12/14/96] indicates that the rule was promulgated by the Council on December 2, 1978, and that sections E, F and G of the rule were adopted by the Council by promulgation on December 13, 1980, and that section F was deleted and that section G was redesignated by the Council by promulgation on December 14, 1996.

SCOPE; CONSTRUCTION; APPLICATION; RULE; CITATION

RULE 1

A Scope. These rules govern procedure and practice in all circuit courts of this state, except in the small claims department of circuit courts, for all civil actions and special proceedings whether cognizable as cases at law, in equity, or of statutory origin except where a different procedure is specified by statute or rule. These rules shall also govern practice and procedure in all civil actions and special proceedings, whether cognizable as cases at law, in equity, or of statutory origin, for the small claims department of circuit courts and for all other courts of this state to the extent they are made applicable to such courts by rule or statute. Reference in these rules to actions shall include all civil actions and special proceedings whether cognizable as cases at law, in equity or of statutory origin.

B Construction. These rules shall be construed to secure the just, speedy, and inexpensive determination of every action.

C Application. These rules, and amendments thereto, shall apply to all actions pending at the time of or filed after their effective date, except to the extent that in the opinion of the court their application in a particular action pending when the rules take effect would not be feasible or would work injustice, in which event the former procedure applies.

D Rule defined and local rules. References to these rules shall include Oregon Rules of Civil Procedure numbered 1 through 85. General references to rule or rules shall mean only rule or rules of pleading, practice and procedure established by ORS 1.745, or promulgated under ORS 1.006, 1.735, 2.130 and 305.425, unless otherwise defined or limited. These rules do not preclude a court in which they apply from regulating pleading, practice and procedure in any manner not inconsistent with these rules.

E Use of declaration under penalty of perjury in lieu of affidavit; declaration defined. A declaration under penalty of perjury may be used in lieu of any affidavit required or allowed by these rules. A declaration under penalty of perjury may be made without notice to adverse parties, must be signed by the declarant and must include the following sentence in prominent letters immediately above the signature of the declarant: I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury. As used in these rules, declaration means a declaration under penalty of perjury.

F Citation. These rules may be referred to as ORCP and may be cited, for example, by citation of Rule 7, section D, subsection (3), paragraph (a), subparagraph (i), as ORCP 7 D(3)(a)(i). [CCP 12/2/78; amended by 1979 c.284 §7; §D amended by 1981 c.898 §3; §D amended by 1981 s.s. c.1 §21; §E amended by CCP 12/13/86; §A amended by 1995 c.658 §117; amended by 2003 c.194 §1]

FORM OF ACTION

RULE 2

One form of action. There shall be one form of action known as a civil action. All procedural distinctions between actions at law and suits in equity are hereby abolished, except for those distinctions specifically provided for by these rules, by statute, or by the Constitution of this state. [CCP 12/2/78]

COMMENCEMENT

RULE 3

Commencement of action. Other than for purposes of statutes of limitations, an action shall be commenced by filing a complaint with the clerk of the court. [CCP 12/2/78]

JURISDICTION

(Personal)

RULE 4

Personal jurisdiction. A court of this state having jurisdiction of the subject matter has jurisdiction over a party served in an action pursuant to Rule 7 under any of the following circumstances:

A Local presence or status. In any action, whether arising within or without this state, against a defendant who when the action is commenced:

A(1) Is a natural person present within this state when served; or

A(2) Is a natural person domiciled within this state; or

A(3) Is a corporation created by or under the laws of this state; or

A(4) Is engaged in substantial and not isolated activities within this state, whether such activities are wholly interstate, intrastate, or otherwise; or

A(5) Has expressly consented to the exercise of personal jurisdiction over such defendant.

B Special jurisdiction statutes. In any action which may be brought under statutes or rules of this state that specifically confer grounds for personal jurisdiction over the defendant.

C Local act or omission. In any action claiming injury to person or property within or without this state arising out of an act or omission within this state by the defendant.

D Local injury; foreign act. In any action claiming injury to person or property within this state arising out of an act or omission outside this state by the defendant, provided in addition that at the time of the injury, either:

D(1) Solicitation or service activities were carried on within this state by or on behalf of the defendant; or

D(2) Products, materials, or things distributed, processed, serviced, or manufactured by the defendant were used or consumed within this state in the ordinary course of trade.

E Local services, goods, or contracts. In any action or proceeding which:

E(1) Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiffs benefit, by the defendant to perform services within this state or to pay for services to be performed in this state by the plaintiff; or

E(2) Arises out of services actually performed for the plaintiff by the defendant within this state or services actually performed for the defendant by the plaintiff within this state, if such performance within this state was authorized or ratified by the defendant; or

E(3) Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiffs benefit, by the defendant to deliver or receive within this state or to send from this state goods, documents of title, or other things of value; or

E(4) Relates to goods, documents of title, or other things of value sent from this state by the defendant to the plaintiff or to a third person on the plaintiffs order or direction; or

E(5) Relates to goods, documents of title, or other things of value actually received in this state by the plaintiff from the defendant or by the defendant from the plaintiff, without regard to where delivery to carrier occurred.

F Local property. In any action which arises out of the ownership, use, or possession of real property situated in this state or the ownership, use, or possession of other tangible property, assets, or things of value which were within this state at the time of such ownership, use, or possession; including, but not limited to, actions to recover a deficiency judgment upon any mortgage, conditional sale contract, or other security agreement relating to such property, executed by the defendant or predecessor to whose obligation the defendant has succeeded.

G Director or officer of a domestic corporation. In any action against a defendant who is or was an officer or director of a domestic corporation where the action arises out of the defendants conduct as such officer or director or out of the activities of such corporation while the defendant held office as a director or officer.

H Taxes or assessments. In any action for the collection of taxes or assessments levied, assessed, or otherwise imposed by a taxing authority of this state.

I Insurance or insurers. In any action which arises out of a promise made anywhere to the plaintiff or some third party by the defendant to insure any person, property, or risk and in addition either:

I(1) The person, property, or risk insured was located in this state at the time of the promise; or

I(2) The person, property, or risk insured was located within this state when the event out of which the cause of action is claimed to arise occurred; or

I(3) The event out of which the cause of action is claimed to arise occurred within this state, regardless of where the person, property, or risk insured was located.

J Securities. In any action arising under the Oregon Securities Law, including an action brought by the Director of the Department of Consumer and Business Services, against:

J(1) An applicant for registration or registrant, and any person who offers or sells a security in this state, directly or indirectly, unless the security or the sale is exempt from ORS 59.055; or

J(2) Any person, a resident or nonresident of this state, who has engaged in conduct prohibited or made actionable under the Oregon Securities Law.

K Certain marital and domestic relations actions.

K(1) In any action to determine a question of status instituted under ORS chapter 106 or 107 when the plaintiff is a resident of or domiciled in this state.

K(2) In any action to enforce personal obligations arising under ORS chapter 106 or 107, if the parties to a marriage have concurrently maintained the same or separate residences or domiciles within this state for a period of six months, notwithstanding departure from this state and acquisition of a residence or domicile in another state or country before filing of such action; but if an action to enforce personal obligations arising under ORS chapter 106 or 107 is not commenced within one year following the date upon which the party who left the state acquired a residence or domicile in another state or country, no jurisdiction is conferred by this subsection in any such action.

K(3) In any proceeding to establish paternity under ORS chapter 109 or 110, or any action for declaration of paternity where the primary purpose of the action is to establish responsibility for child support, when the act of sexual intercourse which resulted in the birth of the child is alleged to have taken place in this state.

L Other actions. Notwithstanding a failure to satisfy the requirement of sections B through K of this rule, in any action where prosecution of the action against a defendant in this state is not inconsistent with the Constitution of this state or the Constitution of the United States.

M Personal representative. In any action against a personal representative to enforce a claim against the deceased person represented where one or more of the grounds stated in sections A through L would have furnished a basis for jurisdiction over the deceased had the deceased been living. It is immaterial whether the action is commenced during the lifetime of the deceased.

N Joinder of claims in the same action. In any action brought in reliance upon jurisdictional grounds stated in sections B through L, there cannot be joined in the same action any other claim or cause against the defendant unless grounds exist under this rule, or other rule or statute, for personal jurisdiction over the defendant as to the claim or cause to be joined.

O Defendant defined. For purposes of this rule and Rules 5 and 6, defendant includes any party subject to the jurisdiction of the court. [CCP 12/2/78; §K amended by 1979 c.284 §8; §M amended by CCP 12/13/80; §E amended by CCP 12/10/88 and 1/6/89; §K amended by 1993 c.33 §364; §J amended by 1995 c.79 §401; §K amended by 1995 c.608 §40; §K amended by 2003 c.14 §13]

(In Rem)

RULE 5

Jurisdiction in rem. A court of this state having jurisdiction of the subject matter may exercise jurisdiction in rem on the grounds stated in this section. A judgment in rem may affect the interests of a defendant in the status, property, or thing acted upon only if a summons has been served upon the defendant pursuant to Rule 7 or other applicable rule or statute. Jurisdiction in rem may be invoked in any of the following cases:

A When the subject of the action is real or personal property in this state and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly or partially in excluding the defendant from any interest or lien therein. This section also shall apply when any such defendant is unknown.

B When the action is to foreclose, redeem from, or satisfy a mortgage, claim, or lien upon real property within this state. [CCP 12/2/78]

(Without Service)

RULE 6

Personal jurisdiction without service of summons. A court of this state having jurisdiction of the subject matter may, without a summons having been served upon a party, exercise jurisdiction in an action over a party with respect to any counterclaim asserted against that party in an action which the party has commenced in this state and also over any party who appears in the action and waives the defense of lack of jurisdiction over the person, insufficiency of summons or process, or insufficiency of service of summons or process, as provided in Rule 21 G. Where jurisdiction is exercised under Rule 5, a defendant may appear in an action and defend on the merits, without being subject to personal jurisdiction by virtue of this rule. [CCP 12/2/78]

SUMMONS

RULE 7

A Definitions. For purposes of this rule, plaintiff shall include any party issuing summons and defendant shall include any party upon whom service of summons is sought. For purposes of this rule, a true copy of a summons and complaint means an exact and complete copy of the original summons and complaint.

B Issuance. Any time after the action is commenced, plaintiff or plaintiffs attorney may issue as many original summonses as either may elect and deliver such summonses to a person authorized to serve summonses under section E of this rule. A summons is issued when subscribed by plaintiff or an active member of the Oregon State Bar.

C(1) Contents. The summons shall contain:

C(1)(a) Title. The title of the cause, specifying the name of the court in which the complaint is filed and the names of the parties to the action.

C(1)(b) Direction to defendant. A direction to the defendant requiring defendant to appear and defend within the time required by subsection (2) of this section and a notification to defendant that in case of failure to do so, the plaintiff will apply to the court for the relief demanded in the complaint.

C(1)(c) Subscription; post office address. A subscription by the plaintiff or by an active member of the Oregon State Bar, with the addition of the post office address at which papers in the action may be served by mail.

C(2) Time for response. If the summons is served by any manner other than publication, the defendant shall appear and defend within 30 days from the date of service. If the summons is served by publication pursuant to subsection D(6) of this rule, the defendant shall appear and defend within 30 days from the date stated in the summons. The date so stated in the summons shall be the date of the first publication.

C(3) Notice to party served.

C(3)(a) In general. All summonses, other than a summons referred to in paragraph (b) or (c) of this subsection, shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

You must appear in this case or the other side will win automatically. To appear you must file with the court a legal document called a motion or answer. The motion or answer must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the plaintiffs attorney or, if the plaintiff does not have an attorney, proof of service on the plaintiff.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in
Oregon
at (800) 452-7636.

______________________________________________________________________________

C(3)(b) Service for counterclaim. A summons to join a party to respond to a counterclaim pursuant to Rule 22 D (1) shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

You must appear to protect your rights in this matter. To appear you must file with the court a legal document called a motion or reply. The motion or reply must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the defendants attorney or, if the defendant does not have an attorney, proof of service on the defendant.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in
Oregon
at (800) 452-7636.

______________________________________________________________________________

C(3)(c) Service on persons liable for attorney fees. A summons to join a party pursuant to Rule 22 D(2) shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

You may be liable for attorney fees in this case. Should plaintiff in this case not prevail, a judgment for reasonable attorney fees will be entered against you, as provided by the agreement to which defendant alleges you are a party.

You must appear to protect your rights in this matter. To appear you must file with the court a legal document called a motion or reply. The motion or reply must be given to the court clerk or administrator within 30 days along with the required filing fee. It must be in proper form and have proof of service on the defendants attorney or, if the defendant does not have an attorney, proof of service on the defendant.

If you have questions, you should see an attorney immediately. If you need help in finding an attorney, you may call the Oregon State Bars Lawyer Referral Service at (503) 684-3763 or toll-free in
Oregon
at (800) 452-7636.

______________________________________________________________________________

D Manner of service.

D(1) Notice required. Summons shall be served, either within or without this state, in any manner reasonably calculated, under all the circumstances, to apprise the defendant of the existence and pendency of the action and to afford a reasonable opportunity to appear and defend. Summons may be served in a manner specified in this rule or by any other rule or statute on the defendant or upon an agent authorized by appointment or law to accept service of summons for the defendant. Service may be made, subject to the restrictions and requirements of this rule, by the following methods: personal service of true copies of the summons and the complaint upon defendant or an agent of defendant authorized to receive process; substituted service by leaving true copies of the summons and the complaint at a persons dwelling house or usual place of abode; office service by leaving true copies of the summons and the complaint with a person who is apparently in charge of an office; service by mail; or, service by publication.

D(2) Service methods.

D(2)(a) Personal service. Personal service may be made by delivery of a true copy of the summons and a true copy of the complaint to the person to be served.

D(2)(b) Substituted service. Substituted service may be made by delivering true copies of the summons and the complaint at the dwelling house or usual place of abode of the person to be served, to any person 14 years of age or older residing in the dwelling house or usual place of abode of the person to be served. Where substituted service is used, the plaintiff, as soon as reasonably possible, shall cause to be mailed, by first class mail, true copies of the summons and the complaint to the defendant at defendants dwelling house or usual place of abode, together with a statement of the date, time, and place at which substituted service was made. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, substituted service shall be complete upon such mailing.

D(2)(c) Office service. If the person to be served maintains an office for the conduct of business, office service may be made by leaving true copies of the summons and the complaint at such office during normal working hours with the person who is apparently in charge. Where office service is used, the plaintiff, as soon as reasonably possible, shall cause to be mailed, by first class mail, true copies of the summons and the complaint to the defendant at defendants dwelling house or usual place of abode or defendants place of business or such other place under the circumstances that is most reasonably calculated to apprise the defendant of the existence and pendency of the action, together with a statement of the date, time, and place at which office service was made. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, office service shall be complete upon such mailing.

D(2)(d) Service by mail.

D(2)(d)(i) Generally. When required or allowed by this rule or by statute, except as otherwise permitted, service by mail shall be made by mailing true copies of the summons and the complaint to the defendant by first class mail and by any of the following: certified, registered, or express mail with return receipt requested. For purposes of this section, first class mail does not include certified, registered, or express mail, return receipt requested, or any other form of mail which may delay or hinder actual delivery of mail to the addressee.

D(2)(d)(ii) Calculation of time. For the purpose of computing any period of time provided by these rules or by statute, service by mail, except as otherwise provided, shall be complete on the day the defendant, or other person authorized by appointment or law, signs a receipt for the mailing, or three days after the mailing if mailed to an address within the state, or seven days after the mailing if mailed to an address outside the state, whichever first occurs.

D(3) Particular defendants. Service may be made upon specified defendants as follows:

D(3)(a) Individuals.

D(3)(a)(i) Generally. Upon an individual defendant, by personal delivery of true copies of the summons and the complaint to such defendant or other person authorized by appointment or law to receive service of summons on behalf of such defendant, by substituted service, or by office service. Service may also be made upon an individual defendant to whom neither subparagraph (ii) nor (iii) of this paragraph applies by a mailing made in accordance with paragraph (2)(d) of this section provided the defendant signs a receipt for the certified, registered, or express mailing, in which case service shall be complete on the date on which the defendant signs a receipt for the mailing.

D(3)(a)(ii) Minors. Upon a minor under the age of 14 years, by service in the manner specified in subparagraph (i) of this paragraph upon such minor, and also upon such minors father, mother, conservator of the minors estate, or guardian, or, if there be none, then upon any person having the care or control of the minor, or with whom such minor resides, or in whose service such minor is employed, or upon a guardian ad litem appointed pursuant to Rule 27 A(2).

D(3)(a)(iii) Incapacitated persons. Upon a person who is incapacitated or financially incapable, as defined by ORS 125.005, by service in the manner specified in subparagraph (i) of this paragraph upon such person, and also upon the conservator of such persons estate or guardian, or, if there be none, upon a guardian ad litem appointed pursuant to Rule 27 B(2).

D(3)(a)(iv) Tenant of a mail agent. Upon an individual defendant who is a tenant of a mail agent within the meaning of ORS 646.221 by delivering true copies of the summons and the complaint to any person apparently in charge of the place where the mail agent receives mail for the tenant, provided that:

(A) the plaintiff makes a diligent inquiry but cannot find the defendant; and

(B) the plaintiff, as soon as reasonably possible after delivery, causes true copies of the summons and the complaint to be mailed by first class mail to the defendant at the address at which the mail agent receives mail for the defendant and to any other mailing address of the defendant then known to the plaintiff, together with a statement of the date, time, and place at which the plaintiff delivered the copies of the summons and the complaint.

Service shall be complete on the latest date resulting from the application of subparagraph D(2)(d)(ii) of this rule to all mailings required by this subparagraph unless the defendant signs a receipt for the mailing, in which case service is complete on the day the defendant signs the receipt.

D(3)(b) Corporations and limited partnerships. Upon a domestic or foreign corporation or limited partnership:

D(3)(b)(i) Primary service method. By personal service or office service upon a registered agent, officer, director, general partner, or managing agent of the corporation or limited partnership, or by personal service upon any clerk on duty in the office of a registered agent.

D(3)(b)(ii) Alternatives. If a registered agent, officer, director, general partner, or managing agent cannot be found in the county where the action is filed, true copies of the summons and the complaint may be served: by substituted service upon such registered agent, officer, director, general partner, or managing agent; or by personal service on any clerk or agent of the corporation or limited partnership who may be found in the county where the action is filed; or by mailing true copies of the summons and the complaint to the office of the registered agent or to the last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Secretary of State; or, if the corporation or limited partnership is not authorized to transact business in this state at the time of the transaction, event, or occurrence upon which the action is based occurred, to the principal office or place of business of the corporation or limited partnership, and in any case to any address the use of which the plaintiff knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

D(3)(c) State. Upon the state, by personal service upon the Attorney General or by leaving true copies of the summons and the complaint at the Attorney Generals office with a deputy, assistant, or clerk.

D(3)(d) Public bodies. Upon any county; incorporated city; school district; or other public corporation, commission, board, or agency by personal service or office service upon an officer, director, managing agent, or attorney thereof.

D(3)(e) General partnerships. Upon any general partnership by personal service upon a partner or any agent authorized by appointment or law to receive service of summons for the partnership.

D(3)(f) Other unincorporated association subject to suit under a common name. Upon any other unincorporated association subject to suit under a common name by personal service upon an officer, managing agent, or agent authorized by appointment or law to receive service of summons for the unincorporated association.

D(3)(g) Vessel owners and charterers. Upon any foreign steamship owner or steamship charterer by personal service upon a vessel master in such owners or charterers employment or any agent authorized by such owner or charterer to provide services to a vessel calling at a port in the State of Oregon, or a port in the State of Washington on that portion of the Columbia River forming a common boundary with Oregon.

D(4) Particular actions involving motor vehicles.

D(4)(a) Actions arising out of use of roads, highways, streets, or premises open to the public; service by mail.

D(4)(a)(i) In any action arising out of any accident, collision, or other event giving rise to liability in which a motor vehicle may be involved while being operated upon the roads, highways, streets, or premises open to the public as defined by law of this state if the plaintiff makes at least one attempt to serve a defendant who operated such motor vehicle, or caused it to be operated on the defendants behalf, by a method authorized by subsection (3) of this section except service by mail pursuant to subparagraph (3)(a)(i) of this section and, as shown by its return, did not effect service, the plaintiff may then serve that defendant by mailings made in accordance with paragraph (2)(d) of this section addressed to that defendant at:

(A) any residence address provided by that defendant at the scene of the accident;

(B) the current residence address, if any, of that defendant shown in the driver records of the Department of Transportation; and

(C) any other address of that defendant known to the plaintiff at the time of making the mailings required by (A) and (B) that reasonably might result in actual notice to that defendant.

Sufficient service pursuant to this subparagraph may be shown if the proof of service includes a true copy of the envelope in which each of the certified, registered, or express mailings required by (A), (B), and (C) above was made showing that it was returned to sender as undeliverable or that the defendant did not sign the receipt. For the purpose of computing any period of time prescribed or allowed by these rules or by statute, service under this subparagraph shall be complete on the latest date on which any of the mailings required by (A), (B), and (C) above is made. If the mailing required by (C) is omitted because the plaintiff did not know of any address other than those specified in (A) and (B) above, the proof of service shall so certify.

D(4)(a)(ii) Any fee charged by the Department of Transportation for providing address information concerning a party served pursuant to subparagraph (i) of this paragraph may be recovered as provided in Rule 68.

(D)(4)(a)(iii) The requirements for obtaining an order of default against a defendant served pursuant to subparagraph (i) of this paragraph are as provided in Rule 69.

D(4)(b) Notification of change of address. Any person who; while operating a motor vehicle upon the roads, highways, streets, or premises open to the public as defined by law of this state; is involved in any accident, collision, or other event giving rise to liability shall forthwith notify the Department of Transportation of any change of such defendants address occurring within three years after such accident, collision, or event.

D(5) Service in foreign country. When service is to be effected upon a party in a foreign country, it is also sufficient if service of true copies of the summons and the complaint is made in the manner prescribed by the law of the foreign country for service in that country in its courts of general jurisdiction, or as directed by the foreign authority in response to letters rogatory, or as directed by order of the court. However, in all cases such service shall be reasonably calculated to give actual notice.

D(6) Court order for service; service by publication.

D(6)(a) Court order for service by other method. On motion upon a showing by affidavit or declaration that service cannot be made by any method otherwise specified in these rules or other rule or statute, the court, at its discretion, may order service by any method or combination of methods which under the circumstances is most reasonably calculated to apprise the defendant of the existence and pendency of the action, including but not limited to: publication of summons; mailing without publication to a specified post office address of the defendant by first class mail and any of the following: certified, registered, or express mail, return receipt requested; or posting at specified locations. If service is ordered by any manner other than publication, the court may order a time for response.

D(6)(b) Contents of published summons. In addition to the contents of a summons as described in section C of this rule, a published summons shall also contain a summary statement of the object of the complaint and the demand for relief, and the notice required in subsection C(3) shall state: The motion or answer (or reply) must be given to the court clerk or administrator within 30 days of the date of first publication specified herein along with the required filing fee. The published summons shall also contain the date of the first publication of the summons.

D(6)(c) Where published. An order for publication shall direct publication to be made in a newspaper of general circulation in the county where the action is commenced or, if there is no such newspaper, then in a newspaper to be designated as most likely to give notice to the person to be served. Such publication shall be four times in successive calendar weeks. If the plaintiff knows of a specific location other than the county where the action is commenced where publication might reasonably result in actual notice to the defendant, the plaintiff shall so state in the affidavit or declaration required by paragraph (a) of this subsection, and the court may order publication in a comparable manner at such location in addition to, or in lieu of, publication in the county where the action is commenced.

D(6)(d) Mailing summons and complaint. If the court orders service by publication and the plaintiff knows or with reasonable diligence can ascertain the defendants current address, the plaintiff shall mail true copies of the summons and the complaint to the defendant at such address by first class mail and any of the following: certified, registered, or express mail, return receipt requested. If the plaintiff does not know and cannot upon diligent inquiry ascertain the current address of any defendant, true copies of the summons and the complaint shall be mailed by the methods specified above to the defendant at the defendants last known address. If the plaintiff does not know, and cannot ascertain upon diligent inquiry, the defendants current and last known addresses, a mailing of copies of the summons and the complaint is not required.

D(6)(e) Unknown heirs or persons. If service cannot be made by another method described in this section because defendants are unknown heirs or persons as described in sections I and J of Rule 20, the action shall proceed against the unknown heirs or persons in the same manner as against named defendants served by publication and with like effect; and any such unknown heirs or persons who have or claim any right, estate, lien, or interest in the property in controversy, at the time of the commencement of the action, and served by publication, shall be bound and concluded by the judgment in the action, if the same is in favor of the plaintiff, as effectively as if the action was brought against such defendants by name.

D(6)(f) Defending before or after judgment. A defendant against whom publication is ordered or such defendants representatives, on application and sufficient cause shown, at any time before judgment, shall be allowed to defend the action. A defendant against whom publication is ordered or such defendants representatives may, upon good cause shown and upon such terms as may be proper, be allowed to defend after judgment and within one year after entry of judgment. If the defense is successful, and the judgment or any part thereof has been collected or otherwise enforced, restitution may be ordered by the court, but the title to property sold upon execution issued on such judgment, to a purchaser in good faith, shall not be affected thereby.

D(6)(g) Defendant who cannot be served. Within the meaning of this subsection, a defendant cannot be served with summons by any method authorized by subsection (3) of this section if: (i) service pursuant to subparagraph (4)(a)(i) of this section is not authorized, and the plaintiff attempted service of summons by all of the methods authorized by subsection (3) of this section and was unable to complete service, or (ii) if the plaintiff knew that service by such methods could not be accomplished.

E By whom served; compensation. A summons may be served by any competent person 18 years of age or older who is a resident of the state where service is made or of this state and is not a party to the action nor, except as provided in ORS 180.260, an officer, director, or employee of, nor attorney for, any party, corporate or otherwise. However, service pursuant to subparagraph D(2)(d)(i) of this rule may be made by an attorney for any party. Compensation to a sheriff or a sheriffs deputy in this state who serves a summons shall be prescribed by statute or rule. If any other person serves the summons, a reasonable fee may be paid for service. This compensation shall be part of disbursements and shall be recovered as provided in Rule 68.

F Return; proof of service.

F(1) Return of summons. The summons shall be promptly returned to the clerk with whom the complaint is filed with proof of service or mailing, or that defendant cannot be found. The summons may be returned by first class mail.

F(2) Proof of service. Proof of service of summons or mailing may be made as follows:

F(2)(a) Service other than publication. Service other than publication shall be proved by:

F(2)(a)(i) Certificate of service when summons not served by sheriff or deputy. If the summons is not served by a sheriff or a sheriffs deputy, the certificate of the server indicating: the time, place, and manner of service; that the server is a competent person 18 years of age or older and a resident of the state of service or this state and is not a party to nor an officer, director, or employee of, nor attorney for any party, corporate or otherwise; and that the server knew that the person, firm, or corporation served is the identical one named in the action. If the defendant is not personally served, the server shall state in the certificate when, where, and with whom true copies of the summons and the complaint were left or describe in detail the manner and circumstances of service. If true copies of the summons and the complaint were mailed, the certificate may be made by the person completing the mailing or the attorney for any party and shall state the circumstances of mailing and the return receipt shall be attached.

F(2)(a)(ii) Certificate of service by sheriff or deputy. If the summons is served by a sheriff or a sheriffs deputy, the sheriffs or deputys certificate of service indicating the time, place, and manner of service, and if defendant is not personally served, when, where, and with whom true copies of the summons and the complaint were left or describing in detail the manner and circumstances of service. If true copies of the summons and the complaint were mailed, the certificate shall state the circumstances of mailing and the return receipt shall be attached.

F(2)(b) Publication. Service by publication shall be proved by an affidavit or by a declaration.

F(2)(b)(i) A publication by affidavit shall be in substantially the following form:

______________________________________________________________________________

Affidavit of Publication

State of
Oregon
)

)           ss.

County of                    )

I, ________, being first duly sworn, depose and say that I am the ________ (here set forth the title or job description of the person making the affidavit), of the ________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the ________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper four times in the following issues: (here set forth dates of issues in which the same was published).

Subscribed and sworn to before me this _____ day of _____, 2_____.

__________________

Notary Public for
Oregon

My commission expires

___ day of _____, 2___.

______________________________________________________________________________

F(2)(b)(ii) A publication by declaration shall be in substantially the following form:

______________________________________________________________________________

Declaration of Publication

State of
Oregon
)

)           ss.

County of                    )

I, ________, say that I am the ________ (here set forth the title or job description of the person making the declaration), of the ________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the ________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper four times in the following issues: (here set forth dates of issues in which the same was published).

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

__________________

___ day of _____, 2___.

______________________________________________________________________________

F(2)(c) Making and certifying affidavit. The affidavit of service may be made and certified before a notary public, or other official authorized to administer oaths and acting as such by authority of the
United States
, or any state or territory of the
United States
, or the
District of Columbia
, and the official seal, if any, of such person shall be affixed to the affidavit. The signature of such notary or other official, when so attested by the affixing of the official seal, if any, of such person, shall be prima facie evidence of authority to make and certify such affidavit.

F(2)(d) Form of certificate, affidavit or declaration. A certificate, affidavit, or declaration containing proof of service may be made upon the summons or as a separate document attached to the summons.

F(3) Written admission. In any case proof may be made by written admission of the defendant.

F(4) Failure to make proof; validity of service. If summons has been properly served, failure to make or file a proper proof of service shall not affect the validity of the service.

G Disregard of error; actual notice. Failure to comply with provisions of this rule relating to the form of summons, issuance of summons, or who may serve summons shall not affect the validity of service of summons or the existence of jurisdiction over the person if the court determines that the defendant received actual notice of the substance and pendency of the action. The court may allow amendment to a summons, affidavit, declaration, or certificate of service of summons. The court shall disregard any error in the content of summons that does not materially prejudice the substantive rights of the party against whom summons was issued. If service is made in any manner complying with subsection D(1) of this rule, the court shall also disregard any error in the service of summons that does not violate the due process rights of the party against whom summons was issued. [CCP 12/2/78; amended by 1979 c.284 §9; §D amended by CCP 12/13/80; §§D,E amended by 1981 c.898 §§4,5; §§D,F amended by CCP 12/4/82; §§D,F amended by 1983 c.751 §§3,4; §C(2) amended by CCP 12/8/84; §D(4) amended by CCP 12/10/88 and 1/6/89; §D amended by CCP 12/15/90; §§C,E amended by CCP 12/12/92; §D amended by 1995 c.79 §402 and 1995 c.664 §99; §§B,C,D,F,G amended by and D(7) redesignated as D(6)(g) by CCP 12/14/96; §§D,E amended by CCP 12/12/98; §D amended by CCP 12/9/00; amended by 2003 c.194 §5; §§A,B,D,F,G amended and §H deleted by CCP 12/9/06; §C amended by 2007 c.129 §23]

PROCESS

RULE 8

A Process. All process authorized to be issued by any court or officer thereof shall run in the name of the State of
Oregon
and be signed by the officer issuing the same, and if such process is issued by a clerk of court, the seal of office of such clerk shall be affixed to such process. Summonses and subpoenas are not process and are covered by Rule 7 and Rule 55, respectively.

B Where county is a party. Process in an action where any county is a party shall be served on the county clerk or the person exercising the duties of that office, or if the office is vacant, upon the chairperson of the governing body of the county, or in the absence of the chairperson, any member thereof.

C Service or execution. Any civil process may be served or executed on Sunday or any other legal holiday. No limitation or prohibition stated in ORS 1.060 shall apply to such service or execution of any civil process on a Sunday or other legal holiday.

D Proof of service or execution. Proof of service or execution of process shall be made as provided in Rule 7 F. [CCP 12/2/78; §A amended and §D deleted and §E redesignated by CCP 12/9/06]

SERVICE AND FILING OF PLEADINGS AND OTHER PAPERS

RULE 9

A Service; when required. Except as otherwise provided in these rules, every order; every pleading subsequent to the original complaint; every written motion other than one which may be heard ex parte; and every written request, notice, appearance, demand, offer of judgment, designation of record on appeal, and similar document shall be served upon each of the parties. No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in Rule 7.

B Service; how made. Whenever under these rules service is required or permitted to be made upon a party, and that party is represented by an attorney, the service shall be made upon the attorney unless otherwise ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy to such attorney or party, by mailing it to such attorneys or partys last known address or, if the party is represented by an attorney, by telephonic facsimile communication device or e-mail as provided in sections F or G of this rule. Delivery of a copy within this rule means: handing it to the person to be served; or leaving it at such persons office with such persons clerk or person apparently in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the office is closed or the person to be served has no office, leaving it at such persons dwelling house or usual place of abode with some person over 14 years of age then residing therein. A party who has appeared without providing an appropriate address for service may be served by filing a copy of the pleading or other documents with the court. Service by mail is complete upon mailing. Service of any notice or other document to bring a party into contempt may only be upon such party personally.

C Filing; proof of service. Except as provided by section D of this rule, all papers required to be served upon a party by section A of this rule shall be filed with the court within a reasonable time after service. Except as otherwise provided in Rule 7 and Rule 8, proof of service of all papers required or permitted to be served may be by written acknowledgment of service, by affidavit or declaration of the person making service, or by certificate of an attorney. Such proof of service may be made upon the papers served or as a separate document attached to the papers. Where service is made by telephonic facsimile communication device or e-mail, proof of service shall be made by affidavit or declaration of the person making service, or by certificate of an attorney or sheriff. Attached to such affidavit, declaration, or certificate shall be the printed confirmation of receipt of the message generated by the transmitting machine, if facsimile communication is used. If service is made by e-mail under section G of this rule, the person making service must certify that he or she received confirmation that the message was received, either by return e-mail, automatically generated message, telephonic facsimile, or orally.

D When filing not required. Notices of deposition, requests made pursuant to Rule 43, and answers and responses thereto shall not be filed with the court. This rule shall not preclude their use as exhibits or as evidence on a motion or at trial.

E Filing with the court defined. The filing of pleadings and other documents with the court as required by these rules shall be made by filing them with the clerk of the court or the person exercising the duties of that office. The clerk or the person exercising the duties of that office shall endorse upon such pleading or document the time of day, the day of the month, the month, and the year. The clerk or person exercising the duties of that office is not required to receive for filing any document unless the name of the court, the title of the cause and the document, the names of the parties, and the attorney for the party requesting filing, if there be one, are legibly endorsed on the front of the document, nor unless the contents thereof are legible.

F Service by telephonic facsimile communication device. Whenever under these rules service is required or permitted to be made upon a party, and that party is represented by an attorney, the service may be made upon the attorney by means of a telephonic facsimile communication device if the attorney maintains such a device at the attorneys office and the device is operating at the time service is made. Service in this manner shall be equivalent to service by mail for purposes of Rule 10 C.

G Service by e-mail. Service by e-mail is prohibited unless attorneys agree in writing to e-mail service. This agreement must provide the names and e-mail addresses of all attorneys and the attorneys designees, if any, to be served. Any attorney may withdraw his or her agreement at any time, upon proper notice via e-mail and any one of the other methods authorized by this rule. Service is effective under this method when the sender has received confirmation that the attachment has been received by the designated recipient. Confirmation of receipt does not include an automatically generated message that the recipient is out of the office or otherwise unavailable. [CCP 12/2/78; amended by 1979 c.284 §10; §B amended by CCP 12/13/80; §B amended by CCP 12/4/82; §§C,D,E amended by CCP 12/13/86; amended by 1989 c.295 §1; §C amended by 2003 c.194 §6; §F amended by CCP 12/11/04; §§A,B,E amended by CCP 12/9/06 and by 2007 c.129 §§24,25,26; §C amended by CCP 12/9/06 and by 2007 c.255 §15; §G adopted by CCP 12/9/06]

TIME

RULE 10

A Computation. In computing any period of time prescribed or allowed by these rules, by the local rules of any court or by order of court, the day of the act, event, or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a Saturday or a legal holiday, including Sunday, in which event the period runs until the end of the next day which is not a Saturday or a legal holiday. If the period so computed relates to serving a public officer or filing a document at a public office, and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day shall be excluded in computing the period of time within which service is to be made or the document is to be filed, in which event the period runs until the close of office hours on the next day the office is open for business. When the period of time prescribed or allowed (without regard to section C of this rule) is less than 7 days, intermediate Saturdays and legal holidays, including Sundays, shall be excluded in the computation. As used in this rule, legal holiday means legal holiday as defined in ORS 187.010 and 187.020. This section does not apply to any time limitation governed by ORS 174.120.

B Unaffected by expiration of term. The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the continued existence or expiration of a term of court. The continued existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action which is pending before it.

C Additional time after service by mail. Except for service of summons, whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon such party and the notice or paper is served by mail, 3 days shall be added to the prescribed period. [CCP 12/2/78; §C amended by CCP 12/13/80; §A amended by CCP 12/10/88 and 1/6/89; §A amended by 2002 s.s.1 c.10 §9]

RULE 11

(Reserved for Expansion)

PLEADINGS LIBERALLY CONSTRUED; DISREGARD OF ERROR

RULE 12

A Liberal construction. All pleadings shall be liberally construed with a view of substantial justice between the parties.

B Disregard of error or defect not affecting substantial right. The court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which does not affect the substantial rights of the adverse party. [CCP 12/2/78]

KINDS OF PLEADINGS ALLOWED; FORMER PLEADINGS ABOLISHED

RULE 13

A Pleadings. The pleadings are the written statements by the parties of the facts constituting their respective claims and defenses.

B Pleadings allowed. There shall be a complaint and an answer. An answer may include a counterclaim against a plaintiff, including a party joined under Rule 22 D, and a cross-claim against a defendant, including a party joined under Rule 22 D. A pleading against any person joined under Rule 22 C is a third party complaint. There shall be an answer to a cross-claim and a third party complaint. There shall be a reply to a counterclaim denominated as such and a reply to assert any affirmative allegations in avoidance of any defenses asserted in an answer. There shall be no other pleading unless the court orders otherwise.

C Pleadings abolished. Demurrers and pleas shall not be used. [CCP 12/2/78; amended by 1979 c.284 §11]

MOTIONS

RULE 14

A Motions; in writing; grounds. An application for an order is a motion. Every motion, unless made during trial, shall be in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought.

B Form. The rules applicable to captions, signing, and other matters of form of pleadings, including Rule 17 A, apply to all motions and other papers provided for by these rules. [CCP 12/2/78; amended by 1979 c.284 §12]

TIME FOR FILING PLEADINGS OR MOTIONS

RULE 15

A Time for filing motions and pleadings. A motion or answer to the complaint or third party complaint and the reply to a counterclaim or answer to a cross-claim shall be filed with the clerk by the time required by Rule 7 C(2) to appear and defend. Any other motion or responsive pleading shall be filed not later than 10 days after service of the pleading moved against or to which the responsive pleading is directed.

B Pleading after motion.

B(1) If the court denies a motion, any responsive pleading required shall be filed within 10 days after service of the order, unless the order otherwise directs.

B(2) If the court grants a motion and an amended pleading is allowed or required, such pleading shall be filed within 10 days after service of the order, unless the order otherwise directs.

C Responding to amended pleading. A party shall respond to an amended pleading within the time remaining for response to the original pleading or within 10 days after service of the amended pleading, whichever period may be the longer, unless the court otherwise directs.

D Enlarging time to plead or do other act. The court may, in its discretion, and upon such terms as may be just, allow an answer or reply to be made, or allow any other pleading or motion after the time limited by the procedural rules, or by an order enlarge such time. [CCP 12/2/78; §A amended by 1979 c.284 §13; §A amended by CCP 12/10/94]

FORM OF PLEADINGS

RULE 16

A Captions; names of parties. Every pleading shall contain a caption setting forth the name of the court, the title of the action, the register number of the cause, and a designation in accordance with Rule 13 B. In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

B Concise and direct statement; paragraphs; separate statement of claims or defenses. Every pleading shall consist of plain and concise statements in paragraphs consecutively numbered throughout the pleading with Arabic numerals, the contents of which shall be limited as far as practicable to a statement of a single set of circumstances, and a paragraph may be referred to by number in all succeeding pleadings. Each separate claim or defense shall be separately stated. Within each claim alternative theories of recovery shall be identified as separate counts.

C Consistency in pleading alternative statements. Inconsistent claims or defenses are not objectionable, and when a party is in doubt as to which of two or more statements of fact is true, the party may allege them in the alternative. A party may also state as many separate claims or defenses as the party has, regardless of consistency and whether based upon legal or equitable grounds or upon both. All statements shall be made subject to the obligation set forth in Rule 17.

D Adoption by reference. Statements in a pleading may be adopted by reference in a different part of the same pleading. [CCP 12/2/78; §B amended by CCP 12/8/84; §B amended by CCP 12/13/86]

SIGNING OF PLEADINGS, MOTIONS AND OTHER PAPERS; SANCTIONS

RULE 17

A Signing by party or attorney; certificate. Every pleading, motion and other document of a party represented by an attorney shall be signed by at least one attorney of record who is an active member of the Oregon State Bar. A party who is not represented by an attorney shall sign the pleading, motion or other document and state the address of the party. Pleadings need not be verified or accompanied by affidavit or declaration.

B Pleadings, motions and other papers not signed. If a pleading, motion or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

C Certifications to court.

C(1) An attorney or party who signs, files or otherwise submits an argument in support of a pleading, motion or other document makes the certifications to the court identified in subsections (2) to (5) of this section, and further certifies that the certifications are based on the persons reasonable knowledge, information and belief, formed after the making of such inquiry as is reasonable under the circumstances.

C(2) A party or attorney certifies that the pleading, motion or other document is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

C(3) An attorney certifies that the claims, defenses, and other legal positions taken in the pleading, motion or other document are warranted by existing law or by a nonfrivolous argument for the extension, modification or reversal of existing law or the establishment of new law.

C(4) A party or attorney certifies that the allegations and other factual assertions in the pleading, motion or other document are supported by evidence. Any allegation or other factual assertion that the party or attorney does not wish to certify to be supported by evidence must be specifically identified. The attorney or party certifies that the attorney or party reasonably believes that an allegation or other factual assertion so identified will be supported by evidence after further investigation and discovery.

C(5) The party or attorney certifies that any denials of factual assertion are supported by evidence. Any denial of factual assertion that the party or attorney does not wish to certify to be supported by evidence must be specifically identified. The attorney or party certifies that the attorney or party believes that a denial of a factual assertion so identified is reasonably based on a lack of information or belief.

D Sanctions.

D(1) The court may impose sanctions against a person or party who is found to have made a false certification under section C of this rule, or who is found to be responsible for a false certification under section C of this rule. A sanction may be imposed under this section only after notice and an opportunity to be heard are provided to the party or attorney. A law firm is jointly liable for any sanction imposed against a partner, associate or employee of the firm, unless the court determines that joint liability would be unjust under the circumstances.

D(2) Sanctions may be imposed under this section upon motion of a party or upon the courts own motion. If the court seeks to impose sanctions on its own motion, the court shall direct the party or attorney to appear before the court and show cause why the sanctions should not be imposed. The court may not issue an order to appear and show cause under this subsection at any time after the filing of a voluntary dismissal, compromise or settlement of the action with respect to the party or attorney against whom sanctions are sought to be imposed.

D(3) A motion by a party to the proceeding for imposition of sanctions under this section must be made separately from other motions and pleadings, and must describe with specificity the alleged false certification. A motion for imposition of sanctions based on a false certification under subsection C(4) of this rule may not be filed until 120 days after the filing of a complaint if the alleged false certification is an allegation or other factual assertion in a complaint filed within 60 days of the running of the statute of limitations for a claim made in the complaint. Sanctions may not be imposed against a party until at least 21 days after the party is served with the motion in the manner provided by Rule 9. Notwithstanding any other provision of this section, the court may not impose sanctions against a party if, within 21 days after the motion is served on the party, the party amends or otherwise withdraws the pleading, motion, document or argument in a manner that corrects the false certification specified in the motion. If the party does not amend or otherwise withdraw the pleading, motion, document or argument but thereafter prevails on the motion, the court may order the moving party to pay to the prevailing party reasonable attorney fees incurred by the prevailing party by reason of the motion for sanctions.

D(4) Sanctions under this section must be limited to amounts sufficient to reimburse the moving party for attorney fees and other expenses incurred by reason of the false certification, including reasonable attorney fees and expenses incurred by reason of the motion for sanctions, and upon clear and convincing evidence of wanton misconduct amounts sufficient to deter future false certification by the party or attorney and by other parties and attorneys. The sanction may include monetary penalties payable to the court. The sanction must include an order requiring payment of reasonable attorney fees and expenses incurred by the moving party by reason of the false certification.

D(5) An order imposing sanctions under this section must specifically describe the false certification and the grounds for determining that the certification was false. The order must explain the grounds for the imposition of the specific sanction that is ordered.

E Rule not applicable to discovery. This rule does not apply to any motion, pleading or conduct that is subject to sanction under Rule 46. [CCP 12/2/78; amended by 1979 c.284 §14; §A amended by CCP 12/8/84; amended by CCP 12/13/86; amended by 1987 c.774 §12; amended by 1995 c.618 §4; §D amended by CCP 12/14/96; §A amended by 2003 c.194 §7; §§A,C,D amended by 2007 c.129 §§27,28,29]

CLAIMS FOR RELIEF

RULE 18

A pleading which asserts a claim for relief, whether an original claim, counterclaim, cross-claim, or third party claim, shall contain:

A A plain and concise statement of the ultimate facts constituting a claim for relief without unnecessary repetition.

B A demand of the relief which the party claims; if recovery of money or damages is demanded, the amount thereof shall be stated; relief in the alternative or of several different types may be demanded. [CCP 12/2/78; amended by CCP 12/13/86; amended by 1987 c.774 §12a; amended by CCP 12/15/90]

RESPONSIVE PLEADINGS

RULE 19

A Defenses; form of denials. A party shall state in short and plain terms the partys defenses to each claim asserted and shall admit or deny the allegations upon which the adverse party relies. If the party is without knowledge or information sufficient to form a belief as to the truth of an allegation, the party shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the allegations denied. When a pleader intends in good faith to deny only a part or a qualification of an allegation, the pleader shall admit so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the allegations of the preceding pleading, the denials may be made as specific denials of designated allegations or paragraphs, or the pleader may generally deny all the allegations except such designated allegations or paragraphs as the pleader expressly admits; but, when the pleader does so intend to controvert all of the allegations of the preceding pleading, the pleader may do so by general denial of all allegations of the preceding pleading subject to the obligations set forth in Rule 17.

B Affirmative defenses. In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, comparative or contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, unconstitutionality, waiver, and any other matter constituting an avoidance or affirmative defense. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

C Effect of failure to deny. Allegations in a pleading to which a responsive pleading is required, other than those as to the amount of damages, are admitted when not denied in the responsive pleading. Allegations in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided. [CCP 12/2/78]

SPECIAL PLEADING RULES

RULE 20

A Conditions precedent. In pleading the performance or occurrence of conditions precedent, it is sufficient to allege generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity, and when so made the party pleading the performance or occurrence shall on the trial establish the facts showing such performance or occurrence.

B Judgment or other determination of court or officer; how pleaded. In pleading a judgment or other determination of a court or officer of special jurisdiction, it is not necessary to state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made. If such allegation is controverted, the party pleading is bound to establish on the trial the facts conferring jurisdiction.

C Private statute; how pleaded. In pleading a private statute, or a right derived therefrom, it is sufficient to refer to such statute by its title and the day of its passage, and the court shall thereupon take judicial notice thereof.

D Corporate existence of city or county and of ordinances or comprehensive plans generally; how pleaded.

D(1) In pleading the corporate existence of any city, it shall be sufficient to state in the pleading that the city is existing and duly incorporated and organized under the laws of the state of its incorporation. In pleading the existence of any county, it shall be sufficient to state in the pleading that the county is existing and was formed under the laws of the state in which it is located.

D(2) In pleading an ordinance, comprehensive plan, or enactment of any county or incorporated city, or a right derived therefrom, in any court, it shall be sufficient to refer to the ordinance, comprehensive plan, or enactment by its title, if any, otherwise by its commonly accepted name or number, and the date of its passage or the date of its approval when approval is necessary to render it effective, and the court shall thereupon take judicial notice thereof. As used in this subsection, comprehensive plan has the meaning given that term by ORS 197.015.

E Libel or slander action.

E(1) In an action for libel or slander it shall not be necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the cause of action arose; but it shall be sufficient to state generally that the same was published or spoken concerning the plaintiff. If such allegation is controverted, the plaintiff shall be bound to establish on the trial that it was so published or spoken.

E(2) In the answer, the defendant may allege both the truth of the matter charged as defamatory, and any mitigating circumstances, to reduce the amount of damages, and whether the defendant proves the justification or not, the defendant may give in evidence the mitigating circumstances.

F Official document or act. In pleading an official document or official act it is sufficient to allege that the document was issued or the act done in compliance with law.

G Recitals and negative pregnants. No allegations in a pleading shall be held insufficient on the grounds that they are pled by way of recital rather than alleged directly. No denial shall be treated as an admission on the ground that it contains a negative pregnant.

H Fictitious parties. When a party is ignorant of the name of an opposing party and so alleges in a pleading, the opposing party may be designated by any name, and when such partys true name is discovered, the process and all pleadings and proceedings in the action may be amended by substituting the true name.

I Designation of unknown heirs in actions relating to property. When the heirs of any deceased person are proper parties defendant to any action relating to property in this state, and the names and residences of such heirs are unknown, they may be proceeded against under the name and title of the unknown heirs of the deceased.

J Designation of unknown persons. In any action to determine any adverse claim, estate, lien, or interest in property, or to quiet title to property, the plaintiff may include as a defendant in such action, and insert in the title thereof, in addition to the names of such persons or parties as appear of record to have, and other persons or parties who are known to have, some title, claim, estate, lien, or interest in the property in controversy, the following: Also all other persons or parties unknown claiming any right, title, lien, or interest in the property described in the complaint herein. [CCP 12/2/78]

DEFENSES AND OBJECTIONS; HOW PRESENTED; BY PLEADING OR MOTION; MOTION FOR JUDGMENT ON THE PLEADINGS

RULE 21

A How presented. Every defense, in law or fact, to a claim for relief in any pleading, whether a complaint, counterclaim, cross-claim or third party claim, shall be asserted in the responsive pleading thereto, except that the following defenses may at the option of the pleader be made by motion to dismiss: (1) lack of jurisdiction over the subject matter, (2) lack of jurisdiction over the person, (3) that there is another action pending between the same parties for the same cause, (4) that plaintiff has not the legal capacity to sue, (5) insufficiency of summons or process or insufficiency of service of summons or process, (6) that the party asserting the claim is not the real party in interest, (7) failure to join a party under Rule 29, (8) failure to state ultimate facts sufficient to constitute a claim, and (9) that the pleading shows that the action has not been commenced within the time limited by statute. A motion to dismiss making any of these defenses shall be made before pleading if a further pleading is permitted. The grounds upon which any of the enumerated defenses are based shall be stated specifically and with particularity in the responsive pleading or motion. No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. If, on a motion to dismiss asserting defenses (1) through (7), the facts constituting such defenses do not appear on the face of the pleading and matters outside the pleading, including affidavits, declarations and other evidence, are presented to the court, all parties shall be given a reasonable opportunity to present affidavits, declarations and other evidence, and the court may determine the existence or nonexistence of the facts supporting such defense or may defer such determination until further discovery or until trial on the merits. If the court grants a motion to dismiss, the court may enter judgment in favor of the moving party or grant leave to file an amended complaint. If the court grants the motion to dismiss on the basis of defense (3), the court may enter judgment in favor of the moving party, stay the proceeding, or defer entry of judgment pursuant to subsection B(3) of Rule 54.

B Motion for judgment on the pleadings. After the pleadings are closed, but within such time as not to delay the trial, any party may move for judgment on the pleadings.

C Preliminary hearings. The defenses specifically denominated (1) through (9) in section A of this rule, whether made in a pleading or by motion, and the motion for judgment on the pleadings mentioned in section B of this rule shall be heard and determined before trial on application of any party, unless the court orders that the hearing and determination thereof be deferred until the trial.

D Motion to make more definite and certain. Upon motion made by a party before responding to a pleading, or if no responsive pleading is permitted by these rules upon motion by a party within 10 days after service of the pleading, or upon the courts own initiative at any time, the court may require the pleading to be made definite and certain by amendment when the allegations of a pleading are so indefinite or uncertain that the precise nature of the charge, defense, or reply is not apparent. If the motion is granted and the order of the court is not obeyed within 10 days after service of the order or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

E Motion to strike. Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by these rules, upon motion made by a party within 10 days after the service of the pleading upon such party or upon the courts own initiative at any time, the court may order stricken: (1) any sham, frivolous, or irrelevant pleading or defense or any pleading containing more than one claim or defense not separately stated; (2) any insufficient defense or any sham, frivolous, irrelevant, or redundant matter inserted in a pleading.

F Consolidation of defenses in motion. A party who makes a motion under this rule may join with it any other motions herein provided for and then available to the party. If a party makes a motion under this rule, except a motion to dismiss for lack of jurisdiction over the person or insufficiency of summons or process or insufficiency of service of summons or process, but omits therefrom any defense or objection then available to the party which this rule permits to be raised by motion, the party shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in subsection G(3) of this rule on any of the grounds there stated. A party may make one motion to dismiss for lack of jurisdiction over the person or insufficiency of summons or process or insufficiency of service of summons or process without consolidation of defenses required by this section.

G Waiver or preservation of certain defenses. G(1) A defense of lack of jurisdiction over the person, that there is another action pending between the same parties for the same cause, insufficiency of summons or process, or insufficiency of service of summons or process, is waived under either of the following circumstances: (a) if the defense is omitted from a motion in the circumstances described in section F of this rule, or (b) if the defense is neither made by motion under this rule nor included in a responsive pleading. The defenses referred to in this subsection shall not be raised by amendment.

G(2) A defense that a plaintiff has not the legal capacity to sue, that the party asserting the claim is not the real party in interest, or that the action has not been commenced within the time limited by statute, is waived if it is neither made by motion under this rule nor included in a responsive pleading or an amendment thereof. Leave of court to amend a pleading to assert the defenses referred to in this subsection shall only be granted upon a showing by the party seeking to amend that such party did not know and reasonably could not have known of the existence of the defense or that other circumstances make denial of leave to amend unjust.

G(3) A defense of failure to state ultimate facts constituting a claim, a defense of failure to join a party indispensable under Rule 29, and an objection of failure to state a legal defense to a claim or insufficiency of new matter in a reply to avoid a defense, may be made in any pleading permitted or ordered under Rule 13 B or by motion for judgment on the pleadings, or at the trial on the merits. The objection or defense, if made at trial, shall be disposed of as provided in Rule 23 B in light of any evidence that may have been received.

G(4) If it appears by motion of the parties or otherwise that the court lacks jurisdiction over the subject matter, the court shall dismiss the action. [CCP 12/2/78; §§F,G amended by 1979 c.284 §§15,16; §F amended by CCP 12/13/80; §A amended by CCP 12/4/82; §E amended by 1983 c.763 §58; §E amended by CCP 12/8/84; §G amended by 1987 c.714 §6; §G amended by 1995 c.658 §118; §A amended by CCP 12/9/00; §A amended by 2003 c.194 §8]

COUNTERCLAIMS, CROSS-CLAIMS, AND THIRD PARTY CLAIMS

RULE 22

A Counterclaims.

A(1) Each defendant may set forth as many counterclaims, both legal and equitable, as such defendant may have against a plaintiff.

A(2) A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

B Cross-claim against codefendant.

B(1) In any action where two or more parties are joined as defendants, any defendant may in such defendants answer allege a cross-claim against any other defendant. A cross-claim asserted against a codefendant must be one existing in favor of the defendant asserting the cross-claim and against another defendant, between whom a separate judgment might be had in the action and shall be: (a) one arising out of the occurrence or transaction set forth in the complaint; or (b) related to any property that is the subject matter of the action brought by plaintiff.

B(2) A cross-claim may include a claim that the defendant against whom it is asserted is liable, or may be liable, to the defendant asserting the cross-claim for all or part of the claim asserted by the plaintiff.

B(3) An answer containing a cross-claim shall be served upon the parties who have appeared.

C Third party practice.

C(1) After commencement of the action, a defending party, as a third party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to the third party plaintiff for all or part of the plaintiffs claim against the third party plaintiff as a matter of right not later than 90 days after service of the plaintiffs summons and complaint on the defending party. Otherwise the third party plaintiff must obtain agreement of parties who have appeared and leave of court. The person served with the summons and third party complaint, hereinafter called the third party defendant, shall assert any defenses to the third party plaintiffs claim as provided in Rule 21 and may assert counterclaims against the third party plaintiff and cross-claims against other third party defendants as provided in this rule. The third party defendant may assert against the plaintiff any defenses which the third party plaintiff has to the plaintiffs claim. The third party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiffs claim against the third party plaintiff. The plaintiff may assert any claim against the third party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiffs claim against the third party plaintiff, and the third party defendant thereupon shall assert the third party defendants defenses as provided in Rule 21 and may assert the third party defendants counterclaims and cross-claims as provided in this rule. Any party may move to strike the third party claim, or for its severance or separate trial. A third party may proceed under this section against any person not a party to the action who is or may be liable to the third party defendant for all or part of the claim made in the action against the third party defendant.

C(2) A plaintiff against whom a counterclaim has been asserted may cause a third party to be brought in under circumstances which would entitle a defendant to do so under subsection C(1) of this section.

D Joinder of additional parties.

D(1) Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with the provisions of Rules 28 and 29.

D(2) A defendant may, in an action on a contract brought by an assignee of rights under that contract, join as parties to that action all or any persons liable for attorney fees under ORS 20.097. As used in this subsection contract includes any instrument or document evidencing a debt.

D(3) In any action against a party joined under this section of this rule, the party joined shall be treated as a defendant for purposes of service of summons and time to answer under Rule 7.

E Separate trial. Upon motion of any party or on the courts own initiative, the court may order a separate trial of any counterclaim, cross-claim, or third party claim so alleged if to do so would: (1) be more convenient; (2) avoid prejudice; or (3) be more economical and expedite the matter. [CCP 12/2/78; §D amended by 1979 c.284 §17; §A amended by CCP 12/13/80; §C amended by CCP 12/4/82; §C amended by CCP 12/10/94]

AMENDED AND SUPPLEMENTAL PLEADINGS

RULE 23

A Amendments. A pleading may be amended by a party once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted, the party may so amend it at any time within 20 days after it is served. Otherwise a party may amend the pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. Whenever an amended pleading is filed, it shall be served upon all parties who are not in default, but as to all parties who are in default or against whom a default previously has been entered, judgment may be rendered in accordance with the prayer of the original pleading served upon them; and neither the amended pleading nor the process thereon need be served upon such parties in default unless the amended pleading asks for additional relief against the parties in default.

B Amendments to conform to the evidence. When issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining an action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

C Relation back of amendments. Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against the party to be brought in by amendment, such party (1) has received such notice of the institution of the action that the party will not be prejudiced in maintaining any defense on the merits, and (2) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against the party brought in by amendment.

D How amendment made. When any pleading is amended before trial, mere clerical errors excepted, it shall be done by filing a new pleading, to be called the amended pleading, or by interlineation, deletion, or otherwise. Such amended pleading shall be complete in itself, without reference to the original or any preceding amended one.

E Supplemental pleadings. Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit the party to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor. [CCP 12/2/78; §§B,D,E,F,G amended by CCP 12/13/80]

JOINDER OF CLAIMS

RULE 24

A Permissive joinder. A plaintiff may join in a complaint, either as independent or as alternate claims, as many claims, legal or equitable, as the plaintiff has against an opposing party.

B Forcible entry and detainer and rental due. If a claim of forcible entry and detainer and a claim for rental due are joined, the defendant shall have the same time to appear as is provided by rule or statute in actions for the recovery of rental due.

C Separate statement. The claims joined must be separately stated and must not require different places of trial. [CCP 12/2/78; amended by 1979 c.284 §18]

EFFECT OF PROCEEDING AFTER MOTION OR AMENDMENT

RULE 25

A Amendment or pleading over after motion; non-waiver of defenses or objections. When a motion to dismiss or a motion to strike an entire pleading or a motion for a judgment on the pleadings under Rule 21 is allowed, the court may, upon such terms as may be proper, allow the party to amend the pleading. In all cases where part of a pleading is ordered stricken, the pleading shall be amended in accordance with Rule 23 D. By amending a pleading pursuant to this section, the party amending such pleading shall not be deemed thereby to have waived the right to challenge the correctness of the courts ruling.

B Amendment of pleading; objections to amended pleading not waived. If a pleading is amended, whether pursuant to sections A or B of Rule 23 or section A of this rule or pursuant to other rule or statute, a party who has filed and received a courts ruling on any motion directed to the preceding pleading does not waive any defenses or objections asserted in such motion by failing to reassert them against the amended pleading.

C Denial of motion; non-waiver by filing responsive pleading. If an objection or defense is raised by motion, and the motion is denied, the party filing the motion does not waive the objection or defense by filing a responsive pleading or by failing to re-assert the objection or defense in the responsive pleading or by otherwise proceeding with the prosecution or defense of the action. [CCP 12/13/80]

REAL PARTY IN INTEREST; CAPACITY OF PARTNERSHIPS AND ASSOCIATIONS

RULE 26

A Real party in interest. Every action shall be prosecuted in the name of the real party in interest. An executor, administrator, guardian, conservator, bailee, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in that partys own name without joining the party for whose benefit the action is brought; and when a statute of this state so provides, an action for the use or benefit of another shall be brought in the name of the state. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

B Partnerships and associations. Any partnership or other unincorporated association, whether organized for profit or not, may sue in any name which it has assumed and be sued in any name which it has assumed or by which it is known. Any member of the partnership or other unincorporated association may be joined as a party in an action against the partnership or unincorporated association. [CCP 12/2/78; amended by CCP 12/13/80]

MINOR OR INCAPACITATED PARTIES

RULE 27

A Appearance of minor parties by guardian or conservator. When a minor, who has a conservator of such minors estate or a guardian, is a party to any action, such minor shall appear by the conservator or guardian as may be appropriate or, if the court so orders, by a guardian ad litem appointed by the court in which the action is brought. If the minor does not have a conservator of such minors estate or a guardian, the minor shall appear by a guardian ad litem appointed by the court. The court shall appoint some suitable person to act as guardian ad litem:

A(1) When the minor is plaintiff, upon application of the minor, if the minor is 14 years of age or older, or upon application of a relative or friend of the minor if the minor is under 14 years of age.

A(2) When the minor is defendant, upon application of the minor, if the minor is 14 years of age or older, filed within the period of time specified by these rules or other rule or statute for appearance and answer after service of summons, or if the minor fails so to apply or is under 14 years of age, upon application of any other party or of a relative or friend of the minor.

B Appearance of incapacitated person by conservator or guardian. When a person who is incapacitated or financially incapable, as defined in ORS 125.005, who has a conservator of such persons estate or a guardian, is a party to any action, the person shall appear by the conservator or guardian as may be appropriate or, if the court so orders, by a guardian ad litem appointed by the court in which the action is brought. If the person does not have a conservator of such persons estate or a guardian, the person shall appear by a guardian ad litem appointed by the court. The court shall appoint some suitable person to act as guardian ad litem:

B(1) When the person who is incapacitated or financially incapable, as defined in ORS 125.005, is plaintiff, upon application of a relative or friend of the person.

B(2) When the person is defendant, upon application of a relative or friend of the person filed within the period of time specified by these rules or other rule or statute for appearance and answer after service of summons, or if the application is not so filed, upon application of any party other than the person. [CCP 12/2/78; amended by 1979 c.284 §19; §B amended by CCP 12/15/90; §B amended by 1995 c.79 §403 and 1995 c.664 §100]

JOINDER OF PARTIES

RULE 28

A Permissive joinder as plaintiffs or defendants. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect to or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

B Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to unnecessary expense by the inclusion of a party against whom that party asserts no claim and who asserts no claim against that party. The court may order separate trials or make other orders to prevent delay or prejudice. [CCP 12/2/78]

JOINDER OF PERSONS NEEDED FOR JUST ADJUDICATION

RULE 29

A Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if (1) in that persons absence complete relief cannot be accorded among those already parties, or (2) that person claims an interest relating to the subject of the action and is so situated that the disposition in that persons absence may (a) as a practical matter impair or impede the persons ability to protect that interest or (b) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations by reason of their claimed interest. If such person has not been so joined, the court shall order that such person be made a party. If a person should join as a plaintiff but refuses to do so, such person shall be made a defendant, the reason being stated in the complaint.

B Determination by court whenever joinder not feasible. If a person as described in subsections A(1) and (2) of this rule cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include: first, to what extent a judgment rendered in the persons absence might be prejudicial to the person or those already parties; second, the extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided; third, whether a judgment rendered in the persons absence will be adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

C Exception of class actions. This rule is subject to the provisions of Rule 32. [CCP 12/2/78; amended by 1979 c.284 §20]

MISJOINDER AND NONJOINDER OF PARTIES

RULE 30

Misjoinder and nonjoinder of parties. Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately. [CCP 12/2/78]

INTERPLEADER

RULE 31

A Parties. Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but adverse to and independent of one another, or that the plaintiff alleges that plaintiff is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross-claim or counterclaim. The provisions of this rule supplement and do not in any way limit the joinder of parties otherwise permitted by rule or statute.

B Procedure. Any property or amount involved as to which the plaintiff admits liability may, upon order of the court, be deposited with the court or otherwise preserved, or secured by bond in an amount sufficient to assure payment of the liability admitted. The court may thereafter enjoin all parties before it from commencing or prosecuting any other action regarding the subject matter of the interpleader action. Upon hearing, the court may order the plaintiff discharged from liability as to property deposited or secured before determining the rights of the claimants thereto.

C Attorney fees. In any suit or action in interpleader filed pursuant to this rule by any party other than a party who has been compensated for acting as a surety with respect to the funds or property interpled, the party filing the suit or action in interpleader shall be awarded a reasonable attorney fee in addition to costs and disbursements upon the court ordering that the funds or property interpled be deposited with the court, secured or otherwise preserved and that the party filing the suit or action in interpleader be discharged from liability as to the funds or property. The attorney fees awarded shall be assessed against and paid from the funds or property ordered interpled by the court. [CCP 12/2/78; amended by 1991 c.733 §1]

CLASS ACTIONS

RULE 32

A Requirement for class action. One or more members of a class may sue or be sued as representative parties on behalf of all only if:

A(1) The class is so numerous that joinder of all members is impracticable;

A(2) There are questions of law or fact common to the class;

A(3) The claims or defenses of the representative parties are typical of the claims or defenses of the class;

A(4) The representative parties will fairly and adequately protect the interests of the class; and

A(5) In an action for damages, the representative parties have complied with the prelitigation notice provisions of section H of this rule.

B Class action maintainable. An action may be maintained as a class action if the prerequisites of section A of this rule are satisfied, and in addition, the court finds that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to this finding include:

B(1) The extent to which the prosecution of separate actions by or against individual members of the class creates a risk of:

B(1)(a) Inconsistent or varying adjudications with respect to members of the class which would establish incompatible standards of conduct for the party opposing the class; or

B(1)(b) Adjudications with respect to members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests;

B(2) The extent to which the relief sought would take the form of injunctive relief or corresponding declaratory relief with respect to the class as a whole;

B(3) The extent to which questions of law or fact common to the members of the class predominate over any questions affecting only individual members;

B(4) The interest of members of the class in individually controlling the prosecution or defense of separate actions;

B(5) The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

B(6) The desirability or undesirability of concentrating the litigation of the claims in the particular forum;

B(7) The difficulties likely to be encountered in the management of a class action that will be eliminated or significantly reduced if the controversy is adjudicated by other available means; and

B(8) Whether or not the claims of individual class members are insufficient in the amounts or interests involved, in view of the complexities of the issues and the expenses of the litigation, to afford significant relief to the members of the class.

C Determination by order whether class action to be maintained.     C(1) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether and with respect to what claims or issues it is to be so maintained and shall find the facts specially and state separately its conclusions thereon. An order under this section may be conditional, and may be altered or amended before the decision on the merits.

C(2) Where a party has relied upon a statute or law which another party seeks to have declared invalid, or where a party has in good faith relied upon any legislative, judicial, or administrative interpretation or regulation which would necessarily have to be voided or held inapplicable if another party is to prevail in the class action, the court may postpone a determination under subsection (1) of this section until the court has made a determination as to the validity or applicability of the statute, law, interpretation, or regulation.

D Dismissal or compromise of class actions; court approval required; when notice required. Any action filed as a class action in which there has been no ruling under subsection C(1) of this rule and any action ordered maintained as a class action shall not be voluntarily dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to some or all members of the class in such manner as the court directs, except that if the dismissal is to be without prejudice or with prejudice against the class representative only, then such dismissal may be ordered without notice if there is a showing that no compensation in any form has passed directly or indirectly from the party opposing the class to the class representative or to the class representatives attorney and that no promise of such compensation has been made. If the statute of limitations has run or may run against the claim of any class member, the court may require appropriate notice.

E Court authority over conduct of class actions. In the conduct of actions to which this rule applies, the court may make appropriate orders which may be altered or amended as may be desirable:

E(1) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument, including precertification determination of a motion made by any party pursuant to Rules 21 or 47 if the court concludes that such determination will promote the fair and efficient adjudication of the controversy and will not cause undue delay;

E(2) Requiring, for the protection of class members or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all class members of any step in the action, of the proposed extent of the judgment; of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses or otherwise to come into the action, or to be excluded from the class;

E(3) Imposing conditions on the representative parties, class members, or intervenors;

E(4) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly; and

E(5) Dealing with similar procedural matters.

F Notice and exclusion.   F(1) When ordering that an action be maintained as a class action under this rule, the court shall direct that notice be given to some or all members of the class under subsection E(2) of this rule, shall determine when and how this notice should be given and shall determine whether, when, how, and under what conditions putative members may elect to be excluded from the class. The matters pertinent to these determinations ordinarily include: (a) the nature of the controversy and the relief sought; (b) the extent and nature of any members injury or liability; (c) the interest of the party opposing the class in securing a final resolution of the matters in controversy; (d) the inefficiency or impracticality of separately maintained actions to resolve the controversy; (e) the cost of notifying the members of the class; and (f) the possible prejudice to members to whom notice is not directed. When appropriate, exclusion may be conditioned on a prohibition against institution or maintenance of a separate action on some or all of the matters in controversy in the class action or a prohibition against use in a separately maintained action of any judgment rendered in favor of the class from which exclusion is sought.

F(2)(i) Prior to the entry of a judgment against a defendant the court shall request members of the class who may be entitled to individual monetary recovery to submit a statement in a form prescribed by the court requesting affirmative relief which may also, where appropriate, require information regarding the nature of the loss, injury, claim, transactional relationship, or damage.

F(2)(ii) The form of the statement shall be designed to meet the ends of justice. In determining the language and form of the documents to be sent class members under subsection F(2)(i) or (iii), the court shall consider at least: (a) the nature of the acts of the defendant; (b) the amount of knowledge a class member would have about the extent of such members damages; (c) the nature of the class including the probable degree of sophistication of its members and any special needs created by class members disabilities; (d) whether it is appropriate for the statement to be prepared in alternative formats, such as large type, Braille, or in languages in addition to English; and (e) the availability of relevant information from sources other than the individual class members.

F(2)(iii) When the names and addresses of the class members can reasonably be determined from the defendants business records and individual monetary recoveries are capable of calculation without the need for individualized adjudications, the court, instead of requiring the statement referred to in subsection F(2)(i), may direct the defendant to send each class member notice of (a) the amount of the monetary recovery that has been calculated for that person and (b) that persons right to request exclusion from the class. All class members who do not request exclusion within the time specified by the court shall be deemed to have requested affirmative relief in the calculated amount.

F(2)(iv) The amount of damages assessed against the defendant shall not exceed the total amount of damages determined to be allowable by the court for all individual class members who have filed the statement required by the court under subsection F(2)(i) or who are deemed to have requested affirmative relief under subsection F(2)(iii), assessable court costs, and an award of attorney fees, if any, as determined by the court.

F(2)(v) If the parties agree and the court approves, any of the procedures set forth in subsection F(2)(i) to subsection F(2)(iv) may be waived in a particular case.

F(3) If a class member fails to file the statement required by the court under subsection F(2)(i) or if a class member requests exclusion under subsection F(2)(iii) within the time specified by the court, that persons claim for monetary recovery shall be dismissed without prejudice to the right to maintain an individual, but not a class, action for such claim.

F(4) Nothing in subsections F(2) or F(3) is intended to allow the court to award any monetary recovery that is not claimed either because a class member failed to file the statement required by the court under subsection F(2)(i), or because a class member requested exclusion under subsection F(2)(iii) within the time specified by the court.

F(5) Plaintiffs shall bear costs of any notice ordered prior to a determination of liability. The court may, however, order that defendant bear all or a specified part of the costs of any notice included with a regular mailing by defendant to its current customers or employees. The court may hold a hearing to determine how the costs of such notice shall be apportioned.

F(6) No duty of compliance with due process notice requirements is imposed on a defendant by reason of the defendant including notice with a regular mailing by the defendant to current customers or employees of the defendant under this section.

F(7) As used in this section, customer includes a person, including but not limited to a student, who has purchased services or goods from a defendant.

G Commencement or maintenance of class actions regarding particular issues; subclasses. When appropriate an action may be brought or ordered maintained as a class action with respect to particular claims or issues or by or against multiple classes or subclasses. Each subclass must separately satisfy all requirements of this rule except for subsection A(1).

H Notice and demand required prior to commencement of action for damages.     H(1) Thirty days or more prior to the commencement of an action for damages pursuant to the provisions of sections A and B of this rule, the potential plaintiffs class representative shall:

H(1)(a) Notify the potential defendant of the particular alleged cause of action; and

H(1)(b) Demand that such person correct or rectify the alleged wrong.

H(2) Such notice shall be in writing and shall be sent by certified or registered mail, return receipt requested, to the place where the transaction occurred, such persons principal place of business within this state, or, in the case of a corporation or limited partnership not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership, and to any address the use of which the class representative knows, or on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

I Limitation on maintenance of class actions for damages.

No action for damages may be maintained under the provisions of sections A and B of this rule upon a showing by a defendant that all of the following exist:

I(1) All potential class members similarly situated have been identified, or a reasonable effort to identify such other people has been made;

I(2) All potential class members so identified have been notified that upon their request the defendant will make the appropriate compensation, correction, or remedy of the alleged wrong;

I(3) Such compensation, correction, or remedy has been, or, in a reasonable time, will be, given; and

I(4) Such person has ceased from engaging in, or if immediate cessation is impossible or unreasonably expensive under the circumstances, such person will, within a reasonable time, cease to engage in such methods, acts, or practices alleged to be violative of the rights of potential class members.

J Application of sections H and I of this rule to actions for equitable relief; amendment of complaints for equitable relief to request damages permitted. An action for equitable relief brought under sections A and B of this rule may be commenced without compliance with the provisions of section H of this rule. Not less than 30 days after the commencement of an action for equitable relief, and after compliance with the provisions of section H of this rule, the class representatives complaint may be amended without leave of court to include a request for damages. The provisions of section I of this rule shall be applicable if the complaint for injunctive relief is amended to request damages.

K Limitation on maintenance of class actions for recovery of certain statutory penalties. A class action may not be maintained for the recovery of statutory minimum penalties for any class member as provided in ORS 646.638 or 15 U.S.C. 1640(a) or any other similar statute.

L Coordination of pending class actions sharing common question of law or fact.  L(1)(a) When class actions sharing a common question of fact or law are pending in different courts, the presiding judge of any such court, upon motion of any party or on the courts own initiative, may request the Supreme Court to assign a Circuit Court, Court of Appeals, or Supreme Court judge to determine whether coordination of the actions is appropriate, and a judge shall be so assigned to make that determination.

L(1)(b) Coordination of class actions sharing a common question of fact or law is appropriate if one judge hearing all of the actions for all purposes in a selected site or sites will promote the ends of justice taking into account whether the common question of fact or law is predominating and significant to the litigation; the convenience of parties, witnesses, and counsel; the relative development of the actions and the work product of counsel; the efficient utilization of judicial facilities and personnel; the calendar of the courts; the disadvantages of duplicative and inconsistent rulings, orders, or judgments; and the likelihood of settlement of the actions without further litigation should coordination be denied.

L(2) If the assigned judge determines that coordination is appropriate, such judge shall order the actions coordinated, report that fact to the Chief Justice of the Supreme Court, and the Chief Justice shall assign a judge to hear and determine the actions in the site or sites the Chief Justice deems appropriate.

L(3) The judge of any court in which there is pending an action sharing a common question of fact or law with coordinated actions, upon motion of any party or on the courts own initiative, may request the judge assigned to hear the coordinated action for an order coordinating such actions. Coordination of the action pending before the judge so requesting shall be determined under the standards specified in subsection (1) of this section.

L(4) Pending any determination of whether coordination is appropriate, the judge assigned to make the determination may stay any action being considered for, or affecting any action being considered for, coordination.

L(5) Notwithstanding any other provision of law, the Supreme Court shall provide by rule the practice and procedure for coordination of class actions in convenient courts, including provision for giving notice and presenting evidence.

M Form of judgment. The judgment in an action ordered maintained as a class action, whether or not favorable to the class, shall specify or describe those found to be members of the class or who, as a condition of exclusion, have agreed to be bound by the judgment. If a judgment that includes a money award is entered in favor of a class, the judgment must, when possible, identify by name each member of the class and the amount to be recovered thereby.

N Attorney fees, costs, disbursements, and litigation expenses.          N(1)(a) Attorney fees for representing a class are subject to control of the court.

N(1)(b) If under an applicable provision of law a defendant or defendant class is entitled to attorney fees, costs, or disbursements from a plaintiff class, only representative parties and those members of the class who have appeared individually are liable for those amounts. If a plaintiff is entitled to attorney fees, costs, or disbursements from a defendant class, the court may apportion the fees, costs, or disbursements among the members of the class.

N(1)(c) If the prevailing class recovers a judgment that can be divided for the purpose, the court may order reasonable attorney fees and litigation expenses of the class to be paid from the recovery.

N(1)(d) The court may order the adverse party to pay to the prevailing class its reasonable attorney fees and litigation expenses if permitted by law in similar cases not involving a class.

N(1)(e) In determining the amount of attorney fees for a prevailing class the court shall consider the following factors:

N(1)(e)(i) The time and effort expended by the attorney in the litigation, including the nature, extent, and quality of the services rendered;

N(1)(e)(ii) Results achieved and benefits conferred upon the class;

N(1)(e)(iii) The magnitude, complexity, and uniqueness of the litigation;

N(1)(e)(iv) The contingent nature of success; and

N(1)(e)(v) Appropriate criteria in Rule 1.5 of the Oregon Rules of Professional Conduct.

N(2) Before a hearing under section C of this rule or at any other time the court directs, the representative parties and the attorney for the representative parties shall file with the court, jointly or separately:

N(2)(a) A statement showing any amount paid or promised them by any person for the services rendered or to be rendered in connection with the action or for the costs and expenses of the litigation and the source of all of the amounts;

N(2)(b) A copy of any written agreement, or a summary of any oral agreement, between the representative parties and their attorney concerning financial arrangement or fees; and

N(2)(c) A copy of any written agreement, or a summary of any oral agreement, by the representative parties or the attorney to share these amounts with any person other than a member, regular associate, or an attorney regularly of counsel with the law firm of the representative parties attorney. This statement shall be supplemented promptly if additional arrangements are made.

O Statute of limitations. The statute of limitations is tolled for all class members upon the commencement of an action asserting a class action. The statute of limitations resumes running against a member of a class:

O(1) Upon filing of an election of exclusion by such class member;

O(2) Upon entry of an order of certification, or of an amendment thereof, eliminating the class member from the class;

O(3) Except as to representative parties, upon entry of an order under section C of this rule refusing to certify the class as a class action; and

O(4) Upon dismissal of the action without an adjudication on the merits. [CCP 12/2/78; amended by CCP 12/13/80; amended by 1981 c.912 §1; §H amended by CCP 12/8/84; amended by CCP 12/12/92; §F amended by CCP 12/10/94; §N amended by CCP 12/9/00; §§F,M amended by 2003 c.576 §§173,259; §§F,N amended by CCP 12/9/06]

INTERVENTION

RULE 33

A Definition. Intervention takes place when a third person is permitted to become a party to an action between other persons, either by joining the plaintiff in claiming what is sought by the complaint, by uniting with the defendant in resisting the claims of the plaintiff, or by demanding something adversely to both the plaintiff and defendant.

B Intervention of right. At any time before trial, any person shall be permitted to intervene in an action when a statute of this state, these rules, or the common law, confers an unconditional right to intervene.

C Permissive intervention. At any time before trial, any person who has an interest in the matter in litigation may, by leave of court, intervene. In exercising its discretion, the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

D Procedure. A person desiring to intervene shall serve a motion to intervene upon the parties as provided in Rule 9. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. If the court allows the intervention, parties shall, within 10 days, file those responsive pleadings which are permitted or required by these rules for such pleading. [CCP 12/2/78; §B amended by 1979 c.284 §21]

SUBSTITUTION OF PARTIES

RULE 34

A Nonabatement of action by death, disability, or transfer. No action shall abate by the death or disability of a party, or by the transfer of any interest therein, if the claim survives or continues.

B Death of a party; continued proceedings. In case of the death of a party, the court shall, on motion, allow the action to be continued:

B(1) By such partys personal representative or successors in interest at any time within one year after such partys death; or

B(2) Against such partys personal representative or successors in interest unless the personal representative or successors in interest mail or deliver notice including the information required by ORS 115.003 (3) to the claimant or to the claimants attorney if the claimant is known to be represented, and the claimant or his attorney fails to move the court to substitute the personal representative or successors in interest within 30 days of mailing or delivery.

C Disability of a party; continued proceedings. In case of the disability of a party, the court may, at any time within one year thereafter, on motion, allow the action to be continued by or against the partys guardian or conservator or successors in interest.

D Death of a party; surviving parties. In the event of the death of one or more of the plaintiffs or of one or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be shown upon the record by a written statement of a party signed in conformance with Rule 17 and the action shall proceed in favor of or against the surviving parties.

E Transfer of interest. In case of any transfer of interest, the action may be continued by or against the original party, unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party.

F Public officers; death or separation from office.      F(1) When a public officer is a party to an action in such officers official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and such officers successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

F(2) When a public officer sues or is sued in such officers official capacity, such officer may be described as a party by official title rather than by name; but the court may require such officers name to be added.

G Procedure. The motion for substitution may be made by any party, or by the successors in interest or representatives of the deceased party or the party with a disability, or the successors in interest of the transferor and shall be served on the parties as provided in Rule 9 and upon persons not parties in the manner provided in Rule 7 for the service of a summons. [CCP 12/2/78; §D amended by 1979 c.284 §22; §B amended by CCP 12/14/02; §G amended by 2007 c.70 §5]

RULE 35 (Reserved for Expansion)

GENERAL PROVISIONS GOVERNING DISCOVERY

RULE 36

A Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission.

B Scope of discovery. Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:

B(1) In general. For all forms of discovery, parties may inquire regarding any matter, not privileged, which is relevant to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things, and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

B(2) Insurance agreements or policies.

B(2)(a) A party, upon the request of an adverse party, shall disclose the existence and contents of any insurance agreement or policy under which a person transacting insurance may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment.

B(2)(b) The obligation to disclose under this subsection shall be performed as soon as practicable following the filing of the complaint and the request to disclose. The court may supervise the exercise of disclosure to the extent necessary to insure that it proceeds properly and expeditiously. However, the court may limit the extent of disclosure under this subsection as provided in section C of this rule.

B(2)(c) Information concerning the insurance agreement or policy is not by reason of disclosure admissible in evidence at trial. For purposes of this subsection, an application for insurance shall not be treated as part of an insurance agreement or policy.

B(2)(d) As used in this subsection, disclose means to afford the adverse party an opportunity to inspect or copy the insurance agreement or policy.

B(3) Trial preparation materials. Subject to the provisions of Rule 44, a party may obtain discovery of documents and tangible things otherwise discoverable under subsection B(1) of this rule and prepared in anticipation of litigation or for trial by or for another party or by or for that other partys representative (including an attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of such partys case and is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation.

A party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that party. Upon request, a person who is not a party may obtain, without the required showing, a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person or party requesting the statement may move for a court order. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion. For purposes of this subsection, a statement previously made is (a) a written statement signed or otherwise adopted or approved by the person making it, or (b) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

C Court
order limiting extent of disclosure. Upon motion by a party or by the person from whom discovery is sought, and for good cause shown, the court in which the action is pending may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following: (1) that the discovery not be had; (2) that the discovery may be had only on specified terms and conditions, including a designation of the time or place; (3) that the discovery may be had only by a method of discovery other than that selected by the party seeking discovery; (4) that certain matters not be inquired into, or that the scope of the discovery be limited to certain matters; (5) that discovery be conducted with no one present except persons designated by the court; (6) that a deposition after being sealed be opened only by order of the court; (7) that a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way; (8) that the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court; or (9) that to prevent hardship the party requesting discovery pay to the other party reasonable expenses incurred in attending the deposition or otherwise responding to the request for discovery.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion. [CCP 12/2/78; §B amended by 1979 c.284 §23; §B(3) amended by CCP 12/13/80]

PERPETUATION OF TESTIMONY OR EVIDENCE BEFORE ACTION OR PENDING APPEAL

RULE 37

A Before action.

A(1) Petition. A person who desires to perpetuate testimony or to obtain discovery to perpetuate evidence under Rule 43 or Rule 44 regarding any matter that may be cognizable in any court of this state may file a petition in the circuit court in the county of such persons residence or the residence of any expected adverse party. The petition shall be entitled in the name of the petitioner and shall show: (a) that the petitioner, or the petitioners personal representatives, heirs, beneficiaries, successors, or assigns are likely to be a party to an action cognizable in a court of this state and are presently unable to bring such an action or defend it, or that the petitioner has an interest in real property or some easement or franchise therein, about which a controversy may arise, which would be the subject of such action; (b) the subject matter of the expected action and petitioners interest therein and a copy, attached to the petition, of any written instrument the validity or construction of which may be called into question or which is connected with the subject matter of the expected action; (c) the facts which petitioner desires to establish by the proposed testimony or other discovery and petitioners reasons for desiring to perpetuate; (d) the names or a description of the persons petitioner expects will be adverse parties and their addresses so far as one is known; and, (e) the names and addresses of the parties to be examined or from whom discovery is sought and the substance of the testimony or other discovery which petitioner expects to elicit and obtain from each. The petition shall name persons to be examined and ask for an order authorizing the petitioner to take their depositions for the purpose of perpetuating their testimony, or shall name persons in the petition from whom discovery is sought and shall ask for an order allowing discovery under Rule 43 or Rule 44 from such persons for the purpose of preserving evidence.

A(2) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court at a time and place named therein, for the order described in the petition. The notice shall be served either within or without the state in the manner provided for service of summons in Rule 7, but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served with summons in the manner provided in Rule 7, an attorney who shall represent them and whose services shall be paid for by petitioner in an amount fixed by the court, and, in case they are not otherwise represented, shall cross examine the deponent. Testimony and evidence perpetuated under this rule shall be admissible against expected adverse parties not served with notice only in accordance with the applicable rules of evidence. If any expected adverse party is a minor or incompetent, the provisions of Rule 27 apply.

A(3) Order and examination. If the court is satisfied that the perpetuation of the testimony or other discovery to perpetuate evidence may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written questions; or shall make an order designating or describing the persons from whom discovery may be sought under Rule 43 specifying the objects of such discovery; or shall make an order for a physical or mental examination as provided in Rule 44. Discovery may then be had in accordance with these rules. For the purpose of applying these rules to discovery before action, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such discovery was filed.

B Pending appeal. If an appeal has been taken from a judgment of a court to which these rules apply or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony or may allow discovery under Rule 43 or Rule 44 for use in the event of further proceedings in such court. In such case the party who desires to perpetuate the testimony or obtain the discovery may make a motion in the court therefor upon the same notice and service thereof as if the action was pending in the circuit court. The motion shall show: (1) the names and addresses of the persons to be examined or from whom other discovery is sought and the substance of the testimony or other discovery which the party expects to elicit from each; and (2) the reasons for perpetuating their testimony or seeking such other discovery. If the court finds that the perpetuation of the testimony or other discovery is proper to avoid a failure or delay of justice, it may make an order as provided in subsection (3) of section A of this rule and thereupon discovery may be had and used in the same manner and under the same conditions as are prescribed in these rules for discovery in actions pending in the circuit court.

C Perpetuation by action. This rule does not limit the power of a court to entertain an action to perpetuate testimony.

D Filing of depositions. Depositions taken under this rule shall be filed with the court in which the petition is filed or the motion is made. [CCP 12/2/78]

PERSONS WHO MAY ADMINISTER OATHS FOR DEPOSITIONS; FOREIGN DEPOSITIONS

RULE 38

A Within
Oregon
.

A(1) Within this state, depositions shall be preceded by an oath or affirmation administered to the deponent by an officer authorized to administer oaths by the laws of this state or by a person specially appointed by the court in which the action is pending. A person so appointed has the power to administer oaths for the purpose of the deposition.

A(2) For purposes of this rule, a deposition taken pursuant to Rule 39 C(7) is taken within this state if either the deponent or the person administering the oath is located in this state.

B Outside the state. Within another state, or within a territory or insular possession subject to the dominion of the United States, or in a foreign country, depositions may be taken (1) on notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of the United States, or (2) before a person appointed or commissioned by the court in which the action is pending, and such a person shall have the power by virtue of such persons appointment or commission to administer any necessary oath and take testimony, or (3) pursuant to a letter rogatory. A commission or letter rogatory shall be issued on application and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter rogatory may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter rogatory may be addressed To the Appropriate Authority in (here name the state, territory, or country). Evidence obtained in a foreign country in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within the
United States
under these rules.

C Foreign depositions.

C(1) Whenever any mandate, writ, or commission is issued out of any court of record in any other state, territory, district, or foreign jurisdiction, or whenever upon notice or agreement it is required to take the testimony of a witness or witnesses in this state, witnesses may be compelled to appear and testify in the same manner and by the same process and proceeding as may be employed for the purpose of taking testimony in proceedings pending in this state.

C(2) This section shall be so interpreted and construed as to effectuate its general purposes to make uniform the laws of those states which have similar rules or statutes. [CCP 12/2/78; amended by 1979 c.284 §24; §A amended by CCP 12/12/92]

DEPOSITIONS UPON ORAL EXAMINATION

RULE 39

A When deposition may be taken. After the service of summons or the appearance of the defendant in any action, or in a special proceeding at any time after a question of fact has arisen, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of the period of time specified in Rule 7 to appear and answer after service of summons on any defendant, except that leave is not required (1) if a defendant has served a notice of taking deposition or otherwise sought discovery, or (2) a special notice is given as provided in subsection C(2) of this Rule. The attendance of a witness may be compelled by subpoena as provided in Rule 55.

B Order for deposition or production of prisoner. The deposition of a person confined in a prison or jail may only be taken by leave of court. The deposition shall be taken on such terms as the court prescribes, and the court may order that the deposition be taken at the place of confinement or, when the prisoner is confined in this state, may order temporary removal and production of the prisoner for purposes of the deposition.

C Notice of examination.

C(1) General requirements. A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify such person or the particular class or group to which such person belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

C(2) Special notice. Leave of court is not required for the taking of a deposition by plaintiff if the notice (a) states that the person to be examined is about to go out of the state, or is bound on a voyage to sea, and will be unavailable for examination unless the deposition is taken before the expiration of the period of time specified in Rule 7 to appear and answer after service of summons on any defendant, and (b) sets forth facts to support the statement. The plaintiffs attorney shall sign the notice, and such signature constitutes a certification by the attorney that to the best of such attorneys knowledge, information, and belief the statement and supporting facts are true.

If a party shows that when served with notice under this subsection, the party was unable through the exercise of diligence to obtain counsel to represent such party at the taking of the deposition, the deposition may not be used against such party.

C(3) Shorter or longer time. The court may for cause shown enlarge or shorten the time for taking the deposition.

C(4) Non-stenographic recording. The notice of deposition required under subsection (1) of this section may provide that the testimony be recorded by other than stenographic means, in which event the notice shall designate the manner of recording and preserving the deposition. A court may require that the deposition be taken by stenographic means if necessary to assure that the recording be accurate.

C(5) Production of documents and things. The notice to a party deponent may be accompanied by a request made in compliance with Rule 43 for the production of documents and tangible things at the taking of the deposition. The procedure of Rule 43 shall apply to the request.

C(6) Deposition of organization. A party may in the notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested. In that event, the organization so named shall designate one or more officers, directors, managing agents, or other persons who consent to testify on its behalf, and shall set forth, for each person designated, the matters on which such person will testify. A subpoena shall advise a nonparty organization of its duty to make such a designation. The persons so designated shall testify as to matters known or reasonably available to the organization. This subsection does not preclude taking a deposition by any other procedure authorized in these rules.

C(7) Deposition by telephone. Parties may agree by stipulation or the court may order that testimony at a deposition be taken by telephone. If testimony at a deposition is taken by telephone pursuant to court order, the order shall designate the conditions of taking testimony, the manner of recording the deposition, and may include other provisions to assure that the recorded testimony will be accurate and trustworthy. If testimony at a deposition is taken by telephone other than pursuant to court order or stipulation made a part of the record, then objections as to the taking of testimony by telephone, the manner of giving the oath or affirmation, and the manner of recording the deposition are waived unless seasonable objection thereto is made at the taking of the deposition. The oath or affirmation may be administered to the deponent, either in the presence of the person administering the oath or over the telephone, at the election of the party taking the deposition.

D Examination; record; oath; objections.

D(1) Examination; cross-examination; oath. Examination and cross-examination of deponents may proceed as permitted at trial. The person described in Rule 38 shall put the deponent on oath.

D(2) Record of examination. The testimony of the deponent shall be recorded either stenographically or as provided in subsection C(4) of this rule. If testimony is recorded pursuant to subsection C(4) of this rule, the party taking the deposition shall retain the original recording without alteration, unless the recording is filed with the court pursuant to subsection G(2) of this rule, until final disposition of the action. Upon request of a party or deponent and payment of the reasonable charges therefor, the testimony shall be transcribed.

D(3) Objections. All objections made at the time of the examination shall be noted on the record. A party or deponent shall state objections concisely and in a non-argumentative and non-suggestive manner. Evidence shall be taken subject to the objection, except that a party may instruct a deponent not to answer a question, and a deponent may decline to answer a question, only:

(a) when necessary to present or preserve a motion under section E of this rule;

(b) to enforce a limitation on examination ordered by the court; or

(c) to preserve a privilege or constitutional or statutory right.

D(4) Written questions as alternative. In lieu of participating in an oral examination, parties may serve written questions on the party taking the deposition who shall propound them to the deponent on the record.

E Motion for court assistance; expenses.

E(1) Motion for court assistance. At any time during the taking of a deposition, upon motion and a showing by a party or a deponent that the deposition is being conducted or hindered in bad faith, or in a manner not consistent with these rules, or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or any party, the court may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope or manner of the taking of the deposition as provided in section C of Rule 36. The motion shall be presented to the court in which the action is pending, except that non-party deponents may present the motion to the court in which the action is pending or the court at the place of examination. If the order terminates the examination, it shall be resumed thereafter only on order of the court in which the action is pending. Upon demand of the moving party or deponent, the parties shall suspend the taking of the deposition for the time necessary to make a motion under this subsection.

E(2) Allowance of expenses. Subsection A(4) of Rule 46 shall apply to the award of expenses incurred in relation to a motion under this section.

F Submission to witness; changes; statement.

F(1) Necessity of submission to witness for examination. When the testimony is taken by stenographic means, or is recorded by other than stenographic means as provided in subsection C(4) of this rule, and if any party or the witness so requests at the time the deposition is taken, the recording or transcription shall be submitted to the witness for examination, changes, if any, and statement of correctness. With leave of court such request may be made by a party or witness at any time before trial.

F(2) Procedure after examination. Any changes which the witness desires to make shall be entered upon the transcription or stated in a writing to accompany the recording by the party taking the deposition, together with a statement of the reasons given by the witness for making them. Notice of such changes and reasons shall promptly be served upon all parties by the party taking the deposition. The witness shall then state in writing that the transcription or recording is correct subject to the changes, if any, made by the witness, unless the parties waive the statement or the witness is physically unable to make such statement or cannot be found. If the statement is not made by the witness within 30 days, or within a lesser time upon court order, after the deposition is submitted to the witness, the party taking the deposition shall state on the transcription or in a writing to accompany the recording the fact of waiver, or the physical incapacity or absence of the witness, or the fact of refusal of the witness to make the statement, together with the reasons, if any, given therefor; and the deposition may then be used as fully as though the statement had been made unless, on a motion to suppress under Rule 41 D, the court finds that the reasons given for the refusal to make the statement require rejection of the deposition in whole or in part.

F(3) No request for examination. If no examination by the witness is requested, no statement by the witness as to the correctness of the transcription or recording is required.

G Certification; filing; exhibits; copies.

G(1) Certification. When a deposition is stenographically taken, the stenographic reporter shall certify, under oath, on the transcript that the witness was duly sworn and that the transcript is a true record of the testimony given by the witness. When a deposition is recorded by other than stenographic means as provided in subsection C(4) of this rule, and thereafter transcribed, the person transcribing it shall certify, under oath, on the transcript that such person heard the witness sworn on the recording and that the transcript is a correct transcription of the recording. When a recording or a non-stenographic deposition or a transcription of such recording or non-stenographic deposition is to be used at any proceeding in the action or is filed with the court, the party taking the deposition, or such partys attorney, shall certify under oath that the recording, either filed or furnished to the person making the transcription, is a true, complete, and accurate recording of the deposition of the witness and that the recording has not been altered.

G(2) Filing. If requested by any party, the transcript or the recording of the deposition shall be filed with the court where the action is pending. When a deposition is stenographically taken, the stenographic reporter or, in the case of a deposition taken pursuant to subsection C(4) of this rule, the party taking the deposition shall enclose it in a sealed envelope, directed to the clerk of the court or the justice of the peace before whom the action is pending or such other person as may by writing be agreed upon, and deliver or forward it accordingly by mail or other usual channel of conveyance. If a recording of a deposition has been filed with the court, it may be transcribed upon request of any party under such terms and conditions as the court may direct.

G(3) Exhibits. Documents and things produced for inspection during the examination of the witness shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party. Whenever the person producing materials desires to retain the originals, such person may substitute copies of the originals, or afford each party an opportunity to make copies thereof. In the event the original materials are retained by the person producing them, they shall be marked for identification and the person producing them shall afford each party the subsequent opportunity to compare any copy with the original. The person producing the materials shall also be required to retain the original materials for subsequent use in any proceeding in the same action. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

G(4) Copies. Upon payment of reasonable charges therefor, the stenographic reporter or, in the case of a deposition taken pursuant to subsection C(4) of this rule, the party taking the deposition shall furnish a copy of the deposition to any party or to the deponent.

H Payment of expenses upon failure to appear.

H(1) Failure of party to attend. If the party giving the notice of the taking of the deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the court in which the action is pending may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by such other party and the attorney for such other party in so attending, including reasonable attorneys fees.

H(2) Failure of witness to attend. If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon the witness and the witness because of such failure does not attend, and if another party attends in person or by attorney because the attending party expects the deposition of that witness to be taken, the court may order the party giving the notice to pay to such other party the amount of the reasonable expenses incurred by such other party and the attorney for such other party in so attending, including reasonable attorneys fees.

I Perpetuation of testimony after commencement of action.

I(1) After commencement of any action, any party wishing to perpetuate the testimony of a witness for the purpose of trial or hearing may do so by serving a perpetuation deposition notice.

I(2) The notice is subject to subsections C(1) through (7) of this rule and shall additionally state:

I(2)(a) A brief description of the subject areas of testimony of the witness; and

I(2)(b) The manner of recording the deposition.

I(3) Prior to the time set for the deposition, any other party may object to the perpetuation deposition. Such objection shall be governed by the standards of Rule 36 C. At any hearing on such an objection, the burden shall be on the party seeking perpetuation to show that: (a) the witness may be unavailable as defined in ORS 40.465 (1)(d) or (e) or 45.250 (2)(a) through (c); or (b) it would be an undue hardship on the witness to appear at the trial or hearing; or (c) other good cause exists for allowing the perpetuation. If no objection is filed, or if perpetuation is allowed, the testimony taken shall be admissible at any subsequent trial or hearing in the action, subject to the Oregon Evidence Code.

I(4) Any perpetuation deposition shall be taken not less than seven days before the trial or hearing on not less than 14 days notice. However, the court in which the action is pending may allow a shorter period for a perpetuation deposition before or during trial upon a showing of good cause.

I(5) To the extent that a discovery deposition is allowed by law, any party may conduct a discovery deposition of the witness prior to the perpetuation deposition.

I(6) The perpetuation examination shall proceed as set forth in section D of this rule. All objections to any testimony or evidence taken at the deposition shall be made at the time and noted upon the record. The court before which the testimony is offered shall rule on any objections before the testimony is offered. Any objections not made at the deposition shall be deemed waived. [CCP 12/2/78; §F amended by 1979 c.284 §25; §F amended by CCP 12/13/80; amended by CCP 12/13/86; amended by 1987 c.275 §2; §I amended by 1989 c.980 §5; §§C,E,G amended by CCP 12/12/92; §I amended by CCP 12/14/96; §§D,E amended by CCP 12/12/98]

DEPOSITIONS UPON WRITTEN QUESTIONS

RULE 40

A Serving questions; notice. Upon stipulation of the parties or leave of court for good cause shown, and after commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in Rule 55. The deposition of a person confined in prison may be taken only as provided in Rule 39 B.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating (1) the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify such person or the particular class or group to which the person belongs, and (2) the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of Rule 39 C(6).

Within 30 days after the notice and written questions are served, a party may serve cross questions upon all other parties. Within 10 days after being served with cross questions, a party may serve redirect questions upon all other parties. Within 10 days after being served with redirect questions, a party may serve recross questions upon all other parties. The court may for cause shown enlarge or shorten the time.

B Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by Rule 39 D, F, and G, to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by the officer. [CCP 12/2/78; amended by CCP 12/4/82]

EFFECT OF ERRORS AND IRREGULARITIES IN DEPOSITIONS

RULE 41

A As to notice. All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

B As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer administering the oath is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

C As to taking of deposition.      C(1) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

C(2) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

C(3) Objections to the form of written questions submitted under Rule 40 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within 20 days after service of the last questions authorized.

D As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with under Rules 39 and 40 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained. [CCP 12/2/78]

RULE 42

(Reserved for Expansion)

PRODUCTION OF DOCUMENTS AND THINGS AND ENTRY UPON LAND FOR INSPECTION AND OTHER PURPOSES

RULE 43

A Scope. Any party may serve on any other party a request: (1) to produce and permit the party making the request, or someone acting on behalf of the party making the request, to inspect and copy, any designated documents (including writings, drawings, graphs, charts, photographs, phono-records, and other data compilations from which information can be obtained, and translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain matters within the scope of Rule 36 B and which are in the possession, custody, or control of the party upon whom the request is served; or (2) to permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation there- on, within the scope of Rule 36 B.

B Procedure.

B(1) A party may serve a request on the plaintiff after commencement of the action and on any other party with or after service of the summons on that party. The request shall identify any items requested for inspection, copying, or related acts by individual item or by category described with reasonable particularity, designate any land or other property upon which entry is requested, and shall specify a reasonable place and manner for the inspection, copying, entry, and related acts.

B(2) A request shall not require a defendant to produce or allow inspection, copying, entry, or other related acts before the expiration of 45 days after service of summons, unless the court specifies a shorter time. Otherwise, within 30 days after service of a request in accordance with subsection B(1) of this rule, or such other time as the court may order or the parties may agree upon in writing, a party shall serve a response that includes the following:

B(2)(a) a statement that, except as specifically objected to, any requested item within the partys possession or custody is provided, or will be provided or made available within the time allowed and at the place and in the manner specified in the request, which items shall be organized and labeled to correspond with the categories in the request;

B(2)(b) as to any requested item not in the partys possession or custody, a statement that reasonable effort has been made to obtain it, unless specifically objected to, or that no such item is within the partys control;

B(2)(c) as to any land or other property, a statement that entry will be permitted as requested unless specifically objected to; and

B(2)(d) any objection to a request or a part thereof and the reason for each objection.

B(3) Any objection not stated in accordance with subsection B(2) of this rule is waived. Any objection to only a part of a request shall clearly state the part objected to. An objection does not relieve the requested party of the duty to comply with any request or part thereof not specifically objected to.

B(4) A party served in accordance with subsection B(1) of this rule is under a continuing duty during the pendency of the action to produce promptly any item responsive to the request and not objected to which comes into the partys possession, custody, or control.

B(5) A party who moves for an order under Rule 46 A(2) regarding any objection or other failure to respond or to permit inspection, copying, entry, or related acts as requested, shall do so within a reasonable time.

C Writing called for need not be offered. Though a writing called for by one party is produced by the other, and is inspected by the party calling for it, the party requesting production is not obliged to offer it in evidence.

D Persons not parties. A person not a party to the action may be compelled to produce books, papers, documents, or tangible things and to submit to an inspection thereof as provided in Rule 55. This rule does not preclude an independent action against a person not a party for permission to enter upon land. [CCP 12/2/78; §A amended by 1979 c.284 §26; §D amended by CCP 12/15/90; §B amended by CCP 12/14/02; §B amended by CCP 12/9/06]

PHYSICAL AND MENTAL EXAMINATION OF PERSONS; REPORTS OF EXAMINATIONS

RULE 44

A Order for examination. When the mental or physical condition or the blood relationship of a party, or of an agent, employee, or person in the custody or under the legal control of a party (including the spouse of a party in an action to recover for injury to the spouse), is in controversy, the court may order the party to submit to a physical or mental examination by a physician or a mental examination by a psychologist or to produce for examination the person in such partys custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

B Report of examining physician or psychologist. If requested by the party against whom an order is made under section A of this rule or the person examined, the party causing the examination to be made shall deliver to the requesting person or party a copy of a detailed report of the examining physician or psychologist setting out such physicians or psychologists findings, including results of all tests made, diagnoses and conclusions, together with like reports of all earlier examinations of the same condition. After delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows inability to obtain it. This section applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise.

C Reports of examinations; claims for damages for injuries. In a civil action where a claim is made for damages for injuries to the party or to a person in the custody or under the legal control of a party, upon the request of the party against whom the claim is pending, the claimant shall deliver to the requesting party a copy of all written reports and existing notations of any examinations relating to injuries for which recovery is sought unless the claimant shows inability to comply.

D Report; effect of failure to comply.

D(1) Preparation of written report. If an obligation to furnish a report arises under sections B or C of this rule and the examining physician or psychologist has not made a written report, the party who is obliged to furnish the report shall request that the examining physician or psychologist prepare a written report of the examination, and the party requesting such report shall pay the reasonable costs and expenses, including the examiners fee, necessary to prepare such a report.

D(2) Failure to comply or make report or request report. If a party fails to comply with sections B and C of this rule, or if a physician or psychologist fails or refuses to make a detailed report within a reasonable time, or if a party fails to request that the examining physician or psychologist prepare a written report within a reasonable time, the court may require the physician or psychologist to appear for a deposition or may exclude the physicians or psychologists testimony if offered at the trial.

E Access to individually identifiable health information. Any party against whom a civil action is filed for compensation or damages for injuries may obtain copies of individually identifiable health information as defined in Rule 55 H within the scope of discovery under Rule 36 B. Individually identifiable health information may be obtained by written patient authorization, by an order of the court, or by subpoena in accordance with Rule 55 H. [CCP 12/2/78; §§A,E amended by c.284 §§27,28; §E amended by CCP 12/4/82; §C amended by CCP 12/13/86; §§C,E amended by CCP 12/10/88 and 1/6/89; §§A,B,D amended by 1989 c.1084 §2; §E amended by CCP 12/14/02]

REQUESTS FOR ADMISSION

RULE 45

A Request for admission. After commencement of an action, a party may serve upon any other party a request for the admission by the latter of the truth of relevant matters within the scope of Rule 36 B specified in the request, including facts or opinions of fact, or the application of law to fact, or of the genuineness of any relevant documents or physical objects described in or exhibited with the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. Each matter of which an admission is requested shall be separately set forth. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request for admissions shall be preceded by the following statement printed in capital letters of the type size in which the request is printed: FAILURE TO SERVE A WRITTEN ANSWER OR OBJECTION WITHIN THE TIME ALLOWED BY ORCP 45 B WILL RESULT IN ADMISSION OF THE FOLLOWING REQUESTS.

B Response. The matter is admitted unless, within 30 days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by the partys attorney; but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of 45 days after service of the summons and complaint upon such defendant. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify the answer or deny only a part of the matter of which an admission is requested, the party shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless the answering party states that reasonable inquiry has been made and that the information known or readily obtainable by the answering party is insufficient to enable the answering party to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; the party may, subject to the provisions of Rule 46 C, deny the matter or set forth reasons why the party cannot admit or deny it.

C Motion to determine sufficiency.

The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a designated time prior to trial. The provisions of Rule 46 A(4) apply to the award of expenses incurred in relation to the motion.

D Effect of admission. Any matter admitted pursuant to this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. The court may permit withdrawal or amendment when the presentation of the merits of the case will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice such party in maintaining such partys case or such partys defense on the merits. Any admission made by a party pursuant to this rule is for the purpose of the pending action only, and neither constitutes an admission by such party for any other purpose nor may be used against such party in any other action.

E Form of response. The request for admissions shall be so arranged that a blank space shall be provided after each separately numbered request. The space shall be reasonably calculated to enable the answering party to insert the admissions, denials, or objections within the space. If sufficient space is not provided, the answering party may attach additional papers with the admissions, denials, or objections and refer to them in the space provided in the request.

F Number. A party may serve more than one set of requested admissions upon an adverse party, but the total number of requests shall not exceed 30, unless the court otherwise orders for good cause shown after the proposed additional requests have been filed. In determining what constitutes a request for admission for the purpose of applying this limitation in number, it is intended that each request be counted separately, whether or not it is subsidiary or incidental to or dependent upon or included in another request, and however the requests may be grouped, combined, or arranged. [CCP 12/2/78; §§A,B amended by 1979 c.284 §§29,30]

FAILURE TO MAKE DISCOVERY; SANCTIONS

RULE 46

A Motion for order compelling discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

A(1) Appropriate court.

A(1)(a) Parties. An application for an order to a party may be made to the court in which the action is pending, and, on matters relating to a deponents failure to answer questions at a deposition, such an application may also be made to a court of competent jurisdiction in the political subdivision where the deponent is located.

A(1)(b) Non-parties. An application for an order to a deponent who is not a party shall be made to a court of competent jurisdiction in the political subdivision where the non-party deponent is located.

A(2) Motion. If a party fails to furnish a report under Rule 44 B or C, or if a deponent fails to answer a question propounded or submitted under Rules 39 or 40, or if a corporation or other entity fails to make a designation under Rule 39 C(6) or Rule 40 A, or if a party fails to respond to a request for a copy of an insurance agreement or policy under Rule 36 B(2), or if a party in response to a request for inspection submitted under Rule 43 fails to permit inspection as requested, the discovering party may move for an order compelling discovery in accordance with the request. Any motion made under this subsection shall set out at the beginning of the motion the items that the moving party seeks to discover. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before applying for an order.

If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to Rule 36 C.

A(3) Evasive or incomplete answer. For purposes of this section, an evasive or incomplete answer is to be treated as a failure to answer.

A(4) Award of expenses of motion. If the motion is granted, the court may, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorneys fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court may, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorneys fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

B Failure to comply with order.

B(1) Sanctions by court in the county where the deponent is located. If a deponent fails to be sworn or to answer a question after being directed to do so by a circuit court judge in the county in which the deponent is located, the failure may be considered a contempt of court.

B(2) Sanctions by court in which action is pending. If a party or an officer, director, or managing agent or a person designated under Rule 39 C(6) or 40 A to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under section A of this rule or Rule 44, the court in which the action is pending may make such orders in regard to the failure as are just, including among others, the following:

B(2)(a) An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

B(2)(b) An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting the disobedient party from introducing designated matters in evidence;

B(2)(c) An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or any part thereof, or rendering a judgment by default against the disobedient party;

B(2)(d) In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any order except an order to submit to a physical or mental examination.

B(2)(e) Such orders as are listed in paragraphs (a), (b), and (c) of this subsection, where a party has failed to comply with an order under Rule 44 A requiring the party to produce another for examination, unless the party failing to comply shows inability to produce such person for examination.

B(3) Payment of expenses. In lieu of any order listed in subsection (2) of this section or in addition thereto, the court shall require the party failing to obey the order or the attorney advising such party or both to pay the reasonable expenses, including attorneys fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

C Expenses on failure to admit. If a party fails to admit the genuineness of any document or the truth of any matter, as requested under Rule 45, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, the party requesting the admissions may apply to the court for an order requiring the other party to pay the party requesting the admissions the reasonable expenses incurred in making that proof, including reasonable attorneys fees. The court shall make the order unless it finds that (1) the request was held objectionable pursuant to Rule 45 B or C, or (2) the admission sought was of no substantial importance, or (3) the party failing to admit had reasonable ground to believe that such party might prevail on the matter, or (4) there was other good reason for the failure to admit.

D Failure of party to attend at own deposition or respond to request for inspection or to inform of question regarding the existence of coverage of liability insurance policy. If a party or an officer, director, or managing agent of a party or a person designated under Rule 39 C(6) or 40 A to testify on behalf of a party fails (1) to appear before the officer who is to take the deposition of that party or person, after being served with a proper notice, or (2) to comply with or serve objections to a request for production and inspection submitted under Rule 43, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, including among others it may take any action authorized under subsection B(2)(a), (b), and (c) of this rule. In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising such party or both to pay the reasonable expenses, including attorneys fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this section may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by Rule 36 C. [CCP 12/2/78; §§A(2),D amended by CCP 12/13/80; §§A,B amended by CCP 12/12/92; §B amended by 1999 c.59 §4; §A amended by CCP 12/11/04]

SUMMARY JUDGMENT

RULE 47

A For claimant. A party seeking to recover upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of 20 days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move, with or without supporting affidavits or declarations, for a summary judgment in that partys favor upon all or any part thereof.

B For defending party. A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move, with or without supporting affidavits or declarations, for a summary judgment in that partys favor as to all or any part thereof.

C Motion and proceedings thereon. The motion and all supporting documents shall be served and filed at least 60 days before the date set for trial. The adverse party shall have 20 days in which to serve and file opposing affidavits or declarations and supporting documents. The moving party shall have five days to reply. The court shall have discretion to modify these stated times. The court shall grant the motion if the pleadings, depositions, affidavits, declarations and admissions on file show that there is no genuine issue as to any material fact and that the moving party is entitled to prevail as a matter of law. No genuine issue as to a material fact exists if, based upon the record before the court viewed in a manner most favorable to the adverse party, no objectively reasonable juror could return a verdict for the adverse party on the matter that is the subject of the motion for summary judgment. The adverse party has the burden of producing evidence on any issue raised in the motion as to which the adverse party would have the burden of persuasion at trial. The adverse party may satisfy the burden of producing evidence with an affidavit or a declaration under section E of this rule. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

D Form of affidavits and declarations; defense required. Except as provided by section E of this rule, supporting and opposing affidavits and declarations shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant or declarant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit or a declaration shall be attached thereto or served therewith. The court may permit affidavits or declarations to be supplemented or opposed by depositions or further affidavits or declarations. When a motion for summary judgment is made and supported as provided in this rule an adverse party may not rest upon the mere allegations or denials of that partys pleading, but the adverse partys response, by affidavits, declarations or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue as to any material fact for trial. If the adverse party does not so respond, the court shall grant the motion if appropriate.

E Affidavit or declaration of attorney when expert opinion required. Motions under this rule are not designed to be used as discovery devices to obtain the names of potential expert witnesses or to obtain their facts or opinions. If a party, in opposing a motion for summary judgment, is required to provide the opinion of an expert to establish a genuine issue of material fact, an affidavit or a declaration of the partys attorney stating that an unnamed qualified expert has been retained who is available and willing to testify to admissible facts or opinions creating a question of fact, will be deemed sufficient to controvert the allegations of the moving party and an adequate basis for the court to deny the motion. The affidavit or declaration shall be made in good faith based on admissible facts or opinions obtained from a qualified expert who has actually been retained by the attorney who is available and willing to testify and who has actually rendered an opinion or provided facts which, if revealed by affidavit or declaration, would be a sufficient basis for denying the motion for summary judgment.

F When affidavits or declarations are unavailable. Should it appear from the affidavits or declarations of a party opposing the motion that such party cannot, for reasons stated, present by affidavit or declaration facts essential to justify the opposition of that party, the court may deny the motion or may order a continuance to permit affidavits or declarations to be obtained or depositions to be taken or discovery to be had, or may make such other order as is just.

G Affidavits or declarations made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits or declarations presented pursuant to this rule are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits or declarations caused the other party to incur, including reasonable attorney fees, and any offending party or attorney may be subject to sanctions for contempt.

H Multiple parties or claims; limited judgment. If the court grants summary judgment for less than all parties and claims in an action, a limited judgment may be entered if the court makes the determination required by Rule 67 B. [CCP 12/2/78; §D amended by 1979 c.284 §31; §G amended by 1981 c.898 §6; amended by CCP 12/4/82; §C amended by CCP 12/8/84; §G amended by 1991 c.724 §30; §C amended by 1995 c.618 §5; §C amended by 1999 c.815 §1; amended by 2003 c.194 §9; §C amended by CCP 12/14/02; §H amended by 2003 c.576 §260; §§C,D,F amended by 2007 c.339 §§15,16,17]

RULES 48 and 49

(Reserved for Expansion)

JURY TRIAL

RULE 50

Jury trial of right. The right of trial by jury as declared by the Oregon Constitution or as given by a statute shall be preserved to the parties inviolate. [CCP 12/2/78]

ISSUES; TRIAL BY JURY OR BY THE COURT

RULE 51

A Issues. Issues arise upon the pleadings when a fact or conclusion of law is maintained by one party and controverted by the other.

B Issues of law; how tried. An issue of law shall be tried by the court.

C Issues of fact; how tried. The trial of all issues of fact shall be by jury unless:

C(1) The parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, consent to trial without a jury; or

C(2) The court, upon motion of a party or on its own initiative, finds that a right of trial by jury of some or all of those issues does not exist under the Constitution or statutes of this state.

D Advisory jury and jury trial by consent. In all actions not triable by right to a jury, the court, upon motion of a party or on its own initiative, may try an issue with an advisory jury or it may, with the consent of all parties, order a trial to a jury whose verdict shall have the same effect as if trial to a jury had been a matter of right. [CCP 12/2/78]

POSTPONEMENT OF CASES

RULE 52

A Postponement. When a cause is set and called for trial, it shall be tried or dismissed, unless good cause is shown for a postponement. At its discretion, the court may grant a postponement, with or without terms, including requiring any party whose conduct made the postponement necessary to pay expenses incurred by an opposing party.

B Absence of evidence. If a motion is made for postponement on the grounds of absence of evidence, the court may require the moving party to submit an affidavit or a declaration stating the evidence which the moving party expects to obtain. If the adverse party admits that such evidence would be given and that it be considered as actually given at trial, or offered and overruled as improper, the trial shall not be postponed. However, the court may postpone the trial if, after the adverse party makes the admission described in this section, the moving party can show that such affidavit or declaration does not constitute an adequate substitute for the absent evidence. The court, when it allows the motion, may impose such conditions or terms upon the moving party as may be just. [CCP 12/2/78; §A amended by CCP 12/13/80 and 12/14/96; §B amended by 2003 c.194 §10]

CONSOLIDATION; SEPARATE TRIALS

RULE 53

A Joint hearing or trial; consolidation of actions. Upon motion of any party, when more than one action involving a common question of law or fact is pending before the court, the court may order a joint hearing or trial of any or all of the matters in issue in such actions; the court may order all such actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

B Separate trials. The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition and economy, may order a separate trial of any claim, cross-claim, counterclaim, or of any separate issue or of any number of claims, cross-claims, counterclaims, or issues, always preserving inviolate the right of trial by jury as declared by the Oregon Constitution or as given by statute. [CCP 12/2/78]

DISMISSAL OF ACTIONS; COMPROMISE

RULE 54

A Voluntary dismissal; effect thereof.

A(1) By plaintiff; by stipulation. Subject to the provisions of Rule 32 D and of any statute of this state, an action may be dismissed by the plaintiff without order of court (a) by filing a notice of dismissal with the court and serving such notice on the defendant not less than five days prior to the day of trial if no counterclaim has been pleaded, or (b) by filing a stipulation of dismissal signed by all adverse parties who have appeared in the action. Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice, except that a notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of the United States or of any state an action against the same parties on or including the same claim unless the court directs that the dismissal shall be without prejudice. Upon notice of dismissal or stipulation under this subsection, the court shall enter a judgment of dismissal.

A(2) By order of court. Except as provided in subsection (1) of this section, an action shall not be dismissed at the plaintiffs instance save upon judgment of dismissal ordered by the court and upon such terms and conditions as the court deems proper. If a counterclaim has been pleaded by a defendant prior to the service upon the defendant of the plaintiffs motion to dismiss, the defendant may proceed with the counterclaim. Unless otherwise specified in the judgment of dismissal, a dismissal under this subsection is without prejudice.

A(3) Costs and disbursements. When an action is dismissed under this section, the judgment may include any costs and disbursements, including attorney fees, provided by rule or statute. Unless the circumstances indicate otherwise, the dismissed party shall be considered the prevailing party.

B Involuntary dismissal.

B(1) Failure to comply with rule or order. For failure of the plaintiff to prosecute or to comply with these rules or any order of court, a defendant may move for a judgment of dismissal of an action or of any claim against such defendant.

B(2) Insufficiency of evidence. After the plaintiff in an action tried by the court without a jury has completed the presentation of plaintiffs evidence, the defendant, without waiving the right to offer evidence in the event the motion is not granted, may move for a judgment of dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment of dismissal against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court renders judgment of dismissal with prejudice against the plaintiff, the court shall make findings as provided in Rule 62.

B(3) Dismissal for want of prosecution; notice. Not less than 60 days prior to the first regular motion day in each calendar year, unless the court has sent an earlier notice on its own initiative, the clerk of the court shall mail notice to the attorneys of record in each pending case in which no action has been taken for one year immediately prior to the mailing of such notice, that a judgment of dismissal will be entered in each such case by the court for want of prosecution, unless on or before such first regular motion day, application, either oral or written, is made to the court and good cause shown why it should be continued as a pending case. If such application is not made or good cause shown, the court shall enter a judgment of dismissal in each such case. Nothing contained in this subsection shall prevent the dismissal by the court at any time, for want of prosecution of any action upon motion of any party thereto.

B(4) Effect of judgment of dismissal. Unless the court in its judgment of dismissal otherwise specifies, a dismissal under this section operates as an adjudication without prejudice.

C Dismissal of counterclaim, cross-claim, or third party claim. The provisions of this rule apply to the dismissal of any counterclaim, cross-claim, or third party claim.

D Costs of previously dismissed action.

D(1) If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make such order for the payment of any unpaid judgment for costs and disbursements against plaintiff in the action previously dismissed as it may deem proper and may stay the proceedings in the action until the plaintiff has complied with the order.

D(2) If a party who previously asserted a claim, counterclaim, cross-claim or third party claim that was dismissed with prejudice subsequently makes the same claim, counterclaim, cross-claim or third party claim against the same party, the court shall enter a judgment dismissing the claim, counterclaim, cross-claim or third party claim and may enter a judgment requiring the payment of reasonable attorney fees incurred by the party in obtaining the dismissal.

E Compromise; effect of acceptance or rejection.

E(1) Except as provided in ORS 17.065 through 17.085, the party against whom a claim is asserted may, at any time up to 10 days prior to trial, serve upon the party asserting the claim an offer to allow judgment to be given against the party making the offer for the sum, or the property, or to the effect therein specified.

E(2) If the party asserting the claim accepts the offer, the party asserting the claim or such partys attorney shall endorse such acceptance thereon, and file the same with the clerk before trial, and within three days from the time it was served upon such party asserting the claim; and thereupon judgment shall be given accordingly, as a stipulated judgment. If the offer does not state that it includes costs and disbursements or attorney fees, the party asserting the claim shall submit any claim for costs and disbursements or attorney fees to the court as provided in Rule 68.

E(3) If the offer is not accepted and filed within the time prescribed, it shall be deemed withdrawn, and shall not be given in evidence on the trial; and if the party asserting the claim fails to obtain a more favorable judgment, the party asserting the claim shall not recover costs, prevailing party fees, disbursements, or attorney fees incurred after the date of the offer, but the party against whom the claim was asserted shall recover of the party asserting the claim costs and disbursements, not including prevailing party fees, from the time of the service of the offer.

F Settlement conferences. A settlement conference may be ordered by the court at any time at the request of any party or upon the courts own motion. Unless otherwise stipulated to by the parties, a judge other than the judge who will preside at trial shall conduct the settlement conference. [CCP 12/2/78; amended by 1979 c.284 §32; §E amended by CCP 12/13/80; §A amended by 1981 c.912 §2; §E amended by 1983 c.531 §1; §A amended by CCP 12/8/84; amended by 1995 c.618 §1; §E amended by CCP 12/11/04]

SUBPOENA

RULE 55

A Defined; form. A subpoena is a writ or order directed to a person and may require the attendance of such person at a particular time and place to testify as a witness on behalf of a particular party therein mentioned or may require such person to produce books, papers, documents, or tangible things and permit inspection thereof at a particular time and place. A subpoena requiring attendance to testify as a witness requires that the witness remain until the testimony is closed unless sooner discharged, but at the end of each days attendance a witness may demand of the party, or the partys attorney, the payment of legal witness fees for the next following day and if not then paid, the witness is not obliged to remain longer in attendance. Every subpoena shall state the name of the court and the title of the action.

B For production of books, papers, documents, or tangible things and to permit inspection. A subpoena may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things in the possession, custody or control of that person at the time and place specified therein. A command to produce books, papers, documents, or tangible things and permit inspection thereof may be joined with a command to appear at trial or hearing or at deposition or, before trial, may be issued separately. A person commanded to produce and permit inspection and copying of designated books, papers, documents or tangible things but not commanded to also appear for deposition, hearing or trial may, within 14 days after service of the subpoena or before the time specified for compliance if such time is less than 14 days after service, serve upon the party or attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena shall not be entitled to inspect and copy the materials except pursuant to an order of the court in whose name the subpoena was issued. If objection has been made, the party serving the subpoena may, upon notice to the person commanded to produce, move for an order at any time to compel production. In any case, where a subpoena commands production of books, papers, documents or tangible things the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, may (1) quash or modify the subpoena if it is unreasonable and oppressive or (2) condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things.

C Issuance.

C(1) By whom issued. A subpoena is issued as follows: (a) to require attendance before a court, or at the trial of an issue therein, or upon the taking of a deposition in an action pending therein or, if separate from a subpoena commanding the attendance of a person, to produce books, papers, documents or tangible things and to permit inspection thereof: (i) it may be issued in blank by the clerk of the court in which the action is pending, or if there is no clerk, then by a judge or justice of such court; or (ii) it may be issued by an attorney of record of the party to the action in whose behalf the witness is required to appear, subscribed by the signature of such attorney; (b) to require attendance before any person authorized to take the testimony of a witness in this state under Rule 38 C, or before any officer empowered by the laws of the United States to take testimony, it may be issued by the clerk of a circuit court in the county in which the witness is to be examined; (c) to require attendance out of court in cases not provided for in paragraph (a) of this subsection, before a judge, justice, or other officer authorized to administer oaths or take testimony in any matter under the laws of this state, it may be issued by the judge, justice, or other officer before whom the attendance is required.

C(2) By clerk in blank. Upon request of a party or attorney, any subpoena issued by a clerk of court shall be issued in blank and delivered to the party or attorney requesting it, who shall fill it in before service.

D Service; service on law enforcement agency; service by mail; proof of service.

D(1) Service. Except as provided in subsection (2) of this section, a subpoena may be served by the party or any other person 18 years of age or older. The service shall be made by delivering a copy to the witness personally and giving or offering to the witness at the same time the fees to which the witness is entitled for travel to and from the place designated and, whether or not personal attendance is required, one days attendance fees. The service must be made so as to allow the witness a reasonable time for preparation and travel to the place of attendance. A subpoena for taking of a deposition, served upon an organization as provided in Rule 39 C(6), shall be served in the same manner as provided for service of summons in Rule 7 D(3)(b)(i), D(3)(d), D(3)(e), or D(3)(f). Copies of each subpoena commanding production of books, papers, documents or tangible things and inspection thereof before trial, not accompanied by command to appear at trial or hearing or at deposition, whether the subpoena is served personally or by mail, shall be served on each party at least seven days before the subpoena is served on the person required to produce and permit inspection, unless the court orders a shorter period. In addition, a subpoena shall not require production less than 14 days from the date of service upon the person required to produce and permit inspection, unless the court orders a shorter period.

D(2) Service on law enforcement agency.

D(2)(a) Every law enforcement agency shall designate individual or individuals upon whom service of subpoena may be made. At least one of the designated individuals shall be available during normal business hours. In the absence of the designated individuals, service of subpoena pursuant to paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

D(2)(b) If a peace officers attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on such officer by delivering a copy personally to the officer or to one of the individuals designated by the agency which employs the officer not later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

D(2)(c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to give actual notice to the officer whose attendance is sought of the date, time, and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall promptly notify the court and a postponement or continuance may be granted to allow the officer to be personally served.

D(2)(d) As used in this subsection, law enforcement agency means the Oregon State Police, a county sheriffs department, or a municipal police department.

D(3) Service by mail.

Under the following circumstances, service of a subpoena to a witness by mail shall be of the same legal force and effect as personal service otherwise authorized by this section:

D(3)(a) The attorney certifies in connection with or upon the return of service that the attorney, or the attorneys agent, has had personal or telephone contact with the witness, and the witness indicated a willingness to appear at trial if subpoenaed;

D(3)(b) The attorney, or the attorneys agent, made arrangements for payment to the witness of fees and mileage satisfactory to the witness; and

D(3)(c) The subpoena was mailed to the witness more than 10 days before trial by certified mail or some other designation of mail that provides a receipt for the mail signed by the recipient, and the attorney received a return receipt signed by the witness more than three days prior to trial.

D(4) Service by mail; exception. Service of subpoena by mail may be used for a subpoena commanding production of books, papers, documents, or tangible things, not accompanied by a command to appear at trial or hearing or at deposition.

D(5) Proof of service. Proof of service of a subpoena is made in the same manner as proof of service of a summons except that the server need not certify that the server is not a party in the action, an attorney for a party in the action or an officer, director or employee of a party in the action.

E Subpoena for hearing or trial; prisoners. If the witness is confined in a prison or jail in this state, a subpoena may be served on such person only upon leave of court, and attendance of the witness may be compelled only upon such terms as the court prescribes. The court may order temporary removal and production of the prisoner for the purpose of giving testimony or may order that testimony only be taken upon deposition at the place of confinement. The subpoena and court order shall be served upon the custodian of the prisoner.

F Subpoena for taking depositions or requiring production of books, papers, documents, or tangible things; place of production and examination.

F(1) Subpoena for taking deposition. Proof of service of a notice to take a deposition as provided in Rules 39 C and 40 A, or of notice of subpoena to command production of books, papers, documents, or tangible things before trial as provided in subsection D(1) of this rule or a certificate that such notice will be served if the subpoena can be served, constitutes a sufficient authorization for the issuance by a clerk of court of subpoenas for the persons named or described therein.

F(2) Place of examination. A resident of this state who is not a party to the action may be required by subpoena to attend an examination or to produce books, papers, documents, or tangible things only in the county wherein such person resides, is employed or transacts business in person, or at such other convenient place as is fixed by an order of court. A nonresident of this state who is not a party to the action may be required by subpoena to attend an examination or to produce books, papers, documents, or tangible things only in the county wherein such person is served with a subpoena, or at such other convenient place as is fixed by an order of court.

F(3) Production without examination or deposition. A party who issues a subpoena may command the person to whom it is issued to produce books, papers, documents, or tangible things, other than individually identifiable health information as described in section H, by mail or otherwise, at a time and place specified in the subpoena, without commanding inspection of the originals or a deposition. In such instances, the person to whom the subpoena is directed complies if the person produces copies of the specified items in the specified manner and certifies that the copies are true copies of all the items responsive to the subpoena or, if all items are not included, why they are not.

G Disobedience of subpoena; refusal to be sworn or answer as a witness. Disobedience to a subpoena or a refusal to be sworn or answer as a witness may be punished as contempt by a court before whom the action is pending or by the judge or justice issuing the subpoena. Upon hearing or trial, if the witness is a party and disobeys a subpoena or refuses to be sworn or answer as a witness, such partys complaint, answer, or reply may be stricken.

H Individually identifiable health information.

H(1) Definitions. As used in this rule, the terms individually identifiable health information and qualified protective order are defined as follows:

H(1)(a) Individually identifiable health information means information which identifies an individual or which could be used to identify an individual; which has been collected from an individual and created or received by a health care provider, health plan, employer, or health care clearinghouse; and which relates to the past, present or future physical or mental health or condition of an individual; the provision of health care to an individual; or the past, present, or future payment for the provision of health care to an individual.

H(1)(b) Qualified protective order means an order of the court, by stipulation of the parties to the litigation or otherwise, that prohibits the parties from using or disclosing individually identifiable health information for any purpose other than the litigation for which such information was requested and which requires the return to the original custodian of such information or destruction of the individually identifiable health information (including all copies made) at the end of the litigation.

H(2) Mode of Compliance. Individually identifiable health information may be obtained by subpoena only as provided in this section. However, if disclosure of any requested records is restricted or otherwise limited by state or federal law, then the protected records shall not be disclosed in response to the subpoena unless the requesting party has complied with the applicable law.

H(2)(a) The attorney for the party issuing a subpoena requesting production of individually identifiable health information must serve the custodian or other keeper of such information either with a qualified protective order or with an affidavit or declaration together with attached supporting documentation demonstrating that: (i) the party has made a good faith attempt to provide written notice to the individual or the individuals attorney that the individual or the attorney had 14 days from the date of the notice to object; (ii) the notice included the proposed subpoena and sufficient information about the litigation in which the individually identifiable health information was being requested to permit the individual or the individuals attorney to object; (iii) the individual did not object within the 14 days or, if objections were made, they were resolved and the information being sought is consistent with such resolution. The party issuing a subpoena must also certify that he or she will, promptly upon request, permit the patient or the patients representative to inspect and copy the records received.

H(2)(b) Except as provided in subsection (4) of this section, when a subpoena is served upon a custodian of individually identifiable health information in an action in which the entity or person is not a party, and the subpoena requires the production of all or part of the records of the entity or person relating to the care or treatment of an individual, it is sufficient compliance therewith if a custodian delivers by mail or otherwise a true and correct copy of all the records responsive to the subpoena within five days after receipt thereof. Delivery shall be accompanied by an affidavit or a declaration as described in subsection (3) of this section.

H(2)(c) The copy of the records shall be separately enclosed in a sealed envelope or wrapper on which the title and number of the action, name of the witness, and date of the subpoena are clearly inscribed. The sealed envelope or wrapper shall be enclosed in an outer envelope or wrapper and sealed. The outer envelope or wrapper shall be addressed as follows: (i) if the subpoena directs attendance in court, to the clerk of the court, or to the judge thereof if there is no clerk; (ii) if the subpoena directs attendance at a deposition or other hearing, to the officer administering the oath for the deposition, at the place designated in the subpoena for the taking of the deposition or at the officers place of business; (iii) in other cases involving a hearing, to the officer or body conducting the hearing at the official place of business; (iv) if no hearing is scheduled, to the attorney or party issuing the subpoena. If the subpoena directs delivery of the records in accordance with subparagraph H(2)(c)(iv), then a copy of the proposed subpoena shall be served on the person whose records are sought and on all other parties to the litigation, not less than 14 days prior to service of the subpoena on the entity or person. Any party to the proceeding may inspect the records provided and/or request a complete copy of the records. Upon request, the records must be promptly provided by the party who issued the subpoena at the requesting partys expense.

H(2)(d) After filing and after giving reasonable notice in writing to all parties who have appeared of the time and place of inspection, the copy of the records may be inspected by any party or the attorney of record of a party in the presence of the custodian of the court files, but otherwise shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, at the direction of the judge, officer, or body conducting the proceeding. The records shall be opened in the presence of all parties who have appeared in person or by counsel at the trial, deposition, or hearing. Records which are not introduced in evidence or required as part of the record shall be returned to the custodian of hospital records who submitted them.

H(2)(e) For purposes of this section, the subpoena duces tecum to the custodian of the records may be served by first class mail. Service of subpoena by mail under this section shall not be subject to the requirements of subsection (3) of section D.

H(3) Affidavit or declaration of custodian of records.            H(3)(a) The records described in subsection (2) of this section shall be accompanied by the affidavit or declaration of a custodian of the records, stating in substance each of the following: (i) that the affiant or declarant is a duly authorized custodian of the records and has authority to certify records; (ii) that the copy is a true copy of all the records responsive to the subpoena; (iii) that the records were prepared by the personnel of the entity or person acting under the control of either, in the ordinary course of the entitys or persons business, at or near the time of the act, condition, or event described or referred to therein.

H(3)(b) If the entity or person has none of the records described in the subpoena, or only a part thereof, the affiant or declarant shall so state in the affidavit or declaration and shall send only those records of which the affiant or declarant has custody.

H(3)(c) When more than one person has knowledge of the facts required to be stated in the affidavit or declaration, more than one affidavit or declaration may be used.

H(4) Personal attendance of custodian of records may be required.

H(4)(a) The personal attendance of a custodian of records and the production of original records is required if the subpoena duces tecum contains the following statement:

______________________________________________________________________________

The personal attendance of a custodian of records and the production of original records is required by this subpoena. The procedure authorized pursuant to Oregon Rule of Civil Procedure 55 H(2) shall not be deemed sufficient compliance with this subpoena.

______________________________________________________________________________

H(4)(b) If more than one subpoena duces tecum is served on a custodian of records and personal attendance is required under each pursuant to paragraph (a) of this subsection, the custodian shall be deemed to be the witness of the party serving the first such subpoena.

H(5) Tender and payment of fees. Nothing in this section requires the tender or payment of more than one witness and mileage fee or other charge unless there has been agreement to the contrary.

H(6) Scope of discovery. Notwithstanding any other provision, this rule does not expand the scope of discovery beyond that provided in Rule 36 or Rule 44. [CCP 12/2/78; §§A,C,H amended by 1979 c.284 §§33,34,35; §§D(1), F(2) amended by CCP 12/13/80; §D amended by CCP 12/4/82; §D amended by 1983 c.751 §5; §H(2) amended by CCP 12/13/86; §H(2) amended by CCP 12/10/88 and 1/6/89; §E amended by 1989 c.980 §3; §§A,B,C,D,F,H amended by CCP 12/15/90; §H amended by 1993 c.18 §3; §D amended by CCP 12/10/94 and 1995 c.79 §404; §§F,H amended by CCP 12/10/94; §I adopted by 1995 c.694 §1; §I amended by CCP 12/14/96; §D amended by 1997 c.249 §10; §C amended by 1999 c.59 §5; §I amended by CCP 12/12/98; §H amended by 2001 c.104 §3; §H amended by CCP 12/14/02 and 2003 c.194 §11; §I deleted by CCP 12/14/02; §F amended by CCP 12/9/06]

TRIAL BY JURY

RULE 56

Trial by jury defined.

A Twelve-person juries. A trial jury in the circuit court is a body of 12 persons drawn as provided in Rule 57. The parties may stipulate that a jury shall consist of any number less than 12 or that a verdict or finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury.

B Six-person juries. Notwithstanding section A of this rule, a jury in circuit court shall consist of six persons if the amount in controversy is less than $10,000. [CCP 12/2/78; amended by 1995 c.658 §119]

JURORS

RULE 57

A Challenging compliance with selection procedures.

A(1) Motion. Within 7 days after the moving party discovered or by the exercise of diligence could have discovered the grounds therefor, and in any event before the jury is sworn to try the case, a party may move to stay the proceedings or for other appropriate relief, on the ground of substantial failure to comply with the applicable provisions of ORS chapter 10 in selecting the jury.

A(2) Stay of proceedings. Upon motion filed under subsection (1) of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with the applicable provisions of ORS chapter 10 in selecting the jury, the moving party is entitled to present in support of the motion: the testimony of the clerk or court administrator, any relevant records and papers not public or otherwise available used by the clerk or court administrator, and any other relevant evidence. If the court determines that in selecting the jury there has been a substantial failure to comply with the applicable provisions of ORS chapter 10, the court shall stay the proceedings pending the selection of the jury in conformity with the applicable provisions of ORS chapter 10, or grant other appropriate relief.

A(3) Exclusive means of challenge. The procedures prescribed by this section are the exclusive means by which a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with the applicable provisions of ORS chapter 10.

B Jury; how drawn. When the action is called for trial the clerk shall draw names at random from the names of jurors in attendance upon the court until the jury is completed or the names of jurors in attendance are exhausted. If the names of jurors in attendance become exhausted before the jury is complete, the sheriff, under the direction of the court, shall summon from the bystanders, or the body of the county, so many qualified persons as may be necessary to complete the jury. Whenever the sheriff shall summon more than one person at a time from the bystanders or the body of the county, the sheriff shall return a list of the persons so summoned to the clerk. The clerk shall draw names at random from the list until the jury is completed.

C Examination of jurors. When the full number of jurors has been called, they shall be examined as to their qualifications, first by the court, then by the plaintiff, and then by the defendant. The court shall regulate the examination in such a way as to avoid unnecessary delay.

D Challenges.

D(1) Challenges for cause; grounds. Challenges for cause may be taken on any one or more of the following grounds:

D(1)(a) The want of any qualifications prescribed by ORS 10.030 for a person eligible to act as a juror.

D(1)(b) The existence of a mental or physical defect which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular action without prejudice to the substantial rights of the challenging party.

D(1)(c) Consanguinity or affinity within the fourth degree to any party.

D(1)(d) Standing in the relation of guardian and ward, physician and patient, master and servant, landlord and tenant, or debtor and creditor, to the adverse party; or being a member of the family of, or a partner in business with, or in the employment for wages of, or being an attorney for or a client of, the adverse party; or being surety in the action called for trial, or otherwise, for the adverse party.

D(1)(e) Having served as a juror on a previous trial in the same action, or in another action between the same parties for the same cause of action, upon substantially the same facts or transaction.

D(1)(f) Interest on the part of the juror in the outcome of the action, or the principal question involved therein.

D(1)(g) Actual bias on the part of a juror. Actual bias is the existence of a state of mind on the part of a juror that satisfies the court, in the exercise of sound discretion, that the juror cannot try the issue impartially and without prejudice to the substantial rights of the party challenging the juror. Actual bias may be in reference to: (i) the action; (ii) either party to the action; (iii) the sex of the party, the partys attorney, a victim or a witness; or (iv) a racial or ethnic group that the party, the partys attorney, a victim or a witness is a member of, or is perceived to be a member of. A challenge for actual bias may be taken for the cause mentioned in this paragraph, but on the trial of such challenge, although it should appear that the juror challenged has formed or expressed an opinion upon the merits of the cause from what the juror may have heard or read, such opinion shall not of itself be sufficient to sustain the challenge, but the court must be satisfied, from all the circumstances, that the juror cannot disregard such opinion and try the issue impartially.

D(2) Peremptory challenges; number. A peremptory challenge is an objection to a juror for which no reason need be given, but upon which the court shall exclude such juror. Either party is entitled to no more than three peremptory challenges if the jury consists of more than six jurors, and no more than two peremptory challenges if the jury consists of six jurors. Where there are multiple parties plaintiff or defendant in the case or where cases have been consolidated for trial, the parties plaintiff or defendant must join in the challenge and are limited to the number of peremptory challenges specified in this subsection, except the court, in its discretion and in the interest of justice, may allow any of the parties, single or multiple, additional peremptory challenges and permit them to be exercised separately or jointly.

D(3) Conduct of peremptory challenges. After the full number of jurors have been passed for cause, peremptory challenges shall be conducted by written ballot or outside the presence of the jury as follows: the plaintiff may challenge one and then the defendant may challenge one, and so alternating until the peremptory challenges shall be exhausted. After each challenge, the panel shall be filled and the additional juror passed for cause before another peremptory challenge shall be exercised, and neither party is required to exercise a peremptory challenge unless the full number of jurors are in the jury box at the time. The refusal to challenge by either party in the order of alternation shall not defeat the adverse party of such adverse partys full number of challenges, and such refusal by a party to exercise a challenge in proper turn shall conclude that party as to the jurors once accepted by that party, and if that partys right of peremptory challenge be not exhausted, that partys further challenges shall be confined, in that partys proper turn, to such additional jurors as may be called. The court may, for good cause shown, permit a challenge to be taken to any juror before the jury is completed and sworn, notwithstanding the juror challenged may have been theretofore accepted, but nothing in this subsection shall be construed to increase the number of peremptory challenges allowed.

D(4) Challenge of peremptory challenge exercised on basis of race, ethnicity or sex.

D(4)(a) A party may not exercise a peremptory challenge on the basis of race, ethnicity or sex. Courts shall presume that a peremptory challenge does not violate this paragraph, but the presumption may be rebutted in the manner provided by this section.

D(4)(b) If a party believes that the adverse party is exercising a peremptory challenge on a basis prohibited under paragraph (a) of this subsection, the party may object to the exercise of the challenge. The objection must be made before the court excuses the juror. The objection must be made outside of the presence of potential jurors. The party making the objection has the burden of establishing a prima facie case that the adverse party challenged the potential juror on the basis of race, ethnicity or sex.

D(4)(c) If the court finds that the party making the objection has established a prima facie case that the adverse party challenged a prospective juror on the basis of race, ethnicity or sex, the burden shifts to the adverse party to show that the peremptory challenge was not exercised on the basis of race, ethnicity or sex. If the adverse party fails to meet the burden of justification as to the questioned challenge, the presumption that the challenge does not violate paragraph (a) of this subsection is rebutted.

D(4)(d) If the court finds that the adverse party challenged a prospective juror on the basis of race, ethnicity or sex, the court shall disallow the peremptory challenge.

E Oath of jury. As soon as the number of the jury has been completed, an oath or affirmation shall be administered to the jurors, in substance that they and each of them will well and truly try the matter in issue between the plaintiff and defendant, and a true verdict give according to the law and evidence as given them on the trial.

F Alternate jurors. The court may direct that not more than six jurors in addition to the regular jury be called and impanelled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retired to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath, and shall have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged as the jury retires to consider its verdict. Each side is entitled to one peremptory challenge in addition to those otherwise allowed by these rules or other rule or statute if one or two alternate jurors are to be impanelled, two peremptory challenges if three or four alternate jurors are to be impanelled, and three peremptory challenges if five or six alternate jurors are to be impanelled. The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by these rules or other rule or statute shall not be used against an alternate juror. [CCP 12/2/78; §§C,F amended by 1979 c.284 §§36,37; §C amended by CCP 12/8/84; 1985 c.703 §20; §C amended by CCP 12/10/94; §D amended by 1995 c.530 §1 and 1995 c.707 §1; §D amended by 1997 c.801 §69]

TRIAL PROCEDURE

RULE 58

A Manner of proceedings on trial by the court. Trial by the court shall proceed in the manner prescribed in subsections (3) through (6) of section B of this rule, unless the court, for good cause stated in the record, otherwise directs.

B Manner of proceedings on jury trial. Trial by a jury shall proceed in the following manner unless the court, for good cause stated in the record, otherwise directs:

B(1) The jury shall be selected and sworn. Prior to voir dire, each party may, with the courts consent, present a short statement of the facts to the entire jury panel.

B(2) After the jury is sworn, the court shall instruct the jury concerning its duties, its conduct, the order of proceedings, the procedure for submitting written questions to witnesses if permitted, and the legal principles that will govern the proceedings.

B(3) The plaintiff shall concisely state plaintiffs case and the issues to be tried; the defendant then, in like manner, shall state defendants case based upon any defense or counterclaim or both.

B(4) The plaintiff shall introduce the evidence on plaintiffs case in chief, and when plaintiff has concluded, the defendant shall do likewise.

B(5) The parties respectively may introduce rebutting evidence only, unless the court in furtherance of justice permits them to introduce evidence upon the original cause of action, defense, or counterclaim.

B(6) When the evidence is concluded, unless the case is submitted by both sides to the jury without argument, the plaintiff shall commence and conclude the argument to the jury. The plaintiff may waive the opening argument, and if the defendant then argues the case to the jury, the plaintiff shall have the right to reply to the argument of the defendant, but not otherwise.

B(7) Not more than two counsel shall address the jury on behalf of the plaintiff or defendant; the whole time occupied on behalf of either shall not be limited to less than two hours.

B(8) After the evidence is concluded, the court shall instruct the jury. The court may instruct the jury before or after the closing arguments.

B(9) With the courts consent, jurors shall be permitted to submit to the court written questions directed to witnesses or to the court. The court shall afford the parties an opportunity to object to such questions outside the presence of the jury.

C Separation of jury before submission of cause; admonition. The jurors may be kept together in charge of a proper officer, or may, in the discretion of the court, at any time before the submission of the cause to them, be permitted to separate; in either case, they may be admonished by the court that it is their duty not to converse with any other person, or among themselves, on any subject connected with the trial, or to express any opinion thereon, until the case is finally submitted to them.

D Proceedings if juror becomes sick. If, after the formation of the jury, and before verdict, a juror becomes sick, so as to be unable to perform the duty of a juror, the court may order such juror to be discharged. In that case, unless an alternate juror, seated under Rule 57 F, is available to replace the discharged juror or unless the parties agree to proceed with the remaining jurors, a new juror may be sworn, and the trial begin anew; or the jury may be discharged, and a new jury then or afterwards formed.

E Failure to appear for trial. When a party who has filed an appearance fails to appear for trial, the court may, in its discretion, proceed to trial and judgment without further notice to the non-appearing party. [CCP 12/2/78; §E adopted by CCP 12/10/94; §§A,B amended by CCP 12/9/00]

INSTRUCTIONS TO JURY AND DELIBERATION

RULE 59

A Proposed instructions. Unless otherwise requested by the trial judge on timely notice to counsel, proposed instructions shall be submitted at the commencement of the trial. Proposed instructions upon questions of law developed by the evidence, which could not be reasonably anticipated, may be submitted at any time before the court has instructed the jury. The number of copies of proposed instructions and their form shall be governed by local court rule.

B Charging the jury. In charging the jury, the court shall state to them all matters of law necessary for their information in giving their verdict. Whenever the knowledge of the court is by statute made evidence of a fact, the court shall declare such knowledge to the jury, who are bound to accept it as conclusive. The court shall reduce, or require a party to reduce, the charge to writing. However, if the preparation of written instructions is not feasible, the court may record the instructions electronically during the charging of the jury. The jury shall take such written instructions or recording with it while deliberating upon the verdict and then return the written instructions or recording to the clerk immediately upon conclusion of its deliberations. The clerk shall file the written instructions or recording in the court file of the case.

C Deliberation.

C(1) Exhibits. Upon retiring for deliberation the jury may take with them all exhibits received in evidence, except depositions.

C(2) Written statement of issues. Pleadings shall not go to the jury room. The court may, in its discretion, submit to the jury an impartial written statement summarizing the issues to be decided by the jury.

C(3) Copies of documents. Copies may be substituted for any parts of public records or private documents as ought not, in the opinion of the court, to be taken from the person having them in possession.

C(4) Notes. Jurors may take notes of the testimony or other proceeding on the trial and may take such notes into the jury room.

C(5) Custody of and communications with jury. After hearing the charge and submission of the cause to them, the jury shall retire for deliberation. When they retire, they must be kept together in some convenient place, under the charge of an officer, until they agree upon their verdict or are allowed by the court to separate or are discharged by the court. Unless by order of the court, the officer must not suffer any communication to be made to them, or make any personally, except to ask them if they are agreed upon a verdict, and the officer must not, before their verdict is rendered, communicate to any person the state of their deliberations, or the verdict agreed upon. Before any officer takes charge of a jury, this subsection shall be read to the officer who shall be then sworn to follow its provisions to the utmost of such officers ability.

C(6) Separation during deliberation. The court in its discretion may allow the jury to separate during its deliberation when the court is of the opinion that the deliberation process will not be adversely affected. In such cases the court will give the jury appropriate cautionary instruction.

C(7) Jurors use of private knowledge or information. A juror shall not communicate any private knowledge or information that the juror may have of the matter in controversy to other jurors nor shall the juror be governed by the same in giving his or her verdict.

D Further instructions. After retirement for deliberation, if the jury requests information on any point of law, the judge may require the officer having them in charge to conduct them into court. Upon the jury being brought into court, the information requested, if given, shall be given either orally or in writing in the presence of, or after notice to, the parties or their counsel.

E Comments on evidence. The judge shall not instruct with respect to matters of fact, nor comment thereon.

F Discharge of jury without verdict.

F(1) When jury may be discharged. The jury shall not be discharged after the cause is submitted to them until they have agreed upon a verdict and given it in open court unless:

F(1)(a) At the expiration of such period as the court deems proper, it satisfactorily appears that there is no probability of an agreement; or

F(1)(b) An accident or calamity requires their discharge; or

F(1)(c) A juror becomes ill as provided in Rule 58 D.

F(2) New trial when jury discharged. Where the jury is discharged without giving a verdict, either during the progress of the trial or after the cause is submitted to them, the action may be again tried immediately, or at a future time, as the court directs.

G Return of jury verdict.

G(1) Declaration of verdict. When the jurors have agreed upon their verdict, they shall be conducted into court by the officer having them in charge. The court shall inquire whether they have agreed upon their verdict. If the foreperson answers in the affirmative, it shall be read.

G(2) Number of jurors concurring. In civil cases three-fourths of the jury may render a verdict.

G(3) Polling the jury. When the verdict is given, and before it is filed, the jury may be polled on the request of a party, for which purpose each juror shall be asked whether the verdict is the jurors verdict. If fewer jurors answer in the affirmative than the number required to render a verdict, the jury shall be sent out for further deliberations.

G(4) Informal or insufficient verdict. If the verdict is informal or insufficient, it may be corrected by the jury under the advice of the court, or the jury may be required to deliberate further.

G(5) Completion of verdict; form and entry. When a verdict is given and is such as the court may receive, the clerk shall file the verdict. Then the jury shall be discharged from the case.

H Necessity of noting exception on error in statement of issues or instructions given or refused.

H(1) Statement of issues or instructions given or refused. A party may not obtain review on appeal of an asserted error by a trial court in submitting or refusing to submit a statement of issues to a jury pursuant to subsection C(2) of this rule or in giving or refusing to give an instruction to a jury unless the party who seeks to appeal identified the asserted error to the trial court and made a notation of exception immediately after the court instructed the jury.

H(2) Exceptions must be specific and on the record. A party shall state with particularity any point of exception to the trial judge. A party shall make a notation of exception either orally on the record or in a writing filed with the court. [CCP 12/2/78; §B amended by 1979 c.284 §38; §C amended by 1981 c.662 §1 and 1981 c.892 §97b; §B amended by CCP 12/4/82; §C(6) amended by CCP 12/10/88 and 1/6/89; §G amended by 1997 c.249 §11; §B amended by CCP 12/14/02; §H amended by CCP 12/11/04]

MOTION FOR DIRECTED VERDICT

RULE 60

Motion for a directed verdict. Any party may move for a directed verdict at the close of the evidence offered by an opponent or at the close of all the evidence. A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order of the court granting a motion for a directed verdict is effective without any assent of the jury. If a motion for directed verdict is made by the party against whom the claim is asserted, the court may, at its discretion, give a judgment of dismissal without prejudice under Rule 54 rather than direct a verdict. [CCP 12/2/78; amended by CCP 12/13/80]

VERDICTS, GENERAL AND SPECIAL

RULE 61

A General verdict.

A(1) A general verdict is that by which the jury pronounces generally upon all or any of the issues either in favor of the plaintiff or defendant.

A(2) When a general verdict is found in favor of a party asserting a claim for the recovery of money, the jury shall also assess the amount of recovery. A specific designation by a jury that no amount of recovery shall be had complies with this subsection.

B Special verdict. The court may require a jury to return only a special verdict in the form of a special written finding upon each issue of fact. In that event the court may submit to the jury written questions susceptible of categorical or other brief answer or may submit written forms of the several special findings which might properly be made under the pleadings and evidence; or it may use such other method of submitting the issues and requiring the written findings thereon as it deems most appropriate. The court shall give to the jury such explanation and instruction concerning the matter thus submitted as may be necessary to enable the jury to make its findings upon each issue. If in so doing the court omits any issue of fact raised by the pleadings or by the evidence, each party waives the right to a trial by jury of the issue so omitted unless before the jury retires such party demands its submission to the jury. As to an issue omitted without such demand, the court may make a finding; or, if it fails to do so, it shall be deemed to have made a finding in accord with the judgment on the special verdict.

C General verdict accompanied by answer to interrogatories. The court may submit to the jury, together with appropriate forms for a general verdict, written interrogatories upon one or more issues of fact the decision of which is necessary to a verdict. The court shall give such explanation or instruction as may be necessary to enable the jury both to make answers to the interrogatories and to render a general verdict, and the court shall direct the jury both to make written answers and to render a general verdict. When the general verdict and the answers are harmonious, the appropriate judgment upon the verdict and the answers shall be entered. When the answers are consistent with each other but one or more is inconsistent with the general verdict, judgment may be entered in accordance with the answers, notwithstanding the general verdict, or the court may return the jury for further consideration of its answers and verdict or may order a new trial. When the answers are inconsistent with each other and one or more is likewise inconsistent with the general verdict, judgment shall not be entered, but the court shall return the jury for further consideration of its answers and verdict or shall order a new trial.

D Action for specific personal property. In an action for the recovery of specific personal property, where any party who alleges a right to possession of such property is not in possession at the time of trial, in addition to any general verdict or other special verdict, the court shall require the jury to return a special verdict in the form of (1) a special written finding on the issue of the right to possession of any party alleging a right to possession, and (2) an assessment of the value of the property. [CCP 12/2/78]

FINDINGS OF FACT

RULE 62

A Necessity. Whenever any party appearing in a civil action tried by the court so demands prior to the commencement of the trial, the court shall make special findings of fact, and shall state separately its conclusions of law thereon. In the absence of such a demand for special findings, the court may make either general or special findings. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact or conclusions of law appear therein.

B Proposed findings; objections. Within 10 days after the court has made its decision, any special findings requested by any party, or proposed by the court, shall be served upon all parties who have appeared in the case and shall be filed with the clerk; and any party may, within 10 days after such service, object to such proposed findings or any part thereof, and request other, different, or additional special findings, whether or not such party has previously requested special findings. Any such objections or requests for other, different, or additional special findings shall be heard and determined by the court within 30 days after the date of the filing thereof; and, if not so heard and determined, any such objections and requests for such other, different, or additional special findings shall conclusively be deemed denied.

C Entry of judgment. Upon (1) the determination of any objections to proposed special findings and of any requests for other, different, or additional special findings, or (2) the expiration of the time for filing such objections and requests if none is filed, or (3) the expiration of the time at which such objections or requests are deemed denied, the court shall enter the appropriate order or judgment. Any such judgment or order filed prior to the expiration of the periods above set forth shall be deemed not entered until the expiration of said periods.

D Extending or lessening time. Prior to the expiration of the times provided in sections B and C of this rule, the time for serving and filing special findings, or for objecting to and requesting other, different, or additional special findings, may be extended or lessened by the trial court upon the stipulation of the parties or for good cause shown; but in no event shall the time be extended more than 30 days.

E Necessity. Requests for findings of fact or objections to findings are not necessary for purposes of appellate review.

F Effect of findings of fact. In an action tried without a jury, except as provided in ORS 19.415 (3), the findings of the court upon the facts shall have the same force and effect, and be equally conclusive, as the verdict of a jury. [CCP 12/2/78; §F amended by CCP 12/14/02]

JUDGMENT NOTWITHSTANDING THE VERDICT

RULE 63

A Grounds. When a motion for a directed verdict, made at the close of all the evidence, which should have been granted has been refused and a verdict is rendered against the applicant, the court may, on motion, render a judgment notwithstanding the verdict, or set aside any judgment which may have been entered and render another judgment, as the case may require.

B Reserving ruling on directed verdict motion. In any case where, in the opinion of the court, a motion for a directed verdict ought to be granted, it may nevertheless, at the request of the adverse party, submit the case to the jury with leave to the moving party to move for judgment in such partys favor if the verdict is otherwise than as would have been directed or if the jury cannot agree on a verdict.

C Alternative motion for new trial. A motion in the alternative for a new trial may be joined with a motion for judgment notwithstanding the verdict, and unless so joined shall, in the event that a motion for judgment notwithstanding the verdict is filed, be deemed waived. When both motions are filed, the motion for judgment notwithstanding the verdict shall have precedence over the motion for a new trial, and if granted the court shall, nevertheless, rule on the motion for a new trial and assign such reasons therefor as would apply had the motion for judgment notwithstanding the verdict been denied, and shall make and file an order in accordance with said ruling.

D(1) Time for motion and ruling. A motion for judgment notwithstanding the verdict shall be filed not later than 10 days after the entry of the judgment sought to be set aside, or such further time as the court may allow. The motion shall be heard and determined by the court within 55 days of the time of the entry of the judgment, and not thereafter, and if not so heard and determined within said time, the motion shall conclusively be deemed denied.

D(2) Effect of notice of appeal. A motion for judgment notwithstanding the verdict filed within the time limit prescribed in subsection (1) of this section may be filed notwithstanding that another party has filed notice of appeal in the case and the trial court may decide the motion notwithstanding that notice of appeal has been filed. If a party files a motion for judgment notwithstanding the verdict after notice of appeal has been filed, the moving party shall serve a copy of the motion on the appellate court. If the trial court decides the motion by order, the moving party shall file a copy of the order in the appellate court within seven days of the date of entry of the order. Any necessary modification of the appeal required by the order shall be pursuant to rule of the appellate court.

E Duties of the clerk. The clerk shall, on the date an order made pursuant to this rule is entered or on the date a motion is deemed denied pursuant to section D of this rule, whichever is earlier, mail a notice of the date of entry of the order or denial of the motion to the attorney of record, if any, of each party who is not in default for failure to appear. If a party who is not in default for failure to appear does not have an attorney of record, such notice shall be mailed to the party. The clerk also shall make a note in the register of the mailing.

F Motion for new trial after judgment notwithstanding the verdict. The party whose verdict has been set aside on motion for judgment notwithstanding the verdict may serve a motion for a new trial pursuant to Rule 64 not later than 10 days after filing of the judgment notwithstanding the verdict. [CCP 12/2/78; §§D,E amended by CCP 12/13/80; §A amended by CCP 12/4/82; §E amended by 1995 c.79 §405; §E amended by 2003 c.576 §223; §D amended by CCP 12/9/06]

NEW TRIALS

RULE 64

A New trial defined. A new trial is a re-examination of an issue of fact in the same court after judgment.

B Jury trial; grounds for new trial. A former judgment may be set aside and a new trial granted in an action where there has been a trial by jury on the motion of the party aggrieved for any of the following causes materially affecting the substantial rights of such party:

B(1) Irregularity in the proceedings of the court, jury or adverse party, or any order of the court, or abuse of discretion, by which such party was prevented from having fair trial.

B(2) Misconduct of the jury or prevailing party.

B(3) Accident or surprise which ordinary prudence could not have guarded against.

B(4) Newly discovered evidence, material for the party making the application, which such party could not with reasonable diligence have discovered and produced at the trial.

B(5) Insufficiency of the evidence to justify the verdict or other decision, or that it is against law.

B(6) Error in law occurring at the trial and objected to or excepted to by the party making the application.

C New trial in case tried without a jury. In an action tried without a jury, a former judgment may be set aside and a new trial granted on motion of the party aggrieved on any grounds set forth in section B of this rule where applicable. On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new findings and conclusions, and direct the entry of a new judgment.

D Specification of grounds of motion; when motion must be on affidavits or declarations. In all cases of motion for a new trial, the grounds thereof shall be plainly specified, and no cause of new trial not so stated shall be considered or regarded by the court. When the motion is made for a cause mentioned in subsections (1) through (4) of section B of this rule, it shall be upon affidavit or declaration setting forth the facts upon which the motion is based. If the cause is newly discovered evidence, the affidavits or declarations of any witness or witnesses showing what their testimony will be, shall be produced, or good reasons shown for their nonproduction.

E When counteraffidavits or counterdeclarations are allowed; former proceedings considered. If the motion is supported by affidavits or declarations, counteraffidavits or counterdeclarations may be offered by the adverse party. In the consideration of any motion for a new trial, reference may be had to any proceedings in the case prior to the verdict or other decision sought to be set aside.

F(1) Time of motion; counteraffidavits or counterdeclarations; hearing and determination. A motion to set aside a judgment and for a new trial, with the affidavits or declarations, if any, in support thereof, shall be filed not later than 10 days after the entry of the judgment sought to be set aside, or such further time as the court may allow. When the adverse party is entitled to oppose the motion by counteraffidavits or counterdeclarations, such party shall file the same within 10 days after the filing of the motion, or such further time as the court may allow. The motion shall be heard and determined by the court within 55 days from the time of the entry of the judgment, and not thereafter, and if not so heard and determined within said time, the motion shall conclusively be deemed denied.

F(2) Effect of notice of appeal. A motion for new trial filed within the time limit prescribed in subsection (1) of this section may be filed notwithstanding that another party has filed notice of appeal in the case and the trial court may decide the motion notwithstanding that notice of appeal has been filed. If a party files a motion for new trial after notice of appeal has been filed, the moving party shall serve a copy of the motion on the appellate court. If the trial court decides the motion by order, the moving party shall file a copy of the order in the appellate court within seven days of the date of entry of the order. Any necessary modification of the appeal required by the order shall be pursuant to rule of the appellate court.

G New trial on courts own initiative. If a new trial is granted by the court on its own initiative, the order shall so state and shall be made within 30 days after the entry of the judgment. Such order shall contain a statement setting forth fully the grounds upon which the order was made, which statement shall be a part of the record in the case. [CCP 12/2/78; §B amended by 1979 c.284 §39; §§F,G amended by CCP 12/13/80; amended by 2003 c.194 §12; §F amended by CCP 12/9/06]

REFEREES

RULE 65

A In general.

A(1) Appointment. A court in which an action is pending may appoint a referee who shall have such qualifications as the court deems appropriate.

A(2) Compensation. The fees to be allowed to a referee shall be fixed by the court and shall be charged upon the parties or paid out of any fund or subject matter of the action which is in the custody and control of the court, as the court may direct.

A(3) Delinquent fees. The referee shall not retain the referees report as security for compensation. If a party ordered to pay the fee allowed by the court does not pay it after notice and within the time prescribed by the court, the referee is entitled to a writ of execution against the delinquent party.

B Reference.

B(1) Reference by agreement. The court may make a reference upon the written consent of the parties. In any case triable by right to a jury, consent to reference for decision upon issues of fact shall be a waiver of right to jury trial.

B(2) Reference without agreement. Reference may be made in actions to be tried without a jury upon motion by any party or upon the courts own initiative. In absence of agreement of the parties, a reference shall be made only upon a showing that some exceptional condition requires it.

C Powers.

C(1) Order of reference. The order of reference to a referee may specify or limit the referees powers and may direct the referee to report only upon particular issues, or to do or perform particular acts, or to receive and report evidence only. The order may fix the time and place for beginning and closing the hearings and for the filing of the referees report.

C(2) Power under order of reference. Subject to the specifications and limitations stated in the order, the referee has and shall exercise the power to regulate all proceedings in every hearing before the referee and to do all acts and take all measures necessary or proper for the efficient performance of duties under the order. The referee may require the production of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings applicable thereto. Unless otherwise directed by the order of reference, the referee may rule upon the admissibility of evidence. The referee has the authority to put witnesses on oath and may personally examine such witnesses upon oath.

C(3) Record. When a party so requests, the referee shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as a court sitting without a jury.

D Proceedings.

D(1) Meetings.

D(1)(a) When a reference is made, the clerk or person performing the duties of that office shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof, unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within 20 days after the date of the order of reference and shall notify the parties or their attorneys of the meeting date.

D(1)(b) It is the duty of the referee to proceed with all reasonable diligence. Any party, after notice to the parties and the referee, may apply to the court for an order requiring the referee to speed the proceedings and to make the report.

D(1)(c) If a party fails to appear at the time and place appointed, the referee may proceed ex parte or may adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

D(2) Witnesses. The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas as provided in Rule 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the court and be subjected to the consequences, penalties, and remedies provided in Rule 55 G.

D(3) Accounts. When matters of accounting are in issue, the referee may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished or the accounts or specific items thereof to be proved by oral examination of the accounting parties or in such other manner as the referee directs.

E Report.

E(1) Contents. The referee shall without delay prepare a report upon the matters submitted by the order of reference and, if required to make findings of fact and conclusions of law, the referee shall set them forth in the report.

E(2) Filing. Unless otherwise directed by the order of reference, the referee shall file the report with the clerk of the court or person performing the duties of that office and shall file a transcript of the proceedings and of the evidence and the original exhibits with the report. The referee shall forthwith mail a copy of the report to all parties.

E(3) Effect.

E(3)(a) Unless the parties stipulate to the contrary, the referees findings of fact shall have the same effect as a jury verdict. Within 10 days after being served with notice of the filing of the report, any party may serve written objections thereto upon the other parties. Application to the court for action upon the report and upon objections to the report shall be by motion. The court after hearing may affirm or set aside the report, in whole or in part.

E(3)(b) In any case, the parties may stipulate that a referees findings of fact shall be binding or shall be binding unless clearly erroneous. [CCP 12/13/80]

SUBMITTED CONTROVERSY

RULE 66

A Submission without action. Parties to a question in controversy, which might have been the subject of an action with such parties plaintiff and defendant, may submit the question to the determination of a court having subject matter jurisdiction.

A(1) Contents of submission. The written submission shall consist of an agreed statement of facts upon which the controversy depends, a certificate that the controversy is real and that the submission is made in good faith for the purpose of determining the rights of the parties, and a request for relief.

A(2) Who must sign the submission. The submission must be signed by all parties or their attorneys as provided in Rule 17.

A(3) Effect of the submission. From the moment the submission is filed, the court shall treat the controversy as if it is an action pending after a special verdict found. The controversy shall be determined on the agreed case alone, but the court may find facts by inference from the agreed facts. If the statement of facts in the case is not sufficient to enable the court to enter judgment, the submission shall be dismissed or the court shall allow the filing of an additional statement.

B Submission of pending case. An action may be submitted in a pending action at any time before trial, subject to the same requirements and attended by the same results as in a submission without action, and in addition:

B(1) Pleadings deemed abandoned. Submission shall be an abandonment by all parties of all prior pleadings, and the case shall stand on the agreed case alone; and

B(2) Provisional remedies. The submission must provide for any provisional remedy which is to be continued or such remedy shall be deemed waived. [CCP 12/13/80]

JUDGMENTS

RULE 67

A Definitions. Judgment as used in these rules has the meaning given that term in ORS 18.005. Order as used in these rules means any other determination by a court or judge that is intermediate in nature.

B Judgment for less than all claims or parties in action. When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the court may render a limited judgment as to one or more but fewer than all of the claims or parties. A judge may render a limited judgment under this section only if the judge determines that there is no just reason for delay.

C Demand for judgment. Every judgment shall grant the relief to which the party in whose favor it is rendered is entitled. A judgment for relief different in kind from or exceeding the amount prayed for in the pleadings may not be rendered unless reasonable notice and opportunity to be heard are given to any party against whom the judgment is to be entered.

D Judgment in action for recovery of personal property. In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession, or the value of the property, in case a delivery cannot be had and damages for the detention of the property. If the property has been delivered to the plaintiff and the defendant claims a return of the property, judgment for the defendant may be for a return of the property, or the value of the property in case a return cannot be had, and damages for taking and withholding the same.

E Judgment in action against partnership, unincorporated association, or parties jointly indebted.

E(1) Partnership and unincorporated association. Judgment in an action against a partnership or unincorporated association which is sued in any name which it has assumed or by which it is known may be entered against such partnership or association and shall bind the joint property of all of the partners or associates.

E(2) Joint obligations; effect of judgment. In any action against parties jointly indebted upon a joint obligation, contract, or liability, judgment may be taken against less than all such parties and a default, dismissal, or judgment in favor of or against less than all of such parties in an action does not preclude a judgment in the same action in favor of or against the remaining parties.

F Judgment by stipulation.

F(1) Availability of judgment by stipulation. At any time after commencement of an action, a judgment may be given upon stipulation that a judgment for a specified amount or for a specific relief may be entered. The stipulation shall be of the party or parties against whom judgment is to be entered and the party or parties in whose favor judgment is to be entered. If the stipulation provides for attorney fees, costs, and disbursements, they may be entered as part of the judgment according to the stipulation.

F(2) Filing; assent in open court. The stipulation for judgment may be in a writing signed by the parties, their attorneys, or their authorized representatives, which writing shall be filed in accordance with Rule 9. The stipulation may be subjoined or appended to, and part of, a proposed form of judgment. If not in writing, the stipulation shall be assented to by all parties thereto in open court.

G Judgment on portion of claim exceeding counterclaim. The court may direct entry of a limited judgment as to that portion of any claim which exceeds a counterclaim asserted by the party or parties against whom the judgment is entered, if such party or parties have admitted the claim and asserted a counterclaim amounting to less than the claim. [CCP 12/13/80; §§A,B,G amended by 2003 c.576 §§90,261,568; §C amended by CCP 12/11/04]

ALLOWANCE AND TAXATION OF ATTORNEY FEES AND COSTS AND DISBURSEMENTS

RULE 68

A Definitions. As used in this rule:

A(1) Attorney fees. Attorney fees are the reasonable value of legal services related to the prosecution or defense of an action.

A(2) Costs and disbursements. Costs and disbursements are reasonable and necessary expenses incurred in the prosecution or defense of an action other than for legal services, and include the fees of officers and witnesses; the expense of publication of summonses or notices, and the postage where the same are served by mail; any fee charged by the Department of Transportation for providing address information concerning a party served with summons pursuant to subparagraph D(4)(a)(i) of Rule 7; the compensation of referees; the expense of copying of any public record, book, or document admitted into evidence at trial; recordation of any document where recordation is required to give notice of the creation, modification or termination of an interest in real property; a reasonable sum paid a person for executing any bond, recognizance, undertaking, stipulation, or other obligation therein; and any other expense specifically allowed by agreement, by these rules, or by other rule or statute. The court, acting in its sole discretion, may allow as costs reasonable expenses incurred by a party for interpreter services. The expense of taking depositions shall not be allowed, even though the depositions are used at trial, except as otherwise provided by rule or statute.

B Allowance of costs and disbursements. In any action, costs and disbursements shall be allowed to the prevailing party, unless these rules or other rule or statute direct that in the particular case costs and disbursements shall not be allowed to the prevailing party or shall be allowed to some other party, or unless the court otherwise directs. If, under a special provision of these rules or any other rule or statute, a party has a right to recover costs, such party shall also have a right to recover disbursements.

C Award of and entry of judgment for attorney fees and costs and disbursements.

C(1) Application of this section to award of attorney fees. Notwithstanding Rule 1 A and the procedure provided in any rule or statute permitting recovery of attorney fees in a particular case, this section governs the pleading, proof and award of attorney fees in all cases, regardless of the source of the right to recovery of such fees, except when:

C(1)(a) Such items are claimed as damages arising prior to the action; or

C(1)(b) Such items are granted by order, rather than entered as part of a judgment.

C(2)(a) Alleging right to attorney fees. A party seeking attorney fees shall allege the facts, statute or rule that provides a basis for the award of such fees in a pleading filed by that party. Attorney fees may be sought before the substantive right to recover such fees accrues. No attorney fees shall be awarded unless a right to recover such fee is alleged as provided in this subsection.

C(2)(b) If a party does not file a pleading and seeks judgment or dismissal by motion, a right to attorney fees shall be alleged in such motion, in similar form to the allegations required in a pleading.

C(2)(c) A party shall not be required to allege a right to a specific amount of attorney fees. An allegation that a party is entitled to reasonable attorney fees is sufficient.

C(2)(d) Any allegation of a right to attorney fees in a pleading or motion shall be deemed denied and no responsive pleading shall be necessary. The opposing party may make a motion to strike the allegation or to make the allegation more definite and certain. Any objections to the form or specificity of allegation of the facts, statute or rule that provides a basis for the award of fees shall be waived if not alleged prior to trial or hearing.

C(3) Proof. The items of attorney fees and costs and disbursements shall be submitted in the manner provided by subsection (4) of this section, without proof being offered during the trial.

C(4) Procedure for seeking attorney fees or costs and disbursements. The procedure for seeking attorney fees or costs and disbursements shall be as follows:

C(4)(a) Filing and serving statement of attorney fees and costs and disbursements. A party seeking attorney fees or costs and disbursements shall, not later than 14 days after entry of judgment pursuant to Rule 67:

C(4)(a)(i) File with the court a signed and detailed statement of the amount of attorney fees or costs and disbursements, together with proof of service, if any, in accordance with Rule 9 C; and

C(4)(a)(ii) Serve, in accordance with Rule 9 B, a copy of the statement on all parties who are not in default for failure to appear.

C(4)(b) Objections. A party may object to a statement seeking attorney fees or costs and disbursements or any part thereof by written objections to the statement. The objections shall be served within 14 days after service on the objecting party of a copy of the statement. The objections shall be specific and may be founded in law or in fact and shall be deemed controverted without further pleading. Statements and objections may be amended in accordance with Rule 23.

C(4)(c) Hearing on objections.    C(4)(c)(i) If objections are filed in accordance with paragraph C(4)(b) of this rule, the court, without a jury, shall hear and determine all issues of law and fact raised by the statement of attorney fees or costs and disbursements and by the objections. The parties shall be given a reasonable opportunity to present affidavits, declarations and other evidence relevant to any factual issue, including any factors that ORS 20.075 or any other statute or rule requires or permits the court to consider in awarding or denying attorney fees or costs and disbursements.

C(4)(c)(ii) The court shall deny or award in whole or in part the amounts sought as attorney fees or costs and disbursements.

C(4)(d) No timely objections. If objections are not timely filed the court may award attorney fees or costs and disbursements sought in the statement.

C(4)(e) Findings and conclusions. On the request of a party, the court shall make special findings of fact and state its conclusions of law on the record regarding the issues material to the award or denial of attorney fees. A party shall make a request pursuant to this paragraph by including a request for findings and conclusions in the title of the statement of attorney fees or costs and disbursements or objections filed pursuant to paragraph (a) or (b) of this subsection. In the absence of a request under this paragraph, the court may make either general or special findings of fact and may state its conclusions of law regarding attorney fees.

C(5) Judgment concerning attorney fees or costs and disbursements.

C(5)(a) As part of judgment. If all issues regarding attorney fees or costs and disbursements are decided before entry of a judgment pursuant to Rule 67, the court shall include any award or denial of attorney fees or costs and disbursements in that judgment.

C(5)(b) By supplemental judgment; notice. If any issue regarding attorney fees or costs and disbursements is not decided before entry of a general judgment, any award or denial of attorney fees or costs and disbursements shall be made by supplemental judgment.

C(6) Avoidance of multiple collection of attorney fees and costs and disbursements.

C(6)(a) Separate judgments for separate claims. If more than one judgment is entered in an action, the court shall take such steps as necessary to avoid the multiple taxation of the same attorney fees and costs and disbursements in those judgments.

C(6)(b) Separate judgments for the same claim. If more than one judgment is entered for the same claim (when separate actions are brought for the same claim against several parties who might have been joined as parties in the same action, or when pursuant to Rule 67 B separate limited judgments are entered against several parties for the same claim), attorney fees and costs and disbursements may be entered in each judgment as provided in this rule, but satisfaction of one judgment bars recovery of attorney fees or costs and disbursements included in all other judgments. [CCP 12/13/80; amended by 1981 c.898 §7; §C amended by 1983 c.728 §6; §A(2) amended by CCP 12/8/84; §A amended by 1987 c.586 §43; §C(2) amended by CCP 12/10/88 and 1/6/89; §C amended by CCP 12/15/90; §A amended by CCP 12/12/92; §C amended by 1993 c.18 §4; §A amended by CCP 12/14/96; §A amended by 1997 c.872 §17; §C amended by CCP 12/12/98; §C amended by CCP 12/14/02, 2003 c.194 §13 and 2003 c.576 §262; §C amended by 2005 c.22 §4 and 2005 c.568 §31a]

DEFAULT ORDERS AND JUDGMENTS

RULE 69

A Entry of order of default.

A(1) In general. When a party against whom a judgment for affirmative relief is sought has been served with summons pursuant to Rule 7 or is otherwise subject to the jurisdiction of the court and has failed to plead or otherwise defend as provided in these rules, the party seeking affirmative relief may apply for an order of default. If the party against whom an order of default is sought has filed an appearance in the action, or has provided written notice of intent to file an appearance to the party seeking an order of default, then the party against whom an order of default is sought shall be served with written notice of the application for an order of default at least 10 days, unless shortened by the court, prior to entry of the order of default. These facts, along with the fact that the party against whom the order of default is sought has failed to plead or otherwise defend as provided in these rules, shall be made to appear by affidavit, declaration or otherwise, and upon such a showing, the clerk or the court shall enter the order of default.

A(2) Certain motor vehicle cases. Notwithstanding subsection A(1) of this section, no default shall be entered against a defendant served with summons pursuant to subparagraph D(4)(a)(i) of Rule 7 unless the plaintiff submits an affidavit or a declaration showing:

A(2)(a) that the plaintiff has complied with subparagraph D(4)(a)(i) of Rule 7; and

A(2)(b) either, if the identity of the defendants insurance carrier is known to the plaintiff or could be determined from any records of the Department of Transportation accessible to the plaintiff, that the plaintiff not less than 30 days prior to the application for default mailed a copy of the summons and the complaint, together with notice of intent to apply for an order of default, to the insurance carrier by first class mail and by any of the following: certified or registered mail, return receipt requested, or express mail; or that the identity of the defendants insurance carrier is unknown to the plaintiff.

B Entry of default judgment.

B(1) By the court or the clerk. The court or the clerk upon written application of the party seeking judgment shall enter judgment when:

B(1)(a) The action arises upon contract;

B(1)(b) The claim of a party seeking judgment is for the recovery of a sum certain or for a sum which can by computation be made certain;

B(1)(c) The party against whom judgment is sought has been defaulted for failure to appear;

B(1)(d) The party seeking judgment submits an affidavit or a declaration stating that, to the best knowledge and belief of the party seeking judgment, the party against whom judgment is sought is not incapacitated as defined in ORS 125.005, a minor, a protected person as defined in ORS 125.005, or a respondent as defined in ORS 125.005;

B(1)(e) The party seeking judgment submits an affidavit or a declaration of the amount due;

B(1)(f) An affidavit or a declaration pursuant to subsection B(3) of this rule has been submitted; and

B(1)(g) Summons was personally served within the State of Oregon upon the party, or an agent, officer, director, or partner of a party, against whom judgment is sought pursuant to Rule 7 D(3)(a)(i), 7 D(3)(b)(i), 7 D(3)(e), or 7 D(3)(f).

B(2) By the court. In cases other than those cases described in subsection (1) of this section, the party seeking judgment must apply to the court for judgment by default. The party seeking judgment must submit the affidavit or declaration required by subsection (1)(d) of this section if, to the best knowledge and belief of the party seeking judgment, the party against whom judgment is sought is not incapacitated as defined in ORS 125.005, a minor, a protected person as defined in ORS 125.005, or a respondent as defined in ORS 125.005. If the party seeking judgment cannot submit an affidavit or a declaration under this subsection, a default judgment may be entered against the other party only if a guardian ad litem has been appointed or the party is represented by another person as described in Rule 27. If, in order to enable the court to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to make an investigation of any other matter, the court may conduct such hearing, or make an order of reference, or order that issues be tried by a jury, as it deems necessary and proper. The court may determine the truth of any matter upon affidavits or declarations.

B(3) Amount of judgment. The judgment entered shall be for the amount due as shown by the affidavit or declaration, and may include costs and disbursements and attorney fees entered pursuant to Rule 68.

B(4) Non-military affidavit or declaration required. No judgment by default shall be entered until the filing of an affidavit or a declaration on behalf of the plaintiff, showing that the defendant is or is not a person in the military service, or stating that plaintiff is unable to determine whether or not the defendant is in the military service as required by Section 201(b)(1) of the Servicemembers Civil Relief Act, 50 App. U.S.C.A. § 521, as amended, except upon order of the court in accordance with that Act.

C Setting aside default. For good cause shown, the court may set aside an order of default and, if a judgment by default has been entered, may likewise set it aside in accordance with Rule 71 B and C.

D Plaintiffs, counterclaimants, cross-claimants. The provisions of this rule apply whether the party entitled to the judgment by default is a plaintiff, a third party plaintiff, or a party who has pleaded a cross-claim or counterclaim. In all cases a judgment by default is subject to the provisions of Rule 67 B.

E Clerk defined. Reference to clerk in this rule shall include the clerk of court or any person performing the duties of that office. [CCP 12/13/80; §B amended by 1981 c.898 §8; amended by CCP 12/13/86; §§A,B(2) amended by CCP 12/10/88 and 1/6/89; §B amended by CCP 12/15/90; amended by CCP 12/12/92; §B amended by 1995 c.79 §406 and 1995 c.664 §101; §C deleted and §§D,E,F redesignated by CCP 12/10/94; §A amended by CCP 12/14/96; §B amended by 2001 c.418 §1; amended by 2003 c.194 §14; §B amended by CCP 12/9/06]

RULE 70 [CCP 12/13/80; §C amended by 1981 c.898 §9; §A amended by 1987 c.873 §19; amended by 1989 c.768 §1; §C amended by CCP 12/15/90; §A amended by 1991 c.202 §20; §A amended by 1993 c.763 §3; §A amended by 1999 c.195 §4; §A amended by 2001 c.417 §2; §A amended by 2003 c.194 §15 and 2003 c.380 §5; repealed by 2003 c.576 §580]

RELIEF FROM JUDGMENT OR ORDER

RULE 71

A Clerical mistakes. Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time on its own motion or on the motion of any party and after such notice to all parties who have appeared, if any, as the court orders. During the pendency of an appeal, a judgment may be corrected as provided in subsection (2) of section B of this rule.

B Mistakes; inadvertence; excusable neglect; newly discovered evidence, etc.

B(1) By motion. On motion and upon such terms as are just, the court may relieve a party or such partys legal representative from a judgment for the following reasons: (a) mistake, inadvertence, surprise, or excusable neglect; (b) newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 64 F; (c) fraud, misrepresentation, or other misconduct of an adverse party; (d) the judgment is void; or (e) the judgment has been satisfied, released, or discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application. A motion for reasons (a), (b), and (c) shall be accompanied by a pleading or motion under Rule 21 A which contains an assertion of a claim or defense. The motion shall be made within a reasonable time, and for reasons (a), (b), and (c) not more than one year after receipt of notice by the moving party of the judgment. A copy of a motion filed within one year after the entry of the judgment shall be served on all parties as provided in Rule 9 B, and all other motions filed under this rule shall be served as provided in Rule 7. A motion under this section does not affect the finality of a judgment or suspend its operation.

B(2) When appeal pending. A motion under sections A or B may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courts order in the appellate court within seven days of the date of the trial court order. Any necessary modification of the appeal required by the court order shall be pursuant to rule of the appellate court.

C Relief from judgment by other means. This rule does not limit the inherent power of a court to modify a judgment within a reasonable time, or the power of a court to entertain an independent action to relieve a party from a judgment, or the power of a court to grant relief to a defendant under Rule 7 D(6)(f), or the power of a court to set aside a judgment for fraud upon the court.

D Writs and bills abolished. Writs of coram nobis, coram vobis, audita querela, bills of review, and bills in the nature of a bill of review are abolished, and the procedure for obtaining any relief from a judgment shall be by motion or by an independent action. [CCP 12/13/80; §§A,B(2) amended by CCP 12/10/88 and 1/6/89]

STAY OF PROCEEDINGS TO ENFORCE JUDGMENT

RULE 72

A Immediate execution; discretionary stay. Execution or other proceeding to enforce a judgment may issue immediately upon the entry of the judgment, unless the court directing entry of the judgment, in its discretion and on such conditions for the security of the adverse party as are proper, otherwise directs. The court shall have authority to stay execution of a judgment temporarily until the filing of a notice of appeal and to stay execution of a judgment pending disposition of an appeal, as provided in ORS 19.335, 19.340 and 19.350 or other provision of law.

B Other stays. This rule does not limit the right of a party to a stay otherwise provided for by these rules or other statute or rule.

C Stay or injunction in favor of public body. The federal government, any of its public corporations or commissions, the state, any of its public corporations or commissions, a county, a municipal corporation, or other similar public body shall not be required to furnish any bond or other security when a stay is granted by authority of section A of this rule in any action to which it is a party or is responsible for payment or performance of the judgment.

D Stay of judgment as to multiple claims or multiple parties. If a court enters a limited judgment under the provisions of Rule 67 B, the court may stay enforcement of the judgment and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered. [CCP 12/13/80; §A amended by CCP 12/14/96; §A amended by 1997 c.71 §18; §D amended by 2003 c.576 §263]

JUDGMENTS BY CONFESSION

RULE 73

A Judgments which may be confessed.

A(1) For money due; where allowed. Judgment by confession may be entered without action for money due in the manner prescribed by this rule. Such judgment may be entered in any court having jurisdiction over the subject matter. The application to confess judgment shall be made in the county in which the defendants, or one of them, reside or may be found at the time of the application. A judgment entered by any court in any other county has no force or validity, notwithstanding anything in the defendants statement to the contrary.

A(2) Consumer transactions. No judgment by confession may be entered without action upon a contract, obligation, or liability which arises out of the sale of goods or furnishing of services for personal, family, or household use, or out of a loan or other extension of credit for personal, family, or household purposes, or upon a promissory note which is based upon such sale or extension of credit.

B Statement by defendant. A statement in writing must be made, signed by any party against whom judgment is to be entered or a person authorized to bind such party, and verified by oath, as follows:

B(1) It must authorize the entry of judgment for a specified sum;

B(2) It must state concisely the facts out of which it arose, and show that the sum confessed therefor is justly and presently due;

B(3) It must contain a statement that the person or persons signing the judgment understands that it authorizes entry of judgment without further proceeding which would authorize execution to enforce payment of the judgment; and

B(4) It must have been executed after the date or dates when the sums described in the statement were due.

C Application by plaintiff. Judgment by confession may be ordered by the court upon the filing of the statement required by section B of this rule. The judgment may be entered and enforced in the same manner and with the same effect as a judgment in an action.

D Confession by joint debtors. One or more joint debtors may confess a judgment for a joint debt due. Where all the joint debtors do not unite in the confession, the judgment shall be entered and enforced against only those who confessed it and it is not a bar to an action against the other joint debtors upon the same demand. [CCP 12/13/80]

RULES 74 through 77

(Reserved for Expansion)

ORDER OR JUDGMENT FOR SPECIFIC ACTS

RULE 78

A Judgment requiring performance considered equivalent thereto. A judgment requiring a party to make a conveyance, transfer, release, acquittance, or other like act within a period therein specified shall, if such party does not comply with the judgment, be deemed to be equivalent thereto.

B Enforcement; contempt. The court or judge thereof may enforce an order or judgment directing a party to perform a specific act by punishing the party refusing or neglecting to comply therewith, as for a contempt as provided in ORS 33.015 to 33.155.

C Application. Section B of this rule does not apply to an order or judgment for the payment of money, except orders and judgments for the payment of sums ordered pursuant to ORS 107.095 and 107.105 (1)(i), and money for support, maintenance, nurture, education, or attorney fees, in:

C(1) Actions for dissolution or annulment of marriage or separation from bed and board.

C(2) Proceedings upon support orders entered under ORS chapter 108, 109 or 110, or under ORS 416.400 to 416.465, 419B.400 or 419C.590. [CCP 12/13/80; 1985 c.610 §1; §C amended by CCP 12/13/86; §B amended by 1991 c.724 §31; §D repealed by 1991 c.724 §32; §C amended by 1993 c.33 §365; §C amended by 1995 c.608 §41; §C amended by 2003 c.14 §14; §C amended by 2007 c.71 §4]

TEMPORARY RESTRAINING ORDERS AND PRELIMINARY INJUNCTIONS

RULE 79

A Availability generally.

A(1) Circumstances. Subject to the requirements of Rule 82 A(1), a temporary restraining order or preliminary injunction may be allowed under this rule:

A(1)(a) When it appears that a party is entitled to relief demanded in a pleading, and such relief, or any part thereof, consists of restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce injury to the party seeking the relief; or

A(1)(b) When it appears that the party against whom a judgment is sought is doing or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the rights of a party seeking judgment concerning the subject matter of the action, and tending to render the judgment ineffectual. This paragraph shall not apply when the provisions of Rule 83 E, F(4) and H(2) are applicable, whether or not provisional relief is ordered under those provisions.

A(2) Time. A temporary restraining order or preliminary injunction under this rule may be allowed by the court, or judge thereof, at any time after commencement of the action and before judgment.

B Temporary restraining order.

B(1) Notice. A temporary restraining order may be granted without written or oral notice to the adverse party or to such partys attorney only if:

B(1)(a) It clearly appears from specific facts shown by an affidavit, a declaration or a verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or the adverse partys attorney can be heard in opposition, and

B(1)(b) The applicant or applicants attorney submits an affidavit or a declaration setting forth the efforts, if any, which have been made to notify defendant or defendants attorney of the application, including attempts to provide notice by telephone, and the reasons supporting the claim that notice should not be required. The affidavit or declaration required in this paragraph shall not be required for orders granted by authority of ORS 107.095 (1)(c), (d), (e), (f) or (g).

B(2) Contents of order; duration. Every temporary restraining order granted without notice shall be endorsed with the date and hour of issuance, shall be filed forthwith, shall define the injury and state why it is irreparable, and shall state why the order was granted without notice.

B(2)(a) Every temporary restraining order shall expire by its terms within such time after entry, not to exceed 10 days, as the court fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the extension shall be entered of record.

B(2)(b) The 10-day limit of paragraph (a) of this subsection does not apply to orders granted by authority of ORS 107.095 (1)(c), (d), (e), (f) or (g).

B(3) Hearing on preliminary injunction. In case a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion comes on for hearing the party who obtained the temporary restraining order shall proceed with the application for a preliminary injunction and, if such party does not do so, the court shall dissolve the temporary restraining order.

B(4) Adverse partys motion to dissolve or modify. On two days notice (or on shorter notice if the court so orders) to the party who obtained the temporary restraining order without notice, the adverse party may appear and move for dissolution or modification of such restraining order. In that event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

B(5) Temporary restraining orders not extended by implication. If the adverse party actually appears at the time of the granting of the restraining order, but notice to the adverse party is not in accord with subsection C(1), the restraining order is not thereby converted into a preliminary injunction. If a party moves to dissolve or modify the temporary restraining order as permitted by subsection (4) of this section, and such motion is denied, the temporary restraining order is not thereby converted into a preliminary injunction.

C Preliminary injunction.

C(1) Notice. No preliminary injunction shall be issued without notice to the adverse party at least five days before the time specified for the hearing, unless a different period is fixed by order of the court.

C(2) Consolidation of hearing with trial on merits. Before or after the commencement of the hearing of an application for preliminary injunction, the parties may stipulate that the trial of the action on the merits shall be advanced and consolidated with the hearing of the application. The parties may also stipulate that any evidence received upon an application for a preliminary injunction, which would be admissible upon the trial on the merits, becomes part of the record on trial and need not be repeated upon the trial.

D Form and scope of injunction or restraining order. Every order granting a preliminary injunction and every restraining order shall set forth the reasons for its issuance, shall be specific in terms, shall describe in reasonable detail (and not by reference to the complaint or other document) the act or acts sought to be restrained, and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with any of them who receive actual notice of the order by personal service or otherwise.

E Scope of rule.

E(1) This rule does not apply to a temporary restraining order issued by authority of ORS 107.700 to 107.735 or 124.005 to 124.040.

E(2) This rule does not apply to temporary restraining orders or preliminary injunctions granted pursuant to ORCP 83 except for the application of section D of this rule.

E(3) These rules do not modify any statute or rule of this state relating to temporary restraining orders or preliminary injunctions in actions affecting employer and employee.

F Writ abolished. The writ of ne exeat is abolished. [CCP 12/13/80; §E amended by 1995 c.666 §27; §B amended by 2003 c.194 §16; §A amended by 2005 c.22 §4a; §E amended by 2007 c.71 §5]

RECEIVERS

RULE 80

A Receiver defined. A receiver is a person appointed by a circuit court, or judge thereof, to take charge of property during the pendency of a civil action or upon a judgment or order therein, and to manage and dispose of it as the court may direct.

B When appointment of receiver authorized. Subject to the requirements of Rule 82 A(2), a receiver may be appointed by a circuit court in the following cases:

B(1) Provisionally to protect property. Provisionally, before judgment, on the application of any party, when such partys right to the property, which is the subject of the action, and which is in the possession of an adverse party, is probable, and the property or its rents or profits are in danger of being lost or materially injured or impaired.

B(2) To effectuate judgment. After judgment to carry the same into effect.

B(3) To dispose of property, to preserve during appeal or when execution unsatisfied. To dispose of the property according to the judgment, or to preserve it during the pendency of an appeal or when an execution has been returned unsatisfied and the debtor refuses to apply the property in satisfaction of the judgment.

B(4) Creditors action. In an action brought by a creditor to set aside a transfer, mortgage, or conveyance of property on the ground of fraud or to subject property or a fund to the payment of a debt.

B(5) Attaching creditor. At the instance of an attaching creditor when the property attached is of a perishable nature or is otherwise in danger of waste, impairment, or destruction or where the debtor has absconded or abandoned the property and it is necessary to conserve or protect it, or to dispose of it immediately.

B(6) Protect, preserve, or restrain property subject to execution. At the instance of a judgment creditor either before or after the issuance of an execution to preserve, protect, or prevent the transfer of property liable to execution and sale thereunder.

B(7) Corporations and associations; when provided by statute. In cases provided by statute, when a corporation or cooperative association has been dissolved, or is insolvent, or in imminent danger of insolvency, or has forfeited its corporate rights.

B(8) Corporations and associations; to protect property or interest of stockholders or creditors. When a corporation or cooperative association has been dissolved or is insolvent or in imminent danger of insolvency and it is necessary to protect the property of the corporation or cooperative association, or to conserve or protect the interests of the stockholders or creditors.

C Appointment of receivers; notice. No receiver shall be appointed without notice to the adverse party at least five days before the time specified for the hearing, unless a different period is fixed by order of the court.

D Form of order appointing receivers. Every order or judgment appointing a receiver:

D(1) Shall contain a reasonable description of the property included in the receivership;

D(2) Shall fix the time within which the receiver shall file a report setting forth (a) the property of the debtor in greater detail, (b) the interests in and claims against it, and (c) its income-producing capacity and recommendations as to the best method of realizing its value for the benefit of those entitled;

D(3) Shall, when a general receiver is appointed to liquidate and wind up affairs, set a time within which creditors and claimants shall file their claims or be barred; and

D(4) May require periodic reports from the receiver.

E Notice to persons interested in receivership. A general receiver appointed to liquidate and wind up affairs shall under the direction of the court, give notice to the creditors of the corporation, of the partnership or association, or of the individual, in such manner as the court may direct, requiring such creditors to file their claims, duly verified, with the receiver, the receivers attorney, or the clerk of the court, within such time as the court directs.

F Special notices.

F(1) Required notice. Creditors filing claims with the receiver, all persons making contracts with the receiver, all persons having known claims against the receiver, all persons actually or constructively known to be claiming any interest in receivership property, and all persons against whom the receiver asserts claims shall receive notice of any proposed action by the court affecting their rights.

F(2) Request for special notice. At any time after a receiver is appointed, any person interested in the receivership as a party, creditor, or otherwise, may serve upon the receiver (or upon the attorney for such receiver) and file with the clerk a written request stating that such person desires special notice of any and all of the following named steps in the administration of the receivership:

F(2)(a) Filing of motions for sales, leases, or mortgages of any property in the receivership;

F(2)(b) Filing of accounts;

F(2)(c) Filing of motions for removal or discharge of the receiver; and

F(2)(d) Such other matters as are officially requested and approved by the court.

A request shall state the post-office address of the person, or such persons attorney.

F(3) Form and service of notices. Any notice required by this section shall be served in the manner provided in Rule 9, at least five days before the hearing on any of the matters above described, unless a different period is fixed by order of the court.

G Termination of receiverships. A receivership may be terminated only upon motion served with at least 10 days notice upon all parties who have appeared in the proceeding. The court may require that a final account and report be filed and served, and may provide for the filing of written objections to such account within a specified time. At the hearing on the motion to terminate, the court shall hear all objections to the final account and shall take such evidence as is appropriate, and shall make such orders as are just concerning the termination of the receivership, including all necessary orders on the fees and costs of the receivership. [CCP 12/13/80; §§C,F amended by 1981 c.898 §§9a,10; §F(3) amended by CCP 12/10/88 and 1/6/89]

DEFINITIONS; SERVICE; ADVERSE CLAIMANTS

RULE 81

A Definitions. As used in Rules 81 through 85, unless the context otherwise requires:

A(1) Attachment. Attachment is the procedure by which an unsecured plaintiff obtains a judicial lien on defendants property prior to judgment.

A(2) Bank. Bank includes commercial and savings banks, trust companies, savings and loan associations, and credit unions.

A(3) Clerk. Clerk means clerk of the court or any person performing the duties of that office.

A(4) Consumer goods. Consumer goods means consumer goods as defined in ORS 79.0102.

A(5) Consumer transaction. Consumer transaction means a transaction in which the defendant becomes obligated to pay for goods sold or leased, services rendered, or monies loaned, primarily for purposes of the defendants personal, family, or household use.

A(6) Issuing officer. Issuing officer means any person who on behalf of the court is authorized to issue provisional process.

A(7) Levy. Levy means to create a lien upon property prior to judgment by any of the procedures provided by Rules 81 through 85 that create a lien.

A(8) Plaintiff and defendant. Plaintiff includes any party asserting a claim for relief whether by way of claim, third party claim, cross-claim, or counterclaim, and defendant includes any person against whom such claim is asserted.

A(9) Provisional process. Provisional process means attachment under Rule 84, claim and delivery under Rule 85, temporary restraining orders under Rule 83, preliminary injunctions under Rule 83, or any other legal or equitable judicial process or remedy which before entry of a judgment enables a plaintiff, or the court on behalf of the plaintiff, to take possession or control of, or to restrain use or disposition of, or fix a lien on property in which the defendant claims an interest, except an order appointing a provisional receiver under Rule 80 or granting a temporary restraining order or preliminary injunction under Rule 79.

A(10) Security interest. Security interest means a lien created by agreement, as opposed to a judicial or statutory lien.

A(11) Sheriff. Sheriff includes a constable of a justice court.

A(12) Writ. A writ is an order by a court to a sheriff or other official to aid a creditor in attachment.

B Service of notices or orders; proof of service.

B(1) Service. Except where some other method is expressly permitted, any notice or order to show cause required or permitted to be served by Rules 81 through 85 shall be served in the manner in which a summons may be served.

B(2) Proof of service. Copies of all notices or orders to show cause shall be filed together with proof of service as provided in Rule 9 C.

C Adverse claimants. A person other than the defendant claiming to be the actual owner of property subject to provisional process, or any interest in such property, may move the court for an order establishing the claimants title or interest, extinguishing the plaintiffs lien, or other appropriate relief. A hearing upon such motion shall be conducted within 20 days after service pursuant to Rule 9. After hearing:

C(1) Summary release of attachment. In a case where there is no genuine issue as to any material fact and the claimant is entitled to relief as a matter of law, the court may make an order establishing claimants title or interest, extinguishing or limiting the plaintiffs lien, or granting other appropriate relief. In such case, the court may enter an order directing the plaintiff to pay the claimant the reasonable expenses incurred in securing such order, including attorney fees.

C(2) Continuation of attachment. In all other cases, the court shall order the provisional process continued pending judgment. Such order protects the sheriff but is not an adjudication between the claimant and the plaintiff. [CCP 12/13/80; amended by 1981 c.883 §36; §C amended by 1981 c.883 §37; §A amended by 1995 c.658 §120; §A amended by 2001 c.445 §186; §A amended by 2003 c.576 §264]

SECURITY; BONDS AND UNDERTAKINGS; JUSTIFICATION OF SURETIES

RULE 82

A Security required.

A(1) Restraining orders; preliminary injunctions.

A(1)(a) No restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the court deems proper, for the payment of such costs, damages, and attorney fees as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained.

A(1)(b) No security will be required under this subsection where:

A(1)(b)(i) A restraining order or preliminary injunction is sought to protect a person from violent or threatening behavior; or

A(1)(b)(ii) A restraining order or preliminary injunction is sought to prevent unlawful conduct when the effect of the injunction is to restrict the enjoined party to available judicial remedies.

A(2) Receivers. No receiver shall be appointed except upon the giving of security by the receiver in such sum as the court deems proper for the payment of any costs, damages, and attorney fees as may be sustained or suffered by any party due to the wrongful act of the receiver.

A(3) Attachment or claim and delivery.

A(3)(a) Before any property is attached under Rule 84 or taken by the sheriff under Rule 85, the plaintiff must file with the clerk a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in an amount fixed by the court, and to the effect that the plaintiff will pay all costs that may be adjudged to the defendant, and all damages which the defendant may sustain by reason of the attachment or taking, if the same be wrongful or without sufficient cause, not exceeding the sum specified in the bond or letter of credit.

A(3)(b) Upon motion by the defendant and a showing that defendants potential costs or damages exceed the amount of the bond or letter of credit, the court may require the plaintiff to give additional security.

A(3)(c) No bond or letter of credit shall be required before property is taken by the sheriff under Rule 85 if the court, in the order authorizing issuance of provisional process, finds that the claim for which probable cause exists is that defendant acquired the property contrary to law.

A(4) Other provisional process. No other provisional process shall issue except upon the giving of security by the plaintiff in such sum as the court deems proper, for payment of such costs, damages, and attorney fees as may be incurred or suffered by any party who is wrongfully damaged by such provisional process.

A(5) Form of security or bond. Unless otherwise ordered by the court under subsection (6) of this section, any security or bond provided for by these rules shall be in the form of a security bond issued by a corporate surety qualified by law to issue surety insurance as defined in ORS 731.186, or a letter of credit issued by an insured institution, as defined in ORS 706.008.

A(6) Modification of security requirements by court. The court may waive, reduce, or limit any security or bond provided by these rules, or may authorize a non-corporate surety bond or deposit in lieu of bond, or require other security, upon an ex parte showing of good cause and on such terms as may be just and equitable.

B Security; proceedings against sureties. Whenever these rules or other rule or statute require or permit the giving of security by a party, and security is given in the form of a bond or stipulation or other undertaking with one or more sureties, or in the form of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, each surety and each letter of credit issuer submits to the jurisdiction of the court and irrevocably appoints the clerk of the court as such suretys or such issuers agent upon whom any papers affecting the suretys or issuers liability on the bond, undertaking or letter of credit may be served. Any suretys or issuers liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the sureties or issuers if their addresses are known.

C Approval by clerk. Except where approval by a judge is otherwise required, the clerk is authorized to approve all irrevocable letters of credit, undertakings, bonds, and stipulations of security given in the form and amount prescribed by statute, rule, or order of the court, where the same are executed by a corporate surety under subsection D(2) of this rule, or where the same are issued by an insured institution, as defined in ORS 706.008.

D Qualifications of sureties.

D(1) Individuals. Each individual surety must be a resident of the state. If there is one individual surety, that surety must be worth twice the sum specified in the undertaking, exclusive of property exempt from execution, and over and above all just debts and liabilities; where there is more than one individual surety, each may be worth a lesser amount if the total net worth of all of them is equal to twice the sum specified in the undertaking. No attorney at law, peace officer, clerk of any court, or other officer of any court is qualified to be surety on the undertaking.

D(2) Corporations. A corporate surety must be qualified by law to issue surety insurance as defined in ORS 731.186.

E Affidavits or declarations of sureties.

E(1) Individuals. The bond or undertaking must contain an affidavit or a declaration of each surety which shall state that such surety possesses the qualifications prescribed by section D of this rule.

E(2) Corporations. The bond or undertaking of a corporate surety must contain affidavits or declarations showing the authority of the agent to act for the corporation and stating that the corporation is qualified to issue surety insurance as defined in ORS 731.186.

E(3) Service. When an irrevocable letter of credit, bond or undertaking is given for the benefit of a party, a copy of such letter of credit, bond or undertaking shall be served on that party promptly in the manner prescribed in Rule 9 A. Proof of service thereof shall thereupon be filed promptly in the court in which the letter of credit, bond or undertaking has been filed.

F Objections to sureties. If the party for whose benefit an irrevocable letter of credit, bond or undertaking is given is not satisfied with the sufficiency of the issuers or sureties, that party may, within 10 days after the receipt of a copy of the letter of credit or bond, serve upon the party giving the letter of credit or bond, or the attorney for the party giving the letter of credit or bond, a notice that the party for whose benefit the letter of credit or bond is given objects to the sufficiency of such issuers or sureties. If the party for whose benefit the letter of credit or bond is given fails to do so, that party is deemed to have waived all objection to the issuers or sureties.

G Hearing on objections to sureties.

G(1) Request for hearing. Notice of objections to an issuer or a surety as provided in section F of this rule shall be filed in the form of a motion for hearing on objections to the irrevocable letter of credit or bond. Upon demand of the objecting party, each issuer or surety shall appear at the hearing of such motion and be subject to examination as to such issuers or suretys pecuniary responsibility or the validity of the execution of the letter of credit or bond. Upon hearing of such motion, the court may approve or reject the letter of credit or bond as filed or require such amended, substitute, or additional letter of credit or bond as the circumstances will warrant.

G(2) Information to be furnished. Sureties on any bond or undertaking and any irrevocable letter of credit issuers shall furnish such information as may be required by the judge approving the same.

G(3) Surety insurers. It shall be sufficient justification for a surety insurer when examined as to its qualifications to exhibit the certificate of authority issued to it by the Director of the Department of Consumer and Business Services or a certified copy thereof. [CCP 12/13/80; §D amended by 1981 c.898 §13; amended by 1991 c.331 §2; §G amended by 1995 c.79 §407; §§A,B,C amended by 1997 c.631 §§561,562,563; §E amended by 2003 c.194 §17]

PROVISIONAL PROCESS

RULE 83

A Requirements for issuance. To obtain an order for issuance of provisional process the plaintiff shall cause to be filed with the clerk of the court from which such process is sought a sworn petition and any necessary supplementary affidavits or declarations requesting specific provisional process and showing, to the best knowledge, information, and belief of the plaintiff, affiant or declarant that the action is one in which provisional process may issue, and:

A(1) The name and residence or place of business of the defendant;

A(2) Whether the underlying claim is based on a consumer transaction and whether provisional process in a consumer good is sought;

A(3)(a) If the provisional process sought is claim and delivery, a description of the claimed property in particularity sufficient to make possible its identification, and the plaintiffs estimate of the value and location of the property;

A(3)(b) If the provisional process sought is a restraining order, a statement of the particular acts sought to be restrained;

A(4) Whether the plaintiffs claim to provisional process is based upon ownership, entitlement to possession, a security interest or otherwise;

A(5) A copy or verbatim recital of any writing or portion of a writing, if plaintiff relies upon a writing, which evidences the origin or source of the plaintiffs claim to provisional process;

A(6) Whether the claimed property is wrongfully detained by the defendant or another person;

A(7) Whether the claimed property has been taken by public authority for a tax, assessment, or fine;

A(8) If the plaintiff claims that the defendant has waived the right to be heard, a copy of the writing evidencing such waiver and a statement of when and in what manner the waiver occurred;

A(9) Facts, if any, which tend to establish that there is a substantial danger that the defendant or another person is engaging in, or is about to engage in, conduct which would place the claimed property in danger of destruction, serious harm, concealment, removal from this state, or transfer to an innocent purchaser;

A(10) Facts, if any, which tend to establish that without restraint immediate and irreparable injury, damage, or loss will occur;

A(11) Facts, if any, which tend to establish that there is substantial danger that the defendant or another person probably would not comply with a temporary restraining order; and

A(12) That there is no reasonable probability that the defendant can establish a successful defense to the underlying claim.

B Provisional process prohibited in certain consumer transactions. No court shall order issuance of provisional process to effect attachment of a consumer good or to effect attachment of any property if the underlying claim is based on a consumer transaction. Provisional process authorized by Rule 85 may issue in consumer transactions.

C Evidence admissible; choice of remedies available to court.

C(1) The court shall consider the affidavit, declaration or petition filed under section A of this rule and may consider other evidence including, but not limited to, an affidavit, a declaration, a deposition, an exhibit or oral testimony.

C(2) If from the affidavit, declaration or petition or other evidence, if any, the court finds that a complaint on the underlying claim has been filed and that there is probable cause for sustaining the validity of the underlying claim, the court shall consider whether it shall order issuance of provisional process, as provided in section D of this rule, or a restraining order, as provided in section E of this rule, in addition to a show cause order. The finding under this subsection is subject to dissolution upon hearing.

D Issuance of provisional process where damage to property threatened. Subject to section B of this rule, if the court finds that before hearing on a show cause order the defendant or other person in possession or control of the claimed property is engaging in, or is about to engage in, conduct which would place the claimed property in danger of destruction, serious harm, concealment, removal from this state, or transfer to an innocent purchaser or that the defendant or other person in possession or control of the claimed property would not comply with a temporary restraining order, and if Rule 82 A has been complied with, the court shall order issuance of provisional process in property which probably would be the subject of such destruction, harm, concealment, removal, transfer, or violation. Where real property is subject to provisional process as provided by this section, the plaintiff shall have recorded in the County Clerk Lien Record a certified copy of that order.

E Restraining order to protect property. Subject to section B of this rule, where hearing on a show cause order is pending or where the court finds that because of impending injury, destruction, transfer, removal, or concealment of the property in which provisional process is sought there is probable cause to believe that immediate and irreparable injury, damage, or loss to the plaintiff is imminent, and if Rule 82 A has been complied with, the court in its discretion may issue a temporary order directed to the defendant and each other person in possession or control of the claimed property restraining the defendant and each such other person from injuring, destroying, transferring, removing, or otherwise disposing of property and requiring the defendant and each such other person to appear at a time and place fixed by the court and show cause why such restraint should not continue during pendency of the proceeding on the underlying claim. Such order shall conform to the requirements of Rule 79 D. A restraining order under this section does not create a lien.

F Appearance; hearing; service of show cause order; content; effect of service on person in possession of property.        F(1) Subject to section B of this rule, the court shall issue an order directed to the defendant and each person having possession or control of the claimed property requiring the defendant and each such other person to appear for hearing at a place fixed by the court and at a fixed time after the third day after service of the order and before the seventh day after service of the order to show cause why provisional process should not issue. Upon request of the plaintiff the hearing date may be set later than the seventh day.

F(2) The show cause order issued under subsection (1) of this section shall be served on the defendant and on each other person to whom the order is directed.

F(3) The order shall:

F(3)(a) State that the defendant may file affidavits or declarations with the court and may present testimony at the hearing; and

F(3)(b) State that if the defendant fails to appear at the hearing the court will order issuance of the specific provisional process sought.

F(4) If at the time fixed for hearing the show cause order under subsection (1) of this section has not been served on the defendant but has been served on a person in possession or control of the property, and if Rule 82 A has been complied with, the court may restrain the person so served from injuring, destroying, transferring, removing, or concealing the property pending further order of the court or continue a temporary restraining order issued under section E of this rule. Such order shall conform to the requirements of Rule 79 D. Any restraining order issued under this subsection does not create a lien.

G Waiver; order without hearing. If after service of the order issued under subsection F(1) of this rule, the defendant by a writing executed by or on behalf of the defendant after service of the order expressly declares that defendant is aware of the right to be heard and does not want to be heard, that defendant expressly waives the right to be heard, that defendant understands that upon signing the writing the court will order issuance of the provisional process sought so that the possession or control of the claimed property will be taken from the defendant or another person, the court, subject to section B of this rule without hearing shall order issuance of provisional process.

H Authority of court on sustaining validity of underlying claim; provisional process; restraining order.

H(1) Subject to section B of this rule, if the court on hearing on a show cause order issued under section F of this rule finds that there is probable cause for sustaining the validity of the underlying claim and if Rule 82 A has been complied with, the court shall order issuance of provisional process. The order shall describe with particularity the provisional process which may be issued.

H(2) Subject to section B of this rule, if the court on hearing on a show cause order issued under section F of this rule finds that there is probable cause for sustaining the validity of the underlying claim but that the provisional process sought cannot properly be ordered, and if Rule 82 A has been complied with, the court in its discretion may continue or issue a restraining order of the nature described in section E of this rule. If a restraining order is issued, it shall conform to the requirements of Rule 79 D. A restraining order under this subsection does not create a lien. [CCP 12/13/80; §E amended by 1987 c.586 §44; §A amended by 1991 c.83 §6; §D amended by 1991 c.83 §7; amended by 2003 c.194 §18; §§A,C,H,I amended and §D deleted and §§E,F,G,H,I redesignated by CCP 12/11/04; §F amended by 2005 c.22 §4b]

ATTACHMENT

RULE 84

A Actions in which attachment allowed.

A(1) Order for provisional process. Before a writ of attachment may be issued or any property attached by any means provided by this rule, the plaintiff must obtain, and have recorded in the County Clerk Lien Record, an order under Rule 83 that provisional process may issue.

A(2) Actions in which attachment allowed. The plaintiff, at the time of issuing the summons or any time afterwards, may have the property of the defendant attached, as security for the satisfaction of any judgment that may be recovered, in the following cases:

A(2)(a) An action upon a contract, expressed or implied, for the direct payment of money, when the contract is not secured by mortgage, lien, or pledge, or when it is so secured but such security has been rendered nugatory by act of the defendant.

A(2)(b) An action against a defendant not residing in this state to recover a sum of money as damages for breach of any contract, expressed or implied, other than a contract of marriage.

A(2)(c) An action against a defendant not residing in this state to recover a sum of money as damages for injury to property in this state.

A(3) Exception for financial institution. Notwithstanding subsection (2) of this section, no attachment shall be issued against any financial institution, as that term is defined in ORS 706.008, or against the property of a financial institution.

B Property that may be attached. Only the following kinds of property are subject to lien or levy before judgment:

B(1) In actions in circuit court, real property;

B(2) Tangible personal property, including negotiable instruments and securities as defined in ORS 78.1020 except a certificate of an account or obligation or interest therein of a savings and loan institution;

B(3) Debts; and

B(4) The interest of a distributee of a decedents estate.

C Attachment by claim of lien.

C(1) Property subject to claim of lien. When attachment is authorized, the plaintiff may attach the defendants real property by filing a claim of lien.

C(2) Form of claim; filing.

C(2)(a) Form. The claim of lien must be signed by the plaintiff or plaintiffs attorney and must:

C(2)(a)(i) Identify the action by names of parties, court, case number, and judgment demanded;

C(2)(a)(ii) Describe the particular property attached in a manner sufficient to identify it;

C(2)(a)(iii) Have a certified copy of the order authorizing the claim of lien attached to the claim of lien.

C(2)(a)(iv) State that an attachment lien is claimed on the property.

C(2)(b) Filing. A claim of attachment lien in real property shall be filed with the clerk of the court that authorized the claim and with the county clerk of the county in which the property is located. The county clerk shall certify upon every claim of lien so filed the time when it was received. Upon receiving the claim of lien, the county clerk shall immediately record it in the County Clerk Lien Record. When the claim of lien is so recorded, the lien in favor of the plaintiff attaches to the real property described in the claim of lien. Whenever such lien is discharged, the county clerk shall enter upon the margin of the page on which the claim of lien is recorded a minute of the discharge.

D Writ of attachment.

D(1) Issuance; contents; to whom directed; issuance of several writs. If directed by an order authorizing provisional process under Rule 83, the clerk shall issue a writ of attachment. The writ shall be directed to the sheriff of any county in which property of the defendant may be, and shall require the sheriff to attach and safely keep all the property of the defendant within the county not exempt from execution, or so much thereof as may be sufficient to satisfy the plaintiffs demand, the amount of which shall be stated in conformity with the complaint, together with costs and expenses. Several writs may be issued at the same time to the sheriffs of different counties.

D(2) Manner of executing writ. The sheriff to whom the writ is directed and delivered shall note upon the writ the date of such delivery, and shall execute the writ without delay, as follows:

D(2)(a) Personal property not in possession of third party. Tangible personal property not in the possession of a third person shall be attached by taking it into the sheriffs custody. If any property attached is perishable, or livestock, where the cost of keeping is great, the sheriff shall sell the same in the manner in which property is sold on execution. The proceeds thereof and other property attached shall be retained by the sheriff to answer any judgment that may be recovered in the action, unless sooner subjected to execution upon another judgment. Plaintiffs lien shall attach when the property is taken into the sheriffs custody.

D(2)(b) Other personal property. Tangible and intangible personal property in the possession, control or custody of or debts or other monetary obligations owing by a third person shall be attached by writs of garnishment issued by the clerk of a court or by an attorney as provided in ORS 18.600 to 18.850.

D(3) Notice to defendant. After taking property into custody under subsection (2)(a) of this section, the sheriff shall promptly mail or deliver to the defendant, at the last-known address of the defendant, a copy of the writ of attachment, a copy of the claim of lien filed pursuant to section C of this rule, if any, a notice of exemptions form provided by ORS 18.845, and a challenge to garnishment form provided by ORS 18.850. The sheriff may meet the requirements of this subsection by mailing the documents to the last-known address of the defendant as provided by the plaintiff. The sheriff may withhold execution of the writ until the plaintiff provides such address or a statement that the plaintiff has no knowledge of the defendants address. The sheriff shall have no duty under this subsection if the plaintiff provides a statement that the plaintiff has no knowledge of the defendants address.

D(4) Return of writ; inventory. When the writ of attachment has been fully executed or discharged, the sheriff shall return the same, with the sheriffs proceedings indorsed thereon, to the clerk of the court where the action was commenced, and the sheriff shall make a full inventory of the property attached and return the same with the writ.

D(5) Indemnity to sheriff. Whenever a writ of attachment is delivered to the sheriff, if the sheriff has actual notice of any third party claim to the personal property to be levied on or is in doubt as to ownership of the property, or of encumbrances thereon, or damage to the property held that may result by reason of its perishable character, such sheriff may require the plaintiff to file with the sheriff a surety bond, indemnifying the sheriff and the sheriffs bondsmen against any loss or damage by reason of the illegality of any holding or sale on execution, or by reason of damage to any personal property held under attachment. Unless a lesser amount is acceptable to the sheriff, the bond shall be in double the amount of the estimated value of the property to be seized.

E Disposition of attached property after judgment.

E(1) Judgment for plaintiff. If judgment is recovered by the plaintiff against the defendant, and it shall appear that property has been attached in the action, and has not been sold as perishable property or discharged from the attachment, the court shall order the property to be sold to satisfy the plaintiffs demands, and if execution issue thereon, the sheriff shall apply the property attached by the sheriff or the proceeds thereof, upon the execution, and if any such property or proceeds remain after satisfying such execution, the sheriff shall, upon demand, deliver the same to the defendant; or if the property attached has been released from attachment by reason of the giving of the undertaking by the defendant, as provided by section F of this rule, the court shall upon giving judgment against the defendant also give judgment in like manner and with like effect against the surety in such undertaking.

E(2) Judgment not for plaintiff. If judgment is not recovered by the plaintiff, all the property attached, or the proceeds thereof, or the undertaking therefor, shall be returned to the defendant upon service upon the sheriff of a certified copy of the order discharging the attachment.

F Redelivery of attached property.

F(1) Order and bond. If an attachment deprives the defendant or any other person claiming the property of the possession or use of the property, the defendant or such person may obtain redelivery or possession thereof upon a court order authorizing such redelivery or possession. The moving party shall file a surety bond undertaking, in an amount fixed by the court, to pay the value of the property or the amount of plaintiffs claim, whichever is less, if the same is not returned to the sheriff upon entry of judgment against the defendant. A motion seeking an order authorizing such redelivery or possession must state the moving partys claim of the value of the attached property and must be served upon plaintiff as provided in Rule 9 at least five days prior to any hearing on such motion, unless the court orders otherwise. The property shall be released to the defendant upon the filing of the bond.

F(2) Defense of surety. In an action brought upon such undertaking against the principal or the sureties, it shall be a defense that the property for which the undertaking was given did not, at the execution of the writ of attachment, belong to the defendant against whom the writ was issued. [CCP 12/13/80; §§C,D amended by 1981 c.883 §§38,39; §§A,C amended by 1987 c.586 §§45,46; §D amended by 1987 c.873 §20; amended by 1997 c.439 §9; §A amended by 1997 c.631 §564; §D amended by 2001 c.249 §79; §§A,B,C amended by 2003 c.576 §§224,265,266]

CLAIM AND DELIVERY

RULE 85

A Claim and delivery. In an action to recover the possession of personal property, the plaintiff, at any time after the action is commenced and before judgment, may claim the immediate delivery of such property, as provided in Rule 83.

B Delivery by sheriff under provisional process order. The order of provisional process issued by the court as provided in Rule 83 may require the sheriff of the county where the property claimed may be to take the property from the defendant or another person and deliver it to the plaintiff.

C Custody and delivery of property. Upon receipt of the order of provisional process issued by the court as provided in Rule 83, the sheriff shall forthwith take the property described in the order, if it be in the possession of the defendant or another person, and retain it in the sheriffs custody. If any part of the property is concealed in a building or other enclosure, the sheriff shall demand delivery of the property. If the property is not delivered, the sheriff shall break open the building or enclosure and take the property into possession. The sheriff shall keep the property in a secure place and deliver it to the party entitled thereto upon receiving the lawful fees for taking, and the necessary expenses for keeping the same. The court may waive the payment of such fees and expenses upon a showing of indigency.

D Filing of order by sheriff. The sheriff shall file the order, with the sheriffs proceedings thereon, including an inventory of the property taken, with the clerk of the court in which the action is pending, within 10 days after taking the property; or, if the clerk resides in another county, shall mail or forward the same within that time.

E Dismissal prohibited. If property is taken by the sheriff pursuant to this rule, the plaintiff shall not dismiss the action under ORCP 54 A(1) until 30 days after such taking. [CCP 12/13/80; §C amended by 2003 c.85 §24]

_______________



Volume 1, Chapters 1 - 55

Chapter 1

TITLE 1

COURTS OF RECORD; COURT OFFICERS; JURIES

Chapter     1.        Courts and Judicial Officers Generally

2.        Supreme Court; Court of Appeals

3.        Circuit Courts Generally

5.        County Courts (Judicial Functions)

7.        Records and Files of Courts

8.        Court Officers and District Attorneys

9.        Attorneys; Law Libraries

10.       Juries

_______________

Chapter 1  Courts and Judicial Officers Generally

2007 EDITION

COURTS AND JUDICIAL OFFICERS GENERALLY

COURTS OF RECORD; COURT OFFICERS; JURIES

COURTS

1.001         State policy for courts

1.002         Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts

1.003         Chief Justices powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment

1.004         Supreme Court rules governing coordination of class actions

1.005         Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules

1.006         Supreme Court rules

1.007         Judicial Department Revolving Account; uses; sources

1.008         Personnel plan, fiscal plan and property plan

1.009         Judicial Department Operating Account

1.010         Powers of courts in administration of court business and proceedings

1.020         Contempt punishment

1.025         Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus

1.030         Seal; form; custody; affixing

1.040         Sittings of court to be public; when may be private

1.050         Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate

1.055         Term of court

1.060         Days for transaction of judicial business; exceptions

1.070         When court deemed appointed for next judicial day

1.080         Place of holding court

1.085         Chief Justice to designate principal location for sitting of courts; alternative sites

1.090         Trial elsewhere than at usual location on agreement of parties

1.110         Adjournment or postponement when judge does not attend

1.120         Proceedings unaffected by vacancy in office or failure of term

1.130         Power to adjourn proceedings

1.140         Manner of addressing application or proceeding to court or judge

1.150         Proceedings to be in English; foreign language translation; rules and procedures

1.160         Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding

1.171         Powers and duties of presiding judge for judicial district

1.175         Docket priorities

COURT SECURITY

1.177         Advisory Committee on State Court Security and Emergency Preparedness; state plan

1.178         State Court Facilities Security Account; expenditures; reports

1.180         Advisory committees on court security and emergency preparedness; plans

1.182         Court facilities security accounts; funding; expenditures; reports

OPERATION OF COURTHOUSES

1.185         County to provide courtrooms, offices and jury rooms

1.187         State to provide supplies and personal property for courts

COLLECTION OF COURT ACCOUNTS

1.194         Definitions for ORS 1.194 to 1.200

1.195         Reports on liquidated and delinquent accounts of state courts

1.197         Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue

1.198         Exemptions from requirements of ORS 1.197

1.199         Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts

1.200         Effect of ORS 1.194 to 1.200 on authority of judge

1.202         Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection

1.204         Judicial Department collections and revenue management program; Judicial Department Collections Account; reimbursement of program expenses

JUDICIAL OFFICERS GENERALLY

1.210         Judicial officer defined

1.212         Oath of office for judges

1.220         Judicial officer or partner acting as attorney

1.230         Powers of a judge out of court

1.240         Powers of judicial officers

1.250         Punishment for contempt

1.260         Powers of judges of Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts; where powers may be exercised

1.270         Powers of other judicial officers; where powers may be exercised

1.290         Leaves of absence

1.300         Senior judge; assignment; duties and powers; compensation and expenses

1.303         Disability of judge; procedures upon receipt by Chief Justice of complaint or information

1.305         Commencement of judicial term of office

INVOLUNTARY RETIREMENT OF JUDGES

1.310         Involuntary retirement of judges for disability; rules

COMMISSION ON JUDICIAL FITNESS AND DISABILITY

1.410         Commission on Judicial Fitness and Disability; term; Senate confirmation

1.415         Powers and duties of commission; rules

1.420         Investigation; hearings; consent to discipline; recommendation; temporary suspension

1.425         Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition

1.430         Supreme Court review; censure; order of suspension or removal

1.440         Status of records of proceedings under ORS 1.420 or 1.425

1.450         Status of testimony in proceedings under ORS 1.420 or 1.425

1.460         Judge not to participate in proceedings involving self except in defense

1.470         Service of process; proof; return; witness fees

1.475         Procedure when process not obeyed

1.480         Officers; quorum; compensation and expenses

CITATION AND PETITION FORMS

1.525         Uniform citation and petition forms for certain offenses

REPRESENTATION OF JUDGES BY PRIVATE COUNSEL

1.550         Private counsel for judges

1.560         Procedure for employment of private counsel; terms and conditions

1.570         Claims for compensation of private counsel; approval by State Court Administrator

JUDGES PRO TEMPORE

1.600         Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties

1.605         Compensation and expenses for judges under ORS 1.600

1.615         Appointment pro tempore to tax court or circuit court; powers and duties

1.625         Compensation and expenses for judges under ORS 1.615

1.635         Appointment pro tempore of eligible person to tax court or circuit court

1.645         Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635

1.655         Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney

1.665         Compensation and expenses of persons appointed under ORS 1.635

1.675         Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge

COUNCIL ON COURT PROCEDURES

1.725         Legislative findings

1.730         Council on Court Procedures; membership; terms; rules; meetings; expenses of members

1.735         Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly

1.740         Employment of staff; public hearings

1.745         Laws on civil pleading, practice and procedure deemed rules of court until changed

1.750         Legislative Counsel to publish rules

1.755         Gifts, grants and donations; Council on Court Procedures Account

1.760         Legislative advisory committee

JUDICIAL CONFERENCE

1.810         Judicial conference; membership; officers; expenses

1.820         Function of conference

1.830         Meetings

1.840         Annual report

ADVISORY COUNCILS

1.851         Local criminal justice advisory councils

JUSTICE AND MUNICIPAL COURT REGISTRY

1.855         State Court Administrator to establish registry of justice and municipal courts

COURTS

1.001 State policy for courts. The Legislative Assembly hereby declares that, as a matter of statewide concern, it is in the best interests of the people of this state that the judicial branch of state government, including the appellate, tax and circuit courts, be funded and operated at the state level. The Legislative Assembly finds that state funding and operation of the judicial branch can provide for best statewide allocation of governmental resources according to the actual needs of the people and of the judicial branch by establishing an accountable, equitably funded and uniformly administered system of justice for all the people of this state. [1981 s.s. c.3 §1]

1.002 Supreme Court; Chief Justice as administrative head of judicial department; rules; presiding judges as administrative heads of courts. (1) The Supreme Court is the highest judicial tribunal of the judicial department of government in this state. The Chief Justice of the Supreme Court is the presiding judge of the court and the administrative head of the judicial department of government in this state. The Chief Justice shall exercise administrative authority and supervision over the courts of this state consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. The Chief Justice, to facilitate exercise of that administrative authority and supervision, may:

(a) Make rules and issue orders appropriate to that exercise.

(b) Require appropriate reports from the judges, other officers and employees of the courts of this state and municipal courts.

(c) Pursuant to policies approved by the Judicial Conference of the State of
Oregon
, assign or reassign on a temporary basis all judges of the courts of this state to serve in designated locations within or without the county or judicial district for which the judge was elected.

(d) Set staffing levels for all courts of the state operating under the Judicial Department and for all operations in the Judicial Department.

(e) Establish time standards for disposition of cases.

(f) Establish budgets for the Judicial Department and all courts operating under the Judicial Department.

(g) Assign or reassign all court staff of courts operating under the Judicial Department.

(h) Pursuant to policies approved by the Judicial Conference of the State of
Oregon
, establish personnel rules and policies for judges of courts operating under the Judicial Department.

(i) Take any other action appropriate to the exercise of the powers specified in this section and other law, and appropriate to the exercise of administrative authority and supervision by the Chief Justice over the courts of this state.

(2) The Chief Justice may make rules for the use of electronic applications in the courts, including but not limited to rules relating to:

(a) Applications based on the use of the Internet and other similar technologies;

(b) The use of an electronic document, or use of an electronic image of a paper document in lieu of the original paper copy, for a document, process or paper that is served, delivered, received, filed, entered or retained in any action or proceeding;

(c) The use of electronic signatures or another form of identification for any document, process or paper that is served, delivered, received, filed, entered or retained in any action or proceeding and that is required by any law or rule to be signed;

(d) The use of electronic transmission for the service of documents in a proceeding, other than service of a summons or service of an initial complaint or petition;

(e) Payment of statutory or court-ordered monetary obligations through electronic media;

(f) Electronic storage of court documents;

(g) Use of electronic citations in lieu of the paper citation forms as allowed under ORS 153.770, including use of electronic citations for parking ordinance violations that are subject to ORS 221.333 or 810.425;

(h) Public access through electronic means to court documents that are required or authorized to be made available to the public by law; and

(i) Transmission of open court proceedings through electronic media.

(3) Rules adopted by the Chief Justice under subsection (2) of this section must be consistent with the laws governing courts and court procedures, but any person who serves, delivers, receives, files, enters or retains an electronic document, or an electronic image of a paper document in lieu of the original paper copy, in the manner provided by a rule of the Chief Justice under subsection (2) of this section shall be considered to have complied with any rule or law governing service, delivery, reception, filing, entry or retention of a paper document.

(4) Rules made and orders issued by the Chief Justice under this section shall permit as much variation and flexibility in the administration of the courts of this state as are appropriate to the most efficient manner of administering each court, considering the particular needs and circumstances of the court, and consistent with the sound and efficient administration of the judicial department of government in this state.

(5) The judges, other officers and employees of the courts of this state shall comply with rules made and orders issued by the Chief Justice. Rules and orders of a court of this state, or a judge thereof, relating to the conduct of the business of the court shall be consistent with applicable rules made and orders issued by the Chief Justice.

(6) The Chief Judge of the Court of Appeals and the presiding judge of each judicial district of this state are the administrative heads of their respective courts. They are responsible and accountable to the Chief Justice of the Supreme Court in the exercise of their administrative authority and supervision over their respective courts. Other judges of the Court of Appeals or court under a presiding judge are responsible and accountable to the Chief Judge or presiding judge, and to the Chief Justice, in respect to exercise by the Chief Justice, Chief Judge or presiding judge of administrative authority and supervision.

(7) The Chief Justice may delegate the exercise of any of the powers specified by this section to the presiding judge of a court, and may delegate the exercise of any of the administrative powers specified by this section to the State Court Administrator, as may be appropriate.

(8) This section applies to justices of the peace and the justice courts of this state solely for the purpose of disciplining of justices of the peace and for the purpose of continuing legal education of justices of the peace. [1959 c.552 §1; 1973 c.484 §1; 1981 s.s. c.1 §3; 1995 c.221 §1; 1995 c.781 §2; 1999 c.787 §1; 2001 c.911 §1; 2007 c.129 §1]

1.003 Chief Justices powers to appoint Chief Judge and presiding judges; terms; disapproval of appointment. (1) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, and may remove at pleasure:

(a) The Chief Judge of the Court of Appeals.

(b) The presiding judge for each judicial district.

(2) Except as provided in subsection (3) of this section, the term of office of the Chief Judge or presiding judge is two years, commencing on January 1 of each even-numbered year. A judge is eligible for reappointment as Chief Judge or presiding judge.

(3) If there is a vacancy for any cause in the office of Chief Judge or presiding judge:

(a) When the vacancy occurs after January 1 of an even-numbered year and before July 1 of the following odd-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of that odd-numbered year.

(b) When the vacancy occurs after June 30 of an odd-numbered year and before January 1 of the following even-numbered year, the Chief Justice shall make an appointment for a term expiring December 31 of the odd-numbered year following that even-numbered year.

(c) The Chief Justice shall designate a judge of the court concerned as acting Chief Judge or acting presiding judge to serve until an appointment is made as provided in this section.

(4) Before appointing a Chief Judge or presiding judge the Chief Justice shall confer with and seek the advice of the judges of the courts concerned in respect to the appointment.

(5) The Chief Justice shall give written notice of the judge appointed as Chief Judge or presiding judge to each judge of the court concerned not later than 10 days before the effective date of the appointment. A majority of the judges of the courts concerned may disapprove the appointment by a written resolution signed by each judge disapproving the appointment and submitted to the Chief Justice before the effective date of the appointment. If the appointment is so disapproved, the Chief Justice shall appoint another judge as Chief Judge or presiding judge, and shall notify each judge of the courts concerned as provided in this subsection. If the courts concerned have five or more judges, a second appointment is subject to disapproval, as provided in this subsection, by a majority of the judges of the courts concerned. A third appointment is not subject to disapproval under this subsection. [1981 s.s. c.1 §4; 1995 c.658 §7; 1995 c.781 §3]

1.004 Supreme Court rules governing coordination of class actions. Notwithstanding any other provision of law or the Oregon Rules of Civil Procedure, the Supreme Court shall provide by rule the practice and procedure for coordination of class actions under ORCP 32 in convenient courts, including provision for giving notice and presenting evidence. [Formerly 13.370]

1.005 Credit card transactions for fees, security deposits, fines and other court-imposed obligations; rules. The Chief Justice of the Supreme Court or the presiding judge of any judicial district of this state may establish by rule a program to permit the use of credit card transactions as security deposits, fines, assessments, restitution or any other court-imposed monetary obligation arising out of an offense. The program may also provide for the use of credit card transactions to pay for filing fees, response fees, certification fees and any other fees charged by the court. Any rules adopted pursuant to this section may provide for recovery from the person using the credit card of an additional amount reasonably calculated to recover any charge to the court by a credit card company resulting from use of the credit card. [1983 c.763 §54; 1989 c.1008 §2; 1993 c.531 §2; 1995 c.781 §4; 1997 c.801 §112; 1999 c.1051 §234]

1.006 Supreme Court rules. (1) The Supreme Court may prescribe by rule the form of written process, notices, motions and pleadings used or submitted in civil proceedings and criminal proceedings in the courts of this state. The rules shall be designed to prescribe standardized forms of those writings for use throughout the state. The forms so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. The form of written process, notices, motions and pleadings submitted to or used in the courts of this state shall comply with rules made under this section.

(2) The Supreme Court may prescribe by rule the manner of filing of pleadings and other papers submitted in civil proceedings with the courts of this state by means of a telephonic facsimile communication device. The manner so prescribed shall be consistent with applicable provisions of law and the Oregon Rules of Civil Procedure. [1959 c.552 §3; 1973 c.630 §1; 1981 s.s. c.1 §19; 1989 c.295 §2]

1.007 Judicial Department Revolving Account; uses; sources. (1) There is established in the State Treasury an account to be known as the Judicial Department Revolving Account. Upon the written request of the Chief Justice of the Supreme Court, the Oregon Department of Administrative Services shall draw warrants in favor of the Supreme Court and charged against appropriations to the Supreme Court for court expenses. The warrants shall be deposited in the revolving account. The revolving account shall not exceed the aggregate sum of $1 million, including unreimbursed disbursements.

(2) Moneys in the revolving account may be used for the payment of court expenses for which appropriations are made to the Supreme Court and for which immediate cash payment is necessary or desirable. Moneys in the revolving account may be disbursed by checks issued by or under the authority of the Chief Justice.

(3) All claims for reimbursement of disbursements from the revolving account shall be approved by the Chief Justice or, as directed by the Chief Justice, the State Court Administrator, and by the Oregon Department of Administrative Services. When claims have been approved, a warrant covering them shall be drawn in favor of the Supreme Court, charged against appropriations to the Supreme Court for court expenses, and used to reimburse the revolving account.

(4) This section does not authorize the drawing of a warrant against or the disbursement of any appropriation to the Supreme Court for court expenses in excess of the amount, or for a purpose other than, established by or pursuant to law therefor.

(5) As used in this section, court expenses includes expenses of the Supreme Court, Court of Appeals, Oregon Tax Court and State Court Administrator and expenses of the circuit courts required to be paid by the state. [1983 c.737 §1; 1985 c.502 §14]

1.008 Personnel plan, fiscal plan and property plan. The Chief Justice of the Supreme Court shall establish and maintain, consistent with applicable provisions of law:

(1) A personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees, governing the appointment, promotion, classification, minimum qualifications, compensation, expenses, leave, transfer, layoff, removal, discipline and other incidents of employment of those officers and employees.

(2) A plan for budgeting, accounting and other fiscal management and control applicable to expenditures made and revenues received by the state in respect to the courts of this state.

(3) A plan for acquisition, use and disposition of supplies, materials, equipment and other property provided by the state for the use of the courts of this state. [1981 s.s. c.3 §4]

1.009 Judicial Department Operating Account. (1) The Judicial Department Operating Account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Judicial Department and may be used only to pay the operating expenses of the department.

(2) All moneys received by the department pursuant to ORS 151.216 (1)(i) shall be deposited in the Judicial Department Operating Account.

(3) The department may accept gifts, grants or contributions from any source, whether public or private, for deposit in the Judicial Department Operating Account. [2003 c.737 §83]

1.010 Powers of courts in administration of court business and proceedings. Every court of justice has power:

(1) To preserve and enforce order in its immediate presence.

(2) To enforce order in the proceedings before it, or before a person or body empowered to conduct a judicial investigation under its authority.

(3) To provide for the orderly conduct of proceedings before it or its officers.

(4) To compel obedience to its judgments, orders and process, and to the orders of a judge out of court, in an action, suit or proceeding pending therein.

(5) To control, in furtherance of justice, the conduct of its ministerial officers, and of all other persons in any manner connected with a judicial proceeding before it, in every matter appertaining thereto.

(6) To compel the attendance of persons to testify in an action, suit or proceeding pending therein, in the cases and manner provided by statute.

(7) To administer oaths in an action, suit or proceeding pending therein, and in all other cases where it may be necessary in the exercise of its powers or the performance of its duties. [Amended by 2003 c.576 §267]

1.020 Contempt punishment. For the effectual exercise of the powers specified in ORS 1.010, the court may punish for contempt in the cases and the manner provided by statute.

1.025 Duty of court and court officers to require performance of duties relating to administration of justice; enforcement of duty by mandamus. (1) Where a duty is imposed by law or the Oregon Rules of Civil Procedure upon a court, or upon a judicial officer, clerk, bailiff, sheriff, constable or other officer, which requires or prohibits the performance of an act or series of acts in matters relating to the administration of justice in a court, it is the duty of the judicial officer or officers of the court, and each of them, to require the officer upon whom the duty is imposed to perform or refrain from performing the act or series of acts.

(2) Matters relating to the administration of justice include, but are not limited to, the selection and impaneling of juries, the conduct of trials, the entry and docketing of judgments and all other matters touching the conduct of proceedings in courts of this state.

(3) The duty imposed by subsection (1) of this section may be enforced by writ of mandamus. [1957 c.565 §1; 1979 c.284 §40]

1.030 Seal; form; custody; affixing. (1) Each of the following courts, and no other, has a seal:

(a) The Supreme Court and the Court of Appeals.

(b) Each circuit court and the Oregon Tax Court.

(c) Each county court.

(2) The seals shall have the arms of the state engraved in the center, with the following inscription surrounding the same:

(a) For the Supreme Court, Supreme Court, State of
Oregon
.

(b) For the Court of Appeals, Court of Appeals, State of
Oregon
.

(c) For the circuit court, Circuit Court,
_____
County
, State of
Oregon
, inserting the name of the particular county.

(d) For the
Oregon
Tax Court, 
Oregon
Tax Court, State of
Oregon
.

(e) For the county court, County Court,
_____
County
, State of
Oregon
, inserting the name of the particular county.

(3) The clerk of the court shall keep the seal, and affix it to any process, transcript, certificate or other paper required by statute. [Amended by 1957 c.246 §1; 1961 c.533 §35; 1969 c.198 §16; 1991 c.790 §1; 1995 c.658 §9]

1.040 Sittings of court to be public; when may be private. The sittings of every court of justice are public, except that upon the agreement of the parties to a civil action, suit or proceeding, filed with the clerk or entered in the appropriate record, the court may direct the trial, or any other proceeding therein, to be private; upon such order being made, all persons shall be excluded, except the officers of the court, the parties, their witnesses and counsel. [Amended by 1985 c.540 §18]

1.050 Time for decision on submitted questions; certificate of compliance with requirement; penalty for false certificate. Any question submitted to any judge of any court of, or any justice of the peace in, any of the courts of this state, excepting the Supreme Court and the Court of Appeals and the judges thereof, must be decided and the decision rendered within three months after submission, unless prevented by sickness or unavoidable casualty, or the time be extended by stipulation in writing signed by the counsel for the respective parties and filed with the judge before the expiration of said three months. This section is mandatory, and no officer shall sign or issue any warrant for the payment of the salary or any installment of the salary of any such judge or justice of the peace unless the voucher for such warrant shall contain or be accompanied by a certificate of such judge or justice of the peace that all matters submitted to the judge or justice of the peace for decision three months or more prior to the filing of said voucher have been decided as required herein; and, in case the time has been extended by stipulation in writing, or a decision has been prevented by sickness or unavoidable casualty, said certificate shall state the facts excusing the delay. The making and filing of a false certificate shall be just cause for complaint to the legislature and removal of said judge or justice of the peace. [Amended by 1969 c.198 §17]

1.055 Term of court. (1) A term of court is a period of time appointed for the convenient transaction of the business of the court. The existence or nonexistence of a term of court has no effect on the duties and powers of the court.

(2) Notwithstanding that an act is authorized or required to be done before, during or after the expiration of a term of court, it may be done within a reasonable period of time. [1959 c.638 §1]

1.060 Days for transaction of judicial business; exceptions. (1) Except as provided in subsection (2) of this section, the courts of justice may be held and judicial business transacted on any day.

(2) On any legal holiday in this state no court may be open or transact any judicial business for any purpose except:

(a) To give instructions to a jury then deliberating upon its verdict;

(b) To receive the verdict of a jury, or to discharge a jury in case of its inability to agree upon a verdict; or

(c) For the exercise of the powers of a magistrate in criminal actions or proceedings of a criminal nature.

(3) Except to the extent provided by the order, a court may not be open or transact judicial business for any purpose when the court is closed by an order of the Chief Justice. [Amended by 1971 c.240 §1; 1973 c.512 §1; 1981 s.s. c.3 §21; 2002 s.s.1 c.10 §7]

1.070 When court deemed appointed for next judicial day. If a day appointed for holding a court, or to which it is adjourned, is a legal holiday, the court is deemed appointed for or adjourned to the next judicial day.

1.080 Place of holding court. Every court of justice shall sit at the location designated by or pursuant to law for that purpose. [Amended by 1983 c.763 §1]

1.085 Chief Justice to designate principal location for sitting of courts; alternative sites. (1) Except to the extent otherwise specifically provided by law, the Chief Justice of the Supreme Court shall designate the principal location for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court. For each circuit court there shall be a principal location in each county in the judicial district.

(2) The Chief Justice may designate locations for the sitting of the Supreme Court, Court of Appeals, Oregon Tax Court and each circuit court other than those designated under subsection (1) of this section. Except as provided in subsection (3) of this section, locations designated under this subsection for a circuit court must be in the circuit courts judicial district.

(3) The Chief Justice may designate locations in the state for the sitting of circuit courts in the event of an emergency. Locations designated under this subsection need not be in the circuit courts judicial district. [1983 c.763 §2; 1995 c.658 §10; 2007 c.547 §8]

1.090 Trial elsewhere than at usual location on agreement of parties. Upon agreement of the parties to a civil action, suit or proceeding in a circuit or county court, filed with the clerk or entered in the register, the court may direct that the trial or any other proceeding therein be had elsewhere within the county than at a location otherwise designated by or pursuant to law for the sitting of the court. [Amended by 1983 c.763 §3; 1985 c.540 §19]

1.100 [Repealed by 1983 c.763 §9]

1.110 Adjournment or postponement when judge does not attend. If no judge attend on the day appointed for holding a court, before 4 p.m., the court shall stand adjourned until the next day at 9 a.m. In case a judge is unable to attend at the time provided by law for a regular term of court, or at the time specified for a special term, the judge may by an order made and signed anywhere in the district of the judge postpone such regular or special term until some future time. [Amended by 1959 c.638 §2]

1.120 Proceedings unaffected by vacancy in office or failure of term. No action, suit or proceeding pending in a court of justice is affected by a vacancy in the office of any or all of the judges, or by the failure of a term thereof.

1.130 Power to adjourn proceedings. A court or judicial officer has power to adjourn any proceedings before the court or the judicial officer, from time to time, as may be necessary, unless otherwise expressly provided by statute.

1.140 Manner of addressing application or proceeding to court or judge. An application or other proceeding addressed to a court shall be addressed to it by its style as given by statute; an application or other proceeding addressed to a judicial officer shall be addressed to the judicial officer by name, without any other title than the style of office.

1.150 Proceedings to be in English; foreign language translation; rules and procedures. (1) Except as provided in this section, every writing in any action, suit or proceeding in a court of justice of this state, or before a judicial officer, shall be in English.

(2) A writing in an action, suit or proceeding in a court of justice of this state, or before a judicial officer, may be submitted in English and accompanied by a translation into a foreign language that is certified by the translator to be an accurate and true translation of the English writing. If the writing requires a signature, either the English or the foreign language writing may be signed.

(3) If a writing is submitted in English and accompanied by a translation under subsection (2) of this section, a copy of the writing and the translation must be provided to the other parties in the proceeding in the manner provided by the statutes and rules relating to service, notice and discovery of writings in civil and criminal proceedings in courts of justice of this state and before judicial officers.

(4) The State Court Administrator may establish policies and procedures governing the implementation of subsection (2) of this section.

(5) Subsection (1) of this section does not prohibit the use of common abbreviations. [Amended by 1995 c.273 §1; 2003 c.14 §2]

1.160 Means to carry jurisdiction into effect; adoption of suitable process or mode of proceeding. When jurisdiction is, by the Constitution or by statute, conferred on a court or judicial officer, all the means to carry it into effect are also given; and in the exercise of the jurisdiction, if the course of proceeding is not specifically pointed out by the procedural statutes, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of the procedural statutes.

1.165 [1981 s.s. c.3 §7; renumbered 1.185 in 1999]

1.167 [1981 s.s. c.3 §18; renumbered 1.187 in 1999]

1.169 [1987 c.559 §2; 1989 c.1008 §1; 1995 c.781 §5; repealed by 1995 c.658 §127]

1.170 [Repealed by 1981 s.s. c.3 §141]

1.171 Powers and duties of presiding judge for judicial district. (1) A presiding judge appointed under ORS 1.003 is presiding judge for the circuit court of a judicial district established under ORS 3.012.

(2) The presiding judge, to facilitate exercise of administrative authority and supervision over the circuit court of the district and consistent with applicable provisions of law and the Oregon Rules of Civil Procedure, may:

(a) Apportion and otherwise regulate the disposition of the judicial business of the circuit court of the judicial district; and

(b) Make rules, issue orders and take other action appropriate to that exercise.

(3) The presiding judge may assign actions and proceedings pending before a court to other judges of the judicial district for hearing and disposition. A judge who is assigned an action or proceeding under this subsection shall hear and dispose of the assigned action or proceeding unless the presiding judge withdraws the assignment for good cause shown. [1995 c.781 §1; 1997 c.801 §146]

1.175 Docket priorities. Any time a court of this state is directed by a provision of Oregon Revised Statutes to accord priority on its docket for a particular action or proceeding, and the priority to be accorded is unclear in light of other provisions of Oregon Revised Statutes, the court may accord such priorities as are consistent with:

(1) Specific statutory time limits; and

(2) The courts efficient administration of its caseload, giving due consideration to the interests sought to be furthered by according docket priorities to certain actions or proceedings before the court. [1989 c.322 §2]

COURT SECURITY

1.177 Advisory Committee on State Court Security and Emergency Preparedness; state plan. (1) The Chief Justice of the Supreme Court may appoint an Advisory Committee on State Court Security and Emergency Preparedness for the Supreme Court, Court of Appeals, Oregon Tax Court and office of the State Court Administrator.

(2) A committee appointed under this section shall meet at the call of the Chief Justice.

(3) A committee appointed under this section shall submit to the Chief Justice a state plan for state court security improvement, emergency preparedness and business continuity for each building containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(b) Emergency alarm systems accessible to all court employees;

(c) Physical security for judges, staff and the public;

(d) Procedures for emergency evacuation of buildings containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator;

(e) Procedures for identifying court security personnel, including a court security officer to be appointed by the Chief Justice, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing or utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator; and

(C) Regular security training of sheriffs department, judicial department and district attorney personnel; and

(f) Priorities for available court facilities within the building based on the level of security needed.

(4) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (3) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(5) Adoption of a plan under this section is subject to the approval of the Chief Justice. The plan may conclude that state court facility security is adequate.

(6) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(7) The plan adopted under this section shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(8) Except as provided in this subsection, a plan prepared under this section is confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The Chief Justice may authorize the disclosure of all or part of a plan prepared under this section if the Chief Justice determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a state court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [2005 c.804 §3]

1.178 State Court Facilities Security Account; expenditures; reports. (1) The State Court Facilities Security Account is established separate and distinct from the General Fund. The account consists of moneys deposited to the credit of the account under ORS 137.309 (7). Interest earned by the State Court Facilities Security Account shall be credited to the account. Moneys in the account are continuously appropriated to the State Court Administrator for the purpose of providing security in buildings that contain or are utilized by the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator as described under ORS 1.177.

(2) Expenditures by the State Court Administrator from the State Court Facilities Security Account shall be made only for:

(a) Developing or implementing a plan for state court security improvement, emergency preparedness and business continuity under ORS 1.177; and

(b) Statewide training on state court security.

(3) The State Court Administrator shall provide to the Chief Justice of the Supreme Court at least quarterly a financial report showing all revenues, deposits and expenditures from the State Court Facilities Security Account maintained by the State Court Administrator.

(4) It is the intent of the Legislative Assembly that any amounts in the State Court Facilities Security Account that are not needed for the purposes specified in subsection (2) of this section be used to fund plans for security improvement, emergency preparedness and business continuity in circuit courts, justice courts and municipal courts. [2005 c.804 §4]

1.180 Advisory committees on court security and emergency preparedness; plans. (1) As used in this section, court facility means a state court or justice court other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator.

(2) The presiding judge for a judicial district may appoint an Advisory Committee on Court Security and Emergency Preparedness for the judicial district. A committee appointed under this section shall consist of:

(a) The sheriff of each county in which a court facility is located;

(b) The district attorney of each county in which a court facility is located;

(c) A member of the local governing body of each county in which a court facility is located, or the members representative;

(d) The president of the county bar association, if any, for each county in which a court facility is located, or the presidents representative;

(e) A justice of the peace from each county in the district in which a justice court is located; and

(f) The following persons as designated by the presiding judge:

(A) The trial court administrator for each county in which a court facility is located; and

(B) A judge from each county in which a court facility is located.

(3) A committee appointed under this section shall meet at the call of the presiding judge that appointed the committee.

(4) A committee appointed under this section shall submit to the presiding judge of the judicial district a plan for court security improvement, emergency preparedness and business continuity for each building containing a court facility in the county. The plan shall include capital outlay needs and may include recommendations concerning:

(a) Security procedures for the transportation and supervision of prisoners for court appearances including, as otherwise allowed by law, the use of video transmission equipment for the appearance of defendants who are in custody;

(b) Procedures for the secure handling, transportation and disposal of hazardous substances and contraband in court proceedings;

(c) Emergency alarm systems accessible to all court employees;

(d) Physical security for judges, justices of the peace, staff and the public;

(e) Procedures for emergency evacuation of buildings containing court facilities;

(f) Procedures for identifying court security personnel, including a court security officer to be appointed by the presiding judge, who shall be responsible for:

(A) The management of the plan;

(B) A regular security inspection of each building containing a court facility; and

(C) Regular security training of sheriff department, judicial department and district attorney personnel; and

(g) Priorities for available court facilities within the building based on the level of security needed.

(5) The plan may also include:

(a) An evaluation of how each of the items listed in subsection (4) of this section is being addressed and should be addressed;

(b) How practices, facilities and equipment falling below appropriate levels are to be improved;

(c) The anticipated cost of improving practices, facilities and equipment that fall below appropriate levels;

(d) The funding source for each improvement; and

(e) The time schedule for implementation of improvements.

(6) Adoption of a plan under this section is subject to the approval of the presiding judge that appointed the committee. The plan may conclude that court facility security is adequate.

(7) Implementation of the elements of a plan that have a significant fiscal impact are subject to availability of funding.

(8) As soon as a plan, revision or amendment is adopted, the presiding judge shall provide the Chief Justice of the Supreme Court with a copy of the plan adopted under this section and any revisions or amendments to the plan. Each plan shall be reviewed and revised or amended as needed, not later than June 30 of each odd-numbered year.

(9) Except as provided in this subsection, plans prepared under this section are confidential and need not be disclosed under the provisions of ORS 192.410 to 192.505. The presiding judge of a judicial district, with the concurrence of all sheriffs for the counties of the district, may authorize the disclosure of all or part of a plan prepared under this section if the judge determines that the interest of the public would be served by the disclosure and that the disclosure will not impair the integrity of the plan. Records of expenditures for a court security plan and records of equipment purchased under the plan are not confidential under the provisions of this subsection, and are subject to disclosure as public records under the provisions of ORS 192.410 to 192.505. [1993 c.637 §15; 1995 c.658 §124; 1997 c.513 §§1,2; 1997 c.801 §113; 2005 c.804 §1]

1.182 Court facilities security accounts; funding; expenditures; reports. (1) The county treasurer shall deposit moneys received under ORS 137.308 (2) into a court facilities security account maintained by the county treasurer. The following apply to the account:

(a) The moneys in the account and interest upon the account are reserved for the purpose of providing security in buildings that contain state court or justice court facilities other than the Supreme Court, Court of Appeals, Oregon Tax Court or office of the State Court Administrator located within the county.

(b) Expenditures by the county governing body from the court facilities security account shall be made only for developing or implementing a plan for court security improvement, emergency preparedness and business continuity under ORS 1.180.

(c) Moneys deposited in the account under ORS 137.308 (2) and expended under the provisions of this section shall be in addition to any other moneys expended by the county on court facilities security programs and personnel. A county shall not reduce other expenditures on court facilities security programs and personnel by reason of the additional moneys provided under ORS 137.308 (2).

(d) The county treasurer may charge against the court facilities security account an administrative fee for the actual costs associated with maintaining the account. The total administrative fees charged each year may not exceed five percent of the moneys received under ORS 137.308 (2) for that year.

(e) The county treasurer shall provide to the county governing body, the Advisory Committee on Court Security and Emergency Preparedness and the presiding judge of the judicial district at least quarterly a financial report showing all revenues, deposits and expenditures from the court facilities security account maintained by the county treasurer. The county treasurer may charge against the court facilities security account the actual costs associated with providing financial reports under this paragraph.

(f) The presiding judge of the judicial district shall provide to the Chief Justice of the Supreme Court a financial report showing all revenues, deposits and expenditures from the court facilities security account for each fiscal year. The report shall be submitted to the Chief Justice not later than August 30 of each year.

(2) Except as otherwise provided in subsection (3) of this section, a county may not reduce its actual operating expenditures on court facilities security programs and personnel, including funds from all local sources, exclusive of state and federal funds and other short term special funding, below the level of such expenditures in the preceding fiscal year beginning with the 1992-1993 fiscal year.

(3) A county may reduce the operating expenditures described in subsection (2) of this section if the reduction is in an amount no greater than the average reduction in general fund commitment to all county agencies during the fiscal period. [1993 c.637 §16; 2005 c.804 §2]

OPERATION OF COURTHOUSES

1.185 County to provide courtrooms, offices and jury rooms. (1) The county in which a circuit court is located or holds court shall:

(a) Provide suitable and sufficient courtrooms, offices and jury rooms for the court, the judges, other officers and employees of the court and juries in attendance upon the court, and provide maintenance and utilities for those courtrooms, offices and jury rooms.

(b) Pay expenses of the court in the county other than those expenses required by law to be paid by the state.

(2) Except as provided in subsection (1) of this section, all supplies, materials, equipment and other property necessary for the operation of the circuit courts shall be provided by the state under ORS 1.187. [Formerly 1.165]

1.187 State to provide supplies and personal property for courts. Except as provided in ORS 1.185 (1) and subject to applicable provisions of a plan established by the Chief Justice of the Supreme Court, the state shall provide the supplies, materials, equipment and other personal property necessary for the operation of the circuit courts. The cost of property provided by the state shall be paid by the state from funds available for the purpose. [Formerly 1.167]

1.190 [1999 c.1064 §3; repealed by 2007 c.626 §3]

1.192 [1999 c.1064 §4; repealed by 2007 c.626 §3]

COLLECTION OF COURT ACCOUNTS

1.194 Definitions for ORS 1.194 to 1.200. As used in ORS 1.194 to 1.200:

(1) Payment means an amount of money voluntarily paid by a debtor or an amount of money involuntarily paid by a debtor through offset or garnishment.

(2) State court means a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court. [2001 c.823 §11; 2003 c.14 §3]

1.195 Reports on liquidated and delinquent accounts of state courts. (1) Not later than October 1 of each fiscal year, all state courts and all commissions, departments and divisions in the judicial branch of state government shall submit reports to the Legislative Fiscal Office that describe the status of the liquidated and delinquent accounts of the judicial branch of state government, and the efforts made to collect those liquidated and delinquent accounts during the immediately preceding fiscal year. The reports required under this subsection shall be in a form prescribed by the Legislative Fiscal Office and shall include but not be limited to:

(a) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the beginning of the fiscal year;

(b) The total number of all liquidated and delinquent accounts, and the balance for those accounts, at the end of the fiscal year;

(c) The liquidated and delinquent accounts that have been added during the immediately preceding fiscal year;

(d) The total amount collected on liquidated and delinquent accounts during the immediately preceding fiscal year;

(e) The total amount and total number of liquidated and delinquent accounts that have been written off during the immediately preceding fiscal year;

(f) The total amount and total number of liquidated and delinquent accounts that have been assigned for collection, and the collection efforts made for those accounts, during the immediately preceding fiscal year;

(g) The total amount and total number of liquidated and delinquent accounts that have been turned over to private collection agencies under ORS 1.197 and the total amount that has been collected by those agencies during the immediately preceding fiscal year;

(h) The total amount and total number of accounts that have ceased to be liquidated and delinquent during the fiscal year for reasons other than having been collected or written off;

(i) The total number and total amount of all liquidated and delinquent accounts that have been exempted under ORS 1.199; and

(j) Any other information necessary to inform the Legislative Fiscal Office of the status of the liquidated and delinquent accounts of the judicial branch of state government.

(2) The Legislative Fiscal Office shall produce an annual report, not later than December 31 of each fiscal year, on the status of the liquidated and delinquent accounts of the judicial branch of state government. The annual report shall be based on the reports submitted under subsection (1) of this section.

(3) The reports required under subsection (1) of this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §12]

1.197 Assignment of liquidated and delinquent accounts to collection agencies; relinquishment of accounts by collection agencies; collections by Department of Revenue. (1) Except as otherwise provided by law, all state courts and all commissions, departments and divisions in the judicial branch of state government shall offer to assign the liquidated and delinquent accounts of the state court, commission, department or division to a private collection agency, or to the Department of Revenue under the provisions of ORS 293.250, not later than:

(a) One year from the date the account was liquidated if no payment has been received on the account within that year; or

(b) One year from the date of receipt of the most recent payment on the account.

(2) Nothing in subsection (1) of this section prohibits a state court or a commission, department or division in the judicial branch of state government from assigning a liquidated and delinquent account to a private collection agency at any time within the one-year period, or from assigning a liquidated and delinquent account to the Department of Revenue during the one-year period, if that assignment is otherwise allowed by law.

(3) Nothing in this section prevents a state court or a commission, department or division in the judicial branch of state government from assigning an account to the Department of Revenue for the purpose of seeking an offset against tax refunds or other amounts due the debtor at the time the account is assigned to a private collection agency. A state court and any commission, department or division in the judicial branch of state government that assigns the same account to both the Department of Revenue and a private collection agency shall ensure that both the Department of Revenue and the private collection agency are kept informed of the status of all collections made on the account.

(4) If a private collection agency is unable to collect on an account assigned under this section, the private collection agency shall notify the state court, commission, department or division that assigned the account that the private collection agency is unable to collect on the account and that the private collection agency will relinquish the account. The private collection agency shall relinquish the account within a reasonable time or within such time as may be set by agreement. A private collection agency that is assigned an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on a state court in collecting on liquidated and delinquent accounts.

(5) If a liquidated and delinquent account is assigned to the Department of Revenue as provided in ORS 293.250, the Department of Revenue shall have one year from the date of liquidation, or from the date of receipt of the most recent payment on the account, to collect a payment. If the Department of Revenue does not collect a payment within the one-year period or if one year has elapsed since the date of receipt of the most recent payment on the account, the Department of Revenue shall notify the state court, commission, department or division that assigned the account. The state court, commission, department or division shall then immediately offer assignment of the account to a private collection agency.

(6) For the purposes of this section, a state court or a commission, department or division in the judicial branch of state government shall be considered to have offered an account for assignment to a private collection agency if:

(a) The terms of the offer are of a type generally accepted by the collections industry for the type of account to be assigned; and

(b) The offer is made to a private collection agency that engages in the business of collecting the type of account to be assigned or made generally to private collection agencies through a bid or request for proposal process.

(7) The offer of assignment of accounts required under this section may be made by the State Court Administrator on behalf of some or all of the state courts and on behalf of some or all of the commissions, departments and divisions in the judicial branch of state government. [2001 c.823 §13]

1.198 Exemptions from requirements of ORS 1.197. (1) ORS 1.197 does not apply to liquidated and delinquent accounts that are prohibited by state or federal law or regulation from assignment or collection.

(2) Notwithstanding ORS 1.197, a state court or a commission, department or division in the judicial branch of state government, acting in its sole discretion, may choose not to offer a liquidated and delinquent account to a private collection agency or to the Department of Revenue if the account:

(a) Is secured by a consensual security interest in real or personal property;

(b) Is based on that part of a judgment that requires payment of restitution or a payment to the Crime Victims Assistance section of the Criminal Justice Division of the Department of Justice;

(c) Is in litigation, mediation or arbitration or is subject to a stay in bankruptcy proceedings;

(d) Is owed by a local or state government or by the federal government;

(e) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who is on public assistance as defined in ORS 411.010;

(f) Consists of moneys for which a district attorney has assumed collection responsibility under ORS 8.680;

(g) Consists of moneys owed by a person who is incarcerated;

(h) Is an account that was previously offered to a private collection agency and was refused, or that was previously assigned to a private collection agency and the agency thereafter relinquished the account;

(i) Is less than $100, including penalties; or

(j) Would result in loss of federal funding if assigned. [2001 c.823 §14]

1.199 Policies and procedures for exempting accounts from requirements of ORS 1.197 and for ceasing collection efforts. (1) The State Court Administrator may establish policies and procedures for exempting accounts from the requirements of ORS 1.197. All policies establishing exemptions under this section must be documented and justified by the State Court Administrator.

(2) The State Court Administrator may establish criteria and standards by which state courts and commissions, departments and divisions in the judicial branch of state government may cease to make collection efforts for specified types of accounts. [2001 c.823 §15]

1.200 Effect of ORS 1.194 to 1.200 on authority of judge. Nothing in ORS 1.194 to 1.200 limits or affects the ability of a judge of a state court to enforce, modify, set aside, suspend, delay, condition, schedule or take any other action authorized by law with respect to a debt or money obligation owed to this state. [2001 c.823 §16]

1.202 Fee for establishing and administering account for judgment that includes monetary obligation; fee for judgment referred for collection. (1) All circuit courts and appellate courts of this state, and all commissions, departments and divisions of the judicial branch of state government, shall add a fee of not less than $50 and not more than $100 to any judgment that includes a monetary obligation that the court or judicial branch is charged with collecting. The fee shall be added to cover the cost of establishing and administering an account for the debtor and shall be added without further notice to the debtor or further order of the court. The fee shall be added only if the court gives the defendant a period of time in which to pay the obligation after the financial obligation is imposed. Fees under this subsection shall be deposited in the General Fund.

(2) All circuit courts and appellate courts of this state, and all commissions, departments and divisions of the judicial branch of state government, that use the Department of Revenue or private collection agencies shall add a fee to any judgment referred for collection that includes a monetary obligation that the state court or the commission, department or division is charged with collecting. The fee shall be added to cover the costs of collection charged by the Department of Revenue or private collection agency and shall be added to the monetary obligation without further notice to the debtor or further order of the court. The fee may not exceed the actual costs of collection charged by the Department of Revenue or private collection agency. Fees under this subsection shall be deposited in the Judicial Department Collections Account established under ORS 1.204 and may be used only for the purposes specified in ORS 1.204.

(3) A court may not waive or suspend the fees required to be added to judgments under the provisions of this section. [2001 c.823 §20; 2007 c.860 §32]

1.204 Judicial Department collections and revenue management program; Judicial Department Collections Account; reimbursement of program expenses. (1) The State Court Administrator may establish a collections and revenue management program within the Judicial Department for the purpose of administering accounts and collections. Subject to policies and procedures prescribed by the State Court Administrator, the collections and revenue management program may collect, by any means authorized by law, all amounts owing to the state that are subject to collection by the state courts or by a commission, department or division in the judicial branch of state government. The State Court Administrator may establish a separate unit within the program for the collection of parking fines in counties with populations of more than 500,000.

(2) There is established within the General Fund the Judicial Department Collections Account. The account shall consist of moneys deposited in the account under the provisions of subsection (3) of this section. All moneys in the account are continuously appropriated to the Judicial Department and may be used only for the purposes specified in subsection (3) of this section.

(3) All moneys collected by the collections and revenue management program established under this section shall be deposited in the Judicial Department Collections Account. At the end of each calendar month, the State Court Administrator shall distribute the amounts in the account in the following order of priority:

(a) Except as provided in subsection (4) of this section, the collections and revenue management program shall be reimbursed for actual costs and expenses of the program, including personnel expenses, incurred in the administration and collection of accounts. The amount of reimbursement may not exceed the actual costs and expenses incurred by the collections and revenue management program. The State Court Administrator may designate a single percentage amount to be retained from all moneys collected under the program, but must adjust that percentage amount periodically to reflect actual program costs.

(b) All moneys not expended under paragraph (a) of this subsection shall be distributed as otherwise provided by law for the amounts collected.

(4) The collections and revenue management program may not be reimbursed under subsection (3) of this section from any of the following amounts collected under the program, and all such amounts collected under the program shall be distributed as otherwise provided by law:

(a) Restitution and compensatory fines paid under judgments in criminal actions;

(b) Legal aid fees collected under ORS 21.480;

(c) Law library fees collected under ORS 21.350;

(d) Dispute resolution surcharges imposed under ORS 36.170; and

(e) Fees imposed under ORS 21.112. [2001 c.823 §25 (enacted in lieu of 8.172); 2003 c.518 §11]

JUDICIAL OFFICERS GENERALLY

1.210 Judicial officer defined. A judicial officer is a person authorized to act as a judge in a court of justice.

1.212 Oath of office for judges. (1) Before entering upon the duties of a judge of the Supreme Court, whether upon election or appointment as a judge of the Supreme Court or upon appointment as a senior judge or a judge pro tempore, a person must take and subscribe, and submit to the Secretary of State, an oath in the form provided by section 7, Article VII (Amended) of the Oregon Constitution.

(2) Except as provided in subsection (3) of this section, before entering upon the duties of a judge of the Court of Appeals, the Oregon Tax Court or a circuit court, a person who is appointed or elected to the office must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability, and that I will not accept any other office, except judicial offices, during the term for which I have been ________ (elected or appointed).

______________________________________________________________________________

(3) Before entering upon the duties of a judge pro tempore of the Court of Appeals, the Oregon Tax Court or a circuit court, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a judge of the ______________ (court), according to the best of my ability.

______________________________________________________________________________

(4) Before entering upon the duties of a senior judge of the State of
Oregon
, a person must take and subscribe, and submit to the Secretary of State, an oath in the following form:

______________________________________________________________________________

I, ____________, do solemnly swear (or affirm) that I will support the Constitution of the United States, and the Constitution of the State of Oregon, and that I will faithfully and impartially discharge the duties of a senior judge of the State of Oregon, according to the best of my ability.

______________________________________________________________________________

(5) Subsections (3) and (4) of this section do not require that any person take an oath more than once during the term that the person is approved to serve as a senior judge or judge pro tempore, or that a person serving as a senior judge or judge pro tempore take the prescribed oath before each assignment as a judge of the Court of Appeals, Oregon Tax Court or circuit court. Subsection (3) of this section does not require that a judge assigned to serve as judge pro tempore under ORS 1.615 take any additional oath of office. [2003 c.518 §6]

1.220 Judicial officer or partner acting as attorney. (1) Except as provided in this section, a judicial officer appointed or elected to a full-time position may not act as an attorney in an action or proceeding.

(2) A judicial officer appointed or elected to a full-time position may act as an attorney in an action or proceeding if the judicial officer is an active member of the Oregon State Bar and is either a party to the action or proceeding or the judicial officer has a direct interest in the action or proceeding.

(3) A judge of a county court or justice court who is an active member of the Oregon State Bar:

(a) May act as an attorney in a court other than the court in which the judge presides; and

(b) May not be engaged in the practice of law with an attorney who appears in the court in which the judge presides.

(4) A judge pro tempore may not preside in an action or proceeding if an attorney who is engaged in the practice of law with the judge appears in the action or proceeding. [Amended by 2007 c.547 §4]

1.230 Powers of a judge out of court. A judge may exercise, out of court, all the powers expressly conferred upon a judge as distinguished from a court, and not otherwise.

1.240 Powers of judicial officers. Every judicial officer has power:

(1) To preserve and enforce order in the immediate presence of the judicial officer, and in the proceedings before the judicial officer, when the judicial officer is performing a duty imposed by statute.

(2) To compel obedience to the lawful orders of the judicial officer, as provided by statute.

(3) To compel the attendance of persons to testify in a proceeding pending before the judicial officer in the cases and manner provided by statute.

(4) To administer oaths in a proceeding pending before the judicial officer, and in all other cases where it may be necessary, in the exercise of the powers and the performance of the duties of the judicial officer.

1.250 Punishment for contempt. For the effectual exercise of the powers specified in ORS 1.240, a judicial officer may punish for contempt, in the cases and manner provided by statute.

1.260 Powers of judges of Supreme Court, Court of Appeals,
Oregon
Tax Court and circuit courts; where powers may be exercised. The judges of the Supreme Court, the Court of Appeals, the Oregon Tax Court and the circuit courts have power in any part of the state:

(1) To take and certify:

(a) The proof and acknowledgment of a conveyance of real property, or any other written instrument authorized or required to be proved or acknowledged.

(b) The acknowledgment of satisfaction of a judgment in any court.

(c) An affidavit or deposition to be used in any court of justice or other tribunal of this state.

(2) To exercise any other power and perform any other duty conferred or imposed upon them by statute. [Amended by 1963 c.423 §1; 1969 c.198 §18]

1.270 Powers of other judicial officers; where powers may be exercised. Every other judicial officer may, within the county, city, district or precinct in which the judicial officer is chosen:

(1) Exercise the powers mentioned in ORS 1.260 (1).

(2) Exercise any other power and perform any other duty conferred or imposed upon the judicial officer by statute.

1.280 [1959 c.552 §4; repealed by 1981 s.s. c.1 §25]

1.290 Leaves of absence. (1) As used in this section, unless the context requires otherwise, judge means any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court or any circuit court, but does not include any person appointed by the Supreme Court as judge pro tempore of any of those courts who does not hold the elective office of judge of any of those courts.

(2) Upon receipt of the written application of any judge, the Supreme Court may grant the judge a leave of absence without salary for a period of not more than one year. The Supreme Court may grant a leave of absence only if the court is satisfied that the administration of justice in
Oregon
will be enhanced by granting the leave. Application for a leave of absence is considered a waiver of salary by the applicant for the period of time the applicant is absent under the leave granted by the court.

(3) A leave of absence shall be granted by order of the Supreme Court. The order shall state the maximum period of time for which the leave is granted. Promptly after the granting of the leave, the State Court Administrator shall cause a certified copy of the order granting the leave to be sent to the Secretary of State and the Public Employees Retirement Board.

(4) At the termination of leave of absence under this section, unless the judge sooner dies or resigns, a judge shall resume the duties of office and cause written notice of the resumption to be sent to the Supreme Court, the Secretary of State and the Public Employees Retirement Board. The resumption and sending notice thereof constitutes a termination of the leave whether or not the full maximum period of time granted has expired.

(5) Absence on leave by a judge under this section does not create a vacancy in the office to which the judge was elected or appointed, nor is the judge subject to removal as a consequence thereof.

(6) Absence on leave under this section by a judge who is a member of the Public Employees Retirement System under ORS chapter 238 does not break the continuity of the membership of the judge in the system. [1965 c.12 §1; 1969 c.198 §19; 1971 c.193 §8; 1991 c.815 §2]

1.300 Senior judge; assignment; duties and powers; compensation and expenses. (1) A judge who retires from the circuit court, Oregon Tax Court, Court of Appeals or Supreme Court, except a judge retired under the provisions of ORS 1.310, may be designated a senior judge of the State of Oregon by the Supreme Court and, if so designated, shall be so certified by the Secretary of State.

(2) Upon filing with the Secretary of State an oath of office as a senior judge as prescribed in ORS 1.212, a senior judge is eligible for temporary assignment, with the consent of the senior judge, by the Supreme Court to a state court as provided in this subsection, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice. A senior judge who retired from the Supreme Court may be assigned to any state court. A senior judge who retired from a court other than the Supreme Court may be assigned to any state court other than the Supreme Court.

(3) The assignment of a senior judge shall be made by an order which shall designate the court to which the judge is assigned and the duration of the assignment. Promptly after assignment of a senior judge under this section, the Supreme Court shall cause a certified copy of the order to be sent to the senior judge and another certified copy to the court to which the judge is assigned.

(4) Each senior judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the senior judge is assigned. The powers, jurisdiction and judicial authority of the senior judge in respect to any case or matter tried or heard by the senior judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(5) A senior judge assigned as provided in this section shall receive as compensation for each day the senior judge is actually engaged in the performance of duties under the assignment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the senior judge is assigned, or one-half of that daily compensation for services of one-half day or less. However, a retired judge shall not receive for services as a senior judge during any calendar year a sum of money which when added to the amount of any judicial retirement pay received by the senior judge for the year exceeds the annual salary of a judge of the court from which the senior judge retired. The compensation shall be paid upon the certificate of the senior judge that the services were performed for the number of days shown in the certificate. Services by a senior judge under an assignment and receipt of compensation for services shall not reduce or otherwise affect the amount of any retirement pay to which the senior judge otherwise would be entitled.

(6) A senior judge assigned to a court located outside the county in
Oregon
in which the senior judge regularly resides shall receive, in addition to daily compensation, reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties under the assignment. The expenses shall be paid upon presentation of an itemized statement of the expenses, certified by the senior judge to be correct. [1973 c.452 §2; 1975 c.706 §9; 1979 c.56 §1; 1983 c.628 §1; 1987 c.762 §2; 2003 c.518 §7]

1.303 Disability of judge; procedures upon receipt by Chief Justice of complaint or information. (1) As used in this section and ORS 1.425:

(a) Judge means a judge of any court of this state.

(b) Subject judge means a judge whose alleged disability is involved in proceedings under this section or ORS 1.425.

(c) Disability means a physical or mental condition of a judge, including but not limited to impairment derived in whole or in part from habitual or excessive use of intoxicants, drugs or controlled substances, that significantly interferes with the capacity of the judge to perform judicial duties. A disability may be permanent or temporary.

(2) When the Chief Justice of the Supreme Court receives a complaint as provided in ORS 1.420 (2) or has reliable information that would lead a reasonable person to believe that a judge has a disability, the Chief Justice may:

(a) Confer with the subject judge in respect to the alleged disability.

(b) Consult with other judges of the court in which the subject judge serves and other persons who may have knowledge concerning the alleged disability.

(c) Conduct other inquiry in respect to the alleged disability as the Chief Justice considers appropriate.

(3) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a temporary disability, that informal disposition is appropriate and that the subject judge agrees to informal disposition, the Chief Justice may enter into an informal disposition of the matter with the subject judge. The informal disposition may include agreement by the subject judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge. If an informal disposition is entered into, the Chief Justice may grant the subject judge a leave of absence with salary for a period of not more than one year.

(4) If, after inquiry, and on clear and convincing evidence, the Chief Justice determines that the subject judge has a permanent disability, or that the subject judge has a temporary disability and informal disposition is not appropriate or the subject judge does not agree to informal disposition, the Chief Justice may file a written request for an investigation under ORS 1.310 (2) or a complaint under ORS 1.425, as the Chief Justice considers appropriate.

(5) When the Chief Justice enters into an informal disposition with a subject judge under subsection (3) of this section, or files a written request or complaint in respect to a subject judge under subsection (4) of this section, or determines that a subject judge does not have a disability, the Chief Justice shall prepare a written summary of the nature of the complaint or information received, the inquiry conducted and the basis for the determination. The Chief Justice shall immediately send a copy of the summary to the Commission on Judicial Fitness and Disability, which shall retain the copy in a file for the subject judge.

(6) Documents filed with or prepared by the Chief Justice under subsections (2), (3) and (5) of this section shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.310 (4) or 1.420. [1987 c.520 §1]

1.305 Commencement of judicial term of office. The term of office of a judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or of any circuit court shall begin on the first Monday in January following the election of the judge. [1979 c.451 §7]

INVOLUNTARY RETIREMENT OF JUDGES

1.310 Involuntary retirement of judges for disability; rules. (1) As used in this section:

(a) Judge includes any judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court, or of any circuit court, of the State of
Oregon
.

(b) Subject judge means any judge whose alleged disability is involved in proceedings under this section.

(c) Disability means physical or mental incapacitation of such a degree as to cause a judge to be unable to discharge the duties of judicial office.

(d) Chief Justice means the Chief Justice of the Supreme Court of Oregon; except that, if the Chief Justice is the subject judge, then the term Chief Justice means the one of the remaining judges of the Supreme Court who has served the longest period of time as a judge of that court.

(2) Any judge who becomes disabled may be retired in the manner provided in this section. The Governor, the Chief Justice, the Judicial Conference or the Board of Governors of the Oregon State Bar may file at any time with the Secretary of State a written request for an investigation to determine whether a judge named in such request has a disability. Upon receipt of such request, the Secretary of State shall transmit to the subject judge a certified copy of such request, with a notice to the effect that, unless such judge files a resignation within 45 days after the date of the notice, an investigation will be made to determine whether the judge has a disability. Such certified copy and notice shall be served on the subject judge, either by delivering them to the judge in person or by transmitting them by registered mail or by certified mail with return receipt to the judge at the last residence address of the judge as shown in the records of the Secretary of State.

(3) If the subject judge fails to file a resignation within 45 days after the date of the notice, the Secretary of State, within 10 days after the expiration of that period, shall transmit to the Commission on Judicial Fitness and Disability certified copies of the request and notice, with a certificate to the effect:

(a) That the Secretary of State had served the notice and copy of the request on the subject judge as provided in subsection (2) of this section; and

(b) That the judge had not filed a resignation.

(4) Upon receipt of the certified copies and certificate referred to in subsection (3) of this section, the commission shall make the requested investigation and, after hearing, determine whether the subject judge has a disability. The commission shall prepare an official record which shall include the testimony taken and the exhibits considered. If the subject judge refuses or is unable to attend, the commission may proceed with the hearing in the absence of the judge.

(5) If a majority of the members of the commission shall determine that the subject judge in fact has a disability, they shall make and sign written findings of fact upon which the determination is made and transmit them to the Secretary of State. If no appeal is filed, the office of such judge shall become vacant 10 days after the filing of such findings; and thereupon the Secretary of State shall certify to the Governor the existence of such vacancy. If a majority of the members of the commission do not find that the subject judge has a disability, they shall sign and file with the Secretary of State a written report to that effect, and thereupon the proceeding shall terminate.

(6) The commission may prescribe rules of procedure for the conduct of the investigation and fix the time and place of the hearing, giving the subject judge due notice thereof. The fees and mileage allowance of witnesses, including experts, shall be fixed by the commission.

(7) No judge retired under the provisions of this section shall be appointed as judge pro tempore to serve upon any court of the State of
Oregon
.

(8) The subject judge may appeal to the Supreme Court from a determination by the commission that the judge has a disability, by filing a notice with the Secretary of State within 10 days after the date of filing of the written findings of fact by the commission. The Secretary of State shall thereupon notify the commission and the Chief Justice. The commission shall forthwith transmit the official record to the Supreme Court, which upon receipt of such record shall have full jurisdiction of the proceeding.

(9) The Supreme Court shall review the proceeding de novo on the record with authority to affirm, reverse or annul the determination. Prior to such final determination, remand may also be made to the commission for additional findings of fact. In the event that the Supreme Court reverses or annuls the determination of the commission, the proceeding shall thereupon terminate and notice to that effect shall be filed with the Secretary of State. If the determination of the commission is affirmed, a decision to that effect shall be filed with the Secretary of State and the office of the subject judge shall forthwith become vacant. Thereupon, the Secretary of State shall certify to the Governor the existence of such vacancy. [Amended by 1963 c.488 §1; 1965 c.394 §1; 1969 c.332 §2; 1983 c.740 §2; 1987 c.520 §11; 1991 c.249 §1; 1991 c.815 §3; 2007 c.70 §1]

1.312 [1969 c.332 §1; repealed by 1991 c.815 §21]

1.314 [1959 c.551 §2 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1961 c.568 §1; 1963 c.592 §1; 1965 c.394 §2; 1969 c.332 §3; repealed by 1991 c.815 §21]

1.316 [1971 c.101 §2; repealed by 1991 c.815 §21]

1.318 [1959 c.551 §3 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1961 c.568 §2; 1963 c.464 §3; 1965 c.394 §3; 1969 c.332 §4; 1983 c.770 §13; repealed by 1991 c.815 §21]

1.320 [Amended by 1955 c.496 §1; repealed by 1959 c.551 §1 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320)]

1.322 [1959 c.551 §4 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1965 c.394 §4; 1969 c.332 §5; repealed by 1991 c.815 §21]

1.326 [1959 c.551 §5 (1.314, 1.318, 1.322 and 1.326 enacted in lieu of 1.320); 1963 c.464 §4; repealed by 1991 c.815 §21]

1.328 [1959 c.551 §§10,11; repealed by 1961 c.568 §5]

1.330 [Amended by 1961 c.568 §3; 1963 c.464 §5; 1965 c.394 §5; 1969 c.332 §6; 1971 c.101 §3; repealed by 1991 c.815 §21]

1.340 [Amended by 1953 c.529 §5; 1955 c.496 §2; 1955 c.511 §1; 1959 c.551 §6; 1961 c.568 §4; 1963 c.464 §6; 1965 c.394 §6; 1969 c.332 §7; 1971 c.101 §4; 1983 c.770 §14; repealed by 1991 c.815 §21]

1.343 [1979 c.609 §2; 1983 c.770 §15; 1989 c.757 §2; 1991 c.796 §8; repealed by 1991 c.815 §21]

1.345 [1961 c.702 §5; repealed by 1963 c.464 §10]

1.346 [1977 c.84 §2; repealed by 1991 c.815 §21]

1.350 [Amended by 1959 c.551 §7; 1963 c.464 §7; 1969 c.332 §8; 1989 c.966 §1; repealed by 1991 c.815 §21]

1.355 [1963 c.464 §2; 1973 c.704 §1; 1975 c.614 §1; repealed by 1991 c.815 §21]

1.360 [Amended by 1953 c.529 §5; 1959 c.551 §8; 1961 c.702 §1; 1963 c.464 §8; 1965 c.394 §7; 1969 c.332 §9; 1975 c.125 §3; 1975 c.614 §2; repealed by 1991 c.815 §21]

1.365 [1987 c.625 §6; repealed by 1991 c.815 §21]

1.370 [Repealed by 1963 c.464 §10]

1.380 [Amended by 1963 c.464 §9; subsection (7) enacted as 1969 c.332 §11; subsection (8) enacted as 1969 c.332 §17; repealed by 1991 c.815 §21]

1.385 [1969 c.332 §15; repealed by 1991 c.815 §21]

1.387 [1979 c.727 §1; 1981 c.684 §1; repealed by 1991 c.815 §21]

1.390 [1969 c.332 §10; repealed by 1991 c.815 §21]

COMMISSION ON JUDICIAL FITNESS AND DISABILITY

1.410 Commission on Judicial Fitness and Disability; term; Senate confirmation. (1) There is created the Commission on Judicial Fitness and Disability consisting of:

(a) Three judges appointed by the Supreme Court;

(b) Three persons appointed by the Board of Governors of the Oregon State Bar from among persons admitted to practice law in this state; and

(c) Three persons appointed by the Governor who are not qualified under either paragraph (a) or (b) of this subsection.

(2) The term of a member is four years, but whenever a member ceases to meet the qualifications under which the member was appointed, membership shall end. Before the expiration of the term of a member, a successor shall be appointed to perform the functions of a member on the day next following expiration of the term of the member. In case of a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for a four-year term.

(3) Appointments by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [1967 c.294 §2; 1969 c.695 §16; 1971 c.511 §1; 1985 c.565 §2]

1.415 Powers and duties of commission; rules. (1) The Commission on Judicial Fitness and Disability may:

(a) Subject to the State Personnel Relations Law, appoint such subordinates and employees as the commission considers necessary to carry out the duties and powers vested in the commission.

(b) Request the assistance of and compensate physicians, expert witnesses and special counsel.

(c) By its chairperson or vice chairperson, take and preserve testimony and administer oaths to witnesses on any matter within its jurisdiction.

(2) Upon majority vote of the members of the commission or upon request of a judge whose conduct is subject to a hearing under ORS 1.420 or a judge whose alleged disability is subject to a hearing under ORS 1.425, the chairperson or vice chairperson of the commission shall issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(3) The commission shall adopt rules of procedure governing proceedings under ORS 1.420 and 1.425. [1967 c.294 §10; 1987 c.520 §4]

1.420 Investigation; hearings; consent to discipline; recommendation; temporary suspension. (1) Upon complaint from any person concerning the conduct of a judge or upon request of the Supreme Court, and after such investigation as the Commission on Judicial Fitness and Disability considers necessary, the commission may do any of the following:

(a) The commission may hold a hearing pursuant to subsection (3) of this section to inquire into the conduct of the judge.

(b) The commission may request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (3) of this section and maintain a record on the matter referred to them and to report to the commission on the conduct of the judge.

(c) The commission may allow the judge to execute a consent to censure, suspension or removal. If a consent is entered into under this paragraph, the judge and the commission must enter into a written stipulation of facts. The consent and stipulation of facts shall be submitted by the commission to the Supreme Court.

(2) If the commission receives a complaint that appears to indicate that a judge has a disability as defined in ORS 1.303, the commission may refer the complaint to the Chief Justice of the Supreme Court for appropriate proceedings under ORS 1.303.

(3) When a hearing is held by the commission or by masters as authorized in subsection (1) of this section, the hearing shall be public and all the testimony and evidence given and received in the hearing shall be public records. The judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the conduct of the judge justifies censure, suspension or removal from office, the commission shall recommend to the Supreme Court the censure or suspension or removal of the judge.

(5) The Supreme Court by order may temporarily suspend a judge whose conduct is the subject of proceedings under this section from exercising any judicial functions during the pendency of those proceedings. [1967 c.294 §7; 1971 c.511 §3; 1987 c.520 §5; 1997 c.720 §1]

1.425 Commission proceedings upon receipt of complaint of disability; hearing; physical examination; disposition. (1) Upon complaint from the Chief Justice of the Supreme Court as provided in ORS 1.303, and after such investigation as the Commission on Judicial Fitness and Disability considers necessary, the commission may:

(a) Proceed as provided in ORS 1.420; or

(b) If the investigation under this subsection indicates that the subject judge may have a temporary disability, hold a hearing pursuant to subsection (2) of this section to inquire into the alleged disability, or request the Supreme Court to appoint three qualified persons to act as masters, to hold a hearing pursuant to subsection (2) of this section and maintain a record on the matter referred to them and to report to the commission on the alleged disability.

(2) When a hearing is held by the commission or by masters as authorized in subsection (1)(b) of this section, the hearing shall not be open to the public unless the subject judge requests a public hearing. The testimony and evidence given and received in the hearing shall not be public records. The subject judge shall have the right to be present at such hearing, to be represented by counsel, to present testimony and evidence and to cross-examine witnesses.

(3)(a) The commission may direct that a subject judge, prior to a hearing, submit to a physical examination by one, two or three physicians licensed to practice in this state and appointed by the commission to conduct the examination, or submit to a mental evaluation by one, two or three physicians, psychologists or other mental health professionals licensed to practice in this state and appointed by the commission to conduct the evaluation, or submit to both that examination and evaluation. The persons appointed to conduct the examination or evaluation shall report thereon to the commission. A copy of any report to the commission shall be provided by the commission to the subject judge. The costs of the examination, evaluation and reporting shall be paid by the commission.

(b) If a subject judge directed to submit to an examination or evaluation fails to do so, the judge may not present as evidence in the proceeding the results of any medical examination of the judge done at the instance of the judge, and the commission or masters may consider the failure of the judge to submit to examination or evaluation as evidence that the judge has a disability.

(4) If, after hearing or after considering the record and report of the masters, the commission finds that the subject judge has a temporary disability, the commission may:

(a) Enter into a disposition of the matter with the subject judge, which may include agreement by the judge to obtain professional counseling, medical treatment or other assistance or to comply with other conditions in respect to the future conduct of the judge and provide for supervision of compliance by the judge and for investigation, hearing as provided in subsection (2) of this section and, if appropriate, action by the commission as provided in paragraph (b) of this subsection if the judge fails to comply; or

(b) If the commission also finds that the conduct of the subject judge justifies suspension, recommend to the Supreme Court that the judge be suspended without loss of salary for a period not exceeding one year.

(5) The Supreme Court, on its own motion or on recommendation by the commission, by order may temporarily suspend a judge whose alleged disability is involved in proceedings under this section from exercising any judicial functions during the pendency of those proceedings.

(6) If the commission recommends suspension under subsection (4)(b) of this section, the Supreme Court shall review the record of the proceedings under this section on the law and facts and may receive additional evidence and permit argument. The Supreme Court may order the judge suspended without loss of salary for a period not exceeding one year. Upon an order of suspension, the judge shall be suspended from office for the period specified in the order. Suspension does not create a vacancy in the office of judge during the period of suspension. In addition to or in lieu of an order of suspension, the Supreme Court may require that the judge obtain professional counseling, medical treatment or other assistance or comply with other conditions in respect to the future conduct of the judge. [1987 c.520 §3]

1.430 Supreme Court review; censure; order of suspension or removal. (1) If a hearing has been held under ORS 1.420, the Supreme Court shall review the record of the proceedings on the law and facts and may receive additional evidence. The Supreme Court may censure the judge or it may order the judge suspended or removed from office.

(2) If the commission has agreed to allow the judge to submit a consent to censure, suspension or removal, the Supreme Court shall review the stipulation of facts and the disciplinary action to which the judge has consented. If the Supreme Court approves the consent, the court shall censure the judge or order the judge suspended or removed from office pursuant to the terms of the consent. If the Supreme Court rejects the consent and stipulation in full, the court shall remand the matter to the commission for a hearing under ORS 1.420. The hearing shall be conducted as though the consent and stipulation had never been entered into, and the stipulations made by the judge may not be considered as evidence by the commission in the hearing. If the Supreme Court accepts the stipulation of facts but rejects the disciplinary action agreed to by the judge and the commission, the court may remand the matter to the commission for such further fact-finding as the court may direct on the issue of the appropriate discipline for the conduct, and may request that the matter be briefed and argued before the court. The Supreme Court may thereafter censure the judge, or enter an order suspending or removing the judge, as the court finds appropriate under the law and the facts.

(3) Upon an order for removal, the judge shall be removed from office and the salary of the judge shall cease and the office of the judge is vacant on the date of such order.

(4) Upon an order of suspension, the judge shall be suspended from office for the period specified in the order and the salary of the judge shall cease, if so ordered, from the date of the order until the end of the specified period. Suspension does not create a vacancy in the office of judge during the period of suspension. [1967 c.294 §7; 1971 c.511 §3; 1997 c.720 §2]

1.440 Status of records of proceedings under ORS 1.420 or 1.425. (1) Documents filed with the Commission on Judicial Fitness and Disability and the investigation conducted by the commission prior to a hearing pursuant to ORS 1.420 or 1.425 shall not be public records unless received as competent evidence in the course of a hearing pursuant to ORS 1.420. The decision of the commission after hearing or upon review of the record and report of masters under ORS 1.420 shall be a public record, together with the recommendations, if any, of the commission to the Supreme Court. The decision of the commission after hearing or upon review of the record and report of masters under ORS 1.425 shall not be a public record, except for a decision and recommendation to the Supreme Court under ORS 1.425 (4)(b). A consent to censure, suspension or removal executed by a judge under ORS 1.420 (1)(c), and a stipulation of facts entered into between the commission and a judge under ORS 1.420 (1)(c), shall not be a public record until the consent and stipulation are submitted to the Supreme Court.

(2) Documents filed and testimony given in proceedings under ORS 1.420 or 1.425 are privileged communications which may not be received in evidence in any judicial proceedings other than those directly connected with the administration of ORS 1.410 to 1.480 unless expressly or impliedly waived by the person tendering the document to or testifying in such proceedings or except in a criminal prosecution for perjury or false swearing before the commission.

(3) Members of the commission, masters appointed pursuant to ORS 1.420 or 1.425 and staff of the commission shall not disclose or use any investigation, testimony or documents which are not public records as defined in ORS 1.410 to 1.480 for any purpose other than in connection with their official duties in the administration of ORS 1.410 to 1.480. The commission may, upon the request of a judge who has been the subject of a complaint and proceedings thereon that are not public records, state the disposition of the complaint and proceedings and the reasons for its decision when the commission finds that the complaint or proceedings have been publicized and fairness requires such comment. [1967 c.294 §8; 1981 c.354 §2; 1987 c.520 §6; 1997 c.720 §3]

1.450 Status of testimony in proceedings under ORS 1.420 or 1.425. Any testimony given by a witness compelled to appear before the Commission on Judicial Fitness and Disability or the masters appointed pursuant to ORS 1.420 or 1.425 shall not be used against the witness in any criminal action or proceeding, nor shall any criminal action or proceeding be brought against such witness on account of any testimony so given by the witness, except for perjury or false swearing committed before the commission or the masters. [1967 c.294 §14; 1987 c.520 §7]

1.460 Judge not to participate in proceedings involving self except in defense. A judge who is a member of the Commission on Judicial Fitness and Disability or of the Supreme Court or who acts as a master under ORS 1.420 or 1.425 shall not participate in any proceedings involving the conduct or alleged disability of the judge except in the defense of the judge. [1967 c.294 §9; 1987 c.520 §8]

1.470 Service of process; proof; return; witness fees. (1) Process issued by the commission or by the chairperson and vice chairperson of the commission shall be served by a person authorized to serve summons and in the manner prescribed for the service of a summons upon a defendant in a civil action in a circuit court. The process shall be returned to the authority issuing it within 10 days after its delivery to the person for service, with proof of service as for summons or that the person cannot be found. When served outside the county in which the process originated, the process may be returned by mail. The person to whom the process is delivered shall indorse thereon the date of delivery.

(2) Each witness compelled to attend any proceedings under ORS 1.420 or 1.425, other than an officer or employee of the state, a public corporation, or a political subdivision, shall receive for attendance the same fees and mileage allowance allowed by law to a witness in a civil case, payable from funds appropriated to the commission. [1967 c.294 §§11,12; 1973 c.827 §1; 1977 c.877 §1; 1979 c.284 §41; 1987 c.520 §9]

1.475 Procedure when process not obeyed. (1) Whenever a person summoned by the Commission on Judicial Fitness and Disability fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before the commission, or the masters appointed pursuant to ORS 1.420 or 1.425, the commission may apply to the circuit court for the county in which the failure occurred for an order to the person to attend and testify, or otherwise to comply with the demand or request of the commission or the masters.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the commission within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for the service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court. [1967 c.294 §13; 1987 c.520 §10]

1.480 Officers; quorum; compensation and expenses. (1) The Commission on Judicial Fitness and Disability shall select one of its members as chairperson, and another as vice chairperson, for such terms and to perform such functions as the commission shall determine.

(2) A majority of the commission constitutes a quorum for the transaction of business. Every recommendation on matters relating to the removal of a judge to the Supreme Court must be concurred in by a majority of the members of the commission.

(3) A member of the Commission on Judicial Fitness and Disability is entitled to compensation and expenses as provided in ORS 292.495. [1967 c.294 §§4,5; 1969 c.314 §2]

1.510 [Formerly 484.420; 1969 c.314 §3; 1971 c.404 §3; 1973 c.43 §1; 1973 c.374 §1; 1975 c.304 §2; 1979 c.477 §1; 1983 c.740 §3; repealed by 1985 c.725 §17]

1.520 [Formerly 484.410; 1971 c.404 §4; 1973 c.374 §2; 1977 c.132 §7; 1981 c.692 §4; 1981 s.s. c.3 §4; 1985 c.396 §5; 1985 c.725 §8a; 1993 c.531 §3; 1995 c.383 §120; 1995 c.545 §1a; 1995 c.781 §52; repealed by 1999 c.1051 §74]

CITATION AND PETITION FORMS

1.525 Uniform citation and petition forms for certain offenses. (1) The Supreme Court shall adopt one or more forms for the following purposes:

(a) A form of uniform violation citation for the purposes of ORS 153.045;

(b) A form of uniform criminal citation without complaint for the purposes of ORS 133.068;

(c) A form of uniform criminal citation with complaint for the purposes of ORS 133.069;

(d) Any form of uniform citation for categories of offenses as the court finds necessary or convenient; and

(e) A uniform petition for a driving while under the influence of intoxicants diversion agreement for the purposes of ORS 813.210.

(2) If changes are made to a uniform citation form under this section, the Supreme Court shall make a reasonable effort to minimize the financial impact of the changes on the state agencies and political subdivisions of this state that use the uniform citation form. Where possible, the effort to minimize the financial impact shall include a reasonable time for the state agencies and political subdivisions to exhaust their existing supplies of the citation form before the changes become effective.

(3) Except as provided in subsection (4) of this section, the uniform citation forms adopted by the Supreme Court under this section must be used by all enforcement officers, as defined in ORS 153.005, when issuing a violation citation or criminal citation.

(4) The uniform citation forms adopted by the Supreme Court under this section need not be used for:

(a) Offenses created by ordinance or agency rule governing parking of vehicles; or

(b) Offenses created by the ordinances of political subdivisions. [1979 c.477 §3; 1981 c.692 §5; 1981 c.803 §1; 1983 c.338 §879; 1985 c.725 §9; 1999 c.1051 §73]

1.530 [Formerly 484.430; repealed by 1973 c.43 §2]

REPRESENTATION OF JUDGES BY PRIVATE COUNSEL

1.550 Private counsel for judges. Whenever, pursuant to ORS chapter 180, the Attorney General is requested to represent a judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court and declines to do so, the judge may, subject to the provisions of ORS 30.260 to 30.300 and 30.310 to 30.400, employ private counsel as provided under ORS 1.560. [1977 c.79 §2]

1.560 Procedure for employment of private counsel; terms and conditions. In any case in which the judge desires the appointment of private counsel, the judge shall so notify the State Court Administrator. The State Court Administrator, under the direction of the Supreme Court, may authorize the judge to employ private counsel under the following circumstances:

(1) When the judge is a defendant in an action, suit or proceeding and there is no other party directly interested in the outcome of the action, suit or proceeding who should fairly bear the cost of representation;

(2) When the judge is a defendant in an action, suit or proceeding and the State Court Administrator concludes that no party interested in the outcome of the action, suit or proceeding will provide adequate representation for the judge; or

(3) In any action, suit or proceeding, when the State Court Administrator finds that employing private counsel is necessary to protect the public interest, the integrity of the judicial system, or the interests of the judge in performing duties as a state officer. [1977 c.79 §3; 2007 c.71 §2]

1.570 Claims for compensation of private counsel; approval by State Court Administrator. If private counsel is employed under ORS 1.560, such counsel shall submit to the State Court Administrator a verified and detailed claim for compensation, which claim shall include a statement of reimbursable expense incurred and the amount of time devoted to the matter on behalf of the judge. The State Court Administrator, under the direction of the Supreme Court, shall examine the claim and shall approve payment thereof in a reasonable amount. [1977 c.79 §4]

JUDGES PRO TEMPORE

1.600 Appointment pro tempore to Supreme Court or Court of Appeals; powers and duties. (1) The Supreme Court may appoint any regularly elected and qualified, or appointed and qualified, judge of the Court of Appeals, Oregon Tax Court or circuit court to serve as judge pro tempore of the Supreme Court, or any regularly elected and qualified, or appointed and qualified, judge of the Supreme Court, Oregon Tax Court or circuit court to serve as judge pro tempore of the Court of Appeals, whenever the Supreme Court determines that the appointment is reasonably necessary and will promote the more efficient administration of justice.

(2) An appointment under this section shall be made by order of the Supreme Court. The order shall designate the court to which the judge is appointed and the duration of the appointment. The Supreme Court shall cause a certified copy of the order to be sent to the judge appointed and another certified copy to be filed in the records of the court to which the judge is appointed.

(3) Each judge serving as judge pro tempore as provided in this section has all the judicial powers and duties, while so serving, of a regularly elected and qualified judge of the court to which the judge is appointed. However, a judge pro tempore shall not participate in the review of any case in which the judge pro tempore participated while serving on a lower court. Every decision, order or determination made by the Supreme Court or Court of Appeals while one or more judges pro tempore are serving as judges of the court shall be as binding and effective in every respect as if all of the judges participating were regularly elected and qualified judges of the court. [1975 c.706 §1; 1995 c.781 §5a; 2003 c.518 §8]

1.605 Compensation and expenses for judges under ORS 1.600. (1) A judge of the Supreme Court serving as judge pro tempore of the Court of Appeals as provided in ORS 1.600 shall receive the regular salary and expenses of a judge of the Supreme Court, including reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore.

(2) A judge of the Court of Appeals serving as judge pro tempore of the Supreme Court or a judge of the Oregon Tax Court or circuit court serving as judge pro tempore of the Supreme Court or Court of Appeals as provided in ORS 1.600 shall receive during the period of service as judge pro tempore, in addition to regular salary and expenses, the following compensation and expenses:

(a) An amount equal to the salary for the period of a regularly elected and qualified judge of the court to which the judge is appointed diminished by the amount received by the judge for the period in payment of regular salary as a judge; and

(b) If the judge is required to travel outside the county where the court of the judge is located, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties as judge pro tempore.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §2]

1.610 [1965 c.494 §1; 1967 c.270 §1; 1969 c.198 §27; 1969 c.577 §1; repealed by 1971 c.311 §2]

1.615 Appointment pro tempore to tax court or circuit court; powers and duties. (1) The Supreme Court may assign any regularly elected and qualified, or appointed and qualified, judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court to serve as judge pro tempore of the tax court or any circuit court, whenever the Supreme Court determines that the assignment is reasonably necessary and will promote the more efficient administration of justice.

(2) It is the duty of a judge assigned under this section to comply with the assignment. A judge assigned under this section is not required to take, subscribe or file any additional oath of office.

(3) Each judge assigned as provided in this section has all the judicial powers and duties, while serving under the assignment, of a regularly elected and qualified judge of the court to which the judge is assigned. The powers, jurisdiction and judicial authority of the judges in respect to any case or matter tried or heard by the judge while serving under the assignment shall continue beyond the expiration of the assignment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor. [1975 c.706 §3; 1979 c.56 §2; 1989 c.124 §1; 1995 c.781 §5b]

1.620 [1965 c.494 §8; repealed by 1971 c.311 §2]

1.625 Compensation and expenses for judges under ORS 1.615. (1) A judge assigned as provided in ORS 1.615 shall receive the regular salary of the judge and expenses as a judge of the court of the judge.

(2) A judge assigned as provided in ORS 1.615 outside the county in which the judge regularly serves shall receive reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of the duties of the judge under the assignment.

(3) The additional compensation and expenses payable under this section shall be paid by the state upon an itemized statement of the compensation and expenses, certified by the judge pro tempore that the services were performed and the expenses were necessarily and actually incurred. [1975 c.706 §4; 1995 c.658 §11]

1.630 [1965 c.494 §2; 1969 c.577 §2; repealed by 1971 c.311 §2]

1.635 Appointment pro tempore of eligible person to tax court or circuit court. The Supreme Court may appoint any eligible person to serve as judge pro tempore of the Oregon Tax Court or as judge pro tempore of the circuit court in any county or judicial district, whenever the Supreme Court determines that the appointment is reasonably necessary and will promote the more efficient administration of justice. A person is eligible for appointment if the person is a resident of this state and has been a member in good standing of the Oregon State Bar for a period of at least three years next preceding the appointment. [1975 c.706 §5; 1987 c.762 §1; 1989 c.124 §2; 2003 c.518 §9]

1.640 [1965 c.494 §3; 1967 c.270 §2; 1969 c.198 §28; repealed by 1971 c.311 §2]

1.645 Transfer, challenge, disqualification, supervision of person appointed under ORS 1.635. (1) A judge pro tempore of a circuit court appointed to serve in any county or judicial district as provided in ORS 1.635 may, at any time while serving under the appointment, be transferred and assigned by the Supreme Court to serve as judge pro tempore in any one or more other counties or judicial districts during the term of the appointment.

(2) Each judge pro tempore appointed and qualified as provided in ORS 1.635 has all the judicial powers, duties, jurisdiction and authority, while serving under the appointment, of a regularly elected and qualified judge of the court to which the judge pro tempore is appointed or assigned.

(3) The eligibility, appointment or qualification of an appointee under ORS 1.635, or the right of the appointee to hold the position of judge pro tempore in any particular county or judicial district while serving under the appointment, is subject to challenge only in a direct proceeding instituted for that purpose as provided in ORS 30.510 to 30.640. The proceeding may be instituted in the Supreme Court if it consents to take original jurisdiction thereof.

(4) A judge pro tempore appointed as provided in ORS 1.635 is subject to disqualification to sit in any case for any of the causes specified in ORS 14.210 or 14.250.

(5) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in subsection (1) of this section to a court with one or more regularly elected and qualified judges on active duty shall be subject to the directions of the regular presiding judge of the court in respect to the assignment of cases and the general administration of the business of the court. [1975 c.706 §6]

1.650 [1965 c.494 §4; repealed by 1971 c.311 §2]

1.655 Extension and termination of appointment under ORS 1.635; eligibility to appear as attorney. (1) It is the duty of a judge pro tempore appointed as provided in ORS 1.635 to hear, decide and dispose of all cases and matters submitted to the judge pro tempore as promptly as the nature of the questions involved will permit. The powers, jurisdiction and judicial authority of the judge pro tempore in respect to any case or matter tried or heard by the judge pro tempore while serving under the appointment shall continue beyond the expiration of the appointment so far as may be necessary to:

(a) Decide and dispose of any case or matter on trial or held under advisement.

(b) Hear and decide any motion for a new trial or for a judgment notwithstanding a verdict, or objections to any cost bill, that may be filed in the case.

(c) Settle a transcript for appeal and grant extensions of time therefor.

(2) The Supreme Court at any time by order may:

(a) Extend the term of appointment of a judge pro tempore appointed as provided in ORS 1.635.

(b) Terminate the term of appointment of a judge pro tempore appointed as provided in ORS 1.635 as of a date specified in the order; but termination does not affect the validity of any judgment, order or other action of the judge pro tempore prior to the effective date of the termination.

(3) A judge pro tempore of a circuit court appointed as provided in ORS 1.635 is not eligible to appear as attorney in that court in any case tried by a jury at the same term of court during which the judge pro tempore served as judge pro tempore. [1975 c.706 §7; 2003 c.576 §268]

1.660 [1965 c.494 §5; 1967 c.270 §3; 1969 c.706 §64b; repealed by 1971 c.311 §2]

1.665 Compensation and expenses of persons appointed under ORS 1.635. (1) A judge pro tempore appointed as provided in ORS 1.635 shall be entitled to receive upon application therefor as compensation for each day the judge pro tempore is actually engaged in the performance of duties under the appointment an amount equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the court to which the judge is appointed, or one-half of that daily compensation for services of one-half day or less. The compensation shall be paid upon the certificate of the judge pro tempore that the services were performed for the number of days shown in the certificate, and in the same manner as the salaries of the regularly elected and qualified judges are paid. A person who wishes or is willing to serve without compensation may do so.

(2) A judge pro tempore appointed as provided in ORS 1.635 or assigned as provided in ORS 1.645 to serve outside the county in which the judge pro tempore resides or maintains an office shall receive, in addition to daily compensation, if any, reimbursement for hotel bills and traveling expenses necessarily incurred by the judge pro tempore in the performance of duties as judge pro tempore. The expenses shall be paid upon an itemized statement of the expenses, certified by the judge pro tempore that the expenses were necessarily and actually incurred, in the same manner as like expenses of regularly elected and qualified judges are paid. [1975 c.706 §8; 1981 c.65 §1]

1.670 [1965 c.494 §6; repealed by 1971 c.311 §2]

1.675 Judge pro tempore ineligible to participate in selection or removal of Chief Justice, Chief Judge or presiding judge. A person appointed or assigned to serve and serving as judge pro tempore of a court under ORS 1.600, 1.615 or 1.635 is not eligible to be, or to participate in the selection or removal of, the Chief Justice, Chief Judge or presiding judge of the court to which the person is appointed or assigned. [1981 s.s. c.1 §6]

1.680 [1965 c.494 §7; 1969 c.314 §4; repealed by 1971 c.311 §2]

1.690 [1965 c.494 §9; repealed by 1971 c.311 §2]

1.700 [1965 c.494 §10; repealed by 1971 c.311 §2]

1.710 [1965 c.494 §11; 1967 c.270 §4; repealed by 1971 c.311 §2]

COUNCIL ON COURT PROCEDURES

1.725 Legislative findings. The Legislative Assembly finds that:

(1)
Oregon
laws relating to civil procedure designed for the benefit of litigants which meet the needs of the court system and the bar are necessary to assure prompt and efficient administration of justice in the courts of the state.

(2) No coordinated system of continuing review of the
Oregon
laws relating to civil procedure now exists.

(3) Development of a system of continuing review of the
Oregon
laws relating to civil procedure requires the creation of a Council on Court Procedures.

(4) A Council on Court Procedures will be able to review the
Oregon
laws relating to civil procedure and coordinate and study proposals concerning the
Oregon
laws relating to civil procedure advanced by all interested persons. [1977 c.890 §1]

1.730 Council on Court Procedures; membership; terms; rules; meetings; expenses of members. (1) There is created a Council on Court Procedures consisting of:

(a) One judge of the Supreme Court, chosen by the Supreme Court.

(b) One judge of the Court of Appeals, chosen by the Court of Appeals.

(c) Eight judges of the circuit court, chosen by the Executive Committee of the Circuit Judges Association.

(d) Twelve members of the Oregon State Bar, appointed by the Board of Governors of the Oregon State Bar. The Board of Governors, in making the appointments referred to in this paragraph, shall include but not be limited to appointments from members of the bar active in civil trial practice, to the end that the lawyer members of the council shall be broadly representative of the trial bar and the regions of the state.

(e) One public member, chosen by the Supreme Court.

(2)(a) A quorum of the council shall be constituted by a majority of the members of the council. If a quorum is present, an affirmative vote by a majority of the members of the council who are present is required for action by the council on all matters other than promulgation of rules under ORS 1.735. An affirmative vote of fifteen members of the council shall be required to promulgate rules pursuant to ORS 1.735.

(b) The council shall adopt rules of procedure and shall choose, from among its membership, annually, a chairperson to preside over the meetings of the council.

(3)(a) All meetings of the council shall be held in compliance with the provisions of ORS 192.610 to 192.690.

(b) In addition to the requirements imposed by paragraph (a) of this subsection, with respect to the public hearings required by ORS 1.740 and with respect to any meeting at which final action will be taken on the promulgation, amendment or repeal of a rule under ORS 1.735, the council shall cause to be published or distributed to all members of the bar, at least two weeks before such hearing or meeting, a notice which shall include the time and place and a description of the substance of the agenda of the hearing or meeting.

(c) The council shall make available upon request a copy of any rule which it proposes to promulgate, amend or repeal.

(4) Members of the Council on Court Procedures shall serve for terms of four years and shall be eligible for reappointment to one additional term, provided that, where an appointing authority has more than one vacancy to fill, the length of the initial term shall be fixed at either two or four years by that authority to accomplish staggered expiration dates of the terms to be filled. Vacancies occurring shall be filled by the appointing authority for the unexpired term.

(5) Members of the Council on Court Procedures shall not receive compensation for their services but may receive actual and necessary travel or other expenses incurred in the performance of their official duties as members of the council, as provided in ORS 292.210 to 292.288. [1977 c.890 §2; 1981 c.545 §1; 1993 c.772 §1; 1995 c.658 §12; 1997 c.137 §§1,2; 2003 c.110 §2; 2007 c.65 §1]

1.735 Rules of procedure; limitation on scope and substance; submission of rules to members of bar and Legislative Assembly. (1) The Council on Court Procedures shall promulgate rules governing pleading, practice and procedure, including rules governing form and service of summons and process and personal and in rem jurisdiction, in all civil proceedings in all courts of the state which shall not abridge, enlarge or modify the substantive rights of any litigant. The rules authorized by this section do not include rules of evidence and rules of appellate procedure. The rules thus adopted and any amendments which may be adopted from time to time, together with a list of statutory sections superseded thereby, shall be submitted to the Legislative Assembly at the beginning of each regular session and shall go into effect on January 1 following the close of that session unless the Legislative Assembly shall provide an earlier effective date. The Legislative Assembly may, by statute, amend, repeal or supplement any of the rules.

(2) A promulgation, amendment or repeal of a rule by the council is invalid and does not become effective unless the exact language of the proposed promulgation, amendment or repeal is published or distributed to all members of the bar at least 30 days before the meeting at which the council plans to take final action on the promulgation, amendment or repeal. If the language of the proposed promulgation, amendment or repeal is changed by the council after consideration of the language at the meeting, the council must publish or distribute notification of the change to all members of the bar within 60 days after the meeting. All changes made to proposed promulgations, amendments or repeals of rules pursuant to the provisions of this subsection must be clearly identified when the promulgation, amendment or repeal is submitted to the Legislative Assembly under subsection (1) of this section. [1977 c.890 §3; 1979 c.284 §1; 1983 c.751 §6; 1993 c.772 §2; 2003 c.110 §1]

1.740 Employment of staff; public hearings. In the exercise of its power under ORS 1.735, the council:

(1) May employ or contract with any person or persons, as the council considers necessary, to assist the council; and

(2) Shall endeavor to hold at least one public hearing in each of the congressional districts of the state during the period between regular legislative sessions. [1977 c.890 §4; 1993 c.772 §3]

1.742 [1993 c.634 §3; repealed by 2001 c.716 §30]

1.745 Laws on civil pleading, practice and procedure deemed rules of court until changed. All provisions of law relating to pleading, practice and procedure, including provisions relating to form and service of summons and process and personal and in rem jurisdiction, in all civil proceedings in courts of this state are deemed to be rules of court and remain in effect as such until and except to the extent they are modified, superseded or repealed by rules which become effective under ORS 1.735. [1977 c.890 §5; 1979 c.284 §2]

1.750 Legislative Counsel to publish rules. The Legislative Counsel shall cause the rules which have become effective under ORS 1.735, as they may be amended, repealed or supplemented by the Legislative Assembly, to be arranged, indexed, printed, published and annotated in the Oregon Revised Statutes. [1977 c.890 §6]

1.755 Gifts, grants and donations; Council on Court Procedures Account. (1) The Council on Court Procedures is authorized to accept gifts, grants and donations from any source for expenditure to carry out the duties, functions and powers of the council.

(2) The Council on Court Procedures Account is established separate and distinct from the General Fund. All moneys received by the council, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the council to carry out the duties, functions and powers of the council. [1995 c.61 §3; reenacted by 1997 c.196 §3; 2001 c.716 §20]

1.760 Legislative advisory committee. (1) The Council on Court Procedures shall elect five persons from among its members to serve as a legislative advisory committee. Two members of the committee shall be judges. Two members shall be members of the Oregon State Bar who are not judges. One member shall be the public member designated under ORS 1.730 (1)(e). The committee shall elect one of its members to serve as chairperson of the committee.

(2) Upon the request of the chairperson of a legislative committee considering legislation that proposes changes to the Oregon Rules of Civil Procedure, the legislative advisory committee established under this section shall provide technical analysis and advice to the legislative committee. Analysis and advice shall be by a majority vote of the legislative advisory committee. The committee shall consult with and consider comments from the full Council on Court Procedures to the extent possible. Analysis and advice under this subsection must be provided within 10 days after the request from the chairperson of a legislative committee.

(3) The legislative advisory committee established under this section may vote to take a position on behalf of the Council on Court Procedures on proposed legislation. If the legislative advisory committee has voted to take a position on behalf of the council, the committee shall so indicate to the legislative committee.

(4) Members of the legislative advisory committee established under this section may meet by telephone and may vote by telephone. Meetings of the committee are not subject to ORS 192.610 to 192.690.

(5) Members of the legislative advisory committee established under this section may appear before legislative committees for the purpose of testifying on legislation that proposes changes to the Oregon Rules of Civil Procedure. [1995 c.455 §8]

JUDICIAL CONFERENCE

1.810 Judicial conference; membership; officers; expenses. There hereby is created and established a Judicial Conference of the State of
Oregon
. The conference shall consist of all the judges of the Supreme Court, the Court of Appeals, the Oregon Tax Court and the circuit courts and all senior judges certified under ORS 1.300. The Chief Justice shall be chairperson of the conference and shall have power to invite any persons not members of the conference to attend the meetings of the conference and consult with it in the performance of its duties. The State Court Administrator shall act as executive secretary of the conference. Each member of the conference, the State Court Administrator, and each person invited by the Chief Justice, is entitled to reimbursement for hotel bills and traveling expenses necessarily incurred in the performance of duties relating to the Judicial Conference of the State of
Oregon
. [1955 c.470 §1; 1959 c.552 §12; 1963 c.423 §2; 1965 c.494 §13; 1969 c.198 §29; 1971 c.95 §1; 1983 c.465 §1; 1995 c.658 §5]

1.820 Function of conference. The conference may make a continuous survey and study of the organization, jurisdiction, procedure, practice and methods of administration and operation of the various courts within the state. [1955 c.470 §2; 1965 c.494 §14; 1995 c.273 §2]

1.830 Meetings. The conference shall meet at such time as shall be designated by its chairperson, not less than once annually. [1955 c.470 §3; 1965 c.494 §15]

1.840 Annual report. The conference shall report annually to the Governor with respect to such matters, including recommendations for legislation, as it may wish to bring to the attention of the Governor or of the legislature. [1955 c.470 §4; 1959 c.552 §13; 1965 c.494 §16]

1.850 [1985 c.725 §5; repealed by 1993 c.742 §38]

ADVISORY COUNCILS

1.851 Local criminal justice advisory councils. (1) The presiding judge of each judicial district shall establish a local criminal justice advisory council, unless one already exists, in each county in the judicial district. Membership of the council shall include, but is not limited to, representatives of the following:

(a) The presiding judge;

(b) The district attorney;

(c) The local correctional administrator;

(d) Public defense service providers;

(e) The county bar association;

(f) Local law enforcement; and

(g) State law enforcement.

(2) In addition to the persons listed in subsection (1) of this section, the judge may invite the participation of any other persons involved in the criminal justice system whose participation would be of benefit.

(3) The local criminal justice advisory council shall meet regularly to consider and address methods of coordinating court, public defense and related services and resources in the most efficient and cost-effective manner that complies with the constitutional and statutory mandates and responsibilities of all participants.

(4) To assist the council in these efforts, council participants shall provide the council with proposed budget information and caseload and workload projections. [1993 c.481 §1; 2001 c.962 §100]

JUSTICE AND MUNICIPAL COURT REGISTRY

1.855 State Court Administrator to establish registry of justice and municipal courts. (1) The State Court Administrator shall establish a registry of municipal courts and justice courts of this state. The registry shall include all information required to be provided by counties and cities to the State Court Administrator under this section.

(2) Upon creation of a justice court, the county in which the justice court is established shall give notice to the State Court Administrator of the boundaries of the justice court district. The county shall also provide to the State Court Administrator the name of each justice of the peace, the term of each justice of the peace and the mailing address for the justice court. Upon modification or dissolution of a justice court district, the county shall promptly notify the State Court Administrator of the modification or dissolution.

(3) Upon creation of a municipal court, the city establishing the municipal court shall give notice to the State Court Administrator that the court has been created. The city shall also provide to the State Court Administrator the name of each municipal judge elected or appointed to the court, the term of each municipal judge elected or appointed and the mailing address for the municipal court. Upon ceasing to operate a municipal court, the city shall promptly notify the State Court Administrator that the municipal court is no longer in operation. [2001 c.761 §1]

_______________



Chapter 2

Chapter 2 Â Supreme Court; Court of Appeals

2007 EDITION

SUPREME COURT; COURT OF APPEALS

COURTS OF RECORD; COURT OFFICERS; JURIES

SUPREME COURT

2.010Â Â Â Â Â Â Â Â  Number of judges of Supreme Court

2.020Â Â Â Â Â Â Â Â  Qualifications of judges

2.040Â Â Â Â Â Â Â Â  Position number of judges

2.045Â Â Â Â Â Â Â Â  Chief Justice

2.100Â Â Â Â Â Â Â Â  Quorum

2.111Â Â Â Â Â Â Â Â  Departments of court; sitting in departments or en banc; participation in decision of matter

2.120Â Â Â Â Â Â Â Â  Rules, generally

2.130Â Â Â Â Â Â Â Â  Rules governing original jurisdiction

PUBLICATION OF COURT DECISIONS

2.141Â Â Â Â Â Â Â Â  Filing of court decisions

2.150Â Â Â Â Â Â Â Â  Publication and distribution of court decisions and other official documents

2.165Â Â Â Â Â Â Â Â  Court Publications Account

COURT OF APPEALS

2.510Â Â Â Â Â Â Â Â  Court of Appeals

2.516Â Â Â Â Â Â Â Â  Jurisdiction of all appeals exclusive; exceptions

2.520Â Â Â Â Â Â Â Â  Procedure for review of decisions of Court of Appeals

2.540Â Â Â Â Â Â Â Â  Number of judges of Court of Appeals; qualifications; term

2.550Â Â Â Â Â Â Â Â  Chief Judge

2.560Â Â Â Â Â Â Â Â  Rules; where court sits; appellate mediation program

2.565Â Â Â Â Â Â Â Â  Appellate Mediation Program Revolving Account

2.570Â Â Â Â Â Â Â Â  Departments of court; sitting in departments or en banc; participation in decision of matter

2.590Â Â Â Â Â Â Â Â  Expenses for judges when away from state capital

ALTERNATIVE DISPUTE RESOLUTION

2.700Â Â Â Â Â Â Â Â  Liability of persons providing dispute resolution services

SUPREME COURT

Â Â Â Â Â  2.010 Number of judges of Supreme Court. The Supreme Court shall consist of seven judges.

Â Â Â Â Â  2.020 Qualifications of judges. (1) The judges of the Supreme Court shall be citizens of the
United States
, and shall have resided in this state at least three years next preceding their election or appointment.

Â Â Â Â Â  (2) All persons elected judges of the Supreme Court must, at time of their election, have been admitted to practice in the Supreme Court of Oregon.

Â Â Â Â Â  2.040 Position number of judges. The positions of the members of the Supreme Court shall be designated by the numbers 1 to 7, following the designation made by section 1, chapter 241, Laws of Oregon 1929, and each incumbent shall be designated by the same position number as the judge whom the incumbent succeeds in office.

Â Â Â Â Â  2.045 Chief Justice. (1) The Chief Justice of the Supreme Court shall be a judge of the court selected by vote of a majority of the judges of the court. The judges of the court shall endeavor to select a judge who is well qualified to act as the administrative head of the judicial department of government in this state.

Â Â Â Â Â  (2) The Chief Justice may be removed from the office of Chief Justice by vote of a majority of the judges of the court when the Chief Justice fails to perform adequately the functions of the office.

Â Â Â Â Â  (3) The term of office of the Chief Justice is six years, commencing on the date of selection. The term of office of the Chief Justice is not interrupted by expiration of the term of the Chief Justice as a judge of the court if the judge is elected judge of the court for a succeeding term. A judge may be selected as Chief Justice for successive terms of the office of Chief Justice.

Â Â Â Â Â  (4) If there is a vacancy for any cause in the office of Chief Justice, a successor Chief Justice shall be selected by vote of a majority of the judges of the court.

Â Â Â Â Â  (5) The Chief Justice may designate another judge of the court to perform the functions of the office of Chief Justice when the Chief Justice is temporarily unable to perform those functions. [1959 c.384 Â§2 (enacted in lieu of 2.050); 1981 s.s. c.1 Â§1]

Â Â Â Â Â  2.050 [Repealed by 1959 c.384 Â§1 (2.045 enacted in lieu of 2.050)]

Â Â Â Â Â  2.052 [1959 c.44 Â§1; 1969 c.198 Â§31; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  2.055 [1959 c.44 Â§2; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  2.058 [1959 c.44 Â§3; 1961 c.387 Â§1; 1969 c.198 Â§32; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  2.060 [Amended by 1955 c.127 Â§1; repealed by 1959 c.44 Â§7]

Â Â Â Â Â  2.070 [Repealed by 1983 c.763 Â§9]

Â Â Â Â Â  2.080 [Repealed by 1979 c.55 Â§1]

Â Â Â Â Â  2.090 [Repealed by 1979 c.55 Â§1]

Â Â Â Â Â  2.100 Quorum. Subject to ORS 2.111, the presence of a majority of all the judges of the Supreme Court is necessary for the transaction of any business, except that less than a majority of the judges may meet and adjourn from day to day, or for the term, with the same effect as if all the judges were present. [Amended by 1959 c.44 Â§6; 2003 c.14 Â§4]

Â Â Â Â Â  2.110 [Repealed by 1959 c.44 Â§4 (2.111 enacted in lieu of 2.110)]

Â Â Â Â Â  2.111 Departments of court; sitting in departments or en banc; participation in decision of matter. (1) In hearing and determining causes, the Supreme Court may sit all together or in departments.

Â Â Â Â Â  (2) A department shall consist of not less than three nor more than five judges. For convenience of administration, each department may be numbered. The Chief Justice shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Justice may sit in one or more of the departments and when so sitting may preside. The Chief Justice shall designate a judge to preside in each department.

Â Â Â Â Â  (3) The majority of any department shall consist of regularly elected and qualified judges of the Supreme Court.

Â Â Â Â Â  (4) The Chief Justice shall apportion the business to the departments. Each department shall have power to hear and determine causes and all questions which may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such as may be done in chambers by any judge. The concurrence of three judges is necessary to pronounce a judgment.

Â Â Â Â Â  (5) The Chief Justice or a majority of the regularly elected and qualified judges of the Supreme Court at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Supreme Court. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce a judgment, but if the judges participating are equally divided in their views as to the judgment to be given, the decision being reviewed shall be affirmed.

Â Â Â Â Â  (6) The Chief Justice may rule on motions and issue orders in procedural matters in the Supreme Court.

Â Â Â Â Â  (7) A judge or judge pro tempore of the Supreme Court may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

Â Â Â Â Â  (8) A judge or judge pro tempore of the Supreme Court may participate in the decision of a matter without resubmission of the cause in the following circumstances:

Â Â Â Â Â  (a) The judge was appointed or elected to the Supreme Court after submission of the cause.

Â Â Â Â Â  (b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who died, became disabled, was disqualified or was otherwise unable to participate in the decision of a cause submitted to the department.

Â Â Â Â Â  (c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1959 c.44 Â§5 (enacted in lieu of 2.110); 1995 c.273 Â§24; 1999 c.659 Â§1]

Â Â Â Â Â  2.120 Rules, generally. The Supreme Court shall have power to make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the court below.

Â Â Â Â Â  2.130 Rules governing original jurisdiction. The Supreme Court is empowered to prescribe and make rules governing the conduct in that court of all causes of original jurisdiction therein.

Â Â Â Â Â  2.140 [Repealed by 1953 c.345 Â§3]

PUBLICATION OF COURT DECISIONS

Â Â Â Â Â  2.141 Filing of court decisions. The judges of the Supreme Court and Court of Appeals shall cause their decisions to be prepared, in such number and manner as they may determine, and delivered to the State Court Administrator. The administrator shall file a copy of each decision in the office of the administrator and cause other copies to be distributed as determined by the Supreme Court. [1953 c.345 Â§1; 1965 c.233 Â§2; 1967 c.398 Â§1; 1971 c.193 Â§9; 1971 c.348 Â§2; 1971 c.526 Â§1; 1973 c.781 Â§1; 1975 c.69 Â§4; 1979 c.876 Â§1]

Â Â Â Â Â  2.145 [Formerly 2.580; repealed by 1975 c.69 Â§8]

Â Â Â Â Â  2.150 Publication and distribution of court decisions and other official documents. (1) The Supreme Court shall arrange for the publication and distribution of bound volumes of reports of decisions of the Supreme Court and Court of Appeals, of bound volumes of reports of decisions of the Oregon Tax Court determined to be of general public interest under ORS 305.450, of unbound copies of those decisions to be used as advance sheets and press summaries, rules and other official judicial department publications. The bound volumes of reports or advance sheets shall contain additional material as the Supreme Court may direct.

Â Â Â Â Â  (2) The bound volumes of reports or advance sheets or both may be printed and bound, as the Supreme Court shall determine, by:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services in the same manner as other state printing; or

Â Â Â Â Â  (b) A private printer pursuant to a contract entered into by the Supreme Court with the printer and not subject to ORS 282.020.

Â Â Â Â Â  (3) The bound volumes of reports or advance sheets or both may be distributed, as the Supreme Court shall determine, by:

Â Â Â Â Â  (a) The State Court Administrator; or

Â Â Â Â Â  (b) A private distributor pursuant to a contract entered into by the Supreme Court with the distributor.

Â Â Â Â Â  (4) The bound volumes of reports and advance sheets shall be distributed without charge as determined by the Supreme Court or sold by the distributor. Except as otherwise provided in a contract entered into under subsection (3)(b) of this section, the State Court Administrator shall determine sale prices and all moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165.

Â Â Â Â Â  (5) In addition to bound volumes of reports or advance sheets under the provisions of this section, the Supreme Court may make any of the decisions of courts or other court publications available in electronic format. Access to the electronic publications may be without charge or subject to such charge as may be established by the Supreme Court. All moneys collected or received from sales shall be paid into the Court Publications Account established by ORS 2.165. [Amended by 1961 c.103 Â§1; 1973 c.781 Â§2; 1975 c.69 Â§5; 1979 c.876 Â§2; 1982 s.s.1 c.7 Â§1; 1987 c.328 Â§1; 1993 c.98 Â§10; 1995 c.79 Â§2; 1997 c.801 Â§111]

Â Â Â Â Â  2.160 [Amended by 1961 c.103 Â§2; 1971 c.193 Â§10; 1973 c.781 Â§3; 1975 c.69 Â§6; repealed by 1979 c.976 Â§4]

Â Â Â Â Â  2.165 Court Publications Account. There is established in the General Fund an account to be known as the Court Publications Account. All moneys in the account are appropriated continuously to the Supreme Court for the purpose of paying expenses incurred by the court under ORS 2.150 and for the purpose of paying all or part of the expenses of providing electronic access to State of
Oregon Law Library
materials and other official Judicial Department publications. Disbursements of moneys from the account shall be approved by the Chief Justice of the Supreme Court or, as directed by the Chief Justice, the State Court Administrator. [1982 s.s.1 c.7 Â§3; 2001 c.779 Â§4]

Â Â Â Â Â  2.170 [1967 c.398 Â§9(1),(2); 1971 c.193 Â§11; 1975 c.69 Â§7; repealed by 1979 c.976 Â§4]

Â Â Â Â Â  2.310 [1953 c.34 Â§1; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.320 [1953 c.34 Â§4; 1955 c.437 Â§1; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.330 [1953 c.34 Â§Â§2,3,7; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.340 [1953 c.34 Â§5; repealed by 1959 c.552 Â§16]

Â Â Â Â Â  2.350 [1959 c.552 Â§2; renumbered 8.060]

COURT OF APPEALS

Â Â Â Â Â  2.510 Court of Appeals. As part of the judicial branch of state government, there is created a court of justice to be known as the Court of Appeals. [1969 c.198 Â§1; 1969 c.591 Â§262a; 1971 c.567 Â§1; 1971 c.734 Â§33; 1975 c.611 Â§22; 1977 c.158 Â§4]

Â Â Â Â Â  2.515 [1969 c.198 Â§77; repealed by 1977 c.158 Â§5]

Â Â Â Â Â  2.516 Jurisdiction of all appeals exclusive; exceptions. Except where original jurisdiction is conferred on the Supreme Court by the Oregon Constitution or by statute and except as provided in ORS 19.405 and 138.255, the Court of Appeals shall have exclusive jurisdiction of all appeals. [1977 c.158 Â§2; 1981 c.550 Â§5]

Â Â Â Â Â  2.520 Procedure for review of decisions of Court of Appeals. Any party aggrieved by a decision of the Court of Appeals may petition the Supreme Court for review within 35 days after the date of the decision, in such manner as provided by rules of the Supreme Court. [1969 c.198 Â§2; 1973 c.516 Â§1; 1983 c.774 Â§2]

Â Â Â Â Â  2.530 [1969 c.198 Â§3; repealed by 1977 c.158 Â§5]

Â Â Â Â Â  2.540 Number of judges of Court of Appeals; qualifications; term. (1) The Court of Appeals shall consist of 10 judges.

Â Â Â Â Â  (2) A judge of the Court of Appeals shall be an elector of the county of the residence of the judge and be admitted to the practice of law in this state.

Â Â Â Â Â  (3) Each judge of the Court of Appeals shall hold office for a term of six years and until a successor is elected and qualified. [1969 c.198 Â§4; 1973 c.377 Â§1; 1977 c.451 Â§1]

Â Â Â Â Â  2.550 Chief Judge. (1) The Chief Judge of the Court of Appeals shall be a judge of the court appointed as provided in ORS 1.003.

Â Â Â Â Â  (2) The Chief Judge may designate another judge of the court to perform the functions of the office of Chief Judge when the Chief Judge is temporarily unable to perform those functions.

Â Â Â Â Â  (3) The Chief Judge, to facilitate exercise of administrative authority and supervision over the court and consistent with applicable provisions of law, may make rules, issue orders and take other action appropriate to that exercise. [1969 c.198 Â§5; 1981 s.s. c.1 Â§7]

Â Â Â Â Â  2.560 Rules; where court sits; appellate mediation program. (1) The Court of Appeals shall sit primarily in
Salem
, but also may sit in other locations designated under ORS 1.085 (2).

Â Â Â Â Â  (2) The Court of Appeals may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court, and the remanding of causes to the lower courts, and not inconsistent with applicable rules made or orders issued by the Chief Justice of the Supreme Court or the Chief Judge of the Court of Appeals.

Â Â Â Â Â  (3) The Court of Appeals shall establish an appellate mediation program and make and enforce all rules necessary for the prompt and orderly dispatch of the business of the program. The parties to the appeal shall pay the fees of a mediator providing services under the program, unless those fees are waived or deferred by the Court of Appeals. [1969 c.198 Â§7; 1971 c.193 Â§7; 1973 c.484 Â§2; 1981 s.s. c.1 Â§20; 1983 c.763 Â§4; 1997 c.801 Â§87]

Â Â Â Â Â  2.565 Appellate Mediation Program Revolving Account. The Appellate Mediation Program Revolving Account is established within the General Fund. The Judicial Department shall pay into the State Treasury $40 of each filing fee paid by petitioners under the provisions of ORS 21.010, and $24 of each filing fee paid by respondents under the provisions of ORS 21.010. The State Treasurer shall deposit the moneys in the General Fund to the credit of the Appellate Mediation Program Revolving Account. The moneys in the account are appropriated continuously to the Judicial Department, and may be used only for the purpose of administering the appellate mediation program established under the provisions of ORS 2.560, including payment of administrative costs and costs of providing mediation services to indigent parties. [1997 c.801 Â§88]

Â Â Â Â Â  2.570 Departments of court; sitting in departments or en banc; participation in decision of matter. (1) In hearing and determining causes, the judges of the Court of Appeals may sit together or in departments.

Â Â Â Â Â  (2) A department shall consist of three judges. For convenience of administration, each department may be numbered. The Chief Judge shall from time to time designate the number of departments and make assignments of the judges among the departments. The Chief Judge may sit in one or more departments and when so sitting may preside. The Chief Judge shall designate a judge to preside in each department.

Â Â Â Â Â  (3) The majority of any department shall consist of regularly elected or appointed judges of the Court of Appeals. However, if disqualifications, recusals or other events reduce the number of available judges to fewer than three, the Supreme Court may appoint such number of qualified persons as may be necessary as pro tempore members of the Court of Appeals.

Â Â Â Â Â  (4) The Chief Judge shall apportion the business of the court between the departments. Each department shall have power to hear and determine causes, and all questions that may arise therein, subject to subsection (5) of this section. The presence of three judges is necessary to transact business in any department, except such business as may be transacted in chambers by any judge. The concurrence of two judges is necessary to pronounce judgment.

Â Â Â Â Â  (5) The Chief Judge or a majority of the regularly elected or appointed judges of the Court of Appeals at any time may refer a cause to be considered en banc. When sitting en banc, the court may include not more than two judges pro tempore of the Court of Appeals. When the court sits en banc, the concurrence of a majority of the judges participating is necessary to pronounce judgment, but if the judges participating are equally divided in their view as to the judgment to be given, the judgment appealed from shall be affirmed.

Â Â Â Â Â  (6) The Chief Judge may rule on motions and issue orders in procedural matters in the Court of Appeals.

Â Â Â Â Â  (7) A judge or judge pro tempore of the Court of Appeals may participate in the decision of the matter without resubmission of the cause even though the judge is not present for oral argument on the matter.

Â Â Â Â Â  (8) A judge or judge pro tempore of the Court of Appeals may participate in the decision of a matter without resubmission of the cause in the following circumstances:

Â Â Â Â Â  (a) The judge was appointed or elected to the Court of Appeals after submission of the cause.

Â Â Â Â Â  (b) The judge is participating in the decision of a cause that was submitted to a department, and the judge is participating in lieu of a judge of the department who has died, become disabled, is disqualified or is otherwise unable to participate in the decision of a cause submitted to the department.

Â Â Â Â Â  (c) The judge is considering a cause en banc, but the judge was not part of the department that originally considered the cause. [1969 c.198 Â§6; 1973 c.108 Â§1; 1985 c.734 Â§1; 1989 c.124 Â§3; 1999 c.59 Â§2; 1999 c.659 Â§2; 2003 c.14 Â§5; 2007 c.547 Â§13]

Â Â Â Â Â  2.580 [1969 c.198 Â§8; renumbered 2.145]

Â Â Â Â Â  2.590 Expenses for judges when away from state capital. When a judge of the Court of Appeals holds court or performs any other official function away from the state capital, hotel bills and traveling expenses necessarily incurred by the judge in the performance of that duty shall be paid by the state. Such expenses are to be paid upon the certificate of the judge to the truth of an itemized statement of the expenses in the manner provided by law. [1969 c.198 Â§10]

Â Â Â Â Â  2.600 [1969 c.198 Â§30; repealed by 1975 c.706 Â§10]

ALTERNATIVE DISPUTE RESOLUTION

Â Â Â Â Â  2.700 Liability of persons providing dispute resolution services. In any program established by the Oregon appellate courts to promote settlement of cases that have been filed with that court, persons assigned to a case through the program to assist and facilitate in working toward a settlement for the case are immune from civil liability for or resulting from any act or omission done or made while engaged in efforts to assist or facilitate a settlement, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. [1995 c.678 Â§3]

_______________



Chapter 3

Chapter 3 Â Circuit Courts Generally

2007 EDITION

CIRCUIT COURTS GENERALLY

COURTS OF RECORD; COURT OFFICERS; JURIES

JUDICIAL DISTRICTS, JUDGES AND JURISDICTION

3.012Â Â Â Â Â Â Â Â  Judicial districts

3.013Â Â Â Â Â Â Â Â  State as single judicial district

3.014Â Â Â Â Â Â Â Â  Special provisions for fourth judicial district (
Multnomah
County
)

3.016Â Â Â Â Â Â Â Â  Special provisions for sixth judicial district (Morrow and
Umatilla
Counties
)

3.030Â Â Â Â Â Â Â Â  Election of circuit judges

3.041Â Â Â Â Â Â Â Â  Qualifications of circuit judges; residence

3.050Â Â Â Â Â Â Â Â  Circuit judges to be members of bar

3.060Â Â Â Â Â Â Â Â  Salary of judges; expenses

3.070Â Â Â Â Â Â Â Â  Powers of judges in chambers; filing and entering of decisions not signed in open court

3.075Â Â Â Â Â Â Â Â  Powers of judges to act in joint or separate session; testing process

3.130Â Â Â Â Â Â Â Â  Transfer of judicial jurisdiction of certain county courts to circuit courts

3.132Â Â Â Â Â Â Â Â  Concurrent jurisdiction with justice and municipal courts

3.134Â Â Â Â Â Â Â Â  Application of state statutes to municipal ordinance

3.136Â Â Â Â Â Â Â Â  Jurisdiction over violations of
Portland
charter and ordinances; disposition of moneys; hearings officers

3.185Â Â Â Â Â Â Â Â  Habeas corpus hearings by Circuit Court for
Marion
County

3.220Â Â Â Â Â Â Â Â  Rules; procedure when judges disagree

3.225Â Â Â Â Â Â Â Â  Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges

CIRCUIT COURT TERMS

3.232Â Â Â Â Â Â Â Â  Types of terms

3.235Â Â Â Â Â Â Â Â  Regular terms; minimum number required in certain districts

3.238Â Â Â Â Â Â Â Â  Power or duty to call special terms; procedure

JURISDICTION OVER JUVENILE AND FAMILY-RELATED MATTERS

3.250Â Â Â Â Â Â Â Â  Definitions for ORS 3.250 to 3.280

3.255Â Â Â Â Â Â Â Â  Policy and intent

3.260Â Â Â Â Â Â Â Â  Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts

3.265Â Â Â Â Â Â Â Â  Limits on transfer of juvenile jurisdiction

3.270Â Â Â Â Â Â Â Â  Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts

3.275Â Â Â Â Â Â Â Â  Procedure for transfer of jurisdiction over certain family-related matters

3.280Â Â Â Â Â Â Â Â  Court services for circuit courts

PANEL OF REFERENCE JUDGES

3.300Â Â Â Â Â Â Â Â  Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers

3.305Â Â Â Â Â Â Â Â  Request for referral of action to reference judge; selection of reference judge; revocation of referral

3.311Â Â Â Â Â Â Â Â  Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses

3.315Â Â Â Â Â Â Â Â  Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court

3.321Â Â Â Â Â Â Â Â  Compensation of reference judge; payment procedure

FAMILY LAW

(
Family
Court
Departments
)

3.405Â Â Â Â Â Â Â Â  Application to establish family court department; assignment of judges; authority of judges

3.408Â Â Â Â Â Â Â Â  Matters assignable to family court department

3.412Â Â Â Â Â Â Â Â  Chief family court judge

3.414Â Â Â Â Â Â Â Â  Assignment of matters relating to same child

3.417Â Â Â Â Â Â Â Â  Coordination of services

3.420Â Â Â Â Â Â Â Â  Abolishment of family court department

3.423Â Â Â Â Â Â Â Â  Family court department rules

3.425Â Â Â Â Â Â Â Â  Family law education programs

(Family Law Facilitation Programs)

3.428Â Â Â Â Â Â Â Â  Family law facilitation programs

(Family Court Advocate Programs)

3.430Â Â Â Â Â Â Â Â  Family court advocate programs; goals; duties

3.432Â Â Â Â Â Â Â Â  Judicial education program on establishment and management of family court departments

(Coordination of Services to Families in Family Law Cases)

3.434Â Â Â Â Â Â Â Â  Adoption of coordination plan for services; local family law advisory committees; plan contents

3.436Â Â Â Â Â Â Â Â  Appointment of statewide family law advisory committee

3.438Â Â Â Â Â Â Â Â  Duties of State Court Administrator

3.440Â Â Â Â Â Â Â Â  Family Law Account

DRUG COURT PROGRAMS

3.450Â Â Â Â Â Â Â Â  Drug court programs; fees; records

Â Â Â Â Â  3.010 [Amended by 1957 c.713 Â§3; repealed by 1961 c.724 Â§34]

JUDICIAL DISTRICTS, JUDGES AND JURISDICTION

Â Â Â Â Â  3.011 [1961 c.724 Â§1; 1963 c.491 Â§1; 1965 c.510 Â§1; 1965 c.618 Â§1; 1967 c.532 Â§1; 1967 c.533 Â§1; 1969 c.370 Â§1; 1971 c.640 Â§1; 1971 c.777 Â§1; 1973 c.572 Â§1; 1975 c.629 Â§1; 1977 c.386 Â§1; 1979 c.568 Â§14; 1981 c.215 Â§2; 1981 c.759 Â§1; 1985 c.65 Â§1; 1985 c.274 Â§1; 1985 c.311 Â§1; 1987 c.359 Â§1; 1989 c.1021 Â§1; 1991 c.298 Â§1; 1995 c.658 Â§Â§6,142,143a,144; repealed by 1997 c.801 Â§1 (3.012 enacted in lieu of 3.011)]

Â Â Â Â Â  3.012 Judicial districts. (1) The judicial districts, the counties constituting the judicial districts and the number of circuit court judges for each judicial district are as follows:

Â Â Â Â Â  (a) The first judicial district consists of
Jackson
County
and has nine judges.

Â Â Â Â Â  (b) The second judicial district consists of
Lane
County
and has 15 judges.

Â Â Â Â Â  (c) The third judicial district consists of
Marion
County
and has 14 judges.

Â Â Â Â Â  (d) The fourth judicial district consists of
Multnomah
County
and has 38 judges.

Â Â Â Â Â  (e) The fifth judicial district consists of
Clackamas
County
and has 11 judges.

Â Â Â Â Â  (f) The sixth judicial district consists of the counties of Morrow and Umatilla and has five judges.

Â Â Â Â Â  (g) The seventh judicial district consists of the counties of Gilliam,
Hood
River
,
Sherman
, Wasco and Wheeler and has four judges.

Â Â Â Â Â  (h) The eighth judicial district consists of
Baker
County
and has one judge.

Â Â Â Â Â  (i) The ninth judicial district consists of
Malheur
County
and has two judges.

Â Â Â Â Â  (j) The tenth judicial district consists of the counties of
Union
and Wallowa and has two judges.

Â Â Â Â Â  (k) The eleventh judicial district consists of
Deschutes
County
and has seven judges.

Â Â Â Â Â  (L) The twelfth judicial district consists of
Polk
County
and has three judges.

Â Â Â Â Â  (m) The thirteenth judicial district consists of
Klamath
County
and has five judges.

Â Â Â Â Â  (n) The fourteenth judicial district consists of
Josephine
County
and has four judges.

Â Â Â Â Â  (o) The fifteenth judicial district consists of the counties of Coos and Curry and has six judges.

Â Â Â Â Â  (p) The sixteenth judicial district consists of
Douglas
County
and has five judges.

Â Â Â Â Â  (q) The seventeenth judicial district consists of
Lincoln
County
and has three judges.

Â Â Â Â Â  (r) The eighteenth judicial district consists of
Clatsop
County
and has three judges.

Â Â Â Â Â  (s) The nineteenth judicial district consists of
Columbia
County
and has three judges.

Â Â Â Â Â  (t) The twentieth judicial district consists of
Washington
County
and has 14 judges.

Â Â Â Â Â  (u) The twenty-first judicial district consists of
Benton
County
and has three judges.

Â Â Â Â Â  (v) The twenty-second judicial district consists of the counties of Crook and Jefferson and has three judges.

Â Â Â Â Â  (w) The twenty-third judicial district consists of
Linn
County
and has five judges.

Â Â Â Â Â  (x) The twenty-fourth judicial district consists of the counties of Grant and Harney and has one judge.

Â Â Â Â Â  (y) The twenty-fifth judicial district consists of
Yamhill
County
and has four judges.

Â Â Â Â Â  (z) The twenty-sixth judicial district consists of
Lake
County
and has one judge.

Â Â Â Â Â  (aa) The twenty-seventh judicial district consists of
Tillamook
County
and has two judges.

Â Â Â Â Â  (2) The Secretary of State shall designate position numbers equal to the number of judges in each of the judicial districts established by this section. The positions shall reflect any qualifications established by ORS 3.041. [1997 c.801 Â§2 (enacted in lieu of 3.011); 1997 c.801 Â§2a; 2001 c.779 Â§1; 2001 c.823 Â§1; 2005 c.800 Â§1]

Â Â Â Â Â  3.013 State as single judicial district. For the purposes of 15 U.S.C. 1692i, the state shall be considered a single judicial district. [1997 c.340 Â§7]

Â Â Â Â Â  3.014 Special provisions for fourth judicial district (
Multnomah
County
). (1) One of the judges of the fourth judicial district shall hold court in the City of
Gresham
,
Multnomah
County
, as directed by the Chief Justice of the Supreme Court but in no event less than one day a week. All proceedings resulting from alleged state traffic offenses or misdemeanors occurring east of
122nd Avenue
extended to the north and south boundaries of
Multnomah
County
shall be conducted in the court in
Gresham
unless the accused at first appearance in each action requests trial in
Portland
.

Â Â Â Â Â  (2) A proceeding to be conducted in Gresham as provided in subsection (1) of this section shall be transferred without further order of the court to a court facility in
Portland
for all purposes if:

Â Â Â Â Â  (a) The accused person is in the custody of a county sheriff or the Department of Corrections at the time set for any scheduled proceeding; or

Â Â Â Â Â  (b) A circuit court in the fourth judicial district issues a bench warrant or a warrant of arrest against the accused for any criminal action pending before the court.

Â Â Â Â Â  (3)
Multnomah
County
shall provide facilities in the City of
Gresham
for a court judge to hold court as described under subsection (1) of this section. [Formerly 46.010; 2005 c.275 Â§1]

Â Â Â Â Â  3.015 [1961 c.724 Â§32; repealed by 1965 c.510 Â§24 and 1965 c.618 Â§11]

Â Â Â Â Â  3.016 Special provisions for sixth judicial district (Morrow and
Umatilla
Counties
). In the sixth judicial district, the judges of the district shall hold court in Pendleton, Hermiston, Milton-Freewater and Heppner as required by caseload. [1995 c.658 Â§6c; 2005 c.800 Â§2]

Â Â Â Â Â  3.020 [Amended by 1955 c.677 Â§2; 1957 c.665 Â§2; 1957 c.713 Â§4; repealed by 1959 c.557 Â§1 (3.022 enacted in lieu of 3.020)]

Â Â Â Â Â  3.021 [1953 c.52 Â§Â§1,2,3; repealed by 1955 c.677 Â§6]

Â Â Â Â Â  3.022 [1959 c.557 Â§2 (enacted in lieu of 3.020); repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.030 Election of circuit judges. Each circuit judge shall hold office for the term for which the circuit judge was elected; and at the general election or, if applicable, at the election specified in ORS 249.088 next prior to the expiration of the term of office there shall be elected a circuit judge to succeed the circuit judge. [Amended by 1991 c.719 Â§1]

Â Â Â Â Â  3.040 [Amended by 1955 c.677 Â§3; 1957 c.665 Â§4; 1957 c.713 Â§5; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.041 Qualifications of circuit judges; residence. (1) Each judge of the circuit court shall be a citizen of the
United States
and a resident of this state.

Â Â Â Â Â  (2) Each judge of the circuit court shall be a resident of or have principal office in the judicial district for which the judge is elected or appointed, except that in any judicial district having a population of 500,000 or more, according to the latest federal decennial census, any judge of the circuit court may reside within 10 miles of the boundary of the judicial district.

Â Â Â Â Â  (3) In the seventh judicial district, two of the judges of the circuit court shall be residents of or have principal offices in
Wasco
County
,
Sherman
County
,
Gilliam
County
or
Wheeler
County
and two shall be residents of or have principal offices in
Hood
River
County
,
Sherman
County
,
Gilliam
County
or
Wheeler
County
.

Â Â Â Â Â  (4) In the fifteenth judicial district, four of the judges of the circuit court shall be residents of or have principal offices in
Coos
County
and two shall be residents of or have principal offices in
Curry
County
.

Â Â Â Â Â  (5) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsections (2) to (4) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of circuit court judge. [1961 c.724 Â§2; 1963 c.491 Â§6; 1965 c.510 Â§2; 1965 c.618 Â§4; 1967 c.532 Â§3; 1967 c.533 Â§7; 1971 c.777 Â§2; 1973 c.572 Â§2; 1977 c.386 Â§4; 1979 c.568 Â§15; 1981 c.759 Â§8; 1985 c.65 Â§2; 1985 c.311 Â§3; 1995 c.79 Â§3; 1995 c.658 Â§6a; 1997 c.801 Â§6; 2001 c.779 Â§2]

Â Â Â Â Â  3.050 Circuit judges to be members of bar. No person is eligible to the office of judge of the circuit court unless the person is a member of the Oregon State Bar. [Amended by 1961 c.724 Â§3]

Â Â Â Â Â  3.060 Salary of judges; expenses. Each of the judges of the circuit court shall receive such salary as is provided by law. When any judicial district is composed of more than one county a judge thereof is entitled to reimbursement for hotel bills and traveling expenses necessarily incurred by the judge in the performance of duties outside the county of residence. When any circuit judge holds court in any county outside of the judicial district for which the circuit judge was elected or appointed, hotel bills and traveling expenses necessarily incurred by the judge in the performance of that duty shall be paid by the state. Such hotel bills and traveling expenses are to be paid by the state upon the certificate of the judge to the truth of an itemized statement of such hotel bills and traveling expenses. The certificate of expenses is a sufficient voucher upon which the Oregon Department of Administrative Services shall review the claim as required by ORS 293.295 and draw its warrant upon the State Treasurer for the amount thereof in favor of such circuit judge. [Amended by 1953 c.516 Â§3; 1955 c.531 Â§1; 1957 c.646 Â§1; 1959 c.552 Â§14; 1961 c.702 Â§2; 1965 c.171 Â§1; 1965 c.619 Â§1; 1967 c.38 Â§1; 1967 c.111 Â§1; 1969 c.365 Â§1; 1971 c.95 Â§2; 1971 c.642 Â§1]

Â Â Â Â Â  3.065 [1967 c.531 Â§1; 1981 s.s. c.1 Â§8; repealed by 1995 c.781 Â§51]

Â Â Â Â Â  3.070 Powers of judges in chambers; filing and entering of decisions not signed in open court. Any judge of a circuit court in any judicial district may, in chambers, grant and sign defaults, judgments, interlocutory orders and provisional remedies, make findings and decide motions, demurrers and other like matters relating to any judicial business coming before the judge from any judicial district in which the judge has presided in such matters. The judge may hear, in chambers, contested motions, demurrers and other similar matters pending within the judicial district, at any location designated under ORS 1.085. Upon stipulation of counsel, the judge may try and determine any issue in equity or in law where a jury has been waived and hear and decide motions, demurrers and other like matters, in chambers, at any location in the state where the judge may happen to be, relating to any judicial business coming before the judge from any judicial district in which the judge has presided in such matters. The judge may exercise these powers as fully and effectively as though the motions, demurrers, matters or issues were granted, ordered, decided, heard and determined in open court in the county where they may be pending. If signed other than in open court, all such orders, findings and judgments issued, granted or rendered, other than orders not required to be filed and entered with the clerk before becoming effective, shall be transmitted by the judge to the clerk of the court within the county where the matters are pending. They shall be filed and entered upon receipt thereof and shall become effective from the date of entry in the register. [Amended by 1983 c.763 Â§5; 1991 c.111 Â§1; 2003 c.576 Â§269; 2007 c.547 Â§9]

Â Â Â Â Â  3.075 Powers of judges to act in joint or separate session; testing process. If two or more persons are sitting as judges of the circuit court in a judicial district:

Â Â Â Â Â  (1) Any two or more of them may act in joint session for the trial or determination of any cause, matter or proceeding before the court in the judicial district, including jury cases. If the judges acting in joint session are equally divided in opinion, the opinion of the presiding judge prevails; otherwise the decision of the majority prevails.

Â Â Â Â Â  (2) Each of them may proceed separately with and try, simultaneously in the judicial district and during the same term, all causes, matters and proceedings brought before the court.

Â Â Â Â Â  (3) Process may be tested in the name of any of them. [1959 c.552 Â§9; 1995 c.781 Â§6]

Â Â Â Â Â  3.080 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.081 [1959 c.552 Â§5; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.090 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.091 [1959 c.552 Â§6; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.096 [1959 c.552 Â§7; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.100 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.101 [1961 c.405 Â§1; 1969 c.591 Â§263; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.102 [Formerly 3.110; 1959 c.576 Â§1; renumbered 3.570]

Â Â Â Â Â  3.105 [1953 c.35 Â§1; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.106 [1953 c.35 Â§2; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.107 [1953 c.35 Â§3; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.108 [1953 c.35 Â§4; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.109 [1953 c.35 Â§5; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.110 [Renumbered 3.102 and then 3.570]

Â Â Â Â Â  3.111 [1953 c.35 Â§6; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.112 [1953 c.35 Â§9; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.113 [1953 c.35 Â§7; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.114 [1953 c.35 Â§8; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.115 [1953 c.35 Â§10; repealed by 1959 c.549 Â§7]

Â Â Â Â Â  3.120 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.130 Transfer of judicial jurisdiction of certain county courts to circuit courts. (1) All judicial jurisdiction, authority, powers, functions and duties of the county courts and the judges thereof, except the jurisdiction, authority, powers, functions and duties exercisable in the transaction of county business, are transferred to the circuit courts and the judges thereof:

Â Â Â Â Â  (a) In Baker, Clackamas,
Columbia
, Coos, Douglas,
Jackson
, Josephine, Klamath, Lake, Lane,
Marion
and
Tillamook
Counties
.

Â Â Â Â Â  (b) In any county for which a county charter providing for such transfer is adopted under ORS 203.710 to 203.770, to the extent that the judicial jurisdiction, authority, powers, functions and duties were not previously transferred as provided by law.

Â Â Â Â Â  (2) All matters, causes and proceedings relating to judicial jurisdiction, authority, powers, functions and duties transferred to the circuit courts and the judges thereof under this section, and pending in a county court on the effective date of the transfer, are transferred to the circuit court for the county. [Amended by 1955 c.677 Â§4; 1957 c.275 Â§1; 1957 c.713 Â§6; 1961 c.724 Â§4; 1963 c.512 Â§1; 1965 c.247 Â§1; 1965 c.510 Â§3; 1965 c.618 Â§5; 1967 c.268 Â§1; 1967 c.533 Â§8; 1967 c.534 Â§9; 1969 c.286 Â§1; 1969 c.591 Â§264]

Â Â Â Â Â  3.132 Concurrent jurisdiction with justice and municipal courts. In addition to other cases over which they have jurisdiction, circuit courts shall have the same criminal and quasi-criminal jurisdiction as justice courts and shall have concurrent jurisdiction with municipal courts of all violations of the charter and ordinances of any city wholly or in part within their respective judicial districts committed or triable within the counties in the judicial district. [Formerly 46.040]

Â Â Â Â Â  3.134 Application of state statutes to municipal ordinance. When an offense defined by municipal ordinance is tried in circuit court, it shall be subject to the same statutes and procedures that govern the trial and appeal of a like offense defined by a statute of this state. [Formerly 46.047]

Â Â Â Â Â  3.135 [1961 c.724 Â§5; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.136 Jurisdiction over violations of
Portland
charter and ordinances; disposition of moneys; hearings officers. (1) The circuit court for a county within the boundaries of which there is situated the largest part of a city having a population of more than 300,000 shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of each such city and the judges thereof with respect to all violations of the charter and ordinances of each such city.

Â Â Â Â Â  (2) All fees, fines, security deposit forfeitures and other moneys collected and received by a circuit court in matters, causes and proceedings with respect to all violations over which such circuit court is granted judicial jurisdiction by subsection (1) of this section shall be collected, handled and disposed of by the clerk of such circuit court as otherwise provided by law for moneys collected and received by such circuit court.

Â Â Â Â Â  (3) Subsection (1) of this section does not preclude the city from employing one or more quasi-judicial hearings officers empowered to hold hearings concerning violations of the charter, ordinances, rules and regulations of the city, to adopt rules and regulations relating to the conduct of the hearings process and to impose civil penalties and grant other relief as may be necessary to enforce and obtain compliance with the charter, ordinances, rules and regulations of the city. The jurisdiction and authority of a hearings officer shall not include any traffic or parking offense. The city may enforce any order of a hearings officer by a civil action in a court of appropriate jurisdiction. [Formerly 46.045; 1999 c.1051 Â§235]

Â Â Â Â Â  3.140 [Amended by 1965 c.510 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.150 [Amended by 1957 s.s. c.8 Â§1; 1961 c.724 Â§6; 1965 c.510 Â§5; 1979 c.77 Â§1; repealed by 1983 c.673 Â§26]

Â Â Â Â Â  3.160 [Amended by 1957 s.s. c.8 Â§2; 1959 c.557 Â§3; 1961 c.724 Â§7; 1965 c.510 Â§6; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.165 [1961 c.724 Â§8; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.170 [Amended by 1965 c.510 Â§7; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.180 [1965 c.618 Â§7; 1967 c.533 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.185 Habeas corpus hearings by Circuit Court for
Marion
County
. (1) Notwithstanding ORS 1.040, a judge of the Circuit Court for
Marion
County
when hearing matters relating to writs of habeas corpus as provided in ORS 34.310 to 34.730 may direct that the court be held or continued at any location designated under ORS 1.085 and under such conditions as may be ordered.

Â Â Â Â Â  (2) When a court is held at a location directed as provided by subsection (1) of this section, every person held or required to appear at the court shall appear at the location so directed. [1975 c.236 Â§1; 1983 c.763 Â§6; 2007 c.547 Â§10]

Â Â Â Â Â  3.210 [Amended by 1955 c.677 Â§5; 1957 c.665 Â§3; 1957 c.713 Â§8; 1959 c.557 Â§4; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.220 Rules; procedure when judges disagree. (1) A circuit court may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court and not inconsistent with applicable provisions of law, the Oregon Rules of Civil Procedure or rules made or orders issued by the Chief Justice of the Supreme Court or the presiding judge for the judicial district. If a majority of the judges of the court in a judicial district having two or more circuit court judges do not agree in respect to the making of rules under this subsection, the decision of the presiding judge shall control.

Â Â Â Â Â  (2)(a) A certified copy of a rule referred to in subsection (1) of this section made or in effect before January 1, 1984, shall be filed in the office of the State Court Administrator not later than January 1, 1984. If a copy of a rule is not so filed, the rule is void.

Â Â Â Â Â  (b) A certified copy of a rule referred to in subsection (1) of this section made or amended on or after January 1, 1984, shall be filed in the office of the State Court Administrator. No rule or amendment shall be effective unless so filed, and no rule or amendment so filed shall become effective before the 30th day after the date of filing.

Â Â Â Â Â  (c) The State Court Administrator shall maintain the copies of all rules filed pursuant to this subsection, and shall keep a record of the date of filing thereof. The administrator shall, upon request, supply copies of the rules, and may charge a reasonable fee for such copies in order to recover the cost of compilation, copying and distribution of the rules. [Subsection (2) of 1955 part derived from 1953 c.52 Â§Â§6,7; 1957 c.713 Â§9; 1961 c.724 Â§9; 1967 c.531 Â§2; 1973 c.484 Â§3; 1981 c.215 Â§4; 1981 s.s. c.1 Â§9; 1983 c.763 Â§31; 1995 c.781 Â§7]

Â Â Â Â Â  3.225 Establishing specialized subject-matter departments; approval by Chief Justice; eligibility and assignment of judges. Subject to the approval of the Chief Justice of the Supreme Court, a circuit court, by rule under ORS 3.220, may establish specialized subject-matter departments of the court, and may modify or abolish departments so established. Any judge of the court may act in any department so established or modified by rule. The presiding judge for the judicial district may assign any judge of the court to act in any department so established or modified by rule. [1981 c.215 Â§1; 1995 c.781 Â§8]

Â Â Â Â Â  3.227 [1987 c.714 Â§4; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.229 [1987 c.714 Â§5; 1995 c.781 Â§9; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  3.230 [Subsection (3) of 1957 part derived from 1953 c.52 Â§6; 1957 c.713 Â§10; 1957 s.s. c.8 Â§3; repealed by 1959 c.552 Â§16]

CIRCUIT COURT TERMS

Â Â Â Â Â  3.232 Types of terms. The terms of the circuit courts are either those appointed by law, or others appointed by a judge of the court. [Formerly 4.010]

Â Â Â Â Â  3.235 Regular terms; minimum number required in certain districts. (1) The regular terms of the circuit court in the several districts of the state shall be held at times designated by order of the presiding circuit judge of the court. The order shall be made and entered of record each year, and may be amended by making and entering of record further orders.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, in districts which are comprised of more than one county, the court shall designate sufficient regular terms in each county within the district to conduct those matters which arise from that county. In no event shall there be less than two terms per year in each such county. [Formerly 4.105]

Â Â Â Â Â  3.238 Power or duty to call special terms; procedure. (1) When a term of court is appointed by a judge it shall be done by a general order made and entered of record during term time, or by a special order made and filed in vacation for the trial of a particular cause or the transaction of certain business specified in the special order, a certified copy of which special order shall be served on the parties to the cause or business 10 days prior to such term. In the former case, at the term so appointed, any business may be transacted that could be transacted during a regular term, but in the latter case only such as is specified in the order.

Â Â Â Â Â  (2) Any circuit court judge of the third, seventeenth, nineteenth or twenty-first judicial district may, by order entered of record, convene special terms of court between regular terms, for the trial of actions, suits or other judicial proceedings, and may summon juries for such special terms.

Â Â Â Â Â  (3) The judge of the circuit court for Gilliam, Grant, Sherman and Wheeler Counties shall convene a sufficient number of special or adjourned terms of court in the county to speedily adjudicate all equity cases and other matters which may arise between regular terms, and shall also convene special jury terms when necessary. [Formerly 4.410; 1985 c.540 Â§20]

Â Â Â Â Â  3.240 [Amended by 1957 c.713 Â§11; repealed by 1961 c.724 Â§34]

JURISDICTION OVER JUVENILE AND FAMILY-RELATED MATTERS

Â Â Â Â Â  3.250 Definitions for ORS 3.250 to 3.280. As used in ORS 3.250 to 3.280, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChildÂ means a person under 18 years of age.

Â Â Â Â Â  (2) ÂCourt servicesÂ includes but is not limited to services and facilities relating to intake screening, juvenile detention, shelter care, investigations, study and recommendations on disposition of cases, probation on matters within the jurisdiction of the court under ORS 3.260, family counseling, conciliation in domestic relations, group homes, and psychological or psychiatric or medical consultation and services provided at the request of or under the direction of the court, whether performed by employees of the court, by other government agencies or by contract or other arrangement. [1967 c.534 Â§1; 1987 c.158 Â§2; 1987 c.320 Â§12; 2001 c.904 Â§10; 2001 c.905 Â§10]

Â Â Â Â Â  3.255 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly:

Â Â Â Â Â  (1) Notwithstanding concurrent jurisdiction, that family and family-related matters before the courts be concentrated in a single judicial jurisdiction, the circuit court.

Â Â Â Â Â  (2) The judges of the circuit court need adequate court services to assist them in exercising jurisdiction over the family and family-related matters. [1967 c.534 Â§2]

Â Â Â Â Â  3.260 Juvenile jurisdiction vested in circuit courts; authority for transfer of jurisdiction over family-related matters to circuit courts. (1) The circuit courts and the judges thereof shall exercise all juvenile court jurisdiction, authority, powers, functions and duties.

Â Â Â Â Â  (2) Pursuant to ORS 3.275, in addition to any other jurisdiction vested in it by law, the circuit court shall exercise exclusive and original judicial jurisdiction, authority, powers, functions, and duties in the judicial district in any or all of the following matters that on the date specified in the order entered under ORS 3.275 are not within the jurisdiction of the circuit court:

Â Â Â Â Â  (a) Adoption.

Â Â Â Â Â  (b) Change of name under ORS 33.410.

Â Â Â Â Â  (c) Filiation.

Â Â Â Â Â  (d) Commitment of persons with mental illness or mental retardation.

Â Â Â Â Â  (e) Any suit or civil proceeding involving custody or other disposition of a child or the support thereof or the support of a spouse, including enforcement of the Uniform Reciprocal Enforcement of Support Act and enforcement of out-of-state or foreign judgments and decrees on domestic relations.

Â Â Â Â Â  (f) Waivers of the three-day waiting period before a marriage license becomes effective under ORS 106.077.

Â Â Â Â Â  (g) Issuance of delayed birth certificate. [1967 c.534 Â§3; 1979 c.724 Â§1; 2003 c.576 Â§270; 2007 c.70 Â§2]

Â Â Â Â Â  3.265 Limits on transfer of juvenile jurisdiction. (1) Notwithstanding ORS 3.260, no transfer of jurisdiction required by ORS 3.260 (1) shall occur in the following counties until the county court approves such transfer either as of July 1, 1968, or thereafter:

Â Â Â Â Â  (a) Gilliam,
Sherman
, Wheeler, Harney or
Morrow
County
.

Â Â Â Â Â  (b) Any county that as of July 1, 1968, has a population of less than 11,000 and in which the judge of the circuit court does not reside.

Â Â Â Â Â  (2) Notwithstanding the limitation on transfer of juvenile jurisdiction in subsection (1) of this section, the circuit court in the judicial district shall exercise exclusive and original judicial jurisdiction, authority, powers, functions and duties in all proceedings under ORS 419B.500 to 419B.508 filed after October 3, 1989. [1967 c.534 Â§3a; 1989 c.531 Â§1; 1993 c.33 Â§272; 1995 c.658 Â§13]

Â Â Â Â Â  3.270 Transfer of juvenile jurisdiction and jurisdiction over family-related matters to circuit courts. (1) All judicial jurisdiction, authority, powers and duties of the county courts and the judges thereof over matters described in ORS 3.260 (1), are transferred to the circuit courts and the judges thereof.

Â Â Â Â Â  (2) All judicial jurisdiction, authority, powers and duties of the county courts and justice courts and the judges thereof over matters described in ORS 3.260 (2) or so much thereof as may be ordered under ORS 3.275, in so far as such jurisdiction, authority, powers, functions and duties are exercised by such courts and the judges thereof on the date specified in the order entered under ORS 3.275, are transferred to the circuit courts and the judges thereof by which the order was entered.

Â Â Â Â Â  (3) All matters, causes and proceedings relating to jurisdiction, authority, powers, functions and duties transferred to the circuit court and the judges thereof under either subsection (1) or (2) of this section and pending in the county or justice court on the effective date of the transfer, are transferred to the circuit court for the county.

Â Â Â Â Â  (4) Appeals pending in a circuit court under ORS 179.650 (1987 Replacement Part), 419.561 (1991 Edition) or 419.A.200 immediately before the date specified in the order entered under ORS 3.275 shall be conducted and completed pursuant to the provisions of law in effect immediately before that date, except that the circuit court shall be considered to be the court appealed from in so far as further disposition of the case is concerned. [1967 c.534 Â§4; 1989 c.348 Â§13; 1993 c.33 Â§273; 1993 c.717 Â§3; 1995 c.658 Â§14]

Â Â Â Â Â  3.275 Procedure for transfer of jurisdiction over certain family-related matters. (1) After making a determination that conditions in the judicial district make it desirable to concentrate jurisdiction over all or part of family and family-related matters in the circuit court, the circuit court by its own order shall exercise jurisdiction over any or all of the matters described in ORS 3.260 (2) on and after July 1 next following entry of the order.

Â Â Â Â Â  (2) Any circuit court that enters an order pursuant to this section shall cause copies of the order to be filed with the Oregon Supreme Court and with the county or justice court whose jurisdiction is affected by the order. [1967 c.534 Â§5; 1995 c.658 Â§16]

Â Â Â Â Â  3.280 Court services for circuit courts. (1) The circuit court may obtain court services by using services available without charge or, with the prior approval of the governing body of each county in the judicial district, by:

Â Â Â Â Â  (a) Employing or contracting for personnel or services; or

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies or with private firms or individuals, or any of them.

Â Â Â Â Â  (2) Court services obtained under subsection (1) of this section shall be subject to the supervision of the circuit court.

Â Â Â Â Â  (3) The compensation and expenses of personnel performing or providing court services and the expenses of providing court services shall be determined by the circuit court and shall be subject to the approval of and be paid by the county or counties making up the judicial district, subject to the Local Budget Law. For purposes of retirement benefits, personnel employed by the court may be considered county employees. Personnel performing or providing court services are not state employees, and their compensation and expenses shall not be paid by the state. [1967 c.534 Â§6; 1981 s.s. c.3 Â§22]

PANEL OF REFERENCE JUDGES

Â Â Â Â Â  3.300 Establishment and termination of panel for disposition of civil actions in circuit court; eligibility for panel; limitation on powers. (1) Subject to the approval of the Chief Justice of the Supreme Court, the presiding judge for a judicial district may establish, and may terminate, the use of a panel of reference judges for the trial and disposition of civil actions in the circuit court under ORS 3.300 to 3.321.

Â Â Â Â Â  (2) The Supreme Court, upon motion of the Chief Justice and the presiding judge may appoint any eligible person as a reference judge on the panel established under this section. A person is eligible for appointment as a reference judge if the person is a member in good standing of the Oregon State Bar. An eligible person need not reside within the judicial district for which use of the panel is established.

Â Â Â Â Â  (3) A person appointed as a reference judge on a panel may be removed from the panel by the Chief Justice or the presiding judge for the judicial district, in the sole discretion of the Chief Justice or presiding judge.

Â Â Â Â Â  (4) A person appointed as a reference judge on a panel is subject to the jurisdiction of the Commission on Judicial Fitness and Disability and the Supreme Court under ORS 1.420 and 1.430 in the same manner as a judge of the circuit court.

Â Â Â Â Â  (5) A person appointed as a reference judge on a panel shall not be considered to be, or to have the judicial powers, duties, jurisdiction and authority of, a judge of the circuit court except to the extent provided in ORS 3.300 to 3.321. [1983 c.704 Â§1; 1995 c.781 Â§10]

Â Â Â Â Â  3.305 Request for referral of action to reference judge; selection of reference judge; revocation of referral. (1) At any time before trial of a civil action in a circuit court for which use of a panel of reference judges is established under ORS 3.300, the parties to the action may file with the presiding judge for the judicial district a written request for referral of the action to a reference judge on the panel. Upon receipt of the request, the presiding judge, by order, shall refer the action to a reference judge.

Â Â Â Â Â  (2) The parties, in their request for referral, may specify a particular reference judge, and the presiding judge shall refer the action to the reference judge so specified.

Â Â Â Â Â  (3) If the parties do not specify a particular reference judge, the presiding judge shall select a reference judge and notify the parties of the selection. Within 10 days after selection of a reference judge by the presiding judge, the parties may file with the presiding judge a written rejection of the reference judge so selected and request that the presiding judge make another selection.

Â Â Â Â Â  (4) A reference judge may decline to accept a referral of an action by the presiding judge. If a reference judge declines to accept a referral, the parties may file with the presiding judge a written specification of, or the presiding judge may select, another reference judge.

Â Â Â Â Â  (5) The request by parties for referral of an action shall include a stipulation by the parties to the entry of the judgment arising from the reference as the judgment of the court. If the action is triable by right to a jury, the request shall constitute a waiver of the right of trial by jury by any party having that right.

Â Â Â Â Â  (6) The presiding judge may revoke a referral of an action when, in the opinion of the presiding judge, the trial of the action on reference is being unduly delayed. If the referral is revoked, the presiding judge may require the person or persons responsible for the undue delay to bear all or part of the expense of the trial incurred before the revocation. [1983 c.704 Â§2; 1995 c.781 Â§11]

Â Â Â Â Â  3.310 [Amended by 1955 c.715 Â§2; 1959 c.557 Â§5; 1961 c.724 Â§10; 1965 c.510 Â§8; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.311 Delivery of order to reference judge; notice of time and place of trial; procedure; witnesses. (1) Upon entry of an order of the presiding judge for a judicial district referring an action under ORS 3.305, the clerk of the court shall cause a copy of the order to be delivered to the reference judge. Upon receipt of the copy of the order, the reference judge shall set the action for trial on reference at a time and in a place agreeable to the parties.

Â Â Â Â Â  (2) At least five days before the date set for a trial on reference, the reference judge shall notify the clerk of the court of the time and place of the trial. The clerk shall post a notice of the time and place of the trial in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action is commenced.

Â Â Â Â Â  (3) Any person interested in attending a trial on reference is entitled to do so as in a trial of a civil action in the court. Upon receipt of written request by any person, the reference judge shall give the person written notice of the time and place set for a trial on reference.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 3.300 to 3.321, the reference judge has all the judicial powers and duties of a judge of the circuit court to regulate all proceedings in the trial and disposition of the action on reference.

Â Â Â Â Â  (5) The reference judge shall provide clerical personnel necessary for the conduct of the proceedings in the trial on reference, including a trial court reporter unless waived by the parties. If use of a trial court reporter is waived by the parties, the proceedings in the trial shall be reported by an audio record reporting device.

Â Â Â Â Â  (6) The trial on reference shall be conducted in the same manner as a trial by the circuit court without a jury. The reference judge shall apply the substantive law used in the courts of this state in deciding the issues submitted by the parties. Unless waived in whole or part by the parties, the reference judge shall apply the rules of pleading, practice, procedure and evidence used in the circuit courts of this state.

Â Â Â Â Â  (7) The parties may procure the attendance of witnesses before the reference judge by the issuance and service of subpoenas as provided in ORCP 55. If, without adequate excuse, a witness fails to appear or give evidence, that witness may be punished as for a contempt by the reference judge and be subjected to the consequences, penalties and remedies provided in ORCP 55 G.

Â Â Â Â Â  (8) Reference judges may conduct proceedings for the imposition of remedial sanctions under ORS 33.055, but may not conduct proceedings for the imposition of punitive sanctions under ORS 33.065. [1983 c.704 Â§3; 1991 c.724 Â§15a; 1995 c.781 Â§12]

Â Â Â Â Â  3.312 [1961 c.724 Â§12; repealed by 1965 c.510 Â§24]

Â Â Â Â Â  3.314 [1961 c.724 Â§13; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.315 Proposed report of reference judge; objections; final report; filings with clerk; entry of report as judgment of court. (1) Within 20 days after the close of all evidence offered in a trial on reference conducted under ORS 3.311, unless a later time is agreed upon by the parties, the reference judge shall mail to each party a copy of the proposed written report of the reference judge. The proposed report shall contain the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

Â Â Â Â Â  (2) Within 10 days after receipt of the copy of the proposed report, any party may serve written objections and suggested modifications or corrections to the proposed report upon the reference judge and the other parties. The reference judge without delay shall consider the objections and suggestions and prepare a final written report. If requested by any party, the reference judge shall conduct a hearing on the proposed written report and any objections or suggested modifications or corrections thereto before preparing the final written report.

Â Â Â Â Â  (3) Upon completion of the final written report, the reference judge shall file with the clerk of the circuit court:

Â Â Â Â Â  (a) Copies of all original papers in the action filed with the reference judge;

Â Â Â Â Â  (b) The exhibits offered and received or rejected in the trial on reference;

Â Â Â Â Â  (c) The transcript of the proceedings in the trial, if a trial court reporter was used in the trial;

Â Â Â Â Â  (d) The audio record of the proceedings in the trial, if a trial court reporter was not used in the trial; and

Â Â Â Â Â  (e) The final written report containing the findings of fact and conclusions of law by the reference judge, and the judgment thereon of the reference judge.

Â Â Â Â Â  (4) In the interest of economy, the presiding judge for a judicial district may allow the reference judge to file the final written report under subsection (3) of this section without any of the items listed in subsection (3)(a) to (d) of this section. However, the presiding judge shall require the reference judge to file the items listed in subsection (3)(a) to (d) of this section if timely notice of appeal of the judgment is filed.

Â Â Â Â Â  (5) At the time the reference judge files the final written report under subsection (3) of this section, the reference judge shall mail to each party a copy of the report.

Â Â Â Â Â  (6) Upon receipt of the final written report by the clerk of the court, the referral of the action shall terminate and the presiding judge shall order the judgment contained in the report entered as the judgment of the court in the action. Subsequent motions and other related post-trial proceedings in the action may be conducted and disposed of by the reference judge upon the order of the presiding judge, in the sole discretion of the presiding judge, or may otherwise be assigned by the presiding judge.

Â Â Â Â Â  (7) The judgment of the reference judge entered as provided in subsection (6) of this section may be appealed in the same manner as a judgment of the circuit court in a civil action. [1983 c.704 Â§4; 1995 c.781 Â§13; 2003 c.576 Â§231]

Â Â Â Â Â  3.320 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.321 Compensation of reference judge; payment procedure. (1) Unless otherwise agreed by the parties, the compensation of a reference judge to whom an action is referred under ORS 3.305 shall be an amount for each day actually engaged in the performance of duties under the referral and in the conduct and disposition of post-trial proceedings under ORS 3.315 (6) equal to five percent of the gross monthly salary of a regularly elected and qualified judge of the circuit court, or one-half of that daily compensation for services of one-half day or less.

Â Â Â Â Â  (2) Payment of the compensation of a reference judge and the expense of the trial on reference before the reference judge shall be the obligation of the parties. The obligation shall be borne equally by the parties unless the parties agree to a different allocation.

Â Â Â Â Â  (3) The presiding judge for the judicial district shall estimate the compensation of the reference judge and the expense of the trial on reference in advance of the trial, and shall notify the parties of the estimate. The parties shall deposit with the clerk of the court the amount estimated by the presiding judge. The presiding judge may order the clerk to pay a portion of the deposited amount to the reference judge during the trial on reference. Upon termination of the referral of the action, the reference judge shall cause to be delivered to the presiding judge and each party a written statement of any remaining unpaid compensation and expense. The presiding judge shall hear and decide any objection to the written statement, and thereafter shall order payment to the reference judge or refund of any remainder of the deposited amount accordingly. [1983 c.704 Â§5; 1995 c.781 Â§14]

Â Â Â Â Â  3.330 [Amended by 1971 c.108 Â§1; 1979 c.77 Â§2; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  3.350 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.360 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.370 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  3.380 [Amended by 1961 c.724 Â§14; 1973 c.484 Â§4; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.390 [Repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.400 [Repealed by 1981 c.215 Â§8]

FAMILY LAW

(
Family
Court
Departments
)

Â Â Â Â Â  3.405 Application to establish family court department; assignment of judges; authority of judges. (1) A family court department may be established in the circuit court of a judicial district upon the written application of the presiding judge. The written application must be made to the Chief Justice of the Supreme Court. Upon receipt and approval of a written application, the Chief Justice shall designate a date for commencing operation of the family court department in the judicial district. The provisions of this section do not affect the ability of a circuit court to establish specialized subject-matter departments in the manner provided by ORS 3.225.

Â Â Â Â Â  (2) In every judicial district in which a family court department is established under this section, the presiding judge of the judicial district may assign one or more judges to serve in the family court department.

Â Â Â Â Â  (3) Judges serving in the family court department have the same jurisdiction, authority, powers, functions and duties as any other circuit court judge and shall be elected and qualified in the same manner as any other circuit court judge.

Â Â Â Â Â  (4) For the purposes of this section, Âjudicial districtÂ means a judicial district enumerated under the provisions of ORS 3.012. [1993 c.165 Â§1; 1995 c.658 Â§125]

Â Â Â Â Â  3.408 Matters assignable to family court department. (1) The presiding judge of the judicial district may assign to a family court department established under ORS 3.405 all of the following matters:

Â Â Â Â Â  (a) Proceedings under the provisions of ORS chapters 107, 108, 109 and 110;

Â Â Â Â Â  (b) Proceedings under the provisions of ORS chapter 25;

Â Â Â Â Â  (c) Guardianship proceedings for minors under the provisions of ORS chapter 125;

Â Â Â Â Â  (d) Juvenile court proceedings under ORS chapters 419A, 419B and 419C;

Â Â Â Â Â  (e) Proceedings to commit a person with a mental illness under the provisions of ORS chapter 426 and ORS 430.397 to 430.401;

Â Â Â Â Â  (f) Probate proceedings under ORS chapters 111, 112, 113, 114, 115, 116 and 117; and

Â Â Â Â Â  (g) Any other proceeding in which a family is involved.

Â Â Â Â Â  (2) In addition to the matters specified in subsection (1) of this section, the presiding judge of the judicial district may assign to a family court department any criminal proceeding that involves domestic violence or other crime between family members. [1993 c.165 Â§2; 1995 c.608 Â§19; 1995 c.664 Â§67; 1995 c.781 Â§15; 1995 c.800 Â§7; 1999 c.1081 Â§1; 2007 c.70 Â§3]

Â Â Â Â Â  3.410 [Amended by 1955 c.715 Â§3; 1959 c.557 Â§6; repealed by 1961 c.724 Â§34]

Â Â Â Â Â  3.411 [1961 c.724 Â§15; 1965 c.618 Â§9; 1967 c.531 Â§3; 1967 c.533 Â§11; 1971 c.640 Â§2; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  3.412 Chief family court judge. If there is more than one judge assigned to a family court department for the judicial district, the presiding judge of the judicial district may designate one of the judges as the chief family court judge. [1993 c.165 Â§3]

Â Â Â Â Â  3.414 Assignment of matters relating to same child. Upon assignment to the family court department of the cases specified in ORS 3.408, the presiding judge of the judicial district shall insure, when reasonable and appropriate, that all cases that involve the same minor child be assigned to the same judge. [1993 c.165 Â§4]

Â Â Â Â Â  3.417 Coordination of services. The presiding judge of the judicial district may establish procedures for coordinating all services that may be available to persons who are or who may become parties in the proceedings specified in ORS 3.408. [1993 c.165 Â§5]

Â Â Â Â Â  3.420 Abolishment of family court department. At any time after the establishment of a family court department under ORS 3.405, the family court department shall be abolished if the presiding judge of the judicial district makes written application to the Chief Justice of the Supreme Court requesting that the family court department for that judicial district be abolished. [1993 c.165 Â§6; 1995 c.658 Â§126]

Â Â Â Â Â  3.423 Family court department rules. The Chief Justice of the Supreme Court may promulgate court rules for family court departments established under ORS 3.405. [1993 c.165 Â§7]

Â Â Â Â Â  3.425 Family law education programs. (1) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to inform parents about the impact of family restructuring on children when the parent is a named party in any of the following proceedings:

Â Â Â Â Â  (a) An annulment or dissolution of marriage action.

Â Â Â Â Â  (b) A legal separation action.

Â Â Â Â Â  (c) A petition to establish custody or parenting time.

Â Â Â Â Â  (d) Post-judgment litigation involving custody or parenting time.

Â Â Â Â Â  (2) An education program established under subsection (1) of this section must include, but need not be limited to, information about:

Â Â Â Â Â  (a) The emotional impact of a dissolution of marriage or a separation on children at different developmental stages.

Â Â Â Â Â  (b) Parenting during and after a dissolution of marriage or a separation.

Â Â Â Â Â  (c) Custody, parenting time and shared parenting plans.

Â Â Â Â Â  (d) The effect on children of parental conduct including, but not limited to, long distance parenting.

Â Â Â Â Â  (e) Mediation and conflict resolution.

Â Â Â Â Â  (3) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court may establish an education program designed to provide information about dissolution law and legal procedures, mediation and other dispute resolution alternatives to persons seeking to annul or dissolve a marriage or to separate from each other. The program must include, but need not be limited to, information about:

Â Â Â Â Â  (a) Shared parenting plans.

Â Â Â Â Â  (b) Division of marital property.

Â Â Â Â Â  (c) Spousal and child support.

Â Â Â Â Â  (d) Court procedures and time requirements.

Â Â Â Â Â  (e) Litigation, mediation and conflict resolution.

Â Â Â Â Â  (f) The role of attorneys in mediation.

Â Â Â Â Â  (4) The court may order the parties in any action listed in subsection (1) of this section to participate in education programs described in this section unless:

Â Â Â Â Â  (a) Subject to the approval of the court, the parties agree not to participate;

Â Â Â Â Â  (b) On motion of either party or on its own motion, the court determines that participation is unnecessary; or

Â Â Â Â Â  (c) With prior approval of the court, the parties select and participate in comparable education programs.

Â Â Â Â Â  (5) The court may not require both parties to attend an education program established under this section at the same time.

Â Â Â Â Â  (6)(a) The family court department or, if there is no family court department, the presiding judge or designee of each circuit court shall designate the program providers for the education programs.

Â Â Â Â Â  (b) A program provider may charge a person a reasonable fee to attend education programs. A program provider may not exclude a person from attending education programs due to an inability to pay the fee if the court has indicated that the person is indigent or otherwise unable to pay the fee.

Â Â Â Â Â  (c) A program provider shall issue a certificate of completion to a participant when the participant has satisfactorily completed the education programs. A certificate of completion must be filed with the court prior to the entry of the judgment in the action. [1995 c.800 Â§10(1),(2),(3); 1997 c.249 Â§2; 1997 c.707 Â§4; 1999 c.59 Â§3; 2003 c.576 Â§271]

(Family Law Facilitation Programs)

Â Â Â Â Â  3.428 Family law facilitation programs. (1) A family law facilitation program may be established by the judges of the family court department of a circuit court. If there is no family court department for the court, a family law facilitation program may be established for a circuit court by the presiding judge for the judicial district. A family law facilitation program shall be designed to assist litigants in domestic relations or other family court proceedings described in ORS 3.408. The program shall be developed in consultation with the local family law advisory committee established for the judicial district under ORS 3.434. The program shall operate under the supervision of the family court department or, if there is no family court department, under the supervision of the presiding judge for the judicial district. Services under the program shall be provided by court personnel in facilities under the supervision and control of the family court department or, if there is no family court department, under the supervision and control of the presiding judge for the judicial district. The program may provide:

Â Â Â Â Â  (a) Educational materials.

Â Â Â Â Â  (b) Court forms.

Â Â Â Â Â  (c) Assistance in completing forms.

Â Â Â Â Â  (d) Information about court procedures.

Â Â Â Â Â  (e) Referrals to agencies and resources that provide legal and other services to parents or children.

Â Â Â Â Â  (2) All materials, forms, instructions and referral lists provided through the program must be approved by the family court department or, if there is no family court department, by the presiding judge for the judicial district.

Â Â Â Â Â  (3) Except for those fees authorized for forms under ORS 21.361, services provided through the program shall be provided without charge.

Â Â Â Â Â  (4) An employee or other person providing services to litigants through a family law facilitation program as provided in this section is not engaged in the practice of law for the purposes of ORS 9.160.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an employee or other person who assisted litigants through a family law facilitation program may not, for a period of one year after leaving the program, charge or collect any fee from a litigant for services relating to a matter that was the subject of assistance under the program.

Â Â Â Â Â  (6) The prohibition of subsection (5) of this section does not apply to persons admitted to the practice of law in this state. [1999 c.1095 Â§1]

(Family Court Advocate Programs)

Â Â Â Â Â  3.430 Family court advocate programs; goals; duties. (1) The Judicial Department shall establish family court advocate programs in counties specified in subsection (4) of this section. The programs shall be designed to develop an efficient system for providing integrated, family-focused prevention and intervention services to at-risk families identified by the family courts in those counties, and to coordinate available human services and community resources with the family courts in those counties, both for the purpose of court proceedings and for the purpose of preventing the types of problems that eventually lead to involvement with the judicial system.

Â Â Â Â Â  (2) The family court advocate programs implemented under this section shall emphasize the following goals:

Â Â Â Â Â  (a) Protection of children.

Â Â Â Â Â  (b) Successful completion of family plans designed by the programs.

Â Â Â Â Â  (c) Improved linkage between the family court and community services.

Â Â Â Â Â  (d) Improvements in the functioning of each family that is provided services by the programs.

Â Â Â Â Â  (e) Decreased caseload in the courts of this state in matters relating to families.

Â Â Â Â Â  (f) Integration of family services.

Â Â Â Â Â  (g) Identification of and referral to alternatives to court proceedings.

Â Â Â Â Â  (3) The family court advocate programs shall:

Â Â Â Â Â  (a) Coordinate services that are available to persons who are parties in proceedings before the family court, or who may become parties in proceedings before the family court.

Â Â Â Â Â  (b) Assist human services agencies in efforts made by those agencies to collaborate with the family court.

Â Â Â Â Â  (c) Assist circuit court judges in viewing litigation involving families with a focus on the family instead of viewing the parties as individual litigants.

Â Â Â Â Â  (d) Intervene with at-risk families who do not receive governmental assistance.

Â Â Â Â Â  (e) Research, identify and advocate new programs that will improve the use of family courts.

Â Â Â Â Â  (4) Family court advocate programs shall be established in
Jackson
County
,
Deschutes
County
and such other counties as may be designated by the Chief Justice of the Supreme Court. [1997 c.801 Â§85; 1999 c.1081 Â§4]

Â Â Â Â Â  3.432 Judicial education program on establishment and management of family court departments. The State Court Administrator shall implement an education program for state judges that emphasizes issues and problems encountered in the establishment and management of family court departments. The program shall provide education on the manner in which family court departments may be established, and shall identify means of removing obstacles to the establishment of family court departments. The program shall provide recommendations for improving the quality of service provided by family court departments. The program may provide specific instruction in issues arising under the different proceedings conducted in family court departments. [1997 c.593 Â§2]

(Coordination of Services to Families in Family Law Cases)

Â Â Â Â Â  3.434 Adoption of coordination plan for services; local family law advisory committees; plan contents. (1) No later than January 1, 1999, the presiding judge of each judicial district shall adopt a plan to coordinate the provision of services to families involved in domestic relations or other family court proceedings.

Â Â Â Â Â  (2) The presiding judge of the judicial district shall establish a local family law advisory committee for the judicial district. The committee will prepare the plan required by subsection (1) of this section. The membership of the local advisory committee must reflect the diversity of the judicial district and must include, in addition to the presiding judge or a judge designated by the presiding judge, the trial court administrator and business, social service, community and government representatives who must be knowledgeable in family and family law issues. In judicial districts composed of more than one county, the presiding judge may establish a local advisory committee in each county or establish one or more committees to serve multiple counties.

Â Â Â Â Â  (3)(a) At a minimum, the local family law advisory committee shall address the following in the plan:

Â Â Â Â Â  (A) Mandates for mediation of child custody or parenting time disputes, requiring each party to attend either a group or private mediation orientation session;

Â Â Â Â Â  (B) Methods of coordinating cases when the same child or family is involved in multiple cases; and

Â Â Â Â Â  (C) The need for, and provision of, conciliation services, mediation services, child custody evaluations, parent education and visitation services.

Â Â Â Â Â  (b) The local advisory committee may include other elements in the plan, including but not limited to:

Â Â Â Â Â  (A) The need for, and provision of, services relating to prevention and early intervention; and

Â Â Â Â Â  (B) The use of settlement options such as mediation, conciliation, arbitration and settlement conferences.

Â Â Â Â Â  (c) The local advisory committee shall include in the plan a list of mediators qualified to provide mediation in cases involving spousal support and division of property issues. Once the list is developed, the judicial district shall maintain the list.

Â Â Â Â Â  (4) The local family law advisory committee shall present the plan to the county governing body of each county within the judicial district and to the presiding judge of the judicial district for their approval. The local advisory committee shall send copies of the plan to the Chief Justice of the Supreme Court and those members of the Oregon House of Representatives and the Oregon Senate who represent the areas within the judicial district.

Â Â Â Â Â  (5) The local family law advisory committee may assist in implementing, monitoring and revising the plan. The local advisory committee, working in conjunction with legal service providers, may coordinate access to family law resources, including family law facilitation and other services. [1997 c.801 Â§135; 1999 c.1081 Â§8; 2007 c.71 Â§3]

Â Â Â Â Â  3.436 Appointment of statewide family law advisory committee. (1) The Chief Justice of the Supreme Court may appoint a statewide family law advisory committee to assist the State Court Administrator in carrying out the administratorÂs responsibilities under ORS 3.438 (2) and (4)(a) and in identifying family law issues that need to be addressed in the future. The Chief Justice shall consider the diversity of this state in appointing the members of the statewide advisory committee.

Â Â Â Â Â  (2) The Chief Justice shall determine the terms and organization of the statewide advisory committee.

Â Â Â Â Â  (3) Members of the statewide advisory committee are not entitled to compensation, but may be reimbursed from funds available to the State Court Administrator from the Family Law Account for actual and necessary travel expenses incurred by them in the performance of their official duties. [1997 c.801 Â§136; 2001 c.779 Â§18]

Â Â Â Â Â  3.438 Duties of State Court Administrator. To the extent that adequate funds are available from the Family Law Account established under ORS 3.440, the State Court Administrator:

Â Â Â Â Â  (1) Shall hire a director of family court services and sufficient staff, whose compensation must come solely from the Family Law Account, and may delegate to the director of family court services any of the duties listed in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) Shall administer the Family Law Account demonstration grant program for funding implementation of new, innovative family court services within this state. The State Court Administrator may not fund services under the demonstration grant program for a period exceeding 24 months. The statewide family law advisory committee shall review all applicant programs and shall recommend programs for approval to the Chief Justice of the Supreme Court.

Â Â Â Â Â  (3) Shall compensate the per diem expenses of the members of the statewide family law advisory committee from the Family Law Account.

Â Â Â Â Â  (4)(a) Shall plan and implement an annual statewide conference to:

Â Â Â Â Â  (A) Review legislation relating to family law issues;

Â Â Â Â Â  (B) Provide family law training;

Â Â Â Â Â  (C) Review elements of successful family law programs; and

Â Â Â Â Â  (D) Foster the development of enhanced services to families involved in proceedings before the court.

Â Â Â Â Â  (b) May pay the expenses of program development and production for program sessions and materials for the statewide conference from the Family Law Account. The State Court Administrator shall credit any receipts from registration or materials fees charged to the Family Law Account.

Â Â Â Â Â  (5) Shall pay the expenses of the Family Law Legal Services Commission.

Â Â Â Â Â  (6) Shall carry out other activities in support of the statewide and local family law advisory committees determined by the State Court Administrator to be necessary to achieve the purposes of ORS 3.434 to 3.440. [1997 c.801 Â§137]

Â Â Â Â Â  3.440 Family Law Account. The Family Law Account is established as an account in the General Fund. All moneys in the account are appropriated and constitute a continuous appropriation out of the General Fund to the State Court Administrator for the purposes of ORS 3.436 and 3.438. The State Court Administrator may accept and deposit into the account contributions of funds and assistance from the
United States
or its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of ORS 3.438. [1997 c.801 Â§138]

DRUG COURT PROGRAMS

Â Â Â Â Â  3.450 Drug court programs; fees; records. (1) As used in this section, Âdrug court programÂ means a program in which:

Â Â Â Â Â  (a) Individuals who are before the court obtain treatment for substance abuse issues and report regularly to the court on the progress of their treatment; and

Â Â Â Â Â  (b) A local drug court team, consisting of the court, agency personnel and treatment and service providers, monitors the individualsÂ participation in treatment.

Â Â Â Â Â  (2)(a) The governing body of a county or a treatment provider may establish fees that individuals participating in a drug court program may be required to pay for treatment and other services provided as part of the drug court program.

Â Â Â Â Â  (b) A court may order an individual participating in a drug court program to pay fees to participate in the program. Fees imposed under this subsection may not be paid to the court.

Â Â Â Â Â  (3) Records that are maintained by the circuit court specifically for the purpose of a drug court program must be maintained separately from other court records. Records maintained by a circuit court specifically for the purpose of a drug court program are confidential and may not be disclosed except in accordance with regulations adopted under 42 U.S.C. 290dd-2, including under the circumstances described in subsections (4) to (6) of this section.

Â Â Â Â Â  (4) If the individual who is the subject of the record gives written consent, a record described in subsection (3) of this section may be disclosed to members of the local drug court team in order to develop treatment plans, monitor progress in treatment and determine outcomes of participation in the drug court program.

Â Â Â Â Â  (5) A record described in subsection (3) of this section may not be introduced into evidence in any legal proceeding other than the drug court program unless:

Â Â Â Â Â  (a) The individual who is the subject of the record gives written consent for introduction of the record; or

Â Â Â Â Â  (b) The court finds good cause for introduction. In determining whether good cause exists for purposes of this paragraph, the court shall weigh the public interest and the need for disclosure against the potential injury caused by the disclosure to:

Â Â Â Â Â  (A) The individual who is the subject of the record;

Â Â Â Â Â  (B) The individual-physician relationship; and

Â Â Â Â Â  (C) The treatment services being provided to the individual who is the subject of the record.

Â Â Â Â Â  (6) A court, the State Court Administrator or the Oregon Criminal Justice Commission may use records described in subsection (3) of this section and other drug court program information to track and develop statistics about the effectiveness, costs and other areas of public interest concerning drug court programs. A court, the State Court Administrator or the Oregon Criminal Justice Commission may release statistics developed under this subsection and analyses based on the statistics to the public. Statistics and analyses released under this subsection may not contain any information that identifies an individual participant in a drug court program. [2003 c.385 Â§1; 2005 c.706 Â§25]

Â Â Â Â Â  3.510 [1959 c.549 Â§1; 1961 c.465 Â§1; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.520 [1959 c.549 Â§2; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.530 [1959 c.549 Â§3; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.540 [1959 c.549 Â§4; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.550 [1959 c.549 Â§5; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.560 [1959 c.549 Â§6; 1961 c.465 Â§2; 1965 c.521 Â§1; 1969 c.198 Â§33; 1969 c.269 Â§1; 1971 c.213 Â§1; repealed by 1975 c.706 Â§10]

Â Â Â Â Â  3.570 [Formerly 3.110 and then 3.102; 1965 c.521 Â§2; 1969 c.269 Â§2; 1971 c.213 Â§2; repealed by 1975 c.706 Â§10]

_______________



Chapter 4

Chapter 4 - (Former Provisions)

Circuit Court Terms

CIRCUIT COURT TERMS

COURTS OF RECORD; COURT OFFICERS; JURIES

4.010 [Renumbered 3.232]

4.105 [Formerly 4.120; 1979 c.474 §1; renumbered 3.235]

4.110 [Amended by 1975 c.95 §1; repealed by 1979 c.474 §2]

4.120 [Amended by 1955 c.175 §1; 1957 c.713 §12; 1961 c.81 §1; 1977 c.631 §1; renumbered 4.105]

4.130 [Repealed by 1979 c.474 §2]

4.140 [Amended by 1967 c.376 §1; 1975 c.301 §1; repealed by 1979 c.474 §2]

4.150 [Amended by 1955 c.68 §1; repealed by 1979 c.474 §2]

4.160 [Amended by 1961 c.724 §15a; repealed by 1979 c.474 §2]

4.170 [Amended by 1967 c.533 §13; repealed by 1979 c.474 §2]

4.180 [Repealed by 1979 c.474 §2]

4.190 [Repealed by 1979 c.474 §2]

4.200 [Repealed by 1979 c.474 §2]

4.210 [Amended by 1967 c.532 §4; 1967 c.533 §14; repealed by 1979 c.474 §2]

4.220 [Amended by 1953 c.88 §3; repealed by 1979 c.474 §2]

4.230 [Amended by 1965 c.176 §1; repealed by 1979 c.474 §2]

4.240 [Repealed by 1979 c.474 §2]

4.242 [1957 c.713 §13; 1969 c.163 §1; repealed by 1979 c.474 §2]

4.244 [1957 c.713 §14; 1975 c.95 §2; repealed by 1979 c.474 §2]

4.248 [1971 c.777 §3; repealed by 1979 c.474 §2]

4.250 [Repealed by 1967 c.532 §8 and 1967 c.533 §20]

4.260 [Amended by 1963 c.491 §4; 1969 c.163 §2; repealed by 1979 c.474 §2]

4.265 [1963 c.491 §5; 1969 c.163 §3; repealed by 1979 c.474 §2]

4.270 [Amended by 1969 c.163 §4; 1971 c.777 §4; repealed by 1979 c.474 §2]

4.410 [Amended by 1967 c.532 §5; 1967 c.533 §15; 1971 c.777 §5; renumbered 3.238]

_______________



Chapter 5

Chapter 5 Â County Courts (Judicial Functions)

2007 EDITION

COUNTY COURTS (JUDICIAL FUNCTIONS)

COURTS OF RECORD; COURT OFFICERS; JURIES

5.010Â Â Â Â Â Â Â Â  Who holds court

5.020Â Â Â Â Â Â Â Â  Juvenile court jurisdiction in certain counties

5.030Â Â Â Â Â Â Â Â  Power of county judge to grant injunctions and orders in suits in circuit court

5.060Â Â Â Â Â Â Â Â  Times of holding court

5.080Â Â Â Â Â Â Â Â  County judge as interested party

5.090Â Â Â Â Â Â Â Â  Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge

5.100Â Â Â Â Â Â Â Â  Order of docketing and disposal of business; records of proceedings

5.105Â Â Â Â Â Â Â Â  Records of county court

5.110Â Â Â Â Â Â Â Â  Jury

5.120Â Â Â Â Â Â Â Â  Appeals

5.125Â Â Â Â Â Â Â Â  County court fees

Â Â Â Â Â  5.010 Who holds court. The county court is held by the county judge, except when county business is being transacted therein.

Â Â Â Â Â  5.020 Juvenile court jurisdiction in certain counties. The county court of counties from which no transfer of jurisdiction is made under ORS 3.260 or 3.265 or other provisions of law shall have all juvenile court jurisdiction, authority, powers, functions and duties. [Amended by 1959 c.432 Â§61; 1963 c.512 Â§3; 1965 c.247 Â§2; 1965 c.618 Â§10; 1967 c.268 Â§2; 1967 c.533 Â§12; 1967 c.534 Â§3b]

Â Â Â Â Â  5.030 Power of county judge to grant injunctions and orders in suits in circuit court. The judge of any county court having judicial functions shall grant preliminary injunctions or orders in any suit in the circuit court commenced in the county, upon application made in the manner prescribed by ORCP 79. The order or injunction shall be made returnable to the circuit court of such county, to be there heard and determined. [Amended by 1981 c.898 Â§15]

Â Â Â Â Â  5.040 [Amended by 1961 c.344 Â§95; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  5.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  5.060 Times of holding court. There shall be a term of the county court in each county for the transaction of judicial business on the first Monday of each month, and at such other times as the court in term or the judge in vacation may appoint, in like manner and with like effect as the circuit court or judge is authorized by ORS 3.238. The court shall be open at 10 a.m.

Â Â Â Â Â  5.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  5.080 County judge as interested party. Except as otherwise provided in ORS 111.115, any judicial proceedings commenced in the county court in which the county judge is a party or directly interested, may be certified to the circuit court for the county in which the proceedings are pending, and the matter shall be proceeded with in the circuit court as upon appeal from the county court to the circuit court. [Amended by 1969 c.591 Â§265]

Â Â Â Â Â  5.090 Absence of county judge, or vacancy; authority of circuit judge; pro tem county judge. (1) When the county judge is incapacitated, or absent from the county, or whenever there is a vacancy in the office of county judge, any circuit judge for or assigned to the county may perform the judicial functions of the county judge, hear proceedings, and enter any judgment or order necessary to carry into effect the judicial jurisdiction of the county court in all matters with the same force and effect as if done by the county judge when present in the county.

Â Â Â Â Â  (2) A county judge that exercises judicial functions may exercise judicial powers and functions in another county court as a pro tem county judge:

Â Â Â Â Â  (a) In the event of a vacancy in the office of county judge in another county, until the vacancy is filled as provided by law; or

Â Â Â Â Â  (b) In the event of the absence, incapacity or disqualification of a county judge in another county, during the period of the absence, incapacity or disqualification. [Amended by 1997 c.650 Â§1; 2003 c.576 Â§272]

Â Â Â Â Â  5.100 Order of docketing and disposal of business; records of proceedings. (1) The business of the county court at each term shall be docketed and disposed of in the following order:

Â Â Â Â Â  (a) Judicial business.

Â Â Â Â Â  (b) County business.

Â Â Â Â Â  (2) The proceedings and records of the court pertaining to the respective classifications of business specified in this section shall be kept in separate books. [Amended by 1969 c.591 Â§266]

Â Â Â Â Â  5.105 Records of county court. The records of the county courts include a register and a judgment docket. [2003 c.576 Â§174a]

Â Â Â Â Â  5.110 Jury. A county court trial jury shall consist of six persons drawn by lot from the jurors in attendance upon the court at a particular term and sworn to try and determine a question of fact.

Â Â Â Â Â  5.120 Appeals. (1) A party to a judicial proceeding in a county court may appeal from a judgment or other final determinative order given therein. The appeal shall be taken at the time and in the manner prescribed by law for the taking of an appeal from a judgment or other appealable order of the justice court. The appeal shall lie to the circuit court for the county in which the county court is located and be prosecuted, heard and determined in the manner prescribed by law for the prosecution, hearing and determination of appeals from the justice court.

Â Â Â Â Â  (2) An appeal shall lie to the Court of Appeals from the whole or a specified part of the judgment or other final determinative order of the circuit court given upon such appeal to it, in like manner and with like effect as though it were from a judgment or other appealable determinative order of such circuit court given in a suit in equity therein. [Amended by 1959 c.558 Â§50; 1977 c.290 Â§1; 2003 c.576 Â§273]

Â Â Â Â Â  5.125 County court fees. In the county court there shall be charged and collected in advance by the county clerk as clerk of the court, for the benefit of the county, the following fees, and no more, for the following purposes and services:

Â Â Â Â Â  (1) Making transcription from the judgment docket, $4.

Â Â Â Â Â  (2) Filing and entering transcript of judgment, $4.

Â Â Â Â Â  (3) Filing and docketing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125, $25.

Â Â Â Â Â  (4) Issuing writs of execution or writs of garnishment, $3 for each writ.

Â Â Â Â Â  (5) Preparing clerkÂs certificate of satisfaction of judgment, $3.75.

Â Â Â Â Â  (6) For any service not enumerated in this section, the fees provided or established under ORS 205.320. [Formerly 21.375; 2003 c.576 Â§166]

_______________

CHAPTER 6

[Reserved for expansion]



Chapter 7

Chapter 7 Â Records and Files of Courts

2007 EDITION

RECORDS AND FILES OF COURTS

COURTS OF RECORD; COURT OFFICERS; JURIES

COURT RECORDS GENERALLY

7.010Â Â Â Â Â Â Â Â  Records of court; minimum record retention schedules

7.015Â Â Â Â Â Â Â Â  Consolidation of records

7.020Â Â Â Â Â Â Â Â  Register

7.070Â Â Â Â Â Â Â Â  Jury register

7.090Â Â Â Â Â Â Â Â  Files of court

7.095Â Â Â Â Â Â Â Â  Electronic data processing for court records; standards for preservation and security

CUSTODY AND EXAMINATION OF RECORDS AND FILES, AND THEIR DISPOSITION, SUBSTITUTION OR RESTORATION

7.110Â Â Â Â Â Â Â Â  Custody of records and files

7.120Â Â Â Â Â Â Â Â  Disposition of exhibits, notes and audio records of circuit court cases

7.124Â Â Â Â Â Â Â Â  Procedures for destruction of documents; photographic and electronic copies

7.130Â Â Â Â Â Â Â Â  Search and examination of records and files; certified copies

7.132Â Â Â Â Â Â Â Â  Access to case information not otherwise open to public

7.140Â Â Â Â Â Â Â Â  Substitution of copy of lost record

7.150Â Â Â Â Â Â Â Â  Order of restoration when no copy available

7.160Â Â Â Â Â Â Â Â  Restoration of destroyed probate records

7.170Â Â Â Â Â Â Â Â  When copy of higher court record may be filed in lower court; effect when original is lost or destroyed

RECORDS IN ADOPTION, FILIATION, PROBATE AND JUVENILE PROCEEDINGS

7.211Â Â Â Â Â Â Â Â  Separate records in adoption cases; accessibility of records limited

7.230Â Â Â Â Â Â Â Â  Probate and juvenile court records to be kept separate

7.240Â Â Â Â Â Â Â Â  Records in probate matters

USE OF RECYCLED PAPER AND PAPER PRINTED ON BOTH SIDES

7.250Â Â Â Â Â Â Â Â  Use of paper printed on both sides; use of recycled paper

COURT RECORDS GENERALLY

Â Â Â Â Â  7.010 Records of court; minimum record retention schedules. (1) The records of the circuit courts include a register and jury register.

Â Â Â Â Â  (2) The record of the Supreme Court and the Court of Appeals is a register.

Â Â Â Â Â  (3) All references in this chapter to the clerk or court administrator relate to the office of the clerk or court administrator of the appropriate trial or appellate court.

Â Â Â Â Â  (4) Minimum record retention schedules and standards for all records of the state courts and the administrative offices of the state courts may be prescribed by the State Court Administrator pursuant to ORS 8.125. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under ORS 8.125 conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [Amended by 1969 c.198 Â§34; 1975 c.588 Â§3; 1985 c.540 Â§1; 1989 c.768 Â§2; 1995 c.244 Â§9; 2003 c.576 Â§174]

Â Â Â Â Â  7.015 Consolidation of records. Any of the records of the court required under ORS 7.010 may be consolidated, as the court may deem appropriate, so long as the essential elements of information and the inherent purpose of those records are maintained. [1975 c.588 Â§2]

Â Â Â Â Â  7.020 Register. The register is a record wherein the clerk or court administrator shall enter, by its title, every action, suit or proceeding commenced in, or transferred or appealed to, the court, according to the date of its commencement, transfer or appeal. Thereafter, the clerk or court administrator shall note therein all the following:

Â Â Â Â Â  (1) The date of any filing of any document.

Â Â Â Â Â  (2) The date of making, filing and entry of any order, judgment, ruling or other direction of the court in or concerning such action, suit or proceeding.

Â Â Â Â Â  (3) Any other information required by statute, court order or rule. [Amended by 1971 c.193 Â§12; 1975 c.588 Â§4; 1985 c.540 Â§2; 1989 c.768 Â§3; 2007 c.129 Â§3]

Â Â Â Â Â  7.030 [Amended by 1971 c.193 Â§13; 1975 c.588 Â§5; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.040 [Amended by 1975 c.588 Â§6; 1977 c.591 Â§1; 1985 c.540 Â§3; 1989 c.768 Â§4; 1993 c.763 Â§5; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  7.050 [Amended by 1975 c.588 Â§7; 1977 c.592 Â§1; repealed by 1989 c.768 Â§11]

Â Â Â Â Â  7.060 [Amended by 1971 c.193 Â§14; 1975 c.588 Â§8; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.070 Jury register. The jury register is a record wherein the clerk or court administrator shall enter the names of the persons attending upon the court at a particular term as grand or trial jurors, the time of the attendance of each, and when discharged or excused, and the amount of fees and mileage earned by each. [Amended by 1975 c.588 Â§9]

Â Â Â Â Â  7.080 [Amended by 1975 c.588 Â§10; repealed by 1985 c.540 Â§47]

Â Â Â Â Â  7.090 Files of court. The files of the court are all documents filed with or by the clerk of the court or court administrator, in any action, suit or proceeding therein, or before the judge. [Amended by 1975 c.588 Â§11; 2007 c.129 Â§4]

Â Â Â Â Â  7.095 Electronic data processing for court records; standards for preservation and security. (1) Where the application of electronic data processing techniques is determined to be feasible and expedient in maintaining records of the courts of this state, the Chief Justice of the Supreme Court may authorize records to be kept by use of electronic data processing equipment. Court records maintained as provided by this section shall contain the information otherwise required by law for the records of courts in this state.

Â Â Â Â Â  (2) The State Court Administrator may prescribe standards governing the use of such techniques, the preservation of the records so maintained, and controls to prevent unauthorized access to records maintained through the use of electronic data processing equipment. [1971 c.499 Â§1; 1985 c.540 Â§4; 1995 c.244 Â§2]

CUSTODY AND EXAMINATION OF RECORDS AND FILES, AND THEIR DISPOSITION, SUBSTITUTION OR RESTORATION

Â Â Â Â Â  7.110 Custody of records and files. (1) The records and files of the court shall be maintained by the clerk or court administrator of the respective trial or appellate court, and the clerk or court administrator is the custodian of and responsible for those records and files. Paper records and files may not be taken out of the office, and electronic records may not be removed from any file or electronic database, by any person except when allowed by special order of the court or a judge or general rule made by the court.

Â Â Â Â Â  (2) Custody of and responsibility for records and files of the court relating to an action, suit or proceeding may be transferred to the clerk or court administrator of another court, for the purposes of storage and servicing, after the expiration of 25 years after the entry of final judgment in the action, suit or proceeding. [Amended by 1971 c.193 Â§15; 1975 c.588 Â§12; 1985 c.540 Â§5; 2007 c.129 Â§5]

Â Â Â Â Â  7.120 Disposition of exhibits, notes and audio records of circuit court cases. (1) The presiding judge for a judicial district may authorize destruction of any court record or document at any time after the expiration of the minimum retention period established by the State Court Administrator under ORS 8.125. Records and documents that may be destroyed under this section include registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents.

Â Â Â Â Â  (2) The presiding judge for a judicial district may order the return, destruction or other disposition of exhibits offered or received in any case in circuit court at any time after the case becomes final and not subject to further appeal. This subsection does not apply to exhibits in a case involving the determination of water rights, which exhibits shall be permanently retained. [Amended by 1955 c.497 Â§1; 1975 c.481 Â§1; 1979 c.58 Â§1; 1985 c.540 Â§6; 1993 c.33 Â§274; 1993 c.546 Â§116; 1995 c.781 Â§Â§16,16a; 1997 c.872 Â§13]

Â Â Â Â Â  7.124 Procedures for destruction of documents; photographic and electronic copies. (1) Pursuant to ORS 8.125 (11), the State Court Administrator may establish procedures that provide for the destruction of records, instruments, books, papers, transcripts and other documents filed in a circuit court after making a photographic film, microphotographic film, electronic image or other photographic or electronic copy of each document that is destroyed.

Â Â Â Â Â  (2) A circuit court may use procedures established under subsection (1) of this section only if at the time of making the copy the trial court administrator for the court attaches to the copy, attaches to the sealed container in which the copy is placed or incorporates into the copy:

Â Â Â Â Â  (a) A certification that the copy is a correct copy of the original, or of a specified part of the original;

Â Â Â Â Â  (b) The date on which the copy was made; and

Â Â Â Â Â  (c) A certification that the copy was made under the trial court administratorÂs direction and control.

Â Â Â Â Â  (3) A trial court administrator using film for copies under this section must promptly seal and store at least one original or negative copy of the film in a manner and place that will ensure that the film will not be lost, stolen or destroyed.

Â Â Â Â Â  (4) A trial court administrator using electronic images for copies under procedures established under subsection (1) of this section must ensure that the electronic images are continuously updated into commonly used formats and, if necessary, transferred to media necessary to ensure that they are accessible through commonly used electronic or computerized systems.

Â Â Â Â Â  (5) Copies of documents created under this section must be retained in lieu of the original documents for the period established by the schedule prescribed in ORS 8.125 (11). [2007 c.129 Â§2]

Â Â Â Â Â  Note: 7.124 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  7.125 [1985 c.540 Â§8; 1995 c.781 Â§Â§17,17a; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  7.130 Search and examination of records and files; certified copies. Whenever requested, the clerk or court administrator shall furnish to any person a certified copy of any portion of the records or files in the custody of the clerk or court administrator. No person other than the clerk or court administrator or a representative designated by the clerk or court administrator is entitled to make such copy, or to have the use of the records or files for such purpose. Whenever requested, the clerk or court administrator shall search the records and files, and give a certificate thereof according to the nature of the inquiry. [Amended by 1971 c.193 Â§16; 1979 c.833 Â§2; 1985 c.540 Â§9]

Â Â Â Â Â  7.132 Access to case information not otherwise open to public. Notwithstanding any other provision of law, the State Court Administrator may authorize access to case calendars, case registers and other case information that is kept in electronic form and that is otherwise not open to public inspection, including information on cases under ORS chapters 419A, 419B, 419C, 426 and 427. Any person granted access to records under this section must preserve the confidentiality of the records. The State Court Administrator shall prescribe standards and procedures for access to case information under this section for persons who need access to the information in order to perform duties with respect to the case. [2007 c.331 Â§2]

Â Â Â Â Â  Note: 7.132 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 7 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  7.140 Substitution of copy of lost record. If the record of any judgment or other proceeding of any judicial court of this state, or any part of the record of any judicial proceeding, is lost or destroyed, any party or person interested may, on application, by petition in writing under oath to the court and on showing to its satisfaction that the record has been lost or destroyed without fault or neglect of the applicant, obtain an order from the court authorizing the defect to be supplied by a certified copy of the original record when it can be obtained. The certified copy shall have the same effect as the original record. [Amended by 2003 c.576 Â§274]

Â Â Â Â Â  7.150 Order of restoration when no copy available. If the loss or destruction of any record or part thereof as mentioned in ORS 7.140 has happened and the defect cannot be supplied as therein provided, any party or person interested may make a written application to the court, to which the record belonged, verified by affidavit showing its loss or destruction and that certified copies cannot be obtained by the applicant. It shall also show the substance of the record and that its loss or destruction occurred without the fault or neglect of the applicant. Thereupon the court shall cause the application to be entered of record in the court, and due notice of it shall be given as in actions at law, that it will be heard by the court. If, upon the hearing, the court shall be satisfied that the statements contained in the written application are true, it shall make an order reciting what was the substance and effect of the lost or destroyed record. This order shall be entered of record in the court, and have the same effect which the original record would have had so far as concerns the applicant and the persons who shall have been notified as herein provided. The record in all cases when the proceeding was in rem, and no personal service was had, may be supplied upon like notice as nearly as may be as in the original proceeding. The court in which the application is pending may in all cases in which publication is required direct, by order, to be entered of record, the form of the notice, and designate the newspaper or newspapers in which it shall be published.

Â Â Â Â Â  7.160 Restoration of destroyed probate records. In case of the destruction of the records or any part thereof of any court having probate jurisdiction, the judge of the court may proceed, upon the motion of the judge or upon application in writing of any party in interest, to restore the records, papers and proceedings of the court relating to the estate of a deceased person, including recorded wills and wills probated or filed for probate in the court. For this purpose the judge may cause citations to be issued to any parties designated by the judge, and the judge may compel the attendance in court of witnesses whose testimony may be necessary to the establishment of the record or part thereof. The judge may also compel the production of written or documentary evidence which the judge deems necessary in determining the true import and effect of the original record, will, paper or other document belonging to the files of the court. The judge may also make orders and judgments establishing the original record, will, paper, document or proceeding, or its substance, as to the judge shall seem just and proper. The judge may make all rules and regulations governing the proceedings for the restoration as in the judgment of the judge will best secure the rights and protect the interest of all parties concerned. [Amended by 2003 c.576 Â§275]

Â Â Â Â Â  7.170 When copy of higher court record may be filed in lower court; effect when original is lost or destroyed. In case of the loss or destruction of the original record of any cause removed to the Supreme Court or to the Court of Appeals, a certified copy of the record of the cause remaining in the Supreme Court or the Court of Appeals may be filed in the court from which the cause was removed, on motion of any interested party or person. The copy filed shall have the same effect as the original record would have had if it had not been lost or destroyed. [Amended by 1969 c.198 Â§35]

Â Â Â Â Â  7.210 [Repealed by 1957 c.412 Â§1]

RECORDS IN ADOPTION, FILIATION, PROBATE AND JUVENILE PROCEEDINGS

Â Â Â Â Â  7.211 Separate records in adoption cases; accessibility of records limited. (1) The clerk or court administrator of any court having jurisdiction over adoption cases shall keep separate records in all cases of adoption filed in such court. The records shall not be subject to the inspection of any person, except upon order of the court. Adoption proceedings shall not be entered upon the general records of the court, nor shall the clerk or court administrator disclose to any person, without the court order, any information appearing in the adoption records. The clerk, court administrator or any other person having custody of any records or files in such cases shall not disclose them to any person without the court order. Nothing contained in this section shall prevent the clerk or court administrator from certifying copies of a judgment of adoption to the petitioners in such proceeding or their attorney. At the time of the entry of any judgment of adoption, the clerk, court administrator or other person having custody of the records or files in such cases shall cause all records, papers and files relating to the adoption to be sealed in the record of the case and such sealed records, papers and files shall not be unsealed, opened or subject to the inspection of any person except upon order of a court of competent jurisdiction.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to the disclosure of information under ORS 109.425 to 109.507. [1957 c.412 Â§3 (enacted in lieu of 109.340); 1975 c.588 Â§14; 1979 c.58 Â§5; 1983 c.672 Â§17; 1985 c.540 Â§10; 1995 c.79 Â§4; 1995 c.730 Â§6; 1997 c.873 Â§25; 1999 c.859 Â§25; 2003 c.576 Â§276]

Â Â Â Â Â  7.215 [1969 c.619 Â§8; 1975 c.588 Â§15; 1979 c.58 Â§6; 1985 c.540 Â§11; repealed by 1993 c.138 Â§1]

Â Â Â Â Â  7.220 [Amended by 1965 c.510 Â§9; 1975 c.588 Â§16; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  7.225 [Amended by 1965 c.510 Â§10; repealed by 1981 c.215 Â§8]

Â Â Â Â Â  7.230 Probate and juvenile court records to be kept separate. Insofar as may be practicable and convenient the records and proceedings pertaining to probate and juvenile matters shall be kept separate from the other records and proceedings of the circuit courts. [Amended by 1969 c.591 Â§267]

Â Â Â Â Â  7.240 Records in probate matters. The proceedings in probate matters shall be entered and recorded by the clerk or court administrator in the following records:

Â Â Â Â Â  (1) A register, in which shall be entered a memorandum of all official business transacted by the court or judge thereof pertaining to the estate of each decedent, under the name of the decedent, and that pertaining to each protective proceeding under ORS chapter 125, under the name of the protected person.

Â Â Â Â Â  (2) A probate index, in which shall be kept an index of all the entries in the register under the names of the persons to whose estate, person or business the entries relate, which names shall be arranged chronologically in alphabetical order. [Amended by 1973 c.823 Â§84; 1975 c.588 Â§17; 1985 c.540 Â§12; 1995 c.664 Â§68]

USE OF RECYCLED PAPER AND PAPER PRINTED ON BOTH SIDES

Â Â Â Â Â  7.250 Use of paper printed on both sides; use of recycled paper. (1) The State Court Administrator and the courts of this state shall encourage persons who make paper filings in the courts, including all pleadings, motions, copies and other documents, to use paper that has been printed on both sides of each sheet. The courts of this state may not decline to accept any paper filing because the filing is printed on both sides of each sheet of paper.

Â Â Â Â Â  (2) All paper filings in the courts of this state, including all pleadings, motions, copies and other documents, shall be printed on recycled paper if recycled paper is readily available at a reasonable price. The State Court Administrator and the courts of this state shall encourage persons who make paper filings in the courts to use recycled paper that has the highest available content of post-consumer waste, as defined in ORS 279A.010, and that is recyclable in office paper recycling programs in the community in which the filing is made. A court of this state may not decline to accept any paper filing because the paper does not comply with the requirements of this subsection. [1997 c.762 Â§2; 2003 c.794 Â§193; 2007 c.129 Â§6]

_______________



Chapter 8

Chapter 8 Â Court Officers and District Attorneys

2007 EDITION

COURT OFFICERS AND DISTRICT ATTORNEYS

COURTS OF RECORD; COURT OFFICERS; JURIES

JUDICIAL DEPARTMENT STAFF

8.100Â Â Â Â Â Â Â Â  Authority of Judicial Department to require fingerprints

STATE COURT ADMINISTRATOR; COURT STAFF

8.110Â Â Â Â Â Â Â Â  State Court Administrator; appointment; term; duties

8.120Â Â Â Â Â Â Â Â  Duties as court administrator for Supreme Court and Court of Appeals; delegation

8.125Â Â Â Â Â Â Â Â  Duties to assist Chief Justice and other courts

8.130Â Â Â Â Â Â Â Â  Fees payable to State Treasurer

8.150Â Â Â Â Â Â Â Â  Appointment and compensation of employees

8.155Â Â Â Â Â Â Â Â  Bailiffs of higher courts

8.160Â Â Â Â Â Â Â Â  Administrator and staff not to engage in private practice of law

8.170Â Â Â Â Â Â Â Â  Status of court officers and employees

TRIAL COURT ADMINISTRATORS AND STAFF

8.185Â Â Â Â Â Â Â Â  Trial court administrator for judicial district

8.195Â Â Â Â Â Â Â Â  Appointment of trial court administrators; removal

8.225Â Â Â Â Â Â Â Â  Duties of trial court administrator; delegation; transcript coordinator

8.235Â Â Â Â Â Â Â Â  Trial court administrators as state employees

8.245Â Â Â Â Â Â Â Â  Trial court administrators and other personnel not to engage in private practice of law

8.255Â Â Â Â Â Â Â Â  Agreement between state and county to provide services with county employees; payment to county; supervision of employees

COLLECTIVE BARGAINING

8.270Â Â Â Â Â Â Â Â  Collective bargaining rights of court administrators and staff

REPORTERS AND REPORTS

8.340Â Â Â Â Â Â Â Â  ReporterÂs duties

8.350Â Â Â Â Â Â Â Â  Transcript of testimony

8.360Â Â Â Â Â Â Â Â  Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter

CERTIFIED SHORTHAND REPORTERS

8.415Â Â Â Â Â Â Â Â  Definitions for ORS 8.415 to 8.455

8.420Â Â Â Â Â Â Â Â  Qualifications and certification of shorthand reporters

8.430Â Â Â Â Â Â Â Â  Certification speed requirements

8.435Â Â Â Â Â Â Â Â  Certificate of certified shorthand reporter; prohibition on use of title Âcertified shorthand reporterÂ unless certified

8.440Â Â Â Â Â Â Â Â  Grounds for revocation, suspension or refusal to issue certificate

8.445Â Â Â Â Â Â Â Â  Fees

8.450Â Â Â Â Â Â Â Â  Disposition of fees and other revenues

8.455Â Â Â Â Â Â Â Â  Advisory committee, membership; terms

DISTRICT ATTORNEYS

8.610Â Â Â Â Â Â Â Â  Election and term of office

8.620Â Â Â Â Â Â Â Â  Filing certificate of election

8.630Â Â Â Â Â Â Â Â  Qualifications; general powers and duties

8.640Â Â Â Â Â Â Â Â  Filling vacancies in office

8.650Â Â Â Â Â Â Â Â  District attorney as public prosecutor

8.660Â Â Â Â Â Â Â Â  Attending court and prosecuting offenses

8.665Â Â Â Â Â Â Â Â  Prosecuting violations

8.670Â Â Â Â Â Â Â Â  Proceedings before magistrates and grand jury

8.675Â Â Â Â Â Â Â Â  Priority given to administration of laws relating to public assistance and enforcement of support

8.680Â Â Â Â Â Â Â Â  Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state

8.685Â Â Â Â Â Â Â Â  Assisting juvenile court; right to appear

8.690Â Â Â Â Â Â Â Â  Advising and representing county officers and employees

8.700Â Â Â Â Â Â Â Â  Register to be kept

8.710Â Â Â Â Â Â Â Â  Disqualification; appointment of special district attorney

8.720Â Â Â Â Â Â Â Â  Receiving private fee in criminal action; acting as attorney in civil action involving same controversy

8.726Â Â Â Â Â Â Â Â  District attorneys and deputies prohibited from engaging in private practice of law; exception

8.730Â Â Â Â Â Â Â Â  Partner prosecuting or defending certain cases

8.760Â Â Â Â Â Â Â Â  Deputies may be authorized and paid by county

8.780Â Â Â Â Â Â Â Â  Appointment of deputies; qualifications; duties

8.790Â Â Â Â Â Â Â Â  Compensation of district attorney and deputies limited to salaries

8.830Â Â Â Â Â Â Â Â  Additional compensation from county for district attorney and deputies paid by state

8.850Â Â Â Â Â Â Â Â  Offices, supplies and stenographic assistance for district attorneys and deputies

8.852Â Â Â Â Â Â Â Â  Salary plan for district attorneys

Â Â Â Â Â  8.010 [Amended by 1953 c.382 Â§4; 1969 c.198 Â§36; 1983 c.763 Â§28; renumbered 8.155]

Â Â Â Â Â  8.020 [Amended by 1965 c.225 Â§1; 1981 c.126 Â§1; 1981 s.s.1 c.3 Â§23; repealed by 1983 c.77 Â§1]

Â Â Â Â Â  8.030 [Repealed by 1983 c.77 Â§1]

Â Â Â Â Â  8.060 [Formerly 2.350; repealed by 1971 c.193 Â§30]

Â Â Â Â Â  8.070 [1965 c.328 Â§1; 1975 c.260 Â§1; 1977 c.594 Â§1; repealed by 1981 s.s.1 c.3 Â§141]

Â Â Â Â Â  8.075 [1977 c.594 Â§3; repealed by 1981 s.s.1 c.3 Â§141]

JUDICIAL DEPARTMENT STAFF

Â Â Â Â Â  8.100 Authority of Judicial Department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Judicial Department may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the department; or

Â Â Â Â Â  (2) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer. [2005 c.730 Â§51]

STATE COURT ADMINISTRATOR; COURT STAFF

Â Â Â Â Â  8.110 State Court Administrator; appointment; term; duties. (1) The office of State Court Administrator is established.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court shall appoint after conferring with and seeking the advice of the Supreme Court, may remove at pleasure and shall fix the compensation of the State Court Administrator.

Â Â Â Â Â  (3) The State Court Administrator shall perform the duties, powers and functions of the office under the supervision and subject to the direction of the Chief Justice of the Supreme Court. [Amended by 1953 c.382 Â§4; 1971 c.193 Â§1; 1981 s.s. c.1 Â§12]

Â Â Â Â Â  8.120 Duties as court administrator for Supreme Court and Court of Appeals; delegation. (1) The State Court Administrator shall, for the Supreme Court and Court of Appeals:

Â Â Â Â Â  (a) Act as court administrator for the court.

Â Â Â Â Â  (b) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (c) Record the proceedings of the court.

Â Â Â Â Â  (d) Keep the records, files, books and documents pertaining to the court.

Â Â Â Â Â  (e) File all documents delivered to the administrator for that purpose in any action or proceeding in the court.

Â Â Â Â Â  (f) Attend the terms of the court, unless excused by the court, and administer oaths.

Â Â Â Â Â  (g) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (h) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the administrator.

Â Â Â Â Â  (i) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (2) The State Court Administrator may delegate powers of the office of State Court Administrator to officers and employees of the Judicial Department designated by the State Court Administrator in writing. [Amended by 1971 c.193 Â§2; 1981 s.s. c.1 Â§13; 1985 c.540 Â§21; 1995 c.273 Â§3; 2003 c.518 Â§4; 2007 c.129 Â§7]

Â Â Â Â Â  8.125 Duties to assist Chief Justice and other courts. The State Court Administrator shall, to the extent directed by the Chief Justice of the Supreme Court:

Â Â Â Â Â  (1) Assist the Chief Justice in exercising administrative authority and supervision under ORS 1.002.

Â Â Â Â Â  (2) Consistent with applicable provisions of law and rules made thereunder:

Â Â Â Â Â  (a) Supervise the personnel plan for officers, other than judges, and employees of the courts of this state who are state officers or employees.

Â Â Â Â Â  (b) Prescribe the form and content and supervise the preparation of consolidated budgets, for submission to the Legislative Assembly, applicable to expenditures made and revenues received by the state in respect to the courts of this state.

Â Â Â Â Â  (c) Supervise an accounting system for the recording, monitoring and auditing of expenditures made and revenues received by the state in respect to the courts of this state.

Â Â Â Â Â  (d) Establish and maintain inventory records of property of the state in the custody or control of the courts of this state or any judge, other officer or employee thereof.

Â Â Â Â Â  (3) Conduct a continuing survey of the administrative methods and activities, records, business and facilities of the courts of this state and make recommendations to the Chief Justice based on the survey.

Â Â Â Â Â  (4) Collect and compile statistical and other data relating to the courts of this state and municipal courts, including the caseload, workload, performance, status, management, expenses and revenues of those courts, and make reports on the business and condition of those courts.

Â Â Â Â Â  (5) Establish and supervise a statewide public information service concerning the courts of this state.

Â Â Â Â Â  (6) Establish and supervise education programs for judges, other officers and employees of the courts of this state and municipal courts pertinent to the performance of the functions of those judges, other officers and employees.

Â Â Â Â Â  (7) Provide to the judges, other officers and employees of the courts of this state, to attorneys and to the public appropriate assistance services relating to the administration and management of the courts of this state.

Â Â Â Â Â  (8) Prepare and maintain a continuing long-range plan for improvement and future needs of the courts of this state.

Â Â Â Â Â  (9) Supervise and maintain the law libraries of the judicial department of government of this state, including the State of
Oregon Law Library
, and excluding county law libraries established under ORS 9.820 and 9.840.

Â Â Â Â Â  (10) Enter into contracts on behalf of the Judicial Department, including but not limited to financing agreements entered into pursuant to ORS 283.087.

Â Â Â Â Â  (11) Prescribe minimum retention schedules and standards for all records of the state courts and the administrative offices of the state courts, including but not limited to minimum retention schedules and standards for registers, dockets, indexes, files, citations, notes, audio records, video records, stenographic records, exhibits, jury records and fiscal and administrative documents, whether maintained in paper, micrographic, electronic or other storage form. The State Court Administrator shall ensure that the minimum record retention schedules and standards prescribed under this subsection conform with policies and standards established by the State Archivist under ORS 192.105, 357.825 and 357.835 (1) for public records valued for legal, administrative or research purposes. [1981 s.s. c.1 Â§15; 1985 c.308 Â§1; 1991 c.790 Â§19; 1995 c.244 Â§1; 1999 c.787 Â§2; 2001 c.779 Â§5]

Â Â Â Â Â  8.130 Fees payable to State Treasurer. Unless otherwise provided by law, all fees and other moneys collected by the State Court Administrator shall be paid to the State Treasurer promptly, and shall be deposited in the General Fund available for general governmental expenses. [Amended by 1971 c.193 Â§3; 1981 s.s. c.1 Â§16]

Â Â Â Â Â  8.140 [Amended by 1971 c.193 Â§4; repealed by 1981 s.s. c.1 Â§25]

Â Â Â Â Â  8.150 Appointment and compensation of employees. The State Court Administrator, with the approval of the Chief Justice of the Supreme Court, may appoint and shall fix the compensation of employees to perform or assist in the performance of duties, powers and functions of the administrator. [Amended by 1971 c.193 Â§5; 1981 s.s. c.1 Â§17]

Â Â Â Â Â  8.155 Bailiffs of higher courts. (1) Bailiffs for the Supreme Court and the Court of Appeals shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. The bailiffs shall be executive officers of the respective courts.

Â Â Â Â Â  (2) Process in cases of original jurisdiction in the Supreme Court may be executed by the bailiff or any sheriff of the state as directed by the court. [Formerly 8.010]

Â Â Â Â Â  8.160 Administrator and staff not to engage in private practice of law. The State Court Administrator and employees of the administrator shall not engage in the private practice of law. [Amended by 1953 c.382 Â§4; 1971 c.193 Â§6; 1981 s.s. c.1 Â§18]

Â Â Â Â Â  8.170 Status of court officers and employees. Officers and employees of the Supreme Court, Court of Appeals and Oregon Tax Court, and employees of the State Court Administrator, who are appointed under a personnel plan established by the Chief Justice of the Supreme Court are state officers or employees in the exempt service and not subject to ORS chapter 240. However, such personnel shall have the right to be dismissed only for just cause after hearing and appeal. [1983 c.763 Â§27]

Â Â Â Â Â  8.172 [1995 c.658 Â§146; repealed by 2001 c.823 Â§24 (1.204 enacted in lieu of 8.172)]

TRIAL COURT ADMINISTRATORS AND STAFF

Â Â Â Â Â  8.185 Trial court administrator for judicial district. Unless otherwise ordered by the Chief Justice of the Supreme Court, there shall be a trial court administrator for each judicial district described in ORS 3.012. The Chief Justice may order that one trial court administrator serve for two or more adjoining judicial districts. [1981 s.s. c.3 Â§8; 1995 c.658 Â§17; 1997 c.801 Â§115]

Â Â Â Â Â  8.195 Appointment of trial court administrators; removal. (1) Subject to applicable provisions of a personnel plan established by the Chief Justice of the Supreme Court, a person to serve as trial court administrator for:

Â Â Â Â Â  (a) One judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges in the district.

Â Â Â Â Â  (b) The circuit court in a judicial district shall be appointed by the presiding judge for the judicial district, with the approval of a majority of the circuit court judges.

Â Â Â Â Â  (c) Two or more adjoining judicial districts shall be appointed by the presiding judges for the judicial districts, with the approval of a majority of the circuit court judges in the districts.

Â Â Â Â Â  (2) A trial court administrator may be removed from the office by the appointing presiding judge as provided in a personnel plan established by the Chief Justice of the Supreme Court. [1981 s.s. c.3 Â§9; 1995 c.658 Â§18; 1995 c.781 Â§18]

Â Â Â Â Â  8.205 [1981 s.s. c.3 Â§10; 1995 c.658 Â§19; repealed by 1997 c.801 Â§131]

Â Â Â Â Â  8.210 [Repealed by 1973 c.781 Â§4]

Â Â Â Â Â  8.215 [1981 s.s. c.3 Â§11; 1995 c.658 Â§20a; 1995 c.781 Â§19; repealed by 1997 c.801 Â§131]

Â Â Â Â Â  8.220 [Repealed by 1973 c.781 Â§4]

Â Â Â Â Â  8.225 Duties of trial court administrator; delegation; transcript coordinator. (1) The trial court administrator for a judicial district has the duties, powers and functions prescribed by law or by rules of the circuit courts in the district.

Â Â Â Â Â  (2) A trial court administrator shall, for each court served by the officer:

Â Â Â Â Â  (a) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (b) Record the proceedings of the court.

Â Â Â Â Â  (c) Maintain the records, files, books and other documents pertaining to the court.

Â Â Â Â Â  (d) File all documents delivered to the trial court administrator in any action or proceeding in the court.

Â Â Â Â Â  (e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

Â Â Â Â Â  (f) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any document pertaining thereto, and filed with the officer.

Â Â Â Â Â  (h) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (3) A trial court administrator may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged.

Â Â Â Â Â  (4) A trial court administrator may delegate powers of the office of trial court administrator to employees of the trial court administrator.

Â Â Â Â Â  (5) A trial court administrator shall designate a person to act as transcript coordinator for the court. [1981 s.s. c.3 Â§12; 1985 c.540 Â§22; 1993 c.223 Â§1; 1995 c.273 Â§4; 1997 c.801 Â§Â§117,117a; 2007 c.129 Â§8]

Â Â Â Â Â  8.235 Trial court administrators as state employees. Trial court administrators appointed under ORS 8.195 and other nonjudicial officers and employees of the circuit courts who are appointed under a personnel plan established by the Chief Justice of the Supreme Court are state officers or employees in the exempt service and not subject to ORS chapter 240. However, such personnel shall retain the right to be dismissed only for just cause after hearing and appeal. [1981 s.s. c.3 Â§13; 1997 c.801 Â§118]

Â Â Â Â Â  8.245 Trial court administrators and other personnel not to engage in private practice of law. Trial court administrators appointed under ORS 8.195 and other nonjudicial officers and employees of the circuit courts who are appointed under a personnel plan established by the Chief Justice of the Supreme Court shall not engage in the private practice of law. [1981 s.s. c.3 Â§15; 1997 c.801 Â§119]

Â Â Â Â Â  8.255 Agreement between state and county to provide services with county employees; payment to county; supervision of employees. (1) The State Court Administrator, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement whereby services required to be provided by the state for the circuit court for the county are provided by employees of the county, instead of by state officers and employees, and the expenses of the county in providing those services are paid to the county by the state from funds available for the purpose.

Â Â Â Â Â  (2) County employees providing services under an agreement shall be under the supervision and control of the trial court administrator appointed under ORS 8.195. County employees providing services under an agreement are not thereby state employees. County employees providing services under an agreement shall not engage in the private practice of law.

Â Â Â Â Â  (3) With the prior approval of the State Court Administrator, a trial court administrator appointed under ORS 8.195, on behalf of the state, and the governing body of a county, on behalf of the county, may enter into an agreement under this section in respect to services for a circuit court for the county served by the trial court administrator. [1981 s.s. c.3 Â§16; 1995 c.781 Â§20; 1997 c.801 Â§120]

Â Â Â Â Â  8.260 [1953 c.34 Â§6; repealed by 1959 c.552 Â§16]

COLLECTIVE BARGAINING

Â Â Â Â Â  8.270 Collective bargaining rights of court administrators and staff. All officers and employees of the courts of this state who are referred to in ORS 8.170 and 8.235 are subject to collective bargaining to the extent provided in ORS 243.650 to 243.782, and ORS 8.170 and 8.235 shall not be construed to reduce or eliminate any collective bargaining rights those officers and employees may have under ORS 243.650 to 243.782. [1983 c.763 Â§27a]

Â Â Â Â Â  8.310 [Amended by 1965 c.369 Â§1; 1967 c.229 Â§1; 1971 c.565 Â§2; 1981 c.126 Â§2; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.320 [Amended by 1971 c.565 Â§3; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.330 [Repealed by 1981 s.s. c.3 Â§141]

REPORTERS AND REPORTS

Â Â Â Â Â  8.340 ReporterÂs duties. (1) It is the duty of each official reporter of the circuit court, justice court or municipal court to attend the court for which the reporter is appointed at such times as the judge or justice of the peace may direct.

Â Â Â Â Â  (2) A circuit court reporter shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court. Reporters for a justice or municipal court are not subject to this subsection.

Â Â Â Â Â  (3) A reporter is an officer of the court in which the reporter serves and of any court to which an appeal is made whenever the reporter has recorded the proceedings that are the subject of the appeal.

Â Â Â Â Â  (4) Upon the trial or hearing of any cause, the judge or justice of the peace upon the motion of the judge or justice of the peace may, and upon the request of either party shall, order a report of the proceedings. The reporter shall, in the manner provided in subsection (5) of this section, make a report of the oral testimony and other proceedings of the trial or hearing to the extent required by the court or by the requesting party.

Â Â Â Â Â  (5) When a report is required, the reporter shall:

Â Â Â Â Â  (a) Take accurate notes by shorthand or by means of a mechanical or electronic typing device; or

Â Â Â Â Â  (b) Make audio records pursuant to policies and procedures established by the State Court Administrator.

Â Â Â Â Â  (6) The notes or audio records of the official reporter or a reporter providing services under subsection (7) of this section shall be filed in the office of the clerk of the court subject to the provisions of ORS 7.120 and except as provided in ORS 19.385.

Â Â Â Â Â  (7)(a) In any circuit court proceeding in which the court uses audio recording or video recording, any party may, with reasonable notice to the trial court, arrange for the reporting of the proceeding by stenographic means. A reporter providing stenographic reporting services under this paragraph shall be certified in shorthand reporting under ORS 8.415 to 8.455 or by a nationally recognized certification program. The party arranging for reporting of the proceeding by stenographic means must provide the court with the name of the reporter and an address and telephone number where the reporter may be contacted.

Â Â Â Â Â  (b) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party may be used by the parties during the proceedings.

Â Â Â Â Â  (c) If all parties to the proceedings agree, the stenographic reporting of the proceedings by a reporter arranged for by a party is the official record of the proceedings for the purpose of a transcript on appeal. For all other purposes, the official record of the proceedings shall be the record produced by the reporting technique used by the court, unless otherwise ordered by the court.

Â Â Â Â Â  (d) Unless other parties agree to pay all or part of the cost of the reporter, the party arranging for the reporting of the proceeding by stenographic means under this subsection must pay all costs of the reporter and the cost of providing copies of the transcript to the court. [Amended by 1955 c.497 Â§2; 1971 c.565 Â§4; 1975 c.481 Â§2; 1981 s.s. c.3 Â§24; 1985 c.496 Â§9; 1985 c.540 Â§42; 1989 c.1009 Â§1; 1995 c.244 Â§5; 1999 c.682 Â§9; 2007 c.394 Â§1]

Â Â Â Â Â  8.350 Transcript of testimony. When a report of the proceedings, or any part thereof, has been made in any case as provided in ORS 8.340, if the court or either party to the suit or action or the partyÂs attorney requests a transcript of the notes or audio records into longhand, the official reporter shall cause full and accurate typewritten transcripts to be made of the testimony or other proceedings, which shall, when certified to as provided in ORS 8.360, be filed with the clerk of the court where such cause was tried or heard, for the use of the court or parties. [Amended by 1955 c.497 Â§3; 1985 c.496 Â§10; 1985 c.540 Â§43]

Â Â Â Â Â  8.360 Certified report as prima facie correct; reading as deposition; proceedings where reporter has ceased to be official reporter. (1) The report of the official reporter, when transcribed and certified to as being a correct transcript of the notes or audio records of the testimony, exceptions taken, charge of the judge, and other proceedings in the matter, shall be prima facie a correct statement thereof, and may thereafter be read in evidence as the deposition of a witness.

Â Â Â Â Â  (2) When the official reporter in any cause has ceased to be the official reporter of that court, any transcript made from the notes or audio records by the former official reporter, or made by a competent person under direction of the court, and duly certified to by the maker, under oath, as a full, true and complete transcript of the notes or audio records, shall have the same force and effect as though certified in the same manner by the official reporter. [Amended by 1955 c.497 Â§4; 1979 c.284 Â§42; 1985 c.540 Â§44]

Â Â Â Â Â  8.370 [Amended by 1953 c.566 Â§2; repealed by 1959 c.445 Â§1]

Â Â Â Â Â  8.372 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.375 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.377 [Formerly part of 8.381; 1981 c.759 Â§9; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.379 [Formerly part of 8.381; 1971 c.144 Â§1; 1971 c.390 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.380 [Amended by 1953 c.550 Â§22; 1957 c.666 Â§1; 1957 c.713 Â§15; 1959 c.509 Â§1; repealed by 1961 c.447 Â§1]

Â Â Â Â Â  8.381 [1961 c.447 Â§3; 1965 c.369 Â§2; 1967 c.532 Â§6; 1967 c.533 Â§16; parts renumbered 8.372, 8.375, 8.377, 8.379, 8.383, 8.385 and 8.387]

Â Â Â Â Â  8.383 [Formerly part of 8.381; 1981 c.759 Â§10; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.385 [Formerly part of 8.381; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.387 [Formerly part of 8.381; 1971 c.777 Â§6; 1975 c.430 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.390 [Amended by 1953 c.550 Â§22; 1961 c.447 Â§2; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.395 [1967 c.273 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.400 [Amended by 1953 c.550 Â§22; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  8.410 [Repealed by 1981 s.s. c.3 Â§141]

CERTIFIED SHORTHAND REPORTERS

Â Â Â Â Â  8.415 Definitions for ORS 8.415 to 8.455. As used in ORS 8.415 to 8.455, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the State Court Administrator.

Â Â Â Â Â  (2) ÂAdvisory committeeÂ means the Certified Shorthand Reporters Advisory Committee created in ORS 8.455.

Â Â Â Â Â  (3) ÂCertified shorthand reporterÂ means an individual who has been certified to engage in the practice of shorthand reporting under ORS 8.415 to 8.455.

Â Â Â Â Â  (4) ÂShorthand reportingÂ means the making and transcribing of a verbatim record of any court proceeding, deposition, hearing or other matter where the verbatim record is required or requested by any court, grand jury, attorney or referee to be made by means of a written system of either manual or machine shorthand procedures. [Formerly 703.400; 1997 c.249 Â§3; 2003 c.14 Â§6]

Â Â Â Â Â  8.420 Qualifications and certification of shorthand reporters. (1) The State Court Administrator shall verify the qualifications of shorthand reporters to be certified and shall issue the certificate of shorthand reporter to qualified applicants.

Â Â Â Â Â  (2) The administrator shall adopt policies necessary to administer ORS 8.415 to 8.455 and may appoint any committees necessary to function in accordance with ORS 8.415 to 8.455.

Â Â Â Â Â  (3) The administrator shall:

Â Â Â Â Â  (a) Adopt policies establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

Â Â Â Â Â  (b) Determine the qualifications of persons applying for certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (c) Adopt policies for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (d) Grant certificates to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

Â Â Â Â Â  (e) Establish continuing education requirements for biennial renewal of certificates;

Â Â Â Â Â  (f) Collect fees as set by the administrator;

Â Â Â Â Â  (g) Require the biennial renewal of all certificates;

Â Â Â Â Â  (h) Establish a code of conduct and grounds for disciplinary action; and

Â Â Â Â Â  (i) Investigate complaints regarding court reporters.

Â Â Â Â Â  (4) The Certified Shorthand Reporters Advisory Committee shall recommend:

Â Â Â Â Â  (a) Standards establishing the qualifications necessary for the issuance of a certificate of certified shorthand reporter;

Â Â Â Â Â  (b) Qualifications required of persons applying for certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (c) Procedures for the examination of applicants and the issuing of certificates under ORS 8.415 to 8.455;

Â Â Â Â Â  (d) Certificates be granted by the administrator to qualified applicants upon compliance with ORS 8.415 to 8.455 and policies of the administrator;

Â Â Â Â Â  (e) Continuing education requirements for biennial renewal of certificates;

Â Â Â Â Â  (f) A code of conduct and grounds for suspension or revocation of certificates or other disciplinary action to the administrator;

Â Â Â Â Â  (g) Investigation of complaints regarding court reporters at the direction of the administrator; and

Â Â Â Â Â  (h) Any corrective action that may be required. [Formerly 703.402; 1997 c.249 Â§4; 2005 c.22 Â§2]

Â Â Â Â Â  8.430 Certification speed requirements. (1) Except as provided by policy established by the State Court Administrator each applicant for certification as a shorthand reporter shall satisfy the following shorthand reporting speed requirements:

Â Â Â Â Â  (a) Five minutes of literary at 180 words per minute.

Â Â Â Â Â  (b) Five minutes of jury charge at 200 words per minute.

Â Â Â Â Â  (c) Five minutes of two-voice testimony at 225 words per minute.

Â Â Â Â Â  (2) The administrator may establish various categories of certification based on achievement of different skill and performance levels. [Formerly 703.404]

Â Â Â Â Â  8.435 Certificate of certified shorthand reporter; prohibition on use of title Âcertified shorthand reporterÂ unless certified. (1) The certificate of certified shorthand reporter shall be granted to any person who meets the requirements of ORS 8.415 to 8.455 and policies of the State Court Administrator.

Â Â Â Â Â  (2) Any person who has received from the administrator a certificate of Âcertified shorthand reporterÂ shall be styled and known as a Âcertified shorthand reporterÂ and may also use the abbreviation of ÂC.S.R.Â

Â Â Â Â Â  (3) A certificate shall be renewed biennially as provided by policies of the administrator.

Â Â Â Â Â  (4) Certificates issued by the administrator may be renewed biennially upon payment of the fee established under ORS 8.445, completion of established continuing education requirements and compliance with the code of conduct policy as established by the administrator.

Â Â Â Â Â  (5) A person may not assume or use the title or designation Âcertified shorthand reporterÂ or the abbreviation ÂC.S.R.Â or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is a certified shorthand reporter unless the person has received a certificate as a certified shorthand reporter under ORS 8.415 to 8.455 and policies of the administrator that is not revoked, suspended or lapsed. [Formerly 703.406]

Â Â Â Â Â  8.440 Grounds for revocation, suspension or refusal to issue certificate. (1) The State Court Administrator may:

Â Â Â Â Â  (a) Revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator.

Â Â Â Â Â  (b) Require additional education or training.

Â Â Â Â Â  (2) The administrator may revoke, suspend or refuse to issue any certificate described in ORS 8.415 to 8.455 or policies of the administrator in the case of a violation of any provision of ORS 8.415 to 8.455 or policies of the administrator.

Â Â Â Â Â  (3) The administrator may require additional education or training if the administrator finds the person engages in or has engaged in conduct that evidences a lack of knowledge or ability to apply skills of shorthand reporting. [Formerly 703.408]

Â Â Â Â Â  8.445 Fees. (1) The State Court Administrator shall establish a fee schedule for fees authorized by ORS 8.415 to 8.455, as follows:

Â Â Â Â Â  (a) Not to exceed $100 for initial registration.

Â Â Â Â Â  (b) Not to exceed $100 for biennial renewal.

Â Â Â Â Â  (c) Not to exceed $100 for the examination.

Â Â Â Â Â  (2) Fees are nonrefundable.

Â Â Â Â Â  (3) Subject to a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering and enforcing ORS 8.415 to 8.455, consistent with the budget authorized by the Legislative Assembly, as that budget may be modified by the Emergency Board. [Formerly 703.410; 2003 c.737 Â§99]

Â Â Â Â Â  8.450 Disposition of fees and other revenues. All fees, moneys and other revenues received or collected under ORS 8.415 to 8.455 shall be paid into the account established in ORS 45.294, and such moneys are continuously appropriated to the State Court Administrator for the administration and enforcement of ORS 8.415 to 8.455. [Formerly 703.412]

Â Â Â Â Â  8.455 Advisory committee, membership; terms. (1) There is created a Certified Shorthand Reporters Advisory Committee consisting of seven members appointed by the State Court Administrator as follows:

Â Â Â Â Â  (a) Four members of the advisory committee shall be persons skilled in the practice of shorthand reporting and shall have been engaged continuously in the practice of shorthand reporting for a period of not less than five years prior to the date of appointment as a member of the advisory committee. Appointees shall be certified under ORS 8.415 to 8.455. Of the shorthand reporter members, two shall be official reporters and two shall be free-lance reporters;

Â Â Â Â Â  (b) Two members of the advisory committee shall be members of the Oregon State Bar; and

Â Â Â Â Â  (c) One member of the advisory committee shall be a public member and not be a reporter or a member of the Oregon State Bar or related thereto. The public member is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The term of a member of the advisory committee shall be three years. A member is eligible for reappointment to the advisory committee. Vacancies occurring shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (3) The advisory committee shall organize by the election of one of its members as president and one as secretary.

Â Â Â Â Â  (4) A majority of the advisory committee shall constitute a quorum for all purposes. [Formerly 703.414]

Â Â Â Â Â  8.510 [Amended by 1953 c.566 Â§2; 1957 c.706 Â§1; 1963 c.494 Â§1; 1981 c.215 Â§9; repealed by 1981 s.s c.3 Â§141]

DISTRICT ATTORNEYS

Â Â Â Â Â  8.610 Election and term of office. A district attorney for each county shall be elected by the electors of the county, at the general election or, if applicable, at the election specified in ORS 249.088 next preceding the expiration of the term of the then incumbent. The district attorney shall hold office for the term of four years and until a successor is elected and qualified. [Amended by 1991 c.719 Â§2]

Â Â Â Â Â  8.620 Filing certificate of election. A person elected to the office of district attorney must, before entering upon the office, qualify by filing with the Secretary of State the certificate of election of the person. [Amended by 1987 c.158 Â§3; 2005 c.22 Â§3; 2005 c.797 Â§27]

Â Â Â Â Â  8.630 Qualifications; general powers and duties. A person elected district attorney must, at the time of election, have been admitted to practice in the Supreme Court of Oregon. District attorneys shall possess the qualifications, have the powers, perform the duties and be subject to the restrictions provided by the Constitution for prosecuting attorneys, and by the laws of this state.

Â Â Â Â Â  8.640 Filling vacancies in office. When a vacancy occurs in the office of district attorney, the Governor must appoint some suitable person to fill the vacancy until the next election and qualification of a successor at the next general election. A person appointed to fill a vacancy in the office must qualify in the same manner as a person elected thereto, and shall have like power and compensation, and perform the same duties.

Â Â Â Â Â  8.650 District attorney as public prosecutor. The district attorney in each county is the public prosecutor therein and has the authority to appear and prosecute violations of the charter and ordinances of any city provided the circuit court for the county has jurisdiction with respect to violations of the charter and ordinances of each such city. In cities of a population of more than 300,000 the district attorney shall be responsible for the prosecution of all city ordinance violations. [Amended by 1971 c.633 Â§14; 1995 c.658 Â§21]

Â Â Â Â Â  8.660 Attending court and prosecuting offenses. (1) The district attorney shall attend the terms of all courts having jurisdiction of public offenses within the district attorneyÂs county, and, except as otherwise provided in this section, conduct, on behalf of the state, all prosecutions for such offenses therein.

Â Â Â Â Â  (2) A district attorney shall not conduct prosecutions under this section when:

Â Â Â Â Â  (a) A city attorney is prosecuting a violation under ORS chapter 153; or

Â Â Â Â Â  (b) The district attorney is prohibited from appearing in a violation proceeding under the provisions of ORS 153.076. [Amended by 1975 c.451 Â§170; 1981 c.626 Â§1; 1981 c.692 Â§6a; 1999 c.1051 Â§116]

Â Â Â Â Â  8.665 Prosecuting violations. Upon the issuance of a citation by any person authorized to issue citations for violations, a district attorney shall prosecute the case if it appears that a violation has occurred. [1981 c.692 Â§10; 1999 c.1051 Â§117]

Â Â Â Â Â  8.670 Proceedings before magistrates and grand jury. The district attorney shall institute proceedings before magistrates for the arrest of persons charged with or reasonably suspected of public offenses, when the district attorney has information that any such offense has been committed, and attend upon and advise the grand jury when required.

Â Â Â Â Â  8.675 Priority given to administration of laws relating to public assistance and enforcement of support. In the performance of official duties, unless otherwise specifically required by law and except for criminal and juvenile proceedings, the district attorney shall give priority to the performance of those duties involving the administration of the laws relating to public assistance and reciprocal enforcement of support. [1959 c.539 Â§5]

Â Â Â Â Â  8.680 Prosecuting and collecting penalties and forfeitures; prosecuting and defending for state. The district attorney shall prosecute for all penalties and forfeitures to the state that may be incurred in the county of the district attorney, and for which no other mode of prosecution and collection is expressly provided by statute, and in like case, prosecute or defend all actions, suits and proceedings in the county to which the state is a party.

Â Â Â Â Â  8.685 Assisting juvenile court; right to appear. (1) The district attorney shall, upon request of the juvenile court, appear in the juvenile court to assist the court in any matter within its jurisdiction.

Â Â Â Â Â  (2) In counties having a population of more than 150,000, according to the latest federal decennial census, the district attorney shall designate a deputy to assist the juvenile court as provided in subsection (1) of this section.

Â Â Â Â Â  (3) The district attorney is entitled to appear on behalf of the state in the juvenile court in any matter within the jurisdiction of the court. [1959 c.432 Â§63 (enacted in lieu of 8.750); 1991 c.681 Â§4]

Â Â Â Â Â  8.690 Advising and representing county officers and employees. Upon request of a county officer, the district attorney and deputies of the district attorney shall advise the county court and other county officers on all legal questions that may arise. When any action is instituted against any county officer or county employee for damages for an alleged wrongful act or omission in the performance of official duty, the district attorney shall defend such action. The district attorney shall also prosecute and defend all actions, suits, and proceedings to which the county may be a party. For such services the district attorney shall receive no compensation other than salary. [Amended by 1957 c.151 Â§1; 1965 c.419 Â§1]

Â Â Â Â Â  8.700 Register to be kept. The district attorney must keep a register of official business, in which the district attorney shall make a note of every action, suit or proceeding commenced or defended by the district attorney in official capacity, and the proceedings therein. The register shall, at the expiration of the term of office of the district attorney, be delivered by the district attorney to the successor in office.

Â Â Â Â Â  8.710 Disqualification; appointment of special district attorney. If a district attorney fails to attend any court at which the district attorney is required to be, or is related to the accused by consanguinity or affinity, or, prior to the district attorneyÂs election as district attorney, represented the accused in the matter to be investigated by the grand jury or the crime charged in the indictment, or is associated with the accused in business, or is interested financially in the matter or property out of which the alleged crime or criminal action arose, or is a stockholder in any corporation, any officer or stockholder of which is charged with the commission of any crime, or declines to prosecute or participate in proceedings for the imposition of sanctions for a contempt of court under ORS 33.065, or because of any other conflict cannot ethically serve as district attorney in a particular case, and such facts appear to the satisfaction of the court by affidavit or otherwise, the court shall appoint a regularly licensed and practicing attorney of this state who is not counsel for an interested party to perform the duties of district attorney during the district attorneyÂs absence or inability to serve, or the trial or investigation of such accused. When the district attorney is disqualified as provided in this section, the person so appointed by the court shall receive reasonable compensation for that personÂs attendance, to be allowed by the court. The court in such case shall order compensation to be paid by the county, except that when the person so appointed performs the district attorneyÂs responsibilities under ORS 25.080, the court shall order compensation to be paid by the Oregon Department of Administrative Services of the state from funds available for that purpose. [Amended by 1985 c.611 Â§1; 1991 c.724 Â§16]

Â Â Â Â Â  8.720 Receiving private fee in criminal action; acting as attorney in civil action involving same controversy. A district attorney shall not receive any fee or reward from any private person for services in any criminal action, nor during the pendency of such prosecution can the district attorney act as attorney for either party in any civil action, suit or proceeding involving substantially the same controversy.

Â Â Â Â Â  8.725 [1957 c.645 Â§2; 1959 c.539 Â§1; 1961 c.586 Â§3; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.726 District attorneys and deputies prohibited from engaging in private practice of law; exception. (1) Except as authorized by subsection (2) of this section, district attorneys and deputy district attorneys may not engage in the private practice of law.

Â Â Â Â Â  (2) A district attorney or deputy district attorney may engage in volunteer or pro bono legal work. [1965 c.633 Â§2; 1971 c.583 Â§1; 1975 c.378 Â§7; 1977 c.834 Â§5; 1979 c.418 Â§8; 1981 c.908 Â§2; 2007 c.658 Â§1]

Â Â Â Â Â  8.730 Partner prosecuting or defending certain cases. It is not lawful for any district attorney who has a law partner to allow that partner to prosecute or defend divorce cases or to defend cases in which the state is plaintiff and the district attorney is the public prosecutor. It is the duty of the judicial officers of this state to prohibit such practice in all cases coming before them. [Amended by 2003 c.14 Â§7]

Â Â Â Â Â  8.740 [Amended by 1953 c.652 Â§6; 1957 c.490 Â§1; 1959 c.539 Â§2; 1961 c.586 Â§2; repealed by 1967 c.556 Â§5]

Â Â Â Â Â  8.750 [Repealed by 1959 c.432 Â§62 (8.685 enacted in lieu of 8.750)]

Â Â Â Â Â  8.760 Deputies may be authorized and paid by county. The county court or board of county commissioners may empower the district attorney to appoint one or more deputy district attorneys whose compensation shall be fixed by the county court or board of county commissioners and paid out of the county funds in the same manner as county officers are paid. [Amended by 1961 c.586 Â§4]

Â Â Â Â Â  8.770 [Repealed by 1961 c.586 Â§6]

Â Â Â Â Â  8.780 Appointment of deputies; qualifications; duties. A district attorney shall appoint deputies. A deputy district attorney shall have the same qualifications as the district attorney, and subject to the direction of the district attorney, has the same functions as the district attorney. [Amended by 1961 c.586 Â§5]

Â Â Â Â Â  8.790 Compensation of district attorney and deputies limited to salaries. No salary, fees, percentage or compensation of any kind shall be allowed, paid to or received by any district attorney or deputy district attorney except as provided in ORS 8.110 to 8.150, 8.160 and 8.670 to 8.852.

Â Â Â Â Â  8.795 [1957 c.645 Â§3; 1959 c.539 Â§3; 1961 c.586 Â§6a; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.800 [1953 c.652 Â§6; 1957 c.645 Â§1; 1959 c.539 Â§4; 1961 c.586 Â§1; repealed by 1965 c.633 Â§4]

Â Â Â Â Â  8.801 [1965 c.633 Â§1; 1967 c.597 Â§1; 1969 c.320 Â§1; repealed by 1971 c.711 Â§6]

Â Â Â Â Â  8.810 [Repealed by 1967 c.111 Â§7]

Â Â Â Â Â  8.820 [Repealed by 1967 c.111 Â§7]

Â Â Â Â Â  8.830 Additional compensation from county for district attorney and deputies paid by state. Whenever, in the judgment of any county court or board of county commissioners, the salaries paid by the state to the district attorney, or to any deputy district attorney, are not commensurate with the character of the service performed, the county court or board of county commissioners may pay out of the funds of the county such additional amounts as will properly compensate said officers for the service performed. [Amended by 1955 c.220 Â§1]

Â Â Â Â Â  8.840 [Repealed by 1953 c.652 Â§6]

Â Â Â Â Â  8.850 Offices, supplies and stenographic assistance for district attorneys and deputies. Each county shall provide the district attorney and any deputies for such county with such office space, facilities, supplies and stenographic assistance as is necessary to perform efficiently the duties of such office. [1953 c.652 Â§3]

Â Â Â Â Â  8.852 Salary plan for district attorneys. The district attorneys of the various counties shall be paid monthly salaries as adopted in the salary plan provided for in ORS 240.240 (2), to include salary adjustments awarded management service employees. [1991 c.432 Â§2; reenacted by 1993 c.290 Â§2; reenacted by 1995 c.9 Â§2; reenacted by 1997 c.75 Â§2]

_______________



Chapter 9

Chapter 9 Â Attorneys; Law Libraries

2007 EDITION

ATTORNEYS; LAW LIBRARIES

COURTS OF RECORD; COURT OFFICERS; JURIES

OREGON STATE BAR

9.005Â Â Â Â Â Â Â Â  Definitions for ORS 9.005 to 9.755

9.010Â Â Â Â Â Â Â Â  Status of attorney and Oregon State Bar; applicability of statutes

9.025Â Â Â Â Â Â Â Â  Board of governors; number; eligibility; term; effect of membership

9.030Â Â Â Â Â Â Â Â  Voting rights; eligibility of members for board of governors and house of delegates

9.040Â Â Â Â Â Â Â Â  Election of governors; rules; vacancies

9.042Â Â Â Â Â Â Â Â  Determination of eligibility of candidate for board of governors; procedure; review by Supreme Court

9.050Â Â Â Â Â Â Â Â  Recall of governors

9.060Â Â Â Â Â Â Â Â  Officers; election; vacancies

9.070Â Â Â Â Â Â Â Â  Duties of officers; deposit and disbursement of fees

9.080Â Â Â Â Â Â Â Â  Duties of board of governors; professional liability fund; quorum; status of employees of bar

9.090Â Â Â Â Â Â Â Â  Appropriation and disbursement of funds

9.100Â Â Â Â Â Â Â Â  Statement of financial condition

9.110Â Â Â Â Â Â Â Â  Board of governors to formulate rules

9.112Â Â Â Â Â Â Â Â  Board of governors to establish minimum continuing legal education requirements

9.114Â Â Â Â Â Â Â Â  Mandatory training on duties relating to reporting child abuse

9.132Â Â Â Â Â Â Â Â  Trust account overdraft notification program

HOUSE OF DELEGATES

9.136Â Â Â Â Â Â Â Â  House of delegates created; membership; terms

9.139Â Â Â Â Â Â Â Â  Powers of house of delegates

9.142Â Â Â Â Â Â Â Â  Rules for conduct of business; meetings

9.145Â Â Â Â Â Â Â Â  Public members

9.148Â Â Â Â Â Â Â Â  Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote

9.150Â Â Â Â Â Â Â Â  Termination of delegateÂs term

9.152Â Â Â Â Â Â Â Â  Election of delegates; rules

9.155Â Â Â Â Â Â Â Â  Recall of delegate

PRACTICE OF LAW; MEMBERSHIP IN THE BAR

9.160Â Â Â Â Â Â Â Â  Bar membership required to practice law; exceptions

9.162Â Â Â Â Â Â Â Â  Definitions for ORS 9.160 to 9.166

9.164Â Â Â Â Â Â Â Â  Investigation of alleged violation of ORS 9.160

9.166Â Â Â Â Â Â Â Â  Enjoining practicing law without a license; restitution to victim

9.180Â Â Â Â Â Â Â Â  Classes of membership

9.191Â Â Â Â Â Â Â Â  Annual membership fees; professional liability assessments

9.200Â Â Â Â Â Â Â Â  Effect of failure to pay membership fees; reinstatement

9.210Â Â Â Â Â Â Â Â  Board of bar examiners; fees of applicants for admission to bar

9.220Â Â Â Â Â Â Â Â  General requirements for admission

9.241Â Â Â Â Â Â Â Â  Practice of law by attorneys licensed in other jurisdictions; rules; fee

9.242Â Â Â Â Â Â Â Â  Advice on law of foreign jurisdiction; rules

9.250Â Â Â Â Â Â Â Â  Order for admission; oath of qualified applicant

9.261Â Â Â Â Â Â Â Â  Resignation of attorney

9.280Â Â Â Â Â Â Â Â  Prohibition on acting as immigration consultant; definitions; exception

ATTORNEY AND CLIENT RELATIONSHIP

9.310Â Â Â Â Â Â Â Â  Attorney defined; counsel

9.320Â Â Â Â Â Â Â Â  Necessity for employment of attorney; effect of employment

9.330Â Â Â Â Â Â Â Â  Authority of attorney

9.340Â Â Â Â Â Â Â Â  Challenge by party of attorneyÂs authority to appear for party

9.350Â Â Â Â Â Â Â Â  Challenge of attorneyÂs authority to appear for adverse party

9.360Â Â Â Â Â Â Â Â  Compelling delivery by attorney of money or papers

9.370Â Â Â Â Â Â Â Â  Compelling delivery when attorney claims lien

9.380Â Â Â Â Â Â Â Â  Mode of changing attorneys

9.390Â Â Â Â Â Â Â Â  Notice of change

PROFESSIONAL CONDUCT

9.460Â Â Â Â Â Â Â Â  Duties of attorneys

9.490Â Â Â Â Â Â Â Â  Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule

PROHIBITED CONDUCT

9.500Â Â Â Â Â Â Â Â  Solicitation of personal injury business by nonlawyer

9.505Â Â Â Â Â Â Â Â  Payment for referring claims resulting from personal injury or death

9.510Â Â Â Â Â Â Â Â  Solicitation by attorneys

9.515Â Â Â Â Â Â Â Â  Referral of claims, suits or actions between attorneys; division of fees

9.520Â Â Â Â Â Â Â Â  Acceptance and prosecution of solicited claims

BAR DISCIPLINARY PROCEEDINGS

9.527Â Â Â Â Â Â Â Â  Grounds for disbarment, suspension or reprimand

9.528Â Â Â Â Â Â Â Â  Advice on conducting covert operations; participation in covert operations

9.529Â Â Â Â Â Â Â Â  Status of proceedings relating to discipline, admission or reinstatement

9.532Â Â Â Â Â Â Â Â  Local professional responsibility committees; state professional responsibility board; powers; witnesses, subpoenas; oaths

9.534Â Â Â Â Â Â Â Â  Disciplinary board; procedure before board; oaths; subpoenas; hearing; record

9.536Â Â Â Â Â Â Â Â  Disciplinary board decision; appeal to Supreme Court; review; costs

9.537Â Â Â Â Â Â Â Â  Civil immunity of witnesses, bar officials and employees

9.539Â Â Â Â Â Â Â Â  Application to admission and reinstatement proceedings

9.542Â Â Â Â Â Â Â Â  Rules for investigation of attorneys and applicants; authority of board of governors to require fingerprints

9.555Â Â Â Â Â Â Â Â  Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions

9.565Â Â Â Â Â Â Â Â  Tax return information from Department of Revenue; use

ATTORNEY ASSISTANCE

9.568Â Â Â Â Â Â Â Â  State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity

LEGAL SERVICES PROGRAM

9.572Â Â Â Â Â Â Â Â  Bar to establish Legal Services Program; director; advisory and technical committees

9.574Â Â Â Â Â Â Â Â  Funding of program

9.576Â Â Â Â Â Â Â Â  Review of providers; mediation; hearing; suspension of funding

9.578Â Â Â Â Â Â Â Â  Other funding sources

CLIENT SECURITY FUND

9.615Â Â Â Â Â Â Â Â  Definition for ORS 9.615 to 9.665

9.625Â Â Â Â Â Â Â Â  Plan to relieve client losses; rules

9.635Â Â Â Â Â Â Â Â  Sources of client security fund

9.645Â Â Â Â Â Â Â Â  Annual payment by state bar members

9.655Â Â Â Â Â Â Â Â  Investigation of claim of loss; subpoena

9.657Â Â Â Â Â Â Â Â  Immunity from civil liability

9.665Â Â Â Â Â Â Â Â  Authority for reimbursement of client; waiver of conditions; subrogation for amount paid

SEARCH OR SEIZURE OF LAWYER FILES OR PREMISES

9.695Â Â Â Â Â Â Â Â  Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure

ASSUMING PRACTICE OF NONPERFORMING ATTORNEY

9.705Â Â Â Â Â Â Â Â  Definitions for ORS 9.705 to 9.755

9.710Â Â Â Â Â Â Â Â  Jurisdiction of circuit court when attorney fails to devote adequate attention to practice or to interests of clients

9.715Â Â Â Â Â Â Â Â  Effect of failure to respond to inquiry from bar

9.720Â Â Â Â Â Â Â Â  Court assuming law practice; hearing

9.722Â Â Â Â Â Â Â Â  Temporary protective order

9.725Â Â Â Â Â Â Â Â  Appointment of custodians of law practice; duties of custodian and court

9.730Â Â Â Â Â Â Â Â  Restriction of custodianÂs practice

9.735Â Â Â Â Â Â Â Â  Compensation of custodian

9.740Â Â Â Â Â Â Â Â  Court orders appealable; stay

9.745Â Â Â Â Â Â Â Â  Statutes of limitation suspended

9.750Â Â Â Â Â Â Â Â  Applicability of lawyer-client privilege to examination of files and records

9.755Â Â Â Â Â Â Â Â  Final report of custodian; petition for compensation; court approval

LAW LIBRARIES

9.760Â Â Â Â Â Â Â Â  Judicial department library services; fees

9.780Â Â Â Â Â Â Â Â  Exchange of legal publications

9.790Â Â Â Â Â Â Â Â  Legislative Counsel furnishing copies of codes and session laws for exchange

9.800Â Â Â Â Â Â Â Â
Sale
of surplus codes and session laws

9.820Â Â Â Â Â Â Â Â  Law libraries in
Multnomah
County

9.830Â Â Â Â Â Â Â Â  Disposition of library fees in
Multnomah
County

9.840Â Â Â Â Â Â Â Â  Law libraries in counties other than
Multnomah
County

9.850Â Â Â Â Â Â Â Â  Disposition of library fees in counties other than
Multnomah
County

PENALTIES

9.990Â Â Â Â Â Â Â Â  Penalties

OREGON STATE BAR

Â Â Â Â Â  9.005 Definitions for ORS 9.005 to 9.755. As used in ORS 9.005 to 9.755, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (1) ÂAttorneyÂ and ÂmemberÂ mean a member of the bar.

Â Â Â Â Â  (2) ÂBoardÂ and Âboard of governorsÂ mean the board of governors of the bar.

Â Â Â Â Â  (3) ÂDelegateÂ means a delegate of the house of delegates of the Oregon State Bar.

Â Â Â Â Â  (4) ÂExecutive directorÂ means the chief administrative employee of the bar, appointed by the board. The executive director may, but need not be, a member of the bar; and the executive director shall serve at the boardÂs discretion and shall perform such duties as the board shall prescribe.

Â Â Â Â Â  (5) ÂGovernorÂ means a member of the board of governors of the bar.

Â Â Â Â Â  (6) ÂHouseÂ and Âhouse of delegatesÂ mean the house of delegates of the Oregon State Bar.

Â Â Â Â Â  (7) ÂOregon State Bar,Â Âstate barÂ and ÂbarÂ mean the Oregon State Bar created by the State Bar Act set forth in ORS 9.005 to 9.755.

Â Â Â Â Â  (8) ÂRules of procedureÂ means the rules of procedure relative to admission, discipline, resignation and reinstatement of members of the bar adopted by the board and approved by the Supreme Court. [1975 c.641 Â§2; 1979 c.252 Â§14; 1995 c.302 Â§15; 1997 c.249 Â§5]

Â Â Â Â Â  9.010 Status of attorney and Oregon State Bar; applicability of statutes. (1) An attorney, admitted to practice in this state, is an officer of the court.

Â Â Â Â Â  (2) The Oregon State Bar is a public corporation and an instrumentality of the Judicial Department of the government of the State of
Oregon
. The bar is authorized to carry out the provisions of ORS 9.005 to 9.755.

Â Â Â Â Â  (3) The bar is subject to the following statutes applicable to public bodies:

Â Â Â Â Â  (a) ORS 30.210 to 30.250.

Â Â Â Â Â  (b) ORS 30.260 to 30.300.

Â Â Â Â Â  (c) ORS 30.310, 30.312, 30.390 and 30.400.

Â Â Â Â Â  (d) The
Oregon
Rules of Civil Procedure.

Â Â Â Â Â  (e) ORS 192.410 to 192.505.

Â Â Â Â Â  (f) ORS 192.610 to 192.690.

Â Â Â Â Â  (g) ORS 243.401 to 243.507.

Â Â Â Â Â  (h) ORS 244.010 to 244.040.

Â Â Â Â Â  (i) ORS 297.110 to 297.230.

Â Â Â Â Â  (j) ORS chapters 307, 308 and 311.

Â Â Â Â Â  (k) ORS 731.036 and 737.600.

Â Â Â Â Â  (4) Except as provided in subsection (3) of this section, the bar is not subject to any statute applicable to a state agency, department, board or commission or public body unless the statute expressly provides that it is applicable to the Oregon State Bar.

Â Â Â Â Â  (5) The
Oregon
State Bar has perpetual succession and a seal, and may sue and be sued. Notwithstanding the provisions of ORS 270.020 and 279.835 to 279.855 and ORS chapters 278, 279A, 279B and 279C, the bar may, in its own name, for the purpose of carrying into effect and promoting its objectives, enter into contracts and lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property.

Â Â Â Â Â  (6) No obligation of any kind incurred or created under this section shall be, or be considered, an indebtedness or obligation of the State of
Oregon
. [Amended by 1955 c.463 Â§1; 1965 c.461 Â§1; 1985 c.446 Â§1; 1997 c.249 Â§6; 2003 c.794 Â§194; 2007 c.60 Â§1]

Â Â Â Â Â  9.020 [Amended by 1971 c.103 Â§1; repealed by 1973 c.114 Â§5]

Â Â Â Â Â  9.025 Board of governors; number; eligibility; term; effect of membership. (1) The Oregon State Bar shall be governed by a board of governors consisting of 16 members. Twelve of the members shall be active members of the Oregon State Bar, who on appointment, on nomination, on election and during the full term for which the member was appointed or elected, maintain the principal office of law practice in the region of this state in which the active members of the Oregon State Bar eligible to vote in the election at which the member was elected maintain their principal offices. Four of the members shall be appointed by the board of governors from among the public. They shall be residents of this state and shall not be active or inactive members of the Oregon State Bar. No person charged with official duties under the executive and legislative departments of state government, including but not limited to elected officers of state government, may serve on the board of governors. Any other person in the executive or legislative department of state government who is otherwise qualified may serve on the board of governors.

Â Â Â Â Â  (2) For the purpose of eligibility for nomination and to vote in the election of a member of the board of governors who is an elective member, and for appointment to the board of governors, the State of
Oregon
shall be divided into regions determined by the board. The board shall establish board regions that are based on the number of attorneys who have their principal offices in the region. To the extent that it is reasonably possible, the regions shall be configured by the board so that the representation of board members to attorney population in each region is equal to the representation provided in other regions. At least once every 10 years the board shall review the number of attorneys in the regions and shall alter or add regions as the board determines is appropriate in seeking to attain the goal of equal representation.

Â Â Â Â Â  (3) Members of the board of governors may be elected only by the active members of the Oregon State Bar who maintain their principal offices in the regions established by the board. The term of a member of the board is four years.

Â Â Â Â Â  (4) No judge of a municipal, state or federal court or any other full-time judicial officer, shall be eligible for appointment or election to the board of governors.

Â Â Â Â Â  (5) The term of any member of the board of governors shall terminate on the date of the death or resignation of the member, or if the member is required to be a member of the Oregon State Bar, the term terminates on the date:

Â Â Â Â Â  (a) Of the termination of active membership in the Oregon State Bar by the member for any reason;

Â Â Â Â Â  (b) When the member discontinues to maintain the principal office of practice in the region in which it was maintained at the time of the appointment or election of the member; or

Â Â Â Â Â  (c) When the member assumes office as a judge of a municipal, state or federal court, or fills a full-time judicial office.

Â Â Â Â Â  (6) No member of the board of governors shall be eligible, during the term of office, for service pro tempore as a judge of any municipal, state or federal court. [1973 c.114 Â§1; 1981 c.193 Â§3; 1993 c.307 Â§1; 1995 c.302 Â§1]

Â Â Â Â Â  9.030 Voting rights; eligibility of members for board of governors and house of delegates. Active members shall vote in and be eligible for nomination and election to the board of governors and house of delegates from the region in which they maintain their principal offices. [Amended by 1971 c.103 Â§2; 1973 c.114 Â§2; 1995 c.302 Â§16]

Â Â Â Â Â  9.040 Election of governors; rules; vacancies. (1) The election of governors shall be held annually on a date set by the board of governors. Nomination shall be by petition signed by at least 10 members entitled to vote for such nominee. Election shall be by ballot. Nominating petitions must be filed with the executive director of the bar. The board shall establish a deadline for filing nominating petitions.

Â Â Â Â Â  (2)(a) The executive director shall mail ballots, containing the nominations for the office of governor in each region, to every eligible active member in such region. Ballots must be returned in person or by mail to the executive director on or before the day of the election in order to be counted. The executive director shall canvass the votes and record the result thereof.

Â Â Â Â Â  (b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

Â Â Â Â Â  (3) In a region in which only one position is to be filled, the candidate receiving the highest vote shall be declared elected. If a region has more than one position to be filled, the candidate with the most votes received shall be declared elected, the candidate with the next highest number of votes received shall then be declared elected, and so on until all positions are filled. The balloting shall be so conducted that only eligible active members can vote, and the secrecy of the ballot shall be preserved.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the board may not conduct an election for any position for which only a single candidate has been nominated. If only a single candidate has been nominated, the board shall declare the single candidate elected to the position on a date specified by the board.

Â Â Â Â Â  (5) A vacancy in the office of elective member of the board of governors that occurs more than 24 months before the expiration of the term shall be filled for the remainder of the term by a governor elected at a special election held in the manner provided in this section as soon as possible after the occurrence of the vacancy, or as provided in subsection (4) of this section if only a single candidate is nominated. The vacancy may be filled for the period between the occurrence of the vacancy and the election of a new governor by a person appointed by the board. A vacancy in the office of elective member that occurs 24 months or less before the expiration of the term shall be filled for the remainder of the term by a person appointed by the board.

Â Â Â Â Â  (6) A vacancy in the office of public member of the board of governors shall be filled for the remainder of the term by a governor appointed by the board. [Amended by 1973 c.114 Â§3; 1979 c.252 Â§15; 1985 c.512 Â§1; 1995 c.302 Â§2; 2001 c.297 Â§1; 2003 c.192 Â§1; 2005 c.347 Â§1]

Â Â Â Â Â  9.042 Determination of eligibility of candidate for board of governors; procedure; review by Supreme Court. (1) Upon the written request of any member of the bar, or upon the boardÂs own motion, the board of governors shall determine the eligibility of a candidate for the board. A request under this section must be filed with the executive director within 30 days after the final day on which nominating petitions for the board are required to be filed. The board shall give written notice of the request to the candidate whose eligibility will be determined. The board shall provide an opportunity to the candidate to respond on the issue of the candidateÂs eligibility.

Â Â Â Â Â  (2) The board shall give written notice to the candidate, and to any member of the bar who has requested a determination on the eligibility of the candidate under the provisions of this section, of the boardÂs determination on the candidateÂs eligibility. The notice must be given not later than 75 days after the final day on which nominating petitions for the board are required to be filed. The notice shall state the specific grounds for the boardÂs determination.

Â Â Â Â Â  (3) A candidate, or a member of the bar who has requested a determination on the eligibility of a candidate under the provisions of this section, may file a petition for review of the boardÂs determination with the Supreme Court. The petition for review must be filed within 15 days only after notice is given to a candidate or member under subsection (2) of this section.

Â Â Â Â Â  (4) Upon the timely filing of a petition for review under subsection (3) of this section, the Supreme Court has jurisdiction to resolve all issues arising under the Oregon Constitution, state statutes, rules of the court and rules of the board that are related to the eligibility of candidates for the board.

Â Â Â Â Â  (5) The board of governors shall establish procedures for the implementation of subsections (1) and (2) of this section. The procedures shall be designed to insure that there will be a final determination on the eligibility of a candidate for the board no later than 10 days before the mailing of the ballots to members of the bar in the election that is affected by the determination.

Â Â Â Â Â  (6) This section provides the exclusive procedure for challenging the eligibility of a candidate for the board. No other administrative or judicial proceeding may be brought to challenge the eligibility of a candidate for the board. [1993 c.307 Â§3]

Â Â Â Â Â  9.050 Recall of governors. (1) On petition signed by 25 percent of the members in any region for the recall of any governor elected from that region, the executive director shall serve notice as soon as possible on the governor informing the governor that the petition has been filed. If the governor does not resign within 10 days after the date the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

Â Â Â Â Â  (2) On the affirmative vote of two-thirds of the entire membership of the board of governors, the board shall refer the question of the recall of any governor from any region to a vote of the members of that region. The executive director shall serve notice as soon as possible on the governor informing the governor that the board has approved a recall election. If the governor does not resign within 10 days after the notice is served, the executive director shall mail ballots to each active member of the bar within the region eligible to vote, submitting the question whether the governor shall be recalled. If a majority of the members voting at the election vote in favor of the recall, the governor is recalled.

Â Â Â Â Â  (3) The board of governors shall approve the ballot and any information submitted to the members in connection with a recall vote. [Amended by 1973 c.114 Â§4; 1979 c.252 Â§16; 2003 c.14 Â§8; 2005 c.347 Â§2]

Â Â Â Â Â  9.060 Officers; election; vacancies. A president, president-elect and two vice presidents shall be elected by the governors each year immediately following the annual election of governors and before the newly elected governors have qualified. The president, president-elect and vice presidents shall be elected from among the attorney board members. All officers shall continue in office until their successors are elected and qualify. Vacancies in any of the offices shall be filled by the board by appointment for the remainder of the term. All officers shall take office as provided by the bar bylaws. [Amended by 1985 c.512 Â§2; 1991 c.726 Â§1; 1995 c.302 Â§3]

Â Â Â Â Â  9.070 Duties of officers; deposit and disbursement of fees. (1) The president shall preside at all meetings of the house of delegates and of the board of governors, and in the presidentÂs absence or inability to act, the president shall designate another officer to preside. Other duties of the president, president-elect and vice presidents shall be such as the board of governors may prescribe.

Â Â Â Â Â  (2) All fees shall be paid into the treasury of the state bar, and when so paid shall become part of its funds and shall be disbursed only on order of the board of governors. [Amended by 1981 c.193 Â§4; 1991 c.331 Â§1; 1995 c.302 Â§4]

Â Â Â Â Â  9.080 Duties of board of governors; professional liability fund; quorum; status of employees of bar. (1) The state bar shall be governed by the board of governors, except as provided in ORS 9.136 to 9.155. The board is charged with the executive functions of the state bar and shall at all times direct its power to the advancement of the science of jurisprudence and the improvement of the administration of justice. It shall have the authority to adopt, alter, amend and repeal bylaws and to adopt new bylaws containing provisions for the regulation and management of the affairs of the state bar not inconsistent with law.

Â Â Â Â Â  (2)(a) The board shall have the authority to require all active members of the state bar engaged in the private practice of law whose principal offices are in Oregon to carry professional liability insurance and shall be empowered, either by itself or in conjunction with other bar organizations, to do whatever is necessary and convenient to implement this provision, including the authority to own, organize and sponsor any insurance organization authorized under the laws of the State of Oregon and to establish a lawyerÂs professional liability fund. This fund shall pay, on behalf of active members of the state bar engaged in the private practice of law whose principal offices are in Oregon, all sums as may be provided under such plan which any such member shall become legally obligated to pay as money damages because of any claim made against such member as a result of any act or omission of such member in rendering or failing to render professional services for others in the memberÂs capacity as an attorney or caused by any other person for whose acts or omissions the member is legally responsible. The board shall have the authority to assess each active member of the state bar engaged in the private practice of law whose principal office is in Oregon for contributions to such fund, to establish definitions of coverage to be provided by such fund and to retain or employ legal counsel to represent such fund and defend and control the defense against any covered claim made against such member. The board shall have the further authority to offer optional professional liability coverage on an underwritten basis above the minimum required coverage limits provided under such fund, either through such fund, through a separate fund or through any insurance organization authorized under the laws of the State of Oregon, and may do whatever is necessary and convenient to implement this provision. Any fund so established shall not be subject to the Insurance Code of the State of
Oregon
. Records of a claim against the fund are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, an attorney is not engaged in the private practice of law if the attorney is a full-time employee of a corporation other than a corporation incorporated under ORS chapter 58, the state, an agency or department thereof, a county, city, special district or any other public or municipal corporation or any instrumentality thereof. However, an attorney who practices law outside of the attorneyÂs full-time employment is engaged in the private practice of law.

Â Â Â Â Â  (c) For the purposes of paragraph (a) of this subsection, the principal office of an attorney is considered to be the location where the attorney engages in the private practice of law more than 50 percent of the time engaged in that practice. In the case of an attorney in a branch office outside Oregon and the main office to which the branch office is connected is in Oregon, the principal office of the attorney is not considered to be in Oregon unless the attorney engages in the private practice of law in Oregon more than 50 percent of the time engaged in the private practice of law.

Â Â Â Â Â  (3) The board may appoint such committees, officers and employees as it deems necessary or proper and fix and pay their compensation and necessary expenses. At any meeting of the board, two-thirds of the total number of members then in office shall constitute a quorum. It shall promote and encourage voluntary county or other local bar associations.

Â Â Â Â Â  (4) Except as provided in this subsection, an employee of the state bar shall not be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws. However, an employee of the state bar may, at the option of the employee, for the purpose of becoming a member of the Public Employees Retirement System, be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws. The option, once exercised by written notification directed to the Public Employees Retirement Board, may not be revoked subsequently, except as may otherwise be provided by law. Upon receipt of such notification by the Public Employees Retirement Board, an employee of the state bar who would otherwise, but for the exemption provided in this subsection, be considered an Âemployee,Â as the term is defined in the public employeesÂ retirement laws, shall be so considered. The state bar and its employees shall be exempt from the provisions of the State Personnel Relations Law. No member of the state bar shall be considered an ÂemployeeÂ as the term is defined in the public employeesÂ retirement laws, the unemployment compensation laws and the State Personnel Relations Law solely by reason of membership in the state bar. [Amended by 1955 c.463 Â§2; 1975 c.641 Â§3; 1977 c.527 Â§1; 1979 c.508 Â§1; 1983 c.128 Â§2; 1985 c.486 Â§1; 1989 c.1052 Â§5; 1995 c.302 Â§17]

Â Â Â Â Â  9.090 Appropriation and disbursement of funds. The board may make appropriations and disbursements from the funds of the bar and pay all necessary expenses. [Amended by 1969 c.314 Â§5; 1979 c.252 Â§17]

Â Â Â Â Â  9.100 Statement of financial condition. The board shall have prepared annually a statement explaining the financial condition of the state bar for the 12 months preceding. Such statement shall be submitted by the executive director promptly to the Chief Justice of the Supreme Court. [Amended by 1991 c.726 Â§2]

Â Â Â Â Â  9.110 Board of governors to formulate rules. The board of governors may formulate and declare rules for carrying out the functions of the state bar. [Amended by 1975 c.641 Â§4; 1981 c.193 Â§5; 1995 c.302 Â§5]

Â Â Â Â Â  9.112 Board of governors to establish minimum continuing legal education requirements. The board of governors shall by rule establish minimum continuing legal education requirements for all active members of the Oregon State Bar. Rules adopted by the board of governors are subject to review by the Supreme Court. [1999 c.953 Â§3]

Â Â Â Â Â  9.114 Mandatory training on duties relating to reporting child abuse. The Oregon State Bar shall require that attorneys complete one hour of training every three years designed to provide education on the duties of attorneys under ORS 419B.010. All training under this section shall be applied by the bar against the hours of continuing legal education required of attorneys as a condition of membership in the bar or as a condition to the practice of law in this state. Credit acquired under this section shall be applied first against any requirement of continuing legal education relating to ethics. [1999 c.953 Â§2]

Â Â Â Â Â  9.120 [Repealed by 1995 c.302 Â§23]

Â Â Â Â Â  9.130 [Amended by 1979 c.508 Â§2; 1981 c.193 Â§2; 1983 c.373 Â§1; repealed by 1995 c.302 Â§23]

Â Â Â Â Â  9.132 Trust account overdraft notification program. (1) Subject to the requirements of ORS 9.490, the Supreme Court may establish a trust account overdraft notification program for attorneys.

Â Â Â Â Â  (2) The board of governors may adopt regulations for the administration of a trust account overdraft notification program established under this section. Regulations adopted under this subsection are binding upon all members of the bar only after those regulations are approved by the Supreme Court. [1993 c.131 Â§2]

HOUSE OF DELEGATES

Â Â Â Â Â  9.136 House of delegates created; membership; terms. (1) The house of delegates of the Oregon State Bar is created. The house consists of elected and ex officio voting delegates. All delegates must be active members of the state bar except for the public members of the board of governors and the public members appointed by the board pursuant to ORS 9.145.

Â Â Â Â Â  (2) The members of the board of governors of the Oregon State Bar are ex officio voting delegates.

Â Â Â Â Â  (3) The chairperson of each Oregon State Bar section is an ex officio voting delegate.

Â Â Â Â Â  (4) The elected president of each county bar association is an ex officio voting delegate. Not more than one county bar association from each county may be represented by a delegate under this subsection.

Â Â Â Â Â  (5) Elected delegates shall be elected from the regions established by ORS 9.025 and an additional region composed of all areas not located in this state. Only active members of the bar may vote for delegates. A member who maintains a principal office in one of the regions established by ORS 9.025 may vote for delegates from the region where the member maintains the office. A member who does not maintain a principal office in this state but who has an address on file with the bar may vote for delegates from the region composed of all areas not located in this state.

Â Â Â Â Â  (6) Each region shall elect at least five delegates. If more than 550 active members maintain their principal offices in the region, the members shall elect delegates as follows:

Â Â Â Â Â  (a) The members shall elect one delegate for each 100 members who maintain their principal offices in the region.

Â Â Â Â Â  (b) The members shall elect one additional delegate if more than 50 members who maintain their principal offices in the region are not accounted for after the allocation provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (7) Elected delegates shall serve for terms of three years. A vacancy in the office of an elected delegate shall be filled for the remainder of the term by a delegate appointed by the board of governors.

Â Â Â Â Â  (8) An elected delegate may not serve as a member of the board of governors, as a section chairperson or as a county bar association president during the delegateÂs term.

Â Â Â Â Â  (9) For the purposes of this section, Âcounty bar associationÂ means a general purpose bar association established by the lawyers of one or more counties for the purpose of maintaining good professional relations between members of the bench and of the bar in the county or counties, and for the purpose of improving the administration of justice in the county or counties. [1995 c.302 Â§7; 2001 c.297 Â§2]

Â Â Â Â Â  9.139 Powers of house of delegates. (1) The delegates at a meeting of the house of delegates may, by a vote of the majority of the delegates attending the meeting, do either of the following:

Â Â Â Â Â  (a) Modify or rescind an action or decision of the board of governors.

Â Â Â Â Â  (b) Direct the board of governors as to future action.

Â Â Â Â Â  (2) The board of governors is bound by a decision of the house of delegates made in the manner prescribed by subsection (1) of this section.

Â Â Â Â Â  (3) The power of the house of delegates to direct, modify or rescind an action or decision of the board of governors under subsection (1) of this section does not include the power:

Â Â Â Â Â  (a) To invalidate payments previously made at the direction of the board;

Â Â Â Â Â  (b) To direct, modify or rescind any assessment by the board for contributions to a professional liability fund established under ORS 9.080; or

Â Â Â Â Â  (c) To direct, modify or rescind any other action or decision by the board that is subject to control, approval or review by the Supreme Court.

Â Â Â Â Â  (4) Subsection (3)(c) of this section does not affect the ability of the house of delegates to formulate disciplinary rules under ORS 9.490. [1995 c.302 Â§8]

Â Â Â Â Â  9.142 Rules for conduct of business; meetings. (1) The board of governors shall formulate rules for the conduct of the business of the house of delegates. Rules adopted by the board become effective upon the adoption of the rules by the house of delegates. The president of the Oregon State Bar may call special meetings of the house. The president shall call a special meeting of the house if 25 or more delegates make a written request for a special meeting. A majority of the total number of delegates constitutes a quorum for any regular or special meeting of the house.

Â Â Â Â Â  (2) The board of governors shall set a time and place for the annual meeting of the house of delegates. At the annual meeting, the board of governors shall submit to the house of delegates reports of the proceedings by the board since the last meeting of the house, reports of the officers and committees of the state bar and recommendations of the board. [1995 c.302 Â§9]

Â Â Â Â Â  9.145 Public members. The board of governors shall appoint a public member delegate for each region established by ORS 9.025. A public member delegate shall serve a three-year term. A vacant public member delegate position shall be filled for the remainder of the term by a delegate appointed by the board of governors. The appointment of public member delegates shall be made by the board before the time set for the election of delegates under ORS 9.152. The term of a public member delegate shall commence on the same date that the term of an elected delegate commences. [1995 c.302 Â§10; 2001 c.297 Â§3]

Â Â Â Â Â  9.148 Participation by nondelegates; referral of question for mail vote; petition for consideration or mail vote. (1) Active members of the Oregon State Bar may participate in the discussion of matters before the house of delegates, but only delegates may vote. The house of delegates may by rule impose restrictions on participation by members of the state bar who are not delegates.

Â Â Â Â Â  (2) The board of governors or the house of delegates, acting on its own motion, may refer to the members of the bar by mail ballot any question or measure considered by the board or house to be appropriate for submission to a vote of the members. Referral may be made under this subsection at any time.

Â Â Â Â Â  (3) Active members of the state bar, by written petition signed by at least two percent of all active members, may have placed on the agenda of a meeting of the house of delegates any question or measure appropriate for a vote of the house. The petition shall contain the full text of the question or measure proposed. The petition must be filed with the executive director at least 45 days before the annual or special meeting of the house specified in the petition at the meeting when the petitioners seek to have the question or measure considered.

Â Â Â Â Â  (4) Active members of the state bar, by written petition signed by no fewer than five percent of all active members, may request that the board of governors submit to a vote of the members any question or measure. The board of governors shall submit the question or measure to a vote of the members of the bar if the question or measure is appropriate for a vote of the members. The initiative petition must contain the full text of the question or measure proposed. [1995 c.302 Â§11]

Â Â Â Â Â  9.150 Termination of delegateÂs term. The term of service of any delegate shall end upon the death or resignation of the delegate. If the delegate is an attorney delegate, the term of service shall end on the date that the delegate:

Â Â Â Â Â  (1) Terminates the delegateÂs active membership in the Oregon State Bar for any reason;

Â Â Â Â Â  (2) Ceases to maintain the delegateÂs principal office in the region the delegate was appointed or elected to represent;

Â Â Â Â Â  (3) Takes office as a member of the board of governors, as a chairperson of a state bar section or as a county bar association president; or

Â Â Â Â Â  (4) Is recalled pursuant to ORS 9.155. [1995 c.302 Â§12; 2001 c.297 Â§4]

Â Â Â Â Â  9.152 Election of delegates; rules. (1) The election of delegates to the house of delegates shall be held annually on a date set by the board of governors. Except as provided in subsection (2) of this section, nominations shall be made by petition signed by at least 10 members of the Oregon State Bar entitled to vote for a delegate in the election. The election shall be by ballot. Nominating petitions must be filed with the executive director of the state bar at least 30 days before the election.

Â Â Â Â Â  (2)(a) The executive director shall mail ballots containing the nominations for the office of delegate in each region to every active member in the region. Ballots may be delivered in person or by mail to the executive director, but must be received by the executive director on or before the day of the election. The executive director, with any assistants that the executive director may designate, shall canvass the votes and record the results of the election.

Â Â Â Â Â  (b) The board by rule may provide for electronic elections in lieu of using mailed ballots under paragraph (a) of this subsection. Rules adopted under this paragraph may provide for electronic distribution of election materials and electronic tabulation of votes.

Â Â Â Â Â  (3) The candidate, or candidates if there is more than one open position, receiving the highest number of votes in each region for the position or positions being filled shall be declared elected. Balloting shall be conducted in a manner than ensures that only active members of the bar can vote and that the secrecy of the ballots shall be preserved.

Â Â Â Â Â  (4) The nomination petition for a delegate from the region composed of all areas not located in this state need only be signed by the candidate for the position.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, an election shall not be held for any position for which only a single candidate has been nominated. If only a single candidate has been nominated, the board shall declare the single candidate elected to the position on a date specified by the board. [1995 c.302 Â§13; 2001 c.297 Â§5; 2003 c.192 Â§2]

Â Â Â Â Â  9.155 Recall of delegate. Upon the filing of a petition with the Oregon State Bar signed by 25 percent of the members of the bar from a region for the recall of a delegate elected from that region, the executive director shall serve notice on the delegate of the filing of the petition. If the delegate does not resign within 15 days after the date that the notice is served, the executive director shall mail ballots to each member of the bar within the region. The ballots shall submit the question of whether the delegate should be recalled. If a majority of the members voting in the election vote in favor of the recall, the delegate is recalled and the position held by the delegate becomes vacant upon the executive directorÂs declaration of the results of the election. [1995 c.302 Â§14; 2001 c.297 Â§6]

PRACTICE OF LAW; MEMBERSHIP IN THE BAR

Â Â Â Â Â  9.160 Bar membership required to practice law; exceptions. (1) Except as provided in this section, a person may not practice law or represent that person as qualified to practice law unless that person is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) Subsection (1) of this section does not affect the right to prosecute or defend a cause in person as provided in ORS 9.320.

Â Â Â Â Â  (3) An individual licensed under ORS 696.022 acting in the scope of the individualÂs license to arrange a real estate transaction, including the sale, purchase, exchange, option or lease coupled with an option to purchase, lease for a term of one year or longer or rental of real property, is not engaged in the practice of law in violation of subsection (1) of this section.

Â Â Â Â Â  (4) A title insurer authorized to do business in this state, a title insurance agent licensed under the laws of this state or an escrow agent licensed under the laws of this state is not engaged in the practice of law in violation of subsection (1) of this section if, for the purposes of a transaction in which the insurer or agent provides title insurance or escrow services, the insurer or agent:

Â Â Â Â Â  (a) Prepares any satisfaction, reconveyance, release, discharge, termination or cancellation of a lien, encumbrance or obligation;

Â Â Â Â Â  (b) Acts pursuant to the instructions of the principals to the transaction as scrivener to fill in blanks in any document selected by the principals;

Â Â Â Â Â  (c) Presents to the principals to the transaction for their selection any blank form prescribed by statute, rule, ordinance or other law; or

Â Â Â Â Â  (d) Presents to the principals to the transaction for their selection a blank form prepared or approved by a lawyer licensed to practice law in this state for one or more of the following:

Â Â Â Â Â  (A) A mortgage.

Â Â Â Â Â  (B) A trust deed.

Â Â Â Â Â  (C) A promissory note.

Â Â Â Â Â  (D) An assignment of a mortgageeÂs interest under a mortgage.

Â Â Â Â Â  (E) An assignment of a beneficial interest under a trust deed.

Â Â Â Â Â  (F) An assignment of a sellerÂs or buyerÂs interest under a land sale contract.

Â Â Â Â Â  (G) A power of attorney.

Â Â Â Â Â  (H) A subordination agreement.

Â Â Â Â Â  (I) A memorandum of an instrument that is to be recorded in place of the instrument that is the subject of the memorandum.

Â Â Â Â Â  (5) In performing the services permitted in subsection (4) of this section, a title insurer, a title insurance agent or an escrow agent may not draft, select or give advice regarding any real estate document if those activities require the exercise of informed or trained discretion.

Â Â Â Â Â  (6) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section unless the escrow agent provides to the principals to the transaction a notice in at least 12-point type as follows:

______________________________________________________________________________

Â Â Â Â Â  YOU WILL BE REVIEWING, APPROVING AND SIGNING IMPORTANT DOCUMENTS AT CLOSING. LEGAL CONSEQUENCES FOLLOW FROM THE SELECTION AND USE OF THESE DOCUMENTS. THESE CONSEQUENCES AFFECT YOUR RIGHTS AND OBLIGATIONS. YOU MAY CONSULT AN ATTORNEY ABOUT THESE DOCUMENTS. YOU SHOULD CONSULT AN ATTORNEY IF YOU HAVE QUESTIONS OR CONCERNS ABOUT THE TRANSACTION OR ABOUT THE DOCUMENTS. IF YOU WISH TO REVIEW TRANSACTION DOCUMENTS THAT YOU HAVE NOT YET SEEN, PLEASE CONTACT THE ESCROW AGENT.

______________________________________________________________________________

Â Â Â Â Â  (7) The exemption provided by subsection (4) of this section does not apply to any acts relating to a document or form that are performed by an escrow agent under subsection (4)(b), (c) or (d) of this section for a real estate sale and purchase transaction in which all or part of the purchase price consists of deferred payments by the buyer to the seller unless the escrow agent provides to the principals to the transaction:

Â Â Â Â Â  (a) A copy of any proposed instrument of conveyance between the buyer and seller to be used in the transaction;

Â Â Â Â Â  (b) A copy of any proposed deferred payment security instrument between the buyer and seller to be used in the transaction; and

Â Â Â Â Â  (c) A copy of any proposed promissory note or other evidence of indebtedness between the buyer and seller to be used in the transaction.

Â Â Â Â Â  (8) The notice and copies of documents that must be provided under subsections (6) and (7) of this section must be delivered in the manner most likely to ensure receipt by the principals to the transaction at least three days before completion of the transaction. If copies of documents have been provided under subsection (7) of this section and are subsequently amended, copies of the amended documents must be provided before completion of the transaction.

Â Â Â Â Â  (9) Failure of any person to comply with the requirements of subsections (3) to (8) of this section does not affect the validity of any transaction and may not be used as a basis to challenge any transaction. [Amended by 2003 c.260 Â§1; 2007 c.319 Â§24]

Â Â Â Â Â  9.162 Definitions for ORS 9.160 to 9.166. As used in ORS 9.160 to 9.166 and 9.280, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (1) ÂPersonÂ means a human being and where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

Â Â Â Â Â  (2) ÂRestitutionÂ means full, partial or nominal payment of pecuniary damages to a victim.

Â Â Â Â Â  (3) ÂVictimÂ means any person who the court determines has suffered pecuniary damages as a result of any other personÂs violation of ORS 9.160. [1987 c.860 Â§2]

Â Â Â Â Â  9.164 Investigation of alleged violation of ORS 9.160. Upon written complaint of any person or upon its own initiative, the Board of Governors of the Oregon State Bar shall investigate any alleged violation of ORS 9.160. [1987 c.860 Â§3]

Â Â Â Â Â  9.166 Enjoining practicing law without a license; restitution to victim. If the board has reason to believe that a person is practicing law without a license, the board may maintain a suit for injunctive relief in the name of the Oregon State Bar against any person violating ORS 9.160. The court shall enjoin any person violating ORS 9.160 from practicing law without a license. Any person who has been so enjoined may be punished for contempt by the court issuing the injunction. An injunction may be issued without proof of actual damage sustained by any person. The court shall order restitution to any victim of any person violating ORS 9.160. The prevailing party may recover its costs and attorney fees in any suit for injunctive relief brought under this section in which the board is the plaintiff. [1987 c.860 Â§4; 2001 c.300 Â§57; 2003 c.260 Â§3; 2003 c.670 Â§6]

Â Â Â Â Â  9.180 Classes of membership. All persons admitted to practice law in this state thereby shall become active members of the bar. Every member shall be an active member unless, at the memberÂs request, or for reasons prescribed by statute, the rules of the Supreme Court, or the rules of procedure, the member is enrolled as an inactive member. An inactive member may, on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees, again become an active member. Inactive members shall not hold office or vote, but they shall have such other privileges as the board may provide. [Amended by 1961 c.499 Â§1; 1979 c.252 Â§18]

Â Â Â Â Â  9.190 [Amended by 1957 c.271 Â§1; 1961 c.138 Â§1; part renumbered 9.200 (2); repealed by 1969 c.602 Â§1 (9.191 enacted in lieu of 9.190)]

Â Â Â Â Â  9.191 Annual membership fees; professional liability assessments. (1) Except as provided in subsection (2) of this section, the annual membership fees to be paid by members of the Oregon State Bar shall be established by the Board of Governors of the Oregon State Bar, and each year notice of the proposed fees for the coming year shall be published and distributed to the membership not later than 20 days before the annual meeting of the house of delegates. Any increase in annual membership fees over the amount established for the preceding year must be approved by a majority of delegates of the house of delegates voting thereon at the annual meeting of the house of delegates. The board shall establish the date by which annual membership fees must be paid.

Â Â Â Â Â  (2) The board shall establish prorated membership fees payable for the year that a member is admitted to the practice of law in this state. If the new member is admitted on or before the date established by the board for the payment of annual membership fees under subsection (1) of this section, the new member must pay the full annual membership fees established under subsection (1) of this section.

Â Â Â Â Â  (3) In establishing annual membership fees, the board shall consider and be guided by the anticipated financial needs of the state bar for the year for which the fees are established, time periods of membership and active or inactive status of members. Annual membership fees may include any amount assessed under any plan for professional liability insurance for active members engaged in the private practice of law whose principal offices are in
Oregon
as provided in ORS 9.080 (2). The board may not require that a member who has been admitted to practice law in Oregon for 50 years or more pay membership fees, assessments or any amount under ORS 9.645, except that the member shall be required to pay any amount assessed under any plan for professional liability insurance if the member is engaged in the private practice of law and the memberÂs principal office is in Oregon. [1969 c.602 Â§2 (enacted in lieu of 9.190); 1973 c.21 Â§1; 1975 c.641 Â§5; 1977 c.527 Â§2; 1979 c.508 Â§3; 1985 c.486 Â§2; 1985 c.512 Â§3; 1995 c.302 Â§18; 1999 c.171 Â§7; 2001 c.104 Â§2; 2003 c.192 Â§3]

Â Â Â Â Â  9.200 Effect of failure to pay membership fees; reinstatement. (1) Any member in default in payment of membership fees established under ORS 9.191 (1) for a period of 90 days, or any person in default in payment of membership fees established under ORS 9.191 (2) for a period of 30 days after admission or as otherwise provided by the board, or any member in default in payment of assessed contributions to a professional liability fund under ORS 9.080 (2) for a period of 30 days, shall, after 60 daysÂ written notice of the delinquency, be suspended from membership in the bar. The notice of delinquency shall be sent by the executive director, by registered or certified mail, to the member in default at the last-known post-office address of the member. Failure to pay the fees or contributions within 60 days after the date of the deposit of the notice in the post office shall automatically suspend the delinquent member. The names of all members suspended from membership for nonpayment of fees or contributions shall be certified by the executive director to the State Court Administrator and to each of the judges of the Court of Appeals, circuit and tax courts of the state.

Â Â Â Â Â  (2) An active member delinquent in the payment of such fees or contributions shall not be entitled to vote.

Â Â Â Â Â  (3) A member suspended for delinquency in payment of such fees or contributions shall be reinstated only on compliance with the rules of the Supreme Court and the rules of procedure and payment of all required fees or contributions. [Amended by 1957 c.271 Â§1; 1961 c.499 Â§2; subsection (2) formerly part of 9.190; 1979 c.508 Â§4a]

Â Â Â Â Â  9.210 Board of bar examiners; fees of applicants for admission to bar. The Supreme Court shall appoint 12 members of the Oregon State Bar to a board of bar examiners. The Supreme Court shall also appoint two public members to the board who are not active or inactive members of the Oregon State Bar. The board shall examine applicants and recommend to the Supreme Court for admission to practice law those who fulfill the requirements prescribed by law and the rules of the Supreme Court. With the approval of the Supreme Court, the board may fix and collect fees to be paid by applicants for admission, which fees shall be paid into the treasury of the bar. [Amended by 1979 c.252 Â§20; 1981 c.193 Â§6]

Â Â Â Â Â  9.220 General requirements for admission. An applicant for admission as attorney must apply to the Supreme Court and show that the applicant:

Â Â Â Â Â  (1) Is at least 18 years old, which proof may be made by the applicantÂs affidavit.

Â Â Â Â Â  (2)(a) Is a person of good moral character and fit to practice law.

Â Â Â Â Â  (b) For purposes of this section and ORS 9.025, 9.070, 9.110, 9.210, 9.250 and 9.527, the lack of Âgood moral characterÂ may be established by reference to acts or conduct that reflect moral turpitude or to acts or conduct which would cause a reasonable person to have substantial doubts about the individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. The conduct or acts in question should be rationally connected to the applicantÂs fitness to practice law.

Â Â Â Â Â  (3) Has the requisite learning and ability, which must be shown by the examination of the applicant, by the judges or under their direction. However, no rule shall establish any maximum on the number of times an applicant may apply for and take the bar examination whenever presented if the reason for refusing admission to practice law is failure to pass the bar examination. [Amended by 1973 c.827 Â§2; 1981 c.193 Â§7; 1983 c.373 Â§2; 1985 c.599 Â§1; 1991 c.726 Â§3; 1995 c.302 Â§21; 1999 c.171 Â§3]

Â Â Â Â Â  9.230 [Repealed by 1981 c.193 Â§12]

Â Â Â Â Â  9.240 [Amended by 1961 c.499 Â§3; repealed by 1993 c.213 Â§2]

Â Â Â Â Â  9.241 Practice of law by attorneys licensed in other jurisdictions; rules; fee. (1) Notwithstanding ORS 9.160, the Supreme Court may adopt rules to govern the appearance in judicial and administrative proceedings by attorneys who have not been admitted to practice law in this state. Subject to those rules, an attorney who has not been admitted to practice law in this state may appear as counsel for a party in an action or proceeding before a court, or may appear as counsel for a party in an administrative proceeding, if the attorney is associated with an active member of the Oregon State Bar.

Â Â Â Â Â  (2) Notwithstanding ORS 9.160, the Supreme Court may adopt rules pursuant to the procedures established by ORS 9.490 that allow attorneys who have not been admitted to practice law in this state to practice law in Oregon on a temporary basis, including performing transactional or prelitigation work.

Â Â Â Â Â  (3) The Supreme Court may by rule require the payment of a fee by an attorney appearing as counsel for a party in an action or proceeding before a court under the provisions of subsection (1) of this section. All amounts collected from any fee imposed by the Supreme Court under the provisions of this subsection shall be deposited with the Oregon State Bar and are continuously appropriated to the Oregon State Bar. Amounts appropriated to the Oregon State Bar under this subsection may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program and in collecting fees imposed under this subsection. [1993 c.213 Â§1; 2001 c.223 Â§1; 2003 c.260 Â§5]

Â Â Â Â Â  9.242 Advice on law of foreign jurisdiction; rules. (1) The Supreme Court may adopt rules permitting a person licensed to practice law in a foreign jurisdiction to advise on the law of that foreign jurisdiction in
Oregon
without the necessity of compliance with ORS 9.160.

Â Â Â Â Â  (2) As used in this section, Âforeign jurisdictionÂ means any nation, country, state, political or other entity other than any state of the
United States
, the
District of Columbia
, Puerto Rico or a
United States
Territory
or possession. [1989 c.1052 Â§2]

Â Â Â Â Â  9.250 Order for admission; oath of qualified applicant. (1) If the Supreme Court finds that an applicant for admission as an attorney is 18 years of age or more, is of good moral character and fit to practice law, and possesses the requisite learning and ability to practice as an attorney in all the courts of this state, the court shall enter an order that the applicant be admitted to practice as an attorney. The order shall specify that admission take effect upon the applicant taking the oath required by subsection (2) of this section.

Â Â Â Â Â  (2) The applicant shall execute a written oath that in the practice of law the applicant will support the Constitution and laws of the
United States
and of this state, and be of faithful and honest demeanor in office. The applicant is entitled to practice as an attorney after the State Court Administrator has received the oath executed under this subsection. [Amended by 1973 c.827 Â§3; 1981 c.193 Â§8; 1989 c.1052 Â§6; 1991 c.726 Â§4; 1997 c.388 Â§3]

Â Â Â Â Â  9.260 [Amended by 1953 c.604 Â§1; 1979 c.252 Â§21; repealed by 1989 c.1052 Â§7 (9.261 enacted in lieu of 9.260)]

Â Â Â Â Â  9.261 Resignation of attorney. (1) An attorney may resign from membership in the bar pursuant to rules adopted by the board under ORS 9.542. After acceptance of the resignation by the Supreme Court, the attorney shall not be entitled to the rights nor subject to the disabilities or prohibitions incident to membership, except that the attorney is still subject to the power of the court in respect to matters arising prior to the resignation.

Â Â Â Â Â  (2) An attorney who has resigned may be readmitted to practice only in compliance with rules adopted pursuant to ORS 9.542. [1989 c.1052 Â§8 (enacted in lieu of 9.260)]

Â Â Â Â Â  9.270 [Amended by 1953 c.604 Â§1; 1961 c.499 Â§4; 1971 c.193 Â§17; 1979 c.252 Â§22; repealed by 1989 c.1052 Â§26]

Â Â Â Â Â  9.280 Prohibition on acting as immigration consultant; definitions; exception. (1) It shall be a violation of ORS 9.160 for any person to engage in the business or act in the capacity of an immigration consultant in this state, for compensation, unless the person is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) As used in this section, unless the context or subject matter requires otherwise:

Â Â Â Â Â  (a) ÂImmigration consultantÂ means any person who gives advice on an immigration matter, including but not limited to drafting an application, brief, document, petition or other paper or completing a form provided by a federal or state agency in an immigration matter.

Â Â Â Â Â  (b) ÂImmigration matterÂ means any proceeding, filing or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of State or the United States Department of Labor.

Â Â Â Â Â  (3) This section does not apply to any person or qualified designated entity authorized by federal law to represent persons before the United States Department of Homeland Security or the United States Department of Justice. [1987 c.860 Â§5; 2007 c.61 Â§1]

ATTORNEY AND CLIENT RELATIONSHIP

Â Â Â Â Â  9.310 Attorney defined; counsel. An attorney is a person authorized to represent a party in the written proceedings in any action, suit or proceeding, in any stage thereof. An attorney, other than the one who represents the party in the written proceedings, may also represent a party in court, or before a judicial officer, in which case the attorney is known as counsel, and the authority of the attorney is limited to the matters that transpire in the court or before such officer at the time.

Â Â Â Â Â  9.320 Necessity for employment of attorney; effect of employment. Any action, suit, or proceeding may be prosecuted or defended by a party in person, or by attorney, except that the state or a corporation appears by attorney in all cases, unless otherwise specifically provided by law. Where a party appears by attorney, the written proceedings must be in the name of the attorney, who is the sole representative of the client of the attorney as between the client and the adverse party, except as provided in ORS 9.310. [Amended by 1975 c.451 Â§171]

Â Â Â Â Â  9.330 Authority of attorney. An attorney has authority to bind the attorneyÂs client in any of the proceedings in an action, suit or proceeding, by the attorney and client agreement, filed with the clerk or entered in the appropriate record of the court. The attorney also has authority to receive money or property claimed by the client in an action, suit or proceeding, during the pendency thereof, or within three years after judgment, and upon the payment or delivery thereof to discharge the claim or acknowledge satisfaction of the judgment. This section does not prevent a party from employing a new attorney to issue execution upon a judgment or to take other proceedings prescribed by law for its enforcement, and when the party does so, the authority of the former attorney ceases. [Amended by 1985 c.540 Â§23; 2003 c.576 Â§277]

Â Â Â Â Â  9.340 Challenge by party of attorneyÂs authority to appear for party. If it is alleged by a party for whom an attorney appears that the attorney does so without authority, and the allegation is verified by the affidavit of the party, the court may, if it finds the allegation true, at any stage of the proceedings relieve the party for whom the attorney has assumed to appear from the consequences of the attorneyÂs acts.

Â Â Â Â Â  9.350 Challenge of attorneyÂs authority to appear for adverse party. The court or judge thereof may, on motion of either party and on showing reasonable grounds therefor, require the attorney for an adverse party to prove the authority under which the attorney appears, and until the attorney does so, may stay all proceedings by the attorney on behalf of the party for whom the attorney assumes to appear.

Â Â Â Â Â  9.360 Compelling delivery by attorney of money or papers. When an attorney refuses to deliver over money or papers to a person from whom or for whom the attorney has received them in the course of professional employment, the attorney may be required by an order of the court in which a judicial proceeding was prosecuted or defended, or if none were prosecuted or defended, then by an order of the circuit court or judge thereof for the county where such attorney resides or may be found, to do so within a specified time, or show cause why the attorney should not be punished for a contempt.

Â Â Â Â Â  9.370 Compelling delivery when attorney claims lien. If an attorney claims a lien, under the provisions of ORS 87.430, upon the money or papers subject to delivery under ORS 9.360, the court shall:

Â Â Â Â Â  (1) Impose, as a condition of making the order, the requirement that the client give security, in form and amount to be directed, to satisfy the lien when determined in an action or suit;

Â Â Â Â Â  (2) Summarily inquire into the facts on which the claim of a lien is founded, and determine the same; or

Â Â Â Â Â  (3) Direct the trial of the controversy by a jury, or refer it, and upon the verdict or report, determine the same as in other cases. [Amended by 1975 c.648 Â§70; 1991 c.67 Â§2; 2003 c.14 Â§9]

Â Â Â Â Â  9.380 Mode of changing attorneys. The attorney in an action, suit or proceeding may be changed, or the relationship of attorney and client terminated, as follows:

Â Â Â Â Â  (1) Before judgment or final determination, upon the consent of the attorney filed with the clerk or entered in the appropriate record of the court; or

Â Â Â Â Â  (2) At any time, upon the order of the court or judge thereof, based on the application of the client or the attorney, for good and sufficient cause. [Amended by 1985 c.540 Â§24; 2003 c.576 Â§278]

Â Â Â Â Â  9.390 Notice of change. When an attorney is changed as provided in ORS 9.380, written notice of the change and of the substitution of a new attorney, or of the appearance of the party in person, shall be given to the adverse party. Until then the adverse party is bound to recognize the former attorney.

Â Â Â Â Â  9.400 [1987 c.774 Â§8; renumbered 20.340 in 1997]

PROFESSIONAL CONDUCT

Â Â Â Â Â  9.460 Duties of attorneys. An attorney shall:

Â Â Â Â Â  (1) Support the Constitution and laws of the
United States
and of this state;

Â Â Â Â Â  (2) Employ, for the purpose of maintaining the causes confided to the attorney, such means only as are consistent with truth, and never seek to mislead the court or jury by any artifice or false statement of law or fact;

Â Â Â Â Â  (3) Maintain the confidences and secrets of the attorneyÂs clients consistent with the rules of professional conduct established pursuant to ORS 9.490; and

Â Â Â Â Â  (4) Never reject, for any personal consideration, the cause of the defenseless or the oppressed. [Amended by 1989 c.1052 Â§9; 1991 c.726 Â§5]

Â Â Â Â Â  9.470 [Repealed by 1965 c.353 Â§2]

Â Â Â Â Â  9.480 [Amended by 1965 c.353 Â§1; 1981 c.193 Â§9; renumbered 9.527]

Â Â Â Â Â  9.490 Formulation of rules of professional conduct; prohibition on certain sanctions for violation of rule. (1) The board of governors, with the approval of the house of delegates given at any regular or special meeting, shall formulate rules of professional conduct, and when such rules are adopted by the Supreme Court, shall have power to enforce the same. Such rules shall be binding upon all members of the bar.

Â Â Â Â Â  (2) A court of this state may not order that evidence be suppressed or excluded in any criminal trial, grand jury proceeding or other criminal proceeding, or order that any criminal prosecution be dismissed, solely as a sanction or remedy for violation of a rule of professional conduct adopted by the Supreme Court. [Amended by 1995 c.302 Â§19; 1995 c.708 Â§2]

PROHIBITED CONDUCT

Â Â Â Â Â  9.500 Solicitation of personal injury business by nonlawyer. No person shall solicit within the state any business on account of a claim for personal injuries to any person, or solicit any litigation on account of personal injuries to any person within the state, and any contract wherein any person not an attorney agrees to recover, either through litigation or otherwise, any damages for personal injuries to any person shall be void.

Â Â Â Â Â  9.505 Payment for referring claims resulting from personal injury or death. No person shall offer or promise payment of money or other consideration, or accept any offer or promise of payment of money or other consideration, nor shall any person pay or accept money or other consideration, for referring to an attorney any claim for damage resulting from personal injury or death. [1961 c.561 Â§1]

Â Â Â Â Â  9.510 Solicitation by attorneys. No attorney shall solicit business at factories, mills, hospitals or other places, or retain members of a firm or runners or solicitors for the purpose of obtaining business on account of personal injuries to any person, or for the purpose of bringing damage suits on account of personal injuries.

Â Â Â Â Â  9.515 Referral of claims, suits or actions between attorneys; division of fees. (1) Nothing contained in ORS 9.505 shall prevent referral of claims, suits or actions between attorneys.

Â Â Â Â Â  (2) The provisions of ORS 9.505 shall not prohibit the referral of claims, suits or actions between attorneys or the dividing of fees for legal services with another lawyer consistent with the rules of professional conduct adopted pursuant to ORS 9.490. [1961 c.561 Â§Â§2,3; 1989 c.1052 Â§10]

Â Â Â Â Â  9.520 Acceptance and prosecution of solicited claims. No attorney shall accept from a solicitor described in ORS 9.500 any claim for damages, or bring an action for damages on account of any claim obtained from such solicitor. Any agreement between an attorney and such solicitor regarding compensation to be paid to the attorney or solicitor is void.

Â Â Â Â Â  9.525 [1975 c.641 Â§8; repealed by 1983 c.618 Â§1]

BAR DISCIPLINARY PROCEEDINGS

Â Â Â Â Â  9.527 Grounds for disbarment, suspension or reprimand. The Supreme Court may disbar, suspend or reprimand a member of the bar whenever, upon proper proceedings for that purpose, it appears to the court that:

Â Â Â Â Â  (1) The member has committed an act or carried on a course of conduct of such nature that, if the member were applying for admission to the bar, the application should be denied;

Â Â Â Â Â  (2) The member has been convicted in any jurisdiction of an offense which is a misdemeanor involving moral turpitude or a felony under the laws of this state, or is punishable by death or imprisonment under the laws of the United States, in any of which cases the record of the conviction shall be conclusive evidence;

Â Â Â Â Â  (3) The member has willfully disobeyed an order of a court requiring the member to do or forbear an act connected with the legal profession;

Â Â Â Â Â  (4) The member is guilty of willful deceit or misconduct in the legal profession;

Â Â Â Â Â  (5) The member is guilty of willful violation of any of the provisions of ORS 9.460 or 9.510;

Â Â Â Â Â  (6) The member is guilty of gross or repeated negligence or incompetence in the practice of law; or

Â Â Â Â Â  (7) The member has violated any of the provisions of the rules of professional conduct adopted pursuant to ORS 9.490. [Formerly 9.480; 1989 c.1052 Â§11]

Â Â Â Â Â  9.528 Advice on conducting covert operations; participation in covert operations. (1) Notwithstanding ORS 9.527 (4), the attorneys listed in subsection (2) of this section:

Â Â Â Â Â  (a) May provide legal advice and direction to the officers and employees of a public body, as defined in ORS 192.410, or to the officers and employees of the federal government, on conducting covert activities for the purpose of enforcing laws, even though the activities may require the use of deceit or misrepresentation; and

Â Â Â Â Â  (b) May participate in covert activities that are conducted by public bodies, as defined in ORS 192.410, for the purpose of enforcing laws, or in covert activities that are conducted by the federal government for the purpose of enforcing laws, even though the participation may require the use of deceit or misrepresentation.

Â Â Â Â Â  (2) The provisions of this section apply to the Attorney General, the Deputy Attorney General, assistant attorneys general, district attorneys, deputy district attorneys and any other attorney employed by, or working on behalf of, a public body, as defined in ORS 192.410, or the federal government. [2001 c.667 Â§2]

Â Â Â Â Â  9.529 Status of proceedings relating to discipline, admission or reinstatement. Bar proceedings relating to discipline, admission and reinstatement are neither civil nor criminal in nature. They are sui generis and within the inherent power of the Supreme Court to control. The grounds for denying any applicant admission or reinstatement or for the discipline of attorneys set forth in ORS 9.005 to 9.755 are not intended to limit or alter the inherent power of the Supreme Court to deny any applicant admission or reinstatement to the bar or to discipline a member of the bar. [1983 c.618 Â§3; 1997 c.249 Â§9]

Â Â Â Â Â  9.530 [Repealed by 1965 c.353 Â§2]

Â Â Â Â Â  9.532 Local professional responsibility committees; state professional responsibility board; powers; witnesses; subpoenas; oaths. (1) The board of governors shall create local professional responsibility committees to investigate the conduct of attorneys. The composition and authority of local professional responsibility committees shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) The board of governors shall also create a state professional responsibility board to review the conduct of attorneys and to institute disciplinary proceedings against members of the bar. The composition and authority of the state professional responsibility board shall be as provided in the rules of procedure.

Â Â Â Â Â  (3)(a) The state professional responsibility board and local professional responsibility committees shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the member being investigated, and the production of books, papers and documents pertaining to the matter under investigation.

Â Â Â Â Â  (b) A witness in an investigation conducted by the state professional responsibility board or a local professional responsibility committee who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. The state professional responsibility board or local professional responsibility committees may enforce any subpoena issued pursuant to paragraph (a) of this subsection by application to any circuit court.

Â Â Â Â Â  (c) Any member of the state professional responsibility board or a local professional responsibility committee may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection. [1983 c.618 Â§4]

Â Â Â Â Â  9.534 Disciplinary board; procedure before board; oaths; subpoenas; hearing; record. (1) The Supreme Court shall appoint a disciplinary board to hear formal charges against members of the bar. The composition and authority of, and procedure before, the disciplinary board or panels thereof shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) A member, formally accused of misconduct by the bar, shall be given reasonable written notice of the charges against the member, a reasonable opportunity to defend against the charges, the right to be represented by counsel, and the right to examine and cross-examine witnesses. The member shall also have the right to appear and testify, and the right to the issuance of subpoenas for attendance of witnesses and the production of books, papers or documents in the defense of the member.

Â Â Â Â Â  (3) Rules of evidence and discovery in disciplinary proceedings shall be as provided in the rules of procedure.

Â Â Â Â Â  (4)(a) The disciplinary board shall have the authority to take evidence, administer oaths or affirmations, and issue subpoenas to compel the attendance of witnesses, including the accused member, and the production of books, papers and documents pertaining to the matter before the disciplinary board.

Â Â Â Â Â  (b) A witness in a disciplinary proceeding who testifies falsely, fails to appear when subpoenaed, or fails to produce any books, papers or documents pursuant to subpoena, shall be subject to the same orders and penalties to which a witness before a circuit court is subject. Subpoenas issued pursuant to paragraph (a) of this subsection may be enforced by application to any circuit court.

Â Â Â Â Â  (c) Any member of the disciplinary board may administer oaths or affirmations and issue any subpoena provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (5) The hearing before the disciplinary board shall be held in the county in which the member charged maintains an office for the practice of law, the county in which the member resides, or the county in which the offense is alleged to have been committed. With the consent of the member, the hearing may be held elsewhere in the state.

Â Â Â Â Â  (6) A record of all hearings shall be made and preserved by the disciplinary board. [1983 c.618 Â§5]

Â Â Â Â Â  9.535 [1975 c.641 Â§9; 1979 c.450 Â§1; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.536 Disciplinary board decision; appeal to Supreme Court; review; costs. (1) Upon the conclusion of a hearing, the disciplinary board shall file with the State Court Administrator a written decision in the matter. The Oregon State Bar or the accused may seek review of the decision by the Supreme Court. Such review shall be a matter of right upon the request of either party. Otherwise, the decision of the disciplinary board shall be final. The procedure for seeking discretionary review and on review shall be as provided in the rules of procedure.

Â Â Â Â Â  (2) When a matter is before the Supreme Court for review, the court shall consider the matter de novo and may adopt, modify or reject the decision of the disciplinary board in whole or in part and thereupon enter an appropriate order.

Â Â Â Â Â  (3) The Supreme Court, or the disciplinary board in cases where its decision has become final, may award judgment in any bar proceeding for all or part of a partyÂs actual and necessary costs and disbursements incurred. The procedures for recovery of such costs and disbursements shall be the same as in civil cases.

Â Â Â Â Â  (4) The State Court Administrator shall enter any judgment for costs and disbursements in the records of the Supreme Court and shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the member or applicant resides or maintains an office for the practice of law or other business. If a judgment for costs and disbursements is entered against the bar, the State Court Administrator shall forward a certified copy of the judgment to the clerk of the circuit court of the county in which the bar maintains its principal place of business. On receipt of a certified copy of the judgment, the clerk of the circuit court shall file it and cause it to be entered in the circuit court register. Such judgment shall thereafter have the same force and effect, may be enforced by execution in the same manner, may be extended in the same manner and, upon payment, shall be satisfied in the same manner as other judgments entered in circuit court. [1983 c.618 Â§6; 1985 c.540 Â§25; 1991 c.790 Â§2; 1997 c.149 Â§1; 2003 c.192 Â§4; 2003 c.576 Â§175]

Â Â Â Â Â  9.537 Civil immunity of witnesses, bar officials and employees. (1) Any person who has made a complaint to the bar concerning the conduct of an attorney, or who has given information or testimony in or relative to a proposed or pending admission, reinstatement or disciplinary proceeding shall be absolutely immune from civil liability for any such acts.

Â Â Â Â Â  (2) The Oregon State Bar, its officers, the members of local professional responsibility committees, the state professional responsibility board, the board of bar examiners, the board of governors, the disciplinary board, and bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending admission, reinstatement or disciplinary proceedings. [1983 c.618 Â§7]

Â Â Â Â Â  9.539 Application to admission and reinstatement proceedings. ORS 9.534 and 9.536 apply to admission and reinstatement proceedings to the extent provided in the rules of procedure. However, the Supreme Court shall review the decisions of the disciplinary board in all such matters. [1983 c.618 Â§8]

Â Â Â Â Â  9.540 [Amended by 1961 c.499 Â§5; 1971 c.193 Â§18; repealed by 1973 c.490 Â§1 (9.541 enacted in lieu of 9.540)]

Â Â Â Â Â  9.541 [1973 c.490 Â§2 (enacted in lieu of 9.540); repealed by 1975 c.641 Â§13]

Â Â Â Â Â  9.542 Rules for investigation of attorneys and applicants; authority of board of governors to require fingerprints. (1) The board of governors, subject to the approval of the Supreme Court, may adopt rules of procedure relating to the investigation of the conduct of attorneys and applicants for admission and reinstatement to the bar, and relating to the conduct of admission, reinstatement and disciplinary proceedings.

Â Â Â Â Â  (2) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the board of governors may require the fingerprints of a person who is applying for admission or reinstatement to the bar or for renewal of a license issued by the bar. [1983 c.618 Â§9; 2005 c.730 Â§56]

Â Â Â Â Â  9.545 [1983 c.617 Â§2 (enacted in lieu of 9.595); 1999 c.171 Â§1; renumbered 9.568 in 1999]

Â Â Â Â Â  9.550 [Amended by 1961 c.499 Â§6; 1973 c.490 Â§3; 1975 c.641 Â§6; 1979 c.252 Â§23; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.555 Copy of complaint or notice to Attorney General when bar is plaintiff or defendant; exceptions. (1) Upon commencement of any action in which the bar is a plaintiff, the bar shall mail a copy of the complaint by certified or registered mail, return receipt requested, to the Attorney General and shall file proof of such mailing with the court.

Â Â Â Â Â  (2) When the bar is served with summons and complaint in an action in which the bar is named as a defendant, the bar shall give notice to the Attorney General by mailing a copy of the summons and complaint to the Attorney General by certified or registered mail, return receipt requested, within five working days of the date of service on the bar.

Â Â Â Â Â  (3) The notice provisions of subsections (1) and (2) of this section shall not apply to matters involving admission of any applicant to the bar, discipline or reinstatement of a member of the bar or claims made against a member of the bar for which the professional liability fund of the bar may be obligated to pay money damages under ORS 9.080 (2). [1985 c.446 Â§3]

Â Â Â Â Â  9.560 [Amended by 1963 c.106 Â§1; 1973 c.490 Â§4; 1975 c.641 Â§7; 1979 c.252 Â§24; repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.565 Tax return information from Department of Revenue; use. The Department of Revenue may furnish to the Oregon State Bar the name and address, if known, of any person admitted to practice law in this state who prepares a return or report permitted or required to be filed with the department for another, and may also furnish to the bar the name and address of the taxpayer, in instances where the department has reasonable grounds to believe the person preparing the return or report prepared it in violation of any provision of ORS 9.460 to 9.542 or 9.705 to 9.755 or the disciplinary rules adopted thereunder. The department shall provide a statement of the basis for its belief that a violation may have occurred. The bar and any person, board or committee described in ORS 9.537 (2), shall use the names, addresses and information furnished under this section solely in the enforcement of ORS 9.460 to 9.542 or 9.705 to 9.755 or the disciplinary rules adopted thereunder. Any information disclosed by the department pursuant to this section may be used in any bar proceeding relating to the discipline, admission or reinstatement of the person preparing the return or report. [1985 c.602 Â§10; 1999 c.171 Â§2]

ATTORNEY ASSISTANCE

Â Â Â Â Â  9.568 State lawyers assistance committee; personal and practice management assistance committees; rules; confidentiality; civil immunity. (1)(a) The board of governors of the Oregon State Bar may create a state lawyers assistance committee for the purpose of implementing a lawyers assistance program and, pursuant thereto, authorize the state lawyers assistance committee to investigate and resolve complaints or referrals regarding lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

Â Â Â Â Â  (b) The board may adopt rules for the operation of the state lawyers assistance committee.

Â Â Â Â Â  (c) The purpose of the state lawyers assistance committee is the provision of supervision and assistance to those lawyers whose performance or conduct may impair their ability to practice law or their professional competence.

Â Â Â Â Â  (2)(a) In addition to the state lawyers assistance committee created under subsection (1) of this section, the board may create personal and practice management assistance committees to provide assistance to lawyers who are suffering from impairment or other circumstances that may adversely affect professional competence or conduct. Personal and practice management assistance committees may also provide advice and training to lawyers in practice management.

Â Â Â Â Â  (b) The board may adopt rules governing the provision of assistance to lawyers by personal and practice management assistance committees.

Â Â Â Â Â  (c) The purpose of a personal and practice management assistance committee is the provision of completely confidential assistance, advice and training to lawyers in a manner that fosters maximum openness in communications between a lawyer and the committee and that encourages a lawyer to seek assistance from the committee.

Â Â Â Â Â  (3) Any information provided to or obtained by the state lawyers assistance committee or any personal and practice management assistance committee, or provided to or obtained by any agent of those committees, is:

Â Â Â Â Â  (a) Confidential;

Â Â Â Â Â  (b) Exempt from the provisions of ORS 192.410 to 192.505;

Â Â Â Â Â  (c) Not discoverable or admissible in any civil proceeding without the written consent of the lawyer to whom the information pertains; and

Â Â Â Â Â  (d) Not discoverable or admissible in any disciplinary proceeding except to the extent provided by rules of procedure adopted pursuant to ORS 9.542.

Â Â Â Â Â  (4) The limitations placed on the disclosure and admissibility of information in this section shall not apply to information relating to a lawyerÂs noncooperation with the state lawyers assistance committee or any agent of the committee, or to information otherwise obtained by the bar from any other source.

Â Â Â Â Â  (5) The board may authorize the state lawyers assistance committee to act as the monitor or supervisor for lawyers placed on probation or in diversion in connection with a disciplinary investigation or proceeding, or who have been conditionally admitted or reinstated to the practice of law. Any information provided to or obtained by the state lawyers assistance committee when the committee acts as a monitor or supervisor under the provisions of this subsection is not subject to subsection (3) of this section.

Â Â Â Â Â  (6) All meetings of the state lawyers assistance committee and the personal and practice management assistance committees are exempt from the provisions of ORS 192.610 to 192.690.

Â Â Â Â Â  (7) Any person who makes a complaint or referral to the bar as to the competence of an attorney or provides information or testimony in connection with the state lawyers assistance committee or any personal and practice management assistance committee is not subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (8) With respect to their acts in connection with the state lawyers assistance committee or any personal and practice management assistance committee, the same privileges and immunities from civil and criminal proceedings that apply to prosecuting and judicial officers of the state shall apply to the board, all officers and employees of the bar, and the members of the committees and their agents.

Â Â Â Â Â  (9) For the purposes of this section, agents of the state lawyers assistance committee or a personal and practice management assistance committee include investigators, attorneys, counselors, staff personnel and any other individual or entity acting on behalf of or at the request of the committees. [Formerly 9.545; 2005 c.347 Â§3]

Â Â Â Â Â  9.570 [Repealed by 1983 c.618 Â§1]

LEGAL SERVICES PROGRAM

Â Â Â Â Â  9.572 Bar to establish Legal Services Program; director; advisory and technical committees. (1) The Oregon State Bar shall by rule establish a Legal Services Program. The program shall provide standards and guidelines for legal service providers receiving funding from fees collected under ORS 21.480. The rules shall also provide methods for evaluating legal service providers. Funding received under the program may be used only for the provision of legal services to the poor without charge and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program.

Â Â Â Â Â  (2) The Oregon State Bar shall appoint a director of the Legal Services Program established under this section. The bar shall prescribe the duties of the director and fix the salary of the director.

Â Â Â Â Â  (3) The Oregon State Bar may establish any advisory or technical committees it deems necessary to advise the bar in establishing and operating the Legal Services Program. [1997 c.801 Â§73]

Â Â Â Â Â  9.574 Funding of program. All fees collected under the provisions of ORS 21.480 shall be deposited with the State Court Administrator. Within the first 25 days of the month following the month in which the fees are collected, the State Court Administrator shall make the distribution required by ORS 21.480 (5). The remaining funds deposited with the State Court Administrator shall be deposited by the State Court Administrator with the Oregon State Bar. All amounts so deposited with the Oregon State Bar are continuously appropriated to the Oregon State Bar, and may be used only for the funding of legal services provided through the Legal Services Program established under ORS 9.572 and for expenses incurred by the Oregon State Bar in the administration of the Legal Services Program. [1997 c.801 Â§72; 2003 c.737 Â§98]

Â Â Â Â Â  9.576 Review of providers; mediation; hearing; suspension of funding. (1) The director of the Legal Services Program appointed under ORS 9.572 shall periodically review legal service providers who receive funding from fees collected under ORS 21.480. If the director determines that there are reasonable grounds to believe that a provider is not in substantial compliance with the standards and guidelines adopted under ORS 9.572, the director shall negotiate with the provider in an attempt to bring the program into compliance.

Â Â Â Â Â  (2) If the director of the Legal Services Program is unable to negotiate satisfactory compliance with the standards and guidelines of the program established by the Oregon State Bar under ORS 9.572, the director shall give the provider 30 days in which to bring the program into compliance. If the director concludes that the program is not in compliance at the end of the 30-day period, the matter shall be submitted to mediation. The director and the provider shall jointly select a mediator. If the director and provider are unable to select a mediator within 15 days after the expiration of the 30-day period, any presiding judge for a judicial district may appoint a mediator upon the petition of the director.

Â Â Â Â Â  (3) If mediation under subsection (2) of this section fails to produce a resolution of the matter, the director shall give the provider notice that a hearing will be held not sooner than 30 days after the date the notice is given. If, after hearing, the director determines that the provider is not in compliance with the standards and guidelines of the program and that the provider has failed to show satisfactory progress towards achieving compliance, the director shall suspend further funding of the program until such time as the provider makes a showing of compliance. [1997 c.801 Â§74]

Â Â Â Â Â  9.578 Other funding sources. The Oregon State Bar may apply for, accept and expend moneys from any public or private source, including the federal government, made available for the purpose of establishing or funding legal service programs in
Oregon
. [1997 c.801 Â§75]

Â Â Â Â Â  9.580 [Repealed by 1983 c.618 Â§1]

Â Â Â Â Â  9.590 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.595 [1981 c.193 Â§11; repealed by 1983 c.618 Â§1 (9.545 enacted in lieu of 9.595)]

Â Â Â Â Â  9.600 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.610 [Repealed by 1953 c.609 Â§2]

CLIENT SECURITY FUND

Â Â Â Â Â  9.615 Definition for ORS 9.615 to 9.665. As used in ORS 9.615 to 9.665, Âclient security fundÂ means a fund created under ORS 9.625. [1967 c.546 Â§2]

Â Â Â Â Â  9.620 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.625 Plan to relieve client losses; rules. The board of governors may adopt a plan to relieve or mitigate pecuniary losses to the clients of active members caused by dishonest conduct of those members in their practice of law. The plan may provide for establishing, administering and dissolving a separate fund and for payments from that fund to reimburse losses and costs and expenses of administering the fund. The board may adopt rules of procedure to carry out the plan. The insurance laws of the state shall not apply to this fund. [1967 c.546 Â§3; 1975 c.641 Â§10; 1989 c.1052 Â§12]

Â Â Â Â Â  9.630 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.635 Sources of client security fund. A client security fund may include:

Â Â Â Â Â  (1) Transfers by the board of governors from other funds of the state bar;

Â Â Â Â Â  (2) Voluntary contributions and payments by members under ORS 9.645;

Â Â Â Â Â  (3) Claims recovered under ORS 9.665; and

Â Â Â Â Â  (4) Income from investments of the fund. [1967 c.546 Â§4]

Â Â Â Â Â  9.640 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.645 Annual payment by state bar members. To establish and maintain a client security fund, the board of governors may require an annual payment by each active member of the state bar. The payment authorized by this section shall be due at the same time, and enforced in the same manner, as payment of the annual membership fee. [1967 c.546 Â§5; 1975 c.641 Â§11; 1979 c.314 Â§1; 1983 c.122 Â§1; 1989 c.1052 Â§25; 1991 c.726 Â§6]

Â Â Â Â Â  9.650 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.655 Investigation of claim of loss; subpoena. (1) Upon the filing of a claim, verified under oath, by a client claiming a pecuniary loss payable from the client security fund, the board of governors or its designated representative shall determine if the person named in the claim as the attorney whose dishonest conduct caused the loss was an active member of the Oregon State Bar engaged in the practice of law in Oregon at the time of the transaction out of which the claim arose and whether the transaction arose out of the personÂs practice of law in Oregon. The board or designated representative shall then determine whether the loss was caused by the personÂs dishonest conduct and if the person:

Â Â Â Â Â  (a) Has been found guilty of a crime arising out of the dishonest conduct;

Â Â Â Â Â  (b) In the case of a claim of loss of $5,000 or less, has been disbarred, suspended or reprimanded in disciplinary proceedings or has resigned from the bar due to circumstances arising out of the dishonest conduct; or

Â Â Â Â Â  (c) Is a judgment debtor under the money award portion of a judgment entered in favor of the client in a proceeding arising out of the dishonest conduct, and execution issued on the judgment has been returned uncollected or issuance of execution would be a useless act.

Â Â Â Â Â  (2) At any time after a claim is filed by a client claiming a pecuniary loss payable from the client security fund, the board or the boardÂs representative may compel by subpoena the person named in the claim as the attorney whose dishonest conduct caused the loss, or any other person having knowledge of the matter, to appear for the purpose of giving testimony, and may compel by subpoena the production of records and documents pertinent to the claim. The subpoena shall have the same force and effect as in a civil action in the circuit court, and may be enforced by order of the circuit court for the county in which the person was served. [1967 c.546 Â§6; 1975 c.641 Â§12; 1979 c.383 Â§1; 1989 c.1052 Â§13; 2003 c.576 Â§279; 2005 c.347 Â§4; 2007 c.59 Â§1]

Â Â Â Â Â  9.657 Immunity from civil liability. (1) Any person who has made a claim with the client security fund committee of the bar concerning a loss allegedly caused by the intentional dishonest conduct of the personÂs lawyer, or who has given information to the bar relative to a proposed or pending client security fund claim shall be absolutely immune from civil liability for such acts.

Â Â Â Â Â  (2) The Oregon State Bar, its officers, the members of the client security fund committee, the board of governors, bar counsel, investigators and employees of the bar shall be absolutely immune from civil liability in the performance of their duties relative to proposed or pending client security fund claims. [1989 c.1052 Â§4]

Â Â Â Â Â  9.660 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.665 Authority for reimbursement of client; waiver of conditions; subrogation for amount paid. (1) Except as provided in this section, reimbursement from the client security fund is discretionary with the board of governors.

Â Â Â Â Â  (2) The board shall not authorize payment unless the conditions of ORS 9.655 (1) have been found to exist. However, the board may, in its sole discretion, waive one or more of the conditions of ORS 9.655 (1) in cases of extreme hardship or special and unusual circumstances. The state bar is subrogated, in the amount that a clientÂs claim is reimbursed from the client security fund, to all rights and remedies of that client against the attorney whose dishonest conduct caused the loss, against the estate of the attorney or against any other person liable for the loss. [1967 c.546 Â§7; 1989 c.1052 Â§14; 1991 c.726 Â§7; 2003 c.14 Â§10]

Â Â Â Â Â  9.670 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.680 [Repealed by 1953 c.609 Â§2]

Â Â Â Â Â  9.690 [Repealed by 1953 c.609 Â§2]

SEARCH OR SEIZURE OF LAWYER FILES OR PREMISES

Â Â Â Â Â  9.695 Status of files or work premises of lawyer; inadmissibility of evidence subject to search or seizure. (1) Notwithstanding ORS 133.535, the files, papers, effects or work premises of a lawyer relating to the provision of legal service by the lawyer shall not be subject to search or seizure by any law enforcement officer, either by search warrant or otherwise.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply where there is probable cause to believe that the lawyer has committed, is committing or is about to commit a crime.

Â Â Â Â Â  (3) As used in this section, ÂlawyerÂ means a member of the Oregon State Bar or a person licensed to practice law in any court of this state or any court of record of the
United States
or of any state, territory or other jurisdiction of the
United States
.

Â Â Â Â Â  (4) Evidence or the fruits thereof obtained in violation of this section shall be inadmissible in any criminal or civil action or proceeding, except for an action or suit brought for violation of this section or the rights protected thereby. [1981 c.908 Â§1]

Â Â Â Â Â  9.700 [Repealed by 1953 c.609 Â§2]

ASSUMING PRACTICE OF NONPERFORMING ATTORNEY

Â Â Â Â Â  9.705 Definitions for ORS 9.705 to 9.755. As used in ORS 9.705 to 9.755:

Â Â Â Â Â  (1) ÂAffected attorneyÂ means a member or former member of the Oregon State Bar whose law practice is placed within the jurisdiction of the court or as to whom a petition has been filed to place such law practice within the jurisdiction of the court.

Â Â Â Â Â  (2) ÂLaw practiceÂ means a practice conducted by an individual, a partnership or a professional corporation. [1979 c.252 Â§2; 1985 c.512 Â§4; 1989 c.1052 Â§15]

Â Â Â Â Â  9.710 Jurisdiction of circuit court when attorney fails to devote adequate attention to practice or to interests of clients. The circuit court of the county in which an attorney engaged in the practice of law in this state maintains or has maintained a principal office shall have jurisdiction as provided in ORS 9.705 to 9.755 whenever such attorney:

Â Â Â Â Â  (1) Without good reason has ceased to devote or is incapable of devoting time and attention, personally or through another attorney, to the law practice of the attorney; or

Â Â Â Â Â  (2) For any reason has ceased to devote or is incapable of devoting the time and attention, personally or through another attorney, to the law practice of the attorney which is necessary to protect the interests of the clients of the attorney. [1979 c.252 Â§3; 1985 c.512 Â§5; 1989 c.1052 Â§16]

Â Â Â Â Â  9.715 Effect of failure to respond to inquiry from bar. If the affected attorney fails to respond or respond adequately within seven days to an inquiry sent by registered mail or by certified mail with return receipt from the bar to the last-known address of that attorney regarding the alleged failure of the affected attorney to serve and protect adequately the interests of that client of the attorney, either personally or through another attorney, the board of governors may petition the court to take jurisdiction over the law practice of an affected attorney as provided in ORS 9.705 to 9.755. Notice of the filing of the petition, and a copy thereof, shall be served upon the affected attorney, or if appropriate, upon the heirs of the affected attorney, personal representatives or conservators together with notice of time and place for hearing upon said petition. Service may be made by personal or substituted service as provided by law for service of a summons, or in the alternative, may be made by certified or registered mail, return receipt requested, addressed to the affected attorney at the latest address shown on the official membership records of the Oregon State Bar or to the personal representative or conservator of the affected attorney at the latest address shown in the probate proceeding. The court may prescribe additional alternative methods of service as it deems necessary to protect the interest of the affected attorney. Hearing upon said petition shall be held not sooner than five days, nor more than 15 days, after the filing of the petition. [1979 c.252 Â§4; 1985 c.512 Â§6; 1989 c.1052 Â§17; 1991 c.249 Â§2]

Â Â Â Â Â  9.720 Court assuming law practice; hearing. If after notice and an opportunity to be heard the court finds that it has jurisdiction and finds that the assumption of such jurisdiction is necessary in order to protect the interest of the clients of the affected attorney or to protect the public interest, the court may, by appropriate order, immediately take jurisdiction over the law practice of the affected attorney, including all legal files, clientsÂ trust funds, clientsÂ property and all books, records, funds and property used in the law practice of the affected attorney. [1979 c.252 Â§5]

Â Â Â Â Â  9.722 Temporary protective order. Notwithstanding ORS 9.715 and 9.720, the court may enter a temporary order authorizing the Oregon State Bar to take specific action to protect the interests of an attorneyÂs clients, an attorneyÂs employees or other persons without giving notice of the petition to the affected attorney, to the heirs of the affected attorney or to the personal representative or conservator for the attorney if the bar establishes by affidavit or by verified petition that immediate and irreparable injury, loss or damage will result to a client of the attorney, an employee of the attorney or other person if the temporary order is not entered. [1997 c.135 Â§2]

Â Â Â Â Â  9.725 Appointment of custodians of law practice; duties of custodian and court. (1) If the court assumes jurisdiction under ORS 9.705 to 9.755, it shall appoint one or more attorneys who are members in good standing of the Oregon State Bar to act as custodian of the law practice of the affected attorney. Immediately upon appointment, such custodian shall take possession and control of all property comprising the law practice of the affected attorney. The court may order any custodian appointed under ORS 9.705 to 9.755 to do one or more of the following:

Â Â Â Â Â  (a) Examine the files and records of the law practice and obtain information as to any pending matters which may require attention;

Â Â Â Â Â  (b) Notify persons and entities who appear to be clients of the affected attorney that the court has assumed jurisdiction and inform such persons that it may be in their best interest to obtain other legal counsel;

Â Â Â Â Â  (c) Apply for extensions of time pending employment of other counsel by the client;

Â Â Â Â Â  (d) File notices, motions and pleadings on behalf of the client where jurisdictional time limits are involved and other legal counsel has not yet been obtained;

Â Â Â Â Â  (e) Give notice to appropriate persons and entities who may be affected, other than clients, that the court has assumed jurisdiction;

Â Â Â Â Â  (f) Arrange for the surrender or delivery of clientsÂ papers or property; and

Â Â Â Â Â  (g) Do such other acts as the court may direct to carry out the purposes of ORS 9.705 to 9.755.

Â Â Â Â Â  (2) The court shall have jurisdiction over the files, records and property of the affected attorney for the purposes of ORS 9.705 to 9.755, and may make all orders necessary or appropriate to protect the interest of the affected attorney, the clients of the affected attorney and the public. [1979 c.252 Â§6; 1985 c.512 Â§7; 1989 c.1052 Â§18]

Â Â Â Â Â  9.730 Restriction of custodianÂs practice. An attorney appointed as custodian under ORS 9.705 to 9.755, and any professional corporation, partner, associate or person sharing office with such custodian shall be prohibited from accepting employment by any client of the affected attorney as to any legal matter pending at the time of the custodianÂs appointment, provided, however, that any act done by such custodian pursuant to order of the court under ORS 9.705 to 9.755 shall not be deemed acceptance of employment. [1979 c. 252 Â§9; 1985 c.512 Â§8; 1989 c.1052 Â§19]

Â Â Â Â Â  9.735 Compensation of custodian. The court shall enter a judgment awarding reasonable compensation and expenses to any attorney who acts as custodian under ORS 9.705 to 9.755. The judgment shall be against the affected attorney or the estate of the affected attorney. The judgment is a lien upon all nontrust funds, office furnishings, supplies, equipment, library and other personal property used in the law practice of the affected attorney retroactive to the date of filing of the petition for jurisdiction under ORS 9.705 to 9.755. The judgment lien is subordinate to nonpossessory liens and security interest created prior to its taking effect, and may be foreclosed as provided in ORS chapter 87. [1979 c.252 Â§11; 1985 c.512 Â§9; 1989 c.1052 Â§20; 2003 c.576 Â§225]

Â Â Â Â Â  9.740 Court orders appealable; stay. Jurisdictional and final orders of the circuit court pursuant to ORS 9.705 to 9.755 are appealable but may not be stayed except as ordered by the circuit court or any appellate court. [1979 c.252 Â§7; 1985 c.512 Â§10; 1989 c.1052 Â§21]

Â Â Â Â Â  9.745 Statutes of limitation suspended. Any applicable statute of limitations or time limit for the filing set by statute or rule of court as it relates to the affected attorneyÂs clients shall be suspended automatically by the filing of a petition for jurisdiction under ORS 9.705 to 9.755 for a period of 120 days following the date of filing of such petition. [1979 c.252 Â§8; 1985 c.512 Â§11; 1989 c.1052 Â§22]

Â Â Â Â Â  9.750 Applicability of lawyer-client privilege to examination of files and records. Persons examining the files and records of the law practice of the affected attorney pursuant to ORS 9.705 to 9.755 shall observe the lawyer-client privilege and shall make disclosure only to the extent necessary to carry out the purposes of ORS 9.705 to 9.755. Such disclosure is a disclosure which is reasonably necessary for the accomplishment of the purpose for which the affected attorney was consulted. The appointment of such custodian shall not affect the lawyer-client privilege which privilege shall apply to communications by or to the custodian to the same extent as it would have applied to communications by or to the affected attorney. [1979 c.252 Â§10; 1985 c.512 Â§12; 1989 c.1052 Â§23]

Â Â Â Â Â  9.755 Final report of custodian; petition for compensation; court approval. Whenever the purposes of ORS 9.705 to 9.755 have been accomplished with respect to the law practice of an affected attorney, the custodian attorney shall file with the court a final report and accounting of all funds and property coming into the custody of that attorney. A copy thereof and a copy of the petition of custodian attorney for compensation and expenses shall be mailed to all persons upon whom service was made pursuant to ORS 9.715. Upon approval by the court an order shall be entered approving the final report and accounting, fixing the amount of compensation and expenses to be allowed to the custodian attorney, and discharging the custodian attorney from further duties. [1979 c.252 Â§12; 1985 c.512 Â§13; 1989 c.1052 Â§24]

LAW LIBRARIES

Â Â Â Â Â  9.760 Judicial department library services; fees. The State Court Administrator may authorize any library of the judicial department of government to provide photographic or other copies of any of its materials, and to make reasonable charges for such copies or services. [Amended by 1959 c.655 Â§1; 1985 c.308 Â§2]

Â Â Â Â Â  9.770 [Amended by 1959 c.655 Â§2; repealed by 1985 c.308 Â§6]

Â Â Â Â Â  9.780 Exchange of legal publications. The State Court Administrator may send, free of charge, one copy of the codes, session laws and Supreme Court, Court of Appeals and Oregon Tax Court reports of this state as the same may be published, to each state and foreign country that exchanges, free of charge, its codes, session laws and equivalent reports with this state. All legal books and publications received in exchange by the state shall be added to the collection of the State of
Oregon Law Library
. [Amended by 1985 c.308 Â§3; 2001 c.779 Â§6]

Â Â Â Â Â  9.790 Legislative Counsel furnishing copies of codes and session laws for exchange. The Legislative Counsel shall, upon requisition of the State Court Administrator, supply a sufficient number of copies of the codes and session laws of this state, as the same may be published, to carry out the provisions of ORS 9.780. [Amended by 1985 c.308 Â§4]

Â Â Â Â Â  9.800
Sale
of surplus codes and session laws. The State Court Administrator may sell the unused sets of
Oregon
codes and session laws which are not needed for the purpose of exchanging for the codes and session laws of other states and for other books. The sales shall be for cash and the proceeds deposited as provided by ORS 8.130. [Amended by 1985 c.308 Â§5]

Â Â Â Â Â  9.810 [Repealed by 1985 c.308 Â§6]

Â Â Â Â Â  9.820 Law libraries in
Multnomah
County
. In all counties containing more than 400,000 inhabitants, according to the latest federal decennial census, the county court or board of county commissioners may contract with any law library association or corporation owning and maintaining a law library in the county at or convenient to the courthouse, for the use of the library by the judges of the circuit and county courts, county commissioners, district attorney and all members of the bar, and shall, if the association permits the use of its library by all members of the bar without charge, pay therefor all library fees collected pursuant to ORS 21.350 (1) to the library association or corporation for the use of the library. [Amended by 1963 c.519 Â§1; 1965 c.619 Â§3]

Â Â Â Â Â  9.830 Disposition of library fees in
Multnomah
County
. Fees collected pursuant to ORS 21.350 (1) shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected, for payment to the library association or corporation contracted with pursuant to ORS 9.820. [Amended by 1965 c.619 Â§4; 1981 s.s. c.3 Â§78; 1983 c.763 Â§36]

Â Â Â Â Â  9.840 Law libraries in counties other than
Multnomah
County
. The county court of any county containing not more than 400,000 inhabitants, according to the latest federal decennial census, may, after a resolution duly passed by the bar association of the county therefor has been filed with the county clerk, pass a resolution at a regular meeting of the county court, declaring that the county maintains and operates a law library as described in ORS 21.350 (3), or that the county proposes, after the passing of the resolution by the county court, to establish, maintain and operate such a library, and reciting that the county has a population of not more than 400,000, according to the latest federal decennial census. Such resolution shall be authorization and direction to the clerk of a court to collect the fees prescribed in ORS 21.350 (1). Fees so collected shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected. [Amended by 1963 c.519 Â§2; 1965 c.619 Â§5; 1981 s.s. c.3 Â§79; 1983 c.763 Â§37; 1997 c.801 Â§147]

Â Â Â Â Â  9.850 Disposition of library fees in counties other than
Multnomah
County
. In all counties containing not more than 400,000 inhabitants, according to the latest federal decennial census, the county court may use such part of the law library fees collected pursuant to ORS 21.350 (1) as the court deems desirable for the purpose of acquiring, maintaining or operating a law library at the county seat of the county, at such place as the court may direct. In no event may moneys received from law library fees be used for any purpose other than acquiring, maintaining or operating a law library. [Amended by 1963 c.519 Â§3; 1965 c.619 Â§6; 2003 c.14 Â§11]

PENALTIES

Â Â Â Â Â  9.990 Penalties. (1) Any person who violates ORS 9.160 shall be fined not more than $500 or imprisoned in the county jail for a period not to exceed six months, or both.

Â Â Â Â Â  (2) Any person who violates any of the provisions of ORS 9.500 or 9.520 commits a Class A violation.

Â Â Â Â Â  (3) Any person violating any of the provisions of ORS 9.505 shall, upon conviction, be fined not more than $1,000 or imprisoned in the county jail for a period not to exceed one year, or both. [Subsection (3) enacted as 1961 c.561 Â§4; 1999 c.1051 Â§143]

_______________



Chapter 10

Chapter 10 Â Juries

2007 EDITION

JURIES

COURTS OF RECORD; COURT OFFICERS; JURIES

GENERAL PROVISIONS

10.010Â Â Â Â Â Â  Definitions

10.020Â Â Â Â Â Â  Kinds of juries

10.030Â Â Â Â Â Â  Eligibility for jury service; discrimination prohibited

10.050Â Â Â Â Â Â  Excuse from jury duty

10.055Â Â Â Â Â Â  Deferment of jury service

10.061Â Â Â Â Â Â  Fees payable to jurors; required waiver

10.065Â Â Â Â Â Â  Mileage fee and reimbursement of other expenses

10.075Â Â Â Â Â Â  Payment of per diem and mileage fees by state; payment of other expenses

10.080Â Â Â Â Â Â  Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited

10.090Â Â Â Â Â Â  Prohibited acts by employers against jurors; notice to jurors; remedy for violations

10.095Â Â Â Â Â Â  Duty of jury; instructions

10.100Â Â Â Â Â Â  View of premises by jury

10.105Â Â Â Â Â Â  Jury service term

10.107Â Â Â Â Â Â  Implementation of Âone day, one trialÂ jury service

10.115Â Â Â Â Â Â  Jurors with disabilities

10.125Â Â Â Â Â Â  Security for jury sequestered or kept overnight

SELECTION AND SUMMONING OF GRAND JURORS AND TRIAL JURORS IN CIRCUIT COURTS

10.205Â Â Â Â Â Â  Selection and summoning of jurors; identification numbers

10.215Â Â Â Â Â Â  Master jury list; sources; contents

10.225Â Â Â Â Â Â  Term jury list; contents; notice to persons whose names appear on list

10.235Â Â Â Â Â Â  Additional jurors; selection; notice

10.245Â Â Â Â Â Â  Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond

10.255Â Â Â Â Â Â  Record of persons summoned to serve as jurors

10.265Â Â Â Â Â Â  Preservation of jury orders, records and papers

10.275Â Â Â Â Â Â  Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure

JURY OF INQUEST

10.810Â Â Â Â Â Â  Definition

10.820Â Â Â Â Â Â  Number of jurors required to concur

PENALTIES

10.990Â Â Â Â Â Â  Penalties

10.992Â Â Â Â Â Â  Penalty for violation of ORS 10.090

GENERAL PROVISIONS

Â Â Â Â Â  10.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClerk of courtÂ means the trial court administrator or any other nonjudicial officer or employee of the circuit court for a county authorized by the presiding judge for the judicial district.

Â Â Â Â Â  (2) ÂJurorÂ means any juror or prospective juror.

Â Â Â Â Â  (3) ÂJuryÂ means a body of persons temporarily selected from persons who live in a particular county or district, and invested with power to present or indict in respect to a crime or to try a question of fact. [Amended by 1985 c.703 Â§1; 1995 c.658 Â§22; 1995 c.781 Â§21; 1997 c.801 Â§121]

Â Â Â Â Â  10.020 Kinds of juries. A jury is of three kinds:

Â Â Â Â Â  (1) A grand jury.

Â Â Â Â Â  (2) A trial jury.

Â Â Â Â Â  (3) A jury of inquest.

Â Â Â Â Â  10.030 Eligibility for jury service; discrimination prohibited. (1) Except as otherwise specifically provided by statute, the opportunity for jury service shall not be denied or limited on the basis of race, national origin, gender, age, religious belief, income, occupation or any other factor that discriminates against a cognizable group in this state.

Â Â Â Â Â  (2) Any person is eligible to act as a juror in a civil trial unless the person:

Â Â Â Â Â  (a) Is not a citizen of the
United States
;

Â Â Â Â Â  (b) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (c) Is less than 18 years of age; or

Â Â Â Â Â  (d) Has had rights and privileges withdrawn and not restored under ORS 137.281.

Â Â Â Â Â  (3)(a) Any person is eligible to act as a juror in a criminal trial, beginning on or after December 5, 1996, unless the person:

Â Â Â Â Â  (A) Is not a citizen of the
United States
;

Â Â Â Â Â  (B) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (C) Is less than 18 years of age;

Â Â Â Â Â  (D) Has had rights and privileges withdrawn and not restored under ORS 137.281; or

Â Â Â Â Â  (E) Has been convicted of a felony or served a felony sentence within the prior 15 years.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂFelony sentenceÂ includes any incarceration, post-prison supervision, parole or probation imposed upon conviction of a felony or served as a result of conviction of a felony.

Â Â Â Â Â  (B) ÂHas been convicted of a felonyÂ has the meaning given that term in ORS 166.270.

Â Â Â Â Â  (4) A person who is blind, hard of hearing or speech impaired or who has a physical disability shall not be ineligible to act as a juror or be excluded from a jury list or jury service on the basis of blindness, hearing or speech impairment or physical disability alone.

Â Â Â Â Â  (5) No person is eligible to act as a juror in any circuit court of this state within 24 months after being discharged from jury service in a federal court in this state or circuit court of this state unless that personÂs service as a juror is required because of a need for additional jurors.

Â Â Â Â Â  (6) In addition to the disqualifications listed in subsection (2) of this section, a person is ineligible to act as a juror on a grand jury if the person has been convicted of a felony, other than a felony traffic offense, or has served a felony sentence, other than a sentence for a felony traffic offense, within the prior 15 years. As used in this subsection, ÂconvictionÂ means an adjudication of guilt upon a verdict or finding entered in a criminal proceeding in a court of competent jurisdiction. [Amended by 1971 c.630 Â§1; 1975 c.781 Â§4; 1977 c.262 Â§1; 1985 c.703 Â§2; 1989 c.224 Â§3; 1997 c.313 Â§8; 1997 c.736 Â§1; 2007 c.70 Â§4]

Â Â Â Â Â  Note: The amendments to 10.030 by section 13, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 10.030 by section 13, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 10.030, as amended by section 13, chapter 100, Oregon Laws 2007, and including amendments by section 4, chapter 70, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  10.030. (1) Except as otherwise specifically provided by statute, the opportunity for jury service may not be denied or limited on the basis of race, religion, sex, sexual orientation, national origin, age, income, occupation or any other factor that discriminates against a cognizable group in this state.

Â Â Â Â Â  (2) Any person is eligible to act as a juror in a civil trial unless the person:

Â Â Â Â Â  (a) Is not a citizen of the
United States
;

Â Â Â Â Â  (b) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (c) Is less than 18 years of age; or

Â Â Â Â Â  (d) Has had rights and privileges withdrawn and not restored under ORS 137.281.

Â Â Â Â Â  (3)(a) Any person is eligible to act as a juror in a criminal trial, beginning on or after December 5, 1996, unless the person:

Â Â Â Â Â  (A) Is not a citizen of the
United States
;

Â Â Â Â Â  (B) Does not live in the county in which summoned for jury service;

Â Â Â Â Â  (C) Is less than 18 years of age;

Â Â Â Â Â  (D) Has had rights and privileges withdrawn and not restored under ORS 137.281; or

Â Â Â Â Â  (E) Has been convicted of a felony or served a felony sentence within the prior 15 years.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂFelony sentenceÂ includes any incarceration, post-prison supervision, parole or probation imposed upon conviction of a felony or served as a result of conviction of a felony.

Â Â Â Â Â  (B) ÂHas been convicted of a felonyÂ has the meaning given that term in ORS 166.270.

Â Â Â Â Â  (4) A person who is blind, hard of hearing or speech impaired or who has a physical disability is not ineligible to act as a juror and may not be excluded from a jury list or jury service on the basis of blindness, hearing or speech impairment or physical disability alone.

Â Â Â Â Â  (5) A person is ineligible to act as a juror in any circuit court of this state within 24 months after being discharged from jury service in a federal court in this state or circuit court of this state unless that personÂs service as a juror is required because of a need for additional jurors.

Â Â Â Â Â  (6) In addition to the disqualifications listed in subsection (2) of this section, a person is ineligible to act as a juror on a grand jury if the person has been convicted of a felony, other than a felony traffic offense, or has served a felony sentence, other than a sentence for a felony traffic offense, within the prior 15 years. As used in this subsection, ÂconvictionÂ means an adjudication of guilt upon a verdict or finding entered in a criminal proceeding in a court of competent jurisdiction.

Â Â Â Â Â  10.040 [Amended by 1961 c.454 Â§208; 1975 c.84 Â§1; repealed by 1979 c.728 Â§1]

Â Â Â Â Â  10.050 Excuse from jury duty. (1) A judge of the court or clerk of court shall excuse a person from acting as a juror upon a showing of undue hardship or extreme inconvenience to the person, the personÂs family, the personÂs employer or the public served by the person. In applying this subsection the judge or clerk of court shall carefully consider and weigh both the public need for juries which are representative of the full community and the individual circumstances offered as a justification for excuse from jury service. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

Â Â Â Â Â  (2) Notwithstanding ORS 10.030 (4), a judge may, by own motion, excuse a juror whose presence on the jury would substantially impair the progress of the action on trial or prejudice the parties thereto.

Â Â Â Â Â  (3) A judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is 70 years of age or older. A person may request and be granted excuse from jury service under this subsection by means of telephone communication or mail.

Â Â Â Â Â  (4) A judge of the court or clerk of court shall excuse a woman from acting as a juror upon the request of the woman if the woman is breast-feeding a child. A request for excuse from jury service under this subsection must be made in writing.

Â Â Â Â Â  (5) Unless the public need for juries in the court outweighs the individual circumstances of the person summoned, a judge of the court or clerk of court shall excuse a person from acting as a juror upon the request of that person if the person is the sole caregiver for a child or other dependent during the courtÂs normal hours of operation, the person is unable to afford day care or make other arrangements for the care of the dependent, and the person personally attends to the dependent during the courtÂs normal hours of operation. [Amended by 1967 c.389 Â§1; 1975 c.160 Â§3; 1977 c.262 Â§2; 1977 c.631 Â§2; 1979 c.728 Â§2; 1985 c.703 Â§5; 1995 c.808 Â§1; 1997 c.313 Â§35; 1999 c.1085 Â§1]

Â Â Â Â Â  10.055 Deferment of jury service. A judge of the court or clerk of court may allow, for good cause shown, a person summoned to serve as a juror for a particular jury service term to defer jury service to any other term beginning within one year after the end of the term for which the person was summoned. The name of a person allowed to defer jury service shall be included with the names of persons to be summoned as jurors for the subsequent term to which jury service is deferred. [1967 c.473 Â§2; 1969 c.176 Â§1; 1971 c.207 Â§1; 1975 c.342 Â§13; 1985 c.703 Â§6]

Â Â Â Â Â  10.060 [Amended by 1955 c.296 Â§1; 1971 c.358 Â§1; 1981 c.509 Â§1; 1985 c.703 Â§7; repealed by 1999 c.1085 Â§3 (10.061 enacted in lieu of 10.060)]

Â Â Â Â Â  10.061 Fees payable to jurors; required waiver. (1) The fee of jurors in courts other than circuit courts is $10 for each day that a juror is required to attend.

Â Â Â Â Â  (2)(a) The fee of jurors for the first two days of required attendance in circuit court during a term of service is $10 for each day that a juror is required to attend.

Â Â Â Â Â  (b) The fee of jurors for the third and subsequent days of required attendance in circuit court during a term of service is $25 for each day that a juror is required to attend.

Â Â Â Â Â  (3) Unless otherwise provided by the terms of an employment agreement, a juror must waive the jurorÂs fee provided for in subsection (1), (2) or (4) of this section if the juror is paid a wage or salary by the jurorÂs employer for the days that the juror is required to attend a court, including a municipal or justice court. The provisions of this subsection do not affect any claim a juror may have for mileage reimbursement under ORS 10.065.

Â Â Â Â Â  (4) In addition to the fees and mileage prescribed in subsection (1) of this section and ORS 10.065 for service in a court other than a circuit court, the governing body of a city or county may provide by ordinance for an additional juror fee and for city or county reimbursement of jurors for mileage and other expenses incurred in serving as jurors in courts other than circuit courts. [1999 c.1085 Â§4 (enacted in lieu of 10.060); 2001 c.761 Â§3; 2001 c.779 Â§13; 2002 s.s.1 c.10 Â§3]

Â Â Â Â Â  10.065 Mileage fee and reimbursement of other expenses. (1) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a court other than a circuit court shall be paid mileage at the rate of eight cents a mile for travel in going to and returning from the place where the service is performed.

Â Â Â Â Â  (2) In addition to the fees prescribed in ORS 10.061, a juror who is required to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a circuit court shall be paid mileage at the rate of 20 cents a mile for travel in going to and returning from the place where the service is performed. Mileage paid to a juror shall be based on the shortest practicable route between the jurorÂs residence and the place where court is held.

Â Â Â Â Â  (3) In addition to the fees prescribed in ORS 10.061, the State Court Administrator may reimburse a juror who uses public transportation to travel from the jurorÂs usual place of abode in order to execute or perform service as a juror in a circuit court, without regard to the distance traveled by the juror.

Â Â Â Â Â  (4) In addition to the fees prescribed in ORS 10.061, a juror serving in circuit court may be paid for lodging expenses, dependent care expenses and other reasonable expenses that arise by reason of jury service. Expenses under this subsection may be paid only upon written request of the juror, made in such form and containing such information as may be required by the State Court Administrator. The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of expenses under this subsection. Payment of expenses under this subsection is subject to availability of funds for the payment.

Â Â Â Â Â  (5) A juror shall be paid the mileage and other expenses provided for in this section for each dayÂs attendance at court.

Â Â Â Â Â  (6) The State Court Administrator shall establish policies and procedures on eligibility, authorization and payment of mileage and expenses under subsections (2) to (4) of this section. [1957 c.676 Â§1; 1971 c.358 Â§2; 1981 c.509 Â§2; 1999 c.1085 Â§5; 2002 s.s.1 c.10 Â§4]

Â Â Â Â Â  10.070 [Repealed by 1957 c.676 Â§2]

Â Â Â Â Â  10.075 Payment of per diem and mileage fees by state; payment of other expenses. (1) The per diem fees, mileage and expenses due to each juror in the circuit court shall be paid by the state from funds available for the purpose. Payment shall be made upon a certified statement, prepared by the clerk of court, showing the number of days each juror has served and the amount due each juror for mileage and other expenses.

Â Â Â Â Â  (2) If a jury in the circuit court is provided food, drink, lodging or transportation by order of the circuit court, the cost thereof shall be paid by the state from funds available for the purpose.

Â Â Â Â Â  (3) Each circuit court shall offer each juror the opportunity to waive receipt of the per diem and mileage expenses otherwise payable to the juror for the purpose of funding Judicial Department programs and activities identified by the Chief Justice of the Supreme Court. All amounts waived by a juror under the provisions of this subsection are continuously appropriated to the Judicial Department programs and activities that are identified by the Chief Justice for receipt of the waived amounts, and may be used only for the purposes of those programs and activities.

Â Â Â Â Â  (4) This section does not apply to mileage and other expenses of jurors reimbursed by a county as provided in ORS 10.061 (4). [1981 s.s. c.3 Â§43; 1985 c.703 Â§8; 1999 c.1085 Â§6]

Â Â Â Â Â  10.077 [Formerly 17.315; 1981 s.s. c.30 Â§60; repealed by

Â Â Â Â Â  1985 c.703 Â§28]

Â Â Â Â Â  10.080 Seeking or offering to procure place on jury or list of jurors and selection of juror pursuant to request prohibited. (1) A person may not ask or request any sheriff, constable or any other person, whose duty it is under the law to select or summon any jury or juror, to select or put the person upon the jury. A person may not procure or offer to procure for the person or for another person a place upon any jury or seek to have the person or another placed upon the list of jurors that is required by law to be made.

Â Â Â Â Â  (2) A sheriff, constable or other person who has a duty under the law to select or summon a jury may not select, summon or place upon any jury any person whom the sheriff, constable or other person has been asked or requested to select or summon. [Amended by 2003 c.14 Â§12]

Â Â Â Â Â  10.090 Prohibited acts by employers against jurors; notice to jurors; remedy for violations. (1) An employer shall not discharge or threaten to discharge, intimidate, or coerce any employee by reason of the employeeÂs service or scheduled service as a juror on a grand jury, trial jury or jury of inquest.

Â Â Â Â Â  (2) This section shall not be construed to alter or affect an employerÂs policies or agreements with employees concerning employeesÂ wages during times when an employee serves or is scheduled to serve as a juror.

Â Â Â Â Â  (3) When summoning jurors, the person whose duty it is under the law to summon shall notify each juror of the jurorÂs rights under this section.

Â Â Â Â Â  (4) Upon complaint filed by a prospective juror or a juror who has served or upon petition of the district attorney, the circuit court shall have jurisdiction to prevent and restrain violations of this section by issuing appropriate orders, including but not limited to, reinstatement of an employee discharged by reason of service as a juror, with back pay for the time the employee was discharged. [1975 c.160 Â§1; 1985 c.703 Â§11]

Â Â Â Â Â  10.095 Duty of jury; instructions. The jury, subject to the control of the court, in the cases specified by statute, are the judges of the effect or value of evidence addressed to them, except when it is thereby declared to be conclusive. They are, however, to be instructed by the court on all proper occasions:

Â Â Â Â Â  (1) That their power of judging of the effect of evidence is not arbitrary, but to be exercised with legal discretion, and in subordination to the rules of evidence;

Â Â Â Â Â  (2) That they are not bound to find in conformity with the declarations of any number of witnesses, which do not produce conviction in their minds, against a less number, or against a presumption or other evidence satisfying their minds;

Â Â Â Â Â  (3) That a witness false in one part of the testimony of the witness is to be distrusted in others;

Â Â Â Â Â  (4) That the testimony of an accomplice ought to be viewed with distrust, and the oral admissions of a party with caution;

Â Â Â Â Â  (5) That in civil cases the affirmative of the issue shall be proved, and when the evidence is contradictory, the finding shall be according to the preponderance of evidence;

Â Â Â Â Â  (6) That in criminal cases a person is innocent of a crime or wrong until the prosecution proves otherwise, and guilt shall be established beyond reasonable doubt;

Â Â Â Â Â  (7) That evidence is to be estimated, not only by its own intrinsic weight, but also according to the evidence which it is in the power of one side to produce and of the other to contradict; and, therefore,

Â Â Â Â Â  (8) That if weaker and less satisfactory evidence is offered when it appears that stronger and more satisfactory was within the power of the party, the evidence offered should be viewed with distrust. [Formerly 17.250]

Â Â Â Â Â  10.100 View of premises by jury. Whenever, in the opinion of the court, it is proper that the jury should have a view of real property which is the subject of the litigation, or of the place in which any material fact occurred, it may order the jury to be conducted in a body, in the custody of a proper officer, to the place, which shall be shown to them by the judge or by a person appointed by the court for that purpose. While the jury are thus absent, no person, other than the judge or person so appointed, shall speak to them on any subject connected with the trial. [Formerly 17.230]

Â Â Â Â Â  10.105 Jury service term. The length of a jury service term in a county shall be established by the presiding judge for the judicial district, but no trial juror shall be required to serve more than 10 days unless necessary to complete the trial of an action. A day of service is each day during a jury service term on which a juror is required to attend and attends. [1985 c.703 Â§4; 1995 c.781 Â§22]

Â Â Â Â Â  10.107 Implementation of Âone day, one trialÂ jury service. The Chief Justice of the Supreme Court shall take all reasonable actions necessary to expedite implementation of juror service procedures for circuit courts that will allow a person called for jury service to serve for one day, or for one trial if selected to serve on a trial. [1999 c.1085 Â§10]

Â Â Â Â Â  10.110 [Amended by 1955 c.717 Â§1; 1957 c.393 Â§1; 1973 c.836 Â§312; 1981 s.s. c.3 Â§44; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.115 Jurors with disabilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂAssistive communication deviceÂ means any equipment designed to facilitate communication by a person with a disability.

Â Â Â Â Â  (b) ÂJuror with a disabilityÂ means a person who is hard of hearing or speech impaired, who is summoned to serve as a juror and whose name is drawn for grand jury or trial jury service.

Â Â Â Â Â  (c) ÂQualified interpreterÂ means a person who is readily able to communicate with a juror with a disability, accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

Â Â Â Â Â  (2) The court to which a juror with a disability is summoned, upon written request by the juror and upon a finding by the court that the juror requires the services of a qualified interpreter or the use of an assistive communication device in examination of the juror as to the jurorÂs qualifications to act as a juror or in performance by the juror of the functions of a juror, shall appoint a qualified interpreter for the juror and shall fix the compensation and expenses of the interpreter and shall provide an appropriate assistive communication device if needed. The compensation and expenses of an interpreter so appointed and the cost of any assistive communication device shall be paid by the public authority required to pay the fees due to the juror.

Â Â Â Â Â  (3) An oath or affirmation shall be administered to a qualified interpreter appointed for a juror with a disability, in substance that the interpreter will accurately communicate the proceedings to the juror and accurately repeat the statements of the juror.

Â Â Â Â Â  (4) A qualified interpreter appointed for a juror with a disability, or a person operating an assistive communication device for a juror with a disability, shall be present during deliberations by the jury on which the juror serves. An interpreter or person operating an assistive communication device may not participate in the jury deliberations in any manner except to facilitate communication between the juror with a disability and the other jurors or other persons with whom the jurors may communicate, and the court shall so instruct the jury and the interpreter.

Â Â Â Â Â  (5) When a juror with a disability serves on a trial jury, the court shall instruct the jury on the presence of the qualified interpreter or person operating an assistive communication device. [1985 c.703 Â§9; 1989 c.224 Â§4; 1991 c.750 Â§6; 2007 c.70 Â§6; 2007 c.96 Â§1]

Â Â Â Â Â  10.120 [Amended by 1965 c.387 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  10.125 Security for jury sequestered or kept overnight. When a jury is kept overnight or otherwise sequestered and the sheriff is ordered to provide security for the jury by a judge or clerk of court of the court to which the jurors were summoned, the sheriff shall provide that security. The cost of providing the security shall be paid by the county. [1985 c.703 Â§10]

Â Â Â Â Â  10.130 [Amended by 1979 c.728 Â§3; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.135 [1969 c.219 Â§1; 1973 c.836 Â§313; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.140 [Amended by 1955 c.717 Â§2; repealed by 1969 c.219 Â§2]

Â Â Â Â Â  10.150 [Amended by 1955 c.717 Â§3; 1977 c.465 Â§1; 1981 s.s. c.3 Â§45; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.160 [Amended by 1955 c.717 Â§4; 1981 s.s. c.3 Â§46; repealed by 1985 c.703 Â§28]

SELECTION AND SUMMONING OF GRAND JURORS AND TRIAL JURORS IN CIRCUIT COURTS

Â Â Â Â Â  10.205 Selection and summoning of jurors; identification numbers. (1) ORS 10.205 to 10.265 govern the selection and summoning of persons for service as grand jurors or trial jurors in the circuit court in a county.

Â Â Â Â Â  (2) The presiding judge for the judicial district may authorize the use of juror identification numbers in place of juror names in the performance of functions under ORS 10.215 to 10.265, 132.020 and ORCP 57 B for the selection of jurors in the county, except for functions under ORS 10.215 (4) and 10.225 (3), when to do so would promote the efficiency of the selection process, but the selection must be done randomly. [1985 c.703 Â§12; 1995 c.781 Â§23; 2005 c.385 Â§4]

Â Â Â Â Â  10.210 [Amended by 1957 c.594 Â§1; 1961 c.705 Â§4; 1965 c.510 Â§11; 1977 c.519 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  10.215 Master jury list; sources; contents. (1) The State Court Administrator shall cause to be prepared at least once each year a master jury list containing names selected at random from the source lists. The source lists are the most recent list of electors of the county, the records furnished by the Department of Transportation as provided in ORS 802.260 (2) and any other sources approved by the Chief Justice of the Supreme Court that will furnish a fair cross section of the citizens of the county. The State Court Administrator and circuit courts may use source lists obtained from any person or public body, and jury lists containing names selected from a source list, only for purposes consistent with administering the selection and summoning of persons for service as jurors, the drawing of names of jurors, and other tasks necessary to accomplish those functions. Source lists may not contain and the State Court Administrator is not required to obtain information about individuals who are participants in the Address Confidentiality Program under ORS 192.820 to 192.868. Except as specifically provided by law, the State Court Administrator and circuit courts may not disclose source lists obtained from any person or public body, and jury lists containing names selected from a source list, to any other person or public body.

Â Â Â Â Â  (2) A public body having custody, possession or control of any list that may be used as a source list for preparation of a master jury list, upon written request by the State Court Administrator, shall make its list available at any reasonable time and, except as otherwise provided in ORS 802.260, without charge to the State Court Administrator for inspection or copying. The public body, upon written request by the State Court Administrator, shall provide a copy of its list for the date and in the form requested to the State Court Administrator. Except as otherwise provided in ORS 802.260, the copy shall be provided without charge.

Â Â Â Â Â  (3) The number of names placed on a master jury list shall be sufficient to meet the projected need for grand jurors and trial jurors in the circuit court in the county, but the total number may not be less than two percent of the population of the county according to the latest federal decennial census.

Â Â Â Â Â  (4) A master jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

Â Â Â Â Â  (5) A master jury list shall be certified by the trial court administrator and placed on file in the circuit court as soon as possible after it is prepared.

Â Â Â Â Â  (6) A newly filed master jury list shall be maintained separately from the previously filed master jury list. The presiding judge shall designate when a newly filed master jury list becomes effective, after which time names of persons may not be selected from the previously filed master jury list for a term jury list. When a newly filed master jury list becomes effective, all orders, records and papers prepared in connection with the selection process based on the previously filed master jury list shall be preserved by the trial court administrator and State Court Administrator for the period prescribed by the State Court Administrator under ORS 8.125.

Â Â Â Â Â  (7) The State Court Administrator may make adjustments to the master jury list, and may authorize the presiding judge of a judicial district to make adjustments to a term jury list, for the purpose of updating the addresses of persons appearing on the lists and removing the names of persons who are deceased, permanently ineligible for jury service or permanently excused from jury service. The State Court Administrator shall ensure that a record is maintained of all adjustments to jury lists made under this subsection.

Â Â Â Â Â  (8) For the purposes of this section, Âpublic bodyÂ has the meaning given that term in ORS 174.109. [1985 c.703 Â§13; 1987 c.681 Â§3; 1995 c.273 Â§6; 1995 c.781 Â§24a; 1997 c.872 Â§15; 2001 c.779 Â§14; 2003 c.803 Â§18; 2005 c.385 Â§5; 2007 c.542 Â§14]

Â Â Â Â Â  10.220 [Amended by 1955 c.717 Â§5; 1957 c.594 Â§2; 1959 c.462 Â§1; 1961 c.705 Â§5; 1965 c.510 Â§12; 1977 c.519 Â§2; 1981 s.s. c.3 Â§47; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.225 Term jury list; contents; notice to persons whose names appear on list. (1) Not less than 10 days before the commencement of a jury service term in a county, a term jury list containing names selected at random from the master jury list shall be prepared at the direction of the presiding judge for the judicial district or clerk of court.

Â Â Â Â Â  (2) The number of names placed on a term jury list shall be determined by the presiding judge or clerk of court according to the projected need for grand jurors and trial jurors in the circuit court in the county for the term.

Â Â Â Â Â  (3) A term jury list shall contain the first name, the surname, the place of residence and, if assigned, the juror identification number of each person whose name is placed thereon.

Â Â Â Â Â  (4) A term jury list shall be certified by the clerk of court and placed on file in the circuit court as soon as possible after it is prepared.

Â Â Â Â Â  (5) Not less than 10 days before the commencement of a jury service term, the clerk of court shall summon the persons whose names are placed on the term jury list by giving written notice to each of them by mail. [1985 c.703 Â§14; 1995 c.781 Â§25]

Â Â Â Â Â  10.230 [Amended by 1981 s.s. c.3 Â§48; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.235 Additional jurors; selection; notice. (1) When an additional number of jurors is needed for a jury service term in a county because the term jury list for the term becomes exhausted, or in the opinion of the presiding judge for the judicial district is likely to become exhausted, before the end of the term, additional jurors may be selected and summoned as provided in this section.

Â Â Â Â Â  (2) The presiding judge for the judicial district may order an additional number of names selected from the master jury list and added to the term jury list in the same manner as the original term jury list is prepared. As directed by the presiding judge of the circuit court, the persons whose names are added to the term jury list shall be summoned by the clerk of court giving written notice to each of them by mail or by the sheriff or other officer giving written notice to each of them personally or by leaving written notice at the personÂs place of residence with some person of suitable age and discretion. The notice need be given only a reasonable time before the day on which the persons summoned are required to attend.

Â Â Â Â Â  (3) If the master jury list becomes exhausted or in the opinion of the presiding judge is likely to become exhausted, the presiding judge may order that the clerk of court select an additional number of names from the source lists described in ORS 10.215 (1) and that the persons whose names are so selected be summoned as provided in subsection (2) of this section.

Â Â Â Â Â  (4) If there is an immediate need for additional jurors, a judge of the circuit court for the county may direct the clerk of court, sheriff or other officer to summon a sufficient number of eligible persons to meet that need. Those persons shall be summoned as directed by the judge. [1985 c.703 Â§15; 1995 c.781 Â§26]

Â Â Â Â Â  10.240 [Amended by 1981 s.s. c.3 Â§49; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.245 Determining eligibility of jurors; eligibility form; effect of false statements or failure to respond. (1) Before or at the time a person summoned to serve as a juror reports for jury service in a county, a judge of the circuit court for the county or clerk of court shall question the person as to the eligibility of the person to act as a juror under ORS 10.030. If a judge or clerk of court determines that a person so questioned is not eligible to act as a juror, the person shall be discharged.

Â Â Â Â Â  (2) The presiding judge for the judicial district may cause to be mailed or delivered with a jurorÂs summons a juror eligibility form and instructions for completion of the form and return of the completed form by mail or personal delivery to the clerk of court by a specified date. The form shall set forth the eligibility requirements prescribed in ORS 10.030.

Â Â Â Â Â  (3) A person who knowingly makes a false statement of material fact in response to a question on a juror eligibility form may be punished for contempt.

Â Â Â Â Â  (4) A completed juror eligibility form shall contain the summoned personÂs signed declaration that the responses to questions on the form are true to the best of the personÂs knowledge and an acknowledgment that a knowingly made false statement of material fact may be punished by a fine or imprisonment or both. Notarization of a completed form shall not be required.

Â Â Â Â Â  (5) If a person summoned is unable to complete a juror eligibility form, another person may do it for the person summoned. Another person completing a form shall indicate on the form that the person did so and the reason therefor.

Â Â Â Â Â  (6) If a person summoned fails to return a properly completed juror eligibility form as instructed, a judge of the circuit court may direct the person to appear forthwith and properly complete a form. If the person fails to appear as directed, a judge of the circuit court shall order the person to appear and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

Â Â Â Â Â  (7) Before or at the time a person summoned reports for jury service, a judge of the circuit court or clerk of court may question the person as to responses to questions on a completed jury eligibility form returned by the person and grounds for any ineligibility of the person to act as a juror. Any pertinent information so acquired shall be noted on the form.

Â Â Â Â Â  (8) Review by a judge of the circuit court or clerk of court of a completed juror eligibility form returned by a person summoned satisfies the requirement prescribed in subsection (1) of this section that a person summoned be questioned. If a judge or clerk of court determines that a person is not eligible to act as a juror based on a completed form, the person shall be discharged. [1985 c.703 Â§16; 1995 c.781 Â§27]

Â Â Â Â Â  10.250 [Amended by 1981 s.s. c.3 Â§50; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.255 Record of persons summoned to serve as jurors. The clerk of court shall cause to be prepared a record on all persons summoned to serve as jurors for a jury service term in a county, specifying:

Â Â Â Â Â  (1) Those who did not attend.

Â Â Â Â Â  (2) Those who were discharged for ineligibility to act as jurors.

Â Â Â Â Â  (3) Those who were discharged for any other reason.

Â Â Â Â Â  (4) Those whose jury service was deferred and the term to which jury service of each was deferred.

Â Â Â Â Â  (5) Those who attended and were not discharged or deferred.

Â Â Â Â Â  (6) The per diem fees and mileage due to each entitled thereto. [1985 c.703 Â§17]

Â Â Â Â Â  10.260 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.265 Preservation of jury orders, records and papers. After the end of a jury service term in a county, all orders, records and papers prepared in connection with the selection and summoning of persons to serve as jurors for the term as provided in ORS 10.225 to 10.255 shall be preserved by the clerk of court for the period established by the State Court Administrator under ORS 8.125. [1985 c.703 Â§18; 1995 c.244 Â§6]

Â Â Â Â Â  10.270 [Amended by 1967 c.532 Â§7; 1967 c.533 Â§17; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.275 Jury challenges; request for access to confidential jury records; order allowing disclosure; exclusive procedure. (1) A person challenging a jury panel under ORS 136.005 or ORCP 57 A who seeks jury records that are confidential under ORS 10.215 must include a request for access to the confidential records in the motion challenging the jury panel. The motion and supporting affidavit must be served on the trial court administrator and the State Court Administrator. The request must:

Â Â Â Â Â  (a) Specify the purpose for which the jury records are sought; and

Â Â Â Â Â  (b) Identify with particularity the relevant jury records sought to be released including the type and time period of the records.

Â Â Â Â Â  (2) The court may order release of the jury records if the court finds that:

Â Â Â Â Â  (a) The jury records sought are likely to produce evidence relevant to the motion; and

Â Â Â Â Â  (b) Production of the jury records is not unduly burdensome.

Â Â Â Â Â  (3) An order under subsection (2) of this section may include, but need not be limited to:

Â Â Â Â Â  (a) A requirement that the moving party provide advance payment to the trial court administrator and, if applicable, the State Court Administrator for the reasonable costs of providing copies of the jury records; and

Â Â Â Â Â  (b) Restrictions on further disclosure of the jury records including, but not limited to:

Â Â Â Â Â  (A) A requirement that the moving party return all originals and copies to the court at the conclusion of the proceeding;

Â Â Â Â Â  (B) A requirement that the jury records may be used only for the purpose of supporting the jury panel challenge made in the motion;

Â Â Â Â Â  (C) A prohibition against distributing the jury records to a person who is not an agent or representative of the moving party; and

Â Â Â Â Â  (D) A prohibition against contacting or attempting to contact the persons whose names appear on the jury records without specific authorization of the court.

Â Â Â Â Â  (4) The trial court administrator or the State Court Administrator may intervene at any time as a matter of right as to any issues relating to the release of jury records under this section.

Â Â Â Â Â  (5) The procedure established by this section is the exclusive means for compelling production of confidential jury records as evidence relevant to a challenge to a jury panel under ORS 136.005 or ORCP 57 A. [2001 c.779 Â§16]

Â Â Â Â Â  10.280 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.290 [Amended by 1965 c.387 Â§2; repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.300 [Amended by 1963 c.519 Â§4; 1973 c.836 Â§314; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.310 [Repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.320 [Amended by 1979 c.728 Â§4; 1981 s.s. c.3 Â§51; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.330 [Amended by 1981 s.s. c.3 Â§52; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.340 [Amended by 1963 c.519 Â§5; repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.350 [Repealed by 1975 c.342 Â§1]

Â Â Â Â Â  10.400 [1975 c.342 Â§3; 1977 c.631 Â§3; 1981 s.s. c.3 Â§53; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.410 [1975 c.342 Â§4; 1977 c.631 Â§4; 1981 s.s. c.3 Â§54; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.420 [1975 c.342 Â§5; 1977 c.631 Â§5; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.430 [1975 c.342 Â§6; 1977 c.631 Â§6; 1981 s.s. c.3 Â§55; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.440 [1975 c.342 Â§7; 1977 c.631 Â§7; 1981 s.s. c.3 Â§56; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.450 [1975 c.342 Â§8; 1977 c.631 Â§8; 1981 s.s. c.3 Â§57; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.460 [1975 c.342 Â§9; 1977 c.631 Â§9; 1981 s.s. c.3 Â§58; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.470 [1975 c.342 Â§10; 1977 c.631 Â§10; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.480 [1975 c.342 Â§11; 1977 c.631 Â§11; 1981 s.s. c.3 Â§59; repealed by 1985 c.703 Â§28]

Â Â Â Â Â  10.490 [1975 c.342 Â§12; repealed by 1981 s.s. c.3 Â§141]

JURY OF INQUEST

Â Â Â Â Â  10.810 Definition. A jury of inquest is a body of six persons, legally qualified to serve as jurors, summoned from the inhabitants of a particular district before the district attorney, sheriff or other ministerial officer, to inquire of particular facts. [Formerly 146.010; 1965 c.221 Â§9]

Â Â Â Â Â  10.820 Number of jurors required to concur. The verdict of a jury of inquest is sufficient if two-thirds of the jurors concur therein. [Formerly 146.020]

PENALTIES

Â Â Â Â Â  10.990 Penalties. (1) Violation of ORS 10.080 is a Class B violation.

Â Â Â Â Â  (2) If a person summoned to serve as a juror in a circuit court fails to attend as required, the court shall order the person to appear forthwith and show cause for that failure. If the person fails to appear pursuant to the order or appears and fails to show good cause, the person may be punished for contempt.

Â Â Â Â Â  (3) A juror summoned to a court who fails to give attention in court, or who leaves without permission while the court is in session or otherwise fails to complete required jury service without permission, may be punished for contempt of the court. [Amended by 1985 c.703 Â§19; 1999 c.1051 Â§144]

Â Â Â Â Â  10.992 Penalty for violation of ORS 10.090. Any employer who violates ORS 10.090 commits a Class A violation. [1975 c.160 Â§2; 1999 c.1051 Â§145]

_______________



Chapter 11

Chapter 11 - (Former Provisions)

Forms of Actions and Suits

FORMS OF ACTIONS AND SUITS

COURTS OF RECORD; COURT OFFICERS; JURIES

11.010 [Repealed by 1979 c.284 §199]

11.020 [Repealed by 1979 c.284 §199]

11.030 [Renumbered 30.715]

11.040 [Repealed by 1973 c.85 §3]

11.050 [1973 c.85 §1; repealed by 1979 c.284 §199]

11.060 [1973 c.85 §2; repealed by 1979 c.284 §199]

_______________



Chapter 12

TITLE 2

PROCEDURE IN CIVIL PROCEEDINGS

Chapter     12.       Limitations of Actions and Suits

14.       Jurisdiction; Venue; Change of Judge

17.       Compromise; Settlement

18.       Judgments

19.       Appeals

20.       Attorney Fees; Costs and Disbursements

21.       Fees Generally

22.       Bonds and Other Security Deposits

24.       Enforcement and Recognition of Foreign Judgments; Foreign-Money Claims

25.       Support Enforcement

_______________

Chapter 12  Limitations of Actions and Suits

2007 EDITION

LIMITATIONS OF ACTIONS AND SUITS

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

12.010       Time of commencing actions

12.020       When action deemed begun

12.040       Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake

12.050       Action to recover real property

12.060       Suit or action on land contracts; time when they cease to affect the property

12.070       Action on judgment, decree or sealed instrument

12.080       Action on certain contracts or liabilities

12.085       Action against garnishee

12.090       Accounts; accrual of cause of action

12.100       Action on official act or penalty

12.110       Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident

12.115       Action for negligent injury to person or property

12.117       Actions based on child abuse

12.120       Action on escape; action for defamation

12.125       Action arising under rental agreement

12.130       Action for penalty

12.135       Action for damages from construction, alteration or repair of improvement to real property; substantial completion defined; application

12.137       Action for loss of or damage to property arising from nuclear incident

12.140       Actions not otherwise provided for

12.150       Suspension of running of statute by absence or concealment

12.155       Effect of notice of advance payment on running of period of limitation

12.160       Suspension for minors and persons who are insane

12.170       Disability must exist when right of action accrues

12.180       Coexisting disabilities must all be removed

12.190       Effect of death on limitations

12.195       Effect of attorney death on limitations

12.200       Suspension by war as to alien

12.210       Suspension by injunction or prohibition of statute

12.220       Commencement of new action after involuntary dismissal

12.230       Acknowledgment or promise taking contract case out of statute; effect of payment

12.240       Effect of payment after obligation becomes due

12.250       Actions by state, county or public corporations

12.270       Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date

12.272       Action based on pesticide application

12.274       Action against trustee of express trust

12.276       Action for death, injury or damage resulting from breast implants

12.278       Action against manufacturer of certain pickup trucks

12.280       Action based on practice of land surveying

12.282       Action against manufacturer of extendable equipment

UNIFORM CONFLICT OF LAWS-LIMITATIONS ACT

12.410       Definitions for ORS 12.410 to 12.480

12.420       Purpose

12.430       Claims based on law of other states; limitation period

12.440       Application of statutes and rules governing conflict of laws

12.450       When limitation period of another state not applicable

12.460       Claims to which statutes apply

12.470       Severability

12.480       Short title

GENERAL PROVISIONS

12.010 Time of commencing actions. Actions shall only be commenced within the periods prescribed in this chapter, after the cause of action shall have accrued, except where a different limitation is prescribed by statute. [Amended by 1979 c.284 §43]

12.020 When action deemed begun. (1) Except as provided in subsection (2) of this section, for the purpose of determining whether an action has been commenced within the time limited, an action shall be deemed commenced as to each defendant, when the complaint is filed, and the summons served on the defendant, or on a codefendant who is a joint contractor, or otherwise united in interest with the defendant.

(2) If the first publication of summons or other service of summons in an action occurs before the expiration of 60 days after the date on which the complaint in the action was filed, the action against each person of whom the court by such service has acquired jurisdiction shall be deemed to have been commenced upon the date on which the complaint in the action was filed. [Amended by 1973 c.731 §1]

12.030 [Repealed by 1973 c.731 §2]

12.040 Limitations of suits generally; land patent suits; defense of possession by equitable title; suit on new promise, fraud or mistake. (1) A suit shall only be commenced within the time limited to commence an action as provided in this chapter; and a suit for the determination of any right or claim to or interest in real property shall be deemed within the limitations provided for actions for the recovery of the possession of real property.

(2) No suit shall be maintained to set aside, cancel, annul or otherwise affect a patent to lands issued by the United States or this state, or to compel any person claiming or holding under such patent to convey the lands described therein, or any portion of them, to the plaintiff in such suit, or to hold the same in trust for, or to the use and benefit of such plaintiff, or on account of any matter, thing or transaction which was had, done, suffered or transpired prior to the date of such patent, unless such suit is commenced within 10 years from the date of such patent.

(3) This section shall not bar an equitable owner in possession of real property from defending possession by means of the equitable title; and in any action for the recovery of any real property, or the possession thereof, by any person or persons claiming or holding the legal title to the same under such patent against any person or persons in possession of such real property under any equitable title, or having in equity the right to the possession thereof as against the plaintiff in such action, such equitable right of possession may be pleaded by answer in such action, or set up by bill in equity to enjoin such action or execution upon any judgment rendered therein; and the right of such equitable owner to defend possession in such action, or by bill for injunction, shall not be barred by lapse of time while an action for the possession of such real property is not barred.

(4) In a suit upon a new promise, fraud or mistake, the limitation shall only be deemed to commence from the making of the new promise or the discovery of the fraud or mistake.

12.050 Action to recover real property. An action for the recovery of real property, or for the recovery of the possession thereof, shall be commenced within 10 years. No action shall be maintained for such recovery unless it appear that the plaintiff, an ancestor, predecessor, or grantor was seized or possessed of the premises in question within 10 years before the commencement of the action.

12.060 Suit or action on land contracts; time when they cease to affect the property. (1) Unless suit or action to enforce a contract for the sale of real property is instituted in the county in which the real property is situated within five years from the date of maturity of the final payment provided for in the contract, or from the date to which the final payment shall have been extended by agreement of record, the contract shall not thereafter be a lien, encumbrance, or cloud on the title of the property.

(2) When the purchase price fixed in the contract is payable in installments, the contract shall be deemed to mature on the date upon which the final payment would be payable if the minimum amount of the principal due on each installment had been paid as provided in the terms of the contract.

12.070 Action on judgment, decree or sealed instrument. (1) An action upon a judgment or decree of any court of the
United States
, or of any state or territory within the
United States
; or

(2) An action upon a sealed instrument entered into before August 13, 1965,

shall be commenced within 10 years. [Amended by 1965 c.502 §3]

12.080 Action on certain contracts or liabilities. (1) An action upon a contract or liability, express or implied, excepting those mentioned in ORS 12.070, 12.110 and 12.135 and except as otherwise provided in ORS 72.7250;

(2) An action upon a liability created by statute, other than a penalty or forfeiture, excepting those mentioned in ORS 12.110;

(3) An action for waste or trespass upon or for interference with or injury to any interest of another in real property, excepting those mentioned in ORS 12.050, 12.060, 12.135, 12.137 and 273.241; or

(4) An action for taking, detaining or injuring personal property, including an action for the specific recovery thereof, excepting an action mentioned in ORS 12.137;

shall be commenced within six years. [Amended by 1957 c.374 §3; 1961 c.726 §396; 1973 c.363 §1; 1983 c.437 §2; 1987 c.705 §3; 1991 c.968 §2]

12.085 Action against garnishee. (1) Except as provided in subsection (2) of this section, proceedings against a garnishee under ORS 18.775 to 18.782 must be commenced within one year after the delivery of the writ of garnishment.

(2) If the writ of garnishment is delivered to a person in the persons capacity as a personal representative of an estate, proceedings against the garnishee under ORS 18.775 to 18.782 must be commenced within one year after the entry of a judgment of final distribution for the estate. [1977 c.786 §3; 1981 c.883 §29; 2001 c.249 §66; 2003 c.85 §1; 2003 c.576 §279a]

12.090 Accounts; accrual of cause of action. In an action to recover a balance due upon an account, the cause of action shall be deemed to have accrued from the time of the last charge or payment proved in the account. Interest, financing and carrying charges shall not be deemed such a charge. [Amended by 1973 c.204 §1]

12.100 Action on official act or penalty. (1) An action against a sheriff or constable upon a liability incurred by the doing of an act in an official capacity and in virtue of the office of the sheriff or constable; or by the omission of an official duty, including the nonpayment of money collected upon an execution, but not including an action for an escape, shall be commenced within three years.

(2) An action upon a statute for penalty or forfeiture, where the action is given to the party aggrieved, or to such party and the state, excepting those actions mentioned in ORS 12.110, shall be commenced within three years. [Amended by 1957 c.374 §4; 1965 c.221 §10]

12.110 Actions for certain injuries to person not arising on contract; action for overtime or premium pay; action for professional malpractice; effect of fraud or deceit; action for injuries to person arising from nuclear incident. (1) An action for assault, battery, false imprisonment, or for any injury to the person or rights of another, not arising on contract, and not especially enumerated in this chapter, shall be commenced within two years; provided, that in an action at law based upon fraud or deceit, the limitation shall be deemed to commence only from the discovery of the fraud or deceit.

(2) An action upon a statute for a forfeiture or penalty to the state or county shall be commenced within two years.

(3) An action for overtime or premium pay or for penalties or liquidated damages for failure to pay overtime or premium pay shall be commenced within two years.

(4) An action to recover damages for injuries to the person arising from any medical, surgical or dental treatment, omission or operation shall be commenced within two years from the date when the injury is first discovered or in the exercise of reasonable care should have been discovered. However, notwithstanding the provisions of ORS 12.160, every such action shall be commenced within five years from the date of the treatment, omission or operation upon which the action is based or, if there has been no action commenced within five years because of fraud, deceit or misleading representation, then within two years from the date such fraud, deceit or misleading representation is discovered or in the exercise of reasonable care should have been discovered.

(5) An action, arising from a nuclear incident, as defined in 42 U.S.C. 2014(q), that involves the release of radioactive material, excluding releases from acts of war, that causes bodily injury, sickness or death, shall be commenced:

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the person arising out of a nuclear incident. [Amended by 1957 c.374 §1; 1967 c.406 §1; 1969 c.642 §1; 1971 c.473 §1; 1975 c.796 §10a; 1981 c.149 §1; 1987 c.705 §4]

12.115 Action for negligent injury to person or property. (1) In no event shall any action for negligent injury to person or property of another be commenced more than 10 years from the date of the act or omission complained of.

(2) Nothing in this section shall be construed to extend any period of limitation otherwise established by law, including but not limited to the limitations established by ORS 12.110. [1967 c.406 §2]

12.117 Actions based on child abuse. (1) Notwithstanding ORS 12.110, 12.115 or 12.160, an action based on conduct that constitutes child abuse or conduct knowingly allowing, permitting or encouraging child abuse accruing while the person who is entitled to bring the action is under 18 years of age shall be commenced not more than six years after that person attains 18 years of age, or if the injured person has not discovered the injury or the causal connection between the injury and the child abuse, nor in the exercise of reasonable care should have discovered the injury or the causal connection between the injury and the child abuse, not more than three years from the date the injured person discovers or in the exercise of reasonable care should have discovered the injury or the causal connection between the child abuse and the injury, whichever period is longer.

(2) As used in subsection (1) of this section, child abuse means any of the following:

(a) Intentional conduct by an adult that results in:

(A) Any physical injury to a child; or

(B) Any mental injury to a child which results in observable and substantial impairment of the childs mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child;

(b) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163;

(c) Sexual abuse, as defined in ORS chapter 163, when the victim is a child; or

(d) Sexual exploitation of a child, including but not limited to:

(A) Conduct constituting violation of ORS 163.435 and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact; and

(B) Allowing, permitting, encouraging or hiring a child to engage in prostitution, as defined in ORS chapter 167.

(3) Nothing in this section creates a new cause of action or enlarges any existing cause of action. [1989 c.643 §§2,3; 1991 c.386 §4; 1991 c.932 §1; 1993 c.18 §5; 1993 c.296 §1; 1993 c.622 §2]

12.120 Action on escape; action for defamation. (1) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process; or

(2) An action for libel or slander

shall be commenced within one year. [Amended by 1957 c.374 §2]

12.125 Action arising under rental agreement. An action arising under a rental agreement or ORS chapter 90 shall be commenced within one year. [1973 c.559 §39]

12.130 Action for penalty. An action upon a statute for a penalty given in whole or in part to the person who will prosecute for the same, shall be commenced within one year after the commission of the offense; and if the action is not commenced within one year by a private party, it may be commenced within two years thereafter, in behalf of the state, by the district attorney of the county where the offense was committed or is triable.

12.133 [1983 c.589 §2; repealed by 1999 c.130 §1]

12.135 Action for damages from construction, alteration or repair of improvement to real property; substantial completion defined; application. (1) An action against a person, whether in contract, tort or otherwise, arising from such person having performed the construction, alteration or repair of any improvement to real property or the supervision or inspection thereof, or from such person having furnished the design, planning, surveying, architectural or engineering services for such improvement, shall be commenced within the applicable period of limitation otherwise established by law; but in any event such action shall be commenced within 10 years from substantial completion or abandonment of such construction, alteration or repair of the improvement to real property.

(2) Notwithstanding subsection (1) of this section, an action against a person for the practice of architecture, as defined in ORS 671.010, the practice of landscape architecture, as defined in ORS 671.310, or the practice of engineering, as defined in ORS 672.005, to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising from the construction, alteration or repair of any improvement to real property shall be commenced within two years from the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered; but in any event the action shall be commenced within 10 years from substantial completion or abandonment of the construction, alteration or repair.

(3) For purposes of this section, substantial completion means the date when the contractee accepts in writing the construction, alteration or repair of the improvement to real property or any designated portion thereof as having reached that state of completion when it may be used or occupied for its intended purpose or, if there is no such written acceptance, the date of acceptance of the completed construction, alteration or repair of such improvement by the contractee.

(4) For the purposes of this section, an improvement to real property shall be considered abandoned on the same date that the improvement is considered abandoned under ORS 87.045.

(5) This section:

(a) Applies, in addition to other actions, to actions brought in the name of the state or any county or other public corporation therein, or for its benefit; and

(b) Does not apply to actions against any person in actual possession and control of the improvement, as owner, tenant or otherwise, at the time such cause of action accrues. [1971 c.664 §§2,3,4; 1983 c.437 §1; 1991 c.968 §1]

12.137 Action for loss of or damage to property arising from nuclear incident. (1) An action, arising from a nuclear incident that involves the release of radioactive material, excluding releases from acts of war, that causes loss of or damage to property, or loss of use of property shall be commenced:

(a) Within two years from the time an injured person discovers or reasonably could have discovered the injury to property and the causal connection between the injury and the nuclear incident; or

(b) Within two years from any substantial change in the degree of injury to the property arising out of a nuclear incident.

(2) As used in this section, nuclear incident has the meaning given that term in 42 U.S.C. 2014(q).

(3) In no event shall any action under subsection (1) of this section or ORS 12.110 (5) be commenced more than 30 years from the date of the nuclear incident. [1987 c.705 §§1,2]

Note: 12.137 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

12.140 Actions not otherwise provided for. An action for any cause not otherwise provided for shall be commenced within 10 years.

12.150 Suspension of running of statute by absence or concealment. If, when a cause of action accrues against any person, the person is out of the state and service cannot be made within the state or the person is concealed therein, such action may be commenced within the applicable period of limitation in this chapter after the return of the person into the state, or after the termination of the concealment of the person; and if, after a cause of action has accrued against a person, the person shall depart from and reside out of this state, or if the person is concealed therein, the time of the absence or concealment of the person shall not be deemed or taken as any part of the time limited for the commencement of such action. [Amended by 1973 c.206 §1; 1987 c.158 §4]

12.155 Effect of notice of advance payment on running of period of limitation. (1) If the person who makes an advance payment referred to in ORS 31.560 or 31.565 gives to each person entitled to recover damages for the death, injury or destruction, not later than 30 days after the date the first of such advance payments was made, written notice of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations, then the making of any such advance payment does not suspend the running of such period of limitation. The notice required by this subsection shall be in such form as the Director of the Department of Consumer and Business Services prescribes.

(2) If the notice required by subsection (1) of this section is not given, the time between the date the first advance payment was made and the date a notice is actually given of the date of expiration of the period of limitation for the commencement of an action for damages set by the applicable statute of limitations is not part of the period limited for commencement of the action by the statute of limitations. [1971 c.331 §5; 1981 c.892 §85b]

12.160 Suspension for minors and persons who are insane. (1) Subject to subsection (2) of this section, if a person is entitled to bring an action that is subject to the statutes of limitation prescribed by ORS 12.010 to 12.050, 12.070 to 12.250 or 12.276, and at the time the cause of action accrues the person is a child who is younger than 18 years of age, the statute of limitation for commencing the action is tolled for so long as the person is younger than 18 years of age.

(2) The time for commencing an action may not be extended under subsection (1) of this section for more than five years, or for more than one year after the person attains 18 years of age, whichever occurs first.

(3) Subject to subsection (4) of this section, if a person is entitled to bring an action that is subject to the statutes of limitation prescribed by ORS 12.010 to 12.050, 12.070 to 12.250 or 12.276, and at the time the cause of action accrues the person is insane, the statute of limitation for commencing the action is tolled for so long as the person is insane.

(4) The time for commencing an action may not be extended under subsection (3) of this section for more than five years, or for more than one year after the person is no longer insane, whichever occurs first.

(5) If a childs cause of action is tolled under subsection (1) of this section, a cause of action for recovery of damages for medical expenses incurred by a parent, guardian or conservator of the child is tolled for the same period of time as the childs cause of action if the medical expenses resulted from the same wrongful conduct that is the basis of the childs cause of action. [Amended by 1973 c.827 §4; 1979 c.246 §1; 1983 c.762 §9; 1997 c.339 §1; 2007 c.285 §1]

Note: Section 2, chapter 285, Oregon Laws 2007, provides:

Sec. 2. The amendments to ORS 12.160 by section 1 of this 2007 Act apply only to causes of action arising on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.285 §2]

12.170 Disability must exist when right of action accrues. No person shall make use of a disability unless it existed when the right of action of the person accrued.

12.180 Coexisting disabilities must all be removed. When two or more disabilities coexist at the time the right of action accrues, the limitation shall not attach until all are removed.

12.190 Effect of death on limitations. (1) If a person entitled to bring an action dies before the expiration of the time limited for its commencement, an action may be commenced by the personal representative of the person after the expiration of that time, and within one year after the death of the person.

(2) If a person against whom an action may be brought dies before the expiration of the time limited for its commencement, an action may be commenced against the personal representative of the person after the expiration of that time, and within one year after the death of the person. [Amended by 1969 c.591 §268]

12.195 Effect of attorney death on limitations. Notwithstanding the time established by statute for the commencement of an action, a person must commence the action within 180 days after the death of an attorney for the person, or within the time established by statute for the commencement of the action, whichever is later, if:

(1) The attorney has agreed to represent the person in the action;

(2) The attorney-client relationship between the person and the attorney is confirmed in a writing prepared by the attorney or at the direction of the attorney; and

(3) The attorney dies before the expiration of the time allowed by statute for commencement of the action. [2005 c.457 §2]

Note: 12.195 was added to and made a part of ORS chapter 12 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

12.200 Suspension by war as to alien. When a person is an alien subject or citizen of a country at war with the
United States
, the time of the continuance of the war shall not be a part of the period limited for the commencement of the action.

12.210 Suspension by injunction or prohibition of statute. When the commencement of an action is stayed by injunction or a statutory prohibition, the time of the continuance of the injunction or prohibition shall not be a part of the time limited for the commencement of the action.

12.220 Commencement of new action after involuntary dismissal. (1) Notwithstanding ORS 12.020, if an action is filed with a court within the time allowed by statute, and the action is involuntarily dismissed without prejudice on any ground not adjudicating the merits of the action, or is involuntarily dismissed with prejudice on the ground that the plaintiff failed to properly effect service of summons within the time allowed by ORS 12.020 and the statute of limitations for the action expired, the plaintiff may commence a new action based on the same claim or claims against a defendant in the original action if the defendant had actual notice of the filing of the original action not later than 60 days after the action was filed.

(2) If, pursuant to subsection (1) of this section, a new action is commenced in the manner provided by ORS 12.020 not later than 180 days after the judgment dismissing the original action is entered in the register of the court, the new action is not subject to dismissal by reason of not having been commenced within the time allowed by statute.

(3) A new action may be commenced only once under this section for the same claim or claims.

(4) All defenses that would have been available if the original action had been commenced within the time otherwise allowed by statute shall be available in a new action commenced under this section. [Amended by 1961 c.726 §397; 2003 c.296 §1]

12.230 Acknowledgment or promise taking contract case out of statute; effect of payment. No acknowledgment or promise shall be sufficient evidence of a new or continuing contract, whereby to take the case out of the operation of this chapter, unless the same is contained in some writing, signed by the party to be charged thereby; but this section shall not alter the effect of any payment of principal or interest.

12.240 Effect of payment after obligation becomes due. Whenever any payment of principal or interest is made after it has become due, upon an existing contract, whether it is a bill of exchange, promissory note, bond, or other evidence of indebtedness, the limitation shall commence from the time the last payment was made.

12.250 Actions by state, county or public corporations. Unless otherwise made applicable thereto, the limitations prescribed in this chapter shall not apply to actions brought in the name of the state, or any county, or other public corporation therein, or for its benefit.

12.260 [Repealed by 1987 c.536 §9]

12.270 Conclusive presumption of validity of governmental subdivision boundary proceedings one year after effective date. On September 13, 1975, any proceeding that establishes or alters the boundaries of a governmental subdivision previously or hereafter initiated and purported to be effected in accordance with applicable legal requirements shall be conclusively presumed valid for all purposes one year after the purported effective date of the action. No direct or collateral attack on the action may thereafter be commenced. This statute of limitations includes but is not limited to the following proceedings:

(1) Formations and change of organizations under ORS 198.705 to 198.955.

(2) Boundary changes under ORS 199.410 to 199.519.

(3) Consolidations under ORS 199.705 to 199.795.

(4) Incorporations under ORS 221.010 to 221.090.

(5) Annexations under ORS 222.111 to 222.180, 222.750 and 222.840 to 222.915.

(6) Consolidations under ORS 222.210 to 222.310.

(7) Withdrawals and transfers of territory under ORS 222.510 to 222.580.

(8) Mergers under ORS 222.610 to 222.710.

(9) Formations and changes under ORS chapter 261.

(10) Alterations, changes, mergers and consolidations under ORS 330.080 to 330.123, 330.505 to 330.780 (1989 Edition) and 335.490 to 335.505.

(11) Alterations, changes, mergers and consolidations under ORS chapter 333 commenced before July 1, 2003.

(12) Formations and boundary changes under ORS 341.025 to 341.125 and 341.565 to 341.575.

(13) Organizations and boundary changes under ORS 545.002 and 545.025 to 545.043, 545.051 to 545.105, 545.109, 545.123, 545.126 and 545.131.

(14) Formations and boundary alterations under ORS 547.005 to 547.060 and 547.250 to 547.260.

(15) Formations and organizations under ORS chapter 551. [1975 c.326 §2; 1991 c.167 §1; 1999 c.452 §29; 2003 c.226 §20; 2005 c.209 §1]

Note: 12.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

12.272 Action based on pesticide application. (1) Notwithstanding any other provision of this chapter, no action against a landowner, person for whom the pesticide was applied or pesticide operator arising out of the use or application of any pesticide shall be commenced unless the person commencing the action, within the time specified by ORS 634.172, files the report required by ORS 634.172 and mails or personally delivers true copies of that report to:

(a) The landowner or pesticide operator who is allegedly responsible for the loss; and

(b) The person for whom the pesticide was applied if that person is not the person commencing the action.

(2) For the purposes of this section:

(a) Landowner includes any person, firm, corporation, the state, any county within the state, or municipality, shown by records of the county to be the owner of land or having such land under contract for purchase.

(b) Pesticide operator has the meaning given in ORS 634.006. [1991 c.351 §3; 1995 c.96 §1]

12.274 Action against trustee of express trust. Notwithstanding any other provision of this chapter, an action against the trustee of an express trust, whether in contract, tort or otherwise, arising from any act or omission of the trustee constituting a breach of duty shall be commenced within six years from the date the act or omission is discovered or in the exercise of reasonable diligence should have been discovered. However, no such action shall be commenced more than 10 years from the date of the act or omission complained of, or two years from the termination of any fiduciary account established under the trust, whichever date is later. [1991 c.968 §4]

12.276 Action for death, injury or damage resulting from breast implants. (1) Notwithstanding ORS 12.110 (1) or 30.020, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component must be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered:

(a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

(b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

(c) All other elements required to establish plaintiffs claim for relief.

(2) Except as provided in subsections (3) and (4) of this section, an action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 12.110 (1), 12.115 or any other statute of repose in Oregon Revised Statutes.

(3) An action for death, injury or damage against a physician licensed pursuant to ORS chapter 677, or against a health care facility licensed under ORS chapter 442, resulting from breast implants containing silicone, silica or silicon as a component, remains subject to the limitations imposed by ORS 12.110 (4), 12.115, 30.020 and 30.075.

(4) An action for death, injury or damage against a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component remains subject to the limitations imposed by ORS 12.110 (1), 12.115, 30.020 and 30.075 if:

(a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

(b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

(5) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

(a) The decedent;

(b) The personal representative for the decedent; or

(c) Any person for whose benefit the action could be brought. [1993 c.259 §2]

12.278 Action against manufacturer of certain pickup trucks. (1) A civil action against a manufacturer of pickup trucks for injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than two years after the injury or damage occurs. A civil action against a manufacturer of pickup trucks for death resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than three years after the death.

(2) A civil action against a manufacturer of pickup trucks for death, injury or damage resulting from a fire caused by rupture of a sidesaddle gas tank in a vehicle collision is not subject to ORS 12.115, 30.020, 30.905 (1) or any other statute of repose in Oregon Revised Statutes.

(3) For the purposes of this section, sidesaddle gas tank means a gas tank mounted outside of the side rails of the frame of a pickup truck. [1995 c.55 §2]

12.280 Action based on practice of land surveying. Notwithstanding ORS 12.135 (1) or any other statute of limitation, an action against a person for the practice of land surveying, as defined in ORS 672.005, to recover damages for injury to a person, property or to any interest in property, including damages for delay or economic loss, regardless of legal theory, arising out of the survey of real property must be commenced within two years after the date the injury or damage is first discovered or in the exercise of reasonable care should have been discovered. In no event may an action arising out of a survey be commenced more than 10 years after the date on which any map prepared by the land surveyor is filed under the provisions of ORS 209.250, or, if no map is filed, more than 10 years after the completion of work on the survey. [1995 c.310 §2]

12.282 Action against manufacturer of extendable equipment. (1) A civil action against a manufacturer of extendable equipment for injury or other damage arising out of contact with power lines, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than two years after the injury or damage occurs. A civil action against a manufacturer of extendable equipment for death arising out of contact with power lines, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, must be commenced not later than three years after the death.

(2) A civil action against a manufacturer of extendable equipment for injury, death or other damage arising out of contact with power lines is not subject to ORS 12.115, 30.020 or 30.905 (1) or any other statute of repose in Oregon Revised Statutes.

(3) For purposes of this section, extendable equipment means cranes, truck-mounted cranes, truck-mounted booms, and any self-powered vehicle with booms or other extensions that can reach power lines from the ground. [1999 c.514 §1]

Note: 12.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

UNIFORM CONFLICT OF LAWS-LIMITATIONS ACT

12.410 Definitions for ORS 12.410 to 12.480. As used in ORS 12.410 to 12.480:

(1) Claim means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute.

(2) State means a state, commonwealth, territory or possession of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
, a foreign country or a political subdivision of any of them. [1987 c.536 §1]

Note: 12.410 to 12.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 12 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

12.420 Purpose. ORS 12.410 to 12.480 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 12.410 to 12.480 among states enacting it. [1987 c.536 §6]

Note: See note under 12.410.

12.430 Claims based on law of other states; limitation period. (1) Except as provided by ORS 12.450, if a claim is substantively based:

(a) Upon the law of one other state, the limitation period of that state applies; or

(b) Upon the law of more than one state, the limitation period of one of those states, chosen by the law of conflict of laws of this state, applies.

(2) The limitation period of this state applies to all other claims. [1987 c.536 §2]

Note: See note under 12.410.

12.440 Application of statutes and rules governing conflict of laws. If the statute of limitations of another state applies to the assertion of a claim in this state, the other states relevant statutes and other rules of law governing tolling and accrual apply in computing the limitation period, but its statutes and other rules of law governing conflict of laws do not apply. [1987 c.536 §3]

Note: See note under 12.410.

12.450 When limitation period of another state not applicable. If the court determines that the limitation period of another state applicable under ORS 12.430 and 12.440 is substantially different from the limitation period of this state and has not afforded a fair opportunity to sue upon, or imposes an unfair burden in defending against the claim, the limitation period of this state applies. [1987 c.536 §4]

Note: See note under 12.410.

12.460 Claims to which statutes apply. ORS 12.410 to 12.480 apply to claims:

(1) Accruing after January 1, 1988; or

(2) Asserted in a civil action or proceeding more than one year after January 1, 1988, but it does not revive a claim barred before January 1, 1988. [1987 c.536 §5]

Note: See note under 12.410.

12.470 Severability. If any provision of ORS 12.410 to 12.480 or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 12.410 to 12.480 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 12.410 to 12.480 are severable. [1987 c.536 §8]

Note: See note under 12.410.

12.480 Short title. ORS 12.410 to 12.480 may be cited as the Uniform Conflict of Laws-Limitations Act. [1987 c.536 §7]

Note: See note under 12.410.

_______________



Chapter 13

Chapter 13  (Former Provisions)

Parties; Class Actions

PARTIES; CLASS ACTIONS

PROCEDURE IN CIVIL PROCEEDINGS

13.010 [Repealed by 1979 c.284 §199]

13.020 [Amended by 1975 c.457 §1; repealed by 1979 c.284 §199]

13.030 [Repealed by 1979 c.284 §199]

13.040 [Repealed by 1961 c.344 §109]

13.041 [1961 c.344 §96; 1973 c.823 §85; repealed by 1979 c.284 §199]

13.050 [Repealed by 1961 c.344 §109]

13.051 [1961 c.344 §97; 1973 c.823 §86; repealed by 1979 c.284 §199]

13.060 [Repealed by 1979 c.284 §199]

13.070 [Repealed by 1979 c.284 §199]

13.080 [Amended by 1969 c.591 §269; 1975 c.108 §1; repealed by 1979 c.284 §199]

13.090 [Repealed by 1979 c.284 §199]

13.110 [Repealed by 1979 c.284 §199]

13.120 [Repealed by 1979 c.284 §199]

13.130 [Repealed by 1979 c.284 §199]

13.140 [Repealed by 1979 c.284 §199]

13.150 [Repealed by 1979 c.284 §199]

13.160 [Amended by 1975 c.158 §4; repealed by 1977 c.154 §1 (13.161 enacted in lieu of 13.160)]

13.161 [1977 c.154 §2 (enacted in lieu of 13.160); repealed by 1979 c.284 §199]

13.170 [Amended by 1973 c.349 §11; 1975 c.158 §5; repealed by 1979 c.284 §199]

13.180 [1975 c.623 §5; repealed by 1979 c.284 §199]

13.190 [1975 c.623 §13; repealed by 1979 c.284 §199]

13.210 [1973 c.349 §1; repealed by 1979 c.284 §199]

13.220 [1973 c.349 §2; repealed by 1979 c.284 §199]

13.230 [1973 c.349 §3; repealed by 1979 c.284 §199]

13.240 [1973 c.349 §8; repealed by 1979 c.284 §199]

13.250 [1973 c.349 §7; repealed by 1979 c.284 §199]

13.260 [1973 c.349 §4; repealed by 1979 c.284 §199]

13.270 [1973 c.349 §6; repealed by 1979 c.284 §199]

13.280 [1973 c.349 §12; repealed by 1979 c.284 §199]

13.290 [1973 c.349 §13; repealed by 1979 c.284 §199]

13.300 [1973 c.349 §14; repealed by 1979 c.284 §199]

13.310 [1973 c.349 §15; 1979 c.284 §44; renumbered 41.815]

13.320 [1973 c.349 §9; repealed by 1979 c.284 §199]

13.330 [1973 c.349 §§16, 17; 1974 s.s. c.29 §1; repealed by 1979 c.284 §199]

13.340 [1973 c.349 §18; repealed by 1979 c.284 §199]

13.350 [1973 c.349 §19; repealed by 1979 c.284 §199]

13.360 [1973 c.349 §20; repealed by 1979 c.284 §199]

13.370 [1973 c.349 §21; 1974 s.s. c.29 §2; 1979 c.284 §45; renumbered 1.004]

13.380 [1973 c.349 §5; repealed by 1979 c.284 §199]

13.390 [1973 c.349 §10; repealed by 1979 c.284 §199]

13.400 [1973 c.349 §22; 1979 c.284 §46; renumbered 19.015]

13.410 [1973 c.349 §23; 1979 c.284 §47; renumbered 19.013]

_______________



Chapter 14

Chapter 14 Â Jurisdiction; Venue; Change of Judge

2007 EDITION

JURISDICTION; VENUE; CHANGE OF JUDGE

PROCEDURE IN CIVIL PROCEEDINGS

JURISDICTION AND VENUE

14.030Â Â Â Â Â Â  Jurisdiction as affected by place where cause of action or suit arises

14.040Â Â Â Â Â Â  Actions and suits that are to be brought where subject is situated

14.050Â Â Â Â Â Â  Actions that are to be brought where cause arose

14.060Â Â Â Â Â Â  Venue of suits against state departments and officials

14.080Â Â Â Â Â Â  Venue for other actions; residence of corporations and partnerships

CHANGE OF VENUE

14.110Â Â Â Â Â Â  When place of trial may be changed

14.120Â Â Â Â Â Â  Time of motion; to what county changed; number of changes

14.130Â Â Â Â Â Â  Transmission of transcript of proceedings and original papers

14.140Â Â Â Â Â Â  Payment of costs

14.150Â Â Â Â Â Â  When court may vacate order

14.160Â Â Â Â Â Â  When change of place of trial deemed complete

TRANSFER OF PROCEEDING AGAINST PUBLIC BODY

14.165Â Â Â Â Â Â  Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees

MOOTNESS

14.175Â Â Â Â Â Â  Acts, policies or practices of public body capable of repetition and likely to evade judicial review

DISQUALIFICATION OF JUDGE

14.210Â Â Â Â Â Â  Disqualification of judge for cause; application of section; waiver

14.250Â Â Â Â Â Â  Disqualification of judge; transfer of cause; making up issues

14.260Â Â Â Â Â Â  Affidavit and motion for change of judge; time for making; limit of two changes of judge

14.270Â Â Â Â Â Â  Time of making motion for change of judge in certain circumstances; limit of two changes of judge

14.275Â Â Â Â Â Â  Disqualification of appellate judge

Â Â Â Â Â  14.010 [Amended by 1975 c.628 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  14.020 [Repealed by 1979 c.284 Â§199]

JURISDICTION AND VENUE

Â Â Â Â Â  14.030 Jurisdiction as affected by place where cause of action or suit arises. When the court has jurisdiction of the parties, it may exercise it in respect to any cause of action or suit wherever arising, except for the specific recovery of real property situated without this state, or for an injury thereto.

Â Â Â Â Â  14.035 [1963 c.352 Â§1; 1975 c.628 Â§2; 1979 c.246 Â§2; repealed by 1979 c.246 Â§7]

Â Â Â Â Â  14.040 Actions and suits that are to be brought where subject is situated. Actions and suits for the following causes shall be commenced and tried in the county in which the subject of the action or suit, or some part thereof, is situated:

Â Â Â Â Â  (1) Actions for the recovery of real property, or an estate or interest therein, or for injuries to real property.

Â Â Â Â Â  (2) Actions for the recovery of any personal property distrained for any cause.

Â Â Â Â Â  (3) Suits for the partition of real property.

Â Â Â Â Â  (4) Suits for the foreclosure of a lien or mortgage upon real property.

Â Â Â Â Â  (5) Suits for the determination of an adverse claim, estate, or interest in real property, or the specific performance of an agreement in relation thereto. [Amended by 1997 c.249 Â§12]

Â Â Â Â Â  14.050 Actions that are to be brought where cause arose. Actions for the following causes shall be commenced and tried in the county where the cause, or some part thereof, arose:

Â Â Â Â Â  (1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water, situated in two or more counties, the action may be commenced and tried in any county bordering on such lake, river or stream, and opposite the place where the offense was committed;

Â Â Â Â Â  (2) Against a public officer or person specially appointed to execute the duties of the public officer for an act done by the officer or person in virtue of the office of the public officer; or against a person who, by the command of the public officer, or in aid of the public officer, shall do anything touching the duties of such officer.

Â Â Â Â Â  14.060 Venue of suits against state departments and officials. Any suit against any department, official, officer, commissioner, commission or board of the state, as such, or in virtue of such status, other than a suit for the causes enumerated in ORS 14.040, may be brought in the county wherein the cause of suit, or some part thereof, arose.

Â Â Â Â Â  14.070 [Amended by 1987 c.331 Â§1; 1995 c.637 Â§10; 1995 c.666 Â§10; 1999 c.738 Â§5; 2003 c.264 Â§5; repealed by 2003 c.289 Â§Â§8,8a]

Â Â Â Â Â  14.080 Venue for other actions; residence of corporations and partnerships. (1) All other actions shall be commenced in the county in which the defendants, or one of them, reside at the commencement of the action or in the county where the cause of action arose. A party resident of more than one county shall be deemed a resident of each such county. If none of the defendants reside in this state the action may be commenced in any county.

Â Â Â Â Â  (2) For purposes of this section, a corporation incorporated under the laws of this state, a limited partnership or a foreign corporation authorized to do business in this state shall be deemed to be a resident of any county where the corporation or limited partnership conducts regular, sustained business activity or has an office for the transaction of business or where any agent authorized to receive process resides. A foreign corporation or foreign limited partnership not authorized to transact business in this state shall be deemed not to be a resident of any county in this state.

Â Â Â Â Â  (3) For purposes of this section, a partnership or other unincorporated association subject to being sued in its own name shall be deemed a resident of any county where any person resides upon whom summons could be served for service upon the partnership or unincorporated association. [Amended by 1983 c.163 Â§1]

CHANGE OF VENUE

Â Â Â Â Â  14.110 When place of trial may be changed. (1) The court or judge thereof may change the place of trial, on the motion of either party to an action or suit, when it appears from the affidavit of such party that the motion is not made for the purpose of delay and:

Â Â Â Â Â  (a) That the action or suit has not been commenced in the proper county;

Â Â Â Â Â  (b) That the judge is a party to, or directly interested in the event of the action or suit, or connected by consanguinity or affinity within the third degree, with the adverse party or those for whom the adverse party prosecutes or defends;

Â Â Â Â Â  (c) That the convenience of witnesses and the parties would be promoted by such change; or

Â Â Â Â Â  (d) In an action, that the judge or the inhabitants of the county are so prejudiced against the party making the motion that the party cannot expect an impartial trial before the judge or in the county, as the case may be.

Â Â Â Â Â  (2) When the moving party in an action is a nonresident of the county, the affidavit required under this section may be made by anyone on behalf of the moving party. [Amended by 2003 c.14 Â§15]

Â Â Â Â Â  14.120 Time of motion; to what county changed; number of changes. The motion for a change of the place of trial may be made and allowed any time after the commencement of the action or suit and before the beginning of trial, except that, if the change sought is pursuant to the provisions of ORS 14.110 (1)(a), the motion must be made before filing of the answer. If the motion is allowed, the change shall be made to the county where the action or suit ought to have been commenced, if it is for the cause mentioned in ORS 14.110 (1)(a), and in other cases to the most convenient county where the cause assigned as the reason for the change does not exist. Neither party shall be entitled to more than one change of the place of trial, except for causes not in existence when the first change was allowed. [Amended by 1963 c.339 Â§1]

Â Â Â Â Â  14.130 Transmission of transcript of proceedings and original papers. When the place of trial has been changed, the clerk shall forthwith transmit to the clerk of the proper court, a transcript of the proceedings in such cause, with all the original papers filed therein, having first made out and filed in the office of the clerk, authenticated copies of all such original papers.

Â Â Â Â Â  14.140 Payment of costs. The cost of a change of venue on the ground set forth in ORS 14.110 (1)(a) shall be paid by the plaintiff, and failure to pay such cost within 20 days after entry of the order for change of venue is ground for dismissal of the action or suit. The cost of a change of venue on any other grounds shall be paid by the applicant. The cost of a change of venue on any ground shall not be taxed as a part of the costs of the case; and the clerk may require payment of such costs before the transcript and papers are transmitted. [Amended by 1963 c.339 Â§2]

Â Â Â Â Â  14.150 When court may vacate order. If the transcript and papers are not transmitted to the clerk of the proper court within the time prescribed in the order allowing the change, and the delay is caused by the act or omission of the party procuring the change, the adverse party, on motion to the court or judge thereof, may have the order vacated, and thereafter no other change of the place of trial shall be allowed to such party.

Â Â Â Â Â  14.160 When change of place of trial deemed complete. Upon the filing of the transcript and papers with the clerk of the court to which the cause is transferred, the change of venue shall be deemed complete, and thereafter the action shall proceed as though it had been commenced in that court.

TRANSFER OF PROCEEDING AGAINST PUBLIC BODY

Â Â Â Â Â  14.165 Transfer of proceeding against public body; effect of transfer on statute of limitations; adoption of rules by Court of Appeals; filing fees. (1) If an action or other proceeding against a public body is filed in circuit court and the circuit court does not have authority to decide the case, the circuit court shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal authorized by law to decide the case if the circuit court determines that another court or tribunal is authorized by law to decide the case;

Â Â Â Â Â  (b) Refer the question to the Court of Appeals if the circuit court is in doubt whether there is another court or tribunal authorized by law to decide the case; or

Â Â Â Â Â  (c) Dismiss the action or proceeding if the circuit court determines that no other court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (2) If an action or other proceeding against a public body is filed in the Court of Appeals and the Court of Appeals does not have authority to decide the case, the Court of Appeals shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal authorized by law to decide the case if the Court of Appeals determines that another court or tribunal is authorized by law to decide the case; or

Â Â Â Â Â  (b) Dismiss the action or proceeding if the Court of Appeals determines that no other court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (3) If a case is transferred by the circuit court under this section to a court or tribunal other than the Court of Appeals, and the court or tribunal determines, on its own motion or on the motion of a party, that the court or tribunal is not authorized by law to decide the case, the court or tribunal shall refer the question to the Court of Appeals.

Â Â Â Â Â  (4) The Court of Appeals shall adopt rules for the referral of questions to the Court of Appeals under this section. The rules shall provide opportunity for the parties to address the question, but shall provide the Court of Appeals with the means to reach an expeditious and summary determination of the question.

Â Â Â Â Â  (5) Upon referral of a question to the Court of Appeals under this section, the Court of Appeals shall:

Â Â Â Â Â  (a) Transfer the case to the court or tribunal that the Court of Appeals determines to be authorized by law to decide the case;

Â Â Â Â Â  (b) Decide the case if the Court of Appeals is the appropriate court; or

Â Â Â Â Â  (c) Dismiss the action or proceeding if the Court of Appeals determines that no court or tribunal is authorized by law to decide the case.

Â Â Â Â Â  (6) If an action or proceeding against a public body is transferred under this section, and the action or proceeding was filed in the transferring court within the time allowed by law for filing the action or proceeding in the receiving court or tribunal, the case may not be dismissed as not being filed within the time allowed by law.

Â Â Â Â Â  (7) If an action or proceeding against a public body is filed in circuit court or the Court of Appeals based on a reasonable interpretation of law, and the circuit court or the Court of Appeals determines that the case should be transferred under this section, the case shall be transferred to the appropriate court or tribunal in the manner provided by this section and may not be dismissed as not being filed within the time allowed by law if:

Â Â Â Â Â  (a) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was filed in the proper court;

Â Â Â Â Â  (b) Under the interpretation of law made by the person filing the action or proceeding, the action or proceeding was timely filed in the transferring court; and

Â Â Â Â Â  (c) Any delay caused by the failure to file the action or proceeding within the time allowed for filing in the receiving court or tribunal does not substantially prejudice an adverse interest or public interest.

Â Â Â Â Â  (8) If an order to transfer is entered under this section, the transferring court shall send a copy of the order to each party to the action or proceeding. Within 10 days after the entry of the transfer order, the person who filed the action or proceeding must file a copy of the transfer order in the receiving court or tribunal and, subject to any provision for waiver or deferral of fees, pay to the receiving court or tribunal any filing fees charged by that court or tribunal. Within such time as may be allowed by the receiving court or tribunal, the person must then comply with such additional pleading and service requirements as may be imposed by the receiving court or tribunal. The person filing the action or proceeding is not entitled to a refund of any filing fees paid to the transferring court.

Â Â Â Â Â  (9) The provisions of this section do not apply to any action or proceeding that is subject to the provisions of ORS 34.102.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given in ORS 192.410.

Â Â Â Â Â  (b) ÂTribunalÂ means a public body authorized by law to review decisions of another public body. [2001 c.561 Â§1]

Â Â Â Â Â  14.170 [Amended by 1971 c.298 Â§1; repealed by 1981 s.s. c.3 Â§141]

MOOTNESS

Â Â Â Â Â  14.175 Acts, policies or practices of public body capable of repetition and likely to evade judicial review. In any action in which a party alleges that an act, policy or practice of a public body, as defined in ORS 174.109, or of any officer, employee or agent of a public body, as defined in ORS 174.109, is unconstitutional or is otherwise contrary to law, the party may continue to prosecute the action and the court may issue a judgment on the validity of the challenged act, policy or practice even though the specific act, policy or practice giving rise to the action no longer has a practical effect on the party if the court determines that:

Â Â Â Â Â  (1) The party had standing to commence the action;

Â Â Â Â Â  (2) The act challenged by the party is capable of repetition, or the policy or practice challenged by the party continues in effect; and

Â Â Â Â Â  (3) The challenged policy or practice, or similar acts, are likely to evade judicial review in the future. [2007 c.770 Â§1]

DISQUALIFICATION OF JUDGE

Â Â Â Â Â  14.210 Disqualification of judge for cause; application of section; waiver. (1) A judge shall not act as such in a court of which the judge is a member in any of the following circumstances:

Â Â Â Â Â  (a) The judge shall not act as judge if the judge is a party to or directly interested in the action, suit or proceeding, except that the judge shall not be disqualified from acting as such in a case in which the judge is added as a party after taking any official action as a judge in the action, suit or proceeding, and in that case the judge shall be dismissed as a party without prejudice.

Â Â Â Â Â  (b) Except as provided in ORS 2.111 and 2.570, a judge shall not act as judge if the judge was not present and sitting as a member of the court at the hearing of a matter submitted for its decision. A judge may sign an order or judgment reflecting a decision made by another judge if, for good cause, the judge who made the decision is not available.

Â Â Â Â Â  (c) A judge shall not act as judge if the judge is related to any party, or to the attorney for any party, or to the partner or office associate of any such attorney, by consanguinity or affinity within the third degree.

Â Â Â Â Â  (d) A judge shall not act as judge if the judge has been attorney in the action, suit or proceeding for any party.

Â Â Â Â Â  (e) If appeal is made from a decision of another court, or judicial review of a decision of an administrative agency is sought, a judge shall not act as judge on appeal if the judge participated in making the decision that is subject to review.

Â Â Â Â Â  (2) This section does not apply to an application to change the place of trial, or the regulation of the order of business in court. In the circumstances specified in subsection (1)(c) and (d) of this section, the disqualification shall be deemed waived by the parties unless a motion for disqualification of the judge is made as provided by statute or court rule. [Amended by 1983 c.763 Â§59; 1999 c.659 Â§3]

Â Â Â Â Â  14.220 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.230 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.240 [Repealed by 1955 c.408 Â§2]

Â Â Â Â Â  14.250 Disqualification of judge; transfer of cause; making up issues. No judge of a circuit court shall sit to hear or try any suit, action, matter or proceeding when it is established, as provided in ORS 14.250 to 14.270, that any party or attorney believes that such party or attorney cannot have a fair and impartial trial or hearing before such judge. In such case the presiding judge for the judicial district shall forthwith transfer the cause, matter or proceeding to another judge of the court, or apply to the Chief Justice of the Supreme Court to send a judge to try it; or, if the convenience of witnesses or the ends of justice will not be interfered with by such course, and the action or suit is of such a character that a change of venue thereof may be ordered, the presiding judge may send the case for trial to the most convenient court; except that the issues in such cause may, upon the written stipulation of the attorneys in the cause agreeing thereto, be made up in the district of the judge to whom the cause has been assigned. [1955 c.408 Â§1(1); 1981 c.215 Â§5; 1987 c.338 Â§1; 1995 c.781 Â§28]

Â Â Â Â Â  14.260 Affidavit and motion for change of judge; time for making; limit of two changes of judge. (1) Any party to or any attorney appearing in any cause, matter or proceeding in a circuit court may establish the belief described in ORS 14.250 by motion supported by affidavit that such party or attorney believes that such party or attorney cannot have a fair and impartial trial or hearing before such judge, and that it is made in good faith and not for the purpose of delay. No specific grounds for the belief need be alleged. Such motion shall be allowed unless the judge moved against, or the presiding judge for the judicial district, challenges the good faith of the affiant and sets forth the basis of such challenge. In the event of such challenge, a hearing shall be held before a disinterested judge. The burden of proof shall be on the challenging judge to establish that the motion was made in bad faith or for the purposes of delay.

Â Â Â Â Â  (2) The affidavit shall be filed with such motion at any time prior to final determination of such cause, matter or proceedings in uncontested cases, and in contested cases before or within five days after such cause, matter or proceeding is at issue upon a question of fact or within 10 days after the assignment, appointment and qualification or election and assumption of office of another judge to preside over such cause, matter or proceeding.

Â Â Â Â Â  (3) No motion to disqualify a judge shall be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding. No motion to disqualify a judge or a judge pro tem, assigned by the Chief Justice of the Supreme Court to serve in a county other than the county in which the judge or judge pro tem resides shall be filed more than five days after the party or attorney appearing in the cause receives notice of the assignment.

Â Â Â Â Â  (4) In judicial districts having a population of 100,000 or more, the affidavit and motion for change of judge shall be made at the time and in the manner prescribed in ORS 14.270.

Â Â Â Â Â  (5) No party or attorney shall be permitted to make more than two applications in any cause, matter or proceeding under this section. [1955 c.408 Â§1(2); 1959 c.667 Â§1; 1981 c.215 Â§6; 1987 c.338 Â§2; 1995 c.781 Â§29]

Â Â Â Â Â  14.270 Time of making motion for change of judge in certain circumstances; limit of two changes of judge. An affidavit and motion for change of judge to hear the motions and demurrers or to try the case shall be made at the time of the assignment of the case to a judge for trial or for hearing upon a motion or demurrer. Oral notice of the intention to file the motion and affidavit shall be sufficient compliance with this section providing that the motion and affidavit are filed not later than the close of the next judicial day. No motion to disqualify a judge to whom a case has been assigned for trial shall be made after the judge has ruled upon any petition, demurrer or motion other than a motion to extend time in the cause, matter or proceeding; except that when a presiding judge assigns to the presiding judge any cause, matter or proceeding in which the presiding judge has previously ruled upon any such petition, motion or demurrer, any party or attorney appearing in the cause, matter or proceeding may move to disqualify the judge after assignment of the case and prior to any ruling on any such petition, motion or demurrer heard after such assignment. No party or attorney shall be permitted to make more than two applications in any action or proceeding under this section. [1955 c.408 Â§1(3); 1959 c.667 Â§2; 1969 c.144 Â§1; 1981 c.215 Â§7; 1995 c.781 Â§30]

Â Â Â Â Â  14.275 Disqualification of appellate judge. A party or an attorney for a party in a cause before the Supreme Court or Court of Appeals may move to disqualify a judge of the Supreme Court or of the Court of Appeals for one or more of the grounds specified in ORS 14.210, or upon the ground that the judgeÂs participation in the cause would violate the Oregon Code of Judicial Conduct. [1999 c.659 Â§4]

_______________



Chapter 15

Chapter 15 - (Former Provisions)

Commencement of Actions and Suits; Summons

COMMENCEMENT OF ACTIONS AND SUITS; SUMMONS

PROCEDURE IN CIVIL PROCEEDINGS

15.010 [Repealed by 1979 c.284 §199]

15.020 [Amended by 1977 c.877 §2; repealed by 1979 c.284 §199]

15.030 [Repealed by 1979 c.284 §199]

15.040 [Amended by 1963 c.310 §1; 1967 c.297 §1; 1969 c.181 §1; 1971 c.192 §1; 1977 c.877 §3; repealed by 1979 c.284 §199]

15.050 [Repealed by 1969 c.181 §2]

15.060 [Amended by 1955 c.165 §1; 1973 c.827 §5; 1977 c.877 §4; repealed by 1979 c.284 §199]

15.070 [Repealed by 1979 c.284 §199]

15.080 [Amended by 1961 c.344 §98; 1963 c.310 §2; 1967 c.581 §1; 1973 c.823 §87; 1975 c.604 §1; 1977 c.877 §5; repealed by 1979 c.284 §199]

15.085 [1963 c.445 §2; 1969 c.597 §257; 1971 c.779 §1; repealed by 1979 c.284 §199]

15.090 [Repealed by 1979 c.284 §199]

15.100 [Renumbered 18.135]

15.110 [Amended by 1955 c.293 §1; 1973 c.827 §6; 1977 c.877 §6; repealed by 1979 c.284 §199]

15.120 [Repealed by 1979 c.284 §199]

15.130 [Amended by 1955 c.70 §1; 1965 c.329 §1; 1973 c.529 §1; repealed by 1979 c.284 §199]

15.140 [Repealed by 1979 c.284 §199]

15.150 [Repealed by 1979 c.284 §199]

15.160 [Amended by 1961 c.353 §1; 1977 c.877 §7; repealed by 1979 c.284 §199]

15.170 [Repealed by 1979 c.284 §199]

15.180 [Repealed by 1979 c.284 §199]

15.190 [Amended by 1955 c.287 §15; subsection (5) of 1955 part derived from 1955 c.287 §§33, 34; 1959 c.440 §1; 1967 c.410 §1; 1969 c.389 §1; 1973 c.60 §1; 1977 c.877 §8; repealed by 1979 c.284 §199]

15.200 [Amended by 1955 c.287 §16; subsection (3) of 1955 part derived from 1955 c.287 §§33, 34; 1959 c.440 §2; 1961 c.146 §1; repealed by 1979 c.284 §199]

15.210 [1975 c.623 §7; repealed by 1979 c.284 §199]

15.220 [1975 c.623 §8; repealed by 1979 c.284 §199]

_______________



Chapter 16

Chapter 16 - (Former Provisions)

Pleadings; Motions; Orders; Process; Notices; Papers

PLEADINGS; PROCESS; NOTICES; PAPERS

PROCEDURE IN CIVIL PROCEEDINGS

16.010 [Repealed by 1979 c.284 §199]

16.020 [Repealed by 1979 c.284 §199]

16.030 [Repealed by 1979 c.284 §199]

16.040 [Repealed by 1979 c.284 §199]

16.050 [Repealed by 1979 c.284 §199]

16.060 [Repealed by 1979 c.284 §199]

16.070 [Repealed by 1979 c.284 §199]

16.080 [Repealed by 1979 c.284 §199]

16.090 [Repealed by 1979 c.284 §199]

16.100 [Repealed by 1979 c.284 §199]

16.110 [Repealed by 1979 c.284 §199]

16.120 [Repealed by 1979 c.284 §199]

16.130 [Repealed by 1979 c.284 §199]

16.140 [Amended by 1975 c.716 §1; repealed by 1979 c.284 §199]

16.150 [Repealed by 1979 c.284 §199]

16.210 [Repealed by 1979 c.284 §199]

16.220 [Amended by 1973 c.59 §1; 1975 c.158 §1; repealed by 1977 c.356 §1 (16.221 enacted in lieu of 16.220)]

16.221 [1977 c.356 §2 (enacted in lieu of 16.220); repealed by 1979 c.284 §199]

16.230 [Repealed by 1975 c.158 §6]

16.240 [Repealed by 1979 c.284 §199]

16.250 [Repealed by 1979 c.284 §199]

16.260 [Repealed by 1979 c.284 §199]

16.270 [Repealed by 1979 c.284 §199]

16.280 [Repealed by 1979 c.284 §199]

16.290 [Amended by 1975 c.623 §9; repealed by 1979 c.284 §199]

16.300 [Repealed by 1975 c.158 §6]

16.305 [1975 c.158 §2; repealed by 1979 c.284 §199]

16.310 [Repealed by 1975 c.158 §6]

16.315 [1971 c.124 §1; 1975 c.158 §3; repealed by 1979 c.284 §199]

16.320 [Repealed by 1979 c.284 §199]

16.325 [1975 c.623 §10; repealed by 1979 c.284 §199]

16.330 [Repealed by 1979 c.284 §199]

16.340 [Repealed by 1979 c.284 §199]

16.360 [Repealed by 1979 c.284 §199]

16.370 [Repealed by 1979 c.284 §199]

16.380 [Repealed by 1979 c.284 §199]

16.390 [Repealed by 1979 c.284 §199]

16.400 [Repealed by 1979 c.284 §199]

16.410 [Repealed by 1979 c.284 §199]

16.420 [Repealed by 1979 c.284 §199]

16.430 [Repealed by 1979 c.284 §199]

16.460 [Repealed by 1979 c.284 §199]

16.470 [Renumbered 17.003]

16.480 [Repealed by 1979 c.284 §199]

16.490 [Repealed by 1979 c.284 §199]

16.500 [Repealed by 1979 c.284 §199]

16.510 [Amended by 1967 c.493 §1; 1975 c.332 §1; repealed by 1979 c.284 §199]

16.530 [Repealed by 1979 c.284 §199]

16.540 [Repealed by 1979 c.284 §199]

16.610 [Repealed by 1979 c.284 §199]

16.620 [Repealed by 1979 c.284 §199]

16.630 [Repealed by 1979 c.284 §199]

16.640 [Repealed by 1979 c.284 §199]

16.650 [Repealed by 1979 c.284 §199]

16.660 [Repealed by 1979 c.284 §199]

16.710 [Repealed by 1979 c.284 §199]

16.720 [Repealed by 1979 c.284 §199]

16.730 [Repealed by 1979 c.284 §199]

16.740 [Repealed by 1979 c.284 §199]

16.760 [Repealed by 1979 c.284 §199]

16.765 [Repealed by 1979 c.284 §199]

16.770 [Repealed by 1979 c.284 §199]

16.780 [Repealed by 1979 c.284 §199]

16.790 [Repealed by 1979 c.284 §199]

16.800 [Repealed by 1979 c.284 §199]

16.810 [Repealed by 1979 c.284 §199]

16.820 [Repealed by 1979 c.284 §199]

16.830 [Repealed by 1979 c.284 §199]

16.840 [Repealed by 1979 c.284 §199]

16.850 [Repealed by 1979 c.284 §199]

16.860 [Amended by 1977 c.607 §1; repealed by 1979 c.284 §199]

16.870 [Repealed by 1979 c.284 §199]

16.880 [Amended by 1959 c.628 §6; 1965 c.221 §11; repealed by 1979 c.284 §199]

_______________



Chapter 17

Chapter 17 Â Compromise; Settlement

2007 EDITION

COMPROMISE; SETTLEMENT

PROCEDURE IN CIVIL PROCEEDINGS

SETTLEMENT OR COMPROMISE WITH INJURED WORKER

17.065Â Â Â Â Â Â  Definitions for ORS 17.065 to 17.085

17.075Â Â Â Â Â Â  When settlement prohibited between employer and employee

17.085Â Â Â Â Â Â  When settlement allowed

SETTLEMENT OR COMPROMISE BY PUBLIC BODY

17.095Â Â Â Â Â Â  Prohibition of confidential settlements and compromises; exceptions

PENALTIES

17.990Â Â Â Â Â Â  Penalties

Â Â Â Â Â  17.003 [Formerly 16.470; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.005 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.010 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.015 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.020 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.025 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.033 [1973 c.812 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.035 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.040 [Amended by 1957 c.376 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.045 [Amended by 1955 c.497 Â§5; 1957 c.376 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.050 [Amended by 1969 c.388 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.055 [Amended by 1975 c.512 Â§4; repealed by 1979 c.284 Â§199]

SETTLEMENT OR COMPROMISE WITH INJURED WORKER

Â Â Â Â Â  17.065 Definitions for ORS 17.065 to 17.085. As used in ORS 17.065 to 17.085, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCompromiseÂ means an agreement to allow judgment to be given for a sum or value specified.

Â Â Â Â Â  (2) ÂEmployerÂ includes any agent or representative of an employer.

Â Â Â Â Â  (3) ÂReleaseÂ means an agreement to abandon a claim or right to the person against whom the claim exists.

Â Â Â Â Â  (4) ÂSettlementÂ means an agreement to accept as full and complete compensation for a claim a sum or value specified. [1975 c.512 Â§1; 1979 c.284 Â§49]

Â Â Â Â Â  17.075 When settlement prohibited between employer and employee. (1) An employer whose interest is or may become adverse to that of an injured employee shall not, within 15 days from the date of the occurrence causing the employeeÂs injury:

Â Â Â Â Â  (a) Negotiate or attempt to negotiate a settlement or compromise with the injured employee;

Â Â Â Â Â  (b) Obtain or attempt to obtain a general release of liability from the injured employee; or

Â Â Â Â Â  (c) Obtain or attempt to obtain any statement, either written or oral from the injured employee.

Â Â Â Â Â  (2) Subsection (1)(c) of this section does not apply to the extent that compliance with statutes or rules of federal or state agencies requiring reports of accidents and injuries necessitates obtaining an employee statement within the 15-day period following the date of the injury.

Â Â Â Â Â  (3) Any settlement or compromise agreement entered into, any general release of liability or any written or oral statement made by any employee after the employee incurs a personal injury, that is not obtained in accordance with ORS 17.085, requiring notice, may be disavowed by the injured employee within 12 months following the date of the injury and such statement, release, compromise or settlement shall not be admissible evidence in any court action or administrative proceeding relating to the injury. [1975 c.512 Â§2; 2005 c.22 Â§5]

Â Â Â Â Â  17.085 When settlement allowed. ORS 17.075 relating to settlements, compromises, releases and statements obtained by an employer whose interest is or may become adverse to an injured employee shall not apply, if at least five days prior to obtaining the settlement, compromise, release or statement, the injured

employee has signified the willingness of the injured employee that a settlement, compromise, release or statement be given. [1975 c.512 Â§3]

SETTLEMENT OR COMPROMISE BY PUBLIC BODY

Â Â Â Â Â  17.095 Prohibition of confidential settlements and compromises; exceptions. (1) A public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, may not enter into any settlement or compromise of the action if the settlement or compromise requires that the terms or conditions of the settlement or compromise be confidential.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A public body, or officer, employee or agent of a public body, may enter into a settlement or compromise that requires the terms or conditions to be confidential if federal law requires terms or conditions of that settlement or compromise to be confidential. Only terms and conditions that are required to be confidential under federal law may be confidential in the settlement or compromise.

Â Â Â Â Â  (b) A court may order that the terms or conditions of a settlement or compromise that reveal the identity of a person be confidential if:

Â Â Â Â Â  (A) The person whose identity is revealed is a victim of sexual abuse or is under 18 years of age; and

Â Â Â Â Â  (B) The court determines, by written findings, that the specific privacy interests of the person outweigh the publicÂs interest in the terms or conditions.

Â Â Â Â Â  (3) Any public body, or officer, employee or agent of a public body, who is a defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an action under ORS 294.100, shall file with the court a full and complete disclosure of the terms and conditions of any settlement or compromise of the claims against the public body, its officers, employees or agents. The disclosure shall be filed prior to the dismissal of the action.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂActionÂ means a legal proceeding that has been commenced as provided in ORCP 3; and

Â Â Â Â Â  (b) ÂPublic bodyÂ has that meaning given in ORS 30.260. [Formerly 30.402; 2005 c.352 Â§1]

Â Â Â Â Â  17.100 [1989 c.465 Â§1; renumbered 31.825 in 2003]

Â Â Â Â Â  17.105 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.115 [Amended by 1973 c.836 Â§315; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.120 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.125 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.130 [Amended by 1975 c.781 Â§5; 1977 c.262 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.135 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.140 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.145 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.150 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.155 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.165 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.170 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.175 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.180 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.185 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.190 [1969 c.222 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.205 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.215 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.220 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.225 [Amended by 1969 c.222 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.230 [Renumbered 10.100]

Â Â Â Â Â  17.235 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.240 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.245 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.250 [Amended by 1981 c.892 Â§85a; renumbered 10.095]

Â Â Â Â Â  17.255 [Amended by 1965 c.534 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.305 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.310 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.315 [Renumbered 10.077]

Â Â Â Â Â  17.320 [Amended by 1977 c.357 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.325 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.330 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.335 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.340 [Amended by 1959 c.638 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.345 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.355 [Amended by 1975 c.279 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.360 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.405 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.410 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.415 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.420 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.425 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.430 [Amended by 1953 c.580 Â§2; 1959 c.558 Â§28; 1959 c.638 Â§4; repealed by 1965 c.177 Â§1 (17.431 enacted in lieu of 17.430)]

Â Â Â Â Â  17.431 [1965 c.177 Â§2 (enacted in lieu of 17.430); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.435 [Amended by 1965 c.177 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.440 [Repealed by 1965 c.177 Â§4 (17.441 enacted in lieu of 17.440)]

Â Â Â Â Â  17.441 [1965 c.177 Â§5 (enacted in lieu of 17.440); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.505 [Amended by 1977 c.357 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.510 [Amended by 1977 c.357 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.515 [Amended by 1971 c.565 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.520 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  17.525 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  17.605 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.610 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.615 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.620 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.625 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.630 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  17.705 [Amended by 1965 c.391 Â§1; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.710 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.720 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.725 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.730 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.735 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.740 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.745 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.750 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.755 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.760 [Amended by 1959 c.638 Â§5; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  17.765 [Repealed by 1981 c.898 Â§53]

PENALTIES

Â Â Â Â Â  17.990 Penalties. A person violating ORS 17.075 (1) commits a Class A violation. [1975 c.512 Â§5; 1999 c.1051 Â§146]

_______________



Chapter 18

Chapter 18 Â Judgments

2007 EDITION

JUDGMENTS

PROCEDURE IN CIVIL PROCEEDINGS

DEFINITIONS

18.005Â Â Â Â Â Â  Definitions

18.015Â Â Â Â Â Â  Statutory references to decrees and judgments

APPLICATION

18.025Â Â Â Â Â Â  Courts subject to chapter

APPROPRIATE DOCUMENT

18.028Â Â Â Â Â Â  Authority of Chief Justice

18.029Â Â Â Â Â Â  Effect of chapter on use of judgment

FORM OF JUDGMENT DOCUMENT

18.035Â Â Â Â Â Â  Preparation of judgment document

18.038Â Â Â Â Â Â  Form of judgment document generally

18.042Â Â Â Â Â Â  Judgment in civil action that includes money award

18.048Â Â Â Â Â Â  Judgment in criminal action that contains money award

18.049Â Â Â Â Â Â  Adjustments to money awards

18.052Â Â Â Â Â Â  Duty of judge with respect to form of judgment document

18.058Â Â Â Â Â Â  Duty of court administrator with respect to form of judgment document

18.062Â Â Â Â Â Â  Use of electronic judgment forms

ENTRY OF JUDGMENTS IN REGISTER

18.075Â Â Â Â Â Â  Entry of judgments in circuit courts generally

18.078Â Â Â Â Â Â  Notice of entry of judgment in circuit court civil action

18.082Â Â Â Â Â Â  Effect of entry of judgment

CORRECTIONS TO JUDGMENTS

18.107Â Â Â Â Â Â  Corrections to civil judgments

18.112Â Â Â Â Â Â  Correction of designation of judgment as general judgment

JUDGMENT LIENS

18.150Â Â Â Â Â Â  Judgment liens in circuit courts

18.152Â Â Â Â Â Â  Establishing judgment liens in other counties

18.154Â Â Â Â Â Â  Appeal; motion to eliminate lien

18.158Â Â Â Â Â Â  Judgment lien based on judgment for child support or spousal support entered in another state

18.162Â Â Â Â Â Â  Judgment lien based on justice and municipal court judgments; satisfaction filing fee

18.165Â Â Â Â Â Â  Priority of judgment lien over unrecorded conveyance

18.170Â Â Â Â Â Â  Form for lien record abstract; rules

EXPIRATION AND EXTENSION OF JUDGMENT REMEDIES

18.180Â Â Â Â Â Â  Expiration of judgment remedies in circuit court

18.182Â Â Â Â Â Â  Extension of judgment remedies

18.185Â Â Â Â Â Â  Extension of judgment lien of spousal support award

18.190Â Â Â Â Â Â  Spousal support awards in judgments entered before January 1, 2004

18.192Â Â Â Â Â Â  Child support awards in judgments entered before January 1, 1994

18.194Â Â Â Â Â Â  Expiration and extension of judgment remedies for justice and municipal court judgments

RELEASE OF LIEN

18.200Â Â Â Â Â Â  Release of lien

18.202Â Â Â Â Â Â  Reinstatement of lien

ASSIGNMENT OF JUDGMENT

18.205Â Â Â Â Â Â  Assignment of judgment

SATISFACTION OF MONEY AWARDS

18.225Â Â Â Â Â Â  Satisfaction of money awards generally

18.228Â Â Â Â Â Â  Satisfaction of support awards payable to Department of Justice

18.232Â Â Â Â Â Â  Alternate method for satisfaction of support awards payable to Department of Justice

18.235Â Â Â Â Â Â  Motion to satisfy money award

18.238Â Â Â Â Â Â  Proceedings after discharge in bankruptcy

CONTRIBUTION

18.242Â Â Â Â Â Â  Contribution among judgment debtors; subrogation of surety

APPEAL

18.245Â Â Â Â Â Â  Jurisdictional requirements

ENFORCEMENT OF JUDGMENTS

(Generally)

18.252Â Â Â Â Â Â  Execution

18.255Â Â Â Â Â Â  Enforcement of judgment by circuit court for county where debtor resides

(Proceedings in Support of Execution)

18.265Â Â Â Â Â Â  Debtor examination

18.268Â Â Â Â Â Â  Conduct of debtor examination; seizure of property

18.270Â Â Â Â Â Â  Written interrogatories

EXEMPT PROPERTY

(Generally)

18.300Â Â Â Â Â Â  Resident not entitled to federal bankruptcy exemptions

18.305Â Â Â Â Â Â  Property not exempt from execution for purchase price

18.312Â Â Â Â Â Â  Execution not to issue against property of deceased party; exception

18.318Â Â Â Â Â Â  Execution against property in possession or control of public officer or agency

18.322Â Â Â Â Â Â  Adjudication of claim of exemption

(Personal Property)

18.345Â Â Â Â Â Â  Exempt personal property generally

18.348Â Â Â Â Â Â  Certain funds exempt when deposited in account; limitations

18.352Â Â Â Â Â Â  Proceeds of casualty and indemnity insurance attachable on execution

18.358Â Â Â Â Â Â  Certain retirement plans exempt from execution; exceptions

18.362Â Â Â Â Â Â  Exemption for firearms

18.364Â Â Â Â Â Â  Prohibition on demanding firearms

(Wages)

18.375Â Â Â Â Â Â  Definitions

18.385Â Â Â Â Â Â  Wage exemption

(Homesteads)

18.395Â Â Â Â Â Â
Homestead
exemption

18.398Â Â Â Â Â Â  Denial of homestead exemption when judgment is for child support

18.402Â Â Â Â Â Â  Limitations on homestead exemption

18.406Â Â Â Â Â Â  Exemption not applicable to certain liens, mortgages and interests

18.412Â Â Â Â Â Â  Notice of intent to discharge judgment lien against homestead

18.415Â Â Â Â Â Â  Objections to discharge; hearing

18.422Â Â Â Â Â Â  Release of judgment lien

(Manufactured Dwellings and Floating Homes)

18.428Â Â Â Â Â Â  Exemption for manufactured dwellings and floating homes

WRITS OF GARNISHMENT

(Definitions)

18.600Â Â Â Â Â Â  Definitions

(Garnishment Generally)

18.602Â Â Â Â Â Â  Garnishment described

18.605Â Â Â Â Â Â  Debts subject to garnishment; when writ may be issued on debt

18.607Â Â Â Â Â Â  Form of writ; single writ for two or more debtors

18.609Â Â Â Â Â Â  Validity of writ after issuance

18.610Â Â Â Â Â Â  Court with authority over writ

(Garnishable Property)

18.615Â Â Â Â Â Â  Garnishable property generally

18.618Â Â Â Â Â Â  Property not subject to garnishment

18.620Â Â Â Â Â Â  Setoff for certain amounts payable to underlying lienholders

(Duration of WritÂs Effect)

18.625Â Â Â Â Â Â  Duration of writÂs effect

18.627Â Â Â Â Â Â  Multiple writs

(Persons Authorized to Issue Writs)

18.635Â Â Â Â Â Â  Who may issue writs

(Writs Issued by Court Administrators)

18.638Â Â Â Â Â Â  Writs issued by court administrators generally

18.640Â Â Â Â Â Â  Grounds for denying issuance of writ

(Writs Issued by Division of Child Support or District Attorney)

18.645Â Â Â Â Â Â  Writs issued by Division of Child Support or district attorney; rules

(Delivery of Writ)

18.650Â Â Â Â Â Â  Items required to be delivered to garnishee

18.652Â Â Â Â Â Â  Manner of delivery; delivery fee

18.655Â Â Â Â Â Â  Proper person to receive writ

18.658Â Â Â Â Â Â  Documents to be delivered to debtor

(Duties of Garnishee Generally)

18.665Â Â Â Â Â Â  Duties generally

18.668Â Â Â Â Â Â  Immunity by payment to court administrator or delivery to sheriff

18.670Â Â Â Â Â Â  Exceptions to garnisheeÂs duties

18.672Â Â Â Â Â Â  Duties of personal representative who is garnished

(Garnishee Response)

18.680Â Â Â Â Â Â  Response required; time

18.682Â Â Â Â Â Â  When response not required

18.685Â Â Â Â Â Â  Contents of response; manner of making payment

18.688Â Â Â Â Â Â  Response of garnishee who is employer of debtor

18.690Â Â Â Â Â Â  Delivery of garnishee response

18.692Â Â Â Â Â Â  Supplemental garnishee response

(Challenge to Garnishment)

18.700Â Â Â Â Â Â  Manner of making challenge to garnishment

18.702Â Â Â Â Â Â  Notice to garnishor and garnishee of challenge to garnishment

18.705Â Â Â Â Â Â  Duties of garnishor and creditor created by challenge to garnishment

18.708Â Â Â Â Â Â  Duties of garnishee created by challenge to garnishment

18.710Â Â Â Â Â Â  Hearing on challenge to garnishment

18.712Â Â Â Â Â Â  Allowance or denial of challenge

18.715Â Â Â Â Â Â  Sanctions

18.718Â Â Â Â Â Â  Special procedures for writs issued for past due support

(Claim by Person Other Than Debtor)

18.725Â Â Â Â Â Â  Claim by person other than debtor for all or part of garnished property

(Payment of Money Under Writ Generally)

18.730Â Â Â Â Â Â  Payment of money under writ; garnishorÂs duty to hold payments

18.732Â Â Â Â Â Â  Money owed to debtor that is due within 45 days

(Payment of Nonexempt Wages)

18.735Â Â Â Â Â Â  Payment of wages subject to garnishment

18.736Â Â Â Â Â Â  Processing fee

(Payments Made to Court Administrator)

18.738Â Â Â Â Â Â  Acceptance or rejection of payments by court administrator

18.740Â Â Â Â Â Â  Payments erroneously sent to court

(Crediting of Payments)

18.742Â Â Â Â Â Â  Crediting of payments against debt

18.745Â Â Â Â Â Â  Excess payments

(Property Subject to
Sale
by Sheriff)

18.750Â Â Â Â Â Â  Application of ORS 18.750 to 18.760

18.752Â Â Â Â Â Â  Garnishee duties

18.755Â Â Â Â Â Â  Request for sale; sheriffÂs fees

18.758Â Â Â Â Â Â  SheriffÂs sale

18.760Â Â Â Â Â Â  Challenge to garnishment

(Release of Garnishment)

18.770Â Â Â Â Â Â  Release of garnishment

(Sanctions Against Noncomplying Garnishee)

18.775Â Â Â Â Â Â  Liability of garnishee

18.778Â Â Â Â Â Â  Order to appear

18.780Â Â Â Â Â Â  Pleadings; default judgment

18.782Â Â Â Â Â Â  Hearing

(Financial Institution as Garnishee)

18.790Â Â Â Â Â Â  Search fee; garnishment processing fee

18.792Â Â Â Â Â Â  Safe deposit boxes

18.795Â Â Â Â Â Â  Setoff for amounts owing to financial institution

18.798Â Â Â Â Â Â  Effect of garnishment served on financial institution

(Writs Issued to Enforce Agency Orders or Warrants)

18.800Â Â Â Â Â Â  Special procedures for writs issued to enforce agency orders or warrants

(Use of Writ for Provisional Process)

18.810Â Â Â Â Â Â  Use of writ for provisional process

(Forms)

18.830Â Â Â Â Â Â  Writ of garnishment form

18.832Â Â Â Â Â Â  Debt calculation form

18.835Â Â Â Â Â Â  Garnishee response form

18.838Â Â Â Â Â Â  Instructions to garnishee form

18.840Â Â Â Â Â Â  Wage exemption calculation form

18.842Â Â Â Â Â Â  Release of garnishment form

18.845Â Â Â Â Â Â  Notice of exemptions form; instructions for challenge to garnishment

18.850Â Â Â Â Â Â  Challenge to garnishment form

NOTICES OF GARNISHMENT

18.854Â Â Â Â Â Â  Notices of garnishment generally

18.855Â Â Â Â Â Â  Notices of garnishment issued by state agencies

18.857Â Â Â Â Â Â  Notice of garnishment issued by county tax collector

WRITS OF EXECUTION

(Function and Form of Writ)

18.860Â Â Â Â Â Â  Function of writ

18.862Â Â Â Â Â Â  Form of writ

(Issuance of Writ)

18.865Â Â Â Â Â Â  Court administrator to issue writ

18.867Â Â Â Â Â Â  Issuance of writs for certain judgments awarding child support

18.868Â Â Â Â Â Â  Sheriff to whom writ is issued

18.870Â Â Â Â Â Â  Recording of writ

(Return on Writ)

18.872Â Â Â Â Â Â  Return on writ of execution

(Instructions to Sheriff)

18.875Â Â Â Â Â Â  Instructions to sheriff

(Levy)

18.878Â Â Â Â Â Â  Manner of levying on property

18.880Â Â Â Â Â Â  Alternative procedure for levying on tangible personal property

18.882Â Â Â Â Â Â  Criminal penalty for moving, using or damaging secured property

18.884Â Â Â Â Â Â  Levying on intangible personal property

18.886Â Â Â Â Â Â  CreditorÂs bond

18.887Â Â Â Â Â Â  Forcible entry for purpose of levying on personal property

18.888Â Â Â Â Â Â  Notice of levy

18.890Â Â Â Â Â Â  DebtorÂs bond

(Challenge to Writ of Execution)

18.892Â Â Â Â Â Â  Challenge to writ of execution

18.894Â Â Â Â Â Â  Notice of challenge to execution

18.896Â Â Â Â Â Â  Challenge to execution form

18.898Â Â Â Â Â Â  Hearing on challenge to execution

18.899Â Â Â Â Â Â  Sanctions

EXECUTION
SALE

(Residential Property)

18.901Â Â Â Â Â Â  Definition of residential property

18.904Â Â Â Â Â Â  Order required for sale of residential property; exceptions

18.906Â Â Â Â Â Â  Motion for order authorizing sale of residential property

18.908Â Â Â Â Â Â  Notice of motion for order authorizing sale of residential property

18.912Â Â Â Â Â Â  Hearing on motion for order authorizing sale of residential property

(Notice of
Sale
)

18.918Â Â Â Â Â Â  Person entitled to written notice of sale

18.920Â Â Â Â Â Â  Notice of sale of personal property

18.922Â Â Â Â Â Â  Expedited sale of perishable personal property; expedited sale to prevent loss of value

18.924Â Â Â Â Â Â  Notice of sale of real property

18.926Â Â Â Â Â Â  Legal notices website; posting fee

(Conduct of Execution
Sale
)

18.930Â Â Â Â Â Â  Conduct of sale generally; county fee

18.932Â Â Â Â Â Â  Postponement of sale; rules

18.934Â Â Â Â Â Â  Amount of property to be sold; sheriff and deputies may not purchase

18.936Â Â Â Â Â Â  Bid by judgment creditor

18.938Â Â Â Â Â Â  Manner of payment

18.940Â Â Â Â Â Â  Bill of sale for personal property

18.942Â Â Â Â Â Â  SheriffÂs certificate of sale for real property

18.944Â Â Â Â Â Â  Notice of completed sale

18.946Â Â Â Â Â Â  Possession after sale; right to rents or value of use

18.948Â Â Â Â Â Â  Confirmation of sale of real property

18.950Â Â Â Â Â Â  Delivery and distribution of proceeds

18.952Â Â Â Â Â Â  Effect of sale on judgment debtorÂs or mortgagorÂs title; effect of redemption by judgment debtor or mortgagor

18.954Â Â Â Â Â Â  Conduct of sale pursuant to court rule or terms of order or judgment

(Redemption)

18.960Â Â Â Â Â Â  Definitions

18.962Â Â Â Â Â Â  Property that may be redeemed

18.963Â Â Â Â Â Â  Who may redeem

18.964Â Â Â Â Â Â  Time for redemption

18.966Â Â Â Â Â Â  Redemption amount payable to purchaser

18.967Â Â Â Â Â Â  Redemption amount payable to redemptioner

18.968Â Â Â Â Â Â  Setoff for rents, income and profits realized by certificate holder; certificate holderÂs lien for crops and amounts expended to prevent waste

18.970Â Â Â Â Â Â  Redemption notice

18.971Â Â Â Â Â Â  Objection to redemption notice

18.972Â Â Â Â Â Â  Response to redemption notice

18.973Â Â Â Â Â Â  Objection to response

18.975Â Â Â Â Â Â  Payment of redemption amount

18.978Â Â Â Â Â Â  Court proceedings on objections

18.980Â Â Â Â Â Â  Accounting

18.981Â Â Â Â Â Â  Manner of payment

18.982Â Â Â Â Â Â  Redemptioner must provide sheriff with address

(Waste)

18.983Â Â Â Â Â Â  Court may restrain waste

(SheriffÂs Deed)

18.985Â Â Â Â Â Â  SheriffÂs deed

SPECIAL RULES FOR SPECIFIC TYPES OF PROPERTY

18.986Â Â Â Â Â Â  Manufactured dwellings and floating homes

18.987Â Â Â Â Â Â  PurchaserÂs interest in land sale contract; leasehold interest in land with unexpired term of more than two years

18.988Â Â Â Â Â Â  SellerÂs right to receive payments under land sale contract

18.989Â Â Â Â Â Â  Equitable interests in property

MISCELLANEOUS

18.992Â Â Â Â Â Â  Referral of disputes to court

18.993Â Â Â Â Â Â  Effect of ORS 18.860 to 18.993 on courtÂs ability to direct seizure

18.999Â Â Â Â Â Â  Recovery of expenses incurred in enforcing judgment and certain other monetary obligations

DEFINITIONS

Â Â Â Â Â  18.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂActionÂ means any proceeding commenced in a court in which the court may render a judgment.

Â Â Â Â Â  (2) ÂChild support awardÂ means a money award or agency order that requires the payment of child support and that is entered under ORS 108.010 to 108.550, 416.310 to 416.340, 416.400 to 416.465, 416.510 to 416.990, 419B.400 or 419C.590 or ORS chapter 25, 107, 109 or 110.

Â Â Â Â Â  (3) ÂCivil actionÂ means any action that is not a criminal action.

Â Â Â Â Â  (4) ÂCourt administratorÂ means a trial court administrator in a circuit court that has a trial court administrator and the clerk of the court in all other courts.

Â Â Â Â Â  (5) ÂCriminal actionÂ has the meaning given in ORS 131.005.

Â Â Â Â Â  (6) ÂExecutionÂ means enforcement of the money award portion of a judgment or enforcement of a judgment requiring delivery of the possession or sale of specific real or personal property, by means of writs of execution, writs of garnishment and other statutory or common law writs or remedies that may be available under the law.

Â Â Â Â Â  (7) ÂGeneral judgmentÂ means the judgment entered by a court that decides all requests for relief in the action except:

Â Â Â Â Â  (a) A request for relief previously decided by a limited judgment; and

Â Â Â Â Â  (b) A request for relief that may be decided by a supplemental judgment.

Â Â Â Â Â  (8) ÂJudgmentÂ means the concluding decision of a court on one or more requests for relief in one or more actions, as reflected in a judgment document.

Â Â Â Â Â  (9) ÂJudgment documentÂ means a writing in the form provided by ORS 18.038 that incorporates a courtÂs judgment.

Â Â Â Â Â  (10) ÂJudgment lienÂ means:

Â Â Â Â Â  (a) The effect of a judgment on real property as described in ORS 18.150 (2) and (3) for the county in which the judgment is entered, and as described in ORS 18.152 (2) and (3) for a county in which the judgment is recorded under ORS 18.152; and

Â Â Â Â Â  (b) A support arrearage lien attaching to real property under ORS 18.150 (3) or 18.152 (3).

Â Â Â Â Â  (11) ÂJudgment remedyÂ means:

Â Â Â Â Â  (a) The ability of a judgment creditor to enforce a judgment through execution; and

Â Â Â Â Â  (b) Any judgment lien arising under ORS 18.150 or 18.152.

Â Â Â Â Â  (12) ÂLegal authorityÂ means:

Â Â Â Â Â  (a) A statute;

Â Â Â Â Â  (b) An
Oregon
Rule of Civil Procedure;

Â Â Â Â Â  (c) A rule or order of the Chief Justice of the Supreme Court adopted under ORS 18.028; and

Â Â Â Â Â  (d) All controlling appellate court decisions in effect December 31, 2003.

Â Â Â Â Â  (13) ÂLimited judgmentÂ means:

Â Â Â Â Â  (a) A judgment entered under ORCP 67 B or 67 G;

Â Â Â Â Â  (b) A judgment entered before the conclusion of an action in a circuit court for the partition of real property, defining the rights of the parties to the action and directing sale or partition;

Â Â Â Â Â  (c) An interlocutory judgment foreclosing an interest in real property; and

Â Â Â Â Â  (d) A judgment rendered before entry of a general judgment in an action that disposes of at least one but fewer than all requests for relief in the action and that is rendered pursuant to a legal authority that specifically authorizes that disposition by limited judgment.

Â Â Â Â Â  (14) ÂMoney awardÂ means a judgment or portion of a judgment that requires the payment of money.

Â Â Â Â Â  (15) ÂPersonÂ includes a public body as defined in ORS 174.109.

Â Â Â Â Â  (16) ÂRequest for reliefÂ means a claim, a charge in a criminal action or any other request for a determination of the rights and liabilities of one or more parties in an action that a legal authority allows the court to decide by a judgment.

Â Â Â Â Â  (17) ÂSupplemental judgmentÂ means a judgment that may be rendered after a general judgment pursuant to a legal authority.

Â Â Â Â Â  (18) ÂSupport arrearage lienÂ means a lien that attaches to real property under the provisions of ORS 18.150 (3) or 18.152 (3).

Â Â Â Â Â  (19) ÂSupport awardÂ means a money award or agency order that requires the payment of child or spousal support. [2003 c.576 Â§1; 2005 c.542 Â§55; 2005 c.568 Â§4]

Â Â Â Â Â  Note: Section 7, chapter 568, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Sections 2 [18.245] and 6 [18.029] of this 2005 Act and the amendments to ORS 18.005 by section 4 of this 2005 Act apply to all judgments entered on or after January 1, 2004. [2005 c.568 Â§7]

Â Â Â Â Â  Note: Sections 45 and 569 (1) and (2), chapter 576, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 45. (1) Except as provided by this section or by sections 1 to 44 of this 2003 Act [ORS chapter 18], sections 1 to 44 of this 2003 Act apply only to judgments entered on or after the effective date of this 2003 Act [January 1, 2004]. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any judgment or decree entered before the effective date of this 2003 Act. Nothing in this 2003 Act affects the validity, lien effect or enforceability of any order or warrant docketed or recorded before the effective date of this 2003 Act. Except as provided by this section or sections 1 to 44 of this 2003 Act, any judgment or decree entered before the effective date of this 2003 Act, and any order or warrant docketed or recorded before the effective date of this 2003 Act, shall continue to be governed by the law in effect on the day immediately preceding the effective date of this 2003 Act.

Â Â Â Â Â  (2) Section 12 of this 2003 Act [18.107] applies to any corrected judgment entered on or after the effective date of this 2003 Act, without regard to whether the original judgment is entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (3) A judgment creditor may create a judgment lien for a judgment in a county other than the county in which a judgment is entered in the manner provided by section 15 of this 2003 Act [18.152] without regard to whether the judgment is entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (4) Section 17 of this 2003 Act [18.158] applies to all judgments, whether entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (5) Except as provided in sections 21 [18.190] and 22 [18.192] of this 2003 Act, sections 18 [18.180] and 19 [18.182] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act. Notwithstanding section 19 of this 2003 Act, any order of renewal entered before the effective date of this 2003 Act may be recorded in the manner provided by section 19 (6) of this 2003 Act with the effect provided by section 15 (4) of this 2003 Act.

Â Â Â Â Â  (6) Section 23 of this 2003 Act [18.200] applies to the release of any judgment lien after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (7) Section 24 of this 2003 Act [18.205] applies to the assignment of any judgment after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (8) Section 25 of this 2003 Act [18.225] applies to any satisfaction of judgment filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (9) Sections 26 [18.228] and 27 [18.232] of this 2003 Act apply to all judgments, whether entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (10) Section 28 of this 2003 Act [18.235] applies to any motion for an order declaring that a money award has been satisfied, or to determine the amount necessary to satisfy a money award, filed with a court on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (11) Sections 29 [18.252] and 30 [18.255] of this 2003 Act apply to execution on any judgment, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (12) Sections 31 [18.265] and 32 [18.268] of this 2003 Act apply to any motion for a debtor examination made on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (13) Section 33 of this 2003 Act [18.270] applies to any written interrogatories served on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act.

Â Â Â Â Â  (14) Sections 34 to 44 of this 2003 Act [18.465 to 18.476 and 18.492 to 18.518, both 2003 Edition] apply to any writ of execution issued on or after the effective date of this 2003 Act, without regard to whether the judgment was entered before, on or after the effective date of this 2003 Act. [2003 c.576 Â§45]

Â Â Â Â Â  Sec. 569. (1) Except as specifically provided by this 2003 Act, the deletions of statutory references to decrees and the substitutions of references to judgments that are made by the provisions of this 2003 Act do not affect the determination as to whether a person has a right to a jury trial, the scope of review of the courtÂs decision under ORS 19.250, or any other procedural or substantive aspect of the proceedings giving rise to the courtÂs decision in an action.

Â Â Â Â Â  (2) Except as specifically provided by this 2003 Act, the elimination of statutory references to dockets by this 2003 Act does not affect the validity, lien effect or enforceability of any judgment docketed before the effective date of this 2003 Act [January 1, 2004]. [2003 c.576 Â§569(1),(2)]

Â Â Â Â Â  18.010 [Amended by 1977 c.208 Â§1; 1979 c.284 Â§50; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.015 Statutory references to decrees and judgments. (1) References in the statutes of this state to decrees include judgments, and references in the statutes of this state to judgments include decrees.

Â Â Â Â Â  (2) References in the statutes of this state to judgments of other states include decrees of other states, and references in the statutes of this state to decrees of other states include judgments of other states. [2003 c.576 Â§1a]

Â Â Â Â Â  18.020 [Repealed by 1979 c.284 Â§199]

APPLICATION

Â Â Â Â Â  18.025 Courts subject to chapter. Except as specifically provided by this chapter, the provisions of this chapter apply to circuit courts, municipal courts and justice courts and to county courts performing judicial functions. [2003 c.576 Â§2]

APPROPRIATE DOCUMENT

Â Â Â Â Â  18.028 Authority of Chief Justice. The Chief Justice of the Supreme Court by rule or order may:

Â Â Â Â Â  (1) Authorize or require that specified requests for relief that are not governed by other legal authority be decided by judgment; and

Â Â Â Â Â  (2) Authorize or require the use of a limited or supplemental judgment for specified requests for relief that are not governed by other legal authority. [2005 c.568 Â§3]

Â Â Â Â Â  18.029 Effect of chapter on use of judgment. The provisions of this chapter do not impose any requirement that a court use a judgment for the courtÂs concluding decision on a request for relief if a legal authority allows or requires that the court decide the request for relief by order or other means. [2005 c.568 Â§6]

Â Â Â Â Â  Note: See first note under 18.005.

Â Â Â Â Â  18.030 [Amended by 1973 c.207 Â§1; 1977 c.616 Â§1; repealed by 1981 c.898 Â§53]

FORM OF JUDGMENT DOCUMENT

Â Â Â Â Â  18.035 Preparation of judgment document. (1) In a civil action, the court may designate one of the parties to prepare a proposed judgment document. If the court does not designate a party to prepare a proposed judgment document, the prevailing party shall prepare a proposed judgment document. If more than one party has prevailed in the action, the prevailing parties may agree to designate one of the prevailing parties to prepare a proposed judgment document. Nothing in this subsection prevents any party to a civil action from preparing and submitting a proposed judgment document to the court.

Â Â Â Â Â  (2) In criminal actions and juvenile proceedings under ORS chapters 419A, 419B and 419C, the judge shall ensure that a judgment document complying with ORS 18.038 and 18.048 is created and filed. [2003 c.576 Â§3; 2005 c.568 Â§11]

Â Â Â Â Â  18.038 Form of judgment document generally. (1) A judgment document must be plainly titled as a judgment.

Â Â Â Â Â  (2) The title of a judgment document must indicate whether the judgment is a limited judgment, a general judgment or a supplemental judgment. This subsection does not apply to:

Â Â Â Â Â  (a) Justice courts, municipal courts and county courts performing judicial functions.

Â Â Â Â Â  (b) Judgments in criminal actions.

Â Â Â Â Â  (c) Judgments in juvenile proceedings under ORS chapters 419A, 419B and 419C.

Â Â Â Â Â  (3) A judgment document must be separate from any other document in the action. The judgment document may have attached affidavits, certificates, motions, stipulations and exhibits as necessary or proper in support of the judgment.

Â Â Â Â Â  (4) A judgment document must include:

Â Â Â Â Â  (a) The name of the court rendering the judgment and the file number or other identifier used by the court for the action or actions decided by the judgment;

Â Â Â Â Â  (b) The names of any parties in whose favor the judgment is given and the names of any parties against whom the judgment is given; and

Â Â Â Â Â  (c) The signature of the judge rendering the judgment, or the signature of the court administrator if the court administrator is authorized by law to sign the judgment document, and the date the judgment document is signed.

Â Â Â Â Â  (5) This section does not apply to any foreign judgment filed with a court under ORS 24.115 or 110.405. [2003 c.576 Â§4; 2005 c.568 Â§38]

Â Â Â Â Â  18.040 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.042 Judgment in civil action that includes money award. (1) The judgment document for a judgment in a civil action that includes a money award must contain a separate section clearly labeled as a money award. Any judgment in a civil action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy.

Â Â Â Â Â  (2) The separate section required by subsection (1) of this section must include all of the following:

Â Â Â Â Â  (a) The name and address of each judgment creditor and the name, address and telephone number of any attorney who represents one or more of the judgment creditors.

Â Â Â Â Â  (b) The name of each judgment debtor and, to the extent known by the judgment creditor:

Â Â Â Â Â  (A) The address of each judgment debtor;

Â Â Â Â Â  (B) The date of birth of each judgment debtor;

Â Â Â Â Â  (C) The Social Security number or tax identification number of each judgment debtor;

Â Â Â Â Â  (D) The driver license number of each judgment debtor and the name of the state that issued the license; and

Â Â Â Â Â  (E) The name of any attorney for each judgment debtor.

Â Â Â Â Â  (c) The name of any person or public body, as defined in ORS 174.109, other than the judgment creditorÂs attorney, that is known by the judgment creditor to be entitled to any portion of the money award.

Â Â Â Â Â  (d) The amount of money awarded in the judgment, exclusive of amounts required to be included in the separate section under paragraphs (e) to (h) of this subsection.

Â Â Â Â Â  (e) Any interest owed as of the date the judgment is entered in the register, either as a specific amount or as accrual information, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (f) Information about interest that accrues on the judgment after entry in the register, including the rate or rates of interest, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (g) For monetary obligations that are payable on a periodic basis, any accrued arrearages, required further payments per period and payment dates.

Â Â Â Â Â  (h) If the judgment requires the payment of costs and disbursements or attorney fees, a statement indicating that the award is made, any specific amounts awarded, a clear identification of the specific requests for relief for which any attorney fees are awarded and the amount of attorney fees awarded for each request for relief.

Â Â Â Â Â  (3) The information required by subsection (2) of this section must be set forth in the money award section of the judgment document in the same order as the requirements appear in subsection (2) of this section.

Â Â Â Â Â  (4) The separate section required by subsection (1) of this section must be placed immediately above the judgeÂs or court administratorÂs signature. The separate section must be clearly labeled at its beginning as a money award. If the judgment includes a support award, the label of the separate section must so indicate. Except for information described in ORS 24.290, the separate section of the judgment document may not contain any provision except the information required by this section.

Â Â Â Â Â  (5) Notwithstanding subsection (2) of this section, in proceedings under ORS 107.085 and 107.485 the Social Security number of a judgment debtor must be provided by the judgment creditor in the manner established by the State Court Administrator under ORS 107.840.

Â Â Â Â Â  (6) Notwithstanding subsection (2) of this section, a public body, as defined in ORS 174.109, need not include the Social Security number or driver license number of a judgment debtor if disclosure of the Social Security number or driver license number violates federal law or any law of this state.

Â Â Â Â Â  (7) The provisions of this section do not apply to foreign judgments that are filed with a court under ORS 24.115 or 110.405. If a foreign judgment is filed with the court under ORS 24.115, the separate statement required by ORS 24.125 must be filed with the foreign judgment. [2003 c.576 Â§5; 2005 c.568 Â§12; 2007 c.339 Â§1]

Â Â Â Â Â  18.048 Judgment in criminal action that contains money award. (1) Except as provided in this section, the judgment document in a criminal action that contains a money award, whether by reason of a fine, restitution, forfeiture of security under ORS 135.280, a fee, an assessment, costs and disbursements or any other monetary obligation, must contain a separate section clearly labeled at its beginning as a money award. The separate section must be placed immediately above the judgeÂs or court administratorÂs signature. If the judgment includes an award of restitution, the label of the separate section must so indicate.

Â Â Â Â Â  (2) The separate money award section described by subsection (1) of this section must contain the following information:

Â Â Â Â Â  (a) A listing of the specific amounts awarded as fines, assessments, costs, restitution and any other monetary obligations imposed in the sentence as part of the money award. If the court is unable to determine the full amount of restitution at the time of sentencing, the court may include the amount that can be determined or may establish a maximum amount.

Â Â Â Â Â  (b) If restitution or a compensatory fine is ordered, the name and address of the person to whom the court should disburse payments, unless the victim requests that this information be exempt from disclosure in the public record.

Â Â Â Â Â  (c) A statement that, subject to amendment of a judgment under ORS 137.107, money required to be paid as a condition of probation remains payable after revocation of probation only if the amount is included in the money award portion of the judgment document, even if the amount is referred to in other parts of the judgment document.

Â Â Â Â Â  (d) Unless immediate payment is required, the specific terms of payment imposed or allowed by the court.

Â Â Â Â Â  (e) If payment of all or part of a monetary obligation is suspended, a statement specifying the nature and amount of the suspended obligations.

Â Â Â Â Â  (3) The requirements of this section and ORS 18.038 do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action.

Â Â Â Â Â  (4) If a judgment is for conviction of a violation as described in ORS 153.008, the judgment creates a lien only if the court so orders. If a judgment does not create a lien under this subsection, the judgment document need not contain the separate money award section described by subsection (1) of this section.

Â Â Â Â Â  (5) A judgment in a criminal action that contains a money award is a judgment in favor of the state and may be enforced only by the state.

Â Â Â Â Â  (6) A judgment in a criminal action that includes a money award, but does not contain a separate section clearly labeled as a money award, does not create a judgment lien but may be enforced by any other judgment remedy. [2003 c.576 Â§6; 2005 c.566 Â§13; 2005 c.568 Â§13; 2005 c.618 Â§3a]

Â Â Â Â Â  Note: Section 8 (1), chapter 618, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 8. (1) The amendments to ORS 18.048, 18.075, 18.180 and 18.194 by sections 1 to 4 of this 2005 Act apply to judgments entered on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.618 Â§8(1)]

Â Â Â Â Â  18.049 Adjustments to money awards. After entry of a judgment, the amount owing on the money award portion of a judgment shall be decreased by all payments made by or on behalf of the judgment debtor against the money award and shall be increased by interest accruing on the money award. In addition, the judgment creditor is entitled to recover the expenses specified in ORS 18.999 that are incurred by the judgment creditor in collecting on the judgment, in the manner provided by ORS 18.999. This section does not impose any duty on a court administrator to calculate the amount owing on the money award portion of a judgment. [2007 c.166 Â§5]

Â Â Â Â Â  18.050 [Amended by 1959 c.638 Â§6; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.052 Duty of judge with respect to form of judgment document. (1) A judge rendering a judgment shall file with the court administrator a judgment document that incorporates the judgment. The judge must sign the judgment document unless the court administrator is authorized by law to sign the judgment document. Before signing a judgment document, the judge shall ensure that all requirements imposed by law for entry of the judgment have been fulfilled, including the making of any written findings of fact or conclusions of law. If a proposed judgment document submitted under ORS 18.035 does not comply with the requirements of ORS 18.038, 18.042 and 18.048, the judge may not sign the judgment document. If a proposed judgment document submitted under ORS 18.035 establishes paternity or includes a provision concerning support, but does not comply with the requirements of ORS 25.020 (8), the judge may not sign the judgment document. Unless the judgment is exempt under ORS 18.038 (2), the judge shall ensure that the title of the judgment document indicates whether the judgment is a limited judgment, general judgment or supplemental judgment. If the judgment is a limited judgment rendered under the provisions of ORCP 67 B, the judge must determine that there is no just reason for delay, but the judgment document need not reflect that determination if the title of the judgment document indicates that the judgment is a limited judgment.

Â Â Â Â Â  (2) A court administrator who signs a judgment under authority granted by law has the same duties as a judge under the provisions of this section.

Â Â Â Â Â  (3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§7; 2005 c.561 Â§1; 2005 c.568 Â§14]

Â Â Â Â Â  18.058 Duty of court administrator with respect to form of judgment document. (1) Except as provided in subsection (2) of this section, the court administrator shall note in the register that a judgment document has been filed if the judgment document is signed by a judge of the court, or by the court administrator if the court administrator is authorized by law to sign the judgment document, and filed with the court administrator, whether or not the judgment document complies with the requirements of ORS 18.038, 18.042 and 18.048.

Â Â Â Â Â  (2) If the title of a document filed with the court administrator indicates that the document is a decree, or indicates that the document is a judgment but fails to indicate whether the judgment is a limited judgment, general judgment or supplemental judgment, the court administrator may not note in the register that a judgment document has been filed, and shall return the document to the judge, unless the judgment is exempt under ORS 18.038 (2).

Â Â Â Â Â  (3) The court administrator may rely on a judgment document for entry of information in the register. The court administrator is not liable for entering any information in the register that reflects information contained in a judgment document, whether or not the information in the judgment is correct or properly presented.

Â Â Â Â Â  (4) The court administrator may rely on the presence or absence of a separate section in the judgment document required by ORS 18.042 or 18.048 in determining whether a judgment contains a money award. The court administrator shall enter information in the register and in the judgment lien record only from the separate section unless otherwise ordered by the court.

Â Â Â Â Â  (5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§8; 2007 c.339 Â§3]

Â Â Â Â Â  18.060 [Amended by 1979 c.284 Â§51; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.062 Use of electronic judgment forms. The provisions of this chapter do not affect the ability of the Chief Justice of the Supreme Court to authorize the use of electronic judgment forms pursuant to rules adopted under ORS 1.002 (2). [2005 c.568 Â§41]

Â Â Â Â Â  18.070 [Repealed by 1981 c.898 Â§53]

ENTRY OF JUDGMENTS IN REGISTER

Â Â Â Â Â  18.075 Entry of judgments in circuit courts generally. (1) A judgment is entered in circuit court when a court administrator notes in the register that a judgment document has been filed with the court administrator.

Â Â Â Â Â  (2) Subject to ORS 18.058 (2), when a judge files a judgment document with the court administrator, the court administrator shall note in the register:

Â Â Â Â Â  (a) That the judgment document has been filed and the day, hour and minute that the judgment is entered.

Â Â Â Â Â  (b) Whether the judgment is a limited judgment, a general judgment or a supplemental judgment.

Â Â Â Â Â  (c) Whether the judgment includes a money award.

Â Â Â Â Â  (d) Whether the judgment creates a judgment lien under ORS 18.150.

Â Â Â Â Â  (3) If the court administrator notes in the register that a judgment creates a judgment lien, the court administrator shall note in a judgment lien record maintained by the court administrator:

Â Â Â Â Â  (a) The name of all judgment debtors.

Â Â Â Â Â  (b) The name of all judgment creditors.

Â Â Â Â Â  (c) The amount of the money award.

Â Â Â Â Â  (d) Whether the money award includes a support award or an award of restitution.

Â Â Â Â Â  (4) If the court administrator makes a notation of judgment in the judgment lien record, the court administrator shall thereafter also note in the judgment lien record:

Â Â Â Â Â  (a) The date on which any appeal is filed.

Â Â Â Â Â  (b) Whether a supersedeas undertaking, as defined in ORS 19.005, is filed.

Â Â Â Â Â  (c) The date of any decision on appeal.

Â Â Â Â Â  (d) Any execution issued by the court and the return on any execution.

Â Â Â Â Â  (e) Any satisfaction of the judgment, when entered.

Â Â Â Â Â  (f) Other such information as may be deemed necessary by court order or court rule.

Â Â Â Â Â  (5) The court administrator shall enter a judgment in the register within 24 hours after the judgment document is filed with court administrator, excluding Saturdays and legal holidays. If the court administrator is not able to enter the judgment within the time prescribed in this subsection, or fails to do so, the court administrator shall enter the judgment as soon as practicable thereafter.

Â Â Â Â Â  (6) Except as provided in ORS 18.058, and in ORCP 69 B(1) for judgments by default, the court administrator shall be subject to the direction of the court in entering judgments in the register.

Â Â Â Â Â  (7) The court administrator shall not delay entry of judgment under ORCP 68 for taxation of attorney fees or costs and disbursements.

Â Â Â Â Â  (8) Administrative orders entered in the register under ORS 416.440 have the effect provided for in that section.

Â Â Â Â Â  (9) The State Court Administrator shall ensure that the register and the judgment lien record be established and maintained in a uniform manner in the circuit courts.

Â Â Â Â Â  (10) References in Oregon Revised Statutes to docketing of a judgment are equivalent to entry of a judgment as described in subsection (1) of this section.

Â Â Â Â Â  (11) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§9; 2005 c.568 Â§15; 2005 c.618 Â§2; 2007 c.339 Â§2]

Â Â Â Â Â  Note: Section 9a, chapter 576, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 9a. (1) Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not make any entry in the register or in the separate record maintained under section 9 of this 2003 Act [18.075] that is different from the entries made by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to make such modifications as may be necessary to accommodate those entries in the computer systems utilized by the circuit courts.

Â Â Â Â Â  (2) All references to the docket in computer records and documents of the circuit courts shall be construed to be references to the separate record maintained under section 9 of this 2003 Act, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to the docket.

Â Â Â Â Â  (3) All references to decrees in computer records and documents of the circuit courts shall be construed to be references to judgments, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to decrees.

Â Â Â Â Â  (4) All references to money judgments in computer records and documents of the circuit courts shall be construed to be references to money awards, without regard to whether those records or documents are created before, on or after the effective date of this 2003 Act. Subject to availability of funding, the circuit courts shall make such changes in their computer systems and other document-generating systems as soon as possible after the effective date of this 2003 Act to eliminate references to money judgments. [2003 c.576 Â§9a]

Â Â Â Â Â  Note: See note under 18.048.

Â Â Â Â Â  18.078 Notice of entry of judgment in circuit court civil action. (1) Upon entering a judgment in a civil action, or entry of any corrected judgment under ORS 18.107, the court administrator shall mail the notice described in subsection (2) of this section to the attorneys of record for each party that is not in default for failure to appear. If a party does not have an attorney of record, and is not in default for failure to appear, the court administrator shall mail the notice to the party. The court administrator shall note in the register that the notice required by this section was mailed as required by this section.

Â Â Â Â Â  (2) The notice required by this section must reflect:

Â Â Â Â Â  (a) The date the judgment was entered.

Â Â Â Â Â  (b) Whether the judgment was entered as a limited judgment, a general judgment or a supplemental judgment.

Â Â Â Â Â  (c) Whether the court administrator noted in the register that the judgment contained a money award.

Â Â Â Â Â  (d) Whether the court administrator noted in the register that the judgment creates a judgment lien.

Â Â Â Â Â  (3) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

Â Â Â Â Â  (4) This section does not apply to judgments in juvenile proceedings under ORS chapter 419A, 419B or 419C, civil commitment proceedings, probate proceedings, adoptions or guardianship or conservatorship proceedings under ORS chapter 125. [2003 c.576 Â§10; 2005 c.568 Â§16]

Â Â Â Â Â  Note: Section 10a, chapter 576, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 10a. Notwithstanding any other provision of sections 1 to 44 of this 2003 Act [ORS chapter 18] or any other law, a court administrator need not mail notice of judgment in the form provided by section 10 of this 2003 Act [18.078] and may continue to use the form of notice used by the court administrator before the effective date of this 2003 Act [January 1, 2004] until such time as funding is available to allow use of notices of judgments in the form provided by section 10 of this 2003 Act. [2003 c.576 Â§10a]

Â Â Â Â Â  18.080 [Amended by 1971 c.365 Â§1; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.082 Effect of entry of judgment. (1) Upon entry of a judgment, the judgment:

Â Â Â Â Â  (a) Becomes the exclusive statement of the courtÂs decision in the case and governs the rights and obligations of the parties that are subject to the judgment;

Â Â Â Â Â  (b) May be enforced in the manner provided by law;

Â Â Â Â Â  (c) May be appealed in the manner provided by law;

Â Â Â Â Â  (d) Acts as official notice of the courtÂs decision; and

Â Â Â Â Â  (e) May be set aside or modified only by the court rendering the judgment or by another court or tribunal with the same or greater authority than the court rendering the judgment.

Â Â Â Â Â  (2) A general judgment incorporates a previous written decision of the court that decides one or more requests for relief in the case and that:

Â Â Â Â Â  (a) Is not a judgment;

Â Â Â Â Â  (b) Is consistent with the terms of the general judgment and any limited judgments in the case; and

Â Â Â Â Â  (c) Reflects an express determination by the court that the decision be conclusive as to the requests for relief that are resolved.

Â Â Â Â Â  (3) Upon entry of a general judgment, any request for relief in the action that is not decided by the general judgment or by a previous limited judgment, that has not been incorporated into the general judgment under subsection (2) of this section, or that cannot be decided by a supplemental judgment, is dismissed with prejudice unless the judgment provides that the dismissal is without prejudice.

Â Â Â Â Â  (4) Subsection (3) of this section does not affect the right of any party to assign error on appeal to any decision of a court made by order during an action.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to a general judgment of dismissal. Except as otherwise provided by law, by the Oregon Rules of Civil Procedure or by the terms of the judgment, a general judgment of dismissal is without prejudice as to any request for relief in the action.

Â Â Â Â Â  (6) If a document labeled as a decree is filed with the court administrator, or a judgment document is filed with the court administrator that does not indicate whether the judgment is a limited, general or supplemental judgment, and the court administrator fails to comply with ORS 18.058 and makes an entry in the register indicating that a judgment has been filed with court administrator, the document has the effect of a general judgment entered in circuit court. [2003 c.576 Â§11; 2005 c.568 Â§17]

Â Â Â Â Â  18.090 [Amended by 1979 c.284 Â§52; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.100 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.105 [1975 c.106 Â§1; 1977 c.208 Â§2; repealed by 1979 c.284 Â§199]

CORRECTIONS TO JUDGMENTS

Â Â Â Â Â  18.107 Corrections to civil judgments. (1) A court may correct the terms of a civil judgment previously entered as provided in ORCP 71. The court may make the correction by signing a corrected judgment document and filing the document with the court administrator. The title of the judgment document must reflect that the judgment is a corrected limited judgment, corrected general judgment or a corrected supplemental judgment.

Â Â Â Â Â  (2) Unless a correction to a judgment affects a substantial right of a party, the time for appeal of the judgment commences upon entry of the original judgment.

Â Â Â Â Â  (3) If the correction of a judgment affects a substantial right of a party, and the corrected judgment is entered before the time for appealing the original judgment has expired, the time for appeal of the judgment commences upon entry of the corrected judgment. If the correction affects a substantial right of a party, and the corrected judgment is entered after the time for appealing the original judgment has expired, the time for appeal of the corrected portions of the judgment and all other portions of the judgment affected by the correction commences upon entry of the corrected judgment.

Â Â Â Â Â  (4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions.

Â Â Â Â Â  (5) This section does not apply to juvenile proceedings under ORS chapter 419B. [2003 c.576 Â§12]

Â Â Â Â Â  18.110 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.112 Correction of designation of judgment as general judgment. (1) Upon motion of any party, the court may enter a corrected judgment under ORS 18.107 that changes the designation of a judgment from a general judgment to a limited judgment if the moving party establishes that:

Â Â Â Â Â  (a) Except by operation of ORS 18.082 (3), the judgment does not decide all requests for relief in the action other than requests for relief previously decided by a limited judgment or requests for relief that could be decided by a supplemental judgment; and

Â Â Â Â Â  (b) The judgment was inadvertently designated as a general judgment under circumstances that indicate that the moving party did not reasonably understand that the requests for relief that were not expressly decided by the judgment would be dismissed.

Â Â Â Â Â  (2) A motion under subsection (1) of this section must be filed within the time provided by ORCP 71 B.

Â Â Â Â Â  (3) Upon motion of any party, the court shall enter a corrected judgment under ORS 18.107 that changes to a limited judgment any document that has the effect of a general judgment under the provisions of ORS 18.082 (6) unless all requests for relief in the action are decided by the terms of the document, by previous limited judgments entered in the action or by written decisions of the court that are incorporated in a general judgment under the provisions of ORS 18.082 (2).

Â Â Â Â Â  (4) Notwithstanding ORS 18.107, the time for appeal of the judgment corrected under this section commences from the entry of the corrected judgment. A motion may be filed under this section while an appeal is pending as provided in ORCP 71 B(2).

Â Â Â Â Â  (5) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§13; 2005 c.568 Â§18]

Â Â Â Â Â  18.115 [1975 c.623 Â§12; 1979 c.284 Â§53; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.120 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.125 [1977 c.208 Â§3; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.130 [Repealed by 1977 c.208 Â§5]

Â Â Â Â Â  18.135 [Formerly 15.100; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.140 [Amended by 1957 c.348 Â§1; 1973 c.207 Â§2; repealed by 1979 c.284 Â§199]

JUDGMENT LIENS

Â Â Â Â Â  18.150 Judgment liens in circuit courts. (1) If a judgment document filed with a court administrator under ORS 18.075 (2) includes a money award and complies with ORS 18.042 (1) or 18.048 (1), the court administrator shall note in the register of a circuit court that the judgment creates a judgment lien unless:

Â Â Â Â Â  (a) The judgment is entered in the small claims department of a circuit court in an amount of less than $3,000, exclusive of costs, and the judgment creditor has not created a judgment lien for the judgment as provided in ORS 46.488;

Â Â Â Â Â  (b) The judgment is entered in a criminal action for conviction of a violation, and the court does not order under ORS 18.048 (4) that the judgment creates a judgment lien;

Â Â Â Â Â  (c) The judgment is entered under ORS 153.820; or

Â Â Â Â Â  (d) The judgment does not create a lien by operation of other law.

Â Â Â Â Â  (2) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien, the judgment has the following effect in the county in which the judgment is entered:

Â Â Â Â Â  (a) When the judgment is entered, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is entered and before the judgment lien expires.

Â Â Â Â Â  (3) Except as provided in this section, if the court administrator notes in the register that a judgment creates a judgment lien and the judgment contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is entered:

Â Â Â Â Â  (a) Any lump sum support award existing when the judgment is entered creates a support arrearage lien and has the effect specified by subsection (2) of this section;

Â Â Â Â Â  (b) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien for the unpaid installment attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (c) When an installment becomes due under the terms of the support award and is not paid, a support arrearage lien attaches to all real property that the judgment debtor thereafter acquires in the county for the purpose of enforcing the unpaid installment, and remains attached to that property until satisfaction is made for the installment or the judgment lien arising from support award portion of the judgment expires.

Â Â Â Â Â  (4) Real property may be conveyed or encumbered free of a judgment lien created by the support award portion of a judgment, but the conveyance or encumbrance is subject to any support arrearage lien that attached to the real property under this section or ORS 18.152.

Â Â Â Â Â  (5) A judgment lien does not attach to any real property of a judgment debtor acquired after the debt giving rise to the judgment is discharged under federal bankruptcy laws. Debts are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the debt has been discharged.

Â Â Â Â Â  (6) A court administrator may rely on the judgment document to determine whether a judgment creates a judgment lien.

Â Â Â Â Â  (7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§14; 2005 c.568 Â§19]

Â Â Â Â Â  18.152 Establishing judgment liens in other counties. (1) At any time after a judgment that creates a judgment lien is entered under ORS 18.150 and before the expiration of the judgment remedies for the judgment, a judgment creditor may create a judgment lien for the judgment in any other county of this state by recording the judgment in the County Clerk Lien Record for that county. The judgment may be recorded by recording a certified copy of the judgment document or a lien record abstract for the judgment.

Â Â Â Â Â  (2) Except as provided in this section, a judgment recorded under this section has the following effect in the county in which the judgment is recorded:

Â Â Â Â Â  (a) When the judgment is recorded, the judgment lien attaches to all real property of the judgment debtor in the county at that time; and

Â Â Â Â Â  (b) The judgment lien attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before the judgment lien expires.

Â Â Â Â Â  (3) Except as provided in this section, if a judgment recorded under this section contains a support award, the support award portion of the judgment has the following effect in the county in which the judgment is recorded:

Â Â Â Â Â  (a) When the judgment is recorded, a support arrearage lien attaches to all real property of the judgment debtor in the county at that time for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded.

Â Â Â Â Â  (b) A support arrearage lien for any unpaid lump sum support award contained in the judgment or any unpaid installment that became due under the terms of the support award before the judgment was recorded attaches to all real property that the judgment debtor acquires in the county at any time after the judgment is recorded and before full satisfaction is made for the lump sum or installment or the judgment lien of the support award portion of the judgment expires.

Â Â Â Â Â  (c) If an installment becomes due under the terms of the support award and is not paid after the judgment is recorded, a support arrearage lien for the installment attaches to all real property of the judgment debtor in the county at the time the installment becomes due and attaches to all real property that the judgment debtor thereafter acquires in the county until full satisfaction is made for the installment or the judgment lien of the support award portion of the judgment expires.

Â Â Â Â Â  (4)(a) If a certificate of extension is filed under ORS 18.182, and the certificate is filed before the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate with the judgment. The recording shall act to extend the judgment lien of a judgment, and any support arrearage lien, in the county for the time provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (b) If a certificate of extension is filed under ORS 18.182, and the certificate is filed after the judgment is recorded under this section, a judgment creditor may record a certified copy of the certificate or a lien record abstract for the certificate in the County Clerk Lien Record in any county in which the judgment has been recorded under subsection (1) of this section. If the recording is made before the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment, without loss of priority, for the time provided in ORS 18.180 to 18.192. If the recording is made after the time that the judgment lien for the judgment would otherwise have expired under ORS 18.180 to 18.192, the recording extends the judgment lien of the judgment for the time provided in ORS 18.180 to 18.192, but the lien is subordinate to all other interests that are of record on the date the certificate or lien record abstract is recorded.

Â Â Â Â Â  (5) When the judgment lien of a judgment expires in the county in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expires in the other county or counties in which the judgment has been recorded.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§15; 2005 c.568 Â§20]

Â Â Â Â Â  18.154 Appeal; motion to eliminate lien. A judgment debtor who appeals a judgment may move the trial court for elimination of the judgment lien created by the judgment. A court may grant a motion under this section if the judgment debtor files a supersedeas undertaking, as defined in ORS 19.005, and provides such additional security as may be required by the court to ensure that adequate amounts will be available to satisfy the judgment if affirmed on appeal. If the court grants the motion, the court administrator shall note in the register and in the judgment lien record that the judgment lien has been eliminated. [2003 c.576 Â§16; 2007 c.339 Â§4]

Â Â Â Â Â  18.158 Judgment lien based on judgment for child support or spousal support entered in another state. (1) At any time after a judgment for unpaid child support or unpaid spousal support becomes effective in another state and before the expiration or satisfaction of that judgment under the other stateÂs law, a judgment creditor under the judgment may record a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for any county in this state.

Â Â Â Â Â  (2) If a judgment of another state described in subsection (1) of this section is extended or renewed under the laws of the state that rendered the judgment, a judgment creditor under the judgment may record a certified copy of the extension or renewal in the County Clerk Lien Record for any county in this state or may record a lien record abstract for extension or renewal in the County Clerk Lien Record for any county in this state.

Â Â Â Â Â  (3) Upon recording a judgment, lien record abstract, extension or renewal under this section, the judgment creates a judgment lien as described in ORS 18.152 (3).

Â Â Â Â Â  (4) When the judgment expires in the state in which the judgment was originally entered, the judgment lien and any support arrearage lien created under this section expire in every county in which the judgment has been recorded under this section.

Â Â Â Â Â  (5) Liens arising by operation of law in another state against real property for amounts of overdue payments under a support order, as defined in ORS 110.303, shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien as required by this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in
Oregon
as provided in ORS chapter 110.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§17]

Â Â Â Â Â  18.160 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  18.162 Judgment lien based on justice and municipal court judgments; satisfaction filing fee. (1) Subject to the requirements of this section and ORS 221.344, from the time that a judgment of a justice or municipal court is transcribed or recorded as provided in ORS 52.635 or 221.351, the judgment creates a judgment lien as described in ORS 18.152.

Â Â Â Â Â  (2) The judgment lien of a judgment entered in a justice or municipal court may be eliminated as provided in ORS 18.154 if an appeal is taken from the judgment. The clerk of the justice or municipal court shall note the elimination of the lien in the judgment docket.

Â Â Â Â Â  (3) When the lien of a justice or municipal court judgment ceases in the county in which the judgment was originally recorded or transcribed, the lien shall cease in every other county in which a certified copy of the judgment or a lien record abstract has been recorded. When the judgment has been fully satisfied, it is the responsibility of the judgment creditor to file a full satisfaction in any circuit court to which the judgment has been transcribed under ORS 52.635, and to record the satisfaction in the County Clerk Lien Record for the county in which the court is located if a certified copy of the judgment or a lien record abstract for the judgment was recorded in that County Clerk Lien Record. Upon satisfaction in full of the judgment, the judgment creditor shall deliver to the judgment debtor an executed satisfaction of the judgment for any other county where a certified copy of the judgment or a lien record abstract has been recorded. The county clerk shall charge a fee as provided in ORS 205.320 for filing a satisfaction of judgment. [Formerly 18.355]

Â Â Â Â Â  18.165 Priority of judgment lien over unrecorded conveyance. (1) If a judgment with lien effect under ORS 18.150, 18.152 or 18.158 is entered or recorded in a county before a conveyance, or a memorandum of a conveyance, of real property of the debtor is recorded in that county, the conveyance of the judgment debtorÂs interest is void as against the lien of the judgment unless:

Â Â Â Â Â  (a) The grantee under the conveyance is a purchaser in good faith for a valuable consideration, the conveyance is delivered and accepted before the judgment is entered or recorded in the county where the property is located and the conveyance or memorandum of the conveyance is recorded within 20 days after delivery and acceptance of the conveyance, excluding Saturdays and legal holidays under ORS 187.010 and 187.020;

Â Â Â Â Â  (b) The judgment creditor has actual notice, record notice or inquiry notice of a conveyance of the debtorÂs interest to a grantee when the judgment is entered or recorded in the county;

Â Â Â Â Â  (c) The conveyance by the debtor is a fulfillment deed entitled to priority over the judgment under ORS 93.645; or

Â Â Â Â Â  (d) The conveyance is a mortgage, trust deed or other security instrument given by the debtor to secure financing for the purchase by the debtor of the real property described in the conveyance.

Â Â Â Â Â  (2) For the purpose of subsection (1)(a) of this section, a memorandum of conveyance must contain the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved and a description of the nature of the interest created. The memorandum must be signed by the person from whom the interest is intended to pass, and be acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂConveyanceÂ means a deed, a land sale contract, an assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or any other agreement affecting the title of real property within this state, including a trust deed, a mortgage, an assignment for security purposes or an assignment solely of proceeds, given by a purchaser or seller under a land sale contract or given by a person with title to the real property.

Â Â Â Â Â  (b) ÂGranteeÂ means:

Â Â Â Â Â  (A) The person deemed to be the mortgagee under a trust deed pursuant to ORS 86.715; and

Â Â Â Â Â  (B) Any other person to whom the interest that is the subject of a conveyance is intended to pass. [Formerly 18.370; 2005 c.568 Â§21; 2007 c.166 Â§1]

Â Â Â Â Â  18.170 Form for lien record abstract; rules. (1) Unless otherwise prescribed by law, a person recording a lien record abstract shall use substantially the following form:

______________________________________________________________________________

LIEN RECORD ABSTRACT

The undersigned states:

A.Â
Creditor/Prevailing Party Information
:

Â Â Â Â Â  __Â  1. The creditor/prevailing party is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  and the address of the creditor is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  under judgment, order or petition entered

Â Â Â Â Â Â Â Â Â Â Â  on _____ (date) in the_____ Court for _____ (County) of _____ (State) under Case No._____.

Â Â Â Â Â  __Â  2.Â Â Â Â Â Â Â Â  The CreditorÂs attorneyÂs name is

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  AttorneyÂs Address is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  AttorneyÂs Phone No. is: ______

B.Â
Debtor/Losing Party Information
:

Â Â Â Â Â  __Â  1.Â Â Â Â Â Â Â Â  The Debtor/losing party is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  2.Â Â Â Â Â Â Â Â  DebtorÂs address (if known):

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  3.Â Â Â Â Â Â Â Â  DebtorÂs Social Security No. or

Â Â Â Â Â  Â Â Â Â Â  Taxpayer Identification No.

Â Â Â Â Â  Â Â Â Â Â  (if known):

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  4.Â Â Â Â Â Â Â Â  DebtorÂs driver license no. and

Â Â Â Â Â  Â Â Â Â Â  state of issuance for the license

Â Â Â Â Â  Â Â Â Â Â  (if known):

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  5.Â Â Â Â Â Â Â Â  Name of debtorÂs attorney

Â Â Â Â Â  Â Â Â Â Â  (if known):

Â Â Â Â Â  Â Â Â Â Â  _____________________

C.Â
Judgment Information
:

Â Â Â Â Â  __Â  1.Â Â Â Â Â Â Â Â  The amount of the judgment is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  2.Â Â Â Â Â Â Â Â  The amount of the costs is:

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  __Â  3.Â Â Â Â Â Â Â Â  The amount of attorney fees, if any is:

Â Â Â Â Â Â Â Â Â Â Â  _____________________

D.Â
The Real or Personal Property to Be

Â Â Â Â Â
Affected

Â Â Â Â Â  (Check appropriate box):

Â Â Â Â Â  __Â  All real property of the debtor/losing party, now or hereafter acquired, in
________
County
as provided under ORS 18.152.

Â Â Â Â Â  __Â  The following described real or personal property of debtor (legal description as set forth or on attached Exhibit):

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  Â Â Â Â Â  _____________________

Â Â Â Â Â  IN WITNESS WHEREOF, the undersigned person or persons have executed this abstract this ___ day of ______, 2___.

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

____________Â Â Â Â Â Â Â Â Â Â Â  ____________

State of
Oregon
Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of _____Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of___, 2___, by ____________.

__________________

Notary Public for
Oregon

My commission expires: _________

State of
Oregon
Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of _____Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of ___, 2___, by ____________ and by ____________ of ____________, a corporation on behalf of the corporation.

__________________

Notary Public for
Oregon

My commission expires: _________

______________________________________________________________________________

Â Â Â Â Â  (2) A lien record abstract that is the result of a judgment for unpaid child or spousal support entered in another state shall be on the form prescribed by rules adopted by the Department of Justice in lieu of the form required by subsection (1) of this section. [Formerly 18.325]

EXPIRATION AND EXTENSION OF JUDGMENT REMEDIES

Â Â Â Â Â  18.180 Expiration of judgment remedies in circuit court. (1) Judgment remedies for a judgment expire upon full satisfaction of the money award portion of the judgment.

Â Â Â Â Â  (2) If a judgment lien arises out of a support award under ORS 18.150 (3) or 18.152 (3), a support arrearage lien attaching to real property under the judgment lien expires upon satisfaction of the unpaid installment that gave rise to the support arrearage lien.

Â Â Â Â Â  (3) Except as provided in ORS 18.180 to 18.192, judgment remedies for a judgment in a civil action expire 10 years after the entry of the judgment.

Â Â Â Â Â  (4) Except as provided in this subsection, judgment remedies for a judgment in a criminal action expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action that includes a money award for restitution expire 50 years after the entry of the judgment.

Â Â Â Â Â  (5) Except as provided in ORS 18.192, judgment remedies for the child support award portion of a judgment, and any lump sum support award for child support, expire 25 years after the entry of the judgment that first establishes the support obligation.

Â Â Â Â Â  (6)(a) Except as provided by paragraph (b) of this subsection and ORS 18.190, judgment remedies for any unpaid installment under the spousal support award portion of a judgment, including any installment arrearage lien arising under the judgment, expire 25 years after the entry of the judgment that first establishes the support obligation, or 10 years after an installment comes due under the judgment and is not paid, whichever is later.

Â Â Â Â Â  (b) The judgment lien for the spousal support award portion of a judgment that is entered on or after January 1, 2004, including any installment arrearage lien arising under the judgment, expires 25 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.185.

Â Â Â Â Â  (7)(a) If a money award in a judgment under ORS 107.105 (1)(f) provides for a future payment of money, judgment remedies for the portion of the judgment providing for future payment expire 10 years after the date on which the future payment becomes due. At any time before the judgment remedies for a money award described in this subsection expire, judgment remedies for the portion of the judgment providing for a future payment may be extended as provided in ORS 18.182.

Â Â Â Â Â  (b) This subsection does not apply to support awards.

Â Â Â Â Â  (8) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§18; 2005 c.568 Â§22; 2005 c.618 Â§1; 2007 c.22 Â§1]

Â Â Â Â Â  Note: See note under 18.048.

Â Â Â Â Â  18.182 Extension of judgment remedies. (1) Judgment remedies for a judgment may be extended by filing a certificate of extension in the court that entered the judgment. The court administrator shall enter the certificate in the register of the court and in the judgment lien record. Except as provided in ORS 18.180 to 18.192, a judgment creditor may file a certificate of extension only if:

Â Â Â Â Â  (a) Judgment remedies for the judgment have not expired under ORS 18.180; and

Â Â Â Â Â  (b) A full satisfaction document for the money award portion of the judgment has not been filed.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

Â Â Â Â Â  (a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

Â Â Â Â Â  (b) The judgment lien was not avoided by action of the bankruptcy court;

Â Â Â Â Â  (c) The judgment lien has not been discharged under ORS 18.238; and

Â Â Â Â Â  (d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

Â Â Â Â Â  (3) A certificate of extension must be signed by the judgment creditor, or by an attorney who represents the judgment creditor.

Â Â Â Â Â  (4) Subject to ORS 18.190 and 18.192, if a certificate of extension is filed after the date on which the judgment remedies for the judgment expire under ORS 18.180, the certificate has no effect.

Â Â Â Â Â  (5) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

Â Â Â Â Â  (6) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was recorded under ORS 18.152, with the effect provided by ORS 18.152 (4).

Â Â Â Â Â  (7) Except as provided in ORS 18.185, 18.190 and 18.192, the judgment remedies for the support award portion of a judgment, and any lump sum money award for unpaid child support installments, may not be extended under this section.

Â Â Â Â Â  (8) The judgment remedies for a judgment in a criminal action may not be extended under this section.

Â Â Â Â Â  (9) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§19; 2007 c.339 Â§5]

Â Â Â Â Â  18.185 Extension of judgment lien of spousal support award. (1) If a judgment that is entered on or after January 1, 2004, includes a spousal support award, a judgment creditor may file a certificate of extension under ORS 18.182 at any time more than 15 years after the entry of the judgment that first establishes the support obligation and before the judgment lien for the spousal support award portion of a judgment expires under ORS 18.180 (6)(b). If a certificate of extension is filed under this subsection:

Â Â Â Â Â  (a) The judgment lien for the spousal support award portion of the judgment expires 10 years after the certificate of extension is filed; and

Â Â Â Â Â  (b) Any installment arrearage lien that arises under the judgment, whether before or after the filing of the certificate, expires 10 years after the installment comes due and is not paid or when the judgment lien for the spousal support award portion of the judgment expires under paragraph (a) of this subsection, whichever is first.

Â Â Â Â Â  (2) Notwithstanding ORS 18.182 (5), certificates of extension under ORS 18.182 may continue to be filed in the manner provided by subsection (1) of this section and with like effect for as long as the judgment lien for the spousal support award portion of a judgment has not expired and any installments remain to be paid under the judgment. [2003 c.576 Â§20]

Â Â Â Â Â  18.190 Spousal support awards in judgments entered before January 1, 2004. (1) The judgment lien for the spousal support award portion of a judgment that is entered before January 1, 2004, including any installment arrearage liens that arise under the judgment, expires 10 years after the entry of the judgment that first establishes the support obligation unless a certificate of extension is filed under ORS 18.182, or the judgment was renewed in the manner provided by the statutes in effect immediately before January 1, 2004, within 10 years after the judgment was entered.

Â Â Â Â Â  (2) ORS 18.180 (6) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004, under the statutes in effect immediately before January 1, 2004.

Â Â Â Â Â  (3) This section and ORS 18.180 (6) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 2004, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 Â§21]

Â Â Â Â Â  18.192 Child support awards in judgments entered before January 1, 1994. (1) The judgment lien of the child support award portion of a judgment entered before January 1, 1994, and any installment arrearage lien that arose under the judgment lien, expires 10 years after the entry of the judgment that established the support obligation unless the judgment was renewed in the manner provided by the statutes in effect immediately before January 1, 2004, within 10 years after the judgment was entered.

Â Â Â Â Â  (2) ORS 18.180 (5) does not operate to revive the judgment lien of any judgment that expired before January 1, 2004.

Â Â Â Â Â  (3) This section and ORS 18.180 (5) do not limit the time during which judgment remedies are available for any judgment entered before January 1, 1994, and those judgments may continue to be enforced for the time provided by the law in effect immediately before January 1, 2004, subject to any requirement for renewal of those judgments. [2003 c.576 Â§22]

Â Â Â Â Â  18.194 Expiration and extension of judgment remedies for justice and municipal court judgments. (1) Judgment remedies for a judgment in justice and municipal courts expire upon full satisfaction of the money award portion of the judgment.

Â Â Â Â Â  (2) Except as provided in this section, judgment remedies for a judgment in a civil action in a justice or municipal court expire 10 years after the entry of the judgment.

Â Â Â Â Â  (3) Except as provided in this subsection, judgment remedies for a judgment in a criminal action in a justice or municipal court expire 20 years after the entry of the judgment. Judgment remedies for a judgment in a criminal action in a justice or municipal court that includes a money award for restitution expire 50 years after the entry of the judgment.

Â Â Â Â Â  (4) Judgment remedies for a judgment in justice or municipal court may be extended by filing a certificate of extension in the court that entered the judgment. The clerk shall enter the certificate in the docket of the court. A judgment creditor may file a certificate of extension only if:

Â Â Â Â Â  (a) Judgment remedies for the judgment have not expired; and

Â Â Â Â Â  (b) A full satisfaction document for the money award portion of the judgment has not been filed.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, if the judgment debtor has been discharged from debt under federal bankruptcy laws, a certificate of extension may not be filed except as provided in this subsection. Judgments are presumed to have not been discharged in bankruptcy until the judgment debtor establishes that the judgment has been discharged. If the judgment debtor is discharged from a debt, a certificate of extension may be filed if:

Â Â Â Â Â  (a) The debtor owned real property and the judgment lien attached to that property before the filing of the bankruptcy petition;

Â Â Â Â Â  (b) The judgment lien was not avoided by action of the bankruptcy court;

Â Â Â Â Â  (c) The judgment lien has not been discharged under ORS 18.238; and

Â Â Â Â Â  (d) The certificate of extension includes a legal description of the real property and a statement that the extension affects only the lien on the real property described in the certificate.

Â Â Â Â Â  (6) If a certificate of extension is filed under this section after the date on which the judgment remedies for the judgment expire, the certificate has no effect.

Â Â Â Â Â  (7) The judgment remedies for a judgment that are extended under the provisions of this section expire 10 years after the certificate of extension is filed. Judgment remedies for a judgment may be extended only once under the provisions of this section.

Â Â Â Â Â  (8) A certified copy of a certificate of extension, or a lien record abstract for the certificate, may be recorded in any county in which the judgment was transcribed or recorded as provided in ORS 52.635 or 221.351, with the effect provided by ORS 18.152 (4).

Â Â Â Â Â  (9) The judgment remedies for a judgment in a criminal action may not be extended under this section. [Formerly 18.365; 2005 c.618 Â§4]

Â Â Â Â Â  Note: See note under 18.048.

RELEASE OF LIEN

Â Â Â Â Â  18.200 Release of lien. (1) A judgment creditor may provide a release of lien document to a judgment debtor or to any other person with an interest in real property to which a judgment lien has attached. The release of lien document may be for all real property in a county or for a single piece of real property in a county. A release of lien document may be signed by the judgment creditor, or by any attorney who represents the creditor. The signature of the judgment creditor or attorney signing a release of lien document must be witnessed by a notary public.

Â Â Â Â Â  (2) A release of lien document may be filed with the court administrator at any time after a judgment lien attaches under ORS 18.150. The court administrator shall note in the register and in the judgment lien record that the release of lien document has been filed, and also shall note whether the release is for all real property in a county or only for a single piece of real property in a county.

Â Â Â Â Â  (3) A release of lien document may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (4) Upon filing or recording under this section, a release of lien document operates to eliminate any judgment lien arising from the entry or recording of the judgment to the extent reflected in the document. The filing of a release of lien document does not constitute a full or partial satisfaction of the judgment.

Â Â Â Â Â  (5) The court administrator may not charge a fee for filing a release of lien document.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§23; 2007 c.339 Â§6]

Â Â Â Â Â  18.202 Reinstatement of lien. (1) If the administrator, as defined in ORS 25.010, eliminated a judgment lien document by filing a release of lien document with the court administrator under ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county where the judgment was entered.

Â Â Â Â Â  (2) If the administrator, as defined in ORS 25.010, eliminated a judgment lien by recording a release of lien document in a County Clerk Lien Record under the provisions of ORS 18.200, the administrator may reinstate the lien by recording a notice of reinstatement in the County Clerk Lien Record for the county in which the release was recorded.

Â Â Â Â Â  (3) The administrator may reinstate a lien under this section only if:

Â Â Â Â Â  (a) The release was for all real property of a judgment debtor in a county; and

Â Â Â Â Â  (b) The judgment lien that was eliminated arose out of the support award portion of the judgment.

Â Â Â Â Â  (4) A certified copy of the judgment document, or a lien record abstract for the judgment, must be attached to the notice of reinstatement and be recorded with the notice. A notice of reinstatement may be recorded at any time after the release of lien document was filed or recorded and before the expiration of the judgment remedies for the judgment that gives rise to the judgment lien.

Â Â Â Â Â  (5) Upon recording a notice of reinstatement under this section, the reinstated judgment lien has the same force and effect as a judgment lien created under ORS 18.152.

Â Â Â Â Â  (6) A notice of reinstatement must be signed by the administrator as defined in ORS 25.010, or by an attorney who represents the administrator. The signature must be witnessed by a notary public. [2005 c.568 Â§9]

ASSIGNMENT OF JUDGMENT

Â Â Â Â Â  18.205 Assignment of judgment. (1) A judgment creditor may assign all or part of the creditorÂs rights under a judgment. An assignment of judgment document must be signed by the judgment creditor, or by an attorney who represents the judgment creditor. The signature of the judgment creditor or attorney signing the document must be acknowledged by a notary public. The document may be:

Â Â Â Â Â  (a) Filed with the court administrator for the court in which the judgment was entered, and upon such filing shall be entered in the register and in the judgment lien record; or

Â Â Â Â Â  (b) Recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (2) Upon filing or recording under this section, an assignment of judgment document operates to assign the judgment creditorÂs rights under the judgment to the extent reflected in the document.

Â Â Â Â Â  (3) If this or another state is assigned or subrogated to the support rights of a person under ORS 412.024, 418.032, 419B.406 or 419C.597 or similar statutes of another state, an assignment of judgment document bearing the signature of the Administrator of the Division of Child Support of the Department of Justice or the authorized representative of the administrator may be filed or recorded in the same manner as an assignment of judgment document under subsection (1) of this section and shall have the same effect as an assignment of judgment document signed by the judgment creditor.

Â Â Â Â Â  (4) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§24; 2007 c.339 Â§7]

Â Â Â Â Â  18.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  18.220 [Repealed by 1979 c.284 Â§199]

SATISFACTION OF MONEY AWARDS

Â Â Â Â Â  18.225 Satisfaction of money awards generally. (1) A satisfaction document may be for full or partial satisfaction of a money award. The title of the document must indicate whether the money award has been partially or fully satisfied. A satisfaction document must be signed by the judgment creditor or by an attorney who represents the judgment creditor. The signature of the judgment creditor or attorney signing a satisfaction document must be witnessed by a notary public.

Â Â Â Â Â  (2) When the money award portion of a judgment has been fully satisfied, the judgment creditor must:

Â Â Â Â Â  (a) File a satisfaction document for the full amount of the money award portion of the judgment in the county in which the judgment was entered; and

Â Â Â Â Â  (b) Deliver to the judgment debtor a satisfaction document for the full amount of the money award portion of the judgment for every county in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (3) Upon request by a judgment debtor or any person with an interest in real property subject to a judgment lien, a judgment creditor must provide to the judgment debtor a satisfaction document for all amounts credited against a money award as of the date that the satisfaction document is signed.

Â Â Â Â Â  (4) A satisfaction document may be filed with the court administrator at any time after entry of a judgment. The court administrator may not charge a fee for filing a satisfaction document. The court administrator shall note in the register and in the judgment lien record that the satisfaction document has been filed, and shall note if the document indicates that the money award has been fully satisfied.

Â Â Â Â Â  (5) Upon payment of all required fees, the court administrator shall issue a certified copy of any satisfaction document filed with the court administrator and entered in the court register. The certified copy may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152.

Â Â Â Â Â  (6) A satisfaction document for a support award that is paid to the Department of Justice may be filed with the court administrator only as provided in ORS 18.228.

Â Â Â Â Â  (7) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§25; 2007 c.339 Â§8]

Â Â Â Â Â  18.228 Satisfaction of support awards payable to Department of Justice. (1) If a support award is paid to the Department of Justice, the judgment creditor may receive credit for satisfaction of the judgment only in the manner provided by this section. The department may provide judgment creditors with forms and instructions for satisfaction of support awards under this section.

Â Â Â Â Â  (2) Any satisfaction document for a support award described in subsection (1) of this section must be mailed to or delivered to the Department of Justice, and not to the court administrator. The department shall credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department. Except as provided in subsection (3) of this section, the department shall not credit amounts against the support award pay records to the extent that the judgment is assigned or subrogated to this or another state. The Department of Justice shall thereafter promptly forward the satisfaction document to the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records maintained by the department. The court administrator shall note in the register as paid only the amount stated in the certificate, and not the amount shown on the satisfaction document.

Â Â Â Â Â  (3) If a support award has been assigned to this state, the Department of Justice may satisfy the support award to the extent of the assignment. The department may credit the amounts reflected in the satisfaction document to the support award pay records maintained by the department and file the satisfaction document with the court administrator for the court in which the money award was entered, together with a certificate from the department stating the amounts reflected as paid in the support award pay records. The court administrator shall note in the register and in the judgment lien record the amount of satisfaction shown on the certificate, and not the amount shown on the satisfaction document.

Â Â Â Â Â  (4) Unless a judgment requires that payments under a support award be paid to the Department of Justice or enforcement services are provided pursuant to ORS 25.080, all satisfaction documents for a support award must be filed with the court administrator. [2003 c.576 Â§26; 2007 c.339 Â§9]

Â Â Â Â Â  18.230 [Amended by 1967 c.466 Â§1; 1975 c.134 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  18.232 Alternate method for satisfaction of support awards payable to Department of Justice. (1) In addition to or in lieu of the certificate and satisfaction document provided for in ORS 18.228, the Department of Justice may execute and file a satisfaction document for a support award requiring payment to the department if:

Â Â Â Â Â  (a) The judgment debtor provides a sworn affidavit indicating that the money award has been paid in full;

Â Â Â Â Â  (b) The department certifies that the department has a complete pay record for the payments under the support award; and

Â Â Â Â Â  (c) The department certifies that there are no arrearages.

Â Â Â Â Â  (2) The Department of Justice shall be considered to have a complete pay record for the purposes of subsection (1) of this section if the department has kept the pay record for the support award from the date that the first payment was to be made under the support award, or if the judgment creditor or an entity providing enforcement services under ORS 25.080 establishes arrearages for the time period the pay record was not kept by the department.

Â Â Â Â Â  (3) The signature of a person signing a satisfaction document filed under this section need not be acknowledged by a notary public.

Â Â Â Â Â  (4) If a satisfaction document under this section is for any payment made to the Department of Justice for amounts that have not been assigned by the judgment creditor to the state, the department shall give notice to the judgment creditor in the manner provided by ORS 25.085. The notice must inform the judgment creditor that the department will execute and file the satisfaction of judgment unless the department receives a request for a hearing within 30 days after the date the notice was mailed. If a judgment creditor requests a hearing, the Department of Justice shall conduct the hearing as a contested case under ORS chapter 183 before a hearing officer appointed by the department. [2003 c.576 Â§27]

Â Â Â Â Â  18.235 Motion to satisfy money award. (1) A judgment debtor, or a person with an interest in real property against which a judgment lien exists, may move the court for an order declaring that a money award has been satisfied or for a determination of the amount necessary to satisfy the money award, when the person making the motion cannot otherwise obtain a satisfaction document from a judgment creditor.

Â Â Â Â Â  (2) Motions under this section shall be filed in the action in which the judgment was entered. All proceedings on the motion shall be conducted as part of the action in which the judgment was entered. An appearance fee may not be charged for filing a motion under this section.

Â Â Â Â Â  (3) A motion under this section must include the following information, to the extent known to the person making the motion:

Â Â Â Â Â  (a) The date of entry and principal amount of the money award.

Â Â Â Â Â  (b) The rate of interest and the date the interest commenced to accrue.

Â Â Â Â Â  (c) The date or dates and amounts of any payments on the money award.

Â Â Â Â Â  (d) Any amount that the person believes remains to be paid on the money award, including any supporting mathematical calculations.

Â Â Â Â Â  (e) Any other information necessary or helpful to the court in making its determination.

Â Â Â Â Â  (4) A person making a motion under this section must serve the motion on the judgment creditor. If the person making the motion is not the judgment debtor, the person also must serve the motion and supporting affidavit on the judgment debtor. If an assignment of judgment document has been filed with the court under ORS 18.205, the motion must be served on the person named as the assignee of the judgment. Service on the judgment creditor and judgment debtor under this subsection may be made as provided in ORCP 9 if the motion is filed within one year after entry of the judgment. If the motion is filed more than one year after entry of the judgment, or service is to be made on an assignee of the judgment, the motion may either be personally served as provided in ORCP 7, or be served by certified mail, return receipt requested with signed receipt. The court may waive service on any person under this subsection if the person making the motion files an affidavit with the court stating that the person cannot be found after diligent effort by the person making the motion. The person making the motion shall file proof of service with the court.

Â Â Â Â Â  (5) A person served with a motion under this section must file a response within 21 days after service is made, or within such time as may be allowed by the court. The response must specifically identify those assertions in the motion that the person contests. The response must contain any information or mathematical calculations necessary to support the contentions of the responding party.

Â Â Â Â Â  (6) The court shall hear the motion not less than seven days after notice of hearing is given to the person making the motion and to the parties served with the motion. The court shall hear and determine the issues in a summary fashion without a jury. The court shall give the parties a reasonable opportunity to present evidence relevant to any factual issues.

Â Â Â Â Â  (7) If the court determines that the person making the motion is entitled to relief, the court shall issue an order providing that the money award has been satisfied in full or, if the money award has not been satisfied in full, the specific amount that will satisfy the judgment on a specific date or within a period of time specified in the order.

Â Â Â Â Â  (8) If the court finds that the judgment creditor willfully failed to provide a satisfaction document under ORS 18.225, the court may render a supplemental judgment awarding reasonable attorney fees to the person making the motion. The supplemental judgment may provide that the person making the motion may satisfy the judgment by paying such amounts the court determines to be necessary to satisfy the judgment less that sum of money the court awards as attorney fees.

Â Â Â Â Â  (9) If the court finds that the money award has been satisfied, or if the amount specified by the court is paid to the court administrator within the time specified by the court, the court administrator shall note in the register and in the judgment lien record that the money award has been satisfied in full. The court administrator shall deliver any money paid to the court administrator to the party or parties specified in the courtÂs order.

Â Â Â Â Â  (10) Upon request of the person making the motion, the court administrator shall issue a certificate indicating that the money award has been satisfied. The certificate may be recorded in any County Clerk Lien Record in which the judgment was recorded under ORS 18.152. Recording of the certificate eliminates any judgment lien that was created by the recording of the judgment.

Â Â Â Â Â  (11) At least five days before filing a motion under this section, the person must serve by personal delivery or first class mail a copy of the motion on the Administrator of the Division of Child Support of the Department of Justice, or on the branch office of the Department of Justice providing support services to the county in which the motion will be made, if:

Â Â Â Â Â  (a) The motion relates to satisfaction of a support award; and

Â Â Â Â Â  (b) Child support rights, as defined in ORS 25.010, for the judgment creditor have been assigned to the state.

Â Â Â Â Â  (12) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§28; 2007 c.166 Â§3; 2007 c.339 Â§10]

Â Â Â Â Â  18.238 Proceedings after discharge in bankruptcy. (1) Any person discharged from debts pursuant to the federal bankruptcy laws may file in any court or tribunal in which a judgment has at any time been rendered against the person, either before or after such discharge, a motion in the suit, action or proceeding for the discharge of the judgment from the record. After notice to the judgment creditor, or to any assignee of the judgment creditor whose assignment has been filed or recorded under ORS 18.205, the court shall enter a final order that the judgment be discharged and satisfied of record if the debtor establishes that:

Â Â Â Â Â  (a) The debtor has been discharged from the payment of the judgment or the claim upon which the judgment was based; and

Â Â Â Â Â  (b) Either there was no property to which a judgment lien had attached under ORS 18.150, 18.152, 52.635 or 221.351, as of the date the petition for relief is filed under the federal bankruptcy laws, or if there was such property, the value of the property on the date of the filing of the petition was not more than the outstanding balance of any prior lien or liens upon the property.

Â Â Â Â Â  (2) If the debtor fails to meet the burden of proof established by subsection (1) of this section, the court shall enter a final order denying the debtorÂs motion.

Â Â Â Â Â  (3) For the purposes of this section, when notice was given in connection with bankruptcy proceedings to a creditor retaining a beneficial interest in an assigned judgment or claim, such notice shall provide the basis for the satisfaction of that portion of the judgment in which the creditor retains a beneficial interest. When the bankrupt received notice prior to the adjudication of bankruptcy of the assignment of a judgment or claim, notice to the assignor retaining a beneficial interest may not provide the basis for satisfaction for that portion of the judgment which represents the amount actually paid by the assignee of the judgment for the claim and actual court costs incurred by the assignee in prosecuting the claim. [Formerly 18.420]

Â Â Â Â Â  18.240 [Repealed by 1979 c.284 Â§199]

CONTRIBUTION

Â Â Â Â Â  18.242 Contribution among judgment debtors; subrogation of surety. When property liable to an execution against several persons is sold thereon, and more than a due proportion of the judgment is levied upon the property of one of them, or one of them pays, without a sale, more than that personÂs proportion, that person may compel contribution from the others; and when a judgment is against several, and is upon an obligation or contract of one of them as security for another, and the surety pays the amount, or any part thereof, either by sale of property or before sale, the surety may compel repayment from the principal. In such cases, the person so paying or contributing shall be entitled to the benefit of the judgment to enforce contribution or repayment, if within 30 days after payment the person files with the clerk of the court where the judgment was rendered, notice of payment and claim to contribution or repayment; upon filing such notice, the clerk shall make an entry thereof in the margin of the docket where the judgment is entered. In any county where the judgment was recorded the person may have the notice of payment and claim to contribution or repayment recorded in the County Clerk Lien Record. [Formerly 18.430]

Â Â Â Â Â  Note: 18.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPEAL

Â Â Â Â Â  18.245 Jurisdictional requirements. The following requirements are the only requirements of this chapter that are jurisdictional for the purposes of appeal of a judgment:

Â Â Â Â Â  (1) The judgment document for the judgment must be plainly titled as a judgment as required by ORS 18.038 (1).

Â Â Â Â Â  (2) The judgment document for the judgment must comply with the requirements of ORS 18.038 (4).

Â Â Â Â Â  (3) The court administrator for the circuit court rendering the judgment must note in the register of the court that the judgment document has been filed, as required by ORS 18.058 (1). [2005 c.568 Â§2]

Â Â Â Â Â  Note: See first note under 18.005.

Â Â Â Â Â  18.250 [Repealed by 1979 c.284 Â§199]

ENFORCEMENT OF JUDGMENTS

(Generally)

Â Â Â Â Â  18.252 Execution. (1) Except as provided in this section, and subject to the terms of the judgment, a judgment may be enforced by execution upon entry of the judgment. The ability to enforce a judgment by execution expires as provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (2) Any portion of a money award that by the terms of the judgment is to be paid on some date after the date that the judgment is entered may be enforced by execution when payment becomes due under the terms of the money award and is not paid.

Â Â Â Â Â  (3) Except as provided in ORS 18.255 or by other law, a judgment may be enforced only by the court in which the judgment is entered or, if the judgment is a foreign judgment, the court in which the judgment is first filed under ORS 24.115 or 110.405.

Â Â Â Â Â  (4) Nothing in ORS 18.252 to 18.993 affects the ability of a judgment creditor to enforce a judgment by means other than execution. [2003 c.576 Â§29]

Â Â Â Â Â  18.255 Enforcement of judgment by circuit court for county where debtor resides. (1) The circuit court for the county where a judgment debtor resides may enforce a circuit court judgment entered in another circuit court if a transcript of the original judgment is filed with the court. The circuit court for the county where a judgment debtor resides may issue a writ of execution against real property under the provisions of this section only if a certified copy of the original judgment, or a lien record abstract in the form provided by ORS 18.170, is recorded in the County Clerk Lien Record for that county, in addition to the filing of a transcript of the original judgment with the circuit court for that county. In no event shall the court administrator be liable for issuing a writ of execution, writ of garnishment or other execution for a judgment transcribed pursuant to this section.

Â Â Â Â Â  (2) A judgment creditor who files a transcript of a judgment under subsection (1) of this section must give written notice of the filing to the circuit court in which the judgment was originally entered.

Â Â Â Â Â  (3) At the time a transcript of a judgment is filed under this section, the judgment creditor or the attorney for the judgment creditor must make and file with the court administrator a statement containing the information required for a money award under ORS 18.042 (2) and an affidavit setting forth:

Â Â Â Â Â  (a) The name and last-known address of the judgment creditor;

Â Â Â Â Â  (b) The name and last-known address of the judgment debtor;

Â Â Â Â Â  (c) A statement that the judgment creditor has a good faith belief that the judgment debtor resides in the county in which the transcript of the judgment is filed;

Â Â Â Â Â  (d) A statement that the judgment has not been satisfied and that execution on the judgment has not been stayed; and

Â Â Â Â Â  (e) A statement that written notice of the filing has been given to the circuit court in which the judgment was originally entered.

Â Â Â Â Â  (4) The circuit court in which a transcript of a judgment is filed under this section is the only court with authority to issue a writ of execution, writ of garnishment or other execution on the transcribed judgment until the judgment creditor files an affidavit with the circuit court certifying that the judgment debtor no longer resides in that county. A copy of the affidavit must be filed by the judgment creditor in the court in which the judgment was originally entered. After the filing of an affidavit under this subsection, only the circuit court in which the judgment was originally entered may issue a writ of execution, writ of garnishment or other execution on the judgment.

Â Â Â Â Â  (5) When a transcribed judgment is filed with a circuit court under this section, the court administrator shall enter the transcribed judgment in the register but shall not note in the register that the judgment creates a judgment lien. The files and records of the court in which the judgment was originally entered remain the official record of the proceeding, and files and records maintained by a court in which a transcribed judgment has been filed are auxiliary to the files and records of the court in which the judgment was originally entered. Satisfaction documents under ORS 18.225 and certificates of extension under ORS 18.180 to 18.192 may be filed only in the court in which the judgment was originally entered.

Â Â Â Â Â  (6) This section does not apply to justice courts, municipal courts or county courts performing judicial functions. [2003 c.576 Â§30]

Â Â Â Â Â  18.260 [Amended by 1971 c.224 Â§1; repealed by 1979 c.284 Â§199]

(Proceedings in Support of Execution)

Â Â Â Â Â  18.265 Debtor examination. (1) At any time after a judgment is entered, a judgment creditor may upon motion obtain an order requiring the judgment debtor to appear before the court or a referee appointed by the court at the time and place specified in the order, and requiring the judgment debtor to answer under oath questions concerning any property or interest in property that the judgment debtor may have or claim. The motion must be supported by one of the following:

Â Â Â Â Â  (a) Proof of service of a notice of demand to pay the judgment within 10 days. The notice of demand must be served in the same manner as a summons or by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this paragraph is effective on the date of mailing.

Â Â Â Â Â  (b) A return of a writ of execution showing that the judgment has not been satisfied.

Â Â Â Â Â  (c) A garnishee response to a writ of garnishment that does not fully satisfy the judgment.

Â Â Â Â Â  (2) Only the following courts may issue an order under this section:

Â Â Â Â Â  (a) The court in which the original judgment was entered.

Â Â Â Â Â  (b) Any circuit court for the county in which the judgment debtor resides and in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (c) Any circuit court for the county in which the principal place of employment of the judgment debtor is located and in which the judgment has been recorded under ORS 18.152.

Â Â Â Â Â  (3) If a motion under this section is filed in the court specified by subsection (2)(b) or (c) of this section, a certified copy of the judgment or a certified copy of the recording made in the County Clerk Lien Record of the county must be filed with the motion unless a transcript of the judgment has been filed with the court under ORS 18.255.

Â Â Â Â Â  (4) Except as provided in this section, a judgment debtor may not be required to attend in a county other than the county in which the judgment debtor resides or may be found at the time of service of the order requiring the appearance, unless the place where the judgment debtor is to appear is not more than 100 miles from the residence of the judgment debtor.

Â Â Â Â Â  (5) If the judgment debtor resides more than 100 miles from the place of examination, the judgment debtor shall be required to appear and shall be paid mileage at the time of the hearing as provided for witnesses in ORS 44.415.

Â Â Â Â Â  (6) Upon motion and good cause shown, the court may order that proceedings under this section be conducted at a time or place other than the time or place specified in the original order.

Â Â Â Â Â  (7) The court may at any time enter an order restraining the judgment debtor from selling, transferring or in any manner disposing of any property of the judgment debtor that is subject to execution pending an examination under this section. [2003 c.576 Â§31]

Â Â Â Â Â  18.268 Conduct of debtor examination; seizure of property. (1) A judgment debtor may be examined on oath concerning the judgment debtorÂs property in a debtorÂs examination. Upon request by the judgment creditor, the proceedings shall be reduced to writing and filed with the court administrator. The judgment creditor and judgment debtor may subpoena and examine witnesses.

Â Â Â Â Â  (2) If it appears that the judgment debtor has any property that may be applied against the judgment, the court may order that the property be seized for application against the judgment. [2003 c.576 Â§32]

Â Â Â Â Â  18.270 Written interrogatories. (1) At any time after a judgment is entered, a judgment creditor may serve written interrogatories relating to the judgment debtorÂs property and financial affairs on a judgment debtor. The interrogatories may be personally served in the manner provided for summons or may be served by any form of mail addressed to the judgment debtor and requesting a receipt. Service by mail under this subsection is effective on the date of mailing. The interrogatories shall notify the judgment debtor that the judgment debtorÂs failure to answer the interrogatories truthfully shall subject the judgment debtor to the penalties for false swearing as provided in ORS 162.075 and for contempt of court as provided in ORS 33.015 to 33.155.

Â Â Â Â Â  (2) Within 20 days after receipt of the interrogatories, the judgment debtor must answer all questions under oath and return the original interrogatories to the judgment creditor.

Â Â Â Â Â  (3) Failure of the judgment debtor to comply with the provisions of this section is contempt of court, and the judgment creditor may commence proceedings under the provisions of ORS 33.015 to 33.155. [2003 c.576 Â§33; 2005 c.22 Â§7]

EXEMPT PROPERTY

(Generally)

Â Â Â Â Â  18.300 Resident not entitled to federal bankruptcy exemptions. In accordance with Section 522 (b) of the Bankruptcy Code of 1978 (11 U.S.C. 522 (b)), residents of this state shall not be entitled to the federal exemptions provided in Section 522 (d) of the Bankruptcy Code of 1978 (11 U.S.C. 522 (d)). Nothing in this section shall affect the exemptions given to residents of this state by the Constitution of the State of
Oregon
and the Oregon Revised Statutes. [Formerly 23.305]

Â Â Â Â Â  18.305 Property not exempt from execution for purchase price. No article of property, or if the same has been sold or exchanged, then neither the proceeds of such sale nor the articles received in exchange therefor, shall be exempt from execution issued on a judgment recovered for its price. [Formerly 23.220]

Â Â Â Â Â  18.310 [Amended by 1967 c.471 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  18.312 Execution not to issue against property of deceased party; exception. (1) Except as provided in subsection (2) of this section, execution may not be issued against the property of a deceased party. Except as provided in subsection (2) of this section, a judgment against a deceased party may be collected only by making a claim against the estate of the deceased party in the manner prescribed by ORS chapter 115 or ORS 114.505 to 114.560.

Â Â Â Â Â  (2) This section does not prevent the issuance of execution and sale of property pursuant to a judgment of foreclosure and sale of property of the decedent. If the amount realized from the sale of property is not sufficient to satisfy the judgment and collection of the deficiency is otherwise allowed by law, the amount of the deficiency may be collected by making a claim against the estate in the manner prescribed by ORS chapter 115 or ORS 114.505 to 114.560. [Formerly 23.105; 2007 c.495 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 495, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 18.312 by section 1 of this 2007 Act apply to all decedents, whether dying before, on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.495 Â§2]

Â Â Â Â Â  18.315 [1999 c.788 Â§15; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.318 Execution against property in possession or control of public officer or agency. Any salary, wages, credits, or other personal property in the possession or under the control of the state or of any county, city, school district or other political subdivision therein, or any board, institution, commission, or officer of the same, belonging or owed to any person, firm or corporation, shall be subject to execution in the same manner and with the same effect as property in the possession of individuals is subject to execution; however, process in such proceedings may be served only on the board, department, institution, commission, agency, or officer charged with the duty of approving a voucher or claim for such salary, wages, credits, or other property. No clerk or officer of any court shall be required to answer as garnishee as to any moneys or property in the possession of the clerk or officer in the custody of the law. [Formerly 23.190]

Â Â Â Â Â  18.320 [Amended by 1961 c.151 Â§1; 1983 c.405 Â§1; 1983 c.696 Â§3; 1985 c.343 Â§1; 1987 c.586 Â§3; 1989 c.768 Â§5; 1993 c.223 Â§2; 1997 c.801 Â§59; 1999 c.80 Â§31; 1999 c.788 Â§18; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.322 Adjudication of claim of exemption. The judgment debtorÂs claim of exemption shall, upon application of either plaintiff or judgment debtor, be adjudicated in a summary manner at a hearing in the court out of which the execution issues. [Formerly 23.168; 2005 c.542 Â§56]

Â Â Â Â Â  18.325 [1987 c.586 Â§2b; 1989 c.171 Â§2; 1999 c.59 Â§6; 1999 c.80 Â§32; 1999 c.195 Â§5; 2003 c.73 Â§13; 2003 c.576 Â§570; renumbered 18.170 in 2003]

Â Â Â Â Â  18.330 [Repealed by 1959 c.558 Â§29 (18.335 enacted in lieu of 18.330)]

Â Â Â Â Â  18.335 [1959 c.558 Â§30 (enacted in lieu of 18.330); 1979 c.284 Â§54; 1983 c.405 Â§2; 1987 c.873 Â§21; 1997 c.340 Â§5; 1997 c.872 Â§16; 2001 c.249 Â§67; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.340 [Repealed by 1959 c.558 Â§51]

(Personal Property)

Â Â Â Â Â  18.345 Exempt personal property generally. (1) All property, including franchises, or rights or interest therein, of the judgment debtor, shall be liable to an execution, except as provided in this section and in other statutes granting exemptions from execution. The following property, or rights or interest therein of the judgment debtor, except as provided in ORS 18.305, shall be exempt from execution:

Â Â Â Â Â  (a) Books, pictures and musical instruments to the value of $600.

Â Â Â Â Â  (b) Wearing apparel, jewelry and other personal items to the value of $1,800.

Â Â Â Â Â  (c) The tools, implements, apparatus, team, harness or library, necessary to enable the judgment debtor to carry on the trade, occupation or profession by which the judgment debtor habitually earns a living, to the value of $3,000.

Â Â Â Â Â  (d) A vehicle to the value of $2,150. As used in this paragraph ÂvehicleÂ includes an automobile, truck, trailer, truck and trailer or other motor vehicle.

Â Â Â Â Â  (e) Domestic animals and poultry kept for family use, to the total value of $1,000 and food sufficient to support such animals and poultry for 60 days.

Â Â Â Â Â  (f) Household goods, furniture, radios, a television set and utensils all to the total value of $3,000, if the judgment debtor holds the property primarily for the personal, family or household use of the judgment debtor; provisions actually provided for family use and necessary for the support of a householder and family for 60 days and also 60 daysÂ supply of fuel.

Â Â Â Â Â  (g) All property of the state or any county or incorporated city therein, or of any other public or municipal corporation of like character.

Â Â Â Â Â  (h) All professionally prescribed health aids for the debtor or a dependent of the debtor.

Â Â Â Â Â  (i) Spousal support, child support, or separate maintenance to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

Â Â Â Â Â  (j) The debtorÂs right to receive, or property that is traceable to, an award under any crime victim reparation law.

Â Â Â Â Â  (k) The debtorÂs right to receive, or property that is traceable to, a payment or payments, not to exceed a total of $10,000, on account of personal bodily injury of the debtor or an individual of whom the debtor is a dependent.

Â Â Â Â Â  (L) The debtorÂs right to receive, or property that is traceable to, a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

Â Â Â Â Â  (m) VeteransÂ benefits and loans.

Â Â Â Â Â  (n) The debtorÂs right to receive an earned income tax credit under the federal tax laws and any moneys that are traceable to a payment of an earned income tax credit under the federal tax laws.

Â Â Â Â Â  (o) The debtorÂs interest, not to exceed $400 in value, in any personal property. However, this exemption may not be used to increase the amount of any other exemption.

Â Â Â Â Â  (2) If the property claimed by the judgment debtor as exempt is adjudicated by the court out of which the execution issued to be of a value in excess of that allowed by the appropriate paragraph of subsection (1) of this section, the officer seizing the property shall proceed to sell such property. Out of the proceeds of such sale, the officer shall deduct costs of sale and shall pay to the judgment debtor an amount equivalent to the value declared to be exempt by any of the paragraphs of subsection (1) of this section and shall apply the balance of the proceeds of sale on the execution. A sale may not be made under such execution unless the highest bid made exceeds the appropriate exemption claimed and allowed plus costs of sale. If no bid is received in excess of the value allowed by the appropriate paragraph of subsection (1) of this section, the costs of sale shall be borne by the judgment creditor.

Â Â Â Â Â  (3) If two or more members of a household are joint judgment debtors, each judgment debtor shall be entitled to claim the exemptions in subsection (1)(a), (b), (c), (d) and (o) of this section in the same or different properties. The exemptions provided by subsection (1)(a), (b), (c), (d), (j), (k) and (o) of this section, when claimed for jointly owned property, may be combined at the option of the debtors.

Â Â Â Â Â  (4) Notwithstanding any other provision of law except ORS 657.855, if a writ of garnishment or other execution is issued to collect past due support as defined in ORS 18.600, 75 percent of unemployment compensation benefits, workersÂ compensation benefits and other benefits paid to the debtor by the United States, by the state or by a political subdivision of the state are exempt. The exemption related to unemployment compensation benefits provided by this subsection is subject to ORS 657.855. The exemption provided by this subsection applies without regard to whether the payment is made on a periodic basis or in a lump sum, including any lump sum payable pursuant to a settlement or judgment. Notwithstanding subsection (1)(k) of this section, if a payment is made under a settlement or judgment on account of personal bodily injury and the garnishment or other execution is issued to collect past due support as defined in ORS 18.600, the lesser of 75 percent of the payment or $7,500 is exempt. [Formerly 23.160; 2005 c.456 Â§1]

Â Â Â Â Â  18.348 Certain funds exempt when deposited in account; limitations. (1) All funds exempt from execution and other process under ORS 18.358, 18.385 (2) to (4), 238.445, 344.580, 348.863, 401.405, 407.595, 411.760, 414.095, 655.530, 656.234, 657.855 and 748.207 and 38 U.S.C. 3101 and 42 U.S.C. 407 shall remain exempt when deposited in an account of a judgment debtor as long as the exempt funds are identifiable.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the provisions of subsection (1) of this section do not apply to any accumulation of funds greater than $7,500.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to funds exempt from execution or other process under 42 U.S.C. 407. [Formerly 23.166; 2005 c.381 Â§19]

Â Â Â Â Â  18.350 [Amended by 1961 c.151 Â§2; 1983 c.405 Â§3; 1983 c.696 Â§3a; 1985 c.343 Â§2; 1987 c.586 Â§4; 1993 c.523 Â§1; 1997 c.71 Â§13; 1997 c.801 Â§66; 1999 c.195 Â§1; 1999 c.788 Â§21a; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.352 Proceeds of casualty and indemnity insurance attachable on execution. Whenever a judgment debtor has a policy of insurance covering liability, or indemnity for any injury or damage to person or property, which injury or damage constituted the cause of action in which the judgment was rendered, the amount covered by the policy of insurance shall be subject to attachment upon the execution issued upon the judgment. [Formerly 23.230]

Â Â Â Â Â  18.355 [1999 c.788 Â§16; 2003 c.576 Â§93; renumbered 18.162 in 2003]

Â Â Â Â Â  18.358 Certain retirement plans exempt from execution; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂBeneficiaryÂ means a person for whom retirement plan benefits are provided and their spouse.

Â Â Â Â Â  (b) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 1998.

Â Â Â Â Â  (c) ÂPermitted contributionÂ means:

Â Â Â Â Â  (A) A contribution that, at the time of the contribution, is not taxable income to the beneficiary and, if the sponsor is a taxable entity, is tax deductible to the sponsor;

Â Â Â Â Â  (B) A nondeductible contribution by a beneficiary to a retirement plan to the extent that the contribution is permitted to be made under the Internal Revenue Code;

Â Â Â Â Â  (C) A deductible or nondeductible contribution to an individual retirement account to the extent the contribution is not subject to federal excise tax as an excess contribution;

Â Â Â Â Â  (D) A contribution, pursuant to a rollover or transfer, from one retirement plan to another, to the extent the federal tax deferred status is preserved at such time;

Â Â Â Â Â  (E) A rollover from an individual retirement account described in section 408 of the Internal Revenue Code to an individual retirement account described in section 408A of the Internal Revenue Code; and

Â Â Â Â Â  (F) Any earnings under a retirement plan which are attributable to a contribution described in subparagraphs (A) to (E) of this paragraph.

Â Â Â Â Â  (d) ÂRetirement planÂ means:

Â Â Â Â Â  (A) A pension plan and trust, including a profit sharing plan, that is described in sections 401(a), 401(c), 401(k), 403 and 457 of the Internal Revenue Code, including that portion attributable to contributions made by or attributable to a beneficiary;

Â Â Â Â Â  (B) An individual retirement account or annuity, including one that is pursuant to a simplified employee pension, as described in section 408 or 408A of the Internal Revenue Code; and

Â Â Â Â Â  (C) Any pension not described in subparagraphs (A) and (B) of this paragraph granted to any person in recognition or by reason of a period of employment by or service for the Government of the
United States
or any state or political subdivision of any state, or any municipality, person, partnership, association or corporation.

Â Â Â Â Â  (e) ÂSponsorÂ means an individual or entity which establishes a retirement plan.

Â Â Â Â Â  (2) Subject to the limitations set forth in subsection (3) of this section, a retirement plan shall be conclusively presumed to be a valid spendthrift trust under these statutes and the common law of this state, whether or not the retirement plan is self-settled, and a beneficiaryÂs interest in a retirement plan shall be exempt, effective without necessity of claim thereof, from execution and all other process, mesne or final.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) A contribution to a retirement plan, other than a permitted contribution, shall be subject to ORS 95.200 to 95.310 concerning fraudulent transfers; and

Â Â Â Â Â  (b) Unless otherwise ordered by a court under ORS 25.387, 75 percent of a beneficiaryÂs interest in a retirement plan shall be exempt from execution or other process arising out of a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C. [Formerly 23.170]

Â Â Â Â Â  18.360 [Amended by 1983 c.405 Â§4; 1983 c.696 Â§32a; 1985 c.343 Â§3; 1987 c.586 Â§5; 1993 c.716 Â§1; 1993 c.763 Â§6; 1995 c.79 Â§5; 1997 c.801 Â§103; 1999 c.788 Â§22; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.362 Exemption for firearms. Every citizen of this state above the age of 16 years shall be entitled to have, hold and keep, for the own use and defense of the citizen and shall have exempt from execution one rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt under this section may not exceed $1,000. [Formerly 23.200]

Â Â Â Â Â  18.364 Prohibition on demanding firearms. No officer, civil or military, or other person, shall take from or demand of the owner any firearms mentioned in ORS 18.362, except where the services of the owner are also required to keep the peace or defend the state. [Formerly 23.210]

Â Â Â Â Â  18.365 [1999 c.788 Â§17; 2003 c.576 Â§94; renumbered 18.194 in 2003]

Â Â Â Â Â  18.370 [Amended by 1987 c.586 Â§6; 2003 c.576 Â§45a; renumbered 18.165 in 2003]

(Wages)

Â Â Â Â Â  18.375 Definitions. As used in this section and ORS 18.385:

Â Â Â Â Â  (1) ÂDisposable earningsÂ means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required to be withheld by law.

Â Â Â Â Â  (2) ÂEarningsÂ means compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension or retirement program.

Â Â Â Â Â  (3) ÂEmployerÂ means any entity or individual who engages a person to perform work or services for which compensation is given in periodic payments or otherwise, even though the relationship of the person so engaged to the employer may be as an independent contractor for other purposes.

Â Â Â Â Â  (4) ÂGarnishmentÂ means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of a debt. ÂGarnishmentÂ does not include the procedure authorized by ORS 25.372 to 25.427, 419B.408 or 419C.600 or ORS chapter 110. [Formerly 23.175]

Â Â Â Â Â  18.380 [Repealed by 1985 c.343 Â§14]

Â Â Â Â Â  18.385 Wage exemption. (1) Except as provided in this section, 75 percent of the disposable earnings of an individual are exempt from execution.

Â Â Â Â Â  (2) The disposable earnings of an individual are exempt from execution to the extent that payment under a garnishment would result in net disposable earnings for an individual of less than the following amounts:

Â Â Â Â Â  (a) $183 for any period of one week or less;

Â Â Â Â Â  (b) $366 for any two-week period;

Â Â Â Â Â  (c) $394 for any half-month period;

Â Â Â Â Â  (d) $786 for any one-month period; and

Â Â Â Â Â  (e) For any other period longer than one week, $183 multiplied by that fraction produced by dividing the number of days for which the earnings are paid by seven. The amount calculated under this paragraph must be rounded to the nearest dollar.

Â Â Â Â Â  (3) If an individual is paid for a period shorter than one week, the exemption calculated under subsection (2) of this section may not exceed $183 for any one-week period.

Â Â Â Â Â  (4) An employer shall deduct from the amount of disposable earnings determined to be nonexempt under subsections (1) to (3) of this section any amounts withheld from the individualÂs earnings for the same period of time under an order issued pursuant to ORS 25.378, 419B.408 or 419C.600 or ORS chapter 110. The employer shall make payment under a garnishment only of those amounts remaining after the deduction is made.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section do not apply to:

Â Â Â Â Â  (a) Any order of a court of bankruptcy.

Â Â Â Â Â  (b) Any debt due for federal tax.

Â Â Â Â Â  (6) Subsections (2) to (4) of this section do not apply to any debt due for state tax. Subsection (1) of this section does not apply to a debt due for state tax if a state agency issues a special notice of garnishment under ORS 18.855 (6).

Â Â Â Â Â  (7) A court may not make, execute or enforce any order or process in violation of this section.

Â Â Â Â Â  (8) Any waiver by an individual of the provisions of this section is void.

Â Â Â Â Â  (9) An employer may not discharge any individual because the individual has had earnings garnished. [Formerly 23.186; 2007 c.496 Â§9]

Â Â Â Â Â  Note: The amendments to 18.385 by section 14, chapter 496, Oregon Laws 2007, become operative January 1, 2009, and apply only to writs of garnishment and notices of garnishment delivered on or after January 1, 2009. See section 18, chapter 496, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  18.385. (1) Except as provided in this section, 75 percent of the disposable earnings of an individual are exempt from execution.

Â Â Â Â Â  (2) The disposable earnings of an individual are exempt from execution to the extent that payment under a garnishment would result in net disposable earnings for an individual of less than the following amounts:

Â Â Â Â Â  (a) $196 for any period of one week or less;

Â Â Â Â Â  (b) $392 for any two-week period;

Â Â Â Â Â  (c) $420 for any half-month period;

Â Â Â Â Â  (d) $840 for any one-month period; and

Â Â Â Â Â  (e) For any other period longer than one week, $196 multiplied by that fraction produced by dividing the number of days for which the earnings are paid by seven. The amount calculated under this paragraph must be rounded to the nearest dollar.

Â Â Â Â Â  (3) If an individual is paid for a period shorter than one week, the exemption calculated under subsection (2) of this section may not exceed $196 for any one-week period.

Â Â Â Â Â  (4) An employer shall deduct from the amount of disposable earnings determined to be nonexempt under subsections (1) to (3) of this section any amounts withheld from the individualÂs earnings for the same period of time under an order issued pursuant to ORS 25.378, 419B.408 or 419C.600 or ORS chapter 110. The employer shall make payment under a garnishment only of those amounts remaining after the deduction is made.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section do not apply to:

Â Â Â Â Â  (a) Any order of a court of bankruptcy.

Â Â Â Â Â  (b) Any debt due for federal tax.

Â Â Â Â Â  (6) Subsections (2) to (4) of this section do not apply to any debt due for state tax. Subsection (1) of this section does not apply to a debt due for state tax if a state agency issues a special notice of garnishment under ORS 18.855 (6).

Â Â Â Â Â  (7) A court may not make, execute or enforce any order or process in violation of this section.

Â Â Â Â Â  (8) Any waiver by an individual of the provisions of this section is void.

Â Â Â Â Â  (9) An employer may not discharge any individual because the individual has had earnings garnished.

Â Â Â Â Â  18.390 [Amended by 1961 c.151 Â§3; 1983 c.696 Â§4; repealed by 1985 c.343 Â§14]

(Homesteads)

Â Â Â Â Â  18.395 Homestead exemption. (1) A homestead shall be exempt from sale on execution, from the lien of every judgment and from liability in any form for the debts of the owner to the amount in value of $30,000, except as otherwise provided by law. The exemption shall be effective without the necessity of a claim thereof by the judgment debtor. When two or more members of a household are debtors whose interests in the homestead are subject to sale on execution, the lien of a judgment or liability in any form, their combined exemptions under this section shall not exceed $39,600. The homestead must be the actual abode of and occupied by the owner, or the ownerÂs spouse, parent or child, but the exemption shall not be impaired by:

Â Â Â Â Â  (a) Temporary removal or temporary absence with the intention to reoccupy the same as a homestead;

Â Â Â Â Â  (b) Removal or absence from the property; or

Â Â Â Â Â  (c) The sale of the property.

Â Â Â Â Â  (2) The exemption shall extend to the proceeds derived from such sale to an amount not exceeding $30,000 or $39,600, whichever amount is applicable under subsection (1) of this section, if the proceeds are held for a period not exceeding one year and held with the intention to procure another homestead therewith.

Â Â Â Â Â  (3) The exemption period under subsection (1)(b) and (c) of this section shall be one year from the removal, absence or sale, whichever occurs first.

Â Â Â Â Â  (4) When the owner of a homestead has been granted a discharge in bankruptcy or has conveyed the homestead property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur. However, with respect to judgments not discharged in the bankruptcy, or entered against the owner after discharge, the value on the effective date of conveyance shall be controlling.

Â Â Â Â Â  (5) Except as provided in subsection (7) of this section, no homestead that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, shall be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. However, such judgment shall remain a lien upon the real property, and the property may be sold on execution:

Â Â Â Â Â  (a) At any time after the sale of the property by the judgment debtor; and

Â Â Â Â Â  (b) At any time after the property is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

Â Â Â Â Â  (6) The limitation on execution sales imposed by subsection (5) of this section is not impaired by temporary removal or temporary absence with the intention to reoccupy the property as a homestead.

Â Â Â Â Â  (7) The limitation on execution sales imposed by subsection (5) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

Â Â Â Â Â  (8) Upon the issuance of an order authorizing sale as required by ORS 18.904, and in conformance with subsection (5) of this section, the sheriff may proceed to sell the property. If the homestead exemption applies, the sheriff shall pay the homestead owner out of the proceeds the sum of $30,000 or $39,600, whichever is applicable, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the homestead is in excess of the sum of the costs of sale and $30,000 or $39,600, whichever is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

Â Â Â Â Â  (9) The homestead exemption provided by this section applies to a purchaserÂs interest under a land sale contract, as defined by ORS 18.960. [Formerly 23.240; 2005 c.456 Â§2; 2005 c.542 Â§57]

Â Â Â Â Â  Note: Section 3, chapter 135, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 23.240 [renumbered 18.395] and 23.164 [renumbered 18.428] by sections 1 and 2 of this 1999 Act apply only to judgments entered in the register of a court on or after the effective date of this 1999 Act [October 23, 1999]. [1999 c.135 Â§3]

Â Â Â Â Â  18.398 Denial of homestead exemption when judgment is for child support. (1) It is the policy of this state:

Â Â Â Â Â  (a) To afford protection to the debtor and the debtorÂs family homestead through the homestead exemption;

Â Â Â Â Â  (b) To maintain dependent children from the financial resources of both parents of those children;

Â Â Â Â Â  (c) That the homestead exemption should not be permitted to serve as a shield for a debtorÂs evasion of child support obligations;

Â Â Â Â Â  (d) That the burden for that support should not be shifted in all cases to the present family of the debtor through the sale of the family residence; and

Â Â Â Â Â  (e) That to accommodate these policies, the court should have the discretion to decline to allow all or part of a claimed homestead exemption in cases involving child support as provided in this section.

Â Â Â Â Â  (2) Notwithstanding ORS 18.395 to 18.422, a court in its discretion may decline to allow a homestead exemption in whole or part in any proceeding under ORS 18.912 if the proceeding is based on a judgment for child support that arises out of an order or judgment under ORS 24.115, 107.095, 107.105, 107.135, 108.120, 109.100, 109.103, 109.155, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110 or 125.

Â Â Â Â Â  (3) In exercising the discretion granted under subsection (1) of this section, the court shall consider:

Â Â Â Â Â  (a) The financial resources of both parties;

Â Â Â Â Â  (b) The number of dependents of each of the parties;

Â Â Â Â Â  (c) The ages, health and conditions of parties and their dependents;

Â Â Â Â Â  (d) The child support payment history of the judgment debtor on the judgment which is the subject of the petition; and

Â Â Â Â Â  (e) Other collection attempts by the judgment creditor on the judgment which is the subject of the petition.

Â Â Â Â Â  (4) This section shall not apply to any proceeding under ORS 18.912 brought by or on the behalf of the state or any agency of the state. [Formerly 23.242; 2005 c.542 Â§58]

Â Â Â Â Â  18.400 [Amended by 1965 c.619 Â§7; 1979 c.694 Â§1; 1983 c.696 Â§5; 1985 c.343 Â§4; 1985 c.496 Â§18; 1985 c.610 Â§2; 1987 c.586 Â§7; 1993 c.33 Â§275; 1995 c.608 Â§20; 1997 c.123 Â§1; 1997 c.704 Â§12; 1999 c.788 Â§23; 2001 c.900 Â§235; 2003 c.73 Â§14; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.402 Limitations on homestead exemption. The homestead mentioned in ORS 18.395 shall consist, when not located in any town or city laid off into blocks and lots, of any quantity of land not exceeding 160 acres, and when located in any such town or city, of any quantity of land not exceeding one block. However, a homestead under this section shall not exceed in value the sum of $30,000 or $39,600, whichever amount is applicable under ORS 18.395 (1). [Formerly 23.250; 2005 c.456 Â§3]

Â Â Â Â Â  18.405 [1979 c.694 Â§3; 2001 c.334 Â§1; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.406 Exemption not applicable to certain liens, mortgages and interests. ORS 18.395 to 18.422 do not apply to construction liens for work, labor or material done or furnished exclusively for the improvement of the homestead property, to purchase money liens, to mortgages lawfully executed, or to the enforcement of a sellerÂs rights under a land sale contract, as defined by ORS 18.960. [Formerly 23.260; 2005 c.542 Â§58a]

Â Â Â Â Â  18.410 [Amended by 1985 c.540 Â§26; 1987 c.586 Â§8; 1989 c.768 Â§6; 1999 c.788 Â§24; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  18.412 Notice of intent to discharge judgment lien against homestead. (1) At any time after the date of execution of an agreement to transfer the ownership of property in which a homestead exemption exists pursuant to ORS 18.395, the homestead owner or the ownerÂs transferee may give notice of intent to discharge the property from the judgment lien to a judgment creditor. Each notice shall bear the caption of the action in which the judgment was recovered and shall:

Â Â Â Â Â  (a) Identify the property and the judgment and state that the judgment debtor is about to transfer, or has transferred, the property and that the transfer is intended to discharge the property from any lien effect of the judgment;

Â Â Â Â Â  (b) State the fair market value of the property on the date of the notice or of any applicable petition in bankruptcy, whichever is applicable, and list the encumbrances against the property, including the nature and date of each encumbrance, the name of the encumbrancer and the amount presently secured by each encumbrance;

Â Â Â Â Â  (c) State that the property is claimed by the person giving the notice to be wholly exempt from the lien of the judgment or, if the value of the property exceeds the sum of the encumbrances specified as required under paragraph (b) of this subsection that are senior to the judgment lien and $30,000 or $39,600, whichever amount of the homestead exemption is applicable under ORS 18.395 (1), that the amount of the excess or the amount due on the judgment, whichever is less, will be deposited with the court administrator for the court in which the judgment was entered for the use of the judgment holder; and

Â Â Â Â Â  (d) Advise the holder of the judgment that the property may be discharged from any lien arising from the judgment, without further notice to the judgment creditor, unless prior to a specified date, which in no case may be earlier than 14 days after the date of mailing of the notice, the judgment creditor files objections and a request for a hearing on the matter as provided in ORS 18.415.

Â Â Â Â Â  (2) Each notice described by subsection (1) of this section shall be sent by certified mail to the judgment creditor, as shown by the court records, at the judgment creditorÂs present or last-known address according to the best knowledge of the person sending the notice. A copy of each notice, together with proof of mailing, may be filed with the court administrator for the court in which the judgment was entered and shall be filed by the court administrator with the records and files of the action in which the judgment was recovered. [Formerly 23.280; 2005 c.456 Â§4; 2007 c.129 Â§9]

Â Â Â Â Â  18.415 Objections to discharge; hearing. (1) Any holder of an interest in a judgment described in a notice sent pursuant to ORS 18.412 may file objections to the notice and a request for a hearing upon the application for an order made pursuant to ORS 18.422 (4). The objections and the request for a hearing must be filed in the court that entered the judgment. The objections and the request for hearing must be filed prior to the date specified in the notice and must indicate the grounds for the objections and include the address to which notice of any hearing upon request for an order may be sent.

Â Â Â Â Â  (2)(a) If the holder of a judgment admits the validity of the homestead exemption and objects only that the value placed upon the property in the notice is or was less than the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, the court shall try the issue of fair market value without formal pleadings. Each party may offer evidence of fair market value, but the holder of the judgment has the burden of proving the fair market value.

Â Â Â Â Â  (b) If the objection is made to other than the valuation of the property, the court shall try the issues of fact and law in the manner of a quiet title suit and may direct filing of formal pleadings as it considers necessary for definition of issues.

Â Â Â Â Â  (3) If the court finds that the fair market value of the property specified in the notice reasonably approximates the fair market value of the property on the date of the notice or petition in bankruptcy, whichever is applicable, or, if other issues are raised by the objections and are decided against the holder of the judgment, the court shall make an order that the property is not subject to the lien of the objecting judgment holder. In all other cases, the application for an order shall be dismissed and the lien upon the property shall not be affected by the notice. [Formerly 23.290; 2005 c.568 Â§23]

Â Â Â Â Â  18.420 [Amended by 1961 c.538 Â§1; 1987 c.586 Â§9; 1991 c.696 Â§1; 1999 c.788 Â§25; 2003 c.576 Â§571; renumbered 18.238 in 2003]

Â Â Â Â Â  18.422 Release of judgment lien. (1) If a deposit, as required by ORS 18.412 (1)(c), is made by a transferee of any property, the transferee may credit the amount of the deposit against the consideration owed by the transferee for the transfer.

Â Â Â Â Â  (2) The holder of any judgment described in ORS 18.412 (1) is entitled to receive the full amount of any deposit made with respect to the judgment upon delivery to the court administrator of a release of lien document in the form provided by ORS 18.200 for the property described in the notice. If the real property is located in a county where a certified copy of the judgment or lien record abstract has been recorded, the holder of the judgment, upon receipt of the deposit, shall have a certified copy of the release of lien document recorded in the County Clerk Lien Record.

Â Â Â Â Â  (3) If a release of lien document for the property is not delivered by the holder of the judgment to the court administrator as required by subsection (2) of this section, the court administrator shall hold the deposit described in ORS 18.412 (1) and the deposit shall be paid by the court administrator to the homestead claimant upon expiration of the judgment remedies for the judgment as provided in ORS 18.180 to 18.192.

Â Â Â Â Â  (4) At any time after the date specified in a notice, as provided by ORS 18.412 (1)(d), the homestead claimant for the property described in the judgment may apply to the court in which the judgment was entered for an order that the property described in the notice is no longer subject to the judgment lien. If no objections are filed and no hearing is requested in accordance with ORS 18.415, the judge shall issue an ex parte order that the property is no longer subject to the judgment lien if the judge is satisfied that the property has been, or is about to be, transferred and that the notice was prepared and mailed and a deposit was made as required in ORS 18.412. The judge must, in addition, find that the holder of the judgment actually received notice or, if the whereabouts of the holder are unknown, that a reasonably diligent effort has been made to find the holder. If objections and a request for a hearing have been filed by the holder of the judgment, the court shall set a hearing and notify the holder of the judgment of the time and place of the hearing. The homestead claimant may have a certified copy of the ex parte order recorded in the County Clerk Lien Record. [Formerly 23.300]

Â Â Â Â Â  18.425 [1987 c.774 Â§29; 1997 c.801 Â§123; 1999 c.788 Â§26; repealed by 2001 c.779 Â§10]

(Manufactured Dwellings and Floating Homes)

Â Â Â Â Â  18.428 Exemption for manufactured dwellings and floating homes. (1) Except as otherwise provided by law, a manufactured dwelling or floating home and the property upon which the manufactured dwelling or floating home is situated are exempt from execution and from liability in any form for the debts of the owner to the value of $23,000 if the manufactured dwelling or floating home is the actual abode of and occupied by the owner, or by the spouse, parent or child of the owner, the manufactured dwelling or floating home is occupied as a sole residence and no other homestead exemption exists. When two or more members of a household are debtors whose interests in the homestead are subject to sale on execution, the lien of a judgment or liability in any form, their combined exemptions under this section may not exceed $30,000. The exemption shall be effective without the necessity of a claim thereof by the judgment debtor.

Â Â Â Â Â  (2) The exemption provided for in subsection (1) of this section is not impaired by temporary removal or absence with the intention to reoccupy the manufactured dwelling or floating home as a home, nor by the sale thereof, but shall extend to the proceeds derived from such sale up to $23,000 or $30,000, whichever amount is applicable under subsection (1) of this section, while the proceeds are held for a period not exceeding one year and with the intention to procure another homestead with those proceeds.

Â Â Â Â Â  (3) Upon the issuance of an order authorizing sale as required by ORS 18.904, the sheriff may proceed to sell the premises and, if the homestead exemption applies, out of the proceeds pay the owner the sum of $23,000 or $30,000, whichever amount is applicable under subsection (1) of this section, and apply the balance of the proceeds on the execution. However, no sale shall be made where the homestead exemption applies unless the sum bid for the property is in excess of the sum of the costs of sale and $23,000 or $30,000, whichever amount is applicable. If no such bid is received, the expense of the sale shall be borne by the petitioner.

Â Â Â Â Â  (4) The provisions of subsections (1), (2), (3) and (7) of this section do not apply to:

Â Â Â Â Â  (a) Construction liens for work, labor or material done or furnished exclusively for the improvement of the manufactured dwelling or floating home;

Â Â Â Â Â  (b) Purchase money liens;

Â Â Â Â Â  (c) Mortgages;

Â Â Â Â Â  (d) Executions issued on a judgment recovered for the purchase price; or

Â Â Â Â Â  (e) The enforcement of a sellerÂs rights under a land sale contract, as defined in ORS 18.960.

Â Â Â Â Â  (5) If a debtor owns a manufactured dwelling or floating home but not the property upon which the manufactured dwelling or floating home is situated, subsections (1), (2), (3) and (4) of this section apply, but the value of the debtorÂs interest exempt from execution and liability may not exceed $20,000 for an individual debtor, or $27,000 when two or more members of a household are debtors whose interests in the homestead are subject to execution or liability in any form.

Â Â Â Â Â  (6) When the owner of a homestead under this section has been granted a discharge in bankruptcy or has conveyed the property, the value thereof, for the purpose of determining a leviable interest in excess of the homestead exemption, shall be the value on the date of the petition in bankruptcy, whether the value is determined in the bankruptcy proceedings or not, or on the date the conveyance becomes effective, whichever shall first occur.

Â Â Â Â Â  (7) Except as provided in subsection (9) of this section, a manufactured dwelling or floating home, and the property upon which the manufactured dwelling or floating home is situated, that is the actual abode of and occupied by the judgment debtor, or that is the actual abode of and occupied by a spouse, dependent parent or dependent child of the judgment debtor, may not be sold on execution to satisfy a judgment that at the time of entry does not exceed $3,000. The judgment shall remain a lien upon the real property owned by the judgment debtor and upon which the manufactured dwelling or floating home is situated, and the manufactured dwelling or floating home and real property upon which the manufactured dwelling or floating home is situated may be sold on execution:

Â Â Â Â Â  (a) At any time after the sale of the manufactured dwelling or floating home by the judgment debtor, or the sale of the real property on which the manufactured dwelling or floating home is situated by the judgment debtor; or

Â Â Â Â Â  (b) At any time after the manufactured dwelling or floating home is no longer the actual abode of and occupied by the judgment debtor or the spouse, dependent parent or dependent child of the judgment debtor.

Â Â Â Â Â  (8) The limitation on execution sales imposed by subsection (7) of this section is not impaired by temporary removal or absence with the intention to reoccupy the manufactured dwelling, floating home and property as a home.

Â Â Â Â Â  (9) The limitation on execution sales imposed by subsection (7) of this section does not apply if two or more judgments are owing to a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment was entered, is greater than $3,000.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂFloating homeÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003. [Formerly 23.164; 2005 c.542 Â§59a; 2005 c.568 Â§24]

Â Â Â Â Â  Note: See note under 18.395.

Â Â Â Â Â  18.430 [Amended by 1987 c.586 Â§10; renumbered 18.242 in 2003]

Â Â Â Â Â  18.440 [1971 c.665 Â§1; 1975 c.269 Â§1; renumbered 31.800 in 2003]

Â Â Â Â Â  18.445 [1975 c.269 Â§2; renumbered 31.805 in 2003]

Â Â Â Â Â  18.450 [1975 c.269 Â§3; 1995 c.696 Â§1; renumbered 31.810 in 2003]

Â Â Â Â Â  18.455 [1975 c.269 Â§4; 1995 c.696 Â§2; renumbered 31.815 in 2003]

Â Â Â Â Â  18.460 [1975 c.269 Â§5; renumbered 31.820 in 2003]

Â Â Â Â Â  18.465 [2003 c.576 Â§34; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.468 [2003 c.576 Â§35; 2005 c.568 Â§24a; repealed by 2005 c.542 Â§Â§73,73a]

Â Â Â Â Â  18.470 [1971 c.668 Â§1; 1975 c.599 Â§1; 1995 c.696 Â§3; renumbered 31.600 in 2003]

Â Â Â Â Â  18.472 [2003 c.576 Â§36; 2005 c.542 Â§60; renumbered 18.867 in 2005]

Â Â Â Â Â  18.475 [1975 c.599 Â§4; renumbered 31.620 in 2003]

Â Â Â Â Â  18.476 [2003 c.576 Â§37; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.478 [Formerly 23.410; repealed by 2005 c.542 Â§73 and 2005 c.568 Â§42]

Â Â Â Â Â  18.480 [1975 c.599 Â§2; 1995 c.79 Â§6; 1995 c.696 Â§4; renumbered 31.605 in 2003]

Â Â Â Â Â  18.482 [Formerly 23.310; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.485 [1975 c.599 Â§3; 1987 c.774 Â§7; 1995 c.696 Â§5; renumbered 31.610 in 2003]

Â Â Â Â Â  18.486 [Formerly 23.440; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.490 [1975 c.599 Â§5; renumbered 31.615 in 2003]

Â Â Â Â Â  18.492 [2003 c.576 Â§38; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.494 [2003 c.576 Â§39; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.500 [Formerly 41.950; renumbered 31.550 in 2003]

Â Â Â Â Â  18.505 [2003 c.576 Â§40; 2005 c.542 Â§61; 2005 c.568 Â§25; renumbered 18.892 in 2005]

Â Â Â Â Â  18.508 [2003 c.576 Â§41; renumbered 18.894 in 2005]

Â Â Â Â Â  18.510 [1971 c.331 Â§6; 1975 c.784 Â§14; 1981 c.892 Â§85c; 1981 c.898 Â§17; renumbered 31.555 in 2003]

Â Â Â Â Â  18.512 [2003 c.576 Â§42; 2005 c.456 Â§5; 2005 c.542 Â§61b; 2005 c.568 Â§25a; renumbered 18.896 in 2005]

Â Â Â Â Â  18.515 [2003 c.576 Â§43; renumbered 18.898 in 2005]

Â Â Â Â Â  18.518 [2003 c.576 Â§44; renumbered 18.899 in 2005]

Â Â Â Â Â  18.520 [Formerly 41.960; renumbered 31.560 in 2003]

Â Â Â Â Â  18.530 [Formerly 41.970; renumbered 31.565 in 2003]

Â Â Â Â Â  18.532 [Formerly 23.450; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.535 [1995 c.688 Â§3; 2003 c.552 Â§1; renumbered 31.725 in 2003]

Â Â Â Â Â  18.536 [Formerly 23.445; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.537 [1995 c.688 Â§2; renumbered 31.730 in 2003]

Â Â Â Â Â  18.538 [Formerly 23.460; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.540 [1987 c.774 Â§3; 1991 c.862 Â§1; 1995 c.688 Â§1; 1997 c.73 Â§1; renumbered 31.735 in 2003]

Â Â Â Â Â  18.542 [Formerly 23.470; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.545 [Formerly 23.480; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.548 [Formerly 23.490; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.550 [1987 c.774 Â§4; 1989 c.721 Â§45; 1989 c.782 Â§34; 1995 c.280 Â§28; 1999 c.537 Â§1; renumbered 31.740 in 2003]

Â Â Â Â Â  18.552 [Formerly 23.515; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.555 [Formerly 23.500; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.560 [1987 c.774 Â§6; renumbered 31.710 in 2003]

Â Â Â Â Â  18.562 [Formerly 23.510; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.565 [Formerly 23.520; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.568 [Formerly 23.530; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.570 [1987 c.774 Â§7a; 1995 c.696 Â§6; renumbered 31.705 in 2003]

Â Â Â Â Â  18.572 [Formerly 23.540; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.578 [Formerly 23.550; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.580 [1987 c.774 Â§9; 2003 c.576 Â§232; renumbered 31.580 in 2003]

Â Â Â Â Â  18.582 [Formerly 23.560; repealed by 2005 c.542 Â§73]

Â Â Â Â Â

Â Â Â Â Â  18.585 [Formerly 23.570; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.588 [Formerly 23.580; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.590 [1989 c.1074 Â§1; renumbered 31.760 in 2003]

Â Â Â Â Â  18.592 [1999 c.1065 Â§1; renumbered 31.715 in 2003]

Â Â Â Â Â  18.594 [Formerly 23.590; repealed by 2005 c.542 Â§73]

Â Â Â Â Â  18.598 [Formerly 23.600; repealed by 2005 c.542 Â§73]

WRITS OF GARNISHMENT

(Definitions)

Â Â Â Â Â  18.600 Definitions. As used in ORS 18.600 to 18.850:

Â Â Â Â Â  (1) ÂCheckÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (2) ÂCreditorÂ means a person to whom a debt is owed by a debtor.

Â Â Â Â Â  (3) ÂDebtÂ means any monetary obligation for which a garnishment may be issued under ORS 18.605.

Â Â Â Â Â  (4) ÂDebtorÂ means a person whose property is being garnished for the purpose of paying a debt owed to a creditor.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a financial institution or trust company as those terms are defined in ORS 706.008.

Â Â Â Â Â  (6) ÂGarnishable propertyÂ means all property described in ORS 18.615, but does not include:

Â Â Â Â Â  (a) Any property that is not subject to garnishment under ORS 18.618; and

Â Â Â Â Â  (b) Any property that is applied as a setoff under ORS 18.620 or 18.795.

Â Â Â Â Â  (7) ÂGarnisheeÂ means a person to whom a writ of garnishment has been delivered.

Â Â Â Â Â  (8) ÂGarnishorÂ means:

Â Â Â Â Â  (a) The creditor, if the writ is issued by the court administrator on behalf of the creditor under ORS 18.635 (2); or

Â Â Â Â Â  (b) The issuer, if the writ is issued under ORS 18.635 by any person other than the court administrator.

Â Â Â Â Â  (9) ÂPast due supportÂ means the amount of child or spousal support, or both, determined under a court or administrative order in a proceeding under ORS chapter 107, 108, 109, 110, 416, 419B or 419C that has not been paid or is certified to be owed by another state under ORS 25.083.

Â Â Â Â Â  (10) ÂWagesÂ includes all amounts paid for the services of an employee by an employer, including amounts paid as a commission or bonus.

Â Â Â Â Â  (11) ÂWritÂ means a writ of garnishment. [2001 c.249 Â§1; 2003 c.85 Â§2; 2003 c.576 Â§47; 2005 c.542 Â§62]

(Garnishment Generally)

Â Â Â Â Â  18.602 Garnishment described. For the purposes of ORS 18.600 to 18.850, garnishment is the procedure by which a creditor invokes the authority of a circuit court, justice court or municipal court to acquire garnishable property of a debtor that is in the possession, control or custody of a person other than the debtor. [2001 c.249 Â§2]

Â Â Â Â Â  18.605 Debts subject to garnishment; when writ may be issued on debt. (1) Garnishment may be used to acquire garnishable property for application against the following debts:

Â Â Â Â Â  (a) A judgment requiring the payment of money that has been entered in the register of a circuit court or docketed in the docket of a justice, county or municipal court.

Â Â Â Â Â  (b) If the writ of garnishment is issued pursuant to provisional process under ORCP 83 and 84, a claim of one party against another party in a civil action.

Â Â Â Â Â  (c) Support arrearage shown on the support records of the Department of Justice pursuant to ORS 25.020 and 25.167, even though such records may not constitute a full record of the support arrearage owed.

Â Â Â Â Â  (d) Monetary obligations imposed under agency orders or warrants recorded pursuant to law in the County Clerk Lien Record.

Â Â Â Â Â  (2) For the purposes of ORS 18.600 to 18.850:

Â Â Â Â Â  (a) A writ may be issued for a monetary obligation based on a judgment other than a judgment for support after the judgment is entered in the register of a circuit court or after the judgment is docketed in the docket of a justice, county or municipal court.

Â Â Â Â Â  (b) A writ may be issued for a monetary obligation based on a judgment for support after the underlying judgment, court order or administrative order that creates the support obligation is entered in the register of the court or after a request for administrative enforcement services is received under ORS 25.083.

Â Â Â Â Â  (c) A writ may be issued pursuant to provisional process under ORCP 83 and 84 after the court order for provisional process is entered in the docket or register of the court.

Â Â Â Â Â  (d) A writ may be issued for a monetary obligation based on an agency order or warrant after the order or warrant is recorded in the County Clerk Lien Record. [2001 c.249 Â§3; 2003 c.576 Â§176]

Â Â Â Â Â  18.607 Form of writ; single writ for two or more debtors. (1) Except as otherwise provided by law, a writ of garnishment must be in substantially the form provided by ORS 18.830. Notation on the writ of additional information for purposes of identifying the debtor or the garnishable property believed to be held by the garnishee does not affect the validity or operation of the writ. A debt calculation form, in substantially the form provided by ORS 18.832, must be prepared for each writ of garnishment issued.

Â Â Â Â Â  (2) A writ of garnishment must contain all of the following information:

Â Â Â Â Â  (a) The name of the court whose authority is invoked.

Â Â Â Â Â  (b) The names of the creditor and debtor.

Â Â Â Â Â  (c) The name of the garnishor.

Â Â Â Â Â  (d) The date on which judgment was entered against the debtor or the debt otherwise became subject to garnishment under ORS 18.605.

Â Â Â Â Â  (e) The debtorÂs Social Security number or employer identification number, if those numbers are known by the garnishor. A public body, as defined in ORS 174.109, shall not include the Social Security number of the debtor if the disclosure of the Social Security number would violate federal law or any law of this state.

Â Â Â Â Â  (f) The amount subject to garnishment under the writ, as determined by completing the debt calculation form provided in ORS 18.832.

Â Â Â Â Â  (g) The date on which the writ is issued.

Â Â Â Â Â  (h) All addresses required in the writ of garnishment form provided by ORS 18.830.

Â Â Â Â Â  (3) If a writ of garnishment is issued by the court administrator, the creditor must sign the certification in the writ indicating that the creditor has read the writ and that to the best of the knowledge, information and belief of the creditor there is good ground to support issuance of the writ and the amount indicated in the writ as subject to garnishment.

Â Â Â Â Â  (4) If a writ is issued by any person other than the court administrator, the person issuing the writ must sign the certification described in subsection (3) of this section.

Â Â Â Â Â  (5) A single writ may be issued for two or more debtors if those debtors are jointly liable on all or part of the debt. [2001 c.249 Â§4; 2003 c.85 Â§3; 2003 c.576 Â§48]

Â Â Â Â Â  18.609 Validity of writ after issuance. (1) A writ of garnishment is valid only if the writ is delivered not more than 60 days after the writ is issued. If the writ is delivered within the time specified in this section, the writ acts to garnish property for the period of time specified by ORS 18.625.

Â Â Â Â Â  (2) If the court administrator is issuing a writ of garnishment, the date of issuance for the writ is the date the court administrator stamps and signs the writ. If the writ is issued by any other person, the date of issuance for the writ is the date on which the issuer signs the certification described in ORS 18.607 (4). [2001 c.249 Â§5; 2003 c.576 Â§49]

Â Â Â Â Â  18.610 Court with authority over writ. (1) Only the following courts have authority over a writ of garnishment issued for the enforcement of a judgment:

Â Â Â Â Â  (a) The court in which the judgment to be enforced was originally entered or first registered;

Â Â Â Â Â  (b) The circuit court for the county in which a judgment debtor resides if the requirements of ORS 18.255 have been met; and

Â Â Â Â Â  (c) The circuit court for the county in which a debtor has filed a challenge to the garnishment under ORS 18.718.

Â Â Â Â Â  (2) Only the following courts have authority over a writ of garnishment issued for the enforcement of an agency order or warrant:

Â Â Â Â Â  (a) The circuit court for the county in which the order or warrant was first recorded; and

Â Â Â Â Â  (b) The circuit court for the county in which the debtor resides if the order or warrant has also been recorded in that county.

Â Â Â Â Â  (3) The circuit court for the county in which the order for provisional process is entered has sole authority for issuance of a writ of garnishment issued pursuant to an order for provisional process. [2001 c.249 Â§6; 2003 c.576 Â§572]

(Garnishable Property)

Â Â Â Â Â  18.615 Garnishable property generally. Except as specifically provided in ORS 18.600 to 18.850, a writ of garnishment delivered to a garnishee garnishes all personal property of the debtor, including but not limited to property in safe deposit boxes, stocks, wages, monetary obligations owing to the debtor that are then in existence whether due or to become due, property held on expired and unexpired bailments and leases, and property held by the garnishee pursuant to a security interest granted by the debtor to the garnishee. A writ of garnishment acts to garnish all property of the debtor possessed by the garnishee, all property of the debtor over which the garnishee has control and all property of the debtor that is in the custody of the garnishee. If a person other than the debtor has an interest in the garnished property, the writ of garnishment acts only to garnish the interest of the debtor in the property. [2001 c.249 Â§7]

Â Â Â Â Â  18.618 Property not subject to garnishment. (1)(a) Notwithstanding ORS 18.615, the following are not garnishable property:

Â Â Â Â Â  (A) Equitable interests, except to the extent allowed under ORS chapter 130.

Â Â Â Â Â  (B) Property in the custody of the law.

Â Â Â Â Â  (C) Property in the possession of a conservator.

Â Â Â Â Â  (D) Property in the possession of a personal representative that constitutes the subject matter of a trust contained in a duly probated will of a decedent.

Â Â Â Â Â  (E) If a residential landlord is the garnishee, property in the possession of a residential landlord that is held as a security deposit or prepaid rent under ORS 90.300.

Â Â Â Â Â  (F) The right of a seller under a land sale contract, as defined by ORS 18.960, to receive payments that are due more than 45 days after the writ of garnishment is delivered.

Â Â Â Â Â  (b) If a garnishee holds any property described in paragraph (a) of this subsection, the garnishee must note in the garnishee response required by ORS 18.680 that the garnishee holds the property, but may not deliver the property to the garnishor.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 18.615, wages owing by a garnishee to a debtor for a specific pay period are not garnishable property if:

Â Â Â Â Â  (A) The writ is delivered within two business days before the debtorÂs normal payday for the pay period;

Â Â Â Â Â  (B) When the writ is delivered to the garnishee, the debtorÂs wages are paid by direct deposit to a financial institution, or the garnishee uses the Oregon Department of Administrative Services or an independent contractor as defined in ORS 670.600 as payroll administrator for the garnisheeÂs payroll; and

Â Â Â Â Â  (C) Before the writ is delivered to the garnishee, the garnishee issued instructions to the financial institution or the payroll administrator to pay the debtor for the pay period.

Â Â Â Â Â  (b) If a garnishee owes any wages as described in paragraph (a) of this subsection, the garnishee must so note in the garnishee response required by ORS 18.680.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, if a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after a writ of garnishment could be issued under ORS 18.605, the garnishment of any property of the debtor in the garnisheeÂs possession, control or custody is stayed pursuant to section 362 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330). [2001 c.249 Â§8; 2005 c.348 Â§98a; 2005 c.391 Â§1; 2005 c.542 Â§63; 2007 c.496 Â§1]

Â Â Â Â Â  Note: Section 8, chapter 496, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. The amendments to ORS 18.618, 18.625, 18.685, 18.750, 18.838, 18.855 and 90.300 by sections 1 to 7 of this 2007 Act apply only to writs of garnishment and notices of garnishment delivered on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.496 Â§8]

Â Â Â Â Â  18.620 Setoff for certain amounts payable to underlying lienholders. (1) Notwithstanding ORS 18.615, a garnishee may apply a setoff against amounts owing to the debtor under the terms of a land sale contract, under the terms of a promissory note or other evidence of indebtedness that is secured by a mortgage or trust deed, or under the terms of a security agreement as defined in ORS 79.0102, to the extent that those amounts are actually paid to another person:

Â Â Â Â Â  (a) Who is entitled to receive the amounts under the terms of the land sale contract, mortgage, trust deed or security agreement, or under the terms of any other land sale contract, mortgage, trust deed or security agreement that is secured by the same property that is the subject of the land sale contract, mortgage, trust deed or security agreement; and

Â Â Â Â Â  (b) Who has an interest in the property that is the subject of the land sale contract, mortgage, trust deed or security agreement that is superior to the interest of the creditor under the laws that would govern a foreclosure, trust deed sale, repossession or other action against the property that is the subject of the land sale contract, mortgage, trust deed or security agreement.

Â Â Â Â Â  (2) A garnishee must deliver in the manner required by ORS 18.600 to 18.850 all amounts in the garnisheeÂs possession, control or custody at the time of delivery of the writ of garnishment that are not actually paid by the garnishee to another person as described in subsection (1) of this section, unless those amounts are exempt from execution under other law.

Â Â Â Â Â  (3) A garnishee who applies a setoff under this section must disclose that the setoff has been applied, and the amount of the setoff, in the garnishee response required by ORS 18.680. The garnishee must certify in the garnishee response that the amounts specified in the certificate were actually paid by the garnishee to another person entitled to receive those amounts under subsection (1) of this section. [2001 c.249 Â§9; 2001 c.445 Â§159a]

(Duration of WritÂs Effect)

Â Â Â Â Â  18.625 Duration of writÂs effect. (1) For any property other than wages, a writ of garnishment acts to garnish only garnishable property of the debtor that is in the garnisheeÂs possession, control or custody at the time the writ is delivered, including money that is owed but not yet due.

Â Â Â Â Â  (2) Except as provided in ORS 18.618 (2), a writ of garnishment acts to garnish all wages owed by the garnishee to the debtor at the time the writ is delivered. Except as provided in subsection (3) of this section, a writ also acts to garnish all wages earned by the debtor by reason of services to the garnishee during the period commencing with the date the writ is delivered and ending on the earlier of:

Â Â Â Â Â  (a) The expiration of 90 days after the date the writ is delivered; or

Â Â Â Â Â  (b) The date on which the garnishment is released or satisfied in full.

Â Â Â Â Â  (3) If a writ of garnishment is issued on behalf of a county or county agency, the writ acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount owed to the county or county agency is paid or until the writ of garnishment is released by the county or county agency or by a court order. A writ of garnishment issued on behalf of a county or county agency shall contain language reasonably designed to notify the garnishee of the provisions of this subsection. [2001 c.249 Â§10; 2007 c.496 Â§2]

Â Â Â Â Â  Note: See note under 18.618.

Â Â Â Â Â  18.627 Multiple writs. (1) Except as otherwise provided by law, the first writ of garnishment delivered to a garnishee has priority over all other writs delivered to the garnishee for the same debtor. A garnishee shall make payments or deliver property under a subsequently delivered writ only if there is garnishable property of the debtor remaining in the garnisheeÂs possession, control or custody after complying with the first writ delivered to the garnishee.

Â Â Â Â Â  (2) If a debtor earns wages from a garnishee during the period that a writ of garnishment is in effect under ORS 18.625, the garnishee shall make payments under the first writ delivered to the garnishee until the expiration of the period of time specified in ORS 18.625, and shall thereafter make payments on subsequently delivered writs in the order in which they were delivered to the garnishee as long as each writ continues to be effective under ORS 18.625. Any delay in payment under a writ by reason of this subsection does not affect the expiration of the writÂs effect at the time specified in ORS 18.625. If the first writ does not garnish all wages of the debtor that are not exempt from execution, the garnishee shall make concurrent payment on a subsequently delivered writ of the balance of the wages that are not exempt from execution.

Â Â Â Â Â  (3) If a garnishee pays wages to a debtor and the garnishee receives another writ of garnishment during the period that a writ is in effect under ORS 18.625, the garnishee shall note those facts on the garnishee response and indicate the date on which the previous writ will expire.

Â Â Â Â Â  (4) A subsequent writ of garnishment issued on behalf of the same creditor against the same debtor and delivered to the same garnishee during the period that a previous writ is effective under ORS 18.625 acts only to garnish property of the debtor other than wages. [2001 c.249 Â§11]

(Persons Authorized to Issue Writs)

Â Â Â Â Â  18.635 Who may issue writs. (1) A writ of garnishment may be issued only by a person specified in this section.

Â Â Â Â Â  (2) The court administrator may issue a writ pursuant to ORS 18.638 and 18.640 only:

Â Â Â Â Â  (a) For the enforcement of a judgment that requires the payment of money and that has been entered in the register of a circuit court or docketed in the docket of a justice or municipal court;

Â Â Â Â Â  (b) Pursuant to an order for provisional process under ORCP 83 and 84; or

Â Â Â Â Â  (c) On behalf of a complainant or claimant under an order recorded pursuant to ORS 671.707 or 701.153, if the complainant or claimant has complied with the requirements of ORS 205.126.

Â Â Â Â Â  (3) An attorney who is an active member of the Oregon State Bar may issue a writ for the purpose of enforcing:

Â Â Â Â Â  (a) A judgment that requires payment of money and that has been entered in the register of a circuit court of this state or docketed in the docket of a justice or municipal court of this state; and

Â Â Â Â Â  (b) An order or warrant that an agency has recorded in the County Clerk Lien Record as authorized by law, including any order that has been recorded pursuant to ORS 671.707 or 701.153.

Â Â Â Â Â  (4) The administrator, as defined in ORS 25.010, may issue writs of garnishment only for the collection of past due support. Writs issued under this subsection are subject to the provisions of ORS 18.645. [2001 c.249 Â§12; 2003 c.576 Â§50; 2007 c.793 Â§1; 2007 c.836 Â§39]

Â Â Â Â Â  Note: The amendments to 18.635 by section 39, chapter 836, Oregon Laws 2007, become operative July 1, 2008, and apply to claims or complaints filed against persons whose contractor licenses are issued or renewed on or after July 1, 2008. See section 70, chapter 836, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 1, chapter 793, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  18.635. (1) A writ of garnishment may be issued only by a person specified in this section.

Â Â Â Â Â  (2) The court administrator may issue a writ pursuant to ORS 18.638 and 18.640 only:

Â Â Â Â Â  (a) For the enforcement of a judgment that requires the payment of money and that has been entered in the register of a circuit court or docketed in the docket of a justice or municipal court;

Â Â Â Â Â  (b) Pursuant to an order for provisional process under ORCP 83 and 84; or

Â Â Â Â Â  (c) On behalf of a complainant or claimant under an order recorded pursuant to ORS 671.707 or 701.150, if the complainant or claimant has complied with the requirements of ORS 205.126.

Â Â Â Â Â  (3) An attorney who is an active member of the Oregon State Bar may issue a writ for the purpose of enforcing:

Â Â Â Â Â  (a) A judgment that requires payment of money and that has been entered in the register of a circuit court of this state or docketed in the docket of a justice or municipal court of this state; and

Â Â Â Â Â  (b) An order or warrant that an agency has recorded in the County Clerk Lien Record as authorized by law, including any order that has been recorded pursuant to ORS 671.707 or 701.150.

Â Â Â Â Â  (4) The administrator, as defined in ORS 25.010, may issue writs of garnishment only for the collection of past due support. Writs issued under this subsection are subject to the provisions of ORS 18.645.

(Writs Issued by Court Administrators)

Â Â Â Â Â  18.638 Writs issued by court administrators generally. (1) Unless there are grounds for denying issuance of a writ of garnishment under ORS 18.640, the court administrator shall issue writs of garnishment upon proper application and payment of all required fees. A writ of garnishment issued by the court administrator must be signed by the creditor. The signature constitutes a certificate by the person under ORCP 17 and is subject to the sanctions provided by ORCP 17.

Â Â Â Â Â  (2) The court administrator may not fill in or complete a writ of garnishment on behalf of a creditor.

Â Â Â Â Â  (3) The court administrator is not responsible for verifying the amounts set forth in a writ issued by the court administrator and is not liable for errors in the writ made by the creditor. [2001 c.249 Â§13; 2003 c.576 Â§51]

Â Â Â Â Â  18.640 Grounds for denying issuance of writ. (1) The court administrator shall refuse to issue a writ of garnishment that is not substantially in the form required by ORS 18.830.

Â Â Â Â Â  (2) The court administrator shall refuse to issue a writ of garnishment that is incomplete or contains improper instructions. Grounds for refusing issuance of a writ under this subsection include:

Â Â Â Â Â  (a) The inability of the court administrator to verify the existence of the debt claimed as the basis for the writ by a review of the register of the court.

Â Â Â Â Â  (b) A determination by the court administrator, based on a review of the register of the court, that a satisfaction of judgment has been filed with the court.

Â Â Â Â Â  (3) The court administrator shall refuse to issue a writ of garnishment pursuant to an order for provisional process under ORCP 83 and 84 if the party seeking issuance of the writ has not complied with all requirements of ORCP 82 A(3), A(5) and A(6) and B to G, 83 and 84. [2001 c.249 Â§14; 2003 c.576 Â§52]

(Writs Issued by Division of Child Support or District Attorney)

Â Â Â Â Â  18.645 Writs issued by Division of Child Support or district attorney; rules. (1) The administrator, as defined in ORS 25.010, may issue writs of garnishment for the collection of past due support in the manner provided by this section. Except as otherwise specifically provided in ORS 18.600 to 18.850, the provisions of ORS 18.600 to 18.850 apply to all writs issued under this section.

Â Â Â Â Â  (2) Notwithstanding ORS 18.607, a writ of garnishment issued under this section need not contain the name of the court whose authority is invoked.

Â Â Â Â Â  (3) A single writ of garnishment may be issued under this section for two or more judgments for past due support owed by the same judgment debtor. A separate debt calculation form for each of the judgments must be prepared as provided by ORS 18.832. The writ must reflect the captions of all cases for which the writ is issued. The writ also must reflect, as the amount subject to garnishment under the writ, the sum of the amounts due under all of the judgments subject to the writ. Notwithstanding ORS 18.700 (2), the debtor may file a challenge to a writ issued under this subsection with the court administrator for any court in which one of the judgments subject to the writ was entered. Upon receipt of a notice of a challenge to a garnishment under this subsection, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ and garnishee response, copies of all judgments for which the writ is issued and the debt calculation forms for those judgments, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. The Department of Justice shall adopt rules governing the distribution to judgment creditors of amounts received by the administrator under a writ issued under this subsection.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment issued under this section need not deliver a copy of the garnishee response to the court administrator.

Â Â Â Â Â  (5) Notwithstanding ORS 18.730, payments under a writ issued under this section must be delivered to the Department of Justice.

Â Â Â Â Â  (6) Notwithstanding ORS 18.730, the Department of Justice must hold any payments received from the garnishee under a writ issued pursuant to this section:

Â Â Â Â Â  (a) For a period of 120 days after delivery of the writ, if the garnishee is making a payment of wages.

Â Â Â Â Â  (b) For a period of 30 days after delivery of the writ, if the garnishee is making a payment other than wages.

Â Â Â Â Â  (7) When issuing writs under this section, the Administrator of the Division of Child Support of the Department of Justice shall modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this section. [2001 c.249 Â§15; 2003 c.85 Â§4; 2003 c.373 Â§1; 2003 c.576 Â§53a]

(Delivery of Writ)

Â Â Â Â Â  18.650 Items required to be delivered to garnishee. (1) All of the following items must be delivered to a garnishee:

Â Â Â Â Â  (a) The original writ of garnishment in substantially the form provided by ORS 18.830 or a copy of the writ.

Â Â Â Â Â  (b) A garnishee response form in substantially the form provided by ORS 18.835.

Â Â Â Â Â  (c) An instructions to garnishee form in substantially the form provided by ORS 18.838.

Â Â Â Â Â  (d) A wage exemption calculation form in substantially the form provided by ORS 18.840.

Â Â Â Â Â  (e) Any search fee required by ORS 18.790.

Â Â Â Â Â  (2) If any of the items described in subsection (1) of this section is not delivered to the garnishee, the garnishment is not effective to garnish any property of the debtor, the garnishee is not required to respond to the garnishment and the garnishee may proceed to deal with any property of the debtor as though the writ of garnishment had not been issued. [2001 c.249 Â§16; 2003 c.85 Â§5]

Â Â Â Â Â  18.652 Manner of delivery; delivery fee. (1) A writ of garnishment may be delivered to the garnishee personally or by certified mail, return receipt requested. Delivery is effective upon receipt of the writ by the garnishee. If the garnishee refuses to accept delivery by certified mail, the garnishor may attempt personal delivery, but the garnishor must have a new writ issued in order to claim additional delivery fees.

Â Â Â Â Â  (2) Personal delivery of a writ of garnishment may be made only by:

Â Â Â Â Â  (a) The sheriff of the county where the writ is to be delivered; or

Â Â Â Â Â  (b) A competent person 18 years of age or older who is a resident of the State of
Oregon
and who is not a party or attorney in the action.

Â Â Â Â Â  (3) If personal delivery is made under this section, the person serving the writ must note the date of delivery upon the original writ delivered to the garnishee or upon the copy of the writ delivered to the garnishee.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a person other than a sheriff may not deliver a writ of garnishment unless the person has errors and omissions insurance with limits of not less than $100,000 per occurrence from a company authorized to do business in this state.

Â Â Â Â Â  (5) The delivery fee for a writ of garnishment by a person other than a sheriff shall be in an amount agreed to between the person making the delivery and the garnishor. The delivery fee for a writ by a sheriff under this section is $15. [2001 c.249 Â§17; 2003 c.85 Â§6; 2003 c.304 Â§5]

Â Â Â Â Â  18.655 Proper person to receive writ. (1) Except as otherwise provided in this section, a writ of garnishment may be delivered to any of the following persons:

Â Â Â Â Â  (a) If the property of the debtor is in the possession, control or custody of an individual, the writ may be delivered to the individual. If the individual is the sole proprietor of a business, the writ may also be delivered to any person designated by the individual to accept service of a writ of garnishment. If the individual maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

Â Â Â Â Â  (b) If the property of the debtor is in the possession, control or custody of a partnership other than a limited partnership, the writ may be delivered to any partner or to any person designated by the partnership to accept service of a writ of garnishment. If the partnership is a limited partnership, the writ of garnishment may be delivered only to a general partner or to a person designated by the partnership to accept service. If the partnership maintains an office for the conduct of business, office delivery may be made under subsection (6) of this section.

Â Â Â Â Â  (c) If the property of the debtor is in the possession, control or custody of a corporation, the writ may be delivered to any officer or managing agent of the corporation or to any person designated by the corporation to accept service.

Â Â Â Â Â  (d) If the property of the debtor is in the possession, control or custody of a limited liability company, the writ may be delivered to any member of the company or to any person designated by the company to accept service.

Â Â Â Â Â  (e) If the property of the debtor is in the possession, control or custody of a financial institution, the writ may be delivered to the manager, assistant manager or other designated person at any office or branch of the financial institution where deposits are received or that has been designated by the institution as a place for receiving writs of garnishment. Delivery of a writ in the manner prescribed in this paragraph is effective to garnish all property of the debtor held at all offices and branches of the financial institution located in this state.

Â Â Â Â Â  (f) If the property of the debtor is in the possession, control or custody of a public body, as defined in ORS 174.109, the writ may be delivered to the board, department, institution, commission or officer charged with approving a claim for the property, or to such person or place as may be designated by the public body.

Â Â Â Â Â  (2) Notwithstanding ORS 78.1120 (2), if the property of the debtor is money that is owed to the debtor that is not evidenced by a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person who owes the money in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding ORS 78.1120 (2), if the property of the debtor is stock in a corporation, other than stock represented by a negotiable certificate or similar instrument, the writ of garnishment must be delivered to the corporation in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding ORS 77.6020 and 78.1120, if the property of the debtor is a negotiable instrument, certificate, document or similar instrument, the writ of garnishment must be delivered to the person having possession of the instrument in the manner provided by subsection (1) of this section. The garnishment does not limit the rights of a holder in due course of a negotiable instrument under ORS 73.0302, a holder to whom a negotiable document has been duly negotiated under ORS 77.5010 or a protected purchaser of a security under ORS 78.3030.

Â Â Â Â Â  (5) If the property of the debtor is an interest of an heir or legatee in an estate of a decedent, the writ of garnishment must be delivered to the personal representative of the estate in the manner provided by subsection (1) of this section.

Â Â Â Â Â  (6) For the purposes of subsection (1)(a) and (b) of this section, office delivery may be made by leaving all of the items required by ORS 18.650 (1) at the office during normal working hours with the person who is apparently in charge. If office delivery is used, the person delivering the writ, as soon as reasonably possible, shall cause to be mailed by first class mail all of the items required by ORS 18.650 (1) to the garnishee at the garnisheeÂs place of business or such other place under the circumstances that is most reasonably calculated to apprise the garnishee of the garnishment, together with a statement of the date, time and place at which office delivery was made. Office delivery under this subsection is effective upon the receipt of the writ by the person who is apparently in charge of the office. [2001 c.249 Â§18; 2003 c.85 Â§7; 2005 c.269 Â§1]

Â Â Â Â Â  18.658 Documents to be delivered to debtor. (1) Following delivery of a writ of garnishment to a garnishee, the person who delivered the writ must mail or deliver promptly the following documents to the debtor whose property is being garnished by the writ:

Â Â Â Â Â  (a) A copy of the writ of garnishment.

Â Â Â Â Â  (b) The original of the debt calculation form.

Â Â Â Â Â  (c) A notice of exemptions form in substantially the form provided by ORS 18.845.

Â Â Â Â Â  (d) A challenge to garnishment form in substantially the form provided by ORS 18.850, with the names and addresses of the garnishor and garnishee entered by the garnishor.

Â Â Â Â Â  (2) A person serving a writ of garnishment may meet the requirements of subsection (1) of this section by mailing the documents to the address of the debtor that appears in the writ of garnishment. If an address for the debtor does not appear in the writ, the person serving the writ need not comply with subsection (1) of this section. [2001 c.249 Â§19; 2003 c.85 Â§8]

(Duties of Garnishee Generally)

Â Â Â Â Â  18.665 Duties generally. (1) Upon receiving a writ of garnishment, the garnishee shall determine whether a garnishee response is required under ORS 18.680 and 18.682. The garnishee has no duty to determine whether the garnishor, sheriff or other person has complied with the requirements of ORS 18.600 to 18.850, or to otherwise determine whether the writ of garnishment is valid. If a garnishee response is required, the garnishee must make a diligent effort to determine whether the garnishee is the employer of the debtor and whether the garnishee has possession, control or custody of any property of the debtor as described in ORS 18.615. If the garnishee has possession, control or custody of such property, the garnishee must hold the property, or as much of the property as is necessary to satisfy the garnishment, as required by ORS 18.600 to 18.850, and thereafter make delivery of the property in the manner required by ORS 18.600 to 18.850.

Â Â Â Â Â  (2) The duty of a garnishee to hold and deliver property is not affected by joint ownership of the property. If a garnishee holds property that is owned, or appears to be owned, by the debtor and one or more other persons, the garnishee must still hold and deliver all of the property, or as much of the property as is necessary to satisfy the garnishment.

Â Â Â Â Â  (3) If a single writ is issued for two or more joint debtors under ORS 18.607 (5) and the garnishable property in the garnisheeÂs possession, control or custody exceeds the amount necessary to satisfy the garnishment, the garnishee must hold and deliver as much of the property as is necessary to satisfy the garnishment but may select, in the sole discretion of the garnishee, the property to hold and deliver without regard to which of the joint debtors owns the property. [2001 c.249 Â§20; 2003 c.85 Â§9]

Â Â Â Â Â  18.668 Immunity by payment to court administrator or delivery to sheriff. (1) Notwithstanding any provision of ORS 18.600 to 18.850, a garnishee may pay to the garnishor or to the court administrator any money that the garnishee reasonably believes may have been garnished and may deliver to the sheriff in the manner provided by ORS 18.600 to 18.850 any property that the garnishee reasonably believes to have been garnished. The garnishee has no duty to determine whether money or property held by the garnishee is exempt from garnishment or to determine whether the money or property is garnishable property.

Â Â Â Â Â  (2) If the garnishee makes payment of garnished money to the garnishor or to the court administrator under subsection (1) of this section, or delivers garnished property to the sheriff in the manner provided by ORS 18.600 to 18.850, the garnishee is discharged from liability to the creditor for the value of the money paid or property delivered.

Â Â Â Â Â  (3) If the garnishee requests a receipt, the sheriff or court administrator shall provide the garnishee with a receipt for any property delivered to the sheriff or payment made to the court administrator. [2001 c.249 Â§21; 2003 c.576 Â§54]

Â Â Â Â Â  18.670 Exceptions to garnisheeÂs duties. (1) A garnishee has no duty to hold or deliver any property under a writ of garnishment if the property has been released by a court order or a release of garnishment has been delivered to the garnishee under ORS 18.770.

Â Â Â Â Â  (2) The duty of a garnishee to hold or deliver any property under a writ of garnishment is not breached if the property is removed from the possession, control or custody of the garnishee before the garnishee can act to stop that removal through the exercise of reasonable care. [2001 c.249 Â§22]

Â Â Â Â Â  18.672 Duties of personal representative who is garnished. Garnishment does not impair the powers of a personal representative over estate property for the purposes of administration. If a personal representative receives a writ of garnishment, the personal representative must prepare and deliver a garnishee response in the manner provided by ORS 18.600 to 18.850, but no payment of money or delivery of property need be made by the personal representative until such time as specified in this section. The personal representative must note on the response that the property is estate property subject to administration. The personal representative must also file a copy of the writ of garnishment and the garnishee response in the office of the court administrator for the court in which the estate is being administered, and must report the garnishment to the court in any petition for distribution. In a judgment made upon such petition, distribution shall be ordered to the heir or legatee, but delivery shall be ordered to the sheriff or to the garnishor, as required by ORS 18.600 to 18.850. [2001 c.249 Â§23; 2003 c.576 Â§55]

(Garnishee Response)

Â Â Â Â Â  18.680 Response required; time. (1) Except as specifically provided under ORS 18.682, a garnishee must prepare a garnishee response in substantially the form provided by ORS 18.835 and must deliver the response in the manner provided in ORS 18.690.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a garnishee response must be delivered by the garnishee not later than seven calendar days after the date on which the writ of garnishment was delivered to the garnishee.

Â Â Â Â Â  (3) If the seventh calendar day after delivery of a writ of garnishment is a Saturday, Sunday or legal holiday, a garnishee response must be delivered by the garnishee on or before the next following day that is not a Saturday, Sunday or legal holiday. [2001 c.249 Â§24]

Â Â Â Â Â  18.682 When response not required. A garnishee has no duty to prepare and deliver a garnishee response if:

Â Â Â Â Â  (1) The writ of garnishment is not delivered to the garnishee within the time provided under ORS 18.609;

Â Â Â Â Â  (2) The garnishor fails to serve the garnishee with all items required under ORS 18.650;

Â Â Â Â Â  (3) The garnishee receives a release of garnishment issued under ORS 18.770; or

Â Â Â Â Â  (4) Any other law or court order directs that the response not be made. [2001 c.249 Â§25]

Â Â Â Â Â  18.685 Contents of response; manner of making payment. A garnishee must note upon a garnishee response the date on which the garnishee received the writ of garnishment. The garnishee must also note upon the response the following information and deliver the response in the manner provided by ORS 18.690:

Â Â Â Â Â  (1) If the garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor and the petition was filed after the date shown on the face of the writ as the date on which the judgment was entered or otherwise first became subject to garnishment.

Â Â Â Â Â  (2) If the garnishee does not employ the debtor and the garnishee does not have any garnishable property of the debtor in the possession, control or custody of the garnishee, the garnishee must so note on the response.

Â Â Â Â Â  (3) If the garnishee employs the debtor, the garnishee must so state on the response and make all other responses required by this section or ORS 18.688. The garnishee must thereafter make payment under the writ in the manner provided by ORS 18.735.

Â Â Â Â Â  (4) If the garnishee has any cash belonging to the debtor, or the garnishee owes any money to the debtor other than wages that is due as of the time the response is made, the garnishee must so note on the response. The garnishee must make payment with the response in the manner provided by ORS 18.730 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

Â Â Â Â Â  (5) If the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made but that will become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. When the money becomes due, the garnishee must make payment in the manner provided by ORS 18.732 of the amount subject to the garnishment, or of such amount as will satisfy the garnishment, whichever amount is less.

Â Â Â Â Â  (6) Except as provided in ORS 18.618 (1)(a)(F), if the garnishee owes any money to the debtor other than wages that is not due as of the time the response is made and the money will not become due within 45 days after the time the writ is delivered, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

Â Â Â Â Â  (7) If the garnishee has any garnishable property of the debtor in the possession, control or custody of the garnishee that is not cash or owed money, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.750 to 18.760.

Â Â Â Â Â  (8) If the garnishee can determine from the writ that the garnishee may owe money to or hold garnishable property of the debtor, but is not sure what or how much, the garnishee must so state on the response and must state that the garnishee will file an amended response when the garnishee determines what or how much money or property the garnishee owes or holds.

Â Â Â Â Â  (9) If the garnishee determines that the writ of garnishment does not comply on its face with ORS 18.600 to 18.850, or if the garnishee is unable to determine the identity of the debtor from the information contained in the writ, the writ of garnishment is ineffective to garnish the property of the debtor. The garnishee must so note on the response and provide an explanation.

Â Â Â Â Â  (10) If, before delivering the garnishee response, the garnishee receives an order to withhold income issued under ORS chapter 25 that applies to the income of the debtor, the garnishee must so note on the response. The garnishee must provide details of the order to withhold income, including the name of the agency serving the order, the date the order was served on the garnishee and the amount to be withheld. If the garnishee employs the debtor, the garnishee must make the responses required under ORS 18.688.

Â Â Â Â Â  (11) If the garnishee receives notice of a challenge to the garnishment before delivering the response, the garnishee must so note on the response. The garnishee must thereafter comply with ORS 18.708. [2001 c.249 Â§26; 2005 c.542 Â§65; 2007 c.496 Â§5]

Â Â Â Â Â  Note: See note under 18.618.

Â Â Â Â Â  18.688 Response of garnishee who is employer of debtor. In addition to the requirements of ORS 18.685, if a garnishee employs the debtor, the garnishee must so note on the garnishee response and indicate the pay period and the next payday for the debtor. [2001 c.249 Â§27]

Â Â Â Â Â  18.690 Delivery of garnishee response. (1) Except as provided in subsection (2) of this section, a garnishee who is required to deliver a garnishee response must mail or personally deliver:

Â Â Â Â Â  (a) The original of the response to the garnishor;

Â Â Â Â Â  (b) A copy of the response to the debtor; and

Â Â Â Â Â  (c) A copy of the response to the court administrator for the court specified in the writ of garnishment as having authority over the writ.

Â Â Â Â Â  (2) The garnishee shall not mail or personally deliver a copy of the garnishee response to the court administrator if:

Â Â Â Â Â  (a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor after the debt was adjudicated as provided in ORS 18.605, and the garnishee will not make payments or deliver property under the writ pursuant to ORS 18.618 (3); or

Â Â Â Â Â  (b) The garnishee does not employ the debtor and the garnishee has no property of the debtor in the garnisheeÂs possession, control or custody that is garnishable property.

Â Â Â Â Â  (3) For the purpose of compliance with ORS 18.680, delivery of a garnishee response under this section is accomplished upon mailing or upon personal delivery of the response. [2001 c.249 Â§28; 2003 c.85 Â§10; 2003 c.576 Â§56; 2005 c.391 Â§5]

Â Â Â Â Â  18.692 Supplemental garnishee response. (1) The garnishee shall prepare a supplemental garnishee response and deliver the supplemental garnishee response to the garnishor and to the debtor, if either of the following occurs after the garnishee has delivered an initial garnishee response and before the garnishee delivers all property that is subject to garnishment under the writ of garnishment:

Â Â Â Â Â  (a) The garnishee discovers that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the debtor under section 301, 302 or 303 of the United States Bankruptcy Code (11 U.S.C. 101 to 1330) after the debt was adjudicated as provided in ORS 18.605; or

Â Â Â Â Â  (b) The garnishee receives an order to withhold income that is entitled to priority under ORS 25.375.

Â Â Â Â Â  (2) The supplemental garnishee response required under this section must be in substantially the form provided in the instructions to garnishee form set forth in ORS 18.838. [2001 c.249 Â§29; 2003 c.85 Â§11]

(Challenge to Garnishment)

Â Â Â Â Â  18.700 Manner of making challenge to garnishment. (1) A debtor may use a challenge to a garnishment to claim such exemptions from garnishment as are permitted by law. A challenge to a garnishment may also be used by a debtor:

Â Â Â Â Â  (a) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed by the debtor to the creditor; or

Â Â Â Â Â  (b) To assert that property is not garnishable property.

Â Â Â Â Â  (2) A debtor may make a challenge to a garnishment by completing the challenge to garnishment form provided by ORS 18.850, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court specified in the writ of garnishment as the court with authority over the writ and a copy of the completed form to the garnishor. A challenge to a garnishment must be delivered:

Â Â Â Â Â  (a) Within 120 days after a copy of the writ of garnishment is delivered to the debtor, if the garnishee is the employer of the debtor and the challenge is based on an exemption that is claimed for wages earned by the debtor from the garnishee; or

Â Â Â Â Â  (b) Within 30 days after a copy of the writ of garnishment is delivered to the debtor, if the challenge is made on any other basis.

Â Â Â Â Â  (3) Upon receiving a challenge to a garnishment under subsection (2) of this section, the court administrator shall retain all payments sent to the court administrator under ORS 18.705 and 18.708 until such time as the court enters a decision on the challenge. The court administrator shall reject any payment that is received after the challenge is made and that is not payable to the court, and the court administrator shall return the payment to the garnishee with instructions to reissue the payment as payable to the court.

Â Â Â Â Â  (4) A court shall not require the payment of any fee for the filing of a challenge to a garnishment.

Â Â Â Â Â  (5) A challenge to a garnishment may be used only for the purposes specified in this section and ORS 18.725. [2001 c.249 Â§30; 2003 c.85 Â§12; 2003 c.576 Â§57]

Â Â Â Â Â  18.702 Notice to garnishor and garnishee of challenge to garnishment. (1) Without unreasonable delay, a court administrator who has received a challenge to a garnishment under ORS 18.700 shall provide written notice of the challenge as provided in this section. The notice must include a statement reflecting the consequences of failure of a garnishor or garnishee to comply with the requirements of ORS 18.705 and 18.708. The notice may include the notice of hearing under ORS 18.710.

Â Â Â Â Â  (2) The court administrator shall provide the notice of a challenge required by subsection (1) of this section to:

Â Â Â Â Â  (a) The garnishor.

Â Â Â Â Â  (b) The garnishee, unless the court administrator knows that the garnishee has already delivered all garnishable property to the garnishor.

Â Â Â Â Â  (c) The sheriff of the county identified in any notice delivered to the court administrator under ORS 18.755 (5). [2001 c.249 Â§31; 2003 c.576 Â§58]

Â Â Â Â Â  18.705 Duties of garnishor and creditor created by challenge to garnishment. (1) Except as provided in subsection (4) of this section, upon receiving notice of a challenge to a garnishment under ORS 18.702, a garnishor who is a creditor must send to the court specified in the writ of garnishment all amounts received by the garnishor that the debtor has claimed to be exempt or not subject to garnishment, unless the court specifically orders otherwise.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, if the garnishor is not a creditor, upon receiving notice of a challenge to a garnishment under ORS 18.702, the garnishor must promptly send to the court specified in the writ of garnishment all amounts received under the writ that have not been delivered to the creditor and that the debtor has claimed to be exempt or not subject to garnishment. The creditor must promptly send to the court specified in the writ all amounts that the creditor has received under the writ and that the debtor has claimed to be exempt or not subject to garnishment.

Â Â Â Â Â  (3) Payments made to the court under this section must be in cash or by check made payable to the court. If the payment has not reached the court by the time of the hearing under ORS 18.710, the court administrator shall so notify the judge presiding at the hearing. If the court determines that any of the garnished money should be disbursed to the debtor and the payment has not reached the court by the time of that determination, the court may issue an order requiring that the garnishor or creditor appear and show cause why the garnishor or creditor should not be held in contempt. In addition to contempt proceedings, the court may require the garnishor or creditor to pay attorney fees under ORS 20.105. A courtÂs imposition of sanctions under this subsection does not limit any remedy otherwise available to the debtor.

Â Â Â Â Â  (4) This section does not apply if the garnishor or creditor is not allowed by law to disburse the payment to the court.

Â Â Â Â Â  (5) The receipt of a challenge to a garnishment does not affect the requirement under ORS 18.755 (1) that the garnishor mail or deliver a written request for sale of property, and pay the fees determined by the sheriff under ORS 18.755 (3), not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. The garnishor must note upon the request for sale that a challenge to the garnishment has been made by the debtor. [2001 c.249 Â§32; 2003 c.85 Â§13; 2003 c.304 Â§2; 2003 c.576 Â§59]

Â Â Â Â Â  18.708 Duties of garnishee created by challenge to garnishment. (1) Upon receiving notice of a challenge to a garnishment under ORS 18.702, a garnishee who would otherwise be required to make a payment to the garnishor shall mail or deliver the payment, by cash or by check made payable to the court, to the court administrator. The garnishee must make the payment to the court within the time that the garnishee would have otherwise been required to mail or deliver the payment to the garnishor. A garnishee who fails to make payment in the manner required by this section is subject to liability under the provisions of ORS 18.775 to 18.782.

Â Â Â Â Â  (2) Upon receiving notice of a challenge under ORS 18.702, a garnishee who holds any property described in ORS 18.750 must hold the garnished property for the period specified in ORS 18.752 (1). If the sheriff informs the garnishee before the end of the period specified in ORS 18.752 (1) that the property held by the garnishee will be sold, the garnishee shall continue to hold the property until receiving further directions from the court. [2001 c.249 Â§33; 2003 c.576 Â§60]

Â Â Â Â Â  18.710 Hearing on challenge to garnishment. (1) A debtorÂs challenge to a garnishment shall be adjudicated in a summary manner at a hearing before the court with authority over the writ of garnishment. The court administrator shall immediately set a hearing date and send notice of the hearing to the garnishor, garnishee and debtor at the addresses provided in the challenge to garnishment form. The hearing shall be held as soon as possible. The garnishor shall provide a copy of the writ of garnishment to the court on or before the date set for the hearing.

Â Â Â Â Â  (2) Hearings on a challenge to a garnishment may be held by telecommunication.

Â Â Â Â Â  (3) The debtor has the burden to prove timely delivery of a challenge to a garnishment. [2001 c.249 Â§34; 2003 c.85 Â§14; 2003 c.576 Â§61]

Â Â Â Â Â  18.712 Allowance or denial of challenge. (1) Except as provided in subsection (3) of this section, if a challenge to a garnishment is allowed by the court, the court administrator shall mail to the debtor from any payments made to the court administrator all amounts determined to be exempt from or not subject to garnishment within 10 judicial days after the courtÂs order allowing the challenge. If the challenge to a garnishment has been made for property described in ORS 18.750 and a request for sale of the property has been made by the garnishor under ORS 18.755, the court administrator shall give notice of the courtÂs decision to the garnishee and to the sheriff who would conduct the sale.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, any amount determined to be garnishable property that is not exempt after a hearing shall be mailed to the garnishor within 10 judicial days after the courtÂs order denying the challenge as to that amount.

Â Â Â Â Â  (3) The Judicial Department may by written policy establish time limitations different from the 10-day period provided in subsections (1) and (2) of this section for the delivery of amounts after a judicial determination on a challenge to a garnishment. The time limitations established by the department may be longer or shorter than the 10-day period. The policy may provide for a period longer than 10 days for a category of payments only if the department determines that the category is subject to special circumstances that create substantial difficulties in meeting a requirement of delivery within 10 days. The policy shall provide for delivery in less than 10 days for any category of payments that the department determines can be delivered within a shorter period of time. The department shall consider federal guidelines and rules relating to the timing of transactions in financial institutions in developing a policy under this subsection. Any policy adopted under this subsection applies to all courts of this state, except that municipal courts and justice courts are not bound by any requirement that a category of payments be delivered in less than 10 days. [2001 c.249 Â§35; 2003 c.576 Â§62]

Â Â Â Â Â  18.715 Sanctions. (1) A court may impose sanctions against any person who files a challenge to a garnishment in bad faith. The sanctions a court may impose under this subsection are a penalty of not more than $100 and responsibility for attorney fees under ORS 20.105.

Â Â Â Â Â  (2) The court shall order a creditor to return any property that is garnished under a writ of garnishment and that was exempt from garnishment or not subject to garnishment, and shall order the creditor to pay a penalty of $200 to the debtor in addition to all costs and reasonable attorney fees incurred by the debtor in recovering the property and penalty, if:

Â Â Â Â Â  (a) The creditor is the garnishor and fails to provide in the writ any address for the debtor that is known to the creditor; or

Â Â Â Â Â  (b) The creditor is not the garnishor and fails to provide to the garnishor any address for the debtor that is known to the creditor.

Â Â Â Â Â  (3) The imposition of sanctions under this section does not limit any remedy otherwise available to the creditor or debtor. [2001 c.249 Â§36]

Â Â Â Â Â  18.718 Special procedures for writs issued for past due support. (1) Notwithstanding ORS 18.700 (2), if a writ of garnishment is issued pursuant to ORS 25.083, the debtor may:

Â Â Â Â Â  (a) Challenge the enforcement of the past due support in the appropriate tribunal of the state upon whose request the writ was issued as indicated in the writ of garnishment; or

Â Â Â Â Â  (b) File a challenge to the garnishment with the court administrator for the court in the county in which the property was located when the writ was delivered, if the debtor pays the filing fee required for an appearance and files with the court administrator copies of the writ of garnishment, the debt calculation form and the garnishee response delivered to the debtor under ORS 18.658.

Â Â Â Â Â  (2) When a challenge to a garnishment is filed under this section, the court administrator shall enter the filing in the court register and the court shall decide the challenge in the manner provided by ORS 18.710.

Â Â Â Â Â  (3) Immediately upon receipt of a notice of a challenge to a garnishment under this section, the issuer of the writ shall file with the court administrator a response to the challenge, attaching copies of the writ of garnishment and garnishee response, and any supporting documentation necessary or helpful to the court in making a determination on the challenge. [2001 c.249 Â§36a; 2003 c.576 Â§63; 2007 c.493 Â§17]

(Claim by Person Other Than Debtor)

Â Â Â Â Â  18.725 Claim by person other than debtor for all or part of garnished property. Any person other than a debtor who has an interest in any garnished property or in any part of the garnished property may assert that interest by filing with the court administrator for the court specified in the writ of garnishment an application in substantially the form set forth in ORS 18.850 for a challenge to a garnishment. The provisions of ORS 18.700 to 18.715 apply to an application made under this section. [2001 c.249 Â§37; 2003 c.576 Â§64]

(Payment of Money Under Writ Generally)

Â Â Â Â Â  18.730 Payment of money under writ; garnishorÂs duty to hold payments. (1) Unless the court has directed otherwise or the garnishee has received notice that a challenge to the garnishment has been filed by the debtor, a garnishee shall make payments of money under a writ of garnishment to the garnishor.

Â Â Â Â Â  (2) Except as provided in ORS 18.645 and 18.745, a garnishor receiving a payment under a writ of garnishment must hold the payment for a period of 10 days after receipt. The payments must be held in this state, must be clearly identifiable and must be held separate and apart from any account used for operating a business or used to pay personal or business expenses. A payment under a writ may be commingled with other garnished money.

Â Â Â Â Â  (3) If a garnishee receives notice of a challenge to the garnishment from the court administrator under ORS 18.702, the garnishee shall cease making payments to the garnishor and shall make all further payments to the court administrator in the manner provided by ORS 18.708.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if a creditor is a state agency as defined by ORS 183.750, the garnishor may require that checks issued for payments under a writ be made payable to the garnishor or to such other person as designated by the garnishor. A state agency may modify the forms provided in ORS 18.600 to 18.850 to reflect the provisions of this subsection. [2001 c.249 Â§38; 2003 c.85 Â§15; 2003 c.576 Â§65]

Â Â Â Â Â  18.732 Money owed to debtor that is due within 45 days. (1) If the property garnished by a writ of garnishment is money that is owed to the debtor and that is not due to be paid at the time the writ is delivered but that will become due within 45 days after the delivery date, the garnishee is not required to deliver the money until payment is due. Within five days after the payment is due, unless the garnishment has been satisfied or released, the garnishee must mail or deliver to the garnishor the amount of the payment then due or a portion of the payment sufficient to satisfy the garnishment, whichever is less.

Â Â Â Â Â  (2) If the garnishee receives notice of a challenge to the garnishment at any time before the garnishee mails or delivers the amount due, the garnishee shall comply with ORS 18.708. [2001 c.249 Â§39]

(Payment of Nonexempt Wages)

Â Â Â Â Â  18.735 Payment of wages subject to garnishment. Upon delivery of a writ of garnishment, a garnishee that employs the debtor shall pay to the garnishor all wages that are determined to be subject to garnishment, and that are not exempt under ORS 18.385, at the following times:

Â Â Â Â Â  (1) The garnishee must make an initial payment when the garnishee next pays any wages to the debtor. The payment must be for all wages that were owing to the debtor on the date that the writ was delivered to the garnishee, and all amounts that are being paid to the debtor for work performed after the writ was delivered and before issuance of the paycheck. The garnishee must compute the amount of wages subject to garnishment using the wage exemption calculation form provided by ORS 18.840 and must mail a copy of the completed form along with the first payment under the writ.

Â Â Â Â Â  (2) Unless the writ of garnishment is satisfied or released, the garnishee must make subsequent payments under the writ whenever the garnishee makes any payment of wages to the debtor during the period specified in ORS 18.625. Each time there is any change in the debtorÂs pay period or any change in the amount paid to the debtor during the debtorÂs pay period, the garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the payment.

Â Â Â Â Â  (3) Unless the writ of garnishment is satisfied or released sooner, the garnishee must make a final payment under the writ when the garnishee next makes a payment of wages to the debtor after the writ expires under the provisions of ORS 18.625. The payment must be for all wages that were owing to the debtor on the date that the writ expires. The garnishee must complete a new wage exemption calculation form and mail a copy of the completed form along with the final payment. [2001 c.249 Â§40]

Â Â Â Â Â  18.736 Processing fee. (1) If a garnishee that employs a debtor is required to make any payment under a writ of garnishment by reason of wages payable to the debtor, the garnishee may collect a $1 processing fee for each week of wages, or fraction of a week of wages, for which a payment is made under the provisions of ORS 18.735. The processing fee must be collected after the last payment is made under the writ. The fee shall be withheld from the wages of the debtor, and is in addition to the amounts withheld for payment to the garnishor under the writ or under any other writ delivered to the garnishee.

Â Â Â Â Â  (2) The fee provided for in this section may not be collected if withholding of the fee would reduce the debtorÂs net disposable income below the minimum amounts prescribed by ORS 18.385. [2003 c.779 Â§3]

(Payments Made to Court Administrator)

Â Â Â Â Â  18.738 Acceptance or rejection of payments by court administrator. (1) The court administrator is not liable for accepting any amount of payment under a writ of garnishment, including any payment that is sent to the court administrator in error or any payment that exceeds the amount required to satisfy the garnishment.

Â Â Â Â Â  (2) The court administrator may return to the garnishee any payment received from the garnishee unless the garnishee has delivered a garnishee response to the court in the manner required by ORS 18.690 or has provided a statement to the court administrator that the payment is a voluntary payment on behalf of the debtor to be applied toward satisfaction of the garnishment or is a payment under another law or court order that requires or allows the garnishee to pay money to the court. [2001 c.249 Â§41; 2003 c.576 Â§66]

Â Â Â Â Â  18.740 Payments erroneously sent to court. (1) If a garnishee erroneously sends a payment to the court that should have been sent to the garnishor, the court administrator shall immediately forward to the garnishor any cash or check made payable to the garnishor. If a garnishee erroneously sends a payment in the form of a check made payable to the court, the court administrator may deposit and hold the check until the check has cleared and then forward the payment to the garnishor.

Â Â Â Â Â  (2) The court administrator is not liable for interest on money erroneously sent to the court if the court administrator transmits the money to the garnishor in a timely manner. [2001 c.249 Â§42; 2003 c.576 Â§67]

(Crediting of Payments)

Â Â Â Â Â  18.742 Crediting of payments against debt. (1) If a garnishee makes payment to the garnishor, the payment shall be credited against the debt on the date the garnishor receives the payment.

Â Â Â Â Â  (2) If a garnishee makes payment to the court, the payment shall be credited against the debt on the date the court administrator disburses payment to the garnishor, unless the court otherwise orders. This subsection applies even if the garnishee makes payment to the court in error or when the court administrator holds money pending a decision on a challenge to the garnishment. [2001 c.249 Â§43; 2003 c.576 Â§68]

Â Â Â Â Â  18.745 Excess payments. Within 10 days after receiving a payment under a writ of garnishment, a garnishor or creditor must return to the debtor any amount that exceeds the amount owing on the debt. If payment was made by check, the garnishor or creditor is not required to return the payment until 10 days after the check has cleared. [2001 c.249 Â§44; 2003 c.85 Â§16]

(Property Subject to
Sale
by Sheriff)

Â Â Â Â Â  18.750 Application of ORS 18.750 to 18.760. (1) A garnishee shall not deliver the property described in this section to the garnishor. If the garnishor seeks to apply the property described in this section against the debt of the debtor, the property must be sold by the sheriff in the manner specified in ORS 18.750 to 18.760.

Â Â Â Â Â  (2) The provisions of ORS 18.750 to 18.760 apply to:

Â Â Â Â Â  (a) Except as provided in ORS 18.618 (1)(a)(F), any money owed by a garnishee to a debtor the payment of which is not due at the time the writ of garnishment is delivered to the garnishee and the payment of which does not become due within 45 days after the date of delivery;

Â Â Â Â Â  (b) Property of the debtor that the garnishee holds under an unexpired bailment or lease;

Â Â Â Â Â  (c) Property of the debtor in which the garnishee has a security interest that was granted to the garnishee by the debtor before the delivery of the writ; and

Â Â Â Â Â  (d) Any other garnishable property that is not payable in money.

Â Â Â Â Â  (3) The property described in subsection (2)(a) to (c) of this section must be delivered by the garnishee to the purchaser in the manner provided by ORS 18.758 (3) if the interest of the debtor in the property is sold by the sheriff under ORS 18.758. Subject to the provisions of ORS 18.755, the garnishee must deliver to the sheriff any other garnishable property that is not payable in money upon receiving notice from the sheriff under ORS 18.755 (4). [2001 c.249 Â§45; 2005 c.542 Â§64; 2007 c.496 Â§6]

Â Â Â Â Â  Note: See note under 18.618.

Â Â Â Â Â  18.752 Garnishee duties. (1) If a garnishee indicates in the garnishee response that the garnishee holds any property described in ORS 18.750, the garnishee must hold the garnished property, or a portion of the property sufficient to satisfy the garnishment, for a period of 30 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ, unless the sheriff or the garnishor notifies the garnishee that the garnishment is released or terminated. If the sheriff contacts the garnishee during the 30-day period, the garnishee shall deliver the property to the sheriff or take such other action as may be specified in the notice given to the garnishee under ORS 18.755 (4).

Â Â Â Â Â  (2) If the garnishee is not contacted by the sheriff before the end of the 30-day period provided for in subsection (1) of this section, the garnishment is of no further force or effect with respect to the property and the garnishee may deal with the garnished property as if the writ had not been delivered to the garnishee. [2001 c.249 Â§46; 2003 c.304 Â§3; 2003 c.576 Â§69a]

Â Â Â Â Â  18.755 Request for sale; sheriffÂs fees. (1) If a garnishee indicates in the garnishee response that the garnishee holds any property described in ORS 18.750, the garnishor may require that the property be sold and that the proceeds of the sale be applied against the debt owed to the creditor. A sale of the property shall be conducted by the sheriff only if the garnishor mails or delivers a written request for sale of the property, and pays the fees determined by the sheriff under subsection (3) of this section, not later than 20 days after the garnishee delivers the garnishee response to the court administrator for the court specified in the writ of garnishment as having authority over the writ. A copy of the writ and a copy of the garnishee response must be attached to the request for sale of the property.

Â Â Â Â Â  (2) A sale of the property described in ORS 18.750 may be conducted under ORS 18.750 to 18.760 only by the sheriff of the county in which the writ was delivered or, if the property is not located within the county in which the writ was delivered, by the sheriff of the county in which the property is located.

Â Â Â Â Â  (3) A garnishor may request that the sheriff of a county described in subsection (2) of this section provide a statement to the garnishor of the fees that the sheriff will charge for conducting a sale of property that is described in ORS 18.750. The sheriff shall conduct such investigation as may be necessary to determine the difficulty of conducting any sale of the property under ORS 18.758, including any costs that the sheriff may incur in taking into possession any of the property described in ORS 18.750 (3). The sheriff shall determine whether the property described in ORS 18.750 (3) should be taken into possession of the sheriff, or whether the sheriff should enter into an agreement with the garnishee for the garnishee to continue to hold the property pending sale by the sheriff. The sheriff shall provide the statement of fees to the garnishor not later than five days after the garnishor requests the statement.

Â Â Â Â Â  (4) If the garnishor mails or delivers a written request for sale of property and pays the sheriff fees determined under subsection (3) of this section within the time allowed by subsection (1) of this section, the sheriff shall promptly mail or deliver a written notice to the garnishee. The notice shall direct the garnishee to:

Â Â Â Â Â  (a) Hold all property described in ORS 18.750 (2)(a) to (c) until the garnishee receives further instructions with respect to disposition of the property; and

Â Â Â Â Â  (b) Deliver all property described in ORS 18.750 (2)(d) to the sheriff, unless the sheriff has agreed with the garnishee that the property should continue to be held by the garnishee pending sale.

Â Â Â Â Â  (5) Upon sending a notice to a garnishee under subsection (4) of this section, the sheriff shall mail or deliver a copy of the notice to the court administrator for the court with authority over the writ. [2001 c.249 Â§47; 2003 c.304 Â§4; 2003 c.576 Â§69]

Â Â Â Â Â  18.758 SheriffÂs sale. (1) A sheriff shall sell property under ORS 18.750 to 18.760 in the same manner in which property is sold on execution. If the debtor owns only part of the property, the sheriff shall sell the interest of the debtor in the property. The date scheduled by the sheriff for the sale of the property must be:

Â Â Â Â Â  (a) Within 20 days after notice is sent to the garnishee under ORS 18.755 (4), if the garnishee is directed to continue to hold the property pending sale by the sheriff; or

Â Â Â Â Â  (b) Within 20 days after the property is delivered to the sheriff, if the garnishee is directed to deliver the property to the sheriff under ORS 18.755 (4).

Â Â Â Â Â  (2) If the garnishor notifies the sheriff that property should be released to the debtor, the sheriff shall promptly release the property.

Â Â Â Â Â  (3) If the garnishee continues to hold property of the debtor pending sale of the property under ORS 18.750 to 18.760, within five days after the sale of property under this section the sheriff shall advise the garnishee in writing of the identity of the purchaser and that the purchaser is entitled to possession of the property or to possession of the debtorÂs interest in the property. If the property is a debt owed to the debtor for which payment is not due or is subject to a bailment, lease or security interest that has not yet expired or been satisfied or released, the garnishee need not deliver the property to the purchaser until five days after payment is due, the bailment or lease has expired, or the indebtedness secured by the property is satisfied or the security interest is released. [2001 c.249 Â§48; 2007 c.255 Â§1]

Â Â Â Â Â  18.760 Challenge to garnishment. If the sheriff receives notice of a challenge to the garnishment pursuant to ORS 18.702 after a request for sale of property has been submitted by the garnishor under ORS 18.755, the sheriff shall not take possession of or sell any property that is subject to the challenge. If the sheriff has taken property into possession before receiving the notice provided for in ORS 18.702, the sheriff shall hold the property pending the courtÂs determination on the challenge. Upon receiving notice of the courtÂs determination under ORS 18.712, the sheriff shall proceed as directed by the court. [2001 c.249 Â§49]

(Release of Garnishment)

Â Â Â Â Â  18.770 Release of garnishment. (1) A garnishor may issue a release of garnishment that covers all or any portion of the property held under a writ of garnishment. The release must be in substantially the form provided by ORS 18.842. The garnishor must deliver a copy of the release to the garnishee and the debtor. In addition, the garnishor must deliver a copy of the release to:

Â Â Â Â Â  (a) The sheriff, if the garnishor has made a request for sale of property under ORS 18.755; and

Â Â Â Â Â  (b) The court administrator for the court specified in the writ of garnishment as the court with authority over the writ, if the garnishor has made a request for sale of property under ORS 18.755 or if the garnishor has received a challenge to the garnishment.

Â Â Â Â Â  (2) A person who does not receive a copy of a release under this section is not liable for treating the property as though the writ were still in effect.

Â Â Â Â Â  (3) Any proceedings for the sale of property under ORS 18.758 shall be terminated immediately upon receipt by the sheriff of a copy of a release of garnishment.

Â Â Â Â Â  (4) Upon receipt of a copy of a release under this section, the garnishee may proceed to deal with the released property as though the writ of garnishment had not been issued. [2001 c.249 Â§50; 2003 c.576 Â§70]

(Sanctions Against Noncomplying Garnishee)

Â Â Â Â Â  18.775 Liability of garnishee. (1) If a garnishee fails to file a garnishee response within the time required by law, or fails to deliver all garnishable property required to be delivered under the writ of garnishment within the time required by law, the garnishee is liable to the creditor in an amount equal to the lesser of:

Â Â Â Â Â  (a) The amount required to satisfy the garnishment; or

Â Â Â Â Â  (b) The value of the debtorÂs garnishable property held by the garnishee at the time the writ is delivered to the garnishee.

Â Â Â Â Â  (2) A judgment may be entered against the garnishee for the amounts specified in this section if, after a hearing, the court finds that:

Â Â Â Â Â  (a) The garnishee at the time of the delivery of the writ of garnishment held garnishable property of the debtor beyond the amount reported in the garnishee response;

Â Â Â Â Â  (b) The garnishee held any garnishable property of the debtor and the garnishee failed to make a response; or

Â Â Â Â Â  (c) The garnishee failed to deliver garnishable property required to be delivered under the writ.

Â Â Â Â Â  (3) The creditor may also recover costs of the creditor as determined under ORCP 68. If the garnishee fails to file a garnishee response within the time required by law, the costs of the creditor may be recovered from the garnishee even if it is determined that the garnishee held no garnishable property of the debtor at the time the writ was delivered to the garnishee.

Â Â Â Â Â  (4) Any amounts from a garnishee collected other than costs under a judgment entered pursuant to this section must be credited against the debt owed by the debtor to the creditor. [2001 c.249 Â§51]

Â Â Â Â Â  18.778 Order to appear. (1) If a garnishee fails to provide a garnishee response within the time required by law, or the response is unsatisfactory to the garnishor, or the garnishee fails to deliver garnishable property under the writ of garnishment within the time required by law, upon application of the garnishor, the garnishee may be ordered by the court to appear at a specified time and place for an examination. In addition to or in lieu of an order to appear for examination, the court may order the garnishee to appear for a hearing under ORS 18.782 to determine whether the garnishee should be held liable for the amount specified in ORS 18.775.

Â Â Â Â Â  (2) At any time after a garnishor applies for an order under this section, the court may enter an order restraining the garnishee from in any manner disposing of or injuring any of the property of the debtor alleged by the garnishor to be in the garnisheeÂs possession.

Â Â Â Â Â  (3) Disobedience of any order of the court under this section, or refusal to answer any question upon appearance under an order to appear for examination, may be punished as contempt. [2001 c.249 Â§52]

Â Â Â Â Â  18.780 Pleadings; default judgment. (1) If the court orders a garnishee to appear for a hearing under ORS 18.782, the garnishor must serve upon the garnishee written allegations not less than 20 days before the time set for the hearing or within such time as may be specified in the order. The allegations must inform the garnishee that if the garnishee fails to answer the allegations not less than 10 days before the time when the garnishee is required to appear for hearing, default judgment may be given against the garnishee for an amount no greater than the judgment against the debtor, plus any costs awarded by the court in the proceeding. The garnishor may also serve upon the garnishee, not less than 20 days before the time set for the hearing or within such time as may be specified in the order, written interrogatories concerning matters relating to the garnishment.

Â Â Â Â Â  (2) Unless further time is allowed for good cause, not less than 10 days before the time when the garnishee is required to appear for hearing, the garnishee must file with the court an answer to the allegations and interrogatories of the garnishor and deliver a true copy of the answer to the garnishor. The answer shall be on oath and shall contain a full response to all of the allegations and interrogatories.

Â Â Â Â Â  (3) The garnishor may except to the answer of the garnishee for insufficiency, within such time as may be allowed by the court. If the answer is adjudged insufficient, the garnishee may be allowed to amend the answer.

Â Â Â Â Â  (4) If the garnishee fails to answer as required under subsection (2) of this section, the creditor may have judgment against the garnishee for want of answer. In no case shall default judgment be given against the garnishee for an amount greater than the judgment against the debtor, plus any costs awarded by the court in the proceeding. The judgment provided for in this subsection is in lieu of any judgment under ORS 18.775. Any amounts other than costs collected from a garnishee under a judgment entered pursuant to this subsection must be credited against the debt owed by the debtor to the creditor. [2001 c.249 Â§53]

Â Â Â Â Â  18.782 Hearing. Witnesses, including the debtor and garnishee, may be required to appear and testify at a hearing held pursuant to an order issued under ORS 18.778. The proceedings against a garnishee shall be tried by the court as upon the trial of an issue of law between a plaintiff and defendant. [2001 c.249 Â§54]

(Financial Institution as Garnishee)

Â Â Â Â Â  18.790 Search fee; garnishment processing fee. (1) Except as provided in subsection (2) of this section, the garnishor must pay a $10 search fee at the time of delivery of any writ of garnishment on a financial institution, or at the time a notice of garnishment is delivered to the financial institution under ORS 18.854. A separate search fee must be delivered to the financial institution for each debtor if the writ is issued for more than one debtor under ORS 18.607 (5). If the search fee required by this section is not paid:

Â Â Â Â Â  (a) The garnishment is not effective to garnish any property of the debtor; and

Â Â Â Â Â  (b) The financial institution need not file a garnishee response.

Â Â Â Â Â  (2) The search fee provided for in this section need not be paid to a financial institution if the debtor is an employee of the financial institution.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a financial institution may enter into an agreement with any state agency authorized to garnish pursuant to ORS 18.645 or 18.854 for periodic billing and payment of garnishee search fees required under this section.

Â Â Â Â Â  (4) The right of a financial institution to receive the search fee provided for in this section does not in any way restrict or impair the right of the financial institution to charge and collect an additional garnishment processing fee from any debtor whose property the financial institution holds, or to whom the financial institution owes money. However, a financial institution may not charge or collect a garnishment processing fee in violation of ORS 652.610. If a financial institution charges a garnishment processing fee, the financial institution may collect the fee by deducting the amount of the fee from any amount that the financial institution owes to the debtor. [2001 c.249 Â§55; 2003 c.85 Â§16a; 2007 c.356 Â§1]

Â Â Â Â Â  18.792 Safe deposit boxes. Notwithstanding any other provision of ORS 18.600 to 18.850, but subject to the provisions of ORS 18.854, the duty of a financial institution that is a garnishee to deliver any property of the debtor that may be contained in a safe deposit box that is in the garnisheeÂs possession, control or custody at the time the writ of garnishment is delivered is conditioned upon the garnishor first paying to the garnishee, in addition to the search fee provided for in ORS 18.790, all reasonable costs incurred by the garnishee in gaining entry to the safe deposit box. The costs must be paid to the garnishee by the garnishor before access to the safe deposit box is granted. If the garnishor fails to pay such costs to the garnishee within 20 days after the delivery of the garnishee response, the garnishment shall not be effective to garnish any property of the debtor that may be contained in the safe deposit box and the garnishee may proceed to deal with the safe deposit box and its contents as though the writ of garnishment had not been issued. Nothing in this section limits the right of a garnishor to reach the contents of any safe deposit box in any manner otherwise provided by law. [2001 c.249 Â§56]

Â Â Â Â Â  18.795 Setoff for amounts owing to financial institution. In addition to such rights as the garnishee may have at law or in equity, a garnishee who is a financial institution may, following delivery of a writ of garnishment to the garnishee, set off such sums as are due from the debtor at the time the writ of garnishment is delivered. A garnishee may not set off any amounts that are not otherwise due to be paid but that have been accelerated after the delivery of a writ of garnishment. Notwithstanding any other provision of ORS 18.600 to 18.850, such a garnishee shall have no obligation to remit any sums upon the garnishment that the garnishee has set off pursuant to this section. A garnishee who sets off amounts pursuant to this section shall disclose the fact and the amount of the setoff in the garnishee response required by ORS 18.680, and must certify in the response that the amount set off by the garnishee was due from the debtor to the garnishee at the time the writ was delivered. [2001 c.249 Â§56a]

Â Â Â Â Â  18.798 Effect of garnishment served on financial institution. Notwithstanding any other provision of ORS 18.600 to 18.850, if a writ of garnishment is delivered to a financial institution after 4 p.m. and the financial institution has a deposit account held in the name of the debtor, the writ of garnishment only garnishes moneys on deposit in the account at the beginning of the business day next following the day on which the writ is delivered. [2001 c.249 Â§56b]

(Writs Issued to Enforce Agency Orders or Warrants)

Â Â Â Â Â  18.800 Special procedures for writs issued to enforce agency orders or warrants. (1) Except as provided in this section, the provisions of ORS 18.600 to 18.850 apply to all writs of garnishment issued on behalf of agencies for the enforcement of agency orders or warrants that are recorded in the County Clerk Lien Record.

Â Â Â Â Â  (2) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment described in subsection (1) of this section need not deliver a copy of the garnishee response to the court administrator for the court identified as having authority over the writ.

Â Â Â Â Â  (3) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a writ of garnishment described in subsection (1) of this section must deliver the challenge in person or by first class mail to the garnishor within the time specified by ORS 18.700 (2).

Â Â Â Â Â  (4) A person issuing a writ of garnishment described in subsection (1) of this section shall modify the forms provided in ORS 18.600 to 18.850 to reflect that:

Â Â Â Â Â  (a) The writ of garnishment is issued pursuant to an order or warrant recorded in the County Clerk Lien Record;

Â Â Â Â Â  (b) A copy of the garnishee response need not be delivered or mailed to the court administrator for the court identified in the writ; and

Â Â Â Â Â  (c) A challenge to a writ of garnishment described in subsection (1) of this section must be delivered to the garnishor and not to the court.

Â Â Â Â Â  (5) Within 14 days after receipt of a challenge to a garnishment described in subsection (1) of this section, the garnishor must either:

Â Â Â Â Â  (a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

Â Â Â Â Â  (b) File with the court administrator a response to the challenge attaching copies of the writ and garnishee response and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment.

Â Â Â Â Â  (6) The provisions of this section do not apply to writs of garnishment issued by the court administrator, writs issued by an attorney for the enforcement of an order recorded under ORS 671.707 or 701.153 or writs issued by the administrator, as defined in ORS 25.010, under ORS 18.645. [2001 c.249 Â§57; 2003 c.576 Â§71; 2007 c.836 Â§40]

Â Â Â Â Â  Note: The amendments to 18.800 by section 40, chapter 836, Oregon Laws 2007, become operative July 1, 2008, and apply to claims or complaints filed against persons whose contractor licenses are issued or renewed on or after July 1, 2008. See section 70, chapter 836, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  18.800. (1) Except as provided in this section, the provisions of ORS 18.600 to 18.850 apply to all writs of garnishment issued on behalf of agencies for the enforcement of agency orders or warrants that are recorded in the County Clerk Lien Record.

Â Â Â Â Â  (2) Notwithstanding ORS 18.690, a garnishee who receives a writ of garnishment described in subsection (1) of this section need not deliver a copy of the garnishee response to the court administrator for the court identified as having authority over the writ.

Â Â Â Â Â  (3) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a writ of garnishment described in subsection (1) of this section must deliver the challenge in person or by first class mail to the garnishor within the time specified by ORS 18.700 (2).

Â Â Â Â Â  (4) A person issuing a writ of garnishment described in subsection (1) of this section shall modify the forms provided in ORS 18.600 to 18.850 to reflect that:

Â Â Â Â Â  (a) The writ of garnishment is issued pursuant to an order or warrant recorded in the County Clerk Lien Record;

Â Â Â Â Â  (b) A copy of the garnishee response need not be delivered or mailed to the court administrator for the court identified in the writ; and

Â Â Â Â Â  (c) A challenge to a writ of garnishment described in subsection (1) of this section must be delivered to the garnishor and not to the court.

Â Â Â Â Â  (5) Within 14 days after receipt of a challenge to a garnishment described in subsection (1) of this section, the garnishor must either:

Â Â Â Â Â  (a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

Â Â Â Â Â  (b) File with the court administrator a response to the challenge attaching copies of the writ and garnishee response and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment.

Â Â Â Â Â  (6) The provisions of this section do not apply to writs of garnishment issued by the court administrator, writs issued by an attorney for the enforcement of an order recorded under ORS 671.707 or 701.150 or writs issued by the administrator, as defined in ORS 25.010, under ORS 18.645.

(Use of Writ for Provisional Process)

Â Â Â Â Â  18.810 Use of writ for provisional process. (1) Notwithstanding any other provision of ORS 18.600 to 18.850, a debt calculation form need not be prepared or delivered for any writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84.

Â Â Â Â Â  (2) Notwithstanding ORS 18.730, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, all payments of money by the garnishee under the writ shall be made to the court administrator for the court specified in the writ as the court with authority over the writ. The court administrator shall hold the money pending entry of a judgment against the debtor unless the court finds, upon a challenge to the garnishment made by the debtor under ORS 18.700, that all or part of the money is exempt from execution or not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the court administrator to pay the money to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the court administrator to pay to the creditor as much of the money as will satisfy the judgment and to pay the remainder to the debtor.

Â Â Â Â Â  (3) Notwithstanding ORS 18.750 to 18.760, if a writ of garnishment is issued pursuant to an order for provisional process under ORCP 83 and 84, the sheriff shall not sell any property described in ORS 18.750 before a judgment is entered in the proceedings, unless the court finds, upon a challenge made by the debtor under ORS 18.700, that all or part of the property is exempt from execution or is not subject to garnishment. If judgment is entered in favor of the debtor, the judgment must direct the sheriff to deliver the property to the debtor. If judgment is entered in favor of the creditor, the judgment must direct the sheriff to sell the property in the manner provided by ORS 18.758.

Â Â Â Â Â  (4) If property taken into the possession of the sheriff under a writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 is perishable, or the cost of storing the property is great, the sheriff shall sell the property in the same manner in which property is sold on execution. The proceeds shall be held and distributed in the same manner as provided in subsection (2) of this section for payments made under the writ.

Â Â Â Â Â  (5) The court administrator shall attach to any writ of garnishment issued pursuant to an order for provisional process under ORCP 83 and 84 a notice that informs the garnishee of the provisions of subsection (2) of this section. [2001 c.249 Â§58; 2003 c.576 Â§72]

(Forms)

Â Â Â Â Â  18.830 Writ of garnishment form. A writ of garnishment must be in substantially the following form:

______________________________________________________________________________

________ COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  WRIT OF

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHMENT

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

TO:________.

Â Â Â Â Â  You are now a Garnishee. AS A GARNISHEE, YOU NEED TO KNOW THE FOLLOWING:

Â Â Â Â Â  ________ (who is called the ÂDebtorÂ) owes money to ________ (who is called the ÂCreditorÂ). A judgment was entered against the Debtor for the debt, or the debt otherwise became subject to garnishment, on _____, 2__. The DebtorÂs Social Security number or employer identification number is ________ (insert if known).

Â Â Â Â Â  The amount subject to garnishment is $_____.

Â Â Â Â Â  This writ garnishes
all
of the following:

Â Â Â Â Â  ÂÂ Â Â Â  Wages that you owe the Debtor at the time this writ is delivered to you, and all wages that the Debtor earns during the 90-day period following the date on which you receive this writ.

Â Â Â Â Â  ÂÂ Â Â Â  All property of the Debtor (including money) that is in your possession, control or custody at the time this writ is delivered to you.

Â Â Â Â Â  ÂÂ Â Â Â  All debts that you owe the Debtor at the time this writ is delivered to you, whether or not payment is due on the debt at the time you receive this writ.

Â Â Â Â Â  YOU MUST ANSWER THIS WRIT BY COMPLETING THE ATTACHED GARNISHEE RESPONSE WITHIN THE TIME ALLOWED BY LAW, WHETHER OR NOT YOU HOLD ANY OF THE DEBTORÂS PROPERTY OR OWE ANYTHING TO THE DEBTOR. IF YOU DO NOT TRUTHFULLY ANSWER THIS WRIT, OR YOU DO NOT DELIVER MONEY OR PROPERTY WHEN YOU ARE REQUIRED TO DO SO, YOU WILL BE LIABLE TO THE CREDITOR.

Â Â Â Â Â  If you have questions, you should contact an attorney. Court employees cannot give you legal advice. The CreditorÂs attorney cannot give you legal advice.

Â Â Â Â Â  A writ of garnishment may be issued only by the court administrator, by the attorney for the Creditor or by a person who is specifically authorized by law to issue garnishments. This writ is issued by (check one):

Â Â Â Â Â  __Â  The court administrator

Â Â Â Â Â  __Â  The attorney for the Creditor

Â Â Â Â Â  __Â  Other authorized issuer:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name and title ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Statutory authority to issue writ ________

Â Â Â Â Â  This writ is valid only if it has been delivered to you within 60 days after the date of issuance. If the court administrator is issuing this writ, the date of issuance is the date the court administrator signs the writ (see ÂCOURT SEALÂ below). If this writ is issued by any other person, the date of issuance is the date on which the issuer signs the certification (see ÂCERTIFICATIONÂ below).

IMPORTANT ADDRESSES

(see Step 2 of Instructions to Garnishee form)

(Court Administrator)

Â Â Â Â Â  ________Court

Â Â Â Â Â  Street address ________

Â Â Â Â Â
City
_____
County
_____

Â Â Â Â Â  State _____ Zip Code _____

(Debtor)

Â Â Â Â Â  Name ________

Â Â Â Â Â  Telephone number (if known) _____

Â Â Â Â Â  __Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â
City
_____
State
_____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â  __Â  Creditor has no knowledge of DebtorÂs address

(Garnishor; check one)

Â Â Â Â Â  __Â  Creditor: (Must be filled in if the court administrator issues writ.)

Â Â Â Â Â Â Â Â Â Â Â  Name ________

Â Â Â Â Â Â Â Â Â Â Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City _____Â Â Â Â Â  State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â  __Â  Attorney for Creditor:

Â Â Â Â Â Â Â Â Â Â Â  Name ________

Â Â Â Â Â Â Â Â Â Â Â  Street address ________

Â Â Â Â Â Â Â Â Â Â Â  City _____Â Â Â Â Â  State _____

Â Â Â Â Â Â Â Â Â Â Â  Zip Code _____

Â Â Â Â Â Â Â Â Â Â Â  Telephone number ________

Â Â Â Â Â Â Â Â Â Â Â  Oregon State Bar number ______

Â Â Â Â Â  __Â  Other authorized issuer of writ:

Name ________

Street address ________

City_____Â Â Â Â Â Â  State _____

Zip Code _____

Telephone number ________

CERTIFICATION

(The following certification must be signed by the Creditor if this writ is issued by the court administrator. In all other cases, the following certification must be signed by the person issuing the writ.)

Â Â Â Â Â  I certify that I have read this writ of garnishment and to the best of my knowledge, information and belief, there is good ground to support issuance of the writ, and the amount indicated as subject to garnishment is lawfully subject to collection by this writ.

_______________Â Â Â Â Â  ______, 2__

SignatureÂ Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Date

______________

Oregon
State Bar No. (if attorney)

COURT SEAL

(To be completed only if this writ is issued by the court administrator. The writ must be stamped by the court administrator. The court administrator has not calculated any amounts on the writ and is not liable for errors made in the writ by the Creditor.)

Â Â Â Â Â  Issued by the court administrator this __ day of ______, 2__.

COURT ADMINISTRATOR

By _______________

______________________________________________________________________________

[2001 c.249 Â§59; 2003 c.85 Â§17; 2003 c.576 Â§73]

Â Â Â Â Â  18.832 Debt calculation form. (1) A debt calculation form shall be prepared for each writ of garnishment issued. A copy of the form need not be served on the garnishee, but a copy must be delivered to the debtor along with a copy of the writ in the manner required by ORS 18.658.

Â Â Â Â Â  (2) A debt calculation form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  DEBT

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CALCULATION

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  TO: ________(Debtor).

Â Â Â Â Â  The following amounts have been calculated to be owing from you to ________ (Creditor). The amounts are owed by reason of:

Â Â Â Â Â  __Â  A judgment entered against you dated _____, 2__, in Case No._____, ______ Court,
______
County
.

Â Â Â Â Â  __Â  Other debt subject to garnishment under the law (provide details):

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â  THE COURT ADMINISTRATOR HAS NOT CALCULATED ANY AMOUNTS FOR THE PURPOSE OF THIS FORM AND IS NOT LIABLE FOR ERRORS IN THIS FORM OR IN THE WRIT OF GARNISHMENT MADE BY THE CREDITOR OR GARNISHOR.

Original Debt AmountÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Pre-adjudication InterestÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Attorney FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Cost BillÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Post-adjudication InterestÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Delivery Fee for WritÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  SheriffÂs Fees other

Â Â Â Â Â  than Delivery FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Other (Explain. Attach

Â Â Â Â Â  additional sheets

Â Â Â Â Â  if necessary.)

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  Total ÂOtherÂ

Â Â Â Â Â  from additional

Â Â Â Â Â  sheets (if used)

+Â Â Â  Past Writ Issuance FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Past Delivery FeesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

+Â Â Â  Transcript and Filing

Â Â Â Â Â  Fees for Other CountiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

=Â Â Â  SubtotalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

LESS Payments Made on DebtÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $(______)

=Â Â Â  Total Amount Required to

Â Â Â Â Â  Satisfy Debt in FullÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $______

Â Â Â Â Â  NOTE: INSERTING ITEMS AND AMOUNTS NOT LAWFULLY SUBJECT TO COLLECTION BY GARNISHMENT MAY RESULT IN LIABILITY FOR WRONGFUL EXECUTION.

Â Â Â Â Â  I certify that I have read this Debt Calculation form and to the best of my knowledge, information and belief the amount shown as owing is correct.

_______________

Creditor (Creditor must sign if writ issued by court administrator.)

_______________

Garnishor (Attorney for Creditor or other person authorized by law to issue writ.)

_______________

Address

_______________

Telephone Number

_______________

Oregon State Bar Number (if attorney)

_______________, 2__

Date of Calculation

______________________________________________________________________________

[2001 c.249 Â§60; 2003 c.576 Â§74]

Â Â Â Â Â  18.835 Garnishee response form. A garnishee response must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHEE

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RESPONSE

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  The writ of garnishment was delivered to me on the ___ day of _____, 2__. The following responses are accurate and complete as of that date.

______________________________________________________________________________

PART I: DEBTORÂS PROPERTY

GENERALLY

(ALL GARNISHEES MUST FILL OUT

THIS PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

Â Â Â Â Â  __Â  I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the date shown on the face of the writ as the date on which the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment. (You need not complete any other part of this response, but you must sign the response and deliver it in the manner specified in Step 2 of the Instructions to Garnishee form.)

Â Â Â Â Â  __Â  I do not employ the Debtor, I do not have in my possession, control or custody any personal property of the Debtor, and I do not owe any debts or other obligations to the Debtor.

Â Â Â Â Â  __Â  I employ the Debtor. (You must complete Part II of this response.)

Â Â Â Â Â  __Â  I have in my possession, control or custody money that belongs to the Debtor (other than wages), or I owe a debt or other obligation to the Debtor (other than wages) that is due as of the time of this response. I am forwarding this money, or enough of it to satisfy the garnishment, to the Garnishor.

Â Â Â Â Â  __Â  I owe a debt or other obligation to the Debtor (other than wages) that was not due as of the time of this response but will become due within 45 days after the writ was delivered to me. I will forward the money, or enough of it to satisfy the garnishment, to the Garnishor when the debt or other obligation becomes due.

Â Â Â Â Â  __Â  I owe the following debt or other obligation to the Debtor (other than wages) that will not become due within 45 days after the date that the writ was delivered to me. I will not make any payments on the debt or obligation until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have in my possession, control or custody the following personal property (other than money) that belongs to the Debtor. I will hold all of the property for the Garnishor until I receive instructions from the Sheriff or until 30 days have passed from the date on which I deliver this response. (See Instructions to Garnishee form.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I may owe money to or hold property of the Debtor, but I am not sure what or how much it might be. (You must provide an explanation in the following space and you must deliver an amended response when you find out. You must deliver an amended response even if you find out that you have no property of the Debtor or owe no money to the Debtor.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  The writ of garnishment delivered to me, on its face, does not comply with the
Oregon
laws governing writs of garnishment, or I cannot determine the identity of the Debtor from the information in the writ. (You must provide an explanation in the following space.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have received an order to withhold income that applies to the income of the Debtor. The order to withhold income has priority over the writ of garnishment, and compliance with the order will reduce or eliminate the money that I would otherwise deliver under the writ. (Provide details, including the name of the agency serving the order to withhold income, the date the order was served on you and the amount to be withheld. If you employ the Debtor, you must still complete Part II of this response.)

______________________

______________________

______________________

______________________

Â Â Â Â Â  __Â  I have received notice of a challenge to the garnishment. I will deliver to the court administrator all money that I would otherwise deliver to the Garnishor. (See Step 3 of Instructions to Garnishee form.)

Â Â Â Â Â  __Â  Other (Explain)

______________________

______________________

______________________

______________________

______________________________________________________________________________

PART II: DEBTORÂS EMPLOYER

(GARNISHEES WHO EMPLOY THE

DEBTOR MUST FILL OUT THIS

PORTION OF THE RESPONSE)

Place a check in front of all the following statements that apply. You may need to check more than one statement.

Â Â Â Â Â  NOTE: THE LAW PROHIBITS DISCHARGE OF THE DEBTOR FROM EMPLOYMENT BY REASON OF GARNISHMENT.

Â Â Â Â Â  __Â  I employ the Debtor. The Debtor is paid on a _____ basis (insert Âweekly,Â ÂmonthlyÂ or other pay period). Wages will next be payable to the Debtor on the ___ day of_____, 2__. I will complete a Wage Exemption Calculation form for each payment of wages that is made during the 90-day period immediately following the date that the writ of garnishment was delivered to me. I will also complete a Wage Exemption Calculation form for the payday immediately following the end of the 90-day period. I will forward to the Garnishor on each of these occasions those wages calculated to be subject to garnishment, or enough of those wages to satisfy the garnishment.

Â Â Â Â Â  __Â  I had already received a writ of garnishment from another Garnishor before this writ was delivered to me. Under
Oregon
law, the previous writ has priority. The previous writ will terminate on the ___ day of _____, 2__.

______________________________________________________________________________

Â Â Â Â Â  I hereby certify that I have fully and accurately completed this garnishee response.

Dated _____, 2__

_______________

Name of Garnishee

_______________

Signature

Telephone number _______________

Fax number (if available) ___________

_______________

Address

______________________________________________________________________________

[2001 c.249 Â§61; 2003 c.85 Â§18; 2003 c.576 Â§75; 2005 c.542 Â§66]

Â Â Â Â Â  18.838 Instructions to garnishee form. Instructions to garnishees must be in substantially the following form:

______________________________________________________________________________

INSTRUCTIONS TO GARNISHEE

Â Â Â Â Â  Except as specifically provided in these instructions,
you must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment.
If the writ does not comply with
Oregon
law, the writ is not effective to garnish any property of the Debtor, but you still must complete and deliver the Garnishee Response. You must complete and deliver the response even though you cannot determine from the writ whether you hold any property or owe any debt to the Debtor. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

Â Â Â Â Â  The writ is not effective, and you need not make a Garnishee Response, if:

Â Â Â Â Â  ÂÂ Â Â Â  You do not receive the writ within 60 days after the date of issuance shown on the face of the writ.

Â Â Â Â Â  ÂÂ Â Â Â  You do not receive an original writ of garnishment or a copy of the writ.

Â Â Â Â Â  Statutes that may affect your rights and duties under the writ can be found in ORS 18.600 to 18.850.

Â Â Â Â Â  NOTE: The Garnishor may be the Creditor, the attorney for the Creditor or some other person who is authorized by law to issue the writ of garnishment. See the writ to determine who the Garnishor is.

STEP 1. FILL OUT THE GARNISHEE RESPONSE.

Â Â Â Â Â  All garnishees who are required to deliver a garnishee response must fill in Part I of the Garnishee Response. Garnishees who employ the Debtor must also fill in Part II of the response. You should keep a copy of the response for your records.

Â Â Â Â Â
Completing Part I of the Garnishee Response.
If you discover before you deliver your response that a bankruptcy petition has been filed by or on behalf of the Debtor, and the bankruptcy petition was filed after a judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see the date specified in the writ), you must put a check by the appropriate statement in Part I. If a bankruptcy petition has been filed, you should not make any payments to the Garnishor unless the court orders otherwise. You need not complete any other part of the response, but you still must sign the response and deliver it in the manner described in Step 2 of these instructions.

Â Â Â Â Â  In all other cases you must list in Part I all money and personal property of the Debtor that is in your possession, control or custody at the time of delivery of the writ. You must also list all debts that you owe to the Debtor, whether or not those debts are currently due (e.g., money loaned to you by the Debtor that is to be repaid at a later time).

Â Â Â Â Â  If you are the employer of the Debtor at the time the writ is delivered to you, you must put a check by the appropriate statement in Part I. In addition, you must complete Part II of the response.

Â Â Â Â Â  If you believe that you may hold property of the Debtor or that you owe a debt to the Debtor, but you are not sure, you must put a check by the appropriate statement and provide an explanation. When you find out what property you hold that belongs to the Debtor, or you find out whether you owe money to the Debtor and how much, you must prepare and deliver an amended response. You must do this even if you find out that you have no property of the Debtor or that you do not owe anything to the Debtor.

Â Â Â Â Â  If you determine that the writ, on its face, does not comply with
Oregon
laws governing writs of garnishment, or if you are unable to determine the identity of the Debtor from the information in the writ, then the writ is not effective to garnish any property of the Debtor. You must put a check by the appropriate statement in Part I and provide an explanation. You still must complete the response and deliver the response in the manner described in Step 2 of these instructions.

Â Â Â Â Â  If you have received an order to withhold income that applies to the income of the Debtor and that order has priority over the garnishment, and if compliance with the order will reduce or eliminate the money or property that you would otherwise deliver under the garnishment, you must put a check by the appropriate statement in Part I. You still must fill out the remainder of the response and deliver the response in the manner described in Step 2 of these instructions. If you employ the Debtor, you still must complete Part II of the response.

Â Â Â Â Â  If you receive notice of a challenge to the garnishment before you send your response, you must complete and deliver your response as otherwise required by these instructions. However, see Step 3 of these instructions regarding payment of money or delivery of property after receipt of notice of a challenge to the garnishment.

Â Â Â Â Â  If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620. You must note that you have made the offset in Part I of the response (under ÂOtherÂ) and specify the amount that was offset.

Â Â Â Â Â
Completing Part II of the Garnishee Response (employers only).
You must fill in Part II of the response if you employ the Debtor on the date the writ of garnishment is delivered to you, or if you previously employed the Debtor and still owe wages to the Debtor on the date the writ is delivered to you.

Â Â Â Â Â
Wages affected.
Except as provided below, the writ garnishes all wages that you owe to the Debtor for work performed before the date you received the writ, even though the wages will not be paid until a later date. The writ also garnishes all wages that are attributable to services performed during the 90-day period following the date you received the writ, even though you would not pay the Debtor for all or part of those services until after the end of the 90-day period. Wages subject to garnishment under the writ include all amounts paid by you as an employer, whether on an hourly, weekly or monthly basis, and include commission payments and bonuses.

Example 1:
Debtor A is employed by you and is paid a monthly salary on the first day of each month. You receive a writ of garnishment on July 17. The writ garnishes all wages that you owe to Debtor A for work performed on or before July 17. If Debtor A was paid on July 1 for services performed in the month of June, the writ garnishes Debtor AÂs salary for the period beginning July 1 and ending October 15 (90 days after receipt of the writ).

Â Â Â Â Â  The writ does not garnish any wages you owe to a Debtor for a specific pay period if:

Â Â Â Â Â  (a) The writ is delivered to you within two business days before the DebtorÂs normal payday for the pay period;

Â Â Â Â Â  (b) When the writ is delivered to you, the DebtorÂs wages are paid by direct deposit to a financial institution, or you use an independent contractor as payroll administrator for your payroll; and

Â Â Â Â Â  (c) Before the writ was delivered to you, you issued instructions to the financial institution or the payroll administrator to pay the Debtor for the pay period.

Â Â Â Â Â  If any wages are not garnishable by reason of the issuance of instructions to a financial institution or a payroll administrator as described above, you must so note in the Garnishee Response. Thereafter, you must pay to the Garnishor all wages that are subject to garnishment that are attributable to services performed by the Debtor during the 90-day period following the date you received the writ.

Â Â Â Â Â
Calculation of wages subject to garnishment.
A Wage Exemption Calculation form is attached to the writ of garnishment. You must use this form to calculate the amount of the DebtorÂs wages that is subject to garnishment. You should read the instructions printed on the Wage Exemption Calculation form to determine the normal wage exemption and the minimum wage exemption for each payment you make under the writ.

Â Â Â Â Â  A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Â Â Â Â Â
Payment of amount subject to garnishment.
Payments under the writ must be made at the following times, unless the amount owing on the judgment or other debt is fully paid before the final payment is made or the writ is released:

Â Â Â Â Â  (a) You must make a payment to the Garnishor of all wages subject to garnishment at the time you next pay wages to the Debtor. Complete the wage exemption computation, using the Wage Exemption Calculation form, to determine the portion of the DebtorÂs wages that is subject to garnishment. Be sure to adjust the minimum exemption amount for any payment that covers less than a full pay period. You must include a copy of the Wage Exemption Calculation form with this first payment.

Example 2:
Using the facts given in Example 1, when you next make any payment of wages to Debtor A after you receive the writ on July 17, you must complete the Wage Exemption Calculation form and send the form to the Garnishor along with all amounts determined to be subject to garnishment that are attributable to the period covered by the payment. If you pay Debtor A on August 1, the payment will be for all wages attributable to the period beginning July 1 and ending July 31.

Â Â Â Â Â  (b) Unless the writ of garnishment is satisfied or released, during the 90-day period following the date you received the writ, you must pay to the Garnishor all wages that are determined to be subject to garnishment whenever you issue a paycheck to the Debtor. If the Debtor is paid on a weekly basis, you must make payment under the writ on a weekly basis. If the Debtor is paid on a monthly basis, you must make payment under the writ on a monthly basis. If the amount paid to the Debtor varies from paycheck to paycheck, or changes at any time from the amount being paid at the time the writ was delivered to you, you must perform a new wage exemption computation to determine the amount of wages subject to garnishment under the writ. You must send a copy of the new Wage Exemption Calculation form with your payment to the Garnishor.

Example 3:
Using the facts given above, as you make each subsequent payment of wages to Debtor A you must make a payment of that portion of the DebtorÂs wages that are subject to garnishment. If you continue to pay Debtor A on the first of each month, payments must be made on September 1 and October 1.

Â Â Â Â Â  (c) Upon the expiration of the 90-day period, you must make a final payment to the Garnishor for all wages that were owing to the Debtor for the work performed by the Debtor through the 90th day following your receipt of the writ. This payment may be made at the time of the DebtorÂs next paycheck. You will need to complete another Wage Exemption Calculation form to determine the amount of the wages subject to garnishment.

Example 4:
Using the facts given above, you must make a final payment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. You may make this payment at the time you issue Debtor AÂs paycheck on November 1, but you must make the payment at any time you issue a paycheck to Debtor A after October 15. Be sure that in completing the wage exemption computation for the final payment you adjust the minimum exemption amount to take into account the fact that the period covered is only 15 days of the full month (see instructions on Wage Exemption Calculation form).

Â Â Â Â Â
Processing fee.
You may collect a $1 processing fee for each week of wages, or fraction of a week of wages, for which a payment is made under the writ. The fee must be collected after you make the last payment under the writ. The fee must be withheld from the wages of the debtor, and is in addition to the amounts withheld for payment to the garnishor under the writ or under any other writ you have received.

Â Â Â Â Â
If you receive more than one writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority for wages. The priority of the first writ lasts for the 90-day period following delivery of that writ to you, or until the first writ is paid in full, whichever comes first. In your response to the second writ, you must put a check by the appropriate statement in Part II and indicate the date on which the first writ will expire (90 days after the date you received the writ). You should make no payments under the second writ until expiration of the first writ. The expiration date of the second writ is 90 days after the date you received the second writ; the expiration date is not affected by any delay in payment attributable to the priority of the first writ.

STEP 2. DELIVER THE GARNISHEE RESPONSE.

Â Â Â Â Â  You must deliver your Garnishee Response and copies of the response in the manner provided in this step. The response and copies may be mailed or delivered personally.

Â Â Â Â Â  You must complete and deliver the Garnishee Response within seven calendar days after you receive the writ of garnishment. If the seventh calendar day is a Saturday, Sunday or legal holiday, you must deliver your response on or before the next following day that is not a Saturday, Sunday or legal holiday.

Â Â Â Â Â  If you are required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

Â Â Â Â Â  (a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (b) Send a
copy
of your Garnishee Response to the court administrator at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (c) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

Â Â Â Â Â  If you are
not
required to hold any property under the writ or make any payment under the writ, either at the time of making your response or later, you must:

Â Â Â Â Â  (a) Send the
original
of your Garnishee Response to the Garnishor at the address indicated on the writ under Important Addresses.

Â Â Â Â Â  (b) Send a
copy
of your Garnishee Response to the Debtor if an address is indicated on the writ under Important Addresses.

STEP 3. DELIVER THE FUNDS OR OTHER PROPERTY.

Â Â Â Â Â  As long as the writ is in effect, you may be liable to the Creditor if you pay any debt or turn over any property to the Debtor except as specifically allowed by law. If you have any money or property of the Debtor in your possession, control or custody at the time of delivery of the writ, or owe any debt to the Debtor, you must pay the money or hold the property as required by this step. Exceptions to this requirement are listed below.

Â Â Â Â Â  IF YOU ARE HOLDING MONEY FOR THE DEBTOR OR OWE A DEBT THAT IS CURRENTLY DUE, you must pay the money to the Garnishor with your response. You must send your payment to the Garnishor at the address indicated on the writ under Important Addresses. Make your check payable to the Garnishor.

Â Â Â Â Â  IF YOU OWE A DEBT TO THE DEBTOR THAT WILL BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must send your payment directly to the Garnishor at the address provided in the writ when the debt becomes due. Make your check payable to the Garnishor.

Â Â Â Â Â  IF YOU ARE HOLDING PROPERTY THAT BELONGS TO THE DEBTOR, OR OWE A DEBT TO THE DEBTOR THAT WILL NOT BECOME DUE WITHIN 45 DAYS AFTER THE DATE YOU RECEIVED THE WRIT, you must keep the property or debt in your possession, control or custody until you receive written notice from the Sheriff. The SheriffÂs notice will tell you what to do with the property or debt. If you have followed all of the instructions in the writ and you receive no notice from the Sheriff within 30 days after the date on which you delivered your Garnishee Response, you may treat the writ as being of no further force or effect.

Â Â Â Â Â  EXCEPTIONS:

Â Â Â Â Â
1. Challenge to garnishment or specific directions from court.
If you are making any payments under the garnishment and before making a payment you receive notice of a challenge to the garnishment from the court, or receive a specific direction from the court to make payments to the court, you must send or deliver the payment directly to the court administrator. If the money is currently due when you receive the notice, send the payment promptly to the court. If the payment is for a debt that is payable within 45 days after you receive the writ, make the payment to the court promptly when it becomes due. If you make payment by check, make the check
payable to the State of
Oregon
.
Because you may be liable for any payment that does not reach the court, it is better not to send cash by mail.

Â Â Â Â Â  A challenge to the garnishment does not affect your duty to follow the instructions you receive from the Sheriff for property that belongs to the Debtor and debts that you owe to the Debtor that do not become due within 45 days.

Â Â Â Â Â
2. Previous writ of garnishment.
If you receive a second writ of garnishment for the same Debtor from another Garnishor, the first writ will have priority and you need not make payments or deliver property under the second writ to the extent that compliance with the first writ will reduce or eliminate the payment of money or delivery of property that you would otherwise make under the garnishment. You must still deliver a Garnishee Response to the second writ, and must commence payment under the second writ as soon as the first writ is satisfied or expires.

Â Â Â Â Â
3. Offset for payment of underlying lien.
If you owe a debt to the Debtor and the Debtor owes a debt to the holder of an underlying lien on your property, you may be able to offset the amount payable to the underlying lienholder. See ORS 18.620.

Â Â Â Â Â
4. Subsequent events:

Â Â Â Â Â  (a) Bankruptcy. If you make your response and then discover that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment (see date in writ), you may not make any further payments or delivery of property under the writ unless the court orders otherwise. If you have not delivered all property that is subject to garnishment under this writ when you discover that a bankruptcy petition has been filed, you must mail the following notice to the Garnishor and to the Debtor.

Â Â Â Â Â  (b) Order to withhold income. If you make your response and then receive an order to withhold income that has priority over the writ, you may make payments or deliver property under the writ only after payment of the amounts required under the order to withhold income. If you have not delivered all property that is subject to garnishment under this writ when you receive an order to withhold income that has priority, you must mail the following notice to the Garnishor and to the Debtor.

______________________________________________________________________________

SUPPLEMENTAL GARNISHEE

RESPONSE

Â Â Â Â Â  TO: The Garnishor and the Debtor

Â Â Â Â Â  RE: Writ of garnishment received _____, 2__ (date), in the case of ________ (Plaintiff) vs. ________ (Defendant), Circuit Court of ______ County, Oregon, Case No._____.

Â Â Â Â Â  The undersigned Garnishee furnished a Garnishee Response to this writ of garnishment on _____, 2__ (date). Since that time (check appropriate statement):

Â Â Â Â Â  __Â  I have discovered that a voluntary or involuntary bankruptcy petition has been filed by or on behalf of the Debtor after the judgment was entered against the Debtor or after the debt otherwise became subject to garnishment.

Â Â Â Â Â  __Â  I have received an order to withhold income of the Debtor by reason of a support obligation. Under ORS 25.375, the order to withhold income has priority over any other legal process under
Oregon
law against the same income. The withholding of income pursuant to the order to withhold income might reduce or eliminate subsequent payments under the garnishment. (Provide details, including the name of the agency serving the order to withhold, the date the order was served on you and the amounts to be withheld.)

Â Â Â Â Â  Dated _____, 2__

Â Â Â Â Â  _______________

Â Â Â Â Â  Name of Garnishee

Â Â Â Â Â  _______________

Â Â Â Â Â  Signature

Â Â Â Â Â  _______________

Â Â Â Â Â  Address

______________________________________________________________________________

SPECIAL INSTRUCTIONS FOR BANKS

AND OTHER FINANCIAL INSTITUTIONS

Â Â Â Â Â  If the Garnishor fails to pay the search fee required by ORS 18.790 and you do not employ the Debtor, you are not required to deliver a Garnishee Response and you may deal with any property of the Debtor as though the garnishment had not been issued.

Â Â Â Â Â  If the Debtor owes a debt to you that was due at the time you received the writ of garnishment, you may be able to offset the amount of that debt. See ORS 18.795. You must note that you have made the offset in Part I of the Garnishee Response (under ÂOtherÂ) and specify the amount that was offset.

Â Â Â Â Â  Before making a payment under the writ, you may first deduct any processing fee that you are allowed under ORS 18.790.

Â Â Â Â Â  You need not deliver any property contained in a safe deposit box unless the Garnishor pays you in advance for the costs that will be incurred in gaining entry to the box. See ORS 18.792.

______________________________________________________________________________

[2001 c.249 Â§62; 2003 c.85 Â§19; 2003 c.576 Â§76; 2003 c.779 Â§4; 2007 c.496 Â§3]

Â Â Â Â Â  Note: See note under 18.618.

Â Â Â Â Â  18.840 Wage exemption calculation form. A wage exemption calculation form must be delivered to the garnishee with each writ of garnishment. A wage exemption calculation form must be in substantially the following form:

______________________________________________________________________________

WAGE EXEMPTION CALCULATION

(to be filled out by
employers only
)

Â Â Â Â Â  1.Â Â  DebtorÂs gross wages

Â Â Â Â Â  Â Â Â Â Â  for period covered by this

Â Â Â Â Â  Â Â Â Â Â  payment............................................. $Â Â Â  ___

2.Â Â  Total amount required to be

Â Â Â Â Â  withheld by law for amount in Line 1

Â Â Â Â Â  Â Â Â Â Â  (Federal and state

Â Â Â Â Â  Â Â Â Â Â  withholding, Social

Â Â Â Â Â  Â Â Â Â Â  Security, etc.)..................................... $Â Â Â  ___

3.Â Â  DebtorÂs disposable wages

Â Â Â Â Â  Â Â Â Â Â  (Subtract Line 2

Â Â Â Â Â  Â Â Â Â Â  from Line 1)....................................... $Â Â Â  ___

4.Â Â  Normal exemption (Enter 75

Â Â Â Â Â  Â Â Â Â Â  percent of Line 3).............................. $Â Â Â  ___

5.Â Â  Minimum exemption (check one)

Â Â Â Â Â  __Â  $183 (payment of wages weekly)

Â Â Â Â Â  __Â  $366 (payment of wages every two weeks)

Â Â Â Â Â  __Â  $394 (payment of wages half-monthly)

Â Â Â Â Â  __Â  $786 (payment of wages monthly)

Â Â Â Â Â  __Â  $___ (Any other period longer than one week,

Â Â Â Â Â Â Â Â Â Â Â  including partial payments for less than full pay

Â Â Â Â Â Â Â Â Â Â Â  period)

Â Â Â Â Â Â Â Â Â Â Â  (Multiply $183 by number of weeks or

Â Â Â Â Â Â Â Â Â Â Â  fraction of a week)

6.Â Â  Wages exempt from garnishment

Â Â Â Â Â  Â Â Â Â Â  (Line 4 or 5,

Â Â Â Â Â  Â Â Â Â Â  whichever is greater).......................... $Â Â Â  ___

7.Â Â  Nonexempt wages (Subtract

Â Â Â Â Â  Â Â Â Â Â  Line 6 from Line 3)............................ $Â Â Â  ___

8.Â Â  Amount withheld for this pay period

Â Â Â Â Â  pursuant to a support order under

Â Â Â Â Â  support withholding process or under

Â Â Â Â Â  another writ with priority......................... $Â Â Â  ___

9.Â Â  Wages subject to garnishment

Â Â Â Â Â  Â Â Â Â Â  (Subtract Line 8

Â Â Â Â Â  Â Â Â Â Â  from Line 7)....................................... $Â Â Â  ___

INSTRUCTIONS FOR WAGE

EXEMPTION CALCULATION FORM

Â Â Â Â Â  If you employ the Debtor named in the writ of garnishment, you must fill out and return this Wage Exemption Calculation form. A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Â Â Â Â Â
Normal wage exemption.
The wage exemption calculation is based on the amount of the payment you make under the writ of garnishment. The normal wage exemption in Line 4 is 75 percent of the employeeÂs disposable wages in Line 3.

Â Â Â Â Â
Minimum wage exemption.
The minimum exemption in Line 5 is also based on the amount of the payment you are making. The minimum exemption is designed to ensure that an employee receives at least a certain minimum amount in any one-week period. If the payment is for a one-week period (without regard to whether the period is a calendar week or any other seven-day period), the minimum exemption is $183. The minimum exemption is $366 if the payment is for a two-week period. If the payment is for one-half of one month (i.e., the Debtor is paid twice each month), the minimum exemption is $394. The minimum exemption for a monthly payment is $786.

Â Â Â Â Â  If the payment you are making is based on some period of time other than one week, two weeks, half month or month, and the payment is for more than one week, you must calculate the minimum exemption by multiplying $183 by the number of weeks covered by the paycheck, including any fraction of a week. You should round the amount calculated to the nearest dollar.

Example 1:
You pay Debtor A every 10 days. Each 10-day period is equal to 1.429 weeks (10 divided by 7). The minimum exemption is $262 ($183 Â´ 1.429 rounded to the nearest dollar).

Â Â Â Â Â  You
must
use this same calculation for computing the minimum exemption when making a payment for less than a full pay period (e.g., for the final payment at the end of the 90-day period covered by the writ).

Example 2:
You pay Debtor A on a monthly basis. You are required to make a final payment under a writ of garnishment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. This period is equal to 2.143 weeks (15 divided by 7). The minimum exemption is $392 ($183 Â´ 2.143 rounded to the nearest dollar).

Â Â Â Â Â  The amount of time actually worked by the Debtor during the period covered by the paycheck does
not
affect the calculation of the minimum exemption.

Example 3:
You pay Debtor A on a weekly basis. Debtor A works two days per week. The minimum exemption is $183 for each weekly payment you make for Debtor A.

Â Â Â Â Â  If the payment you are making is based on a period of time less than one week, the minimum wage exemption may not exceed $183 for any one-week period.

Â Â Â Â Â
If you receive more than one writ of garnishment.
If you receive more than one writ of garnishment for the same debtor, the writs have priority based on the date on which you receive them. If the full amount of wages subject to garnishment for a given pay period is paid on the first writ, you should not make any payment on subsequently received writs until the first writ expires. In some cases, it may be necessary to make payments on two or more writs for the same pay period.

Example 4.
You have received two writs of garnishment for Debtor A. You pay Debtor A on a monthly basis. The first writ expires on October 16. The second writ will not expire until November 15. You will need to prepare two wage exemption calculation forms for Debtor AÂs October wages and make payments under both writs. The wage exemption calculation form for the first writ will be for the wages attributable to October 1 to October 15 as described in Example 2. The wage exemption calculation form for the second writ will be for all wages for the month of October, but the amounts withheld under the first writ must be subtracted on Line 8 to determine the October wages subject to garnishment under the second writ.

______________________________________________________________________________

[2001 c.249 Â§63; 2003 c.85 Â§20; 2007 c.496 Â§10]

Â Â Â Â Â  Note: The amendments to 18.840 by section 15, chapter 496, Oregon Laws 2007, become operative January 1, 2009, and apply only to writs of garnishment and notices of garnishment delivered on or after January 1, 2009. See section 18, chapter 496, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  18.840. A wage exemption calculation form must be delivered to the garnishee with each writ of garnishment. A wage exemption calculation form must be in substantially the following form:

______________________________________________________________________________

WAGE EXEMPTION CALCULATION

(to be filled out by
employers only
)

1.Â Â  DebtorÂs gross wages

Â Â Â Â Â  for period covered by this

Â Â Â Â Â  payment................................................... $Â Â Â  ___

2.Â Â  Total amount required to be

Â Â Â Â Â  withheld by law for amount in Line 1

Â Â Â Â Â  Â Â Â Â Â  (Federal and state

Â Â Â Â Â  Â Â Â Â Â  withholding, Social

Â Â Â Â Â  Â Â Â Â Â  Security, etc.)..................................... $Â Â Â  ___

3.Â Â  DebtorÂs disposable wages

Â Â Â Â Â  Â Â Â Â Â  (Subtract Line 2

Â Â Â Â Â  Â Â Â Â Â  from Line 1)....................................... $Â Â Â  ___

4.Â Â  Normal exemption (Enter 75

Â Â Â Â Â  Â Â Â Â Â  percent of Line 3).............................. $Â Â Â  ___

5.Â Â  Minimum exemption (check one)

Â Â Â Â Â  __Â  $196 (payment of wages weekly)

Â Â Â Â Â  __Â  $392 (payment of wages every two weeks)

Â Â Â Â Â  __Â  $420 (payment of wages half-monthly)

Â Â Â Â Â  __Â  $840 (payment of wages monthly)

Â Â Â Â Â  __Â  $___ (Any other period longer than one week, including partial

Â Â Â Â Â Â Â Â Â Â Â  payments for less than full pay period) (Multiply $196 by

Â Â Â Â Â Â Â Â Â Â Â  number of weeks or fraction of a week)

6.Â Â  Wages exempt from garnishment

Â Â Â Â Â  Â Â Â Â Â  (Line 4 or 5,

Â Â Â Â Â  Â Â Â Â Â  whichever is greater).......................... $Â Â Â  ___

7.Â Â  Nonexempt wages (Subtract

Â Â Â Â Â  Â Â Â Â Â  Line 6 from Line 3)............................ $Â Â Â  ___

8.Â Â  Amount withheld for this pay period

Â Â Â Â Â  pursuant to a support order under

Â Â Â Â Â  support withholding process or under

Â Â Â Â Â  another writ with priority......................... $Â Â Â  ___

9.Â Â  Wages subject to garnishment

Â Â Â Â Â  Â Â Â Â Â  (Subtract Line 8

Â Â Â Â Â  Â Â Â Â Â  from Line 7)....................................... $Â Â Â  ___

INSTRUCTIONS FOR WAGE

EXEMPTION CALCULATION FORM

Â Â Â Â Â  If you employ the Debtor named in the writ of garnishment, you must fill out and return this Wage Exemption Calculation form. A Wage Exemption Calculation form must be sent with the first payment you make under the writ. For the 90-day period during which the writ is effective, you must also fill out and return a Wage Exemption Calculation form with a subsequent payment any time the initial calculation changes. Finally, you must fill out and return a Wage Exemption Calculation form with the final payment that you make under the writ.

Â Â Â Â Â
Normal wage exemption.
The wage exemption calculation is based on the amount of the payment you make under the writ of garnishment. The normal wage exemption in Line 4 is 75 percent of the employeeÂs disposable wages in Line 3.

Â Â Â Â Â
Minimum wage exemption.
The minimum exemption in Line 5 is also based on the amount of the payment you are making. The minimum exemption is designed to ensure that an employee receives at least a certain minimum amount in any one-week period. If the payment is for a one-week period (without regard to whether the period is a calendar week or any other seven-day period), the minimum exemption is $196. The minimum exemption is $392 if the payment is for a two-week period. If the payment is for one-half of one month (i.e., the Debtor is paid twice each month), the minimum exemption is $420. The minimum exemption for a monthly payment is $840.

Â Â Â Â Â  If the payment you are making is based on some period of time other than one week, two weeks, half month or month, and the payment is for more than one week, you must calculate the minimum exemption by multiplying $196 by the number of weeks covered by the paycheck, including any fraction of a week. You should round the amount calculated to the nearest dollar.

Example 1:
You pay Debtor A every 10 days. Each 10-day period is equal to 1.429 weeks (10 divided by 7). The minimum exemption is $280 ($196 Â´ 1.429 rounded to the nearest dollar).

Â Â Â Â Â  You
must
use this same calculation for computing the minimum exemption when making a payment for less than a full pay period (e.g., for the final payment at the end of the 90-day period covered by the writ).

Example 2:
You pay Debtor A on a monthly basis. You are required to make a final payment under a writ of garnishment for the wages owing to Debtor A for the period beginning October 1 and ending October 15. This period is equal to 2.143 weeks (15 divided by 7). The minimum exemption is $420 ($196 Â´ 2.143 rounded to the nearest dollar).

Â Â Â Â Â  The amount of time actually worked by the Debtor during the period covered by the paycheck does
not
affect the calculation of the minimum exemption.

Example 3:
You pay Debtor A on a weekly basis. Debtor A works two days per week. The minimum exemption is $196 for each weekly payment you make for Debtor A.

Â Â Â Â Â  If the payment you are making is based on a period of time less than one week, the minimum wage exemption may not exceed $196 for any one-week period.

Â Â Â Â Â
If you receive more than one writ of garnishment.
If you receive more than one writ of garnishment for the same debtor, the writs have priority based on the date on which you receive them. If the full amount of wages subject to garnishment for a given pay period is paid on the first writ, you should not make any payment on subsequently received writs until the first writ expires. In some cases, it may be necessary to make payments on two or more writs for the same pay period.

Example 4.
You have received two writs of garnishment for Debtor A. You pay Debtor A on a monthly basis. The first writ expires on October 16. The second writ will not expire until November 15. You will need to prepare two wage exemption calculation forms for Debtor AÂs October wages and make payments under both writs. The wage exemption calculation form for the first writ will be for the wages attributable to October 1 to October 15 as described in Example 2. The wage exemption calculation form for the second writ will be for all wages for the month of October, but the amounts withheld under the first writ must be subtracted on Line 8 to determine the October wages subject to garnishment under the second writ.

______________________________________________________________________________

Â Â Â Â Â  18.842 Release of garnishment form. A release of garnishment must be in substantially the following form:

______________________________________________________________________________

________ COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RELEASE OF

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GARNISHMENT

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

TO: _______________(Garnishee).

Â Â Â Â Â  A writ of garnishment was delivered to you by the Garnishor named below on the ___ day of _____, 2__. The following money or other property that is subject to the writ is hereby released:

Â Â Â Â Â  __Â  All money and property of the Debtor held by you.

Â Â Â Â Â  __Â  The following money or property of the Debtor held by you (provide details):

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â  The writ of garnishment has no further force or effect with respect to the specified property.

Dated _____, 2__

_______________

Name of Garnishor

_______________

Signature

_______________

Address

______________________________________________________________________________

[2001 c.249 Â§63a]

Â Â Â Â Â  18.845 Notice of exemptions form; instructions for challenge to garnishment. A notice of exemptions form must be in substantially the form set forth in this section. Nothing in the notice form described in this section is intended to expand or restrict the law relating to exempt property. A determination as to whether property is exempt from execution, attachment and garnishment must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

______________________________________________________________________________

NOTICE OF EXEMPT PROPERTY

AND INSTRUCTIONS FOR

CHALLENGE TO GARNISHMENT

Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $183 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a manufactured dwelling or floating home located on land that is not owned by you, $20,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a manufactured dwelling or floating home located on land that is owned by you, $23,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  (29) Your right to receive, or property traceable to:

Â Â Â Â Â  (a) An award under any crime victim reparation law.

Â Â Â Â Â  (b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  (c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  *(31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  (33) Security deposits or prepaid rent held by a residential landlord under ORS 90.300.

Â Â Â Â Â  (34) If the amount shown as owing on the Debt Calculation form exceeds the amount you actually owe to the creditor, the difference between the amount owed and the amount shown on the Debt Calculation form.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

Â Â Â Â Â  YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Garnishment form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Garnishment form to the court administrator at the address shown on the writ of garnishment, and mail or deliver a copy of the form to the Garnishor at the address shown on the writ of garnishment. If you wish to claim wages or salary as exempt, you must mail or deliver the form within 120 days after you receive this notice. If you wish to claim that any other money or property is exempt, or claim that the property is not subject to garnishment, you must mail or deliver the form within 30 days after you receive this notice. You have the burden of showing that your challenge is made on time, so you should keep records showing when the challenge was mailed or delivered.

Â Â Â Â Â  (3) The law only requires that the Garnishor hold the garnished money or property for 10 days before applying it to the CreditorÂs use. You may be able to keep the property from being used by the Creditor by promptly following (1) and (2) above.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the garnishment or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO GARNISHMENT FORM
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from garnishment as are permitted by law.

Â Â Â Â Â  (2) To assert that property is not garnishable property under ORS 18.618.

Â Â Â Â Â  (3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO GARNISHMENT FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU FILE A CHALLENGE TO A GARNISHMENT IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.715.

Â Â Â Â Â  When you file a Challenge to Garnishment form, the Garnishee may be required to make all payments under the garnishment to the court, and the Garnishor may be required to pay to the court all amounts received by the Garnishor that are subject to the challenge to the garnishment. The Garnishee and Garnishor are subject to penalties if they do not. For a complete explanation of their responsibilities, see ORS 18.705 and 18.708.

______________________________________________________________________________

[2001 c.249 Â§64; 2001 c.538 Â§2a; 2003 c.79 Â§2; 2003 c.85 Â§21; 2003 c.576 Â§77; 2005 c.391 Â§2; 2005 c.456 Â§6; 2005 c.568 Â§25b; 2007 c.71 Â§6; 2007 c.496 Â§11]

Â Â Â Â Â  Note: The amendments to 18.845 by section 16, chapter 496, Oregon Laws 2007, become operative January 1, 2009, and apply only to writs of garnishment and notices of garnishment delivered on or after January 1, 2009. See section 18, chapter 496, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  18.845. A notice of exemptions form must be in substantially the form set forth in this section. Nothing in the notice form described in this section is intended to expand or restrict the law relating to exempt property. A determination as to whether property is exempt from execution, attachment and garnishment must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

______________________________________________________________________________

NOTICE OF EXEMPT PROPERTY

AND INSTRUCTIONS FOR

CHALLENGE TO GARNISHMENT

Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $196 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a manufactured dwelling or floating home located on land that is not owned by you, $20,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a manufactured dwelling or floating home located on land that is owned by you, $23,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  (29) Your right to receive, or property traceable to:

Â Â Â Â Â  (a) An award under any crime victim reparation law.

Â Â Â Â Â  (b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  (c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  *(31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  (33) Security deposits or prepaid rent held by a residential landlord under ORS 90.300.

Â Â Â Â Â  (34) If the amount shown as owing on the Debt Calculation form exceeds the amount you actually owe to the creditor, the difference between the amount owed and the amount shown on the Debt Calculation form.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

Â Â Â Â Â  YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Garnishment form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Garnishment form to the court administrator at the address shown on the writ of garnishment, and mail or deliver a copy of the form to the Garnishor at the address shown on the writ of garnishment. If you wish to claim wages or salary as exempt, you must mail or deliver the form within 120 days after you receive this notice. If you wish to claim that any other money or property is exempt, or claim that the property is not subject to garnishment, you must mail or deliver the form within 30 days after you receive this notice. You have the burden of showing that your challenge is made on time, so you should keep records showing when the challenge was mailed or delivered.

Â Â Â Â Â  (3) The law only requires that the Garnishor hold the garnished money or property for 10 days before applying it to the CreditorÂs use. You may be able to keep the property from being used by the Creditor by promptly following (1) and (2) above.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the garnishment or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO GARNISHMENT FORM
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from garnishment as are permitted by law.

Â Â Â Â Â  (2) To assert that property is not garnishable property under ORS 18.618.

Â Â Â Â Â  (3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO GARNISHMENT FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU FILE A CHALLENGE TO A GARNISHMENT IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.715.

Â Â Â Â Â  When you file a Challenge to Garnishment form, the Garnishee may be required to make all payments under the garnishment to the court, and the Garnishor may be required to pay to the court all amounts received by the Garnishor that are subject to the challenge to the garnishment. The Garnishee and Garnishor are subject to penalties if they do not. For a complete explanation of their responsibilities, see ORS 18.705 and 18.708.

______________________________________________________________________________

Â Â Â Â Â  18.850 Challenge to garnishment form. A challenge to garnishment form must be in substantially the following form:

______________________________________________________________________________

________COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  ) CHALLENGE TO

Plaintiff,Â Â Â Â Â Â Â Â Â  ) GARNISHMENT

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  ) Case No. _____

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from garnishment as are permitted by law.

Â Â Â Â Â  (2) To assert that property is not garnishable property under ORS 18.618.

Â Â Â Â Â  (3) To assert that the amount specified in the writ of garnishment as being subject to garnishment is greater than the total amount owed.

Â Â Â Â Â  THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS GARNISHED.

Â Â Â Â Â  THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  I/We claim that the following described property or money is exempt from execution or is not subject to garnishment:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We believe this property is exempt from or not subject to garnishment because (the Notice of Exempt Property that you received lists most types of property that you can claim as exempt from or not subject to garnishment):

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We claim that the total amount owed is:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name ______

Signature______Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature ______

Address______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Address ______

____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

TelephoneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Telephone

Number______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Number ______

(Required)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Required)

TO BE COMPLETED BY GARNISHOR:

Name of GarnishorÂ Â Â Â  ____________

Address of Garnishor ____________

___________________________

Name of GarnisheeÂ Â Â Â  ____________

Address of Garnishee ____________

___________________________

______________________________________________________________________________

[2001 c.249 Â§65; 2003 c.85 Â§22]

NOTICES OF GARNISHMENT

Â Â Â Â Â  18.854 Notices of garnishment generally. (1) Any state agency authorized to issue warrants to collect taxes and debts owed to the State of Oregon, including but not limited to warrants issued pursuant to ORS 179.655, 184.644, 267.385, 293.250, 314.430, 316.207, 320.080, 321.570, 323.390, 411.703, 657.396, 657.642, 657.646, 705.175 and 825.504, or any county tax collector authorized to issue warrants to collect taxes and debts owed to the county pursuant to ORS 311.625, may garnish property of a debtor in the possession, control or custody of a person other than the debtor by delivering to the person all of the following:

Â Â Â Â Â  (a) A notice of garnishment;

Â Â Â Â Â  (b) A warrant, or a true copy of a warrant;

Â Â Â Â Â  (c) The items specified in ORS 18.650 (1)(b) to (d); and

Â Â Â Â Â  (d) Any garnisheeÂs search fee payable as provided in ORS 18.790.

Â Â Â Â Â  (2) A notice of garnishment may be issued by any person designated by the state agency or by the county tax collector. A warrant need not be recorded in the County Clerk Lien Record as a condition of issuing a notice of garnishment under the provisions of this section. The provisions of ORS 18.800 do not apply to a notice of garnishment.

Â Â Â Â Â  (3) If any of the items described in subsection (1) of this section are not delivered to the garnishee, a notice of garnishment shall not be effective to garnish any property of the debtor, and the garnishee shall not be required to respond to the garnishment and may proceed to deal with any property of the debtor as though the notice of garnishment had not been issued.

Â Â Â Â Â  (4) Notwithstanding ORS 18.652, a notice of garnishment and the other items required by subsection (1) of this section may be delivered in person by any employee of the state agency or of the county tax collector authorized by the agency or the county to deliver the notice of garnishment, or by certified mail, return receipt requested. The employee need not be covered by the errors and omissions insurance required in ORS 18.652.

Â Â Â Â Â  (5) Notwithstanding any provision of ORS 18.600 to 18.850, a debt calculation form need not be prepared or delivered for any notice of garnishment.

Â Â Â Â Â  (6) Notwithstanding ORS 18.792, the duty of a garnishee to deliver any property of the debtor that may be contained in a safe deposit box that is in the garnisheeÂs possession, control or custody at the time of delivery of the notice of garnishment to the garnishee is conditioned upon the state agency or the county tax collector first paying to the garnishee, in addition to the search fee provided for in ORS 18.790, all reasonable costs incurred by the garnishee in gaining entry to the safe deposit box. The costs shall be paid to the garnishee by the state agency or the county tax collector at least five days before the date the state agency or the county tax collector takes possession of the property in the safe deposit box. If the state agency or the county tax collector fails to pay such costs to the garnishee within 20 days after the delivery of the garnishee response, the garnishment shall not be effective to garnish any property of the debtor that may be contained in the safe deposit box and the garnishee may proceed to deal with the safe deposit box and its contents as though the notice of garnishment had not been issued. Nothing in this subsection limits the rights of a state agency or county tax collector to reach the contents of any safe deposit box in any manner otherwise provided by law.

Â Â Â Â Â  (7) Except as provided in this section and ORS 18.855 and 18.857, all provisions of ORS 18.600 to 18.850 apply to notices of garnishment. The state agency or county tax collector shall modify the forms provided in ORS 18.600 to 18.850 as necessary to allow use of those forms for notices of garnishment. The form of the notice of garnishment must clearly indicate that the document is a notice of garnishment and must reflect the date of all warrants on which the notice of garnishment is based.

Â Â Â Â Â  (8) The Attorney General may adopt model forms for notices of garnishment and other documents issued by state agencies and county tax collectors under this section and ORS 18.855 and 18.857. There is a presumption, as described in ORS 40.120, that any state agency or county tax collector that uses a model form adopted by the Attorney General under this subsection has complied with the requirements of ORS 18.600 to 18.850, and with the provisions of this section and ORS 18.855 and 18.857, with respect to the form of notices of garnishment. [Formerly 18.900; 2007 c.27 Â§3]

Â Â Â Â Â  Note: 18.854 to 18.857 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  18.855 Notices of garnishment issued by state agencies. (1) Notwithstanding ORS 18.607, a notice of garnishment issued by a state agency need not contain the name of a court whose authority is invoked.

Â Â Â Â Â  (2) State agencies shall make such modifications as are necessary in the wage exemption calculation form provided by ORS 18.840 if a notice of garnishment is issued for a debt due for a state tax that is subject to the provisions of ORS 18.385 (6).

Â Â Â Â Â  (3) Notwithstanding ORS 18.625, but subject to ORS 18.618 (2), a notice of garnishment issued by a state agency acts to garnish all wages earned by the debtor by reason of services to the garnishee until the full amount of the debt is paid or until the notice of garnishment is released by the state agency or by court order. A notice of garnishment issued by a state agency must contain language reasonably designed to notify the garnishee of the provisions of this subsection.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a state agency need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the state agency.

Â Â Â Â Â  (5) Notwithstanding ORS 18.700, a challenge to a notice of garnishment issued by a state agency must be delivered in person or by first class mail to the state agency within the time specified by ORS 18.700 (2). Within 14 days after receiving the challenge, the state agency must either concede the challenge or give the person making the challenge opportunity for hearing. If the person making the challenge requests a hearing, the agency shall immediately refer the challenge to the Office of Administrative Hearings established under ORS 183.605. The hearing shall be conducted as soon as possible. Notwithstanding ORS 183.315, the hearing shall be conducted as a contested case hearing. An issue that was decided in a previous hearing, or for which the debtor was previously afforded an opportunity for hearing, may not be reconsidered.

Â Â Â Â Â  (6) If a state agency is issuing a notice of garnishment for collection of a state tax, and the state agency has reason to believe that the debtor intends to leave the state or do any other act that would jeopardize collection of the tax, the state agency may issue a special notice of garnishment. Any earnings, as defined in ORS 18.375, garnished under a special notice of garnishment are not subject to a claim of exemption under ORS 18.385. A special notice of garnishment issued under this subsection garnishes only that property of the debtor that is in the garnisheeÂs possession, control or custody at the time the special notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the special notice is delivered. A special notice of garnishment does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the special notice of garnishment.

Â Â Â Â Â  (7) A special notice of garnishment issued under subsection (6) of this section shall contain a statement indicating that it is a special notice of garnishment under subsection (6) of this section and a statement reflecting the provisions of subsection (6) of this section. Notwithstanding ORS 18.854 (1), a wage exemption calculation form shall not be delivered to the garnishee with a special notice of garnishment. [Formerly 18.902; 2007 c.496 Â§4]

Â Â Â Â Â  Note: See note under 18.618.

Â Â Â Â Â  Note: See note under 18.854.

Â Â Â Â Â  18.857 Notice of garnishment issued by county tax collector. (1) A notice of garnishment issued by a county tax collector must name the circuit court for the county that employs the tax collector as the court whose authority is invoked.

Â Â Â Â Â  (2) At least 15 days before any county tax collector issues a notice of garnishment, the tax collector must mail to the debtor by certified mail, return receipt requested, at the debtorÂs last-known address, a notification of all amounts owing to the county, a statement that further collection enforcement actions may be taken by the county to collect those amounts, and a statement that those enforcement actions may include seizing any real property owned by the debtor, imposing a lien against any real property owned by the debtor, or garnishing bank accounts, wages and other property owned by the debtor. Only one such notification shall be required and any number of garnishments may be issued after the notification is mailed.

Â Â Â Â Â  (3) Notwithstanding ORS 18.615, a notice of garnishment issued by a county tax collector acts to garnish only that property of the debtor that is in the garnisheeÂs possession, control or custody at the time the notice is delivered, including debts not yet due, and all wages owed by the garnishee to the debtor at the time the notice is delivered. A notice of garnishment issued by a county tax collector does not act to garnish wages earned by the debtor by reason of services rendered to the garnishee after the delivery of the notice of garnishment.

Â Â Â Â Â  (4) Notwithstanding ORS 18.690, a garnishee who receives a notice of garnishment issued by a county tax collector need not deliver a copy of the garnishee response to the clerk of the court, but must deliver the original of the response to the county tax collector.

Â Â Â Â Â  (5) Notwithstanding ORS 18.700, a debtor who wishes to make a challenge to a notice of garnishment issued by a county tax collector must deliver the challenge in person or by first class mail to the county tax collector within the time specified by ORS 18.700 (2).

Â Â Â Â Â  (6) Within 14 days after receipt of a challenge to a garnishment under subsection (5) of this section, the county tax collector must either:

Â Â Â Â Â  (a) Release all property claimed as exempt from or not subject to garnishment under the challenge to the garnishment; or

Â Â Â Â Â  (b) File with the clerk of the court a response to the challenge, attaching copies of the notice of garnishment and the garnishee response, and any supporting documentation necessary or helpful to the court in making its determination on the challenge to the garnishment. [Formerly 18.905]

Â Â Â Â Â  Note: See note under 18.854.

WRITS OF EXECUTION

(Function and Form of Writ)

Â Â Â Â Â  18.860 Function of writ. (1) A writ of execution may direct a sheriff to:

Â Â Â Â Â  (a) Levy on and sell real property of the judgment debtor and deliver the proceeds to the court for application against amounts owing on a money award.

Â Â Â Â Â  (b) Levy on and sell personal property of the judgment debtor in the possession of the judgment debtor, and deliver the proceeds to the court for application against amounts owing on a money award.

Â Â Â Â Â  (c) Levy on and deliver possession of specific real or personal property pursuant to the terms of the judgment.

Â Â Â Â Â  (d) Levy on and sell specific real or personal property pursuant to the terms of the judgment.

Â Â Â Â Â  (e) Levy on currency that is in the possession of the judgment debtor and deliver the currency to the court for application against amounts owing on a money award.

Â Â Â Â Â  (2) A single writ of execution may be issued for two or more of the purposes specified in this section.

Â Â Â Â Â  (3) A single writ of execution may be issued for two or more judgments as long as the judgments are against the same judgment debtor or debtors and are entered in the same case. [2005 c.542 Â§1; 2007 c.166 Â§2]

Â Â Â Â Â  18.862 Form of writ. (1) A writ of execution must be directed to a sheriff and must contain the name of the court, the names of the parties to the action and the case number for the action. The writ must contain a mailing address for the judgment creditor. The writ must describe the judgment and, if the writ of execution is issued for application of property of the judgment debtor against a money award, the writ must state the amount owing on the money award when the writ is issued.

Â Â Â Â Â  (2) If the judgment requires that specific real or personal property of the judgment debtor be sold, the writ must particularly describe the property and direct the sheriff to sell the specified property.

Â Â Â Â Â  (3) If the judgment requires the delivery of the possession of real or personal property, the writ must direct the sheriff to deliver the possession of the property. The writ must particularly describe the property and specify the party to whom the property is to be delivered. [2005 c.542 Â§2]

(Issuance of Writ)

Â Â Â Â Â  18.865 Court administrator to issue writ. (1) Except as otherwise provided by law, upon request of a judgment creditor or other prevailing party under a judgment, a court administrator shall issue a writ of execution for any judgment that includes a money award or that requires the delivery or sale of specific real or personal property. Except as provided by ORS 18.255 and 18.867, writs of execution may be issued only by the court administrator for the court in which the judgment was entered.

Â Â Â Â Â  (2) A court administrator may rely on the information provided by the person seeking issuance of a writ of execution and is not liable for any errors or omissions in that information. [2005 c.542 Â§3]

Â Â Â Â Â  18.867 Issuance of writs for certain judgments awarding child support. (1) If support enforcement services are being provided under ORS 25.080, the administrator as defined in ORS 25.010 may issue a writ of execution for the support award portion of the judgment for which support enforcement services are being provided. A copy of the writ of execution must be filed with the circuit court of the county in which the judgment was entered or recorded. A writ of execution issued under this section must be executed by the sheriff in the same manner as a writ issued by the court administrator.

Â Â Â Â Â  (2) The Department of Justice shall adopt an appropriate form for writs of execution under this section. The form must be substantially as set forth for writs of execution described in ORS 18.862. [Formerly 18.472]

Â Â Â Â Â  18.868 Sheriff to whom writ is issued. (1) If a writ of execution directs a sheriff to sell real property or tangible personal property of a judgment debtor and deliver the proceeds to the court for application against amounts owing on a money award, the writ may be issued to the sheriff of any county in this state where property of the judgment debtor to be levied on is located.

Â Â Â Â Â  (2) If the writ of execution directs the sheriff to sell or deliver possession of specific real or tangible personal property, the writ must be issued to the sheriff of the county where the property is located.

Â Â Â Â Â  (3) If the writ of execution directs the sheriff to sell intangible personal property and deliver the proceeds to the court for application against amounts owing on a money award, the court administrator shall issue the writ to the sheriff for the county in which the court sits.

Â Â Â Â Â  (4) More than one writ of execution may be issued at the same time to different sheriffs for the enforcement of a single judgment. If the writ or the instructions to the sheriff direct the sale of a single, contiguous parcel of real property that is located in more than one county, and the judgment creditor has recorded copies of the writ or abstracts of the writ under ORS 18.870 in each county that contains part of the property, the sheriff for any county in which part of the property is located may levy on and sell the entire property. If the sheriff levies on property under this subsection, the sheriff must record a copy of the notice of levy in the County Clerk Lien Record for any county not served by the sheriff. [2005 c.542 Â§4; 2007 c.166 Â§6]

Â Â Â Â Â  18.870 Recording of writ. Upon delivery of a writ of execution to the sheriff of any county, the judgment creditor must record a copy of the writ certified to be true by the court administrator or an abstract of the writ in the County Clerk Lien Record for the county if the writ of execution or the accompanying instructions to the sheriff require the sale of real property. A legal description of the real property must be included in, or attached to, the copy of the writ or the abstract. The recording of the writ or abstract in any county in which a judgment lien does not exist under ORS 18.150 or 18.152, or in a county in which a notice of pendency under ORS 93.740 has not been previously recorded for the property to be sold, has the same effect as recording a notice of pendency under ORS 93.740. [2005 c.542 Â§5]

(Return on Writ)

Â Â Â Â Â  18.872 Return on writ of execution. (1) The sheriff shall make a return on the writ of execution to the court administrator within 60 days after the sheriff receives the writ. The person that requested issuance of the writ may authorize the sheriff to continue execution under the writ and delay making a return on the writ to a date not later than 150 days after the sheriff receives the writ as long as the execution sale occurs no later than 150 days after the sheriff receives the writ. The final date for return on the writ may be extended as provided in ORS 18.932 and 18.938. For good cause shown, the court that issued the writ may extend the time for a return on the writ beyond the time provided by this subsection.

Â Â Â Â Â  (2) The return on a writ of execution must reflect whether the sheriff levied on any property pursuant to the terms of the writ. If the sheriff did levy on property pursuant to the terms of the writ, the return must reflect the disposition made of the property by the sheriff. If any property was sold, the sheriff shall deliver the net proceeds of the sale to the court administrator with the return as required by ORS 18.950. If currency was levied on, the sheriff shall deliver the currency to the court administrator with the return.

Â Â Â Â Â  (3) The return on a writ of execution must reflect the amount of costs of sale claimed by the judgment creditor under ORS 18.950 (2). The judgment creditor must provide the sheriff with a statement of the costs claimed on or before the date of the execution sale.

Â Â Â Â Â  (4) The sheriff shall mail a copy of the return by first class mail to the judgment debtor and to the judgment creditor. [2005 c.542 Â§6]

(Instructions to Sheriff)

Â Â Â Â Â  18.875 Instructions to sheriff. (1) The judgment creditor shall provide instructions to the sheriff with a writ of execution. The instructions must be signed by the judgment creditor or the judgment creditorÂs attorney. The instructions may be delivered to the sheriff after the writ is delivered to the sheriff. The instructions must include:

Â Â Â Â Â  (a) The names and addresses of the judgment creditor and all debtors to whom notice must be given under ORS 18.888;

Â Â Â Â Â  (b) The names and addresses of any other persons to whom notice must be given under ORS 18.918;

Â Â Â Â Â  (c) A description of any personal property to be levied on;

Â Â Â Â Â  (d) A street address or other description of the place where any tangible personal property may be found;

Â Â Â Â Â  (e) A legal description for any real property or interest in real property to be levied on;

Â Â Â Â Â  (f) A statement indicating whether any property to be levied on is residential property as defined by ORS 18.901;

Â Â Â Â Â  (g) A statement indicating whether any condominium unit, manufactured dwelling or floating home to be levied on is inventory held for sale or lease in the regular course of business; and

Â Â Â Â Â  (h) A statement identifying any portion of the property to be levied on that is intangible personal property, and any special instructions required to implement an order entered pursuant to ORS 18.884.

Â Â Â Â Â  (2) If instructions to the sheriff direct the sale of tangible personal property, the judgment creditor may request in the instructions that the property not be seized by the sheriff and that the property be secured in the manner provided by ORS 18.880. The instructions may request that the property be rendered temporarily inoperable, and the manner in which the property should be rendered inoperable.

Â Â Â Â Â  (3) If a judgment creditor seeks sale of real property under a writ of execution and the real property has a street address, the instructions to the sheriff must include the street address of the real property to be sold. If the real property is residential property that is subject to ORS 18.904, a copy of the court order authorizing the sale, or a copy of the judgment directing sale or foreclosure of the property, must be attached to the instructions.

Â Â Â Â Â  (4) If a judgment creditor seeks sale of real property under a writ of execution, the instructions to the sheriff must direct the sheriff to include the following notice in conspicuous language in the notice of sale required by ORS 18.924:

______________________________________________________________________________

Â Â Â Â Â  Before bidding at the sale a prospective bidder should independently investigate:

Â Â Â Â Â  (a) The priority of the lien or interest of the judgment creditor;

Â Â Â Â Â  (b) Land use laws and regulations applicable to the property;

Â Â Â Â Â  (c) Approved uses for the property;

Â Â Â Â Â  (d) Limits on farming or forest practices on the property;

Â Â Â Â Â  (e) Rights of neighboring property owners; and

Â Â Â Â Â  (f) Environmental laws and regulations that affect the property.

______________________________________________________________________________

Â Â Â Â Â  (5) In addition to the instructions required by this section, a sheriff may require that a judgment creditor provide all other instructions as may be necessary to allow the sheriff to levy on and to sell or deliver property pursuant to a writ of execution. [2005 c.542 Â§7; 2007 c.580 Â§1]

Â Â Â Â Â  Note: Section 4 (1), chapter 580, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) The amendments to ORS 18.875 by section 1 of this 2007 Act apply only to writs of execution issued on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.580 Â§4(1)]

(Levy)

Â Â Â Â Â  18.878 Manner of levying on property. (1) Upon receipt of a writ of execution, the sheriff shall indorse upon the writ of execution the time when the sheriff received the writ. The sheriff shall then levy on property pursuant to the writ of execution and the instructions provided to the sheriff under ORS 18.875 by doing all of the following:

Â Â Â Â Â  (a) Filing a notice of levy with the court if real property is to be sold under the writ, or if residential property as described in ORS 18.901 (2), (3) or (4) is to be sold under the writ.

Â Â Â Â Â  (b) Seizing any tangible personal property that the sheriff has not been instructed to secure in the manner provided by ORS 18.880.

Â Â Â Â Â  (c) Securing any tangible personal property in the manner provided by ORS 18.880 if the sheriff has been instructed to secure the property in that manner.

Â Â Â Â Â  (d) Filing a notice of levy with the court in the manner provided by ORS 18.884 if the sheriff has been instructed to sell intangible personal property.

Â Â Â Â Â  (e) Securing and delivering possession of property if the writ requires that property be delivered under the writ.

Â Â Â Â Â  (2) When a sheriff levies on personal property in any manner described in subsection (1) of this section, the interest of the judgment creditor in the personal property is the same as that of a secured creditor with an interest in the property perfected under ORS chapter 79. [2005 c.542 Â§8; 2007 c.166 Â§12]

Â Â Â Â Â  18.880 Alternative procedure for levying on tangible personal property. (1) If a sheriff is instructed to secure tangible personal property under this section, the sheriff shall leave the property in the custody of the judgment debtor.

Â Â Â Â Â  (2) The sheriff shall attach a notice to the property in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: This property is to be sold by the sheriff pursuant to a writ of execution. Any person who moves this property from this place without authorization from the sheriff, who damages this property or who uses property that the sheriff has rendered inoperable without authorization from the sheriff, commits a crime and is subject to prosecution. If you have any questions, you should contact the Sheriff of _____ County.

[ ] If this box has been checked, the sheriff has rendered the property inoperable and the property may not be used by any person without the authorization of the sheriff.

______________________________________________________________________________

Â Â Â Â Â  (3) A sheriff is not liable to the judgment creditor, to the judgment debtor or to any other person for any loss or damage to property that is secured in the manner provided by this section. [2005 c.542 Â§9]

Â Â Â Â Â  18.882 Criminal penalty for moving, using or damaging secured property. A judgment debtor or other person commits a Class A misdemeanor if the person knows that a notice has been attached to property secured under ORS 18.880 and the person:

Â Â Â Â Â  (1) Moves the property without authorization from the sheriff;

Â Â Â Â Â  (2) Damages the property; or

Â Â Â Â Â  (3) If the sheriff has rendered the property inoperable, uses the property without authorization from the sheriff. [2005 c.542 Â§10]

Â Â Â Â Â  18.884 Levying on intangible personal property. (1) A sheriff shall file a notice of levy on intangible property with the court upon receiving the instructions directing the sale of intangible personal property unless the sheriff is provided with an order entered under subsection (3) of this section. The notice shall identify the nature of the property to be sold.

Â Â Â Â Â  (2) A judgment creditor may seek an ex parte order from the court for the purpose of determining whether property to be levied on is tangible or intangible.

Â Â Â Â Â  (3) A judgment creditor may seek an ex parte order from the court directing the manner in which intangible personal property may be secured by the sheriff. The court shall approve the order if the proposed manner of securing the property is reasonable under the circumstances. The judgment creditor must attach a copy of the order to instructions provided to the sheriff under ORS 18.875. The sheriff shall file a notice of levy with the court upon securing the property in the manner directed by the order. [2005 c.542 Â§11; 2007 c.166 Â§14]

Â Â Â Â Â  18.886 CreditorÂs bond. (1) Before levying on personal property a sheriff may require that the judgment creditor file with the sheriff a good and sufficient bond or irrevocable letter of credit indemnifying the sheriff against any loss to the sheriff by reason of levying on or selling the property if:

Â Â Â Â Â  (a) The sheriff has identified a specific person other than the judgment debtor who claims an interest in the property to be levied on; or

Â Â Â Â Â  (b) The property is perishable.

Â Â Â Â Â  (2) If a sheriff has reasonable doubt as to the ownership of personal property, or if any encumbrances are asserted against the property, the sheriff may require a bond or irrevocable letter of credit as described in subsection (1) of this section before levying on the property unless:

Â Â Â Â Â  (a) The judgment creditor delivers to the sheriff a copy of a title document or report for the property issued by a state or federal agency that shows that the judgment debtor is the sole owner of the property; or

Â Â Â Â Â  (b) If there is no title document for the property to be levied on, the judgment creditor delivers to the sheriff a record, prepared under ORS 79.0523 (4) by a filing office described in ORS 79.0501, showing that no financing statement or lien, or certificate or notice affecting a lien, is in effect for the property to be levied on.

Â Â Â Â Â  (3) The sheriff may not require a bond or irrevocable letter of credit under this section if the writ of execution directs the sale or delivery of specific personal property pursuant to the terms of the judgment.

Â Â Â Â Â  (4) A bond or irrevocable letter of credit under this section must be for double the amount of the value of the property to be levied on, as estimated by the sheriff. [2005 c.542 Â§12; 2007 c.166 Â§18]

Â Â Â Â Â  18.887 Forcible entry for purpose of levying on personal property. (1) A sheriff may forcibly enter a structure or other enclosure for the purpose of levying on personal property only pursuant to an order issued by the court under this section.

Â Â Â Â Â  (2) A judgment creditor may at any time file an ex parte motion requesting a court order directed to a sheriff that authorizes the sheriff to use force to enter a structure or other enclosure for the purpose of levying on personal property pursuant to a writ of execution. Except as provided in ORS 18.255, the motion must be filed with the court in which the judgment was entered. The motion must identify the specific structure or other enclosure to be entered and must contain a declaration under penalty of perjury made in the manner described by ORCP 1 E that reflects facts supporting the judgment creditorÂs good faith belief that personal property subject to a writ of execution is located within the structure or other enclosure.

Â Â Â Â Â  (3) An order issued under this section shall direct the sheriff to use all force reasonably necessary to enter the structure or other enclosure and levy on personal property pursuant to a writ of execution.

Â Â Â Â Â  (4) A judgment creditor may deliver a copy of an order issued under this section to a sheriff with a writ of execution, or at any time after a writ of execution is delivered to a sheriff. A sheriff may rely on the copy of the order in entering a structure or other enclosure for the purpose of levying on personal property pursuant to a writ of execution. [2007 c.166 Â§11]

Â Â Â Â Â  18.888 Notice of levy. (1) After levying on property, a sheriff shall mail or deliver a copy of the writ of execution to each judgment debtor. If the writ is issued pursuant to an in rem judgment against personal property, the sheriff shall mail or deliver a copy of the writ to the person from whom the property was seized. If the writ is issued pursuant to an in rem judgment against real property, the sheriff shall mail or deliver a copy of the writ to the occupants of the property. The sheriff shall mail the copy of the writ to the addresses included in the instructions to the sheriff. If the judgment debtor has not provided an address for a person, the sheriff need not mail a copy of the writ to the person.

Â Â Â Â Â  (2) If the sheriff has levied on intangible property, in addition to the copy of the writ required under subsection (1) of this section, the sheriff shall mail or deliver to the persons described in subsection (1) of this section a copy of the notice of levy filed with the court pursuant to ORS 18.878 (1)(d).

Â Â Â Â Â  (3) Unless the writ directs the sheriff to sell or deliver specific real or personal property pursuant to the terms of the judgment, in addition to the copy of the writ required under subsection (1) of this section the sheriff shall mail or deliver to each judgment debtor:

Â Â Â Â Â  (a) A copy of the notice of levy or a statement of the date and time of the levy; and

Â Â Â Â Â  (b) A challenge to execution form as provided by ORS 18.896. [2005 c.542 Â§13; 2007 c.166 Â§13]

Â Â Â Â Â  18.890 DebtorÂs bond. If a sheriff is instructed by a judgment creditor to levy on tangible personal property by seizing the property for later sale or by securing the property under ORS 18.880 for later sale, the sheriff may permit the judgment debtor to retain custody and use of all or part of the property until the sale is made if the judgment debtor files with the sheriff a good and sufficient bond or irrevocable letter of credit indemnifying the sheriff against any loss to the sheriff by reason of failure of the judgment debtor to deliver the property at the time and place of sale. The bond or irrevocable letter of credit must be in an amount equal to twice the value of the property, as estimated by the sheriff. A sheriff is not discharged from liability to the judgment creditor for property by reason of the filing of a bond or letter of credit under this section. [2005 c.542 Â§14]

(Challenge to Writ of Execution)

Â Â Â Â Â  18.892 Challenge to writ of execution. (1) Except as provided in subsection (2) of this section, a judgment debtor may use a challenge to execution form only:

Â Â Â Â Â  (a) To claim such exemptions under a writ of execution as are permitted by law; and

Â Â Â Â Â  (b) To assert that the amount specified in the writ of execution as being subject to execution is greater than the amount owed by the judgment debtor under the money award.

Â Â Â Â Â  (2) A judgment debtor may not use a challenge to execution form to challenge execution on residential property of the debtor as defined by ORS 18.901 if the judgment creditor has obtained an order under ORS 18.904 authorizing the sale or if the judgment directs the sale or delivery of specific property.

Â Â Â Â Â  (3) Any person other than a judgment debtor who has an interest in any property levied on by a sheriff may assert that interest by delivering a challenge to execution in the manner provided by subsection (4) of this section.

Â Â Â Â Â  (4) A person may make a challenge to a writ of execution by completing the challenge to execution form provided in ORS 18.896, or a substantially similar form, and by delivering, in person or by first class mail, the original of the completed form to the court administrator for the court identified in the writ of execution and a copy of the challenge to the judgment creditor. Upon receiving a copy of the challenge, the judgment creditor shall promptly notify the sheriff of the challenge.

Â Â Â Â Â  (5) A challenge to execution must be delivered in the manner provided by subsection (4) of this section within 30 days after the property is levied on as described in ORS 18.878 or before the property is sold on execution, whichever occurs first. [Formerly 18.505; 2007 c.166 Â§8]

Â Â Â Â Â  18.894 Notice of challenge to execution. Without unreasonable delay, a court administrator who has received a challenge to execution under ORS 18.892 shall provide written notice of the challenge to all sheriffs for counties to which writs of execution have been issued and no return made, and to the person that requested issuance of the writ. The notice may include the notice of hearing required by ORS 18.898. [Formerly 18.508]

Â Â Â Â Â  18.896 Challenge to execution form. (1) The challenge to execution form described in this section does not expand or restrict the law relating to exempt property. A determination as to whether property is exempt from attachment or execution must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

Â Â Â Â Â  (2) A challenge to execution form must be in substantially the following form:

______________________________________________________________________________

________ COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CHALLENGE TO

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  EXECUTION

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from execution as are permitted by law.

Â Â Â Â Â  (2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

Â Â Â Â Â  THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS TO BE SOLD ON EXECUTION.

Â Â Â Â Â  THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  I/We claim that the following described property or money is exempt from execution:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We believe this property is exempt from execution because (the Notice of Exempt Property at the end of this form describes most types of property that you can claim as exempt from execution):

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name ________

Signature______Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature ______

Address______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Address ______

____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

TelephoneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Telephone

Number______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Number ______

(Required)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Required)

YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Execution form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Execution form to the court administrator at the address shown on the writ of execution.

Â Â Â Â Â  (3) Mail or deliver a copy of the Challenge to Execution form to the judgment creditor at the address shown on the writ of execution.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the execution or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO EXECUTION FORM
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from execution as are permitted by law.

Â Â Â Â Â  (2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO EXECUTION FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU CLAIM AN EXEMPTION IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.899.

NOTICE OF EXEMPT PROPERTY

Â Â Â Â Â  Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $183 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a manufactured dwelling or floating home located on land that is not owned by you, $20,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a manufactured dwelling or floating home located on land that is owned by you, $23,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  *(29) Your right to receive, or property traceable to:

Â Â Â Â Â  *(a) An award under any crime victim reparation law.

Â Â Â Â Â  *(b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  *(c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  (31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

______________________________________________________________________________

[Formerly 18.512; 2007 c.71 Â§7; 2007 c.166 Â§9; 2007 c.496 Â§12]

Â Â Â Â Â  Note: The amendments to 18.896 by section 17, chapter 496, Oregon Laws 2007, become operative January 1, 2009, and apply only to writs of garnishment and notices of garnishment delivered on or after January 1, 2009. See section 18, chapter 496, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  18.896. (1) The challenge to execution form described in this section does not expand or restrict the law relating to exempt property. A determination as to whether property is exempt from attachment or execution must be made by reference to other law. The form provided in this section may be modified to provide more information or to update the notice based on subsequent changes in exemption laws.

Â Â Â Â Â  (2) A challenge to execution form must be in substantially the following form:

______________________________________________________________________________

________ COURT

COUNTY OF ________

______Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  CHALLENGE TO

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  EXECUTION

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â  vs.Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  THIS FORM MAY BE USED BY THE DEBTOR
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from execution as are permitted by law.

Â Â Â Â Â  (2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

Â Â Â Â Â  THIS FORM MAY BE USED BY PERSONS OTHER THAN THE DEBTOR
ONLY
TO CLAIM AN INTEREST IN THE PROPERTY THAT IS TO BE SOLD ON EXECUTION.

Â Â Â Â Â  THIS FORM MAY
NOT
BE USED TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  I/We claim that the following described property or money is exempt from execution:

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I/We believe this property is exempt from execution because (the Notice of Exempt Property at the end of this form describes most types of property that you can claim as exempt from execution):

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I am a person other than the Debtor and I have the following interest in the property:

______________________________________________________________________________

______________________________________________________________________________

Name________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Name ________

Signature______Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature ______

Address______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Address ______

____________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

TelephoneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Telephone

Number______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Number ______

(Required)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Required)

YOU MUST ACT PROMPTLY IF YOU WANT TO GET YOUR MONEY OR PROPERTY BACK. You may seek to reclaim your exempt property by doing the following:

Â Â Â Â Â  (1) Fill out the Challenge to Execution form that you received with this notice.

Â Â Â Â Â  (2) Mail or deliver the Challenge to Execution form to the court administrator at the address shown on the writ of execution.

Â Â Â Â Â  (3) Mail or deliver a copy of the Challenge to Execution form to the judgment creditor at the address shown on the writ of execution.

Â Â Â Â Â  You should be prepared to explain your exemption in court. If you have any questions about the execution or the debt, you should see an attorney.

Â Â Â Â Â  YOU MAY USE THE CHALLENGE TO EXECUTION FORM
ONLY
FOR THE FOLLOWING PURPOSES:

Â Â Â Â Â  (1) To claim such exemptions from execution as are permitted by law.

Â Â Â Â Â  (2) To assert that the amount specified in the writ of execution as being subject to execution is greater than the total amount owed.

Â Â Â Â Â  YOU MAY
NOT
USE THE CHALLENGE TO EXECUTION FORM TO CHALLENGE THE VALIDITY OF THE DEBT.

Â Â Â Â Â  IF YOU CLAIM AN EXEMPTION IN BAD FAITH, YOU MAY BE SUBJECT TO PENALTIES IMPOSED BY THE COURT THAT COULD INCLUDE A FINE. Penalties that you could be subject to are listed in ORS 18.899.

NOTICE OF EXEMPT PROPERTY

Â Â Â Â Â  Property belonging to you may have been taken or held in order to satisfy a debt. The debt may be reflected in a judgment or in a warrant or order issued by a state agency. Important legal papers are enclosed.

Â Â Â Â Â  YOU MAY BE ABLE TO GET YOUR PROPERTY BACK, SO READ THIS NOTICE CAREFULLY.

Â Â Â Â Â  State and federal law specify that certain property may not be taken. Some of the property that you may be able to get back is listed below.

Â Â Â Â Â  (1) Wages or a salary as described in ORS 18.375 and 18.385. Whichever of the following amounts is greater:

Â Â Â Â Â  (a) 75 percent of your take-home wages; or

Â Â Â Â Â  (b) $196 per workweek.

Â Â Â Â Â  (2) Social Security benefits.

Â Â Â Â Â  (3) Supplemental Security Income (SSI).

Â Â Â Â Â  (4) Public assistance (welfare).

Â Â Â Â Â  (5) Unemployment benefits.

Â Â Â Â Â  (6) Disability benefits (other than SSI benefits).

Â Â Â Â Â  (7) WorkersÂ compensation benefits.

Â Â Â Â Â  (8) Exempt wages, Social Security benefits (other than SSI), welfare, unemployment benefits and disability benefits when placed in a checking or savings account (up to $7,500).

Â Â Â Â Â  (9) Spousal support, child support or separate maintenance to the extent reasonably necessary for your support or the support of any of your dependents.

Â Â Â Â Â  (10) A homestead (house, manufactured dwelling or floating home) occupied by you, or occupied by your spouse, parent or child. The value of the homestead is exempt up to the following amounts:

Â Â Â Â Â  (a) For a manufactured dwelling or floating home located on land that is not owned by you, $20,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $27,000.

Â Â Â Â Â  (b) For a manufactured dwelling or floating home located on land that is owned by you, $23,000. If you jointly own the manufactured dwelling or floating home with another person who is also liable on the debt, $30,000.

Â Â Â Â Â  (c) For any other homestead, $30,000. If you jointly own the homestead with another person who is also liable on the debt, $39,600.

Â Â Â Â Â  (11) Proceeds from the sale of a homestead described in item 10, up to the limits described in item 10, if you hold the proceeds for less than one year and intend to use those proceeds to procure another homestead.

Â Â Â Â Â  (12) Household goods, furniture, radios, a television set and utensils with a combined value not to exceed $3,000.

Â Â Â Â Â  *(13) An automobile, truck, trailer or other vehicle with a value not to exceed $2,150.

Â Â Â Â Â  *(14) Tools, implements, apparatus, team, harness or library that are necessary to carry on your occupation, with a combined value not to exceed $3,000.

Â Â Â Â Â  *(15) Books, pictures and musical instruments with a combined value not to exceed $600.

Â Â Â Â Â  *(16) Wearing apparel, jewelry and other personal items with a combined value not to exceed $1,800.

Â Â Â Â Â  (17) Domestic animals and poultry for family use with a combined value not to exceed $1,000 and their food for 60 days.

Â Â Â Â Â  (18) Provisions and fuel for your family for 60 days.

Â Â Â Â Â  (19) One rifle or shotgun and one pistol. The combined value of all firearms claimed as exempt may not exceed $1,000.

Â Â Â Â Â  (20) Public or private pensions.

Â Â Â Â Â  (21) VeteransÂ benefits and loans.

Â Â Â Â Â  (22) Medical assistance benefits.

Â Â Â Â Â  (23) Health insurance proceeds and disability proceeds of life insurance policies.

Â Â Â Â Â  (24) Cash surrender value of life insurance policies not payable to your estate.

Â Â Â Â Â  (25) Federal annuities.

Â Â Â Â Â  (26) Other annuities to $250 per month (excess over $250 per month is subject to the same exemption as wages).

Â Â Â Â Â  (27) Professionally prescribed health aids for you or any of your dependents.

Â Â Â Â Â  *(28) Elderly rental assistance allowed pursuant to ORS 310.635.

Â Â Â Â Â  *(29) Your right to receive, or property traceable to:

Â Â Â Â Â  *(a) An award under any crime victim reparation law.

Â Â Â Â Â  *(b) A payment or payments, not exceeding a total of $10,000, on account of personal bodily injury suffered by you or an individual of whom you are a dependent.

Â Â Â Â Â  *(c) A payment in compensation of loss of future earnings of you or an individual of whom you are or were a dependent, to the extent reasonably necessary for your support and the support of any of your dependents.

Â Â Â Â Â  (30) Amounts paid to you as an earned income tax credit under federal tax law.

Â Â Â Â Â  (31) Interest in personal property to the value of $400, but this cannot be used to increase the amount of any other exemption.

Â Â Â Â Â  (32) Equitable interests in property.

Â Â Â Â Â  Note: If two or more people in your household owe the claim or judgment, each of them may claim the exemptions marked by an asterisk (*).

______________________________________________________________________________

Â Â Â Â Â  SPECIAL RULES APPLY FOR DEBTS THAT ARE OWED FOR CHILD SUPPORT AND SPOUSAL SUPPORT. Some property that may not otherwise be taken for payment against the debt may be taken to pay for overdue support. For instance, Social Security benefits, workersÂ compensation benefits, unemployment benefits, veteransÂ benefits and pensions are normally exempt, but only 75 percent of a lump sum payment of these benefits is exempt if the debt is owed for a support obligation.

______________________________________________________________________________

Â Â Â Â Â  18.898 Hearing on challenge to execution. (1) A challenge to execution shall be adjudicated in a summary manner at a hearing before the court with authority over the writ of execution. Upon receipt of a challenge to execution, the court administrator shall immediately set a hearing date and send notice of the hearing to the judgment debtor and the judgment creditor. The hearing shall be held as soon as possible. The sheriff may not sell any property that is described in the challenge to execution until the court has issued a decision on the challenge, and the time for making a return on the writ is suspended until the decision is made or the sale completed, whichever is later. The sheriff shall not delay sale if the judgment debtor has filed the challenge to execution in violation of ORS 18.892 (2).

Â Â Â Â Â  (2) Hearings on a challenge to execution may be held by telecommunication devices.

Â Â Â Â Â  (3) The judgment debtor has the burden to prove timely delivery of a challenge to execution under ORS 18.892. [Formerly 18.515]

Â Â Â Â Â  18.899 Sanctions. A court may impose sanctions against any person who files a challenge to execution in bad faith. The sanctions a court may impose under this section are a penalty of not more than $100 and responsibility for attorney fees under ORS 20.105. [Formerly 18.518]

Â Â Â Â Â  18.900 [2001 c.249 Â§81; 2003 c.85 Â§23; 2003 c.578 Â§3; 2003 c.663 Â§3; 2005 c.336 Â§3; renumbered 18.854 in 2005]

EXECUTION
SALE

(Residential Property)

Â Â Â Â Â  18.901 Definition of residential property. For the purposes of this section and ORS 18.904, 18.906, 18.908 and 18.912, Âresidential propertyÂ means any of the following property:

Â Â Â Â Â  (1) Real property on which no more than four units designed to be used as dwellings are located.

Â Â Â Â Â  (2) A condominium unit that is designed to be used as a dwelling and that is not being held as inventory for sale or lease in the regular course of business.

Â Â Â Â Â  (3) A manufactured dwelling as defined by ORS 446.003 that is not being held as inventory for sale or lease in the regular course of business.

Â Â Â Â Â  (4) A floating home as defined in ORS 830.700 that is not being held as inventory for sale or lease in the regular course of business. [2005 c.542 Â§15]

Â Â Â Â Â  18.902 [2001 c.249 Â§Â§82,82a; 2002 s.s.3 c.7 Â§2; 2003 c.75 Â§22; renumbered 18.855 in 2005]

Â Â Â Â Â  18.904 Order required for sale of residential property; exceptions. (1) If the judgment debtor is a natural person, residential property may be sold under a writ of execution only after the entry of a court order authorizing the sale.

Â Â Â Â Â  (2) This section does not apply to writs of execution that direct the sheriff to sell specific property pursuant to the terms of the judgment.

Â Â Â Â Â  (3) This section does not apply to a writ of execution issued to enforce a judgment foreclosing:

Â Â Â Â Â  (a) A construction lien for work, labor or material done or furnished exclusively for the improvement of the property to be sold;

Â Â Â Â Â  (b) A lawfully executed purchase money lien against the property to be sold; or

Â Â Â Â Â  (c) A lawfully executed mortgage or trust deed on the property to be sold. [2005 c.542 Â§16]

Â Â Â Â Â  18.905 [2001 c.249 Â§83; renumbered 18.857 in 2005]

Â Â Â Â Â  18.906 Motion for order authorizing sale of residential property. (1) A judgment creditor may file a motion with a court requesting an order authorizing the sheriff to sell residential property. The motion must be filed with a court that has authority to issue a writ of execution for the judgment. The motion must include a statement that does all of the following:

Â Â Â Â Â  (a) Indicates the amount of the money award or money awards, as reflected in the judgment or judgments.

Â Â Â Â Â  (b) Indicates the amount owing on the money award or money awards on the date the motion is filed.

Â Â Â Â Â  (c) Indicates whether any of the money awards arise out of an order or judgment for child support as described in ORS 18.398.

Â Â Â Â Â  (d) Identifies the residential property to be sold.

Â Â Â Â Â  (e) Indicates whether the property is a homestead. If the property is a homestead, the motion must allege facts showing that the homestead may be sold on execution.

Â Â Â Â Â  (2) A motion under this section must be accompanied by an affidavit disclosing the basis of the allegations contained in the motion. If the judgment creditor relies on more than one judgment to support the order, the motion must be accompanied by copies of all other judgments on which the judgment creditor relies.

Â Â Â Â Â  (3) A court shall promptly schedule a hearing on a motion filed under this section. In setting the hearing the court shall allow adequate time to allow service on the judgment debtor under ORS 18.908. [2005 c.542 Â§17]

Â Â Â Â Â  18.908 Notice of motion for order authorizing sale of residential property. (1) At least 10 days before the hearing on a motion filed under ORS 18.906, the judgment creditor must:

Â Â Â Â Â  (a) Serve the judgment debtor in the manner provided by ORCP 7 with a copy of the motion and the supporting affidavit, and with a notice of the time and place of the hearing; and

Â Â Â Â Â  (b) Send a copy of the motion and the notice by first class mail to the property at the mailing address for the property.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section must be in substantially the following form:

______________________________________________________________________________

NOTICE OF
HEARING
ON
SHERIFFÂS

SALE
OF YOUR PROPERTY

Â Â Â Â Â  This is to notify you that _____ has asked the court to order the sheriff to sell property located at _________ to satisfy a judgment against_____.

Â Â Â Â Â  Before deciding whether to order the sale, the court will hold a hearing on _____, 2___, at ______ a.m./p.m., in Room _____, ______.

Â Â Â Â Â  The law provides that property is your homestead if the property is actually used as a home by you, your spouse, a dependent parent or a dependent child. If you are temporarily absent from the property but intend to move back in, the property is still your homestead.

Â Â Â Â Â  The law provides that if the property is your homestead, then $_____ of its value ($_____for a manufactured dwelling if you do not own the property where the dwelling is located) may not be taken to satisfy a judgment against you. In addition, a homestead usually may not be sold to satisfy a judgment for $3,000 or less.

Â Â Â Â Â  The law provides that property may be sold despite the fact that it is your homestead and all of its value may be taken to satisfy a judgment against you if the judgment is for child support.

Â Â Â Â Â  IF YOU WISH TO PROTECT THIS PROPERTY FROM A SHERIFFÂS
SALE
, YOU SHOULD COME TO THE COURT HEARING.

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

Â Â Â Â Â  If you do not own this property, please give this notice and the papers served with it to the owner.

______________________________________________________________________________

[2005 c.542 Â§18]

Â Â Â Â Â  18.910 [Formerly 29.367; 2003 c.576 Â§572a; 2005 c.542 Â§67; 2005 c.702 Â§95; renumbered 18.999 in 2005]

Â Â Â Â Â  18.912 Hearing on motion for order authorizing sale of residential property. (1) Whether or not the judgment debtor appears at the hearing, the court shall inquire as to the facts alleged in a motion filed under ORS 18.906 and make a summary determination on the motion.

Â Â Â Â Â  (2) The court shall authorize sale of the property pursuant to a motion filed under ORS 18.906 unless the court finds:

Â Â Â Â Â  (a) That the property is the homestead of the judgment debtor;

Â Â Â Â Â  (b) That the judgment is subject to the homestead exemption; and

Â Â Â Â Â  (c) That the amount of the judgment or judgments was $3,000 or less at the time of entry of the judgment or judgments as described in ORS 18.395 (7) and 18.428 (9).

Â Â Â Â Â  (3) If the court authorizes the sale of residential property, the order must state whether the homestead exemption applies to the property. If the homestead exemption does apply to the property, the order must state the allowed amount of the exemption.

Â Â Â Â Â  (4) If the court authorizes the sale of residential property, the judgment creditor may recover the costs of service of the motion and notice under ORS 18.908 as part of the costs of the sale. [2005 c.542 Â§19]

(Notice of
Sale
)

Â Â Â Â Â  18.918 Person entitled to written notice of sale. (1) A judgment creditor must list in the instructions required by ORS 18.875 the names and addresses of all persons entitled to written notice of the execution sale. For each person listed, the list must include the address last known to the judgment creditor. For all execution sales, the list must include:

Â Â Â Â Â  (a) The name of the judgment debtor; and

Â Â Â Â Â  (b) The name of any attorney for a judgment debtor reflected in the judgment document.

Â Â Â Â Â  (2) If real property is to be sold in the execution sale, the list prepared by the judgment creditor under this section must include the name of each person with one of the following interests in the real property, determined as of a date that is identified by the judgment creditor and that is not more than 10 days before the request for issuance of the writ of execution was filed:

Â Â Â Â Â  (a) Any person who has a lien of record against the property that attached to the property after the judgment lien attached and before the determination date identified by the judgment creditor.

Â Â Â Â Â  (b) Any person who has an interest in the property that was acquired from the debtor or any successor to the debtor, and that was recorded after the judgment lien attached and before the determination date identified by the judgment creditor.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a writ of execution requiring the sale of specific real property identified in a judgment of foreclosure or any other judgment directing the sale of specific real property. If a writ of execution is issued pursuant to a judgment in an in rem proceeding, a judgment of foreclosure or another judgment directing the sale of the specific real property, the list prepared by the judgment creditor under this section must contain the names and last known addresses of the persons who were parties to the action at the time of judgment in lieu of the names required under subsection (2) of this section.

Â Â Â Â Â  (4) Failure to include the name of a person required to be listed under this section does not affect the validity of an execution sale or in any way give that person any right to challenge the sale of the property. By submitting the instructions to the sheriff, a judgment creditor certifies that the list of persons reflected in the instructions complies with this section, and the failure to include the name of any person as required by this section is subject to sanction under ORCP 17. [2005 c.542 Â§20]

Â Â Â Â Â  18.920 Notice of sale of personal property. (1) Before conducting an execution sale of personal property, a sheriff shall give written notice of the sale in the manner provided by this section. The notice must identify the property to be sold and the time and place of the sale.

Â Â Â Â Â  (2) Before any execution sale of personal property, the sheriff shall:

Â Â Â Â Â  (a) Mail copies of the notice of sale by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff; and

Â Â Â Â Â  (b) Mail a copy of the notice of sale by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions to the sheriff.

Â Â Â Â Â  (3) The notices required by subsection (2) of this section must be mailed not less than 10 days before an execution sale is conducted.

Â Â Â Â Â  (4) The sheriff shall post a notice of the sale in three public places in the county in which the sale is to take place. The notice must be posted not more than 20 days before the date of sale identified in the notice of sale and not less than 10 days before that date.

Â Â Â Â Â  (5) In lieu of posting notice under subsection (4) of this section, a sheriff shall give notice of an execution sale by Internet posting if the judgment creditor requests that posting in the instructions given to the sheriff under ORS 18.875 and the State Court Administrator has established a website for the purpose of giving legal notice pursuant to ORS 18.926. Subject to ORS 18.926 (3), the notice must be posted on the Internet not less than 10 days before the date identified in the notice of sale and remain posted until that date. [2005 c.542 Â§21]

Â Â Â Â Â  18.922 Expedited sale of perishable personal property; expedited sale to prevent loss of value. (1) Notwithstanding ORS 18.920, if perishable personal property is levied on by a sheriff:

Â Â Â Â Â  (a) The notices required by ORS 18.920 (2) must be mailed by express mail not less than 48 hours before the execution sale is conducted; and

Â Â Â Â Â  (b) The sheriff shall post notice of the sale in the manner required by ORS 18.920 (4) or (5) not less than 48 hours before the execution sale is conducted.

Â Â Â Â Â  (2) In lieu of conducting an expedited sale under subsection (1) of this section, a judgment creditor or a sheriff may seek an ex parte order from the court directing the manner of conducting an expedited sale to prevent loss of value. An order issued under this section may modify or eliminate any of the requirements of ORS 18.920. If an ex parte order is entered under this subsection at the request of the judgment creditor, the judgment creditor must provide a copy of the order to the sheriff. [2005 c.542 Â§22]

Â Â Â Â Â  18.924 Notice of sale of real property. (1) Before conducting an execution sale of real property, a sheriff shall give written notice of the sale in the manner provided by this section. The notice must identify the property to be sold and the time and place of the sale.

Â Â Â Â Â  (2) Before any execution sale of real property, the sheriff shall:

Â Â Â Â Â  (a) Mail copies of the notice of sale by first class mail and by certified mail, return receipt requested, to the judgment debtor at the address provided in the instructions to the sheriff;

Â Â Â Â Â  (b) Mail a copy of the notice of sale by first class mail to any attorney for the judgment debtor identified in the instructions at the address provided in the instructions; and

Â Â Â Â Â  (c) Mail a copy of the notice of sale by first class mail to any other person listed in the instructions pursuant to ORS 18.918 at the address provided in the instructions.

Â Â Â Â Â  (3) The notices required by subsection (2) of this section must be mailed not less than 28 days before an execution sale is conducted.

Â Â Â Â Â  (4) Before any execution sale of real property for which the judgment creditor has provided a street address under ORS 18.875 (3), the sheriff shall post a notice of the sale in a conspicuous place on the property. The notice must be posted not more than seven days after the sheriff mails notices as required by subsection (2) of this section.

Â Â Â Â Â  (5) The sheriff shall publish a copy of the notice of sale of real property once a week for four successive weeks in a newspaper of general circulation in the county where the real property is located. The sheriff may not conduct the sale until the expiration of the four-week period.

Â Â Â Â Â  (6) In lieu of publication in a newspaper under subsection (5) of this section, a sheriff shall publish a notice of sale of real property by Internet posting if the State Court Administrator has established a website for the purpose of giving legal notice pursuant to the provisions of ORS 18.926 and the judgment creditor has requested that notice be published by Internet posting in the instructions provided to the sheriff under ORS 18.875. Subject to ORS 18.926 (3), the notice must be posted on the Internet not less than 28 days before the date identified in the notice of sale and remain posted until that date. [2005 c.542 Â§23]

Â Â Â Â Â  18.926 Legal notices website; posting fee. (1) Subject to the availability of funding, the State Court Administrator may establish and maintain a website for the purpose of giving legal notices pursuant to ORS 18.860 to 18.993.

Â Â Â Â Â  (2) The State Court Administrator may establish fees for posting legal notices on a website maintained under this section. All fees collected by the State Court Administrator under this subsection shall be deposited in the Judicial Department Operating Account established under ORS 1.009.

Â Â Â Â Â  (3) For the purpose of determining whether a legal notice has been posted for the period of time required by law, an interruption of service of a website maintained under this section that does not exceed 48 hours does not affect the continuity of the posting. An interruption of service of a website maintained under this section does not prevent the sheriff from conducting an execution sale unless the court orders otherwise. [2005 c.542 Â§24]

(Conduct of Execution
Sale
)

Â Â Â Â Â  18.930 Conduct of sale generally; county fee. (1) The sheriff shall conduct an execution sale by public oral auction. The sale must be conducted between 9 a.m. and 4 p.m. All property shall be sold by the sheriff in such parcels as are likely to bring the highest price. Any portion of real property belonging to a person other than the judgment debtor must be sold separately if the person requests a separate sale.

Â Â Â Â Â  (2) At least 10 days before the date first set for an execution sale, a judgment creditor must provide the sheriff with any report for real property to be sold at the execution sale that is in the possession of the judgment creditor and that shows interests of record in the property. The sheriff shall make the report available to bidders who appear at the sale. No civil action may be brought against a title company, the judgment creditor, the sheriff or any other person by reason of omissions or errors in the report, and the validity of the sale is not affected by reason of any omissions or errors in the report.

Â Â Â Â Â  (3) A judgment creditor that is a public body, as defined in ORS 174.109, may set a minimum bid amount for property to be sold at an execution sale.

Â Â Â Â Â  (4) Tangible personal property to be sold at an execution sale must be present at the place where the sale is conducted unless the property is not in the possession of the sheriff.

Â Â Â Â Â  (5) The county may establish a fee to be collected by the sheriff at the time of sale. The amount of the fee shall be established by the governing body of the county and may not be greater than the amount necessary to pay the county for the expenses incurred by the county for giving notice of the sale and conducting the sale and for the anticipated expenses for any notices required to be given after the sale and other post-sale administration of the sale.

Â Â Â Â Â  (6) A person who purchases real property that is subject to redemption at an execution sale must provide the sheriff with an address to which a redemption notice may be sent and must notify the sheriff of any change in address until the purchaser transfers the purchaserÂs interest in the property, the property is redeemed or the time allowed for redemption expires, whichever occurs first. Any person who thereafter acquires the purchaserÂs interest in the property must notify the sheriff of the transfer, provide the sheriff with an address to which a redemption notice may be sent and notify the sheriff of any change in address until there is a another transfer, the property is redeemed or the time allowed for redemption expires, whichever occurs first. [2005 c.542 Â§25; 2007 c.580 Â§2]

Â Â Â Â Â  Note: Section 4 (2), chapter 580, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (2) The amendments to ORS 18.930 and 18.970 by sections 2 and 3 of this 2007 Act apply only to execution sales conducted on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.580 Â§4(2)]

Â Â Â Â Â  18.932 Postponement of sale; rules. (1) A sheriff may postpone an execution sale to a specified date if:

Â Â Â Â Â  (a) The sheriff is unable to conduct the sale at the place and time specified in the notice of the sale;

Â Â Â Â Â  (b) The sheriff considers it appropriate to postpone the sale for want of purchasers; or

Â Â Â Â Â  (c) For other sufficient cause.

Â Â Â Â Â  (2) A sheriff shall postpone an execution sale to a specified date upon the request of a judgment creditor. The sheriff may not postpone the execution sale to a date later than the final date for return on the writ of execution under ORS 18.872.

Â Â Â Â Â  (3) If possible, the sheriff shall make a public announcement of a postponement at the time and place scheduled for the sale.

Â Â Â Â Â  (4) An execution sale may be postponed more than one time under the provisions of this section. An execution sale may not be postponed beyond the date that a return on the writ is due. If the judgment creditor requests a postponement to a specified date, and the date is more than 60 days after the sheriff received the writ, the request for a postponement of the sale automatically operates as a request for an extension of the time for a return on the writ of execution under ORS 18.872 (1), and the return on the writ is due three business days after the date specified by the judgment creditor for the sale.

Â Â Â Â Â  (5) The sheriff need not give additional notice of sale in the manner provided by ORS 18.918, 18.920, 18.922 or 18.924 by reason of a postponement. The State Court Administrator by rule may establish procedures for giving notice of a postponement by a posting on a website maintained under ORS 18.926. [2005 c.542 Â§26]

Â Â Â Â Â  18.934 Amount of property to be sold; sheriff and deputies may not purchase. At an execution sale, the sheriff shall sell only the property necessary to satisfy the judgment. A sheriff conducting an execution sale and deputies of the sheriff may not purchase property at the sale or acquire any interest in property by reason of the sale. [2005 c.542 Â§27]

Â Â Â Â Â  18.936 Bid by judgment creditor. (1) A judgment creditor may make oral bids for property to be sold at an execution sale. If the oral bid of the judgment creditor is the highest bid, the judgment creditor need not make any payment to the sheriff other than for:

Â Â Â Â Â  (a) Any unpaid sheriffÂs fees for the execution sale;

Â Â Â Â Â  (b) The amount of an exemption claimed by the debtor that the judgment creditor agrees to or that a court has determined applies to the property; and

Â Â Â Â Â  (c) Any amount bid by the judgment creditor that exceeds the full amount owing on the money award, calculated as of the date that the sale is to be conducted, plus the costs of the sale as described in ORS 18.950 (2) that have been paid by the judgment creditor.

Â Â Â Â Â  (2) A judgment creditor may submit a written bid for property to be sold in an execution sale before the sale is conducted. A bid under this subsection may not be for more than the full amount owing on the money award, calculated as of the date that the sale is to be conducted, plus the costs of the sale that are recoverable by the judgment creditor as described in ORS 18.950 (2). A bid under this subsection must be received by the sheriff not less than 48 hours before the sale is conducted. The sheriff may rely on the judgment creditorÂs calculation of the amount due under the money award and for the costs of sale, and is not required to make a separate calculation. If the written bid of the judgment creditor is the highest bid, the judgment creditor need not make any payment to the sheriff other than for:

Â Â Â Â Â  (a) Any unpaid sheriffÂs fees for the execution sale; and

Â Â Â Â Â  (b) The amount of an exemption claimed by the debtor that the judgment creditor agrees to or that a court has determined applies to the property.

Â Â Â Â Â  (3) A judgment creditor may instruct the sheriff to accept any bid that matches the amount of the bid made by the judgment creditor under subsection (2) of this section.

Â Â Â Â Â  (4) A written bid under subsection (2) of this section is irrevocable, but the judgment creditor who submits the written bid may make an oral bid at the time of the sale that is higher than the written bid.

Â Â Â Â Â  (5) A judgment creditor must notify the sheriff of any amounts included in a bid made by the judgment creditor that are attributable to costs of sale under ORS 18.950 (2). [2005 c.542 Â§28; 2007 c.166 Â§7]

Â Â Â Â Â  18.938 Manner of payment. (1) Except as provided in this section, a sheriff shall accept as payment from a purchaser of real property at an execution sale a cashierÂs check or cash. Except as provided in this section, a sheriff shall accept any combination of cashierÂs checks or cash that is adequate to pay the purchase price.

Â Â Â Â Â  (2) A sheriff shall accept a cashierÂs check as payment from a purchaser at an execution sale only if the cashierÂs check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of
Oregon
or the
United States
.

Â Â Â Â Â  (3) If any part of the purchase price at an execution sale is paid with a cashierÂs check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of sale under ORS 18.942. The receipt must state that the purchaser is the successful bidder and must describe the property sold.

Â Â Â Â Â  (4) If any part of the purchase price at an execution sale is paid with a cashierÂs check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the sale is conducted. The check must be deposited in a separate account.

Â Â Â Â Â  (5) If the sheriff receives verification from a financial institution within 15 days after the date of the execution sale that all cashierÂs checks delivered to the sheriff for a purchase have received final settlement, the sale is effective as of the date and hour of the sale, and the purchaser has priority over any interest acquired in the real property after that time. The sheriff shall thereafter:

Â Â Â Â Â  (a) Mail to the purchaser by first class mail a certificate of sale as provided under ORS 18.942 for all real property purchased; and

Â Â Â Â Â  (b) Deliver the net proceeds of the sale to the court administrator or other official as provided by law.

Â Â Â Â Â  (6) Subject to subsection (8) of this section, if the sheriff does not receive verification from a financial institution within 15 days after the date of the sale that all cashierÂs checks delivered to the sheriff for a purchase have received final settlement, the sale is void and the sheriff shall return to the purchaser any cash tendered by the purchaser and any amounts received for cashierÂs checks for which final settlement was received, less any bank charges incurred for cashierÂs checks and any other amount allowed by law.

Â Â Â Â Â  (7) If any part of the purchase price at an execution sale is paid with a cashierÂs check, and the return date for the writ that is the basis for the sale is less than 18 days after the date of the sale, the return date is automatically extended to 18 days after the date of the sale.

Â Â Â Â Â  (8) The judgment creditor may extend by a period of not more than 60 days the time for the sheriff to receive verification of a cashierÂs check provided for in subsections (5) and (6) of this section. If the judgment creditor extends the time for the sheriff to receive verification of a cashierÂs check, the return date for the writ is automatically extended three business days after the date specified by the judgment creditor.

Â Â Â Â Â  (9) A judgment creditor may elect to pursue remedies under ORS chapter 73 by reason of the failure of a financial institution to honor a cashierÂs check tendered under this section, as though the judgment creditor had been the person to whom the check was payable.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂCashierÂs checkÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (b) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. [2005 c.542 Â§29]

Â Â Â Â Â  18.940 Bill of sale for personal property. (1) If a sheriff sells personal property at an execution sale, upon receipt of the purchase money the sheriff shall give a bill of sale to the purchaser for any intangible property or other property not in the possession of the sheriff. The sheriff shall deliver personal property in the possession of the sheriff to the purchaser, but shall give the purchaser a bill of sale for that property only if the purchaser requests it.

Â Â Â Â Â  (2) If the sheriff has secured property in the manner provided by ORS 18.880 and the judgment debtor refuses to make the property available to the purchaser, without further court order the sheriff shall use all reasonable force necessary to allow the purchaser to access the property at the place where the property was located when the sheriff secured the property. [2005 c.542 Â§30]

Â Â Â Â Â  18.942 SheriffÂs certificate of sale for real property. (1) If a sheriff sells real property at an execution sale, the sheriff shall prepare a certificate of sale containing a particular description of the property sold, the price bid for each distinct lot or parcel and the total amount paid. The certificate must state whether the property is subject to redemption. Except as provided in ORS 18.938 (3), the sheriff shall give the certificate to the purchaser.

Â Â Â Â Â  (2) A purchaser may record in the County Clerk Lien Record the sheriffÂs certificate of sale provided to the purchaser under the provisions of this section. [2005 c.542 Â§31]

Â Â Â Â Â  18.944 Notice of completed sale. (1) After the execution sale of any residential property as defined in ORS 18.901 that is subject to redemption and not later than 30 days after the purchaser is given the certificate of sale, the sheriff shall:

Â Â Â Â Â  (a) Securely attach to the main entrance of any dwelling unit upon the property a written notice stating that the property has been sold; and

Â Â Â Â Â  (b) Send a copy of the notice described in paragraph (a) of this subsection by first class mail and by registered or certified mail to the judgment debtor.

Â Â Â Â Â  (2) The notice required by subsection (1)(a) of this section shall be in substantially the following form:

______________________________________________________________________________

YOUR PROPERTY HAS BEEN SOLD

Â Â Â Â Â  Your property located at _________ has been sold. The property was sold on _____, 2___, to satisfy a court judgment against you. The purchaserÂs name and address are _________. The purchaser paid _____ for your property.

Â Â Â Â Â  You may have the right to buy back the property from the purchaser by paying the purchaser the amount paid at the sale plus taxes, expenses and interest. YOU WILL LOSE THE RIGHT TO BUY BACK YOUR PROPERTY ON _____, 2___. If you do not buy back your property, the sheriff will give a deed for your property to the purchaser on that date.

Â Â Â Â Â  The law on the rights of a person whose property is sold to satisfy a court judgment is found in ORS 18.960 to 18.985. You must follow exactly the instructions provided there.

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS, YOU SHOULD SEE A LAWYER AT ONCE.

______________________________________________________________________________

Â Â Â Â Â  (3) The sheriff shall retain the return receipt for a notice sent by registered or certified mail as provided in subsection (1)(b) of this section and shall make and retain a record of the posting of notice required by subsection (1)(a) of this section.

Â Â Â Â Â  (4) Failure of the sheriff to comply with any provision of this section does not affect the validity of the sale of residential property. However, this subsection does not limit any other right the judgment debtor may have. [2005 c.542 Â§32]

Â Â Â Â Â  18.946 Possession after sale; right to rents or value of use. (1) Subject to subsection (2) of this section, the purchaser of real property at an execution sale is entitled to possession of the property from the date of sale until a redemption of the property, if any. Subject to subsection (2) of this section, the redemptioner of real property is entitled to possession of the property from the date the payment required by ORS 18.966 or 18.967 is made until another redemption, if any.

Â Â Â Â Â  (2) If property sold on execution or redeemed is in the possession of a tenant who holds the property at the time of the sale under an unexpired lease that has a priority that is inferior to the claim of the judgment creditor, the lessee has the right to remain in possession of the property until expiration of the period allowed for redemption if the lessee makes the lease payments to the purchaser or redemptioner, or pays to the purchaser or redemptioner a monthly payment equal to the value of the use and occupancy of the property, whichever amount is greater. [2005 c.542 Â§33]

Â Â Â Â Â  18.948 Confirmation of sale of real property. (1) A sale of real property in an execution sale is conclusively established to have been conducted in the manner required by ORS 18.860 to 18.993 unless the judgment debtor or another person adversely affected by the sale files an objection to the sale no later than 10 days after the filing of the sheriffÂs return under ORS 18.872.

Â Â Â Â Â  (2) If an objection to a sale is filed, the court shall schedule a hearing on the objection. The court shall grant an order confirming the sale unless the person objecting to the sale establishes that the sale was not conducted in a manner that substantially conformed with the manner required by law, and that as a result it was probable that the person suffered damage. An order confirming a sale under this subsection conclusively establishes that the sale was conducted in the manner required by ORS 18.860 to 18.993. If the court sustains the objection, the court shall direct that the property be resold. Notwithstanding any other provision of ORS 18.860 to 18.993, the court may establish timelines for the conduct of the second sale and the return by the sheriff upon completion of the second sale.

Â Â Â Â Â  (3) If the court orders that real property be resold under this section, the sheriff may not accept any bid in the second sale that is less than the amount paid in the first sale. If no higher bid is received in the second sale, the sheriff shall so indicate in the sheriffÂs return to the court. If a higher bid is received at the second sale, upon receipt of the proceeds the court administrator shall return to the first purchaser the amounts paid by the purchaser. If the original purchaser makes the highest bid in the second sale, the purchaser need pay to the sheriff only the difference between the bid in the second sale and the amounts already paid by the purchaser. [2005 c.542 Â§34]

Â Â Â Â Â  18.950 Delivery and distribution of proceeds. (1) After the deduction of all sheriffÂs fees and costs allowed by law that have not been paid by the judgment creditor, and deduction of all other amounts required by law, the sheriff shall deliver all net proceeds from an execution sale to the court administrator with the sheriffÂs return on the writ. The court shall enter an order of distribution for the proceeds. An order directing distribution to the judgment creditor may be entered ex parte.

Â Â Â Â Â  (2) A judgment creditor is entitled to recover from the proceeds of the sale all of the following costs of sale paid by the judgment creditor:

Â Â Â Â Â  (a) SheriffÂs fees;

Â Â Â Â Â  (b) The cost of any title report required to determine persons entitled to notice under ORS 18.918 (2);

Â Â Â Â Â  (c) The cost of any indemnity bond or letter of credit required by ORS 18.886;

Â Â Â Â Â  (d) Amounts that may be recovered by the judgment creditor under ORS 18.999;

Â Â Â Â Â  (e) Services fees that may be recovered as costs under ORS 18.912; and

Â Â Â Â Â  (f) Recording fees incurred pursuant to ORS 18.870.

Â Â Â Â Â  (3) The court shall order that the costs specified in subsection (2) of this section be paid before application of the remaining proceeds to satisfaction of the judgment.

Â Â Â Â Â  (4) If any proceeds from an execution sale remain after the payment of costs under subsection (3) of this section and satisfaction of the judgment, the court administrator shall pay the remaining proceeds as directed by the court in the order of distribution. [2005 c.542 Â§35; 2007 c.166 Â§19]

Â Â Â Â Â  18.952 Effect of sale on judgment debtorÂs or mortgagorÂs title; effect of redemption by judgment debtor or mortgagor. (1) The title of a judgment debtor or mortgagor to real property that is subject to redemption under ORS 18.960 to 18.985 is not transferred by the sale of the property at an execution sale. If a judgment debtor or mortgagor, or a successor in interest to a judgment debtor or mortgagor, redeems property sold at an execution sale, the right to possession of the property is restored subject to all liens of record, whether arising before, on or after the sale, as though the sale had never occurred.

Â Â Â Â Â  (2) If a judgment debtor or mortgagor, or a successor in interest to a judgment debtor or mortgagor, redeems property sold at an execution sale, the property may not be redeemed by any other person. The sheriff shall provide the redemptioner with a certificate of redemption. A certificate of redemption may be recorded in the County Clerk Lien Record for the county in which the property is located. [2005 c.542 Â§36]

Â Â Â Â Â  18.954 Conduct of sale pursuant to court rule or terms of order or judgment. A court, by the terms of a judgment or order, may direct that an execution sale under a specific judgment be conducted in a manner different than the manner specified by ORS 18.860 to 18.993. The Chief Justice of the Supreme Court may by court rule provide that execution sales be conducted in a manner different than the manner specified by ORS 18.860 to 18.993. [2005 c.542 Â§37]

(Redemption)

Â Â Â Â Â  18.960 Definitions. As used in ORS 18.960 to 18.985:

Â Â Â Â Â  (1) ÂCertificate holderÂ means a person who holds a certificate of sale issued under ORS 18.942 or who holds a certificate of redemption issued under ORS 18.975.

Â Â Â Â Â  (2) ÂClaimantÂ means a person who claims to have a right to redeem under ORS 18.960 to 18.985.

Â Â Â Â Â  (3) ÂLand sale contractÂ means a contract for the transfer or conveyance of an interest in real property. ÂLand sale contractÂ does not include earnest money agreements, preliminary sales agreements, options or rights of first refusal.

Â Â Â Â Â  (4) ÂRedemptionerÂ means a person other than a judgment debtor who has redeemed property under ORS 18.960 to 18.985.

Â Â Â Â Â  (5) ÂRedemption noticeÂ means a notice described under ORS 18.970. [2005 c.542 Â§37a]

Â Â Â Â Â  18.962 Property that may be redeemed. (1) All real property sold at an execution sale may be redeemed except for a leasehold interest with an unexpired term of less than two years.

Â Â Â Â Â  (2) A manufactured dwelling, as defined by ORS 446.003, may be redeemed only if the manufactured dwelling is sold together with the real property on which the manufactured dwelling is located.

Â Â Â Â Â  (3) The right of a seller to receive payments under a land sale contract that is sold with the real property may be redeemed.

Â Â Â Â Â  (4) Except as provided in ORS 18.987 (3), a purchaserÂs interest in a land sale contract may be redeemed. [2005 c.542 Â§38]

Â Â Â Â Â  18.963 Who may redeem. (1) Subject to subsection (3) of this section, property that is described in ORS 18.962 and that is sold at an execution sale may be redeemed by:

Â Â Â Â Â  (a) The judgment debtor;

Â Â Â Â Â  (b) A mortgagor whose interest in the property was sold at the execution sale;

Â Â Â Â Â  (c) Any person with a lien against the property that has a priority that is inferior to the claim of the judgment creditor; or

Â Â Â Â Â  (d) The successor in interest of any person described in paragraph (a), (b) or (c) of this subsection.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, for the purposes of ORS 18.960 to 18.985:

Â Â Â Â Â  (a) All references to a judgment debtor include a mortgagor whose interest in the property that was sold at the execution sale and any successor in interest to such a mortgagor;

Â Â Â Â Â  (b) All references to a judgment debtor include a successor in interest to a judgment debtor; and

Â Â Â Â Â  (c) A person described in subsection (1)(c) of this section, and any successor in interest of that person, is a lien claimant.

Â Â Â Â Â  (3) Any person described in subsection (1) of this section who conveys all of the personÂs interest in property sold on execution to a successor in interest may not redeem the property. [2005 c.542 Â§39]

Â Â Â Â Â  18.964 Time for redemption. (1) Except as otherwise provided in ORS 18.960 to 18.985, the ability of a judgment debtor to redeem property sold at an execution sale expires unless the judgment debtor redeems the property within 180 days after the date of sale.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the ability of a lien claimant to redeem property sold at an execution sale expires unless the lien claimant redeems the property within 60 days after the date of sale.

Â Â Â Â Â  (3) If any lien claimant redeems property within the time provided by subsection (2) of this section, any other lien claimant may redeem the property from the redemptioner. The subsequent redemption must be made within 60 days after the redemption amount specified in ORS 18.966 or 18.967 is paid to the sheriff. Other lien claimants may thereafter redeem from a preceding redemptioner, in the same manner, as long as each redemption is made within 60 days after the previous redemption. [2005 c.542 Â§40]

Â Â Â Â Â  18.966 Redemption amount payable to purchaser. Subject to ORS 18.968, a claimant may redeem property from the purchaser at an execution sale by paying to the sheriff:

Â Â Â Â Â  (1) The amount paid by the purchaser at the execution sale, with interest on that amount at the rate of nine percent per annum from the date of sale;

Â Â Â Â Â  (2) The amount of any taxes the purchaser has paid on the property, with interest at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (3) Any amounts necessarily expended by the purchaser to prevent waste, with interest at the rate of nine percent per annum from the date of payment; and

Â Â Â Â Â  (4) Any amounts that the purchaser has paid on liens superior to the interest of the purchaser, with interest at the rate of nine percent per annum from the date of payment. [2005 c.542 Â§41]

Â Â Â Â Â  18.967 Redemption amount payable to redemptioner. Subject to ORS 18.968, a claimant may redeem property from a redemptioner by paying to the sheriff:

Â Â Â Â Â  (1) The amount paid by the redemptioner, with interest on that amount at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (2) The amount owing on the lien of the redemptioner, unless the payment is made by a lien claimant and the lien claimant has a lien that has a priority that is superior to the lien of the redemptioner;

Â Â Â Â Â  (3) The amount of any taxes the redemptioner has paid on the property, with interest at the rate of nine percent per annum from the date of payment;

Â Â Â Â Â  (4) Any amounts necessarily expended by the redemptioner to prevent waste, with interest at the rate of nine percent per annum from the date of payment; and

Â Â Â Â Â  (5) Any amounts that the redemptioner has paid on liens superior to the lien of the redemptioner, with interest at the rate of nine percent per annum from the date of payment. [2005 c.542 Â§42]

Â Â Â Â Â  18.968 Setoff for rents, income and profits realized by certificate holder; certificate holderÂs lien for crops and amounts expended to prevent waste. (1) A judgment debtor is entitled to a setoff against the amounts required to redeem property sold at an execution sale for all rents, income and profits realized by the certificate holder from the property.

Â Â Â Â Â  (2) If the real property sold at an execution sale is farmland, the certificate holder has a lien on the first crops sown or grown after the sale and for all sums reasonably expended by the certificate holder in plowing, cultivating or seeding the property. The lien of the certificate holder is superior to all other liens except the liens provided by law for payment of wages for work in cultivating the land or harvesting the crops grown on the property. If the real property is not farmland, the certificate holder has a lien on the profits accruing from the property during the period that the certificate holder held the land for sums necessarily expended by the certificate holder to prevent waste. [2005 c.542 Â§43]

Â Â Â Â Â  18.970 Redemption notice. (1) A claimant who wishes to redeem property must serve the certificate holder with a redemption notice. The notice must specify a date and approximate time when the claimant will make payment to the sheriff, the redemption amount calculated by the claimant and the manner in which the redemption amount was calculated. The notice must include a mailing address for the claimant. The date of the redemption must be a weekday that is not a legal holiday. The time of the redemption must be between the hours of 9 a.m. and 4 p.m. The notice must inform the certificate holder if an accounting under ORS 18.980 is required.

Â Â Â Â Â  (2) If the claimant is a lien claimant, the notice must reflect the nature of the lien claimantÂs interest and the claimant shall attach to the notice copies of any documents necessary to establish that interest. If the claimant is a successor in interest to another person with redemption rights under ORS 18.963, the claimant shall attach to the notice copies of any documents necessary to establish how the person acquired the interest. If the claimant claims to have an interest with a priority that is superior to the interest of the certificate holder, the claimant shall attach to the notice copies of any documents necessary to establish that priority.

Â Â Â Â Â  (3) A redemption notice must be served by personal service or by first class mail. If the notice is served by first class mail, service is effective on mailing. A copy of the notice may be filed with the sheriff before the notice is given to the certificate holder, but must be filed with the sheriff no later than seven days before the redemption date specified in the notice. The notice must be served on the certificate holder not more than 30 days before the payment date specified in the redemption notice, and:

Â Â Â Â Â  (a) Not less than 14 days before the payment date specified in the notice, if service is made by first class mail; or

Â Â Â Â Â  (b) Not less than seven days before the payment date specified in the notice, if personal service is made.

Â Â Â Â Â  (4) A claimant shall submit proof of service of the notice required by this section at the time the claimant pays the sheriff under ORS 18.975.

Â Â Â Â Â  (5) If a certificate holder fails to comply with the requirements of ORS 18.930 (6) or 18.982, the certificate holder may not object to a redemption by reason of failure to receive a redemption notice. [2005 c.542 Â§44a; 2007 c.580 Â§3]

Â Â Â Â Â  Note: See note under 18.930.

Â Â Â Â Â  18.971 Objection to redemption notice. (1) A certificate holder may object to a redemption notice if the certificate holder asserts that the claimant is not eligible to redeem. An objection under this section must be filed with the court administrator, filed with the sheriff and mailed by first class mail to the claimant before the payment date specified in the notice.

Â Â Â Â Â  (2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975. [2005 c.542 Â§44b]

Â Â Â Â Â  18.972 Response to redemption notice. (1) A certificate holder shall respond to a redemption notice if:

Â Â Â Â Â  (a) The notice requests an accounting under ORS 18.980; or

Â Â Â Â Â  (b) The certificate holder objects to the redemption amount specified in the notice.

Â Â Â Â Â  (2) A response to a redemption notice must be served by personal service or by first class mail. If the response is served by first class mail, service is effective on mailing. A copy of the response may be filed with the sheriff before the response is given to the claimant, but must be filed with the sheriff before the payment date specified in the notice. The response must be served on the claimant before the payment date specified in the notice.

Â Â Â Â Â  (3) If the redemption notice requests an accounting, the accounting must be attached to the response given under this section.

Â Â Â Â Â  (4) If the certificate holder objects to the redemption amount specified in the notice because the certificate holder claims additional amounts are owing under ORS 18.966 or 18.967, the response must include all information specified in ORS 18.980 (1)(a) to (d).

Â Â Â Â Â  (5) A response filed under this section must include a statement of the amount claimed as the proper redemption amount after deductions or additions by reason of any accounting provided with the response or by reason of additional amounts claimed under subsection (4) of this section. [2005 c.542 Â§44c]

Â Â Â Â Â  18.973 Objection to response. (1) A claimant may object to the amount claimed in the response as the proper redemption amount. An objection under this section must be filed with the court administrator and mailed by first class mail to the certificate holder within seven days after the response is served under ORS 18.972.

Â Â Â Â Â  (2) The filing of an objection under this section does not affect the requirement of payment of the redemption amount specified in the redemption notice under ORS 18.975. Payment of the amount claimed in the response waives any objection filed under this section unless the claimant delivers a copy of the objection to the sheriff with the payment. [2005 c.542 Â§44d]

Â Â Â Â Â  18.975 Payment of redemption amount. (1) Except as provided in ORS 18.980 (2) and (4), unless a certificate holder has indicated a lower redemption amount in the certificate holderÂs response under ORS 18.972, a claimant shall pay the sheriff at least the redemption amount specified in the notice on or before the payment date specified in the redemption notice. If the claimant does not make payment as required by this subsection, the redemption notice is of no effect.

Â Â Â Â Â  (2) The sheriff shall issue to the claimant who makes payment under this section a certificate of redemption on the payment date specified in the redemption notice unless:

Â Â Â Â Â  (a) Before the payment date specified in the notice, an objection is filed with the sheriff in the manner required by ORS 18.971;

Â Â Â Â Â  (b) Before the payment date specified in the notice, a response is filed with the sheriff in the manner required by ORS 18.972, and the claimant fails to pay additional amounts claimed in the response on the payment date specified in the notice;

Â Â Â Â Â  (c) An objection to a response is delivered to the sheriff with the payment in the manner required by ORS 18.973; or

Â Â Â Â Â  (d) The calculations or other documentation provided to the sheriff appear irregular to the sheriff.

Â Â Â Â Â  (3) If the calculations or other documentation provided to the sheriff appear irregular to the sheriff, and the claimant objects to the failure of the sheriff to issue a certificate of redemption pursuant to subsection (2)(d) of this section, the sheriff shall give written notice to the court of the objection pursuant to ORS 18.992.

Â Â Â Â Â  (4) If a claimant pays the sheriff the redemption amount specified in the redemption notice, but the sheriff does not issue a certificate of redemption pursuant to subsection (2) of this section, the sheriff shall give the claimant a receipt for the funds in lieu of a certificate of redemption.

Â Â Â Â Â  (5) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the redemption notice is of no effect and the sheriff shall return the payment to the claimant unless:

Â Â Â Â Â  (a) The claimant objects to the response in the manner provided by ORS 18.973; or

Â Â Â Â Â  (b) The claimant pays additional amounts claimed in the response, plus interest, in the manner provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a response is filed with the sheriff in the manner required by ORS 18.972 before the payment date specified in the notice, and the claimant makes payment as required by subsection (1) of this section but fails to pay additional amounts claimed in the response, the sheriff shall issue a certificate of redemption to the claimant dated as of the date that the receipt was issued under subsection (4) of this section if the claimant pays additional amounts claimed in the response, plus interest, within seven days after the date the receipt was issued. [2005 c.542 Â§44e]

Â Â Â Â Â  18.978 Court proceedings on objections. (1) If an objection is filed under ORS 18.971 or 18.973, the sheriff shall transmit to the court administrator copies of all records relating to the sale that are within the sheriffÂs possession.

Â Â Â Â Â  (2) The court shall schedule a hearing on an objection filed under ORS 18.971 or 18.973 as soon as possible.

Â Â Â Â Â  (3) If a certificate holder files an objection under ORS 18.971, and the court determines that the claimant is eligible to redeem, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975. If the court determines that the claimant is not eligible to redeem, the court shall direct the sheriff to refund all amounts paid by the claimant to the sheriff.

Â Â Â Â Â  (4) If an objection is filed by a claimant under ORS 18.973, the court shall determine the proper redemption amount. If the court determines that the proper redemption amount is greater than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant upon payment of the additional amounts plus interest within 10 days after entry of the courtÂs order, dated as of the date that the receipt was issued under ORS 18.975. If the additional amounts and interest are not paid within the time allowed, the redemption is void and the sheriff shall refund to the claimant all amounts paid to the sheriff. If the court determines that the proper redemption amount is less than the amount paid under ORS 18.975, the court shall direct the sheriff to issue a certificate of redemption to the claimant, dated as of the date that the receipt was issued under ORS 18.975, and order a refund to the claimant of the amounts determined by the court to be in excess of the proper redemption amount.

Â Â Â Â Â  (5) Upon issuance of a certificate of redemption under this section, the sheriff shall deliver to the certificate holder the amount determined to be the proper redemption amount.

Â Â Â Â Â  (6) If the court determines under subsection (4) of this section that the proper redemption amount is greater than the amount paid under ORS 18.975, and determines that the amount specified in the redemption notice does not represent a good faith attempt to determine the proper redemption amount, the court shall enter judgment against the claimant for all attorney fees incurred by the certificate holder in the proceedings. [2005 c.542 Â§44f]

Â Â Â Â Â  18.980 Accounting. (1) A judgment debtor may require that a certificate holder provide an accounting under this section by including a request for an accounting in the redemption notice. If a redemption notice includes a request for an accounting, the certificate holder shall attach an accounting to the response given under ORS 18.972. The accounting must reflect:

Â Â Â Â Â  (a) The amount of any taxes the certificate holder has paid on the property, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (b) Any amounts necessarily expended by the certificate holder to prevent waste, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (c) Any amounts that the certificate holder has paid on liens superior to the lien of the certificate holder, with interest at the rate of nine percent per annum from the date of payment.

Â Â Â Â Â  (d) The amount owing on the lien of the certificate holder, if the certificate holder is a redemptioner.

Â Â Â Â Â  (e) The net proceeds of rents, income or profits from the property by the certificate holder while the certificate holder has been in possession of the property.

Â Â Â Â Â  (2) If a redemption notice includes a request for an accounting and the certificate holder fails to respond as required by ORS 18.972, the time for paying the redemption amount is automatically extended to 30 days after the redemption date specified in the redemption notice or until the time specified by subsection (4) of this section if a claimant files a motion under subsection (3) of this section.

Â Â Â Â Â  (3) If a redemption notice includes a request for an accounting, and the certificate holder fails to respond as required by ORS 18.972, the claimant may file a motion with the court requesting an order requiring the certificate holder to show cause why the certificate holder should not be held in contempt. A motion under this subsection must be made not more than 28 days after the redemption notice is served on the certificate holder. The claimant must deliver a copy of the motion to the sheriff.

Â Â Â Â Â  (4) If a motion is filed under subsection (3) of this section:

Â Â Â Â Â  (a) The time for redemption of the property is automatically extended to 30 days after the accounting is provided by the certificate holder; and

Â Â Â Â Â  (b) The time for paying the redemption amount is automatically extended to 30 days after the accounting is provided by the certificate holder. [2005 c.542 Â§45]

Â Â Â Â Â  18.981 Manner of payment. (1) Except as provided in this section, a sheriff shall accept as payment from a claimant a cashierÂs check or cash. Except as provided in this section, a sheriff shall accept any combination of cashierÂs checks or cash that is adequate to pay the redemption amount.

Â Â Â Â Â  (2) A sheriff shall accept a cashierÂs check as payment only if the cashierÂs check is made payable to the sheriff and is drawn on a financial institution that is authorized to do business under the laws of
Oregon
or the
United States
. If any part of the redemption amount is paid with a cashierÂs check, the sheriff shall give the purchaser a receipt for the funds in lieu of a certificate of redemption under ORS 18.975.

Â Â Â Â Â  (3) If any part of the redemption amount is paid with a cashierÂs check, the sheriff shall deposit the check in a financial institution not later than the end of the first business day after the day on which the check is received. The check must be deposited in a separate account.

Â Â Â Â Â  (4) If the sheriff receives verification from a financial institution within 15 days after the date of the redemption that all cashierÂs checks delivered to the sheriff for the redemption have received final settlement, and the sheriff is required to give a certificate of redemption under ORS 18.975, the sheriff shall mail to the claimant by first class mail a certificate of redemption and deliver to the certificate holder all amounts paid to the sheriff. If the sheriff is not required to give a certificate of redemption under ORS 18.975, the sheriff shall give the person tendering the amounts a receipt for the funds in lieu of a certificate of redemption, and shall deliver a certificate of redemption and the amounts paid to the sheriff only as provided in ORS 18.978 after a final decision by the court.

Â Â Â Â Â  (5) If the sheriff does not receive verification from a financial institution within 15 days after the checks are deposited that all cashierÂs checks delivered to the sheriff have received final settlement, the redemption is void and the sheriff shall return to the claimant any cash tendered by the claimant and any amounts received for cashierÂs checks for which final settlement was received, less any bank charges incurred for cashierÂs checks and any other amount allowed by law.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂCashierÂs checkÂ has the meaning given that term in ORS 73.0104.

Â Â Â Â Â  (b) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. [2005 c.542 Â§46]

Â Â Â Â Â  18.982 Redemptioner must provide sheriff with address. A redemptioner must provide the sheriff with an address to which a redemption notice may be sent and must notify the sheriff of any change in address until the redemptioner transfers the redemptionerÂs interest in the property, the property is redeemed or the expiration of the time allowed for another redemption, whichever occurs first. Any person who acquires the redemptionerÂs interest in the property must notify the sheriff of the transfer, provide the sheriff with an address to which a redemption notice may be sent, and notify the sheriff of any change in address until there is a another transfer, the property is redeemed or the expiration of the time allowed for another redemption, whichever occurs first. [2005 c.542 Â§46a]

(Waste)

Â Â Â Â Â  18.983 Court may restrain waste. Upon motion of a claimant, or a certificate holder who is not in possession of the property, the court may restrain waste of the real property sold at an execution sale. A person in possession of the real property does not commit waste of the property by continuing to use the property in the same manner in which the property was used before the execution sale, by engaging in the ordinary course of husbandry on the property or by making necessary repairs to buildings. [2005 c.542 Â§47]

(SheriffÂs Deed)

Â Â Â Â Â  18.985 SheriffÂs deed. (1) Unless the property is redeemed by the judgment debtor, upon request of the certificate holder and payment of the fee required by ORS 21.410 (1)(c), the sheriff shall execute and deliver a deed for real property sold at an execution sale. The deed shall convey the property to the certificate holder. The deed shall be delivered to the certificate holder as soon as possible.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the court may direct the sheriff to execute a deed to a certificate holder before the expiration of the time allowed for redemption if the certificate holder establishes that the certificate holder has acquired the rights of all persons entitled to redeem. [2005 c.542 Â§48]

SPECIAL RULES FOR SPECIFIC TYPES OF PROPERTY

Â Â Â Â Â  18.986 Manufactured dwellings and floating homes. (1) Except as provided in subsection (2) of this section, a manufactured dwelling or floating home must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993 if the real property upon which the manufactured dwelling or floating home is located is to be sold at the execution sale.

Â Â Â Â Â  (2) A manufactured dwelling or floating home that is held as inventory for sale or lease in the normal course of business must be levied on and sold in the same manner as provided for tangible personal property under ORS 18.860 to 18.993.

Â Â Â Â Â  (3) If the real property upon which a manufactured dwelling or floating home is located is not to be sold at the execution sale, and the manufactured dwelling or floating home is not held as inventory for sale or lease in the normal course of business, the manufactured dwelling or floating home must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993 except that:

Â Â Â Â Â  (a) The legal description required by ORS 18.875 (1)(e) need not be included in the instructions to the sheriff; and

Â Â Â Â Â  (b) The sheriff shall give the purchaser of a manufactured dwelling or floating home a bill of sale under ORS 18.940 and not a certificate of sale under ORS 18.942.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂFloating homeÂ has the meaning given that term in ORS 830.700.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003. [2005 c.542 Â§49]

Â Â Â Â Â  18.987 PurchaserÂs interest in land sale contract; leasehold interest in land with unexpired term of more than two years. (1) Except as provided in this section, a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or a leasehold interest in land with an unexpired term of more than two years must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (2) The legal description required by ORS 18.875 (1)(e) in instructions to a sheriff directing the sale of a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or the sale of a leasehold interest in land with an unexpired term of more than two years must be of the property sold under the land sale contract, or of the real property subject to the lease.

Â Â Â Â Â  (3) There is no right of redemption if a purchaserÂs interest in a land sale contract, as defined by ORS 18.960, is sold at an execution sale pursuant to a judgment enforcing the sellerÂs rights under the contract and if the judgment directing the sale of the purchaserÂs interest indicates that the purchaserÂs interest is sold without redemption rights. [2005 c.542 Â§50]

Â Â Â Â Â  18.988 SellerÂs right to receive payments under land sale contract. (1) Except as provided by this section, the right of a seller to receive payments under a land sale contract, as defined by ORS 18.960:

Â Â Â Â Â  (a) May not be sold pursuant to a writ of garnishment;

Â Â Â Â Â  (b) May be sold only under a writ of execution in conjunction with a sale of the sellerÂs interest in the real property; and

Â Â Â Â Â  (c) Must be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (2) This section does not affect the ability of a judgment creditor to garnish payments owed to a seller under a land sale contract, as defined by ORS 18.960, that are due when the writ of garnishment is delivered or within 45 days after the writ of garnishment is delivered, as provided by ORS 18.685 (5). [2005 c.542 Â§51]

Â Â Â Â Â  18.989 Equitable interests in property. (1) Except as provided in subsection (3) of this section, an equitable interest in property may be sold pursuant to a writ of execution only if:

Â Â Â Â Â  (a) An order or judgment specifically authorizes the sale of the equitable interest; and

Â Â Â Â Â  (b) The writ of execution specifically directs the sale of the equitable interest.

Â Â Â Â Â  (2) If a writ of execution specifically directs the sale of the equitable interest in property, the judgment creditor must submit a copy of the order or judgment authorizing the sale with the instructions to the sheriff required by ORS 18.875.

Â Â Â Â Â  (3) If a writ of execution specifically directs the sale of the equitable interest in real property, the equitable interest shall be levied on and sold in the same manner as provided for real property under ORS 18.860 to 18.993.

Â Â Â Â Â  (4) A purchaserÂs interest in a land sale contract, as defined by ORS 18.960, or a leasehold interest in land with an unexpired term of more than two years, may be sold pursuant to a writ of execution even though the sale is not specifically authorized by an order or judgment and the writ does not specifically direct the sale of the interest. [2005 c.542 Â§52]

MISCELLANEOUS

Â Â Â Â Â  18.992 Referral of disputes to court. If at any time a judgment debtor, judgment creditor, purchaser or lien claimant objects to the performance by a sheriff of any duty imposed on the sheriff under ORS 18.860 to 18.993, the sheriff may give written notice of the objection to the court and request that the court resolve the dispute. If written notice is given to the court under this section, the court shall resolve the dispute and provide such additional instructions to the sheriff as may be necessary. [2005 c.542 Â§53]

Â Â Â Â Â  18.993 Effect of ORS 18.860 to 18.993 on courtÂs ability to direct seizure. Nothing in ORS 18.860 to 18.993 affects the ability of a court to direct seizure of property under ORS 18.268 (2). [2005 c.542 Â§54]

Â Â Â Â Â  18.999 Recovery of expenses incurred in enforcing judgment and certain other monetary obligations. This section establishes the right of a plaintiff to recover certain moneys the plaintiff has expended to recover a debt under ORS 18.854 or to enforce a judgment and establishes procedures for that recovery. The following apply to this section:

Â Â Â Â Â  (1) When a plaintiff receives moneys under a garnishment, attachment or payment, the plaintiff may proceed as follows:

Â Â Â Â Â  (a) Before crediting the total amount of moneys received against the judgment or debt, the plaintiff may recover and keep from the total amount received under the garnishment, attachment or payment any moneys allowed to be recovered under this section.

Â Â Â Â Â  (b) After recovering moneys as allowed under paragraph (a) of this subsection, the plaintiff shall credit the remainder of the moneys received against the judgment or debt as provided by law.

Â Â Â Â Â  (2) Moneys recovered under subsection (1)(a) of this section shall not be considered moneys paid on and to be credited against the original judgment or debt sought to be enforced. No additional judgment is necessary to recover moneys in the manner provided in subsection (1)(a) of this section.

Â Â Â Â Â  (3) The only moneys a plaintiff may recover under subsection (1)(a) of this section are those described in subsection (4) of this section that the plaintiff has paid to enforce the existing specific judgment or debt that the specific garnishment or attachment was issued to enforce or upon which the payment was received. Moneys recoverable under subsection (1)(a) of this section remain recoverable and, except as provided under subsection (8) of this section, may be recovered from moneys received by the plaintiff under subsequent garnishments, attachments or payments on the same specific judgment or debt.

Â Â Â Â Â  (4) This section allows the recovery only of the following:

Â Â Â Â Â  (a) Statutorily established moneys that meet the requirements under subsection (3) of this section, as follows:

Â Â Â Â Â  (A) GarnisheeÂs search fees under ORS 18.790.

Â Â Â Â Â  (B) Fees for delivery of writs of garnishment under ORS 18.652.

Â Â Â Â Â  (C) Circuit court fees as provided under ORS 21.325.

Â Â Â Â Â  (D) County court fees as provided under ORS 5.125.

Â Â Â Â Â  (E) County clerk recording fees as provided in ORS 205.320.

Â Â Â Â Â  (F) Actual fees or disbursements made under ORS 21.410.

Â Â Â Â Â  (G) Costs of execution as provided in ORS 105.112.

Â Â Â Â Â  (H) Fees paid to an attorney for issuing a garnishment in an amount not to exceed $12 for each garnishment.

Â Â Â Â Â  (I) Costs of an execution sale as described in ORS 18.950 (2).

Â Â Â Â Â  (J) Fees paid under ORS 21.125 for motions and responses to motions filed after entry of a judgment.

Â Â Â Â Â  (b) Interest on the amounts specified in paragraph (a) of this subsection at the rate provided for judgments in ORS 82.010 for the period of time beginning with the expenditure of the amount and ending upon recovery of the amount under this section.

Â Â Â Â Â  (5) The plaintiff shall be responsible for doing all of the following:

Â Â Â Â Â  (a) Maintaining a precise accounting of moneys recovered under subsection (1)(a) of this section and making the accounting available for any proceeding relating to that judgment or debt.

Â Â Â Â Â  (b) Providing reasonable notice to the defendant of moneys the plaintiff recovers under subsection (1)(a) of this section.

Â Â Â Â Â  (6) Moneys recovered under subsection (1)(a) of this section remain subject to all other provisions of law relating to payments, or garnished or attached moneys including, but not limited to, those relating to exemption, claim of exemption, overpayment and holding periods.

Â Â Â Â Â  (7) Nothing in this section limits the right of a plaintiff to recover moneys described in this section or other moneys in any manner otherwise allowed by law.

Â Â Â Â Â  (8) A writ of garnishment or attachment is not valid if issued solely to recover moneys recoverable under subsection (1)(a) of this section unless the right to collect the moneys is first reduced to a judgment or to a debt enforceable under ORS 18.854. [Formerly 18.910; 2007 c.860 Â§Â§11,31]

Â Â Â Â Â  Note: 18.999 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 18 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 19

Chapter 19 Â Appeals

2007 EDITION

APPEALS

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

19.005Â Â Â Â Â Â  Definitions

APPEALABLE JUDGMENTS

(Generally)

19.205Â Â Â Â Â Â  Appealable judgments and orders

(Class Actions)

19.215Â Â Â Â Â Â  Determining amount in controversy in class action for purposes of appeal

19.225Â Â Â Â Â Â  Appealability of certain orders in class actions

(Determining Whether Judgment Appealable)

19.235Â Â Â Â Â Â  Jurisdiction for determining whether decision is appealable

COMMENCING AN APPEAL

(Generally)

19.240Â Â Â Â Â Â  How appeal to Court of Appeals taken

19.245Â Â Â Â Â Â  Who may appeal; appeal of default judgments and judgments taken by confession; appeal of stipulated judgments

(Notice of Appeal)

19.250Â Â Â Â Â Â  Contents of notice of appeal

19.255Â Â Â Â Â Â  Time for service and filing of notice of appeal

19.260Â Â Â Â Â Â  Filing by mail

19.265Â Â Â Â Â Â  Payment of filing fee

(Jurisdiction of Appellate Court and Trial Court)

19.270Â Â Â Â Â Â  Appellate jurisdiction of Supreme Court and Court of Appeals; trial court jurisdiction to enter appealable judgment

19.275Â Â Â Â Â Â  Continuing jurisdiction of trial court in certain domestic relations cases

UNDERTAKINGS ON APPEAL AND STAYS OF JUDGMENT

(Undertakings)

19.300Â Â Â Â Â Â  Undertakings on appeal generally; filing and service

19.305Â Â Â Â Â Â  Qualifications of sureties; objections

19.310Â Â Â Â Â Â  Waiver, reduction or limitation of undertaking

19.312Â Â Â Â Â Â  Supersedeas undertaking in certain actions against tobacco product manufacturer

(Letter of Credit in Support of Undertaking)

19.315Â Â Â Â Â Â  Requirements for use of letter of credit

19.320Â Â Â Â Â Â  Expiration and renewal of letter of credit

19.325Â Â Â Â Â Â  Payment on letter of credit

(Stays)

19.330Â Â Â Â Â Â  Stays generally

19.335Â Â Â Â Â Â  Stay by filing of supersedeas undertaking

19.340Â Â Â Â Â Â  Waiver of supersedeas undertaking; sale of perishables

19.345Â Â Â Â Â Â  Enforcement of judgment in contract action notwithstanding appeal

19.350Â Â Â Â Â Â  Discretionary stay by court

19.355Â Â Â Â Â Â  Stay of domestic relations judgment

(Appellate Review of Trial Court Orders Relating to Undertakings and Stays)

19.360Â Â Â Â Â Â  Appellate review of trial court orders relating to undertakings and stays

RECORD ON APPEAL

19.365Â Â Â Â Â Â  Preparation and transmission of record generally

19.370Â Â Â Â Â Â  Certification of transcript; effect of referral to appellate mediation; correction of errors; settlement order

19.375Â Â Â Â Â Â  Cost of transcript

19.380Â Â Â Â Â Â  Agreed narrative statement

19.385Â Â Â Â Â Â  Audio records

19.390Â Â Â Â Â Â  Bill of exceptions not required

19.395Â Â Â Â Â Â  Time extensions for preparation of record

HEARINGS ON APPEALS

19.400Â Â Â Â Â Â  Where appeals heard

DISPOSITION OF APPEALS

(Certification of Appeal to Supreme Court)

19.405Â Â Â Â Â Â  Certification of appeal to Supreme Court

(Stipulated Dismissals and Settlements)

19.410Â Â Â Â Â Â  Stipulated dismissals; settlement; effect of settlement on pending appeal

(Disposition on Merits)

19.415Â Â Â Â Â Â  Scope of appellate review

19.420Â Â Â Â Â Â  Action by appellate court on appeal; review of order granting new trial or judgment notwithstanding verdict; reversal upon loss or destruction of reporterÂs notes or audio records

19.425Â Â Â Â Â Â  Review of intermediate orders; directing restitution

19.430Â Â Â Â Â Â  Review of trial court order granting a new trial on courtÂs own initiative

19.435Â Â Â Â Â Â  Memorandum decisions

(Attorney Fees and Penalties)

19.440Â Â Â Â Â Â  Award of attorney fees authorized by statute

19.445Â Â Â Â Â Â  Damages upon affirmance of judgment

(Appellate Judgment)

19.450Â Â Â Â Â Â  Appellate judgment; when effective; effect of entry in trial court register; effect on judgment lien

MISCELLANEOUS

19.500Â Â Â Â Â Â  Service of documents under provisions of chapter

19.510Â Â Â Â Â Â  Powers of successor trial judge with respect to appeals

GENERAL PROVISIONS

Â Â Â Â Â  19.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂExhibitsÂ means exhibits offered and received or rejected in the trial court.

Â Â Â Â Â  (2) ÂJudgmentÂ means a judgment or appealable order, as provided in ORS 19.205.

Â Â Â Â Â  (3) ÂNotice of appealÂ includes a notice of cross-appeal.

Â Â Â Â Â  (4) ÂRecordÂ or Ârecord of the caseÂ means the trial court file and any transcript, narrative statement and exhibits.

Â Â Â Â Â  (5) ÂSupersedeas undertakingÂ means an undertaking on appeal that secures performance of a judgment being appealed and operates to stay enforcement of the judgment pending appeal.

Â Â Â Â Â  (6) ÂTranscriptÂ means the transcript of the court reporterÂs report as provided in ORS 8.340, 8.350 and 8.360 and any transcript of an audio record prepared under ORS 19.370.

Â Â Â Â Â  (7) ÂTrial court fileÂ means all the original papers filed in the trial court whether before or after judgment, including but not limited to the summons and proof of service thereof, pleadings, motions, affidavits, depositions, stipulations, orders, jury instructions, the judgment, the notice of appeal and the undertaking on appeal.

Â Â Â Â Â  (8) ÂUndertaking for costsÂ means an undertaking on appeal that secures payment of costs and disbursements that may be awarded against an appellant on appeal, and any amounts that may be awarded to the respondent under the provisions of ORS 19.445.

Â Â Â Â Â  (9) ÂUndertaking on appealÂ means a promise secured by sureties or by money, bond or any other security described in ORS 22.020. ÂUndertaking on appealÂ includes undertakings for costs and supersedeas undertakings. [1959 c.558 Â§2; 1985 c.734 Â§2; 1997 c.71 Â§12; 1997 c.389 Â§23; 1997 c.801 Â§124; 1999 c.59 Â§9; 1999 c.367 Â§5; 2003 c.576 Â§280]

Â Â Â Â Â  19.010 [Amended by 1973 c.197 Â§1; 1977 c.208 Â§4; 1979 c.562 Â§3; 1981 c.898 Â§18; 1997 c.389 Â§24; renumbered 19.205 in 1997]

Â Â Â Â Â  19.013 [Formerly 13.410; renumbered 19.215 in 1997]

Â Â Â Â Â  19.015 [Formerly 13.400; renumbered 19.225 in 1997]

Â Â Â Â Â  19.020 [Renumbered 19.245 in 1997]

Â Â Â Â Â

Â Â Â Â Â  19.023 [Formerly 19.030; 1969 c.198 Â§37; 1973 c.207 Â§3; 1981 c.177 Â§1; 1997 c.389 Â§5; renumbered 19.240 in 1997]

Â Â Â Â Â  19.026 [1959 c.558 Â§4; 1973 c.207 Â§4; 1979 c.284 Â§55; 1987 c.852 Â§5; renumbered 19.255 in 1997]

Â Â Â Â Â  19.028 [1979 c.297 Â§1; 1985 c.734 Â§3; 1987 c.852 Â§6; 1989 c.768 Â§12; 1997 c.389 Â§6; renumbered 19.260 in 1997]

Â Â Â Â Â  19.029 [1959 c.558 Â§5; 1971 c.565 Â§6; 1973 c.207 Â§5; 1983 c.621 Â§1; 1985 c.734 Â§4; renumbered 19.250 in 1997]

Â Â Â Â Â  19.030 [Amended by 1959 c.558 Â§3; renumbered 19.023]

Â Â Â Â Â  19.033 [1959 c.558 Â§6; 1969 c.198 Â§38; 1971 c.565 Â§7; 1983 c.673 Â§22; 1983 c.740 Â§4; 1985 c.734 Â§5; 1989 c.195 Â§1; 1995 c.800 Â§11; 1997 c.71 Â§14; 1997 c.389 Â§20; 1997 c.801 Â§90; renumbered 19.270 in 1997]

Â Â Â Â Â  19.034 [1987 c.712 Â§2; renumbered 19.235 in 1997]

Â Â Â Â Â  19.035 [1959 c.558 Â§7; 1963 c.27 Â§1; 1969 c.198 Â§39; 1971 c.193 Â§19; 1983 c.774 Â§6; renumbered 19.265 in 1997]

Â Â Â Â Â  19.038 [1959 c.558 Â§8; 1981 c.483 Â§1; 1983 c.673 Â§23; 1985 c.734 Â§6; 1991 c.331 Â§3; 1995 c.79 Â§7; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.040 [Amended by 1977 c.416 Â§6; 1981 c.483 Â§2; 1985 c.734 Â§7; 1991 c.331 Â§4; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.045 [1959 c.558 Â§9; 1977 c.416 Â§1; 1985 c.734 Â§8; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.050 [Amended by 1983 c.763 Â§60; 1987 c.852 Â§7; repealed by 1997 c.71 Â§20]

Â Â Â Â Â  19.060 [Amended by 1997 c.71 Â§15; renumbered 19.345 in 1997]

Â Â Â Â Â  19.065 [1959 c.558 Â§10; 1969 c.198 Â§40; 1997 c.389 Â§21; 1997 c.801 Â§124a; renumbered 19.365 in 1997]

Â Â Â Â Â  19.069 [1971 c.565 Â§10; 1997 c.801 Â§125; renumbered 19.385 in 1997]

Â Â Â Â Â  19.070 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.074 [1959 c.558 Â§11; 1969 c.198 Â§41; 1971 c.193 Â§20; 1971 c.565 Â§8; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.078 [1959 c.558 Â§12; 1971 c.193 Â§21; 1971 c.565 Â§11; 1981 c.51 Â§1; 1989 c.1053 Â§9; 1995 c.273 Â§7; 1997 c.801 Â§126; renumbered 19.370 in 1997]

Â Â Â Â Â  19.080 [Amended by 1959 c.558 Â§18; renumbered 19.118]

Â Â Â Â Â  19.084 [1959 c.558 Â§13; 1985 c.565 Â§2a; renumbered 19.375 in 1997]

Â Â Â Â Â  19.088 [1959 c.558 Â§14; 1969 c.198 Â§42; 1971 c.193 Â§22; renumbered 19.380 in 1997]

Â Â Â Â Â  19.090 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.094 [1959 c.558 Â§15; 1963 c.372 Â§1; 1969 c.198 Â§43; repealed by 1971 c.565 Â§12 (19.095 enacted in lieu of 19.094)]

Â Â Â Â Â  19.095 [1971 c.565 Â§13 (19.095 enacted in lieu of 19.094); renumbered 19.395 in 1997]

Â Â Â Â Â  19.098 [1959 c.558 Â§16; 1969 c.198 Â§44; 1971 c.193 Â§23; 1971 c.565 Â§14; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.100 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.104 [1959 c.558 Â§27; 1979 c.284 Â§56; 1997 c.389 Â§25; 1997 c.801 Â§128; renumbered 19.500 in 1997]

Â Â Â Â Â  19.108 [1959 c.558 Â§20 (enacted in lieu of 19.110); 1969 c.198 Â§45; 1971 c.193 Â§24; 1985 c.734 Â§9; repealed by 1997 c.389 Â§22]

Â Â Â Â Â  19.110 [Repealed by 1959 c.558 Â§19 (19.108 enacted in lieu of 19.110)]

Â Â Â Â Â  19.111 [1985 c.734 Â§11; 1997 c.389 Â§19; 1997 c.801 Â§89; renumbered 19.410 in 1997]

Â Â Â Â Â  19.114 [1959 c.558 Â§22; renumbered 19.390 in 1997]

Â Â Â Â Â  19.118 [Formerly 19.080; 1969 c.198 Â§46; 1983 c.763 Â§7; renumbered 19.400 in 1997]

Â Â Â Â Â  19.120 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  19.125 [1959 c.558 Â§21; 1965 c.177 Â§6; 1979 c.396 Â§1; renumbered 19.415 in 1997]

Â Â Â Â Â  19.130 [Amended by 1955 c.497 Â§6; 1959 c.558 Â§24; 1969 c.198 Â§47; 1985 c.540 Â§45; renumbered 19.420 in 1997]

Â Â Â Â Â  19.140 [Renumbered 19.425 in 1997]

Â Â Â Â Â  19.150 [Amended by 1959 c.33 Â§1; repealed by 1959 c.558 Â§25 (19.190 enacted in lieu of 19.150)]

Â Â Â Â Â  19.160 [Renumbered 19.445 in 1997]

Â Â Â Â Â  19.170 [1959 c.558 Â§17; renumbered 19.510 in 1997]

Â Â Â Â Â  19.180 [1959 c.558 Â§23; 1969 c.198 Â§48; renumbered 19.435 in 1997]

Â Â Â Â Â  19.190 [1959 c.558 Â§26 (enacted in lieu of 19.150); 1969 c.198 Â§49; 1981 c.178 Â§1; 1985 c.540 Â§27; 1985 c.734 Â§12; 1987 c.586 Â§11; 1997 c.71 Â§16; renumbered 19.450 in 1997]

Â Â Â Â Â  19.200 [1979 c.284 Â§58; renumbered 19.430 in 1997]

APPEALABLE JUDGMENTS

(Generally)

Â Â Â Â Â  19.205 Appealable judgments and orders. (1) Unless otherwise provided by law, a limited judgment, general judgment or supplemental judgment, as those terms are defined by ORS 18.005, may be appealed as provided in this chapter. A judgment corrected under ORCP 71 may be appealed only as provided in ORS 18.107 and 18.112.

Â Â Â Â Â  (2) An order in an action that affects a substantial right, and that effectively determines the action so as to prevent a judgment in the action, may be appealed in the same manner as provided in this chapter for judgments.

Â Â Â Â Â  (3) An order that is made in the action after a general judgment is entered and that affects a substantial right, including an order granting a new trial, may be appealed in the same manner as provided in this chapter for judgments.

Â Â Â Â Â  (4) No appeal to the Court of Appeals shall be taken or allowed in any action for the recovery of money or damages only unless it appears from the pleadings that the amount in controversy exceeds $250.

Â Â Â Â Â  (5) An appeal may be taken from the circuit court in any special statutory proceeding under the same conditions, in the same manner and with like effect as from a judgment or order entered in an action, unless appeal is expressly prohibited by the law authorizing the special statutory proceeding.

Â Â Â Â Â  (6) Nothing in ORS chapter 18 affects the authority of an appellate court to dismiss an appeal or to remand a proceeding to the trial court under ORS 19.270 (4) based on the appellate courtÂs determination that the appeal has not been taken from an appealable judgment or order. [Formerly 19.010; 2003 c.576 Â§85]

Â Â Â Â Â  19.210 [1981 c.550 Â§2; 1997 c.389 Â§3; renumbered 19.405 in 1997]

(Class Actions)

Â Â Â Â Â  19.215 Determining amount in controversy in class action for purposes of appeal. The aggregate amount of the claims of all potential class members in a class action under ORCP 32 shall determine whether the amount in controversy is sufficient to satisfy the provisions of ORS 19.205 (4) for the purposes of any appeal to the Court of Appeals. [Formerly 19.013; 2003 c.576 Â§573]

Â Â Â Â Â  19.220 [1981 c.897 Â§107; renumbered 19.440 in 1997]

Â Â Â Â Â  19.225 Appealability of certain orders in class actions. When a circuit court judge, in making in a class action under ORCP 32 an order not otherwise appealable, is of the opinion that such order involves a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal from the order may materially advance the ultimate termination of the litigation, the judge shall so state in writing in such order. The Court of Appeals may thereupon, in its discretion, permit an appeal to be taken from such order to the Court of Appeals if application is made to the court within 10 days after the entry of the order. Application for such an appeal shall not stay proceedings in the circuit court unless the circuit court judge or the Court of Appeals or a judge thereof shall so order. [Formerly 19.015]

Â Â Â Â Â  19.230 [1987 c.793 Â§1; 1991 c.817 Â§17; 1995 c.595 Â§20; renumbered 34.102 in 1997]

(Determining Whether Judgment Appealable)

Â Â Â Â Â  19.235 Jurisdiction for determining whether decision is appealable. (1) Notwithstanding ORS 19.270, if any party or the trial court on its own motion, on receiving actual notice of the filing of the notice of appeal, raises the issue whether the decision being appealed is appealable, the trial court shall have jurisdiction to make a summary determination, with or without a hearing, whether the decision is appealable. As used in this section, ÂdecisionÂ means any trial court ruling, either oral or written.

Â Â Â Â Â  (2) If the trial court determines that the decision is not appealable, the trial court, in its discretion, may proceed through entry of judgment or stay proceedings pending an appellate court determination of the existence of an appealable decision. The trial court may refer the question of the existence of an appealable decision to the court to which the appeal is taken. Neither an order by the trial court to proceed through entry of judgment, an order by the trial court to stay proceedings pending an appellate court determination, nor a trial court referral of the question of the existence of an appealable decision to the appellate court is appealable. However, on motion of any party or on its own motion the appellate court may stay proceedings in the trial court or stay any order or judgment entered by the trial court pending a final determination of appealability.

Â Â Â Â Â  (3) When a party by motion, the trial court by referral or the appellate court on its own motion raises the issue whether the decision is appealable, the appellate court may make a summary determination of the appealability of the decision. A summary determination of the appealability of a decision under this subsection is subject to review by the Supreme Court as provided in ORS 2.520 except that the petition for review shall be served and filed within 14 days after the date of the courtÂs determination. Either the Court of Appeals or the Supreme Court may shorten the time period within which the petition for review shall be filed. A petition for review of a determination under this subsection shall not be treated as a request for reconsideration by the Court of Appeals. The Supreme Court shall expedite its review of the Court of AppealsÂ summary determination under this subsection.

Â Â Â Â Â  (4)(a) The trial courtÂs authority to proceed with a case under subsection (2) of this section shall end when the appellate court has made an express determination that an appeal has been taken from an appealable order or judgment, all means for obtaining review of that determination under subsection (3) of this section have been exhausted, and the State Court Administrator at the direction of the court has mailed copies of the final appellate court determination to the trial court and the parties; otherwise, the trial courtÂs jurisdiction shall continue.

Â Â Â Â Â  (b) No action by the trial court taken pursuant to subsections (1) and (2) of this section, except for entry of judgment, shall be void solely because an appellate court later determines that a notice of appeal was filed from an appealable decision. [Formerly 19.034]

COMMENCING AN APPEAL

(Generally)

Â Â Â Â Â  19.240 How appeal to Court of Appeals taken. (1) An appeal to the Court of Appeals shall be taken in the manner prescribed in this chapter.

Â Â Â Â Â  (2) The appeal shall be taken by causing a notice of appeal, in the form prescribed by ORS 19.250, to be served:

Â Â Â Â Â  (a) On all parties who have appeared in the action, suit or proceeding;

Â Â Â Â Â  (b) On the trial court administrator; and

Â Â Â Â Â  (c) On the trial court transcript coordinator if a transcript is designated in connection with the appeal.

Â Â Â Â Â  (3) The original of the notice with proof of service indorsed thereon or affixed thereto shall be filed with the Court of Appeals. [Formerly 19.023; 1999 c.367 Â§2]

Â Â Â Â Â  19.245 Who may appeal; appeal of default judgments and judgments taken by confession; appeal of stipulated judgments. (1) Except as provided in subsections (2) and (3) of this section, any party to a judgment may appeal from the judgment.

Â Â Â Â Â  (2) A party to a judgment given by confession or for want of an answer may not appeal from the judgment except as follows:

Â Â Â Â Â  (a) A plaintiff, third party plaintiff or a party who pleaded a cross-claim or counterclaim may appeal from the judgment if the judgment is not in accord with the relief demanded in the complaint.

Â Â Â Â Â  (b) A defendant may appeal from the judgment if the trial court has entered a default judgment against the defendant as a sanction or has denied a motion to set aside a default order or judgment.

Â Â Â Â Â  (c) A defendant may appeal from the judgment if it is void.

Â Â Â Â Â  (3) A party to a stipulated judgment may appeal from the judgment only if:

Â Â Â Â Â  (a) The judgment specifically provides that the party has reserved the right to appellate review of a ruling of the trial court in the cause; and

Â Â Â Â Â  (b) The appeal presents a justiciable controversy. [Formerly 19.020; 1999 c.367 Â§1; 2001 c.541 Â§1]

(Notice of Appeal)

Â Â Â Â Â  19.250 Contents of notice of appeal. (1) The notice of appeal shall contain the following:

Â Â Â Â Â  (a) The title of the cause. The party appealing a judgment shall be designated the appellant and the adverse party the respondent, but the title of the action or proceeding is not otherwise changed by reason of the appeal.

Â Â Â Â Â  (b) The names of the parties and their attorneys.

Â Â Â Â Â  (c) A notice to all parties or their attorneys as have appeared in the action or proceedings that an appeal is taken from the judgment or some specified part thereof and designating who are the adverse parties to the appeal.

Â Â Â Â Â  (d) A designation of those portions of the proceedings and exhibits to be included in the record in addition to the trial court file. The appellant may amend the designation of record at any time after filing the notice of appeal until 35 days after the transcript is filed by filing and serving in the same manner as a notice of appeal a notice of amended designation of record. The amended notice shall clearly indicate those portions of the proceedings and exhibits being added to or deleted from the original designation of record. The designation may not be later amended by the appellant unless the appellate court so orders.

Â Â Â Â Â  (e) A plain and concise statement of the points on which the appellant intends to rely. On appeal, the appellant may rely on no other points than those set forth in such statement. If the appellant has designated for inclusion in the record all the testimony and all the instructions given and requested, no statement of points is necessary. Not later than the 15th day following the filing of the transcript, the appellant may serve and file an amended statement of points. Except by approval of the court, the appellant may then rely on no other points than those set forth in such amended statement.

Â Â Â Â Â  (f) The signature of the appellant or attorney for the appellant.

Â Â Â Â Â  (2) Within 14 days after the filing of the notice of appeal or notice of amended designation of record any other party may serve and file a designation of additional parts of the proceedings and exhibits to be included in the record. Such designation shall be served and filed as provided for the serving and filing of a notice of appeal under ORS 19.240 and 19.260. If such party also appeals, the designation shall be included in the notice of appeal of the party and shall not be served and filed separately.

Â Â Â Â Â  (3) The reporter shall prepare a transcript of such parts of the proceedings as are designated pursuant to subsection (1)(d) of this section and subsection (2) of this section. [Formerly 19.029; 1999 c.367 Â§3]

Â Â Â Â Â  19.255 Time for service and filing of notice of appeal. (1) Except as provided in subsections (2) and (3) of this section, a notice of appeal must be served and filed within 30 days after the judgment appealed from is entered in the register.

Â Â Â Â Â  (2) If a motion for a new trial is filed and served within the time allowed by ORCP 64, or a motion for judgment notwithstanding the verdict is filed and served within the time allowed by ORCP 63, a notice of appeal must be served and filed:

Â Â Â Â Â  (a) Within 30 days after the order disposing of the motion is entered in the register, or within 30 days after the motion is deemed denied under ORCP 63 D or 64 F, whichever is first; or

Â Â Â Â Â  (b) Within the time allowed by subsection (1) of this section, if the period of time provided for in subsection (1) of this section expires later than the period of time provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (3) Any other party who has appeared in the action, suit or proceeding, desiring to appeal against the appellant or any other party to the action, suit or proceeding, may serve and file notice of appeal within 10 days after the expiration of the time allowed by subsections (1) and (2) of this section. Any party not an appellant or respondent, but who becomes an adverse party to a cross appeal, may cross appeal against any party to the appeal by a written statement in the brief.

Â Â Â Â Â  (4) Except as otherwise ordered by the appellate court, when more than one notice of appeal is filed, the date on which the last such notice was filed shall be used in determining the time for preparation of the transcript, filing briefs and other steps in connection with the appeal. [Formerly 19.026; 2003 c.281 Â§1]

Â Â Â Â Â  19.260 Filing by mail. (1) Filing a notice of appeal in the Court of Appeals or the Supreme Court may be accomplished by mail. The date of filing such notice shall be the date of mailing, provided it is mailed by registered or certified mail and the party filing the notice has proof from the post office of such mailing date. Proof of mailing shall be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken. If the notice is received by the court on or before the date by which such notice is required to be filed, the party filing the notice is not required to file proof of mailing.

Â Â Â Â Â  (2) Service of notice of appeal on a party, transcript coordinator or the trial court administrator, or service of a petition for judicial review on a party or administrative agency may be accomplished by first class, registered or certified mail. The date of serving such notice shall be the date of mailing. Proof of mailing shall be certified by the party filing the notice and filed thereafter with the court to which the appeal is taken.

Â Â Â Â Â  (3) Except as otherwise provided by law, the provisions of subsections (1) and (2) of this section are applicable to petitions for judicial review, cross petitions for judicial review and petitions under the original jurisdiction of the Supreme Court or Court of Appeals. [Formerly 19.028; 1999 c.367 Â§6]

Â Â Â Â Â  19.265 Payment of filing fee. At the time the notice of appeal is filed as provided in ORS 19.240, the appellant shall deposit with the State Court Administrator the amount of the appropriate filing fee. The timely deposit of such fee is not jurisdictional, but omission to do so shall be cause for dismissal of the appeal, subject to the provisions of ORS 19.270 (3). [Formerly 19.035]

(Jurisdiction of Appellate Court and Trial Court)

Â Â Â Â Â  19.270 Appellate jurisdiction of Supreme Court and Court of Appeals; trial court jurisdiction to enter appealable judgment. (1) The Supreme Court or the Court of Appeals has jurisdiction of the cause when the notice of appeal has been served and filed as provided in ORS 19.240, 19.250 and 19.255. The trial court may exercise those powers in connection with the appeal as are conferred by law, and retains jurisdiction in the matter for the following purposes:

Â Â Â Â Â  (a) Deciding requests for attorney fees, costs and disbursements or expenses pursuant to ORCP 68 or other provision of law.

Â Â Â Â Â  (b) Enforcing the judgment, subject to any stay of the judgment.

Â Â Â Â Â  (c) Deciding a motion for judgment notwithstanding the verdict under ORCP 63.

Â Â Â Â Â  (d) Deciding a motion for new trial under ORCP 64.

Â Â Â Â Â  (e) Deciding a motion for relief from judgment under ORCP 71 B.

Â Â Â Â Â  (2) The following requirements of ORS 19.240, 19.250 and 19.255 are jurisdictional and may not be waived or extended:

Â Â Â Â Â  (a) Service of the notice of appeal on all parties identified in the notice of appeal as adverse parties or, if the notice of appeal does not identify adverse parties, on all parties who have appeared in the action, suit or proceeding, as provided in ORS 19.240 (2)(a), within the time limits prescribed by ORS 19.255.

Â Â Â Â Â  (b) Filing of the original of the notice of appeal with the Court of Appeals as provided in ORS 19.240 (3), within the time limits prescribed by ORS 19.255.

Â Â Â Â Â  (3) After the Supreme Court or the Court of Appeals has acquired jurisdiction of the cause, the omission of a party to perform any of the acts required in connection with an appeal, or to perform such acts within the time required, shall be cause for dismissal of the appeal. In the event of such omission, the court, on motion of a party or on its own motion may dismiss the appeal. An appeal dismissed on a partyÂs motion or on the courtÂs own motion may be reinstated upon showing of good cause.

Â Â Â Â Â  (4) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction, with leave of the appellate court, to enter an appealable judgment if the appellate court determines that:

Â Â Â Â Â  (a) At the time of the filing of the notice of appeal the trial court intended to enter an appealable judgment; and

Â Â Â Â Â  (b) The judgment from which the appeal is taken is defective in form or was entered at a time when the trial court did not have jurisdiction of the cause under subsection (1) of this section, or the trial court had not yet entered an appealable judgment.

Â Â Â Â Â  (5) Notwithstanding the filing of a notice of appeal, the trial court has jurisdiction:

Â Â Â Â Â  (a) To enter an order or supplemental judgment under ORCP 71 or ORS 19.275, 107.105 (4) or 107.452; and

Â Â Â Â Â  (b) To enter an order or supplemental judgment for the purpose of implementing a settlement as allowed by ORS 19.410 (3).

Â Â Â Â Â  (6) Jurisdiction of the appellate court over a cause ends when a copy of the appellate judgment is mailed by the State Court Administrator to the court from which the appeal was taken pursuant to ORS 19.450, except that the appellate court may:

Â Â Â Â Â  (a) Recall the appellate judgment as justice may require;

Â Â Â Â Â  (b) Stay enforcement of the appellate judgment to allow the filing of a petition for writ of certiorari to the Supreme Court of the
United States
; and

Â Â Â Â Â  (c) Stay enforcement of the appellate judgment pending disposition of the matter by the Supreme Court of the
United States
or for such other time as the
Oregon
appellate court may deem appropriate.

Â Â Â Â Â  (7) If a limited or supplemental judgment is appealed, the jurisdiction of the appellate court is limited to the matters decided by the limited or supplemental judgment, and the trial court retains jurisdiction over all other matters in the proceeding.

Â Â Â Â Â  (8) After jurisdiction of the appellate court ends, all orders which may be necessary to carry the appellate judgment into effect shall be made by the court from which the appeal was taken. [Formerly 19.033; 2003 c.576 Â§86; 2005 c.568 Â§25c; 2007 c.66 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 66, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 19.270 by section 1 of this 2007 Act apply only to causes for which a notice of appeal is filed on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.66 Â§2]

Â Â Â Â Â  19.275 Continuing jurisdiction of trial court in certain domestic relations cases. (1) Any motion that requires a showing of a change of circumstances before the court may modify a judgment, including a motion to reconsider the spousal or child support provisions of a judgment pursuant to ORS 107.135, may be filed with the trial court while an appeal from the judgment is pending before an appellate court. The filing of a motion under this subsection does not affect the right of the appellant to pursue the appeal of the judgment.

Â Â Â Â Â  (2) The trial court in its discretion may proceed to hear and decide a motion under this section or may hold the motion in abeyance pending disposition of the appeal.

Â Â Â Â Â  (3) Pursuant to the provisions of ORS 19.205, the courtÂs decision on a motion under this section is a supplemental judgment. The appellate court in its discretion may consolidate an appeal from a supplemental judgment under this section with the pending appeal of the general judgment in the case, may direct that both appeals be heard at the same time or may allow the appeals to proceed independently. [1997 c.71 Â§11; 2003 c.576 Â§87; 2005 c.568 Â§26]

UNDERTAKINGS ON APPEAL AND STAYS OF JUDGMENT

(Undertakings)

Â Â Â Â Â  19.300 Undertakings on appeal generally; filing and service. (1) An appellant must serve and file an undertaking for costs within 14 days after the filing of a notice of appeal. Unless the undertaking is waived, reduced or limited under ORS 19.310, an undertaking for costs must be in the amount of $500.

Â Â Â Â Â  (2) A supersedeas undertaking may be served and filed by an appellant at any time while a case is pending on appeal.

Â Â Â Â Â  (3) The original of an undertaking on appeal, with proof of service, must be filed with the trial court administrator. A copy of the undertaking must be served on each adverse party on appeal in the manner prescribed by ORCP 9B. [1997 c.71 Â§2; 1999 c.367 Â§7]

Â Â Â Â Â  19.305 Qualifications of sureties; objections. (1) Undertakings on appeal are subject to the provisions of ORS 22.020 to 22.070.

Â Â Â Â Â  (2) A surety for an undertaking on appeal must be qualified as provided in ORCP 82. The amount of liability assumed by a surety or letter of credit issuer must be stated in the undertaking. The liability of a surety or letter of credit issuer is limited to the amount specified in the undertaking.

Â Â Â Â Â  (3) Objections to the sufficiency of an undertaking on appeal, including the objections to the amount of the undertaking and to the sufficiency of the security for the undertaking, must be filed in and determined by the trial court in the manner provided by ORCP 82. Notwithstanding ORCP 82 F, objections to the undertaking must be filed within 14 days after the date on which a copy of the undertaking is served on the party who objects to the undertaking. [1997 c.71 Â§3]

Â Â Â Â Â  19.310 Waiver, reduction or limitation of undertaking. (1) By written stipulation of the parties, an undertaking on appeal may be waived, reduced or limited. The stipulation must be filed with the trial court administrator within 14 days after the filing of the notice of appeal. Unless disapproved or modified by the trial court, the stipulation has the effect specified by the terms of the stipulation.

Â Â Â Â Â  (2) The trial court may waive, reduce or limit an undertaking on appeal upon a showing of good cause, including indigence, and on such terms as are just and equitable. [1997 c.71 Â§4; 1999 c.367 Â§8]

Â Â Â Â Â  19.312 Supersedeas undertaking in certain actions against tobacco product manufacturer. (1) The provisions of this section apply only to civil actions against a tobacco product manufacturer as defined in ORS 323.800, or against an affiliate or successor of a tobacco product manufacturer, in which:

Â Â Â Â Â  (a) The tobacco product manufacturer is subject to the requirements of ORS 323.806; and

Â Â Â Â Â  (b) The state is not a plaintiff.

Â Â Â Â Â  (2) In any civil action described in subsection (1) of this section, the supersedeas undertaking required of the tobacco product manufacturer, or of an affiliate or successor of the tobacco product manufacturer, as a condition of a stay of judgment throughout all appeals or discretionary appellate review, shall be established in the manner provided by the laws and court rules of this state applicable to supersedeas undertakings, but the amount of the supersedeas undertaking may not exceed $150 million.

Â Â Â Â Â  (3) If at any time after the posting of the supersedeas undertaking pursuant to the provisions of this section the court determines that a tobacco product manufacturer, affiliate or successor, outside of the ordinary course of its business, is purposely dissipating or diverting assets for the purpose of avoiding payment on final judgment in the action, the court may condition continuance of the stay on an order requiring that the tobacco product manufacturer, affiliate or successor post a supersedeas undertaking in an amount up to the full amount of the judgment.

Â Â Â Â Â  (4) The provisions of this section apply to any supersedeas undertaking required for a judgment entered by a court of this state and to any security required as a condition of staying enforcement of a foreign judgment under the provisions of ORS 24.135 (2). [2003 c.804 Â§87; 2005 c.22 Â§9]

(Letter of Credit in Support of Undertaking)

Â Â Â Â Â  19.315 Requirements for use of letter of credit. (1) Except as provided in subsection (4) of this section, an irrevocable letter of credit filed in support of an undertaking on appeal must contain:

Â Â Â Â Â  (a) The name and address of the issuing bank, the date of issuance and the limit of the bankÂs liability under the letter of credit.

Â Â Â Â Â  (b) The name of the court that entered the judgment being appealed and the title and file number of the case for which the judgment was entered.

Â Â Â Â Â  (c) The name and address of the party who is filing the undertaking or, if the party is represented by an attorney, the name and address of the attorney.

Â Â Â Â Â  (d) The name and address of the beneficiary or, if the beneficiary is represented by an attorney, the name and address of the attorney for the beneficiary.

Â Â Â Â Â  (e) A statement that the issuing bank will pay to the beneficiary, up to the limit stated in the letter of credit, the amount of any drafts submitted to the issuing bank under ORS 19.325.

Â Â Â Â Â  (2) An irrevocable letter of credit filed in support of an undertaking on appeal may be issued only by an insured institution, as defined in ORS 706.008, that has an office or other facility in this state or that has a registered agent in this state.

Â Â Â Â Â  (3) A letter of credit under this section may contain an expiration date. Any letter of credit containing an expiration date must comply with ORS 19.320.

Â Â Â Â Â  (4) A party filing a letter of credit in support of an undertaking on appeal and the party for whose benefit an undertaking is filed may by agreement waive any of the requirements of subsection (1) of this section. [1997 c.172 Â§2; 1999 c.59 Â§10]

Â Â Â Â Â  19.320 Expiration and renewal of letter of credit. (1) If a letter of credit issued under ORS 19.315 contains an expiration date, the letter of credit must also state an automatic renewal period and contain a statement that the issuing bank will automatically renew the letter of credit on the expiration date and at the end of each automatic renewal period thereafter unless the bank has elected not to renew the letter in the manner provided by subsection (2) of this section.

Â Â Â Â Â  (2) A bank that issues a letter of credit may elect not to renew a letter of credit by giving written notice to the following persons:

Â Â Â Â Â  (a) To the party that files the letter of credit, at the address stated in the letter of credit, or, if the attorney for the party is named in the letter of credit, to the attorney at the address stated in the letter of credit.

Â Â Â Â Â  (b) To the beneficiary, at the address stated in the letter of credit, or, if the attorney for the beneficiary is named in the letter, to the attorney at the address stated in the letter of credit.

Â Â Â Â Â  (3) Notice of nonrenewal under subsection (2) of this section must be given by certified mail. The notice must be mailed at least 60 days before the expiration date reflected on the letter of credit or 60 days before the end of any subsequent automatic renewal period.

Â Â Â Â Â  (4) If an issuing bank has given notice of nonrenewal under the provisions of this section, the bank must pay to the trial court administrator who is holding the letter of credit the amount stated in the letter of credit as the limit of the bankÂs liability unless the beneficiary gives written notice to the bank that the letter of credit has been released. A beneficiary shall promptly notify the issuing bank in writing if the court has entered an order releasing the letter of credit.

Â Â Â Â Â  (5) Any amount paid by an issuing bank to a trial court administrator under subsection (4) of this section shall be treated as a deposit of money under ORS 22.020. Any amount that is not paid out to the beneficiary pursuant to the appellate judgment shall be refunded to the bank making the deposit. [1997 c.172 Â§3; 1999 c.367 Â§9]

Â Â Â Â Â  19.325 Payment on letter of credit. (1) If an appellate judgment entitles a beneficiary to payment from the issuing bank of a letter of credit, the appellate judgment must direct the trial court administrator to release the letter of credit to the beneficiary. Upon issuance of the appellate judgment, the beneficiary may enforce the letter of credit by submitting a draft to the issuing bank in accordance with the terms of the letter of credit. The amount of the draft must include all amounts determined necessary to cover the interest that will accrue until the date that disbursement will be made to the beneficiary.

Â Â Â Â Â  (2) Except as provided in this section, a draft submitted by a beneficiary under this section need not be in any particular form. The draft must be dated, must be for a specific sum of money and must contain the following language:

______________________________________________________________________________

Â Â Â Â Â  Pay to the order of the undersigned beneficiary the amount of this draft. The undersigned beneficiary hereby certifies that there is now an appellate judgment in this case pursuant to which the amount of the draft stated above is now due and owing to the beneficiary from the party on whose behalf the letter of credit was issued.

______________________________________________________________________________

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, the following items must be attached to a draft submitted by a beneficiary under this section:

Â Â Â Â Â  (a) The original letter of credit under which the draft is drawn.

Â Â Â Â Â  (b) A copy of the appellate judgment certified by the State Court Administrator that shows the amount that the beneficiary is entitled to recover under the letter of credit.

Â Â Â Â Â  (4) If the issuing bank of a letter of credit does not honor a letter of credit, on motion of the beneficiary the trial court shall enter judgment against the issuing bank unless the bank establishes that the bank is not required under the law to honor the letter of credit. [1997 c.172 Â§4; 1999 c.367 Â§10]

(Stays)

Â Â Â Â Â  19.330 Stays generally. The filing of a notice of appeal does not automatically stay the judgment that is the subject of the appeal. A party may seek to stay a judgment in the manner provided by ORS 19.335, 19.340 or 19.350, or as provided by other law. [1997 c.71 Â§5]

Â Â Â Â Â  19.335 Stay by filing of supersedeas undertaking. (1) If a judgment is for the recovery of money, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will pay the judgment to the extent that the judgment is affirmed on appeal.

Â Â Â Â Â  (2) If a judgment requires the transfer or delivery of possession of real property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will not commit waste or allow waste to be committed on the real property while the appellant possesses the property, and the appellant will pay the value of the use and occupation of the property for the period of possession if the judgment is affirmed. The value of the use and occupation during the period of possession must be stated in the undertaking.

Â Â Â Â Â  (3)(a) If a judgment requires the transfer or delivery of possession of personal property, a supersedeas undertaking acts to stay the judgment if the undertaking provides that the appellant will obey the judgment of the appellate court, and that if the appellant does not obey the judgment, the appellant will pay an amount determined by the trial court and stated in the undertaking.

Â Â Â Â Â  (b) If a judgment requires the transfer or delivery of possession of personal property, the judgment is stayed without the filing of a supersedeas undertaking if the appellant transfers or delivers the personal property to the court or places the property in the custody of an officer or receiver appointed by the trial court.

Â Â Â Â Â  (4) If a judgment requires the foreclosure of a mortgage, lien or other encumbrance, and also requires payment of the debt secured by the mortgage, lien or other encumbrance, a supersedeas undertaking acts to stay that portion of the judgment that requires payment of the debt if the undertaking provides that the appellant will pay any portion of the judgment remaining unsatisfied after the sale of the property subject to the mortgage, lien or other encumbrance. The amount of the undertaking must be stated in the undertaking. The requirements of this subsection are in addition to any provisions in a supersedeas undertaking that may be required under subsection (2) or (3) of this section to stay delivery or transfer of property.

Â Â Â Â Â  (5) If a judgment requires the execution of a conveyance or other instrument, the judgment is stayed without the filing of a supersedeas undertaking if the appellant executes the instrument and deposits the instrument with the trial court administrator. Unless otherwise directed by the appellate court, the instrument must be held by the trial court administrator until issuance of the appellate judgment terminating the appeal.

Â Â Â Â Â  (6) Except as provided in ORCP 72, a stay of judgment described in this section takes effect only after the party has filed a notice of appeal and filed any supersedeas undertaking required for the stay. [1997 c.71 Â§6; 1999 c.367 Â§11; 2007 c.547 Â§5]

Â Â Â Â Â  19.340 Waiver of supersedeas undertaking; sale of perishables. (1) The trial court, in its discretion, may stay a judgment without requiring a supersedeas undertaking, or reduce the amount of the supersedeas undertaking required of the appellant, if the appellant is an executor, administrator, trustee or other person acting on behalf of another.

Â Â Â Â Â  (2) If a judgment that has been stayed requires the sale of perishable property, or if perishable property has been seized to satisfy or secure a judgment that has been stayed, the trial court may order that perishable property be sold and the proceeds of the sale deposited or invested until issuance of the appellate judgment terminating the appeal. [1997 c.71 Â§7]

Â Â Â Â Â  19.345 Enforcement of judgment in contract action notwithstanding appeal. If the judgment has been given in an action or suit upon a contract, notwithstanding an appeal and supersedeas undertaking, the respondent may proceed to enforce such judgment, if within 10 days from the time the appeal is perfected the respondent files with the trial court administrator an undertaking to the effect that if the judgment is reversed or modified the respondent will make such restitution as the appellate court may direct. Such undertaking may be excepted to by the appellant in like manner and with like effect as the undertaking of an appellant, and the sureties therein shall have the same qualifications. [Formerly 19.060; 1999 c.367 Â§12; 2003 c.576 Â§281]

Â Â Â Â Â  19.350 Discretionary stay by court. (1) A party may seek a stay of judgment pending a decision on appeal in the manner provided by this section only if the judgment may not be stayed under the provisions of ORS 19.335 or 19.340, or under any other provision of law specifying a procedure or grounds for staying the judgment. A stay of judgment may not be granted under this section if any other provision of law specifies that a stay may not be granted pending a decision on appeal.

Â Â Â Â Â  (2) Except as provided in subsection (5) of this section, a party seeking a stay under the provisions of this section must first request a stay from the trial court. The trial court may act on a request for a stay before or after a notice of appeal is filed. The time for filing a notice of appeal is not tolled by the making of a request for a stay under this section or by the trial courtÂs action on the request.

Â Â Â Â Â  (3) The trial court shall consider the following factors in deciding whether to grant a stay under this section, in addition to such other factors as the trial court considers important:

Â Â Â Â Â  (a) The likelihood of the appellant prevailing on appeal.

Â Â Â Â Â  (b) Whether the appeal is taken in good faith and not for the purpose of delay.

Â Â Â Â Â  (c) Whether there is any support in fact or in law for the appeal.

Â Â Â Â Â  (d) The nature of the harm to the appellant, to other parties, to other persons and to the public that will likely result from the grant or denial of a stay.

Â Â Â Â Â  (4) The trial court has discretion to impose reasonable conditions on the grant of a stay under the provisions of this section. The court may require that a supersedeas undertaking be filed in a specified amount as a condition of granting a stay under the provisions of this section.

Â Â Â Â Â  (5) A party may request a stay pending appeal from the appellate court in the first instance, and the appellate court may act on that request without requiring the party to seek a stay from the trial court, if the party establishes that the filing of a request for a stay with the trial court would be futile or that the trial court is unable or unwilling to act on the request within a reasonable time. In considering a request for a stay under this subsection, the appellate court shall consider the factors set out in subsection (3) of this section in addition to any other factors the court considers important. [1997 c.71 Â§8]

Â Â Â Â Â  19.355 Stay of domestic relations judgment. (1) The provisions of this chapter relating to stays on appeal apply to a domestic relations judgment.

Â Â Â Â Â  (2) If an appellant seeks a stay of only specific provisions of a domestic relations judgment, the motion seeking the stay must identify those provisions of the judgment that are to be stayed. If the court allows a stay of only certain provisions of the judgment, the order of the court must specifically indicate those provisions. If a supersedeas undertaking is filed with the court for the purpose of staying specific provisions of the judgment, the undertaking must indicate the specific provisions of the judgment covered by the undertaking. A stay of any specific provision of a domestic relations judgment may be granted only if:

Â Â Â Â Â  (a) The specific provision is subject to stay under the provisions of this chapter; and

Â Â Â Â Â  (b) All requirements of this chapter for a stay of the provision are satisfied.

Â Â Â Â Â  (3) For the purposes of this section, Âdomestic relations judgmentÂ means a judgment entered in proceedings under ORS chapter 107, 108 or 109. [1997 c.71 Â§10; 2003 c.576 Â§282]

(Appellate Review of Trial Court Orders Relating to Undertakings and Stays)

Â Â Â Â Â  19.360 Appellate review of trial court orders relating to undertakings and stays. (1) Any party aggrieved by the trial courtÂs final order relating to an undertaking on appeal, the trial courtÂs grant or denial of a stay or the terms and conditions imposed by the trial court on the granting of a stay may seek review of the trial courtÂs decision by filing a motion in the appellate court to which the appeal is made. The motion must be filed within 14 days after the entry of the trial courtÂs order. During the 14-day period after the entry of the trial courtÂs order, the judgment shall automatically be stayed unless the trial court orders otherwise. The trial court may impose terms or conditions on the stay or take such other action as may be necessary to prevent prejudice to the parties.

Â Â Â Â Â  (2) The appellate court may review the decision of the trial court under the provisions of this section at any time after the filing of the notice of appeal. The appellate court shall review the decision de novo upon the record.

Â Â Â Â Â  (3) On de novo review under subsection (2) of this section, the record shall be restricted to the record made before the trial court unless:

Â Â Â Â Â  (a) There is additional relevant information relating to the period of time following the decision of the trial court that the appellate court determines to be important to review of the decision; or

Â Â Â Â Â  (b) The party submitting new information establishes that there was good cause for not submitting the information to the trial court.

Â Â Â Â Â  (4) On review of a trial courtÂs decision relating to a request for a stay pending appeal, an appellate court may remand the matter to the trial court for reconsideration, may vacate a stay granted by the trial court, may grant a stay, and may impose or modify terms and conditions on a stay. Upon receipt of a request for a stay pending appeal made to the appellate court in the first instance, the appellate court may remand the matter to the trial court for consideration in the first instance, may grant or deny a stay, and may impose terms and conditions on a stay issued by the appellate court. [1997 c.71 Â§9; 1999 c.294 Â§1]

RECORD ON APPEAL

Â Â Â Â Â  19.365 Preparation and transmission of record generally. (1) The record of the case shall be prepared and transmitted to the court to which the appeal is made in the manner provided in this chapter.

Â Â Â Â Â  (2) The record on appeal shall consist of those parts of the trial court file, exhibits and record of oral proceedings in the trial court that are designated under ORS 19.250. The record of oral proceedings shall be the transcript prepared under ORS 19.370, an agreed narrative statement prepared under ORS 19.380 or the audio record if the appellate court has waived preparation of a transcript under ORS 19.385.

Â Â Â Â Â  (3) The trial court administrator shall, upon request of the State Court Administrator, deliver the record of the case to the appellate court.

Â Â Â Â Â  (4) When it appears to the appellate court that the record on appeal is erroneous or that the record does not contain material that should have been part of the trial court file, and the erroneous or incomplete record substantially affects the merits of the appeal, on motion of a party or on its own motion the court may make such order to correct or supplement the record as may be just.

Â Â Â Â Â  (5) If the record on appeal is not sufficient to allow the appellate court to review an assignment of error, the court may decline to review the assignment of error and may dismiss the appeal if there are no other assignments of error that may be reviewed.

Â Â Â Â Â  (6) Unless otherwise ordered by the appellate court, the State Court Administrator shall return the trial court file and the exhibits to the trial court administrator upon issuance of the appellate judgment disposing of the appeal. [Formerly 19.065]

Â Â Â Â Â  19.370 Certification of transcript; effect of referral to appellate mediation; correction of errors; settlement order. (1) If a transcript is prepared from audio records by a person other than the reporter, then the reporter shall certify the audio records and the transcript shall be certified by the person preparing it. In all other cases the transcript shall be certified by the reporter or the trial judge.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the person preparing the transcript shall file the transcript with the trial court administrator within 30 days after the filing of the notice of appeal. The person preparing the transcript shall give immediate notice in writing to the parties that the transcript has been filed. Except as provided in subsection (4) of this section, the person preparing the transcript shall serve the respondent with a copy of the transcript and shall, at the time of filing the original transcript, file proof of such service with the trial court administrator, and with the State Court Administrator.

Â Â Â Â Â  (3) If an appeal is referred to mediation under the rules of the appellate mediation program established by the Court of Appeals pursuant to ORS 2.560, the transcript must be filed within 30 days after expiration of the period of time specified in the rules during which the appeal is held in abeyance, or within 30 days after the court directs that the appeal no longer be held in abeyance, whichever occurs first.

Â Â Â Â Â  (4) If there are two or more parties in addition to the appellant who have appeared in the trial court and who are represented by different attorneys, the person preparing the transcript shall at the time of filing the original transcript deposit a copy thereof with the trial court administrator for use by all such other parties. The person preparing the transcript shall serve notice of such deposit upon all such parties and file proof of such service with the trial court administrator and with the State Court Administrator.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, within 15 days after the transcript is filed, any party may move the trial court for an order to correct any errors appearing in the transcript or, where the interests of justice require, to have additional parts of the proceedings included in the transcript. If two or more persons are preparing parts of the transcript, the motion must be filed within 15 days after the last part of the transcript is filed. A copy of any such motion shall be filed with the court to which the appeal is made. The trial court shall direct the making of such corrections and the adding of such matter as may be appropriate and shall fix the time within which such corrections or additions shall be made.

Â Â Â Â Â  (6) If an appeal is referred to mediation under the rules of the appellate mediation program established by the Court of Appeals pursuant to ORS 2.560, and the transcript is filed during any period of time specified in the rules during which the appeal is held in abeyance, a motion under subsection (5) of this section must be filed within 15 days after expiration of the period of time the appeal is held in abeyance, or within 15 days after the court directs that the appeal no longer be held in abeyance, whichever occurs first.

Â Â Â Â Â  (7) Upon the denial of a motion to correct or add to the transcript under subsection (5) of this section, or upon the making of such corrections or additions as may be ordered, whichever last occurs, the trial court shall enter an order settling the transcript and send copies thereof to each of the parties or their attorneys and to the State Court Administrator. In the absence of a motion to correct or add to the transcript, the transcript shall be deemed automatically settled 15 days after it is filed. [Formerly 19.078; 1999 c.367 Â§13; 2001 c.341 Â§1; 2001 c.962 Â§62]

Â Â Â Â Â  19.375 Cost of transcript. (1) Where more than one appeal is taken from the same judgment, only one original transcript shall be filed.

Â Â Â Â Â  (2) The cost of preparing the transcript and copy shall be paid by the party designating it to be made, except that where a party has designated additional parts of the proceedings to be included in the transcript as provided in ORS 19.250 (2), the trial court on motion of such party may direct that the cost of preparing all or part of the additional parts of the transcript be paid by the appellant if it appears that such additional parts are necessary to the determination of the appeal. The cost of preparing the original and copy of the transcript shall be taxable as part of the costs on appeal. [Formerly 19.084]

Â Â Â Â Â  19.380 Agreed narrative statement. In lieu of or in addition to a transcript, the parties may prepare an agreed narrative statement of the proceedings below or parts thereof. The narrative statement shall be signed by the parties or their attorneys and shall be filed with the trial court administrator within 30 days after the filing of the notice of appeal. When such a statement is filed, the appellant shall promptly notify the State Court Administrator, at
Salem
. [Formerly 19.088; 1999 c.367 Â§14]

Â Â Â Â Â  19.385 Audio records. Where the trial proceedings are recorded on audio records, the court to which the appeal is made may waive transcription and provide for hearing of the appeal on the basis of the audio records alone under such rules as the court may prescribe. The reporter shall certify and file the audio recordings with the trial court administrator immediately upon receiving notice that the appeal is to be heard on the basis of the recordings alone. [Formerly 19.069; 1999 c.367 Â§15]

Â Â Â Â Â  19.390 Bill of exceptions not required. A bill of exceptions is not required. For the purposes of section 3, Article VII (Amended) of the Oregon Constitution, the transcript, as defined in ORS 19.005, is the bill of exceptions. [Formerly 19.114]

Â Â Â Â Â  19.395 Time extensions for preparation of record. Extensions of time for the performance of any act in connection with the preparation of the record may be granted only by the court to which the appeal is made and under such rules as that court may prescribe. [Formerly 19.095]

HEARINGS ON APPEALS

Â Â Â Â Â  19.400 Where appeals heard. An appeal taken from any circuit court in any county lying east of the Cascade Mountains, except Klamath and Lake, shall be heard at Pendleton, unless otherwise ordered by the Court of Appeals if it has jurisdiction of the cause or if the cause is before the Supreme Court unless otherwise stipulated between the parties. All other appeals to the Supreme Court or to the Court of Appeals shall be heard at
Salem
, unless other locations are designated under ORS 1.085 (2). [Formerly 19.118]

DISPOSITION OF APPEALS

(Certification of Appeal to Supreme Court)

Â Â Â Â Â  19.405 Certification of appeal to Supreme Court. (1) When the Court of Appeals has jurisdiction of an appeal, the court, through the Chief Judge and pursuant to appellate rules, may certify the appeal to the Supreme Court in lieu of disposition by the Court of Appeals. The Court of Appeals shall provide notice of certification to the parties to the appeal.

Â Â Â Â Â  (2) The Supreme Court, by order entered within 20 days after the date of receiving certification of an appeal from the Court of Appeals under subsection (1) of this section, may accept or deny acceptance of the certified appeal. The Supreme Court, by order entered within that 20-day period, may extend by not more than 10 days the time for acceptance or denial of acceptance of the certified appeal. If the Supreme Court accepts a certified appeal, the Court of Appeals shall transmit the record of the case and the briefs of parties to the Supreme Court, the Supreme Court shall have jurisdiction of the cause, and the appeal shall be considered pending in the Supreme Court without additional notice of appeal, filing fee, undertaking or, except as the Supreme Court may require, briefs of parties. A certified appeal shall remain pending in the Court of Appeals before the Supreme Court accepts or denies acceptance, and if the Supreme Court denies acceptance or fails to accept or deny acceptance within the time provided for in this subsection. The Supreme Court shall provide notice of acceptance or denial of acceptance of certification to the parties to the appeal. [Formerly 19.210]

(Stipulated Dismissals and Settlements)

Â Â Â Â Â  19.410 Stipulated dismissals; settlement; effect of settlement on pending appeal. (1) An appellate court may dismiss an appeal at any time if the parties to the appeal stipulate to the dismissal.

Â Â Â Â Â  (2) Dismissal of an appeal shall operate as an affirmance of the judgment being appealed if the appellate court so directs in the order of dismissal.

Â Â Â Â Â  (3) If the parties to an appeal settle all or part of the matter on appeal, the trial court has jurisdiction to enter any orders or judgments that may be necessary to implement the settlement. If the settlement disposes of all issues on appeal, the appellate court may dismiss the appeal. If the settlement disposes of part of the issues on appeal, the appellate court may limit the scope of the appeal to the issues not disposed of by the settlement. [Formerly 19.111]

(Disposition on Merits)

Â Â Â Â Â  19.415 Scope of appellate review. (1) Upon an appeal from a judgment in an action at law, the scope of review shall be as provided in section 3, Article VII (Amended) of the Oregon Constitution.

Â Â Â Â Â  (2) No judgment shall be reversed or modified except for error substantially affecting the rights of a party.

Â Â Â Â Â  (3) Upon an appeal from a judgment in an equitable proceeding, the Court of Appeals shall try the cause anew upon the record.

Â Â Â Â Â  (4) When the Court of Appeals has tried a cause anew upon the record, the Supreme Court may limit its review of the decision of the Court of Appeals to questions of law. [Formerly 19.125; 2003 c.576 Â§88; 2005 c.568 Â§27]

Â Â Â Â Â  19.420 Action by appellate court on appeal; review of order granting new trial or judgment notwithstanding verdict; reversal upon loss or destruction of reporterÂs notes or audio records. (1) Upon an appeal, the court to which the appeal is made may affirm, reverse or modify the judgment or part thereof appealed from as to any or all of the parties joining in the appeal, and may include in such decision any or all of the parties not joining in the appeal, except a codefendant of the appellant against whom a several judgment might have been given in the court below; and may, if necessary and proper, order a new trial.

Â Â Â Â Â  (2) Where in the trial court a motion for judgment notwithstanding the verdict and a motion for a new trial were made in the alternative, and an appeal is taken from a judgment notwithstanding the verdict or an order granting a new trial, the court to which the appeal is made may consider the correctness of the ruling of the trial court on either or both motions if such ruling is assigned as erroneous in the brief of any party affected by the appeal, without the necessity of a cross-appeal.

Â Â Â Â Â  (3) Whenever it appears that an appeal cannot be prosecuted, by reason of the loss or destruction, through no fault of the appellant, of the reporterÂs notes or audio records, or of the exhibits or other matter necessary to the prosecution of the appeal, the judgment appealed from may be reversed and a new trial ordered as justice may require. [Formerly 19.130]

Â Â Â Â Â  19.425 Review of intermediate orders; directing restitution. Upon an appeal, the appellate court may review any intermediate order involving the merits or necessarily affecting the judgment appealed from; and when it reverses or modifies such judgment, may direct complete restitution of all property and rights lost thereby. [Formerly 19.140; 2003 c.576 Â§283]

Â Â Â Â Â  19.430 Review of trial court order granting a new trial on courtÂs own initiative. If an appeal is taken from an order of the trial court granting a new trial on its own initiative, the order shall be affirmed on appeal only on grounds set forth in the order or because of reversible error affirmatively appearing in the record. [Formerly 19.200]

Â Â Â Â Â  19.435 Memorandum decisions. The Supreme Court or the Court of Appeals may decide cases before it by means of memorandum decisions and shall prepare full opinions only in such cases as it deems proper. [Formerly 19.180]

(Attorney Fees and Penalties)

Â Â Â Â Â  19.440 Award of attorney fees authorized by statute. Any statute law of this state that authorizes or requires the award or allowance of attorney fees to a party in a civil action or proceeding, but does not expressly authorize or require that award or allowance on an appeal in the action or proceeding and does not expressly prohibit that award or allowance on an appeal, shall be construed as authorizing or requiring that award or allowance on an appeal in the action or proceeding. [Formerly 19.220]

Â Â Â Â Â  19.445 Damages upon affirmance of judgment. Whenever a judgment is affirmed on appeal, and it is for recovery of money, or personal property or the value thereof, the judgment shall be given for 10 percent of the amount thereof, for damages for the delay, unless it appears evident to the appellate court that there was probable cause for taking the appeal. [Formerly 19.160; 2003 c.576 Â§284]

(Appellate Judgment)

Â Â Â Â Â  19.450 Appellate judgment; when effective; effect of entry in trial court register; effect on judgment lien. (1) As used in this section:

Â Â Â Â Â  (a) ÂDecisionÂ means a memorandum opinion, an opinion indicating the author or an order denying or dismissing an appeal issued by the Court of Appeals or the Supreme Court. The decision shall state the courtÂs disposition of the judgment being appealed, and may provide for final disposition of the cause. The decision shall designate the prevailing party or parties, state whether a party or parties will be allowed costs and disbursements, and if so, by whom the costs and disbursements will be paid.

Â Â Â Â Â  (b) ÂAppellate judgmentÂ means the decision of the Court of Appeals or Supreme Court, or such portion of the decision as may be specified by the rule of the Supreme Court, together with an award of attorney fees or allowance of costs and disbursements, if any.

Â Â Â Â Â  (2) As to appeals from circuit and tax courts, the appellate judgment is effective when a copy of the appellate judgment is entered in the courtÂs register and mailed by the State Court Administrator to the court from which the appeal was taken. When the State Court Administrator mails a copy of the appellate judgment to the court from which the appeal was taken, the administrator also shall mail a copy to the parties to the appeal.

Â Â Â Â Â  (3) If a new trial is ordered, upon the receipt of the appellate judgment by the trial court administrator for the court below, the trial court administrator shall enter the appellate courtÂs decision in the register of the court below and thereafter the cause shall be deemed pending for trial in such court, according to the directions of the court which rendered the decision. If a new trial is not ordered, upon the receipt of the appellate judgment by the trial court administrator, a judgment shall be entered in the register according to the directions of the court which rendered the decision, in like manner and with like effect as if the same was given in the court below.

Â Â Â Â Â  (4) A party entitled to enforce an undertaking may obtain judgment against a surety by filing a request with the State Court Administrator and serving a copy of the request on the other parties and the surety. The request must identify the surety against whom judgment is to be entered and the amount of the judgment sought to be imposed against the surety. Unless otherwise directed by the appellate court, upon receiving the request the State Court Administrator shall include in the appellate judgment a judgment against the surety in the amount specified.

Â Â Â Â Â  (5) If the appellate judgment terminating an appeal contains a judgment against a surety for an undertaking, the trial court administrator shall enter the judgment against the surety in like manner and with like effect as if the judgment was given in the court below.

Â Â Â Â Â  (6) Except as provided in ORS 18.154, an appeal does not discharge the lien of a judgment and unless the judgment is reversed, the lien of the judgment merges with and continues in the affirmed or modified judgment given on appeal, from the time of the entry of the judgment in the court below. The lien of any judgment created by recording a certified copy of the judgment or a lien record abstract continues in force in the same manner as the original judgment lien as provided in this subsection. [Formerly 19.190; 1999 c.367 Â§16; 2003 c.576 Â§89]

MISCELLANEOUS

Â Â Â Â Â  19.500 Service of documents under provisions of chapter. Except as otherwise provided in this chapter, when any provision of this chapter requires that a document be served and filed, the document shall be served in the manner provided in ORCP 9 B on all other parties who have appeared in the action, suit or proceeding and who are not represented by the same counsel as the party serving the document, and shall be filed, with proof of service indorsed thereon, with the trial court administrator. [Formerly 19.104; 2007 c.129 Â§10]

Â Â Â Â Â  19.510 Powers of successor trial judge with respect to appeals. In case of death, resignation, expiration of the term of office or vacancy in office for any other cause of the judge before whom the matter was tried, or in case illness or other cause prevents the judge from performing the duties of judge, a successor in office or any other judge assigned to perform the duties of the judge, may take any action with respect to the appeal which the judge who tried it could take. [Formerly 19.170]

_______________



Chapter 20

Chapter 20 Â Attorney Fees; Costs and Disbursements

2007 EDITION

ATTORNEY FEES; COSTS AND DISBURSEMENTS

PROCEDURE IN CIVIL PROCEEDINGS

ATTORNEY FEES; EXPERT WITNESS FEES

20.075Â Â Â Â Â Â  Factors to be considered by court in awarding attorney fees; limitation on appellate review of attorney fee award

20.077Â Â Â Â Â Â  Determination of prevailing party; cases in which more than one claim made; prevailing party on appeal

20.080Â Â Â Â Â Â  Attorney fees for certain tort claims of $5,500 or less

20.082Â Â Â Â Â Â  Attorney fees for contract claims of $5,500 or less

20.083Â Â Â Â Â Â  Attorney fees under void or unenforceable contract

20.085Â Â Â Â Â Â  Costs and attorney fees in inverse condemnation proceedings

20.094Â Â Â Â Â Â  Attorney fees in actions or suits in which discharge in bankruptcy asserted

20.096Â Â Â Â Â Â  Reciprocity of attorney fees and costs in proceedings to enforce contract

20.097Â Â Â Â Â Â  Attorney fees and costs where defendant prevails in certain proceedings to enforce contract

20.098Â Â Â Â Â Â  Attorney fees and compensation of expert witnesses in certain proceedings for breach of warranty

20.105Â Â Â Â Â Â  Attorney fees where party disobeys court order or asserts claim, defense or ground for appeal without objectively reasonable basis

20.107Â Â Â Â Â Â  Attorney and expert witness fees and other costs on claim of unlawful discrimination; defense

OTHER COSTS

20.115Â Â Â Â Â Â  Service expenses recoverable as costs and disbursements

20.120Â Â Â Â Â Â  Costs on review of decision of officer, tribunal, or court of inferior jurisdiction

20.125Â Â Â Â Â Â  Assessment of costs and attorney fees against attorney causing mistrial

20.130Â Â Â Â Â Â  Proceeding to which state or public corporation is party

20.140Â Â Â Â Â Â  State and certain public corporations not required to advance costs; payment of costs recovered

20.150Â Â Â Â Â Â  Recovery of costs and disbursements when party represented by another

20.160Â Â Â Â Â Â  Liability of attorney of nonresident or foreign corporation plaintiff; security for costs

20.170Â Â Â Â Â Â  Qualification of and exception to security; deposit in lieu of undertaking

20.180Â Â Â Â Â Â  Effect of tender as to costs

PREVAILING PARTY FEES

20.190Â Â Â Â Â Â  Prevailing party fees

APPEALS ON ATTORNEY FEES AND OTHER COSTS

20.220Â Â Â Â Â Â  Appeal on attorney fees and costs; effect of reversal or modification

COSTS AND DISBURSEMENTS IN APPELLATE COURTS

20.310Â Â Â Â Â Â  Costs and disbursements in Supreme Court or Court of Appeals

20.320Â Â Â Â Â Â  Statement of costs and disbursements; objections

20.330Â Â Â Â Â Â  Costs and disbursements in cases of original jurisdiction

CONTINGENT FEE AGREEMENTS

20.340Â Â Â Â Â Â  Contingent fee agreement

Â Â Â Â Â  20.010 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.015 [1983 c.527 Â§3; repealed by 2001 c.417 Â§5]

Â Â Â Â Â  20.020 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  20.040 [Amended by 1979 c.284 Â§59; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.050 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.055 [1967 c.359 Â§703a; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.060 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.070 [Amended by 1977 c.544 Â§1; repealed by 1981 c.898 Â§53]

ATTORNEY FEES; EXPERT WITNESS FEES

Â Â Â Â Â  20.075 Factors to be considered by court in awarding attorney fees; limitation on appellate review of attorney fee award. (1) A court shall consider the following factors in determining whether to award attorney fees in any case in which an award of attorney fees is authorized by statute and in which the court has discretion to decide whether to award attorney fees:

Â Â Â Â Â  (a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

Â Â Â Â Â  (b) The objective reasonableness of the claims and defenses asserted by the parties.

Â Â Â Â Â  (c) The extent to which an award of an attorney fee in the case would deter others from asserting good faith claims or defenses in similar cases.

Â Â Â Â Â  (d) The extent to which an award of an attorney fee in the case would deter others from asserting meritless claims and defenses.

Â Â Â Â Â  (e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

Â Â Â Â Â  (f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

Â Â Â Â Â  (g) The amount that the court has awarded as a prevailing party fee under ORS 20.190.

Â Â Â Â Â  (h) Such other factors as the court may consider appropriate under the circumstances of the case.

Â Â Â Â Â  (2) A court shall consider the factors specified in subsection (1) of this section in determining the amount of an award of attorney fees in any case in which an award of attorney fees is authorized or required by statute. In addition, the court shall consider the following factors in determining the amount of an award of attorney fees in those cases:

Â Â Â Â Â  (a) The time and labor required in the proceeding, the novelty and difficulty of the questions involved in the proceeding and the skill needed to properly perform the legal services.

Â Â Â Â Â  (b) The likelihood, if apparent to the client, that the acceptance of the particular employment by the attorney would preclude the attorney from taking other cases.

Â Â Â Â Â  (c) The fee customarily charged in the locality for similar legal services.

Â Â Â Â Â  (d) The amount involved in the controversy and the results obtained.

Â Â Â Â Â  (e) The time limitations imposed by the client or the circumstances of the case.

Â Â Â Â Â  (f) The nature and length of the attorneyÂs professional relationship with the client.

Â Â Â Â Â  (g) The experience, reputation and ability of the attorney performing the services.

Â Â Â Â Â  (h) Whether the fee of the attorney is fixed or contingent.

Â Â Â Â Â  (3) In any appeal from the award or denial of an attorney fee subject to this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

Â Â Â Â Â  (4) Nothing in this section authorizes the award of an attorney fee in excess of a reasonable attorney fee. [1995 c.618 Â§6; 2001 c.417 Â§3]

Â Â Â Â Â  20.077 Determination of prevailing party; cases in which more than one claim made; prevailing party on appeal. (1) In any action or suit in which one or more claims are asserted for which an award of attorney fees is either authorized or required, the prevailing party on each claim shall be determined as provided in this section. The provisions of this section apply to all proceedings in the action or suit, including arbitration, trial and appeal.

Â Â Â Â Â  (2) For the purposes of making an award of attorney fees on a claim, the prevailing party is the party who receives a favorable judgment or arbitration award on the claim. If more than one claim is made in an action or suit for which an award of attorney fees is either authorized or required, the court or arbitrator shall:

Â Â Â Â Â  (a) Identify each party that prevails on a claim for which attorney fees could be awarded;

Â Â Â Â Â  (b) Decide whether to award attorney fees on claims for which the court or arbitrator is authorized to award attorney fees, and the amount of the award;

Â Â Â Â Â  (c) Decide the amount of the award of attorney fees on claims for which the court or arbitrator is required to award attorney fees; and

Â Â Â Â Â  (d) Enter a judgment that complies with the requirements of ORS 18.038 and 18.042.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, upon appeal of a judgment in an action or suit in which one or more claims are asserted for which the prevailing party may receive an award of attorney fees, the appellate court in its discretion may designate as the prevailing party a party who obtains a substantial modification of the judgment.

Â Â Â Â Â  (4) This section does not create a claim to an award of attorney fees in any action or suit in which the court or arbitrator is not otherwise authorized or required to make an award of attorney fees by contract or other law. [2001 c.417 Â§1; 2003 c.576 Â§167]

Â Â Â Â Â  20.080 Attorney fees for certain tort claims of $5,500 or less. (1) In any action for damages for an injury or wrong to the person or property, or both, of another where the amount pleaded is $5,500 or less, and the plaintiff prevails in the action, there shall be taxed and allowed to the plaintiff, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action, if the court finds that written demand for the payment of such claim was made on the defendant not less than 10 days before the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461. However, no attorney fees shall be allowed to the plaintiff if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461, an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (2) If the defendant pleads a counterclaim, not to exceed $5,500, and the defendant prevails in the action, there shall be taxed and allowed to the defendant, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the counterclaim.

Â Â Â Â Â  (3) The provisions of this section do not apply to any action based on contract. [Amended by 1955 c.554 Â§1; 1979 c.525 Â§1; 1981 c.897 Â§1; 1981 c.898 Â§19; 1985 c.342 Â§7; 1985 c.618 Â§15c; 1997 c.46 Â§2; 1999 c.947 Â§1; 2001 c.542 Â§2]

Â Â Â Â Â  20.082 Attorney fees for contract claims of $5,500 or less. (1) As used in this section, ÂcontractÂ includes:

Â Â Â Â Â  (a) Express contracts;

Â Â Â Â Â  (b) Implied contracts; and

Â Â Â Â Â  (c) Instruments or documents evidencing a debt.

Â Â Â Â Â  (2) Except as provided in this section, a court shall allow reasonable attorney fees to the prevailing party on any claim based on contract if:

Â Â Â Â Â  (a) The amount of the principal together with interest due on the contract at the time the claim is filed is $5,500 or less; and

Â Â Â Â Â  (b) The contract does not contain a clause that authorizes or requires the award of attorney fees.

Â Â Â Â Â  (3) Attorney fees may not be awarded to a plaintiff under the provisions of this section unless written demand for payment of the claim was made on the defendant not less than 10 days before the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461. The failure of a plaintiff to give notice under the provisions of this subsection does not affect the ability of a defendant to claim attorney fees under the provisions of this section.

Â Â Â Â Â  (4) Attorney fees may not be awarded to a plaintiff under the provisions of this section if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action or the filing of a formal complaint under ORS 46.465, or not more than 10 days after the transfer of the action under ORS 46.461, an amount not less than the amount awarded to the plaintiff.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Contracts for insurance;

Â Â Â Â Â  (b) Contracts for which another statute authorizes or requires an award of attorney fees;

Â Â Â Â Â  (c) Any action for damages for breach of an express or implied warranty in a sale of consumer goods or services that is subject to ORS 20.098; or

Â Â Â Â Â  (d) Any action against the maker of a dishonored check that is subject to ORS 30.701. [2001 c.542 Â§1; 2005 c.22 Â§10]

Â Â Â Â Â  20.083 Attorney fees under void or unenforceable contract. A prevailing party in a civil action relating to an express or implied contract is entitled to an award of attorney fees that is authorized by the terms of the contract or by statute, even though the party prevails by reason of a claim or defense asserting that the contract is in whole or part void or unenforceable. [2003 c.393 Â§1]

Â Â Â Â Â  20.085 Costs and attorney fees in inverse condemnation proceedings. In a proceeding brought under section 18, Article I or section 4, Article XI of the Oregon Constitution by an owner of property or by a person claiming an interest in property, if the owner or other person prevails, the owner or other person shall be entitled to costs and disbursements and reasonable attorney fees at trial and on appeal. [1965 c.484 Â§1; 1981 c.897 Â§2; 1995 c.79 Â§8]

Â Â Â Â Â  20.090 [Amended by 1963 c.247 Â§1; 1973 c.553 Â§1; 1981 c.897 Â§3; repealed by 1997 c.182 Â§7]

Â Â Â Â Â  20.094 Attorney fees in actions or suits in which discharge in bankruptcy asserted. In any action or suit on a debt in which the defendant asserts a discharge in bankruptcy as a defense, the court shall award a reasonable attorney fee at trial and on appeal to the prevailing party. [1971 c.167 Â§2; 1973 c.216 Â§1; 1981 c.897 Â§4; 1995 c.618 Â§18]

Â Â Â Â Â  20.095 [1953 c.213 Â§1; repealed by 1965 c.611 Â§18]

Â Â Â Â Â  20.096 Reciprocity of attorney fees and costs in proceedings to enforce contract. (1) In any action or suit in which a claim is made based on a contract, where such contract specifically provides that attorney fees and costs incurred to enforce the provisions of the contract shall be awarded to one of the parties, the party that prevails on the claim, whether that party is the party specified in the contract or not, shall be entitled to reasonable attorney fees in addition to costs and disbursements.

Â Â Â Â Â  (2) Attorney fees provided for in a contract described in subsection (1) of this section shall not be subject to waiver by the parties to any such contract that is entered into after September 9, 1971. Any provision in such a contract that provides for a waiver of attorney fees is void.

Â Â Â Â Â  (3) As used in this section and ORS 20.097, ÂcontractÂ includes any instrument or document evidencing a debt. [1971 c.202 Â§1; 1975 c.623 Â§3; 1979 c.735 Â§1; 1981 c.898 Â§20; 1983 c.527 Â§1; 2001 c.542 Â§Â§3,3a]

Â Â Â Â Â  20.097 Attorney fees and costs where defendant prevails in certain proceedings to enforce contract. (1) In any action or suit on a contract by an assignee of any right under that contract, the maker of that contract and the plaintiff in the action or suit on that contract shall be severally liable for any attorney fees and costs that may be awarded to the defendant in the action.

Â Â Â Â Â  (2) As used in this section, ÂmakerÂ means the original party to the contract which is the subject of the action or suit who is the predecessor in interest of the plaintiff under the contract.

Â Â Â Â Â  (3) A maker shall be liable under this section only if the defense successfully asserted by the defendant existed at the time of the assignment of the contract. [1975 c.623 Â§2; 1989 c.1065 Â§1; 2001 c.542 Â§4]

Â Â Â Â Â  20.098 Attorney fees and compensation of expert witnesses in certain proceedings for breach of warranty. (1) In any action for damages for breach of an express or implied warranty in a sale of consumer goods or services where the amount pleaded is $2,500 or less and the plaintiff prevails in the action, there shall be taxed and allowed to the plaintiff, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action, and as part of the disbursements of the action, a reasonable amount to be fixed by the court as compensation of expert witnesses, if the court finds that written demand for the payment of such claim was made on the defendant not less than 30 days before commencement of the action and that the defendant was allowed within that 30 days reasonable opportunity to inspect any property pertaining to the claim; provided, that no attorney fees at trial and on appeal or compensation of expert witnesses shall be allowed to the plaintiff if the court finds that the defendant tendered to the plaintiff, prior to the commencement of the action, an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (2) If the defendant prevails in an action in which the plaintiff requests attorney fees or compensation of expert witnesses under subsection (1) of this section, the court may in its discretion allow reasonable attorney fees at trial and on appeal or a reasonable amount as compensation of expert witnesses to the defendant if it finds the action to have been frivolous. [1971 c.744 Â§23; 1975 c.586 Â§1; 1981 c.897 Â§5; 1981 c.898 Â§21]

Â Â Â Â Â  20.100 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  20.105 Attorney fees where party disobeys court order or asserts claim, defense or ground for appeal without objectively reasonable basis. (1) In any civil action, suit or other proceeding in a circuit court or the Oregon Tax Court, or in any civil appeal to or review by the Court of Appeals or Supreme Court, the court shall award reasonable attorney fees to a party against whom a claim, defense or ground for appeal or review is asserted, if that party is a prevailing party in the proceeding and to be paid by the party asserting the claim, defense or ground, upon a finding by the court that the party willfully disobeyed a court order or that there was no objectively reasonable basis for asserting the claim, defense or ground for appeal.

Â Â Â Â Â  (2) All attorney fees paid to any agency of the state under this section shall be deposited to the credit of the agencyÂs appropriation or cash account from which the costs and expenses of the proceeding were paid or incurred. If the agency obtained an Emergency Board allocation to pay costs and expenses of the proceeding, to that extent the attorney fees shall be deposited in the General Fund available for general governmental expenses. [1983 c.763 Â§57; 1995 c.618 Â§2]

Â Â Â Â Â  20.107 Attorney and expert witness fees and other costs on claim of unlawful discrimination; defense. (1) In any civil judicial proceeding, including judicial review of an administrative proceeding based on a claim of unlawful discrimination, the court shall award to the prevailing plaintiff attorney and expert witness fees reasonably and necessarily incurred in connection with the discrimination claim, at the trial court or agency level and on appeal. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court or agency.

Â Â Â Â Â  (2) In making an award under this section, the court shall calculate attorney and expert witness fees on the basis of a reasonable hourly rate at the time the award is made, multiplied by the amount of time actually and reasonably spent in connection with the discrimination claim.

Â Â Â Â Â  (3) When an award under this section is made against a state agency or an officer or employee of a state agency, the award shall be paid by the agency directly from funds available to it.

Â Â Â Â Â  (4) As used in this section, Âunlawful discriminationÂ means discrimination based upon personal characteristics including, but not limited to, gender, national origin, age, marital status, race, religion or alienage. [1985 c.768 Â§1; 1995 c.618 Â§20]

Â Â Â Â Â  Note: The amendments to 20.107 by section 14, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 20.107 by section 14, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 20.107, as amended by section 14, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  20.107. (1) In any civil judicial proceeding, including judicial review of an administrative proceeding based on a claim of unlawful discrimination, the court shall award to the prevailing plaintiff attorney and expert witness fees reasonably and necessarily incurred in connection with the discrimination claim, at the trial court or agency level and on appeal. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court or agency.

Â Â Â Â Â  (2) In making an award under this section, the court shall calculate attorney and expert witness fees on the basis of a reasonable hourly rate at the time the award is made, multiplied by the amount of time actually and reasonably spent in connection with the discrimination claim.

Â Â Â Â Â  (3) When an award under this section is made against a state agency or an officer or employee of a state agency, the award shall be paid by the agency directly from funds available to it.

Â Â Â Â Â  (4) As used in this section, Âunlawful discriminationÂ means discrimination based upon personal characteristics including, but not limited to, race, religion, sex, sexual orientation, national origin, alienage, marital status or age.

Â Â Â Â Â  20.110 [Repealed by 1981 c.898 Â§53]

OTHER COSTS

Â Â Â Â Â  20.115 Service expenses recoverable as costs and disbursements. (1) A person who is otherwise entitled to recover costs and disbursements may recover the following amounts as part of costs and disbursements:

Â Â Â Â Â  (a) An amount paid to a sheriff for service of process or other documents under ORS 21.410.

Â Â Â Â Â  (b) An amount paid to a person other than a sheriff for service of process or other documents. Except as provided in subsection (2) of this section, the amount that may be recovered as costs and disbursements under this paragraph may not exceed the maximum amount payable to a sheriff for service of the same process or document under ORS 21.410.

Â Â Â Â Â  (2) In addition to amounts recoverable under subsection (1) of this section, a person who is otherwise entitled to recover costs and disbursements may recover the following amounts paid to a person other than a sheriff for service of process or other documents:

Â Â Â Â Â  (a) The reasonable cost of service outside this state.

Â Â Â Â Â  (b) The reasonable rate for mileage.

Â Â Â Â Â  (c) The reasonable cost of locating and serving a party when routine service methods are unsuccessful.

Â Â Â Â Â  (d) The reasonable cost of expedited service if expedited service is necessary.

Â Â Â Â Â  (3) In addition to amounts recoverable under subsections (1) and (2) of this section, a person who is otherwise entitled to recover costs and disbursements may recover amounts paid for an attempt at service made in good faith if the amounts paid would be recoverable under subsections (1) and (2) of this section had service of process or other documents been accomplished.

Â Â Â Â Â  (4) The provisions of this section do not limit the ability of a party to recover any reasonable costs of service if the party has a contract right to recover those costs. [1997 c.202 Â§1]

Â Â Â Â Â  20.120 Costs on review of decision of officer, tribunal, or court of inferior jurisdiction. When the decision of an officer, tribunal, or court of inferior jurisdiction is brought before a court for review, such review shall, for all the purposes of costs or disbursements, be deemed an appeal to such court upon errors in law, and costs therein shall be allowed and recovered accordingly.

Â Â Â Â Â  20.125 Assessment of costs and attorney fees against attorney causing mistrial. In the case of a mistrial in a civil or criminal action, if the court determines that the mistrial was caused by the deliberate misconduct of an attorney, the court, upon motion by the opposing party or upon motion of the court, shall assess against the attorney causing the mistrial costs and disbursements, as defined in ORCP 68, and reasonable attorney fees incurred by the opposing party as a result of the misconduct. [1985 c.556 Â§1; 1995 c.618 Â§3]

Â Â Â Â Â  20.130 Proceeding to which state or public corporation is party. In all actions or suits prosecuted or defended in the name and for the use of the state, or any county or other public corporation therein, the state or public corporation is liable for and may recover costs and disbursements in like manner and with like effect as in the case of natural persons. When a natural person is joined with the state as plaintiff, or the action is upon the information of such natural person, the natural person shall be liable in the first instance for the defendantÂs costs and disbursements; and such costs and disbursements shall not be recovered from the state until after execution is issued therefor against such person and returned unsatisfied in whole or in part.

Â Â Â Â Â  20.140 State and certain public corporations not required to advance costs; payment of costs recovered. When the state or any county, city or school district in this state, or an officer, employee or agent thereof appearing in a representative or other official capacity, is a party in an action or proceeding in any court in this state, that party is not required to pay in advance to a state or county officer any fee taxable as costs and disbursements in the action or proceeding. If that party is entitled to recover costs and disbursements in the action or proceeding, the amount of the fee not paid in advance shall be included in the statement of costs and disbursements claimed by the party, shall be entered as part of the judgment and, if recovered by the party, shall be paid by the party to the state or county officer entitled to receive the fee. The party shall employ reasonable effort to recover the amount of the fee. [Amended by 1983 c.763 Â§19; 1987 c.405 Â§1]

Â Â Â Â Â  20.150 Recovery of costs and disbursements when party represented by another. In an action, suit or proceeding prosecuted or defended by an executor, administrator, trustee of an express trust or person expressly authorized by statute to prosecute or defend therein, or in which a party appears by general guardian, conservator or guardian ad litem, costs and disbursements shall be recovered or not as in ordinary cases, but if recovered shall be chargeable only upon or collected from the estate, trust fund or party represented or for whom appearance is made, unless the court or judge thereof shall order such costs and disbursements to be recovered from the executor, administrator, trustee, person, guardian or conservator personally for mismanagement or bad faith in the commencement, prosecution or defense of the action, suit or proceeding. [Amended by 1961 c.344 Â§99]

Â Â Â Â Â  20.160 Liability of attorney of nonresident or foreign corporation plaintiff; security for costs. The attorney of a plaintiff who resides out of the state or is a foreign corporation, against whom costs are adjudged in favor of a defendant, is liable to the defendant therefor. If the attorney neglects to pay the same, upon the information of the defendant the attorney shall be punished as for a contempt. The attorney may relieve or discharge the attorney from such liability by filing, at the commencement of the action or suit, or at any time thereafter before judgment, an undertaking executed by one or more sufficient sureties, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case providing for the payment to the defendant of the costs and disbursements that may be adjudged to the attorney. [Amended by 1991 c.331 Â§5; 1997 c.631 Â§367; 2003 c.576 Â§285; 2005 c.22 Â§11]

Â Â Â Â Â  20.170 Qualification of and exception to security; deposit in lieu of undertaking. The sureties in the undertaking described in ORS 20.160 shall possess the qualifications of sureties in an undertaking for bail on arrest. The sufficiency of any surety or irrevocable letter of credit issuer may be excepted to by the defendant at any time within five days from notice of filing the same, and if so, they shall justify in an amount not less than $200, in like manner and with like effect as sureties for bail on arrest. Until the time for excepting to the sufficiency of the sureties or letter of credit issuers has expired or, if excepted to, until they are found sufficient, the attorney is liable as if no undertaking or letter of credit had been given. A deposit of $200 or other sum which the court or judge may direct, with the clerk, may be made in lieu of such undertaking or letter of credit. [Amended by 1991 c.331 Â§6]

Â Â Â Â Â  20.180 Effect of tender as to costs. When in any action or suit for the recovery of money or damages only, the defendant shall allege in answer that before the commencement thereof the defendant tendered to the plaintiff a certain amount of money in full payment or satisfaction of the cause, and now brings the same into court and deposits it with the clerk for the plaintiff, if such allegation of tender is found true, and the plaintiff does not recover a greater sum than the amount so tendered, the plaintiff shall not recover costs from the defendant, but the defendant shall recover costs from the plaintiff. [Amended by 2005 c.22 Â§12]

PREVAILING PARTY FEES

Â Â Â Â Â  20.190 Prevailing party fees. (1) Except as provided in subsections (2) to (5) of this section, a prevailing party in a civil action or proceeding who has a right to recover costs and disbursements in the following cases also has a right to recover, as a part of the costs and disbursements, the following additional amounts:

Â Â Â Â Â  (a) In the Supreme Court or Court of Appeals, on an appeal, $100.

Â Â Â Â Â  (b) In a circuit court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact or on an appeal, $60; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $85.

Â Â Â Â Â  (c) In a small claims department, a county court or justice court, one-half of the amount provided for in paragraph (b) of this subsection.

Â Â Â Â Â  (2) In lieu of the prevailing party fee provided for in subsection (1) of this section, in any civil action or proceeding in which recovery of money or damages is sought, a prevailing party who has a right to recover costs and disbursements also has a right to recover, as a part of the costs and disbursements, the following additional amounts:

Â Â Â Â Â  (a) In a circuit court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact, $275; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $550.

Â Â Â Â Â  (b) In a small claims department, a county court or justice court:

Â Â Â Â Â  (A) When judgment is given without trial of an issue of law or fact, $85; or

Â Â Â Â Â  (B) When judgment is given after trial of an issue of law or fact, $100.

Â Â Â Â Â  (3) In addition to the amounts provided for in subsection (2) of this section, in any civil action or proceeding in a circuit court in which recovery of money or damages is sought, the court may award to the prevailing party up to an additional $5,000 as a prevailing party fee. The court shall consider the following factors in making an award under the provisions of this subsection:

Â Â Â Â Â  (a) The conduct of the parties in the transactions or occurrences that gave rise to the litigation, including any conduct of a party that was reckless, willful, malicious, in bad faith or illegal.

Â Â Â Â Â  (b) The objective reasonableness of the claims and defenses asserted by the parties.

Â Â Â Â Â  (c) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting good faith claims or defenses in similar cases.

Â Â Â Â Â  (d) The extent to which an award of a larger prevailing party fee in the case would deter others from asserting meritless claims and defenses.

Â Â Â Â Â  (e) The objective reasonableness of the parties and the diligence of the parties and their attorneys during the proceedings.

Â Â Â Â Â  (f) The objective reasonableness of the parties and the diligence of the parties in pursuing settlement of the dispute.

Â Â Â Â Â  (g) Any award of attorney fees made to the prevailing party as part of the judgment.

Â Â Â Â Â  (h) Such other factors as the court may consider appropriate under the circumstances of the case.

Â Â Â Â Â  (4) Nonprevailing parties are jointly liable for the prevailing party fees provided for in this section. A court may not award more than one prevailing party fee to a prevailing party under this section, or more than one prevailing party fee against a nonprevailing party regardless of the number of parties in the action, and, upon being paid the amount of the award, the prevailing party may not seek recovery of any additional amounts under the provisions of this section from any other nonprevailing party.

Â Â Â Â Â  (5) In any appeal from the award or denial of a prevailing party fee under subsection (2) of this section, the court reviewing the award may not modify the decision of the court in making or denying an award, or the decision of the court as to the amount of the award, except upon a finding of an abuse of discretion.

Â Â Â Â Â  (6) The prevailing party fees provided for in this section may not be awarded in the following proceedings:

Â Â Â Â Â  (a) A class action proceeding under ORCP 32.

Â Â Â Â Â  (b) A condemnation proceeding.

Â Â Â Â Â  (c) Proceedings under the provisions of ORS chapters 25, 107, 108, 109 and 110.

Â Â Â Â Â  (7) Mandatory arbitration under ORS 36.400 to 36.425 does not constitute a trial of an issue of law or fact for the purposes of this section. [1981 c.898 Â§18a; 1987 c.725 Â§6; 1989 c.1007 Â§1; 1995 c.618 Â§7; 1997 c.249 Â§13; 1997 c.801 Â§Â§56,56a; 2005 c.702 Â§93; 2007 c.860 Â§16]

Â Â Â Â Â  20.210 [Amended by 1959 c.638 Â§7; 1979 c.284 Â§60; repealed by 1981 c.898 Â§53]

APPEALS ON ATTORNEY FEES AND OTHER COSTS

Â Â Â Â Â  20.220 Appeal on attorney fees and costs; effect of reversal or modification. (1) An appeal may be taken from a judgment under ORCP 68 C(4) allowing or denying attorney fees or costs and disbursements on questions of law only, as in other cases. On such appeal the statement of attorney fees or costs and disbursements, the objections thereto and the judgment rendered thereon shall constitute the trial court file, as defined in ORS 19.005.

Â Â Â Â Â  (2) If an appeal is taken from a judgment under ORS 19.205 before the trial court enters a judgment under ORCP 68 C(4), any necessary modification of the appeal shall be pursuant to rules of the appellate court.

Â Â Â Â Â  (3) When an appeal is taken from a judgment under ORS 19.205 to which an award of attorney fees or costs and disbursements relates:

Â Â Â Â Â  (a) If the appellate court reverses the judgment, the award of attorney fees or costs and disbursements shall be deemed reversed; or

Â Â Â Â Â  (b) If the appellate court modifies the judgment such that the party who was awarded attorney fees or costs and disbursements is no longer entitled to the award, the party against whom attorney fees or costs and disbursements were awarded may move for relief under ORCP 71 B(1)(e). [Amended by 1967 c.471 Â§2; 1981 c.898 Â§22; 1989 c.768 Â§7]

Â Â Â Â Â  20.230 [Repealed by 1981 c.898 Â§53]

COSTS AND DISBURSEMENTS IN APPELLATE COURTS

Â Â Â Â Â  20.310 Costs and disbursements in Supreme Court or Court of Appeals. (1) In any appeal to the Court of Appeals or review by the Supreme Court, the court shall allow costs and disbursements to the prevailing party, unless a statute provides that in the particular case costs and disbursements shall not be allowed to the prevailing party or shall be allowed to some other party, or unless the court directs otherwise. If, under a special provision of any statute, a party has a right to recover costs, such party shall also have a right to recover disbursements. On the same terms and conditions, when the Supreme Court denies a petition for review, the respondent on review is entitled to costs and disbursements reasonably incurred in connection with the petition for review.

Â Â Â Â Â  (2) Costs and disbursements on appeal to the Court of Appeals or Supreme Court or on petition for review by the Supreme Court are the filing or appearance fee, the reasonable cost for any bond or irrevocable letter of credit, the prevailing party fee provided for under ORS 20.190, the printing, including the excerpt of record, required by rule of the court, postage for the filing or service of items that are required to be filed or served by law or court rule, and the transcript of testimony or other proceedings, when necessarily forming part of the record on appeal. [Amended by 1971 c.99 Â§1; 1977 c.290 Â§2; 1985 c.734 Â§13; 1987 c.314 Â§1; 1991 c.331 Â§7; 1997 c.389 Â§11; 2007 c.547 Â§6]

Â Â Â Â Â  20.320 Statement of costs and disbursements; objections. Costs or disbursements shall not be allowed in the Supreme Court or Court of Appeals to a party unless the party serves on the adverse party or the adverse partyÂs attorney, and files with the State Court Administrator, a statement certified under ORCP 17 showing with reasonable certainty all costs and disbursements claimed by the party. The statement must be accompanied by proof of service on all adverse parties, and must be filed within 21 days from the date of the courtÂs decision, or within such further time as may be allowed by the court. The total of the items included in the statement of costs and disbursements thus filed, with the exception of items or amounts not allowed by law or by rules of the Supreme Court or Court of Appeals, shall be entered by the administrator as a part of the appellate judgment, in favor of the party entitled to the costs and disbursements, unless an adverse party within 14 days from date of service of the statement serves and files objections to the statement. The filing or appearance fee and the prevailing party fee under ORS 20.190 (1) shall be awarded by the court without the filing of a statement of costs and disbursements. [Amended by 1971 c.99 Â§2; 1983 c.774 Â§4; 1985 c.734 Â§14; 2003 c.518 Â§3]

Â Â Â Â Â  20.330 Costs and disbursements in cases of original jurisdiction. Litigants shall recover their costs and disbursements in cases of original jurisdiction in the Supreme Court, the same as provided in cases on appeal.

CONTINGENT FEE AGREEMENTS

Â Â Â Â Â  20.340 Contingent fee agreement. (1) In any civil action arising out of bodily injury, death or property damage, including claims for emotional injury or distress, loss of care, comfort, companionship and society, and loss of consortium, if an attorney for a plaintiff in respect to any civil action enters into an agreement with the plaintiff whereby the attorney receives as a fee a percentage of the amount of any settlement or judgment awarded to the plaintiff:

Â Â Â Â Â  (a) The contingent fee agreement shall be written in plain and simple language reasonably believed to be understandable by the plaintiff.

Â Â Â Â Â  (b) The attorney shall explain the terms and conditions of the agreement in compliance with a model explanation in plain and simple language prepared by the Oregon State Bar a reasonable time before the agreement is signed.

Â Â Â Â Â  (c) The contingent fee agreements must contain a provision allowing the plaintiff to rescind the agreement within 24 hours after signing upon written notice to the attorney.

Â Â Â Â Â  (2) Any contingent fee agreement entered into on or after September 26, 1987, that does not comply with the requirements of subsection (1) of this section is voidable. [Formerly 9.400]

_______________



Chapter 21

Chapter 21 Â Fees Generally

2007 EDITION

FEES GENERALLY

PROCEDURE IN CIVIL PROCEEDINGS

APPELLATE COURT FEES

21.010Â Â Â Â Â Â  Filing and appearance fees on appeal

21.020Â Â Â Â Â Â  Fees for seal, copies of records and other services

21.040Â Â Â Â Â Â  Filing fees in cases of original jurisdiction

CIRCUIT COURT FEES

(Filing and Appearance Fees)

21.110Â Â Â Â Â Â  Filing and appearance fees in circuit court

21.111Â Â Â Â Â Â  Filing and appearance fees in certain domestic relations cases

21.112Â Â Â Â Â Â  Additional fee for conciliation, mediation and other services and programs in certain domestic relations cases

21.114Â Â Â Â Â Â  Filing and appearance fees in adoption and change of name proceedings; trial or hearing fee

(Motion Fees)

21.125Â Â Â Â Â Â  Chief Justice authorized to impose fees on motions

(Trial and Hearing Fees)

21.270Â Â Â Â Â Â  Trial fees

21.275Â Â Â Â Â Â  Hearing fees

(Probate Fees)

21.310Â Â Â Â Â Â  Probate filing fees and trial fee

(Miscellaneous Circuit Court Fees)

21.325Â Â Â Â Â Â  Miscellaneous circuit court fees

(Disposition of Fees)

21.335Â Â Â Â Â Â  Disposition of circuit court fees

LAW LIBRARY FEES

21.350Â Â Â Â Â Â  Law library fees

FORM FEES

21.361Â Â Â Â Â Â  Fees for forms provided by courts; exception

21.363Â Â Â Â Â Â  Court Forms Revolving Fund

SHERIFF AND PROCESS SERVER FEES

21.410Â Â Â Â Â Â  Sheriff and process server fees for services in civil actions, suits and proceedings

21.420Â Â Â Â Â Â  Itemized statement of charges

TRANSCRIPT FEES

21.470Â Â Â Â Â Â  Transcript fees; rules

LEGAL AID FEES

21.480Â Â Â Â Â Â  Legal aid and mediation program fees in circuit courts

REFEREE FEES

21.510Â Â Â Â Â Â  Referee fees

LIABILITY FOR AND PAYMENT OF FEES

21.580Â Â Â Â Â Â  Exemption of state, county and city from certain fees

21.615Â Â Â Â Â Â  Payment of certain fees in appeal to circuit court in any criminal action other than for state crime

21.660Â Â Â Â Â Â  Advance payment of, or security for, fees for services in court proceedings

21.670Â Â Â Â Â Â  Duty of officer receiving fees to give receipted cost bill

WAIVER AND DEFERRAL OF FEES AND COURT COSTS

21.680Â Â Â Â Â Â  Definitions for ORS 21.680 to 21.698

21.682Â Â Â Â Â Â  Authority to waive or defer fees and court costs; delegation

21.685Â Â Â Â Â Â  Application for waiver or deferral of fees or court costs

21.690Â Â Â Â Â Â  Waived fees; recovery

21.692Â Â Â Â Â Â  Judgment for deferred fees and court costs

21.695Â Â Â Â Â Â  Waiver or deferral of costs of transcript on appeal

21.698Â Â Â Â Â Â  Confidentiality of information related to waiver or deferral

21.700Â Â Â Â Â Â  Interest on judgments for deferred fees and costs; satisfaction; compromise prohibited

MISCELLANEOUS PROVISIONS

21.730Â Â Â Â Â Â  Per diem and mileage for private persons performing services required by law or in execution of process

PENALTIES

21.990Â Â Â Â Â Â  Penalties

APPELLATE COURT FEES

Â Â Â Â Â  21.010 Filing and appearance fees on appeal. (1) Except as provided in subsection (2) of this section, the appellant in an appeal or the petitioner in a judicial review in the Supreme Court or the Court of Appeals shall pay a filing fee of $154 in the manner prescribed by ORS 19.265. The respondent in such case and any other person appearing in the appeal, upon entering first appearance or filing first brief in the court, shall pay to the State Court Administrator the sum of $154. The party entitled to costs and disbursements on such appeal shall recover from the opponent the amount so paid.

Â Â Â Â Â  (2) Filing and appearance fees may not be assessed in appeals from habeas corpus proceedings under ORS 34.710, post-conviction relief proceedings under ORS 138.650, juvenile court under ORS 419A.200 and the involuntary commitment of persons determined to be mentally ill under ORS 426.135 or persons determined to be mentally retarded under ORS 427.295, or on judicial review of orders of the Psychiatric Security Review Board under ORS 161.385 (9) or orders of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (3) Filing and appearance fees shall be assessed in an appeal from an appeal to a circuit court from a justice court or municipal court in an action alleging commission of a state offense designated as a violation or an action alleging violation of a city charter or ordinance, but not in an action alleging commission of a state crime.

Â Â Â Â Â  (4) Filing and appearance fees shall only be assessed in an appeal in a contempt proceeding seeking imposition of remedial sanctions under the provisions of ORS 33.055. [Amended by 1963 c.556 Â§1; 1967 c.398 Â§3; 1969 c.198 Â§50; 1981 s.s. c.3 Â§Â§66,67; 1985 c.734 Â§15; 1987 c.852 Â§4; 1991 c.724 Â§17; 1993 c.33 Â§276; 1997 c.801 Â§27; 1999 c.1051 Â§118; 2003 c.737 Â§Â§1,3; 2005 c.702 Â§Â§1,2,3; 2005 c.843 Â§33; 2007 c.70 Â§7; 2007 c.860 Â§1]

Â Â Â Â Â  Note: Section 15 (1), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (1) In addition to the fees provided for in ORS 21.010 (1), for the period commencing September 1, 2007, and ending June 30, 2009, at the time of filing a response in the Court of Appeals or the Supreme Court, the State Court Administrator shall collect a surcharge of $8. [2007 c.860 Â§15(1)]

Â Â Â Â Â  21.020 Fees for seal, copies of records and other services. (1) The State Court Administrator shall collect a fee of $1 for affixing the seal of the court to a document.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court by order may establish or authorize fees for copies of records of the appellate courts and the administrative offices of the State Court Administrator, for services relating to those records and for other services that the appellate courts or administrative offices of the State Court Administrator are authorized or required to perform for which no fees are specifically provided by law. The fee established by the Chief Justice for paper copies of records may not exceed 25 cents per page, except for records for which additional services are required. If additional services are required, fees for providing the records are subject to ORS 192.440. [Amended by 1967 c.398 Â§4; 1969 c.198 Â§51; 1971 c.193 Â§25; 1997 c.801 Â§47; 2003 c.576 Â§286; 2005 c.385 Â§1]

Â Â Â Â Â  21.030 [Repealed by 1967 c.398 Â§10]

Â Â Â Â Â  21.040 Filing fees in cases of original jurisdiction. In cases of original jurisdiction in the Supreme Court, the plaintiff or moving party shall pay $39 and the defendant or respondent shall pay $22 on the filing of their first document. [Amended by 1967 c.398 Â§5; 1997 c.801 Â§48; 2003 c.737 Â§Â§5,6; 2005 c.702 Â§Â§5,6,7; 2007 c.129 Â§11]

Â Â Â Â Â  21.050 [Amended by 1969 c.198 Â§52; 1971 c.193 Â§26; repealed by 1981 s.s. c.1 Â§25]

Â Â Â Â Â  21.060 [1981 s.s. c.3 Â§81; 1983 c.308 Â§1; 1985 c.496 Â§16; 1995 c.658 Â§23; 1997 c.801 Â§Â§49,49a; 1997 c.872 Â§1; renumbered 21.325 in 1997]

Â Â Â Â Â  21.070 [1981 s.s. c.3 Â§82; 1983 c.763 Â§40; renumbered 21.335 in 1997]

CIRCUIT COURT FEES

(Filing and Appearance Fees)

Â Â Â Â Â  21.110 Filing and appearance fees in circuit court. (1) Except as otherwise provided in this section, at the time of filing in the circuit court of any civil action, suit or proceeding, including appeals, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party the sum of $107 as a flat and uniform filing fee. In addition, at the time of filing any appearance in any such action, suit or proceeding by any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, the clerk shall collect from the party or parties the sum of $107 as a flat and uniform filing fee.

Â Â Â Â Â  (2) In the following actions, the clerk of the circuit court shall collect the sum of $68 as a flat and uniform filing fee from the plaintiff, appellant or moving party at the time the action is filed, and shall collect the sum of $68 as a flat and uniform filing fee from any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, at the time of filing any appearance in the action:

Â Â Â Â Â  (a) Actions for the recovery of money or damages only when the amount claimed does not exceed $10,000.

Â Â Â Â Â  (b) Actions for the recovery of specific personal property when the value of the property claimed and the damages for the detention do not exceed $10,000.

Â Â Â Â Â  (c) Actions for the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $10,000.

Â Â Â Â Â  (d) Actions to enforce, marshal and foreclose liens upon personal property where the amount claimed for such liens does not exceed $10,000.

Â Â Â Â Â  (e) Actions of interpleader, and in the nature of interpleader, when the amount of money or the value of the property involved does not exceed $10,000.

Â Â Â Â Â  (f) Actions for injunctive relief under ORS chapter 90 when the amount of any damages claimed does not exceed $10,000.

Â Â Â Â Â  (3) The clerk of the court shall collect the sum of $300 as a flat and uniform filing fee from the petitioner in a proceeding under ORS 181.823 or 181.826, at the time the petition is filed. Fees collected under this subsection shall be deposited into the Judicial Department Operating Account established in ORS 1.009.

Â Â Â Â Â  (4) For purposes of subsection (2) of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A.

Â Â Â Â Â  (5) A pleading or other document shall be filed by the clerk only if the fee required under this section is paid by the person filing the document, or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any such action, suit or proceeding, except where additional fees are specially authorized by law.

Â Â Â Â Â  (6) Any plaintiff, appellant, moving party, defendant or respondent that files an action or appearance that is subject to the filing fees established under subsection (2) of this section must include in the caption of the pleading the following words: ÂClaim of not more than $10,000.Â

Â Â Â Â Â  (7) The fees imposed by this section do not apply to:

Â Â Â Â Â  (a) Protective proceedings under ORS chapter 125;

Â Â Â Â Â  (b) Proceedings for dissolution of marriage, annulment of marriage or separation;

Â Â Â Â Â  (c) Filiation proceedings under ORS 109.124 to 109.230;

Â Â Â Â Â  (d) Proceedings to determine custody or support of a child under ORS 109.103;

Â Â Â Â Â  (e) Probate, adoption or change of name proceedings;

Â Â Â Â Â  (f) Proceedings involving dwelling units to which ORS chapter 90 applies and for which the fee is provided by ORS 105.130; or

Â Â Â Â Â  (g) Any counterclaim, cross-claim or third-party claim filed by a party who has appeared in the action or proceeding.

Â Â Â Â Â  (8) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080. [Amended by 1955 c.458 Â§1; 1959 c.563 Â§2; 1965 c.619 Â§8; 1971 c.621 Â§1; 1975 c.607 Â§1; 1979 c.833 Â§3; 1981 s.s. c.3 Â§Â§68,69; 1983 c.581 Â§2; 1983 c.763 Â§20; 1985 c.496 Â§1; 1995 c.273 Â§8; 1995 c.658 Â§140; 1995 c.664 Â§69; 1997 c.801 Â§Â§25,25a; 2003 c.530 Â§4; 2003 c.737 Â§Â§8a,10a; 2005 c.702 Â§Â§9,10,11; 2007 c.129 Â§12; 2007 c.860 Â§2]

Â Â Â Â Â  Note: Section 15 (2), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (2)(a) In addition to the fees provided for in ORS 21.110 (1), for the period commencing September 1, 2007, and ending June 30, 2009, at the time of filing in the circuit court of any civil action, suit or proceeding, including appeals, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party a surcharge of $5. In addition, at the time of filing any appearance in any such action, suit or proceeding upon the part of any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, the clerk shall collect from the party or parties a surcharge of $4.

Â Â Â Â Â  (b) In addition to the fees provided for in ORS 21.110 (2), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge of $3 from the plaintiff, appellant or moving party, and shall collect a surcharge of $3 from any defendant or respondent appearing separately, or upon the part of defendants or respondents appearing jointly, in the actions described in ORS 21.110 (2). [2007 c.860 Â§15(2)]

Â Â Â Â Â  21.111 Filing and appearance fees in certain domestic relations cases. (1) In the proceedings specified in subsection (2) of this section, the clerk of the circuit court shall collect the sum of $99 as a flat and uniform filing fee from the petitioner at the time the petition is filed, and shall collect the sum of $80 as a flat and uniform filing fee from the respondent upon the respondent making an appearance.

Â Â Â Â Â  (2) The filing fees established by subsection (1) of this section shall be collected by the clerk in the following proceedings:

Â Â Â Â Â  (a) Proceedings for dissolution of marriage, annulment of marriage or separation.

Â Â Â Â Â  (b) Filiation proceedings under ORS 109.124 to 109.230.

Â Â Â Â Â  (c) Proceedings to determine custody or support of a child under ORS 109.103.

Â Â Â Â Â  (3) In addition to all other fees collected, the clerk of the circuit court shall collect from the moving party a fee of $50 at the time of the filing of a motion after entry of a judgment of marital annulment, dissolution or separation. A fee of $40 shall be charged to the responding party at the time a response is filed to the motion. The fee provided for in this subsection does not apply to any pleading under ORCP 68, 69 or 71.

Â Â Â Â Â  (4) In addition to all other fees collected, the clerk of the circuit court shall collect from the petitioner a fee of $10 at the time of the filing of a petition for marital annulment, dissolution or separation. A fee of $10 shall be charged to the respondent upon the respondent making an appearance. Fees collected under this subsection shall be paid into the Domestic Violence Clinical Legal Education Account established under ORS 352.655.

Â Â Â Â Â  (5) A pleading or other document shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court. No part of any such filing fee shall be refunded to any party. The uniform fee shall cover all services to be performed by the court or clerk in any of the proceedings, except where additional fees are specially authorized by law.

Â Â Â Â Â  (6) Any petitioner or respondent that files a petition or appearance that is subject to the filing fees established under subsection (1) of this section must include in the caption of the pleading the following words: ÂDomestic relations case subject to fee under ORS 21.111.Â

Â Â Â Â Â  (7) The fees described in this section shall not be charged to a district attorney or to the Division of Child Support of the Department of Justice for the filing of any case, motion, document, stipulated order, process or other document relating to the provision of support enforcement services as described in ORS 25.080. [1997 c.801 Â§26; 2003 c.737 Â§Â§12,14a,14c; 2005 c.702 Â§Â§13,14,15; 2007 c.129 Â§13; 2007 c.666 Â§1; 2007 c.860 Â§3]

Â Â Â Â Â  Note: Section 15 (3), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (3)(a) In addition to the fees provided for in ORS 21.111 (1), for the period commencing September 1, 2007, and ending June 30, 2009, in the proceedings specified in ORS 21.111 (2) the clerk of the circuit court shall collect a surcharge of $5 from the petitioner at the time the petition is filed, and shall collect a surcharge of $3 from the respondent upon the respondent making an appearance.

Â Â Â Â Â  (b) In addition to the fees provided for in ORS 21.111 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect from the moving party a surcharge of $3 at the time of the filing of a motion for the modification of a decree of marital annulment, dissolution or separation, if the motion is filed more than one year after the entry of the decree in the register of the court. [2007 c.860 Â§15(3)]

Â Â Â Â Â  21.112 Additional fee for conciliation, mediation and other services and programs in certain domestic relations cases. (1) The clerk of the court shall collect at the time a proceeding described in subsection (4) of this section is filed a fee in an amount determined by the governing body of the county to be necessary in the particular type of case, in addition to any other funds used therefor, to pay the expenses of providing:

Â Â Â Â Â  (a) Mediation under ORS 107.755 to 107.795;

Â Â Â Â Â  (b) Conciliation services under ORS 107.510 to 107.610;

Â Â Â Â Â  (c) Expedited parenting time enforcement under ORS 107.434;

Â Â Â Â Â  (d) Education programs under ORS 3.425;

Â Â Â Â Â  (e) Investigations, evaluations, examinations and referrals for services under ORS 107.425; and

Â Â Â Â Â  (f) Any other program or service to which parties may be referred or that may be ordered by that court, including programs or services established to assist the court or a family in a domestic relations case if the presiding judge for the judicial district has approved the program or service.

Â Â Â Â Â  (2) Before approving the provision of any program or service under subsection (1)(d) to (f) of this section, the presiding judge shall evaluate:

Â Â Â Â Â  (a) The need for programs and services described in subsection (1)(a) to (c) of this section and the appropriate level of funding for those programs and services; and

Â Â Â Â Â  (b) The impact on funding for the programs and services described in subsection (1)(a) to (c) of this section that would result from providing a program or service under subsection (1)(d) to (f) of this section.

Â Â Â Â Â  (3) The fees provided for in this section are in addition to all other fees that are collected by the clerk at the time the proceeding is filed. Fees collected under this section shall be paid, in the manner determined by the State Court Administrator, to the appropriate officer of the county within the first 25 days of the month following the month in which collected. The fees shall be used by the county to pay the expenses specified in subsection (1) of this section.

Â Â Â Â Â  (4) The additional fee established by this section shall be collected by the clerk:

Â Â Â Â Â  (a) In the following proceedings:

Â Â Â Â Â  (A) Proceedings for dissolution of marriage, annulment of marriage or separation.

Â Â Â Â Â  (B) Filiation proceedings under ORS 109.124 to 109.230.

Â Â Â Â Â  (C) Proceedings to determine custody or support of a child under ORS 109.103.

Â Â Â Â Â  (D) Proceedings for modifications of orders issued under subparagraphs (A) to (C) of this paragraph.

Â Â Â Â Â  (E) Proceedings under ORS 107.434.

Â Â Â Â Â  (b) For responses in any of the proceedings listed in paragraph (a) of this subsection. [1963 c.434 Â§11; 1971 c.280 Â§20; 1975 c.607 Â§2; 1979 c.833 Â§4; 1981 c.835 Â§1; 1981 s.s. c.3 Â§70; 1983 c.671 Â§6; 1983 c.763 Â§38; 1985 c.412 Â§1; 1995 c.273 Â§9; 1997 c.475 Â§Â§5,5a; 1999 c.59 Â§11; 2001 c.394 Â§1; 2003 c.737 Â§107]

Â Â Â Â Â  21.114 Filing and appearance fees in adoption and change of name proceedings; trial or hearing fee. (1) In a court having jurisdiction, the clerk of the court shall charge and collect:

Â Â Â Â Â  (a) In an adoption proceeding, a first appearance fee of $39 from the party filing the petition for adoption, and a first appearance fee of $39 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (b) In a change of name proceeding, a first appearance fee of $39 from the party filing the application for change of name, and a first appearance fee of $39 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (2) A pleading or other document shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (3) In any adoption or change of name proceeding in a court having jurisdiction, the clerk of the court shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $39. [Formerly 21.320; 2003 c.737 Â§Â§16,17; 2005 c.702 Â§Â§17,18,19; 2007 c.129 Â§14; 2007 c.860 Â§4]

Â Â Â Â Â  Note: Section 15 (4) and (5), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (4) In addition to the fees provided for ORS 21.114 (1), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect:

Â Â Â Â Â  (a) In an adoption proceeding, a surcharge of $2 from the party filing the petition for adoption and a surcharge of $1 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (b) In a change of name proceeding, a surcharge of $2 from the party filing the application for change of name and a surcharge of $1 from an objecting party appearing separately or objecting parties appearing jointly.

Â Â Â Â Â  (5) In addition to the fee provided for in ORS 21.114 (3), for the period commencing September 1, 2007, and ending June 30, 2009, in any adoption or change of name proceeding in a court having jurisdiction, the clerk of the court shall collect from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a surcharge of $2. [2007 c.860 Â§15(4),(5)]

Â Â Â Â Â  21.115 [Formerly 21.210; 1965 c.619 Â§9; renumbered 21.375]

Â Â Â Â Â  21.120 [Amended by 1959 c.453 Â§1; 1963 c.519 Â§6; 1965 c.619 Â§10; 1967 c.111 Â§2; 1971 c.621 Â§2; 1981 c.571 Â§1; 1981 s.s. c.3 Â§71; repealed by 1981 s.s. c.3 Â§141]

(Motion Fees)

Â Â Â Â Â  21.125 Chief Justice authorized to impose fees on motions. (1) In any action, suit or proceeding subject to a fee under ORS 21.110, or in any civil appeal or petition subject to a fee under ORS 21.010, the Chief Justice of the Supreme Court may require that a $50 fee be paid at the time of filing a motion identified by the Chief Justice as being subject to a fee under this section. If the Chief Justice has identified a motion as being subject to a fee under this section, the responding party must file a fee of $35 upon the filing of a response to the motion. The Chief Justice by order shall identify motions that are subject to fees under this section.

Â Â Â Â Â  (2) The fees provided for in this section may not be collected from the state, a county, a city or a school district.

Â Â Â Â Â  (3) The fees provided for in this section may not be collected for motions for judgment by voluntary dismissal under ORCP 54 A(1), for motions for judgment by written stipulation under ORCP 67 F or for motions for entry of default judgment under ORCP 69 B(1).

Â Â Â Â Â  (4) The fees provided for in this section may not be collected for motions made to an arbitrator or mediator in an arbitration or mediation required or offered by a court, or to any motion relating to an arbitration or mediation required or offered by a court. [2007 c.860 Â§29]

Â Â Â Â Â  21.130 [Amended by 1959 c.678 Â§1; 1963 c.519 Â§7; 1965 c.619 Â§11; 1967 c.111 Â§3; 1971 c.61 Â§1; 1979 c.631 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  21.140 [Amended by 1961 c.563 Â§1; 1963 c.519 Â§8; 1965 c.619 Â§12; renumbered 21.350]

Â Â Â Â Â  21.150 [Amended by 1963 c.519 Â§9; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.210 [Amended by 1955 c.458 Â§2; renumbered 21.115 and then 21.375]

Â Â Â Â Â  21.220 [Amended by 1963 c.519 Â§10; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.230 [Amended by 1963 c.519 Â§11; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.240 [Amended by 1959 c.563 Â§3; 1963 c.519 Â§12; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.250 [Amended by 1963 c.519 Â§13; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.260 [Amended by 1959 c.563 Â§4; 1963 c.519 Â§14; repealed by 1965 c.619 Â§39]

(Trial and Hearing Fees)

Â Â Â Â Â  21.270 Trial fees. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, trial fees shall be collected as provided in this section.

Â Â Â Â Â  (2) The clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a trial fee of $77 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (3)(a) The clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a jury trial fee of $193 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a jury trial fee of $110 for each full or partial day of the trial. The amount of the fee for the first day of trial shall be collected in advance and is due and payable when the action, suit or proceeding is set for trial by jury. The amount of the fee for subsequent days of trial shall be collected on the day the trial concludes.

Â Â Â Â Â  (b) If the plaintiff or appellant waives a trial by jury, and the defendant or respondent desires a trial by jury, the clerk shall collect the jury trial fee from the defendant or respondent, and not from the plaintiff or appellant.

Â Â Â Â Â  (c) A case in which the jury trial fee for the first day of trial has not been paid shall be tried by the court without a jury, unless the court otherwise orders. If a case in which the jury trial fee for the first day of trial has not been paid is tried by a jury, the clerk shall tax against the losing party the total amount of the jury trial fee. The jury trial fee constitutes a monetary obligation payable to the court, and may be made part of the judgment in the case by the clerk without further notice to the debtor or further order of the court.

Â Â Â Â Â  (4) If a counterclaim, cross-claim or third party claim is tried on any day other than a day on which the claim of the plaintiff is tried, the clerk shall collect from the party asserting the counterclaim, cross-claim or third party claim the trial fee or jury trial fee, whichever is applicable, for that day, and shall not collect the applicable fee for that day from the plaintiff. If the party asserting a counterclaim, cross-claim or third party claim waives a trial by jury on the claim, and the party defending against the claim desires a trial by jury on the claim, the clerk shall collect the jury trial fee from the defending party and not from the asserting party.

Â Â Â Â Â  (5) The fees provided for in this section include any reporting of the trial proceedings, but not the preparation of transcripts of a report.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (3)(c) of this section, the fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party.

Â Â Â Â Â  (7) A court shall order that a trial fee paid under the provisions of this section be refunded to the party that paid the fee if all claims in the action or proceeding are decided without the commencement of a trial and the party that paid the fee files a motion and affidavit requesting refund of the fee not more than 15 days after entry of judgment disposing of the action or proceeding. [Amended by 1963 c.519 Â§15; 1965 c.619 Â§13; 1971 c.621 Â§4; 1975 c.607 Â§4; 1979 c.833 Â§5; 1981 s.s. c.3 Â§Â§72,73; 1983 c.763 Â§21; 1985 c.496 Â§2; 1995 c.664 Â§70; 1997 c.801 Â§51; 2003 c.737 Â§Â§19,21; 2005 c.702 Â§Â§21,22,23]

Â Â Â Â Â  Note: Section 15 (6), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (6)(a) In addition to the trial fee provided for in ORS 21.270 (2), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect from the plaintiff, appellant or moving party, for a trial on the merits without a jury, a surcharge on the trial fee of $4 for each full or partial day of the trial.

Â Â Â Â Â  (b) In addition to the jury trial fee provided for in ORS 21.270 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk shall collect from the plaintiff or appellant, for a trial by a jury of more than six persons, a surcharge on the jury trial fee of $10 for each full or partial day of the trial. The clerk shall collect from the plaintiff or appellant, for a trial by a jury of six persons, a surcharge on the jury trial fee of $6 for each full or partial day of the trial. [2007 c.860 Â§15(6)]

Â Â Â Â Â  21.275 Hearing fees. (1) In any civil action, suit or proceeding in the circuit court, other than a protective proceeding under ORS chapter 125 or a probate, adoption or change of name proceeding, hearing fees for reported hearings shall be collected as provided in this section. There is no hearing fee under this section for a hearing not reported.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂHearingÂ means an actual appearance of one or more parties before the court for an examination by the court without a jury, other than a trial or during a trial for which a trial fee is required, of issues of fact or law arising from a motion, application, petition or other document filed with the court by a moving party, but does not include a conference solely for the purpose of case settlement or case scheduling.

Â Â Â Â Â  (b) ÂMoving partyÂ means a party who files with the court a motion, application, petition or other document referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (c) ÂNonmoving partyÂ means a party other than a moving party.

Â Â Â Â Â  (3) The clerk of the circuit court shall collect the hearing fees. The fee for a reported hearing is $33 if the hearing period is not more than three hours or $77 if the hearing period is more than three hours. The fee does not include the preparation of transcripts of a report.

Â Â Â Â Â  (4) If a hearing in respect to the document filed by the moving party is required by statute or rule, the document shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the document is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (5) If a hearing in respect to the document filed by the moving party is not required by statute or rule, the document shall indicate whether the moving party requests a hearing. The document also shall indicate whether the moving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the moving party requests reporting, the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the document is filed. If the moving party does not request reporting and a nonmoving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (6) If a hearing in respect to the document filed by the moving party is not required by statute or rule or requested by the moving party and a nonmoving party files a request for hearing with the court, the request also shall indicate whether the nonmoving party requests that the hearing be reported, and if reporting is requested, shall contain an estimate of the hearing period. If the nonmoving party requests reporting the nonmoving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the nonmoving party does not request reporting and the moving party files a request for reporting with the court, the request shall contain an estimate of the hearing period, and the moving party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed.

Â Â Â Â Â  (7) If a hearing in respect to the document filed by the moving party is not required by statute or rule or requested by a party, but the court on its own motion orders a hearing and a party files a request that the hearing be reported with the court, the request shall contain an estimate of the hearing period, and the party shall pay the applicable hearing fee, based upon the estimate of the hearing period, when the request is filed. If the court on its own motion orders a hearing, no party requests reporting and the court on its own motion orders that the hearing be reported, the court order shall contain an estimate of the hearing period, and each party shall pay an equal proportionate share of the applicable hearing fee, based upon the estimate of the hearing period, before the hearing is held.

Â Â Â Â Â  (8) No document containing a request for reporting or other request for reporting referred to in subsections (4) to (7) of this section shall be deemed filed unless the fee required by those subsections of the filing party is paid by the party.

Â Â Â Â Â  (9) The fees provided for in this section that are paid by a party shall be considered costs and disbursements and may be taxed and collected as other costs and disbursements by the prevailing party. [1985 c.496 Â§4; 1995 c.664 Â§71; 1997 c.801 Â§52; 2003 c.737 Â§Â§23,24; 2005 c.702 Â§Â§25,26,27; 2007 c.129 Â§15]

Â Â Â Â Â  Note: Section 15 (7), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (7) In addition to the hearing fee provided for in ORS 21.275 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge on the hearing fee of $2 if the hearing period is not more than three hours or $4 if the hearing period is more than three hours. [2007 c.860 Â§15(7)]

Â Â Â Â Â  21.280 [1959 c.563 Â§1; 1963 c.519 Â§16; repealed by 1965 c.619 Â§39]

(Probate Fees)

Â Â Â Â Â  21.310 Probate filing fees and trial fee. (1) Except as provided in ORS 114.515, in a court having probate jurisdiction, the clerk of the court shall charge and collect the following fees for the filing of the initial documents in any probate proceeding, including petitions for the appointment of personal representatives, probate of wills and contest of wills, or in any conservatorship proceeding:

______________________________________________________________________________

Â Â Â Â Â  Where the amount of the estate is:

Â Â Â Â Â  1. Not more than $10,000Âa fee of $23.

Â Â Â Â Â  2. More than $10,000 and not more than $25,000Âa fee of $77.

Â Â Â Â Â  3. More than $25,000 and not more than $50,000Âa fee of $154.

Â Â Â Â Â  4. More than $50,000 and not more than $100,000Âa fee of $231.

Â Â Â Â Â  5. More than $100,000 and not more than $500,000Âa fee of $308.

Â Â Â Â Â  6. More than $500,000 and not more than $1,000,000Âa fee of $385.

Â Â Â Â Â  7. More than $1,000,000Âa fee of $462.

______________________________________________________________________________

Â Â Â Â Â  (2) In determining fees under subsection (1) of this section in a probate proceeding, the amount of a settlement in a wrongful death action brought for the benefit of the decedentÂs surviving spouse or dependents is not part of the estate.

Â Â Â Â Â  (3) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $23 for the filing of the initial documents in any guardianship proceeding.

Â Â Â Â Â  (4) In a court having probate jurisdiction, the clerk shall charge and collect a fee of $8 at the time of filing a will without a petition for probate.

Â Â Â Â Â  (5) At the time of filing any answer, motion or objection in a probate proceeding or protective proceeding under ORS chapter 125, the party filing the answer, motion or objection shall pay a fee of $19 to the clerk.

Â Â Â Â Â  (6) A pleading or other document shall be filed by the clerk only if the fee required under this section is paid or if a request for a fee waiver or deferral is granted by the court.

Â Â Â Â Â  (7) In any probate proceeding or protective proceeding under ORS chapter 125 in a court having probate jurisdiction, the clerk shall charge and collect in advance from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a trial or hearing fee of $39. [Amended by 1955 c.458 Â§3; 1965 c.619 Â§14; 1971 c.621 Â§5; 1973 c.506 Â§1; 1975 c.607 Â§5; 1979 c.833 Â§6; 1981 s.s. c.3 Â§74; 1985 c.496 Â§5; 1995 c.664 Â§72; 1997 c.801 Â§28; 2003 c.737 Â§Â§26,27; 2005 c.702 Â§Â§29,30,31; 2007 c.129 Â§16]

Â Â Â Â Â  Note: Section 15 (8), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (8)(a) In addition to the fees provided for in ORS 21.310 (1), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect the following surcharges for the filing of the initial papers in any probate proceeding, including petitions for the appointment of personal representatives, probate of wills and contest of wills, or in any conservatorship proceeding:

______________________________________________________________________________

Â Â Â Â Â  Where the amount of the estate is:

Â Â Â Â Â  1. Not more than $10,000--a surcharge of $1.

Â Â Â Â Â  2. More than $10,000 and not more than $25,000--a surcharge of $4.

Â Â Â Â Â  3. More than $25,000 and not more than $50,000--a surcharge of $8.

Â Â Â Â Â  4. More than $50,000 and not more than $100,000--a surcharge of $12.

Â Â Â Â Â  5. More than $100,000 and not more than $500,000--a surcharge of $15.

Â Â Â Â Â  6. More than $500,000 and not more than $1,000,000--a surcharge of $19.

Â Â Â Â Â  7. More than $1,000,000--a surcharge of $23.

______________________________________________________________________________

Â Â Â Â Â  (b) In addition to the fee provided for in ORS 21.310 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk shall collect a surcharge of $1 for the filing of the initial papers in any guardianship proceeding.

Â Â Â Â Â  (c) In addition to the fee provided for in ORS 21.310 (5), for the period commencing September 1, 2007, and ending June 30, 2009, at the time of filing any answer, motion or objection in a probate proceeding or protective proceeding under ORS chapter 125, the party filing the answer, motion or objection shall pay a surcharge of $1 to the clerk.

Â Â Â Â Â  (d) In addition to the fee provided for in ORS 21.310 (7), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk shall collect from the party having the affirmative of the issue, at the time the proceeding comes on for trial or hearing upon the issues of fact or law involved therein, a surcharge on the trial or hearing fee of $2. [2007 c.860 Â§15(8)]

Â Â Â Â Â  21.313 [1959 c.452 Â§2; 1967 c.111 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  21.315 [Formerly 21.360; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.320 [Amended by 1963 c.519 Â§17; 1965 c.619 Â§15; 1967 c.534 Â§10; 1971 c.621 Â§6; 1975 c.607 Â§6; 1979 c.833 Â§7; 1981 s.s. c.3 Â§Â§75,76; 1985 c.496 Â§7; 1997 c.801 Â§29; renumbered 21.114 in 1997]

(Miscellaneous Circuit Court Fees)

Â Â Â Â Â  21.325 Miscellaneous circuit court fees. In the circuit court there shall be charged and collected in advance by the clerk of the court the following fees for the following purposes and services:

Â Â Â Â Â  (1) Making transcription of a judgment entered in the register, $7.

Â Â Â Â Â  (2) Filing and entering transcript of judgment, $7.

Â Â Â Â Â  (3) Filing copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125 or copy of child custody determination of another state filed as provided in ORS 109.787, $39.

Â Â Â Â Â  (4) Issuing writs of execution or writs of garnishment, $12 for each writ.

Â Â Â Â Â  (5) Preparing a certified copy of a satisfaction document under ORS 18.225 (5), $6.

Â Â Â Â Â  (6) Issuing an order under ORS 18.265 requiring a judgment debtor to appear when the order is issued by any court other than the court in which the original judgment was entered, $4.

Â Â Â Â Â  (7) Issuing notices of restitution as provided in ORS 105.151, $3 for each notice.

Â Â Â Â Â  (8) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as the Chief Justice of the Supreme Court may establish or authorize, except that a fee may not be charged for location or inspection of court records. [Formerly 21.060; 1999 c.649 Â§43; 2001 c.596 Â§42; 2003 c.737 Â§Â§29,30a,30c; 2005 c.702 Â§Â§33,34,35; 2007 c.860 Â§10]

Â Â Â Â Â  Note: Section 15 (9), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (9) In addition to the fees provided for in ORS 21.325 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect a surcharge of $2 for the filing of a copy of foreign judgment and affidavit filed as provided in ORS 24.115 and 24.125 or the filing of a copy of child custody determination of another state filed as provided in ORS 109.787. [2007 c.860 Â§15(9)]

Â Â Â Â Â  21.330 [Amended by 1961 c.563 Â§2; 1963 c.519 Â§18; repealed by 1965 c.619 Â§39]

(Disposition of Fees)

Â Â Â Â Â  21.335 Disposition of circuit court fees. Except as otherwise specifically provided by law, all fees collected by the clerk of a circuit court shall be deposited in the General Fund available for general governmental expenses. [Formerly 21.070]

Â Â Â Â Â  21.340 [Amended by 1963 c.519 Â§19; repealed by 1965 c.619 Â§39]

LAW LIBRARY FEES

Â Â Â Â Â  21.350 Law library fees. (1) In counties containing more than 400,000 inhabitants, according to the latest federal decennial census, or when directed as provided in ORS 9.840, the clerk of the court shall collect in each civil suit, action or proceeding filed in the circuit or county court a law library fee determined by the county court or board of county commissioners in an amount not greater than 28 percent of the filing fee provided by law, except that the amount shall be rounded up to the next full dollar.

Â Â Â Â Â  (2) The fees provided for in this section shall be collected in the same manner as other fees are collected in the suit, action or proceeding, and is in addition to the other fees provided by law.

Â Â Â Â Â  (3) The fee provided in subsection (1) of this section may be collected if the county owns and maintains, or hereafter may acquire, own or maintain under the provisions of ORS 9.840 and 9.850, a law library at the county seat, available at all reasonable times to the use of litigants, and permitted to be used by all attorneys at law duly admitted to practice in this state, without additional fees to such litigants or attorneys.

Â Â Â Â Â  (4) For the purpose of imposing the law library fee provided for in this section in cases that are subject to the filing fees established by ORS 105.130, the percentage figure provided for under subsection (1) of this section shall be applied to the sum of the fee established by ORS 105.130 (2) and the surcharge established under ORS 105.130 (6). If the defendant demands a trial in the action, the percentage figure provided for under subsection (1) of this section shall be applied to the additional filing fee required of the plaintiff under ORS 105.130 (3), and to the sum of the filing fee required of the defendant under ORS 105.130 (3) and the surcharge established under ORS 105.130 (6). [Formerly 21.140; 1973 c.381 Â§6; 1981 s.s. c.3 Â§77; 1997 c.801 Â§46; 2007 c.860 Â§13]

Â Â Â Â Â  21.360 [Amended by 1955 c.458 Â§4; renumbered 21.315]

FORM FEES

Â Â Â Â Â  21.361 Fees for forms provided by courts; exception. (1) The State Court Administrator may prescribe and charge a reasonable price, covering the costs of labor and material, for any forms provided by the courts of this state. The sums so collected shall be paid over to the State Treasurer and credited to the Court Forms Revolving Fund.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no charge shall be made for forms made available under the provisions of ORS 107.700 to 107.735 or 124.005 to 124.040. [1991 c.790 Â§21; 1995 c.666 Â§11]

Â Â Â Â Â  21.363 Court Forms Revolving Fund. There is established in the General Fund of the State Treasury the Court Forms Revolving Fund. Moneys in the revolving fund are continuously appropriated to the Judicial Department for the purpose of paying the costs of labor and materials incurred by the courts of this state in providing forms as provided in ORS 21.361. [1991 c.790 Â§22; 2005 c.22 Â§13]

Â Â Â Â Â  21.370 [Amended by 1963 c.519 Â§20; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.375 [Formerly 21.210 and then 21.115; 1971 c.621 Â§7; 1975 c.607 Â§8; 1979 c.833 Â§8; 1981 c.883 Â§30; 1981 c.898 Â§23; 1981 s.s. c.3 Â§83; 1985 c.496 Â§17; 1995 c.559 Â§56; 1997 c.872 Â§3; renumbered 5.125 in 1997]

Â Â Â Â Â  21.380 [Amended by 1963 c.519 Â§21; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.385 [Formerly 46.223; repealed by 1999 c.59 Â§12]

SHERIFF AND PROCESS SERVER FEES

Â Â Â Â Â  21.410 Sheriff and process server fees for services in civil actions, suits and proceedings. (1) The sheriff of a county shall collect the following fees in civil actions, suits and proceedings for each case delivered to the office of the sheriff:

Â Â Â Â Â  (a) $28 for serving summons, subpoena, citation, order, notice, including notice of seizure and sale of personal or real property, notice of restitution and notice of seizure under writ of attachment or execution, or similar documents, including small claims or writ of execution, directed to not more than two parties at the same address. If service is requested for more than two parties at the same address, the fee is $15 for each party at the same address. The fee authorized by this paragraph shall not be charged to the state in civil actions, suits and proceedings where one party is a person who has been appointed counsel at state expense.

Â Â Â Â Â  (b) For seizure and sale of personal or real property, enforcement of writ of execution of judgment of restitution, or other enforcement or seizure under writ of attachment or execution, or other process or proceeding, $47, and, in addition, such sums as may be reasonable and necessary to secure each keeper or custodian of property in custody, the expense of inventory of property in custody and expense incurred in newspaper advertising required by law in the execution of process.

Â Â Â Â Â  (c) For making a conveyance of real property sold on any process, $15, to be paid by, or for, the grantee.

Â Â Â Â Â  (d) For making a copy of any process, order, notice or other instrument in writing, when necessary to complete the service thereof, for each folio, $3; but no charge shall be made for copy of complaint or other document not actually made by the sheriff.

Â Â Â Â Â  (e) For entering and processing distraint warrants for state agencies, $6.25 each.

Â Â Â Â Â  (2) Persons other than a sheriff serving process and other documents may charge any fee agreed to between the server and the person requesting service.

Â Â Â Â Â  (3) Fees collected for service by the sheriff shall be retained for the benefit of the county where the party to be served cannot be found.

Â Â Â Â Â  (4) No mileage or commission shall be collected by a sheriff for service of any document or process but in any service involving travel in excess of 75 miles round trip an additional fee not to exceed $25 may be billed and collected by a sheriff. Mileage shall be measured from the location at which the service is made to the circuit court in that county.

Â Â Â Â Â  (5) Amounts paid for service of process and other documents may be recovered as costs and disbursements to the extent provided by ORS 20.115.

Â Â Â Â Â  (6) A sheriff may not collect a fee under this section for serving a foreign restraining order or an order that only grants relief under ORS 107.095 (1)(c).

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂFolioÂ means 100 words, counting two figures as one word. Any portion of a folio, when the whole paper contains less than a folio, or when such portion is an excess over the last folio, shall be deemed a folio.

Â Â Â Â Â  (b) ÂForeign restraining orderÂ means a restraining order that is a foreign judgment as defined by ORS 24.105. [Amended by 1959 c.620 Â§1; 1965 c.619 Â§16; 1969 c.252 Â§1; 1973 c.393 Â§1; 1975 c.607 Â§9; 1977 c.547 Â§1; 1979 c.833 Â§9; 1981 c.835 Â§2; 1981 c.883 Â§31; 1989 c.910 Â§1; 1989 c.1053 Â§1; 1991 c.594 Â§1; 1995 c.559 Â§53; 1995 c.583 Â§1; 1997 c.202 Â§2; 1997 c.249 Â§14; 1999 c.1052 Â§8; 2001 c.104 Â§4; 2001 c.962 Â§86; 2003 c.304 Â§Â§6,7; 2007 c.129 Â§17]

Â Â Â Â Â  21.420 Itemized statement of charges. The return on any summons, process, subpoena or other paper served by a sheriff shall be accompanied by a subjoined itemized statement of the charges made for the service thereof, including the mileage actually and necessarily traveled in making the service.

Â Â Â Â Â  21.460 [Amended by 1961 c.446 Â§1; 1975 c.607 Â§10; 1979 c.833 Â§10; 1981 s.s. c.3 Â§Â§84,85; repealed by 1985 c.496 Â§32]

TRANSCRIPT FEES

Â Â Â Â Â  21.470 Transcript fees; rules. (1) A reporter appointed under ORS 8.340 (2) may not charge more than $2.50 per page for the original transcript, or more than 25 cents per page for each additional copy, for preparing transcripts on appeal as provided in ORS 8.350.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a reporter employed by one of the parties may charge fees as agreed to between the reporter and all of the parties to the proceeding for preparing transcripts on appeal as provided in ORS 8.350. The reporter and the parties shall agree to the fees to be charged prior to the commencement of the proceeding to be recorded. Any fees agreed upon shall be charged to parties joining the proceeding after the commencement of the proceeding for preparing transcripts on appeal as provided in ORS 8.350.

Â Â Â Â Â  (3) A reporter employed by one of the parties may not charge a public body, as defined by ORS 174.109, fees for preparing transcripts on appeal as provided in ORS 8.350 that exceed the fees established by subsection (1) of this section.

Â Â Â Â Â  (4) Each page of the original transcript on appeal prepared by a reporter under this section must be prepared as specified by rules for transcripts on appeal adopted by the Supreme Court.

Â Â Â Â Â  (5) Except as otherwise provided by law, the fees for preparing a transcript requested by a party shall be paid forthwith by the party, and when paid shall be taxable as disbursements in the case. The fees for preparing a transcript requested by the court, and not by a party, shall be paid by the state from funds available for the purpose.

Â Â Â Â Â  (6) When the court provides personnel to prepare transcripts from audio records of court proceedings, the transcript fees provided in subsection (1) of this section to be paid by a party shall be paid to the clerk of the court. [Amended by 1959 c.446 Â§1; 1971 c.565 Â§15; 1973 c.195 Â§1; 1979 c.833 Â§11; 1981 s.s. c.3 Â§86; 1987 c.796 Â§1; 2005 c.164 Â§1]

LEGAL AID FEES

Â Â Â Â Â  21.480 Legal aid and mediation program fees in circuit courts. (1) In all counties wherein legal representation is provided for the poor without fee by a nonprofit legal aid program operating under the Legal Services Program established pursuant to ORS 9.572, the clerk of the circuit court shall collect the fees provided for in subsection (2) of this section to assist in defraying the operating costs of the legal aid program and to fund mediation programs offered through the State Department of Agriculture. The fees provided for in subsection (2) of this section are in addition to all other fees collected by the clerk of the court and shall be collected by the clerk in the same manner that other fees are collected by the clerk.

Â Â Â Â Â  (2) The clerk shall collect the following fees from the plaintiff or other moving party in each civil suit, action or proceeding in the circuit court when the plaintiff or party files the first document in the suit, action or proceeding, and from a defendant or respondent when the defendant or respondent files an appearance in the suit, action or proceeding:

Â Â Â Â Â  (a) $9.50, for filings in the small claims department of a circuit court.

Â Â Â Â Â  (b) $18, upon the filing of a complaint that is subject to the filing fee established under ORS 105.130 (2). If the defendant demands a trial, the clerk shall collect a fee of $38 from the defendant, and an additional fee of $21 from the plaintiff. In no event shall the plaintiff in an action subject to the filing fee established under ORS 105.130 be required to pay a total fee of more than $39 under the provisions of this subsection.

Â Â Â Â Â  (c) $33, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $30, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2).

Â Â Â Â Â  (e) $38, for any other filings in a circuit court not specifically provided for in this subsection, including all probate proceedings, protective proceedings under ORS chapter 125, adoption proceedings and change of name proceedings.

Â Â Â Â Â  (3) In addition to the fees provided for in ORS 21.010, the State Court Administrator shall collect a fee of $55 from an appellant or petitioner whenever a filing fee is collected under ORS 21.010 and a fee of $15 from each respondent whenever an appearance fee is collected under ORS 21.010.

Â Â Â Â Â  (4) All fees collected by the clerk under this section shall be deposited with the State Court Administrator. All fees collected under this section shall be distributed in the manner provided by ORS 9.574.

Â Â Â Â Â  (5) Ten percent of the funds deposited with the State Court Administrator under this section shall be transferred by the State Court Administrator on a monthly basis to the State Department of Agriculture, until such time as the amount specified under subsection (6) of this section has been transferred to the State Department of Agriculture for the biennium. Moneys transferred to the State Department of Agriculture under this section are continuously appropriated to the department and may be used by the department only for the purpose of funding mediation programs established by the department. Moneys appropriated to the department under this subsection may not be used by the department to fund the costs of conducting individual farm credit mediations. The department shall consult with the director of the Mark O. Hatfield School of Government in establishing and operating mediation programs funded under this subsection.

Â Â Â Â Â  (6) The amount transferred by the State Court Administrator to the State Department of Agriculture under subsection (5) of this section may not exceed $150,000 in any biennium. [1977 c.112 Â§1; 1981 c.664 Â§1; 1983 c.114 Â§1; 1985 c.342 Â§5; 1989 c.385 Â§1; 1997 c.801 Â§Â§45,45a; 2003 c.737 Â§Â§92,94,96; 2003 c.791 Â§Â§8,8a; 2005 c.817 Â§2; 2007 c.129 Â§18]

Â Â Â Â Â  Note: The amendments to 21.480 by section 24, chapter 860, Oregon Laws 2007, apply only to filings made in circuit courts on or after July 1, 2009. See section 25, chapter 860, Oregon Laws 2007. The text that applies on and after July 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  21.480. (1) In all counties wherein legal representation is provided for the poor without fee by a nonprofit legal aid program operating under the Legal Services Program established pursuant to ORS 9.572, the clerk of the circuit court shall collect the fees provided for in subsection (2) of this section to assist in defraying the operating costs of the legal aid program and to fund mediation programs offered through the State Department of Agriculture. The fees provided for in subsection (2) of this section are in addition to all other fees collected by the clerk of the court and shall be collected by the clerk in the same manner that other fees are collected by the clerk.

Â Â Â Â Â  (2) The clerk shall collect the following fees from the plaintiff or other moving party in each civil suit, action or proceeding in the circuit court when the plaintiff or party files the first document in the suit, action or proceeding, and from a defendant or respondent when the defendant or respondent files an appearance in the suit, action or proceeding:

Â Â Â Â Â  (a) $10.50, for filings in the small claims department of a circuit court.

Â Â Â Â Â  (b) $20, upon the filing of a complaint that is subject to the filing fee established under ORS 105.130 (2). If the defendant demands a trial, the clerk shall collect a fee of $41 from the defendant, and an additional fee of $23 from the plaintiff. In no event shall the plaintiff in an action subject to the filing fee established under ORS 105.130 be required to pay a total fee of more than $43 under the provisions of this subsection.

Â Â Â Â Â  (c) $35, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $32, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2).

Â Â Â Â Â  (e) $41, for any other filings in a circuit court not specifically provided for in this subsection, including all probate proceedings, protective proceedings under ORS chapter 125, adoption proceedings and change of name proceedings.

Â Â Â Â Â  (3) In addition to the fees provided for in ORS 21.010, the State Court Administrator shall collect a fee of $58 from an appellant or petitioner whenever a filing fee is collected under ORS 21.010 and a fee of $18 from each respondent whenever an appearance fee is collected under ORS 21.010.

Â Â Â Â Â  (4) All fees collected by the clerk under this section shall be deposited with the State Court Administrator. All fees collected under this section shall be distributed in the manner provided by ORS 9.574.

Â Â Â Â Â  (5) Ten percent of the funds deposited with the State Court Administrator under this section shall be transferred by the State Court Administrator on a monthly basis to the State Department of Agriculture, until such time as the amount specified under subsection (6) of this section has been transferred to the State Department of Agriculture for the biennium. Moneys transferred to the State Department of Agriculture under this section are continuously appropriated to the department and may be used by the department only for the purpose of funding mediation programs established by the department. Moneys appropriated to the department under this subsection may not be used by the department to fund the costs of conducting individual farm credit mediations. The department shall consult with the director of the Mark O. Hatfield School of Government in establishing and operating mediation programs funded under this subsection.

Â Â Â Â Â  (6) The amount transferred by the State Court Administrator to the State Department of Agriculture under subsection (5) of this section may not exceed $150,000 in any biennium.

Â Â Â Â Â  21.485 [1977 c.112 Â§2; 1981 c.664 Â§2; 1983 c.114 Â§2; 1985 c.342 Â§6; 1989 c.385 Â§2; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  21.490 [1977 c.112 Â§3; 1983 c.763 Â§39; repealed by 1997 c.801 Â§77]

REFEREE FEES

Â Â Â Â Â  21.510 Referee fees. The fees of referees shall be fixed by the court, but the parties may agree in writing upon any other rate of compensation and thereupon such rate shall be allowed.

Â Â Â Â Â  21.520 [1979 c.429 Â§1; renumbered 205.245]

Â Â Â Â Â  21.530 [1979 c.429 Â§2; renumbered 205.255]

Â Â Â Â Â  21.560 [Repealed by 1983 c.763 Â§24]

Â Â Â Â Â  21.570 [Amended by 1965 c.619 Â§17; 1967 c.398 Â§6; repealed by 1983 c.763 Â§24]

LIABILITY FOR AND PAYMENT OF FEES

Â Â Â Â Â  21.580 Exemption of state, county and city from certain fees. None of the fees prescribed in ORS 21.325 for services in the circuit court shall be collected from the state or from the county in which the court is located or from a city in the county in which the court is located. [Amended by 1965 c.619 Â§18; 1981 s.s. c.3 Â§87; 1983 c.763 Â§22; 1985 c.496 Â§26; 1991 c.790 Â§3]

Â Â Â Â Â  21.590 [Repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  21.600 [Amended by 1965 c.619 Â§19; 1967 c.398 Â§7; repealed by 1985 c.496 Â§32]

Â Â Â Â Â  21.605 [1969 c.288 Â§1; 1973 c.67 Â§1; 1977 c.416 Â§2; 1981 s.s. c.3 Â§88; 1983 c.673 Â§24; 1985 c.342 Â§24; 1985 c.496 Â§24; 1995 c.273 Â§11; 1995 c.658 Â§25; 1999 c.367 Â§4; 1999 c.657 Â§7a; 2003 c.518 Â§5; 2003 c.576 Â§178; 2003 c.737 Â§85; 2007 c.129 Â§19; repealed by 2007 c.493 Â§Â§18,18a]

Â Â Â Â Â  21.607 [1995 c.273 Â§12; 1997 c.801 Â§129; 1999 c.367 Â§17; 2003 c.576 Â§179; 2007 c.493 Â§9; renumbered 21.700 in 2007]

Â Â Â Â Â  21.610 [Amended by 1963 c.519 Â§22; repealed by 1965 c.619 Â§39]

Â Â Â Â Â  21.615 Payment of certain fees in appeal to circuit court in any criminal action other than for state crime. (1) In an appeal to a circuit court from a justice court or municipal court in an action for commission of a state violation or an action for violation of a city charter or ordinance, but not in an action for commission of a state crime:

Â Â Â Â Â  (a) The filing, trial and law library fees required by ORS 21.110, 21.270 and 21.350 are required of the appellant and respondent.

Â Â Â Â Â  (b) The legal aid fee required by ORS 21.480 is required of the appellant.

Â Â Â Â Â  (2) Payment of fees required by subsection (1) of this section is subject to ORS 20.140.

Â Â Â Â Â  (3) Fees required by subsection (1) of this section may be waived or deferred by a judge of the circuit court for the reason and in the manner provided in ORS 21.680 to 21.698. [1985 c.342 Â§27; 1999 c.1051 Â§120; 2007 c.493 Â§10]

Â Â Â Â Â  21.620 [Amended by 1963 c.519 Â§23; 1965 c.619 Â§20; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  21.630 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.640 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.650 [Repealed by 1955 c.458 Â§5]

Â Â Â Â Â  21.660 Advance payment of, or security for, fees for services in court proceedings. Except as provided in ORS 20.140, and except the fees for which advance payment or a deposit is otherwise required by law, every officer, witness, or other person required to do or perform any act or service for any party to any action, suit or proceeding in a court of justice in this state shall be entitled to demand and receive from such party the compensation which the law allows therefor in advance; but a party may at the option of the party pay the fees of the officers of the court in advance, or give such officers an undertaking with sufficient sureties therefor. The fees secured to the officers, or any of them, by any party to the judgment, may be collected by an execution against the property of such party and that of the sureties of the party in the undertaking therefor. Such officersÂ execution may issue in the name of the clerk as plaintiff in the writ, and for the benefit of all officers to whom fees are so due and secured, whenever an execution might issue to enforce the judgment at the instance of the prevailing party. [Amended by 2003 c.576 Â§288]

Â Â Â Â Â  21.670 Duty of officer receiving fees to give receipted cost bill. An officer receiving fees for any official services must, upon demand, give the party paying the same a receipted bill thereof, specifying the items of such fees.

WAIVER AND DEFERRAL OF FEES AND COURT COSTS

Â Â Â Â Â  21.680 Definitions for ORS 21.680 to 21.698. As used in ORS 21.680 to 21.698:

Â Â Â Â Â  (1) ÂApplicantÂ means a person who applies for waiver or deferral of fees or court costs under ORS 21.680 to 21.698.

Â Â Â Â Â  (2) ÂCourt administratorÂ means:

Â Â Â Â Â  (a) The State Court Administrator for the Supreme Court, the Court of Appeals and the
Oregon
Tax Court;

Â Â Â Â Â  (b) A trial court administrator in a circuit court that has a trial court administrator; and

Â Â Â Â Â  (c) The clerk of the court in all other courts.

Â Â Â Â Â  (3) ÂJudgeÂ means the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals, a judge of a circuit or county court, the judge of the Oregon Tax Court, a tax court magistrate or a justice of the peace.

Â Â Â Â Â  (4) ÂObligorÂ means a person who has had payment of all or part of fees or court costs deferred under ORS 21.680 to 21.698. [2007 c.493 Â§1]

Â Â Â Â Â  21.682 Authority to waive or defer fees and court costs; delegation. (1) A judge may waive or defer all or part of the fees and court costs payable to the court by a party in a civil action or proceeding if the judge finds that the party is unable to pay all or any part of the fees and costs. Waiver or deferral under this section of the fees or court costs of an inmate, as defined in ORS 30.642, is subject to ORS 30.642 to 30.650.

Â Â Â Â Â  (2) A presiding judge may delegate authority to waive or defer fees and court costs under this section to the court administrator for the court in which the judge serves. A delegation of authority under this subsection must be in writing and must be subject to clear standards. If a delegation is made under this subsection, an applicant may seek review of the court administratorÂs decision by a judge. If an applicant requests review of a court administratorÂs decision, the court administrator shall forward the application for waiver or deferral of the fees or court costs to the appropriate judge.

Â Â Â Â Â  (3) A court may not delay or refuse to enter an order or judgment in an action or proceeding because deferred fees and court costs have not been paid.

Â Â Â Â Â  (4) The Chief Justice of the Supreme Court by order may provide standards and practices for waiver or deferral of fees or court costs under ORS 21.680 to 21.698. [2007 c.493 Â§2]

Â Â Â Â Â  21.685 Application for waiver or deferral of fees or court costs. Upon request of a party, a court administrator shall provide a party with an application for waiver or deferral of fees or court costs. The form of the application must be consistent with the standards prescribed by the Chief Justice of the Supreme Court under ORS 21.682 (4). The application must contain a notice that the court may enter judgment against the applicant for any deferred fees or court costs. A fee may not be charged for providing the application or for the filing of an application. [2007 c.493 Â§3]

Â Â Â Â Â  21.690 Waived fees; recovery. (1) If the fees and court costs of a person have been waived under ORS 21.680 to 21.698 and the person prevails in the action or proceeding for which fees and court costs were waived, the court may include in the judgment a money award, payable by any party who is liable to the person receiving the waiver for costs and disbursements in the action or proceeding, in an amount equal to the waived fees and court costs. The money award shall be in favor of the state in courts other than justice courts and county courts. In justice courts and county courts, the money award shall be in favor of the county in which the justice court or county court is located. The judgment debtor must pay the money award amount to the court administrator.

Â Â Â Â Â  (2) The state is liable for the payment of fees and court costs waived by a court only if a money award as described in subsection (1) of this section is entered against the state. [2007 c.493 Â§4]

Â Â Â Â Â  21.692 Judgment for deferred fees and court costs. (1) In courts other than justice courts and county courts, fees and court costs deferred under ORS 21.680 to 21.698 constitute a monetary obligation of the obligor that is payable to the state. In justice courts and county courts, fees and court costs deferred under ORS 21.680 to 21.698 constitute a monetary obligation of the obligor that is payable to the county in which the justice court or county court is located. The court may render a judgment in favor of the state or county for any unpaid part of the obligation. A limited or supplemental judgment may be rendered for the obligation, or the obligation may be included in the general judgment in an action or proceeding. If the court renders a limited judgment for the obligation, the money award may be only for unpaid fees and court costs and may not include any other financial obligation. A court administrator may sign a judgment for deferred fees and costs on behalf of the court.

Â Â Â Â Â  (2) A court may render a limited or supplemental judgment for unpaid deferred fees or costs, or include a money award for the obligation in a general judgment, without further notice to the obligor or further order of the court.

Â Â Â Â Â  (3) An obligor subject to a judgment for unpaid fees and court costs may move for relief from the judgment based on a showing that the obligorÂs financial circumstances have changed since the time of the entry of the judgment such that the obligor is no longer able to pay the judgment amount. A motion for relief under this subsection must be made in the manner provided by ORCP 71 and must be made within one year after the judgment containing the money award is entered. [2007 c.493 Â§5]

Â Â Â Â Â  21.695 Waiver or deferral of costs of transcript on appeal. (1) In a civil action or proceeding, the Supreme Court or the Court of Appeals may waive in whole or in part, defer in whole or in part, or partially waive and partially defer, the expense of preparing a transcript on appeal if:

Â Â Â Â Â  (a) The party requesting the transcript is unable to pay the expense of preparing the transcript; and

Â Â Â Â Â  (b) The party requesting the transcript makes a prima facie showing that the transcript is necessary to prosecute the appeal and would reveal reversible error in the action or proceeding.

Â Â Â Â Â  (2) If the Supreme Court or the Court of Appeals waives or defers any part of the expense of preparing a transcript on appeal, the court shall authorize preparation of only as much of the transcript as is necessary to prosecute the appeal. The State Court Administrator shall pay the unpaid costs of preparing the transcript out of funds appropriated for that purpose.

Â Â Â Â Â  (3) If the Supreme Court or the Court of Appeals defers payment of any part of the expense of preparing a transcript on appeal and any part of the deferred expense remains unpaid at the conclusion of the appeal, a judgment may be entered for the unpaid amount in the manner provided by ORS 21.692.

Â Â Â Â Â  (4) If the State Court Administrator pays any costs of preparing a transcript on appeal under subsection (2) of this section and costs on appeal are awarded to the obligor, a money award to the State Court Administrator shall be included in the judgment for all waived or deferred transcript costs paid by the State Court Administrator.

Â Â Â Â Â  (5) Waiver or deferral under this section of the transcript costs of an inmate, as defined in ORS 30.642, is subject to ORS 30.642 to 30.650. [2007 c.493 Â§6]

Â Â Â Â Â  21.698 Confidentiality of information related to waiver or deferral. (1) Except as provided in subsection (2) of this section, information supplied by a person filing an application for waiver or deferral of fees or court costs, and information collected by the courts for purposes of determining eligibility for waiver or deferral of fees or costs, is confidential and may not be used for any purpose other than determining eligibility for waiver or deferral.

Â Â Â Â Â  (2) Information described in subsection (1) of this section may be:

Â Â Â Â Â  (a) Introduced in an action or proceeding arising out of a determination that a person is not eligible for waiver or deferral of fees or court costs;

Â Â Â Â Â  (b) Introduced in a proceeding arising as a result of an allegation that a person has supplied false information in seeking waiver or deferral of fees or court costs;

Â Â Â Â Â  (c) Used by a court, the Department of Revenue and the assignees of a court or the Department of Revenue for the purpose of collecting delinquent amounts owed to this state by the person providing the information; and

Â Â Â Â Â  (d) Released pursuant to a subpoena issued as a result of an allegation that a person has supplied false information in seeking waiver or deferral of fees or court costs. [2007 c.493 Â§7]

Â Â Â Â Â  21.700 Interest on judgments for deferred fees and costs; satisfaction; compromise prohibited. (1) Notwithstanding ORS 82.010, judgments resulting from the deferral of fees and court costs under the provisions of ORS 21.680 to 21.698 bear no interest.

Â Â Â Â Â  (2) If a judge of a circuit or county court defers payment of any fees or court costs under the provisions of ORS 21.680 to 21.698, and the amount of those deferred fees or court costs is subsequently paid in full, the trial court administrator for the court shall note in the register or docket that the deferred fees and costs have been paid in full. Notation in the register or docket that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

Â Â Â Â Â  (3) If the Chief Justice of the Supreme Court, the Chief Judge of the Court of Appeals or the judge of the Oregon Tax Court defers payment of any fees or court costs under the provisions of ORS 21.680 to 21.698, including deferral of the cost of preparing the transcript on appeal, and the amount of those deferred fees or court costs is subsequently paid in full, the State Court Administrator shall note upon the register of the court that the deferred fees and costs have been paid in full. Notation in the register that deferred fees and costs have been paid in full constitutes a satisfaction of the judgment for those fees and costs.

Â Â Â Â Â  (4) Upon notation in the register or docket that deferred fees and costs have been paid in full, a certified copy of the notation may be filed with any circuit court or County Clerk Lien Record in which the judgment was filed under the provisions of ORS 21.680 to 21.698. Upon filing of the certified copy, the trial court administrator for the court, or the county clerk if the judgment was filed in the County Clerk Lien Record, shall cause the certified copy to be entered in the register or docket of the court or recorded in the County Clerk Lien Record.

Â Â Â Â Â  (5) Judgments resulting from the deferral of fees and court costs under the provisions of ORS 21.680 to 21.698 may not be compromised, settled or adjusted by a trial court administrator or the State Court Administrator. [Formerly 21.607]

Â Â Â Â Â  21.710 [Repealed by 1997 c.249 Â§15]

Â Â Â Â Â  21.720 [Repealed by 1981 s.s. c.3 Â§141]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  21.730 Per diem and mileage for private persons performing services required by law or in execution of process. All private persons performing services required by law or in the execution of legal process, when no express provision is made for their compensation shall be entitled to $3 for each day so employed, and mileage for any necessary travel, going and returning, at the rate of eight cents a mile, and no more.

PENALTIES

Â Â Â Â Â  21.990 Penalties. Any officer refusing or neglecting to comply with ORS 21.670 shall be liable to the party demanding the receipt for a penalty of $25.

_______________



Chapter 22

Chapter 22 Â Bonds and Other Security Deposits

2007 EDITION

BONDS AND OTHER SECURITY DEPOSITS

PROCEDURE IN CIVIL PROCEEDINGS

22.010Â Â Â Â Â Â  State, county or city not required to furnish any bond in any action

22.020Â Â Â Â Â Â  Deposit of money, letter of credit, checks or federal or municipal obligations, in lieu of security or bond

22.030Â Â Â Â Â Â  Officers with whom deposit is made; duplicate receipts

22.040Â Â Â Â Â Â  Filing duplicate receipt

22.050Â Â Â Â Â Â  Discharge or forfeiture of bond or security; garnishment

22.060Â Â Â Â Â Â  Deposit to be in special fund or depository; interest

22.070Â Â Â Â Â Â  Redemption of money or securities; exchange of securities

22.090Â Â Â Â Â Â  Qualifications and justification of surety

Â Â Â Â Â  22.010 State, county or city not required to furnish any bond in any action. The state, or any county or incorporated city, shall not be required to furnish any bond or undertaking upon appeal or otherwise in any action or proceeding in any court in this state in which it is a party or interested.

Â Â Â Â Â  22.020 Deposit of money, letter of credit, checks or federal or municipal obligations, in lieu of security or bond. (1) In any cause, action, proceeding or matter before any court, board or commission in this state or upon appeal from any action of any such court, board or commission, where bond or security deposit of any character is required or permitted for any purpose, it is lawful for the party required or permitted to furnish such security or bond to deposit, in lieu thereof, in the manner provided in ORS 22.020 to 22.070, money, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, a certified check or checks on any state or national bank within this country payable to the officer with whom such check is filed, satisfactory municipal bonds negotiable by delivery, or obligations of the United States Government negotiable by delivery, equal in amount to the amount of the bond or security deposit so required or permitted.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an irrevocable letter of credit may not be furnished to a court in lieu of other security or bond to be deposited in any criminal offense, action, proceeding or matter before any court, in a protective proceeding under ORS chapter 125, or in any cause, action, proceeding or matter before any court under ORS 105.395, 111.185, 113.005, 113.035, 113.105, 113.115, 114.325 and 125.715. In any other type of civil cause, action, proceeding or matter before any court, an irrevocable letter of credit may be furnished pursuant to subsection (1) of this section subject to approval of its terms by the parties and to its being in the form and amount prescribed by statute, rule or order of the court. [Amended by 1973 c.836 Â§316; 1991 c.331 Â§8; 1995 c.664 Â§73; 1997 c.631 Â§368; 1999 c.1051 Â§236]

Â Â Â Â Â  22.030 Officers with whom deposit is made; duplicate receipts. (1) Any party desiring to make use of the provisions of ORS 22.020 to 22.070 shall, except as provided in subsection (2) of this section, make or cause to be made, with the treasurer of the county or city within which the bond is to be furnished, or, in any case, with the State Treasurer, the deposit authorized by ORS 22.020. The treasurer, upon tender, must accept such money or securities and deliver to the depositor a duplicate receipt reciting the fact of such deposit; provided, that in case of bond or security deposit is required after the office hours of any such treasurer with whom it is desired to make the deposit, the deposit may be made with the chief clerk of such court, board or commission or with the sheriff of the county or the deputy in charge of the county jail or the sheriffÂs office, who shall accept the same, giving duplicate receipts therefor, and cause such money or securities to be delivered to the proper treasurer within 48 hours thereafter.

Â Â Â Â Â  (2) In any criminal case or in any proceeding in any court the deposit may be made with the court or clerk thereof, with the same effect and result as though made with such treasurer, and it shall not be necessary for the money or securities to be delivered to the treasurer. [Amended by 1973 c.836 Â§317; 1999 c.1051 Â§237]

Â Â Â Â Â  22.040 Filing duplicate receipt. The filing of one of such duplicate receipts with the court, board or commission with which such bond or security deposit is required or permitted to be filed shall have the same effect as the furnishing of such bond or security deposit and shall be taken and accepted by the court, board or commission or by the chief clerk in lieu of such bond or security deposit. [Amended by 1973 c.836 Â§318; 1999 c.1051 Â§238]

Â Â Â Â Â  22.050 Discharge or forfeiture of bond or security; garnishment. If the bond or security deposit is discharged, an order to that effect shall be entered upon the records of the court, board or commission with a statement of the amount to be returned to the person making the deposit. Upon presentation to the treasurer of a copy of such order, duly certified by the clerk of the court, board or commission making the same, the treasurer shall pay to the person named therein or to the order of the person the amount specified or shall return the securities, as the case may be. If the bond or security deposit is forfeited, an order to that effect shall be entered upon the records of the court, board or commission, and upon presentation to the treasurer of a copy of such order, certified by the chief clerk of the court, board or commission making the same, the treasurer shall make such disposition of the money or securities as the order shall provide. In case the money or securities are in the hands of the clerk of the court, board or commission at the time the bond or security deposit is declared discharged or forfeited, the clerk shall make the same disposition of the money or securities as the treasurer would be required to make in similar circumstances. Whenever the order of the court, board or commission requires or contemplates the same, the treasurer or clerk shall indorse to the proper party any certified check deposited with the treasurer or clerk as security. Money or securities deposited under ORS 22.020 to 22.070 shall not be subject to garnishment. [Amended by 1973 c.836 Â§319; 1999 c.1051 Â§239]

Â Â Â Â Â  22.060 Deposit to be in special fund or depository; interest. Any money or securities received by any treasurer under the provisions of ORS 22.030 shall be deposited in a special fund or place of deposit subject to the order of the proper court, board or commission. Any interest accumulating upon such fund shall be paid into the general fund or corresponding fund of the state, county or city, according to the nature of the case or in accordance with the order of the proper court, board or commission; provided, however, that when bonds or other securities are deposited the interest coupons shall not be detached therefrom but shall follow the disposition of the securities.

Â Â Â Â Â  22.070 Redemption of money or securities; exchange of securities. Any party making use of the provisions of ORS 22.020 to 22.070 may, at any time before forfeiture of the same, redeem any money or securities so deposited by submitting the bond originally required or permitted, or may exchange such securities for others of equal value if satisfactory to the officer with whom the same have been deposited. [Amended by 1999 c.1051 Â§240]

Â Â Â Â Â  22.090 Qualifications and justification of surety. References in the statute laws of this state to the qualifications of a surety in a bond or undertaking as in bail on arrest and the justification of that surety are intended to be and shall be considered, except where and to the extent that the context of a reference requires otherwise, references to the qualifications and justification of a surety as provided in ORCP 82 D through G. [1981 c.898 Â§14]

_______________



Chapter 23

Chapter 23 - (Former Provisions)

Enforcement of Judgments and Decrees; Executions and Exemptions

ENFORCEMENT OF JUDGMENTS; EXECUTIONS

PROCEDURE IN CIVIL PROCEEDINGS

23.005 [1999 c.788 §28; repealed by 2003 c.576 §580]

23.010 [Repealed by 1979 c.284 §199]

23.020 [Amended by 1955 c.648 §3; 1979 c.284 §61; repealed by 1981 c.898 §53]

23.030 [Amended by 1987 c.586 §12; 1989 c.768 §9; 1997 c.340 §1; 1999 c.788 §29; repealed by 2003 c.576 §580]

23.040 [Amended by 1981 c.898 §24; repealed by 2003 c.576 §580]

23.050 [Amended by 1981 c.898 §25; 1989 c.229 §14; 1999 c.80 §33; 1999 c.788 §30a; 2003 c.73 §15; repealed by 2003 c.576 §580]

23.060 [Repealed by 2003 c.576 §580]

23.070 [Repealed by 2003 c.576 §580]

23.080 [Repealed by 1981 c.898 §53]

23.090 [Repealed by 1981 c.898 §53]

23.100 [Repealed by 1989 c.229 §15]

23.105 [1989 c.229 §13; renumbered 18.312 in 2003]

23.160 [Amended by 1957 c.687 §1; 1965 c.577 §1; 1975 c.208 §1; 1981 c.903 §2; 1993 c.439 §5; 1995 c.289 §1; 1999 c.745 §1; 2001 c.249 §68; 2001 c.538 §1; 2003 c.79 §1; 2003 c.572 §1; 2003 c.576 §83; renumbered 18.345 in 2003]

23.164 [1957 c.687 §2; 1971 c.765 §1; 1975 c.208 §2; 1981 c.840 §3; 1981 c.903 §3a; 1983 c.454 §1; 1993 c.439 §1; 1999 c.135 §2; 1999 c.788 §11a; 2001 c.596 §43; 2003 c.378 §6a; renumbered 18.428 in 2003]

23.166 [1977 c.623 §4; 1979 c.814 §4; 1980 c.19 §1; 1983 c.586 §42; 1987 c.490 §48; 1989 c.356 §2; 1991 c.845 §2; 1999 c.130 §2; 2001 c.12 §9; 2001 c.249 §69; renumbered 18.348 in 2003]

23.168 [1957 c.687 §3; 1977 c.623 §5; 1981 c.840 §4; 1987 c.873 §22; 1997 c.340 §2; renumbered 18.322 in 2003]

23.170 [Amended by 1979 c.85 §1; 1985 c.671 §1; 1987 c.688 §1; 1989 c.356 §1; 1989 c.726 §1a; 1993 c.33 §277; 1993 c.798 §23; 1995 c.608 §21; 1999 c.80 §85; 1999 c.162 §1; 1999 c.745 §2; renumbered 18.358 in 2003]

23.175 [1969 c.403 §2; 1985 c.671 §2; 1989 c.726 §2; 1993 c.33 §278; 1993 c.798 §24; 1995 c.608 §22; renumbered 18.375 in 2003]

23.180 [Amended by 1957 c.550 §1; repealed by 1965 c.486 §1 (23.181 enacted in lieu of 23.180)]

23.181 [1965 c.486 §2 (enacted in lieu of 23.180); repealed by 1969 c.403 §4]

23.185 [1969 c.403 §3; 1971 c.498 §1; 1973 c.273 §1; 1973 c.519 §1; 1975 c.208 §3; 1975 c.458 §3; 1979 c.847 §1; 1981 c.883 §32; 1983 c.622 §1; 1989 c.726 §3; 1989 c.810 §11; 1991 c.845 §1; 1993 c.33 §279; 1993 c.798 §25; 1995 c.608 §23; repealed by 2001 c.249 §69a (23.186 enacted in lieu of 23.185)]

23.186 [2001 c.249 §69b (enacted in lieu of 23.185); renumbered 18.385 in 2003]

23.190 [Amended by 1959 c.671 §1; renumbered 18.318 in 2003]

23.200 [Amended by 1961 c.599 §1; 1993 c.439 §6; renumbered 18.362 in 2003]

23.210 [Renumbered 18.364 in 2003]

23.220 [Amended by 1975 c.208 §4; renumbered 18.305 in 2003]

23.230 [Renumbered 18.352 in 2003]

23.240 [Amended by 1959 c.561 §1; 1969 c.525 §1; 1975 c.208 §5; 1981 c.840 §5; 1981 c.903 §4a; 1993 c.439 §2; 1999 c.135 §1; 1999 c.788 §12a; renumbered 18.395 in 2003]

23.242 [1989 c.1007 §3; 1993 c.33 §280; 1995 c.608 §24; 1995 c.664 §74; 2003 c.576 §289; renumbered 18.398 in 2003]

23.250 [Amended by 1959 c.561 §2; 1975 c.208 §6; 1981 c.903 §5; 1993 c.439 §3; renumbered 18.402 in 2003]

23.260 [Amended by 1969 c.591 §270; 1981 c.840 §6; 1981 c.903 §6; renumbered 18.406 in 2003]

23.270 [Amended by 1959 c.561 §3; 1975 c.208 §7; repealed by 1981 c.840 §13 and 1981 c.903 §7a]

23.280 [1975 c.742 §2; 1981 c.840 §7; 1981 c.903 §8a; 1993 c.439 §4; 2003 c.576 §226; renumbered 18.412 in 2003]

23.290 [1975 c.742 §4; 1981 c.840 §8; 2003 c.576 §227; renumbered 18.415 in 2003]

23.300 [1975 c.742 §3; 1987 c.586 §13; 1999 c.788 §32a; 2003 c.576 §228; renumbered 18.422 in 2003]

23.305 [1981 c.903 §1; renumbered 18.300 in 2003]

23.310 [Amended by 1977 c.547 §2; 1981 c.898 §26; 1991 c.331 §9; renumbered 18.482 in 2003]

23.320 [Repealed by 2003 c.576 §580]

23.330 [Repealed by 2003 c.576 §580]

23.340 [Amended by 1981 c.898 §27; repealed by 2003 c.576 §580]

23.350 [Amended by 1991 c.331 §10; 1997 c.631 §369; repealed by 2003 c.576 §580]

23.410 [Amended by 2003 c.576 §79; renumbered 18.478 in 2003]

23.420 [Repealed by 1981 c.883 §1]

23.425 [1981 c.883 §35; 2001 c.249 §70; repealed by 2003 c.576 §580]

23.430 [Repealed by 1981 c.883 §1]

23.440 [Renumbered 18.486 in 2003]

23.445 [1981 c.840 §2; 1983 c.454 §2; 1983 c.463 §1; 1989 c.1007 §4; 1999 c.788 §13; 2001 c.596 §44; 2003 c.378 §7; 2003 c.576 §290; renumbered 18.536 in 2003]

23.450 [Amended by 1979 c.761 §1; 1981 c.840 §9; 1981 c.903 §9a; 1991 c.249 §3; renumbered 18.532 in 2003]

23.460 [Amended by 1971 c.120 §1; 1981 c.840 §10; renumbered 18.538 in 2003]

23.470 [Renumbered 18.542 in 2003]

23.480 [Renumbered 18.545 in 2003]

23.490 [Amended by 1959 c.638 §8; 2003 c.576 §80; renumbered 18.548 in 2003]

23.500 [Renumbered 18.555 in 2003]

23.510 [Renumbered 18.562 in 2003]

23.515 [1981 c.840 §12; renumbered 18.552 in 2003]

23.520 [Renumbered 18.565 in 2003]

23.530 [Amended by 2003 c.576 §291; renumbered 18.568 in 2003]

23.540 [Renumbered 18.572 in 2003]

23.550 [Renumbered 18.578 in 2003]

23.560 [Amended by 1979 c.562 §4; 1979 c.794 §2a; 1985 c.760 §2; 1999 c.788 §33; renumbered 18.582 in 2003]

23.570 [Amended by 1991 c.111 §2; 2003 c.576 §81; renumbered 18.585 in 2003]

23.580 [Renumbered 18.588 in 2003]

23.590 [Renumbered 18.594 in 2003]

23.600 [Renumbered 18.598 in 2003]

23.650 [1977 c.613 §1; repealed by 1981 c.883 §1]

23.655 [1977 c.613 §2; repealed by 1981 c.883 §1]

23.660 [1977 c.613 §3; repealed by 1981 c.883 §1]

23.665 [1977 c.613 §§4,5; 1979 c.761 §2; repealed by 1981 c.883 §1]

23.670 [1977 c.613 §6; 1979 c.833 §12a; repealed by 1981 c.883 §1]

23.710 [Amended by 1975 c.131 §1; 1983 c.747 §1; 1989 c.171 §3; 1995 c.38 §1; repealed by 2003 c.576 §580]

23.720 [Amended by 1975 c.131 §2; 1983 c.744 §1; 1983 c.747 §2; 1987 c.873 §23; 1991 c.724 §18; repealed by 2003 c.576 §580]

23.730 [Amended by 1987 c.873 §24; repealed by 2003 c.576 §580]

23.740 [Repealed by 1981 c.898 §53]

23.750 [Repealed by 1981 c.883 §1]

23.760 [1975 c.458 §1; 1985 c.671 §25; renumbered 25.010]

23.765 [1975 c.458 §10; 1980 c.20 §1; 1981 c.168 §1; 1981 c.596 §1; 1981 c.822 §1; 1985 c.671 §50; renumbered 25.020]

23.767 [1975 c.458 §19; 1977 c.216 §3; 1981 c.822 §2; 1981 s.s. c.3 §25; renumbered 25.030]

23.775 [1961 c.210 §1; 1963 c.497 §3; 1969 c.619 §9; 1971 c.280 §21; 1973 c.502 §12; 1981 c.822 §4; 1981 s.s. c.3 §28; renumbered 25.040]

23.777 [1975 c.458 §2; 1981 c.822 §5; renumbered 25.050]

23.778 [1979 c.343 §2; 1985 c.610 §3; renumbered 25.360]

23.780 [1961 c.210 §2; 1971 c.779 §2; renumbered 25.060]

23.783 [1975 c.458 §4; 1981 c.822 §6; renumbered 25.350]

23.785 [1961 c.210 §3; repealed by 1975 c.458 §18]

23.787 [1975 c.458 §5; 1981 c.822 §9; renumbered 25.070]

23.789 [1975 c.458 §6; 1979 c.589 §1; 1983 c.761 §8; 1985 c.671 §51; renumbered 25.080]

23.790 [1961 c.210 §4; 1981 c.822 §7; renumbered 25.090]

23.795 [1963 c.498 §2; 1969 c.619 §10; 1971 c.280 §22; 1973 c.502 §15; subsection (2) compiled as 107.400; 1973 c.524 §3; 1979 c.245 §1; 1981 s.s. c.3 §29; 1985 c.610 §5; renumbered 25.100]

23.800 [1963 c.498 §3; 1973 c.524 §2; 1979 c.245 §2; renumbered 25.110]

23.805 [1963 c.498 §4; renumbered 25.120]

23.807 [1977 c.216 §1; 1981 c.822 §8; 1981 s.s. c.3 §30; renumbered 25.130]

23.808 [1981 c.822 §10; 1981 s.s. c.3 §27; renumbered 25.140]

23.809 [1977 c.216 §2; repealed by 1981 c.822 §12]

23.810 [Repealed by 1981 c.898 §53]

23.815 [1981 c.822 §3; 1981 s.s. c.3 §26; renumbered 25.150]

23.820 [Repealed by 1981 c.898 §53]

23.825 [1981 c.822 §11; renumbered 25.160]

23.830 [Repealed by 1981 c.898 §53]

23.835 [1983 c.761 §1; renumbered 25.170]

23.837 [1983 c.761 §2; renumbered 25.180]

23.840 [Repealed by 1981 c.898 §53]

23.842 [1983 c.761 §3; renumbered 25.190]

23.845 [1983 c.761 §4; renumbered 25.200]

23.847 [1983 c.761 §5; renumbered 25.210]

23.850 [Repealed by 1981 c.898 §53]

23.855 [1983 c.767 §3; renumbered 25.220]

23.860 [Repealed by 1981 c.898 §53]

23.865 [1983 c.761 §7; renumbered 25.230]

23.870 [Repealed by 1981 c.898 §53]

23.880 [Repealed by 1981 c.898 §53]

23.890 [Repealed by 1981 c.898 §53]

23.900 [Repealed by 1981 c.898 §53]

23.910 [Repealed by 1981 c.898 §53]

23.920 [Repealed by 1981 c.898 §53]

23.930 [Repealed by 1981 c.898 §53]

_______________



Chapter 24

Chapter 24 Â Enforcement and Recognition of Foreign Judgments;

Foreign-Money Claims

2007 EDITION

FOREIGN JUDGMENTS; FOREIGN-MONEY CLAIMS

PROCEDURE IN CIVIL PROCEEDINGS

UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

24.105Â Â Â Â Â Â  Definitions for ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175

24.115Â Â Â Â Â Â  Filing of foreign judgment; effect

24.125Â Â Â Â Â Â  Notice of filing of judgment; delay in enforcement

24.129Â Â Â Â Â Â  Certification of filing in single court; filing of certified copy or lien record abstract for other counties

24.135Â Â Â Â Â Â  Grounds for staying enforcement of judgment; security for satisfaction of judgment

24.140Â Â Â Â Â Â  Interest and costs

24.150Â Â Â Â Â Â  Satisfaction of judgment; filing

24.155Â Â Â Â Â Â  Optional procedure

24.165Â Â Â Â Â Â  Construction of ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175

24.175Â Â Â Â Â Â  Short title

FOREIGN RESTRAINING ORDERS

24.190Â Â Â Â Â Â  Foreign restraining orders

UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

24.200Â Â Â Â Â Â  Definitions for ORS 24.200 to 24.255

24.210Â Â Â Â Â Â  Nonexclusive construction of ORS 24.200 to 24.255

24.220Â Â Â Â Â Â  Recognition of foreign judgment; conclusiveness; exceptions

24.230Â Â Â Â Â Â  Discretion of court to stay proceedings during appeal

24.240Â Â Â Â Â Â  Jurisdiction

24.250Â Â Â Â Â Â  Uniformity of interpretation

24.255Â Â Â Â Â Â  Short title

UNIFORM FOREIGN-MONEY CLAIMS ACT

24.260Â Â Â Â Â Â  Definitions for ORS 24.260 to 24.335

24.265Â Â Â Â Â Â  Scope of application of ORS 24.260 to 24.335

24.270Â Â Â Â Â Â  Variation of application by agreement

24.275Â Â Â Â Â Â  Determining proper money of the claim

24.280Â Â Â Â Â Â  Determining amount of money of certain contract claims

24.285Â Â Â Â Â Â  Asserting and defending foreign-money claim

24.290Â Â Â Â Â Â  Judgments and awards on foreign-money claims; times of money conversion; form of judgment; post-judgment enforcement

24.295Â Â Â Â Â Â  Conversions of foreign money in distribution proceeding

24.300Â Â Â Â Â Â  Prejudgment and judgment interest

24.305Â Â Â Â Â Â  Enforcement of foreign judgments

24.310Â Â Â Â Â Â  Determining
United States
dollar value of foreign-money claims for limited purposes

24.315Â Â Â Â Â Â  Effect of currency substitution

24.320Â Â Â Â Â Â  Supplementary general principles of law

24.325Â Â Â Â Â Â  Uniformity of application and construction

24.330Â Â Â Â Â Â  Severability

24.335Â Â Â Â Â Â  Short title

Â Â Â Â Â  24.010 [1955 c.647 Â§1; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.020 [1955 c.647 Â§2; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.030 [1955 c.647 Â§3; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.040 [1955 c.647 Â§4; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.050 [1955 c.647 Â§5; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.060 [1955 c.647 Â§6; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.070 [1955 c.647 Â§7; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.080 [1955 c.647 Â§8; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.090 [1955 c.647 Â§9; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.100 [1955 c.647 Â§10; repealed by 1979 c.577 Â§8]

UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

Â Â Â Â Â  24.105 Definitions for ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175. In ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 Âforeign judgmentÂ means any judgment, decree or order of a court of the
United States
or of any other court which is entitled to full faith and credit in this state. [1979 c.577 Â§1]

Â Â Â Â Â  24.110 [1955 c.647 Â§11; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.115 Filing of foreign judgment; effect. (1) A copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this state may be filed in the office of the clerk of any circuit court of any county of this state. The clerk shall treat the foreign judgment in the same manner as a judgment of the circuit court.

Â Â Â Â Â  (2) A certified copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this state shall be recorded in the County Clerk Lien Record of any county other than the county in which the judgment is originally filed, in order to become a lien upon the real property of the judgment debtor in that county as provided in ORS 18.152.

Â Â Â Â Â  (3) A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner.

Â Â Â Â Â  (4) A foreign judgment of a tribal court of a federally recognized Indian tribe that is filed in a circuit court under this section, and that otherwise complies with 26 U.S.C. 414(p) as a domestic relations order as defined in 26 U.S.C. 414(p), is a domestic relations order made pursuant to the domestic relations laws of this state for the purposes of 26 U.S.C. 414(p). [1979 c.577 Â§2; 1985 c.343 Â§5; 1987 c.586 Â§14; 1995 c.273 Â§13; 2003 c.576 Â§180; 2007 c.663 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 663, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 24.115 by section 1 of this 2007 Act apply to all judgments, decrees and orders of tribal courts of federally recognized Indian tribes, whether filed in a circuit court before, on or after the effective date of this 2007 Act [June 27, 2007]. [2007 c.663 Â§2]

Â Â Â Â Â  24.120 [1955 c.647 Â§12; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.125 Notice of filing of judgment; delay in enforcement. (1) At the time of the filing of the foreign judgment, the judgment creditor or the creditorÂs lawyer shall make and file with the clerk of the court an affidavit setting forth the names and last-known post-office addresses of the judgment debtor and the judgment creditor, together with a separate statement containing the information required to be contained in a judgment under ORS 18.042.

Â Â Â Â Â  (2) Promptly after filing the foreign judgment and the affidavit, the judgment creditor must mail notice of the filing of the foreign judgment to the judgment debtor. The notice shall include the name and post-office address of the judgment creditor and the judgment creditorÂs lawyer, if any, in this state. The judgment creditor must file with the court proof of mailing the notice.

Â Â Â Â Â  (3) No execution or other process for enforcement of a foreign judgment filed pursuant to ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175, except a judgment, decree or order of a court of the United States, shall issue until five days after the date the judgment, affidavit and separate statement required in subsection (1) of this section are filed. [1979 c.577 Â§3; 1985 c.343 Â§6; 1987 c.873 Â§25; 1989 c.768 Â§8; 1997 c.872 Â§7; 2003 c.576 Â§168]

Â Â Â Â Â  24.129 Certification of filing in single court; filing of certified copy or lien record abstract for other counties. At the time of filing of any foreign judgment as provided in ORS 24.115, the judgment creditor shall certify that the judgment creditor is filing such judgment in only one court in
Oregon
. Thereafter, a certified copy of the judgment or a lien record abstract may be recorded in the County Clerk Lien Record of any other county in this state as provided in ORS 18.152. [1985 c.343 Â§9; 1987 c.586 Â§15; 2003 c.576 Â§574]

Â Â Â Â Â  24.130 [1955 c.647 Â§13; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.135 Grounds for staying enforcement of judgment; security for satisfaction of judgment. (1) If the judgment debtor shows the court of any county that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

Â Â Â Â Â  (2) If the judgment debtor shows the court of any county any ground upon which enforcement of a judgment of any court of any county of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state. [1979 c.577 Â§4]

Â Â Â Â Â  24.140 Interest and costs. When a registered foreign judgment becomes a final judgment of this state, the court shall include as part of the judgment interest payable on the foreign judgment under the law of the state in which it was rendered, and the cost of obtaining the authenticated copy of the original judgment. The court shall include as part of its judgment court costs incidental to the proceeding in accordance with the law of this state and the costs of recording documents as permitted by statute. [1955 c.647 Â§14; 1987 c.586 Â§16]

Â Â Â Â Â  24.150 Satisfaction of judgment; filing. Satisfaction, either partial or complete, of the original judgment or of a judgment entered thereupon in any other state shall operate to the same extent as satisfaction of the judgment in this state, except as to costs authorized by ORS 24.140. When such judgment in this state has been satisfied, including costs authorized by ORS 24.140, it shall be the responsibility of the judgment creditor to provide an executed satisfaction to this judgment debtor. The judgment debtor may file the satisfaction in the records of the court in which the judgment was originally filed in this state, and may record the satisfaction in every county in this state in which a certified copy of the judgment or a lien record abstract has been recorded. [1955 c.647 Â§15; 1985 c.343 Â§7; 1987 c.586 Â§17]

Â Â Â Â Â  24.155 Optional procedure. The right of a judgment creditor to bring an action to enforce the judgment instead of proceeding under ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 remains unimpaired. [1979 c.577 Â§5]

Â Â Â Â Â  24.160 [1955 c.647 Â§16; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.165 Construction of ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175. ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 shall be interpreted and construed in order to effectuate its general purpose to make uniform the law of those states which enact it. [1979 c.577 Â§6]

Â Â Â Â Â  24.170 [1955 c.647 Â§17; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.175 Short title. ORS 24.105 to 24.125, 24.135 and 24.155 to 24.175 may be cited as the Uniform Enforcement of Foreign Judgments Act. [1979 c.577 Â§7]

Â Â Â Â Â  24.180 [1955 c.647 Â§18; repealed by 1979 c.577 Â§8]

Â Â Â Â Â  24.185 [1991 c.222 Â§1; 1993 c.188 Â§9; 1997 c.863 Â§1; repealed by 1999 c.250 Â§5]

FOREIGN RESTRAINING ORDERS

Â Â Â Â Â  24.190 Foreign restraining orders. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂForeign restraining orderÂ means a restraining order that is a foreign judgment as defined by ORS 24.105.

Â Â Â Â Â  (b)(A) ÂRestraining orderÂ means an injunction or other order issued for the purpose of preventing:

Â Â Â Â Â  (i) Violent or threatening acts or harassment against another person;

Â Â Â Â Â  (ii) Contact or communication with another person; or

Â Â Â Â Â  (iii) Physical proximity to another person.

Â Â Â Â Â  (B) ÂRestraining orderÂ includes temporary and final orders, other than support or child custody orders, issued by a civil or criminal court regardless of whether the order was obtained by filing an independent action or as a pendente lite order in another proceeding. However, for a civil order to be considered a restraining order, the civil order must have been issued in response to a complaint, petition or motion filed by or on behalf of a person seeking protection.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, immediately upon the arrival in this state of a person protected by a foreign restraining order, the foreign restraining order is enforceable as an
Oregon
order without the necessity of filing and continues to be enforceable as an
Oregon
order without any further action by the protected person.

Â Â Â Â Â  (b) A foreign restraining order is not enforceable as an
Oregon
order if:

Â Â Â Â Â  (A) The person restrained by the order shows that:

Â Â Â Â Â  (i) The court that issued the order lacked jurisdiction over the subject matter or lacked personal jurisdiction over the person restrained by the order; or

Â Â Â Â Â  (ii) The person restrained by the order was not given reasonable notice and an opportunity to be heard under the law of the jurisdiction in which the order was issued; or

Â Â Â Â Â  (B) The foreign restraining order was issued against a person who had petitioned for a restraining order unless:

Â Â Â Â Â  (i) The person protected by the foreign restraining order filed a separate petition seeking the restraining order; and

Â Â Â Â Â  (ii) The court issuing the foreign restraining order made specific findings that the person was entitled to the order.

Â Â Â Â Â  (3)(a) A person protected by a foreign restraining order may present a true copy of the order to a county sheriff for entry into the Law Enforcement Data System maintained by the Department of State Police. Subject to paragraph (b) of this subsection, the county sheriff shall enter the order into the Law Enforcement Data System if the person certifies that the order is the most recent order in effect between the parties and provides proof of service or other written certification that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the restraining order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order is fully enforceable as an
Oregon
order in any county or tribal land in this state.

Â Â Â Â Â  (b) The Department of State Police shall specify information that is required for a foreign restraining order to be entered into the Law Enforcement Data System.

Â Â Â Â Â  (c) At the time a county sheriff enters an order into the Law Enforcement Data System under paragraph (a) of this subsection, the sheriff shall also enter the order into the databases of the
National
Crime
Information
Center
of the United States Department of Justice.

Â Â Â Â Â  (4) Pending a contempt hearing for alleged violation of a foreign restraining order, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release is $5,000.

Â Â Â Â Â  (5) ORS 24.115, 24.125, 24.129, 24.135, 24.140, 24.150 and 24.155 do not apply to a foreign restraining order.

Â Â Â Â Â  (6) A person protected by a foreign restraining order may file a certified copy of the order and proof of service in the office of the clerk of any circuit court of any county of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the circuit court in which the foreign judgment is filed, and may be enforced or satisfied in like manner. The filing fee provided for in ORS 21.325 (3) shall not apply to a filing under this section. [1999 c.250 Â§1; 2003 c.737 Â§Â§74,75]

UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

Â Â Â Â Â  24.200 Definitions for ORS 24.200 to 24.255. As used in ORS 24.200 to 24.255:

Â Â Â Â Â  (1) ÂForeign stateÂ means any governmental unit other than the
United States
, or any state, district, commonwealth, territory, insular possession thereof, or the Panama Canal Zone, the Trust Territory of the Pacific Islands, or the
Ryukyu Islands
;

Â Â Â Â Â  (2) ÂForeign judgmentÂ means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters. [1977 c.61 Â§1; 1991 c.67 Â§3]

Â Â Â Â Â  24.210 Nonexclusive construction of ORS 24.200 to 24.255. ORS 24.200 to 24.255 do not prevent the recognition of a foreign judgment in situations not covered by ORS 24.200 to 24.255. [1977 c.61 Â§7]

Â Â Â Â Â  24.220 Recognition of foreign judgment; conclusiveness; exceptions. (1) Except as provided in subsections (3) and (4) of this section, a foreign judgment meeting the requirements of subsection (2) of this section is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.

Â Â Â Â Â  (2) ORS 24.200 to 24.255 apply to any foreign judgment that is final and conclusive and enforceable where rendered even though an appeal therefrom is pending or it is subject to appeal.

Â Â Â Â Â  (3) A foreign judgment is not conclusive if:

Â Â Â Â Â  (a) The judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

Â Â Â Â Â  (b) The foreign court did not have personal jurisdiction over the defendant; or

Â Â Â Â Â  (c) The foreign court did not have jurisdiction over the subject matter.

Â Â Â Â Â  (4) A foreign judgment may not be recognized if:

Â Â Â Â Â  (a) The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend;

Â Â Â Â Â  (b) The judgment was obtained by fraud;

Â Â Â Â Â  (c) The cause of action on which the judgment is based is repugnant to the public policy of this state;

Â Â Â Â Â  (d) The judgment conflicts with another final and conclusive judgment;

Â Â Â Â Â  (e) The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court;

Â Â Â Â Â  (f) In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action; or

Â Â Â Â Â  (g) The party seeking to enforce the foreign judgment fails to demonstrate that the foreign court that rendered the judgment recognizes and enforces judgments of the state and federal courts of the
United States
. [1977 c.61 Â§Â§2,3,4; 2003 c.281 Â§2]

Â Â Â Â Â  24.230 Discretion of court to stay proceedings during appeal. If the defendant satisfies the court either that an appeal is pending or that the defendant is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal. [1977 c.61 Â§6]

Â Â Â Â Â  24.240 Jurisdiction. (1) The foreign judgment shall not be refused recognition for lack of personal jurisdiction if:

Â Â Â Â Â  (a) The defendant was served personally in the foreign state;

Â Â Â Â Â  (b) The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant;

Â Â Â Â Â  (c) The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

Â Â Â Â Â  (d) The defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

Â Â Â Â Â  (e) The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign state; or

Â Â Â Â Â  (f) The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of such operation.

Â Â Â Â Â  (2) The courts of this state may recognize other bases of jurisdiction. [1977 c.61 Â§5]

Â Â Â Â Â  24.250 Uniformity of interpretation. ORS 24.200 to 24.255 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them. [1977 c.61 Â§8]

Â Â Â Â Â  24.255 Short title. ORS 24.200 to 24.255 may be cited as the Uniform Foreign Money-Judgments Recognition Act. [1977 c.61 Â§9]

UNIFORM FOREIGN-MONEY CLAIMS ACT

Â Â Â Â Â  24.260 Definitions for ORS 24.260 to 24.335. For the purposes of ORS 24.260 to 24.335:

Â Â Â Â Â  (1) ÂActionÂ means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign-money claim.

Â Â Â Â Â  (2) ÂBank-offered spot rateÂ means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

Â Â Â Â Â  (3) ÂConversion dateÂ means the banking day next preceding the date on which money, in accordance with ORS 24.260 to 24.335, is:

Â Â Â Â Â  (a) Paid to a claimant in an action or distribution proceeding;

Â Â Â Â Â  (b) Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

Â Â Â Â Â  (c) Used to recoup, setoff or counterclaim in different moneys in an action or distribution proceeding.

Â Â Â Â Â  (4) ÂDistribution proceedingÂ means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign-money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust or other fund.

Â Â Â Â Â  (5) ÂForeign moneyÂ means money other than money of the
United States of America
.

Â Â Â Â Â  (6) ÂForeign-money claimÂ means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

Â Â Â Â Â  (7) ÂMoneyÂ means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

Â Â Â Â Â  (8) ÂMoney of the claimÂ means the money determined as proper pursuant to ORS 24.275.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂRate of exchangeÂ means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions, the term means the rate applicable to the particular transaction giving rise to the foreign-money claim.

Â Â Â Â Â  (11) ÂSpot rateÂ means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

Â Â Â Â Â  (12) ÂStateÂ means a state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
or a territory or insular possession subject to the jurisdiction of the
United States
. [1991 c.202 Â§2]

Â Â Â Â Â  24.265 Scope of application of ORS 24.260 to 24.335. (1) ORS 24.260 to 24.335 apply only to a foreign-money claim in an action or distribution proceeding.

Â Â Â Â Â  (2) ORS 24.260 to 24.335 apply to foreign-money issues even if other law under the conflict of laws rules of this state applies to other issues in the action or distribution proceeding. [1991 c.202 Â§3]

Â Â Â Â Â  24.270 Variation of application by agreement. (1) The effect of ORS 24.260 to 24.335 may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment. The right of the parties to vary the effect of ORS 24.260 to 24.335 includes, but is not limited to, the selection of the date and time for conversion or of a specified rate of exchange to be applied to a particular transaction or a portion thereof and, after the entry of judgment, any agreement as to how the judgment is to be satisfied.

Â Â Â Â Â  (2) Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction. [1991 c.202 Â§4]

Â Â Â Â Â  24.275 Determining proper money of the claim. (1) The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

Â Â Â Â Â  (2) If the parties to a transaction have not otherwise agreed, the money of the claim, as in each case may be appropriate, is the money:

Â Â Â Â Â  (a) Regularly used between the parties as a matter of usage or course of dealing;

Â Â Â Â Â  (b) Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

Â Â Â Â Â  (c) In which the loss was ultimately felt or will be incurred by the party claimant. [1991 c.202 Â§5]

Â Â Â Â Â  24.280 Determining amount of money of certain contract claims. (1) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

Â Â Â Â Â  (2) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank-offered spot rate on the conversion date.

Â Â Â Â Â  (3) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtorÂs obligation to be paid in the debtorÂs money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall, upon the motion of any party, amend the judgment or award accordingly. [1991 c.202 Â§6]

Â Â Â Â Â  24.285 Asserting and defending foreign-money claim. (1) A person may assert a claim in a specified foreign money. If a foreign-money claim is not asserted, the claimant makes the claim in
United States
dollars.

Â Â Â Â Â  (2) An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

Â Â Â Â Â  (3) A person may assert a defense, setoff, recoupment or counterclaim in any money without regard to the money of other claims.

Â Â Â Â Â  (4) The determination of the proper money of the claim is a question of law. [1991 c.202 Â§7]

Â Â Â Â Â  24.290 Judgments and awards on foreign-money claims; times of money conversion; form of judgment; post-judgment enforcement. (1) Except as provided in subsection (3) of this section, a judgment or award on a foreign-money claim must be stated in an amount of the money of the claim.

Â Â Â Â Â  (2) A judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars which will purchase that foreign money on the conversion date at a bank-offered spot rate, except that any payment made through a court pursuant to ORS 18.235 must be made in United States dollars. When a payment is made to the court, the judgment debtor shall simultaneously file with the court an affidavit or certificate executed in good faith by its counsel or a bank officer stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of the money of the claim that will be satisfied by the payment. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of
United States
dollars stated in the affidavit or certificate.

Â Â Â Â Â  (3) Assessed costs, disbursements and attorney fees must be entered in
United States
dollars.

Â Â Â Â Â  (4) Each payment in
United States
dollars must be accepted and credited on a judgment or award on a foreign-money claim in the amount of the foreign money that could be purchased by the dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date for that payment.

Â Â Â Â Â  (5) A judgment or award made in an action or distribution proceeding on both a defense, setoff, recoupment or counterclaim and the adverse partyÂs claim, must be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger, and specify the rates of exchange used.

Â Â Â Â Â  (6) A judgment or award substantially complies with subsection (1) of this section when it is plainly titled as a judgment, it complies with the requirements of ORS 18.038 and it includes all of the following:

Â Â Â Â Â  (a) The names of the judgment creditor, the judgment creditorÂs attorney and the judgment debtor.

Â Â Â Â Â  (b) The amount of the judgment in the foreign money of the claim, the type of foreign money and the foreign state, as defined by ORS 24.200 (1), utilizing the money that the claim is denominated in.

Â Â Â Â Â  (c) The interest owed to the date of the judgment, either as a specific amount in the foreign money or as accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which the interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (d) Post-judgment interest accrual information, including the rate or rates of interest as determined by ORS 24.300, the balance or balances upon which interest accrues, the date or dates from which interest at each rate on each balance runs, and whether interest is simple or compounded and, if compounded, at what intervals.

Â Â Â Â Â  (e) For judgments that accrued on a periodic basis, any accrued arrearages, required further payments per period in the foreign money and accrual dates.

Â Â Â Â Â  (f) A statement that the judgment debtor has the option to pay the judgment or award, including the interest owed on the date of judgment and the post-judgment interest, unless the parties have agreed otherwise as according to ORS 24.270, in the amount of United States dollars that will purchase that foreign money on the conversion date at a bank-offered spot rate at or near the close of business on the banking day before the day of payment.

Â Â Â Â Â  (g) A statement that, if the judgment debtor pays the judgment through a court under ORS 18.235, the payment must be in United States dollars as provided in subsection (2) of this section.

Â Â Â Â Â  (h) The amount of assessed costs, disbursements and attorney fees in
United States
dollars, if they are awarded, and any specific amounts awarded. This paragraph does not require inclusion of specific amounts where such will be determined later under ORCP 68 C.

Â Â Â Â Â  (i) The terms of any agreement made by the parties, before the entry of the judgment, to vary the effect of ORS 24.260 to 24.335.

Â Â Â Â Â  (7) If a contract claim is of the type covered by ORS 24.280 (1) or (2), the judgment or award must be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars which will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

Â Â Â Â Â  (8) When a judgment is given on a foreign-money claim in circuit court, the clerk shall enter the judgment in the register and shall note that the judgment creates a judgment lien. The judgment shall have the same force and effect as any other judgment obtained in the circuit court.

Â Â Â Â Â  (9) A judgment or award may be discharged by payment.

Â Â Â Â Â  (10) A party seeking enforcement of a judgment entered as provided in this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of United States dollars that would satisfy the judgment on the date of the affidavit or certificate by applying said rate of exchange. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of
United States
dollars stated in the affidavit or certificate. The computation contained in the affidavit or certificate shall remain in effect for 60 days following the filing of the affidavit or certificate and may be recomputed before the expiration of 60 days by the filing of additional affidavits or certificates provided that recomputation shall not affect any payment obtained before the filing of the recomputation. [1991 c.202 Â§8; 1993 c.545 Â§114; 1995 c.658 Â§26; 2003 c.576 Â§181]

Â Â Â Â Â  24.295 Conversions of foreign money in distribution proceeding. The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated governs all exchanges of foreign money in a distribution proceeding. A foreign-money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated. [1991 c.202 Â§9]

Â Â Â Â Â  24.300 Prejudgment and judgment interest. (1) With respect to a foreign-money claim, recovery of prejudgment or preaward interest and the rate of interest to be applied in the action or distribution proceeding, except as provided in subsection (2) of this section, are matters of the substantive law governing the right to recovery under the conflict of laws rules of this state.

Â Â Â Â Â  (2) The court or arbitrator shall increase or decrease the amount of prejudgment or preaward interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this state governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

Â Â Â Â Â  (3) A judgment or award on a foreign-money claim bears interest at the rate applicable to judgments of this state. [1991 c.202 Â§10]

Â Â Â Â Â  24.305 Enforcement of foreign judgments. (1) If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in ORS 24.290, whether or not the foreign judgment confers an option to pay in an equivalent amount of
United States
dollars.

Â Â Â Â Â  (2) A foreign judgment may be entered in the register in accordance with any rule or statute of this state providing a procedure for its recognition and enforcement.

Â Â Â Â Â  (3) A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall operate to the same extent as a satisfaction of the judgment in this state, except as to costs authorized by ORS 24.140, notwithstanding the entry of judgment in this state.

Â Â Â Â Â  (4) A judgment entered on a foreign-money claim only in
United States
dollars in another state must be enforced in this state in
United States
dollars only. [1991 c.202 Â§11; 2003 c.576 Â§182]

Â Â Â Â Â  24.310 Determining
United States
dollar value of foreign-money claims for limited purposes. (1) Computations under this section are for the limited purposes of the section and do not affect computation of the
United States
dollar equivalent of the money of the judgment for the purpose of payment.

Â Â Â Â Â  (2) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of the United States dollars at issue for assessing costs or the amount of United States dollars involved for a surety bond or other court-required undertaking, must be ascertained as provided in subsections (3) and (4) of this section.

Â Â Â Â Â  (3) A party seeking process, costs, bond or other undertaking under subsection (2) of this section shall compute in United States dollars the amount of the foreign money claimed from a bank-offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court-required undertaking.

Â Â Â Â Â  (4) A party seeking the process, costs, bond or other undertaking under subsection (2) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of
United States
dollars stated in the affidavit or certificate. [1991 c.202 Â§12]

Â Â Â Â Â  24.315 Effect of currency substitution. (1) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

Â Â Â Â Â  (2) If substitution under subsection (1) of this section occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend, upon the motion of any party, the judgment or award by a like conversion of the former money. [1991 c.202 Â§13]

Â Â Â Â Â  24.320 Supplementary general principles of law. Unless displaced by particular provisions of ORS 24.260 to 24.335, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement its provisions. [1991 c.202 Â§14]

Â Â Â Â Â  24.325 Uniformity of application and construction. ORS 24.260 to 24.335 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 24.260 to 24.335 among states enacting it. [1991 c.202 Â§15]

Â Â Â Â Â  24.330 Severability. If any provision of ORS 24.260 to 24.335 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 24.260 to 24.335 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 24.260 to 24.335 are severable. [1991 c.202 Â§17]

Â Â Â Â Â  24.335 Short title. ORS 24.260 to 24.335 may be cited as the Uniform Foreign-Money Claims Act. [1991 c.202 Â§16]

_______________



Chapter 25

Chapter 25 Â Support Enforcement

2007 EDITION

SUPPORT ENFORCEMENT

PROCEDURE IN CIVIL PROCEEDINGS

GENERAL PROVISIONS

25.010Â Â Â Â Â Â  Definitions for support enforcement laws

25.011Â Â Â Â Â Â  ÂAddressÂ defined

25.015Â Â Â Â Â Â  When payment on support order begins; determining; notification of date

25.020Â Â Â Â Â Â  When support payment to be made to Department of Justice; collection agency services; duties of department; credit for payments not made to department; rules

25.025Â Â Â Â Â Â  Annual notice to parties receiving services under ORS 25.020

25.030Â Â Â Â Â Â  When payment payable to bank account or escrow agent

25.070Â Â Â Â Â Â  Order may include payment of support enforcement fees; limitation

25.075Â Â Â Â Â Â  Cooperative agreements with Indian tribes or tribal organizations

25.080Â Â Â Â Â Â  Entity primarily responsible for support enforcement services; duties; application fees; rules

25.081Â Â Â Â Â Â  Access to records with Social Security number

25.082Â Â Â Â Â Â  Administrative subpoenas; civil penalty; rules

25.083Â Â Â Â Â Â  High-volume automated administrative enforcement services

25.085Â Â Â Â Â Â  Service on obligee; methods

25.089Â Â Â Â Â Â  Enforcement and modification of child support judgments

25.091Â Â Â Â Â Â  Multiple child support judgments

25.100Â Â Â Â Â Â  Transfer of files to county where party resides or property located

25.110Â Â Â Â Â Â  Jurisdiction of circuit court in county to which files transferred

25.125Â Â Â Â Â Â  Disposition of support obligation overpayments; rules

25.130Â Â Â Â Â Â  Election of alternative support payment method; termination of election

25.140Â Â Â Â Â Â  Copies of new or modified support orders to department

25.150Â Â Â Â Â Â  Department to collect fees for services

25.160Â Â Â Â Â Â  Referral of support cases by district attorney to department; duration of collection services

25.164Â Â Â Â Â Â  Payment of support through Department of Justice

25.167Â Â Â Â Â Â  Procedure for determining arrearages

25.170Â Â Â Â Â Â  Proceedings to require delinquent obligor to appear for examination of financial circumstances

25.180Â Â Â Â Â Â  Examination of obligorÂs financial circumstances

25.190Â Â Â Â Â Â  Continuance of proceedings; certification of matter to court; service of notice to obligor and obligee

25.200Â Â Â Â Â Â  Arrest of obligor for failure to appear

25.210Â Â Â Â Â Â  Use of obligorÂs property for delinquent support payments

25.213Â Â Â Â Â Â  Assignment of proceeds of insurance policy to secure support obligation

25.220Â Â Â Â Â Â  Computer printouts of administrator; evidence of authenticity not required in support proceedings; evidentiary effect

25.230Â Â Â Â Â Â  Court authorized to require security for support payments

25.240Â Â Â Â Â Â  Order to pay support by parent with legal custody of minor

25.243Â Â Â Â Â Â  Grievance procedure; rules

25.245Â Â Â Â Â Â  Rebuttable presumption of inability to pay child support when parent receiving certain assistance payments; rules

25.260Â Â Â Â Â Â  Confidentiality of records; rules

25.265Â Â Â Â Â Â  Access to information in Federal Parent Locator Service; rules

FORMULA FOR DETERMINING AMOUNT OF CHILD SUPPORT

25.270Â Â Â Â Â Â  Legislative findings

25.275Â Â Â Â Â Â  Formula for determining child support awards; criteria to be considered; mandated standards; reduction; rules

25.280Â Â Â Â Â Â  Formula amount presumed correct; rebuttal of presumption; criteria

25.287Â Â Â Â Â Â  Proceedings to modify orders to comply with formula; when proceeding may be initiated; issues considered

25.290Â Â Â Â Â Â  Determining disposable income of obligor; offsets; rules

HEALTH CARE COVERAGE

25.321Â Â Â Â Â Â  Definitions for ORS 25.321 to 25.343

25.323Â Â Â Â Â Â  Health care coverage; rules

25.325Â Â Â Â Â Â  Enforcing health care coverage

25.327Â Â Â Â Â Â  Service of medical support notice

25.329Â Â Â Â Â Â  Actions required after service of medical support notice; rules

25.331Â Â Â Â Â Â  Obligation to withhold

25.333Â Â Â Â Â Â  Contesting medical support notice

25.335Â Â Â Â Â Â  Termination of support order

25.337Â Â Â Â Â Â  Liability

25.339Â Â Â Â Â Â  Priority of medical support notice

25.341Â Â Â Â Â Â  Notice of termination of employerÂs relationship with providing party

25.343Â Â Â Â Â Â  Authorization for reimbursement payments

INCOME WITHHOLDING AND PAYMENT RECORDS

25.372Â Â Â Â Â Â  Applicability

25.375Â Â Â Â Â Â  Priority of withholding

25.378Â Â Â Â Â Â  Payment of support by income withholding; initiation of income withholding

25.381Â Â Â Â Â Â  Establishing income withholding as method of paying support; records

25.384Â Â Â Â Â Â  Statement on withholding in support order

25.387Â Â Â Â Â Â  Withholding more than amount authorized by law

25.390Â Â Â Â Â Â  Amendment of support order not required for withholding

25.393Â Â Â Â Â Â  Remedy additional to other remedies

25.396Â Â Â Â Â Â  Exception to withholding; termination of withholding; rules

25.399Â Â Â Â Â Â  Notice of order to withhold; contents of notice

25.402Â Â Â Â Â Â  Service of order on withholder; contents

25.405Â Â Â Â Â Â  Contesting order to withhold; basis

25.408Â Â Â Â Â Â  Withholding is continuing obligation

25.411Â Â Â Â Â Â  When withholding begins; payment to Department of Justice or obligee

25.414Â Â Â Â Â Â  Standard amount to be withheld; processing fee; rules

25.417Â Â Â Â Â Â  Amount to be withheld when obligor paid more frequently than monthly

25.421Â Â Â Â Â Â  Procedure if withholder does not withhold support

25.424Â Â Â Â Â Â  Liability of withholder for withholding and for failing to withhold; unlawful employment practice

25.427Â Â Â Â Â Â  Rules

INCOME TAX INTERCEPT

25.610Â Â Â Â Â Â  Procedure to collect support orders from state tax refunds; voluntary withholding; rules

25.620Â Â Â Â Â Â  Procedures to collect past due support from state tax refunds; fees

25.625Â Â Â Â Â Â  Federal tax offset; passport denial; rules

DISCLOSURES OF INFORMATION BY FINANCIAL INSTITUTIONS

25.640Â Â Â Â Â Â  Definitions for ORS 25.643 and 25.646

25.643Â Â Â Â Â Â  Disclosure of information on obligors by financial institutions; fees; liability

25.646Â Â Â Â Â Â  Disclosure of financial records of customers by financial institutions; liability

CONSUMER REPORTING AGENCIES

25.650Â Â Â Â Â Â  Information on past due support to consumer reporting agencies; rules

LIENS ON PERSONAL PROPERTY

25.670Â Â Â Â Â Â  Judgment lien on personal property

25.680Â Â Â Â Â Â  Effect of lien; priority

25.690Â Â Â Â Â Â  Foreclosure of lien

MISCELLANEOUS

25.710Â Â Â Â Â Â  Duty of district attorney

25.715Â Â Â Â Â Â  Child support paid from security deposit

25.720Â Â Â Â Â Â  When support assignable

25.725Â Â Â Â Â Â  Child Support Deposit Fund

25.727Â Â Â Â Â Â  Garnishing income of person required to provide health insurance for child eligible under Medicaid

25.729Â Â Â Â Â Â  Application of laws to effectuate purposes of ORS chapter 110

SUSPENSION OF OCCUPATIONAL AND DRIVER LICENSES

25.750Â Â Â Â Â Â  Suspension of licenses, certificates, permits and registrations; when authorized; rules

25.752Â Â Â Â Â Â  Memberships in professional organizations that are required by state law

25.756Â Â Â Â Â Â  Identifying persons holding licenses, certificates, permits and registrations

25.759Â Â Â Â Â Â  Notice to persons subject to suspension; contents

25.762Â Â Â Â Â Â  Agreement between obligor and administrator; effect of failure to contest suspension or to enter into agreement

25.765Â Â Â Â Â Â  Procedure if obligor contacts administrator within time limits; hearing

25.768Â Â Â Â Â Â  Judicial review of order

25.771Â Â Â Â Â Â  Obligor holding more than one license, certificate, permit or registration

25.774Â Â Â Â Â Â  Reinstatement

25.777Â Â Â Â Â Â  Reimbursing issuing entities for costs incurred

25.780Â Â Â Â Â Â  Other licenses, certificates, permits and registrations subject to suspension

25.783Â Â Â Â Â Â  Confidentiality of information

25.785Â Â Â Â Â Â  Issuing entities to require Social Security number

EMPLOYER REPORTING PROGRAM

25.790Â Â Â Â Â Â  Hiring or rehiring individual; report required; contents

25.792Â Â Â Â Â Â  Confidentiality

25.794Â Â Â Â Â Â  Verification of employment; information about compensation and benefits; rules

PENALTIES

25.990Â Â Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  25.010 Definitions for support enforcement laws. As used in ORS chapters 25, 107, 109 and 416 and any other statutes providing for support payments or support enforcement procedures, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means either the Administrator of the Division of Child Support of the Department of Justice or a district attorney, or the administratorÂs or a district attorneyÂs authorized representative.

Â Â Â Â Â  (2) ÂChildÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (3) ÂChild support rightsÂ means the right to establish or enforce an obligation imposed or imposable by law to provide support, including but not limited to medical support and an unsatisfied obligation to provide support.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Justice.

Â Â Â Â Â  (5) ÂDisposable incomeÂ means that part of the income of an individual remaining after the deduction from the income of any amounts required to be withheld by law except laws enforcing spousal or child support and any amounts withheld to pay medical or dental insurance premiums.

Â Â Â Â Â  (6) ÂEmployerÂ means any entity or individual who engages an individual to perform work or services for which compensation is given in periodic payments or otherwise.

Â Â Â Â Â  (7) ÂIncomeÂ is any monetary obligation in excess of $4.99 after the fee described in ORS 25.414 (6) has been deducted that is in the possession of a third party owed to an obligor and includes but is not limited to:

Â Â Â Â Â  (a) Compensation paid or payable for personal services whether denominated as wages, salary, commission, bonus or otherwise;

Â Â Â Â Â  (b) Periodic payments pursuant to a pension or retirement program;

Â Â Â Â Â  (c) Cash dividends arising from stocks, bonds or mutual funds;

Â Â Â Â Â  (d) Interest payments;

Â Â Â Â Â  (e) Periodic payments from a trust account;

Â Â Â Â Â  (f) Any program or contract to provide substitute wages during times of unemployment or disability;

Â Â Â Â Â  (g) Any payment pursuant to ORS chapter 657; or

Â Â Â Â Â  (h) Amounts payable to independent contractors.

Â Â Â Â Â  (8) ÂObligeeÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (9) ÂObligorÂ has the meaning given that term in ORS 110.303.

Â Â Â Â Â  (10) ÂOrder to withholdÂ means an order or other legal process that requires a withholder to withhold support from the income of an obligor.

Â Â Â Â Â  (11) ÂPublic assistanceÂ has the meaning given that term in ORS 416.400.

Â Â Â Â Â  (12) ÂWithholderÂ means any person who disburses income and includes but is not limited to an employer, conservator, trustee or insurer of the obligor. [Formerly 23.760; 1991 c.362 Â§1; 1993 c.798 Â§4; 1995 c.608 Â§1; 1997 c.704 Â§13; 1999 c.80 Â§1; 2001 c.334 Â§2; 2001 c.455 Â§1; 2003 c.572 Â§2; 2005 c.560 Â§1]

Â Â Â Â Â  25.011 ÂAddressÂ defined. As used in ORS chapters 25, 106, 107, 108, 109, 110 and 416, when a person is required to provide an address, ÂaddressÂ means a residence, mailing or contact address in the same state as the personÂs home. [1993 c.448 Â§1; 1995 c.608 Â§25]

Â Â Â Â Â  Note: 25.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.015 When payment on support order begins; determining; notification of date. (1) The Department of Justice shall notify the parties to a support order that payment is to commence on the first due date following the date of the notice when:

Â Â Â Â Â  (a) The department receives a copy of a support order of a court that requires payments to be made through the department or for which there is an application for support enforcement services;

Â Â Â Â Â  (b) The department commences accounting services; and

Â Â Â Â Â  (c) The order has been entered within the previous 180 days.

Â Â Â Â Â  (2) The department shall include in the notice under subsection (1) of this section a statement that no later than 60 days after the date of the notice the department shall adjust the account to reflect an accrued arrearage for the period of time between the effective date of the order and the date of the notice unless a party requests that the department establish the arrearage on the account as provided in ORS 25.167 or 416.429.

Â Â Â Â Â  (3) If, within 60 days after the date of the notice under subsection (1) of this section, a party requests the department to establish the arrearage as provided in ORS 25.167 or 416.429, the department may not reflect an accrued arrearage on the account until the arrearage has been established.

Â Â Â Â Â  (4) If a party does not request the department to establish the arrearage as provided in subsection (3) of this section, the department shall adjust the account to reflect the arrearage for the period of time between the effective date of the order and the date of the notice. [1997 c.500 Â§2; 1999 c.18 Â§4]

Â Â Â Â Â  25.020 When support payment to be made to Department of Justice; collection agency services; duties of department; credit for payments not made to department; rules. (1) Support payments for or on behalf of any person that are ordered, registered or filed under this chapter or ORS chapter 107, 108, 109, 110, 416, 419B or 419C, unless otherwise authorized by ORS 25.030, shall be made to the Department of Justice as the state disbursement unit:

Â Â Â Â Â  (a) During periods for which support is assigned under ORS 412.024, 418.032, 419B.406 or 419C.597;

Â Â Â Â Â  (b) As provided by rules adopted under ORS 180.345, when public assistance is provided to a person who receives or has a right to receive support payments on the personÂs own behalf or on behalf of another person;

Â Â Â Â Â  (c) After the assignment of support terminates for as long as amounts assigned remain owing;

Â Â Â Â Â  (d) For any period during which support enforcement services are provided under ORS 25.080;

Â Â Â Â Â  (e) When ordered by the court under ORS 419B.400;

Â Â Â Â Â  (f) When a support order that is entered or modified on or after January 1, 1994, includes a provision requiring the obligor to pay support by income withholding; or

Â Â Â Â Â  (g) When ordered by the court under any other applicable provision of law.

Â Â Â Â Â  (2) The Department of Justice shall disburse payments, after lawful deduction of fees and in accordance with applicable statutes and rules, to those persons and entities that are lawfully entitled to receive such payments.

Â Â Â Â Â  (3)(a) When the administrator is providing support enforcement services under ORS 25.080, the obligee may enter into an agreement with a collection agency, as defined in ORS 697.005, for assistance in collecting child support payments.

Â Â Â Â Â  (b) The Department of Justice:

Â Â Â Â Â  (A) Shall disburse support payments, to which the obligee is legally entitled, to the collection agency if the obligee submits the completed form referred to in paragraph (c)(A) of this subsection to the department;

Â Â Â Â Â  (B) May reinstate disbursements to the obligee if:

Â Â Â Â Â  (i) The obligee requests that disbursements be made directly to the obligee;

Â Â Â Â Â  (ii) The collection agency violates any provision of this subsection; or

Â Â Â Â Â  (iii) The Department of Consumer and Business Services notifies the Department of Justice that the collection agency is in violation of the rules adopted under ORS 697.086;

Â Â Â Â Â  (C) Shall credit the obligorÂs account for the full amount of each support payment received by the department and disbursed to the collection agency; and

Â Â Â Â Â  (D) Shall develop the form referred to in paragraph (c)(A) of this subsection, which shall include a notice to the obligee printed in type size equal to at least 12-point type that the obligee may be eligible for support enforcement services from the department or the district attorney without paying the interest or fee that is typically charged by a collection agency.

Â Â Â Â Â  (c) The obligee shall:

Â Â Â Â Â  (A) Provide to the department, on a form approved by the department, information about the agreement with the collection agency; and

Â Â Â Â Â  (B) Promptly notify the department when the agreement is terminated.

Â Â Â Â Â  (d) The collection agency:

Â Â Â Â Â  (A) May provide investigative and location services to the obligee and disclose relevant information from those services to the administrator for purposes of providing support enforcement services under ORS 25.080;

Â Â Â Â Â  (B) May not charge interest or a fee for its services exceeding 29 percent of each support payment received unless the collection agency, if allowed by the terms of the agreement between the collection agency and the obligee, hires an attorney to perform legal services on behalf of the obligee;

Â Â Â Â Â  (C) May not initiate, without written authorization from the administrator, any enforcement action relating to support payments on which support enforcement services are provided by the administrator under ORS 25.080; and

Â Â Â Â Â  (D) Shall include in the agreement with the obligee a notice printed in type size equal to at least 12-point type that provides information on the fees, penalties, termination and duration of the agreement.

Â Â Â Â Â  (e) The administrator may use information disclosed by the collection agency to provide support enforcement services under ORS 25.080.

Â Â Â Â Â  (4) The Department of Justice may immediately transmit to the obligee payments received from any obligor without waiting for payment or clearance of the check or instrument received if the obligor has not previously tendered any payment by a check or instrument that was not paid or was dishonored.

Â Â Â Â Â  (5) The Department of Justice shall notify each obligor and obligee by mail when support payments shall be made to the department and when the obligation to make payments in this manner shall cease.

Â Â Â Â Â  (6)(a) The administrator shall provide information about a child support account directly to a party to the support order regardless of whether the party is represented by an attorney. As used in this subsection, Âinformation about a child support accountÂ means the:

Â Â Â Â Â  (A) Date of issuance of the support order.

Â Â Â Â Â  (B) Amount of the support order.

Â Â Â Â Â  (C) Dates and amounts of payments.

Â Â Â Â Â  (D) Dates and amounts of disbursements.

Â Â Â Â Â  (E) Payee of any disbursements.

Â Â Â Â Â  (F) Amount of any arrearage.

Â Â Â Â Â  (G) Source of any collection.

Â Â Â Â Â  (b) Nothing in this subsection limits the information the administrator may provide by law to a party who is not represented by an attorney.

Â Â Â Â Â  (7) Any pleading for the entry or modification of a support order must contain a statement that payment of support under a new or modified order will be by income withholding unless an exception to payment by income withholding is granted under ORS 25.396.

Â Â Â Â Â  (8)(a) Except as provided in paragraphs (d) and (e) of this subsection, a judgment or order establishing paternity or including a provision concerning support must contain:

Â Â Â Â Â  (A) The residence, mailing or contact address, Social Security number, telephone number and driver license number of each party;

Â Â Â Â Â  (B) The name, address and telephone number of all employers of each party;

Â Â Â Â Â  (C) The names and dates of birth of the joint children of the parties; and

Â Â Â Â Â  (D) Any other information required by rule adopted by the Chief Justice of the Supreme Court under ORS 1.002.

Â Â Â Â Â  (b) The judgment or order shall also include notice that the obligor and obligee:

Â Â Â Â Â  (A) Must inform the court and the administrator in writing of any change in the information required by this subsection within 10 days after the change; and

Â Â Â Â Â  (B) May request that the administrator review the amount of support ordered after three years, or such shorter cycle as determined by rule of the Department of Justice, or at any time upon a substantial change of circumstances.

Â Â Â Â Â  (c) The administrator may require of the parties any additional information that is necessary for the provision of support enforcement services under ORS 25.080.

Â Â Â Â Â  (d)(A) Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would unreasonably be put at risk by the disclosure of information specified in this subsection or by the disclosure of other information concerning a child or party to a paternity or support proceeding or if an existing order so requires, a court or administrator or administrative law judge, when the proceeding is administrative, shall order that the information not be contained in any document provided to another party or otherwise disclosed to a party other than the state.

Â Â Â Â Â  (B) The Department of Justice shall adopt rules providing for similar confidentiality for information described in subparagraph (A) of this paragraph that is maintained by an entity providing support enforcement services under ORS 25.080.

Â Â Â Â Â  (e) The Chief Justice of the Supreme Court may, in consultation with the Department of Justice, adopt rules under ORS 1.002 to designate information specified in this subsection as confidential and require that the information be submitted through an alternate procedure to ensure that the information is exempt from public disclosure under ORS 192.502.

Â Â Â Â Â  (9)(a) Except as otherwise provided in paragraph (b) of this subsection, in any subsequent child support enforcement action, the court or administrator, upon a showing of diligent effort made to locate the obligor or obligee, may deem due process requirements to be met by mailing notice to the last-known residential, mailing or employer address or contact address as provided in ORS 25.085.

Â Â Â Â Â  (b) Service of an order directing an obligor to appear in a contempt proceeding is subject to ORS 33.015 to 33.155.

Â Â Â Â Â  (10) Subject to ORS 25.030, this section, to the extent it imposes any duty or function upon the Department of Justice, shall be deemed to supersede any provisions of ORS chapters 107, 108, 109, 110, 416, 419A, 419B and 419C that would otherwise impose the same duties or functions upon the county clerk or the Department of Human Services.

Â Â Â Â Â  (11) Except as provided for in subsections (12), (13) and (14) of this section, credit may not be given for payments not made to the Department of Justice as required under subsection (1) of this section.

Â Â Â Â Â  (12) The Department of Justice shall give credit for payments not made to the department:

Â Â Â Â Â  (a) When payments are not assigned to this or another state and the obligee and obligor agree in writing that specific payments were made and should be credited;

Â Â Â Â Â  (b) When payments are assigned to the State of Oregon, the obligor and obligee make sworn written statements that specific payments were made, canceled checks or other substantial evidence is presented to corroborate their statements and the obligee has been given prior written notice of any potential criminal or civil liability that may attach to an admission of the receipt of assigned support;

Â Â Â Â Â  (c) When payments are assigned to another state and that state verifies that payments not paid to the department were received by the other state; or

Â Â Â Â Â  (d) As provided by rule adopted under ORS 180.345.

Â Â Â Â Â  (13) An obligor may apply to the Department of Justice for credit for payments made other than to the Department of Justice. If the obligee or other state does not provide the agreement, sworn statement or verification required by subsection (12) of this section, credit may be given pursuant to order of an administrative law judge assigned from the Office of Administrative Hearings after notice and opportunity to object and be heard are given to both obligor and obligee. Notice shall be served upon the obligee as provided by ORS 25.085. Notice to the obligor may be by regular mail at the address provided in the application for credit. A hearing conducted under this subsection is a contested case hearing and ORS 183.413 to 183.470 apply. Any party may seek a hearing de novo in the circuit court.

Â Â Â Â Â  (14) Nothing in this section precludes the Department of Justice from giving credit for payments not made to the department when there has been a judicially determined credit or satisfaction or when there has been a satisfaction of support executed by the person to whom support is owed.

Â Â Â Â Â  (15) The Department of Justice shall adopt rules that:

Â Â Â Â Â  (a) Direct how support payments that are made through the department are to be applied and distributed; and

Â Â Â Â Â  (b) Are consistent with federal regulations. [Formerly 23.765; 1991 c.724 Â§19; 1993 c.33 Â§366; 1993 c.448 Â§2; 1993 c.596 Â§1; 1995 c.608 Â§2; 1997 c.704 Â§14; 1999 c.18 Â§1; 1999 c.80 Â§42; 1999 c.798 Â§1; 2001 c.322 Â§1; 2001 c.455 Â§Â§2,3; 2001 c.961 Â§1; 2003 c.73 Â§17a; 2003 c.75 Â§23; 2003 c.380 Â§Â§6,7; 2003 c.421 Â§Â§1,2; 2003 c.572 Â§3; 2003 c.576 Â§Â§292,293a; 2005 c.561 Â§2; 2007 c.878 Â§1]

Â Â Â Â Â  Note: The amendments to 25.020 by section 10, chapter 861,
Oregon
Laws 2007, become operative October 1, 2008. See section 25, chapter 861, Oregon Laws 2007. The text that is operative on and after October 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  25.020. (1) Support payments for or on behalf of any person that are ordered, registered or filed under this chapter or ORS chapter 107, 108, 109, 110, 416, 419B or 419C, unless otherwise authorized by ORS 25.030, shall be made to the Department of Justice as the state disbursement unit:

Â Â Â Â Â  (a) During periods for which support is assigned under ORS 412.024, 418.032, 419B.406 or 419C.597;

Â Â Â Â Â  (b) As provided by rules adopted under ORS 180.345, when public assistance is provided to a person who receives or has a right to receive support payments on the personÂs own behalf or on behalf of another person;

Â Â Â Â Â  (c) After the assignment of support terminates for as long as amounts assigned remain owing;

Â Â Â Â Â  (d) For any period during which support enforcement services are provided under ORS 25.080;

Â Â Â Â Â  (e) When ordered by the court under ORS 419B.400;

Â Â Â Â Â  (f) When a support order that is entered or modified on or after January 1, 1994, includes a provision requiring the obligor to pay support by income withholding; or

Â Â Â Â Â  (g) When ordered by the court under any other applicable provision of law.

Â Â Â Â Â  (2)(a) The Department of Justice shall disburse payments, after lawful deduction of fees and in accordance with applicable statutes and rules, to those persons and entities that are lawfully entitled to receive such payments.

Â Â Â Â Â  (b) During a period for which support is assigned under ORS 412.024, for an obligee described in subsection (1)(b) of this section, the department shall distribute to the obligee, from child support collected each month, $50 for each child up to a maximum of $200 per family.

Â Â Â Â Â  (3)(a) When the administrator is providing support enforcement services under ORS 25.080, the obligee may enter into an agreement with a collection agency, as defined in ORS 697.005, for assistance in collecting child support payments.

Â Â Â Â Â  (b) The Department of Justice:

Â Â Â Â Â  (A) Shall disburse support payments, to which the obligee is legally entitled, to the collection agency if the obligee submits the completed form referred to in paragraph (c)(A) of this subsection to the department;

Â Â Â Â Â  (B) May reinstate disbursements to the obligee if:

Â Â Â Â Â  (i) The obligee requests that disbursements be made directly to the obligee;

Â Â Â Â Â  (ii) The collection agency violates any provision of this subsection; or

Â Â Â Â Â  (iii) The Department of Consumer and Business Services notifies the Department of Justice that the collection agency is in violation of the rules adopted under ORS 697.086;

Â Â Â Â Â  (C) Shall credit the obligorÂs account for the full amount of each support payment received by the department and disbursed to the collection agency; and

Â Â Â Â Â  (D) Shall develop the form referred to in paragraph (c)(A) of this subsection, which shall include a notice to the obligee printed in type size equal to at least 12-point type that the obligee may be eligible for support enforcement services from the department or the district attorney without paying the interest or fee that is typically charged by a collection agency.

Â Â Â Â Â  (c) The obligee shall:

Â Â Â Â Â  (A) Provide to the department, on a form approved by the department, information about the agreement with the collection agency; and

Â Â Â Â Â  (B) Promptly notify the department when the agreement is terminated.

Â Â Â Â Â  (d) The collection agency:

Â Â Â Â Â  (A) May provide investigative and location services to the obligee and disclose relevant information from those services to the administrator for purposes of providing support enforcement services under ORS 25.080;

Â Â Â Â Â  (B) May not charge interest or a fee for its services exceeding 29 percent of each support payment received unless the collection agency, if allowed by the terms of the agreement between the collection agency and the obligee, hires an attorney to perform legal services on behalf of the obligee;

Â Â Â Â Â  (C) May not initiate, without written authorization from the administrator, any enforcement action relating to support payments on which support enforcement services are provided by the administrator under ORS 25.080; and

Â Â Â Â Â  (D) Shall include in the agreement with the obligee a notice printed in type size equal to at least 12-point type that provides information on the fees, penalties, termination and duration of the agreement.

Â Â Â Â Â  (e) The administrator may use information disclosed by the collection agency to provide support enforcement services under ORS 25.080.

Â Â Â Â Â  (4) The Department of Justice may immediately transmit to the obligee payments received from any obligor without waiting for payment or clearance of the check or instrument received if the obligor has not previously tendered any payment by a check or instrument that was not paid or was dishonored.

Â Â Â Â Â  (5) The Department of Justice shall notify each obligor and obligee by mail when support payments shall be made to the department and when the obligation to make payments in this manner shall cease.

Â Â Â Â Â  (6)(a) The administrator shall provide information about a child support account directly to a party to the support order regardless of whether the party is represented by an attorney. As used in this subsection, Âinformation about a child support accountÂ means the:

Â Â Â Â Â  (A) Date of issuance of the support order.

Â Â Â Â Â  (B) Amount of the support order.

Â Â Â Â Â  (C) Dates and amounts of payments.

Â Â Â Â Â  (D) Dates and amounts of disbursements.

Â Â Â Â Â  (E) Payee of any disbursements.

Â Â Â Â Â  (F) Amount of any arrearage.

Â Â Â Â Â  (G) Source of any collection.

Â Â Â Â Â  (b) Nothing in this subsection limits the information the administrator may provide by law to a party who is not represented by an attorney.

Â Â Â Â Â  (7) Any pleading for the entry or modification of a support order must contain a statement that payment of support under a new or modified order will be by income withholding unless an exception to payment by income withholding is granted under ORS 25.396.

Â Â Â Â Â  (8)(a) Except as provided in paragraphs (d) and (e) of this subsection, a judgment or order establishing paternity or including a provision concerning support must contain:

Â Â Â Â Â  (A) The residence, mailing or contact address, Social Security number, telephone number and driver license number of each party;

Â Â Â Â Â  (B) The name, address and telephone number of all employers of each party;

Â Â Â Â Â  (C) The names and dates of birth of the joint children of the parties; and

Â Â Â Â Â  (D) Any other information required by rule adopted by the Chief Justice of the Supreme Court under ORS 1.002.

Â Â Â Â Â  (b) The judgment or order shall also include notice that the obligor and obligee:

Â Â Â Â Â  (A) Must inform the court and the administrator in writing of any change in the information required by this subsection within 10 days after the change; and

Â Â Â Â Â  (B) May request that the administrator review the amount of support ordered after three years, or such shorter cycle as determined by rule of the Department of Justice, or at any time upon a substantial change of circumstances.

Â Â Â Â Â  (c) The administrator may require of the parties any additional information that is necessary for the provision of support enforcement services under ORS 25.080.

Â Â Â Â Â  (d)(A) Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would unreasonably be put at risk by the disclosure of information specified in this subsection or by the disclosure of other information concerning a child or party to a paternity or support proceeding or if an existing order so requires, a court or administrator or administrative law judge, when the proceeding is administrative, shall order that the information not be contained in any document provided to another party or otherwise disclosed to a party other than the state.

Â Â Â Â Â  (B) The Department of Justice shall adopt rules providing for similar confidentiality for information described in subparagraph (A) of this paragraph that is maintained by an entity providing support enforcement services under ORS 25.080.

Â Â Â Â Â  (e) The Chief Justice of the Supreme Court may, in consultation with the Department of Justice, adopt rules under ORS 1.002 to designate information specified in this subsection as confidential and require that the information be submitted through an alternate procedure to ensure that the information is exempt from public disclosure under ORS 192.502.

Â Â Â Â Â  (9)(a) Except as otherwise provided in paragraph (b) of this subsection, in any subsequent child support enforcement action, the court or administrator, upon a showing of diligent effort made to locate the obligor or obligee, may deem due process requirements to be met by mailing notice to the last-known residential, mailing or employer address or contact address as provided in ORS 25.085.

Â Â Â Â Â  (b) Service of an order directing an obligor to appear in a contempt proceeding is subject to ORS 33.015 to 33.155.

Â Â Â Â Â  (10) Subject to ORS 25.030, this section, to the extent it imposes any duty or function upon the Department of Justice, shall be deemed to supersede any provisions of ORS chapters 107, 108, 109, 110, 416, 419A, 419B and 419C that would otherwise impose the same duties or functions upon the county clerk or the Department of Human Services.

Â Â Â Â Â  (11) Except as provided for in subsections (12), (13) and (14) of this section, credit may not be given for payments not made to the Department of Justice as required under subsection (1) of this section.

Â Â Â Â Â  (12) The Department of Justice shall give credit for payments not made to the department:

Â Â Â Â Â  (a) When payments are not assigned to this or another state and the obligee and obligor agree in writing that specific payments were made and should be credited;

Â Â Â Â Â  (b) When payments are assigned to the State of Oregon, the obligor and obligee make sworn written statements that specific payments were made, canceled checks or other substantial evidence is presented to corroborate their statements and the obligee has been given prior written notice of any potential criminal or civil liability that may attach to an admission of the receipt of assigned support;

Â Â Â Â Â  (c) When payments are assigned to another state and that state verifies that payments not paid to the department were received by the other state; or

Â Â Â Â Â  (d) As provided by rule adopted under ORS 180.345.

Â Â Â Â Â  (13) An obligor may apply to the Department of Justice for credit for payments made other than to the Department of Justice. If the obligee or other state does not provide the agreement, sworn statement or verification required by subsection (12) of this section, credit may be given pursuant to order of an administrative law judge assigned from the Office of Administrative Hearings after notice and opportunity to object and be heard are given to both obligor and obligee. Notice shall be served upon the obligee as provided by ORS 25.085. Notice to the obligor may be by regular mail at the address provided in the application for credit. A hearing conducted under this subsection is a contested case hearing and ORS 183.413 to 183.470 apply. Any party may seek a hearing de novo in the circuit court.

Â Â Â Â Â  (14) Nothing in this section precludes the Department of Justice from giving credit for payments not made to the department when there has been a judicially determined credit or satisfaction or when there has been a satisfaction of support executed by the person to whom support is owed.

Â Â Â Â Â  (15) The Department of Justice shall adopt rules that:

Â Â Â Â Â  (a) Direct how support payments that are made through the department are to be applied and distributed; and

Â Â Â Â Â  (b) Are consistent with federal regulations.

Â Â Â Â Â  25.025 Annual notice to parties receiving services under ORS 25.020. Once each year, the Department of Justice shall notify the parties in child support cases receiving services under ORS 25.020 of all the following:

Â Â Â Â Â  (1) When physical custody of a child changes from the obligee to the obligor, the obligation to pay child support for the child is not automatically terminated.

Â Â Â Â Â  (2) When a physical change of custody of a child occurs, either party may request a modification of the support order to terminate support based on a substantial change of circumstances.

Â Â Â Â Â  (3) At the request of either party, child support may be established for the parent with current physical custody of the child.

Â Â Â Â Â  (4) If a change in the physical custody of a child is temporary, the obligee may satisfy support accruing for the child for periods that the child is in the physical custody of the obligor as provided in ORS 18.225, 18.228, 18.232 and 18.235. [1997 c.385 Â§4; 2003 c.73 Â§18; 2003 c.576 Â§575]

Â Â Â Â Â  Note: 25.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.030 When payment payable to bank account or escrow agent. (1) Support orders in respect of obligees not subject to ORS 25.020 may provide for payment under the order to a checking or savings account or by electronic transfer to an account maintained by an escrow agent, licensed under ORS 696.511, for distribution to the obligee, if the obligor and obligee have so elected or if the court in its discretion believes that payment to a checking or savings account or payment by electronic transfer to an account maintained by a licensed escrow agent will be in the best interest of the parties.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if an election has been made as provided in ORS 25.130. [Formerly 23.767; 1989 c.976 Â§36; 1991 c.230 Â§32; 1997 c.872 Â§4; 1999 c.80 Â§78; 2003 c.210 Â§1]

Â Â Â Â Â  25.040 [Formerly 23.775; 1993 c.33 Â§281; 1993 c.448 Â§3; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.050 [Formerly 23.777; 1989 c.633 Â§4; 1989 c.726 Â§4; 1991 c.519 Â§1; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.060 [Formerly 23.780; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.070 Order may include payment of support enforcement fees; limitation. Any judgment or order entered in a proceeding for the enforcement of any delinquent support obligation, including an order entered under ORS 25.378, shall include, on the motion of the Division of Child Support of the Department of Justice or the district attorney, if either has appeared in the case, an order for payment of any support enforcement fees required by law in addition to any other costs chargeable to the obligor, and in addition to the support obligation. The Department of Justice shall deduct the amount of any previously imposed support enforcement fees from any payment subsequently made by the obligor but the amount of the deduction shall not exceed 25 percent of any payment. The support enforcement fee, when collected, shall be paid to the Division of Child Support of the Department of Justice or the district attorney, whichever appeared in the case. [Formerly 23.787; 1993 c.798 Â§34; 1997 c.704 Â§15; 1999 c.80 Â§79; 2003 c.576 Â§294]

Â Â Â Â Â  25.075 Cooperative agreements with Indian tribes or tribal organizations. (1) Notwithstanding the provisions of ORS 25.080, the Department of Justice may enter into cooperative agreements with Indian tribes or tribal organizations within the borders of this state, if the Indian tribe or tribal organization demonstrates that the tribe or organization has an established tribal court system or a Court of Indian Offenses with the authority to:

Â Â Â Â Â  (a) Establish paternity;

Â Â Â Â Â  (b) Establish, modify and enforce support orders; and

Â Â Â Â Â  (c) Enter support orders in accordance with child support guidelines established by the tribe or organization.

Â Â Â Â Â  (2) The agreements must provide for the cooperative delivery of child support enforcement services and for the forwarding of all child support collections pursuant to the functions performed by the tribe or organization to the department, or conversely, by the department to the tribe or organization, which shall distribute the child support collections in accordance with the agreement. [1997 c.746 Â§131; 1999 c.735 Â§5; 2003 c.73 Â§19]

Â Â Â Â Â  Note: 25.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.080 Entity primarily responsible for support enforcement services; duties; application fees; rules. (1) This subsection describes the entity primarily responsible for providing support enforcement services described in subsection (4) of this section for any order or judgment that is or could be entered under ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 or 419C.590. The entity shall provide the support enforcement services described in subsection (4) of this section on behalf of the State of
Oregon
and no other party or either parent. The following entity is primarily responsible:

Â Â Â Â Â  (a) The Division of Child Support of the Department of Justice:

Â Â Â Â Â  (A) If support rights are, or were within the past five months, assigned to this or another state; or

Â Â Â Â Â  (B) In any case where arrearage under a support order is assigned or owed to or the right to recover back support or state debt is held by this state or another state.

Â Â Â Â Â  (b) Except as provided in subsection (6) of this section, the district attorney in cases other than those described in paragraph (a) of this subsection if the obligee, obligor, beneficiary or person having physical custody of a minor child regarding any support order that has been imposed or could be imposed requests support enforcement services.

Â Â Â Â Â  (2) The Department of Justice shall adopt rules addressing the provision of support enforcement services when the purposes of the state in providing those services may be contradictory in individual cases.

Â Â Â Â Â  (3) Notwithstanding the division of responsibility for providing support enforcement services between the Division of Child Support and the district attorney as described in subsection (1) of this section, provision of support enforcement services may not be challenged on the basis that the entity providing the services in a particular case is not the entity responsible for the case under subsection (1) of this section.

Â Â Â Â Â  (4) When responsible for providing support enforcement services and there is sufficient evidence available to support the action to be taken, the entity described in subsection (1) of this section:

Â Â Â Â Â  (a) Shall establish and enforce any child support obligation;

Â Â Â Â Â  (b) Shall establish paternity;

Â Â Â Â Â  (c) Shall enforce spousal support when the obligee is living with the obligorÂs child for whom support enforcement services are being provided and those services are funded in part by federal moneys;

Â Â Â Â Â  (d) May enforce any other order or judgment for spousal support;

Â Â Â Â Â  (e) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a substantial change of circumstances;

Â Â Â Â Â  (f) Shall, on behalf of the state, initiate and respond to child support modification proceedings based upon a modification conducted under ORS 25.287 concerning existing child support orders;

Â Â Â Â Â  (g) Shall establish and enforce obligations to provide medical insurance coverage for dependent children;

Â Â Â Â Â  (h) Shall ensure compliance with the provisions of 42 U.S.C. 651 to 669 and 45 C.F.R. Chapter III as authorized by state law;

Â Â Â Â Â  (i) Shall carry out the policy of the State of Oregon regarding child support obligations as expressed in ORS 416.405; and

Â Â Â Â Â  (j) Shall ensure that child support orders are in compliance with the formula established by this chapter.

Â Â Â Â Â  (5) In any proceeding under subsection (4) of this section, the parties are those described in ORS 416.407.

Â Â Â Â Â  (6) The district attorney of any county and the department may provide by agreement for assumption by the Division of Child Support of the functions of the district attorney under subsection (1) of this section or for redistribution between the district attorney and the Division of Child Support of all or any portion of the duties, responsibilities and functions set forth in subsections (1) and (4) of this section.

Â Â Â Â Â  (7) All county governing bodies and all district attorneys shall enter into child support cooperative agreements with the department. The following apply to this subsection:

Â Â Â Â Â  (a) The agreements shall contain appropriate terms and conditions sufficient for the state to comply with all child support enforcement service requirements under federal law; and

Â Â Â Â Â  (b) If this state loses any federal funds due to the failure of a county governing body or district attorney to either enter into an agreement under this subsection or to provide sufficient support enforcement service, the county shall be liable to the department for, and the liability shall be limited to, the amount of money the state determines it lost because of the failure. The state shall offset the loss from any moneys the state is holding for or owes the county or from any moneys the state would pay to the county for any purpose.

Â Â Â Â Â  (8) The Department of Justice shall enter into an agreement with the Oregon District Attorneys Association to establish a position or positions to act as a liaison between the Division of Child Support and those district attorneys who provide support enforcement services under this section. The department shall fund the position or positions. The Oregon District Attorneys Association shall administer the liaison position or positions under the agreement. The liaison shall work to:

Â Â Â Â Â  (a) Enhance the participation and interaction of the district attorneys in the development and implementation of Child Support Program policies and services; and

Â Â Â Â Â  (b) Increase the effectiveness of child support enforcement services provided by the district attorneys.

Â Â Â Â Â  (9) The district attorney or the Division of Child Support, whichever is appropriate, shall provide the services specified in subsections (1) and (4) of this section to any person requesting them, but may in their discretion, upon a determination and notice to the person requesting the service that the prospect of successful recovery from the obligor of a portion of the delinquency or future payments is remote, require payment to the district attorney or the Division of Child Support of an application fee, in accordance with an application fee schedule established by rule by the department. If service performed results in the district attorney or the Division of Child Support recovering any support enforcement fees, the fees shall be paid to the applicant in an amount equal to the amount of the application fee.

Â Â Â Â Â  (10) An obligee may request the Division of Child Support or a district attorney to cease all collection efforts if it is anticipated that physical or emotional harm will be caused to the parent or caretaker relative or the child for whom support was to have been paid. The department, by rule, shall set out the circumstances under which such requests shall be honored. [Formerly 23.790; 1991 c.758 Â§1; 1993 c.33 Â§367; 1995 c.608 Â§9; 1997 c.704 Â§16; 2001 c.900 Â§236; 2003 c.73 Â§20; 2003 c.576 Â§295; 2005 c.560 Â§2]

Â Â Â Â Â  25.081 Access to records with Social Security number. (1) Notwithstanding any other provision of law, an entity providing support enforcement services under ORS 25.080 shall have access, using a Social Security number as an identifier, to any record required by law to contain the Social Security number of an individual.

Â Â Â Â Â  (2) To the maximum extent feasible, a public body maintaining records described in ORS 25.785, including automated records, shall make the records accessible by Social Security number for purposes of support enforcement.

Â Â Â Â Â  (3) For purposes of this section, Âpublic bodyÂ has the meaning given that term in ORS 192.410. [1997 c.746 Â§118]

Â Â Â Â Â  Note: 25.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.082 Administrative subpoenas; civil penalty; rules. (1) When services are being provided under Title IV-D of the Social Security Act, the enforcing agency of this or any other state may subpoena financial records and other information needed to establish paternity or to establish, modify or enforce a support order. The subpoena may be served on a party or on a public or private entity. Service of the subpoena may be by certified mail.

Â Â Â Â Â  (2) A party or public or private entity that discloses information to the enforcing agency in compliance with a subpoena served under subsection (1) of this section is not liable to any person for any loss, damage or injury arising out of the disclosure.

Â Â Â Â Â  (3) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a subpoena issued by the enforcing agency of the other state.

Â Â Â Â Â  (4) Notwithstanding ORS 192.575, a party or public or private entity that fails without good cause to comply with a subpoena issued under this section is subject to a civil penalty not to exceed $250. A civil penalty under this section must be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (5) The Department of Justice shall adopt rules to implement the provisions of this section. [1997 c.746 Â§33; 2003 c.73 Â§21]

Â Â Â Â Â  Note: 25.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.083 High-volume automated administrative enforcement services. (1) As necessary to meet the requirements of 42 U.S.C. 666(a)(14), the Division of Child Support of the Department of Justice, when requested by another state, shall provide high-volume automated administrative enforcement services. In providing services to another state under this section, the division may:

Â Â Â Â Â  (a) Through automated data matches with financial institutions and other entities where assets may be found, identify assets owned by persons who owe child support in other states; and

Â Â Â Â Â  (b) Seize such assets by execution as defined in ORS 18.005 or by such other processes to seize property as the division is authorized by law to use.

Â Â Â Â Â  (2) A request by another state for services provided under subsection (1) of this section:

Â Â Â Â Â  (a) Must include information, as required by rule, that will enable the department to compare the information about the case with information in databases within
Oregon
; and

Â Â Â Â Â  (b) Constitutes a certification by the state requesting the services:

Â Â Â Â Â  (A) Of the amount of periodic support under an order, the payment of which is in arrears; and

Â Â Â Â Â  (B) That it has complied with all procedural due process requirements applicable to the case.

Â Â Â Â Â  (3) The administrator is authorized to request from other states services of the type provided under subsection (1) of this section. [1999 c.930 Â§2; 2001 c.249 Â§71; 2003 c.576 Â§576]

Â Â Â Â Â  25.085 Service on obligee; methods. (1) In any proceeding under ORS 25.080, service of legal documents upon an obligee may be by regular mail to the address at which the obligee receives public assistance, to an address provided by the obligee on the obligeeÂs application for child support enforcement services or to any other address given by the obligee. When service is authorized by regular mail under this section, proof of service may be by notation upon the computerized case record made by the person making the mailing. The notation shall set forth the address to which the documents were mailed, the date they were mailed, the description of the documents mailed and the name of the person making the notation. If the documents are returned by the postal service as undeliverable as addressed, that fact shall be noted on the computerized case record. If no new address for service by regular mail can be obtained, service shall be by certified mail, return receipt requested or by personal service upon the obligee.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter or ORS chapter 110 or 416, when a case is referred to this state by a public child support agency of another state for action in this state, there is no requirement that an obligee, present in the initiating state and receiving child support enforcement services from that state, be served in any action taken in this state as a consequence of the interstate referral. In such cases the requirement to serve the obligee that would otherwise apply is satisfied by sending to the initiating agency in the other state, by regular mail, any documents that would otherwise be served upon the obligee.

Â Â Â Â Â  (3) The appropriate child support agency of the state shall make any mailings to or service upon the obligee that is required by this section. [1993 c.596 Â§17; 1995 c.608 Â§26; 1997 c.249 Â§16; 1999 c.87 Â§1; 2003 c.572 Â§4]

Â Â Â Â Â  Note: 25.085 was added to and made a part of ORS chapter 25 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.089 Enforcement and modification of child support judgments. (1) As used in this section, Âchild support judgmentÂ means the terms of a judgment or order of a court, or an order that has been filed under ORS 416.440, that provide for past or current monetary support or for a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child. ÂChild support judgmentÂ does not include any term of a judgment or order that deals with matters other than monetary support or a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child.

Â Â Â Â Â  (2)(a) A child support judgment originating under ORS 416.440 has all the force, effect and attributes of a circuit court judgment. The judgment lien created by a child support judgment originating under ORS 416.440 applies to all arrearages owed under the underlying order from the date the administrator or administrative law judge entered, filed or registered the underlying order under ORS 416.400 to 416.465 or ORS chapter 110.

Â Â Â Â Â  (b) Until the underlying order is filed under ORS 416.440, the order may not be enforced against and has no lien effect on real property.

Â Â Â Â Â  (c) No action to enforce a child support judgment originating under ORS 416.440 may be taken while the child support judgment is stayed under ORS 416.427, except as permitted in the order granting the stay.

Â Â Â Â Â  (3) In any judicial or administrative proceeding in which child support may be awarded under this chapter or ORS chapter 107, 108, 109, 110 or 416 or ORS 125.025, 419B.400 or 419C.590, if a child support judgment already exists with regard to the same obligor and child:

Â Â Â Â Â  (a) A court may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or set aside the existing child support judgment under subsection (6) of this section or under the provisions of ORCP 71. If the court sets aside the existing child support judgment, the court may issue a new child support judgment.

Â Â Â Â Â  (b) The administrator or administrative law judge may only enforce the existing child support judgment, modify the existing child support judgment as specifically authorized by law or, with regard to an existing child support judgment originating under ORS 416.400, move to set aside the existing child support judgment under subsection (6) of this section or for the reasons set out in ORCP 71.

Â Â Â Â Â  (4) If the administrator or administrative law judge finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, the administrator or administrative law judge shall apply the provisions of ORS 416.448.

Â Â Â Â Â  (5)(a) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and each judgment was issued in this state, the court shall apply the provisions of ORS 25.091 to determine the controlling terms of the child support judgments and to issue a governing child support judgment as defined in ORS 25.091.

Â Â Â Â Â  (b) If the court finds that there exist two or more child support judgments involving the same obligor and child and the same period of time, and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 to determine which judgment is the controlling child support order.

Â Â Â Â Â  (6) Subject to the provisions of subsection (3) of this section, a court may modify or set aside a child support judgment issued in this state when:

Â Â Â Â Â  (a) The child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

Â Â Â Â Â  (A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

Â Â Â Â Â  (B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

Â Â Â Â Â  (b) The child support judgment was issued after another child support judgment, and the later judgment did not enforce, modify or set aside the earlier judgment in accordance with this section.

Â Â Â Â Â  (7) When modifying a child support judgment, the court, administrator or administrative law judge shall specify in the modification judgment the effects of the modification on the child support judgment being modified. [2003 c.146 Â§2; 2003 c.576 Â§298a; 2005 c.22 Â§14]

Â Â Â Â Â  Note: 25.089 and 25.091 were added to and made a part of ORS chapter 25 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.090 [Formerly 23.790; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.091 Multiple child support judgments. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (b) ÂGoverning child support judgmentÂ means a child support judgment issued in this state that addresses both monetary support and a health benefit plan under ORS 25.321 to 25.343 and is entitled to exclusive prospective enforcement or modification with respect to any earlier child support judgment issued in this state.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section or ORS 25.089, when two or more child support judgments exist involving the same obligor and child and one or more of the judgments was issued by a tribunal of another state, the court shall apply the provisions of ORS chapter 110 before enforcing or modifying a judgment under this section or ORS 25.089.

Â Â Â Â Â  (3) When two or more child support judgments exist involving the same obligor and child and the same period, any party to one or more of the child support judgments or the administrator, under ORS 416.448, may file a petition with the court for a governing child support judgment under this section. When a matter involving a child is before the court and the court finds that two or more child support judgments exist involving the same obligor and child and the same period, the court on its own motion, and after notice to all affected parties, may determine the controlling terms of the child support judgments and issue a governing child support judgment under this section.

Â Â Â Â Â  (4) When two or more child support judgments exist involving the same obligor and child and the same period, and each judgment was issued in this state, there is a presumption that the terms of the last-issued child support judgment are the controlling terms and terminate contrary terms of each earlier-issued child support judgment, except that:

Â Â Â Â Â  (a) When the last-issued child support judgment is silent about monetary support for the benefit of the child, the monetary support terms of an earlier-issued child support judgment continue; and

Â Â Â Â Â  (b) When the last-issued child support judgment is silent about a health benefit plan under ORS 25.321 to 25.343 for the benefit of a child, the health benefit plan terms of an earlier-issued child support judgment continue.

Â Â Â Â Â  (5) A party may rebut the presumption in subsection (4) of this section by showing that:

Â Â Â Â Â  (a) The last-issued child support judgment should be set aside under the provisions of ORCP 71;

Â Â Â Â Â  (b) The last-issued child support judgment was issued without prior notice to the issuing court, administrator or administrative law judge that:

Â Â Â Â Â  (A) There was pending in this state or any other jurisdiction any type of support proceeding involving the child; or

Â Â Â Â Â  (B) There existed in this state or any other jurisdiction another child support judgment involving the child; or

Â Â Â Â Â  (c) The last-issued child support judgment was issued after an earlier child support judgment and did not enforce, modify or set aside the earlier child support judgment in accordance with ORS 25.089.

Â Â Â Â Â  (6) When a court finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state, the court shall set the matter for hearing to determine the controlling terms of the child support judgments. When the child support judgments were issued in different counties of this state, the court may cause the records from the original proceedings to be transmitted to the court in accordance with ORS 25.100.

Â Â Â Â Â  (7) Following a review of each child support judgment and any other evidence admitted by the court:

Â Â Â Â Â  (a) The court shall apply the presumption in subsection (4) of this section, unless the presumption is rebutted, and shall determine the controlling terms of the child support judgments; and

Â Â Â Â Â  (b) Notwithstanding ORS 25.089 (3), the court shall issue a governing child support judgment addressing both monetary support and a health benefit plan under ORS 25.321 to 25.343 for the benefit of the child.

Â Â Â Â Â  (8) The governing child support judgment must include:

Â Â Â Â Â  (a) A reference to each child support judgment considered and a copy of the judgment;

Â Â Â Â Â  (b) A determination of which terms regarding monetary support and a health benefit plan under ORS 25.321 to 25.343 are controlling and which child support judgment or judgments contain those terms;

Â Â Â Â Â  (c) An affirmation, termination or modification of the terms regarding monetary support and a health benefit plan under ORS 25.321 to 25.343 in each of the child support judgments;

Â Â Â Â Â  (d) Except as provided in subsection (9) of this section, a reconciliation of any monetary support arrears or credits under all of the child support judgments; and

Â Â Â Â Â  (e) The effective date of each controlling term and the termination date of each noncontrolling term in each of the child support judgments. In determining these dates, the court may apply the following:

Â Â Â Â Â  (A) A controlling term is effective on the date specified in the child support judgment containing that term or, if no date is specified, on the date the child support judgment was entered as described in ORS 18.075.

Â Â Â Â Â  (B) A noncontrolling term is terminated on the date the governing child support judgment is entered as described in ORS 18.075.

Â Â Â Â Â  (9) The court may order the parties, in a separate proceeding under ORS 25.167 or 416.429, to reconcile any monetary support arrears or credits under all of the child support judgments.

Â Â Â Â Â  (10) When the governing child support judgment is entered as described in ORS 18.075, the noncontrolling terms of each earlier child support judgment regarding monetary support or a health benefit plan under ORS 25.321 to 25.343 are terminated. However, subject to subsection (11) of this section, the entry of the governing child support judgment does not affect any support payment arrearage or any liability related to health benefit plan coverage that has accrued under a child support judgment before the governing child support judgment is entered.

Â Â Â Â Â  (11) For purposes of reconciling any monetary support arrears or credits under all of the child support judgments, amounts collected and credited for a particular period under one child support judgment must be credited against the amounts accruing or accrued for the same period under any other child support judgment.

Â Â Â Â Â  (12) Not sooner than 30 days and not later than 60 days after entry of the governing child support judgment, a party named by the court, or the petitioner if the court names no other party, shall file a certified copy of the governing child support judgment with each court or the administrator that issued an earlier child support judgment. A party who fails to file a certified copy of the governing child support judgment as required by this subsection is subject to monetary sanctions, including but not limited to attorney fees, costs and disbursements. A failure to file does not affect the validity or enforceability of the governing child support judgment.

Â Â Â Â Â  (13) This section applies to any judicial proceeding in which child support may be awarded or modified under this chapter or ORS chapter 107, 108, 109 or 416 or ORS 125.025, 419B.400, 419B.923, 419C.590 or 419C.610. [2003 c.146 Â§3; 2005 c.22 Â§15; 2005 c.83 Â§2]

Â Â Â Â Â  Note: See note under 25.089.

Â Â Â Â Â  Note: Section 1, chapter 83, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (b) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 25.089, 25.091 and 416.448 to the contrary, the monetary support terms of a child support judgment originating under ORS 416.440 are terminated by the monetary support terms of a later-issued child support judgment of a court if:

Â Â Â Â Â  (a) The two child support judgments involve the same obligor and child and the same period;

Â Â Â Â Â  (b) The administrator was providing services under ORS 25.080;

Â Â Â Â Â  (c) The later-issued child support judgment was entered before January 1, 2004;

Â Â Â Â Â  (d) The administrator or a court gave the later-issued child support judgment precedence over the earlier-issued child support judgment originating under ORS 416.440; and

Â Â Â Â Â  (e) All parties had an opportunity to challenge the amount of child support ordered in the later-issued child support judgment.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 25.091 (11) and 416.448 (7), for purposes of reconciling any monetary support arrears or credits under the two child support judgments described in subsection (2) of this section:

Â Â Â Â Â  (a) The monetary support terms of the child support judgment originating under ORS 416.440 are deemed terminated on the effective date of the later-issued child support judgment; and

Â Â Â Â Â  (b) Entry of the later-issued child support judgment does not affect any support payment arrearage or credit that has accrued under the earlier-issued child support judgment originating under ORS 416.440. [2005 c.83 Â§1; 2007 c.356 Â§2]

Â Â Â Â Â  25.100 Transfer of files to county where party resides or property located. (1) With respect to any order or judgment entered pursuant to ORS 107.095, 107.105, 108.120, 109.155, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110, if a party seeking modification or enforcement of an order or judgment for the payment of money files a certificate to the effect that a party is presently in another county of this state, the court may, upon motion of the party, order that certified copies of the files, records and prepared transcripts of testimony in the original proceeding be transmitted to the clerk of the circuit court of any county in this state in which the obligee or obligor resides, or in which property of the obligor is located.

Â Â Â Â Â  (2) Any files, records and prepared transcripts of testimony maintained in the county to which certified copies have been transmitted as provided in subsection (1) of this section shall be auxiliary to those maintained in the county of origin, whose files, records and prepared transcripts shall remain the official record.

Â Â Â Â Â  (3) The original of any order entered in the auxiliary county under ORS 25.110 shall be entered in the files and records of the auxiliary county and certified copies thereof shall be forwarded to the county of origin for filing. The party submitting the original order for signature shall submit an extra copy for forwarding by the clerk and shall indicate on that copy where it is to be forwarded.

Â Â Â Â Â  (4) Notwithstanding any file number assigned in the auxiliary county for purposes of identification, the file number assigned in the county of origin shall be the reference number for all purposes including support payment records in the Department of Justice. [Formerly 23.795; 1993 c.33 Â§283; 1995 c.608 Â§27; 1995 c.609 Â§4; 1997 c.704 Â§18; 1999 c.80 Â§43; 2003 c.576 Â§296]

Â Â Â Â Â  25.110 Jurisdiction of circuit court in county to which files transferred. (1) Upon receipt of such certified copies referred to in ORS 25.100, the circuit court of the county to which such certified copies have been transmitted shall have jurisdiction to compel compliance with such order or judgment the same as if it were the court which made and entered the original order or judgment for the payment of support. The only court having jurisdiction to modify any provision of the original order or judgment is the court having original jurisdiction of the cause in which such order or judgment was entered or the circuit court of the county in which either party resides if that court has received the certified copies referred to in ORS 25.100.

Â Â Â Â Â  (2) The provisions of ORS 25.100 (2) to (4) shall apply to this section. [Formerly 23.800; 2003 c.576 Â§297]

Â Â Â Â Â  25.120 [Formerly 23.805; 1993 c.33 Â§284; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  25.125 Disposition of support obligation overpayments; rules. (1) The Department of Justice may return moneys to an obligor when the department determines that the obligor has paid more moneys than are due under a support obligation. However, when the obligor has an ongoing support obligation, the department may give the obligor credit for the excess amount paid and apply the credit to the future support obligation until the credit is fully used. When the department applies a credit to offset a future support obligation, the department shall so notify the obligee. The notice must inform the obligee that, if the obligee requests, the department will conduct an administrative review to determine if the record keeping and accounting related to the calculation of the credit balance is correct. The department shall conduct the administrative review within 30 days after receiving the request.

Â Â Â Â Â  (2) An overpayment in favor of the state is created when the Department of Justice, under ORS 25.020, has transmitted moneys received from an obligor to an obligee or a collection agency, a child support agency of another state or an agency of this state and:

Â Â Â Â Â  (a) The amount transmitted is more than the support obligation requires and the Department of Justice has returned the excess to the obligor under subsection (1) of this section;

Â Â Â Â Â  (b) The Department of Justice has misapplied moneys received; or

Â Â Â Â Â  (c) The amount transmitted is attributable in whole or in part to a tax refund offset collection all or part of which has been taken back by the Internal Revenue Service or the Department of Revenue.

Â Â Â Â Â  (3)(a) The obligee or the agency to whom the moneys were transmitted owes the amount of the overpayment to the state. The Department of Justice shall:

Â Â Â Â Â  (A) Attempt to recover the overpayment if it is cost-effective to do so;

Â Â Â Â Â  (B) Notify the obligee or the agency to whom the overpayment was made that the obligee or agency owes money to the state and specify the amount of the overpayment to be returned to the department; and

Â Â Â Â Â  (C) Give the obligee opportunity to object.

Â Â Â Â Â  (b) If the obligee does not file a timely written objection, the overpayment amount determined by the department is final and the provisions of subsection (4) of this section apply. If the department does not resolve an objection to an obligeeÂs satisfaction, an administrative law judge assigned from the Office of Administrative Hearings shall hear the objection. An order by the administrative law judge is final. An obligee may appeal the decision of an administrative law judge to the circuit court for a hearing de novo.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, if an agency of this or another state owes the overpayment, the agency shall return the amount of the overpayment to the department without notice and opportunity to object.

Â Â Â Â Â  (4) The amount of the overpayment specified in subsection (3)(a) of this section is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt by obtaining from the obligee a voluntary assignment of a portion of future support payments to be applied to the debt or in any other way permitted by law.

Â Â Â Â Â  (5)(a) In addition to the debt created under subsection (2) of this section, a debt in favor of the state is created when:

Â Â Â Â Â  (A) The Department of Justice receives a check for support amounts due from an obligor or withholder subject to an order to withhold under this chapter;

Â Â Â Â Â  (B) The Department of Justice transmits the amount to the obligee, a child support agency of another state or an agency of this state; and

Â Â Â Â Â  (C) The check is dishonored.

Â Â Â Â Â  (b) When a debt is created under paragraph (a) of this subsection, the obligor or withholder who presented the check owes the amount of money specified on the check to the state.

Â Â Â Â Â  (c) The Department of Justice shall:

Â Â Â Â Â  (A) Attempt to recover the debt if it is cost-effective to do so;

Â Â Â Â Â  (B) Notify the obligor or withholder who presented the check that the obligor or withholder owes the money to the state; and

Â Â Â Â Â  (C) Specify the amount of the debt to be paid to the department.

Â Â Â Â Â  (d) The amount of the debt specified in paragraph (c) of this subsection is a liquidated debt and a delinquent amount owed to the state. The Department of Justice may recover the debt in any way permitted under law.

Â Â Â Â Â  (6)(a) When a motion has been filed to terminate, vacate or set aside a support order or to modify a support order because of a change in physical custody of the child, the administrator may suspend enforcement of the support order if:

Â Â Â Â Â  (A) Collection of support would result in a credit balance if the motion were granted; and

Â Â Â Â Â  (B) The obligee does not object to suspending enforcement of the support order.

Â Â Â Â Â  (b) The obligee may object, within 14 days after the date of the notice of intent to suspend enforcement of the support order, only on the grounds that:

Â Â Â Â Â  (A) The child is not in the physical custody of the obligor;

Â Â Â Â Â  (B) The child is in the physical custody of the obligor without the consent of the obligee; or

Â Â Â Â Â  (C) A credit balance would not result if the motion were granted.

Â Â Â Â Â  (c) A party may appeal the administratorÂs decision to suspend or not to suspend enforcement of the support order under ORS 183.484.

Â Â Â Â Â  (d) As used in this subsection, Âcredit balanceÂ means that payments have been made in excess of all amounts owed by an obligor for ongoing and past due child support.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules to carry out the provisions of this section. [1997 c.385 Â§2; 2001 c.961 Â§2; 2003 c.73 Â§22a; 2003 c.75 Â§72; 2003 c.572 Â§5; 2005 c.560 Â§3]

Â Â Â Â Â  25.130 Election of alternative support payment method; termination of election. (1) The parties may elect to make support payments as provided in ORS 25.030 unless the provisions of ORS 25.020 (1) apply. The election terminates when the provisions of ORS 25.020 (1) apply subsequent to the election.

Â Â Â Â Â  (2) The election must be in writing and filed with the court that entered the support order. The election must be signed by both the obligor and the obligee and must specify the amount of the support payment, the date payment is due, the court order number and:

Â Â Â Â Â  (a) The account number of the checking or savings account that is to be used; or

Â Â Â Â Â  (b) The name of an escrow agent, licensed under ORS 696.511, to whom, and the account number into which, the payments are to be electronically transferred.

Â Â Â Â Â  (3) Notice of termination of the bank or escrow agent option and payment requirements pursuant to ORS 25.020 or 25.030 shall be sent by the Department of Justice to the obligorÂs and to the obligeeÂs last-known address. [Formerly 23.807; 1993 c.596 Â§3; 1995 c.608 Â§8; 1997 c.704 Â§19; 1999 c.80 Â§80; 2003 c.210 Â§2]

Â Â Â Â Â  25.140 Copies of new or modified support orders to department. Counties that have heretofore transferred the collection, accounting and disbursement responsibilities to the Department of Justice, or that have elected not to maintain support collections, accounting and disbursement services, and clerks of courts not maintaining support collection services, shall forward to the department copies of all new and modified support orders, satisfactions or other pertinent documents in a timely manner. [Formerly 23.808; 1997 c.704 Â§20]

Â Â Â Â Â  25.150 Department to collect fees for services. The Department of Justice shall assess and collect any fees for establishment, enforcement, collection, accounting and disbursement services required by state law or administrative rule or by federal law or regulation, including the annual fee required under Title IV-D of the Social Security Act. [Formerly 23.815; 1997 c.704 Â§21; 1999 c.80 Â§81; 2007 c.878 Â§2]

Â Â Â Â Â  25.160 Referral of support cases by district attorney to department; duration of collection services. (1) For the purposes of ORS 25.020, 25.030, 25.070, 25.080, 25.085 and 25.130 to 25.160, all support cases shall be referred by the district attorney to the Department of Justice for provision of collection, accounting and disbursement services when a written application for enforcement is made to the district attorney or the Division of Child Support and the case qualifies for support enforcement services under federal regulations and state law.

Â Â Â Â Â  (2) The Department of Justice shall continue collection, accounting and disbursement services for any case referred under subsection (1) of this section until notified by the district attorney or the Division of Child Support that enforcement action has been discontinued. [Formerly 23.825; 1997 c.704 Â§22; 1999 c.80 Â§82]

Â Â Â Â Â  25.164 Payment of support through Department of Justice. (1) If the payment method for support payments set forth in the support judgment does not require payments to be made through the Department of Justice, the obligor, obligee, district attorney or Division of Child Support of the Department of Justice may request to have subsequent payments made through the department. All of the following apply to the request:

Â Â Â Â Â  (a) The request must be in writing;

Â Â Â Â Â  (b) The request must include the last-known addresses of the obligor and the obligee; and

Â Â Â Â Â  (c) The request must be filed with the department.

Â Â Â Â Â  (2) When a request is made under this section, all of the following apply:

Â Â Â Â Â  (a) The existing method of support accounting shall terminate effective the first day of the month following the month the request was filed;

Â Â Â Â Â  (b) The department shall commence support accounting and distribution when the existing method is terminated; and

Â Â Â Â Â  (c) The request constitutes an application for support enforcement services and for the use of state and federal laws, regulations and rules relating to support payments and enforcement of judgments.

Â Â Â Â Â  (3) If there is no appropriate record of support payments for purposes of this section, the department may establish a record of arrearage under ORS 25.167. [Formerly 25.320; 2003 c.146 Â§6]

Â Â Â Â Â  25.167 Procedure for determining arrearages. This section establishes procedures for determining the amount of arrearage and for making a record of arrearage of support payments. All of the following apply to this section:

Â Â Â Â Â  (1) A record of support payment arrearage may be established by:

Â Â Â Â Â  (a) Court order;

Â Â Â Â Â  (b) A governing child support judgment issued under ORS 25.091 or 416.448;

Â Â Â Â Â  (c) Administrative order issued under ORS 416.427 or 416.429;

Â Â Â Â Â  (d) Stipulation of the parties; or

Â Â Â Â Â  (e) The procedures under subsection (2) of this section whenever an existing child or spousal support case enters the Department of Justice records system without a current payment record maintained by any court clerk.

Â Â Â Â Â  (2) When allowed under subsection (1) of this section, arrearage amounts may be established under this subsection. All of the following apply to this subsection:

Â Â Â Â Â  (a) The obligee or obligor may execute a certificate in a form acceptable to the Department of Justice that states the total amount owed or the payment history in as much detail as is necessary to demonstrate the periods and amounts of any arrearage.

Â Â Â Â Â  (b) The person making the certificate shall file the original certificate with the court in which the support judgment was entered. When a governing child support judgment has been issued, the person making the certificate shall file the original certificate with the court that issued the governing child support judgment.

Â Â Â Â Â  (c) The person making the certificate shall serve a true copy of the certificate upon the other party together with a notice that the certificate will be the basis of a permanent record unless the other party files objections.

Â Â Â Â Â  (d) For objections to be valid under paragraph (c) of this subsection, the other party must file the objection with the court within 14 days from the date of service of the certificate and must mail or serve true copies of the objections on both the party who filed the certificate and either:

Â Â Â Â Â  (A) The district attorney; or

Â Â Â Â Â  (B) If support rights are or have been assigned to the State of
Oregon
at any time within the last five months or if arrears under the support judgment are so assigned, the Division of Child Support of the Department of Justice.

Â Â Â Â Â  (e) If objections are filed within the time allowed, the party filing the certificate must file a supplemental certificate that is in a form acceptable to the department and that provides any information concerning the payment history that the department determines necessary.

Â Â Â Â Â  (f) If objections are filed within the time allowed, the district attorney or the Division of Child Support shall cause the case to be set for a court hearing. At the hearing, the court shall consider the correctness of the certificate but may not consider objections to the merits of the support judgment. The parties may settle the case by written agreement anytime before the court hearing. Notice of the court hearing shall be served upon the party filing the objections as authorized in ORCP 9 B.

Â Â Â Â Â  (g) If no objections are filed under this subsection within the time allowed, the amount of arrearage stated in the certificate is the amount owed for purposes of any subsequent action. The district attorney or the Division of Child Support shall file with the court a certificate stating the arrearage established under this paragraph.

Â Â Â Â Â  (3) When a request for accounting and distribution services is made under ORS 25.164, an agency or court may not take or allow any ex parte enforcement action on amounts owed as arrearage from before the time that the Department of Justice commences support accounting and distribution until the amount is established under this section. This subsection does not prohibit or limit any enforcement action on support payments that become due subsequent to the departmentÂs commencement of support accounting and distribution under ORS 25.164.

Â Â Â Â Â  (4) In any determination under this section, a canceled check, payable to the obligee, indorsed by the obligee or deposited to an account of the obligee, drawn on the account of the obligor and marked as child support shall be prima facie evidence that child support was paid to the obligee in the amount shown on the face of the check. It is immaterial that the check was signed by a person other than the obligor, provided that the person who signed the check was an authorized signatory of checks drawn on the account. [Formerly 25.330; 2003 c.146 Â§7; 2003 c.576 Â§298]

Â Â Â Â Â  25.170 Proceedings to require delinquent obligor to appear for examination of financial circumstances. When a support obligation is more than one month in arrears, the Attorney General or a district attorney may upon motion obtain an order requiring the obligor to appear for the purpose of examination regarding the obligorÂs financial circumstances. The court shall require the obligor to appear at a time and date certain at such place as may be appropriate. The order to appear shall inform the obligor that the obligorÂs answers may be used in subsequent enforcement and possible criminal proceedings, and that the obligor has a right to be represented by an attorney at the examination. The order shall be served upon the obligor in the same manner as service of summons. The order to appear shall also be served upon the obligee by regular mail. The obligee shall have the right to attend any such examination. [Formerly 23.835; 1989 c.599 Â§1; 1993 c.596 Â§4]

Â Â Â Â Â  25.180 Examination of obligorÂs financial circumstances. (1) The examination shall be conducted under oath by an employee of the Department of Justice or district attorney. The employee shall inform the obligor that the obligorÂs answers may be used in subsequent enforcement and possible criminal proceedings, and that the obligor has a right to be represented by an attorney at the examination. A record of the examination may be made by either stenographic or electronic means. The obligor may be examined in regard to the obligorÂs income and property, and to any matter relevant to the obligorÂs ability to pay support.

Â Â Â Â Â  (2) An obligee or the obligeeÂs attorney may examine the obligor in a proceeding conducted under this section. [Formerly 23.837; 1989 c.599 Â§2; 1993 c.596 Â§5]

Â Â Â Â Â  25.190 Continuance of proceedings; certification of matter to court; service of notice to obligor and obligee. (1) The examination may be continued for further review of the obligorÂs financial circumstances and employment, or the matter may be certified to the court for a contempt hearing on the issue of failure to pay support as ordered. If the examination is to be continued for further review or is to be certified to the court for a contempt hearing, the obligor shall be served at the examination with a notice stating the time, date and place for further examination or hearing before the court. Service may be made by an employee of the Department of Justice or district attorney.

Â Â Â Â Â  (2) Any notice served upon the obligor regarding a continuation of the examination or regarding the certification of the matter to the court for a contempt hearing must also be served upon the obligee. Such service upon the obligee may be by regular mail. [Formerly 23.842; 1989 c.599 Â§3; 1993 c.596 Â§6]

Â Â Â Â Â  25.200 Arrest of obligor for failure to appear. (1) If the obligor fails to appear for examination or further examination, the Attorney General or a district attorney may apply to the court which issued the order to appear for an order directing the issuance of a warrant for the arrest of the obligor. The motion shall be accompanied by an affidavit which shall state the relevant facts and whether the obligor contacted the Department of Justice or district attorney, as appropriate. If the court finds that the obligor had notice and failed to appear, the court shall order the issuance of a warrant for the arrest of the obligor in order to bring the obligor before the court to show cause why the obligor should not be held in contempt for a failure to appear as ordered.

Â Â Â Â Â  (2) If the matter has been certified to the court for a contempt hearing and the obligor, having been properly served, fails to appear, the court shall order the issuance of a warrant for the arrest of the obligor. Upon arrest, the obligor shall be brought before the court to show cause why the obligor should not be held in contempt for a failure to appear as ordered. [Formerly 23.845; 1989 c.599 Â§4]

Â Â Â Â Â  25.210 Use of obligorÂs property for delinquent support payments. If by examination of the obligor it appears that the obligor has any property liable to execution, the court, upon motion of the Attorney General or a district attorney, shall order that the obligor apply the same in satisfaction of the arrears or that the property be levied on by execution, or both. [Formerly 23.847; 1989 c.599 Â§5]

Â Â Â Â Â  25.213 Assignment of proceeds of insurance policy to secure support obligation. If by examination of the obligor under ORS 25.170, it appears that the obligor is the beneficiary and owner of an insurance policy on the life of the child, the court, upon motion of the Attorney General or a district attorney, may order that the obligor assign to the obligee the rights to as much of the proceeds of the insurance policy as necessary to secure the obligation to make support payments, if assignment is permitted in the policy. This assignment shall be in addition to any other security ordered by the court. [1997 c.54 Â§2]

Â Â Â Â Â  25.220 Computer printouts of administrator; evidence of authenticity not required in support proceedings; evidentiary effect. (1) In any proceeding to establish, enforce or modify a support obligation, extrinsic evidence of authenticity is not required as a condition precedent to the admission of a computer printout of the administrator that may reflect the employment records of a parent, the support payment record of an obligor, the payment of public assistance, the amounts paid, the period during which public assistance was paid, the persons receiving or having received assistance and any other pertinent information, if the printout bears a seal purporting to be that of the administrator and is certified as a true copy by original or facsimile signature of a person purporting to be an officer or employee of the administrator. Printouts certified in accordance with this section constitute prima facie evidence of the existence of the facts stated therein.

Â Â Â Â Â  (2) To the extent permitted under federal and state law, obligors and obligees, and their attorneys, may obtain copies of such printouts upon request made to the administrator. [Formerly 23.855; 1989 c.519 Â§1; 1997 c.704 Â§23; 1999 c.735 Â§19]

Â Â Â Â Â  25.230 Court authorized to require security for support payments. Whenever a court has entered an order for the payment of support, the court may provide for such security, bond or other guarantee satisfactory to the court to secure the obligation to make support payments. [Formerly 23.865]

Â Â Â Â Â  25.240 Order to pay support by parent with legal custody of minor. Notwithstanding any other law, where a court or the administrator has the authority under ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 to 419B.406 or 419C.590, 419C.592 and 419C.597 to require a parent without legal custody to pay support for a minor child, then the court or administrator may require a parent with legal custody to pay support for such a child as long as that parent does not have physical custody of such child or is not providing the child with the necessities of life, including but not limited to lodging, food and clothing. [1985 c.610 Â§11; 1993 c.33 Â§368; 1995 c.608 Â§28; 2001 c.455 Â§5]

Â Â Â Â Â  25.243 Grievance procedure; rules. In addition to any other hearing rights authorized by law, an applicant for services provided under ORS 25.080 and any party to a child support order for which services are provided under ORS 25.080 may file a grievance with the Department of Justice concerning any service provided under ORS 25.080. The department shall adopt rules establishing a process for handling grievances under this section. The process must provide that grievances not involving a public child support agency in another state be addressed no later than 90 days after the grievance is submitted to the department. [1995 c.608 Â§45; 2003 c.73 Â§23]

Â Â Â Â Â  25.245 Rebuttable presumption of inability to pay child support when parent receiving certain assistance payments; rules. (1) Notwithstanding any other provision of Oregon law, a parent who is eligible for and receiving cash payments under ORS 412.001 to 412.069 and 418.647, the general assistance program as provided in ORS chapter 411 or a general assistance program of another state or tribe, the Oregon Supplemental Income Program or the federal Supplemental Security Income Program shall be rebuttably presumed unable to pay child support and a child support obligation does not accrue unless the presumption is rebutted.

Â Â Â Â Â  (2) Each month, the Department of Human Services shall identify those persons receiving cash payments under the programs listed in subsection (1) of this section that are administered by the State of
Oregon
and provide that information to the administrator. If benefits are received from programs listed in subsection (1) of this section that are administered by other states, tribes or federal agencies, the obligor shall provide the administrator with written documentation of the benefits. The Department of Human Services shall adopt rules to implement this subsection.

Â Â Â Â Â  (3) The administrator shall refer to the information provided in subsection (2) of this section prior to establishing any child support obligation. Within 30 days following identification of persons under subsection (2) of this section, the entity responsible for support enforcement services under ORS 25.080 shall provide notice of the presumption to the obligee and obligor and shall inform all parties to the support order that, unless a party objects as provided in subsection (4) of this section, child support shall cease accruing beginning with the support payment due on or after the date the obligor first begins receiving the cash payments and continuing through the support payment due in the last month in which the obligor received the cash payments. The entity responsible for support enforcement services shall serve the notice on the obligee in the manner provided for the service of summons in a civil action or by certified mail, return receipt requested, and shall serve the notice on the obligor by first class mail to the obligorÂs last-known address. The notice shall specify the month in which cash payments are first made and shall contain a statement that the administrator represents the state and that low cost legal counsel may be available.

Â Â Â Â Â  (4) A party may object to the presumption by sending an objection to the entity responsible for support enforcement services under ORS 25.080 within 20 days after the date of service of the notice. The objection must describe the resources of the obligor or other evidence that might rebut the presumption of inability to pay child support. The entity receiving the objection shall cause the case to be set for a hearing before a court or an administrative law judge. The court or administrative law judge may consider only whether the presumption has been rebutted.

Â Â Â Â Â  (5) If no objection is made, or if the court or administrative law judge finds that the presumption has not been rebutted, the Department of Justice shall discontinue billing the obligor for the period of time described in subsection (3) of this section and no arrearage shall accrue for the period during which the obligor is not billed. In addition, the entity providing support enforcement services shall file with the circuit court in which the support order or judgment has been entered a copy of the notice described in subsection (3) of this section or, if an objection is made and the presumption is not rebutted, a copy of the administrative law judgeÂs order.

Â Â Â Â Â  (6)(a) Within 30 days after the date the obligor ceases receiving cash payments under a program listed in subsection (1) of this section, the Department of Justice shall provide notice to all parties to the support order:

Â Â Â Â Â  (A) Specifying the last month in which a cash payment was made;

Â Â Â Â Â  (B) Stating that the payment of those benefits has terminated and that by operation of law billing and accrual of support resumes; and

Â Â Â Â Â  (C) Informing the parties of their rights to request a review and modification of the support order based on a substantial change in circumstance or pursuant to ORS 25.287 or any other provision of law.

Â Â Â Â Â  (b) The notice shall include a statement that the administrator represents the state and that low cost legal counsel may be available.

Â Â Â Â Â  (c) The entity providing enforcement services shall file a copy of the notice required by paragraph (a) of this subsection with the circuit court in which the support order or judgment has been entered.

Â Â Â Â Â  (7) Receipt by a child support obligor of cash payments under any of the programs listed in subsection (1) of this section shall be sufficient cause for a court or administrative law judge to allow a credit and satisfaction against child support arrearage for months that the obligor received the cash payments.

Â Â Â Â Â  (8) The notice and finding of financial responsibility required by ORS 416.415 shall include notice of the presumption, nonaccrual and arrearage credit rights provided for in this section.

Â Â Â Â Â  (9) The presumption, nonaccrual and arrearage credit rights created by this section shall apply whether or not child support enforcement services are being provided under Title IV-D of the Social Security Act.

Â Â Â Â Â  (10) Application of the presumption, nonaccrual and arrearage credit rights created by this section does not constitute a modification but does not limit the right of any party to seek a modification of a support order based upon a change of circumstances or pursuant to ORS 25.287 or any other provision of law. In determining whether a change in circumstances has occurred or whether three years have elapsed, or such shorter cycle as determined by rule of the Department of Justice, since entry of a support order, the court or administrative law judge may not consider any action taken under this section as entry of a support order. The presumption stated in subsection (1) of this section applies in any modification proceeding. [1991 c.520 Â§3; 1993 c.799 Â§1; 1997 c.704 Â§24; 2001 c.104 Â§5; 2001 c.455 Â§6; 2003 c.75 Â§73; 2003 c.576 Â§299; 2007 c.861 Â§11; 2007 c.878 Â§3]

Â Â Â Â Â  25.250 [1987 c.427 Â§1; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.255 [1989 c.812 Â§2; 1991 c.67 Â§4; 1991 c.519 Â§2; 1993 c.33 Â§286; 1993 c.800 Â§1; 1995 c.506 Â§Â§12,12a; 1999 c.80 Â§10; 2003 c.73 Â§24a; 2003 c.75 Â§74; repealed by 2003 c.637 Â§14]

Â Â Â Â Â  25.260 Confidentiality of records; rules. (1) As used in this section, ÂChild Support ProgramÂ means:

Â Â Â Â Â  (a) The program described in ORS 180.345;

Â Â Â Â Â  (b) The Administrator of the Division of Child Support of the Department of Justice;

Â Â Â Â Â  (c) A district attorney; and

Â Â Â Â Â  (d) The administratorÂs or district attorneyÂs authorized representative.

Â Â Â Â Â  (2) Unless otherwise authorized by law, child support records, including data contained in the Child Support ProgramÂs automated system, are confidential and may be disclosed or used only as necessary for the administration of the program.

Â Â Â Â Â  (3) In administering the Child Support Program, the program may:

Â Â Â Â Â  (a) In accordance with rules adopted under subsection (7) of this section, report abuse as defined in ORS 419B.005 if the abuse is discovered while providing program services.

Â Â Â Â Â  (b) Extract and receive information from other databases as necessary to carry out the programÂs responsibilities under state and federal law.

Â Â Â Â Â  (4) The Child Support Program may compare and share information with public and private entities as necessary to perform the programÂs responsibilities under state and federal law.

Â Â Â Â Â  (5) The Child Support Program may exchange information with state agencies administering programs funded under Title XIX and Part A of Title IV of the Social Security Act as necessary for the Child Support Program and the state agencies to perform their responsibilities under state and federal law.

Â Â Â Â Â  (6) In addition to any penalty to which an individual may be subject under ORS 25.990, an employee of the Department of Justice, of a district attorney or of the Department of Human Services who discloses or uses the contents of any records in violation of subsection (2) of this section is subject to discipline, up to and including dismissal from employment.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules consistent with federal regulations governing confidentiality of Child Support Program information. [1989 c.812 Â§3(1); 1991 c.758 Â§2; 1995 c.609 Â§7; 1999 c.80 Â§72; 2003 c.450 Â§1; 2005 c.22 Â§16]

Â Â Â Â Â  25.265 Access to information in Federal Parent Locator Service; rules. The Department of Justice shall adopt rules establishing a procedure by which a person authorized under federal law may access information in the Federal Parent Locator Service. [1997 c.746 Â§22a; 2003 c.73 Â§25]

Â Â Â Â Â  Note: 25.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FORMULA FOR DETERMINING AMOUNT OF CHILD SUPPORT

Â Â Â Â Â  25.270 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The federal Family Support Act of 1988 mandates that the state must establish a formula for child support award amounts that is applicable in any judicial or administrative proceeding for the award of child support.

Â Â Â Â Â  (2) It is further mandated that the amount of child support determined by the formula must be presumed to be the correct amount unless rebutted by a specific finding on the record that the application of the formula would be unjust or inappropriate in the particular case as determined under criteria established by the state.

Â Â Â Â Â  (3) It is also mandated that the formula is to be reviewed at least once every four years to insure that the application of the formula results in appropriate child support awards.

Â Â Â Â Â  (4) There is a need for uniformity in child support awards, and child support awards often are based upon noneconomic factors and are inadequate in terms of the needs of the child.

Â Â Â Â Â  (5) The Division of Child Support of the Department of Justice is the appropriate agency to establish the required formula. [1989 c.811 Â§2]

Â Â Â Â Â  25.275 Formula for determining child support awards; criteria to be considered; mandated standards; reduction; rules. (1) The Division of Child Support of the Department of Justice shall establish by rule a formula for determining child support awards in any judicial or administrative proceeding. In establishing the formula, the division shall take into consideration the following criteria:

Â Â Â Â Â  (a) All earnings, income and resources of each parent, including real and personal property;

Â Â Â Â Â  (b) The earnings history and potential of each parent;

Â Â Â Â Â  (c) The reasonable necessities of each parent;

Â Â Â Â Â  (d) The ability of each parent to borrow;

Â Â Â Â Â  (e) The educational, physical and emotional needs of the child for whom the support is sought;

Â Â Â Â Â  (f) The amount of assistance that would be paid to the child under the full standard of need of the stateÂs IV-A plan;

Â Â Â Â Â  (g) Preexisting support orders and current dependents; and

Â Â Â Â Â  (h) Other reasonable criteria that the division may find to be appropriate.

Â Â Â Â Â  (2) The formula described in subsection (1) of this section must also comply with the following standards:

Â Â Â Â Â  (a) The child is entitled to benefit from the income of both parents to the same extent that the child would have benefited had the family unit remained intact or if there had been an intact family unit consisting of both parents and the child.

Â Â Â Â Â  (b) Both parents should share in the costs of supporting the child in the same proportion as each parentÂs income bears to the combined income of both parents.

Â Â Â Â Â  (3) The formula described in subsection (1) of this section must be designed to ensure, as a minimum, that the child for whom support is sought benefits from the income and resources of the absent parent on an equitable basis in comparison with any other minor children of the absent parent.

Â Â Â Â Â  (4) The child support obligation to be paid by the obligor and determined under the formula described in subsection (1) of this section:

Â Â Â Â Â  (a) May be reduced or increased in consideration of the costs of a health benefit plan incurred by the obligor or obligee, as provided in ORS 25.321 to 25.343.

Â Â Â Â Â  (b) May be reduced dollar for dollar in consideration of any Social Security or apportioned VeteransÂ benefits paid to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement.

Â Â Â Â Â  (c) Shall be reduced dollar for dollar in consideration of any SurvivorsÂ and DependentsÂ Educational Assistance under 38 U.S.C. chapter 35 paid to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement. [1989 c.811 Â§3; 1993 c.800 Â§2; 1999 c.1030 Â§1; 2003 c.73 Â§26a; 2003 c.75 Â§75; 2003 c.572 Â§6; 2003 c.637 Â§15]

Â Â Â Â Â  25.280 Formula amount presumed correct; rebuttal of presumption; criteria. In any judicial or administrative proceeding for the establishment or modification of a child support obligation under ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400, 419B.923, 419C.590 or 419C.610, the amount of support determined by the formula established under ORS 25.275 is presumed to be the correct amount of the obligation. This is a rebuttable presumption and a written finding or a specific finding on the record that the application of the formula would be unjust or inappropriate in a particular case is sufficient to rebut the presumption. The following criteria shall be considered in making the finding:

Â Â Â Â Â  (1) Evidence of the other available resources of a parent;

Â Â Â Â Â  (2) The reasonable necessities of a parent;

Â Â Â Â Â  (3) The net income of a parent remaining after withholdings required by law or as a condition of employment;

Â Â Â Â Â  (4) A parentÂs ability to borrow;

Â Â Â Â Â  (5) The number and needs of other dependents of a parent;

Â Â Â Â Â  (6) The special hardships of a parent including, but not limited to, any medical circumstances of a parent affecting the parentÂs ability to pay child support;

Â Â Â Â Â  (7) The needs of the child;

Â Â Â Â Â  (8) The desirability of the custodial parent remaining in the home as a full-time parent and homemaker;

Â Â Â Â Â  (9) The tax consequences, if any, to both parents resulting from spousal support awarded and determination of which parent will name the child as a dependent; and

Â Â Â Â Â  (10) The financial advantage afforded a parentÂs household by the income of a spouse or another person with whom the parent lives in a relationship similar to husband and wife. [1989 c.811 Â§4; 1993 c.33 Â§287; 1993 c.354 Â§1; 1995 c.608 Â§30; 2001 c.622 Â§42; 2007 c.71 Â§8; 2007 c.356 Â§3]

Â Â Â Â Â  25.285 [1989 c.811 Â§5; repealed by 1991 c.519 Â§8 (25.287 enacted in lieu of 25.285 in 1993)]

Â Â Â Â Â  25.287 Proceedings to modify orders to comply with formula; when proceeding may be initiated; issues considered. (1)(a) The entity providing support enforcement services under ORS 25.080 may initiate proceedings to modify a support obligation to ensure that the support obligation is in accordance with the formula established under ORS 25.275.

Â Â Â Â Â  (b) Proceedings under this subsection may occur only after three years have elapsed, or such shorter cycle as determined by rule of the Department of Justice, from the later of the following:

Â Â Â Â Â  (A) The date the original support obligation took effect;

Â Â Â Â Â  (B) The date any previous modification of the support obligation took effect; or

Â Â Â Â Â  (C) The date of any previous review and determination under this subsection that resulted in no modification of the support obligation.

Â Â Â Â Â  (c) For purposes of paragraph (b) of this subsection, a support obligation or modification takes effect on the first date on which the obligor is to pay the established or modified support amount.

Â Â Â Â Â  (d) The only issues at proceedings under this subsection are whether three years have elapsed, or such shorter cycle as determined by rule of the department, and whether the support obligation is in substantial compliance with the formula established under ORS 25.275.

Â Â Â Â Â  (e) Upon review, if the administrator determines that a support obligation does not qualify for modification under this section, a party may object to the determination within 30 days after the date of the determination. A hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Appeal of the order of the administrative law judge may be taken to the circuit court of the county in which the support obligation has been entered or registered for a hearing de novo. The appeal to the court shall be by petition for review filed within 60 days after entry of the order of the administrative law judge.

Â Â Â Â Â  (f) If the court, the administrator or the administrative law judge finds that more than three years have elapsed, or such shorter cycle as determined by rule of the department, the court, the administrator or the administrative law judge shall modify the support order to bring the support obligation into substantial compliance with the formula established under ORS 25.275, regardless of whether there has been a substantial change in circumstances since the support obligation was last established, modified or reviewed. Proceedings by the administrator or administrative law judge under this subsection shall be conducted according to the provisions of ORS 416.425 and 416.427.

Â Â Â Â Â  (g) The provisions of this subsection apply to any support obligation established by a support order under this chapter or ORS chapter 107, 108, 109, 110 or 416 or ORS 419B.400 or 419C.590.

Â Â Â Â Â  (2) The entity providing support enforcement services shall state in the document initiating the proceeding, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the support obligation the entity seeks to modify.

Â Â Â Â Â  (3) The entity providing support enforcement services shall include with the document initiating the proceeding a certificate regarding any pending support proceeding and any existing support order other than the support obligation the entity seeks to modify. The entity providing support enforcement services shall use a certificate that is in a form prescribed by the administrator and shall include information required by the administrator and subsection (2) of this section.

Â Â Â Â Â  (4) The administrator, court or administrative law judge may use the provisions of subsection (1) of this section when a support order was entered in another state and registered in
Oregon
, the provisions of ORS chapter 110 apply and more than three years have elapsed, or such shorter cycle as determined by rule of the department.

Â Â Â Â Â  (5) Notwithstanding the provisions of this section, proceedings may be initiated at any time to modify a support obligation based upon a substantial change of circumstances under any other provision of law.

Â Â Â Â Â  (6) The obligee is a party to any action to modify a support obligation under this section. [1991 c.519 Â§3; 1993 c.33 Â§369; 1993 c.596 Â§7 (enacted in lieu of 25.285 in 1993); 1995 c.608 Â§31; 1999 c.80 Â§64; 1999 c.735 Â§1; 2001 c.455 Â§Â§7,8; 2003 c.75 Â§24; 2003 c.116 Â§Â§1,2; 2003 c.576 Â§Â§183,184; 2005 c.560 Â§4; 2007 c.71 Â§9; 2007 c.878 Â§4]

Â Â Â Â Â  25.290 Determining disposable income of obligor; offsets; rules. (1) In determining the disposable income of an obligor, the obligor may claim offsets against gross receipts for ordinary and necessary business expenses and taxes directly related to the income withheld. The obligor has the burden of proof and must furnish documentation to support any offsets claimed.

Â Â Â Â Â  (2) The Department of Justice may adopt rules governing the determination of the income subject to withholding that remains after application of offsets. Withholding actions in a case that is not receiving support enforcement services under ORS 25.080 may be appealed to the circuit court. [1995 c.608 Â§1b; 2003 c.73 Â§27]

Â Â Â Â Â  25.310 [1985 c.671 Â§4; 1989 c.812 Â§4; 1991 c.362 Â§2; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.311 [1993 c.798 Â§5; 1995 c.608 Â§32; 1999 c.80 Â§2; 1999 c.735 Â§8; 1999 c.849 Â§Â§38,39; renumbered 25.378 in 1999]

Â Â Â Â Â  25.313 [1993 c.798 Â§3; renumbered 25.393 in 1999]

Â Â Â Â Â  25.314 [1993 c.798 Â§6; 1995 c.272 Â§6; 1997 c.704 Â§26; 1999 c.80 Â§3; renumbered 25.402 in 1999]

Â Â Â Â Â  25.315 [1993 c.798 Â§7; 1999 c.80 Â§4; renumbered 25.399 in 1999]

Â Â Â Â Â  25.316 [1993 c.798 Â§8; 1999 c.80 Â§5; 1999 c.735 Â§12; renumbered 25.405 in 1999]

Â Â Â Â Â  25.317 [1993 c.798 Â§9; 1999 c.735 Â§11; renumbered 25.396 in 1999]

Â Â Â Â Â  25.318 [1993 c.798 Â§10; renumbered 25.390 in 1999]

Â Â Â Â Â  25.320 [1985 c.671 Â§5; 1997 c.704 Â§27; renumbered 25.164 in 1999]

HEALTH CARE COVERAGE

Â Â Â Â Â  25.321 Definitions for ORS 25.321 to 25.343. As used in ORS 25.321 to 25.343:

Â Â Â Â Â  (1) ÂAccessibleÂ means that, unless otherwise provided in a support order:

Â Â Â Â Â  (a) A health benefit plan does not have service area limitations or the health benefit plan provides an option not subject to service area limitations;

Â Â Â Â Â  (b) A health benefit plan has service area limitations and the child lives within 30 miles or 30 minutes of a primary care provider under the plan; or

Â Â Â Â Â  (c) A health benefit plan is accessible as defined in rules of the Department of Justice.

Â Â Â Â Â  (2) ÂEnforcing agencyÂ means the administrator.

Â Â Â Â Â  (3) ÂEnrollÂ means to be eligible for and covered by a health benefit plan.

Â Â Â Â Â  (4) ÂHealth benefit planÂ means any policy or contract of insurance, indemnity, subscription or membership issued by an insurer, including health care coverage provided by a public entity, and any self-insured employee benefit plan that provides coverage for medical expenses.

Â Â Â Â Â  (5)(a) ÂHealth care coverageÂ means providing and paying for the medical needs of a child through a health benefit plan.

Â Â Â Â Â  (b) ÂHealth care coverageÂ does not include and is a separate obligation from any monetary amount of child support or spousal support ordered to be paid.

Â Â Â Â Â  (6) ÂMedical supportÂ means an amount ordered to be paid toward the cost of:

Â Â Â Â Â  (a) Health care coverage, including premiums, provided by a public entity or by another parent through employment or otherwise; and

Â Â Â Â Â  (b) Copayments, deductibles and other medical expenses not covered by a health benefit plan.

Â Â Â Â Â  (7) ÂMedical support noticeÂ means a notice as prescribed under 42 U.S.C. 666(a)(19) or a substantially similar notice that is issued and forwarded by the enforcing agency to enforce health care coverage provisions of a support order.

Â Â Â Â Â  (8) ÂPlan administratorÂ means:

Â Â Â Â Â  (a) The employer, union or other provider that offers a health benefit plan; or

Â Â Â Â Â  (b) The person to whom, under a written agreement of the parties, the duty of plan administrator is delegated by the employer, union or other provider that offers a health benefit plan.

Â Â Â Â Â  (9) ÂPrimary care providerÂ means a physician who provides primary care and is a family or general practitioner, pediatrician, internist, obstetrician, or gynecologist.

Â Â Â Â Â  (10) ÂProviding partyÂ means a party to a child support order who has been ordered by the court or the enforcing agency to provide health care coverage for a child or to provide such coverage when it becomes available to the party.

Â Â Â Â Â  (11) ÂSatisfactory health care coverageÂ means coverage provided under a health benefit plan that, at a minimum, includes medical and hospital coverage, provides for preventive, emergency, acute and chronic care and imposes reasonable deductibles and copayments. [2003 c.637 Â§2; 2007 c.878 Â§5]

Â Â Â Â Â  25.323 Health care coverage; rules. (1) Except as provided in this section, whenever a child support order is entered or modified under this chapter, ORS chapter 107, 108, 109, 110 or ORS 416.400 to 416.465, 419B.400 or 419C.590, the court or the enforcing agency shall order one or both parties to provide satisfactory health care coverage that is reasonable in cost and accessible to the child. An order for health care coverage under this subsection may include health care coverage provided by a public entity.

Â Â Â Â Â  (2) In addition to ordering health care coverage under subsection (1) of this section, the court or enforcing agency may order one or both parties to pay medical support for the child. Medical support ordered under this subsection must be reasonable in cost.

Â Â Â Â Â  (3) If the court or the enforcing agency finds that the parties cannot provide satisfactory health care coverage because satisfactory health care coverage that is reasonable in cost and accessible to the child is not available at the time the child support order is entered, the court or the enforcing agency:

Â Â Â Â Â  (a) Shall order one or both parties to provide satisfactory health care coverage that is reasonable in cost and accessible to the child when the coverage becomes available; and

Â Â Â Â Â  (b) May order that, until the court or enforcing agency determines that satisfactory health care coverage that is reasonable in cost and accessible to the child is available and modifies the order, one or both parties pay medical support that is reasonable in cost. The court or enforcing agency shall make written findings on whether to order the payment of medical support under this paragraph.

Â Â Â Â Â  (4) The cost of any amount ordered to provide satisfactory health care coverage and medical support under this section must be included in the child support calculation made under ORS 25.275.

Â Â Â Â Â  (5) The court or enforcing agency may not order a party to pay medical support under this section if the party is eligible to receive medical assistance under ORS 414.032, or has a dependent child in the household who is eligible to receive medical assistance under ORS 414.032.

Â Â Â Â Â  (6) The Department of Justice shall adopt rules for determining the reasonableness of the cost of satisfactory health care coverage and of medical support for the purposes of this section, and for determining how the costs of providing health care coverage and medical support affect the total support obligation for a child under ORS 25.275. [2003 c.637 Â§3; 2007 c.878 Â§6]

Â Â Â Â Â  25.325 Enforcing health care coverage. (1) When a child support order requires a party to provide health care coverage for a child under a health benefit plan:

Â Â Â Â Â  (a) The court or the enforcing agency may issue a qualified medical child support order as provided in section 609 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169) directing the providing partyÂs employer or plan administrator to enroll the providing partyÂs child in a health benefit plan and directing the providing partyÂs employer to withhold any required premium from the providing partyÂs compensation.

Â Â Â Â Â  (b) If support enforcement services are being provided under ORS 25.080, the enforcing agency shall, when appropriate:

Â Â Â Â Â  (A) Issue a medical support notice in accordance with rules adopted by the Department of Justice.

Â Â Â Â Â  (B) Issue a medical support notice to the providing partyÂs employer within two business days of receiving information under ORS 25.790 that the employer has hired or rehired the providing party.

Â Â Â Â Â  (2) If an order to provide health care coverage is in effect or is being sought:

Â Â Â Â Â  (a) The providing partyÂs employer or plan administrator shall release to the enforcing agency, upon request, the name and address of the insurer and any plan administrator; and

Â Â Â Â Â  (b) The plan administrator shall release to the obligee or the enforcing agency, upon request, information about dependent health care coverage under the health benefit plan.

Â Â Â Â Â  (3) If a qualified medical child support order or a medical support notice has been served on the providing partyÂs employer, the order or notice is binding on the employer and the plan administrator to the extent that the child is eligible to be enrolled in the health benefit plan under the applicable terms and conditions of the plan and the standard enrollment guidelines as described in ORS 743.847. Enrollment of the child shall be allowed at any time, notwithstanding any enrollment season restrictions. [2003 c.637 Â§4; 2007 c.878 Â§7]

Â Â Â Â Â  25.327 Service of medical support notice. (1) The enforcing agency shall serve the medical support notice on the providing partyÂs employer as a withholder. The notice may be served upon the withholder or the withholderÂs registered agent, corporate officer, bookkeeper, accountant, person responsible for payroll or local office manager by:

Â Â Â Â Â  (a) Personal service;

Â Â Â Â Â  (b) Any type of mail that is calculated to give actual notice and is addressed to one of the persons listed in this subsection; or

Â Â Â Â Â  (c) Electronic means if the employer has the ability to receive the medical support notice in that manner.

Â Â Â Â Â  (2) Service of a medical support notice constitutes receipt of a medical child support order.

Â Â Â Â Â  (3) The enforcing agency shall, as provided in ORS 25.333, notify the parties that the medical support notice has been served on the providing partyÂs employer. [2003 c.637 Â§5; 2007 c.878 Â§8]

Â Â Â Â Â  25.329 Actions required after service of medical support notice; rules. When the enforcing agency serves a medical support notice on an employer:

Â Â Â Â Â  (1) The employer shall comply with the provisions in the medical support notice;

Â Â Â Â Â  (2) The plan administrator and the employer shall treat the medical support notice as an application by the enforcing agency for health care coverage for the named child under the health benefit plan to the extent an application is required by the plan;

Â Â Â Â Â  (3) If the providing party named in the medical support notice is not an employee of the employer, or if a health benefit plan is not offered or available to the providing party, the employer shall notify the enforcing agency within 20 business days after the date of the medical support notice;

Â Â Â Â Â  (4) If a health benefit plan is offered or available to the providing party, the employer shall send the plan administratorÂs portion of the notice to each appropriate plan administrator within 20 business days after the date of the medical support notice;

Â Â Â Â Â  (5) Within 40 business days after the date of the medical support notice, the plan administrator shall do all of the following as directed by the notice:

Â Â Â Â Â  (a) Complete the appropriate portion of the notice and return the portion to the enforcing agency;

Â Â Â Â Â  (b) If the child is or will be enrolled, notify the parties and furnish the obligee with the information necessary to effectuate coverage and submit claims for benefits;

Â Â Â Â Â  (c) If the child has been or will be enrolled, provide the enforcing agency with the type of health benefit plan under which the child has been or will be enrolled, including whether dental, optical, office visits and prescription drugs are covered services;

Â Â Â Â Â  (d) If more than one health benefit plan is available to the providing party and the providing party is not enrolled, forward the health benefit plan descriptions and documents to the enforcing agency;

Â Â Â Â Â  (e) If the providing party is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or if the providing party has not completed a waiting period that is measured in a manner other than the passage of time, notify the employer, the enforcing agency and the parties; and

Â Â Â Â Â  (f) Upon completion of the enrollment, notify the employer of the enrollment;

Â Â Â Â Â  (6) If the plan administrator notifies the employer that the providing party is subject to a waiting period that expires more than 90 days after the date of receipt of the medical support notice by the plan administrator or that the providing party is subject to a waiting period that is measured in a manner other than the passage of time, the employer shall, when the providing party becomes eligible to enroll in the plan, notify the plan administrator that the medical support notice requires that the child named in the notice be enrolled in the plan; and

Â Â Â Â Â  (7) The plan administrator shall enroll the child and, if necessary to the enrollment of the child, enroll the providing party in the plan as provided by rules adopted by the Department of Justice. [2003 c.637 Â§6; 2007 c.878 Â§9]

Â Â Â Â Â  25.330 [1985 c.671 Â§6; 1991 c.588 Â§1; 1995 c.609 Â§5; 1997 c.704 Â§28; renumbered 25.167 in 1999]

Â Â Â Â Â  25.331 Obligation to withhold. (1) Upon notification from the plan administrator that the child is enrolled in the health benefit plan, the employer shall withhold from the providing partyÂs compensation the providing partyÂs share, if any, of premiums for the health benefit plan. The employer shall forward the amount withheld as required by the health benefit plan.

Â Â Â Â Â  (2) The withholding required by a qualified medical child support order or a medical support notice is a continuing obligation. The qualified medical child support order or medical support notice and the withholding remain in effect and are binding upon the employer until further notice from the court or the enforcing agency.

Â Â Â Â Â  (3)(a) An amount withheld by an employer in compliance with a withholding order issued for monetary support and a qualified medical child support order or medical support notice may not exceed 50 percent of the providing partyÂs net disposable income.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon the motion of a party and after a hearing, the court may order the withholding of more than 50 percent of the providing partyÂs net disposable income. However, the amount withheld may not exceed the amount allowed under section 303(b) of the federal Consumer Credit Protection Act (15 U.S.C. 1673(b)).

Â Â Â Â Â  (4) If a providing partyÂs compensation drops to a level at which withholding under this section exceeds the amount allowed under subsection (3) of this section, the employer shall stop the withholding and send the court or the enforcing agency, as the case may be, a written notice within 15 days of stopping the withholding. The notice shall include the providing partyÂs name, address and Social Security number and the date the employer stopped withholding under this section.

Â Â Â Â Â  (5) An employer is not subject to civil liability to an individual or agency for conduct or actions in compliance with a medical support notice if the employer:

Â Â Â Â Â  (a) Is served with a medical support notice under ORS 25.327 that is regular on its face; and

Â Â Â Â Â  (b) Complies with the provisions of the medical support notice if the notice appears to be in conformance with section 609 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1169). [2003 c.637 Â§7; 2007 c.878 Â§10]

Â Â Â Â Â  25.333 Contesting medical support notice. (1) When the enforcing agency issues a medical support notice under ORS 25.325, the enforcing agency shall notify the parties by regular mail to the last known addresses of the parties:

Â Â Â Â Â  (a) That the notice has been sent to the providing partyÂs employer; and

Â Â Â Â Â  (b) Of the providing partyÂs rights and duties under the notice.

Â Â Â Â Â  (2) A providing party may contest a medical support notice within 14 days after the date the premium is first withheld pursuant to the notice or, if the health benefit plan is provided at no cost to the providing party, the date the first premium is paid by the employer.

Â Â Â Â Â  (3) The only basis for contesting a medical support notice is a mistake of fact. A Âmistake of factÂ means any of the following:

Â Â Â Â Â  (a) No order to provide health care coverage under a health benefit plan has been issued in regard to the providing partyÂs child;

Â Â Â Â Â  (b) The amount to be withheld for premiums is greater than is permissible under ORS 25.331; or

Â Â Â Â Â  (c) The alleged providing party is not the party from whom health care coverage is required.

Â Â Â Â Â  (4) The providing party may contest the medical support notice by requesting an administrative review. After receiving a request for review and within 45 days after the date the premium is first withheld pursuant to the medical support notice, the enforcing agency shall determine, based on an evaluation of the facts, whether the withholding for premiums may continue. The enforcing agency shall inform the parties of the determination in writing and include information regarding the right to appeal the determination.

Â Â Â Â Â  (5) Any appeal of the enforcing agencyÂs determination under subsection (4) of this section is to the circuit court for a hearing under ORS 183.484.

Â Â Â Â Â  (6) The initiation of proceedings to contest a medical support notice or an appeal of the enforcing agencyÂs determination under this section does not stay the withholding of premiums. [2003 c.637 Â§8; 2007 c.878 Â§11]

Â Â Â Â Â  25.335 Termination of support order. When support enforcement services are being provided under ORS 25.080, the enforcing agency shall notify the employer when there is no longer in effect a support order requiring health care coverage for which the enforcing agency is responsible. However, termination of the health care coverage is governed by the health benefit planÂs provisions for termination and by applicable federal law. [2003 c.637 Â§9]

Â Â Â Â Â  25.337 Liability. (1) If the plan administrator or the employer fails to comply with the requirements described in ORS 25.329 or 25.331, the enforcing agency or obligee may bring a civil action against the plan administrator or employer for medical expenses, the providing partyÂs share of the premiums, attorney fees and costs.

Â Â Â Â Â  (2) An employer commits an unlawful employment practice if the employer discharges a providing party, refuses to hire a providing party or in any other manner discriminates, retaliates or takes disciplinary action against a providing party because of the entry of a medical support notice or qualified medical child support order or because of the obligations imposed upon the plan administrator by the order. An employee may bring a civil action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820.

Â Â Â Â Â  (3) A providing party who fails to maintain health care coverage for a child as ordered is liable, from the date of the order, for any medical expenses resulting from the failure to maintain coverage.

Â Â Â Â Â  (4) The remedies described in this section are not exclusive. Nothing in this section precludes action by the court to enforce a judicial or administrative order requiring health care coverage or payment of medical support by imposition of remedial or punitive sanctions for contempt or otherwise. [2003 c.637 Â§10; 2007 c.878 Â§12]

Â Â Â Â Â  25.339 Priority of medical support notice. A medical support notice issued under ORS 25.325 has priority over any previously filed attachment, execution, garnishment or assignment of income other than a withholding order issued for monetary support, unless otherwise requested by the obligee. [2003 c.637 Â§11]

Â Â Â Â Â  25.340 [1985 c.671 Â§7; 1993 c.798 Â§35; renumbered 25.381 in 1999]

Â Â Â Â Â  25.341 Notice of termination of employerÂs relationship with providing party. When an employer is unable to continue withholding from a providing partyÂs compensation because the relationship between the employer and the providing party ends, the employer shall send the enforcing agency a written notice within 15 days of the termination of the relationship. The notice must include the providing partyÂs name, the providing partyÂs last known address, the providing partyÂs Social Security number, the date the relationship terminated and, if known, the name and address of a new employer of or other provider of a health benefit plan to the providing party. [2003 c.637 Â§12; 2007 c.878 Â§13]

Â Â Â Â Â  25.343 Authorization for reimbursement payments. The signature of the obligee or guardian of a child covered by a health benefit plan is a valid authorization for purposes of processing an insurance reimbursement payment to the provider of the health services as provided in ORS 743.847. [2003 c.637 Â§13]

Â Â Â Â Â  25.350 [Formerly 23.783; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.351 [1993 c.798 Â§12; 1995 c.272 Â§1; 1997 c.704 Â§29; 1999 c.80 Â§6; renumbered 25.414 in 1999]

Â Â Â Â Â  25.353 [1993 c.798 Â§14; 1995 c.272 Â§7; 1997 c.704 Â§30; 1999 c.80 Â§7; renumbered 25.417 in 1999]

Â Â Â Â Â  25.354 [1995 c.272 Â§4; 1999 c.735 Â§15; renumbered 25.387 in 1999]

Â Â Â Â Â  25.355 [1993 c.798 Â§15; 1997 c.704 Â§31; 1999 c.80 Â§8; renumbered 25.411 in 1999]

Â Â Â Â Â  25.357 [1993 c.798 Â§16; renumbered 25.421 in 1999]

Â Â Â Â Â  25.359 [1993 c.798 Â§17; renumbered 25.408 in 1999]

Â Â Â Â Â  25.360 [Formerly 23.778; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  25.361 [1993 c.798 Â§18; repealed by 1999 c.735 Â§23]

Â Â Â Â Â  25.363 [1993 c.798 Â§19; 1999 c.80 Â§9; renumbered 25.424 in 1999]

Â Â Â Â Â  25.365 [1993 c.798 Â§20; renumbered 25.427 in 1999]

Â Â Â Â Â  25.367 [1993 c.798 Â§2; 1995 c.608 Â§33; 1999 c.130 Â§3; renumbered 25.372 in 1999]

Â Â Â Â Â  25.370 [1985 c.671 Â§8; 1989 c.812 Â§5; 1993 c.798 Â§26; 1997 c.704 Â§32; renumbered 25.384 in 1999]

INCOME WITHHOLDING AND PAYMENT RECORDS

Â Â Â Â Â  25.372 Applicability. ORS 25.372 to 25.427 apply to current support, arrears and interest on arrears, independently or combined, whether arrears are owed to an obligee, the state or a foreign jurisdiction. [Formerly 25.367; 2001 c.249 Â§73; 2003 c.73 Â§28; 2003 c.572 Â§7]

Â Â Â Â Â  25.375 Priority of withholding. Except as provided in ORS 25.339, withholding under ORS 25.378 has priority over any other legal process under
Oregon
law against the same income. [Formerly 25.722; 2003 c.637 Â§16]

Â Â Â Â Â  25.378 Payment of support by income withholding; initiation of income withholding. (1) Except as otherwise provided in ORS 25.396, when a support order is entered or modified by the Division of Child Support, a district attorney, an administrative law judge or a circuit court, including a juvenile court, the order shall include a provision requiring the obligor to pay support by income withholding regardless of whether support enforcement services are being provided under ORS 25.080. In addition to the income withholding provided for in this subsection, income withholding may be initiated in accordance with subsections (2) to (6) of this section.

Â Â Â Â Â  (2) When an obligor is subject to a support order issued or registered in this state and fails to make payments at least equal to the amount of support payable for one month, a court or the administrator, whichever is appropriate, shall initiate income withholding without the need for a judicial or administrative hearing and without the need for advance notice to the obligor of the withholding.

Â Â Â Â Â  (3) When an arrearage exists and notice of the delinquent amount has been given to the obligor, a court, upon application, shall issue a withholding order upon the ex parte request of a person holding support rights or the administrator.

Â Â Â Â Â  (4) If an obligor is not otherwise subject to income withholding a court or the administrator may issue an order to withhold upon the ex parte motion of the obligor.

Â Â Â Â Â  (5)(a) Upon the request of the holder of support rights, a court or the administrator, as appropriate, may issue a withholding order at any time if:

Â Â Â Â Â  (A) The obligor is not otherwise subject to withholding; and

Â Â Â Â Â  (B) After notice and an opportunity to object has been given to the obligor, a finding is made that it would be in the best interests of the child to issue a withholding order.

Â Â Â Â Â  (b) If the obligor has been granted an exception to withholding under ORS 25.396 by a court, the holder of support rights must apply for withholding under this subsection by motion to the court.

Â Â Â Â Â  (6) A court or the administrator shall issue an order to withhold when a support order or an arrearage from another jurisdiction is entered in
Oregon
in accordance with interstate income withholding under ORS chapter 110. [Formerly 25.311; 2001 c.104 Â§Â§6,7; 2003 c.73 Â§Â§29,30; 2003 c.75 Â§25]

Â Â Â Â Â  25.381 Establishing income withholding as method of paying support; records. (1) Whenever services are being provided under ORS 25.080, support rights are not and have not at any time during the past five months been assigned to this or another state, and no arrearages under a support order are so assigned, the administrator shall provide, upon request of an obligor or obligee, services sufficient to permit establishment of income withholding under ORS 25.378, including services necessary to establish a support payment record under ORS 25.164 and 25.167.

Â Â Â Â Â  (2) Regardless of whether services are being provided under ORS 25.080, the administrator shall provide, upon request of an obligor or obligee, services sufficient to permit establishment of income withholding under ORS 25.378:

Â Â Â Â Â  (a) For the payment of child support without the necessity of an application for support enforcement services under Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.); and

Â Â Â Â Â  (b) For the payment of spousal support if the obligee is receiving food stamps or any other form of public assistance, as defined in ORS 411.010, from the Department of Human Services. [Formerly 25.340; 2001 c.900 Â§8; 2003 c.73 Â§31; 2005 c.265 Â§1]

Â Â Â Â Â  25.384 Statement on withholding in support order. (1) Any child support order issued or modified after October 1, 1989, shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE OF INCOME WITHHOLDING

Â Â Â Â Â  The support order is enforceable by income withholding under ORS 25.372 to 25.427. Withholding shall occur immediately, whenever there are arrears at least equal to the support payment for one month, whenever the obligated parent requests such withholding or whenever the obligee requests withholding for good cause. The district attorney or, as appropriate, the Division of Child Support of the Department of Justice will assist in securing such withholding. Exceptions may apply in some circumstances.

______________________________________________________________________________

Â Â Â Â Â  (2) The Department of Justice shall provide annual notice to each obligor and obligee on support orders being enforced by the district attorney or Division of Child Support of the availability of and requirements for exceptions to withholding. [Formerly 25.370]

Â Â Â Â Â  25.387 Withholding more than amount authorized by law. Notwithstanding ORS 25.414 and 656.234, the court upon motion of a party holding the support rights, the Division of Child Support or the district attorney, and after a hearing, may order the withholding of more than the amount otherwise authorized by law. In no case may an order require payment of an amount that exceeds the limits imposed by the Consumer Credit Protection Act (15 U.S.C. 1673(b)). [Formerly 25.354]

Â Â Â Â Â  25.390 Amendment of support order not required for withholding. Disposable income is subject to an order to withhold to satisfy a support obligation without the need for any amendment to the support order involved or for any further action, other than those actions required or permitted under ORS 25.378. [Formerly 25.318]

Â Â Â Â Â  25.393 Remedy additional to other remedies. Collection of support by withholding income pursuant to ORS chapter 25 is in addition to any other remedy provided by law for the enforcement of support. [Formerly 25.313]

Â Â Â Â Â  25.396 Exception to withholding; termination of withholding; rules. (1) When a court or the administrator enters or modifies a support order, the court or administrator may grant an exception to income withholding required under ORS 25.378 if the court or administrator makes a written finding that there is good cause not to require income withholding. Good cause exists when there is proof of timely payment of previously ordered support and when initiating or continuing income withholding would not be in the best interests of the child.

Â Â Â Â Â  (2) The court or administrator may grant an exception to income withholding required under ORS 25.378 if:

Â Â Â Â Â  (a) The obligor and obligee at any time agree in writing to an alternative payment method;

Â Â Â Â Â  (b) When money is owed to the state under the support order, the state agrees in writing to the alternative payment method;

Â Â Â Â Â  (c) The obligor has paid in full all arrears accrued under the support order;

Â Â Â Â Â  (d) The obligor has complied with the terms of any previous exception granted under this section; and

Â Â Â Â Â  (e) The court or administrator accepts the alternative payment method.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, when child support is currently assigned to the state and the child is in the custody of the Oregon Youth Authority or the Department of Human Services, the state or the obligor may request and the court or administrator may grant an exception from income withholding if:

Â Â Â Â Â  (a) The order to withhold is a barrier to reunification of the family or rehabilitation of the youth or is prejudicial to the obligorÂs ability to provide for another child to whom a duty of support is owed; and

Â Â Â Â Â  (b) The state and the obligor agree in writing to an alternative payment method.

Â Â Â Â Â  (4) Exceptions to income withholding described in this section may be granted by the administrator or the court, except that when support enforcement services are being provided under ORS 25.080 the only permissible alternative payment methods are an electronic funds transfer to the Department of Justice or another method permitted under rules adopted under this section.

Â Â Â Â Â  (5) A party may appeal the administratorÂs decision granting or denying an exception under this section to the circuit court in accordance with ORS 183.484.

Â Â Â Â Â  (6) Income withholding may be terminated only if the conditions set forth in this section are met.

Â Â Â Â Â  (7) The Department of Justice shall adopt rules and establish procedures to implement this section. [Formerly 25.317; 2001 c.171 Â§1; 2003 c.73 Â§32; 2003 c.572 Â§8]

Â Â Â Â Â  25.399 Notice of order to withhold; contents of notice. (1) When an order to withhold is issued under ORS 25.378, the party or entity initiating the action shall send notice of the order to withhold to the obligor and the obligee by regular mail to the last-known addresses of the obligor and obligee. The notice shall state:

Â Â Â Â Â  (a) That withholding has commenced;

Â Â Â Â Â  (b) The amount to be withheld and the amount of arrears, if any;

Â Â Â Â Â  (c) That the order to withhold applies to any current or subsequent withholder or period of employment;

Â Â Â Â Â  (d) The procedures available for contesting the withholding and that the only basis for contesting the withholding is a mistake of fact, which means an error in the amount of current support or arrearages, or an error in the identity of the obligor;

Â Â Â Â Â  (e) The availability of and requirements for exceptions to withholding;

Â Â Â Â Â  (f) That the obligor has 14 days from the date that the income is first withheld pursuant to the order to withhold to contest the withholding; and

Â Â Â Â Â  (g) The actions that will be taken if the obligor contests the withholding.

Â Â Â Â Â  (2) The notice requirement of subsection (1) of this section may be met by mailing a copy of the order to withhold, by regular mail, to the obligor and to the obligee. [Formerly 25.315]

Â Â Â Â Â  25.402 Service of order on withholder; contents. (1)(a) The party initiating the support action shall serve the order to withhold on the withholder. The order may be personally served upon the withholder or the withholderÂs registered agent, an officer of the corporation, bookkeeper, accountant, person responsible for payroll or local office manager or may be served by any type of mail which is calculated to give actual notice and is addressed to one of the persons listed above.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection and unless the Department of Justice, prior to initiating service, receives written notice of completion of service by another party, the department shall serve the order to withhold in all cases affecting a support order for which the department or the district attorney has responsibility under ORS 25.080 for providing support enforcement services regardless of whether the department or another party initiated the support action.

Â Â Â Â Â  (2) The order to withhold shall inform the withholder of all of the following:

Â Â Â Â Â  (a) The amount of the obligorÂs continuing support obligation.

Â Â Â Â Â  (b) That the withholder is required to withhold from the obligorÂs disposable income due or becoming due to the obligor at each pay period an amount as determined by ORS 25.414.

Â Â Â Â Â  (c) The appropriate person to whom to make the withholding payment.

Â Â Â Â Â  (d) The information contained in ORS 25.375, 25.387, 25.411, 25.414, 25.417, 25.421 and 25.424. [Formerly 25.314]

Â Â Â Â Â  25.405 Contesting order to withhold; basis. (1) An obligor contesting an order to withhold issued under ORS 25.378 must do so within 14 days from the date income is first withheld pursuant to the order to withhold. The obligor may not contest an order to withhold issued under ORS 25.378 (5).

Â Â Â Â Â  (2) The only basis for contesting the order to withhold is a mistake of fact. ÂMistake of factÂ means an error in the amount of current support or arrearages, or an error in the identity of the obligor. Payment of all arrearages shall not be the sole basis for not implementing withholding.

Â Â Â Â Â  (3) If the order to withhold was issued by a court of this state, the obligor must contest the order to withhold in the court that issued the order.

Â Â Â Â Â  (4) If the order to withhold was issued by a court or administrative agency of another state and was received directly by an employer in this state under ORS 110.394, the obligor may contest the order to withhold by:

Â Â Â Â Â  (a) Seeking relief from enforcement of the order in the appropriate tribunal of the state that issued the order; or

Â Â Â Â Â  (b) Registering the underlying withholding order in
Oregon
and seeking relief from enforcement of the order in an
Oregon
circuit court.

Â Â Â Â Â  (5) If the order to withhold was issued pursuant to a request for enforcement under ORS 25.080, the obligor may contest the order to withhold to the district attorney or the Division of Child Support. The district attorney or the Division of Child Support need not provide an opportunity for a contested case administrative hearing under ORS chapter 183 or a hearing in circuit court. Within 45 days after the date income is first withheld pursuant to the order to withhold, the district attorney or the Division of Child Support shall determine, based on an evaluation of the facts, if the withholding shall continue and notify the obligor of the determination and of the obligorÂs right to appeal the determination.

Â Â Â Â Â  (6) Any appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section is to the circuit court for a hearing under ORS 183.484.

Â Â Â Â Â  (7) The initiation of proceedings to contest an order to withhold under subsection (4) of this section, a motion or request to contest an order to withhold or an appeal of the decision of the district attorney or the Division of Child Support made under subsection (5) of this section does not act to stay withholding unless otherwise ordered by a court. [Formerly 25.316]

Â Â Â Â Â  25.408 Withholding is continuing obligation. The withholding required by the order is a continuing obligation. The notice and the withholding required by the order remain in effect and are binding upon the withholder until further notice from the court or the entity issuing the notice. [Formerly 25.359]

Â Â Â Â Â  25.410 [1985 c.671 Â§13a; 1993 c.798 Â§27; 1993 c.800 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.411 When withholding begins; payment to Department of Justice or obligee. (1) The withholder shall start withholding not later than the first pay period occurring five days after the date of the order to withhold. However, if on the date the employer receives the order the employer has already calculated the payroll for that pay period and has prepared the paycheck or submitted a deposit for that payroll, the employer shall start withholding no later than the second pay period occurring after the date of the order to withhold.

Â Â Â Â Â  (2) Within seven business days after the date the obligor receives income, the withholder shall pay amounts withheld to the Department of Justice or to the obligee by deposit into the obligeeÂs bank account, whichever is specified in the order to withhold. The withholder shall include, with the payment, the obligorÂs name and case number and the date upon which the income was withheld.

Â Â Â Â Â  (3) When payments are made to the Department of Justice, the withholder may combine amounts withheld from different obligorsÂ incomes in a single payment as long as such payment is accompanied by a list that separately identifies which portion of the payment is attributable to each obligor, the obligorÂs name and case number, if any.

Â Â Â Â Â  (4) As used in this section, Âbusiness dayÂ means a day on which the Department of Justice is open for regular business. [Formerly 25.355; 2007 c.356 Â§4]

Â Â Â Â Â  25.414 Standard amount to be withheld; processing fee; rules. (1) The withholder shall withhold from the obligorÂs disposable monthly income, other than workersÂ compensation under ORS chapter 656 or unemployment compensation under ORS chapter 657, the amount stated in the order to withhold. The entity issuing the order to withhold shall compute this amount subject to the following:

Â Â Â Â Â  (a) If withholding is for current support only, the amount to be withheld is the amount specified as current support in the support order.

Â Â Â Â Â  (b) If withholding is for current support and there is an arrearage, the amount to be withheld is 120 percent of the amount specified as current support in the support order.

Â Â Â Â Â  (c) If withholding is only for arrearage, the amount to be withheld is one of the following:

Â Â Â Â Â  (A) The amount of the last ordered monthly support.

Â Â Â Â Â  (B) If there is no last ordered monthly support amount, the monthly support amount used to calculate the arrearage amount specified in the order or judgment for arrearage.

Â Â Â Â Â  (C) If there is no last ordered monthly support amount and if there was no monthly support amount, an amount calculated under the formula established under ORS 25.275. For purposes of this subparagraph, this calculation shall be based on the obligorÂs current monthly gross income or, if the obligorÂs current monthly gross income is not known, the Oregon hourly minimum wage converted to a monthly amount based upon a 40-hour workweek, zero income for the obligee, and one joint child, regardless of how many children the parties may actually have. No rebuttals to this calculation may be allowed.

Â Â Â Â Â  (d) Notwithstanding the amount determined to be withheld under paragraph (c) of this subsection, the obligor must retain disposable monthly income of at least 160 times the applicable federal minimum hourly wage prescribed by section 6 (a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) or any future minimum hourly wages prescribed in that section.

Â Â Â Â Â  (2) The amount to be withheld from unemployment compensation under ORS chapter 657 is calculated as follows:

Â Â Â Â Â  (a) If withholding is for a current support order, regardless of the existence of arrearage, the amount to be withheld is the lesser of:

Â Â Â Â Â  (A) Twenty-five percent of the benefits paid; or

Â Â Â Â Â  (B) The current monthly support obligation. The entity issuing the order to withhold may convert the monthly support obligation amount to a percentage to be withheld from each benefits payment. However, the total amount withheld in one month may not exceed 25 percent of the benefits paid in that month or the current monthly support obligation, whichever is less.

Â Â Â Â Â  (b) If withholding is for arrearage only, the amount to be withheld is the lesser of:

Â Â Â Â Â  (A) Fifteen percent of the benefits paid; or

Â Â Â Â Â  (B) The amount of the last ordered monthly support obligation. The entity issuing the order to withhold may convert the last ordered monthly support obligation amount to a percentage to be withheld from each benefits payment. However, the total amount withheld in one month may not exceed 15 percent of the benefits paid in that month or the amount of the last ordered monthly support obligation, whichever is less.

Â Â Â Â Â  (c) The withholder may not charge or collect a processing fee when withholding from unemployment compensation.

Â Â Â Â Â  (3) The amount to be withheld from workersÂ compensation under ORS chapter 656 is set forth in ORS 656.234.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, when withholding is from a lump sum payment or benefit, including but not limited to retroactive workersÂ compensation benefits, lump sum retirement plan disbursements or withdrawals, insurance payments or settlements, severance pay, bonus payments or any other similar payments or benefits that are not periodic recurring income, the amount subject to withholding for payment of a support obligation may not exceed one-fourth of the amount of the lump sum payment or benefit.

Â Â Â Â Â  (5) Notwithstanding any other provision of this section, the administrator may set a lesser amount to be withheld if the obligor demonstrates the withholding is prejudicial to the obligorÂs ability to provide for a child the obligor has a duty to support. The Department of Justice shall adopt rules consistent with federal regulations to implement this subsection.

Â Â Â Â Â  (6) Except as provided in subsection (2) of this section, the withholder may deduct from the obligorÂs disposable income a monthly processing fee not to exceed $5. The processing fee is in addition to the amount calculated to be withheld for support, unless the amount to be withheld for support is the maximum allowed under subsection (8) of this section, in which case the fee is deducted from the amount withheld as support.

Â Â Â Â Â  (7) If there are multiple withholding orders against the same obligor, the amount to be withheld is the sum of each support order calculated independently.

Â Â Â Â Â  (8) No withholding as calculated under this section, including the processing fee permitted in subsection (6) of this section, shall exceed 50 percent of the obligorÂs net disposable income. The limit established in this subsection applies whenever withholding is implemented under this section, whether by a single order or by multiple orders against the same obligor.

Â Â Â Â Â  (9) When the obligorÂs income is not sufficient for the withholder to fully comply with each withholding order, the withholder shall withhold the maximum amount allowed under this section. If all withholding orders for a particular obligor are payable to or through the department, the withholder shall pay to the department the income withheld and the department shall determine priorities for allocating income withheld to multiple child support cases relative to that obligor. If one or more of the withholding orders for a particular obligor require payment other than to or through the department, the withholder shall use the following to determine priorities for withholding and allocating income withheld to multiple child support cases:

Â Â Â Â Â  (a) If the amount withheld from the obligorÂs income is sufficient to pay the current support due to each case but is not enough to fully comply with the withholding order for each case where past due support is owed, the withholder shall:

Â Â Â Â Â  (A) Pay to each case the amount of support due for the current month; and

Â Â Â Â Â  (B) Pay the remainder of the amount withheld in equal amounts to each case where past due support is owed. However, no case shall receive more than the total amount of current support and past due support owed to that case at the time the payment is made.

Â Â Â Â Â  (b) If the amount withheld is not sufficient to pay the current support due to each case, each case shall be paid a proportionate share of the amount withheld. The withholder shall determine this for each case by dividing the monthly amount ordered as current support for that case by the combined monthly amount ordered as current support for all cases relative to the same obligor, and multiplying this percentage by the total amount withheld.

Â Â Â Â Â  (10) An order to withhold income is not subject to the limitations of ORS 18.385.

Â Â Â Â Â  (11) A withholder shall withhold funds as directed in the order to withhold, except that when a withholder receives an income-withholding order issued by another state, the withholder shall apply the income-withholding law of the state of the obligorÂs principal place of employment in determining:

Â Â Â Â Â  (a) The withholderÂs fee for processing an income-withholding order;

Â Â Â Â Â  (b) The maximum amount permitted to be withheld from the obligorÂs income;

Â Â Â Â Â  (c) The time periods within which the withholder must implement the income-withholding order and forward the child support payment;

Â Â Â Â Â  (d) The priorities for withholding and allocating income withheld for multiple child support obligees; and

Â Â Â Â Â  (e) Any withholding terms or conditions not specified in the order. [Formerly 25.351; 2001 c.455 Â§10; 2003 c.73 Â§33; 2003 c.572 Â§9]

Â Â Â Â Â  25.417 Amount to be withheld when obligor paid more frequently than monthly. When an obligor is required to pay support by income withholding and is paid more often than monthly, the withholder shall withhold up to the full amount specified in the order to withhold, based on the obligorÂs pay period as specified in the order to withhold. The amount withheld may not exceed the maximum amount allowed under ORS 25.414 (8). [Formerly 25.353; 2001 c.455 Â§11]

Â Â Â Â Â  25.420 [1985 c.671 Â§13; 1993 c.800 Â§4; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.421 Procedure if withholder does not withhold support. If for any reason a withholder does not withhold support in any month, the withholder shall explain the reason for not withholding. The withholder shall send the explanation for not withholding to the person or entity to whom the withholder sends payments and shall send the explanation on the date that the withholder would normally send a payment. If the withholder does not send a payment because the obligor is no longer employed by the withholder, the withholder may include in the explanation the name and address of the obligorÂs new employer, if known. A withholder is not liable to the obligor for disclosure of this information. [Formerly 25.357]

Â Â Â Â Â  25.424 Liability of withholder for withholding and for failing to withhold; unlawful employment practice. (1) A withholder is not subject to civil liability to an individual or agency for conduct or actions in compliance with an order to withhold if the withholder:

Â Â Â Â Â  (a) Is served with an order to withhold under ORS 25.402 that is regular on its face; and

Â Â Â Â Â  (b) Complies with the terms of the order if the order appears to be in compliance with ORS 25.402.

Â Â Â Â Â  (2) The withholder is liable for all amounts that the withholder fails to withhold or pay as required by the order to withhold or withholds or pays in excess of the amount required by the order to withhold. The holder of support rights, the obligor, the Division of Child Support or a district attorney may bring an action against the withholder:

Â Â Â Â Â  (a) To recover all amounts that the withholder failed to withhold or pay or withheld or paid in excess of the amount required;

Â Â Â Â Â  (b) To recover an additional amount as damages not to exceed the amount referred to in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) If the failure to withhold was willful or the result of gross negligence by the withholder, to have an additional amount imposed as a fine payable to the court not to exceed $250 for each time the withholder failed to withhold or pay or withheld or paid an amount exceeding the amount required and to pay reasonable costs of the action including attorney fees.

Â Â Â Â Â  (3)(a) An employer commits an unlawful employment practice if the employer discharges an employee, refuses to hire an individual or in any other manner discriminates, retaliates or takes disciplinary action against an obligor because of the entry or service of an order to withhold under ORS 25.378 and 25.402 or because of the obligations or additional obligations that the order imposes upon the employer. An obligor may bring an action under ORS 659A.885 or may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. These remedies are in addition to any other remedy available in law or equity.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to actions taken by an employer pursuant to any condition of employment required by law.

Â Â Â Â Â  (4) Nothing in ORS 25.372 to 25.427 precludes an action for contempt for disobedience of a judicial order to withhold. [Formerly 25.363; 2001 c.621 Â§67; 2003 c.572 Â§10]

Â Â Â Â Â  25.427 Rules. The Department of Justice shall make rules and take action as is necessary to carry out the purposes of ORS 25.372 to 25.427. [Formerly 25.365; 2003 c.73 Â§34]

Â Â Â Â Â  25.430 [1985 c.671 Â§13b; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.440 [1985 c.671 Â§14; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.450 [1985 c.671 Â§15; 1989 c.520 Â§1; 1993 c.596 Â§9; 1993 c.798 Â§28; 1993 c.800 Â§5; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.460 [1985 c.671 Â§16; 1993 c.596 Â§10; 1993 c.798 Â§29; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.470 [1985 c.671 Â§17; 1993 c.798 Â§30; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.480 [1985 c.671 Â§18; 1993 c.596 Â§11; 1993 c.798 Â§36; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.490 [1985 c.671 Â§19; 1993 c.798 Â§37; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.500 [1985 c.671 Â§20; 1993 c.798 Â§38; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.510 [1985 c.671 Â§21; 1993 c.798 Â§39; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.520 [1985 c.671 Â§22; 1993 c.798 Â§40; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  25.530 [1985 c.671 Â§23; repealed by 1995 c.608 Â§46]

INCOME TAX INTERCEPT

Â Â Â Â Â  25.610 Procedure to collect support orders from state tax refunds; voluntary withholding; rules. (1) Whenever support enforcement services are being provided and those services are funded in part through Title IV-D of the Social Security Act (42 U.S.C. 651, et seq.), the administrator may request the Department of Revenue, through the Department of Justice or its designee, to collect past due child and spousal support from income tax refunds due to the obligor. The request shall be based upon the payment record maintained under ORS 25.020.

Â Â Â Â Â  (2) If support payment records have not been maintained as provided in ORS 25.020, then a support payment record may be established under ORS 25.164, 25.167 and 416.429.

Â Â Â Â Â  (3) The Department of Justice shall adopt rules:

Â Â Â Â Â  (a) Setting out additional criteria for requests under subsection (1) of this section; and

Â Â Â Â Â  (b) Directing how any support obligation collected by the Department of Revenue shall be distributed, consistent with federal regulations.

Â Â Â Â Â  (4) Before a request is made to the Department of Revenue under subsection (1) of this section, the Department of Justice shall provide advance written notice to the obligor and the obligee of its intent to refer the case to the Department of Revenue. The notice shall inform the parties:

Â Â Â Â Â  (a) Of the proposed action;

Â Â Â Â Â  (b) Of the obligorÂs right to request an administrative review of the proposed action;

Â Â Â Â Â  (c) That an administrative review, if desired, must be requested by the obligor within 30 days after the date of the notice; and

Â Â Â Â Â  (d) That the only issues that may be considered in the administrative review are:

Â Â Â Â Â  (A) Whether the obligor is the person who owes the support obligation; and

Â Â Â Â Â  (B) Whether the amount shown as the past due support is correct.

Â Â Â Â Â  (5) An administrative review must be requested within 30 days after the date of the notice described in subsection (4) of this section. At the administrative review, an issue may not be considered if it was previously litigated or if the obligor failed to exercise rights to appear and be heard or to appeal a decision that resulted in the accrual of the arrearage being used as a basis for a request under subsection (1) of this section. A party may appeal a decision from the administrative review under ORS 183.484.

Â Â Â Â Â  (6) When the Department of Revenue has been requested to collect past due child and spousal support from income tax refunds due to the obligor, the Department of Revenue may not allow the obligor to apply any income tax refund to future taxes of the obligor.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, an obligor who is not delinquent in payment of child or spousal support may authorize the Department of Revenue, through the Department of Justice or its designee, to withhold any income tax refund owing to that obligor for the purpose of applying the moneys as a credit to the support account maintained by the Department of Justice. [1985 c.671 Â§Â§27,28; 1989 c.519 Â§6; 1991 c.588 Â§2; 1993 c.596 Â§12; 1997 c.170 Â§12; 1997 c.704 Â§33; 2001 c.455 Â§12; 2003 c.73 Â§35; 2003 c.572 Â§11; 2005 c.560 Â§5]

Â Â Â Â Â  25.620 Procedures to collect past due support from state tax refunds; fees. (1) The Department of Revenue shall establish procedures consistent with ORS 25.610 to collect past due child and spousal support from income tax refunds due to the obligor in the same manner that other delinquent accounts are collected under ORS 293.250.

Â Â Â Â Â  (2) The Department of Revenue shall establish procedures to ensure that when an obligor has filed a joint income tax return, the obligorÂs spouse may apply for a share of the refund, if any. The procedures shall provide for notice to the obligee regarding any application by the obligorÂs spouse for a share of the refund.

Â Â Â Â Â  (3) No collection shall be made by the Department of Revenue unless the debt is in a liquidated amount.

Â Â Â Â Â  (4) Notwithstanding the provisions of ORS 293.250, the Department of Revenue shall designate a single fee to retain from moneys collected for child support as a reasonable fee to cover only the actual cost.

Â Â Â Â Â  (5) The Department of Revenue shall forward the net proceeds of collections made under subsection (1) of this section to the Department of Justice. Such proceeds shall be applied pursuant to ORS 25.610 (3).

Â Â Â Â Â  (6) Notwithstanding any other law relating to the confidentiality of tax records, the Department of Revenue shall send the Department of Justice the obligorÂs home address and Social Security number or numbers on each case submitted for collection pursuant to ORS 25.610. [1985 c.671 Â§29; 1993 c.596 Â§13; 1997 c.170 Â§13; 1997 c.704 Â§34; 2001 c.455 Â§27]

Â Â Â Â Â  25.625 Federal tax offset; passport denial; rules. (1) The Department of Justice may furnish to the United States Secretary of Health and Human Services certifications appropriate to and required for action by the secretary to offset federal income tax returns and to deny, revoke or limit passports of individuals owing child support arrearages.

Â Â Â Â Â  (2) The department shall adopt rules to carry out the purposes of subsection (1) of this section. [1997 c.746 Â§13; 2003 c.73 Â§36]

Â Â Â Â Â  Note: 25.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISCLOSURES OF INFORMATION BY FINANCIAL INSTITUTIONS

Â Â Â Â Â  25.640 Definitions for ORS 25.643 and 25.646. For purposes of ORS 25.643 and 25.646:

Â Â Â Â Â  (1) ÂAccountÂ means a demand deposit account, checking or negotiable withdrawal order account, savings account, share draft account, time deposit account or money-market mutual fund account.

Â Â Â Â Â  (2) ÂCustomerÂ has the meaning given that term in ORS 192.550.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) A depository institution, as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));

Â Â Â Â Â  (b) Any federal credit union or state credit union, as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution-affiliated party of such a credit union, as defined in section 206(r) of the Federal Credit Union Act (12 U.S.C. 1786(r)); and

Â Â Â Â Â  (c) Any benefit association, insurance company, safe deposit company, money-market mutual fund or similar entity authorized to do business in the state.

Â Â Â Â Â  (4) ÂFinancial recordsÂ has the meaning given that term in ORS 192.550. [1997 c.746 Â§120]

Â Â Â Â Â  Note: 25.640 to 25.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  25.643 Disclosure of information on obligors by financial institutions; fees; liability. (1) The Department of Justice and financial institutions doing business in this state shall enter into agreements to develop and operate a data match system using automated data exchanges to the maximum extent feasible.

Â Â Â Â Â  (2) Pursuant to the agreements, financial institutions shall provide, for each calendar quarter, the name, address, Social Security number or other taxpayer identification number and other identifying information for each obligor who:

Â Â Â Â Â  (a) Maintains an account at the institution; and

Â Â Â Â Â  (b) Owes past due support, as identified by the department by name and Social Security number or other taxpayer identification number.

Â Â Â Â Â  (3) The department shall pay a reasonable fee to a financial institution for conducting the data match provided for in this section. The fee may not exceed the actual costs incurred by the financial institution.

Â Â Â Â Â  (4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), is not liable under any state law to any person:

Â Â Â Â Â  (a) For any disclosure of information to the department under this section;

Â Â Â Â Â  (b) For encumbering or surrendering any assets held by the financial institution in response to a notice of lien or levy issued by the department; or

Â Â Â Â Â  (c) For any other action taken in good faith to comply with the requirements of this section. [1997 c.746 Â§121; 2003 c.73 Â§37]

Â Â Â Â Â  Note: See note under 25.640.

Â Â Â Â Â  25.646 Disclosure of financial records of customers by financial institutions; liability. (1) Upon request of the Department of Justice and the receipt of the certification required under subsection (2) of this section, a financial institution shall provide financial records of a customer.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the department shall provide the name and Social Security number of the person whose financial records are sought and shall state with reasonable specificity the financial records requested. The department shall certify to the financial institution in writing, signed by an agent of the department:

Â Â Â Â Â  (a) That the person whose financial records are sought is a party to a proceeding to establish, modify or enforce the child support obligation of the person; and

Â Â Â Â Â  (b) That the department has authorization from the person for release of the financial records, has given the person written notice of its request for financial records or will give the notice within five days after the financial institution responds to the request.

Â Â Â Â Â  (3) The department shall reimburse a financial institution supplying financial records under this section for actual costs incurred.

Â Â Â Â Â  (4) A financial institution, including an institution-affiliated party as defined in section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)), that supplies financial records to the department under this section is not liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of the financial records.

Â Â Â Â Â  (5) A financial institution that is requested to supply financial records under this section may enter into an agreement with the department concerning the method by which requests for financial records and responses from the financial institution shall be made.

Â Â Â Â Â  (6) The department shall provide a reasonable time to the financial institution for responding to a request for financial records.

Â Â Â Â Â  (7) The department shall seek financial records under this section only:

Â Â Â Â Â  (a) With respect to a person who is a party to a proceeding to establish, modify or enforce the child support obligation of the person; or

Â Â Â Â Â  (b) According to the provisions of ORS 25.083. [1997 c.746 Â§122; 1999 c.930 Â§4; 2001 c.455 Â§13]

Â Â Â Â Â  Note: See note under 25.640.

CONSUMER REPORTING AGENCIES

Â Â Â Â Â  25.650 Information on past due support to consumer reporting agencies; rules. (1) As used in this section, Âconsumer reporting agencyÂ means any person that, for monetary fees or dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties, and that uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports.

Â Â Â Â Â  (2)(a) Notwithstanding any other law, and subject to rules established by the Department of Justice, for cases in which there is past due support, the department shall:

Â Â Â Â Â  (A) Report periodically to consumer reporting agencies the name of any obligor who is delinquent in the payment of support and the amount owed by the obligor; and

Â Â Â Â Â  (B) Otherwise make available to a consumer reporting agency upon its request information regarding the amount of past due support owed by an obligor.

Â Â Â Â Â  (b) The department shall provide advance notice to both the obligor and the obligee concerning the proposed reporting of information to the consumer reporting agencies. The notice must inform both parties:

Â Â Â Â Â  (A) Of the amount of the past due support the department will report to the consumer reporting agencies;

Â Â Â Â Â  (B) That the department will continue to report the past due support amount owed without sending additional notice to the parties;

Â Â Â Â Â  (C) Of the obligorÂs right to request an administrative review within 30 days after the date of the notice; and

Â Â Â Â Â  (D) Of the issues that may be considered on review.

Â Â Â Â Â  (c) If an obligor requests an administrative review, the department may not report the past due support amount until the review is complete.

Â Â Â Â Â  (d) A party may appeal a decision from the administrative review under ORS 183.484. An appeal of the decision does not stay the department from making reports to consumer reporting agencies.

Â Â Â Â Â  (3)(a) If paternity has been established and a consumer report is needed for the purpose of establishing or modifying a child support order, the administrator may request that a consumer reporting agency provide a report.

Â Â Â Â Â  (b) At least 10 days prior to making a request under paragraph (a) of this subsection, the administrator shall notify the obligor or obligee whose report is requested, by certified or registered mail, that the report will be requested.

Â Â Â Â Â  (4) The department shall report information under subsection (2) of this section only to a person that has furnished evidence satisfactory to the department that the person is a consumer reporting agency.

Â Â Â Â Â  (5) When the department has made a report to a consumer reporting agency under subsection (2) of this section, the department shall promptly notify the consumer reporting agency when the departmentÂs records show that the obligor no longer owes past due support. [1985 c.671 Â§Â§45,46; 1993 c.596 Â§14; 1997 c.704 Â§35; 1999 c.80 Â§66; 2003 c.73 Â§38; 2005 c.560 Â§6]

LIENS ON PERSONAL PROPERTY

Â Â Â Â Â  25.670 Judgment lien on personal property. (1) Whenever there is a judgment for unpaid child or spousal support, a lien arises by operation of law on any personal property owned by the obligor, and the lien continues until the liability for the unpaid support is satisfied or the judgment or renewal thereof has expired. For purposes of this section and ORS 25.680 and 25.690, liability for the unpaid support includes the amount of unpaid support, with interest, and any costs that may be associated with lawful execution on the lien including, but not limited to, attorney fees, costs of notice and sale, storage and handling.

Â Â Â Â Â  (2)(a) A lien arising under subsection (1) of this section may be recorded by filing a written notice of claim of lien with the county clerk of the county in which the obligor resides or the property is located. The notice of claim of lien required under this subsection shall be a written statement and must include:

Â Â Â Â Â  (A) A statement of the total amount due, as of the date of the filing of the notice of claim of lien;

Â Â Â Â Â  (B) The name and address of the obligor and obligee;

Â Â Â Â Â  (C) The name and address of the office of the district attorney, Division of Child Support or other person or entity filing the notice;

Â Â Â Â Â  (D) A statement identifying the county where the underlying support order was entered and its case number;

Â Â Â Â Â  (E) A description of the personal property to be charged with the lien sufficient for identification; and

Â Â Â Â Â  (F) A statement of the date the lien expires under the laws of the issuing state. If no expiration date is provided, the lien expires in
Oregon
five years from the date of recording.

Â Â Â Â Â  (b) The county clerk shall record the notice of claim of lien filed under paragraph (a) of this subsection in the County Clerk Lien Record.

Â Â Â Â Â  (3)(a) When a notice of claim of lien is recorded pursuant to subsection (2) of this section, the person or entity filing the notice of claim of lien shall send forthwith a copy of the notice to the owner of the personal property to be charged with the lien by registered or certified mail sent to the ownerÂs last-known address.

Â Â Â Â Â  (b) A copy of the notice shall also be sent to the obligee by regular mail.

Â Â Â Â Â  (4) Liens described in subsection (1) of this section that arise by operation of law in another state shall be accorded full faith and credit if the state agency, party or other entity seeking to enforce the lien follows the applicable procedures for recording and service of notice of claim of lien set forth in this section. A state agency, party or other entity may not file an action to enforce a lien described in this section until the underlying judgment has been filed in
Oregon
as provided in ORS chapter 110. [1985 c.671 Â§47; 1993 c.223 Â§3; 1993 c.596 Â§15; 1999 c.80 Â§34; 2003 c.576 Â§577]

Â Â Â Â Â  25.680 Effect of lien; priority. (1) Whenever a notice of claim of lien has been recorded under ORS 25.670 (2), the owner of the personal property may not release, sell, transfer, pay over, encumber or convey the personal property that is the subject of the lien until the Department of Justice or person to whom the support is or was owed or, if services are being provided under ORS 25.080, the enforcing agency of this or any other state releases the lien, the lien has been satisfied or a court has ordered release of the lien on the basis that no debt exists or that the debt has been satisfied. The limitations of this subsection do not apply to transfers or conveyances of the property by the owner to the holder of a security interest that was in existence at the time the notice of claim of lien was filed.

Â Â Â Â Â  (2) The rights of bona fide purchasers for value or persons with a security interest in the personal property are not affected by the creation or the existence of the lien.

Â Â Â Â Â  (3) Liens filed under ORS 25.670 do not have priority over previously perfected security interests. [1985 c.671 Â§48; 1999 c.80 Â§35; 2003 c.73 Â§39]

Â Â Â Â Â  25.690 Foreclosure of lien. A lien arising pursuant to ORS 25.670 may be foreclosed in the manner set out in ORS 87.262 or ORS chapter 18 or in any other manner permitted under law. [1985 c.671 Â§49; 1999 c.80 Â§36; 2003 c.576 Â§577a]

Â Â Â Â Â  25.700 [1993 c.763 Â§Â§2,4; repealed by 2003 c.576 Â§580]

MISCELLANEOUS

Â Â Â Â Â  25.710 Duty of district attorney. (1) Notwithstanding ORS 25.080, the district attorney, except as provided in subsection (2) of this section, shall continue to enforce support enforcement cases until the Department of Justice otherwise directs if:

Â Â Â Â Â  (a) The case was being enforced by the district attorney on October 1, 1985; and

Â Â Â Â Â  (b) The case involves any arrearages assigned to the state or any other state.

Â Â Â Â Â  (2) This section does not apply when the obligor or beneficiary of the support judgment or order is receiving any of the following:

Â Â Â Â Â  (a) Public assistance; or

Â Â Â Â Â  (b) Care, support or services under ORS 418.015. [1985 c.671 Â§51a; 2003 c.73 Â§40; 2003 c.572 Â§12; 2003 c.576 Â§301]

Â Â Â Â Â  25.715 Child support paid from security deposit. (1) The court may order that the portion of a security deposit made under ORS 135.265 that would otherwise be returned to the person who made the deposit or the amount of child support arrearages, whichever is less, be paid to an obligee or the Division of Child Support of the Department of Justice if:

Â Â Â Â Â  (a) The defendant is an obligor who owes child support arrearages;

Â Â Â Â Â  (b) The obligee or the administrator has filed a motion requesting the court to make such an order;

Â Â Â Â Â  (c) The obligee or the administrator has served the defendant with a copy of the motion;

Â Â Â Â Â  (d) The defendant has an opportunity to respond and request a hearing; and

Â Â Â Â Â  (e) The court has determined that such an order is appropriate.

Â Â Â Â Â  (2) The court may order that a portion of a security amount forfeited under ORS 135.280 be paid to the division and be applied to any unsatisfied child support judgment and to provide security for child support payments in accordance with ORS 25.230 if:

Â Â Â Â Â  (a) The defendant is an obligor who owes child support;

Â Â Â Â Â  (b) The administrator has filed a motion requesting the court to make such an order;

Â Â Â Â Â  (c) The motion specifies the amount to be applied to the child support judgment under ORS 135.280; and

Â Â Â Â Â  (d) The court has determined that such an order is appropriate. [1999 c.1030 Â§5; 2001 c.705 Â§1]

Â Â Â Â Â  25.720 When support assignable. (1) Except as provided in ORS 25.125, 412.024, 418.032, 419B.406 or 419C.597 or subsection (2) of this section, the right to receive child or spousal support payments under ORS chapters 107, 108, 109, 110, 416, 419B and 419C is not assignable, and any transaction in violation of this section is void.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the right to receive support payments is assignable as may be appropriate for the protection of a minor or other person for whom a fiduciary has been appointed under ORS chapter 125 or for whom a trust has been established.

Â Â Â Â Â  (3) A person may not solicit or accept the assignment of support rights under subsection (1) of this section. [1985 c.671 Â§52(1),(2),(3); 1993 c.33 Â§288; 1995 c.514 Â§12; 1995 c.608 Â§34; 1995 c.664 Â§75; 1997 c.385 Â§3; 2003 c.131 Â§1]

Â Â Â Â Â  25.722 [1993 c.798 Â§11; renumbered 25.375 in 1999]

Â Â Â Â Â  25.725 Child Support Deposit Fund. (1) The Child Support Deposit Fund is established in the State Treasury separate and distinct from the General Fund. Interest earned by the Child Support Deposit Fund shall be credited to the fund. All moneys in the Child Support Deposit Fund are appropriated continuously for use by the Department of Justice as the state disbursement unit.

Â Â Â Â Â  (2) All moneys received by the department under ORS 25.020 and 25.620 and any other state or federal law authorizing the department to collect or receive child support payments shall be deposited in the Child Support Deposit Fund. The Child Support Deposit Fund is not subject to the provisions of ORS 291.234 to 291.260. [1995 c.262 Â§2; 1997 c.704 Â§36; 2003 c.73 Â§41]

Â Â Â Â Â  25.727 Garnishing income of person required to provide health insurance for child eligible under Medicaid. (1) The Department of Justice, or its designee, may garnish the wages, salary or other employment income of, and withhold amounts from state tax refunds to, any person who:

Â Â Â Â Â  (a) Is required by court or administrative order to provide coverage of the cost of health services to a child eligible for medical assistance under Medicaid; and

Â Â Â Â Â  (b) Has received payment from a third party for the costs of such services but has not used the payments to reimburse either the other parent or guardian of the child or the provider of the services.

Â Â Â Â Â  (2) The department, or its designee, may take this action to the extent necessary to reimburse the state Medicaid agency for its costs, but claims for current and past due child support shall take priority over these claims. [1995 c.506 Â§9; 2003 c.73 Â§42]

Â Â Â Â Â  25.729 Application of laws to effectuate purposes of ORS chapter 110. Any provision in the laws of this state relating to establishment, modification and enforcement of support may be applied to effectuate the purposes of ORS chapter 110 to the extent that such application is not inconsistent with ORS chapter 110. [1995 c.608 Â§11]

SUSPENSION OF OCCUPATIONAL AND DRIVER LICENSES

Â Â Â Â Â  25.750 Suspension of licenses, certificates, permits and registrations; when authorized; rules. (1) All licenses, certificates, permits or registrations that a person is required by state law to possess in order to engage in an occupation or profession or to use a particular occupational or professional title, all annual licenses issued to individuals by the Oregon Liquor Control Commission, all driver licenses or permits issued by the Department of Transportation and recreational hunting and fishing licenses, as defined by rule of the Department of Justice, are subject to suspension by the respective issuing entities upon certification to the issuing entity by the administrator that a child support case record is being maintained by the Department of Justice, that the case is being enforced by the administrator under the provisions of ORS 25.080 and that one or both of the following conditions apply:

Â Â Â Â Â  (a) That the party holding the license, certificate, permit or registration is under order or judgment to pay monthly child support and is in arrears, with respect to any such judgment or order requiring the payment of child support, in an amount equal to three months of support or $2,500, whichever occurs later, and:

Â Â Â Â Â  (A) Has not entered into an agreement with the administrator with respect to the child support obligation; or

Â Â Â Â Â  (B) Is not in compliance with an agreement entered into with the administrator; or

Â Â Â Â Â  (b) That the party holding the license, certificate, permit or registration has failed, after receiving appropriate notice, to comply with a subpoena or other procedural order relating to a paternity or child support proceeding and:

Â Â Â Â Â  (A) Has not entered into an agreement with the administrator with respect to compliance; or

Â Â Â Â Â  (B) Is not in compliance with such an agreement.

Â Â Â Â Â  (2) The Department of Justice by rule shall specify the conditions and terms of agreements, compliance with which precludes the suspension of the license, certificate, permit or registration. [1993 c.365 Â§2; 1995 c.620 Â§1; 1995 c.750 Â§7; 1997 c.704 Â§37; 1999 c.80 Â§11; 2001 c.323 Â§1; 2001 c.455 Â§14; 2003 c.73 Â§43]

Â Â Â Â Â  25.752 Memberships in professional organizations that are required by state law. As used in ORS 25.750 to 25.783, Âlicenses, certificates, permits or registrationsÂ includes, but is not limited to, memberships in professional organizations that are required by state law in order to engage in a profession. [1995 c.620 Â§12]

Â Â Â Â Â  25.753 [1993 c.365 Â§3; repealed by 1995 c.620 Â§13]

Â Â Â Â Â  25.756 Identifying persons holding licenses, certificates, permits and registrations. The Department of Justice shall enter into agreements regarding the identification of persons who are subject to the provisions of ORS 25.750 to 25.783 and who hold licenses, certificates, permits or registrations with:

Â Â Â Â Â  (1) The
Oregon
Liquor Control Commission;

Â Â Â Â Â  (2) All entities that issue licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title; and

Â Â Â Â Â  (3) The Department of Transportation. [1993 c.365 Â§4; 1995 c.620 Â§2; 1995 c.750 Â§8; 1997 c.704 Â§38; 1999 c.80 Â§12]

Â Â Â Â Â  25.759 Notice to persons subject to suspension; contents. Upon identification of a person subject to suspension under ORS 25.750 to 25.783, the administrator may issue a notice, sent by regular mail to both the address of record as shown in the records of the issuing entity and the address of record as shown on the administratorÂs child support file. Such notice shall contain the following information:

Â Â Â Â Â  (1) That certain licenses, certificates, permits and registrations, which shall be specified in the notice, are subject to suspension as provided for by ORS 25.750 to 25.783.

Â Â Â Â Â  (2) The name, Social Security number, if available, date of birth, if known, and child support case number or numbers of the person subject to the action.

Â Â Â Â Â  (3) The amount of arrears and the amount of the monthly child support obligation, if any, or, if suspension is based on ORS 25.750 (1)(b), a description of the subpoena or other procedural order with which the person subject to the action has failed to comply.

Â Â Â Â Â  (4) The procedures available for contesting the suspension of a license, certificate, permit or registration.

Â Â Â Â Â  (5) That the only bases for contesting the suspension are:

Â Â Â Â Â  (a) That the arrears are not greater than three months of support or $2,500;

Â Â Â Â Â  (b) That there is a mistake in the identity of the obligor;

Â Â Â Â Â  (c) That the person subject to the suspension has complied with the subpoena or other procedural order identified in subsection (3) of this section; or

Â Â Â Â Â  (d) That the person subject to the suspension is in compliance with a previous agreement as provided for by ORS 25.750 to 25.783.

Â Â Â Â Â  (6) That the obligor may enter into an agreement, prescribed by rule by the Department of Justice, compliance with which shall preclude the suspension under ORS 25.750 to 25.783.

Â Â Â Â Â  (7) That the obligor has 30 days from the date of the notice to contact the administrator in order to:

Â Â Â Â Â  (a) Contest the action in writing on a form prescribed by the administrator;

Â Â Â Â Â  (b) Comply with the subpoena or procedural order identified in subsection (3) of this section; or

Â Â Â Â Â  (c) Enter into an agreement authorized by ORS 25.750 and 25.762. The notice shall state that any agreement must be in writing and must be entered into within 30 days of making contact with the administrator.

Â Â Â Â Â  (8) That failure to contact the administrator within 30 days of the date of the notice shall result in notification to the issuing entity to suspend the license, certificate, permit or registration. [1993 c.365 Â§5; 1995 c.620 Â§3; 1997 c.704 Â§39; 1999 c.80 Â§13; 2001 c.323 Â§2; 2001 c.455 Â§15; 2003 c.73 Â§44]

Â Â Â Â Â  25.762 Agreement between obligor and administrator; effect of failure to contest suspension or to enter into agreement. (1) If the administrator is contacted within 30 days of the date of the notice specified in ORS 25.759, the administrator and the obligor may enter into an agreement as provided for by rule of the Department of Justice. If no contest is filed or if no agreement is entered into within the time prescribed by ORS 25.750 to 25.783, or if the obligor fails to comply with the terms of an agreement previously entered into, the administrator shall advise the issuing entity to suspend the license, certificate, permit or registration forthwith.

Â Â Â Â Â  (2) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required. [1993 c.365 Â§6; 1995 c.620 Â§4; 1999 c.80 Â§14; 2001 c.323 Â§3; 2003 c.73 Â§45]

Â Â Â Â Â  25.765 Procedure if obligor contacts administrator within time limits; hearing. (1) If the obligor makes the contact within 30 days of the date of the notice as provided for in ORS 25.759, the administrator shall provide the obligor with the opportunity to contest the suspension on the bases set forth in ORS 25.759 (5). The administrator shall determine whether suspension should occur. If the administrator determines that suspension should occur, the administrator shall make a written determination of such finding.

Â Â Â Â Â  (2) The obligor may object to the determination described in subsection (1) of this section within 30 days after the date of the determination. Any hearing on the objection shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings. Any suspension is stayed pending the decision of the administrative law judge. Any order of the administrative law judge that supports a suspension shall result in the notification to the issuing entity by the administrator to suspend the license, certificate, permit or registration forthwith.

Â Â Â Â Â  (3) After receipt of notice to suspend from the administrator, no further administrative review or contested case proceeding within or by the issuing entity is required. [1993 c.365 Â§7; 1995 c.620 Â§5; 1999 c.80 Â§15; 1999 c.849 Â§Â§43,44; 2001 c.323 Â§Â§4,5; 2003 c.75 Â§26; 2005 c.560 Â§7]

Â Â Â Â Â  25.768 Judicial review of order. The order of the administrative law judge is final and is subject to judicial review as provided in ORS 183.482. Any suspension under ORS 25.750 to 25.783 is not stayed pending judicial review. [1993 c.365 Â§8; 2003 c.75 Â§76]

Â Â Â Â Â  25.771 Obligor holding more than one license, certificate, permit or registration. In the event that an obligor holds more than one license, certificate, permit or registration described in ORS 25.750, any determination regarding suspension of one license, certificate, permit or registration is sufficient to suspend any other license, certificate, permit or registration described in ORS 25.750. [1993 c.365 Â§9; 1995 c.620 Â§6]

Â Â Â Â Â  25.774 Reinstatement. When, at any time after suspension under ORS 25.750 to 25.783, the conditions resulting in the suspension no longer exist, the administrator shall so notify the issuing entity and shall confirm that the license, certificate, permit or registration may be reinstated contingent upon the requirements of the issuing entity. Until the issuing entity receives notice under this section, the issuing entity may not reinstate, reissue, renew or otherwise make the license, certificate, permit or registration available to the holder of the suspended license, certificate, permit or registration. [1993 c.365 Â§10; 1995 c.620 Â§7; 1999 c.80 Â§16; 2001 c.323 Â§6]

Â Â Â Â Â  25.777 Reimbursing issuing entities for costs incurred. The Department of Justice shall enter into agreements to reimburse issuing entities for their costs of compliance with ORS 25.750 to 25.783 to the extent that those costs are eligible for Federal Financial Participation under Title IV-D of the Social Security Act. [1993 c.365 Â§11; 1995 c.620 Â§8; 2001 c.323 Â§7]

Â Â Â Â Â  25.780 Other licenses, certificates, permits and registrations subject to suspension. In addition to any other grounds for suspension provided by law:

Â Â Â Â Â  (1) The Oregon Liquor Control Commission and any entity that issues licenses, certificates, permits or registrations that a person is required by state law to possess to engage in an occupation, profession or recreational hunting or fishing or to use a particular occupational or professional title shall suspend without further hearing the licenses, certificates, permits or registrations of a person upon certification by the administrator that the person is subject to an order suspending the license, certificate, permit or registration. The certification must include the information specified in ORS 25.750 (1).

Â Â Â Â Â  (2) The Department of Transportation shall suspend without further hearing the driver license or driver permit of a person upon certification by the administrator that the person is subject to an order suspending the license or permit. The certification must include the information specified in ORS 25.750 (1). [1993 c.365 Â§13; 1995 c.620 Â§9; 1995 c.750 Â§5; 1999 c.80 Â§17; 2001 c.323 Â§8]

Â Â Â Â Â  25.783 Confidentiality of information. Any entity described in ORS 25.756 that receives an inquiry as to the status of a person who has had a license, certificate, permit or registration suspended under ORS 25.750 to 25.783 shall respond only that the license, certificate, permit or registration was suspended pursuant to ORS 25.750 to 25.783. The entity shall not release or make other use of information that it receives pursuant to ORS 25.750 to 25.783. [1993 c.365 Â§14; 1995 c.620 Â§10]

Â Â Â Â Â  25.785 Issuing entities to require Social Security number. (1) Any state agency, board or commission that is authorized to issue an occupational, professional, recreational or driver license, certificate, permit or registration subject to suspension under ORS 25.750 to 25.783 shall require that an individualÂs Social Security number be recorded on an application for, or form for renewal of, a license, certificate, permit or registration and to the maximum extent feasible shall include the Social Security number in automated databases containing information about the individual.

Â Â Â Â Â  (2) A state agency, board or commission described in subsection (1) of this section may accept a written statement from an individual who has not been issued a Social Security number by the United States Social Security Administration to fulfill the requirement in subsection (1) of this section.

Â Â Â Â Â  (3) An individual may not submit to a state agency, board or commission a written statement described in subsection (2) of this section knowing the statement to be false. [1997 c.746 Â§117; 1999 c.80 Â§93; 2003 c.610 Â§1; 2005 c.22 Â§17]

Â Â Â Â Â  Note: 25.785 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 25 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EMPLOYER REPORTING PROGRAM

Â Â Â Â Â  25.790 Hiring or rehiring individual; report required; contents. (1)(a) An employer shall report to the Division of Child Support of the Department of Justice the hiring or rehiring of an individual who resides or works in the state and to whom the employer anticipates paying earnings if the employer:

Â Â Â Â Â  (A) Has employees working only in this state; or

Â Â Â Â Â  (B) Is a multistate employer and has designated to the United States Secretary of Health and Human Services that
Oregon
is the employerÂs reporting state.

Â Â Â Â Â  (b) The employer shall submit the report by mail or other means in accordance with rules adopted by the Department of Justice.

Â Â Â Â Â  (2)(a) An employer shall make the report required by subsection (1) of this section with respect to an employee:

Â Â Â Â Â  (A) Not later than 20 days after the date the employer hires or rehires the employee; or

Â Â Â Â Â  (B) In the case of an employer transmitting reports magnetically or electronically, by transmissions each month not less than 12 days nor more than 16 days apart.

Â Â Â Â Â  (b) An employer may submit a cumulative report for all individuals hired or rehired during the previous reporting period.

Â Â Â Â Â  (3) The report required under subsection (1) of this section may be made on a W-4 form or, at the option of the employer, an equivalent form approved by the Division of Child Support of the Department of Justice, but must contain the employerÂs name, address and federal tax identification number and the employeeÂs name, address and Social Security number.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂEmployeeÂ means an individual who must file a federal withholding form W-4 under the Internal Revenue Code.

Â Â Â Â Â  (b) ÂRehireÂ means to re-employ any individual who was laid off, separated, furloughed, granted a leave without pay or terminated from employment for more than 45 days. [1993 c.753 Â§1; 1995 c.381 Â§2; 1999 c.80 Â§18; 2003 c.73 Â§46]

Â Â Â Â Â  25.792 Confidentiality. Information received under ORS 25.790 is confidential and exempt from public disclosure, except that the Division of Child Support of the Department of Justice shall provide information to other public agencies, upon request, as required by law. [1993 c.753 Â§2; 1999 c.80 Â§19]

Â Â Â Â Â  25.794 Verification of employment; information about compensation and benefits; rules. (1) Upon the request of the administrator or an equivalent agency providing child support services in another state, all persons or entities in the state, including but not limited to for-profit, nonprofit and government employers, shall verify the employment of individuals and provide, in addition and if requested, information about compensation and benefits paid to the individual whether as an employee or a contractor.

Â Â Â Â Â  (2) Upon request of an enforcing agency of another state, only a court or enforcing agency of Oregon may enforce a request for information made by the enforcing agency of the other state under this section.

Â Â Â Â Â  (3) The Department of Justice shall adopt rules to implement the provisions of this section. [1993 c.753 Â§3; 1999 c.80 Â§29; 2003 c.73 Â§47]

PENALTIES

Â Â Â Â Â  25.990 Penalties. (1) Violation of ORS 25.720 (3) is a Class A violation.

Â Â Â Â Â  (2) Violation of ORS 25.260 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or by both.

Â Â Â Â Â  (3) Violation of ORS 25.785 (3) is a Class A misdemeanor. [1985 c.671 Â§52(4); 1989 c.812 Â§3(2); 1999 c.1051 Â§147; 2003 c.610 Â§4]

_______________



Chapter 26

Chapter 26 - (Former Provisions)

Judgments and Decrees by Confession

JUDGMENTS AND DECREES BY CONFESSION

PROCEDURE IN CIVIL PROCEEDINGS

26.010 [Repealed by 1981 c.898 §53]

26.020 [Amended by 1961 c.344 §100; repealed by 1981 c.898 §53]

26.030 [Repealed by 1981 c.898 §53]

26.040 [Repealed by 1981 c.898 §53]

26.110 [Repealed by 1981 c.898 §53]

26.120 [Repealed by 1981 c.898 §53]

26.130 [Repealed by 1981 c.898 §53]

_______________



Chapter 27

Chapter 27 - (Former Provisions)

Submitting Controversy Without Action or Suit

SUBMITTING CONTROVERSY WITHOUT ACTION OR SUIT

PROCEDURE IN CIVIL PROCEEDINGS

Note: 27.010, 27.020 and 27.030 repealed by 1981 c.898 §53

_______________



Chapter 28

TITLE 3

REMEDIES AND SPECIAL ACTIONS AND PROCEEDINGS

Chapter     28.       Declaratory Judgments; Certification of Questions of Law

30.       Actions and Suits in Particular Cases

31.       Tort Actions

33.       Special Proceedings and Procedures

34.       Writs

35.       Eminent Domain; Public Acquisition of Property

36.       Mediation and Arbitration

_______________

Chapter 28  Declaratory Judgments; Certification of Questions of Law

2007 EDITION

DECLARATORY JUDGMENTS; QUESTIONS OF LAW

SPECIAL ACTIONS AND PROCEEDINGS

DECLARATORY JUDGMENTS

28.010       Power of courts; form of declaration

28.020       Declarations as to writings and laws

28.030       Construction of contract before or after breach

28.040       Declaratory judgments on trusts or estates

28.050       Enumeration not exclusive

28.060       Discretion of court to refuse judgment

28.070       Appeal or review

28.080       Supplemental relief

28.090       Trial of issues of fact

28.100       Costs

28.110       Parties; service on Attorney General when constitutional question involved

28.120       Construction and administration

28.130       Person defined

28.140       Provisions severable

28.150       Uniformity of interpretation

28.160       Short title

CERTIFICATION OF QUESTIONS OF LAW

28.200       Supreme Court authorized to answer questions of law certified by other courts

28.205       Procedure to invoke ORS 28.200 to 28.255

28.210       Certification order

28.215       Form of certification order; submission of record

28.220       Fees; apportionment between parties

28.225       Procedure in certification matters

28.230       Opinion on certified question

28.235       Certification to another state

28.240       Procedure for certification to another state

28.245       Severability

28.250       Construction

28.255       Short title

DECLARATORY JUDGMENTS

28.010 Power of courts; form of declaration. Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations, whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a judgment. [Amended by 2003 c.576 §302]

28.020 Declarations as to writings and laws. Any person interested under a deed, will, written contract or other writing constituting a contract, or whose rights, status or other legal relations are affected by a constitution, statute, municipal charter, ordinance, contract or franchise may have determined any question of construction or validity arising under any such instrument, constitution, statute, municipal charter, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

28.030 Construction of contract before or after breach. A contract may be construed either before or after there has been a breach thereof.

28.040 Declaratory judgments on trusts or estates. Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, ward or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or other; or

(2) To direct the executors, administrators, trustees, guardians or conservators to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings. [Amended by 1961 c.344 §101]

28.050 Enumeration not exclusive. The enumeration in ORS 28.010 to 28.040 does not limit or restrict the exercise of the general powers conferred in ORS 28.010, in any proceedings where declaratory relief is sought, in which a judgment will terminate the controversy or remove an uncertainty. [Amended by 2003 c.576 §303]

28.060 Discretion of court to refuse judgment. The court may refuse to render or enter a declaratory judgment where such judgment, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding. [Amended by 2003 c.576 §304]

28.070 Appeal or review. All orders and judgments under this chapter may be appealed from or reviewed as other orders and judgments. [Amended by 2003 c.576 §305]

28.080 Supplemental relief. Further relief based on a declaratory judgment may be granted whenever necessary or proper. The application thereof shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment to show cause why further relief should not be granted forthwith. [Amended by 2003 c.576 §306]

28.090 Trial of issues of fact. When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other actions at law or suits in equity in the court in which the proceeding is pending.

28.100 Costs. In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

28.110 Parties; service on Attorney General when constitutional question involved. When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal charter, ordinance or franchise, the municipality affected shall be made a party, and shall be entitled to be heard, and if the constitution, statute, charter, ordinance or franchise is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.

28.120 Construction and administration. This chapter is declared to be remedial. The purpose of this chapter is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations, and is to be liberally construed and administered. [Amended by 2005 c.22 §18]

28.130 Person defined. The word person, wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.

28.140 Provisions severable. The several sections and provisions of this chapter, except ORS 28.010 and 28.020, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.

28.150 Uniformity of interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments. [Amended by 2003 c.576 §307]

28.160 Short title. This chapter may be cited as the Uniform Declaratory Judgments Act.

CERTIFICATION OF QUESTIONS OF LAW

28.200 Supreme Court authorized to answer questions of law certified by other courts. The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a Court of Appeals of the United States, a United States District Court, a panel of the Bankruptcy Appellate Panel Service or the highest appellate court or the intermediate appellate court of any other state, when requested by the certifying court if there are involved in any proceedings before it questions of law of this state which may be determinative of the cause then pending in the certifying court and as to which it appears to the certifying court there is no controlling precedent in the decisions of the Supreme Court and the intermediate appellate courts of this state. [1983 c.103 §1; 1995 c.197 §1]

Note: 28.200 to 28.255 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 28 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

28.205 Procedure to invoke ORS 28.200 to 28.255. ORS 28.200 to 28.255 may be invoked by an order of any of the courts referred to in ORS 28.200 upon the courts own motion or upon the motion of any party to the cause. [1983 c.103 §2]

Note: See note under 28.200.

28.210 Certification order. A certification order shall set forth:

(1) The questions of law to be answered; and

(2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose. [1983 c.103 §3]

Note: See note under 28.200.

28.215 Form of certification order; submission of record. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions. [1983 c.103 §4]

Note: See note under 28.200.

28.220 Fees; apportionment between parties. Fees and costs shall be the same as in civil appeals docketed before the Supreme Court and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification. [1983 c.103 §5]

Note: See note under 28.200.

28.225 Procedure in certification matters. Proceedings in the Supreme Court shall be those provided in rules of appellate procedure and statutes governing briefs and arguments. [1983 c.103 §6]

Note: See note under 28.200.

28.230 Opinion on certified question. The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties. [1983 c.103 §7]

Note: See note under 28.200.

28.235 Certification to another state. The Supreme Court or the Court of Appeals of this state, on their own motion or the motion of any party, may order certification of questions of law to the highest court of any state when it appears to the certifying court that there are involved in any proceeding before the court questions of law of the receiving state which may be determinative of the cause then pending in the certifying court and it appears to the certifying court that there are no controlling precedents in the decisions of the highest court or intermediate appellate courts of the receiving state. [1983 c.103 §8]

Note: See note under 28.200.

28.240 Procedure for certification to another state. The procedures for certification from this state to the receiving state shall be those provided in the laws of the receiving state. [1983 c.103 §9]

Note: See note under 28.200.

28.245 Severability. If any provision of ORS 28.200 to 28.255 or the application thereof to any person, court, or circumstance is held invalid the invalidity does not affect other provisions or applications of ORS 28.200 to 28.255 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 28.200 to 28.255 are severable. [1983 c.103 §10]

Note: See note under 28.200.

28.250 Construction. ORS 28.200 to 28.255 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1983 c.103 §11]

Note: See note under 28.200.

28.255 Short title. ORS 28.200 to 28.255 may be cited as the Uniform Certification of Questions of Law Act. [1983 c.103 §12]

Note: See note under 28.200.

_______________



Chapter 29

Chapter 29 - (Former Provisions)

Provisional Process; Attachment and Garnishment

ATTACHMENT & GARNISHMENT

SPECIAL ACTIONS AND PROCEEDINGS

29.010 [Repealed by 1981 c.898 §53]

29.020 [1973 c.741 §1; repealed by 1981 c.898 §53]

29.025 [1973 c.741 §2; repealed by 1981 c.898 §53]

29.030 [1973 c.741 §3; 1979 c.284 §62; repealed by 1981 c.898 §53]

29.035 [1973 c.741 §4; repealed by 1981 c.898 §53]

29.040 [1973 c.741 §5; repealed by 1979 c.284 §199]

29.045 [1973 c.741 §6; repealed by 1981 c.898 §53]

29.050 [1973 c.741 §7; repealed by 1981 c.898 §53]

29.055 [1973 c.741 §8; repealed by 1981 c.898 §53]

29.060 [1973 c.741 §9; repealed by 1981 c.898 §53]

29.065 [1973 c.741 §10; repealed by 1981 c.898 §53]

29.070 [1973 c.741 §11; repealed by 1981 c.898 §53]

29.075 [1973 c.741 §12; repealed by 1981 c.898 §53]

29.080 [Formerly 29.810; repealed by 1981 c.898 §53]

29.085 [Formerly 29.830; repealed by 1981 c.898 §53]

29.087 [Formerly 29.890; 1981 c.898 §33; repealed by 2001 c.249 §84]

29.090 [Formerly 29.900; repealed by 1981 c.898 §53]

29.095 [Formerly 29.910; repealed by 1981 c.898 §53]

29.110 [Repealed by 1981 c.898 §53]

29.115 [Formerly 29.178; repealed by 2001 c.249 §84]

29.120 [Repealed by 1981 c.898 §53]

29.125 [1981 c.883 §2; 1989 c.726 §5; 1989 c.876 §8; 1997 c.704 §40; 1999 c.80 §37; 1999 c.930 §3; repealed by 2001 c.249 §84]

29.130 [Repealed by 1981 c.898 §53]

29.135 [1981 c.883 §3; repealed by 2001 c.249 §84]

29.137 [1987 c.873 §2; 1991 c.734 §2a; 1997 c.340 §3; 1997 c.387 §4; 1999 c.80 §38; 1999 c.153 §2; 1999 c.788 §36; repealed by 2001 c.249 §84]

29.138 [1987 c.873 §3; 1991 c.104 §1; 1997 c.439 §3; repealed by 2001 c.249 §84]

29.139 [1987 c.873 §4; 1991 c.104 §2; 1993 c.18 §7; 1997 c.69 §1; 1997 c.439 §4; 1999 c.80 §39; repealed by 2001 c.249 §84]

29.140 [Repealed by 1981 c.898 §53]

29.142 [1987 c.873 §6; 1989 c.412 §1; 1993 c.439 §7; 1995 c.322 §1; 1997 c.340 §4; 1999 c.303 §1; repealed by 2001 c.249 §84]

29.145 [1981 c.883 §4; 1987 c.873 §7; 1989 c.810 §3; 1989 c.876 §§9,11; 1991 c.845 §5; 1993 c.261 §1; 1993 c.798 §41; 1995 c.79 §9; 1997 c.338 §2; 1997 c.439 §5; 1999 c.5 §3; 1999 c.80 §83; repealed by 2001 c.249 §84]

29.147 [1987 c.873 §8; 1989 c.810 §4; 1989 c.876 §12; 1991 c.845 §6; 1993 c. 261 §2; 1993 c.798 §42; 1995 c.79 §10; 1997 c.69 §2; 1997 c.338 §§3,4; 1997 c.439 §6; 1999 c.5 §6; 1999 c.80 §84; repealed by 2001 c.249 §84]

29.150 [Repealed by 1981 c.898 §53]

29.155 [1981 c.883 §5; 1987 c.873 §9; 1989 c.171 §4; 1989 c.810 §5; 1997 c.439 §1; repealed by 2001 c.249 §84]

29.160 [Repealed by 1981 c.898 §53]

29.165 [1981 c.883 §6; 1987 c.873 §10; 1993 c.98 §1; 1995 c.583 §2; repealed by 2001 c.249 §84]

29.170 [Amended by 1961 c.726 §398; 1965 c.108 §1; 1969 c.95 §1; 1969 c.576 §1; 1977 c.786 §1; repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.175 [Repealed by 1981 c.883 §1]

29.178 [1977 c.623 §2; 1981 c.883 §33; renumbered 29.115]

29.180 [Repealed by 1981 c.898 §53]

29.185 [1981 c.883 §7; 1985 c.676 §58; 1991 c.104 §3; 1993 c.261 §3; 1993 c.545 §115; 1995 c.328 §69; 1997 c.631 §370; repealed by 2001 c.249 §84]

29.190 [Repealed by 1981 c.898 §53]

29.195 [1981 c.883 §8; 1987 c.873 §11; 1989 c.876 §6; repealed by 2001 c.249 §84]

29.200 [Repealed by 1981 c.898 §53]

29.205 [1981 c.883 §9; 1989 c.810 §6; 1991 c.104 §4; 1993 c.261 §4; 1993 c.593 §1; 1997 c.338 §1; 1997 c.631 §371; 1999 c.80 §40; repealed by 2001 c.249 §84]

29.210 [Repealed by 1981 c.898 §53]

29.215 [1981 c.883 §10; 1987 c.873 §12; repealed by 2001 c.249 §84]

29.220 [Repealed by 1981 c.898 §53]

29.225 [1981 c.883 §11a; 1987 c.399 §1; 1987 c.873 §13; 1991 c.845 §4; 1993 c.18 §8; 1993 c.439 §8; 1995 c.322 §2; 1997 c.80 §1; 1997 c.170 §14; 1997 c.249 §17; 1999 c.80 §41; 1999 c.745 §7; repealed by 2001 c.249 §84]

29.230 [Repealed by 1981 c.898 §53]

29.235 [1981 c.883 §12; 1983 c.622 §3; 1987 c.873 §14; 1989 c.810 §7; 1989 c.876 §7; 1993 c.18 §9; 1993 c.261 §5; repealed by 2001 c.249 §84]

29.237 [1987 c.873 §15; repealed by 2001 c.249 §84]

29.240 [Repealed by 1981 c.898 §53]

29.245 [1981 c.883 §13; repealed by 2001 c.249 §84]

29.250 [Repealed by 1981 c.898 §53]

29.255 [1981 c.883 §14; 1987 c.873 §16; 1989 c.810 §8; repealed by 2001 c.249 §84]

29.260 [Repealed by 1981 c.898 §53]

29.265 [1981 c.883 §15; 1987 c.873 §17; repealed by 2001 c.249 §84]

29.270 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.275 [1981 c.883 §16; repealed by 2001 c.249 §84]

29.280 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.282 [1999 c.5 §2; repealed by 2001 c.249 §84]

29.285 [1981 c.883 §17; repealed by 2001 c.249 §84]

29.290 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.295 [1981 c.883 §18; repealed by 2001 c.249 §84]

29.300 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.305 [1981 c.883 §19; repealed by 2001 c.249 §84]

29.310 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.315 [1981 c.883 §20; repealed by 2001 c.249 §84]

29.320 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.325 [1981 c.883 §§21,22; repealed by 2001 c.249 §84]

29.330 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.335 [1981 c.883 §23; repealed by 2001 c.249 §84]

29.340 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.343 [1981 c.883 §24; repealed by 2001 c.249 §84]

29.345 [1981 c.883 §25; repealed by 2001 c.249 §84]

29.350 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.355 [1981 c.883 §26; repealed by 2001 c.249 §84]

29.357 [1991 c.734 §2c; 1997 c.387 §5; repealed by 2001 c.249 §84]

29.360 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.365 [1981 c.883 §27; 1987 c.873 §18; repealed by 2001 c.249 §84]

29.367 [1989 c.810 §13; 1989 c.910 §4; 1991 c.67 §5; 1995 c.321 §1; 2001 c.249 §72; renumbered 18.910 in 2001]

29.369 [1999 c.788 §35; repealed by 2001 c.249 §84]

29.370 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.371 [1999 c.930 §6; repealed by 2001 c.249 §84]

29.373 [1989 c.1081 §2; repealed by 2001 c.249 §84]

29.375 [1981 c.883 §28; 1983 c.622 §2; 1989 c.810 §9; 1991 c.567 §1; 1993 c.593 §2; repealed by 2001 c.249 §84]

29.377 [1989 c.810 §2; 1991 c.567 §2; 1993 c.261 §6; 1997 c.439 §2; 1997 c.631 §372; repealed by 2001 c.249 §84]

29.380 [Repealed by 1981 c.898 §53]

29.390 [Repealed by 1981 c.898 §53]

29.395 [1981 c.883 §40; repealed by 2001 c.249 §84]

29.400 [Repealed by 1981 c.883 §1 and 1981 c.898 §53]

29.401 [1989 c.876 §2; 1991 c.845 §9; repealed by 2001 c.249 §84]

29.405 [1989 c.876 §3; repealed by 2001 c.249 §84]

29.410 [1973 c.797 §422; repealed by 1981 c.898 §53]

29.411 [1989 c.876 §4; 1991 c.67 §6; 1991 c.845 §7; 1993 c.18 §10; 1993 c.261 §7; 1993 c.798 §43; 1995 c.79 §11; 1997 c.439 §7; 1999 c.5 §9; repealed by 2001 c.249 §84]

29.415 [1989 c.876 §5; 1991 c.845 §8; 1993 c.18 §11; 1993 c.261 §8; 1993 c.798 §44; 1997 c.69 §3; 1997 c.249 §18; 1997 c.439 §8; 1999 c.5 §10; repealed by 2001 c.249 §84]

29.510 [Repealed by 1979 c.284 §199]

29.520 [Repealed by 1981 c.898 §53]

29.530 [Repealed by 1981 c.898 §53]

29.540 [Repealed by 1981 c.898 §53]

29.550 [Repealed by 1981 c.898 §53]

29.560 [Amended by 1977 c.415 §5; repealed by 1981 c.898 §53]

29.570 [Repealed by 1981 c.898 §53]

29.580 [Repealed by 1981 c.898 §53]

29.590 [Repealed by 1981 c.898 §53]

29.600 [Repealed by 1981 c.898 §53]

29.610 [Repealed by 1981 c.898 §53]

29.620 [Amended by 1977 c.415 §6; repealed by 1981 c.898 §53]

29.630 [Repealed by 1981 c.898 §53]

29.640 [Repealed by 1981 c.898 §53]

29.650 [Repealed by 1981 c.898 §53]

29.660 [Repealed by 1981 c.898 §53]

29.670 [Repealed by 1981 c.898 §53]

29.680 [Repealed by 1981 c.898 §53]

29.690 [Repealed by 1981 c.898 §53]

29.700 [Repealed by 1981 c.898 §53]

29.710 [Repealed by 1981 c.898 §53]

29.720 [Repealed by 1981 c.898 §53]

29.730 [Repealed by 1981 c.898 §53]

29.740 [Repealed by 1981 c.898 §53]

29.810 [Amended by 1977 c.415 §1; renumbered 29.080]

29.820 [Repealed by 1977 c.415 §7]

29.830 [Amended by 1977 c.415 §2; renumbered 29.085]

29.840 [Repealed by 1977 c.415 §7]

29.850 [Repealed by 1977 c.415 §7]

29.860 [Repealed by 1977 c.415 §7]

29.870 [Repealed by 1977 c.415 §7]

29.880 [Repealed by 1977 c.415 §7]

29.890 [Renumbered 29.087]

29.900 [Amended by 1977 c.415 §3; renumbered 29.090]

29.910 [Amended by 1977 c.415 §4; renumbered 29.095]

_______________



Chapter 30

Chapter 30 Â Actions and Suits in Particular Cases

2007 EDITION

ACTIONS AND SUITS IN PARTICULAR CASES

SPECIAL ACTIONS AND PROCEEDINGS

ACTIONS FOR INJURY OR DEATH

30.010Â Â Â Â Â Â  Who may maintain action for injury or death of child

30.020Â Â Â Â Â Â  Action for wrongful death; when commenced; damages

30.030Â Â Â Â Â Â  Distribution of damages

30.040Â Â Â Â Â Â  Apportionment among dependents upon settlement

30.050Â Â Â Â Â Â  Apportionment among dependents after judgment

30.060Â Â Â Â Â Â  Appeal from order of distribution or apportionment

30.070Â Â Â Â Â Â  Settlement; discharge of claim

30.075Â Â Â Â Â Â  Procedure upon death of injured person

30.080Â Â Â Â Â Â  Effect of death of wrongdoer

30.090Â Â Â Â Â Â  Appointment of administrator of estate of wrongdoer

30.100Â Â Â Â Â Â  Substitution of personal representative as party defendant

ACTIONS BY GUEST PASSENGERS

30.115Â Â Â Â Â Â  Aircraft and watercraft guest passengers; definitions

30.130Â Â Â Â Â Â  Public carriers by aircraft and prospective aircraft purchasers

LIABILITY OF CERTAIN PERSONS PROVIDING MOTOR VEHICLES

30.135Â Â Â Â Â Â  Liability of certain persons that lend, rent, donate use of, make available for test drive or otherwise provide motor vehicle

ACTIONS ON CERTAIN CONSTRUCTION AGREEMENTS

30.140Â Â Â Â Â Â  Certain indemnification provisions in construction agreement void

ACTIONS AGAINST FORMER EMPLOYER FOR DISCLOSURE OF INFORMATION

30.178Â Â Â Â Â Â  Liability of employer for disclosing information about employee to new employer; no action based on compelled self-publication

ACTIONS ARISING OUT OF THE PROVISION OF UTILITY SERVICES

30.180Â Â Â Â Â Â  Definitions for ORS 30.180 to 30.186

30.182Â Â Â Â Â Â  Civil action for taking of or tampering with utility services

30.184Â Â Â Â Â Â  Amount recoverable; attorney fees

30.186Â Â Â Â Â Â  Remedies not exclusive

ACTIONS ARISING OUT OF THE PROVISION OF CABLE SERVICES

30.192Â Â Â Â Â Â  Definitions for ORS 30.192 to 30.196

30.194Â Â Â Â Â Â  Prohibitions relating to cable services

30.195Â Â Â Â Â Â  Civil action for violation of prohibitions relating to cable services

30.196Â Â Â Â Â Â  Amount recoverable; attorney fees

ACTIONS FOR INTIMIDATION

30.198Â Â Â Â Â Â  Civil action for intimidation; remedies; attorney fees; liability of parents

30.200Â Â Â Â Â Â  Action by district attorney; effect on others

ACTIONS ON OFFICIAL BONDS

30.210Â Â Â Â Â Â  To whom official bonds are security

30.220Â Â Â Â Â Â  Parties

30.230Â Â Â Â Â Â  Leave to begin action

30.240Â Â Â Â Â Â  Subsequent delinquencies on same bond

30.250Â Â Â Â Â Â  Amount of judgment

TORT ACTIONS AGAINST PUBLIC BODIES

(Generally)

30.260Â Â Â Â Â Â  Definitions for ORS 30.260 to 30.300

30.261Â Â Â Â Â Â  Limitation on applicability of ORS 30.260 to 30.300 to certain private, nonprofit organizations

30.262Â Â Â Â Â Â  Certain nonprofit facilities and homes public bodies for purposes of ORS 30.260 to 30.300

30.264Â Â Â Â Â Â  Liability insurance for students involved in off-campus experiential activities; coverage under ORS 30.260 to 30.300

30.265Â Â Â Â Â Â  Scope of liability of public body, officers, employees and agents; liability in nuclear incident

30.267Â Â Â Â Â Â  Liability for certain medical treatment at Oregon Health and
Science
University
facilities

30.268Â Â Â Â Â Â  Liability for certain medical treatment at facilities other than Oregon Health and
Science
University

30.270Â Â Â Â Â Â  Amount of liability

30.275Â Â Â Â Â Â  Notice of claim; time of notice; time of action

30.278Â Â Â Â Â Â  Reporting notice of claim of professional negligence to licensing board

30.282Â Â Â Â Â Â  Local public body insurance; self-insurance program; action against program

30.285Â Â Â Â Â Â  Public body shall indemnify public officers; procedure for requesting counsel; extent of duty of state; obligation for judgment and attorney fees

30.287Â Â Â Â Â Â  Counsel for public officer; when public funds not to be paid in settlement; effect on liability limit; defense by insurer

30.290Â Â Â Â Â Â  Settlement of claims by local public body

30.295Â Â Â Â Â Â  Payment of judgment or settlement; remedies for nonpayment; tax levy for payment; installment payments

30.297Â Â Â Â Â Â  Liability of certain state agencies for damages caused by foster child or youth offender; conditions; exceptions

30.298Â Â Â Â Â Â  Liability of certain state agencies to foster parents for injury or damage caused by foster child or youth offender; conditions; limitations

30.300Â Â Â Â Â Â  ORS 30.260 to 30.300 exclusive

(Certain Retired Physicians)

30.302Â Â Â Â Â Â  Certain retired physicians to be considered agents of public bodies

ACTIONS AND SUITS BY AND AGAINST GOVERNMENTAL UNITS AND OFFICIALS

30.310Â Â Â Â Â Â  Actions and suits by governmental units

30.312Â Â Â Â Â Â  Actions by governmental units under federal antitrust laws

30.315Â Â Â Â Â Â  Proceedings by cities and counties to enforce ordinances and resolutions

30.320Â Â Â Â Â Â  Contract and other actions and suits against governmental units

30.330Â Â Â Â Â Â  Contracts of Department of Transportation providing for arbitration

30.340Â Â Â Â Â Â  Title of proceedings by or against county; control of proceedings by county court

30.360Â Â Â Â Â Â  Governmental unit as defendant in actions involving liens on realty

30.370Â Â Â Â Â Â  Service of summons on Attorney General; content

30.380Â Â Â Â Â Â  Action by assignee of claim for money illegally charged or exacted

30.390Â Â Â Â Â Â  Satisfaction of judgment against public corporation

30.395Â Â Â Â Â Â  Settlement of certain claims against municipal corporations; manner of payment

30.400Â Â Â Â Â Â  Actions by and against public officers in official capacity

INJUNCTIONS BY PUBLIC SERVANT OR PUBLIC SERVANTÂS EMPLOYER

30.405Â Â Â Â Â Â  Injunction for criminal conduct related to employment or status of public servant

30.407Â Â Â Â Â Â  Request for hearing following issuance of order under ORS 30.405

RECOVERY OF FINES AND FORFEITURES

30.410Â Â Â Â Â Â  In whose name action brought

30.420Â Â Â Â Â Â  Venue of action for forfeiture

30.430Â Â Â Â Â Â  Amount of penalty

30.440Â Â Â Â Â Â  Judgment by collusion not a bar

30.450Â Â Â Â Â Â  Disposition of fines and forfeitures

30.460Â Â Â Â Â Â  Payment of fines or costs in proceeding to enforce county ordinance or resolution; defendant personally liable

VOLUNTEERS TRANSPORTING OLDER PERSONS AND PERSONS WITH DISABILITIES

30.475Â Â Â Â Â Â  Legislative policy

30.480Â Â Â Â Â Â  Limitation on liability of volunteers; conditions

30.485Â Â Â Â Â Â  Apportionment of damages; insurance issues excluded from jury consideration

VOLUNTEERS PROVIDING ASSISTANCE OR ADVICE IN RESPONSE TO DISCHARGE OF HAZARDOUS MATERIAL OR RELATING TO COMPLIANCE WITH DISPOSAL LAWS

30.490Â Â Â Â Â Â  Definitions for ORS 30.490 to 30.497

30.492Â Â Â Â Â Â  Limitation on liability of volunteer providing assistance or advice related to mitigation or cleanup of discharge of hazardous material

30.495Â Â Â Â Â Â  Exceptions to limitation

30.497Â Â Â Â Â Â  When limitation on liability not applicable

30.500Â Â Â Â Â Â  Definitions for ORS 30.500 and 30.505

30.505Â Â Â Â Â Â  Limitation on liability of volunteer providing assistance relating to compliance with hazardous waste disposal laws; exceptions

ACTIONS FOR USURPATION OF OFFICE OR FRANCHISE; TO ANNUL CORPORATE EXISTENCE; TO ANNUL LETTERS PATENT

30.510Â Â Â Â Â Â  Action for usurpation of office or franchise, forfeiture of office or failure to incorporate

30.520Â Â Â Â Â Â  Joinder of defendants

30.530Â Â Â Â Â Â  Determining right of person claiming an office or franchise

30.540Â Â Â Â Â Â  Rights of person adjudged entitled to office or franchise

30.550Â Â Â Â Â Â  Action for damages

30.560Â Â Â Â Â Â  Judgment against usurper; imposition of fine

30.570Â Â Â Â Â Â  Action to annul corporate existence on direction of Governor

30.580Â Â Â Â Â Â  Action to annul corporate existence on leave of court

30.590Â Â Â Â Â Â  Judgment against corporation

30.600Â Â Â Â Â Â  Action to annul letters patent

30.610Â Â Â Â Â Â  Prosecutor; verification of pleadings; affidavit for leave of court; relator as coplaintiff

30.620Â Â Â Â Â Â  Duty of district attorney

30.630Â Â Â Â Â Â  Filing copy of judgment with Secretary of State

30.640Â Â Â Â Â Â  Enforcement of judgment

ACTIONS AGAINST PUBLIC BODY BY INMATES

30.642Â Â Â Â Â Â  Definitions for ORS 30.642 to 30.650

30.643Â Â Â Â Â Â  Waiver or deferral of fees and costs in action against public body by inmate

30.645Â Â Â Â Â Â  Waiver or deferral of fees after three dismissals of action

30.646Â Â Â Â Â Â  Payment of costs under judgment against inmate

30.647Â Â Â Â Â Â  Dismissal of inmate action during proceedings

30.650Â Â Â Â Â Â  Award of noneconomic damages in inmate action

ACTIONS BASED ON COMPUTER DATE FAILURE

30.655Â Â Â Â Â Â  Definitions for ORS 30.655 to 30.665

30.656Â Â Â Â Â Â  Action for computer date failure

30.658Â Â Â Â Â Â
Opportunity
to cure

30.660Â Â Â Â Â Â  Affirmative defense; notice and repair

30.661Â Â Â Â Â Â  Affirmative defense; reliance

30.662Â Â Â Â Â Â  Affirmative defense; compliance testing

30.664Â Â Â Â Â Â  Punitive damages

30.665Â Â Â Â Â Â  Applicability

ACTIONS ARISING OUT OF EQUINE ACTIVITIES

30.687Â Â Â Â Â Â  Definitions for ORS 30.687 to 30.697

30.689Â Â Â Â Â Â  Policy

30.691Â Â Â Â Â Â  Limitations on liability; exceptions

30.693Â Â Â Â Â Â  Additional exceptions to limitations on liability; effect of written release

30.695Â Â Â Â Â Â  Effect of written release on liability of veterinarian or farrier

30.697Â Â Â Â Â Â  Effect on workersÂ compensation benefits

MISCELLANEOUS ACTIONS

30.701Â Â Â Â Â Â  Actions against maker of dishonored check; statutory damages and attorney fees; handling fee

30.715Â Â Â Â Â Â  Successive actions or suits

30.740Â Â Â Â Â Â  Right of gambling loser to recover double losses

30.750Â Â Â Â Â Â  Liability of abstractors

30.765Â Â Â Â Â Â  Liability of parents for tort by child; effect on foster parents

30.780Â Â Â Â Â Â  Liability for damages caused by gambling

30.785Â Â Â Â Â Â  Liability of construction design professional for injuries resulting from failure of employer to comply with safety standards

30.788Â Â Â Â Â Â  Liability of architect, engineer, inspector or building evaluator for emergency relief services

30.792Â Â Â Â Â Â  Liability of health care provider or health clinic for volunteer services to charitable corporations

30.800Â Â Â Â Â Â  Liability for emergency medical assistance

30.802Â Â Â Â Â Â  Liability for use of automated external defibrillator

30.803Â Â Â Â Â Â  Liability of certified emergency medical technician acting as volunteer

30.805Â Â Â Â Â Â  Liability for emergency medical assistance by government personnel

30.807Â Â Â Â Â Â  Liability for emergency transportation assistance

30.820Â Â Â Â Â Â  Action against seller of drugged horse; attorney fees

30.822Â Â Â Â Â Â  Action for theft of or injury to search and rescue animal or therapy animal; attorney fees

30.825Â Â Â Â Â Â  Action for unlawful tree spiking; attorney fees

30.830Â Â Â Â Â Â  Action against judicial officer for failure to make certain payments

30.860Â Â Â Â Â Â  Action for trade discrimination; treble damages; attorney fees

30.862Â Â Â Â Â Â  Action for public investment fraud; attorney fees

30.864Â Â Â Â Â Â  Action for disclosure of certain education records; limitation of action; attorney fees

30.865Â Â Â Â Â Â  Action for invasion of personal privacy; attorney fees

30.866Â Â Â Â Â Â  Action for issuance or violation of stalking protective order; attorney fees

30.867Â Â Â Â Â Â  Action for violation of criminal laws relating to involuntary servitude or trafficking in persons

30.868Â Â Â Â Â Â  Civil damages for custodial interference; attorney fees

30.870Â Â Â Â Â Â  Definitions for ORS 30.870 and 30.875

30.875Â Â Â Â Â Â  Civil damages for shoplifting or taking of agricultural produce

30.876Â Â Â Â Â Â  Treble damages and costs in actions arising out of interference with agricultural research

30.877Â Â Â Â Â Â  Treble damages and costs in actions arising out of research and animal interference and arising out of interference with livestock production

30.882Â Â Â Â Â Â  Award of liquidated damages to sports official subjected to offensive physical contact; attorney fees

30.890Â Â Â Â Â Â  Liability of food gleaners, donors and distributors

30.892Â Â Â Â Â Â  Liability of donors and distributors of general merchandise and household items

PRODUCT LIABILITY ACTIONS

30.900Â Â Â Â Â Â  ÂProduct liability civil actionÂ defined

30.905Â Â Â Â Â Â  Time limitation for commencement of action

30.907Â Â Â Â Â Â  Action for damages from asbestos-related disease; limitations

30.908Â Â Â Â Â Â  Action arising out of injury from breast implants; limitations

30.910Â Â Â Â Â Â  Product disputably presumed not unreasonably dangerous

30.915Â Â Â Â Â Â  Defenses

30.920Â Â Â Â Â Â  When seller or lessor of product liable; effect of liability rule

30.925Â Â Â Â Â Â  Punitive damages

30.927Â Â Â Â Â Â  When manufacturer of drug not liable for punitive damages; exceptions

FARMING AND
FOREST
PRACTICES

30.930Â Â Â Â Â Â  Definitions for ORS 30.930 to 30.947

30.931Â Â Â Â Â Â  Transport or movement of equipment, device, vehicle or livestock as farming or forest practice

30.932Â Â Â Â Â Â  Definition of ÂnuisanceÂ or ÂtrespassÂ

30.933Â Â Â Â Â Â  Legislative findings; policy

30.934Â Â Â Â Â Â  Prohibition on local laws that make forest practice a nuisance or trespass; exceptions

30.935Â Â Â Â Â Â  Prohibition on local laws that make farm practice a nuisance or trespass

30.936Â Â Â Â Â Â  Immunity from private action based on farming or forest practice on certain lands; exceptions

30.937Â Â Â Â Â Â  Immunity from private action based on farming or forest practice allowed as preexisting nonconforming use; exceptions

30.938Â Â Â Â Â Â  Attorney fees and costs

30.939Â Â Â Â Â Â  When use of pesticide considered farming or forest practice

30.940Â Â Â Â Â Â  Effect on other remedies

30.942Â Â Â Â Â Â  Rules

30.943Â Â Â Â Â Â  Certain agencies not required to investigate complaints based on farming or forest practice

30.947Â Â Â Â Â Â  Effect of siting of destination resorts or other nonfarm or nonforest uses

ACTIONS ARISING OUT OF FOOD-RELATED CONDITION

30.961Â Â Â Â Â Â  Actions against sellers of food for food-related condition

30.963Â Â Â Â Â Â  Claim requirements for actions involving food-related conditions

SKIING ACTIVITIES

30.970Â Â Â Â Â Â  Definitions for ORS 30.970 to 30.990

30.975Â Â Â Â Â Â  Skiers assume certain risks

30.980Â Â Â Â Â Â  Notice to ski area operator of injury to skier; injuries resulting in death; statute of limitations; informing skiers of notice requirements

30.985Â Â Â Â Â Â  Duties of skiers; effect of failure to comply

30.990Â Â Â Â Â Â  Operators required to give skiers notice of duties

ACTIONS FOR INJURY OR DEATH

Â Â Â Â Â  30.010 Who may maintain action for injury or death of child. (1) A parent having custody of a child of the parent may maintain an action for the injury of the child.

Â Â Â Â Â  (2) A parent may recover damages for the death of a child of the parent only under ORS 30.020. [Amended by 1961 c.344 Â§102; 1973 c.718 Â§1; 2003 c.14 Â§16]

Â Â Â Â Â  30.020 Action for wrongful death; when commenced; damages. (1) When the death of a person is caused by the wrongful act or omission of another, the personal representative of the decedent, for the benefit of the decedentÂs surviving spouse, surviving children, surviving parents and other individuals, if any, who under the law of intestate succession of the state of the decedentÂs domicile would be entitled to inherit the personal property of the decedent, and for the benefit of any stepchild or stepparent whether that stepchild or stepparent would be entitled to inherit the personal property of the decedent or not, may maintain an action against the wrongdoer, if the decedent might have maintained an action, had the decedent lived, against the wrongdoer for an injury done by the same act or omission. The action shall be commenced within three years after the injury causing the death of the decedent is discovered or reasonably should have been discovered by the decedent, by the personal representative or by a person for whose benefit the action may be brought under this section if that person is not the wrongdoer. In no case may an action be commenced later than the earliest of:

Â Â Â Â Â  (a) Three years after the death of the decedent; or

Â Â Â Â Â  (b) The longest of any other period for commencing an action under a statute of ultimate repose that applies to the act or omission causing the injury, including but not limited to the statutes of ultimate repose provided for in ORS 12.110 (4), 12.115, 12.135, 12.137 and 30.905.

Â Â Â Â Â  (2) In an action under this section damages may be awarded in an amount which:

Â Â Â Â Â  (a) Includes reasonable charges necessarily incurred for doctorsÂ services, hospital services, nursing services, other medical services, burial services and memorial services rendered for the decedent;

Â Â Â Â Â  (b) Would justly, fairly and reasonably have compensated the decedent for disability, pain, suffering and loss of income during the period between injury to the decedent and the decedentÂs death;

Â Â Â Â Â  (c) Justly, fairly and reasonably compensates for pecuniary loss to the decedentÂs estate;

Â Â Â Â Â  (d) Justly, fairly and reasonably compensates the decedentÂs spouse, children, stepchildren, stepparents and parents for pecuniary loss and for loss of the society, companionship and services of the decedent; and

Â Â Â Â Â  (e) Separately stated in finding or verdict, the punitive damages, if any, which the decedent would have been entitled to recover from the wrongdoer if the decedent had lived.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) Two persons shall be considered to have a stepchild-stepparent relationship if one of the biological parents of the stepchild, while the stepchild is a minor and in the custody of this first biological parent, marries the stepparent who is not the second biological parent or the adoptive parent of the stepchild;

Â Â Â Â Â  (b) The stepchild-stepparent relationship shall remain in effect even though the stepchild is older than the age of majority or has been emancipated;

Â Â Â Â Â  (c) The stepchild-stepparent relationship shall remain in effect even though one or both of the biological parents of the stepchild die; and

Â Â Â Â Â  (d) The stepchild-stepparent relationship shall end upon the divorce of the biological parent and the stepparent. [Amended by 1953 c.600 Â§3; 1961 c.437 Â§1; 1967 c.544 Â§1; 1973 c.718 Â§2; 1991 c.471 Â§1; 1991 c.608 Â§1; 1995 c.618 Â§19]

Â Â Â Â Â  30.030 Distribution of damages. (1) Upon settlement of a claim, or recovery of judgment in an action, for damages for wrongful death, by the personal representative of a decedent under ORS 30.020, the amount of damages so accepted or recovered shall be distributed in the manner prescribed in this section.

Â Â Â Â Â  (2) The personal representative shall make payment or reimbursement for costs, expenses and fees incurred in prosecution or enforcement of the claim, action or judgment.

Â Â Â Â Â  (3) The personal representative shall make payment or reimbursement for reasonable charges necessarily incurred for doctorsÂ services, hospital services, nursing services or other medical services, burial services and memorial services rendered for the decedent.

Â Â Â Â Â  (4) If under ORS 30.040 or 30.050 or by agreement of the beneficiaries a portion of the damages so accepted or recovered is apportioned to a beneficiary as recovery for loss described in ORS 30.020 (2)(d), the personal representative shall distribute that portion to the beneficiary.

Â Â Â Â Â  (5) The remainder of damages accepted or recovered shall be distributed to the beneficiaries in the proportions prescribed under the laws of intestate succession of the state of decedentÂs domicile, but no such damages shall be subject to payment of taxes or claims against the decedentÂs estate. [Amended by 1973 c.718 Â§3]

Â Â Â Â Â  30.040 Apportionment among dependents upon settlement. Except when all beneficiaries otherwise agree, if settlement, with or without action, is effected and there is more than one beneficiary, the amount to be distributed to each beneficiary as recovery for loss described in ORS 30.020 (2)(d) shall be apportioned by the probate court to each beneficiary in accordance with the beneficiaryÂs loss. [Amended by 1973 c.718 Â§4]

Â Â Â Â Â  30.050 Apportionment among dependents after judgment. Except when all beneficiaries otherwise agree, if the action described in ORS 30.020 is brought, and a judgment for the plaintiff is given, and there is more than one beneficiary, the amount to be distributed to each beneficiary as recovery for loss described in ORS 30.020 (2)(d) shall be apportioned by the trial court to each beneficiary in accordance with the beneficiaryÂs loss. [Amended by 1973 c.718 Â§5]

Â Â Â Â Â  30.060 Appeal from order of distribution or apportionment. In the case of an order of distribution under ORS 30.030 (5) or an order of apportionment made under either ORS 30.040 or 30.050, any individual who in the probate court or trial court claims to be a beneficiary may appeal therefrom, or from any part thereof, to the Court of Appeals, within the time, in the manner and with like effect as though such order was a judgment of the circuit court. [Amended by 1973 c.718 Â§6]

Â Â Â Â Â  30.070 Settlement; discharge of claim. The personal representative of the decedent, with the approval of the court of appointment, shall have full power to compromise and settle any claim of the class described in ORS 30.030, whether the claim is reduced to judgment or not, and to execute such releases and other instruments as may be necessary to satisfy and discharge the claim. The party paying any such claim or judgment, whether in full or in part, or in an amount agreed upon in compromise, shall not be required to see that the amount paid is applied or apportioned as provided in ORS 30.030 to 30.060, but shall be fully discharged from all liability on payment to the personal representative.

Â Â Â Â Â  30.075 Procedure upon death of injured person. (1) Causes of action arising out of injuries to a person, caused by the wrongful act or omission of another, shall not abate upon the death of the injured person, and the personal representatives of the decedent may maintain an action against the wrongdoer, if the decedent might have maintained an action, had the decedent lived, against the wrongdoer for an injury done by the same act or omission. The action shall be commenced within the limitations established in ORS 12.110 by the injured person and continued by the personal representatives under this section, or within three years by the personal representatives if not commenced prior to death.

Â Â Â Â Â  (2) In any such action the court may award to the prevailing party, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to an action for damages arising out of injuries that result in death. If an action for wrongful death under ORS 30.020 is brought, recovery of damages for disability, pain, suffering and loss of income during the period between injury to the decedent and the resulting death of the decedent may only be recovered in the wrongful death action, and the provisions of subsection (2) of this section are not applicable to the recovery. [1965 c.620 Â§4; 1971 c.473 Â§2; 1981 c.810 Â§1; 1981 c.897 Â§6; 1995 c.618 Â§21]

Â Â Â Â Â  30.080 Effect of death of wrongdoer. Claims for relief arising out of injury to or death of a person, caused by the wrongful act or negligence of another, shall not abate upon the death of the wrongdoer, and the injured person or the personal representatives of the one meeting death, as above stated, shall have a claim for relief against the personal representatives of the wrongdoer as if the wrongdoer had survived, except for those damages provided for in ORS 30.020 (2)(e). [Amended by 1953 c.600 Â§3; 1961 c.437 Â§2; 1967 c.544 Â§2; 1973 c.742 Â§1; 1983 c.662 Â§1]

Â Â Â Â Â  30.085 [1987 c.774 Â§10; 1997 c.734 Â§1; renumbered 30.698 in 1997]

Â Â Â Â Â  30.090 Appointment of administrator of estate of wrongdoer. If no probate of the estate of the wrongdoer has been instituted within 60 days from the death of the wrongdoer, the court, upon motion of the injured person, or of the personal representatives of one meeting death, as stated in ORS 30.080, shall appoint an administrator of the estate of the wrongdoer.

Â Â Â Â Â  30.100 Substitution of personal representative as party defendant. In the event of the death of a wrongdoer, as designated in ORS 30.080, while an action is pending, the court, upon motion of the plaintiff, shall cause to be substituted as defendant the personal representative of the wrongdoer, and the action shall continue against such personal representative.

ACTIONS BY GUEST PASSENGERS

Â Â Â Â Â  30.110 [Repealed by 1961 c.578 Â§1 (30.115 enacted in lieu of 30.110 and 30.120)]

Â Â Â Â Â  30.115 Aircraft and watercraft guest passengers; definitions. No person transported by the owner or operator of an aircraft or a watercraft as a guest without payment for such transportation, shall have a cause of action for damages against the owner or operator for injury, death or loss, in case of accident, unless the accident was intentional on the part of the owner or operator or caused by the gross negligence or intoxication of the owner or operator. As used in this section:

Â Â Â Â Â  (1) ÂPaymentÂ means a substantial benefit in a material or business sense conferred upon the owner or operator of the conveyance and which is a substantial motivating factor for the transportation, and it does not include a mere gratuity or social amenity.

Â Â Â Â Â  (2) ÂGross negligenceÂ refers to negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others. [1961 c.578 Â§2 (30.115 enacted in lieu of 30.110 and 30.120); 1979 c.866 Â§7]

Â Â Â Â Â  30.120 [Repealed by 1961 c.578 Â§1 (30.115 enacted in lieu of 30.110 and 30.120)]

Â Â Â Â Â  30.130 Public carriers by aircraft and prospective aircraft purchasers. ORS 30.115 shall not relieve a public carrier by aircraft, or any owner or operator of aircraft while the same is being demonstrated to a prospective purchaser, of responsibility for any injuries sustained by a passenger.

LIABILITY OF CERTAIN PERSONS PROVIDING MOTOR VEHICLES

Â Â Â Â Â  30.135 Liability of certain persons that lend, rent, donate use of, make available for test drive or otherwise provide motor vehicle. (1) Subject to the provisions of this section, a person that lends, rents, donates use of, makes available for test drive or otherwise provides a motor vehicle, as defined in ORS 801.360, to another person is not liable for any injury, death or damage that arises out of the use of that motor vehicle by the other person, unless the person providing the motor vehicle is negligent in maintaining the motor vehicle or in providing the motor vehicle and the injury, death or damage results from that negligence.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies only if the person providing the motor vehicle is engaged in the business of selling, renting, leasing or repairing motor vehicles and the motor vehicle is provided to another person in the course of that business.

Â Â Â Â Â  (3) The limitation on liability provided by this section applies only if there is a written agreement between the person providing the motor vehicle and the person receiving the motor vehicle, and the agreement specifically indicates that the person receiving the motor vehicle is liable for any injury, death or damage arising out of the use of the motor vehicle. The limitation on liability provided by this section applies to injury, death or damage suffered during the period specified in the written agreement, or until the return of the motor vehicle, whichever is later.

Â Â Â Â Â  (4) The limitation on liability provided by this section applies without regard to whether the motor vehicle is provided for consideration or is provided without charge.

Â Â Â Â Â  (5) Nothing in this section affects the liability of a manufacturer, distributor, seller or lessor of a product under the provisions of ORS 30.900 to 30.920.

Â Â Â Â Â  (6) Nothing in this section increases, reduces or relates to those obligations that a self-insurer may choose to undertake pursuant to ORS 806.130. Nothing in ORS 806.130 increases, reduces or relates to the limitations of this section. [1999 c.438 Â§1; 2001 c.291 Â§1; 2003 c.331 Â§1; 2007 c.287 Â§4]

ACTIONS ON CERTAIN CONSTRUCTION AGREEMENTS

Â Â Â Â Â  30.140 Certain indemnification provisions in construction agreement void. (1) Except to the extent provided under subsection (2) of this section, any provision in a construction agreement that requires a person or that personÂs surety or insurer to indemnify another against liability for damage arising out of death or bodily injury to persons or damage to property caused in whole or in part by the negligence of the indemnitee is void.

Â Â Â Â Â  (2) This section does not affect any provision in a construction agreement that requires a person or that personÂs surety or insurer to indemnify another against liability for damage arising out of death or bodily injury to persons or damage to property to the extent that the death or bodily injury to persons or damage to property arises out of the fault of the indemnitor, or the fault of the indemnitorÂs agents, representatives or subcontractors.

Â Â Â Â Â  (3) As used in this section, Âconstruction agreementÂ means any written agreement for the planning, design, construction, alteration, repair, improvement or maintenance of any building, highway, road excavation or other structure, project, development or improvement attached to real estate including moving, demolition or tunneling in connection therewith.

Â Â Â Â Â  (4) This section does not apply to:

Â Â Â Â Â  (a) Any real property lease or rental agreement between a landlord and tenant whether or not any provision of the lease or rental agreement relates to or involves planning, design, construction, alteration, repair, improvement or maintenance as long as the predominant purpose of the lease or rental agreement is not planning, design, construction, alteration, repair, improvement or maintenance of real property; or

Â Â Â Â Â  (b) Any personal property lease or rental agreement.

Â Â Â Â Â  (5) No provision of this section shall be construed to apply to a ÂrailroadÂ as defined in ORS 824.200. [1973 c.570 Â§Â§1,2; 1987 c.774 Â§25; 1995 c.704 Â§1; 1997 c.858 Â§1; 2007 c.413 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 413, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 30.140 by section 1 of this 2007 Act apply only to construction agreements entered into on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.413 Â§2]

Â Â Â Â Â  30.142 [2001 c.616 Â§1; renumbered 31.150 in 2003]

Â Â Â Â Â  30.144 [2001 c.616 Â§2; renumbered 31.152 in 2003]

Â Â Â Â Â  30.146 [2001 c.616 Â§3; renumbered 31.155 in 2003]

Â Â Â Â Â  30.150 [Formerly 30.760; renumbered 31.200 in 2003]

Â Â Â Â Â  30.155 [1955 c.365 Â§1; renumbered 31.205 in 2003]

Â Â Â Â Â  30.160 [1955 c.365 Â§2; renumbered 31.210 in 2003]

Â Â Â Â Â  30.165 [1955 c.365 Â§3; 1991 c.249 Â§4; renumbered 31.215 in 2003]

Â Â Â Â Â  30.170 [1955 c.365 Â§4; renumbered 31.220 in 2003]

Â Â Â Â Â  30.175 [1955 c.365 Â§5; renumbered 31.225 in 2003]

ACTIONS AGAINST FORMER EMPLOYER FOR DISCLOSURE OF INFORMATION

Â Â Â Â Â  30.178 Liability of employer for disclosing information about employee to new employer; no action based on compelled self-publication. (1) An employer who discloses information about a former employeeÂs job performance to a prospective employer of the former employee upon request of the prospective employer or of the former employee is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, is immune from civil liability for such disclosure or its consequences. For purposes of this section, the presumption of good faith is rebutted upon a showing that the information disclosed by the employer was knowingly false or deliberately misleading, was rendered with malicious purpose or violated any civil right of the former employee protected under ORS chapter 659 or 659A.

Â Â Â Â Â  (2) A civil action for defamation may not be maintained against an employer by an employee who is terminated by the employer based on a claim that in seeking subsequent employment the former employee will be forced to reveal the reasons given by the employer for the termination. [1995 c.330 Â§1; 1997 c.754 Â§1; 2001 c.621 Â§68]

ACTIONS ARISING OUT OF THE PROVISION OF UTILITY SERVICES

Â Â Â Â Â  30.180 Definitions for ORS 30.180 to 30.186. As used in ORS 30.180 to 30.186:

Â Â Â Â Â  (1) ÂCustomerÂ means the person in whose name a utility service is provided.

Â Â Â Â Â  (2) ÂDivertÂ means to change the intended course or path of the utility service without the authorization or consent of the utility.

Â Â Â Â Â  (3) ÂPersonÂ means any individual, partnership, firm, association, corporation or government agency.

Â Â Â Â Â  (4) ÂReconnectionÂ means the commencement of utility service to a customer or other person after service has been lawfully disconnected by the utility.

Â Â Â Â Â  (5) ÂTamperÂ means to rearrange, injure, alter, interfere with or otherwise prevent from performing the normal or customary function.

Â Â Â Â Â  (6) ÂUtilityÂ means a private corporation, a municipal corporation or an agency thereof, any other public corporation or any district that provides electricity, gas, water, telephone or cable television to customers on a retail or wholesale basis.

Â Â Â Â Â  (7) ÂUtility serviceÂ means the provision of electricity, gas, water, telephone, cable television, electronic communications, steam or any other service or commodity furnished by the utility for compensation. [1989 c.670 Â§3]

Â Â Â Â Â  30.182 Civil action for taking of or tampering with utility services. A utility may bring a civil action for damages against any person who knowingly and willfully commits, authorizes, solicits, aids, abets or attempts to:

Â Â Â Â Â  (1) Divert, or cause to be diverted, utility services by any means whatsoever;

Â Â Â Â Â  (2) Make, or cause to be made, any connection or reconnection with property owned or used by the utility to provide utility service without the authorization or consent of the utility;

Â Â Â Â Â  (3) Prevent any utility meter or other device used in determining the charge for utility services from accurately performing its measuring function by tampering or by any other means;

Â Â Â Â Â  (4) Tamper with any property owned or used by the utility to provide utility services; or

Â Â Â Â Â  (5) Use or receive the direct benefit of all or a portion of the utility service with knowledge of, or reason to believe that, the diversion, tampering or unauthorized connection existed at the time of the use or that the use or receipt was without the authorization or consent of the utility. [1989 c.670 Â§1]

Â Â Â Â Â  30.184 Amount recoverable; attorney fees. In any civil action brought under this section, the utility shall recover from the defendant the greater of actual damages, if any, or $100. Actual damages include the costs incurred on account of the bypassing, tampering or unauthorized reconnection, including but not limited to costs and expenses for investigation, disconnection, reconnection and service calls. The utility may recover punitive damages in addition to actual damages. The court may award reasonable attorney fees and expert witness fees to the prevailing party in an action under this section. [1989 c.670 Â§2; 1993 c.217 Â§1; 1995 c.618 Â§22]

Â Â Â Â Â  30.186 Remedies not exclusive. The remedies provided in ORS 30.180 to 30.186 are in addition to, and not in lieu of, any and all other remedies, both civil and criminal, provided by law. [1989 c.670 Â§4]

Â Â Â Â Â  30.190 [1981 c.785 Â§3; 1983 c.521 Â§3; 1995 c.618 Â§23; renumbered 30.198 in 1999]

ACTIONS ARISING OUT OF THE PROVISION OF CABLE SERVICES

Â Â Â Â Â  30.192 Definitions for ORS 30.192 to 30.196. As used in ORS 30.192 to 30.196:

Â Â Â Â Â  (1) ÂCable operatorÂ means a person who:

Â Â Â Â Â  (a) Lawfully provides cable service over a cable system in which the person, directly or through one or more affiliates, owns a significant interest; or

Â Â Â Â Â  (b) Lawfully controls or is responsible for the management and operation of a cable system through an arrangement.

Â Â Â Â Â  (2) ÂCable serviceÂ means:

Â Â Â Â Â  (a) One-way transmission to subscribers of a video programming service;

Â Â Â Â Â  (b) Two-way interactive services delivered over a cable system; or

Â Â Â Â Â  (c) Any communication with subscribers necessary for the use of video programming or interactive service.

Â Â Â Â Â  (3) ÂCable systemÂ means a facility consisting of closed transmission paths and associated signal operation, reception and control equipment that is designed to provide cable service. [1999 c.705 Â§1]

Â Â Â Â Â  30.194 Prohibitions relating to cable services. A person shall not knowingly:

Â Â Â Â Â  (1) Obtain cable service from a cable operator by trick, artifice, deception, use of an unauthorized device or decoder, or other means without authorization or with the intent to deprive the cable operator of lawful compensation for services rendered;

Â Â Â Â Â  (2) Make or maintain, without authorization from or payment to a cable operator, a connection or connections, whether physical, electrical, mechanical, acoustical or otherwise with any cable, wire, component or other device used for the distribution of cable services, except that nothing in this subsection is intended to make unlawful circumstances in which the person has attached a wire or cable to extend authorized or paid cable services to an additional outlet or in which the cable operator has failed to disconnect previously authorized or paid cable service;

Â Â Â Â Â  (3) Modify, alter or maintain a modification or alteration to a device installed by a cable operator if the modification or alteration is for the purpose of intercepting or otherwise receiving cable service without authorization from or payment to the cable operator;

Â Â Â Â Â  (4) Possess, with intent to receive cable services without authorization from or payment to a cable operator, a printed circuit board or other device designed in whole or in part to facilitate:

Â Â Â Â Â  (a) Receiving cable services offered for sale over a cable system; or

Â Â Â Â Â  (b) Performing or facilitating any act described in subsections (1) to (3) of this section;

Â Â Â Â Â  (5) Manufacture, import into this state, distribute, sell, lease or offer for sale or lease, with intent to promote the receipt of cable services without authorization from or payment to a cable operator, any printed circuit board, plan or other device, or a kit for such a device, designed in whole or in part to facilitate:

Â Â Â Â Â  (a) Receiving cable services offered for sale over a cable system; or

Â Â Â Â Â  (b) Performing or facilitating any act described in subsections (1) to (3) of this section; or

Â Â Â Â Â  (6) Fail to return or surrender, upon demand and after service has been terminated, equipment provided by a cable operator to receive cable service. [1999 c.705 Â§2]

Â Â Â Â Â  30.195 Civil action for violation of prohibitions relating to cable services. (1) A cable operator may bring a civil action for damages against any person who violates any provision of ORS 30.194.

Â Â Â Â Â  (2) A cable operator who alleges a violation of ORS 30.194 may file for injunctive relief in the circuit court for the county where the alleged violation occurred or is occurring.

Â Â Â Â Â  (3) A cable operator who files an action under this section is not required to plead damages with particularity as a condition of filing or maintaining the action.

Â Â Â Â Â  (4) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (1) if the person is in actual possession of a device that permits the reception of unauthorized cable services for which payment has not been made and for which no legitimate purpose exists.

Â Â Â Â Â  (5) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (2) if cable service to the personÂs business or residence was disconnected by a cable operator, notice of the disconnection was provided to the person by certified mail, and a connection exists at the personÂs business or residence after the date of the notice.

Â Â Â Â Â  (6) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (3) if the cable operator as standard procedure:

Â Â Â Â Â  (a) Places written warning labels on its converters or decoders indicating that tampering with the devices is a violation of law and a converter or decoder is found to have been tampered with, altered or modified to allow the reception of cable services without authorization from or payment to the cable operator; or

Â Â Â Â Â  (b) Seals its converters or decoders with a label or mechanical device and the label or device has been removed or broken.

Â Â Â Â Â  (7) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (4) if a person possesses 10 or more printed circuit boards or other devices designed to receive cable services. A person who is found to have violated ORS 30.194 (4) shall be subject to penalties described in ORS 30.196 (2).

Â Â Â Â Â  (8) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (5) if the person made representations to a buyer that the device offered for sale would allow the purchaser to obtain cable service without authorization from or payment to a cable operator. A person who is found to have violated ORS 30.194 (5) shall be subject to penalties described in ORS 30.196 (2).

Â Â Â Â Â  (9) In any action brought under this section, there shall be a rebuttable presumption that a person has violated ORS 30.194 (6) if a cable operator sent to the person by certified mail, at the most recent address for the person shown in the records of the cable operator, a written demand for the return of converters, decoders or other equipment owned by the cable operator. The demand shall allow the person to make reasonable arrangements to return the equipment within 15 days of receiving the notice. Reasonable arrangements may include a request that the cable operator pick up the equipment, subject to the cable operators written policies.

Â Â Â Â Â  (10) Statements from a manufacturer or retailer regarding the intended use or uses of a product shall not constitute a defense to an alleged violation of ORS 30.194 (5). [1999 c.705 Â§3]

Â Â Â Â Â  30.196 Amount recoverable; attorney fees. (1) In addition to any other penalty provided by law, a cable operator who prevails on a claim under ORS 30.195 may recover the amount of $3,000.

Â Â Â Â Â  (2)(a) A court may increase an award under subsection (1) of this section to an amount not to exceed $50,000 if the court determines that the violation was committed for purposes of commercial advantage.

Â Â Â Â Â  (b) As used in this subsection, Âcommercial advantageÂ does not include any monetary gain realized by a personÂs private use of unauthorized cable services.

Â Â Â Â Â  (3) The prevailing party in an action brought under ORS 30.195 shall be awarded reasonable court costs and attorney fees and all costs including but not limited to the cost of investigation, disconnection or reconnection, service calls, labor, equipment and expert testimony. [1999 c.705 Â§4]

ACTIONS FOR INTIMIDATION

Â Â Â Â Â  30.198 Civil action for intimidation; remedies; attorney fees; liability of parents. (1) Irrespective of any criminal prosecution or the result thereof, any person injured by a violation of ORS 166.155 or 166.165 shall have a civil action to secure an injunction, damages or other appropriate relief against any and all persons whose actions are unlawful under ORS 166.155 and 166.165.

Â Â Â Â Â  (2) Upon prevailing in such action, the plaintiff may recover:

Â Â Â Â Â  (a) Both special and general damages, including damages for emotional distress; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (3) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (4) The parent, parents or legal guardian of an unemancipated minor shall be liable for any judgment recovered against such minor under this section, in an amount not to exceed $5,000. [Formerly 30.190]

Â Â Â Â Â  30.200 Action by district attorney; effect on others. If any district attorney has reasonable cause to believe that any person or group of persons is engaged in violation of ORS 166.155 or 166.165, the district attorney may bring a civil claim for relief in the appropriate court, setting forth facts pertaining to such violation, and request such relief as may be necessary to restrain or prevent such violation. Any claim for relief under this section does not prevent any person from seeking any other remedy otherwise available under law. [1981 c.785 Â§4]

ACTIONS ON OFFICIAL BONDS

Â Â Â Â Â  30.210 To whom official bonds are security. The official undertaking or other security of a public officer to the state, or to any county, city or other public corporation of like character therein, is a security to the state, county, city or public corporation, as the case may be, and also, to all persons severally for the official delinquencies against which it is intended to provide.

Â Â Â Â Â  30.220 Parties. When a public officer by official misconduct or neglect of duty forfeits an official undertaking or other security of the public officer, or renders the sureties of the public officer liable thereon, any person injured by the misconduct or neglect, or who is by law entitled to the benefit of the security, may maintain an action thereon in the name of the person, against the officer and the sureties of the officer, to recover the amount to which the person may by reason thereof be entitled.

Â Â Â Â Â  30.230 Leave to begin action. Before an action can be commenced by a plaintiff other than the state, or the public corporation named in the undertaking or security, leave shall be obtained of the court or judge thereof where the action is triable. Such leave shall be granted upon the production of a certified copy of the undertaking or security, and an affidavit of the plaintiff or some person on behalf of the plaintiff showing the delinquency; but if the matters set forth in the affidavit are such that, if true, the party applying would clearly not be entitled to recover in the action, the leave shall not be granted. If it does not appear from the complaint that leave has been granted, the defendant on motion shall be entitled to judgment of dismissal without prejudice; if it does, the defendant may controvert the allegation, and if the issue be found in favor of the defendant, judgment shall be given accordingly. [Amended by 1979 c.284 Â§63]

Â Â Â Â Â  30.240 Subsequent delinquencies on same bond. A judgment in favor of a party for one delinquency shall not preclude the same or another party from maintaining another action on the same undertaking or security for another delinquency.

Â Â Â Â Â  30.250 Amount of judgment. In an action upon an official undertaking or security, if judgments have already been recovered on the same undertaking or security against the surety therein, other than by confession, and if such recovery is established on the trial, judgment shall not be given against the surety for an amount exceeding the difference between the amount of the penalty and the amount that already has been recovered against the surety.

TORT ACTIONS AGAINST PUBLIC BODIES

(Generally)

Â Â Â Â Â  30.260 Definitions for ORS 30.260 to 30.300. As used in ORS 30.260 to 30.300, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the group or officer in which the controlling authority of any public body is vested.

Â Â Â Â Â  (4) ÂPublic bodyÂ means:

Â Â Â Â Â  (a) The state and any department, agency, board or commission of the state;

Â Â Â Â Â  (b) Any city, county, school district or other political subdivision or municipal or public corporation and any instrumentality thereof;

Â Â Â Â Â  (c) Any intergovernmental agency, department, council, joint board of control created under ORS 190.125 or other like entity which is created under ORS 190.003 to 190.130, and which does not act under the direction and control of any single member government;

Â Â Â Â Â  (d) Any nonprofit corporation that is organized and existing under ORS chapter 65 and that has only political subdivisions or municipal, quasi-municipal or public corporations in this state as members;

Â Â Â Â Â  (e) A private child-caring agency, as defined in ORS 418.205, that meets the criteria specified in ORS 278.322 (1)(a) and that receives more than 50 percent of its funding from the state for the purpose of providing residential treatment to children who have been placed in the care and custody of the state or that provides residential treatment to children more than half of whom have been placed in the care and custody of the state; or

Â Â Â Â Â  (f) A private, nonprofit organization that provides public transportation services if more than 50 percent of the organizationÂs funding for the purpose of providing public transportation services is received from governmental bodies.

Â Â Â Â Â  (5) ÂStateÂ means the state or any branch, department, agency, board or commission of the state.

Â Â Â Â Â  (6) ÂLocal public bodyÂ means any public body other than the state.

Â Â Â Â Â  (7) ÂNuclear incidentÂ has the meaning given that term in 42 U.S.C. 2014(q).

Â Â Â Â Â  (8) ÂTortÂ means the breach of a legal duty that is imposed by law, other than a duty arising from contract or quasi-contract, the breach of which results in injury to a specific person or persons for which the law provides a civil right of action for damages or for a protective remedy. [1967 c.627 Â§1; 1975 c.609 Â§11; 1977 c.823 Â§1; 1981 c.109 Â§1; 1987 c.915 Â§9; subsections (7) and (8) enacted as 1987 c.705 Â§6; 1989 c.905 Â§1; 1989 c.1004 Â§2; 1993 c.500 Â§3; 1997 c.215 Â§4; 2005 c.684 Â§1; 2005 c.798 Â§2]

Â Â Â Â Â  30.261 Limitation on applicability of ORS 30.260 to 30.300 to certain private, nonprofit organizations. A private, nonprofit organization described under ORS 30.260 (4)(f) is subject to ORS 30.260 to 30.300 only for the purposes of providing public transportation services. [2005 c.684 Â§4]

Â Â Â Â Â  Note: 30.261 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.262 Certain nonprofit facilities and homes public bodies for purposes of ORS 30.260 to 30.300. (1) The following facilities and training homes are public bodies for the purposes of ORS 30.260 to 30.300:

Â Â Â Â Â  (a) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives more than 50 percent of its funding from the state or a political subdivision of the state for the purpose of providing residential or vocational services to individuals with mental retardation or developmental disabilities.

Â Â Â Â Â  (b) A nonprofit residential training facility as defined in ORS 443.400, nonprofit residential training home as defined in ORS 443.400 or nonprofit facility as defined in ORS 427.005, organized and existing under ORS chapter 65, that receives less than 50 percent of its funding from the state or a political subdivision of the state but that provides residential or vocational services to individuals with mental retardation or developmental disabilities, more than half of whom are eligible for funding for services by the Department of Human Services under criteria established by the department.

Â Â Â Â Â  (2) The provisions of this section apply only to a nonprofit residential training facility, nonprofit residential training home or nonprofit facility that provides services to individuals with mental retardation or developmental disabilities under a contract with:

Â Â Â Â Â  (a) The Department of Human Services; or

Â Â Â Â Â  (b) A community mental health and developmental disabilities program established pursuant to ORS 430.620. [1997 c.579 Â§2; 2001 c.900 Â§9; 2007 c.70 Â§8]

Â Â Â Â Â  Note: 30.262 was added to and made a part of 30.260 to 30.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.264 Liability insurance for students involved in off-campus experiential activities; coverage under ORS 30.260 to 30.300. (1) The State Board of Higher Education may authorize higher education institutions under the control of the board to provide liability insurance coverage for students involved in off-campus experiential activities, including, but not limited to, student teaching, internships, clinical experiences, capstone projects and related activities.

Â Â Â Â Â  (2) If commercial liability insurance coverage is not available to higher education institutions, students participating in the activities described in subsection (1) of this section shall be considered to be acting within the course and scope of state employment duties for purposes of ORS 30.260 to 30.300. [2001 c.370 Â§2]

Â Â Â Â Â  30.265 Scope of liability of public body, officers, employees and agents; liability in nuclear incident. (1) Subject to the limitations of ORS 30.260 to 30.300, every public body is subject to action or suit for its torts and those of its officers, employees and agents acting within the scope of their employment or duties, whether arising out of a governmental or proprietary function or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598. The sole cause of action for any tort of officers, employees or agents of a public body acting within the scope of their employment or duties and eligible for representation and indemnification under ORS 30.285 or 30.287 shall be an action against the public body only. The remedy provided by ORS 30.260 to 30.300 is exclusive of any other action or suit against any such officer, employee or agent of a public body whose act or omission within the scope of the officerÂs, employeeÂs or agentÂs employment or duties gives rise to the action or suit. No other form of civil action or suit shall be permitted. If an action or suit is filed against an officer, employee or agent of a public body, on appropriate motion the public body shall be substituted as the only defendant. Substitution of the public body as the defendant does not exempt the public body from making any report required under ORS 742.400.

Â Â Â Â Â  (2) Every public body is immune from liability for any claim for injury to or death of any person or injury to property resulting from an act or omission of an officer, employee or agent of a public body when such officer, employee or agent is immune from liability.

Â Â Â Â Â  (3) Every public body and its officers, employees and agents acting within the scope of their employment or duties, or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598, are immune from liability for:

Â Â Â Â Â  (a) Any claim for injury to or death of any person covered by any workersÂ compensation law.

Â Â Â Â Â  (b) Any claim in connection with the assessment and collection of taxes.

Â Â Â Â Â  (c) Any claim based upon the performance of or the failure to exercise or perform a discretionary function or duty, whether or not the discretion is abused.

Â Â Â Â Â  (d) Any claim that is limited or barred by the provisions of any other statute, including but not limited to any statute of ultimate repose.

Â Â Â Â Â  (e) Any claim arising out of riot, civil commotion or mob action or out of any act or omission in connection with the prevention of any of the foregoing.

Â Â Â Â Â  (f) Any claim arising out of an act done or omitted under apparent authority of a law, resolution, rule or regulation that is unconstitutional, invalid or inapplicable except to the extent that they would have been liable had the law, resolution, rule or regulation been constitutional, valid and applicable, unless such act was done or omitted in bad faith or with malice.

Â Â Â Â Â  (4) Subsection (1) of this section applies to any action of any officer, employee or agent of the state relating to a nuclear incident, whether or not the officer, employee or agent is acting within the scope of employment, and provided the nuclear incident is covered by an insurance or indemnity agreement under 42 U.S.C. 2210.

Â Â Â Â Â  (5) Subsection (3)(c) of this section does not apply to any discretionary act that is found to be the cause or partial cause of a nuclear incident covered by an insurance or indemnity agreement under the provisions of 42 U.S.C. 2210, including but not limited to road design and route selection. [1967 c.627 Â§Â§2,3,10; 1969 c.429 Â§1; 1975 c.609 Â§12; 1977 c.823 Â§2; 1981 c.490 Â§4; 1985 c.731 Â§31; 1987 c.705 Â§7; 1991 c.861 Â§1; 2005 c.22 Â§19; 2007 c.803 Â§4]

Â Â Â Â Â  30.266 [1977 c.781 Â§2; 1981 c.109 Â§2; 1985 c.731 Â§20; 1989 c.873 Â§1; repealed by 1991 c.756 Â§5]

Â Â Â Â Â  30.267 Liability for certain medical treatment at
Oregon
Health and
Science
University
facilities. (1) For the purposes of ORS 30.260 to 30.300, all services constituting patient care, including, but not limited to, inpatient care, outpatient care and all forms of consultation, that are provided on the Oregon Health and Science University campus or in any Oregon Health and Science University clinic are within the scope of their state employment or duties when performed by:

Â Â Â Â Â  (a) Salaried physicians or dentists employed at any full-time equivalent by the Oregon Health and
Science
University
;

Â Â Â Â Â  (b) Nonsalaried or courtesy physicians or dentists affiliated with the Oregon Health and
Science
University
;

Â Â Â Â Â  (c) Medical, dental or nursing students or trainees affiliated with the Oregon Health and
Science
University
;

Â Â Â Â Â  (d) Volunteer physicians or dentists affiliated with the Oregon Health and
Science
University
; or

Â Â Â Â Â  (e) Any nurses, students, orderlies, volunteers, aides or employees of the Oregon Health and
Science
University
.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂNonsalaried or courtesy physician or dentistÂ means a physician or dentist who receives a fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section. The term does not include a physician or dentist described under subsection (1)(a) of this section.

Â Â Â Â Â  (b) ÂVolunteer physician or dentistÂ means a physician or dentist who does not receive a salary, fee or other compensation for those services constituting patient care which are within the scope of state employment or duties under this section. [1977 c.851 Â§2]

Â Â Â Â Â  30.268 Liability for certain medical treatment at facilities other than
Oregon
Health and
Science
University
. (1) For the purposes of ORS 30.260 to 30.300, all services constituting patient care, including, but not limited to, inpatient care, outpatient care and all forms of consultation that are provided at a location other than the Oregon Health and Science University campus or one of the Oregon Health and Science University clinics are within the scope of state employment or duties when:

Â Â Â Â Â  (a) Provided by members of the Oregon Health and
Science
University
faculty or staff, Oregon Health and
Science
University
students under prior written express authorization from the president of the Oregon Health and
Science
University
or a representative of the president to provide those services at that location;

Â Â Â Â Â  (b) The services provided are within the scope of the express authorization; and

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
:

Â Â Â Â Â  (A) Derives revenue in a similar amount or percentage as it would for care rendered on the Oregon Health and Science University campus or at an Oregon Health and Science University clinic; or

Â Â Â Â Â  (B) Is performing a salaried, nonfee-generating or volunteer public community or nonfee-generating educational service by providing the services.

Â Â Â Â Â  (2) For the purposes of ORS 30.260 to 30.300, services constituting patient care that are provided at a location other than the Oregon Health and Science University campus or one of the Oregon Health and Science University clinics are not within the scope of state employment or duties when:

Â Â Â Â Â  (a) Such services constitute an exclusively private relationship between the patient and a person described in subsection (1)(a) of this section; and

Â Â Â Â Â  (b) The requirements of subsection (1)(b) and (c) of this section are not met. [1977 c.851 Â§3; 1995 c.84 Â§1]

Â Â Â Â Â  30.270 Amount of liability. (1) Liability of any public body or its officers, employees or agents acting within the scope of their employment or duties on claims within the scope of ORS 30.260 to 30.300 shall not exceed:

Â Â Â Â Â  (a) $50,000 to any claimant for any number of claims for damage to or destruction of property, including consequential damages, arising out of a single accident or occurrence.

Â Â Â Â Â  (b) $100,000 to any claimant as general and special damages for all other claims arising out of a single accident or occurrence unless those damages exceed $100,000, in which case the claimant may recover additional special damages, but in no event shall the total award of special damages exceed $100,000.

Â Â Â Â Â  (c) $500,000 for any number of claims arising out of a single accident or occurrence.

Â Â Â Â Â  (2) No award for damages on any such claim shall include punitive damages. The limitation imposed by this section on individual claimants includes damages claimed for loss of services or loss of support arising out of the same tort.

Â Â Â Â Â  (3) Where the amount awarded to or settled upon multiple claimants exceeds $500,000, any party may apply to any circuit court to apportion to each claimant the proper share of the total amount limited by subsection (1) of this section. The share apportioned each claimant shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence.

Â Â Â Â Â  (4) Liability of any public body and one or more of its officers, employees or agents, or two or more officers, employees or agents of a public body, on claims arising out of a single accident or occurrence, shall not exceed in the aggregate the amounts limited by subsection (1) of this section.

Â Â Â Â Â  (5) For any claim arising in connection with a nuclear incident, no provision of this section shall limit the amount of damages recoverable for injuries or death or loss of or damage to property, or loss of use of property as a result of a nuclear incident covered by an insurance or indemnity agreement under 42 U.S.C. 2210. [1967 c.627 Â§4; 1969 c.429 Â§2; 1975 c.609 Â§13; 1987 c.705 Â§8; 1987 c.915 Â§13]

Â Â Â Â Â  30.275 Notice of claim; time of notice; time of action. (1) No action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300 shall be maintained unless notice of claim is given as required by this section.

Â Â Â Â Â  (2) Notice of claim shall be given within the following applicable period of time, not including the period, not exceeding 90 days, during which the person injured is unable to give the notice because of the injury or because of minority, incompetency or other incapacity:

Â Â Â Â Â  (a) For wrongful death, within one year after the alleged loss or injury.

Â Â Â Â Â  (b) For all other claims, within 180 days after the alleged loss or injury.

Â Â Â Â Â  (3) Notice of claim required by this section is satisfied by:

Â Â Â Â Â  (a) Formal notice of claim as provided in subsections (4) and (5) of this section;

Â Â Â Â Â  (b) Actual notice of claim as provided in subsection (6) of this section;

Â Â Â Â Â  (c) Commencement of an action on the claim by or on behalf of the claimant within the applicable period of time provided in subsection (2) of this section; or

Â Â Â Â Â  (d) Payment of all or any part of the claim by or on behalf of the public body at any time.

Â Â Â Â Â  (4) Formal notice of claim is a written communication from a claimant or representative of a claimant containing:

Â Â Â Â Â  (a) A statement that a claim for damages is or will be asserted against the public body or an officer, employee or agent of the public body;

Â Â Â Â Â  (b) A description of the time, place and circumstances giving rise to the claim, so far as known to the claimant; and

Â Â Â Â Â  (c) The name of the claimant and the mailing address to which correspondence concerning the claim may be sent.

Â Â Â Â Â  (5) Formal notice of claim shall be given by mail or personal delivery:

Â Â Â Â Â  (a) If the claim is against the state or an officer, employee or agent thereof, to the office of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) If the claim is against a local public body or an officer, employee or agent thereof, to the public body at its principal administrative office, to any member of the governing body of the public body, or to an attorney designated by the governing body as its general counsel.

Â Â Â Â Â  (6) Actual notice of claim is any communication by which any individual to whom notice may be given as provided in subsection (5) of this section or any person responsible for administering tort claims on behalf of the public body acquires actual knowledge of the time, place and circumstances giving rise to the claim, where the communication is such that a reasonable person would conclude that a particular person intends to assert a claim against the public body or an officer, employee or agent of the public body. A person responsible for administering tort claims on behalf of a public body is a person who, acting within the scope of the personÂs responsibility, as an officer, employee or agent of a public body or as an employee or agent of an insurance carrier insuring the public body for risks within the scope of ORS 30.260 to 30.300, engages in investigation, negotiation, adjustment or defense of claims within the scope of ORS 30.260 to 30.300, or in furnishing or accepting forms for claimants to provide claim information, or in supervising any of those activities.

Â Â Â Â Â  (7) In an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300, the plaintiff has the burden of proving that notice of claim was given as required by this section.

Â Â Â Â Â  (8) The requirement that a notice of claim be given under subsections (1) to (7) of this section does not apply if:

Â Â Â Â Â  (a)(A) The claimant was under the age of 18 years when the acts or omissions giving rise to a claim occurred;

Â Â Â Â Â  (B) The claim is against the Department of Human Services or the Oregon Youth Authority; and

Â Â Â Â Â  (C) The claimant was in the custody of the Department of Human Services pursuant to an order of a juvenile court under ORS 419B.150, 419B.185, 419B.337 or 419B.527, or was in the custody of the Oregon Youth Authority under the provisions of ORS 419C.478, 420.011 or 420A.040, when the acts or omissions giving rise to a claim occurred.

Â Â Â Â Â  (b) The claim is against a private, nonprofit organization that provides public transportation services described under ORS 30.260 (4)(f).

Â Â Â Â Â  (9) Except as provided in ORS 12.120, 12.135 and 659A.875, but notwithstanding any other provision of ORS chapter 12 or other statute providing a limitation on the commencement of an action, an action arising from any act or omission of a public body or an officer, employee or agent of a public body within the scope of ORS 30.260 to 30.300 shall be commenced within two years after the alleged loss or injury. [1967 c.627 Â§5; 1969 c.429 Â§3; 1975 c.604 Â§1a; 1975 c.609 Â§14; 1977 c.823 Â§3; 1979 c.284 Â§64; 1981 c.350 Â§1; 1993 c.500 Â§4; 1993 c.515 Â§1; 2001 c.601 Â§1; 2001 c.621 Â§89; 2005 c.684 Â§2]

Â Â Â Â Â  30.278 Reporting notice of claim of professional negligence to licensing board. When notice is received under ORS 30.275 of a claim of professional negligence against a physician, optometrist, dentist, dental hygienist or naturopath who is acting within the scope of employment by a public body or within the scope of duties as defined by ORS 30.267, the person receiving the notice shall report to the appropriate licensing board, in the same manner as required by ORS 742.400, the information required by ORS 742.400 to be reported by insurers or self-insured associations. [1987 c.774 Â§64]

Â Â Â Â Â  Note: 30.278 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.280 [1967 c.627 Â§6; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  30.282 Local public body insurance; self-insurance program; action against program. (1) The governing body of any local public body may procure insurance against:

Â Â Â Â Â  (a) Tort liability of the public body and its officers, employees and agents acting within the scope of their employment or duties; or

Â Â Â Â Â  (b) Property damage.

Â Â Â Â Â  (2) In addition to, or in lieu of procuring insurance, the governing body may establish a self-insurance program against the tort liability of the public body and its officers, employees and agents or against property damage. If the public body has authority to levy taxes, it may include in its levy an amount sufficient to establish and maintain a self-insurance program on an actuarially sound basis.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, two or more local public bodies may jointly provide by intergovernmental agreement for anything that subsections (1) and (2) of this section authorize individually.

Â Â Â Â Â  (4) As an alternative or in addition to establishment of a self-insurance program or purchase of insurance or both, the governing body of any local public body and the Oregon Department of Administrative Services may contract for payment by the public body to the department of assessments determined by the department to be sufficient, on an actuarially sound basis, to cover the potential liability of the public body and its officers, employees or agents acting within the scope of their employment or duties under ORS 30.260 to 30.300, and costs of administration, or to cover any portion of potential liability, and for payment by the department of valid claims against the public body and its officers, employees and agents acting within the scope of their employment or duties. The department may provide the public body evidence of insurance by issuance of a certificate or policy.

Â Â Â Â Â  (5) Assessments paid to the department under subsection (4) of this section shall be paid into the Insurance Fund created under ORS 278.425, and claims paid and administrative costs incurred under subsection (4) of this section shall be paid out of the Insurance Fund, and moneys in the Insurance Fund are continuously appropriated for those purposes. When notice of any claim is furnished as provided in the agreement, the claim shall be handled and paid, if appropriate, in the same manner as a claim against a state agency, officer, employee or agent, without regard to the amount the local public body has been assessed.

Â Â Â Â Â  (6) A self-insurance program established by three or more public bodies under subsections (2) and (3) of this section is subject to the following requirements:

Â Â Â Â Â  (a) The annual contributions to the program must amount in the aggregate to at least $1 million.

Â Â Â Â Â  (b) The program must provide documentation that defines program benefits and administration.

Â Â Â Â Â  (c) Program contributions and reserves must be held in separate accounts and used for the exclusive benefit of the program.

Â Â Â Â Â  (d) The program must maintain adequate reserves. Reserve adequacy shall be calculated annually with proper actuarial calculations including the following:

Â Â Â Â Â  (A) Known claims, paid and outstanding;

Â Â Â Â Â  (B) Estimate of incurred but not reported claims;

Â Â Â Â Â  (C) Claims handling expenses;

Â Â Â Â Â  (D) Unearned contributions; and

Â Â Â Â Â  (E) A claims trend factor.

Â Â Â Â Â  (e) The program must maintain an unallocated reserve account equal to 25 percent of annual contributions, or $250,000, whichever is greater. As used in this paragraph, Âunallocated reservesÂ means the amount of funds determined by a licensed independent actuary to be greater than what is required to fund outstanding claim liabilities, including an estimate of claims incurred but not reported.

Â Â Â Â Â  (f) The program must make an annual independently audited financial statement available to the participants of the program.

Â Â Â Â Â  (g) The program must maintain adequate excess or reinsurance against the risk of economic loss.

Â Â Â Â Â  (h) The program, a third party administrator or an owner of a third party administrator may not collect commissions or fees from an insurer.

Â Â Â Â Â  (7) A program operated under subsection (6) of this section that fails to meet any of the listed requirements for a period longer than 30 consecutive days shall be dissolved and any unallocated reserves returned in proportional amounts based on the contributions of the public body to the public bodies that established the program within 90 days of the failure.

Â Â Â Â Â  (8) A public body as defined in ORS 30.260 (4)(b), (c) or (d) may bring an action against a program operated under subsection (6) of this section if the program fails to comply with the requirements listed in subsection (6) of this section. [1975 c.609 Â§19; 1977 c.428 Â§1; 1981 c.109 Â§4; 1985 c.731 Â§21; 2005 c.175 Â§2]

Â Â Â Â Â  30.285 Public body shall indemnify public officers; procedure for requesting counsel; extent of duty of state; obligation for judgment and attorney fees. (1) The governing body of any public body shall defend, save harmless and indemnify any of its officers, employees and agents, whether elective or appointive, against any tort claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the performance of duty.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply in case of malfeasance in office or willful or wanton neglect of duty.

Â Â Â Â Â  (3) If any civil action, suit or proceeding is brought against any state officer, employee or agent which on its face falls within the provisions of subsection (1) of this section, or which the state officer, employee or agent asserts to be based in fact upon an alleged act or omission in the performance of duty, the state officer, employee or agent may, after consulting with the Oregon Department of Administrative Services file a written request for counsel with the Attorney General. The Attorney General shall thereupon appear and defend the officer, employee or agent unless after investigation the Attorney General finds that the claim or demand does not arise out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of amounted to malfeasance in office or willful or wanton neglect of duty, in which case the Attorney General shall reject defense of the claim.

Â Â Â Â Â  (4) Any officer, employee or agent of the state against whom a claim within the scope of this section is made shall cooperate fully with the Attorney General and the department in the defense of such claim. If the Attorney General after consulting with the department determines that such officer, employee or agent has not so cooperated or has otherwise acted to prejudice defense of the claim, the Attorney General may at any time reject the defense of the claim.

Â Â Â Â Â  (5) If the Attorney General rejects defense of a claim under subsection (3) of this section or this subsection, no public funds shall be paid in settlement of said claim or in payment of any judgment against such officer, employee or agent. Such action by the Attorney General shall not prejudice the right of the officer, employee or agent to assert and establish an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified against liability and reasonable costs of defending the claim, cost of such indemnification to be a charge against the Insurance Fund established by ORS 278.425.

Â Â Â Â Â  (6) Nothing in subsection (3), (4) or (5) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.270, or obviate the necessity of compliance with ORS 30.275 by any claimant, nor to affect the liability of the state itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

Â Â Â Â Â  (7) As used in this section, Âstate officer, employee or agentÂ includes district attorneys and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit courts whose salary is paid wholly or in part by the county. [1967 c.627 Â§7; 1975 c.609 Â§16; 1981 c.109 Â§5; 1981 c.913 Â§2; 1985 c.731 Â§22; 1987 c.763 Â§1]

Â Â Â Â Â  30.287 Counsel for public officer; when public funds not to be paid in settlement; effect on liability limit; defense by insurer. (1) If any civil action, suit or proceeding is brought against any officer, employee or agent of a local public body other than the state which on its face falls within the provisions of ORS 30.285 (1), or which the officer, employee or agent asserts to be based in fact upon an alleged act or omission in the performance of duty, the officer, employee or agent may file a written request for counsel with the governing body of the public body. The governing body shall thereupon engage counsel to appear and defend the officer, employee or agent unless after investigation it is determined that the claim or demand does not arise out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of amounted to malfeasance in office or willful or wanton neglect of duty, in which case the governing body shall reject defense of the claim.

Â Â Â Â Â  (2) Any officer, employee or agent of a local public body against whom a claim within the scope of this section is made shall cooperate fully with the governing body and counsel in the defense of such claim. If the counsel determines and certifies to the governing body that such officer, employee or agent has not so cooperated or has otherwise acted in prejudice of the defense of the claim, the governing body may at any time reject the defense of the claim.

Â Â Â Â Â  (3) If the governing body rejects defense of a claim under subsection (1) of this section, no public funds shall be paid in settlement of the claim or in payment of any judgment against such officer, employee or agent. Such action by the governing body shall not prejudice the right of the officer, employee or agent to assert and establish in an appropriate proceedings that the claim or demand in fact arose out of an alleged act or omission occurring in the performance of duty, or that the act or omission complained of did not amount to malfeasance in office or willful or wanton neglect of duty, in which case the officer, employee or agent shall be indemnified by the public body against liability and reasonable costs of defending the claim.

Â Â Â Â Â  (4) Nothing in subsection (1), (2) or (3) of this section shall be deemed to increase the limits of liability of any public officer, agent or employee under ORS 30.270, or relieve any claimant of the necessity of compliance with ORS 30.275, nor to affect the liability of the local public body itself or of any other public officer, agent or employee on any claim arising out of the same accident or occurrence.

Â Â Â Â Â  (5) The provisions of this section may be superseded to the extent that the claim against the public officer, employee or agent may be defended by any insurer, or may be subject under ORS 30.282 to agreement with the Oregon Department of Administrative Services, in which case the provisions of the policy of insurance or other agreement are applicable. [1975 c.609 Â§20; 1985 c.565 Â§3; 1989 c.1004 Â§1]

Â Â Â Â Â  30.290 Settlement of claims by local public body. The governing body of any local public body may, subject to the provisions of any contract of liability insurance existing, compromise, adjust and settle tort claims against the public body or its officers, employees or agents acting within the scope of their employment for damages under ORS 30.260 to 30.300 and may, subject to procedural requirements imposed by law or other charter, appropriate money for the payment of amounts agreed upon. [1967 c.627 Â§8; 1975 c.609 Â§17; 1989 c.655 Â§1]

Â Â Â Â Â  30.295 Payment of judgment or settlement; remedies for nonpayment; tax levy for payment; installment payments. (1) When a judgment is entered against or a settlement is made by a public body for a claim within the scope of ORS 30.260 to 30.300, including claims against officers, employees or agents required to be indemnified under ORS 30.285, payment shall be made and the same remedies shall apply in case of nonpayment as in the case of other judgments or settlements against the public body except as otherwise provided in this section.

Â Â Â Â Â  (2) If the public body is authorized to levy taxes that could be used to satisfy a judgment or settlement within the scope of ORS 30.260 to 30.300, and it has, by resolution, declared that the following conditions exist, interest shall accrue on the judgment or settlement, but the same shall not be due and payable until after the canvass and certification of an election upon a special tax levy for purposes of satisfying the judgment or settlement:

Â Â Â Â Â  (a) The amount of the judgment or settlement would exceed amounts budgeted for contingencies, tort claims and projected surplus in the current budget;

Â Â Â Â Â  (b) The amount of the judgment or settlement would exceed 10 percent of the total of the next fiscal yearÂs projected revenues that are not restricted as to use, including the maximum amount of general property tax that could be levied without election but excluding any levy for debt service;

Â Â Â Â Â  (c) Payment of the judgment or settlement within less than a certain number of years would seriously impair the ability of the public body to carry out its responsibilities as a unit of government; and

Â Â Â Â Â  (d) The public body has passed an appropriate ordinance or resolution calling a special election to submit to its electors a special levy in an amount sufficient to satisfy the judgment or settlement.

Â Â Â Â Â  (3) A certified copy of the resolution provided for in subsection (2) of this section shall be filed with the clerk of the court in which an order permitting installment payments could be entered.

Â Â Â Â Â  (4) If the public body is not authorized to levy taxes as provided in subsection (2) of this section, and it has, by resolution, declared that the applicable conditions specified in subsection (2)(a) to (c) of this section exist, it may petition for an order permitting installment payments as provided in subsection (6) of this section.

Â Â Â Â Â  (5)(a) The provisions of subsections (2) and (4) of this section do not apply to the State of
Oregon
.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the conditions specified in subsection (4) of this section exist, the Secretary of State may, under Seal of the State of
Oregon
, attest thereto in lieu of a resolution, and the State of
Oregon
may thereafter petition for an order permitting installment payments as provided in subsection (6) of this section.

Â Â Â Â Â  (6) If the procedure specified in subsections (2) to (5) of this section has been followed, and, with respect to public bodies subject to subsection (2) of this section, the tax levy failed, the public body may petition for an order permitting installment payments. The petition shall be filed in the court in which judgment was entered or, if no judgment has been entered, it shall be filed in the circuit court of the judicial district in which the public body has its legal situs. Petitions by the State of
Oregon
when no judgment has been entered shall be filed in Marion County Circuit Court.

Â Â Â Â Â  (7) The court in which a petition is filed shall order that the judgment or settlement be paid in quarterly, semiannual or annual installments over a period of time not to exceed 10 years. The court shall determine the term of years based upon the ability of the public body to effectively carry out its governmental responsibilities, and shall not allow a longer term than appears reasonably necessary to meet that need. The order permitting installment payments shall provide for annual interest at the judgment rate. [1967 c.627 Â§9; 1977 c.823 Â§4; 2005 c.22 Â§20]

Â Â Â Â Â  30.297 Liability of certain state agencies for damages caused by foster child or youth offender; conditions; exceptions. (1) Notwithstanding ORS 125.235, the Department of Human Services is liable for damages resulting from the intentional torts of a foster child who is residing in:

Â Â Â Â Â  (a) A foster home that has been certified by the department under the provisions of ORS 418.625 to 418.645, even though the child is temporarily absent from that home;

Â Â Â Â Â  (b) An approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815, even though the child is temporarily absent from that home; or

Â Â Â Â Â  (c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835, even though the foster child is temporarily absent from that home.

Â Â Â Â Â  (2) Notwithstanding ORS 125.235, the Oregon Youth Authority is liable for damages resulting from the intentional torts of a youth offender who is residing in a youth offender foster home that has been certified by the authority under the provisions of ORS 420.888 to 420.892, even though the youth offender is temporarily absent from that home.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the liability of the department and the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The department and the authority are not liable for any damages arising out of the operation of a motor vehicle by a foster child or youth offender; and

Â Â Â Â Â  (b) The department and the authority are only liable for theft by a foster child or youth offender upon a showing by clear and convincing evidence that the foster child or youth offender committed the theft.

Â Â Â Â Â  (5) For the purposes of this section:

Â Â Â Â Â  (a) ÂAuthorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (b) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (c) ÂFoster childÂ means:

Â Â Â Â Â  (A) A minor child under the custody or guardianship of the department by reason of appointment pursuant to ORS chapter 125, 419A, 419B or 419C;

Â Â Â Â Â  (B) A minor child under the physical custody of the department pursuant to a voluntary agreement with the parent under ORS 418.015 (1);

Â Â Â Â Â  (C) A minor child placed in a certified foster home, pending hearing, by any person authorized by the department to make that placement;

Â Â Â Â Â  (D) A person under 21 years of age who has been placed in an approved home that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

Â Â Â Â Â  (E) A child residing in a developmental disability child foster home certified under ORS 443.830 and 443.835.

Â Â Â Â Â  (d) ÂYouth offenderÂ has the meaning given in ORS 419A.004. [1991 c.756 Â§2; 1993 c.33 Â§370; 1995 c.664 Â§76; 1997 c.130 Â§1; 1999 c.316 Â§6; 2001 c.900 Â§10; 2003 c.232 Â§1; 2005 c.374 Â§4]

Â Â Â Â Â  Note: 30.297 and 30.298 were added to and made a part of 30.260 to 30.300 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.298 Liability of certain state agencies to foster parents for injury or damage caused by foster child or youth offender; conditions; limitations. (1) Except as otherwise provided in this section, the Department of Human Services is liable, without regard to fault, for injury to the person of foster parents or damage to the property of foster parents caused by a foster child if the foster child is residing in:

Â Â Â Â Â  (a) A foster home that is maintained by the foster parents and that has been certified by the department under the provisions of ORS 418.625 to 418.645;

Â Â Â Â Â  (b) An approved home that is maintained by the foster parents and that is receiving payment from the department under the provisions of ORS 418.027 or under the provisions of ORS 420.810 and 420.815; or

Â Â Â Â Â  (c) A developmental disability child foster home that has been certified by the department under the provisions of ORS 443.830 and 443.835.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the Oregon Youth Authority is liable, without regard to fault, for injury to the person of foster parents or damage to the property of foster parents caused by a youth offender if the youth offender resides in a youth offender foster home that is maintained by the foster parents and that has been certified by the authority under the provisions of ORS 420.888 to 420.892.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the liability of the department and of the authority under this section is subject to the same requirements and limitations provided in ORS 30.260 to 30.300, and a claim under this section shall be treated as a claim for damages within the scope of ORS 30.260 to 30.300 for the purposes of ORS 278.120.

Â Â Â Â Â  (4) Notwithstanding ORS 30.260 to 30.300:

Â Â Â Â Â  (a) In no event shall the liability of the department or the authority under this section exceed $5,000 for any number of claims arising out of a single occurrence;

Â Â Â Â Â  (b) The liability of the department and the authority under this section is limited to economic damages, and in no event shall the department or the authority be liable for noneconomic damages;

Â Â Â Â Â  (c) The department and the authority are liable under this section only to the extent the loss is not covered by other insurance; and

Â Â Â Â Â  (d) No claim shall be allowed under this section unless written notice of the claim is delivered to the Oregon Department of Administrative Services within 90 days after the alleged loss or injury.

Â Â Â Â Â  (5) The department and the authority are not liable under this section for:

Â Â Â Â Â  (a) Damage to or destruction of currency, securities or any other intangible property;

Â Â Â Â Â  (b) The unexplained disappearance of any property; or

Â Â Â Â Â  (c) Loss or damage that is due to wear and tear, inherent vice or gradual deterioration.

Â Â Â Â Â  (6) In no event does the liability of the department or the authority under this section for damage to property exceed the difference between the fair market value of the property immediately before its damage or destruction and its fair market value immediately thereafter. The department and the authority are not liable for the costs of any betterments to the property that may be required by code, statute or other law as a condition of repair, replacement or reconstruction.

Â Â Â Â Â  (7) The liability imposed under this section is in addition to that imposed for the intentional torts of a foster child or youth offender under ORS 30.297, but any amounts paid under this section shall reduce any recovery that may be made under ORS 30.297.

Â Â Â Â Â  (8) For the purposes of this section:

Â Â Â Â Â  (a) ÂAuthorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (b) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (c) ÂEconomic damagesÂ and Ânoneconomic damagesÂ have those meanings given in ORS 31.710.

Â Â Â Â Â  (d) ÂFoster childÂ has that meaning given in ORS 30.297.

Â Â Â Â Â  (e) ÂYouth offenderÂ has the meaning given in ORS 419A.004. [1991 c.756 Â§3; 1997 c.130 Â§2; 1999 c.316 Â§11; 2001 c.900 Â§11; 2003 c.232 Â§2; 2005 c.374 Â§5]

Â Â Â Â Â  Note: See note under 30.297.

Â Â Â Â Â  30.300 ORS 30.260 to 30.300 exclusive. ORS 30.260 to 30.300 are exclusive and supersede all home rule charter provisions and conflicting laws and ordinances on the same subject. [1967 c.627 Â§11]

(Certain Retired Physicians)

Â Â Â Â Â  30.302 Certain retired physicians to be considered agents of public bodies. (1) As used in this section, Âretired physicianÂ means any person:

Â Â Â Â Â  (a) Who holds a degree of Doctor of Medicine or Doctor of Osteopathy or has met the minimum educational requirements for licensure to practice naturopathic medicine;

Â Â Â Â Â  (b) Who has been licensed and is currently retired in accordance with the provisions of ORS chapter 677 or 685;

Â Â Â Â Â  (c) Who is registered with the Oregon Medical Board as a retired emeritus physician or who complies with the requirements of the Board of Naturopathic Examiners as a retired naturopath;

Â Â Â Â Â  (d) Who registers with the county health officer in the county in which the physician or naturopath practices; and

Â Â Â Â Â  (e) Who provides medical care as a volunteer without compensation solely through referrals from the county health officer specified in paragraph (d) of this subsection.

Â Â Â Â Â  (2) Any retired physician who treats patients pursuant to this section shall be considered to be an agent of a public body for the purposes of ORS 30.260 to 30.300. [1991 c.952 Â§1]

ACTIONS AND SUITS BY AND AGAINST GOVERNMENTAL UNITS AND OFFICIALS

Â Â Â Â Â  30.310 Actions and suits by governmental units. A suit or action may be maintained by the State of
Oregon
or any county, incorporated city, school district or other public corporation of like character in this state, in its corporate name, upon a cause of suit or action accruing to it in its corporate character, and not otherwise, in the following cases:

Â Â Â Â Â  (1) Upon a contract made with the public corporation.

Â Â Â Â Â  (2) Upon a liability prescribed by law in favor of the public corporation.

Â Â Â Â Â  (3) To recover a penalty or forfeiture given to the public corporation.

Â Â Â Â Â  (4) To recover damages for injury to the corporate rights or property of the public corporation.

Â Â Â Â Â  30.312 Actions by governmental units under federal antitrust laws. The State of Oregon, any city, county, school district, municipal or public corporation, political subdivision of the State of Oregon or any instrumentality thereof, or any agency created by two or more political subdivisions to provide themselves governmental services may bring an action in behalf of itself and others similarly situated for damages under section 4 of the Act of October 15, 1914, ch. 323, as amended prior to January 1, 1965 (38 Stat. 731, 15 U.S.C. 15). [1965 c.465 Â§1; 2005 c.22 Â§21]

Â Â Â Â Â  30.315 Proceedings by cities and counties to enforce ordinances and resolutions. (1) An incorporated city or any county may maintain civil proceedings in courts of this state against any person or property to enforce requirements or prohibitions of its ordinances or resolutions when it seeks:

Â Â Â Â Â  (a) To collect a fee or charge;

Â Â Â Â Â  (b) To enforce a forfeiture;

Â Â Â Â Â  (c) To require or enjoin the performance of an act affecting real property;

Â Â Â Â Â  (d) To enjoin continuance of a violation that has existed for 10 days or more; or

Â Â Â Â Â  (e) To enjoin further commission of a violation that otherwise may result in additional violations of the same or related penal provisions affecting the public morals, health or safety.

Â Â Â Â Â  (2) The remedies provided by this section are supplementary and in addition to those described in ORS 30.310.

Â Â Â Â Â  (3) Nothing in this section shall affect the limitations imposed on cities and counties by ORS 475A.010 (3) and (4). [1961 c.313 Â§2; 1963 c.338 Â§1; 1985 c.626 Â§1; 1989 c.882 Â§Â§1,2]

Â Â Â Â Â  30.320 Contract and other actions and suits against governmental units. A suit or action may be maintained against any county and against the State of Oregon by and through and in the name of the appropriate state agency upon a contract made by the county in its corporate character, or made by such agency and within the scope of its authority; provided, however, that no suit or action may be maintained against any county or the State of Oregon upon a contract relating to the care and maintenance of an inmate or patient of any county or state institution. An action or suit may be maintained against any other public corporation mentioned in ORS 30.310 for an injury to the rights of the plaintiff arising from some act or omission of such other public corporation within the scope of its authority. An action may be maintained against any governmental unit mentioned in ORS 30.310 for liability in tort only as provided in ORS 30.260 to 30.300. An action or suit to quiet title may be maintained against any governmental unit mentioned in ORS 30.310. [Amended by 1959 c.614 Â§1; 1969 c.429 Â§4; 1993 c.289 Â§1]

Â Â Â Â Â  30.330 Contracts of Department of Transportation providing for arbitration. The provisions of ORS 30.310 and 30.320 do not apply to contracts made by the Department of Transportation that provide for arbitration under the provisions of ORS 36.600 to 36.740. [Amended by 2003 c.598 Â§32]

Â Â Â Â Â  30.340 Title of proceedings by or against county; control of proceedings by county court. All actions, suits or proceedings by or against a county shall be in the name of the county, but the county is represented by the county court, which has the power to control the proceeding as if it were plaintiff or defendant, as the case may be.

Â Â Â Â Â  30.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  30.360 Governmental unit as defendant in actions involving liens on realty. (1) In any suit, action or proceeding brought in any circuit court of this state, affecting the title to real property on which a governmental unit has, or claims to have, a lien, other than a suit, action or proceeding to foreclose tax liens or special improvement liens, the governmental unit may be made a party defendant, and its rights or interests adjudicated. When property has been or is acquired in the name of a governmental unit upon which there are valid, unpaid special improvement liens at the time of the acquisition, the governmental unit may be made a party defendant in a suit to foreclose the lien.

Â Â Â Â Â  (2) In any suit, action or proceeding brought in any circuit court of this state involving the title to real property where a governmental unit has record title to contested real property, the governmental unit may be made a party defendant, and its rights or interests adjudicated.

Â Â Â Â Â  (3) In no event shall any money judgment be rendered or recovery made against a governmental unit in any suit, action or proceeding brought under the provisions of this section.

Â Â Â Â Â  (4) For the purposes of this section, Âgovernmental unitÂ means the State of
Oregon
or any county, incorporated city, school district or other public corporation of like character in this state. [Amended by 1959 c.586 Â§1; 1993 c.289 Â§2]

Â Â Â Â Â  30.370 Service of summons on Attorney General; content. In any suit, action or proceeding commenced under the provisions of ORS 30.360 to which the state is made a party, service of summons upon the state shall be made upon the Attorney General. In addition to other required content, any summons served pursuant to this section shall state the state agency involved in the suit, action or proceeding. [Amended by 1959 c.586 Â§2; 1979 c.284 Â§65]

Â Â Â Â Â  30.380 Action by assignee of claim for money illegally charged or exacted. No assignee of any claim against any county, city or municipal corporation of this state or any county, city or municipal officer in this state, for money claimed to have been illegally charged or exacted by such county, city or municipal corporation or such officer, except money collected as taxes or license, or money due on contract, shall have the right to institute or maintain any action or suit for the recovery thereof in any court in this state.

Â Â Â Â Â  30.390 Satisfaction of judgment against public corporation. If judgment is given for the recovery of money or damages against a public corporation mentioned in ORS 30.310, no execution shall issue thereon for the collection of such money or damages, but the judgment shall be satisfied as follows:

Â Â Â Â Â  (1) The party in whose favor the judgment is given may, at any time thereafter, when an execution might issue on a like judgment against a private person, present a certified copy of the judgment document, to the officer of the public corporation who is authorized to draw orders on the treasurer thereof.

Â Â Â Â Â  (2) On the presentation of the copy, the officer shall draw an order on the treasurer for the amount of the judgment, in favor of the party for whom the judgment was given. Thereafter, the order shall be presented for payment, and paid, with like effect and in like manner as other orders upon the treasurer of the public corporation.

Â Â Â Â Â  (3) The certified copy provided for in subsection (1) of this section shall not be furnished by the clerk, unless at the time an execution might issue on the judgment if the same was against a private person, nor until satisfaction of the judgment in respect to such money or damages is acknowledged as in ordinary cases. The clerk shall provide with the copy a memorandum of such acknowledgment of satisfaction and the entry thereof. Unless the memorandum is provided, no order upon the treasurer shall issue thereon. [Amended by 2003 c.576 Â§185]

Â Â Â Â Â  30.395 Settlement of certain claims against municipal corporations; manner of payment. (1) The governing body of any municipal corporation, as defined in ORS 297.405, may compromise, adjust and settle claims other than tort claims against the municipal corporation, its officers, employees or agents acting within the scope of their employment, and may, subject to procedural requirements imposed by law or charter, appropriate money for the payment of amounts agreed upon.

Â Â Â Â Â  (2) When a judgment is entered or a settlement is made pursuant to subsection (1) of this section, payment therefor may be made in the same manner as payment for tort claims under ORS 30.295. [1979 c.630 Â§2; 1987 c.396 Â§1]

Â Â Â Â Â  30.400 Actions by and against public officers in official capacity. An action may be maintained by or against any public officer in this state in an official character, when, as to such cause of action, the officer does not represent any of the public corporations mentioned in ORS 30.310, for any of the causes specified in such section and ORS 30.320. If judgment is given against the officer in such action, it may be enforced against the officer personally, and the amount thereof shall be allowed to the officer in the official accounts of the officer.

Â Â Â Â Â  30.402 [1991 c.847 Â§1; renumbered 17.095 in 2003]

INJUNCTIONS BY PUBLIC SERVANT OR PUBLIC SERVANTÂS EMPLOYER

Â Â Â Â Â  30.405 Injunction for criminal conduct related to employment or status of public servant. (1) A public servant or the public servantÂs employer may petition a circuit court for an order enjoining a person who engages in conduct that:

Â Â Â Â Â  (a) Is directed at the public servant;

Â Â Â Â Â  (b) Relates to the public servantÂs employment or the public servantÂs status as an elected or appointed public servant; and

Â Â Â Â Â  (c) Constitutes any of the following crimes:

Â Â Â Â Â  (A) Obstructing governmental or judicial administration under ORS 162.235.

Â Â Â Â Â  (B) Assault under ORS 163.160, 163.165, 163.175 or 163.185.

Â Â Â Â Â  (C) Menacing under ORS 163.190.

Â Â Â Â Â  (D) Criminal trespass in the first degree under ORS 164.255.

Â Â Â Â Â  (E) Disorderly conduct under ORS 166.025.

Â Â Â Â Â  (F) Harassment under ORS 166.065.

Â Â Â Â Â  (G) Telephonic harassment under ORS 166.090.

Â Â Â Â Â  (2) The petitioner has the burden of proof by a preponderance of the evidence under subsection (1) of this section. An order issued under this section is valid for one year after entry in the register of the court or until vacated by the court, whichever occurs first.

Â Â Â Â Â  (3) Contempt proceedings against a person who violates an order issued by a circuit court under subsection (1) of this section shall be as provided in ORS 33.055 or 33.065.

Â Â Â Â Â  (4) As used in this section, Âpublic servantÂ has the meaning given that term in ORS 162.005. [2005 c.158 Â§1]

Â Â Â Â Â  Note: 30.405 and 30.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 30 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  30.407 Request for hearing following issuance of order under ORS 30.405. (1) A person against whom an order is issued under ORS 30.405 may file a request for hearing with the court that issued the order within 30 days after the order is served on the person. A request under this section shall be in writing, shall be signed by the person and shall include the printed name, telephone number and mailing address of the person.

Â Â Â Â Â  (2) Upon the filing of a request under this section, the clerk of the court shall mail a copy of the request to the petitioner in the matter and shall notify the petitioner and the person filing the request of the date and time set for the hearing. [2005 c.158 Â§2]

Â Â Â Â Â  Note: See note under 30.405.

RECOVERY OF FINES AND FORFEITURES

Â Â Â Â Â  30.410 In whose name action brought. Fines and forfeitures may be recovered by an action at law in the name of the officer or person to whom they are by law given, or in the name of the officer or person who by law is authorized to prosecute for them.

Â Â Â Â Â  30.420 Venue of action for forfeiture. Whenever, by law, any property is forfeited to the state, or to any officer for its use, the action for the recovery of such property may be commenced in any county where the defendant may be found, or where such property may be.

Â Â Â Â Â  30.430 Amount of penalty. When an action is commenced for a penalty, which by law is not to exceed a certain amount, the action may be commenced for that amount, and if judgment is given for the plaintiff, it may be for such amount or less, in the discretion of the court, in proportion to the offense.

Â Â Â Â Â  30.440 Judgment by collusion not a bar. A recovery of a judgment for a penalty or forfeiture by collusion between the plaintiff and defendant, with intent to save the defendant, wholly or partially, from the consequences contemplated by law, in case where the penalty or forfeiture is given wholly or partly to the person who prosecutes, shall not bar the recovery of the same by another person.

Â Â Â Â Â  30.450 Disposition of fines and forfeitures. Fines and forfeitures not specially granted or otherwise appropriated by ORS 137.017, or other law, when recovered, shall be paid into the treasury of the proper county. [Amended by 1981 s.s. c.3 Â§110; 1995 c.658 Â§27]

Â Â Â Â Â  30.460 Payment of fines or costs in proceeding to enforce county ordinance or resolution; defendant personally liable. When proceedings are conducted by county hearings officers to enforce requirements or prohibitions of county ordinances or resolutions, if fines or costs are not paid by a defendant within 60 days after payment is ordered, the defendant is personally liable to the county for the amount of the unpaid fines or costs. The county may file and record the order for payment in the County Clerk Lien Record. [1985 c.626 Â§3; 1999 c.1051 Â§241]

VOLUNTEERS TRANSPORTING OLDER PERSONS AND PERSONS WITH DISABILITIES

Â Â Â Â Â  30.475 Legislative policy. In enacting ORS 30.480 and 30.485, the Legislative Assembly of the State of
Oregon
declares:

Â Â Â Â Â  (1) That many persons with disabilities and older persons, due to disability or age, cannot obtain medical, educational, recreational or other important services or benefits, or pursue daily life activities outside the home, such as shopping or socializing, without transportation and other necessary assistance;

Â Â Â Â Â  (2) That public resources are not adequate to provide dependable transportation to persons with disabilities and older persons, and that it is in the best interest of this state to encourage volunteers to provide transportation services to OregonÂs people with disabilities and older people;

Â Â Â Â Â  (3) That the threat or fear of personal liability arising from the provision of transportation services to persons with disabilities and older persons seriously discourages individuals from providing services on a volunteer basis;

Â Â Â Â Â  (4) That the policy of this state is to encourage volunteers to provide such transportation services; and

Â Â Â Â Â  (5) That, therefore, persons who qualify under ORS 30.480 must be protected from the threat of unlimited personal liability arising from the provision of volunteer transportation services, and that ORS 30.475 to 30.485 shall be liberally construed in favor of such persons in order to promote fully the foregoing policies. [1983 c.468 Â§1; 1989 c.224 Â§5; 2007 c.70 Â§9]

Â Â Â Â Â  30.480 Limitation on liability of volunteers; conditions. (1) When a provider of volunteer transportation services who is qualified under subsection (3) of this section provides the services under the conditions described in subsection (4) of this section to a person with a disability or a person who is 55 years of age or older, the liability of the provider to the person for injury, death or loss arising out of the volunteer transportation services shall be limited as provided in this section. When volunteer transportation services are provided to five or fewer persons at one time, the liability of the provider of the volunteer transportation services shall not exceed the greater of the amount of coverage under the terms of the providerÂs motor vehicle liability insurance policy, as described in ORS 806.080, or the amounts specified in ORS 806.070 for future responsibility payments for:

Â Â Â Â Â  (a) Bodily injury to or death of any one person to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (b) Bodily injury to or death of two or more persons to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (c) Injury to or destruction of the property of one or more persons to whom the transportation services are provided, in any one accident.

Â Â Â Â Â  (2) Notwithstanding the amount specified in subsection (1)(b) of this section by reference to ORS 806.070, if a qualified provider of transportation services provides the services to more than five persons, but not more than 16, at one time who have disabilities or who are 55 years of age or older, under the conditions described in subsection (4) of this section, the liability under subsection (1)(b) of this section shall not exceed the greater of the amount of coverage under the terms of the providerÂs motor vehicle liability insurance policy or $300,000. The limitations on liability provided by ORS 30.475, 30.480 and 30.485 do not apply when volunteer transportation services are provided to 17 or more persons at one time who have disabilities or who are 55 years of age or older.

Â Â Â Â Â  (3) The following persons qualify for the limitation on liability under subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The person who provides or sponsors transportation services.

Â Â Â Â Â  (b) The owner of the vehicle in which transportation services are provided.

Â Â Â Â Â  (c) The person who operates the vehicle in which transportation services are provided.

Â Â Â Â Â  (4) The limitation on liability under subsections (1) and (2) of this section applies to a person qualified under subsection (3) of this section only under the following conditions:

Â Â Â Â Â  (a) If the person is an individual, the individual must hold a valid
Oregon
driverÂs license.

Â Â Â Â Â  (b) The person must provide the transportation services on a nonprofit and voluntary basis. However, this paragraph does not prohibit a sponsor of transportation services from reimbursing an operator of a private motor vehicle providing the services for actual expenses incurred by the operator. If an operator is paid, that operator is qualified only if operating as an emergency operator.

Â Â Â Â Â  (c) The person providing the transportation services must not receive from the persons using the services any substantial benefit in a material or business sense that is a substantial motivating factor for the transportation. A contribution or donation to the provider of the transportation services other than the operator of the motor vehicle or any mere gratuity or social amenity shall not be a substantial benefit under this paragraph.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, the transportation services must be provided without charge to the person using the services.

Â Â Â Â Â  (5) The amounts received by a person with a disability or a person 55 years of age or older under the personal injury protection provisions of the insurance coverage of a person who qualifies for the limitation on liability under this section shall not reduce the amount that the person may recover under subsection (1) or (2) of this section.

Â Â Â Â Â  (6) The liability of two or more persons whose liability is limited under this section, on claims arising out of a single accident, shall not exceed in the aggregate the amounts limited by subsection (1) or (2) of this section.

Â Â Â Â Â  (7) This section does not apply in the case of an accident or injury if the accident or injury was intentional on the part of any person who provided the transportation services or if the accident or injury was caused by the personÂs gross negligence or intoxication. For purposes of this subsection, gross negligence is negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by conscious indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (8) For purposes of this section, a person has a disability if the person has a physical or mental disability that for the person constitutes or results in a functional limitation to one or more of the following activities: Self-care, ambulation, communication, transportation, education, socialization or employment. [1983 c.468 Â§2; 1985 c.16 Â§443; 1987 c.915 Â§7; 1989 c.224 Â§6; 2007 c.70 Â§10]

Â Â Â Â Â  30.485 Apportionment of damages; insurance issues excluded from jury consideration. (1) If the amount awarded by a court to multiple claimants exceeds the total amount limited under ORS 30.480 (1) or (2), the court shall apportion a proper share of that total amount to each claimant to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (2) If the amount settled upon by multiple claimants exceeds the total amount limited under ORS 30.480 (1) or (2), any party may apply to any circuit court to apportion a proper share of that total amount to each claimant to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (3) The share apportioned under subsection (1) or (2) of this section to each claimant to whom ORS 30.480 (1) or (2) applies shall be in the proportion that the ratio of the award or settlement made to the claimant bears to the aggregate awards and settlements for all claims arising out of the occurrence that are made by all claimants to whom ORS 30.480 (1) or (2) applies.

Â Â Â Â Â  (4) Nothing in this section or ORS 30.480 authorizes the issues of insurance coverage or the amount of insurance coverage to be presented to a jury. [1983 c.468 Â§3]

VOLUNTEERS PROVIDING ASSISTANCE OR ADVICE IN RESPONSE TO DISCHARGE OF HAZARDOUS MATERIAL OR RELATING TO COMPLIANCE WITH DISPOSAL LAWS

Â Â Â Â Â  30.490 Definitions for ORS 30.490 to 30.497. As used in ORS 30.490 to 30.497:

Â Â Â Â Â  (1) ÂDischargeÂ means any leakage, seepage or any other release of hazardous material.

Â Â Â Â Â  (2) ÂHazardous materialÂ means:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005;

Â Â Â Â Â  (b) Hazardous substances as defined in ORS 453.005;

Â Â Â Â Â  (c) Radioactive waste as defined in ORS 469.300;

Â Â Â Â Â  (d) Uranium mine overburden or uranium mill tailings, mill wastes or mill by-product materials;

Â Â Â Â Â  (e) Radioactive substance as defined in ORS 453.005;

Â Â Â Â Â  (f) Any substance designated by the United States Department of Transportation as hazardous pursuant to the Hazardous Materials Transportation Act, 49 U.S.C. 5101 et seq., P.L. 93-633, as amended; and

Â Â Â Â Â  (g) Any substance that the Environmental Protection Agency designates as hazardous pursuant to:

Â Â Â Â Â  (A) The federal Toxic Substances Control Act, 15 U.S.C. 2601 to 2671; or

Â Â Â Â Â  (B) The federal Resource Conservation and Recovery Act, 42 U.S.C. 6901 to 6992, P.L. 94-580, as amended.

Â Â Â Â Â  (3) ÂPersonÂ means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency. [1985 c.376 Â§1; 1991 c.480 Â§9; 2005 c.22 Â§22]

Â Â Â Â Â  30.492 Limitation on liability of volunteer providing assistance or advice related to mitigation or cleanup of discharge of hazardous material. (1) Except as provided in ORS 30.495 and 30.497, no person may maintain an action for damages against a person for voluntarily providing assistance or advice directly related to:

Â Â Â Â Â  (a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

Â Â Â Â Â  (b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material.

Â Â Â Â Â  (2) Except as provided in ORS 30.495 and 30.497, no state or local agency may assess a civil or criminal penalty against a person for voluntarily providing assistance or advice directly related to:

Â Â Â Â Â  (a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous material; or

Â Â Â Â Â  (b) Preventing, cleaning up or disposing of or in attempting to prevent, clean up or dispose of any discharge of hazardous material. [1985 c.376 Â§2]

Â Â Â Â Â  30.495 Exceptions to limitation. The immunity provided in ORS 30.492 shall not apply to any person:

Â Â Â Â Â  (1) Whose act or omission caused in whole or in part the actual or threatened discharge and who would otherwise be liable for the damages; or

Â Â Â Â Â  (2) Who receives compensation other than reimbursement for expenses for the personÂs service in rendering such assistance or advice. [1985 c.376 Â§3]

Â Â Â Â Â  30.497 When limitation on liability not applicable. Nothing in ORS 30.492 shall be construed to limit or otherwise affect the liability of any person for damages resulting from the personÂs gross negligence or from the personÂs reckless, wanton or intentional misconduct. [1985 c.376 Â§4]

Â Â Â Â Â  30.500 Definitions for ORS 30.500 and 30.505. As used in this section and ORS 30.505:

Â Â Â Â Â  (1) ÂGeneratorÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (2) ÂPersonÂ means an individual, corporation, association, firm, partnership, joint stock company or state or local government agency. [1987 c.332 Â§1]

Â Â Â Â Â  30.505 Limitation on liability of volunteer providing assistance relating to compliance with hazardous waste disposal laws; exceptions. (1) Except as provided in subsection (2) of this section, no person may maintain an action for damages against a person who voluntarily provides assistance, training or advice to a generator directly related to procedures or actions the generator must take to comply with the requirements of state or federal hazardous waste disposal laws.

Â Â Â Â Â  (2) The immunity provided in subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) Any person whose act or omission caused in whole or in part the occurrence resulting in the damages for which the action is brought and who would otherwise be liable for the damages.

Â Â Â Â Â  (b) Any person who receives compensation other than reimbursement for expenses for the personÂs service in providing such assistance, training or advice.

Â Â Â Â Â  (c) The liability of any person for damages resulting from the personÂs gross negligence or from the personÂs reckless, wanton or intentional misconduct.

Â Â Â Â Â  (d) Any activity for which a person is otherwise strictly liable without regard to fault. [1987 c.332 Â§2]

ACTIONS FOR USURPATION OF OFFICE OR FRANCHISE; TO ANNUL CORPORATE EXISTENCE; TO ANNUL LETTERS PATENT

Â Â Â Â Â  30.510 Action for usurpation of office or franchise, forfeiture of office or failure to incorporate. An action at law may be maintained in the name of the state, upon the information of the district attorney, or upon the relation of a private party against the person offending, in the following cases:

Â Â Â Â Â  (1) When any person usurps, intrudes into, or unlawfully holds or exercises any public office, civil or military, or any franchise within this state, or any office in a corporation either public or private, created or formed by or under the authority of this state; or,

Â Â Â Â Â  (2) When any public officer, civil or military, does or suffers an act which, by the provisions of law, makes a forfeiture of the office of the public officer; or,

Â Â Â Â Â  (3) When any association or number of persons acts within this state, as a corporation, without being duly incorporated.

Â Â Â Â Â  30.520 Joinder of defendants. Several persons may be joined as defendants in an action for the causes specified in ORS 30.510 (1), and in such action their respective rights to such office or franchise may be determined.

Â Â Â Â Â  30.530 Determining right of person claiming an office or franchise. Whenever an action is brought against a person for any of the causes specified in ORS 30.510 (1), the district attorney, in addition to the statement of the cause of action, may separately set forth in the complaint the name of the person rightfully entitled to the office or franchise, with a statement of the facts constituting the right of the person thereto. In such case, judgment may be given upon the right of the defendant, and also upon the right of the person so alleged to be entitled, or only upon the right of the defendant, as justice may require.

Â Â Â Â Â  30.540 Rights of person adjudged entitled to office or franchise. If judgment is given upon the right of and in favor of the person alleged in the complaint to be entitled to the office or franchise, the person shall be entitled to the possession and enjoyment of the franchise, or to take upon the person the execution of the office, after qualifying the person therefor as required by law, and to demand and receive the possession of all the books, papers and property belonging thereto.

Â Â Â Â Â  30.550 Action for damages. If judgment is given upon the right of and in favor of the person alleged in the complaint to be entitled to the office or franchise, the person may afterwards maintain an action to recover the damages which the person has sustained by reason of the premises. [Amended by 1973 c.836 Â§320; 1981 c.898 Â§35]

Â Â Â Â Â  30.560 Judgment against usurper; imposition of fine. When a defendant, whether a natural person or a corporation, against whom an action has been commenced for any of the causes specified in ORS 30.510 (1), is determined to be guilty of usurping, or intruding into, or unlawfully holding or exercising any office or franchise, judgment shall be given that such defendant be excluded therefrom. The court may also impose a fine upon the defendant not exceeding $2,000.

Â Â Â Â Â  30.570 Action to annul corporate existence on direction of Governor. An action may be maintained in the name of the state, whenever the Governor shall so direct, against a corporation either public or private, for the purpose of avoiding the Act of incorporation, or an Act renewing or modifying its corporate existence, on the ground that such Act was procured upon some fraudulent suggestion or concealment of a material fact by the persons incorporated, or some of them, or with their knowledge and consent; or for annulling the existence of a corporation formed under any general law of this state, on the ground that such incorporation, or any renewal or modification thereof, was procured in like manner.

Â Â Â Â Â  30.580 Action to annul corporate existence on leave of court. An action may be maintained in the name of the state against a corporation, other than a public one, on leave granted by the court or judge thereof where the action is triable, for the purpose of avoiding the charter or annulling the existence of such corporation, whenever it shall:

Â Â Â Â Â  (1) Offend against any of the provisions of an Act creating, renewing, or modifying such corporation, or the provisions of any general law under which it became incorporated;

Â Â Â Â Â  (2) Violate the provisions of any law, by which such corporation forfeits its charter, by abuse of its powers;

Â Â Â Â Â  (3) Whenever it has forfeited its privileges or franchises, by failure to exercise its powers;

Â Â Â Â Â  (4) Whenever it has done or omitted any act, which amounts to a surrender of its corporate rights, privileges and franchises; or,

Â Â Â Â Â  (5) Whenever it exercises a franchise or privilege not conferred upon it by law.

Â Â Â Â Â  30.590 Judgment against corporation. If it is determined that a corporation, against which an action has been commenced pursuant to ORS 30.570 or 30.580, has forfeited its corporate rights, privileges and franchises, judgment shall be given that the corporation be excluded therefrom, and that the corporation be dissolved.

Â Â Â Â Â  30.600 Action to annul letters patent. An action may be maintained in the name of the state for the purpose of vacating or annulling letters patent, issued by the state, against the person to whom the letters were issued, or those claiming under the person, as to the subject matter thereof, in the following cases:

Â Â Â Â Â  (1) When the letters patent were issued by means of some fraudulent suggestion or concealment of a material fact by the person to whom the letters were issued, or with the knowledge and consent of the person;

Â Â Â Â Â  (2) When the letters patent were issued through mistake or in ignorance of a material fact; or

Â Â Â Â Â  (3) When the patentee, or those claiming under the patentee, have done or omitted an act, in violation of the terms and conditions on which the letters patent were issued, or have by any other means forfeited the interest acquired under the letters. [Amended by 2001 c.104 Â§8]

Â Â Â Â Â  30.610 Prosecutor; verification of pleadings; affidavit for leave of court; relator as coplaintiff. The actions provided for in ORS 30.510 to 30.640 shall be commenced and prosecuted by the district attorney of the district where the same are triable. When the action is upon the relation of a private party, as allowed in ORS 30.510, the pleadings on behalf of the state shall be signed by the relator as if the relator were the plaintiff, or otherwise as provided in ORCP 17; in all other cases the pleadings shall be signed by the district attorney in like manner or otherwise as provided in ORCP 17. When an action can only be commenced by leave, as provided in ORS 30.580, the leave shall be granted when it appears by affidavit that the acts or omissions specified in that section have been done or suffered by the corporation. When an action is commenced on the information of a private person, as allowed in ORS 30.510, having an interest in the question, such person, for all the purposes of the action, and as to the effect of any judgment that may be given therein, shall be deemed a coplaintiff with the state. [Amended by 1979 c.284 Â§66]

Â Â Â Â Â  30.620 Duty of district attorney. When directed by the Governor, as prescribed in ORS 30.570, it shall be the duty of the district attorney to commence the action therein provided for accordingly. In all other actions provided for in ORS 30.510 to 30.640 it shall be the duty of the proper district attorney to commence such action, upon leave given where leave is required, in every case of public interest, whenever the district attorney has reason to believe that a cause of action exists and can be proven, and also for like reasons in every case of private interest only in which satisfactory security is given to the state to indemnify it against the costs and expenses that may be incurred thereby.

Â Â Â Â Â  30.630 Filing copy of judgment with Secretary of State. If judgment is given against a corporation, the effect of which is that the corporation ceases to exist, or whereby any letters patent are determined to be vacated or annulled, it shall be the duty of the district attorney to cause a copy of the judgment to be filed with the Secretary of State. [Amended by 1991 c.111 Â§3]

Â Â Â Â Â  30.640 Enforcement of judgment. A judgment given in any action provided for in ORS 30.510 to 30.640, in respect to costs and disbursements, may be enforced by execution as a judgment which requires the payment of money. [Amended by 1981 c.898 Â§36]

ACTIONS AGAINST PUBLIC BODY BY INMATES

Â Â Â Â Â  30.642 Definitions for ORS 30.642 to 30.650. As used in ORS 30.642 to 30.650:

Â Â Â Â Â  (1) ÂAction against a public bodyÂ means a civil action, appeal or petition for review that names as a defendant a public body, as defined in ORS 30.260, or names as a defendant any officer, employee or agent of a public body, as defined in ORS 30.260. ÂAction against a public bodyÂ does not include petitions for writs of habeas corpus, petitions for writs of mandamus and petitions for post-conviction relief under ORS 138.510 to 138.680.

Â Â Â Â Â  (2) ÂCorrectional facilityÂ means a Department of Corrections institution or a jail.

Â Â Â Â Â  (3) ÂInmateÂ means any person incarcerated or detained in any correctional facility who is accused of, convicted of or sentenced for a violation of criminal law or for the violation of the terms and conditions of pretrial release, probation, parole, post-prison supervision or diversion program. [1999 c.657 Â§1]

Â Â Â Â Â  30.643 Waiver or deferral of fees and costs in action against public body by inmate. (1) If an inmate seeks to file an action against a public body, the fees and court costs of the inmate may be waived or deferred only in the manner provided by this section.

Â Â Â Â Â  (2) Any inmate seeking waiver or deferral of fees or court costs must submit with the application for waiver or deferral a certified copy of the inmateÂs trust account statement for the six-month period immediately preceding the filing of the complaint, petition, notice of appeal or petition for review. The statement must be certified as correct by an official of each correctional facility in which the inmate was confined within the six-month period or by an employee of the Department of Corrections charged with the responsibility of overseeing inmate trust accounts.

Â Â Â Â Â  (3) Upon the filing of a statement under subsection (2) of this section, the court shall review the information in the statement relating to deposits in the inmateÂs trust account and any other resources available to the inmate. The court may only waive the inmateÂs fees and court costs if the court determines that the inmate has no funds and will not have funds.

Â Â Â Â Â  (4) If the court makes a determination that an inmate has or will have funds to pay fees and court costs, the court shall require full payment of the filing fees and court costs, or, if funds are not immediately available in the inmateÂs trust account, shall assess and collect filing fees and court costs as funds become available in the inmateÂs trust account.

Â Â Â Â Â  (5) On its own motion or on the motion of the public body, the court may review the pleadings of the inmate in an action against a public body at the time a request for waiver or deferral of filing fees or court costs is made. If the court finds that the pleadings fail to state a claim for which relief may be granted, the court may decline to waive or defer filing fees or court costs. The court shall enter a denial of waiver or deferral of fees and costs under this subsection as a limited judgment. Notwithstanding the time established by statute for the commencement of an action, if a limited judgment is entered under this subsection within 30 days of the expiration of the time allowed for commencing the action, the inmate may commence the action not later than 45 days after the judgment is entered. Only one extension of the time allowed for commencing an action may be granted by the court under this section.

Â Â Â Â Â  (6) Nothing in this section shall be construed as preventing an inmate from bringing an action against a public body because the inmate has no assets or means by which to pay the initial partial filing fee as provided under this section. [1999 c.657 Â§2; 2005 c.530 Â§1; 2007 c.493 Â§11]

Â Â Â Â Â  30.645 Waiver or deferral of fees after three dismissals of action. (1) Except as provided in subsection (2) of this section, the court may not waive or defer an inmateÂs fees or court costs under ORS 30.643 if the inmate has, on three or more prior occasions while incarcerated or detained in any correctional facility, filed an action against a public body in a court of this state that was dismissed on the grounds that the action:

Â Â Â Â Â  (a) Was frivolous or malicious;

Â Â Â Â Â  (b) Failed to state a claim upon which relief could be granted; or

Â Â Â Â Â  (c) Sought monetary relief from a defendant who is immune from a claim for monetary relief.

Â Â Â Â Â  (2) The court may waive or defer fees or court costs of an inmate who would not otherwise be eligible for waiver or deferral under subsection (1) of this section if the inmate establishes in the application for waiver or deferral that the inmate is in imminent danger of serious physical injury and the action against a public body is needed to seek relief from that danger. [1999 c.657 Â§3; 2007 c.493 Â§12]

Â Â Â Â Â  30.646 Payment of costs under judgment against inmate. (1) If an inmate files an action against a public body and a judgment is entered that requires the inmate to pay costs to the public body, the inmate must pay the full amount of the costs ordered.

Â Â Â Â Â  (2) Payment for costs under this section shall be made by deductions from the income credited to the inmateÂs trust account. [1999 c.657 Â§4]

Â Â Â Â Â  30.647 Dismissal of inmate action during proceedings. (1) If fees or court costs of an inmate have been waived or deferred under ORS 30.643, a court shall dismiss the case if at any time the court determines that the inmate was in fact able to pay fees and court costs at the time the application for waiver or deferral was made under ORS 21.680 to 21.698.

Â Â Â Â Â  (2) If an inmateÂs fees or court costs have been waived or deferred under ORS 30.643, a court shall dismiss the case if at any time the court determines that each claim in the action, petition or appeal:

Â Â Â Â Â  (a) Is frivolous or malicious;

Â Â Â Â Â  (b) Fails to state a claim upon which relief may be granted, and the court denies leave to amend; or

Â Â Â Â Â  (c) Seeks monetary relief against a defendant who is immune from a claim for monetary relief.

Â Â Â Â Â  (3) Upon appeal of any dismissal under this section, the Court of Appeals on its own motion, or on the motion of the respondent, may summarily affirm the judgment of the trial court, with or without submission of briefs and without oral argument, if the Court of Appeals determines that the appeal does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny a respondentÂs motion for summary affirmance under this subsection or may grant the motion if the petitioner does not oppose the motion. A dismissal of an appeal under this subsection constitutes a decision on the merits of the case. [1999 c.657 Â§5; 2007 c.493 Â§13]

Â Â Â Â Â  30.650 Award of noneconomic damages in inmate action. Noneconomic damages, as defined in ORS 31.710, may not be awarded to an inmate in an action against a public body unless the inmate has established that the inmate suffered economic damages, as defined in ORS 31.710. [1999 c.657 Â§6]

ACTIONS BASED ON COMPUTER DATE FAILURE

Â Â Â Â Â  30.655 Definitions for ORS 30.655 to 30.665. As used in ORS 30.655 to 30.665:

Â Â Â Â Â  (1) ÂComputerÂ means an electronic, magnetic, optical electrochemical or other high-speed data processing device that performs logical, arithmetic or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage or communication facilities that are connected or related to the device. ÂComputerÂ includes a component of a computer, such as a microprocessor, memory chip, storage device or input or output device.

Â Â Â Â Â  (2) ÂComputer date failureÂ means:

Â Â Â Â Â  (a) The inability of a computer product or computer service to properly handle or process dates of calendar year 1999 or subsequent years; or

Â Â Â Â Â  (b) An incompatibility between:

Â Â Â Â Â  (A) A computer product or computer service; and

Â Â Â Â Â  (B) Any other product, service or electronic data in any form, with respect to the handling or processing of dates of calendar year 1999 or subsequent years.

Â Â Â Â Â  (3) ÂComputer networkÂ means the interconnection of two or more computers or computer systems by satellite, microwave, line or other communication medium with the capability to transmit information among the computers.

Â Â Â Â Â  (4) ÂComputer productÂ includes a computer, computer network, computer program, computer software, computer system or any component of any of those items.

Â Â Â Â Â  (5) ÂComputer programÂ means an ordered set of data representing coded instructions or statements that when executed by a computer causes the computer to process data or perform specific functions.

Â Â Â Â Â  (6) ÂComputer serviceÂ means the product of the use of a computer, the information stored in the computer or the personnel supporting the computer, including time, data processing and storage functions.

Â Â Â Â Â  (7) ÂComputer softwareÂ means a set of computer programs, procedures and associated documentation related to the operation of a computer, computer system or computer network.

Â Â Â Â Â  (8) ÂComputer systemÂ means any combination of a computer or computer network with the documentation, computer software or physical facilities supporting the computer or computer network. [1999 c.810 Â§1]

Â Â Â Â Â  30.656 Action for computer date failure. (1) A person may not bring an action for damages caused by a computer date failure unless the complaint in the action alleges with specificity a material defect in a computer product that caused the computer date failure and that caused the damages that are alleged to have resulted from the computer date failure.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, an action for damages caused by a computer date failure may not be brought by any person later than two years from the date that the person discovered, or in the exercise of reasonable diligence should have discovered, that the computer product or computer service had experienced a computer date failure.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a person must bring an action against a manufacturer or seller of a computer product or computer service for damages caused by a computer date failure no later than eight years after the product or the service was first purchased for use or consumption in this state. This subsection does not apply to a manufacturer or seller that expressly warranted that the product would not experience a computer date failure.

Â Â Â Â Â  (4) If a manufacturer or seller of an item that contains a computer product expressly warranted to a person that the item had a useful safe life longer than eight years, the person must bring an action against the manufacturer or seller for damages caused by a computer date failure before the end of the time period warranted by the manufacturer or seller as the useful safe life of the item. [1999 c.810 Â§2]

Â Â Â Â Â  30.658
Opportunity
to cure. (1) Before a claimant may commence an action against a person for damages caused by a computer date failure, the claimant must notify the person of the failure, describe the failure and provide the person a reasonable opportunity to cure the failure or to make restitution.

Â Â Â Â Â  (2) A person given notice under this section must be provided with at least three months to cure the failure or to make restitution.

Â Â Â Â Â  (3) If a claimant commences an action against a defendant for harm caused by a computer date failure without providing the defendant an opportunity to cure the failure or to make restitution, the court shall dismiss the action. [1999 c.810 Â§3]

Â Â Â Â Â  30.660 Affirmative defense; notice and repair. (1) It is an affirmative defense to civil liability for damages caused by a computer date failure that:

Â Â Â Â Â  (a) The defendant notified buyers of the computer product or computer service that the product or service may experience a computer date failure;

Â Â Â Â Â  (b) The defendant offered to repair, replace or upgrade the product or service, or the component that would experience the computer date failure, at no cost to the buyer other than reasonable and customary charges for shipping, handling and installing the items needed to repair, replace or upgrade the product, service or component; and

Â Â Â Â Â  (c) The tendered repair, replacement or upgrade would have avoided the harm caused by the computer date failure.

Â Â Â Â Â  (2) The notice issued under subsection (1) of this section must:

Â Â Â Â Â  (a) Identify the product, service or component supplied by the defendant that could experience a computer date failure; and

Â Â Â Â Â  (b) Explain how the buyer may repair, replace or upgrade the product, service or component if repair, replacement or upgrade is available.

Â Â Â Â Â  (3) Notice under subsection (1) of this section must be sent or published at least three months before the date of the computer date failure and not more than three years before that date.

Â Â Â Â Â  (4) A defendant meets the requirement of notice under subsection (1) of this section if the defendant:

Â Â Â Â Â  (a) Timely delivers the notice to the claimant;

Â Â Â Â Â  (b) Timely sends the notice to all registered buyers by mail, courier, electronic mail or fax to the last known address or fax number provided by the buyer; or

Â Â Â Â Â  (c) Timely publishes the notice on the defendantÂs Internet site, if the defendant has a site. [1999 c.810 Â§4]

Â Â Â Â Â  30.661 Affirmative defense; reliance. (1) In an action for fraud, misrepresentation, breach of warranty or other similar action based on the alleged falsity or misleading character of a statement relating to the susceptibility of a computer product, computer service or component to computer date failure, it is an affirmative defense to liability for harm caused by a computer date failure that the defendant:

Â Â Â Â Â  (a) Relied on the representation or express warranty of a vendor or supplier of the computer product or computer service who is independent of the defendant that the product, service or component would not experience a computer date failure; and

Â Â Â Â Â  (b) The defendant did not have actual knowledge that the representation or warranty was not true.

Â Â Â Â Â  (2) For the purposes of subsection (1)(a) of this section, a representation by a vendor or supplier of the computer product, computer service or component that a product, service or component is ÂYear 2000 CompliantÂ or ÂMillennium Bug FreeÂ or complies with a computer date standard established by a state or federal regulatory agency or a national or international service organization, or any similar representation, satisfies the condition of a representation or express warranty. [1999 c.810 Â§5]

Â Â Â Â Â  30.662 Affirmative defense; compliance testing. (1) It is an affirmative defense to civil liability for harm caused by a computer date failure of a computer product or computer service that:

Â Â Â Â Â  (a) The defendant examined the product or service to determine if it would experience a computer date failure;

Â Â Â Â Â  (b) The defendant repaired, replaced or upgraded the product or service, or a component of the product or service, identified in the examination as subject to computer date failure;

Â Â Â Â Â  (c) The defendant tested the product or service, or the component of the product or service, after it was repaired to determine if it would experience a computer date failure; and

Â Â Â Â Â  (d) The product or service successfully passed the test.

Â Â Â Â Â  (2) A defendant may satisfy all or part of the requirements of this section through an independent contractor. [1999 c.810 Â§6]

Â Â Â Â Â  30.664 Punitive damages. In an action to recover damages for harm caused by a computer date failure, a court may award punitive damages against a defendant only if the claimant proves by clear and convincing evidence that the defendant acted fraudulently or with malice. [1999 c.810 Â§8]

Â Â Â Â Â  30.665 Applicability. (1) Except as provided in this section, ORS 30.655 to 30.665 apply to any action in which a claimant seeks recovery of damages for harm caused by a computer date failure, regardless of the legal theory or statute on which the action is based, including an action based in tort, contract or breach of an express or implied warranty. ORS 30.655 to 30.665 also apply to any action based on an alleged failure to properly detect, disclose, prevent, report or remedy a computer date failure.

Â Â Â Â Â  (2) ORS 30.655 to 30.665 do not apply to any action to collect workersÂ compensation benefits under the workersÂ compensation laws of this state.

Â Â Â Â Â  (3) ORS 30.655 to 30.665 do not create any duty or any cause of action.

Â Â Â Â Â  (4) ORS 30.655 to 30.665 shall not be construed to limit or restrict the right of parties to enter into written agreements on the issues of liability and damages for a computer date failure. ORS 30.655 to 30.665 do not limit the right of parties to recover damages in accordance with the terms of written agreements.

Â Â Â Â Â  (5) ORS 30.655 to 30.665 do not affect the rights or obligations of parties under a contract of insurance. [1999 c.810 Â§9]

Â Â Â Â Â  30.670 [1953 c.495 Â§1; 1973 c.714 Â§1; 2001 c.621 Â§16; renumbered 659A.403 in 2001]

Â Â Â Â Â  30.675 [1953 c.495 Â§2; 1957 c.724 Â§1; 1961 c.247 Â§1; 1973 c.714 Â§2; renumbered 659A.400 in 2001]

Â Â Â Â Â  30.680 [Amended by 1953 c.495 Â§3; 1957 c.724 Â§2; 1973 c.714 Â§3; 1981 c.897 Â§7; 1995 c.618 Â§24; repealed by 2001 c.621 Â§90]

Â Â Â Â Â  30.685 [1973 c.714 Â§14; 2001 c.621 Â§17; renumbered 659A.406 in 2001]

ACTIONS ARISING OUT OF EQUINE ACTIVITIES

Â Â Â Â Â  30.687 Definitions for ORS 30.687 to 30.697. For the purposes of ORS 30.687 to 30.697:

Â Â Â Â Â  (1) ÂEquineÂ means a horse, pony, mule, donkey or hinny.

Â Â Â Â Â  (2) ÂEquine activityÂ means:

Â Â Â Â Â  (a) Equine shows, fairs, competitions, performances or parades that involve any or all breeds of equines and any of the equine disciplines including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, endurance trail riding and western games and hunting;

Â Â Â Â Â  (b) Equine training, grooming, breeding and teaching activities;

Â Â Â Â Â  (c) Boarding equines;

Â Â Â Â Â  (d) Riding, inspecting or evaluating an equine belonging to another whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine; and

Â Â Â Â Â  (e) Rides, trips, hunts or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor.

Â Â Â Â Â  (3) ÂEquine activity sponsorÂ means an individual, group or club, partnership or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes or provides the facilities for an equine activity, including but not limited to pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college sponsored classes and programs, therapeutic riding programs and operators, instructors, and promoters of equine facilities, including but not limited to stables, clubhouses, pony ride strings, fairs and arenas at which the activity is held.

Â Â Â Â Â  (4) ÂEquine professionalÂ means a person engaged for compensation:

Â Â Â Â Â  (a) In instructing a participant or renting to a participant an equine for the purpose of riding, training, driving, grooming or being a passenger upon the equine; or

Â Â Â Â Â  (b) In renting equipment or tack to a participant.

Â Â Â Â Â  (5) ÂParticipantÂ means any person, whether amateur or professional, who directly engages in an equine activity, whether or not a fee is paid to participate in the equine activity. ÂParticipantÂ does not include a spectator at an equine activity or a person who participates in the equine activity but does not ride, train, drive, groom or ride as a passenger upon an equine. [1991 c.864 Â§2; 1995 c.211 Â§2]

Â Â Â Â Â  30.689 Policy. (1) It is the purpose of ORS 30.687 to 30.697 to assist courts and juries to define the circumstances under which those persons responsible for equines may and may not be liable for damages to other persons harmed in the course of equine activities.

Â Â Â Â Â  (2) It is the policy of the State of
Oregon
that no person shall be liable for damages sustained by another solely as a result of risks inherent in equine activity, insofar as those risks are, or should be, reasonably obvious, expected or necessary to the person injured.

Â Â Â Â Â  (3) It is the policy of the State of
Oregon
that persons responsible for equines, or responsible for the safety of those persons engaged in equine activities, who are negligent and cause foreseeable injury to a person engaged in those activities, bear responsibility for that injury in accordance with other applicable law. [1991 c.864 Â§1]

Â Â Â Â Â  30.691 Limitations on liability; exceptions. (1) Except as provided in subsection (2) of this section and in ORS 30.693, an equine activity sponsor or an equine professional shall not be liable for an injury to or the death of a participant arising out of riding, training, driving, grooming or riding as a passenger upon an equine and, except as provided in subsection (2) of this section and ORS 30.693, no participant or participantÂs representative may maintain an action against or recover from an equine activity sponsor or an equine professional for an injury to or the death of a participant arising out of riding, training, driving, grooming or riding as a passenger upon an equine.

Â Â Â Â Â  (2)(a) The provisions of ORS 30.687 to 30.697 do not apply to any injury or death arising out of a race as defined in ORS 462.010.

Â Â Â Â Â  (b) Nothing in subsection (1) of this section shall limit the liability of an equine activity sponsor or an equine professional:

Â Â Â Â Â  (A) If the equine activity sponsor or the equine professional commits an act or omission that constitutes willful or wanton disregard for the safety of the participant and that act or omission caused the injury;

Â Â Â Â Â  (B) If the equine activity sponsor or the equine professional intentionally injures the participant;

Â Â Â Â Â  (C) Under the products liability provisions of ORS 30.900 to 30.920; or

Â Â Â Â Â  (D) Under ORS 30.820 or 608.015. [1991 c.864 Â§3]

Â Â Â Â Â  30.693 Additional exceptions to limitations on liability; effect of written release. (1) Except as provided in subsection (2) of this section, nothing in ORS 30.691 shall limit the liability of an equine activity sponsor or an equine professional if the equine activity sponsor or the equine professional:

Â Â Â Â Â  (a) Provided the equipment or tack, failed to make reasonable and prudent inspection of the equipment or tack, and that failure was a cause of the injury to the participant;

Â Â Â Â Â  (b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to safely ride, train, drive, groom or ride as a passenger upon an equine, to determine the ability of the equine to behave safely with the participant and to determine the ability of the participant to safely manage the particular equine; or

Â Â Â Â Â  (c) Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known to or should have been known to the equine activity sponsor or the equine professional and for which warning signs have not been conspicuously posted.

Â Â Â Â Â  (2) The limitations on liability provided in ORS 30.691 shall apply to an adult participant in the circumstances listed in subsection (1)(b) of this section if the participant, prior to riding, training, driving, grooming or riding as a passenger upon an equine, knowingly executes a release stating that as a condition of participation, the participant waives the right to bring an action against the equine professional or equine activity sponsor for any injury or death arising out of riding, training, driving, grooming or riding as a passenger upon the equine. A release so executed shall be binding upon the adult participant, and no equine professional or equine activity sponsor shall be liable in the circumstances described in subsection (1)(b) of this section except as provided in ORS 30.691 (2). [1991 c.864 Â§4]

Â Â Â Â Â  30.695 Effect of written release on liability of veterinarian or farrier. (1) No veterinarian or farrier shall be liable to any person who assists the veterinarian or farrier in rendering veterinarian or farrier services to an equine if the person, prior to assisting the veterinarian or farrier, executes a release stating that the person rendering assistance waives the right to bring an action against the veterinarian or farrier for any injury or death arising out of assisting in the provision of veterinarian or farrier services. A release so executed shall be enforceable regardless of lack of consideration.

Â Â Â Â Â  (2) A release executed pursuant to this section shall not limit the liability of a veterinarian or farrier for gross negligence or intentional misconduct. [1991 c.864 Â§5]

Â Â Â Â Â  30.697 Effect on workersÂ compensation benefits. Nothing in ORS 30.687 to 30.695 shall affect the right of any person to any workersÂ compensation benefits that may be payable by reason of death, injury or other loss. [1991 c.864 Â§6]

Â Â Â Â Â  30.698 [Formerly 30.085; renumbered 31.180 in 2003]

MISCELLANEOUS ACTIONS

Â Â Â Â Â  30.700 [1981 c.670 Â§Â§1,2; repealed by 1997 c.182 Â§1 (30.701 enacted in lieu of 30.700)]

Â Â Â Â Â  30.701 Actions against maker of dishonored check; statutory damages and attorney fees; handling fee. (1) In any action against a maker of a dishonored check, a payee may recover from the maker statutory damages in an amount equal to $100 or triple the amount for which the check is drawn, whichever is greater. Statutory damages awarded under this subsection are in addition to the amount for which the check was drawn and may not exceed by more than $500 the amount for which the check was drawn. The court shall allow reasonable attorney fees at trial and on appeal to the prevailing party in an action on a dishonored check and in any action on a check that is not paid because payment has been stopped.

Â Â Â Â Â  (2) Statutory damages and attorney fees under subsection (1) of this section may be awarded only if the payee made written demand of the maker of the check not less than 30 days before commencing the action and the maker failed to tender to the payee before the commencement of the action an amount of money not less than the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of demand and any charges imposed under subsection (5) of this section.

Â Â Â Â Â  (3) Statutory damages under subsection (1) of this section shall not be awarded by the court if after the commencement of the action but before trial the defendant tenders to the plaintiff an amount of money equal to the amount for which the check was drawn, all interest that has accrued on the check under ORS 82.010 as of the date of payment, any charges imposed under subsection (5) of this section, costs and disbursements and the plaintiffÂs reasonable attorney fees incurred as of the date of the tender.

Â Â Â Â Â  (4) If the court or jury determines that the failure of the defendant to satisfy the dishonored check at the time demand was made under subsection (2) of this section was due to economic hardship, the court or jury has the discretion to waive all or part of the statutory damages provided for in subsection (1) of this section. If all or part of the statutory damages are waived under this subsection, judgment shall be entered in favor of the plaintiff for the amount of the dishonored check, all interest that has accrued on the check under ORS 82.010, any charges imposed under subsection (5) of this section, the plaintiffÂs reasonable attorney fees and costs and disbursements.

Â Â Â Â Â  (5) If a check is dishonored, the payee may collect from the maker a reasonable fee representing the cost of handling and collecting on the check. The total fee for any single check may not exceed $25. Any award of statutory damages under subsection (1) of this section must be reduced by the amount of any charges imposed under this subsection that have been paid by the maker or that are entered as part of the judgment.

Â Â Â Â Â  (6) The provisions of this section apply only to a check that has been dishonored because of a lack of funds or credit to pay the check, because the maker has no account with the drawee or because the maker has stopped payment on the check without good cause. A plaintiff is entitled to the remedies provided by this section without regard to the reasons given by the drawee for dishonoring the check.

Â Â Â Â Â  (7) For the purposes of this section:

Â Â Â Â Â  (a) ÂCheckÂ means a check, draft or order for the payment of money.

Â Â Â Â Â  (b) ÂDraweeÂ has that meaning given in ORS 73.0103.

Â Â Â Â Â  (c) ÂPayeeÂ means a payee, holder or assignee of a check. [1997 c.182 Â§2 (enacted in lieu of 30.700); 1999 c.707 Â§1]

Â Â Â Â Â  30.710 [Amended by 1961 c.344 Â§103; repealed by 1973 c.640 Â§1]

Â Â Â Â Â  30.715 Successive actions or suits. Successive actions or suits may be maintained upon the same contract or transaction, whenever, after the former action or suit, a new cause of action or suit arises therefrom. [Formerly 11.030]

Â Â Â Â Â  30.720 [Repealed by 1973 c.640 Â§1; amended by 1973 c.823 Â§Â§88,155]

Â Â Â Â Â  30.725 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  30.730 [Repealed by 1979 c.801 Â§4]

Â Â Â Â Â  30.740 Right of gambling loser to recover double losses. All persons losing money or anything of value at or on any unlawful game described in ORS 167.117, 167.122 and 167.127 shall have a cause of action to recover from the dealer winning the same, or proprietor for whose benefit such game was played or dealt, or such money or thing of value won, twice the amount of the money or double the value of the thing so lost. [Amended by 1971 c.743 Â§308; 1977 c.850 Â§4]

Â Â Â Â Â  30.750 Liability of abstractors. Any person who, after May 24, 1923, certifies to any abstract of title to any land in Oregon, shall be liable for all damages sustained by any person who, in reliance on the correctness thereof, acts thereon with reference to the title of such land, and is damaged in consequence of any errors, omissions or defects therein, regardless of whether the abstract of title was ordered by the person so damaged. Nothing in this section shall be construed to prevent the maker of any abstract of title to land from limiting in the certificate to the abstract the liability of the maker thereunder to any person named in such certificate, but such limitation of liability must be expressly set forth in the certificate.

Â Â Â Â Â  30.760 [Amended by 1953 c.565 Â§2; renumbered 30.150]

Â Â Â Â Â  30.765 Liability of parents for tort by child; effect on foster parents. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for actual damages to person or property caused by any tort intentionally or recklessly committed by such child. However, a parent who is not entitled to legal custody of the minor child at the time of the intentional or reckless tort shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $7,500, payable to the same claimant, for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to foster parents. [1975 c.712 Â§Â§1,4; 1977 c.419 Â§1; 1991 c.968 Â§5]

Â Â Â Â Â  30.770 [1959 c.310 Â§1; 1965 c.587 Â§1; 1973 c.827 Â§8; repealed by 1975 c.712 Â§5]

Â Â Â Â Â  30.780 Liability for damages caused by gambling. Any person violating ORS 167.108 to 167.164 shall be liable in a civil suit for all damages occasioned thereby. [1959 c.681 Â§3; 1971 c.743 Â§309]

Â Â Â Â Â  30.785 Liability of construction design professional for injuries resulting from failure of employer to comply with safety standards. (1) A construction design professional who is retained to perform professional services on a construction project, or an employee of the construction design professional in the performance of professional services on the construction project, shall not be liable for any injury to a worker on the construction project that is a compensable injury under ORS chapter 656 and that results from the failure of the employer of the worker to comply with safety standards on the construction project unless the construction design professional by contract specifically assumes responsibility for compliance with those safety standards. The immunity provided by this section to a construction design professional shall not apply to the negligent preparation of design plans or specifications.

Â Â Â Â Â  (2) As used in this section, Âconstruction design professionalÂ means an architect, registered landscape architect, professional engineer or professional land surveyor. [1987 c.915 Â§12]

Â Â Â Â Â  30.788 Liability of architect, engineer, inspector or building evaluator for emergency relief services. (1) An action for damages arising out of the practice of architecture, as defined in ORS 671.010, may not be maintained by any person against an architect for services rendered by the architect under the provisions of this section.

Â Â Â Â Â  (2) An action for damages arising out of the practice of engineering, as described in ORS 672.007, may not be maintained by any person against an engineer for structural engineering services rendered by the engineer under the provisions of this section.

Â Â Â Â Â  (3) An action for damages arising out of the provision of building code inspections, plan reviews or post-disaster building evaluations may not be maintained by any person against a certified inspector or certified building evaluator if the inspector or building evaluator is providing building code inspections, plan reviews or post-disaster building evaluations under the provisions of this section and the inspector or building evaluator is operating within the scope of the certification.

Â Â Â Â Â  (4) The immunity provided by this section applies only to services that meet all of the following requirements:

Â Â Â Â Â  (a) The services are rendered without compensation.

Â Â Â Â Â  (b) The services are rendered within 60 days after the Governor declares a state of emergency under the provisions of ORS 401.055.

Â Â Â Â Â  (c) The services are rendered to assist in relief efforts arising out of the emergency giving rise to the declaration of emergency.

Â Â Â Â Â  (5) This section does not affect the liability of any architect, engineer, inspector or building evaluator for gross negligence or intentional torts.

Â Â Â Â Â  (6) The immunity provided by this section applies only to:

Â Â Â Â Â  (a) Inspectors certified under ORS 455.715 to 455.740;

Â Â Â Â Â  (b) Building evaluators certified for post-disaster building evaluation by the Department of Consumer and Business Services;

Â Â Â Â Â  (c) Architects who are licensed under ORS 671.010 to 671.220;

Â Â Â Â Â  (d) Engineers who are licensed under ORS 672.002 to 672.325; and

Â Â Â Â Â  (e) Architects and engineers who are licensed under the laws of another state. [1995 c.616 Â§1]

Â Â Â Â Â  30.790 [1963 c.524 Â§Â§1,2; repealed by 1971 c.780 Â§7]

Â Â Â Â Â  30.792 Liability of health care provider or health clinic for volunteer services to charitable corporations. (1) As used in this section:

Â Â Â Â Â  (a) ÂCharitable corporationÂ has the meaning given that term in ORS 128.620.

Â Â Â Â Â  (b) ÂHealth care providerÂ means any person licensed in this state as a practitioner of one or more healing arts as described in ORS 31.740.

Â Â Â Â Â  (c) ÂHealth clinicÂ means a public health clinic or a health clinic operated by a charitable corporation that provides primarily primary physical health, dental or mental health services to low-income patients without charge or using a sliding fee scale based on the income of the patient.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no person may maintain an action for damages against:

Â Â Â Â Â  (a) A health care provider who voluntarily provides to a charitable corporation any assistance, services or advice directly related to the charitable purposes of the corporation if the assistance, services or advice are within the scope of the license of the health care provider; or

Â Â Â Â Â  (b) A health clinic for the assistance, services or advice provided by a health care provider described in paragraph (a) of this subsection.

Â Â Â Â Â  (3) The immunity provided in this section shall not apply to:

Â Â Â Â Â  (a) Any person who receives compensation other than reimbursement for expenses incurred by the person providing such assistance, services or advice.

Â Â Â Â Â  (b) The liability of any person for damages resulting from the personÂs gross negligence or from the personÂs reckless, wanton or intentional misconduct.

Â Â Â Â Â  (c) Any activity for which a person is otherwise strictly liable without regard to fault. [1995 c.616 Â§2; 2005 c.362 Â§2]

Â Â Â Â Â  30.795 [1981 c.690 Â§2; 1985 c.530 Â§4; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  30.800 Liability for emergency medical assistance. (1) As used in this section, Âemergency medical assistanceÂ means:

Â Â Â Â Â  (a) Medical or dental care not provided in a place where emergency medical or dental care is regularly available, including but not limited to a hospital, industrial first-aid station or a physicianÂs or dentistÂs office, given voluntarily and without the expectation of compensation to an injured person who is in need of immediate medical or dental care and under emergency circumstances that suggest that the giving of assistance is the only alternative to death or serious physical after effects; or

Â Â Â Â Â  (b) Medical care provided voluntarily in good faith and without expectation of compensation by a physician licensed by the Oregon Medical Board in the physicianÂs professional capacity as a team physician at a public or private school or college athletic event or as a volunteer physician at other athletic events.

Â Â Â Â Â  (2) No person may maintain an action for damages for injury, death or loss that results from acts or omissions of a person while rendering emergency medical assistance unless it is alleged and proved by the complaining party that the person was grossly negligent in rendering the emergency medical assistance.

Â Â Â Â Â  (3) The giving of emergency medical assistance by a person does not, of itself, establish the relationship of physician and patient, dentist and patient or nurse and patient between the person giving the assistance and the person receiving the assistance insofar as the relationship carries with it any duty to provide or arrange for further medical care for the injured person after the giving of emergency medical assistance. [1967 c.266 Â§Â§1,2; 1973 c.635 Â§1; 1979 c.576 Â§1; 1979 c.731 Â§1; 1983 c.771 Â§1; 1983 c.779 Â§1; 1985 c.428 Â§1; 1989 c.782 Â§35; 1997 c.242 Â§1; 1997 c.751 Â§11]

Â Â Â Â Â  30.801 [1999 c.220 Â§1; repealed by 2005 c.551 Â§8]

Â Â Â Â Â  30.802 Liability for use of automated external defibrillator. (1) As used in this section:

Â Â Â Â Â  (a) ÂAutomated external defibrillatorÂ means an automated external defibrillator approved for sale by the federal Food and Drug Administration.

Â Â Â Â Â  (b) ÂPublic settingÂ means a location that is:

Â Â Â Â Â  (A) Accessible to members of the general public, employees, visitors and guests, but that is not a private residence;

Â Â Â Â Â  (B) A public school facility as defined in ORS 327.365; or

Â Â Â Â Â  (C) A health club as defined in ORS 431.680.

Â Â Â Â Â  (2) A person may not bring a cause of action against another person for damages for injury, death or loss that result from acts or omissions involving the use, attempted use or nonuse of an automated external defibrillator when the other person:

Â Â Â Â Â  (a) Used or attempted to use an automated external defibrillator;

Â Â Â Â Â  (b) Was present when an automated external defibrillator was used or should have been used;

Â Â Â Â Â  (c) Provided training in the use of an automated external defibrillator;

Â Â Â Â Â  (d) Is a physician and provided services related to the placement or use of an automated external defibrillator; or

Â Â Â Â Â  (e) Possesses or controls one or more automated external defibrillators placed in a public setting and reasonably complied with the following requirements:

Â Â Â Â Â  (A) Maintained, inspected and serviced the automated external defibrillator, the battery for the automated external defibrillator and the electrodes for the automated external defibrillator in accordance with guidelines set forth by the manufacturer.

Â Â Â Â Â  (B) Ensured that a sufficient number of employees received training in the use of an automated external defibrillator so that at least one trained employee may be reasonably expected to be present at the public setting during regular business hours.

Â Â Â Â Â  (C) Stored the automated external defibrillator in a location from which the automated external defibrillator can be quickly retrieved during regular business hours.

Â Â Â Â Â  (D) Clearly indicated the presence and location of each automated external defibrillator.

Â Â Â Â Â  (E) Established a policy to call 9-1-1 to activate the emergency medical services system as soon as practicable after the potential need for the automated external defibrillator is recognized.

Â Â Â Â Â  (3) The immunity provided by this section does not apply if:

Â Â Â Â Â  (a) The person against whom the action is brought acted with gross negligence or with reckless, wanton or intentional misconduct;

Â Â Â Â Â  (b) The use, attempted use or nonuse of an automated external defibrillator occurred at a location where emergency medical care is regularly available; or

Â Â Â Â Â  (c) The person against whom the action is brought possesses or controls one or more automated external defibrillators in a public setting and the personÂs failure to reasonably comply with the requirements described in subsection (2)(e) of this section caused the alleged injury, death or loss.

Â Â Â Â Â  (4) Nothing in this section affects the liability of a manufacturer, designer, developer, distributor or supplier of an automated external defibrillator, or an accessory for an automated external defibrillator, under the provisions of ORS 30.900 to 30.920 or any other applicable state or federal law. [2005 c.551 Â§1]

Â Â Â Â Â  30.803 Liability of certified emergency medical technician acting as volunteer. No person shall maintain a cause of action for injury, death or loss against any certified emergency medical technician who acts as a volunteer without expectation of compensation, based on a claim of negligence unless the person shows that the injury, death or loss resulted from willful and wanton misconduct or intentional act or omission of the emergency medical technician. [1987 c.915 Â§11]

Â Â Â Â Â  30.805 Liability for emergency medical assistance by government personnel. (1) No person may maintain an action for damages for injury, death or loss that results from acts or omissions in rendering emergency medical assistance unless it is alleged and proved by the complaining party that the acts or omissions violate the standards of reasonable care under the circumstances in which the emergency medical assistance was rendered, if the action is against:

Â Â Â Â Â  (a) The staff person of a governmental agency or other entity if the staff person and the agency or entity are authorized within the scope of their official duties or licenses to provide emergency medical care; or

Â Â Â Â Â  (b) A governmental agency or other entity that employs, trains, supervises or sponsors the staff person.

Â Â Â Â Â  (2) As used in this section, Âemergency medical careÂ means medical care to an injured or ill person who is in need of immediate medical care:

Â Â Â Â Â  (a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical aftereffects or death;

Â Â Â Â Â  (b) In a place where emergency medical care is not regularly available;

Â Â Â Â Â  (c) In the absence of a personal refusal of such medical care by the injured or ill person or the responsible relative of such person; and

Â Â Â Â Â  (d) Which may include medical care provided through means of radio or telecommunication by a medically trained person, who practices in a hospital as defined in ORS 442.015 and licensed under ORS 441.015 to 441.087, and who is not at the location of the injured or ill person. [1979 c.782 Â§8; 1981 c.693 Â§27; 1985 c.747 Â§48]

Â Â Â Â Â  30.807 Liability for emergency transportation assistance. (1) No person shall maintain an action for damages for injury, death or loss that results from acts or omissions in rendering emergency transportation assistance unless it is alleged and proved by the complaining party that the person rendering emergency transportation assistance was grossly negligent. The provisions of this section apply only to a person who provides emergency transportation assistance without compensation.

Â Â Â Â Â  (2) As used in this section, Âemergency transportation assistanceÂ means transportation provided to an injured or ill person who is in need of immediate medical care:

Â Â Â Â Â  (a) Under emergency circumstances that suggest that the giving of assistance is the only alternative to serious physical after-effect or death;

Â Â Â Â Â  (b) From a place where emergency medical care is not regularly available;

Â Â Â Â Â  (c) In the absence of a personal refusal of such assistance by the injured or ill person or the responsible relative of the person; and

Â Â Â Â Â  (d) Which may include directions on the transportation provided through means of radio or telecommunications by a medically trained person who practices in a hospital, as defined in ORS 442.015 and who is not at the location of the injured or ill person. [1987 c.915 Â§10; 1997 c.242 Â§2]

Â Â Â Â Â  30.810 [1969 c.387 Â§1; 1973 c.823 Â§89; renumbered 31.700 in 2003]

Â Â Â Â Â  30.820 Action against seller of drugged horse; attorney fees. In addition to and not in lieu of the penalty provided in ORS 165.825 (2), any person who buys a horse sold in violation of ORS 165.825 (1) may bring an action against the seller for any damages the buyer incurs as a result of the sale. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1971 c.175 Â§3; 1981 c.897 Â§8; 1995 c.618 Â§25]

Â Â Â Â Â  30.822 Action for theft of or injury to search and rescue animal or therapy animal; attorney fees. (1) In addition to and not in lieu of any other penalty provided by state law, the owner of a search and rescue animal or a therapy animal, as defined in ORS 167.352, may bring an action for economic and noneconomic damages against any person who steals or, without provocation, attacks the search and rescue animal or therapy animal. The owner may also bring an action for such damages against the owner of any animal that, without provocation, attacks a search and rescue animal or therapy animal. The action authorized by this subsection may be brought by the owner even if the search and rescue or therapy animal was in the custody or under the supervision of another person when the theft or attack occurred.

Â Â Â Â Â  (2) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in the death of the animal or the animal is not returned or if injuries sustained in the theft or attack prevent the animal from returning to service as a search and rescue animal or therapy animal, the measure of economic damages shall include, but need not be limited to, the replacement value of an equally trained animal, without any differentiation for the age or the experience of the animal.

Â Â Â Â Â  (3) If the theft of or unprovoked attack on a search and rescue animal or therapy animal described in subsection (1) of this section results in injuries from which the animal recovers and returns to service, or if the animal is stolen and is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the costs of temporary replacement services, veterinary medical expenses and any other costs and expenses incurred by the owner as a result of the theft of or injury to the animal.

Â Â Â Â Â  (4) No cause of action arises under this section if the owner or the person having custody or supervision of the search and rescue animal or therapy animal was committing a criminal or civil trespass at the time of the attack on the animal.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1993 c.312 Â§4; 1995 c.618 Â§26]

Â Â Â Â Â  30.825 Action for unlawful tree spiking; attorney fees. Any person who is damaged by an act prohibited in ORS 164.886 (1) to (3) may bring a civil action to recover damages sustained. A party seeking civil damages under this section may recover upon proof by a preponderance of the evidence of a violation of the provisions of ORS 164.886 (1) to (3). The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1003 Â§4; 1995 c.618 Â§27]

Â Â Â Â Â  30.830 Action against judicial officer for failure to make certain payments. If any money described in ORS 137.295 that is payable to the Department of Revenue is not paid to the department within the time provided therein, the court or officer who collected the money shall be deemed delinquent in the payment of the money. An action may be maintained in the name of the Department of Revenue, State of
Oregon
, to recover the unpaid amounts with interest at the legal rate. [1971 c.186 Â§7; 1981 s.s. c.3 Â§111; 1983 c.763 Â§52; 1987 c.905 Â§3a]

Â Â Â Â Â  30.840 [1975 c.562 Â§1; renumbered 31.980 in 2003]

Â Â Â Â Â  30.850 [1975 c.562 Â§2; renumbered 31.982 in 2003]

Â Â Â Â Â  30.860 Action for trade discrimination; treble damages; attorney fees. (1) No person or governmental entity shall discriminate against, boycott, blacklist, refuse to buy from, sell to or trade with any person because of foreign government imposed or sanctioned discrimination based upon the national origin, race or religion of such person or of such personÂs partners, members, directors, stockholders, agents, employees, business associates, suppliers or customers.

Â Â Â Â Â  (2) Any person directly injured in business or property by a violation of subsection (1) of this section may sue whoever knowingly practices, or conspires to practice, activities prohibited by subsection (1) of this section, and shall recover threefold the damages sustained. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court. [1977 c.395 Â§Â§1,2; 1981 c.897 Â§9; 1995 c.618 Â§28]

Â Â Â Â Â  Note: The amendments to 30.860 by section 15, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 30.860 by section 15, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 30.860, as amended by section 15, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  30.860. (1) A person or governmental entity may not discriminate against, boycott, blacklist or refuse to buy from, sell to or trade with any person because of foreign government imposed or sanctioned discrimination based upon the race, religion, sex, sexual orientation or national origin of the person or of the personÂs partners, members, directors, stockholders, agents, employees, business associates, suppliers or customers.

Â Â Â Â Â  (2) Any person directly injured in business or property by a violation of subsection (1) of this section may sue whoever knowingly practices, or conspires to practice, activities prohibited by subsection (1) of this section, and shall recover threefold the damages sustained. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  30.862 Action for public investment fraud; attorney fees. (1) Conduct constituting a violation of ORS 30.862 and 162.117 to 162.121 shall give rise to a civil cause of action by the state. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) The application of one civil remedy under any provision of ORS 30.862 and 162.117 to 162.121 shall not preclude the application of any other remedy, civil or criminal, under ORS 30.862 and 162.117 to 162.121 or under any other provision of law. Civil remedies under ORS 30.862 and 162.117 to 162.121 are supplemental and not mutually exclusive. [1993 c.768 Â§4; 1995 c.618 Â§29]

Â Â Â Â Â  30.864 Action for disclosure of certain education records; limitation of action; attorney fees. (1) Any person claiming to be aggrieved by the reckless disclosure of personally identifiable information from a studentÂs education records as prohibited by rules of the State Board of Education or the State Board of Higher Education may file a civil action in circuit court for equitable relief or, subject to the terms and conditions of ORS 30.265 to 30.300, for damages, or both. The court may order such other relief as may be appropriate.

Â Â Â Â Â  (2) The action authorized by this section shall be filed within two years of the alleged unlawful disclosure.

Â Â Â Â Â  (3) In an action brought under this section, the court may allow the prevailing party costs, disbursements and reasonable attorney fees. [1993 c.806 Â§8; 1995 c.618 Â§30]

Â Â Â Â Â  30.865 Action for invasion of personal privacy; attorney fees. (1) A plaintiff has a cause of action for invasion of personal privacy if the plaintiff establishes any of the following:

Â Â Â Â Â  (a) The defendant knowingly made or recorded a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity without the consent of the plaintiff, and at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (b) For the purpose of arousing or gratifying the sexual desire of the defendant, the defendant was in a location to observe the plaintiff in a state of nudity without the consent of the plaintiff, and the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (c) For the purpose of arousing or gratifying the sexual desire of any person, the defendant knowingly:

Â Â Â Â Â  (A) Made or recorded a photograph, motion picture, videotape or other visual recording of an intimate area of the plaintiff without the consent of the plaintiff; or

Â Â Â Â Â  (B) Viewed an intimate area of the plaintiff without the consent of the plaintiff.

Â Â Â Â Â  (d) Without the consent of the plaintiff, the defendant disseminated a photograph, motion picture, videotape or other visual recording of the plaintiff in a state of nudity, and the defendant knew that at the time the visual recording was made or recorded the plaintiff was in a place and circumstances where the plaintiff had a reasonable expectation of personal privacy.

Â Â Â Â Â  (2) A plaintiff who prevails in a cause of action for invasion of personal privacy under this section is entitled to receive:

Â Â Â Â Â  (a) Compensatory damages; and

Â Â Â Â Â  (b) Reasonable attorney fees.

Â Â Â Â Â  (3) An action under this section must be commenced not later than two years after the conduct that gives rise to a claim for relief occurred.

Â Â Â Â Â  (4) The remedy provided by this section is in addition to, and not in lieu of, any other claim for relief that may be available to a plaintiff by reason of conduct of a defendant described in subsection (1) of this section.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂIntimate areaÂ means:

Â Â Â Â Â  (A) Undergarments that are being worn by a person, are covered by clothing and are intended to be protected from being seen; and

Â Â Â Â Â  (B) Any of the following that are covered by clothing and are intended to be protected from being seen:

Â Â Â Â Â  (i) Genitals;

Â Â Â Â Â  (ii) Pubic areas; or

Â Â Â Â Â  (iii) Female breasts below the point immediately above the top of the areola.

Â Â Â Â Â  (b) ÂMade or recorded a photograph, motion picture, videotape or other visual recordingÂ includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (c) ÂNudityÂ means uncovered, or less than opaquely covered, post-pubescent human genitals, pubic areas or a post-pubescent human female breast below a point immediately above the top of the areola. ÂNudityÂ includes a partial state of nudity.

Â Â Â Â Â  (d) ÂPlaces and circumstances where the plaintiff has a reasonable expectation of personal privacyÂ includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

Â Â Â Â Â  (e) ÂPublic viewÂ means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015. [2005 c.544 Â§1]

Â Â Â Â Â  30.866 Action for issuance or violation of stalking protective order; attorney fees. (1) A person may bring a civil action in a circuit court for a courtÂs stalking protective order or for damages, or both, against a person if:

Â Â Â Â Â  (a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that personÂs immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (2) At the time the petition is filed, the court, upon a finding of probable cause based on the allegations in the petition, shall enter a temporary courtÂs stalking protective order that may include, but is not limited to, all contact listed in ORS 163.730. The petition and the temporary order shall be served upon the respondent with an order requiring the respondent to personally appear before the court to show cause why the temporary order should not be continued for an indefinite period.

Â Â Â Â Â  (3)(a) At the hearing, whether or not the respondent appears, the court may continue the hearing for up to 30 days or may proceed to enter a courtÂs stalking protective order and take other action as provided in ORS 163.738.

Â Â Â Â Â  (b) If respondent fails to appear after being served as required by subsection (2) of this section, the court may issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent in court.

Â Â Â Â Â  (4) The plaintiff may recover:

Â Â Â Â Â  (a) Both special and general damages, including damages for emotional distress;

Â Â Â Â Â  (b) Punitive damages; and

Â Â Â Â Â  (c) Reasonable attorney fees and costs.

Â Â Â Â Â  (5) The court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

Â Â Â Â Â  (6) An action under this section must be commenced within two years of the conduct giving rise to the claim.

Â Â Â Â Â  (7) Proof of the claim shall be by a preponderance of the evidence.

Â Â Â Â Â  (8) The remedy provided by this section is in addition to any other remedy, civil or criminal, provided by law for the conduct giving rise to the claim.

Â Â Â Â Â  (9) No filing fee, service fee or hearing fee shall be charged for a proceeding under this section if a courtÂs stalking order is the only relief sought.

Â Â Â Â Â  (10) If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondentÂs ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (11) ORS 163.741 applies to protective orders issued under this section.

Â Â Â Â Â  (12) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a courtÂs stalking protective order as defined in ORS 163.750. [1993 c.626 Â§9; 1995 c.353 Â§6; 1999 c.1052 Â§4; 2003 c.292 Â§3]

Â Â Â Â Â  Note: Definitions for 30.866 are found in 163.730.

Â Â Â Â Â  30.867 Action for violation of criminal laws relating to involuntary servitude or trafficking in persons. (1) Irrespective of any criminal prosecution or the result of a criminal prosecution, a person injured by a violation of ORS 163.263, 163.264 or 163.266 may bring a civil action for damages against a person whose actions are unlawful under ORS 163.263, 163.264 or 163.266.

Â Â Â Â Â  (2) Upon prevailing in an action under this section, the plaintiff may recover:

Â Â Â Â Â  (a) Both special and general damages, including damages for emotional distress; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (3) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no reasonable basis for appealing an adverse decision of a circuit court.

Â Â Â Â Â  (4) An action under this section must be commenced within six years of the conduct giving rise to the claim. [2007 c.811 Â§9]

Â Â Â Â Â  30.868 Civil damages for custodial interference; attorney fees. (1) Any of the following persons may bring a civil action to secure damages against any and all persons whose actions are unlawful under ORS 163.257 (1)(a):

Â Â Â Â Â  (a) A person who is 18 years of age or older and who has been taken, enticed or kept in violation of ORS 163.257 (1)(a); or

Â Â Â Â Â  (b) A person whose custodial rights have been interfered with if, by reason of the interference:

Â Â Â Â Â  (A) The person has reasonably and in good faith reported a person missing to any city, county or state police agency; or

Â Â Â Â Â  (B) A defendant in the action has been charged with a violation of ORS 163.257 (1)(a).

Â Â Â Â Â  (2) An entry of judgment or a certified copy of a judgment against the defendant for a violation of ORS 163.257 (1)(a) is prima facie evidence of liability if the plaintiff was injured by the defendantÂs unlawful action under the conviction.

Â Â Â Â Â  (3)(a) For purposes of this section, a public or private entity that provides counseling and shelter services to victims of domestic violence is not considered to have violated ORS 163.257 (1)(a) if the entity provides counseling or shelter services to a person who violates ORS 163.257 (1)(a).

Â Â Â Â Â  (b) As used in this subsection, Âvictim of domestic violenceÂ means an individual against whom domestic violence, as defined in ORS 135.230, 181.610, 411.117 or 657.176, has been committed.

Â Â Â Â Â  (4) Bringing an action under this section does not prevent the prosecution of any criminal action under ORS 163.257.

Â Â Â Â Â  (5) A person bringing an action under this section must establish by a preponderance of the evidence that a violation of ORS 163.257 (1)(a) has occurred.

Â Â Â Â Â  (6) It is an affirmative defense to civil liability for an action under this section that the defendant reasonably and in good faith believed that the defendantÂs violation of ORS 163.257 (1)(a) was necessary to preserve the physical safety of:

Â Â Â Â Â  (a) The defendant;

Â Â Â Â Â  (b) The person who was taken, enticed or kept in violation of ORS 163.257 (1)(a); or

Â Â Â Â Â  (c) The parent or guardian of the person who was taken, enticed or kept in violation of ORS 163.257 (1)(a).

Â Â Â Â Â  (7)(a) If the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is under 18 years of age at the time an action is brought under this section, the court may:

Â Â Â Â Â  (A) Appoint an attorney who is licensed to practice law in
Oregon
to act as guardian ad litem for the person; and

Â Â Â Â Â  (B) Appoint one of the following persons to provide counseling services to the person:

Â Â Â Â Â  (i) A psychiatrist.

Â Â Â Â Â  (ii) A psychologist licensed under ORS 675.010 to 675.150.

Â Â Â Â Â  (iii) A clinical social worker licensed under ORS 675.510 to 675.600.

Â Â Â Â Â  (iv) A professional counselor or marriage and family therapist licensed under ORS 675.715.

Â Â Â Â Â  (b) The court may assess against the parties all costs of the attorney or person providing counseling services appointed under this subsection.

Â Â Â Â Â  (8) If an action is brought under this section by a person described under subsection (1)(b) of this section and a party shows good cause that it is appropriate to do so, the court may order the parties to obtain counseling directed toward educating the parties on the impact that the partiesÂ conflict has on the person taken, enticed or kept in violation of ORS 163.257 (1)(a). The court may assess against the parties all costs of obtaining counseling ordered under this subsection.

Â Â Â Â Â  (9) Upon prevailing in an action under this section, the plaintiff may recover:

Â Â Â Â Â  (a) Special and general damages, including damages for emotional distress; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (10) The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (11)(a) Notwithstanding ORS 12.110, 12.115, 12.117 or 12.160, an action under this section must be commenced within six years after the violation of ORS 163.257 (1)(a). An action under this section accruing while the person who is entitled to bring the action is under 18 years of age must be commenced not more than six years after that person attains 18 years of age.

Â Â Â Â Â  (b) The period of limitation does not run during any time when the person taken, enticed or kept in violation of ORS 163.257 (1)(a) is removed from this state as a result of the defendantÂs actions in violation of ORS 163.257 (1)(a). [2005 c.841 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 841, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [30.868] applies to causes of action arising on or after the effective date of this 2005 Act [September 2, 2005]. [2005 c.841 Â§2]

Â Â Â Â Â  30.870 Definitions for ORS 30.870 and 30.875. As used in this section and ORS 30.875:

Â Â Â Â Â  (1) ÂAgricultural produceÂ means any plant including, but not limited to, trees, or animals, kept, grown or raised upon real property, and the products of those plants and animals.

Â Â Â Â Â  (2) ÂMercantile establishmentÂ means any place where merchandise is displayed, held or offered for sale, either at retail or wholesale.

Â Â Â Â Â  (3) ÂMerchandiseÂ means all things movable and capable of manual delivery.

Â Â Â Â Â  (4) ÂOwnerÂ means any person who owns or operates a mercantile establishment or farm, or the agents or employees of that person. [1979 c.592 Â§1; 1981 c.716 Â§5]

Â Â Â Â Â  30.875 Civil damages for shoplifting or taking of agricultural produce. (1) An adult or an emancipated minor who takes possession of any merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner and with the intention of converting such merchandise or produce to the individualÂs own use without having paid the purchase price thereof, or who alters the price indicia of such merchandise, shall be civilly liable to the owner for actual damages, for a penalty to the owner in the amount of the retail value of the merchandise or produce not to exceed $500, and for an additional penalty to the owner of not less than $100 nor more than $250.

Â Â Â Â Â  (2) The parents having custody of an unemancipated minor who takes possession of any merchandise displayed or offered for sale by any mercantile establishment, or who takes from any real property any agricultural produce kept, grown or raised on the property for purposes of sale, without the consent of the owner, and with the intention of converting such merchandise or produce to the minorÂs own use without having paid the purchase price thereof, or who alters the price indicia of such merchandise or who engages in conduct described in ORS 164.125, 164.132 or 164.373, shall be civilly liable to the owner for actual damages, for a penalty to the owner in the amount of the retail value of the merchandise or produce not to exceed $250, plus an additional penalty to the owner of not less than $100 nor more than $250. Persons operating a foster home certified under ORS 418.625 to 418.645 are not liable under this subsection for the acts of children not related to them by blood or marriage and under their care.

Â Â Â Â Â  (3) A conviction for theft is not a condition precedent to the maintenance of a civil action under this section.

Â Â Â Â Â  (4) A civil liability under this section is not limited by any other law that limits liability of parents of minor children.

Â Â Â Â Â  (5) An action for recovery of damages under this section may be brought in any court of competent jurisdiction, including the small claims department of a circuit court if the total damages do not exceed the jurisdictional limit of the small claims department.

Â Â Â Â Â  (6) The fact that an owner or seller of merchandise or agricultural produce may bring an action against an individual for damages as provided in this section shall not limit the right of the owner or seller to demand, in writing, that a person who is liable for damages under this section remit said damages prior to the commencement of any legal action.

Â Â Â Â Â  (7) Judgments, but not claims, arising under this section may be assigned.

Â Â Â Â Â  (8) An action under this section may not be brought based on a dishonored check, draft or order for payment of money if an action can be brought on the dishonored check, draft or order under ORS 30.701.

Â Â Â Â Â  (9) An action under this section must be commenced within three years after the merchandise or agricultural produce is taken. [1979 c.592 Â§2; 1981 c.716 Â§6; 1985 c.537 Â§6; 1987 c.907 Â§16; 1995 c.658 Â§28; 1997 c.182 Â§Â§3,4; 1999 c.705 Â§5; 2003 c.324 Â§1]

Â Â Â Â Â  30.876 Treble damages and costs in actions arising out of interference with agricultural research. In any civil action arising out of conduct that would constitute interference with agricultural research under ORS 164.889, the court shall award:

Â Â Â Â Â  (1) Treble the amount of damages claimed to real and personal property; and

Â Â Â Â Â  (2) The costs of repeating experiments including, but not limited to, the costs of replacing records, data, equipment, specimens, labor and materials, if the conduct causes the failure of an experiment in progress or irreparable damage to completed research or experimentation. [2001 c.147 Â§4]

Â Â Â Â Â  30.877 Treble damages and costs in actions arising out of research and animal interference and arising out of interference with livestock production. In any civil action arising out of conduct that would constitute a violation of ORS 167.312 or 167.388, the court shall award treble the amount of damages caused to real or personal property by the violation. In addition, in any civil action arising out of conduct that would constitute a violation of ORS 167.312, the court shall award the costs of repeating experiments, including but not limited to the costs of replacing records, data, equipment, specimens, labor and materials, if the conduct causes the failure of an experiment in progress or irreparable damage to completed research or experimentation. [2001 c.843 Â§1]

Â Â Â Â Â  30.880 [1979 c.842 Â§5a; 1987 c.774 Â§148; 1987 c.915 Â§8; renumbered 278.322 in 2003]

Â Â Â Â Â  30.882 Award of liquidated damages to sports official subjected to offensive physical contact; attorney fees. (1) In addition to, and not in lieu of any other damages that may be claimed, a plaintiff who is a sports official shall receive liquidated damages in an amount not less than $500 but not more than $1,000 in any action in which the plaintiff establishes that:

Â Â Â Â Â  (a) The defendant intentionally subjected the plaintiff to offensive physical contact;

Â Â Â Â Â  (b) The defendant knew that the plaintiff was a sports official at the time the offensive physical contact was made;

Â Â Â Â Â  (c) The offensive physical contact is made while the plaintiff is within, or in the immediate vicinity of, a facility at which the plaintiff serves as a sports official for a sports event; and

Â Â Â Â Â  (d) The offensive physical contact is made while the plaintiff is serving as a sports official or within a brief period of time thereafter.

Â Â Â Â Â  (2) The court shall award reasonable attorney fees to a prevailing plaintiff in an action in which liquidated damages are awarded under this section.

Â Â Â Â Â  (3) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

Â Â Â Â Â  (4) As used in this section, Âsports officialÂ means a person who:

Â Â Â Â Â  (a) Serves as a referee, umpire, linesman or judge or performs similar functions under a different title; and

Â Â Â Â Â  (b) Is a member of, or registered by, a local, state, regional or national organization that engages in providing education and training in sports officiating. [1999 c.786 Â§1]

Â Â Â Â Â  30.890 Liability of food gleaners, donors and distributors. (1)(a) Notwithstanding any other provision of law, a gleaner or the good-faith donor of any food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization, including but not limited to a food bank, for distribution without charge or on a scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness or intentional conduct of the donor or gleaner.

Â Â Â Â Â  (b) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of food, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the food by the donee after the donation of the food.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives food, apparently fit for human consumption, and while apparently fit for human consumption distributes it at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the food unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

Â Â Â Â Â  (3) This section applies to the good-faith donation of food not readily marketable due to appearance, freshness, grade, surplus or other considerations but does not restrict the authority of any appropriate agency to regulate or ban the use of such food for human consumption.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂDonorÂ includes any person who operates a restaurant or other food establishment licensed or regulated by law.

Â Â Â Â Â  (b) ÂFoodÂ means any food whether or not it may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition, including but not limited to fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits or vegetables, and foods that have been packaged, canned, refrigerated, freeze-dried or frozen.

Â Â Â Â Â  (c) ÂFood bankÂ means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.

Â Â Â Â Â  (d) ÂGleanerÂ means a person that harvests for free distribution an agricultural crop that has been donated by the owner. [1979 c.265 Â§1; 1989 c.808 Â§1]

Â Â Â Â Â  30.892 Liability of donors and distributors of general merchandise and household items. (1) Notwithstanding any other provision of law, the good-faith donor of any general merchandise or household item, apparently fit for use to a bona fide charitable or nonprofit organization for distribution without charge or on a fee scale reflecting ability to pay, or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages arising from the condition of the general merchandise or household item, unless an injury is caused by the gross negligence, recklessness or intentional conduct of the donor.

Â Â Â Â Â  (2) The immunity from civil liability and criminal penalty provided by this section applies regardless of compliance with any laws, rules or ordinances regulating the packaging or labeling of general merchandise or household items, and regardless of compliance with any laws, rules or ordinances regulating the storage or handling of the general merchandise or household items by the donee after the donation.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, a bona fide charitable or nonprofit organization which in good faith receives general merchandise or household items, apparently fit for use, and while apparently still fit for use, distributes the merchandise or items at no charge or on a fee scale reflecting ability to pay or only requiring a shared maintenance contribution, shall not be subject to criminal penalty or civil damages resulting from the condition of the general merchandise or household items, unless an injury results from the gross negligence, recklessness or intentional conduct of the organization.

Â Â Â Â Â  (4) This section applies to the good-faith donation of general merchandise or household items not readily marketable due to appearance, grade, surplus or considerations other than safety but does not restrict the authority of any appropriate agency to regulate or ban the use of such general merchandise or household items. The immunity from civil liability and criminal penalty provided by this section shall not apply if the general merchandise or household item is resold by either the donee or any other person. This section does not affect the liability of a manufacturer for products that are subject to a current or future safety recall whether such recall is initiated by the manufacturer or at the request of the state or federal government, nor shall this section affect the liability of a manufacturer under ORS 30.900 to 30.920.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂDonorÂ includes all of the following, without regard to who is the owner of the general merchandise or household item at the time of the donation:

Â Â Â Â Â  (A) A general merchandiser;

Â Â Â Â Â  (B) A retail establishment;

Â Â Â Â Â  (C) A wholesaler; and

Â Â Â Â Â  (D) A manufacturer.

Â Â Â Â Â  (b) ÂGeneral merchandise or household itemÂ means any item sold as general merchandise for household use, including but not limited to items sold in the following categories: Toiletries, cosmetics, domestics, electronics, sporting goods, clothing, toys, small appliances, personal care appliances, housewares, household chemicals, hardware, paint, sundries, plumbing, garden supplies, automotive, school supplies, pet food, pet supplies, over-the-counter drugs or vitamins, or other items of merchandise commonly sold in a retail or general merchandising establishment. [1989 c.1012 Â§2]

Â Â Â Â Â  30.895 [1987 c.774 Â§11; renumbered 31.230 in 2003]

PRODUCT LIABILITY ACTIONS

Â Â Â Â Â  30.900 ÂProduct liability civil actionÂ defined. As used in ORS 30.900 to 30.920, Âproduct liability civil actionÂ means a civil action brought against a manufacturer, distributor, seller or lessor of a product for damages for personal injury, death or property damage arising out of:

Â Â Â Â Â  (1) Any design, inspection, testing, manufacturing or other defect in a product;

Â Â Â Â Â  (2) Any failure to warn regarding a product; or

Â Â Â Â Â  (3) Any failure to properly instruct in the use of a product. [1977 c.843 Â§1]

Â Â Â Â Â  30.905 Time limitation for commencement of action. (1) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action may not be brought for any death, personal injury or property damage that is caused by a product and that occurs more than eight years after the date on which the product was first purchased for use or consumption.

Â Â Â Â Â  (2) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action for personal injury or property damage must be commenced not later than the earlier of:

Â Â Â Â Â  (a) Two years after the date on which the plaintiff discovers, or reasonably should have discovered, the personal injury or property damage and the causal relationship between the injury or damage and the product, or the causal relationship between the injury or damage and the conduct of the defendant; or

Â Â Â Â Â  (b) Ten years after the date on which the product was first purchased for use or consumption.

Â Â Â Â Â  (3) Except as provided in ORS 30.907 and 30.908 (1) to (4), a product liability civil action for death must be commenced not later than the earlier of:

Â Â Â Â Â  (a) The limitation provided by ORS 30.020; or

Â Â Â Â Â  (b) Ten years after the date on which the product was first purchased for use or consumption. [1977 c.843 Â§3; 1983 c.143 Â§1; 1987 c.4 Â§1; 1993 c.259 Â§6; 2003 c.768 Â§1]

Â Â Â Â Â  30.907 Action for damages from asbestos-related disease; limitations. (1) A product liability civil action for damages resulting from asbestos-related disease shall be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the disease and the cause thereof.

Â Â Â Â Â  (2) A product liability civil action may not be brought against a contractor, as defined in ORS 701.005, for damages resulting from asbestos-related disease if the contractor:

Â Â Â Â Â  (a) Used or installed products containing asbestos pursuant to plans, specifications or directions prepared for a project by or on behalf of the owner of the project;

Â Â Â Â Â  (b) Is not the manufacturer or distributor of the products containing asbestos; and

Â Â Â Â Â  (c) Did not furnish the products containing asbestos independent of the provision of labor.

Â Â Â Â Â  (3) Subsection (2) of this section does not affect a plaintiffÂs ability to bring a product liability civil action against a contractor if:

Â Â Â Â Â  (a) The contractor substituted a product containing asbestos on a project when the plans, specifications or directions for the project prepared by or on behalf of the owner did not specify the use or installation of a product containing asbestos; and

Â Â Â Â Â  (b) The owner or the ownerÂs representative did not expressly direct or consent to the substitution of the product containing asbestos. [1987 c.4 Â§3; 2005 c.740 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 740, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 30.907 by section 1 of this 2005 Act apply to all causes of action for damages resulting from asbestos-related disease, whether the cause of action arises before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 30.907 by section 1 of this 2005 Act do not apply to any civil action commenced as described in ORS 12.020 before the effective date of this 2005 Act. [2005 c.740 Â§2]

Â Â Â Â Â  30.908 Action arising out of injury from breast implants; limitations. (1) Notwithstanding ORS 30.020, a product liability civil action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component must be commenced not later than two years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered:

Â Â Â Â Â  (a) The death or specific injury, disease or damage for which the plaintiff seeks recovery;

Â Â Â Â Â  (b) The tortious nature of the act or omission of the defendant that gives rise to a claim for relief against the defendant; and

Â Â Â Â Â  (c) All other elements required to establish plaintiffÂs claim for relief.

Â Â Â Â Â  (2) A product liability civil action for death, injury or damage resulting from breast implants containing silicone, silica or silicon as a component is not subject to ORS 30.905 or any other statute of repose in Oregon Revised Statutes.

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, an action for wrongful death must be commenced not later than two years after the earliest date that the discoveries required by subsection (1) of this section are made by any of the following persons:

Â Â Â Â Â  (a) The decedent;

Â Â Â Â Â  (b) The personal representative for the decedent; or

Â Â Â Â Â  (c) Any person for whose benefit the action could be brought.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section do not apply to a person that supplied component parts or raw materials to manufacturers of breast implants containing silicone, silica or silicon as a component, and the person shall remain subject to the limitations on actions imposed by ORS 30.020 and 30.905, if:

Â Â Â Â Â  (a) The person did not manufacture breast implants containing silicone, silica or silicon as a component at any time; and

Â Â Â Â Â  (b) The person was not owned by and did not own a business that manufactured breast implants containing silicone, silica or silicon as a component at any time.

Â Â Â Â Â  (5) A physician licensed pursuant to ORS chapter 677 is not a manufacturer, distributor, seller or lessor of a breast implant for the purposes of ORS 30.900 to 30.920 if the implant is provided by the physician to a patient as part of a medical implant procedure.

Â Â Â Â Â  (6) A health care facility licensed under ORS chapter 442 is not a manufacturer, distributor, seller or lessor of a breast implant for the purposes of ORS 30.900 to 30.920 if the implant is provided by the facility to a patient as part of a medical implant procedure. [1993 c.259 Â§Â§4,5; 2007 c.71 Â§10]

Â Â Â Â Â  30.910 Product disputably presumed not unreasonably dangerous. It is a disputable presumption in a products liability civil action that a product as manufactured and sold or leased is not unreasonably dangerous for its intended use. [1977 c.843 Â§2]

Â Â Â Â Â  30.915 Defenses. It shall be a defense to a product liability civil action that an alteration or modification of a product occurred under the following circumstances:

Â Â Â Â Â  (1) The alteration or modification was made without the consent of or was made not in accordance with the instructions or specifications of the manufacturer, distributor, seller or lessor;

Â Â Â Â Â  (2) The alteration or modification was a substantial contributing factor to the personal injury, death or property damage; and

Â Â Â Â Â  (3) If the alteration or modification was reasonably foreseeable, the manufacturer, distributor, seller or lessor gave adequate warning. [1977 c.843 Â§4]

Â Â Â Â Â  30.920 When seller or lessor of product liable; effect of liability rule. (1) One who sells or leases any product in a defective condition unreasonably dangerous to the user or consumer or to the property of the user or consumer is subject to liability for physical harm or damage to property caused by that condition, if:

Â Â Â Â Â  (a) The seller or lessor is engaged in the business of selling or leasing such a product; and

Â Â Â Â Â  (b) The product is expected to and does reach the user or consumer without substantial change in the condition in which it is sold or leased.

Â Â Â Â Â  (2) The rule stated in subsection (1) of this section shall apply, even though:

Â Â Â Â Â  (a) The seller or lessor has exercised all possible care in the preparation and sale or lease of the product; and

Â Â Â Â Â  (b) The user, consumer or injured party has not purchased or leased the product from or entered into any contractual relations with the seller or lessor.

Â Â Â Â Â  (3) It is the intent of the Legislative Assembly that the rule stated in subsections (1) and (2) of this section shall be construed in accordance with the Restatement (Second) of Torts sec. 402A, Comments a to m (1965). All references in these comments to sale, sell, selling or seller shall be construed to include lease, leases, leasing and lessor.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit the rights and liabilities of sellers and lessors under principles of common law negligence or under ORS chapter 72. [1979 c.866 Â§2]

Â Â Â Â Â  30.925 Punitive damages. (1) In a product liability civil action, punitive damages shall not be recoverable except as provided in ORS 31.730.

Â Â Â Â Â  (2) Punitive damages, if any, shall be determined and awarded based upon the following criteria:

Â Â Â Â Â  (a) The likelihood at the time that serious harm would arise from the defendantÂs misconduct;

Â Â Â Â Â  (b) The degree of the defendantÂs awareness of that likelihood;

Â Â Â Â Â  (c) The profitability of the defendantÂs misconduct;

Â Â Â Â Â  (d) The duration of the misconduct and any concealment of it;

Â Â Â Â Â  (e) The attitude and conduct of the defendant upon discovery of the misconduct;

Â Â Â Â Â  (f) The financial condition of the defendant; and

Â Â Â Â Â  (g) The total deterrent effect of other punishment imposed upon the defendant as a result of the misconduct, including, but not limited to, punitive damage awards to persons in situations similar to the claimantÂs and the severity of criminal penalties to which the defendant has been or may be subjected. [1979 c.866 Â§3; 1995 c.688 Â§4]

Â Â Â Â Â  30.927 When manufacturer of drug not liable for punitive damages; exceptions. (1) Where a drug allegedly caused the plaintiff harm, the manufacturer of the drug shall not be liable for punitive damages if the drug product alleged to have caused the harm:

Â Â Â Â Â  (a) Was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal Food and Drug Administration under the Federal Food, Drug and Cosmetic Act or the Public Health Service Act; or

Â Â Â Â Â  (b) Is generally recognized as safe and effective pursuant to conditions established by the federal Food and Drug Administration and applicable regulations, including packaging and labeling regulations.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the plaintiff proves, in accordance with the standard of proof set forth in ORS 30.925 (1), that the defendant, either before or after making the drug available for public use, knowingly in violation of applicable federal Food and Drug Administration regulations withheld from or misrepresented to the agency or prescribing physician information known to be material and relevant to the harm which the plaintiff allegedly suffered.

Â Â Â Â Â  (3) Nothing contained in this section bars an award of punitive damages where a manufacturer of a drug intentionally fails to conduct a recall required by a valid order of a federal or state agency authorized by statute to require such a recall.

Â Â Â Â Â  (4) For the purposes of this section, the term ÂdrugÂ has the meaning given to the term in section 1201 (g)(1) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 321 (g)(1). [1987 c.774 Â§5]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 536, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) As used in this section, ÂCOX-2 inhibitorÂ means a medication that is intended to inhibit the enzyme known as cyclooxygenase-2.

Â Â Â Â Â  (2) A civil action for injury, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, resulting from the use of a COX-2 inhibitor must be commenced not later than four years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the injury and the causal relationship between the injury and the product, or the causal relationship between the injury and the conduct of the defendant.

Â Â Â Â Â  (3) A civil action for death, including any product liability action under ORS 30.900 to 30.920 and any action based on negligence, resulting from the use of a COX-2 inhibitor must be commenced not later than six years after the date on which the plaintiff first discovered, or in the exercise of reasonable care should have discovered, the causal relationship between the death and the product, or the causal relationship between the death and the conduct of the defendant. [2007 c.536 Â§1]

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, section 1 of this 2007 Act applies only to causes of action arising on or before January 1, 2007.

Â Â Â Â Â  (2) Section 1 of this 2007 Act does not apply to any causes of action for which a judgment was entered in the register of a court before the effective date of this 2007 Act [January 1, 2008]. [2007 c.536 Â§2]

FARMING AND
FOREST
PRACTICES

Â Â Â Â Â  30.930 Definitions for ORS 30.930 to 30.947. As used in ORS 30.930 to 30.947:

Â Â Â Â Â  (1) ÂFarmÂ means any facility, including the land, buildings, watercourses and appurtenances thereto, used in the commercial production of crops, nursery stock, livestock, poultry, livestock products, poultry products, vermiculture products or the propagation and raising of nursery stock.

Â Â Â Â Â  (2) ÂFarming practiceÂ means a mode of operation on a farm that:

Â Â Â Â Â  (a) Is or may be used on a farm of a similar nature;

Â Â Â Â Â  (b) Is a generally accepted, reasonable and prudent method for the operation of the farm to obtain a profit in money;

Â Â Â Â Â  (c) Is or may become a generally accepted, reasonable and prudent method in conjunction with farm use;

Â Â Â Â Â  (d) Complies with applicable laws; and

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner.

Â Â Â Â Â  (3) ÂForestlandÂ means land that is used for the growing and harvesting of forest tree species.

Â Â Â Â Â  (4) Â
Forest
practiceÂ means a mode of operation on forestland that:

Â Â Â Â Â  (a) Is or may be used on forestland of similar nature;

Â Â Â Â Â  (b) Is a generally accepted, reasonable and prudent method of complying with ORS 527.610 to 527.770 and the rules adopted pursuant thereto;

Â Â Â Â Â  (c) Is or may become a generally accepted, reasonable and prudent method in conjunction with forestland;

Â Â Â Â Â  (d) Complies with applicable laws;

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner; and

Â Â Â Â Â  (f) May include, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control.

Â Â Â Â Â  (5) ÂPesticideÂ has the meaning given that term in ORS 634.006. [1981 c.716 Â§1; 1983 c.730 Â§1; 1993 c.792 Â§32; 1995 c.703 Â§1; 2005 c.657 Â§2]

Â Â Â Â Â  30.931 Transport or movement of equipment, device, vehicle or livestock as farming or forest practice. Notwithstanding ORS 30.930, if the activities are conducted in a reasonable and prudent manner, the transport or movement of any equipment, device or vehicle used in conjunction with a farming practice or a forest practice on a public road or movement of livestock on a public road is a farming or forest practice under ORS 30.930 to 30.947. [1995 c.703 Â§9]

Â Â Â Â Â  30.932 Definition of ÂnuisanceÂ or Âtrespass.Â As used in ORS 30.930 to 30.947, ÂnuisanceÂ or ÂtrespassÂ includes but is not limited to actions or claims based on noise, vibration, odors, smoke, dust, mist from irrigation, use of pesticides and use of crop production substances. [1993 c.792 Â§33; 1995 c.703 Â§2]

Â Â Â Â Â  30.933 Legislative findings; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Farming and forest practices are critical to the economic welfare of this state.

Â Â Â Â Â  (b) The expansion of residential and urban uses on and near lands zoned or used for agriculture or production of forest products may give rise to conflicts between resource and nonresource activities.

Â Â Â Â Â  (c) In the interest of the continued welfare of the state, farming and forest practices must be protected from legal actions that may be intended to limit, or have the effect of limiting, farming and forest practices.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state that:

Â Â Â Â Â  (a) Farming practices on lands zoned for farm use must be protected.

Â Â Â Â Â  (b)
Forest
practices on lands zoned for the production of forest products must be protected.

Â Â Â Â Â  (c) Persons who locate on or near an area zoned for farm or forest use must accept the conditions commonly associated with living in that particular setting.

Â Â Â Â Â  (d) Certain private rights of action and the authority of local governments and special districts to declare farming and forest practices to be nuisances or trespass must be limited because such claims for relief and local government ordinances are inconsistent with land use policies, including policies set forth in ORS 215.243, and have adverse effects on the continuation of farming and forest practices and the full use of the resource base of this state. [1993 c.792 Â§31]

Â Â Â Â Â  30.934 Prohibition on local laws that make forest practice a nuisance or trespass; exceptions. (1) Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a forest practice a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to forest practices for which no claim or action is allowed under ORS 30.936 or 30.937.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) City rules, regulations or ordinances adopted in accordance with ORS 527.722; or

Â Â Â Â Â  (b) Any forest practice conducted in violation of a solar energy easement that complies with ORS 105.880 to 105.890. [1993 c.792 Â§38]

Â Â Â Â Â  30.935 Prohibition on local laws that make farm practice a nuisance or trespass. Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a farm practice a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to that farm practice for which no action or claim is allowed under ORS 30.936 or 30.937. [1981 c.716 Â§2; 1985 c.565 Â§4; 1993 c.792 Â§37]

Â Â Â Â Â  30.936 Immunity from private action based on farming or forest practice on certain lands; exceptions. (1) No farming or forest practice on lands zoned for farm or forest use shall give rise to any private right of action or claim for relief based on nuisance or trespass.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

Â Â Â Â Â  (a) Damage to commercial agricultural products; or

Â Â Â Â Â  (b) Death or serious physical injury as defined in ORS 161.015.

Â Â Â Â Â  (3) Subsection (1) of this section applies regardless of whether the farming or forest practice has undergone any change or interruption. [1993 c.792 Â§34; 1995 c.547 Â§8; 1995 c.703 Â§3; 2001 c.401 Â§1]

Â Â Â Â Â  30.937 Immunity from private action based on farming or forest practice allowed as preexisting nonconforming use; exceptions. (1) No farming or forest practice allowed as a preexisting nonconforming use shall give rise to any private right of action or claim for relief based on nuisance or trespass.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a right of action or claim for relief for:

Â Â Â Â Â  (a) Damage to commercial agricultural products; or

Â Â Â Â Â  (b) Death or serious physical injury as defined in ORS 161.015.

Â Â Â Â Â  (3) Subsection (1) of this section applies only where a farming or forest practice existed before the conflicting nonfarm or nonforest use of real property that gave rise to the right of action or claim for relief.

Â Â Â Â Â  (4) Subsection (1) of this section applies only where a farming or forest practice has not significantly increased in size or intensity from November 4, 1993, or the date on which the applicable urban growth boundary is changed to include the subject farming or forest practice within its limits, whichever is later. [1993 c.792 Â§35; 1995 c.703 Â§4]

Â Â Â Â Â  30.938 Attorney fees and costs. In any action or claim for relief alleging nuisance or trespass and arising from a practice that is alleged by either party to be a farming or forest practice, the prevailing party shall be entitled to judgment for reasonable attorney fees and costs incurred at trial and on appeal. [1993 c.792 Â§36]

Â Â Â Â Â  30.939 When use of pesticide considered farming or forest practice. (1) Notwithstanding ORS 30.930 (2), the use of a pesticide shall be considered to be a farming practice for purposes of ORS 30.930 to 30.947, if the use of the pesticide:

Â Â Â Â Â  (a) Is or may be used on a farm of a similar nature;

Â Â Â Â Â  (b) Is a reasonable and prudent method for the operation of the farm to obtain a profit in money;

Â Â Â Â Â  (c) Is or may become customarily utilized in conjunction with farm use;

Â Â Â Â Â  (d) Complies with applicable laws; and

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner.

Â Â Â Â Â  (2) Notwithstanding ORS 30.930 (4), the use of a pesticide shall be considered to be a forest practice for purposes of ORS 30.930 to 30.947, if the use of the pesticide:

Â Â Â Â Â  (a) Is or may be used on forestland of a similar nature;

Â Â Â Â Â  (b) Is a reasonable and prudent method of complying with ORS 527.610 to 527.770;

Â Â Â Â Â  (c) Is or may become customarily utilized in conjunction with forestland;

Â Â Â Â Â  (d) Complies with applicable laws;

Â Â Â Â Â  (e) Is done in a reasonable and prudent manner; and

Â Â Â Â Â  (f) Includes, but is not limited to, site preparation, timber harvest, slash disposal, road construction and maintenance, tree planting, precommercial thinning, release, fertilization, animal damage control and insect and disease control. [1993 c.792 Â§32a; 1995 c.703 Â§5]

Â Â Â Â Â  30.940 Effect on other remedies. The provisions of ORS 30.930 to 30.947 shall not impair the right of any person or governmental body to pursue any remedy authorized by law that concerns matters other than a nuisance or trespass. [1981 c.716 Â§3; 1985 c.565 Â§5; 1993 c.792 Â§39]

Â Â Â Â Â  30.942 Rules. (1) The State Department of Agriculture may adopt rules to implement the provisions of ORS 30.930 to 30.947.

Â Â Â Â Â  (2) The State Forestry Department may adopt rules to implement the provisions of ORS 30.930 to 30.947. [1993 c.792 Â§41]

Â Â Â Â Â  30.943 Certain agencies not required to investigate complaints based on farming or forest practice. The Department of Environmental Quality, Department of State Lands, State Department of Agriculture or State Forestry Department is not required to investigate complaints if the agency has reason to believe that the complaint is based on practices protected by ORS 30.930 or 30.947. [1995 c.703 Â§8]

Â Â Â Â Â  30.945 [1981 c.716 Â§4; repealed by 1995 c.703 Â§12]

Â Â Â Â Â  30.947 Effect of siting of destination resorts or other nonfarm or nonforest uses. The fact that a comprehensive plan and implementing ordinances allow the siting of destination resorts or other nonfarm or nonforest uses as provided in ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, does not in any way affect the provisions of ORS 30.930 to 30.947. [1987 c.886 Â§13; 1995 c.703 Â§6]

Â Â Â Â Â  30.950 [1979 c.801 Â§1; 1987 c.774 Â§13; 1997 c.249 Â§19; 1997 c.841 Â§1; 2001 c.534 Â§1; renumbered 471.565 in 2001]

Â Â Â Â Â  30.955 [1979 c.801 Â§2; repealed by 1987 c.774 Â§14]

Â Â Â Â Â  30.960 [1979 c.801 Â§3; 1991 c.860 Â§5; 1995 c.618 Â§31; 2001 c.791 Â§5; renumbered 471.567 in 2001]

ACTIONS ARISING OUT OF FOOD-RELATED CONDITION

Â Â Â Â Â  30.961 Actions against sellers of food for food-related condition. (1) As used in this section:

Â Â Â Â Â  (a) ÂFoodÂ has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

Â Â Â Â Â  (b) ÂFood-related conditionÂ means:

Â Â Â Â Â  (A) Weight gain;

Â Â Â Â Â  (B) Obesity;

Â Â Â Â Â  (C) A health condition associated with weight gain or obesity; or

Â Â Â Â Â  (D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

Â Â Â Â Â  (2) A person may not maintain an action for a claim of injury or death caused by a food-related condition against a person involved in the selling of food, as described in ORS 616.210.

Â Â Â Â Â  (3) This section does not apply to a claim that includes as an element of the cause of action that a food-related condition was caused by:

Â Â Â Â Â  (a) Adulterated food, as described in ORS 616.235;

Â Â Â Â Â  (b) Reliance on information about food that has been misbranded, as described in ORS 616.250;

Â Â Â Â Â  (c) Violation of a provision of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as in effect on January 1, 2006, prohibiting adulterated or misbranded food; or

Â Â Â Â Â  (d) Knowing and willful violation of any other state or federal law related to the manufacturing, marketing, distribution, advertisement, labeling or sale of food.

Â Â Â Â Â  (4) A violation of law is knowing and willful for the purposes of subsection (3)(d) of this section if the person engaged in the conduct that constituted the violation with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

Â Â Â Â Â  (5) This section does not create any claim, right of action or civil liability. This section does not affect any government agencyÂs statutory authority to enforce laws relating to adulteration or misbranding of food. [2005 c.658 Â§1]

Â Â Â Â Â  30.963 Claim requirements for actions involving food-related conditions. (1) As used in this section:

Â Â Â Â Â  (a) ÂFoodÂ has the meaning given that term in 21 U.S.C. 321, as in effect on January 1, 2006.

Â Â Â Â Â  (b) ÂFood-related conditionÂ means:

Â Â Â Â Â  (A) Weight gain;

Â Â Â Â Â  (B) Obesity;

Â Â Â Â Â  (C) A health condition associated with weight gain or obesity; or

Â Â Â Â Â  (D) A generally recognized health condition alleged to be caused by, or alleged to likely result from, long-term consumption of food rather than a single instance of consumption of food.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim described in ORS 30.961 (3) must plead with particularity each element of the cause of action, including a description of all of the following:

Â Â Â Â Â  (a) The law that allegedly was violated.

Â Â Â Â Â  (b) The facts that are alleged to constitute a violation of the law identified in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The facts that are alleged to demonstrate that the food-related condition was caused by the violation.

Â Â Â Â Â  (d) If the violation was of a law described in ORS 30.961 (3)(d), facts sufficient to support a reasonable inference that the violation was committed with the intent to deceive or injure or with actual knowledge that the conduct was deceptive or injurious.

Â Â Â Â Â  (3) In any action for a claim of injury or death caused by a food-related condition, a court shall stay all discovery and other proceedings during the pendency of any motion to dismiss. The court, on motion and for good cause shown, shall order that specified discovery be conducted notwithstanding the stay imposed under this subsection. [2005 c.658 Â§3]

SKIING ACTIVITIES

Â Â Â Â Â  30.970 Definitions for ORS 30.970 to 30.990. As used in ORS 30.970 to 30.990:

Â Â Â Â Â  (1) ÂInherent risks of skiingÂ includes, but is not limited to, those dangers or conditions which are an integral part of the sport, such as changing weather conditions, variations or steepness in terrain, snow or ice conditions, surface or subsurface conditions, bare spots, creeks and gullies, forest growth, rocks, stumps, lift towers and other structures and their components, collisions with other skiers and a skierÂs failure to ski within the skierÂs own ability.

Â Â Â Â Â  (2) ÂInjuryÂ means any personal injury or property damage or loss.

Â Â Â Â Â  (3) ÂSkierÂ means any person who is in a ski area for the purpose of engaging in the sport of skiing or who rides as a passenger on any ski lift device.

Â Â Â Â Â  (4) ÂSki areaÂ means any area designated and maintained by a ski area operator for skiing.

Â Â Â Â Â  (5) ÂSki area operatorÂ means those persons, and their agents, officers, employees or representatives, who operate a ski area. [1979 c.665 Â§1]

Â Â Â Â Â  30.975 Skiers assume certain risks. In accordance with ORS 31.600 and notwithstanding ORS 31.620 (2), an individual who engages in the sport of skiing, alpine or nordic, accepts and assumes the inherent risks of skiing insofar as they are reasonably obvious, expected or necessary. [1979 c.665 Â§2]

Â Â Â Â Â  30.980 Notice to ski area operator of injury to skier; injuries resulting in death; statute of limitations; informing skiers of notice requirements. (1) A ski area operator shall be notified of any injury to a skier by registered or certified mail within 180 days after the injury or within 180 days after the skier discovers, or reasonably should have discovered, such injury.

Â Â Â Â Â  (2) When an injury results in a skierÂs death, the required notice of the injury may be presented to the ski area operator by or on behalf of the personal representative of the deceased, or any person who may, under ORS 30.020, maintain an action for the wrongful death of the skier, within 180 days after the date of the death which resulted from the injury. However, if the skier whose injury resulted in death presented a notice to the ski area operator that would have been sufficient under this section had the skier lived, notice of the death to the ski area operator is not necessary.

Â Â Â Â Â  (3) An action against a ski area operator to recover damages for injuries to a skier shall be commenced within two years of the date of the injuries. However, ORS 12.160 and 12.190 apply to such actions.

Â Â Â Â Â  (4) Failure to give notice as required by this section bars a claim for injuries or wrongful death unless:

Â Â Â Â Â  (a) The ski area operator had knowledge of the injury or death within the 180-day period after its occurrence;

Â Â Â Â Â  (b) The skier or skierÂs beneficiaries had good cause for failure to give notice as required by this section; or

Â Â Â Â Â  (c) The ski area operator failed to comply with subsection (5) of this section.

Â Â Â Â Â  (5) Ski area operators shall give to skiers, in a manner reasonably calculated to inform, notice of the requirements for notifying a ski area operator of injury and the effect of a failure to provide such notice under this section. [1979 c.665 Â§3]

Â Â Â Â Â  30.985 Duties of skiers; effect of failure to comply. (1) Skiers shall have duties which include but are not limited to the following:

Â Â Â Â Â  (a) Skiers who ski in any area not designated for skiing within the permit area assume the inherent risks thereof.

Â Â Â Â Â  (b) Skiers shall be the sole judges of the limits of their skills and their ability to meet and overcome the inherent risks of skiing and shall maintain reasonable control of speed and course.

Â Â Â Â Â  (c) Skiers shall abide by the directions and instructions of the ski area operator.

Â Â Â Â Â  (d) Skiers shall familiarize themselves with posted information on location and degree of difficulty of trails and slopes to the extent reasonably possible before skiing on any slope or trail.

Â Â Â Â Â  (e) Skiers shall not cross the uphill track of any surface lift except at points clearly designated by the ski area operator.

Â Â Â Â Â  (f) Skiers shall not overtake any other skier except in such a manner as to avoid contact and shall grant the right of way to the overtaken skier.

Â Â Â Â Â  (g) Skiers shall yield to other skiers when entering a trail or starting downhill.

Â Â Â Â Â  (h) Skiers must wear retention straps or other devices to prevent runaway skis.

Â Â Â Â Â  (i) Skiers shall not board rope tows, wire rope tows, j-bars, t-bars, ski lifts or other similar devices unless they have sufficient ability to use the devices, and skiers shall follow any written or verbal instructions that are given regarding the devices.

Â Â Â Â Â  (j) Skiers, when involved in a skiing accident, shall not depart from the ski area without leaving their names and addresses if reasonably possible.

Â Â Â Â Â  (k) A skier who is injured should, if reasonably possible, give notice of the injury to the ski area operator before leaving the ski area.

Â Â Â Â Â  (L) Skiers shall not embark or disembark from a ski lift except at designated areas or by the authority of the ski area operator.

Â Â Â Â Â  (2) Violation of any of the duties of skiers set forth in subsection (1) of this section entitles the ski area operator to withdraw the violatorÂs privilege of skiing. [1979 c.665 Â§4]

Â Â Â Â Â  30.990 Operators required to give skiers notice of duties. Ski area operators shall give notice to skiers of their duties under ORS 30.985 in a manner reasonably calculated to inform skiers of those duties. [1979 c.665 Â§5]

_______________



Chapter 31

Chapter 31 Â Tort Actions

2007 EDITION

TORT ACTIONS

SPECIAL ACTIONS AND PROCEEDINGS

SPECIAL MOTION TO STRIKE

31.150Â Â Â Â Â Â  Special motion to strike; when available; burden of proof

31.152Â Â Â Â Â Â  Time for filing special motion to strike; discovery; attorney fees

31.155Â Â Â Â Â Â  Exempt actions; substantive law not affected

DEFENSES GENERALLY

31.180Â Â Â Â Â Â  Certain felonious conduct of plaintiff complete defense in tort actions; proof; exceptions

RULES GOVERNING PARTICULAR CLAIMS FOR RELIEF

(Defamation)

31.200Â Â Â Â Â Â  Liability of radio or television station personnel for defamation

31.205Â Â Â Â Â Â  Damages recoverable for defamation by radio, television, motion pictures, newspaper or printed periodical

31.210Â Â Â Â Â Â  When general damages allowed

31.215Â Â Â Â Â Â  Publication of correction or retraction upon demand

31.220Â Â Â Â Â Â  Effect of publication of correction or retraction prior to demand

31.225Â Â Â Â Â Â  PublisherÂs defenses and privileges not affected

(Wrongful Use of Civil Proceeding)

31.230Â Â Â Â Â Â  Wrongful use of civil proceeding; pleading; procedure

(Actions Against Health Practitioners and Health Care Facilities)

31.250Â Â Â Â Â Â  Mandatory dispute resolution for certain actions against health practitioners and health care facilities

(Actions Against Construction Design Professionals)

31.300Â Â Â Â Â Â  Pleading requirements for actions against construction design professionals

(Actions Against Real Estate Licensees)

31.350Â Â Â Â Â Â  Pleading requirements for actions against real estate licensees

(Actions Arising From Injuries Caused by Dogs)

31.360Â Â Â Â Â Â  Proof required for claim of economic damages in action arising from injury caused by dog

ADVANCE PAYMENTS

31.550Â Â Â Â Â Â  ÂAdvance paymentÂ defined

31.555Â Â Â Â Â Â  Effect of advance payment; payment as satisfaction of judgment

31.560Â Â Â Â Â Â  Advance payment for death or personal injury not admission of liability; when advance payment made

31.565Â Â Â Â Â Â  Advance payment for property damage not admission of liability

COLLATERAL BENEFITS

31.580Â Â Â Â Â Â  Effect of collateral benefits

COMPARATIVE NEGLIGENCE

31.600Â Â Â Â Â Â  Contributory negligence not bar to recovery; comparative negligence standard; third party complaints

31.605Â Â Â Â Â Â  Special questions to trier of fact; jury not to be informed of settlement

31.610Â Â Â Â Â Â  Liability of defendants several only; determination of defendantsÂ shares of monetary obligation; reallocation of uncollectible obligation; parties exempt from reallocation

31.615Â Â Â Â Â Â  Setoff of damages not allowed

31.620Â Â Â Â Â Â  Doctrines of last clear chance and implied assumption of risk abolished

DAMAGES

(Economic Damages)

31.700Â Â Â Â Â Â  Right to include medical expenses paid by parent or conservator in action to recover for damages to child; effect of consent to inclusion

(Verdict Form)

31.705Â Â Â Â Â Â  Economic and noneconomic damages separately set forth in verdict

(Noneconomic Damages)

31.710Â Â Â Â Â Â  Noneconomic damages; award; limit; Âeconomic damagesÂ and Ânoneconomic damagesÂ defined

31.715Â Â Â Â Â Â  Limitation on recovery of noneconomic damages arising out of operation of motor vehicle; uninsured plaintiff; plaintiff driving under influence of intoxicants

(Punitive Damages)

31.725Â Â Â Â Â Â  Pleading punitive damages; motion to amend pleading to assert claim for punitive damages; hearing

31.730Â Â Â Â Â Â  Standards for award of punitive damages; required review of award by court; additional reduction of award for remedial measures

31.735Â Â Â Â Â Â  Distribution of punitive damages; notice to Department of Justice; order of application

31.740Â Â Â Â Â Â  When award of punitive damages against health practitioner prohibited

(Mitigation of Damages)

31.760Â Â Â Â Â Â  Evidence of nonuse of safety belt or harness to mitigate damages

CONTRIBUTION

31.800Â Â Â Â Â Â  Right of contribution among joint tortfeasors; limitations; subrogation of insurer; effect on indemnity right

31.805Â Â Â Â Â Â  Basis for proportional shares of tortfeasors

31.810Â Â Â Â Â Â  Enforcement of right of contribution; commencement of separate action; barring right of contribution; effect of satisfaction of judgment

31.815Â Â Â Â Â Â  Covenant not to sue; effect; notice

31.820Â Â Â Â Â Â  Severability

ASSIGNMENT OF CAUSE OF ACTION AGAINST INSURER

31.825Â Â Â Â Â Â  Assignment of cause of action against insurer

ABOLISHED COMMON LAW ACTIONS

31.980Â Â Â Â Â Â  Action for alienation of affections abolished

31.982Â Â Â Â Â Â  Action for criminal conversation abolished

Â Â Â Â Â  31.010 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.020 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.030 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.040 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  31.050 [Renumbered 652.500]

SPECIAL MOTION TO STRIKE

Â Â Â Â Â  31.150 Special motion to strike; when available; burden of proof. (1) A defendant may make a special motion to strike against a claim in a civil action described in subsection (2) of this section. The court shall grant the motion unless the plaintiff establishes in the manner provided by subsection (3) of this section that there is a probability that the plaintiff will prevail on the claim. The special motion to strike shall be treated as a motion to dismiss under ORCP 21 A but shall not be subject to ORCP 21 F. Upon granting the special motion to strike, the court shall enter a judgment of dismissal without prejudice.

Â Â Â Â Â  (2) A special motion to strike may be made under this section against any claim in a civil action that arises out of:

Â Â Â Â Â  (a) Any oral statement made, or written statement or other document submitted, in a legislative, executive or judicial proceeding or other proceeding authorized by law;

Â Â Â Â Â  (b) Any oral statement made, or written statement or other document submitted, in connection with an issue under consideration or review by a legislative, executive or judicial body or other proceeding authorized by law;

Â Â Â Â Â  (c) Any oral statement made, or written statement or other document presented, in a place open to the public or a public forum in connection with an issue of public interest; or

Â Â Â Â Â  (d) Any other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right of free speech in connection with a public issue or an issue of public interest.

Â Â Â Â Â  (3) A defendant making a special motion to strike under the provisions of this section has the initial burden of making a prima facie showing that the claim against which the motion is made arises out of a statement, document or conduct described in subsection (2) of this section. If the defendant meets this burden, the burden shifts to the plaintiff in the action to establish that there is a probability that the plaintiff will prevail on the claim by presenting substantial evidence to support a prima facie case. If the plaintiff meets this burden, the court shall deny the motion.

Â Â Â Â Â  (4) In making a determination under subsection (1) of this section, the court shall consider pleadings and supporting and opposing affidavits stating the facts upon which the liability or defense is based.

Â Â Â Â Â  (5) If the court determines that the plaintiff has established a probability that the plaintiff will prevail on the claim:

Â Â Â Â Â  (a) The fact that the determination has been made and the substance of the determination may not be admitted in evidence at any later stage of the case; and

Â Â Â Â Â  (b) The determination does not affect the burden of proof or standard of proof that is applied in the proceeding. [Formerly 30.142]

Â Â Â Â Â  31.152 Time for filing special motion to strike; discovery; attorney fees. (1) A special motion to strike under ORS 31.150 must be filed within 60 days after the service of the complaint or, in the courtÂs discretion, at any later time. A hearing shall be held on the motion not more than 30 days after the filing of the motion unless the docket conditions of the court require a later hearing.

Â Â Â Â Â  (2) All discovery in the proceeding shall be stayed upon the filing of a special motion to strike under ORS 31.150. The stay of discovery shall remain in effect until entry of the order ruling on the motion. The court, on motion and for good cause shown, may order that specified discovery be conducted notwithstanding the stay imposed by this subsection.

Â Â Â Â Â  (3) A defendant who prevails on a special motion to strike made under ORS 31.150 shall be awarded reasonable attorney fees and costs. If the court finds that a special motion to strike is frivolous or is solely intended to cause unnecessary delay, the court shall award costs and reasonable attorney fees to a plaintiff who prevails on a special motion to strike. [Formerly 30.144]

Â Â Â Â Â  31.155 Exempt actions; substantive law not affected. (1) ORS 31.150 and 31.152 do not apply to an action brought by the Attorney General, a district attorney, a county counsel or a city attorney acting in an official capacity.

Â Â Â Â Â  (2) ORS 31.150 and 31.152 create a procedure for seeking dismissal of claims described in ORS 31.150 (2) and do not affect the substantive law governing those claims. [Formerly 30.146]

DEFENSES GENERALLY

Â Â Â Â Â  31.180 Certain felonious conduct of plaintiff complete defense in tort actions; proof; exceptions. (1) It is a complete defense in any civil action for personal injury or wrongful death that:

Â Â Â Â Â  (a) The person damaged was engaged in conduct at the time that would constitute aggravated murder, murder or a Class A or a Class B felony; and

Â Â Â Â Â  (b) The felonious conduct was a substantial factor contributing to the injury or death.

Â Â Â Â Â  (2) To establish the defense described in this section, the defendant must prove by a preponderance of the evidence the fact that the person damaged was engaged in conduct that would constitute aggravated murder, murder or a Class A or a Class B felony.

Â Â Â Â Â  (3) Nothing in this section affects any right of action under 42 U.S.C. 1983.

Â Â Â Â Â  (4) The defense established by this section is not available if the injury or death resulted from a springgun or other device described in ORS 166.320 and the plaintiff establishes by a preponderance of the evidence that the use of the springgun or other device constituted a violation of ORS 166.320.

Â Â Â Â Â  (5) The defense established by this section is not available if the injury or death resulted from the use of physical force that was not justifiable under the standards established by ORS 161.195 to 161.275. [Formerly 30.698]

RULES GOVERNING PARTICULAR CLAIMS FOR RELIEF

(Defamation)

Â Â Â Â Â  31.200 Liability of radio or television station personnel for defamation. (1) The owner, licensee or operator of a radio or television broadcasting station, and the agents or employees of the owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in a radio or television broadcast, by one other than the owner, licensee or operator, or agent or employee thereof, unless it is alleged and proved by the complaining party that the owner, licensee, operator, agent or employee failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

Â Â Â Â Â  (2) In no event shall any owner, licensee or operator of a radio or television broadcasting station, or any agent or employee thereof, be liable for any damages for any defamatory statement published or uttered by one other than such owner, licensee, operator, agent or employee, in or as part of a radio or television broadcast by any candidate for public office, which broadcast cannot be censored by reason of federal statute or regulations of the Federal Communications Commission. [Formerly 30.150]

Â Â Â Â Â  31.205 Damages recoverable for defamation by radio, television, motion pictures, newspaper or printed periodical. Except as provided in ORS 31.210, in an action for damages on account of a defamatory statement published or broadcast in a newspaper, magazine, other printed periodical, or by radio, television or motion pictures, the plaintiff may recover any general and special damages which, by competent evidence, the plaintiff can prove to have suffered as a direct and proximate result of the publication of the defamatory statement. [Formerly 30.155]

Â Â Â Â Â  31.210 When general damages allowed. (1) In an action for damages on account of a defamatory statement published or broadcast in a newspaper, magazine, other printed periodical, or by radio, television or motion pictures, the plaintiff shall not recover general damages unless:

Â Â Â Â Â  (a) A correction or retraction is demanded but not published as provided in ORS 31.215; or

Â Â Â Â Â  (b) The plaintiff proves by a preponderance of the evidence that the defendant actually intended to defame the plaintiff.

Â Â Â Â Â  (2) Where the plaintiff is entitled to recover general damages, the publication of a correction or retraction may be considered in mitigation of damages. [Formerly 30.160]

Â Â Â Â Â  31.215 Publication of correction or retraction upon demand. (1) The demand for correction or retraction shall be in writing, signed by the defamed person or the attorney of the person and be delivered to the publisher of the defamatory statement, either personally, by registered mail or by certified mail with return receipt at the publisherÂs place of business or residence within 20 days after the defamed person receives actual knowledge of the defamatory statement. The demand shall specify which statements are false and defamatory and request that they be corrected or retracted. The demand may also refer to the sources from which the true facts may be ascertained with accuracy.

Â Â Â Â Â  (2) The publisher of the defamatory statement shall have not more than two weeks after receipt of the demand for correction or retraction in which to investigate the demand; and, after making such investigation, the publisher shall publish the correction or retraction in:

Â Â Â Â Â  (a) The first issue thereafter published, in the case of newspapers, magazines or other printed periodicals.

Â Â Â Â Â  (b) The first broadcast or telecast thereafter made, in the case of radio or television stations.

Â Â Â Â Â  (c) The first public exhibition thereafter made, in the case of motion picture theaters.

Â Â Â Â Â  (3) The correction or retraction shall consist of a statement by the publisher substantially to the effect that the defamatory statements previously made are not factually supported and that the publisher regrets the original publication thereof.

Â Â Â Â Â  (4) The correction or retraction shall be published in substantially as conspicuous a manner as the defamatory statement. [Formerly 30.165]

Â Â Â Â Â  31.220 Effect of publication of correction or retraction prior to demand. A correction or retraction published prior to notice of demand therefor shall have the same effect as a correction or retraction after demand, if the requirements of ORS 31.215 (2), (3) and (4) are substantially complied with. [Formerly 30.170]

Â Â Â Â Â  31.225 PublisherÂs defenses and privileges not affected. Nothing in ORS 31.205 to 31.220 shall be deemed to affect any defense or privilege which the publisher may possess by virtue of existing law. [Formerly 30.175]

(Wrongful Use of Civil Proceeding)

Â Â Â Â Â  31.230 Wrongful use of civil proceeding; pleading; procedure. (1) In order to bring a claim for wrongful use of a civil proceeding against another, a person shall not be required to plead or prove special injury beyond the expense and other consequences normally associated with defending against unfounded legal claims.

Â Â Â Â Â  (2) The filing of a civil action within 60 days of the running of the statute of limitations for the purpose of preserving and evaluating the claim when the action is dismissed within 120 days after the date of filing shall not constitute grounds for a claim for wrongful use of a civil proceeding under subsection (1) of this section.

Â Â Â Â Â  (3) A claim for damages for wrongful use of a civil proceeding shall be brought in an original action after the proceeding which is the subject matter of the claim is concluded. [Formerly 30.895]

(Actions Against Health Practitioners and Health Care Facilities)

Â Â Â Â Â  31.250 Mandatory dispute resolution for certain actions against health practitioners and health care facilities. (1) In any action described in subsection (5) of this section, all parties to the action and their attorneys must participate in some form of dispute resolution within 270 days after the action is filed unless:

Â Â Â Â Â  (a) The action is settled or otherwise resolved within 270 days after the action is filed; or

Â Â Â Â Â  (b) All parties to the action agree in writing to waive dispute resolution under this section.

Â Â Â Â Â  (2) Dispute resolution under this section may consist of arbitration, mediation or a judicial settlement conference.

Â Â Â Â Â  (3) Within 270 days after filing an action described in subsection (5) of this section, the parties or their attorneys must file a certificate indicating that the parties and attorneys have complied with the requirements of this section.

Â Â Â Â Â  (4) The court may impose appropriate sanctions against any party or attorney who:

Â Â Â Â Â  (a) Fails to attend an arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section;

Â Â Â Â Â  (b) Fails to act in good faith in any arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section;

Â Â Â Â Â  (c) Fails to timely submit any documents required for an arbitration, mediation or judicial settlement conference conducted for the purposes of the requirements of this section; or

Â Â Â Â Â  (d) Fails to have a person with authority to approve a resolution of the action available at the time of any arbitration hearing, mediation session or judicial settlement conference conducted for the purposes of the requirements of this section, unless the party or attorney receives from the court, before the hearing, session or conference commences, an exemption from the requirements of this paragraph.

Â Â Â Â Â  (5) The provisions of this section apply to any action in which a claim for damages is made against a health practitioner, as described in ORS 31.740, or against a health care facility, as defined in ORS 442.015, based on negligence, unauthorized rendering of health care or product liability under ORS 30.900 to 30.920. [2003 c.598 Â§54]

(Actions Against Construction Design Professionals)

Â Â Â Â Â  31.300 Pleading requirements for actions against construction design professionals. (1) As used in this section, Âconstruction design professionalÂ means an architect, registered landscape architect, professional engineer or professional land surveyor.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim against a construction design professional that arises out of the provision of services within the course and scope of the activities for which the person is licensed may not be filed unless the claimantÂs attorney certifies that the attorney has consulted a licensed construction design professional who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the construction design professional. The certification required by this section must be filed with or be made part of the original complaint, cross-claim, counterclaim or third-party complaint. The certification must contain a statement that a licensed construction design professional who is qualified to testify as to the standard of care applicable to the alleged facts, is available and willing to testify that:

Â Â Â Â Â  (a) The alleged conduct of the construction design professional failed to meet the standard of professional care applicable to the construction design professional in the circumstances alleged; and

Â Â Â Â Â  (b) The alleged conduct was a cause of the claimed damages, losses or other harm.

Â Â Â Â Â  (3) In lieu of providing the certification described in subsection (2) of this section, the claimantÂs attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

Â Â Â Â Â  (a) The applicable statute of limitations is about to expire;

Â Â Â Â Â  (b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

Â Â Â Â Â  (c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one licensed construction design professional who is qualified to testify as to the standard of care applicable to the alleged facts, as required by subsection (2) of this section.

Â Â Â Â Â  (4) Upon motion of the construction design professional, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any construction design professional that fails to comply with the requirements of this section.

Â Â Â Â Â  (5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a construction design professional by any plaintiff who:

Â Â Â Â Â  (a) Is a construction design professional, contractor, subcontractor or other person providing labor, materials or services for the real property improvement that is the subject of the claim;

Â Â Â Â Â  (b) Is the owner, lessor, lessee, renter or occupier of the real property improvement that is the subject of the claim;

Â Â Â Â Â  (c) Is involved in the operation or management of the real property improvement that is the subject of the claim;

Â Â Â Â Â  (d) Has contracted with or otherwise employed the construction design professional; or

Â Â Â Â Â  (e) Is a person for whose benefit the construction design professional performed services. [2003 c.418 Â§1]

(Actions Against Real Estate Licensees)

Â Â Â Â Â  31.350 Pleading requirements for actions against real estate licensees. (1) As used in this section, Âreal estate licenseeÂ has the meaning given that term in ORS 696.010.

Â Â Â Â Â  (2) A complaint, cross-claim, counterclaim or third-party complaint asserting a claim of professional negligence against a real estate licensee for conduct occurring within the course and scope of the professional real estate activity for which the individual is licensed may not be filed unless the claimantÂs attorney certifies that the attorney has consulted a real estate licensee who is qualified, available and willing to testify to admissible facts and opinions sufficient to create a question of fact as to the liability of the real estate licensee. The certification required by this section must be filed with or be made part of the original complaint, cross-claim, counterclaim or third-party complaint. The certification must contain a statement that a real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, is available and willing to testify that:

Â Â Â Â Â  (a) The alleged conduct of the real estate licensee failed to meet the standard of professional care applicable to the real estate licensee in the circumstances alleged; and

Â Â Â Â Â  (b) The alleged conduct was a cause of the claimed damages, losses or other harm.

Â Â Â Â Â  (3) In lieu of providing the certification described in subsection (2) of this section, the claimantÂs attorney may file with the court at the time of filing a complaint, cross-claim, counterclaim or third-party complaint an affidavit that states:

Â Â Â Â Â  (a) The applicable statute of limitations is about to expire;

Â Â Â Â Â  (b) The certification required under subsection (2) of this section will be filed within 30 days after filing the complaint, cross-claim, counterclaim or third-party complaint or such longer time as the court may allow for good cause shown; and

Â Â Â Â Â  (c) The attorney has made such inquiry as is reasonable under the circumstances and has made a good faith attempt to consult with at least one real estate licensee who is qualified to testify as to the standard of care applicable to the alleged facts, as required by subsection (2) of this section.

Â Â Â Â Â  (4) Upon motion of the real estate licensee, the court shall enter judgment dismissing any complaint, cross-claim, counterclaim or third-party complaint against any real estate licensee who fails to comply with the requirements of this section.

Â Â Â Â Â  (5) This section applies only to a complaint, cross-claim, counterclaim or third-party complaint against a real estate licensee by any plaintiff who:

Â Â Â Â Â  (a) Has contracted with or otherwise employed the real estate licensee; or

Â Â Â Â Â  (b) Is a person for whose benefit the real estate licensee performed services. [2005 c.277 Â§1; 2007 c.319 Â§25]

(Actions Arising From Injuries Caused by Dogs)

Â Â Â Â Â  31.360 Proof required for claim of economic damages in action arising from injury caused by dog. (1) For the purpose of establishing a claim for economic damages, as defined in ORS 31.710, in an action arising from an injury caused by a dog:

Â Â Â Â Â  (a) The plaintiff need not prove that the owner of the dog could foresee that the dog would cause the injury; and

Â Â Â Â Â  (b) The owner of the dog may not assert as a defense that the owner could not foresee that the dog would cause the injury.

Â Â Â Â Â  (2) This section does not prevent the owner of a dog that caused an injury from asserting that the dog was provoked, or from asserting any other defense that may be available to the owner.

Â Â Â Â Â  (3) This section does not affect the requirements for an award of punitive damages provided in ORS 31.730 (1). [2007 c.402 Â§1]

ADVANCE PAYMENTS

Â Â Â Â Â  31.550 ÂAdvance paymentÂ defined. As used in ORS 12.155 and 31.550 to 31.565, Âadvance paymentÂ means compensation for the injury or death of a person or the injury or destruction of property prior to the determination of legal liability therefor. [Formerly 18.500]

Â Â Â Â Â  31.555 Effect of advance payment; payment as satisfaction of judgment. (1) If judgment is entered against a party on whose behalf an advance payment referred to in ORS 31.560 or 31.565 has been made and in favor of a party for whose benefit any such advance payment has been received, the amount of the judgment shall be reduced by the amount of any such payments in the manner provided in subsection (3) of this section. However, nothing in ORS 12.155, 31.560 and 31.565 and this section authorizes the person making such payments to recover such advance payment if no damages are awarded or to recover any amount by which the advance payment exceeds the award of damages.

Â Â Â Â Â  (2) If judgment is entered against a party who is insured under a policy of liability insurance against such judgment and in favor of a party who has received benefits that have been the basis for a reimbursement payment by such insurer under ORS 742.534, the amount of the judgment shall be reduced by reason of such benefits in the manner provided in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The amount of any advance payment referred to in subsection (1) of this section may be submitted by the party making the payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

Â Â Â Â Â  (b) The amount of any benefits referred to in subsection (2) of this section, diminished in proportion to the amount of negligence attributable to the party in favor of whom the judgment was entered and diminished to an amount no greater than the reimbursement payment made by the insurer under ORS 742.534, may be submitted by the insurer which has made the reimbursement payment, in the manner provided in ORCP 68 C(4) for the submission of disbursements.

Â Â Â Â Â  (c) Unless timely objections are filed as provided in ORCP 68 C(4), the court clerk shall apply the amounts claimed pursuant to this subsection in partial satisfaction of the judgment. Such partial satisfaction shall be allowed without regard to whether the party claiming the reduction is otherwise entitled to costs and disbursements in the action. [Formerly 18.510]

Â Â Â Â Â  31.560 Advance payment for death or personal injury not admission of liability; when advance payment made. (1) Advance payment made for damages arising from the death or injury of a person is not an admission of liability for the death or injury by the person making the payment unless the parties to the payment agree to the contrary in writing.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, advance payment is made when payment is made with or to:

Â Â Â Â Â  (a) The injured person;

Â Â Â Â Â  (b) A person acting on behalf of the injured person with the consent of the injured person; or

Â Â Â Â Â  (c) Any other person entitled to recover damages on account of the injury or death of the injured or deceased person. [Formerly 18.520]

Â Â Â Â Â  31.565 Advance payment for property damage not admission of liability. Any advance payment made for damages arising from injury or destruction of property is not an admission of liability for the injury or destruction by the person making the payment unless the parties to the payment agree to the contrary in writing. [Formerly 18.530]

COLLATERAL BENEFITS

Â Â Â Â Â  31.580 Effect of collateral benefits. (1) In a civil action, when a party is awarded damages for bodily injury or death of a person which are to be paid by another party to the action, and the party awarded damages or person injured or deceased received benefits for the injury or death other than from the party who is to pay the damages, the court may deduct from the amount of damages awarded, before the entry of a judgment, the total amount of those collateral benefits other than:

Â Â Â Â Â  (a) Benefits which the party awarded damages, the person injured or that personÂs estate is obligated to repay;

Â Â Â Â Â  (b) Life insurance or other death benefits;

Â Â Â Â Â  (c) Insurance benefits for which the person injured or deceased or members of that personÂs family paid premiums; and

Â Â Â Â Â  (d) Retirement, disability and pension plan benefits, and federal Social Security benefits.

Â Â Â Â Â  (2) Evidence of the benefit described in subsection (1) of this section and the cost of obtaining it is not admissible at trial, but shall be received by the court by affidavit submitted after the verdict by any party to the action. [Formerly 18.580]

COMPARATIVE NEGLIGENCE

Â Â Â Â Â  31.600 Contributory negligence not bar to recovery; comparative negligence standard; third party complaints. (1) Contributory negligence shall not bar recovery in an action by any person or the legal representative of the person to recover damages for death or injury to person or property if the fault attributable to the claimant was not greater than the combined fault of all persons specified in subsection (2) of this section, but any damages allowed shall be diminished in the proportion to the percentage of fault attributable to the claimant. This section is not intended to create or abolish any defense.

Â Â Â Â Â  (2) The trier of fact shall compare the fault of the claimant with the fault of any party against whom recovery is sought, the fault of third party defendants who are liable in tort to the claimant, and the fault of any person with whom the claimant has settled. The failure of a claimant to make a direct claim against a third party defendant does not affect the requirement that the fault of the third party defendant be considered by the trier of fact under this subsection. Except for persons who have settled with the claimant, there shall be no comparison of fault with any person:

Â Â Â Â Â  (a) Who is immune from liability to the claimant;

Â Â Â Â Â  (b) Who is not subject to the jurisdiction of the court; or

Â Â Â Â Â  (c) Who is not subject to action because the claim is barred by a statute of limitation or statute of ultimate repose.

Â Â Â Â Â  (3) A defendant who files a third party complaint against a person alleged to be at fault in the matter, or who alleges that a person who has settled with the claimant is at fault in the matter, has the burden of proof in establishing:

Â Â Â Â Â  (a) The fault of the third party defendant or the fault of the person who settled with the claimant; and

Â Â Â Â Â  (b) That the fault of the third party defendant or the person who settled with the claimant was a contributing cause to the injury or death under the law applicable in the matter.

Â Â Â Â Â  (4) Any party to an action may seek to establish that the fault of a person should not be considered by the trier of fact by reason that the person does not meet the criteria established by subsection (2) of this section for the consideration of fault by the trier of fact.

Â Â Â Â Â  (5) This section does not prevent a party from alleging that the party was not at fault in the matter because the injury or death was the sole and exclusive fault of a person who is not a party in the matter. [Formerly 18.470]

Â Â Â Â Â  31.605 Special questions to trier of fact; jury not to be informed of settlement. (1) When requested by any party the trier of fact shall answer special questions indicating:

Â Â Â Â Â  (a) The amount of damages to which a party seeking recovery would be entitled, assuming that party not to be at fault.

Â Â Â Â Â  (b) The degree of fault of each person specified in ORS 31.600 (2). The degree of each personÂs fault so determined shall be expressed as a percentage of the total fault attributable to all persons considered by the trier of fact pursuant to ORS 31.600.

Â Â Â Â Â  (2) A jury shall be informed of the legal effect of its answer to the questions listed in subsection (1) of this section.

Â Â Â Â Â  (3) The jury shall not be informed of any settlement made by the claimant for damages arising out of the injury or death that is the subject of the action.

Â Â Â Â Â  (4) For the purposes of subsection (1) of this section, the court may order that two or more persons be considered a single person for the purpose of determining the degree of fault of the persons specified in ORS 31.600 (2). [Formerly 18.480]

Â Â Â Â Â  31.610 Liability of defendants several only; determination of defendantsÂ shares of monetary obligation; reallocation of uncollectible obligation; parties exempt from reallocation. (1) Except as otherwise provided in this section, in any civil action arising out of bodily injury, death or property damage, including claims for emotional injury or distress, loss of care, comfort, companionship and society, and loss of consortium, the liability of each defendant for damages awarded to plaintiff shall be several only and shall not be joint.

Â Â Â Â Â  (2) In any action described in subsection (1) of this section, the court shall determine the award of damages to each claimant in accordance with the percentages of fault determined by the trier of fact under ORS 31.605 and shall enter judgment against each party determined to be liable. The court shall enter a judgment in favor of the plaintiff against any third party defendant who is found to be liable in any degree, even if the plaintiff did not make a direct claim against the third party defendant. The several liability of each defendant and third party defendant shall be set out separately in the judgment, based on the percentages of fault determined by the trier of fact under ORS 31.605. The court shall calculate and state in the judgment a monetary amount reflecting the share of the obligation of each person specified in ORS 31.600 (2). Each personÂs share of the obligation shall be equal to the total amount of the damages found by the trier of fact, with no reduction for amounts paid in settlement of the claim or by way of contribution, multiplied by the percentage of fault determined for the person by the trier of fact under ORS 31.605.

Â Â Â Â Â  (3) Upon motion made not later than one year after judgment has become final by lapse of time for appeal or after appellate review, the court shall determine whether all or part of a partyÂs share of the obligation determined under subsection (2) of this section is uncollectible. If the court determines that all or part of any partyÂs share of the obligation is uncollectible, the court shall reallocate any uncollectible share among the other parties. The reallocation shall be made on the basis of each partyÂs respective percentage of fault determined by the trier of fact under ORS 31.605. The claimantÂs share of the reallocation shall be based on any percentage of fault determined to be attributable to the claimant by the trier of fact under ORS 31.605, plus any percentage of fault attributable to a person who has settled with the claimant. Reallocation of obligations under this subsection does not affect any right to contribution from the party whose share of the obligation is determined to be uncollectible. Unless the party has entered into a covenant not to sue or not to enforce a judgment with the claimant, reallocation under this subsection does not affect continuing liability on the judgment to the claimant by the party whose share of the obligation is determined to be uncollectible.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a partyÂs share of the obligation to a claimant may not be increased by reason of reallocation under subsection (3) of this section if:

Â Â Â Â Â  (a) The percentage of fault of the claimant is equal to or greater than the percentage of fault of the party as determined by the trier of fact under ORS 31.605; or

Â Â Â Â Â  (b) The percentage of fault of the party is 25 percent or less as determined by the trier of fact under ORS 31.605.

Â Â Â Â Â  (5) If any partyÂs share of the obligation to a claimant is not increased by reason of the application of subsection (4) of this section, the amount of that partyÂs share of the reallocation shall be considered uncollectible and shall be reallocated among all other parties who are not subject to subsection (4) of this section, including the claimant, in the same manner as otherwise provided for reallocation under subsection (3) of this section.

Â Â Â Â Â  (6) This section does not apply to:

Â Â Â Â Â  (a) A civil action resulting from the violation of a standard established by Oregon or federal statute, rule or regulation for the spill, release or disposal of any hazardous waste, as defined in ORS 466.005, hazardous substance, as defined in ORS 453.005 or radioactive waste, as defined in ORS 469.300.

Â Â Â Â Â  (b) A civil action resulting from the violation of Oregon or federal standards for air pollution, as defined in ORS 468A.005 or water pollution, as defined in ORS 468B.005. [Formerly 18.485]

Â Â Â Â Â  31.615 Setoff of damages not allowed. Setoff of damages shall not be granted in actions subject to ORS 31.600 to 31.620. [Formerly 18.490]

Â Â Â Â Â  31.620 Doctrines of last clear chance and implied assumption of risk abolished. (1) The doctrine of last clear chance is abolished.

Â Â Â Â Â  (2) The doctrine of implied assumption of the risk is abolished. [Formerly 18.475]

DAMAGES

(Economic Damages)

Â Â Â Â Â  31.700 Right to include medical expenses paid by parent or conservator in action to recover for damages to child; effect of consent to inclusion. (1) When the guardian ad litem of a child maintains a cause of action for recovery of damages to the child caused by a wrongful act, the parent, parents, or conservator of the estate of the child may file a consent accompanying the complaint of the guardian ad litem to include in the cause of action the damages as, in all the circumstances of the case, may be just, and will reasonably and fairly compensate for the doctor, hospital and medical expenses caused by the injury.

Â Â Â Â Â  (2) If the consent is filed as provided in subsection (1) of this section and the court allows the filing, no court shall entertain a cause of action by the parent, parents or conservator for doctor, hospital or medical expenses caused by the injury. [Formerly 30.810]

(Verdict Form)

Â Â Â Â Â  31.705 Economic and noneconomic damages separately set forth in verdict. A verdict shall set forth separately economic damages and noneconomic damages, if any, as defined in ORS 31.710. [Formerly 18.570]

(Noneconomic Damages)

Â Â Â Â Â  31.710 Noneconomic damages; award; limit; Âeconomic damagesÂ and Ânoneconomic damagesÂ defined. (1) Except for claims subject to ORS 30.260 to 30.300 and ORS chapter 656, in any civil action seeking damages arising out of bodily injury, including emotional injury or distress, death or property damage of any one person including claims for loss of care, comfort, companionship and society and loss of consortium, the amount awarded for noneconomic damages shall not exceed $500,000.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEconomic damagesÂ means objectively verifiable monetary losses including but not limited to reasonable charges necessarily incurred for medical, hospital, nursing and rehabilitative services and other health care services, burial and memorial expenses, loss of income and past and future impairment of earning capacity, reasonable and necessary expenses incurred for substitute domestic services, recurring loss to an estate, damage to reputation that is economically verifiable, reasonable and necessarily incurred costs due to loss of use of property and reasonable costs incurred for repair or for replacement of damaged property, whichever is less.

Â Â Â Â Â  (b) ÂNoneconomic damagesÂ means subjective, nonmonetary losses, including but not limited to pain, mental suffering, emotional distress, humiliation, injury to reputation, loss of care, comfort, companionship and society, loss of consortium, inconvenience and interference with normal and usual activities apart from gainful employment.

Â Â Â Â Â  (3) This section does not apply to punitive damages.

Â Â Â Â Â  (4) The jury shall not be advised of the limitation set forth in this section. [Formerly 18.560]

Â Â Â Â Â  31.715 Limitation on recovery of noneconomic damages arising out of operation of motor vehicle; uninsured plaintiff; plaintiff driving under influence of intoxicants. (1) Except as provided in this section, a plaintiff may not recover noneconomic damages, as defined in ORS 31.710, in any action for injury or death arising out of the operation of a motor vehicle if the plaintiff was in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred. A claim for noneconomic damages shall not be considered by the jury if the jury determines that the limitation on liability established by this section applies to the claim for noneconomic damages.

Â Â Â Â Â  (2) For the purpose of the limitation on liability established by this section, a person is conclusively presumed to have been in violation of ORS 806.010 or 813.010 if the person is convicted in a criminal proceeding of one or both of those offenses. If the person has not been convicted of violating ORS 806.010 or 813.010, the defendant in the civil action may establish in the civil action, by a preponderance of the evidence, that the plaintiff was in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred.

Â Â Â Â Â  (3) The court shall abate a civil action upon the motion of any defendant in the civil action against whom a plaintiff has asserted a claim for noneconomic damages if the defendant alleges that the claim of the plaintiff is subject to the limitation on liability established by this section and:

Â Â Â Â Â  (a) A criminal proceeding for a violation of ORS 813.010 has been commenced against the plaintiff in the civil action at the time the motion is made; or

Â Â Â Â Â  (b) The district attorney for the county in which the conduct occurred informs the court at the time the motion is made that criminal proceedings for a violation of ORS 813.010 will be commenced against the plaintiff in the civil action.

Â Â Â Â Â  (4) The court may order that only the claim that is subject to the limitation on liability established by this section be abated under subsection (3) of this section. An abatement under subsection (3) of this section shall remain in effect until the conclusion of the criminal proceedings.

Â Â Â Â Â  (5) The limitation on liability established by this section does not apply if:

Â Â Â Â Â  (a) The defendant in the civil action was also in violation of ORS 806.010 or 813.010 at the time the act or omission causing the death or injury occurred;

Â Â Â Â Â  (b) The death or injury resulted from acts or omissions of the defendant that constituted an intentional tort;

Â Â Â Â Â  (c) The defendant was engaged in conduct that would constitute a violation of ORS 811.140 at the time the act or omission causing the death or injury occurred; or

Â Â Â Â Â  (d) The defendant was engaged in conduct that would constitute a felony at the time the act or omission causing the death or injury occurred.

Â Â Â Â Â  (6) The limitation on liability established by this section based on a violation of ORS 806.010 does not apply if the plaintiff in the civil action was insured under a motor vehicle liability insurance policy within 180 days before the act or omission occurred, and the plaintiff has not operated a motor vehicle in violation of ORS 806.010 within the one-year period immediately preceding the date on which coverage under the motor vehicle liability insurance policy lapsed. [Formerly 18.592]

(Punitive Damages)

Â Â Â Â Â  31.725 Pleading punitive damages; motion to amend pleading to assert claim for punitive damages; hearing. (1) A pleading in a civil action may not contain a request for an award of punitive damages except as provided in this section.

Â Â Â Â Â  (2) At the time of filing a pleading with the court, the pleading may not contain a request for an award of punitive damages. At any time after the pleading is filed, a party may move the court to allow the party to amend the pleading to assert a claim for punitive damages. The party making the motion may submit affidavits and documentation supporting the claim for punitive damages. The party or parties opposing the motion may submit opposing affidavits and documentation.

Â Â Â Â Â  (3) The court shall deny a motion to amend a pleading made under the provisions of this section if:

Â Â Â Â Â  (a) The court determines that the affidavits and supporting documentation submitted by the party seeking punitive damages fail to set forth specific facts supported by admissible evidence adequate to avoid the granting of a motion for a directed verdict to the party opposing the motion on the issue of punitive damages in a trial of the matter; or

Â Â Â Â Â  (b) The party opposing the motion establishes that the timing of the motion to amend prejudices the partyÂs ability to defend against the claim for punitive damages.

Â Â Â Â Â  (4) The court may grant a continuance on a motion under this section to allow a party opposing the motion to conduct such discovery as is necessary to establish one of the grounds for denial of the motion specified in subsection (3) of this section. If the court grants the motion, the court may continue the action to allow such discovery as the defendant may require to defend against the claim for punitive damages.

Â Â Â Â Â  (5) Subject to subsection (4) of this section, the court shall conduct a hearing on a motion filed under this section not more than 30 days after the motion is filed and served. The court shall issue a decision within 10 days after the hearing. If no decision is issued within 10 days, the motion shall be considered denied.

Â Â Â Â Â  (6) Discovery of evidence of a defendantÂs ability to pay shall not be allowed by a court unless and until the court grants a motion to amend a pleading under this section. [Formerly 18.535]

Â Â Â Â Â  31.730 Standards for award of punitive damages; required review of award by court; additional reduction of award for remedial measures. (1) Punitive damages are not recoverable in a civil action unless it is proven by clear and convincing evidence that the party against whom punitive damages are sought has acted with malice or has shown a reckless and outrageous indifference to a highly unreasonable risk of harm and has acted with a conscious indifference to the health, safety and welfare of others.

Â Â Â Â Â  (2) If an award of punitive damages is made by a jury, the court shall review the award to determine whether the award is within the range of damages that a rational juror would be entitled to award based on the record as a whole, viewing the statutory and common-law factors that allow an award of punitive damages for the specific type of claim at issue in the proceeding.

Â Â Â Â Â  (3) In addition to any reduction that may be made under subsection (2) of this section, upon the motion of a defendant the court may reduce the amount of any judgment requiring the payment of punitive damages entered against the defendant if the defendant establishes that the defendant has taken remedial measures that are reasonable under the circumstances to prevent reoccurrence of the conduct that gave rise to the claim for punitive damages. In reducing awards of punitive damages under the provisions of this subsection, the court shall consider the amount of any previous judgment for punitive damages entered against the same defendant for the same conduct giving rise to a claim for punitive damages. [Formerly 18.537]

Â Â Â Â Â  31.735 Distribution of punitive damages; notice to Department of Justice; order of application. (1) Upon the entry of a verdict including an award of punitive damages, the Department of Justice shall become a judgment creditor as to the punitive damages portion of the award to which the Criminal Injuries Compensation Account is entitled pursuant to paragraph (b) of this subsection, and the punitive damage portion of an award shall be allocated as follows:

Â Â Â Â Â  (a) Forty percent shall be paid to the prevailing party. The attorney for the prevailing party shall be paid out of the amount allocated under this paragraph, in the amount agreed upon between the attorney and the prevailing party. However, in no event may more than 20 percent of the amount awarded as punitive damages be paid to the attorney for the prevailing party.

Â Â Â Â Â  (b) Sixty percent shall be paid to the Criminal Injuries Compensation Account of the Department of Justice Crime VictimsÂ Assistance Section to be used for the purposes set forth in ORS chapter 147. However, if the prevailing party is a public entity, the amount otherwise payable to the Criminal Injuries Compensation Account shall be paid to the general fund of the public entity.

Â Â Â Â Â  (2) The party preparing the proposed judgment shall assure that the judgment identifies the judgment creditors specified in subsection (1) of this section.

Â Â Â Â Â  (3) Upon the entry of a verdict including an award of punitive damages, the prevailing party shall provide notice of the verdict to the Department of Justice. In addition, upon entry of a judgment based on a verdict that includes an award of punitive damages, the prevailing party shall provide notice of the judgment to the Department of Justice. The notices required under this subsection must be in writing and must be delivered to the Department of Justice Crime VictimsÂ Assistance Section in
Salem
,
Oregon
within five days after the entry of the verdict or judgment.

Â Â Â Â Â  (4) Whenever a judgment includes both compensatory and punitive damages, any payment on the judgment by or on behalf of any defendant, whether voluntary or by execution or otherwise, shall be applied first to compensatory damages, costs and court-awarded attorney fees awarded against that defendant and then to punitive damages awarded against that defendant unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment.

Â Â Â Â Â  (5) Whenever any judgment creditor of a judgment which includes punitive damages governed by this section receives any payment on the judgment by or on behalf of any defendant, the judgment creditor receiving the payment shall notify the attorney for the other judgment creditors and all sums collected shall be applied as required by subsections (1) and (4) of this section, unless all affected parties, including the Department of Justice, expressly agree otherwise, or unless that application is contrary to the express terms of the judgment. [Formerly 18.540]

Â Â Â Â Â  31.740 When award of punitive damages against health practitioner prohibited. Punitive damages shall not be awarded against a health practitioner if:

Â Â Â Â Â  (1) The health practitioner is licensed, registered or certified as:

Â Â Â Â Â  (a) A psychologist under ORS 675.030 to 675.070, 675.085 and 675.090;

Â Â Â Â Â  (b) An occupational therapist under ORS 675.230 to 675.300;

Â Â Â Â Â  (c) A licensed clinical social worker under ORS 675.530, 675.540 to 675.560, 675.580 and 675.585;

Â Â Â Â Â  (d) A physician under ORS 677.100 to 677.228;

Â Â Â Â Â  (e) An emergency medical technician under ORS chapter 682;

Â Â Â Â Â  (f) A podiatric physician and surgeon under ORS 677.820 to 677.840;

Â Â Â Â Â  (g) A nurse under ORS 678.040 to 678.101;

Â Â Â Â Â  (h) A nurse practitioner under ORS 678.375 to 678.390;

Â Â Â Â Â  (i) A dentist under ORS 679.060 to 679.180;

Â Â Â Â Â  (j) A dental hygienist under ORS 680.040 to 680.100;

Â Â Â Â Â  (k) A denturist under ORS 680.515 to 680.535;

Â Â Â Â Â  (L) An audiologist or speech-language pathologist under ORS 681.250 to 681.350;

Â Â Â Â Â  (m) An optometrist under ORS 683.040 to 683.155 and 683.170 to 683.220;

Â Â Â Â Â  (n) A chiropractor under ORS 684.040 to 684.105;

Â Â Â Â Â  (o) A naturopath under ORS 685.060 to 685.110, 685.125 and 685.135;

Â Â Â Â Â  (p) A massage therapist under ORS 687.021 to 687.086;

Â Â Â Â Â  (q) A physical therapist under ORS 688.040 to 688.145;

Â Â Â Â Â  (r) A radiologic technician under ORS 688.445 to 688.525;

Â Â Â Â Â  (s) A pharmacist under ORS 689.151 and 689.225 to 689.285; or

Â Â Â Â Â  (t) A physician assistant as provided by ORS 677.505 to 677.525; and

Â Â Â Â Â  (2) The health practitioner was engaged in conduct regulated by the license, registration or certificate issued by the appropriate governing body and was acting within the scope of practice for which the license, registration or certificate was issued and without malice. [Formerly 18.550; 2005 c.366 Â§4]

(Mitigation of Damages)

Â Â Â Â Â  31.760 Evidence of nonuse of safety belt or harness to mitigate damages. (1) In an action brought to recover damages for personal injuries arising out of a motor vehicle accident, evidence of the nonuse of a safety belt or harness may be admitted only to mitigate the injured partyÂs damages. The mitigation shall not exceed five percent of the amount to which the injured party would otherwise be entitled.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) Actions brought under ORS 30.900 to 30.920; or

Â Â Â Â Â  (b) Actions to recover damages for personal injuries arising out of a motor vehicle accident when nonuse of a safety belt or harness is a substantial contributing cause of the accident itself. [Formerly 18.590]

CONTRIBUTION

Â Â Â Â Â  31.800 Right of contribution among joint tortfeasors; limitations; subrogation of insurer; effect on indemnity right. (1) Except as otherwise provided in this section, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them. There is no right of contribution from a person who is not liable in tort to the claimant.

Â Â Â Â Â  (2) The right of contribution exists only in favor of a tortfeasor who has paid more than a proportional share of the common liability, and the total recovery of the tortfeasor is limited to the amount paid by the tortfeasor in excess of the proportional share. No tortfeasor is compelled to make contribution beyond the proportional share of the tortfeasor of the entire liability.

Â Â Â Â Â  (3) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what is reasonable.

Â Â Â Â Â  (4) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasorÂs right of contribution to the extent of the amount it has paid in excess of the tortfeasorÂs proportional share of the common liability. This subsection does not limit or impair any right of subrogation arising from any other relationship.

Â Â Â Â Â  (5) This section does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of the indemnity obligation.

Â Â Â Â Â  (6) This section shall not apply to breaches of trust or of other fiduciary obligation. [Formerly 18.440]

Â Â Â Â Â  31.805 Basis for proportional shares of tortfeasors. (1) The proportional shares of tortfeasors in the entire liability shall be based upon their relative degrees of fault or responsibility. In contribution actions arising out of liability under ORS 31.600, the proportional share of a tortfeasor in the entire liability shall be based upon the tortfeasorÂs percentage of the common negligence of all tortfeasors.

Â Â Â Â Â  (2) If equity requires, the collective liability of some as a group shall constitute a single share. Principles of equity applicable to contribution generally shall apply. [Formerly 18.445]

Â Â Â Â Â  31.810 Enforcement of right of contribution; commencement of separate action; barring right of contribution; effect of satisfaction of judgment. (1) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

Â Â Â Â Â  (2) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

Â Â Â Â Â  (3) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within two years after the judgment has become final by lapse of time for appeal or after appellate review.

Â Â Â Â Â  (4) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the right of contribution of that tortfeasor is barred unless the tortfeasor has either:

Â Â Â Â Â  (a) Discharged by payment the common liability within the statute of limitations period applicable to claimantÂs right of action against the tortfeasor and has commenced action for contribution within two years after payment; or

Â Â Â Â Â  (b) Agreed while action is pending against the tortfeasor to discharge the common liability and has within two years after the agreement paid the liability and commenced action for contribution.

Â Â Â Â Â  (5) The running of the statute of limitations applicable to a claimantÂs right of recovery against a tortfeasor shall not operate to bar recovery of contribution against the tortfeasor or the claimantÂs right of recovery against a tortfeasor specified in ORS 31.600 (2) who has been made a party by another tortfeasor.

Â Â Â Â Â  (6) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

Â Â Â Â Â  (7) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution. [Formerly 18.450]

Â Â Â Â Â  31.815 Covenant not to sue; effect; notice. (1) When a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury to person or property or the same wrongful death or claimed to be liable in tort for the same injury or the same wrongful death:

Â Â Â Â Â  (a) It does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide; but the claimantÂs claim against all other persons specified in ORS 31.600 (2) for the injury or wrongful death is reduced by the share of the obligation of the tortfeasor who is given the covenant, as determined under ORS 31.605 and 31.610; and

Â Â Â Â Â  (b) It discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

Â Â Â Â Â  (2) When a covenant described in subsection (1) of this section is given, the claimant shall give notice of all of the terms of the covenant to all persons against whom the claimant makes claims. [Formerly 18.455]

Â Â Â Â Â  31.820 Severability. If any provision of ORS 31.800 to 31.820 or the application thereof to any person is held invalid, the invalidity shall not affect other provisions or applications of ORS 31.800 to 31.820 which can be given effect without the invalid provision or application and to this end the provisions of ORS 31.800 to 31.820 are severable. [Formerly 18.460]

ASSIGNMENT OF CAUSE OF ACTION AGAINST INSURER

Â Â Â Â Â  31.825 Assignment of cause of action against insurer. A defendant in a tort action against whom a judgment has been rendered may assign any cause of action that defendant has against the defendantÂs insurer as a result of the judgment to the plaintiff in whose favor the judgment has been entered. That assignment and any release or covenant given for the assignment shall not extinguish the cause of action against the insurer unless the assignment specifically so provides. [Formerly 17.100]

ABOLISHED COMMON LAW ACTIONS

Â Â Â Â Â  31.980 Action for alienation of affections abolished. There shall be no civil cause of action for alienation of affections. [Formerly 30.840]

Â Â Â Â Â  31.982 Action for criminal conversation abolished. There shall be no civil cause of action for criminal conversation. [Formerly 30.850]

_______________



Chapter 32

Chapter 32 - (Former Provisions)

Injunctions

INJUNCTIONS

SPECIAL ACTIONS AND PROCEEDINGS

32.010 [Repealed by 1981 c. 898 §53]

32.020 [Amended by 1977 c.416 §3; repealed by 1981 c.898 §53]

32.030 [Repealed by 1981 c. 898 §53]

32.040 [Repealed by 1981 c. 898 §53]

32.050 [Repealed by 1981 c. 898 §53]

32.060 [Repealed by 1981 c. 898 §53]

_______________



Chapter 33

Chapter 33 Â Special Proceedings and Procedures

2007 EDITION

SPECIAL PROCEEDINGS AND PROCEDURES

SPECIAL ACTIONS AND PROCEEDINGS

CONTEMPT PROCEEDINGS

33.015Â Â Â Â Â Â  Definitions for ORS 33.015 to 33.155

33.025Â Â Â Â Â Â  Nature of contempt power; corporate defendants

33.035Â Â Â Â Â Â  Appointed counsel

33.045Â Â Â Â Â Â  Types of sanctions

33.055Â Â Â Â Â Â  Procedure for imposition of remedial sanctions

33.065Â Â Â Â Â Â  Procedure for imposition of punitive sanctions

33.075Â Â Â Â Â Â  Compelling attendance of defendant

33.085Â Â Â Â Â Â  Compelling testimony of witness

33.096Â Â Â Â Â Â  Summary imposition of sanction

33.105Â Â Â Â Â Â  Sanctions authorized

33.115Â Â Â Â Â Â  Referral to another judge

33.125Â Â Â Â Â Â  Appeal

33.135Â Â Â Â Â Â  Limitations of actions

33.145Â Â Â Â Â Â  Rules

33.155Â Â Â Â Â Â  Applicability

CHANGE OF NAME

33.410Â Â Â Â Â Â  Jurisdiction; grounds

33.420Â Â Â Â Â Â  Notice of application and judgment; notice for change of name of minor child

33.430Â Â Â Â Â Â  Change of name on birth certificate; court conference with child

33.440Â Â Â Â Â Â  Application by minor child; court conference

CHANGE OF SEX

33.460Â Â Â Â Â Â  Jurisdiction; grounds; procedure

SURETIES

33.510Â Â Â Â Â Â  Discharge of surety or letter of credit issuer on application of surety or issuer

33.520Â Â Â Â Â Â  Discharge of surety or letter of credit issuer on application of principal

33.530Â Â Â Â Â Â  Liability of sureties or letter of credit issuer after termination of bond or letter of credit

EVALUATING SECURITIES OF SECURED CREDITOR

33.610Â Â Â Â Â Â  Evaluating securities of secured creditor

DETERMINATION OF LEGALITY OF MUNICIPAL CORPORATION ORGANIZATION AND ACTIONS

33.710Â Â Â Â Â Â  Definitions; judicial examination to determine legality of any municipal corporationÂs organization and actions

33.720Â Â Â Â Â Â  Proceeding in rem; practice and procedure as in action not triable by right to jury; service by publication; appeal; costs

TRANSFER OF STRUCTURED SETTLEMENT PAYMENT RIGHTS

33.850Â Â Â Â Â Â  Definitions for ORS 33.850 to 33.875

33.855Â Â Â Â Â Â  Transfer of payment rights; application; notice

33.860Â Â Â Â Â Â  Statement containing terms of transfer

33.865Â Â Â Â Â Â  Required findings by court or responsible administrative authority

33.870Â Â Â Â Â Â  Liability of parties after transfer

33.875Â Â Â Â Â Â  Limitations on transfers

Â Â Â Â Â  33.010 [Amended by 1981 c.898 Â§37; repealed by 1991 c.724 Â§32]

CONTEMPT PROCEEDINGS

Â Â Â Â Â  33.015 Definitions for ORS 33.015 to 33.155. For the purposes of ORS 33.015 to 33.155:

Â Â Â Â Â  (1) ÂConfinementÂ means custody or incarceration, whether actual or constructive.

Â Â Â Â Â  (2) ÂContempt of courtÂ means the following acts, done willfully:

Â Â Â Â Â  (a) Misconduct in the presence of the court that interferes with a court proceeding or with the administration of justice, or that impairs the respect due the court.

Â Â Â Â Â  (b) Disobedience of, resistance to or obstruction of the courtÂs authority, process, orders or judgments.

Â Â Â Â Â  (c) Refusal as a witness to appear, be sworn or answer a question contrary to an order of the court.

Â Â Â Â Â  (d) Refusal to produce a record, document or other object contrary to an order of the court.

Â Â Â Â Â  (e) Violation of a statutory provision that specifically subjects the person to the contempt power of the court.

Â Â Â Â Â  (3) ÂPunitive sanctionÂ means a sanction imposed to punish a past contempt of court.

Â Â Â Â Â  (4) ÂRemedial sanctionÂ means a sanction imposed to terminate a continuing contempt of court or to compensate for injury, damage or costs resulting from a past or continuing contempt of court. [1991 c.724 Â§1; 2005 c.22 Â§23]

Â Â Â Â Â  33.020 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.025 Nature of contempt power; corporate defendants. (1) The power of a court to impose a remedial or punitive sanction for contempt of court is an inherent judicial power. ORS 33.015 to 33.155 establish procedures to govern the exercise of that power.

Â Â Â Â Â  (2) A corporation is liable for contempt if:

Â Â Â Â Â  (a) The conduct constituting contempt is engaged in by an agent of the corporation while acting within the scope of employment and on behalf of the corporation;

Â Â Â Â Â  (b) The conduct constituting contempt consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by a court; or

Â Â Â Â Â  (c) The conduct constituting contempt is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and on behalf of the corporation.

Â Â Â Â Â  (3) The board of directors and high managerial agents shall be subject to the contempt powers of a court for contempt by a corporation if those persons engage in, authorize, solicit, request, command or knowingly tolerate the conduct constituting contempt.

Â Â Â Â Â  (4) As used in this section, ÂagentÂ and Âhigh managerial agentÂ have those meanings given in ORS 161.170. [1991 c.724 Â§2]

Â Â Â Â Â  33.030 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.035 Appointed counsel. Whenever ORS 33.015 to 33.155 provide for appointed counsel, appointment of counsel and payment of counsel and related expenses shall be made as follows:

Â Â Â Â Â  (1) For contempt of a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, appointment and payment of counsel shall be made as provided in ORS 135.055, 151.216 and 151.219.

Â Â Â Â Â  (2) For contempt of a justice court, municipal court or other public body not described in subsection (1) of this section, payment for and appointment of counsel shall be made as otherwise provided by law for the court or public body. [1991 c.724 Â§3; 2001 c.962 Â§63]

Â Â Â Â Â  33.040 [Amended by 1955 c.648 Â§2; 1961 c.210 Â§5; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.045 Types of sanctions. (1) A court may impose either remedial or punitive sanctions for contempt.

Â Â Â Â Â  (2) Confinement may be remedial or punitive. The sanction is:

Â Â Â Â Â  (a) Remedial if it continues or accumulates until the defendant complies with the courtÂs order or judgment.

Â Â Â Â Â  (b) Punitive if it is for a definite period that will not be reduced even if the defendant complies with the courtÂs order or judgment.

Â Â Â Â Â  (3) A fine may be remedial or punitive. A fine is:

Â Â Â Â Â  (a) Punitive if it is for a past contempt.

Â Â Â Â Â  (b) Remedial if it is for continuing contempt and the fine accumulates until the defendant complies with the courtÂs judgment or order or if the fine may be partially or entirely forgiven when the defendant complies with the courtÂs judgment or order.

Â Â Â Â Â  (4) Any sanction requiring payment of amounts to one of the parties to a proceeding is remedial.

Â Â Â Â Â  (5) Any sanction imposed by a court for contempt is in addition to any civil remedy or criminal sanction that may be available as a result of the conduct constituting contempt. In any civil or criminal proceedings arising out of the conduct constituting contempt, the court shall take into consideration any contempt sanctions previously imposed for the same act. [1991 c.724 Â§4]

Â Â Â Â Â  33.050 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.055 Procedure for imposition of remedial sanctions. (1) Except as otherwise provided in ORS 161.685, proceedings to impose remedial sanctions for contempt shall be conducted as provided in this section.

Â Â Â Â Â  (2) The following persons may initiate the proceeding or, with leave of the court, participate in the proceeding, by filing a motion requesting that defendant be ordered to appear:

Â Â Â Â Â  (a) A party aggrieved by an alleged contempt of court.

Â Â Â Â Â  (b) A district attorney.

Â Â Â Â Â  (c) A city attorney.

Â Â Â Â Â  (d) The Attorney General.

Â Â Â Â Â  (e) Any other person specifically authorized by statute to seek imposition of sanctions for contempt.

Â Â Â Â Â  (3) A motion to initiate a proceeding under this section shall be filed in the proceeding to which the contempt is related, if there is a related proceeding.

Â Â Â Â Â  (4) The person initiating a proceeding under this section shall file supporting documentation or affidavits sufficient to give defendant notice of the specific acts alleged to constitute contempt.

Â Â Â Â Â  (5)(a) The court may issue an order directing the defendant to appear. Except as otherwise provided in paragraph (b) of this subsection, the defendant shall be personally served with the order to appear in the manner provided in ORCP 7 and 9. The court may order service by a method other than personal service or issue an arrest warrant if, based upon motion and supporting affidavit, the court finds that the defendant cannot be personally served.

Â Â Â Â Â  (b) The defendant shall be served by substituted service if personal service is waived under ORS 107.835. If personal service is waived under ORS 107.835, the defendant shall be served by the method specified in the waiver.

Â Â Â Â Â  (6) The court may impose a remedial sanction only after affording the defendant opportunity for a hearing tried to the court. The defendant may waive the opportunity for a hearing by stipulated order filed with the court.

Â Â Â Â Â  (7) A defendant has no right to a jury trial and, except as provided in this section, has only those rights accorded to a defendant in a civil action.

Â Â Â Â Â  (8) A defendant is entitled to be represented by counsel. A court shall not impose on a defendant a remedial sanction of confinement unless, before the hearing is held, the defendant is:

Â Â Â Â Â  (a) Informed that such sanction may be imposed; and

Â Â Â Â Â  (b) Afforded the same right to appointed counsel required in proceedings for the imposition of an equivalent punitive sanction of confinement.

Â Â Â Â Â  (9) If the defendant is not represented by counsel when coming before the court, the court shall inform the defendant of the right to counsel, and of the right to appointed counsel if the defendant is entitled to, and financially eligible for, appointed counsel under subsection (8) of this section.

Â Â Â Â Â  (10) Inability to comply with an order of the court is an affirmative defense.

Â Â Â Â Â  (11) In any proceeding for imposition of a remedial sanction other than confinement, proof of contempt shall be by clear and convincing evidence. In any proceeding for imposition of a remedial sanction of confinement, proof of contempt shall be beyond a reasonable doubt.

Â Â Â Â Â  (12) Proceedings under this section are subject to rules adopted under ORS 33.145. Proceedings under this section are not subject to the Oregon Rules of Civil Procedure except as provided in subsection (5) of this section or as may be provided in rules adopted under ORS 33.145. [1991 c.724 Â§5; 1993 c.448 Â§7; 2001 c.962 Â§77; 2005 c.22 Â§24]

Â Â Â Â Â  33.060 [Amended by 1981 c.781 Â§1; 1983 c.561 Â§1; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.065 Procedure for imposition of punitive sanctions. (1) Except as otherwise provided in ORS 161.685, proceedings to impose punitive sanctions for contempt shall be conducted as provided in this section.

Â Â Â Â Â  (2) The following persons may initiate the proceeding by an accusatory instrument charging a person with contempt of court and seeking a punitive sanction:

Â Â Â Â Â  (a) A city attorney.

Â Â Â Â Â  (b) A district attorney.

Â Â Â Â Â  (c) The Attorney General.

Â Â Â Â Â  (3) If a city attorney, district attorney or Attorney General who regularly appears before the court declines to prosecute a contempt, and the court determines that remedial sanctions would not provide an effective alternative remedy, the court may appoint an attorney who is authorized to practice law in this state, and who is not counsel for an interested party, to prosecute the contempt. The court shall allow reasonable compensation for the appointed attorneyÂs attendance, to be paid by:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services, if the attorney is appointed by the Supreme Court, the Court of Appeals or the Oregon Tax Court;

Â Â Â Â Â  (b) The city where the court is located, if the attorney is appointed by a municipal court; and

Â Â Â Â Â  (c) The county where the prosecution is initiated, in all other cases.

Â Â Â Â Â  (4) The prosecutor may initiate proceedings on the prosecutorÂs own initiative, on the request of a party to an action or proceeding or on the request of the court. After the prosecutor files an accusatory instrument, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (5) Except as otherwise provided by this section, the accusatory instrument is subject to the same requirements and laws applicable to an accusatory instrument in a criminal proceeding, and all proceedings on the accusatory instrument shall be in the manner prescribed for criminal proceedings.

Â Â Â Â Â  (6) Except for the right to a jury trial, the defendant is entitled to the constitutional and statutory protections, including the right to appointed counsel, that a defendant would be entitled to in a criminal proceeding in which the fine or term of imprisonment that could be imposed is equivalent to the punitive sanctions sought in the contempt proceeding. This subsection does not affect any right to a jury that may otherwise be created by statute.

Â Â Â Â Â  (7) Inability to comply with an order of the court is an affirmative defense. If the defendant proposes to rely in any way on evidence of inability to comply with an order of the court, the defendant shall, not less than five days before the trial of the cause, file and serve upon the city attorney, district attorney or Attorney General prosecuting the contempt a written notice of intent to offer that evidence. If the defendant fails to file and serve the notice, the defendant shall not be permitted to introduce evidence of inability to comply with an order of the court at the trial of the cause unless the court, in its discretion, permits such evidence to be introduced where just cause for failure to file the notice, or to file the notice within the time allowed, is made to appear.

Â Â Â Â Â  (8) The court may impose a remedial sanction in addition to or in lieu of a punitive sanction.

Â Â Â Â Â  (9) In any proceeding for imposition of a punitive sanction, proof of contempt shall be beyond a reasonable doubt. [1991 c.724 Â§6; 2001 c.962 Â§78]

Â Â Â Â Â  33.070 [Amended by 1973 c.836 Â§321; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.075 Compelling attendance of defendant. (1) If a person served with an order to appear under ORS 33.055 fails to appear at the time and place specified in the order, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (2) A person against whom a complaint has been issued under ORS 33.065 may be cited to appear in lieu of custody as provided in ORS 133.055. If the person fails to appear at the time and place specified in the citation, the court may issue any order or warrant necessary to compel the appearance of the defendant.

Â Â Â Â Â  (3) When the court issues a warrant for contempt, the court shall specify a security amount. Unless the defendant pays the security amount upon arrest, the sheriff shall keep the defendant in custody until either a release decision is made by the court or until disposition of the contempt proceedings.

Â Â Â Â Â  (4) The defendant shall be discharged from the arrest upon executing and delivering to the sheriff, at any time before the return day of the warrant, a security release or a release agreement as provided in ORS 135.230 to 135.290, to the effect that the defendant will appear on the return day and abide by the order or judgment of the court or officer or pay, as may be directed, the sum specified in the warrant.

Â Â Â Â Â  (5) The sheriff shall return the warrant and the security deposit, if any, given to the sheriff by the defendant by the return day specified in the warrant.

Â Â Â Â Â  (6) When a warrant for contempt issued under subsection (2) of this section has been returned after having been served and the defendant does not appear on the return day, the court may do either or both of the following:

Â Â Â Â Â  (a) Issue another warrant.

Â Â Â Â Â  (b) Proceed against the security deposited upon the arrest.

Â Â Â Â Â  (7) If the court proceeds against the security under subsection (6) of this section and the sum specified is recovered, the court may award to any party to the action any or all of the money recovered as remedial damages.

Â Â Â Â Â  (8) Security deposited under this section shall not be subject to the assessments provided for in ORS 137.309 (1) to (5). [1991 c.724 Â§7; 1993 c.196 Â§3]

Â Â Â Â Â  33.080 [Amended by 1973 c.836 Â§322; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.085 Compelling testimony of witness. (1) Upon the motion of the person initiating the proceeding, the court may compel the testimony of a witness as provided under ORS 136.617 in a contempt proceeding under ORS 33.055 or 33.065.

Â Â Â Â Â  (2) In any case where the person initiating the proceeding is not represented by the district attorney, county counsel or Attorney General, the person initiating the proceeding shall serve a notice of intent to compel testimony on the district attorney of the county where the contempt proceeding is pending and on the Attorney General. The notice shall be served not less than 14 calendar days before any hearing on the motion to compel testimony.

Â Â Â Â Â  (3) The notice required by this section shall identify the witness whose testimony the person initiating the proceeding intends to compel and include, if known, the witnessÂ name, date of birth, residence address and Social Security number, and other pending proceedings or criminal charges involving the witness. The notice shall also include the case name and number of the contempt proceeding and the date, time and place set for any hearing scheduled as provided in ORS 136.617.

Â Â Â Â Â  (4) If the person initiating the proceeding fails to serve the required advance notice or fails to serve the notice within the time required, the court shall grant a continuance for not less than 14 calendar days from the date the notice is served to allow the district attorney and Attorney General opportunity to be heard on the matter of compelling testimony. The court may compel testimony under this subsection only after the full notice period and opportunity to be heard, unless before that time the district attorney and Attorney General waive in writing any objection to the motion to compel.

Â Â Â Â Â  (5) In any hearing on a motion to compel testimony under this section, the district attorney of the county in which the contempt proceeding is pending and the Attorney General each may appear to present evidence or arguments to support or oppose the motion.

Â Â Â Â Â  (6) In lieu of compelling testimony under this section, the court may continue the contempt proceeding until disposition of any criminal action that is pending against the witness whose testimony is sought and that charges the witness with a crime. [1991 c.724 Â§7a]

Â Â Â Â Â  33.090 [Amended by 1973 c.836 Â§323; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.095 [1975 c.516 Â§2; 1981 c.898 Â§38; 1987 c.803 Â§15; 1989 c.171 Â§5; repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.096 Summary imposition of sanction. A court may summarily impose a sanction upon a person who commits a contempt of court in the immediate view and presence of the court. The sanction may be imposed for the purpose of preserving order in the court or protecting the authority and dignity of the court. The provisions of ORS 33.055 and 33.065 do not apply to summary imposition of sanctions under this section. [1991 c.724 Â§8]

Â Â Â Â Â  33.100 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.105 Sanctions authorized. (1) Unless otherwise provided by statute, a court may impose one or more of the following remedial sanctions:

Â Â Â Â Â  (a) Payment of a sum of money sufficient to compensate a party for loss, injury or costs suffered by the party as the result of a contempt of court.

Â Â Â Â Â  (b) Confinement for so long as the contempt continues, or six months, whichever is the shorter period.

Â Â Â Â Â  (c) An amount not to exceed $500 or one percent of the defendantÂs annual gross income, whichever is greater, for each day the contempt of court continues. The sanction imposed under this paragraph may be imposed as a fine or to compensate a party for the effects of the continuing contempt.

Â Â Â Â Â  (d) An order designed to insure compliance with a prior order of the court, including probation.

Â Â Â Â Â  (e) Payment of all or part of any attorney fees incurred by a party as the result of a contempt of court.

Â Â Â Â Â  (f) A sanction other than the sanctions specified in paragraphs (a) to (e) of this subsection if the court determines that the sanction would be an effective remedy for the contempt.

Â Â Â Â Â  (2) Unless otherwise provided by statute, a court may impose one or more of the following punitive sanctions for each separate contempt of court:

Â Â Â Â Â  (a) A fine of not more than $500 or one percent of the defendantÂs annual gross income, whichever is greater.

Â Â Â Â Â  (b) Forfeiture of any proceeds or profits obtained through the contempt.

Â Â Â Â Â  (c) Confinement for not more than six months.

Â Â Â Â Â  (d) Probation or community service.

Â Â Â Â Â  (3) In a summary proceeding under ORS 33.096, a court may impose one or more of the following sanctions for each separate contempt of court:

Â Â Â Â Â  (a) A punitive fine of not more than $500;

Â Â Â Â Â  (b) Confinement as a punitive sanction for not more than 30 days; or

Â Â Â Â Â  (c) Probation or community service.

Â Â Â Â Â  (4) The court may impose a punitive sanction for past conduct constituting contempt of court even though similar present conduct is a continuing contempt of court. [1991 c.724 Â§9]

Â Â Â Â Â  33.110 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.115 Referral to another judge. A judge may be disqualified from a contempt proceeding as provided for in other cases under ORS 14.210 to 14.270. ORS 14.260 (3) shall not apply to a motion to disqualify a judge in a contempt proceeding. The judge to whom the contempt is referred shall assume authority over and conduct any further proceedings relating to the contempt. [1991 c.724 Â§10; 1995 c.658 Â§121]

Â Â Â Â Â  33.125 Appeal. (1) The imposition of a sanction for contempt shall be by a judgment.

Â Â Â Â Â  (2) A judgment in a proceeding for imposition of a remedial sanction may be appealed in the same manner as from a judgment in an action at law. An appeal from a judgment imposing a punitive sanction shall be in the manner provided for appeals in ORS chapter 138. Appeals from judgments imposing sanctions for contempt in municipal courts and justice courts shall be in the manner provided by law for appeals from those courts.

Â Â Â Â Â  (3)(a) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court determines that the defendant is in contempt, the court may suspend imposition of sanctions and entry of judgment on the contempt until entry of judgment in the related proceeding.

Â Â Â Â Â  (b) If a motion to initiate proceedings to impose remedial sanctions is filed in a related proceeding under ORS 33.055 (3) before entry of judgment in the related proceeding, and the court denies the motion or declines to impose sanctions, the court shall enter judgment on that denial or determination only as part of the judgment in the related proceeding.

Â Â Â Â Â  (4) An appeal from a contempt judgment shall not stay any action or proceeding to which the contempt is related. [1991 c.724 Â§11; 2003 c.576 Â§233; 2005 c.568 Â§28]

Â Â Â Â Â  33.130 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.135 Limitations of actions. (1) Except as provided in subsection (5) of this section, proceedings under ORS 33.055 to impose remedial sanctions for contempt and under ORS 33.065 to impose punitive sanctions for contempt shall be commenced within two years of the act or omission constituting the contempt.

Â Â Â Â Â  (2) For the purposes of this section, a proceeding to impose remedial sanctions shall be deemed commenced as to each defendant when the motion provided for in ORS 33.055 is filed.

Â Â Â Â Â  (3) Proceedings to impose punitive sanctions are subject to ORS 131.135, 131.145 and 131.155.

Â Â Â Â Â  (4) The time limitations imposed by subsection (1) of this section shall not act to bar proceedings to impose sanctions for an act or omission that constitutes a continuing contempt at the time contempt proceedings are commenced. The willful failure of an obligor, as that term is defined in ORS 110.303, to pay a support obligation after that obligation becomes a judgment is a contempt without regard to when the obligation became a judgment.

Â Â Â Â Â  (5) Proceedings to impose remedial or punitive sanctions for failure to pay a support obligation by an obligor, as defined in ORS 110.303, shall be commenced within 10 years of the act or omission constituting contempt. [1991 c.724 Â§12; 2005 c.560 Â§15]

Â Â Â Â Â  33.140 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.145 Rules. The Supreme Court may adopt rules to carry out the purposes of ORS 33.015 to 33.155. [1991 c.724 Â§13]

Â Â Â Â Â  33.150 [Repealed by 1991 c.724 Â§32]

Â Â Â Â Â  33.155 Applicability. ORS 33.015 to 33.145 apply to every court and judicial officer of this state, including municipal, county and justice courts. Rules adopted by the Supreme Court apply to those courts, but the application of such rules to municipal, county and justice courts does not confer any supervisory or administrative authority on the Supreme Court or the State Court Administrator with respect to those courts. [1991 c.724 Â§14]

Â Â Â Â Â  33.210 [Amended by 1979 c.284 Â§67; 1989 c.955 Â§1; renumbered 36.300 in 1989]

Â Â Â Â Â  33.220 [Renumbered 36.305 in 1989]

Â Â Â Â Â  33.230 [Amended by 1979 c.284 Â§68; renumbered 36.310 in 1989]

Â Â Â Â Â  33.240 [Renumbered 36.315 in 1989]

Â Â Â Â Â  33.250 [Renumbered 36.320 in 1989]

Â Â Â Â Â  33.260 [Renumbered 36.325 in 1989]

Â Â Â Â Â  33.270 [Renumbered 36.330 in 1989]

Â Â Â Â Â  33.280 [Renumbered 36.335 in 1989]

Â Â Â Â Â  33.290 [Renumbered 36.340 in 1989]

Â Â Â Â Â  33.300 [Amended by 1985 c.496 Â§19; renumbered 36.345 in 1989]

Â Â Â Â Â  33.310 [Amended by 1985 c.496 Â§20; renumbered 36.350 in 1989]

Â Â Â Â Â  33.320 [Amended by 1985 c.496 Â§21; renumbered 36.355 in 1989]

Â Â Â Â Â  33.330 [Renumbered 36.360 in 1989]

Â Â Â Â Â  33.340 [Amended by 1985 c.496 Â§22; renumbered 36.365 in 1989]

Â Â Â Â Â  33.350 [1983 c.670 Â§1; 1985 c.342 Â§3; renumbered 36.400 in 1989]

Â Â Â Â Â  33.360 [1983 c.670 Â§2; 1987 c.116 Â§1; 1987 c.125 Â§1; renumbered 36.405 in 1989]

Â Â Â Â Â  33.370 [1983 c.670 Â§3; 1987 c.116 Â§2; renumbered 36.410 in 1989]

Â Â Â Â Â  33.380 [1983 c.670 Â§4; 1985 c.342 Â§4; 1987 c.116 Â§3; renumbered 36.415 in 1989]

Â Â Â Â Â  33.390 [1983 c.670 Â§5; renumbered 36.420 in 1989]

Â Â Â Â Â  33.400 [1983 c.670 Â§6; renumbered 36.425 in 1989]

CHANGE OF NAME

Â Â Â Â Â  33.410 Jurisdiction; grounds. Application for change of name of a person may be heard and determined by the probate court or, if the circuit court is not the probate court, the circuit court if its jurisdiction has been extended to include this section pursuant to ORS 3.275 of the county in which the person resides. The change of name shall be granted by the court unless the court finds that the change is not consistent with the public interest. [Amended by 1967 c.534 Â§11; 1975 c.733 Â§1]

Â Â Â Â Â  33.420 Notice of application and judgment; notice for change of name of minor child. (1) Before entering a judgment for a change of name, except as provided in ORS 109.360, the court shall require public notice of the application to be given, that all persons may show cause why the same should not be granted. The court shall also require public notice to be given of the change after the entry of the judgment.

Â Â Â Â Â  (2) Before entering a judgment for a change of name in the case of a minor child the court shall require that, in addition to the notice required under subsection (1) of this section, written notice be given to the parents of the child, both custodial and noncustodial, and to any legal guardian of the child.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, notice of an application for the change of name of a minor child need not be given to a parent of the child if the other parent of the child files a verified statement in the change of name proceeding that asserts that the minor child has not resided with the other parent and that the other parent has not contributed or tried to contribute to the support of the child. [Amended by 1983 c.369 Â§6; 1997 c.872 Â§22; 2001 c.779 Â§12; 2003 c.576 Â§308]

Â Â Â Â Â  33.430 Change of name on birth certificate; court conference with child. (1) In the case of a change, by court order, of the name of the parents of any minor child, if the childÂs birth certificate is on file in this state, the State Registrar of the Center for Health Statistics, upon receipt of a certified copy of the court order changing the name, together with the information required to locate the original birth certificate of the child, shall prepare a new birth certificate for the child in the new name of the parents of the child. The name of the parents as so changed shall be set forth in the new certificate, in place of their original name.

Â Â Â Â Â  (2) The evidence upon which the new certificate was made, and the original certificate, shall be sealed and filed by the State Registrar of the Center for Health Statistics, and may be opened only upon demand of the person whose name was changed, if of legal age, or by an order of a court of competent jurisdiction.

Â Â Â Â Â  (3) When a change of name by parents will affect the name of their child under subsection (1) of this section, the court, on its own motion or on request of a child of the parents, may take testimony from or confer with the child and may exclude from the conference the parents and other persons if the court finds that such action would be in the best interests of the child. However, the court shall permit an attorney for the parents to attend the conference, and the conference shall be reported. If the court finds that a change of name would not be in the best interests of the child, the court may provide in the order changing the name of the parents that such change of name shall not affect the child, and a new birth certificate shall not be prepared for the child. [Amended by 1983 c.369 Â§7; 2005 c.22 Â§25]

Â Â Â Â Â  33.440 Application by minor child; court conference. When a minor child applies for a change of name under ORS 33.410, the court may, upon its own motion, confer with the child and may exclude from the conference the parents and other persons if the court finds that such action would be in the best interests of the child. However, the court shall permit an attorney for the child to attend the conference, and the conference shall be reported. [1983 c.369 Â§5]

CHANGE OF SEX

Â Â Â Â Â  33.460 Jurisdiction; grounds; procedure. (1) A court that has jurisdiction to determine an application for change of name of a person under ORS 33.410 and 33.420 may order a legal change of sex and enter a judgment indicating the change of sex of a person whose sex has been changed by surgical procedure.

Â Â Â Â Â  (2) The court may order a legal change of sex and enter the judgment in the same manner as that provided for change of name of a person under ORS 33.410 and 33.420.

Â Â Â Â Â  (3) If a person applies for a change of name under ORS 33.410 and 33.420 at the time the person applies for a legal change of sex under this section, the court may order change of name and legal change of sex at the same time and in the same proceeding. [1981 c.221 Â§1; 1997 c.872 Â§23; 2003 c.576 Â§309]

SURETIES

Â Â Â Â Â  33.510 Discharge of surety or letter of credit issuer on application of surety or issuer. The surety or the representatives of any surety upon the bond of any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary, and any irrevocable letter of credit issuer for any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary is entitled as a matter of right to be discharged from liability as provided in this section, and to that end may, on notice to the principal named in the bond or irrevocable letter of credit, apply to the court that accepted the bond or irrevocable letter of credit or to the court of which the judge who accepted the bond or irrevocable letter of credit was a member or to any judge thereof, praying to be relieved from liability for the act or omission of the principal occurring after the date of the order relieving such person, and that the principal be required to account and give new sureties or cause to be issued new letters of credit. Notice of the application shall be served on the principal personally not less than five days prior to the date on which the application is to be made, unless it satisfactorily appears to the court or judge that personal service cannot be had with due diligence within the state, in which case notice may be given by personal service without the state or in such manner as the court or judge directs. Pending the hearing of the application the court or judge may restrain the principal from acting except to preserve the trust estate until further order. If upon the return of the application the principal fails to file a new bond or irrevocable letter of credit to the satisfaction of the court or judge, the court or judge must make an order requiring the principal to file a new bond or irrevocable letter of credit within a period not exceeding five days. If the new bond or irrevocable letter of credit is filed upon the return of the application, or within the time fixed by the order, the court or judge must make a judgment or order requiring the principal to account for all acts and proceedings to and including the date of the judgment or order, and to file such account within a time fixed, not exceeding 20 days, and discharge the surety or letter of credit issuer making application from liability for any act or default of the principal subsequent to the date of the judgment or order. If the principal fails to file a new bond or irrevocable letter of credit within the time specified, a judgment or order must be made revoking the appointment of the principal or removing and requiring the principal to file an account within not more than 20 days. If the principal fails to file the account, the surety or letter of credit issuer may make and file an account with like force and effect as though filed by the principal, and upon settlement thereof and upon the trust fund or estate being found or made good and paid over or properly secured, credit shall be given for all commissions, costs, disbursements and allowances to which the principal would be entitled were the principal accounting, and allowance shall be made to the surety or letter of credit issuer for the expense incurred in filing the account and procuring the settlement thereof. After the filing of the account, either by the principal or the surety or the letter of credit issuer, the court or judge must, upon the petition of the principal or surety or the letter of credit issuer, issue an order requiring all persons interested in the estate or trust to attend a settlement of the account at a time and place therein specified, and upon the trust fund or estate being found or made good and paid over or properly secured, the surety or the letter of credit issuer shall be discharged from all liability. Upon demand in writing by the principal, the surety or the letter of credit issuer shall return any compensation that has been paid for the unexpired period of the bond or the letter of credit. [Amended by 1991 c.331 Â§11; 2003 c.576 Â§310]

Â Â Â Â Â  33.520 Discharge of surety or letter of credit issuer on application of principal. Any trustee, committee, guardian, assignee, receiver, executor, administrator or other fiduciary shall be entitled to have any surety on the bond of the fiduciary or of any irrevocable letter of credit issuer discharged from liability thereon, and the fiduciary may file a new bond or irrevocable letter of credit as provided in this section. The fiduciary may, on written notice to the surety or letter of credit issuer and to all other interested persons, apply to the court that accepted the bond or irrevocable letter of credit, or to a judge thereof, praying that the surety or irrevocable letter of credit be discharged from liability thereon, and that the principal be allowed to file a new bond or irrevocable letter of credit and to account. Notice of the application shall be served on the surety or letter of credit issuer and on each of the persons interested, within the state, not less than 10 days prior to the date on which the application is to be made, unless it satisfactorily appears to the court or judge that the notice cannot with due diligence be served within the state, in which case notice may be given in such manner as the court or judge shall direct. Upon the return of the application, the principal may file a new bond or irrevocable letter of credit satisfactory to the court or judge, and therewith file an account of all proceedings, whereupon the court or judge shall proceed, upon due notice to all persons interested, to judicially settle the account and duly credit and charge the principal; and upon the trust fund or estate being found or made good and paid over or properly secured, the surety or letter of credit issuer shall be discharged from all liability. [Amended by 1991 c.331 Â§12]

Â Â Â Â Â  33.530 Liability of sureties or letter of credit issuer after termination of bond or letter of credit. (1) When a bond or an irrevocable letter of credit of any personal representative, guardian or conservator is terminated upon the issuance of a new bond or irrevocable letter of credit to the personal representative, guardian or conservator by a new surety or letter of credit issuer, the former surety or letter of credit issuer shall not be liable on the old bond or irrevocable letter of credit for any acts or omissions of the personal representative, guardian or conservator which occur after the issuance of the new bond or irrevocable letter of credit.

Â Â Â Â Â  (2) A new surety for a personal representative, guardian or conservator who issues a new bond or irrevocable letter of credit after the termination of a previous bond or irrevocable letter of credit written by another surety or letter of credit issuer for a personal representative, guardian or conservator shall not be liable for any acts or omissions of the personal representative, guardian or conservator which occurred prior to the issuance of the new bond or irrevocable letter of credit. [1983 c.613 Â§Â§2,3; 1991 c.331 Â§13]

EVALUATING SECURITIES OF SECURED CREDITOR

Â Â Â Â Â  33.610 Evaluating securities of secured creditor. In the administration of a decedentÂs estate, or whenever the assets of any person, partnership or corporation are being administered in receivership or any liquidation proceedings, or under an assignment for the benefit of creditors, the value of securities held by secured creditors shall be determined by converting the same into money according to the terms of the agreement pursuant to which the securities were delivered to the creditors, or by the creditors and the person or official liquidating the assets by agreement, arbitration, compromise or litigation. Where the proceedings are in court, the determination shall be subject to the control or decision of the court. If, under an assignment for the benefit of creditors, the secured creditor and the assignee cannot, by agreement, arbitration or compromise, determine the value, either the assignee or the creditor may apply to a court of competent jurisdiction in the place of residence of the assignee for determination of the value by declaratory judgment, or otherwise. In all cases, the amount of the determined value shall be credited upon the secured claim and a general or unsecured creditorÂs dividend shall be paid only on the uncredited balance, if any, of the claim. Nothing contained in this section shall be construed to compel any creditor holding security to file a claim for participation in any such estate or proceeding, or to compel the creditor, if the creditor does not file a claim, to foreclose or realize upon the security of the creditor.

DETERMINATION OF LEGALITY OF MUNICIPAL CORPORATION ORGANIZATION AND ACTIONS

Â Â Â Â Â  33.710 Definitions; judicial examination to determine legality of any municipal corporationÂs organization and actions. (1) As used in ORS 33.710 and 33.720, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂGoverning bodyÂ means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation including a board managing a municipally owned public utility or a dock commission.

Â Â Â Â Â  (b) ÂMunicipal corporationÂ means any county, city, port, school district, union high school district, community college district and all other public or quasi-public corporations including a municipal utility or dock commission operated by a separate board or commission.

Â Â Â Â Â  (2) The governing body may commence a proceeding in the circuit court of the county in which the municipal corporation or the greater part thereof is located, for the purpose of having a judicial examination and judgment of the court as to the regularity and legality of:

Â Â Â Â Â  (a) The proceedings in connection with the establishment or creation of the municipal corporation, including any action or proceedings proclaiming the creation of the municipal corporation or declaring the result of any election therein.

Â Â Â Â Â  (b) The proceedings of the governing body and of the municipal corporation providing for and authorizing the issue and sale of bonds of the municipal corporation, whether the bonds or any of them have or have not been sold or disposed of.

Â Â Â Â Â  (c) Any order of the governing body levying a tax.

Â Â Â Â Â  (d) The authorization of any contract and as to the validity of the contract, whether or not it has been executed.

Â Â Â Â Â  (e) Any decision of the governing body that raises novel or important legal issues that would be efficiently and effectively resolved by a proceeding before the decision becomes effective, when the decision will:

Â Â Â Â Â  (A) Require a significant expenditure of public funds;

Â Â Â Â Â  (B) Significantly affect the lives or businesses of a significant number of persons within the boundaries of the governing body; or

Â Â Â Â Â  (C) Indirectly impose a significant financial burden on the cost of conducting business within the boundaries of the governing body.

Â Â Â Â Â  (f) The authority of the governing body to enact any ordinance, resolution or regulation.

Â Â Â Â Â  (g) Any ordinance, resolution or regulation enacted by the governing body, including the constitutionality of the ordinance, resolution or regulation.

Â Â Â Â Â  (3) All proceedings of the municipal corporation may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court.

Â Â Â Â Â  (4) Nothing in this section allows a governing body to have a judicial examination and judgment of the court without a justiciable controversy. [Amended by 1975 c.133 Â§1; 2003 c.548 Â§1]

Â Â Â Â Â  33.720 Proceeding in rem; practice and procedure as in action not triable by right to jury; service by publication; appeal; costs. (1) The determination authorized by ORS 33.710 shall be in the nature of a proceeding in rem; and the practice and procedure therein shall follow the practice and procedure of an action not triable by right to a jury, as far as the same is consistent with the determination sought to be obtained, except as provided in this section.

Â Â Â Â Â  (2) Jurisdiction of the municipal corporation shall be obtained by the publication of notice directed to the municipal corporation; and jurisdiction of the electors of the municipal corporation shall be obtained by publication of notice directed to all electors, freeholders, taxpayers and other interested persons, without naming such electors, freeholders, taxpayers and other interested persons individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in a newspaper of general circulation published in the county where the proceeding is pending, or if no such newspaper is published therein, then in a contiguous county. Jurisdiction shall be complete within 10 days after the date of completing publication of the notice as provided in this section.

Â Â Â Â Â  (3) Any person interested may at any time before the expiration of the 10 days appear and contest the validity of such proceeding, or of any of the acts or things therein enumerated. Such proceeding shall be tried forthwith and judgment rendered as expeditiously as possible declaring the matter so contested to be either valid or invalid. Any order or judgment in the course of such proceeding may be made and rendered by the judge in vacation or otherwise; and for that purpose, the court shall be deemed at all times to be in session and the act of the judge in making the order or judgment shall be the act of the court.

Â Â Â Â Â  (4) Any party may appeal to the Court of Appeals from a judgment rendered in such proceeding. The court, in inquiring into the regularity, legality or correctness of any proceeding of the municipal corporation or its governing body shall disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the special proceeding, and may approve the proceedings in part and may disapprove and declare illegal or invalid in part other or subsequent proceedings, or may approve or disapprove the proceedings, or may approve the proceedings in part and disapprove the remainder thereof.

Â Â Â Â Â  (5) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

Â Â Â Â Â  (6) Upon conclusion of a proceeding authorized by ORS 33.710 (2)(b), including any appeal of a judgment, the judgment entered in the proceeding is binding upon the parties and all other persons. Claim preclusion and issue preclusion apply to all matters adjudicated in the proceeding. Except for an action to enforce a judgment, the courts of this state do not have jurisdiction over an action by or against the governing body or municipal corporation named in the judgment if the purpose of the action is to seek judicial review or judicial examination, directly or indirectly, of a matter adjudicated in the proceeding. [Amended by 1975 c.133 Â§2; 1979 c.284 Â§69; 2001 c.537 Â§1; 2003 c.576 Â§234]

Â Â Â Â Â  33.810 [1955 c.522 Â§1; repealed by 1967 c.460 Â§8]

Â Â Â Â Â  33.820 [1955 c.522 Â§2; repealed by 1967 c.460 Â§8]

Â Â Â Â Â  33.830 [1955 c.522 Â§3; repealed by 1967 c.460 Â§8]

TRANSFER OF STRUCTURED SETTLEMENT PAYMENT RIGHTS

Â Â Â Â Â  33.850 Definitions for ORS 33.850 to 33.875. As used in ORS 33.850 to 33.875:

Â Â Â Â Â  (1) ÂAnnuity issuerÂ means an insurer that has entered into a contract to fund periodic payments under a structured settlement agreement.

Â Â Â Â Â  (2) ÂObligorÂ means a party that has a continuing obligation to make periodic payments to a payee under a structured settlement agreement or an agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006.

Â Â Â Â Â  (3) ÂPayeeÂ means an individual who is receiving tax-free payments under a structured settlement agreement and proposes to make a transfer of payment rights.

Â Â Â Â Â  (4) ÂPayment rightsÂ means rights to receive periodic payments under a structured settlement agreement, whether from the obligor or the annuity issuer.

Â Â Â Â Â  (5) ÂPeriodic paymentsÂ includes both recurring payments and scheduled future lump sum payments.

Â Â Â Â Â  (6) ÂResponsible administrative authorityÂ means a government authority vested by law with exclusive jurisdiction over the original tort claim or workersÂ compensation claim that was resolved in a structured settlement agreement.

Â Â Â Â Â  (7) ÂStructured settlement agreementÂ means an agreement, judgment, stipulation or release embodying the terms of an arrangement for periodic payment of damages from an obligor or an annuity issuer for:

Â Â Â Â Â  (a) Personal injuries or sickness established by settlement or judgment in resolution of a tort claim; or

Â Â Â Â Â  (b) Periodic payments in settlement of a workersÂ compensation claim.

Â Â Â Â Â  (8) ÂTerms of the structured settlement agreementÂ includes the terms of:

Â Â Â Â Â  (a) A structured settlement agreement;

Â Â Â Â Â  (b) An annuity contract;

Â Â Â Â Â  (c) An agreement that provides for a qualified assignment as defined in section 130 of the Internal Revenue Code, as of January 1, 2006; and

Â Â Â Â Â  (d) Any order or other approval of any court, responsible administrative authority or other government authority that authorized or approved the structured settlement agreement.

Â Â Â Â Â  (9) ÂTransferÂ means any sale, assignment, pledge or other alienation or encumbrance of payment rights made by a payee for consideration. ÂTransferÂ does not include the creation or perfection of an unspecified security interest in all of the payeeÂs payment rights entered into with an insured depository institution, or an agent or successor in interests of the insured depository institution, in the absence of any action to redirect the payments under the structured settlement agreement to the insured depository institution or otherwise to enforce a security interest against the payment rights.

Â Â Â Â Â  (10) ÂTransfer agreementÂ means an agreement providing for a transfer of payment rights.

Â Â Â Â Â  (11) ÂTransfereeÂ means a party acquiring or proposing to acquire payment rights through a transfer agreement. [2005 c.173 Â§1]

Â Â Â Â Â  Note: Section 7, chapter 173, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Sections 1 to 6 of this 2005 Act [33.850 to 33.875] apply to transfer agreements entered into on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.173 Â§7]

Â Â Â Â Â  33.855 Transfer of payment rights; application; notice. (1) A payee may transfer payment rights under ORS 33.850 to 33.875 if:

Â Â Â Â Â  (a) The payee is domiciled in this state;

Â Â Â Â Â  (b) The domicile or principal place of business of the obligor or the annuity issuer is located in this state;

Â Â Â Â Â  (c) The structured settlement agreement was approved by a court or responsible administrative authority in this state; or

Â Â Â Â Â  (d) The structured settlement agreement is expressly governed by the laws of this state.

Â Â Â Â Â  (2) Prior to transferring payment rights under ORS 33.850 to 33.875, the transferee shall file an application for approval of the transfer in:

Â Â Â Â Â  (a) The county in which the payee resides;

Â Â Â Â Â  (b) The county in which the obligor or the annuity issuer maintains its principal place of business; or

Â Â Â Â Â  (c) Any court or before any responsible administrative authority that approved the structured settlement agreement.

Â Â Â Â Â  (3) Not less than 20 days prior to the scheduled hearing on an application for approval of a transfer of payment rights, the transferee shall send notice of the proposed transfer to:

Â Â Â Â Â  (a) The payee;

Â Â Â Â Â  (b) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payeeÂs death;

Â Â Â Â Â  (c) The annuity issuer;

Â Â Â Â Â  (d) The obligor; and

Â Â Â Â Â  (e) Any other party that has continuing rights or obligations under the structured settlement agreement that is the subject of the hearing.

Â Â Â Â Â  (4) The notice sent under subsection (3) of this section shall include:

Â Â Â Â Â  (a) A copy of the transfereeÂs application.

Â Â Â Â Â  (b) A copy of the transfer agreement.

Â Â Â Â Â  (c) A copy of the disclosure statement provided to the payee as required under ORS 33.860.

Â Â Â Â Â  (d) A listing of each person for whom the payee is legally obligated to provide support, including the age of each of those persons.

Â Â Â Â Â  (e) Notification that any person receiving notice under subsection (3) of this section is entitled to support, oppose or otherwise respond to the transfereeÂs application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing.

Â Â Â Â Â  (f) Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed, which shall not be less than 15 days after service of the transfereeÂs notice, in order to be considered by the court or responsible administrative authority. [2005 c.173 Â§2]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.860 Statement containing terms of transfer. Not less than three days prior to the day on which a payee is scheduled to sign a transfer agreement, a transferee shall provide the payee with a statement in not less than 14-point type that sets forth:

Â Â Â Â Â  (1) The amounts and due dates of the structured settlement payments to be transferred.

Â Â Â Â Â  (2) The aggregate amount of the payments to be transferred.

Â Â Â Â Â  (3) The discounted present value of the payments and the rate used in calculating the discounted present value. The discounted present value shall be calculated by using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the Internal Revenue Service.

Â Â Â Â Â  (4) The amount payable to a payee as the result of a transfer. The amount set forth in this subsection shall be calculated before any reductions are made for transfer expenses required to be listed under subsection (5) of this section or any related disbursements.

Â Â Â Â Â  (5) An itemized listing of all applicable transfer expenses and the transfereeÂs best estimate of the amount of any attorney fees and disbursements. For the purposes of this subsection, Âtransfer expensesÂ:

Â Â Â Â Â  (a) Includes all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the amount payable to a payee as the result of a transfer.

Â Â Â Â Â  (b) Does not include attorney fees and related disbursements payable in connection with the transfereeÂs application for approval of the transfer or preexisting obligations of the payee payable for the payeeÂs account from the proceeds of a transfer.

Â Â Â Â Â  (6) The amount calculated by subtracting the aggregate amount of the actual and estimated transfer expenses required to be listed under subsection (5) of this section from the amount identified in subsection (4) of this section.

Â Â Â Â Â  (7) The amount of any penalties or liquidated damages payable by the payee in the event of a breach of the transfer agreement by the payee.

Â Â Â Â Â  (8) A statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee. [2005 c.173 Â§3]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.865 Required findings by court or responsible administrative authority. A transfer of payment rights under ORS 33.850 to 33.875 is not effective and an obligor or annuity issuer is not required to make any payments directly or indirectly to a transferee unless the transfer has been approved in advance in a final court order or order of a responsible administrative authority based on express findings by the court or authority that:

Â Â Â Â Â  (1) The transfer is in the best interest of the payee, taking into account the welfare and support of all persons for whom the payee is legally obligated to provide support.

Â Â Â Â Â  (2) The payee has been advised in writing by the transferee to seek advice from an attorney, certified public accountant, actuary or other licensed professional adviser regarding the transfer, and the payee has either received the advice or knowingly waived advice in writing.

Â Â Â Â Â  (3) The transfer does not contravene any applicable statute or order of any court or other government authority. [2005 c.173 Â§4]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.870 Liability of parties after transfer. Following a transfer of payment rights under ORS 33.850 to 33.875:

Â Â Â Â Â  (1) The obligor and the annuity issuer shall, as to all parties except the transferee, be discharged and released from all liability for the transferred payments.

Â Â Â Â Â  (2) The transferee shall be liable to the obligor and the annuity issuer:

Â Â Â Â Â  (a) If the transfer contravenes the terms of the structured settlement agreement, for any taxes incurred by the parties as a consequence of the transfer; and

Â Â Â Â Â  (b) For any other liabilities or costs, including reasonable costs and attorney fees, arising from compliance by the parties with the order of the court or responsible administrative authority or arising as a consequence of the transfereeÂs failure to comply with ORS 33.850 to 33.875.

Â Â Â Â Â  (3) An annuity issuer or an obligor may not be required to divide any periodic payments between the payee and any transferee or assignee or between two or more transferees or assignees.

Â Â Â Â Â  (4) Any further transfer of payment rights by the payee may be made only after compliance with all of the requirements of ORS 33.850 to 33.875. [2005 c.173 Â§5]

Â Â Â Â Â  Note: See note under 33.850.

Â Â Â Â Â  33.875 Limitations on transfers. (1) The provisions of ORS 33.850 to 33.875 may not be waived by any payee.

Â Â Â Â Â  (2) A transfer agreement entered into on or after January 1, 2006, by a payee who resides in this state shall provide that disputes under the transfer agreement, including any claim that the payee has breached the agreement, shall be determined under the laws of this state. A transfer agreement may not authorize the transferee or any other party to confess judgment or consent to entry to judgment against the payee.

Â Â Â Â Â  (3) A transfer of payment rights may not extend to any payments that are life contingent unless, prior to the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the obligor for:

Â Â Â Â Â  (a) Periodically confirming the payeeÂs survival.

Â Â Â Â Â  (b) Giving the annuity issuer and the obligor prompt written notice in the event of the payeeÂs death.

Â Â Â Â Â  (4) A payee who proposes to make a transfer of payment rights does not incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee or a assignee based on any failure of the transfer to satisfy the conditions of ORS 33.850 to 33.875.

Â Â Â Â Â  (5) Nothing in ORS 33.850 to 33.875 shall be construed to authorize a transfer of payment rights in contravention of any law or to imply that any transfer under a transfer agreement entered into prior to January 1, 2006, is valid or invalid.

Â Â Â Â Â  (6) Compliance with the requirements set forth in ORS 33.860 and fulfillment of the conditions set forth in ORS 33.855 shall be solely the responsibility of the transferee in any transfer of payment rights, and neither the obligor nor the annuity issuer shall bear any responsibility for, or any liability arising from, noncompliance with the requirements or failure to fulfill the conditions. [2005 c.173 Â§6]

Â Â Â Â Â  Note: See note under 33.850.

_______________



Chapter 34

Chapter 34 Â Writs

2007 EDITION

WRITS

SPECIAL ACTIONS AND PROCEEDINGS

WRIT OF REVIEW

34.010Â Â Â Â Â Â  Former writ of certiorari as writ of review

34.020Â Â Â Â Â Â  Who may obtain review; intermediate orders reviewable

34.030Â Â Â Â Â Â  Jurisdiction to grant writ; petition for writ; time limit

34.040Â Â Â Â Â Â  When allowed

34.050Â Â Â Â Â Â  PlaintiffÂs undertaking

34.060Â Â Â Â Â Â  To whom directed; return

34.070Â Â Â Â Â Â  Stay of proceedings

34.080Â Â Â Â Â Â  Issuance and service of writ

34.090Â Â Â Â Â Â  Order for further return

34.100Â Â Â Â Â Â  Power of court on review; appeal

34.102Â Â Â Â Â Â  Review of decisions of municipal corporations; transfers between circuit court and Land Use Board of Appeals; limitations

WRIT OF MANDAMUS

(Generally)

34.105Â Â Â Â Â Â  Definitions for ORS 34.105 to 34.240

34.110Â Â Â Â Â Â  When and to whom writ issued

34.120Â Â Â Â Â Â  Courts having jurisdiction

34.130Â Â Â Â Â Â  Petition for writ; service; order of allowance; intervention

34.140Â Â Â Â Â Â  Direction and service of writ; proof of service; enforcing obedience to writ

34.150Â Â Â Â Â Â  Peremptory and alternative writs; form

34.160Â Â Â Â Â Â  Allowance of peremptory writ in first instance

34.170Â Â Â Â Â Â  Answer or motion to dismiss by defendant

34.180Â Â Â Â Â Â  Failure to answer or move for dismissal; additional pleadings

34.190Â Â Â Â Â Â  Other pleadings; construction and amendment of pleadings; motions; manner of trial

34.200Â Â Â Â Â Â  Trial during term time or vacation; allowance and trial in Supreme Court

34.210Â Â Â Â Â Â  Recovery of damages; attorney fees, costs and disbursements

34.220Â Â Â Â Â Â  Recovery as a bar

34.230Â Â Â Â Â Â  Imposition of fine; payment as bar

34.240Â Â Â Â Â Â  Appeal

(Mandamus Under Supreme CourtÂs Original Jurisdiction)

34.250Â Â Â Â Â Â  Certain mandamus proceedings under Supreme CourtÂs original jurisdiction

WRIT OF HABEAS CORPUS

34.310Â Â Â Â Â Â  Purpose of writ; who may prosecute

34.320Â Â Â Â Â Â  Courts having jurisdiction; transfer of proceedings

34.330Â Â Â Â Â Â  Who may not prosecute writ

34.340Â Â Â Â Â Â  Petition; who may apply; fee

34.350Â Â Â Â Â Â  Application by district attorney

34.355Â Â Â Â Â Â  Appointment of counsel; compensation and costs

34.360Â Â Â Â Â Â  Contents of petition when person challenges authority for confinement

34.362Â Â Â Â Â Â  Contents of petition when person challenges conditions of confinement or deprivation of rights while confined

34.365Â Â Â Â Â Â  Filing petition of prisoner without payment of filing fees; fee as charge against trust account

34.370Â Â Â Â Â Â  Order to show cause; time for ruling on show cause order; attorney fees; entry of judgment or issuance of writ; effect

34.380Â Â Â Â Â Â  Warrant in lieu of writ; when issued

34.390Â Â Â Â Â Â  Order for arrest of person having custody

34.400Â Â Â Â Â Â  Execution of warrant; return and proceedings thereon

34.410Â Â Â Â Â Â  Criminal offense by person having custody

34.421Â Â Â Â Â Â  Contents of writ

34.430Â Â Â Â Â Â  Defect of form; designation of persons

34.440Â Â Â Â Â Â  Who may serve writ; tender of fees and undertaking when service is on sheriff or other officer

34.450Â Â Â Â Â Â  Payment of charges when service is on person other than sheriff or other officer

34.460Â Â Â Â Â Â  Manner of service

34.470Â Â Â Â Â Â  Service when officer or other person hides or refuses admittance

34.480Â Â Â Â Â Â  Proof of service

34.490Â Â Â Â Â Â  Duty to obey writ

34.500Â Â Â Â Â Â  When return must be made

34.520Â Â Â Â Â Â  Sickness of person

34.530Â Â Â Â Â Â  Requiring return and production of party by order

34.540Â Â Â Â Â Â  Contents of return

34.550Â Â Â Â Â Â  Warrant in case of refusal or neglect to obey writ

34.560Â Â Â Â Â Â  Failure of sheriff to return writ

34.570Â Â Â Â Â Â  Precept commanding bringing of prisoner

34.580Â Â Â Â Â Â  Inquiry into cause of imprisonment

34.590Â Â Â Â Â Â  Discharge when no legal cause for restraint is shown

34.600Â Â Â Â Â Â  When party to be remanded

34.610Â Â Â Â Â Â  Grounds for discharge of prisoner in custody under order or civil process

34.620Â Â Â Â Â Â  Inquiry into legality of certain judgments and process not permitted

34.630Â Â Â Â Â Â  Proceedings where commitment for criminal offense is legal, or party probably is guilty

34.640Â Â Â Â Â Â  Custody of party pending proceedings

34.650Â Â Â Â Â Â  Notice to third persons

34.660Â Â Â Â Â Â  Notice to district attorney

34.670Â Â Â Â Â Â  Replication following return; hearing

34.680Â Â Â Â Â Â  Motion to deny petition; motion to strike; controverting replication; time to plead; construction and effect of pleadings

34.690Â Â Â Â Â Â  Requiring production of person after writ issued

34.695Â Â Â Â Â Â  Conduct of hearing

34.700Â Â Â Â Â Â  Judgment; liability for obedience to judgment; payment of attorney fees

34.710Â Â Â Â Â Â  Appeal; conclusiveness of judgment

34.712Â Â Â Â Â Â  Summary affirmation of judgment on appeal

34.720Â Â Â Â Â Â  Imprisonment after discharge

34.730Â Â Â Â Â Â  Forfeiture for refusing copy of order or process

AMENDMENT OF PETITION OR ACTION TO SEEK PROPER REMEDY

34.740Â Â Â Â Â Â  Amendment of petition or action against public body when wrong remedy sought; effect of amendment on time limitations; attorney fees

CERTAIN WRITS ABOLISHED

34.810Â Â Â Â Â Â  Scire facias and quo warranto

WRIT OF REVIEW

Â Â Â Â Â  34.010 Former writ of certiorari as writ of review. The writ heretofore known as the writ of certiorari is known in these statutes as the writ of review.

Â Â Â Â Â  34.020 Who may obtain review; intermediate orders reviewable. Except for a proceeding resulting in a land use decision or limited land use decision as defined in ORS 197.015, for which review is provided in ORS 197.830 to 197.845, or an expedited land division as described in ORS 197.360, for which review is provided in ORS 197.375 (8), any party to any process or proceeding before or by any inferior court, officer, or tribunal may have the decision or determination thereof reviewed for errors, as provided in ORS 34.010 to 34.100, and not otherwise. Upon a review, the court may review any intermediate order involving the merits and necessarily affecting the decision or determination sought to be reviewed. [Amended by 1979 c.772 Â§8; 1981 c.748 Â§38; 1983 c.827 Â§42; 1991 c.817 Â§18; 1995 c.595 Â§21]

Â Â Â Â Â  34.030 Jurisdiction to grant writ; petition for writ; time limit. The writ shall be allowed by the circuit court, or, in counties where the county court has judicial functions, by the county court wherein the decision or determination sought to be reviewed was made, upon the petition of the plaintiff, describing the decision or determination with convenient certainty, and setting forth the errors alleged to have been committed therein. The petition shall be signed by the plaintiff or the attorney of the plaintiff, and verified by the certificate of an attorney to the effect that the attorney has examined the process or proceeding, and the decision or determination therein, and that it is erroneous as alleged in the petition. A writ shall not be allowed unless the petition therefor is made within 60 days from the date of the decision or determination sought to be reviewed. [Amended by 1979 c.772 Â§9a]

Â Â Â Â Â  34.040 When allowed. (1) The writ shall be allowed in all cases in which a substantial interest of a plaintiff has been injured and an inferior court including an officer or tribunal other than an agency as defined in ORS 183.310 (1) in the exercise of judicial or quasi-judicial functions appears to have:

Â Â Â Â Â  (a) Exceeded its jurisdiction;

Â Â Â Â Â  (b) Failed to follow the procedure applicable to the matter before it;

Â Â Â Â Â  (c) Made a finding or order not supported by substantial evidence in the whole record;

Â Â Â Â Â  (d) Improperly construed the applicable law; or

Â Â Â Â Â  (e) Rendered a decision that is unconstitutional.

Â Â Â Â Â  (2) The fact that the right of appeal exists is no bar to the issuance of the writ. [Amended by 1965 c.292 Â§1; 1973 c.561 Â§1; 1979 c.772 Â§13; 1995 c.79 Â§12; 1995 c.658 Â§29]

Â Â Â Â Â  34.050 PlaintiffÂs undertaking. Before allowing the writ, the court shall require the plaintiff to give an undertaking to its approval, with one or more sureties, in the sum of $100, to the effect that the plaintiff will pay all costs and disbursements that may be adjudged to the defendant on the review. [Amended by 1977 c.515 Â§3; 1979 c.772 Â§9]

Â Â Â Â Â  34.055 [1977 c.515 Â§2; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  34.060 To whom directed; return. The writ shall be directed to the court, officer, or tribunal whose decision or determination is sought to be reviewed, or to the clerk or other person having the custody of its records or proceedings, requiring return of the writ to the circuit court, with a certified copy of the record or proceedings in question annexed thereto, so that the same may be reviewed by the circuit court. The court allowing the writ shall fix the date on which it is to be returned, and such date shall be specified in the writ. [Amended by 1959 c.638 Â§9]

Â Â Â Â Â  34.070 Stay of proceedings. In the discretion of the court issuing the writ, the writ may contain a requirement that the defendant desist from further proceedings in the matter to be reviewed, whereupon the proceedings shall be stayed accordingly. [Amended by 1977 c.515 Â§4; 1979 c.772 Â§10]

Â Â Â Â Â  34.080 Issuance and service of writ. Upon the filing of the order allowing the writ, and the petition and undertaking of the plaintiff, the clerk shall issue the writ, as ordered. The writ shall be served by delivering the original, according to the direction thereof, and may be served by any person authorized to serve a summons. A certified copy of the writ shall be served by delivery to the opposite party in the suit or proceeding sought to be reviewed, at least 10 days before the return of the original writ.

Â Â Â Â Â  34.090 Order for further return. If the return to the writ is incomplete, the court may order a further return to be made.

Â Â Â Â Â  34.100 Power of court on review; appeal. Upon the review, the court shall have power to affirm, modify, reverse or annul the decision or determination reviewed, and if necessary, to award restitution to the plaintiff, or to direct the inferior court, officer, or tribunal to proceed in the matter reviewed according to its decision. From the judgment of the circuit court on review, an appeal may be taken in like manner and with like effect as from a judgment of a circuit court in an action. [Amended by 1973 c.197 Â§2; 1981 c.178 Â§2]

Â Â Â Â Â  34.102 Review of decisions of municipal corporations; transfers between circuit court and Land Use Board of Appeals; limitations. (1) As used in this section, Âmunicipal corporationÂ means a county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal corporations.

Â Â Â Â Â  (2) Except for a proceeding resulting in a land use decision or limited land use decision as defined in ORS 197.015, for which review is provided in ORS 197.830 to 197.845, or an expedited land division as described in ORS 197.360, for which review is provided in ORS 197.375 (8), the decisions of the governing body of a municipal corporation acting in a judicial or quasi-judicial capacity and made in the transaction of municipal corporation business shall be reviewed only as provided in ORS 34.010 to 34.100, and not otherwise.

Â Â Â Â Â  (3) A petition for writ of review filed in the circuit court and requesting review of a land use decision or limited land use decision as defined in ORS 197.015 of a municipal corporation shall be transferred to the Land Use Board of Appeals and treated as a notice of intent to appeal if the petition was filed within the time allowed for filing a notice of intent to appeal pursuant to ORS 197.830. If the petition was not filed within the time allowed by ORS 197.830, the court shall dismiss the petition.

Â Â Â Â Â  (4) A notice of intent to appeal filed with the Land Use Board of Appeals pursuant to ORS 197.830 and requesting review of a decision of a municipal corporation made in the transaction of municipal corporation business that is not reviewable as a land use decision or limited land use decision as defined in ORS 197.015 shall be transferred to the circuit court and treated as a petition for writ of review. If the notice was not filed with the board within the time allowed for filing a petition for writ of review pursuant to ORS 34.010 to 34.100, the court shall dismiss the petition.

Â Â Â Â Â  (5) In any case in which the Land Use Board of Appeals or circuit court to which a petition or notice is transferred under subsection (3) or (4) of this section disputes whether it has authority to review the decision with which the petition or notice is concerned, the board or court before which the matter is pending shall refer the question of whether the board or court has authority to review to the Court of Appeals, which shall decide the question in a summary manner. [Formerly 19.230]

Â Â Â Â Â  Note: 34.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

WRIT OF MANDAMUS

(Generally)

Â Â Â Â Â  34.105 Definitions for ORS 34.105 to 34.240. As used in ORS 34.105 to 34.240:

Â Â Â Â Â  (1) ÂAdverse partyÂ means a beneficially interested party to a judicial or administrative proceeding from which a mandamus proceeding arises, whose interests are adverse to the relator.

Â Â Â Â Â  (2) ÂCounsel for defendantÂ means the attorney who appears on behalf of the defendant in a mandamus proceeding as provided in ORS 34.130 (4).

Â Â Â Â Â  (3) ÂDefendantÂ means the court, corporation, board, officer or person against whom relief is sought in a mandamus proceeding.

Â Â Â Â Â  (4) ÂRelatorÂ means the beneficially interested party on whose relation a mandamus proceeding is brought. [1989 c.702 Â§2]

Â Â Â Â Â  34.110 When and to whom writ issued. A writ of mandamus may be issued to any inferior court, corporation, board, officer or person, to compel the performance of an act which the law specially enjoins, as a duty resulting from an office, trust or station; but though the writ may require such court, corporation, board, officer or person to exercise judgment, or proceed to the discharge of any functions, it shall not control judicial discretion. The writ shall not be issued in any case where there is a plain, speedy and adequate remedy in the ordinary course of the law.

Â Â Â Â Â  34.120 Courts having jurisdiction. (1) Except as provided in subsection (2) of this section, the circuit court or judge thereof of the county wherein the defendant, if a public officer or body, exercises functions, or if a private person or corporation, wherein such person resides or may be found, or such private corporation might be sued in an action, shall have exclusive jurisdiction of mandamus proceedings, including proceedings under ORS 215.429 and 227.179.

Â Â Â Â Â  (2) The regular division of the Oregon Tax Court or judge thereof shall have jurisdiction in mandamus proceedings in all cases involving tax laws as described in ORS 305.410, and the Supreme Court may take original jurisdiction in mandamus proceedings as provided in section 2 of amended Article VII of the Oregon Constitution. [Amended by 1965 c.6 Â§10; 1999 c.340 Â§6; 1999 c.533 Â§1]

Â Â Â Â Â  34.130 Petition for writ; service; order of allowance; intervention. (1) The relator shall file a petition for a writ of mandamus with the clerk of the court or court administrator.

Â Â Â Â Â  (2) The relator shall serve a copy of the petition on the defendant and, if the mandamus proceeding arises from a judicial or administrative proceeding, on all parties to such proceeding. Service of the petition on the defendant and adverse parties is sufficient if it complies with ORCP 9 B. The court in its discretion may act on a petition regardless of defects in the service of the petition on any adverse party, and the petition may be allowed with or without notice to the adverse party, as in a writ of review proceeding.

Â Â Â Â Â  (3) Except as to a petition filed in the Supreme Court, the writ shall be allowed by the court or judge thereof on the petition. On the filing of the order of allowance, the clerk or court administrator forthwith shall issue the writ in accordance with the petition. The clerk or court administrator may require the relator to provide a form of writ in accordance with the petition.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, at any time in the course of a mandamus action until the return date of the alternative writ, any adverse party may intervene in the mandamus proceeding as matter of right. At any time subsequent to the return date of the alternative writ, the court in its discretion may allow an adverse party to intervene. With the consent of the defendant and, if the defendant is a judge of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court, subject to ORS 1.550 and 1.560, the attorney for an adverse party may appear on behalf of the defendant.

Â Â Â Â Â  (b) For a petition filed pursuant to ORS 215.429 or 227.179, a motion to intervene must be filed with the court within 21 days of the date the petition was filed under subsection (1) of this section.

Â Â Â Â Â  (5) The filing or allowance of a petition for a writ of mandamus does not stay any judicial or administrative proceeding from which the mandamus proceeding may arise, but the court in its discretion may stay such proceeding. [Amended by 1971 c.193 Â§27; 1989 c.702 Â§3; 1999 c.533 Â§2]

Â Â Â Â Â  34.140 Direction and service of writ; proof of service; enforcing obedience to writ. (1) The writ shall be directed to the court, corporation, board, officer or person designated in the order of allowance, and may be served thereon, by any person authorized to serve a summons, by delivery of the original to such officer or person, or to any member of such court, or to any officer of such corporation upon whom a summons lawfully may be served. A certified copy of the writ shall be served on all intervenors, adverse parties and counsel for the defendant. Such service is sufficient if it complies with ORCP 9. The relator shall file with the court proof of service of the writ on the defendant, and intervenors, adverse parties and counsel for the defendant, if any.

Â Â Â Â Â  (2) Obedience to the writ may be enforced in such manner as the court or judge thereof shall direct. [Amended by 1989 c.702 Â§4]

Â Â Â Â Â  34.150 Peremptory and alternative writs; form. (1) The writ shall be either alternative or peremptory.

Â Â Â Â Â  (2) When in the alternative, the writ shall:

Â Â Â Â Â  (a) State concisely the facts, according to the petition, showing:

Â Â Â Â Â  (A) The obligation of the defendant to perform the act; and

Â Â Â Â Â  (B) The omission of the defendant to perform the act;

Â Â Â Â Â  (b) Command that the defendant, immediately after the receipt of the writ, or at some other specified time:

Â Â Â Â Â  (A) Perform the act required to be performed; or

Â Â Â Â Â  (B) Show cause before the court or judge thereof, by whom the writ was allowed, at a time and place therein specified, why the defendant has not done so; and

Â Â Â Â Â  (c) Command that the defendant then and there return the writ, with the certificate of the defendant annexed, of having done as the defendant is commanded, or the cause of omission thereof.

Â Â Â Â Â  (3) When peremptory, the writ shall be in a form similar to that described in subsection (2) of this section, except that the words requiring the defendant to show cause why the defendant has not done as commanded, and to return the cause therefor, shall be omitted. [Amended by 2005 c.22 Â§26]

Â Â Â Â Â  34.160 Allowance of peremptory writ in first instance. When the right to require the performance of the act is clear, and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus shall be allowed in the first instance; in all other cases, the alternative writ shall be first issued.

Â Â Â Â Â  34.170 Answer or motion to dismiss by defendant. On the return day of the alternative writ, or such further day as the court or judge thereof may allow, the defendant on whom the writ was served may show cause by motion to dismiss or answer to the writ, in the same manner as to a complaint in an action. [Amended by 1979 c.284 Â§70]

Â Â Â Â Â  34.180 Failure to answer or move for dismissal; additional pleadings. If the defendant does not show cause by motion to dismiss or answer, a peremptory mandamus shall be allowed against the defendant. If the answer contains new matter, the same may be moved against or replied to by the plaintiff, within such time as the court or judge may prescribe. If the replication contains new matter, the same may be moved against by the defendant within such time as the court or judge may prescribe, or the defendant may countervail such matter on the trial or other proceedings by proof, either in direct denial or by way of avoidance. [Amended by 1979 c.284 Â§71]

Â Â Â Â Â  34.190 Other pleadings; construction and amendment of pleadings; motions; manner of trial. The pleadings in the proceeding by mandamus are those mentioned in ORS 34.170 and 34.180, and none other are allowed. They are to have the same effect and construction, and may be amended in the same manner, as pleadings in an action. Either party may move to strike out, or be allowed to plead over after motion; and the issues joined shall be tried, and the further proceedings thereon had in like manner and with like effect as in an action. [Amended by 1979 c.284 Â§72]

Â Â Â Â Â  34.200 Trial during term time or vacation; allowance and trial in Supreme Court. (1) In the circuit court or Oregon Tax Court the writ may be made returnable either in term time or vacation, and if the latter, may be tried and determined before the judge in like manner and with like effect as in term time.

Â Â Â Â Â  (2) In the Supreme Court the writ may be allowed by the court or any judge thereof, but shall only be tried and determined by the court. All issues therein shall be tried by the court. [Amended by 1965 c.6 Â§11; 2005 c.22 Â§27]

Â Â Â Â Â  34.210 Recovery of damages; attorney fees, costs and disbursements. (1) If the court orders issuance of a peremptory writ of mandamus, the relator shall recover from the defendant damages which the relator has sustained from a false return, to be ascertained in the same manner as in an action.

Â Â Â Â Â  (2) The court in its discretion may designate a prevailing party and award attorney fees, costs and disbursements to the prevailing party, but no attorney fees, costs and disbursements shall be awarded against a judge as a defendant in a mandamus action for any action taken in the judgeÂs official capacity. Attorney fees, costs and disbursements may only be awarded against adverse parties who have been served with the petition and writ. [Amended by 1989 c.702 Â§5]

Â Â Â Â Â  34.220 Recovery as a bar. A recovery of damages by virtue of ORS 34.210 against a party who has made a return to a writ of mandamus is a bar to any other action or suit against the same party for the same cause.

Â Â Â Â Â  34.230 Imposition of fine; payment as bar. Whenever a peremptory mandamus is directed to a public officer or body commanding the performance of any public duty specially enjoined by law, if it appears to the court or judge thereof that the officer or any member of the body has without just excuse refused or neglected to perform the duty so enjoined, the court or judge may impose a fine, not exceeding $500, upon every such officer or member of such body; and the payment thereof is a bar to any action for any penalty incurred by the officer or member by reason of the refusal or neglect of the officer or member to perform the duty so enjoined.

Â Â Â Â Â  34.240 Appeal. From the judgment of the circuit court or Oregon Tax Court, or judge thereof, refusing to allow a mandamus, or directing a peremptory mandamus, an appeal may be taken in like manner and with like effect as in an action. [Amended by 1965 c.6 Â§12; 1973 c.197 Â§3]

(Mandamus Under Supreme CourtÂs Original Jurisdiction)

Â Â Â Â Â  34.250 Certain mandamus proceedings under Supreme CourtÂs original jurisdiction. (1) The provisions of this section apply only to the exercise of the Supreme CourtÂs original jurisdiction in mandamus proceedings that challenge the actions of judges in particular cases in the circuit courts, the Oregon Tax Court or the Court of Appeals. The provisions of this section do not apply to the exercise of the Supreme CourtÂs original jurisdiction in mandamus proceedings that challenge the administrative action of a judge or court, or that challenge other action of a judge or court that is of an institutional nature. To the extent that any provision of ORS 34.105 to 34.240 is inconsistent with the provisions of this section, the provisions of this section govern in mandamus proceedings subject to this section.

Â Â Â Â Â  (2) The case title of a petition in a mandamus proceeding that is subject to this section must be the same as the case title of the proceeding in the lower court, except that the relator must be designated as ÂrelatorÂ in addition to the relatorÂs designation in the lower court, and any party who is adverse to the relator must be designated as Âadverse partyÂ in addition to that partyÂs designation in the lower court. The petition must not name as a party to the mandamus proceeding the lower court or the judge whose action is challenged.

Â Â Â Â Â  (3) The relator must serve a copy of the petition on all parties who have appeared in the lower court case and on the judge or court whose action is being challenged.

Â Â Â Â Â  (4) The judge or court whose action is challenged in the mandamus proceeding may seek to intervene in the mandamus proceeding if the judge or court wishes to assert an interest separate from the parties. If the Supreme Court allows the judge or court to intervene, the judge or court shall be designated as ÂintervenorÂ in the mandamus proceeding.

Â Â Â Â Â  (5) If the Supreme Court elects to issue an alternative writ of mandamus, the Supreme Court shall issue an order allowing the petition. The order may be issued in combination with the alternative writ of mandamus. The State Court Administrator shall mail copies of the Supreme CourtÂs order and alternative writ of mandamus to the relator, to the adverse party, to any intervenor, and to the judge or court whose action is challenged in the petition. Proof of service of an alternative writ need not be filed with the Supreme Court, and the judge or court to which the writ is issued need not file a return unless the alternative writ specifically requires a return.

Â Â Â Â Â  (6) At any time after the filing of the petition for writ of mandamus or issuance of the alternative writ of mandamus, if the judge or court whose action is being challenged performs the act sought in the petition or required by the alternative writ, the relator shall notify the Supreme Court that the judge or court has complied. The judge, the court, or any other party to the lower court case may also give notice to the Supreme Court of the compliance. On motion of any party or on its own motion, the Supreme Court may dismiss a mandamus proceeding after receiving the notice provided for in this subsection.

Â Â Â Â Â  (7) If the judge or court to whom the alternative writ of mandamus is directed does not perform the act required by the writ, the mandamus proceeding will proceed to briefing and oral argument as provided in the rules of the Supreme Court or as directed by the Supreme Court. An answer or other responsive pleading need not be filed by any party to the proceeding unless the alternative writ specifically requires the filing of an answer or other responsive pleading.

Â Â Â Â Â  (8) If the Supreme Court has determined that the relator is entitled to a peremptory writ of mandamus, the court shall direct the State Court Administrator to issue a peremptory writ of mandamus. The peremptory writ of mandamus may be combined with the appellate judgment. If a combined peremptory writ of mandamus and an appellate judgment issue, the relator need not file proof of service of the writ with the court, and the judge or court to which the writ is issued need not file a return showing compliance with the writ.

Â Â Â Â Â  (9) The State Court Administrator shall issue an appellate judgment showing the Supreme CourtÂs disposition of the matter, as provided in the rules of the Supreme Court, if:

Â Â Â Â Â  (a) The court has issued an alternative or peremptory writ of mandamus, the mandamus proceeding is concluded and all issues in the proceeding have been decided; or

Â Â Â Â Â  (b) The court has not issued a writ of mandamus, but the court has awarded costs and disbursements or attorney fees in the proceeding. [1997 c.388 Â§2]

WRIT OF HABEAS CORPUS

Â Â Â Â Â  34.310 Purpose of writ; who may prosecute. The writ of habeas corpus ad subjiciendum is the writ designated in ORS 34.310 to 34.730, and every other writ of habeas corpus is abolished. Every person imprisoned or otherwise restrained of liberty, within this state, except in the cases specified in ORS 34.330, may prosecute a writ of habeas corpus to inquire into the cause of such imprisonment or restraint, and if illegal, to be delivered therefrom.

Â Â Â Â Â  34.320 Courts having jurisdiction; transfer of proceedings. The circuit court of the judicial district wherein the party is imprisoned or restrained, and, if vested with power to exercise judicial functions, the county court and county judge of the county wherein the party is imprisoned or restrained, shall have concurrent jurisdiction of proceedings by habeas corpus, and said courts and judges may issue, hear and decide all questions arising upon habeas corpus. If a plaintiff has filed a petition in a court with jurisdiction over the proceedings, and the plaintiff is thereafter transferred to a place that is outside of the jurisdiction of that court, the court shall transfer the proceedings to the circuit court for the judicial district in which the party is imprisoned or restrained. If the court in which the petition was filed determines that by reason of the plaintiffÂs transfer the claims of the plaintiff do not require immediate judicial scrutiny, or are otherwise subject to dismissal, the court shall dismiss the petition. [Amended by 1999 c.114 Â§1]

Â Â Â Â Â  34.330 Who may not prosecute writ. A person may not prosecute a writ of habeas corpus if:

Â Â Â Â Â  (1) The person is imprisoned or restrained by virtue of process issued by a court of the United States, or a judge, commissioner or other officer thereof, in cases where such courts, or judges or officers thereof, have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of actions, suits or other proceedings in such court, or before such commissioner or other officer.

Â Â Â Â Â  (2) The person is imprisoned or restrained by virtue of the judgment of a competent tribunal of civil or criminal jurisdiction, or by virtue of an execution issued upon such judgment.

Â Â Â Â Â  (3) Except as provided in ORS 138.530, the person is eligible to obtain post-conviction relief pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (4) The person is eligible to seek judicial review of a final order of the State Board of Parole and Post-Prison Supervision under ORS 144.335 but the person fails to seek judicial review of the order in a timely manner.

Â Â Â Â Â  (5) The person seeks judicial review of a final order of the board under ORS 144.335 but the Court of Appeals:

Â Â Â Â Â  (a) Summarily affirms the order of the board on the grounds that the person failed to present a substantial question of law;

Â Â Â Â Â  (b) Otherwise disposes of the judicial review on the merits of the petitionerÂs issues on judicial review; or

Â Â Â Â Â  (c) Dismisses the judicial review because of a procedural defect. [Amended by 1959 c.636 Â§22; 2001 c.661 Â§2; 2003 c.576 Â§311; 2007 c.411 Â§2]

Â Â Â Â Â  34.340 Petition; who may apply; fee. The writ shall be allowed by the court or judge thereof upon the petition of the party for whose relief it is intended, or of some other person in behalf of the party, signed and verified by the oath of the plaintiff, to the effect that the plaintiff believes it to be true. The petition must be accompanied by a filing fee of $28. [Amended by 1995 c.657 Â§6; 1999 c.114 Â§2; 2003 c.737 Â§Â§32,33; 2005 c.702 Â§Â§37,38,39]

Â Â Â Â Â  Note: Section 15 (10), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (10) In addition to the fee provided for in ORS 34.340, for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect a surcharge of $1 upon the filing of a petition for a writ of habeas corpus. [2007 c.860 Â§15(10)]

Â Â Â Â Â  34.350 Application by district attorney. Whenever a writ of habeas corpus is required in any action, suit or proceeding, civil or criminal, to which the state is a party, the application therefor may be made by the district attorney having charge thereof, and whenever so issued the court or judge shall state in the order of allowance that it was issued on such application.

Â Â Â Â Â  34.355 Appointment of counsel; compensation and costs. If counsel is appointed by a court to represent, in an initial proceeding by habeas corpus or on appeal as provided in ORS 34.710, a person who is imprisoned or otherwise restrained of liberty by virtue of a charge or conviction of crime and who is determined to be financially eligible for appointed counsel at state expense, the public defense services executive director shall determine compensation for counsel and costs and expenses of the person in the proceeding or on appeal. Compensation for counsel and expenses of the person in an initial proceeding or in a circuit court on appeal shall be determined and paid as provided in ORS 135.055. Compensation for counsel and costs and expenses of the person on appeal to the Court of Appeals or on review by the Supreme Court shall be determined and paid as provided in ORS 138.500. The compensation and expenses so allowed in an initial proceeding in a county court shall be paid by the county in which the person was charged or convicted of crime. [1979 c.867 Â§17; 1981 s.s. c.3 Â§128; 1985 c.502 Â§21; 2001 c.962 Â§64]

Â Â Â Â Â  34.360 Contents of petition when person challenges authority for confinement. If the challenge is to the authority for confinement, the petition shall state, in substance:

Â Â Â Â Â  (1) That the party in whose behalf the writ is petitioned is imprisoned or restrained of liberty, the place where, and officer or person by whom the party is imprisoned or restrained, naming both parties if their names are known, or describing them if not known.

Â Â Â Â Â  (2) That such person is not imprisoned or restrained by virtue of any order, judgment or process specified in ORS 34.330.

Â Â Â Â Â  (3) The cause or pretense of the imprisonment or restraint, according to the best knowledge or belief of the plaintiff.

Â Â Â Â Â  (4) If the original imprisonment or restraint is by virtue of any order, warrant or process, a copy thereof shall be annexed to the petition, or it must be alleged that, by reason of the removal or concealment of the party before the application, a demand of such copy could not be made, or that the demand was made, and the legal fees therefor tendered to the person having the party in custody, and that a copy was refused.

Â Â Â Â Â  (5) That the claim has not already been adjudged upon a prior writ of habeas corpus, to the knowledge or belief of the plaintiff. [Amended by 1991 c.884 Â§3; 1999 c.114 Â§3; 2003 c.576 Â§312]

Â Â Â Â Â  34.362 Contents of petition when person challenges conditions of confinement or deprivation of rights while confined. If the person is imprisoned or restrained by virtue of any order, judgment or process specified in ORS 34.330 and the person challenges the conditions of confinement or complains of a deprivation of rights while confined, the petition shall:

Â Â Â Â Â  (1) Comply with requirements of ORS 34.360 (1), (3), (4) and (5); and

Â Â Â Â Â  (2) State facts in support of a claim that the person is deprived of a constitutional right that requires immediate judicial attention and for which no other timely remedy is practicably available to the plaintiff. [1991 c.884 Â§5; 2003 c.576 Â§313]

Â Â Â Â Â  34.365 Filing petition of prisoner without payment of filing fees; fee as charge against trust account. (1) Any court of the State of Oregon may authorize the filing of a petition for a writ of habeas corpus by or on behalf of any person imprisoned or otherwise restrained of liberty by virtue of a charge or conviction of crime without payment of the filing fees therefor, if such person presents to the court or judge thereof satisfactory proof, by affidavit and as otherwise required by such judge, that the person is unable to pay such fees.

Â Â Â Â Â  (2) Notwithstanding the fact that a court has authorized the filing of a petition without payment of the filing fee required by ORS 34.340, the fee may be drawn from, or charged against, the plaintiffÂs trust account if the plaintiff is an inmate in a correctional facility. [1955 c.493 Â§1; 1995 c.657 Â§7; 1999 c.114 Â§4]

Â Â Â Â Â  34.370 Order to show cause; time for ruling on show cause order; attorney fees; entry of judgment or issuance of writ; effect. (1) Except as provided in subsection (6) of this section, the judge to whom the petition for a writ of habeas corpus is presented shall, without delay, issue an order directing the defendant to show cause why the writ should not be allowed.

Â Â Â Â Â  (2) Upon the issuance of a show cause order under subsection (1) of this section, the following shall apply:

Â Â Â Â Â  (a) The judge shall order that the defendant appear in writing in opposition to the issuance of the writ as soon as is practicable and not more than 14 days from the date that the show cause order issues.

Â Â Â Â Â  (b) The judge shall rule on the show cause order within seven days after either the defendant files a written appearance in opposition or the appearance period expires, whichever comes first. Upon making a ruling, the judge shall do one of the following, as appropriate:

Â Â Â Â Â  (A) If the petition is a meritless petition, issue a judgment denying the petition and ordering the plaintiff to pay the cost of attorney fees incurred by the defendant. In no case shall the award of attorney fees exceed $100. The fees may be drawn from, or charged against, the inmateÂs trust account.

Â Â Â Â Â  (B) Issue a judgment granting appropriate habeas corpus relief.

Â Â Â Â Â  (C) Issue a writ of habeas corpus requiring that a return be made.

Â Â Â Â Â  (3) Entry of a judgment under subsection (2)(b)(A) or subsection (6) of this section shall be without prejudice. The judgment shall explain to the parties the reason for the denial.

Â Â Â Â Â  (4) If the court has issued a writ of habeas corpus requiring a return under subsection (2)(b)(C) of this section, the parties may stipulate to a hearing as described in ORS 34.670 without the necessity of a return or a replication. If the court accepts the stipulation, it shall set the matter for hearing in an expedited manner.

Â Â Â Â Â  (5) Issuance of the writ under subsection (2) of this section shall not bind the court with respect to any subsequent rulings related to the pleadings of the parties or the ultimate disposition of the proceeding.

Â Â Â Â Â  (6) The court may, on its own motion, enter a judgment denying a meritless petition brought under ORS 34.310 to 34.730.

Â Â Â Â Â  (7) As used in this section, Âmeritless petitionÂ means one which, when liberally construed, fails to state a claim upon which habeas corpus relief may be granted. [Amended by 1963 c.322 Â§1; 1991 c.884 Â§6; 1995 c.294 Â§1; 1995 c.657 Â§8; 1999 c.114 Â§5]

Â Â Â Â Â  34.380 Warrant in lieu of writ; when issued. Whenever it appears by satisfactory evidence that any person is illegally imprisoned or restrained and there is good reason to believe that the person will be carried out of the state or suffer irreparable injury before the person can be relieved by the issuing of a habeas corpus, any court or judge authorized to issue such writ may issue a warrant reciting the facts, directed to any sheriff or other person therein designated, commanding the sheriff or other person to take such illegally imprisoned or restrained person and forthwith bring the person before such court or judge, to be dealt with according to law.

Â Â Â Â Â  34.390 Order for arrest of person having custody. When the proof mentioned in ORS 34.380 is also sufficient to justify an arrest of the person having the party in custody, as for a criminal offense committed in the taking or detaining of such party, the warrant may also contain an order for the arrest of such person for such offense.

Â Â Â Â Â  34.400 Execution of warrant; return and proceedings thereon. Any officer or person to whom a warrant issued under ORS 34.380 is directed shall execute the same by bringing the party therein named and the person who detains the party, if so commanded by the warrant, before the court or judge issuing the warrant; and thereupon the person detaining such party shall make a return in like manner, and the like proceedings shall be had thereon, as if a writ of habeas corpus had been issued in the first instance.

Â Â Â Â Â  34.410 Criminal offense by person having custody. If the person having such party in custody is brought before the court or judge as for a criminal offense, the person shall be examined, committed, released or discharged by the court or judge in like manner as in other criminal cases of like nature. [Amended by 1973 c.836 Â§324]

Â Â Â Â Â  34.420 [Repealed by 1991 c.884 Â§1 (34.421 enacted in lieu of 34.420)]

Â Â Â Â Â  34.421 Contents of writ. The writ shall require the defendant to file a return, at a specified time and place, that states the time and cause of plaintiffÂs imprisonment or restraint. The writ shall not command the defendant to produce the plaintiff before the court or judge issuing the writ, unless the court, in its discretion, so orders. The court shall consider an allegation of lack of authority, brought only under ORS 34.360, as a factor weighing in favor of requiring the defendant to produce the plaintiff at the time of the return. [1991 c.884 Â§2 (enacted in lieu of 34.420)]

Â Â Â Â Â  34.430 Defect of form; designation of persons. The writ shall not be disobeyed for any defect of form. It is sufficient:

Â Â Â Â Â  (1) If the officer or person having the custody of the person imprisoned or restrained is designated either by name of office, if the officer or person has any, or by the own name of the officer or person, or if both such names are unknown or uncertain, the officer or person may be described by an assumed appellation; and anyone who may be served with the writ is to be deemed the officer or person to whom it was directed, although it may be directed to the officer or person by a wrong name or description, or to another person.

Â Â Â Â Â  (2) If the person who is directed to be produced is designated by name, or if the name of the person is uncertain or unknown, the person may be described in any other way, so as to designate the person intended.

Â Â Â Â Â  34.440 Who may serve writ; tender of fees and undertaking when service is on sheriff or other officer. (1) A writ of habeas corpus may be served by any sheriff within the county of the sheriff, or by any other person designated in the writ in any county within the state. The service of the writ shall be deemed complete, so as to require the prisoner to be brought up before the court or judge issuing the writ under the provisions of ORS 34.370, only if:

Â Â Â Â Â  (a) The party serving the writ tenders to the person in whose custody the prisoner may be, if such person is a sheriff or other officer, the fees allowed by law for bringing up such prisoner; and

Â Â Â Â Â  (b) The party also enters into an undertaking to such sheriff or other officer, in a penalty double the sum for which the prisoner is detained, if the prisoner is detained for any specific sum of money, and if not, then in such a sum as the judge granting the writ directs, not exceeding $1,000, to the effect that such person shall pay the charges for carrying back the prisoner if the prisoner is remanded, and that the prisoner will not escape, either in going to or returning from the place to which the prisoner is to be taken.

Â Â Â Â Â  (2) If such fees are not paid, or such security is not tendered, the officer to whom the writ is directed shall make a return, in the manner required by ORS 34.540, and shall state in the return the reason why the prisoner is not produced, and thereupon the court or judge granting the writ may proceed as if the prisoner was produced. This section, except for the first sentence, does not apply to a case wherein the writ is issued on the application of the district attorney. [Amended by 1991 c.884 Â§7]

Â Â Â Â Â  34.450 Payment of charges when service is on person other than sheriff or other officer. Every court or judge allowing a writ of habeas corpus, directed to a person other than a sheriff or other officer, may require, in order to render the service effectual, that the charges of producing the party be paid by the applicant; and in such case the court or judge shall, in the order allowing the writ, specify the amount of such charges, which shall not exceed the fees allowed by law to sheriffs for similar services.

Â Â Â Â Â  34.460 Manner of service. The writ of habeas corpus may be served by delivery of the original to the officer or person to whom it is directed, or if the officer or person cannot be found, by leaving it at the jail or other place in which the party is imprisoned or restrained, with any under officer or other person having charge for the time of such party.

Â Â Â Â Â  34.470 Service when officer or other person hides or refuses admittance. If the officer or person on whom the writ ought to be served hides from the person attempting to make service, or refuses admittance to the person attempting to make service, it may be served by affixing it in some conspicuous place on the outside, either of the dwelling house of the officer or person or the jail or other place where the party is confined. [Amended by 1987 c.158 Â§5]

Â Â Â Â Â  34.480 Proof of service. The proof of service of the writ shall be the same as in the service of a summons, except that the same shall be indorsed upon a copy of the writ made by the officer or person serving it, and returned to the clerk who issued the writ.

Â Â Â Â Â  34.490 Duty to obey writ. It is the duty of every sheriff or other officer upon whom a writ of habeas corpus is served, whether such writ is directed to the sheriff or officer or not, upon payment or tender of the fees allowed by law, and the delivery or tender of the undertaking described in ORS 34.440, to obey and return the writ according to the exigency thereof; and it is the duty of every other person upon whom the writ is served, having the custody of the person for whose benefit it is issued, to obey and return it in like manner, without requiring the payment of any fees, unless the payment of such fees has been required by the court or judge allowing such writ.

Â Â Â Â Â  34.500 When return must be made. If the writ is returnable at a certain time, the return shall be made at the time and place specified therein; if it is returnable forthwith, and the place of return is within 20 miles of the place of service, the return must be made within 24 hours, and the same time is allowed for every additional 20 miles.

Â Â Â Â Â  34.510 [Repealed by 1991 c.884 Â§10]

Â Â Â Â Â  34.520 Sickness of person. Whenever, from the sickness or infirmity of the party, the party cannot, without danger, be produced, the officer or person in whose custody the party is may state that fact in the return to the writ, and if satisfied of the truth of the allegation, and the return is otherwise sufficient, the court or judge shall proceed to decide on the return, and to dispose of the matter, the same as if the party had been produced.

Â Â Â Â Â  34.530 Requiring return and production of party by order. At any time after the allowance of a writ of habeas corpus, the plaintiff therein, or the person applying therefor on behalf of the plaintiff, may give notice to the judge issuing the writ, and thereupon, if necessary to avoid delay, the judge shall by order require that the return be made and the party produced before the judge at such time and place, within the county or district, as may be convenient.

Â Â Â Â Â  34.540 Contents of return. (1) The officer or person upon whom the writ was duly served shall state in the return, plainly and unequivocally:

Â Â Â Â Â  (a) Whether the officer or person has the party in custody or power or under restraint, and if the officer or person has not, whether the officer or person has had the party in custody or under power or restraint at any and what time prior or subsequent to the date of the writ.

Â Â Â Â Â  (b) If the officer or person has the party in custody or power or under restraint, the authority and true cause of such imprisonment or restraint, setting forth the same at large.

Â Â Â Â Â  (2) If the party is detained by virtue of any writ, warrant or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced, and exhibited on the return of the writ, to the court or judge before whom the writ is returnable.

Â Â Â Â Â  (3) If the person upon whom the writ was served has had the party in power or custody or under restraint at any time prior or subsequent to the date of the writ, but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause, and by what authority the transfer took place.

Â Â Â Â Â  (4) The return shall be signed by the person making the same, and except where the person is a sworn public officer, and makes the return in official capacity, it shall be verified by oath.

Â Â Â Â Â  34.550 Warrant in case of refusal or neglect to obey writ. If the person upon whom the writ was duly served refuses or neglects to obey the same by producing the party named in the writ and making a full and explicit return thereto within the time required, and no sufficient excuse is shown therefor, the court or judge before whom the writ was made returnable shall, upon due proof of the service thereof, forthwith issue a warrant against such person, directed to any sheriff in this state, commanding the sheriff forthwith to apprehend such person and bring the person immediately before such court or judge; and on the person being so brought, the person shall be committed to close custody in the jail of the county in which such judge shall be until the person makes return to the writ and complies with any order made in relation to the party for whose relief the writ was issued.

Â Â Â Â Â  34.560 Failure of sheriff to return writ. If a sheriff neglects to return the writ, the warrant may be directed to any other person to be designated therein, who shall have full power to execute the same, and such sheriff, upon being brought up, may be committed to the jail of any county other than the county over which the sheriff has jurisdiction. [Amended by 1965 c.221 Â§12; 1987 c.158 Â§6]

Â Â Â Â Â  34.570 Precept commanding bringing of prisoner. The court or judge issuing the warrant may also, at the same time or afterwards, issue a precept to the person to whom the warrant is directed, commanding the person to bring forthwith before such court or judge the party for whose benefit the writ was allowed, who shall thereafter remain in the custody of such person until discharged or remanded.

Â Â Â Â Â  34.580 Inquiry into cause of imprisonment. The court or judge before whom the party is brought on the writ shall, immediately after the return thereof, proceed to examine into the facts contained in the return, and into the cause of the imprisonment or restraint of such party.

Â Â Â Â Â  34.590 Discharge when no legal cause for restraint is shown. If no legal cause is shown for the imprisonment or restraint, or for the continuation thereof, the court or judge shall discharge such party from the custody or restraint under which the person is held.

Â Â Â Â Â  34.600 When party to be remanded. It shall be the duty of the court or judge forthwith to remand such party if it appears that the party is legally detained in custody, either:

Â Â Â Â Â  (1) By virtue of process issued by any court, or judge or commissioner or any other officer thereof, of the United States, in a case where such court, or judge or officer thereof, has exclusive jurisdiction; or,

Â Â Â Â Â  (2) By virtue of the judgment of any court, or of any execution issued upon such judgment; or,

Â Â Â Â Â  (3) For any contempt, specially and plainly charged in the commitment, by some court, officer or body having authority to commit for the contempt so charged; and,

Â Â Â Â Â  (4) That the time during which such party may legally be detained has not expired. [Amended by 2003 c.576 Â§314]

Â Â Â Â Â  34.610 Grounds for discharge of prisoner in custody under order or civil process. If it appears on the return that the prisoner is in custody by virtue of an order or civil process of any court legally constituted, or issued by an officer in the course of judicial proceedings before the officer, authorized by law, such prisoner shall be discharged only if one of the following cases exists:

Â Â Â Â Â  (1) The jurisdiction of the court or officer has been exceeded, either as to matter, place, sum or person.

Â Â Â Â Â  (2) The original imprisonment was lawful, yet by some act, omission or event which has taken place afterwards, the party has become entitled to be discharged.

Â Â Â Â Â  (3) The order or process is defective in some matter of substance required by law, rendering the same void.

Â Â Â Â Â  (4) The order or process, though in proper form, has been issued in a case not allowed by law.

Â Â Â Â Â  (5) The person having the custody of the prisoner under such order or process is not the person empowered by law to detain the prisoner.

Â Â Â Â Â  (6) The order or process is not authorized by any judgment of any court, nor by any provision of law. [Amended by 2003 c.576 Â§315]

Â Â Â Â Â  34.620 Inquiry into legality of certain judgments and process not permitted. No court or judge, on the return of a writ of habeas corpus, has power to inquire into the legality or justice of any order, judgment or process specified in ORS 34.330, nor into the justice, propriety or legality of any commitment for a contempt made by a court, officer or body, according to law, and charged in such commitment, as provided by law.

Â Â Â Â Â  34.630 Proceedings where commitment for criminal offense is legal, or party probably is guilty. If it appears that the party has legally been committed for a criminal offense, or if the party appears by the testimony offered with the return, or upon the hearing thereof, probably to be guilty of such offense, although the commitment is irregular, the party shall forthwith be remanded to the custody or placed under the restraint from which the party was taken, if the officer or person under whose custody or restraint the party was, is legally entitled thereto; if not so entitled, the party shall be committed to the custody of the officer or person so entitled.

Â Â Â Â Â  34.640 Custody of party pending proceedings. Until judgment is given upon the return, the party may either be committed to the custody of the sheriff of the county, or placed in such care or custody as age and other circumstances may require.

Â Â Â Â Â  34.650 Notice to third persons. When it appears from the return that the party named therein is in custody on an order or process under which another person has an interest in continuing imprisonment or restraint of the party, no order shall be made for discharge of the party until it shall appear that the party so interested, or the attorney of the party so interested has had notice of the time and place at which the writ has been made returnable.

Â Â Â Â Â  34.660 Notice to district attorney. When it appears from the return that the party is imprisoned or restrained on a criminal accusation, the court or judge shall make no order for the discharge of the party until notice of the return is given to the district attorney of the county where the party is imprisoned or restrained.

Â Â Â Â Â  34.670 Replication following return; hearing. The plaintiff in the proceeding, on the return of the writ, may, by replication, signed as in an action, controvert any of the material facts set forth in the return, or the plaintiff may allege therein any fact to show, either that imprisonment or restraint of the plaintiff is unlawful, or that the plaintiff is entitled to discharge. Thereupon the court or judge shall proceed in a summary way to hear such evidence as may be produced in support of or against the imprisonment or restraint, and to dispose of the party as the law and justice of the case may require. [Amended by 1979 c.284 Â§73; 2005 c.22 Â§28]

Â Â Â Â Â  34.680 Motion to deny petition; motion to strike; controverting replication; time to plead; construction and effect of pleadings. (1) The defendant may, before the writ issues, move to deny the petition on the grounds that the petition fails to state a claim for habeas corpus relief. The defendant may, at any time after the writ issues, move to dismiss the writ on the grounds that the pleadings, including the petition, the return, the replication, if any, and any supporting evidence, demonstrate that plaintiff has failed to state or establish a claim for habeas corpus relief.

Â Â Â Â Â  (2) The plaintiff may move to strike the return or any allegation or defense in the return. The defendant may move to strike the replication or any new matter in the replication, or by proof controvert the same, as upon a direct denial or avoidance.

Â Â Â Â Â  (3) The return and replication shall be made within such time as the court or judge shall direct, and the petition, return and replication shall be construed and have the same effect as in an action. [Amended by 1979 c.284 Â§74; 1991 c.884 Â§8]

Â Â Â Â Â  34.690 Requiring production of person after writ issued. The court or judge before whom the writ is returnable may, before final decision, issue a precept to the officer or other person to whom the writ is directed, requiring the production of the person. [Amended by 1991 c.884 Â§9]

Â Â Â Â Â  34.695 Conduct of hearing. If the matter proceeds to an evidentiary hearing, as described in ORS 34.670, the court shall decide the issues raised in the pleadings and may receive proof by affidavits, depositions, oral testimony or other competent evidence. [1991 c.884 Â§12]

Â Â Â Â Â  34.700 Judgment; liability for obedience to judgment; payment of attorney fees. (1) If it appears that the party detained is imprisoned or restrained illegally, judgment shall be given that the party be discharged forthwith; otherwise, judgment shall be given that the proceeding be dismissed and the party remanded. No officer or other person is liable to any action or proceeding for obeying such judgment of discharge.

Â Â Â Â Â  (2) The court shall include in the judgment an order that the defendant pay the attorney fees incurred by the petition, not to exceed $100, if:

Â Â Â Â Â  (a) The court enters a judgment requiring that the plaintiff be discharged; and

Â Â Â Â Â  (b) The court finds that the allegations or defenses in the return were frivolous. [Amended by 1995 c.657 Â§9; 1999 c.114 Â§6]

Â Â Â Â Â  34.710 Appeal; conclusiveness of judgment. Any party to a proceeding by habeas corpus, including the state when the district attorney appears therein, may appeal from the judgment of the court refusing to allow such writ or any judgment therein, either in term time or vacation, in like manner and with like effect as in an action. No question once finally determined upon a proceeding by habeas corpus shall be reexamined upon another proceeding of the same kind. [Amended by 2003 c.576 Â§235]

Â Â Â Â Â  34.712 Summary affirmation of judgment on appeal. In reviewing the judgment of any court under ORS 34.310 to 34.730, the Court of Appeals, on its own motion or on the motion of the defendant, may summarily affirm, without oral argument, the judgment after submission of the appellantÂs brief and without submission of the defendantÂs brief if the court finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the plaintiff does not oppose the motion, grant a defendantÂs motion for summary affirmation. A dismissal of appeal under this section constitutes a decision upon the merits of the appeal. [1995 c.294 Â§3; 1999 c.114 Â§7]

Â Â Â Â Â  34.720 Imprisonment after discharge. A person who has been finally discharged upon a proceeding by habeas corpus may not again be imprisoned, restrained or kept in custody for the same cause. A person is not deemed to be imprisoned, restrained or kept in custody for the same cause if:

Â Â Â Â Â  (1) The person has been discharged from a commitment on a criminal charge, and afterwards is committed for the same offense by the legal order or process of the court wherein the person is bound by a release agreement or has deposited security, or in which the person is indicted or convicted for the same offense;

Â Â Â Â Â  (2) After a judgment of discharge for a defect of evidence or for a material defect in the commitment, in a criminal case, the party again is arrested on sufficient evidence, and committed by legal process for the same offense;

Â Â Â Â Â  (3) In a civil action or suit, the party has been discharged for illegality in the judgment or process, and afterwards is imprisoned for the same cause of action or suit; or

Â Â Â Â Â  (4) In a civil action or suit, the person has been discharged from commitment on a writ of arrest, and afterwards is committed on execution, in the same action or suit, or on a writ of arrest in another action or suit, after the dismissal of the first one. [Amended by 1973 c.836 Â§325; 2003 c.14 Â§17; 2003 c.576 Â§316]

Â Â Â Â Â  34.730 Forfeiture for refusing copy of order or process. Any officer or other person refusing to deliver a copy of any order, warrant, process or other authority by which the officer or person detains any person, to anyone who demands a copy, and tenders the fees therefor, shall forfeit $200 to the person so detained.

AMENDMENT OF PETITION OR ACTION TO SEEK PROPER REMEDY

Â Â Â Â Â  34.740 Amendment of petition or action against public body when wrong remedy sought; effect of amendment on time limitations; attorney fees. (1) A circuit court shall allow a person to amend a petition or action in the manner provided by this section if:

Â Â Â Â Â  (a) The person seeks relief against a public body, as defined in ORS 192.410;

Â Â Â Â Â  (b) The person incorrectly filed a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment; and

Â Â Â Â Â  (c) The correct remedy of the person is a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment.

Â Â Â Â Â  (2) If a petition or action is amended under this section, the petition or action is not subject to dismissal by reason of not having been commenced within the time otherwise allowed by law if the reason that the person filed the wrong petition or action was either:

Â Â Â Â Â  (a) The person relied on a reasonable interpretation of the law relating to the correct remedy; or

Â Â Â Â Â  (b) The public body that is the respondent or defendant in the proceeding gave misleading information to the person about the proper remedy, the person relied in good faith on the information provided by the public body and by reason of that reliance the person sought the wrong remedy.

Â Â Â Â Â  (3) A circuit court shall order a public body, as defined in ORS 192.410, to pay reasonable attorney fees incurred by any person in filing a petition for a writ of review, a petition for a writ of mandamus or an action for declaratory judgment seeking relief from the public body if:

Â Â Â Â Â  (a) The court determines that the person has filed the wrong petition or action, and the person subsequently amends the pleading in the manner provided by subsection (1) of this section;

Â Â Â Â Â  (b) The public body that is the respondent or defendant in the proceeding gave information to the person with the intent to mislead the person as to the proper remedy or gave information to the person, with a reckless disregard for the truth or falsity of the information, about the proper remedy; and

Â Â Â Â Â  (c) The person relied in good faith on the information provided by the public body, and by reason of that reliance the person sought the wrong remedy. [2001 c.561 Â§2]

Â Â Â Â Â  Note: 34.740 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 34 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CERTAIN WRITS ABOLISHED

Â Â Â Â Â  34.810 Scire facias and quo warranto. The writ of scire facias, the writ of quo warranto, and proceedings by information in the nature of quo warranto are abolished, and the remedies heretofore obtainable under those forms may be obtained by action in the mode prescribed in ORS 30.510 to 30.640.

Â Â Â Â Â  34.820 [Repealed 1981 c.898 Â§53]

_______________



Chapter 35

Chapter 35 Â Eminent Domain; Public Acquisition of Property

2007 EDITION

EMINENT DOMAIN; PUBLIC ACQUISITION OF PROPERTY

SPECIAL ACTIONS AND PROCEEDINGS

LIMITATION OF CONDEMNATION POWER

35.015Â Â Â Â Â Â  Prohibition on condemnation of certain properties with intent to convey property to private party; exceptions

35.018Â Â Â Â Â Â  Severability

PROCEDURE

35.205Â Â Â Â Â Â  Short title

35.215Â Â Â Â Â Â  Definitions for chapter

35.220Â Â Â Â Â Â  Precondemnation entry on real property

35.235Â Â Â Â Â Â  Agreement for compensation; status of resolution or ordinance of public condemner; status of action of private condemner; agreement effort not prerequisite

35.245Â Â Â Â Â Â  Commencement of action; jurisdiction; parties

35.255Â Â Â Â Â Â  Content of complaint

35.265Â Â Â Â Â Â  Advance deposit by public condemner requiring immediate possession; effect on interest otherwise allowable

35.275Â Â Â Â Â Â  Advance occupancy by private condemner; hearing; deposit or bond; effect of size of bond or deposit on amount of just compensation

35.285Â Â Â Â Â Â  Distribution of deposits; effect of withdrawal on appeal

35.295Â Â Â Â Â Â  DefendantÂs answer

35.305Â Â Â Â Â Â  Conduct of trial; defendantÂs option; jury argument; neither side has burden of proof of just compensation

35.315Â Â Â Â Â Â  View of property by order of court

35.325Â Â Â Â Â Â  Effect of judgment; effect of payment under judgment

35.335Â Â Â Â Â Â  Effect of condemnerÂs abandonment of action

35.346Â Â Â Â Â Â  Offer to purchase required before filing action for condemnation; appraisal; arbitration; when costs and disbursements allowed

35.348Â Â Â Â Â Â  Immediate possession of property

35.350Â Â Â Â Â Â  Immediate possession of property by public body

35.352Â Â Â Â Â Â  Notice of immediate possession of property by public condemner; objection

35.355Â Â Â Â Â Â  Appeal

35.365Â Â Â Â Â Â  Effect of withdrawal of award; disposition of award

35.375Â Â Â Â Â Â  Chapter as exclusive condemnation proceeding; exception

35.385Â Â Â Â Â Â  Public purpose use required of condemner; right of repurchase; specification of duration of public purpose use; effect

35.390Â Â Â Â Â Â  Effect of failure of condemner to use property as required; price of repurchase; form of offer of repurchase

35.395Â Â Â Â Â Â  Change in period of use; notice; effect of failure to agree on change; review by court

35.400Â Â Â Â Â Â  Designation of person to exercise right of repurchase; effect of failure to designate; offer to repurchase; acceptance; notice; determination of price

35.405Â Â Â Â Â Â  Designation of person to exercise right of repurchase by multiple owners

35.410Â Â Â Â Â Â  Right to contest change in public purpose use; notice of proposed change

35.415Â Â Â Â Â Â  Application of ORS 35.385 to 35.415

RELOCATION OF DISPLACED PERSONS

35.500Â Â Â Â Â Â  Definitions for ORS 35.500 to 35.530

35.505Â Â Â Â Â Â  Relocation within neighborhood; notice prior to move; costs and allowances

35.510Â Â Â Â Â Â  Duties of public entities acquiring real property

35.515Â Â Â Â Â Â  Required disclosures for business and farm operations

35.520Â Â Â Â Â Â  Decision on benefits; hearing; review

35.525Â Â Â Â Â Â  Construction

35.530Â Â Â Â Â Â  Federal law controls

CONDEMNATION BY STATE

35.550Â Â Â Â Â Â  Definitions for ORS 35.550 to 35.575

35.555Â Â Â Â Â Â  Determination of necessity; suit by Attorney General

35.560Â Â Â Â Â Â  Action by district attorney

35.565Â Â Â Â Â Â  Procedure for condemnation

35.570Â Â Â Â Â Â  Payment of expenses of proceeding, value and damages

35.575Â Â Â Â Â Â  Precondemnation compensation not required

CONDEMNATION OF PROPERTY ADJOINING PROPOSED ROADWAYS

35.600Â Â Â Â Â Â  Application

35.605Â Â Â Â Â Â  Authorization to acquire adjoining property for roadways

35.610Â Â Â Â Â Â  Ordinance or resolution required

35.615Â Â Â Â Â Â  Restrictions on future use of property acquired adjacent to roadway

35.620Â Â Â Â Â Â  Acquisition of land adjoining road boundaries declared necessary

35.625Â Â Â Â Â Â  Procedure to ascertain compensation and damages

Â Â Â Â Â  35.010 [Repealed by 1971 c.741 Â§38]

LIMITATION OF CONDEMNATION POWER

Â Â Â Â Â  35.015 Prohibition on condemnation of certain properties with intent to convey property to private party; exceptions. (1) Except as otherwise provided in this section, a public body as defined in ORS 174.109 may not condemn private real property used as a residence, business establishment, farm, or forest operation if at the time of the condemnation the public body intends to convey fee title to all or a portion of the real property, or a lesser interest than fee title, to another private party.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to condemnation of:

Â Â Â Â Â  (a) Improved or unimproved real property that constitutes a danger to the health or safety of the community by reason of contamination, dilapidated structures, improper or insufficient water or sanitary facilities, or any combination of these factors;

Â Â Â Â Â  (b) Any timber, crops, top soil, gravel or fixtures to be removed from the real property being condemned;

Â Â Â Â Â  (c) Real property condemned for maintenance, improvement, or construction of transportation facilities, transportation systems, utility facilities or utility transmission systems;

Â Â Â Â Â  (3) Subsection (1) of this section does not prohibit a public body from leasing a portion of a public facility to a privately owned business for the provision of retail services designed primarily to serve the patrons of the public facility.

Â Â Â Â Â  (4) A public body as defined in ORS 174.109 may at any time publish notice that the public body intends to consider condemnation of a lot or parcel. If the public body publishes notice under this subsection, subsection (1) of this section does not apply for such time necessary to provide the public body reasonable opportunity to condemn the property, if the lot or parcel is conveyed by the owner of the lot or parcel to another private party after the notice is published, but prior to the time the property is condemned.

Â Â Â Â Â  (5) Subsection (1) of this section does not affect the ability of a public body as defined in ORS 174.109 to make a conveyance of a non-possessory interest in condemned property for the purpose of financing acquisition of the property.

Â Â Â Â Â  (6) A court shall independently determine whether a taking of property complies with the requirements of this section, without deference to any determination made by the public body. If a court determines that a taking of property does not comply with the requirements of this section, the owner of the lot or parcel that is the subject of the condemnation proceeding shall be entitled to reasonable attorney fees, expenses, costs, and other disbursements reasonably incurred to defend against the proposed condemnation. [2007 c.1 Â§2]

Â Â Â Â Â  35.018 Severability. If any portion or portions of chapter 1, Oregon Laws 2007, are declared invalid by a court of competent jurisdiction, the remaining portions of chapter 1, Oregon Laws 2007, shall remain in full force and effect. [2007 c.1 Â§3]

Â Â Â Â Â  Note: 35.018 was adopted by the people by initiative petition but was not added to or made a part of ORS chapter 35 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 1, Oregon Laws 2007,Â for the words Âthis 2006 ActÂ in section 3, chapter 1, Oregon Laws 2007, compiled as 35.018. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2007 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  35.020 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.030 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.040 [Amended by 1967 c.479 Â§1; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.050 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.060 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.070 [Amended by 1967 c.479 Â§2; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.080 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.085 [1967 c.479 Â§Â§4,5; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.090 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.100 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.105 [1967 c.479 Â§6; repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.110 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.120 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.130 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  35.140 [Repealed by 1971 c.741 Â§38]

PROCEDURE

Â Â Â Â Â  35.205 Short title. This chapter may be cited as the General Condemnation Procedure Act. [1971 c.741 Â§2]

Â Â Â Â Â  35.215 Definitions for chapter. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCondemnerÂ means the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof or a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (2) ÂOwnerÂ or Âowner of the propertyÂ means the owner of property.

Â Â Â Â Â  (3) ÂPersonÂ means person as defined by ORS 174.100 and also includes the state, any city, county, school district, municipal or public corporation, political subdivision or any instrumentality or any agency thereof.

Â Â Â Â Â  (4) ÂPrivate condemnerÂ means a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (5) ÂPropertyÂ means real or personal property or any interest therein of any kind or nature that is subject to condemnation.

Â Â Â Â Â  (6) ÂPublic condemnerÂ means condemner other than private condemner. [1971 c.741 Â§4; 1983 c.327 Â§10; 2003 c.14 Â§18]

Â Â Â Â Â  35.220 Precondemnation entry on real property. (1) Subject to the requirements of this section, a condemner may enter upon, examine, survey, conduct tests upon and take samples from any real property that is subject to condemnation by the condemner. A condemner may not enter upon any land under the provisions of this section without first attempting to provide actual notice to the owner or occupant of the property. If the condemner has not provided actual notice, written notice must be posted in a conspicuous place where the notice is most likely to be seen. The posted notice must give the condemnerÂs name, address and telephone number and the purpose of the entry. A condemner may conduct tests upon or take samples from real property only with the consent of the owner or pursuant to an order entered under subsection (2) of this section. All testing and sampling must be done in conformity with applicable laws and regulations. Testing and sampling results shall be provided to the owner upon request.

Â Â Â Â Â  (2) If the owner of property objects to examination or survey of the property under this section, or does not consent to the terms and conditions for testing or sampling of the property, the condemner may file a petition with the court seeking an order providing for entry upon the property and allowing such examination, survey, testing or sampling as may be requested by the condemner. The court may enter an order establishing reasonable terms and conditions for entry and for any examination, survey, testing or sampling of the property requested by the condemner. Reasonable compensation for damage or interference under subsection (3) of this section may be established in the proceeding either before or after entry is made upon the property by the condemner.

Â Â Â Â Â  (3) An owner is entitled to reasonable compensation for:

Â Â Â Â Â  (a) Any physical damage caused to the property by the entry upon or examination, survey, testing or sampling of the property, including any damage attributable to the diffusion of hazardous substances found on the property; and

Â Â Â Â Â  (b) Any substantial interference with the propertyÂs possession or use caused by the entry upon or examination, survey, testing or sampling of the property.

Â Â Â Â Â  (4) If a condemner is required to pay compensation to an owner in a proceeding under subsection (2) of this section, and the condemner thereafter seeks condemnation of the same property, the owner is not entitled to any payment of compensation in the condemnation action that would result in the owner receiving a second recovery for the same damage or interference.

Â Â Â Â Â  (5) Nothing in this section affects any liability under any other provision of law that a condemner may have to an owner or occupant of property by reason of entry upon or examination, survey, testing or sampling of property. [2003 c.477 Â§2]

Â Â Â Â Â  35.225 [1971 c.741 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  35.235 Agreement for compensation; status of resolution or ordinance of public condemner; status of action of private condemner; agreement effort not prerequisite. (1) Subject to ORS 758.015 and 836.050, whenever in the judgment of the condemner it is necessary to acquire property for a purpose for which the condemner is authorized by law to acquire property, the condemner shall, after first declaring by resolution or ordinance such necessity and the purpose for which it is required, attempt to agree with the owner with respect to the compensation to be paid therefor, and the damages, if any, for the taking thereof.

Â Â Â Â Â  (2) The resolution or ordinance of a public condemner is presumptive evidence of the public necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (3) The commencement of an action to condemn property by a private condemner creates a disputable presumption of the necessity of the proposed use, that the property is necessary therefor and that the proposed use, improvement or project is planned or located in a manner which will be most compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (4) The question of the validity of the disputable presumptions created in subsection (3) of this section, if raised, shall be determined by the court in a summary proceeding prior to trial.

Â Â Â Â Â  (5) It is not a prerequisite to the exercise of the right of eminent domain by the condemner to attempt first to agree with an owner or to allege or prove any effort to agree with such owner as to reasonable value, when such owner is at the time concealed within the state or, after reasonable effort by condemner, cannot be found within the state. [1971 c.741 Â§6; 1973 c.579 Â§1]

Â Â Â Â Â  35.245 Commencement of action; jurisdiction; parties. (1) If the condemner is unable to agree with or locate the owner of the property under ORS 35.235, then an action to condemn property may be commenced in the circuit court of the county in which the property proposed to be condemned, or the greater portion thereof, is located.

Â Â Â Â Â  (2) An action may be commenced against the person in whose name the record title appears. There may be included as defendants any lessee or other person in possession and all other persons having or claiming an interest in the property. [1971 c.741 Â§7]

Â Â Â Â Â  35.255 Content of complaint. The complaint shall describe the property sought to be condemned and shall allege the true value of the property sought and the damage, if any, resulting from the appropriation thereof. [1971 c.741 Â§8; 1979 c.284 Â§75]

Â Â Â Â Â  35.265 Advance deposit by public condemner requiring immediate possession; effect on interest otherwise allowable. (1) When a public condemner commences an action for the condemnation of property and immediate possession of the property is considered necessary by the public condemner, a fund shall be created in the amount estimated to be the just compensation for the property and placed in the hands of the treasurer of the public condemner for deposit with the clerk of the court wherein the action was commenced, for the use of the defendants in the action.

Â Â Â Â Â  (2) When the public condemner is a state agency and immediate possession of property is considered necessary by the agency, the agency shall certify to such facts and authorize an advancement out of funds available to the agency of the amount estimated by the agency to be just compensation for the property. Upon such certification and authorization, a warrant shall be drawn in favor of the clerk of the court in the amount authorized.

Â Â Â Â Â  (3) Upon the deposit in court by the public condemner of the estimated amount of just compensation as provided by subsections (1) and (2) of this section, no interest shall be allowed thereon in the judgment. [1971 c.741 Â§10; 2003 c.576 Â§236]

Â Â Â Â Â  35.275 Advance occupancy by private condemner; hearing; deposit or bond; effect of size of bond or deposit on amount of just compensation. (1) At any time after an action is commenced to acquire any property, a private condemner may apply to the court for an order to occupy the property to be condemned and to make use of the property for the purposes for which it is being appropriated.

Â Â Â Â Â  (2) At the hearing on the motion, the court shall determine the reasons for requiring a speedy occupation. The court shall grant the motion if, giving consideration to the public interest involved, it finds that the interests of the owners will be adequately protected. The court may make such provisions or orders as necessary, so that the advance taking or an advance payment, as provided by subsection (3) of this section, will not be prejudicial to either party.

Â Â Â Â Â  (3)(a) If an order to occupy the property is granted, it may also require the private condemner to deposit with the court either such sum as the court finds reasonable on account of just compensation to be awarded or to deposit a surety bond in an amount and with such surety as the court may approve. The surety bond shall be conditioned to the effect that the private condemner shall pay to the owners of the property just compensation for the property taken or restitution, if any, and costs, disbursements and reasonable attorney fees as finally determined.

Â Â Â Â Â  (b) After an order to occupy is entered, if it appears necessary in order to protect the interests of the owners of the property, the court at any time may require the private condemner to deposit with the court an additional bond or sum on account of just compensation to be awarded.

Â Â Â Â Â  (c) Evidence as to the finding of the court regarding the amount of such bond or deposit shall not be admissible at the trial of just compensation. [1971 c.741 Â§11]

Â Â Â Â Â  35.285 Distribution of deposits; effect of withdrawal on appeal. (1) The court may distribute all or any part of the funds deposited by a condemner to the persons entitled thereto for or on account of the just compensation to be awarded in the action, upon such terms and conditions as may appear just and reasonable.

Â Â Â Â Â  (2) Any persons entitled to withdraw any or all of the deposit, as provided by subsection (1) of this section, may do so at any time without waiving rights of appeal provided by ORS 35.355. [1971 c.741 Â§12]

Â Â Â Â Â  35.295 DefendantÂs answer. The defendant in answer may set forth any legal defense the defendant may have to the condemnation. The defendant shall also allege the true value of the property and the damage, if any, resulting from the appropriation thereof. [1971 c.741 Â§13]

Â Â Â Â Â  35.305 Conduct of trial; defendantÂs option; jury argument; neither side has burden of proof of just compensation. (1) Evidence shall be received and the trial conducted in the order and manner prescribed for a civil action in the circuit court, except that the defendant shall have the option of proceeding first or last in the presentation of evidence, if notice of such election is filed with the court and served on the condemner at least seven days prior to the date set for trial. If no notice of election is filed, the condemner shall proceed first in the presentation of evidence. Unless the case is submitted by both sides to the jury without argument, the party who presents evidence first shall also open and close the argument to the jury.

Â Â Â Â Â  (2) Condemner and defendant may offer evidence of just compensation, but neither party shall have the burden of proof of just compensation. [1971 c.741 Â§14; 1979 c.284 Â§76]

Â Â Â Â Â  35.315 View of property by order of court. If motion is made by either party before the formation of the jury, the court shall order a view of the property in question. Upon the return of the jury, the evidence of the parties may be heard and the verdict of the jury given. [1971 c.741 Â§15; 2007 c.71 Â§11]

Â Â Â Â Â  35.325 Effect of judgment; effect of payment under judgment. Upon the assessment of the compensation by the jury, the court shall give judgment appropriating the property in question to the condemner, conditioned upon the condemnerÂs paying into court the compensation assessed by the jury; and, after the making of such payment, the judgment shall become effective to convey the property, and the right of possession thereof to the condemner if not previously acquired. [1971 c.741 Â§16]

Â Â Â Â Â  35.335 Effect of condemnerÂs abandonment of action. (1) If an action is abandoned by the condemner, the court shall enter judgment in favor of the defendant for costs and disbursements in the action and for reasonable attorney fees and reasonable expenses as determined by the court.

Â Â Â Â Â  (2) Expenses mean costs of appraisals and fees for experts incurred in preparing and conducting the defense to the action.

Â Â Â Â Â  (3) An action is considered abandoned if, at any time after filing a complaint, the case is dismissed or terminated or the condemner files an election not to take the property. If an election is not filed within 60 days after the verdict, the condemner is considered to have elected to take the property. [1971 c.741 Â§17]

Â Â Â Â Â  35.345 [1971 c.741 Â§18; repealed by 1973 c.617 Â§1 (35.346 enacted in lieu of 35.345)]

Â Â Â Â Â  35.346 Offer to purchase required before filing action for condemnation; appraisal; arbitration; when costs and disbursements allowed. (1) At least 40 days before the filing of any action for condemnation of property or any interest in property, the condemner shall make an initial written offer to the owner or party having an interest to purchase the property or interest, and to pay just compensation therefor and for any compensable damages to remaining property.

Â Â Â Â Â  (2) The offer shall be accompanied by any written appraisal upon which the condemner relied in establishing the amount of compensation offered. If the condemner determines that the amount of just compensation due is less than $20,000, the condemner, in lieu of a written appraisal, may provide to the owner or other person having an interest in the property a written explanation of the bases and method by which the condemner arrived at the specific valuation of the property. The amount of just compensation offered shall not be reduced by amendment or otherwise before or during trial except on order of the court entered not less than 60 days prior to trial. An order for reduction of just compensation offered, pleaded by the condemner in the complaint or deposited with the court for the use and benefit of the owner pending outcome of the condemnation action, may be entered only upon motion of the condemner and a finding by clear and convincing evidence that the appraisal upon which the original offer is based was the result of a mistake of material fact that was not known and could not reasonably have been known at the time of the original appraisal or was based on a mistake of law.

Â Â Â Â Â  (3) Unless otherwise agreed to by the condemner and the owner, prior to appraising the property the condemner shall provide not less than 15 daysÂ written notice to the owner of the planned appraisal inspection. The property owner and designated representative, if any, shall be invited to accompany the condemnerÂs appraiser on any inspection of the property for appraisal purposes.

Â Â Â Â Â  (4) The owner has not less than 40 days from the date the owner receives the initial written offer required by subsection (1) of this section, accompanied by the appraisal or written explanation required by subsection (2) of this section, to accept or reject the offer. If the owner rejects the condemnerÂs offer and obtains a separate appraisal, the owner shall provide the condemner with a copy of the ownerÂs appraisal not less than 60 days prior to trial or arbitration.

Â Â Â Â Â  (5)(a) Failure to provide the opposing party with a copy of the appropriate appraisal as provided in subsections (2) and (4) of this section shall prohibit the use of the appraisal in arbitration or at trial.

Â Â Â Â Â  (b) In the event the owner and condemner are unable to reach agreement and proceed to trial or arbitration as provided in subsection (6) of this section, each party to the proceeding shall provide to every other party a copy of every appraisal obtained by the party as part of the condemnation action.

Â Â Â Â Â  (6)(a) If an action based on the condemnation is filed, the owner may elect to have compensation determined by binding arbitration if the total amount of compensation claimed by any party does not exceed $20,000. Notice of an election of binding arbitration must be given to the condemner at least 90 days prior to the date on which an arbitration hearing is scheduled under ORS 36.420.

Â Â Â Â Â  (b) Notwithstanding the amount established under ORS 36.400, if the owner elects to proceed with binding arbitration, the arbitration shall be conducted according to the mandatory arbitration program established under ORS 36.400 to 36.425. Notwithstanding ORS 36.425, no party may request a trial de novo after the filing of the decision and award of the arbitrator. Within 20 days after the filing of the decision and award of the arbitrator under ORS 36.425, any party may file a motion with the court for the vacation, modification or correction of the award. The court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710. Except as provided in this subsection, no party may appeal from the decision and award of an arbitrator if the owner elects binding arbitration in lieu of trial.

Â Â Â Â Â  (c) If the total amount of compensation claimed exceeds $20,000 but is less than $50,000, the owner may elect to have compensation determined by nonbinding arbitration under the applicable provisions of ORS 36.400 to 36.425.

Â Â Â Â Â  (7) If a trial is held or arbitration conducted for the fixing of the amount of compensation to be awarded to the defendant owner or party having an interest in the property being condemned, the court or arbitrator shall award said defendant costs and disbursements including reasonable attorney fees and reasonable expenses as defined in ORS 35.335 (2) in the following cases, and no other:

Â Â Â Â Â  (a) If the amount of just compensation assessed by the verdict in the trial exceeds the initial written offer in settlement submitted by condemner to those defendants appearing in the action pursuant to subsection (1) of this section; or

Â Â Â Â Â  (b) If the court finds that the first written offer made by condemner to defendant in settlement prior to filing of the action did not constitute a good faith offer of an amount reasonably believed by condemner to be just compensation.

Â Â Â Â Â  (8) If any appraisal provided to a party under this section relies on a written report, opinion or estimate of a person who is not an appraiser, a copy of the written report, opinion or estimate must be provided with the appraisal. If any appraisal provided under this section relies on an unwritten report, opinion or estimate of a person who is not an appraiser, the party providing the appraisal must also provide the name and address of the person who provided the unwritten report, opinion or estimate.

Â Â Â Â Â  (9) Costs and disbursements other than reasonable attorney fees and expenses as defined in ORS 35.335 (2) shall be awarded to condemner in all cases other than those in which defendant is entitled to costs and disbursements under subsection (7) of this section. [1973 c.617 Â§2 (enacted in lieu of 35.345); 1997 c.797 Â§1; 2003 c.476 Â§1; 2003 c.598 Â§33; 2005 c.274 Â§5; 2005 c.433 Â§1; 2007 c.1 Â§4]

Â Â Â Â Â  35.348 Immediate possession of property. Notwithstanding ORS 35.346, if a condemner determines that an emergency that poses a threat to persons or property exists and that immediate possession of the property is necessary, the condemner may immediately file a condemnation action after making an initial written offer under ORS 35.346 (1) accompanied by the appraisal or explanation required by ORS 35.346 (2). [1997 c.797 Â§3; 2003 c.476 Â§3]

Â Â Â Â Â  35.350 Immediate possession of property by public body. This chapter does not affect the ability of a public body, as defined in ORS 174.109, to take immediate possession of property in an emergency that poses a threat to persons or property. [2005 c.565 Â§2]

Â Â Â Â Â  35.352 Notice of immediate possession of property by public condemner; objection. (1) At any time after a condemnation action is commenced, a public condemner may serve notice that the public condemner will take immediate possession of the property that is the subject of the action. The notice must be served in the manner provided by ORCP 9 on all defendants in the action.

Â Â Â Â Â  (2) If notice is served under this section, a defendant in a condemnation action may object to immediate possession of property by a public condemner by filing a written objection with the court within 10 days after notice is served on the defendant under this section and serving a copy of the objection on the public condemner in the manner provided by ORCP 9. The objection must request that the court schedule a hearing on the objection at the earliest possible time. The only issues that a court may consider upon objection are:

Â Â Â Â Â  (a) Whether the condemnation is legal; and

Â Â Â Â Â  (b) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

Â Â Â Â Â  (3) If notice is served under this section and an objection is not filed with the court within the time allowed under subsection (2) of this section, the public condemner may at any time thereafter file with the court a form of order confirming the public condemnerÂs possession of the property as of the date specified in the notice. The form of order must be accompanied by an affidavit attesting to service of the notice as required by subsection (1) of this section, and a statement that an objection was not filed within 10 days after notice was served on the defendants in the action. Upon filing of the affidavit, the clerk of the court shall affix the seal of the court to the form of order. The order may thereafter be enforced in the same manner as any other order of the court.

Â Â Â Â Â  (4) A notice under this section must be in substantially the following form:

______________________________________________________________________________

CIRCUIT COURT FOR THE

COUNTY OF ______

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Plaintiff,Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NOTICE OF

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  IMMEDIATE

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  POSSESSION

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

______Â Â Â Â Â Â Â Â Â Â Â  )

Defendant.Â Â Â Â Â  )

Â Â Â Â Â  TO THE DEFENDANTS:

Â Â Â Â Â  By service of this notice, you are advised that the plaintiff will take possession of the property described in the complaint on:

Â Â Â Â Â  (1) _________, 2___, if the deposit required by ORS 35.265 has been made by that date; or

Â Â Â Â Â  (2) The date on which the deposit required by ORS 35.265 is made if that date is later than the date specified above.

Â Â Â Â Â  You may file an objection with the court within 10 days after this notice is served on you. An objection may be made only to determine:

Â Â Â Â Â  (1) Whether the condemnation is legal; and

Â Â Â Â Â  (2) Subject to the presumption established by ORS 35.235 (2), whether the public condemner has acted in bad faith, engaged in fraud or engaged in an abuse of discretion under a delegation of authority.

_____________________

Attorney for Plaintiff

_____________________

Address

_____________________

Telephone Number

______________________________________________________________________________

Â Â Â Â Â  (5) The court shall expeditiously consider any objection filed under this section to prevent prejudice to the public condemnerÂs need for immediate possession.

Â Â Â Â Â  (6) The ability of the defendant in a condemnation action to assert legal defenses in the answer of the defendant under ORS 35.295 is not affected solely by reason of the filing of an objection to a notice served under this section, or by reason of the failure to file an objection.

Â Â Â Â Â  (7) This section does not impose a requirement that a public condemner use the procedure described in this section, and the procedure described in this section is not the exclusive method by which a public condemner may obtain possession of property. [2005 c.565 Â§3]

Â Â Â Â Â  35.355 Appeal. Either party to the action may appeal from the judgment in like manner and with like effect as in ordinary cases, but the appeal shall not stay the proceedings so as to prevent the condemner from taking possession of the property and using it for the purposes for which it is being appropriated. In the event the defendant prevails on an appeal, the costs and disbursements of the defendant, including a reasonable attorney fee to be fixed by the court, shall be taxed by the clerk and recovered from the condemner. [1971 c.741 Â§19]

Â Â Â Â Â  35.365 Effect of withdrawal of award; disposition of award. If the defendant withdraws the compensation awarded by the court or jury, the defendant waives the right of appeal; and, if the defendant does not, such sum shall remain in the control of the court, to abide the event of the appeal. If an unknown owner of the property or other defendant does not appear and claim the sum, it shall be invested for the benefit of whom it may concern, as in case of unclaimed moneys in the sale and partition of lands. [1971 c.741 Â§20]

Â Â Â Â Â  35.375 Chapter as exclusive condemnation proceeding; exception. Except for procedures provided in ORS chapter 368, any action for the condemnation of property under the power of eminent domain shall be conducted according to this chapter. [1971 c.741 Â§3; 1979 c.873 Â§3; 1981 c.153 Â§52]

Â Â Â Â Â  35.385 Public purpose use required of condemner; right of repurchase; specification of duration of public purpose use; effect. (1) If real property is acquired by a condemner by agreement with the owner of such property after commencement of an action under ORS 35.245 for the appropriation of such property but prior to judgment in such action, the condemner and the owner shall:

Â Â Â Â Â  (a) Specify in such agreement for the real property a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period for such use and provide that the right of repurchase of the real property or any portion thereof may be exercised as provided in ORS 35.385 to 35.415; or

Â Â Â Â Â  (b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

Â Â Â Â Â  (2) If real property is acquired by a condemner under this chapter by judgment given in a condemnation action under ORS 35.325, the court shall:

Â Â Â Â Â  (a) Specify in the judgment a reasonable period within which the real property must be used by the condemner for a public purpose or specify a 10-year period, and provide that the right of repurchase may be exercised with respect to the real property as provided in ORS 35.385 to 35.415; or

Â Â Â Â Â  (b) Specify that the right of repurchase of the real property has been waived by the owner and, in such case, not specify a period within which the real property must be used by the condemner for a public purpose.

Â Â Â Â Â  (3) For the purposes of subsection (2)(a) of this section, the resolution or ordinance of the condemner is presumptive evidence that the period of time that is proposed by the condemner is a reasonable period in which the real property must be used by the condemner for a public purpose; provided, however, that if the resolution or ordinance specifies a 10-year period or less, neither the owner nor a designated beneficiary of the owner can contest the reasonableness of the period specified. [1973 c.720 Â§2]

Â Â Â Â Â  35.390 Effect of failure of condemner to use property as required; price of repurchase; form of offer of repurchase. (1) If a condemner fails to use the real property or any portion thereof acquired under this chapter within the time specified in an agreement entered into under ORS 35.385 (1) or with the terms of a judgment given under ORS 35.325 and 35.385 (2), whichever applies, and the prior owner of the real property has not waived the right to repurchase the real property, the condemner shall offer such property or any portion thereof, that has not been used for a public purpose within the specified period, to the prior owner or the beneficiary of the prior owner designated as provided in ORS 35.400. The condemner shall, at its expense, insure the title to any property or portion thereof conveyed or vested in the owner or beneficiary under any provision of ORS 35.385 to 35.415, free and clear of any and all encumbrances except those subject to which the condemner originally took such property.

Â Â Â Â Â  (2) The prior owner or beneficiary described in subsection (1) of this section may repurchase from the condemner the real property that is subject to the right of repurchase for a price equal to the sum of the compensation and damages paid by the condemner for the real property plus interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

Â Â Â Â Â  (3) If only a portion of the real property acquired by a condemner is subject to the right of repurchase under ORS 35.385 to 35.415, the prior owner or beneficiary may acquire such portion for a price equal to the sum of:

Â Â Â Â Â  (a) The fair cash market value of the portion subject to the right of repurchase, as of the date of the commencement of any action subject to ORS 35.385;

Â Â Â Â Â  (b) The damages for diminution in value of the remainder, if any, of the former ownerÂs property not so acquired, as of the date of the commencement of any action subject to ORS 35.385; and

Â Â Â Â Â  (c) Interest at the rate of seven percent per year from the date of the conveyance of the real property by the prior owner to the condemner.

Â Â Â Â Â  (4) The offer to repurchase only a portion of real property as provided in subsection (1) of this section and ORS 35.400 (3), shall be in writing and shall include the price for repurchase as determined by the condemner, including an itemization of the components thereof, pursuant to subsection (3) of this section. [1973 c.720 Â§3; 2003 c.14 Â§19]

Â Â Â Â Â  35.395 Change in period of use; notice; effect of failure to agree on change; review by court. (1) The period specified in an agreement or judgment as provided in ORS 35.385 may be changed as provided in this section, if the prior owner of the real property has not waived the right of repurchase and the condemner finds that it will be unable to use all or a portion of the real property for such purpose within the specified period and requires a reasonable extension of such period for the completion of its project on the real property.

Â Â Â Â Â  (2) Upon a finding under subsection (1) of this section, a condemner shall notify the prior owner or designated beneficiary of the requested change in period. The condemner shall negotiate with the prior owner or beneficiary on the requested change.

Â Â Â Â Â  (a) Notification under this subsection shall consist of mailing a letter by certified mail to the last address of the prior owner or the designated beneficiary of the owner as shown in the agreement or judgment whereby the real property was acquired or the address subsequently supplied by such owner or beneficiary. If no response has been received by the condemner within 60 days after receipt of notice by the owner or designated beneficiary, all the rights of the owner or designated beneficiary under ORS 35.385 to 35.415 shall be considered waived.

Â Â Â Â Â  (b) If the condemner cannot locate the prior owner or the designated beneficiary of the owner at the last-known address of the owner or the designated beneficiary, notice may be effected by publication. The publication shall be made in a newspaper published in the county where the property is located, or if no newspaper is published in the county, then in a newspaper designated as being most likely to give notice to the prior owner or the beneficiary of the prior owner. The newspaper utilized shall meet the requirements of ORS 193.020. The notice shall contain the name of the public project, a general description of the location of the property, the change in purpose or extension of time desired by the condemner and a time within which the owner or the beneficiary of the owner must respond to the notice. The notice shall be published not less than once each week for four weeks. The publication of notice may be directed to one or more owners or beneficiaries affected by the same project. If no response is received by the condemner within 10 days after the date of the last publication of notice, all rights of the prior owner or designated beneficiary shall be considered waived.

Â Â Â Â Â  (3) If, after negotiation, the prior owner or beneficiary and the condemner agree on the proposed change in period, the period as changed shall, for the purposes of ORS 35.385 to 35.415, be considered the period as specified in the agreement or judgment under ORS 35.385. In the case of real property acquired by a condemner by judgment under ORS 35.325, the condemner shall notify the court by which the judgment was given of the agreed upon change in period and the court shall modify such judgment accordingly.

Â Â Â Â Â  (4) If the prior owner or beneficiary and the condemner cannot, after negotiation, agree on the proposed change in period, the condemner may:

Â Â Â Â Â  (a) In the case of real property acquired by an agreement under ORS 35.235 (1), petition the circuit court for the county within which such real property is situated for a hearing to determine whether the proposed change in period is reasonable and necessary in the public interest; or

Â Â Â Â Â  (b) In the case of real property acquired by a judgment given under ORS 35.325, petition the court by which such judgment was given for a hearing to determine whether it is reasonable and necessary in the public interest to modify such judgment to permit the proposed change in period. The condemner in its petition may include as parties and serve all or any owners and designated beneficiaries whose property is affected by the same project.

Â Â Â Â Â  (5) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is reasonable and necessary in the public interest, the court shall grant such change. For the purposes of ORS 35.385 to 35.415, a period as changed by the court shall be considered the period specified in the agreement or judgment described in ORS 35.385. For the purposes of this subsection, the resolution or ordinance of the condemner is presumptive evidence that the change in period proposed by the condemner is reasonable and necessary in the public interest.

Â Â Â Â Â  (6) If, after a hearing under subsection (4) of this section, the court finds that the proposed change in period is unreasonable or not necessary in the public interest, the court shall deny the requested change. In such case, the terms of the original agreement or judgment shall control for the purpose of the exercise of the right of repurchase under ORS 35.385 to 35.415. [1973 c.720 Â§4]

Â Â Â Â Â  35.400 Designation of person to exercise right of repurchase; effect of failure to designate; offer to repurchase; acceptance; notice; determination of price. (1) At the time of entering into an agreement pursuant to ORS 35.385 (1) for the acquisition of real property by a condemner or prior to the time of giving judgment for the acquisition of real property by a condemner under ORS 35.325, the owner of the real property to be acquired may, if such owner has not waived the right of repurchase under ORS 35.385 to 35.415, designate a person to exercise such right of repurchase. Such designation shall constitute an assignment of the right of the owner of such property to exercise the right of repurchase otherwise available under ORS 35.385 to 35.415. The name and address of the person so designated shall be included in such agreement or judgment. Such owners and designated beneficiaries shall also notify the condemner in writing of any change of address so that their respective current addresses shall be of record with the condemner. The person so designated may not assign or transfer the right of repurchase.

Â Â Â Â Â  (2) If an owner of real property to be acquired by a condemner does not designate a person to exercise the right of repurchase under ORS 35.385 to 35.415 and such owner has not waived such right of repurchase, only the owner may exercise the right of repurchase under ORS 35.385 to 35.415. If such owner dies while real property is still subject to a right of repurchase by the owner, the personal representative of such ownerÂs estate may act as the owner to exercise the right of repurchase with respect to such property on behalf of the estate of the owner at any time prior to the discharge of the personal representative under ORS 116.213.

Â Â Â Â Â  (3) Upon receipt from a condemner of an offer to repurchase any real property or portion thereof in accordance with ORS 35.385 to 35.415:

Â Â Â Â Â  (a) In the case of an offer to repurchase the entire parcel of real property to which ORS 35.385 applies, if the owner or beneficiary of such right of repurchase does not accept such offer within 30 days, the right of repurchase is terminated and the condemner may use and dispose of such property or portion as otherwise provided by law.

Â Â Â Â Â  (b) In the case of an offer to repurchase only a portion of a parcel of real property to which ORS 35.385 applies, the owner or beneficiary of such right of repurchase may:

Â Â Â Â Â  (A) Accept such offer within 30 days; or

Â Â Â Â Â  (B) Notify the condemner within 30 days of the desire of the owner or beneficiary to exercise such right, but refuse to accept the price established by the condemner in the offer to repurchase made pursuant to ORS 35.390 (4).

Â Â Â Â Â  (c) If the owner or beneficiary of the right of repurchase fails to timely notify the condemner pursuant to either paragraph (b)(A) or (B) of this subsection, the right of repurchase is terminated and the condemner may use or dispose of such portion of property as otherwise provided by law.

Â Â Â Â Â  (d) If timely notice of intent to exercise the right of repurchase is given by the owner or beneficiary as provided by paragraph (b)(B) of this subsection, the owner or beneficiary must within 60 days thereafter commence an action, in the court in which the original action by the condemner to acquire such real property was commenced, to determine the sole issue of the price to be paid upon such repurchase, pursuant to the provisions of ORS 35.390 (3). Failure to commence such an action within such 60-day period shall void such notice of intention to exercise repurchase for the purposes of paragraph (c) of this subsection.

Â Â Â Â Â  (A) Upon the determination of the price for repurchase by the court or jury, the court shall give judgment vesting title to the property in the owner or the beneficiary, conditioned upon payment into court of the assessed price by the owner or beneficiary within 90 days after the date of the judgment; and upon the making of such payment, the judgment shall become effective to convey the property and the right of possession thereof to the owner or beneficiary. Failure to make such payment into court within 90 days of the date of the judgment shall void the notice of intent to exercise the right of repurchase for the purposes of paragraph (c) of this subsection, and the judgment shall be withdrawn by the court.

Â Â Â Â Â  (B) If the price determined pursuant to the provisions of this paragraph is less than the price established by the condemner in its written offer to repurchase, the costs and disbursements of the owner or beneficiary, as specified in ORS 35.335 and 35.346, shall be taxed by the clerk; and the judgment rendered shall reflect such costs and disbursements only as an offset against the price to be paid into court by the owner or beneficiary. [1973 c.720 Â§5]

Â Â Â Â Â  35.405 Designation of person to exercise right of repurchase by multiple owners. Notwithstanding any other provision of ORS 35.385 to 35.415, in any instance in which ORS 35.385 applies, where the agreement by which the condemner acquired the property is executed by more than one person exclusive of the condemner, or where the judgment given in a condemnation action by which the condemner acquired the property includes more than one named defendant, all such persons executing such agreement, or all such named defendants must designate one person to act as beneficiary in the exercise of the right of repurchase, unless all such persons executing such agreement, or all such named defendants, waive such right of repurchase as provided in ORS 35.385 to 35.415. Such designated beneficiary thereafter shall exclusively have and exclusively may exercise all rights, remedies and obligations provided in ORS 35.385 to 35.415. [1973 c.720 Â§6]

Â Â Â Â Â  35.410 Right to contest change in public purpose use; notice of proposed change. A prior owner of real property acquired pursuant to an agreement entered into under ORS 35.385 (1) or a judgment given under ORS 35.235 and 35.385 (2), whichever applies, or the designated beneficiary of such owner, may contest any proposed change by the condemner in the public purpose for which such real property was acquired in the manner provided for contesting a change in the period specified for the use of such real property by the condemner under ORS 35.395 (4). The resolution or ordinance of the condemner is presumptive evidence that a proposed change of use proposed by the condemner is reasonable and necessary in the public interest. Each condemner proposing any such change in public purpose shall notify each such owner or designated beneficiary of such proposed change and the reasons therefor in the manner provided in ORS 35.395 (2) for notification of a proposed change in the period specified for use of such real property by the condemner. Each such notice shall be mailed to the most recent address of the owner or designated beneficiary of record with the condemner. [1973 c.720 Â§7]

Â Â Â Â Â  35.415 Application of ORS 35.385 to 35.415. (1) ORS 35.385 to 35.415 apply only to property acquired after the filing of a complaint pursuant to a resolution or ordinance adopted as provided in ORS 35.235 (1) on or after October 5, 1973, and for which a condemnation action is commenced on or after October 5, 1973.

Â Â Â Â Â  (2) Notwithstanding ORS 35.375, ORS 35.385 to 35.415 apply to real property acquired by a county pursuant to ORS chapter 368.

Â Â Â Â Â  (3) ORS 35.385 to 35.415 shall not apply to any real property acquired under ORS 35.385 (1) and (2) after the date the real property is used for the purpose for which it was acquired nor shall ORS 35.385 to 35.415 apply to any tract of real property where the compensation and damages paid to the owner is less than $1,000. [1973 c.720 Â§8; 1981 c.153 Â§53]

RELOCATION OF DISPLACED PERSONS

Â Â Â Â Â  35.500 Definitions for ORS 35.500 to 35.530. As used in ORS 35.500 to 35.530:

Â Â Â Â Â  (1) ÂDisplaced personÂ means any person who moves, or is required to move the personÂs residence and personal property incident thereto, or the personÂs business or farm operation as a result of:

Â Â Â Â Â  (a) Acquisition of the real property, in whole or in part, by a public entity; or

Â Â Â Â Â  (b) Receipt of a written order by such person from a public entity to vacate the property for public use.

Â Â Â Â Â  (2) ÂFederal ActÂ means the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (P.L. 91-646, 42 U.S.C. 4601 et seq.) as in effect on January 1, 2003.

Â Â Â Â Â  (3) ÂPublic entityÂ includes the state, a county, a city, a consolidated city-county as defined in ORS 199.705 (1), a district, public authority, public agency and any other political subdivision or public corporation in the state when acquiring real property or any interest therein for public use. ÂPublic entityÂ also includes a private corporation that has the power to exercise the right of eminent domain.

Â Â Â Â Â  (4) ÂPublic useÂ means a use for which real property may be acquired by a public entity as provided by law.

Â Â Â Â Â  (5) ÂReal propertyÂ or any interest therein includes tenements and hereditaments, and includes every interest, freehold and chattel, legal and equitable, present and future, vested and contingent, in such tenements and hereditaments. [Formerly 281.045]

Â Â Â Â Â  35.505 Relocation within neighborhood; notice prior to move; costs and allowances. (1) A public entity undertaking urban renewal or neighborhood development shall make all reasonable efforts to insure that all displaced persons shall have the option to relocate within their urban renewal or development neighborhood or area and shall not be displaced, except temporarily as required by emergency, until appropriate residential units shall become available to them within their neighborhood or area and within their financial means.

Â Â Â Â Â  (2) Except as required by emergency, no displaced person shall be required to move from any real property without first having written notice from the public entity at least 90 days prior to the date by which the move is required. In no case shall any displaced person be required to move until the public entity notifies the person in writing of all costs and allowances to which such person may become entitled under federal, state or local law. [Formerly 281.055]

Â Â Â Â Â  35.510 Duties of public entities acquiring real property. Whenever any program or project is undertaken by a public entity which program or project will result in the acquisition of real property, notwithstanding any other statute, charter, ordinance, or rule or regulation, the public entity shall:

Â Â Â Â Â  (1) Provide fair and reasonable relocation payments and assistance to or for displaced persons as provided under sections 202, 203, 204 and 206 of the Federal Act;

Â Â Â Â Â  (2) Provide relocation assistance programs offering to displaced persons and others occupying property immediately adjacent to the real property acquired the services described in section 205 of the Federal Act on the conditions prescribed therein;

Â Â Â Â Â  (3) In acquiring the real property, be guided by the land acquisition policies in sections 301 and 302 of the Federal Act;

Â Â Â Â Â  (4) Pay or reimburse property owners for necessary expenses as specified in sections 303 and 304 of the Federal Act;

Â Â Â Â Â  (5) Share costs of providing payments and assistance with the federal government in the manner and to the extent required by sections 211 (a) and (b) of the Federal Act; and

Â Â Â Â Â  (6) Appoint such officers, enter into such contracts, utilize federal funds for planning and providing comparable replacement housing and take such other actions as may be necessary to comply with the conditions and requirements of the Federal Act. [Formerly 281.060]

Â Â Â Â Â  35.515 Required disclosures for business and farm operations. To be eligible for the payment authorized by ORS 35.510, a business or farm operation must make its state income tax returns and its financial statements and accounting records available for audit for confidential use to determine the payment authorized. [Formerly 281.070]

Â Â Â Â Â  35.520 Decision on benefits; hearing; review. Any person who applies for relocation benefits or assistance under ORS 35.510 shall receive the public entityÂs written decision on the application, which shall include the statement of any amount awarded, the statutory basis for the award and the statement of any finding of fact that the public entity made in arriving at its decision. A person aggrieved by the decision shall be entitled to a hearing substantially of the character required by ORS 183.413 to 183.470, unless federal, state or local law provides otherwise. Notice required by ORS 183.415 must be served within 180 days of the receipt of the written decision by the aggrieved party. The decision of the public entity shall be reviewable pursuant to ORS 183.480. [Formerly 281.085; 2007 c.288 Â§5]

Â Â Â Â Â  35.525 Construction. Nothing in ORS 35.510, 35.515 or 35.520 shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to May 7, 1971. [Formerly 281.090]

Â Â Â Â Â  35.530 Federal law controls. If a public entity is receiving federal financial assistance and is thereby required to comply with applicable federal laws and regulations relating to relocation assistance, such federal laws and regulations shall control should there be any conflict with ORS 35.500 to 35.530. [Formerly 281.105]

CONDEMNATION BY STATE

Â Â Â Â Â  35.550 Definitions for ORS 35.550 to 35.575. As used in ORS 35.550 to 35.575:

Â Â Â Â Â  (1) ÂPropertyÂ means real property, water, watercourses, and water and riparian rights, or any right or interest therein.

Â Â Â Â Â  (2) ÂBoardÂ means:

Â Â Â Â Â  (a) The state board of commissioners, trustees, or other state board, having direction of the state department or institution for which the property is desired; or

Â Â Â Â Â  (b) The Department of State Lands, if there is no other state board for the department or institution for which the property is sought to be acquired. [Formerly 281.210]

Â Â Â Â Â  35.555 Determination of necessity; suit by Attorney General. Whenever the state requires property for any public use, the necessity for the acquisition to be decided and declared in the first instance by the board, if the board and the owner of such property cannot agree upon the price to be paid for the amount of or interest in the property required for such public use, and the damages for the taking thereof, the board may request the Attorney General to, and the Attorney General shall when so requested, commence and prosecute in any court of competent jurisdiction in the name of the State of Oregon any necessary or appropriate suit, action or proceeding for the condemnation of the amount of or interest in the property required for such purposes and for the assessment of the damages for the taking thereof. [Formerly 281.220]

Â Â Â Â Â  35.560 Action by district attorney. The district attorney of the judicial district in which the property to be condemned lies shall:

Â Â Â Â Â  (1) Commence and prosecute the suit, action or proceeding in the circuit court of such district, when requested by the board; or

Â Â Â Â Â  (2) Aid the Attorney General in so doing in any manner requested by the Attorney General. [Formerly 281.230]

Â Â Â Â Â  35.565 Procedure for condemnation. The procedure in the suit, action or proceeding referred to in ORS 35.555 or 35.560 shall be, as far as applicable, the procedure prescribed by law for the condemnation of lands or rights of way by public corporations or quasi-public corporations for public use or for corporate purposes. [Formerly 281.240]

Â Â Â Â Â  35.570 Payment of expenses of proceeding, value and damages. The expenses of the condemnation proceeding, the value of the property, and the damages for the taking thereof, shall be paid out of the funds provided for the department or institution for which the property is acquired in the same manner as other expenses for like purposes of such department or institution are paid. If no funds have been provided out of which the same can be paid, payment shall be made out of any funds in the treasury not otherwise appropriated, and the Oregon Department of Administrative Services is authorized to draw a warrant on the treasurer therefor. [Formerly 281.250]

Â Â Â Â Â  35.575 Precondemnation compensation not required. ORS 35.550 to 35.575 do not require the state to make or tender compensation prior to condemning and taking possession of the lands or property. [Formerly 281.260]

CONDEMNATION OF PROPERTY ADJOINING PROPOSED ROADWAYS

Â Â Â Â Â  35.600 Application. ORS 35.600 to 35.625 apply to all condemners other than the state. [Formerly 281.505]

Â Â Â Â Â  35.605 Authorization to acquire adjoining property for roadways. (1) Every condemner having the right to purchase, acquire, enter upon and appropriate land and property for establishing, laying out, widening, enlarging or extending roads, streets or highways, may purchase, acquire, enter upon and appropriate, in or in connection with establishing, laying out, widening, enlarging or extending roads, streets or highways, land and property immediately adjoining the proposed boundaries of such roads, streets or highways.

Â Â Â Â Â  (2) The authority conferred by subsection (1) of this section does not extend to the purchase, acquisition, entering upon or appropriation of any adjoining land or property situate more than 100 feet distant from or beyond the proposed boundaries of any such road, street or highway, or of any such adjoining land or property that constitutes the whole or any part of a platted lot or tract of rectangular shape and having an area of 5,000 square feet or more and its shorter dimension not less than 50 feet in length, or that constitutes the whole or any part of any tract of land in common ownership of like shape and having like minimum area and dimensions. [Formerly 281.510]

Â Â Â Â Â  35.610 Ordinance or resolution required. Before the right to purchase, acquire, enter upon and appropriate any adjoining land or property under ORS 35.605 is exercised by any condemner, the governing body shall by appropriate ordinance or resolution describe the land to be purchased, acquired, entered upon or appropriated, and shall further determine that the appropriation of such land is reasonably necessary to protect the full use and enjoyment by the public of the road, street or highway. [Formerly 281.520]

Â Â Â Â Â  35.615 Restrictions on future use of property acquired adjacent to roadway. After an appropriation of land and property authorized by ORS 35.605 has been made, the land and property so appropriated adjoining the boundaries of any road, street or highway and not actually occupied by the road, street or highway, may, by appropriate ordinance or resolution, be declared subject to and burdened with the restrictions upon the future use and occupation thereof that are considered necessary for protecting the full use and enjoyment by the public of the road, street or highway. Such land and property may thereafter be sold by the condemner subject to the declared restrictions and the proceeds of the sale applied and accounted for as may be provided by the charter, charter ordinances or ordinances of, or law governing the condemner. The deed or other conveyance of such land and property shall contain the restrictions and all such land and property shall be sold, burdened with and subject to the restrictions. [Formerly 281.530]

Â Â Â Â Â  35.620 Acquisition of land adjoining road boundaries declared necessary. The purchase, acquisition, entering upon and appropriation of lands and property immediately adjoining the boundaries of roads, streets or highways, as defined and limited in, and to the extent authorized by, ORS 35.600 to 35.625 is declared to be necessary for the development and welfare of the state and its inhabitants and to be a public use. [Formerly 281.540]

Â Â Â Â Â  35.625 Procedure to ascertain compensation and damages. If private property is appropriated for the public use as authorized by ORS 35.605, and the compensation and damages arising from the appropriation cannot be agreed upon, the appropriation shall be made and the compensation and damages shall be considered, ascertained, determined, awarded and paid in the manner provided by this chapter. [Formerly 281.550]

_______________



Chapter 36

Chapter 36 Â Mediation and Arbitration

2007 EDITION

MEDIATION AND ARBITRATION

SPECIAL ACTIONS AND PROCEEDINGS

DISPUTE RESOLUTION

(Generally)

36.100Â Â Â Â Â Â  Policy for ORS 36.100 to 36.238

36.105Â Â Â Â Â Â  Declaration of purpose of ORS 36.100 to 36.238

36.110Â Â Â Â Â Â  Definitions for ORS 36.100 to 36.238

(Dispute Resolution Programs)

36.135Â Â Â Â Â Â  Review of dispute resolution programs; suspension or termination of funding

36.145Â Â Â Â Â Â  Dispute Resolution Account

36.150Â Â Â Â Â Â  Additional funding

36.155Â Â Â Â Â Â  Grants for dispute resolution services in counties; rules

36.160Â Â Â Â Â Â  Participation by counties; notice; contents; effect of failure to give notice

36.165Â Â Â Â Â Â  Termination of county participation

36.170Â Â Â Â Â Â  Surcharge on appearance fees

(Program Standards)

36.175Â Â Â Â Â Â  Rules for administration of dispute resolution programs

(Dispute Resolution for Public Bodies)

36.179Â Â Â Â Â Â  Mediation and other alternative dispute resolution services for public bodies

(Mediation in Civil Cases)

36.185Â Â Â Â Â Â  Referral of civil dispute to mediation; objection; information to parties

36.190Â Â Â Â Â Â  Stipulation to mediation; selection of mediator; stay of proceedings

36.195Â Â Â Â Â Â  Presence of attorney; authority and duties of mediator; notice to court at completion of mediation

36.200Â Â Â Â Â Â  Mediation panels; qualification; procedure for selecting mediator

(Liability of Mediators and Programs)

36.210Â Â Â Â Â Â  Liability of mediators and programs

(Confidentiality of Mediation Communications and Agreements)

36.220Â Â Â Â Â Â  Confidentiality of mediation communications and agreements; exceptions

36.222Â Â Â Â Â Â  Admissibility and disclosure of mediation communications and agreements in subsequent adjudicatory proceedings

36.224Â Â Â Â Â Â  State agencies; confidentiality of mediation communications; rules

36.226Â Â Â Â Â Â  Public bodies other than state agencies; confidentiality of mediation communications

36.228Â Â Â Â Â Â  Mediations in which two or more public bodies are parties

36.230Â Â Â Â Â Â  Public bodies; confidentiality of mediation agreements

36.232Â Â Â Â Â Â  Disclosures allowed for reporting, research, training and educational purposes

36.234Â Â Â Â Â Â  Parties to mediation

36.236Â Â Â Â Â Â  Effect on other laws

36.238Â Â Â Â Â Â  Application of ORS 36.210 and 36.220 to 36.238

MEDIATION OF FORECLOSURE OF AGRICULTURAL PROPERTY

36.250Â Â Â Â Â Â  Definitions for ORS 36.250 to 36.270

36.252Â Â Â Â Â Â  Director of Agriculture or designee to serve as agricultural mediation service coordinator; rules

36.254Â Â Â Â Â Â  Contracts for mediation services

36.256Â Â Â Â Â Â  Request for mediation services; eligibility; form of request; response

36.258Â Â Â Â Â Â  Qualification, duties and authority of mediator

36.260Â Â Â Â Â Â  Mediation agreement; effect of agreement

36.262Â Â Â Â Â Â  Confidentiality of mediation materials

36.264Â Â Â Â Â Â  Civil immunity for mediators and mediation services

36.266Â Â Â Â Â Â  Suspension of court proceedings during mediation; dismissal of action

36.268Â Â Â Â Â Â  Provision of mediation services contingent on funding

36.270Â Â Â Â Â Â  Utilization of mediation program for other disputes

COURT ARBITRATION PROGRAM

36.400Â Â Â Â Â Â  Mandatory arbitration programs

36.405Â Â Â Â Â Â  Referral to mandatory arbitration; exemptions

36.410Â Â Â Â Â Â  Stipulation for arbitration; conditions; relief

36.415Â Â Â Â Â Â  Arbitration after waiver of amount of claim exceeding $50,000; motion for referral to arbitration

36.420Â Â Â Â Â Â  Notice of arbitration hearing; open proceeding; compensation and expenses

36.425Â Â Â Â Â Â  Filing of decision and award; notice of appeal; trial de novo; attorney fees and costs; effect of arbitration decision and award

OREGON
INTERNATIONAL COMMERCIAL ARBITRATION AND CONCILIATION ACT

36.450Â Â Â Â Â Â  Definitions for ORS 36.450 to 36.558

36.452Â Â Â Â Â Â  Policy

36.454Â Â Â Â Â Â  Application of ORS 36.450 to 36.558; when arbitration or conciliation agreement is international; validity of written agreements

36.456Â Â Â Â Â Â  Construction of ORS 36.450 to 36.558

36.458Â Â Â Â Â Â  When written communication considered to have been received

36.460Â Â Â Â Â Â  Waiver of objection to arbitration

36.462Â Â Â Â Â Â  Prohibition on intervention by court

36.464Â Â Â Â Â Â  Venue

36.466Â Â Â Â Â Â  Arbitration agreements to be in writing

36.468Â Â Â Â Â Â  Application to stay judicial proceedings and compel arbitration

36.470Â Â Â Â Â Â  Interim judicial relief; factors considered by court; determination of arbitral tribunalÂs jurisdiction

36.472Â Â Â Â Â Â  Number of arbitrators

36.474Â Â Â Â Â Â  Procedure for appointment of arbitrators; appointment by circuit court

36.476Â Â Â Â Â Â  Disclosure by proposed arbitrators and conciliators; waiver of disclosure; grounds for challenge

36.478Â Â Â Â Â Â  Procedure for challenging arbitrator

36.480Â Â Â Â Â Â  Withdrawal of arbitrator; termination of mandate

36.482Â Â Â Â Â Â  Substitute arbitrator; effect of substitution

36.484Â Â Â Â Â Â  Arbitral tribunal may rule on own jurisdiction; time for raising issue of jurisdiction; review by circuit court

36.486Â Â Â Â Â Â  Interim measures of protection ordered by arbitral tribunal; security

36.488Â Â Â Â Â Â  Fairness in proceedings

36.490Â Â Â Â Â Â  Procedures subject to agreement by parties; procedure in absence of agreement

36.492Â Â Â Â Â Â  Place of arbitration

36.494Â Â Â Â Â Â  Commencement of arbitral proceedings

36.496Â Â Â Â Â Â  Language used in proceedings

36.498Â Â Â Â Â Â  Contents of statements by claimant and respondent; amendment or supplement

36.500Â Â Â Â Â Â  Oral hearing; notice; discovery

36.502Â Â Â Â Â Â  Effect of failure to make required statement or to appear at oral hearing

36.504Â Â Â Â Â Â  Appointment of experts

36.506Â Â Â Â Â Â  Circuit court assistance in taking evidence; circuit court authorized to enter certain orders upon application

36.508Â Â Â Â Â Â  Choice of laws

36.510Â Â Â Â Â Â  Decision of arbitral tribunal

36.512Â Â Â Â Â Â  Settlement

36.514Â Â Â Â Â Â  Arbitral award; contents; interim award; award for costs of arbitration

36.516Â Â Â Â Â Â  Termination of arbitral proceedings

36.518Â Â Â Â Â Â  Correction of errors in award; interpretation of award; additional award

36.520Â Â Â Â Â Â  Setting aside award; grounds; time for application; circuit court fees

36.522Â Â Â Â Â Â  Enforcement of award; procedure; fee; entry of judgment

36.524Â Â Â Â Â Â  Grounds for refusal to enforce award; fee

36.526Â Â Â Â Â Â  Provisions to be interpreted in good faith

36.528Â Â Â Â Â Â  Policy to encourage conciliation

36.530Â Â Â Â Â Â  Guiding principles of conciliators

36.532Â Â Â Â Â Â  Manner of conducting conciliation proceedings

36.534Â Â Â Â Â Â  Draft conciliation settlement

36.536Â Â Â Â Â Â  Prohibition on use of statements, admissions or documents arising out of conciliation proceedings

36.538Â Â Â Â Â Â  Conciliation to act as stay of other proceedings; tolling of limitation periods during conciliation

36.540Â Â Â Â Â Â  Termination of conciliation proceedings

36.542Â Â Â Â Â Â  Conciliator not to be arbitrator or take part in arbitral or judicial proceedings

36.544Â Â Â Â Â Â  Submission to conciliation not waiver

36.546Â Â Â Â Â Â  Conciliation agreement to be treated as arbitral award

36.548Â Â Â Â Â Â  Costs of conciliation proceedings

36.550Â Â Â Â Â Â  Payment of costs

36.552Â Â Â Â Â Â  Effect of conciliation on jurisdiction of courts

36.554Â Â Â Â Â Â  Immunities

36.556Â Â Â Â Â Â  Severability

36.558Â Â Â Â Â Â  Short title

UNIFORM ARBITRATION ACT

36.600Â Â Â Â Â Â  Definitions

36.605Â Â Â Â Â Â  Notice

36.610Â Â Â Â Â Â  Effect of agreement to arbitrate; nonwaivable provisions

36.615Â Â Â Â Â Â  Application for judicial relief; fees

36.620Â Â Â Â Â Â  Validity of agreement to arbitrate

36.625Â Â Â Â Â Â  Petition to compel or stay arbitration

36.630Â Â Â Â Â Â  Provisional remedies

36.635Â Â Â Â Â Â  Initiation of arbitration

36.640Â Â Â Â Â Â  Consolidation of separate arbitration proceedings

36.645Â Â Â Â Â Â  Appointment of arbitrator; service as neutral arbitrator

36.650Â Â Â Â Â Â  Disclosure by arbitrator

36.655Â Â Â Â Â Â  Action by majority

36.660Â Â Â Â Â Â  Immunity of arbitrator; competency to testify; attorney fees and costs

36.665Â Â Â Â Â Â  Arbitration process

36.670Â Â Â Â Â Â  Representation by a lawyer; representation of legal or commercial entities

36.675Â Â Â Â Â Â  Witnesses; subpoenas; depositions; discovery

36.680Â Â Â Â Â Â  Judicial enforcement of preaward ruling by arbitrator

36.685Â Â Â Â Â Â  Award

36.690Â Â Â Â Â Â  Change of award by arbitrator

36.695Â Â Â Â Â Â  Remedies; fees and expenses of arbitration proceeding

36.700Â Â Â Â Â Â  Confirmation of award

36.705Â Â Â Â Â Â  Vacating award

36.710Â Â Â Â Â Â  Modification or correction of award

36.715Â Â Â Â Â Â  Judgment on award; attorney fees and litigation expenses

36.720Â Â Â Â Â Â  Jurisdiction

36.725Â Â Â Â Â Â  Venue

36.730Â Â Â Â Â Â  Appeals

36.735Â Â Â Â Â Â  Uniformity of application and construction

36.740Â Â Â Â Â Â  Relationship to electronic signatures in Global and National Commerce Act

DISPUTE RESOLUTION

(Generally)

Â Â Â Â Â  36.100 Policy for ORS 36.100 to 36.238. It is the policy and purpose of ORS 36.100 to 36.238 that, when two or more persons cannot settle a dispute directly between themselves, it is preferable that the disputants be encouraged and assisted to resolve their dispute with the assistance of a trusted and competent third party mediator, whenever possible, rather than the dispute remaining unresolved or resulting in litigation. [1989 c.718 Â§1; 2003 c.791 Â§9]

Â Â Â Â Â  36.105 Declaration of purpose of ORS 36.100 to 36.238. The Legislative Assembly declares that it is the purpose of ORS 36.100 to 36.238 to:

Â Â Â Â Â  (1) Foster the development of community-based programs that will assist citizens in resolving disputes and developing skills in conflict resolution;

Â Â Â Â Â  (2) Allow flexible and diverse programs to be developed in this state, to meet specific needs in local areas and to benefit this state as a whole through experiments using a variety of models of peaceful dispute resolution;

Â Â Â Â Â  (3) Find alternative methods for addressing the needs of crime victims in criminal cases when those cases are either not prosecuted for lack of funds or can be more efficiently handled outside the courts;

Â Â Â Â Â  (4) Provide a method to evaluate the effect of dispute resolution programs on communities, local governments, the justice system and state agencies;

Â Â Â Â Â  (5) Encourage the development and use of mediation panels for resolution of civil litigation disputes;

Â Â Â Â Â  (6) Foster the development or expansion of integrated, flexible and diverse state agency programs that involve state and local agencies and the public and that provide for use of alternative means of dispute resolution pursuant to ORS 183.502; and

Â Â Â Â Â  (7) Foster efforts to integrate community, judicial and state agency dispute resolution programs. [1989 c.718 Â§2; 1997 c.706 Â§3; 2003 c.791 Â§10]

Â Â Â Â Â  36.110 Definitions for ORS 36.100 to 36.238. As used in ORS 36.100 to 36.238:

Â Â Â Â Â  (1) ÂArbitrationÂ means any arbitration whether or not administered by a permanent arbitral institution.

Â Â Â Â Â  (2) ÂDeanÂ means the Dean of the University of Oregon School of Law.

Â Â Â Â Â  (3) ÂDispute resolution programÂ means an entity that receives a grant under ORS 36.155 to provide dispute resolution services.

Â Â Â Â Â  (4) ÂDispute resolution servicesÂ includes but is not limited to mediation, conciliation and arbitration.

Â Â Â Â Â  (5) ÂMediationÂ means a process in which a mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

Â Â Â Â Â  (6) ÂMediation agreementÂ means an agreement arising out of a mediation, including any term or condition of the agreement.

Â Â Â Â Â  (7) ÂMediation communicationsÂ means:

Â Â Â Â Â  (a) All communications that are made, in the course of or in connection with a mediation, to a mediator, a mediation program or a party to, or any other person present at, the mediation proceedings; and

Â Â Â Â Â  (b) All memoranda, work products, documents and other materials, including any draft mediation agreement, that are prepared for or submitted in the course of or in connection with a mediation or by a mediator, a mediation program or a party to, or any other person present at, mediation proceedings.

Â Â Â Â Â  (8) ÂMediation programÂ means a program through which mediation is made available and includes the director, agents and employees of the program.

Â Â Â Â Â  (9) ÂMediatorÂ means a third party who performs mediation. ÂMediatorÂ includes agents and employees of the mediator or mediation program and any judge conducting a case settlement conference.

Â Â Â Â Â  (10) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (11) ÂState agencyÂ means any state officer, board, commission, bureau, department, or division thereof, in the executive branch of state government. [1989 c.718 Â§3; 1997 c.670 Â§11; 2003 c.791 Â§Â§11,11a; 2005 c.817 Â§3]

(Dispute Resolution Programs)

Â Â Â Â Â  36.115 [1989 c.718 Â§4; 1991 c.538 Â§1; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.120 [1989 c.718 Â§5; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.125 [1989 c.718 Â§6; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.130 [1989 c.718 Â§7; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.135 Review of dispute resolution programs; suspension or termination of funding. The Dean of the University of Oregon School of Law shall periodically review dispute resolution programs in this state. If the dean determines that there are reasonable grounds to believe that a program is not in substantial compliance with the standards and guidelines adopted under ORS 36.175, the dean may suspend or terminate the funding of the program under ORS 36.155 and recover any unexpended funds or improperly expended funds from the program. [1989 c.718 Â§8; 1995 c.781 Â§31; 2003 c.791 Â§12; 2005 c.817 Â§4]

Â Â Â Â Â  36.140 [1989 c.718 Â§9; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.145 Dispute Resolution Account. The Dispute Resolution Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received under ORS 36.150 shall be deposited to the credit of the account. Notwithstanding the provisions of ORS 291.238, all moneys in the account are continuously appropriated to the Department of Higher Education for the purposes for which the moneys were made available and shall be expended in accordance with the terms and conditions upon which the moneys were made available. [1989 c.718 Â§10; 1997 c.801 Â§44; 2003 c.791 Â§Â§13,13a; 2005 c.817 Â§4a]

Â Â Â Â Â  36.150 Additional funding. The Department of Higher Education, on behalf of the Mark O. Hatfield School of Government and the University of Oregon School of Law, may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting or establishing dispute resolution programs in Oregon or to facilitate and assist the schools in carrying out the responsibilities of the schools under ORS 36.100 to 36.238 and 183.502. All moneys received by the Department of Higher Education under this section shall be deposited in the Dispute Resolution Account. [1989 c.718 Â§11; 2003 c.791 Â§15; 2005 c.817 Â§4b]

Â Â Â Â Â  36.155 Grants for dispute resolution services in counties; rules. The Dean of the University of Oregon School of Law shall award grants for the purpose of providing dispute resolution services in counties. Grants under this section shall be made from funds appropriated to the Department of Higher Education on behalf of the University of Oregon School of Law for distribution under this section. The State Board of Higher Education may adopt rules for the operation of the grant program. [1989 c.718 Â§12; 1991 c.538 Â§2; 1997 c.801 Â§41; 2001 c.581 Â§1; 2003 c.791 Â§16; 2005 c.817 Â§4c]

Â Â Â Â Â  36.160 Participation by counties; notice; contents; effect of failure to give notice. (1) To qualify for a grant under ORS 36.155, a county shall notify the Dean of the University of Oregon School of Law in accordance with the schedule established by rule by the dean. Such notification shall be by resolution of the appropriate board of county commissioners or, if the programs are to serve more than one county, by joint resolution. A county providing notice may select the dispute resolution programs to receive grants under ORS 36.155 for providing dispute resolution services within the county from among qualified dispute resolution programs.

Â Â Â Â Â  (2) The countyÂs notification to the dean must include a statement of agreement by the county to engage in a selection process and to select as the recipient of funding an entity capable of and willing to provide dispute resolution services according to the rules of the dean. The award of a grant is contingent upon the selection by the county of a qualified entity. The dean may provide consultation and technical assistance to a county to identify, develop and implement dispute resolution programs that meet the standards and guidelines adopted by the dean under ORS 36.175.

Â Â Â Â Â  (3) If a county does not issue a notification according to the schedule established by the dean, the dean may notify a county board of commissioners that the dean intends to make a grant to a dispute resolution program in the county. The dean may, after such notification, assume the countyÂs role under subsection (1) of this section unless the county gives the notice required by subsection (1) of this section. If the dean assumes the countyÂs role, the dean may contract with a qualified program for a two-year period. The county may, 90 days before the expiration of an agreement between a qualified program and the dean, notify the dean under subsection (1) of this section that the county intends to assume its role under subsection (1) of this section.

Â Â Â Â Â  (4) All dispute resolution programs identified for funding shall comply with the rules adopted under ORS 36.175.

Â Â Â Â Â  (5) All funded dispute resolution programs shall submit informational reports and statistics as required by the dean. [1989 c.718 Â§13; 1991 c.538 Â§3; 1995 c.515 Â§1; 1997 c.801 Â§43; 2003 c.791 Â§17; 2005 c.817 Â§4d]

Â Â Â Â Â  36.165 Termination of county participation. (1) Any county that receives a grant under ORS 36.155 may terminate its participation at the end of any month by delivering a resolution of its board of commissioners to the Dean of the University of Oregon School of Law not less than 180 days before the termination date.

Â Â Â Â Â  (2) If a county terminates its participation under ORS 36.160, the remaining portion of the grant made to the county under ORS 36.160 shall revert to the University of Oregon School of Law to be used as specified in ORS 36.155. [1989 c.718 Â§14; 2003 c.791 Â§18; 2005 c.817 Â§4e]

Â Â Â Â Â  36.170 Surcharge on appearance fees. (1) The clerks of the circuit courts shall collect a dispute resolution surcharge at the time a civil action, suit or proceeding is filed, including appeals. The surcharge shall be collected from a plaintiff or petitioner at the time the proceeding is filed. The surcharge shall be collected from a defendant or respondent upon making appearance. The amount of the surcharge shall be:

Â Â Â Â Â  (a) $9, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (1), 21.310 or any other filing fee not specifically provided for in this section.

Â Â Â Â Â  (b) $7, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2) or 105.130, or if the action is filed in the small claims department of circuit court and the amount or value claimed exceeds $1,500.

Â Â Â Â Â  (c) $5, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $3 if the action is filed in the small claims department of circuit court and the amount or value claimed does not exceed $1,500.

Â Â Â Â Â  (2) All surcharges collected under this section shall be deposited by the State Court Administrator into the State Treasury to the credit of the General Fund. [1989 c.718 Â§15; 1991 c.538 Â§4; 1991 c.790 Â§4; 1995 c.664 Â§77; 1995 c.666 Â§12; 1997 c.801 Â§Â§38,39; 2003 c.791 Â§18a; 2005 c.817 Â§4f]

Â Â Â Â Â  Note: The amendments to 36.170 by section 26, chapter 860, Oregon Laws 2007, apply to filings made in circuit courts on or after July 1, 2009. See section 27, chapter 860, Oregon Laws 2007. The text that applies on and after July 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  36.170. (1) The clerks of the circuit courts shall collect a dispute resolution surcharge at the time a civil action, suit or proceeding is filed, including appeals. The surcharge shall be collected from a plaintiff or petitioner at the time the proceeding is filed. The surcharge shall be collected from a defendant or respondent upon making appearance. The amount of the surcharge shall be:

Â Â Â Â Â  (a) $6, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (1), 21.310 or any other filing fee not specifically provided for in this section.

Â Â Â Â Â  (b) $5, if the action, suit or proceeding is subject to the filing fees established by ORS 21.110 (2) or 105.130, or if the action is filed in the small claims department of circuit court and the amount or value claimed exceeds $1,500.

Â Â Â Â Â  (c) $3, if the action, suit or proceeding is subject to the filing fees established by ORS 21.111.

Â Â Â Â Â  (d) $2, if the action is filed in the small claims department of circuit court and the amount or value claimed does not exceed $1,500.

Â Â Â Â Â  (2) All surcharges collected under this section shall be deposited by the State Court Administrator into the State Treasury to the credit of the General Fund.

(Program Standards)

Â Â Â Â Â  36.175 Rules for administration of dispute resolution programs. (1) The Dean of the University of Oregon School of Law shall adopt by rule:

Â Â Â Â Â  (a) Standards and guidelines for dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (b) Minimum reporting requirements for dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (c) Methods for evaluating dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (d) Minimum qualifications and training for persons conducting dispute resolution services in dispute resolution programs receiving grants under ORS 36.155;

Â Â Â Â Â  (e) Participating funds requirements, if any, for entities receiving grants under ORS 36.155;

Â Â Â Â Â  (f) Requirements, if any, for the payment by participants for services provided by a program receiving grants under ORS 36.155; and

Â Â Â Â Â  (g) Any other provisions or procedures for the administration of ORS 36.100 to 36.175.

Â Â Â Â Â  (2) This section does not apply to state agency dispute resolution programs. [1989 c.718 Â§16; 1997 c.706 Â§4; 2003 c.791 Â§19; 2005 c.817 Â§4g]

(Dispute Resolution for Public Bodies)

Â Â Â Â Â  36.179 Mediation and other alternative dispute resolution services for public bodies. The Mark O. Hatfield School of Government shall establish and operate a program to provide mediation and other alternative dispute resolution services to public bodies, as defined by ORS 174.109, and to persons who have disputes with public bodies, as defined by ORS 174.109. [2005 c.817 Â§11]

(Mediation in Civil Cases)

Â Â Â Â Â  36.180 [1989 c.718 Â§18; repealed by 2003 c.791 Â§33]

Â Â Â Â Â  36.185 Referral of civil dispute to mediation; objection; information to parties. After the appearance by all parties in any civil action, except proceedings under ORS 107.700 to 107.735 or 124.005 to 124.040, a judge of any circuit court may refer a civil dispute to mediation under the terms and conditions set forth in ORS 36.185 to 36.210. When a party to a case files a written objection to mediation with the court, the action shall be removed from mediation and proceed in a normal fashion. All civil disputants shall be provided with written information describing the mediation process, as provided or approved by the State Court Administrator, along with information on established court mediation opportunities. Filing parties shall be provided with this information at the time of filing a civil action. Responding parties shall be provided with this information by the filing party along with the initial service of filing documents upon the responding party. [1989 c.718 Â§19; 1993 c.327 Â§1; 1995 c.666 Â§13; 2003 c.791 Â§20]

Â Â Â Â Â  36.190 Stipulation to mediation; selection of mediator; stay of proceedings. (1) On written stipulation of all parties at any time prior to trial, the parties may elect to mediate their civil dispute under the terms and conditions of ORS 36.185 to 36.210.

Â Â Â Â Â  (2) Upon referral or election to mediate, the parties shall select a mediator by written stipulation or shall follow procedures for assignment of a mediator from the courtÂs panel of mediators.

Â Â Â Â Â  (3) During the period of any referred or elected mediation under ORS 36.185 to 36.210, all trial and discovery timelines and requirements shall be tolled and stayed as to the participants. Such tolling shall commence on the date of the referral or election to mediate and shall end on the date the court is notified in writing of the termination of the mediation by the mediator or one party requests the case be put back on the docket. All time limits and schedules shall be tolled, except that a judge shall have discretion to adhere to preexisting pretrial order dates, trial dates or dates relating to temporary relief. [1989 c.718 Â§20]

Â Â Â Â Â  36.195 Presence of attorney; authority and duties of mediator; notice to court at completion of mediation. (1) Unless otherwise agreed to in writing by the parties, the partiesÂ legal counsel shall not be present at any scheduled mediation sessions conducted under the provisions of ORS 36.100 to 36.175.

Â Â Â Â Â  (2) Attorneys and other persons who are not parties to a mediation may be included in mediation discussions at the mediatorÂs discretion, with the consent of the parties, for mediation held under the provisions of ORS 36.185 to 36.210.

Â Â Â Â Â  (3) The mediator, with the consent of the parties, may adopt appropriate rules to facilitate the resolution of the dispute and shall have discretion, with the consent of the parties, to suspend or continue mediation. The mediator may propose settlement terms either orally or in writing.

Â Â Â Â Â  (4) All court mediators shall encourage disputing parties to obtain individual legal advice and individual legal review of any mediated agreement prior to signing the agreement.

Â Â Â Â Â  (5) Within 10 judicial days of the completion of the mediation, the mediator shall notify the court whether an agreement has been reached by the parties. If the parties do not reach agreement, the mediator shall report that fact only to the court, but shall not make a recommendation as to resolution of the dispute without written consent of all parties or their legal counsel. The action shall then proceed in the normal fashion on either an expedited or regular pretrial list.

Â Â Â Â Â  (6) The court shall retain jurisdiction over a case selected for mediation and shall issue orders as it deems appropriate. [1989 c.718 Â§21]

Â Â Â Â Â  36.200 Mediation panels; qualification; procedure for selecting mediator. (1) A circuit court providing mediation referral under ORS 36.185 to 36.210 shall establish mediation panels. The mediators on such panels shall have such qualifications as established by rules adopted under ORS 1.002. Formal education in any particular field shall not be a prerequisite to serving as a mediator.

Â Â Â Â Â  (2) Unless instructed otherwise by the court, upon referral by the court to mediation, the clerk of the court shall select at least three individuals from the courtÂs panel of mediators and shall send their names to legal counsel for the parties, or to a party directly if not represented, with a request that each party state preferences within five judicial days. If timely objection is made to all of the individuals named, the court shall select some other individual from the mediator panel. Otherwise, the clerk, under the direction of the court, shall select as mediator one of the three individuals about whom no timely objection was made.

Â Â Â Â Â  (3) Upon the courtÂs or the partiesÂ own selection of a mediator, the clerk shall:

Â Â Â Â Â  (a) Notify the designated person of the assignment as mediator.

Â Â Â Â Â  (b) Provide the mediator with the names and addresses of the parties and their representatives and with copies of the order of assignment.

Â Â Â Â Â  (4) The parties to a dispute that is referred by the court to mediation may choose, at their option and expense, mediation services other than those suggested by the court, and entering into such private mediation services shall be subject to the same provisions of ORS 36.185 to 36.210.

Â Â Â Â Â  (5) Disputing parties in mediation shall be free, at their own expense, to retain jointly or individually, experts, attorneys, fact finders, arbitrators and other persons to assist the mediation, and all such dispute resolution efforts shall be subject to the protection of ORS 36.185 to 36.210. [1989 c.718 Â§22; 1993 c.327 Â§2; 2003 c.791 Â§21]

Â Â Â Â Â  36.205 [1989 c.718 Â§23; 1995 c.678 Â§1; repealed by 1997 c.670 Â§15]

(Liability of Mediators and Programs)

Â Â Â Â Â  36.210 Liability of mediators and programs. (1) Mediators, mediation programs and dispute resolution programs are not civilly liable for any act or omission done or made while engaged in efforts to assist or facilitate a mediation or in providing other dispute resolution services, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

Â Â Â Â Â  (2) Mediators, mediation programs and dispute resolution programs are not civilly liable for the disclosure of a confidential mediation communication unless the disclosure was made in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another.

Â Â Â Â Â  (3) The limitations on liability provided by this section apply to the officers, directors, employees and agents of mediation programs and dispute resolution programs. [1989 c.718 Â§24; 1995 c.678 Â§2; 1997 c.670 Â§12; 2001 c.72 Â§1; 2003 c.791 Â§Â§22,22a]

(Confidentiality of Mediation Communications and Agreements)

Â Â Â Â Â  36.220 Confidentiality of mediation communications and agreements; exceptions. (1) Except as provided in ORS 36.220 to 36.238:

Â Â Â Â Â  (a) Mediation communications are confidential and may not be disclosed to any other person.

Â Â Â Â Â  (b) The parties to a mediation may agree in writing that all or part of the mediation communications are not confidential.

Â Â Â Â Â  (2) Except as provided in ORS 36.220 to 36.238:

Â Â Â Â Â  (a) The terms of any mediation agreement are not confidential.

Â Â Â Â Â  (b) The parties to a mediation may agree that all or part of the terms of a mediation agreement are confidential.

Â Â Â Â Â  (3) Statements, memoranda, work products, documents and other materials, otherwise subject to discovery, that were not prepared specifically for use in a mediation, are not confidential.

Â Â Â Â Â  (4) Any document that, before its use in a mediation, was a public record as defined in ORS 192.410 remains subject to disclosure to the extent provided by ORS 192.410 to 192.505.

Â Â Â Â Â  (5) Any mediation communication relating to child abuse that is made to a person who is required to report child abuse under the provisions of ORS 419B.010 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 419B.010. Any mediation communication relating to elder abuse that is made to a person who is required to report elder abuse under the provisions of ORS 124.050 to 124.095 is not confidential to the extent that the person is required to report the communication under the provisions of ORS 124.050 to 124.095.

Â Â Â Â Â  (6) A mediation communication is not confidential if the mediator or a party to the mediation reasonably believes that disclosing the communication is necessary to prevent a party from committing a crime that is likely to result in death or substantial bodily injury to a specific person.

Â Â Â Â Â  (7) A party to a mediation may disclose confidential mediation communications to a person if the partyÂs communication with that person is privileged under ORS 40.010 to 40.585 or other provision of law. A party may disclose confidential mediation communications to any other person for the purpose of obtaining advice concerning the subject matter of the mediation, if all parties to the mediation so agree.

Â Â Â Â Â  (8) The confidentiality of mediation communications and agreements in a mediation in which a public body is a party, or in which a state agency is mediating a dispute as to which the state agency has regulatory authority, is subject to ORS 36.224, 36.226 and 36.230. [1997 c.670 Â§1]

Â Â Â Â Â  36.222 Admissibility and disclosure of mediation communications and agreements in subsequent adjudicatory proceedings. (1) Except as provided in ORS 36.220 to 36.238, mediation communications and mediation agreements that are confidential under ORS 36.220 to 36.238 are not admissible as evidence in any subsequent adjudicatory proceeding, and may not be disclosed by the parties or the mediator in any subsequent adjudicatory proceeding.

Â Â Â Â Â  (2) A party may disclose confidential mediation communications or agreements in any subsequent adjudicative proceeding if all parties to the mediation agree in writing to the disclosure.

Â Â Â Â Â  (3) A mediator may disclose confidential mediation communications or confidential mediation agreements in a subsequent adjudicatory proceeding if all parties to the mediation, the mediator, and the mediation program, if any, agree in writing to the disclosure.

Â Â Â Â Â  (4) In any proceeding to enforce, modify or set aside a mediation agreement, confidential mediation communications and confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of mediation communications or agreements to persons other than the parties to the agreement.

Â Â Â Â Â  (5) In an action for damages or other relief between a party to a mediation and a mediator or mediation program, confidential mediation communications or confidential mediation agreements may be disclosed to the extent necessary to prosecute or defend the matter. At the request of a party, the court may seal any part of the record of the proceeding to prevent further disclosure of the mediation communications or agreements.

Â Â Â Â Â  (6) A mediator may disclose confidential mediation communications directly related to child abuse or elder abuse if the mediator is a person who has a duty to report child abuse under ORS 419B.010 or elder abuse under ORS 124.050 to 124.095.

Â Â Â Â Â  (7) The limitations on admissibility and disclosure in subsequent adjudicatory proceedings imposed by this section apply to any subsequent judicial proceeding, administrative proceeding or arbitration proceeding. The limitations on disclosure imposed by this section include disclosure during any discovery conducted as part of a subsequent adjudicatory proceeding, and no person who is prohibited from disclosing information under the provisions of this section may be compelled to reveal confidential communications or agreements in any discovery proceeding conducted as part of a subsequent adjudicatory proceeding. Any confidential mediation communication or agreement that may be disclosed in a subsequent adjudicatory proceeding under the provisions of this section may be introduced into evidence in the subsequent adjudicatory proceeding. [1997 c.670 Â§2]

Â Â Â Â Â  36.224 State agencies; confidentiality of mediation communications; rules. (1) Except as provided in this section, mediation communications in mediations in which a state agency is a party, or in which a state agency is mediating a dispute as to which the state agency has regulatory authority, are not confidential and may be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7).

Â Â Â Â Â  (2) The Attorney General shall develop rules that provide for the confidentiality of mediation communications in mediations described in subsection (1) of this section. The rules shall also provide for limitations on admissibility and disclosure in subsequent adjudicatory proceedings, as described in ORS 36.222 (7). The rules shall contain provisions governing mediations of workplace interpersonal disputes.

Â Â Â Â Â  (3) Rules developed by the Attorney General under this section must include a provision for notice to the parties to a mediation regarding the extent to which the mediation communications are confidential or subject to disclosure or introduction as evidence in subsequent adjudicatory proceedings.

Â Â Â Â Â  (4) A state agency may adopt any or all of the rules developed by the Attorney General under this section. The agency shall provide the Governor with a copy of the rules that the agency proposes to adopt at the time that the agency gives notice of intended action under ORS 183.335. The Governor may notify the agency that the Governor disapproves of the proposed rules at any time before the agency files the rules with the Secretary of State under ORS 183.355.

Â Â Â Â Â  (5) Except as provided in ORS 36.222, mediation communications in any mediation regarding a claim for workersÂ compensation benefits conducted pursuant to rules adopted by the WorkersÂ Compensation Board are confidential, are not subject to disclosure under ORS 192.410 to 192.505 and may not be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7), without regard to whether a state agency or other public body is a party to the mediation or is the mediator in the mediation.

Â Â Â Â Â  (6) Mediation communications made confidential by a rule adopted by a state agency under this section are not subject to disclosure under ORS 192.410 to 192.505. [1997 c.670 Â§3; 2003 c.791 Â§23; 2005 c.333 Â§1]

Â Â Â Â Â  36.226 Public bodies other than state agencies; confidentiality of mediation communications. (1) Except as provided in subsection (2) of this section, mediation communications in mediations in which a public body other than a state agency is a party are confidential and may not be disclosed or admitted as evidence in subsequent adjudicatory proceedings, as described in ORS 36.222 (7).

Â Â Â Â Â  (2) A public body other than a state agency may adopt a policy that provides that all or part of mediation communications in mediations in which the public body is a party will not be confidential. If a public body adopts a policy under this subsection, notice of the policy must be provided to all other parties in mediations that are subject to the policy. [1997 c.670 Â§4]

Â Â Â Â Â  36.228 Mediations in which two or more public bodies are parties. (1) Notwithstanding any other provision of ORS 36.220 to 36.238, if the only parties to a mediation are public bodies, mediation communications and mediation agreements in the mediation are not confidential except to the extent those communications or agreements are exempt from disclosure under ORS 192.410 to 192.505. Mediation of workplace interpersonal disputes between employees of a public body is not subject to this subsection.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation communications in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation communications for at least one of the public bodies provide that mediation communications in the mediation are not confidential.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 36.220 to 36.238, if two or more public bodies are parties to a mediation in which a private person is also a party, mediation agreements in the mediation are not confidential if the laws, rules or policies governing confidentiality of mediation agreements for at least one of the public bodies provide that mediation agreements in the mediation are not confidential. [1997 c.670 Â§4a; 2007 c.12 Â§1]

Â Â Â Â Â  36.230 Public bodies; confidentiality of mediation agreements. (1) Except as provided in this section, mediation agreements are not confidential if a public body is a party to the mediation or if the mediation is one in which a state agency is mediating a dispute as to which the state agency has regulatory authority.

Â Â Â Â Â  (2) If a public body is a party to a mediation agreement, any provisions of the agreement that are exempt from disclosure as a public record under ORS 192.410 to 192.505 are confidential.

Â Â Â Â Â  (3) If a public body is a party to a mediation agreement, and the agreement is subject to the provisions of ORS 17.095, the terms of the agreement are confidential to the extent that those terms are confidential under ORS 17.095 (2).

Â Â Â Â Â  (4) If a public body is a party to a mediation agreement arising out of a workplace interpersonal dispute:

Â Â Â Â Â  (a) The agreement is confidential if the public body is not a state agency, unless the public body adopts a policy that provides otherwise;

Â Â Â Â Â  (b) The agreement is confidential if the public body is a state agency only to the extent that the state agency has adopted a rule under ORS 36.224 that so provides; and

Â Â Â Â Â  (c) Any term of an agreement that requires an expenditure of public funds, other than expenditures of $1,000 or less for employee training, employee counseling or purchases of equipment that remain the property of the public body, may not be made confidential by a rule or policy of a public body. [1997 c.670 Â§5; 2005 c.352 Â§2]

Â Â Â Â Â  36.232 Disclosures allowed for reporting, research, training and educational purposes. (1) If a public body conducts or makes available a mediation, ORS 36.220 to 36.238 do not limit the ability of the mediator to report the disposition of the mediation to that public body at the conclusion of the mediation proceeding. The report made by a mediator to a public body under this subsection may not disclose specific confidential mediation communications made in the mediation.

Â Â Â Â Â  (2) If a public body conducts or makes available a mediation, ORS 36.220 to 36.238 do not limit the ability of the public body to compile and disclose general statistical information concerning matters that have gone to mediation if the information does not identify specific cases.

Â Â Â Â Â  (3) In any mediation in a case that has been filed in court, ORS 36.220 to 36.238 do not limit the ability of the court to:

Â Â Â Â Â  (a) Require the parties or the mediator to report to the court the disposition of the mediation at the conclusion of the mediation proceeding;

Â Â Â Â Â  (b) Disclose records reflecting which matters have been referred for mediation; or

Â Â Â Â Â  (c) Disclose the disposition of the matter as reported to the court.

Â Â Â Â Â  (4) ORS 36.220 to 36.238 do not limit the ability of a mediator or mediation program to use or disclose confidential mediation communications, the disposition of matters referred for mediation and the terms of mediation agreements to another person for use in research, training or educational purposes, subject to the following:

Â Â Â Â Â  (a) A mediator or mediation program may only use or disclose confidential mediation communications if the communications are used or disclosed in a manner that does not identify individual mediations or parties.

Â Â Â Â Â  (b) A mediator or mediation program may use or disclose confidential mediation communications that identify individual mediations or parties only if and to the extent allowed by a written agreement with, or written waiver of confidentiality by, the parties. [1997 c.670 Â§6]

Â Â Â Â Â  36.234 Parties to mediation. For the purposes of ORS 36.220 to 36.238, a person, state agency or other public body is a party to a mediation if the person or public body participates in a mediation and has a direct interest in the controversy that is the subject of the mediation. A person or public body is not a party to a mediation solely because the person or public body is conducting the mediation, is making the mediation available or is serving as an information resource at the mediation. [1997 c.670 Â§7]

Â Â Â Â Â  36.236 Effect on other laws. (1) Nothing in ORS 36.220 to 36.238 affects any confidentiality created by other law, including but not limited to confidentiality created by ORS 107.755 to 107.795.

Â Â Â Â Â  (2) Nothing in ORS 36.220 to 36.238 relieves a public body from complying with ORS 192.610 to 192.690. [1997 c.670 Â§9]

Â Â Â Â Â  36.238 Application of ORS 36.210 and 36.220 to 36.238. The provisions of ORS 36.210 and 36.220 to 36.238 apply to all mediations, whether conducted by a publicly funded program or by a private mediation provider. [1997 c.670 Â§8]

Â Â Â Â Â  36.245 [1997 c.706 Â§2; repealed by 2003 c.791 Â§33]

MEDIATION OF FORECLOSURE OF AGRICULTURAL PROPERTY

Â Â Â Â Â  36.250 Definitions for ORS 36.250 to 36.270. As used in ORS 36.250 to 36.270:

Â Â Â Â Â  (1) ÂAgricultural producerÂ means a person who owns or is purchasing agricultural property for use in agriculture whose gross sales in agriculture averaged $20,000 or more for the preceding three years.

Â Â Â Â Â  (2) ÂAgricultural propertyÂ means real property that is principally used for agriculture.

Â Â Â Â Â  (3) ÂAgricultureÂ means the production of livestock, poultry, field crops, fruit, dairy, fur-bearing animals, Christmas trees, vermiculture products, food fish or other animal and vegetable matter.

Â Â Â Â Â  (4) ÂCoordinatorÂ means the Director of Agriculture or a designee of the Director of Agriculture.

Â Â Â Â Â  (5) ÂCreditorÂ means the holder of a mortgage or trust deed on agricultural property, a vendor of a real estate contract for agricultural property, a person with a perfected security interest in agricultural property or a judgment creditor with a judgment against an agricultural producer.

Â Â Â Â Â  (6) ÂFinancial analystÂ means a person knowledgeable in agriculture and financial matters that can provide financial analysis to aid the agricultural producer in preparing the financial information required under ORS 36.256. Financial analyst may include county extension agents or other persons approved by the coordinator.

Â Â Â Â Â  (7) ÂMediationÂ means the process by which a mediator assists and facilitates an agricultural producer and a creditor in a controversy relating to the mortgage, trust deed, real estate contract, security interest or judgment that the creditor has in the agricultural property of the agricultural producer in reaching a mutually acceptable resolution of the controversy and includes all contacts between the mediator and the agricultural producer or the creditor, until such time as a resolution is agreed to by the agricultural producer and the creditor or until the agricultural producer or the creditor discharges the mediator.

Â Â Â Â Â  (8) ÂMediation serviceÂ means a person selected by the coordinator to provide mediation under ORS 36.250 to 36.270.

Â Â Â Â Â  (9) ÂMediatorÂ means an impartial third party who performs mediations.

Â Â Â Â Â  (10) ÂPersonÂ means the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity. [1989 c.967 Â§2; 2001 c.104 Â§9; 2005 c.657 Â§3]

Â Â Â Â Â  Note: 36.250 to 36.270 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  36.252 Director of Agriculture or designee to serve as agricultural mediation service coordinator; rules. The Director of Agriculture or a designee of the Director of Agriculture shall serve as the agricultural mediation service coordinator. The coordinator shall establish rules necessary to implement ORS 36.250 to 36.270. The rules shall include, but need not be limited to:

Â Â Â Â Â  (1) Reasonable mediator training guidelines for persons providing mediation service under ORS 36.250 to 36.270.

Â Â Â Â Â  (2) Fees to be charged for mediation services. The fee schedule should be sufficient to cover the costs of providing the mediation service but shall not exceed $30 per hour per participant.

Â Â Â Â Â  (3) Methods for advertising the availability of mediation services. [1989 c.967 Â§3]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.254 Contracts for mediation services. The coordinator shall contract with a person to provide agricultural producer-creditor mediation services. The coordinator may contract with, or use the services of, a private mediation organization, community-based program, state agency or a combination of organizations and agencies. The contract may be terminated by the coordinator upon 30 daysÂ written notice and for good cause. The organization awarded the contract is designated as the agricultural mediation service for the duration of the contract. The agricultural mediation service shall be an independent contractor and shall not be considered a state agency for any purpose. [1989 c.967 Â§4]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.256 Request for mediation services; eligibility; form of request; response. (1) An agricultural producer who is in danger of foreclosure on agricultural property under ORS 86.010 to 86.990, 87.001 to 87.920 or 88.710 to 88.740 or a creditor, before or after beginning foreclosure proceedings, may request mediation of the agricultural producerÂs indebtedness by filing a request with the mediation service on a form provided by the service. However, an agricultural producer or creditor may not request mediation under this section unless, at the time the request is made, the agricultural producer owes more than $100,000 to one or more creditors, and the debt is either:

Â Â Â Â Â  (a) Secured by one or more mortgages or trust deeds on the agricultural producerÂs agricultural property;

Â Â Â Â Â  (b) Evidenced by a real estate contract covering the agricultural producerÂs agricultural property; or

Â Â Â Â Â  (c) The subject of one or more statutory liens that have attached to the agricultural producerÂs agricultural property.

Â Â Â Â Â  (2) In filing a mediation request, the agricultural producer shall provide:

Â Â Â Â Â  (a) The name and address of each creditor;

Â Â Â Â Â  (b) The amount claimed by each creditor;

Â Â Â Â Â  (c) The amount of the periodic installment payments made to each creditor;

Â Â Â Â Â  (d) Any financial statements and projected cash flow statements, including those related to any nonagricultural activities;

Â Â Â Â Â  (e) The name of the person authorized to enter into a binding mediation agreement; and

Â Â Â Â Â  (f) Any additional information the mediation service may require.

Â Â Â Â Â  (3) In filing a mediation request, a creditor shall provide:

Â Â Â Â Â  (a) Statements regarding the status of the agricultural producerÂs loan performance;

Â Â Â Â Â  (b) The name and title of the representative of the creditor authorized to enter into a binding mediation agreement; and

Â Â Â Â Â  (c) Any additional information the mediation service may require.

Â Â Â Â Â  (4) Nothing in ORS 36.250 to 36.270 shall be construed to require an agricultural producer or creditor to engage or continue in the mediation of any dispute or controversy. Mediation under ORS 36.250 to 36.270 shall be entirely voluntary for all persons who are parties to the dispute or controversy, and if such persons agree to engage in mediation, any one of the persons may at any time withdraw from mediation.

Â Â Â Â Â  (5) If an agricultural producer or a creditor files a mediation request with the mediation service, the service shall within 10 days after receipt of the request give written notice of the request to any other person who is identified in the request for mediation as parties to the dispute or controversy. The notice shall:

Â Â Â Â Â  (a) Be accompanied by a copy of the request for mediation;

Â Â Â Â Â  (b) Generally describe the mediation program created by ORS 36.250 to 36.270;

Â Â Â Â Â  (c) Explain that participation in mediation is voluntary and that the recipient of the notice is not required to engage in mediation or to continue to mediate if mediation is initiated;

Â Â Â Â Â  (d) Request that the recipient of the notice advise the mediation service in writing and by certified mail within 10 days as to whether the recipient wishes to engage in mediation; and

Â Â Â Â Â  (e) Explain that if the written advice required under paragraph (d) of this subsection is not received by the mediation service within the 10-day period, the mediation request will be considered denied.

Â Â Â Â Â  (6) If the person who receives the notice of request for mediation under subsection (5) of this section wishes to engage in mediation, the person shall advise the mediation service in writing within the 10-day period specified in subsection (5) of this section. The response shall include the appropriate information that the responding person would have been required to include in a request for mediation under subsection (2) or (3) of this section.

Â Â Â Â Â  (7) If the person who receives notice of request for mediation under subsection (5) of this section does not wish to engage in mediation, the person may but shall not be required to so advise the mediation service.

Â Â Â Â Â  (8) If the person who receives the notice of request for mediation under subsection (5) of this section does not advise the mediation service in writing within the 10-day period specified in the notice described in subsection (5) of this section that the person desires to mediate, the request for mediation shall be considered denied.

Â Â Â Â Â  (9) The submission of a request for mediation by an agricultural producer or a creditor shall not operate to stay, impede or delay in any manner whatsoever the commencement, prosecution or defense of any action or proceeding by any person.

Â Â Â Â Â  (10) If requested by the agricultural producer, the coordinator shall provide the services of a financial analyst to assist the agricultural producer in preparation of financial data for the first mediation session.

Â Â Â Â Â  (11) ORS 36.250 to 36.270 are not applicable to obligations or foreclosure proceedings with respect to which the creditor is a financial institution, as defined in ORS 706.008. [1989 c.967 Â§5; 1995 c.277 Â§6; 1997 c.631 Â§566; 2005 c.22 Â§29]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.258 Qualification, duties and authority of mediator. (1) A mediator must be an impartial person knowledgeable in agriculture and financial matters.

Â Â Â Â Â  (2) In carrying out mediation under ORS 36.250 to 36.270, a mediator shall:

Â Â Â Â Â  (a) Listen to the agricultural producer and any creditor desiring to be heard.

Â Â Â Â Â  (b) Attempt to facilitate a negotiated agreement that provides for mutual satisfaction. Such an agreement may include mutually agreed upon forbearance from litigation, rescheduled or renegotiated debt, voluntary sale or other liquidation of agricultural property, authorization for the agricultural producer to continue agriculture while providing reasonable security to the creditor or any other mutually agreed upon outcome.

Â Â Â Â Â  (c) Seek assistance from any public or private agency to effect the goals of ORS 36.250 to 36.270.

Â Â Â Â Â  (d) Permit any person who is a party to the mediation to be represented in all mediation proceedings by any person selected by the party.

Â Â Â Â Â  (3) In carrying out a mediation under ORS 36.250 to 36.270, a mediator may invite additional creditors of the agricultural producer to participate in the mediation. A creditor may be invited to participate in a mediation regardless of whether the agricultural producer is in arrears with the creditor. [1989 c.967 Â§6; 2001 c.104 Â§10]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.260 Mediation agreement; effect of agreement. (1) If an agreement is reached between the agricultural producer and a creditor, the mediator shall draft a written mediation agreement to be signed by the agricultural producer and the creditor.

Â Â Â Â Â  (2) An agricultural producer and any creditor who are parties to a mediation agreement:

Â Â Â Â Â  (a) Are bound by the terms of the agreement;

Â Â Â Â Â  (b) May enforce the mediation agreement as a legal contract; and

Â Â Â Â Â  (c) May use the mediation agreement as a defense against an action contrary to the mediation agreement.

Â Â Â Â Â  (3) The mediator shall encourage the parties to have the agreement reviewed by independent legal counsel before signing the agreement. [1989 c.967 Â§7]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.262 Confidentiality of mediation materials. (1) All memoranda, work products and other materials contained in the case files of a mediator or mediation service are confidential. Any communication made in, or in connection with, the mediation which relates to the controversy being mediated, whether made to the mediator or a party, or to any other person if made at a mediation session, is confidential. However, a mediated agreement shall not be confidential unless the parties otherwise agree in writing.

Â Â Â Â Â  (2) Confidential materials and communications are not subject to disclosure in any judicial or administrative proceeding except:

Â Â Â Â Â  (a) When all parties to the mediation agree, in writing, to waive the confidentiality;

Â Â Â Â Â  (b) In a subsequent action between the mediator and a party to the mediation for damages arising out of the mediation; or

Â Â Â Â Â  (c) Statements, memoranda, materials and other tangible evidence, otherwise subject to discovery, that were not prepared specifically for use in and actually used in the mediation.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a mediator may not be compelled to testify in any proceeding, unless all parties to the mediation and the mediator agree, in writing, to waive the confidentiality. [1989 c.967 Â§8]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.264 Civil immunity for mediators and mediation services. Mediators and mediation services shall be immune from civil liability for, or resulting from, any act or omission done or made while engaged in efforts to assist or facilitate a mediation, unless the act or omission was made or done in bad faith, with malicious intent or in a manner exhibiting a willful, wanton disregard of the rights, safety or property of another. [1989 c.967 Â§9]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.266 Suspension of court proceedings during mediation; dismissal of action. (1) During the pendency of any action between a creditor and an agricultural producer, the court may, upon stipulation by all parties requesting mediation under ORS 36.256, enter an order suspending the action.

Â Â Â Â Â  (2) A suspension order under subsection (1) of this section suspends all orders and proceedings in the action for the time period specified in the suspension order. In specifying the time period, the court shall exercise its discretion for the purpose of permitting the parties to engage in mediation without prejudice to the rights of any person. The suspension order may include other terms and conditions as the court may consider appropriate. The suspension order may be revoked upon motion of any party or upon motion of the court.

Â Â Â Â Â  (3) If all parties to the action agree, by written stipulation, that all issues before the court are resolved by mediation under ORS 36.250 to 36.270, the court shall dismiss the action. If the parties do not agree that the issues are resolved or if the court revokes the suspension order under subsection (2) of this section, the action shall proceed as if mediation had not been attempted. [1989 c.967 Â§10]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.268 Provision of mediation services contingent on funding. The duty of the State Department of Agriculture and the Director of Agriculture to provide mediation services under ORS 36.250 to 36.270 is contingent upon the existence and the level of funding specifically made available to carry out that duty. Should continuation of mediation services be threatened for lack of funding, the department shall proceed with all diligence to secure additional funds, including but not limited to requesting an additional allocation of funds from the Emergency Board. [1993 c.163 Â§2]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.270 Utilization of mediation program for other disputes. (1) In addition to other mediation activities authorized by law, the Director of Agriculture and the State Department of Agriculture may utilize the mediation program to facilitate resolution of other disputes directly related to department activities and agricultural issues under the jurisdiction of the department.

Â Â Â Â Â  (2) Participation in mediation referred to in subsection (1) of this section by parties to a dispute is voluntary, and a party may withdraw from the proceedings at any time.

Â Â Â Â Â  (3) Notwithstanding the limitation on fees prescribed by ORS 36.252 (2), the director shall recover from the parties to a mediation referred to in subsection (1) of this section the actual cost of the mediation proceedings. [1995 c.277 Â§5]

Â Â Â Â Â  Note: See note under 36.250.

Â Â Â Â Â  36.300 [Formerly 33.210; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.305 [Formerly 33.220; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.310 [Formerly 33.230; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.315 [Formerly 33.240; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.320 [Formerly 33.250; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.325 [Formerly 33.260; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.330 [Formerly 33.270; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.335 [Formerly 33.280; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.340 [Formerly 33.290; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.345 [Formerly 33.300; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.350 [Formerly 33.310; 1997 c.801 Â§53; 1999 c.63 Â§1; 2003 c.737 Â§35; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.355 [Formerly 33.320; 1997 c.801 Â§54; 2003 c.737 Â§38; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.360 [Formerly 33.330; repealed by 2003 c.598 Â§57]

Â Â Â Â Â  36.365 [Formerly 33.340; repealed by 2003 c.598 Â§57]

COURT ARBITRATION PROGRAM

Â Â Â Â Â  36.400 Mandatory arbitration programs. (1) A mandatory arbitration program is established in each circuit court.

Â Â Â Â Â  (2) Rules consistent with ORS 36.400 to 36.425 to govern the operation and procedure of an arbitration program established under this section may be made in the same manner as other rules applicable to the court and are subject to the approval of the Chief Justice of the Supreme Court.

Â Â Â Â Â  (3) Each circuit court shall require arbitration under ORS 36.400 to 36.425 in matters involving $50,000 or less.

Â Â Â Â Â  (4) ORS 36.400 to 36.425 do not apply to appeals from a county, justice or municipal court or actions in the small claims department of a circuit court. Actions transferred from the small claims department of a circuit court by reason of a request for a jury trial under ORS 46.455, by reason of the filing of a counterclaim in excess of the jurisdiction of the small claims department under ORS 46.461, or for any other reason, shall be subject to ORS 36.400 to 36.425 to the same extent and subject to the same conditions as a case initially filed in circuit court. The arbitrator shall not allow any party to appear or participate in the arbitration proceeding after the transfer unless the party pays the arbitrator fee established by court rule or the party obtains a waiver or deferral of the fee from the court and provides a copy of the waiver or deferral to the arbitrator. The failure of a party to appear or participate in the arbitration proceeding by reason of failing to pay the arbitrator fee or obtain a waiver or deferral of the fee does not affect the ability of the party to appeal the arbitratorÂs decision and award in the manner provided by ORS 36.425. [Formerly 33.350; 1993 c.482 Â§1; 1995 c.618 Â§10; 1995 c.658 Â§30a; 1997 c.46 Â§Â§3,4; 2005 c.274 Â§1]

Â Â Â Â Â  36.405 Referral to mandatory arbitration; exemptions. (1) In a civil action in a circuit court where all parties have appeared, the court shall refer the action to arbitration under ORS 36.400 to 36.425 if either of the following applies:

Â Â Â Â Â  (a) The only relief claimed is recovery of money or damages, and no party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

Â Â Â Â Â  (b) The action is a domestic relations suit, as defined in ORS 107.510, in which the only contested issue is the division or other disposition of property between the parties.

Â Â Â Â Â  (2) The presiding judge for a judicial district may do either of the following:

Â Â Â Â Â  (a) Exempt from arbitration under ORS 36.400 to 36.425 a civil action that otherwise would be referred to arbitration under this section.

Â Â Â Â Â  (b) Remove from further arbitration proceedings a civil action that has been referred to arbitration under this section, when, in the opinion of the judge, good cause exists for that exemption or removal.

Â Â Â Â Â  (3) If a court has established a mediation program that is available for a civil action that would otherwise be subject to arbitration under ORS 36.400 to 36.425, the court shall not assign the proceeding to arbitration if the proceeding is assigned to mediation pursuant to the agreement of the parties. Notwithstanding any other provision of ORS 36.400 to 36.425, a party who completes a mediation program offered by a court shall not be required to participate in arbitration under ORS 36.400 to 36.425. [Formerly 33.360; 1995 c.455 Â§2a; 1995 c.618 Â§11; 1995 c.658 Â§31a; 1995 c.781 Â§32; 2005 c.274 Â§2]

Â Â Â Â Â  36.410 Stipulation for arbitration; conditions; relief. (1) In a civil action in a circuit court where all parties have appeared and agreed to arbitration by stipulation, the court shall refer the action to arbitration under ORS 36.400 to 36.425 if:

Â Â Â Â Â  (a) The relief claimed is more than or other than recovery of money or damages.

Â Â Â Â Â  (b) The only relief claimed is recovery of money or damages and a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment.

Â Â Â Â Â  (2) If a civil action is referred to arbitration under this section, the arbitrator may grant any relief that could have been granted if the action were determined by a judge of the court. [Formerly 33.370; 1995 c.618 Â§12; 1995 c.658 Â§32; 2005 c.274 Â§3]

Â Â Â Â Â  36.415 Arbitration after waiver of amount of claim exceeding $50,000; motion for referral to arbitration. (1) In a civil action in a circuit court where all parties have appeared, where the only relief claimed is recovery of money or damages, where a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment, and where all parties asserting those claims waive the amounts of those claims that exceed $50,000, the court shall refer the action to arbitration under ORS 36.400 to 36.425. A waiver of an amount of a claim under this section shall be for the purpose of arbitration under ORS 36.400 to 36.425 only and shall not restrict assertion of a larger claim in a trial de novo under ORS 36.425.

Â Â Â Â Â  (2) In a civil action in a circuit court where all parties have appeared, where the only relief claimed is recovery of money or damages and where a party asserts a claim for money or general and special damages in an amount exceeding $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment, any party against whom the claim is made may file a motion with the court requesting that the matter be referred to arbitration. After hearing upon the motion, the court shall refer the matter to arbitration under ORS 36.400 to 36.425 if the defendant establishes by affidavits and other documentation that no objectively reasonable juror could return a verdict in favor of the claimant in excess of $50,000, exclusive of attorney fees, costs and disbursements and interest on judgment. [Formerly 33.380; 1995 c.618 Â§13; 1995 c.658 Â§33; 2005 c.274 Â§4]

Â Â Â Â Â  36.420 Notice of arbitration hearing; open proceeding; compensation and expenses. (1) At least five days before the date set for an arbitration hearing, the arbitrator shall notify the clerk of the court of the time and place of the hearing. The clerk shall post a notice of the time and place of the hearing in a conspicuous place for trial notices at the principal location for the sitting of the court in the county in which the action was commenced.

Â Â Â Â Â  (2) The arbitration proceeding and the records thereof shall be open to the public to the same extent as would a trial of the action in the court and the records thereof.

Â Â Â Â Â  (3) The compensation of the arbitrator and other expenses of the arbitration proceeding shall be the obligation of the parties or any of them as provided by rules made under ORS 36.400. However, if those rules require the parties or any of them to pay any of those expenses in advance, in the form of fees or otherwise, as a condition of arbitration, the rules shall also provide for the waiver in whole or in part, deferral in whole or in part, or both, of that payment by a party whom the court finds is then unable to pay all or any part of those advance expenses. Expenses so waived shall be paid by the state from funds available for the purpose. Expenses so deferred shall be paid, if necessary, by the state from funds available for the purpose, and the state shall be reimbursed according to the terms of the deferral. [Formerly 33.390; 1993 c.482 Â§2]

Â Â Â Â Â  36.425 Filing of decision and award; notice of appeal; trial de novo; attorney fees and costs; effect of arbitration decision and award. (1) At the conclusion of arbitration under ORS 36.400 to 36.425 of a civil action, the arbitrator shall file the decision and award with the clerk of the court that referred the action to arbitration, together with proof of service of a copy of the decision and award upon each party. If the decision and award require the payment of money, including payment of costs or attorney fees, the decision and award must be substantially in the form prescribed by ORS 18.042.

Â Â Â Â Â  (2)(a) Within 20 days after the filing of a decision and award with the clerk of the court under subsection (1) of this section, a party against whom relief is granted by the decision and award or a party whose claim for relief was greater than the relief granted to the party by the decision and award, but no other party, may file with the clerk a written notice of appeal and request for a trial de novo of the action in the court on all issues of law and fact. A copy of the notice of appeal and request for a trial de novo must be served on all other parties to the proceeding. After the filing of the written notice a trial de novo of the action shall be held. If the action is triable by right to a jury and a jury is demanded by a party having the right of trial by jury, the trial de novo shall include a jury.

Â Â Â Â Â  (b) If a party files a written notice under paragraph (a) of this subsection, a trial fee or jury trial fee, as applicable, shall be collected as provided in ORS 21.270.

Â Â Â Â Â  (c) A party filing a written notice under paragraph (a) of this subsection shall deposit with the clerk of the court the sum of $150. If the position under the arbitration decision and award of the party filing the written notice is not improved as a result of a judgment in the action on the trial de novo, the clerk shall dispose of the sum deposited in the same manner as a fee collected by the clerk. If the position of the party is improved as a result of a judgment, the clerk shall return the sum deposited to the party. If the court finds that the party filing the written notice is then unable to pay all or any part of the sum to be deposited, the court may waive in whole or in part, defer in whole or in part, or both, the sum. If the sum or any part thereof is so deferred and the position of the party is not improved as a result of a judgment, the deferred amount shall be paid by the party according to the terms of the deferral.

Â Â Â Â Â  (3) If a written notice is not filed under subsection (2)(a) of this section within the 20 days prescribed, the court shall cause to be prepared and entered a judgment based on the arbitration decision and award. A judgment entered under this subsection may not be appealed.

Â Â Â Â Â  (4) Notwithstanding any other provision of law or the Oregon Rules of Civil Procedure:

Â Â Â Â Â  (a) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under the provisions of ORS 36.405 (1)(a), the party is entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements incurred by the party before the filing of the decision and award of the arbitrator, and shall be taxed the reasonable attorney fees and costs and disbursements incurred by the other parties to the action on the trial de novo after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (b) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(a), the party is not entitled to attorney fees by law or contract, and the position of the party is not improved after judgment on the trial de novo, pursuant to subsection (5) of this section the party shall be taxed the reasonable attorney fees and costs and disbursements of the other parties to the action on the trial de novo incurred by the other parties after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (c) If a party requests a trial de novo under the provisions of this section, the action is subject to arbitration under ORS 36.405 (1)(b), and the position of the party is not improved after judgment on the trial de novo, the party shall not be entitled to an award of attorney fees or costs and disbursements and shall be taxed the costs and disbursements incurred by the other parties after the filing of the decision and award of the arbitrator.

Â Â Â Â Â  (5) If a party is entitled to an award of attorney fees under subsection (4) of this section, but is also entitled to an award of attorney fees under contract or another provision of law, the court shall award reasonable attorney fees pursuant to the contract or other provision of law. If a party is entitled to an award of attorney fees solely by reason of subsection (4) of this section, the court shall award reasonable attorney fees not to exceed the following amounts:

Â Â Â Â Â  (a) Twenty percent of the judgment, if the defendant requests the trial de novo but the position of the defendant is not improved after the trial de novo; or

Â Â Â Â Â  (b) Ten percent of the amount claimed in the complaint, if the plaintiff requests the trial de novo but the position of the plaintiff is not improved after the trial de novo.

Â Â Â Â Â  (6) Within seven days after the filing of a decision and award under subsection (1) of this section, a party may file with the court and serve on the other parties to the arbitration written exceptions directed solely to the award or denial of attorney fees or costs. Exceptions under this subsection may be directed to the legal grounds for an award or denial of attorney fees or costs, or to the amount of the award. Any party opposing the exceptions must file a written response with the court and serve a copy of the response on the party filing the exceptions. Filing and service of the response must be made within seven days after the service of the exceptions on the responding party. A judge of the court shall decide the issue and enter a decision on the award of attorney fees and costs. If the judge fails to enter a decision on the award within 20 days after the filing of the exceptions, the award of attorney fees and costs shall be considered affirmed. The filing of exceptions under this subsection does not constitute an appeal under subsection (2) of this section and does not affect the finality of the award in any way other than as specifically provided in this subsection.

Â Â Â Â Â  (7) For the purpose of determining whether the position of a party has improved after a trial de novo under the provisions of this section, the court shall not consider any money award or other relief granted on claims asserted by amendments to the pleadings made after the filing of the decision and award of the arbitrator. [Formerly 33.400; 1993 c.482 Â§3; 1995 c.455 Â§3; 1995 c.618 Â§14a; 1995 c.658 Â§34; 1997 c.756 Â§Â§1,2; 2003 c.576 Â§170]

OREGON
INTERNATIONAL COMMERCIAL ARBITRATION AND CONCILIATION ACT

Â Â Â Â Â  36.450 Definitions for ORS 36.450 to 36.558. For the purposes of ORS 36.450 to 36.558:

Â Â Â Â Â  (1) ÂArbitral awardÂ means any decision of the arbitral tribunal on the substance of the dispute submitted to it and includes any interim, interlocutory or partial arbitral award.

Â Â Â Â Â  (2) ÂArbitral tribunalÂ means a sole arbitrator or a panel of arbitrators.

Â Â Â Â Â  (3) ÂArbitrationÂ means any arbitration whether or not administered by a permanent arbitral institution.

Â Â Â Â Â  (4) ÂArbitration agreementÂ means an agreement by the parties to submit to arbitration all or certain disputes which may arise between them in respect to a defined legal relationship, whether contractual or not. An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

Â Â Â Â Â  (5) ÂCommercialÂ means matters arising from all relationships of a commercial nature including, but not limited to, any of the following transactions:

Â Â Â Â Â  (a) A transaction for the supply or exchange of goods or services.

Â Â Â Â Â  (b) A distribution agreement.

Â Â Â Â Â  (c) A commercial representation or agency.

Â Â Â Â Â  (d) An exploitation agreement or concession.

Â Â Â Â Â  (e) A joint venture or other forms of industrial or business cooperation.

Â Â Â Â Â  (f) The carriage of goods or passengers by air, sea, rail or road.

Â Â Â Â Â  (g) Construction.

Â Â Â Â Â  (h) Insurance.

Â Â Â Â Â  (i) Licensing.

Â Â Â Â Â  (j) Factoring.

Â Â Â Â Â  (k) Leasing.

Â Â Â Â Â  (L) Consulting.

Â Â Â Â Â  (m) Engineering.

Â Â Â Â Â  (n) Financing.

Â Â Â Â Â  (o) Banking.

Â Â Â Â Â  (p) The transfer of data or technology.

Â Â Â Â Â  (q) Intellectual or industrial property, including trademarks, patents, copyrights and software programs.

Â Â Â Â Â  (r) Professional services.

Â Â Â Â Â  (6) ÂConciliationÂ means any conciliation whether or not administered by a permanent conciliation institution.

Â Â Â Â Â  (7) ÂChief JusticeÂ means the Chief Justice of the Supreme Court of Oregon or designee.

Â Â Â Â Â  (8) ÂCircuit courtÂ means the circuit court in the county in this state selected as pursuant to ORS 36.464.

Â Â Â Â Â  (9) ÂCourtÂ means a body or an organ of the judicial system of a state or country.

Â Â Â Â Â  (10) ÂPartyÂ means a party to an arbitration or conciliation agreement.

Â Â Â Â Â  (11) ÂSupreme CourtÂ means the Supreme Court of Oregon. [1991 c.405 Â§4]

Â Â Â Â Â  36.452 Policy. (1) It is the policy of the Legislative Assembly to encourage the use of arbitration and conciliation to resolve disputes arising out of international relationships and to assure access to the courts of this state for legal proceedings ancillary to or otherwise in aid of such arbitration and conciliation and to encourage the participation and use of Oregon facilities and resources to carry out the purposes of ORS 36.450 to 36.558.

Â Â Â Â Â  (2) Any person may enter into a written agreement to arbitrate or conciliate any existing dispute or any dispute arising thereafter between that person and another. If the dispute is within the scope of ORS 36.450 to 36.558, the agreement shall be enforced by the courts of this state in accordance with ORS 36.450 to 36.558 without regard to the justiciable character of the dispute. In addition, if the agreement is governed by the law of this state, it shall be valid and enforceable in accordance with ordinary principles of contract law. [1991 c.405 Â§2; 1993 c.18 Â§12]

Â Â Â Â Â  36.454 Application of ORS 36.450 to 36.558; when arbitration or conciliation agreement is international; validity of written agreements. (1) ORS 36.450 to 36.558 apply to international commercial arbitration and conciliation, subject to any agreement in force between the
United States of America
and any other country or countries.

Â Â Â Â Â  (2) The provisions of ORS 36.450 to 36.558, except ORS 36.468, 36.470, 36.522 and 36.524, apply only if the place of arbitration or conciliation is within the territory of the State of
Oregon
.

Â Â Â Â Â  (3) An arbitration or conciliation agreement is international if any of the following applies:

Â Â Â Â Â  (a) The parties to an arbitration or conciliation agreement have, at the time of the conclusion of that agreement, their places of business in different countries.

Â Â Â Â Â  (b) One of the following places is situated outside the country in which the parties have their places of business:

Â Â Â Â Â  (A) The place of arbitration or conciliation if determined in, or pursuant to, the arbitration or conciliation agreement.

Â Â Â Â Â  (B) Any place where a substantial part of the obligations of the commercial relationship is to be performed.

Â Â Â Â Â  (C) The place with which the subject matter of the dispute is most closely connected.

Â Â Â Â Â  (c) The parties have expressly agreed that the subject matter of the arbitration or conciliation agreement relates to commercial interests in more than one country.

Â Â Â Â Â  (d) The subject matter of the arbitration or conciliation agreement is otherwise related to commercial interests in more than one country.

Â Â Â Â Â  (4) For the purposes of subsection (3) of this section:

Â Â Â Â Â  (a) If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration or conciliation agreement; or

Â Â Â Â Â  (b) If a party does not have a place of business, reference is to be made to the habitual residence of the party.

Â Â Â Â Â  (5) If a written agreement to submit an existing controversy to arbitration or a provision in a written contract to submit to arbitration a controversy thereafter arising between the parties qualifies for arbitration pursuant to this section, that written agreement or provision shall be valid, enforceable and irrevocable, save on such grounds as exist at law or in equity for the revocation of any contract.

Â Â Â Â Â  (6) Except as provided in this subsection, ORS 36.450 to 36.558 shall not affect any other law of the State of
Oregon
by virtue of which certain disputes may not be submitted to arbitration or conciliation or may be submitted to arbitration or conciliation only according to provisions other than those of ORS 36.450 to 36.558. ORS 36.450 to 36.558 supersede ORS 36.100 to 36.425 with respect to international commercial arbitration and conciliation. [1991 c.405 Â§3]

Â Â Â Â Â  36.456 Construction of ORS 36.450 to 36.558. (1) Except as specified in ORS 36.508, where a provision of ORS 36.450 to 36.558 leaves the parties free to determine a certain issue, such freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

Â Â Â Â Â  (2) Where a provision of ORS 36.450 to 36.558 refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement includes any arbitration or conciliation rules referred to in that agreement.

Â Â Â Â Â  (3) Except as provided in ORS 36.502 (1) and 36.516 (2)(a), where a provision of ORS 36.450 to 36.558 refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense of a counterclaim. [1991 c.405 Â§5]

Â Â Â Â Â  36.458 When written communication considered to have been received. (1) Unless otherwise agreed by the parties:

Â Â Â Â Â  (a) Any written communication is considered to have been received if it is delivered to the addressee personally or if it is delivered at the place of business, habitual residence or mailing address of the addressee. If none of these can be found after making a reasonable inquiry, a written communication is considered to have been received if it is sent to the addresseeÂs last-known place of business, habitual residence or mailing address by registered letter or by any other means which provides a record of the attempt to deliver it; and

Â Â Â Â Â  (b) The communication is considered to have been received on the day it is so delivered.

Â Â Â Â Â  (2) The provisions of this section do not apply to communications in court proceedings. [1991 c.405 Â§6]

Â Â Â Â Â  36.460 Waiver of objection to arbitration. (1) A party who knows that any provision of ORS 36.450 to 36.558 or of any requirement under the arbitration agreement that has not been complied with and yet proceeds with the arbitration without stating an objection to such noncompliance without undue delay or, if a time limit is provided for stating that objection, within that period of time, shall be deemed to have waived the right to object.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, Âany provision of ORS 36.450 to 36.558Â means any provision of ORS 36.450 to 36.558 in respect of which the parties may otherwise agree. [1991 c.405 Â§7]

Â Â Â Â Â  36.462 Prohibition on intervention by court. In matters governed by ORS 36.450 to 36.558, no court shall intervene except where so provided in ORS 36.450 to 36.558 or in applicable federal law. [1991 c.405 Â§8]

Â Â Â Â Â  36.464 Venue. (1) The functions referred to in ORS 36.468 and 36.470 shall be performed by the circuit court in:

Â Â Â Â Â  (a) The county where the arbitration agreement is to be performed or was made.

Â Â Â Â Â  (b) If the arbitration agreement does not specify a county where the agreement is to be performed and the agreement was not made in any county in the State of
Oregon
, the county where any party to the court proceeding resides or has a place of business.

Â Â Â Â Â  (c) In any case not covered by paragraph (a) or (b) of this subsection, in any county in the State of
Oregon
.

Â Â Â Â Â  (2) All other functions assigned by ORS 36.450 to 36.558 to the circuit court shall be performed by the circuit court of the county in which the place of arbitration is located. [1991 c.405 Â§9]

Â Â Â Â Â  36.466 Arbitration agreements to be in writing. The arbitration agreement shall be in writing. An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams or other means of telecommunication which provides a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another. The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause a part of the contract. [1991 c.405 Â§10]

Â Â Â Â Â  36.468 Application to stay judicial proceedings and compel arbitration. (1) When a party to an international commercial arbitration agreement commences judicial proceedings seeking relief with respect to a matter covered by the agreement to arbitrate, the court shall, if a party so requests not later than when submitting the partyÂs first statement on the substance of the dispute, stay the proceedings and refer the parties to arbitration unless it finds that the agreement is null and void, inoperative or incapable of being performed.

Â Â Â Â Â  (2) Arbitral proceedings may begin or continue, and an award may be made, while a judicial proceeding described in subsection (1) of this section is pending before the court.

Â Â Â Â Â  (3) A court may not, without a request from a party made pursuant to subsection (1) of this section, refer the parties to arbitration. [1991 c.405 Â§11; 1993 c.244 Â§1]

Â Â Â Â Â  36.470 Interim judicial relief; factors considered by court; determination of arbitral tribunalÂs jurisdiction. (1) It is not incompatible with an arbitration agreement for a party to request from a court, before or during arbitral proceedings, an interim measure of protection or for the court to grant such a measure.

Â Â Â Â Â  (2) Any party to an arbitration governed by ORS 36.450 to 36.558 may request from the circuit court the enforcement of an order of an arbitral tribunal granting an interim measure of protection pursuant to ORS 36.486. Enforcement shall be granted pursuant to the law applicable to the granting of the type of interim relief requested.

Â Â Â Â Â  (3) Measures which the circuit court may grant in connection with a pending arbitration include, but are not limited to:

Â Â Â Â Â  (a) An order of attachment issued to assure that the award to which the applicant may be entitled is not rendered ineffectual by the dissipation of party assets.

Â Â Â Â Â  (b) A preliminary injunction granted in order to protect trade secrets or to conserve goods which are the subject matter of the arbitral dispute.

Â Â Â Â Â  (4) In considering a request for interim relief, the court, subject to subsection (5) of this section, shall give preclusive effect to any and all findings of fact of the arbitral tribunal, including the probable validity of the claim which is the subject of the award for interim relief that the arbitral tribunal has previously granted in the proceeding in question, provided that such interim award is consistent with public policy.

Â Â Â Â Â  (5) Where the arbitral tribunal has not ruled on an objection to its jurisdiction, the court shall not grant preclusive effect to the tribunalÂs findings until the court has made an independent finding as to the jurisdiction of the arbitral tribunal. If the court rules that the arbitral tribunal did not have jurisdiction, the application for interim measures of relief shall be denied. Such a ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceedings. [1991 c.405 Â§12; 1993 c.244 Â§2]

Â Â Â Â Â  36.472 Number of arbitrators. The parties may agree on the number of arbitrators. If the parties do not agree, the number of arbitrators shall be one. [1991 c.405 Â§13]

Â Â Â Â Â  36.474 Procedure for appointment of arbitrators; appointment by circuit court. (1) No person shall be precluded by reason of nationality from acting as an arbitrator unless otherwise agreed by the parties.

Â Â Â Â Â  (2) The parties may agree on a procedure for appointing the arbitrator or arbitrators, subject to the provisions of subsections (4), (5) and (6) of this section.

Â Â Â Â Â  (3) If the parties do not agree on a procedure for appointing the arbitrator or arbitrators:

Â Â Â Â Â  (a) In an arbitration with two parties and involving three or more arbitrators, each party shall appoint one arbitrator and the appointed arbitrators shall appoint the remaining arbitrators. If a party fails to appoint an arbitrator within 30 days of receipt of a request to do so from the other party or parties, or if the two appointed arbitrators fail to agree on the remaining arbitrators within 30 days of their appointment, then, upon the request of any party, the circuit court shall make the appointment.

Â Â Â Â Â  (b) In an arbitration with more than two parties or in an arbitration with two parties involving fewer than three arbitrators, then, upon the request of any party, the arbitrator or arbitrators shall be appointed by the circuit court.

Â Â Â Â Â  (4) Unless the partiesÂ agreement on the appointment procedure provides other means for securing the appointment, any party may request the circuit court to make the appointment if there is an appointment procedure agreed upon by the parties and if:

Â Â Â Â Â  (a) A party fails to act as required under such procedure;

Â Â Â Â Â  (b) The parties, or the appointed arbitrators, are unable to reach an agreement as expected of them under such procedure; or

Â Â Â Â Â  (c) A third party, including an institution, fails to perform any function entrusted to it under such procedure.

Â Â Â Â Â  (5) A decision by the circuit court on a matter entrusted to it by subsection (3) or (4) of this section shall be final and not subject to appeal.

Â Â Â Â Â  (6) The circuit court, in appointing an arbitrator, shall have due regard to all of the following:

Â Â Â Â Â  (a) Any qualifications required of the arbitrator by the agreement of the parties;

Â Â Â Â Â  (b) Other considerations as are likely to secure the appointment of an independent and impartial arbitrator; and

Â Â Â Â Â  (c) The advisability of appointing an arbitrator of a nationality other than those of the parties. [1991 c.405 Â§14; 1993 c.244 Â§3]

Â Â Â Â Â  36.476 Disclosure by proposed arbitrators and conciliators; waiver of disclosure; grounds for challenge. (1) Except as otherwise provided in ORS 36.450 to 36.558, all persons whose names have been submitted for consideration for appointment or designation as arbitrators or conciliators, or who have been appointed or designated as such, shall, within 15 days, make a disclosure to the parties of any information which might cause their impartiality to be questioned including, but not limited to, any of the following instances:

Â Â Â Â Â  (a) The person has a personal bias or prejudice concerning a party or personal knowledge of the disputed evidentiary facts concerning the proceeding.

Â Â Â Â Â  (b) The person served as a lawyer in the matter in controversy, or the person is or has been associated with another who has participated in the matter during such association, or the person has been a material witness concerning it.

Â Â Â Â Â  (c) The person served as an arbitrator or conciliator in another proceeding involving one or more of the parties to the proceeding.

Â Â Â Â Â  (d) The person, individually or as a fiduciary, or the personÂs spouse or minor child, or anyone residing in the personÂs household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (e) The person, the personÂs spouse or minor child, anyone residing in the personÂs household, any individual within the third degree of relationship to any of them, or the spouse of any of them, meets any of the following conditions:

Â Â Â Â Â  (A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

Â Â Â Â Â  (B) The person is acting or has acted as a lawyer in the proceeding.

Â Â Â Â Â  (C) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (D) The person is likely to be a material witness in the proceeding.

Â Â Â Â Â  (f) The person has a close personal or professional relationship with a person who meets any of the following conditions:

Â Â Â Â Â  (A) The person is or has been a party to the proceeding, or an officer, director or trustee of a party.

Â Â Â Â Â  (B) The person is acting or has acted as a lawyer or representative in the proceeding.

Â Â Â Â Â  (C) The person is or expects to be nominated as an arbitrator or conciliator in the proceedings.

Â Â Â Â Â  (D) The person is known to have an interest that could be substantially affected by the outcome of the proceeding.

Â Â Â Â Â  (E) The person is likely to be a material witness in the proceeding.

Â Â Â Â Â  (2) The obligation to disclose information set forth in subsection (1) of this section is mandatory and cannot be waived by the parties with respect to persons serving either as the sole arbitrator or sole conciliator or as one of two arbitrators or conciliators or as the chief or prevailing arbitrator or conciliator. The parties may otherwise agree to waive such disclosure.

Â Â Â Â Â  (3) From the time of appointment and throughout the arbitral proceedings, an arbitrator shall, without delay, disclose to the parties any circumstances referred to in subsection (1) of this section which were not previously disclosed.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties or allowed by the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to the independence or impartiality of the arbitrator, or as to possession of the qualifications upon which the parties have agreed.

Â Â Â Â Â  (5) A party may challenge an arbitrator appointed by it, or in whose appointment it has participated, only for reasons of which it becomes aware after the appointment has been made. [1991 c.405 Â§15]

Â Â Â Â Â  36.478 Procedure for challenging arbitrator. (1) Subject to subsection (4)(a) of this section, the parties may agree on a procedure for challenging an arbitrator.

Â Â Â Â Â  (2) Failing any agreement referred to in subsection (1) of this section, a party which intends to challenge an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstances referred to in ORS 36.476 (4) and (5), whichever shall be later, send a written statement of the reasons for the challenge to the arbitral tribunal.

Â Â Â Â Â  (3) Unless the arbitrator challenged under subsection (2) of this section withdraws from office or the other party agrees to the challenge, the arbitral tribunal shall decide the challenge.

Â Â Â Â Â  (4)(a) If a challenge under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section is not successful, the challenging party may request the circuit court, within 30 days after having received notice of the decision rejecting the challenge, to decide on the challenge.

Â Â Â Â Â  (b) When the request is made, the circuit court may refuse to decide on the challenge if it is satisfied that, under the procedure agreed upon by the parties, the party making the request had an opportunity to have the challenge decided upon by other than the arbitral tribunal.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, whether the challenge is under any procedure agreed upon by the parties or under the procedure under subsections (2) and (3) of this section, if a challenge is based upon the grounds set forth in ORS 36.476 (1), the circuit court shall hear the challenge and, if it determines that the facts support a finding that such ground or grounds fairly exist, then the challenge shall be sustained.

Â Â Â Â Â  (5) The decision of the circuit court under subsection (4) of this section is final and not subject to appeal.

Â Â Â Â Â  (6) While a request under subsection (4) of this section is pending, the arbitral tribunal, including the challenged arbitrator, may continue with the arbitral proceedings and make an arbitral award. [1991 c.405 Â§16; 1993 c.244 Â§4]

Â Â Â Â Â  36.480 Withdrawal of arbitrator; termination of mandate. (1) If an arbitrator withdraws from the case or if the parties agree on termination because the arbitrator becomes unable, de facto or de jure, to perform the functions of the arbitrator or for other reasons fails to act without undue delay, then the arbitratorÂs mandate terminates.

Â Â Â Â Â  (2) If a controversy remains concerning any of the grounds referred to in subsection (1) of this section, a party may request the circuit court to decide on the termination of the mandate.

Â Â Â Â Â  (3) The decision of the circuit court under subsection (2) of this section is not subject to appeal.

Â Â Â Â Â  (4) If, under this section or ORS 36.478 (3), an arbitrator withdraws from office or a party agrees to the termination of the mandate of an arbitrator, this does not imply acceptance of the validity of any ground referred to under this section or under ORS 36.476 (4) and (5). [1991 c.405 Â§17]

Â Â Â Â Â  36.482 Substitute arbitrator; effect of substitution. (1) In addition to the circumstances referred to under ORS 36.478 and 36.480, the mandate of an arbitrator terminates upon withdrawal from office for any reason, or by or pursuant to the agreement of the parties.

Â Â Â Â Â  (2) Where the mandate of an arbitrator terminates, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties:

Â Â Â Â Â  (a) Where the number of arbitrators is less than three and an arbitrator is replaced, any hearings previously held shall be repeated.

Â Â Â Â Â  (b) Where the presiding arbitrator is replaced, any hearings previously held shall be repeated.

Â Â Â Â Â  (c) Where the number of arbitrators is three or more and an arbitrator other than the presiding arbitrator is replaced, any hearings previously held may be repeated at the discretion of the arbitral tribunal.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties, an order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal. [1991 c.405 Â§18]

Â Â Â Â Â  36.484 Arbitral tribunal may rule on own jurisdiction; time for raising issue of jurisdiction; review by circuit court. (1) The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement and, for that purpose, an arbitration clause which forms part of a contract shall be treated as an agreement independent of the other terms of the contract. A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause.

Â Â Â Â Â  (2) A plea that the arbitral tribunal does not have jurisdiction shall be raised no later than the submission of the statement of defense. However, a party is not precluded from raising such a plea by the fact that the party has appointed, or participated in the appointment of, an arbitrator. A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings. In either case, the arbitral tribunal may admit a later plea if it considers the delay justified.

Â Â Â Â Â  (3) The arbitral tribunal may rule on a plea referred to in subsection (2) of this section either as a preliminary question or in an award on the merits. If the arbitral tribunal rules as a preliminary question that it has jurisdiction, any party shall request the circuit court, within 30 days after having received notice of that ruling, to decide the matter or shall be deemed to have waived objection to such finding.

Â Â Â Â Â  (4) The decision of the circuit court under subsection (3) of this section is not subject to appeal.

Â Â Â Â Â  (5) While a request under subsection (3) of this section is pending, the arbitral tribunal may continue with the arbitral proceedings and make an arbitral award. [1991 c.405 Â§19; 1993 c.244 Â§5]

Â Â Â Â Â  36.486 Interim measures of protection ordered by arbitral tribunal; security. Unless otherwise agreed by the parties, at the request of a party, the arbitral tribunal may order any party to take such interim measure of protection as the arbitral tribunal may consider necessary in respect to the subject matter of the dispute. The arbitral tribunal may require any party to provide appropriate security in connection with such measure. [1991 c.405 Â§20]

Â Â Â Â Â  36.488 Fairness in proceedings. The parties shall be treated with equality and each party shall be given a full opportunity to present the case of the party. [1991 c.405 Â§21]

Â Â Â Â Â  36.490 Procedures subject to agreement by parties; procedure in absence of agreement. (1) Subject to the provisions of ORS 36.450 to 36.558, the parties are free to agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

Â Â Â Â Â  (2) If the parties fail to agree, subject to the provisions of ORS 36.450 to 36.558, the arbitral tribunal may conduct the arbitration in such a manner as it considers appropriate.

Â Â Â Â Â  (3) The power of the arbitral tribunal under subsection (2) of this section includes the power to determine the admissibility, relevance, materiality and weight of any evidence. [1991 c.405 Â§22]

Â Â Â Â Â  36.492 Place of arbitration. (1) The parties are free to agree on the place of arbitration. If the parties do not agree, the place of arbitration shall be determined by the arbitral tribunal or, if any members of the arbitral tribunal are not yet appointed and are to be appointed by the circuit court as pursuant to ORS 36.474 (4), by the Chief Justice, taking into account the circumstances of the case, including the convenience of the parties.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, unless otherwise agreed by the parties, the arbitral tribunal may meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts or the parties, or for the inspection of documents, goods or other property. [1991 c.405 Â§23]

Â Â Â Â Â  36.494 Commencement of arbitral proceedings. Unless otherwise agreed by the parties, the arbitral proceedings in respect to a particular dispute commence on the date which a request for referral of that dispute to arbitration is received by the respondent. [1991 c.405 Â§24]

Â Â Â Â Â  36.496 Language used in proceedings. (1) The parties are free to agree on the language or languages to be used in the arbitral proceedings. If the parties do not agree, the arbitral tribunal shall determine the language or languages to be used in the proceedings. Unless otherwise specified therein, this agreement or determination shall apply to any written statement by a party, any hearing and any award, decision or other communication by the arbitral tribunal.

Â Â Â Â Â  (2) The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal. [1991 c.405 Â§25]

Â Â Â Â Â  36.498 Contents of statements by claimant and respondent; amendment or supplement. (1) Within the period of time agreed upon by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting the claim of the claimant, the points at issue, and the relief or remedy sought, and the respondent shall state the defense of the respondent in respect of these particulars, unless the parties have otherwise agreed as to the required elements of those statements.

Â Â Â Â Â  (2) The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence they will submit.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties, either party may amend or supplement the claim or defense of the party during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow the amendment or supplement having regard to the delay in making it. [1991 c.405 Â§26]

Â Â Â Â Â  36.500 Oral hearing; notice; discovery. (1) Unless otherwise agreed by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument or whether the proceedings shall be conducted on the basis of documents and other materials.

Â Â Â Â Â  (2) Unless the parties have agreed that no oral hearings shall be held, the arbitral tribunal shall hold oral hearings at an appropriate stage of the proceedings, if so requested by a party.

Â Â Â Â Â  (3) The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purpose of the inspection of documents, goods or other property.

Â Â Â Â Â  (4) All statements, documents or other information supplied to, or applications made to, the arbitral tribunal by one party shall be communicated to the other party. Any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be communicated to the parties.

Â Â Â Â Â  (5) Unless otherwise agreed by the parties, all oral hearings and meetings in arbitral proceedings shall be held in camera. [1991 c.405 Â§27; 1993 c.244 Â§6]

Â Â Â Â Â  36.502 Effect of failure to make required statement or to appear at oral hearing. (1) Unless otherwise agreed by the parties, where, without showing sufficient cause, the claimant fails to communicate the statement of claim of the claimant in accordance with ORS 36.498 (1) and (2), the arbitral tribunal shall terminate the proceedings.

Â Â Â Â Â  (2) Unless otherwise agreed by the parties, where, without showing sufficient cause, the respondent fails to communicate the statement of defense of the respondent in accordance with ORS 36.498 (1) and (2), the arbitral tribunal shall continue the proceedings without treating that failure in itself as an admission of the claimantÂs allegations.

Â Â Â Â Â  (3) Unless otherwise agreed by the parties, where, without showing sufficient cause, a party fails to appear at an oral hearing or to produce documentary evidence, the arbitral tribunal may continue with the proceedings and make the arbitral award on the evidence before it. [1991 c.405 Â§28]

Â Â Â Â Â  36.504 Appointment of experts. (1) Unless otherwise agreed by the parties, the arbitral tribunal may appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal and require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods or other property for the expertÂs inspection.

Â Â Â Â Â  (2) Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of the expertÂs written or oral report, participate in an oral hearing where the parties have the opportunity to question the expert and to present expert witnesses on the points at issue. [1991 c.405 Â§29; 1993 c.244 Â§7]

Â Â Â Â Â  36.506 Circuit court assistance in taking evidence; circuit court authorized to enter certain orders upon application. (1) The arbitral tribunal, or a party with the approval of the arbitral tribunal, may request from the circuit court assistance in taking evidence and the court may execute the request within its competence and according to its rules on taking evidence. In addition, a subpoena may be issued as provided in ORCP 55, in which case the witness compensation provisions of ORS chapter 44 shall apply.

Â Â Â Â Â  (2) When the parties to two or more arbitration agreements have agreed in their respective arbitration agreements or otherwise, the circuit court may, on application by one party with the consent of all other parties to those arbitration agreements, do one or more of the following:

Â Â Â Â Â  (a) Order the arbitration proceedings arising out of those arbitration agreements to be consolidated on terms the court considers just and necessary.

Â Â Â Â Â  (b) Where all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal in accordance with ORS 36.474 (6).

Â Â Â Â Â  (c) Where the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary.

Â Â Â Â Â  (d) Order the arbitration proceedings arising out of those arbitration agreements to be held at the same time or one immediately after another.

Â Â Â Â Â  (e) Order any of the arbitration proceedings arising out of those arbitration agreements to be stayed until the determination of any other of them.

Â Â Â Â Â  (3) Nothing in this section shall be construed to prevent the parties to two or more arbitrations from agreeing to consolidate those arbitrations and taking any steps that are necessary to effect that consolidation. [1991 c.405 Â§30; 1993 c.244 Â§8]

Â Â Â Â Â  36.508 Choice of laws. (1) The arbitral tribunal shall decide the dispute in accordance with the rules of law designated by the parties as applicable to the substance of the dispute.

Â Â Â Â Â  (2) Any designation by the parties of the law or legal system of a given country or political subdivision thereof shall be construed, unless otherwise expressed, as directly referring to the substantive law of that state and not to its conflict of laws rules.

Â Â Â Â Â  (3) Failing any designation of the law under subsection (1) of this section by the parties, the arbitral tribunal shall apply the rules of law it considers to be appropriate given all the circumstances surrounding the dispute.

Â Â Â Â Â  (4) The arbitral tribunal shall decide ex aequo et bono or as amiable compositeur if the parties have expressly authorized it to do so.

Â Â Â Â Â  (5) In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction. [1991 c.405 Â§31]

Â Â Â Â Â  36.510 Decision of arbitral tribunal. Unless otherwise agreed by the parties, any decision of the arbitral tribunal in arbitral proceedings with more than one arbitrator shall be made by a majority of all its members. However, the parties or all members of the arbitral tribunal may authorize a presiding arbitrator to decide questions of procedure. [1991 c.405 Â§32; 1993 c.244 Â§9]

Â Â Â Â Â  36.512 Settlement. (1) It is not incompatible with an arbitration agreement for an arbitral tribunal to encourage settlement of the dispute and, with the agreement of the parties, the arbitral tribunal may use mediation, conciliation or other procedures at any time during the arbitral proceedings to encourage settlement. If agreed by the parties, the members of the arbitral tribunal are not disqualified from resuming their roles as arbitrators by reason of the mediation, conciliation or other procedure.

Â Â Â Â Â  (2) If, during the arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

Â Â Â Â Â  (3) An arbitral award on agreed terms shall be made in accordance with ORS 36.514 and shall state that it is an arbitral award.

Â Â Â Â Â  (4) An arbitral award on agreed terms has the same status and effect as any other arbitral award on the substance of the dispute. [1991 c.405 Â§33; 1993 c.244 Â§10]

Â Â Â Â Â  36.514 Arbitral award; contents; interim award; award for costs of arbitration. (1) The arbitral award shall be made in writing and shall be signed by the arbitrator or arbitrators. In arbitral proceedings with more than one arbitrator, the signatures of the majority of all the members of the arbitral tribunal shall suffice so long as the reason for any omitted signature is stated.

Â Â Â Â Â  (2) The arbitral award shall state the reasons upon which it is based, unless the parties have agreed that no reasons are to be given or the award is an arbitral award on agreed terms under ORS 36.512.

Â Â Â Â Â  (3) The arbitral award shall state its date and the place of arbitration as determined in accordance with ORS 36.492 (1) and the award shall be considered to have been made at that place.

Â Â Â Â Â  (4) After the arbitral award is made, a copy signed by the arbitrators in accordance with subsection (1) of this section shall be delivered to each party.

Â Â Â Â Â  (5) The arbitral tribunal may, at any time during the arbitral proceedings, make an interim arbitral award on any matter with respect to which it may make a final arbitral award. The interim award may be enforced in the same manner as a final arbitral award.

Â Â Â Â Â  (6) Unless otherwise agreed by the parties, the arbitral tribunal may award interest.

Â Â Â Â Â  (7)(a) Unless otherwise agreed by the parties, the costs of an arbitration shall be at the discretion of the arbitral tribunal.

Â Â Â Â Â  (b) In making an order for costs, the arbitral tribunal may include as costs any of the following:

Â Â Â Â Â  (A) The fees and expenses of the arbitrators and expert witnesses.

Â Â Â Â Â  (B) Legal fees and expenses.

Â Â Â Â Â  (C) Any administration fees of the institution supervising the arbitration, if any.

Â Â Â Â Â  (D) Any other expenses incurred in connection with the arbitral proceedings.

Â Â Â Â Â  (c) In making an order for costs, the arbitral tribunal may specify any of the following:

Â Â Â Â Â  (A) The party entitled to costs.

Â Â Â Â Â  (B) The party who shall pay the costs.

Â Â Â Â Â  (C) The amount of costs or the method of determining that amount.

Â Â Â Â Â  (D) The manner in which the costs shall be paid. [1991 c.405 Â§34]

Â Â Â Â Â  36.516 Termination of arbitral proceedings. (1) The arbitral proceedings are terminated by the final arbitral award or by an order of the arbitral tribunal in accordance with subsection (2) of this section. The award shall be final upon the expiration of the applicable periods in ORS 36.518.

Â Â Â Â Â  (2) The arbitral tribunal shall issue an order for the termination of the arbitral proceedings when:

Â Â Â Â Â  (a) The claimant withdraws the claim, unless the respondent objects thereto and the arbitral tribunal recognizes a legitimate interest on the part of the respondent in obtaining a final settlement of the dispute;

Â Â Â Â Â  (b) The parties agree on the termination of the proceedings; or

Â Â Â Â Â  (c) The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

Â Â Â Â Â  (3) Subject to ORS 36.518 and 36.520 (4), the mandate of the arbitral tribunal terminates with the termination of the arbitral proceeding. [1991 c.405 Â§35; 1993 c.244 Â§11]

Â Â Â Â Â  36.518 Correction of errors in award; interpretation of award; additional award. (1) Within 30 days of receipt of the arbitral award, unless another period of time has been agreed upon by the parties:

Â Â Â Â Â  (a) A party, with notice to the other party, may request the arbitral tribunal to correct in the award any errors in computation, clerical or typographical errors, or errors of similar nature; and

Â Â Â Â Â  (b) A party may, if agreed by the parties, request the arbitral tribunal to give an interpretation of a specific point or part of the arbitral award.

Â Â Â Â Â  (2) If the arbitral tribunal considers any request made under subsection (1) of this section to be justified, it shall make the correction or give the interpretation within 30 days of the receipt of the request. The interpretation shall form part of the arbitral award.

Â Â Â Â Â  (3) The arbitral tribunal may correct any error of the type referred to in subsection (1)(a) of this section on its own initiative within 30 days of the date of the award.

Â Â Â Â Â  (4) Unless otherwise agreed by the parties, a party, with notice to the other party, may request, within 30 days of receipt of the award, the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award. If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days.

Â Â Â Â Â  (5) If necessary, the arbitral tribunal may extend the period of time within which it shall make a correction, interpretation or an additional award under subsection (1) or (4) of this section.

Â Â Â Â Â  (6) The provisions of ORS 36.514 shall apply to a correction or interpretation of the award or to an additional award. [1991 c.405 Â§36; 1993 c.244 Â§12]

Â Â Â Â Â  36.520 Setting aside award; grounds; time for application; circuit court fees. (1) Recourse to a court against an arbitral award may only be by an application for setting aside in accordance with subsections (2) and (3) of this section.

Â Â Â Â Â  (2) An arbitral award may be set aside by the circuit court only if:

Â Â Â Â Â  (a) The party making application furnishes proof that:

Â Â Â Â Â  (A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or, failing any indication thereon, under the laws of the State of Oregon or the United States;

Â Â Â Â Â  (B) The party making the application was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the partyÂs case;

Â Â Â Â Â  (C) The award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters not submitted to arbitration can be separated from those not so submitted, only that part of the award which contains decisions on matters not submitted to arbitration may be set aside; or

Â Â Â Â Â  (D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties, unless such agreement was in conflict with a provision of ORS 36.450 to 36.558 from which the parties cannot derogate, or, failing such agreement, was not in accordance with ORS 36.450 to 36.558; or

Â Â Â Â Â  (b) The circuit court finds that:

Â Â Â Â Â  (A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of
Oregon
or of the
United States
; or

Â Â Â Â Â  (B) The award is in conflict with the public policy of the State of
Oregon
or of the
United States
.

Â Â Â Â Â  (3) An application for setting aside may not be made after three months have elapsed from the date on which the party making that application had received the award or, if a request had been made under ORS 36.518, from the date on which that request had been disposed of by the arbitral tribunal.

Â Â Â Â Â  (4) The circuit court, when asked to set aside an arbitral award, may, where appropriate and so requested by a party, suspend the setting aside proceedings for a period of time determined by it in order to give the arbitral tribunal an opportunity to resume the arbitral proceedings or to take such other action as in the arbitral tribunalÂs opinion will eliminate the grounds for setting aside.

Â Â Â Â Â  (5) The clerk of the circuit court shall collect from the party making application for setting aside under subsection (1) of this section a filing fee of $39 and from a party filing an appearance in opposition to the application a filing fee of $39. However, if the application relates to an arbitral award made following an application or request to a circuit court under any section of ORS 36.450 to 36.558 in respect to which the parties have paid filing fees under ORS 21.110, filing fees shall not be collected under this subsection. An application for setting aside or an appearance in opposition thereto shall not be deemed filed unless the fee required by this subsection is paid by the filing party. [1991 c.405 Â§37; 1993 c.244 Â§13; 1997 c.801 Â§55; 2003 c.737 Â§Â§41,42; 2005 c.702 Â§Â§41,42,43; 2007 c.860 Â§5]

Â Â Â Â Â  Note: Section 15 (11), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (11) In addition to the fees provided for in ORS 36.520 (5), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect from the party making application for setting aside under ORS 36.520 (1) a surcharge of $2 and from a party filing an appearance in opposition to the application a surcharge of $1. [2007 c.860 Â§15(11)]

Â Â Â Â Â  36.522 Enforcement of award; procedure; fee; entry of judgment. (1) An arbitral award, irrespective of the country in which it was made, shall be recognized as binding and, upon application in writing to the circuit court, shall be enforced subject to the provisions of this section and ORS 36.524.

Â Â Â Â Â  (2) The party relying on an award or applying for its enforcement shall supply the authenticated original or a certified copy of the award and the original or certified copy of the arbitration agreement referred to in ORS 36.466. If the award or agreement is not made in the English language, then the party relying on the award or applying for its enforcement shall supply a duly certified translation thereof into the English language.

Â Â Â Â Â  (3) The party relying on an arbitral award or applying for its enforcement shall deliver to the clerk of the circuit court the documents specified in subsection (2) of this section along with proof of the delivery of a copy of the arbitral award as required by ORS 36.514 (4). The relying party shall pay to the clerk a filing fee of $25, after which the clerk shall enter the arbitral award of record in the office of the clerk. If no application to set aside is filed against the arbitral award as provided in ORS 36.520 within the time specified in ORS 36.520 (3) or, if such an application is filed, the relying party after the disposition of the application indicates the intention to still rely on the award or to apply for its enforcement, judgment shall be entered as upon the verdict of a jury, and execution may issue thereon, and the same proceedings may be had upon the award with like effect as upon a verdict in a civil action. [1991 c.405 Â§38]

Â Â Â Â Â  Note: Section 15 (12), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (12) In addition to the fee provided for in ORS 36.522 (3), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge of $1 for the filing of an arbitral award or application for enforcement of an arbitral award under ORS 36.522. [2007 c.860 Â§15(12)]

Â Â Â Â Â  36.524 Grounds for refusal to enforce award; fee. (1) Recognition or enforcement of an arbitral award, irrespective of the country in which it was made, may be refused only:

Â Â Â Â Â  (a) At the request of the party against whom it is invoked, if that party pays the clerk of the circuit court a filing fee of $25 and furnishes to the court where recognition or enforcement is sought proof that:

Â Â Â Â Â  (A) A party to the arbitration agreement referred to in ORS 36.466 was under some incapacity or that the agreement is not valid under the law to which the parties have subjected it or under the law of the country where the award was made;

Â Â Â Â Â  (B) The party against whom the award is invoked was not given proper notice of the appointment of an arbitrator or of the arbitral proceedings or was otherwise unable to present the partyÂs case;

Â Â Â Â Â  (C) The arbitral award deals with a dispute not contemplated by or not falling within the terms of the submission to arbitration or the award contains decisions on matters beyond the scope of the submission to arbitration, provided that, if the decisions on matters submitted to arbitration can be separated from those not so submitted, that part of the award which contains decisions on matters submitted to arbitration may be recognized and enforced;

Â Â Â Â Â  (D) The composition of the arbitral tribunal or the arbitral procedure was not in accordance with the agreement of the parties or, failing such agreement, was not in accordance with the law of the country where the arbitration took place; or

Â Â Â Â Â  (E) The award has not yet become binding on the parties or has been set aside or suspended by a court of the country in which, or under the law of which, that award was made; or

Â Â Â Â Â  (b) If the court finds that:

Â Â Â Â Â  (A) The subject matter of the dispute is not capable of settlement by arbitration under the laws of the State of
Oregon
or of the
United States
; or

Â Â Â Â Â  (B) The recognition or enforcement of the arbitral award would be contrary to the public policy of the State of
Oregon
or of the
United States
.

Â Â Â Â Â  (2) If an application for setting aside or suspension of an award has been made to the court referred to in subsection (1)(a)(E) of this section, and if it considers it proper, the court where recognition or enforcement is sought may adjourn its decision on application of the party claiming recognition or enforcement of the award. The court may also order the other party to provide appropriate security. [1991 c.405 Â§39]

Â Â Â Â Â  Note: Section 15 (13), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (13) In addition to the fee provided for in ORS 36.524 (1), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge of $1 for the filing under ORS 36.524 (1). [2007 c.860 Â§15(13)]

Â Â Â Â Â  36.526 Provisions to be interpreted in good faith. In construing ORS 36.454 to 36.524, a court or arbitral tribunal shall interpret those sections in good faith, in accordance with the ordinary meaning to be given to their terms in their context, and in light of their objects and purposes. Recourse may be had for these purposes, in addition to aids in interpretation ordinarily available under the laws of this state, to the documents of the United Nations Commission on International Trade Law and its working group respecting the preparation of the UNCITRAL Model Law on International Commercial Arbitration and shall give those documents the weight that is appropriate in the circumstances. [1991 c.405 Â§40]

Â Â Â Â Â  36.528 Policy to encourage conciliation. It is the policy of the State of
Oregon
to encourage parties to an international commercial agreement or transaction which qualifies for arbitration or conciliation pursuant to ORS 36.454 (3) to resolve disputes arising from such agreements or transactions through conciliation. The parties may select or permit an arbitral tribunal or other third party to select one or more persons to service as the conciliator or conciliators who shall assist the parties in an independent and impartial manner in their attempt to reach an amicable settlement of their dispute. [1991 c.405 Â§41]

Â Â Â Â Â  36.530 Guiding principles of conciliators. The conciliator or conciliators shall be guided by principles of objectivity, fairness and justice, giving consideration to, among other things, the rights and obligations of the parties, the usages of the trade concerned and the circumstances surrounding the dispute, including any previous practices between the parties. [1991 c.405 Â§42]

Â Â Â Â Â  36.532 Manner of conducting conciliation proceedings. The conciliator or conciliators may conduct the conciliation proceedings in such a manner as they consider appropriate, taking into account the circumstances of the case, the wishes of the parties and the desirability of a speedy settlement of the dispute. Except as otherwise provided in ORS 36.450 to 36.558, no provision of the Oregon Rules of Civil Procedure nor any other provision of the Oregon Revised Statutes governing procedural matters shall apply to any conciliation proceeding brought under ORS 36.450 to 36.558. [1991 c.405 Â§43]

Â Â Â Â Â  36.534 Draft conciliation settlement. (1) At any time during the proceedings, the conciliator or conciliators may prepare a draft conciliation settlement which may include the assessment and apportionment of costs between the parties and send copies to the parties, specifying the time within which the parties must signify their approval.

Â Â Â Â Â  (2) No party may be required to accept any settlement proposed by the conciliator or conciliators. [1991 c.405 Â§44]

Â Â Â Â Â  36.536 Prohibition on use of statements, admissions or documents arising out of conciliation proceedings. When the parties agree to participate in conciliation under ORS 36.450 to 36.558:

Â Â Â Â Â  (1) Evidence of anything said or of any admission made in the course of the conciliation is not admissible in evidence and disclosure of any such evidence shall not be compelled in any civil action in which, pursuant to law, testimony may be compelled to be given. However, this subsection does not limit the admissibility of evidence if all parties participating in conciliation consent, in writing, to its disclosure, provided that such consent is given after the statement or admission to be disclosed is made in the conciliation proceeding.

Â Â Â Â Â  (2) In the event that any such evidence is offered in contravention of this section, the arbitration tribunal or the court shall make any order which it considers to be appropriate to deal with the matter, including, without limitation, orders restricting the introduction of evidence, or dismissing the case without prejudice.

Â Â Â Â Â  (3) Unless the document otherwise provides, no document prepared for the purpose of, or in the course of, or pursuant to, the conciliation, or any copy thereof, is admissible in evidence and disclosure of any such document shall not be compelled in any arbitration or civil action in which, pursuant to law, testimony may be compelled to be given. [1991 c.405 Â§45; 1993 c.244 Â§14]

Â Â Â Â Â  36.538 Conciliation to act as stay of other proceedings; tolling of limitation periods during conciliation. (1) The agreement of the parties to submit a dispute to conciliation shall be deemed an agreement between or among those parties to stay all judicial or arbitral proceedings from the commencement of conciliation until the termination of conciliation proceedings.

Â Â Â Â Â  (2) All applicable limitation periods, including periods of prescription, shall be tolled or extended upon the commencement of conciliation proceedings to conciliate a dispute under ORS 36.450 to 36.558 and all limitation periods shall remain tolled and periods of prescription extended as to all parties to the conciliation proceedings until the 10th day following the termination of conciliation proceedings.

Â Â Â Â Â  (3) For purposes of this section, conciliation proceedings are deemed to have commenced as soon as:

Â Â Â Â Â  (a) A party has requested conciliation of a particular dispute or disputes; and

Â Â Â Â Â  (b) The other party or parties agree to participate in the conciliation proceeding. [1991 c.405 Â§46]

Â Â Â Â Â  36.540 Termination of conciliation proceedings. (1) The conciliation proceedings may be terminated as to all parties by any of the following:

Â Â Â Â Â  (a) A written declaration of the conciliator or conciliators, after consultation with the parties, to the effect that further efforts at conciliation are no longer justified, on the date of the declaration.

Â Â Â Â Â  (b) A written declaration of the parties addressed to the conciliator or conciliators to the effect that the conciliation proceedings are terminated, on the date of the declaration.

Â Â Â Â Â  (c) The signing of a settlement agreement by all of the parties, on the date of the agreement.

Â Â Â Â Â  (2) The conciliation proceedings may be terminated as to particular parties by either of the following:

Â Â Â Â Â  (a) A written declaration of a party to the other party or parties and the conciliator or conciliators, if appointed, to the effect that the conciliation proceedings shall be terminated as to that particular party, on the date of the declaration.

Â Â Â Â Â  (b) The signing of a settlement agreement by some of the parties, on the date of the agreement. [1991 c.405 Â§47; 1993 c.244 Â§15]

Â Â Â Â Â  36.542 Conciliator not to be arbitrator or take part in arbitral or judicial proceedings. No person who has served as conciliator may be appointed as an arbitrator for, or take part in, any arbitral or judicial proceedings in the same dispute unless all parties manifest their consent to such participation or the rules adopted for conciliation or arbitration otherwise provide. [1991 c.405 Â§48]

Â Â Â Â Â  36.544 Submission to conciliation not waiver. By submitting to conciliation, no party shall be deemed to have waived any rights or remedies which that party would have had if conciliation had not been initiated, other than those set forth in any settlement agreement which results from the conciliation. [1991 c.405 Â§49]

Â Â Â Â Â  36.546 Conciliation agreement to be treated as arbitral award. If the conciliation succeeds in settling the dispute and the result of the conciliation is reduced to writing and signed by the conciliator or conciliators and the parties or their representatives, the written agreement shall be treated as an arbitral award rendered by an arbitral tribunal duly constituted in and pursuant to the laws of this state and shall have the same force and effect as a final award in arbitration. [1991 c.405 Â§50]

Â Â Â Â Â  36.548 Costs of conciliation proceedings. Upon termination of the conciliation proceedings, the conciliator or conciliators shall fix the costs of the conciliation and give written notice thereof to the parties. As used in this section and in ORS 36.550, ÂcostsÂ includes only the following:

Â Â Â Â Â  (1) A reasonable fee to be paid to the conciliator or conciliators.

Â Â Â Â Â  (2) The travel and other reasonable expenses of the conciliator or conciliators.

Â Â Â Â Â  (3) The travel and other reasonable expenses of witnesses requested by the conciliator or conciliators with the consent of the parties.

Â Â Â Â Â  (4) The cost of any expert advice requested by the conciliator or conciliators with the consent of the parties.

Â Â Â Â Â  (5) The cost of any court. [1991 c.405 Â§51]

Â Â Â Â Â  36.550 Payment of costs. The costs fixed by the conciliator or conciliators as pursuant to ORS 36.548 shall be borne equally by the parties unless the settlement agreement provides for a different apportionment. All other expenses incurred by a party shall be borne by that party. [1991 c.405 Â§52]

Â Â Â Â Â  36.552 Effect of conciliation on jurisdiction of courts. Neither the request for conciliation, the consent to participate in the conciliation proceeding, the participation in such proceedings, nor the entering into a conciliation agreement or settlement, shall be deemed as consent to the jurisdiction of any court in this state in the event conciliation fails. [1991 c.405 Â§53]

Â Â Â Â Â  36.554 Immunities. (1) Neither the arbitrator or arbitrators, the conciliator or conciliators, the parties, nor their representatives, shall be subject to service of process on any civil matter while they are present in this state for the purpose of arranging for or participating in any arbitration or conciliation proceedings subject to ORS 36.450 to 36.558.

Â Â Â Â Â  (2) No person who serves as an arbitrator or as a conciliator shall be held liable in an action for damages resulting from any act or omission in the performance of their role as an arbitrator or as a conciliator in any proceeding subject to ORS 36.450 to 36.558. [1991 c.405 Â§54; 1993 c.244 Â§16]

Â Â Â Â Â  36.556 Severability. If any provision of ORS 36.450 to 36.558 or its application to any person or circumstance is held to be invalid, the invalidity does not affect the other provisions or applications of ORS 36.450 to 36.558 which can be given effect without the invalid provision or application and to this end the provisions of ORS 36.450 to 36.558 are severable. [1991 c.405 Â§55]

Â Â Â Â Â  36.558 Short title. ORS 36.450 to 36.558 shall be known and may be cited as the ÂOregon International Commercial Arbitration and Conciliation Act.Â [1991 c.405 Â§1]

UNIFORM ARBITRATION ACT

Â Â Â Â Â  36.600 Definitions. As used in ORS 36.600 to 36.740:

Â Â Â Â Â  (1) ÂArbitration organizationÂ means an association, agency, board, commission or other entity that is neutral and initiates, sponsors or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

Â Â Â Â Â  (2) ÂArbitratorÂ means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

Â Â Â Â Â  (3) ÂCourtÂ means a circuit court.

Â Â Â Â Â  (4) ÂKnowledgeÂ means actual knowledge.

Â Â Â Â Â  (5) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (6) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2003 c.598 Â§1]

Â Â Â Â Â  Note: Sections 3 and 31, chapter 598, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 3. (1) Sections 1 to 30 of this 2003 Act [36.600 to 36.740] govern an agreement to arbitrate made on or after the effective date of this 2003 Act [January 1, 2004].

Â Â Â Â Â  (2) Sections 1 to 30 of this 2003 Act govern an agreement to arbitrate made before the effective date of this 2003 Act if all the parties to the agreement or to the arbitration proceeding so agree in a record.

Â Â Â Â Â  (3) On or after September 1, 2004, sections 1 to 30 of this 2003 Act govern an agreement to arbitrate whenever made. [2003 c.598 Â§3]

Â Â Â Â Â  Sec. 31. ORS 36.600 to 36.740 do not affect an action or proceeding commenced or right accrued before January 1, 2004. Subject to section 3, chapter 598, Oregon Laws 2003, an arbitration agreement made before January 1, 2004, continues to be governed by ORS 36.300 to 36.365 as though those sections were not repealed by section 57, chapter 598, Oregon Laws 2003. [2003 c.598 Â§31; 2005 c.22 Â§30]

Â Â Â Â Â  Note: 36.600 to 36.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 36 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  36.605 Notice. (1) Except as otherwise provided in ORS 36.600 to 36.740, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in ordinary course, whether or not the other person acquires knowledge of the notice.

Â Â Â Â Â  (2) A person has notice if the person has knowledge of the notice or has received notice.

Â Â Â Â Â  (3) A person receives notice when it comes to the personÂs attention or the notice is delivered at the personÂs place of residence or place of business, or at another location held out by the person as a place of delivery of such communications. [2003 c.598 Â§2]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.610 Effect of agreement to arbitrate; nonwaivable provisions. (1) Except as otherwise provided in this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of ORS 36.600 to 36.740 to the extent permitted by law.

Â Â Â Â Â  (2) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

Â Â Â Â Â  (a) Waive or agree to vary the effect of the requirements of this section or ORS 36.615 (1), 36.620 (1), 36.630, 36.675 (1) or (2), 36.720 or 36.730;

Â Â Â Â Â  (b) Agree to unreasonably restrict the right under ORS 36.635 to notice of the initiation of an arbitration proceeding;

Â Â Â Â Â  (c) Agree to unreasonably restrict the right under ORS 36.650 to disclosure of any facts by a neutral arbitrator; or

Â Â Â Â Â  (d) Waive the right under ORS 36.670 of a party to an agreement to arbitrate to be represented by a lawyer at any proceeding or hearing under ORS 36.600 to 36.740, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

Â Â Â Â Â  (3) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section or ORS 36.625, 36.660, 36.680, 36.690 (4) or (5), 36.700, 36.705, 36.710, 36.715 (1) or (2), 36.735 or 36.740 or section 3 (1) or (3) or 31, chapter 598, Oregon Laws 2003.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to agreements to arbitrate entered into by two or more insurers, as defined by ORS 731.106, or self-insured persons for the purpose of arbitration of disputes arising out of the provision of insurance. [2003 c.598 Â§4]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.615 Application for judicial relief; fees. (1)(a) Except as otherwise provided in ORS 36.730, an application for judicial relief under ORS 36.600 to 36.740 must be made by petition to the court. Except as otherwise provided in this subsection, a person filing the first petition relating to an agreement to arbitrate or relating to an arbitration proceeding must pay the filing fee provided by ORS 21.110 (1) for plaintiffs, and persons responding to the petition must pay the filing fee provided by ORS 21.110 (1) for defendants. If subsequent petitions are filed relating to the same agreement to arbitrate or arbitration proceeding, no additional filing fees shall be required of the parties.

Â Â Â Â Â  (b) If the first petition relating to an arbitration proceeding is a petition to seek confirmation, vacation, modification or correction of an award under ORS 36.700, 36.705 or 36.710, the person filing the petition must pay a fee of $39, and a person filing an appearance in opposition to the petition must pay a filing fee of $39.

Â Â Â Â Â  (c) If a civil action is pending relating to the same dispute that is the subject of the arbitration, and filing fees were paid for that action under ORS 21.110, filing fees may not be charged under this subsection for the filing of any petition under ORS 36.600 to 36.740.

Â Â Â Â Â  (2) Unless a civil action involving the agreement to arbitrate is pending, notice of a first petition to the court under ORS 36.600 to 36.740, must be served in the manner provided by ORCP 7 D. Otherwise, notice of the petition must be given in the manner provided by ORCP 9. [2003 c.598 Â§5; 2003 c.737 Â§Â§40a,40c; 2005 c.702 Â§Â§45,46,47; 2007 c.860 Â§6]

Â Â Â Â Â  Note: Section 15 (14), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (14) In addition to the fee provided for in ORS 36.615 (1)(b), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge of $2 upon the filing of a petition to seek confirmation, vacation, modification or correction of an award under ORS 36.700, 36.705 or 36.710, and a surcharge of $1 from a person filing an appearance in opposition to the petition. [2007 c.860 Â§15(14)]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.620 Validity of agreement to arbitrate. (1) An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract.

Â Â Â Â Â  (2) Subject to ORS 36.625 (8), the court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

Â Â Â Â Â  (3) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled.

Â Â Â Â Â  (4) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.

Â Â Â Â Â  (5) A written arbitration agreement entered into between an employer and employee and otherwise valid under subsection (1) of this section is voidable and may not be enforced by a court unless:

Â Â Â Â Â  (a) The employer informs the employee in a written employment offer received by the employee at least two weeks before the first day of the employeeÂs employment that an arbitration agreement is required as a condition of employment; or

Â Â Â Â Â  (b) The arbitration agreement is entered into upon a subsequent bona fide advancement of the employee by the employer. [2003 c.598 Â§6; 2007 c.902 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 902, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 36.620 by section 1 of this 2007 Act apply to arbitration agreements entered into on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.902 Â§4]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.625 Petition to compel or stay arbitration. (1) On petition of a person showing an agreement to arbitrate and alleging another personÂs refusal to arbitrate pursuant to the agreement:

Â Â Â Â Â  (a) If the refusing party does not appear or does not oppose the petition, the court shall order the parties to arbitrate; and

Â Â Â Â Â  (b) If the refusing party opposes the petition, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

Â Â Â Â Â  (2) On petition of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue as provided in subsection (8) of this section. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

Â Â Â Â Â  (3) If the court finds that there is no enforceable agreement to arbitrate, it may not order the parties to arbitrate pursuant to subsection (1) or (2) of this section.

Â Â Â Â Â  (4) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or grounds for the claim have not been established.

Â Â Â Â Â  (5) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, a petition under this section must be made in that court. Otherwise, a petition under this section may be made in any court as provided in ORS 36.725.

Â Â Â Â Â  (6) If a party makes a petition to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

Â Â Â Â Â  (7) If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.

Â Â Â Â Â  (8) A judge shall decide all issues raised under a petition filed under ORS 36.600 to 36.740 unless there is a constitutional right to jury trial on the issue. If there is a constitutional right to jury trial on an issue, the issue shall be tried to a jury upon the request of any party to the proceeding. [2003 c.598 Â§7]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.630 Provisional remedies. (1) Before an arbitrator is appointed and is authorized and able to act, the court, upon petition of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

Â Â Â Â Â  (2) After an arbitrator is appointed and is authorized and able to act:

Â Â Â Â Â  (a) The arbitrator may issue such orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

Â Â Â Â Â  (b) A party to an arbitration proceeding may move the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

Â Â Â Â Â  (3) A party does not waive a right of arbitration by making a petition under subsection (1) or (2) of this section. [2003 c.598 Â§8]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.635 Initiation of arbitration. (1) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified mail, return receipt requested and obtained, or by service as authorized for summons under ORCP 7 D. The notice must describe the nature of the controversy and the remedy sought.

Â Â Â Â Â  (2) Unless a person objects for lack or insufficiency of notice under ORS 36.665 (3) not later than the beginning of the arbitration hearing, the person by appearing at the hearing waives any objection to lack or insufficiency of notice. [2003 c.598 Â§9]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.640 Consolidation of separate arbitration proceedings. (1) Except as otherwise provided in subsection (3) of this section, upon petition of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

Â Â Â Â Â  (a) There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

Â Â Â Â Â  (b) The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

Â Â Â Â Â  (c) The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

Â Â Â Â Â  (d) Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

Â Â Â Â Â  (2) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

Â Â Â Â Â  (3) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. [2003 c.598 Â§10]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.645 Appointment of arbitrator; service as neutral arbitrator. (1) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method must be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator designated or appointed fails or is unable to act and a successor has not been appointed, the court, on petition of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

Â Â Â Â Â  (2) An individual who has a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral. [2003 c.598 Â§11]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.650 Disclosure by arbitrator. (1) Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators in the arbitration proceeding any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

Â Â Â Â Â  (a) A financial or personal interest in the outcome of the arbitration proceeding; and

Â Â Â Â Â  (b) An existing or past relationship with any of the parties to the agreement to arbitrate or the arbitration proceeding, their counsel or representatives, a witness or another arbitrator in the proceeding.

Â Â Â Â Â  (2) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to any other arbitrators in the proceeding any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

Â Â Â Â Â  (3) If an arbitrator discloses a fact required by subsection (1) or (2) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under ORS 36.705 (1)(b) for vacating an award made by the arbitrator.

Â Â Â Â Â  (4) If the arbitrator did not disclose a fact as required by subsection (1) or (2) of this section, upon timely objection by a party, the court under ORS 36.705 (1)(b) may vacate an award.

Â Â Â Â Â  (5) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct and material interest in the outcome of the arbitration proceeding or a known, existing and substantial relationship with a party, the partyÂs counsel or representatives, a witness or another arbitrator in the proceeding is presumed to act with evident partiality under ORS 36.705 (1)(b).

Â Â Â Â Â  (6) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a petition to vacate an award on that ground under ORS 36.705 (1)(b). [2003 c.598 Â§12]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.655 Action by majority. If there is more than one arbitrator, the powers of an arbitrator must be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under ORS 36.665 (3). [2003 c.598 Â§13]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.660 Immunity of arbitrator; competency to testify; attorney fees and costs. (1) An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

Â Â Â Â Â  (2) The immunity afforded by this section supplements any immunity under other law.

Â Â Â Â Â  (3) The failure of an arbitrator to make a disclosure required by ORS 36.650 does not cause any loss of immunity under this section.

Â Â Â Â Â  (4) In a judicial, administrative or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify, and may not be required to produce records as to any statement, conduct, decision or ruling occurring during the arbitration proceeding, to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply:

Â Â Â Â Â  (a) To the extent necessary to determine the claim of an arbitrator, arbitration organization or representative of the arbitration organization against a party to the arbitration proceeding; or

Â Â Â Â Â  (b) To a hearing on a petition to vacate an award under ORS 36.705 (1)(a) or (b) if the petitioner establishes prima facie that a ground for vacating the award exists.

Â Â Â Â Â  (5) If a person commences a civil action against an arbitrator, arbitration organization or representative of an arbitration organization arising from the services of the arbitrator, organization or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (4) of this section, and the court decides that the arbitrator, arbitration organization or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization or representative reasonable attorney fees. [2003 c.598 Â§14]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.665 Arbitration process. (1) An arbitrator may conduct an arbitration in such manner as the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality and weight of any evidence.

Â Â Â Â Â  (2) An arbitrator may decide a request for summary disposition of a claim or particular issue:

Â Â Â Â Â  (a) If all interested parties agree; or

Â Â Â Â Â  (b) Upon request of one party to the arbitration proceeding, if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

Â Â Â Â Â  (3) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the partyÂs appearance at the hearing waives any objection based on lack or insufficiency of notice. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitratorÂs own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

Â Â Â Â Â  (4) At a hearing under subsection (3) of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

Â Â Â Â Â  (5) If an arbitrator ceases or is unable to act during the arbitration proceeding, a replacement arbitrator must be appointed in accordance with ORS 36.645 to continue the proceeding and to resolve the controversy. [2003 c.598 Â§15]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.670 Representation by a lawyer; representation of legal or commercial entities. A party to an arbitration proceeding may be represented by a lawyer admitted to practice in this state or any other state. A corporation, business trust, partnership, limited liability company, association, joint venture or other legal or commercial entity may be represented by a lawyer admitted to practice in this state or any other state, by an officer of the entity, or by an employee or other agent authorized by the entity to represent the entity in the proceeding. [2003 c.598 Â§16]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.675 Witnesses; subpoenas; depositions; discovery. (1) An arbitrator may administer oaths. An arbitrator or an attorney for any party to the arbitration proceeding may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing. A subpoena must be served in the manner for service of subpoenas under ORCP 55 D and, upon petition to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by ORCP 55 G.

Â Â Â Â Â  (2) In order to make the proceedings fair, expeditious and cost-effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

Â Â Â Â Â  (3) An arbitrator may permit such discovery as the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious and cost-effective.

Â Â Â Â Â  (4) If an arbitrator permits discovery under subsection (3) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitratorÂs discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (5) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (6) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

Â Â Â Â Â  (7) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state, and for the production of records and other evidence issued by an arbitrator or by an attorney for any party to the proceeding in connection with an arbitration proceeding in another state, upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious and cost-effective. A subpoena or discovery-related order issued by an arbitrator or by an attorney for any party to the proceeding in another state must be served in the manner provided by ORCP 55 D for service of subpoenas in a civil action in this state and, upon petition to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by ORCP 55 G for enforcement of subpoenas in a civil action in this state. [2003 c.598 Â§17]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.680 Judicial enforcement of preaward ruling by arbitrator. If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under ORS 36.685. A prevailing party may make a petition to the court for an expedited order to confirm the award under ORS 36.700, in which case the court shall summarily decide the petition. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under ORS 36.705 or 36.710. [2003 c.598 Â§18]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.685 Award. (1) An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by any arbitrator who concurs with the award. If the award requires the payment of money, including but not limited to payment of costs or attorney fees, the award must be accompanied by a separate statement that contains the information required by ORS 18.042 for judgments that include money awards. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

Â Â Â Â Â  (2) An award must be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may extend the time within or after the time specified or ordered. A party waives any objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award. [2003 c.598 Â§19; 2003 c.576 Â§169a]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.690 Change of award by arbitrator. (1) Upon request by a party to an arbitration proceeding, an arbitrator may modify or correct an award:

Â Â Â Â Â  (a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

Â Â Â Â Â  (b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

Â Â Â Â Â  (c) To clarify the award.

Â Â Â Â Â  (2) A request under subsection (1) of this section must be made and notice given to all parties within 20 days after the requesting party receives notice of the award.

Â Â Â Â Â  (3) A party to the arbitration proceeding must give notice of any objection to the request within 10 days after receipt of the notice under subsection (2) of this section.

Â Â Â Â Â  (4) If a petition to the court is pending under ORS 36.700, 36.705 or 36.710, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

Â Â Â Â Â  (a) Upon a ground stated in ORS 36.710 (1)(a) or (c);

Â Â Â Â Â  (b) Because the arbitrator has not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

Â Â Â Â Â  (c) To clarify the award.

Â Â Â Â Â  (5) An award modified or corrected pursuant to this section is subject to ORS 36.685 (1), 36.700, 36.705 and 36.710. [2003 c.598 Â§20]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.695 Remedies; fees and expenses of arbitration proceeding. (1) An arbitrator may award punitive damages or other exemplary relief if such an award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

Â Â Â Â Â  (2) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration as may be specified in the arbitration agreement if such an award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

Â Â Â Â Â  (3) As to all remedies other than those authorized by subsections (1) and (2) of this section, an arbitrator may order such remedies as the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that such a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under ORS 36.700 or for vacating an award under ORS 36.705.

Â Â Â Â Â  (4) An arbitratorÂs expenses and fees, together with other expenses, must be paid as provided in the award.

Â Â Â Â Â  (5) If an arbitrator awards punitive damages or other exemplary relief under subsection (1) of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief. [2003 c.598 Â§21]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.700 Confirmation of award. (1) After a party to an arbitration proceeding receives notice of an award, the party may make a petition to the court for an order confirming the award. The party filing the petition must serve a copy of the petition on all other parties to the proceedings. The court shall issue a confirming order unless within 20 days after the petition is served on the other parties:

Â Â Â Â Â  (a) A party requests that the arbitrator modify or correct the award under ORS 36.690; or

Â Â Â Â Â  (b) A party petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710.

Â Â Â Â Â  (2) If a party requests that the arbitrator modify or correct the award under ORS 36.690, or petitions the court to vacate, modify or correct the award under ORS 36.705 or 36.710, the court may stay entry of an order on a petition filed under this section until a final decision is made on the request or petition. [2003 c.598 Â§22]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.705 Vacating award. (1) Upon petition to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

Â Â Â Â Â  (a) The award was procured by corruption, fraud or other undue means;

Â Â Â Â Â  (b) There was:

Â Â Â Â Â  (A) Evident partiality by an arbitrator appointed as a neutral arbitrator;

Â Â Â Â Â  (B) Corruption by an arbitrator; or

Â Â Â Â Â  (C) Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

Â Â Â Â Â  (c) An arbitrator refused to postpone the hearing upon showing of sufficient cause for postponement, refused to consider evidence material to the controversy or otherwise conducted the hearing contrary to ORS 36.665 so as to prejudice substantially the rights of a party to the arbitration proceeding;

Â Â Â Â Â  (d) An arbitrator exceeded the arbitratorÂs powers;

Â Â Â Â Â  (e) There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising an objection under ORS 36.665 (3) not later than the beginning of the arbitration hearing; or

Â Â Â Â Â  (f) The arbitration was conducted without proper notice of the initiation of an arbitration as required in ORS 36.635 so as to prejudice substantially the rights of a party to the arbitration proceeding.

Â Â Â Â Â  (2) A petition under this section must be filed within 20 days after the petitioner is served with a petition for confirmation of an award under ORS 36.700, unless the petitioner alleges that the award was procured by corruption, fraud or other undue means. If the petitioner alleges that the award was procured by corruption, fraud or other undue means, a petition under this section must be filed within 90 days after the grounds for challenging the award are known or, by the exercise of reasonable care, would have been known by the petitioner. A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings.

Â Â Â Â Â  (3) If the court vacates an award on a ground other than that set forth in subsection (1)(e) of this section, it may order a rehearing. If the award is vacated on a ground stated in subsection (1)(a) or (b) of this section, the rehearing must be before a new arbitrator. If the award is vacated on a ground stated in subsection (1)(c), (d) or (f) of this section, the rehearing may be before the arbitrator who made the award or before any successor appointed for that arbitrator. The arbitrator must render the decision in the rehearing within the same time as that provided for an award in ORS 36.685 (2).

Â Â Â Â Â  (4) If the court denies a petition to vacate an award, it shall confirm the award unless a petition to modify or correct the award is pending. [2003 c.598 Â§23]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.710 Modification or correction of award. (1) Upon petition filed within 20 days after the petitioner is served with a petition for confirmation of an award under ORS 36.700, the court shall modify or correct the award if:

Â Â Â Â Â  (a) There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing or property referred to in the award;

Â Â Â Â Â  (b) The arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision upon the claims submitted; or

Â Â Â Â Â  (c) The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

Â Â Â Â Â  (2) If a petition made under subsection (1) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless a petition to vacate is pending, the court shall confirm the award.

Â Â Â Â Â  (3) A petition to modify or correct an award pursuant to this section may be joined with a petition to vacate the award.

Â Â Â Â Â  (4) A party filing a petition under this section must serve a copy of the petition on all other parties to the proceedings. [2003 c.598 Â§24]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.715 Judgment on award; attorney fees and litigation expenses. (1) Upon granting an order confirming, vacating without directing a rehearing, modifying or correcting an award, the court shall enter a judgment in conformity with the order. The judgment may be entered in the register and enforced as any other judgment in a civil action.

Â Â Â Â Â  (2) A court may allow reasonable costs of the petition and subsequent judicial proceedings.

Â Â Â Â Â  (3) On application of a prevailing party to a contested judicial proceeding under ORS 36.700, 36.705 or 36.710, the court may add reasonable attorney fees incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying or correcting an award. [2003 c.598 Â§25]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.720 Jurisdiction. (1) A court having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

Â Â Â Â Â  (2) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under ORS 36.600 to 36.740. [2003 c.598 Â§26]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.725 Venue. A petition pursuant to ORS 36.615 must be made in the court for the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court for the county in which it was held. Otherwise, the petition may be made in the court for any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any county in this state. All subsequent petitions must be made in the court hearing the initial petition unless the court otherwise directs. [2003 c.598 Â§27]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.730 Appeals. (1) An appeal may be taken from:

Â Â Â Â Â  (a) An order denying a petition to compel arbitration.

Â Â Â Â Â  (b) An order granting a petition to stay arbitration.

Â Â Â Â Â  (c) A judgment entered pursuant to ORS 36.600 to 36.740, including but not limited to a judgment:

Â Â Â Â Â  (A) Confirming or denying confirmation of an award.

Â Â Â Â Â  (B) Modifying or correcting an award.

Â Â Â Â Â  (C) Vacating an award without directing a rehearing.

Â Â Â Â Â  (2) An appeal under this section must be taken as provided in ORS chapter 19. [2003 c.598 Â§28]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.735 Uniformity of application and construction. In applying and construing ORS 36.600 to 36.740, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003 c.598 Â§29]

Â Â Â Â Â  Note: See notes under 36.600.

Â Â Â Â Â  36.740 Relationship to electronic signatures in Global and National Commerce Act. The provisions of ORS 36.600 to 36.740 governing the legal effect, validity and enforceability of electronic records or electronic signatures, and of contracts performed with the use of such records or signatures, conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 and 7002, as in effect on January 1, 2004. [2003 c.598 Â§30]

Â Â Â Â Â  Note: See notes under 36.600.

_______________

CHAPTERS 37 TO 39

[Reserved for expansion]



Chapter 40

TITLE 4

EVIDENCE AND WITNESSES

Chapter     40.       Evidence Code

41.       Evidence Generally

42.       Execution, Formalities and Interpretation of Writings

43.       Public Writings

44.       Witnesses

45.       Testimony Generally

_______________

Chapter 40  Evidence Code

2007 EDITION

EVIDENCE CODE

EVIDENCE AND WITNESSES

GENERAL PROVISIONS

40.010       Rule 100. Short title

40.015       Rule 101. Applicability of
Oregon
Evidence Code

40.020       Rule 102. Purpose and construction

40.025       Rule 103. Rulings on evidence

40.030       Rule 104. Preliminary questions

40.035       Rule 105. Limited admissibility

40.040       Rule 106. When part of transaction proved, whole admissible

JUDICIAL NOTICE

40.060       Rule 201(a). Scope

40.065       Rule 201(b). Kinds of facts

40.070       Rules 201(c) and 201(d). When mandatory or discretionary

40.075       Rule 201(e).
Opportunity
to be heard

40.080       Rule 201(f). Time of taking notice

40.085       Rule 201(g). Instructing the jury

40.090       Rule 202. Law that is judicially noticed

BURDEN OF PERSUASION; BURDEN OF PRODUCING EVIDENCE; PRESUMPTIONS

40.105       Rule 305. Allocation of the burden of persuasion

40.110       Rule 306. Instructions on the burden of persuasion

40.115       Rule 307. Allocation of the burden of producing evidence

40.120       Rule 308. Presumptions in civil proceedings

40.125       Rule 309. Presumptions in criminal proceedings

40.130       Rule 310. Conflicting presumptions

40.135       Rule 311. Presumptions

RELEVANCY

40.150       Rule 401. Definition of relevant evidence

40.155       Rule 402. Relevant evidence generally admissible

40.160       Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion or undue delay

40.170       Rule 404. Character evidence; evidence of other crimes, wrongs or acts

40.172       Rule 404-1. Pattern, practice or history of abuse; expert testimony

40.175       Rule 405. Methods of proving character

40.180       Rule 406. Habit; routine practice

40.185       Rule 407. Subsequent remedial measures

40.190       Rule 408. Compromise and offers to compromise

40.195       Rule 409. Payment of medical and similar expenses

40.200       Rule 410. Withdrawn plea or statement not admissible

40.205       Rule 411. Liability insurance

40.210       Rule 412. Sex offense cases; relevance of victims past behavior or manner of dress

PRIVILEGES

40.225       Rule 503. Lawyer-client privilege

40.230       Rule 504. Psychotherapist-patient privilege

40.235       Rule 504-1. Physician-patient privilege

40.240       Rule 504-2. Nurse-patient privilege

40.245       Rule 504-3. School employee-student privilege

40.250       Rule 504-4. Clinical social worker-client privilege

40.252       Rule 504-5. Communications revealing intent to commit certain crimes

40.255       Rule 505. Husband-wife privilege

40.260       Rule 506. Member of clergy-penitent privilege

40.262       Rule 507. Counselor-client privilege

40.265       Rule 508a. Stenographer-employer privilege

40.270       Rule 509. Public officer privilege

40.272       Rule 509-1. Sign language interpreter privilege

40.273       Rule 509-2. Non-English-speaking person-interpreter privilege

40.275       Rule 510. Identity of informer

40.280       Rule 511. Waiver of privilege by voluntary disclosure

40.285       Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege

40.290       Rule 513. Comment upon or inference from claim of privilege

40.295       Rule 514. Effect on existing privileges

WITNESSES

40.310       Rule 601. General rule of competency

40.315       Rule 602. Lack of personal knowledge

40.320       Rule 603. Oath or affirmation

40.325       Rule 604. Interpreters

40.330       Rule 605. Competency of judge as witness

40.335       Rule 606. Competency of juror as witness

40.345       Rule 607. Who may impeach

40.350       Rule 608. Evidence of character and conduct of witness

40.355       Rule 609. Impeachment by evidence of conviction of crime; exceptions

40.360       Rule 609-1. Impeachment for bias or interest

40.365       Rule 610. Religious beliefs or opinions

40.370       Rule 611. Mode and order of interrogation and presentation

40.375       Rule 612. Writing used to refresh memory

40.380       Rule 613. Prior statements of witnesses

40.385       Rule 615. Exclusion of witnesses

OPINIONS AND EXPERT TESTIMONY

40.405       Rule 701. Opinion testimony by lay witnesses

40.410       Rule 702. Testimony by experts

40.415       Rule 703. Bases of opinion testimony by experts

40.420       Rule 704. Opinion on ultimate issue

40.425       Rule 705. Disclosure of fact or data underlying expert opinion

40.430       Rule 706. Impeachment of expert witness by learned treatise

HEARSAY

40.450       Rule 801. Definitions for ORS 40.450 to 40.475

40.455       Rule 802. Hearsay rule

40.460       Rule 803. Hearsay exceptions; availability of declarant immaterial

40.465       Rule 804. Hearsay exceptions when the declarant is unavailable

40.470       Rule 805. Hearsay within hearsay

40.475       Rule 806. Attacking and supporting credibility of declarant

AUTHENTICATION AND IDENTIFICATION

40.505       Rule 901. Requirement of authentication or identification

40.510       Rule 902. Self-authentication

40.515       Rule 903. Subscribing witness testimony unnecessary

CONTENTS OF WRITINGS, RECORDINGS AND PHOTOGRAPHS

40.550       Rule 1001. Definitions for ORS 40.550 to 40.585

40.555       Rule 1002. Requirement of original

40.560       Rule 1003. Admissibility of duplicates

40.562       Rule 1003-1. Admissibility of reproduction

40.565       Rule 1004. Admissibility of other evidence of contents

40.570       Rule 1005. Public records

40.575       Rule 1006. Summaries

40.580       Rule 1007. Testimony or written admission of party

40.585       Rule 1008. Functions of court and jury

GENERAL PROVISIONS

40.010 Rule 100. Short title. ORS 40.010 to 40.585 and 41.415 shall be known and may be cited as the Oregon Evidence Code. [1981 c.892 §1]

40.015 Rule 101. Applicability of
Oregon
Evidence Code. (1) The Oregon Evidence Code applies to all courts in this state except for:

(a) A hearing or mediation before a magistrate of the Oregon Tax Court as provided by ORS 305.501;

(b) The small claims department of a circuit court as provided by ORS 46.415; and

(c) The small claims department of a justice court as provided by ORS 55.080.

(2) The Oregon Evidence Code applies generally to civil actions, suits and proceedings, criminal actions and proceedings and to contempt proceedings except those in which the court may act summarily.

(3) ORS 40.225 to 40.295 relating to privileges apply at all stages of all actions, suits and proceedings.

(4) ORS 40.010 to 40.210 and 40.310 to 40.585 do not apply in the following situations:

(a) The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under ORS 40.030.

(b) Proceedings before grand juries, except as required by ORS 132.320.

(c) Proceedings for extradition, except as required by ORS 133.743 to 133.857.

(d) Sentencing proceedings, except proceedings under ORS 138.012 and 163.150, as required by ORS 137.090 or proceedings under ORS 136.765 to 136.785.

(e) Proceedings to revoke probation, except as required by ORS 137.090.

(f) Issuance of warrants of arrest, bench warrants or search warrants.

(g) Proceedings under ORS chapter 135 relating to conditional release, security release, release on personal recognizance, or preliminary hearings, subject to ORS 135.173.

(h) Proceedings to determine proper disposition of a child in accordance with ORS 419B.325 (2) and 419C.400 (4).

(i) Proceedings under ORS 813.210, 813.215, 813.220, 813.230, 813.250 and 813.255 to determine whether a driving while under the influence of intoxicants diversion agreement should be allowed or terminated. [1981 c.892 §2; 1983 c.784 §1; 1985 c.16 §444; 1987 c.441 §10; 1993 c.18 §13; 1993 c.33 §289; 1995 c.531 §1; 1995 c.650 §22; 1995 c.657 §22; 1995 c.658 §35; 1999 c.1055 §11; 2005 c.345 §2; 2005 c.463 §8; 2005 c.463 §13; 2005 c.843 §25; 2007 c.16 §2]

40.020 Rule 102. Purpose and construction. The Oregon Evidence Code shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined. [1981 c.892 §3]

40.025 Rule 103. Rulings on evidence. (1) Evidential error is not presumed to be prejudicial. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

(2) The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon. It may direct the making of an offer in question and answer form.

(3) In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(4) Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court. [1981 c.892 §4]

40.030 Rule 104. Preliminary questions. (1) Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege or the admissibility of evidence shall be determined by the court, subject to the provisions of subsection (2) of this section. In making its determination the court is not bound by the rules of evidence except those with respect to privileges.

(2) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(3) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if the accused so requests.

(4) The accused does not, by testifying upon a preliminary matter, become subject to cross-examination as to other issues in the case.

(5) This section does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility. [1981 c.892 §5]

40.035 Rule 105. Limited admissibility. When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly. [1981 c.892 §6]

40.040 Rule 106. When part of transaction proved, whole admissible. When part of an act, declaration, conversation or writing is given in evidence by one party, the whole on the same subject, where otherwise admissible, may at that time be inquired into by the other; when a letter is read, the answer may at that time be given; and when a detached act, declaration, conversation or writing is given in evidence, any other act, declaration, conversation or writing which is necessary to make it understood may at that time also be given in evidence. [1981 c.892 §6a]

JUDICIAL NOTICE

40.060 Rule 201(a). Scope. ORS 40.060 to 40.085 govern judicial notice of adjudicative facts. ORS 40.090 governs judicial notice of law. [1981 c.892 §7]

40.065 Rule 201(b). Kinds of facts. A judicially noticed fact must be one not subject to reasonable dispute in that it is either:

(1) Generally known within the territorial jurisdiction of the trial court; or

(2) Capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned. [1981 c.892 §8]

40.070 Rules 201(c) and 201(d). When mandatory or discretionary. (1) A court may take judicial notice, whether requested or not.

(2) A court shall take judicial notice if requested by a party and supplied with the necessary information. [1981 c.892 §9]

40.075 Rule 201(e).
Opportunity
to be heard. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken. [1981 c.892 §10]

40.080 Rule 201(f). Time of taking notice. Judicial notice may be taken at any stage of the proceeding. [1981 c.892 §11]

40.085 Rule 201(g). Instructing the jury. (1) In a civil action or proceeding, the court shall instruct the jury to accept as conclusive any fact or law judicially noticed.

(2) In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed in favor of the prosecution. [1981 c.892 §12]

40.090 Rule 202. Law that is judicially noticed. Law judicially noticed is defined as:

(1) The decisional, constitutional and public statutory law of
Oregon
, the
United States
, any federally recognized American Indian tribal government and any state, territory or other jurisdiction of the
United States
.

(2) Public and private official acts of the legislative, executive and judicial departments of this state, the
United States
, any federally recognized American Indian tribal government and any other state, territory or other jurisdiction of the
United States
.

(3) Rules of professional conduct for members of the Oregon State Bar.

(4) Regulations, ordinances and similar legislative enactments issued by or under the authority of the
United States
, any federally recognized American Indian tribal government or any state, territory or possession of the
United States
.

(5) Rules of court of any court of this state or any court of record of the
United States
, of any federally recognized American Indian tribal government or of any state, territory or other jurisdiction of the
United States
.

(6) The law of an organization of nations and of foreign nations and public entities in foreign nations.

(7) An ordinance, comprehensive plan or enactment of any county or incorporated city in this state, or a right derived therefrom. As used in this subsection, comprehensive plan has the meaning given that term by ORS 197.015. [1981 c.892 §13; 2007 c.63 §1]

BURDEN OF PERSUASION; BURDEN OF PRODUCING EVIDENCE; PRESUMPTIONS

40.105 Rule 305. Allocation of the burden of persuasion. A party has the burden of persuasion as to each fact the existence or nonexistence of which the law declares essential to the claim for relief or defense the party is asserting. [1981 c.892 §14]

40.110 Rule 306. Instructions on the burden of persuasion. The court shall instruct the jury as to which party bears the applicable burden of persuasion on each issue only after all of the evidence in the case has been received. [1981 c.892 §15]

40.115 Rule 307. Allocation of the burden of producing evidence. (1) The burden of producing evidence as to a particular issue is on the party against whom a finding on the issue would be required in the absence of further evidence.

(2) The burden of producing evidence as to a particular issue is initially on the party with the burden of persuasion as to that issue. [1981 c.892 §16]

40.120 Rule 308. Presumptions in civil proceedings. In civil actions and proceedings, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence. [1981 c.892 §17]

40.125 Rule 309. Presumptions in criminal proceedings. (1) The judge is not authorized to direct the jury to find a presumed fact against the accused.

(2) When the presumed fact establishes guilt or is an element of the offense or negates a defense, the judge may submit the question of guilt or the existence of the presumed fact to the jury only if:

(a) A reasonable juror on the evidence as a whole could find that the facts giving rise to the presumed fact have been established beyond a reasonable doubt; and

(b) The presumed fact follows more likely than not from the facts giving rise to the presumed fact. [1981 c.892 §18]

40.130 Rule 310. Conflicting presumptions. If presumptions are conflicting, the presumption applies that is founded upon weightier considerations of policy and logic. If considerations of policy and logic are of equal weight, neither presumption applies. [1981 c.892 §19]

40.135 Rule 311. Presumptions. (1) The following are presumptions:

(a) A person intends the ordinary consequences of a voluntary act.

(b) A person takes ordinary care of the persons own concerns.

(c) Evidence willfully suppressed would be adverse to the party suppressing it.

(d) Money paid by one to another was due to the latter.

(e) A thing delivered by one to another belonged to the latter.

(f) An obligation delivered to the debtor has been paid.

(g) A person is the owner of property from exercising acts of ownership over it or from common reputation of the ownership of the person.

(h) A person in possession of an order on that person, for the payment of money or the delivery of a thing, has paid the money or delivered the thing accordingly.

(i) A person acting in a public office was regularly appointed to it.

(j) Official duty has been regularly performed.

(k) A court, or judge acting as such, whether in this state or any other state or country, was acting in the lawful exercise of the jurisdiction of the court.

(L) Private transactions have been fair and regular.

(m) The ordinary course of business has been followed.

(n) A promissory note or bill of exchange was given or indorsed for a sufficient consideration.

(o) An indorsement of a negotiable promissory note, or bill of exchange, was made at the time and place of making the note or bill.

(p) A writing is truly dated.

(q) A letter duly directed and mailed was received in the regular course of the mail.

(r) A person is the same person if the name is identical.

(s) A person not heard from in seven years is dead.

(t) Persons acting as copartners have entered into a contract of copartnership.

(u) A man and woman deporting themselves as husband and wife have entered into a lawful contract of marriage.

(v) A child born in lawful wedlock is legitimate.

(w) A thing once proved to exist continues as long as is usual with things of that nature.

(x) The law has been obeyed.

(y) An uninterrupted adverse possession of real property for 20 years or more has been held pursuant to a written conveyance.

(z) A trustee or other person whose duty it was to convey real property to a particular person has actually conveyed it to the person, when such presumption is necessary to perfect the title of the person or the persons successor in interest.

(2) A statute providing that a fact or a group of facts is prima facie evidence of another fact establishes a presumption within the meaning of this section. [1981 c.892 §20]

RELEVANCY

40.150 Rule 401. Definition of relevant evidence. Relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. [1981 c.892 §21]

40.155 Rule 402. Relevant evidence generally admissible. All relevant evidence is admissible, except as otherwise provided by the Oregon Evidence Code, by the Constitutions of the
United States
and
Oregon
, or by
Oregon
statutory and decisional law. Evidence which is not relevant is not admissible. [1981 c.892 §22]

40.160 Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion or undue delay. Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay or needless presentation of cumulative evidence. [1981 c.892 §23]

40.170 Rule 404. Character evidence; evidence of other crimes, wrongs or acts. (1) Evidence of a persons character or trait of character is admissible when it is an essential element of a charge, claim or defense.

(2) Evidence of a persons character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:

(a) Evidence of a pertinent trait of character offered by an accused, or by the prosecution to rebut the same;

(b) Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same or evidence of a character trait of peacefulness of the victim offered by the prosecution to rebut evidence that the victim was the first aggressor;

(c) Evidence of the character of a witness, as provided in ORS 40.345 to 40.355; or

(d) Evidence of the character of a party for violent behavior offered in a civil assault and battery case when self-defense is pleaded and there is evidence to support such defense.

(3) Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

(4) In criminal actions, evidence of other crimes, wrongs or acts by the defendant is admissible if relevant except as otherwise provided by:

(a) ORS 40.180, 40.185, 40.190, 40.195, 40.200, 40.205, 40.210 and, to the extent required by the United States Constitution or the Oregon Constitution, ORS 40.160;

(b) The rules of evidence relating to privilege and hearsay;

(c) The
Oregon
Constitution; and

(d) The
United States
Constitution. [1981 c.892 §24; 1997 c.313 §29]

40.172 Rule 404-1. Pattern, practice or history of abuse; expert testimony. (1) In any proceeding, any party may introduce evidence establishing a pattern, practice or history of abuse of a person and may introduce expert testimony to assist the fact finder in understanding the significance of such evidence if the evidence:

(a) Is relevant to any material issue in the proceeding; and

(b) Is not inadmissible under any other provision of law including, but not limited to, rules regarding relevance, privilege, hearsay, competency and authentication.

(2) This section may not be construed to limit any evidence that would otherwise be admissible under the Oregon Evidence Code or any other provision of law.

(3) As used in this section, abuse has the meaning given that term in ORS 107.705. [1997 c.397 §2]

Note: 40.172 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

40.175 Rule 405. Methods of proving character. (1) In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

(2)(a) In cases in which character or a trait of character of a person is admissible under ORS 40.170 (1), proof may also be made of specific instances of the conduct of the person.

(b) When evidence is admissible under ORS 40.170 (3) or (4), proof may be made of specific instances of the conduct of the person. [1981 c.892 §25; 1997 c.313 §34]

40.180 Rule 406. Habit; routine practice. (1) Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

(2) As used in this section, habit means a persons regular practice of meeting a particular kind of situation with a specific, distinctive type of conduct. [1981 c.892 §21]

40.185 Rule 407. Subsequent remedial measures. When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment. [1981 c.892 §27]

40.190 Rule 408. Compromise and offers to compromise. (1)(a) Evidence of furnishing or offering or promising to furnish, or accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount.

(b) Evidence of conduct or statements made in compromise negotiations is likewise not admissible.

(2)(a) Subsection (1) of this section does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations.

(b) Subsection (1) of this section also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negating a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution. [1981 c.892 §28]

40.195 Rule 409. Payment of medical and similar expenses. Evidence of furnishing or offering or promising to pay medical, hospital or similar expenses occasioned by an injury is not admissible to prove liability for the injury. Evidence of payment for damages arising from injury or destruction of property is not admissible to prove liability for the injury or destruction. [1981 c.892 §29]

40.200 Rule 410. Withdrawn plea or statement not admissible. (1) A plea of guilty or no contest which is not accepted or has been withdrawn shall not be received against the defendant in any criminal proceeding.

(2) No statement or admission made by a defendant or a defendants attorney during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding. [1981 c.892 §29a]

40.205 Rule 411. Liability insurance. (1) Except where lack of liability insurance is an element of an offense, evidence that a person was or was not insured against liability is not admissible upon the issue whether the person acted negligently or otherwise wrongfully.

(2) Subsection (1) of this section does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proving agency, ownership or control, or bias, prejudice or motive of a witness. [1981 c.892 §30]

40.210 Rule 412. Sex offense cases; relevance of victims past behavior or manner of dress. (1) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, the following evidence is not admissible:

(a) Reputation or opinion evidence of the past sexual behavior of an alleged victim of the crime or a corroborating witness; or

(b) Reputation or opinion evidence presented for the purpose of showing that the manner of dress of an alleged victim of the crime incited the crime or indicated consent to the sexual acts alleged in the charge.

(2) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, evidence of a victims past sexual behavior other than reputation or opinion evidence is also not admissible, unless the evidence other than reputation or opinion evidence:

(a) Is admitted in accordance with subsection (4) of this section; and

(b) Is evidence that:

(A) Relates to the motive or bias of the alleged victim;

(B) Is necessary to rebut or explain scientific or medical evidence offered by the state; or

(C) Is otherwise constitutionally required to be admitted.

(3) Notwithstanding any other provision of law, in a prosecution for a crime described in ORS 163.355 to 163.427, or in a prosecution for an attempt to commit one of these crimes, evidence, other than reputation or opinion evidence, of the manner of dress of the alleged victim or a corroborating witness, presented by a person accused of committing the crime, is also not admissible, unless the evidence is:

(a) Admitted in accordance with subsection (4) of this section; and

(b) Is evidence that:

(A) Relates to the motive or bias of the alleged victim;

(B) Is necessary to rebut or explain scientific, medical or testimonial evidence offered by the state;

(C) Is necessary to establish the identity of the victim; or

(D) Is otherwise constitutionally required to be admitted.

(4)(a) If the person accused of committing rape, sodomy or sexual abuse or attempted rape, sodomy or sexual abuse intends to offer evidence under subsection (2) or (3) of this section, the accused shall make a written motion to offer the evidence not later than 15 days before the date on which the trial in which the evidence is to be offered is scheduled to begin, except that the court may allow the motion to be made at a later date, including during trial, if the court determines either that the evidence is newly discovered and could not have been obtained earlier through the exercise of due diligence or that the issue to which the evidence relates has newly arisen in the case. Any motion made under this paragraph shall be served on all other parties, and on the alleged victim through the office of the prosecutor.

(b) The motion described in paragraph (a) of this subsection shall be accompanied by a written offer of proof. If the court determines that the offer of proof contains evidence described in subsection (2) or (3) of this section, the court shall order a hearing in camera to determine if the evidence is admissible. At the hearing the parties may call witnesses, including the alleged victim, and offer relevant evidence. Notwithstanding ORS 40.030 (2), if the relevancy of the evidence that the accused seeks to offer in the trial depends upon the fulfillment of a condition of fact, the court, at the hearing in camera or at a subsequent hearing in camera scheduled for the same purpose, shall accept evidence on the issue of whether the condition of fact is fulfilled and shall determine the issue.

(c) If the court determines on the basis of the hearing described in paragraph (b) of this subsection that the evidence the accused seeks to offer is relevant and that the probative value of the evidence outweighs the danger of unfair prejudice, the evidence shall be admissible in the trial to the extent an order made by the court specifies evidence that may be offered and areas with respect to which a witness may be examined or cross-examined. An order admitting evidence under this subsection may be appealed by the government before trial.

(5) For purposes of this section:

(a) In camera means out of the presence of the public and the jury; and

(b) Past sexual behavior means sexual behavior other than the sexual behavior with respect to which rape, sodomy or sexual abuse or attempted rape, sodomy or sexual abuse is alleged. [1981 c.892 §31; 1993 c.301 §1; 1993 c.776 §1; 1997 c.249 §20; 1999 c.949 §3]

PRIVILEGES

40.225 Rule 503. Lawyer-client privilege. (1) As used in this section, unless the context requires otherwise:

(a) Client means a person, public officer, corporation, association or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

(b) Confidential communication means a communication not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(c) Lawyer means a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

(d) Representative of the client means a principal, an employee, an officer or a director of the client:

(A) Who provides the clients lawyer with information that was acquired during the course of, or as a result of, such persons relationship with the client as principal, employee, officer or director, and is provided to the lawyer for the purpose of obtaining for the client the legal advice or other legal services of the lawyer; or

(B) Who, as part of such persons relationship with the client as principal, employee, officer or director, seeks, receives or applies legal advice from the clients lawyer.

(e) Representative of the lawyer means one employed to assist the lawyer in the rendition of professional legal services, but does not include a physician making a physical or mental examination under ORCP 44.

(2) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client:

(a) Between the client or the clients representative and the clients lawyer or a representative of the lawyer;

(b) Between the clients lawyer and the lawyers representative;

(c) By the client or the clients lawyer to a lawyer representing another in a matter of common interest;

(d) Between representatives of the client or between the client and a representative of the client; or

(e) Between lawyers representing the client.

(3) The privilege created by this section may be claimed by the client, a guardian or conservator of the client, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer or the lawyers representative at the time of the communication is presumed to have authority to claim the privilege but only on behalf of the client.

(4) There is no privilege under this section:

(a) If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud;

(b) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction;

(c) As to a communication relevant to an issue of breach of duty by the lawyer to the client or by the client to the lawyer;

(d) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

(e) As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

(5) Notwithstanding ORS 40.280, a privilege is maintained under this section for a communication made to the office of public defense services established under ORS 151.216 for the purpose of seeking preauthorization for or payment of nonroutine fees or expenses under ORS 135.055.

(6) Notwithstanding subsection (4)(c) of this section and ORS 40.280, a privilege is maintained under this section for a communication that is made to the office of public defense services established under ORS 151.216 for the purpose of making, or providing information regarding, a complaint against a lawyer providing public defense services.

(7) Notwithstanding ORS 40.280, a privilege is maintained under this section for a communication ordered to be disclosed under ORS 192.410 to 192.505. [1981 c.892 §32; 1987 c.680 §1; 2005 c.356 §1; 2005 c.358 §1; 2007 c.513 §3]

Note: The amendments to 40.225 by section 1, chapter 356, Oregon Laws 2005, and section 1, chapter 358, Oregon Laws 2005, apply to communications made on or after January 1, 2006. See section 2, chapter 356, Oregon Laws 2005, and section 2, chapter 358, Oregon Laws 2005.

Note: Section 6, chapter 513, Oregon Laws 2007, provides:

Sec. 6. Section 2 of this 2007 Act [192.423] and the amendments to ORS 40.225, 192.460 and 192.502 by sections 3 to 5 of this 2007 Act apply to public records created on or after the effective date of this 2007 Act [June 20, 2007]. [2007 c.513 §6]

40.230 Rule 504. Psychotherapist-patient privilege. (1) As used in this section, unless the context requires otherwise:

(a) Confidential communication means a communication not intended to be disclosed to third persons except:

(A) Persons present to further the interest of the patient in the consultation, examination or interview;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Persons who are participating in the diagnosis and treatment under the direction of the psychotherapist, including members of the patients family.

(b) Patient means a person who consults or is examined or interviewed by a psychotherapist.

(c) Psychotherapist means a person who is:

(A) Licensed, registered, certified or otherwise authorized under the laws of any state to engage in the diagnosis or treatment of a mental or emotional condition; or

(B) Reasonably believed by the patient so to be, while so engaged.

(2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purposes of diagnosis or treatment of the patients mental or emotional condition among the patient, the patients psychotherapist or persons who are participating in the diagnosis or treatment under the direction of the psychotherapist, including members of the patients family.

(3) The privilege created by this section may be claimed by:

(a) The patient.

(b) A guardian or conservator of the patient.

(c) The personal representative of a deceased patient.

(d) The person who was the psychotherapist, but only on behalf of the patient. The psychotherapists authority so to do is presumed in the absence of evidence to the contrary.

(4) The following is a nonexclusive list of limits on the privilege granted by this section:

(a) If the judge orders an examination of the mental, physical or emotional condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(b) There is no privilege under this rule as to communications relevant to an issue of the mental or emotional condition of the patient:

(A) In any proceeding in which the patient relies upon the condition as an element of the patients claim or defense; or

(B) After the patients death, in any proceeding in which any party relies upon the condition as an element of the partys claim or defense.

(c) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of mental examination performed under ORCP 44.

(d) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is allowed specifically under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections. [1981 c.892 §33; 1987 c.903 §1]

40.235 Rule 504-1. Physician-patient privilege. (1) As used in this section, unless the context requires otherwise:

(a) Confidential communication means a communication not intended to be disclosed to third persons except:

(A) Persons present to further the interest of the patient in the consultation, examination or interview;

(B) Persons reasonably necessary for the transmission of the communication; or

(C) Persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patients family.

(b) Patient means a person who consults or is examined or interviewed by a physician.

(c) Physician means a person authorized and licensed or certified to practice medicine or dentistry in any state or nation, or reasonably believed by the patient so to be, while engaged in the diagnosis or treatment of a physical condition. Physician includes licensed or certified naturopathic and chiropractic physicians and dentists.

(2) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications in a civil action, suit or proceeding, made for the purposes of diagnosis or treatment of the patients physical condition, among the patient, the patients physician or persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patients family.

(3) The privilege created by this section may be claimed by:

(a) The patient;

(b) A guardian or conservator of the patient;

(c) The personal representative of a deceased patient; or

(d) The person who was the physician, but only on behalf of the patient. Such persons authority so to do is presumed in the absence of evidence to the contrary.

(4) The following is a nonexclusive list of limits on the privilege granted by this section:

(a) If the judge orders an examination of the physical condition of the patient, communications made in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(b) Except as provided in ORCP 44, there is no privilege under this section for communications made in the course of a physical examination performed under ORCP 44.

(c) There is no privilege under this section with regard to any confidential communication or record of such confidential communication that would otherwise be privileged under this section when the use of the communication or record is specifically allowed under ORS 426.070, 426.074, 426.075, 426.095, 426.120 or 426.307. This paragraph only applies to the use of the communication or record to the extent and for the purposes set forth in the described statute sections. [1981 c.892 §33a; 1987 c.903 §2; 2005 c.353 §1]

Note: Section 2, chapter 353, Oregon Laws 2005, provides:

Sec. 2. The amendments to ORS 40.235 by section 1 of this 2005 Act apply only to confidential communications made on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.353 §2]

40.240 Rule 504-2. Nurse-patient privilege. A licensed professional nurse shall not, without the consent of a patient who was cared for by such nurse, be examined in a civil action or proceeding, as to any information acquired in caring for the patient, which was necessary to enable the nurse to care for the patient. [1981 c.892 §33b]

40.245 Rule 504-3. School employee-student privilege. (1) A certificated staff member of an elementary or secondary school shall not be examined in any civil action or proceeding, as to any conversation between the certificated staff member and a student which relates to the personal affairs of the student or family of the student, and which if disclosed would tend to damage or incriminate the student or family. Any violation of the privilege provided by this subsection may result in the suspension of certification of the professional staff member as provided in ORS 342.175, 342.177 and 342.180.

(2) A certificated school counselor regularly employed and designated in such capacity by a public school shall not, without the consent of the student, be examined as to any communication made by the student to the counselor in the official capacity of the counselor in any civil action or proceeding or a criminal action or proceeding in which such student is a party concerning the past use, abuse or sale of drugs, controlled substances or alcoholic liquor. Any violation of the privilege provided by this subsection may result in the suspension of certification of the professional school counselor as provided in ORS 342.175, 342.177 and 342.180. However, in the event that the students condition presents a clear and imminent danger to the student or to others, the counselor shall report this fact to an appropriate responsible authority or take such other emergency measures as the situation demands. [1981 c.892 §33c]

40.250 Rule 504-4. Clinical social worker-client privilege. A clinical social worker licensed by the State Board of Clinical Social Workers shall not be examined in a civil or criminal court proceeding as to any communication given the clinical social worker by a client in the course of noninvestigatory professional activity when such communication was given to enable the licensed clinical social worker to aid the client, except:

(1) When the client or those persons legally responsible for the clients affairs give consent to the disclosure;

(2) When the client initiates legal action or makes a complaint against the licensed clinical social worker to the board;

(3) When the communication reveals a clear intent to commit a crime which reasonably is expected to result in physical injury to a person;

(4) When the information reveals that a minor was the victim of a crime, abuse or neglect; or

(5) When the licensed clinical social worker is a public employee and the public employer has determined that examination in a civil or criminal court proceeding is necessary in the performance of the duty of the social worker as a public employee. [1981 c.892 §33d; 1989 c.721 §46]

40.252 Rule 504-5. Communications revealing intent to commit certain crimes. (1) In addition to any other limitations on privilege that may be imposed by law, there is no privilege under ORS 40.225, 40.230 or 40.250 for communications if:

(a) In the professional judgment of the person receiving the communications, the communications reveal that the declarant has a clear and serious intent at the time the communications are made to subsequently commit a crime involving physical injury, a threat to the physical safety of any person, sexual abuse or death or involving an act described in ORS 167.322;

(b) In the professional judgment of the person receiving the communications, the declarant poses a danger of committing the crime; and

(c) The person receiving the communications makes a report to another person based on the communications.

(2) The provisions of this section do not create a duty to report any communication to any person.

(3) A person who discloses a communication described in subsection (1) of this section, or fails to disclose a communication described in subsection (1) of this section, is not liable to any other person in a civil action for any damage or injury arising out of the disclosure or failure to disclose. [2001 c.640 §2; 2007 c.731 §4]

Note: 40.252 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

40.255 Rule 505. Husband-wife privilege. (1) As used in this section, unless the context requires otherwise:

(a) Confidential communication means a communication by a spouse to the other spouse and not intended to be disclosed to any other person.

(b) Marriage means a marital relationship between husband and wife, legally recognized under the laws of this state.

(2) In any civil or criminal action, a spouse has a privilege to refuse to disclose and to prevent the other spouse from disclosing any confidential communication made by one spouse to the other during the marriage. The privilege created by this subsection may be claimed by either spouse. The authority of the spouse to claim the privilege and the claiming of the privilege is presumed in the absence of evidence to the contrary.

(3) In any criminal proceeding, neither spouse, during the marriage, shall be examined adversely against the other as to any other matter occurring during the marriage unless the spouse called as a witness consents to testify.

(4) There is no privilege under this section:

(a) In all criminal actions in which one spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse;

(b) As to matters occurring prior to the marriage; or

(c) In any civil action where the spouses are adverse parties. [1981 c.892 §34; 1983 c.433 §1]

40.260 Rule 506. Member of clergy-penitent privilege. (1) As used in this section, unless the context requires otherwise:

(a) Confidential communication means a communication made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(b) Member of the clergy means a minister of any church, religious denomination or organization or accredited Christian Science practitioner who in the course of the discipline or practice of that church, denomination or organization is authorized or accustomed to hearing confidential communications and, under the discipline or tenets of that church, denomination or organization, has a duty to keep such communications secret.

(2) A member of the clergy may not be examined as to any confidential communication made to the member of the clergy in the members professional character unless consent to the disclosure of the confidential communication is given by the person who made the communication.

(3) Even though the person who made the communication has given consent to the disclosure, a member of the clergy may not be examined as to any confidential communication made to the member in the members professional character if, under the discipline or tenets of the members church, denomination or organization, the member has an absolute duty to keep the communication confidential. [1981 c.892 §35; 1999 c.7 §1]

40.262 Rule 507. Counselor-client privilege. A professional counselor or a marriage and family therapist licensed by the Oregon Board of Licensed Professional Counselors and Therapists under ORS 675.715 shall not be examined in a civil or criminal court proceeding as to any communication given the counselor or therapist by a client in the course of a noninvestigatory professional activity when such communication was given to enable the counselor or the therapist to aid the client, except:

(1) When the client or those persons legally responsible for the affairs of the client give consent to the disclosure. If both parties to a marriage have obtained marital and family therapy by a licensed marital and family therapist or a licensed counselor, the therapist or counselor shall not be competent to testify in a domestic relations action other than child custody action concerning information acquired in the course of the therapeutic relationship unless both parties consent;

(2) When the client initiates legal action or makes a complaint against the licensed professional counselor or licensed marriage and family therapist to the board;

(3) When the communication reveals the intent to commit a crime or harmful act; or

(4) When the communication reveals that a minor is or is suspected to be the victim of crime, abuse or neglect. [1989 c.721 §20]

Note: 40.262 was added to and made a part of 40.010 to 40.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

40.265 Rule 508a. Stenographer-employer privilege. A stenographer shall not, without the consent of the stenographers employer, be examined as to any communication or dictation made by the employer to the stenographer in the course of professional employment. [1981 c.892 §36]

40.270 Rule 509. Public officer privilege. A public officer shall not be examined as to public records determined to be exempt from disclosure under ORS 192.501 to 192.505. [1981 c.892 §37]

40.272 Rule 509-1. Sign language interpreter privilege. (1) As used in this section:

(a) Person with a disability means a person who cannot readily understand or communicate the spoken English language, or cannot understand proceedings in which the person is involved, because of deafness or because of a physical hearing impairment or cannot communicate in the proceedings because of a physical speaking impairment.

(b) Sign language interpreter or interpreter means a person who translates conversations or other communications for a person with a disability or translates the statements of a person with a disability.

(2) A person with a disability has a privilege to refuse to disclose and to prevent a sign language interpreter from disclosing any communications to which the person with a disability was a party that were made while the interpreter was providing interpretation services for the person with a disability. The privilege created by this section extends only to those communications between a person with a disability and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295. [1993 c.179 §2; 2007 c.70 §11]

Note: 40.272 was added to and made a part of 40.225 to 40.295 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

40.273 Rule 509-2. Non-English-speaking person-interpreter privilege. (1) As used in this section:

(a) Interpreter means a person who translates conversations or other communications for a non-English-speaking person or translates the statements of a non-English-speaking person.

(b) Non-English-speaking person means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate in the proceedings.

(2) A non-English-speaking person has a privilege to refuse to disclose and to prevent an interpreter from disclosing any communications to which the non-English-speaking person was a party that were made while the interpreter was providing interpretation services for the non-English-speaking person. The privilege created by this section extends only to those communications between a non-English-speaking person and another, and translated by the interpreter, that would otherwise be privileged under ORS 40.225 to 40.295. [1993 c.179 §3]

Note: 40.273 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

40.275 Rule 510. Identity of informer. (1) As used in this section, unit of government means the federal government or any state or political subdivision thereof.

(2) A unit of government has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(3) The privilege created by this section may be claimed by an appropriate representative of the unit of government if the information was furnished to an officer thereof.

(4) No privilege exists under this section:

(a) If the identity of the informer or the informers interest in the subject matter of the communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informers own action, or if the informer appears as a witness for the unit of government.

(b) If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the unit of government is a party, and the unit of government invokes the privilege, and the judge gives the unit of government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing will ordinarily be in the form of affidavits, but the judge may direct that testimony be taken if the judge finds that the matter cannot be resolved satisfactorily upon affidavit. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the unit of government elects not to disclose identity of the informer, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on the judges own motion. In civil cases, the judge may make any order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government. All counsel and parties shall be permitted to be present at every stage of proceedings under this paragraph except a showing in camera, at which no counsel or party shall be permitted to be present.

(c) If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible. The judge may require the identity of the informer to be disclosed. The judge shall, on request of the unit of government, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this paragraph except a disclosure in camera, at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the unit of government. [1981 c.892 §38]

40.280 Rule 511. Waiver of privilege by voluntary disclosure. A person upon whom ORS 40.225 to 40.295 confer a privilege against disclosure of the confidential matter or communication waives the privilege if the person or the persons predecessor while holder of the privilege voluntarily discloses or consents to disclosure of any significant part of the matter or communication. This section does not apply if the disclosure is itself a privileged communication. Voluntary disclosure does not occur with the mere commencement of litigation or, in the case of a deposition taken for the purpose of perpetuating testimony, until the offering of the deposition as evidence. Voluntary disclosure does not occur when representatives of the news media are allowed to attend executive sessions of the governing body of a public body as provided in ORS 192.660 (4), or when representatives of the news media disclose information after the governing body has prohibited disclosure of the information under ORS 192.660 (4). Voluntary disclosure does occur, as to psychotherapists in the case of a mental or emotional condition and physicians in the case of a physical condition upon the holders offering of any person as a witness who testifies as to the condition. [1981 c.892 §39; 2003 c.259 §1]

40.285 Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege. Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was:

(1) Compelled erroneously; or

(2) Made without opportunity to claim the privilege. [1981 c.892 §40]

40.290 Rule 513. Comment upon or inference from claim of privilege. (1) The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn from a claim of privilege.

(2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom. [1981 c.892 §41]

40.295 Rule 514. Effect on existing privileges. Unless expressly repealed by section 98, chapter 892, Oregon Laws 1981, all existing privileges either created under the Constitution or statutes of the State of
Oregon
or developed by the courts of
Oregon
are recognized and shall continue to exist until changed or repealed according to law. [1981 c.892 §42]

WITNESSES

40.310 Rule 601. General rule of competency. Except as provided in ORS 40.310 to 40.335, any person who, having organs of sense can perceive, and perceiving can make known the perception to others, may be a witness. [1981 c.892 §43]

40.315 Rule 602. Lack of personal knowledge. Subject to the provisions of ORS 40.415, a witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness. [1981 c.892 §44]

40.320 Rule 603. Oath or affirmation. (1) Before testifying, every witness shall be required to declare that the witness will testify truthfully, by oath or affirmation administered in a form calculated to awaken the conscience of the witness and impress the mind of the witness with the duty to do so.

(2) An oath may be administered as follows: The person who swears holds up one hand while the person administering the oath asks: Under penalty of perjury, do you solemnly swear that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth, so help you God? If the oath is administered to any other than a witness, the same form and manner may be used. The person swearing must answer in an affirmative manner.

(3) An affirmation may be administered as follows: The person who affirms holds up one hand while the person administering the affirmation asks: Under penalty of perjury, do you promise that the evidence you shall give in the issue (or matter) now pending between _____ and _____ shall be the truth, the whole truth and nothing but the truth? If the affirmation is administered to any other than a witness, the same form and manner may be used. The person affirming must answer in an affirmative manner. [1981 c.892 §45]

40.325 Rule 604. Interpreters. Except as provided in ORS 45.275 (8), an interpreter is subject to the provisions of the Oregon Evidence Code relating to qualification as an expert and the administration of an oath or affirmation that the interpreter will make a true and impartial interpretation of the proceedings in an understandable manner using the interpreters best skills and judgment in accordance with the standards and ethics of the interpreter profession. [1981 c.892 §47; 1981 s.s. c.3 §138; 1989 c.224 §7; 1991 c.750 §7; 2001 c.242 §4; 2005 c.385 §3]

40.330 Rule 605. Competency of judge as witness. The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point. [1981 c.892 §48]

40.335 Rule 606. Competency of juror as witness. A member of the jury may not testify as a witness before that jury in the trial of the case in which the member has been sworn to sit as a juror. If the juror is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury. [1981 c.892 §49]

40.340 [1981 c.892 §50; repealed by 1987 c.352 §1]

40.345 Rule 607. Who may impeach. The credibility of a witness may be attacked by any party, including the party calling the witness. [1981 c.892 §51]

40.350 Rule 608. Evidence of character and conduct of witness. (1) The credibility of a witness may be attacked or supported by evidence in the form of opinion or reputation, but:

(a) The evidence may refer only to character for truthfulness or untruthfulness; and

(b) Evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(2) Specific instances of the conduct of a witness, for the purpose of attacking or supporting the credibility of the witness, other than conviction of crime as provided in ORS 40.355, may not be proved by extrinsic evidence. Further, such specific instances of conduct may not, even if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness. [1981 c.892 §52]

40.355 Rule 609. Impeachment by evidence of conviction of crime; exceptions. (1) For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime shall be admitted if elicited from the witness or established by public record, but only if the crime:

(a) Was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted; or

(b) Involved false statement or dishonesty.

(2)(a) If a defendant is charged with one or more of the crimes listed in paragraph (b) of this subsection, and the defendant is a witness, evidence that the defendant has been convicted of committing one or more of the following crimes against a family or household member, as defined in ORS 135.230, may be elicited from the defendant, or established by public record, and admitted into evidence for the purpose of attacking the credibility of the defendant:

(A) Assault in the fourth degree under ORS 163.160.

(B) Menacing under ORS 163.190.

(C) Harassment under ORS 166.065.

(D) Attempted assault in the fourth degree under ORS 163.160 (1).

(E) Attempted assault in the fourth degree under ORS 163.160 (3).

(F) Strangulation under ORS 163.187.

(b) Evidence may be admitted into evidence for the purpose of attacking the credibility of a defendant under the provisions of this subsection only if the defendant is charged with committing one or more of the following crimes against a family or household member, as defined in ORS 135.230:

(A) Aggravated murder under ORS 163.095.

(B) Murder under ORS 163.115.

(C) Manslaughter in the first degree under ORS 163.118.

(D) Manslaughter in the second degree under ORS 163.125.

(E) Assault in the first degree under ORS 163.185.

(F) Assault in the second degree under ORS 163.175.

(G) Assault in the third degree under ORS 163.165.

(H) Assault in the fourth degree under ORS 163.160.

(I) Rape in the first degree under ORS 163.375 (1)(a).

(J) Sodomy in the first degree under ORS 163.405 (1)(a).

(K) Unlawful sexual penetration in the first degree under ORS 163.411 (1)(a).

(L) Sexual abuse in the first degree under ORS 163.427 (1)(a)(B).

(M) Kidnapping in the first degree under ORS 163.235.

(N) Kidnapping in the second degree under ORS 163.225.

(O) Burglary in the first degree under ORS 164.225.

(P) Coercion under ORS 163.275.

(Q) Stalking under ORS 163.732.

(R) Violating a courts stalking protective order under ORS 163.750.

(S) Menacing under ORS 163.190.

(T) Harassment under ORS 166.065.

(U) Strangulation under ORS 163.187.

(V) Attempting to commit a crime listed in this paragraph.

(3) Evidence of a conviction under this section is not admissible if:

(a) A period of more than 15 years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date; or

(b) The conviction has been expunged by pardon, reversed, set aside or otherwise rendered nugatory.

(4) When the credibility of a witness is attacked by evidence that the witness has been convicted of a crime, the witness shall be allowed to explain briefly the circumstances of the crime or former conviction; once the witness explains the circumstances, the opposing side shall have the opportunity to rebut the explanation.

(5) The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible.

(6) An adjudication by a juvenile court that a child is within its jurisdiction is not a conviction of a crime.

(7) A conviction of any of the statutory counterparts of offenses designated as violations as described in ORS 153.008 may not be used to impeach the character of a witness in any criminal or civil action or proceeding. [1981 c.892 §53; 1987 c.2 §9; subsection (6) of 1993 Edition enacted as 1993 c.379 §4; 1999 c.1051 §121; 2001 c.714 §1; 2003 c.577 §3]

Note: 40.355 (7) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 40 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

40.360 Rule 609-1. Impeachment for bias or interest. (1) The credibility of a witness may be attacked by evidence that the witness engaged in conduct or made statements showing bias or interest. In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time, but on request the statement shall be shown or disclosed to the opposing party.

(2) If a witness fully admits the facts claimed to show the bias or interest of the witness, additional evidence of that bias or interest shall not be admitted. If the witness denies or does not fully admit the facts claimed to show bias or interest, the party attacking the credibility of the witness may then offer evidence to prove those facts.

(3) Evidence to support or rehabilitate a witness whose credibility has been attacked by evidence of bias or interest shall be limited to evidence showing a lack of bias or interest. [1981 c.892 §54; 1999 c.100 §1]

40.365 Rule 610. Religious beliefs or opinions. Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the credibility of the witness is impaired or enhanced. [1981 c.892 §54a]

40.370 Rule 611. Mode and order of interrogation and presentation. (1) The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to make the interrogation and presentation effective for the ascertainment of the truth, avoid needless consumption of time and protect witnesses from harassment or undue embarrassment.

(2) Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The court may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions. [1981 c.892 §54b]

40.375 Rule 612. Writing used to refresh memory. If a witness uses a writing to refresh memory for the purpose of testifying, either while testifying or before testifying if the court in its discretion determines it is necessary in the interests of justice, an adverse party is entitled to have the writing produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce into evidence those portions which relate to the testimony of the witness. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the court shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to order under this section, the court shall make any order justice requires, except that in criminal cases when the prosecution elects not to comply the order shall be one striking the testimony or, if the court in its discretion determines that the interests of justice so require, declaring a mistrial. [1981 c.892 §55]

40.380 Rule 613. Prior statements of witnesses. (1) In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown nor its contents disclosed to the witness at that time, but on request the same shall be shown or disclosed to opposing counsel.

(2) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate the witness thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in ORS 40.450. [1981 c.892 §55a; 1983 c.433 §2; 1983 c.740 §5]

40.385 Rule 615. Exclusion of witnesses. At the request of a party the court may order witnesses excluded until the time of final argument, and it may make the order of its own motion. This rule does not authorize exclusion of:

(1) A party who is a natural person;

(2) An officer or employee of a party which is not a natural person designated as its representative by its attorney;

(3) A person whose presence is shown by a party to be essential to the presentation of the partys cause; or

(4) The victim in a criminal case. [1981 c.892 §56; 1987 c.2 §5; 2003 c.14 §20]

OPINIONS AND EXPERT TESTIMONY

40.405 Rule 701. Opinion testimony by lay witnesses. If the witness is not testifying as an expert, testimony of the witness in the form of opinions or inferences is limited to those opinions or inferences which are:

(1) Rationally based on the perception of the witness; and

(2) Helpful to a clear understanding of testimony of the witness or the determination of a fact in issue. [1981 c.892 §57]

40.410 Rule 702. Testimony by experts. If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training or education may testify thereto in the form of an opinion or otherwise. [1981 c.892 §58]

40.415 Rule 703. Bases of opinion testimony by experts. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence. [1981 c.892 §59]

40.420 Rule 704. Opinion on ultimate issue. Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact. [1981 c.892 §60]

40.425 Rule 705. Disclosure of fact or data underlying expert opinion. An expert may testify in terms of opinion or inference and give reasons therefor without prior disclosure of the underlying facts or data, unless the court requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination. [1981 c.892 §61]

40.430 Rule 706. Impeachment of expert witness by learned treatise. Upon cross-examination, an expert witness may be questioned concerning statements contained in a published treatise, periodical or pamphlet on a subject of history, medicine or other science or art if the treatise, periodical or pamphlet is established as a reliable authority. A treatise, periodical or pamphlet may be established as a reliable authority by the testimony or admission of the witness, by other expert testimony or by judicial notice. Statements contained in a treatise, periodical or pamphlet established as a reliable authority may be used for purposes of impeachment but may not be introduced as substantive evidence. [1999 c.85 §2]

HEARSAY

40.450 Rule 801. Definitions for ORS 40.450 to 40.475. As used in ORS 40.450 to 40.475, unless the context requires otherwise:

(1) A statement is:

(a) An oral or written assertion; or

(b) Nonverbal conduct of a person, if intended as an assertion.

(2) A declarant is a person who makes a statement.

(3) Hearsay is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(4) A statement is not hearsay if:

(a) The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

(A) Inconsistent with the testimony of the witness and was given under oath subject to the penalty of perjury at a trial, hearing or other proceeding, or in a deposition;

(B) Consistent with the testimony of the witness and is offered to rebut an inconsistent statement or an express or implied charge against the witness of recent fabrication or improper influence or motive; or

(C) One of identification of a person made after perceiving the person.

(b) The statement is offered against a party and is:

(A) That partys own statement, in either an individual or a representative capacity;

(B) A statement of which the party has manifested the partys adoption or belief in its truth;

(C) A statement by a person authorized by the party to make a statement concerning the subject;

(D) A statement by the partys agent or servant concerning a matter within the scope of the agency or employment, made during the existence of the relationship; or

(E) A statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

(c) The statement is made in a deposition taken in the same proceeding pursuant to ORCP 39 I. [1981 c.892 §62; 1987 c.275 §3]

40.455 Rule 802. Hearsay rule. Hearsay is not admissible except as provided in ORS 40.450 to 40.475 or as otherwise provided by law. [1981 c.892 §63]

40.460 Rule 803. Hearsay exceptions; availability of declarant immaterial. The following are not excluded by ORS 40.455, even though the declarant is available as a witness:

(1) (Reserved.)

(2) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) A statement of the declarants then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain or bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of the declarants will.

(4) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the memory of the witness and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

(6) A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method of circumstances of preparation indicate lack of trustworthiness. The term business as used in this subsection includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(7) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, and in any form, kept in accordance with the provisions of subsection (6) of this section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8) Records, reports, statements or data compilations, in any form, of public offices or agencies, including federally recognized American Indian tribal governments, setting forth:

(a) The activities of the office or agency;

(b) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, in criminal cases, matters observed by police officers and other law enforcement personnel; or

(c) In civil actions and proceedings and against the government in criminal cases, factual findings, resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

(9) Records or data compilations, in any form, of births, fetal deaths, deaths or marriages, if the report thereof was made to a public office, including a federally recognized American Indian tribal government, pursuant to requirements of law.

(10) To prove the absence of a record, report, statement or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement or data compilation, in any form, was regularly made and preserved by a public office or agency, including a federally recognized American Indian tribal government, evidence in the form of a certification in accordance with ORS 40.510, or testimony, that diligent search failed to disclose the record, report, statement or data compilation, or entry.

(11) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) A statement of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, a public official, an official of a federally recognized American Indian tribal government or any other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13) Statements of facts concerning personal or family history contained in family bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) The record of a document purporting to establish or affect an interest in property, as proof of content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office, including a federally recognized American Indian tribal government, and an applicable statute authorizes the recording of documents of that kind in that office.

(15) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) Statements in a document in existence 20 years or more the authenticity of which is established.

(17) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18) (Reserved.)

(18a)(a) A complaint of sexual misconduct, complaint of abuse as defined in ORS 107.705 or 419B.005, complaint of abuse of an elderly person, as those terms are defined in ORS 124.050, or a complaint relating to a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, made by the witness after the commission of the alleged misconduct or abuse at issue. Except as provided in paragraph (b) of this subsection, such evidence must be confined to the fact that the complaint was made.

(b) A statement made by a person concerning an act of abuse as defined in ORS 107.705 or 419B.005, a statement made by a person concerning an act of abuse of an elderly person, as those terms are defined in ORS 124.050, or a statement made by a person concerning a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, is not excluded by ORS 40.455 if the declarant either testifies at the proceeding and is subject to cross-examination, or is unavailable as a witness but was chronologically or mentally under 12 years of age when the statement was made or was 65 years of age or older when the statement was made. However, if a declarant is unavailable, the statement may be admitted in evidence only if the proponent establishes that the time, content and circumstances of the statement provide indicia of reliability, and in a criminal trial that there is corroborative evidence of the act of abuse and of the alleged perpetrators opportunity to participate in the conduct and that the statement possesses indicia of reliability as is constitutionally required to be admitted. No statement may be admitted under this paragraph unless the proponent of the statement makes known to the adverse party the proponents intention to offer the statement and the particulars of the statement no later than 15 days before trial, except for good cause shown. For purposes of this paragraph, in addition to those situations described in ORS 40.465 (1), the declarant shall be considered unavailable if the declarant has a substantial lack of memory of the subject matter of the statement, is presently incompetent to testify, is unable to communicate about the abuse or sexual conduct because of fear or other similar reason or is substantially likely, as established by expert testimony, to suffer lasting severe emotional trauma from testifying. Unless otherwise agreed by the parties, the court shall examine the declarant in chambers and on the record or outside the presence of the jury and on the record. The examination shall be conducted immediately prior to the commencement of the trial in the presence of the attorney and the legal guardian or other suitable person as designated by the court. If the declarant is found to be unavailable, the court shall then determine the admissibility of the evidence. The determinations shall be appealable under ORS 138.060 (1)(c) or (2)(a). The purpose of the examination shall be to aid the court in making its findings regarding the availability of the declarant as a witness and the reliability of the statement of the declarant. In determining whether a statement possesses indicia of reliability under this paragraph, the court may consider, but is not limited to, the following factors:

(A) The personal knowledge of the declarant of the event;

(B) The age and maturity of the declarant or extent of disability if the declarant is a person with a developmental disability;

(C) Certainty that the statement was made, including the credibility of the person testifying about the statement and any motive the person may have to falsify or distort the statement;

(D) Any apparent motive the declarant may have to falsify or distort the event, including bias, corruption or coercion;

(E) The timing of the statement of the declarant;

(F) Whether more than one person heard the statement;

(G) Whether the declarant was suffering pain or distress when making the statement;

(H) Whether the declarants young age or disability makes it unlikely that the declarant fabricated a statement that represents a graphic, detailed account beyond the knowledge and experience of the declarant;

(I) Whether the statement has internal consistency or coherence and uses terminology appropriate to the declarants age or to the extent of the declarants disability if the declarant is a person with a developmental disability;

(J) Whether the statement is spontaneous or directly responsive to questions; and

(K) Whether the statement was elicited by leading questions.

(c) This subsection applies to all civil, criminal and juvenile proceedings.

(d) This subsection applies to a child declarant, a declarant who is an elderly person as defined in ORS 124.050 or an adult declarant with a developmental disability. For the purposes of this subsection, developmental disability means any disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

(A) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

(B) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period.

(19) Reputation among members of a persons family by blood, adoption or marriage, or among a persons associates, or in the community, concerning a persons birth, adoption, marriage, divorce, death, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of a persons personal or family history.

(20) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21) Reputation of a persons character among associates of the person or in the community.

(22) Evidence of a final judgment, entered after a trial or upon a plea of guilty, but not upon a plea of no contest, adjudging a person guilty of a crime other than a traffic offense, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24) Notwithstanding the limits contained in subsection (18a) of this section, in any proceeding in which a child under 12 years of age at the time of trial, or a person with a developmental disability as described in subsection (18a)(d) of this section, may be called as a witness to testify concerning an act of abuse, as defined in ORS 419B.005, or sexual conduct performed with or on the child or person with a developmental disability by another, the testimony of the child or person with a developmental disability taken by contemporaneous examination and cross-examination in another place under the supervision of the trial judge and communicated to the courtroom by closed-circuit television or other audiovisual means. Testimony will be allowed as provided in this subsection only if the court finds that there is a substantial likelihood, established by expert testimony, that the child or person with a developmental disability will suffer severe emotional or psychological harm if required to testify in open court. If the court makes such a finding, the court, on motion of a party, the child, the person with a developmental disability or the court in a civil proceeding, or on motion of the district attorney, the child or the person with a developmental disability in a criminal or juvenile proceeding, may order that the testimony of the child or the person with a developmental disability be taken as described in this subsection. Only the judge, the attorneys for the parties, the parties, individuals necessary to operate the equipment and any individual the court finds would contribute to the welfare and well-being of the child or person with a developmental disability may be present during the testimony of the child or person with a developmental disability.

(25)(a) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(b) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(c) Notwithstanding any statute or rule to the contrary, in any criminal case in which documents are introduced under the provisions of this subsection, the defendant may subpoena the analyst, as defined in ORS 475.235 (6), or other person that generated or keeps the original document for the purpose of testifying at the preliminary hearing and trial of the issue. Except as provided in ORS 44.550 to 44.566, no charge shall be made to the defendant for the appearance of the analyst or other person.

(26)(a) A statement that purports to narrate, describe, report or explain an incident of domestic violence, as defined in ORS 135.230, made by a victim of the domestic violence within 24 hours after the incident occurred, if the statement:

(A) Was recorded, either electronically or in writing, or was made to a peace officer as defined in ORS 161.015, corrections officer, youth correction officer, parole and probation officer, emergency medical technician or firefighter; and

(B) Has sufficient indicia of reliability.

(b) In determining whether a statement has sufficient indicia of reliability under paragraph (a) of this subsection, the court shall consider all circumstances surrounding the statement. The court may consider, but is not limited to, the following factors in determining whether a statement has sufficient indicia of reliability:

(A) The personal knowledge of the declarant.

(B) Whether the statement is corroborated by evidence other than statements that are subject to admission only pursuant to this subsection.

(C) The timing of the statement.

(D) Whether the statement was elicited by leading questions.

(E) Subsequent statements made by the declarant. Recantation by a declarant is not sufficient reason for denying admission of a statement under this subsection in the absence of other factors indicating unreliability.

(27) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(28)(a) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that:

(A) The statement is relevant;

(B) The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts; and

(C) The general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this subsection unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that such statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it. [1981 c.892 §64; 1989 c.300 §1; 1989 c.881 §1; 1991 c.391 §1; 1995 c.200 §1; 1995 c.476 §1; 1995 c.804 §2; 1999 c.59 §13; 1999 c.674 §1; 1999 c.945 §1; 2001 c.104 §11; 2001 c.533 §1; 2001 c.870 §5; 2003 c.538 §2; 2005 c.118 §3; 2007 c.63 §2; 2007 c.70 §12]

Note: The amendments to 40.460 by section 3, chapter 636,
Oregon
Laws 2007, become operative January 2, 2010. See section 5, chapter 636, Oregon Laws 2007. The text that is operative on and after January 2, 2010, is set forth for the users convenience.

40.460. The following are not excluded by ORS 40.455, even though the declarant is available as a witness:

(1) (Reserved.)

(2) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3) A statement of the declarants then existing state of mind, emotion, sensation or physical condition, such as intent, plan, motive, design, mental feeling, pain or bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of the declarants will.

(4) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in the memory of the witness and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

(6) A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method of circumstances of preparation indicate lack of trustworthiness. The term business as used in this subsection includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(7) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, and in any form, kept in accordance with the provisions of subsection (6) of this section, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8) Records, reports, statements or data compilations, in any form, of public offices or agencies, including federally recognized American Indian tribal governments, setting forth:

(a) The activities of the office or agency;

(b) Matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, in criminal cases, matters observed by police officers and other law enforcement personnel; or

(c) In civil actions and proceedings and against the government in criminal cases, factual findings, resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

(9) Records or data compilations, in any form, of births, fetal deaths, deaths or marriages, if the report thereof was made to a public office, including a federally recognized American Indian tribal government, pursuant to requirements of law.

(10) To prove the absence of a record, report, statement or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement or data compilation, in any form, was regularly made and preserved by a public office or agency, including a federally recognized American Indian tribal government, evidence in the form of a certification in accordance with ORS 40.510, or testimony, that diligent search failed to disclose the record, report, statement or data compilation, or entry.

(11) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12) A statement of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, a public official, an official of a federally recognized American Indian tribal government or any other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13) Statements of facts concerning personal or family history contained in family bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14) The record of a document purporting to establish or affect an interest in property, as proof of content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office, including a federally recognized American Indian tribal government, and an applicable statute authorizes the recording of documents of that kind in that office.

(15) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16) Statements in a document in existence 20 years or more the authenticity of which is established.

(17) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18) (Reserved.)

(18a)(a) A complaint of sexual misconduct, complaint of abuse as defined in ORS 107.705 or 419B.005, complaint of abuse of an elderly person, as those terms are defined in ORS 124.050, or a complaint relating to a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, made by the witness after the commission of the alleged misconduct or abuse at issue. Except as provided in paragraph (b) of this subsection, such evidence must be confined to the fact that the complaint was made.

(b) A statement made by a person concerning an act of abuse as defined in ORS 107.705 or 419B.005, a statement made by a person concerning an act of abuse of an elderly person, as those terms are defined in ORS 124.050, or a statement made by a person concerning a violation of ORS 163.205 or 164.015 in which a person 65 years of age or older is the victim, is not excluded by ORS 40.455 if the declarant either testifies at the proceeding and is subject to cross-examination, or is unavailable as a witness but was chronologically or mentally under 12 years of age when the statement was made or was 65 years of age or older when the statement was made. However, if a declarant is unavailable, the statement may be admitted in evidence only if the proponent establishes that the time, content and circumstances of the statement provide indicia of reliability, and in a criminal trial that there is corroborative evidence of the act of abuse and of the alleged perpetrators opportunity to participate in the conduct and that the statement possesses indicia of reliability as is constitutionally required to be admitted. No statement may be admitted under this paragraph unless the proponent of the statement makes known to the adverse party the proponents intention to offer the statement and the particulars of the statement no later than 15 days before trial, except for good cause shown. For purposes of this paragraph, in addition to those situations described in ORS 40.465 (1), the declarant shall be considered unavailable if the declarant has a substantial lack of memory of the subject matter of the statement, is presently incompetent to testify, is unable to communicate about the abuse or sexual conduct because of fear or other similar reason or is substantially likely, as established by expert testimony, to suffer lasting severe emotional trauma from testifying. Unless otherwise agreed by the parties, the court shall examine the declarant in chambers and on the record or outside the presence of the jury and on the record. The examination shall be conducted immediately prior to the commencement of the trial in the presence of the attorney and the legal guardian or other suitable person as designated by the court. If the declarant is found to be unavailable, the court shall then determine the admissibility of the evidence. The determinations shall be appealable under ORS 138.060 (1)(c) or (2)(a). The purpose of the examination shall be to aid the court in making its findings regarding the availability of the declarant as a witness and the reliability of the statement of the declarant. In determining whether a statement possesses indicia of reliability under this paragraph, the court may consider, but is not limited to, the following factors:

(A) The personal knowledge of the declarant of the event;

(B) The age and maturity of the declarant or extent of disability if the declarant is a person with a developmental disability;

(C) Certainty that the statement was made, including the credibility of the person testifying about the statement and any motive the person may have to falsify or distort the statement;

(D) Any apparent motive the declarant may have to falsify or distort the event, including bias, corruption or coercion;

(E) The timing of the statement of the declarant;

(F) Whether more than one person heard the statement;

(G) Whether the declarant was suffering pain or distress when making the statement;

(H) Whether the declarants young age or disability makes it unlikely that the declarant fabricated a statement that represents a graphic, detailed account beyond the knowledge and experience of the declarant;

(I) Whether the statement has internal consistency or coherence and uses terminology appropriate to the declarants age or to the extent of the declarants disability if the declarant is a person with a developmental disability;

(J) Whether the statement is spontaneous or directly responsive to questions; and

(K) Whether the statement was elicited by leading questions.

(c) This subsection applies to all civil, criminal and juvenile proceedings.

(d) This subsection applies to a child declarant, a declarant who is an elderly person as defined in ORS 124.050 or an adult declarant with a developmental disability. For the purposes of this subsection, developmental disability means any disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

(A) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

(B) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period.

(19) Reputation among members of a persons family by blood, adoption or marriage, or among a persons associates, or in the community, concerning a persons birth, adoption, marriage, divorce, death, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of a persons personal or family history.

(20) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21) Reputation of a persons character among associates of the person or in the community.

(22) Evidence of a final judgment, entered after a trial or upon a plea of guilty, but not upon a plea of no contest, adjudging a person guilty of a crime other than a traffic offense, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

(23) Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24) Notwithstanding the limits contained in subsection (18a) of this section, in any proceeding in which a child under 12 years of age at the time of trial, or a person with a developmental disability as described in subsection (18a)(d) of this section, may be called as a witness to testify concerning an act of abuse, as defined in ORS 419B.005, or sexual conduct performed with or on the child or person with a developmental disability by another, the testimony of the child or person with a developmental disability taken by contemporaneous examination and cross-examination in another place under the supervision of the trial judge and communicated to the courtroom by closed-circuit television or other audiovisual means. Testimony will be allowed as provided in this subsection only if the court finds that there is a substantial likelihood, established by expert testimony, that the child or person with a developmental disability will suffer severe emotional or psychological harm if required to testify in open court. If the court makes such a finding, the court, on motion of a party, the child, the person with a developmental disability or the court in a civil proceeding, or on motion of the district attorney, the child or the person with a developmental disability in a criminal or juvenile proceeding, may order that the testimony of the child or the person with a developmental disability be taken as described in this subsection. Only the judge, the attorneys for the parties, the parties, individuals necessary to operate the equipment and any individual the court finds would contribute to the welfare and well-being of the child or person with a developmental disability may be present during the testimony of the child or person with a developmental disability.

(25)(a) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E) if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(b) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(c) Notwithstanding any statute or rule to the contrary, in any criminal case in which documents are introduced under the provisions of this subsection, the defendant may subpoena the person that generated or keeps the original document for the purpose of testifying at the preliminary hearing and trial of the issue. Except as provided in ORS 44.550 to 44.566, no charge shall be made to the defendant for the appearance of the person.

(26)(a) A statement that purports to narrate, describe, report or explain an incident of domestic violence, as defined in ORS 135.230, made by a victim of the domestic violence within 24 hours after the incident occurred, if the statement:

(A) Was recorded, either electronically or in writing, or was made to a peace officer as defined in ORS 161.015, corrections officer, youth correction officer, parole and probation officer, emergency medical technician or firefighter; and

(B) Has sufficient indicia of reliability.

(b) In determining whether a statement has sufficient indicia of reliability under paragraph (a) of this subsection, the court shall consider all circumstances surrounding the statement. The court may consider, but is not limited to, the following factors in determining whether a statement has sufficient indicia of reliability:

(A) The personal knowledge of the declarant.

(B) Whether the statement is corroborated by evidence other than statements that are subject to admission only pursuant to this subsection.

(C) The timing of the statement.

(D) Whether the statement was elicited by leading questions.

(E) Subsequent statements made by the declarant. Recantation by a declarant is not sufficient reason for denying admission of a statement under this subsection in the absence of other factors indicating unreliability.

(27) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(28)(a) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that:

(A) The statement is relevant;

(B) The statement is more probative on the point for which it is offered than any other evidence that the proponent can procure through reasonable efforts; and

(C) The general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence.

(b) A statement may not be admitted under this subsection unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that such statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it.

40.465 Rule 804. Hearsay exceptions when the declarant is unavailable. (1) Unavailability as a witness includes situations in which the declarant:

(a) Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of a statement;

(b) Persists in refusing to testify concerning the subject matter of a statement despite an order of the court to do so;

(c) Testifies to a lack of memory of the subject matter of a statement;

(d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(e) Is absent from the hearing and the proponent of the declarants statement has been unable to procure the declarants attendance (or in the case of an exception under subsection (3)(b), (c) or (d) of this section, the declarants attendance or testimony) by process or other reasonable means.

(2) A declarant is not unavailable as a witness if the declarants exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the declarants statement for the purpose of preventing the witness from attending or testifying.

(3) The following are not excluded by ORS 40.455 if the declarant is unavailable as a witness:

(a) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.

(b) A statement made by a declarant while believing that death was imminent, concerning the cause or circumstances of what the declarant believed to be impending death.

(c) A statement which was at the time of its making so far contrary to the declarants pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarants position would not have made the statement unless the person believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.

(d)(A) A statement concerning the declarants own birth, adoption, marriage, divorce, legitimacy, relationship by blood or adoption or marriage, ancestry, or other similar fact of personal or family history, even though the declarant had no means of acquiring personal knowledge of the matter stated; or

(B) A statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the others family as to be likely to have accurate information concerning the matter declared.

(e) A statement made at or near the time of the transaction by a person in a position to know the facts stated therein, acting in the persons professional capacity and in the ordinary course of professional conduct.

(f) A statement offered against a party who intentionally or knowingly engaged in criminal conduct that directly caused the death of the declarant, or directly caused the declarant to become unavailable as a witness because of incapacity or incompetence.

(g) A statement offered against a party who engaged in, directed or otherwise participated in wrongful conduct that was intended to cause the declarant to be unavailable as a witness, and did cause the declarant to be unavailable.

(h) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of the Oregon Evidence Code and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this paragraph unless the proponent of it makes known to the adverse party the intention to offer the statement and the particulars of it, including the name and address of the declarant, sufficiently in advance of the trial or hearing, or as soon as practicable after it becomes apparent that the statement is probative of the issues at hand, to provide the adverse party with a fair opportunity to prepare to meet it. [1981 c.892 §65; 2005 c.458 §1]

40.470 Rule 805. Hearsay within hearsay. Hearsay included within hearsay is not excluded under ORS 40.455 if each part of the combined statements conforms with an exception set forth in ORS 40.460 or 40.465. [1981 c.892 §66]

40.475 Rule 806. Attacking and supporting credibility of declarant. When a hearsay statement, or a statement defined in ORS 40.450 (4)(b)(C), (D) or (E), has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if the declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with the hearsay statement of the declarant, is not subject to any requirement under ORS 40.380 relating to impeachment by evidence of inconsistent statements. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under cross-examination. [1981 c.892 §67]

AUTHENTICATION AND IDENTIFICATION

40.505 Rule 901. Requirement of authentication or identification. (1) The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(2) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of subsection (1) of this section:

(a) Testimony by a witness with knowledge that a matter is what it is claimed to be.

(b) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(c) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(d) Appearance, contents, substance, internal patterns or other distinctive characteristics, taken in conjunction with circumstances.

(e) Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(f) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if:

(A) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

(B) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(g) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(h) Evidence that a document or data compilation, in any form:

(A) Is in such condition as to create no suspicion concerning its authenticity;

(B) Was in a place where it, if authentic, would likely be; and

(C) Has been in existence 20 years or more at the time it is offered.

(i) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(j) Any method of authentication or identification otherwise provided by law or by other rules prescribed by the Supreme Court. [1981 c.892 §68]

40.510 Rule 902. Self-authentication. (1) Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(a) A document bearing a seal purporting to be that of the
United States
, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the
Trust Territory of the Pacific Islands
, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(b) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subsection (1)(a) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(c) A document purporting to be:

(A) Executed or attested in an official capacity by a person authorized by the laws of a foreign country to make the execution or attestation; and

(B) Accompanied by a final certification as provided in subsection (3) of this section as to the genuineness of the signature and official position of:

(i) The executing or attesting person; or

(ii) Any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

(d) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subsection (1)(a), (b) or (c) of this section or otherwise complying with any law or rule prescribed by the Supreme Court.

(e) Books, pamphlets or other publications purporting to be issued by public authority.

(f) Printed materials purporting to be newspapers or periodicals.

(g) Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin.

(h) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(i) Commercial paper, signatures thereon and documents relating thereto to the extent provided by the Uniform Commercial Code or ORS chapter 83.

(j) Any signature, documents or other matter declared by law to be presumptively or prima facie genuine or authentic.

(k)(A) A document bearing a seal purporting to be that of a federally recognized Indian tribal government or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(B) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subparagraph (A) of this paragraph, having no seal, if a public officer having a seal and having official duties in the district or political subdivision or the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(L)(A) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E), or pursuant to ORS 475.235 (4), if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(B) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(m) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(2) For the purposes of this section, signature includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(3) A final certification for purposes of subsection (1)(c) of this section may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification. [1981 c.892 §69; 1995 c.200 §2; 1999 c.674 §2; 2001 c.104 §12; 2003 c.14 §21; 2003 c.538 §3; 2005 c.22 §31; 2005 c.118 §4]

Note: The amendments to 40.510 by section 4, chapter 636,
Oregon
Laws 2007, become operative January 2, 2010. See section 5, chapter 636, Oregon Laws 2007. The text that is operative on and after January 2, 2010, is set forth for the users convenience.

40.510. (1) Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(a) A document bearing a seal purporting to be that of the
United States
, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the
Trust Territory of the Pacific Islands
, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(b) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subsection (1)(a) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(c) A document purporting to be:

(A) Executed or attested in an official capacity by a person authorized by the laws of a foreign country to make the execution or attestation; and

(B) Accompanied by a final certification as provided in subsection (3) of this section as to the genuineness of the signature and official position of:

(i) The executing or attesting person; or

(ii) Any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation.

(d) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subsection (1)(a), (b) or (c) of this section or otherwise complying with any law or rule prescribed by the Supreme Court.

(e) Books, pamphlets or other publications purporting to be issued by public authority.

(f) Printed materials purporting to be newspapers or periodicals.

(g) Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin.

(h) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(i) Commercial paper, signatures thereon and documents relating thereto to the extent provided by the Uniform Commercial Code or ORS chapter 83.

(j) Any signature, documents or other matter declared by law to be presumptively or prima facie genuine or authentic.

(k)(A) A document bearing a seal purporting to be that of a federally recognized Indian tribal government or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(B) A document purporting to bear the signature, in an official capacity, of an officer or employee of any entity included in subparagraph (A) of this paragraph, having no seal, if a public officer having a seal and having official duties in the district or political subdivision or the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(L)(A) Any document containing data prepared or recorded by the Oregon State Police pursuant to ORS 813.160 (1)(b)(C) or (E) if the document is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police, and the person retrieving the data attests that the information was retrieved directly from the system and that the document accurately reflects the data retrieved.

(B) Any document containing data prepared or recorded by the Oregon State Police that is produced by data retrieval from the Law Enforcement Data System or other computer system maintained and operated by the Oregon State Police and that is electronically transmitted through public or private computer networks under an electronic signature adopted by the Oregon State Police if the person receiving the data attests that the document accurately reflects the data received.

(m) A report prepared by a forensic scientist that contains the results of a presumptive test conducted by the forensic scientist as described in ORS 475.235, if the forensic scientist attests that the report accurately reflects the results of the presumptive test.

(2) For the purposes of this section, signature includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(3) A final certification for purposes of subsection (1)(c) of this section may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

40.515 Rule 903. Subscribing witness testimony unnecessary. The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing. [1981 c.892 §70]

CONTENTS OF WRITINGS, RECORDINGS AND PHOTOGRAPHS

40.550 Rule 1001. Definitions for ORS 40.550 to 40.585. As used in ORS 40.550 to 40.585, unless the context requires otherwise:

(1) Duplicate means a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, by mechanical or electronic re-recording, by chemical reproduction, by optical imaging or by other equivalent techniques that accurately reproduce the original, including reproduction by facsimile machines if the reproduction is identified as a facsimile and printed on nonthermal paper.

(2) Original of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An original of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an original.

(3) Photographs includes still photographs, X-ray films, video tapes and motion pictures.

(4) Writings and recordings mean letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, optical imaging, mechanical or electronic recording or other form of data compilation. [1981 c.892 §71; 1991 c.857 §1; 1995 c.760 §1]

40.555 Rule 1002. Requirement of original. To prove the content of a writing, recording or photograph, the original writing, recording or photograph is required, except as otherwise provided in ORS 40.550 to 40.585 or other law. [1981 c.892 §72]

40.560 Rule 1003. Admissibility of duplicates. A duplicate is admissible to the same extent as an original unless:

(1) A genuine question is raised as to the authenticity of the original; or

(2) In the circumstances it would be unfair to admit the duplicate in lieu of the original. [1981 c.892 §73]

40.562 Rule 1003-1. Admissibility of reproduction. (1) If any business, institution or member of a profession or calling, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation or a combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging or other process that accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity and the principal or true owner has not authorized destruction or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

(2) If any department or agency of government, in the regular course of business or activity, has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business, and in accordance with ORS 192.040 to 192.060 and 192.105, has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical imaging or other process that accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity and the principal or true owner has not authorized destruction or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original. [1995 c.760 §3]

40.565 Rule 1004. Admissibility of other evidence of contents. The original is not required, and other evidence of the contents of a writing, recording or photograph is admissible when:

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith;

(2) An original cannot be obtained by any available judicial process or procedure;

(3) At a time when an original was under the control of the party against whom offered, that party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and the party does not produce the original at the hearing; or

(4) The writing, recording or photograph is not closely related to a controlling issue. [1981 c.892 §74]

40.570 Rule 1005. Public records. The contents of an official record or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with ORS 40.510 or testified to be correct by a witness who has compared it with the original. If such a copy cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given. [1981 c.892 §75; 1983 c.433 §3]

40.575 Rule 1006. Summaries. The contents of voluminous writings, recordings or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that they be produced in court. [1981 c.892 §76]

40.580 Rule 1007. Testimony or written admission of party. Contents of writings, recordings or photographs may be proved by the testimony or deposition of the party against whom offered or by the partys written admission, without accounting for the nonproduction of the original. [1981 c.892 §77]

40.585 Rule 1008. Functions of court and jury. When the admissibility of other evidence of contents of writings, recordings or photographs under ORS 40.550 to 40.585 depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with ORS 40.030. However, the issue is for the trier of fact to determine as in the case of other issues of fact when the issue raised is:

(1) Whether the asserted writing ever existed;

(2) Whether another writing, recording or photograph produced at the trial is the original; or

(3) Whether the other evidence of contents correctly reflects the contents. [1981 c.892 §78]

_______________



Chapter 41

Chapter 41 Â Evidence Generally

2007 EDITION

EVIDENCE GENERALLY

EVIDENCE AND WITNESSES

41.010Â Â Â Â Â Â  Judicial evidence; proof

41.110Â Â Â Â Â Â  Satisfactory evidence

41.270Â Â Â Â Â Â  Proof of usage

41.415Â Â Â Â Â Â  Photograph of victim in prosecution for criminal homicide

41.500Â Â Â Â Â Â  ÂSecondary evidenceÂ defined for ORS 41.500 to 41.580

41.510Â Â Â Â Â Â  Indispensable evidence

41.520Â Â Â Â Â Â  Evidence to prove a will

41.530Â Â Â Â Â Â  Evidence of representations as to third persons

41.560Â Â Â Â Â Â  Grant or assignment of trust

41.570Â Â Â Â Â Â  Contracts and communications made by telegraph

41.580Â Â Â Â Â Â  Statute of frauds

41.660Â Â Â Â Â Â  Admissibility of objects cognizable by the senses

41.675Â Â Â Â Â Â  Inadmissibility of certain data provided to peer review body of health care providers and health care groups

41.685Â Â Â Â Â Â  Inadmissibility of certain data relating to emergency medical services system

41.740Â Â Â Â Â Â  Parol evidence rule

41.815Â Â Â Â Â Â  Evidence of compliance with or attempt to comply with ORCP 32 I; when admissible

41.905Â Â Â Â Â Â  Admissibility of certain traffic offense procedures in subsequent civil action

41.910Â Â Â Â Â Â  Certain intercepted communications inadmissible

41.930Â Â Â Â Â Â  Admissibility of copies of original records

41.945Â Â Â Â Â Â  Application of ORS 41.930 and ORCP 55 H

Â Â Â Â Â  41.010 Judicial evidence; proof. Judicial evidence is the means, sanctioned by law, of ascertaining in a judicial proceeding the truth respecting a question of fact. Proof is the effect of evidence, the establishment of the fact by evidence.

Â Â Â Â Â  41.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.040 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.080 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.090 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.100 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.110 Satisfactory evidence. Satisfactory evidence is that which ordinarily produces moral certainty or conviction in an unprejudiced mind. It alone will justify a verdict. Evidence less than this is insufficient evidence.

Â Â Â Â Â  41.120 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.130 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.140 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.150 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.210 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.220 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.230 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.240 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.250 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.260 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.270 Proof of usage. (1) Usage shall be proved by the testimony of at least two witnesses.

Â Â Â Â Â  (2) Evidence may be given of usage to explain the true character of an act, contract or instrument when such true character is not otherwise plain, but usage is never admissible except as a means of interpretation. [Amended by 1981 c.892 Â§86]

Â Â Â Â Â  41.280 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.315 [1987 c.774 Â§Â§1,2; repealed by 1995 c.688 Â§6]

Â Â Â Â Â  41.320 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.350 [Amended by 1971 c.127 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.360 [Amended by 1957 c.679 Â§1; 1961 c.726 Â§399; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.410 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.415 Photograph of victim in prosecution for criminal homicide. In a prosecution for any criminal homicide, a photograph of the victim while alive shall be admissible evidence when offered by the district attorney to show the general appearance and condition of the victim while alive. [1987 c.2 Â§8]

Â Â Â Â Â  41.420 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.430 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.440 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.450 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.460 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.470 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.480 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.500 ÂSecondary evidenceÂ defined for ORS 41.500 to 41.580. As used in ORS 41.500 to 41.580, Âsecondary evidenceÂ means a copy, or oral evidence, of an original writing or object. [1981 c.892 Â§81]

Â Â Â Â Â  41.510 Indispensable evidence. Certain evidence is necessary to the validity of particular acts or the proof of particular facts.

Â Â Â Â Â  41.520 Evidence to prove a will. Evidence of a will shall be the written instrument itself, or secondary evidence of the contents of the will, in the cases prescribed by law. [Amended by 1969 c.591 Â§271]

Â Â Â Â Â  41.530 Evidence of representations as to third persons. No evidence is admissible to charge a person upon a representation as to the credit, skill or character of a third person, unless the representation, or some memorandum thereof, be in writing, and either subscribed by or in the handwriting of the party to be charged.

Â Â Â Â Â  41.540 [Repealed by 1977 c.479 Â§1]

Â Â Â Â Â  41.550 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  41.560 Grant or assignment of trust. Every grant or assignment of any existing trust in lands, tenements, hereditaments, goods or things in action is void, unless it is in writing and subscribed by the party making it or by the lawfully authorized agent of the party.

Â Â Â Â Â  41.570 Contracts and communications made by telegraph. Contracts made by telegraph shall be held to be in writing; and all communications sent by telegraph, and signed by the sender, or by the authority of the sender, shall be held to be in writing.

Â Â Â Â Â  41.580 Statute of frauds. (1) In the following cases the agreement is void unless it, or some note or memorandum thereof, expressing the consideration, is in writing and subscribed by the party to be charged, or by the lawfully authorized agent of the party; evidence, therefore, of the agreement shall not be received other than the writing, or secondary evidence of its contents in the cases prescribed by law:

Â Â Â Â Â  (a) An agreement that by its terms is not to be performed within a year from the making.

Â Â Â Â Â  (b) An agreement to answer for the debt, default or miscarriage of another.

Â Â Â Â Â  (c) An agreement by an executor or administrator to pay the debts of the testator or intestate out of the estate of the executor or administrator.

Â Â Â Â Â  (d) An agreement made upon consideration of marriage, other than a mutual promise to marry.

Â Â Â Â Â  (e) An agreement for the leasing for a longer period than one year, or for the sale of real property, or of any interest therein.

Â Â Â Â Â  (f) An agreement concerning real property made by an agent of the party sought to be charged unless the authority of the agent is in writing.

Â Â Â Â Â  (g) An agreement authorizing or employing an agent or broker to sell or purchase real estate for a compensation or commission; but if the note or memorandum of the agreement is in writing and subscribed by the party to be charged, or by the lawfully authorized agent of the party, and contains a description of the property sufficient for identification, and authorizes or employs the agent or broker to sell the property, and expresses with reasonable certainty the amount of the commission or compensation to be paid, the agreement shall not be void for failure to state a consideration.

Â Â Â Â Â  (h) An agreement, promise or commitment to lend money, to otherwise extend credit, to forbear with respect to the repayment of any debt payable in money, to modify or amend the terms under which the person has lent money or otherwise extended credit, to release any guarantor or cosigner or to make any other financial accommodation pertaining to an existing debt or other extension of credit. This paragraph does not apply:

Â Â Â Â Â  (A) If no party to the agreement, promise or commitment is a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 59.840; or

Â Â Â Â Â  (B) To a loan of money or extension of credit to a natural person which is primarily for personal, family or household purposes and not for business or agricultural purposes or which is secured solely by residential property consisting of one to four dwelling units, one of which is the primary residence of the debtor.

Â Â Â Â Â  (2)(a) Except as provided in this subsection, defenses and exceptions created by provisions of the Oregon Revised Statutes or recognized by the courts of this state do not apply to subsection (1)(h) of this section.

Â Â Â Â Â  (b) An agreement, promise or commitment which does not satisfy the requirements of subsection (1)(h) of this section, but which is valid in other respects, is enforceable if the party against whom enforcement is sought admits in the partyÂs pleading, testimony or otherwise in court that the agreement, promise or commitment was made. The agreement is not enforceable under this paragraph beyond the dollar amount admitted.

Â Â Â Â Â  (c) Nothing in subsection (1)(h) of this section precludes a party from seeking to prove the modification of any term relating to the time of repayment.

Â Â Â Â Â  (3)(a) If a financial institution as defined in ORS 706.008, a consumer finance company licensed under ORS chapter 725 or a mortgage banker as defined in ORS 59.840 lends money or extends credit, and subsection (1)(h) of this section applies to the loan or extension of credit, the financial institution, consumer finance company or mortgage banker shall, not later than the time the loan or extension of credit is initially made, include within the loan or credit document, or within a separate document which identifies the loan or extension of credit, a statement which is underlined or in at least 10-point bold type and which is substantially to the following effect:

______________________________________________________________________________

Â Â Â Â Â  Under
Oregon
law, most agreements, promises and commitments made by us concerning loans and other credit extensions which are not for personal, family or household purposes or secured solely by the borrowerÂs residence must be in writing, express consideration and be signed by us to be enforceable.

______________________________________________________________________________

Â Â Â Â Â  (b) The financial institution, consumer finance company or mortgage banker shall obtain the borrowerÂs signature on the original document described in paragraph (a) of this subsection and shall give the borrower a copy. [Amended by 1989 c.967 Â§Â§1,19; 1993 c.508 Â§39; 1997 c.631 Â§373; 2003 c.386 Â§1]

Â Â Â Â Â  41.590 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  41.610 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.615 [1959 c.353 Â§Â§1,3 (subsection (2) enacted in lieu of 41.630); 1973 c.231 Â§1; repealed by 1977 c.358 Â§1 (41.616 enacted in lieu of 41.615)]

Â Â Â Â Â  41.616 [1977 c.358 Â§2 (enacted in lieu of 41.615); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.617 [1977 c.358 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.618 [1977 c.358 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.620 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.622 [1977 c.744 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.625 [1959 c.349 Â§1; repealed by 1977 c.240 Â§1; (41.626 enacted in lieu of 41.625)]

Â Â Â Â Â  41.626 [1977 c.240 Â§2 (enacted in lieu of 41.625); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.630 [Repealed by 1959 c.353 Â§2 (subsection (2) of 41.615 enacted in lieu of 41.630)]

Â Â Â Â Â  41.631 [1977 c.240 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.635 [1977 c.240 Â§3 and 1977 c.358 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.640 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.650 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.660 Admissibility of objects cognizable by the senses. Whenever an object, cognizable by the senses, has such a relation to the fact in dispute as to afford reasonable grounds of belief respecting it, or to make an item in the sum of the evidence, the object may be exhibited to the jury, or its existence, situation and character may be proved by witnesses. The exhibition of the object to the jury shall be regulated by the sound discretion of the court.

Â Â Â Â Â  41.670 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.675 Inadmissibility of certain data provided to peer review body of health care providers and health care groups. (1) As used in this section, Âpeer review bodyÂ includes tissue committees, governing bodies or committees including medical staff committees of a health care facility licensed under ORS chapter 441, medical staff committees of the Department of Corrections and similar committees of professional societies, a health care service contractor as defined in ORS 750.005, an emergency medical service provider as defined in ORS 41.685 or any other medical group or provider of medical services in connection with bona fide medical research, quality assurance, utilization review, credentialing, education, training, supervision or discipline of physicians or other health care providers or in connection with the grant, denial, restriction or termination of clinical privileges at a health care facility. ÂPeer review bodyÂ also includes utilization review and peer review organizations.

Â Â Â Â Â  (2) As used in subsection (3) of this section, ÂdataÂ means all oral communications or written reports to a peer review body, and all notes or records created by or at the direction of a peer review body, including the communications, reports, notes or records created in the course of an investigation undertaken at the direction of a peer review body.

Â Â Â Â Â  (3) All data shall be privileged and shall not be admissible in evidence in any judicial, administrative, arbitration or mediation proceeding. This section shall not affect the admissibility in evidence of records dealing with a patientÂs care and treatment, other than data or information obtained through service on, or as an agent for, a peer review body.

Â Â Â Â Â  (4) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be examined as to any communication to or from, or the findings of, that peer review body or person.

Â Â Â Â Â  (5) A person serving on or communicating information to any peer review body or person conducting an investigation described in subsection (1) of this section shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (6) Subsection (3) of this section shall not apply to proceedings in which a health care practitioner contests the denial, restriction or termination of clinical privileges by a health care facility or the denial, restriction or termination of membership in a professional society or any other health care group. However, any data disclosed in those proceedings shall not be admissible in any other judicial, administrative, arbitration or mediation proceeding. [1963 c.181 Â§1; 1971 c.412 Â§1; 1975 c.796 Â§11; 1977 c.448 Â§9; 1981 c.806 Â§1; 1991 c.225 Â§1; 1995 c.485 Â§1; 1997 c.791 Â§6; 1997 c.792 Â§Â§29,29a]

Â Â Â Â Â  41.680 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.685 Inadmissibility of certain data relating to emergency medical services system. (1) All data shall be privileged and are not public records as defined in ORS 192.410 and shall not be admissible in evidence in any judicial proceeding except as provided under ORS 676.175. However, nothing in this section affects the admissibility in evidence of a partyÂs medical records dealing with a partyÂs medical care.

Â Â Â Â Â  (2) On request, an emergency medical service provider shall submit data not subject to ORS 676.175 to any committee or governing body of the county, counties or state as provided for by state or county administrative rule.

Â Â Â Â Â  (3) A person serving on or communicating information to any governing body or committee shall not be examined as to any communication to that body or committee or the findings thereof.

Â Â Â Â Â  (4) A person serving on or communicating information to any governing body or committee shall not be subject to an action for civil damages for affirmative actions taken or statements made in good faith.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCommittee or governing bodyÂ means any committee or governing body that has authority to undertake an evaluation of an emergency medical services system as part of a quality assurance program and includes any committee of an emergency medical service provider undertaking a quality assurance program.

Â Â Â Â Â  (b) ÂDataÂ means all oral communications or written reports, notes or records provided to, or prepared by or for, a committee or governing body that are part of an evaluation of an emergency medical services system and includes any information submitted by any health care provider relating to training, supervision, performance evaluation or professional competency.

Â Â Â Â Â  (c) ÂEmergency medical service providerÂ means any public, private or volunteer entity providing prehospital functions and services that are required to prepare for and respond to medical emergencies including rescue, ambulance, treatment, communication and evaluation.

Â Â Â Â Â  (d) ÂEmergency medical services systemÂ means those prehospital functions and services that are required to prepare for and respond to medical emergencies, including rescue, ambulance, treatment, communication and evaluation. [1989 c.1079 Â§1; 1997 c.791 Â§7; 1997 c.792 Â§30]

Â Â Â Â Â  41.690 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.700 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.710 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.720 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.730 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.740 Parol evidence rule. When the terms of an agreement have been reduced to writing by the parties, it is to be considered as containing all those terms, and therefore there can be, between the parties and their representatives or successors in interest, no evidence of the terms of the agreement, other than the contents of the writing, except where a mistake or imperfection of the writing is put in issue by the pleadings or where the validity of the agreement is the fact in dispute. However this section does not exclude other evidence of the circumstances under which the agreement was made, or to which it relates, as defined in ORS 42.220, or to explain an ambiguity, intrinsic or extrinsic, or to establish illegality or fraud. The term ÂagreementÂ includes deeds and wills as well as contracts between parties.

Â Â Â Â Â  41.810 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.815 Evidence of compliance with or attempt to comply with ORCP 32 I; when admissible. Attempts to comply with the provisions of ORCP 32 I by a person receiving a demand shall be construed to be an offer to compromise and shall be inadmissible as evidence. Such attempts to comply with a demand shall not be considered an admission of engaging in the act or practice alleged to be unlawful nor of the unlawfulness of that act. Evidence of compliance or attempts to comply with the provisions of ORCP 32 I may be introduced by a defendant for the purpose of establishing good faith or to show compliance with the provisions of ORCP 32 I. [Formerly 13.310; 1981 c.912 Â§3]

Â Â Â Â Â  41.820 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.830 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.840 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.850 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.860 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.870 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.880 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.890 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.900 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  41.905 Admissibility of certain traffic offense procedures in subsequent civil action. (1) A judgment of conviction or acquittal of a person charged with a traffic offense is not admissible in the trial of a subsequent civil action arising out of the same accident or occurrence to prove or negate the facts upon which such judgment was rendered.

Â Â Â Â Â  (2) A plea of guilty by a person to a traffic offense may be admitted as evidence in the trial of a subsequent civil action arising out of the same accident or occurrence as an admission of the person entering the plea, and for no other purpose.

Â Â Â Â Â  (3) Evidence that a person has entered a plea of no contest in the manner described in ORS 153.061 (3)(b) to a charge of a traffic offense shall not be admitted as evidence in the trial of a subsequent civil action arising out of the same accident or occurrence. [1975 c.542 Â§1; 1981 c.892 Â§87; 1999 c.1051 Â§242; 2007 c.784 Â§6]

Â Â Â Â Â  41.910 Certain intercepted communications inadmissible. Evidence of the contents of any wire or oral communication intercepted:

Â Â Â Â Â  (1) In violation of ORS 165.540 shall not be admissible in any court of this state, except as evidence of unlawful interception.

Â Â Â Â Â  (2) Under ORS 165.540 (2)(a) shall not be admissible in any court of this state unless:

Â Â Â Â Â  (a) The communication was intercepted by a public official in charge of and at a jail, police premises, sheriffÂs office, Department of Corrections institution or other penal or correctional institution; and

Â Â Â Â Â  (b) The participant in the communication, against whom the evidence is being offered, had actual notice that the communication was being monitored or recorded. [1955 c.675 Â§6; 1959 c.681 Â§5; 1979 c.716 Â§12; 1983 c.824 Â§4; 1993 c.178 Â§1; 2001 c.385 Â§5]

Â Â Â Â Â  41.915 [1973 c.263 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.920 [1973 c.263 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.925 [1973 c.263 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.930 Admissibility of copies of original records. The copy of the records described in ORCP 55 H or ORS 136.447 is admissible in evidence to the same extent as though the original thereof were offered and a custodian of hospital records had been present and testified to the matters stated in the affidavit. The affidavit is admissible as evidence of the matters stated therein. The matters stated therein are presumed to be true. The presumption established by this section is a presumption affecting the burden of producing evidence. [1973 c.263 Â§4; 1979 c.284 Â§77; 1995 c.196 Â§4]

Â Â Â Â Â  41.935 [1973 c.263 Â§5; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.940 [1973 c.263 Â§Â§6,7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  41.945 Application of ORS 41.930 and ORCP 55 H. ORS 41.930 and ORCP 55 H apply in any proceedings in which testimony may be compelled. [1973 c.263 Â§8; 1979 c.284 Â§78]

Â Â Â Â Â  41.950 [1971 c.331 Â§1; renumbered 18.500]

Â Â Â Â Â  41.960 [1971 c.331 Â§2; renumbered 18.520]

Â Â Â Â Â  41.970 [1971 c.331 Â§3; renumbered 18.530]

Â Â Â Â Â  41.980 [1971 c.331 Â§4; repealed by 1981 c.892 Â§98]

_______________



Chapter 42

Chapter 42 Â Execution, Formalities and Interpretation of Writings

2007 EDITION

WRITINGS

EVIDENCE AND WITNESSES

PRIVATE WRITINGS

42.010Â Â Â Â Â Â  Private writings

42.020Â Â Â Â Â Â  Execution of a writing

42.030Â Â Â Â Â Â  Subscribing witness

42.040Â Â Â Â Â Â  Proof of attested writing other than a will

SEALS

42.110Â Â Â Â Â Â  Seal defined

42.115Â Â Â Â Â Â  Effect of presence or absence of seal

42.125Â Â Â Â Â Â  Seal of state officer or state agency authorized

INTERPRETATION OF WRITINGS

42.210Â Â Â Â Â Â  Effect of the place of execution

42.220Â Â Â Â Â Â  Consideration of circumstances

42.230Â Â Â Â Â Â  Office of judge in construing instruments

42.240Â Â Â Â Â Â  Intention of the parties; general and particular provisions and intents

42.250Â Â Â Â Â Â  Terms construed as generally accepted; evidence of other signification

42.260Â Â Â Â Â Â  Ambiguous terms

42.270Â Â Â Â Â Â  Written words control printed form

42.280Â Â Â Â Â Â  Deciphering characters and translating languages

42.290Â Â Â Â Â Â  Construction of notices

42.300Â Â Â Â Â Â  Parties to written instrument not to deny facts recited therein

Â Â Â Â Â  42.005 [1981 c.892 Â§79a; 1993 c.546 Â§96; repealed by 2001 c.104 Â§13]

PRIVATE WRITINGS

Â Â Â Â Â  42.010 Private writings. All writings, other than public writings, are private and may be sealed or unsealed.

Â Â Â Â Â  42.020 Execution of a writing. The execution of a writing is the subscribing and delivering it, with or without affixing a seal.

Â Â Â Â Â  42.030 Subscribing witness. A subscribing witness is one who sees a writing executed, or hears it acknowledged, and at the request of the party thereupon signs oneÂs name as a witness.

Â Â Â Â Â  42.040 Proof of attested writing other than a will. Any attested writing other than a will may be proved in the same manner as though it had not been attested.

Â Â Â Â Â  42.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  42.080 [Repealed by 1981 c.892 Â§98]

SEALS

Â Â Â Â Â  42.110 Seal defined. A seal is a particular sign made to attest in the most formal manner the execution of an instrument.

Â Â Â Â Â  42.115 Effect of presence or absence of seal. The presence or absence of a seal, corporate or otherwise, shall have no effect upon the validity, enforceability or character of any written instrument except where specifically otherwise provided by statute. A writing under seal may be modified or discharged by writing not under seal or by a valid oral agreement. [1965 c.502 Â§2]

Â Â Â Â Â  42.120 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.125 Seal of state officer or state agency authorized. (1) For the purposes of ORS 40.510 (1)(a) and (d), each state officer and state agency may have a seal which, unless specifically provided otherwise by law, shall consist of an impression, imprint or likeness of the state seal accompanied by the name of the state officer or state agency.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂSealÂ has the meaning given that term in ORS 42.110.

Â Â Â Â Â  (b) ÂState agencyÂ means every state officer, board, commission, department, institution, branch or agency of the state government, except:

Â Â Â Â Â  (A) The Legislative Assembly and the courts and their officers and committees; and

Â Â Â Â Â  (B) The Public Defense Services Commission.

Â Â Â Â Â  (c) ÂState officerÂ includes any appointed state official who is authorized by the Oregon Department of Administrative Services to have a seal and any elected state official, except members of the Legislative Assembly. [1982 s.s.1 c.14 Â§1; 2003 c.449 Â§23; 2005 c.22 Â§32]

Â Â Â Â Â  42.130 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.140 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.150 [Repealed by 1965 c.502 Â§6]

Â Â Â Â Â  42.160 [Repealed by 1965 c.502 Â§6]

INTERPRETATION OF WRITINGS

Â Â Â Â Â  42.210 Effect of the place of execution. The language of a writing is to be interpreted according to the meaning it bears in the place of execution, unless the parties have reference to a different place.

Â Â Â Â Â  42.220 Consideration of circumstances. In construing an instrument, the circumstances under which it was made, including the situation of the subject and of the parties, may be shown so that the judge is placed in the position of those whose language the judge is interpreting.

Â Â Â Â Â  42.230 Office of judge in construing instruments. In the construction of an instrument, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars, such construction is, if possible, to be adopted as will give effect to all.

Â Â Â Â Â  42.240 Intention of the parties; general and particular provisions and intents. In the construction of an instrument the intention of the parties is to be pursued if possible; and when a general and particular provision are inconsistent, the latter is paramount to the former. So a particular intent shall control a general one that is inconsistent with it.

Â Â Â Â Â  42.250 Terms construed as generally accepted; evidence of other signification. The terms of a writing are presumed to have been used in their primary and general acceptation, but evidence is admissible that they have a technical, local, or otherwise peculiar signification and were used and understood in the particular instance, in which case the agreement shall be construed accordingly.

Â Â Â Â Â  42.260 Ambiguous terms. When the terms of an agreement have been intended in a different sense by the parties, that sense is to prevail, against either party, in which the party supposed the other understood it. When different constructions of a provision are otherwise equally proper, that construction is to be taken which is most favorable to the party in whose favor the provision was made.

Â Â Â Â Â  42.270 Written words control printed form. When an instrument consists partly of written words and partly of a printed form, and the two are inconsistent, the former controls.

Â Â Â Â Â  42.280 Deciphering characters and translating languages. When the characters in which an instrument is written are difficult to be deciphered, or the language is not understood by the court, evidence of persons skilled in deciphering the characters, or who understand the language, is admissible to declare the characters or the meaning of the language.

Â Â Â Â Â  42.290 Construction of notices. A written notice is to be construed according to the ordinary acceptation of its terms. Thus, a notice to the drawers or indorsers of a bill of exchange or promissory note, that it has been protested for want of acceptance or payment, shall be held to import that it has been duly presented for acceptance or payment and refused, and that the holder looks for payment to the person to whom the notice is given.

Â Â Â Â Â  42.300 Parties to written instrument not to deny facts recited therein. Except for the recital of a consideration, the truth of the facts recited from the recital in a written instrument shall not be denied by the parties thereto, their representatives or successors in interest by a subsequent title. [1981 c.892 Â§83]

_______________



Chapter 43

Chapter 43 Â Public Writings

2007 EDITION

PUBLIC WRITINGS

EVIDENCE AND WITNESSES

43.130Â Â Â Â Â Â  Judicial orders that are conclusive

43.140Â Â Â Â Â Â  Judicial orders that create a disputable presumption

43.150Â Â Â Â Â Â  When parties the same

43.160Â Â Â Â Â Â  What determined by former judgment

43.170Â Â Â Â Â Â  Effect on principal of judgment against surety

43.180Â Â Â Â Â Â  Effect of judicial record of other jurisdictions

43.200Â Â Â Â Â Â  Effect of judicial record of foreign admiralty court

43.220Â Â Â Â Â Â  Impeachment of judicial record

43.450Â Â Â Â Â Â  Official records and files of United States Army, Navy and Air Force

Â Â Â Â Â  43.010 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.040 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.070 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.080 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.110 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.120 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.130 Judicial orders that are conclusive. The effect of a judgment, decree or final order in an action, suit or proceeding before a court or judge of this state or of the
United States
, having jurisdiction is as follows:

Â Â Â Â Â  (1) In case of a judgment, decree or order against a specific thing or in respect to the probate of a will or the administration of the estate of a deceased person or in respect to the personal, political, or legal condition or relation of a particular person, the judgment, decree or order is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person.

Â Â Â Â Â  (2) In other cases, the judgment, decree or order is, in respect to the matter directly determined, conclusive between the parties, their representatives and their successors in interest by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title and in the same capacity.

Â Â Â Â Â  43.140 Judicial orders that create a disputable presumption. A judicial order, other than a judgment, decree or final order, in an action, suit or proceeding before a court or judge of this state or of the United States creates a disputable presumption concerning the matter directly determined between the same parties, their representatives and their successors in interest by title subsequent to the commencement of the action, suit or proceeding, litigating for the same thing, under the same title and in the same capacity.

Â Â Â Â Â  43.150 When parties the same. The parties are the same when those between whom the evidence is offered were adverse in the former case, and a judgment, decree or other determination could have been made between them alone, though other parties were joined.

Â Â Â Â Â  43.160 What determined by former judgment. That only is determined by a former judgment, decree or order which appears upon its face to have been so determined or which was actually and necessarily included therein or necessary thereto.

Â Â Â Â Â  43.170 Effect on principal of judgment against surety. Whenever, pursuant to ORS 43.130 to 43.160, a party is bound by a record, and stands in the relation of surety for another, the latter is also bound from the time that the latter has notice of the action, suit or proceeding and a request from the surety to defend against it.

Â Â Â Â Â  43.180 Effect of judicial record of other jurisdictions. The effect of a judicial record of a sister state, the District of Columbia or a territory of the United States is the same in this state as in the place where it was made, except:

Â Â Â Â Â  (1) It can be enforced in this state only by an action, suit or proceeding; and

Â Â Â Â Â  (2) The authority of a guardian, conservator, committee, executor or administrator does not extend beyond the jurisdiction of the government under which the guardian, conservator, committee, executor or administrator is invested with authority. [Amended by 1973 c.823 Â§90; 2005 c.22 Â§33]

Â Â Â Â Â  43.190 [Repealed by 1975 c.542 Â§2]

Â Â Â Â Â  43.200 Effect of judicial record of foreign admiralty court. The effect of a judicial record of a court of admiralty of a foreign country is the same as if it were the record of a court of admiralty of the
United States
.

Â Â Â Â Â  43.210 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.220 Impeachment of judicial record. Any judicial record may be impeached and the presumption arising therefrom overcome by evidence of a want of jurisdiction, collusion between the parties, or fraud in the party offering the record. The jurisdiction sufficient to sustain a record is jurisdiction over the cause, over the parties and, when a specific thing is the subject of the determination, over the thing.

Â Â Â Â Â  43.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.320 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.350 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.360 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.370 [Amended by 1967 c.489 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.380 [Renumbered 432.175]

Â Â Â Â Â  43.390 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.400 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.410 [Amended by 1961 c.150 Â§7; 1961 c.160 Â§3a; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.420 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.430 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.440 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.450 Official records and files of
United States
Army, Navy and Air Force. Relevant official records and files of the Departments of the Army, Navy and Air Force of the United States shall be accorded prima facie probative value in evidence before any court or agency in which there is an issue of fact as to the death or disappearance of any person while serving in or with the Armed Forces of the United States.

Â Â Â Â Â  43.460 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  43.470 [Amended by 1967 c.489 Â§2; repealed by 1981 c.892 Â§98]

_______________



Chapter 44

Chapter 44 Â Witnesses

2007 EDITION

WITNESSES

EVIDENCE AND WITNESSES

GENERAL PROVISIONS

44.080Â Â Â Â Â Â  Protection of witness from improper questions and excessive detention

44.090Â Â Â Â Â Â  Protection of witness from arrest

44.150Â Â Â Â Â Â  Service of subpoena if witness concealed

44.240Â Â Â Â Â Â  Production of witness confined in Department of Corrections institution

44.320Â Â Â Â Â Â  Authority to take testimony and administer oath or affirmation

44.370Â Â Â Â Â Â  Witness presumed to speak truth; jury judges of credibility

FEES

44.415Â Â Â Â Â Â  Fees and mileage of witnesses

MEDIA PERSONS AS WITNESSES

44.510Â Â Â Â Â Â  Definitions for ORS 44.510 to 44.540

44.520Â Â Â Â Â Â  Limitation on compellable testimony from media persons; search of media personsÂ papers, effects or work premises prohibited; exception

44.530Â Â Â Â Â Â  Application of ORS 44.520

44.540Â Â Â Â Â Â  Effect of informant as witness

CHILDREN OR PERSONS WITH DEVELOPMENTAL DISABILITIES AS WITNESSES

44.545Â Â Â Â Â Â  Expediting proceedings

44.547Â Â Â Â Â Â  Notice to court; accommodations

POLICE OFFICERS AS WITNESSES

44.550Â Â Â Â Â Â  Definitions for ORS 44.550 to 44.566

44.552Â Â Â Â Â Â  Method of subpoenaing police officer; subpoena to reflect whether expert opinion to be asked

44.554Â Â Â Â Â Â  Payment of police officer subpoenaed as expert witness; obligation of party to reimburse law enforcement agency; method of payment

44.556Â Â Â Â Â Â  Prepayment of expenses in certain cases required

44.558Â Â Â Â Â Â  Payment for additional attendance beyond first day required in advance

44.560Â Â Â Â Â Â  Application to subpoenas for depositions

44.562Â Â Â Â Â Â  Party and police officer may agree to modify time of appearance

44.564Â Â Â Â Â Â  Right of action to recover payment due

44.566Â Â Â Â Â Â  Provisions not applicable if public body a party

Â Â Â Â Â  44.010 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.020 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.030 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.040 [Amended by 1957 c.44 Â§1; 1963 c.396 Â§16; 1971 c.512 Â§4; 1973 c.136 Â§6; 1973 c.777 Â§19a; 1973 c.794 Â§13; 1975 c.694 Â§1; 1975 c.726 Â§1; 1977 c.656 Â§1; 1977 c.677 Â§12a; 1979 c.284 Â§79; 1979 c.731 Â§2; 1979 c.744 Â§1a; 1979 c.769 Â§12b; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.050 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.060 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.070 [Repealed by 1981 c.892 Â§98]

GENERAL PROVISIONS

Â Â Â Â Â  44.080 Protection of witness from improper questions and excessive detention. It is the right of a witness to be protected from irrelevant, insulting or improper questions, and from harsh or insulting demeanor. The witness is to be detained only so long as the interests of justice require.

Â Â Â Â Â  44.090 Protection of witness from arrest. (1) Every person who has been, in good faith, served with a subpoena to attend as a witness before a court, judge, commissioner, referee or other officer, is exonerated from arrest, in a civil case, while going to the place of attendance, necessarily remaining there and returning. The arrest of a witness contrary to this section is void, and when willfully made is a contempt of the court; and the officer making the arrest is responsible to the witness for double the amount of the damages which may be assessed against the officer, and is also liable in an action by the party serving the witness with the subpoena, for the damages sustained by that party in consequence of the arrest.

Â Â Â Â Â  (2) But the officer is not liable in any way, unless the person claiming the exemption makes, if required, an affidavit stating:

Â Â Â Â Â  (a) That the person has been served with a subpoena to attend as a witness before a court, judge or other officer, specifying the same, the place of attendance and the action, suit or proceeding in which the subpoena was issued; and

Â Â Â Â Â  (b) That the person has not been served by the procurement of the person with the intention of avoiding an arrest.

Â Â Â Â Â  (3) The affidavit may be taken by the officer and exonerates the officer from liability for not making the arrest, or for discharging the witness when arrested.

Â Â Â Â Â  (4) The court, judge or officer before whom the attendance of the witness is required may discharge the witness from an arrest made in violation of this section.

Â Â Â Â Â  44.095 [1973 c.386 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.120 [Amended by 1969 c.383 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.130 [Amended by 1969 c.383 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.140 [Amended by 1977 c.789 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.150 Service of subpoena if witness concealed. A sheriff, deputy or some person specially appointed by the sheriff, but none other, is authorized and required to break into any building or vessel in which a witness may be concealed to prevent the service of a subpoena, and serve it on the witness.

Â Â Â Â Â  44.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.170 [Repealed by 1961 c.413 Â§1 (44.171 enacted in lieu of 44.170)]

Â Â Â Â Â  44.171 [1961 c.413 Â§2 (enacted in lieu of 44.170); repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.180 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.190 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.200 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.210 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.220 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.230 [Amended by 1973 c.836 Â§326; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.240 Production of witness confined in Department of Corrections institution. (1) Whenever a court or judge makes an order for the temporary removal and production of a witness who is confined in a Department of Corrections institution within this state before a court or officer for the purpose of being orally examined this section applies. The superintendent of the institution shall, at the institution, deliver the witness to the sheriff of the county in which the court or judge making the order is located.

Â Â Â Â Â  (2) The sheriff shall give the superintendent a signed receipt when taking custody of the witness under subsection (1) of this section. The sheriff shall be responsible for the custody of the witness until the sheriff returns the witness to the institution. Upon the return of the witness to the institution by the sheriff, the superintendent shall give a signed receipt therefor to the sheriff.

Â Â Â Â Â  (3) When a witness is delivered to a sheriff under subsection (1) of this section, or at any time while the witness is in the custody of the sheriff as provided in subsection (2) of this section, the superintendent may give the sheriff a list of persons who may communicate with the witness or with whom the witness may communicate. Except as otherwise required by law, upon receipt of the list and while the witness is in the custody of the sheriff, the sheriff shall permit communication only between the witness and those persons designated by the list.

Â Â Â Â Â  (4) The sheriff and neither the institution nor the Department of Corrections shall be liable for any expense incurred in connection with the witness while the witness is in the custody of the sheriff as provided in subsection (2) of this section. If the witness is a party plaintiff, the sheriff shall recover costs of the care of the witness from the plaintiff, and shall have a lien upon any judgment for the plaintiff. In all other cases, the sheriff and not the witness shall be entitled to the witness fees and mileage to which the witness would otherwise be entitled under ORS 44.415 (2), or other applicable law. [1955 c.523 Â§1; 1969 c.502 Â§2; 1973 c.836 Â§327; 1987 c.320 Â§13; 1987 c.606 Â§6; 1989 c.980 Â§3a]

Â Â Â Â Â  44.310 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.320 Authority to take testimony and administer oath or affirmation. Every court, judge, clerk of a court, justice of the peace, certified shorthand reporter as defined in ORS 8.415 or notary public is authorized to take testimony in any action or proceeding, as are other persons in particular cases authorized by statute or the Oregon Rules of Civil Procedure and is authorized to administer oaths and affirmations generally, and every such other person in the particular case authorized. [Amended by 1979 c.284 Â§81; 1989 c.1055 Â§13; 1997 c.249 Â§21]

Â Â Â Â Â  44.330 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.340 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.350 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.360 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  44.370 Witness presumed to speak truth; jury judges of credibility. A witness is presumed to speak the truth. This presumption, however, may be overcome by the manner in which the witness testifies, by the character of the testimony of the witness, or by evidence affecting the character or motives of the witness, or by contradictory evidence. Where the trial is by the jury, they are the exclusive judges of the credibility of the witness.

Â Â Â Â Â  44.410 [Amended by 1959 c.158 Â§1; repealed by 1989 c.980 Â§24]

FEES

Â Â Â Â Â  44.415 Fees and mileage of witnesses. (1) Except as provided in subsection (2) of this section, a person is entitled to receive $30 for each dayÂs attendance as a witness and mileage reimbursement at the rate of 25 cents a mile if the person is required to travel from a place within or outside this state in order to perform duties as a witness. Total mileage reimbursement shall not exceed the necessary cost of transportation on reasonably available common carriers.

Â Â Â Â Â  (2) In any criminal proceeding, any proceeding prosecuted by a public body or any proceeding where a public body is a party, a person is entitled to receive $5 for each dayÂs attendance as a witness and mileage reimbursement at the rate of eight cents a mile if the person is required to travel from a place within or outside this state in order to perform duties as a witness. Total mileage reimbursement shall not exceed the necessary cost of transportation on reasonably available common carriers.

Â Â Â Â Â  (3) As used in this section, Âpublic bodyÂ means any state, city, county, school district, other political subdivision, municipal corporation, public corporation and any instrumentality thereof. [1989 c.980 Â§2]

Â Â Â Â Â  44.420 [Repealed by 1959 c.158 Â§2]

Â Â Â Â Â  44.430 [Repealed by 1989 c.980 Â§24]

Â Â Â Â Â  44.440 [Amended by 1963 c.519 Â§24; 1977 c.408 Â§1; repealed by 1981 s.s. c.3 Â§141]

Â Â Â Â Â  44.450 [Amended by 1977 c.593 Â§1; repealed by 1981 s.s. c.3 Â§141]

MEDIA PERSONS AS WITNESSES

Â Â Â Â Â  44.510 Definitions for ORS 44.510 to 44.540. As used in ORS 44.510 to 44.540, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂInformationÂ has its ordinary meaning and includes, but is not limited to, any written, oral, pictorial or electronically recorded news or other data.

Â Â Â Â Â  (2) ÂMedium of communicationÂ has its ordinary meaning and includes, but is not limited to, any newspaper, magazine or other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, or cable television system. Any information which is a portion of a governmental utterance made by an official or employee of government within the scope of the officialÂs or employeeÂs governmental function, or any political publication subject to ORS 260.532, is not included within the meaning of Âmedium of communication.Â

Â Â Â Â Â  (3) ÂProcessingÂ has its ordinary meaning and includes, but is not limited to, the compiling, storing and editing of information.

Â Â Â Â Â  (4) ÂPublished informationÂ means any information disseminated to the public.

Â Â Â Â Â  (5) ÂUnpublished informationÂ means any information not disseminated to the public, whether or not related information has been disseminated. ÂUnpublished informationÂ includes, but is not limited to, all notes, outtakes, photographs, tapes or other data of whatever sort not themselves disseminated to the public through a medium of communication, whether or not published information based upon or related to such material has been disseminated. [1973 c.22 Â§2; 1979 c.190 Â§398; 2001 c.965 Â§18; 2005 c.797 Â§50]

Â Â Â Â Â  44.520 Limitation on compellable testimony from media persons; search of media personsÂ papers, effects or work premises prohibited; exception. (1) No person connected with, employed by or engaged in any medium of communication to the public shall be required by a legislative, executive or judicial officer or body, or any other authority having power to compel testimony or the production of evidence, to disclose, by subpoena or otherwise:

Â Â Â Â Â  (a) The source of any published or unpublished information obtained by the person in the course of gathering, receiving or processing information for any medium of communication to the public; or

Â Â Â Â Â  (b) Any unpublished information obtained or prepared by the person in the course of gathering, receiving or processing information for any medium of communication to the public.

Â Â Â Â Â  (2) No papers, effects or work premises of a person connected with, employed by or engaged in any medium of communication to the public shall be subject to a search by a legislative, executive or judicial officer or body, or any other authority having power to compel the production of evidence, by search warrant or otherwise. The provisions of this subsection, however, shall not apply where probable cause exists to believe that the person has committed, is committing or is about to commit a crime. [1973 c.22 Â§3; 1979 c.820 Â§1]

Â Â Â Â Â  44.530 Application of ORS 44.520. (1) ORS 44.520 applies regardless of whether a person has disclosed elsewhere any of the information or source thereof, or any of the related information.

Â Â Â Â Â  (2) ORS 44.520 continues to apply in relation to any of the information, or source thereof, or any related information, even in the event of subsequent termination of a personÂs connection with, employment by or engagement in any medium of communication to the public.

Â Â Â Â Â  (3) The provisions of ORS 44.520 (1) do not apply with respect to the content or source of allegedly defamatory information, in civil action for defamation wherein the defendant asserts a defense based on the content or source of such information. [1973 c.22 Â§Â§4,5; 1979 c.820 Â§2]

Â Â Â Â Â  44.540 Effect of informant as witness. If the informant offers the informant as a witness, it is deemed a consent to the examination also of a person described in ORS 44.520 on the same subject. [1973 c.22 Â§6]

CHILDREN OR PERSONS WITH DEVELOPMENTAL DISABILITIES AS WITNESSES

Â Â Â Â Â  44.545 Expediting proceedings. (1) Except as otherwise provided in subsection (2) of this section or except for good cause shown by either party, in any case where a child or a member of the family of the child is a victim of a crime and where a child under 18 years of age is called to give testimony, the court, consistent with the rules of civil or criminal procedure, shall expedite the action and insure that it takes precedence over any other. When determining whether or not to grant a continuance, the judge shall take into consideration the age of the child and the potential adverse impact the delay may have on the well-being of the child. The court shall make written findings of fact and conclusions of law when granting a continuance.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to any juvenile proceeding other than the termination of parental rights. [1991 c.387 Â§1]

Â Â Â Â Â  Note: 44.545 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  44.547 Notice to court; accommodations. (1) In any case in which a child under 12 years of age or a person with a developmental disability described in subsection (2) of this section is called to give testimony, the attorney or party who plans to call the witness must notify the court at least seven days before the trial or proceeding of any special accommodations needed by the witness. Upon receiving the notice, the court shall order such accommodations as are appropriate under the circumstances considering the age or disability of the witness. Accommodations ordered by the court may include:

Â Â Â Â Â  (a) Break periods during the proceedings for the benefit of the witness.

Â Â Â Â Â  (b) Designation of a waiting area appropriate to the special needs of the witness.

Â Â Â Â Â  (c) Conducting proceedings in clothing other than judicial robes.

Â Â Â Â Â  (d) Relaxing the formalities of the proceedings.

Â Â Â Â Â  (e) Adjusting the layout of the courtroom for the comfort of the witness.

Â Â Â Â Â  (f) Conducting the proceedings outside of the normal courtroom.

Â Â Â Â Â  (2) For the purposes of this section, Âdevelopmental disabilityÂ means a disability attributable to mental retardation, autism, cerebral palsy, epilepsy or other disabling neurological condition that requires training or support similar to that required by persons with mental retardation, if either of the following apply:

Â Â Â Â Â  (a) The disability originates before the person attains 22 years of age, or if the disability is attributable to mental retardation the condition is manifested before the person attains 18 years of age, the disability can be expected to continue indefinitely, and the disability constitutes a substantial handicap to the ability of the person to function in society.

Â Â Â Â Â  (b) The disability results in a significant subaverage general intellectual functioning with concurrent deficits in adaptive behavior that are manifested during the developmental period. [1995 c.804 Â§1]

Â Â Â Â Â  Note: 44.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

POLICE OFFICERS AS WITNESSES

Â Â Â Â Â  44.550 Definitions for ORS 44.550 to 44.566. As used in ORS 44.550 to 44.566:

Â Â Â Â Â  (1) ÂCivil caseÂ means any proceeding other than a criminal prosecution.

Â Â Â Â Â  (2) ÂLaw enforcement unitÂ means the police department of a city or the sheriffÂs department or other police organization of a county.

Â Â Â Â Â  (3) ÂPolice officerÂ means an officer or member of a law enforcement unit who is employed full-time as a peace officer by the city or county and who is responsible for enforcing the criminal laws of this state.

Â Â Â Â Â  (4) ÂTribunalÂ means any person or body before which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings. [1991 c.550 Â§1]

Â Â Â Â Â  Note: 44.550 to 44.566 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 44 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  44.552 Method of subpoenaing police officer; subpoena to reflect whether expert opinion to be asked. (1) Whenever a police officer is called as an expert witness in a civil case by a party by whom the officer is not employed, a subpoena requiring attendance may be served by delivering a copy either to the officer personally or to the officerÂs immediate superior.

Â Â Â Â Â  (2) Any person causing a subpoena to be issued to compel the attendance of a police officer before a tribunal shall indicate on the face of that subpoena whether the person or the personÂs representative intends to ask the expert opinion of the officer as to any aspect of the proceedings. A police officer shall not be required by a tribunal to give the officerÂs expert opinion on any matter before the tribunal unless the subpoena compelling the officerÂs presence indicates that the officerÂs expert opinion will be asked. [1991 c.550 Â§2]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.554 Payment of police officer subpoenaed as expert witness; obligation of party to reimburse law enforcement agency; method of payment. (1) Any police officer who is obliged by a subpoena issued pursuant to ORS 44.552 (2) to attend as an expert witness shall receive the salary or other compensation to which the officer is normally entitled from the law enforcement unit by which the officer is employed during the time that the officer travels to and from the place where the court or other tribunal is located and while the officer is required to remain at that place pursuant to such subpoena. The officer shall also receive from the law enforcement unit by which the officer is employed the actual necessary and reasonable traveling expenses incurred in complying with the subpoena.

Â Â Â Â Â  (2) The party at whose request a subpoena is issued pursuant to ORS 44.552 (2) compelling the attendance of a police officer as an expert witness shall reimburse the law enforcement unit by which the officer is employed for the full cost to the law enforcement unit incurred in reimbursing the officer as provided in subsection (1) of this section for each day that the officer is required to remain in attendance pursuant to the subpoena. The amount of $160 shall be tendered with any subpoena issued under ORS 44.552 (2) to compel the attendance of a police officer as an expert witness for each day that the officer is required to remain in attendance pursuant to the subpoena. If the person causing the issuance of a subpoena requiring the expert opinion of a police officer makes arrangements with the officer and with the tribunal prior to the issuance of the subpoena to take the testimony of the officer by telephone, and testimony by telephone is otherwise allowed by the Oregon Rules of Civil Procedure, the amount of $80 shall be tendered with the subpoena for each day that the officer is required to testify pursuant to the subpoena.

Â Â Â Â Â  (3) If the actual expenses should later prove to be less than the amount tendered, the excess of the amount tendered shall be refunded.

Â Â Â Â Â  (4) If the actual expenses should later prove to be more than the amount tendered, the difference shall be paid to the law enforcement unit by which the officer is employed by the party at whose request the subpoena is issued. However, no additional amounts shall be due unless, within seven days after the final day on which the officer appears in the proceedings, the law enforcement unit mails a statement to the party or to the partyÂs attorney reflecting the additional amounts due.

Â Â Â Â Â  (5) If a court or tribunal continues a proceeding on its own motion, no additional expert witness fee may be required prior to the issuance of a subpoena or the making of an order directing the officer to appear on the date to which the proceeding is continued. [1991 c.550 Â§3]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.556 Prepayment of expenses in certain cases required. A police officer who is called as an expert witness in a civil case may demand the payment specified in ORS 44.554 (2) for one day, in advance, and when so demanded shall not be compelled to attend until the payment is tendered. [1991 c.550 Â§4]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.558 Payment for additional attendance beyond first day required in advance. A police officer shall not be ordered to return by the court or tribunal for subsequent proceedings beyond the day stated in the subpoena requiring the officer to give the officerÂs expert opinion referred to in ORS 44.552 (2) or the day upon which the officer appeared under ORS 44.562 (2), unless the party at whose request the subpoena was issued, or the party at whose request the officer is ordered to return, shall first tender to the officer the same sum required to be tendered with a subpoena in the first instance. [1991 c.550 Â§5]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.560 Application to subpoenas for depositions. ORS 44.552, 44.554 and 44.558 apply to subpoenas issued for the taking of depositions of police officers. [1991 c.550 Â§6]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.562 Party and police officer may agree to modify time of appearance. A police officer who has been subpoenaed under ORS 44.552 and 44.560 for the purpose of giving the officerÂs expert opinion, in lieu of attendance at the time specified in the subpoena, may agree with the party at whose request the subpoena was issued to appear at another time or pursuant to such notice as may be agreed upon. [1991 c.550 Â§7]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.564 Right of action to recover payment due. Whenever a police officer appears as an expert witness under ORS 44.550 to 44.566 and reimbursement is not made as provided for in ORS 44.550 to 44.566, the law enforcement unit by which the officer is employed shall have standing to bring an action in order to recover such funds. [1991 c.550 Â§8]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.566 Provisions not applicable if public body a party. ORS 44.550 to 44.566 shall not apply to any proceeding in which a public body is a party. For the purposes of this section, Âpublic bodyÂ has the meaning given in ORS 30.260. [1991 c.550 Â§9]

Â Â Â Â Â  Note: See note under 44.550.

Â Â Â Â Â  44.610 [1973 c.136 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.620 [1973 c.136 Â§Â§2,3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.630 [1973 c.136 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  44.640 [1973 c.136 Â§5; repealed by 1979 c.284 Â§199]

_______________



Chapter 45

Chapter 45 Â Testimony Generally

2007 EDITION

TESTIMONY GENERALLY

EVIDENCE AND WITNESSES

MODES OF TAKING TESTIMONY

45.010Â Â Â Â Â Â  Modes of testimony

45.020Â Â Â Â Â Â  Affidavit described

45.040Â Â Â Â Â Â  Oral examination described

AFFIDAVITS AND DECLARATIONS IN SUPPORT OF PROVISIONAL REMEDIES

45.130Â Â Â Â Â Â  Production of affiant or declarant for cross-examination

DEPOSITIONS

(Taking of Deposition)

45.132Â Â Â Â Â Â  Definition for ORS 45.135, 45.138 and 45.142

45.135Â Â Â Â Â Â  Who may not report deposition in civil action

45.138Â Â Â Â Â Â  Duties of person recording or reporting deposition

45.142Â Â Â Â Â Â  Recording or reporting services provided under contract; required disclosures; objection to reporter

(Use of Deposition)

45.250Â Â Â Â Â Â  Use of deposition

45.260Â Â Â Â Â Â  Introduction, or exclusion, of part of deposition

45.270Â Â Â Â Â Â  Use of deposition in same or other proceedings

INTERPRETERS

45.272Â Â Â Â Â Â  Definitions for ORS 45.272 to 45.297

45.273Â Â Â Â Â Â  Policy

45.275Â Â Â Â Â Â  Appointment of interpreter for non-English-speaking party or witness; substitution; payment of costs

45.285Â Â Â Â Â Â  Appointment of interpreter for party or witness with disability; provision of assistive communication device

45.288Â Â Â Â Â Â  Appointment of certified interpreter required; exceptions; disqualifications; code of professional responsibility

45.291Â Â Â Â Â Â  Certification program; establishment by State Court Administrator; rules

45.292Â Â Â Â Â Â  Certification required for use of title or designation Âcertified court interpreterÂ or Âcourt certified interpreterÂ

45.294Â Â Â Â Â Â  Court Interpreter and Shorthand Reporter Certification Account; sources; uses

45.297Â Â Â Â Â Â  Authority to enter into service contracts

TELEPHONE TESTIMONY

45.400Â Â Â Â Â Â  Telephone testimony; when authorized; notice; payment of costs

PENALTIES

45.900Â Â Â Â Â Â  Penalties for violation of ORS 45.135 or 45.138

MODES OF TAKING TESTIMONY

Â Â Â Â Â  45.010 Modes of testimony. The testimony of a witness is taken by six modes:

Â Â Â Â Â  (1) Affidavit.

Â Â Â Â Â  (2) Deposition.

Â Â Â Â Â  (3) Oral examination.

Â Â Â Â Â  (4) Telephone examination under ORS 45.400.

Â Â Â Â Â  (5) Examination before a grand jury by means of simultaneous television transmission under ORS 132.320.

Â Â Â Â Â  (6) Declaration under penalty of perjury, as described in ORCP 1 E. [Amended by 1993 c.425 Â§2; 1995 c.126 Â§3; 2003 c.194 Â§2]

Â Â Â Â Â  45.020 Affidavit described. An affidavit is a written declaration under oath, made without notice to the adverse party.

Â Â Â Â Â  45.030 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.040 Oral examination described. An oral examination is an examination in the presence of the jury or tribunal which is to decide the fact, or act upon it, the testimony being heard by the jury or tribunal from the mouth of the witness.

Â Â Â Â Â  45.050 [Amended by 1961 c.461 Â§1; 1979 c.284 Â§82; repealed by 1981 c.898 Â§53]

Â Â Â Â Â  45.110 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.120 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.125 [Formerly 45.180; repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 45.125)]

AFFIDAVITS AND DECLARATIONS IN SUPPORT OF PROVISIONAL REMEDIES

Â Â Â Â Â  45.130 Production of affiant or declarant for cross-examination. Whenever a provisional remedy has been allowed upon affidavit or declaration under penalty of perjury as described in ORCP 1 E, the party against whom it is allowed may serve upon the party by whom it was obtained a notice, requiring the affiant or declarant to be produced for cross-examination before a named officer authorized to administer oaths. Thereupon the party to whom the remedy was allowed shall lose the benefit of the affidavit or declaration and all proceedings founded thereon, unless within eight days, or such other time as the court or judge may direct, upon a previous notice to the adversary of at least three days, the party produces the affiant or declarant for examination before the officer mentioned in the notice, or some other of like authority, provided for in the order of the court or judge. Upon production, the affiant or declarant may be examined by either party, but a party is not obliged to make this production of an affiant or a declarant except within the county where the provisional remedy was allowed. [Amended by 2003 c.194 Â§3]

DEPOSITIONS

(Taking of Deposition)

Â Â Â Â Â  45.132 Definition for ORS 45.135, 45.138 and 45.142. As used in ORS 45.135, 45.138 and 45.142, ÂdepositionÂ means the taking of testimony for discovery, the taking of testimony for perpetuation of the testimony and the taking of testimony in arbitration proceedings. [1999 c.942 Â§5]

Â Â Â Â Â  45.135 Who may not report deposition in civil action. (1) A deposition in a civil action may not be stenographically reported by:

Â Â Â Â Â  (a) A party in the action;

Â Â Â Â Â  (b) A person with a financial interest in the outcome of the action;

Â Â Â Â Â  (c) An attorney for a party in the action;

Â Â Â Â Â  (d) An attorney for a person with a financial interest in the outcome of the action;

Â Â Â Â Â  (e) An employee of a party in the action;

Â Â Â Â Â  (f) An employee of an attorney for a party in the action;

Â Â Â Â Â  (g) An employee of a person with a financial interest in the outcome of the action;

Â Â Â Â Â  (h) An employee of an attorney for a person with a financial interest in the outcome of the action; or

Â Â Â Â Â  (i) A person related, by affinity or consanguinity within the third degree, to a party in the action or to a person with a financial interest in the outcome of the action.

Â Â Â Â Â  (2) Any deposition recorded or reported by a person in violation of this section may not be introduced in evidence or used for any other purpose in a civil action. [1999 c.942 Â§1]

Â Â Â Â Â  45.138 Duties of person recording or reporting deposition. (1) A person recording or reporting a deposition is personally responsible for the accurate and complete recording or reporting of the deposition. No person who employs or otherwise engages a person to record or report a deposition may modify or attempt to modify the record or report of the deposition, except to the extent allowed for the correction of errors in the record or report.

Â Â Â Â Â  (2) Any person employed or otherwise engaged to record or report a deposition must provide equal services, and charge equal fee rates, to all parties and attorneys in the proceeding. A person employed or otherwise engaged to record or report a deposition must distribute copies of the record or report at the same time to all parties and attorneys who are entitled to receive a copy. In addition, a person employed or otherwise engaged to record or report a deposition must:

Â Â Â Â Â  (a) Disclose the fee rates of the person for services, transcripts and copies to the attorneys identified in the proceeding and to any party who is not represented by an attorney and who is identified in the proceeding; or

Â Â Â Â Â  (b) Provide a complete, individual accounting of all appearance fees, transcript fees and any other fees charged for services rendered in the proceeding. [1999 c.942 Â§2]

Â Â Â Â Â  45.140 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.142 Recording or reporting services provided under contract; required disclosures; objection to reporter. (1) Before recording or reporting a deposition, the person recording or reporting the deposition must disclose if the person has a contract to provide reporting services for depositions on a full-time or part-time basis for any of the following persons:

Â Â Â Â Â  (a) A party in the action;

Â Â Â Â Â  (b) A person with a financial interest in the outcome of the action;

Â Â Â Â Â  (c) An attorney for a party in the action; or

Â Â Â Â Â  (d) An attorney for a person with a financial interest in the outcome of the action.

Â Â Â Â Â  (2) If the person recording or reporting a deposition has a contract to provide reporting services for depositions on a full-time or part-time basis for any of the persons specified in subsection (1) of this section, any party to the action may object to the person employed for the purpose of recording or reporting the deposition. Upon objection, the parties shall attempt to agree upon a different person who shall record or report the deposition. If the parties cannot reach agreement, any of the parties may move the court to appoint an independent person who shall record or report the deposition.

Â Â Â Â Â  (3) A party that objects to a person employed for the purpose of recording or reporting a deposition in the manner provided by this section is not subject to any penalty or sanction for making the objection and is not required to pay any fee of the person objected to.

Â Â Â Â Â  (4) This section does not apply to contracts for reporting services for a single deposition, case or incident.

Â Â Â Â Â  (5) This section does not apply to a person who records or reports depositions for a public body, as defined in ORS 30.260, or for a federal agency or any instrumentality of the federal government. [1999 c.942 Â§4]

Â Â Â Â Â  45.150 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.151 [1955 c.611 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.160 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.161 [1955 c.611 Â§2; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.170 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.171 [1955 c.611 Â§3; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.180 [Renumbered 45.125]

Â Â Â Â Â  45.181 [1955 c.611 Â§5; repealed by 1977 c.358 Â§12]

Â Â Â Â Â  45.185 [1959 c.354 Â§1; 1977 c.358 Â§6; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.190 [1955 c.611 Â§6; 1977 c.358 Â§7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.200 [1955 c.611 Â§7; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.210 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.220 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.230 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.240 [Repealed by 1979 c.284 Â§199]

(Use of Deposition)

Â Â Â Â Â  45.250 Use of deposition. (1) At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used against any party who was present or represented at the taking of the deposition or who had due notice thereof, in accordance with any of the following provisions of this subsection:

Â Â Â Â Â  (a) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of a deponent as a witness.

Â Â Â Â Â  (b) The deposition of a party, or of anyone who at the time of taking the deposition was an officer, director or managing agent of a public or private corporation, partnership or association that is a party, may be used by an adverse party for any purpose.

Â Â Â Â Â  (2) At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence, may be used against any party for any purpose, if the party was present or represented at the taking of the deposition or had due notice thereof, and if the court finds that:

Â Â Â Â Â  (a) The witness is dead;

Â Â Â Â Â  (b) The witness is unable to attend or testify because of age, sickness, infirmity or imprisonment;

Â Â Â Â Â  (c) The party offering the deposition has been unable to procure the attendance of the witness by subpoena;

Â Â Â Â Â  (d) Upon application and notice, such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used; or

Â Â Â Â Â  (e) The deposition was taken in the same proceeding pursuant to ORCP 39 I.

Â Â Â Â Â  (3) For the purpose of subsection (2)(c) of this section, the failure of a party to serve a witness at the time of deposition with a subpoena that requires the appearance of the witness at trial or other hearing does not constitute sufficient grounds to deny the use of the deposition of that witness at the trial or other hearing without further showing of a lack of diligence on the part of the party offering the deposition. [1955 c.611 Â§Â§8,9; 1979 c.284 Â§83; 1987 c.275 Â§1; 1989 c.980 Â§4; 2001 c.234 Â§1; 2007 c.71 Â§12]

Â Â Â Â Â  45.260 Introduction, or exclusion, of part of deposition. If only part of a deposition is offered in evidence by a party, an adverse party may require the party to introduce all of it which is relevant to the part introduced and any party may introduce any other parts, so far as admissible under the rules of evidence. When any portion of a deposition is excluded from a case, so much of the adverse examination as relates thereto is excluded also. [1955 c.611 Â§10]

Â Â Â Â Â  45.270 Use of deposition in same or other proceedings. Substitution of parties shall not affect the right to use the depositions previously taken; and when an action, suit or proceeding has been dismissed and another action, suit or proceeding involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, any deposition lawfully taken and duly filed in the former action, suit or proceeding may be used in the latter as if originally taken therefor, and is then to be deemed the evidence of the party reading it. [1955 c.611 Â§11]

INTERPRETERS

Â Â Â Â Â  45.272 Definitions for ORS 45.272 to 45.297. As used in ORS 45.272 to 45.297:

Â Â Â Â Â  (1) ÂAdjudicatory proceedingÂ means:

Â Â Â Â Â  (a) Any contested case hearing conducted under ORS chapter 183; or

Â Â Â Â Â  (b) Any hearing conducted by an agency in which the individual legal rights, duties or privileges of specific parties are determined if that determination is subject to judicial review by a circuit court or by the Court of Appeals.

Â Â Â Â Â  (2) ÂAgencyÂ has that meaning given in ORS 183.310. [1999 c.1041 Â§3]

Â Â Â Â Â  45.273 Policy. (1) It is declared to be the policy of this state to secure the constitutional rights and other rights of persons who are unable to readily understand or communicate in the English language because of a non-English-speaking cultural background or a disability, and who as a result cannot be fully protected in administrative and court proceedings unless qualified interpreters are available to provide assistance.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly in passing ORS 45.272 to 45.297 to provide a procedure for the qualification and use of court interpreters. Nothing in ORS 45.272 to 45.297 abridges the rights or obligations of parties under other laws or court rules. [1993 c.687 Â§1; 1999 c.1041 Â§1]

Â Â Â Â Â  45.275 Appointment of interpreter for non-English-speaking party or witness; substitution; payment of costs. (1) The court shall appoint a qualified interpreter in a civil or criminal proceeding, and a hearing officer or the designee of a hearing officer shall appoint a qualified interpreter in an adjudicatory proceeding, whenever it is necessary:

Â Â Â Â Â  (a) To interpret the proceedings to a non-English-speaking party;

Â Â Â Â Â  (b) To interpret the testimony of a non-English-speaking party or witness; or

Â Â Â Â Â  (c) To assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer.

Â Â Â Â Â  (2) No fee shall be charged to any person for the appointment of an interpreter to interpret testimony of a non-English-speaking party or witness, or to assist the court, agency or hearing officer in performing the duties and responsibilities of the court, agency or hearing officer. No fee shall be charged to a non-English-speaking party who is unable to pay for the appointment of an interpreter to interpret the proceedings to the non-English-speaking party. No fee shall be charged to any person for the appointment of an interpreter if appointment is made to determine whether the person is unable to pay or non-English-speaking for the purposes of this section.

Â Â Â Â Â  (3) A non-English-speaking party shall be considered unable to pay for an interpreter for the purposes of this section if:

Â Â Â Â Â  (a) The party makes a verified statement and provides other information in writing under oath showing financial inability to pay for a qualified interpreter, and provides any other information required by the court or agency concerning the inability to pay for such an interpreter; and

Â Â Â Â Â  (b) It appears to the court or agency that the party is in fact unable to pay for a qualified interpreter.

Â Â Â Â Â  (4) Fair compensation for the services of an interpreter appointed under this section shall be paid:

Â Â Â Â Â  (a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

Â Â Â Â Â  (c) By the state in a proceeding in a circuit court. Amounts payable by the state shall be from funds available to the court other than the Public Defense Services Account established by ORS 151.225, except that fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case shall be payable from that account.

Â Â Â Â Â  (d) By the agency in an adjudicatory proceeding.

Â Â Â Â Â  (5) If a party or witness is dissatisfied with the interpreter appointed by the court, the hearing officer or the designee of the hearing officer, the party or witness may request the appointment of a different certified interpreter. A request under this subsection must be made in a manner consistent with the policies and notice requirements of the court or agency relating to the appointment and scheduling of interpreters. If the substitution of another interpreter will delay the proceeding, the person making the request must show good cause for the substitution. Any party may object to use of any interpreter for good cause. Unless the court, hearing officer or the designee of the hearing officer has appointed a different interpreter for cause, the party using any interpreter other than the interpreter originally appointed by the court, hearing officer or the designee of the hearing officer shall bear any additional costs beyond the amount required to pay the original interpreter.

Â Â Â Â Â  (6) A judge or hearing officer, on the judgeÂs or hearing officerÂs own motion, may substitute a different interpreter for the interpreter initially appointed in a proceeding. A judge or hearing officer may make a substitution under this subsection at any time and for any reason.

Â Â Â Â Â  (7) A court may allow as costs reasonable expenses incurred by a party in employing the services of an interpreter in civil proceedings in the manner provided by ORCP 68.

Â Â Â Â Â  (8) A court, a hearing officer or the designee of a hearing officer shall require any person serving as an interpreter for the court or agency to state the personÂs name on the record and whether the person is certified under ORS 45.291. If the person is certified under ORS 45.291, the interpreter need not make the oath or affirmation required by ORS 40.325 or submit the interpreterÂs qualifications on the record. If the person is not certified under ORS 45.291, the interpreter must make the oath or affirmation required by ORS 40.325 and submit the interpreterÂs qualifications on the record.

Â Â Â Â Â  (9) For the purposes of this section:

Â Â Â Â Â  (a) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (b) ÂNon-English-speaking personÂ means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate effectively in the proceedings.

Â Â Â Â Â  (c) ÂQualified interpreterÂ means a person who is readily able to communicate with the non-English-speaking person and who can orally transfer the meaning of statements to and from English and the language spoken by the non-English-speaking person. A qualified interpreter must be able to interpret in a manner that conserves the meaning, tone, level, style and register of the original statement, without additions or omissions. ÂQualified interpreterÂ does not include any person who is unable to interpret the dialect, slang or specialized vocabulary used by the party or witness. [1991 c.750 Â§2; 1993 c.687 Â§8; 1995 c.273 Â§16; 1997 c.872 Â§18; 1999 c.1041 Â§4; 2001 c.242 Â§1; 2001 c.962 Â§Â§65,66; 2003 c.75 Â§Â§77,78; 2005 c.385 Â§2]

Â Â Â Â Â  45.280 [1955 c.611 Â§12; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.285 Appointment of interpreter for party or witness with disability; provision of assistive communication device. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂAssistive communication deviceÂ means any equipment designed to facilitate communication by a person with a disability.

Â Â Â Â Â  (b) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (c) ÂPerson with a disabilityÂ means a person who cannot readily understand the proceedings because of deafness or a physical hearing impairment, or cannot communicate in the proceedings because of a physical speaking impairment.

Â Â Â Â Â  (d) ÂQualified interpreterÂ means a person who is readily able to communicate with the person with a disability, interpret the proceedings and accurately repeat and interpret the statements of the person with a disability to the court.

Â Â Â Â Â  (2) In any civil action, adjudicatory proceeding or criminal proceeding, including a court-ordered deposition if no other person is responsible for providing an interpreter, in which a person with a disability is a party or witness, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter and make available appropriate assistive communication devices whenever it is necessary to interpret the proceedings to the person with a disability, or to interpret the testimony of the person with a disability.

Â Â Â Â Â  (3) No fee shall be charged to the person with a disability for the appointment of an interpreter or use of an assistive communication device under this section. No fee shall be charged to any person for the appointment of an interpreter or the use of an assistive communication device if appointment or use is made to determine whether the person has a disability for the purposes of this section.

Â Â Â Â Â  (4) Fair compensation for the services of an interpreter or the cost of an assistive communication device under this section shall be paid:

Â Â Â Â Â  (a) By the county, subject to the approval of the terms of the contract by the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the city, subject to the approval of the terms of the contract by the governing body of the city, in a proceeding in a municipal court.

Â Â Â Â Â  (c) By the state in a proceeding in a circuit court. Amounts payable by the state shall be from funds available to the court other than the Public Defense Services Account established by ORS 151.225, except that fees of an interpreter necessary for the purpose of communication between appointed counsel and a client or witness in a criminal case shall be payable from that account.

Â Â Â Â Â  (d) By the agency in an adjudicatory proceeding. [1991 c.750 Â§1; 1993 c.687 Â§6; 1999 c.1041 Â§5; 2001 c.962 Â§Â§67,68; 2003 c.75 Â§Â§79,80; 2007 c.70 Â§13]

Â Â Â Â Â  45.288 Appointment of certified interpreter required; exceptions; disqualifications; code of professional responsibility. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (b) ÂNon-English-speaking personÂ has the meaning given that term in ORS 45.275.

Â Â Â Â Â  (c) ÂPerson with a disabilityÂ has the meaning given that term in ORS 45.285.

Â Â Â Â Â  (d) ÂQualified interpreterÂ means a person who meets the requirements of ORS 45.285 for an interpreter for a person with a disability, or a person who meets the requirements of ORS 45.275 for an interpreter for a non-English-speaking person.

Â Â Â Â Â  (2) Except as provided by this section, whenever a court is required to appoint an interpreter for any person in a proceeding before the court, or whenever a hearing officer is required to appoint an interpreter in an adjudicatory proceeding, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter who has been certified under ORS 45.291. If no certified interpreter is available, able or willing to serve, the court, hearing officer or the designee of the hearing officer shall appoint a qualified interpreter. Upon request of a party or witness, the court, hearing officer or designee of the hearing officer, in the discretion of the court, hearing officer or the designee of the hearing officer, may appoint a qualified interpreter to act as an interpreter in lieu of a certified interpreter in any case or adjudicatory proceeding.

Â Â Â Â Â  (3) The requirements of this section apply to appointments of interpreters for persons with disabilities and for non-English-speaking persons.

Â Â Â Â Â  (4) The court, hearing officer or the designee of the hearing officer may not appoint any person under ORS 45.272 to 45.297 or 132.090 if:

Â Â Â Â Â  (a) The person has a conflict of interest with any of the parties or witnesses in the proceeding;

Â Â Â Â Â  (b) The person is unable to understand the judge, hearing officer, party or witness, or cannot be understood by the judge, hearing officer, party or witness; or

Â Â Â Â Â  (c) The person is unable to work cooperatively with the judge of the court, the hearing officer, the person in need of an interpreter or the counsel for that person.

Â Â Â Â Â  (5) The Supreme Court shall adopt a code of professional responsibility for interpreters. The code is binding on all interpreters who provide interpreter services in the courts or in adjudicatory proceedings before agencies. [1993 c.687 Â§2; 1999 c.1041 Â§6; 2001 c.242 Â§2; 2001 c.243 Â§2; 2003 c.75 Â§81; 2007 c.70 Â§14]

Â Â Â Â Â  45.291 Certification program; establishment by State Court Administrator; rules. (1) Subject to the availability of funding, the State Court Administrator shall establish a program for the certification of court interpreters. The program shall be established by rules adopted pursuant to ORS 1.002 and shall include, but not be limited to, provisions for:

Â Â Â Â Â  (a) Prescribing the form and content of applications for certification;

Â Â Â Â Â  (b) Prescribing and collecting reasonable fees for the application, examination, certification and renewal of certification for court interpreters;

Â Â Â Â Â  (c) Establishing categories of certificates based on the nature of the interpreter services to be provided, including categories for interpreters for persons with disabilities, as defined in ORS 45.285, and for interpreters for non-English-speaking persons, as defined in ORS 45.275;

Â Â Â Â Â  (d) Establishing minimum competency requirements for court interpreters in the various categories of certification;

Â Â Â Â Â  (e) Establishing teaching programs designed to educate court interpreters in ethical, substantive and procedural legal issues;

Â Â Â Â Â  (f) Prescribing the form of and administering examinations for the purpose of testing court interpreters for competency and ethics;

Â Â Â Â Â  (g) Establishing grounds for renewal, suspension or cancellation of certificates;

Â Â Â Â Â  (h) Establishing a process for receiving comments and input into the policy and procedures of the certification program;

Â Â Â Â Â  (i) Establishing a process for receiving comments and input on compliance with ORS 45.272 to 45.297;

Â Â Â Â Â  (j) Establishing a process for receiving comments and input on compliance with the code of professional responsibility adopted under ORS 45.288; and

Â Â Â Â Â  (k) Establishing a process by which an adversely affected interpreter may seek review of any decision made by the State Court Administrator on renewal, suspension or cancellation of a certificate.

Â Â Â Â Â  (2) An interpreter may be certified in
Oregon
by the State Court Administrator upon satisfactory proof that the interpreter is certified in good standing by the federal courts or by a state having a certification program that is equivalent to the program established under this section. [1993 c.687 Â§3; 2001 c.242 Â§3; 2007 c.70 Â§15]

Â Â Â Â Â  45.292 Certification required for use of title or designation Âcertified court interpreterÂ or Âcourt certified interpreter.Â (1) Except as provided in this section, a person may not assume or use the title or designation Âcertified court interpreterÂ or Âcourt certified interpreter,Â or any other title, designation, words, letters, abbreviation, sign or device tending to indicate that the person is certified for the purposes of providing interpreter services under ORS 45.272 to 45.297.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any person who:

Â Â Â Â Â  (a) Is certified under the program established under ORS 45.291;

Â Â Â Â Â  (b) Is certified as an interpreter by the federal courts; or

Â Â Â Â Â  (c) Is certified as an interpreter in another state that has a certification program that is equivalent to the program established under ORS 45.291. [1999 c.1041 Â§8]

Â Â Â Â Â  45.294 Court Interpreter and Shorthand Reporter Certification Account; sources; uses. (1) The Court Interpreter and Shorthand Reporter Certification Account is established as an account in the General Fund of the State Treasury. All moneys received by the State Court Administrator from fees imposed under ORS 8.445 and 45.291 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the State Court Administrator to carry out the provisions of ORS 8.415 to 8.455 and 45.291.

Â Â Â Â Â  (2) The State Court Administrator may apply for and receive funds or grants from federal, state and private sources to be credited to the Court Interpreter and Shorthand Reporter Certification Account and used for the purposes specified in ORS 8.415 to 8.455 and 45.291. [1993 c.687 Â§4; 1995 c.386 Â§7]

Â Â Â Â Â  45.297 Authority to enter into service contracts. The State Court Administrator may enter into service contracts and may establish uniform policies and procedures, subject to the approval of the Chief Justice of the Supreme Court, governing the appointment, provision and payment of interpreters in proceedings before the circuit courts of the state, including the provision of interpreter services utilizing telecommunications methods. [1993 c.687 Â§5]

Â Â Â Â Â  45.310 [Repealed by 1955 c.611 Â§13]

Â Â Â Â Â  45.320 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.325 [1955 c.611 Â§4; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.330 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.340 [Amended by 1959 c.96 Â§1; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.350 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.360 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.370 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.380 [Repealed by 1955 c.611 Â§13]

TELEPHONE TESTIMONY

Â Â Â Â Â  45.400 Telephone testimony; when authorized; notice; payment of costs. (1) Upon motion of any party and for good cause shown, the court may order that the testimony of the party or any witness for the moving party be taken by telephone or by other two-way electronic communication device in any civil proceeding or any proceeding under ORS chapter 419B.

Â Â Â Â Â  (2) A party filing a motion under this section must give written notice to all other parties to the proceeding at least 30 days before the trial or hearing at which the telephone testimony will be offered. The court may allow written notice less than 30 days before the trial or hearing for good cause shown.

Â Â Â Â Â  (3) Except as provided under subsection (4) of this section, the court shall allow telephone testimony under this section upon a showing of good cause. The court may not allow the use of telephone testimony in any case if:

Â Â Â Â Â  (a) The ability to evaluate the credibility and demeanor of a witness or party in person is critical to the outcome of the proceeding;

Â Â Â Â Â  (b) The issue or issues the witness or party will testify about are so determinative of the outcome that face-to-face cross-examination is necessary;

Â Â Â Â Â  (c) A perpetuation deposition under ORCP 39 I is a more practical means of presenting the testimony;

Â Â Â Â Â  (d) The exhibits or documents the witness or party will testify about are too voluminous to make telephone testimony practical;

Â Â Â Â Â  (e) Facilities that would permit the taking of telephone testimony are not available;

Â Â Â Â Â  (f) The failure of the witness or party to appear personally will result in substantial prejudice to a party to the proceeding; or

Â Â Â Â Â  (g) Other circumstances exist that require the personal appearance of a witness or party.

Â Â Â Â Â  (4) The court may not allow use of telephone testimony in a jury trial unless good cause is shown and there is a compelling need for the use of telephone testimony.

Â Â Â Â Â  (5) The court may not prohibit the use of telephone testimony solely by reason of the provisions of subsection (3)(e) of this section if the party filing the motion establishes that alternative procedures or technologies allow the taking of telephone testimony.

Â Â Â Â Â  (6) A party filing a motion for telephone testimony under this section must pay all costs of the telephone testimony, including the costs of alternative procedures or technologies used for the taking of telephone testimony. No part of those costs may be recovered by the party filing the motions as costs and disbursements in the proceeding.

Â Â Â Â Â  (7) Factors that a court may consider that would support a finding of good cause for the purpose of a motion under this section include:

Â Â Â Â Â  (a) The witness or party might be unavailable because of age, infirmity or mental or physical illness;

Â Â Â Â Â  (b) The party filing the motion seeks to take the telephone testimony of a witness whose attendance the party has been unable to secure by process or other reasonable means;

Â Â Â Â Â  (c) A personal appearance by the party or witness would be an undue hardship on the party or witness; or

Â Â Â Â Â  (d) Any other circumstances that constitute good cause.

Â Â Â Â Â  (8) This section does not apply to a workersÂ compensation hearing or to any other administrative proceeding.

Â Â Â Â Â  (9) For purposes of this section, Âtelephone testimonyÂ means testimony given by telephone or by any other two-way electronic communication device, including but not limited to satellite, cellular or other interactive communication device. [1993 c.425 Â§1; 2001 c.398 Â§1; 2003 c.262 Â§1]

Â Â Â Â Â  45.410 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.420 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.430 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.440 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.450 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.460 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.470 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  45.510 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.520 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.530 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.540 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.550 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.560 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.570 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.580 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.590 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.600 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.610 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.620 [Repealed by 1981 c.892 Â§98]

Â Â Â Â Â  45.630 [Repealed by 1981 c.892 Â§98]

PENALTIES

Â Â Â Â Â  45.900 Penalties for violation of ORS 45.135 or 45.138. Violation of ORS 45.135 or 45.138 is a violation. A person violating ORS 45.135 or 45.138 is subject to a fine of up to $500. [1999 c.942 Â§3; 1999 c.1051 Â§322d]

Â Â Â Â Â  45.910 [1959 c.523 Â§Â§1,2,3; repealed by 1979 c.284 Â§199]

_______________



Chapter 46

TITLE 5

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

Chapter     46.       Small Claims Department of Circuit Court

_______________

Chapter 46  Small Claims Department of Circuit Court

2007 EDITION

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

SMALL CLAIMS DEPARTMENT OF CIRCUIT COURT

46.405       Small claims department; jurisdiction

46.415       Circuit judges to sit in department; procedure

46.425       Commencement of actions; contents of claim

46.441       Explanation to plaintiff of how notice may be served

46.445       Notice of claim; content; service

46.455       Admission or denial of claim; request for jury trial

46.461       Counterclaims; fee; transfer of case to circuit court

46.465       Time and place of hearing; notice; procedure if right to jury trial asserted; attorney fees

46.475       Additional time for appearances; default and dismissal

46.485       Extent and effect of small claims judgment

46.488       Lien effect of small claims judgments

46.560       Where action to be commenced and tried

46.570       Fees

46.010 [Amended by 1961 c.724 §16; 1965 c.510 §13; 1965 c.568 §1; 1967 c.575 §1; 1971 c.633 §4; 1973 c.645 §1; 1977 c.387 §1; 1981 c.759 §11; 1995 c.658 §36; renumbered 3.014 in 1997]

46.019 [1975 c.327 §§2, 4; 1979 c.568 §1; 1983 c.763 §33; 1983 c.765 §1; 1987 c.762 §3; repealed by 1995 c.658 §127]

46.020 [Amended by 1957 c.405 §1; 1961 c.724 §17; repealed by 1965 c.510 §24]

46.025 [Amended by 1953 c.563 §7; 1957 c.726 §1; 1959 c.559 §3; 1961 c.724 §18; 1965 c.510 §14; 1965 c.568 §4; 1967 c.623 §1; 1969 c.333 §1; 1971 c.640 §3; 1975 c.327 §1; 1977 c.385 §1; 1979 c.568 §12; 1981 c.253 §1; 1981 c.759 §13; 1983 c.763 §34; 1989 c.1021 §5; 1991 c.458 §§3,7; repealed by 1995 c.658 §127]

46.026 [1961 c.724 §19; 1963 c.614 §1; 1995 c.712 §80; repealed by 1995 c.658 §127]

46.028 [1961 c.724 §20; repealed by 1965 c.510 §24]

46.030 [Amended by 1953 c.112 §2; 1979 c.568 §6; repealed by 1995 c.658 §127]

46.040 [Amended by 1963 c.513 §2; 1971 c.743 §311; 1973 c.645 §2; 1983 c.673 §1; 1995 c.16 §1; 1995 c.658 §38; renumbered 3.132 in 1997]

46.045 [1971 c.633 §2; 1985 c.750 §1; 1995 c.658 §39; renumbered 3.136 in 1997]

46.047 [1975 c.611 §15; 1995 c.658 §40; renumbered 3.134 in 1997]

46.050 [Amended by 1957 c.405 §3; 1961 c.724 §21; repealed by 1995 c.658 §127]

46.060 [Amended by 1957 c.661 §1; 1965 c.495 §1; 1975 c.611 §18; 1983 c.149 §1; 1985 c.342 §1; 1985 c.496 §28; 1985 c.588 §3a; 1987 c.714 §8; 1989 c.839 §33; repealed by 1995 c.658 §127]

46.063 [1975 c.611 §10; repealed by 1987 c.714 §10]

46.064 [1987 c.714 §2; 1995 c.664 §78; repealed by 1995 c.658 §127]

46.065 [1965 c.495 §3; repealed by 1975 c.611 §24]

46.070 [Amended by 1965 c.495 §2; 1975 c.611 §19; 1985 c.240 §1; 1985 c.342 §2; 1985 c.496 §29; repealed by 1987 c.714 §10]

46.075 [1965 c.495 §4; 1985 c.496 §30; 1985 c.540 §13; 1987 c.714 §3; 1991 c.790 §6; 1995 c.781 §33; repealed by 1995 c.658 §127]

46.080 [Amended by 1957 c.661 §2; 1981 c.898 §39; repealed by 1995 c.658 §127]

46.082 [1977 c.876 §5; repealed by 1995 c.658 §127]

46.084 [1977 c.876 §6; 1987 c.714 §7; repealed by 1995 c.658 §127]

46.090 [Amended by 1955 c.664 §1; 1957 c.661 §3; repealed by 1977 c.876 §12]

46.092 [1955 c.540 §1; 1957 c.403 §1; 1965 c.510 §15; 1967 c.534 §12; 1969 c.591 §272; repealed by 1995 c.658 §127]

46.093 [1963 c.512 §2; repealed by 1965 c.510 §24]

46.094 [1955 c.540 §2; 1957 c.403 §2; repealed by 1995 c.658 §127]

46.096 [1955 c.540 §3; 1957 c.403 §3; repealed by 1995 c.658 §127]

46.098 [1955 c.540 §4; 1957 c.403 §4; repealed by 1961 c.406 §2]

46.099 [1961 c.406 §1; 1969 c.96 §1; repealed by 1995 c.658 §127]

46.100 [Amended by 1957 c.661 §4; 1969 c.438 §1; repealed by 1995 c.658 §127]

46.110 [Amended by 1967 c.391 §1; repealed by 1979 c.284 §199]

46.120 [Amended by 1953 c.479 §4; 1973 c.827 §9; repealed by 1977 c.877 §17]

46.130 [Amended by 1957 c.405 §4; 1961 c.724 §22; 1995 c.781 §34; repealed by 1995 c.658 §127]

46.140 [Repealed by 1961 c.468 §1 (46.141 enacted in lieu of 46.140)]

46.141 [1961 c.468 §2 (enacted in lieu of 46.140); repealed by 1995 c.658 §127]

46.150 [Amended by 1969 c.96 §2; repealed by 1995 c.658 §127]

46.155 [1975 c.611 §§12,13,14; repealed by 1979 c.284 §199]

46.160 [Repealed by 1979 c.284 §199]

46.170 [Amended by 1953 c.398 §2; 1961 c.705 §1; repealed by 1965 c.510 §24]

46.175 [1961 c.705 §3; 1965 c.510 §16; 1971 c.628 §1; 1979 c.113 §1; repealed by 1981 s.s. c.3 §141]

46.180 [Amended by 1957 c.594 §3; 1961 c.705 §2; 1965 c.510 §17; 1971 c.628 §2; 1977 c.519 §3; 1981 s.s. c.3 §61; 1985 c.496 §12; 1985 c.703 §21a; repealed by 1995 c.658 §127]

46.190 [Repealed by 1995 c.658 §127]

46.200 [Amended by 1961 c.446 §2; 1969 c.96 §3; 1971 c.565 §16; repealed by 1975 c.611 §24]

46.210 [Amended by 1955 c.459 §1; repealed by 1995 c.658 §127]

46.220 [Repealed by 1953 c.393 §3]

46.221 [1953 c.393 §1; 1965 c.510 §18; 1965 c.619 §22; 1971 c.621 §8; 1973 c.381 §2; 1975 c.88 §6; 1975 c.327 §6; 1975 c.607 §11; 1977 c.875 §1; 1979 c.833 §12; 1981 c.898 §40; 1981 s.s. c.3 §92; 1981 s.s. c.3 §93; 1983 c.763 §41; 1985 c.342 §25; 1985 c.496 §8; 1987 c.725 §5; 1989 c.718 §17; 1991 c.538 §5; 1991 c.790 §5; 1995 c.273 §25; 1995 c.664 §79; 1997 c.801 §§30,30a; renumbered 46.570 in 1997]

46.223 [1985 c.342 §29; 1995 c.658 §42; renumbered 21.385 in 1997]

46.230 [Amended by 1965 c.510 §19; repealed by 1965 c.619 §39]

46.240 [Amended by 1961 c.563 §3; 1971 c.621 §9; repealed by 1973 c.381 §8]

46.250 [Amended by 1975 c.611 §20; 1977 c.416 §7; 1979 c.562 §34; 1985 c.734 §16; 1997 c.389 §7; repealed by 1995 c.658 §127]

46.253 [1975 c.611 §5; repealed by 1985 c.734 §20]

46.255 [1975 c.611 §6; 1981 c.178 §3; repealed by 1985 c.734 §20]

46.260 [Amended by 1969 c.96 §4; repealed by 1977 c.290 §5]

46.265 [1975 c.611 §7; repealed by 1995 c.658 §127]

46.270 [Amended by 1971 c.224 §2; repealed by 1995 c.658 §127]

46.274 [1955 c.664 §2; 1965 c.619 §23; 1971 c.621 §10; 1975 c.607 §12; 1979 c.833 §13; 1981 c.835 §3; 1981 s.s. c.3 §32; 1985 c.540 §15; 1995 c.273 §14; repealed by 1995 c.658 §127]

46.275 [1977 c.876 §7; repealed by 1983 c.405 §5]

46.276 [1955 c.664 §3; 1969 c.438 §2; 1987 c.586 §18; repealed by 1995 c.658 §127]

46.278 [1977 c.876 §8; 1987 c.586 §19; repealed by 1995 c.658 §127]

46.280 [Amended by 1973 c.484 §5; 1981 s.s. c.1 §11; 1983 c.763 §32; 1995 c.781 §35; repealed by 1995 c.658 §127]

46.290 [Repealed by 1981 s.s. c.3 §141]

46.300 [1959 c.552 §11; 1971 c.718 §3; 1979 c.568 §7; repealed by 1983 c.763 §9]

46.330 [1975 c.611 §2; repealed by 1995 c.658 §127]

46.335 [1975 c.611 §3; 1977 c.876 §2; 1995 c.244 §7; repealed by 1995 c.658 §127]

46.340 [1975 c.611 §4; 1985 c.540 §16; 1995 c.244 §8; repealed by 1995 c.658 §127]

46.345 [1975 c.611 §§8,9; 1981 s.s. c.3 §33; 1985 c.496 §11; repealed by 1995 c.658 §127]

46.350 [1975 c.611 §11; repealed by 1985 c.540 §47]

46.405 Small claims department; jurisdiction. (1) Except as provided in subsection (6) of this section, each circuit court shall have a small claims department.

(2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

(3) Except as provided in this section and ORS 46.455 (2)(c), an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $7,500.

(4) Class actions may not be commenced and prosecuted in the small claims department.

(5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the circuit court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

(6) If a circuit court is located in the same city as a justice court, the circuit court need not have a small claims department if the circuit court and the justice court enter into an intergovernmental agreement that provides that only the justice court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the justice court. [1971 c.760 §2; 1973 c.812 §2; 1975 c.592 §1; 1979 c.567 §1; 1983 c.242 §1; 1985 c.367 §1; 1987 c.725 §1; 1995 c.227 §1; 1995 c.658 §43; 1997 c.378 §1; amendments by 1997 c.378 §2 repealed by 1999 c.84 §9; 1997 c.801 §78; 1999 c.84 §1; 1999 c.673 §1; 2001 c.542 §5; 2007 c.125 §1]

Note: Section 8, chapter 125, Oregon Laws 2007, provides:

Sec. 8. The amendments to ORS 46.405, 46.425, 46.461, 51.080, 55.011, 55.095 and 133.055 by sections 1 to 7 of this 2007 Act apply to all actions commenced in the small claims department of a court on or after the effective date of this 2007 Act [January 1, 2008], without regard to whether the claim for which the action is commenced arose before, on or after the effective date of this 2007 Act. [2007 c.125 §8]

46.410 [Amended by 1959 c.326 §1; 1965 c.569 §1; 1969 c.683 §1; repealed by 1971 c.760 §11]

46.415 Circuit judges to sit in department; procedure. (1) The judges of a circuit court shall sit as judges of the small claims department.

(2) No formal pleadings other than the claim shall be necessary.

(3) The hearing and disposition of all cases shall be informal, the sole object being to dispense justice promptly and economically between the litigants. The parties shall have the privilege of offering evidence and testimony of witnesses at the hearing. The judge may informally consult witnesses or otherwise investigate the controversy and give judgment or make such orders as the judge deems to be right, just and equitable for the disposition of the controversy.

(4) No attorney at law or person other than the plaintiff and defendant and their witnesses shall appear on behalf of any party in litigation in the small claims department without the consent of the judge of the court.

(5) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to any action in the small claims department and in any supplementary proceeding in aid of execution after entry of a small claims judgment.

(6) Assigned claims may be prosecuted by an assignee in small claims department to the same extent they may be prosecuted in any other state court. [1971 c.760 §3; 1973 c.484 §6; 1981 s.s. c.1 §22; 1987 c.811 §1; 1993 c.282 §2; 1995 c.658 §44; 1997 c.808 §§6,7]

46.420 [Repealed by 1971 c.760 §11]

46.425 Commencement of actions; contents of claim. (1) An action in the small claims department shall be commenced by the plaintiffs filing with the clerk of the court a verified claim in the form prescribed by the court, and by paying the fee prescribed by ORS 46.570 (1)(a) for each action filed.

(2) The claim shall contain the name and address of the plaintiff and of the defendant, followed by a plain and simple statement of the claim, including the amount and the date the claim allegedly accrued. The claim shall include an affidavit signed by the plaintiff and stating that the plaintiff made a bona fide effort to collect the claim from the defendant before filing the claim with the clerk.

(3) Except in actions arising under ORS chapter 90, the plaintiff must include in a claim all amounts claimed from the defendant arising out of a single transaction or occurrence. Any plaintiff alleging damages on a transaction requiring installment payments need only claim the installment payments due and owing as of the date of filing of the claim, and need not accelerate the remaining payments. The plaintiff may include in a claim all amounts claimed from a defendant on more than one transaction or occurrence if the total amount of the claim does not exceed $7,500.

(4) Notwithstanding subsection (3) of this section, a plaintiff bringing an action on assigned claims:

(a) Need bring an action only on those claims that have been assigned as of the date the action is filed; and

(b) May bring separate actions for each person assigning claims to the plaintiff. [1971 c.760 §4; 1977 c.875 §2; 1991 c.195 §1; 1995 c.658 §45; 1997 c.378 §4; amendments by 1997 c.378 §5 repealed by 1999 c.84 §9; 1997 c.801 §80; 1999 c.84 §2; 2007 c.125 §2]

Note: See note under 46.405.

46.430 [Repealed by 1971 c.760 §11]

46.435 [1971 c.760 §5; 1973 c.393 §2; 1977 c.875 §3; 1979 c.567 §2; repealed by 1979 c.833 §36]

46.440 [Repealed by 1971 c.760 §11]

46.441 Explanation to plaintiff of how notice may be served. The small claims department of a circuit court shall provide to each plaintiff who files a claim with the department a written explanation of how notice may be served in actions in the department. [1977 c.875 §9; 1995 c.658 §46]

46.445 Notice of claim; content; service. (1) Upon the filing of a claim in the small claims department of a circuit court, the clerk shall issue a notice in the form prescribed by the court.

(2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

(3) The notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the plaintiff shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant. The envelope shall be marked with the words Deliver to Addressee Only and Return Receipt Requested. The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

(4) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!!

Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Pay the claim plus filing fees and service expenses paid by plaintiff OR

Demand a hearing OR

Demand a jury trial

If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff the clerk of the court will enter a judgment against you for the amount claimed plus filing fees and service expenses paid by the plaintiff, plus a prevailing party fee.

If you have questions about the small claims court filing procedures after reading this notice, you may contact the clerk of the court; however, the clerk cannot give you legal advice on the claim.

______________________________________________________________________________

[1971 c.760 §6; 1977 c.875 §4; 1977 c.877 §9a; 1989 c.741 §1; 1991 c.111 §4; 1991 c.195 §2; 1995 c.658 §47; 1997 c.872 §§8,9]

46.450 [Repealed by 1971 c.760 §11]

46.455 Admission or denial of claim; request for jury trial. Within 14 days after the date of service of the notice and claim upon the defendant as provided in ORS 46.445:

(1) If the defendant admits the claim, the defendant may settle it by:

(a) Paying to the plaintiff the amount of the claim plus the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that payment to the court.

(b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of all filing fees and service expenses paid by the plaintiff and mailing proof of that delivery and payment to the court.

(2) If the defendant denies the claim, the defendant:

(a) May demand a hearing in the small claims department in a written request to the clerk in the form prescribed by the court, accompanied by payment of the defendants fee prescribed; and

(b) When demanding a hearing, may assert a counterclaim in the form provided by the court; or

(c) If the amount or value claimed exceeds $750, has a constitutional right to a jury trial and may claim that right in a written request to the clerk in the form prescribed by the court, accompanied by payment of the appearance fee required from defendants in circuit court actions together with the amount of the circuit court jury trial fee for the first day of trial. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiffs claim will not be limited to the amount stated in the claim, though it must involve the same controversy. [1971 c.760 §7; 1973 c.654 §1; 1973 c.812 §3a; 1977 c.875 §5; 1977 c.877 §10a; 1981 s.s. c.3 §94; 1983 c.673 §2; 1985 c.496 §13; 1991 c.111 §5; 1991 c.195 §3; 1995 c.227 §2; 1995 c.455 §4; 1995 c.658 §48; 1997 c.46 §§6,7]

46.458 [1995 c.455 §2; 1995 c.618 §15b; repealed by 1997 c.46 §1]

46.460 [Amended by 1965 c.619 §24; 1969 c.683 §2; repealed by 1971 c.760 §11]

46.461 Counterclaims; fee; transfer of case to circuit court. (1) The defendant in an action in the small claims department may assert as a counterclaim any claim that, on the date of issuance of notice pursuant to ORS 46.445, the defendant may have against the plaintiff and that arises out of the same transaction or occurrence that is the subject matter of the claim filed by the plaintiff.

(2) If the amount or value of the counterclaim exceeds $7,500, the court shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to the circuit court. After the transfer the plaintiffs claim will not be limited to the amount stated in the claim filed with the small claims department, though it must involve the same controversy.

(3)(a) If the amount or value of the counterclaim exceeds that specified in subsection (2) of this section, and the defendant files a motion requesting transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court. The clerk of the court shall notify the plaintiff and defendant, by mail, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall instruct the plaintiff to file with the court and serve by mail on the defendant, within 20 days following the mailing of the notice, a reply to the counterclaim and, if the plaintiff proposes to increase the amount of the claim originally filed with the small claims department, an amended claim for the increased amount. Proof of service on the defendant of the plaintiffs reply and amended claim may be made by certificate of the plaintiff or plaintiffs attorney attached to the reply and amended claim filed with the court. The defendant is not required to answer an amended claim of the plaintiff.

(b) Upon filing the motion requesting transfer, the defendant shall pay to the clerk of the court the transfer fee required by ORS 46.570 (1)(c) and an amount equal to the difference between the fee paid by the defendant as required by ORS 46.570 (1)(a) and the fee required of a defendant by ORS 21.110. Upon filing a reply to the counterclaim, the plaintiff shall pay to the clerk of the court an amount equal to the difference between the fee paid by the plaintiff as required by ORS 46.570 (1)(a) and the fee required of a plaintiff by ORS 21.110. [1977 c.875 §10; 1979 c.567 §3; 1983 c.242 §2; 1983 c.673 §5; 1985 c.367 §2; 1985 c.496 §31; 1987 c.714 §9; 1987 c.725 §2; 1991 c.790 §7; 1995 c.658 §49; 1997 c.378 §7; amendments by 1997 c.378 §8 repealed by 1999 c.84 §9; 1997 c.801 §82; 1999 c.84 §3; 2007 c.125 §3]

Note: See note under 46.405.

46.465 Time and place of hearing; notice; procedure if right to jury trial asserted; attorney fees. (1) If the defendant demands a hearing in the small claims department, under the direction of the court the clerk shall fix a day and time for the hearing and shall mail to the parties a notice of the hearing time in the form prescribed by the court, instructing them to bring witnesses, documents and other evidence pertinent to the controversy.

(2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

(3)(a) If the defendant claims the right to a jury trial, the clerk shall notify the plaintiff by mail of the requirements of this paragraph. Within 20 days after the mailing of the notice, the plaintiff must file a formal complaint with the court and serve by mail a summons and copy of the complaint on the defendant at the designated address of the defendant. Proof of service must be filed by the plaintiff with the court. Proof of service may be made by filing a certificate of the plaintiff or the plaintiffs attorney with the complaint.

(b) The plaintiffs claim in the formal complaint filed pursuant to this subsection is not limited to the amount stated in the claim filed in the small claims department, but the claim in the formal complaint must relate to the same controversy.

(c) The defendant must file an appearance in the matter within 10 days after the date on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter the cause shall proceed as other causes in the court, and costs and disbursements shall be allowed and taxed. Fees not previously paid shall be charged and collected as provided for other cases tried in the circuit court, except that the appearance fee for the plaintiff shall be an amount equal to the difference between the fee paid by the plaintiff as required by ORS 46.570 and the fee required of the plaintiff under ORS 21.110.

(4)(a) If the defendant claims the right to a jury trial and does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action. Unless attorney fees are otherwise provided for in the action by contract or statutory provision, attorney fees awarded under this paragraph may not exceed $1,000.

(b) If the defendant asserts a counterclaim that requires transfer of the matter under the provisions of ORS 46.461, and the defendant does not prevail in the action, the court shall award to the plaintiff reasonable attorney fees incurred by the plaintiff in the action. [1971 c.760 §8; 1975 c.346 §1; 1983 c.673 §3; 1985 c.496 §14; 1991 c.790 §8; 1995 c.455 §5; 1995 c.618 §15a; 1997 c.46 §§9,10]

46.470 [Amended by 1963 c.248 §1; repealed by 1971 c.760 §11]

46.475 Additional time for appearances; default and dismissal. (1) Upon written request, the court may extend to the parties additional time within which to make formal appearances required in the small claims department of a circuit court.

(2) If the defendant fails to pay the claim, demand a hearing, or demand a jury trial and comply with ORS 46.465 (3)(c), upon written request from the plaintiff the clerk shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims filing fees and service expenses paid by the plaintiff and the prevailing party fee provided by ORS 20.190.

(3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 46.465 (3)(a), the clerk shall:

(a) Dismiss the case without prejudice; and

(b) If the defendant applies therefor in writing to the clerk not later than 30 days after the expiration of the time provided for the plaintiff to file a formal complaint, refund to the defendant the amount of the jury trial fee paid by the defendant under ORS 46.455 (2)(c).

(4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

(5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing. [1971 c.760 §9; 1977 c.875 §6; 1985 c.496 §15; 1991 c.111 §6; 1995 c.618 §§8,8a; 1995 c.658 §51; 1997 c.46 §§12,13; 1999 c.84 §10]

46.480 [Amended by 1969 c.683 §3; repealed by 1971 c.760 §11]

46.485 Extent and effect of small claims judgment. (1) In addition to any other award, the prevailing party shall be entitled to a judgment for the small claims filing fees and service expenses paid by the party and the prevailing party fee provided for in ORS 20.190 (1)(c) or (2)(b). The prevailing party may also be awarded prevailing party fees under ORS 20.190 (3). The award shall be paid or the property delivered upon such terms and conditions as the judge may prescribe.

(2) The court may allow to the defendant a setoff not to exceed the amount of plaintiffs claim, but in such case the court shall cause to be entered in the record the amount of the setoff allowed.

(3) No attachment shall issue on any cause in the small claims department.

(4) A judgment in the small claims department is conclusive upon the parties and no appeal may be taken from the judgment.

(5) The clerk of the court shall keep a record of all actions, proceedings and judgments in the small claims department.

(6) A judgment in the small claims department is a judgment of the circuit court. The clerk shall enter such judgment in the register of the circuit court in the manner provided by ORS 18.075. A judgment in the small claims department may create a lien as provided by ORS 46.488. Judgments that include money awards, as defined by ORS 18.005, are subject to ORS 18.042. [1971 c.760 §10; 1977 c.875 §7; 1985 c.540 §17; 1991 c.111 §7; 1995 c.618 §9; 1995 c.658 §52; 1997 c.801 §60; 1999 c.84 §8; 2003 c.576 §91]

46.488 Lien effect of small claims judgments. (1) A judgment creditor may not create a judgment lien for a judgment entered in the small claims department of a circuit court if the money award is less than $10, exclusive of costs and disbursements. A judgment creditor may create a judgment lien for a judgment entered in the small claims department of a circuit court in an amount of $10 or more and less than $3,000, exclusive of costs and disbursements, only as provided in subsection (3) of this section.

(2) If a judgment is rendered in the small claims department in an amount of $3,000 or more, the clerk shall note in the register of the circuit court that the judgment creates a judgment lien if the judgment otherwise complies with the requirements of ORS chapter 18 for creating a judgment lien. A judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152.

(3) When a judgment is entered in the small claims department in an amount of $10 or more and less than $3,000, exclusive of costs or disbursements, a judgment creditor may at any time before expiration of judgment remedies for the judgment under ORS 18.180 create a judgment lien for the judgment by paying to the clerk of the court that entered the judgment the fees established by ORS 21.325 (1) and (2) and requesting that the clerk of the court note in the register and in the judgment lien record that the judgment creates a judgment lien. Upon receipt of the fees and request for creating a judgment lien, the clerk shall note in the register that the judgment creates a judgment lien. Upon entry of the notation in the register, the judgment creates a lien as described in ORS 18.150, and a judgment creditor may create a lien for the judgment in other counties in the manner provided by ORS 18.152. [1997 c.801 §57; 1997 c.801 §58; 1999 c.195 §3; 1999 c.1095 §12; 2003 c.576 §92; 2003 c.737 §§77,78; 2007 c.339 §11]

Note: Section 8 (1) and (2), chapter 195, Oregon Laws 1999, provides:

Sec. 8. (1) The amendments to ORS 18.350 by section 1 of this 1999 Act, and the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, do not affect any judgment docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999]. Notwithstanding the amendments to ORS 46.488 by section 58, chapter 801, Oregon Laws 1997, and by section 3 of this 1999 Act, any judgment entered in the small claims department of a circuit court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 46.488 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by ORS 46.488 (1997 Edition).

(2) Any judgment docketed before the effective date of this 1999 Act, including judgments docketed under the provisions of ORS 46.488 (1997 Edition), that did not become a lien on real property by reason of failure of the judgment creditor to file a lien certificate with the court in the manner required by ORS 18.350 (4) to (9) (1997 Edition) shall automatically become a lien on real property to the extent described in ORS 18.350, as amended by section 1 of this 1999 Act, on January 1, 2000, and shall be considered in all respects as though the judgment had been docketed on January 1, 2000. [1999 c.195 §8(1),(2); 1999 c.195 §8a(1),(2)]

46.490 [Repealed by 1971 c.760 §11]

46.495 [1979 c.567 §4; repealed by 1981 c.883 §1]

46.500 [Amended by 1969 c.683 §4; repealed by 1971 c.760 §11]

46.505 [1969 c.683 §6; repealed by 1971 c.760 §11]

46.510 [Repealed by 1971 c.760 §11]

46.520 [Amended by 1969 c.683 §7; repealed by 1971 c.760 §11]

46.530 [Repealed by 1971 c.760 §11]

46.540 [Amended by 1969 c.683 §8; repealed by 1971 c.760 §11]

46.550 [Repealed by 1981 s.s. c.3 §141]

46.560 Where action to be commenced and tried. Except as provided in subsections (1) and (2) of this section, all actions in small claims department shall be commenced and tried in the county in which the defendants, or one of them, reside or may be found at the commencement of the action.

(1) When an action is founded on an alleged tort, it may be commenced either in the county where the cause of action arose or in the county where the defendants, or one of them, reside or may be found at the commencement of the action.

(2) When the defendant has contracted to perform an obligation in a particular county, action may be commenced in either that county or where the defendants, or one of them, reside or may be found at the commencement of the action. [1973 c.446 §2]

46.570 Fees. (1) In the small claims department of circuit court there shall be charged and collected in civil cases by the clerk of the court the following fees for the following purposes and services:

(a)(A) Plaintiff filing a claim, $26 when the amount or value claimed does not exceed $1,500, and $55 when the amount or value claimed exceeds $1,500; and

(B) Defendant demanding a hearing, $24 when the amount or value claimed by plaintiff does not exceed $1,500, and $50 when the amount or value claimed by plaintiff exceeds $1,500.

(b) Transcription of judgment from small claims department, $7.

(c) Transfer of cause to circuit court on counterclaim, $12.

(2) Except as otherwise provided in subsection (1) of this section, fees provided for in this section shall be collected in advance. A pleading or other document shall be filed by the clerk only if the required fee is paid or if a request for a fee waiver or deferral is granted by the court. Fees provided for in this section may not be refunded. [Formerly 46.221; 2003 c.737 §§44,45a,45c; 2005 c.702 §§49,50,51; 2007 c.129 §20; 2007 c.860 §7]

Note: Section 15 (15), chapter 860, Oregon Laws 2007, provides:

Sec. 15. (15) In addition to the fees provided for in ORS 46.570 (1), for the period commencing September 1, 2007, and ending June 30, 2009, in the small claims department of a circuit court the clerk of the court shall collect:

(a) A $1 surcharge when a plaintiff files a claim and the amount or value claimed does not exceed $1,500;

(b) A $2 surcharge when a plaintiff files a claim and the amount or value claimed exceeds $1,500;

(c) A $1 surcharge when a defendant demands a hearing and the amount or value claimed by the plaintiff does not exceed $1,500; and

(d) A $2 surcharge when a defendant demands a hearing and the amount or value claimed by the plaintiff exceeds $1,500. [2007 c.860 §15(15)]

46.610 [Amended by 1965 c.510 §20; 1971 c.633 §16; 1975 c.327 §7; 1979 c.568 §8; repealed by 1995 c.658 §127]

46.620 [Repealed by 1995 c.658 §127]

46.630 [Amended by 1957 c.726 §2; 1963 c.614 §2; 1969 c.96 §5; repealed by 1995 c.658 §127]

46.632 [1959 c.559 §5; 1961 c.628 §1; 1963 c.487 §1; 1965 c.171 §2; 1967 c.38 §2; 1969 c.365 §2; 1971 c.642 §2; repealed by 1995 c.658 §127]

46.635 [Amended by 1953 c.563 §7; 1955 c.562 §1; 1957 c.439 §1; repealed by 1959 c.559 §10]

46.638 [1959 c.552 §8; repealed by 1975 c.706 §10]

46.640 [Repealed by 1959 c.559 §10]

46.642 [1965 c.377 §1; 1969 c.269 §3; 1971 c.213 §3; repealed by 1975 c.706 §10]

46.648 [1959 c.552 §10; 1995 c.781 §36; repealed by 1995 c.658 §127]

46.650 [Repealed by 1961 c.724 §34]

46.655 [1961 c.724 §23; repealed by 1995 c.658 §127]

46.660 [Repealed by 1961 c.724 §34]

46.665 [1961 c.724 §24; 1981 s.s. c.1 §10; repealed by 1995 c.658 §127 and 1995 c.781 §51]

46.670 [Repealed by 1969 c.96 §6]

46.680 [Repealed by 1995 c.658 §127]

46.684 [1957 c.405 §5; repealed by 1961 c.724 §34]

46.686 [1957 c.405 §6; repealed by 1961 c.724 §34]

46.690 [Repealed by 1959 c.552 §16]

46.710 [Repealed by 1969 c.96 §6]

46.720 [Amended by 1953 c.306 §17; 1979 c.568 §9; repealed by 1981 s.s. c.3 §141]

46.725 [1975 c.327 §5; repealed by 1979 c.568 §17]

46.730 [Amended by 1955 c.664 §4; repealed by 1981 s.s. c.3 §141]

46.735 [1979 c.58 §4; repealed by 1985 c.540 §47]

46.740 [Amended by 1955 c.664 §5; 1963 c.427 §1; 1975 c.611 §21; repealed by 1985 c.540 §47]

46.750 [Amended by 1959 c.524 §1; 1963 c.474 §1; 1979 c.58 §2; repealed by 1985 c.540 §47]

46.760 [Repealed by 1985 c.540 §47]

46.770 [Amended by 1977 c.518 §1; repealed by 1981 s.s. c.3 §141]

46.780 [1965 c.203 §1; 1975 c.327 §8; 1979 c.568 §10; repealed by 1981 s.s. c.3 §141]

46.800 [1977 c.876 §10 (enacted in lieu of 156.610, 156.620, 156.640 and 156.650); 1981 s.s. c.3 §103; 1983 c.763 §43; 1985 c.565 §6; 1987 c.905 §4; repealed by 1995 c.658 §127]

46.810 [Formerly 157.081; repealed by 1995 c.658 §127]

_______________

CHAPTERS 47 TO 50

[Reserved for expansion]



Chapter 51

TITLE 6

JUSTICE COURTS

Chapter     51.       Justice Courts; Jurisdiction

52.       Civil Actions

53.       Appeals in Civil Actions

54.       Juries

55.       Small Claims

_______________

Chapter 51  Justice Courts; Jurisdiction

2007 EDITION

JUSTICE COURTS; JURISDICTION

JUSTICE COURTS

ORGANIZATION AND JURISDICTION

51.010       Justice court defined; no terms of court; court always open for business

51.020       Justice of the peace districts; establishing and modifying boundaries; maximum number of districts

51.025       Justice court as court of record

51.028       Justice court ceasing operation as court of record

51.035       Justice of peace as municipal judge

51.037       Agreement between city and county for provision of judicial services

51.050       Criminal jurisdiction; transfer to circuit court

51.070       Crimes triable in justice court

51.080       Civil jurisdiction of justice court

51.090       Civil jurisdiction not to extend to certain actions

51.100       Where action may be commenced in civil cases

51.110       Records and files of a justice court

51.120       Justice court docket

51.130       Disposition of docket and files; docket and files are public writings

51.140       Office, courtroom and clerical assistance; books, office equipment and supplies

JUSTICES OF THE PEACE

51.210       Each district to elect one justice

51.230       At what election justice to be elected

51.240       Qualifications for office; principal office

51.245       Continuing education

51.250       Time when term begins; filing certificate of election, oath of office and undertaking

51.260       Filling vacancy; temporary appointment; appointment during justices vacation

51.270       Form of justices undertaking

51.280       Qualifications of sureties; filing justification

51.300       Temporary service by circuit court judge or other justice of the peace

FEES AND FINES

51.310       Schedule of fees; payment of fees to county treasurer

51.340       Monthly report of fines collected

CONSTABLES

51.440       Appointment of constables; term; removal

51.450       Qualifications for office

51.460       Oath and undertaking; amount of undertaking

51.470       Form of undertaking

51.480       Qualifications of sureties

51.490       Filling vacancies; qualifying for office

51.500       Deputies; appointment; revocation; oath of office; authority and powers; compensation

51.540       Civil fees collected in advance; payment to county treasurer

51.550       Office; clerical assistance; books, office equipment and supplies

ORGANIZATION AND JURISDICTION

51.010 Justice court defined; no terms of court; court always open for business. A justice court is a court held by a justice of the peace within the justice of the peace district for which the justice of the peace may be chosen. There are no particular terms of such court, but the same is always open for the transaction of business, according to the mode of proceeding prescribed for it.

51.020 Justice of the peace districts; establishing and modifying boundaries; maximum number of districts. (1) The county court or board of county commissioners of every county may set off and establish, or modify the boundaries of, justice of the peace districts within the county. No more than six justice of the peace districts shall be set off or established or permitted to remain in existence within any county. Except in the counties of Baker, Gilliam, Grant, Harney, Morrow,
Sherman
, Tillamook and Wheeler, a justice of the peace district may not include any portion of the city that is the county seat for the county or any portion of a city in which a circuit court regularly holds court. In the counties of Baker, Gilliam, Grant, Harney, Morrow, Sherman, Tillamook and Wheeler, a justice of the peace district in existence on January 15, 1998, may include any portion of the city that is the county seat for the county, or any portion of a city in which a circuit court regularly holds court, until such time as the justice court ceases to provide judicial services within the county seat or city. If the justice court ceases to provide judicial services within the county seat or city, the district that includes portions of the county seat or city shall cease to exist and may not thereafter be reestablished.

(2) At the time that the county court or board of county commissioners of a county sets off and establishes the boundaries of a justice of the peace district, the county court or board of county commissioners may require as a qualification for the office that a person serving as justice of the peace in the district be a member of the Oregon State Bar. [Amended by 1965 c.568 §5; 1995 c.658 §53; 1997 c.801 §105; 1999 c.449 §1]

51.025 Justice court as court of record. (1) Except as provided in subsection (7) of this section, any justice court may become a court of record by:

(a) The passage of an ordinance by the governing body of the county in which the court is located; and

(b) The entry of an order by the Supreme Court acknowledging the filing of the declaration required under subsection (2) of this section.

(2) Before a justice court may become a court of record, the governing body of the county in which the court is located must file a declaration with the Supreme Court that includes:

(a) A statement that the justice court satisfies the requirements of this section for becoming a court of record;

(b) The address and telephone number of the clerk of the justice court; and

(c) The date on which the justice court will commence operations as a court of record.

(3) The Supreme Court may not charge a fee for filing a declaration under subsection (2) of this section. Not later than 30 days after a declaration is filed under subsection (2) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the county and the public.

(4) The county shall provide a court reporter or an audio recording device for each justice court made a court of record under this section.

(5) The appeal from a judgment entered in a justice court that becomes a court of record under this section shall be as provided in ORS chapters 19 and 138 for appeals from judgments of circuit courts.

(6) As a qualification for the office, the justice of the peace for any justice court that becomes a court of record must be a member of the Oregon State Bar.

(7) A justice court may not become a court of record under the provisions of this section if the court is located within 50 driving miles of the circuit court for the county in which the justice court is located, measured by the shortest distance by public roads between the justice court and the circuit court. [1999 c.682 §1; 2007 c.330 §1]

Note: Section 4, chapter 682, Oregon Laws 1999, provides:

Sec. 4. Sections 1 (3) and 3 (3) of this 1999 Act [51.025 (3) and 221.342 (3)] do not affect the term of office of any justice of the peace or municipal judge serving on the effective date of an ordinance passed for the purpose of making a justice court or municipal court a court of record. Any justice of the peace or municipal judge elected or appointed after the effective date of the ordinance must, as a qualification for the office, be a member of the Oregon State Bar. [1999 c.682 §4]

Note: Section 3, chapter 330, Oregon Laws 2007, provides:

Sec. 3. (1) On or before June 30, 2008, any justice court that is operating as a court of record on January 1, 2008, must file a declaration with the Supreme Court that includes:

(a) A statement that the justice court satisfies the requirements of ORS 51.025 for becoming a court of record;

(b) The address and telephone number of the clerk of the justice court; and

(c) The date on which the justice court commenced operations as a court of record.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the county and the public. [2007 c.330 §3]

51.028 Justice court ceasing operation as court of record. (1) Any justice court that has become a court of record under ORS 51.025 may cease to operate as a court of record only if the governing body of the county in which the court is located files a declaration with the Supreme Court identifying the date on which the justice court will cease operation as a court of record. The date identified in the declaration may not be less than 31 days after the date the declaration is filed.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the county and the public.

(3) The appeal from a judgment entered in a justice court after the date identified in a declaration filed under this section shall be as provided in ORS 53.005 to 53.125 and ORS chapter 157. [2007 c.330 §2]

51.030 [Amended by 1963 c.614 §3; repealed by 1997 c.487 §2 and 1997 c.801 §106]

51.035 Justice of peace as municipal judge. Except as provided in ORS 3.136, any city situated wholly or in largest part within the boundaries of a justice of the peace district may enter into an agreement pursuant to ORS 190.010 with the county in which the justice of the peace district is located providing that the justice court for the district shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the judges thereof with respect to all or any violations of the charter or ordinances of the city. [1975 c.713 §1]

51.037 Agreement between city and county for provision of judicial services. Any city may enter into an agreement pursuant to ORS 190.010 with the county in which a justice of the peace district is located for the provision of judicial services. A justice of the peace providing services to a city pursuant to such an agreement shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the judges thereof with respect to all and any violations of the charter or ordinances of the city. Unless the agreement provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the prosecuting city, and the city shall reimburse the county providing judicial services for expenses incurred under the agreement. The exercise of jurisdiction under such an agreement by a justice of the peace shall not constitute the holding of more than one office. [1989 c.679 §2; 1999 c.1051 §243]

51.040 [Amended by 1971 c.743 §312; 1979 c.777 §43; 1987 c.907 §13; repealed by 1999 c.605 §8 and 1999 c.1051 §42]

51.050 Criminal jurisdiction; transfer to circuit court. (1) Except as otherwise provided in this section, in addition to the criminal jurisdiction of justice courts already conferred upon and exercised by them, justice courts have jurisdiction of all offenses committed or triable in their respective counties. The jurisdiction conveyed by this section is concurrent with any jurisdiction that may be exercised by a circuit court or municipal court.

(2) In any justice court that has not become a court of record under ORS 51.025, a defendant charged with a misdemeanor shall be notified immediately after entering a plea of not guilty of the right of the defendant to have the matter transferred to the circuit court for the county where the justice court is located. The election shall be made within 10 days after the plea of not guilty is entered, and the justice shall immediately transfer the case to the appropriate court.

(3) A justice court does not have jurisdiction over the trial of any felony. Except as provided in ORS 51.037, a justice court does not have jurisdiction over offenses created by the charter or ordinance of any city. [Amended by 1963 c.513 §3; 1969 c.180 §1; 1971 c.743 §313; 1973 c.625 §1; 1995 c.658 §55; 1999 c.605 §1; 1999 c.682 §10; 1999 c.1051 §41]

51.060 [Amended by 1957 c.644 §27; 1971 c.743 §314; repealed by 1999 c.605 §8 and 1999 c.1051 §42]

51.070 Crimes triable in justice court. A crime is triable in a justice court when, by the provisions of ORS 131.205 to 131.325, an action may be commenced therefor in the county where such court is held. [Amended by 1973 c.836 §328]

51.080 Civil jurisdiction of justice court. (1) A justice court has jurisdiction, but not exclusive, of the following actions:

(a) For the recovery of money or damages only, when the amount claimed does not exceed $7,500.

(b) For the recovery of specific personal property, when the value of the property claimed and the damages for the detention do not exceed $7,500.

(c) For the recovery of any penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $7,500.

(d) To give judgment without action, upon the confession of the defendant for any of the causes specified in this section, except for a penalty or forfeiture imposed by statute.

(2) For purposes of this section, the amount claimed, value of property, damages or any amount in controversy does not include any amount claimed as costs and disbursements or attorney fees as defined by ORCP 68 A. [Amended by 1973 c.625 §2; 1979 c.447 §1; 1983 c.149 §2; 1989 c.839 §34; 1993 c.735 §10; 1997 c.801 §107; 1999 c.84 §4; 2007 c.71 §13; 2007 c.125 §4]

Note: Section 8, chapter 125, Oregon Laws 2007, provides:

Sec. 8. The amendments to ORS 46.405, 46.425, 46.461, 51.080, 55.011, 55.095 and 133.055 by sections 1 to 7 of this 2007 Act apply to all actions commenced in the small claims department of a court on or after the effective date of this 2007 Act [January 1, 2008], without regard to whether the claim for which the action is commenced arose before, on or after the effective date of this 2007 Act. [2007 c.125 §8]

51.090 Civil jurisdiction not to extend to certain actions. The jurisdiction conferred by ORS 51.080 does not extend to:

(1) An action in which the title to real property shall come in question.

(2) An action for false imprisonment, libel, slander or malicious prosecution. [Amended by 1983 c.673 §9; 2003 c.14 §22]

51.100 Where action may be commenced in civil cases. (1) Except as provided in this section, a civil action subject to the jurisdiction of a justice court must be commenced in the county where one of the parties resides.

(2) If a defendant in a civil action subject to the jurisdiction of a justice court does not reside in this state, the action may be commenced in any justice district of this state.

(3) If all parties reside in the same justice district, a civil action may be brought only in the justice court for that justice district.

(4) Motions for change of venue in justice courts are subject to the same laws governing change of venue in circuit court. [Amended by 1999 c.605 §2]

51.110 Records and files of a justice court. The records and files of a justice court are the docket and all papers and process filed in or returned to such court, concerning or belonging to any proceeding authorized to be had or taken therein, or before the justice of the peace who holds such court.

51.120 Justice court docket. (1) The docket of a justice of the peace is a record in which the justice of the peace must enter:

(a) The title of every action or proceeding commenced in the court of the justice of the peace or before the justice of the peace, with the names of the parties thereto and the time of the commencement thereof.

(b) The date of making or filing any pleading.

(c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

(d) The time when the parties or either of them appears, or their failure to do so.

(e) Every postponement of a trial or proceeding, and upon whose application, and to what time.

(f) The demand for a jury, if any, and by whom made; the order for a jury, and the time appointed for trial.

(g) The return of an order for a jury, the names of the persons impaneled and sworn as a jury, and the names of all witnesses sworn, and at whose request.

(h) The verdict of the jury, and when given; and if the jury disagree and are discharged without giving a verdict, a statement of such disagreement and discharge.

(i) The judgment of the court, and when given.

(j) The date on which any judgment is docketed in the docket.

(k) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

(L) Satisfaction of the judgment or any part thereof.

(m) A memorandum of all orders relating to security release.

(n) All other matters which may be material or specially required by any statute.

(2) The docket of a justice court may be maintained in electronic form. [Amended by 1999 c.788 §43; 1999 c.1051 §244]

51.130 Disposition of docket and files; docket and files are public writings. The docket and files of a justice court are to be safely and securely kept by the justice of the peace, and by the justice of the peace forthwith delivered to a successor in office. When any justice court is abolished, the docket and files of that court shall be turned over to the clerk of the circuit court for the county in which the justice court was located. Such docket and files are public writings. [Amended by 1995 c.658 §56]

51.140 Office, courtroom and clerical assistance; books, office equipment and supplies. The county court or board of county commissioners of the county in which the justice of the peace has been elected or appointed:

(1) May provide for the office of the justice of the peace the office and courtroom and clerical assistance necessary to enable the justice of the peace to effectuate the prompt, efficient and dignified administration of justice.

(2) Shall provide for the office of the justice of the peace:

(a) The books, records, forms, papers, stationery, postage and office equipment and supplies necessary in the proper keeping of the records and files of the judicial office and the transaction of the business thereof.

(b) The latest edition of the Oregon Revised Statutes and all official materials published from time to time to supplement such edition. [Amended by 1955 c.448 §1; 1957 c.180 §1]

JUSTICES OF THE PEACE

51.210 Each district to elect one justice. Each justice of the peace district shall elect one justice of the peace, who shall hold office for six years and until a successor is elected and qualified.

51.220 [Amended by 1961 c.724 §25; 1965 c.510 §21; repealed by 1997 c.487 §2 and 1997 c.801 §106]

51.230 At what election justice to be elected. The election at which a justice of the peace shall be elected shall be the general election or, if applicable, the election specified in ORS 249.088 next preceding the expiration of the term of the incumbent of the office. [Amended by 1991 c.719 §3]

51.240 Qualifications for office; principal office. (1) A person shall not be eligible to the office of justice of the peace unless the person is a citizen of the
United States
and a resident of this state.

(2) Each justice of the peace shall be a resident of or have a principal office in the justice of the peace district in which the justice court is located. For purposes of this subsection, a principal office shall be the primary location from which a person conducts the persons business or profession.

(3) The residence within this state required by subsection (1) of this section shall have been maintained for at least three years, and the residence or principal office required by subsection (2) of this section shall have been maintained for at least one year, immediately prior to appointment or becoming a candidate for election to the office of justice of the peace. [1991 c.458 §10; 1993 c.493 §88]

51.245 Continuing education. (1) Each justice of the peace who is not a member of the Oregon State Bar shall attend or participate in a minimum of 30 hours of educational programs every two calendar years. The programs shall be those conducted and supervised or approved by the Chief Justice of the Supreme Court or designee.

(2) Each justice of the peace who is not a member of the Oregon State Bar shall submit a written annual report of the hours of educational programs referred to in subsection (1) of this section that are attended or participated in by the justice during each calendar year to the Oregon Justices of the Peace Association and shall submit a copy of that report to the governing body of the county in which the justice has been elected or appointed. The report and copy shall be submitted not later than March 1 of the year following the calendar year for which the report is applicable. [1989 c.1005 §1; 1993 c.742 §39]

51.250 Time when term begins; filing certificate of election, oath of office and undertaking. The term of office of a justice of the peace shall commence on the first Monday in January next following election. Before entering upon the duties of office, the person elected thereto shall qualify by filing with the county clerk of the county wherein the person is elected:

(1) The certificate of election of the person.

(2) An oath of office, by the person subscribed, to the effect that the person will support the Constitution of the
United States
and the Constitution of Oregon and will faithfully and honestly perform the duties of the office.

(3) Also an official undertaking, duly approved by the county court or board of county commissioners in the penal sum of $2,500; provided, that the official undertaking of a justice of the peace in any district in which is located the county seat, or any part thereof, shall be in such greater penal sum, not exceeding $10,000, as the court or board shall designate. [Amended by 1987 c.158 §7]

51.260 Filling vacancy; temporary appointment; appointment during justices vacation. (1) If a vacancy occurs in the office of justice of the peace, the Governor immediately shall appoint some person possessing the qualifications for election to that office to fill the vacancy until the next general election and until such appointees successor is elected and qualified. The person appointed to fill the vacancy shall qualify in the same manner as a person elected to the office.

(2) In the event of a temporary absence or other incapacity of a justice of the peace, the county court, if it deems it in the public interest, may appoint a sitting justice of the peace from any county justice of the peace district within the State of Oregon, or may appoint a person possessing the qualifications for election as justice of the peace, to serve as justice of the peace pro tempore during the period of absence or incapacity. An appointment under this subsection may not be for a period exceeding one year.

(3) In the event of a temporary absence of a justice of the peace for a period of more than 60 consecutive days, or in the event of inability for a like period to act by reason of illness or other cause, the Governor, if the Governor deems it necessary in the public interest that a person be appointed to fill such temporary vacancy, shall appoint some person possessing the qualifications for election to such office to fill the temporary vacancy.

(4) The person appointed by the county court or Governor pursuant to subsection (2) or (3) of this section immediately shall qualify in the same manner as a person elected to the office, and thereupon shall perform the duties of justice of the peace for the district during the temporary absence or inability. During the temporary tenure, the person shall receive the salary that the absent justice of the peace otherwise would have received during the period. When any such appointee has qualified and entered upon the duties of office, the appointment thereto shall not be revoked or rescinded during the actual trial or hearing of any action or proceeding before the appointee; but the temporary appointment may be terminated at any other time by written notice to that effect given by the appointing authority and filed with the county clerk of the county.

(5) Every justice of the peace is entitled to two weeks paid vacation every year and during such absence the county court may appoint a justice of the peace pro tempore pursuant to the provisions of subsections (2) and (4) of this section. [Amended by 1961 c.724 §26; 1995 c.329 §1; 1995 c.658 §58]

51.270 Form of justices undertaking. The official undertaking of a justice of the peace shall be in substantially the following form:

______________________________________________________________________________

Whereas A B has been duly elected justice of the peace in and for the District of ______, in the County of ______, at an election held on the ___ day of ______, 2__, we, C D and E F, hereby undertake that if A B shall not faithfully pay over according to law all moneys that shall come into the hands of A B by virtue of such office, then we, or either of us, will pay to the State of Oregon the sum of $___.

C D.

E F.

______________________________________________________________________________

51.280 Qualifications of sureties; filing justification. The sureties in the undertaking provided for in ORS 51.250 shall have the qualifications of bail and shall be residents of the county, and their justification must be filed with the undertaking.

51.290 [Repealed by 1953 c.306 §18]

51.300 Temporary service by circuit court judge or other justice of the peace. A judge of the circuit court for a county, or any justice of the peace for a justice court district located within the county, may exercise the powers and duties of justice of the peace of any justice court in the county:

(1) At the request of the justice of the peace of the justice court;

(2) In the event of a vacancy in the office of the justice of the peace, until the vacancy is filled as provided by law; or

(3) In the event of the absence, incapacity or disqualification of the justice of the peace, during the period of such absence, incapacity or disqualification. [1965 c.377 §2; 1979 c.69 §1; 1999 c.605 §3]

FEES AND FINES

51.310 Schedule of fees; payment of fees to county treasurer. (1) Except as provided in ORS 105.130, the justice of the peace shall collect, in advance except in criminal cases, and issue receipts for, the following fees:

(a) For the first appearance of the plaintiff, $30.

(b) For the first appearance of the defendant, $22.50.

(c) In the small claims department, for a plaintiff filing a claim, $22.50; and for a defendant requesting a hearing, $15.

(d) For transcript of judgment, $6.

(e) For transcript of judgment from the small claims department, $5.

(f) For certified copy of judgment, $3.50.

(g) For issuing writs of execution or writs of garnishment, $5 for each writ.

(h) For taking an affidavit of a private party, $1.

(i) For taking depositions, for each folio, 70 cents.

(j) For supplying to private parties copies of records and files, the same fees as provided or established for the county clerk under ORS 205.320.

(k) For each official certificate, $1.

(L) For taking and certifying for a private party an acknowledgment of proof of any instrument, $3.

(m) Costs in criminal cases, where there has been a conviction, or upon forfeiture of security, $5.

(2) Not later than the last day of the month immediately following the month in which fees set forth in subsection (1) of this section are collected, the justice of the peace shall pay all such fees, other than those for performing marriage ceremonies, over to the county treasurer of the county wherein the justice of the peace was elected or appointed, for crediting to the general fund of the county, and shall take the receipt of the treasurer therefor. [Amended by 1965 c.619 §25; 1979 c.447 §2; 1987 c.829 §1; 1989 c.583 §10; 1991 c.458 §2; 1997 c.801 §132; 1999 c.1051 §245; 2003 c.687 §1]

51.340 Monthly report of fines collected. Justices of the peace in each county shall report to the county treasurer once in each month the amount of all fines collected by them, from whom collected, and what the fine was for, and at the same time pay to the county treasurer in money the full amount of the fines collected. If the justices of the peace have collected no fines, they shall report that fact to the county treasurer.

51.350 [Repealed by 1983 c.77 §1 and 1983 c.310 §21]

51.360 [Repealed by 1983 c.77 §1 and 1983 c.310 §21]

51.410 [Repealed by 1965 c.624 §12]

CONSTABLES

51.440 Appointment of constables; term; removal. (1) The county court or board of county commissioners may appoint a constable for any justice of the peace district in the county.

(2) An appointed constable shall hold office for a term of not more than four years to be set by the county court or board of county commissioners.

(3) An appointed constable may be removed for cause by order of the county court or board of county commissioners.

(4) An order of appointment or removal under this section shall not take effect until filed with the county clerk. [Amended by 1965 c.624 §1; 1971 c.136 §1; 1995 c.658 §59]

51.450 Qualifications for office. A person shall not be eligible to the office of constable of a justice of the peace district unless the person is an elector registered in the county in which the court is located. The county court or county commissioner may designate the constable as the constable for one or more justice of the peace districts within the county. [Amended by 1965 c.624 §3; 1983 c.83 §3; 1995 c.658 §60]

51.460 Oath and undertaking; amount of undertaking. Before entering upon the duties of the office of constable, the person selected shall qualify by filing with the county clerk an oath of office subscribed and to the same effect as required of a justice of the peace, and also an official undertaking, duly approved as in the case of a justice of the peace, in the penal sum of $2,500; provided, that the official undertaking of a constable of any justice of the peace district in which is located the county seat, or any part thereof, shall be in such greater penal sum, not exceeding $10,000, as the county court or board of county commissioners shall designate. [Amended by 1965 c.624 §4; 1995 c.658 §61]

51.470 Form of undertaking. The official undertaking of a constable shall be in substantially the following form:

______________________________________________________________________________

Whereas A B has been duly selected constable of the District of ______, in the County of ______, we, C D and E F, hereby undertake that if A B does not faithfully execute and return all process to A B directed and delivered, and pay over according to law all moneys that shall come into the hands of A B by virtue of office, then we, or either of us, will pay to the State of Oregon the sum of $___.

C D.

E F.

______________________________________________________________________________

[Amended by 1965 c.624 §5; 1995 c.658 §62]

51.480 Qualifications of sureties. The sureties in the undertaking provided for in ORS 51.460 shall have the qualifications of bail and shall be residents of the county; and their justification must be filed with the undertaking.

51.490 Filling vacancies; qualifying for office. If a vacancy occurs in any office of constable, the county court or board of county commissioners may appoint some person possessing the qualifications prescribed by ORS 51.450 to fill the vacancy until the expiration of the term. The person so appointed to fill the vacancy shall qualify in the manner and form prescribed by ORS 51.460. [Amended by 1965 c.624 §6]

51.500 Deputies; appointment; revocation; oath of office; authority and powers; compensation. With the approval of the county court or board of county commissioners, a constable may have one or more deputies, who shall be appointed by the constable in writing. Each such appointment shall be filed with the county clerk of the county, and shall be revocable at any time by the constable, by a writing signed by the constable and filed with the clerk; and, upon the filing, the term of the deputy or deputies therein named shall cease. Every person appointed deputy shall, before entering upon the duties of the office, take and file with the county clerk an oath of office of like effect to that taken and filed by the constable. Each deputy shall have authority and power to perform any duty or act that the appointing constable has the authority and power to perform, and the constable shall be responsible on the official bond of the constable for any act or omission of any deputy. Each deputy shall receive monthly from the county such salary as may be fixed by order of the county court or board of county commissioners. The salary shall be payable in the same manner as the salaries of county officers are paid, and shall be in full compensation for all official duties and services performed and rendered by the deputy; and no other compensation, commissions or fees whatever shall be allowed to, or received or retained by the deputy. [Amended by 1965 c.624 §7]

51.520 [Repealed by 1953 c.306 §18]

51.530 [Amended by 1965 c.624 §8; repealed by 1973 c.393 §4]

51.540 Civil fees collected in advance; payment to county treasurer. The constable shall collect in advance in civil cases for each service performed in the execution of official duties the fees fixed by law to be charged for the same or a similar service by the sheriff of the county wherein such constable has been selected. The constable shall, not later than the 15th day of the month following the month in which such fees are collected, pay them over to the county treasurer of the county wherein the constable has been selected, for crediting to the general fund of the county, and take the receipt of the treasurer for them. [Amended by 1965 c.624 §9]

51.550 Office; clerical assistance; books, office equipment and supplies. (1) The constable of a justice of the peace district shall have office in and with that of the justice of the peace, without charge.

(2) The county court or board of county commissioners of the county wherein a constable has been selected shall provide the constable with such office space and clerical assistance as shall be necessary to enable the constable promptly and efficiently to perform the duties of office, and also with such books, records, forms, papers, stationery, postage and office equipment and supplies as may be necessary in the proper transaction of the business of such office. [Amended by 1965 c.624 §10]

51.610 [Amended by 1965 c.134 §1; 1965 c.624 §11; repealed by 1971 c.136 §3]

51.620 [Repealed by 1971 c.136 §3]

51.630 [Amended by 1959 c.621 §1; repealed by 1971 c.136 §3]

51.640 [Amended by 1965 c.613 §26; repealed by 1971 c.136 §3]

51.650 [Repealed by 1953 c.306 §18]

51.660 [Repealed by 1965 c.510 §24]

51.670 [Amended by 1965 c.510 §22; repealed by 1965 c.624 §12]

51.680 [Repealed by 1953 c.306 §18]

51.690 [Repealed by 1953 c.306 §18]

51.700 [1965 c.624 §2; repealed by 1971 c.136 §3]

_______________



Chapter 52

Chapter 52 Â Civil Actions

2007 EDITION

CIVIL ACTIONS

JUSTICE COURTS

GENERAL PROVISIONS

52.010Â Â Â Â Â Â  Actions commenced and prosecuted, and judgments enforced, as in circuit court; prevailing party entitled to disbursements

52.020Â Â Â Â Â Â  Mode of proceeding and rules of evidence

52.030Â Â Â Â Â Â  Court rules and procedures

52.035Â Â Â Â Â Â  Dismissal of civil cases for want of prosecution

52.040Â Â Â Â Â Â  Contempt in justice court

52.060Â Â Â Â Â Â  Persons entitled to act as attorneys in justice court

SUMMONS

52.110Â Â Â Â Â Â  Service; form, contents and requisites of summons

52.120Â Â Â Â Â Â  Persons authorized to serve summons; compensation; manner of service

52.130Â Â Â Â Â Â  Appointment of persons to serve process or order

52.170Â Â Â Â Â Â  Security for disbursements

52.180Â Â Â Â Â Â  Form of undertaking; qualifications and justification of sureties; deposit in lieu of undertaking

ATTACHMENT

52.210Â Â Â Â Â Â  Plaintiff entitled to attachment as in circuit court

52.220Â Â Â Â Â Â  Attachment proceedings conducted as in circuit court

52.250Â Â Â Â Â Â  Attachment of real property prohibited

PLEADINGS

52.310Â Â Â Â Â Â  Pleadings governed by rules applicable to pleadings in circuit court

52.320Â Â Â Â Â Â  Counterclaim exceeding jurisdiction; transfer to circuit court; time allowed plaintiff to plead; costs; effect of failure to tender costs

TRIAL FEES

52.410Â Â Â Â Â Â  Trial fee

52.420Â Â Â Â Â Â  Trial fee payable in advance; effect of failure to pay; recovery of fee as disbursement

52.430Â Â Â Â Â Â  State or county exempted from prepaying trial fee; recovery of trial fee

52.440Â Â Â Â Â Â  Accounting for and disposition of trial fee

TRIAL AND JUDGMENT

52.510Â Â Â Â Â Â  Postponement of trial

52.520Â Â Â Â Â Â  Depositions of witnesses as condition to postponement

52.530Â Â Â Â Â Â  Change of place of trial

52.540Â Â Â Â Â Â  Payment of disbursements for change of venue; subpoenaed witnesses

52.550Â Â Â Â Â Â  When change of venue deemed complete

52.560Â Â Â Â Â Â  Jurisdiction to cease when title to real property in question; further proceedings in circuit court

52.570Â Â Â Â Â Â  Right to jury trial

52.580Â Â Â Â Â Â  Judgment

52.590Â Â Â Â Â Â  Judgment may not determine or affect title to real property

ENFORCEMENT AND SETOFF OF JUDGMENTS; EXECUTIONS

52.600Â Â Â Â Â Â  Enforcement of justice court judgments generally

52.610Â Â Â Â Â Â  Enforcement of judgment given by other justice

52.620Â Â Â Â Â Â  Filing transcript of judgment in another county; issuance of execution

52.635Â Â Â Â Â Â  Liens based on justice court judgment

52.640Â Â Â Â Â Â  Setoff of judgment; application and notice

52.650Â Â Â Â Â Â  Right of appeal precludes setoff; procedure to set off judgment of another court

52.660Â Â Â Â Â Â  Enforcement of setoff judgment stayed

52.670Â Â Â Â Â Â  Setoff of mutual judgments

52.680Â Â Â Â Â Â  Setoff of judgments in different amounts; disallowance of setoff

52.700Â Â Â Â Â Â  Return on execution; to whom directed; duty of officer to execute writ

52.710Â Â Â Â Â Â  Renewal of execution; indorsement and entry of renewal

GENERAL PROVISIONS

Â Â Â Â Â  52.010 Actions commenced and prosecuted, and judgments enforced, as in circuit court; prevailing party entitled to disbursements. (1) Actions at law in justice courts shall be commenced and prosecuted to final determination and judgment enforced therein, in the manner provided for similar actions in the circuit courts, except as in this chapter otherwise provided.

Â Â Â Â Â  (2) All disbursements shall in all cases be allowed the prevailing party.

Â Â Â Â Â  52.020 Mode of proceeding and rules of evidence. The mode of proceeding and the rules of evidence are the same in a justice court as in a like action or proceeding in the circuit courts, except where otherwise specially provided.

Â Â Â Â Â  52.030 Court rules and procedures. The rules in justice courts governing mistakes in pleadings and amendments thereof, vacating defaults and judgments for mistake, inadvertence, surprise or excusable neglect, the formation of issues of both law and fact, the postponing of trials for cause shown, the mode of trial, the formation of the jury, the conduct and manner of trial by jury or by the justice without a jury, the procedure regarding the verdict and judgment and the enforcement thereof by execution shall be as prescribed for civil actions in the circuit courts, except as otherwise provided.

Â Â Â Â Â  52.035 Dismissal of civil cases for want of prosecution. The justice of the peace of every justice court shall mail a notice to each of the attorneys of record, or, to the plaintiff where there is no licensed attorney representing the plaintiff, in every pending civil action, suit or proceeding in their respective courts in which no proceedings have been had or papers filed for a period of more than one year. The notice shall state that each such case will be dismissed by the court for want of prosecution 60 days from the date of mailing the notice, unless, on or before the expiration of the 60 days, application, either oral or written, be made to the court and good cause shown why it should be continued as a pending case. If such application is not made or good cause is not shown, the court shall dismiss each such case. Nothing contained herein shall be construed to prevent the dismissing at any time, for want of prosecution, of any suit, action or proceeding upon motion of any party thereto. [1953 c.360 Â§1]

Â Â Â Â Â  52.040 Contempt in justice court. ORS 33.015 to 33.155, defining acts that constitute contempt and the proceedings for imposing sanctions for contempt, apply to justice courts. [Amended by 1991 c.724 Â§20; 1999 c.605 Â§4; 2005 c.22 Â§34]

Â Â Â Â Â  52.050 [Repealed by 1999 c.605 Â§8]

Â Â Â Â Â  52.060 Persons entitled to act as attorneys in justice court. Any person may act as attorney for another in a justice court, except a person or officer serving any process in the action or proceeding, other than a subpoena.

SUMMONS

Â Â Â Â Â  52.110 Service; form, contents and requisites of summons. (1) At any time after the action is commenced by the filing of a complaint with the justice of the peace, the plaintiff may cause a summons to be served on the defendant. It shall be subscribed by the plaintiff or plaintiffÂs attorney or the justice of the peace. It shall specify the name of the court in which the complaint is filed and shall contain the title of the cause specifying the names of the parties to the action, plaintiff and defendant. It shall be directed to the defendant and shall require the defendant to appear and defend within the time required by ORCP 7 C(2) or, in case of failure to so appear and defend, the plaintiff will take judgment against the defendant for the money, property or other relief demanded in the complaint, with costs and disbursements of the action.

Â Â Â Â Â  (2) A summons shall contain a notice printed in type size equal to at least 8-point type which may be substantially in the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS

CAREFULLY!

Â Â Â Â Â  You must ÂappearÂ in this case or the other side will win automatically. To ÂappearÂ you must file with the court a legal paper called a ÂmotionÂ or Âanswer.Â The ÂmotionÂ or ÂanswerÂ must be given to the justice of the peace within 30 days along with the required filing fee. It must be in proper form and have proof of service on the plaintiffÂs attorney or, if the plaintiff does not have an attorney, proof of service on the plaintiff.

Â Â Â Â Â  If you have questions, you should see an attorney immediately.

______________________________________________________________________________

[Amended by 1983 c.673 Â§10]

Â Â Â Â Â  52.120 Persons authorized to serve summons; compensation; manner of service. (1) The summons in an action in a justice court shall be served by a person authorized to serve summons, who shall be compensated for service of the summons, as provided for the service of summons in civil action in a circuit court.

Â Â Â Â Â  (2) The summons shall be served in the manner provided for the service of summons in a civil action in a circuit court. The summons shall be returned to the justice by whom it was issued by the person serving it, with proof of service or that the defendant cannot be found. [Amended by 1953 c.749 Â§4; 1973 c.827 Â§10; 1977 c.877 Â§11; 1979 c.284 Â§84]

Â Â Â Â Â  52.130 Appointment of persons to serve process or order. Whenever it appears to the justice that any process or order authorized to be issued or made will not be served for want of an officer, the justice may appoint any other person authorized by ORS 52.120, to serve it. Such an appointment may be made by an indorsement on the process or order, in substantially the following form and signed by the justice with the name of the office of the justice:

______________________________________________________________________________

I hereby appoint A B to serve the within process or order.

______________________________________________________________________________

[Amended by 1977 c.877 Â§12; 1979 c.284 Â§85; 1995 c.79 Â§13]

Â Â Â Â Â  52.140 [Amended by 1953 c.479 Â§4; 1977 c.877 Â§13; repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.150 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.160 [Repealed by 1979 c.284 Â§199]

Â Â Â Â Â  52.170 Security for disbursements. If the plaintiff is a nonresident of this state, the justice may require the plaintiff to give an undertaking with one or more sureties, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, for the disbursements of the action before issuing the summons; and if at any time before the commencement of the trial the defendant applies therefor, the justice must require such plaintiff to give the undertaking or irrevocable letter of credit. If the plaintiff is a resident of this state, the justice may, in the discretion of the justice, upon a like application on the part of the defendant, require the plaintiff to give such undertaking or irrevocable letter of credit. However, if the plaintiff is a resident of
Oregon
and makes the affidavit that the plaintiff is unable to furnish the undertaking or irrevocable letter of credit as required by this section, the giving of such undertaking or irrevocable letter of credit shall be waived. [Amended by 1991 c.331 Â§14; 1997 c.631 Â§374]

Â Â Â Â Â  52.180 Form of undertaking; qualifications and justification of sureties; deposit in lieu of undertaking. (1) The undertaking may be substantially in the following form:

______________________________________________________________________________

ÂI, A B,Â or ÂWe, A B and C D, undertake to pay E F, the defendant in this action, all disbursements that may be adjudged to E F in this action.Â

______________________________________________________________________________

Â Â Â Â Â  (2) The sureties must possess the qualifications of bail upon arrest, and, if required by the defendant, must justify in a sum not less than $50. A deposit with the justice of such sum as the justice may deem sufficient shall be equivalent to giving the required undertaking. If the undertaking or deposit in lieu thereof is not given or made by the time the action is at issue and ready for trial on a question of fact, the justice must dismiss the action as for want of prosecution. [Amended by 1995 c.79 Â§14]

ATTACHMENT

Â Â Â Â Â  52.210 Plaintiff entitled to attachment as in circuit court. In a civil action in a justice court the plaintiff is entitled to the benefit of the provisional remedies of attachment and delivery of personal property claimed in the action, as in like cases in the circuit courts. All affidavits, orders and undertakings for these remedies are to be taken or made and filed with the justice, and the process is to be issued by and made returnable before the justice. A writ of attachment or an order for the delivery of personal property claimed in the action may be served and executed by any person authorized to serve a summons. [Amended by 1981 c.898 Â§41]

Â Â Â Â Â  52.220 Attachment proceedings conducted as in circuit court. The provisions for proceedings in the circuit courts on attachment and delivery of personal property shall govern in like cases in justice courts, except as otherwise provided. [Amended by 1981 c.898 Â§42]

Â Â Â Â Â  52.230 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  52.240 [Repealed by 1981 c.898 Â§53]

Â Â Â Â Â  52.250 Attachment of real property prohibited. Real property or any interest therein cannot be attached upon a writ of attachment in a civil action in a justice court.

Â Â Â Â Â  52.260 [Repealed by 1981 c.898 Â§53]

PLEADINGS

Â Â Â Â Â  52.310 Pleadings governed by rules applicable to pleadings in circuit court. The pleadings in actions in justice courts, the forms thereof and the rules by which the sufficiency of the pleadings are to be determined, shall be those prescribed for civil actions in the circuit courts.

Â Â Â Â Â  52.320 Counterclaim exceeding jurisdiction; transfer to circuit court; time allowed plaintiff to plead; costs; effect of failure to tender costs. In all actions instituted in a justice court a defendant shall have the right to plead a counterclaim in excess of the jurisdiction of the court, whereupon the justice of the peace shall, within 10 days following the filing of the answer, file with the clerk of the circuit court for the county in which the justice court is located, a transcript of the cause containing a copy of all the material entries in the justiceÂs docket, together with all the original papers relating to the cause. Upon the filing of the transcript with the clerk of the circuit court, the justice of the peace shall proceed no further in the cause, but the cause shall thenceforth be considered as transferred to the circuit court and be deemed pending and for trial therein as if originally commenced in the court. The circuit court shall have jurisdiction of the cause and shall proceed to hear, determine and try the same. In the event of the justiceÂs failure to file the transcript in the circuit court within the time specified, the judge of the circuit court may make an order upon the justice to comply within a specified time with the provisions of this section. The plaintiff in the action shall have 10 days after the filing of the transcript in the circuit court in which to move against or reply to defendantÂs answer. All costs incurred in the transfer of the case, including the fee for filing the same in the circuit court, shall be borne by the defendant and must be tendered by the defendant to the justice of the peace at the time of filing with the justice the counterclaim, and the costs may be recovered by the defendant in the event the defendant prevails. On failure of the defendant to pay to the justice of the peace the required fee at the time of filing the counterclaim, or within two days thereafter, the justice of the peace shall disregard the counterclaim of the defendant and proceed to try the cause as though the counterclaim had never been filed. [Amended by 1979 c.284 Â§86]

TRIAL FEES

Â Â Â Â Â  52.410 Trial fee. (1) Parties to judicial proceedings in justice courts are required to contribute toward the expense of maintaining justice courts, or a particular action or proceeding therein, by the payment of a trial fee.

Â Â Â Â Â  (2) The trial fee in a justice court, for every trial by jury, is $17. [Amended by 1979 c.447 Â§3; 1997 c.801 Â§133]

Â Â Â Â Â  52.420 Trial fee payable in advance; effect of failure to pay; recovery of fee as disbursement. (1) The trial fee in a justice court shall be paid to the justice upon the demand for a jury, and unless so paid the demand shall be disregarded and the trial proceed as if no demand had been made.

Â Â Â Â Â  (2) If the party paying the fee prevails in the action or proceeding so as to be entitled to recover costs therein, the fee shall be allowed and taxed as a disbursement and collected from the adverse party. [Amended by 2005 c.22 Â§35]

Â Â Â Â Â  52.430 State or county exempted from prepaying trial fee; recovery of trial fee. When the state or any county is a party to a judicial proceeding in a justice court, the state or county need not pay the trial fee upon demanding a jury, and if the state or county is entitled to recover costs therein, the trial fee shall be allowed and taxed in the stateÂs or countyÂs favor as a disbursement, and collected from the adverse party as in ordinary cases. [Amended by 2005 c.22 Â§36]

Â Â Â Â Â  52.440 Accounting for and disposition of trial fee. In a justice court, the trial fee is paid to the justice. The justice shall keep an account of such fees, and by whom paid, and distribute the amount among the jury in the particular case, in partial payment of their legal fees.

TRIAL AND JUDGMENT

Â Â Â Â Â  52.510 Postponement of trial. When a cause is at issue upon a question of fact, the justice must, upon sufficient cause shown on the application of either party, postpone the trial for a period not exceeding 60 days.

Â Â Â Â Â  52.520 Depositions of witnesses as condition to postponement. An application for the postponement of the trial shall not be granted unless the party applying therefor, if required by the adverse party, consents to take the deposition of any witness of the adverse party then in attendance upon the court. If the consent is given, the justice shall take the deposition, and it may be read on the trial, subject to the same objection as if the witness were present and gave the testimony orally.

Â Â Â Â Â  52.530 Change of place of trial. (1) The justice shall change the place of trial, on motion of either party to the action, when it appears from a supporting affidavit of the party that:

Â Â Â Â Â  (a) The justice is a party to or directly interested in the event of the action, or connected by consanguinity or affinity within the third degree with the adverse party or those for whom the justice prosecutes or defends; or

Â Â Â Â Â  (b) The justice is so prejudiced against the party making the motion that the party cannot expect an impartial trial before the justice.

Â Â Â Â Â  (2) The justice may change the place of trial, on motion of either party to the action, when it appears from a supporting affidavit of the party that the convenience of parties and witnesses would be promoted by the change, and that the motion is not made for the purpose of delay.

Â Â Â Â Â  (3) The motion for change of place of trial cannot be made or allowed in any action until after the cause is at issue on a question of fact. The change shall be made to the nearest justice court in the county. If there is only one justice court in the county the change shall be made to the circuit court for the county in which the justice court is located. Neither party shall be entitled to more than one change in the place of trial, except for causes not in existence when the first change was allowed. When the place of trial has been changed, the justice shall forthwith transmit to the justice court or circuit court to whom the case is transferred a transcript of the proceedings had in the case with all the original papers filed thereon. All costs incurred in the transfer of such case, including the fee for filing the same in the court to which the case is transferred shall be borne by the party requesting the change and must be tendered by the party to the justice at the time of filing the motion for the change. Such costs may be recovered by such party in the event the party prevails in the trial of the action. On the failure of the party to tender or pay the required fee at the time the motion is filed the justice shall disregard the motion and proceed to try the action as though no motion had been filed. [Amended by 1959 c.159 Â§1; 1995 c.658 Â§63; 2005 c.22 Â§37]

Â Â Â Â Â  52.540 Payment of disbursements for change of venue; subpoenaed witnesses. (1) The disbursements of the change of venue shall be paid by the party applying therefor, and not taxed as a part of the costs in the case.

Â Â Â Â Â  (2) It shall not be necessary to issue new subpoenas to witnesses, but the witnesses shall appear before the justice before whom the cause has been transferred without the issue of any other notice than the allowance of the motion for the change of venue.

Â Â Â Â Â  52.550 When change of venue deemed complete. Upon the filing of the transcript and papers with the justice to whom the cause has been transferred, the change of venue shall be deemed complete, and thereafter the action shall proceed as though it had been commenced before such justice.

Â Â Â Â Â  52.560 Jurisdiction to cease when title to real property in question; further proceedings in circuit court. If it appears on the trial of any cause before a justice of the peace from the evidence of either party, or from the pleadings, that the title to real property is in question, which title is disputed by the other party, the justice shall immediately make an entry thereof in the docket of the justice and cease all further proceedings in the cause. The justice shall certify and return to the circuit court of the county a transcript of all the entries made in the docket of the justice relating to the case, together with all the process and other papers relating to the action, in the same manner and within the same time as upon an appeal. Thereupon the circuit court shall proceed in the cause to final judgment and execution in the same manner as if the action had been originally commenced therein, and disbursements shall abide the event of the action.

Â Â Â Â Â  52.570 Right to jury trial. When a cause is at issue upon a question of fact, if either party then demands a jury trial and deposits with the justice such trial fee as is required to be paid in advance by ORS 52.420 and 52.430, the issue must be tried by a jury and not the justice; but otherwise it must be tried by the justice.

Â Â Â Â Â  52.580 Judgment. When an issue of fact is tried by the justice, it is not necessary that there be any special statement of the facts found or law determined on the trial. It is sufficient for the justice to give judgment generally, as the law and evidence may require, for the plaintiff or the defendant, stating therein for what amount or what relief or to what effect the same is given.

Â Â Â Â Â  52.590 Judgment may not determine or affect title to real property. Although the title to real property may be controverted or questioned in an action in a justice court, the judgment in the action shall in no way affect or determine the title as between the parties, or otherwise.

ENFORCEMENT AND SETOFF OF JUDGMENTS; EXECUTIONS

Â Â Â Â Â  52.600 Enforcement of justice court judgments generally. (1) Upon the docketing of a judgment by a justice court, the judgment may be enforced by the justice court in the manner provided in this section.

Â Â Â Â Â  (2) Enforcement proceedings on a judgment docketed by a justice court may include:

Â Â Â Â Â  (a) Writ of execution proceedings for personal property under ORS 18.252 to 18.993.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (3) In addition to the enforcement proceedings specified in subsection (2) of this section, a docketed justice court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.993. A writ of execution on real property may be issued by a justice court only after the judgment has been transcribed or recorded in the manner provided by ORS 52.635.

Â Â Â Â Â  (4) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in justice courts.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, the provisions of this section apply to all judgments docketed by justice courts, including judgments imposed in violation proceedings and other criminal proceedings.

Â Â Â Â Â  (6) The provisions of this section and ORS 52.635 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law. [1999 c.788 Â§2; 2001 c.249 Â§74; 2003 c.576 Â§95]

Â Â Â Â Â  52.610 Enforcement of judgment given by other justice. A justice of the peace has authority and power to enforce a judgment given by the predecessor in office, or by a justice whose docket has been transferred to the justice of the peace, and to complete any unfinished business begun before such predecessor, or entered in such docket, as if the same had been given or begun before the justice of the peace.

Â Â Â Â Â  52.620 Filing transcript of judgment in another county; issuance of execution. The party entitled to the benefit of a judgment in a justice court may at any time have a certified transcript of the judgment and file it with any justice in any other county. Upon the filing of the transcript, the justice with whom it is filed must make an entry thereof in the docket of the justice, giving the title of the cause, the names of the parties and the substance of the judgment. Thereafter execution may issue to enforce the judgment, or any part thereof remaining unsatisfied, as if it had been given by the justice with whom the transcript is filed.

Â Â Â Â Â  52.630 [Amended by 1965 c.619 Â§27; 1971 c.621 Â§11; 1975 c.607 Â§13; 1979 c.833 Â§14; 1981 c.835 Â§4; 1983 c.696 Â§6; 1987 c.586 Â§20; 1995 c.273 Â§15; repealed by 1999 c.788 Â§3 (52.635 enacted in lieu of 52.630)]

Â Â Â Â Â  52.635 Liens based on justice court judgment. (1) After a judgment that includes a money award is docketed in a justice court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the justice court that rendered the judgment. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the certified copy of the judgment or the lien record abstract is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

Â Â Â Â Â  (2) In lieu of recording a certified copy of a judgment or a lien record abstract for a judgment under subsection (1) of this section, a judgment that includes a money award rendered by a justice court in a civil action may be transcribed to the circuit court for the county that contains the justice court that rendered the judgment. The judgment may be transcribed by the filing of a certified transcript of the judgment with the clerk of the circuit court. The transcript must contain a copy of all the docket entries made in the case and the judgment as rendered by the justice court, certified to be a true and correct transcript from the original entries by the justice court. Upon filing of the certified transcript, the clerk shall enter the transcribed judgment in the register of the circuit court and in the judgment lien record. The clerk shall note in the register that the transcribed judgment creates a judgment lien. A judgment in a criminal action may not be transcribed to circuit court under the provisions of this subsection.

Â Â Â Â Â  (3) A certified copy of a judgment docketed in a justice court, or a lien record abstract for the judgment, may be recorded in any County Clerk Lien Record. The judgment or lien record abstract may be recorded in a county other than the county that contains the justice court that rendered the judgment without transcribing the justice court judgment to the circuit court for the county that contains the justice court that rendered the judgment, or recording a certified copy of the judgment or a lien record abstract for the judgment in the County Clerk Lien Record for the county that contains the justice court. If the judgment has been transcribed to circuit court, or a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy of the judgment or lien record abstract for the judgment is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

Â Â Â Â Â  (4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be transcribed to circuit court or recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect.

Â Â Â Â Â  (5) The transcribing of a justice court judgment to circuit court under this section, or the recording of a certified copy of a justice court judgment or a lien record abstract under this section, does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the justice court.

Â Â Â Â Â  (6) The fee for filing a transcript with the clerk of the circuit court under subsection (2) of this section shall be as provided in ORS 21.325 (2). The fee for recording a certified copy of a justice court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

Â Â Â Â Â  (7) A justice court and circuit court may enter into an agreement to allow for electronic transcription of justice court judgments under this section. A justice court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section. [1999 c.788 Â§4 (enacted in lieu of 52.630); 2003 c.576 Â§96; 2003 c.737 Â§Â§80,81; 2007 c.339 Â§12]

Â Â Â Â Â  Note: Section 62 (1) and (2), chapter 788, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 62. (1) The repeal of ORS 52.630 by section 3 of this 1999 Act does not affect any judgment docketed in a circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act [October 23, 1999].

Â Â Â Â Â  (2) Any judgment rendered by a justice court before the effective date of this 1999 Act that was not docketed in the circuit court under the provisions of ORS 52.630 (1997 Edition) before the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act [52.635]. Any judgment rendered in a justice court on or after the effective date of this 1999 Act may become a lien on real property only in the manner provided by section 4 of this 1999 Act. [1999 c.788 Â§62(1),(2)]

Â Â Â Â Â  52.640 Setoff of judgment; application and notice. A party against whom a judgment is given in a justice court may, upon three daysÂ notice to the adverse party, apply to the justice of the court to have another judgment given in a justice court, between the same parties and against the adverse party, set off against the first mentioned judgment.

Â Â Â Â Â  52.650 Right of appeal precludes setoff; procedure to set off judgment of another court. A judgment proposed as a setoff under ORS 52.640 must be final and no longer subject to appeal. If the judgment was given in another court than the one where the application is made, the party proposing the setoff must produce the transcript of the judgment, certified by the proper justice, which certificate shall also state how much of the judgment remains unsatisfied and that the transcript is given for the purpose of being a setoff against the judgment to which it is proposed as a setoff. [Amended by 2003 c.14 Â§23]

Â Â Â Â Â  52.660 Enforcement of setoff judgment stayed. The justice making the transcript and certificate shall make an entry thereof in the docket of the justice and thereafter all proceedings to enforce the judgment shall be stayed, unless the transcript is returned with the certificate of the proper justice indorsed thereon, to the effect that it has not been allowed to be set off.

Â Â Â Â Â  52.670 Setoff of mutual judgments. If upon the hearing of the application the justice finds that the judgments are mutual, the justice shall give judgment allowing the proposed setoff.

Â Â Â Â Â  52.680 Setoff of judgments in different amounts; disallowance of setoff. If there is any difference in the amount of the two judgments, judgment for the difference must be given in favor of the party owning the larger judgment. If the justice refuses to allow the setoff, the justice shall so certify on the transcript and return it to the party.

Â Â Â Â Â  52.690 [Repealed by 1999 c.788 Â§5]

Â Â Â Â Â  52.700 Return on execution; to whom directed; duty of officer to execute writ. An execution issued by a justice must be made returnable within 30 days from the date thereof, and may be directed to the sheriff of the county, or any constable or marshal or police officer authorized to act as a constable therein, and must be executed by any one of such officers when delivered to the officer. [Amended by 1991 c.67 Â§8]

Â Â Â Â Â  52.710 Renewal of execution; indorsement and entry of renewal. At any time before the expiration of the return day of the execution, it may be renewed for another period of 30 days, at the request of the plaintiff, by an indorsement to that effect made thereon by the justice. The indorsement must be dated and, if any part of the execution has been satisfied, must state the amount then due thereon. An entry of the renewal must also be made in the docket of the justice.

_______________



Chapter 53

Chapter 53 Â Appeals in Civil Actions

2007 EDITION

APPEALS IN CIVIL ACTIONS

JUSTICE COURTS

53.005Â Â Â Â Â Â  Application of ORS 53.005 to 53.125

53.010Â Â Â Â Â Â  Appeal from justice courts

53.020Â Â Â Â Â Â  Court to which appeal lies; designation of parties

53.030Â Â Â Â Â Â  Manner of taking appeal; notice; undertaking for costs and disbursements

53.040Â Â Â Â Â Â  Requisites of undertaking for costs and disbursements and stay of proceedings

53.050Â Â Â Â Â Â  Stay of proceedings without undertaking

53.060Â Â Â Â Â Â  Allowance of appeal; recall of execution when stay granted

53.070Â Â Â Â Â Â  Qualification of sureties

53.080Â Â Â Â Â Â  Enforcement of judgment notwithstanding appeal and undertaking for stay of proceedings

53.090Â Â Â Â Â Â  Certified transcript to be filed; proceedings on appeal

53.100Â Â Â Â Â Â  Amendment of pleadings in appellate court

53.110Â Â Â Â Â Â  Dismissal of appeal; judgment on dismissal or after trial; judgment against sureties

53.120Â Â Â Â Â Â  Insufficiency of undertaking as ground for dismissal of appeal

53.125Â Â Â Â Â Â  Judgment or order of appellate court

53.130Â Â Â Â Â Â  Writ of review in civil cases

Â Â Â Â Â  53.005 Application of ORS 53.005 to 53.125. ORS 53.005 to 53.125 apply only to justice courts that have not become courts of record under ORS 51.025. Appeals of civil judgments in justice courts that have become courts of record under ORS 51.025 shall be as provided in ORS chapter 19 for appeals from judgments of circuit courts. [1999 c.682 Â§6]

Â Â Â Â Â  53.010 Appeal from justice courts. Any party to a judgment in a civil action in a justice court, other than a judgment by confession or for want of an answer, may appeal therefrom when the sum in controversy is not less than $30, or when the action is for the recovery of personal property of the value of not less than $30, exclusive of disbursements in either case, also when the action is for the recovery of the possession of real property under ORS 105.110. [Amended by 1977 c.365 Â§4; 1977 c.416 Â§4]

Â Â Â Â Â  53.020 Court to which appeal lies; designation of parties. An appeal is taken to the circuit court for the county wherein the judgment is given. The party appealing is known as the appellant and the adverse party as the respondent, but the title of the action is not thereby changed. [Amended by 1985 c.342 Â§8; 1995 c.658 Â§64]

Â Â Â Â Â  53.030 Manner of taking appeal; notice; undertaking for costs and disbursements. An appeal is taken by serving, within 30 days after rendition of judgment, a written notice thereof on the adverse party, or the attorney of the adverse party, and filing the original with the proof of service indorsed thereon with the justice, and by giving the undertaking for the costs and disbursements on the appeal, as provided in ORS 53.040. A written acknowledgment of service by the respondent or the attorney of the respondent, indorsed on the notice of appeal, shall be sufficient proof of service. When the notice of appeal has been served and filed, the appellate court shall have jurisdiction of the cause. [Amended by 1973 c.477 Â§1]

Â Â Â Â Â  53.040 Requisites of undertaking for costs and disbursements and stay of proceedings. The undertaking of the appellant must be given with one or more sureties, to the effect that the appellant will pay all costs and disbursements that may be awarded against the appellant on the appeal. The undertaking does not stay the proceedings unless the undertaking further provides that the appellant will satisfy any judgment that may be given against the appellant in the appellate court on the appeal. The undertaking must be filed with the justice within five days after the notice of appeal is given or filed. The justice may waive, reduce or limit the undertaking upon a showing of good cause, including indigency, and on such terms as shall be just and equitable. The justice or the appellate court may waive a failure to file the undertaking within the time required upon a showing of good cause for that failure. [Amended by 1983 c.673 Â§12]

Â Â Â Â Â  53.050 Stay of proceedings without undertaking. If the judgment appealed from is in favor of the appellant, the proceedings thereon are stayed by the notice of appeal and the undertaking for the costs of the appeal.

Â Â Â Â Â  53.060 Allowance of appeal; recall of execution when stay granted. When an appeal is taken, the justice must allow the same and make an entry thereof in the docket of the justice, stating whether the proceedings are thereby stayed or not. When the proceedings are stayed, if an execution has been issued to enforce judgment, the justice must recall the execution by written notice to the officer holding it. Thereupon it must be returned and all property taken thereon and not sold released. [Amended by 1981 c.898 Â§43]

Â Â Â Â Â  53.070 Qualification of sureties. All sureties on an undertaking on appeal must have the qualifications established by ORCP 82. Challenges to the qualifications of sureties may be made as provided by ORCP 82. [Amended by 1997 c.71 Â§17]

Â Â Â Â Â  53.080 Enforcement of judgment notwithstanding appeal and undertaking for stay of proceedings. When a judgment has been given for money in an action upon a contract to pay money, notwithstanding an appeal and undertaking for the stay of proceedings, the respondent may enforce the judgment, if within five days from the allowance of the appeal the respondent files with the justice an undertaking, with one or more sureties, to the effect that if the judgment is changed or modified on the appeal the respondent will make such restitution as the appellate court may direct. This undertaking must be taken by the justice on not less than two daysÂ notice to the other party.

Â Â Â Â Â  53.090 Certified transcript to be filed; proceedings on appeal. Within 30 days next following the allowance of the appeal, the appellant must cause to be filed with the clerk of the appellate court a transcript of the cause. The transcript must contain a copy of all the material entries in the justice docket relating to the cause or the appeal, and must have annexed thereto all the original papers relating to the cause or the appeal and filed with the justice. Upon the filing of the transcript with the clerk of the appellate court, the appeal is perfected. Thenceforth the action shall be deemed pending and for trial therein as if originally commenced in such court, and the court shall have jurisdiction of the cause and shall proceed to hear, determine and try it anew, disregarding any irregularity or imperfection in matters of form which may have occurred in the proceedings in the justice court. If the transcript and papers are not filed with the clerk of the appellate court within the time provided, the appellate court, or the judge thereof, may by order extend the time for filing the same upon such terms as the court or judge may deem just. However, such order shall be made within the time allowed to file the transcript. [Amended by 1985 c.342 Â§9]

Â Â Â Â Â  53.100 Amendment of pleadings in appellate court. The appellate court may, in furtherance of justice and upon such terms as may be just, allow the pleadings in the action to be amended so as not to change substantially the issue tried in the justice court or to introduce any new cause of action or defense.

Â Â Â Â Â  53.110 Dismissal of appeal; judgment on dismissal or after trial; judgment against sureties. The appellate court may dismiss an appeal from a justice court if it is not properly taken and perfected. When an appeal is dismissed the appellate court must give judgment as it was given in the court below, and against the appellant for the costs and disbursements of the appeal. When judgment is given in the appellate court against the appellant, either with or without the trial of the action, it must also be given against the sureties in the undertaking of the appellant, according to its nature and effect.

Â Â Â Â Â  53.120 Insufficiency of undertaking as ground for dismissal of appeal. An appeal cannot be dismissed on the motion of the respondent on account of the undertaking therefor being defective, if the appellant before the determination of the motion to dismiss will execute a sufficient undertaking and file it in the appellate court, upon such terms as may be deemed just.

Â Â Â Â Â  53.125 Judgment or order of appellate court. The appellate court may give a final judgment in the cause, to be enforced as a judgment of such court; or the appellate court may give such other judgment or order as may be proper, and direct that the cause be remitted to the court below for further proceedings in accordance with the decision of the appellate court. [1959 c.558 Â§47; 1981 c.178 Â§4]

Â Â Â Â Â  53.130 Writ of review in civil cases. No provision of ORS 53.005 to 53.125, in relation to appeals or the right of appeal in civil cases, shall be construed to prevent either party to a judgment given in a justice court from having it reviewed in the circuit court for errors in law appearing upon the face of the judgment or the proceedings connected therewith, as provided in ORS 34.010 to 34.100.

_______________



Chapter 54

Chapter 54 Â Juries

2007 EDITION

JURIES

JUSTICE COURTS

54.010Â Â Â Â Â Â  Trial jury defined

54.020Â Â Â Â Â Â  Jury not selected from jury list

54.030Â Â Â Â Â Â  Service and return of order; persons to be summoned

54.040Â Â Â Â Â Â  Insufficient number of jurors; summoning others; challenges

54.050Â Â Â Â Â Â  Qualifications of jurors

54.060Â Â Â Â Â Â  Making of jury lists

54.070Â Â Â Â Â Â  Number of names on list; certifying and filing list

54.090Â Â Â Â Â Â  Justice not in office or present when list was made must procure and file copy thereof

54.100Â Â Â Â Â Â  Drawing jury list; jury box; depositing ballots

54.110Â Â Â Â Â Â  Selection of jury from jury list

54.120Â Â Â Â Â Â  Manner of drawing jury panel; making and signing list of names for panel

54.130Â Â Â Â Â Â  Names drawn which are not entered on list of panel

54.140Â Â Â Â Â Â  Selection of jury by striking names from the panel

54.150Â Â Â Â Â Â  Order for jury selected from jury list; manner of summoning and forming jury; challenges

54.160Â Â Â Â Â Â  Punishment of jurors

Â Â Â Â Â  54.010 Trial jury defined. A trial jury is a body of persons, six in number in the justice courts, sworn to try and determine a question of fact and drawn according to the mode provided for in this chapter.

Â Â Â Â Â  54.020 Jury not selected from jury list. When a jury has been demanded by a party to an action in the justice court, and neither party requires that the jury be drawn from the jury list, the justice must make an order in writing, directed to the sheriff of the county, or to any constable of the district or to any marshal or police officer authorized to act as constable therein, commanding the sheriff, constable, marshal or police officer to summon six persons to serve as jurors in the action between the parties, naming the parties, at a time and place to be named in the order. The order shall require the jurors to appear before the justice forthwith, or at some future time to which the trial of the issue may be postponed. [Amended by 1991 c.67 Â§9]

Â Â Â Â Â  54.030 Service and return of order; persons to be summoned. The officer serving the order for a jury must do so impartially by selecting only such persons as the officer knows, or has good reason to believe, are qualified according to law to serve as jurors in the court to which they are summoned and in the particular action for which they are selected. The officer must serve the order, by giving notice to each person selected of the time and place the person is required to appear and for what purpose, and return the same, according to the direction therein, with the names of the persons summoned, verified by the certificate of the officer.

Â Â Â Â Â  54.040 Insufficient number of jurors; summoning others; challenges. If a sufficient number of jurors does not appear at the time and place required, or if any of those appearing are peremptorily challenged, or upon a challenge for cause are found disqualified, the justice must order the proper officer to summon a sufficient number of other qualified persons until the jury is complete. Each party is entitled to three peremptory challenges, and no more.

Â Â Â Â Â  54.050 Qualifications of jurors. A person competent to act as a juror in a justice court, in addition to the qualifications prescribed in ORS 10.030, must be an inhabitant of the district in which the court is being held at the time the person is summoned, and must have been an inhabitant of that district for three months next preceding such time. [Amended by 1983 c.673 Â§13]

Â Â Â Â Â  54.060 Making of jury lists. (1) The justice of the peace in each district shall, in January of each year, or in case of an omission or neglect so to do then as soon as possible thereafter, make a jury list for the district.

Â Â Â Â Â  (2) A preliminary jury list shall be made by selecting names of inhabitants of the district by lot from the latest jury list sources. The jury list sources are the elector registration list for the district, copies of the Department of Transportation records for the county referred to in ORS 802.260 (2) furnished to the justice at county expense by the clerk of court, as defined in ORS 10.010, for the county and any other source that the justice determines will furnish a fair cross section of the inhabitants of the district.

Â Â Â Â Â  (3) Jury list sources may not contain and the justice of the peace is not required to obtain information about individuals who are participants in the Address Confidentiality Program under ORS 192.820 to 192.868.

Â Â Â Â Â  (4) From the preliminary jury list the names of those persons known not to be qualified by law to serve as jurors shall be deleted. The remaining names shall constitute the jury list. The preliminary jury list and jury list may be made by means of electronic equipment. [Amended by 1983 c.673 Â§14; 1987 c.681 Â§4; 2007 c.542 Â§15]

Â Â Â Â Â  54.070 Number of names on list; certifying and filing list. The jury list shall:

Â Â Â Â Â  (1) Contain the names of at least 50 persons, if there are that number of persons in the district who are qualified as provided in ORS 54.050.

Â Â Â Â Â  (2) Contain the first name, the surname and the place of residence of each person named therein.

Â Â Â Â Â  (3) Be certified by the justice of the peace and placed on file in the office of the justice. [Amended by 1975 c.233 Â§1; 1983 c.673 Â§15]

Â Â Â Â Â  54.080 [Repealed by 1983 c.673 Â§26]

Â Â Â Â Â  54.090 Justice not in office or present when list was made must procure and file copy thereof. A justice of the peace not in office or attendance when a jury list is made must procure, and file in the office of the justice of the peace, a certified copy thereof.

Â Â Â Â Â  54.100 Drawing jury list; jury box; depositing ballots. Unless juries are drawn and selected from the jury list of the district by means of electronic equipment, the justice of the peace shall keep in the office of the justice a jury box. After the jury list is filed, the justice shall destroy all ballots remaining in the box and shall prepare and deposit in such box separate ballots, containing the name and place of residence of each person named in the list, and folded as nearly alike as practicable so that the name cannot be seen. [Amended by 1983 c.673 Â§16]

Â Â Â Â Â  54.110 Selection of jury from jury list. When a jury is demanded in a justice court, instead of being selected by the officers, as provided in ORS 54.020 to 54.040, the jury must be drawn and selected from the jury list of the district, if either party requires it.

Â Â Â Â Â  54.120 Manner of drawing jury panel; making and signing list of names for panel. When a jury is to be selected from the jury list of the district, the justice shall draw from the box in the presence of the parties, or select by means of electronic equipment, 12 ballots or names, or any greater number, if necessary, until the names of 12 persons, who are deemed able to attend at the time and place required, are obtained. The justice must make and sign a list of the 12 names thus drawn. [Amended by 1983 c.673 Â§17]

Â Â Â Â Â  54.130 Names drawn which are not entered on list of panel. If it appears to the justice that a person whose name is drawn is dead or resides out of the district, the ballot must be destroyed or the name deleted. If it appears to the justice, or the justice has good reason to believe, that a person whose name is drawn is temporarily absent from the district, or is unwell, or so engaged as to be unable to attend at the time and place required without great inconvenience, the ballot or name must be laid aside, without the name being entered on the list drawn, and returned to the box or restored to the list from which selected by means of electronic equipment when the drawing is completed. A person whose name is drawn is deemed able to attend within the meaning of ORS 54.120, and the name of the person is deemed to be entered on the list drawn, except as provided in this section. [Amended by 1983 c.673 Â§18]

Â Â Â Â Â  54.140 Selection of jury by striking names from the panel. When the drawing is completed, from the 12 names drawn the parties must select a jury by each striking from the list three names, alternately, commencing with the defendant. The remaining six must be summoned as jurors in the action.

Â Â Â Â Â  54.150 Order for jury selected from jury list; manner of summoning and forming jury; challenges. The names of the six jurors so selected must be inserted in the order to summon a jury, and thereafter the proceedings in the summoning and formation of the jury must be conducted in the manner provided in ORS 54.020 to 54.040; but neither party is entitled to a peremptory challenge as to any of the six jurors.

Â Â Â Â Â  54.160 Punishment of jurors. A person duly summoned to attend a justice court as a juror may be punished by the justice of the peace as provided for contempt of court if:

Â Â Â Â Â  (1) The person fails to attend the justice court as required or fails to give a valid excuse for not attending;

Â Â Â Â Â  (2) The person fails to give attention to matters before the jury;

Â Â Â Â Â  (3) The person leaves the court without permission while the court is in session; or

Â Â Â Â Â  (4) The person without valid excuse otherwise fails to complete required jury service. [Amended by 1999 c.605 Â§5]

_______________



Chapter 55

Chapter 55 Â Small Claims

2007 EDITION

SMALL CLAIMS

JUSTICE COURTS

55.011Â Â Â Â Â Â  Small claims department; jurisdiction

55.020Â Â Â Â Â Â  Commencement of action

55.030Â Â Â Â Â Â  Contents of claim

55.040Â Â Â Â Â Â  Verification and prosecution of claim

55.045Â Â Â Â Â Â  Notice of claim; content; service

55.055Â Â Â Â Â Â  Explanation to plaintiff of how notice may be served

55.065Â Â Â Â Â Â  Admission or denial of claim; request for jury trial

55.075Â Â Â Â Â Â  Time and place of hearing; procedure if right to jury trial asserted; fees

55.077Â Â Â Â Â Â  Additional time for appearances; default and dismissal

55.080Â Â Â Â Â Â  Formal pleadings unnecessary; issuance of attachment, garnishment or execution; costs of execution taxable

55.090Â Â Â Â Â Â  Right of attorneys or persons not a party to appear; witnesses; disposition of controversy; appearance by attorney not required for certain parties

55.095Â Â Â Â Â Â  Counterclaim; procedure; fee; transfer of jurisdiction

55.100Â Â Â Â Â Â  Payment of judgment

55.110Â Â Â Â Â Â  Conclusiveness of judgment; appeal; costs and fees on appeal

55.120Â Â Â Â Â Â  Form of appeal; bond; proceedings in circuit court; no further appeal

55.130Â Â Â Â Â Â  Enforcement of judgment when no appeal is taken; fees

55.140Â Â Â Â Â Â  Separate docket for small claims department

Â Â Â Â Â  55.010 [Amended by 1955 c.44 Â§1; 1959 c.326 Â§2; repealed by 1963 c.404 Â§1 (55.011 enacted in lieu of 55.010)]

Â Â Â Â Â  55.011 Small claims department; jurisdiction. (1) Except as provided in subsection (8) of this section, in each justice court created under any law of this state there shall be a small claims department.

Â Â Â Â Â  (2) Except as provided in this section, all actions for the recovery of money, damages, specific personal property, or any penalty or forfeiture must be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $750.

Â Â Â Â Â  (3) Except as provided in this section and ORS 46.455 (2)(c), an action for the recovery of money, damages, specific personal property, or any penalty or forfeiture may be commenced and prosecuted in the small claims department if the amount or value claimed in the action does not exceed $7,500.

Â Â Â Â Â  (4) Class actions may not be commenced and prosecuted in the small claims department.

Â Â Â Â Â  (5) Actions providing for statutory attorney fees in which the amount or value claimed does not exceed $750 may be commenced and prosecuted in the small claims department or may be commenced and prosecuted in the regular department of the justice court. This subsection does not apply to an action based on contract for which attorney fees are authorized under ORS 20.082.

Â Â Â Â Â  (6) Jurisdiction of the person of the defendant in an action commenced in the small claims department shall be deemed acquired as of the time of service of the notice and claim.

Â Â Â Â Â  (7) Except as provided in ORS 55.065 (2)(c), the provisions of ORS 55.020 to 55.140 shall apply with regard to proceedings in the small claims department of any justice court.

Â Â Â Â Â  (8) If a justice court is located in the same city as a circuit court, the justice court need not have a small claims department if the justice court and the circuit court enter into an intergovernmental agreement that provides that only the circuit court will operate a small claims department. If an intergovernmental agreement is entered into under this subsection, the agreement must establish appropriate procedures for referring small claims cases to the circuit court. [1963 c.404 Â§2 (enacted in lieu of 55.010); 1965 c.569 Â§2; 1973 c.625 Â§3; 1973 c.812 Â§7; 1975 c.346 Â§2a; 1975 c.592 Â§2; 1983 c.673 Â§6; 1985 c.367 Â§3; 1987 c.725 Â§3; 1989 c.583 Â§1; 1995 c.227 Â§4; 1997 c.801 Â§108; 1999 c.84 Â§5; 1999 c.673 Â§4; 2001 c.542 Â§6; 2007 c.125 Â§5]

Â Â Â Â Â  Note: Section 8, chapter 125, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. The amendments to ORS 46.405, 46.425, 46.461, 51.080, 55.011, 55.095 and 133.055 by sections 1 to 7 of this 2007 Act apply to all actions commenced in the small claims department of a court on or after the effective date of this 2007 Act [January 1, 2008], without regard to whether the claim for which the action is commenced arose before, on or after the effective date of this 2007 Act. [2007 c.125 Â§8]

Â Â Â Â Â  55.020 Commencement of action. An action in the small claims department shall be commenced by the plaintiff appearing in person or by agent or assignee before the court and filing a verified claim in the form prescribed by the justice of the peace along with the fee prescribed by ORS 51.310 (1)(c). [Amended by 1989 c.583 Â§2]

Â Â Â Â Â  55.030 Contents of claim. The claim shall contain the name and address of the plaintiff and of the defendant, followed by a plain and simple statement of the claim, including the amount and date the claim allegedly accrued. The claim shall include an affidavit signed by the plaintiff and stating that the plaintiff made a bona fide effort to collect the claim from the defendant before filing the claim with the justice court. [Amended by 1977 c.875 Â§11; 1989 c.583 Â§3]

Â Â Â Â Â  55.040 Verification and prosecution of claim. All claims shall be verified by the real party in interest, the agent or assignee of the party. Any claim may be filed and prosecuted in the small claims department by such agent or the assignee of the cause of action upon which recovery is sought.

Â Â Â Â Â  55.045 Notice of claim; content; service. (1) Upon the filing of a claim, the court shall issue a notice in the form prescribed by the court.

Â Â Â Â Â  (2) The notice shall be directed to the defendant, naming the defendant, and shall contain a copy of the claim.

Â Â Â Â Â  (3) If the amount or value claimed is $50 or more, the notice and claim shall be served upon the defendant in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

Â Â Â Â Â  (4) If the amount or value claimed is less than $50, the notice and claim shall be served upon the defendant either in the manner provided for the service of summons and complaint in proceedings in the circuit courts or by certified mail, at the option of the plaintiff. If service by certified mail is attempted, the court shall mail the notice and claim by certified mail addressed to the defendant at the last-known mailing address of the defendant within the territorial jurisdiction of the court. The envelope shall be marked with the words ÂDeliver to Addressee OnlyÂ and ÂReturn Receipt Requested.Â The date of delivery appearing on the return receipt shall be prima facie evidence of the date on which the notice and claim was served upon the defendant. If service by certified mail is not successfully accomplished, the notice and claim shall be served in the manner provided for the service of summons and complaint in proceedings in the circuit courts.

Â Â Â Â Â  (5) The notice shall include a statement in substantially the following form:

______________________________________________________________________________

NOTICE TO DEFENDANT:

READ THESE PAPERS CAREFULLY!

Â Â Â Â Â  Within 14 DAYS after receiving this notice you MUST do ONE of the following things:

Â Â Â Â Â  Pay the claim plus fees and service expenses paid by plaintiff OR

Â Â Â Â Â  Demand a hearing OR

Â Â Â Â Â  Demand a jury trial

Â Â Â Â Â  If you fail to do one of the above things within 14 DAYS after receiving this notice, then upon written request from the plaintiff, the court will enter a judgment against you for the amount claimed plus fees and service expenses paid by the plaintiff.

Â Â Â Â Â  If you have questions about this notice, you should contact the court immediately.

______________________________________________________________________________

[1989 c.583 Â§5]

Â Â Â Â Â  55.050 [Amended by 1965 c.619 Â§28; 1977 c.875 Â§12; 1981 s.s. c.3 Â§95; 1987 c.829 Â§2; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.055 Explanation to plaintiff of how notice may be served. The justice of the peace shall provide to each plaintiff who files a claim with the small claims department of the court of the justice of the peace a written explanation of how notice may be served in actions in the department. [1977 c.875 Â§21]

Â Â Â Â Â  55.060 [Amended by 1977 c.875 Â§13; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.065 Admission or denial of claim; request for jury trial. Within 14 days after the date of service of the notice and claim upon the defendant as provided in ORS 55.045:

Â Â Â Â Â  (1) If the defendant admits the claim, the defendant may settle it by:

Â Â Â Â Â  (a) Paying to the court the amount of the claim plus the amount of the small claims fee and service expenses paid by the plaintiff. The court shall pay to the plaintiff the amounts paid by the defendant.

Â Â Â Â Â  (b) If the claim is for recovery of specific personal property, delivering the property to the plaintiff and paying to the plaintiff the amount of the small claims fee and service expenses paid by the plaintiff.

Â Â Â Â Â  (2) If the defendant denies the claim, the defendant:

Â Â Â Â Â  (a) May demand a hearing in the small claims department in a written request to the court in the form prescribed by the court, accompanied by payment of the defendantÂs fee prescribed; and

Â Â Â Â Â  (b) When demanding a hearing, may assert a counterclaim in the form provided by the court; or

Â Â Â Â Â  (c) If the amount or value claimed exceeds $750, may demand a jury trial in a written request to the court in the form prescribed by the court, accompanied by payment of the appearance fee prescribed by ORS 51.310 (1)(b) together with the trial fee prescribed by ORS 52.410. The request shall designate a mailing address to which a summons and copy of the complaint may be served by mail. Thereafter, the plaintiffÂs claim will not be limited to the amount stated in the claim, though it must involve the same controversy. [1989 c.583 Â§6; 1995 c.227 Â§3]

Â Â Â Â Â  55.070 [Amended by 1957 c.6 Â§1; 1965 c.619 Â§29; 1973 c.393 Â§3; 1977 c.875 Â§14; 1977 c.877 Â§14a; 1979 c.284 Â§87; repealed by 1989 c.583 Â§11]

Â Â Â Â Â  55.075 Time and place of hearing; procedure if right to jury trial asserted; fees. (1) If the defendant demands a hearing in the small claims department of the court, the court shall fix a day and time for the hearing and shall mail to the parties a notice of the hearing time in the form prescribed by the court, instructing them to bring witnesses, documents and other evidence pertinent to the controversy.

Â Â Â Â Â  (2) If the defendant asserts a counterclaim, the notice of the hearing time shall contain a copy of the counterclaim.

Â Â Â Â Â  (3) If the defendant claims the right to a jury trial, the court shall notify the plaintiff to file a formal complaint within 20 days following the mailing of such notice. The notice shall instruct the plaintiff to serve a summons and copy of the complaint by mail on the defendant at the designated address of the defendant. Proof of service of the summons and complaint copy may be made by certificate of the plaintiff or plaintiffÂs attorney attached to the complaint prior to its filing. The plaintiffÂs claim in such formal complaint is not limited to the amount stated in the claim filed in the small claims department but it must involve the same controversy. The defendant shall have 10 days in which to move, plead or otherwise appear following the day on which the summons and copy of the complaint would be delivered to the defendant in due course of mail. Thereafter, the cause shall proceed as other causes in the justice court, and costs and disbursements shall be allowed and taxed and fees not previously paid shall be charged and collected as provided in ORS 51.310 and 52.410 for other cases tried in justice court, except that the appearance fee for plaintiff shall be an amount equal to the difference between the fee paid by the plaintiff as required by ORS 51.310 (1)(c) and the fee required of a plaintiff by ORS 51.310 (1)(a). [1989 c.583 Â§8]

Â Â Â Â Â  55.077 Additional time for appearances; default and dismissal. (1) Upon written request, the court may extend to the parties additional time within which to make formal appearances required in the small claims department.

Â Â Â Â Â  (2) If the defendant fails to pay the claim, demand a hearing or demand a jury trial, upon written request from the plaintiff, the court shall enter a judgment against the defendant for the relief claimed plus the amount of the small claims fee and service expenses paid by the plaintiff.

Â Â Â Â Â  (3) If the plaintiff fails within the time provided to file a formal complaint pursuant to ORS 55.075 (3), the court shall:

Â Â Â Â Â  (a) Dismiss the case without prejudice; and

Â Â Â Â Â  (b) If the defendant applies therefor in writing to the court not later than 30 days after the expiration of the time provided for the plaintiff to file a formal complaint, refund to the defendant the amount of the jury trial fee paid by the defendant under ORS 55.065 (2)(c).

Â Â Â Â Â  (4) If the defendant appears at the time set for hearing but no appearance is made by the plaintiff, the claim shall be dismissed with prejudice. If neither party appears, the claim shall be dismissed without prejudice.

Â Â Â Â Â  (5) Upon good cause shown within 60 days, the court may set aside a default judgment or dismissal and reset the claim for hearing. [1989 c.583 Â§9]

Â Â Â Â Â  55.080 Formal pleadings unnecessary; issuance of attachment, garnishment or execution; costs of execution taxable. No formal pleading, other than the claim and notice, shall be necessary. The hearing and disposition of all actions shall be informal, the sole object being to dispense justice between the litigants promptly. No attachment, garnishment or execution shall issue from the small claims department on any claim except as provided in this chapter. A prevailing partyÂs costs in securing and service of such execution shall be taxed against the other party and recoverable as part of the judgment. [Amended by 1971 c.179 Â§1; 1977 c.875 Â§15]

Â Â Â Â Â  55.090 Right of attorneys or persons not a party to appear; witnesses; disposition of controversy; appearance by attorney not required for certain parties. (1) Except as may otherwise be provided by ORS 55.040, no attorney at law nor any person other than the plaintiff and defendant shall become involved in or in any manner interfere with the prosecution or defense of the litigation in the department without the consent of the justice of the justice court, nor shall it be necessary to summon witnesses. But the plaintiff and defendant may offer evidence in their behalf by witnesses appearing at the hearing, and the justice may informally consult witnesses or otherwise investigate the controversy and give judgment or make such orders as the justice deems right, just and equitable for the disposition of the controversy.

Â Â Â Â Â  (2) Notwithstanding ORS 9.320, a corporation, state or any city, county, district or other political subdivision or public corporation in this state may appear as a party to any action in the department without appearance by attorney. [Amended by 1973 c.625 Â§4; 1987 c.158 Â§8; 1993 c.282 Â§3; 1997 c.808 Â§9]

Â Â Â Â Â  55.095 Counterclaim; procedure; fee; transfer of jurisdiction. (1) The defendant in an action in the small claims department may assert as a counterclaim any claim that, on the date of issuance of notice pursuant to ORS 55.045, the defendant may have against the plaintiff and that arises out of the same transaction or occurrence that is the subject matter of the claim filed by the plaintiff.

Â Â Â Â Â  (2) If the amount of the counterclaim asserted by the defendant exceeds $7,500, the justice of the peace shall strike the counterclaim and proceed to hear and dispose of the case as though the counterclaim had not been asserted unless the defendant files with the counterclaim a motion requesting that the case be transferred from the small claims department to a court of appropriate jurisdiction and an amount to pay the costs of the transfer. After the transfer the plaintiffÂs claim will not be limited to the amount stated in the claim filed with the justice of the peace, though it must involve the same controversy.

Â Â Â Â Â  (3)(a) If the amount or value of the counterclaim exceeds the jurisdictional limit of the justice court for a counterclaim and the defendant files a motion requesting transfer and an amount to pay the costs of transfer as provided in subsection (2) of this section, the case shall be transferred to the circuit court for the county in which the justice court is located and be governed as provided in ORS 52.320 for transfers to the circuit court. The justice court shall notify the plaintiff and defendant, by mail within 10 days following the order of transfer, of the transfer. The notice to the plaintiff shall contain a copy of the counterclaim and shall inform the plaintiff as to further pleading by the plaintiff in the court of appropriate jurisdiction.

Â Â Â Â Â  (b) Upon filing the motion requesting transfer, the defendant shall pay to the court of appropriate jurisdiction an amount equal to the difference between the fee paid by the defendant as required by ORS 51.310 (1)(c) and the appearance fee for a defendant in the court of appropriate jurisdiction. [1977 c.875 Â§22; 1981 s.s. c.3 Â§96; 1983 c.673 Â§8; 1985 c.367 Â§4; 1987 c.725 Â§4; 1987 c.829 Â§3; 1989 c.583 Â§7; 1995 c.658 Â§65; 1997 c.801 Â§109; 1999 c.84 Â§6; 2007 c.125 Â§6]

Â Â Â Â Â  Note: See note under 55.011.

Â Â Â Â Â  55.100 Payment of judgment. If the judgment is against a party to make payment, the party shall pay the same forthwith upon the terms and conditions prescribed by the justice of the peace. [Amended by 1977 c.875 Â§16]

Â Â Â Â Â  55.110 Conclusiveness of judgment; appeal; costs and fees on appeal. The judgment of the court shall be conclusive upon the plaintiff in respect to the claim filed by the plaintiff and upon the defendant in respect to a counterclaim asserted by the defendant. The defendant may appeal if dissatisfied in respect to the claim filed by the plaintiff. The plaintiff may appeal if dissatisfied in respect to a counterclaim asserted by the defendant. A party entitled to appeal may, within 10 days after the entry of the judgment against the party, appeal to the circuit court for the county in which the justice court is located. If final judgment is rendered against the party appealing in the appellate court, that party shall pay, in addition to the judgment, an attorneyÂs fee to the other party in the sum of $10. Appeals from the small claims department shall only be allowed in cases in which appeals would be allowed if the action were instituted and the judgment rendered in the justice courts, as is provided by law. [Amended by 1977 c.875 Â§17; 1985 c.342 Â§10; 1995 c.658 Â§66]

Â Â Â Â Â  55.120 Form of appeal; bond; proceedings in circuit court; no further appeal. (1) The appeal from the small claims department may be in the following form:

______________________________________________________________________________

Â Â Â Â Â  In the Circuit Court for
______ County
,
Oregon
.

____________

Â Â Â Â Â  Plaintiff,

Â Â Â Â Â  vs.

____________

Â Â Â Â Â  Defendant.

Â Â Â Â Â  Comes now _____, a resident of
_____ County
,
Oregon
, and appeals from the decision of the small claims department of the justice court for ______ District,
______ County
,
Oregon
, wherein a judgment for ______ dollars was awarded against the appellant on the ______ day of ______, 2__.

____________, Appellant.

______________________________________________________________________________

Â Â Â Â Â  (2) All appeals shall be filed with the justice of the peace and accompanied by a bond, with satisfactory surety, to secure the payment of the judgment, costs and attorneyÂs fees, as provided in ORS 55.110. The appeal shall be tried in the circuit court without any other pleadings than those required in the justice court originally trying the cause. All papers in the cause shall be certified to the circuit court as is provided by law in other cases of appeals in civil actions in justice courts. The circuit court may require any other or further statements or information it may deem necessary for a proper consideration of the controversy. The appeal shall be tried in the circuit court without a jury. There shall be no appeal from any judgment of the circuit court rendered upon the appeal, but such judgment shall be final and conclusive. [Amended by 1977 c.875 Â§18; 1985 c.342 Â§11; 2005 c.22 Â§38]

Â Â Â Â Â  55.130 Enforcement of judgment when no appeal is taken; fees. (1) If no appeal is taken by a party against whom a judgment to make payment is rendered and the party fails to pay the judgment according to the terms and conditions thereof, the justice of the peace before whom the hearing was had, may, on application of the prevailing party, certify the judgment in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  In the
Justice Court
for ______ District, ______County,
Oregon
.

____________

Â Â Â Â Â  Plaintiff,

Â Â Â Â Â  vs.

____________

Â Â Â Â Â  Defendant.

Â Â Â Â Â  In the Small Claims Department

Â Â Â Â Â  This is to certify that in a certain action before me, the undersigned, had on this, the _____ day of _____, 2__, wherein ______ was plaintiff and _________ was defendant, jurisdiction of the defendant having been had by personal service (or otherwise), as provided by law, I then and there entered judgment against the (defendant or plaintiff) in the sum of ___ dollars, which judgment has not been paid.

Â Â Â Â Â  Witness my hand this ___ day of______, 2__.

__________________

Justice of the Peace

Sitting in the Small

Claims Department.

______________________________________________________________________________

Â Â Â Â Â  (2) Upon the payment of a fee of $5 the justice of the peace shall forthwith enter the judgment transcript on the docket of the justice court. Thereafter execution and other process on execution provided by law may issue thereon as in other cases of judgments of justice courts, and transcripts of the judgments may be filed and entered in judgment dockets in circuit courts with like effect as in other cases. [Amended by 1965 c.619 Â§30; 1977 c.875 Â§19; 1987 c.829 Â§4; 1997 c.801 Â§134]

Â Â Â Â Â  55.140 Separate docket for small claims department. Each justice of the peace shall keep a separate docket for the small claims department of the court of the justice of the peace, in which the justice of the peace shall make a permanent record of all proceedings, orders and judgments had and made in the small claims department.

_______________






Volume 2, Chapters 56 - 89

Chapter 56

TITLE 7

CORPORATIONS AND PARTNERSHIPS

Chapter     56.       Duties of Secretary of State

58.       Professional Corporations

59.       Securities Regulation; Mortgage Bankers and Brokers

60.       Private Corporations

62.       Cooperatives

63.       Limited Liability Companies

65.       Nonprofit Corporations

67.       Partnerships; Limited Liability Partnerships

70.       Limited Partnerships

_______________

Chapter 56  Duties of Secretary of State

2007 EDITION

DUTIES OF SECRETARY OF STATE

CORPORATIONS AND PARTNERSHIPS

56.006       Office defined

56.014       Secretary of State as filing officer; duties

56.016       Filing facsimile transmissions and other reproductions of documents; fees

56.018       Power of Secretary of State in performing business registry functions

56.022       Authority of Secretary of State to carry out business registry functions; rules

56.023       Approval of name of entity by Director of Department of Consumer and Business Services required in certain business registry filings; exception

56.025       Designation of persons to sign papers

56.035       Documents filed with Secretary of State; verification

56.037       Authority of Secretary of State to refuse to file documents

56.041       Operating Account

56.050       Copies of records as evidence

56.060       Records of Secretary of State

56.080       Withdrawal of certificates issued and filings accepted; withdrawal from filing

56.100       Electronic materials not subject to public records law

56.110       Evidentiary effect of certificates and other documents issued by Secretary of State

56.140       Fees; waiver; rules

56.160       Petty cash fund

56.180
Business
Registration
Information
Center
; functions

56.005 [1963 c.580 §10; repealed by 1987 c.414 §172]

56.006 Office defined. Office, when used in this chapter to refer to the administrative unit directed by the Secretary of State, means the Office of Secretary of State. [1987 c.414 §53]

56.010 [Repealed by 1963 c.580 §103]

56.012 [1963 c.580 §§11,12; repealed by 1987 c.414 §172]

56.014 Secretary of State as filing officer; duties. (1) The Secretary of State is the filing officer under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

(2) The duties, powers and authority of the Secretary of State under this chapter apply to the Secretary of States functions under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280. [1987 c.414 S.55; 1993 c.66 §1; 1995 c.215 §1; 1995 c.689 §34; 1997 c.775 §86; 1999 c.652 §1]

56.015 [1955 c.349 §1; 1957 c.80 §1; repealed by 1963 c.580 §103]

56.016 Filing facsimile transmissions and other reproductions of documents; fees. (1) Notwithstanding any provisions of ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 or ORS 128.560 to 128.600 or 661.210 to 661.280 relating to the Secretary of State as the filing officer:

(a) A document may be delivered to the office of the Secretary of State for filing by electronic facsimile transmission if the original document is otherwise acceptable for filing.

(b) Any other reproduction of a document may be delivered to the office of the Secretary of State for filing if the original document is otherwise acceptable for filing.

(c) A document delivered under paragraph (a) or (b) of this subsection need not be accompanied by a true copy of the document. After filing a document delivered under paragraph (a) or (b) of this subsection, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign business entity or its representative.

(2) Subsection (1) of this section applies only to documents delivered to the office of the Secretary of State for filing under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280.

(3) The Secretary of State by rule may establish fees for receiving and sending acknowledgment of filing of documents delivered for filing under this section. [1993 c.66 §§4,14; 1995 c.215 §2; 1995 c.689 §35; 1997 c.775 §87; 1999 c.486 §1; 1999 c.652 §2]

56.018 Power of Secretary of State in performing business registry functions. For purposes of performing business registry functions, the Secretary of State shall have the power:

(1) To organize and reorganize, as necessary, the Office of Secretary of State as the Secretary of State deems necessary to conduct and administer the business registry functions.

(2) To appoint all subordinate officers and employees of the Secretary of States office and prescribe their duties and fix their compensation, subject to the applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the office engaging in business registry functions shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties. [1963 c.580 §13; 1987 c.414 §56; 1993 c.66 §2]

56.020 [Amended by 1961 c.280 §4; repealed by 1963 c.580 §103]

56.022 Authority of Secretary of State to carry out business registry functions; rules. The Secretary of State shall have the power and authority reasonably necessary to enable the Secretary of State to carry out business registry functions and other duties imposed on the Secretary of State under ORS chapters 58, 60, 62, 63, 65, 67, 70, 554, 647, 648 and 649 and ORS 128.560 to 128.600 and 661.210 to 661.280, including the authority to promulgate rules governing the procedure and form for submitting documents to be filed by the Secretary of State and the procedure and form for filing and retaining the documents and any other records required to be kept. [1985 c.728 §5; 1987 c.414 §57; 1995 c.215 §3; 1995 c.689 §36; 1997 c.775 §88; 1999 c.652 §3]

56.023 Approval of name of entity by Director of Department of Consumer and Business Services required in certain business registry filings; exception. (1) If a person seeks to make a business registry filing of a name with the Secretary of State under ORS chapter 58, 60, 62, 63, 65, 67, 70, 554 or 648 or ORS 128.560 to 128.600 that contains the word or words banc, bancorp, bank, banker, banking, savings, safe deposit, trust, trustee, building and loan or their equivalents in a language other than English, or a similar word or words in English or an equivalent in a language other than English, implying a business primarily engaged in the lending of money, underwriting or sale of financial products, acting as a depository institution, acting as a financial planner, financial adviser or acting as a loan broker, the Secretary of State may not accept the name for filing without first receiving specific written approval from the Director of the Department of Consumer and Business Services under the provisions of ORS 705.635.

(2) The provisions of subsection (1) of this section do not apply if the Secretary of State is satisfied that the name at issue is in a context clearly not purporting to refer to a banking or other financial activity or not likely to mislead the public about the nature of the business or lead to a pattern and practice of abuse that might cause harm to the interests of the public or the State of Oregon as determined by the Secretary of State. [2001 c.315 §42]

56.025 Designation of persons to sign papers. The Secretary of State may designate one or more of the clerks, deputies or assistants of the Secretary of State, in the name of the Secretary of State, to sign or countersign papers, documents, orders and certificates requiring the signature of the Secretary of State. Any paper, document, order or certificate signed in the name of the Secretary of State by the designated clerk, deputy or assistant shall have the same force and effect as if signed by the Secretary of State. [1959 c.173 §1]

56.030 [Amended by 1961 c.280 §5; repealed by 1963 c.580 §103]

56.035 Documents filed with Secretary of State; verification. Where a document is required by law to be verified before it may be filed with the Secretary of State, the document shall include or be accompanied by a written declaration, prepared under penalties of perjury by the person executing the document, to the effect that the person has examined the document and to the best of the knowledge and belief of the person it is true, correct and complete. An acknowledgment before a notary public or other officer is not required. [1971 c.200 §2]

56.037 Authority of Secretary of State to refuse to file documents. (1) The Secretary of State may refuse to file a document delivered for filing under ORS chapters 58, 60, 62, 63, 65, 67, 70, 79, 87, 194, 305, 465, 466, 475, 554, 596, 634, 647, 648, 657 or 713 or under ORS 30.630, 80.115, 80.118 or 128.595 if the document contains a Social Security number, a state identification number, a driver license number, a credit or debit card number or an account number that is not redacted.

(2) For purposes of this section, redacted means altered or truncated so that not more than the last four digits of a number are accessible. [2007 c.186 §2]

56.040 [Repealed by 1961 c.280 §2]

56.041 Operating Account. (1) The Operating Account is established in the General Fund of the State Treasury.

(2) The net amount accruing to the Secretary of State from all fees, charges, interest, fines, penalties and miscellaneous revenues from all sources relating to business registry functions, and moneys received by the Secretary of State under ORS chapters 79 and 194 and ORS 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831 shall, after deduction of refunds, be paid over to the State Treasurer and deposited at least monthly in the Operating Account.

(3) Moneys deposited to the credit of the Operating Account are continuously appropriated for the expenses of carrying out the functions and duties of the Secretary of State relating to business registry, and the functions and duties of the Secretary of State under ORS chapters 79 and 194 and ORS 80.100 to 80.130, 87.246, 87.767 and 87.806 to 87.831.

(4) At the end of each month:

(a) The Secretary of State shall determine for that month the number of business registry filings for which the Secretary of State collected the fee described in ORS 56.140; and

(b) An amount equal to $30 for each business registry filing described in paragraph (a) of this subsection shall be transferred to the General Fund and shall become available for general governmental expenses.

(5) As of July 1 of each year, any unexpended and unobligated balance in the Operating Account that is in excess of the amount that is necessary to administer the functions and duties of the Secretary of State as described in subsection (3) of this section for two months, as certified by the Secretary of State, shall be transferred to the General Fund and shall become available for general governmental expenses. [1961 c.280 §10; 1963 c.551 §16; 1981 c.633 §1; 1987 c.58 §12; 1987 c.414 §140; 1991 c.132 §1; 1991 c.425 §9; 1993 c.66 §7; 1999 c.652 §4; 2001 c.445 §160; 2003 c.785 §7]

56.045 [1985 c.383 §8; repealed by 1987 c.58 §15 and 1987 c.414 §172]

56.050 Copies of records as evidence. Copies of all records and papers of the Office of the Secretary of State, certified by the Secretary of State, shall be received in evidence in all cases equally and with like effect as the original. [Amended by 1953 c.549 §138; 1957 c.227 §1; 1963 c.580 §14; 1985 c.351 §1; 1985 c.728 §1; 1993 c.66 §5; 1999 c.652 §5]

56.060 Records of Secretary of State. The Secretary of State shall keep, as records of office, books showing all acts, matters and things done by the Secretary of State in performing the business registry functions and duties of the Office of Secretary of State. [Amended by 1983 c.740 §6; 1985 c.728 §§2,2a; 1987 c.158 §9; 1987 c.414 §58]

56.070 [1955 c.185 §1; 1971 c.184 §1; repealed by 1999 c.652 §22]

56.080 Withdrawal of certificates issued and filings accepted; withdrawal from filing. (1) Except as provided in subsections (2), (3) and (4) of this section, the Secretary of State, within one year after a filing and not less than 20 days after written notice to the company or individual who submitted the document to the office, may withdraw any certificate issued or document filed by the Secretary of State, except filings pursuant to ORS chapter 647, on any ground existing at the time of the filing for which the Secretary of State could have originally refused to issue the certificate or file the document. The written notice shall state the reason for the proposed withdrawal.

(2) The Secretary of State, within one year after a filing, may withdraw from filing any document filed by the Secretary of State when the person who submitted the document advises the office that the document was submitted prematurely or by inadvertence or mistake. The person requesting the withdrawal shall accompany the request with a written statement reflecting the basis of the persons authority to initiate the withdrawal.

(3) The Secretary of State may withdraw without notice or hearing a certificate that the Secretary of State has issued or a document the Secretary of State has filed when the fee was paid with a check that was returned to the office for lack of sufficient funds. Such withdrawal shall be retroactive to the date of filing.

(4) The Secretary of State shall withdraw a certificate the Secretary of State has issued or a document the Secretary of State has filed if the Secretary of State receives a final written order from the Director of the Department of Consumer and Business Services that establishes that the person named in the certificate or document has violated ORS 705.638, 707.005, 707.010 or 722.012.

(5) Any decision under this section may be reviewed in accordance with the provisions of ORS chapter 183.

(6) A withdrawal from filing of a document under this section is retroactive to the date of the filing but shall not relieve a person of any liability the person may have incurred while the document was filed with the office. The Secretary of State is not required to refund any fees paid in conjunction with the document withdrawn.

(7) At any time prior to a delayed effective date specified in a document, upon written request of the person or persons who originally filed the document with the Secretary of State, the document shall be withdrawn. Upon such withdrawal of a document, the document shall have no further effect and shall be treated as if it had not been filed. The person requesting the withdrawal shall accompany the request with a written statement reflecting the basis of the persons authority to initiate the withdrawal. [1967 c.576 §2; 1981 c.633 §2; 1983 c.717 §4; 1985 c.728 §§3,3a; 1987 c.414 §59; 1989 c.1040 §1; 1999 c.652 §6; 2001 c.315 §§39,40]

56.090 [1983 c.717 §2; 1987 c.414 §60; repealed by 1993 c.66 §15]

56.100 Electronic materials not subject to public records law. Except as the Secretary of State provides by rule, the following are not public records for the purposes of ORS 192.410 to 192.505:

(1) Electronic data processing programs of the office; and

(2) Electronic media used to record, process or store documents filed with the office under the business registry functions of the office. [1983 c.717 §2a; 1987 c.414 §61]

56.105 [1987 c.843 §13; repealed by 2007 c.186 §21]

56.110 Evidentiary effect of certificates and other documents issued by Secretary of State. This section applies to certificates of the Secretary of State and documents filed by the Secretary of State under the business registry functions of the Secretary of State. All certificates issued by the Secretary of State and all copies of documents filed in the office of the Secretary of State, when certified by the Secretary of State, shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated in the certificates or documents. A certificate by the Secretary of State as to the compliance or noncompliance of the document with the filing requirements or other provisions of law administered by the office of the Secretary of State, or as to the existence or nonexistence of the facts relating to the matters contained in the documents which would appear from the presence or absence of documents filed in the office of the Secretary of State, shall be taken and received in all courts, public offices and official bodies of this state as prima facie evidence of the existence or nonexistence of the facts stated in the certificates or documents. [1983 c.717 §3; 1987 c.94 §122; 1987 c.414 §62]

56.120 [1983 c.87 §4; repealed by 1987 c.58 §15]

56.140 Fees; waiver; rules. (1) The Secretary of State shall collect a nonrefundable fee of $50 for each document delivered for filing to the Secretary of State as part of the secretarys business registry functions described in ORS 56.022.

(2) The Secretary of State by rule may establish fees, in addition to those provided for in subsection (1) of this section, for:

(a) Copying any public record maintained by the secretary and relating to the secretarys business registry functions, and for certifying the copy; and

(b) Certifying to other facts of record, including certificates of existence, relating to the secretarys business registry functions.

(3) The Secretary of State shall collect a nonrefundable fee of $20 each time process is served on the Secretary of State and the process relates to the secretarys business registry functions.

(4) The Secretary of State may waive collection of any fee, charge or interest, or portion of a fee, charge or interest, that is collectible by the Secretary of State as part of the secretarys business registry functions.

(5) The Secretary of State by rule shall establish and collect reasonable fees for the following services relating to the secretarys business registry functions:

(a) Computer generated lists on electronic data processing media.

(b) Terminal access to the files of the office.

(c) Microfilm records of the files of the office.

(d) Microfilm processing and development services.

(e) Copies of the programs and files on paper or electronic data processing media. [1987 c.58 §7; 1987 c.414 §135; 1999 c.652 §7; 2003 c.785 §6]

56.150 [1987 c.58 §8; 1987 c.414 §136; repealed by 1991 c.132 §37]

56.160 Petty cash fund. The Secretary of State is authorized to establish a petty cash fund, not to exceed $300, for the purpose of performing business registry functions. [1987 c.414 §65a]

56.170 [Formerly 57.772; 1993 c.66 §6; repealed by 1999 c.652 §22]

56.180
Business
Registration
Information
Center
; functions. (1) A
Business
Registration
Information
Center
is established within the Office of the Secretary of State.

(2) The primary functions of the center are:

(a) To develop a system within the center by which accurate and easily understandable information with respect to the business registration requirements of participating state agencies may be made available to persons undertaking a new business or operating an existing business; and

(b) To advertise and make the information available to all persons who request the information. [1993 c.805 §5; 2003 c.7 §1]

_______________



Chapter 57

Chapter 57 - (Former Provisions)

Private Corporations Generally

PRIVATE CORPORATIONS GENERALLY

CORPORATIONS AND PARTNERSHIPS

57.002 [1953 c.549 §1; repealed by 1987 c.52 §181]

57.004 [1953 c.549 §2; 1959 c.244 §1; 1963 c.479 §1; 1965 c.349 §1; 1967 c.269 §7; 1973 c.367 §1; 1975 c.490 §1; 1981 c.633 §3; 1983 c.611 §1; repealed by 1987 c.52 §181]

57.005 [Repealed by 1953 c.549 §138]

57.010 [Repealed by 1953 c.549 §138]

57.015 [Renumbered 57.811]

57.020 [Repealed by 1953 c.549 §138]

57.025 [1953 c.549 §3; repealed by 1987 c.52 §181]

57.030 [1953 c.549 §4; 1963 c.479 §2; 1969 c.364 §11; 1975 c.490 §2; repealed by 1987 c.52 §181]

57.035 [1953 c.549 §5; 1963 c.479 §3; 1967 c.362 §1; 1975 c.490 §3; 1983 c.611 §2; repealed by 1987 c.52 §181]

57.040 [1953 c.549 §6; repealed by 1987 c.52 §181]

57.045 [1953 c.549 §7; 1963 c.492 §1; 1963 c.551 §22; 1969 c.140 §1; 1971 c.318 §10; 1975 c.490 §4; 1985 c.728 §6; repealed by 1987 c.52 §181]

57.050 [1953 c.549 §8; 1985 c.728 §7; repealed by 1987 c.52 §181]

57.055 [1953 c.549 §9; 1963 c.492 §2; 1963 c.551 §23; 1969 c.140 §2; 1985 c.351 §3; 1985 c.728 §8a; repealed by 1987 c.52 §181]

57.060 [1953 c.549 §10; 1985 c.351 §4; 1985 c.728 §9; repealed by 1987 c.52 §181]

57.065 [1953 c.549 §11; repealed by 1987 c.52 §181]

57.070 [1953 c.549 §12; 1963 c.492 §3; 1965 c.631 §1; 1985 c.728 §10; repealed by 1987 c.52 §181]

57.075 [1953 c.549 §13; 1959 c.568 §1; 1963 c.479 §4; 1967 c.297 §2; 1985 c.728 §11; repealed by 1987 c.52 §181]

57.080 [1953 c.549 §14; 1975 c.490 §5; repealed by 1987 c.52 §181]

57.085 [1953 c.549 §15; 1963 c.479 §5; 1981 c.633 §4; repealed by 1987 c.52 §181]

57.088 [1961 c.534 §3; 1963 c.479 §6; repealed by 1987 c.52 §181]

57.090 [1953 c.549 §16; repealed by 1987 c.52 §181]

57.100 [1953 c.549 §17; 1975 c.490 §6; 1981 c.633 §5; repealed by 1987 c.52 §181]

57.105 [Repealed by 1953 c.549 §138]

57.106 [1953 c.549 §18; 1975 c.490 §7; repealed by 1987 c.52 §181]

57.110 [Repealed by 1953 c.549 §138]

57.111 [1953 c.549 §19; 1963 c.479 §7; 1967 c.269 §8; 1981 c.633 §6; repealed by 1987 c.52 §181]

57.115 [Repealed by 1953 c.549 §138]

57.116 [1953 c.549 §20; repealed by 1987 c.52 §181]

57.120 [Repealed by 1953 c.549 §138]

57.121 [1953 c.549 §21; 1973 c.367 §2; 1981 c.633 §7; repealed by 1987 c.52 §181]

57.125 [Repealed by 1953 c.549 §138]

57.126 [1953 c.549 §22; 1975 c.490 §8; repealed by 1987 c.52 §181]

57.130 [Repealed by 1953 c.549 §138]

57.131 [1953 c.549 §23; 1963 c.479 §8; repealed by 1987 c.52 §181]

57.135 [Repealed by 1953 c.549 §138]

57.136 [1953 c.549 §24; 1961 c.534 §1; 1963 c.479 §9; repealed by 1975 c.490 §9 (57.137 enacted in lieu of 57.136)]

57.137 [1975 c.490 §10 (enacted in lieu of 57.136); repealed by 1987 c.52 §181]

57.140 [Repealed by 1953 c.549 §138]

57.141 [1953 c.549 §25; 1963 c.479 §10; 1975 c.490 §11; repealed by 1987 c.52 §181]

57.145 [1953 c.549 §26; 1959 c.171 §1; 1963 c.479 §11; 1965 c.632 §1; repealed by 1987 c.52 §181]

57.150 [1953 c.549 §27; repealed by 1987 c.52 §181]

57.155 [1953 c.549 §28; 1963 c.479 §12; repealed by 1987 c.52 §181]

57.160 [1953 c.549 §29; 1975 c.490 §12; repealed by 1987 c.52 §181]

57.165 [1953 c.549 §30; 1975 c.490 §13; repealed by 1987 c.52 §181]

57.170 [1953 c.549 §31; 1963 c.479 §13; 1971 c.364 §1; 1981 c.633 §8; repealed by 1987 c.52 §181]

57.175 [1953 c.549 §32; 1975 c.490 §14; repealed by 1987 c.52 §181]

57.180 [1953 c.549 §33; 1975 c.490 §15; repealed by 1987 c.52 §181]

57.185 [1953 c.549 §34; 1955 c.200 §1; 1965 c.632 §2; 1975 c.490 §16; 1979 c.441 §1; repealed by 1987 c.52 §181]

57.190 [1953 c.549 §35; 1963 c.479 §14; repealed by 1987 c.52 §181]

57.193 [1963 c.479 §31; repealed by 1987 c.52 §181]

57.195 [1953 c.549 §36; repealed by 1987 c.52 §181]

57.200 [1953 c.549 §37; repealed by 1987 c.52 §181]

57.205 [Repealed by 1953 c.549 §138]

57.206 [1953 c.549 §38; 1963 c.479 §15; 1981 c.633 §9; repealed by 1987 c.52 §181]

57.210 [Repealed by 1953 c.549 §138]

57.211 [1953 c.549 §39; repealed by 1987 c.52 §181]

57.213 [1979 c.208 §2; repealed by 1987 c.52 §181]

57.215 [Repealed by 1953 c.549 §138]

57.216 [1953 c.549 §40; 1963 c.479 §16; 1969 c.364 §3; 1975 c.490 §17; repealed by 1987 c.52 §181]

57.220 [Repealed by 1953 c.549 §138]

57.221 [1953 c.549 §41; 1975 c.490 §18; repealed by 1987 c.52 §181]

57.225 [Repealed by 1953 c.549 §138]

57.226 [1953 c.549 §42; 1973 c.544 §1; 1975 c.490 §19; repealed by 1987 c.52 §181]

57.228 [1981 c.633 §11; repealed by 1987 c.52 §181]

57.230 [Repealed by 1953 c.549 §138]

57.231 [1953 c.549 §43; 1963 c.479 §17; 1973 c.544 §2; 1975 c.490 §20; 1981 c.633 §12; 1983 c.611 §3; repealed by 1987 c.52 §181]

57.235 [Repealed by 1953 c.549 §138]

57.236 [1953 c.549 §44; 1963 c.492 §4; 1979 c.208 §3; repealed by 1987 c.52 §181]

57.240 [Repealed by 1953 c.549 §138]

57.241 [1953 c.549 §45; 1975 c.490 §21; repealed by 1987 c.52 §181]

57.245 [Repealed by 1953 c.549 §138]

57.246 [1953 c.549 §46; 1975 c.490 §22; 1981 c.633 §13; repealed by 1987 c.52 §181]

57.250 [Repealed by 1953 c.549 §138]

57.255 [1969 c.364 §10(1), (2), (3); repealed by 1987 c.52 §181]

57.260 [1969 c.364 §10(4), (5), (6), (7); 1981 c.633 §14; repealed by 1987 c.52 §181]

57.265 [1975 c.490 §37; repealed by 1987 c.52 §181]

57.305 [Repealed by 1953 c.549 §138]

57.306 [1953 c.549 §47; 1955 c.200 §2; 1963 c.492 §5; 1973 c.367 §3; 1973 c.827 §11; 1981 c.633 §15; repealed by 1987 c.52 §181]

57.310 [Repealed by 1953 c.549 §138]

57.311 [1953 c.549 §48; 1963 c.492 §6; 1983 c.717 §5; 1985 c.728 §12; repealed by 1987 c.52 §181]

57.315 [Repealed by 1953 c.549 §138]

57.316 [1953 c.549 §49; 1955 c.200 §3; 1981 c.633 §16; 1985 c.728 §13; repealed by 1987 c.52 §181]

57.320 [Repealed by 1953 c.549 §138]

57.321 [1953 c.549 §50; repealed by 1987 c.52 §181]

57.325 [Repealed by 1953 c.549 §138]

57.326 [1953 c.549 §51; repealed by 1975 c.490 §42]

57.330 [Repealed by 1953 c.549 §138]

57.331 [1953 c.549 §52; repealed by 1987 c.52 §181]

57.335 [Repealed by 1953 c.549 §138]

57.340 [Repealed by 1953 c.549 §138]

57.345 [Repealed by 1953 c.549 §138]

57.350 [Repealed by 1953 c.549 §138]

57.355 [1953 c.549 §53; repealed by 1987 c.52 §181]

57.360 [1953 c.549 §54; 1959 c.172 §1; 1963 c.492 §7; repealed by 1987 c.52 §181]

57.365 [1953 c.549 §55; 1963 c.479 §18; 1981 c.633 §17; repealed by 1987 c.52 §181]

57.370 [1953 c.549 §56; 1963 c.479 §19; 1965 c.631 §2; 1975 c.490 §23; 1983 c.717 §6; repealed by 1987 c.52 §181]

57.375 [1953 c.549 §57; 1981 c.633 §18; 1985 c.728 §14; repealed by 1987 c.52 §181]

57.377 [1963 c.479 §29; 1981 c.633 §19; 1985 c.728 §15; repealed by 1987 c.52 §181]

57.380 [1953 c.549 §58; 1985 c.728 §16; repealed by 1987 c.52 §181]

57.385 [1953 c.549 §59; 1961 c.166 §1; 1963 c.492 §8; 1967 c.269 §3; 1975 c.490 §23a; 1981 c.633 §20; repealed by 1987 c.52 §181]

57.390 [1953 c.549 §60; repealed by 1987 c.52 §181]

57.395 [1953 c.549 §61; 1967 c.362 §2; 1981 c.633 §21; 1985 c.728 §17; repealed by 1987 c.52 §181]

57.400 [1953 c.549 §62; 1981 c.633 §22; 1985 c.728 §18; repealed by 1987 c.52 §181]

57.405 [Repealed by 1953 c.549 §138]

57.406 [1953 c.549 §63; 1981 c.633 §23; 1985 c.728 §19; repealed by 1987 c.52 §181]

57.410 [Repealed by 1953 c.549 §138]

57.411 [1953 c.549 §64; repealed by 1987 c.52 §181]

57.415 [Repealed by 1953 c.549 §138]

57.420 [Repealed by 1953 c.549 §138]

57.425 [Repealed by 1953 c.549 §138]

57.430 [Repealed by 1953 c.549 §138]

57.432 [1963 c.479 §27; repealed by 1981 c.633 §83]

57.435 [Repealed by 1953 c.549 §138]

57.437 [1963 c.479 §28 (1); repealed by 1981 c.633 §83]

57.440 [Repealed by 1953 c.549 §138]

57.442 [1963 c.479 §28 (2); repealed by 1981 c.633 §83]

57.445 [1963 c.479 §28 (3), (4), (5), (6); 1977 c.580 §1; repealed by 1981 c.633 §83]

57.450 [1963 c.479 §28 (7), (8); repealed by 1981 c.633 §83]

57.455 [1953 c.549 §65; 1973 c.367 §4; repealed by 1987 c.52 §181]

57.460 [1953 c.549 §66; 1973 c.367 §5; repealed by 1987 c.52 §181]

57.462 [1981 c.633 §31; repealed by 1987 c.52 §181]

57.465 [1953 c.549 §67; 1975 c.490 §24; 1981 c.633 §32; repealed by 1987 c.52 §181]

57.470 [1953 c.549 §68; 1981 c.633 §33; 1983 c.717 §7; 1985 c.728 §20; repealed by 1987 c.52 §181]

57.475 [1953 c.549 §69; 1981 c.633 §34; 1985 c.728 §21; repealed by 1987 c.52 §181]

57.480 [1953 c.549 §70; 1967 c.269 §9; 1981 c.633 §35; repealed by 1987 c.52 §181]

57.485 [1953 c.549 §71; 1963 c.479 §20; 1977 c.78 §1; 1981 c.633 §36; 1985 c.728 §22; repealed by 1987 c.52 §181]

57.490 [1953 c.549 §72; repealed by 1963 c.479 §24]

57.495 [1963 c.479 §30; 1973 c.367 §6; 1981 c.633 §37; 1985 c.728 §23; repealed by 1987 c.52 §181]

57.500 [1963 c.492 §23; repealed by 1987 c.52 §181]

57.505 [Repealed by 1953 c.549 §138]

57.506 [1953 c.549 §73; repealed by 1987 c.52 §181]

57.510 [Repealed by 1953 c.549 §138]

57.511 [1953 c.549 §74; 1975 c.490 §25; repealed by 1987 c.52 §181]

57.515 [Repealed by 1953 c.549 §138]

57.516 [1953 c.549 §75; repealed by 1963 c.479 §25]

57.520 [Repealed by 1953 c.549 §138]

57.525 [Repealed by 1953 c.549 §138]

57.526 [1953 c.549 §76; 1963 c.492 §9; 1965 c.631 §3; 1975 c.490 §26; 1981 c.633 §38; 1985 c.728 §24; repealed by 1987 c.52 §181]

57.530 [Amended by 1953 c.567 §1; repealed by 1953 c.549 §138]

57.531 [1953 c.549 §77; 1965 c.631 §4; repealed by 1987 c.52 §181]

57.535 [Repealed by 1953 c.549 §138]

57.536 [1953 c.549 §78; 1965 c.631 §5; 1975 c.490 §27; repealed by 1987 c.52 §181]

57.540 [Renumbered 57.805]

57.541 [1953 c.549 §79; repealed by 1965 c.631 §27]

57.545 [Renumbered 57.807]

57.546 [1953 c.549 §80; 1963 c.492 §10; 1965 c.631 §6; 1985 c.728 §25; repealed by 1987 c.52 §181]

57.550 [Repealed by 1953 c.549 §138]

57.551 [1953 c.549 §81; 1965 c.631 §7; repealed by 1987 c.52 §181]

57.555 [Repealed by 1953 c.549 §138]

57.556 [1953 c.549 §82; 1965 c.631 §8; 1985 c.728 §26; repealed by 1987 c.52 §181]

57.560 [1953 c.549 §83; 1965 c.631 §9; 1985 c.728 §27; repealed by 1987 c.52 §181]

57.565 [1953 c.549 §84; repealed by 1965 c.631 §27]

57.570 [1953 c.549 §85; 1965 c.631 §10; repealed by 1987 c.52 §181]

57.575 [1953 c.549 §86; 1965 c.631 §11; 1981 c.633 §39; repealed by 1987 c.52 §181]

57.580 [1953 c.549 §87; 1981 c.633 §40; 1985 c.728 §28; repealed by 1987 c.52 §181]

57.585 [1953 c.549 §88; 1963 c.492 §11; 1963 c.551 §24; 1965 c.631 §12; 1979 c.208 §4; 1981 c.633 §41; 1983 c.717 §8; 1985 c.351 §5; 1985 c.728 §29; repealed by 1987 c.52 §181]

57.590 [1953 c.549 §89; repealed by 1987 c.52 §181]

57.595 [1953 c.549 §90; 1965 c.631 §13; repealed by 1987 c.52 §181]

57.600 [1953 c.549 §91; repealed by 1987 c.52 §181]

57.605 [Amended by 1953 c.549 §138; renumbered 57.809]

57.606 [1953 c.549 §92; repealed by 1987 c.52 §181]

57.610 [Repealed by 1953 c.549 §138]

57.611 [1953 c.549 §93; repealed by 1987 c.52 §181]

57.615 [Repealed by 1953 c.549 §138]

57.616 [1953 c.549 §94; repealed by 1987 c.52 §181]

57.620 [1953 c.549 §95; repealed by 1987 c.52 §181]

57.625 [1953 c.549 §96; 1957 c.670 §29; 1973 c.367 §7; repealed by 1987 c.52 §181]

57.630 [1953 c.549 §97; 1963 c.479 §21; repealed by 1987 c.52 §181]

57.655 [1953 c.549 §98; repealed by 1987 c.52 §181]

57.660 [1953 c.549 §99; 1967 c.269 §1; 1975 c.490 §28; repealed by 1985 c.728 §110]

57.665 [1953 c.549 §100; 1963 c.492 §12; 1963 c.551 §25; 1967 c.269 §6; 1969 c.140 §3; 1975 c.490 §29; 1985 c.728 §30; repealed by 1987 c.52 §181]

57.670 [1953 c.549 §101; repealed by 1985 c.728 §110]

57.675 [1953 c.549 §102; 1961 c.180 §1; 1963 c.492 §13; 1967 c.269 §2; 1971 c.184 §2; 1975 c.490 §30; 1981 c.633 §42; 1983 c.717 §9; 1985 c.728 §31; repealed by 1987 c.52 §181]

57.680 [1953 c.549 §103; 1961 c.180 §2; 1975 c.490 §31; 1981 c.633 §43; 1985 c.728 §32; repealed by 1987 c.52 §181]

57.685 [1953 c.549 §104; 1985 c.728 §33; repealed by 1987 c.52 §181]

57.690 [1953 c.549 §105; repealed by 1987 c.52 §181]

57.695 [1953 c.549 §106; 1963 c.492 §14; 1965 c.631 §14; 1975 c.490 §32; 1977 c.78 §2; repealed by 1987 c.52 §181]

57.700 [1953 c.549 §107; 1963 c.479 §22; 1967 c.297 §3; repealed by 1987 c.52 §181]

57.705 [Repealed by 1953 c.549 §138]

57.706 [1953 c.549 §108; repealed by 1961 c.180 §10]

57.710 [Repealed by 1953 c.549 §138]

57.711 [1953 c.549 §109; repealed by 1961 c.180 §10]

57.715 [Repealed by 1953 c.549 §138]

57.716 [1953 c.549 §110; 1963 c.492 §15; 1969 c.364 §4; 1981 c.633 §44; 1985 c.728 §34; repealed by 1987 c.52 §181]

57.720 [Repealed by 1953 c.549 §138]

57.721 [1953 c.549 §111; 1963 c.479 §23; 1969 c.364 §5; 1985 c.728 §35; repealed by 1987 c.52 §181]

57.725 [Repealed by 1953 c.549 §138]

57.726 [1953 c.549 §112; 1981 c.633 §45; 1985 c.728 §36; repealed by 1987 c.52 §181]

57.730 [Repealed by 1953 c.549 §138]

57.731 [1953 c.549 §113; 1961 c.180 §3; 1963 c.492 §16; 1981 c.633 §46; 1983 c.717 §10; 1985 c.351 §6; 1985 c.728 §37; repealed by 1987 c.52 §181]

57.735 [1953 c.549 §114; 1963 c.492 §17; 1965 c.631 §15; 1981 c.633 §47; 1983 c.717 §11; 1985 c.351 §7; 1985 c.728 §38; repealed by 1987 c.52 §181]

57.740 [1953 c.549 §115; repealed by 1987 c.52 §181]

57.745 [1953 c.549 §116; repealed by 1987 c.52 §181]

57.755 [1953 c.549 §117; 1957 c.563 §1; 1959 c.244 §2; 1963 c.492 §18; 1971 c.184 §3; 1981 c.633 §48; 1983 c.717 §12; 1985 c.728 §39; repealed by 1987 c.52 §181]

57.757 [1953 c.549 §118; 1955 c.195 §1; 1957 c.331 §1; 1959 c.244 §3; 1975 c.490 §34; 1981 c.633 §49; 1983 c.717 §13; repealed by 1985 c.728 §110]

57.760 [Repealed by 1953 c.549 §138]

57.761 [1953 c.549 §119; 1959 c.244 §4; 1961 c.180 §4; 1967 c.269 §4; 1985 c.351 §8; repealed by 1987 c.52 §181]

57.765 [Repealed by 1953 c.549 §138]

57.766 [1953 c.549 §120; 1957 c.226 §1; 1967 c.297 §4; 1985 c.351 §9; repealed by 1987 c.52 §181]

57.767 [1953 c.549 §121; 1957 c.344 §1; 1959 c.244 §5; 1971 c.200 §3; 1981 c.633 §50; 1985 c.728 §40a; repealed by 1987 c.52 §181]

57.769 [1953 c.549 §122; 1959 c.244 §6; 1983 c.717 §15; 1985 c.351 §11; 1985 c.728 §41; repealed by 1987 c. 52 §181]

57.770 [Repealed by 1953 c.549 §138]

57.772 [1969 c.364 §9; 1987 c.94 §2; renumbered 56.170 in 1987]

57.775 [Repealed by 1953 c.549 §138]

57.776 [1953 c.549 §125; repealed by 1987 c.52 §181]

57.778 [1953 c.549 §126; 1975 c.490 §35; 1981 c.633 §51; repealed by 1987 c.52 §181]

57.779 [1953 c.549 §123; 1955 c.184 §1; repealed by 1981 c.633 §83]

57.780 [Repealed by 1953 c.549 §138]

57.781 [1953 c.549 §127; 1983 c.717 §15a; repealed by 1987 c.52 §181]

57.783 [1953 c.549 §128; repealed by 1987 c.52 §181]

57.785 [Repealed by 1953 c.549 §138]

57.786 [1953 c.549 §129; repealed by 1987 c.52 §181]

57.788 [1953 c.549 §130; repealed by 1987 c.52 §181]

57.790 [Repealed by 1953 c.549 §138]

57.791 [1953 c.549 §131; 1979 c.441 §2; repealed by 1987 c.52 §181]

57.793 [1953 c.549 §132; 1981 c.633 §52; repealed by 1987 c.52 §181]

57.795 [Repealed by 1953 c.549 §138]

57.796 [1953 c.549 §133; repealed by 1987 c.52 §181]

57.797 [1953 c.549 §140; repealed by 1987 c.52 §181]

57.798 [1953 c.549 §134; 1961 c.142 §1; repealed by 1987 c.52 §181]

57.799 [1953 c.549 §135; repealed by 1987 c.52 §181]

57.800 [Repealed by 1953 c.549 §138]

57.805 [Formerly 57.540; repealed by 1987 c.52 §181]

57.807 [Formerly 57.545; repealed by 1955 c.200 §5]

57.809 [Formerly 57.605; repealed by 1955 c.200 §5]

57.811 [Formerly 57.015; repealed by 1987 c.52 §181]

57.815 [Formerly 60.100; repealed by 1987 c.52 §181]

57.818 [1979 c.863 §17; 1985 c.762 §170a; repealed by 1987 c.94 §172]

57.820 [1953 c.717 §1; 1963 c.492 §19; 1969 c.419 §1; 1971 c.491 §8; repealed by 1987 c.94 §172]

57.822 [1953 c.717 §2; 1965 c.349 §2; 1969 c.419 §2; 1971 c.491 §9; 1973 c.797 §423; 1975 c.582 §148; 1979 c.208 §5; 1985 c.351 §12; 1985 c.762 §171; repealed by 1987 c.94 §172]

57.824 [1953 c.717 §3; 1969 c.419 §3; 1971 c.491 §10; 1975 c.582 §149; repealed by 1987 c.94 §172]

57.830 [1983 c.717 §14a; 1985 c.762 §172; renumbered 709.500 in 1987]

57.850 [1959 c.244 §12; 1979 c.690 §12; repealed by 1987 c.52 §181]

57.860 [1973 c.367 §19; repealed by 1987 c.52 §181]

57.865 [1981 c.633 §24a; repealed by 1987 c.52 §181]

57.870 [1981 c.633 §25; repealed by 1987 c.52 §181]

57.875 [1981 c.633 §26; repealed by 1987 c.52 §181]

57.880 [1981 c.633 §27; repealed by 1987 c.52 §181]

57.885 [1981 c.633 §28; repealed by 1987 c.52 §181]

57.890 [1981 c.633 §29; repealed by 1987 c.52 §181]

57.990 [Repealed by 1953 c.549 §138]

57.991 [1953 c.549 §124; repealed by 1971 c.200 §12]

57.992 [1953 c.549 §88; repealed by 1987 c.52 §181]

57.993 [1953 c.549 §114; repealed by 1987 c.52 §181]

57.994 [1953 c.549 §139; repealed by 1987 c.52 §181]

_______________



Chapter 58

Chapter 58 Â Professional Corporations

2007 EDITION

PROFESSIONAL CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

58.005Â Â Â Â Â Â  Short title

58.015Â Â Â Â Â Â  Definitions

58.035Â Â Â Â Â Â  Application to persons licensed to render professional services

58.037Â Â Â Â Â Â  Application to joint and several liability of shareholders of corporation organized under ORS chapter 60 for purpose of rendering professional services; exemption; application to architects

58.045Â Â Â Â Â Â  Application of general corporation law and merger and conversion provisions

58.048Â Â Â Â Â Â  When appearance by attorney not required

FORMATION AND OPERATION

(Generally)

58.076Â Â Â Â Â Â  Purposes for which professional corporation may be organized

58.085Â Â Â Â Â Â  Who may incorporate; contents of articles of incorporation

58.087Â Â Â Â Â Â  When restatement of articles of incorporation required

58.101Â Â Â Â Â Â  Term of office for directors; classes

58.115Â Â Â Â Â Â  Corporate name

(Foreign Professional Corporations)

58.129Â Â Â Â Â Â  Requirements to transact business in this state

58.134Â Â Â Â Â Â  Application for authority to transact business

58.136Â Â Â Â Â Â  Amended application for authority to transact business

58.141Â Â Â Â Â Â  Rights and duties of foreign professional corporation and shareholders; authority to transact business

POWERS AND DUTIES

58.156Â Â Â Â Â Â  Method by which professional corporation to render services; exceptions

58.165Â Â Â Â Â Â  Fees collected by corporation; compensation to person rendering services

58.185Â Â Â Â Â Â  Liabilities of employees, shareholders and the corporation

58.187Â Â Â Â Â Â  Revision of limitations on liability in ORS 58.185 to reflect inflation or deflation; rules

58.196Â Â Â Â Â Â  Limits on merger

58.205Â Â Â Â Â Â  Corporation prohibited from doing acts prohibited to professional licensee

58.225Â Â Â Â Â Â  Annual reports

58.300Â Â Â Â Â Â  Redemption of shares

RELATIONSHIP OF CORPORATION TO PROFESSIONAL LICENSING AGENCIES

(Generally)

58.325Â Â Â Â Â Â  Application to professional licensing agencies

58.335Â Â Â Â Â Â  Filing of documents with professional licensing agency

58.345Â Â Â Â Â Â  Registration and renewal with professional licensing agency; fees

58.355Â Â Â Â Â Â  Suspension, revocation or refusal of certificate of registration

58.365Â Â Â Â Â Â  Oregon State Bar as regulating board for attorneys; appeals from Oregon State Bar to Supreme Court; rules applicable to corporations rendering legal services

58.367Â Â Â Â Â Â  Authority of regulatory board to establish rules affecting professional corporation

58.369Â Â Â Â Â Â  Application of chapter to practice of dentistry

(Practice of Medicine)

58.375Â Â Â Â Â Â  Requirements for professional corporations organized to practice medicine; application to nonprofit corporations

58.377Â Â Â Â Â Â  Transferee of shares; limit on time as director, officer or shareholder

58.379Â Â Â Â Â Â  Powers of professional corporation organized to practice medicine

58.381Â Â Â Â Â Â  Proxies

58.383Â Â Â Â Â Â  Issuance, sale, transfer and redemption of shares

58.385Â Â Â Â Â Â  Disqualification of physician; disposition of shares

58.387Â Â Â Â Â Â  Disposition of shares of deceased shareholder

58.389Â Â Â Â Â Â  Price for purchase or redemption of shares of disqualified or deceased shareholder

FILING DOCUMENTS

58.400Â Â Â Â Â Â  Filing requirements

58.410Â Â Â Â Â Â  Filing, service, copying and certification fees

58.420Â Â Â Â Â Â  Effective time and date of document

58.430Â Â Â Â Â Â  Correcting filed document

58.440Â Â Â Â Â Â  Forms; rules

58.450Â Â Â Â Â Â  Filing duty of Secretary of State

58.460Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

58.470Â Â Â Â Â Â  Evidentiary effect of copy of filed document

58.480Â Â Â Â Â Â  Certificate of existence or authorization

SECRETARY OF STATE

58.490Â Â Â Â Â Â  Powers

GENERAL PROVISIONS

Â Â Â Â Â  58.005 Short title. This chapter shall be known and may be cited as the ÂOregon Professional Corporation Act.Â [1969 c.592 Â§1]

Â Â Â Â Â  58.010 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.015 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂForeign professional corporationÂ means a professional corporation organized under laws other than the laws of this state.

Â Â Â Â Â  (2) ÂLicenseÂ includes a license, certificate of registration, permit or other legal authorization required by law as a condition precedent to the rendering of professional service or services within this state.

Â Â Â Â Â  (3) ÂOregon Business Corporation ActÂ has the same meaning given that term in ORS 60.951.

Â Â Â Â Â  (4) ÂPracticing medicineÂ has the meaning given that term in ORS 677.085.

Â Â Â Â Â  (5) ÂProfessionalÂ means:

Â Â Â Â Â  (a) Accountants licensed under ORS 673.010 to 673.457 or the laws of another state;

Â Â Â Â Â  (b) Architects licensed under ORS 671.010 to 671.220 or the laws of another state;

Â Â Â Â Â  (c) Attorneys licensed under ORS 9.005 to 9.755 or the laws of another state;

Â Â Â Â Â  (d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

Â Â Â Â Â  (e) Dentists licensed under ORS chapter 679 or the laws of another state;

Â Â Â Â Â  (f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

Â Â Â Â Â  (g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

Â Â Â Â Â  (h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

Â Â Â Â Â  (i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

Â Â Â Â Â  (j) Physicians licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (k) Podiatrists licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (L) Radiologic technologists licensed under ORS 688.405 to 688.605 or the laws of another state;

Â Â Â Â Â  (m) Real estate appraisers licensed or certified under ORS chapter 674 or the laws of another state; and

Â Â Â Â Â  (n) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (m) of this subsection that may be lawfully rendered only pursuant to a license.

Â Â Â Â Â  (6) ÂProfessional corporationÂ or Âdomestic professional corporationÂ means a corporation organized under this chapter for the specific purpose of rendering professional service or services and for such other purposes provided under this chapter.

Â Â Â Â Â  (7) ÂProfessional serviceÂ means personal service or services rendered in this state to the public which may be lawfully rendered only pursuant to a license by a professional.

Â Â Â Â Â  (8) ÂRegulatory boardÂ means the governmental agency of the State of
Oregon
required or authorized by law to license and regulate the rendering of a professional service or services for which a professional corporation is organized. [1969 c.592 Â§2; 1971 c.362 Â§3; 1985 c.728 Â§42; 1985 c.764 Â§3; 1987 c.94 Â§14; 1993 c.235 Â§1; 1997 c.774 Â§1; 2003 c.14 Â§24; 2005 c.254 Â§11]

Â Â Â Â Â  58.020 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.025 [1969 c.592 Â§3; 1971 c.184 Â§4; repealed by 1985 c.728 Â§110]

Â Â Â Â Â  58.030 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.035 Application to persons licensed to render professional services. Except as provided in ORS 58.037, this chapter does not affect the right of persons licensed to render professional service or services within this state from so doing in any other business form permitted them by law, rules and regulations of the regulatory board of their profession and standards of professional conduct of their profession. [1969 c.592 Â§4; 1993 c.235 Â§2]

Â Â Â Â Â  58.037 Application to joint and several liability of shareholders of corporation organized under ORS chapter 60 for purpose of rendering professional services; exemption; application to architects. (1) Notwithstanding any provision of ORS chapter 60 or ORS 58.035, this chapter shall apply to a corporation, and to the joint and several liability of the shareholders of a corporation, organized by a professional under ORS chapter 60 for the purpose of rendering professional service or services unless, prior to December 1, 1992:

Â Â Â Â Â  (a) The professionalÂs regulating board authorized incorporation under ORS chapter 60; and

Â Â Â Â Â  (b) The corporation was incorporated under ORS chapter 60.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, architects licensed under ORS 671.010 to 671.220 may organize as corporations under ORS chapter 60 or this chapter and shall be subject solely to the provisions of the chapter under which they are organized. [1993 c.235 Â§11; 1995 c.327 Â§3; 1997 c.774 Â§2]

Â Â Â Â Â  58.040 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.045 Application of general corporation law and merger and conversion provisions. (1) The Oregon Business Corporation Act is applicable to domestic and foreign professional corporations except when inconsistent with this chapter. This chapter takes precedence in the event of any conflict with provisions of the Oregon Business Corporation Act.

Â Â Â Â Â  (2) Subject to the limitations of ORS 58.196, all provisions of the Oregon Business Corporation Act governing mergers and conversions apply to domestic and foreign professional corporations. [1969 c.592 Â§5; 1987 c.94 Â§15; 1999 c.362 Â§1]

Â Â Â Â Â  58.048 When appearance by attorney not required. The provisions of ORS 9.320 requiring that a corporation appear by attorney in all cases shall not apply to a professional corporation incorporated under this chapter or authorized to render professional service or services in this state where the professional corporation is appearing before state administrative agencies. [1993 c.235 Â§36]

Â Â Â Â Â  58.050 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.060 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.070 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.075 [1969 c.592 Â§6; 1987 c.94 Â§123; repealed by 1993 c.235 Â§40]

FORMATION AND OPERATION

(Generally)

Â Â Â Â Â  58.076 Purposes for which professional corporation may be organized. (1) Except to the extent authorized by subsection (2) of this section, a corporation may elect professional corporation status under ORS 58.085 solely for the purpose of rendering professional service or services, including services ancillary to them, and solely within a single profession.

Â Â Â Â Â  (2) A corporation may elect professional corporation status under ORS 58.085 for the purpose of rendering professional service or services within two or more professions, and for the purpose of engaging in any lawful business authorized by ORS 60.074, to the extent the combination of professional purposes or of professional and business purposes is expressly authorized by the regulatory board in this state applicable to each profession in the combination. [1993 c.235 Â§26]

Â Â Â Â Â  58.080 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.085 Who may incorporate; contents of articles of incorporation. One or more natural persons may act as incorporators of a professional corporation by delivering articles of incorporation to the Office of Secretary of State for filing. The articles of incorporation shall meet the requirements of the Oregon Business Corporation Act and, in addition, shall set forth:

Â Â Â Â Â  (1) The professional service or services to be rendered through the corporation.

Â Â Â Â Â  (2) Any other business purposes permitted under ORS 58.076. [1969 c.592 Â§7; 1971 c.200 Â§4; 1985 c.764 Â§4; 1987 c.94 Â§123a; 1993 c.235 Â§3; 1997 c.774 Â§5]

Â Â Â Â Â  58.087 When restatement of articles of incorporation required. A professional corporation shall restate its articles of incorporation under ORS 60.451 and shall comply with ORS 58.085 anytime the professional service or services to be rendered by the professional corporation are changed or as may be required by law. [1993 c.235 Â§27]

Â Â Â Â Â  58.090 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.095 [1969 c.592 Â§8; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.100 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.101 Term of office for directors; classes. (1) Notwithstanding ORS 60.314, the articles of incorporation or bylaws of a professional corporation may specify any length for the term of office of director.

Â Â Â Â Â  (2) If the articles of incorporation or bylaws specify a length for the term of office of director other than that provided in ORS 60.314, the bylaws may divide the directors into classes and may assign to each class a different initial term of office so that the terms of office of the classes expire at staggered intervals. Each class shall be as nearly equal in number as possible. At the annual meeting at the time of which the term of office of the directors in a class expires, the number of directors equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office for the term specified in the articles of incorporation or bylaws. [1983 c.172 Â§2; 1987 c.94 Â§16]

Â Â Â Â Â  58.105 [1969 c.592 Â§9; 1983 c.717 Â§20; 1985 c.764 Â§5; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.108 [1993 c.235 Â§29; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.110 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.112 [1993 c.235 Â§34; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.115 Corporate name. The corporate name of a professional corporation shall comply with the rules and regulations of the regulatory board or boards or standards of professional conduct of the profession practiced through the corporation. The corporate name need not comply with ORS 60.094 (1), but shall contain the words Âprofessional corporationÂ or the abbreviations ÂP.C.Â or ÂProf. Corp.Â [1969 c.592 Â§13; 1985 c.728 Â§102; 1987 c.94 Â§17; 1993 c.235 Â§4; 1997 c.774 Â§6]

Â Â Â Â Â  58.120 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.125 [1983 c.717 Â§Â§17,19; 1985 c.728 Â§43; 1993 c.235 Â§5; repealed by 1999 c.362 Â§67]

(Foreign Professional Corporations)

Â Â Â Â Â  58.129 Requirements to transact business in this state. (1) A foreign professional corporation may render professional service or services in this state only after the foreign professional corporation obtains:

Â Â Â Â Â  (a) Approval from the regulatory board of each professional service which will be rendered in this state before offering or rendering the service in this state; and

Â Â Â Â Â  (b) Authorization to transact business in this state from the Secretary of State.

Â Â Â Â Â  (2) A foreign professional corporation may not obtain authority to transact business in this state, unless:

Â Â Â Â Â  (a) The name of the corporation satisfies the requirements of ORS 58.115; and

Â Â Â Â Â  (b) It complies with ORS 58.076. [1987 c.94 Â§20; 1993 c.235 Â§6]

Â Â Â Â Â  58.130 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.134 Application for authority to transact business. A foreign professional corporation may apply for authority to transact business in this state by delivering an application to the Office of Secretary of State for filing. The application must meet the requirements of ORS 60.707, and, in addition, shall set forth:

Â Â Â Â Â  (1) The professional service or services to be rendered in this state through the foreign professional corporation; and

Â Â Â Â Â  (2) Any other business purposes permitted under ORS 58.076. [1987 c.94 Â§21; 1993 c.235 Â§7; 1999 c.486 Â§2]

Â Â Â Â Â  58.136 Amended application for authority to transact business. A foreign professional corporation shall file an amended application with the Office of Secretary of State anytime there is a change in the professional service or services to be rendered by the foreign professional corporation or in the business purpose as specified in the application under ORS 58.134, or as otherwise required by law. [1993 c.235 Â§31]

Â Â Â Â Â  58.139 [1987 c.94 Â§22; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.140 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.141 Rights and duties of foreign professional corporation and shareholders; authority to transact business. (1) A foreign professional corporation authorized to transact business in this state has the same but no greater rights and the same but no greater privileges as a domestic professional corporation and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties and liabilities imposed on a domestic professional corporation.

Â Â Â Â Â  (2) A foreign professional corporation shareholder who practices within this state has the same but no greater rights and the same but no greater privileges as a domestic professional corporation shareholder and, except as otherwise provided in this chapter, is subject to the same duties, restrictions, penalties and liabilities imposed on a domestic professional corporation shareholder.

Â Â Â Â Â  (3) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the approval by the applicable regulatory board or boards and subject to the right of the Secretary of State to revoke the authorization. [1993 c.235 Â§30]

Â Â Â Â Â  58.144 [1987 c.94 Â§23; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.150 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.155 [1969 c.592 Â§10; repealed by 1993 c.235 Â§40]

POWERS AND DUTIES

Â Â Â Â Â  58.156 Method by which professional corporation to render services; exceptions. (1) A domestic professional corporation or a foreign professional corporation may render professional service or services in this state only through a person or persons who are licensed or otherwise authorized in this state to render such professional service or services.

Â Â Â Â Â  (2) Subsection (1) of this section does not:

Â Â Â Â Â  (a) Require a person employed by a professional corporation to be licensed to perform services for such corporation if a license is not otherwise required;

Â Â Â Â Â  (b) Prohibit a licensed person from rendering professional service or services in the personÂs individual capacity although the person is a shareholder, director, officer, employee or agent of a domestic or foreign professional corporation; or

Â Â Â Â Â  (c) Prohibit a person licensed in another state from rendering professional service or services for a domestic or foreign professional corporation in this state if not prohibited by the applicable regulatory board. [1993 c.235 Â§25]

Â Â Â Â Â  58.159 [1993 c.235 Â§28; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.160 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.165 Fees collected by corporation; compensation to person rendering services. A professional corporation may charge and collect fees for professional service or services rendered through the corporation and may compensate those who rendered the service or services. [1969 c.592 Â§12; 1993 c.235 Â§8]

Â Â Â Â Â  58.170 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.175 [1969 c.592 Â§14; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.176 [1993 c.235 Â§32; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.180 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.185 Liabilities of employees, shareholders and the corporation. (1) As used in this section:

Â Â Â Â Â  (a) ÂLicensed
Oregon
shareholderÂ means a shareholder of a professional corporation who holds a license to render the specified professional services of the corporation and who practices more than incidentally in this state.

Â Â Â Â Â  (b) ÂSpecified professional servicesÂ means, for each professional corporation, the professional service or services to be rendered through the professional corporation as specified in its articles of incorporation.

Â Â Â Â Â  (2) This chapter does not affect the law applicable to the professional relationship between a person rendering professional service or services and a person receiving the service or services, and it does not affect the standards of professional conduct of a profession.

Â Â Â Â Â  (3) In the rendering of specified professional services on behalf of a domestic professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

Â Â Â Â Â  (4) A licensed Oregon shareholder of a domestic professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct committed in the rendering of specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

Â Â Â Â Â  (5) Joint and several liability under subsection (4) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (4) of this section for all claims made against a licensed
Oregon
shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (4) of this section for a single claim made against one or more licensed
Oregon
shareholders of a domestic professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a domestic professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (4) of this section applies only to those licensed
Oregon
shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

Â Â Â Â Â  (a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

Â Â Â Â Â  (b) When the professional corporation or any shareholder receives notice of a claim.

Â Â Â Â Â  (6) In the rendering of specified professional services on behalf of a foreign professional corporation to a person receiving the service or services, a shareholder of the corporation is personally liable as if the shareholder were rendering the service or services as an individual, only for negligent or wrongful acts or omissions or misconduct committed by the shareholder, or by a person under the direct supervision and control of the shareholder.

Â Â Â Â Â  (7) A licensed Oregon shareholder of a foreign professional corporation shall be jointly and severally liable with all other licensed Oregon shareholders of the corporation only for the negligent or wrongful acts or omissions or misconduct that affect a claim, transaction or proceeding in this state committed in the rendering of the specified professional services on behalf of the corporation to persons who were intended to benefit from the service or services.

Â Â Â Â Â  (8) Joint and several liability under subsection (7) of this section shall be only for professional services rendered on behalf of the corporation that affect a claim, transaction or proceeding in this state. A licensed Oregon shareholder shall not be jointly and severally liable for the negligent or wrongful acts or omissions or misconduct committed in this state by an employee or shareholder who is not licensed to render the specified professional services in this state where the acts or omissions or misconduct are committed only incidentally in this state and affect only a claim, transaction or proceeding in another state. Joint and several liability under subsection (7) of this section for all claims made against a licensed
Oregon
shareholder during a calendar year shall not exceed $300,000. The total joint and several liability under subsection (7) of this section for a single claim made against one or more licensed Oregon shareholders of a foreign professional corporation during a calendar year shall not exceed $2 million. If the number of licensed Oregon shareholders of a foreign professional corporation multiplied by $300,000 equals an amount that is less than $2 million, the total joint and several liability for a single claim made against one or more licensed Oregon shareholders of that foreign professional corporation during a calendar year shall not exceed an amount equal to $300,000 multiplied by the number of licensed Oregon shareholders. The joint and several liability described in subsection (7) of this section applies only to those licensed
Oregon
shareholders who are shareholders at the time the negligent or wrongful acts or omissions or misconduct occurred. Two or more claims arising out of a single negligent or wrongful act or omission or misconduct or arising out of a series of related negligent or wrongful acts or omissions or misconduct shall be considered to have been first made at the time the earliest claim arising out of any such negligent or wrongful act or omission or misconduct was first made. A claim shall be considered made when the earliest of the following occurs:

Â Â Â Â Â  (a) When a legal or equitable proceeding, including arbitration, mediation or a similar proceeding is filed or initiated; or

Â Â Â Â Â  (b) When the professional corporation or any shareholder receives notice of a claim.

Â Â Â Â Â  (9) The proceeds from any insurance policy maintained by a domestic or foreign professional corporation for the purpose of protecting the professional corporation, its shareholders or employees from liability arising from the negligent or wrongful acts or omissions or misconduct of shareholders or employees in connection with the rendering of the specified professional services shall first be applied to the joint and several liability of licensed Oregon shareholders who do not have liability under subsection (3) or (6) of this section. If the proceeds are not sufficient to satisfy the joint and several liability of the licensed
Oregon
shareholders who do not have liability under subsection (3) or (6) of this section, the insurance proceeds shall be applied on a pro rata basis to reduce the joint and several liability of such licensed
Oregon
shareholders.

Â Â Â Â Â  (10) Notwithstanding subsections (3) to (9) of this section, the corporation shall be liable for its acts in the same manner and to the same extent as any corporation organized under the Oregon Business Corporation Act. However, the shareholders, directors, officers, employees and agents of the corporation are not personally liable for the debts or other contractual obligations of the corporation, except as provided in ORS 60.151 (1).

Â Â Â Â Â  (11) A shareholder of a professional corporation shall not be jointly and severally liable solely by reason of being a shareholder of such professional corporation except as expressly provided in this section. [1969 c.592 Â§15; 1987 c.94 Â§18; 1993 c.235 Â§9; 1995 c.684 Â§1; 1997 c.774 Â§7]

Â Â Â Â Â  58.187 Revision of limitations on liability in ORS 58.185 to reflect inflation or deflation; rules. (1) For the purpose of revising the amounts of the limitation on joint and several liability described in ORS 58.185 (5) and (8) to reflect the effects of inflation or deflation, the Secretary of State shall multiply the amounts under ORS 58.185 (5) and (8) by the inflation factor described in this section every six years. The six-year cycle shall begin January 1, 1994. The Secretary of State shall round the amount to the nearest $50,000 and publish the revised amount as a rule not later than February 1 following the end of the six-year cycle. The revised limitation shall take effect February 1 and apply for the next six years.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) The inflation factor shall be a number determined by dividing the June 30 Consumer Price Index immediately preceding the calendar year in which the adjustment shall take effect by the December 31 Consumer Price Index for 1993.

Â Â Â Â Â  (b) The ÂConsumer Price IndexÂ is the Portland Consumer Price Index for All Urban Consumers for All Items, using the 1982-1984 base of 100, as published by the Bureau of Labor Statistics of the United States Department of Labor. If the index is discontinued or no longer published at least semiannually, the Secretary of State shall select an alternative index that, in the discretion of the Secretary of State, reasonably approximates changes in consumer spending power in the
Portland
,
Oregon
, metropolitan area. [1993 c.235 Â§12; 1997 c.774 Â§8]

Â Â Â Â Â  58.190 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.195 [1969 c.592 Â§22; 1987 c.94 Â§19; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.196 Limits on merger. (1) A domestic professional corporation may merge with one or more domestic professional corporations if the professional corporations are organized to render the same professional service or services.

Â Â Â Â Â  (2) Foreign professional corporations and domestic professional corporations that are organized to render the same professional service or services may merge unless the mergers are prohibited by the regulatory boards having jurisdiction of the professional corporations in their respective states of incorporation.

Â Â Â Â Â  (3) A domestic professional corporation may merge with one or more domestic professional corporations which are organized to render different professional service or services only if the mergers are expressly authorized by the applicable regulatory boards.

Â Â Â Â Â  (4) Foreign professional corporations and domestic professional corporations which are organized to render different professional service or services may merge only if the mergers are expressly authorized by the regulatory boards having jurisdiction of the corporations in their respective states of incorporation. [1993 c.235 Â§33]

Â Â Â Â Â  58.200 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.205 Corporation prohibited from doing acts prohibited to professional licensee. No domestic or foreign professional corporation may do any act which is prohibited to a person licensed to render the professional service or services for which the corporation is organized. [1969 c.592 Â§16; 1987 c.94 Â§24; 1993 c.235 Â§13]

Â Â Â Â Â  58.210 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.215 [1969 c.592 Â§28; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.220 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.225 Annual reports. The annual report of a domestic or foreign professional corporation shall meet the requirements of the Oregon Business Corporation Act. [1969 c.592 Â§23; 1985 c.764 Â§6; 1987 c.94 Â§25; 1993 c.235 Â§14; 1995 c.215 Â§4; 1997 c.774 Â§9]

Â Â Â Â Â  58.230 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.235 [1969 c.592 Â§29; 1983 c.717 Â§21; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  58.240 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.250 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  58.255 [1969 c.592 Â§18; 1985 c.764 Â§7; 1993 c.235 Â§15; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.265 [1969 c.592 Â§11; 1985 c.764 Â§8; 1993 c.235 Â§16; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.275 [1969 c.592 Â§20; 1993 c.235 Â§17; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.285 [1969 c.592 Â§21; 1993 c.235 Â§18; repealed by 1997 c.774 Â§31]

Â Â Â Â Â  58.295 [1969 c.592 Â§19; repealed by 1993 c.235 Â§40]

Â Â Â Â Â  58.300 Redemption of shares. A professional corporation may redeem shares of the corporation notwithstanding the provisions of ORS 60.181. [1993 c.235 Â§35]

RELATIONSHIP OF CORPORATION TO PROFESSIONAL LICENSING AGENCIES

(Generally)

Â Â Â Â Â  58.325 Application to professional licensing agencies. This chapter does not restrict or limit in any manner the duties and powers of any regulatory board relating to licensing individuals rendering professional service or services or to regulating the rendering of professional service or services. [1969 c.592 Â§17; 1993 c.235 Â§19]

Â Â Â Â Â  58.335 Filing of documents with professional licensing agency. The regulatory board, by rule or regulation, may require that a professional corporation file with the board any documents the board requires to carry out its duties. [1969 c.592 Â§24; 1993 c.235 Â§20]

Â Â Â Â Â  58.345 Registration and renewal with professional licensing agency; fees. The regulatory board by rule or regulation may require that professional corporations register with it and may establish a fee, with the approval of the Oregon Department of Administrative Services, for the registration and renewal thereof. [1969 c.592 Â§25; 1983 c.128 Â§1; 1985 c.728 Â§44; 1993 c.235 Â§21]

Â Â Â Â Â  58.355 Suspension, revocation or refusal of certificate of registration. (1) The regulatory board may suspend, revoke or refuse to issue or renew any certificate of registration for any of the following reasons:

Â Â Â Â Â  (a) The revocation or suspension of the license of any officer, director, shareholder or employee not promptly suspended or discharged by the corporation;

Â Â Â Â Â  (b) The death of the last remaining shareholder; or

Â Â Â Â Â  (c) Upon finding that the holder of or applicant for a certificate has failed to comply with the provisions of this chapter or the regulations prescribed by the regulatory board pursuant to this chapter.

Â Â Â Â Â  (2) Before any certificate of registration is denied, suspended or revoked by the regulatory board, notice and hearing shall be provided in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (3) Except as provided in ORS 58.365, any corporation may appeal from the final order of the regulatory board as provided in ORS 183.480. [1969 c.592 Â§26; 1973 c.612 Â§8; 1993 c.235 Â§22; 2007 c.288 Â§6]

Â Â Â Â Â  58.365 Oregon State Bar as regulating board for attorneys; appeals from Oregon State Bar to Supreme Court; rules applicable to corporations rendering legal services. (1) For the purpose of this chapter the regulatory board for attorneys shall be the Board of Governors of the Oregon State Bar.

Â Â Â Â Â  (2) Appeal under ORS 58.355 from determinations of the Board of Governors of the Oregon State Bar shall be directly to the Supreme Court of the State of Oregon, and the procedure for appeal to the Supreme Court shall be the same as procedure for appeal to the Court of Appeals under ORS 58.355 from decisions of regulatory boards other than the Board of Governors of the Oregon State Bar.

Â Â Â Â Â  (3) The Supreme Court of the State of
Oregon
shall have the power to make rules and regulations regarding certification or registration of corporations organized to provide legal service, not inconsistent with this chapter. [1969 c.592 Â§27; 1973 c.612 Â§9; 1993 c.235 Â§23]

Â Â Â Â Â  58.367 Authority of regulatory board to establish rules affecting professional corporation. Except as otherwise provided by law, the regulatory board applicable to each professional service rendered by a professional corporation may establish rules and regulations affecting the corporation and its officers, directors and shareholders that are in addition to the provisions of this chapter. [1997 c.774 Â§4]

Â Â Â Â Â  58.369 Application of chapter to practice of dentistry. Nothing in this chapter is intended to supersede the provisions of ORS 679.020. [1997 c.774 Â§27]

(Practice of Medicine)

Â Â Â Â Â  58.375 Requirements for professional corporations organized to practice medicine; application to nonprofit corporations. (1) In a professional corporation organized for the purpose of practicing medicine:

Â Â Â Â Â  (a) The holders of the majority of each class of shares entitled to vote shall be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (b) A majority of the directors shall be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (c) All officers except the secretary and treasurer, if any, must be physicians who are licensed in this state to practice medicine. Any two or more offices may be held by the same person.

Â Â Â Â Â  (d) Except as otherwise provided by law, the Oregon Medical Board may expressly require that more than a majority of each class of shares entitled to vote be held by physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (e) Except as otherwise provided by law, the Oregon Medical Board may expressly require that more than a majority of the directors be physicians who are licensed in this state to practice medicine.

Â Â Â Â Â  (2) A professional corporation may be a shareholder of a professional corporation organized for the purpose of practicing medicine solely for the purpose of effecting a reorganization as defined in the Internal Revenue Code.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section do not apply to nonprofit corporations organized under Oregon law to provide medical services to migrant, rural, homeless or other medically underserved populations under 42 U.S.C. 254b or 254c or to health centers qualified under 42 U.S.C. 1396d(l)(2)(B) that operate in compliance with other applicable state and federal law. [1997 c.774 Â§17; 2007 c.557 Â§1]

Â Â Â Â Â  58.377 Transferee of shares; limit on time as director, officer or shareholder. If all of the outstanding shares of a professional corporation organized for the purpose of practicing medicine are held by an administrator, executor, personal representative, guardian, conservator or receiver of the estate of a former shareholder, or by a transferee who receives such shares by operation of law or by a judgment, such administrator, executor, personal representative, guardian, conservator, receiver or transferee may be a director, officer or shareholder of the professional corporation for a period of six months following receipt or transfer of such shares. [1997 c.774 Â§18; 2003 c.576 Â§317]

Â Â Â Â Â  58.379 Powers of professional corporation organized to practice medicine. A professional corporation organized for the purpose of practicing medicine has the powers enumerated in ORS 60.077 and 60.081, except as provided otherwise by the Oregon Medical Board. [1997 c.774 Â§19]

Â Â Â Â Â  58.381 Proxies. (1) A proxy to vote the shares of a professional corporation organized for the purpose of practicing medicine may be given under the following conditions:

Â Â Â Â Â  (a) If the shareholder granting the proxy is a physician licensed in this state to practice medicine, the proxy may be given only to a shareholder of the same corporation who is also a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

Â Â Â Â Â  (b) If the shareholder granting the proxy is not a physician licensed in this state to practice medicine, the proxy may be given only to another shareholder of the same corporation, whether or not the other shareholder is a physician licensed in this state to practice medicine, or to an attorney licensed to practice law in this state or another person similarly licensed.

Â Â Â Â Â  (2) No voting trust may be created to vote the shares of a professional corporation organized for the purpose of practicing medicine.

Â Â Â Â Â  (3) Two or more shareholders of a professional corporation organized for the purpose of practicing medicine may enter into a voting agreement provided that the voting agreement does not transfer voting rights from a shareholder who is a physician licensed in this state to practice medicine to a shareholder who is not so licensed. Notwithstanding any provision of this subsection, voting rights may be transferred to an attorney licensed to practice law in this state or another person similarly licensed. [1997 c.774 Â§20]

Â Â Â Â Â  58.383 Issuance, sale, transfer and redemption of shares. (1) A shareholder of a professional corporation organized for the purpose of practicing medicine may sell or transfer shares only in a manner that leaves the corporation in compliance with this chapter.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, the articles of incorporation, bylaws or agreements among shareholders of a professional corporation organized for the purpose of practicing medicine may provide limitations on the issuance and transferability of shares of the corporation and may provide for the purchase or redemption of shares by the corporation. [1997 c.774 Â§21]

Â Â Â Â Â  58.385 Disqualification of physician; disposition of shares. (1) If a physician practicing medicine on behalf of a professional corporation is disqualified from practicing medicine for more than six months or assumes a public office, the duties of which prohibit practicing medicine for more than six months under the rules of the Oregon Medical Board or other law, the professional corporation shall have the right to redeem the shares of the physician within 60 days after the disqualification or prohibition occurs.

Â Â Â Â Â  (2) If a physician practicing medicine on behalf of a professional corporation is disqualified from practicing medicine for six months or less or assumes a public office, the duties of which prohibit practicing medicine for six months or less under the rules of the Oregon Medical Board or other law, the physician may retain ownership of the shares in the corporation and may remain a director and officer of the corporation during the period of disqualification, unless otherwise prohibited under the rules of the Oregon Medical Board or by law. [1997 c.774 Â§22]

Â Â Â Â Â  58.387 Disposition of shares of deceased shareholder. (1) A professional corporation organized for the purpose of practicing medicine and its shareholders may provide for the disposition of a deceased shareholderÂs shares in the articles of incorporation, in the bylaws, by agreement between the corporation and its shareholders or by agreement among the shareholders. If there is no such provision, the shares shall first be offered for sale to the remaining shareholders of the corporation by the personal representative of the deceased shareholderÂs estate. If the shares are not disposed of within six months after the date of the death of the deceased shareholder, a special meeting of the shareholders shall be called, at which meeting it shall be decided by vote of the remaining shareholders whether the corporation shall redeem the shares or whether the corporation shall be voluntarily dissolved. The meeting shall be held within seven months after the date of the death of the deceased shareholder. The action determined to be taken by the shareholders shall be completed within nine months after the date of death of the deceased shareholder. At the special meeting, the shares of the deceased shareholder may not be voted or counted in the determination of whether the shares shall be redeemed or whether the corporation shall be voluntarily dissolved.

Â Â Â Â Â  (2) If a deceased shareholder of a professional corporation organized for the purpose of practicing medicine was the only shareholder of the corporation at the time of death, the corporation shall cease to practice medicine as of the date of death of the deceased shareholder unless the corporation has retained the services of another physician licensed in this state to practice medicine. Within six months after the date of death of the deceased shareholder:

Â Â Â Â Â  (a) The shares of the deceased shareholder shall be sold to a physician or physicians who are licensed in this state to practice medicine;

Â Â Â Â Â  (b) The name of the corporation shall be changed and restated articles adopted, which shall be filed with the Secretary of State in accordance with ORS chapter 60; or

Â Â Â Â Â  (c) The corporation shall be dissolved. [1997 c.774 Â§23]

Â Â Â Â Â  58.389 Price for purchase or redemption of shares of disqualified or deceased shareholder. If the articles of incorporation or bylaws of a professional corporation organized for the purpose of practicing medicine do not provide a price or method of determining a price at which the corporation may purchase or redeem the shares, or at which its shareholders may purchase the shares, of a legally disqualified or deceased shareholder, and the corporation and shareholders or the shareholders have not provided the price or a method of determining the price by private agreement, then the price for the shares shall be the book value as of the end of the month preceding the disqualification or death of the shareholder, payable in cash or on such other terms as may be agreed to by the parties. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation. [1997 c.774 Â§24]

FILING DOCUMENTS

Â Â Â Â Â  58.400 Filing requirements. (1) A document must satisfy the requirements of this section or any other section that modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the Office of Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign professional corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chairperson of the board of directors of a domestic or foreign professional corporation, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the professional corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; and

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 58.440, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of Secretary of State accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the Office of Secretary of State is accomplished only when the document is actually received by the Office of Secretary of State. [1987 c.94 Â§4; 1999 c.486 Â§3]

Â Â Â Â Â  58.410 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.94 Â§6; 1989 c.383 Â§2; 1991 c.132 Â§2; 1999 c.362 Â§Â§2,2a]

Â Â Â Â Â  58.420 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 58.430, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.94 Â§7]

Â Â Â Â Â  58.430 Correcting filed document. (1) A domestic or foreign professional corporation may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign professional corporation shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.94 Â§8]

Â Â Â Â Â  58.440 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.94 Â§5; 1995 c.215 Â§5]

Â Â Â Â Â  58.450 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of ORS 58.400, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 58.225, 60.114, 60.117, 60.724 and 60.727, the Secretary of State shall return an acknowledgment of filing to the professional corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the professional corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.94 Â§9; 1999 c.486 Â§4]

Â Â Â Â Â  58.460 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the domestic or foreign professional corporation, in addition to any other legal remedy that may be available, shall have the right to appeal from such order pursuant to the provisions of ORS 183.480. [1987 c.94 Â§10]

Â Â Â Â Â  58.470 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document, or a facsimile thereof, is on file with the Office of Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter. [1987 c.94 Â§11]

Â Â Â Â Â  58.480 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic professional corporation or a certificate of authorization for a foreign professional corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic professional corporationÂs corporate name or the foreign professional corporationÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The domestic professional corporation is duly incorporated under the law of this state, or the foreign professional corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign professional corporation;

Â Â Â Â Â  (d) An annual report required by ORS 58.225 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record. [1987 c.94 Â§12]

SECRETARY OF STATE

Â Â Â Â Â  58.490 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1987 c.94 Â§13]

_______________



Chapter 59

Chapter 59 Â Securities Regulation; Mortgage Bankers and Brokers

2007 EDITION

SECURITIES; MORTGAGE BANKERS AND BROKERS

CORPORATIONS AND PARTNERSHIPS

OREGON
SECURITIES LAW

(Generally)

59.005Â Â Â Â Â Â  Short title

59.015Â Â Â Â Â Â  Definitions for
Oregon
Securities Law

59.025Â Â Â Â Â Â  Securities exempt from registration

59.035Â Â Â Â Â Â  Transactions exempt from registration

59.045Â Â Â Â Â Â  Authority of director to deny, withdraw or condition exemptions

59.049Â Â Â Â Â Â  Federal covered securities exempt from registration; notice filings; fees; rules

59.051Â Â Â Â Â Â  Statutory references to federal law

(Registration of Securities)

59.055Â Â Â Â Â Â  Conditions of offer and sale of securities

59.065Â Â Â Â Â Â  Registration procedures; application; fees; rules

59.070Â Â Â Â Â Â  Amended registration application; when required; fees

59.075Â Â Â Â Â Â  Registration by director; expiration; renewal; fee; rules

59.085Â Â Â Â Â Â  Conditions imposed on registration

59.095Â Â Â Â Â Â  Approval of plan to issue securities in exchange for other securities, claims or property

59.105Â Â Â Â Â Â  Denial, suspension or revocation of registration

59.115Â Â Â Â Â Â  Liability in connection with sale or successful solicitation of sale of securities; recovery by purchaser; limitations on proceeding; attorney fees

59.125Â Â Â Â Â Â  Effect of notice of offer to repay purchaser; exceptions; registration of transaction

59.127Â Â Â Â Â Â  Liability in connection with purchase or successful solicitation of purchase of securities; recovery by seller; limitations on proceeding; attorney fees

59.131Â Â Â Â Â Â  Effect of notice of intent to return unlawfully purchased security; contents of notice; registration of transaction

59.135Â Â Â Â Â Â  Fraud and deceit with respect to securities or securities business

59.137Â Â Â Â Â Â  Liability in connection with violation of ORS 59.135; damages; defense; attorney fees; limitations on proceeding

59.145Â Â Â Â Â Â  Effect of notice filing, registration or license

59.155Â Â Â Â Â Â  Director is agent for service of process; manner of service; exceptions

(Licensing of Broker-Dealers, Investment Advisers and Salespersons)

59.165Â Â Â Â Â Â  Licensing of broker-dealers, investment advisers and salespersons required; rules

59.175Â Â Â Â Â Â  Procedures for notice filing and licensing; rules; examination; bond, letter of credit or other security; filing trade name or assumed business name; fees

59.185Â Â Â Â Â Â  Expiration of license; rules for renewal; change in personnel

59.195Â Â Â Â Â Â  Licensees to keep records; inspection; filing of financial reports

59.205Â Â Â Â Â Â  Grounds for denying, suspending, revoking or imposing condition or restriction on license

59.215Â Â Â Â Â Â  Action against applicant or licensee for act or omission of associate; exceptions

59.225Â Â Â Â Â Â  Cancellation of license or application; application for withdrawal; effect of suspension or revocation

(Powers of Director)

59.235Â Â Â Â Â Â  General supervision over persons dealing in securities

59.245Â Â Â Â Â Â  Investigations; publicity with respect to violations; cease and desist order

59.255Â Â Â Â Â Â  Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties

59.265Â Â Â Â Â Â  Procedure when assets or capital of broker-dealer or investment adviser found impaired; involuntary liquidation

59.275Â Â Â Â Â Â  Burden of proof

59.285Â Â Â Â Â Â  Rules; financial statements

59.295Â Â Â Â Â Â  Notice of orders; hearings on orders

59.305Â Â Â Â Â Â  Judicial review of orders

59.315Â Â Â Â Â Â  Oaths and subpoenas in proceedings before director

59.325Â Â Â Â Â Â  Certified copies of documents; fee; effect of certification

(Enforcement by Attorney General)

59.331Â Â Â Â Â Â  Scope of Attorney General powers; consent of director; powers of circuit court; damages, restitution, disgorgement and other penalties

(Miscellaneous Provisions)

59.335Â Â Â Â Â Â  Application of certain sections

59.345Â Â Â Â Â Â  When offer to sell or buy is made in this state

59.350Â Â Â Â Â Â  Treatment of certain transactions

59.355Â Â Â Â Â Â  Corporations subject to other laws

59.365Â Â Â Â Â Â  Common-law and statutory rights not limited

59.370Â Â Â Â Â Â  Limitation on liability for good faith act or omission; reports regarding salespersons or investment adviser representatives; limitation on liability related to reports; rules

(Required Reports and Statements)

59.451Â Â Â Â Â Â  Prohibition against filing false statement by person under investigation or examination

UNIFORM TOD SECURITY REGISTRATION ACT

59.535Â Â Â Â Â Â  Definitions for ORS 59.535 to 59.585

59.540Â Â Â Â Â Â  Registration in beneficiary form; sole or joint tenancy ownership

59.545Â Â Â Â Â Â  Registration in beneficiary form; applicable law

59.550Â Â Â Â Â Â  Origination of registration in beneficiary form

59.555Â Â Â Â Â Â  Form of registration in beneficiary form

59.560Â Â Â Â Â Â  Effect of registration in beneficiary form

59.565Â Â Â Â Â Â  Ownership on death of owner

59.570Â Â Â Â Â Â  Protection of registering entity

59.575Â Â Â Â Â Â  Nontestamentary transfer on death

59.580Â Â Â Â Â Â  Terms, conditions and forms for registration

59.585Â Â Â Â Â Â  Short title; rules of construction

PROHIBITION OF CERTAIN SECURITY TRANSACTIONS

59.710Â Â Â Â Â Â  Definitions for ORS 59.710 to 59.830

59.720Â Â Â Â Â Â  Application of ORS 59.710 to 59.830 to real estate contracts and brokers

59.730Â Â Â Â Â Â  Making contract involving securities without intending a bona fide sale or purchase

59.740Â Â Â Â Â Â  Conducting bucket shop or repeatedly making forbidden contracts

59.750Â Â Â Â Â Â  Receipt or communication of prices for purpose of forbidden contract

59.760Â Â Â Â Â Â  Reporting false sale of securities with intent to deceive

59.770Â Â Â Â Â Â  Manipulating market by pretended sales

59.780Â Â Â Â Â Â  BrokerÂs trading against customerÂs order; violation of ORS 59.780 to 59.800 by member of brokerÂs firm

59.790Â Â Â Â Â Â  Insolvent broker-dealer receiving securities from customer

59.800Â Â Â Â Â Â  Pledge or sale by broker-dealer of customerÂs securities

59.810Â Â Â Â Â Â  Delivery to customer of true statement of purchase or sale made by broker

59.820Â Â Â Â Â Â  Actions against corporation for second violation

59.830Â Â Â Â Â Â  Self-incrimination by witness; immunity from prosecution

MORTGAGE BANKERS; MORTGAGE BROKERS; LOAN ORIGINATORS

59.840Â Â Â Â Â Â  Definitions for ORS 59.840 to 59.980

59.845Â Â Â Â Â Â  License required to engage in residential mortgage transactions as mortgage banker or mortgage broker

59.850Â Â Â Â Â Â  Procedures for licensing; experience required; surety bond or letter of credit; fees; rules

59.855Â Â Â Â Â Â  Expiration of license; renewal; duration of renewed license; change in personnel; rules

59.860Â Â Â Â Â Â  Licensees to keep records; inspection; filing of financial reports

59.865Â Â Â Â Â Â  Grounds for denying, suspending, conditioning or revoking license

59.870Â Â Â Â Â Â  Action against applicant or licensee for act or omission of associate; exception

59.875Â Â Â Â Â Â  Cancellation of license or application; application for withdrawal

59.880Â Â Â Â Â Â  Supervisory authority of director over mortgage bankers, mortgage brokers and loan originators

59.885Â Â Â Â Â Â  Investigations; publicity with respect to violations; cease and desist order

59.890Â Â Â Â Â Â  Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties

59.895Â Â Â Â Â Â  Procedures where assets or capital of mortgage banker or broker found impaired; involuntary liquidation

59.900Â Â Â Â Â Â  Rules; financial statements

59.905Â Â Â Â Â Â  Notice of orders; hearings on orders

59.910Â Â Â Â Â Â  Judicial review of orders

59.915Â Â Â Â Â Â  Oaths and subpoenas in proceedings before director

59.920Â Â Â Â Â Â  Copies of documents; fees; effect of certification

59.925Â Â Â Â Â Â  Liability of mortgage banker or mortgage broker; recovery of damages; limitations on proceeding; action against bond or letter of credit; attorney fees

59.930Â Â Â Â Â Â  Fraud and deceit with respect to mortgage banker or broker business

59.935Â Â Â Â Â Â  ClientsÂ Trust Account; examination; deposit of funds; interest; rules

59.940Â Â Â Â Â Â  Notice to bank regarding ClientsÂ Trust Account

59.945Â Â Â Â Â Â  Prohibited advertisements

59.950Â Â Â Â Â Â  Designation of principal place of business; other offices; change of personnel; registered agent

59.955Â Â Â Â Â Â  Disclosure required before closing mortgage loan or mortgage banking loan

59.960Â Â Â Â Â Â  Consultation with licensees before rules adopted

59.962Â Â Â Â Â Â  Servicing or collecting mortgage banking loan or mortgage loan by mortgage banker or mortgage broker

59.967Â Â Â Â Â Â  Legislative findings regarding loan originators; prohibited practice

59.969Â Â Â Â Â Â  List of loan originators; qualifications; voluntary reporting; records; waiver; rules

59.970Â Â Â Â Â Â  Qualifications for insurance licensees acting as loan originators

59.971Â Â Â Â Â Â  Prohibited conduct for loan originators; effect of criminal conviction; rules

59.972Â Â Â Â Â Â  Loan originator criminal records checks; rules

59.973Â Â Â Â Â Â  Complaints against loan originators; investigation; hearing; rules; action by director

59.975Â Â Â Â Â Â  Continuing education requirements for loan originators; rules

59.977Â Â Â Â Â Â  Certification of organizations to provide training for loan originators; rules

59.980Â Â Â Â Â Â  Short title

PENALTIES

59.991Â Â Â Â Â Â  Criminal penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions

59.992Â Â Â Â Â Â  Criminal penalties for ORS 59.840 to 59.980

59.995Â Â Â Â Â Â  Civil penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions

59.996Â Â Â Â Â Â  Civil penalties for ORS 59.840 to 59.980

OREGON
SECURITIES LAW

(Generally)

Â Â Â Â Â  59.005 Short title. ORS 59.005 to 59.451, 59.991 and 59.995 may be cited as the Oregon Securities Law. [1967 c.537 Â§2]

Â Â Â Â Â  59.010 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.015 Definitions for
Oregon
Securities Law. As used in the Oregon Securities Law, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBroker-dealerÂ means a person who engages, all or part of the time, in effecting transactions in securities for the account of others or for the personÂs own account. ÂBroker-dealerÂ does not include:

Â Â Â Â Â  (a) An issuer effecting sales in its own securities;

Â Â Â Â Â  (b) The following institutions:

Â Â Â Â Â  (A) A financial institution or trust company, as defined in ORS 706.008; or

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. section 1730a, holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, if the appropriate statutory regulatory authority is exercising control over, or is regulating or supervising the person in the sale of securities in accord with the purposes of the Oregon Securities Law;

Â Â Â Â Â  (c) A person who has no place of business in this state effecting transactions in this state exclusively with broker-dealers;

Â Â Â Â Â  (d) A person effecting sales exempted by ORS 59.035;

Â Â Â Â Â  (e) A salesperson;

Â Â Â Â Â  (f) A person effecting sales of securities owned by the person registered for sale pursuant to ORS 59.065;

Â Â Â Â Â  (g) A person effecting sales of securities exempted by ORS 59.025 (7);

Â Â Â Â Â  (h) A person licensed as a mortgage banker or a mortgage broker under ORS 59.840 to 59.980 when effecting sales of securities involving real estate paper registered for sale pursuant to ORS 59.065; or

Â Â Â Â Â  (i) A person designated by rule or order by the director.

Â Â Â Â Â  (2) ÂControlÂ means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂFederal covered investment adviserÂ means a person who is registered as an investment adviser pursuant to section 203 of the Investment Advisers Act of 1940, as amended.

Â Â Â Â Â  (5) ÂFederal covered securityÂ means any security that is a covered security under section 18 of the Securities Act of 1933, as amended, and for which such Act provides that the director may require filing of a notice and payment of a fee.

Â Â Â Â Â  (6) ÂFraud,Â ÂdeceitÂ and ÂdefraudÂ are not limited to common-law deceit.

Â Â Â Â Â  (7) ÂGuaranteedÂ means guaranteed as to payment of principal, interest or dividends.

Â Â Â Â Â  (8)(a) ÂInvestment adviser representativeÂ means any partner, officer, director or person occupying a similar status or performing a similar function, or other individual, except clerical or ministerial personnel, who is employed by or associated with:

Â Â Â Â Â  (A) A state investment adviser that is licensed or required to be licensed in this state and who does any of the following:

Â Â Â Â Â  (i) Makes any recommendations or otherwise renders advice regarding securities;

Â Â Â Â Â  (ii) Manages accounts or portfolios of clients;

Â Â Â Â Â  (iii) Determines which recommendation or advice regarding securities should be given;

Â Â Â Â Â  (iv) Solicits, offers or negotiates for the sale of or sells investment advisory services; or

Â Â Â Â Â  (v) Supervises employees acting under this subparagraph; or

Â Â Â Â Â  (B) A federal covered investment adviser, subject to the limitations of section 203A of the Investment Advisers Act of 1940, as amended, as the director may designate by rule or order.

Â Â Â Â Â  (b) ÂInvestment adviser representativeÂ does not include a person designated by rule or order of the director.

Â Â Â Â Â  (9) ÂIssuerÂ means a person who issues, proposes to issue or has issued a security and includes an issuer to be formed. With respect to certificates of deposit, voting-trust certificates or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted management or unit type, the ÂissuerÂ is the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other instrument or agreement under which the security is issued.

Â Â Â Â Â  (10) ÂLicenseÂ means a license as provided under the Oregon Securities Law.

Â Â Â Â Â  (11) ÂMortgage bankerÂ means a mortgage banker as defined in ORS 59.840.

Â Â Â Â Â  (12) ÂMortgage brokerÂ means a mortgage broker as defined in ORS 59.840.

Â Â Â Â Â  (13) ÂOfferÂ or Âoffer to sellÂ includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

Â Â Â Â Â  (14) ÂPersonÂ includes an individual, a joint venture, a partnership, a cooperative, a limited liability company, an association, a joint stock company, a corporation, a trust, an unincorporated organization or a government or political subdivision of a government.

Â Â Â Â Â  (15) ÂReal estate paperÂ means any obligation secured or purportedly secured by an interest in real property. Real estate paper includes, but is not limited to, mortgage-backed securities, collateralized mortgage obligations, and real estate mortgage investment conduits.

Â Â Â Â Â  (16) ÂRegisteredÂ means registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (17)(a) Â
Sale
Â or ÂsellÂ includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value. Any security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing shall constitute a part of the subject of the purchase and shall have been offered and sold for value. A gift of assessable stock by or for any issuer or promoter shall constitute a sale.

Â Â Â Â Â  (b) For purposes of the authority of the director under ORS 59.245 and 59.255, the terms ÂsaleÂ and ÂsellÂ include the terms ÂofferÂ and Âoffer to sell.Â

Â Â Â Â Â  (c) Â
Sale
Â and ÂsellÂ do not include:

Â Â Â Â Â  (A) A bona fide pledge or loan of securities;

Â Â Â Â Â  (B) A bona fide security dividend, whether the corporation distributing the dividend is the issuer of the security or not, if nothing of value is given by the recipients for the dividend other than payments in connection with the elimination of fractional shares; or

Â Â Â Â Â  (C) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly for cash.

Â Â Â Â Â  (18)(a) ÂSalespersonÂ means a person, other than a broker-dealer, who represents or purports to represent a broker-dealer, issuer or owner of securities in effecting or attempting to effect in any manner transactions in securities.

Â Â Â Â Â  (b) ÂSalespersonÂ does not include:

Â Â Â Â Â  (A) A person who represents an issuer in effecting sales in a security exempted by ORS 59.025;

Â Â Â Â Â  (B) A person who represents an issuer in effecting sales exempted by ORS 59.035;

Â Â Â Â Â  (C) A person who represents an issuer in effecting sales with existing partners or directors of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state;

Â Â Â Â Â  (D) An employee of an institution or organization described in subsection (1)(b) of this section to the extent the employee is not a dual employee of the institution and a broker-dealer;

Â Â Â Â Â  (E) A person effecting transactions in this state limited to those transactions described in section 15(h)(2) and (3) of the Securities Exchange Act of 1934, as amended; or

Â Â Â Â Â  (F) A person designated by rule or order by the director.

Â Â Â Â Â  (c) A person who is a partner, director or officer of a broker-dealer, issuer or owner of securities, or a person who occupies a similar status or performing similar functions, is a ÂsalespersonÂ only if the person otherwise comes within this definition.

Â Â Â Â Â  (19)(a) ÂSecurityÂ means a note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in a pension plan or profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, voting-trust certificate, variable annuity, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such title or lease, real estate paper sold by a broker-dealer, mortgage banker, mortgage broker or a person described in subsection (1)(b) of this section to persons other than persons enumerated in ORS 59.035 (4), or, in general, any interest or instrument commonly known as a Âsecurity,Â or any certificate of interest or participation in, temporary or interim certificates for, receipt for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing.

Â Â Â Â Â  (b) ÂSecurityÂ does not include:

Â Â Â Â Â  (A) An insurance or endowment policy or annuity contract, other than a variable annuity contract, under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or some other specified period;

Â Â Â Â Â  (B) A beneficial interest in a voluntary inter vivos trust unless the trust is created solely for the purpose of voting or is part of an attempt to evade the provisions of ORS 59.005 to 59.451; or

Â Â Â Â Â  (C) A beneficial interest in a testamentary trust.

Â Â Â Â Â  (20)(a) ÂState investment adviserÂ means a person who, for compensation:

Â Â Â Â Â  (A) Engages all or part of the time of the person, in this state, in the business of advising others, either directly or by mail or through publication or writing, as to the value of securities or as to the advisability of investing in, purchasing or selling securities;

Â Â Â Â Â  (B) Engages all or part of the time of the person, in this state, in the business of managing an investment or trading account in securities for other persons; or

Â Â Â Â Â  (C) Issues or promulgates, as part of a regular business in this state, analyses or reports concerning securities.

Â Â Â Â Â  (b) ÂState investment adviserÂ does not include:

Â Â Â Â Â  (A) An investment adviser representative;

Â Â Â Â Â  (B) An institution or organization described in subsection (1)(b) of this section;

Â Â Â Â Â  (C) A licensed broker-dealer whose performance of investment advisory services is solely incidental to the conduct of business as a broker-dealer and who receives no special compensation for such services;

Â Â Â Â Â  (D) A salesperson licensed to a broker-dealer whose performance of investment advisory services is solely incidental to that personÂs activities as a salesperson and who receives no special compensation for such services;

Â Â Â Â Â  (E) A publisher of or contributor to a bona fide newspaper, newsmagazine, investment manual or service, or business or financial publication of general, regular and paid circulation;

Â Â Â Â Â  (F) A person whose only clients are federal covered investment advisers, state investment advisers, broker-dealers, mortgage bankers, mortgage brokers, banks, savings institutions or trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, as amended, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees;

Â Â Â Â Â  (G) A duly licensed lawyer, engineer or accountant whose performance of investment advisory services is solely incidental to the practice of the profession;

Â Â Â Â Â  (H) A person whose advice, analyses or reports relate only to securities exempted by ORS 59.025 (1);

Â Â Â Â Â  (I) A federal covered investment adviser in compliance with ORS 59.165 (7);

Â Â Â Â Â  (J) A person, advising others, that has no place of business in this state and during the preceding 12-month period has had fewer than six clients, other than those persons included in subparagraph (F) of this paragraph, who are residents of this state; or

Â Â Â Â Â  (K) Such other persons as the director may by rule or order designate. [1967 c.537 Â§3; 1971 c.624 Â§1; 1971 c.641 Â§1; 1973 c.366 Â§1; 1975 c.491 Â§1; 1985 c.349 Â§1; 1987 c.414 Â§Â§69, 69a; 1987 c.603 Â§1; 1989 c.197 Â§1; 1991 c.5 Â§18; 1993 c.158 Â§1; 1993 c.508 Â§27; 1993 c.744 Â§13; 1995 c.93 Â§26; 1995 c.622 Â§11; 1997 c.631 Â§375; 1997 c.772 Â§1; 1999 c.53 Â§1; 1999 c.315 Â§1; 2001 c.104 Â§14; 2001 c.377 Â§39a; 2003 c.270 Â§1; 2007 c.393 Â§1]

Â Â Â Â Â  59.020 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.025 Securities exempt from registration. The following securities are exempt from ORS 59.049 and 59.055:

Â Â Â Â Â  (1)(a) A security issued or guaranteed by the
United States
or by a state, a political subdivision of a state or an agency or other instrumentality of any of the foregoing.

Â Â Â Â Â  (b) Any other security offered in connection with or as part of the security set forth in paragraph (a) of this subsection if the security cannot be severed and sold separately from the security in paragraph (a) of this subsection.

Â Â Â Â Â  (2) A security issued or guaranteed by a foreign government with which the United States is at the time of the sale maintaining diplomatic relations, or by a state, province or political subdivision thereof having the power of taxation or assessment, if the security is recognized as a valid obligation by such foreign government or state, province or political subdivision thereof.

Â Â Â Â Â  (3) A security that represents an interest in or a direct obligation of or is guaranteed by a national bank, federal savings and loan association, federal credit union or federal land bank or joint stock land bank or national farm loan association.

Â Â Â Â Â  (4) Any of the following securities:

Â Â Â Â Â  (a) A security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Stock Exchange or any other exchange recognized by rule of the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (b) A security designated or approved for designation upon notice of issuance under the National Association of Securities Dealers Automated Quotation System, Inc. National Market System;

Â Â Â Â Â  (c) Any other security of the issuer of a security listed or designated under paragraph (a) or (b) of this subsection, that is of senior or substantially equal rank to the listed or designated security;

Â Â Â Â Â  (d) A security issuable under rights or warrants listed or approved under paragraph (a), (b) or (c) of this subsection; or

Â Â Â Â Â  (e) A warrant or right to purchase or subscribe to any security referred to in paragraph (a), (b), (c) or (d) of this subsection.

Â Â Â Â Â  (5) A security maintaining a rating approved by the director in a recognized securities manual.

Â Â Â Â Â  (6) A security that represents an interest in or a direct obligation of and that has been or is to be issued by a bank, trust company, savings and loan association, or credit union, that is subject to the examination, supervision and control of a regulatory agency of this state.

Â Â Â Â Â  (7) Commercial paper issued, given or acquired in a bona fide way in the ordinary course of legitimate business, trade or commerce, when the commercial paper is not made the subject of a public offering.

Â Â Â Â Â  (8) A security, the issuance of which is under supervision, regulation or control by the Public Utility Commission of this state, if the Public Utility Commission is exercising control over, or is regulating or supervising, the issuer thereof.

Â Â Â Â Â  (9) Stock or membership certificates issued by an agricultural cooperative corporation or irrigation association when the stock is issued to evidence membership in the cooperative or association or as a patronage dividend and certificates issued to members or patrons by such a cooperative or association evidencing their respective interests in reserves or as patronage dividends. This exemption shall not apply to any cooperative or association that expects to engage in or is engaged in the production, processing or marketing of forest products.

Â Â Â Â Â  (10) Stock or membership certificates issued by a fishing cooperative corporation, when the stock or certificates are issued to members of the cooperative corporation either for the purpose of showing membership in the cooperative corporation or for the purpose of showing their respective interests in reserves or patronage dividends. For purposes of this subsection, a fishing cooperative corporation is an association of persons engaged commercially in harvesting, marketing or processing products of aquatic life from fresh and salt water, that is formed or operated under ORS chapter 62 with the purpose of commercially harvesting, marketing or processing such products or engaging in group bargaining with respect to the sale of such products.

Â Â Â Â Â  (11) Stock or membership certificates issued by an association of consumers formed or operated under ORS chapter 62 with the purpose of providing groceries to its consumer members, when the stock or certificates are issued to members either for the purpose of showing membership in the association or for the purpose of showing their respective interests in patronage dividends or reserves. For purposes of the exemption under this subsection:

Â Â Â Â Â  (a) The price of stock or a membership certificate may not exceed $300.

Â Â Â Â Â  (b) The benefits shall be limited to discounts on purchases or patronage dividends, or any combination of such discounts and dividends.

Â Â Â Â Â  (c) The association may issue only one stock or membership certificate to an individual.

Â Â Â Â Â  (12) Any security issued in connection with an employeeÂs stock purchase, savings, pension, profit sharing or similar employeeÂs benefit plan, provided:

Â Â Â Â Â  (a) That the plan meets the requirements for qualification under section 401 of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (b) That the terms of the plan are fair, just and equitable to employees under rules of the director.

Â Â Â Â Â  (13) Any security issued by a person:

Â Â Â Â Â  (a) Organized and operated exclusively for religious, educational, benevolent, fraternal, charitable or reformatory purpose and not for pecuniary profit, and no part of the net earnings of which inures to the benefit of any person, private stockholder, or individual; and

Â Â Â Â Â  (b) Designated by rule of the director.

Â Â Â Â Â  (14) Any other security exempted by rule of the director. [1967 c.537 Â§4; 1969 c.688 Â§1; 1973 c.428 Â§9; 1975 c.491 Â§2; 1985 c.193 Â§1; 1985 c.349 Â§2a; 1987 c.603 Â§1a; 1987 c.677 Â§9; 1989 c.171 Â§6; 1989 c.197 Â§2; 1991 c.67 Â§10; 1993 c.18 Â§14; 1997 c.772 Â§2]

Â Â Â Â Â  59.030 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.035 Transactions exempt from registration. The following transactions are exempt from ORS 59.049 and 59.055 if they are not part of an attempt to evade fraudulently any provision of the Oregon Securities Law:

Â Â Â Â Â  (1) Any transaction by a sheriff, marshal or court appointed fiduciary.

Â Â Â Â Â  (2) An isolated nonissuer transaction in this state, whether effected through a broker-dealer or not.

Â Â Â Â Â  (3) Any transaction by an issuer in its securities pursuant to a pro rata offering to its existing security holders, if:

Â Â Â Â Â  (a) No commission or remuneration, other than a standby fee, is paid or given directly or indirectly in connection with the transaction; and

Â Â Â Â Â  (b) The issuer has not had an effective registration under the Oregon Securities Law nor has used this exemption within one year prior to the date of the offering or sale.

Â Â Â Â Â  (4) Any offer, sale, transfer or delivery of securities to a bank, savings institution, trust company, insurance company, investment company, pension or profit-sharing trust, or other financial institution or institutional buyer (including but not limited to the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Housing Administration, the United States Department of Veterans Affairs and the Government National Mortgage Association), or to a broker-dealer, mortgage broker or mortgage banker, whether the purchaser is acting for itself or in a fiduciary capacity when the purchaser has discretionary authority to make investment decisions.

Â Â Â Â Â  (5) Any transaction by an offeror with an accredited investor as defined in section 2 (15)(i) or (ii) of the Securities Act of 1933, as amended, or rules of the Director of the Department of Consumer and Business Services, but only if there is no public advertising or general solicitation in connection with the transaction.

Â Â Â Â Â  (6) The issue and delivery of any security in exchange for any other security of the same issuer pursuant to a right of conversion entitling the holder of the security surrendered in exchange to make the conversion without the payment of additional consideration, if the security surrendered was, when issued, convertible and registered or exempt from registration.

Â Â Â Â Â  (7) Any transaction in a vendorÂs interest in a land sale contract, or a bond or note secured by a mortgage or trust deed upon real estate, so long as the entire vendorÂs interest or mortgage or trust deed, with all the bonds or notes secured thereby, are sold to a single purchaser, in a single sale.

Â Â Â Â Â  (8) Agency or principal sales by licensed broker-dealers, executed upon customersÂ orders on any exchange or on the over-the-counter market, but not the solicitation of such orders, where there is no intent to avoid the provisions of the Oregon Securities Law and a public offering is not involved. Such broker-dealers shall keep and maintain, for two years from the date of the order, a record of all the sales executed upon customersÂ orders, giving the name and address of each customer, the name and identity of the security involved, the dates of the sales, the price paid or received for the security, and the commission or other expenses charged to the customer.

Â Â Â Â Â  (9) The offer or sale by a licensed broker-dealer of any security acquired in the ordinary and usual course of business, when such security is a part of an issue which has been registered in whole or in part, if the offer or sale is made in good faith and not directly or indirectly for the benefit of the issuer or for the promotion of any scheme or enterprise effecting a violation or an evasion of any provisions of the Oregon Securities Law, unless:

Â Â Â Â Â  (a) The registration has been revoked or suspended; or

Â Â Â Â Â  (b) The continued sale of the security has been enjoined.

Â Â Â Â Â  (10) The offer or sale by licensed broker-dealer, acting either as principal or agent, of securities theretofore sold and distributed to the public, if the sale meets the requirements of paragraphs (a), (b) and (c) or (a), (b) and (d) of this subsection:

Â Â Â Â Â  (a) Such securities are sold at prices reasonably related to the current market price thereof at the time of sale, and, if such licensed broker-dealer is acting as agent, the commission collected by such licensed broker-dealer on account of the sale thereof is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics;

Â Â Â Â Â  (b) Such securities do not constitute an unsold allotment to or subscription by such broker-dealer as a participant in the distribution of such securities by the issuer or by or through an underwriter;

Â Â Â Â Â  (c) The issuer is listed in any recognized securities manual approved by rule by the director, and the listing contains the names of the issuerÂs officers and directors, a balance sheet of the issuer as of a date not more than 18 months prior to the date of such sale, and a profit and loss statement for either the fiscal year preceding the date of the balance sheet or the most recent year of operations; and

Â Â Â Â Â  (d) The securities are authorized for quotation on a nationwide automated quotations system approved by rule or order of the director.

Â Â Â Â Â  (11) An offer, but not the sale, of a security meeting either of the following descriptions:

Â Â Â Â Â  (a) A security for which registration statements have been filed under both the Oregon Securities Law and the Securities Act of 1933, as amended, if no stop or refusal order or order under ORS 59.105 is in effect and no public proceeding or examination looking toward such an order is pending. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (b) A security for which a registration statement has been filed under the Oregon Securities Law and the offer is allowed by the director. However, an offer for such a security may not be accepted until the securities have been registered as provided in the Oregon Securities Law.

Â Â Â Â Â  (12)(a) Any transactions in securities by an offeror within or without this state that meet all of the requirements of subparagraph (A) or (B) of this paragraph and all of the requirements of subparagraphs (C), (D) and (E) of this paragraph:

Â Â Â Â Â  (A) When the offeror is an issuer, the transactions result in not more than 10 purchasers within this state of securities of the issuer during any 12 consecutive months.

Â Â Â Â Â  (B) When the offeror is a nonissuer the securities must have been bought and held for at least 12 consecutive months and the transactions result in not more than 10 purchasers within this state of securities from the nonissuer during any 12 consecutive months.

Â Â Â Â Â  (C) No commission or other remuneration is paid or given directly or indirectly in connection with the offer or sale of the securities.

Â Â Â Â Â  (D) No public advertising or general solicitation is used in connection with any transaction under this exemption.

Â Â Â Â Â  (E) At the time of any transaction under this exemption the offeror does not have under the Oregon Securities Law an application for registration or an effective registration of securities which are part of the same offering.

Â Â Â Â Â  (b) In connection with transactions under paragraph (a) of this subsection:

Â Â Â Â Â  (A) Purchasers of securities of the offeror registered under ORS 59.065, exempt under ORS 59.025, exempt under any other subsection of this section, or for which a notice has been filed under ORS 59.049, are not counted as purchasers under this exemption.

Â Â Â Â Â  (B) Repeat transactions with persons who are counted as purchasers within
Oregon
under paragraph (a) of this subsection do not increase the number of purchasers. However, a purchaser remains a purchaser for 12 months following the month of the last sale to that purchaser.

Â Â Â Â Â  (C) No limitations are placed on the number of transactions or purchasers without this state. No limitations are placed on the number of offers under this exemption.

Â Â Â Â Â  (13) A transaction with security holders, pursuant to a statutory vote by such security holders on a merger, consolidation, partial or complete liquidation, reclassification of securities, plan of exchange or sale of assets, in consideration of the issuance of securities of another issuer.

Â Â Â Â Â  (14) Capital stock issued by a professional corporation organized under ORS chapter 58.

Â Â Â Â Â  (15) Any other transaction exempted by rule of the director. [1967 c.537 Â§5; 1971 c.624 Â§2; 1973 c.823 Â§Â§91,156; 1985 c.349 Â§3; 1987 c.603 Â§2; 1989 c.197 Â§3; 1991 c.67 Â§11; 1997 c.772 Â§3; 2001 c.32 Â§1]

Â Â Â Â Â  59.045 Authority of director to deny, withdraw or condition exemptions. (1) The Director of the Department of Consumer and Business Services may by rule or order, as to any security or any type of security transaction:

Â Â Â Â Â  (a) Deny, withdraw or condition the exemptions allowed by ORS 59.025 and 59.035 if, in the directorÂs opinion, the further sale of the security in this state would work a fraud or imposition upon the purchaser.

Â Â Â Â Â  (b) Waive the conditions of ORS 59.035 (3)(b) and (12)(a)(B).

Â Â Â Â Â  (c) Provide which exemptions may or may not be used in connection with other exemptions or provide procedures for determining which offerings are or are not integrated with other offerings within the same or other exemptions.

Â Â Â Â Â  (2) The director may by order withdraw, condition or deny the use of any exemption by a person if the director has reason to believe that the person has engaged in or is about to engage in an act or practice constituting a violation of the Oregon Securities Law or that the use of any exemption by that person would work a fraud or imposition on purchasers.

Â Â Â Â Â  (3) No person shall be liable under the Oregon Securities Law by reason of the withdrawal of an exemption under this section if that person sustains the burden of proof that that person did not know, and in the exercise of reasonable care could not have known of the withdrawal. [1967 c.537 Â§6; 1973 c.366 Â§3; 1985 c.349 Â§4]

Â Â Â Â Â  59.047 [1981 c.292 Â§2; 1985 c.349 Â§5; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.049 Federal covered securities exempt from registration; notice filings; fees; rules. Federal covered securities may be offered and sold in this state without registration, subject to the following:

Â Â Â Â Â  (1) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(2) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the Director of the Department of Consumer and Business Services. In lieu of the notice, an issuer may file a copy of its registration statement as filed with the Securities and Exchange Commission together with fees required under this subsection. The form of notice shall be prescribed by the director. The director shall set the amount of the fee by rule. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (2) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(3) or (4), other than section 18(b)(4)(D), of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director. The form of notice shall be prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (3) Unless otherwise exempt from registration under ORS 59.025 or 59.035, any federal covered security that is subject to section 18(b)(4)(D) of the Securities Act of 1933, as amended, may be offered and sold only upon a filing of a notice with, and the payment of the required fee to, the director, not later than 15 days after the first sale of such federal covered security in this state. The notice shall be filed on Securities and Exchange Commission Form D or on a form of notice prescribed by the director. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities which are to be offered in this state. The fee is not refundable. The effective date of the notice is the later of the date the notice is received by the director or the date specified by the filer of the notice.

Â Â Â Â Â  (4)(a) The director shall set the fees described in subsections (1) to (3) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the
United States
responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of a fee described in subsections (1) to (3) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (5) The director may issue an order suspending the offer and sale of a federal covered security if the director finds that there is a failure to comply with any requirement under this section.

Â Â Â Â Â  (6)(a) The filer of a notice under subsections (1) to (3) of this section shall amend the notice when there is a change in the name of the offering or, in the case of offerings for which notice is filed pursuant to subsection (2) or (3) of this section, when there is an increase in the aggregate price of the securities which are to be offered in this state. There is no fee required for an amendment that does not increase the aggregate offering amount. Notices amending the aggregate offering amount shall include the fee calculated in accordance with subsection (2) or (3) of this section, less amounts previously paid under the prior notice filing, but the fee may not be less than $100. The fee is not refundable.

Â Â Â Â Â  (b) If an issuer or person sells federal covered securities in this state for a price in excess of the aggregate price for which fees were initially paid under this section, the seller shall pay a fee of three times the difference between the initial fee paid and the fee required under this section for the federal covered securities sold in this state. The additional fee may not be less than $100. The fee is not refundable.

Â Â Â Â Â  (7) The director, by rule or otherwise, may waive any or all of the provisions of this section. [1997 c.772 Â§6; 2001 c.104 Â§15; 2003 c.270 Â§2; 2003 c.785 Â§1]

Â Â Â Â Â  59.050 [1981 c.292 Â§3; 1985 c.349 Â§6; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.051 Statutory references to federal law. References in ORS 59.005 to 59.451, 59.991 and 59.995 to federal statutes or federal regulations shall be construed to refer to those statutes or regulations as they are in effect on April 19, 1999. [1999 c.53 Â§8]

Â Â Â Â Â  59.052 [1981 c.292 Â§4; 1985 c.349 Â§7; repealed by 1987 c.603 Â§30]

(Registration of Securities)

Â Â Â Â Â  59.055 Conditions of offer and sale of securities. It is unlawful for any person to offer or sell any security in this state, unless:

Â Â Â Â Â  (1) The security is registered and the offer or sale is not in violation of any rule or order of the Director of the Department of Consumer and Business Services or any condition, limitation or restriction imposed by the director upon such registration;

Â Â Â Â Â  (2) The security is exempt under ORS 59.025 or the sale is exempt under ORS 59.035; or

Â Â Â Â Â  (3) The security is a federal covered security for which a notice has been filed and fees have been paid under ORS 59.049. [1967 c.537 Â§7; 1997 c.772 Â§4]

Â Â Â Â Â  59.065 Registration procedures; application; fees; rules. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for registering securities. The director may coordinate registration in this state with any federal securities Act or national registration system.

Â Â Â Â Â  (2) Every registration application submitted shall be accompanied by a fee. The director shall set the fee by rule in an amount per $1,000 of the aggregate price of the securities that are to be offered in this state. The fee is not refundable.

Â Â Â Â Â  (3)(a) The director shall set the fee described in subsection (2) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of the fee described in subsection (2) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (4) If a registrant sells securities in Oregon in excess of the quantity registered or for a price in excess of the aggregate price for which fees were initially paid, the registrant may obtain registration of the excess securities by paying three times the difference between the initial fee paid and the fee required under subsection (2) of this section for the securities sold in Oregon. The additional fee may not be less than $100. Registration of the excess securities shall be effective retroactively to the date of sale. [1967 c.537 Â§8; 1973 c.366 Â§4; 1985 c.349 Â§8; 1987 c.603 Â§3; 1997 c.772 Â§7; 2003 c.270 Â§3; 2003 c.785 Â§2]

Â Â Â Â Â  59.070 Amended registration application; when required; fees. (1) A registrant under ORS 59.065 shall amend the registration application submitted under ORS 59.065 when there are material changes in the terms and conditions of the original registration. ÂMaterial changes in the terms and conditions of the original registrationÂ includes an increase in the aggregate amount of securities to be offered in
Oregon
, change in the type of securities or change in the identity of the issuer or owner.

Â Â Â Â Â  (2) Applications for an amendment to increase the aggregate amount of securities to be offered in
Oregon
shall include the fee calculated in accordance with ORS 59.065 (2), less amounts previously paid under the prior registration. The fee may not be less than $100.

Â Â Â Â Â  (3) This section does not relieve a registrant from the obligation to notify the director concerning material changes in facts and circumstances concerning the offering. [1985 c.349 Â§10; 1987 c.603 Â§4; 2003 c.785 Â§3]

Â Â Â Â Â  59.075 Registration by director; expiration; renewal; fee; rules. (1) The Director of the Department of Consumer and Business Services shall register the securities unless the director finds that registration should be denied on one or more of the grounds specified in ORS 59.105. The securities may thereafter be sold in accordance with the registration and any conditions, limitations or restrictions imposed by the director.

Â Â Â Â Â  (2) Every registration of securities and every notice filed under ORS 59.049 shall expire one year after the date of the registration or effective date of the notice. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system. When a registration or notice filing is amended, the registration or notice filing expires one year after the date of the initial registration or effective date of the notice filing unless the amended registration or notice filing provides otherwise.

Â Â Â Â Â  (3) The director by rule shall establish procedures for renewing registrations of securities and notice filings.

Â Â Â Â Â  (4) Every renewal application and every renewal of a notice filing shall be accompanied by a fee computed in accordance with ORS 59.049 or ORS 59.065 (2), as applicable. The fee is not refundable.

Â Â Â Â Â  (5) If the director finds that no ground for suspension or revocation of the registration exists under ORS 59.105, the director shall renew the registration, subject to any conditions, limitations and restrictions imposed by the director. The renewed registration or notice filing shall expire one year after the date of expiration of the original registration, or effective date of the notice filing or last renewal thereof. The director may establish a different expiration date for purposes of coordination with any national registration or notice filing system. [1967 c.537 Â§9; 1985 c.349 Â§12; 1987 c.603 Â§5; 1997 c.772 Â§8]

Â Â Â Â Â  59.078 [1973 c.366 Â§8; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.085 Conditions imposed on registration. The Director of the Department of Consumer and Business Services may, by rule or order, impose on a registration such conditions, limitations and restrictions as the director deems appropriate to make the issue fair, just and equitable, including the following:

Â Â Â Â Â  (1) That a prospectus containing any designated part of the information submitted in connection with registration be sent or given to each person to whom a security is offered or sold.

Â Â Â Â Â  (2) That the security be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed with the director or preserved for a period up to three years specified in the rule or order.

Â Â Â Â Â  (3) That any of the following be deposited in escrow on terms approved by the director:

Â Â Â Â Â  (a) Any security issued or to be issued for a consideration substantially different from the public offering price or for a consideration other than cash.

Â Â Â Â Â  (b) The proceeds from the sale of the security until the issuer receives an amount specified by the director. [1967 c.537 Â§10]

Â Â Â Â Â  59.095 Approval of plan to issue securities in exchange for other securities, claims or property. (1) The proponents of a plan pursuant to which a security is to be issued in exchange for one or more bona fide outstanding securities, claims or property interests, or partly in such exchange and partly for cash, except a security the issuance of which is under supervision, regulation or control by the Public Utility Commission of this state, may request approval of such plan by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The request for approval shall be made by filing a registration statement, as provided in ORS 59.065, with a detailed statement of the plan. The director shall set the plan down for hearing and require the proponents of the plan to give notice of the hearing to all persons to whom securities are to be issued in such exchange. All such persons shall have the right to appear at the hearing.

Â Â Â Â Â  (3) The director shall, after the hearing, consider the fairness of the terms and conditions of the plan, and, if the director finds that the plan is fair, just and equitable and free from fraud, shall approve it, subject to such conditions, limitations and restrictions as the director may impose. If the director finds that the plan is unfair, unjust or inequitable or not free from fraud, the director shall deny the request, and give notice of the denial, at the expense of the proponents, to all persons who were entitled to receive or received notice of the hearing. [1967 c.537 Â§11]

Â Â Â Â Â  59.105 Denial, suspension or revocation of registration. (1) Except as provided in subsection (2) of this section, the Director of the Department of Consumer and Business Services may by order deny, suspend or revoke any registration, if the director finds that:

Â Â Â Â Â  (a) The proposed plan of business of the issuer, the characteristics and terms of sale of the securities to be sold, or the proposed methods of sale and distribution are unfair, unjust or inequitable;

Â Â Â Â Â  (b) The issuer is insolvent or in unsound financial condition;

Â Â Â Â Â  (c) The applicant, registrant or issuer has violated any of the provisions of the Oregon Securities Law, or any rule or order of the director of which the applicant, registrant or issuer had notice;

Â Â Â Â Â  (d) The applicant, registrant or issuer has been or is engaged or is about to engage in dishonest or fraudulent conduct with regard to securities;

Â Â Â Â Â  (e) The applicant, registrant, or issuer has been convicted of a misdemeanor, an essential element of which is fraud, or of a felony;

Â Â Â Â Â  (f) The applicant, registrant or issuer has knowingly made or caused to be made to the director any false representation of a material fact, or has suppressed or withheld from the director any material information;

Â Â Â Â Â  (g) The applicant, registrant or issuer has refused to permit an examination to be made by the director, or has failed to file any report, including any certified financial report, or furnish any information required by the director in connection with the Oregon Securities Law; or

Â Â Â Â Â  (h) Unreasonable amounts or kinds of commissions or other remunerations, promoterÂs profits or participation or unreasonable options have been or are to be given or allowed directly or indirectly in connection with the sale or distribution of the securities.

Â Â Â Â Â  (2) The director may enter an order against the applicant, registrant or issuer under subsection (1) of this section if any partner, officer or director of an applicant, registrant or issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the applicant, registrant or issuer has been guilty of any act or omission which would be cause for denying, suspending or revoking the registration of an individual applicant, registrant or issuer, except:

Â Â Â Â Â  (a) This subsection shall not apply to subsection (1)(a) and (b) of this section.

Â Â Â Â Â  (b) The director may not enter an order suspending or revoking a registration under this subsection, pursuant to subsection (1)(e) of this section, without 10 daysÂ prior written notice to the registrant. [1967 c.537 Â§12; 1989 c.197 Â§4]

Â Â Â Â Â  59.110 [Amended by 1953 c.690 Â§3; 1955 c.201 Â§1; 1957 c.47 Â§1; 1963 c.244 Â§1; 1965 c.241 Â§2; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.115 Liability in connection with sale or successful solicitation of sale of securities; recovery by purchaser; limitations on proceeding; attorney fees. (1) A person is liable as provided in subsection (2) of this section to a purchaser of a security if the person:

Â Â Â Â Â  (a) Sells or successfully solicits the sale of a security, other than a federal covered security, in violation of the Oregon Securities Law or of any condition, limitation or restriction imposed upon a registration or license under the Oregon Securities Law; or

Â Â Â Â Â  (b) Sells or successfully solicits the sale of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading (the buyer not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (2) The purchaser may recover:

Â Â Â Â Â  (a) Upon tender of the security, the consideration paid for the security, and interest from the date of payment equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less any amount received on the security; or

Â Â Â Â Â  (b) If the purchaser no longer owns the security, damages in the amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it and less interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition.

Â Â Â Â Â  (3) Every person who directly or indirectly controls a seller liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such seller, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the sale is also liable jointly and severally with and to the same extent as the seller, unless the nonseller sustains the burden of proof that the nonseller did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with that person.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the sale of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the sale and the purchaser sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Any tender specified in this section may be made at any time before entry of judgment.

Â Â Â Â Â  (6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the sale. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the sale or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (7) An action may not be commenced under this section solely because an offer was made prior to registration of the securities.

Â Â Â Â Â  (8) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

Â Â Â Â Â  (9) Subsection (4) of this section shall not limit the liability of any person:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law, including any other provisions of the Oregon Securities Law.

Â Â Â Â Â  (10) Except as provided in subsection (11) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (11) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (10) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1967 c.537 Â§13(1), (2), (3), (4), (5), (7); 1985 c.349 Â§13; 1987 c.158 Â§10; 1987 c.603 Â§6; 1989 c.197 Â§5; 1991 c.331 Â§15; 1991 c.762 Â§1; 1993 c.508 Â§28; 1995 c.93 Â§27; 1995 c.696 Â§9; 1997 c.772 Â§9; 2003 c.576 Â§318; 2003 c.631 Â§1; 2003 c.786 Â§1]

Â Â Â Â Â  59.120 [Amended by 1955 c.196 Â§1; 1957 c.116 Â§1; 1963 c.244 Â§2; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.125 Effect of notice of offer to repay purchaser; exceptions; registration of transaction. (1) Except as provided in subsection (3) of this section, no action or suit may be commenced under ORS 59.115 if the purchaser has received before suit a written notice as outlined in subsection (2) of this section.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) An offer to pay the amount specified in ORS 59.115 (2)(a) upon tender of the security; and

Â Â Â Â Â  (b) A statement of the effect on the purchaserÂs rights of failure to respond as required in subsection (3) of this section.

Â Â Â Â Â  (3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

Â Â Â Â Â  (a) If the purchaser owned the security when the notice was received, accepted the payment offer within 30 days after its receipt, and has not been paid the full amount offered; or

Â Â Â Â Â  (b) If the purchaser did not own the security when the notice was received and, within 30 days after receipt, gave written notice of inability to tender back the security.

Â Â Â Â Â  (4) An offer to repay the purchaser pursuant to this section involves the offer or sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049. [1967 c.537 Â§13(6); 1985 c.349 Â§14; 1997 c.772 Â§10]

Â Â Â Â Â  59.127 Liability in connection with purchase or successful solicitation of purchase of securities; recovery by seller; limitations on proceeding; attorney fees. (1) A person is liable as provided in subsection (2) of this section to the person selling the security, if the person:

Â Â Â Â Â  (a) Purchases or successfully solicits the purchase of a security, other than a federal covered security, in violation of any condition, limitation or restriction imposed upon a registration under the Oregon Securities Law; or

Â Â Â Â Â  (b) Purchases or successfully solicits the purchase of a security in violation of ORS 59.135 (1) or (3) or by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading (the seller not knowing of the untruth or omission), and if the person does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (2) The seller may recover:

Â Â Â Â Â  (a) Upon a tender of the consideration paid for the security, the security plus interest from the date of purchase equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money, or the rate provided in the security if the security is an interest-bearing obligation;

Â Â Â Â Â  (b) Damages in the amount that would be recoverable upon a tender, plus any amount received on the security, less the consideration paid for the security; or

Â Â Â Â Â  (c) If the purchaser no longer owns the security, damages equal to the value of the security when the purchaser disposed of it plus interest on such value at the rate of interest specified in ORS 82.010 for judgments for the payment of money from the date of disposition, less the consideration paid for the security.

Â Â Â Â Â  (3) Every person who directly or indirectly controls a purchaser liable under subsection (1) of this section, every partner, limited liability company manager, including a member who is a manager, officer or director of such purchaser, every person occupying a similar status or performing similar functions, and every person who participates or materially aids in the purchase is also liable jointly and severally with and to the same extent as the purchaser, unless the nonpurchaser sustains the burden of proof that the nonpurchaser did not know, and, in the exercise of reasonable care, could not have known, of the existence of facts on which the liability is based. Any person held liable under this section shall be entitled to contribution from those jointly and severally liable with the person.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, a person whose sole function in connection with the purchase of a security is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the purchase and the seller sustains the burden of proof that the person knew of the existence of facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Any tender specified in this section may be made at any time before entry of judgment.

Â Â Â Â Â  (6) Except as otherwise provided in this subsection, no action or suit may be commenced under this section more than three years after the purchase. An action under this section for a violation of subsection (1)(b) of this section or ORS 59.135 may be commenced within three years after the purchase or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (7) Any person having a right of action against a broker-dealer, state investment adviser or against a salesperson or investment adviser representative acting within the course and scope or apparent course and scope of the authority of the salesperson or investment adviser representative, under this section shall have a right of action under the bond or irrevocable letter of credit provided in ORS 59.175.

Â Â Â Â Â  (8) Subsection (4) of this section shall not limit the liability of any persons:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law, including any other provisions of the Oregon Securities Law.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1975 c.300 Â§2; 1985 c.349 Â§14a; 1987 c.158 Â§11; 1987 c.603 Â§7; 1991 c.762 Â§2; 1993 c.508 Â§29; 1995 c.93 Â§28; 1995 c.696 Â§10; 1997 c.772 Â§11; 2003 c.576 Â§319; 2003 c.631 Â§2; 2003 c.786 Â§2]

Â Â Â Â Â  59.130 [Amended by 1953 c.549 Â§138; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.131 Effect of notice of intent to return unlawfully purchased security; contents of notice; registration of transaction. (1) Except as provided in subsection (3) of this section, no action or suit may be commenced under ORS 59.127 if the seller has received before suit a written notice of intent to return the security as outlined in subsection (2) of this section.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) An offer to tender the security and interest from the date of purchase, at a rate equal to the greater of the rate of interest specified in ORS 82.010 for judgments for the payment of money or the rate provided in the security if the security is an interest-bearing obligation, less the consideration paid for the security; and

Â Â Â Â Â  (b) A statement of the effect on the sellerÂs rights of failure to respond as required in subsection (3) of this section.

Â Â Â Â Â  (3) An action or suit under this section may be commenced after receipt of a notice as outlined in subsection (2) of this section:

Â Â Â Â Â  (a) If the seller accepts the offer and gives notice of acceptance within three days after receipt of the offer and fails to receive the contents of such offer as specified in subsection (2)(a) of this section within one day from the date the notice of acceptance was sent; or

Â Â Â Â Â  (b) If the seller elects to recover damages as specified in subsection (2)(b) of this section and gives notice of the election within 30 days after receipt of the offer.

Â Â Â Â Â  (4) An offer to tender the security pursuant to this section involves the offer for sale of a security. The transaction must be registered under ORS 59.055 unless there is an exemption from the registration requirement or a notice is filed under ORS 59.049. [1975 c.300 Â§3; 1985 c.349 Â§15; 1987 c.603 Â§8; 1997 c.772 Â§12; 2003 c.576 Â§320]

Â Â Â Â Â  59.135 Fraud and deceit with respect to securities or securities business. It is unlawful for any person, directly or indirectly, in connection with the purchase or sale of any security or the conduct of a securities business or for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise:

Â Â Â Â Â  (1) To employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

Â Â Â Â Â  (4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter. [1967 c.537 Â§14]

Â Â Â Â Â  59.137 Liability in connection with violation of ORS 59.135; damages; defense; attorney fees; limitations on proceeding. (1) Any person who violates or materially aids in a violation of ORS 59.135 (1), (2) or (3) is liable to any purchaser or seller of the security for the actual damages caused by the violation, including the amount of any commission, fee or other remuneration paid, together with interest at the rate specified in ORS 82.010 for judgments for the payment of money, unless the person who materially aids in the violation sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts on which the liability is based.

Â Â Â Â Â  (2) Any person who directly or indirectly controls a person liable under subsection (1) of this section and every partner, limited liability company manager, including a member who is a manager, officer or director or a person occupying a status or performing functions of a person liable under subsection (1) of this section, is jointly and severally liable to the same extent as a person liable under subsection (1) of this section, unless the person who may be liable under this subsection sustains the burden of proof that the person did not know and, in the exercise of reasonable care, could not have known of the existence of the facts on which the liability is based.

Â Â Â Â Â  (3) Any person held liable under this section is entitled to contribution from those persons jointly and severally liable with that person.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (6) An action or suit may be commenced under this section within the later of:

Â Â Â Â Â  (a) Three years after the date of the purchase or sale of a security to which the action or suit relates; or

Â Â Â Â Â  (b) Two years after the person bringing the action or suit discovered or should have discovered the facts on which the action or suit is based.

Â Â Â Â Â  (7) Failure to commence an action or suit under this section on a timely basis is an affirmative defense. [2003 c.631 Â§4; 2003 c.786 Â§3]

Â Â Â Â Â  59.140 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.145 Effect of notice filing, registration or license. (1) Neither the fact that a notice filing or an application for registration or a license under the Oregon Securities Law has been filed nor the fact that a person is effectively licensed or a security is effectively registered constitutes a finding by the Director of the Department of Consumer and Business Services that any document filed under the Oregon Securities Law is true, complete and not misleading. Neither such fact nor the fact that an exemption or exception is available for a security or a transaction means that the director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security or transaction.

Â Â Â Â Â  (2) It is unlawful to make, or cause to be made, to a prospective purchaser, customer or client a representation inconsistent with subsection (1) of this section. [1967 c.537 Â§15; 1989 c.197 Â§6; 1997 c.772 Â§13]

Â Â Â Â Â  59.150 [Amended by 1957 c.45 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.155 Director is agent for service of process; manner of service; exceptions. (1) The Director of the Department of Consumer and Business Services shall be an agent for the following persons upon whom may be served at any time any process, notice or demand in a civil proceeding under the Oregon Securities Law, including a proceeding brought by the director:

Â Â Â Â Â  (a) Every licensee or registrant or applicant for a license or registration of a security, every person who files a notice under ORS 59.049 or 59.175, and every person who offers or sells a security in this state, directly or indirectly, unless the security or the sale is exempt from ORS 59.055; and

Â Â Â Â Â  (b) Every person, a resident or nonresident of this state, who has engaged in conduct prohibited or made actionable under the Oregon Securities Law.

Â Â Â Â Â  (2) Service shall be made by:

Â Â Â Â Â  (a) Serving the director or a clerk on duty at the Department of Consumer and Business Services a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, or by mailing to the department a copy of the process, notice or demand by certified or registered mail, and a $2 fee for each party being served;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceeding of notice of the service on the director and one copy of the process, notice or demand and accompanying papers to the person being served by certified mail:

Â Â Â Â Â  (A) At such personÂs address, if any, as shown by the records of the director; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or on the basis of reasonable inquiry has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, of the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

Â Â Â Â Â  (3) The procedure permitted by this section shall not be available when personal jurisdiction can otherwise be obtained in this state.

Â Â Â Â Â  (4) After completion of initial service upon the director, no additional documents need be served upon the director to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process. [1967 c.537 Â§16; 1987 c.603 Â§9; 1989 c.197 Â§7; 1997 c.772 Â§14]

Â Â Â Â Â  59.160 [Repealed by 1967 c.537 Â§36]

(Licensing of Broker-Dealers, Investment Advisers and Salespersons)

Â Â Â Â Â  59.165 Licensing of broker-dealers, investment advisers and salespersons required; rules. (1) It is unlawful for any person to transact business in this state as a broker-dealer or salesperson unless the person is licensed under the Oregon Securities Law.

Â Â Â Â Â  (2) A broker-dealer or state investment adviser may not be licensed in this state unless the broker-dealer or state investment adviser has at least one salesperson licensed in this state.

Â Â Â Â Â  (3) It is unlawful for a broker-dealer or issuer or owner of securities to employ a salesperson to act in this state unless the salesperson is licensed under the Oregon Securities Law to the broker-dealer or issuer or owner of securities. Only a natural person may be licensed as a salesperson.

Â Â Â Â Â  (4) It is unlawful for:

Â Â Â Â Â  (a) A state investment adviser to employ an investment adviser representative in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the state investment adviser;

Â Â Â Â Â  (b) A federal covered investment adviser to employ an investment adviser representative who has a place of business in this state to act in this state unless the investment adviser representative is licensed under the Oregon Securities Law to the federal covered investment adviser; or

Â Â Â Â Â  (c) An individual, except as otherwise provided in subsection (8) of this section, to transact business in this state as an investment adviser representative unless the individual is licensed as an investment adviser representative. Only a natural person may be licensed as an investment adviser representative.

Â Â Â Â Â  (5) A person may not be licensed as:

Â Â Â Â Â  (a) A salesperson or investment adviser representative for more than one broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities at the same time, except as may be allowed by rule or order of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) A salesperson or investment adviser representative unless the person is employed by a broker-dealer, federal covered investment adviser, state investment adviser or issuer or owner of securities.

Â Â Â Â Â  (6) It is unlawful for any person to transact business in this state as a state investment adviser unless the person:

Â Â Â Â Â  (a) Is licensed as such under the Oregon Securities Law; or

Â Â Â Â Â  (b) Is licensed as a broker-dealer without the imposition of a condition under ORS 59.215 (4).

Â Â Â Â Â  (7) Except for federal covered investment advisers whose activities are described by ORS 59.015 (20)(b) and licensed broker-dealers transacting business as federal covered investment advisers in this state, it is unlawful for any federal covered investment adviser to conduct an advisory business in this state unless such person makes notice filings with the director of such documents filed with the Securities and Exchange Commission as the director may by rule or otherwise require and pays the fee, including the notice filing fee, described in ORS 59.175. The director may issue an order suspending the conduct of an investment advisory business in this state if the director finds that there is a failure to comply with any requirement under this section.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, an individual performing the activities of an investment adviser representative and who would otherwise be required to be licensed as an investment adviser representative is not required to be separately licensed as an investment adviser representative if:

Â Â Â Â Â  (a) The individual is licensed to a licensed broker-dealer, the broker-dealer is transacting business as a federal covered investment adviser or a state investment adviser under the provisions of subsection (6)(b) of this section and the person is performing investment adviser activities on behalf of the broker-dealer; or

Â Â Â Â Â  (b) The individual is licensed to a licensed broker-dealer and the broker-dealer directly receives all compensation otherwise earned by the person in connection with the investment advisory activities being transacted in this state. The broker-dealer may or may not further distribute any or all compensation received to the licensed salesperson. [1967 c.537 Â§17; 1973 c.366 Â§5; 1985 c.349 Â§16; 1987 c.603 Â§10; 1989 c.197 Â§8; 1993 c.508 Â§30; 1995 c.622 Â§12; 1997 c.772 Â§15; 1999 c.53 Â§2; 2003 c.270 Â§4; 2003 c.785 Â§5]

Â Â Â Â Â  59.170 [Amended by 1961 c.352 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.175 Procedures for notice filing and licensing; rules; examination; bond, letter of credit or other security; filing trade name or assumed business name; fees. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for notice filings required of federal covered investment advisers as well as procedures for licensing broker-dealers, state investment advisers, investment adviser representatives and salespersons. The director may coordinate notice filings or licensing with any national registration, licensing or notice filing system.

Â Â Â Â Â  (2) The director may require an applicant for a license as a broker-dealer or state investment adviser, including the applicantÂs partners, directors, officers or any person occupying a similar status or performing similar functions, and any person directly or indirectly controlling such applicant and a person for whom application for a license as a salesperson or investment adviser representative is made, to pass an examination on such personÂs knowledge and understanding of the Oregon Securities Law and the securities business. The director may establish by rule a fee for the examination.

Â Â Â Â Â  (3) The director may make such further examination of the applicant and the applicantÂs affairs as the director deems advisable and may require by rule or order that the applicant publish an announcement of the application in such manner as the director may specify.

Â Â Â Â Â  (4)(a) Except as otherwise provided in paragraph (b) or (c) of this subsection, every applicant for a license as a broker-dealer or state investment adviser shall file with the director a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or such other security as the director may approve by rule running to the State of Oregon in a sum to be established by rule of the director, but in no event more than $100,000.

Â Â Â Â Â  (b) Licensed broker-dealers subject to section 15 of the Securities Exchange Act of 1934, as amended, are not required to comply with paragraph (a) of this subsection, nor are such licensed broker-dealers required to comply with any net capital requirements imposed by the director by rule or otherwise.

Â Â Â Â Â  (c) A licensed state investment adviser who has its principal place of business in a state other than this state shall be exempt from the requirements of paragraph (a) of this subsection and shall be further exempt from any net capital requirements imposed by the director by rule or otherwise, provided that any such licensed state investment adviser is registered or licensed as a state investment adviser in the state where it maintains its principal place of business and is in compliance with such stateÂs bonding or net capital requirements.

Â Â Â Â Â  (5)(a) Subject to paragraph (b) of this subsection, if the application, surety bond, irrevocable letter of credit or other security and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 59.205 to 59.225, the director shall license the broker-dealer, state investment adviser, salesperson or investment adviser representative.

Â Â Â Â Â  (b) If the director determines under ORS 59.205 or 59.215 that a condition or restriction should apply to the license, the director, at the time the license is issued, shall specify in writing to the licensee the condition or restriction applicable to the license.

Â Â Â Â Â  (6) A licensee under ORS 59.165 shall amend the license application when there are material changes in the information contained in the original application.

Â Â Â Â Â  (7) An applicant for or a person holding a license issued under ORS 59.005 to 59.451 may file with the director a trade name, as defined in ORS 647.005, or an assumed business name, as defined in ORS 648.005. The trade name or assumed business name shall be filed in a form and manner established by rule by the director. If the application is complete and the fee described in subsection (8) of this section is paid, the director shall issue an order authorizing the licensee to operate under the trade name or assumed business name. The order shall remain in effect until canceled, suspended or revoked.

Â Â Â Â Â  (8) The director shall charge and collect fees for:

Â Â Â Â Â  (a) An application for a license as a broker-dealer or state investment adviser;

Â Â Â Â Â  (b) An application to renew a license as a broker-dealer or state investment adviser;

Â Â Â Â Â  (c) An application for a license as a salesperson;

Â Â Â Â Â  (d) An application to renew a license as a salesperson;

Â Â Â Â Â  (e) An application for a license as an investment adviser representative;

Â Â Â Â Â  (f) An application to renew a license as an investment adviser representative;

Â Â Â Â Â  (g) A notice filing for a federal covered investment adviser;

Â Â Â Â Â  (h) A notice filing renewal for a federal covered investment adviser; and

Â Â Â Â Â  (i) A filing for use of a trade name or an assumed business name.

Â Â Â Â Â  (9)(a) The director shall set the fees described in subsection (8) of this section in an amount that the director determines is equal as nearly as possible to the national midpoint for similar fees charged by all other state regulatory agencies within the United States responsible for regulating securities.

Â Â Â Â Â  (b) The director may adjust the amount of a fee described in subsection (8) of this section every two years to reflect changes in the national midpoint for a similar fee.

Â Â Â Â Â  (c) In determining the national midpoint for similar fees under this section, the director may consider national midpoints determined by the North American Securities Administrators Association, the National Association of Securities Dealers or the United States Securities and Exchange Commission.

Â Â Â Â Â  (10) Except as provided in this subsection, the fees under this section are not refundable. The director may provide for a method of equitably adjusting the payment of fees for broker-dealers, federal covered investment advisers, state investment advisers, salespersons and investment adviser representatives when the director determines that the changes in filing periods and expiration dates under ORS 59.185 are not equitable for the person making the payment. [1967 c.537 Â§18; 1969 c.137 Â§4; 1971 c.624 Â§3; 1985 c.349 Â§17; 1987 c.603 Â§11; 1989 c.197 Â§9; 1991 c.331 Â§16; 1993 c.508 Â§31; 1997 c.631 Â§376; 1997 c.772 Â§16; 1999 c.53 Â§3; 2001 c.32 Â§2; 2003 c.270 Â§5; 2003 c.785 Â§4]

Â Â Â Â Â  59.180 [Amended by 1957 c.48 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.185 Expiration of license; rules for renewal; change in personnel. (1) Every license of a broker-dealer or state investment adviser expires one year after the date of issuance unless the Director of the Department of Consumer and Business Services establishes a different expiration date for purposes of coordination with any national registration or licensing system.

Â Â Â Â Â  (2)(a) Every license of an issuerÂs or ownerÂs salesperson expires when the securities are no longer authorized for sale or one year after the date of issuance, whichever is sooner.

Â Â Â Â Â  (b) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of a salesperson licensed to a broker-dealer and every license of an investment adviser representative licensed to a state investment adviser expires on the same date that the license of the broker-dealer or state investment adviser expires.

Â Â Â Â Â  (c) Unless the director establishes a different expiration date for the purposes of coordination with any national registration or licensing system, every license of an investment adviser representative licensed on behalf of a federal covered investment adviser expires the earlier of one year after the date of issuance or the date the notice of the federal covered investment adviser expires.

Â Â Â Â Â  (3) The director by rule shall establish procedures for renewing licenses of broker-dealers, state investment advisers, investment adviser representatives and salespersons, and for the annual renewal of notice filings made on behalf of federal covered investment advisers.

Â Â Â Â Â  (4) If there is a change in the partners, directors, officers, persons occupying similar positions or performing similar functions, or persons directly or indirectly controlling a broker-dealer or state investment adviser, written notification of such change shall promptly be filed with the director. No fee shall be required for such notification. An examination may be required of any such individual who is newly connected with or interested in the licensee. [1967 c.537 Â§19 (1), (2), (3); 1969 c.137 Â§5; 1985 c.349 Â§18; 1987 c.603 Â§12; 1989 c.197 Â§10; 1993 c.508 Â§32; 1997 c.772 Â§17; 1999 c.59 Â§14; 2003 c.270 Â§6]

Â Â Â Â Â  59.190 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.193 [1973 c.366 Â§9; 1975 c.491 Â§3; 1985 c.349 Â§19; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.195 Licensees to keep records; inspection; filing of financial reports. (1) Subject to the provisions of section 15 of the Securities Exchange Act of 1934, as amended, and section 222 of the Investment Advisers Act of 1940, as amended, every broker-dealer, state investment adviser, investment adviser representative and salesperson shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director of the Department of Consumer and Business Services by rule or order prescribes. All such records of state investment advisers or investment adviser representatives maintained in this state shall be preserved for three years unless the director by rule prescribes otherwise. The director may examine all such records within or without this state at any reasonable time or times and may, without subpoena require the production of such records at the office of the director as often as is reasonably necessary and, in any event, during consideration of any application for licensing or during any proceeding under ORS 59.205 to 59.225.

Â Â Â Â Â  (2) Subject to the provisions of section 15 of the Securities Exchange Act of 1934, as amended, and section 222 of the Investment Advisers Act of 1940, as amended, every broker-dealer, state investment adviser, investment adviser representative and salesperson shall file with the director such financial reports or other information as the director by rule or order may require. Licensed broker-dealers, state investment advisers, investment adviser representatives and salespersons shall promptly amend any document filed with the director which is or becomes incomplete or inaccurate in any material respect. Federal covered investment advisers shall promptly amend any document otherwise required to be filed with the director when the federal covered investment adviser is required to file an amendment with the United States Securities and Exchange Commission.

Â Â Â Â Â  (3) A state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of such a state investment adviser, shall be exempt from the requirements of subsection (1) of this section provided that the state investment adviser is registered as a state investment adviser in the state where it has its principal place of business and is in compliance with all such stateÂs requirements relating to accounts and records.

Â Â Â Â Â  (4)(a) Every broker-dealer and salesperson of such broker-dealer shall file with the director only such financial reports or other information as is otherwise required to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

Â Â Â Â Â  (b) Every state investment adviser that has its principal place of business in a state other than this state, and the investment adviser representatives of the state investment adviser, shall file with the director only the financial reports or other information that is required by the state in which the state investment adviser maintains its principal place of business, provided the state investment adviser is licensed in such state and is in compliance with all of such stateÂs reporting requirements. [1967 c.537 Â§19(4), (5); 1985 c.349 Â§20; 1987 c.603 Â§13; 1989 c.197 Â§11; 1993 c.508 Â§33; 1997 c.772 Â§18]

Â Â Â Â Â  59.200 [Amended by 1955 c.198 Â§1; 1957 c.58 Â§1; 1959 c.280 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.205 Grounds for denying, suspending, revoking or imposing condition or restriction on license. Except as provided in ORS 59.215, the Director of the Department of Consumer and Business Services may by order deny, suspend or revoke, or impose conditions or restrictions on, a license of a person as a broker-dealer, state investment adviser, investment adviser representative or salesperson if the director finds that the applicant or licensee:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as they mature, or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the purchase or sale of any security.

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of the Oregon Securities Law, any condition or restriction imposed on a license or any rule or order of the director.

Â Â Â Â Â  (4) Has been convicted of a misdemeanor an essential element of which is fraud or of a felony.

Â Â Â Â Â  (5) Is not qualified to conduct a securities business on the basis of such factors as training, experience and knowledge of the securities business.

Â Â Â Â Â  (6) Has filed an application for a license which as of the date the license was issued, or as of the date of an order conditioning, restricting, denying, suspending or revoking a license, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

Â Â Â Â Â  (7) Has failed to account to persons interested for all money or property received.

Â Â Â Â Â  (8) Has not delivered after a reasonable time, to persons entitled thereto, securities held or to be delivered.

Â Â Â Â Â  (9) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business.

Â Â Â Â Â  (10) Is the subject of an order of the director conditioning, restricting, denying, suspending or revoking a license as a broker-dealer, state investment adviser, investment adviser representative or salesperson.

Â Â Â Â Â  (11) Is the subject of an order of the director under:

Â Â Â Â Â  (a) ORS chapter 645 involving a violation of any provision of the Oregon Commodity Code or any rule or order of the director adopted or entered under ORS chapter 645; or

Â Â Â Â Â  (b) ORS 59.840 to 59.980 involving a violation of any provision of ORS 59.840 to 59.980 or any rule or order of the director adopted or entered under ORS 59.840 to 59.980.

Â Â Â Â Â  (12) Is the subject of any of the following orders that are currently effective and were issued within the last five years:

Â Â Â Â Â  (a) An order by the securities agency or administrator of another state or Canadian province or territory, or by the Securities and Exchange Commission, entered after notice and opportunity for hearing, denying, suspending or revoking the personÂs registration or license as a broker-dealer, federal covered investment adviser, state investment adviser, investment adviser representative or salesperson, or the substantial equivalent of those terms as defined in the Oregon Securities Law;

Â Â Â Â Â  (b) A suspension or expulsion from membership in or association with a member of a self-regulatory organization registered under the Securities Exchange Act of 1934, as amended, the Commodity Exchange Act or the Investment Advisers Act of 1940, as amended;

Â Â Â Â Â  (c) A United States Postal Service fraud order;

Â Â Â Â Â  (d) A cease and desist order entered after notice and opportunity for hearing by the director, the securities agency or administrator of another state or a Canadian province or territory, the Securities and Exchange Commission or the Commodity Futures Trading Commission; or

Â Â Â Â Â  (e) An order by the Commodity Futures Trading Commission denying, suspending or revoking registration under the Commodity Exchange Act.

Â Â Â Â Â  (13) Has failed, reasonably to supervise the salespersons or investment adviser representatives of the applicant or licensee.

Â Â Â Â Â  (14) Has failed to comply with the requirements of ORS 59.195 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require. [1967 c.537 Â§20(1); 1969 c.137 Â§6; 1985 c.349 Â§21; 1987 c.603 Â§14; 1989 c.197 Â§12; 1993 c.508 Â§34; 1997 c.772 Â§19; 2001 c.32 Â§3; 2003 c.270 Â§7]

Â Â Â Â Â  59.210 [Amended by 1955 c.179 Â§1; repealed by 1963 c.244 Â§3 (59.211 enacted in lieu of 59.210)]

Â Â Â Â Â  59.211 [1963 c.244 Â§4 (enacted in lieu of 59.210); repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.215 Action against applicant or licensee for act or omission of associate; exceptions. The Director of the Department of Consumer and Business Services may enter an order against the applicant or licensee under ORS 59.205 if any partner, officer or director of a broker-dealer or state investment adviser, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or state investment adviser has been guilty of any act or omission which would be cause for conditioning, restricting, denying, suspending or revoking the license of an individual broker-dealer, state investment adviser or salesperson, except as follows:

Â Â Â Â Â  (1) This section shall not apply to any issuer of a federal covered security, a federal covered investment adviser or to ORS 59.205 (1).

Â Â Â Â Â  (2) The director may not enter an order against a broker-dealer or state investment adviser on the basis of the lack of qualification under ORS 59.205 (5) of any person other than:

Â Â Â Â Â  (a) The broker-dealer or state investment adviser if the broker-dealer or state investment adviser is an individual; or

Â Â Â Â Â  (b) A salesperson of the broker-dealer or investment adviser representative of the state investment adviser.

Â Â Â Â Â  (3) The director may not enter an order solely on the basis of lack of experience if the applicant or licensee is qualified by training or knowledge or both.

Â Â Â Â Â  (4) If the director finds that an applicant for an initial license or a license renewal as a broker-dealer is not qualified as a state investment adviser, the director may condition the applicantÂs license as a broker-dealer upon its not transacting business in this state as a state investment adviser. [1967 c.537 Â§20(2); 1985 c.349 Â§22; 1987 c.603 Â§15; 1989 c.197 Â§13; 1993 c.508 Â§35; 1997 c.772 Â§20; 2001 c.32 Â§4]

Â Â Â Â Â  59.220 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.225 Cancellation of license or application; application for withdrawal; effect of suspension or revocation. (1) If the Director of the Department of Consumer and Business Services finds that an applicant or licensee has ceased to do business as a broker-dealer, state investment adviser, investment adviser representative or salesperson, or has failed to maintain a bond or other security required by ORS 59.175 (4) or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the director may cancel the license or application.

Â Â Â Â Â  (2)(a) A broker-dealer, state investment adviser, investment adviser representative or salesperson may withdraw a license by filing an application to withdraw. Unless the director determines that the license should be suspended or revoked, the director shall allow the withdrawal subject to any conditions, limitations and restrictions the director may impose.

Â Â Â Â Â  (b) A federal covered investment adviser may terminate a notice filing pursuant to ORS 59.165 (7) by providing the director with written notice of such termination in accordance with the procedures established by the director.

Â Â Â Â Â  (3) When an investment adviser representative of a federal covered investment adviser begins or terminates an association with such federal covered investment adviser, the federal covered investment adviser or investment adviser representative shall promptly notify the director in writing in accordance with the procedures established by the director.

Â Â Â Â Â  (4) The suspension of a license of a broker-dealer or state investment adviser shall suspend the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser. The revocation, cancellation, withdrawal or expiration of a license of a broker-dealer or state investment adviser shall cancel the license of any salesperson of the broker-dealer or the license of any investment adviser representative of the state investment adviser.

Â Â Â Â Â  (5) The suspension of a registration of securities suspends the license of any salesperson licensed to the issuer or owner of the securities. The revocation, cancellation, withdrawal or expiration of the registration of securities cancels the license of any salesperson licensed to the issuer or owner of the securities. [1967 c.537 Â§20(3), (4), (5); 1985 c.349 Â§23; 1987 c.603 Â§16; 1989 c.197 Â§14; 1993 c.508 Â§36; 1997 c.772 Â§21]

Â Â Â Â Â  59.230 [Repealed by 1967 c.537 Â§36]

(Powers of Director)

Â Â Â Â Â  59.235 General supervision over persons dealing in securities. Subject to section 18 of the Securities Act of 1933, as amended, section 15 of the Securities Exchange Act of 1934, as amended, and sections 203A and 222 of the Investment Advisers Act of 1940, as amended, the Director of the Department of Consumer and Business Services shall have general supervision and control over all issuers, registrants of securities, broker-dealers, federal covered investment advisers, state investment advisers, investment adviser representatives and salespersons residing or doing business in this state and engaged in any activity with respect to securities or any aspect of the securities business. All such persons and their records and everything connected with their activities shall be subject to examination by the director at any time. The provisions of this section and of any section of the Oregon Securities Law relating to examinations shall extend to any person who should have been licensed as a broker-dealer, state investment adviser, investment adviser representative or salesperson, any person exempted by rule from those definitions or any person whose license has expired or has been withdrawn, canceled, suspended or revoked. The director may collect from each such person the actual expenses incurred in that examination. [1967 c.537 Â§21; 1985 c.349 Â§24; 1987 c.603 Â§17; 1989 c.197 Â§15; 1993 c.508 Â§37; 1997 c.772 Â§22]

Â Â Â Â Â  59.240 [Repealed by 1955 c.198 Â§2]

Â Â Â Â Â  59.245 Investigations; publicity with respect to violations; cease and desist order. The Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated or is about to violate any provision of the Oregon Securities Law or any rule or order of the director, or to aid in the enforcement of the Oregon Securities Law or in the formulation of rules and forms thereunder;

Â Â Â Â Â  (2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

Â Â Â Â Â  (3) May publish information concerning any violation of the Oregon Securities Law or any rule or order of the director; and

Â Â Â Â Â  (4) If the director has reason to believe that any person has engaged, is engaging or is about to engage in any violation of the Oregon Securities Law, may issue an order, subject to ORS 59.295, directed to the person to cease and desist from the violation or threatened violation. [1967 c.537 Â§22; 1973 c.366 Â§6; 1999 c.315 Â§2; 2007 c.71 Â§14]

Â Â Â Â Â  59.250 [Amended by 1963 c.244 Â§5; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.255 Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties. (1) Whenever it appears to the Director of the Department of Consumer and Business Services that a person has engaged, is engaging or is about to engage in an act or practice constituting a violation of any provision of the Oregon Securities Law or any rule or order of the director, the director may bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the acts or practices and to enforce compliance with the Oregon Securities Law or such rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted.

Â Â Â Â Â  (2) The court may fine the person against whom the order is entered not more than $20,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000. If the court finds that the defendant has violated any provision of the Oregon Securities Law or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendantÂs assets. The court may not require the director to post a bond.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (4) The director may include in any action authorized by this section:

Â Â Â Â Â  (a) A claim for restitution or damages under ORS 59.115, 59.127 or 59.137, on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

Â Â Â Â Â  (b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) A failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3);

Â Â Â Â Â  (b) A failure to file a notice and pay a fee pursuant to ORS 59.165 (7);

Â Â Â Â Â  (c) A failure to pay a fee pursuant to ORS 59.175 (8); or

Â Â Â Â Â  (d) A violation of any rule adopted by the director pursuant to ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1967 c.537 Â§23; 1971 c.394 Â§1; 1975 c.300 Â§4; 1981 c.897 Â§10; 1985 c.349 Â§26; 1995 c.696 Â§11; 1997 c.772 Â§23; 1999 c.53 Â§4; 1999 c.315 Â§3; 2003 c.631 Â§5]

Â Â Â Â Â  59.260 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.265 Procedure when assets or capital of broker-dealer or investment adviser found impaired; involuntary liquidation. (1) When the Director of the Department of Consumer and Business Services ascertains that the assets or capital of any broker-dealer not otherwise registered under section 15 of the Securities Exchange Act of 1934, as amended, or state investment adviser that has its principal place of business in this state are impaired, or that such personÂs affairs are in an unsound condition, the director may take possession of all the property, business and assets of such person located in this state and retain possession of them pending the further proceedings specified in this section. The director shall inventory the assets and liabilities of such person. The director shall file one copy of the inventory in the office of the director and one copy in the office of the clerk of the circuit court of the county in which the principal place of business of such person is located, and shall mail one copy to each shareholder or partner of such person at the last-known address of the shareholder or partner. The clerk of the court shall file the inventory as a pending proceeding and give it a case number.

Â Â Â Â Â  (2) If any person refuses to permit the director to take such possession, the director may apply to the circuit court of the county in which the principal place of business of such person is located for an order appointing a receiver, who may be the director, to take such possession.

Â Â Â Â Â  (3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of such person located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

Â Â Â Â Â  (4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver. [1967 c.537 Â§24; 1987 c.603 Â§18; 1993 c.508 Â§38; 1997 c.772 Â§24; 2003 c.576 Â§186]

Â Â Â Â Â  59.275 Burden of proof. It is not necessary to negative any of the exemptions or classifications provided in the Oregon Securities Law in a complaint, action, information, indictment or other writ or proceeding laid or brought under the Oregon Securities Law; and the burden of proof of an exemption or classification shall be upon the party claiming the benefit of such exemption or classification. [1967 c.537 Â§25]

Â Â Â Â Â  59.285 Rules; financial statements. (1) In accordance with this section and ORS chapter 183 the Director of the Department of Consumer and Business Services may from time to time make, amend and rescind such rules as are necessary to carry out the provisions of the Oregon Securities Law. The director may classify securities, persons and matters within the jurisdiction of the director, and prescribe different requirements for different classes.

Â Â Â Â Â  (2) No rule may be made, amended or rescinded unless the director finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the provisions of the Oregon Securities Law.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all financial statements required by the Oregon Securities Law shall be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

Â Â Â Â Â  (a) The form and content of financial statements required under the Oregon Securities Law;

Â Â Â Â Â  (b) The circumstances under which consolidated financial statements shall be filed; and

Â Â Â Â Â  (c) Whether any required financial statements shall be certified by independent or certified public accountants.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to any broker-dealer that is subject to the financial reporting requirements of the Securities Exchange Act of 1934, as amended, to any federal covered investment adviser or to any state investment adviser that has its principal place of business outside this state and is registered with the state in which the state investment adviserÂs principal place of business is located. [1967 c.537 Â§28; 1987 c.603 Â§19; 1997 c.772 Â§25]

Â Â Â Â Â  59.295 Notice of orders; hearings on orders. (1) Except as provided in ORS 183.745, upon the entry of an order under the Oregon Securities Law, the Director of the Department of Consumer and Business Services shall promptly give appropriate notice of the order as provided in this subsection. The notice shall state that a hearing will be held on the order if a written demand for hearing is filed with the director within 20 days after the date of service of the order. The notice shall be given to:

Â Â Â Â Â  (a) The issuer and applicant or registrant affected thereby with respect to orders entered pursuant to ORS 59.085 and 59.105;

Â Â Â Â Â  (b) The applicant or licensee and any investment adviser representative or salesperson affected thereby with respect to orders entered pursuant to ORS 59.205; or

Â Â Â Â Â  (c) All interested persons with respect to orders entered pursuant to any other provision of the Oregon Securities Law, except ORS 59.095.

Â Â Â Â Â  (2) If timely demand for a hearing is filed by a person entitled to notice of the order, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, no person shall be entitled to judicial review of the order.

Â Â Â Â Â  (3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

Â Â Â Â Â  (4) The director may enter a final order revoking a license or registration notwithstanding the fact that the license or registration has expired, if the initial order of revocation was issued prior to expiration of the license or registration. [1967 c.537 Â§26; 1985 c.349 Â§27; 1987 c.603 Â§22; 1989 c.197 Â§16; 1991 c.734 Â§2d; 1997 c.772 Â§26]

Â Â Â Â Â  59.305 Judicial review of orders. (1) A person aggrieved by an order of the Director of the Department of Consumer and Business Services which has been the subject of a timely application for hearing before the director shall be entitled to judicial review of the order under ORS chapter 183.

Â Â Â Â Â  (2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause which was not decided by the reviewing court. [1967 c.537 Â§27; 2003 c.576 Â§321]

Â Â Â Â Â  59.310 [Amended by 1957 c.46 Â§1; 1961 c.352 Â§2; 1963 c.244 Â§6; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.315 Oaths and subpoenas in proceedings before director. (1) For the purpose of an investigation or proceeding under the Oregon Securities Law, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records which the director deems relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1967 c.537 Â§29; 1989 c.980 Â§5a]

Â Â Â Â Â  59.320 [Amended by 1961 c.352 Â§3; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.325 Certified copies of documents; fee; effect of certification. (1) The Director of the Department of Consumer and Business Services shall furnish to any person, upon payment of a fee established by rule, copies (certified if requested) of any document which is a matter of public record. In a proceeding or prosecution under the Oregon Securities Law, a copy so certified shall be prima facie evidence of the contents of the entry or document certified.

Â Â Â Â Â  (2) A certificate of the director as to compliance or noncompliance with licensing or registration provisions of the Oregon Securities Law shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate. [1967 c.537 Â§30; 1987 c.603 Â§23; 1989 c.197 Â§17]

Â Â Â Â Â  59.330 [Amended by 1961 c.280 Â§6; repealed by 1967 c.537 Â§36]

(Enforcement by Attorney General)

Â Â Â Â Â  59.331 Scope of Attorney General powers; consent of director; powers of circuit court; damages, restitution, disgorgement and other penalties. (1) Subject to subsection (2) of this section and after providing notice and an opportunity to participate to the Director of the Department of Consumer and Business Services, the Attorney General may:

Â Â Â Â Â  (a) Make public or private investigations within or outside this state as the Attorney General considers necessary to:

Â Â Â Â Â  (A) Determine whether a person has violated or is about to violate any provision of the
Oregon
Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law; or

Â Â Â Â Â  (B) Aid in the enforcement of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law.

Â Â Â Â Â  (b) Require or permit a person to file a statement in writing, under oath or otherwise as the Attorney General determines, as to all the facts and circumstances concerning a matter to be investigated.

Â Â Â Â Â  (c) Administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the Attorney General considers relevant or material to an investigation.

Â Â Â Â Â  (d) Bring suit in the name and on behalf of the State of
Oregon
in the circuit court of any county to:

Â Â Â Â Â  (A) Enjoin any acts or practices the Attorney General has reason to believe that a person has engaged, is engaging or is about to engage in that constitute a violation of any provision of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law; or

Â Â Â Â Â  (B) Enforce compliance with the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law.

Â Â Â Â Â  (2) The Attorney General may take action under subsection (1) of this section only in connection with any of the following alleged violations or cases:

Â Â Â Â Â  (a) Alleged violations involving companies whose securities are listed on the New York Stock Exchange, the American Stock Exchange or the National Association of Securities Dealers Automated Quotation System, Inc. National Market System;

Â Â Â Â Â  (b) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 166.715 to 166.735;

Â Â Â Â Â  (c) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 646.605 to 646.652; or

Â Â Â Â Â  (d) Cases in which the Attorney General is pursuing or intends to pursue an investigation or litigation under ORS 646.705 to 646.805.

Â Â Â Â Â  (3) The Attorney General may take action under subsection (1) of this section with respect to cases described in subsection (2)(b), (c) or (d) of this section only after receiving the directorÂs consent. The director may elect to be a named party in any action the Attorney General takes.

Â Â Â Â Â  (4) Each witness who appears before the Attorney General under a subpoena issued under this section shall receive the fees and mileage provided for witnesses in ORS 44.415 (2). If a person fails to comply with a subpoena issued under this section or if a party or witness refuses to testify on any matters, the judge of the circuit court of any county, on the application of the Attorney General, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court.

Â Â Â Â Â  (5) In an action brought under this section, a court:

Â Â Â Â Â  (a) Shall grant a permanent or temporary injunction, restraining order or writ of mandamus upon a proper showing by the Attorney General under subsection (1)(d) of this section.

Â Â Â Â Â  (b) May award reasonable attorney fees to:

Â Â Â Â Â  (A) The Attorney General if the Attorney General prevails in an action under this section.

Â Â Â Â Â  (B) A defendant if the defendant prevails in an action under this section and the court determines that the Attorney General had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (6) The Attorney General may include any of the following in an action authorized by this section:

Â Â Â Â Â  (a) A claim for restitution or damages under ORS 59.115, 59.127 or 59.137, on behalf of the persons injured by the act or practice constituting the subject matter of the action. If the court finds that enforcement of the rights of the injured persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical, the court has jurisdiction to award appropriate relief to the injured persons.

Â Â Â Â Â  (b) A claim for disgorgement of illegal gains or profits derived. The Attorney General shall deposit any moneys recovered under this paragraph in the General Fund of the State Treasury unless the court requires other disposition.

Â Â Â Â Â  (c) A claim for the appointment of a receiver of any property derived by means of any act or practice that constitutes a violation of any provision of the Oregon Securities Law or any rule or order of the director adopted or issued under the Oregon Securities Law and of any books of account and papers relating to the property. Property for which a receiver may be appointed includes other property with which the property derived by means of a violation has been commingled if the property cannot be identified in kind because of the commingling. The receiver shall take possession of the property, books and papers and shall liquidate the property for the benefit of all persons who intervene in the action and establish an interest in the property. Subject to the approval of the court, the expenses and attorney fees of the receiver and any expenditures required in the liquidation proceeding shall be paid out of the funds of the receivership. The receiver may be the Attorney General. The court may not require the Attorney General to post a bond.

Â Â Â Â Â  (d) A claim for a fine of not more than $20,000 for each violation. The fine shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation may not exceed $100,000.

Â Â Â Â Â  (7) This section does not apply to:

Â Â Â Â Â  (a) A failure to file a notice and pay a fee under ORS 59.049 (1), (2) or (3);

Â Â Â Â Â  (b) A failure to file a notice and pay a fee under ORS 59.165 (7);

Â Â Â Â Â  (c) A failure to pay a fee under ORS 59.175 (8);

Â Â Â Â Â  (d) A violation of any rule adopted by the director under ORS 59.165 (7); or

Â Â Â Â Â  (e) A company that the director has licensed under ORS 59.165. [2007 c.481 Â§2]

(Miscellaneous Provisions)

Â Â Â Â Â  59.335 Application of certain sections. (1) ORS 59.055, 59.115, 59.125, 59.145 and 59.165 (1) apply to persons who sell or offer to sell when:

Â Â Â Â Â  (a) An offer to sell is made in this state; or

Â Â Â Â Â  (b) An offer to buy is made and accepted in this state.

Â Â Â Â Â  (2) ORS 59.145 and 59.165 (1) apply to persons who buy or offer to buy when:

Â Â Â Â Â  (a) An offer to buy is made in this state; or

Â Â Â Â Â  (b) An offer to sell is made and accepted in this state.

Â Â Â Â Â  (3) ORS 59.135, 59.145 and 59.165, insofar as federal covered investment advisers or state investment advisers are concerned, apply when an act instrumental in effecting prohibited conduct is done in this state, whether or not either party is then present in this state. [1967 c.537 Â§31(1), (2), (6); 1987 c.603 Â§29; 1997 c.772 Â§27; 2003 c.631 Â§6; 2005 c.22 Â§39]

Â Â Â Â Â  59.340 [Amended by 1963 c.244 Â§7; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.345 When offer to sell or buy is made in this state. (1) For the purpose of ORS 59.335, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer:

Â Â Â Â Â  (a) Originates from this state; or

Â Â Â Â Â  (b) Is directed by the offeror to this state and received at the place to which it is directed (or at any post office in this state in the case of a mailed offer).

Â Â Â Â Â  (2)(a) For the purpose of ORS 59.335, an offer to buy or to sell is accepted in this state when acceptance:

Â Â Â Â Â  (A) Is communicated to the offeror in this state; and

Â Â Â Â Â  (B) Has not previously been communicated to the offeror, orally or in writing, outside this state.

Â Â Â Â Â  (b) Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed (or at any post office in this state in the case of a mailed acceptance).

Â Â Â Â Â  (3) An offer to sell or to buy is not made in this state solely because:

Â Â Â Â Â  (a) A publisher circulates or there is circulated on behalf of the publisher in this state any bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months; or

Â Â Â Â Â  (b) A radio or television program originating outside this state is received in this state. [1967 c.537 Â§31(3), (4), (5)]

Â Â Â Â Â  59.350 Treatment of certain transactions. For purposes of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995:

Â Â Â Â Â  (1) A transaction with a husband and wife is treated as a transaction with one person. The securities may be held jointly or individually.

Â Â Â Â Â  (2) A transaction with an entity is treated as a transaction with one person. However, if an entity is formed substantially for the purpose of acquiring the securities that are offered, each security holder shall be counted as a separate person. [1985 c.349 Â§11]

Â Â Â Â Â  59.355 Corporations subject to other laws. Nothing in the Oregon Securities Law relieves a corporation from making reports required by law to be made to the Director of the Department of Consumer and Business Services or to any other state officer, or from paying the fees to be paid by corporations. The
Oregon
Securities Law:

Â Â Â Â Â  (1) Does not repeal any law regulating the organization of corporations in this state or the admission of any foreign corporation.

Â Â Â Â Â  (2) Is additional to any provisions regulating the organization of a corporation under the laws of this state or the admission of a foreign corporation to do business in this state. [1967 c.537 Â§32]

Â Â Â Â Â  59.365 Common-law and statutory rights not limited. Nothing in the Oregon Securities Law limits any statutory or common-law right of a person to bring an action in any court for an act involved in the sale of securities, or the right of the state to punish a person for a violation of any law. [1967 c.537 Â§33]

Â Â Â Â Â  59.370 Limitation on liability for good faith act or omission; reports regarding salespersons or investment adviser representatives; limitation on liability related to reports; rules. (1) Provisions of the Oregon Securities Law imposing civil or criminal liability do not apply to an act done or omitted in good faith in conformity with a rule or order of the Director of the Department of Consumer and Business Services, notwithstanding that the rule or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

Â Â Â Â Â  (2) A broker-dealer, federal covered investment adviser or state investment adviser shall report information to the director regarding salespersons or investment adviser representatives licensed to the broker-dealer, federal covered investment adviser or state investment adviser. The director, by rule, shall establish the reporting requirements under this subsection. In adopting rules under this subsection, the director shall consider and to the greatest extent practicable adopt the applicable public reporting requirements of the National Association of Securities Dealers, Inc., and the federal Securities and Exchange Commission.

Â Â Â Â Â  (3) A broker-dealer, federal covered investment adviser or state investment adviser is not liable in any civil action by or on behalf of a salesperson or an investment adviser representative, including counterclaims, third-party claims or cross-claims, that is related to an alleged untrue statement made in connection with a report made under subsection (2) of this section, unless the salesperson or investment adviser representative shows by clear and convincing evidence that:

Â Â Â Â Â  (a) The broker-dealer, federal covered investment adviser or state investment adviser knew at the time the report was made that the report contained a statement regarding the salesperson or investment adviser representative that was false in any material respect; or

Â Â Â Â Â  (b) The broker-dealer, federal covered investment adviser or state investment adviser acted in reckless disregard as to the statementÂs truth or falsity. [1987 c.603 Â§21; 2001 c.434 Â§1]

Â Â Â Â Â  59.375 [1967 c.537 Â§34; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.405 [1971 c.641 Â§3; 1975 c.491 Â§4; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.410 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.415 [1971 c.641 Â§4; 1981 c.897 Â§11; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.420 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.425 [1971 c.641 Â§5; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.430 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.435 [1971 c.641 Â§6; 1981 c.897 Â§12; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.440 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.445 [1971 c.641 Â§7; repealed by 1987 c.603 Â§30]

Â Â Â Â Â  59.450 [Repealed by 1967 c.537 Â§36]

(Required Reports and Statements)

Â Â Â Â Â  59.451 Prohibition against filing false statement by person under investigation or examination. It is unlawful for any person who is the subject of an investigation under ORS 59.245 or examination under ORS 59.235, directly or indirectly, to make or file or cause to be made or filed with the Director of the Department of Consumer and Business Services any statement, report or document which is false in any material respect or manner. [1985 c.349 Â§25]

Â Â Â Â Â  59.510 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.520 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.530 [Repealed by 1967 c.537 Â§36]

UNIFORM TOD SECURITY REGISTRATION ACT

Â Â Â Â Â  59.535 Definitions for ORS 59.535 to 59.585. For the purposes of ORS 59.535 to 59.585, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBeneficiary formÂ means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

Â Â Â Â Â  (2) ÂDeviseeÂ means any person designated in a will to receive a disposition of real or personal property.

Â Â Â Â Â  (3) ÂHeirsÂ means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent.

Â Â Â Â Â  (4) ÂPersonÂ means an individual, a corporation, an organization or other legal entity.

Â Â Â Â Â  (5) ÂPersonal representativeÂ includes executor, administrator, successor personal representative, special administrator and persons who perform substantially the same function under the law governing their status.

Â Â Â Â Â  (6) ÂPropertyÂ includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

Â Â Â Â Â  (7) ÂRegister,Â including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

Â Â Â Â Â  (8) ÂRegistering entityÂ means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

Â Â Â Â Â  (9) ÂSecurityÂ means a share, participation or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

Â Â Â Â Â  (10) ÂSecurity accountÂ means:

Â Â Â Â Â  (a) A reinvestment account associated with a security, a securities account with a broker, cash, cash equivalents, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the ownerÂs death;

Â Â Â Â Â  (b) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the ownerÂs death; or

Â Â Â Â Â  (c) An investment management account, a safekeeping account or a custody account with a financial institution or trust company, as those terms are defined in ORS 706.008, including the securities in the account and cash, cash equivalents, interest, earnings or dividends earned or declared on a security in the account, whether or not credited to the account before the ownerÂs death.

Â Â Â Â Â  (11) ÂStateÂ includes any state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
and any territory or possession subject to the legislative authority of the
United States
. [1991 c.306 Â§1; 2007 c.514 Â§1]

Â Â Â Â Â  59.540 Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common. [1991 c.306 Â§2]

Â Â Â Â Â  59.545 Registration in beneficiary form; applicable law. A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entityÂs principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the ownerÂs address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. [1991 c.306 Â§3]

Â Â Â Â Â  59.550 Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. [1991 c.306 Â§4]

Â Â Â Â Â  59.555 Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words Âtransfer on deathÂ or the abbreviation ÂTOD,Â or by the words Âpay on deathÂ or the abbreviation ÂPOD,Â after the name of the registered owner and before the name of a beneficiary. [1991 c.306 Â§5]

Â Â Â Â Â  59.560 Effect of registration in beneficiary form. The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the ownerÂs death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary. [1991 c.306 Â§6]

Â Â Â Â Â  59.565 Ownership on death of owner. On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1991 c.306 Â§7]

Â Â Â Â Â  59.570 Protection of registering entity. (1) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by ORS 59.535 to 59.585.

Â Â Â Â Â  (2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in ORS 59.535 to 59.585.

Â Â Â Â Â  (3) A registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of a deceased owner if it registers a transfer of the security in accordance with ORS 59.565 and does so in good faith reliance on the registration, on ORS 59.535 to 59.585 and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiaryÂs representatives, or other information available to the registering entity. The protections of ORS 59.535 to 59.585 do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under ORS 59.535 to 59.585.

Â Â Â Â Â  (4) The protection provided by ORS 59.535 to 59.585 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds. [1991 c.306 Â§8]

Â Â Â Â Â  59.575 Nontestamentary transfer on death. (1) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and ORS 59.535 to 59.585, and is not testamentary.

Â Â Â Â Â  (2) ORS 59.535 to 59.585 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state. [1991 c.306 Â§9]

Â Â Â Â Â  59.580 Terms, conditions and forms for registration. (1) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiaryÂs descendants to take in the place of the named beneficiary in the event of the beneficiaryÂs death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for Âlineal descendants per stirpes.Â This designation substitutes a deceased beneficiaryÂs descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiaryÂs domicile at the ownerÂs death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entityÂs terms and conditions.

Â Â Â Â Â  (2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

Â Â Â Â Â  (a) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.

Â Â Â Â Â  (b) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr.

Â Â Â Â Â  (c) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown
or
John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS. [1991 c.306 Â§10]

Â Â Â Â Â  59.585 Short title; rules of construction. (1) ORS 59.535 to 59.585 shall be known as and may be cited as the Uniform TOD Security Registration Act.

Â Â Â Â Â  (2) ORS 59.535 to 59.585 shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of ORS 59.535 to 59.585 among states enacting it.

Â Â Â Â Â  (3) Unless displaced by the particular provisions of ORS 59.535 to 59.585, the principles of law and equity supplement its provisions. [1991 c.306 Â§11]

Â Â Â Â Â  59.610 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.620 [Repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.660 [Repealed by 2007 c.661 Â§28]

Â Â Â Â Â  59.670 [Amended by 1981 c.897 Â§13; 1995 c.618 Â§35; repealed by 2007 c.661 Â§28]

Â Â Â Â Â  59.680 [Amended by 1971 c.200 Â§5; 1973 c.794 Â§14; repealed by 2007 c.661 Â§28]

Â Â Â Â Â  59.690 [Repealed by 2007 c.661 Â§28]

Â Â Â Â Â  59.700 [Repealed by 2007 c.661 Â§28]

PROHIBITION OF CERTAIN SECURITY TRANSACTIONS

Â Â Â Â Â  59.710 Definitions for ORS 59.710 to 59.830. As used in ORS 59.710 to 59.830, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂSecurity,Â ÂsecuritiesÂ or Âsecurities or commodities,Â mean and include all evidences of debt or property and options for their purchase, shares in any corporation or association, bonds, coupons, scrip, rights, choses in action, and other evidences of debt or property, and options for their purchase, or anything movable that is bought and sold.

Â Â Â Â Â  (2) ÂBrokerÂ means and includes every person who in this state engages, either for all or part of the personÂs time, in the business of selling any securities or commodities, or purchasing, or otherwise acquiring securities or commodities from another for the purpose of reselling them or offering them for sale to the public; or in the business of offering, buying or selling, or otherwise dealing or trading in securities or commodities, as agent or principal, for commission or at a profit; and every person who deals in futures or differences in market quotations of prices or values of any securities or commodities, or accepts margins on purchases or sales, or pretended purchases or sales of securities or commodities.

Â Â Â Â Â  (3) ÂBucket shopÂ means any building, or any room, apartment, booth, office or store therein, or any other place where any contract prohibited by ORS 59.710 to 59.830 is made or offered to be made more than once and in the course of continuing or repeated transactions.

Â Â Â Â Â  (4) ÂBondsÂ includes the bonds or other evidences of debt of a corporation, company or association.

Â Â Â Â Â  59.720 Application of ORS 59.710 to 59.830 to real estate contracts and brokers. The provisions of ORS 59.710 to 59.830 shall not apply to any contract, agreement, sale, purchase, lease, conveyance or mortgage pertaining to real estate situated in this state, nor to the business of real estate brokers or principal real estate brokers, as defined in ORS 696.010, in so far as such business pertains to real estate located in this state. [Amended by 2001 c.300 Â§53]

Â Â Â Â Â  59.730 Making contract involving securities without intending a bona fide sale or purchase. No person, whether acting in the personÂs own right, or as the officer, agent, servant, correspondent or representative of another, shall, as broker make or offer to make, assist in making or offering to make, perform or take part in any contract respecting the purchase or sale, either upon credit or margin, of any securities or commodities more than once, and in course of continuing or repeated transactions:

Â Â Â Â Â  (1) Intending that the contract shall be terminated, closed or settled according to, or upon the basis of the public market quotations of or prices made on any board of trade or exchange or market which deals in such commodities or securities, and without intending a bona fide purchase or sale of the same; or

Â Â Â Â Â  (2) Intending that the contract shall be deemed terminated, closed and settled when the market quotations or prices mentioned in subsection (1) of this section for the securities or commodities named in the contract reach a certain figure, without intending a bona fide purchase or sale of the same; or

Â Â Â Â Â  (3) Not intending the actual bona fide receipt or delivery of such securities or commodities, but intending a settlement of the contract based upon the difference in the public market quotations or prices, mentioned in subsection (1) of this section, at which the securities or commodities are, or are asserted to be, bought or sold. The prosecution, conviction and punishment of a corporation for violation of this section shall not be deemed to be a prosecution, conviction or punishment of any of its officers, directors or stockholders.

Â Â Â Â Â  59.740 Conducting bucket shop or repeatedly making forbidden contracts. No person shall as owner, keeper, proprietor or person in charge of, or as officer, director, stockholder, agent, servant, correspondent or representative of any person, keep, conduct or operate any bucket shop, or knowingly permit or induce any person, whether acting in the personÂs own right or as officer, agent, servant, correspondent or representative of another, to make, offer to make therein, or assist in making or in offering to make therein, any of the contract specified in ORS 59.730, more than once and in the course of continuing or repeated transactions.

Â Â Â Â Â  59.750 Receipt or communication of prices for purpose of forbidden contract. No person shall receive, communicate, exhibit or display in any manner any statement of quotations or prices of securities or commodities with an intent to make or offer to make, or to assist in making, or offering to make any contract prohibited by ORS 59.720 to 59.810.

Â Â Â Â Â  59.760 Reporting false sale of securities with intent to deceive. No person shall, with intent to deceive, report or publish, or cause to be reported or published as a purchase or sale of stocks or bonds, any transaction whereby no actual change of ownership or interest is effected.

Â Â Â Â Â  59.770 Manipulating market by pretended sales. No person shall inflate, depress or cause fluctuations in, or attempt to inflate, depress or cause fluctuations in, or combine or conspire with any other person to inflate, depress or cause fluctuations in, the market prices of stocks or bonds, or of an issue or any part of an issue of such stocks or bonds, by means of pretended purchases and sales, or by any other fictitious transactions or devices, for or on account of any person, whereby either in whole or in part a simultaneous change of ownership of or interest in such stocks or bonds or of such issue or part of an issue thereof, is not effected. A pretended purchase or sale of any stocks or bonds whereby, in whole or in part, no simultaneous change of ownership or interest therein is effected, is prima facie evidence of the violation of this section by the person taking part in the pretended purchase or sale.

Â Â Â Â Â  59.780 BrokerÂs trading against customerÂs order; violation of ORS 59.780 to 59.800 by member of brokerÂs firm. (1) No broker, employed by a customer to buy and carry upon margin stocks or bonds, while acting as broker for the customer in respect to such stocks or bonds, shall sell for the brokerÂs own account the same kind or issue of stocks or bonds, with intent to trade against the customerÂs order.

Â Â Â Â Â  (2) No broker, employed by a customer to sell stocks or bonds, while acting as broker for the customer in respect to the sale of such stocks or bonds, shall purchase for the brokerÂs own account the same kind or issue of stocks or bonds, with intent to trade against the customerÂs order.

Â Â Â Â Â  (3) Every member of a firm of brokers who either does, or consents or assents to the doing of, any act prohibited by this section, ORS 59.790 or 59.800 is guilty of violating the section prohibiting the act.

Â Â Â Â Â  59.790 Insolvent broker-dealer receiving securities from customer. No broker-dealer engaged in the business of purchasing and selling stocks or bonds as a broker-dealer, knowing that the broker-dealer is insolvent, shall accept or receive from a customer ignorant of the insolvency, money, stocks or bonds belonging to the customer, except in liquidation or as security for an existing indebtedness, and thereby cause the customer to lose in whole or in part such money, stocks or bonds. A broker-dealer shall be deemed insolvent within the meaning of this section whenever the aggregate of the property of the broker-dealer is not, at a fair valuation, sufficient in amount to pay the debts of the broker-dealer. [Amended by 1987 c.158 Â§12]

Â Â Â Â Â  59.800 Pledge or sale by broker-dealer of customerÂs securities. No broker-dealer engaged in the business of purchasing and selling stocks or bonds as a broker-dealer shall:

Â Â Â Â Â  (1) While having in the possession of the broker-dealer, for safekeeping or otherwise, stocks or bonds belonging to a customer, without having any lien thereon or any special property therein, pledge or dispose thereof without the customerÂs consent; or

Â Â Â Â Â  (2) While having in the possession of the broker-dealer stocks or bonds belonging to a customer on which the broker-dealer has a lien for indebtedness due to the broker-dealer by the customer, pledge the same for more than the amount due to the broker-dealer thereon, or otherwise dispose thereof for the broker-dealerÂs own benefit, with or without the customerÂs consent, and without having in possession of the broker-dealer or subject to control of the broker-dealer, stocks or bonds of the kind and amount to which the customer is then entitled, for delivery to the customer upon demand of the customer therefor and tender of the amount due thereon, and thereby cause the customer to lose, in whole or in part, such stocks or bonds, or the value thereof; or

Â Â Â Â Â  (3) Fail, on demand, to deliver to any customer, stocks or bonds owned by the customer, and in the possession of such broker-dealer, upon payment or tender of the amount the same was pledged to secure. [Amended by 1987 c.158 Â§13]

Â Â Â Â Â  59.810 Delivery to customer of true statement of purchase or sale made by broker. No person engaged in the business of purchasing or selling stocks or bonds as a broker shall refuse to deliver to each customer on whose behalf a purchase or sale of such securities is made by the person, within five days after written demand therefor made within six months following the purchase or sale, a statement or memorandum of the purchase or sale which is true in all material respects and which contains a description of the securities purchased or sold, the name of the person from whom the securities were purchased or to whom they were sold, and the day and hours between which the transaction took place.

Â Â Â Â Â  59.820 Actions against corporation for second violation. (1) If a domestic corporation is convicted of a second offense under ORS 59.730 to 59.810, the circuit court has jurisdiction over an action by the Attorney General, in the name of the people, to dissolve the corporation.

Â Â Â Â Â  (2) If a foreign corporation is convicted of a second offense under ORS 59.730 to 59.810, the circuit court has jurisdiction in an action brought as provided in subsection (1) of this section to restrain the corporation from doing business in this state.

Â Â Â Â Â  59.830 Self-incrimination by witness; immunity from prosecution. No person shall be excused from attending and testifying, or producing any book, paper or other document before any court or magistrate, upon any trial, investigation or proceeding initiated by the district attorney, grand jury or court for a violation of any of the provisions of ORS 59.730 to 59.810, upon the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to convict the person of a crime or subject the person to a penalty or forfeiture. However, no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be received against the person in any criminal action, suit or proceeding, investigation, inquisition or inquiry.

MORTGAGE BANKERS; MORTGAGE BROKERS; LOAN ORIGINATORS

Â Â Â Â Â  59.840 Definitions for ORS 59.840 to 59.980. As used in ORS 59.840 to 59.980:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂFraud,Â ÂdeceitÂ and ÂdefraudÂ are not limited to common-law deceit.

Â Â Â Â Â  (3) ÂLicenseÂ means a license issued to a mortgage banker or mortgage broker under ORS 59.840 to 59.980.

Â Â Â Â Â  (4)(a) ÂLoan originatorÂ means an individual employed by or purporting to act as an agent or independent contractor for a mortgage banker or mortgage broker that is required to be licensed under ORS 59.840 to 59.980, with the expectation by the individual of compensation or gain that is determined by the amount borrowed or the terms and conditions agreed to by the mortgage loan borrower, and having primary job responsibilities that include negotiating with a borrower or potential borrower for the purpose of establishing the terms and conditions of a mortgage loan.

Â Â Â Â Â  (b) ÂLoan originatorÂ includes a person employed at a location outside this state whose primary job responsibilities include contacting or attempting to contact a borrower or potential borrower within this state through any medium or mode of communication for purposes of providing a mortgage loan within this state.

Â Â Â Â Â  (c) ÂLoan originatorÂ does not include an individual whose responsibilities are clerical or administrative functions, including but not limited to gathering information, requesting information, word processing, soliciting general interest in mortgage loans, sending correspondence and assembling files.

Â Â Â Â Â  (d) ÂLoan originatorÂ does not include an employee of a mortgage banker that is rated as good or better under the federal rating system in effect on May 1, 2001, for seller-servicers of Federal Housing Administration, Federal Home Loan Mortgage Corporation or Federal National Mortgage Association loans and that has an office within this state at which the mortgage banker maintains complete and current copies of all employment records and other records as required by the Director of the Department of Consumer and Business Services by order or rule, in a format acceptable to the director.

Â Â Â Â Â  (e) ÂLoan originatorÂ does not include an insurance producer licensed under ORS 744.052 to 744.089 or insurance consultant licensed under ORS 744.002.

Â Â Â Â Â  (f) ÂLoan originatorÂ does not include a person or group of persons exempted by rule or order of the director.

Â Â Â Â Â  (5) ÂMortgage bankerÂ:

Â Â Â Â Â  (a) Means any person who for compensation or in the expectation of compensation:

Â Â Â Â Â  (A) Either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage banking loan or a mortgage loan; and

Â Â Â Â Â  (B) Services or sells a mortgage banking loan.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) A financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. 1730a (1982), holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, provided that the appropriate statutory regulatory authority is exercising control over or is regulating or supervising the persons listed in this subparagraph in their mortgage banking activities in accordance with the purposes of ORS 59.840 to 59.980.

Â Â Â Â Â  (C) A person who makes a loan secured by an interest in real estate with the personÂs own moneys, for the personÂs own investment and who is not engaged in the business of making loans secured by an interest in real estate.

Â Â Â Â Â  (D) An attorney licensed in this state who negotiates mortgage banking loans or mortgage loans in the ordinary course of business, unless the business of negotiating mortgage banking loans or mortgage loans constitutes substantially all of the attorneyÂs professional activity.

Â Â Â Â Â  (E) A person who, as seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

Â Â Â Â Â  (F) An agency of any state or of the
United States
.

Â Â Â Â Â  (G) A person who receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in the improvement of that real property or any lien created without the consent of the owner of the real property.

Â Â Â Â Â  (H) A person who funds a mortgage banking loan or mortgage loan which has been originated and processed by a licensee or by an exempt person and who does not maintain a place of business in this state in connection with funding mortgage banking loans or mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage banking loans or mortgage loans and does not participate in the negotiation of mortgage banking loans or mortgage loans. For the purpose of this subparagraph, Ânegotiation of mortgage banking loans or mortgage loansÂ does not include setting the terms under which a person may buy or fund a mortgage banking loan or a mortgage loan originated by a licensee or exempt person.

Â Â Â Â Â  (I) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

Â Â Â Â Â  (J) A licensee licensed under ORS chapter 725 or a mortgage broker.

Â Â Â Â Â  (K) A retirement or pension fund.

Â Â Â Â Â  (L) An insurer as defined in ORS 731.106.

Â Â Â Â Â  (M) A court appointed fiduciary.

Â Â Â Â Â  (N) Any other person designated by rule or order of the director.

Â Â Â Â Â  (6) ÂMortgage banking loanÂ means a loan, extension of credit or a retail sales contract that is funded exclusively from the mortgage bankerÂs own resources, which is directly or indirectly secured by a mortgage or deed of trust or any lien interest on real estate and which is created with the consent of the owner of the real property. For purposes of this subsection, Âown resourcesÂ means any of the following:

Â Â Â Â Â  (a) Cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items of the mortgage bankerÂs financial statements for which its assets are pledged;

Â Â Â Â Â  (b) Correspondent contracts between the mortgage banker and a bank, savings bank, trust company, savings and loan association, credit union, profit sharing or pension trust, a licensee under ORS chapter 725 or an insurance company; or

Â Â Â Â Â  (c) The mortgage bankerÂs affiliatesÂ cash, corporate capital, warehouse credit lines at financial institutions defined in ORS 706.008 or other sources that are liability items on the affiliatesÂ financial statements for which the affiliatesÂ assets are pledged. As used in this paragraph, ÂaffiliatesÂ means entities that, directly or indirectly, through one or more intermediaries controls, are controlled by or are under common control with the entity specified.

Â Â Â Â Â  (7) ÂMortgage brokerÂ:

Â Â Â Â Â  (a) Means a person who:

Â Â Â Â Â  (A) Engages all or part of the time, for the account of others or for the personÂs own account, in the business of selling real estate paper whether as issuer, agent or principal to persons other than persons enumerated in ORS 59.035 (4);

Â Â Â Â Â  (B) Engages all or part of the time, for the account of others or for the personÂs own account, in the business of accepting funds from one or more persons other than persons enumerated in ORS 59.035 (4) for investment in real estate paper; or

Â Â Â Â Â  (C) For compensation, or in the expectation of compensation, either directly or indirectly makes, negotiates or offers to make or negotiate a mortgage loan.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) A financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (B) A financial holding company or a bank holding company, as defined in ORS 706.008, holding an institution described in subparagraph (A) of this paragraph; a savings and loan holding company as defined in section 408 of the National Housing Act, 12 U.S.C. 1730a (1982), holding an association described in subparagraph (A) of this paragraph; the subsidiaries and affiliates of the financial holding company, bank holding company or savings and loan holding company; or subsidiaries and affiliates of institutions described in subparagraph (A) of this paragraph, provided that the appropriate statutory regulatory authority is exercising control over or is regulating or supervising the persons listed in this subparagraph in their mortgage brokering activities in accordance with the purposes of ORS 59.840 to 59.980.

Â Â Â Â Â  (C) A person who purchases real property and issues an obligation to finance the transaction to the seller incidentally to the sale.

Â Â Â Â Â  (D) A real estate licensee as defined in ORS 696.010 who performs services solely incidental to the practice of professional real estate activity as defined in ORS 696.010, unless the real estate licensee performs the functions of a mortgage banker or a mortgage broker as defined in this section.

Â Â Â Â Â  (E) A person licensed under the provisions of ORS chapter 725 or a mortgage banker.

Â Â Â Â Â  (F) A person who makes a loan secured by an interest in real estate with the personÂs own moneys, for the personÂs own investment and who is not engaged in the business of making loans secured by an interest in real estate.

Â Â Â Â Â  (G) An attorney licensed in this state who negotiates mortgage loans in the ordinary course of business, unless the business of negotiating mortgage loans constitutes substantially all of the attorneyÂs professional activity.

Â Â Â Â Â  (H) A person who, as seller of real property, receives one or more mortgages or deeds of trust as security for a separate money obligation.

Â Â Â Â Â  (I) An agency of any state or of the
United States
.

Â Â Â Â Â  (J) A person who receives a mortgage or deed of trust on real property as security for an obligation payable on an installment or deferred payment basis and arising out of materials furnished or services rendered in the improvement of that real property or any lien created without the consent of the owner of the real property.

Â Â Â Â Â  (K) A person who funds a mortgage loan which has been originated and processed by a licensee or by an exempt person and who does not maintain a place of business in this state in connection with funding mortgage loans, does not directly or indirectly solicit borrowers in this state for the purpose of making mortgage loans and does not participate in the negotiation of mortgage loans. For the purpose of this subparagraph, Ânegotiation of mortgage loansÂ does not include setting the terms under which a person may buy or fund a mortgage loan originated by a licensee or exempt person.

Â Â Â Â Â  (L) A nonprofit federally tax exempt corporation certified by the United States Small Business Administration and organized to promote economic development within this state whose primary activity consists of providing financing for business expansion.

Â Â Â Â Â  (M) A person licensed under ORS 446.691 or 446.696 or a temporary manufactured structure dealer licensee under ORS 446.701 who provides services customarily associated with the retail sales of manufactured dwellings, including communication of generally available information regarding mortgage loans, unless:

Â Â Â Â Â  (i) The person receives from a purchaser a fee or commission as a mortgage broker or mortgage banker that is disclosed in the sales contract, purchase agreement or applicable federal documents;

Â Â Â Â Â  (ii) For the benefit of a potential purchaser, the person completes a loan application form or other document that is part of a mortgage banking loan and completes a good faith estimate under the federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.);

Â Â Â Â Â  (iii) The person solicits or receives credit information from a prospective purchaser for the purpose of making credit decisions; or

Â Â Â Â Â  (iv) The person negotiates with a potential purchaser the terms of a mortgage loan including but not limited to points, interest rates, length of loan or other loan conditions.

Â Â Â Â Â  (N) Any other person designated by rule or order of the director.

Â Â Â Â Â  (8) ÂMortgage loanÂ means a loan, extension of credit or retail sales contract, other than a mortgage banking loan, secured by a mortgage or deed of trust or any lien interest on real estate that is created with the consent of the owner of the real estate.

Â Â Â Â Â  (9) ÂResidential mortgage transactionÂ means a transaction in which a mortgage, deed of trust, purchase money security interest arising under an installment sales contract, or equivalent consensual security interest is created or retained in property upon which four or fewer residential dwelling units are planned or situated, including but not limited to individual units or condominiums and cooperatives. As used in this subsection, Âresidential dwelling unitÂ means an improvement designed for residential occupancy. [1993 c.508 Â§1; 1995 c.129 Â§1; 1995 c.622 Â§13; 1997 c.211 Â§1; 1997 c.631 Â§377; 1999 c.36 Â§1; 2001 c.377 Â§40; 2001 c.952 Â§1; 2003 c.364 Â§47; 2003 c.655 Â§48]

Â Â Â Â Â  59.845 License required to engage in residential mortgage transactions as mortgage banker or mortgage broker. (1) It is unlawful for any person to engage in residential mortgage transactions in this state as a mortgage banker or mortgage broker unless the person is licensed under ORS 59.840 to 59.980. A person who is a mortgage banker or mortgage broker under ORS 59.840, but who does not engage in residential mortgage transactions in this state, is not required to obtain a license under ORS 59.840 to 59.980.

Â Â Â Â Â  (2) For purposes of this section, a person Âengages in residential mortgage transactions in this stateÂ when any act constituting the business of a mortgage banker or mortgage broker and involving a residential mortgage transaction originates from this state or is directed to and received in this state or when the real estate that is the subject of the activities of the mortgage banker or mortgage broker is located in this state. [1993 c.508 Â§2; 1999 c.36 Â§2]

Â Â Â Â Â  59.850 Procedures for licensing; experience required; surety bond or letter of credit; fees; rules. (1) The Director of the Department of Consumer and Business Services by rule shall establish procedures for licensing mortgage bankers or mortgage brokers. The director may coordinate licensing with any national registration or licensing system.

Â Â Â Â Â  (2) An applicant for a license as a mortgage banker or mortgage broker, or a managing partner, director, executive officer or other individual occupying a similar position or performing similar functions for the applicant, shall have, during the five years immediately preceding the time of application, not less than three yearsÂ experience in the mortgage business, three yearsÂ experience negotiating loans in a related business satisfactory to the director or three yearsÂ equivalent lending experience in a related business satisfactory to the director.

Â Â Â Â Â  (3) If a license as a mortgage banker or mortgage broker is issued to a person other than an individual, at least one managing partner, director, executive officer or other individual occupying a similar position or performing similar functions for the person shall, at all times during the term of the license, satisfy the experience requirement described in subsection (2) of this section.

Â Â Â Â Â  (4) Every applicant for a license as a mortgage banker or mortgage broker shall file with the director a corporate surety bond or irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 as the director may approve by rule running to the State of Oregon in a sum to be determined by the director by rule.

Â Â Â Â Â  (5) The total amount of the corporate surety bond or irrevocable letter of credit for a single applicant under subsection (4) of this section shall be not less than $25,000 but not more than $50,000, regardless of the number of offices of the applicant. If an applicant has more than one office in this state to engage in residential mortgage transactions as a mortgage banker or mortgage broker, the amount of the bond or letter of credit shall increase for each additional office in an amount determined by the director by rule. The amount of the increase in the bond or letter of credit for each additional office shall be not less than $5,000 but not more than $10,000. The director may adjust the minimum amount of the increase in the bond or letter of credit for additional offices as necessary to comply with the $50,000 limit.

Â Â Â Â Â  (6) If the application, surety bond or irrevocable letter of credit and fees are in order and the director is satisfied that the application should not be denied upon one or more of the grounds specified in ORS 59.865, 59.870 or 59.875, the director shall license the mortgage banker or mortgage broker.

Â Â Â Â Â  (7) A licensee shall amend the license application and, if necessary, increase the amount of the corporate surety bond or irrevocable letter of credit as described in subsection (5) of this section when there are material changes in the information contained in the original application.

Â Â Â Â Â  (8) The director shall:

Â Â Â Â Â  (a) Charge and collect fees for initial and renewal license applications;

Â Â Â Â Â  (b) Set by rule all fees required under this section. Fees shall be set to reflect those amounts sufficient to meet the costs of administering ORS 59.840 to 59.980, including those amounts sufficient to establish and maintain a reasonable emergency fund; and

Â Â Â Â Â  (c) Set by rule the amounts of corporate surety bonds and irrevocable letters of credit required under this section.

Â Â Â Â Â  (9) The fees under this section are not refundable except for those fees that the director determines by rule may be refundable. [1993 c.508 Â§3; 1995 c.129 Â§2; 1997 c.631 Â§378; 1999 c.36 Â§3]

Â Â Â Â Â  59.855 Expiration of license; renewal; duration of renewed license; change in personnel; rules. (1) The initial license of a mortgage banker or mortgage broker expires one year after the date of issuance unless the Director of the Department of Consumer and Business Services establishes a different expiration date for purposes of coordination with any national registration or licensing system.

Â Â Â Â Â  (2) The director by rule shall establish procedures for renewing licenses of mortgage bankers and mortgage brokers. The rule shall specify the duration of renewed licenses.

Â Â Â Â Â  (3) If there is a change in the partners, directors, officers, persons occupying similar positions or performing similar functions, or persons directly or indirectly controlling a mortgage banker or mortgage broker, written notification of the change shall promptly be filed with the director. No fee shall be required for the notification. [1993 c.508 Â§4; 1995 c.129 Â§3]

Â Â Â Â Â  59.860 Licensees to keep records; inspection; filing of financial reports. (1) Every mortgage banker and mortgage broker shall make and keep such accounts, correspondence, memoranda, papers, books and other records as the Director of the Department of Consumer and Business Services by rule or order prescribes. All such records shall be preserved for five years unless the director by rule prescribes otherwise. The director may examine all such records within or without this state at any reasonable time or times and may require without subpoena the production of such records at the office of the director as often as is reasonably necessary.

Â Â Â Â Â  (2) Every mortgage banker and mortgage broker shall file financial reports or other information as the director by rule or order may require and shall promptly correct any document filed with the director that is or becomes incomplete or inaccurate in any material respect. [1993 c.508 Â§5]

Â Â Â Â Â  59.865 Grounds for denying, suspending, conditioning or revoking license. Except as provided in ORS 59.870, the Director of the Department of Consumer and Business Services may by order deny, suspend, condition or revoke a license of a person as a mortgage banker or mortgage broker if the director finds that the applicant or licensee:

Â Â Â Â Â  (1) Is insolvent, either in the sense that the liabilities of the applicant or licensee exceed the assets of the applicant or licensee or that the applicant or licensee cannot meet the obligations of the applicant or licensee as the obligations mature, or is in such financial condition that the applicant or licensee cannot continue in business with safety to the customers of the applicant or licensee.

Â Â Â Â Â  (2) Has engaged in dishonest, fraudulent or illegal practices or conduct in any business or profession or unfair or unethical practices or conduct in connection with the mortgage business.

Â Â Â Â Â  (3) Has willfully or repeatedly violated or failed to comply with any provision of ORS 59.840 to 59.980 or any rule or order of the director.

Â Â Â Â Â  (4) Has been convicted of a misdemeanor, an essential element of which is fraud, or of a felony.

Â Â Â Â Â  (5) Has filed an application for a license that, as of the date the license was issued, or as of the date of an order denying, suspending, conditioning or revoking a license, was incomplete in any material respect or contained any statement that was, in light of the circumstances under which it was made, false or misleading with respect to any material fact.

Â Â Â Â Â  (6) Has failed to account to persons interested for all money or property received in connection with a mortgage loan.

Â Â Â Â Â  (7) Is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the mortgage business.

Â Â Â Â Â  (8) Is the subject of an order of the director denying, suspending, conditioning or revoking a license as a mortgage banker or mortgage broker.

Â Â Â Â Â  (9) Is the subject of a United States Postal Service fraud order that is currently effective and was issued within the last five years.

Â Â Â Â Â  (10) Does not have the experience required by ORS 59.850 (2) or (3).

Â Â Â Â Â  (11) Has failed to comply with the requirements of ORS 59.860 to make and keep records prescribed by rule or order of the director, to produce such records required by the director or to file any financial reports or other information the director by rule or order may require.

Â Â Â Â Â  (12) Is the subject of an order of the director denying, suspending, conditioning or revoking a license under the provisions of any other law administered by the director.

Â Â Â Â Â  (13) Is the subject of a cease and desist order entered after notice and opportunity for hearing and issued by the director within the last five years.

Â Â Â Â Â  (14) Has demonstrated negligence or incompetence in performing any act for which the licensee is required to hold a license.

Â Â Â Â Â  (15) Has failed to supervise diligently and control the mortgage-related activities of a loan originator employed by the licensee.

Â Â Â Â Â  (16) Has knowingly misrepresented to the director the training of, examination of or continuing education time earned by a loan originator employed by the licensee.

Â Â Â Â Â  (17) Has willfully or repeatedly employed persons as loan originators who do not meet the training, education or continuing education requirements for loan originators.

Â Â Â Â Â  (18) Has failed to notify the director of the termination of a loan originator for failure to comply with state or federal laws, regulations or rules. [1993 c.508 Â§6; 2001 c.952 Â§10]

Â Â Â Â Â  59.870 Action against applicant or licensee for act or omission of associate; exception. The Director of the Department of Consumer and Business Services may enter an order against the applicant or licensee under ORS 59.865 if any partner, officer or director of a mortgage banker or mortgage broker, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the mortgage banker or mortgage broker has been guilty of any act or omission which would be cause for denying, suspending or revoking the license of an individual mortgage banker or mortgage broker. This section shall not apply to ORS 59.865 (1). [1993 c.508 Â§7]

Â Â Â Â Â  59.875 Cancellation of license or application; application for withdrawal. (1) If the Director of the Department of Consumer and Business Services finds that an applicant or licensee has ceased to do business as a mortgage banker or mortgage broker, or has failed to maintain a bond required by ORS 59.850 or is subject to an adjudication of mental incompetence or to the control of a committee, conservator or guardian, or cannot be located after reasonable search, the director may cancel the license or application.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker may withdraw a license by filing an application to withdraw. Unless the director determines that the license should be suspended or revoked, the director shall allow the withdrawal subject to any conditions, limitations and restrictions the director may impose. [1993 c.508 Â§8]

Â Â Â Â Â  59.880 Supervisory authority of director over mortgage bankers, mortgage brokers and loan originators. The Director of the Department of Consumer and Business Services shall have general supervision and control over all loan originators, mortgage bankers and mortgage brokers residing or doing business in this state and engaged in any activity subject to the provisions of ORS 59.840 to 59.980. All such persons and their records and everything connected with their activities shall be subject to examination by the director at any time. The provisions of this section and of any other section of ORS 59.840 to 59.980 relating to examinations shall extend to any person who should have been reported as a loan originator under ORS 59.969 or licensed as a mortgage banker or mortgage broker, any person exempted by rule from those definitions or any person whose license has expired or has been withdrawn, canceled, suspended, conditioned or revoked. The director may collect from each such person the actual expenses incurred in that examination. [1993 c.508 Â§9; 2001 c.952 Â§11]

Â Â Â Â Â  59.885 Investigations; publicity with respect to violations; cease and desist order. The Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (1) May make such public or private investigations within or outside this state as the director deems necessary to determine whether a person has violated any provision of ORS 59.840 to 59.980 or any rule or order of the director, or to aid in the enforcement of ORS 59.840 to 59.980 or in the formulation of rules and forms thereunder;

Â Â Â Â Â  (2) May require or permit a person to file a statement in writing, under oath or otherwise as the director determines, as to all the facts and circumstances concerning the matter to be investigated;

Â Â Â Â Â  (3) May publish information concerning any violation under this section or ORS 59.890, 59.992 or 59.996 or any rule or order of the director after an action taken under this section or ORS 59.890, 59.992 or 59.996; and

Â Â Â Â Â  (4) If the director has reasonable cause to believe that any person has been engaged, is engaging or is about to engage in any violation of any provision of ORS 59.840 to 59.980, may issue an order, subject to ORS 59.905, directed to the person, and to any other person directly or indirectly controlling the person, to cease and desist from the violation or threatened violation. [1993 c.508 Â§10; 2007 c.71 Â§15]

Â Â Â Â Â  59.890 Enjoining violations; fine; appointment of receiver; attorney fees; damages to private parties. (1) Whenever the Director of the Department of Consumer and Business Services has reasonable cause to believe that a person has been engaged or is engaging in any violation of any provision of ORS 59.840 to 59.980 or any rule or order of the director, the director may bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the violation and to enforce compliance with any provision of ORS 59.840 to 59.980 or such rule or order. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted. The court may fine the person against whom the order is entered not more than $5,000 for each violation, which shall be entered as a judgment and paid to the General Fund of the State Treasury. Each violation is a separate offense. In the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000 for each offense. If the court finds that the defendant has violated any provision of ORS 59.840 to 59.980 or any such rule or order, the court may appoint a receiver, who may be the director, for the defendant or the defendantÂs assets. The court may not require the director to post a bond. The court may award reasonable attorney fees to the director if the director prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) The director may include in any action authorized by subsection (1) of this section:

Â Â Â Â Â  (a) A claim for restitution or damages under ORS 59.925 on behalf of the persons injured by the act or practice constituting the subject matter of the action. The court shall have jurisdiction to award appropriate relief to such persons, if the court finds that enforcement of the rights of such persons by private civil action, whether by class action or otherwise, would be so burdensome or expensive as to be impractical; or

Â Â Â Â Â  (b) A claim for disgorgement of illegal gains or profits derived. Any recovery under this paragraph shall be turned over to the General Fund of the State Treasury unless the court requires other disposition. [1993 c.508 Â§11; 1995 c.696 Â§12]

Â Â Â Â Â  59.895 Procedures where assets or capital of mortgage banker or broker found impaired; involuntary liquidation. (1) When the Director of the Department of Consumer and Business Services ascertains that the assets or capital of any mortgage banker or mortgage broker is impaired, or that the mortgage bankerÂs or mortgage brokerÂs affairs are in an unsound condition, the director may take possession of all the property, business and assets of the mortgage banker or mortgage broker located in this state and retain possession of them pending the further proceedings specified in this section. The director shall inventory the assets and liabilities of the mortgage banker or mortgage broker. The director shall file one copy of the inventory in the office of the director and one copy in the office of the clerk of the circuit court of the county in which the principal place of business of the mortgage banker or mortgage broker is located, and shall mail one copy to each shareholder or partner of the mortgage banker or mortgage broker at the last-known address of the shareholder or partner. The clerk of the court shall file the inventory as a pending proceeding and give it a case number.

Â Â Â Â Â  (2) If any mortgage banker or mortgage broker refuses to permit the director to take possession under this section, the director may apply to the circuit court of the county in which the principal place of business of the mortgage banker or mortgage broker is located for an order appointing a receiver, who may be the director, to take possession.

Â Â Â Â Â  (3) If the deficiency in assets or capital has not been made good or the unsound condition remedied within 60 days from the date when the director or receiver took possession, the property, business and assets of the mortgage banker or mortgage broker located in this state shall be liquidated. If a receiver has not been appointed, the director shall apply for such appointment by the court in which the inventory was filed. The liquidation shall proceed as provided by law for liquidation of a private corporation in receivership.

Â Â Â Â Â  (4) The expenses of the receiver and compensation of counsel, as well as all expenditures required in the liquidation proceedings, shall be fixed by the director, subject to the approval of the court, and, upon certification by the director, shall be paid out of the funds in the hands of the director as such receiver. [1993 c.508 Â§12; 2003 c.576 Â§187]

Â Â Â Â Â  59.900 Rules; financial statements. (1) In accordance with this section and ORS chapter 183, the Director of the Department of Consumer and Business Services may from time to time make, amend and rescind such rules as are necessary to carry out the provisions of ORS 59.840 to 59.980, including but not limited to rules governing the activities of loan originators, mortgage bankers and mortgage brokers and rules governing the purchase or sale of mortgage banking loans, mortgage loans or real estate paper in coordination with applicable provisions of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 and rules adopted thereunder.

Â Â Â Â Â  (2) Any financial statement required under ORS 59.840 to 59.980 shall be prepared in accordance with generally accepted accounting principles. The director may by rule prescribe:

Â Â Â Â Â  (a) The form and content of financial statements required under ORS 59.840 to 59.980;

Â Â Â Â Â  (b) The circumstances under which consolidated financial statements shall be filed; and

Â Â Â Â Â  (c) Whether any required financial statements shall be certified by independent or certified public accountants. [1993 c.508 Â§13; 2001 c.952 Â§12]

Â Â Â Â Â  59.905 Notice of orders; hearings on orders. (1) Except as provided in ORS 183.745, upon the entry of an order under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services shall promptly give appropriate notice of the order as provided in this subsection. The notice shall state that a hearing will be held on the order if a written demand for hearing is filed with the director within 20 days after the date of service of the order. The notice shall be given to:

Â Â Â Â Â  (a) The applicant or licensee with respect to orders entered pursuant to ORS 59.865;

Â Â Â Â Â  (b) The loan originator and the licensee employing the loan originator with respect to orders entered pursuant to ORS 59.973; or

Â Â Â Â Â  (c) All interested persons with respect to orders entered pursuant to any other provision of ORS 59.840 to 59.980.

Â Â Â Â Â  (2) If timely demand for a hearing is filed by a person entitled to notice of the order, the director shall hold a hearing on the order as provided by ORS chapter 183. In the absence of a timely demand for a hearing, a person is not entitled to judicial review of the order.

Â Â Â Â Â  (3) After the hearing, the director shall enter a final order vacating, modifying or affirming the order.

Â Â Â Â Â  (4) The director may enter a final order revoking a license notwithstanding the fact that the license has expired, if the initial order of revocation was issued prior to expiration of the license or registration. [1993 c.508 Â§14; 2001 c.952 Â§13]

Â Â Â Â Â  59.910 Judicial review of orders. (1) A person aggrieved by an order of the Director of the Department of Consumer and Business Services which has been the subject of a timely application for hearing before the director shall be entitled to judicial review of the order under ORS chapter 183.

Â Â Â Â Â  (2) A judgment of a reviewing court under ORS chapter 183 may not bar the director from thereafter vacating or modifying an order involved in the proceeding for review, or entering any new order, for a proper cause that was not decided by the reviewing court. [1993 c.508 Â§15; 2003 c.576 Â§322]

Â Â Â Â Â  59.915 Oaths and subpoenas in proceedings before director. (1) For the purpose of an investigation or proceeding under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director deems relevant or material to the inquiry. Each witness who appears before the director under a subpoena shall receive the fees and mileage provided for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, the judge of the circuit court or of any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1993 c.508 Â§16]

Â Â Â Â Â  59.920 Copies of documents; fees; effect of certification. (1) The Director of the Department of Consumer and Business Services shall furnish to any person, upon payment of a fee established by rule, copies of any document which is a matter of public record. Certified copies shall be furnished upon request. In a proceeding or prosecution under ORS 59.840 to 59.980, a copy so certified shall be prima facie evidence of the contents of the entry or document certified.

Â Â Â Â Â  (2) A certificate of the director as to compliance or noncompliance with licensing provisions of ORS 59.840 to 59.980 shall be taken and received in a civil or criminal proceeding in this state as prima facie evidence of the facts stated in the certificate. [1993 c.508 Â§17]

Â Â Â Â Â  59.925 Liability of mortgage banker or mortgage broker; recovery of damages; limitations on proceeding; action against bond or letter of credit; attorney fees. (1) As used in this section, Âmortgage banker transactionÂ and Âmortgage broker transactionÂ mean a transaction in which a person, in order to engage in the transaction, is required to be licensed as a mortgage banker or a mortgage broker under ORS 59.840 to 59.980.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker is liable as provided in subsection (3) of this section to any person who suffers any ascertainable loss of money or property, real or personal, in a mortgage banker transaction or a mortgage broker transaction if the mortgage banker or mortgage broker:

Â Â Â Â Â  (a) Transacts business as a mortgage banker or mortgage broker in violation of any provision of ORS 59.840 to 59.980; or

Â Â Â Â Â  (b) Transacts business as a mortgage banker or mortgage broker by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading, and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission.

Â Â Â Â Â  (3) The person suffering ascertainable loss may recover damages in an amount equal to the ascertainable loss.

Â Â Â Â Â  (4) A person whose sole function in connection with a transaction is to provide ministerial functions of escrow, custody or deposit services in accordance with applicable law is liable only if the person participates or materially aids in the transaction and the plaintiff sustains the burden of proof that the person knew of the existence of the facts on which liability is based or that the personÂs failure to know of the existence of such facts was the result of the personÂs recklessness or gross negligence.

Â Â Â Â Â  (5) Except as otherwise provided in this subsection, an action or suit may not be commenced under this section more than three years after the transaction. An action under this section for a violation under subsection (2)(b) of this section or ORS 59.930 may be commenced within three years after the transaction or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later, but in no event more than five years after the date of the transaction. Failure to commence an action on a timely basis is an affirmative defense.

Â Â Â Â Â  (6) A person has a right of action under the bond or irrevocable letter of credit provided in ORS 59.850 if the person:

Â Â Â Â Â  (a) Signs a mortgage banking loan or mortgage loan application; and

Â Â Â Â Â  (b) Has a right of action against a mortgage banker or mortgage broker under this section.

Â Â Â Â Â  (7) Subsection (4) of this section does not limit the liability of any person:

Â Â Â Â Â  (a) For conduct other than in the circumstances described in subsection (4) of this section; or

Â Â Â Â Â  (b) Under any other law.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (9) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (8) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1993 c.508 Â§18; 1995 c.696 Â§13; 1999 c.1001 Â§1; 2005 c.97 Â§1]

Â Â Â Â Â  59.930 Fraud and deceit with respect to mortgage banker or broker business. It is unlawful for any person, directly or indirectly, in connection with the conduct of a mortgage banker or mortgage broker business:

Â Â Â Â Â  (1) To employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Knowingly to make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (3) To engage in any act, practice or course of business which operates or would operate as a fraud or deceit upon any person; or

Â Â Â Â Â  (4) To make or file, or cause to be made or filed, to or with the Director of the Department of Consumer and Business Services any statement, report or document which is known to be false in any material respect or matter. [1993 c.508 Â§19]

Â Â Â Â Â  59.935 ClientsÂ Trust Account; examination; deposit of funds; interest; rules. (1) Each mortgage banker or mortgage broker shall maintain in this state one or more separate bank accounts that shall be designated a ClientsÂ Trust Account in which all trust funds received or handled by the mortgage banker or mortgage broker shall be deposited unless, pursuant to written agreement of all parties having an interest in the trust funds, the trust funds are immediately placed in a neutral escrow depository in this state.

Â Â Â Â Â  (2) Each mortgage banker or mortgage broker shall file with the Director of the Department of Consumer and Business Services, on forms approved by the director, a statement identifying the name of the bank or banks, account number or account numbers, and name of account or accounts for each ClientsÂ Trust Account maintained.

Â Â Â Â Â  (3) Each mortgage banker or mortgage broker shall authorize the director or an authorized representative of the director, on a form approved by the director, to examine any ClientsÂ Trust Account, by a duly authorized representative of the director. The examination shall be made at such times as the director may direct.

Â Â Â Â Â  (4) If a branch office maintains a separate ClientsÂ Trust Account, a separate bookkeeping system shall be maintained in the branch office, provided a copy of all documents evidencing payments into and from the ClientsÂ Trust Account is maintained in the main office of the mortgage banker or mortgage broker.

Â Â Â Â Â  (5) Trust funds received by a mortgage banker or mortgage broker may be placed by the mortgage banker or mortgage broker in a federally insured interest-bearing bank account, designated a ClientsÂ Trust Account, but only with the prior written approval of all parties having an interest in the trust funds. The earnings of such interest-bearing account shall not inure to the benefit of the mortgage banker or mortgage broker unless expressly approved in writing before deposit of the trust funds by all parties having an interest in the trust funds.

Â Â Â Â Â  (6) A mortgage banker or mortgage broker is not entitled to any part of any interest earnings on trust funds deposited under subsection (5) of this section or to any part of the earnest money or other money paid to the mortgage banker or mortgage broker in connection with any real estate transaction as part or all of the mortgage bankerÂs or mortgage brokerÂs commission or fee until the transaction has been completed or terminated. The question of the disposition of forfeited earnest money shall be negotiated between a mortgage banker or mortgage broker and a client at the time of executing any earnest money agreement. The result of such negotiation shall be filled in on the agreement form at the time of signing by the client and either separately initialed by the client or placed immediately above the signature of the client.

Â Â Â Â Â  (7) ClientsÂ Trust Account funds are not subject to execution or attachment on any claim against the mortgage banker or mortgage broker.

Â Â Â Â Â  (8) No person shall knowingly keep or cause to be kept any funds or money in any bank under the heading of ClientsÂ Trust Account or any other name designating such funds or money as belonging to the clients of any mortgage banker or mortgage broker, except actual trust funds deposited with the banker or broker.

Â Â Â Â Â  (9) The director may provide by rule for other records to be maintained and for the manner in which trust funds are deposited, held and disbursed. [1993 c.508 Â§20; 1995 c.191 Â§1]

Â Â Â Â Â  59.940 Notice to bank regarding ClientsÂ Trust Account. (1) Each mortgage banker or mortgage broker, at the time a ClientsÂ Trust Account is opened under ORS 59.935, shall provide the bank in which the account is opened with a notice in substantially the following form:

______________________________________________________________________________

NOTICE OF CLIENTSÂ TRUST ACCOUNT

To: (name of bank) ________

Â Â Â Â Â  I, ____________, am the (owner, president, managing general partner or other position description) ____________ of (name of mortgage banker or mortgage broker) ____________ and am authorized to act on behalf of (name of mortgage banker or mortgage broker) ____________.

Â Â Â Â Â  Under the provisions of ORS 59.935, I am required to maintain in
Oregon
a ClientsÂ Trust Account for the purpose of holding funds belonging to others.

Â Â Â Â Â  With regard to the account(s) numbered _________ which is/are designated as a ClientsÂ Trust Account, the account(s) is/are maintained with you as a depository for money belonging to persons other than myself and in my fiduciary capacity as a mortgage banker or mortgage broker established by client agreements in separate documents.

Dated: (insert date)

__________________

(signature of person authorized to act

on behalf of mortgage banker

or mortgage broker)

ACKNOWLEDGMENT OF RECEIPT

I, _______________, a duly authorized representative of (bank) ______, do hereby acknowledge receipt of the above NOTICE OF CLIENTSÂ TRUST ACCOUNT on (date) ______.

__________________

(signature)

__________________

(title)

______________________________________________________________________________

Â Â Â Â Â  (2) The acknowledged copy of the notice described in subsection (1) of this section shall be retained by the mortgage banker or mortgage broker as provided in ORS 59.935 for the retention of trust account records, subject to inspection by the Director of the Department of Consumer and Business Services or the directorÂs authorized representative. [1993 c.508 Â§20a; 1995 c.191 Â§2]

Â Â Â Â Â  59.945 Prohibited advertisements. A mortgage banker or mortgage broker shall not use or cause to be published any advertisement that:

Â Â Â Â Â  (1) Contains any false, misleading or deceptive statement or representation; or

Â Â Â Â Â  (2) Identifies the mortgage banker or mortgage broker by any name other than the name listed on the license issued by the Director of the Department of Consumer and Business Services or an assumed business name registered under ORS chapter 648. [1993 c.508 Â§21]

Â Â Â Â Â  59.950 Designation of principal place of business; other offices; change of personnel; registered agent. (1) Every licensed mortgage banker and mortgage broker shall designate and maintain a principal place of business for the transaction of business.

Â Â Â Â Â  (2) If a licensed mortgage banker or mortgage broker intends to transact business at any place other than the principal place of business, the licensee shall notify the Director of the Department of Consumer and Business Services, in writing, not later than 30 days prior to opening another office. The notice shall contain the address of any other office. A copy of the license issued to the mortgage banker or mortgage broker shall be displayed in each place of business of the licensee.

Â Â Â Â Â  (3) If there is any change among the members, officers, partners or directors of any licensee, the licensee shall notify the director within 30 days of the name, address and occupation of each new member, officer, partner or director and provide any other information the director may require.

Â Â Â Â Â  (4) A mortgage banker or mortgage broker whose principal place of business is not in this state shall continuously maintain a registered agent in this state. The name and address of the agent shall be included in the application for a license. A mortgage banker or mortgage broker shall notify the director immediately of any change in the name or address of the registered agent.

Â Â Â Â Â  (5) The registered agent of a mortgage banker or mortgage broker shall be an agent upon whom any process, notice or demand required or permitted by law to be served upon the mortgage banker or mortgage broker may be served. The director shall be an agent of a mortgage banker or mortgage broker if the mortgage banker or mortgage broker fails to appoint or maintain a registered agent in this state or the registered agent cannot with reasonable diligence be found. [1993 c.508 Â§22]

Â Â Â Â Â  59.955 Disclosure required before closing mortgage loan or mortgage banking loan. Prior to the closing of any mortgage loan or any mortgage banking loan, the mortgage banker or mortgage broker shall supply the borrower with a disclosure as required by the real estate lending provisions of 15 U.S.C. 1601 et seq. and Regulation Z, 12 C.F.R. Part 226. [1993 c.508 Â§23]

Â Â Â Â Â  59.960 Consultation with licensees before rules adopted. Before adopting any rules under ORS 59.840 to 59.980, the Director of the Department of Consumer and Business Services shall consult with an equal number of persons required to be licensed as mortgage bankers or mortgage brokers. The director shall consider the suggestions of those persons in adopting rules under ORS 59.840 to 59.980. [1993 c.508 Â§24]

Â Â Â Â Â  59.962 Servicing or collecting mortgage banking loan or mortgage loan by mortgage banker or mortgage broker. (1) With the permission of the lender, note owner, note holder or other holder of an interest in a note, a mortgage banker or mortgage broker may service or collect any mortgage banking loan or mortgage loan in its own name or the name of the lender, note owner, note holder or other holder of an interest in the note.

Â Â Â Â Â  (2) Except as provided in ORS 59.840 to 59.980, nothing in subsection (1) of this section is intended to grant the Director of the Department of Consumer and Business Services the authority to regulate the servicing or collection of any mortgage banking loan or mortgage loan by a mortgage banker or mortgage broker.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂMortgage bankerÂ has the meaning given that term in ORS 59.840 (5)(a) but also includes those persons exempted from the definition of mortgage banker in ORS 59.840 (5)(b).

Â Â Â Â Â  (b) ÂMortgage banking loanÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (c) ÂMortgage brokerÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (d) ÂMortgage loanÂ has the meaning given that term in ORS 59.840.

Â Â Â Â Â  (e) ÂService or collect any mortgage banking loan or mortgage loanÂ includes but is not limited to:

Â Â Â Â Â  (A) Holding documents or written instruments and receiving and disbursing payments according to the instructions of the parties to the documents or written instruments;

Â Â Â Â Â  (B) Collecting or remitting, or having the right or obligation to collect or remit, for any lender, note owner, note holder or other holder of an interest in a note or for a mortgage bankerÂs or mortgage brokerÂs own account, payments, interest, principal and trust items, including but not limited to hazard insurance and taxes, on a mortgage banking loan or mortgage loan in accordance with the terms of the loan, and includes loan payment follow-up, delinquency loan follow-up, loan analysis and any notifications to the borrower that are necessary to enable the borrower to keep the loan current and in good standing; and

Â Â Â Â Â  (C) Bringing and maintaining any suit or action to collect any amounts owed on a mortgage banking loan or mortgage loan, including but not limited to the exercise of any contractual, statutory or common law remedies such as injunction, specific performance, judicial or nonjudicial foreclosure or receivership. [1999 c.36 Â§4; 2001 c.952 Â§14]

Â Â Â Â Â  Note: 59.962 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 59 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  59.965 [1995 c.129 Â§5; renumbered 59.980 in 2001]

Â Â Â Â Â  59.967 Legislative findings regarding loan originators; prohibited practice. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The public interest is served by identifying a loan originator with a specific mortgage banker or mortgage broker; and

Â Â Â Â Â  (b) The public must be protected from the conflicts of interest created when a loan originator is employed by more than one mortgage lender.

Â Â Â Â Â  (2) A loan originator may not originate loans for more than one mortgage banker, mortgage broker or other mortgage lender or independent mortgage agency at the same time. [2001 c.952 Â§3]

Â Â Â Â Â  59.969 List of loan originators; qualifications; voluntary reporting; records; waiver; rules. (1) A mortgage banker or mortgage broker must provide to the Director of the Department of Consumer and Business Services, and keep current, a list of loan originators employed by the banker or broker. The banker or broker shall notify the director within 30 days of the employment or termination of employment of a loan originator.

Â Â Â Â Â  (2) An applicant for issuance of a mortgage banker or mortgage broker license under ORS 59.850 shall include with the application evidence acceptable to the director that each individual the applicant has hired or intends to hire as a loan originator has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (3) A mortgage banker or mortgage broker that applies for renewal of a license pursuant to ORS 59.855 shall include with the application evidence acceptable to the director that each individual employed by the banker or broker as a loan originator has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (4) An applicant for issuance of a mortgage banker or mortgage broker license under ORS 59.850 shall include with the application evidence acceptable to the director that each individual the applicant has hired or intends to hire who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a full-time loan originator as defined in ORS 59.970 has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a full-time loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (5) A mortgage banker or mortgage broker that applies for renewal of a license pursuant to ORS 59.855 shall include with the application evidence acceptable to the director that each individual employed by the mortgage banker or mortgage broker as a loan originator who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a full-time loan originator as defined in ORS 59.970 has:

Â Â Â Â Â  (a)(A) Successfully completed an entry-level training course approved or provided by an organization certified by the director as described in ORS 59.977; and

Â Â Â Â Â  (B) Passed an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state; or

Â Â Â Â Â  (b) If the individual has been employed as a full-time loan originator for two or more years in this state, completed continuing education as required by the director pursuant to ORS 59.975.

Â Â Â Â Â  (6) An applicant under subsection (2), (3), (4) or (5) of this section shall, at the time of application, certify that the applicant has conducted criminal records checks required under ORS 59.970 and 59.972 and:

Â Â Â Â Â  (a) Certify that, to the best of the applicantÂs belief, no individual the applicant employs or intends to employ as a loan originator has engaged in conduct that would constitute a violation of ORS 59.967 (2) or 59.971; or

Â Â Â Â Â  (b) Note any exceptions to the certification made in paragraph (a) of this subsection. An applicant is not subject to an action at law for making a notation under this paragraph in good faith.

Â Â Â Â Â  (7) Except as provided in subsections (4) and (5) of this section, a mortgage banker or mortgage broker may voluntarily report to the director regarding employees who would qualify as loan originators if not exempted under ORS 59.840 (4). Voluntary reporting by a banker or broker under this subsection does not make the reported employees subject to training, examination or continuing education requirements or other laws governing loan originators.

Â Â Â Â Â  (8) The director shall keep records that include notifications filed under subsection (1) of this section and exceptions to certifications under subsection (6) of this section. The director shall retain the records for a period of not less than three years. The director shall keep for 10 years a record of any complaint against a loan originator that has been determined to be justified pursuant to ORS 59.973.

Â Â Â Â Â  (9) Notwithstanding subsections (1) to (5) of this section and ORS 59.865 (17), 59.970, 59.971 (1)(d) and 59.975, the director, by rule, may waive any training, examination or continuing education requirement for a loan originator for a period not to exceed six months after the individual begins or resumes employment as a loan originator. [2001 c.952 Â§4; 2003 c.526 Â§4; 2005 c.22 Â§40]

Â Â Â Â Â  59.970 Qualifications for insurance licensees acting as loan originators. (1) As used in this section, Âloan originatorÂ means an individual who:

Â Â Â Â Â  (a) Is an insurance producer or insurance consultant licensed under ORS 744.002;

Â Â Â Â Â  (b) Has not transacted insurance as defined in ORS 731.146 for a period of 60 consecutive days; and

Â Â Â Â Â  (c) Would qualify as a full-time loan originator if not exempted under ORS 59.840 (4).

Â Â Â Â Â  (2) An individual who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is employed full-time as a loan originator shall:

Â Â Â Â Â  (a) Complete an entry-level training course approved or provided by an organization certified as described in ORS 59.977;

Â Â Â Â Â  (b) Pass an examination, approved or provided by an organization described in ORS 59.977, on laws and rules relating to mortgage lending in this state;

Â Â Â Â Â  (c) If the individual has been employed as a loan originator for two or more years in this state, complete the continuing education requirements under ORS 59.975; and

Â Â Â Â Â  (d) Undergo a criminal records check as required in ORS 59.972. [2003 c.526 Â§2; 2005 c.22 Â§41]

Â Â Â Â Â  Note: Section 7, chapter 526, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 7. (1) The training and examination requirements described in ORS 59.969 and 59.970 do not apply to an individual who, on January 1, 2004:

Â Â Â Â Â  (a) Is an insurance producer or insurance consultant licensed under ORS 744.002;

Â Â Â Â Â  (b) Would qualify as a loan originator if not exempted under ORS 59.840 (4); and

Â Â Â Â Â  (c) Has worked full-time performing the functions of a loan originator since January 1, 2002.

Â Â Â Â Â  (2) The continuing education requirements described in ORS 59.969 and 59.970 apply to an individual who is an insurance producer or insurance consultant licensed under ORS 744.002 and who is a loan originator as defined in ORS 59.970. The two-year period allowed for the individual to complete the continuing education requirements begins on the filing date of the first application under ORS 59.969 that lists the individual. [2003 c.526 Â§7; 2005 c.22 Â§42]

Â Â Â Â Â  59.971 Prohibited conduct for loan originators; effect of criminal conviction; rules. (1) A person employed by a mortgage banker or mortgage broker as a loan originator may not:

Â Â Â Â Â  (a) Engage in dishonest, fraudulent or illegal practices or conduct in any business or profession or engage in unfair or unethical practices or conduct in connection with the mortgage business.

Â Â Â Â Â  (b) Willfully or repeatedly violate or fail to comply with a provision of ORS 59.840 to 59.980 or a rule or order of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) Fail to account to persons interested for all money or property received in connection with a mortgage loan.

Â Â Â Â Â  (d) Fail to meet the training, education or continuing education requirements for loan originators.

Â Â Â Â Â  (2) A person may not be employed by a mortgage banker or mortgage broker as a loan originator as defined in ORS 59.840 or 59.970 if the person has been convicted of any crime or category of crime specified by the director by rule. [2001 c.952 Â§6; 2003 c.526 Â§6]

Â Â Â Â Â  59.972 Loan originator criminal records checks; rules. (1) A mortgage banker or mortgage broker shall conduct a criminal records check of each individual who the mortgage banker or mortgage broker employs or intends to employ as a loan originator.

Â Â Â Â Â  (2) A mortgage banker or mortgage broker shall report to the Director of the Department of Consumer and Business Services the results of each criminal records check conducted under subsection (1) of this section.

Â Â Â Â Â  (3) The director shall adopt rules:

Â Â Â Â Â  (a) Necessary for the implementation and administration of criminal records checks required under this section and ORS 59.970; and

Â Â Â Â Â  (b) Specifying categories of criminal convictions that will prevent a person from acting as a loan originator under ORS 59.971. [2003 c.526 Â§3]

Â Â Â Â Â  59.973 Complaints against loan originators; investigation; hearing; rules; action by director. (1) If the Director of the Department of Consumer and Business Services receives a complaint against a loan originator for a violation of ORS 59.967 (2) or 59.971, the director may notify the loan originator and the mortgage banker or mortgage broker employing the loan originator.

Â Â Â Â Â  (2) The director may investigate a complaint against a loan originator. Upon the conclusion of the investigation, the director shall promptly notify the loan originator and the mortgage banker or mortgage broker employing the loan originator of the directorÂs proposed determination regarding the complaint.

Â Â Â Â Â  (3) Any hearing on a complaint must be conducted as provided by rules of the director and pursuant to ORS chapter 183.

Â Â Â Â Â  (4) If the director determines, after opportunity for hearing, that a complaint is justified, the director shall note the complaint in the records kept pursuant to ORS 59.969 (8). For a violation of ORS 59.967 (2) or 59.971, the director may impose requirements for supervision and remedial education of the loan originator, assess civil penalties against the loan originator as provided in ORS 59.996 or refer the matter for criminal prosecution pursuant to ORS 59.992. [2001 c.952 Â§7; 2003 c.526 Â§5]

Â Â Â Â Â  59.975 Continuing education requirements for loan originators; rules. The Director of the Department of Consumer and Business Services shall, by rule, establish continuing education requirements for persons employed by mortgage bankers or mortgage brokers as loan originators. The requirements established by the director may not be less than 10 hours every two years and not more than 20 hours every two years. The continuing education must be obtained through continuing education programs approved or provided by an organization whose continuing education curriculum and testing is certified by the director as described in ORS 59.977. [2001 c.952 Â§8]

Â Â Â Â Â  59.977 Certification of organizations to provide training for loan originators; rules. (1) The Director of the Department of Consumer and Business Services may certify an organization as qualified to approve or provide entry-level training or continuing education curricula and testing for loan originators. The director, by rule, shall establish criteria for certifying an organization under this subsection.

Â Â Â Â Â  (2) An organization certified by the director to approve or provide loan originator examinations must be experienced in professional test administration.

Â Â Â Â Â  (3) All loan originator examinations shall be conducted at a secure location to protect the integrity of the testing process.

Â Â Â Â Â  (4) The director, by rule, may provide for the acceptance or conditional acceptance of continuing education hours completed pursuant to the laws of another state that the director determines provide protection to the public that exceeds or is substantially similar to the protection provided by ORS 59.840 to 59.980. [2001 c.952 Â§9; 2005 c.97 Â§3]

Â Â Â Â Â  59.980 Short title. ORS 59.840 to 59.980 may be cited as the ÂOregon Mortgage Lender Law.Â [Formerly 59.965]

PENALTIES

Â Â Â Â Â  59.990 [Amended by 1955 c.180 Â§1; repealed by 1967 c.537 Â§36]

Â Â Â Â Â  59.991 Criminal penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions. (1) Except as provided in subsection (3) of this section, violation of any provision of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any rule adopted by the Director of the Department of Consumer and Business Services under ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995, except ORS 59.315 (2) or 59.810, is a Class B felony.

Â Â Â Â Â  (2) Violation of ORS 59.315 (2) or 59.810 is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply to a failure to file a notice and pay a fee under ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1967 c.537 Â§35; 1981 c.292 Â§5; 1987 c.603 Â§24; 1997 c.772 Â§28; 1999 c.53 Â§5]

Â Â Â Â Â  59.992 Criminal penalties for ORS 59.840 to 59.980. (1) Violation of any provision of ORS 59.840 to 59.980 or any rule adopted by the Director of the Department of Consumer and Business Services under ORS 59.840 to 59.980, except ORS 59.915 (2) and 59.975, is a Class C felony.

Â Â Â Â Â  (2) Violation of ORS 59.915 (2) is a Class A misdemeanor. [1993 c.508 Â§25; 1995 c.622 Â§14; 2005 c.97 Â§2]

Â Â Â Â Â  59.995 Civil penalties for ORS 59.005 to 59.451 and 59.710 to 59.830; exceptions. (1) In addition to all other penalties and enforcement provisions provided by law, any person who violates or who procures, aids or abets in the violation of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any rule or order of the Director of the Department of Consumer and Business Services shall be subject to a penalty of not more than $20,000 for every violation, which shall be paid to the General Fund of the State Treasury.

Â Â Â Â Â  (2) Every violation is a separate offense and, in the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $100,000.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) This section does not apply to a failure to file a notice and pay a fee pursuant to ORS 59.049 (1), (2) or (3), nor to a failure to file a notice and pay a fee pursuant to ORS 59.165 (7), nor to a failure to pay a fee pursuant to ORS 59.175 (8), nor to a violation of any rule adopted by the director under ORS 59.049 (1), (2) or (3), 59.165 (7) or 59.175 (8). [1973 c.366 Â§10; 1975 c.491 Â§5; 1983 c.696 Â§7; 1985 c.349 Â§28; 1989 c.197 Â§18; 1991 c.734 Â§3; 1997 c.772 Â§29; 1999 c.53 Â§6; 1999 c.315 Â§4]

Â Â Â Â Â  59.996 Civil penalties for ORS 59.840 to 59.980. (1) In addition to all other penalties and enforcement provisions provided by law, any person who violates or who procures, aids or abets in the violation of any provision of ORS 59.840 to 59.980 or any rule or order of the Director of the Department of Consumer and Business Services shall be subject to a penalty of not more than $5,000 for every violation, which shall be paid to the General Fund of the State Treasury.

Â Â Â Â Â  (2) Every violation is a separate offense and, in the case of a continuing violation, each dayÂs continuance is a separate violation, but the maximum penalty for any continuing violation shall not exceed $20,000 for each offense.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1993 c.508 Â§26]

_______________



Chapter 60

Chapter 60 Â Private Corporations

2007 EDITION

PRIVATE CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

60.001Â Â Â Â Â Â  Definitions

(Filing Documents)

60.004Â Â Â Â Â Â  Filing requirements

60.007Â Â Â Â Â Â  Filing, service, copying and certification fees

60.011Â Â Â Â Â Â  Effective time and date of document

60.014Â Â Â Â Â Â  Correcting filed document

60.016Â Â Â Â Â Â  Forms; rules

60.017Â Â Â Â Â Â  Filing duty of Secretary of State

60.021Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

60.024Â Â Â Â Â Â  Evidentiary effect of copy of filed document

60.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

60.031Â Â Â Â Â Â  Powers

(Notice)

60.034Â Â Â Â Â Â  Notice

INCORPORATION

60.044Â Â Â Â Â Â  Incorporators

60.047Â Â Â Â Â Â  Articles of incorporation

60.051Â Â Â Â Â Â  Incorporation

60.054Â Â Â Â Â Â  Liability for preincorporation transactions

60.057Â Â Â Â Â Â  Organization of corporation

60.061Â Â Â Â Â Â  Bylaws

60.064Â Â Â Â Â Â  Emergency bylaws

PURPOSES AND POWERS

60.074Â Â Â Â Â Â  Purposes

60.077Â Â Â Â Â Â  General powers

60.081Â Â Â Â Â Â  Emergency powers

60.084Â Â Â Â Â Â  Validity of corporate acts

NAME

60.094Â Â Â Â Â Â  Corporate name

60.097Â Â Â Â Â Â  Reserved name

60.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

60.111Â Â Â Â Â Â  Registered office and registered agent

60.114Â Â Â Â Â Â  Change of registered office or registered agent

60.117Â Â Â Â Â Â  Resignation of registered agent

60.121Â Â Â Â Â Â  Service on corporation

SHARES AND DISTRIBUTIONS

(Shares)

60.131Â Â Â Â Â Â  Authorized shares

60.134Â Â Â Â Â Â  Terms of class or series determined by board of directors

60.137Â Â Â Â Â Â  Issued and outstanding shares

60.141Â Â Â Â Â Â  Fractional shares

(Issuance of Shares)

60.144Â Â Â Â Â Â  Subscription for shares before incorporation

60.147Â Â Â Â Â Â  Issuance of shares

60.151Â Â Â Â Â Â  Liability of shareholders

60.154Â Â Â Â Â Â  Share dividends

60.157Â Â Â Â Â Â  Share rights, options and warrants

60.161Â Â Â Â Â Â  Form and content of certificates

60.164Â Â Â Â Â Â  Shares without certificates

60.167Â Â Â Â Â Â  Restriction on transfer of shares and other securities

60.171Â Â Â Â Â Â  Expense of issue

(Subsequent Acquisition of Shares by Shareholders and Corporation)

60.174Â Â Â Â Â Â  Preemptive rights of shareholders

60.177Â Â Â Â Â Â  CorporationÂs acquisition of its own shares

(Distributions)

60.181Â Â Â Â Â Â  Distributions to shareholders

SHAREHOLDERS

(Meetings)

60.201Â Â Â Â Â Â  Annual meeting

60.204Â Â Â Â Â Â  Special meeting

60.207Â Â Â Â Â Â  Court-ordered meeting

60.209Â Â Â Â Â Â  Meeting chairperson; closing of polls

60.211Â Â Â Â Â Â  Action without meeting

60.214Â Â Â Â Â Â  Notice of meeting

60.217Â Â Â Â Â Â  Waiver of notice

60.219Â Â Â Â Â Â  Adjournment of meeting

60.221Â Â Â Â Â Â  Record date

60.222Â Â Â Â Â Â  Participation at meeting

60.223Â Â Â Â Â Â  Meeting inspectors; duties

(Voting)

60.224Â Â Â Â Â Â  ShareholdersÂ list for meeting

60.227Â Â Â Â Â Â  Voting entitlement of shares

60.231Â Â Â Â Â Â  Proxies

60.234Â Â Â Â Â Â  Shares held by nominees

60.237Â Â Â Â Â Â  CorporationsÂ acceptance of votes

60.241Â Â Â Â Â Â  Quorum and voting requirements for voting groups

60.244Â Â Â Â Â Â  Action by single and multiple voting groups

60.247Â Â Â Â Â Â  Modification of quorum or voting requirements

60.251Â Â Â Â Â Â  Voting for directors

(Voting Trusts and Agreements)

60.254Â Â Â Â Â Â  Voting trusts

60.257Â Â Â Â Â Â  Voting agreements

(Derivative Proceedings)

60.261Â Â Â Â Â Â  Derivative proceedings

(Shareholder Agreements)

60.265Â Â Â Â Â Â  Validity of shareholder agreements inconsistent with chapter; purposes; notice of agreement; effect on liability

DIRECTORS AND OFFICERS

(Board of Directors)

60.301Â Â Â Â Â Â  Requirement for and duties of board of directors

60.304Â Â Â Â Â Â  Qualifications of directors

60.307Â Â Â Â Â Â  Number and election of directors

60.311Â Â Â Â Â Â  Election of directors by certain classes of shareholders

60.314Â Â Â Â Â Â  Terms of directors generally

60.317Â Â Â Â Â Â  Staggered terms for directors

60.321Â Â Â Â Â Â  Resignation of directors

60.324Â Â Â Â Â Â  Removal of directors by shareholders

60.327Â Â Â Â Â Â  Removal of directors by judicial proceeding

60.331Â Â Â Â Â Â  Vacancy on board

60.334Â Â Â Â Â Â  Compensation of directors

(Meetings and Action of Board)

60.337Â Â Â Â Â Â  Meetings

60.341Â Â Â Â Â Â  Action without meeting

60.344Â Â Â Â Â Â  Notice of meeting

60.347Â Â Â Â Â Â  Waiver of notice

60.351Â Â Â Â Â Â  Quorum and voting

60.354Â Â Â Â Â Â  Committees; powers; limitations

(Standards of Conduct)

60.357Â Â Â Â Â Â  General standards for directors

60.361Â Â Â Â Â Â  Conflict of interest

60.364Â Â Â Â Â Â  Loans to directors

60.367Â Â Â Â Â Â  Liability for unlawful distributions

(Officers)

60.371Â Â Â Â Â Â  Required officers

60.374Â Â Â Â Â Â  Duties of officers

60.377Â Â Â Â Â Â  Standard of conduct for officers

60.381Â Â Â Â Â Â  Resignation and removal of officers

60.384Â Â Â Â Â Â  Contract right of officers

(Indemnification)

60.387Â Â Â Â Â Â  Definitions for ORS 60.387 to 60.414

60.391Â Â Â Â Â Â  Authority to indemnify directors

60.394Â Â Â Â Â Â  Mandatory indemnification

60.397Â Â Â Â Â Â  Advance for expenses

60.401Â Â Â Â Â Â  Court-ordered indemnification

60.404Â Â Â Â Â Â  Determination and authorization of indemnification

60.407Â Â Â Â Â Â  Indemnification of officers, employees and agents

60.411Â Â Â Â Â Â  Insurance

60.414Â Â Â Â Â Â  Application of ORS 60.387 to 60.411

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

60.431Â Â Â Â Â Â  Authority

60.434Â Â Â Â Â Â  Amendment by board of directors

60.437Â Â Â Â Â Â  Amendment by board of directors and shareholders

60.441Â Â Â Â Â Â  Voting on amendments by voting groups

60.444Â Â Â Â Â Â  Amendment before issuance of shares

60.447Â Â Â Â Â Â  Articles of amendment

60.451Â Â Â Â Â Â  Restated articles of incorporation

60.454Â Â Â Â Â Â  Amendment pursuant to reorganization

60.457Â Â Â Â Â Â  Effect of amendment

(Amendment of Bylaws)

60.461Â Â Â Â Â Â  Amendment or repeal by board of directors or shareholders

60.464Â Â Â Â Â Â  Bylaw increasing quorum or voting requirement for shareholders

60.467Â Â Â Â Â Â  Bylaw increasing quorum or voting requirement for directors

CONVERSION, MERGER AND SHARE EXCHANGE

60.470Â Â Â Â Â Â  Definitions for ORS 60.470 to 60.501

60.472Â Â Â Â Â Â  Conversion

60.474Â Â Â Â Â Â  Action on plan of conversion

60.476Â Â Â Â Â Â  Articles of conversion

60.478Â Â Â Â Â Â  Effect of conversion; assumed business name

60.481Â Â Â Â Â Â  Merger

60.484Â Â Â Â Â Â  Share exchange

60.487Â Â Â Â Â Â  Action on plan of merger or share exchange

60.491Â Â Â Â Â Â  Merger with subsidiary

60.494Â Â Â Â Â Â  Articles of merger or share exchange

60.497Â Â Â Â Â Â  Effect of merger or share exchange

60.501Â Â Â Â Â Â  Merger or share exchange with foreign corporation

SALE
OF ASSETS

60.531Â Â Â Â Â Â
Sale
of assets in regular course of business; mortgage of assets

60.534Â Â Â Â Â Â
Sale
of assets other than in regular course of business

DISSENTERSÂ RIGHTS

(Right to Dissent and Obtain Payment for Shares)

60.551Â Â Â Â Â Â  Definitions for ORS 60.551 to 60.594

60.554Â Â Â Â Â Â  Right to dissent

60.557Â Â Â Â Â Â  Dissent by nominees and beneficial owners

(Procedure for Exercise of Rights)

60.561Â Â Â Â Â Â  Notice of dissentersÂ rights

60.564Â Â Â Â Â Â  Notice of intent to demand payment

60.567Â Â Â Â Â Â  DissentersÂ notice

60.571Â Â Â Â Â Â  Duty to demand payment

60.574Â Â Â Â Â Â  Share restrictions

60.577Â Â Â Â Â Â  Payment

60.581Â Â Â Â Â Â  Failure to take action

60.584Â Â Â Â Â Â  After-acquired shares

60.587Â Â Â Â Â Â  Procedure if shareholder dissatisfied with payment or offer

(Judicial Appraisal of Shares)

60.591Â Â Â Â Â Â  Court action

60.594Â Â Â Â Â Â  Court costs and counsel fees

DISSOLUTION

(Voluntary Dissolution)

60.621Â Â Â Â Â Â  Dissolution by incorporators or initial directors

60.624Â Â Â Â Â Â  Voluntary dissolution by consent of shareholders

60.627Â Â Â Â Â Â  Dissolution by board of directors and shareholders

60.631Â Â Â Â Â Â  Articles of dissolution

60.634Â Â Â Â Â Â  Revocation of dissolution

60.637Â Â Â Â Â Â  Effect of dissolution

60.641Â Â Â Â Â Â  Known claims against dissolved corporation

60.644Â Â Â Â Â Â  Unknown claims against dissolved corporation

60.645Â Â Â Â Â Â  Enforcement of claims against dissolved corporation

(Administrative Dissolution)

60.647Â Â Â Â Â Â  Grounds for administrative dissolution

60.651Â Â Â Â Â Â  Procedure; effect of administrative dissolution

60.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

60.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

60.661Â Â Â Â Â Â  Grounds for judicial dissolution

60.664Â Â Â Â Â Â  Procedure for judicial dissolution

60.667Â Â Â Â Â Â  Receivership or custodianship

60.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

60.674Â Â Â Â Â Â  Asset distribution; deposit with Department of State Lands; claims

FOREIGN CORPORATIONS

(Authority to Transact Business)

60.701Â Â Â Â Â Â  Authority to transact business required

60.704Â Â Â Â Â Â  Consequences of transacting business without authority

60.707Â Â Â Â Â Â  Application for authority to transact business

60.711Â Â Â Â Â Â  Amendment to application for authority

60.714Â Â Â Â Â Â  Effect of authority

60.717Â Â Â Â Â Â  Corporate name of foreign corporation

60.721Â Â Â Â Â Â  Registered office and registered agent of foreign corporation

60.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign corporation

60.727Â Â Â Â Â Â  Resignation of registered agent of foreign corporation

60.731Â Â Â Â Â Â  Service on foreign corporation

(Withdrawal)

60.734Â Â Â Â Â Â  Withdrawal of foreign corporation

(Revocation of Authority)

60.737Â Â Â Â Â Â  Grounds for revocation

60.741Â Â Â Â Â Â  Procedure for and effect of revocation

60.744Â Â Â Â Â Â  Appeal from revocation

60.747Â Â Â Â Â Â  Reinstatement of authority

RECORDS AND REPORTS

(Records)

60.771Â Â Â Â Â Â  Corporate records

60.774Â Â Â Â Â Â  Inspection of records by shareholders

60.777Â Â Â Â Â Â  Scope of inspection right

60.781Â Â Â Â Â Â  Court-ordered inspection

(Reports)

60.784Â Â Â Â Â Â  Reports to shareholders of indemnification

60.787Â Â Â Â Â Â  Annual report

REGULATION OF CORPORATE ACQUISITIONS

60.801Â Â Â Â Â Â  Definitions for ORS 60.801 to 60.816

60.804Â Â Â Â Â Â  Applicability of ORS 60.801 to 60.816

60.807Â Â Â Â Â Â  Voting rights of control shares

60.810Â Â Â Â Â Â  Acquiring person statement; shareholder meeting

60.813Â Â Â Â Â Â  DissentersÂ rights

60.816Â Â Â Â Â Â  Short title

BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS

60.825Â Â Â Â Â Â  Definitions for ORS 60.825 to 60.845

60.830Â Â Â Â Â Â  Ownership of shares

60.835Â Â Â Â Â Â  Prohibited business combinations

60.840Â Â Â Â Â Â  Exceptions to ORS 60.835

60.845Â Â Â Â Â Â  Greater vote of shareholders prohibited

MISCELLANEOUS

60.951Â Â Â Â Â Â  Short title

60.952Â Â Â Â Â Â  Court proceeding by shareholder in close corporation; conditions; court-ordered remedies; share purchase; expenses

60.954Â Â Â Â Â Â  Reservation of power to amend or repeal

60.957Â Â Â Â Â Â  Application to existing domestic corporation

60.961Â Â Â Â Â Â  Application to qualified foreign corporations

60.964Â Â Â Â Â Â  Saving provisions

60.967Â Â Â Â Â Â  Corporations incorporated under special acts

60.971Â Â Â Â Â Â  Severability

PENALTY

60.992Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  60.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of incorporation in the case of a domestic corporation.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign corporation.

Â Â Â Â Â  (2) ÂArticles of incorporationÂ include amended and restated articles of incorporation, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂAuthorized sharesÂ means the shares of all classes a domestic or foreign corporation is authorized to issue.

Â Â Â Â Â  (4) ÂConspicuousÂ means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics, boldface or contrasting color, typing in capitals or underlined is conspicuous.

Â Â Â Â Â  (5) ÂCorporationÂ or Âdomestic corporationÂ means a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of this chapter.

Â Â Â Â Â  (6) ÂDeliveryÂ means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

Â Â Â Â Â  (7) ÂDistributionÂ means a direct or indirect transfer of money or other property, except of a corporationÂs own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption or other acquisition of shares, a distribution of indebtedness, or otherwise.

Â Â Â Â Â  (8) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (9) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (10) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (11) ÂElectronic signatureÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (12) ÂElectronic transmissionÂ means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

Â Â Â Â Â  (13) ÂEmployeeÂ includes an officer but not a director. A director may accept duties that make the director also an employee.

Â Â Â Â Â  (14) ÂEntityÂ includes a corporation, foreign corporation, nonprofit corporation, profit and nonprofit unincorporated association, business trust, estate, partnership, trust, two or more persons having a joint or common economic interest, any state, the
United States
and any foreign government.

Â Â Â Â Â  (15) ÂForeign corporationÂ means a corporation for profit incorporated under a law other than the law of this state.

Â Â Â Â Â  (16) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (17) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (18) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (19) ÂGovernmental subdivisionÂ includes an authority, county, district and municipality.

Â Â Â Â Â  (20) ÂIncludesÂ denotes a partial definition.

Â Â Â Â Â  (21) ÂIndividualÂ means a natural person. ÂIndividualÂ includes the estate of an incompetent individual or a deceased individual.

Â Â Â Â Â  (22) ÂMeansÂ denotes an exhaustive definition.

Â Â Â Â Â  (23) ÂOffice,Â when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

Â Â Â Â Â  (24) ÂPersonÂ includes individual and entity.

Â Â Â Â Â  (25) ÂPrincipal officeÂ means the office, in or out of this state, where the principal executive offices of a domestic or foreign corporation are located and designated in the annual report or application for authority to transact business in this state.

Â Â Â Â Â  (26) ÂProceedingÂ includes civil, criminal, administrative and investigatory action.

Â Â Â Â Â  (27) ÂRecord dateÂ means the date established under this chapter on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this chapter. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

Â Â Â Â Â  (28) ÂSharesÂ means the units into which the proprietary interest in a corporation are divided.

Â Â Â Â Â  (29) ÂShareholderÂ means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

Â Â Â Â Â  (30) ÂSignatureÂ includes any manual, facsimile, conformed or electronic signature.

Â Â Â Â Â  (31) ÂState,Â when referring to a part of the
United States
, includes a state, commonwealth, territory and insular possession of the
United States
and its agencies and governmental subdivisions.

Â Â Â Â Â  (32) ÂSubscriberÂ means a person who subscribes for shares in a corporation, whether before or after incorporation.

Â Â Â Â Â  (33) Â
United States
Â includes a district, authority, bureau, commission, department and any other agency of the
United States
.

Â Â Â Â Â  (34) ÂVoting groupÂ means all shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this chapter to vote generally on the matter are for that purpose a single voting group. [1987 c.414 Â§64; 1989 c.1040 Â§2; 1999 c.362 Â§3; 1999 c.371 Â§2; 2001 c.104 Â§16; 2001 c.315 Â§32; 2003 c.80 Â§1; 2005 c.107 Â§1]

(Filing Documents)

Â Â Â Â Â  60.004 Filing requirements. (1) A document must satisfy the requirements of this section except as any other section modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the office.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chair of the board of directors of a domestic or foreign corporation, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, by that fiduciary, receiver or trustee.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; or

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 60.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of the Secretary of State and must be accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office is accomplished only when the document is actually received by the office. [1987 c.52 Â§4; 1989 c.1040 Â§3; 1999 c.486 Â§5]

Â Â Â Â Â  60.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.52 Â§6; 1989 c.383 Â§3; 1989 c.1040 Â§36; 1991 c.132 Â§3; 1999 c.362 Â§Â§4,4a]

Â Â Â Â Â  60.010 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 60.014 (3), a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.52 Â§7; 1989 c.1040 Â§4]

Â Â Â Â Â  60.014 Correcting filed document. (1) A domestic or foreign corporation may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign corporation shall correct a document by delivering articles of correction to the office. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.52 Â§8]

Â Â Â Â Â  60.016 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.52 Â§5; 1995 c.215 Â§6]

Â Â Â Â Â  60.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 60.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 60.114, 60.117, 60.671, 60.674, 60.724, 60.727 and 60.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.52 Â§9; 1989 c.1040 Â§5; 1999 c.486 Â§6]

Â Â Â Â Â  60.020 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.021 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the office for filing, the domestic or foreign corporation, in addition to any other legal remedy which may be available, shall have the right to appeal from such order pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§10]

Â Â Â Â Â  60.024 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document or a facsimile thereof, is on file with the office.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1987 c.52 Â§11]

Â Â Â Â Â  60.027 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic corporationÂs corporate name or the foreign corporationÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

Â Â Â Â Â  (d) An annual report required by ORS 60.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state. [1987 c.52 Â§12]

Â Â Â Â Â  60.030 [Repealed by 1953 c.549 Â§138]

(Secretary of State)

Â Â Â Â Â  60.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1987 c.52 Â§13]

(Notice)

Â Â Â Â Â  60.034 Notice. (1) Except as provided in subsection (3) of this section, notice under this chapter shall be in writing unless oral notice is specifically permitted under the circumstances by the articles of incorporation or bylaws. Notice by electronic transmission, other than voice mail, is written notice.

Â Â Â Â Â  (2)(a) Notice may be communicated in person, by mail or other method of delivery, by telephone or by voice mail or other electronic transmission.

Â Â Â Â Â  (b) If a form of notice described in paragraph (a) of this subsection is impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

Â Â Â Â Â  (3) All notices required by this chapter by a corporation to its shareholders shall be in writing. Written notice by a domestic or foreign corporation to a shareholder or director, if in a comprehensible form, is effective:

Â Â Â Â Â  (a) Upon deposit in the United States mail if it is mailed postpaid and is correctly addressed to the shareholderÂs address shown in the corporationÂs current record of shareholders or the directorÂs address shown in the corporationÂs records;

Â Â Â Â Â  (b) When electronically transmitted to the shareholder in a manner authorized in writing by the shareholder; or

Â Â Â Â Â  (c) When electronically transmitted to the director in a manner authorized by the director.

Â Â Â Â Â  (4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign corporation or its president or secretary at its principal office or mailing address as shown in the records of the office.

Â Â Â Â Â  (5) Except as provided in subsection (3) of this section, or unless the articles of incorporation or bylaws provide otherwise for notices to directors, written notice, if in a comprehensible form, is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

Â Â Â Â Â  (6) Oral notice is effective when communicated if communicated in a comprehensible manner.

Â Â Â Â Â  (7) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern. [1987 c.52 Â§14; 1989 c.1040 Â§6; 2003 c.80 Â§2]

Â Â Â Â Â  60.040 [Repealed by 1953 c.549 Â§138]

INCORPORATION

Â Â Â Â Â  60.044 Incorporators. One or more individuals 18 years of age or older, a domestic or foreign corporation, a partnership or an association may act as incorporators of a corporation by delivering articles of incorporation to the office for filing. [1987 c.52 Â§15]

Â Â Â Â Â  60.047 Articles of incorporation. (1) The articles of incorporation shall set forth:

Â Â Â Â Â  (a) A corporate name for the corporation that satisfies the requirements of ORS 60.094;

Â Â Â Â Â  (b) The number of shares the corporation is authorized to issue;

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of the corporationÂs initial registered office and the name of its initial registered agent at that office;

Â Â Â Â Â  (d) The name and address of each incorporator; and

Â Â Â Â Â  (e) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the corporation in its annual report.

Â Â Â Â Â  (2) The articles of incorporation may set forth:

Â Â Â Â Â  (a) The names of the initial directors;

Â Â Â Â Â  (b) The addresses of the initial directors;

Â Â Â Â Â  (c) Provisions regarding:

Â Â Â Â Â  (A) The purpose or purposes for which the corporation is organized;

Â Â Â Â Â  (B) Managing the business and regulating the affairs of the corporation;

Â Â Â Â Â  (C) Defining, limiting and regulating the powers of the corporation, its board of directors and shareholders; and

Â Â Â Â Â  (D) A par value for authorized shares or classes of shares;

Â Â Â Â Â  (d) A provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for conduct as a director, provided that no such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when such provision becomes effective and such provision shall not eliminate or limit the liability of a director for:

Â Â Â Â Â  (A) Any breach of the directorÂs duty of loyalty to the corporation or its shareholders;

Â Â Â Â Â  (B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (C) Any unlawful distribution under ORS 60.367; or

Â Â Â Â Â  (D) Any transaction from which the director derived an improper personal benefit;

Â Â Â Â Â  (e) A provision authorizing or directing the corporation to conduct the business of the corporation in a manner that is environmentally and socially responsible; and

Â Â Â Â Â  (f) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (3) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter. [1987 c.52 Â§16; 1989 c.1040 Â§7; 1991 c.883 Â§1; 2007 c.254 Â§1]

Â Â Â Â Â  60.050 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.051 Incorporation. (1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of StateÂs filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation. [1987 c.52 Â§17]

Â Â Â Â Â  60.054 Liability for preincorporation transactions. All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation, are jointly and severally liable for all liabilities created while so acting. [1987 c.52 Â§18]

Â Â Â Â Â  60.057 Organization of corporation. (1) After incorporation, if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

Â Â Â Â Â  (2) After incorporation, if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect directors and complete the organization of the corporation or to elect a board of directors who shall complete the organization of the corporation.

Â Â Â Â Â  (3) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

Â Â Â Â Â  (4) An organizational meeting may be held in or out of this state. [1987 c.52 Â§19]

Â Â Â Â Â  60.060 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.061 Bylaws. (1) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

Â Â Â Â Â  (2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [1987 c.52 Â§20]

Â Â Â Â Â  60.064 Emergency bylaws. (1) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may contain all provisions necessary for managing the corporation during the emergency, including:

Â Â Â Â Â  (a) Procedures for calling a meeting of the board of directors;

Â Â Â Â Â  (b) Quorum requirements for the meeting; and

Â Â Â Â Â  (c) Designation of additional or substitute directors.

Â Â Â Â Â  (2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

Â Â Â Â Â  (3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee or agent.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some catastrophic event. [1987 c.52 Â§21]

Â Â Â Â Â  60.070 [Repealed by 1953 c.549 Â§138]

PURPOSES AND POWERS

Â Â Â Â Â  60.074 Purposes. (1) Every corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

Â Â Â Â Â  (2) A business that is subject to regulation under another statute of this state may not be incorporated under this chapter if such business is required to be organized under such other statute. [1987 c.52 Â§22; 1989 c.1040 Â§8]

Â Â Â Â Â  60.077 General powers. (1) Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name.

Â Â Â Â Â  (2) Unless its articles of incorporation provide otherwise, every corporation has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation, power to:

Â Â Â Â Â  (a) Sue and be sued and complain and defend in its corporate name;

Â Â Â Â Â  (b) Have a corporate seal, which may be altered at will, and use it or a facsimile thereof, by impressing, affixing or reproducing it in any other manner;

Â Â Â Â Â  (c) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state for managing the business and regulating the affairs of the corporation;

Â Â Â Â Â  (d) Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with real or personal property, or any interest in property, wherever located;

Â Â Â Â Â  (e) Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

Â Â Â Â Â  (f) Purchase, receive, subscribe for, acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other entity;

Â Â Â Â Â  (g) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds and other obligations that may be convertible into other securities of the corporation or include the option to purchase other securities of the corporation and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

Â Â Â Â Â  (h) Lend money, invest and reinvest corporate funds and receive and hold real and personal property as security for repayment;

Â Â Â Â Â  (i) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

Â Â Â Â Â  (j) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

Â Â Â Â Â  (k) Elect directors and appoint officers, employees and agents of the corporation;

Â Â Â Â Â  (L) Define directorsÂ, officersÂ, employeesÂ and agentsÂ duties, fix their compensation and lend them money and credit;

Â Â Â Â Â  (m) Pay pensions and establish pension plans, share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

Â Â Â Â Â  (n) Make donations for the public welfare or for charitable, scientific or educational purposes;

Â Â Â Â Â  (o) Transact any lawful business that will aid governmental policy; and

Â Â Â Â Â  (p) Make payment or donations or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation. [1987 c.52 Â§23]

Â Â Â Â Â  60.080 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.081 Emergency powers. (1) In anticipation of or during an emergency defined in subsection (4) of this section, the board of directors of a corporation may:

Â Â Â Â Â  (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and

Â Â Â Â Â  (b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

Â Â Â Â Â  (2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

Â Â Â Â Â  (a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

Â Â Â Â Â  (b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of the officerÂs rank and within the same rank in order of seniority, as necessary to achieve a quorum.

Â Â Â Â Â  (3) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

Â Â Â Â Â  (a) Binds the corporation; and

Â Â Â Â Â  (b) May not be used to impose liability on a corporate director, officer, employee or agent.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some catastrophic event. [1987 c.52 Â§24]

Â Â Â Â Â  60.084 Validity of corporate acts. (1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

Â Â Â Â Â  (2) A corporationÂs power to act may be challenged:

Â Â Â Â Â  (a) In a proceeding by a shareholder against the corporation to enjoin the act;

Â Â Â Â Â  (b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee or other legal representative against an incumbent or former director, officer, employee or agent of the corporation; or

Â Â Â Â Â  (c) In a proceeding by the Attorney General under ORS 60.661.

Â Â Â Â Â  (3) In a shareholderÂs proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act. [1987 c.52 Â§25]

Â Â Â Â Â  60.090 [Repealed by 1953 c.549 Â§138]

NAME

Â Â Â Â Â  60.094 Corporate name. (1) A corporate name shall contain one or more of the words Âcorporation,Â Âincorporated,Â ÂcompanyÂ or ÂlimitedÂ or an abbreviation of one or more of those words.

Â Â Â Â Â  (2) A corporate name shall not contain the word Âcooperative.Â

Â Â Â Â Â  (3) A corporate name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A corporate name shall be distinguishable upon the records of the office from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and protect trade names. [1987 c.52 Â§26]

Â Â Â Â Â  60.097 Reserved name. (1) A person may apply to the office to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 60.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1987 c.52 Â§27]

Â Â Â Â Â  60.100 [Amended by 1953 c.549 Â§138; renumbered 57.815]

Â Â Â Â Â  60.101 Registered name. (1) A foreign corporation may apply to the office to register its corporate name.

Â Â Â Â Â  (2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 60.094 the Secretary of State shall register the name effective for one year. [1987 c.52 Â§28]

Â Â Â Â Â  60.110 [Repealed by 1953 c.549 Â§138]

OFFICE AND AGENT

Â Â Â Â Â  60.111 Registered office and registered agent. (1) Each corporation shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1987 c.52 Â§29; 2001 c.315 Â§24]

Â Â Â Â Â  60.114 Change of registered office or registered agent. (1) A corporation may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) If the registered office is to be changed, the address including street and number of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation. [1987 c.52 Â§30]

Â Â Â Â Â  60.117 Resignation of registered agent. (1) A registered agent may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the corporation. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at the corporationÂs mailing address or the corporationÂs principal office as shown by the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 60.114, thereby terminating the capacity of such agent. [1987 c.52 Â§31; 1993 c.190 Â§1]

Â Â Â Â Â  60.120 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.121 Service on corporation. (1) The registered agent appointed by a corporation shall be an agent of the corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a corporation including a dissolved corporation upon whom any such process, notice or demand may be served whenever the corporation fails to appoint or maintain a registered agent in this state or whenever the corporationÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the Secretary of State by:

Â Â Â Â Â  (a) Serving the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail;

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the corporation being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the corporation as shown by the records on file in the office of the Secretary of State; and

Â Â Â Â Â  (B) At such address the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1987 c.52 Â§32; 2007 c.71 Â§16]

Â Â Â Â Â  60.130 [Repealed by 1953 c.549 Â§138]

SHARES AND DISTRIBUTIONS

(Shares)

Â Â Â Â Â  60.131 Authorized shares. (1) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class, the preferences, limitations and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations and relative rights identical to those of other shares of the same class except to the extent otherwise permitted by ORS 60.134 and 60.157.

Â Â Â Â Â  (2) If the articles of incorporation authorize only one class of shares, that class has unlimited voting rights and rights to receive the net assets of the corporation upon dissolution. If the articles of incorporation authorize more than one class of shares, then one or more classes of shares must together have unlimited voting rights, and one or more classes of shares which may be the same class or classes as those with voting rights, must together be entitled to receive the net assets of the corporation upon dissolution.

Â Â Â Â Â  (3) The articles of incorporation may authorize one or more classes of shares that:

Â Â Â Â Â  (a) Have special, conditional or limited voting rights, or no voting rights, except to the extent prohibited by this chapter;

Â Â Â Â Â  (b) Are redeemable or convertible as specified in the articles of incorporation:

Â Â Â Â Â  (A) At the option of the corporation, the shareholder or another person or upon the occurrence of a designated event;

Â Â Â Â Â  (B) For cash, indebtedness, securities or other property; or

Â Â Â Â Â  (C) In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

Â Â Â Â Â  (c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or

Â Â Â Â Â  (d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

Â Â Â Â Â  (4) The description of the designations, preferences, limitations and relative rights of share classes in subsection (3) of this section is not exhaustive. [1987 c.52 Â§33; 1989 c.4 Â§9; 1989 c.1040 Â§9]

Â Â Â Â Â  60.134 Terms of class or series determined by board of directors. (1) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations and relative rights, subject to the requirements of ORS 60.131, of any class of shares before the issuance of any shares of that class or one or more series within a class before the issuance of any shares of that series.

Â Â Â Â Â  (2) Each series of a class must be given a distinguishing designation.

Â Â Â Â Â  (3) All shares of a series must have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, of those of other series of the same class.

Â Â Â Â Â  (4) Before issuing any shares of a class or series created under this section, the corporation must deliver to the office for filing, articles of amendment which are effective without shareholder action, that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of the amendment determining the terms of the class or series of shares;

Â Â Â Â Â  (c) The date it was adopted; and

Â Â Â Â Â  (d) A statement that the amendment was duly adopted by the board of directors. [1987 c.52 Â§34; 1989 c.1040 Â§10]

Â Â Â Â Â  60.137 Issued and outstanding shares. (1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or canceled.

Â Â Â Â Â  (2) The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection (3) of this section and ORS 60.177 and 60.181.

Â Â Â Â Â  (3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding. [1987 c.52 Â§35]

Â Â Â Â Â  60.140 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.141 Fractional shares. (1) A corporation may:

Â Â Â Â Â  (a) Issue fractions of a share or pay in money the value of fractions of a share;

Â Â Â Â Â  (b) Arrange for disposition of fractional shares by the shareholders; and

Â Â Â Â Â  (c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

Â Â Â Â Â  (2) Each certificate representing scrip must be conspicuously labeled ÂscripÂ and must contain the information required by ORS 60.161 (2).

Â Â Â Â Â  (3) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, receive dividends and participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

Â Â Â Â Â  (4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

Â Â Â Â Â  (a) That the scrip will become void if not exchanged for full shares before a specified date; and

Â Â Â Â Â  (b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [1987 c.52 Â§36]

(Issuance of Shares)

Â Â Â Â Â  60.144 Subscription for shares before incorporation. (1) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

Â Â Â Â Â  (2) The board of directors may determine the payment term of subscriptions for shares that were entered into before incorporation unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

Â Â Â Â Â  (3) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

Â Â Â Â Â  (4) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

Â Â Â Â Â  (5) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to ORS 60.147. [1987 c.52 Â§37]

Â Â Â Â Â  60.147 Issuance of shares. (1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

Â Â Â Â Â  (2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

Â Â Â Â Â  (3) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable. A record of action by the board of directors authorizing the issuance of shares for a specified consideration may be relied upon in concluding that shares are validly issued, fully paid and nonassessable.

Â Â Â Â Â  (4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

Â Â Â Â Â  (5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares placed in escrow or restricted and the distributions credited may be canceled in whole or in part. [1987 c.52 Â§38; 1989 c.1040 Â§11]

Â Â Â Â Â  60.150 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.151 Liability of shareholders. (1) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

Â Â Â Â Â  (2) A shareholder of a corporation is not personally liable for the acts or debts of the corporation merely by reason of being a shareholder. [1987 c.52 Â§39]

Â Â Â Â Â  60.154 Share dividends. (1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporationÂs shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

Â Â Â Â Â  (2) Shares of one class or series may not be issued as a share dividend in respect to shares of another class or series unless the articles of incorporation so authorize, a majority of the votes entitled to be cast by the class or series to be issued approve the issue or there are no outstanding shares of the class or series to be issued.

Â Â Â Â Â  (3) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.

Â Â Â Â Â  (4) For purposes of this section, a share dividend shall include a share split, other than a reverse share split. [1987 c.52 Â§40; 1989 c.1040 Â§12]

Â Â Â Â Â  60.157 Share rights, options and warrants. (1) A corporation may issue rights, options or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options or warrants are issued. The board shall also determine their form and content and the consideration for which the shares are to be issued.

Â Â Â Â Â  (2) Rights, options or warrants issued to the holders of all shares of any class shall not be considered to conflict with the provisions of ORS 60.131 (1) if the terms and conditions of the rights, options or warrants include restrictions or conditions that:

Â Â Â Â Â  (a) Preclude or limit the exercise, transfer or receipt of rights, options or warrants by any person owning or offering to acquire a specified number or percentage of the outstanding stock or other securities of the corporation or any transferee of any such person; or

Â Â Â Â Â  (b) Invalidate or void the rights, options or warrants held by any such person or any transferee. [1987 c.52 Â§41; 1989 c.4 Â§10]

Â Â Â Â Â  60.160 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.161 Form and content of certificates. (1) Shares may be but are not required to be represented by certificates. Unless this chapter or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

Â Â Â Â Â  (2) At a minimum, each share certificate shall state on its face:

Â Â Â Â Â  (a) The name of the issuing corporation and that it is organized under the law of this state;

Â Â Â Â Â  (b) The name of the person to whom the share is issued; and

Â Â Â Â Â  (c) The number and class of shares and the designation of the series, if any, the certificate represents.

Â Â Â Â Â  (3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class, the variations in rights, preferences and limitations determined for each series and the authority of the board of directors to determine variations for future series shall be summarized on the front or back of each certificate or, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder with this information on request in writing and without charge.

Â Â Â Â Â  (4) Each share certificate must be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors. Each certificate may bear the corporate seal or its facsimile.

Â Â Â Â Â  (5) If the person who signed a share certificate, either manually or in facsimile, no longer holds office when the certificate is issued, the certificate is nevertheless valid. [1987 c.52 Â§42]

Â Â Â Â Â  60.164 Shares without certificates. (1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

Â Â Â Â Â  (2) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by ORS 60.161 (2) and (3), and if applicable, ORS 60.167. [1987 c.52 Â§43]

Â Â Â Â Â  60.167 Restriction on transfer of shares and other securities. (1) The articles of incorporation, bylaws, agreements among shareholders or agreements between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

Â Â Â Â Â  (2) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by ORS 60.164 (2). Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

Â Â Â Â Â  (3) A restriction on the transfer or registration of transfer of shares is authorized:

Â Â Â Â Â  (a) To maintain the corporationÂs status when it is dependent on the number or identity of its shareholders;

Â Â Â Â Â  (b) To preserve exemptions under federal or state securities law; or

Â Â Â Â Â  (c) For any other reasonable purpose.

Â Â Â Â Â  (4) A restriction on the transfer or registration of transfer of shares may:

Â Â Â Â Â  (a) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively or simultaneously an opportunity to acquire the restricted shares;

Â Â Â Â Â  (b) Obligate the corporation or other persons, separately, consecutively or simultaneously to acquire the restricted shares;

Â Â Â Â Â  (c) Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or

Â Â Â Â Â  (d) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

Â Â Â Â Â  (5) For purposes of this section, ÂsharesÂ includes a security convertible into or carrying a right to subscribe for or acquire shares. [1987 c.52 Â§44]

Â Â Â Â Â  60.170 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.171 Expense of issue. A corporation may pay the expenses of selling or underwriting its shares and organizing or reorganizing the corporation from the consideration received for shares. [1987 c.52 Â§45]

(Subsequent Acquisition of Shares by Shareholders and Corporation)

Â Â Â Â Â  60.174 Preemptive rights of shareholders. (1) Except to the extent limited or denied by this section or by the articles of incorporation, the shareholders of a corporation incorporated prior to June 15, 1987, shall have preemptive rights as defined in this section. By articles of amendment or restated articles filed after such date, a corporation may eliminate preemptive rights under this subsection by including in the articles of amendment or restated articles that Âthe corporation elects to waive preemptive rights,Â or words of similar import, in which event this subsection shall no longer apply to the corporation.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the shareholders of a corporation do not have a preemptive right to acquire the corporationÂs unissued shares except to the extent the articles of incorporation so provide.

Â Â Â Â Â  (3) A statement included in the articles of incorporation that Âthe corporation elects to have preemptive rights,Â or words of similar import, means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

Â Â Â Â Â  (a) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right to acquire proportional amounts of the corporationÂs unissued shares upon the decision of the board of directors to issue them.

Â Â Â Â Â  (b) A shareholder may waive the shareholderÂs preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

Â Â Â Â Â  (c) There is no preemptive right with respect to:

Â Â Â Â Â  (A) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

Â Â Â Â Â  (B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

Â Â Â Â Â  (C) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; or

Â Â Â Â Â  (D) Shares sold other than for money.

Â Â Â Â Â  (d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

Â Â Â Â Â  (e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

Â Â Â Â Â  (f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholdersÂ preemptive rights.

Â Â Â Â Â  (4) For purposes of this section, ÂsharesÂ includes a security convertible into or carrying a right to subscribe for or acquire shares. [1987 c.52 Â§46; 1987 c.579 Â§3; 1991 c.883 Â§2]

Â Â Â Â Â  60.177 CorporationÂs acquisition of its own shares. (1) A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

Â Â Â Â Â  (2) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

Â Â Â Â Â  (3) If pursuant to this section, the number of authorized shares is reduced, articles of amendment shall be adopted by the board of directors which may be without shareholder action and shall be delivered to the office for filing. The articles shall set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The reduction in the number of authorized shares, itemized by class and series; and

Â Â Â Â Â  (c) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

Â Â Â Â Â  (4) For purposes of this section, if shares of one class or series of a corporation are converted into shares of another class or series of the corporation, the shares so converted shall be considered to have been acquired by the corporation. [1987 c.52 Â§47; 1993 c.403 Â§1]

(Distributions)

Â Â Â Â Â  60.181 Distributions to shareholders. (1) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (3) of this section.

Â Â Â Â Â  (2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than a date involving a purchase, redemption or other acquisition of the corporationÂs shares, it is the date the board of directors authorizes the distribution.

Â Â Â Â Â  (3) A distribution may be made only if, after giving it effect, in the judgment of the board of directors:

Â Â Â Â Â  (a) The corporation would be able to pay its debts as they become due in the usual course of business; and

Â Â Â Â Â  (b) The corporationÂs total assets would at least equal the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

Â Â Â Â Â  (4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) of this section either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

Â Â Â Â Â  (5) The effect of a distribution under subsection (3) of this section is measured:

Â Â Â Â Â  (a) In the case of distribution by purchase, redemption or other acquisition of the corporationÂs shares, as of the earlier of the date the money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares;

Â Â Â Â Â  (b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

Â Â Â Â Â  (c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

Â Â Â Â Â  (6) A corporationÂs indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporationÂs indebtedness to its general unsecured creditors, unless the shareholder agrees to subordination or the corporation grants the shareholder a security interest or other lien against corporate assets to secure the indebtedness. [1987 c.52 Â§48; 1989 c.1040 Â§13]

SHAREHOLDERS

(Meetings)

Â Â Â Â Â  60.201 Annual meeting. (1) Except as provided in subsection (4) of this section, a corporation shall hold an annual meeting of the shareholders at a time stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (2) Annual shareholdersÂ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (3) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporationÂs bylaws does not affect the validity of any corporate action.

Â Â Â Â Â  (4) If the articles of incorporation or bylaws of a corporation registered under the Investment Company Act of 1940, as amended, so provide, the corporation shall not be required to hold an annual meeting in any year in which an election of directors is not required under the Investment Company Act of 1940, as amended. [1987 c.52 Â§49; 1991 c.883 Â§3; 1997 c.249 Â§24]

Â Â Â Â Â  60.204 Special meeting. (1) A corporation shall hold a special meeting of shareholders:

Â Â Â Â Â  (a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

Â Â Â Â Â  (b) Except as provided in this paragraph, if the holders of at least 10 percent of all votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporationÂs secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. The articles of incorporation may fix a lower percentage or a higher percentage not exceeding 25 percent of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect signed by a shareholder who signed the original demand, and received by the corporation prior to the receipt by the corporation of a demand sufficient to require the holding of a special meeting.

Â Â Â Â Â  (2) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

Â Â Â Â Â  (3) Special shareholdersÂ meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (4) Only business within the purpose or purposes described in the meeting notice required by ORS 60.214 (3) may be conducted at a special shareholdersÂ meeting. [1987 c.52 Â§50; 2003 c.80 Â§3]

Â Â Â Â Â  60.207 Court-ordered meeting. (1) The circuit court of the county where a corporationÂs principal office is located, or, if the principal office is not in this state, where the registered office of the corporation is or was last located, may summarily order a meeting to be held:

Â Â Â Â Â  (a) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporationÂs fiscal year or 15 months after its last annual meeting; or

Â Â Â Â Â  (b) On application of a shareholder who signed a demand for a special meeting valid under ORS 60.204 and notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporationÂs secretary or the special meeting was not held in accordance with the notice.

Â Â Â Â Â  (2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters and enter other orders necessary to accomplish the purpose or purposes of the meeting.

Â Â Â Â Â  (3) The shareholdersÂ request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court. [1987 c.52 Â§51]

Â Â Â Â Â  60.209 Meeting chairperson; closing of polls. (1) At each meeting of shareholders, a chairperson shall preside. The chairperson shall be appointed as provided in the bylaws or, in the absence of such provision, by the board.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide otherwise, the chairperson shall determine the order of business and shall have the authority to establish rules for the conduct of the meeting.

Â Â Â Â Â  (3) Any rules adopted for, and the conduct of, the meeting shall be fair to shareholders.

Â Â Â Â Â  (4) The chairperson of the meeting shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls shall be considered to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes, or any revocations or changes thereto, may be accepted. [2003 c.80 Â§5]

Â Â Â Â Â  60.210 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.211 Action without meeting. (1)(a) Action required or permitted by this chapter to be taken at a shareholdersÂ meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the articles of incorporation may provide that action required or permitted by this chapter to be taken at a shareholdersÂ meeting may be taken without a meeting if the action is taken by shareholders having not less than the minimum number of votes that would be necessary to take such action at a meeting at which all shareholders entitled to vote on the action were present and voted.

Â Â Â Â Â  (c) The action taken under this subsection must be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, or by those shareholders taking action under paragraph (b) of this subsection, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

Â Â Â Â Â  (d) Action taken under paragraph (a) of this subsection is effective when the last shareholder signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (e) Action taken under paragraph (b) of this subsection is effective when the consent or consents bearing sufficient signatures are delivered to the corporation, unless the consent or consents specify an earlier or later effective date. An effective date specified under this paragraph may not be earlier than the effective date of the provision permitting action under paragraph (b) of this subsection.

Â Â Â Â Â  (2) If not otherwise determined under ORS 60.207 or 60.221, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs a consent under subsection (1) of this section.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

Â Â Â Â Â  (4)(a) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least 10 days before the action is taken.

Â Â Â Â Â  (b) If this chapter requires that notice of proposed action be given to nonvoting shareholders and the action is taken as provided in subsection (1)(b) of this section, the corporation must give its nonvoting shareholders written notice of the action promptly after the action is taken.

Â Â Â Â Â  (c) The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

Â Â Â Â Â  (5) If action is taken as provided in subsection (1)(b) of this section, the corporation must give written notice of the action promptly after the action is taken to shareholders who did not consent in writing under subsection (1)(b) of this section. The notice given under this subsection must contain or be accompanied by the same material that, under this chapter, would have been required to be sent to those shareholders in a notice of meeting at which the proposed action would have been submitted to those shareholders for action.

Â Â Â Â Â  (6) The fact that an action is taken by written consent without a meeting does not impair any rights a shareholder who does not consent to the action may have to dissent and obtain payment for the shareholderÂs shares under ORS 60.551 to 60.594. A shareholder who consents to the action in writing is not entitled to receive payment for the shareholderÂs shares under ORS 60.551 to 60.594. [1987 c.52 Â§52; 2001 c.315 Â§22]

Â Â Â Â Â  60.214 Notice of meeting. (1) A corporation shall notify shareholders of the date, time and place of each annual and special shareholdersÂ meeting not earlier than 60 days nor less than 10 days before the meeting date. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

Â Â Â Â Â  (2) Unless required by this chapter or the articles of incorporation, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (3) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (4) If not otherwise fixed under ORS 60.207 or 60.221, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholdersÂ meeting is the day before the first notice is mailed or otherwise transmitted for delivery to shareholders in accordance with ORS 60.034.

Â Â Â Â Â  (5) Unless the bylaws require otherwise, if an annual or special shareholdersÂ meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 60.221, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date. [1987 c.52 Â§53; 1989 c.1040 Â§16; 1991 c.883 Â§4; 2003 c.80 Â§6]

Â Â Â Â Â  60.217 Waiver of notice. (1) A shareholder may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the corporation for inclusion in the minutes for filing with the corporate records.

Â Â Â Â Â  (2) A shareholderÂs attendance at a meeting waives objection to:

Â Â Â Â Â  (a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

Â Â Â Â Â  (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [1987 c.52 Â§54]

Â Â Â Â Â  60.219 Adjournment of meeting. Unless otherwise provided in the articles of incorporation or bylaws, a majority of votes represented at a meeting of shareholders, whether or not a quorum, may adjourn the meeting from time to time to a different time and place without further notice to any shareholder of any adjournment, except as such notice may be required by ORS 60.214. At the adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted at the meeting originally held. [1989 c.1040 Â§18]

Â Â Â Â Â  60.220 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.221 Record date. (1) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholdersÂ meeting, to demand a special meeting, to vote or to take any other action. The record date shall be the same for all voting groups. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date, or a later time on the date the board of directors fixes the record date, as the record date.

Â Â Â Â Â  (2) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

Â Â Â Â Â  (3) A determination of shareholders entitled to notice of or to vote at a shareholdersÂ meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

Â Â Â Â Â  (4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. [1987 c.52 Â§55; 1993 c.403 Â§2]

Â Â Â Â Â  60.222 Participation at meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, the bylaws or the board of directors, by resolution adopted in advance either specifically with respect to a particular meeting or generally with respect to future meetings, may permit any or all shareholders to participate in an annual or special meeting by, or may permit the conduct of a meeting through, use of any means of communication by which all shareholders participating may simultaneously hear each other. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (2) The notice of each annual or special meeting of shareholders at which participation in the manner referred to in subsection (1) of this section is permitted shall state that fact and shall describe how any shareholder desiring to participate may notify the corporation of the shareholderÂs desire to be included in the meeting. [1989 c.1040 Â§15]

Â Â Â Â Â  60.223 Meeting inspectors; duties. (1) A corporation having any shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectorsÂ determinations. Each inspector shall take and sign an oath to faithfully execute the duties of the inspector with strict impartiality and according to the best of the inspectorÂs ability.

Â Â Â Â Â  (2) The inspectors shall:

Â Â Â Â Â  (a) Ascertain the number of shares outstanding and the voting power of each share;

Â Â Â Â Â  (b) Determine the shares represented at a meeting;

Â Â Â Â Â  (c) Determine the validity of proxies and ballots;

Â Â Â Â Â  (d) Count all votes; and

Â Â Â Â Â  (e) Determine the result.

Â Â Â Â Â  (3) An inspector may be an officer or employee of the corporation. [2003 c.80 Â§9]

(Voting)

Â Â Â Â Â  60.224 ShareholdersÂ list for meeting. (1) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholdersÂ meeting. The list must be arranged by voting group, and within each voting group by class or series of shares and show the address of and number of shares held by each shareholder.

Â Â Â Â Â  (2) The shareholdersÂ list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporationÂs principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, the shareholderÂs agent or attorney is entitled on written demand to inspect and, subject to the requirements of ORS 60.774 (3), to copy the list during regular business hours and at the shareholderÂs expense during the period it is available for inspection.

Â Â Â Â Â  (3) The corporation shall make the shareholdersÂ list available at the meeting, and any shareholder, the shareholderÂs agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

Â Â Â Â Â  (4) If the corporation refuses to allow a shareholder, the shareholderÂs agent or attorney to inspect the shareholdersÂ list before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the shareholder, the circuit court of the county where a corporationÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporationÂs expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

Â Â Â Â Â  (5) Refusal or failure to prepare or make available the shareholderÂs list does not affect the validity of action taken at the meeting. [1987 c.52 Â§56]

Â Â Â Â Â  60.227 Voting entitlement of shares. (1) Except as provided in subsections (2) and (3) of this section and ORS 60.807, or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholdersÂ meeting. Only shares are entitled to vote.

Â Â Â Â Â  (2) The shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second domestic or foreign corporation, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

Â Â Â Â Â  (3) Subsection (2) of this section does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

Â Â Â Â Â  (4) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares. [1987 c.52 Â§57; 1989 c.4 Â§7]

Â Â Â Â Â  60.230 [Repealed by 1953 c.549 Â§138]

Â Â Â Â Â  60.231 Proxies. (1) A shareholder may vote shares in person or by proxy.

Â Â Â Â Â  (2) A shareholder may authorize a person or persons to act for the shareholder as proxy in any one of the following manners:

Â Â Â Â Â  (a) A shareholder or the shareholderÂs designated officer, director, employee or agent may execute a writing by:

Â Â Â Â Â  (A) Signing it; or

Â Â Â Â Â  (B) Causing the shareholderÂs signature or the signature of the designated officer, director, employee or agent of the shareholder to be affixed to the writing by any reasonable means, including facsimile signature.

Â Â Â Â Â  (b) A shareholder may authorize an electronic transmission that:

Â Â Â Â Â  (A) May be transmitted to:

Â Â Â Â Â  (i) The person who will be the holder of the proxy;

Â Â Â Â Â  (ii) The proxy solicitation firm; or

Â Â Â Â Â  (iii) A proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic transmission; and

Â Â Â Â Â  (B) Must contain or be accompanied by information from which it can be determined that the shareholder or the shareholderÂs designated officer, director, employee or agent authorized the transmission.

Â Â Â Â Â  (c) Any other method allowed by law.

Â Â Â Â Â  (3) A copy, facsimile telecommunication or other reliable reproduction of the writing or electronic transmission created under subsection (2)(a) or (b) of this section may be used instead of the original writing or electronic transmission for all purposes for which the original writing or electronic transmission may be used if the copy, facsimile telecommunication or other reproduction is a complete copy of the entire original writing or electronic transmission.

Â Â Â Â Â  (4) An authorization of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An authorization is valid for 11 months unless a longer period is expressly provided in the authorization form.

Â Â Â Â Â  (5) An authorization of a proxy is revocable by the shareholder unless the authorization conspicuously states that it is irrevocable and the authorization is coupled with an interest. Authorizations coupled with an interest include the authorization of:

Â Â Â Â Â  (a) A pledgee;

Â Â Â Â Â  (b) A person who purchased or agreed to purchase the shares;

Â Â Â Â Â  (c) A creditor of the corporation who extended it credit under terms requiring the authorization;

Â Â Â Â Â  (d) An employee of the corporation whose employment contract requires the authorization; or

Â Â Â Â Â  (e) A party to a voting agreement created under ORS 60.257.

Â Â Â Â Â  (6) The death or incapacity of the shareholder authorizing a proxy does not affect the right of the corporation to accept the proxyÂs authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxyÂs authority under the authorization.

Â Â Â Â Â  (7) An authorization made irrevocable under subsection (5) of this section is revoked when the interest with which it is coupled is extinguished.

Â Â Â Â Â  (8) A transferee for value of shares subject to an irrevocable authorization may revoke the authorization if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable authorization was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

Â Â Â Â Â  (9) Subject to ORS 60.237 and to any express limitation on the proxyÂs authority appearing on the face of the authorization form or electronic transmission, a corporation is entitled to accept the proxyÂs vote or other action as that of the shareholder making the authorization. [1987 c.52 Â§58; 1999 c.371 Â§1; 2001 c.104 Â§17; 2003 c.80 Â§7]

Â Â Â Â Â  60.234 Shares held by nominees. (1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

Â Â Â Â Â  (2) The procedure referred to in subsection (1) of this section may set forth:

Â Â Â Â Â  (a) The types of nominees to which it applies;

Â Â Â Â Â  (b) The rights or privileges that the corporation recognizes in a beneficial owner;

Â Â Â Â Â  (c) The manner in which the procedure is selected by the nominee;

Â Â Â Â Â  (d) The information that must be provided when the procedure is selected;

Â Â Â Â Â  (e) The period for which selection of the procedure is effective; and

Â Â Â Â Â  (f) Other aspects of the rights and duties created. [1987 c.52 Â§59]

Â Â Â Â Â  60.237 CorporationsÂ acceptance of votes. (1) If the name signed on a vote, consent, waiver or proxy authorization corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver or proxy authorization and give it effect as the act of the shareholder.

Â Â Â Â Â  (2) If the name signed on a vote, consent, waiver or proxy authorization does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver or proxy authorization and give it effect as the act of the shareholder if:

Â Â Â Â Â  (a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

Â Â Â Â Â  (b) The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

Â Â Â Â Â  (c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy authorization;

Â Â Â Â Â  (d) The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatoryÂs authority to sign for the shareholder has been presented with respect to the vote, consent, waiver or proxy authorization; or

Â Â Â Â Â  (e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coowners and the person signing appears to be acting on behalf of all coowners.

Â Â Â Â Â  (3) The corporation is entitled to reject a vote, consent, waiver or proxy authorization if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatoryÂs authority to sign for the shareholder.

Â Â Â Â Â  (4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy authorization in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

Â Â Â Â Â  (5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy authorization under this section is valid unless a court of competent jurisdiction determines otherwise. [1987 c.52 Â§60; 1999 c.371 Â§3]

Â Â Â Â Â  60.241 Quorum and voting requirements for voting groups. (1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this chapter provide for a lesser or greater number in accordance with ORS 60.247, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

Â Â Â Â Â  (2) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

Â Â Â Â Â  (3) If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this chapter require a greater number of affirmative votes.

Â Â Â Â Â  (4) An amendment of articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection (2) or (3) of this section is governed by ORS 60.247.

Â Â Â Â Â  (5) The election of directors is governed by ORS 60.251. [1987 c.52 Â§61]

Â Â Â Â Â  60.244 Action by single and multiple voting groups. (1) If the articles of incorporation or this chapter provide for voting by a single group on a matter, action on that matter is taken when voted upon by that voting group as provided in ORS 60.241.

Â Â Â Â Â  (2) If the articles of incorporation or this chapter provide for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in ORS 60.241. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter. [1987 c.52 Â§62; 1991 c.883 Â§5]

Â Â Â Â Â  60.247 Modification of quorum or voting requirements. (1) The articles of incorporation may provide for a lesser or greater quorum requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter, but in no event shall a quorum for shareholders, or any voting group of shareholders, consist of less than one-third of the votes entitled to be cast on any matter by the shareholders, or voting group of shareholders. The articles of incorporation may provide for a greater voting requirement for shareholders, or voting groups of shareholders, than is provided for by this chapter.

Â Â Â Â Â  (2) An amendment to the articles of incorporation that adds a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action under the quorum and voting requirements then in effect. An amendment to the articles of incorporation that changes or deletes a greater quorum or voting requirement must meet the quorum requirement and be adopted by the vote and voting groups required to take action immediately prior to the change or deletion. [1987 c.52 Â§63; 1989 c.1040 Â§19]

Â Â Â Â Â  60.251 Voting for directors. (1) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

Â Â Â Â Â  (2) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

Â Â Â Â Â  (3) A statement included in the articles of incorporation that Âall shareholders are entitled to cumulate their votes for directors,Â Âa designated voting group of shareholders are entitled to cumulate their votes for directorÂ or words of similar import means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates. [1987 c.52 Â§64; 1993 c.403 Â§3]

(Voting Trusts and Agreements)

Â Â Â Â Â  60.254 Voting trusts. (1) One or more shareholders may create a voting trust and conferring on a trustee the right to vote or otherwise act for them by signing an agreement setting out the provisions of the trust which may include anything consistent with its purpose and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporationÂs principal office.

Â Â Â Â Â  (2) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trusteeÂs name. A voting trust is valid for not more than 10 years after its effective date unless extended under subsection (3) of this section.

Â Â Â Â Â  (3) All or some of the parties to a voting trust may extend it for additional terms of not more than 10 years each by signing an extension agreement and obtaining the voting trusteeÂs written consent to the extension. An extension is valid for 10 years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporationÂs principal office. An extension agreement binds only those parties signing it. [1987 c.52 Â§65]

Â Â Â Â Â  60.257 Voting agreements. (1) Two or more persons may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not a voting trust subject to the provisions of ORS 60.254.

Â Â Â Â Â  (2) A voting agreement created under this section is specifically enforceable. [1987 c.52 Â§66]

(Derivative Proceedings)

Â Â Â Â Â  60.261 Derivative proceedings. (1) A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.

Â Â Â Â Â  (2) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (3) A proceeding commenced under this section may not be discontinued or settled without the courtÂs approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporationÂs shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.

Â Â Â Â Â  (4) For purposes of this section, ÂshareholderÂ includes a beneficial owner whose shares are held in a voting trust or held by a nominee on behalf of the beneficial owner. [1987 c.52 Â§67]

(Shareholder Agreements)

Â Â Â Â Â  60.265 Validity of shareholder agreements inconsistent with chapter; purposes; notice of agreement; effect on liability. (1) An agreement among the shareholders of a corporation entered into after December 31, 1993, that is inconsistent with one or more other provisions of this chapter is effective among the shareholders and the corporation, and binding on the board of directors, if the agreement complies with this section and it:

Â Â Â Â Â  (a) Restricts the discretion or powers of the board of directors;

Â Â Â Â Â  (b) Establishes who shall be directors or officers of the corporation or establishes their terms of office or manner of selection or removal;

Â Â Â Â Â  (c) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

Â Â Â Â Â  (d) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them; or

Â Â Â Â Â  (e) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency.

Â Â Â Â Â  (2) An agreement authorized by this section shall be:

Â Â Â Â Â  (a) Set forth:

Â Â Â Â Â  (A) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

Â Â Â Â Â  (B) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation;

Â Â Â Â Â  (b) Subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise; and

Â Â Â Â Â  (c) Valid for 10 years, unless the agreement provides otherwise.

Â Â Â Â Â  (3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by ORS 60.164 (2). If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of:

Â Â Â Â Â  (a) Ninety days after notice from the corporation or the seller to the purchaser of the existence of the agreement describing the rights of a purchaser without knowledge of the existence of the agreement, and stating that failure to timely exercise rescission rights will result in their termination;

Â Â Â Â Â  (b) One year after discovery of the existence of the agreement; or

Â Â Â Â Â  (c) Three years after the time of purchase of the shares.

Â Â Â Â Â  (4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or quoted on the National Association of Securities Dealers, Inc. Automated Quotation System. If the agreement ceases to be effective for any reason and is contained or referred to in the corporationÂs articles of incorporation or bylaws, the board of directors may adopt, without shareholder action, an amendment to the articles of incorporation or bylaws to delete the agreement and any references to it.

Â Â Â Â Â  (5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

Â Â Â Â Â  (6) The existence or performance of an agreement authorized by this section shall not be a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

Â Â Â Â Â  (7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made. [1993 c.403 Â§12]

DIRECTORS AND OFFICERS

(Board of Directors)

Â Â Â Â Â  60.301 Requirement for and duties of board of directors. (1) Each corporation shall have a board of directors.

Â Â Â Â Â  (2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized by ORS 60.265. [1987 c.52 Â§68; 1993 c.403 Â§4]

Â Â Â Â Â  60.304 Qualifications of directors. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless required by the articles of incorporation or bylaws. [1987 c.52 Â§69]

Â Â Â Â Â  60.307 Number and election of directors. (1) A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws. Notwithstanding ORS 60.001 (21), the estate of an incompetent individual or a deceased individual may not be a director.

Â Â Â Â Â  (2) The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

Â Â Â Â Â  (3) Directors are elected at the first annual shareholdersÂ meeting and at each annual meeting thereafter unless their terms are staggered under ORS 60.317. [1987 c.52 Â§70; 2003 c.80 Â§10]

Â Â Â Â Â  60.311 Election of directors by certain classes of shareholders. If the articles of incorporation authorize dividing the shares into classes or series, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes or series of shares. Each class or classes or series of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. [1987 c.52 Â§71]

Â Â Â Â Â  60.314 Terms of directors generally. (1) The terms of the initial directors of a corporation expire at the first shareholdersÂ meeting at which directors are elected.

Â Â Â Â Â  (2) The terms of all other directors expire at the next annual shareholdersÂ meeting following their election unless their terms are staggered under ORS 60.317.

Â Â Â Â Â  (3) A decrease in the number of directors does not shorten an incumbent directorÂs term.

Â Â Â Â Â  (4) The term of a director elected by the board of directors to fill a vacancy expires at the next shareholdersÂ meeting at which directors are elected.

Â Â Â Â Â  (5) Despite the expiration of a directorÂs term, the director continues to serve until the directorÂs successor is elected and qualifies or until there is a decrease in the number of directors. [1987 c.52 Â§72; 1989 c.1040 Â§20]

Â Â Â Â Â  60.317 Staggered terms for directors. (1) The articles of incorporation or the bylaws may provide for staggering the terms of directors by dividing the total number of directors into two or three groups, with each group to be as nearly equal in number as possible.

Â Â Â Â Â  (2) If the terms of the directors are staggered, the terms of directors in the first group expire at the first annual shareholdersÂ meeting after their election, the terms of the second group expire at the second annual shareholdersÂ meeting after their election and the terms of the third group, if any, expire at the third annual shareholdersÂ meeting after their election. At each annual shareholdersÂ meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.

Â Â Â Â Â  (3) If the corporation has cumulative voting, terms of directors may be staggered only if authorized by the articles of incorporation and each group of directors contains at least three members. [1987 c.52 Â§73; 1989 c.1040 Â§21; 2003 c.80 Â§11; 2005 c.92 Â§1]

Â Â Â Â Â  60.321 Resignation of directors. (1) A director may resign at any time by delivering written notice to the board of directors, its chairperson or the corporation.

Â Â Â Â Â  (2) A resignation is effective when the notice is effective under ORS 60.034 (5) unless the notice specifies a later effective date.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1987 c.52 Â§74]

Â Â Â Â Â  60.324 Removal of directors by shareholders. (1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

Â Â Â Â Â  (2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove the director.

Â Â Â Â Â  (3) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the directorÂs removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceed the number of votes cast not to remove the director.

Â Â Â Â Â  (4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [1987 c.52 Â§75]

Â Â Â Â Â  60.327 Removal of directors by judicial proceeding. (1) The circuit court of the county where a corporationÂs principal office is located or if the principal office is not in this state where its registered office is or was last located, may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least 10 percent of the outstanding shares of any class if the court finds that:

Â Â Â Â Â  (a) The director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; and

Â Â Â Â Â  (b) Removal is in the best interest of the corporation.

Â Â Â Â Â  (2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

Â Â Â Â Â  (3) If shareholders commence a proceeding under subsection (1) of this section, they shall make the corporation a party defendant. [1987 c.52 Â§76]

Â Â Â Â Â  60.331 Vacancy on board. (1) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

Â Â Â Â Â  (a) The shareholders may fill the vacancy;

Â Â Â Â Â  (b) The board of directors may fill the vacancy; or

Â Â Â Â Â  (c) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

Â Â Â Â Â  (2) If the vacant office is filled by the shareholders and was held by a director elected by a voting group of shareholders, then only the holders of shares of that voting group are entitled to vote to fill the vacancy.

Â Â Â Â Â  (3) A vacancy that will occur at a specific later date, by reason of a resignation effective at later date under ORS 60.321 (2) or otherwise may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [1987 c.52 Â§77]

Â Â Â Â Â  60.334 Compensation of directors. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors. [1987 c.52 Â§78]

(Meetings and Action of Board)

Â Â Â Â Â  60.337 Meetings. (1) The board of directors may hold regular or special meetings in or out of this state.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting. [1987 c.52 Â§79]

Â Â Â Â Â  60.341 Action without meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directorsÂ meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

Â Â Â Â Â  (2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1987 c.52 Â§80]

Â Â Â Â Â  60.344 Notice of meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two daysÂ notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws. [1987 c.52 Â§81]

Â Â Â Â Â  60.347 Waiver of notice. (1) A director may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. Except as provided by subsection (2) of this section, the waiver must be in writing, must be signed by the director entitled to the notice, must specify the meeting for which notice is waived and must be filed with the minutes or corporate records.

Â Â Â Â Â  (2) A directorÂs attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the directorÂs arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. [1987 c.52 Â§82]

Â Â Â Â Â  60.351 Quorum and voting. (1) Unless the articles of incorporation or bylaws requires a greater number or a lesser number as authorized under subsection (2) of this section, a quorum of a board of directors consists of:

Â Â Â Â Â  (a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

Â Â Â Â Â  (b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

Â Â Â Â Â  (3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

Â Â Â Â Â  (4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

Â Â Â Â Â  (a) The director objects at the beginning of the meeting, or promptly upon the directorÂs arrival, to holding the meeting or transacting business at the meeting;

Â Â Â Â Â  (b) The directorÂs dissent or abstention from the action taken is entered in the minutes of the meeting; or

Â Â Â Â Â  (c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [1987 c.52 Â§83]

Â Â Â Â Â  60.354 Committees; powers; limitations. (1) Unless this chapter, the articles of incorporation or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on each committee.

Â Â Â Â Â  (2) Unless this chapter provides otherwise, the creation of a committee and appointment of members to it must be approved by the greater of:

Â Â Â Â Â  (a) A majority of all the directors in office when the action is taken; or

Â Â Â Â Â  (b) The number of directors required by the articles of incorporation or bylaws to take action under ORS 60.351.

Â Â Â Â Â  (3) ORS 60.337 to 60.351 apply both to committees of the board and to members of the committees.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the powers of the board of directors under ORS 60.301.

Â Â Â Â Â  (5) A committee may not:

Â Â Â Â Â  (a) Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors;

Â Â Â Â Â  (b) Approve or propose to shareholders action that this chapter requires be approved by shareholders;

Â Â Â Â Â  (c) Fill vacancies on the board of directors or, subject to subsection (7) of this section, on any of its committees; or

Â Â Â Â Â  (d) Adopt, amend or repeal bylaws.

Â Â Â Â Â  (6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 60.357.

Â Â Â Â Â  (7) The board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified member during the memberÂs absence or disqualification. Unless the articles of incorporation, the bylaws or the resolution creating the committee provide otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting, unanimously, may appoint a director to act in place of the absent or disqualified member. [1987 c.52 Â§84; 1989 c.1040 Â§22; 1991 c.883 Â§6; 1993 c.403 Â§5; 2003 c.80 Â§12]

(Standards of Conduct)

Â Â Â Â Â  60.357 General standards for directors. (1) A director shall discharge the duties of a director, including the duties as a member of a committee, in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances and in a manner the director reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the directorÂs office in compliance with this section.

Â Â Â Â Â  (5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the corporation, or any proposal to merge or consolidate the corporation with another corporation or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation, the directors of the corporation may, in determining what they believe to be in the best interests of the corporation, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the corporation and on the communities and geographical areas in which the corporation and its subsidiaries operate, the economy of the state and nation, the long-term as well as short-term interests of the corporation and its shareholders, including the possibility that these interests may be best served by the continued independence of the corporation, and other relevant factors. [1987 c.52 Â§85; 1989 c.4 Â§8]

Â Â Â Â Â  60.361 Conflict of interest. (1) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the directorÂs interest in the transaction if any one of the following is true:

Â Â Â Â Â  (a) The material facts of the transaction and the directorÂs interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or ratified the transaction;

Â Â Â Â Â  (b) The material facts of the transaction and the directorÂs interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or ratified the transaction; or

Â Â Â Â Â  (c) The transaction was fair to the corporation.

Â Â Â Â Â  (2) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

Â Â Â Â Â  (3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

Â Â Â Â Â  (4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection, voting as a single voting group. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. [1987 c.52 Â§86]

Â Â Â Â Â  60.364 Loans to directors. (1) Except as provided by subsection (3) of this section, a corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, excluding the votes of shares owned by or voted under the control of the benefited director; or

Â Â Â Â Â  (b) The corporationÂs board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (2) The fact that a loan or guarantee is made in violation of this section does not affect the borrowerÂs liability on the loan.

Â Â Â Â Â  (3) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations. [1987 c.52 Â§87]

Â Â Â Â Â  60.367 Liability for unlawful distributions. (1) Unless the director complies with the applicable standards of conduct described in ORS 60.357, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter or the articles of incorporation.

Â Â Â Â Â  (2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

Â Â Â Â Â  (a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 60.357; and

Â Â Â Â Â  (b) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of this chapter or the articles of incorporation. [1987 c.52 Â§88]

(Officers)

Â Â Â Â Â  60.371 Required officers. (1) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws which shall include a president and a secretary.

Â Â Â Â Â  (2) A duly appointed officer may appoint one or more officers or assistant officers if such appointment is authorized by the bylaws or the board of directors.

Â Â Â Â Â  (3) The secretary shall have the responsibility for preparing minutes of the directorsÂ and shareholdersÂ meetings and for authenticating records of the corporation.

Â Â Â Â Â  (4) The same individual may simultaneously hold more than one office in a corporation. [1987 c.52 Â§89]

Â Â Â Â Â  60.374 Duties of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers. [1987 c.52 Â§90]

Â Â Â Â Â  60.377 Standard of conduct for officers. (1) An officer with discretionary authority shall discharge the duties of an officer under that authority:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the officer reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the personÂs professional or expert competence.

Â Â Â Â Â  (3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of the office in compliance with this section. [1987 c.52 Â§91]

Â Â Â Â Â  60.381 Resignation and removal of officers. (1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective under ORS 60.034 (5) unless the notice specifies a later effective time. If a resignation is made effective at a later time and the corporation accepts the future effective time, its board of directors or the appointing officer may fill the pending vacancy before the effective time if the board of directors or the appointing officer provides that the successor does not take office until the effective time.

Â Â Â Â Â  (2) An officer may be removed at any time with or without cause by:

Â Â Â Â Â  (a) The board of directors;

Â Â Â Â Â  (b) The appointing officer, unless otherwise provided by the bylaws or the board of directors; or

Â Â Â Â Â  (c) Any other officer if authorized by the bylaws or the board of directors.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors.

Â Â Â Â Â  (4) As used in this section, Âappointing officerÂ means the officer or any successor to that officer who appointed the officer resigning or being removed. [1987 c.52 Â§92; 1993 c.403 Â§6; 2003 c.80 Â§13]

Â Â Â Â Â  60.384 Contract right of officers. (1) The appointment of an officer does not itself create contract rights.

Â Â Â Â Â  (2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer. [1987 c.52 Â§93]

(Indemnification)

Â Â Â Â Â  60.387 Definitions for ORS 60.387 to 60.414. As used in ORS 60.387 to 60.414:

Â Â Â Â Â  (1) ÂCorporationÂ includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessorÂs existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) ÂDirectorÂ means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporationÂs request if the directorÂs duties to the corporation also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) ÂExpensesÂ include counsel fees.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporationÂs request if the officerÂs duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal. [1987 c.52 Â§94]

Â Â Â Â Â  60.391 Authority to indemnify directors. (1) Except as provided in subsection (4) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the corporation, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individualÂs conduct was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A corporation may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding. [1987 c.52 Â§95]

Â Â Â Â Â  60.394 Mandatory indemnification. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding. [1987 c.52 Â§96]

Â Â Â Â Â  60.397 Advance for expenses. (1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the corporation a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 60.391; and

Â Â Â Â Â  (b) The director furnishes the corporation a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation, or bylaws, by a resolution of the shareholders or board of directors or by contract. [1987 c.52 Â§97]

Â Â Â Â Â  60.401 Court-ordered indemnification. Unless the corporationÂs articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 60.394, in which case the court shall also order the corporation to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 60.391 or was adjudged liable as described in ORS 60.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1987 c.52 Â§98]

Â Â Â Â Â  60.404 Determination and authorization of indemnification. (1) A corporation may not indemnify a director under ORS 60.391 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 60.391.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the shareholders.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel. [1987 c.52 Â§99]

Â Â Â Â Â  60.407 Indemnification of officers, employees and agents. Unless a corporationÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the corporation is entitled to mandatory indemnification under ORS 60.394, and is entitled to apply for court-ordered indemnification under ORS 60.401, in each case to the same extent as a director under ORS 60.394 and 60.401.

Â Â Â Â Â  (2) The corporation may indemnify and advance expenses under ORS 60.387 to 60.411 to an officer, employee or agent of the corporation to the same extent as to a director. [1987 c.52 Â§100]

Â Â Â Â Â  60.411 Insurance. A corporation may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the corporation or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The corporation may purchase and maintain the insurance even if the corporation has no power to indemnify the individual against the same liability under ORS 60.391 or 60.394. [1987 c.52 Â§101]

Â Â Â Â Â  60.414 Application of ORS 60.387 to 60.411. (1) The indemnification and provisions for advancement of expenses provided by ORS 60.387 to 60.411 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the corporationÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of shareholders or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a corporation shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the shareholders or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the shareholders, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 60.047 (2)(d); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 60.404.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 60.387 to 60.411 do not limit a corporationÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding. [1987 c.52 Â§102; 1991 c.883 Â§7]

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

Â Â Â Â Â  60.431 Authority. (1) A corporation may amend its articles of incorporation at any time to add, change or delete any provision if the articles of incorporation as amended would be permitted under this chapter as of the effective date of the amendment.

Â Â Â Â Â  (2) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, purpose or duration of the corporation. [1987 c.52 Â§103]

Â Â Â Â Â  60.434 Amendment by board of directors. Unless the articles of incorporation provide otherwise, a corporationÂs board of directors may adopt one or more amendments to the corporationÂs articles of incorporation without shareholder action to:

Â Â Â Â Â  (1) Extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

Â Â Â Â Â  (2) Delete the names and addresses of the initial directors;

Â Â Â Â Â  (3) Delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the office of the Secretary of State;

Â Â Â Â Â  (4) Delete the mailing address if an annual report has been filed with the office of the Secretary of State;

Â Â Â Â Â  (5) Change the corporate name by substituting the word Âcorporation,Â Âincorporated,Â Âcompany,Â Âlimited,Â or the abbreviation Âcorp.,Â Âinc.,Â Âco.Â or Âltd.,Â for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution for the name;

Â Â Â Â Â  (6) In the case of a corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended, increase or decrease the number of shares the corporation is authorized to issue; or

Â Â Â Â Â  (7) Make any other change expressly permitted by this chapter to be made without shareholder action. [1987 c.52 Â§104; 1989 c.1040 Â§23; 1991 c.883 Â§8; 1997 c.249 Â§25]

Â Â Â Â Â  60.437 Amendment by board of directors and shareholders. (1) A corporationÂs board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

Â Â Â Â Â  (2) For the amendment to be adopted, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting, and the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (5) of this section.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed amendment on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice of meeting must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

Â Â Â Â Â  (5) Unless this chapter, the articles of incorporation or the board of directors acting pursuant to subsection (3) of this section require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

Â Â Â Â Â  (a) A majority of the votes entitled to be cast on the amendment by any voting group with which the amendment would create dissentersÂ rights; and

Â Â Â Â Â  (b) The votes required by ORS 60.241 and 60.244 by every other voting group entitled to vote on the amendment. [1987 c.52 Â§105; 1989 c.1040 Â§24]

Â Â Â Â Â  60.441 Voting on amendments by voting groups. (1) The holders of the outstanding shares of a class are entitled to vote as a separate voting group if shareholder voting is otherwise required by this chapter on a proposed amendment if the amendment would:

Â Â Â Â Â  (a) Increase or decrease the aggregate number of authorized shares of the class;

Â Â Â Â Â  (b) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

Â Â Â Â Â  (c) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

Â Â Â Â Â  (d) Change the designation, rights, preferences or limitations of all or part of the shares of the class;

Â Â Â Â Â  (e) Change the shares of all or part of the class into a different number of shares of the same class;

Â Â Â Â Â  (f) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior or substantially equal to the shares of the class;

Â Â Â Â Â  (g) Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

Â Â Â Â Â  (h) Limit or deny an existing preemptive right of all or part of the shares of the class; or

Â Â Â Â Â  (i) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

Â Â Â Â Â  (2) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (1) of this section, the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

Â Â Â Â Â  (3) If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

Â Â Â Â Â  (4) A class or series is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares. [1987 c.52 Â§106]

Â Â Â Â Â  60.444 Amendment before issuance of shares. If a corporation has not yet issued shares, its incorporators or the board of directors may adopt one or more amendments to the corporationÂs articles of incorporation. If any such amendment relates to the duration, purposes, authorized capital, rights or preferences of shares or internal affairs, the incorporators or board of directors shall immediately notify in writing each person who is a party to any agreement for the subscription of stock of the corporation. Such notice shall set forth the text of the amendment and state that the subscriber may, within 30 days after delivery or mailing of the notice of amendment, rescind the subscription by notice in writing delivered or mailed to the incorporators or board of directors at an address specified. If a notice of rescission is not delivered or mailed within 30 days, the subscriber may not thereafter assert the fact of the amendment as the basis for avoiding the subscription agreement or asserting any claim against any person. [1987 c.52 Â§107]

Â Â Â Â Â  60.447 Articles of amendment. (1) A corporation amending its articles of incorporation shall deliver articles of amendment to the office for filing.

Â Â Â Â Â  (2) Articles of amendment shall contain:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment adopted;

Â Â Â Â Â  (c) If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

Â Â Â Â Â  (d) The date of each amendmentÂs adoption;

Â Â Â Â Â  (e) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and a statement that shareholder action was not required; and

Â Â Â Â Â  (f) If an amendment was approved by the shareholders:

Â Â Â Â Â  (A) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment; and

Â Â Â Â Â  (B) The total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment. [1987 c.52 Â§108]

Â Â Â Â Â  60.451 Restated articles of incorporation. (1) A corporationÂs board of directors may restate its articles of incorporation at any time with or without shareholder action. If a corporation has not yet issued shares, its incorporators or the board of directors may adopt restated articles of incorporation, subject to the requirements of ORS 60.444.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in ORS 60.437.

Â Â Â Â Â  (3) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

Â Â Â Â Â  (4) A corporation restating its articles of incorporation shall deliver to the office for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by ORS 60.447.

Â Â Â Â Â  (5) Restated articles of incorporation shall contain all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the incorporators or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the corporation if an annual report has been filed with the office of the Secretary of State.

Â Â Â Â Â  (6) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

Â Â Â Â Â  (7) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (4) of this section. [1987 c.52 Â§109; 1989 c.1040 Â§25]

Â Â Â Â Â  60.454 Amendment pursuant to reorganization. (1) A corporationÂs articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by ORS 60.047.

Â Â Â Â Â  (2) The individual or individuals designated by the court shall deliver to the office for filing articles of amendment setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment approved by the court;

Â Â Â Â Â  (c) The date of the courtÂs order or decree approving the articles of amendment;

Â Â Â Â Â  (d) The title of the reorganization proceeding in which the order or decree was entered; and

Â Â Â Â Â  (e) A statement that the court had jurisdiction of the proceeding under federal statute.

Â Â Â Â Â  (3) Shareholders of a corporation undergoing reorganization do not have dissentersÂ rights except as and to the extent provided in the reorganization plan.

Â Â Â Â Â  (4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [1987 c.52 Â§110]

Â Â Â Â Â  60.457 Effect of amendment. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporationÂs name does not abate a proceeding brought by or against the corporation in its former name. [1987 c.52 Â§111]

(Amendment of Bylaws)

Â Â Â Â Â  60.461 Amendment or repeal by board of directors or shareholders. (1) A corporationÂs board of directors may amend or repeal the corporationÂs bylaws unless:

Â Â Â Â Â  (a) The articles of incorporation or this chapter reserve this power exclusively to the shareholders in whole or in part; or

Â Â Â Â Â  (b) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

Â Â Â Â Â  (2) A corporationÂs shareholders may amend or repeal the corporationÂs bylaws even though the bylaws may also be amended or repealed by its board of directors. [1987 c.52 Â§112]

Â Â Â Â Â  60.464 Bylaw increasing quorum or voting requirement for shareholders. (1) If expressly authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is required by this chapter. The adoption or amendment of a bylaw that adds, changes or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or the quorum and voting requirement proposed to be adopted, whichever is greater.

Â Â Â Â Â  (2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) of this section may not be adopted, amended or repealed by the board of directors. [1987 c.52 Â§113]

Â Â Â Â Â  60.467 Bylaw increasing quorum or voting requirement for directors. (1) A bylaw provision that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

Â Â Â Â Â  (a) If the provision was originally adopted by the shareholders, only by the shareholders; or

Â Â Â Â Â  (b) If the provision was originally adopted by the board of directors, either by the shareholders or by the board of directors.

Â Â Â Â Â  (2) A bylaw provision adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors. [1987 c.52 Â§114; 1989 c.1040 Â§26]

CONVERSION, MERGER AND SHARE EXCHANGE

Â Â Â Â Â  60.470 Definitions for ORS 60.470 to 60.501. As used in ORS 60.470 to 60.501:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under this chapter, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an
Oregon
business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§6; 2003 c.80 Â§14]

Â Â Â Â Â  60.472 Conversion. (1) A business entity other than a corporation may be converted to a corporation organized under this chapter, and a corporation organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A corporation organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting corporation;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The corporation complies with all requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§7; 2001 c.315 Â§12; 2003 c.80 Â§15]

Â Â Â Â Â  60.474 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a corporation, in the manner provided in ORS 60.487 for mergers; and

Â Â Â Â Â  (b) In the case of a business entity other than a corporation, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a corporation, in the manner provided in ORS 60.487 (9); and

Â Â Â Â Â  (b) By a business entity that planned to convert to a corporation, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§8]

Â Â Â Â Â  60.476 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 60.011 or the date and time determined pursuant to the statutes governing the business entity that is not a corporation. [1999 c.362 Â§9; 2001 c.315 Â§7]

Â Â Â Â Â  60.478 Effect of conversion; assumed business name. (1) When a conversion to or from a corporation pursuant to ORS 60.472 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred prior to conversion, according to the laws applicable prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) In the case of shareholders of a corporation, the right to dissent and obtain payment of the fair value of the shareholderÂs shares as provided in ORS 60.551 to 60.594; and

Â Â Â Â Â  (b) In the case of owners of business entities other than corporations, the rights provided in the statutes, common law and private agreements applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§10; 2001 c.315 Â§2]

Â Â Â Â Â  60.481 Merger. (1)(a) One or more business entities may merge into a corporation organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A corporation organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction, other than a foreign corporation, if:

Â Â Â Â Â  (A) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (B) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (C) Articles of merger are filed in this state; and

Â Â Â Â Â  (D) The corporation complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (b) A merger of one or more domestic corporations with one or more foreign corporations is governed by ORS 60.501.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a corporation, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of a corporation, if the corporation is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger.

Â Â Â Â Â  (4) One or more corporations may merge with a nonprofit corporation under ORS 65.481 to 65.504. [1987 c.52 Â§115; 1989 c.1010 Â§176; 1991 c.883 Â§9; 1999 c.362 Â§11; 2001 c.315 Â§13; 2003 c.80 Â§16]

Â Â Â Â Â  60.484 Share exchange. (1) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts a plan of exchange and, if required by ORS 60.487, the shareholders of each corporation approve the exchange.

Â Â Â Â Â  (2) The plan of exchange must set forth:

Â Â Â Â Â  (a) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

Â Â Â Â Â  (b) A summary of the material terms and conditions of the exchange; and

Â Â Â Â Â  (c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or for other property in full or part.

Â Â Â Â Â  (3) The plan of exchange may set forth other provisions relating to the exchange.

Â Â Â Â Â  (4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise. [1987 c.52 Â§116; 1989 c.171 Â§7; 1989 c.1040 Â§27; 2003 c.80 Â§17]

Â Â Â Â Â  60.487 Action on plan of merger or share exchange. (1) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger, except as provided in subsection (7) of this section, or share exchange for approval by its shareholders.

Â Â Â Â Â  (2) For a plan of merger or share exchange to be approved:

Â Â Â Â Â  (a) The board of directors shall direct by resolution that the plan of merger or share exchange be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the plan.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

Â Â Â Â Â  (5) Unless this chapter, the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

Â Â Â Â Â  (6) Separate voting by voting groups is required:

Â Â Â Â Â  (a) On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under ORS 60.441, except that separate voting by a voting group is not required if:

Â Â Â Â Â  (A) Under the plan of merger, the shares that constitute the voting group are to be converted into shares, obligations, other securities, cash or other property with a value at least equal to the value the shares would receive in a liquidation of the corporation. For purposes of determining the value the shares would receive in a liquidation of the corporation, the value of property available for distribution to all shareholders in the liquidation shall be assumed to be equal to the total value of shares, obligations, other securities, cash or other property into which all shares of the corporation are to be converted under the plan of merger; or

Â Â Â Â Â  (B) The articles of incorporation provide that the voting group is not entitled to vote separately on a plan of merger; and

Â Â Â Â Â  (b) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

Â Â Â Â Â  (7) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

Â Â Â Â Â  (a) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in ORS 60.434, from its articles before the merger;

Â Â Â Â Â  (b) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights, immediately after;

Â Â Â Â Â  (c) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

Â Â Â Â Â  (d) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20 percent the total number of participating shares outstanding immediately before the merger.

Â Â Â Â Â  (8) As used in subsection (7) of this section:

Â Â Â Â Â  (a) ÂParticipating sharesÂ means shares that entitle their holders to participate without limitation in distributions.

Â Â Â Â Â  (b) ÂVoting sharesÂ means shares that entitle their holders to vote unconditionally in elections of directors.

Â Â Â Â Â  (9) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (10) If a party to a plan of merger is a business entity other than a corporation, approval of the plan, and abandonment of the plan after approval, shall be in accordance with the statutes governing that business entity. [1987 c.52 Â§117; 1989 c.1040 Â§28; 1991 c.883 Â§10; 1993 c.403 Â§7; 1999 c.362 Â§12]

Â Â Â Â Â  60.491 Merger with subsidiary. (1) A parent corporation owning at least 90 percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself, or may merge itself into the subsidiary, without approval of the shareholders of the parent or subsidiary.

Â Â Â Â Â  (2) If the parent will be the surviving corporation:

Â Â Â Â Â  (a) The board of directors of the parent shall adopt a plan of merger that sets forth:

Â Â Â Â Â  (A) The names of the parent and subsidiary; and

Â Â Â Â Â  (B) The manner and basis of converting the shares of the subsidiary into shares, obligations or other securities of the parent or any other corporation or into cash or other property in whole or part, or of canceling any part of the shares;

Â Â Â Â Â  (b) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing;

Â Â Â Â Â  (c) The parent may not deliver the articles of merger to the office for filing until at least 30 days after the date the parent mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement; and

Â Â Â Â Â  (d) Articles of merger under this subsection may not contain amendments to the articles of incorporation of the parent corporation, except for amendments listed in ORS 60.434.

Â Â Â Â Â  (3) If the parent will not be the surviving corporation:

Â Â Â Â Â  (a) The board of directors of the parent shall adopt a plan of merger that sets forth:

Â Â Â Â Â  (A) The names of the parent and subsidiary;

Â Â Â Â Â  (B) The manner and basis of converting the shares of the parent into shares of the surviving corporation, which shall ensure that each shareholder of the parent immediately before the merger takes effect will immediately thereafter:

Â Â Â Â Â  (i) Hold the same percentage of the total of each class of shares of the surviving corporation owned by former shareholders of the parent as the shareholder held in each class of shares of the parent; and

Â Â Â Â Â  (ii) Hold shares of the surviving corporation having the same rights, preferences, privileges and restrictions as the shares of the parent held by such shareholder immediately before the merger takes effect;

Â Â Â Â Â  (C) Amendments to the articles of incorporation of the surviving corporation so that the articles are identical to the articles of incorporation of the parent in effect immediately before the merger takes effect, except for amendments to the articles of incorporation of the parent listed in ORS 60.434; and

Â Â Â Â Â  (D) Provisions relating to the outstanding shares of the subsidiary including cancellation of the shares held by the parent. If under the plan of merger the shareholders of the subsidiary other than the parent will not be shareholders of the surviving corporation, the plan shall also set forth the manner and basis of converting the shares of the subsidiary held by such shareholders into obligations or other securities of the surviving corporation or shares, obligations or other securities of any other corporation or into cash or other property in whole or in part;

Â Â Â Â Â  (b) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing;

Â Â Â Â Â  (c) The parent may not deliver the articles of merger to the office for filing until at least 30 days after the date the parent mailed a copy or summary of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement; and

Â Â Â Â Â  (d) The surviving corporation shall be a domestic corporation. [1987 c.52 Â§118; 1993 c.403 Â§8; 1997 c.392 Â§1]

Â Â Â Â Â  60.494 Articles of merger or share exchange. (1) After a plan of merger or share exchange is approved by the owners of each business entity, or adopted by a board of directors if shareholder approval is not required, the surviving or acquiring business entity shall deliver to the office of the Secretary of State, for filing, articles of merger or articles of share exchange setting forth:

Â Â Â Â Â  (a) The plan of merger or share exchange;

Â Â Â Â Â  (b) For each corporation that is a party to the merger or share exchange:

Â Â Â Â Â  (A) If shareholder approval was not required, a statement to that effect; or

Â Â Â Â Â  (B) If shareholder approval was required:

Â Â Â Â Â  (i) The designation, number of outstanding shares and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

Â Â Â Â Â  (ii) The total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan; and

Â Â Â Â Â  (c) For each business entity other than a corporation that is a party to the merger, a statement that the plan of merger was duly authorized and approved in accordance with the statutes governing that business entity.

Â Â Â Â Â  (2) The merger or share exchange takes effect on the later of the date and time determined pursuant to ORS 60.011 or the date and time determined pursuant to the statutes governing any business entity other than a corporation that is a party to the merger. [1987 c.52 Â§119; 1999 c.362 Â§13; 2001 c.104 Â§18; 2001 c.315 Â§1]

Â Â Â Â Â  60.497 Effect of merger or share exchange. (1) When a merger involving a corporation takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a corporation is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity pursuant to ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) In the case of shareholders, the rights provided in this chapter; and

Â Â Â Â Â  (b) In the case of owners of business entities other than corporations, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest.

Â Â Â Â Â  (3) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under this chapter. [1987 c.52 Â§120; 1999 c.362 Â§14; 2001 c.104 Â§19]

Â Â Â Â Â  60.501 Merger or share exchange with foreign corporation. (1) One or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

Â Â Â Â Â  (a) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complied with that law in effecting the merger;

Â Â Â Â Â  (b) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

Â Â Â Â Â  (c) The foreign corporation complies with ORS 60.494 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

Â Â Â Â Â  (d) Each domestic corporation complies with the applicable provisions of ORS 60.481 to 60.491 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with ORS 60.481 to 60.494.

Â Â Â Â Â  (2) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:

Â Â Â Â Â  (a) To appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

Â Â Â Â Â  (b) To agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under this chapter.

Â Â Â Â Â  (3) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise. [1987 c.52 Â§121]

SALE
OF ASSETS

Â Â Â Â Â  60.531
Sale
of assets in regular course of business; mortgage of assets. (1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

Â Â Â Â Â  (a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of business;

Â Â Â Â Â  (b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

Â Â Â Â Â  (c) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

Â Â Â Â Â  (2) Unless required by the articles of incorporation, approval by the shareholders of a transaction described in subsection (1) of this section is not required. [1987 c.52 Â§122]

Â Â Â Â Â  60.534
Sale
of assets other than in regular course of business. (1) A corporation may sell, lease, exchange or otherwise dispose of all or substantially all of its property, with or without the goodwill, other than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporationÂs board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

Â Â Â Â Â  (2) For a transaction to be authorized:

Â Â Â Â Â  (a) The board of directors shall adopt a resolution directing that such sale, lease, exchange or other disposition be submitted to a vote at a meeting of shareholders, which may be either an annual or a special meeting; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the transaction.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed transaction on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

Â Â Â Â Â  (6) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

Â Â Â Â Â  (7) A transaction that constitutes a distribution is governed by ORS 60.181 and not by this section. [1987 c.52 Â§123; 1989 c.1040 Â§29]

DISSENTERSÂ RIGHTS

(Right to Dissent and Obtain Payment for Shares)

Â Â Â Â Â  60.551 Definitions for ORS 60.551 to 60.594. As used in ORS 60.551 to 60.594:

Â Â Â Â Â  (1) ÂBeneficial shareholderÂ means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

Â Â Â Â Â  (2) ÂCorporationÂ means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

Â Â Â Â Â  (3) ÂDissenterÂ means a shareholder who is entitled to dissent from corporate action under ORS 60.554 and who exercises that right when and in the manner required by ORS 60.561 to 60.587.

Â Â Â Â Â  (4) ÂFair value,Â with respect to a dissenterÂs shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

Â Â Â Â Â  (5) ÂInterestÂ means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

Â Â Â Â Â  (6) ÂRecord shareholderÂ means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

Â Â Â Â Â  (7) ÂShareholderÂ means the record shareholder or the beneficial shareholder. [1987 c.52 Â§124; 1989 c.1040 Â§30]

Â Â Â Â Â  60.554 Right to dissent. (1) Subject to subsection (2) of this section, a shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholderÂs shares in the event of, any of the following corporate acts:

Â Â Â Â Â  (a) Consummation of a plan of merger to which the corporation is a party if shareholder approval is required for the merger by ORS 60.487 or the articles of incorporation and the shareholder is entitled to vote on the merger or if the corporation is a subsidiary that is merged with its parent under ORS 60.491;

Â Â Â Â Â  (b) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

Â Â Â Â Â  (c) Consummation of a sale or exchange of all or substantially all of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

Â Â Â Â Â  (d) An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenterÂs shares because it:

Â Â Â Â Â  (A) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities; or

Â Â Â Â Â  (B) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under ORS 60.141;

Â Â Â Â Â  (e) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares; or

Â Â Â Â Â  (f) Conversion to a noncorporate business entity pursuant to ORS 60.472.

Â Â Â Â Â  (2) A shareholder entitled to dissent and obtain payment for the shareholderÂs shares under ORS 60.551 to 60.594 may not challenge the corporate action creating the shareholderÂs entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

Â Â Â Â Â  (3) DissentersÂ rights shall not apply to the holders of shares of any class or series if the shares of the class or series were registered on a national securities exchange or quoted on the National Association of Securities Dealers, Inc. Automated Quotation System as a National Market System issue on the record date for the meeting of shareholders at which the corporate action described in subsection (1) of this section is to be approved or on the date a copy or summary of the plan of merger is mailed to shareholders under ORS 60.491, unless the articles of incorporation otherwise provide. [1987 c.52 Â§125; 1989 c.1040 Â§31; 1993 c.403 Â§9; 1999 c.362 Â§15]

Â Â Â Â Â  60.557 Dissent by nominees and beneficial owners. (1) A record shareholder may assert dissentersÂ rights as to fewer than all the shares registered in the shareholderÂs name only if the shareholder dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf the shareholder asserts dissentersÂ rights. The rights of a partial dissenter under this subsection are determined as if the shares regarding which the shareholder dissents and the shareholderÂs other shares were registered in the names of different shareholders.

Â Â Â Â Â  (2) A beneficial shareholder may assert dissentersÂ rights as to shares held on the beneficial shareholderÂs behalf only if:

Â Â Â Â Â  (a) The beneficial shareholder submits to the corporation the record shareholderÂs written consent to the dissent not later than the time the beneficial shareholder asserts dissentersÂ rights; and

Â Â Â Â Â  (b) The beneficial shareholder does so with respect to all shares of which such shareholder is the beneficial shareholder or over which such shareholder has power to direct the vote. [1987 c.52 Â§126]

(Procedure for Exercise of Rights)

Â Â Â Â Â  60.561 Notice of dissentersÂ rights. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is submitted to a vote at a shareholdersÂ meeting, the meeting notice must state that shareholders are or may be entitled to assert dissentersÂ rights under ORS 60.551 to 60.594 and be accompanied by a copy of ORS 60.551 to 60.594.

Â Â Â Â Â  (2) If corporate action creating dissentersÂ rights under ORS 60.554 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissentersÂ rights that the action was taken and send the shareholders entitled to assert dissentersÂ rights the dissentersÂ notice described in ORS 60.567. [1987 c.52 Â§127]

Â Â Â Â Â  60.564 Notice of intent to demand payment. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is submitted to a vote at a shareholdersÂ meeting, a shareholder who wishes to assert dissentersÂ rights shall deliver to the corporation before the vote is taken written notice of the shareholderÂs intent to demand payment for the shareholderÂs shares if the proposed action is effectuated and shall not vote such shares in favor of the proposed action.

Â Â Â Â Â  (2) A shareholder who does not satisfy the requirements of subsection (1) of this section is not entitled to payment for the shareholderÂs shares under this chapter. [1987 c.52 Â§128]

Â Â Â Â Â  60.567 DissentersÂ notice. (1) If proposed corporate action creating dissentersÂ rights under ORS 60.554 is authorized at a shareholdersÂ meeting, the corporation shall deliver a written dissentersÂ notice to all shareholders who satisfied the requirements of ORS 60.564.

Â Â Â Â Â  (2) The dissentersÂ notice shall be sent no later than 10 days after the corporate action was taken, and shall:

Â Â Â Â Â  (a) State where the payment demand shall be sent and where and when certificates for certificated shares shall be deposited;

Â Â Â Â Â  (b) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

Â Â Â Â Â  (c) Supply a form for demanding payment that includes the date of the first announcement of the terms of the proposed corporate action to news media or to shareholders and requires that the person asserting dissentersÂ rights certify whether or not the person acquired beneficial ownership of the shares before that date;

Â Â Â Â Â  (d) Set a date by which the corporation must receive the payment demand. This date may not be fewer than 30 nor more than 60 days after the date the subsection (1) of this section notice is delivered; and

Â Â Â Â Â  (e) Be accompanied by a copy of ORS 60.551 to 60.594. [1987 c.52 Â§129]

Â Â Â Â Â  60.571 Duty to demand payment. (1) A shareholder sent a dissentersÂ notice described in ORS 60.567 must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the dissentersÂ notice pursuant to ORS 60.567 (2)(c), and deposit the shareholderÂs certificates in accordance with the terms of the notice.

Â Â Â Â Â  (2) The shareholder who demands payment and deposits the shareholderÂs shares under subsection (1) of this section retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

Â Â Â Â Â  (3) A shareholder who does not demand payment or deposit the shareholderÂs share certificates where required, each by the date set in the dissentersÂ notice, is not entitled to payment for the shareholderÂs shares under this chapter. [1987 c.52 Â§130]

Â Â Â Â Â  60.574 Share restrictions. (1) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under ORS 60.581.

Â Â Â Â Â  (2) The person for whom dissentersÂ rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action. [1987 c.52 Â§131]

Â Â Â Â Â  60.577 Payment. (1) Except as provided in ORS 60.584, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who complied with ORS 60.571, the amount the corporation estimates to be the fair value of the shareholderÂs shares, plus accrued interest.

Â Â Â Â Â  (2) The payment must be accompanied by:

Â Â Â Â Â  (a) The corporationÂs balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year and the latest available interim financial statements, if any;

Â Â Â Â Â  (b) A statement of the corporationÂs estimate of the fair value of the shares;

Â Â Â Â Â  (c) An explanation of how the interest was calculated;

Â Â Â Â Â  (d) A statement of the dissenterÂs right to demand payment under ORS 60.587; and

Â Â Â Â Â  (e) A copy of ORS 60.551 to 60.594. [1987 c.52 Â§132; 1987 c.579 Â§4]

Â Â Â Â Â  60.581 Failure to take action. (1) If the corporation does not take the proposed action within 60 days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

Â Â Â Â Â  (2) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissentersÂ notice under ORS 60.567 and repeat the payment demand procedure. [1987 c.52 Â§133]

Â Â Â Â Â  60.584 After-acquired shares. (1) A corporation may elect to withhold payment required by ORS 60.577 from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissentersÂ notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

Â Â Â Â Â  (2) To the extent the corporation elects to withhold payment under subsection (1) of this section, after taking the proposed corporate action, it shall estimate the fair value of the shares plus accrued interest and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of such demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares an explanation of how the interest was calculated and a statement of the dissenterÂs right to demand payment under ORS 60.587. [1987 c.52 Â§134]

Â Â Â Â Â  60.587 Procedure if shareholder dissatisfied with payment or offer. (1) A dissenter may notify the corporation in writing of the dissenterÂs own estimate of the fair value of the dissenterÂs shares and amount of interest due, and demand payment of the dissenterÂs estimate, less any payment under ORS 60.577 or reject the corporationÂs offer under ORS 60.584 and demand payment of the dissenterÂs estimate of the fair value of the dissenterÂs shares and interest due, if:

Â Â Â Â Â  (a) The dissenter believes that the amount paid under ORS 60.577 or offered under ORS 60.584 is less than the fair value of the dissenterÂs shares or that the interest due is incorrectly calculated;

Â Â Â Â Â  (b) The corporation fails to make payment under ORS 60.577 within 60 days after the date set for demanding payment; or

Â Â Â Â Â  (c) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment.

Â Â Â Â Â  (2) A dissenter waives the right to demand payment under this section unless the dissenter notifies the corporation of the dissenterÂs demand in writing under subsection (1) of this section within 30 days after the corporation made or offered payment for the dissenterÂs shares. [1987 c.52 Â§135]

(Judicial Appraisal of Shares)

Â Â Â Â Â  60.591 Court action. (1) If a demand for payment under ORS 60.587 remains unsettled, the corporation shall commence a proceeding within 60 days after receiving the payment demand under ORS 60.587 and petition the court under subsection (2) of this section to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

Â Â Â Â Â  (2) The corporation shall commence the proceeding in the circuit court of the county where a corporationÂs principal office is located, or if the principal office is not in this state, where the corporationÂs registered office is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

Â Â Â Â Â  (3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the proceeding as in an action against their shares. All parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

Â Â Â Â Â  (4) The jurisdiction of the circuit court in which the proceeding is commenced under subsection (2) of this section is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the court order appointing them, or in any amendment to the order. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

Â Â Â Â Â  (5) Each dissenter made a party to the proceeding is entitled to judgment for:

Â Â Â Â Â  (a) The amount, if any, by which the court finds the fair value of the dissenterÂs shares, plus interest, exceeds the amount paid by the corporation; or

Â Â Â Â Â  (b) The fair value, plus accrued interest, of the dissenterÂs after-acquired shares for which the corporation elected to withhold payment under ORS 60.584. [1987 c.52 Â§136]

Â Â Â Â Â  60.594 Court costs and counsel fees. (1) The court in an appraisal proceeding commenced under ORS 60.591 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under ORS 60.587.

Â Â Â Â Â  (2) The court may also assess the fees and expenses of counsel and experts of the respective parties in amounts the court finds equitable:

Â Â Â Â Â  (a) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of ORS 60.561 to 60.587; or

Â Â Â Â Â  (b) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

Â Â Â Â Â  (3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to counsel reasonable fees to be paid out of the amount awarded the dissenters who were benefited. [1987 c.52 Â§137]

DISSOLUTION

(Voluntary Dissolution)

Â Â Â Â Â  60.621 Dissolution by incorporators or initial directors. (1) A majority of the incorporators or initial directors of a corporation that has not issued shares and has not commenced business may dissolve the corporation by delivering articles of dissolution to the office for filing.

Â Â Â Â Â  (2) Articles of dissolution shall set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date of its incorporation;

Â Â Â Â Â  (c) That none of the corporationÂs shares has been issued and that the corporation has not commenced business;

Â Â Â Â Â  (d) That no debt of the corporation remains unpaid; and

Â Â Â Â Â  (e) That a majority of the incorporators or initial directors authorized the dissolution. [1987 c.52 Â§138; 1987 c.579 Â§5]

Â Â Â Â Â  60.624 Voluntary dissolution by consent of shareholders. A corporation may be voluntarily dissolved by the written consent of all of its shareholders. [1987 c.52 Â§139]

Â Â Â Â Â  60.627 Dissolution by board of directors and shareholders. (1) A corporationÂs board of directors may propose dissolution for submission to the shareholders.

Â Â Â Â Â  (2) For a proposal to dissolve to be adopted:

Â Â Â Â Â  (a) The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

Â Â Â Â Â  (b) The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (5) of this section.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposal for dissolution on any basis.

Â Â Â Â Â  (4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholdersÂ meeting in accordance with ORS 60.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

Â Â Â Â Â  (5) Unless the articles of incorporation or the board of directors, acting pursuant to subsection (3) of this section, require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on the proposal. [1987 c.52 Â§140]

Â Â Â Â Â  60.631 Articles of dissolution. (1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the office for filing articles of dissolution setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date dissolution was authorized;

Â Â Â Â Â  (c) If dissolution was approved by the shareholders:

Â Â Â Â Â  (A) The number of votes entitled to be cast on the proposal to dissolve; and

Â Â Â Â Â  (B) The total number of votes cast for and against dissolution and a statement that the number cast for dissolution was sufficient for approval; and

Â Â Â Â Â  (d) If voting by voting groups is required, the information required by paragraph (c) of this subsection separately provided for each voting group entitled to vote separately on the plan to dissolve.

Â Â Â Â Â  (2) A corporation is dissolved upon the effective date of its articles of dissolution. [1987 c.52 Â§141]

Â Â Â Â Â  60.634 Revocation of dissolution. (1) A corporation may revoke its dissolution within 120 days of its effective date.

Â Â Â Â Â  (2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action by the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without shareholder action.

Â Â Â Â Â  (3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the office for filing, articles of revocation of dissolution that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The effective date of the dissolution that was revoked;

Â Â Â Â Â  (c) The date that the revocation of dissolution was authorized;

Â Â Â Â Â  (d) If the corporationÂs board of directors, or incorporators, revoked the dissolution, a statement to that effect;

Â Â Â Â Â  (e) If the corporationÂs board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

Â Â Â Â Â  (f) If shareholder action was required to revoke the dissolution, the information required by ORS 60.631 (1)(c) and (d).

Â Â Â Â Â  (4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

Â Â Â Â Â  (5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred. [1987 c.52 Â§142]

Â Â Â Â Â  60.637 Effect of dissolution. (1) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

Â Â Â Â Â  (a) Collecting its assets;

Â Â Â Â Â  (b) Disposing of its properties that will not be distributed in kind to its shareholders;

Â Â Â Â Â  (c) Discharging or making provision for discharging its liabilities;

Â Â Â Â Â  (d) Distributing its remaining property among its shareholders according to their interests; and

Â Â Â Â Â  (e) Doing every other act necessary to wind up and liquidate its business and affairs.

Â Â Â Â Â  (2) Dissolution of a corporation does not:

Â Â Â Â Â  (a) Transfer title to the corporationÂs property;

Â Â Â Â Â  (b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporationÂs share transfer records;

Â Â Â Â Â  (c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (d) Change quorum or voting requirements for the board of directors or shareholders, change provisions for selection, resignation, or removal of its directors or officers or both or change provisions for amending its bylaws;

Â Â Â Â Â  (e) Prevent commencement of a proceeding by or against the corporation in its corporate name;

Â Â Â Â Â  (f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

Â Â Â Â Â  (g) Terminate the authority of the registered agent of the corporation. [1987 c.52 Â§143]

Â Â Â Â Â  60.641 Known claims against dissolved corporation. (1) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

Â Â Â Â Â  (2) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved corporation is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved corporation by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1987 c.52 Â§144]

Â Â Â Â Â  60.644 Unknown claims against dissolved corporation. (1) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved corporationÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 60.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1987 c.52 Â§145; 1991 c.883 Â§11]

Â Â Â Â Â  60.645 Enforcement of claims against dissolved corporation. A claim against a dissolved corporation that is not barred under ORS 60.641 or 60.644 may be enforced:

Â Â Â Â Â  (1) Against the dissolved corporation to the extent of its undistributed assets; or

Â Â Â Â Â  (2) If the assets have been distributed in liquidation, against the shareholder of the dissolved corporation to the extent of the shareholderÂs pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less. A shareholderÂs total liability for all claims under this section may not exceed the total value of assets distributed to the shareholder, as of the date or dates of distribution, less any liability of the corporation paid on behalf of the corporation by that shareholder after the date of the distribution. [1991 c.883 Â§16]

(Administrative Dissolution)

Â Â Â Â Â  60.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 60.651 to administratively dissolve a corporation if:

Â Â Â Â Â  (1) The corporation does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The corporation does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The corporation is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The corporationÂs period of duration stated in its articles of incorporation expires. [1987 c.52 Â§146]

Â Â Â Â Â  60.651 Procedure; effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 60.647, for dissolving a corporation, the Secretary of State shall give the corporation written notice of the determination.

Â Â Â Â Â  (2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the corporation.

Â Â Â Â Â  (3) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under ORS 60.637, and notify claimants under ORS 60.641 and 60.644.

Â Â Â Â Â  (4) The administrative dissolution of a corporation does not terminate the authority of its registered agent. [1987 c.52 Â§147; 1987 c.579 Â§6; 1993 c.190 Â§2]

Â Â Â Â Â  60.654 Reinstatement following administrative dissolution. (1) A corporation administratively dissolved under ORS 60.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the corporation.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred. [1987 c.52 Â§148; 1995 c.215 Â§7]

Â Â Â Â Â  60.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a corporationÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the corporation that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The corporation may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§149]

(Judicial Dissolution)

Â Â Â Â Â  60.661 Grounds for judicial dissolution. The circuit courts may dissolve a corporation:

Â Â Â Â Â  (1) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (a) The corporation obtained its articles of incorporation through fraud; or

Â Â Â Â Â  (b) The corporation has continued to exceed or abuse the authority conferred upon it by law.

Â Â Â Â Â  (2) In a proceeding by a shareholder in a corporation that has shares that are listed on a national securities exchange or that are regularly traded in a market maintained by one or more members of a national or affiliated securities association, if it is established that:

Â Â Â Â Â  (a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

Â Â Â Â Â  (b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

Â Â Â Â Â  (d) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (3) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (a) The creditorÂs claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent; or

Â Â Â Â Â  (b) The corporation has admitted in writing that the creditorÂs claim is due and owing and the corporation is insolvent.

Â Â Â Â Â  (4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision. [1987 c.52 Â§150; 2001 c.315 Â§58]

Â Â Â Â Â  60.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a corporation lies in
Marion
County
. Venue for a proceeding brought by any other party named in ORS 60.661 or 60.952 lies in the county where a corporationÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held. [1987 c.52 Â§151; 2001 c.315 Â§61]

Â Â Â Â Â  60.667 Receivership or custodianship. (1) A court in a judicial proceeding brought to dissolve a corporation, or in a judicial proceeding for shareholder remedies described in ORS 60.952, may appoint one or more receivers to wind up and liquidate the business and affairs of the corporation or one or more custodians to manage the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiverÂs own name as receiver of the corporation in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders and creditors.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiverÂs or custodianÂs counsel from the assets of the corporation or proceeds from the sale of the assets. [1987 c.52 Â§152; 2001 c.315 Â§62]

Â Â Â Â Â  60.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 60.661 or 60.952 (2)(m) exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporationÂs business and affairs in accordance with ORS 60.637 and the notification of claimants in accordance with ORS 60.641 and 60.644. [1987 c.52 Â§153; 2001 c.315 Â§63; 2003 c.576 Â§323]

(Disposition of Assets)

Â Â Â Â Â  60.674 Asset distribution; deposit with Department of State Lands; claims. Assets of a dissolved corporation that should be distributed to a creditor, claimant or shareholder of the corporation who cannot be found shall be reduced to cash and, within one year after the final distribution in such liquidation or winding up is payable, deposited with the Department of State Lands. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands with the cash and another shall be delivered to the office for filing. The owner, heirs or personal representatives of the owner, may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [1987 c.52 Â§154; 1993 c.694 Â§34]

FOREIGN CORPORATIONS

(Authority to Transact Business)

Â Â Â Â Â  60.701 Authority to transact business required. (1) A foreign corporation may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the corporationÂs own securities or maintaining trustees or depositaries with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning without more real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1987 c.52 Â§155]

Â Â Â Â Â  60.704 Consequences of transacting business without authority. (1) A foreign corporation transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign corporation that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state. [1987 c.52 Â§156]

Â Â Â Â Â  60.707 Application for authority to transact business. (1) A foreign corporation may apply for authority to transact business in this state by delivering an application to the office for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation or, if its name is unavailable for filing in this state, another corporate name that satisfies the requirements of ORS 60.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (c) Its date of incorporation and period of duration if not perpetual;

Â Â Â Â Â  (d) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office; and

Â Â Â Â Â  (f) The names and respective addresses of the president and secretary of the foreign corporation.

Â Â Â Â Â  (2) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated. [1987 c.52 Â§157]

Â Â Â Â Â  60.711 Amendment to application for authority. (1) A foreign corporation authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the office for filing if it changes:

Â Â Â Â Â  (a) Its corporate name as shown on the records of the office; or

Â Â Â Â Â  (b) The period of its duration.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth its corporate name shown on the records of the office and the new corporate name or the new period of duration. The corporate name as changed must satisfy the requirements of ORS 60.717. [1987 c.52 Â§158]

Â Â Â Â Â  60.714 Effect of authority. (1) A foreign corporation authorized to transact business in this state has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

Â Â Â Â Â  (2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

Â Â Â Â Â  (3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state. [1987 c.52 Â§159]

Â Â Â Â Â  60.717 Corporate name of foreign corporation. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign corporation to transact business in this state if the corporate name of the corporation does not conform to ORS 60.094.

Â Â Â Â Â  (2) The name of the corporation must contain a word or abbreviation required by ORS 60.094 (1) unless the corporate name contains some other word, phrase or abbreviation that the laws of the place of incorporation require to denote a person of limited liability.

Â Â Â Â Â  (3) If a corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 60.707 as (name under which incorporated), a corporation of (place of incorporation), the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

Â Â Â Â Â  (4) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 60.711. [1987 c.52 Â§160]

Â Â Â Â Â  60.721 Registered office and registered agent of foreign corporation. Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

Â Â Â Â Â  (1) A registered office that may be, but need not be, the same as any of its places of business; and

Â Â Â Â Â  (2) A registered agent who may be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1987 c.52 Â§161; 2001 c.315 Â§25]

Â Â Â Â Â  60.724 Change of registered office or registered agent of foreign corporation. (1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign corporation;

Â Â Â Â Â  (b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirements of subsection (1) of this section and states that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign corporation. [1987 c.52 Â§162]

Â Â Â Â Â  60.727 Resignation of registered agent of foreign corporation. (1) The registered agent of a foreign corporation may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the foreign corporation. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporationÂs mailing address or the foreign corporationÂs principal office as shown on the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign corporation has previously appointed a successor registered agent, as provided in ORS 60.724 thereby terminating the capacity of such agent. [1987 c.52 Â§163; 1993 c.190 Â§3]

Â Â Â Â Â  60.731 Service on foreign corporation. (1) The registered agent appointed by a foreign corporation authorized to transact business in this state shall be an agent of such corporation upon whom any process, notice or demand required or permitted by law to be served upon the corporation may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a foreign corporation upon whom any process, notice or demand may be served, if:

Â Â Â Â Â  (a) The corporation is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

Â Â Â Â Â  (b) The corporationÂs authority to transact business in this state has been revoked;

Â Â Â Â Â  (c) The corporation is transacting business in this state without being authorized as provided in this chapter;

Â Â Â Â Â  (d) The corporation has been authorized to transact business in this state and has withdrawn; or

Â Â Â Â Â  (e) The corporation has transacted business in this state without being authorized to do so, has ceased to transact business and has become subject to service on the Secretary of State as prescribed in this chapter.

Â Â Â Â Â  (3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 60.121 (3), except that when the corporation served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the corporation, instead of the last registered office of the corporation.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1987 c.52 Â§164]

(Withdrawal)

Â Â Â Â Â  60.734 Withdrawal of foreign corporation. (1) A foreign corporation authorized to transact business in this state may withdraw from transacting business in this state by applying to the office for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease. [1987 c.52 Â§165]

(Revocation of Authority)

Â Â Â Â Â  60.737 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 60.741 to revoke the authority of a foreign corporation to transact business in this state if:

Â Â Â Â Â  (1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign corporation does not inform the Secretary of State under ORS 60.724 or 60.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

Â Â Â Â Â  (5) An incorporator, director, officer or agent of the foreign corporation signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing; or

Â Â Â Â Â  (6) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger. [1987 c.52 Â§166]

Â Â Â Â Â  60.741 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 60.737 for revocation of authority of a foreign corporation to transact business in this state, the Secretary of State shall give the foreign corporation written notice of the determination.

Â Â Â Â Â  (2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign corporationÂs authority.

Â Â Â Â Â  (3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign corporationÂs authority to transact business in this state appoints the Secretary of State the foreign corporationÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign corporationÂs authority to transact business in this state terminates the authority of the registered agent of the corporation. [1987 c.52 Â§167; 1993 c.190 Â§4]

Â Â Â Â Â  60.744 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign corporation shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1987 c.52 Â§168]

Â Â Â Â Â  60.747 Reinstatement of authority. (1) A foreign corporation which has had its authority revoked under ORS 60.737 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 60.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred. [1989 c.1040 Â§33; 1995 c.215 Â§8]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  60.771 Corporate records. (1) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

Â Â Â Â Â  (2) A corporation shall maintain appropriate accounting records.

Â Â Â Â Â  (3) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each.

Â Â Â Â Â  (4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

Â Â Â Â Â  (5) A corporation shall keep a copy of the following records at its principal office or registered office:

Â Â Â Â Â  (a) Its articles or restated articles of incorporation and all amendments to them currently in effect;

Â Â Â Â Â  (b) Its bylaws or restated bylaws and all amendments to them currently in effect;

Â Â Â Â Â  (c) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding;

Â Â Â Â Â  (d) The minutes of all shareholdersÂ meetings and records of all action taken by shareholders without a meeting, for the past three years;

Â Â Â Â Â  (e) All written communications to shareholders generally within the past three years;

Â Â Â Â Â  (f) A list of the names and business addresses of its current directors and officers; and

Â Â Â Â Â  (g) Its most recent annual report delivered to the Secretary of State under ORS 60.787. [1987 c.52 Â§169]

Â Â Â Â Â  60.774 Inspection of records by shareholders. (1) Subject to ORS 60.777 (3), a shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporationÂs principal office, any of the records of the corporation described in ORS 60.771 (5) if the shareholder gives the corporation written notice of the shareholderÂs demand at least five business days before the date on which the shareholder wishes to inspect and copy.

Â Â Â Â Â  (2) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (3) of this section and gives the corporation written notice of the shareholderÂs demand at least five business days before the date on which the shareholder wishes to inspect and copy:

Â Â Â Â Â  (a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (1) of this section;

Â Â Â Â Â  (b) Accounting records of the corporation, including tax returns; and

Â Â Â Â Â  (c) The record of shareholders.

Â Â Â Â Â  (3) A shareholder may inspect and copy the records identified in subsection (2) of this section only if:

Â Â Â Â Â  (a) The shareholderÂs demand is made in good faith and for a proper purpose;

Â Â Â Â Â  (b) The shareholder described with reasonable particularity the shareholderÂs purpose and the records the shareholder desires to inspect; and

Â Â Â Â Â  (c) The records are directly connected with the shareholderÂs purpose.

Â Â Â Â Â  (4) The right of inspection granted by this section may not be abolished or limited by a corporationÂs articles of incorporation or bylaws.

Â Â Â Â Â  (5) This section does not affect:

Â Â Â Â Â  (a) The right of a shareholder to inspect records under ORS 60.224 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

Â Â Â Â Â  (b) The power of a court, independent of this chapter, to compel the production of corporate records for examination.

Â Â Â Â Â  (6) For purposes of this section, ÂshareholderÂ includes a beneficial owner whose shares are held in a voting trust or by a nominee on behalf of the beneficial owner. [1987 c.52 Â§170; 1989 c.1040 Â§34; 1993 c.403 Â§10]

Â Â Â Â Â  60.777 Scope of inspection right. (1) A shareholderÂs agent or attorney has the same inspection and copying rights as the shareholder.

Â Â Â Â Â  (2) The right to copy records under ORS 60.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The corporation may comply with a shareholderÂs demand to inspect the record of shareholders under ORS 60.774 (2)(c) by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholderÂs demand. [1987 c.52 Â§171]

Â Â Â Â Â  60.781 Court-ordered inspection. (1) If a corporation does not allow a shareholder who complies with ORS 60.774 (1) to inspect and copy any records required by that subsection to be available for inspection, the circuit court of the county where the corporationÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, may summarily order inspection and copying of the records demanded at the corporationÂs expense upon application of the shareholder.

Â Â Â Â Â  (2) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with ORS 60.774 (2) and (3) may apply to the circuit court in the county where the corporationÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholderÂs costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The shareholderÂs request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearing on preliminary injunctions under ORCP 79 B(3). [1987 c.52 Â§172]

(Reports)

Â Â Â Â Â  60.784 Reports to shareholders of indemnification. If a corporation indemnifies or advances expenses to a director under ORS 60.391, 60.394, 60.397 or 60.401 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholdersÂ meeting. [1987 c.52 Â§173]

Â Â Â Â Â  60.787 Annual report. (1) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall by its anniversary deliver to the office for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the corporation and the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) The street address of its registered office and the name of its registered agent at that office in this state;

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) The names and addresses of the president and secretary of the corporation;

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the corporation; and

Â Â Â Â Â  (f) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the corporation.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office. The failure of the corporation to receive the annual report form from the Secretary of State shall not relieve the corporation of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting domestic or foreign corporation in writing and return the report to it for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign corporation may deliver to the office for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the corporation as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1987 c.52 Â§174; 1987 c.843 Â§14; 2007 c.186 Â§3]

REGULATION OF CORPORATE ACQUISITIONS

Â Â Â Â Â  60.801 Definitions for ORS 60.801 to 60.816. As used in ORS 60.801 to 60.816:

Â Â Â Â Â  (1) ÂAcquiring groupÂ means two or more persons who agree to act together or enter into any arrangement or understanding for the purpose of voting or acquiring voting shares of an issuing public corporation, but does not include two or more persons whose sole agreement relates to the granting of an immediately revocable proxy.

Â Â Â Â Â  (2) ÂAcquiring personÂ means a person who acquires or proposes to acquire ownership of, or the power to direct the voting of, voting shares of an issuing public corporation and includes all affiliates of such person.

Â Â Â Â Â  (3)(a) ÂAffiliateÂ means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, another person. As used in this subsection, Âcontrol,Â including the terms Âcontrolled byÂ and Âunder common control with,Â means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person who is the owner of 10 percent or more of a corporationÂs outstanding voting shares shall be presumed to have control of the corporation in the absence of proof by a preponderance of the evidence to the contrary.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply where a person holds voting shares in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

Â Â Â Â Â  (4)(a) ÂControl share acquisitionÂ means the acquisition, directly or indirectly, by any acquiring person, including a member of an acquiring group, of ownership of, or the power to direct the voting of, voting shares of an issuing public corporation in a transaction that causes the total voting power of the acquiring person or any acquiring group of which the acquiring person is a member in the election of directors of the issuing public corporation to exceed one-fifth, one-third or one-half of the total voting power of all the voting shares.

Â Â Â Â Â  (b) For purposes of this subsection, voting shares of an issuing public corporation acquired within 90 days of a control share acquisition by the acquiring person or members of the acquiring group making the control share acquisition shall be considered to have been acquired in the same control share acquisition.

Â Â Â Â Â  (c) For purposes of this subsection, a person who acquires voting shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing ORS 60.801 to 60.816 has ownership and voting power only of voting shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.

Â Â Â Â Â  (d) For purposes of this subsection, if two or more persons enter into a binding agreement that is not immediately revocable with respect to the voting of their voting shares, in addition to those persons thereby becoming an acquiring group:

Â Â Â Â Â  (A) Any single person who thereby obtains the right to determine how any other parties to the agreement must vote their shares shall be deemed to have acquired the power to direct the voting of the voting shares held by such other parties to the agreement; and

Â Â Â Â Â  (B) Any group of persons who thereby obtain the right to determine how any parties to the agreement must vote their shares shall collectively be deemed to be a separate acquiring person who has acquired the power to direct the voting of all voting shares held by such parties to the agreement. The group of persons shall include all parties to the agreement if all parties share in the decision or if the agreement specifies how the shares must be voted.

Â Â Â Â Â  (e) The acquisition of any voting shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

Â Â Â Â Â  (A) At a time when the corporation was not subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (B) Pursuant to a contract entered into at a time when the corporation was not subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (C) Pursuant to the laws of descent and distribution.

Â Â Â Â Â  (D) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing ORS 60.801 to 60.816.

Â Â Â Â Â  (E) In a transaction in which voting shares are acquired from the issuing public corporation.

Â Â Â Â Â  (F) Pursuant to a merger or plan of share exchange effected in compliance with ORS 60.470 to 60.501, if the issuing public corporation is a party to the agreement of merger or plan of share exchange.

Â Â Â Â Â  (G) Pursuant to a transfer of voting shares between or among affiliates or immediate family members unless the voting shares are control shares that have not had their voting rights restored under ORS 60.807.

Â Â Â Â Â  (H) In a transaction in which voting power is acquired solely by receipt of an immediately revocable proxy or by any other agreement or understanding that is not binding on the person transferring such voting power.

Â Â Â Â Â  (5)(a) ÂControl sharesÂ means voting shares of an issuing public corporation that are acquired in a control share acquisition. ÂControl sharesÂ does not include voting shares acquired in a control share acquisition that are subsequently transferred, or whose voting power is subsequently transferred, other than a transfer of voting power by termination of a binding voting agreement, to a person that is not an affiliate of the transferor or a member of an acquiring group of which the transferor is a member in a transaction that is not a control share acquisition. ÂControl sharesÂ also does not include voting shares acquired in a control share acquisition whose voting power is subsequently transferred pursuant to the termination of a binding voting agreement if, assuming the parties to the agreement had never entered into the agreement but had been members of an acquiring group during the term of the agreement, the voting shares would not have been control shares.

Â Â Â Â Â  (b) If an acquiring person or any member of an acquiring group transfers control shares in a transaction that causes the control shares to cease to be control shares without reducing the total voting power of the acquiring person or acquiring group to less than one-fifth of the total voting power of all the voting shares, and within 90 days before or after such transfer the transferor or any member of an acquiring group of which the transferor is a member acquires ownership of, or the power to direct the voting of, any voting shares, all such voting shares up to the number of voting shares having total voting power equal to the total voting power of the control shares transferred shall be considered control shares.

Â Â Â Â Â  (6) ÂImmediate family memberÂ means any grandparent, parent, brother, sister, child, grandchild or spouse of a person, or any other relative of the person or the personÂs spouse who has the same home as the person.

Â Â Â Â Â  (7)(a) ÂInterested sharesÂ means voting shares of an issuing public corporation that any of the following persons have sole or shared power to vote, or direct the voting of, either directly or by proxy or voting agreement, at a meeting at which the voting rights of control shares are to be considered:

Â Â Â Â Â  (A) The acquiring person or a member of the acquiring group whose voting rights are under consideration.

Â Â Â Â Â  (B) Any officer of the issuing public corporation.

Â Â Â Â Â  (C) Any employee of the issuing public corporation who is also a director of the corporation.

Â Â Â Â Â  (b) For purposes of this subsection, a person shall not be deemed to have the power to vote, or direct the voting of, voting shares if the personÂs power with respect to the shares arises solely from holding an immediately revocable proxy, unless the proxy is solicited in connection with an offer to purchase or solicitation of offers to sell voting shares which requires the granting of a proxy as a condition to the acceptance of a tender of voting shares from any shareholder.

Â Â Â Â Â  (8)(a) ÂIssuing public corporationÂ means a corporation incorporated or existing pursuant to the provisions of this chapter that has:

Â Â Â Â Â  (A) One hundred or more record or beneficial shareholders;

Â Â Â Â Â  (B) Its principal place of business, its principal office or assets with a fair market value of not less than $1 million within this state; and

Â Â Â Â Â  (C) Either:

Â Â Â Â Â  (i) More than 10 percent of its record shareholders resident in this state;

Â Â Â Â Â  (ii) More than 10 percent of its shares owned beneficially or of record by residents of this state; or

Â Â Â Â Â  (iii) At least 10,000 of its record or beneficial shareholders resident in this state.

Â Â Â Â Â  (b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

Â Â Â Â Â  (c) Shares held by banks, except as trustee or guardian, brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in paragraph (a)(C) of this subsection.

Â Â Â Â Â  (9) ÂPersonÂ means any individual, corporation, partnership, unincorporated association or other entity.

Â Â Â Â Â  (10) ÂTotal voting powerÂ of any person or any shares means the voting power such person or shares would have except for ORS 60.801 to 60.816.

Â Â Â Â Â  (11) ÂVoting sharesÂ means shares that have, or would have except for this Act, voting power in any vote for the election of directors and that belong to a class or series that, together with all other classes or series that vote with such class or series as a group with respect to the election of directors, elects at least a majority of the directors. [1989 c.4 Â§1; 1989 c.1040 Â§37; 1991 c.7 Â§1; 2003 c.80 Â§17a]

Â Â Â Â Â  Note: 60.801 to 60.816 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 60 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  60.804 Applicability of ORS 60.801 to 60.816. (1) An issuing public corporation shall be subject to ORS 60.801 to 60.816 unless the corporationÂs articles of incorporation or bylaws provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares. After a corporationÂs articles of incorporation or bylaws are amended to provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares, any voting shares that were control shares prior to the amendment shall cease to be considered control shares.

Â Â Â Â Â  (2) An issuing public corporation whose articles of incorporation or bylaws provide that it is not subject to ORS 60.801 to 60.816 may, at any time, amend its articles of incorporation or bylaws in accordance with ORS 60.431 to 60.467 to remove the provision and become subject to ORS 60.801 to 60.816.

Â Â Â Â Â  (3) Any amendment to the articles of incorporation or bylaws of an issuing public corporation relating to whether or not the corporation is subject to ORS 60.801 to 60.816 that is adopted or approved by the shareholders must be adopted or approved by holders of voting shares with at least a majority of the votes entitled to be cast by holders of voting shares in addition to any other vote that may be required by statute or the articles of incorporation.

Â Â Â Â Â  (4) Upon request by any person, a corporation shall inform the person whether or not the corporationÂs articles of incorporation or bylaws provide that ORS 60.801 to 60.816 do not apply to acquisitions of its voting shares. [1989 c.4 Â§2; 1991 c.7 Â§2]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.807 Voting rights of control shares. (1) Control shares acquired in a control share acquisition have no voting rights other than those provided for in subsection (2)(a) of this section, unless the restoration of the voting rights associated with the shares before the control share acquisition is approved by the shareholders of the issuing public corporation.

Â Â Â Â Â  (2) To be approved under this section, the restoration of voting rights for control shares must be approved by:

Â Â Â Â Â  (a) The holders of the voting shares, including all interested shares, by a majority of all the votes entitled to be cast by holders of voting shares; and

Â Â Â Â Â  (b) The holders of the voting shares, excluding all interested shares, by a majority of all the votes, other than votes of interested shares, entitled to be cast by holders of voting shares. [1989 c.4 Â§3]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.810 Acquiring person statement; shareholder meeting. (1) Any acquiring person who proposes to make or has made a control share acquisition may at the personÂs election deliver an acquiring person statement to the issuing public corporation at the issuing public corporationÂs principal office. The acquiring person statement shall set forth all of the following:

Â Â Â Â Â  (a) The identity of the acquiring person and each other member of any acquiring group of which the person is a member.

Â Â Â Â Â  (b) A statement that the acquiring person statement is given pursuant to ORS 60.801 to 60.816.

Â Â Â Â Â  (c) The number of voting shares of the issuing public corporation owned, directly or indirectly, by the acquiring person and each member of the acquiring group, and the acquisition dates and acquisition prices of all such shares acquired in a control share acquisition and within 90 days prior to the date of delivery of the acquiring person statement.

Â Â Â Â Â  (d) The number of additional voting shares of which the acquiring person and each member of the acquiring group has the power to direct the voting other than solely through the holding of an immediately revocable proxy, the identities of the owners of the voting shares and a description of the transaction or transactions in which the voting power was acquired.

Â Â Â Â Â  (e) If the control share acquisition has not taken place, a description in reasonable detail of the terms of the proposed control share acquisition, including the number of voting shares being sought, the price or range of prices to be paid for the voting shares being sought, the source of financing for the acquisition, whether or not the acquisition will be made by means of a tender offer and, if so, whether the tender offer will be for all outstanding voting shares.

Â Â Â Â Â  (f) Any plans of the acquiring person for a merger or other fundamental corporate change involving the issuing public corporation.

Â Â Â Â Â  (2) If the acquiring person requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporationÂs expenses of a special meeting, the directors of the issuing public corporation shall, within 10 days after receipt by the corporation of the acquiring person statement, call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the voting shares acquired or to be acquired in the control share acquisition. Unless otherwise specified by the board of directors, no other business shall be conducted at a special meeting of shareholders called under this section.

Â Â Â Â Â  (3) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held no sooner than 30 days and no later than 50 days after receipt by the issuing public corporation of the request.

Â Â Â Â Â  (4) If no request is made, the voting rights to be accorded the voting shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders that is held more than 60 days after the date of the control share acquisition.

Â Â Â Â Â  (5) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not the shareholders are entitled to vote at the meeting. The board of directors shall fix the record date.

Â Â Â Â Â  (6) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by all of the following:

Â Â Â Â Â  (a) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to ORS 60.801 to 60.816.

Â Â Â Â Â  (b) A statement authorized by the board of directors of the corporation of the position or recommendation of the board, or that the board is taking no position or making no recommendation, with respect to the proposed control share acquisition.

Â Â Â Â Â  (c) A description of the dissentersÂ rights that may result from the vote of shareholders.

Â Â Â Â Â  (7) To the extent the acquiring person makes any representations in the acquiring person statement or any other communication to the shareholders of the issuing public corporation relating to transactions or other actions to be effected after the shareholder vote on voting rights for control shares acquired by the acquiring person, any approval of voting rights shall be conditioned upon the completion of those transactions or actions as represented and shall be void if the transactions or actions are not effected as represented.

Â Â Â Â Â  (8) An acquiring person whose voting rights for control shares are denied by the shareholders may request another special meeting of shareholders in accordance with this section to consider those voting rights no sooner than six months after the meeting at which voting rights were denied. [1989 c.4 Â§4; 1991 c.7 Â§3]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.813 DissentersÂ rights. Unless otherwise provided in a corporationÂs articles of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded voting rights and the acquiring person or acquiring group owns, or has the power to direct the voting of, other than solely through the holding of immediately revocable proxies, voting shares with a majority or more of the total voting power of all voting shares, any holder of voting shares of the issuing public corporation who does not vote in favor of the restoration of voting rights shall be entitled to dissent from such restoration and obtain the fair value of the holderÂs shares. ORS 60.551 and 60.557 to 60.594 shall apply to dissentersÂ rights created under this section, except that for purposes of this section, fair value may not be a value less than the highest price paid per share by the acquiring person or acquiring group in the control share acquisition. ORS 60.554 shall not apply to dissentersÂ rights created under this section. [1989 c.4 Â§5]

Â Â Â Â Â  Note: See note under 60.801.

Â Â Â Â Â  60.816 Short title. ORS 60.801 to 60.813 shall be known and may be cited as the ÂOregon Control Share Act.Â [1989 c.4 Â§6]

Â Â Â Â Â  Note: See note under 60.801.

BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS

Â Â Â Â Â  60.825 Definitions for ORS 60.825 to 60.845. As used in ORS 60.825 to 60.845:

Â Â Â Â Â  (1) ÂAffiliateÂ means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, another person.

Â Â Â Â Â  (2) ÂAssociate,Â when used to indicate a relationship with any person, means:

Â Â Â Â Â  (a) Any corporation or organization of which the person is a director, officer or partner or is, directly or indirectly, the owner of 20 percent or more of any class of voting stock;

Â Â Â Â Â  (b) Any trust or other estate in which the person has at least a 20 percent beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and

Â Â Â Â Â  (c) Any relative or spouse of the person, or any relative of a spouse, who has the same residence as the person.

Â Â Â Â Â  (3) ÂBusiness combination,Â when used in reference to any corporation and any interested shareholder of the corporation, means:

Â Â Â Â Â  (a) Any merger or plan of exchange of the corporation or any direct or indirect majority-owned subsidiary of the corporation with:

Â Â Â Â Â  (A) The interested shareholder; or

Â Â Â Â Â  (B) Any other corporation if the merger or plan of exchange is caused by the interested shareholder and as a result of the merger or plan of exchange, ORS 60.835 is not applicable to the surviving corporation;

Â Â Â Â Â  (b) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, except proportionately as a shareholder of the corporation, to or with the interested shareholder, whether as part of a dissolution or otherwise, of assets of the corporation or of any direct or indirect majority-owned subsidiary of the corporation where the assets have an aggregate market value equal to 10 percent or more of either the aggregate market value of all the assets of the corporation determined on a consolidated basis or the aggregate market value of all the outstanding stock of the corporation;

Â Â Â Â Â  (c) Any transaction which results in the issuance or transfer by the corporation or by any direct or indirect majority-owned subsidiary of the corporation of any shares of the corporation or of any such subsidiary to the interested shareholder, except:

Â Â Â Â Â  (A) Pursuant to the exercise, exchange or conversion of securities exercisable for, exchangeable for or convertible into shares of the corporation or any subsidiary where the securities were outstanding prior to the time that the interested shareholder became an interested shareholder or were distributed pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder;

Â Â Â Â Â  (B) Pursuant to a dividend or distribution paid or made pro rata to all holders of a class or series of shares of the corporation or any subsidiary subsequent to the time the interested shareholder became an interested shareholder, provided that there is no increase in the interested shareholderÂs proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation; or

Â Â Â Â Â  (C) Pursuant to an exchange offer by the corporation to purchase shares made on the same terms to all holders of the shares, provided that there is no increase in the interested shareholderÂs proportionate share of any class or series of shares of the corporation or of the voting stock of the corporation;

Â Â Â Â Â  (d) Any transaction involving the corporation or any direct or indirect majority-owned subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of any class or series of shares, or securities convertible into the shares of any class or series, of the corporation or of any such subsidiary which is owned by the interested shareholder, except as a result of immaterial changes due to fractional share adjustments or as a result of any purchase or redemption of any shares not caused, directly or indirectly, by the interested shareholder; or

Â Â Â Â Â  (e) Any receipt by the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of such corporation, of any loans, advances, guarantees, pledges or other financial benefits, other than those expressly permitted in paragraphs (a) to (d) of this subsection, provided by or through the corporation or any direct or indirect majority-owned subsidiary.

Â Â Â Â Â  (4)(a) ÂControl,Â including the terms Âcontrolling,Â Âcontrolled byÂ and Âunder common control with,Â means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, by contract or otherwise. A person who is the owner of 10 percent or more of a corporationÂs outstanding voting stock shall be presumed to have control of the corporation, in the absence of proof by a preponderance of the evidence to the contrary.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a presumption of control shall not apply when a person holds voting stock, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee, custodian or trustee for one or more owners who do not individually or as a group have control of the corporation.

Â Â Â Â Â  (5)(a) ÂInterested shareholderÂ means:

Â Â Â Â Â  (A) Any person, other than the corporation and any direct or indirect majority-owned subsidiary of the corporation, that:

Â Â Â Â Â  (i) Is the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation; or

Â Â Â Â Â  (ii) Is an affiliate or associate of the corporation and was the owner of shares representing 15 percent or more of the outstanding voting stock of the corporation at any time within the three-year period immediately prior to the date on which it is sought to be determined whether the person is an interested shareholder; and

Â Â Â Â Â  (B) The affiliates and associates of a person described in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the term Âinterested shareholderÂ shall not include:

Â Â Â Â Â  (A) Any person who:

Â Â Â Â Â  (i) Owned shares in excess of the 15 percent limitation described in paragraph (a) of this subsection as of April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

Â Â Â Â Â  (ii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to a tender offer commenced prior to April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation;

Â Â Â Â Â  (iii) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection pursuant to an exchange offer announced prior to April 4, 1991, and commenced within 90 days after April 4, 1991, and who continued to own shares in excess of the 15 percent limitation or would have but for action by the corporation; or

Â Â Â Â Â  (iv) Acquired shares in excess of the 15 percent limitation described in paragraph (a) of this subsection from a person described in sub-subparagraphs (i) to (iii) of this subparagraph by gift, inheritance or in a transaction in which no consideration was exchanged; or

Â Â Â Â Â  (B) Any person whose ownership of shares in excess of the 15 percent limitation described in paragraph (a) of this subsection is the result of action taken solely by the corporation provided that the person shall be an interested shareholder if the person later acquires additional voting stock of the corporation, except as a result of further corporate action not caused, directly or indirectly, by the person.

Â Â Â Â Â  (c) For the purpose of determining whether a person is an interested shareholder, the voting shares of the corporation considered to be outstanding shall include shares considered to be owned by the person through application of ORS 60.830 (1).

Â Â Â Â Â  (6) ÂPersonÂ means any individual, corporation, partnership, unincorporated association or other entity.

Â Â Â Â Â  (7) ÂVoting stockÂ means shares of any class or series that, together with all other classes or series that vote with the class or series as a group with respect to the election of directors, elects at least a majority of the directors. [1991 c.40 Â§2]

Â Â Â Â Â  60.830 Ownership of shares. (1) For purposes of ORS 60.825 to 60.845, a person shall be considered to be the ÂownerÂ of and to ÂownÂ any shares:

Â Â Â Â Â  (a) Which the person or any of the personÂs affiliates or associates, directly or indirectly, have the power to vote or dispose of, including voting or dispositive power pursuant to any agreement, arrangement or understanding, whether or not in writing;

Â Â Â Â Â  (b) Over which the person or any of the personÂs affiliates or associates, directly or indirectly, have the right to acquire voting or dispositive power, whether the right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; or

Â Â Â Â Â  (c) Which are owned, directly or indirectly, by any other person, or any affiliate or associate of the person, with which the person, or any affiliates or associates of the person, have any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting or disposing of any securities of the corporation.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a person shall not be considered to be the ÂownerÂ of or to ÂownÂ any shares:

Â Â Â Â Â  (a) If an agreement, arrangement or understanding to vote shares arises solely from a revocable proxy or consent given to the person in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable rules and regulations of the Securities Exchange Act of 1934;

Â Â Â Â Â  (b) Tendered pursuant to a tender or exchange offer made by or on behalf of the person or any of the personÂs affiliates or associates until any tendered shares are accepted for purchase or exchange; or

Â Â Â Â Â  (c) Acquired by a person engaged in business as an underwriter of securities through the personÂs participation in good faith in a firm commitment underwriting until the expiration of 40 days after the date of the acquisition of the shares. [1991 c.40 Â§3]

Â Â Â Â Â  60.835 Prohibited business combinations. Notwithstanding any other provision of this chapter, a corporation shall not engage in any business combination with any interested shareholder for a period of three years following the date that the shareholder became an interested shareholder, unless:

Â Â Â Â Â  (1) Prior to that date the board of directors of the corporation approved either the business combination or the transaction which resulted in the shareholder becoming an interested shareholder;

Â Â Â Â Â  (2) Upon consummation of the transaction which resulted in the shareholder becoming an interested shareholder, the interested shareholder owned at least 85 percent of the voting stock of the corporation outstanding at the time the transaction commenced, excluding for purposes of determining the number of shares outstanding those shares owned by:

Â Â Â Â Â  (a) Persons who are directors and also officers; and

Â Â Â Â Â  (b) Employee share plans in which employee participants do not have the right to determine confidentially whether shares held subject to the plan will be tendered in a tender or exchange offer; or

Â Â Â Â Â  (3) On or subsequent to the date, the business combination is approved by the board of directors and authorized at an annual or special meeting of shareholders, and not by written consent, by the affirmative vote of at least 66-2/3 percent of the outstanding voting stock which is not owned by the interested shareholder. [1991 c.40 Â§4; 1991 c.883 Â§18; 1991 c.927 Â§5]

Â Â Â Â Â  60.840 Exceptions to ORS 60.835. (1) ORS 60.835 shall not apply if:

Â Â Â Â Â  (a) The corporationÂs original articles of incorporation contain a provision expressly electing not to be governed by ORS 60.825 to 60.845;

Â Â Â Â Â  (b) The corporation, by action of its board of directors, adopts an amendment to its bylaws within 90 days after April 4, 1991, expressly electing not to be governed by ORS 60.825 to 60.845. The amendment shall not be further amended by the board of directors;

Â Â Â Â Â  (c) The corporation, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by ORS 60.825 to 60.845, provided that, in addition to any other vote required by law, the amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of a majority of the shares entitled to vote. An amendment adopted pursuant to this paragraph shall not be effective until 12 months after the adoption of the amendment and shall not apply to any business combination between the corporation and any person who became an interested shareholder of the corporation on or prior to the adoption of the amendment. A bylaw amendment adopted pursuant to this paragraph shall not be further amended by the board of directors;

Â Â Â Â Â  (d) The corporation does not have a class of voting stock that is:

Â Â Â Â Â  (A) Listed on a national securities exchange;

Â Â Â Â Â  (B) Authorized for quotation on an interdealer quotation system of a registered national securities association; or

Â Â Â Â Â  (C) Held of record by more than 2,000 shareholders; or

Â Â Â Â Â  (e) A shareholder becomes an interested shareholder inadvertently and:

Â Â Â Â Â  (A) As soon as practicable divests sufficient shares so that the shareholder ceases to be an interested shareholder; and

Â Â Â Â Â  (B) Would not, at any time within the three-year period immediately prior to a business combination between the corporation and the shareholder, have been an interested shareholder, but for the inadvertent acquisition.

Â Â Â Â Â  (2) Subsection (1)(d) of this section does not apply if anything described in subsection (1)(d) of this section results from action taken, directly or indirectly, by an interested shareholder or from a transaction in which a person becomes an interested shareholder.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a corporation may elect by a provision of its original articles of incorporation or any amendment thereto to be governed by ORS 60.825 to 60.845, except that any amendment to the articles of incorporation shall not apply to restrict a business combination between the corporation and an interested shareholder of the corporation if the interested shareholder became an interested shareholder prior to April 4, 1991. [1991 c.40 Â§5]

Â Â Â Â Â  60.845 Greater vote of shareholders prohibited. No provision of any articles of incorporation or bylaws shall require a greater vote of shareholders than that specified in ORS 60.825 to 60.845 for any vote of shareholders required by ORS 60.825 to 60.845. [1991 c.40 Â§6]

MISCELLANEOUS

Â Â Â Â Â  60.951 Short title. This chapter shall be known and may be cited as the ÂOregon Business Corporation Act.Â [1987 c.52 Â§1]

Â Â Â Â Â  60.952 Court proceeding by shareholder in close corporation; conditions; court-ordered remedies; share purchase; expenses. (1) In a proceeding by a shareholder in a corporation that does not have shares that are listed on a national securities exchange or that are regularly traded in a market maintained by one or more members of a national or affiliated securities association, the circuit court may order one or more of the remedies listed in subsection (2) of this section if it is established that:

Â Â Â Â Â  (a) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

Â Â Â Â Â  (b) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (c) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

Â Â Â Â Â  (d) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (2) The remedies that the court may order in a proceeding under subsection (1) of this section include but are not limited to the following:

Â Â Â Â Â  (a) The performance, prohibition, alteration or setting aside of any action of the corporation or of its shareholders, directors or officers or any other party to the proceeding;

Â Â Â Â Â  (b) The cancellation or alteration of any provision in the corporationÂs articles of incorporation or bylaws;

Â Â Â Â Â  (c) The removal from office of any director or officer;

Â Â Â Â Â  (d) The appointment of any individual as a director or officer;

Â Â Â Â Â  (e) An accounting with respect to any matter in dispute;

Â Â Â Â Â  (f) The appointment of a custodian to manage the business and affairs of the corporation, to serve for the term and under the conditions prescribed by the court;

Â Â Â Â Â  (g) The appointment of a provisional director to serve for the term and under the conditions prescribed by the court;

Â Â Â Â Â  (h) The submission of the dispute to mediation or another form of nonbinding alternative dispute resolution;

Â Â Â Â Â  (i) The issuance of distributions;

Â Â Â Â Â  (j) The award of damages to any aggrieved party;

Â Â Â Â Â  (k) The purchase by the corporation or one or more shareholders of all of the shares of one or more other shareholders for their fair value and on the terms determined under subsection (5) of this section;

Â Â Â Â Â  (L) The retention of jurisdiction of the case by the court for the protection of the shareholder who filed the proceeding; or

Â Â Â Â Â  (m) The dissolution of the corporation if the court determines that no remedy specified in paragraphs (a) to (L) of this subsection or other alternative remedy is sufficient to resolve the matters in dispute. In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve the corporation solely because it has accumulated earnings or current operating profits.

Â Â Â Â Â  (3) The remedies set forth in subsection (2) of this section shall not be exclusive of other legal and equitable remedies that the court may impose. Except as provided in this subsection, the shareholders of a corporation may, pursuant to an agreement described in ORS 60.265, agree to limit or eliminate any of the remedies set forth in subsection (2) of this section. The remedies set forth in subsection (2)(e), (j) and (m) of this section may not be eliminated.

Â Â Â Â Â  (4) In determining the appropriate remedies to order under subsection (2) of this section, the court may take into consideration the reasonable expectations of the corporationÂs shareholders as they existed at the time the corporation was formed and developed during the course of the shareholdersÂ relationship with the corporation and with each other. The court shall endeavor to minimize the harm to the business of the corporation.

Â Â Â Â Â  (5)(a) If the court orders a share purchase, the court shall:

Â Â Â Â Â  (A) Determine the fair value of the shares, with or without the assistance of appraisers, taking into account any impact on the value of the shares resulting from the actions giving rise to a proceeding under subsection (1) of this section;

Â Â Â Â Â  (B) Consider any financial or legal constraints on the ability of the corporation or the purchasing shareholder to purchase the shares;

Â Â Â Â Â  (C) Specify the terms of the purchase, including, if appropriate, terms for installment payments, interest at the rate and from the date determined by the court to be equitable, subordination of the purchase obligation to the rights of the corporationÂs other creditors, security for a deferred purchase price and a covenant not to compete or other restriction on the seller;

Â Â Â Â Â  (D) Require the seller to deliver all of the sellerÂs shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price; and

Â Â Â Â Â  (E) Retain jurisdiction to enforce the purchase order by, among other remedies, ordering the corporation to be dissolved if the purchase is not completed in accordance with the terms of the purchase order.

Â Â Â Â Â  (b) The share purchase ordered under this subsection shall be consummated within 20 days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to dissolve and articles of dissolution are properly filed with the Secretary of State within 50 days after filing the notice with the court.

Â Â Â Â Â  (c) After the purchase order is entered and before the purchase price is fully paid, any party may petition the court to modify the terms of the purchase, and the court may do so if the court finds that the modifications are equitable.

Â Â Â Â Â  (d) Unless the purchase order is modified by the court, the selling shareholder shall have no further rights as a shareholder from the date the seller delivers all of the shareholderÂs shares to the purchaser or such other date specified by the court.

Â Â Â Â Â  (e) If the court orders shares to be purchased by one or more other shareholders, in allocating the shares to be purchased by the other shareholders, unless equity requires otherwise, the court shall attempt to preserve the existing distribution of voting rights and other designations, preferences, qualifications, limitations, restrictions and special or relative rights among the holders of the class or classes of shares and may direct that holders of a specific class or classes not participate in the purchase.

Â Â Â Â Â  (6) At any time within 90 days after the filing of a proceeding under subsection (1) of this section, or at such time determined by the court to be equitable, the corporation or one or more shareholders may elect to purchase all of the shares owned by the shareholder who filed the proceeding for their fair value. An election to purchase under this subsection shall state in writing the amount that the electing party will pay for the shares. The following apply:

Â Â Â Â Â  (a) The election to purchase shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

Â Â Â Â Â  (b) If the election to purchase is filed by one or more shareholders, the corporation shall, within 10 days thereafter, give written notice to all shareholders. The notice shall state the name of the shareholder who filed the proceeding under subsection (1) of this section and the number of shares owned by that shareholder, the name of each electing shareholder and the number of shares owned by that electing shareholder and the amount that each electing shareholder will pay for the shares. The notice also must advise the recipients of their right to join in the election to purchase shares. Shareholders who wish to participate must file notice of their intention to join in the election to purchase not later than 30 days after the date of the notice to them or at such time as the court in its discretion may allow. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding under subsection (1) of this section and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless the shareholders otherwise agree or the court otherwise directs.

Â Â Â Â Â  (c) The court in its discretion may allow the corporation and shareholders to file an election to purchase the shares of the shareholder who filed the proceeding under subsection (1) of this section at a price higher than the amount previously offered. If the court does so, it shall allow other shareholders an opportunity to join in the election to purchase at the higher price in accordance with their proportionate ownership interest.

Â Â Â Â Â  (d) After an election to purchase has been filed by the corporation or one or more shareholders, the proceeding filed under subsection (1) of this section may not be discontinued or settled, nor may the shareholder who filed the proceeding sell or otherwise dispose of the shareholderÂs shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit the discontinuance, settlement, sale or other disposition. In considering whether equity exists to approve any settlement, the court may take into consideration the reasonable expectations of the shareholders as referred to in subsection (4) of this section, including any existing agreement among the shareholders.

Â Â Â Â Â  (e) If, within 30 days of the filing of the latest election to purchase allowed by the court, the parties reach agreement as to the fair value and terms of purchase of the shares of the shareholder who filed the proceeding under subsection (1) of this section, the court shall enter an order directing the purchase of shares upon the terms and conditions agreed to by the parties.

Â Â Â Â Â  (f) If the parties are unable to reach an agreement as described in paragraph (e) of this subsection, the court, upon application of any party, shall stay the proceeding under subsection (1) of this section and shall, under subsection (5) of this section, determine the fair value and terms of purchase of the shares of the shareholder who filed the proceeding as of the day before the date on which the proceeding was filed or as of such other date as the court deems appropriate under the circumstances.

Â Â Â Â Â  (7) In any proceeding under subsection (1) of this section, the court shall allow reasonable compensation to the custodian, provisional director, appraiser or other such person appointed by the court for services rendered and reimbursement or direct payment of reasonable costs and expenses. Amounts described in this subsection shall be paid by the corporation. [2001 c.315 Â§60]

Â Â Â Â Â  60.954 Reservation of power to amend or repeal. All or part of this chapter may be amended or repealed at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment or repeal. [1987 c.52 Â§2]

Â Â Â Â Â  60.957 Application to existing domestic corporation. This chapter applies to all domestic corporations in existence on June 15, 1987, that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved. [1987 c.52 Â§176]

Â Â Â Â Â  60.961 Application to qualified foreign corporations. A foreign corporation authorized to transact business in this state on June 15, 1987, is subject to this chapter but is not required to apply for new authority to transact business under this chapter. [1987 c.52 Â§177]

Â Â Â Â Â  60.964 Saving provisions. (1) Except as provided in subsections (2), (3) and (4) of this section, the repeal of a statute by this chapter does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under it before its repeal;

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

Â Â Â Â Â  (2) The provisions of ORS 60.387 to 60.411 shall apply to all indemnification made by a corporation after June 15, 1987 and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after June 15, 1987, including all indemnification made and other actions taken after June 15, 1987, with respect to claims that arose or matters that occurred prior to June 15, 1987, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to June 15, 1987.

Â Â Â Â Â  (3) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

Â Â Â Â Â  (4) This chapter shall apply to any amendment to a corporationÂs articles of incorporation filed after June 15, 1987, even if shareholder approval of such amendment occurred prior to the effective date. [1987 c.52 Â§178]

Â Â Â Â Â  60.967 Corporations incorporated under special acts. The shareholders of any private incorporation incorporated by any special Act of the Legislative Assembly before December 31, 1953, may incorporate themselves under this chapter at any time after June 15, 1987, while the corporation exists for the purpose of carrying on the enterprise, business, pursuit or occupation for which they were specially incorporated. The filing of the articles of incorporation shall be deemed a surrender of the special incorporation, but not of any vested right thereunder, and thereafter the corporation shall have the powers and privileges, and be subject to the liabilities and limitations provided by this chapter and not otherwise. [1987 c.52 Â§179; 1989 c.1040 Â§35]

Â Â Â Â Â  60.971 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1987 c.52 Â§180]

PENALTY

Â Â Â Â Â  60.990 [(Enacted in 1903) repealed by 1953 c.549 Â§138; 60.990 (enacted by 1987 c.52 Â§175) renumbered 60.992 in 1993]

Â Â Â Â Â  60.992 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the office for filing.

Â Â Â Â Â  (2) Falsely signing a document for filing is a Class B misdemeanor. [Formerly 60.990]

_______________



Chapter 61

Chapter 61 - (Former Provisions)

Nonprofit Corporations

NONPROFIT CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

61.005 [1959 c.580 §1; repealed by 1989 c.1010 §182]

61.010 [Repealed by 1959 c.580 §104]

61.011 [1959 c.580 §2; 1963 c.479 §32; 1987 c.94 §36; repealed by 1989 c.1010 §182]

61.015 [1959 c.580 §3; 1965 c.632 §3; 1969 c.139 §1; repealed by 1989 c.1010 §182]

61.018 [1987 c.94 §27; repealed by 1989 c.1010 §182]

61.020 [Repealed by 1959 c.580 §104]

61.021 [1987 c.94 §29; 1989 c.383 §4; repealed by 1989 c.1010 §182]

61.024 [1987 c.94 §30; repealed by 1989 c.1010 §182]

61.027 [1987 c.94 §31; repealed by 1989 c.1010 §182]

61.030 [Repealed by 1959 c.580 §104]

61.031 [1987 c.94 §28; repealed by 1989 c.1010 §182]

61.034 [1987 c.94 §32; repealed by 1989 c.1010 §182]

61.037 [1987 c.94 §33; repealed by 1989 c.1010 §182]

61.040 [Repealed by 1959 c.580 §104]

61.041 [1987 c.94 §34; repealed by 1989 c.1010 §182]

61.044 [1987 c.94 §35; repealed by 1989 c.1010 §182]

61.050 [Repealed by 1959 c.580 §104]

61.051 [1959 c.580 §4; repealed by 1989 c.1010 §182]

61.055 [1959 c.580 §5; repealed by 1989 c.1010 §182]

61.060 [Repealed by 1959 c.580 §104]

61.061 [1959 c.580 §6; 1963 c.479 §33; 1975 c.490 §38; repealed by 1989 c.1010 §182]

61.065 [1959 c.580 §7; repealed by 1989 c.1010 §182]

61.070 [Repealed by 1959 c.580 §104]

61.071 [1959 c.580 §8; 1963 c.492 §24; 1963 c.551 §26; 1969 c.140 §4; 1971 c.318 §11; repealed by 1985 c.728 §45 (61.072 enacted in lieu of 61.071)]

61.072 [1985 c.728 §46; 1987 c.94 §37; repealed by 1989 c.1010 §182]

61.075 [1955 c.200 §4; repealed by 1959 c.580 §104]

61.076 [1959 c.580 §9; 1987 c.94 §38; repealed by 1989 c.1010 §182]

61.080 [Repealed by 1959 c.580 §104]

61.081 [1959 c.580 §10; 1987 c.94 §39; repealed by 1989 c.1010 §182]

61.085 [1955 c.319 §1; repealed by 1959 c.580 §104]

61.086 [1959 c.580 §11; 1987 c.94 §40; repealed by 1989 c.1010 §182]

61.090 [Repealed by 1959 c.580 §104]

61.091 [1959 c.580 §12; 1961 c.141 §1; repealed by 1989 c.1010 §182]

61.095 [1959 c.580 §13; repealed by 1989 c.1010 §182]

61.100 [Repealed by 1959 c.580 §104]

61.101 [1959 c.580 §14; 1963 c.479 §34; repealed by 1989 c.1010 §182]

61.105 [1959 c.580 §15; 1961 c.141 §2; 1983 c.717 §39; repealed by 1989 c.1010 §182]

61.110 [Repealed by 1959 c.580 §104]

61.111 [1959 c.580 §16; repealed by 1989 c.1010 §182]

61.115 [1959 c.580 §17; repealed by 1989 c.1010 §182]

61.120 [Repealed by 1959 c.580 §104]

61.121 [1959 c.580 §18; 1987 c.287 §1; repealed by 1989 c.1010 §182]

61.125 [1959 c.580 §19; 1963 c.479 §35; 1965 c.632 §4; 1985 c.728 §47; repealed by 1989 c.1010 §182]

61.127 [1963 c.479 §40; repealed by 1989 c.1010 §182]

61.130 [Repealed by 1959 c.580 §104]

61.131 [1959 c.580 §20; repealed by 1989 c.1010 §182]

61.135 [1959 c.580 §21; 1965 c.632 §5; repealed by 1989 c.1010 §182]

61.140 [Repealed by 1959 c.580 §104]

61.141 [1959 c.580 §22; repealed by 1989 c.1010 §182]

61.145 [1959 c.580 §23; 1987 c.94 §125a; repealed by 1989 c.1010 §182]

61.150 [1953 c.549 §141; repealed by 1959 c.580 §104]

61.151 [1959 c.580 §24; 1963 c.492 §25; 1985 c.728 §48; repealed by 1989 c.1010 §182]

61.155 [1959 c.580 §25; repealed by 1989 c.1010 §182]

61.160 [1953 c.680 §§1,2; repealed by 1957 c.347 §1]

61.161 [1959 c.580 §26; 1981 c.897 §14; repealed by 1989 c.1010 §182]

61.165 [1959 c.580 §27; repealed by 1989 c.1010 §182]

61.170 [1959 c.580 §28; repealed by 1989 c.1010 §182]

61.205 [1975 c.490 §40; 1987 c.774 §17; repealed by 1989 c.1010 §182]

61.210 [Repealed by 1959 c.580 §104]

61.215 [1975 c.490 §41; 1987 c.94 §125b; 1987 c.774 §18; repealed by 1989 c.1010 §182]

61.218 [1987 c.774 §19; 1989 c.595 §34; repealed by 1989 c.1010 §182]

61.220 [Amended by 1955 c.199 §1; repealed by 1959 c.580 §104]

61.230 [Repealed by 1959 c.580 §104]

61.305 [1959 c.580 §29; 1963 c.492 §26; 1975 c.161 §1; 1981 c.633 §53; 1987 c.94 §41; repealed by 1989 c.1010 §182]

61.310 [Repealed by 1959 c.580 §104]

61.311 [1959 c.580 §30; 1963 c.492 §27; 1983 c.717 §22; 1985 c.728 §49; 1987 c.94 §126; repealed by 1989 c.1010 §182]

61.315 [1959 c.580 §31; 1981 c.633 §54; 1985 c.728 §50; repealed by 1987 c.94 §174]

61.320 [Repealed by 1959 c.580 §104]

61.321 [1959 c.580 §32; repealed by 1989 c.1010 §182]

61.325 [1959 c.580 §33; repealed by 1989 c.1010 §182]

61.330 [Repealed by 1959 c.580 §104]

61.340 [Repealed by 1959 c.580 §104]

61.350 [Repealed by 1959 c.580 §104]

61.355 [1959 c.580 §34; repealed by 1989 c.1010 §182]

61.360 [Repealed by 1959 c.580 §104]

61.361 [1959 c.580 §35; repealed by 1989 c.1010 §182]

61.370 [1959 c.580 §36; 1987 c.94 §42; repealed by 1989 c.1010 §182]

61.373 [1963 c.479 §39; 1981 c.633 §55; 1985 c.728 §51; repealed by 1989 c.1010 §182]

61.375 [1959 c.580 §37; 1981 c.633 §56; 1985 c.728 §52; repealed by 1987 c.94 §174]

61.380 [1959 c.580 §39; 1985 c.728 §53; 1987 c.94 §43; repealed by 1989 c.1010 §182]

61.385 [1959 c.580 §38; 1961 c.144 §1; 1963 c.492 §28; 1969 c.364 §6; 1977 c.78 §3; 1981 c.633 §57; 1987 c.94 §44; repealed by 1989 c.1010 §182]

61.410 [Repealed by 1959 c.580 §104]

61.420 [Amended by 1955 c.197 §1; repealed by 1959 c.580 §104]

61.430 [Repealed by 1959 c.580 §104]

61.440 [Repealed by 1959 c.580 §104]

61.450 [Repealed by 1959 c.580 §104]

61.455 [1959 c.580 §40; 1963 c.479 §36; repealed by 1989 c.1010 §182]

61.460 [Repealed by 1959 c.580 §104]

61.461 [1959 c.580 §41; 1963 c.479 §37; repealed by 1989 c.1010 §182]

61.465 [1959 c.580 §42; repealed by 1989 c.1010 §182]

61.470 [Repealed by 1959 c.580 §104]

61.471 [1959 c.580 §43; 1981 c.633 §58; 1985 c.728 §54; 1987 c.94 §45; repealed by 1989 c.1010 §182]

61.475 [1959 c.580 §44; 1985 c.728 §55; repealed by 1987 c.94 §174]

61.480 [Repealed by 1959 c.580 §104]

61.481 [1959 c.580 §45; repealed by 1989 c.1010 §182]

61.490 [Repealed by 1959 c.580 §104]

61.493 [1963 c.492 §40; repealed by 1987 c.94 §174]

61.500 [Repealed by 1959 c.580 §104]

61.505 [1959 c.580 §46; repealed by 1989 c.1010 §182]

61.510 [Repealed by 1959 c.580 §104]

61.520 [Repealed by 1959 c.580 §104]

61.525 [1959 c.580 §47; repealed by 1989 c.1010 §182]

61.530 [1959 c.580 §48; repealed by 1989 c.1010 §182]

61.535 [1959 c.580 §49; repealed by 1989 c.1010 §182]

61.540 [1959 c.580 §50; 1985 c.728 §56; repealed by 1989 c.1010 §182]

61.545 [1959 c.580 §51; 1965 c.631 §16; 1969 c.364 §7; 1981 c.633 §59; 1987 c.94 §46; repealed by 1989 c.1010 §182]

61.550 [1959 c.580 §52; 1981 c.633 §60; 1985 c.728 §57; 1987 c.94 §47; repealed by 1989 c.1010 §182]

61.555 [1959 c.580 §53; repealed by 1963 c.492 §29 (61.556 enacted in lieu of 61.555)]

61.556 [1963 c.492 §30 (enacted in lieu of 61.555); 1965 c.631 §17; 1981 c.633 §61; 1983 c.717 §38; 1985 c.351 §13; 1985 c.728 §103; 1987 c.94 §48; repealed by 1989 c.1010 §182]

61.560 [1959 c.580 §54; repealed by 1987 c.94 §174]

61.565 [1959 c.580 §55; 1987 c.94 §49; repealed by 1989 c.1010 §182]

61.568 [1987 c.94 §50; repealed by 1989 c.1010 §182]

61.570 [1959 c.580 §56; repealed by 1987 c.94 §174]

61.575 [1959 c.580 §57; repealed by 1987 c.94 §174]

61.580 [Amended by 1957 c.312 §1; repealed by 1959 c.580 §104]

61.581 [1959 c.580 §58; repealed by 1987 c.94 §174]

61.585 [1959 c.580 §59; repealed by 1987 c.94 §174]

61.590 [Amended by 1957 c.312 §2; repealed by 1959 c.580 §104]

61.591 [1959 c.580 §60; 1987 c.94 §51; repealed by 1989 c.1010 §182]

61.595 [1959 c.580 §61; 1987 c.94 §52; repealed by 1989 c.1010 §182]

61.600 [1959 c.580 §62; 1987 c.94 §53; repealed by 1989 c.1010 §182]

61.655 [1959 c.580 §63; 1987 c.94 §54; repealed by 1989 c.1010 §182]

61.660 [1959 c.580 §64; 1985 c.728 §58; 1987 c.94 §55; repealed by 1989 c.1010 §182]

61.665 [1959 c.580 §65; 1963 c.492 §31; 1963 c.551 §27; 1969 c.140 §5; repealed by 1985 c.728 §59 (61.666 enacted in lieu of 61.665)]

61.666 [1985 c.728 §60; 1987 c.94 §56; repealed by 1989 c.1010 §182]

61.670 [1959 c.580 §66; repealed by 1985 c.728 §110]

61.675 [1959 c.580 §67; 1963 c.492 §32; repealed by 1985 c.728 §61 (61.676 enacted in lieu of 61.675)]

61.676 [1985 c.728 §62; 1987 c.94 §57; repealed by 1989 c.1010 §182]

61.680 [1959 c.580 §68; repealed by 1987 c.94 §174]

61.685 [1959 c.580 §69; repealed by 1987 c.94 §174]

61.690 [1959 c.580 §70; repealed by 1989 c.1010 §182]

61.695 [1959 c.580 §71; 1965 c.631 §18; 1987 c.94 §58; repealed by 1989 c.1010 §182]

61.700 [1959 c.580 §72; 1987 c.94 §59; repealed by 1989 c.1010 §182]

61.705 [1959 c.580 §73; repealed by 1961 c.180 §10]

61.710 [Renumbered 61.972]

61.711 [1959 c.580 §74; repealed by 1961 c.180 §10]

61.715 [1959 c.580 §75; 1985 c.728 §63; 1987 c.94 §60; repealed by 1989 c.1010 §182]

61.720 [Renumbered 61.976]

61.721 [1959 c.580 §76; 1987 c.94 §61; repealed by 1989 c.1010 §182]

61.725 [1959 c.580 §77; repealed by 1987 c.94 §174]

61.730 [Renumbered 61.980]

61.731 [1959 c.580 §78; 1961 c.180 §5; repealed by 1963 c.492 §33 (61.732 enacted in lieu of 61.731)]

61.732 [1963 c.492 §34 (enacted in lieu of 61.731); 1987 c.94 §62; repealed by 1989 c.1010 §182]

61.735 [1959 c.580 §79; repealed by 1963 c.492 §35 (61.736 enacted in lieu of 61.735)]

61.736 [1963 c.492 §36 (enacted in lieu of 61.735); 1987 c.94 §63; repealed by 1989 c.1010 §182]

61.740 [Renumbered 61.984]

61.741 [1959 c.580 §80; 1987 c.94 §64; repealed by 1989 c.1010 §182]

61.745 [1959 c.580 §81; 1987 c.94 §65; repealed by 1989 c.1010 §182]

61.755 [1959 c.580 §95; 1987 c.756 §1; renumbered 65.855 in 1989]

61.760 [1959 c.580 §96; 1971 c.225 §1; renumbered 65.860 in 1989]

61.765 [1959 c.580 §97; renumbered 65.865 in 1989]

61.770 [1959 c.580 §98; 1987 c.756 §2; renumbered 65.870 in 1989]

61.775 [1959 c.580 §99; renumbered 65.875 in 1989]

61.805 [1959 c.580 §82; 1985 c.728 §64; 1987 c.94 §66; 1987 c.843 §15; repealed by 1989 c.1010 §182]

61.810 [1959 c.580 §83; 1961 c.180 §6; 1983 c.717 §23; repealed by 1985 c.728 §110]

61.815 [1959 c.580 §86; 1961 c.180 §7; 1983 c.717 §24; repealed by 1985 c.728 §110]

61.855 [1959 c.580 §84; 1961 c.180 §8; 1965 c.631 §19; 1985 c.351 §14; repealed by 1987 c.94 §174]

61.860 [1959 c.580 §85; repealed by 1987 c.94 §174]

61.905 [1959 c.580 §87; 1985 c.728 §65; repealed by 1989 c.1010 §182]

61.910 [1959 c.580 §88; repealed by 1987 c.94 §174]

61.915 [1959 c.580 §89; 1983 c.717 §24a; repealed by 1989 c.1010 §182]

61.920 [1959 c.580 §90; repealed by 1987 c.94 §174]

61.925 [1959 c.580 §91; repealed by 1989 c.1010 §182]

61.930 [1959 c.580 §92; repealed by 1989 c.1010 §182]

61.935 [1959 c.580 §93; repealed by 1989 c.1010 §182]

61.940 [1959 c.580 §94; repealed by 1989 c.1010 §182]

61.945 [1959 c.580 §100; repealed by 1989 c.1010 §182]

61.950 [1959 c.580 §101; repealed by 1989 c.1010 §182]

61.955 [1971 c.216 §1; repealed by 1989 c.1010 §182]

61.972 [Formerly 61.710; 1963 c.583 §18; repealed by 1971 c.589 §19]

61.976 [Formerly 61.720; repealed by 1971 c.589 §19]

61.980 [Formerly 61.730; 1971 c.749 §75; repealed by 1971 c.589 §19 and by 1971 c.749 §84]

61.984 [Formerly 61.740; repealed by 1971 c.589 §19]

61.990 [Repealed by 1971 c.589 §19]

_______________



Chapter 62

Chapter 62 Â Cooperatives

2007 EDITION

COOPERATIVES

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Short Title and Definitions)

62.005Â Â Â Â Â Â  Short title

62.015Â Â Â Â Â Â  Definitions

(Filing Documents)

62.025Â Â Â Â Â Â  Filing requirements

62.030Â Â Â Â Â Â  Filing, service, copying and certification fees

62.035Â Â Â Â Â Â  Effective time and date of document

62.040Â Â Â Â Â Â  Correcting filed document

62.045Â Â Â Â Â Â  Forms; rules

62.050Â Â Â Â Â Â  Filing duty of Secretary of State

62.055Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

62.060Â Â Â Â Â Â  Evidentiary effect of copy of filed document

62.065Â Â Â Â Â Â  Certificate of existence

SUBSTANTIVE PROVISIONS

62.115Â Â Â Â Â Â  Purposes for which cooperatives may be organized

62.125Â Â Â Â Â Â  General powers

62.128Â Â Â Â Â Â  Reserved name

62.131Â Â Â Â Â Â  Cooperative name

62.135Â Â Â Â Â Â  Bylaws

62.145Â Â Â Â Â Â  Membership

62.155Â Â Â Â Â Â  Registered office and registered agent; service of process on cooperative

62.165Â Â Â Â Â Â  Actions in excess of authority

62.175Â Â Â Â Â Â  Capital stock; membership stock

62.185Â Â Â Â Â Â  Certificates of stock; contents

62.195Â Â Â Â Â Â  Voting by shareholders

62.205Â Â Â Â Â Â  Subscription agreement for shares or agreement to pay a membership fee; default

62.215Â Â Â Â Â Â  Limitation of liability of members and shareholders

62.225Â Â Â Â Â Â  Dividends on capital stock

62.235Â Â Â Â Â Â  Recall, exchange or redemption of stock or other evidence of equity by cooperative

62.245Â Â Â Â Â Â  Missing certificates or evidence of interest in cooperative; missing records relating to redemption of interest in cooperative

62.255Â Â Â Â Â Â  Meetings of members

62.265Â Â Â Â Â Â  Voting by members

62.275Â Â Â Â Â Â  Quorum of members

62.280Â Â Â Â Â Â  Board of directors

62.283Â Â Â Â Â Â  Standard of conduct for directors; permissible reliance on opinions and reports of others; limitation of liability

62.284Â Â Â Â Â Â  Director conflict of interest

62.285Â Â Â Â Â Â  Meetings of board of directors

62.286Â Â Â Â Â Â  Loans to or guarantees for directors

62.287Â Â Â Â Â Â  DirectorsÂ meeting by conference telephone or similar communications equipment

62.290Â Â Â Â Â Â  Executive committee

62.295Â Â Â Â Â Â  Officers

62.300Â Â Â Â Â Â  Compensation and benefits to directors, officers and employees

62.305Â Â Â Â Â Â  Taking action without meeting; effective date of action

62.315Â Â Â Â Â Â  Waiver of notice

62.325Â Â Â Â Â Â  Voting requirements of articles

62.335Â Â Â Â Â Â  Action brought in right of cooperative by member or shareholder; attorney fees

62.355Â Â Â Â Â Â  Cooperative contracts

62.360Â Â Â Â Â Â  Recording cooperative contracts

62.365Â Â Â Â Â Â  Relief against breach or threatened breach of contract; penalty for interference

62.370Â Â Â Â Â Â  Civil action for inducing breach of contract with cooperative or spreading false reports about cooperative

62.415Â Â Â Â Â Â  Apportionment and distribution of net proceeds or savings or net losses

62.425Â Â Â Â Â Â  Unclaimed distribution, redemptions or payments

62.430Â Â Â Â Â Â  Payments in name of deceased owner of capital credits or retains in cooperative

62.435Â Â Â Â Â Â
Sale
or other disposition of entire assets

62.440Â Â Â Â Â Â  Books and records; attorney fees

62.455Â Â Â Â Â Â  Annual report; form; effect of error; amendment

INDEMNIFICATION OF DIRECTORS

62.462Â Â Â Â Â Â  Definitions for ORS 62.462 to 62.482

62.464Â Â Â Â Â Â  Authority to indemnify director; report to members

62.466Â Â Â Â Â Â  Mandatory indemnification of director

62.468Â Â Â Â Â Â  Advance for expenses

62.472Â Â Â Â Â Â  Court-ordered indemnification

62.474Â Â Â Â Â Â  Determination and authorization of indemnification

62.476Â Â Â Â Â Â  Indemnification of officers, employees and agents

62.478Â Â Â Â Â Â  Insurance

62.482Â Â Â Â Â Â  Application of ORS 62.462 to 62.482

FORMATION OF COOPERATIVES

62.511Â Â Â Â Â Â  Incorporators; articles of incorporation; rules

62.513Â Â Â Â Â Â  Contents of articles of incorporation; rules

62.515Â Â Â Â Â Â  Organization meeting of directors

AMENDMENT OF ARTICLES

62.555Â Â Â Â Â Â  Right to amend articles of incorporation

62.560Â Â Â Â Â Â  Shareholder voting on amendments to articles

62.565Â Â Â Â Â Â  Articles of amendment; effect of amendment

62.570Â Â Â Â Â Â  Restated articles

CONVERSIONS AND MERGERS

62.605Â Â Â Â Â Â  Definitions for ORS 62.605 to 62.623

62.607Â Â Â Â Â Â  Conversion

62.609Â Â Â Â Â Â  Action on plan of conversion

62.611Â Â Â Â Â Â  Articles of conversion

62.613Â Â Â Â Â Â  Effect of conversion; entity existence continues

62.617Â Â Â Â Â Â  Merger; plan of merger

62.619Â Â Â Â Â Â  Action on plan of merger

62.621Â Â Â Â Â Â  Articles of merger

62.623Â Â Â Â Â Â  Effect of merger

DISSOLUTION

62.655Â Â Â Â Â Â  Voluntary dissolution by act of cooperative

62.665Â Â Â Â Â Â  Procedure for dissolution

62.670Â Â Â Â Â Â  Revocation of voluntary dissolution

62.675Â Â Â Â Â Â  Effect of revocation of voluntary dissolution proceedings

62.680Â Â Â Â Â Â  Articles of dissolution

62.685Â Â Â Â Â Â  Effect of filing articles of dissolution

62.690Â Â Â Â Â Â  Administrative dissolution

62.695Â Â Â Â Â Â  Jurisdiction of court to dissolve cooperative and liquidate assets and business of cooperative

62.702Â Â Â Â Â Â  Procedure for dissolution of cooperative by court

62.704Â Â Â Â Â Â  Judgment of dissolution issued by court

62.708Â Â Â Â Â Â  Effect of dissolution

62.712Â Â Â Â Â Â  Disposition of known claims against dissolved cooperative

62.714Â Â Â Â Â Â  Notice of dissolution; presentation of claims against cooperative

62.720Â Â Â Â Â Â  Presumption of abandonment; procedure for agriculture cooperatives and others

FOREIGN COOPERATIVES

62.755Â Â Â Â Â Â  Admission of foreign cooperatives

62.760Â Â Â Â Â Â  Registration of name of foreign cooperative

EMPLOYEE COOPERATIVES

62.765Â Â Â Â Â Â  Definitions for ORS 62.765 to 62.792

62.768Â Â Â Â Â Â  Election to be governed as employee cooperative; corporate name

62.771Â Â Â Â Â Â  Revocation of election to be governed as employee cooperative

62.774Â Â Â Â Â Â  Qualifications of members; membership shares; rights of members

62.777Â Â Â Â Â Â  Membership powers

62.780Â Â Â Â Â Â  Apportionment of net earnings or losses

62.783Â Â Â Â Â Â  Internal capital accounts; redemption of shares; collective reserve account

62.786Â Â Â Â Â Â  Internal capital account cooperative

62.789Â Â Â Â Â Â  Procedure for revocation of election; limits on merger

62.792Â Â Â Â Â Â  Short title

MANUFACTURED DWELLING PARK COOPERATIVES

62.800Â Â Â Â Â Â  Short title; purpose; resolution of conflicts

62.803Â Â Â Â Â Â  Definitions for ORS 62.800 to 62.815

62.806Â Â Â Â Â Â  Election as nonprofit cooperative

62.809Â Â Â Â Â Â  Requirements for membership in cooperative; acceptance and entitlements of member; issuance of stock

62.812Â Â Â Â Â Â  Distribution of cooperative assets upon dissolution

62.815Â Â Â Â Â Â  Prohibited actions

MISCELLANEOUS PROVISIONS

62.825Â Â Â Â Â Â  Powers of Secretary of State

62.845Â Â Â Â Â Â  Public policy; certain cooperative activities not unlawful restraint of trade

62.848Â Â Â Â Â Â  Antitrust immunity for negotiations governing price for sale of grass seed; supervision by Director of Agriculture; rules; fees

62.849Â Â Â Â Â Â  Antitrust immunity for negotiations governing season starting price for sale of
Oregon
seafood; supervision by Director of Agriculture; rules; fees

62.850Â Â Â Â Â Â  Use of term ÂcooperativeÂ

62.855Â Â Â Â Â Â  Application of chapter

62.860Â Â Â Â Â Â  Effect of amendment or repeal of Oregon Cooperative Corporation Act

62.865Â Â Â Â Â Â  Effect of repeal of prior statutes

62.870Â Â Â Â Â Â  Notice to members of agricultural cooperative; date; contents; effect of failure to send notice

GENERAL PROVISIONS

(Short Title and Definitions)

Â Â Â Â Â  62.005 Short title. This chapter shall be known and may be cited as the ÂOregon Cooperative Corporation Act.Â [1957 c.716 Â§1]

Â Â Â Â Â  62.010 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.015 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of incorporation in the case of a domestic cooperative.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign cooperative.

Â Â Â Â Â  (2) ÂArticlesÂ means articles of incorporation, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂBoardÂ means board of directors.

Â Â Â Â Â  (4) ÂCooperativeÂ means a cooperative corporation which is subject to the provisions of this chapter.

Â Â Â Â Â  (5) ÂCorporationÂ means a corporation which is not a cooperative.

Â Â Â Â Â  (6) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (7) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (8) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (9) ÂForeign cooperativeÂ means a cooperative corporation organized under laws other than the laws of this state.

Â Â Â Â Â  (10) ÂForeign corporationÂ means a corporation for profit incorporated under the laws of a state other than this state.

Â Â Â Â Â  (11) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (12) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (13) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (14) ÂMemberÂ means a person who has been qualified and accepted for membership in a cooperative.

Â Â Â Â Â  (15) ÂMembership stockÂ means any class of stock, continuous ownership of which is required for membership in a cooperative.

Â Â Â Â Â  (16) ÂNegotiateÂ means to confer with another in order to come to terms.

Â Â Â Â Â  (17) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, trusts, estates and foreign and domestic cooperative corporations.

Â Â Â Â Â  (18) ÂShareholderÂ means a holder of shares of capital stock of a cooperative other than membership stock. [1957 c.716 Â§2; 1963 c.492 Â§41; 1974 c.2 Â§4; 1987 c.94 Â§78; 1995 c.195 Â§1; 1999 c.362 Â§16; 2001 c.142 Â§1; 2001 c.315 Â§33; 2005 c.107 Â§2]

Â Â Â Â Â  62.020 [Repealed by 1957 c.716 Â§76]

(Filing Documents)

Â Â Â Â Â  62.025 Filing requirements. (1) A document must satisfy the requirements of this section or any other section that modifies these requirements, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the Office of Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By the chairperson of the board of directors of a domestic cooperative, its president or another of its officers;

Â Â Â Â Â  (b) If directors have not been selected or before the organizational meeting, by an incorporator; or

Â Â Â Â Â  (c) If the cooperative is in the hands of a receiver, trustee or other court-appointed fiduciary, by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; and

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 62.045, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of Secretary of State and must be accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the Office of Secretary of State is accomplished only when the document is actually received by the Office of Secretary of State. [1987 c.94 Â§69; 1999 c.486 Â§7]

Â Â Â Â Â  62.030 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1987 c.94 Â§71; 1991 c.132 Â§4; 1995 c.195 Â§35; 1999 c.362 Â§Â§17,17a]

Â Â Â Â Â  62.035 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 62.040, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1987 c.94 Â§72; 1995 c.195 Â§36]

Â Â Â Â Â  62.040 Correcting filed document. (1) A cooperative may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A cooperative shall correct a document by delivering articles of correction to the Office of Secretary of State. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1987 c.94 Â§73]

Â Â Â Â Â  62.045 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1987 c.94 Â§70; 1995 c.215 Â§9]

Â Â Â Â Â  62.050 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of ORS 62.025, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 62.155 and 62.455, the Secretary of State shall return an acknowledgment of filing to the cooperative or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the cooperative or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial and is limited in scope of review as set out by rule of the Secretary of State. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of Secretary of State for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1987 c.94 Â§74; 1999 c.486 Â§8]

Â Â Â Â Â  62.055 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the cooperative, in addition to any other legal remedy that may be available, shall have the right to appeal from such order pursuant to the provisions of ORS 183.480. [1987 c.94 Â§75]

Â Â Â Â Â  62.060 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the original document, or a facsimile thereof, is on file with the Office of Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 apply to all documents filed pursuant to this chapter. [1987 c.94 Â§76]

Â Â Â Â Â  62.065 Certificate of existence. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a cooperative.

Â Â Â Â Â  (2) A certificate of existence when issued means that:

Â Â Â Â Â  (a) The cooperativeÂs corporate name is registered in this state;

Â Â Â Â Â  (b) The cooperative is duly incorporated under the law of this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the cooperative;

Â Â Â Â Â  (d) An annual report required by ORS 62.455 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign cooperative is in existence or is authorized to transact business in the state. [1987 c.94 Â§77; 1995 c.195 Â§37]

Â Â Â Â Â  62.110 [Repealed by 1957 c.716 Â§76]

SUBSTANTIVE PROVISIONS

Â Â Â Â Â  62.115 Purposes for which cooperatives may be organized. Cooperatives may be organized under this chapter for any lawful purpose or purposes, except for the purpose of banking or insurance. [1957 c.716 Â§3]

Â Â Â Â Â  62.120 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.125 General powers. Each cooperative shall have power:

Â Â Â Â Â  (1) To have perpetual succession unless a limited period of duration is stated in its articles.

Â Â Â Â Â  (2) To sue and be sued, complain and defend, in its corporate name.

Â Â Â Â Â  (3) To have a corporate seal which may be altered at pleasure, and to use the seal by causing it, or a facsimile thereof, to be impressed or affixed or in any other manner reproduced.

Â Â Â Â Â  (4) To purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated.

Â Â Â Â Â  (5) To sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of, all or any part of its property and assets.

Â Â Â Â Â  (6) To purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign cooperatives and corporations, partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof.

Â Â Â Â Â  (7) To make contracts and incur liabilities, borrow money at such rates of interest as the cooperative may determine, issue its notes, bonds, certificates of indebtedness and other obligations, issue certificates representing equity interests in its assets, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income.

Â Â Â Â Â  (8) To lend money for its corporate purposes, invest and reinvest its funds and take and hold real and personal property as security for the payment of funds so loaned or invested.

Â Â Â Â Â  (9) To conduct its business and affairs and have offices and exercise its powers in any state, territory, district or possession of the
United States
, or in any foreign country.

Â Â Â Â Â  (10) To elect or appoint officers and agents, and define their duties and fix their compensation.

Â Â Â Â Â  (11) To make and alter bylaws, consistent with its articles and the laws of this state, for the administration and regulation of its affairs.

Â Â Â Â Â  (12) To make donations for the public welfare or for charitable, scientific or educational purposes.

Â Â Â Â Â  (13) To cease its activities and surrender its franchise.

Â Â Â Â Â  (14) To have and exercise all powers necessary or convenient to effect any or all of the purposes for which the cooperative is organized. [1957 c.716 Â§4; 1981 c.542 Â§1]

Â Â Â Â Â  62.128 Reserved name. (1) A person may apply to the Office of Secretary of State to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 62.131, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1969 c.364 Â§2; 1987 c.94 Â§79]

Â Â Â Â Â  62.130 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.131 Cooperative name. (1) The name of a cooperative shall be written in the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (2) The name of a cooperative shall be distinguishable upon the records of the Office of Secretary of State from any other corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, reserved name, registered corporate name or assumed business name of active record with the Office of Secretary of State.

Â Â Â Â Â  (3) The name of a cooperative need not satisfy the requirement of subsection (2) of this section if the applicant delivers to the Office of Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the cooperative name in this state.

Â Â Â Â Â  (4) The provisions of this section do not prohibit a cooperative from transacting business under an assumed business name.

Â Â Â Â Â  (5) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices.

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and protect trade names. [1987 c.94 Â§84]

Â Â Â Â Â  62.135 Bylaws. The initial bylaws of a cooperative shall be adopted by its board of directors. Power to alter, amend or repeal the bylaws or adopt new bylaws is vested in the members of the cooperative. Bylaws may contain any provisions for the regulation and management of the affairs of the cooperative not inconsistent with law or the articles. [1957 c.716 Â§8]

Â Â Â Â Â  62.140 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.145 Membership. (1) Membership in a cooperative is conditioned on ownership of a share of membership stock or payment of a membership fee as set forth in the articles. If the articles so provide, the bylaws may authorize a procedure by which the membership fee initially stated in the articles pursuant to ORS 62.513 (1)(c) may be changed without filing amended or restated articles. The bylaws of a cooperative may authorize membership conditioned upon payment of part of the membership fee or payment for part of the membership stock subscribed for and compliance with an agreement to pay the balance.

Â Â Â Â Â  (2) Qualifications for membership and method of acceptance of members shall be as set forth in the bylaws of the cooperative.

Â Â Â Â Â  (3) Bylaws may provide for termination of membership and the conditions and terms thereof. [1957 c.716 Â§9; 1995 c.195 Â§2]

Â Â Â Â Â  62.150 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.155 Registered office and registered agent; service of process on cooperative. (1) Each cooperative shall have and continuously maintain in this state:

Â Â Â Â Â  (a) A registered office which may, but need not be, the same as its place of business.

Â Â Â Â Â  (b) A registered agent who shall be:

Â Â Â Â Â  (A) An individual resident in this state whose business office is identical to such registered office;

Â Â Â Â Â  (B) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation having a business office identical to such registered office; or

Â Â Â Â Â  (C) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state and having a business office identical to such registered office.

Â Â Â Â Â  (2) A cooperative may change its registered office or registered agent in accordance with the procedure set forth in ORS 60.114.

Â Â Â Â Â  (3) A person who has been designated by a cooperative as its registered agent may resign in accordance with the procedure set forth in ORS 60.117.

Â Â Â Â Â  (4) A registered agent appointed by a cooperative is an agent of the cooperative upon whom any process, notice or demand required or permitted by law to be served upon the cooperative may be served.

Â Â Â Â Â  (5) The provisions of ORS 60.121 are applicable to cooperatives. [1957 c.716 Â§10; 1987 c.94 Â§80; 2001 c.315 Â§26]

Â Â Â Â Â  62.160 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.165 Actions in excess of authority. No act and no transfer of property to or by a cooperative is invalid because in excess of the cooperativeÂs power to do such act or make or receive such transfer, except that such lack of power may be asserted in a proceeding by:

Â Â Â Â Â  (1) A member, shareholder or director against the cooperative to enjoin any act or transfer of property to or by the cooperative. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed or made pursuant to any contract to which the cooperative is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the cooperative or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of the contract but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained.

Â Â Â Â Â  (2) A cooperative, its legal representative, or through its members or shareholders in a representative suit, against the officers or directors or former officers or directors of the cooperative.

Â Â Â Â Â  (3) The Attorney General against the cooperative in an action to dissolve the cooperative or to enjoin it from the transaction of unauthorized business. [1957 c.716 Â§11]

Â Â Â Â Â  62.170 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.175 Capital stock; membership stock. (1) Any cooperative, including a cooperative which requires a membership fee rather than the holding of membership stock as a prerequisite of membership, has power to issue the number of shares of capital stock stated in its articles. Such shares may be divided into more than one class with such designations, preferences, limitations and relative rights as shall be stated in the articles, except that capital stock as such shall have no voting power except as specifically authorized in this chapter.

Â Â Â Â Â  (2) The articles may require that members own one or more shares of membership stock, and may provide limitations on the issuance and transferability of such stock. Unless restricted by the articles, stock other than membership stock may be issued or transferred without limitation.

Â Â Â Â Â  (3) Shares having a par value may be issued for such consideration expressed in dollars, not less than the par value thereof, as shall be fixed from time to time by the board. Shares without par value, may be issued for such consideration expressed in dollars as may be fixed for such shares by the board. Payment for shares may be in cash or other property, tangible or intangible. If in other property, the value thereof shall be determined by the board, and such determination, if made in good faith, is conclusive.

Â Â Â Â Â  (4) No certificate shall be issued for any share until such share is fully paid.

Â Â Â Â Â  (5) Shareholders as such have no preemptive right to purchase additional shares. [1957 c.716 Â§12; 1963 c.156 Â§1]

Â Â Â Â Â  62.180 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.185 Certificates of stock; contents. Each certificate of stock of a cooperative shall bear the manual or facsimile signature of a principal officer and shall include the following information:

Â Â Â Â Â  (1) The name of the cooperative, number and class of the shares represented by the certificate, the par value of each share or a statement that the shares are without par value, and if the shares are membership stock, their designation as such.

Â Â Â Â Â  (2) Any restrictions on the issuance or transfer of such shares.

Â Â Â Â Â  (3) If more than one class of stock is authorized or if stock is authorized in a cooperative which requires a membership fee of its members, designation of the several classes of stock and the respective preferences, limitations and relative rights of such classes. In lieu of a full statement, the information required by this subsection may be given in summary form. [1957 c.716 Â§13]

Â Â Â Â Â  62.190 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.195 Voting by shareholders. (1) A shareholder may vote either in person or by proxy executed in writing by the shareholder or by the duly authorized attorney-in-fact of the shareholder. No proxy shall be valid after 11 months from the date of its execution unless otherwise provided in the proxy. The following provisions, relating to voting of shares, apply to shareholders of cooperatives and shares of the capital stock of cooperatives other than membership stock:

Â Â Â Â Â  (a) Shares standing in the name of another domestic or foreign cooperative may be voted by such officer, agent or proxy as the bylaws of the cooperative may prescribe, or, in the absence of such provision, as the board of directors of the cooperative may determine.

Â Â Â Â Â  (b) An administrator, executor, guardian or conservator holding shares may vote the shares, either in person or by proxy, without a transfer of such shares into the name of the administrator, executor, guardian or conservator. Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but no trustee shall be entitled to vote shares held by the trustee without a transfer of the shares into the trusteeÂs name.

Â Â Â Â Â  (c) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under control of a receiver may be voted by the receiver without the transfer thereof into the receiverÂs name if authority so to do is contained in an appropriate order of the court by which the receiver was appointed.

Â Â Â Â Â  (d) A shareholder whose shares are pledged shall be entitled to vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred.

Â Â Â Â Â  (3) For the purpose of determining shareholders entitled to notice of or to vote at meetings, or entitled to receive payment of any dividend, the bylaws may fix in advance a date as the record date for any such determination of shareholders. Such date shall be not more than 50 days and not less than 10 days prior to the date on which the particular action requiring such determination of shareholders is to be taken. If no such record date is fixed by the bylaws, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring such dividend is adopted, as the case may be, shall be the record date for such determination of shareholders. When a determination of shareholders entitled to vote at any meeting has been made as provided in this section, such determination shall apply to any adjournment of that meeting. [1957 c.716 Â§15; 1987 c.94 Â§81]

Â Â Â Â Â  62.200 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.205 Subscription agreement for shares or agreement to pay a membership fee; default. (1) A subscription agreement for shares, including membership stock, of a cooperative, where the subscription is entered into before incorporation, or an agreement entered into before incorporation to pay a membership fee is irrevocable for six months unless:

Â Â Â Â Â  (a) Otherwise provided by the subscription agreement or the agreement to pay a membership fee; or

Â Â Â Â Â  (b) All subscribers or parties to all the agreements to pay a membership fee consent to the revocation.

Â Â Â Â Â  (2) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, or if a party to an agreement to pay a membership fee defaults in the payment of money or property under an agreement to pay a membership fee entered into before incorporation, the cooperative may collect the amount owed as any other debt. Alternatively, unless the subscription agreement or agreement to pay a membership fee provides otherwise, the cooperative may rescind the agreement if the debt remains unpaid more than 20 days after the cooperative sends written demand for payment to the subscriber or the party. [1957 c.716 Â§16; 1995 c.195 Â§3]

Â Â Â Â Â  62.210 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.215 Limitation of liability of members and shareholders. Except for debts lawfully contracted between a member or shareholder and the cooperative, no member or shareholder is liable for the acts or debts of the cooperative to an amount exceeding the sum remaining unpaid on the subscription of the member or shareholder for shares of the cooperative, and the sum remaining unpaid on such memberÂs membership fee if such fee is required by the cooperative. [1957 c.716 Â§17; 1995 c.195 Â§4]

Â Â Â Â Â  62.220 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.225 Dividends on capital stock. A cooperative organized with capital stock may pay a dividend upon capital stock as is authorized by its articles. A payment under this section shall not be made if the result of the payment would be to bring the value of the cooperativeÂs remaining assets below the aggregate of the cooperativeÂs indebtedness. [1957 c.716 Â§18; 1995 c.195 Â§5]

Â Â Â Â Â  62.230 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.235 Recall, exchange or redemption of stock or other evidence of equity by cooperative. (1) Unless the articles provide otherwise, a cooperative may recall membership stock upon termination of membership, acquire, exchange, redeem, and reissue its own shares or other evidences of equity. Consideration paid for shares of membership stock recalled by the cooperative shall be the par value thereof and accrued and unpaid dividends, if any, except that if such shares have no par value the consideration paid therefor shall be the consideration in dollars for which the shares were issued plus accrued and unpaid dividends. The cooperative may set off obligations to it of the holder of membership stock or other stock or other evidence of equity, including capital credits or accounts representing capital credits. The cooperative shall have a continuing perfected security interest in the evidence of equity, capital credits or accounts representing capital credits to secure payment of any indebtedness, whenever incurred, owed to the cooperative by the holder. Notwithstanding any other provision of law, the security interest shall take priority over all other perfected security interests. No such acquisition, recall or redemption of stock or other evidence of equity shall be made if the result thereof would be to bring the value of the remaining assets of the cooperative below the aggregate of its indebtedness. The articles may provide other limitations on the right of a cooperative to acquire, recall, exchange or redeem its shares or other evidences of equity.

Â Â Â Â Â  (2) When shares are acquired, recalled, exchanged or redeemed by the cooperative, such shares shall be restored to the status of authorized but unissued shares. [1957 c.716 Â§14; 1993 c.428 Â§1]

Â Â Â Â Â  62.240 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.245 Missing certificates or evidence of interest in cooperative; missing records relating to redemption of interest in cooperative. (1) When a certificate of membership in a cooperative or a certificate for a share or shares of membership or capital stock, if certificated, in a cooperative, or other written evidence of the apportionment, distribution and payment of net proceeds or savings of the cooperative, or of any indebtedness or other equity interest in a cooperative, issued by a cooperative is missing, the cooperative shall issue a duplicate thereof upon the request of the owner and upon the furnishing of such indemnity as may be required by the cooperative.

Â Â Â Â Â  (2) When records showing ownership of membership in a cooperative or of a share or shares of membership or capital stock in a cooperative, or of the apportionment, distribution and payment of net proceeds or savings of the cooperative, or of any indebtedness or other equity interest in a cooperative, are missing and if the information which is missing is necessary to a proposed redemption of any of the items described in this subsection, the cooperative may give notice and redeem the items as follows:

Â Â Â Â Â  (a) The cooperative shall set aside an amount equal to the value of the items to be redeemed.

Â Â Â Â Â  (b) The cooperative shall give notice of the redemption to all owners of items of which the cooperative has knowledge.

Â Â Â Â Â  (c) If there are items the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once a month for four months in a newspaper of general circulation in the county in which the registered office of the cooperative is located.

Â Â Â Â Â  (d) After the completion of the publication, any unclaimed outstanding items represented by the missing records may then be terminated in accordance with the provisions of this chapter dealing with unclaimed distributions, redemptions or proceeds. [1957 c.716 Â§19; 1995 c.195 Â§6]

Â Â Â Â Â  62.250 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.255 Meetings of members. (1) Meetings of members may be held either within or without this state as may be provided in the bylaws, and in the absence of a bylaw provision such meetings shall be held at the principal place of business of the cooperative.

Â Â Â Â Â  (2) An annual meeting of the members shall be held at such time or within such time as may be provided in the bylaws. If the bylaws do not fix a time for such meeting, the annual meeting shall be held in each calendar year at such time as the board shall determine. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the cooperative.

Â Â Â Â Â  (3) Special member meetings may be called by the president or the board; or the secretary shall call such a meeting upon the filing of a petition stating the business to be brought before the meeting signed by not less than 10 percent of the members of the cooperative.

Â Â Â Â Â  (4) Written or printed notice, stating the place, day and hour, and in case of a special member meeting the purposes for which the meeting is called, shall be given to each member and each shareholder, if shareholders are entitled to vote at such meeting, either personally or by mail not less than seven or more than 30 days before the meeting by direction of the person calling the meeting. If mailed, the notice shall be deemed to be given when deposited in the
United States
mail addressed to the member or shareholder at the address of the member or shareholder as it appears on the records of the cooperative with postage thereon prepaid. At any meeting at which the members are to be represented by delegates, notice to the members may be given by notifying the delegates and their alternates if any.

Â Â Â Â Â  (5) A cooperative may provide in its bylaws:

Â Â Â Â Â  (a) For the formation of districts and the holding of member meetings by districts and that elections of directors may be held at district meetings.

Â Â Â Â Â  (b) That district meetings may elect delegates who shall represent their districts in annual and special meetings of the members. Notice of district meetings shall be given in the same manner as prescribed in this section for member meetings. [1957 c.716 Â§20]

Â Â Â Â Â  62.260 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.265 Voting by members. (1) At any member meeting each member has one vote except that bylaws may authorize voting according to actual, estimated or potential patronage, or a combination of such plans of voting. Shares of stock as such shall not be given voting power except in the specific instances authorized by this chapter.

Â Â Â Â Â  (2) Members as such shall not vote by proxy; but a member that is a corporation, association or partnership may designate a representative to cast its vote. In the absence of written notice that some person has been designated to represent a member which is other than a natural person, such member may be represented by any of its principal officers. If the bylaws of a cooperative provide for the formation of districts and the election of delegates at district meetings to represent their districts in member meetings, such representation is not considered voting by proxy, and the delegates so elected shall cast the votes to which members represented by them are entitled on such matters as are not covered by mail ballots submitted to all members.

Â Â Â Â Â  (3) If the bylaws so provide, the board may cause to be submitted by mail ballot any question to be voted on at any member meeting, including the election of directors. In such event the secretary shall mail to each member along with the notice of the meeting, the ballot on each such question and a voting envelope. The ballot may be cast only in a sealed envelope which is authenticated by the memberÂs signature. A vote so cast shall be counted as if the member were present and voting in person.

Â Â Â Â Â  (4) The bylaws may set forth provisions, not inconsistent with this chapter, relating to the methods and procedures for voting. [1957 c.716 Â§21]

Â Â Â Â Â  62.270 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.275 Quorum of members. (1) Those members present at any annual or special member meeting of a cooperative constitute a quorum at the meeting, unless the bylaws of that cooperative provide that a greater number constitutes a quorum.

Â Â Â Â Â  (2) Any action taken at a member meeting of a cooperative subsequent to December 31, 1953, and prior to January 1, 1958, which would have been effective except for the absence of a quorum shall be deemed effective in all respects if there were present at such meeting a quorum of members as provided in the bylaws of that cooperative which were in effect at the time of that meeting. [1957 c.716 Â§22]

Â Â Â Â Â  62.280 Board of directors. (1) The corporate powers of a cooperative shall be exercised by or under the authority of the board of directors, and the business and affairs of a cooperative shall be managed under the direction of the board of directors. Except as provided in subsection (2) of this section, each director, at all times during the directorÂs term of office, shall be a member or a representative of a member which is other than a natural person. Unless the bylaws otherwise provide, directors need not be residents of this state.

Â Â Â Â Â  (2) If authorized by the bylaws of the cooperative, a cooperative other than a telecommunications cooperative or electric cooperative may have one or more directors who are not members or representatives of members that are other than natural persons. A majority of the directors of a cooperative described in this subsection must be members or representatives of members that are not natural persons.

Â Â Â Â Â  (3) The bylaws may prescribe any other qualifications for directors and may provide that directors be from specified territorial districts. The bylaws may also provide that voting on the election of directors from specified territorial districts may be limited to members from the respective districts without the obligation to hold district meetings.

Â Â Â Â Â  (4) The number of directors of a cooperative shall be not less than three, unless the number of members of the cooperative is less than three. If the number of members of the cooperative is less than three, the number of directors shall not be less than the number of members of the cooperative. Subject to this limitation, the number of directors shall be fixed or determined by the bylaws, except as to the number constituting the initial board, which number shall be fixed by the articles.

Â Â Â Â Â  (5) Directors constituting the initial board named in the articles shall hold office until the first annual meeting of the members and until their successors are elected and take office. At that meeting and thereafter, directors shall be elected by the members in the manner and for the term of office, not to exceed three years, provided in the bylaws. Each director shall begin immediately to discharge the duties of director and, subject to resignation or removal, shall hold office for the term for which the director was elected and until a successor takes office.

Â Â Â Â Â  (6) A director may be removed upon a majority vote of all members voting in person thereon at a duly called member meeting if written reasons for removal of the director are included in the notice of the meeting and the director whose removal is sought has had an opportunity to answer the reasons at the meeting. The written statement of reasons for removal shall be filed with the minutes of the meeting. The bylaws may contain such other provisions for the removal of a director as may be consistent with the provisions of this subsection.

Â Â Â Â Â  (7) Unless the bylaws provide otherwise, any vacancy occurring in the board may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board. The director elected to fill a vacancy shall be elected for the unexpired term of the directorÂs predecessor in office. [1957 c.716 Â§23; 1981 c.542 Â§2; 1995 c.195 Â§7; 2007 c.336 Â§1]

Â Â Â Â Â  62.283 Standard of conduct for directors; permissible reliance on opinions and reports of others; limitation of liability. (1) A director shall discharge the duties of a director, including the duties as a member of a committee, in good faith, with the care an ordinarily prudent person in a like position would exercise under similar circumstances and in a manner the director reasonably believes to be in the best interests of the cooperative.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable for any action taken as a director, or any failure to take any action, if the director performed the duties of the directorÂs office in compliance with this section.

Â Â Â Â Â  (5) When evaluating any offer of another party to make a tender or exchange offer for any equity security of the cooperative or any proposal to merge or consolidate the cooperative with another corporation or cooperative or to purchase or otherwise acquire all or substantially all the properties and assets of the corporation or cooperative, the directors of the cooperative may, in determining what they believe to be in the best interests of the cooperative, give due consideration to the social, legal and economic effects on employees, customers and suppliers of the cooperative and on the communities and geographical areas in which the cooperative and its subsidiaries operate, the economy of the state and nation, the long term as well as short term interests of the cooperative and its members, including the possibility that these interests may be best served by the continued independence of the cooperative, and other relevant factors. [1981 c.542 Â§3; 1995 c.195 Â§8]

Â Â Â Â Â  62.284 Director conflict of interest. (1) A conflict of interest transaction is a transaction with the cooperative, other than in the ordinary course of business for which the cooperative is organized, whether or not on a patronage basis, in which a director of the cooperative has a direct or indirect interest. A conflict of interest transaction is not voidable by the cooperative solely because of the directorÂs interest in the transaction if any one of the following is true:

Â Â Â Â Â  (a) The material facts of the transaction and the directorÂs interest were disclosed or known to the board of directors or a committee of the board of directors, and the board of directors or committee authorized, approved or ratified the transaction;

Â Â Â Â Â  (b) The material facts of the transaction and the directorÂs interest were disclosed or known to the members entitled to vote and they authorized, approved or ratified the transaction; or

Â Â Â Â Â  (c) The transaction was fair to the cooperative.

Â Â Â Â Â  (2) For purposes of this section, a director of the cooperative has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the cooperative.

Â Â Â Â Â  (3) For purposes of subsection (1)(a) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director, unless only one director is authorized to serve pursuant to ORS 62.280. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (1)(a) of this section if the transaction is otherwise authorized, approved or ratified as provided in subsection (1) of this section.

Â Â Â Â Â  (4) For purposes of subsection (1)(b) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the vote of a majority of the member votes entitled to be counted under this subsection. Any director who is a member who has a direct or indirect interest in the transaction, and any votes by a member under the control of an entity described in subsection (2)(a) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (1)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. [1995 c.195 Â§9]

Â Â Â Â Â  62.285 Meetings of board of directors. (1) Regular or special meetings of the board may be held either within or without this state.

Â Â Â Â Â  (2) Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon such notice as is prescribed in the bylaws. Attendance of a director at a meeting shall constitute a waiver of notice of the meeting except where a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.

Â Â Â Â Â  (3) Unless the bylaws provide otherwise, the purposes of any meeting of the board need not be specified in the notice or waiver of notice of the meeting.

Â Â Â Â Â  (4) Unless a greater number is required in the bylaws, a majority of the number of directors fixed by or determined pursuant to the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles, shall constitute a quorum for the transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board. [1957 c.716 Â§24]

Â Â Â Â Â  62.286 Loans to or guarantees for directors. (1) Except as provided by subsection (3) of this section, a cooperative may not lend money to or guarantee the obligation of a director of the cooperative unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes of all the members excluding the votes of any member who is a benefited director; or

Â Â Â Â Â  (b) The cooperativeÂs board of directors determines that the loan or guarantee benefits the cooperative and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (2) The fact that a loan or guarantee is made in violation of this section does not affect the borrowerÂs liability on the loan.

Â Â Â Â Â  (3) This section does not apply to loans and guarantees authorized by statute regulating any special class of cooperatives. [1995 c.195 Â§10]

Â Â Â Â Â  62.287 DirectorsÂ meeting by conference telephone or similar communications equipment. Unless otherwise restricted by the articles of incorporation or bylaws of a cooperative, members of the board of directors of a cooperative or any committee designated by the board may hold a meeting of the board or committee by means of conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other. Participation in a meeting pursuant to this section shall constitute presence in person at the meeting. [1981 c.542 Â§5]

Â Â Â Â Â  62.290 Executive committee. (1) If the bylaws so provide, the board may elect an executive committee to consist of three or more directors, which committee to the extent provided in the bylaws of the cooperative shall have and may exercise all the authority of the board in the management of the cooperative, except in respect to:

Â Â Â Â Â  (a) Apportionment or distribution of net proceeds, savings or losses.

Â Â Â Â Â  (b) Selection of officers.

Â Â Â Â Â  (c) Filling of vacancies in the board or the executive committee.

Â Â Â Â Â  (2) The board may elect other directors as alternates for members of the executive committee.

Â Â Â Â Â  (3) Designation of an executive committee and the delegation thereto of authority shall not operate to relieve the board or any member thereof of any responsibility imposed upon the board or member by law. [1957 c.716 Â§25]

Â Â Â Â Â  62.295 Officers. (1) The principal officers of a cooperative are a president, one or more vice presidents as prescribed in the bylaws, a secretary and a treasurer. These officers shall be elected annually by the board at such time and in such manner as the bylaws provide. The offices of secretary and treasurer may be combined in one person. At least one principal officer must be a director of the cooperative. The manager of a cooperative may hold the office of president or any other office.

Â Â Â Â Â  (2) The bylaws may provide for a chairperson of the board of directors. The offices of chairperson and president may be combined in one person. However, notwithstanding subsection (1) of this section, a person who is not a director may not serve as chairperson of the board of directors.

Â Â Â Â Â  (3) Any other officer may be chosen by the board.

Â Â Â Â Â  (4) All officers shall have such authority and perform such duties as the bylaws provide, or as the board may determine, not inconsistent with the bylaws. Any officer may be removed by the board whenever in its judgment the best interests of the cooperative will be served thereby. Election or appointment shall not of itself create contract rights. [1957 c.716 Â§26; 1969 c.312 Â§1; 1981 c.542 Â§4]

Â Â Â Â Â  62.300 Compensation and benefits to directors, officers and employees. (1) Unless the bylaws provide otherwise, only the members of the cooperative may establish compensation or other benefits for a director, not available generally to officers and employees, for services as a director.

Â Â Â Â Â  (2) Unless the bylaws provide otherwise, no director shall hold during the term as director any position in the cooperative on regular salary.

Â Â Â Â Â  (3) Unless the bylaws provide otherwise, the board may provide, for prior or future services of any officer or employee, reasonable compensation, pension or other benefits to such officer or employee and pension or other benefits to a member of the family of the officer or employee or beneficiaries of the officer or employee. No officer or employee who is a director may take part in any vote on the compensation of the officer or employee for services rendered or to be rendered the cooperative. [1957 c.716 Â§27]

Â Â Â Â Â  62.305 Taking action without meeting; effective date of action. Any action required by this chapter to be taken at a meeting of the members or directors of a cooperative, or any other action which may be taken at a meeting of the members, directors or members of the executive committee, and any matter on which shareholders are entitled to vote under this chapter, may be taken without a meeting if a consent in writing setting forth the action so taken is signed by all of the members, directors, executive committee members or shareholders entitled to vote with respect to the subject matter thereof. Such consent shall have the same force and effect as a unanimous vote at a meeting. Unless the consent specifies a different effective date, action taken under this section is effective when the last member, director, member of the executive committee or shareholder entitled to vote, signs the consent. [1957 c.716 Â§28; 1995 c.195 Â§11]

Â Â Â Â Â  62.310 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.315 Waiver of notice. Whenever any notice is required to be given to any member or director of a cooperative under the provisions of this chapter or under the provisions of the articles or bylaws of a cooperative, a waiver thereof in writing signed by the person or persons entitled to the notice, whether before or after the time stated therein, is equivalent to the giving of the notice. [1957 c.716 Â§29]

Â Â Â Â Â  62.320 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.325 Voting requirements of articles. Whenever the articles require the vote of a greater proportion of the members or shareholders than required by this chapter, the articles shall control. [1957 c.716 Â§30]

Â Â Â Â Â  62.330 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.335 Action brought in right of cooperative by member or shareholder; attorney fees. (1) No action may be instituted or maintained in the right of any cooperative by a member or shareholder unless the member or shareholder:

Â Â Â Â Â  (a) Alleges in the complaint that the member or shareholder was a member or shareholder of record when any part of the transaction of which complained took place, or that the membership or stock thereafter devolved upon the member or shareholder by operation of law from a member or shareholder at such time.

Â Â Â Â Â  (b) Alleges in the complaint with particularity the efforts of the member or shareholder to secure from the board such action as desired. The member or shareholder shall further allege that the member or shareholder has either informed the cooperative or board in writing of the ultimate facts of each cause of action against each director or delivered to the cooperative or board a copy of the complaint proposed to be filed. The member or shareholder shall state the reasons for failure to obtain such action or the reasons for not making such effort.

Â Â Â Â Â  (c) Files a complaint in such action within 20 days after notification given to the cooperative or board as provided by paragraph (b) of this subsection.

Â Â Â Â Â  (2) The action shall not be dismissed or compromised without the approval of the court.

Â Â Â Â Â  (3) If anything is recovered or obtained as the result of the action, whether by means of a compromise and settlement or by a judgment, the court may direct the plaintiff to account to the cooperative for the remainder of the proceeds.

Â Â Â Â Â  (4) In an action brought in the right of a cooperative by fewer than three percent of the members or by holders of less than three percent of any class of stock outstanding, the defendants may require the plaintiff to give security for the reasonable expenses of defending the action, including attorney fees. The amount of the security may thereafter be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1957 c.716 Â§69; 1981 c.897 Â§15; 1995 c.618 Â§38]

Â Â Â Â Â  62.355 Cooperative contracts. (1) Contracts for any of the following purposes, whether contained in the bylaws or separately written, are valid when made between a cooperative and any member in which such member agrees to:

Â Â Â Â Â  (a) Sell, market or deliver to or through the cooperative or any facilities furnished by it, all or any specified part of products produced or to be produced either by the member or under the control of the member.

Â Â Â Â Â  (b) Authorize the cooperative or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of such products.

Â Â Â Â Â  (c) Buy or procure from or through the cooperative or any facilities furnished by it, all or any specified part of goods or services to be bought or procured by the member.

Â Â Â Â Â  (d) Authorize the cooperative or any facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement or performance of services.

Â Â Â Â Â  (2) The contract referred to in subsection (1) of this section may fix and require liquidated damages to be paid by the member to the cooperative in the event of breach of the contract by the member. Liquidated damages may be a percentage of the value or a specific amount per unit of the products, goods or services involved by the breach, or a specific sum.

Â Â Â Â Â  (3) Two or more cooperatives may contract and act in association, corporate or otherwise, to perform collectively any of their powers or purposes authorized by this chapter. [1957 c.716 Â§32]

Â Â Â Â Â  62.360 Recording cooperative contracts. (1) A cooperative may record any contract authorized by ORS 62.355 in the office of the county clerk of the county in which the member resides or in which products covered by that contract have been or are to be produced. If the cooperative has substantially uniform contracts with more than one member residing or producing such products in any county, it may, in lieu of recording the original contracts, record:

Â Â Â Â Â  (a) A true copy of the uniform contract; and

Â Â Â Â Â  (b) A sworn list or sworn lists of the names of members who have executed such contract and who reside or produce such products in that county, and the effective date of the contract as to each such member.

Â Â Â Â Â  (2) The county clerk shall record each such contract, and shall record alphabetically in the Cooperative Contract Record the name of each party to that contract. For recording such contract the fee is the same as for recording a contract under ORS 205.320.

Â Â Â Â Â  (3) Recording pursuant to this section shall operate as constructive notice to all persons of the existence and contents of the contract. Any right, title, interest or lien created as to the products covered by the contract subsequent to such recording is subject to the cooperativeÂs right, title or interest under that contract. If the member creates any mortgage upon or other security interest in any such products subsequent to such contract recording, and if the member and the mortgagee or secured party jointly notify the cooperative in writing of the existence and amount of the mortgage or other security interest, all payments which after such notice become due from the cooperative to that member by reason of the cooperativeÂs sale or other handling of those products shall be paid by the cooperative to the mortgagee or other secured interest until the amount of the mortgage or secured party has been paid, and the balance thereafter shall be paid to the member.

Â Â Â Â Â  (4) When a contract recorded under this section has been terminated in any manner, the cooperative shall give, upon demand, a statement of termination to the member party to the contract, who may record the statement in the office of the county clerk where the contract was originally filed or recorded. The county clerk shall record the termination and index the name of the member in the Cooperative Contract Record. A cooperative may record at any time in the office of the county clerk where the contract was originally filed or recorded, a sworn list of the names of all persons whose contracts have been terminated in any manner other than by expiration of their term, and the county clerk shall record the termination and index the name of each of those persons in the Cooperative Contract Record. The fee for recording and indexing a document under this section is the fee established in ORS 205.320. [1957 c.716 Â§33; 1965 c.632 Â§6; 1971 c.621 Â§12; 1975 c.607 Â§14; 1979 c.833 Â§15; 1981 c.835 Â§5; 1999 c.654 Â§3]

Â Â Â Â Â  62.365 Relief against breach or threatened breach of contract; penalty for interference. (1) In the event of a breach or threatened breach of a cooperative contract authorized by ORS 62.355, the cooperative is entitled to an injunction to prevent the breach or any further breach thereof, and to a judgment of specific performance thereof. Upon filing of a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the cooperative is entitled to a temporary restraining order.

Â Â Â Â Â  (2) Any person who, with knowledge that a contract exists, induces or attempts to induce any member to breach the contract with the cooperative, or who in any manner aids a breach of the contract, is liable to the cooperative for damages caused by such interference. The cooperative is also entitled to an injunction to prevent any interference or further interference with the contract. [1957 c.716 Â§34; 2003 c.576 Â§324]

Â Â Â Â Â  62.370 Civil action for inducing breach of contract with cooperative or spreading false reports about cooperative. In addition to the remedies provided in ORS 62.365 (2), any person who knowingly and maliciously induces or attempts to induce any member of a cooperative to breach a contract of the member with the cooperative authorized by ORS 62.355, or who knowingly and maliciously spreads any false report about the finances or management of a cooperative is liable, in a civil action, to the cooperative aggrieved, in the penal sum of $500 for each offense. [1957 c.716 Â§72]

Â Â Â Â Â  62.410 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.415 Apportionment and distribution of net proceeds or savings or net losses. (1) The net proceeds or savings of a cooperative shall be apportioned, distributed and paid periodically to those persons entitled to receive them, at such times and in such reasonable manner as the bylaws shall provide; except that net proceeds or savings on patronage of the cooperative by its members shall be apportioned and distributed among those members in accordance with the ratio which each memberÂs patronage during the period involved bears to total patronage by all members during that period. The bylaws may contain any reasonable provisions for the apportionment and charging of net losses. For the purposes of this section work performed as a member of a workersÂ cooperative shall be deemed to be patronage of that cooperative.

Â Â Â Â Â  (2) The apportionment, distribution and payment of net proceeds or savings required by subsection (1) of this section may be in cash, credits, capital stock, certificates of interest, revolving fund certificates, letters of advice or written evidence of indebtedness or other equity interest issued by the cooperative or by any affiliated domestic or foreign cooperative association whether or not incorporated under this chapter.

Â Â Â Â Â  (3) Apportionment and distribution of its net proceeds or savings or net losses may be separately determined for, and be based upon patronage of, single or multiple pools, particular departments of the cooperative, or as to particular commodities, supplies or services, or such apportionment and distribution may be based upon classification of patronage according to the type thereof.

Â Â Â Â Â  (4) A cooperative may provide in its bylaws:

Â Â Â Â Â  (a) The minimum amount of any single patronage transaction; and

Â Â Â Â Â  (b) The minimum aggregate amount of patronage transactions by any patron during the fiscal year of the cooperative.

Â Â Â Â Â  (5) Any amount described in subsection (4) of this section shall be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under this section.

Â Â Â Â Â  (6) For the purposes of this section net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative corporations, and after deducting from gross proceeds or savings any dividends paid upon capital stock. [1957 c.716 Â§36; 1963 c.156 Â§2; 1995 c.79 Â§15; 1995 c.195 Â§12]

Â Â Â Â Â  62.420 [Repealed by 1957 c.716 Â§76]

Â Â Â Â Â  62.425 Unclaimed distribution, redemptions or payments. (1) Any distribution of net margins by a cooperative or any redemption of or payment based upon any indebtedness, capital stock of a cooperative or other equity interest which remains unclaimed four years after the date authorized for payment, redemption or retirement may be forfeited by the board. Any amount forfeited may revert to the cooperative, if, at least six months prior to the declared date of forfeiture, notice that the payment is available has been mailed to the last-known address of the person shown by the cooperativeÂs records to be entitled thereto or, if the address is unknown, is published as provided by ORS 62.245.

Â Â Â Â Â  (2) This section applies to payments authorized before or after January 1, 1958, except that this section does not authorize the forfeiture prior to January 1, 1959, of any right to any such amount which would not otherwise have been barred prior to January 1, 1959. [1957 c.716 Â§37; 1987 c.341 Â§1; 1995 c.195 Â§13]

Â Â Â Â Â  62.430 Payments in name of deceased owner of capital credits or retains in cooperative. (1) If authorized by the bylaws, a cooperative may pay the following persons up to $10,000 in redemption or refund of capital credits or retains recorded on the books and records of the cooperative in the name of a deceased owner thereof:

Â Â Â Â Â  (a) The surviving spouse of the deceased owner;

Â Â Â Â Â  (b) If there is no surviving spouse, the deceased ownerÂs surviving children 18 years of age or older;

Â Â Â Â Â  (c) If the deceased owner left no surviving spouse or surviving children 18 years of age or older, the deceased ownerÂs surviving parents; or

Â Â Â Â Â  (d) If there is no surviving spouse, surviving children 18 years of age or older or surviving parent, the deceased ownerÂs surviving brothers and sisters 18 years of age or older.

Â Â Â Â Â  (2) The affidavit of the person claiming payment shall:

Â Â Â Â Â  (a) State where and when the deceased owner died;

Â Â Â Â Â  (b) State that the total face value of the capital credits or retains of the deceased owner in the cooperative does not exceed $10,000 and that they are free and clear of any security interest or other lien or encumbrance;

Â Â Â Â Â  (c) Show the relationship of the affiant or affiants to the deceased owner;

Â Â Â Â Â  (d) Embody a promise to pay the expenses of last sickness, funeral expenses and just debts of the deceased owner out of the capital credits or retains to be redeemed or refunded to the full extent thereof if necessary, and to distribute any balance to those persons entitled thereto by law; and

Â Â Â Â Â  (e) State any other information deemed appropriate by the cooperative.

Â Â Â Â Â  (3) A cooperative is under no obligation to determine the relationship of the affiant to the deceased owner, or to determine other than from its books and records whether the deceased ownerÂs capital credits or retains are subject to a security interest or other lien or encumbrance. Payment made in good faith to the person making the affidavit is a full acquittance and release of the cooperative for the amount so paid.

Â Â Â Â Â  (4) A probate proceeding is not necessary to establish the right of the surviving spouse, surviving children, surviving parent or surviving brothers and sisters to obtain payment of the capital credits or retains as provided by this section. However, if a personal representative is appointed in an estate of a deceased member or patron whose capital credits or retains have been redeemed or refunded under this section, the person or persons signing the affidavit shall account for them to the personal representative.

Â Â Â Â Â  (5) Nothing in this section shall abrogate the rights of a cooperative set forth in ORS 62.235, and a cooperativeÂs right to set off from a deceased ownerÂs capital credits or retains any debts owed to the cooperative by the deceased owner. This section shall not require that redemption or refund of capital credits or retains be made in accordance with this section, or otherwise limit or affect the manner in which a cooperative may pay, redeem, refund, administer or distribute its net savings, or any retains thereof, capital credits or other equity interests, nor shall it be deemed or construed to impose any further obligation or liability on a cooperative in its payment or redemption of retains in excess of $10,000.

Â Â Â Â Â  (6) Notwithstanding any provision of this section, if the cooperativeÂs books and records reflect that the deceased ownerÂs capital credits or retains are subject to a security interest or other encumbrance, the cooperative shall not be relieved of any liability arising from the security interest or the encumbrance if the redemption or refund of capital credits is made to the person making the affidavit under this section. [1995 c.195 Â§31; 1999 c.377 Â§1]

Â Â Â Â Â  62.435
Sale
or other disposition of entire assets. (1) The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a cooperative, when made in the usual and regular course of the business of the cooperative, may be made on such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other cooperative, corporation or association, domestic or foreign, as shall be authorized by its board; and in such case no authorization or consent of members or shareholders is required.

Â Â Â Â Â  (2) A sale, lease, exchange or other disposition of all, or substantially all, the property and assets, with or without the goodwill, of a cooperative, if not made in the usual and regular course of its business, may be made upon such terms and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other cooperative, corporation or association, as may be authorized in the following manner:

Â Â Â Â Â  (a) The board shall adopt a resolution recommending the sale, lease, exchange or other disposition and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting, or if there are shareholders the submission shall be to a joint meeting of members and shareholders.

Â Â Â Â Â  (b) Written or printed notice shall be given to each member and to each shareholder within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members, and shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed sale, lease, exchange or other disposition.

Â Â Â Â Â  (c) At the meeting, the members, by affirmative vote of a majority of the member votes cast thereon, and the shareholders, by affirmative vote of a majority of the shareholder votes entitled to be voted thereon, or in the case of an electric or a telephone cooperative by affirmative vote of two-thirds of all the members and affirmative vote of two-thirds of the shareholder votes entitled to be voted thereon, may approve the sale, lease, exchange or other disposition, and may fix, or may authorize the board to fix, any or all of the terms and conditions thereof and the consideration to be received by the cooperative therefor.

Â Â Â Â Â  (3) After authorization by votes of members and shareholders, the board nevertheless, in its discretion, may abandon the sale, lease, exchange or other disposition of assets subject to the rights of third parties under any contracts relating thereto, without further action or approval by members or shareholders. [1957 c.716 Â§48]

Â Â Â Â Â  62.440 Books and records; attorney fees. (1) A cooperative shall keep correct and complete books and records of account, and shall keep minutes of the proceedings of its members, board and executive committee. It shall keep at its principal office records of the names and addresses of all members and shareholders. At any reasonable time, any member or shareholder, or the agent or attorney of any member or shareholder, upon written notice stating the purposes thereof, may examine for any proper purpose any books or records pertinent to the purpose specified in the notice and may make extracts therefrom, all in accordance with any reasonable conditions prescribed by the board restricting the disclosure, dissemination or use by any member or shareholder, or any agent or attorney of any member or shareholder, of any information therein contained. The board may deny a request to examine books and records if the board determines that the purpose is not directly related to the business or affairs of the cooperative and is contrary to the best interests of the cooperative.

Â Â Â Â Â  (2) In any action or proceeding to enforce the rights of members or shareholders provided in this section, the court may award reasonable attorney fees to the prevailing party. [1957 c.716 Â§31; 1981 c.897 Â§16; 1995 c.195 Â§14; 1995 c.618 Â§39]

Â Â Â Â Â  62.455 Annual report; form; effect of error; amendment. (1) Each cooperative shall by its anniversary deliver to the Office of Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The street address of its registered office and the name of its registered agent at that office in this state.

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office.

Â Â Â Â Â  (d) The names and addresses of the president and secretary of the cooperative.

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the cooperative.

Â Â Â Â Â  (f) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the cooperative.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the cooperative in the current records of the Office of Secretary of State. The failure of the cooperative to receive the annual report form from the Secretary of State shall not relieve the cooperative of its duty to deliver an annual report to the Office of Secretary of State as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting cooperative in writing and return the report to it for correction. The cooperative must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A cooperative may deliver to the Office of Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the cooperative as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1957 c.716 Â§63; 1963 c.492 Â§43; 1983 c.717 Â§25; 1985 c.728 Â§66; 1987 c.94 Â§82; 1987 c.843 Â§16; 2007 c.186 Â§4]

Â Â Â Â Â  62.460 [1981 c.542 Â§6; repealed by 1995 c.195 Â§46]

INDEMNIFICATION OF DIRECTORS

Â Â Â Â Â  62.462 Definitions for ORS 62.462 to 62.482. As used in ORS 62.462 to 62.482:

Â Â Â Â Â  (1) ÂCooperativeÂ includes any domestic or foreign predecessor entity of a cooperative in a merger or other transaction in which the predecessorÂs existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) ÂDirectorÂ means an individual who is or was a director of a cooperative or an individual who, while a director of a cooperative, is or was serving at the cooperativeÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the cooperativeÂs request if the directorÂs duties to the cooperative also impose duties on or otherwise involve services by the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) ÂExpensesÂ includes counsel fees.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty or fine, including an excise tax assessed with respect to an employee benefit plan or reasonable expenses incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a cooperative or an individual who, while an officer of a cooperative, is or was serving at the cooperativeÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the cooperativeÂs request if the officerÂs duties to the cooperative also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal. [1995 c.195 Â§15]

Â Â Â Â Â  62.464 Authority to indemnify director; report to members. (1) Except as provided in subsection (4) of this section, a cooperative may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the cooperative, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individualÂs conduct was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A cooperative may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the cooperative in which the director was adjudged liable to the cooperative; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the cooperative is limited to reasonable expenses incurred in connection with the proceeding.

Â Â Â Â Â  (6) If a cooperative indemnifies or advances expenses to a director under this section or ORS 62.466, 62.468 or 62.472 in connection with a proceeding by or in the right of the cooperative, the cooperative shall report the indemnification or advance in writing to the members with or before the notice of the next membership meeting. [1995 c.195 Â§16]

Â Â Â Â Â  62.465 [1981 c.542 Â§7; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.466 Mandatory indemnification of director. Unless limited by its articles of incorporation, a cooperative shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the cooperative against reasonable expenses incurred by the director in connection with the proceeding. [1995 c.195 Â§17]

Â Â Â Â Â  62.468 Advance for expenses. (1) A cooperative may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the cooperative a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 62.464; and

Â Â Â Â Â  (b) The director furnishes the cooperative a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation, or bylaws, by a resolution of the members or board of directors or by contract. [1995 c.195 Â§18]

Â Â Â Â Â  62.470 [1981 c.542 Â§8; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.472 Court-ordered indemnification. Unless the cooperativeÂs articles of incorporation provide otherwise, a director of the cooperative who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 62.466, in which case the court shall also order the cooperative to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 62.464 or was adjudged liable as described in ORS 62.464 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1995 c.195 Â§19]

Â Â Â Â Â  62.474 Determination and authorization of indemnification. (1) A cooperative may not indemnify a director under ORS 62.464 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 62.464.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors consisting solely of two or more directors not at the time parties to the proceeding. However, directors who are parties to the proceeding may participate in designation of the committee;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board of directors cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors, including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the members.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel. [1995 c.195 Â§20]

Â Â Â Â Â  62.475 [1981 c.542 Â§9; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.476 Indemnification of officers, employees and agents. Unless a cooperativeÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the cooperative is entitled to mandatory indemnification under ORS 62.466, and is entitled to apply for court-ordered indemnification under ORS 62.472, in each case to the same extent as a director under ORS 62.466 or 62.472.

Â Â Â Â Â  (2) The cooperative may indemnify and advance expenses under ORS 62.462 to 62.482 to an officer, employee or agent of the cooperative to the same extent as to a director. [1995 c.195 Â§21]

Â Â Â Â Â  62.478 Insurance. A cooperative may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the cooperative or who, while a director, officer, employee or agent of the cooperative, is or was serving at the request of the cooperative as a director, officer, partner, trustee, employee or agent of another foreign or domestic cooperative, corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The cooperative may purchase and maintain the insurance even if the cooperative has no power to indemnify the individual against the same liability under ORS 62.464 or 62.466. [1995 c.195 Â§22]

Â Â Â Â Â  62.480 [1981 c.542 Â§10; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.482 Application of ORS 62.462 to 62.482. (1) The indemnification and provisions for advancement of expenses provided by ORS 62.462 to 62.482 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the cooperativeÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of members or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a cooperative shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 62.513 (4)(e); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 62.474.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification or advance of expenses is valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 62.462 to 62.482 do not limit a cooperativeÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding. [1995 c.195 Â§23; 2007 c.186 Â§5]

Â Â Â Â Â  62.505 [1957 c.716 Â§5; 1963 c.492 Â§44; 1975 c.161 Â§2; 1981 c.633 Â§62; 1985 c.728 Â§67; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.510 [1957 c.716 Â§6; 1963 c.492 Â§45; 1983 c.717 Â§26; 1985 c.728 Â§68; 1987 c.94 Â§83; repealed by 1995 c.195 Â§46]

FORMATION OF COOPERATIVES

Â Â Â Â Â  62.511 Incorporators; articles of incorporation. One or more individuals 18 years of age or older, a domestic or foreign corporation or cooperative, a partnership or an association may act as incorporators of a cooperative by delivering articles of incorporation to the Office of Secretary of State for filing. [1995 c.195 Â§24]

Â Â Â Â Â  62.513 Contents of articles of incorporation; rules. (1) The articles of incorporation shall set forth:

Â Â Â Â Â  (a) The name of the cooperative, which satisfies the requirements of ORS 62.131.

Â Â Â Â Â  (b) The purposes for which the cooperative is organized. It shall be sufficient to state, either alone or with other purposes, that the purpose of the cooperative is to engage in any lawful activity for which cooperatives may be organized under this chapter, and by such statement, all lawful activities shall be within the purposes of the cooperative, except for express limitations, if any.

Â Â Â Â Â  (c) Whether the cooperative is organized with or without membership stock, and if organized without membership stock the amount of the membership fee and whether the membership fee may be changed in accordance with a procedure established in the bylaws without the necessity of filing amended or restated articles, and the limitations, if any, on transfer of a membership.

Â Â Â Â Â  (d) The number and par value, if any, of shares of each authorized class of stock, and if more than one class is authorized, the designation, preferences, limitations and relative rights of each class.

Â Â Â Â Â  (e) Which classes of stock, if any, are membership stock, and the limitations upon transfer, if any, applicable to such stock.

Â Â Â Â Â  (f) Any limitation of the right to acquire or recall any stock.

Â Â Â Â Â  (g) The basis of distribution of assets in the event of dissolution or liquidation.

Â Â Â Â Â  (h) The street address of the cooperativeÂs initial registered office and the name of its initial registered agent who shall be amenable to service of process at the address.

Â Â Â Â Â  (i) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (j) The number of directors constituting the initial board of directors.

Â Â Â Â Â  (k) The name and address of each incorporator.

Â Â Â Â Â  (2) Duration shall be perpetual unless the articles of incorporation expressly limit the period of duration.

Â Â Â Â Â  (3) It is not necessary to set forth in the articles any of the corporate powers enumerated in this chapter. The articles may include additional provisions, not inconsistent with law, for the regulation of the internal affairs of the cooperative, including any provision that restricts the transfer of shares or that under this chapter is required or permitted to be set forth in the bylaws. Any provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control.

Â Â Â Â Â  (4) Without limiting the provisions of subsection (3) of this section, the articles of incorporation may set forth:

Â Â Â Â Â  (a) The names of the initial directors;

Â Â Â Â Â  (b) The addresses of the initial directors;

Â Â Â Â Â  (c) The names and addresses of the president and secretary;

Â Â Â Â Â  (d) Provisions regarding:

Â Â Â Â Â  (A) Managing the business and regulating the affairs of the cooperative; and

Â Â Â Â Â  (B) Defining, limiting and regulating the powers of the cooperative, its board of directors and members;

Â Â Â Â Â  (e) A provision eliminating or limiting the personal liability of a director to the cooperative, its members or its shareholders for monetary damages for conduct as a director, provided that the provision shall not eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective and the provision shall not eliminate or limit the liability of a director for:

Â Â Â Â Â  (A) Any breach of the directorÂs duty of loyalty to the cooperative, its members or its shareholders;

Â Â Â Â Â  (B) Acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law; or

Â Â Â Â Â  (C) Any transaction from which the director derived an improper personal benefit; and

Â Â Â Â Â  (f) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (5) The Secretary of State by rule may require additional identifying information. [1995 c.195 Â§25; 2007 c.186 Â§6]

Â Â Â Â Â  62.515 Organization meeting of directors. After the issuance of the certificate of incorporation an organization meeting of the board of directors named in the articles shall be held, either within or without this state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers and the transaction of such other business as may come before the meeting. [1957 c.716 Â§7]

AMENDMENT OF ARTICLES

Â Â Â Â Â  62.555 Right to amend articles of incorporation. (1) A cooperative may amend its articles from time to time in any and as many respects as may be desired, so long as its articles as amended contain only such provisions as might be lawfully contained in original articles at the time of making the amendment, and, if a change in shares or the rights of shareholders or members, or an exchange, reclassification or cancellation of shares or rights of shareholders or members is to be made, such provisions as may be necessary to effect the change, exchange, reclassification or cancellation.

Â Â Â Â Â  (2) Amendments to the articles shall be made in the following manner:

Â Â Â Â Â  (a) The board shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of the members of the cooperative, which may be either an annual or a special meeting.

Â Â Â Â Â  (b) Written or printed notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member of record within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting.

Â Â Â Â Â  (c) At the meeting a vote of the members shall be taken on the proposed amendment. The proposed amendment is adopted upon receiving the affirmative vote of a majority of the member votes cast thereon, unless shareholders are entitled by ORS 62.560 to vote on the proposed amendment, in which event the proposed amendment is adopted upon receiving the approval of shareholders as specified in ORS 62.560, as well as the affirmative vote of a majority of member votes cast thereon. Any number of amendments may be submitted to the members and voted upon by them at one meeting. [1957 c.716 Â§38]

Â Â Â Â Â  62.560 Shareholder voting on amendments to articles. (1) If a proposed amendment to articles would affect a shareholder, such shareholder, whether or not permitted to vote by the articles, is entitled to cast one vote on the amendment regardless of the dollar amount of stock or number of affected classes of stock held by the shareholder; except that the articles may permit such affected shareholder to cast one vote for each share of stock the shareholder holds other than membership stock. A member holding stock affected by a proposed amendment may vote both as a member and as an affected shareholder.

Â Â Â Â Â  (2) If any shareholder is entitled to vote on a proposed amendment, the meeting at which that proposed amendment is to be voted upon shall be a joint meeting of members and affected shareholders, and notice of that meeting together with a copy of the proposed amendment or a summary of the changes to be effected thereby shall be given to each such shareholder of record entitled to vote thereon within the time and in the manner provided in ORS 62.255 for the giving of notice of meetings of members. The proposed amendment is adopted only if it receives the affirmative vote of a majority of the votes of the affected shareholders entitled to vote thereon.

Â Â Â Â Â  (3) For the purpose of this section, a shareholder is affected as to any class of stock owned by the shareholder only if an amendment would expressly:

Â Â Â Â Â  (a) Decrease the dividends to which that class may be entitled or change the method by which the dividend rate on that class is fixed.

Â Â Â Â Â  (b) Restrict rights to transfer that class.

Â Â Â Â Â  (c) Give to another existing or any new class of stock or equity interest not previously entitled thereto any preference as to dividends or upon dissolution which is the same or higher than preferences of that class.

Â Â Â Â Â  (d) Change the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution.

Â Â Â Â Â  (e) Increase the number of authorized shares of any class having a higher preference as to dividends or upon dissolution.

Â Â Â Â Â  (f) Require or permit an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of that class or any other class with the same or higher preferences. [1957 c.716 Â§39]

Â Â Â Â Â  62.565 Articles of amendment; effect of amendment. (1) Following adoption of an amendment or amendments to articles as provided in this chapter, articles of amendment shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The text of each amendment adopted.

Â Â Â Â Â  (c) The date of the adoption of the amendment by the members.

Â Â Â Â Â  (d) The numbers of members voting for and against the amendment.

Â Â Â Â Â  (e) If affected shareholders had the right to vote under ORS 62.560, the number of affected shareholders, the number of shareholder votes entitled to be voted thereon, and the numbers of such votes cast for and against the amendment.

Â Â Â Â Â  (2) No amendment shall affect any existing cause of action in favor of or against the cooperative, or any pending suit to which the cooperative is a party, or the existing rights of persons other than members or affected shareholders; and, if the cooperativeÂs name is changed by amendment, no suit brought by or against the cooperative under its former name shall abate for that reason. [1957 c.716 Â§40; 1981 c.633 Â§63; 1985 c.728 Â§69; 1987 c.94 Â§85; 1995 c.195 Â§32]

Â Â Â Â Â  62.570 Restated articles. (1) A cooperative by action taken in the same manner as required for amendment of articles of incorporation may adopt restated articles of incorporation. The restated articles of incorporation may contain any changes in the articles of incorporation that could be made by amendment regularly adopted. Adoption of restated articles of incorporation containing any such changes shall have the effect of amending the existing articles of incorporation to conform to the restated articles, without further action of the board of directors or shareholders.

Â Â Â Â Â  (2) Restated articles of incorporation shall contain all the statements required under this chapter to be included in original articles of incorporation except that no statement need be made with respect to:

Â Â Â Â Â  (a) The number, names and addresses of directors constituting the initial board of directors;

Â Â Â Â Â  (b) The names and addresses of the incorporators;

Â Â Â Â Â  (c) The initial or present registered office or agent; or

Â Â Â Â Â  (d) The mailing address of the cooperative if an annual report has been filed with the Office of the Secretary of State.

Â Â Â Â Â  (3) Restated articles of incorporation when executed and filed in the manner prescribed in this chapter shall supersede the theretofore existing articles of incorporation and amendments thereto. The Secretary of State shall upon request certify a copy of the articles of incorporation, or the articles of incorporation as restated, or any amendments to either thereof.

Â Â Â Â Â  (4) The restated articles of incorporation, when filed, shall be accompanied by a statement and a true copy of the statement as provided in this subsection. The statement shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The date of the adoption of the restated articles of incorporation.

Â Â Â Â Â  (c) The number of shares outstanding, and if affected shareholders have the right to vote, the number of affected shares, the number of shareholder votes entitled to be voted thereon, and, if the shareholders of any class are entitled to vote thereon as a class, the designation and number of outstanding shares entitled to vote thereon of each class.

Â Â Â Â Â  (d) The number of members voting for and against the restated articles of incorporation, respectively, and, if there are shareholders entitled to vote, the number of shares voted for and against the restated articles of incorporation, respectively, and, if the shares of any class are entitled to vote thereon as a class, the number of shares of each such class voted for and against the restated articles, respectively.

Â Â Â Â Â  (e) If the restated articles of incorporation provide for an exchange, reclassification or cancellation of issued shares, and if the manner in which the same shall be effected is not set forth in the restated articles of incorporation, then a statement of the manner in which the same shall be effected. [1957 c.716 Â§41; 1963 c.492 Â§46; 1987 c.94 Â§86; 1995 c.195 Â§33]

CONVERSIONS AND MERGERS

Â Â Â Â Â  62.605 Definitions for ORS 62.605 to 62.623. As used in this section and ORS 62.607 to 62.623:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under this chapter, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an
Oregon
business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1957 c.716 Â§42; 1995 c.195 Â§38; 1999 c.362 Â§18; 2003 c.80 Â§17b]

Â Â Â Â Â  62.607 Conversion. (1) A business entity other than a cooperative may be converted to a cooperative organized under this chapter, and a cooperative organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A cooperative organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting cooperative;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The cooperative complies with all requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§20; 2001 c.315 Â§14; 2003 c.80 Â§18]

Â Â Â Â Â  62.609 Action on plan of conversion. (1) A plan of conversion shall be approved by the business entity as follows:

Â Â Â Â Â  (a) In the case of a cooperative, in the manner provided in ORS 62.619 (1)(a) for mergers; and

Â Â Â Â Â  (b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (b) By another business entity that planned to convert to a cooperative, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§21]

Â Â Â Â Â  62.610 [1957 c.716 Â§43; 1963 c.156 Â§3; 1995 c.195 Â§39; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  62.611 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 62.035 or the date and time determined pursuant to the statutes governing the business entity that is not a cooperative. [1999 c.362 Â§22; 2001 c.315 Â§8]

Â Â Â Â Â  62.613 Effect of conversion; entity existence continues. (1) When a conversion to or from a cooperative pursuant to ORS 62.607 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to conversion, according to the status of the owner prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after conversion, according to the status of the owner after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and, in the case of business entities other than cooperatives, to the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§23; 2001 c.315 Â§3]

Â Â Â Â Â  62.615 [1957 c.716 Â§44; 1963 c.156 Â§4; 1981 c.633 Â§64; 1985 c.728 Â§70; 1987 c.94 Â§87; 1995 c.195 Â§40; 1999 c.362 Â§26; renumbered 62.621 in 1999]

Â Â Â Â Â  62.617 Merger; plan of merger. (1) One or more business entities may merge into a cooperative organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A cooperative organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The cooperative complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the shares or other ownership interests of each owner into shares, ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a cooperative, any additional information required for a merger by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of a cooperative, if the cooperative is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1999 c.362 Â§24; 2001 c.315 Â§15; 2003 c.80 Â§19]

Â Â Â Â Â  62.619 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a cooperative, the board shall by resolution approve the plan and direct that the plan be submitted to a vote at an annual or a special meeting of members. Written notice shall be given to each member in the manner provided in this chapter for meetings of members, and approval of the plan shall be by affirmative vote of a majority of the member votes cast thereon. The articles may permit shareholders to vote on approval of the plan, and may fix the proportion of shareholder votes required for approval. If the articles permit shareholders to vote on such a plan, written notice shall be given to each shareholder entitled to vote thereon in the manner and at the time provided for notice to members.

Â Â Â Â Â  (b) In the case of a business entity other than a cooperative, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the cooperative, without further action by the members or shareholders, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

Â Â Â Â Â  (b) By a party to the merger that is not a cooperative, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§25]

Â Â Â Â Â  62.620 [1957 c.716 Â§45; 1995 c.195 Â§41; 1999 c.362 Â§27; renumbered 62.623 in 1999]

Â Â Â Â Â  62.621 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger;

Â Â Â Â Â  (b) The date of approval of the plan;

Â Â Â Â Â  (c) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 62.619;

Â Â Â Â Â  (d) As to each cooperative, the numbers of member votes cast for and against the plan; and

Â Â Â Â Â  (e) As to each cooperative, if shareholders are authorized to vote on the plan, the number of shareholder votes entitled to be voted on the plan, the number of such shareholder votes cast for and against the plan and the number of such votes required by the articles for approval thereof.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 62.035 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a cooperative. [Formerly 62.615]

Â Â Â Â Â  62.623 Effect of merger. (1) When a merger involving a cooperative takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a cooperative is the surviving business entity, its articles of incorporation are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each shareholder or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

Â Â Â Â Â  (A) As to obligations incurred by the business entity prior to merger, according to the status of the owner prior to merger; and

Â Â Â Â Â  (B) As to obligations incurred by the business entity after merger, according to the status of the owner after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entities that merged are entitled to the rights provided in the plan of merger and, in the case of owners of business entities other than cooperatives, the rights provided in the statutes applicable to that business entity, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [Formerly 62.620]

Â Â Â Â Â  62.625 [1957 c.716 Â§46; 1987 c.94 Â§88; 1995 c.195 Â§42; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  62.635 [1957 c.716 Â§47; 1983 c.95 Â§1; 1987 c.94 Â§89; repealed by 1999 c.362 Â§67]

DISSOLUTION

Â Â Â Â Â  62.655 Voluntary dissolution by act of cooperative. A cooperative may be dissolved by the act of the cooperative, when authorized in the following manner:

Â Â Â Â Â  (1) The board shall adopt a resolution directing that the question of dissolution be submitted to a vote at a meeting of members, which may be either an annual or a special meeting.

Â Â Â Â Â  (2) Written or printed notice shall be given to each member in the manner provided in ORS 62.255 for the giving of notice of meetings of members, and whether the meeting be an annual or special meeting, shall state that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the cooperative.

Â Â Â Â Â  (3) At the meeting a vote of members shall be taken on a resolution to dissolve the cooperative. Adoption of the resolution shall be by affirmative vote of two-thirds of the member votes cast on that resolution. The articles may permit shareholders to vote on such a resolution for dissolution, and may fix the proportion of authorized shareholder votes required for adoption thereof. [1957 c.716 Â§49; 1965 c.631 Â§20]

Â Â Â Â Â  62.660 [1957 c.716 Â§50; repealed by 1965 c.631 Â§27]

Â Â Â Â Â  62.665 Procedure for dissolution. After the adoption of a resolution to dissolve by the members and, if appropriate, the shareholders:

Â Â Â Â Â  (1) The cooperative shall proceed to collect its assets, convey and dispose of such of its properties as are not to be distributed in kind to its members or shareholders, pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs, and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets either in cash or in kind, among the persons entitled to the same by law, the articles and the bylaws.

Â Â Â Â Â  (2) The cooperative, at any time during the liquidation of its business and affairs, may make application to a court of competent jurisdiction within the state and judicial subdivision in which the registered office or principal place of business of the cooperative is situated, to have the liquidation continued under the supervision of the court as provided in this chapter. [1957 c.716 Â§51; 1965 c.631 Â§21]

Â Â Â Â Â  62.670 Revocation of voluntary dissolution. A cooperative, at any time prior to the time the Secretary of State has filed the articles of dissolution, may revoke voluntary dissolution proceedings theretofore taken, by adoption of a resolution of revocation in the same manner and by the same required vote of members and shareholders as are required by this chapter for adoption of a resolution to dissolve. [1957 c.716 Â§52; 1965 c.631 Â§22; 1985 c.728 Â§71]

Â Â Â Â Â  62.675 Effect of revocation of voluntary dissolution proceedings. Upon the revocation of voluntary dissolution proceedings the cooperative may again carry on its business. [1957 c.716 Â§53; 1965 c.631 Â§23]

Â Â Â Â Â  62.680 Articles of dissolution. (1) If voluntary dissolution proceedings have not been revoked, articles of dissolution may be filed when all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision has been made therefor, or all of the assets of the cooperative have been distributed to its creditors for application to the outstanding debts, obligations and liabilities of the cooperative to the fullest extent possible, and all of the remaining property and assets of the cooperative, if any, have been distributed to the persons entitled thereto. Articles of dissolution shall set forth:

Â Â Â Â Â  (a) The name of the cooperative.

Â Â Â Â Â  (b) The date dissolution was authorized.

Â Â Â Â Â  (c) The number of member votes for and against the resolution.

Â Â Â Â Â  (d) If shareholders were authorized to vote on the resolution, the total number of authorized shareholder votes, the numbers of such votes cast for and against the resolution and the number of such votes required by the articles for adoption thereof.

Â Â Â Â Â  (2) A cooperative is dissolved upon the effective date of its articles of dissolution. [1957 c.716 Â§54; 1965 c.631 Â§24; 1981 c.633 Â§65; 1985 c.728 Â§72; 1987 c.94 Â§90; 1995 c.195 Â§34]

Â Â Â Â Â  62.685 Effect of filing articles of dissolution. When the Secretary of State has filed the articles of dissolution, the existence of the cooperative shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by members, shareholders, directors and officers as provided in this chapter. [1957 c.716 Â§55; 1981 c.633 Â§66; 1985 c.728 Â§73; 1987 c.94 Â§91]

Â Â Â Â Â  62.690 Administrative dissolution. The provisions of ORS 60.647 to 60.657, relating to dissolution by the Secretary of State, apply to cooperatives. [1957 c.716 Â§56; 1987 c.94 Â§92]

Â Â Â Â Â  62.695 Jurisdiction of court to dissolve cooperative and liquidate assets and business of cooperative. (1) In addition to any other instances in which the law provides such power, a circuit court has full power to dissolve a cooperative and liquidate the assets and business thereof:

Â Â Â Â Â  (a) In an action by a member or shareholder when it is established that:

Â Â Â Â Â  (A) The members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

Â Â Â Â Â  (B) The corporate assets are being misapplied or wasted.

Â Â Â Â Â  (b) In an action by a creditor:

Â Â Â Â Â  (A) When the claim of the creditor has been reduced to judgment and an execution thereon returned unsatisfied and it is established that the cooperative is insolvent; or

Â Â Â Â Â  (B) When the cooperative has admitted in writing that the claim of the creditor is due and owing and it is established that the cooperative is insolvent.

Â Â Â Â Â  (c) Upon application by a cooperative which has commenced voluntary dissolution proceedings as provided in this chapter, to have its liquidation continued under the supervision of the court.

Â Â Â Â Â  (d) When an action has been filed by the Attorney General to dissolve a cooperative and it is established that liquidation of its business and affairs should precede the entry of a judgment of dissolution.

Â Â Â Â Â  (2) Venue for a proceeding by the Attorney General to dissolve a corporation lies in
Marion
County
. Venue for a proceeding brought by any other party named in this section lies in the county where a corporationÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (3) It is not necessary to make members or shareholders parties to any action or proceeding under this section unless relief is sought against them personally.

Â Â Â Â Â  (4) A court in a proceeding brought to dissolve a cooperative may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the assets of the cooperative wherever located and carry on the business of the cooperative until a full hearing can be held. [1957 c.716 Â§57; 1965 c.631 Â§25; 1987 c.94 Â§93; 2003 c.576 Â§325]

Â Â Â Â Â  62.700 [1957 c.716 Â§58; 1987 c.94 Â§94; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.702 Procedure for dissolution of cooperative by court. (1) A court in a judicial proceeding brought to dissolve a cooperative may appoint one or more receivers to wind up and liquidate the business and affairs of the cooperative or one or more custodians to manage the business and affairs of the cooperative. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the cooperative and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver may dispose of all or any part of the assets of the cooperative wherever located, at a public or private sale, if authorized by the court and may sue and defend in the receiverÂs own name as receiver of the cooperative in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the cooperative, through or in place of its board of directors or, creditors and any holders of other equity interest in the cooperative officers, to the extent necessary to manage the affairs of the cooperative in the best interests of its members, shareholders, creditors and any holders of other equity interest in the cooperative.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the cooperative, its members, shareholders, creditors and any holders of other equity interest in the cooperative.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiverÂs or custodianÂs counsel from the assets of the cooperative or proceeds from the sale of the assets. [1995 c.195 Â§26]

Â Â Â Â Â  62.704 Judgment of dissolution issued by court. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 62.695 exist, it may enter a judgment dissolving the cooperative and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the cooperativeÂs business and affairs in accordance with ORS 62.708 and the notification of claimants in accordance with ORS 62.712 and 62.714. [1995 c.195 Â§27; 2003 c.576 Â§326]

Â Â Â Â Â  62.705 [1957 c.716 Â§59; repealed by 1974 c.2 Â§5]

Â Â Â Â Â  62.708 Effect of dissolution. (1) A dissolved cooperative continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

Â Â Â Â Â  (a) Collecting its assets;

Â Â Â Â Â  (b) Disposing of its properties that will not be distributed in kind to its members or shareholders;

Â Â Â Â Â  (c) Discharging or making provision for discharging its liabilities;

Â Â Â Â Â  (d) Distributing its remaining property among its members or shareholders according to their interests; and

Â Â Â Â Â  (e) Doing every other act necessary to wind up and liquidate its business and affairs.

Â Â Â Â Â  (2) Dissolution of a cooperative does not:

Â Â Â Â Â  (a) Transfer title to the cooperativeÂs property;

Â Â Â Â Â  (b) Prevent transfer of its shares, indebtedness or other equity interest, although the authorization to dissolve may provide for closing the cooperativeÂs share transfer records;

Â Â Â Â Â  (c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (d) Change quorum or voting requirements for the board of directors, members or shareholders, change provisions for selection, resignation or removal of its directors or officers or both or change provisions for amending its bylaws;

Â Â Â Â Â  (e) Prevent commencement of a proceeding by or against the cooperative in its corporate name;

Â Â Â Â Â  (f) Abate or suspend a proceeding pending by or against the cooperative on the effective date of dissolution; or

Â Â Â Â Â  (g) Terminate the authority of the registered agent of the cooperative. [1995 c.195 Â§28]

Â Â Â Â Â  62.710 [1957 c.716 Â§60; 1987 c.94 Â§95; 1991 c.883 Â§17; repealed by 1995 c.195 Â§46]

Â Â Â Â Â  62.712 Disposition of known claims against dissolved cooperative. (1) A dissolved cooperative may dispose of the known claims against it by following the procedure described in this section.

Â Â Â Â Â  (2) The dissolved cooperative shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved cooperative must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved cooperative is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved cooperative by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved cooperative does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1995 c.195 Â§29]

Â Â Â Â Â  62.714 Notice of dissolution; presentation of claims against cooperative. (1) A dissolved cooperative may also publish notice of its dissolution and request that persons with claims against the cooperative present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved cooperativeÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the cooperative will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved cooperative publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved cooperative within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 62.712;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved cooperative but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1995 c.195 Â§30]

Â Â Â Â Â  62.720 Presumption of abandonment; procedure for agriculture cooperatives and others. (1) All intangible personal property distributable in the course of a voluntary or involuntary dissolution of a cooperative that is unclaimed by the owner within two years after the date for final distribution is presumed abandoned. Such property shall be subject to the provisions of ORS 98.302 to 98.436 and 98.992, except that with respect to agricultural cooperatives, the report of unclaimed property shall be filed with the Department of State Lands as set forth in ORS 98.352. A copy of the report shall also be filed with the State Board of Higher Education.

Â Â Â Â Â  (2) All unclaimed property specified in the report required by ORS 98.352 shall be delivered within the time specified in ORS 98.362 to the Department of State Lands which shall assume custody and shall be responsible for the safekeeping thereof. The department shall reconcile the report to the delivered funds, deduct the costs as provided for in subsection (3) of this section, and forward the funds to the State Board of Higher Education within 14 working days of receipt of the funds. Any person who pays or delivers unclaimed property to the Department of State Lands under this section is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property.

Â Â Â Â Â  (3) All funds received under this section shall be used for the benefit of
Oregon
State
University
in such programs related to agricultural research as the university may determine except for:

Â Â Â Â Â  (a) The payment of claims which may be made pursuant to this section; and

Â Â Â Â Â  (b) The payment of expenses of mailing and publication in connection with any unclaimed property, reasonable service charges and expenses of the Department of State Lands in connection with claims made pursuant to ORS 98.392 to 98.402.

Â Â Â Â Â  (4) The provisions of ORS 98.392 to 98.402 are applicable to claims against unclaimed property delivered to the State Board of Higher Education pursuant to this section. The State Board of Higher Education shall pay such claims from funds delivered to it pursuant to this section within 30 days of receipt of a verified copy of a finding and decision of the Department of State Lands made pursuant to ORS 98.396 or a certified copy of a judgment made pursuant to ORS 98.402.

Â Â Â Â Â  (5) As used in this section, an agricultural cooperative is any cooperative in which farmers act together in producing, processing, preparing for market, handling or marketing the agricultural products of such farmers, and any cooperative in which farmers act together in purchasing, testing, grading, processing, distributing and furnishing farm supplies or farm business services.

Â Â Â Â Â  (6) The provisions of this section are applicable with respect to the voluntary or involuntary dissolution of any cooperative, which dissolution commenced on or after January 1, 1970. [1974 c.2 Â§Â§1,2,3; 1985 c.565 Â§7; 1987 c.94 Â§127; 1993 c.694 Â§35; 1995 c.79 Â§16]

Â Â Â Â Â  Note: 62.720 was enacted into law by the Legislative Assembly, but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOREIGN COOPERATIVES

Â Â Â Â Â  62.755 Admission of foreign cooperatives. A foreign cooperative which has a member or members residing in this state, and which distributes its proceeds and savings according to either this chapter or the law of the state where incorporated, is entitled to all rights, exemptions and privileges of a cooperative organized under this chapter, if it is authorized to do business in this state under ORS chapter 60. A foreign cooperative may be authorized under ORS chapter 60 to transact business in this state whether or not formed for profit and whether or not formed with stock. [1957 c.716 Â§61; 1987 c.94 Â§96]

Â Â Â Â Â  62.760 Registration of name of foreign cooperative. Any foreign cooperative may register its corporate name under ORS 60.101. [1957 c.716 Â§70; 1987 c.94 Â§97]

EMPLOYEE COOPERATIVES

Â Â Â Â Â  62.765 Definitions for ORS 62.765 to 62.792. As used in ORS 62.765 to 62.792, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEmployee cooperativeÂ means a corporation which has elected to be governed by the provisions of ORS 62.765 to 62.792.

Â Â Â Â Â  (2) ÂMemberÂ means a natural person who has been accepted for membership in, and owns a membership share issued by an employee cooperative. [1987 c.677 Â§12]

Â Â Â Â Â  62.768 Election to be governed as employee cooperative; corporate name. (1) Any corporation organized under this chapter may elect to be governed as an employee cooperative under the provisions of ORS 62.765 to 62.792, by so stating in its articles of incorporation or amendments thereto filed in accordance with this chapter.

Â Â Â Â Â  (2) A corporation so electing shall be governed by all provisions of this chapter, except as otherwise provided in ORS 62.765 to 62.792.

Â Â Â Â Â  (3) An employee cooperative may include the word ÂcooperativeÂ or Âco-opÂ in its corporate name. [1987 c.677 Â§Â§13,15]

Â Â Â Â Â  62.771 Revocation of election to be governed as employee cooperative. An employee cooperative may revoke its election under ORS 62.765 to 62.792 by a vote of two-thirds of the members and through amendment to its articles of incorporation filed in accordance with this chapter. [1987 c.677 Â§14]

Â Â Â Â Â  62.774 Qualifications of members; membership shares; rights of members. (1) The articles of incorporation or the bylaws shall establish qualifications and the method of acceptance and termination of members. No person may be accepted as a member unless employed by the employee cooperative on a full-time or part-time basis.

Â Â Â Â Â  (2) An employee cooperative shall issue a class of voting shares designated as membership shares. Each member shall own only one such membership share and only members may own such shares.

Â Â Â Â Â  (3) Membership shares shall be issued for a fee as shall be determined from time to time by the directors. The redemption price of membership shares is determined by reference to internal capital accounts as described in ORS 62.783.

Â Â Â Â Â  (4) Members of an employee cooperative shall have all the rights and responsibilities of shareholders of a corporation organized under this chapter, except as otherwise provided in ORS 62.765 to 62.792. [1987 c.677 Â§16; 1989 c.171 Â§8]

Â Â Â Â Â  62.777 Membership powers. (1) No capital shares other than membership shares shall be given voting power in an employee cooperative, except as otherwise provided in ORS 62.765 to 62.792 or in the articles of incorporation.

Â Â Â Â Â  (2) The power to amend or repeal bylaws of an employee cooperative shall be in the members only, except to the extent that directors are authorized to amend or repeal the bylaws.

Â Â Â Â Â  (3) Voting on amendments to the articles of incorporation of an employee cooperative shall be limited to the members, except that amendments adversely affecting the rights of shareholders may not be adopted without the vote of such shareholders. [1987 c.677 Â§17]

Â Â Â Â Â  62.780 Apportionment of net earnings or losses. (1)(a) The net earnings or losses of an employee cooperative shall be apportioned and distributed at such times and in such manner as the articles of incorporation or bylaws shall specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each memberÂs patronage during the period involved bears to total patronage by all members during that period.

Â Â Â Â Â  (b) As used in this subsection, ÂpatronageÂ means the amount of work performed as a member of an employee cooperative, measured in accordance with the articles of incorporation and bylaws.

Â Â Â Â Â  (2) The apportionment, distribution and payment of net earnings required by subsection (1) of this section may be in cash, credits, written notices of allocation or capital shares issued by the employee cooperative. [1987 c.677 Â§18]

Â Â Â Â Â  62.783 Internal capital accounts; redemption of shares; collective reserve account. (1)(a) Any employee cooperative may establish through its articles of incorporation or bylaws a system of internal capital accounts, to reflect the book value and to determine the redemption price of membership shares, capital shares and written notices of allocation.

Â Â Â Â Â  (b) As used in this subsection, Âwritten notice of allocationÂ means a written instrument which discloses to a member the stated dollar amount of such memberÂs patronage allocation and the terms for payment of that amount by the employee cooperative.

Â Â Â Â Â  (2) The articles of incorporation or bylaws of an employee cooperative may permit the periodic redemption of written notices of allocation and capital shares, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption shall be made if such redemption would result in the liability of any director or officer of the employee cooperative.

Â Â Â Â Â  (3) The articles of incorporation or bylaws may provide for the employee cooperative to pay or credit interest on the balance in each memberÂs internal capital account.

Â Â Â Â Â  (4) The articles of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors. [1987 c.677 Â§19]

Â Â Â Â Â  62.786 Internal capital account cooperative. (1) An internal capital account cooperative is an employee cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital shares. In an internal capital account cooperative, each member shall have one and only one vote in any matter requiring voting by shareholders.

Â Â Â Â Â  (2) An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the memberÂs internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and retained net earnings not allocated to individual members.

Â Â Â Â Â  (3) In an internal capital account cooperative, the balances in all the individual internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative. [1987 c.677 Â§20]

Â Â Â Â Â  62.789 Procedure for revocation of election; limits on merger. (1) When any employee cooperative revokes its election in accordance with ORS 62.771, the amendment to the articles of incorporation shall provide for conversion of membership shares and internal capital accounts or their conversion to securities or other property in a manner consistent with this chapter.

Â Â Â Â Â  (2) An employee cooperative which has not revoked its election under ORS 62.765 to 62.792 may not merge with another corporation other than an employee cooperative. Two or more employee cooperatives may merge in accordance with this chapter. [1987 c.677 Â§21; 1995 c.195 Â§43]

Â Â Â Â Â  62.792 Short title. ORS 62.765 to 62.792 shall be known and may be cited as the ÂEmployee Cooperative Corporations Act.Â [1987 c.677 Â§11]

MANUFACTURED DWELLING PARK COOPERATIVES

Â Â Â Â Â  62.800 Short title; purpose; resolution of conflicts. (1) ORS 62.800 to 62.815 may be cited as the Manufactured Dwelling Park Nonprofit Cooperative Corporation Act.

Â Â Â Â Â  (2) The purpose of ORS 62.800 to 62.815 is to recognize the cooperative form of ownership by a nonprofit entity of an interest in real property consisting of a manufactured dwelling park.

Â Â Â Â Â  (3) In the event of any conflict between ORS 62.800 to 62.815 and other provisions of this chapter, ORS 62.800 to 62.815 control. [2007 c.607 Â§2]

Â Â Â Â Â  62.803 Definitions for ORS 62.800 to 62.815. As used in ORS 62.800 to 62.815, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (2) ÂManufactured dwelling parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (3) ÂManufactured dwelling park nonprofit cooperativeÂ means a cooperative corporation that:

Â Â Â Â Â  (a) Is organized to acquire or develop, and to own, an interest in one or more manufactured dwelling parks that are primarily used for the siting of manufactured dwellings owned and occupied by members of the cooperative;

Â Â Â Â Â  (b) Limits the use of all income and earnings to use by the cooperative and not for the benefit or profit of any individual; and

Â Â Â Â Â  (c) Elects to be governed by ORS 62.800 to 62.815. [2007 c.607 Â§3]

Â Â Â Â Â  62.805 [1957 c.716 Â§62; 1963 c.492 Â§47; 1981 c.633 Â§67; 1985 c.351 Â§15; 1985 c.728 Â§74; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.806 Election as nonprofit cooperative. (1) A cooperative organized under this chapter may elect to become a manufactured dwelling park nonprofit cooperative by stating that election in the articles of incorporation.

Â Â Â Â Â  (2) A cooperative may not revoke an election made under subsection (1) of this section. A manufactured dwelling park nonprofit cooperative may dissolve as provided in this chapter. [2007 c.607 Â§4]

Â Â Â Â Â  62.809 Requirements for membership in cooperative; acceptance and entitlements of member; issuance of stock. (1) A person may become a member of a manufactured dwelling park nonprofit cooperative if the person:

Â Â Â Â Â  (a) Is a natural person;

Â Â Â Â Â  (b) Owns a manufactured dwelling that is, or is to be, located in a manufactured dwelling park of the cooperative and occupied by the person;

Â Â Â Â Â  (c)(A) Pays the membership fee required by the cooperative; or

Â Â Â Â Â  (B) Purchases a share of membership stock issued by the cooperative; and

Â Â Â Â Â  (d) Meets any additional membership qualifications established in the articles of incorporation or bylaws of the cooperative.

Â Â Â Â Â  (2) A manufactured dwelling park nonprofit cooperative shall accept as a member any person who meets the qualifications described in subsection (1) of this section.

Â Â Â Â Â  (3) Membership in a manufactured dwelling park nonprofit cooperative entitles the member to rent space for a manufactured dwelling in a manufactured dwelling park of the cooperative and to occupy the manufactured dwelling.

Â Â Â Â Â  (4) A cooperative shall create or issue one membership or share of membership stock for each manufactured dwelling that is, or is to be, located in a manufactured dwelling park of the cooperative and occupied by the dwelling owner. A person may not own more than one membership or share of membership stock in the same cooperative. A membership or membership stock may not be issued or transferred to a person unless the person meets the qualifications for membership described in subsection (1) of this section.

Â Â Â Â Â  (5) A cooperative shall issue memberships or shares of membership stock for a fee determined by the directors of the cooperative. The directors may periodically adjust the fee amount as provided in the articles of incorporation or bylaws of the cooperative. Except for periodic adjustments, the membership fee or membership stock price charged by the cooperative shall be the same for all members. A member may not sell, transfer or redeem a membership for more than the amount the member paid for the membership plus any adjustments approved by the directors to reflect cost-of-living increases.

Â Â Â Â Â  (6) The articles of incorporation or bylaws of the cooperative shall establish the methods for accepting and terminating membership and for the sale, transfer or redemption of a membership or share of membership stock. [2007 c.607 Â§5]

Â Â Â Â Â  62.810 [1957 c.716 Â§64; 1965 c.631 Â§26; 1985 c.351 Â§16; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.812 Distribution of cooperative assets upon dissolution. (1) As used in this section, Âdebts, liabilities and obligationsÂ includes, but is not limited to, the repurchase of each membership in the cooperative for the amount last charged by the cooperative as a membership fee or as the purchase price of membership stock.

Â Â Â Â Â  (2) If a manufactured dwelling park nonprofit cooperative dissolves, after payment or provision for all debts, liabilities and obligations of the cooperative, the cooperative shall distribute the assets of the cooperative to:

Â Â Â Â Â  (a) Another manufactured dwelling park nonprofit cooperative;

Â Â Â Â Â  (b) An organization organized for a public or charitable purpose;

Â Â Â Â Â  (c) A religious corporation;

Â Â Â Â Â  (d) The
United States
;

Â Â Â Â Â  (e) This state;

Â Â Â Â Â  (f) A local government in this state;

Â Â Â Â Â  (g) A housing authority created under ORS 456.055 to 456.235; or

Â Â Â Â Â  (h) A person that is recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code. [2007 c.607 Â§6]

Â Â Â Â Â  62.815 Prohibited actions. (1) As used in this section, Âbusiness entityÂ has the meaning given that term in ORS 62.605.

Â Â Â Â Â  (2) A manufactured dwelling park nonprofit cooperative may not:

Â Â Â Â Â  (a) Notwithstanding ORS 62.225, pay a dividend on stock to members.

Â Â Â Â Â  (b) Apportion, distribute or pay net proceeds or savings to members.

Â Â Â Â Â  (c) Make payments in redemption or refund of capital credits or retains to an heir of a member.

Â Â Â Â Â  (d) Merge with a business entity other than another manufactured dwelling park nonprofit cooperative.

Â Â Â Â Â  (e) Convert to another type of business entity. [2007 c.607 Â§7]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  62.825 Powers of Secretary of State. The Secretary of State has the power and authority reasonably necessary to enable the Secretary of State to administer this chapter efficiently and to perform the duties imposed upon the Secretary of State by this chapter. [1957 c.716 Â§65]

Â Â Â Â Â  62.830 [1957 c.716 Â§66; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.835 [1957 c.716 Â§67; repealed by 1981 c.633 Â§83]

Â Â Â Â Â  62.840 [1957 c.716 Â§68; 1983 c.717 Â§26a; repealed by 1987 c.94 Â§174]

Â Â Â Â Â  62.845 Public policy; certain cooperative activities not unlawful restraint of trade. (1) It is the public policy of the State of
Oregon
to encourage the efficient production and distribution of agricultural, seafood and other products derived from natural resources or labor resources of this state. Accordingly, a cooperative that operates in compliance with the provisions of this chapter and that does not during its fiscal year market products for nonmember patrons in an amount greater in value than the products marketed for its members may not be deemed to be a conspiracy or combination in restraint of trade, or an illegal monopoly; nor shall the contracts of such cooperative authorized by this chapter, whether or not required by the cooperative as a condition of membership or of doing business with the cooperative, be construed as an unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

Â Â Â Â Â  (2) A negotiating committee of dealers, as defined in ORS 646.515 (3), that operates in compliance with the provisions of ORS 62.848 or 62.849 may not be deemed to be engaged in unlawful restraint of trade or to be participants in a conspiracy or combination to accomplish an improper or illegal purpose or act when the negotiating committee negotiates with a cooperative:

Â Â Â Â Â  (a) The price for which the members of the cooperative will sell agricultural products to be produced by the members;

Â Â Â Â Â  (b) The season starting price for which the members of the cooperative will sell seafood to be harvested by the members;

Â Â Â Â Â  (c) The price to be paid for the services of producing agricultural products by the members or under the control of the members; or

Â Â Â Â Â  (d) The season starting price for the services of harvesting seafood products by the members or under control of the members. [1957 c.716 Â§35; 2001 c.142 Â§2; 2003 c.487 Â§1]

Â Â Â Â Â  62.848 Antitrust immunity for negotiations governing price for sale of grass seed; supervision by Director of Agriculture; rules; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂPartiesÂ or ÂpartyÂ means seed producers, seed associations, seed cooperatives or seed dealers that participate in a state regulatory program described in subsection (2) of this section.

Â Â Â Â Â  (b) ÂRegulatory programÂ means a state regulatory program described in subsection (2) of this section that is actively supervised by the Director of Agriculture and that authorizes parties to engage in certain collective bargaining and negotiations to establish the price of perennial ryegrass seed to be produced and sold to perennial ryegrass seed dealers in the future, annual ryegrass seed to be produced and sold to annual ryegrass seed dealers in the future or tall fescue seed to be produced and sold to tall fescue seed dealers in the future.

Â Â Â Â Â  (2)(a) It is the intent of this section and ORS 646.535 (2) and 646.740 (10) to displace competition with regulatory programs in the perennial ryegrass seed, annual ryegrass seed and tall fescue seed industries to a limited degree. The regulatory programs are intended to grant immunity from federal and state antitrust laws to perennial ryegrass seed, annual ryegrass seed and tall fescue seed producers and perennial ryegrass seed, annual ryegrass seed and tall fescue seed dealers for the limited purpose of allowing the producers and the dealers to bargain collectively and to arrive at a negotiated price for the sale of seed by the producers to the dealers. The activities of any party that comply with the provisions of this section may not be considered to be in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of any provision of ORS 646.705 to 646.826 or federal antitrust laws.

Â Â Â Â Â  (b) A seed cooperative or seed association for perennial ryegrass seed, annual ryegrass seed or tall fescue seed may negotiate with one or more dealers, as defined in ORS 646.515, of perennial ryegrass seed, annual ryegrass seed or tall fescue seed to establish the price at which members of the cooperative or association will sell perennial ryegrass seed, annual ryegrass seed or tall fescue seed to be produced by its members or under the control of its members. The seed dealers may negotiate the price of the seed through a committee that sets forth the views of the dealers and votes on any issues being negotiated as authorized by this section, including the price of the seed.

Â Â Â Â Â  (c) The Director of Agriculture is authorized to actively supervise the conduct of perennial ryegrass seed, annual ryegrass seed and tall fescue seed agricultural cooperatives organized under this chapter, representative committees of perennial ryegrass seed, annual ryegrass seed or tall fescue seed dealers and any perennial ryegrass seed, annual ryegrass seed or tall fescue seed associations in establishing the price of perennial ryegrass seed, annual ryegrass seed or tall fescue seed to be produced and sold to seed dealers at a future date. The director is authorized to supervise the negotiations between the parties, review the prices established by the negotiations and approve the prices proposed by the parties before the prices take effect. The director must approve the proposed prices and any adjustments to previously approved prices before the prices may be implemented.

Â Â Â Â Â  (d) The director may compel the parties to take whatever action the director considers necessary to:

Â Â Â Â Â  (A) Ensure that the parties are engaging in conduct that is authorized under this section;

Â Â Â Â Â  (B) Ensure that the policies of this state are being fulfilled under the regulatory programs; and

Â Â Â Â Â  (C) Enjoin conduct by any of the parties that is not authorized by the director or conduct that the director finds does not advance the interests of this state in carrying out the regulatory programs.

Â Â Â Â Â  (e) The Director of Agriculture may adopt rules to carry out the directorÂs authority under this section.

Â Â Â Â Â  (f) The director may designate persons as the director deems necessary to carry out the responsibility of actively supervising the conduct of the parties, including serving as intermediaries between prospective parties. Persons designated by the director must be employees of the State Department of Agriculture.

Â Â Â Â Â  (g) The director by rule shall set and collect fees from the parties who are participants in regulatory programs. The fees shall be deposited in the Department of Agriculture Account established under ORS 561.150.

Â Â Â Â Â  (h) The director shall supervise the labeling of perennial ryegrass seeds, annual ryegrass seeds and tall fescue seeds to ensure compliance with ORS 633.520, 633.531 and 633.541. [2001 c.142 Â§4; 2005 c.290 Â§1]

Â Â Â Â Â  62.849 Antitrust immunity for negotiations governing season starting price for sale of
Oregon
seafood; supervision by Director of Agriculture; rules; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂDealerÂ has the meaning given that term in ORS 646.515.

Â Â Â Â Â  (b) ÂPartiesÂ or ÂpartyÂ means Oregon seafood harvesters, Oregon seafood harvester associations, Oregon seafood harvester cooperatives or dealers that are participants in the state regulatory program described in subsection (2) of this section.

Â Â Â Â Â  (c) ÂRegulatory programÂ means the state regulatory program described in subsection (2) of this section that is actively supervised by the Director of Agriculture and that authorizes parties to engage in certain collective bargaining and negotiations to establish the price of Oregon seafood to be harvested and sold to dealers in the future.

Â Â Â Â Â  (d) ÂSeason starting priceÂ means the price at which the parties agree to sell Oregon seafood and at which the parties agree to pay for Oregon seafood at the onset of a seafood harvesting season and for as long a period as the parties to the negotiations determine.

Â Â Â Â Â  (2)(a) It is the intent of this section and ORS 646.535 (2) and 646.740 (11) to displace competition with a regulatory program in the
Oregon
seafood harvesting industry to a limited degree. The regulatory program is intended to grant immunity from federal and state antitrust laws to
Oregon
seafood harvesters and dealers for the limited purpose of allowing the harvesters and the dealers to bargain collectively and to arrive at a negotiated season starting price for the sale of
Oregon
seafood by the harvesters to the dealers. The activities of any party that comply with the provisions of this section may not be considered to be in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of any provision of ORS 646.705 to 646.826 or federal antitrust laws.

Â Â Â Â Â  (b) An
Oregon
seafood harvester cooperative or
Oregon
seafood harvester association may negotiate with one or more dealers to establish the season starting price at which members of the cooperative or association will sell
Oregon
seafood to be harvested by its members or under the control of its members. The dealers may negotiate the season starting price of
Oregon
seafood through a committee that sets forth the views of the dealers and votes on any issues being negotiated as authorized by this section, including the season starting price of
Oregon
seafood. Participation by a dealer in season starting price negotiations is voluntary.

Â Â Â Â Â  (c) If the dealers negotiate the season starting price through a committee under paragraph (b) of this subsection, nonparticipating dealers are not bound by the acts of the committee.

Â Â Â Â Â  (d) Any agreements that arise from negotiations conducted under this section are binding only on the parties that participate in the negotiations and agree to be bound.

Â Â Â Â Â  (e) The Director of Agriculture is authorized to actively supervise the conduct of an
Oregon
seafood harvester cooperative organized under this chapter, a representative committee of dealers and any
Oregon
seafood harvester association in establishing the season starting price of
Oregon
seafood to be harvested and sold to dealers at a future date. The director is authorized to supervise the negotiations between the parties, review the season starting prices established by the negotiations and approve the season starting prices proposed by the parties before the season starting prices take effect. The director must approve the proposed season starting prices and any adjustments to previously approved season starting prices before the season starting prices may be implemented.

Â Â Â Â Â  (f) The director may compel the parties to take whatever action the director considers necessary to:

Â Â Â Â Â  (A) Ensure that the parties are engaging in conduct that is authorized under this section;

Â Â Â Â Â  (B) Ensure that the policies of this state are being fulfilled under the regulatory program; and

Â Â Â Â Â  (C) Enjoin conduct by any of the parties that is not authorized by the director or conduct that the director finds does not advance the interests of this state in carrying out the regulatory program.

Â Â Â Â Â  (g) The director may adopt rules to carry out the directorÂs authority under this section.

Â Â Â Â Â  (h) The director may designate persons as the director deems necessary to carry out the responsibility of actively supervising the conduct of the parties, including serving as intermediaries between prospective parties. Persons designated by the director must be employees of the State Department of Agriculture.

Â Â Â Â Â  (i) The director by rule shall set and collect fees from the parties who are participants in a regulatory program. The fees shall be deposited in the Department of Agriculture Account established under ORS 561.150. [2003 c.487 Â§3]

Â Â Â Â Â  62.850 Use of term Âcooperative.Â (1) No person other than a cooperative incorporated under this chapter or a previous Act of this state shall use the term Âcooperative,Â or any variation thereof, as part of its corporate or other business name or title.

Â Â Â Â Â  (2) Any violation of this section may be enjoined upon suit by any cooperative, without a showing of any damage to itself. [1957 c.716 Â§71; 1981 c.542 Â§12]

Â Â Â Â Â  62.855 Application of chapter. The provisions of this chapter apply to the fullest extent permitted by the laws and Constitution of the
United States
and of the State of
Oregon
, to all existing cooperative associations incorporated under any previously existing Act of this state relating to incorporation of cooperative associations. [1957 c.716 Â§73]

Â Â Â Â Â  62.860 Effect of amendment or repeal of Oregon Cooperative Corporation Act. The Oregon Cooperative Corporation Act may be amended, repealed or modified, but such amendment, repeal or modification shall not affect any vested rights or take away or impair any remedy for any liability which has been previously incurred. [1957 c.716 Â§74]

Â Â Â Â Â  62.865 Effect of repeal of prior statutes. The repeal (by section 76, chapter 716, Oregon Laws 1957) of the sections compiled in the 1953 part for ORS chapter 62 does not affect any right accrued or established, or any liability or penalty incurred, under the provisions of those sections prior to their repeal. [1957 c.716 Â§75]

Â Â Â Â Â  62.870 Notice to members of agricultural cooperative; date; contents; effect of failure to send notice. An agricultural cooperative organized and operating under ORS chapter 62 must send a notice to all members of the cooperative annually. The cooperative shall send a member the notice in February or with the memberÂs contract. The notice shall state that members may not file an agricultural produce lien under ORS 87.228 and 87.700 to 87.736 against the cooperative. Failure by a cooperative to send the notice does not give a member lien rights against the cooperative. [2001 c.301 Â§4]

Â Â Â Â Â  Note: 62.870 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 62 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  62.990 [Repealed by 1957 c.716 Â§76]

_______________



Chapter 63

Chapter 63 Â Limited Liability Companies

2007 EDITION

LIMITED LIABILITY COMPANIES

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

63.001Â Â Â Â Â Â  Definitions

63.002Â Â Â Â Â Â  Inclusion of limited liability companies and managers and members of limited liability companies in definitions

(Filing Documents)

63.004Â Â Â Â Â Â  Filing requirements

63.007Â Â Â Â Â Â  Filing, service, copying and certification fees

63.011Â Â Â Â Â Â  Effective time and date of document

63.014Â Â Â Â Â Â  Correcting filed document

63.016Â Â Â Â Â Â  Forms; rules

63.017Â Â Â Â Â Â  Filing duty of Secretary of State

63.021Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

63.024Â Â Â Â Â Â  Evidentiary effect of copy of filed document

63.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

63.031Â Â Â Â Â Â  Powers

(Notice)

63.034Â Â Â Â Â Â  Knowledge and notice

ORGANIZATION

63.044Â Â Â Â Â Â  Formation

63.047Â Â Â Â Â Â  Articles of organization

63.051Â Â Â Â Â Â  Organization

63.054Â Â Â Â Â Â  Liability for preorganization transactions

63.057Â Â Â Â Â Â  Operating agreements

PURPOSES AND POWERS

63.074Â Â Â Â Â Â  Purposes

63.077Â Â Â Â Â Â  General powers

NAME

63.094Â Â Â Â Â Â  Limited liability company name

63.097Â Â Â Â Â Â  Reserved name

63.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

63.111Â Â Â Â Â Â  Registered office and registered agent

63.114Â Â Â Â Â Â  Change of registered office or registered agent

63.117Â Â Â Â Â Â  Resignation of registered agent

63.121Â Â Â Â Â Â  Service on limited liability company

MANAGEMENT AND MANAGEMENT RIGHTS OF MEMBERS

63.130Â Â Â Â Â Â  Rights of members and managers; matters requiring consent of all or majority of members

63.140Â Â Â Â Â Â  Agency power of managers and members; interest in real property

63.155Â Â Â Â Â Â  Duties and standard of conduct

63.160Â Â Â Â Â Â  Limitation of liability and indemnification

63.165Â Â Â Â Â Â  Liability of members and managers

63.170Â Â Â Â Â Â  Liability of limited liability company for acts, omissions or conduct of member or manager

FINANCES

63.175Â Â Â Â Â Â  Contributions

63.180Â Â Â Â Â Â  Liability for contributions

63.185Â Â Â Â Â Â  Allocation of profits and losses

DISTRIBUTIONS AND WITHDRAWAL

63.195Â Â Â Â Â Â  Allocation of interim distributions

63.200Â Â Â Â Â Â  Right to interim distributions

63.205Â Â Â Â Â Â  Voluntary withdrawal of member

63.209Â Â Â Â Â Â  Expulsion of member

63.219Â Â Â Â Â Â  Distribution in kind

63.225Â Â Â Â Â Â  Right to distribution

63.229Â Â Â Â Â Â  Limitations on distribution

63.235Â Â Â Â Â Â  Liability for wrongful distribution

MEMBERSHIP INTEREST

63.239Â Â Â Â Â Â  Nature of membership interest

63.245Â Â Â Â Â Â  Admission of members

63.249Â Â Â Â Â Â  Assignment of membership interest; effect of assignment

63.255Â Â Â Â Â Â  Rights of assignee who becomes member

63.259Â Â Â Â Â Â  Rights of judgment creditor against member

63.265Â Â Â Â Â Â  Cessation of membership

AMENDMENT OF ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT

63.431Â Â Â Â Â Â  Operating agreement

63.434Â Â Â Â Â Â  Amendment to articles of organization

63.437Â Â Â Â Â Â  Restated articles of organization

63.441Â Â Â Â Â Â  Amendment by managers

63.444Â Â Â Â Â Â  Amendment by members

CONVERSIONS AND MERGERS

63.467Â Â Â Â Â Â  Definitions for ORS 63.467 to 63.497

63.470Â Â Â Â Â Â  Conversion

63.473Â Â Â Â Â Â  Action on plan of conversion

63.476Â Â Â Â Â Â  Articles of conversion

63.479Â Â Â Â Â Â  Effect of conversion; entity existence continues; assumed business name

63.481Â Â Â Â Â Â  Merger

63.487Â Â Â Â Â Â  Action on plan of merger

63.494Â Â Â Â Â Â  Articles of merger

63.497Â Â Â Â Â Â  Effect of merger

DISSOLUTION

(In General)

63.621Â Â Â Â Â Â  Dissolution

63.625Â Â Â Â Â Â  Distribution of assets upon dissolution

63.629Â Â Â Â Â Â  Agency power of members and managers after dissolution

63.631Â Â Â Â Â Â  Articles of dissolution

63.637Â Â Â Â Â Â  Effect of dissolution; winding up

63.641Â Â Â Â Â Â  Known claims against dissolved limited liability company

63.644Â Â Â Â Â Â  Unknown claims against dissolved limited liability company

63.645Â Â Â Â Â Â  Enforcement of claims against dissolved limited liability company

(Administrative Dissolution)

63.647Â Â Â Â Â Â  Grounds for administrative dissolution

63.651Â Â Â Â Â Â  Procedure; effect of administrative dissolution

63.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

63.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

63.661Â Â Â Â Â Â  Grounds for judicial dissolution

63.664Â Â Â Â Â Â  Procedure for judicial dissolution

63.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

63.674Â Â Â Â Â Â  Deposit with Department of State Lands

FOREIGN LIMITED LIABILITY COMPANIES

(Authority to Transact Business)

63.701Â Â Â Â Â Â  Authority to transact business required

63.704Â Â Â Â Â Â  Consequences of transacting business without authority

63.707Â Â Â Â Â Â  Application for authority to transact business

63.711Â Â Â Â Â Â  Amendment to application for authority

63.714Â Â Â Â Â Â  Effect of authority

63.717Â Â Â Â Â Â  Name of foreign limited liability company

63.721Â Â Â Â Â Â  Registered office and registered agent of foreign limited liability company

63.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign limited liability company

63.727Â Â Â Â Â Â  Resignation of registered agent of a foreign limited liability company

63.731Â Â Â Â Â Â  Service on a foreign limited liability company

(Withdrawal)

63.734Â Â Â Â Â Â  Withdrawal of foreign limited liability company

(Revocation of Authority)

63.737Â Â Â Â Â Â  Grounds for revocation

63.741Â Â Â Â Â Â  Procedure for and effect of revocation

63.744Â Â Â Â Â Â  Appeal from revocation

63.747Â Â Â Â Â Â  Reinstatement of authority

RECORDS AND REPORTS

(Records)

63.771Â Â Â Â Â Â  Limited liability company records

63.777Â Â Â Â Â Â  Scope of inspection right

63.781Â Â Â Â Â Â  Court-ordered inspection

(Reports)

63.784Â Â Â Â Â Â  Certain expense reports to members

63.787Â Â Â Â Â Â  Annual report; rules

DERIVATIVE PROCEEDINGS

63.801Â Â Â Â Â Â  Derivative proceedings

STATE TAXATION

63.810Â Â Â Â Â Â  Taxation of limited liability companies and members

MISCELLANEOUS

63.951Â Â Â Â Â Â  Short title

63.955Â Â Â Â Â Â  Interstate application

63.960Â Â Â Â Â Â  Applicability of chapter to practice of dentistry

63.965Â Â Â Â Â Â  Reservation of power to amend or repeal; effect of amendment or repeal

PENALTY

63.990Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  63.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after:

Â Â Â Â Â  (a) The date of filing by the Secretary of State of the articles of organization in the case of a domestic limited liability company.

Â Â Â Â Â  (b) The date of filing by the Secretary of State of an application for authority to transact business in the case of a foreign limited liability company.

Â Â Â Â Â  (2) ÂArticles of organizationÂ means the document described in ORS 63.047 for the purpose of forming a limited liability company, including articles of organization as they may be amended or restated, articles of conversion and articles of merger.

Â Â Â Â Â  (3) ÂBankruptcyÂ means:

Â Â Â Â Â  (a) Assignment by a member for the benefit of creditors;

Â Â Â Â Â  (b) Commencement of a voluntary bankruptcy case by a member;

Â Â Â Â Â  (c) Adjudication of a member as bankrupt or insolvent;

Â Â Â Â Â  (d) Filing by a member of a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

Â Â Â Â Â  (e) Filing by a member of an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding of this nature;

Â Â Â Â Â  (f) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the memberÂs properties;

Â Â Â Â Â  (g) Commencement of an involuntary bankruptcy case against a member that has not been dismissed on or before the 120th day after the commencement of the case;

Â Â Â Â Â  (h) Appointment, without the memberÂs consent, of a trustee, receiver or liquidator either of the member or of all or any substantial part of the memberÂs properties that is not vacated or stayed on or before the 90th day after appointment; or

Â Â Â Â Â  (i) Appointment described in paragraph (h) of this subsection that is not vacated on or before the 90th day after expiration of the stay under paragraph (h) of this subsection.

Â Â Â Â Â  (4) ÂContributionÂ means anything of value which a person contributes to the limited liability company as a prerequisite for or in connection with membership including cash, property or services rendered or a promissory note or other binding obligation to contribute cash or property or to perform services.

Â Â Â Â Â  (5) ÂCorporationÂ or Âdomestic corporationÂ means a corporation for profit incorporated under ORS chapter 60.

Â Â Â Â Â  (6) ÂDistributionÂ means a direct or indirect transfer of money or other property, except of a limited liability companyÂs own interests, or incurrence of indebtedness by a limited liability company to or for the benefit of its members in respect of any of its memberÂs interests. A distribution may be in the form of a declaration or payment of profits, a purchase, retirement or other acquisition of interests, a distribution of indebtedness, or otherwise.

Â Â Â Â Â  (7) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (8) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (9) ÂEntityÂ includes a domestic or foreign limited liability company, corporation, professional corporation, foreign corporation, domestic or foreign nonprofit corporation, domestic or foreign cooperative corporation, profit or nonprofit unincorporated association, business trust, estate, domestic or foreign general or limited partnership, trust, two or more persons having a joint or common economic interest, any state, the United States or any foreign government.

Â Â Â Â Â  (10) ÂForeign corporationÂ means a corporation for profit incorporated under a law other than the law of this state.

Â Â Â Â Â  (11) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the entity.

Â Â Â Â Â  (12) ÂForeign limited partnershipÂ means a limited partnership formed under the laws of any jurisdiction other than this state and having as partners one or more general partners and one or more limited partners.

Â Â Â Â Â  (13) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (14) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (15) ÂIncompetencyÂ means the entry of a judgment by a court of competent jurisdiction adjudicating the member incompetent to manage the memberÂs person or estate.

Â Â Â Â Â  (16) ÂIndividualÂ means a natural person.

Â Â Â Â Â  (17) ÂLimited liability companyÂ or Âdomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members that is organized under this chapter.

Â Â Â Â Â  (18) ÂLimited partnershipÂ or Âdomestic limited partnershipÂ means a partnership formed by two or more persons under ORS chapter 70 and having one or more general partners and one or more limited partners.

Â Â Â Â Â  (19) ÂManagerÂ or ÂmanagersÂ means a person or persons, who need not be members, designated by the members of a manager-managed limited liability company to manage the limited liability companyÂs business and affairs.

Â Â Â Â Â  (20) ÂManager-managed limited liability companyÂ means a limited liability company that is designated as a manager-managed limited liability company in its articles of organization or whose articles of organization otherwise expressly provide that the limited liability company will be managed by a manager or managers.

Â Â Â Â Â  (21) ÂMemberÂ or ÂmembersÂ means a person or persons with both an ownership interest in a limited liability company and all the rights and obligations of a member specified under this chapter. ÂMemberÂ does not include an assignee of an ownership interest who has not also acquired the voting and other rights appurtenant to membership.

Â Â Â Â Â  (22) ÂMember-managed limited liability companyÂ means a limited liability company other than a manager-managed limited liability company.

Â Â Â Â Â  (23) ÂMembership interestÂ or ÂinterestÂ means a memberÂs collective rights in a limited liability company, including the memberÂs share of profits and losses of the limited liability company, the right to receive distributions of the limited liability companyÂs assets and any right to vote or participate in management.

Â Â Â Â Â  (24) ÂOffice,Â when used to refer to the administrative unit directed by the Secretary of State, means the office of the Secretary of State.

Â Â Â Â Â  (25) ÂOperating agreementÂ means any valid agreement, written or oral, of the member or members as to the affairs of a limited liability company and the conduct of its business.

Â Â Â Â Â  (26) ÂOrganizerÂ means one of the signers of the initial articles of organization.

Â Â Â Â Â  (27) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (28) ÂPersonÂ means an individual or entity.

Â Â Â Â Â  (29) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigatory and whether formal or informal.

Â Â Â Â Â  (30) ÂState,Â when referring to a part of the
United States
, includes a state, commonwealth, territory or insular possession of the
United States
and its agencies and governmental subdivisions.

Â Â Â Â Â  (31) Â
United States
Â includes a district, authority, bureau, commission, department or any other agency of the
United States
. [1993 c.173 Â§2; 1995 c.93 Â§1; 1997 c.646 Â§1; 1999 c.86 Â§1; 1999 c.362 Â§28; 2001 c.315 Â§34; 2005 c.107 Â§3]

Â Â Â Â Â  63.002 Inclusion of limited liability companies and managers and members of limited liability companies in definitions. Unless the context otherwise requires, throughout Oregon Revised Statutes:

Â Â Â Â Â  (1) Wherever the term ÂpersonÂ is defined to include both a corporation and a partnership, the term ÂpersonÂ shall also include a limited liability company.

Â Â Â Â Â  (2) Wherever a section of Oregon Revised Statutes applies to both ÂpartnersÂ and Âdirectors,Â the section shall also apply:

Â Â Â Â Â  (a) In a limited liability company with one or more managers, to the managers of the limited liability company.

Â Â Â Â Â  (b) In a limited liability company without managers, to the members of the limited liability company.

Â Â Â Â Â  (3) Wherever a section of Oregon Revised Statutes applies to both ÂpartnersÂ and Âshareholders,Â the section shall also apply to members of a limited liability company. [1995 c.93 Â§25]

(Filing Documents)

Â Â Â Â Â  63.004 Filing requirements. (1) A document must satisfy the requirements of this section, as modified by any other provision of this chapter, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing the document with the office.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language. The certificate of existence required of foreign limited liability companies under ORS 63.707 need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) Unless otherwise specified in this chapter, each document or report required by this chapter to be filed with the office shall be executed in the following manner:

Â Â Â Â Â  (a) Articles of organization shall be signed by or on behalf of one or more persons wishing to form the limited liability company.

Â Â Â Â Â  (b) Articles of amendment shall be signed by at least one member or manager.

Â Â Â Â Â  (c) Each annual report shall be signed by one member or manager.

Â Â Â Â Â  (d) If the limited liability company is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report shall be signed by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain an acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document under ORS 63.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the office accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office is accomplished only when the document is actually received by the office. [1993 c.173 Â§3]

Â Â Â Â Â  63.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1993 c.173 Â§4; 1995 c.93 Â§2; 1999 c.362 Â§Â§29,29a]

Â Â Â Â Â  63.010 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section and ORS 63.014 (3), a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1993 c.173 Â§5]

Â Â Â Â Â  63.014 Correcting filed document. (1) A domestic or foreign limited liability company may correct a document filed by the Secretary of State, other than an annual report, if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign limited liability company shall correct a document by delivering articles of correction to the office. The articles shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. [1993 c.173 Â§6]

Â Â Â Â Â  63.016 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1993 c.173 Â§7; 1995 c.215 Â§10]

Â Â Â Â Â  63.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 63.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited liability company or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign limited liability company or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1993 c.173 Â§8; 1999 c.486 Â§9]

Â Â Â Â Â  63.020 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.021 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the office for filing, the domestic or foreign limited liability company, in addition to any other legal remedy which may be available, shall have the right to appeal from such order pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§9]

Â Â Â Â Â  63.024 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the document or a facsimile thereof is on file with the office.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1993 c.173 Â§10]

Â Â Â Â Â  63.027 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The domestic limited liability companyÂs name or the foreign limited liability companyÂs name is registered in this state;

Â Â Â Â Â  (b) The domestic limited liability company is duly organized under the laws of this state or the foreign limited liability company is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign limited liability company;

Â Â Â Â Â  (d) An annual report required by ORS 63.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this state. [1993 c.173 Â§11]

Â Â Â Â Â  63.030 [Repealed by 1959 c.580 Â§104]

(Secretary of State)

Â Â Â Â Â  63.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1993 c.173 Â§12]

(Notice)

Â Â Â Â Â  63.034 Knowledge and notice. (1) A person knows a fact if the person has actual knowledge of it.

Â Â Â Â Â  (2) A person has notice of a fact if the person:

Â Â Â Â Â  (a) Knows of it;

Â Â Â Â Â  (b) Has received a notification of it; or

Â Â Â Â Â  (c) Has reason to know it exists from all the facts known to the person at the time in question.

Â Â Â Â Â  (3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

Â Â Â Â Â  (4) A person receives a notification when the notification:

Â Â Â Â Â  (a) Comes to the personÂs attention; or

Â Â Â Â Â  (b) Is addressed to the person and is duly delivered at the personÂs place of business or at any other place held out by the person as a place for receiving communications.

Â Â Â Â Â  (5) A person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individualÂs attention if the person had exercised reasonable diligence.

Â Â Â Â Â  (6) Written notice to a domestic limited liability company or to a foreign limited liability company authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic or foreign limited liability company or its manager or managers at its principal office or mailing address as shown in the records of the office. [1993 c.173 Â§13; 1995 c.79 Â§17; 1999 c.86 Â§2]

Â Â Â Â Â  63.040 [Repealed by 1959 c.580 Â§104]

ORGANIZATION

Â Â Â Â Â  63.044 Formation. One or more individuals 18 years of age or older or other entities may form a limited liability company by executing and delivering articles of organization to the office for filing. Organizers need not be members of the limited liability company. [1993 c.173 Â§14]

Â Â Â Â Â  63.047 Articles of organization. (1) The articles of organization shall set forth:

Â Â Â Â Â  (a) The name of the limited liability company which satisfies the requirements of ORS 63.094;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the limited liability companyÂs initial registered office and the name of its initial registered agent at that office;

Â Â Â Â Â  (c) A mailing address to which notices, as required by this chapter, may be mailed until an address has been designated by the limited liability company in its annual report;

Â Â Â Â Â  (d) If the limited liability company is to be manager-managed, a statement that the limited liability company will be manager-managed or a statement that the limited liability company is to be managed by a manager or managers;

Â Â Â Â Â  (e) The name and address of each organizer;

Â Â Â Â Â  (f) The latest date on which the limited liability company is to dissolve or a statement that its existence is perpetual; and

Â Â Â Â Â  (g) If a limited liability company is to render professional service or services, as defined in ORS 58.015, the professional service or services to be rendered through the limited liability company.

Â Â Â Â Â  (2) The articles of organization may set forth any other provisions, not inconsistent with law, for the regulation of the internal affairs of the limited liability company, including any provision that is required or permitted to be included in any operating agreement of the limited liability company under this chapter.

Â Â Â Â Â  (3) The articles of organization need not set forth any of the powers enumerated in this chapter. [1993 c.173 Â§15; 1997 c.774 Â§10; 1999 c.86 Â§3; 2001 c.315 Â§51]

Â Â Â Â Â  63.050 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.051 Organization. (1) Unless a delayed effective date is specified in the articles of organization, the limited liability companyÂs existence begins when the articles of organization are filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of StateÂs filing of the articles of organization is conclusive proof that all conditions precedent to organization were satisfied except in a proceeding by the state to cancel or revoke the organization or involuntarily dissolve the limited liability company. [1993 c.173 Â§16]

Â Â Â Â Â  63.054 Liability for preorganization transactions. All persons purporting to act as or on behalf of a limited liability company, knowing the limited liability company was not then in existence, are jointly and severally liable for all liabilities created while so acting. [1993 c.173 Â§17]

Â Â Â Â Â  63.057 Operating agreements. The operating agreement, if any, may provide for the regulation and management of the affairs of the limited liability company in any manner not inconsistent with law or the articles of organization and may be in writing or oral. [1993 c.173 Â§18; 1995 c.93 Â§3]

Â Â Â Â Â  63.060 [Repealed by 1959 c.580 Â§104]

Â Â Â Â Â  63.070 [Repealed by 1959 c.580 Â§104]

PURPOSES AND POWERS

Â Â Â Â Â  63.074 Purposes. (1) Except as otherwise provided by the laws of this state and in this section, a limited liability company formed under this chapter may conduct or promote any lawful business or purpose which a partnership, corporation or professional corporation as defined in ORS 58.015 may conduct or promote, unless a more limited purpose is set forth in the articles of organization.

Â Â Â Â Â  (2) Subject to the laws of this state, the rules and regulations of the regulatory board of the profession, if any, and the standards of professional conduct of the profession, if any, a limited liability company or its members may render professional service in this state. Notwithstanding any other law, members, including members who are managers, of a limited liability company who are also professionals, as defined in ORS 58.015, shall be personally liable as members of the limited liability company to the same extent and in the same manner as provided for shareholders of a professional corporation in ORS 58.185 and 58.187 and as otherwise provided in this chapter.

Â Â Â Â Â  (3) A business that is subject to regulation under another statute of this state may not be organized under this chapter if the business is required to be organized only under the other statute. [1993 c.173 Â§19; 1995 c.93 Â§4; 1995 c.327 Â§4a; 1997 c.774 Â§11]

Â Â Â Â Â  63.077 General powers. (1) Unless its articles of organization provide otherwise, the duration of a limited liability company shall be perpetual.

Â Â Â Â Â  (2) Unless its articles of organization provide otherwise, and subject to the provisions of ORS 63.074 (2), each limited liability company organized under this chapter may:

Â Â Â Â Â  (a) Sue and be sued, and complain and defend in all courts in its own name;

Â Â Â Â Â  (b) Purchase, take, receive, lease, or otherwise acquire, own, hold, improve, use and otherwise deal in or with real or personal property or any interest in real or personal property, wherever situated;

Â Â Â Â Â  (c) Sell, convey, mortgage, pledge, create a security interest in, lease, exchange or transfer, and otherwise dispose of all or any part of its property or assets;

Â Â Â Â Â  (d) Purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, otherwise dispose of, and otherwise use or deal in or with other interests in or obligations of any other entity;

Â Â Â Â Â  (e) Make contracts or guarantees, incur liabilities, borrow money, issue its notes or other obligations that may be convertible into other securities of the limited liability company or include the option to purchase other securities of the limited liability company, or secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

Â Â Â Â Â  (f) Lend money, invest or reinvest its funds, or receive and hold real or personal property as security for repayment of funds so loaned, invested or reinvested;

Â Â Â Â Â  (g) Be a promoter, incorporator, general partner, limited partner, member, associate or manager of any partnership, joint venture, trust or other entity;

Â Â Â Â Â  (h) Conduct its business, locate offices and exercise the powers granted by this chapter within or without this state;

Â Â Â Â Â  (i) Elect or appoint managers, employees or agents of the limited liability company, define their duties, fix their compensation and lend them money and credit;

Â Â Â Â Â  (j) Make and alter an operating agreement, not inconsistent with its articles of organization or with the laws of this state, for managing its business and regulating its affairs;

Â Â Â Â Â  (k) Pay pensions and establish pension plans, profit-sharing plans, and benefit or incentive plans for any or all of its current or former managers, members, employees and agents;

Â Â Â Â Â  (L) Make donations for the public welfare or for charitable, scientific or educational purposes;

Â Â Â Â Â  (m) Transact any lawful business that will aid governmental policy;

Â Â Â Â Â  (n) Indemnify a member or manager or any other person as and to the extent not inconsistent with the provisions of this chapter;

Â Â Â Â Â  (o) Cease its activities and dissolve; and

Â Â Â Â Â  (p) Have and exercise all powers and do every other act not inconsistent with law which is necessary or convenient to promote and effect any or all of the purposes for which the limited liability company is organized. [1993 c.173 Â§20; 1997 c.646 Â§2]

NAME

Â Â Â Â Â  63.094 Limited liability company name. (1) The name of the limited liability company shall contain the words Âlimited liability companyÂ or the abbreviation ÂL.L.C.Â or ÂLLC.Â

Â Â Â Â Â  (2) A limited liability company name shall not contain the word or abbreviation Âcooperative,Â Âcorporation,Â Âcorp.,Â Âincorporated,Â ÂInc.,Â Âlimited partnership,Â ÂL.P.,Â ÂLP,Â ÂLtd.,Â Âlimited liability partnership,Â ÂL.L.P.,Â ÂLLPÂ or ÂpartnershipÂ or any derivation of any of the foregoing.

Â Â Â Â Â  (3) A limited liability company name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A limited liability company name shall be distinguishable upon the records of the office from any other limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) The limited liability company name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited liability company name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a limited liability company from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and protect trade names. [1993 c.173 Â§21; 1995 c.93 Â§5]

Â Â Â Â Â  63.097 Reserved name. (1) A person may apply to the office to reserve a limited liability company name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the limited liability company name applied for conforms to ORS 63.094, the Secretary of State shall reserve the name for the applicant for a 120-day period.

Â Â Â Â Â  (3) A person may transfer the reservation of a limited liability company name to another person by delivering to the office a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1993 c.173 Â§22]

Â Â Â Â Â  63.101 Registered name. (1) A foreign limited liability company may apply to the office to register its name.

Â Â Â Â Â  (2) The application must set forth the limited liability company name, the state or country of its organization, the date of its organization and a brief description of the nature of the business in which it is engaged and a statement that it is not carrying on or doing business in the State of Oregon. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of the limited liability company records in the state or country under whose law it is organized.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 63.094, the Secretary of State shall register the name effective for one year. [1993 c.173 Â§23]

Â Â Â Â Â  63.110 [Repealed by 1959 c.580 Â§104]

OFFICE AND AGENT

Â Â Â Â Â  63.111 Registered office and registered agent. (1) Each limited liability company shall continuously maintain in this state a registered agent and registered office that may be, but need not be, the same as any of its places of business.

Â Â Â Â Â  (2) A registered agent shall be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign limited liability company, foreign corporation, foreign professional corporation or foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1993 c.173 Â§24; 2001 c.315 Â§27]

Â Â Â Â Â  63.114 Change of registered office or registered agent. (1) A limited liability company may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the limited liability company;

Â Â Â Â Â  (b) If the registered office is to be changed, the address including street and number of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the limited liability company for which the agent is the registered agent by notifying the limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement that complies with the requirements of subsection (1) of this section and recites that the limited liability company has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the limited liability company. [1993 c.173 Â§25]

Â Â Â Â Â  63.117 Resignation of registered agent. (1) A registered agent may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the limited liability company. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the limited liability company under subsection (1) of this section shall be addressed to the limited liability company at its mailing address or its principal office as shown by the records of the office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated and the registered office discontinued, if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the limited liability company shall sooner appoint a successor registered agent as provided in ORS 63.114 thereby terminating the capacity of such agent. [1993 c.173 Â§26; 1993 c.173 Â§105]

Â Â Â Â Â  63.121 Service on limited liability company. (1) The registered agent appointed by a limited liability company shall be an agent of the limited liability company upon whom any process, notice or demand required or permitted by law to be served upon the limited liability company may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a limited liability company including a dissolved limited liability company upon whom any such process, notice or demand may be served whenever the limited liability company fails to appoint or maintain a registered agent in this state or whenever the limited liability companyÂs registered agent cannot with reasonable diligence be found at the registered office.

Â Â Â Â Â  (3) Service shall be made on the Secretary of State by:

Â Â Â Â Â  (a) Serving on the Secretary of State or a clerk on duty at the office a copy of the process, notice or demand, with any papers required by law to be delivered in connection with the service, and the required fee for each party being served or by mailing to the office a copy of the process, notice or demand and the required fee for each party being served by certified or registered mail.

Â Â Â Â Â  (b) Transmittal by the person instituting the proceedings of notice of the service on the Secretary of State and copy of the process, notice or demand and accompanying papers to the limited liability company being served by certified or registered mail:

Â Â Â Â Â  (A) At the last registered office of the limited liability company as shown by the records on file in the office of the Secretary of State; and

Â Â Â Â Â  (B) At such address of the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice.

Â Â Â Â Â  (c) Filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings stating that this section has been complied with.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1993 c.173 Â§27]

MANAGEMENT AND MANAGEMENT RIGHTS OF MEMBERS

Â Â Â Â Â  63.130 Rights of members and managers; matters requiring consent of all or majority of members. (1) In a member-managed limited liability company, unless otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (a) Each member has equal rights in the management and conduct of the limited liability companyÂs business; and

Â Â Â Â Â  (b) Except as otherwise provided in subsection (3) of this section, any matter relating to the business of the limited liability company may be decided by a majority of the members.

Â Â Â Â Â  (2) In a manager-managed limited liability company, unless otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (a) Each manager has equal rights in the management and conduct of the limited liability companyÂs business;

Â Â Â Â Â  (b) Except as otherwise provided in subsections (3) and (4) of this section, any matter relating to the business of the limited liability company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

Â Â Â Â Â  (c) A manager:

Â Â Â Â Â  (A) Must be designated, appointed, elected, removed or replaced by a vote, approval or consent of a majority of the members; and

Â Â Â Â Â  (B) Holds office until a successor has been elected and qualified, unless the manager sooner resigns or is removed.

Â Â Â Â Â  (3) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of all of the members:

Â Â Â Â Â  (a) The amendment of the operating agreement or the articles of organization under ORS 63.444;

Â Â Â Â Â  (b) The compromise, as among the members, of an obligation to make a contribution under ORS 63.180 (4) or to return money or other property paid or distributed in violation of any provision of this chapter; and

Â Â Â Â Â  (c) The consent to dissolve the limited liability company under ORS 63.621 (3).

Â Â Â Â Â  (4) Unless otherwise provided in the articles of organization or any operating agreement, the following matters of a member-managed or a manager-managed limited liability company require the consent of a majority of the members:

Â Â Â Â Â  (a) The making of interim distributions under ORS 63.200, including the redemption of an interest;

Â Â Â Â Â  (b) The admission of a new member;

Â Â Â Â Â  (c) The use of the limited liability companyÂs property to redeem an interest subject to a charging order;

Â Â Â Â Â  (d) The sale, lease, exchange, mortgage, pledge or other transfer or disposition of all, or substantially all, of the limited liability companyÂs property, with or without goodwill;

Â Â Â Â Â  (e) The merger of the limited liability company with any other entity;

Â Â Â Â Â  (f) The conversion of the limited liability company into any other type of entity;

Â Â Â Â Â  (g) The incurring of indebtedness by the limited liability company other than in the ordinary course of the business of the limited liability company;

Â Â Â Â Â  (h) A transaction involving an actual or a potential conflict of interest between a member or a manager and the limited liability company;

Â Â Â Â Â  (i) A change in the nature of the limited liability companyÂs business; and

Â Â Â Â Â  (j) Any other matter specified in the articles of organization or any operating agreement as requiring member approval if no number or percentage of members is otherwise stated.

Â Â Â Â Â  (5) Unless otherwise provided in the articles of organization or any operating agreement, action requiring the consent of members or managers under this chapter may be taken without a meeting.

Â Â Â Â Â  (6) Unless otherwise provided in the articles of organization or any operating agreement, a member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the memberÂs or managerÂs attorney-in-fact.

Â Â Â Â Â  (7) Unless the context clearly requires otherwise, references in this chapter to managers apply both to managers of a manager-managed limited liability company and to members of a member-managed limited liability company. [1993 c.173 Â§28; 1999 c.86 Â§4]

Â Â Â Â Â  63.135 [1993 c.173 Â§29; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.140 Agency power of managers and members; interest in real property. (1) Subject to subsections (2) and (3) of this section:

Â Â Â Â Â  (a) Each member is an agent of the limited liability company for the purpose of its business, and an act of a member, including the signing of an instrument in the limited liability companyÂs name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the member had no authority to act for the limited liability company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

Â Â Â Â Â  (b) An act of a member that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized by the other members.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, in a manager-managed limited liability company:

Â Â Â Â Â  (a) A member is not an agent of the limited liability company for the purpose of its business solely by reason of being a member. Each manager is an agent of the limited liability company for the purpose of its business, and an act of a manager, including the signing of an instrument in the limited liability companyÂs name, for apparently carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company unless the manager had no authority to act for the limited liability company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

Â Â Â Â Â  (b) An act of a manager that is not apparently for carrying on in the ordinary course the business of the limited liability company, or business of the kind carried on by the limited liability company, binds the limited liability company only if the act was authorized under ORS 63.130.

Â Â Â Â Â  (3) Unless the articles of organization limit their authority, any member of a member-managed limited liability company or manager of a manager-managed limited liability company may sign and deliver any instrument transferring or affecting the limited liability companyÂs interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument. [1993 c.173 Â§30; 1999 c.86 Â§5]

Â Â Â Â Â  63.145 [1993 c.173 Â§31; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.150 [1993 c.173 Â§32; 1995 c.93 Â§6; repealed by 1999 c.86 Â§23]

Â Â Â Â Â  63.155 Duties and standard of conduct. (1) The only fiduciary duties a member owes to a member-managed limited liability company and its other members are the duty of loyalty and the duty of care set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A memberÂs duty of loyalty to a member-managed limited liability company and its other members includes the following:

Â Â Â Â Â  (a) To account to the limited liability company and hold for it any property, profit or benefit derived by the member in the conduct and winding up of the limited liability companyÂs business or derived from a use by the member of limited liability company property, including the appropriation of a limited liability company opportunity;

Â Â Â Â Â  (b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the limited liability company in a manner adverse to the limited liability company and to refrain from representing a person with an interest adverse to the limited liability company, in the conduct or winding up of the limited liability companyÂs business; and

Â Â Â Â Â  (c) To refrain from competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company.

Â Â Â Â Â  (3) A memberÂs duty of care to a member-managed limited liability company and the other members in the conduct and winding up of the business of the limited liability company is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

Â Â Â Â Â  (4) A member shall discharge the duties to a member-managed limited liability company and the other members under this chapter or under any operating agreement of the limited liability company and exercise any rights consistent with the obligation of good faith and fair dealing.

Â Â Â Â Â  (5) A member of a member-managed limited liability company does not violate a duty or obligation under this chapter or under any operating agreement of the limited liability company merely because the memberÂs conduct furthers the memberÂs own interest.

Â Â Â Â Â  (6) A member of a member-managed limited liability company may lend money to or transact other business with the limited liability company, provided that any loan or transaction between the member and the limited liability company must be:

Â Â Â Â Â  (a) Fair to the limited liability company;

Â Â Â Â Â  (b) Authorized by an operating agreement; or

Â Â Â Â Â  (c) Authorized or ratified by a majority of the disinterested members or by a number or percentage of members specified in the operating agreement after full disclosure of all material facts.

Â Â Â Â Â  (7) Loans and other transactions between a member-managed limited liability company and a member are binding on the parties in the same manner as transactions between the limited liability company and persons who are not members, subject to other applicable law.

Â Â Â Â Â  (8) This section also applies to a person who is not a member and who is winding up the limited liability companyÂs business.

Â Â Â Â Â  (9) In a manager-managed limited liability company:

Â Â Â Â Â  (a) A member who is not also a manager owes no duties to the limited liability company or the other members solely by reason of being a member;

Â Â Â Â Â  (b) A manager is held to the same standards of conduct prescribed for members in subsections (2) to (8) of this section;

Â Â Â Â Â  (c) A member who, pursuant to an operating agreement, exercises some or all of the rights of a manager in the management and conduct of the limited liability companyÂs business is held to the standards of conduct described in subsections (2) to (8) of this section to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

Â Â Â Â Â  (d) A manager is relieved of liability imposed by law for violation of the standards prescribed by this section to the extent, if any, of the managerial authority delegated to the members who are not also managers by an operating agreement.

Â Â Â Â Â  (10) The articles of organization or an operating agreement of a limited liability company may not:

Â Â Â Â Â  (a) Eliminate completely the duty of loyalty under subsection (2) of this section, but the articles of organization or an operating agreement may:

Â Â Â Â Â  (A) Identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; and

Â Â Â Â Â  (B) Specify the number or percentage of members, whether interested or disinterested, or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

Â Â Â Â Â  (b) Unreasonably reduce the duty of care under subsection (3) of this section.

Â Â Â Â Â  (c) Eliminate completely the obligation of good faith and fair dealing under subsection (4) of this section, but the articles of organization or an operating agreement may determine the standards by which performance of the obligation of good faith and fair dealing is to be measured, if the standards are not unconscionable.

Â Â Â Â Â  (11) For the purposes of subsection (10)(a) of this section, specific types or categories of activities that may be identified as not violating the duty of loyalty include, but are not limited to:

Â Â Â Â Â  (a) Competing with the limited liability company in the conduct of the business of the limited liability company before the dissolution of the limited liability company; and

Â Â Â Â Â  (b) Entering into or engaging in, for a memberÂs own account, an investment, business, transaction or activity that is similar to the investments, businesses, transactions or activities of the limited liability company without:

Â Â Â Â Â  (A) First offering the limited liability company or the other members an opportunity to participate in the investment, business, transaction or activity; or

Â Â Â Â Â  (B) Having any obligation to account to the limited liability company or the other members for the investment, business, transaction or activity or the profits from the investment, business, transaction or activity. [1993 c.173 Â§33; 1999 c.86 Â§8; 2001 c.315 Â§23]

Â Â Â Â Â  63.160 Limitation of liability and indemnification. The articles of organization or any operating agreement may provide for indemnification of any person for acts or omissions as a member, manager, employee or agent and may eliminate or limit the liability of a member, manager, employee or agent to the limited liability company or its members for damages from such acts or omissions. However, no such provision shall eliminate or limit the liability or provide for indemnification of a member of a member-managed limited liability company or a manager of a manager-managed limited liability company for any act or omission occurring prior to the date when such provision became effective, and no such provision shall eliminate or limit the liability or provide for indemnification of a member or manager for:

Â Â Â Â Â  (1) Any breach of the memberÂs or managerÂs duty of loyalty to the limited liability company or its members;

Â Â Â Â Â  (2) Acts or omissions not in good faith which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (3) Any unlawful distribution under ORS 63.235; or

Â Â Â Â Â  (4) Any transaction from which the member or manager derives an improper personal benefit. [1993 c.173 Â§34; 1995 c.93 Â§7; 1997 c.646 Â§16; 1999 c.86 Â§9]

Â Â Â Â Â  63.165 Liability of members and managers. (1) The debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, are solely the debts, obligations and liabilities of the limited liability company. A member or manager is not personally liable for a debt, obligation or liability of the limited liability company solely by reason of being or acting as a member or manager.

Â Â Â Â Â  (2) The failure of a limited liability company to observe the usual limited liability company formalities or requirements relating to the exercise of its limited liability company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the limited liability company. [1993 c.173 Â§35; 1999 c.86 Â§10]

Â Â Â Â Â  63.170 Liability of limited liability company for acts, omissions or conduct of member or manager. A limited liability company is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a member or manager acting in the ordinary course of the business of the limited liability company or with authority of the limited liability company. [1999 c.86 Â§7]

FINANCES

Â Â Â Â Â  63.175 Contributions. The contributions of a member to the limited liability company may consist of cash, property, services rendered, a promissory note or other obligation to contribute cash or property or to perform services. [1993 c.173 Â§36]

Â Â Â Â Â  63.180 Liability for contributions. (1) A promise by a member to contribute to the limited liability company is not enforceable unless it is set out in writing and signed by the member.

Â Â Â Â Â  (2) Except as provided in the articles of organization or any operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason.

Â Â Â Â Â  (3) If a member does not make a required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to the portion of the value of the contribution, as stated in the limited liability company records required to be kept pursuant to ORS 63.771, that has not been made.

Â Â Â Â Â  (4) Unless otherwise provided in the articles of organization or any operating agreement, the obligation of a member to make a contribution may be compromised only by consent of all members. Notwithstanding the compromise, a creditor of the limited liability company may enforce the original obligation if the creditor acted in reliance on that obligation before the amendment or cancellation of the obligation to reflect the compromise. [1993 c.173 Â§37]

Â Â Â Â Â  63.185 Allocation of profits and losses. (1) The profits and losses of a limited liability company shall be allocated among the members, and among classes of members, in the manner provided in the articles of organization or any operating agreement.

Â Â Â Â Â  (2) If neither the articles of organization nor any operating agreement provides for an allocation of profits and losses, then profits and losses shall be allocated among all the members equally.

Â Â Â Â Â  (3) If profits, but not losses, are allocated in the articles of organization or any operating agreement, then losses shall be deemed allocated in the same proportion as profits. If losses, but not profits, are allocated in the articles of organization or any operating agreement, then profits shall be deemed allocated in the same proportion as losses.

Â Â Â Â Â  (4) Except as otherwise provided in the articles of organization or any operating agreement, if after formation of the limited liability company a member is admitted to the limited liability company as described in ORS 63.245 (2)(a), then the profits and losses of the limited liability company shall be allocated among the members as follows:

Â Â Â Â Â  (a) Profits and losses that would have been realized on the date of admission of the additional member if all the assets of the limited liability company were then sold at their fair value shall be allocated among only the members of the limited liability company who are members immediately prior to the new memberÂs admission based on the respective shares of profits and losses of such preexisting members before such admission. Thereafter the amount of profits or losses so allocated shall be treated as an adjustment to the contributions made by the preexisting members to the limited liability company; except that if the provisions of this subsection have been applied previously by the limited liability company in connection with the admission of a new member, the profits and losses allocated pursuant to this subsection shall be only those profits and losses realized since the most recent admittance of a new member; and

Â Â Â Â Â  (b) Profits and losses realized by the limited liability company subsequent to the date of admission of the additional member shall be allocated among all the members, including the additional member, based on the respective shares of profits and losses of all the members after such admission. [1993 c.173 Â§38; 1995 c.93 Â§8]

DISTRIBUTIONS AND WITHDRAWAL

Â Â Â Â Â  63.195 Allocation of interim distributions. Distributions of cash or other assets of a limited liability company before the dissolution and winding up of the limited liability company shall be allocated among the members, and among classes of members, in the manner provided in the articles of organization or any operating agreement. If neither the articles of organization nor any operating agreement provides for such allocations, such distributions shall be allocated among the members in proportion to their right to share in the profits of the limited liability company. [1993 c.173 Â§39]

Â Â Â Â Â  63.200 Right to interim distributions. Except as provided in ORS 63.205 to 63.235, a member is entitled to receive distributions from a limited liability company before the memberÂs withdrawal from the limited liability company and before the dissolution and winding up of the limited liability company to the extent and at the times or upon the occurrence of the events specified in the articles of organization or any operating agreement. [1993 c.173 Â§40]

Â Â Â Â Â  63.205 Voluntary withdrawal of member. (1) A member may voluntarily withdraw from a limited liability company:

Â Â Â Â Â  (a) At the time or upon the occurrence of events specified in the articles of organization or any operating agreement; or

Â Â Â Â Â  (b) Upon not less than six monthsÂ prior written notice to the limited liability company, unless the articles of organization or any operating agreement expressly provide that a member has no power to withdraw voluntarily from the limited liability company or otherwise expressly limit or condition such power.

Â Â Â Â Â  (2) If a member with the power to withdraw voluntarily from a limited liability company exercises that power, but the withdrawal is in breach of any provision of the articles of organization or any operating agreement, then, unless otherwise provided in the articles of organization or any operating agreement, the limited liability company, in addition to any other remedy available at law or in equity, may recover from the withdrawing member damages incurred by the limited liability company as a result of the breach and may offset the damages against any amounts otherwise distributable or payable to the withdrawing member.

Â Â Â Â Â  (3) Unless otherwise provided in the articles of organization or any operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a voluntary withdrawal by a member before the expiration of that term or completion of that undertaking is a breach of the applicable articles of organization or any operating agreement. [1993 c.173 Â§41; 1995 c.93 Â§9; 1997 c.646 Â§3]

Â Â Â Â Â  63.209 Expulsion of member. (1) A member may be expelled from a limited liability company:

Â Â Â Â Â  (a) In accordance with a written provision in the articles of organization or any operating agreement; or

Â Â Â Â Â  (b) Except as otherwise provided in writing in the articles of organization or any operating agreement, by a court, upon application of any member, if the court determines that:

Â Â Â Â Â  (A) The member has been guilty of wrongful conduct that adversely and materially affects the business or affairs of the limited liability company; or

Â Â Â Â Â  (B) The member has willfully or persistently committed a material breach of the articles of organization or any operating agreement or otherwise breached a duty owed to the limited liability company or the other members to the extent that it is not reasonably practicable to carry on the business or affairs of the limited liability company with that member.

Â Â Â Â Â  (2) The power of a limited liability company to expel a member pursuant to this section does not limit or adversely affect any right or power of the limited liability company to recover any damages or to pursue any other remedies provided for in the articles of organization or any operating agreement or permitted under applicable law or at equity. The limited liability company, in addition to any of its other remedies, may offset any such damages against any amounts otherwise distributable or payable to the expelled member. [1993 c.173 Â§42; 1995 c.93 Â§10]

Â Â Â Â Â  63.210 [1959 c.660 Â§1; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.215 [1993 c.173 Â§43; 1995 c.93 Â§11; repealed by 1997 c.646 Â§18]

Â Â Â Â Â  63.219 Distribution in kind. Except as provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) No member, regardless of the nature of the memberÂs contribution, has any right to demand and receive any distribution from a limited liability company in any form other than cash; and

Â Â Â Â Â  (2) No member may be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to the member exceeds a percentage of that asset that is equal to the percentage in which the member shares in operating or liquidating distributions, as the case may be, from the limited liability company. [1993 c.173 Â§44]

Â Â Â Â Â  63.220 [1959 c.660 Â§2; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.225 Right to distribution. When a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution. [1993 c.173 Â§45]

Â Â Â Â Â  63.229 Limitations on distribution. (1) A distribution may be made by a limited liability company to any member only if, after giving effect to the distribution, in the judgment of the members, for a member-managed limited liability company, or the managers, for a manager-managed limited liability company:

Â Â Â Â Â  (a) The limited liability company would be able to pay its debts as they become due in the ordinary course of business; and

Â Â Â Â Â  (b) The fair value of the total assets of the limited liability company would at least equal the sum of:

Â Â Â Â Â  (A) Its total liabilities; plus

Â Â Â Â Â  (B) Unless the articles of organization permit otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution, if any, of other members that are superior to the rights of the members receiving the distribution.

Â Â Â Â Â  (2) The members or managers of a limited liability company may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

Â Â Â Â Â  (a) Financial statements that the members or managers reasonably believe have been prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

Â Â Â Â Â  (b) A fair valuation or other method that the members or managers reasonably believe is reasonable in the circumstances.

Â Â Â Â Â  (3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability company exceeds the fair value of such specific property shall be disregarded as a liability of the limited liability company.

Â Â Â Â Â  (4) The effect of a distribution under subsection (1) of this section is measured for purposes of this section:

Â Â Â Â Â  (a) In the case of distribution by purchase, retirement or other acquisition of all or a portion of a memberÂs interest in the limited liability company, as of the earlier of the date the money or other property is transferred or debt incurred by the limited liability company or the date the member ceases to be a member with respect to the membership interest purchased, retired or otherwise acquired;

Â Â Â Â Â  (b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

Â Â Â Â Â  (c) In all other cases, as of the date a distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization.

Â Â Â Â Â  (5) A limited liability companyÂs indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the limited liability companyÂs indebtedness to its general unsecured creditors, unless the member agrees to subordination or the limited liability company grants the member a security interest or other lien against limited liability company assets to secure the indebtedness. [1993 c.173 Â§46; 1999 c.86 Â§11]

Â Â Â Â Â  63.230 [1959 c.660 Â§3; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.235 Liability for wrongful distribution. (1) A member of a member-managed limited liability company or a member or manager of a manager-managed company who votes for or assents to a distribution made in violation of ORS 63.229, the articles of organization or any operating agreement, is personally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating ORS 63.229, the articles of organization or any operating agreement, if it is established that the member or manager did not perform the memberÂs or managerÂs duties in compliance with ORS 63.155.

Â Â Â Â Â  (2) A member of a manager-managed limited liability company who receives a distribution knowing that it was made in violation of ORS 63.229 is personally liable to the limited liability company, but only to the extent that the distribution received by the member exceeded the amount that could have been properly paid under ORS 63.229.

Â Â Â Â Â  (3) A member or manager against whom an action is brought under subsection (1) of this section may implead in the action all:

Â Â Â Â Â  (a) Other members or managers who voted for or assented to the distribution in violation of subsection (1) of this section and may compel contribution from them; and

Â Â Â Â Â  (b) Members who received a distribution in violation of subsection (2) of this section and may compel contribution from them in the amount received in violation of subsection (2) of this section.

Â Â Â Â Â  (4) A proceeding under this section is barred unless it is commenced within two years after the distribution. [1993 c.173 Â§47; 1995 c.93 Â§12; 1999 c.86 Â§12]

MEMBERSHIP INTEREST

Â Â Â Â Â  63.239 Nature of membership interest. A membership interest is personal property. A member is not a coowner of and has no interest in specific limited liability company property. [1993 c.173 Â§48]

Â Â Â Â Â  63.240 [1959 c.660 Â§4; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.245 Admission of members. (1) A person becomes a member of a limited liability company on the later of:

Â Â Â Â Â  (a) The date the initial articles of organization are filed; or

Â Â Â Â Â  (b) The date stated in the records of the limited liability company as the date the person becomes a member.

Â Â Â Â Â  (2) After the filing of the limited liability companyÂs initial articles of organization, a person may be admitted as a member of the limited liability company upon compliance with the articles of organization or any operating agreement, or, if neither the articles of organization nor any operating agreement so provide:

Â Â Â Â Â  (a) In the case of a person acquiring a membership interest directly from the limited liability company, upon the consent of a majority of the members;

Â Â Â Â Â  (b) In the case of an assignee of a limited liability company membership interest not governed by paragraph (c) of this section, upon the consent of a majority of the members other than the assignor; or

Â Â Â Â Â  (c) In the case of an assignee of a membership interest in a limited liability company in which, immediately following the assignment, the limited liability company otherwise would have no members, simultaneously with and upon the assignment of the membership interest. [1993 c.173 Â§49; 1995 c.93 Â§13; 1997 c.646 Â§4]

Â Â Â Â Â  63.249 Assignment of membership interest; effect of assignment. Except as provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) A membership interest is assignable in whole or in part.

Â Â Â Â Â  (2) An assignment of a membership interest does not itself dissolve the limited liability company.

Â Â Â Â Â  (3) Until the assignee of a membership interest becomes a member with respect to the interest, the assignee shall have the assignorÂs right to receive and retain, to the extent assigned, the distributions, as and when made, and allocations of profits and losses to which the assignor would be entitled, but shall not exercise any other rights of a member, including without limitation the right to vote or otherwise participate in the management and affairs of the limited liability company.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 63.229 and 63.235, until the assignee of a membership interest becomes a member, the assignee has no liability, duty or obligation as a member solely as a result of the assignment.

Â Â Â Â Â  (5) The assignor of all or a portion of a membership interest ceases to be a member with respect to the interest assigned, but is not released from liability as a member accruing or arising prior to assignment solely as a result of the assignment, and is not relieved of any fiduciary duties the assignor otherwise may continue to owe the limited liability company or its remaining members.

Â Â Â Â Â  (6) Any otherwise permissible assignment of a membership interest shall be effective as to and binding on the limited liability company only after reasonable notice of and proof of the assignment have been provided to the managers of the limited liability company.

Â Â Â Â Â  (7) The pledge of, or granting of a security interest, lien, or other encumbrance in or against all or any portion of the membership interest of a member is not an assignment of the memberÂs interest. [1993 c.173 Â§50; 1997 c.646 Â§5]

Â Â Â Â Â  63.250 [1959 c.660 Â§5; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.255 Rights of assignee who becomes member. (1) An assignee who becomes a member as to the assigned interest has the rights and powers, and is subject to the restrictions and liabilities, of a member under this chapter, the articles of organization and any operating agreement. An assignee who becomes a member also is liable for any obligations of the assigneeÂs assignor to make contributions under ORS 63.180. However, the assignee is not obligated merely by becoming a member for any other liabilities for which the assignor was liable that were unknown to the assignee at the time the assignee became a member and that could not be ascertained from the articles of organization.

Â Â Â Â Â  (2) Whether or not an assignee of a membership interest becomes a member, the assignor is not released from the assignorÂs liability to the limited liability company to make contributions under ORS 63.180. [1993 c.173 Â§51; 1995 c.93 Â§14; 1997 c.646 Â§6]

Â Â Â Â Â  63.259 Rights of judgment creditor against member. On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the membership interest. This chapter shall not deprive any member of the benefit of any exemption laws applicable to the memberÂs membership interest. [1993 c.173 Â§52]

Â Â Â Â Â  63.260 [1959 c.660 Â§6; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.265 Cessation of membership. Except as otherwise provided in the articles of organization or any operating agreement:

Â Â Â Â Â  (1) A member shall cease to be a member in a limited liability company upon the memberÂs death, incompetency, bankruptcy, dissolution, withdrawal, expulsion or assignment of the memberÂs entire membership interest.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, following the cessation of the memberÂs interest, the holder of the former memberÂs interest shall be considered an assignee of such interest and shall have all the rights, duties and obligations of an assignee under this chapter.

Â Â Â Â Â  (b) If the member who ceases to be a member is the only member of the limited liability company, the holder of the former memberÂs interest shall become a member simultaneously with and upon the cessation of the former memberÂs interest. [1993 c.173 Â§53; 1995 c.93 Â§15; 1997 c.646 Â§7]

Â Â Â Â Â  63.270 [1959 c.660 Â§8; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.280 [1959 c.660 Â§7; 1967 c.359 Â§675; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.290 [1959 c.660 Â§9; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.300 [1959 c.660 Â§10; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.310 [1959 c.660 Â§11; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.320 [1959 c.660 Â§12; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.330 [1959 c.660 Â§13; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.340 [1959 c.660 Â§15; repealed by 1981 c.68 Â§1]

Â Â Â Â Â  63.350 [1959 c.660 Â§16; repealed by 1981 c.68 Â§1]

AMENDMENT OF ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT

Â Â Â Â Â  63.431 Operating agreement. (1) An operating agreement of a limited liability company may provide for the regulation and management of the affairs of the limited liability company in any manner not inconsistent with law or the articles of organization.

Â Â Â Â Â  (2) The power to adopt, alter, amend or repeal an operating agreement of a limited liability company shall be vested in the members of the limited liability company, or for a single member limited liability company, in the sole member of the limited liability company, unless otherwise vested in a manager or managers of the limited liability company by the articles of organization or any operating agreement.

Â Â Â Â Â  (3) The members may amend or repeal any operating agreement even if the articles of organization or any operating agreement provide that a manager or managers may amend or repeal an operating agreement. [1993 c.173 Â§70; 1997 c.646 Â§8]

Â Â Â Â Â  63.434 Amendment to articles of organization. (1) Consistent with the provisions of this chapter, a limited liability company may amend its articles of organization at any time to add, change or delete any provision, provided that the articles of organization as amended contain only such provisions as are required or permitted in initial articles of organization under this chapter as of the effective date of the amendment.

Â Â Â Â Â  (2) A limited liability company amending its articles of organization shall deliver articles of amendment to the office for filing.

Â Â Â Â Â  (3) Articles of amendment shall contain:

Â Â Â Â Â  (a) The name of the limited liability company;

Â Â Â Â Â  (b) The text of each amendment adopted;

Â Â Â Â Â  (c) The date of each amendmentÂs adoption;

Â Â Â Â Â  (d) If an amendment was adopted by the managers without member action, a statement to that effect and a statement that member action was not required; and

Â Â Â Â Â  (e) If an amendment was approved by the members, a statement that the member approval required under ORS 63.444, the articles of organization or any operating agreement has been obtained and a statement of the percentage of such membersÂ approval. [1993 c.173 Â§71]

Â Â Â Â Â  63.437 Restated articles of organization. (1) The managers of a manager-managed limited liability company may restate its articles of organization at any time with or without member action.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles of organization. If the restatement includes an amendment requiring member approval, it must be adopted as provided in ORS 63.444.

Â Â Â Â Â  (3) A limited liability company restating its articles of organization shall deliver to the office for filing articles of restatement setting forth the name of the limited liability company and the text of the restated articles of organization together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles of organization requiring member approval and, if it does not, that the managers adopted the restatement; or

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles of organization requiring member approval, the information required by ORS 63.434.

Â Â Â Â Â  (4) Restated articles of organization shall contain all statements required to be included in the initial articles of organization except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the organizers or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the limited liability company if an annual report has been filed with the office of the Secretary of State.

Â Â Â Â Â  (5) Duly adopted restated articles of organization supersede the initial articles of organization and all amendments to them. [1993 c.173 Â§72; 1999 c.86 Â§13]

Â Â Â Â Â  63.441 Amendment by managers. Except as provided in the articles of organization, the manager or managers of a manager-managed limited liability company may adopt without member action one or more amendments to the articles of organization to:

Â Â Â Â Â  (1) Delete the names and addresses of the initial managers, if named in the initial articles of organization;

Â Â Â Â Â  (2) Delete the name and address of the initial registered agent or registered office, if a statement of change is filed with the office of the Secretary of State;

Â Â Â Â Â  (3) Delete the mailing address of the limited liability company if a report reflecting the mailing address has been filed with the office of the Secretary of State;

Â Â Â Â Â  (4) Change the limited liability companyÂs name by substituting Âlimited liability companyÂ for the abbreviation ÂL.L.C.Â or ÂLLC,Â substituting the abbreviation ÂL.L.C.Â for Âlimited liability companyÂ or ÂLLC,Â or substituting the abbreviation ÂLLCÂ for Âlimited liability companyÂ or ÂL.L.C.Â; or

Â Â Â Â Â  (5) Make any other changes expressly permitted by this chapter to be made without member action. [1993 c.173 Â§73; 1995 c.93 Â§16; 1999 c.86 Â§14]

Â Â Â Â Â  63.444 Amendment by members. Except as otherwise provided in ORS 63.441 or in the articles of organization or any operating agreement, all amendments to the articles of organization or any operating agreement must be approved unanimously by the members. Unless otherwise provided in the articles of organization or any operating agreement, the managers, if any, of the limited liability company may, but need not, propose or take a position recommending or disapproving any such proposed amendment. [1993 c.173 Â§74; 1995 c.93 Â§17; 1997 c.646 Â§9]

CONVERSIONS AND MERGERS

Â Â Â Â Â  63.467 Definitions for ORS 63.467 to 63.497. As used in ORS 63.467 to 63.497:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under this chapter or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an
Oregon
business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§31; 2003 c.80 Â§27]

Â Â Â Â Â  63.470 Conversion. (1) A business entity other than a limited liability company may be converted to a limited liability company organized under this chapter, and a limited liability company organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A limited liability company organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting limited liability company;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The limited liability company complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§32; 2001 c.315 Â§16; 2003 c.80 Â§20]

Â Â Â Â Â  63.473 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

Â Â Â Â Â  (b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the managers.

Â Â Â Â Â  (b) By a converting business entity that is not a limited liability company, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§33]

Â Â Â Â Â  63.476 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 63.011 or the date and time determined pursuant to the statutes governing the business entity that is not a limited liability company. [1999 c.362 Â§34; 2001 c.315 Â§9]

Â Â Â Â Â  63.479 Effect of conversion; entity existence continues; assumed business name. (1) When a conversion to or from a limited liability company pursuant to ORS 63.470 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity including, without limitation, contractual, tort, statutory and administrative obligations are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to conversion, according to laws applicable prior to conversion; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after conversion, according to laws applicable after conversion, except as provided in paragraph (g) of this subsection;

Â Â Â Â Â  (g) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (h) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to:

Â Â Â Â Â  (a) In the case of limited liability companies, only the rights provided in the plan of conversion; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited liability companies, the rights provided in the plan of conversion and in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§35; 2001 c.315 Â§4]

Â Â Â Â Â  63.481 Merger. (1) One or more business entities may merge into a limited liability company organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A limited liability company organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The limited liability company complies with any requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a limited liability company, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of organization of a limited liability company, if that company is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1993 c.173 Â§90; 1999 c.362 Â§36; 2001 c.315 Â§17; 2003 c.80 Â§21]

Â Â Â Â Â  63.487 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a limited liability company, by a majority vote of its members, or by a greater vote if required by its articles of organization or any operating agreement.

Â Â Â Â Â  (b) In the case of a business entity other than a limited liability company, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the limited liability company, without further action by the members, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the managers.

Â Â Â Â Â  (b) By a party to the merger that is not a limited liability company, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1993 c.173 Â§91; 1999 c.362 Â§37]

Â Â Â Â Â  63.494 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 63.487.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 63.011 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a limited liability company. [1993 c.173 Â§92; 1999 c.362 Â§38]

Â Â Â Â Â  63.497 Effect of merger. (1) When a merger involving a limited liability company takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) Title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a limited liability company is the surviving business entity, its articles of organization are amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The ownership interests of each owner that are to be converted into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity that is a party to the merger shall be determined:

Â Â Â Â Â  (A) As to liabilities incurred by the business entity prior to merger, according to the laws applicable prior to merger; and

Â Â Â Â Â  (B) As to liabilities incurred by the business entity after merger, according to the laws applicable after merger, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (h) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership and was personally liable for the business entityÂs liabilities, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs liabilities incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (i) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger.

Â Â Â Â Â  (2) Owners of the business entities that are parties to the merger are entitled to:

Â Â Â Â Â  (a) In the case of members of limited liability companies, only the rights provided in the articles of merger; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited liability companies, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1993 c.173 Â§93; 1999 c.362 Â§39]

Â Â Â Â Â  63.501 [1993 c.173 Â§94; repealed by 1999 c.362 Â§67]

DISSOLUTION

(In General)

Â Â Â Â Â  63.621 Dissolution. A limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:

Â Â Â Â Â  (1) Upon reaching the time for dissolution, if any, specified in the articles of organization.

Â Â Â Â Â  (2) Upon the occurrence of events specified in the articles of organization or any operating agreement.

Â Â Â Â Â  (3) By the vote or such other action of the members as provided in the articles of organization or any operating agreement or, if neither the articles of organization nor any operating agreement so provides, by the consent of all the members.

Â Â Â Â Â  (4) At such time as the limited liability company has no members.

Â Â Â Â Â  (5) Upon administrative dissolution by the Secretary of State under ORS 63.651.

Â Â Â Â Â  (6) Upon entry of a judgment of judicial dissolution under ORS 63.671. [1993 c.173 Â§54; 1995 c.93 Â§18; 1997 c.646 Â§10; 2003 c.576 Â§327]

Â Â Â Â Â  63.625 Distribution of assets upon dissolution. Upon the winding up of a limited liability company, the assets shall be distributed as follows:

Â Â Â Â Â  (1) To the extent permitted by law, to creditors, including members and former members who are creditors, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under ORS 63.200 or 63.249;

Â Â Â Â Â  (2) Except as provided in the articles of organization or any operating agreement, to members and former members of the limited liability company in satisfaction of the limited liability companyÂs obligations for distributions due and owing under ORS 63.200 or 63.249; and

Â Â Â Â Â  (3) Except as provided in the articles of organization or any operating agreement, to members of the limited liability company first for the return of their previously unreturned contributions and thereafter in the proportions in which the members share in profits. [1993 c.173 Â§59; 1997 c.646 Â§11]

Â Â Â Â Â  63.629 Agency power of members and managers after dissolution. (1) Except as provided in subsections (2) and (3) of this section, and except as otherwise provided in the articles of organization or any operating agreement, after dissolution of the limited liability company, each member of a member-managed limited liability company and each manager of a manager-managed limited liability company can bind the limited liability company:

Â Â Â Â Â  (a) By any act or omission appropriate for winding up the limited liability companyÂs affairs or completing transactions unfinished at dissolution; and

Â Â Â Â Â  (b) By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have actual notice of the dissolution.

Â Â Â Â Â  (2) An act or omission of a member or manager that would not be binding on the limited liability company pursuant to subsection (1) of this section is binding if it is otherwise authorized or ratified by the limited liability company.

Â Â Â Â Â  (3) An act or omission of a member or manager that would be binding on the limited liability company under subsection (1) of this section or that otherwise would be authorized, but that is in contravention of a restriction on the authority of the member or manager shall not bind the limited liability company to persons having knowledge of the restriction. [1993 c.173 Â§61; 1995 c.93 Â§19; 1997 c.646 Â§12; 1999 c.86 Â§15]

Â Â Â Â Â  63.631 Articles of dissolution. At any time following dissolution of the limited liability company, the limited liability company may deliver to the office of the Secretary of State articles of dissolution setting forth:

Â Â Â Â Â  (1) The name of the limited liability company; and

Â Â Â Â Â  (2) The date the dissolution occurred. [1993 c.173 Â§60; 1995 c.93 Â§20]

Â Â Â Â Â  63.637 Effect of dissolution; winding up. (1) A dissolved limited liability company continues its existence, but may not carry on any business except that which is appropriate to wind up and liquidate its business and affairs, including the actions specified in ORS 60.637 for a dissolved corporation. The limitation on personal liability otherwise provided in this chapter for members and managers shall continue following dissolution for actions appropriate to the winding up and liquidation.

Â Â Â Â Â  (2) Dissolution of a limited liability company does not:

Â Â Â Â Â  (a) Transfer title to the limited liability companyÂs property;

Â Â Â Â Â  (b) Subject its members, managers or employees to standards of conduct different from those prescribed in this chapter;

Â Â Â Â Â  (c) Prevent commencement of a proceeding by or against the limited liability company in its limited liability company name;

Â Â Â Â Â  (d) Abate or suspend a proceeding by or against the limited liability company on the effective date of the dissolution; or

Â Â Â Â Â  (e) Terminate the authority of the registered agent of the limited liability company.

Â Â Â Â Â  (3) Except as otherwise provided in the articles of organization or any operating agreement, the manager or managers or, if the articles of organization do not provide for managers, the members who have not wrongfully dissolved a limited liability company may wind up the limited liability companyÂs affairs. However, the circuit court, upon cause shown, may wind up the limited liability companyÂs affairs upon application of any member or the memberÂs legal representative or assignee. [1993 c.173 Â§55; 1995 c.93 Â§21]

Â Â Â Â Â  63.641 Known claims against dissolved limited liability company. (1) A dissolved limited liability company may dispose of the known claims against it by the procedure described in this section.

Â Â Â Â Â  (2) The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the dissolution. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved limited liability company must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (3) A claim against the dissolved limited liability company is barred:

Â Â Â Â Â  (a) If a claimant who is given written notice under subsection (2) of this section does not deliver the claim to the dissolved limited liability company by the deadline; or

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (4) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1993 c.173 Â§56]

Â Â Â Â Â  63.644 Unknown claims against dissolved limited liability company. (1) A dissolved limited liability company which has filed articles of dissolution in accordance with ORS 63.631 may also publish notice of its dissolution and request that persons with claims against the limited liability company present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published one time in a newspaper of general circulation in the county where the dissolved limited liability companyÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

Â Â Â Â Â  (3) If the dissolved limited liability company publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 63.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved limited liability company but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. [1993 c.173 Â§57]

Â Â Â Â Â  63.645 Enforcement of claims against dissolved limited liability company. A claim against a dissolved limited liability company that is not barred under ORS 63.641 or 63.644 may be enforced:

Â Â Â Â Â  (1) Against the dissolved limited liability company to the extent of its undistributed assets; or

Â Â Â Â Â  (2) If the assets have been distributed in liquidation, against each member of the dissolved limited liability company for the amount by which such memberÂs liquidation distributions would have been reduced if the claim had been paid by the limited liability company. A memberÂs total liability for all claims under this section may not exceed the total value of assets distributed to the member, as of the date or dates of distribution, less any liability of the limited liability company paid on behalf of the limited liability company by that member after the date of the distribution. [1993 c.173 Â§58]

(Administrative Dissolution)

Â Â Â Â Â  63.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 63.651 to administratively dissolve a limited liability company if:

Â Â Â Â Â  (1) The limited liability company does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The limited liability company does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The limited liability company is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The limited liability company does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The limited liability companyÂs period of duration stated in its articles of organization expires. [1993 c.173 Â§62]

Â Â Â Â Â  63.651 Procedure; effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 63.647 for dissolving a limited liability company, the Secretary of State shall give the limited liability company written notice of the determination.

Â Â Â Â Â  (2) If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the limited liability company.

Â Â Â Â Â  (3) A limited liability company administratively dissolved continues its existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under ORS 63.637 and notify claimants under ORS 63.641 and 63.644.

Â Â Â Â Â  (4) The administrative dissolution of a limited liability company does not terminate the authority of its registered agent. [1993 c.173 Â§63; 1993 c.173 Â§106]

Â Â Â Â Â  63.654 Reinstatement following administrative dissolution. (1) A limited liability company administratively dissolved under ORS 63.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application shall:

Â Â Â Â Â  (a) State the name of the limited liability company and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability companyÂs name satisfies the requirements of ORS 63.094, the Secretary of State shall reinstate the limited liability company.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the limited liability company resumes carrying on its business as if the administrative dissolution had never occurred. [1993 c.173 Â§64; 1995 c.215 Â§11]

Â Â Â Â Â  63.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a limited liability companyÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the limited liability company that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The limited liability company may appeal the denial of the reinstatement pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§65]

(Judicial Dissolution)

Â Â Â Â Â  63.661 Grounds for judicial dissolution. The circuit courts may dissolve a limited liability company:

Â Â Â Â Â  (1) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (a) The limited liability company obtained its articles of organization through fraud; or

Â Â Â Â Â  (b) The limited liability company has continued to exceed or abuse the authority conferred upon it by law.

Â Â Â Â Â  (2) In a proceeding by or for a member if it is established that it is not reasonably practicable to carry on the business of the limited liability company in conformance with its articles of organization or any operating agreement.

Â Â Â Â Â  (3) In a proceeding by the limited liability company to have its voluntary dissolution continued under court supervision. [1993 c.173 Â§66]

Â Â Â Â Â  63.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a limited liability company lies in
Marion
County
. Venue for a proceeding brought by any other party named in ORS 63.661 lies in the county where a limited liability companyÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make members parties to a proceeding to dissolve a limited liability company unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to judicially dissolve a limited liability company may issue injunctions, appoint a receiver or a custodian with all powers and duties the court directs, and take other action required to preserve or liquidate the limited liability companyÂs assets wherever located or carry on the business of the limited liability company. [1993 c.173 Â§67]

Â Â Â Â Â  63.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 63.661 exist, it may enter a judgment dissolving the limited liability company and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the office for filing. The Secretary of State shall file the certified copy of the judgment.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the limited liability companyÂs business and affairs in accordance with ORS 63.637, the notification of claimants and enforcement of claims in accordance with ORS 63.641 and 63.644, and the distribution of limited liability company assets in accordance with ORS 63.625. [1993 c.173 Â§68; 2003 c.576 Â§328]

(Disposition of Assets)

Â Â Â Â Â  63.674 Deposit with Department of State Lands. Assets of a dissolved limited liability company that should be distributed to a creditor, claimant or member of the limited liability company who cannot be found or who is not competent to receive them shall be reduced to cash and, within six months after the final distribution of such liquidation or winding up is payable, deposited with the Department of State Lands. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands and another shall be delivered to the office for filing. The funds shall then escheat to and become the property of the State of
Oregon
and shall become a part of the Common School Fund of the state. The owners, heirs or personal representatives of the owner may reclaim any funds so deposited in the manner provided for estates which have escheated to the state. [1993 c.173 Â§69]

FOREIGN LIMITED LIABILITY COMPANIES

(Authority to Transact Business)

Â Â Â Â Â  63.701 Authority to transact business required. (1) A foreign limited liability company may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the managers or members or carrying on other activities concerning internal affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability companyÂs own securities or maintaining trustees or depositories with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning, without more, real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1993 c.173 Â§75]

Â Â Â Â Â  63.704 Consequences of transacting business without authority. (1) A foreign limited liability company transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign limited liability company that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability company or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until it determines whether the foreign limited liability company or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability company or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign limited liability company that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability company had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability company to obtain authority to transact business in this state does not impair the validity of its acts or prevent it from defending any proceeding in this state.

Â Â Â Â Â  (6) A member of a foreign limited liability company is not liable for the debts and obligations of the foreign limited liability company solely by reason of the foreign limited liability companyÂs having transacted business in this state without authority. [1993 c.173 Â§76]

Â Â Â Â Â  63.707 Application for authority to transact business. (1) A foreign limited liability company may apply for authority to transact business in this state by delivering an application to the office for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company or, if its name is unavailable for filing in this state, another name that satisfies the requirements of ORS 63.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is organized;

Â Â Â Â Â  (c) Its date of organization and either the date on which the period of its duration expires or a statement that its duration is perpetual;

Â Â Â Â Â  (d) The address, including street and number, and mailing address, if different, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (f) A statement that the foreign limited liability company satisfies the requirements of ORS 63.714 (3); and

Â Â Â Â Â  (g) A statement whether the foreign limited liability company is member-managed or manager-managed, or whether the foreign limited liability company is managed by a manager or managers.

Â Â Â Â Â  (2) The foreign limited liability company shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability company records in the state or country under whose law it is organized. [1993 c.173 Â§77; 1999 c.86 Â§16; 2005 c.22 Â§43]

Â Â Â Â Â  63.711 Amendment to application for authority. (1) A foreign limited liability company authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the office for filing if it changes:

Â Â Â Â Â  (a) Its name as shown on the records of the office; or

Â Â Â Â Â  (b) The period of its duration.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth its name shown on the records of the office and the new name or the new period of duration. The name as changed must satisfy the requirements of ORS 63.094. [1993 c.173 Â§78]

Â Â Â Â Â  63.714 Effect of authority. (1) The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability of its members.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a foreign limited liability company may not be denied registration by reason of any difference between the laws of this state and the laws of the state or other jurisdiction under which the foreign limited liability company is organized.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, no foreign limited liability company shall be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a domestic limited liability company is proscribed from exercising, pursuing or undertaking in this state. [1993 c.173 Â§79; 1995 c.93 Â§22]

Â Â Â Â Â  63.717 Name of foreign limited liability company. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign limited liability company to transact business in this state if the name of the foreign limited liability company does not conform to ORS 63.094.

Â Â Â Â Â  (2) The name of the foreign limited liability company must contain a word or abbreviation required by ORS 63.094 unless the name contains some other word, phrase or abbreviation that the laws of the place of organization require to denote a limited liability company.

Â Â Â Â Â  (3) If a limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered name or assumed business name of active record with the office is not distinguishable on the records of the office from the name of the applicant foreign limited liability company, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign limited liability company states its name on the application for authority to transact business in this state under ORS 63.707 as (name under which organized), a limited liability company of (place of organization), the entirety of which shall be the real and true name of the foreign limited liability company in this state under ORS chapter 648.

Â Â Â Â Â  (4) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and ORS 63.711. [1993 c.173 Â§80]

Â Â Â Â Â  63.721 Registered office and registered agent of foreign limited liability company. Each foreign limited liability company authorized to transact business in this state must continuously maintain in this state:

Â Â Â Â Â  (1) A registered office that may be, but need not be, the same as any of its places of business; and

Â Â Â Â Â  (2) A registered agent who may be:

Â Â Â Â Â  (a) An individual who resides in this state and whose business office is identical to the registered office;

Â Â Â Â Â  (b) A domestic limited liability company, a domestic corporation, a domestic professional corporation or a domestic nonprofit corporation whose business office is identical to the registered office; or

Â Â Â Â Â  (c) A foreign limited liability company, a foreign corporation, a foreign professional corporation or a foreign nonprofit corporation authorized to transact business in this state whose business office is identical to the registered office. [1993 c.173 Â§81; 2001 c.315 Â§28]

Â Â Â Â Â  63.724 Change of registered office or registered agent of foreign limited liability company. (1) A foreign limited liability company authorized to transact business in this state may change its registered office or registered agent by delivering to the office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company;

Â Â Â Â Â  (b) If the registered office is to be changed, the street address, including street and number, of the new registered office;

Â Â Â Â Â  (c) If the registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) That after the change or changes are made, the street addresses of the registered office and the business office of its registered agent will be identical.

Â Â Â Â Â  (2) If a registered agent changes the street address of the agentÂs business office, the registered agent shall change the street address of the registered office of the foreign limited liability company for which the agent is the registered agent by notifying the foreign limited liability company in writing of the change and signing, either manually or in facsimile, and delivering to the office of the Secretary of State a statement of change that complies with the requirement of subsection (1) of this section and states that the foreign limited liability company has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement by the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the foreign limited liability company. [1993 c.173 Â§82]

Â Â Â Â Â  63.727 Resignation of registered agent of a foreign limited liability company. (1) The registered agent of a foreign limited liability company may resign as agent upon delivering a signed statement to the office and giving notice in the form of a copy of the statement to the foreign limited liability company. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon the delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign limited liability company under subsection (1) of this section shall be addressed to the foreign limited liability company at its mailing address or its principal office as shown by the records of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section, on the 31st day after the date on which the statement was filed by the Secretary of State unless the foreign limited liability company has previously appointed a successor registered agent, as provided in ORS 63.724, thereby terminating the capacity of such agent. [1993 c.173 Â§83; 1993 c.173 Â§107]

Â Â Â Â Â  63.731 Service on a foreign limited liability company. (1) The registered agent appointed by a foreign limited liability company authorized to transact business in this state shall be its agent upon whom any process, notice or demand required or permitted by law to be served upon the foreign limited liability company may be served.

Â Â Â Â Â  (2) The Secretary of State shall be an agent of a foreign limited liability company upon whom any process, notice or demand may be served, if:

Â Â Â Â Â  (a) The foreign limited liability company is authorized to transact business in this state, and it fails to appoint or maintain a registered agent in this state, or its registered agent cannot with reasonable diligence be found at the registered office;

Â Â Â Â Â  (b) The foreign limited liability companyÂs authority to transact business in this state has been revoked;

Â Â Â Â Â  (c) The foreign limited liability company is transacting business in this state without being authorized as provided in this chapter;

Â Â Â Â Â  (d) The foreign limited liability company has been authorized to transact business in this state and has withdrawn; or

Â Â Â Â Â  (e) The foreign limited liability company has transacted business in this state without being authorized to do so and has ceased to transact business.

Â Â Â Â Â  (3) Service on the Secretary of State of any such process, notice or demand shall be made in the same manner as provided in ORS 63.121, except that when the foreign limited liability company served is not authorized to transact business in this state and was not authorized to transact business in this state at the time the transaction, event or occurrence upon which the proceeding is based occurred, the copy of the process, notice or demand shall be sent immediately by registered or certified mail by the plaintiff or the attorney of the plaintiff to the principal office or place of business of the foreign limited liability company, instead of the last registered office of the foreign limited liability company.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After completion of initial service upon the Secretary of State, no additional documents need to be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process.

Â Â Â Â Â  (6) Nothing contained in this section shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign limited liability company in any other manner permitted by law, or enlarge the purposes for which service on the Secretary of State is permitted where such purposes are limited by other provisions of law. [1993 c.173 Â§84]

(Withdrawal)

Â Â Â Â Â  63.734 Withdrawal of foreign limited liability company. (1) A foreign limited liability company authorized to transact business in this state may withdraw from transacting business in this state by applying to the office for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability company and the name of the state or country under whose law it is organized;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceeding may mail to the foreign limited liability company a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) Upon filing by the Secretary of State of the application to withdraw, the authority of the foreign limited liability company to transact business in this state shall cease. [1993 c.173 Â§85]

(Revocation of Authority)

Â Â Â Â Â  63.737 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 63.741 to revoke the authority of a foreign limited liability company to transact business in this state if:

Â Â Â Â Â  (1) The foreign limited liability company does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign limited liability company does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign limited liability company has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign limited liability company does not inform the Secretary of State under ORS 63.724 or 63.727 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued;

Â Â Â Â Â  (5) An organizer, manager, member or agent of the foreign limited liability company signed a document knowing it was false in any material respect with intent that the document be delivered to the office for filing;

Â Â Â Â Â  (6) The foreign limited liability company no longer satisfies the requirements of ORS 63.714 (3);

Â Â Â Â Â  (7) The Secretary of State receives a duly authenticated certificate from the official having custody of the limited liability company records in the state or country under whose law the foreign limited liability company is organized stating that it has been dissolved or has ceased to exist as the result of a merger or other reorganization transaction; or

Â Â Â Â Â  (8) The period of duration of the foreign limited liability company expires. [1993 c.173 Â§86]

Â Â Â Â Â  63.741 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 63.737 for revocation of authority of a foreign limited liability company to transact business in this state, the Secretary of State shall give the foreign limited liability company written notice of the determination.

Â Â Â Â Â  (2) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the foreign limited liability companyÂs authority.

Â Â Â Â Â  (3) The authority of a foreign limited liability company to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign limited liability companyÂs authority to transact business in this state appoints the Secretary of State as the foreign limited liability companyÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability company was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign limited liability companyÂs authority to transact business in this state terminates the authority of the registered agent of the foreign limited liability company. [1993 c.173 Â§87; 1993 c.173 Â§108]

Â Â Â Â Â  63.744 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign limited liability company shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1993 c.173 Â§88]

Â Â Â Â Â  63.747 Reinstatement of authority. (1) A foreign limited liability company that has had its authority revoked under ORS 63.741 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the foreign limited liability company and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability companyÂs name satisfies the requirements of ORS 63.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the foreign limited liability company resumes carrying on its business as if the administrative revocation of authority had never occurred. [1993 c.173 Â§89; 1995 c.215 Â§12]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  63.771 Limited liability company records. (1) Each limited liability company shall keep at an office specified in the manner provided in any operating agreement or, if none, at the registered office, the following:

Â Â Â Â Â  (a) A current list of the full name and last-known business, residence or mailing address of each member and manager, both past and present.

Â Â Â Â Â  (b) A copy of the articles of organization and all amendments thereto, together with executed copies of any powers of attorney pursuant to which any amendment has been executed.

Â Â Â Â Â  (c) Copies of the limited liability companyÂs federal, state and local income tax returns and reports, if any, for the three most recent years.

Â Â Â Â Â  (d) Copies of any currently effective written operating agreements and all amendments thereto, copies of any writings permitted or required under this chapter, and copies of any financial statements of the limited liability company for the three most recent years.

Â Â Â Â Â  (e) Unless contained in a written operating agreement or in a writing permitted or required under this chapter, a statement prepared and certified as accurate by a manager of the limited liability company which describes:

Â Â Â Â Â  (A) The amount of cash and a description and statement of the agreed value of other property or services contributed by each member and which each member has agreed to contribute in the future;

Â Â Â Â Â  (B) The times at which or events on the occurrence of which any additional contributions agreed to be made by each member are to be made; and

Â Â Â Â Â  (C) If agreed upon, the time at which or the events on the occurrence of which the limited liability company is dissolved and its affairs wound up.

Â Â Â Â Â  (2) Any limited liability company records are subject to inspection and copying at the reasonable request, and at the expense, of any member during ordinary business hours.

Â Â Â Â Â  (3) Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company. [1993 c.173 Â§96; 1999 c.86 Â§22]

Â Â Â Â Â  63.777 Scope of inspection right. (1) A memberÂs agent or attorney has the same inspection and copying rights as the member.

Â Â Â Â Â  (2) The right to copy records includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The limited liability company may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The limited liability company may comply with a memberÂs demand to inspect the record of members by providing the member with a list of members that was compiled no earlier than the date of the memberÂs demand. [1993 c.173 Â§97]

Â Â Â Â Â  63.781 Court-ordered inspection. (1) If a limited liability company does not allow a member to inspect and copy any records required to be available for inspection, the circuit court of the county where the limited liability companyÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, may summarily order inspection and copying of the records demanded at the companyÂs expense upon application of the member.

Â Â Â Â Â  (2) If a limited liability company does not within a reasonable time allow a member to inspect and copy any other record, the member may apply to the circuit court in the county where the companyÂs principal office is located, or, if the principal office is not in this state, where its registered office is or was last located, for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) If the court orders inspection and copying of the records demanded, it shall also order the limited liability company to pay the memberÂs costs, including reasonable counsel fees, incurred to obtain the order unless the company proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the limited liability company at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The memberÂs request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). [1993 c.173 Â§98]

(Reports)

Â Â Â Â Â  63.784 Certain expense reports to members. If a limited liability company indemnifies or advances expenses to a member or manager under ORS 63.160 in connection with a proceeding by or in the right of the limited liability company, the limited liability company shall report the indemnification or advance in writing to the members. [1993 c.173 Â§99; 1999 c.86 Â§17]

Â Â Â Â Â  63.787 Annual report; rules. (1) Each domestic limited liability company, and each foreign limited liability company authorized to transact business in the state, shall by its anniversary deliver to the office of the Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the limited liability company and the state or country under whose law it is organized;

Â Â Â Â Â  (b) The street address of its registered office and name of its registered agent at that office in this state;

Â Â Â Â Â  (c) The address, including street and number and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) The names and addresses of the managers for a manager-managed limited liability company or the name and address of at least one member for a member-managed limited liability company;

Â Â Â Â Â  (e) The category of the classification code established by rule of the Secretary of State most closely designating the primary business activity of the limited liability company; and

Â Â Â Â Â  (f) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the limited liability company.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the limited liability company in the current records of the office. The failure of the limited liability company to receive the annual report form from the Secretary of State shall not relieve the limited liability company of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting domestic or foreign limited liability company in writing and return the report to it for correction. The domestic or foreign limited liability company must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign limited liability company may deliver to the office for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of organization. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the limited liability company as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1993 c.173 Â§100; 1995 c.93 Â§23; 1999 c.86 Â§18; 2007 c.186 Â§7]

DERIVATIVE PROCEEDINGS

Â Â Â Â Â  63.801 Derivative proceedings. (1) A member may not commence a proceeding in the right of a domestic or foreign limited liability company unless the person was a member of the limited liability company when the transaction complained of occurred or unless the member became a member through transfer by operation of law from one who was a member at that time.

Â Â Â Â Â  (2) Except as otherwise provided in writing in the articles of organization or any operating agreement, a complaint in a proceeding brought in the right of a limited liability company must allege with particularity the demand made, if any, to obtain action by the managers or the members who would otherwise have the authority to cause the limited liability company to sue in its own right, and either that the demand was refused or ignored or the reason why a demand was not made. Whether or not a demand for action was made, if the limited liability company commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (3) A proceeding commenced under this section may not be discontinued or settled without the courtÂs approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the members or a class of members, the court shall direct that notice be given to the members affected. [1993 c.173 Â§95]

STATE TAXATION

Â Â Â Â Â  63.810 Taxation of limited liability companies and members. For purposes of ORS chapters 305 to 324, a limited liability company formed under this chapter or qualified to do business in this state as a foreign limited liability company shall be classified in the same manner as it is classified for federal income tax purposes. For purposes of ORS chapters 305 to 324, a member or an assignee of a member of a limited liability company formed under this chapter or qualified to do business in this state as a foreign limited liability company shall have the same status as the member or assignee of a member has for federal income tax purposes. [1993 c.173 Â§101; 1997 c.646 Â§13; 1999 c.557 Â§1]

MISCELLANEOUS

Â Â Â Â Â  63.951 Short title. This chapter shall be known and may be cited as the ÂOregon Limited Liability Company Act.Â [1993 c.173 Â§1]

Â Â Â Â Â  63.955 Interstate application. A limited liability company organized and existing under this chapter may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the
United States
, or in any foreign country. [1993 c.173 Â§104]

Â Â Â Â Â  63.960 Applicability of chapter to practice of dentistry. Nothing in this chapter is intended to supersede the provisions of ORS 679.020. [1997 c.774 Â§29]

Â Â Â Â Â  63.965 Reservation of power to amend or repeal; effect of amendment or repeal. (1) All or part of this chapter may be amended or repealed at any time and all domestic and foreign limited liability companies subject to this chapter shall be governed by the amendment or repeal.

Â Â Â Â Â  (2) The amendment or repeal of a statute in this chapter does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under the statute before its amendment or repeal.

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its amendment or repeal.

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its amendment or repeal.

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its amendment or repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been amended or repealed. [2001 c.315 Â§50]

PENALTY

Â Â Â Â Â  63.990 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing under this chapter if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the office for filing.

Â Â Â Â Â  (2) Falsely signing a document for filing is a Class B misdemeanor. [1993 c.173 Â§102]

_______________



Chapter 64

Chapter 64 - (Former Provisions)

Cemetery and Cremation Associations

CEMETERY AND CREMATION ASSOCIATIONS

CORPORATIONS AND PARTNERSHIPS

64.010 [Repealed by 1959 c.580 §104]

64.020 [Repealed by 1959 c.580 §104]

64.030 [Repealed by 1959 c.580 §104]

64.040 [Repealed by 1959 c.580 §104]

64.050 [Repealed by 1959 c.580 §104]

64.060 [Amended by 1959 c.580 §102; renumbered 97.460]

64.070 [Repealed by 1959 c.580 §104]

64.080 [Repealed by 1959 c.580 §104]

64.090 [Repealed by 1959 c.580 §104]

64.100 [1955 c.299 §2; repealed by 1959 c.580 §104]

64.210 [Repealed by 1959 c.580 §104]

64.220 [Repealed by 1959 c.580 §104]

64.230 [Repealed by 1959 c.580 §104]

64.240 [Repealed by 1959 c.580 §104]

64.250 [Repealed by 1959 c.580 §104]

64.260 [Repealed by 1959 c.580 §104]

64.270 [Repealed by 1959 c.580 §104]

64.280 [Repealed by 1959 c.580 §104]

64.290 [Repealed by 1959 c.580 §104]

64.300 [Repealed by 1959 c.580 §104]

64.310 [Repealed by 1959 c.580 §104]

64.320 [Repealed by 1959 c.580 §104]

64.330 [Repealed by 1959 c.580 §104]

64.340 [Repealed by 1959 c.580 §104]

64.410 [Repealed by 1959 c.580 §104]

64.420 [Repealed by 1959 c.580 §104]

_______________



Chapter 65

Chapter 65 Â Nonprofit Corporations

2007 EDITION

NONPROFIT CORPORATIONS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

(Definitions)

65.001Â Â Â Â Â Â  Definitions

(Filing Documents)

65.004Â Â Â Â Â Â  Filing requirements

65.007Â Â Â Â Â Â  Filing, service, copying and certification fees

65.011Â Â Â Â Â Â  Effective time and date of document

65.014Â Â Â Â Â Â  Correcting filed document

65.016Â Â Â Â Â Â  Forms; rules

65.017Â Â Â Â Â Â  Filing duty of Secretary of State

65.021Â Â Â Â Â Â  Appeal from Secretary of StateÂs refusal to file document

65.024Â Â Â Â Â Â  Evidentiary effect of certified copy of filed document or secretaryÂs certificate

65.027Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

65.031Â Â Â Â Â Â  Powers

(Notice)

65.034Â Â Â Â Â Â  Notice

(Private Foundations)

65.036Â Â Â Â Â Â  Private foundations

(Judicial Relief)

65.038Â Â Â Â Â Â  Judicial relief

(Attorney General)

65.040Â Â Â Â Â Â  Notice to Attorney General; effect of failure to notify

(Religious Corporations)

65.042Â Â Â Â Â Â  Religious corporations; constitutional protections

INCORPORATION

65.044Â Â Â Â Â Â  Incorporators

65.047Â Â Â Â Â Â  Articles of incorporation

65.051Â Â Â Â Â Â  Incorporation

65.054Â Â Â Â Â Â  Liability for preincorporation transactions

65.057Â Â Â Â Â Â  Organization of corporation

65.061Â Â Â Â Â Â  Bylaws

65.064Â Â Â Â Â Â  Emergency bylaws and powers

65.067Â Â Â Â Â Â  Corporation sole

PURPOSES AND POWERS

65.074Â Â Â Â Â Â  Purposes

65.077Â Â Â Â Â Â  General powers

65.081Â Â Â Â Â Â  Emergency powers

65.084Â Â Â Â Â Â  Challenge of corporate authority; remedy

NAME

65.094Â Â Â Â Â Â  Corporate name

65.097Â Â Â Â Â Â  Reserved name

65.101Â Â Â Â Â Â  Registered name

OFFICE AND AGENT

65.111Â Â Â Â Â Â  Registered office and registered agent

65.114Â Â Â Â Â Â  Change of registered office or registered agent

65.117Â Â Â Â Â Â  Resignation of registered agent

65.121Â Â Â Â Â Â  Service on the corporation

MEMBERS AND MEMBERSHIPS

(Admission of Members)

65.131Â Â Â Â Â Â  Admission

65.134Â Â Â Â Â Â  Consideration

65.137Â Â Â Â Â Â  No requirement for members

(MembersÂ Rights and Obligations)

65.144Â Â Â Â Â Â  Differences in rights and obligations of members

65.147Â Â Â Â Â Â  Transfers

65.151Â Â Â Â Â Â  MemberÂs liability to third parties

65.154Â Â Â Â Â Â  MemberÂs liability for dues, assessments and fees

65.157Â Â Â Â Â Â  CreditorÂs action against member

(Resignation and Termination)

65.164Â Â Â Â Â Â  Resignation

65.167Â Â Â Â Â Â  Termination, expulsion or suspension

65.171Â Â Â Â Â Â  Acquiring memberships

(Derivative Suits)

65.174Â Â Â Â Â Â  Derivative suits

(Delegates)

65.177Â Â Â Â Â Â  Delegates

MEMBERSHIP MEETINGS AND VOTING

(Meetings and Action Without Meetings)

65.201Â Â Â Â Â Â  Annual and regular meetings

65.204Â Â Â Â Â Â  Special meeting

65.207Â Â Â Â Â Â  Court-ordered meeting; attorney fees

65.211Â Â Â Â Â Â  Action without meeting

65.214Â Â Â Â Â Â  Notice of meeting

65.217Â Â Â Â Â Â  Waiver of notice

65.221Â Â Â Â Â Â  Record date

65.222Â Â Â Â Â Â  Action by written ballot

(Voting)

65.224Â Â Â Â Â Â  MembersÂ list for meeting; attorney fees

65.227Â Â Â Â Â Â  Voting entitlement of members

65.231Â Â Â Â Â Â  Proxies

65.234Â Â Â Â Â Â  Adjournment

65.237Â Â Â Â Â Â  CorporationÂs acceptance of votes

65.241Â Â Â Â Â Â  Quorum requirements

65.244Â Â Â Â Â Â  Voting requirements

65.247Â Â Â Â Â Â  Cumulative voting for directors

65.251Â Â Â Â Â Â  Other methods of electing directors

(Voting Agreements)

65.254Â Â Â Â Â Â  Voting agreements

DIRECTORS AND OFFICERS

(Board of Directors)

65.301Â Â Â Â Â Â  Requirement for and duties of board

65.304Â Â Â Â Â Â  Qualifications of directors

65.307Â Â Â Â Â Â  Number of directors

65.311Â Â Â Â Â Â  Election, designation and appointment of directors

65.314Â Â Â Â Â Â  Terms of directors generally

65.317Â Â Â Â Â Â  Staggered terms for directors

65.321Â Â Â Â Â Â  Resignation of directors

65.324Â Â Â Â Â Â  Removal of directors elected by members or directors

65.327Â Â Â Â Â Â  Removal of directors by judicial proceeding

65.331Â Â Â Â Â Â  Removal of designated or appointed directors

65.334Â Â Â Â Â Â  Vacancy on board

65.335Â Â Â Â Â Â  Compensation of directors

(Meetings and Action of Board)

65.337Â Â Â Â Â Â  Regular and special meetings

65.341Â Â Â Â Â Â  Action without meeting

65.344Â Â Â Â Â Â  Call and notice of meetings

65.347Â Â Â Â Â Â  Waiver of notice

65.351Â Â Â Â Â Â  Quorum and voting

65.354Â Â Â Â Â Â  Committees

(Standards of Conduct)

65.357Â Â Â Â Â Â  General standards for directors

65.361Â Â Â Â Â Â  Director conflict of interest

65.364Â Â Â Â Â Â  Loans to or guarantees for directors and officers

65.367Â Â Â Â Â Â  Liability for unlawful distributions

65.369Â Â Â Â Â Â  Liability of qualified directors

(Officers)

65.371Â Â Â Â Â Â  Required officers

65.374Â Â Â Â Â Â  Duties and authority of officers

65.377Â Â Â Â Â Â  Standards of conduct for officers

65.381Â Â Â Â Â Â  Resignation and removal of officers

65.384Â Â Â Â Â Â  Contract rights of officers

(Indemnification)

65.387Â Â Â Â Â Â  Definitions for ORS 65.387 to 65.414

65.391Â Â Â Â Â Â  Authority to indemnify

65.394Â Â Â Â Â Â  Mandatory indemnification

65.397Â Â Â Â Â Â  Advance for expenses

65.401Â Â Â Â Â Â  Court-ordered indemnification

65.404Â Â Â Â Â Â  Determination and authorization of indemnification

65.407Â Â Â Â Â Â  Indemnification of officers, employees and agents

65.411Â Â Â Â Â Â  Insurance

65.414Â Â Â Â Â Â  Application of ORS 65.387 to 65.411

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

65.431Â Â Â Â Â Â  Authority

65.434Â Â Â Â Â Â  Amendment by directors

65.437Â Â Â Â Â Â  Amendment by board of directors and members

65.441Â Â Â Â Â Â  Class voting by members on amendments

65.447Â Â Â Â Â Â  Articles of amendment

65.451Â Â Â Â Â Â  Restated articles of incorporation

65.454Â Â Â Â Â Â  Amendment pursuant to court order

65.457Â Â Â Â Â Â  Effect of amendment and restatement

(Amendment of Bylaws)

65.461Â Â Â Â Â Â  Amendment by directors

65.464Â Â Â Â Â Â  Amendment by directors and members

65.467Â Â Â Â Â Â  Approval by third persons

MERGER

65.481Â Â Â Â Â Â  Approval of plan of merger

65.484Â Â Â Â Â Â  Limitations on mergers by public benefit or religious corporations

65.487Â Â Â Â Â Â  Action on plan by board, members and third persons

65.491Â Â Â Â Â Â  Articles of merger

65.494Â Â Â Â Â Â  Effect of merger

65.497Â Â Â Â Â Â  Merger with foreign corporation

65.501Â Â Â Â Â Â  Effect of merger on bequests, devises and gifts

65.504Â Â Â Â Â Â  Merger with business corporation

SALE
OF ASSETS

65.531Â Â Â Â Â Â
Sale
of assets in regular course of activities; mortgage of assets

65.534Â Â Â Â Â Â
Sale
of assets other than in regular course of activities

DISTRIBUTIONS

65.551Â Â Â Â Â Â  Prohibited distributions

65.554Â Â Â Â Â Â  Authorized distributions

DISSOLUTION

(Voluntary Dissolution)

65.621Â Â Â Â Â Â  Dissolution by incorporators

65.624Â Â Â Â Â Â  Dissolution by directors, members and third persons

65.627Â Â Â Â Â Â  Notices to Attorney General

65.631Â Â Â Â Â Â  Articles of dissolution

65.634Â Â Â Â Â Â  Revocation of dissolution

65.637Â Â Â Â Â Â  Effect of dissolution

65.641Â Â Â Â Â Â  Known claims against dissolved corporation

65.644Â Â Â Â Â Â  Unknown claims against dissolved corporation

(Administrative Dissolution)

65.647Â Â Â Â Â Â  Grounds for administrative dissolution

65.651Â Â Â Â Â Â  Procedure for and effect of administrative dissolution

65.654Â Â Â Â Â Â  Reinstatement following administrative dissolution

65.657Â Â Â Â Â Â  Appeal from denial of reinstatement

(Judicial Dissolution)

65.661Â Â Â Â Â Â  Grounds for judicial dissolution

65.664Â Â Â Â Â Â  Procedure for judicial dissolution

65.667Â Â Â Â Â Â  Receivership or custodianship

65.671Â Â Â Â Â Â  Judgment of dissolution

(Disposition of Assets)

65.674Â Â Â Â Â Â  Deposit with Department of State Lands

FOREIGN CORPORATIONS

(Authority to Transact Business)

65.701Â Â Â Â Â Â  Authority to transact business required

65.704Â Â Â Â Â Â  Consequences of transacting business without authority

65.707Â Â Â Â Â Â  Application for authority to transact business

65.711Â Â Â Â Â Â  Amendment to application for authority

65.714Â Â Â Â Â Â  Effect of authority

65.717Â Â Â Â Â Â  Corporate name of foreign corporation

65.721Â Â Â Â Â Â  Registered office and registered agent of foreign corporation

65.724Â Â Â Â Â Â  Change of registered office or registered agent of foreign corporation

65.727Â Â Â Â Â Â  Resignation of registered agent of foreign corporation

65.731Â Â Â Â Â Â  Service on foreign corporation

(Withdrawal)

65.734Â Â Â Â Â Â  Withdrawal of foreign corporation

(Administrative Revocation of Authority)

65.737Â Â Â Â Â Â  Grounds for administrative revocation

65.741Â Â Â Â Â Â  Procedure for and effect of administrative revocation

65.744Â Â Â Â Â Â  Appeal from administrative revocation

65.747Â Â Â Â Â Â  Reinstatement following administrative revocation

(Judicial Revocation of Authority)

65.751Â Â Â Â Â Â  Grounds for judicial revocation

65.754Â Â Â Â Â Â  Procedure for judicial revocation of authority

65.757Â Â Â Â Â Â  Judgment of revocation

RECORDS AND REPORTS

(Records)

65.771Â Â Â Â Â Â  Corporate records

65.774Â Â Â Â Â Â  Inspection of records by members

65.777Â Â Â Â Â Â  Scope of inspection right

65.781Â Â Â Â Â Â  Court-ordered inspection; attorney fees

65.782Â Â Â Â Â Â  Limitations on use of membership list

(Reports)

65.784Â Â Â Â Â Â  Report to members and other persons of indemnification

65.787Â Â Â Â Â Â  Annual report

TRANSFER OF ASSETS OF HOSPITAL

65.800Â Â Â Â Â Â  Definitions for ORS 65.803 to 65.815

65.803Â Â Â Â Â Â  Hospitals operated by nonprofit corporation; transfer of assets; approval by Attorney General

65.805Â Â Â Â Â Â  Notice to Attorney General; fee; trade secrets

65.807Â Â Â Â Â Â  Public hearing; waiver; notice

65.809Â Â Â Â Â Â  Time for Attorney General decision; nature of decision; appeal

65.811Â Â Â Â Â Â  Disapproval of proposed transfer of assets

65.813Â Â Â Â Â Â  Consultants; cost; rules; fee

65.815Â Â Â Â Â Â  Rules

CEMETERIES AND CREMATORIES

65.855Â Â Â Â Â Â  Lands of cemetery or crematory corporation; exemption from execution, taxation and condemnation

65.860Â Â Â Â Â Â  Revenues; restrictions on uses of revenue

65.865Â Â Â Â Â Â  Selling land unsuited for burials

65.870Â Â Â Â Â Â  Burial lots or space; use, exemption from taxation, execution and liens; lien for purchase price of gravestone

65.875Â Â Â Â Â Â  Recording plan; power to improve and regulate grounds

MISCELLANEOUS

65.951Â Â Â Â Â Â  Short title

65.954Â Â Â Â Â Â  Reservation of power to amend or repeal

65.957Â Â Â Â Â Â  Application to existing domestic corporations; exemptions

65.959Â Â Â Â Â Â  Application to corporations relating to condominiums, planned communities or timeshare estates

65.961Â Â Â Â Â Â  Application to qualified foreign corporations

65.964Â Â Â Â Â Â  Saving provisions

65.967Â Â Â Â Â Â  Severability

PENALTY

65.990Â Â Â Â Â Â  Penalty for signing false document

GENERAL PROVISIONS

(Definitions)

Â Â Â Â Â  65.001 Definitions. As used in this chapter, unless otherwise specifically provided:

Â Â Â Â Â  (1) ÂAnniversaryÂ means that day each year exactly one or more years after the date of filing by the Office of the Secretary of State of the articles of incorporation in the case of a domestic corporation or the date of filing by the Office of the Secretary of State of an application for authority to transact business in the case of a foreign corporation. An event which would otherwise cause an anniversary to fall on February 29 shall be deemed to have occurred on February 28.

Â Â Â Â Â  (2) ÂApproved by the membersÂ or Âapproval by the membersÂ means approved or ratified by the members entitled to vote on the issue through either:

Â Â Â Â Â  (a) The affirmative vote of a majority of the votes of such members represented and voting at a duly held meeting at which a quorum is present or the affirmative vote of such greater proportion including the votes of any required proportion of the members of any class as the articles, bylaws or this chapter may provide for specified types of member action; or

Â Â Â Â Â  (b) A written ballot or written consent in conformity with this chapter.

Â Â Â Â Â  (3) ÂArticles of incorporationÂ or ÂarticlesÂ include amended and restated articles of incorporation and articles of merger, and corrections thereto.

Â Â Â Â Â  (4) ÂBoardÂ or Âboard of directorsÂ means the individual or individuals vested with overall management of the affairs of the domestic or foreign corporation, irrespective of the name by which the individual or individuals are designated, except that no individual or group of individuals are the board of directors because of powers delegated to that individual or group pursuant to ORS 65.301.

Â Â Â Â Â  (5) ÂBylawsÂ means the code or codes of rules, other than the articles adopted pursuant to this chapter or the laws governing a foreign corporation for the regulation or management of the affairs of the domestic or foreign corporation, irrespective of the name or names by which such rules are designated.

Â Â Â Â Â  (6) ÂClassÂ means a group of memberships which have the same rights with respect to voting, dissolution, redemption and transfer. For the purpose of this section, rights shall be considered the same if they are determined by a formula applied uniformly.

Â Â Â Â Â  (7) ÂContact addressÂ means a mailing address at which a person affiliated with the organization will receive and transmit to the organization notices intended for the foreign or domestic corporation when it is either not practical to send such notices to the registered agent, or a duplicate notice is desirable. The contact address may be the principal place of business, if any, or the business or residence address of any person associated with the corporation or foreign corporation who has consented to serve, but shall not be the address of the registered agent.

Â Â Â Â Â  (8) ÂCorporationÂ or Âdomestic corporationÂ means a nonprofit corporation that is not a foreign corporation, and that is incorporated under or subject to the provisions of this chapter.

Â Â Â Â Â  (9) ÂDelegatesÂ means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

Â Â Â Â Â  (10) ÂDeliverÂ includes mail.

Â Â Â Â Â  (11) ÂDirectorsÂ means individuals designated in the articles or bylaws or elected by the incorporators to act as members of the board, and their successors.

Â Â Â Â Â  (12) ÂDistributionÂ means the payment of a dividend or any part of the income or profit of a corporation to its members, directors or officers, and does not include payment of value for property received or services performed or payment of benefits in furtherance of the corporationÂs purposes.

Â Â Â Â Â  (13) ÂDomestic business corporationÂ means a for profit corporation incorporated under ORS chapter 60.

Â Â Â Â Â  (14) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (15) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (16) ÂEffective date of noticeÂ has the meaning given that term in ORS 65.034.

Â Â Â Â Â  (17) ÂEmployeeÂ does not include an officer or director who is not employed by the corporation with compensation for services beyond those encompassed by board membership.

Â Â Â Â Â  (18) ÂEntityÂ includes a corporation, foreign corporation, business corporation and foreign business corporation, profit and nonprofit unincorporated association, corporation sole, business trust, estate, partnership, trust, two or more persons having a joint or common economic interest, any state, the
United States
and any foreign government.

Â Â Â Â Â  (19) ÂFile,Â ÂfiledÂ or ÂfilingÂ means reviewed, accepted and entered in the Office of the Secretary of State.

Â Â Â Â Â  (20) ÂForeign business corporationÂ means a for profit corporation incorporated under the laws of a state other than this state.

Â Â Â Â Â  (21) ÂForeign corporationÂ means a corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state.

Â Â Â Â Â  (22) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (23) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (24) ÂGovernmental subdivisionÂ includes an authority, county, district and municipality.

Â Â Â Â Â  (25) ÂIncludesÂ denotes a partial definition.

Â Â Â Â Â  (26) ÂIndividualÂ means a natural person and includes the guardian of an incompetent individual.

Â Â Â Â Â  (27) ÂMeansÂ denotes an exhaustive definition.

Â Â Â Â Â  (28)(a) ÂMemberÂ means any person or persons entitled, pursuant to a domestic or foreign corporationÂs articles or bylaws, without regard to what a person is called in the articles or bylaws, to vote on more than one occasion for the election of a director or directors.

Â Â Â Â Â  (b) A person is not a member by virtue of any of the following rights the person has:

Â Â Â Â Â  (A) As a delegate;

Â Â Â Â Â  (B) To designate or appoint a director or directors;

Â Â Â Â Â  (C) As a director; or

Â Â Â Â Â  (D) As a holder of an evidence of indebtedness issued or to be issued by the corporation.

Â Â Â Â Â  (c) Notwithstanding the provisions of paragraph (a) of this subsection, a person is not a member if the personÂs membership rights have been eliminated as provided in ORS 65.164 or 65.167.

Â Â Â Â Â  (29) ÂMembershipÂ refers to the rights and obligations a member or members, as defined in this chapter, have pursuant to this chapter.

Â Â Â Â Â  (30) ÂMutual benefit corporationÂ means a domestic corporation which either is formed as a mutual benefit corporation pursuant to ORS 65.044 to 65.067, is designated a mutual benefit corporation by a statute or does not come within the definition of public benefit or religious corporation.

Â Â Â Â Â  (31) ÂNonprofit corporationÂ means mutual benefit corporations, public benefit corporations and religious corporations.

Â Â Â Â Â  (32) ÂNoticeÂ has the meaning given that term in ORS 65.034.

Â Â Â Â Â  (33) ÂOfficeÂ when used to refer to the administrative unit directed by the Secretary of State, means the Office of the Secretary of State.

Â Â Â Â Â  (34) ÂPersonÂ includes any individual or entity.

Â Â Â Â Â  (35) ÂPrincipal officeÂ means the place, in or out of this state, so designated in the most recent annual report filed pursuant to ORS 65.787 or if no annual report is on file, as designated in the articles of incorporation, or the application for authority to transact business in this state, which shall be the place where the principal executive offices of a domestic or foreign corporation are located, or if none, the contact address.

Â Â Â Â Â  (36) ÂProceedingÂ includes civil, criminal, administrative and investigatory action.

Â Â Â Â Â  (37) ÂPublic benefit corporationÂ means a domestic corporation which:

Â Â Â Â Â  (a) Is formed as a public benefit corporation pursuant to ORS 65.044 to 65.067, is designated as a public benefit corporation by a statute, is recognized as tax exempt under section 501 (c) (3) of the Internal Revenue Code of 1986 or is otherwise organized for a public or charitable purpose;

Â Â Â Â Â  (b) Is restricted so that on dissolution it must distribute its assets to an organization organized for a public or charitable purpose, a religious corporation, the United States, a state or a person which is recognized as exempt under section 501 (c) (3) of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (c) Does not come within the definition of Âreligious corporation.Â

Â Â Â Â Â  (38) ÂRecord dateÂ means the date established under ORS 65.131 to 65.177 or 65.201 to 65.254 on which a corporation determines the identity of its members and their membership rights for the purposes of this chapter. The determinations shall be made as of the time of close of transactions on the record date unless another time for doing so is specified at the time the record date is fixed.

Â Â Â Â Â  (39) ÂReligious corporationÂ means a domestic corporation which is formed as a religious corporation pursuant to ORS 65.044 to 65.067, is designated a religious corporation by a statute or is organized primarily or exclusively for religious purposes.

Â Â Â Â Â  (40) ÂSecretary,Â when used in the context of a corporate official, means the corporate officer to whom the board of directors has delegated responsibility under ORS 65.371 for preparing the minutes of the directorsÂ and membersÂ meetings and for authenticating the records of the corporation.

Â Â Â Â Â  (41) ÂStateÂ when referring to a part of the
United States
, includes a state, commonwealth, territory and insular possession of the
United States
and its agencies and governmental subdivisions.

Â Â Â Â Â  (42) ÂUncompensated officerÂ means an individual who serves in an office without compensation for personal service. Payment solely for actual expenses in performing duties of the officer or a stipend which is paid only to compensate the average expenses incurred over the course of a year shall not be deemed to be compensation.

Â Â Â Â Â  (43) Â
United States
Â includes district, authority, bureau, commission, department and any other agency of the
United States
.

Â Â Â Â Â  (44) ÂVoteÂ includes authorization by written ballot and written consent, where permitted.

Â Â Â Â Â  (45) ÂVoting powerÂ means the total number of votes entitled to be cast on the issue at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event which has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors. [1989 c.1010 Â§14; 1991 c.231 Â§1; 2001 c.315 Â§35; 2005 c.107 Â§4]

(Filing Documents)

Â Â Â Â Â  65.004 Filing requirements. (1) A document must satisfy the requirements of this section, except as any other provision of this chapter modifies these requirements, to be entitled to filing by the Secretary of State under authority of this chapter.

Â Â Â Â Â  (2) The document must be one required or permitted to be filed in the Office of the Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be written in the alphabet used to write the English language, but may include Arabic or Roman numerals and incidental punctuation. The certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

Â Â Â Â Â  (6) The document must be executed:

Â Â Â Â Â  (a) By a fiduciary, receiver or trustee, if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary;

Â Â Â Â Â  (b) By an incorporator, if directors have not been selected or its execution is before the organizational meeting;

Â Â Â Â Â  (c) By the person specified in any section of this chapter that required the document be filed; or

Â Â Â Â Â  (d) By the chairperson of the board of directors of a domestic or foreign corporation, its president or otherwise by another of its officers.

Â Â Â Â Â  (7) The document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain:

Â Â Â Â Â  (a) The corporate seal;

Â Â Â Â Â  (b) An attestation by the secretary or an assistant secretary; or

Â Â Â Â Â  (c) An acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for a document under ORS 65.016, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the Office of the Secretary of State for filing and must be accompanied by the correct filing fee.

Â Â Â Â Â  (10) A document is deemed filed or effective only as provided in ORS 56.080, 65.001, 65.011, 65.014 and 65.017. [Amended by 1999 c.486 Â§10]

Â Â Â Â Â  65.007 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1989 c.1010 Â§Â§5,5a; 1991 c.132 Â§5; 1999 c.652 Â§12]

Â Â Â Â Â  65.011 Effective time and date of document. (1) Except as provided in subsection (2) of this section, ORS 56.080 and 65.014, a document accepted for filing after review is effective:

Â Â Â Â Â  (a) On the date it is filed by the Secretary of State; and

Â Â Â Â Â  (b) At the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1989 c.1010 Â§6]

Â Â Â Â Â  65.014 Correcting filed document. (1) A domestic or foreign corporation may correct a document filed by the Secretary of State other than an annual report, if the document:

Â Â Â Â Â  (a) Contains an incorrect statement; or

Â Â Â Â Â  (b) Was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) Errors in annual reports may be corrected as provided in ORS 65.787.

Â Â Â Â Â  (3) A domestic or foreign corporation seeking to correct a document shall deliver the articles of correction to the Office of the Secretary of State for filing. The articles shall include the following:

Â Â Â Â Â  (a) A description of the incorrect document, including its filing date or a copy of the document;

Â Â Â Â Â  (b) A description of the incorrect statement and the reason it is incorrect or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective; and

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (4) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed by the Secretary of State.

Â Â Â Â Â  (5) An incorrect document with a delayed effective date may also be corrected by withdrawal and new filing pursuant to the provisions of ORS 56.080. [1989 c.1010 Â§7]

Â Â Â Â Â  65.016 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1989 c.1010 Â§4; 1995 c.215 Â§13]

Â Â Â Â Â  65.017 Filing duty of Secretary of State. (1) If a document delivered to the Office of the Secretary of State for filing satisfies the requirements of ORS 65.004, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. The time of filing shall be deemed to be 12:01 a.m. on that date. After filing a document, except those referred to in ORS 65.114, 65.671, 65.674, 65.724 and 65.787, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign corporation or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 10 business days after the document was received by the Office of the Secretary of State, together with a brief written explanation of the reason or reasons for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Office of the Secretary of State for filing. Except as provided elsewhere in this chapter, the Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or in part except as provided in ORS 65.051; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1989 c.1010 Â§8; 1999 c.486 Â§11]

Â Â Â Â Â  65.021 Appeal from Secretary of StateÂs refusal to file document. If the Secretary of State refuses to file a document delivered to the Office of Secretary of State for filing, the domestic or foreign corporation, in addition to any other legal remedy which may be available, shall have the right to appeal from such final order pursuant to the provisions of ORS 183.484. [1989 c.1010 Â§9]

Â Â Â Â Â  65.024 Evidentiary effect of certified copy of filed document or secretaryÂs certificate. (1) A certificate bearing the Secretary of StateÂs signature, which may be in facsimile, and attached to a copy of a document is conclusive evidence that the original document or a facsimile thereof is on file with the Office of the Secretary of State.

Â Â Â Â Â  (2) The following shall be received in all courts, public offices and official bodies of this state as prima facie evidence of the facts stated therein, unless a greater evidentiary effect is provided in ORS 65.027 and 65.051 or elsewhere in this chapter or it is shown that the document was thereafter corrected or withdrawn from the files of the Office of the Secretary of State:

Â Â Â Â Â  (a) All facts stated in certificates issued by the Office of the Secretary of State with respect to its business registry functions including a certificate of compliance or noncompliance of a document with filing requirements or other provisions of law administered by the Office of the Secretary of State, or a certificate as to the existence or nonexistence of facts which would appear from presence or absence of documents in the files of the Office of the Secretary of State; and

Â Â Â Â Â  (b) All facts stated in documents certified as filed by the Office of the Secretary of State, but only to the extent the specific items were required to be included in the document by this chapter or ORS chapter 61 (1987 Replacement Part). [1989 c.1010 Â§10]

Â Â Â Â Â  65.027 Certificate of existence or authorization. (1) Anyone may apply to the Office of the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

Â Â Â Â Â  (2) A certificate of existence or authorization, when issued, means that:

Â Â Â Â Â  (a) The domestic corporationÂs corporate name or the foreign corporationÂs corporate name is of active record in this state;

Â Â Â Â Â  (b) The domestic corporation is duly incorporated under the law of this state or the foreign corporation is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the domestic or foreign corporation;

Â Â Â Â Â  (d) An annual report if required by ORS 65.787 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) Articles of dissolution or an application for withdrawal have not been filed by the Secretary of State.

Â Â Â Â Â  (3) A person may apply to the Secretary of State to issue a certificate covering any fact of record.

Â Â Â Â Â  (4) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state. [1989 c.1010 Â§11]

(Secretary of State)

Â Â Â Â Â  65.031 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Office of the Secretary of State by this chapter. [1989 c.1010 Â§13]

(Notice)

Â Â Â Â Â  65.034 Notice. (1) Notice may be oral or written unless otherwise specified for a particular kind of notice.

Â Â Â Â Â  (2) Notice may be communicated in person, by telephone, telegraph, teletype or other form of wire or wireless communication, or by mail or private carrier, including publication in a newsletter or similar document mailed to a memberÂs or directorÂs address. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where the meeting is to be held, or by radio, television or other form of public broadcast communication.

Â Â Â Â Â  (3) Written notice by a domestic or foreign corporation to its member, if in a comprehensible form, is effective when mailed if it is mailed postpaid and is correctly addressed to the memberÂs address shown in the corporationÂs current records of members.

Â Â Â Â Â  (4) Oral notice is effective when communicated if communicated in a comprehensible manner.

Â Â Â Â Â  (5) Except as provided in subsection (3) of this section, personal written notice, if in a comprehensible form, is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its postmark, if mailed by
United States
mail correctly addressed and with first class postage affixed;

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

Â Â Â Â Â  (d) Thirty days after its deposit in the United States mail if mailed correctly addressed and with other than first class, registered or certified postage affixed; or

Â Â Â Â Â  (e) The date specified by the articles of incorporation or bylaws with respect to notice to directors.

Â Â Â Â Â  (6)(a) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the memberÂs address shown in the corporationÂs current list of members.

Â Â Â Â Â  (b) A written notice or report delivered as part of a newsletter, magazine or other publication sent to members shall constitute a written notice or report if addressed or delivered to the memberÂs address shown in the corporationÂs current list of members, or in the case of members who are residents of the same household and who have the same address in the corporationÂs current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.

Â Â Â Â Â  (c) Written notice is correctly addressed to a domestic or foreign corporation authorized to transact business in this state, other than in its capacity as a member, if addressed to its registered agent or, if none is of record, to its principal office shown in its most recent annual report or, if none, in the articles of incorporation or its application for a certificate of authority to do business.

Â Â Â Â Â  (7) If ORS 65.214 or any other provision of this chapter prescribes different notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe different notice requirements, not less stringent than the provisions of this section or other provisions of this chapter, those requirements govern. [1989 c.1010 Â§15]

(Private Foundations)

Â Â Â Â Â  65.036 Private foundations. Except where otherwise determined by a court of competent jurisdiction, a corporation which is a private foundation as defined in section 509 of the Internal Revenue Code of 1986 shall:

Â Â Â Â Â  (1) Distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Internal Revenue Code of 1986;

Â Â Â Â Â  (2) Not engage in any act of self-dealing as defined in section 4941(d) of the Internal Revenue Code of 1986;

Â Â Â Â Â  (3) Not retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code of 1986;

Â Â Â Â Â  (4) Not make any investments in such a manner as to subject the corporation to taxes on investments which jeopardize charitable purposes as provided in section 4944 of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (5) Not make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code of 1986. [1989 c.1010 Â§16]

(Judicial Relief)

Â Â Â Â Â  65.038 Judicial relief. (1) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates or directors, or otherwise obtain their consent in the manner prescribed by its articles, bylaws or this chapter, then upon petition of a director, officer, delegate, member or the Attorney General, the circuit court for the State of Oregon for the county in which the principal office designated on the last filed annual report, articles or application for authority to transact business is located, or if none, within Oregon, Marion County, may order that such a meeting be called. The court may also order that a written ballot or other form of obtaining the vote of members, delegates or directors be authorized, in such a manner as the court finds fair and equitable under the circumstances.

Â Â Â Â Â  (2) The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who are the members or directors.

Â Â Â Â Â  (3) The order issued pursuant to this section may for good cause shown dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement that would otherwise be imposed by the articles, bylaws or this chapter as to quorum or as to the number or percentage of votes needed for approval of an act.

Â Â Â Â Â  (4) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent judicially authorized to those items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. An order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger or sale of assets.

Â Â Â Â Â  (5) Any meeting or other method of obtaining the vote of members, delegates or directors conducted pursuant to an order issued under this section, and which complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws and this chapter. [1989 c.1010 Â§17]

(Attorney General)

Â Â Â Â Â  65.040 Notice to Attorney General; effect of failure to notify. (1) The Attorney General shall be given notice of the commencement of any proceeding which ORS 65.038, 65.084, 65.207, 65.327, 65.661 or 65.751 or any other provision of this chapter authorize the Attorney General to bring but which has been commenced by another person.

Â Â Â Â Â  (2) Whenever any provision of this chapter requires that notice be given to the Attorney General before or after commencing a proceeding or permits the Attorney General to commence a proceeding:

Â Â Â Â Â  (a) If no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief; or

Â Â Â Â Â  (b) If a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in such proceeding. [1989 c.1010 Â§18]

(Religious Corporations)

Â Â Â Â Â  65.042 Religious corporations; constitutional protections. If religious doctrine or practice governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine or practice shall control to the extent required by the Constitution of the
United States
or the Constitution of this state, or both. [1989 c.1010 Â§19]

INCORPORATION

Â Â Â Â Â  65.044 Incorporators. One or more individuals 18 years of age or older, a domestic or foreign corporation, a partnership or an association may act as incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. [1989 c.1010 Â§20]

Â Â Â Â Â  65.047 Articles of incorporation. (1) The articles of incorporation formed pursuant to this chapter subsequent to October 3, 1989, shall set forth:

Â Â Â Â Â  (a) A corporate name for the corporation that satisfies the requirements of ORS 65.094;

Â Â Â Â Â  (b) One of the following statements or words of similar import:

Â Â Â Â Â  (A) This corporation is a public benefit corporation;

Â Â Â Â Â  (B) This corporation is a mutual benefit corporation; or

Â Â Â Â Â  (C) This corporation is a religious corporation;

Â Â Â Â Â  (c) The address, including street and number, of the corporationÂs initial registered office and the name of its initial registered agent at that location;

Â Â Â Â Â  (d) The name and address of each incorporator;

Â Â Â Â Â  (e) An alternate corporate mailing address which shall be that of the principal office, as defined in ORS 65.001, to which notices, as required by this chapter, may be mailed until the principal office of the corporation has been designated by the corporation in its annual report;

Â Â Â Â Â  (f) Whether or not the corporation will have members as that term is defined in this chapter; and

Â Â Â Â Â  (g) Provisions regarding the distribution of assets on dissolution.

Â Â Â Â Â  (2) The articles of incorporation may set forth:

Â Â Â Â Â  (a) The names and addresses of the initial directors;

Â Â Â Â Â  (b) Provisions regarding:

Â Â Â Â Â  (A) The purpose or purposes for which the corporation is organized;

Â Â Â Â Â  (B) Managing and regulating the affairs of the corporation;

Â Â Â Â Â  (C) Defining, limiting and regulating the powers of the corporation, its board of directors, and members or any class of members; and

Â Â Â Â Â  (D) The characteristics, qualifications, rights, limitations and obligations attaching to each or any class of members;

Â Â Â Â Â  (c) A provision eliminating or limiting the personal liability of a director or uncompensated officer to the corporation or its members for monetary damages for conduct as a director or officer, provided that no such provision shall eliminate or limit the liability of a director or officer for any act or omission occurring prior to the date when such provision becomes effective, and such provision shall not eliminate or limit the liability of a director or officer for:

Â Â Â Â Â  (A) Any breach of the directorÂs or officerÂs duty of loyalty to the corporation or its members;

Â Â Â Â Â  (B) Acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

Â Â Â Â Â  (C) Any unlawful distribution;

Â Â Â Â Â  (D) Any transaction from which the director or officer derived an improper personal benefit; and

Â Â Â Â Â  (E) Any act or omission in violation of ORS 65.361 to 65.367; and

Â Â Â Â Â  (d) Any provision that under this chapter is required or permitted to be set forth in the bylaws.

Â Â Â Â Â  (3) The incorporator or incorporators must sign the articles and before including the name of any individual as a director shall state that they have obtained the consent of each director named to serve.

Â Â Â Â Â  (4) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter but may restrict them in order to meet federal tax code requirements or other purposes. [1989 c.1010 Â§21]

Â Â Â Â Â  65.051 Incorporation. (1) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are reviewed, accepted and filed by the Secretary of State.

Â Â Â Â Â  (2) The Secretary of StateÂs filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation applicable at the time of incorporation except as provided in ORS 56.080 or in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation. [1989 c.1010 Â§22]

Â Â Â Â Â  65.054 Liability for preincorporation transactions. All persons purporting to act as or on behalf of a corporation organized or subject to the authority of this chapter, knowing there was no incorporation under this chapter at the relevant time, may be held to be jointly and severally liable for all liabilities created while so acting if, under the circumstances, it is equitable to do so. [1989 c.1010 Â§23]

Â Â Â Â Â  65.057 Organization of corporation. (1) After incorporation:

Â Â Â Â Â  (a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors, with notice as provided in ORS 65.344, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

Â Â Â Â Â  (b) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators with equivalent notice to that specified in ORS 65.344:

Â Â Â Â Â  (A) To complete the organization of the corporation and to elect directors, unless the organization is a corporation sole; or

Â Â Â Â Â  (B) To elect a board of directors which shall complete the organization of the corporation.

Â Â Â Â Â  (2) Action required or permitted by this chapter to be taken by incorporators or directors at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator or director, in accordance with the procedures of ORS 65.341.

Â Â Â Â Â  (3) An organizational meeting may be held in or out of this state. [1989 c.1010 Â§24]

Â Â Â Â Â  65.061 Bylaws. (1) The incorporators or board of directors of a corporation, whichever completes the organization of the corporation at its organizational meeting, shall adopt initial bylaws for the corporation.

Â Â Â Â Â  (2) The bylaws may contain any provision for managing and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. [1989 c.1010 Â§25]

Â Â Â Â Â  65.064 Emergency bylaws and powers. (1) Unless the articles provide otherwise, the board of directors of a corporation may adopt, amend or repeal bylaws to be effective only in an emergency as defined in subsection (4) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

Â Â Â Â Â  (a) Procedures for calling a meeting of the board of directors;

Â Â Â Â Â  (b) Quorum requirements for the meeting; and

Â Â Â Â Â  (c) Designation of additional or substitute directors.

Â Â Â Â Â  (2) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

Â Â Â Â Â  (3) Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency bylaws adopted as provided in this section.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some present or imminent catastrophic event. [1989 c.1010 Â§26]

Â Â Â Â Â  65.067 Corporation sole. (1) Any individual may, in conformity with the constitution, canons, rules, regulations and disciplines of any church or religious denomination, form a corporation hereunder to be a corporation sole. Such corporation shall be a form of religious corporation and will differ from other such corporations organized hereunder only in that it shall have no board of directors, need not have officers and shall be managed by a single director who shall be the individual constituting the corporation and its incorporator or the successor of the incorporator.

Â Â Â Â Â  (2) The name of such corporation shall be the same as the office within the church or religious denomination held by the incorporator, and shall be followed by the words Âand successors, a corporation sole.Â

Â Â Â Â Â  (3) All of the provisions of ORS 65.044 to 65.067 shall apply to such corporation. If the corporation has no officers, the director may perform any act required by or permitted by an officer in the same manner and with the same effect as though such act were performed by one or more officers of the corporation. [1989 c.1010 Â§27]

PURPOSES AND POWERS

Â Â Â Â Â  65.074 Purposes. (1) Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

Â Â Â Â Â  (2) A corporation that is subject to regulation under another statute of this state may not be incorporated under this chapter if such organization is required to be organized under such other statute. [1989 c.1010 Â§28]

Â Â Â Â Â  65.077 General powers. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including, without limitation, power to:

Â Â Â Â Â  (1) Sue and be sued, complain and defend in its corporate name.

Â Â Â Â Â  (2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or reproducing it in any other manner.

Â Â Â Â Â  (3) Make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation.

Â Â Â Â Â  (4) Purchase, take by gift, devise or bequest, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any interest in property, wherever located.

Â Â Â Â Â  (5) Sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property.

Â Â Â Â Â  (6) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in or with shares or other interests in or obligations of any other entity.

Â Â Â Â Â  (7) Make contracts and guarantees, incur liabilities, borrow money, issue notes, bonds and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises or income.

Â Â Â Â Â  (8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by ORS 65.364.

Â Â Â Â Â  (9) Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity.

Â Â Â Â Â  (10) Conduct its activities, locate offices and exercise the powers granted by this chapter within or without this state.

Â Â Â Â Â  (11) Elect or appoint directors, officers, employees, and agents of the corporation, define their duties and fix their compensation, if any.

Â Â Â Â Â  (12) Pay pensions and establish pension plans, pension trusts and other benefit and incentive plans for any or all of its current or former directors, officers, employees and agents.

Â Â Â Â Â  (13) Unless otherwise provided in the articles of incorporation, make donations not inconsistent with law for the public welfare or for charitable, benevolent, religious, scientific or educational purposes and for other purposes that further the corporate interest.

Â Â Â Â Â  (14) Impose dues, assessments, admission and transfer fees upon its members.

Â Â Â Â Â  (15) Establish conditions for admission of members, admit members and issue memberships.

Â Â Â Â Â  (16) Carry on a business.

Â Â Â Â Â  (17) Do any other act, not inconsistent with law, that furthers the activities and affairs of the corporation.

Â Â Â Â Â  (18) Dissolve, merge or reorganize as provided in this chapter. [1989 c.1010 Â§29]

Â Â Â Â Â  65.081 Emergency powers. (1) During an emergency defined in subsection (4) of this section, the board of directors or a corporation may:

Â Â Â Â Â  (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; or

Â Â Â Â Â  (b) Relocate the principal office, designate alternative principal offices or regional offices or authorize the officers to do so.

Â Â Â Â Â  (2) During an emergency defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

Â Â Â Â Â  (a) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication or radio; and

Â Â Â Â Â  (b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for purposes of the meeting, in order of the officerÂs rank, and within the same rank in order of seniority, as necessary to achieve a quorum.

Â Â Â Â Â  (3) Corporate action taken in good faith under this section to further the affairs of the corporation during an emergency binds the corporation. A corporate director, officer, employee or agent shall not be liable for deviation from normal procedures if the conduct was authorized by emergency powers provided in this chapter.

Â Â Â Â Â  (4) An emergency exists for purposes of this section if a quorum of the corporationÂs directors cannot readily be assembled because of some present or imminent catastrophic event. [1989 c.1010 Â§30]

Â Â Â Â Â  65.084 Challenge of corporate authority; remedy. (1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

Â Â Â Â Â  (2) A corporationÂs power to act may be challenged:

Â Â Â Â Â  (a) In a proceeding by a member or members, a director or the Attorney General against the corporation to enjoin the act;

Â Â Â Â Â  (b) In a proceeding by the corporation, directly, derivatively or through a receiver, a trustee or other legal representative, including the Attorney General in the case of a public benefit corporation, against an incumbent or former director, officer, employee or agent of the corporation; or

Â Â Â Â Â  (c) In a proceeding under ORS 65.664.

Â Â Â Â Â  (3) In a proceeding under subsection (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss other than anticipated profits suffered by the corporation or another party because of enjoining the unauthorized act. [1989 c.1010 Â§31]

NAME

Â Â Â Â Â  65.094 Corporate name. (1) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by ORS 65.074 and the articles of incorporation.

Â Â Â Â Â  (2) A corporate name shall not contain the word ÂcooperativeÂ or the phrase Âlimited partnership.Â

Â Â Â Â Â  (3) A corporate name shall be written in the alphabet used to write the English language but may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) Except as authorized by subsection (5) of this section, a corporate name shall be distinguishable upon the records of the Office of the Secretary of State from any other corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the Office of the Secretary of State.

Â Â Â Â Â  (5) The corporate name need not satisfy the requirement of subsection (4) of this section if the applicant delivers to the Office of the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the corporate name in this state.

Â Â Â Â Â  (6) The provisions of this section do not prohibit a corporation from transacting business under an assumed business name.

Â Â Â Â Â  (7) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and protect trade names. [1989 c.1010 Â§32]

Â Â Â Â Â  65.097 Reserved name. (1) A person may apply to the Office of the Secretary of State to reserve a corporate name. The application must set forth the name and address of the applicant and the name proposed to be reserved.

Â Â Â Â Â  (2) If the Secretary of State finds that the corporate name applied for conforms to ORS 65.094, the Secretary of State shall reserve the name for the applicant for a 120-day period, following which the applicant may reapply for it on the same basis as other applicants.

Â Â Â Â Â  (3) A person may transfer the reservation of a corporate name to another person by delivering to the Office of the Secretary of State a notice of the transfer executed by the person for whom the name was reserved and specifying the name and address of the transferee. [1989 c.1010 Â§33]

Â Â Â Â Â  65.101 Registered name. (1) A foreign corporation may apply to the Office of the Secretary of State to register its corporate name.

Â Â Â Â Â  (2) The application must set forth the corporate name, the state or country of its incorporation, the date of its incorporation, a brief description of the nature of the activities in which it is engaged and a statement that it is not carrying on or doing business in the State of
Oregon
. The application must be accompanied by a certificate of existence or a document of similar import current within 60 days of delivery, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) If the Secretary of State finds that the name conforms to ORS 65.094, the Secretary of State shall register the name effective for one year.

Â Â Â Â Â  (4) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application which complies with the requirements of this section prior to the lapse of the previous registration. Filing of the renewal application renews the registration for an additional year from its prior expiration.

Â Â Â Â Â  (5) A foreign corporation whose registration is effective may thereafter qualify to do business in this state as a foreign corporation under that name or transfer the registered name to another applicant for the name by the procedures provided in ORS 65.097 (3) with respect to reserved names. Filing of such a consent terminates the prior registration and operates as a reservation in the name of the transferee, if it does not simultaneously file under that name. [1989 c.1010 Â§34]

OFFICE AND AGENT

Â Â Â Â Â  65.111 Registered office and registered agent. Each corporation shall continuously maintain in this state both:

Â Â Â Â Â  (1) A registered agent, who shall be:

Â Â Â Â Â  (a) An individual who resides in this state;

Â Â Â Â Â  (b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

Â Â Â Â Â  (c) A foreign corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

Â Â Â Â Â  (2) A registered office of the corporation, which shall be the residence or office address of the registered agent. [1989 c.1010 Â§35; 2001 c.315 Â§29]

Â Â Â Â Â  65.114 Change of registered office or registered agent. (1) A corporation may change its registered office or registered agent by delivering to the Office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

Â Â Â Â Â  (c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

Â Â Â Â Â  (2) If the registered agent changes the street address of the agentÂs designated office or residence, the registered agent shall change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing by the Secretary of State of a statement submitted under this section shall terminate the existing registered office or agent, or both, on the effective date of the filing and establish the newly appointed registered office or agent, or both, as that of the corporation. [1989 c.1010 Â§36]

Â Â Â Â Â  65.117 Resignation of registered agent. (1) A registered agent may resign as registered agent upon delivering a signed statement to the Office of the Secretary of State and giving notice in the form of a copy of the statement to the corporation for filing. The statement may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the corporation under subsection (1) of this section shall be addressed to the corporation at its principal office as shown in the most recent annual report filed pursuant to ORS 65.787 or if none, the address specified in the articles of incorporation.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided, on the 31st day after the date on which the statement was filed by the Secretary of State, unless the corporation shall sooner appoint a successor registered agent as provided in ORS 65.114 thereby terminating the capacity of the prior agent. [1989 c.1010 Â§37; 1993 c.190 Â§5]

Â Â Â Â Â  65.121 Service on the corporation. The provisions of ORS 60.121 shall apply to corporations organized under or subject to the provisions of this chapter. [1989 c.1010 Â§38; 1991 c.67 Â§12]

MEMBERS AND MEMBERSHIPS

(Admission of Members)

Â Â Â Â Â  65.131 Admission. (1) The articles or bylaws may establish criteria or procedures for admission of members.

Â Â Â Â Â  (2) No person shall be admitted as a member without consent of the person, express or implied. [1989 c.1010 Â§39]

Â Â Â Â Â  65.134 Consideration. Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board. [1989 c.1010 Â§40]

Â Â Â Â Â  65.137 No requirement for members. A corporation is not required to have members. A corporation shall have no members if its articles of incorporation or bylaws include a statement that Âthe corporation shall have no membersÂ or words of similar import. [1989 c.1010 Â§41]

(MembersÂ Rights and Obligations)

Â Â Â Â Â  65.144 Differences in rights and obligations of members. All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws. [1989 c.1010 Â§42]

Â Â Â Â Â  65.147 Transfers. (1) Except as provided in ORS 65.231 pertaining to proxies or as set forth in or authorized by the articles or bylaws, no member may transfer a membership or any right arising therefrom.

Â Â Â Â Â  (2) No member of a public benefit or religious corporation may transfer for value a membership or any right arising therefrom, unless the transferring member is a public benefit or religious corporation.

Â Â Â Â Â  (3) Where transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member. [1989 c.1010 Â§43]

Â Â Â Â Â  65.151 MemberÂs liability to third parties. A member of a corporation is not personally liable for the acts, debts, liabilities or obligations of the corporation merely by reason of being a member. [1989 c.1010 Â§44]

Â Â Â Â Â  65.154 MemberÂs liability for dues, assessments and fees. A member may become liable to the corporation for dues, assessments or fees. An article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability to pay the obligation, but nonpayment may constitute grounds for expelling or suspending the member or suspending or terminating the membership. [1989 c.1010 Â§45]

Â Â Â Â Â  65.157 CreditorÂs action against member. (1) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation arising from membership unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless obtaining such judgment and execution would be useless.

Â Â Â Â Â  (2) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditorÂs proceeding brought under subsection (1) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation arising from membership may be joined in such proceeding. [1989 c.1010 Â§46]

(Resignation and Termination)

Â Â Â Â Â  65.164 Resignation. (1) A member may resign at any time.

Â Â Â Â Â  (2) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation. [1989 c.1010 Â§47]

Â Â Â Â Â  65.167 Termination, expulsion or suspension. (1) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended, except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

Â Â Â Â Â  (2) A procedure is fair and reasonable when either:

Â Â Â Â Â  (a) The articles or bylaws set forth a procedure that provides:

Â Â Â Â Â  (A) Not less than 15 daysÂ prior written notice of the expulsion, suspension or termination and the reasons therefor; and

Â Â Â Â Â  (B) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension or termination by a person or persons authorized to decide that the proposed expulsion, termination or suspension not take place; or

Â Â Â Â Â  (b) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

Â Â Â Â Â  (3) Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporationÂs records.

Â Â Â Â Â  (4) Any proceeding challenging an expulsion, suspension or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension or termination.

Â Â Â Â Â  (5) A member who has been expelled or suspended, or whose membership has been suspended or terminated, may be liable to the corporation for dues, assessments or fees as a result of obligations incurred by the member prior to expulsion, suspension or termination. [1989 c.1010 Â§48; 2005 c.22 Â§44]

Â Â Â Â Â  65.171 Acquiring memberships. (1) A public benefit or religious corporation may not acquire for value any of its memberships or any right arising therefrom, unless the member is a public benefit or religious corporation.

Â Â Â Â Â  (2) A mutual benefit corporation may acquire the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws.

Â Â Â Â Â  (3) No acquisition of memberships shall be made in violation of ORS 65.551 or 65.554. [1989 c.1010 Â§49]

(Derivative Suits)

Â Â Â Â Â  65.174 Derivative suits. (1) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by:

Â Â Â Â Â  (a) Any member or members having two percent or more of the voting power or by 20 members, whichever is less; or

Â Â Â Â Â  (b) Any director.

Â Â Â Â Â  (2) In any such proceeding, each member complainant shall have been a member when the transaction complained of occurred.

Â Â Â Â Â  (3) A complaint in a proceeding brought in the right of a corporation must allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why a demand was not made. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

Â Â Â Â Â  (4) The complainants shall notify the Attorney General within 10 days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.

Â Â Â Â Â  (5) A proceeding commenced under this section may not be discontinued or settled without the courtÂs approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporationÂs members or a class of members, the court shall direct that notice be given the members affected. [1989 c.1010 Â§50]

(Delegates)

Â Â Â Â Â  65.177 Delegates. (1) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

Â Â Â Â Â  (2) The articles or bylaws may set forth provisions relating to:

Â Â Â Â Â  (a) The characteristics, qualifications, rights, limitations and obligations of delegates including their selection and removal;

Â Â Â Â Â  (b) Providing notice to and calling, holding and conducting meetings of delegates; and

Â Â Â Â Â  (c) Carrying on corporate activities during and between meetings of delegates. [1989 c.1010 Â§51]

MEMBERSHIP MEETINGS AND VOTING

(Meetings and Action Without Meetings)

Â Â Â Â Â  65.201 Annual and regular meetings. (1) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (2) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

Â Â Â Â Â  (3) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (4) At the annual meeting:

Â Â Â Â Â  (a) The president, and any other officer the board of directors or the president may designate, shall report on the activities and financial condition of the corporation; and

Â Â Â Â Â  (b) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of ORS 65.214.

Â Â Â Â Â  (5) At regular meetings the members shall consider and act upon such matters as may be raised consistent with the notice requirements of ORS 65.214.

Â Â Â Â Â  (6) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporationÂs bylaws does not affect the validity of any corporate action. [1989 c.1010 Â§52]

Â Â Â Â Â  65.204 Special meeting. (1) A corporation with members shall hold a special meeting of members:

Â Â Â Â Â  (a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

Â Â Â Â Â  (b) Except as provided in the articles or bylaws, if the holders of at least five percent of the voting power of any corporation sign, date and deliver to the corporationÂs secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

Â Â Â Â Â  (2) If not otherwise fixed under ORS 65.207 or 65.221, the record date for members entitled to demand a special meeting is the date the first member signs the demand.

Â Â Â Â Â  (3) If a notice for a special meeting demanded under subsection (1)(b) of this section is not given pursuant to ORS 65.214 within 30 days after the date the written demand or demands are delivered to the corporationÂs secretary then, regardless of the requirements of subsection (4) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to ORS 65.214.

Â Â Â Â Â  (4) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporationÂs principal office.

Â Â Â Â Â  (5) Only matters within the purpose or purposes described in the meeting notice required by ORS 65.214 may be conducted at a special meeting of members. [1989 c.1010 Â§53]

Â Â Â Â Â  65.207 Court-ordered meeting; attorney fees. (1) The circuit court of the county where a corporationÂs principal office is located, or, if the principal office is not in this state, where the registered office of the corporation is or was last located, may summarily order a meeting to be held:

Â Â Â Â Â  (a) On application of any member or other person entitled to participate in an annual or regular meeting or, in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporationÂs fiscal year or 15 months after its last annual meeting;

Â Â Â Â Â  (b) On application of any member or other person entitled to participate in a regular meeting or, in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within 40 days after the date it was required to be held; or

Â Â Â Â Â  (c) On application of a member who signed a demand for a special meeting valid under ORS 65.204, a person or persons entitled to call a special meeting or, in the case of a public benefit corporation, the Attorney General, if notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporationÂs secretary or the special meeting was not held in accordance with the notice.

Â Â Â Â Â  (2) The court may fix the time and place of the meeting, determine the members entitled to participate in the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

Â Â Â Â Â  (4) The request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). No order shall be issued by the court under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by order of the court. [1989 c.1010 Â§54; 1995 c.696 Â§14]

Â Â Â Â Â  65.211 Action without meeting. (1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a membersÂ meeting may be taken without a meeting if the action is taken by all the members entitled to vote on the action. The action must be evidenced by one or more written consents describing the action taken, signed by all the members entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records. Action taken under this section is effective when the last member signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (2) If not otherwise determined under ORS 65.207 or 65.221, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (1) of this section.

Â Â Â Â Â  (3) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1989 c.1010 Â§55]

Â Â Â Â Â  65.214 Notice of meeting. (1) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner. The corporation is required to give notice to members entitled to vote at the meeting and to any other person specified in this chapter, the articles of incorporation or the bylaws.

Â Â Â Â Â  (2) Any notice which conforms to the requirements of subsection (3) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered, provided, however, that notice of matters referred to in subsection (3)(b) of this section must be given as provided in subsection (3) of this section.

Â Â Â Â Â  (3) Notice is fair and reasonable if:

Â Â Â Â Â  (a) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members no fewer than seven days, or if notice is mailed by other than first class or registered mail, no fewer than 30 nor more than 60 days before the meeting;

Â Â Â Â Â  (b) Notice of an annual or regular meeting includes a description of any matter or matters which must be approved by the members under ORS 65.361, 65.404, 65.414 (1)(a), 65.437, 65.464, 65.487, 65.534 or 65.624; and

Â Â Â Â Â  (c) Notice of a special meeting includes a description of the purpose or purposes for which the meeting is called.

Â Â Â Â Â  (4) Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under ORS 65.221, however, notice of the adjourned meeting must be given under this section to the persons who are members as of the new record date. [1989 c.1010 Â§56; 1991 c.231 Â§2]

Â Â Â Â Â  65.217 Waiver of notice. (1) A member may at any time waive any notice required by this chapter, the articles or bylaws. The waiver must be in writing, be signed by the member entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

Â Â Â Â Â  (2) A memberÂs attendance at a meeting waives objection to:

Â Â Â Â Â  (a) Lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

Â Â Â Â Â  (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented. [1989 c.1010 Â§57]

Â Â Â Â Â  65.221 Record date. (1) The bylaws may fix or provide the manner of fixing the record date in order to determine the members entitled to notice of a membersÂ meeting, to demand a special meeting, to vote or to take any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board of directors may fix a future date as the record date. If no such record date is fixed, then:

Â Â Â Â Â  (a) To determine the members entitled to notice of a membersÂ meeting, the record date shall be the day before the day on which first notice is mailed or otherwise transmitted to members in accordance with ORS 65.034, or if notice is waived, the day preceding the day on which the meeting is held.

Â Â Â Â Â  (b) To determine the members entitled to demand a special meeting, the record date shall be as set forth in ORS 65.204 (2).

Â Â Â Â Â  (c) To determine the members entitled to take action without a meeting, the record date shall be as set forth in ORS 65.211 (2).

Â Â Â Â Â  (d) To determine the members entitled to vote at a membersÂ meeting, the record date shall be the date of the meeting.

Â Â Â Â Â  (e) To determine the members entitled to exercise any rights in respect to any other lawful action, the record date shall be the day on which the board adopts the resolution relating thereto, or the 60th day prior to the date of such other action, whichever is later.

Â Â Â Â Â  (2) A record date fixed under this section may not be more than 70 days before the meeting or action requiring the determination of members.

Â Â Â Â Â  (3) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

Â Â Â Â Â  (4) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. [1989 c.1010 Â§58]

Â Â Â Â Â  65.222 Action by written ballot. (1) Unless prohibited or limited by the articles or bylaws, any action which may be taken at any annual, regular or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

Â Â Â Â Â  (2) A written ballot shall:

Â Â Â Â Â  (a) Set forth each proposed action; and

Â Â Â Â Â  (b) Provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (3) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds any quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall:

Â Â Â Â Â  (a) Indicate the number of responses needed to meet the quorum requirements;

Â Â Â Â Â  (b) State the percentage of approvals necessary to approve each matter other than election of directors; and

Â Â Â Â Â  (c) Specify a reasonable time by which a ballot must be received by the corporation in order to be counted.

Â Â Â Â Â  (5) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked. [1989 c.1010 Â§59]

(Voting)

Â Â Â Â Â  65.224 MembersÂ list for meeting; attorney fees. (1) A corporation shall prepare an alphabetical list of the names, addresses and membership dates of all its members. If there are classes of members, the list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but are not part of the main list of members.

Â Â Â Â Â  (2) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporationÂs principal office or at a reasonable place identified in the meeting notice in the city or other location where the meeting will be held. A member, the memberÂs agent or the memberÂs attorney is entitled, on written demand setting forth a proper purpose, to inspect and, subject to the requirements of ORS 65.774 and 65.782, to copy the list at a reasonable time and at the memberÂs expense, during the period it is available for inspection.

Â Â Â Â Â  (3) The corporation shall make the list of members available at the meeting, and any member, the memberÂs agent or the memberÂs attorney is entitled to inspect the list for any proper purpose at any time during the meeting or any adjournment.

Â Â Â Â Â  (4) If the corporation refuses to allow a member, the memberÂs agent or the memberÂs attorney to inspect the list of members before or at the meeting or copy the list as permitted by subsection (2) of this section, on application of the member, the circuit court of the county where the corporationÂs principal office, or if the principal office is not in this state, where its registered office is or was last located, may enter a temporary restraining order or preliminary injunction pursuant to ORCP 79 ordering the inspection or copying at the corporationÂs expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete. The court may award reasonable attorney fees to the prevailing party in an action under this subsection. The party initiating such a proceeding shall not be required to post an undertaking pursuant to ORCP 82 A.

Â Â Â Â Â  (5) Refusal or failure to prepare or make available the membership list does not affect the validity of action taken at the meeting.

Â Â Â Â Â  (6) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.

Â Â Â Â Â  (7) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish the right of a member or the memberÂs agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to the other members through the corporation at the expense of the member making the request. [1989 c.1010 Â§60; 1995 c.618 Â§41; 2005 c.22 Â§45]

Â Â Â Â Â  65.227 Voting entitlement of members. (1) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members, including each matter on which a member is entitled to vote under this chapter or the articles or bylaws. Except as expressly prohibited in this chapter, the articles or bylaws may provide for different allocations of votes among member classes or exclude the members or some or all member classes from voting on any issue on which they would otherwise be entitled to vote under this chapter. Persons not retaining a right to vote on more than one occasion for the election of a director or directors shall not be deemed members.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

Â Â Â Â Â  (a) If only one votes, such act binds all; and

Â Â Â Â Â  (b) If more than one votes, the vote shall be divided on a pro rata basis. [1989 c.1010 Â§61; 1991 c.231 Â§3]

Â Â Â Â Â  65.231 Proxies. (1) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by the memberÂs attorney-in-fact.

Â Â Â Â Â  (2) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

Â Â Â Â Â  (3) An appointment of a proxy is revocable by the member.

Â Â Â Â Â  (4) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxyÂs authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

Â Â Â Â Â  (5) Appointment of a proxy is revoked by the person appointing the proxy:

Â Â Â Â Â  (a) Attending any meeting and voting in person; or

Â Â Â Â Â  (b) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

Â Â Â Â Â  (6) Subject to ORS 65.237 and any express limitation on the proxyÂs authority appearing on the face of the appointment form, a corporation is entitled to accept the proxyÂs vote or other action as that of the member making the appointment. [1989 c.1010 Â§64]

Â Â Â Â Â  65.234 Adjournment. Unless otherwise provided in the articles of incorporation or bylaws, a majority of votes represented at a meeting of members, whether or not a quorum, may adjourn the meeting from time to time to a different time and place without further notice to any member of any adjournment, except as such notice may be required by ORS 65.214 (4). At the adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted at the meeting originally held. [1989 c.1010 Â§68]

Â Â Â Â Â  65.237 CorporationÂs acceptance of votes. (1) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member.

Â Â Â Â Â  (2) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the member if:

Â Â Â Â Â  (a) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

Â Â Â Â Â  (b) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatoryÂs authority to sign for the member has been presented with respect to the vote, consent, waiver or proxy appointment;

Â Â Â Â Â  (c) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; or

Â Â Â Â Â  (d) In the case of a mutual benefit corporation:

Â Â Â Â Â  (A) The name signed purports to be that of an administrator, executor, guardian or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment; or

Â Â Â Â Â  (B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment.

Â Â Â Â Â  (3) The corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatoryÂs authority to sign for the member.

Â Â Â Â Â  (4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

Â Â Â Â Â  (5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. [1989 c.1010 Â§67]

Â Â Â Â Â  65.241 Quorum requirements. (1) Unless the articles or bylaws provide for a higher quorum, those votes represented at a meeting of members shall constitute a quorum.

Â Â Â Â Â  (2) An amendment to the articles or bylaws to decrease the quorum for any member action may be approved by the members, or, unless prohibited by the articles or bylaws, by the board.

Â Â Â Â Â  (3) An amendment to the articles or bylaws to increase the quorum required for any member action must be approved by the members. [1989 c.1010 Â§62]

Â Â Â Â Â  65.244 Voting requirements. (1) Unless this chapter, the articles or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of a majority of the votes represented and voting is the act of the members.

Â Â Â Â Â  (2) An amendment to the articles or bylaws to add to, change or delete the vote required for any member action must be approved by the members. [1989 c.1010 Â§63]

Â Â Â Â Â  65.247 Cumulative voting for directors. (1) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

Â Â Â Â Â  (2) Cumulative voting is not authorized at a particular meeting unless:

Â Â Â Â Â  (a) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

Â Â Â Â Â  (b) A member gives notice during the meeting and before the vote is taken of the memberÂs intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

Â Â Â Â Â  (3) A director elected by cumulative voting may be removed by the members without cause if the requirements of ORS 65.324 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast or, if such action is taken by written ballot, all memberships entitled to vote were voted and the entire number of directors authorized at the time of the directorÂs most recent election were then being elected.

Â Â Â Â Â  (4) Members may not cumulatively vote if the directors and members are identical. [1989 c.1010 Â§65]

Â Â Â Â Â  65.251 Other methods of electing directors. A corporation may provide in its articles or bylaws for election of directors by members or delegates:

Â Â Â Â Â  (1) On the basis of chapter or other organizational unit;

Â Â Â Â Â  (2) By region or other geographic unit;

Â Â Â Â Â  (3) By preferential voting; or

Â Â Â Â Â  (4) By any other reasonable method. [1989 c.1010 Â§66]

(Voting Agreements)

Â Â Â Â Â  65.254 Voting agreements. (1) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to 10 years. For public benefit corporations such agreements must have a reasonable purpose not inconsistent with the corporationÂs public or charitable purposes.

Â Â Â Â Â  (2) A voting agreement created under this section is specifically enforceable. [1989 c.1010 Â§69]

DIRECTORS AND OFFICERS

(Board of Directors)

Â Â Â Â Â  65.301 Requirement for and duties of board. (1) Each corporation shall have a board of directors.

Â Â Â Â Â  (2) All corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, the board of directors, subject to any limitation set forth in the articles of incorporation and except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) The articles of incorporation may authorize a person or persons, or the manner of designating a person or persons, authorized to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities. [1989 c.1010 Â§70]

Â Â Â Â Â  65.304 Qualifications of directors. All directors must be individuals. The articles of incorporation or bylaws may prescribe other qualifications for directors. [1989 c.1010 Â§71]

Â Â Â Â Â  65.307 Number of directors. (1) A board of directors must consist of one or more individuals for a mutual benefit or religious corporation and three or more individuals for a public benefit corporation, with the number specified or fixed in accordance with the articles of incorporation or bylaws.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed periodically, within the minimum and maximum, by the members or the board of directors. If the articles of incorporation establish a fixed or a variable range for the size of the board of directors and the corporation has members entitled to vote for directors, then only the members may change the range for the size of the board or change from a fixed or a variable-range size board. [1989 c.1010 Â§72]

Â Â Â Â Â  65.311 Election, designation and appointment of directors. (1) If the corporation has members entitled to vote for directors, all the directors, except the initial directors, shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or are designated.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote for directors, all the directors, except the initial directors, shall be elected, appointed or designated as provided in the articles or bylaws. If no method of election, appointment or designation is set forth in the articles or bylaws, the directors, other than the initial directors, shall be elected by the board. [1989 c.1010 Â§73]

Â Â Â Â Â  65.314 Terms of directors generally. (1) The articles or bylaws may specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one year. Directors may be elected for successive terms.

Â Â Â Â Â  (2) A decrease in the number of directors or term of office does not shorten an incumbent directorÂs term.

Â Â Â Â Â  (3) Except as provided in the articles or bylaws:

Â Â Â Â Â  (a) The term of a director filling a vacancy in the office of an elected director expires at the next election of directors; and

Â Â Â Â Â  (b) The term of a director filling any other vacancy expires at the end of the unexpired term which such director is filling.

Â Â Â Â Â  (4) Despite the expiration of a directorÂs term, the director continues to serve until the directorÂs successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors. [1989 c.1010 Â§74]

Â Â Â Â Â  65.317 Staggered terms for directors. The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform. [1989 c.1010 Â§75]

Â Â Â Â Â  65.321 Resignation of directors. (1) A director may resign at any time by delivering written notice to the board of directors, its presiding officer or to the president or secretary.

Â Â Â Â Â  (2) A resignation is effective when the notice is effective under ORS 65.034 unless the notice specifies a later effective date.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1989 c.1010 Â§76]

Â Â Â Â Â  65.324 Removal of directors elected by members or directors. (1) The members may remove one or more directors elected by them with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

Â Â Â Â Â  (2) If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, only the members of that class, chapter, unit or grouping entitled to vote may participate in the vote to remove the director.

Â Â Â Â Â  (3) Except as provided in subsection (9) of this section, a director may be removed under subsection (1) or (2) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

Â Â Â Â Â  (4) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the directorÂs removal.

Â Â Â Â Â  (5) An elected director may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

Â Â Â Â Â  (6) In computing whether a director is protected from removal under subsections (2) to (4) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that directorÂs election.

Â Â Â Â Â  (7) An entire board of directors may be removed under subsections (1) to (5) of this section.

Â Â Â Â Â  (8) A director elected by the board of directors may be removed with or without cause, unless the articles of incorporation or bylaws provide that directors may be removed only for cause, by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. However, a director elected by the board to fill the vacancy of a director elected by the members may be removed by the members, but not the board.

Â Â Â Â Â  (9) If at the beginning of a directorÂs term on the board, the articles or bylaws provide that the director may be removed for reasons set forth in the articles or bylaws, the board may remove the director for such reasons. The director may be removed only if a majority of the directors then in office vote for the removal.

Â Â Â Â Â  (10) The articles or bylaws of a religious corporation may:

Â Â Â Â Â  (a) Limit the application of this section; and

Â Â Â Â Â  (b) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board. [1989 c.1010 Â§77]

Â Â Â Â Â  65.327 Removal of directors by judicial proceeding. (1) The circuit court of the county where a corporationÂs principal office is located, or if the principal office is not in this state where its registered office was last located, may remove any director of the corporation from office in a proceeding commenced either by the corporation, at least 10 percent of the members of any class entitled to vote for directors, or the Attorney General in the case of a public benefit corporation if the court finds that:

Â Â Â Â Â  (a) The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or the director has violated a duty set forth in ORS 65.357 to 65.367; and

Â Â Â Â Â  (b) Removal is in the best interest of the corporation.

Â Â Â Â Â  (2) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

Â Â Â Â Â  (3) If members or the Attorney General commence a proceeding under subsection (1) of this section, the corporation shall be made a party defendant.

Â Â Â Â Â  (4) A public benefit corporation or its members who commence a proceeding under subsection (1) of this section shall give the Attorney General written notice of the proceeding.

Â Â Â Â Â  (5) The articles or bylaws of a religious corporation may limit or prohibit the application of this section. [1989 c.1010 Â§79]

Â Â Â Â Â  65.331 Removal of designated or appointed directors. (1) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

Â Â Â Â Â  (2) If a director is appointed:

Â Â Â Â Â  (a) Except as otherwise provided in the articles or bylaws, the director may be removed with or without cause by the person appointing the director;

Â Â Â Â Â  (b) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporationÂs president or secretary; and

Â Â Â Â Â  (c) A removal is effective when the notice is effective under ORS 65.034 unless the notice specifies a future effective date. [1989 c.1010 Â§78]

Â Â Â Â Â  65.334 Vacancy on board. (1) Unless the articles or bylaws provide otherwise, and except as provided in subsections (2) and (3) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

Â Â Â Â Â  (a) The members entitled to vote for directors, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit or grouping are entitled to vote to fill the vacancy if it is filled by the members;

Â Â Â Â Â  (b) The board of directors may fill the vacancy; or

Â Â Â Â Â  (c) If the directors remaining in office constitute fewer than a quorum of the board of directors, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

Â Â Â Â Â  (3) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

Â Â Â Â Â  (4) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under ORS 65.321 (2) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. [1989 c.1010 Â§80]

Â Â Â Â Â  65.335 Compensation of directors. Unless the articles or bylaws provide otherwise, the board of directors may fix the compensation of directors. [1989 c.1010 Â§81]

(Meetings and Action of Board)

Â Â Â Â Â  65.337 Regular and special meetings. (1) If the time and place of a directorÂs meeting is fixed by the bylaws or is regularly scheduled by the board of directors, the meeting is a regular meeting. All other meetings are special meetings.

Â Â Â Â Â  (2) The board of directors may hold regular or special meetings in or out of this state.

Â Â Â Â Â  (3) Unless the articles or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through, use of any means of communication by which either of the following occurs:

Â Â Â Â Â  (a) All directors participating may simultaneously hear or read each otherÂs communications during the meeting; or

Â Â Â Â Â  (b) All communications during the meeting are immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

Â Â Â Â Â  (4) If a meeting is conducted through the use of any means described in subsection (3) of this section:

Â Â Â Â Â  (a) All participating directors shall be informed that a meeting is taking place at which official business may be transacted; and

Â Â Â Â Â  (b) A director participating in the meeting by this means is deemed to be present in person at the meeting. [1989 c.1010 Â§82; 2005 c.161 Â§1]

Â Â Â Â Â  65.341 Action without meeting. (1) As used in this section:

Â Â Â Â Â  (a) ÂElectronicÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (b) ÂElectronic signatureÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (c) ÂSignÂ includes an electronic signature.

Â Â Â Â Â  (d) ÂWrittenÂ includes a communication that is transmitted or received by electronic means.

Â Â Â Â Â  (2) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at the board of directorsÂ meeting may be taken without a meeting if the action is taken by all members of the board of directors. The action shall be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

Â Â Â Â Â  (3) Action taken under this section is effective when the last director signs the consent, unless the consent specifies an earlier or later effective date.

Â Â Â Â Â  (4) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. [1989 c.1010 Â§83; 2005 c.161 Â§2]

Â Â Â Â Â  65.344 Call and notice of meetings. (1) Unless the articles, bylaws or this chapter provide otherwise, regular meetings of the board may be held without notice of the date, time, place or purpose of the meeting.

Â Â Â Â Â  (2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board must be preceded by at least two daysÂ notice to each director of the date, time and place of the meeting. Unless this chapter provides otherwise, the notice need not describe the purposes of the special meeting unless required by the articles of incorporation or bylaws.

Â Â Â Â Â  (3) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president or 20 percent of the directors then in office may call and give notice of a meeting of the board. [1989 c.1010 Â§84]

Â Â Â Â Â  65.347 Waiver of notice. (1) A director may at any time waive any notice required by this chapter, the articles of incorporation or bylaws. Except as provided in subsection (2) of this section, the waiver must be in writing, must be signed by the director entitled to the notice, must specify the meeting for which notice is waived and must be filed with the minutes or the corporate records.

Â Â Â Â Â  (2) A directorÂs attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director, at the beginning of the meeting, or promptly upon the directorÂs arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting. [1989 c.1010 Â§85]

Â Â Â Â Â  65.351 Quorum and voting. (1) Unless the articles of incorporation or bylaws require a greater number or a lesser number as authorized under subsection (2) of this section, a quorum of a board of directors consists of:

Â Â Â Â Â  (a) If the corporation has a fixed board size, a majority of the fixed number of directors; or

Â Â Â Â Â  (b) If the corporation has a variable-range size board, a majority of the number of directors prescribed, or if no number is prescribed, a majority of the number in office immediately before the meeting begins.

Â Â Â Â Â  (2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

Â Â Â Â Â  (3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present when the act is taken is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors. A director is considered present regardless of whether the director votes or abstains from voting.

Â Â Â Â Â  (4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

Â Â Â Â Â  (a) The director objects at the beginning of the meeting, or promptly upon the directorÂs arrival, to holding the meeting or transacting the business at the meeting;

Â Â Â Â Â  (b) The directorÂs dissent or abstention from the action taken is entered in the minutes of the meeting; or

Â Â Â Â Â  (c) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [1989 c.1010 Â§86; 1991 c.231 Â§4]

Â Â Â Â Â  65.354 Committees. (1) Unless the articles or bylaws provide otherwise, a board of directors may create one or more committees of the board of directors which exercise the authority of the board of directors and appoint members of the board to serve on them or designate the method of selecting committee members. Each committee shall consist of two or more directors, who serve at the pleasure of the board of directors.

Â Â Â Â Â  (2) The creation of a committee and appointment of directors to the committee or designation of a method of selecting committee members must be approved by the greater of:

Â Â Â Â Â  (a) A majority of all the directors in office when the action is taken; or

Â Â Â Â Â  (b) The number of directors required by the articles or bylaws to take action under ORS 65.351.

Â Â Â Â Â  (3) ORS 65.337 to 65.351, governing meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, to the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the authority of the board of directors.

Â Â Â Â Â  (5) A committee of the board may not:

Â Â Â Â Â  (a) Authorize distributions;

Â Â Â Â Â  (b) Approve or recommend to members dissolution, merger or the sale, pledge or transfer of all or substantially all of the corporationÂs assets;

Â Â Â Â Â  (c) Elect, appoint or remove directors or fill vacancies on the board or on any of its committees; or

Â Â Â Â Â  (d) Adopt, amend or repeal the articles or bylaws.

Â Â Â Â Â  (6) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in ORS 65.357. [1989 c.1010 Â§87]

(Standards of Conduct)

Â Â Â Â Â  65.357 General standards for directors. (1) A director shall discharge the duties of a director, including the directorÂs duties as a member of a committee:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the director reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of a director, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the director reasonably believes are within the personÂs professional or expert competence;

Â Â Â Â Â  (c) A committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

Â Â Â Â Â  (d) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

Â Â Â Â Â  (3) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) A director is not liable to the corporation, any member or any other person for any action taken or not taken as a director, if the director acted in compliance with this section. The liability of a director for monetary damages to the corporation and its members may be eliminated or limited in the corporationÂs articles to the extent provided in ORS 65.047 (2)(c).

Â Â Â Â Â  (5) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property. [1989 c.1010 Â§88]

Â Â Â Â Â  65.361 Director conflict of interest. (1) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction is fair to the corporation at the time it was entered into or is approved as provided in subsection (2) or (3) of this section.

Â Â Â Â Â  (2) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

Â Â Â Â Â  (a) By the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the directorÂs interest are disclosed or known to the board of directors or committee of the board of directors; or

Â Â Â Â Â  (b) By obtaining approval of the:

Â Â Â Â Â  (A) Attorney General; or

Â Â Â Â Â  (B) The circuit court in an action in which the Attorney General is joined as party.

Â Â Â Â Â  (3) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved:

Â Â Â Â Â  (a) In advance by the vote of the board of directors or a committee of the board of directors if the material facts of the transaction and the directorÂs interest were disclosed or known to the board of directors or a committee of the board of directors; or

Â Â Â Â Â  (b) If the material facts of the transactions and the directorÂs interest were disclosed or known to the members and they authorized, approved or ratified the transaction.

Â Â Â Â Â  (4) For the purposes of this section, a director of the corporation has an indirect interest in a transaction if:

Â Â Â Â Â  (a) Another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

Â Â Â Â Â  (b) Another entity of which the director is a director, officer or trustee is a party to the transaction, and the transaction is or should be considered by the board of directors of the corporation.

Â Â Â Â Â  (5) For purposes of subsections (2) and (3) of this section, a conflict of interest transaction is authorized, approved or ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction. A transaction may not be authorized, approved or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction votes to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (2)(a) or (3)(a) of this section if the transaction is otherwise approved as provided in subsection (2) or (3) of this section.

Â Â Â Â Â  (6) For purposes of subsection (3)(b) of this section, a conflict of interest transaction is authorized, approved or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (4) of this section may be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subsection (3)(b) of this section. A majority of the members, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

Â Â Â Â Â  (7) The articles, bylaws or a resolution of the board may impose additional requirements on conflict of interest transactions. [1989 c.1010 Â§89]

Â Â Â Â Â  65.364 Loans to or guarantees for directors and officers. (1) Public benefit and religious corporations may not make a loan, guarantee an obligation or modify a preexisting loan or guarantee to or for the benefit of a director or officer of the corporation, except as stated in this section. Unless prohibited by its articles or bylaws, a public benefit or religious corporation may make a loan, guarantee an obligation or modify a preexisting loan or guarantee to or for the benefit of a director or officer as part of a recruitment package, for a total period not to exceed three years, provided that:

Â Â Â Â Â  (a) Approval of the loan, guarantee or modification is obtained in the manner provided in ORS 65.361 (2) and (5) for approval of issues involving director conflicts of interest;

Â Â Â Â Â  (b) Notice of the loan, guarantee or modification is given to the members of the corporation in the manner provided in ORS 65.784 for notice of certain acts of indemnification; and

Â Â Â Â Â  (c) Twenty or more days before the loan, guarantee or modification is to become binding on the corporation, written notice has been given to the Attorney General of the proposed recruitment package for the director or officer, including identification of the amount and character of all items of compensation and a separate statement of the amount and terms of any such loan, guarantee or modification.

Â Â Â Â Â  (2) A mutual benefit corporation may not lend money to or guarantee the obligation of a director of the corporation unless:

Â Â Â Â Â  (a) The particular loan or guarantee is approved by a majority of the votes of members entitled to vote, excluding the votes of members under the control of the benefited director; or

Â Â Â Â Â  (b) The corporationÂs board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing the loans and guarantees.

Â Â Â Â Â  (3) The fact that a loan or guarantee is made in violation of this section does not affect the borrowerÂs liability on the loan. [1989 c.1010 Â§90; 1991 c.231 Â§6]

Â Â Â Â Â  65.367 Liability for unlawful distributions. (1) Unless a director complies with the applicable standards of conduct described in ORS 65.357, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

Â Â Â Â Â  (2) A director held liable for an unlawful distribution under subsection (1) of this section is entitled to contribution:

Â Â Â Â Â  (a) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in ORS 65.357; and

Â Â Â Â Â  (b) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter or the articles of incorporation. [1989 c.1010 Â§91]

Â Â Â Â Â  65.369 Liability of qualified directors. (1) The civil liability of a qualified director for the performance or nonperformance of the directorÂs duties shall be limited to gross negligence or intentional misconduct.

Â Â Â Â Â  (2) This section does not affect the civil liability of the entity which a qualified director serves.

Â Â Â Â Â  (3) For the purposes of this section, Âqualified directorÂ means a person who serves without compensation for personal services as:

Â Â Â Â Â  (a) A member of a board or commission of the state or a governmental subdivision for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of the board or commission but, notwithstanding ORS 30.265 (2), the entity is not thereby rendered immune from liability;

Â Â Â Â Â  (b) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation that has as its primary purpose:

Â Â Â Â Â  (A) Religion;

Â Â Â Â Â  (B) Charity;

Â Â Â Â Â  (C) Benevolence;

Â Â Â Â Â  (D) Providing goods or services at no charge to the general public;

Â Â Â Â Â  (E) Education;

Â Â Â Â Â  (F) Scientific activity;

Â Â Â Â Â  (G) Medical or hospital services at reduced costs; or

Â Â Â Â Â  (H) Engaging in activities of the nature specified in section 501 of the Internal Revenue Code of 1986, as amended;

Â Â Â Â Â  (c) A director for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of an organization which acts as an advocate for its members and which has as its members individuals or organizations that are:

Â Â Â Â Â  (A) Members of a particular trade or industry; or

Â Â Â Â Â  (B) Members of the business community of a particular municipality or area of the state; or

Â Â Â Â Â  (d) An officer, director or member of an executive board for the purpose of setting policy and controlling or otherwise overseeing the activities or functional responsibilities of a nonprofit corporation, unincorporated association or nonprofit cooperative corporation composed of owners or lessees of units or interests in any condominium submitted to the provisions of ORS 100.005 to 100.625, any planned community as defined in ORS 94.550, any timeshare property as defined in ORS 94.803, any residential cooperative community or any other residential or commercial common interest real estate community.

Â Â Â Â Â  (4) An otherwise qualified director shall not be considered to be compensated for personal services if the director receives payment only for actual expenses incurred in attending meetings or performing a directorÂs duties or receives a stipend which is paid only to compensate the director for average expenses incurred over the course of a year. [1989 c.1010 Â§Â§92,92a; 1991 c.64 Â§4; 1991 c.81 Â§1; 1991 c.231 Â§5; 1999 c.677 Â§64]

(Officers)

Â Â Â Â Â  65.371 Required officers. (1) A corporation shall have a president, a secretary and such other officers as are elected or appointed by the board or by any other person as may be authorized in the articles or bylaws, provided that the articles of incorporation or bylaws may designate other titles in lieu of president and secretary.

Â Â Â Â Â  (2) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directorsÂ and membersÂ meetings and for authenticating records of the corporation.

Â Â Â Â Â  (3) The same individual may simultaneously hold more than one office in a corporation. [1989 c.1010 Â§93; 1991 c.231 Â§7]

Â Â Â Â Â  65.374 Duties and authority of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers. [1989 c.1010 Â§94]

Â Â Â Â Â  65.377 Standards of conduct for officers. (1) An officer shall discharge the officerÂs duties:

Â Â Â Â Â  (a) In good faith;

Â Â Â Â Â  (b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

Â Â Â Â Â  (c) In a manner the officer reasonably believes to be in the best interests of the corporation.

Â Â Â Â Â  (2) In discharging the duties of an officer, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

Â Â Â Â Â  (a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented;

Â Â Â Â Â  (b) Legal counsel, public accountants or other persons as to matters the officer reasonably believes are within the personÂs professional or expert competence; or

Â Â Â Â Â  (c) In the case of religious corporations, religious authorities and ministers, priests, rabbis or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and whom the officer believes to be reliable and competent in the matters presented.

Â Â Â Â Â  (3) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

Â Â Â Â Â  (4) An officer is not liable to the corporation, any member or other person for any action taken or not taken as an officer if the officer acted in compliance with this section. The liability of the officer for monetary damages to the corporation and its members may be eliminated or limited in the corporationÂs articles to the extent provided in ORS 65.047 (2)(c). [1989 c.1010 Â§95]

Â Â Â Â Â  65.381 Resignation and removal of officers. (1) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective under ORS 65.034 unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the later effective date, its board of directors or any other person as authorized under the articles or bylaws may fill the pending vacancy before the effective date if the board or any other person provides that the successor does not take office until the effective date.

Â Â Â Â Â  (2) A board of directors or any other person authorized under the articles or bylaws to elect or appoint an officer may remove any officer the board or any other person is entitled to elect or appoint, at any time with or without cause.

Â Â Â Â Â  (3) Once delivered, a notice of resignation is irrevocable unless revocation is permitted by the board of directors. [1989 c.1010 Â§96; 1991 c.231 Â§8]

Â Â Â Â Â  65.384 Contract rights of officers. (1) The appointment of an officer does not itself create contract rights.

Â Â Â Â Â  (2) Removal or resignation of an officer does not affect the contract rights, if any, of the corporation or the officer. [1989 c.1010 Â§97]

(Indemnification)

Â Â Â Â Â  65.387 Definitions for ORS 65.387 to 65.414. As used in ORS 65.387 to 65.414:

Â Â Â Â Â  (1) ÂCorporationÂ includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessorÂs existence ceased upon consummation of the transaction.

Â Â Â Â Â  (2) ÂDirectorÂ means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. A director is considered to be serving an employee benefit plan at the corporationÂs request if the directorÂs duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. ÂDirectorÂ includes, unless the context requires otherwise, the estate or personal representative of a director.

Â Â Â Â Â  (3) ÂExpensesÂ include attorney fees.

Â Â Â Â Â  (4) ÂLiabilityÂ means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.

Â Â Â Â Â  (5) ÂOfficerÂ means an individual who is or was an officer of a corporation or an individual who, while an officer of a corporation, is or was serving at the corporationÂs request as a director, officer, partner, trustee, employee or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. An officer is considered to be serving an employee benefit plan at the corporationÂs request if the officerÂs duties to the corporation also impose duties on or include services by the officer to the employee benefit plan or to participants in or beneficiaries of the plan. ÂOfficerÂ includes, unless the context requires otherwise, the estate or personal representative of an officer.

Â Â Â Â Â  (6) ÂPartyÂ includes an individual who was, is or is threatened to be made a named defendant or respondent in a proceeding.

Â Â Â Â Â  (7) ÂProceedingÂ means any threatened, pending or completed action, suit or proceeding whether civil, criminal, administrative or investigative and whether formal or informal. [1989 c.1010 Â§98]

Â Â Â Â Â  65.391 Authority to indemnify. (1) Except as provided in subsection (4) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:

Â Â Â Â Â  (a) The conduct of the individual was in good faith;

Â Â Â Â Â  (b) The individual reasonably believed that the individualÂs conduct was in the best interests of the corporation, or at least not opposed to its best interests; and

Â Â Â Â Â  (c) In the case of any criminal proceeding, the individual had no reasonable cause to believe the conduct of the individual was unlawful.

Â Â Â Â Â  (2) A directorÂs conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (1)(b) of this section.

Â Â Â Â Â  (3) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

Â Â Â Â Â  (4) A corporation may not indemnify a director under this section:

Â Â Â Â Â  (a) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

Â Â Â Â Â  (b) In connection with any other proceeding charging improper personal benefit to the director in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

Â Â Â Â Â  (5) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding. [1989 c.1010 Â§99]

Â Â Â Â Â  65.394 Mandatory indemnification. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because of being a director of the corporation, against reasonable expenses actually incurred by the director in connection with the proceeding. [1989 c.1010 Â§100; 2005 c.22 Â§46]

Â Â Â Â Â  65.397 Advance for expenses. (1) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

Â Â Â Â Â  (a) The director furnishes the corporation a written affirmation of the directorÂs good faith belief that the director has met the standard of conduct described in ORS 65.391; and

Â Â Â Â Â  (b) The director furnishes the corporation a written undertaking, executed personally or on the directorÂs behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct.

Â Â Â Â Â  (2) The undertaking required by subsection (1)(b) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

Â Â Â Â Â  (3) Any authorization of payments under this section may be made by provision in the articles of incorporation or bylaws, by a resolution of the members or board of directors or by contract. [1989 c.1010 Â§101]

Â Â Â Â Â  65.401 Court-ordered indemnification. Unless the corporationÂs articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines:

Â Â Â Â Â  (1) The director is entitled to mandatory indemnification under ORS 65.394, in which case the court shall also order the corporation to pay the directorÂs reasonable expenses incurred to obtain court-ordered indemnification; or

Â Â Â Â Â  (2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in ORS 65.391 (1) or was adjudged liable as described in ORS 65.391 (4), whether the liability is based on a judgment, settlement or proposed settlement or otherwise. [1989 c.1010 Â§102]

Â Â Â Â Â  65.404 Determination and authorization of indemnification. (1) A corporation may not indemnify a director under ORS 65.391 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in ORS 65.391.

Â Â Â Â Â  (2) A determination that indemnification of a director is permissible shall be made:

Â Â Â Â Â  (a) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

Â Â Â Â Â  (b) If a quorum cannot be obtained under paragraph (a) of this subsection, by a majority vote of a committee duly designated by the board of directors, consisting solely of two or more directors not at the time parties to the proceeding;

Â Â Â Â Â  (c) By special legal counsel selected by the board of directors or its committee in the manner prescribed in paragraph (a) or (b) of this subsection or, if a quorum of the board cannot be obtained under paragraph (a) of this subsection and a committee cannot be designated under paragraph (b) of this subsection, the special legal counsel shall be selected by majority vote of the full board of directors including directors who are parties to the proceeding; or

Â Â Â Â Â  (d) By the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

Â Â Â Â Â  (3) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (2)(c) of this section to select counsel.

Â Â Â Â Â  (4) A director of a public benefit corporation may not be indemnified until 20 days after the effective date of written notice to the Attorney General of the proposed indemnification. [1989 c.1010 Â§103]

Â Â Â Â Â  65.407 Indemnification of officers, employees and agents. Unless a corporationÂs articles of incorporation provide otherwise:

Â Â Â Â Â  (1) An officer of the corporation is entitled to mandatory indemnification under ORS 65.394, and is entitled to apply for court-ordered indemnification under ORS 65.401 in each case, to the same extent as a director under ORS 65.394 and 65.401.

Â Â Â Â Â  (2) The corporation may indemnify and advance expenses under ORS 65.387 to 65.411 an officer, employee or agent of the corporation who is not a director to the same extent as to a director. [1989 c.1010 Â§104]

Â Â Â Â Â  65.411 Insurance. A corporation may purchase and maintain insurance on behalf of an individual against liability asserted against or incurred by the individual who is or was a director, officer, employee or agent of the corporation, or who, while a director, officer, employee or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan or other enterprise. The corporation may purchase and maintain the insurance even if the corporation has no power to indemnify the individual against the same liability under ORS 65.391 or 65.394. [1989 c.1010 Â§105]

Â Â Â Â Â  65.414 Application of ORS 65.387 to 65.411. (1) The indemnification and provisions for advancement of expenses provided by ORS 65.387 to 65.411 shall not be deemed exclusive of any other rights to which directors, officers, employees or agents may be entitled under the corporationÂs articles of incorporation or bylaws, any agreement, general or specific action of its board of directors, vote of members or otherwise, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. Specifically and not by way of limitation, a corporation shall have the power to make or agree to make any further indemnification, including advancement of expenses, of:

Â Â Â Â Â  (a) Any director as authorized by the articles of incorporation, any bylaws approved, adopted or ratified by the members or any resolution or agreement approved, adopted or ratified, before or after such indemnification or agreement is made, by the members, provided that no such indemnification shall indemnify any director from or on account of acts or omissions for which liability could not be eliminated under ORS 65.047 (2)(c); and

Â Â Â Â Â  (b) Any officer, employee or agent who is not a director as authorized by its articles of incorporation or bylaws, general or specific action of its board of directors or agreement. Unless the articles of incorporation, or any such bylaws, agreement or resolution provide otherwise, any determination as to any further indemnity under this paragraph shall be made in accordance with ORS 65.404.

Â Â Â Â Â  (2) If articles of incorporation limit indemnification or advance of expenses, any indemnification and advance of expenses are valid only to the extent consistent with the articles of incorporation.

Â Â Â Â Â  (3) ORS 65.387 to 65.411 do not limit a corporationÂs power to pay or reimburse expenses incurred by a director in connection with the directorÂs appearance as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to a proceeding.

Â Â Â Â Â  (4) A report of indemnification must be made in accordance with ORS 65.784. [1989 c.1010 Â§106; 1991 c.231 Â§9]

AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

(Amendment of Articles of Incorporation)

Â Â Â Â Â  65.431 Authority. (1) A corporation may amend its articles of incorporation at any time to add, change or delete any provision if the articles of incorporation as amended would be permitted under ORS 65.431 to 65.467 as of the effective date of the amendment.

Â Â Â Â Â  (2) A corporation designated on the records of the Office of the Secretary of State as a public benefit or religious corporation may amend or restate its articles of incorporation so that it becomes designated as a mutual benefit corporation only if notice, including a copy of the proposed amendment or restatement, has been delivered to the Attorney General at least 20 days before consummation of the amendment or restatement. [1989 c.1010 Â§107]

Â Â Â Â Â  65.434 Amendment by directors. (1) Unless the articles provide otherwise, a corporationÂs board of directors may adopt one or more amendments to the corporationÂs articles without member approval:

Â Â Â Â Â  (a) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

Â Â Â Â Â  (b) To delete the names and addresses of the initial directors and incorporators;

Â Â Â Â Â  (c) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Office of the Secretary of State;

Â Â Â Â Â  (d) To delete the mailing address if an annual report has been filed with the Office of the Secretary of State;

Â Â Â Â Â  (e) To change the corporate name by adding, changing or deleting the word Âcorporation,Â Âincorporated,Â Âcompany,Â ÂlimitedÂ or the abbreviation Âcorp.,Â Âinc.,Â Âco.Â or Âltd.,Â for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name;

Â Â Â Â Â  (f) To include a statement of whether the corporation is a public benefit, mutual benefit or religious corporation; or

Â Â Â Â Â  (g) To make any other change expressly permitted by this chapter to be made by director action.

Â Â Â Â Â  (2) If a corporation has no members entitled to vote on articles, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporationÂs articles subject to any approval required pursuant to ORS 65.467. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. Unless the articles or bylaws require a greater vote or the board of directors requires a greater vote, the amendment must be approved by a majority of the directors in office at the time the amendment is adopted. Any number of amendments may be submitted and voted upon at any one meeting. [1989 c.1010 Â§108; 1991 c.231 Â§10]

Â Â Â Â Â  65.437 Amendment by board of directors and members. (1) Unless this chapter, the articles, bylaws, the members, acting pursuant to subsection (2) of this section, or the board of directors acting pursuant to subsection (3) of this section, require a greater vote or voting by class, an amendment to a corporationÂs articles to be adopted must be approved:

Â Â Â Â Â  (a) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors or the method or way in which directors are elected or selected;

Â Â Â Â Â  (b) Except as provided in ORS 65.434 (1), by the members entitled to vote on articles by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing by any person or persons whose approval is required for an amendment to the articles as authorized by ORS 65.467.

Â Â Â Â Â  (2) The members entitled to vote on articles may condition the amendmentÂs adoption on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (3) If the board initiates an amendment to the articles or board approval is required by subsection (1) of this section to adopt an amendment to the articles, the board may condition the amendmentÂs adoption on receipt of a higher percentage of affirmative votes or on any other basis. For the amendment to be adopted, the board of directors shall, except in those cases described in subsection (1)(a) of this section, adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members, which may be either an annual or special meeting.

Â Â Â Â Â  (4) If the board or the members entitled to vote on articles seek to have the amendment approved by such members at a membership meeting, the corporation shall give notice to such members of the proposed membership meeting in writing in accordance with ORS 65.214. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

Â Â Â Â Â  (5) If the board or the members entitled to vote on articles seek to have the amendment approved by such members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment. [1989 c.1010 Â§109]

Â Â Â Â Â  65.441 Class voting by members on amendments. (1) In a public benefit corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles if the amendment would affect the rights of that class as to voting in a manner different than the amendment would affect another class or members of another class.

Â Â Â Â Â  (2) In a mutual benefit corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

Â Â Â Â Â  (a) Affect the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class;

Â Â Â Â Â  (b) Change the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class;

Â Â Â Â Â  (c) Increase or decrease the number of memberships authorized for that class;

Â Â Â Â Â  (d) Increase the number of memberships authorized for another class;

Â Â Â Â Â  (e) Effect an exchange, reclassification or termination of the memberships of that class; or

Â Â Â Â Â  (f) Authorize a new class of memberships.

Â Â Â Â Â  (3) In a religious corporation the members of a class entitled to vote on articles are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

Â Â Â Â Â  (4) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class entitled to vote on articles that would be created by the amendment.

Â Â Â Â Â  (5) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class entitled to vote on articles by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

Â Â Â Â Â  (6) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment. [1989 c.1010 Â§110]

Â Â Â Â Â  65.447 Articles of amendment. A corporation amending its articles shall deliver for filing to the Office of the Secretary of State articles of amendment setting forth:

Â Â Â Â Â  (1) The name of the corporation.

Â Â Â Â Â  (2) The text of each amendment adopted.

Â Â Â Â Â  (3) The date of each amendmentÂs adoption.

Â Â Â Â Â  (4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators.

Â Â Â Â Â  (5) If approval by members entitled to vote on articles was required:

Â Â Â Â Â  (a) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on the amendment; and

Â Â Â Â Â  (b) The total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment.

Â Â Â Â Â  (6) If approval of the amendment by some person or persons other than the members entitled to vote on articles, the board or the incorporators is required pursuant to ORS 65.467, a statement that the approval was obtained. [1989 c.1010 Â§111]

Â Â Â Â Â  65.451 Restated articles of incorporation. (1) A corporationÂs board of directors may restate its articles of incorporation at any time with or without approval by the members entitled to vote on articles or any other person.

Â Â Â Â Â  (2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members entitled to vote on articles or any other person, it must be adopted as provided in ORS 65.437.

Â Â Â Â Â  (3) If the board seeks to have the restatement approved by the members entitled to vote on articles at a membership meeting, the corporation shall give written notice to the members entitled to vote on articles of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

Â Â Â Â Â  (4) If the board seeks to have the restatement approved by the members entitled to vote on articles by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

Â Â Â Â Â  (5) A restatement requiring approval by the members entitled to vote on articles must be approved by the same vote as an amendment to articles under ORS 65.437.

Â Â Â Â Â  (6) A corporation restating its articles of incorporation shall deliver to the Office of the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

Â Â Â Â Â  (a) Whether the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement, or if the restatement contains an amendment to the articles requiring approval by the members entitled to vote on articles, the information required by ORS 65.447; and

Â Â Â Â Â  (b) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to ORS 65.467, a statement that such approval was obtained.

Â Â Â Â Â  (7) Restated articles of incorporation shall include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to:

Â Â Â Â Â  (a) The names and addresses of the incorporators or the initial or present registered office or agent; or

Â Â Â Â Â  (b) The mailing address of the corporation if an annual report has been filed with the Office of the Secretary of State.

Â Â Â Â Â  (8) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

Â Â Â Â Â  (9) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (6) of this section. [1989 c.1010 Â§112; 2005 c.22 Â§47]

Â Â Â Â Â  65.454 Amendment pursuant to court order. (1) A corporationÂs articles may be amended without board approval or approval by the members entitled to vote on articles, or approval required pursuant to ORS 65.467:

Â Â Â Â Â  (a) To carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute; or

Â Â Â Â Â  (b) In a proceeding brought by the Attorney General in the Circuit Court for Marion County to correct the statement in the articles of incorporation or the annual report with regard to whether the corporation is a public benefit or mutual benefit corporation or, subject to the provisions of ORS 65.042, a religious corporation.

Â Â Â Â Â  (2) The articles after amendment shall contain only provisions required or permitted by ORS 65.047.

Â Â Â Â Â  (3) The individual or individuals designated by the court in a reorganization proceeding, or the Attorney General in a proceeding brought by the Attorney General, shall deliver to the Office of the Secretary of State for filing articles of amendment setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The text of each amendment approved by the court;

Â Â Â Â Â  (c) The date of the courtÂs order or decree approving the articles of amendment;

Â Â Â Â Â  (d) The title of the proceeding in which the order or decree was entered; and

Â Â Â Â Â  (e) A statement whether the court had jurisdiction of the proceeding under federal statute or under subsection (1)(b) of this section.

Â Â Â Â Â  (4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. [1989 c.1010 Â§113]

Â Â Â Â Â  65.457 Effect of amendment and restatement. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any trust upon which such property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporationÂs name does not abate a proceeding brought by or against the corporation in its former name. [1989 c.1010 Â§114]

(Amendment of Bylaws)

Â Â Â Â Â  65.461 Amendment by directors. Unless otherwise provided in its articles or bylaws, a corporation with no members with the power to vote on bylaws shall amend its bylaws as provided in this section. The corporationÂs incorporators, until directors have been chosen, and thereafter its board of directors may adopt one or more amendments to the corporationÂs bylaws subject to any approval required pursuant to ORS 65.467. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. [1989 c.1010 Â§115]

Â Â Â Â Â  65.464 Amendment by directors and members. (1) A corporationÂs board of directors may amend or repeal the corporationÂs bylaws unless:

Â Â Â Â Â  (a) The articles of incorporation or this chapter reserve this power exclusively to the members, or to a party authorized under ORS 65.467, or both, in whole or in part; or

Â Â Â Â Â  (b) The members entitled to vote on bylaws, in amending or repealing a particular bylaw, provide expressly that the board of directors may not amend or repeal that bylaw.

Â Â Â Â Â  (2) A corporationÂs members entitled to vote on bylaws, subject to ORS 65.467, may amend or repeal the corporationÂs bylaws even though the bylaws may also be amended or repealed by its board of directors. [1989 c.1010 Â§116]

Â Â Â Â Â  65.467 Approval by third persons. The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may not be amended without the approval in writing of such person or persons. [1989 c.1010 Â§117]

MERGER

Â Â Â Â Â  65.481 Approval of plan of merger. (1) Subject to the limitations set forth in ORS 65.484, one or more nonprofit corporations may merge with a business or nonprofit corporation, if the plan of merger is approved as provided in ORS 65.487.

Â Â Â Â Â  (2) The plan of merger must set forth:

Â Â Â Â Â  (a) The name of each business or nonprofit corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

Â Â Â Â Â  (b) The terms and conditions of the merger;

Â Â Â Â Â  (c) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

Â Â Â Â Â  (d) If the merger involves a mutual benefit or business corporation, the manner and basis, if any, of converting the memberships or shares of each merging corporation into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property in whole or part.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the articles of incorporation of the surviving corporation; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1989 c.1010 Â§118]

Â Â Â Â Â  65.484 Limitations on mergers by public benefit or religious corporations. (1) Without the prior written consent of the Attorney General or the prior approval of the circuit court of the county where the corporationÂs principal office is located or, if the principal office is not in this state, where the registered office of the corporation is or was last located, in a proceeding in which the Attorney General has been given written notice, a public benefit or religious corporation may merge only with:

Â Â Â Â Â  (a) A public benefit or religious corporation;

Â Â Â Â Â  (b) A foreign corporation which would qualify under this chapter as a public benefit or religious corporation;

Â Â Â Â Â  (c) A wholly owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or

Â Â Â Â Â  (d) A foreign or domestic business or mutual benefit corporation, provided that:

Â Â Â Â Â  (A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit or religious corporation or the fair market value of the public benefit or religious corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under ORS 65.637 (1)(e) and (f) had it dissolved;

Â Â Â Â Â  (B) It shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

Â Â Â Â Â  (C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in, or officers, employees, agents or consultants of, the surviving corporation.

Â Â Â Â Â  (2) Notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General at least 20 days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to subsection (1)(d) of this section.

Â Â Â Â Â  (3) Without the prior written consent of the Attorney General or the prior approval of the court specified in subsection (1) of this section in a proceeding in which the Attorney General has been given written notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership in the surviving public benefit or religious corporation. Where approval or consent is required by this section, it shall be given if the transaction is consistent with the purposes of the public benefit or religious corporation or is otherwise in the public interest. [1989 c.1010 Â§119]

Â Â Â Â Â  65.487 Action on plan by board, members and third persons. (1) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (3) of this section, require a greater vote or voting by class, adoption of a plan of merger requires, with respect to each corporation party to the merger, approval:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on the merger, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing, by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles, as authorized by ORS 65.467.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote on the merger, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directorsÂ meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

Â Â Â Â Â  (3) The board of directors may condition its submission of the proposed merger to a vote of members, and the members entitled to vote on the merger may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (4) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

Â Â Â Â Â  (5) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of each disappearing corporation shall include a copy or summary of the articles and bylaws which will be in effect immediately after the merger takes effect.

Â Â Â Â Â  (6) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would entitle the class of members to vote as a class on the proposed amendment under ORS 65.441. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

Â Â Â Â Â  (7) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors. [1989 c.1010 Â§120]

Â Â Â Â Â  65.491 Articles of merger. (1) After a plan of merger is approved by the board of directors of each merging corporation and, if required by ORS 65.487, by the members and any other persons, the surviving corporation shall deliver to the Office of the Secretary of State for filing articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger.

Â Â Â Â Â  (b) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors of each corporation.

Â Â Â Â Â  (c) If approval by the members of one or more corporations was required:

Â Â Â Â Â  (A) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on the plan; and

Â Â Â Â Â  (B) The total number of votes cast for and against the plan by each class entitled to vote separately on the plan.

Â Â Â Â Â  (d) If approval of the plan by some person or persons other than the members or the board is required pursuant to ORS 65.487 (1)(c), a statement that the approval was obtained.

Â Â Â Â Â  (2) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed. [1989 c.1010 Â§121]

Â Â Â Â Â  65.494 Effect of merger. When a merger takes effect:

Â Â Â Â Â  (1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

Â Â Â Â Â  (2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

Â Â Â Â Â  (3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

Â Â Â Â Â  (4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;

Â Â Â Â Â  (5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger; and

Â Â Â Â Â  (6) The memberships or shares of each nonprofit or business corporation party to the merger that are to be converted into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the memberships or shares are entitled only to the rights provided in the articles of merger. [1989 c.1010 Â§122]

Â Â Â Â Â  65.497 Merger with foreign corporation. (1) Except as provided in ORS 65.484, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

Â Â Â Â Â  (a) The merger is permitted by the law of the state or country under whose law each foreign business or nonprofit corporation is incorporated and each foreign business or nonprofit corporation complies with that law in effecting the merger;

Â Â Â Â Â  (b) The foreign business or nonprofit corporation complies with ORS 65.491 if it is the surviving corporation of the merger; and

Â Â Â Â Â  (c) Each domestic nonprofit corporation complies with the applicable provisions of ORS 65.481 to 65.487 and, if it is the surviving corporation of the merger, with ORS 65.491.

Â Â Â Â Â  (2) Upon the merger taking effect, a surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the Secretary of State as its agent for service of process in any proceeding brought against it. [1989 c.1010 Â§123]

Â Â Â Â Â  65.501 Effect of merger on bequests, devises and gifts. Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance, which is made to a constituent corporation and which takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides. [1989 c.1010 Â§124]

Â Â Â Â Â  65.504 Merger with business corporation. Any domestic business corporation which is a party to a merger with a nonprofit corporation pursuant to this chapter shall comply with all applicable requirements of the Oregon Business Corporation Act relating to mergers except when inconsistent with this chapter. If a domestic business corporation is the survivor of a merger with a nonprofit corporation, following the merger it shall be subject to the Oregon Business Corporation Act. [1989 c.1010 Â§125]

SALE
OF ASSETS

Â Â Â Â Â  65.531
Sale
of assets in regular course of activities; mortgage of assets. (1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

Â Â Â Â Â  (a) Sell, lease, exchange or otherwise dispose of all or substantially all of its property in the usual and regular course of its activities; or

Â Â Â Â Â  (b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

Â Â Â Â Â  (2) Unless required by the articles of incorporation, approval by the members or any other person of a transaction described in subsection (1) of this section is not required. [1989 c.1010 Â§126]

Â Â Â Â Â  65.534
Sale
of assets other than in regular course of activities. (1) A corporation may sell, lease, exchange or otherwise dispose of all or substantially all of its property, with or without the goodwill, other than in the usual and regular course of its activities, on the terms and conditions and for the consideration determined by the corporationÂs board of directors if the proposed transaction is authorized by subsection (2) of this section.

Â Â Â Â Â  (2) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (4) of this section, require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on the transaction by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing by any person or persons whose approval is required for an amendment to the articles or bylaws by a provision of the articles as authorized by ORS 65.467.

Â Â Â Â Â  (3) If the corporation does not have members entitled to vote on the transaction, the transaction must be approved by a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directorsÂ meeting at which such approval is to be obtained in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (4) The board of directors may condition its submission of the proposed transaction to a vote of members, and the members entitled to vote on the transaction may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (5) If the board seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property of the corporation and contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (6) If the board seeks to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a description of the transaction.

Â Â Â Â Â  (7) A public benefit or religious corporation must give written notice to the Attorney General 20 days before it sells, leases, exchanges or otherwise disposes of all or substantially all of its property unless the transaction is in the usual and regular course of its activities or the Attorney General has given the corporation a written waiver of this notice requirement.

Â Â Â Â Â  (8) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction, in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors. [1989 c.1010 Â§127; 2005 c.22 Â§48]

DISTRIBUTIONS

Â Â Â Â Â  65.551 Prohibited distributions. Except as authorized by ORS 65.554, a corporation shall not make any distributions. [1989 c.1010 Â§128]

Â Â Â Â Â  65.554 Authorized distributions. Unless prohibited by its articles or bylaws:

Â Â Â Â Â  (1) A mutual benefit corporation may purchase its memberships and, under the circumstances indicated in ORS 65.147 and 65.171, a public benefit or religious corporation may purchase its memberships, if after the purchase is completed:

Â Â Â Â Â  (a) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

Â Â Â Â Â  (b) The corporationÂs total assets would at least equal the sum of its total liabilities.

Â Â Â Â Â  (2) A corporation may make distributions upon dissolution in conformity with ORS 65.621 to 65.674.

Â Â Â Â Â  (3) A corporation may make distributions to a member which is a religious or public benefit corporation or a foreign nonprofit corporation which, if incorporated in this state, would qualify as a religious or public benefit corporation. [1989 c.1010 Â§129]

DISSOLUTION

(Voluntary Dissolution)

Â Â Â Â Â  65.621 Dissolution by incorporators. (1) A majority of the incorporators of a corporation that has no members and that does not yet have initial directors may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering articles of dissolution to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) The corporation shall give the incorporators notice equivalent to that specified in ORS 65.344 (2), of any meeting at which dissolution will be considered. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

Â Â Â Â Â  (3) The incorporators in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid. [1989 c.1010 Â§130]

Â Â Â Â Â  65.624 Dissolution by directors, members and third persons. (1) Unless this chapter, the articles, bylaws or the board of directors or members, acting pursuant to subsection (3) of this section, require a greater vote or voting by class, dissolution is authorized if it is approved:

Â Â Â Â Â  (a) By the board;

Â Â Â Â Â  (b) By the members entitled to vote on dissolution, if any, by at least two-thirds of the votes cast or a majority of the voting power, whichever is less; and

Â Â Â Â Â  (c) In writing, by any person or persons whose approval is required for an amendment of the articles or bylaws, as authorized by ORS 65.467, or for dissolution.

Â Â Â Â Â  (2) If the corporation does not have members entitled to vote on dissolution, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any meeting of the board of directors at which such approval is to be considered in accordance with ORS 65.344 (2). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (3) The board may condition its submission of the proposed dissolution to a vote of members, and the members may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

Â Â Â Â Â  (4) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give all members, whether or not entitled to vote, notice of the proposed membership meeting in accordance with ORS 65.214. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (5) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

Â Â Â Â Â  (6) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid. [1989 c.1010 Â§131; 1991 c.231 Â§11]

Â Â Â Â Â  65.627 Notices to Attorney General. (1) A public benefit or religious corporation shall give the Attorney General written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the Secretary of State. The notice shall include a copy or summary of the plan of dissolution.

Â Â Â Â Â  (2) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until 20 days after it has given the written notice required by subsection (1) of this section to the Attorney General or until the Attorney General has consented in writing, or indicated in writing, that the Attorney General will take no action in respect to the transfer or conveyance, whichever is earlier.

Â Â Â Â Â  (3) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person, other than creditors, who received assets and indicate what assets each received. [1989 c.1010 Â§132]

Â Â Â Â Â  65.631 Articles of dissolution. (1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Office of the Secretary of State for filing, articles of dissolution setting forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The date dissolution was authorized;

Â Â Â Â Â  (c) A statement that dissolution was approved by a sufficient vote of the board;

Â Â Â Â Â  (d) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

Â Â Â Â Â  (e) If approval by members entitled to vote was required:

Â Â Â Â Â  (A) The designation and number of members of, and number of votes entitled to be cast by, each class entitled to vote separately on dissolution; and

Â Â Â Â Â  (B) The total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution;

Â Â Â Â Â  (f) If approval of dissolution by some person or persons other than the members entitled to vote on dissolution, the board or the incorporators is required pursuant to ORS 65.624 (1)(c), a statement that the approval was obtained; and

Â Â Â Â Â  (g) If the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by ORS 65.627 (1) has been given.

Â Â Â Â Â  (2) A corporation is dissolved upon the effective date of its articles of dissolution. [1989 c.1010 Â§133]

Â Â Â Â Â  65.634 Revocation of dissolution. (1) A corporation may revoke its dissolution within 120 days of its effective date.

Â Â Â Â Â  (2) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization of dissolution permits revocation by action of the board of directors alone. If the authorization of dissolution permits revocation by action of the board of directors alone, the board of directors may revoke the dissolution without action by the members or any other person.

Â Â Â Â Â  (3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Office of Secretary of State for filing, articles of revocation of dissolution that set forth:

Â Â Â Â Â  (a) The name of the corporation;

Â Â Â Â Â  (b) The effective date of the dissolution that was revoked;

Â Â Â Â Â  (c) The date that the revocation of dissolution was authorized;

Â Â Â Â Â  (d) If the corporationÂs board of directors or incorporators revoked the dissolution, a statement to that effect;

Â Â Â Â Â  (e) If the corporationÂs board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

Â Â Â Â Â  (f) If member or third-person action was required to revoke the dissolution, the information required by ORS 65.631 (1)(e) and (f).

Â Â Â Â Â  (4) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are filed.

Â Â Â Â Â  (5) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred. [1989 c.1010 Â§134]

Â Â Â Â Â  65.637 Effect of dissolution. (1) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

Â Â Â Â Â  (a) Preserving and protecting its assets and minimizing its liabilities;

Â Â Â Â Â  (b) Discharging or making provision for discharging its liabilities and obligations;

Â Â Â Â Â  (c) Disposing of its properties that will not be distributed in kind;

Â Â Â Â Â  (d) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

Â Â Â Â Â  (e) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

Â Â Â Â Â  (f) If the corporation is a public benefit or religious corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets to one or more persons described in ORS 65.001 (37)(b);

Â Â Â Â Â  (g) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirements, its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefiting or serving; and

Â Â Â Â Â  (h) Doing every other act necessary to liquidate its assets and wind up its affairs.

Â Â Â Â Â  (2) Dissolution of a corporation does not:

Â Â Â Â Â  (a) Transfer title to the corporationÂs property;

Â Â Â Â Â  (b) Subject its directors or officers to standards of conduct different from those prescribed in ORS 65.301 to 65.414;

Â Â Â Â Â  (c) Change quorum or voting requirements for its board or members, change provisions for selection, resignation or removal of its directors or officers, or both, or change provisions for amending its bylaws;

Â Â Â Â Â  (d) Prevent commencement of a proceeding by or against the corporation in its corporate name;

Â Â Â Â Â  (e) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

Â Â Â Â Â  (f) Terminate the authority of the registered agent of the corporation. [1989 c.1010 Â§135; 2001 c.315 Â§53]

Â Â Â Â Â  65.641 Known claims against dissolved corporation. (1) A corporation electing to dispose of known claims pursuant to this section shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

Â Â Â Â Â  (a) Describe information that must be included in a claim;

Â Â Â Â Â  (b) Provide a mailing address where a claim may be sent;

Â Â Â Â Â  (c) State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

Â Â Â Â Â  (d) State that the claim will be barred if not received by the deadline.

Â Â Â Â Â  (2) A claim against the dissolved corporation is barred:

Â Â Â Â Â  (a) If a claimant who was given written notice under subsection (1) of this section does not deliver the claim to the dissolved corporation by the deadline; and

Â Â Â Â Â  (b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

Â Â Â Â Â  (3) For purposes of this section, ÂclaimÂ does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. [1989 c.1010 Â§136]

Â Â Â Â Â  65.644 Unknown claims against dissolved corporation. (1) A dissolved corporation may publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be published at least one time in a newspaper of general circulation in the county where the dissolved corporationÂs principal office is located, or if the principal office is not in this state, where its registered office is or was last located;

Â Â Â Â Â  (b) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

Â Â Â Â Â  (c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

Â Â Â Â Â  (3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

Â Â Â Â Â  (a) A claimant who did not receive written notice under ORS 65.641;

Â Â Â Â Â  (b) A claimant whose claim was sent in a timely manner to the dissolved corporation but not acted on; or

Â Â Â Â Â  (c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

Â Â Â Â Â  (4) A claim may be enforced under this section:

Â Â Â Â Â  (a) Against the dissolved corporation, to the extent of its undistributed assets; or

Â Â Â Â Â  (b) Against any person, other than a creditor of the corporation, to whom the corporation distributed its property in liquidation subject to the following:

Â Â Â Â Â  (A) If the distributee received a pro rata share of a distribution, the distributeeÂs liability will not exceed the same pro rata share of the claim; and

Â Â Â Â Â  (B) The distributeeÂs total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee, less any liability of the corporation paid on behalf of the corporation by that distributee after the date of distribution. [1989 c.1010 Â§137]

(Administrative Dissolution)

Â Â Â Â Â  65.647 Grounds for administrative dissolution. The Secretary of State may commence a proceeding under ORS 65.651 to administratively dissolve a corporation if:

Â Â Â Â Â  (1) The corporation does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The corporation does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The corporation is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The corporationÂs period of duration, if any, stated in its articles of incorporation expires. [1989 c.1010 Â§138]

Â Â Â Â Â  65.651 Procedure for and effect of administrative dissolution. (1) If the Secretary of State determines that one or more grounds exist under ORS 65.647 for dissolving a corporation, the Secretary of State shall give the corporation written notice of that determination.

Â Â Â Â Â  (2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given that each ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the corporation, and in the case of a public benefit corporation shall notify the Attorney General in writing.

Â Â Â Â Â  (3) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under ORS 65.637 and notify its claimants under ORS 65.641 and 65.644.

Â Â Â Â Â  (4) The administrative dissolution of a corporation does not terminate the authority of its registered agent. [1989 c.1010 Â§139; 1993 c.190 Â§6]

Â Â Â Â Â  65.654 Reinstatement following administrative dissolution. (1) A corporation administratively dissolved under ORS 65.651 may apply to the Secretary of State for reinstatement within five years from the date of dissolution. The application must:

Â Â Â Â Â  (a) State the name of the corporation and the effective date of its administrative dissolution; and

Â Â Â Â Â  (b) State that the ground or grounds for dissolution either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct, and that the corporationÂs name satisfies the requirements of ORS 65.094, the Secretary of State shall reinstate the corporation.

Â Â Â Â Â  (3) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its activities as if the administrative dissolution had never occurred. [1989 c.1010 Â§140; 1995 c.215 Â§14]

Â Â Â Â Â  65.657 Appeal from denial of reinstatement. (1) If the Secretary of State denies a corporationÂs application for reinstatement following administrative dissolution, the Secretary of State shall give written notice to the corporation that explains the reason or reasons for denial.

Â Â Â Â Â  (2) Such denial of reinstatement shall be reviewable pursuant to ORS 183.484 and shall not constitute a contested case order. [1989 c.1010 Â§141]

(Judicial Dissolution)

Â Â Â Â Â  65.661 Grounds for judicial dissolution. (1) The circuit courts may dissolve a corporation:

Â Â Â Â Â  (a) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (A) The corporation obtained its articles of incorporation through fraud;

Â Â Â Â Â  (B) The corporation has exceeded or abused the authority conferred upon it by law;

Â Â Â Â Â  (C) The corporation has fraudulently solicited money or has fraudulently used the money solicited;

Â Â Â Â Â  (D) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

Â Â Â Â Â  (b) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

Â Â Â Â Â  (A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

Â Â Â Â Â  (B) The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive of fraudulent;

Â Â Â Â Â  (C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

Â Â Â Â Â  (D) The corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

Â Â Â Â Â  (c) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (A) The creditorÂs claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent; or

Â Â Â Â Â  (B) The corporation has admitted in writing that the creditorÂs claim is due and owing and the corporation is insolvent; or

Â Â Â Â Â  (d) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

Â Â Â Â Â  (2) Prior to dissolving a corporation, the court shall consider whether:

Â Â Â Â Â  (a) There are reasonable alternatives to dissolution;

Â Â Â Â Â  (b) Dissolution is in the public interest, if the corporation is a public benefit corporation; or

Â Â Â Â Â  (c) Dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation. [1989 c.1010 Â§142]

Â Â Â Â Â  65.664 Procedure for judicial dissolution. (1) Venue for a proceeding by the Attorney General to dissolve a corporation lies in
Marion
County
. Venue for a proceeding brought by any other party named in ORS 65.661 lies in the county where a corporationÂs principal office is located or, if the principal office is not in this state, where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

Â Â Â Â Â  (3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

Â Â Â Â Â  (4) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene. [1989 c.1010 Â§143]

Â Â Â Â Â  65.667 Receivership or custodianship. (1) A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate the affairs of the corporation, or one or more custodians to manage the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.

Â Â Â Â Â  (2) The court may appoint an individual or a domestic or foreign business or nonprofit corporation, authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

Â Â Â Â Â  (3) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended periodically. Among other powers:

Â Â Â Â Â  (a) The receiver:

Â Â Â Â Â  (A) May dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court, provided, however, that the receiverÂs power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and

Â Â Â Â Â  (B) May sue and defend in the receiverÂs own name as receiver of the corporation in all courts of this state.

Â Â Â Â Â  (b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

Â Â Â Â Â  (4) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interest of the corporation, its members and creditors.

Â Â Â Â Â  (5) The court periodically during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiverÂs or custodianÂs attorney from the assets of the corporation or proceeds from the sale of the assets. [1989 c.1010 Â§144]

Â Â Â Â Â  65.671 Judgment of dissolution. (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in ORS 65.661 exist, it may enter a judgment dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the judgment to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) After entering the judgment of dissolution, the court shall direct the winding up and liquidation of the corporationÂs affairs in accordance with ORS 65.637 and the notification of claimants in accordance with ORS 65.641 and 65.644. [1989 c.1010 Â§145; 2003 c.576 Â§329]

(Disposition of Assets)

Â Â Â Â Â  65.674 Deposit with Department of State Lands. Assets of a dissolved corporation which should be transferred to a creditor, claimant or member of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash unless they are subject to known trust restrictions and deposited with the Department of State Lands for safekeeping. However, in the discretion of the Director of the Department of State Lands, property of unusual historic or aesthetic interest may be received and held in kind. The receiver or other liquidating agent shall prepare in duplicate and under oath a statement containing the names and last-known addresses of the persons entitled to such funds. One of the statements shall be filed with the Department of State Lands and another shall be delivered to the Secretary of State for filing. The funds shall then escheat to and become the property of the State of
Oregon
and shall become part of the Common School Fund of the state. The owner, heirs or personal representatives of the owner, may reclaim any funds so deposited in the manner provided for estates which have escheated to the state. [1989 c.1010 Â§146]

FOREIGN CORPORATIONS

(Authority to Transact Business)

Â Â Â Â Â  65.701 Authority to transact business required. (1) A foreign corporation may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding.

Â Â Â Â Â  (b) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs.

Â Â Â Â Â  (c) Maintaining bank accounts.

Â Â Â Â Â  (d) Maintaining offices or agencies for the transfer, exchange and registration of the corporationÂs own memberships or securities or maintaining trustees or depositaries with respect to those securities.

Â Â Â Â Â  (e) Selling through independent contractors.

Â Â Â Â Â  (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

Â Â Â Â Â  (g) Creating or acquiring indebtedness, mortgages and security interests in real or personal property.

Â Â Â Â Â  (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

Â Â Â Â Â  (i) Owning, without more, real or personal property.

Â Â Â Â Â  (j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

Â Â Â Â Â  (k) Transacting business in interstate commerce.

Â Â Â Â Â  (L) Soliciting funds.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1989 c.1010 Â§147]

Â Â Â Â Â  65.704 Consequences of transacting business without authority. (1) A foreign corporation transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to or assignee of a foreign corporation that transacted business in this state without authority to do so may not maintain a proceeding on its cause of action in any court in this state until the foreign corporation or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign corporation that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon such corporation had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain authority to transact business in this state does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state. [1989 c.1010 Â§148]

Â Â Â Â Â  65.707 Application for authority to transact business. (1) A foreign corporation may apply for authority to transact business in this state by delivering an application to the Office of the Secretary of State for filing. The application must set forth:

Â Â Â Â Â  (a) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of ORS 65.717;

Â Â Â Â Â  (b) The name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (c) The date of incorporation and period of duration if not perpetual;

Â Â Â Â Â  (d) The address including street and number and mailing address, of its principal office;

Â Â Â Â Â  (e) The address, including street and number, of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (f) The names and respective addresses of the president and secretary of the foreign corporation;

Â Â Â Â Â  (g) Whether the foreign corporation has members; and

Â Â Â Â Â  (h) Whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit or religious corporation.

Â Â Â Â Â  (2) The foreign corporation shall deliver with the completed application a certificate of existence or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated.

Â Â Â Â Â  (3) A foreign corporation shall not be denied authority to transact business in this state by reason of the fact that the laws of the state or country under which the corporation is organized governing its organization and internal affairs differ from the laws of this state. [1989 c.1010 Â§149]

Â Â Â Â Â  65.711 Amendment to application for authority. (1) A foreign corporation authorized to transact business in this state shall deliver an amendment to the application for authority to transact business in this state to the Office of the Secretary of State for filing if it changes:

Â Â Â Â Â  (a) Its corporate name as shown on the records of the office;

Â Â Â Â Â  (b) The period of its duration; or

Â Â Â Â Â  (c) Its designation under ORS 65.707 as a public benefit, mutual benefit or religious corporation.

Â Â Â Â Â  (2) The amendment to the application for authority to transact business in this state shall set forth the corporate name shown on the records of the office and the new corporate name, the new period of duration or the new designation as public benefit, mutual benefit or religious corporation. The corporate name as changed must satisfy the requirements of ORS 65.717. [1989 c.1010 Â§150; 1993 c.190 Â§7]

Â Â Â Â Â  65.714 Effect of authority. (1) A foreign corporation authorized to transact business in this state has the same but no greater rights and enjoys the same but no greater privileges as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

Â Â Â Â Â  (2) The filing by the Secretary of State of an application or amendment to the application for authority to transact business shall constitute authorization to transact business in this state, subject to the right of the Secretary of State to revoke the authorization.

Â Â Â Â Â  (3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state. [1989 c.1010 Â§151; 2005 c.22 Â§49]

Â Â Â Â Â  65.717 Corporate name of foreign corporation. (1) Except as provided in subsection (2) of this section, the Secretary of State shall not authorize a foreign corporation to transact business in this state unless the corporate name of the corporation satisfies the requirements of ORS 65.094.

Â Â Â Â Â  (2) If a corporate name, professional corporate name, business corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office is not distinguishable on the records of the office from the corporate name of the applicant foreign corporation, the Secretary of State shall not authorize the applicant to transact business in this state unless the foreign corporation states the corporate name on the application for authority to transact business in this state under ORS 65.707 as Â(name under which incorporated), a corporation of (place of incorporation),Â the entirety of which shall be the real and true name of the corporation under ORS chapter 648.

Â Â Â Â Â  (3) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of ORS 65.094, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of ORS 65.094 and delivers to the Office of the Secretary of State for filing an amendment to the application for authority under ORS 65.711. [1989 c.1010 Â§152]

Â Â Â Â Â  65.721 Registered office and registered agent of foreign corporation. Each foreign corporation authorized to transact business in this state shall continuously maintain in this state both:

Â Â Â Â Â  (1) A registered agent, who shall be:

Â Â Â Â Â  (a) An individual who resides in this state;

Â Â Â Â Â  (b) A corporation, domestic business corporation, domestic limited liability company or domestic professional corporation with an office in this state; or

Â Â Â Â Â  (c) A foreign nonprofit corporation, foreign business corporation, foreign limited liability company or foreign professional corporation authorized to transact business in this state with an office in this state; and

Â Â Â Â Â  (2) A registered office of the foreign corporation, which shall be the address, including street and number, of the residence or office of the registered agent. [1989 c.1010 Â§153; 2001 c.315 Â§30]

Â Â Â Â Â  65.724 Change of registered office or registered agent of foreign corporation. (1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Office of the Secretary of State for filing a statement of change that sets forth:

Â Â Â Â Â  (a) The name of the foreign corporation;

Â Â Â Â Â  (b) If the current registered office is to be changed, the address, including the street and number, of the new registered office;

Â Â Â Â Â  (c) If the current registered agent is to be changed, the name of the new registered agent and a statement that the new agent has consented to the appointment; and

Â Â Â Â Â  (d) A statement that after the change or changes are made, the street addresses of its registered office and the office or residence address of its registered agent will be identical.

Â Â Â Â Â  (2) If the registered agent changes the street address of the agentÂs office or residence, the registered agent shall change the street address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Office of the Secretary of State for filing a statement of change that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.

Â Â Â Â Â  (3) The filing of the statement under this section by the Office of the Secretary of State shall terminate the existing registered office or agent, or both, on the effective date of the filing by the Office of the Secretary of State and establish the newly appointed registered office or agent, or both, as that of the foreign corporation. [1989 c.1010 Â§154]

Â Â Â Â Â  65.727 Resignation of registered agent of foreign corporation. (1) The registered agent of a foreign corporation may resign as agent by delivering a signed statement of resignation to the Office of the Secretary of State and giving notice in the form of a copy of the statement to the foreign corporation for filing. The statement of resignation may include a statement that the registered office is also discontinued.

Â Â Â Â Â  (2) Upon receipt of the signed statement in proper form, the Secretary of State shall file the resignation statement. The copy of the statement given to the foreign corporation under subsection (1) of this section shall be addressed to the foreign corporation at the foreign corporationÂs mailing address or the foreign corporationÂs principal office as shown on the records of the Office of the Secretary of State.

Â Â Â Â Â  (3) The agency appointment is terminated, and the registered office discontinued if so provided in the signed statement under subsection (1) of this section on the 31st day after the date on which the statement was filed by the Office of the Secretary of State unless the foreign corporation sooner appoints a successor registered agent as provided in ORS 65.724, thereby terminating the capacity of the prior agent. [1989 c.1010 Â§155; 1993 c.190 Â§8]

Â Â Â Â Â  65.731 Service on foreign corporation. The provisions of ORS 60.731, relating to service on foreign corporations, shall apply to foreign nonprofit corporations, except that for the purpose of this section the reference therein to Âthis chapterÂ means ORS chapter 65. [1989 c.1010 Â§156]

(Withdrawal)

Â Â Â Â Â  65.734 Withdrawal of foreign corporation. (1) A foreign corporation authorized to transact business in this state may apply to the Office of the Secretary of State to withdraw from this state. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

Â Â Â Â Â  (c) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state;

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceedings may mail to the foreign corporation a copy of any process served on the Secretary of State under paragraph (c) of this subsection; and

Â Â Â Â Â  (e) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in the mailing address.

Â Â Â Â Â  (2) Upon filing by the Office of the Secretary of State of the application to withdraw, the authority of the foreign corporation to transact business in this state shall cease. [1989 c.1010 Â§157]

(Administrative Revocation of Authority)

Â Â Â Â Â  65.737 Grounds for administrative revocation. The Secretary of State may commence a proceeding under ORS 65.741 to revoke the authority of a foreign corporation to transact business in this state if:

Â Â Â Â Â  (1) The foreign corporation does not deliver its annual report to the Secretary of State within the time prescribed by this chapter;

Â Â Â Â Â  (2) The foreign corporation does not pay within the time prescribed by this chapter any fees imposed by this chapter;

Â Â Â Â Â  (3) The foreign corporation has failed to appoint or maintain a registered agent or registered office in this state as prescribed by this chapter;

Â Â Â Â Â  (4) The foreign corporation does not inform the Secretary of State under ORS 65.724 or 65.727 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The Secretary of State receives a duly authenticated certificate from the official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or disappeared as the result of a merger. [1989 c.1010 Â§158; 2005 c.22 Â§50]

Â Â Â Â Â  65.741 Procedure for and effect of administrative revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 65.737 for revocation of authority of a foreign corporation to transact business in this state, the Secretary of State shall give the foreign corporation written notice of that determination.

Â Â Â Â Â  (2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State, within 45 days after notice is given, that each ground for revocation determined by the Secretary of State does not exist, the Secretary of State shall administratively revoke the foreign corporationÂs authority, and in the case of a foreign corporation that would have been a public benefit corporation had it been incorporated in this state, shall notify the Attorney General in writing.

Â Â Â Â Â  (3) The authority of a foreign corporation to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign corporationÂs authority to transact business in this state appoints the Secretary of State the foreign corporationÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (5) Revocation of a foreign corporationÂs authority to transact business in this state terminates the authority of the registered agent of the corporation. [1989 c.1010 Â§159; 1991 c.231 Â§12; 1993 c.190 Â§9]

Â Â Â Â Â  65.744 Appeal from administrative revocation. In addition to any other legal remedy which may be available, a foreign corporation shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. Such revocation shall be reviewable pursuant to ORS 183.484 and shall not constitute a contested case order. [1989 c.1010 Â§160]

Â Â Â Â Â  65.747 Reinstatement following administrative revocation. (1) A foreign corporation which has had its authority revoked under ORS 65.737 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the corporation and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the corporationÂs name satisfies the requirements of ORS 65.717, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation of authority and the corporation resumes carrying on its business as if the administrative revocation of authority had never occurred. [1989 c.1010 Â§160a; 1995 c.215 Â§15]

(Judicial Revocation of Authority)

Â Â Â Â Â  65.751 Grounds for judicial revocation. (1) The circuit courts may revoke the authority of a foreign corporation to transact business in this state:

Â Â Â Â Â  (a) In a proceeding by the Attorney General if it is established that:

Â Â Â Â Â  (A) The corporation obtained its authority to transact business in this state through fraud;

Â Â Â Â Â  (B) The corporation has exceeded or abused the authority conferred upon it by law;

Â Â Â Â Â  (C) The corporation would have been a public benefit corporation had it been incorporated in this state and its corporate assets are being misapplied or wasted;

Â Â Â Â Â  (D) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes;

Â Â Â Â Â  (E) An incorporator, director, officer or agent of the corporation signed a document knowing it was false in any material respect with the intent that the document be delivered to the Office of the Secretary of State for filing; or

Â Â Â Â Â  (F) The corporation has fraudulently solicited money or has fraudulently used the money solicited.

Â Â Â Â Â  (b) Except as provided in the articles or bylaws of a foreign corporation that would have been a religious corporation had it been incorporated in this state, in a proceeding by 50 members or members holding five percent or more of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

Â Â Â Â Â  (A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

Â Â Â Â Â  (B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive or fraudulent;

Â Â Â Â Â  (C) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

Â Â Â Â Â  (D) The corporate assets are being misapplied or wasted; or

Â Â Â Â Â  (E) The corporation is a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, and is no longer able to carry out its purposes.

Â Â Â Â Â  (c) In a proceeding by a creditor if it is established that:

Â Â Â Â Â  (A) The creditorÂs claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

Â Â Â Â Â  (B) The corporation has admitted in writing that the creditorÂs claim is due and owing and the corporation is insolvent.

Â Â Â Â Â  (2) Prior to revoking a corporationÂs authority, the court shall consider whether:

Â Â Â Â Â  (a) There are reasonable alternatives to revocation of authority;

Â Â Â Â Â  (b) Revocation of authority is in the public interest, if the corporation is a foreign corporation that would have been a public benefit corporation had it been incorporated in this state; or

Â Â Â Â Â  (c) Revocation of authority is the best way to protect the interests of members, if the corporation is a foreign corporation that would have been a mutual benefit corporation had it been incorporated in this state. [1989 c.1010 Â§161]

Â Â Â Â Â  65.754 Procedure for judicial revocation of authority. (1) Venue for a proceeding by the Attorney General to revoke a foreign corporationÂs authority lies in
Marion
County
. Venue for a proceeding brought by any other person named in ORS 65.751 lies in the county where a corporationÂs principal
Oregon
office is located or where its registered office is or was last located.

Â Â Â Â Â  (2) It is not necessary to make directors or members parties to a proceeding to revoke the authority of a corporation.

Â Â Â Â Â  (3) A court in a proceeding brought to revoke a corporationÂs authority may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets located in Oregon and carry on the corporationÂs Oregon activities until a full hearing can be held.

Â Â Â Â Â  (4) A person other than the Attorney General who brings a revocation proceeding for a foreign corporation that would have been a public benefit or religious corporation had it been incorporated in this state, shall forthwith give written notice of the proceeding to the Attorney General who may intervene. [1989 c.1010 Â§162]

Â Â Â Â Â  65.757 Judgment of revocation. (1) If after a hearing the court determines that one or more grounds for judicial revocation of authority described in ORS 65.751 exists, it may enter a judgment revoking the corporationÂs authority to transact business in
Oregon
and specifying the effective date of the revocation. The clerk of the court shall deliver a certified copy of the judgment to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) The authority of a foreign corporation to transact business in
Oregon
ceases as of the date of the judgment of revocation.

Â Â Â Â Â  (3) The judgment of revocation of a foreign corporationÂs authority to transact business in this state appoints the Secretary of State the foreign corporationÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this state.

Â Â Â Â Â  (4) Revocation of a foreign corporationÂs authority to transact business in this state terminates the authority of the registered agent of the corporation. [1989 c.1010 Â§163; 2003 c.576 Â§330]

RECORDS AND REPORTS

(Records)

Â Â Â Â Â  65.771 Corporate records. (1) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all corporate action taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors in place of the board of directors on behalf of the corporation.

Â Â Â Â Â  (2) A corporation shall maintain appropriate accounting records.

Â Â Â Â Â  (3) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class showing the number of votes each member is entitled to vote.

Â Â Â Â Â  (4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

Â Â Â Â Â  (5) A corporation shall keep a copy of the following records for inspection:

Â Â Â Â Â  (a) Articles or restated articles of incorporation and all amendments to them currently in effect;

Â Â Â Â Â  (b) Bylaws or restated bylaws and all amendments to them currently in effect;

Â Â Â Â Â  (c) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations and obligations of members of any class or category of members;

Â Â Â Â Â  (d) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

Â Â Â Â Â  (e) Written communications required by this chapter and those regarding general membership matters made to members within the past three years;

Â Â Â Â Â  (f) A list of the names and business or home addresses of its current directors and officers;

Â Â Â Â Â  (g) The last three annual financial statements, if any. The statements may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, including a balance sheet and statement of operations, if any, for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis;

Â Â Â Â Â  (h) The last three accountantÂs reports if annual financial statements are reported upon by a public accountant; and

Â Â Â Â Â  (i) The most recent annual report delivered to the Secretary of State under ORS 65.787. [1989 c.1010 Â§164]

Â Â Â Â Â  65.774 Inspection of records by members. (1) Subject to subsection (5) of this section and ORS 65.777 (3), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in ORS 65.771 (5) if the member gives the corporation written notice of the memberÂs demand at least five business days before the date on which the member wishes to inspect and copy.

Â Â Â Â Â  (2) Subject to subsection (5) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (3) of this section and gives the corporation written notice of the memberÂs demand at least five business days before the date on which the member wishes to inspect and copy:

Â Â Â Â Â  (a) Excerpts from any records required to be maintained under ORS 65.771 (1), to the extent not subject to inspection under subsection (1) of this section;

Â Â Â Â Â  (b) Accounting records of the corporation; and

Â Â Â Â Â  (c) Subject to ORS 65.782, the membership list.

Â Â Â Â Â  (3) A member may inspect and copy the records identified in subsection (2) of this section only if:

Â Â Â Â Â  (a) The memberÂs demand is made in good faith and for a proper purpose;

Â Â Â Â Â  (b) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

Â Â Â Â Â  (c) The records are directly connected with this purpose.

Â Â Â Â Â  (4) This section does not affect:

Â Â Â Â Â  (a) The right of a member to inspect records under ORS 65.224 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

Â Â Â Â Â  (b) The power of the court, independently of this chapter, to compel the production of corporate records for examination.

Â Â Â Â Â  (5)(a) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.

Â Â Â Â Â  (b) The articles of a public benefit corporation organized primarily for political or social action, including but not limited to political or social advocacy, education, litigation or a combination thereof, may limit or abolish:

Â Â Â Â Â  (A) The right of a member to obtain from the corporation information as to the identity of contributors to the corporation; and

Â Â Â Â Â  (B) The right of a member or the memberÂs agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to other members through the corporation at the expense of the member making the request. [1989 c.1010 Â§165]

Â Â Â Â Â  65.777 Scope of inspection right. (1) A memberÂs agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

Â Â Â Â Â  (2) The right to copy records under ORS 65.774 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

Â Â Â Â Â  (3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

Â Â Â Â Â  (4) The corporation may comply with a memberÂs demand to inspect the record of members under ORS 65.774 (2)(c) by providing the member with a list of its members that was compiled no earlier than the date of the memberÂs demand. [1989 c.1010 Â§166]

Â Â Â Â Â  65.781 Court-ordered inspection; attorney fees. (1) If a corporation does not allow a member who complies with ORS 65.774 (1) to inspect and copy any records required by ORS 65.774 (1) to be available for inspection, the circuit court in the county where the corporationÂs principal office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the corporationÂs expense upon application of the member.

Â Â Â Â Â  (2) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with ORS 65.774 (2) and (3) may apply to the circuit court in the county where the corporationÂs principal office, or, if none in this state, its registered office, is located for an order to permit inspection and copying of the records demanded.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

Â Â Â Â Â  (5) No order shall be issued under this section without notice to the corporation at least five days in advance of the time specified for the hearing unless a different period is fixed by the court. The memberÂs request shall be set for hearing at the earliest possible time and shall take precedence over all matters, except matters of the same character and hearings on preliminary injunctions under ORCP 79 B(3). [1989 c.1010 Â§167; 1995 c.618 Â§42]

Â Â Â Â Â  65.782 Limitations on use of membership list. Without consent of the board, a membership list or any part of a membership list may not be obtained or used by any person for any purpose unrelated to a memberÂs interest as a member. Without limiting the generality of this section, without the consent of the board, a membership list or any part thereof may not be:

Â Â Â Â Â  (1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

Â Â Â Â Â  (2) Used for any commercial purpose; or

Â Â Â Â Â  (3) Sold or purchased by any person. [1989 c.1010 Â§168]

(Reports)

Â Â Â Â Â  65.784 Report to members and other persons of indemnification. If a corporation indemnifies or advances expenses to a director under ORS 65.391 to 65.401 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to:

Â Â Â Â Â  (1) The members with or before the notice of the next meeting of members; and

Â Â Â Â Â  (2) Any person having the right to designate or appoint the director no later than 90 days after the first indemnification or advance. [1989 c.1010 Â§169; 1991 c.231 Â§13]

Â Â Â Â Â  65.787 Annual report. (1) Each domestic corporation, and each foreign corporation authorized to transact business in this state, shall by its anniversary deliver to the Office of the Secretary of State for filing an annual report that sets forth:

Â Â Â Â Â  (a) The name of the corporation and the state or country under whose law it is incorporated;

Â Â Â Â Â  (b) The street address of the registered office and the name of the registered agent at that office in this state;

Â Â Â Â Â  (c) If the registered agent is changed, that the new registered agent has consented to the appointment;

Â Â Â Â Â  (d) The address including street and number and mailing address if different from its principal office;

Â Â Â Â Â  (e) The names and addresses of the president and secretary of the corporation;

Â Â Â Â Â  (f) A brief description of the nature of the activities of the corporation;

Â Â Â Â Â  (g) Whether or not it has members;

Â Â Â Â Â  (h) If it is a domestic corporation, whether it is a public benefit, mutual benefit or religious corporation;

Â Â Â Â Â  (i) If it is a foreign corporation, whether it would be public benefit, mutual benefit or religious corporation had it been incorporated in this state; and

Â Â Â Â Â  (j) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current as of 30 days before the anniversary of the corporation.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the corporation in the current records of the office. The failure of the corporation to receive the annual report form from the Secretary of State shall not relieve the corporation of its duty to deliver an annual report to the office as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. The domestic or foreign corporation must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A domestic or foreign corporation may deliver to the Office of the Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of the Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the corporation as shown on the records of the Office of the Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1989 c.1010 Â§170; 2007 c.186 Â§8]

TRANSFER OF ASSETS OF HOSPITAL

Â Â Â Â Â  65.800 Definitions for ORS 65.803 to 65.815. For purposes of ORS 65.803 to 65.815:

Â Â Â Â Â  (1) ÂHospitalÂ means a hospital as defined in ORS 442.015 (19).

Â Â Â Â Â  (2) ÂNoncharitable entityÂ means any person or entity that is not a public benefit or religious corporation and is not wholly owned or controlled by one or more public benefit or religious corporations. [1997 c.291 Â§2; 2001 c.104 Â§20]

Â Â Â Â Â  65.803 Hospitals operated by nonprofit corporation; transfer of assets; approval by Attorney General. (1) Any public benefit or religious corporation that operates a hospital must provide written notice to, and obtain the written approval of, the Attorney General before closing any transaction to do either of the following:

Â Â Â Â Â  (a) Sell, transfer, lease, exchange, option, convey, merge or otherwise dispose of all or a significant portion of its hospital assets to a noncharitable entity or to an unrelated charitable entity.

Â Â Â Â Â  (b) Transfer control, responsibility or governance of a significant portion of the hospital assets or hospital operations of the public benefit or religious corporation to a noncharitable entity.

Â Â Â Â Â  (2) This section does not apply to a public benefit or religious corporation if any of the following apply:

Â Â Â Â Â  (a) The transaction is in the usual and regular course of the activities of the public benefit or religious corporation.

Â Â Â Â Â  (b) The public benefit or religious corporation has furnished the Attorney General with a detailed written statement describing the proposed transaction and requesting a written waiver of the requirements imposed by this section, and the Attorney General:

Â Â Â Â Â  (A) Has given the public benefit or religious corporation a written waiver of the requirements imposed by this section as to the proposed transaction; or

Â Â Â Â Â  (B) Has not made a written determination with regard to the request within 45 days after receiving the request.

Â Â Â Â Â  (c) The Attorney General, by rule, has excepted this kind of transaction.

Â Â Â Â Â  (3) The notice and approval required by ORS 65.800 to 65.815 are in addition to any other notice or approval required by this chapter or other applicable law.

Â Â Â Â Â  (4) Notice and approval is not required under ORS 65.800 to 65.815 if a political subdivision of the state controls the operation of the hospital.

Â Â Â Â Â  (5) Any person may make a written request to the Attorney General that the person be given notice of requests for approval received by the Attorney General under this section. The Attorney General shall maintain a mailing list of persons who have requested notification under this subsection and shall promptly mail a copy of any request for approval received under this section to the persons on the list. In addition, the Attorney General shall promptly mail a copy of any request for waiver received under subsection (2) of this section to the persons on the list upon receiving the request for waiver. The Attorney General may not grant a waiver under subsection (2) of this section until 14 days after the mailing required by this subsection. [1997 c.291 Â§3]

Â Â Â Â Â  65.805 Notice to Attorney General; fee; trade secrets. (1) The notice to the Attorney General required by ORS 65.803 must be accompanied by any application fee imposed under ORS 65.813 (3) and must contain a detailed statement describing the proposed transaction along with any other information the Attorney General requires by rule.

Â Â Â Â Â  (2)(a) Upon a showing satisfactory to the Attorney General by a party to the proposed transaction, any material required to be submitted to the Attorney General under subsection (1) of this section is a trade secret under ORS 192.501. The Attorney General shall classify the material as confidential and the material shall not be disclosed except as provided in paragraph (b) of this subsection unless the Attorney General determines that the material is necessary to the determination of an issue being considered at a public hearing as provided in ORS 65.807.

Â Â Â Â Â  (b) To the extent that the material, or any portion thereof, would otherwise qualify as a trade secret under ORS 192.501, no action taken by the Attorney General, any authorized employee of the Department of Justice or any expert or consultant employed pursuant to ORS 65.813 in inspecting or reviewing such information shall affect its status as a trade secret. [1997 c.291 Â§4]

Â Â Â Â Â  65.807 Public hearing; waiver; notice. (1) Before issuing a written decision under ORS 65.809, the Attorney General shall conduct a public hearing unless the Attorney General waives the requirement of a hearing. If a hearing is held, the Attorney General shall provide at least 14 daysÂ notice of the time and place of the hearing in one or more newspapers of general circulation in the affected community and to the governing body of the county in which the hospital is located.

Â Â Â Â Â  (2) Before waiving a hearing under this section, the Attorney General must mail notice of the intended waiver of public hearing to all persons on the mailing list maintained by the Attorney General under ORS 65.803 (5). The Attorney General may not take further action on the request for approval until at least 14 days after the mailing of the notice required by this subsection. [1997 c.291 Â§5]

Â Â Â Â Â  65.809 Time for Attorney General decision; nature of decision; appeal. (1) Within 60 days after receipt of the notice required by ORS 65.803, the Attorney General shall notify the public benefit or religious corporation in writing of the Attorney GeneralÂs decision on the proposed transaction. The Attorney General may extend this period for an additional 45 days if the extension is necessary to obtain information as provided in ORS 65.813 (1). The period may be extended beyond 105 days only with the agreement of all parties to the transaction.

Â Â Â Â Â  (2) The Attorney General may approve the transaction, give conditional approval to the transaction or decline to approve the transaction. If the Attorney General does not approve the proposed transaction, the Attorney General shall notify each party to the proposed transaction, in writing, specifying the reasons for the disapproval.

Â Â Â Â Â  (3) Any party to the proposed transaction, within 60 days after receipt of the Attorney GeneralÂs final order, may appeal the order as provided in ORS chapter 183. For purposes of the judicial review, the specifications required to be set forth in the written notice from the Attorney General shall be deemed the Attorney GeneralÂs findings of fact and conclusions of law. [1997 c.291 Â§6]

Â Â Â Â Â  65.811 Disapproval of proposed transfer of assets. The Attorney General shall approve any proposed transaction subject to ORS 65.803 unless the Attorney General finds any of the following:

Â Â Â Â Â  (1) The terms and conditions of the proposed transaction are not fair and reasonable to the public benefit or religious corporation.

Â Â Â Â Â  (2) The proposed transaction will result in inurement to any private person or entity.

Â Â Â Â Â  (3) The proposed transaction is not at fair market value.

Â Â Â Â Â  (4) The proposed use of the proceeds from the transaction is inconsistent with any charitable trust to which the assets are subject.

Â Â Â Â Â  (5) The proposed transaction involves or constitutes a breach of trust.

Â Â Â Â Â  (6) The Attorney General has not been provided sufficient information to evaluate adequately the proposed transaction and the effects of the proposed transaction on the public.

Â Â Â Â Â  (7) The proposed transaction significantly diminishes the availability or accessibility of health care services to the affected community.

Â Â Â Â Â  (8) The proposed transaction is not in the public interest.

Â Â Â Â Â  (9) The proposed transaction does not comply with all other legal requirements. [1997 c.291 Â§7]

Â Â Â Â Â  65.813 Consultants; cost; rules; fee. (1) Within the time periods specified in ORS 65.809, and for the purpose of evaluating the factors identified in ORS 65.811, the Attorney General may do any of the following:

Â Â Â Â Â  (a) Contract with, consult with or receive advice from any state agency pursuant to those terms and conditions that the Attorney General considers appropriate.

Â Â Â Â Â  (b) In the Attorney GeneralÂs sole discretion, contract with, consult with or receive advice from consultants to assist in the Attorney GeneralÂs review of the proposed transaction. The consultants shall be qualified and expert in the type of transactions under review. Before engaging any consultant, the Attorney General shall communicate with the parties to the proposed transaction regarding the engagement.

Â Â Â Â Â  (2) The cost of any contract authorized under subsection (1) of this section shall be no more than is reasonably necessary to conduct the Attorney GeneralÂs review and evaluation. Any contract entered into by the Attorney General under this section shall be exempt from the requirements of ORS chapters 279A and 279B, except ORS 279B.235. All contract costs incurred by the Attorney General under this section must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1).

Â Â Â Â Â  (3) The Attorney General, by rule, may impose an application fee for costs incurred in reviewing and evaluating the proposed transaction. The fee must be paid by the party to whom the transfer is to be made as described in ORS 65.803 (1). [1997 c.291 Â§8; 2003 c.794 Â§195]

Â Â Â Â Â  65.815 Rules. The Attorney General may adopt such rules as are necessary to carry out the provisions of ORS 65.800 to 65.815. The Attorney General shall have the authority to ensure compliance with commitments that inure to the public interest. [1997 c.291 Â§9]

CEMETERIES AND CREMATORIES

Â Â Â Â Â  65.855 Lands of cemetery or crematory corporation; exemption from execution, taxation and condemnation. A nonprofit corporation organized and existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains, may purchase or take, by gift or devise, and own and hold lands for the sole purpose of either a cemetery or a crematory and burial place for incinerate remains. Such lands shall be exempt from execution, and from any appropriation for public purposes, and lots or portions of such land and space in any buildings thereon may be sold, if intended to be used exclusively for burial purposes, and in no wise with a view to the profit of the members of such corporation. The land so held for cemetery purposes shall not exceed 600 acres, but if the land already held for such purpose by the corporation is all practically used, the amount thereof may be increased by adding thereto not more than 20 acres at any one time. The land so held for the purposes of a crematory and the burial of incinerate remains shall not exceed 30 acres, but if the land already held for such purposes by the corporation is all practically used, the amount thereof may be increased by adding thereto not more than 10 acres at any one time. Lands held for the purposes described in this section shall be exempt from taxation as provided in ORS 307.150. [Formerly 61.755]

Â Â Â Â Â  65.860 Revenues; restrictions on uses of revenue. (1) A nonprofit corporation organized or existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains may, by its bylaws, provide that a stated percentage of the money received from the sale of lots and burial space, cremation of bodies, donations, gifts or other sources of revenue shall constitute an irreducible fund. Any bylaw enacted for the creation of the irreducible fund cannot be amended to reduce the fund.

Â Â Â Â Â  (2) The board of directors may direct the investment of the money in the irreducible fund, but all investments of money deposited in the fund on or after January 1, 1972, shall be in securities in classes and amounts approved by the State Treasurer and published in a list pursuant to ORS 97.820. If a bank or trust company qualified to engage in the trust business is directed by the board of directors to invest the money in the irreducible fund, the bank or trust company shall be governed by ORS 130.750 to 130.775 and shall not be required to invest the money according to the list approved by the State Treasurer. An officer of the corporation shall file with the Director of the Department of Consumer and Business Services on or before April 15 of each year a verified statement in duplicate containing the same information pertaining to the irreducible fund as provided in ORS 97.810 (4) regarding endowment care funds. The director may require the corporation to file, as often as the director considers it to be necessary, a detailed report of the conditions and assets of the irreducible fund.

Â Â Â Â Â  (3) The interest or income arising from the irreducible fund provided for in this section or by any bylaws, or so much thereof as is necessary, shall be devoted exclusively to the preservation and embellishment of the grounds, buildings and property of the corporation and the lots and space in buildings or grounds sold to the members of the corporation, or to the payment of the interest or principal of the debts authorized by subsection (5) of this section for the purchase of land, erecting buildings, and improvements. Any surplus thereof not needed or used for such purposes shall be invested as provided in this section and shall become part of the irreducible fund.

Â Â Â Â Â  (4) After paying for the land and the erection of the original buildings and improvements thereon, all the future receipts and income of the corporation subject to the provisions in this section relating to the creation of an irreducible fund, whether from the sale of lots and burial space, cremation of bodies, donations, gifts and other sources, shall be applied exclusively to laying out, preserving, protecting, embellishing and beautifying the cemetery or the crematory and grounds thereof, and the avenues leading thereto, and to the erection of such buildings and improvements as may be necessary or convenient for cemetery or crematory purposes, and to pay the necessary expenses of the corporation.

Â Â Â Â Â  (5) No debts shall be contracted by such corporation in anticipation of any future receipts, except for originally purchasing the lands authorized to be purchased by it, laying out and embellishing the grounds and avenues, erecting buildings and vaults on such land, and improving them for the purposes of the corporation. The corporation may issue bonds or notes for debts so contracted and may secure them by way of mortgage upon any of its lands, buildings, property and improvements excepting lots or space conveyed to the members. [Formerly 61.760; 1995 c.144 Â§14; 1995 c.157 Â§23; 2001 c.796 Â§22; 2005 c.348 Â§124; 2007 c.661 Â§26]

Â Â Â Â Â  65.865 Selling land unsuited for burials. If in the board of directorsÂ opinion, any portion of the lands of a nonprofit corporation organized and existing solely for the purposes of either owning or operating a cemetery or the cremation of dead bodies and the burial and care of incinerate remains is unsuitable for burial purposes or other purposes of the corporation, the board of directors may sell such portion and apply the proceeds to the general purposes of such corporation in the same proportion and manner as provided by ORS 65.855 to 65.875. [Formerly 61.765]

Â Â Â Â Â  65.870 Burial lots or space; use, exemption from taxation, execution and liens; lien for purchase price of gravestone. Burial lots or space for burial of incinerate remains in buildings or grounds sold by a nonprofit corporation organized and existing solely for the purposes of either owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains shall be for the sole purpose of interment or deposit and safekeeping of incinerate remains. Such lots or space shall be exempt from execution, attachment or other lien or process, if used as intended by the purchaser thereof from such corporation, or the assigns or representatives of the purchaser, exclusively for burial purposes, and in no wise with a view to profit. Such lots or space shall be exempt from taxation as provided in ORS 307.150. The vendor of any gravestone, however, shall not be prevented from having and enforcing a lien thereon for all or part of its purchase price. If a suit is brought to enforce such a lien, the judgment therein is enforceable thereafter; and, for the purpose of enabling the lien to be had and enforced, the gravestone shall be deemed personal property and may be severed and removed, under execution and order of sale, from the lot where it is situated and may be sold in the same manner as any other personal property. [Formerly 61.770; 2003 c.576 Â§331]

Â Â Â Â Â  65.875 Recording plan; power to improve and regulate grounds. (1) As used in this section, ÂplanÂ means a document indicating the placement of lots or burial spaces, and of the niches or inurnment spaces in the buildings erected thereon, as established and authorized by the cemetery authority.

Â Â Â Â Â  (2) A nonprofit corporation organized and existing solely for the purposes of owning and operating a cemetery or cremating dead bodies and burying and caring for incinerate remains shall cause a plan of its land and grounds and of the lots laid out by it and of the niches or burial space in the buildings erected thereon to be made and recorded in the county in which such grounds and land are located, such lots or spaces to be numbered by regular consecutive numbers. Such corporation may enclose, improve, and adorn the grounds, buildings, and avenues, prescribe rules for the designation, improvement and adorning of lots and burial spaces and for erecting monuments, and prohibit any use, division, improvement or adornment of a lot or burial space which it may deem improper. [Formerly 61.775; 1999 c.731 Â§9]

MISCELLANEOUS

Â Â Â Â Â  65.951 Short title. This chapter shall be known and may be cited as the Oregon Nonprofit Corporation Act. [1989 c.1010 Â§1; 1999 c.59 Â§16]

Â Â Â Â Â  65.954 Reservation of power to amend or repeal. All or part of this chapter may be amended, repealed or modified at any time and all domestic and foreign corporations subject to this chapter are governed by the amendment, repeal or modification. [1989 c.1010 Â§2]

Â Â Â Â Â  65.957 Application to existing domestic corporations; exemptions. (1) This chapter applies to all domestic corporations in existence on October 3, 1989, that were incorporated under any general statute of this state providing for incorporation of nonprofit corporations if power to amend or repeal the statute under which the corporation was incorporated was reserved.

Â Â Â Â Â  (2) Without limitation as to any other corporations that may be outside the scope of subsection (1) of this section, this chapter does not apply to the following:

Â Â Â Â Â  (a) The Oregon State Bar and the Oregon State Bar Professional Liability Fund created under ORS 9.005 to 9.755;

Â Â Â Â Â  (b) The State Accident Insurance Fund Corporation created under ORS chapter 656;

Â Â Â Â Â  (c) The Oregon Insurance Guaranty Association and the Oregon Life and Health Insurance Guaranty Association created under ORS chapter 734; and

Â Â Â Â Â  (d) The Oregon FAIR Plan Association and the Oregon Medical Insurance Pool created under ORS chapter 735. [1989 c.1010 Â§172; 1997 c.249 Â§26; 1999 c.274 Â§20; 2001 c.922 Â§11; 2005 c.22 Â§51]

Â Â Â Â Â  65.959 Application to corporations relating to condominiums, planned communities or timeshare estates. For a corporation organized under this chapter and formed pursuant to ORS chapter 100 or subject to regulation under all or part of the provisions of ORS 94.550 to 94.783 or under ORS 94.803 and 94.807 to 94.945:

Â Â Â Â Â  (1) A provision of this chapter that may be avoided by a corporation by a provision in the corporationÂs articles of incorporation, bylaws or otherwise also may be avoided by a provision in the declaration, bylaws or other recorded governing document of a planned community or a condominium.

Â Â Â Â Â  (2) In the event of a conflict between the provisions of this chapter and:

Â Â Â Â Â  (a) The declaration and bylaws of a condominium and the provisions of ORS chapter 100, the declaration and bylaws and the provisions of ORS chapter 100 control.

Â Â Â Â Â  (b) The declaration, bylaws and other recorded governing documents of a planned community and the provisions of ORS 94.550 to 94.783, the declaration, bylaws and other governing documents and the provisions of ORS 94.550 to 94.783 control.

Â Â Â Â Â  (c) The recorded timeshare instrument of a timeshare plan and the provisions of ORS 94.803 and 94.807 to 94.945, the recorded timeshare instrument and the provisions of ORS 94.803 and 94.807 to 94.945 control. [2003 c.569 Â§46]

Â Â Â Â Â  65.961 Application to qualified foreign corporations. A foreign corporation authorized to engage in activities in this state on October 3, 1989, is subject to this chapter but is not required to apply for new authority to engage in activities under this chapter. [1989 c.1010 Â§173]

Â Â Â Â Â  65.964 Saving provisions. (1) Except as provided in subsections (2), (3) and (4) of this section, the repeal of a statute by chapter 1010, Oregon Laws 1989, does not affect:

Â Â Â Â Â  (a) The operation of the statute or any action taken under it before its repeal;

Â Â Â Â Â  (b) Any ratification, right, remedy, privilege, obligation or liability acquired, accrued or incurred under the statute before its repeal;

Â Â Â Â Â  (c) Any violation of the statute, or any penalty, forfeiture or punishment incurred because of the violation, before its repeal; or

Â Â Â Â Â  (d) Any proceeding, reorganization or dissolution commenced under the statute before its repeal. The proceeding, reorganization or dissolution may be completed in accordance with the statute as if it had not been repealed.

Â Â Â Â Â  (2) The provisions of ORS 65.387 to 65.414 shall apply to all indemnification made by a corporation after October 3, 1989, and all other actions regarding indemnification taken by or on behalf of a corporation or by a court after October 3, 1989, including all indemnification made and other actions taken after October 3, 1989, with respect to claims that arose or matters that occurred prior to October 3, 1989, or pursuant to any provisions of any articles of incorporation, bylaws, resolutions or agreements in effect prior to October 3, 1989.

Â Â Â Â Â  (3) If a penalty or punishment imposed for violation of a statute repealed by chapter 1010, Oregon Laws 1989, is reduced by this chapter, the penalty or punishment, if not already imposed, shall be imposed in accordance with this chapter.

Â Â Â Â Â  (4) This chapter shall apply to any amendment to a corporationÂs articles of incorporation filed after October 3, 1989, even if member approval of such amendment occurred prior to October 3, 1989.

Â Â Â Â Â  (5) Except as specifically provided in this chapter, nothing in this chapter shall affect any powers the Attorney General may have under other statutes or common law. [1989 c.1010 Â§174]

Â Â Â Â Â  65.967 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1989 c.1010 Â§175]

PENALTY

Â Â Â Â Â  65.990 Penalty for signing false document. (1) A person commits the crime of falsely signing a document for filing if the person signs a document knowing it is false in any material respect with intent that the document be delivered to the Office of the Secretary of State for filing.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B misdemeanor. [1989 c.1010 Â§Â§12,171]

_______________

CHAPTER 66

[Reserved for expansion]



Chapter 67

Chapter 67 Â Partnerships; Limited Liability Partnerships

2007 EDITION

PARTNERSHIPS; LIMITED LIABILITY PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

67.005Â Â Â Â Â Â  Definitions

PARTNERSHIPS

67.010Â Â Â Â Â Â  Knowledge and notice

67.015Â Â Â Â Â Â  Effect of partnership agreement; non- waivable provisions

67.020Â Â Â Â Â Â  Supplemental principles of law

67.025Â Â Â Â Â Â  Governing law

(Nature of Partnership)

67.050Â Â Â Â Â Â  Partnership as entity

67.055Â Â Â Â Â Â  Creation of partnership

67.060Â Â Â Â Â Â  Partnership property

67.065Â Â Â Â Â Â  When property is partnership property

67.070Â Â Â Â Â Â  General powers of a partnership

(Relations of Partners to Persons Dealing With Partnership)

67.090Â Â Â Â Â Â  Partner agent of partnership

67.095Â Â Â Â Â Â  Transfer of partnership property

67.100Â Â Â Â Â Â  Partnership liable for partnerÂs actionable conduct

67.105Â Â Â Â Â Â  PartnerÂs liability

67.110Â Â Â Â Â Â  Actions by and against partnership and partners

67.115Â Â Â Â Â Â  Liability of purported partner

(Relations of Partners to Each Other and to Partnership)

67.140Â Â Â Â Â Â  PartnerÂs rights and duties

67.145Â Â Â Â Â Â  Distributions in kind

67.150Â Â Â Â Â Â  PartnerÂs rights and duties with respect to information

67.155Â Â Â Â Â Â  General standards of partnerÂs conduct

67.160Â Â Â Â Â Â  Actions by partnership and partners

67.165Â Â Â Â Â Â  Continuation of partnership beyond definite term or particular undertaking

(Transferees and Creditors of Partner)

67.190Â Â Â Â Â Â  Partner not co-owner of partnership property

67.195Â Â Â Â Â Â  PartnerÂs transferable interest in partnership

67.200Â Â Â Â Â Â  Transfer of whole or part of partnerÂs transferable interest

67.205Â Â Â Â Â Â  PartnerÂs transferable interest subject to charging order

(PartnerÂs Dissociation)

67.220Â Â Â Â Â Â  Events causing partnerÂs dissociation

67.225Â Â Â Â Â Â  PartnerÂs power to dissociate; wrongful dissociation

67.230Â Â Â Â Â Â  Effect of partnerÂs dissociation

(PartnerÂs Dissociation When Business Not Wound Up)

67.250Â Â Â Â Â Â  Purchase of dissociated partnerÂs interest

67.255Â Â Â Â Â Â  Dissociated partnerÂs power to bind and liability to partnership

67.260Â Â Â Â Â Â  Dissociated partnerÂs liability to other persons

67.265Â Â Â Â Â Â  Continued use of partnership name

(Winding Up Partnership Business)

67.290Â Â Â Â Â Â  Events causing dissolution and winding up of partnership business

67.295Â Â Â Â Â Â  Partnership continues after dissolution

67.300Â Â Â Â Â Â  Right to wind up partnership business

67.305Â Â Â Â Â Â  PartnerÂs power to bind partnership after dissolution

67.310Â Â Â Â Â Â  PartnerÂs liability to other partners after dissolution

67.315Â Â Â Â Â Â  Settlement of accounts and contributions among partners

(Conversions and Mergers)

67.340Â Â Â Â Â Â  Definitions for ORS 67.340 to 67.365

67.342Â Â Â Â Â Â  Conversion

67.344Â Â Â Â Â Â  Action on plan of conversion

67.346Â Â Â Â Â Â  Articles of conversion

67.348Â Â Â Â Â Â  Effect of conversion; entity existence continues; assumed business name

67.360Â Â Â Â Â Â  Merger

67.362Â Â Â Â Â Â  Action on plan of merger

67.364Â Â Â Â Â Â  Articles of merger

67.365Â Â Â Â Â Â  Effect of merger

LIMITED LIABILITY PARTNERSHIPS

(General Provisions)

67.500Â Â Â Â Â Â  Eligibility for registration as a limited liability partnership; required vote

(Filing Documents)

67.520Â Â Â Â Â Â  Filing requirements

67.525Â Â Â Â Â Â  Filing, service, copying and certification fees

67.530Â Â Â Â Â Â  Effective time and date of document

67.535Â Â Â Â Â Â  Filing duty of Secretary of State

67.540Â Â Â Â Â Â  Appeal from actions of Secretary of State

67.545Â Â Â Â Â Â  Evidentiary effect of copy of filed document

67.550Â Â Â Â Â Â  Certificate of existence or authorization

(Secretary of State)

67.570Â Â Â Â Â Â  Powers

(Registration)

67.590Â Â Â Â Â Â  Application for registration; effective date; duration of status as limited liability partnership

67.595Â Â Â Â Â Â  Cancellation of registration; effect

(Partnership Powers)

67.610Â Â Â Â Â Â  Effect of changes in partnership on limited liability partnership status and liability of partners; amendment of application for registration

67.615Â Â Â Â Â Â  Distributions to partners

(Name)

67.625              Limited liability partnership name

(Service of Process)

67.635Â Â Â Â Â Â  Service of process on limited liability partnership

(Annual Report)

67.645Â Â Â Â Â Â  Annual report

(Administrative Revocation)

67.655Â Â Â Â Â Â  Grounds for administrative revocation

67.660Â Â Â Â Â Â  Procedure for and effect of administrative revocation

67.665Â Â Â Â Â Â  Reinstatement following administrative revocation

67.670Â Â Â Â Â Â  Appeal from denial of reinstatement

(Interstate Application)

67.680Â Â Â Â Â Â  Interstate application

FOREIGN LIMITED LIABILITY PARTNERSHIPS

(Authority to Transact Business)

67.700Â Â Â Â Â Â  Authority to transact business

67.705Â Â Â Â Â Â  Consequences of transacting business without authority

67.710Â Â Â Â Â Â  Application for authority to transact business; effective date of authorization

67.715Â Â Â Â Â Â  Amendment to application for authority

67.720Â Â Â Â Â Â  Limitations applicable to foreign limited liability partnerships

(Name)

67.730Â Â Â Â Â Â  Name of foreign limited liability partnership

(Withdrawal)

67.740Â Â Â Â Â Â  Withdrawal of foreign limited liability partnership

(Revocation)

67.750Â Â Â Â Â Â  Grounds for revocation

67.755Â Â Â Â Â Â  Procedure for and effect of revocation

67.760Â Â Â Â Â Â  Appeal from revocation

67.765Â Â Â Â Â Â  Reinstatement of authority

67.770              Action by Attorney General

MISCELLANEOUS

67.800Â Â Â Â Â Â  Uniformity of application and construction

67.805Â Â Â Â Â Â  Severability

67.810Â Â Â Â Â Â  Partnership subject to amendment or repeal of chapter

67.815Â Â Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  67.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBusinessÂ includes every trade, occupation, profession and commercial activity.

Â Â Â Â Â  (2) ÂDebtor in bankruptcyÂ means a person who is the subject of:

Â Â Â Â Â  (a) An order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application; or

Â Â Â Â Â  (b) A comparable order under federal, state or foreign law governing insolvency.

Â Â Â Â Â  (3) ÂDissociated partnerÂ means a partner with respect to whom an event specified in ORS 67.220 has occurred.

Â Â Â Â Â  (4) ÂDistributionÂ means a transfer of money or other property from a partnership to a partner in the partnerÂs capacity as a partner or to the partnerÂs transferee.

Â Â Â Â Â  (5) ÂForeign limited liability partnershipÂ means a partnership that:

Â Â Â Â Â  (a) Is formed under laws other than the law of this state; and

Â Â Â Â Â  (b) Has the status of a limited liability partnership under those laws.

Â Â Â Â Â  (6) ÂLimited liability partnershipÂ means a partnership that has registered under ORS 67.590, and has not registered or qualified in any other jurisdiction other than as a foreign limited liability partnership.

Â Â Â Â Â  (7) ÂPartnershipÂ means an association of two or more persons to carry on as co-owners a business for profit created under ORS 67.055, predecessor law, or comparable law of another jurisdiction. A partnership includes a limited liability partnership.

Â Â Â Â Â  (8) ÂPartnership agreementÂ means the agreement, whether written, oral or implied, among the partners concerning the partnership, including amendments to the partnership agreement.

Â Â Â Â Â  (9) ÂPartnership at willÂ means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking.

Â Â Â Â Â  (10) ÂPartnership interestÂ or ÂpartnerÂs interest in the partnershipÂ means all of a partnerÂs interests in the partnership, including the partnerÂs transferable interest and all management and other rights.

Â Â Â Â Â  (11) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, instrumentality or any other legal or commercial entity.

Â Â Â Â Â  (12) ÂProfessionalÂ means:

Â Â Â Â Â  (a) Accountants licensed under ORS 673.010 to 673.457 or the laws of another state;

Â Â Â Â Â  (b) Architects licensed under ORS 671.010 to 671.220 or the laws of another state;

Â Â Â Â Â  (c) Attorneys licensed under ORS 9.005 to 9.755 or the laws of another state;

Â Â Â Â Â  (d) Chiropractors licensed under ORS chapter 684 or the laws of another state;

Â Â Â Â Â  (e) Dentists licensed under ORS chapter 679 or the laws of another state;

Â Â Â Â Â  (f) Landscape architects licensed under ORS 671.310 to 671.459 or the laws of another state;

Â Â Â Â Â  (g) Naturopaths licensed under ORS chapter 685 or the laws of another state;

Â Â Â Â Â  (h) Nurse practitioners licensed under ORS 678.010 to 678.410 or the laws of another state;

Â Â Â Â Â  (i) Psychologists licensed under ORS 675.010 to 675.150 or the laws of another state;

Â Â Â Â Â  (j) Physicians licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (k) Podiatrists licensed under ORS chapter 677 or the laws of another state;

Â Â Â Â Â  (L) Radiologic technologists licensed under ORS 688.405 to 688.605 or the laws of another state;

Â Â Â Â Â  (m) Real estate appraisers licensed under ORS chapter 674 or the laws of another state; and

Â Â Â Â Â  (n) Other persons providing to the public types of personal service or services substantially similar to those listed in paragraphs (a) to (m) of this subsection that may be lawfully rendered only pursuant to a license.

Â Â Â Â Â  (13) ÂProfessional serviceÂ means the service rendered by a professional.

Â Â Â Â Â  (14) ÂPropertyÂ means all property, real, personal or mixed, tangible or intangible, or any interest therein.

Â Â Â Â Â  (15) ÂStateÂ means a state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
or any territory or insular possession subject to the jurisdiction of the
United States
.

Â Â Â Â Â  (16) ÂTransferÂ includes an assignment, conveyance, lease, mortgage, deed, encumbrance, creation of a security interest and any other disposition.

Â Â Â Â Â  (17) ÂTransferable interest of a partner in the partnershipÂ means the partnerÂs share of the profits and losses of the partnership and the partnerÂs right to receive distributions. [1997 c.775 Â§1; 2003 c.14 Â§25]

PARTNERSHIPS

Â Â Â Â Â  67.010 Knowledge and notice. (1) A person knows a fact if the person has actual knowledge of it.

Â Â Â Â Â  (2) A person has notice of a fact if the person:

Â Â Â Â Â  (a) Knows of it;

Â Â Â Â Â  (b) Has received a notification of it; or

Â Â Â Â Â  (c) Has reason to know it exists from all the facts known to the person at the time in question.

Â Â Â Â Â  (3) A person notifies or gives notification to another by taking steps reasonably required to inform the other person in the ordinary course, whether or not the other person learns of it.

Â Â Â Â Â  (4) A person receives a notification when the notification:

Â Â Â Â Â  (a) Comes to the personÂs attention; or

Â Â Â Â Â  (b) Is addressed to the person and is duly delivered at the personÂs place of business or at any other place held out by the person as a place for receiving communications.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a person other than an individual knows, has notice or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice or receives a notification of the fact, or in any event when the fact would have been brought to the individualÂs attention if the person had exercised reasonable diligence.

Â Â Â Â Â  (6) A partnerÂs knowledge, notice or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner. [1997 c.775 Â§2]

Â Â Â Â Â  67.015 Effect of partnership agreement; nonwaivable provisions. (1) Except as otherwise provided in subsection (2) of this section, relations among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations among the partners and between the partners and the partnership.

Â Â Â Â Â  (2) The partnership agreement may not:

Â Â Â Â Â  (a) Unreasonably restrict the right of access to books and records under ORS 67.150 (2);

Â Â Â Â Â  (b) Eliminate the duty of loyalty under ORS 67.155 (2) or 67.230 (2)(c), but:

Â Â Â Â Â  (A) The partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not unconscionable; or

Â Â Â Â Â  (B) All the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

Â Â Â Â Â  (c) Unreasonably reduce the duty of care under ORS 67.155 (3) or 67.230 (2)(c);

Â Â Â Â Â  (d) Eliminate the obligation of good faith and fair dealing under ORS 67.155 (4), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not unconscionable;

Â Â Â Â Â  (e) Vary the power to dissociate as a partner under ORS 67.225 (1), except to require the notice under ORS 67.220 (1) of this Act to be in writing;

Â Â Â Â Â  (f) Vary the right of a court to expel a partner in the events specified in ORS 67.220 (5);

Â Â Â Â Â  (g) Vary the requirement to wind up the partnership business in cases specified in ORS 67.290 (4), (5), (6) or (7);

Â Â Â Â Â  (h) Choose a governing law not permitted under ORS 67.025 (1) or vary the application of this stateÂs law with respect to a limited liability partnership or a foreign limited liability partnership pursuant to ORS 67.025 (2) or (3); or

Â Â Â Â Â  (i) Restrict rights of third parties under this chapter. [1997 c.775 Â§3]

Â Â Â Â Â  67.020 Supplemental principles of law. (1) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

Â Â Â Â Â  (2) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in ORS 82.010. [1997 c.775 Â§4]

Â Â Â Â Â  67.025 Governing law. (1) Except as otherwise provided in subsections (2) and (3) of this section, the relations among the partners and between the partners and the partnership and the liability of the partners for obligations of the partnership are governed by:

Â Â Â Â Â  (a) The law of the state chosen by the partners to govern if that state bears a reasonable relation to the partners or to the partnership business and affairs; or

Â Â Â Â Â  (b) If the partners do not choose a governing law under paragraph (a) of this subsection, the law of the state in which the partnership has its principal office from which the partnership conducts its business.

Â Â Â Â Â  (2) With respect to a limited liability partnership, the law of this state governs the relations among the partners and between the partners and the partnership, and the liability of the partners for obligations of the limited liability partnership.

Â Â Â Â Â  (3) With respect to a foreign limited liability partnership:

Â Â Â Â Â  (a) The laws of the state or other jurisdiction under which a foreign limited liability partnership is formed governs the internal affairs of the partnership and the relations among the partners and between the partners and the partnership;

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, the liability of a partner of a foreign limited liability partnership for the obligations of the foreign limited liability partnership arising in this state shall be the same as the liability of a partner of a limited liability partnership under ORS 67.105 for the obligations of the limited liability partnership; and

Â Â Â Â Â  (c) The partners of a foreign limited liability partnership who are professionals who hold licenses to render professional service in this state and who practice more than incidentally in this state shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a foreign professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter. [1997 c.775 Â§5]

(Nature of Partnership)

Â Â Â Â Â  67.050 Partnership as entity. (1) A partnership is an entity distinct from its partners.

Â Â Â Â Â  (2) A limited liability partnership continues to be the same entity that existed before the filing of a registration under ORS 67.590 and remains the same entity if its registration ceases. [1997 c.775 Â§6]

Â Â Â Â Â  67.055 Creation of partnership. (1) Except as otherwise provided in subsection (3) of this section, the association of two or more persons to carry on as co-owners a business for profit creates a partnership, whether or not the persons intend to create a partnership.

Â Â Â Â Â  (2) A partnership may be created under this chapter, a predecessor statute or a comparable law of another jurisdiction.

Â Â Â Â Â  (3) An association or entity created under a law other than the laws described in subsection (2) of this section is not a partnership.

Â Â Â Â Â  (4) In determining whether a partnership is created, the following rules apply:

Â Â Â Â Â  (a) Factors indicating that persons have created a partnership include:

Â Â Â Â Â  (A) Their receipt of or right to receive a share of profits of the business;

Â Â Â Â Â  (B) Their expression of an intent to be partners in the business;

Â Â Â Â Â  (C) Their participation or right to participate in control of the business;

Â Â Â Â Â  (D) Their sharing or agreeing to share losses of the business or liability for claims by third parties against the business; and

Â Â Â Â Â  (E) Their contributing or agreeing to contribute money or property to the business.

Â Â Â Â Â  (b) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not by itself create a partnership, even if the co-owners share profits made by the use of the property.

Â Â Â Â Â  (c) The sharing of gross returns does not by itself create a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived.

Â Â Â Â Â  (d) It is a rebuttable presumption that a person who receives a share of the profits of a business is a partner in the business, unless the profits were received in payment of:

Â Â Â Â Â  (A) A debt by installments or otherwise;

Â Â Â Â Â  (B) Wages or other compensation to an employee or independent contractor;

Â Â Â Â Â  (C) Rent;

Â Â Â Â Â  (D) Amounts owing to a former partner, a beneficiary, representative or designee of a deceased partner or a partner with a disability, or a transferee of a partnership interest;

Â Â Â Â Â  (E) Interest or other charge on a loan, whether or not the amount of payment varies with the profits of the business, and whether or not the loan agreement or instrument includes a direct or indirect present or future ownership interest in collateral or rights to income, proceeds or increase in value derived from collateral; or

Â Â Â Â Â  (F) Consideration for the sale of a business, including goodwill, or other property by installments or otherwise.

Â Â Â Â Â  (e) An agreement to share losses by the owners of a business is not necessary to create a partnership. [1997 c.775 Â§7; 2007 c.70 Â§16]

Â Â Â Â Â  67.060 Partnership property. Property acquired by a partnership is property of the partnership and not of the partners individually. [1997 c.775 Â§8]

Â Â Â Â Â  67.065 When property is partnership property. (1) Property is partnership property if acquired in the name of:

Â Â Â Â Â  (a) The partnership; or

Â Â Â Â Â  (b) One or more partners with an indication in the instrument transferring title to the property of the personÂs capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

Â Â Â Â Â  (2) Property is acquired in the name of the partnership by a transfer to:

Â Â Â Â Â  (a) The partnership in its name; or

Â Â Â Â Â  (b) One or more partners in their capacity as partners in the partnership, if the name of the partnership is indicated in the instrument transferring title to the property.

Â Â Â Â Â  (3) It is a rebuttable presumption that property is partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the personÂs capacity as a partner or of the existence of a partnership.

Â Â Â Â Â  (4) It is a rebuttable presumption that property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the personÂs capacity as a partner or of the existence of a partnership and without use of partnership assets, is separate property, even if used for partnership purposes. [1997 c.775 Â§9]

Â Â Â Â Â  67.070 General powers of a partnership. Unless restricted by applicable law, a partnership has the same powers as an individual to do all things necessary or convenient to carry on its business and affairs. [1997 c.775 Â§10]

(Relations of Partners to Persons Dealing With Partnership)

Â Â Â Â Â  67.090 Partner agent of partnership. (1) Each partner is an agent of the partnership for the purpose of its business. An act of a partner, including the execution of an instrument in the name of the partnership, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner had no authority to act for the partnership in the particular matter and the person with whom the partner was dealing knew or had received a notification that the partner lacked authority.

Â Â Â Â Â  (2) An act of a partner that is not for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership, binds the partnership only if the act was authorized by the other partners. [1997 c.775 Â§11]

Â Â Â Â Â  67.095 Transfer of partnership property. (1) Partnership property may be transferred as follows:

Â Â Â Â Â  (a) Partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the name of the partnership.

Â Â Â Â Â  (b) Partnership property held in the name of one or more partners with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

Â Â Â Â Â  (c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

Â Â Â Â Â  (2) A partnership may recover partnership property from a transferee only if it proves that execution of the instrument of initial transfer did not bind the partnership under ORS 67.090 and:

Â Â Â Â Â  (a) As to a subsequent transferee who gave value for property transferred under subsection (1)(a) and (b) of this section, proves that prior to the transfer to the subsequent transferee, the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

Â Â Â Â Â  (b) As to a transferee who gave value for property transferred under subsection (1)(c) of this section, proves that prior to the transfer to the transferee, the transferee knew or had received a notification that the property was partnership property and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

Â Â Â Â Â  (3) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property, under subsection (2) of this section, from any earlier transferee of the property.

Â Â Â Â Â  (4) If a person holds all the partnersÂ interests in the partnership, all the partnership property vests in that person. The person may execute a document in the name of the partnership to evidence vesting of the property in that person and may file or record the document. [1997 c.775 Â§12]

Â Â Â Â Â  67.100 Partnership liable for partnerÂs actionable conduct. (1) A partnership is liable for loss or injury caused to a person, including a partner, or for a penalty incurred as a result of a wrongful act or omission or other actionable conduct of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

Â Â Â Â Â  (2) If, in the course of the partnershipÂs business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person not a partner, and the money or property is misapplied by a partner, the partnership is liable to such person for the loss. [1997 c.775 Â§13]

Â Â Â Â Â  67.105 PartnerÂs liability. (1) Except as otherwise provided in this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

Â Â Â Â Â  (2) A person admitted as a partner into an existing partnership is not personally liable for any partnership obligation incurred before the personÂs admission as a partner.

Â Â Â Â Â  (3)(a) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, tort or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of indemnification, contribution or otherwise, for such an obligation solely by reason of being or so acting as a partner.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a partner of a limited liability partnership shall continue to be liable for any obligation of the partnership for which the partner was liable before the partnership became a limited liability partnership.

Â Â Â Â Â  (c) Nothing in this subsection shall in any way affect or impair the ability of a partner to be released from any such obligation. This subsection applies to a partnerÂs liability notwithstanding anything inconsistent in the partnership agreement that existed immediately before the vote required to become a limited liability partnership under ORS 67.500 (3).

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the partners of a limited liability partnership who are professionals shall be personally liable in their capacity as partners to the same extent and in the same manner as provided for shareholders of a domestic professional corporation under ORS 58.185 and 58.187 and as otherwise provided in this chapter. [1997 c.775 Â§14]

Â Â Â Â Â  67.110 Actions by and against partnership and partners. (1) A partnership may sue and be sued in the name of the partnership.

Â Â Â Â Â  (2) An action may be brought against the partnership and, to the extent not inconsistent with ORS 67.105, any or all of the partners in the same action or in separate actions.

Â Â Â Â Â  (3) A judgment against a partnership is not by itself a judgment against a partner.

Â Â Â Â Â  (4) Except as provided by subsection (5) of this section, a creditor may proceed against one or more partners or their property to satisfy a judgment based on a claim that could have been successfully asserted against the partnership only if:

Â Â Â Â Â  (a) The partner is personally liable for the claim under ORS 67.105;

Â Â Â Â Â  (b) A judgment is also obtained against the partner; and

Â Â Â Â Â  (c) A judgment based on the same claim is obtained against the partnership that:

Â Â Â Â Â  (A) Has not been reversed or vacated; and

Â Â Â Â Â  (B) Remains unsatisfied for 90 days after:

Â Â Â Â Â  (i) The date of entry of the judgment; or

Â Â Â Â Â  (ii) The date of expiration or termination of the stay, if the judgment is contested by appropriate proceedings and execution on the judgment has been stayed.

Â Â Â Â Â  (5) Subsection (4) of this section does not prohibit a creditor from proceeding directly against one or more partners who are personally liable for the claim under ORS 67.105 or against their property without first seeking satisfaction from partnership property if:

Â Â Â Â Â  (a) The partnership is a debtor in bankruptcy;

Â Â Â Â Â  (b) The creditor and the partnership agreed that the creditor is not required to comply with subsection (4) of this section;

Â Â Â Â Â  (c) A court orders otherwise, based on a finding that partnership property subject to execution within the state is clearly insufficient to satisfy the judgment or that compliance with subsection (4) of this section is excessively burdensome; or

Â Â Â Â Â  (d) Liability is imposed on the partner by law or contract independently of the personÂs status as a partner. [1997 c.775 Â§15]

Â Â Â Â Â  67.115 Liability of purported partner. (1) If a person, by words or conduct, purports to be a partner or consents to being represented by another as a partner in a partnership or with one or more persons not partners, the purported partner is liable to a person to whom the representation is made if that person relying on the false representation enters into a transaction with the actual or purported partnership. If the false representation is made in a public manner, the purported partner is liable to a person who relies upon it even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to that liability as if the purported partner were a partner. If no partnership liability results, the purported partner is liable with respect to that liability jointly and severally with any other person consenting to the representation.

Â Â Â Â Â  (2) A person falsely represented to be a partner is an agent of persons consenting to the representation to bind them to the same extent and in the same manner as if the purported partner were a partner, with respect to persons who enter into transactions in reliance upon the representation. If all the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (1) and (2) of this section, persons who are not partners to each other are not liable as partners to other persons. [1997 c.775 Â§16]

(Relations of Partners to Each Other and to Partnership)

Â Â Â Â Â  67.140 PartnerÂs rights and duties. (1) Each partner is deemed to have an account that is:

Â Â Â Â Â  (a) Credited with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership and the partnerÂs share of the partnership profits; and

Â Â Â Â Â  (b) Charged with an amount equal to the money plus the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner and the partnerÂs share of the partnership losses.

Â Â Â Â Â  (2) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partnerÂs share of the profits.

Â Â Â Â Â  (3) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of its business or property.

Â Â Â Â Â  (4) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

Â Â Â Â Â  (5) A payment or advance made by a partner which gives rise to a partnership obligation under subsection (3) or (4) of this section constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (5) of this section, a partner shall not receive interest on the amount of capital contributed to the partnership.

Â Â Â Â Â  (7) Each partner has equal rights in the management and conduct of the partnership business.

Â Â Â Â Â  (8) A partner may use or possess partnership property only on behalf of the partnership.

Â Â Â Â Â  (9) A partner is not entitled to remuneration for services performed for the partnership except for reasonable compensation for services rendered in winding up the business of the partnership.

Â Â Â Â Â  (10) A person may become a partner only with the consent of all the partners.

Â Â Â Â Â  (11) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all the partners.

Â Â Â Â Â  (12) A written partnership agreement may establish classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights, and may provide for the future creation of additional classes or groups of one or more partners having certain relative rights, powers and duties, including voting rights. The rights, powers or duties of a class or group of partners may be senior to those of one or more existing classes or groups of partners.

Â Â Â Â Â  (13) This section does not affect the obligations of a partnership to other persons under ORS 67.090. [1997 c.775 Â§17]

Â Â Â Â Â  67.145 Distributions in kind. A partner has no right to receive, and may not be required to accept, a distribution in kind. [1997 c.775 Â§18]

Â Â Â Â Â  67.150 PartnerÂs rights and duties with respect to information. (1) A partnership shall keep its books and records, if any, at its principal office from which the partnership conducts its business.

Â Â Â Â Â  (2) A partnership shall provide partners and their agents and attorneys access to its books and records. It shall provide former partners and their agents and attorneys access to books and records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy books and records during ordinary business hours. A partnership may impose a reasonable charge covering the costs of labor and material for copies of documents furnished.

Â Â Â Â Â  (3) Each partner, to the extent of the partnerÂs knowledge or possession of information, and the partnership shall furnish to a partner and to the legal representative of a deceased partner or partner under legal disability:

Â Â Â Â Â  (a) Without demand, any information concerning the partnershipÂs business and affairs reasonably required for the proper exercise of the partnerÂs rights and duties under the partnership agreement or under this chapter; and

Â Â Â Â Â  (b) On demand, any other information concerning the partnershipÂs business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances. [1997 c.775 Â§19]

Â Â Â Â Â  67.155 General standards of partnerÂs conduct. (1) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A partnerÂs duty of loyalty to the partnership and the other partners includes the following:

Â Â Â Â Â  (a) To account to the partnership and hold for it any property, profit or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

Â Â Â Â Â  (b) Except as provided in subsections (5) and (6) of this section, to refrain from dealing with the partnership in a manner adverse to the partnership and to refrain from representing a person with an interest adverse to the partnership, in the conduct or winding up of the partnership business; and

Â Â Â Â Â  (c) To refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

Â Â Â Â Â  (3) A partnerÂs duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct or a knowing violation of law.

Â Â Â Â Â  (4) A partner shall discharge the duties to the partnership and the other partners under this chapter or under the partnership agreement and exercise any rights consistent with the obligation of good faith and fair dealing.

Â Â Â Â Â  (5) A partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partnerÂs conduct furthers the partnerÂs own interest.

Â Â Â Â Â  (6) A partner may lend money to or transact other business with the partnership, provided that any loan or transaction between a partner and the partnership must be:

Â Â Â Â Â  (a) Fair to the partnership;

Â Â Â Â Â  (b) Authorized by the partnership agreement; or

Â Â Â Â Â  (c) Authorized or ratified by a majority of the disinterested partners or by a number or percentage of partners specified in the partnership agreement, after full disclosure of all material facts.

Â Â Â Â Â  (7) Loans and other transactions between the partnership and a partner are binding on the parties in the same manner as transactions between the partnership and persons who are not partners, subject to other applicable law.

Â Â Â Â Â  (8) This section also applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner. [1997 c.775 Â§20]

Â Â Â Â Â  67.160 Actions by partnership and partners. (1) A partner is liable to a partnership and the other partners for a breach of the partnership agreement or for a violation of a duty to the partnership or the other partners under this chapter.

Â Â Â Â Â  (2) A partnership may maintain an action against a partner for a breach of the partnership agreement or for the violation of a duty to the partnership.

Â Â Â Â Â  (3) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting as to partnership business, to:

Â Â Â Â Â  (a) Enforce the partnerÂs rights under the partnership agreement;

Â Â Â Â Â  (b) Enforce the partnerÂs rights under this chapter, including:

Â Â Â Â Â  (A) The partnerÂs rights under ORS 67.140, 67.150 or 67.155;

Â Â Â Â Â  (B) The partnerÂs right on dissociation to have the partnerÂs interest in the partnership purchased pursuant to ORS 67.250 or enforce any other right under ORS 67.220 to 67.265; or

Â Â Â Â Â  (C) The partnerÂs right to compel a dissolution and winding up of the partnership business under ORS 67.290 or enforce any other right under ORS 67.290 to 67.315; or

Â Â Â Â Â  (c) Enforce the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

Â Â Â Â Â  (4) The accrual of and any time limitation on a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law. [1997 c.775 Â§21]

Â Â Â Â Â  67.165 Continuation of partnership beyond definite term or particular undertaking. (1) If a partnership for a definite term or particular undertaking is continued without an express agreement after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion so far as is consistent with a partnership at will.

Â Â Â Â Â  (2) If the partners, or those of them who habitually acted in the business during the term or undertaking, continue the business without any settlement or liquidation of the partnership and all partners have notice of such continuation, there is a rebuttable presumption that the partners have agreed that the partnership will continue. [1997 c.775 Â§22]

(Transferees and Creditors of Partner)

Â Â Â Â Â  67.190 Partner not co-owner of partnership property. A partner is not a co-owner of partnership property and has no interest in partnership property that can be transferred either voluntarily or involuntarily. [1997 c.775 Â§23]

Â Â Â Â Â  67.195 PartnerÂs transferable interest in partnership. The only transferable interest of a partner in the partnership is the partnerÂs share of the profits and losses of the partnership and the partnerÂs right to receive distributions. The interest is personal property. [1997 c.775 Â§24]

Â Â Â Â Â  67.200 Transfer of whole or part of partnerÂs transferable interest. (1) A transfer, in whole or in part, of a partnerÂs transferable interest in the partnership:

Â Â Â Â Â  (a) Is permissible;

Â Â Â Â Â  (b) Does not by itself cause the partnerÂs dissociation or a dissolution and winding up of the partnership business; and

Â Â Â Â Â  (c) Does not, as against the other partners or the partnership, entitle the transferee, during the continuance of the partnership, to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions or to inspect or copy the partnership books or records.

Â Â Â Â Â  (2) A transferee of a partnerÂs transferable interest in the partnership has a right:

Â Â Â Â Â  (a) To receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

Â Â Â Â Â  (b) To receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

Â Â Â Â Â  (c) To seek under ORS 67.290 (6) a judicial determination that it is equitable to wind up the partnership business.

Â Â Â Â Â  (3) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all the partners.

Â Â Â Â Â  (4) Upon transfer, the transferor retains the rights and duties of a partner other than the transferred interest in profits and losses of the partnership and the right to receive distributions.

Â Â Â Â Â  (5) A partnership need not give effect to a transfereeÂs rights under this section until it has notice of the transfer. Upon request, a transferee must furnish to the partnership reasonable proof of the transfer.

Â Â Â Â Â  (6) A transfer of a partnerÂs transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer. [1997 c.775 Â§25]

Â Â Â Â Â  67.205 PartnerÂs transferable interest subject to charging order. (1) On application by a judgment creditor of a partner or of a partnerÂs transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts and inquiries the judgment debtor might have made or that the circumstances of the case may require.

Â Â Â Â Â  (2) A charging order constitutes a lien on the judgment debtorÂs transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

Â Â Â Â Â  (3) At any time before foreclosure, an interest charged may be redeemed:

Â Â Â Â Â  (a) By the judgment debtor;

Â Â Â Â Â  (b) With property other than partnership property, by one or more of the other partners; or

Â Â Â Â Â  (c) With partnership property, by one or more of the other partners with the consent of all the partners whose interests are not so charged.

Â Â Â Â Â  (4) This chapter does not deprive a partner of a right under exemption laws with respect to the partnerÂs interest in the partnership.

Â Â Â Â Â  (5) This section provides the exclusive remedy by which a judgment creditor of a partner or partnerÂs transferee may satisfy a judgment out of the judgment debtorÂs transferable interest in the partnership. [1997 c.775 Â§26]

(PartnerÂs Dissociation)

Â Â Â Â Â  67.220 Events causing partnerÂs dissociation. A partner is dissociated from a partnership upon the occurrence of any of the following events:

Â Â Â Â Â  (1) The partnershipÂs having notice of the partnerÂs express will to withdraw as a partner or on a later date specified by the partner;

Â Â Â Â Â  (2) An event agreed to in the partnership agreement as causing the partnerÂs dissociation;

Â Â Â Â Â  (3) The partnerÂs expulsion pursuant to the partnership agreement;

Â Â Â Â Â  (4) The partnerÂs expulsion by the unanimous vote of the other partners if:

Â Â Â Â Â  (a) It is unlawful to carry on the partnership business with that partner;

Â Â Â Â Â  (b) There has been a transfer of all or substantially all of that partnerÂs transferable interest in the partnership, other than a transfer for security purposes that has not been foreclosed or a court order charging the partnerÂs interest that has not been foreclosed;

Â Â Â Â Â  (c) Within 90 days after the partnership notifies a corporation that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its incorporation, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

Â Â Â Â Â  (d) Within 90 days after the partnership notifies a limited liability company that is a partner that it will be expelled because it has filed articles of dissolution or the equivalent, has been administratively dissolved or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the articles of dissolution or the administrative dissolution or no reinstatement of its right to conduct business;

Â Â Â Â Â  (e) Within 90 days after the partnership notifies a limited partnership that is a partner that it will be expelled because it has filed a certificate of cancellation or the equivalent, has been administratively inactivated or has had its right to conduct business suspended by the jurisdiction of its organization, there is no revocation of the certificate of cancellation or the administrative inactivation or no reinstatement of its right to conduct business; or

Â Â Â Â Â  (f) A partnership that is a partner has been dissolved and its business is being wound up;

Â Â Â Â Â  (5) On application by the partnership or another partner, the partnerÂs expulsion by judicial determination because:

Â Â Â Â Â  (a) The partner engaged in wrongful conduct that adversely and materially affected the partnership business;

Â Â Â Â Â  (b) The partner willfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under ORS 67.155; or

Â Â Â Â Â  (c) The partner engaged in conduct relating to the partnership business which makes it not reasonably practicable to carry on the business in partnership with the partner;

Â Â Â Â Â  (6) The partner is:

Â Â Â Â Â  (a) Becoming a debtor in bankruptcy;

Â Â Â Â Â  (b) Executing an assignment for the benefit of creditors;

Â Â Â Â Â  (c) Seeking, consenting to or acquiescing in the appointment of a trustee, receiver or liquidator of that partner or of all or substantially all of that partnerÂs property; or

Â Â Â Â Â  (d) Failing, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver or liquidator of the partner or of all or substantially all of the partnerÂs property obtained without the partnerÂs consent or acquiescence, or failing within 90 days after the expiration of a stay to have the appointment vacated;

Â Â Â Â Â  (7) In the case of a partner who is an individual:

Â Â Â Â Â  (a) The partnerÂs death;

Â Â Â Â Â  (b) The appointment of a guardian or general conservator for the partner; or

Â Â Â Â Â  (c) A judicial determination that the partner has otherwise become incapable of performing the partnerÂs duties under the partnership agreement;

Â Â Â Â Â  (8) In the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trustÂs entire transferable interest in the partnership, but not merely by reason of the substitution of a successor trustee;

Â Â Â Â Â  (9) In the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estateÂs entire transferable interest in the partnership, but not merely by reason of the substitution of a successor personal representative; or

Â Â Â Â Â  (10) Termination of the existence of a partner who is not an individual, partnership, limited partnership, limited liability company, corporation, trust or estate. [1997 c.775 Â§27]

Â Â Â Â Â  67.225 PartnerÂs power to dissociate; wrongful dissociation. (1) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will pursuant to ORS 67.220 (1).

Â Â Â Â Â  (2) A partnerÂs dissociation is wrongful only if:

Â Â Â Â Â  (a) The dissociation is in breach of an express provision of the partnership agreement; or

Â Â Â Â Â  (b) In the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking:

Â Â Â Â Â  (A) The partner withdraws by express will, unless the withdrawal follows within 90 days after another partnerÂs dissociation under ORS 67.220 (3) to (10) or wrongful dissociation under this subsection;

Â Â Â Â Â  (B) The partner is expelled by judicial determination under ORS 67.220 (5);

Â Â Â Â Â  (C) The partner is dissociated by becoming a debtor in bankruptcy; or

Â Â Â Â Â  (D) In the case of a partner who is not an individual, trust other than a business trust, or estate, the partner is expelled or otherwise dissociated because it willfully dissolved or terminated.

Â Â Â Â Â  (3) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners. [1997 c.775 Â§28]

Â Â Â Â Â  67.230 Effect of partnerÂs dissociation. (1) If a partnerÂs dissociation results in a dissolution and winding up of the partnership business, ORS 67.290 to 67.315 apply. If a partnerÂs dissociation does not result in dissolution and winding up of the partnership business, ORS 67.250 to 67.265 apply.

Â Â Â Â Â  (2) Upon a partnerÂs dissociation:

Â Â Â Â Â  (a) The partnerÂs right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in ORS 67.300;

Â Â Â Â Â  (b) The partnerÂs duty of loyalty under ORS 67.155 (2)(c) terminates; and

Â Â Â Â Â  (c) The partnerÂs duty of loyalty under ORS 67.155 (2)(a) and (b) and duty of care under ORS 67.155 (3) continue only with regard to matters arising and events occurring before the partnerÂs dissociation, unless the partner participates in winding up the partnershipÂs business pursuant to ORS 67.300. [1997 c.775 Â§29]

(PartnerÂs Dissociation When Business Not Wound Up)

Â Â Â Â Â  67.250 Purchase of dissociated partnerÂs interest. (1) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under ORS 67.290, the partnership shall cause the dissociated partnerÂs interest in the partnership to be purchased for a buyout price determined pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The buyout price of a dissociated partnerÂs interest is an amount equal to the fair value of the dissociated partnerÂs interest in the partnership on the date of the dissociation. If the dissociated partner has a minority interest in the partnership, the buyout price of the dissociated partnerÂs interest shall not be discounted as a result of such minority interest. Interest must be paid from the date of dissociation to the date of payment.

Â Â Â Â Â  (3) Damages for wrongful dissociation under ORS 67.225 (2) and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership, must be offset against the buyout price. Interest must be paid from the date the amount owed becomes due to the date of payment.

Â Â Â Â Â  (4) A partnership shall indemnify a dissociated partner whose interest is being purchased against all partnership liabilities, whether incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under ORS 67.255. On application by the partnership or a partner made within 120 days after the date of dissociation, a court may determine that indemnification of the dissociated partner against all partnership liabilities incurred before the dissociation is not equitable based on either:

Â Â Â Â Â  (a) The financial condition of the partnership on the date of dissociation; or

Â Â Â Â Â  (b) The dissolution of the partnership within 60 days after the date of dissociation.

Â Â Â Â Â  (5) If no agreement for the purchase of a dissociated partnerÂs interest is reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buyout price and accrued interest, reduced by any offsets and accrued interest under subsection (3) of this section.

Â Â Â Â Â  (6) If a deferred payment is authorized under subsection (8) of this section, the partnership shall tender a written offer to pay the amount it estimates to be the buyout price and accrued interest, reduced by any offsets under subsection (3) of this section, stating the time of payment and the other terms and conditions of the obligation.

Â Â Â Â Â  (7) The payment or tender required by subsection (5) or (6) of this section must be accompanied by the following:

Â Â Â Â Â  (a) A statement of partnership assets and liabilities as of the date of dissociation;

Â Â Â Â Â  (b) The latest available partnership balance sheet and income statement, if any;

Â Â Â Â Â  (c) An explanation of how the estimated amount of the payment was calculated; and

Â Â Â Â Â  (d) Written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buyout price, any offsets under subsection (3) of this section or other terms of the obligation to purchase.

Â Â Â Â Â  (8) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buyout price until the expiration of the term or completion of the undertaking, unless the partner establishes to the satisfaction of the court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment bears interest but need not be secured unless the dissociated partner demonstrates to the satisfaction of the court that security for the deferred payment is appropriate.

Â Â Â Â Â  (9) A dissociated partner may maintain an action against the partnership, pursuant to ORS 67.160 (3)(b)(B), to determine the buyout price of that partnerÂs interest, any offsets under subsection (3) of this section or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay, or within one year after written demand for payment if no payment or offer to pay is tendered. The court shall determine the buyout price of the dissociated partnerÂs interest and any offset due under subsection (3) of this section and accrued interest, and enter judgment for any additional payment or refund. If deferred payment is authorized under subsection (8) of this section, the court shall also determine whether security for deferred payment is appropriate and the other terms of the obligation to purchase. The court may assess reasonable attorney fees and the fees and expenses of appraisers or other experts for a party to the action, in amounts the court finds equitable, against a party that the court finds acted arbitrarily, vexatiously or not in good faith. The finding may be based on the partnershipÂs failure to tender payment or an offer to pay or to comply with subsection (7) of this section. [1997 c.775 Â§30]

Â Â Â Â Â  67.255 Dissociated partnerÂs power to bind and liability to partnership. (1) If a partner dissociates without resulting in a dissolution and winding up of the partnership business, the partnership, including a converted or surviving business entity under ORS 67.340 to 67.365, is bound by an act of the dissociated partner only if:

Â Â Â Â Â  (a) The act occurs within six months after the date of dissociation;

Â Â Â Â Â  (b) The act would have bound the partnership under ORS 67.090 before dissociation;

Â Â Â Â Â  (c) At the time of entering into the transaction, the other party reasonably believed that the dissociated partner was then a partner and did not have notice of the partnerÂs dissociation; and

Â Â Â Â Â  (d) At the time of entering into the transaction, the dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

Â Â Â Â Â  (2) A dissociated partner is liable to the partnership for any damage caused to the partnership arising from an obligation incurred by the dissociated partner after dissociation for which the partnership is liable under subsection (1) of this section. [1997 c.775 Â§31; 1999 c.362 Â§51]

Â Â Â Â Â  67.260 Dissociated partnerÂs liability to other persons. (1) A partnerÂs dissociation does not of itself discharge the partnerÂs liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in subsection (2) of this section.

Â Â Â Â Â  (2) A partner who dissociates without resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a converted or surviving business entity under ORS 67.340 to 67.365, within six months after the partnerÂs dissociation only if the partner is personally liable for the obligation under ORS 67.105 and, at the time of entering into the transaction:

Â Â Â Â Â  (a) The other party reasonably believed that the dissociated partner was then a partner;

Â Â Â Â Â  (b) The other party did not have notice of the partnerÂs dissociation; and

Â Â Â Â Â  (c) The dissociation had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on.

Â Â Â Â Â  (3) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

Â Â Â Â Â  (4) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partnerÂs dissociation but without the partnerÂs consent, agrees to a material alteration in the nature or time of payment of a partnership obligation. [1997 c.775 Â§32; 1999 c.362 Â§52]

Â Â Â Â Â  67.265 Continued use of partnership name. Continued use of a partnership name, or a dissociated partnerÂs name as part thereof, by partners continuing the business does not of itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business. [1997 c.775 Â§33]

(Winding Up Partnership Business)

Â Â Â Â Â  67.290 Events causing dissolution and winding up of partnership business. A partnership is dissolved, and its business must be wound up, only upon the occurrence of any of the following events:

Â Â Â Â Â  (1) In a partnership at will, the express will of a majority of the partners, excluding any dissociated partner;

Â Â Â Â Â  (2) In a partnership for a definite term or particular undertaking:

Â Â Â Â Â  (a) The express will of all the partners, excluding any dissociated partner, to wind up the partnership business; or

Â Â Â Â Â  (b) The expiration of the term or the completion of the undertaking;

Â Â Â Â Â  (3) An event agreed to in the partnership agreement resulting in the winding up of the partnership business;

Â Â Â Â Â  (4) An event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

Â Â Â Â Â  (5) On application by a partner, a judicial determination that:

Â Â Â Â Â  (a) The economic purpose of the partnership is likely to be unreasonably frustrated;

Â Â Â Â Â  (b) Another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner;

Â Â Â Â Â  (c) It is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

Â Â Â Â Â  (d) Other circumstances render a dissolution of the partnership and a winding up of its business equitable;

Â Â Â Â Â  (6) On application by a transferee of a partnerÂs transferable interest, a judicial determination that it is equitable to wind up the partnership business:

Â Â Â Â Â  (a) After the expiration of the term or completion of the undertaking, if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

Â Â Â Â Â  (b) At any time, if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer; or

Â Â Â Â Â  (7) There are no longer two or more partners carrying on as co-owners the business of the partnership for profit. [1997 c.775 Â§34]

Â Â Â Â Â  67.295 Partnership continues after dissolution. (1) Subject to subsection (2) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

Â Â Â Â Â  (2) At any time after the dissolution of a partnership and before the winding up of its business is completed, all the partners, excluding any dissociated partner, may waive the right to have the partnershipÂs business wound up and the partnership terminated. In that event:

Â Â Â Â Â  (a) The partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

Â Â Â Â Â  (b) The rights of a third party accruing under ORS 67.305 (1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected. [1997 c.775 Â§35]

Â Â Â Â Â  67.300 Right to wind up partnership business. (1) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnershipÂs business, but on application of any partner, partnerÂs legal representative or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

Â Â Â Â Â  (2) The legal representative of the last surviving partner may wind up a partnershipÂs business.

Â Â Â Â Â  (3) A person winding up a partnershipÂs business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnershipÂs business, dispose of and transfer the partnershipÂs property, discharge the partnershipÂs liabilities, distribute the assets of the partnership pursuant to ORS 67.315, settle disputes by mediation, arbitration or otherwise, and perform other necessary acts. [1997 c.775 Â§36]

Â Â Â Â Â  67.305 PartnerÂs power to bind partnership after dissolution. A partnership is bound by a partnerÂs act after dissolution that:

Â Â Â Â Â  (1) Is appropriate for winding up the partnership business; or

Â Â Â Â Â  (2) Would have bound the partnership under ORS 67.090 before dissolution, if:

Â Â Â Â Â  (a) The other party to the transaction did not have notice of the dissolution; and

Â Â Â Â Â  (b) The dissolution had not been advertised in a newspaper of general circulation in the place, or in each place if more than one, at which the partnership business is regularly carried on. [1997 c.775 Â§37]

Â Â Â Â Â  67.310 PartnerÂs liability to other partners after dissolution. (1) Except as otherwise provided in subsection (2) of this section and ORS 67.105, after dissolution a partner is liable to the other partners for the partnerÂs share of any partnership liability incurred under ORS 67.305.

Â Â Â Â Â  (2) A partner who, with knowledge of the dissolution, incurs a partnership liability under ORS 67.305 (2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability. [1997 c.775 Â§38]

Â Â Â Â Â  67.315 Settlement of accounts and contributions among partners. (1) In winding up a partnershipÂs business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under subsection (2) of this section.

Â Â Â Â Â  (2) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partnersÂ accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partnerÂs account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partnerÂs account, but excluding from the calculation of such excess, charges attributable to an obligation for which the partner is not personally liable under ORS 67.105.

Â Â Â Â Â  (3) If a partner fails to contribute the full amount the partner is personally obligated to contribute under subsection (2) of this section, all the other partners shall contribute, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which they are personally liable under ORS 67.105. A partner or partnerÂs legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partnerÂs share of the partnership obligations for which the partner is personally liable under ORS 67.105.

Â Â Â Â Â  (4) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement for which the partner is personally liable under ORS 67.105.

Â Â Â Â Â  (5) The estate of a deceased partner is liable for the partnerÂs obligation to contribute to the partnership.

Â Â Â Â Â  (6) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partnerÂs obligation to contribute to the partnership. [1997 c.775 Â§39]

(Conversions and Mergers)

Â Â Â Â Â  67.340 Definitions for ORS 67.340 to 67.365. As used in ORS 67.340 to 67.365:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by this chapter, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under ORS chapter 70, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂGeneral partnerÂ means a partner in a partnership and a general partner in a limited partnership.

Â Â Â Â Â  (3) ÂLimited partnerÂ means a limited partner in a limited partnership.

Â Â Â Â Â  (4) ÂLimited partnershipÂ means a limited partnership created under ORS chapter 70, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (5) ÂOrganizational documentÂ means the following for an
Oregon
business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (6) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) Partner of a limited partnership.

Â Â Â Â Â  (7) ÂPartnerÂ includes both a general partner and a limited partner. [1997 c.775 Â§40; 1999 c.362 Â§40; 2003 c.80 Â§28]

Â Â Â Â Â  67.342 Conversion. (1) A business entity other than a partnership may be converted to a partnership organized under this chapter, and a partnership organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting partnership;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The partnership complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) The plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of the business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If the business entity after conversion is not a partnership, any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§42; 2001 c.315 Â§18; 2003 c.80 Â§22]

Â Â Â Â Â  67.344 Action on plan of conversion. (1) A plan of conversion shall be approved by each business entity that is a party to the conversion, as follows:

Â Â Â Â Â  (a) In the case of a partnership, by all of the partners, unless a lesser vote is provided in the partnership agreement; and

Â Â Â Â Â  (b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a partnership that planned to convert to another business entity, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, by a vote of the partners; and

Â Â Â Â Â  (b) By a business entity other than a partnership that planned to convert to a partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§43]

Â Â Â Â Â  67.345 [1997 c.775 Â§41; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.346 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion, the name and type of business entity after conversion and the names and addresses of at least two partners, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect at the later of the date and time determined pursuant to ORS 67.530 or the date and time determined pursuant to the statutes governing the business entity that is not a partnership. [1999 c.362 Â§44; 2001 c.315 Â§10]

Â Â Â Â Â  67.348 Effect of conversion; entity existence continues; assumed business name. (1) When a conversion to or from a partnership pursuant to ORS 67.342 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (g) If the converting business entity is a partnership other than a limited liability partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entityÂs obligations in the manner provided in ORS 67.315 as if the converting business entity were dissolved;

Â Â Â Â Â  (h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entityÂs obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion; and

Â Â Â Â Â  (i) The registrants of an assumed business name that is used as the name of a partnership that is a converting business entity shall file an application to cancel the registration under ORS chapter 648, and the converted business entity, if it intends to continue using the name, shall file an assumed business name registration for the name under ORS chapter 648.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) Any partner who did not vote in favor of the conversion is deemed to have dissociated from the partnership effective immediately before the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partnerÂs desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§45; 2001 c.315 Â§5]

Â Â Â Â Â  67.350 [1997 c.775 Â§42; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.355 [1997 c.775 Â§43; repealed by 1999 c.362 Â§67]

Â Â Â Â Â  67.360 Merger. (1) One or more business entities may merge into a partnership organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A partnership organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) If any party is a business entity other than a partnership, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the partnership agreement of a partnership and, if applicable, its registration as a limited liability partnership if the partnership is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1997 c.775 Â§44; 1999 c.362 Â§46; 2001 c.315 Â§19; 2003 c.80 Â§23]

Â Â Â Â Â  67.362 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a partnership, by unanimous vote of the partners, or by the number or percentage specified for merger in its partnership agreement; and

Â Â Â Â Â  (b) In the case of a business entity other than a partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the partnership, without further action by the partners, in accordance with the procedure set forth in the plan of merger or the partnership agreement; and

Â Â Â Â Â  (b) By a party to the merger that is not a partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§47]

Â Â Â Â Â  67.364 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the office of the Secretary of State, for filing, articles of merger, except that no filing is required if all of the parties to the merger are partnerships that have not registered as limited liability partnerships. The articles of merger shall set forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by each business entity that is a party to the merger in accordance with ORS 67.360.

Â Â Â Â Â  (2) The merger takes effect on the later of the date and time determined pursuant to ORS 67.530 or the date and time determined pursuant to the statutes governing any party to the merger that is a business entity other than a partnership. [1999 c.362 Â§48]

Â Â Â Â Â  67.365 Effect of merger. (1) When a merger involving a partnership takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a partnership is the surviving business entity, its partnership agreement is amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

Â Â Â Â Â  (h) If a party to the merger is a partnership other than a limited liability partnership and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were partners of the merging partnership immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entityÂs obligation to the surviving business entity in the manner provided in ORS 67.315 as if the merged party were dissolved; and

Â Â Â Â Â  (i) If prior to merger an owner of a business entity was a partner of a partnership or general partner of a limited partnership or a foreign limited partnership, and was personally liable for the business entityÂs obligations, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger.

Â Â Â Â Â  (2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) Any partner who did not vote in favor of the merger is deemed to have dissociated from the partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the partnership of the partnerÂs desire not to dissociate. A dissociation under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest.

Â Â Â Â Â  (3) The registration of an assumed business name of a business entity under ORS chapter 648 shall not be affected by the merger. [1997 c.775 Â§45; 1999 c.362 Â§49]

Â Â Â Â Â  67.370 [1997 c.775 Â§46; repealed by 1999 c.362 Â§67]

LIMITED LIABILITY PARTNERSHIPS

(General Provisions)

Â Â Â Â Â  67.500 Eligibility for registration as a limited liability partnership; required vote. (1) Notwithstanding any other provision of this chapter, a partnership, not including a limited partnership, may register as a limited liability partnership or apply for authority as a foreign limited liability partnership only if it:

Â Â Â Â Â  (a) Renders professional service; or

Â Â Â Â Â  (b) Is affiliated with a limited liability partnership or a foreign limited liability partnership that renders professional service and renders services related to or complementary to the professional service rendered by, or provides services or facilities to, the limited liability partnership or foreign limited liability partnership that renders professional service.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a partnership is affiliated with a limited liability partnership or foreign limited liability partnership that renders professional services if:

Â Â Â Â Â  (a) At least a majority of partners in one partnership are partners in the other partnership;

Â Â Â Â Â  (b) At least a majority of the partners in each partnership also are partners or hold interest in another person and each partnership renders services pursuant to an agreement with such other person; or

Â Â Â Â Â  (c) One partnership directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the other partnership.

Â Â Â Â Â  (3) The terms and conditions by which a partnership becomes a limited liability partnership and a decision to cancel registration as a limited liability partnership must be approved by either:

Â Â Â Â Â  (a) The vote of the partners necessary to amend the partnership agreement; or

Â Â Â Â Â  (b) In the case of a partnership agreement that includes provisions that expressly address the obligations of partners to make contributions to cover partnership losses, the vote of the partners necessary to amend such provisions. [1997 c.775 Â§47]

(Filing Documents)

Â Â Â Â Â  67.520 Filing requirements. (1) A document must satisfy the requirements of this section, as modified by any other provision of this chapter, to be entitled to filing by the Secretary of State.

Â Â Â Â Â  (2) This chapter must require or permit filing of the document with the office of the Secretary of State.

Â Â Â Â Â  (3) The document shall contain the information required by this chapter. It may contain other information as well.

Â Â Â Â Â  (4) The document must be legible.

Â Â Â Â Â  (5) The document must be in the English language.

Â Â Â Â Â  (6) Each document or report required by this chapter to be filed with the office of the Secretary of State shall be executed by one or more partners. If the limited liability partnership is in the hands of a receiver, trustee or other court-appointed fiduciary, a document or report shall be signed by that receiver, trustee or fiduciary.

Â Â Â Â Â  (7) The person executing the document shall state beneath or opposite the signature the name of the person and the capacity in which the person signs. The document may, but is not required to, contain acknowledgment, verification or proof.

Â Â Â Â Â  (8) If the Secretary of State has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

Â Â Â Â Â  (9) The document must be delivered to the office of the Secretary of State accompanied by the required fees.

Â Â Â Â Â  (10) Delivery of a document to the office of the Secretary of State is accomplished only when the document is actually received by the office of the Secretary of State. [1997 c.775 Â§48]

Â Â Â Â Â  67.525 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1997 c.775 Â§49; 1999 c.362 Â§Â§50,50a]

Â Â Â Â Â  67.530 Effective time and date of document. (1) Except as provided in subsection (2) of this section, a document accepted for filing is effective on the date it is filed by the Secretary of State and at the time, if any, specified in the document as its effective time or at 12:01 a.m. on that date if no effective time is specified.

Â Â Â Â Â  (2) If a document specifies a delayed effective time and date, the document becomes effective at the time and date specified. If a document specifies a delayed effective date but no time, the document becomes effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed. [1997 c.775 Â§50]

Â Â Â Â Â  67.535 Filing duty of Secretary of State. (1) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of ORS 67.520, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, the Secretary of State shall return an acknowledgment of filing to the limited liability partnership or foreign limited liability partnership or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return it to the limited liability partnership or foreign limited liability partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The duty of the Secretary of State to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office of the Secretary of State for filing. The filing of or refusal to file a document by the Secretary of State does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The refusal by the Secretary of State to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1997 c.775 Â§51; 1999 c.486 Â§12]

Â Â Â Â Â  67.540 Appeal from actions of Secretary of State. (1) If the Secretary of State refuses to file a document delivered to the office of the Secretary of State for filing, the limited liability partnership or foreign limited liability partnership, in addition to any other legal remedy that may be available, shall have the right to appeal from the order pursuant to ORS chapter 183.

Â Â Â Â Â  (2) If the Secretary of State revokes the registration of a limited liability partnership or revokes the authorization of a foreign limited liability partnership, the limited liability partnership or foreign limited liability partnership, in addition to any other legal remedy that may be available, shall have the right to appeal from the order pursuant to ORS chapter 183. [1997 c.775 Â§52]

Â Â Â Â Â  67.545 Evidentiary effect of copy of filed document. (1) A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of StateÂs signature, which may be in facsimile, is conclusive evidence that the document or a facsimile thereof is on file with the office of the Secretary of State.

Â Â Â Â Â  (2) The provisions of ORS 56.110 shall apply to all documents filed pursuant to this chapter. [1997 c.775 Â§53]

Â Â Â Â Â  67.550 Certificate of existence or authorization. (1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a limited liability partnership or a certificate of authorization for a foreign limited liability partnership.

Â Â Â Â Â  (2) A certificate of existence or authorization when issued means that:

Â Â Â Â Â  (a) The name of the limited liability partnership or the foreign limited liability partnership is registered in this state;

Â Â Â Â Â  (b) The limited liability partnership is duly registered under the laws of this state or the foreign limited liability partnership is authorized to transact business in this state;

Â Â Â Â Â  (c) All fees payable to the Secretary of State under this chapter have been paid, if nonpayment affects the existence or authorization of the limited liability partnership or foreign limited liability partnership;

Â Â Â Â Â  (d) An annual report required by ORS 67.645 has been filed by the Secretary of State within the preceding 14 months; and

Â Â Â Â Â  (e) A cancellation notice under ORS 67.595 or a withdrawal notice under ORS 67.740 has not been filed by the Secretary of State.

Â Â Â Â Â  (3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited liability partnership or foreign limited liability partnership is registered or is authorized to transact business in this state. [1997 c.775 Â§54]

(Secretary of State)

Â Â Â Â Â  67.570 Powers. The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this chapter. [1997 c.775 Â§55]

(Registration)

Â Â Â Â Â  67.590 Application for registration; effective date; duration of status as limited liability partnership. (1) After the approval required by ORS 67.500 (3), a partnership may become a limited liability partnership by delivering an application for registration to the office of the Secretary of State for filing.

Â Â Â Â Â  (2) The application for registration shall set forth the following information:

Â Â Â Â Â  (a) The name of the partnership;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the principal office from which the partnership conducts its business;

Â Â Â Â Â  (c) A mailing address to which notices as required by this chapter may be mailed until an address has been designated by the limited liability partnership in its annual report;

Â Â Â Â Â  (d) A brief statement describing the primary business activity of the partnership and, for a partnership rendering a professional service or services, the professional service or services to be rendered through the partnership;

Â Â Â Â Â  (e) A representation by the partner or partners executing the application for registration that the application for registration has been approved by a vote of the partners as required by ORS 67.500 (3); and

Â Â Â Â Â  (f) The names and addresses of at least two partners of the partnership.

Â Â Â Â Â  (3) The application for registration may set forth any other provisions, not inconsistent with law, that the partnership may decide to include in the application.

Â Â Â Â Â  (4) The filing of an application for registration establishes that the partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

Â Â Â Â Â  (5) The status of the partnership as a limited liability partnership is effective upon filing of the application for registration or, if applicable, upon the delayed effective time and date set forth in the application for registration in accordance with ORS 67.530, and the payment of the required fee. The status remains effective, regardless of changes in the partnership, until the registration is voluntarily canceled pursuant to ORS 67.595 or the registration is revoked pursuant to ORS 67.660. The cancellation or revocation of the registration shall not affect the personal liability of any partner with respect to any obligations of the limited liability partnership that are incurred by the limited liability partnership prior to the effective date of the cancellation or revocation of the registration.

Â Â Â Â Â  (6) A partnership that is a limited liability partnership on January 1, 1998, shall not be required to file a new registration by reason of this chapter to continue its status as a limited liability partnership. [1997 c.775 Â§56; 1997 c.774 Â§15a; 2007 c.186 Â§9]

Â Â Â Â Â  67.595 Cancellation of registration; effect. (1) A registration of a limited liability partnership may be canceled by delivering to the office of the Secretary of State for filing a written cancellation notice.

Â Â Â Â Â  (2) The cancellation notice shall contain:

Â Â Â Â Â  (a) The name of the limited liability partnership;

Â Â Â Â Â  (b) The date of filing of the initial application for registration;

Â Â Â Â Â  (c) A statement that the registration of the partnership as a limited liability partnership is being canceled; and

Â Â Â Â Â  (d) A representation by the partner or partners executing the cancellation notice that the cancellation has been approved by a vote of the partners as required by ORS 67.500 (3).

Â Â Â Â Â  (3) A cancellation notice terminates the status of the partnership as a limited liability partnership as of the date of filing the cancellation notice or a later effective date specified in the cancellation notice. [1997 c.775 Â§57]

(Partnership Powers)

Â Â Â Â Â  67.610 Effect of changes in partnership on limited liability partnership status and liability of partners; amendment of application for registration. (1) The status of a partnership as a limited liability partnership is not affected by changes, occurring after the filing of an application for registration, in the information stated in the application. The partnership is not required to amend or correct the application for registration with respect to the changes, but is required to provide accurate information in any annual report that is subsequently filed.

Â Â Â Â Â  (2) The dissolution or winding up of a limited liability partnership does not affect the liability of a partner under ORS 67.105 for any obligation incurred while the partnership was a limited liability partnership.

Â Â Â Â Â  (3) The status of a partnership as a limited liability partnership is not affected by errors in the information stated in an application for registration. The partnership shall correct any errors in the application by amending its registration in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) Consistent with the provisions of this chapter, a limited liability partnership may amend its application for registration at any time. A limited liability partnership amending its application shall deliver the amendment to the office of the Secretary of State for filing. The amendment shall contain:

Â Â Â Â Â  (a) The name of the limited liability partnership;

Â Â Â Â Â  (b) The date of filing of the initial application for registration;

Â Â Â Â Â  (c) The text of each amendment adopted; and

Â Â Â Â Â  (d) The date of adoption of each amendment.

Â Â Â Â Â  (5) An amendment of an application for registration is effective when filed or at a later effective date specified in the amendment. [1997 c.775 Â§58]

Â Â Â Â Â  67.615 Distributions to partners. (1) A distribution may be made by a limited liability partnership to any partner only if, after giving effect to the distribution, in the judgment of the partners approving the distribution:

Â Â Â Â Â  (a) The partnership would be able to pay its debts as they become due in the ordinary course of business; and

Â Â Â Â Â  (b) The fair value of the total assets of the partnership would equal or exceed its total liabilities.

Â Â Â Â Â  (2) The partners of a limited liability partnership may base a determination that a distribution is not prohibited under subsection (1) of this section either on:

Â Â Â Â Â  (a) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

Â Â Â Â Â  (b) A fair valuation or other method that is reasonable in the circumstances.

Â Â Â Â Â  (3) For purposes of this section, the amount, if any, by which a liability as to which the recourse of creditors is limited to specific property of the limited liability partnership exceeds the fair value of such specific property shall be disregarded as a liability of the partnership.

Â Â Â Â Â  (4) This section shall not apply to distributions to the partners that are regularly and customarily paid and constitute reasonable compensation for services performed by the partners in the business of the partnership.

Â Â Â Â Â  (5) If a partner receives a distribution in violation of the partnership agreement or this section, the partner is liable to the limited liability partnership for a period of two years after the receipt of such distribution for that portion of the distribution that violates the partnership agreement or this section. [1997 c.775 Â§60]

(Name)

Â Â Â Â Â  67.625 Limited liability partnership name. (1) The name of the limited liability partnership shall contain the word Âlimited liability partnershipÂ or the abbreviation ÂL.L.P.Â or ÂLLPÂ as the last words or letters of its name.

Â Â Â Â Â  (2) A limited liability partnership name shall not contain the word Âcooperative,Â Âcorporation,Â Âcorp.,Â Âincorporated,Â ÂInc.,Â Âlimited partnership,Â ÂL.P.,Â ÂLP,Â ÂLtd.,Â Âlimited liability company,Â ÂL.L.C.Â or ÂLLCÂ or any abbreviation or derivation of any of the terms used in this subsection.

Â Â Â Â Â  (3) A limited liability partnership name shall be written in the alphabet used to write the English language and may include Arabic and Roman numerals and incidental punctuation.

Â Â Â Â Â  (4) A limited liability partnership name shall be distinguishable upon the records of the office of the Secretary of State from any other limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service. The limited liability partnership name need not satisfy the requirement of subsection (4) of this section if the partnership delivers to the office a certified copy of a final judgment of a court of competent jurisdiction that finds that the partnership has a prior or concurrent right to use the partnership name in this state.

Â Â Â Â Â  (6) A limited liability partnership shall not transact business under an assumed business name unless the assumed business name contains the words or the abbreviation required by subsection (1) of this section and the assumed business name is registered in accordance with ORS chapter 648.

Â Â Â Â Â  (7) A limited liability partnership is not required to register the name of the limited liability partnership as an assumed business name under ORS chapter 648 as long as its status as a limited liability partnership is effective.

Â Â Â Â Â  (8) The name of a partnership that is not a limited liability partnership or a foreign limited liability partnership and the name of any corporation, limited liability company or other form of entity shall not contain the word Âlimited liability partnershipÂ or the abbreviation ÂL.L.P.Â or ÂLLPÂ or any abbreviation or derivation of any of the terms used in this subsection.

Â Â Â Â Â  (9) The provisions of this section do not:

Â Â Â Â Â  (a) Abrogate or limit the law governing unfair competition or unfair trade practices; or

Â Â Â Â Â  (b) Derogate from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and protect trade names. [1997 c.775 Â§59]

(Service of Process)

Â Â Â Â Â  67.635 Service of process on limited liability partnership. Service of process shall be made upon a limited liability partnership or a foreign limited liability partnership in the same manner as service is made upon a general partnership under the Oregon Rules of Civil Procedure. [1997 c.775 Â§61]

(Annual Report)

Â Â Â Â Â  67.645 Annual report. (1) Each limited liability partnership registered to transact business in this state, and each foreign limited liability partnership authorized to transact business in this state, shall by its anniversary deliver an annual report to the office of the Secretary of State for filing. The annual report shall set forth:

Â Â Â Â Â  (a) The name of the partnership and the state or country under whose law it is registered or qualified as a limited liability partnership;

Â Â Â Â Â  (b) The address, including street and number, and mailing address, if different, of the principal office from which the partnership conducts its business;

Â Â Â Â Â  (c) The names and addresses of at least two partners of the partnership;

Â Â Â Â Â  (d) A brief statement describing the primary business activity of the partnership; and

Â Â Â Â Â  (e) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The information contained on the annual report shall be current within 30 days before the report is due.

Â Â Â Â Â  (3) The Secretary of State shall mail the annual report form to any address shown for the limited liability partnership or foreign limited liability partnership in the current records of the office of the Secretary of State. The failure of the limited liability partnership or foreign limited liability partnership to receive the annual report form from the Secretary of State shall not relieve the limited liability partnership or foreign limited liability partnership of its duty to deliver an annual report to the office of the Secretary of State as required by this section.

Â Â Â Â Â  (4) If an annual report does not contain the information required by this section, the Secretary of State shall notify the reporting limited liability partnership or foreign limited liability partnership in writing and return the report to it for correction. The limited liability partnership or foreign limited liability partnership must correct the error within 45 days after the Secretary of State gives such notice.

Â Â Â Â Â  (5) A limited liability partnership or foreign limited liability partnership may deliver to the office of the Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the office of the Secretary of State for filing and before the next anniversary. The amendment to the annual report must set forth:

Â Â Â Â Â  (a) The name of the limited liability partnership or foreign limited liability partnership as shown on the records of the office; and

Â Â Â Â Â  (b) The information as changed. [1997 c.775 Â§62; 1999 c.86 Â§21; 2007 c.186 Â§10]

(Administrative Revocation)

Â Â Â Â Â  67.655 Grounds for administrative revocation. The Secretary of State may commence a proceeding under ORS 67.660 to administratively revoke the registration of a limited liability partnership if:

Â Â Â Â Â  (1) The limited liability partnership does not pay when due any fees imposed by this chapter; or

Â Â Â Â Â  (2) The limited liability partnership does not deliver its annual report to the Secretary of State when due. [1997 c.775 Â§63]

Â Â Â Â Â  67.660 Procedure for and effect of administrative revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 67.655 for revoking the registration of a limited liability partnership, the Secretary of State shall give the limited liability partnership written notice of the determination.

Â Â Â Â Â  (2) If the limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State within 45 days after notice is given that each ground determined by the Secretary of State does not exist, the Secretary of State shall revoke the registration of the partnership as a limited liability partnership. [1997 c.775 Â§64]

Â Â Â Â Â  67.665 Reinstatement following administrative revocation. (1) A limited liability partnership for which the Secretary of State has administratively revoked its registration as a limited liability partnership may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the limited liability partnership and the effective date of the administrative revocation of its registration as a limited liability partnership; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited liability partnershipÂs name satisfies the requirements of ORS 67.625, the Secretary of State shall reinstate the registration of the limited liability partnership.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the partnershipÂs status as a limited liability partnership continues as if the administrative revocation had never occurred. [1997 c.775 Â§65]

Â Â Â Â Â  67.670 Appeal from denial of reinstatement. (1) If the Secretary of State denies a limited liability partnershipÂs application for reinstatement following administrative revocation of its registration as a limited liability partnership, the Secretary of State shall give written notice to the limited liability partnership that explains the reason or reasons for denial.

Â Â Â Â Â  (2) The limited liability partnership may appeal the denial of reinstatement pursuant to the provisions of ORS chapter 183. [1997 c.775 Â§66]

(Interstate Application)

Â Â Â Â Â  67.680 Interstate application. (1) A partnership, including a limited liability partnership, created pursuant to an agreement governed by the laws of this state, may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the
United States
or in any foreign country.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that the legal existence of limited liability partnerships governed by the laws of this state that are registered under ORS 67.590 be recognized outside the boundaries of this state and that the laws of this state governing such limited liability partnerships transacting business outside this state be granted the protection of full faith and credit under the Constitution of the United States. [1997 c.775 Â§67]

FOREIGN LIMITED LIABILITY PARTNERSHIPS

(Authority to Transact Business)

Â Â Â Â Â  67.700 Authority to transact business. (1) A foreign limited liability partnership may not transact business in this state until it has been authorized to do so by the Secretary of State.

Â Â Â Â Â  (2) The following activities, among others, do not constitute transacting business within the meaning of subsection (1) of this section:

Â Â Â Â Â  (a) Maintaining, defending or settling any proceeding;

Â Â Â Â Â  (b) Holding meetings of the partners or carrying on other activities concerning the internal affairs of the partnership;

Â Â Â Â Â  (c) Maintaining bank accounts;

Â Â Â Â Â  (d) Selling through independent contractors;

Â Â Â Â Â  (e) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

Â Â Â Â Â  (f) Creating or acquiring indebtedness, mortgages and security interests in real or personal property;

Â Â Â Â Â  (g) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

Â Â Â Â Â  (h) Owning, without more, real or personal property;

Â Â Â Â Â  (i) Conducting an isolated transaction that is completed within 30 days and is not one in the course of repeated transactions of a like nature; or

Â Â Â Â Â  (j) Transacting business in interstate commerce.

Â Â Â Â Â  (3) The list of activities in subsection (2) of this section is not exhaustive. [1997 c.775 Â§68]

Â Â Â Â Â  67.705 Consequences of transacting business without authority. (1) A foreign limited liability partnership transacting business in this state without authorization from the Secretary of State may not maintain a proceeding in any court in this state until it obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (2) The successor to a foreign limited liability partnership that transacted business in this state without authority to transact business in this state and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign limited liability partnership or its successor obtains authorization from the Secretary of State to transact business in this state.

Â Â Â Â Â  (3) A court may stay a proceeding commenced by a foreign limited liability partnership or its successor or assignee until it determines whether the foreign limited liability partnership or its successor requires authorization from the Secretary of State to transact business in this state. If it so determines, the court may further stay the proceeding until the foreign limited liability partnership or its successor obtains the authorization.

Â Â Â Â Â  (4) A foreign limited liability partnership that transacts business in this state without authority shall be liable to this state for the years or parts thereof during which it transacted business in this state without authority in an amount equal to all fees that would have been imposed by this chapter upon the foreign limited liability partnership had it duly applied for and received authority to transact business in this state as required by this chapter and thereafter filed all reports required by this chapter.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign limited liability partnership to obtain authority to transact business in this state does not:

Â Â Â Â Â  (a) Impair the validity of its acts or prevent it from defending any proceeding in this state; or

Â Â Â Â Â  (b) Result in a waiver of limitations on personal liability of the partners of the foreign limited liability partnership. [1997 c.775 Â§69]

Â Â Â Â Â  67.710 Application for authority to transact business; effective date of authorization. (1) A foreign limited liability partnership may apply for authority to transact business in this state by delivering an application for authorization to the office of the Secretary of State for filing. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability partnership or, if its name is unavailable for filing in this state, another name that satisfies the requirements of ORS 67.730;

Â Â Â Â Â  (b) The name of the state or country under whose law it is registered and the date of registration;

Â Â Â Â Â  (c) The address, including street and number, and mailing address, if different, of its principal office;

Â Â Â Â Â  (d) A mailing address to which notices as required by this chapter may be mailed;

Â Â Â Â Â  (e) A brief statement describing the primary business activity of the foreign limited liability partnership; and

Â Â Â Â Â  (f) The names and addresses of at least two partners of the foreign limited liability partnership.

Â Â Â Â Â  (2) The foreign limited liability partnership shall deliver with the completed application a certificate of existence, or a document of similar import, current within 60 days of delivery and authenticated by the official having custody of limited liability partnership records in the state or country under whose law it is registered.

Â Â Â Â Â  (3) The foreign limited liability partnership shall be authorized by the Secretary of State to transact business in this state upon the filing of the application for authorization, or if applicable, upon the delayed effective time and date set forth in the application for authorization in accordance with ORS 67.530, and the payment of the required fee. The authorization shall remain effective until the authorization is voluntarily withdrawn pursuant to ORS 67.740 or the authorization is revoked pursuant to ORS 67.755. [1997 c.775 Â§70; 2007 c.186 Â§11]

Â Â Â Â Â  67.715 Amendment to application for authority. (1) A foreign limited liability partnership authorized to transact business in this state shall deliver an amendment to its application for authorization to the office of the Secretary of State for filing if it changes:

Â Â Â Â Â  (a) Its name as shown on the records of the office of the Secretary of State; or

Â Â Â Â Â  (b) The address of its principal office.

Â Â Â Â Â  (2) The amendment to the application for authorization shall set forth its name shown on the records of the office of the Secretary of State and the text of each amendment. The name as changed must satisfy the requirements of ORS 67.730. [1997 c.775 Â§71]

Â Â Â Â Â  67.720 Limitations applicable to foreign limited liability partnerships. (1) Except as provided in subsection (2) of this section, a foreign limited liability partnership may not be denied authorization to transact business in this state by the Secretary of State by reason of any difference between the laws of this state and the laws of the state or other jurisdiction under which the foreign limited liability partnership is registered.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a foreign limited liability partnership shall not be authorized or permitted to exercise any powers or purposes or conduct any business or affairs in this state that a limited liability partnership is proscribed from exercising, pursuing or undertaking in this state. [1997 c.775 Â§72]

(Name)

Â Â Â Â Â  67.730 Name of foreign limited liability partnership. (1) Except as provided in subsections (2) and (3) of this section, the Secretary of State shall not authorize a foreign limited liability partnership to transact business in this state if the name of the foreign limited liability partnership does not conform to ORS 67.625.

Â Â Â Â Â  (2) The name of the foreign limited liability partnership must contain the words or the abbreviation required by ORS 67.625 unless the name contains some other word, phrase or abbreviation that the laws of the state or country under whose laws the foreign limited liability partnership is registered require to denote a limited liability partnership. A foreign limited liability partnership shall not transact business in this state under an assumed business name unless the assumed business name contains the words or the abbreviation required by ORS 67.625 and the assumed business name is registered in accordance with ORS chapter 648.

Â Â Â Â Â  (3) If a limited liability partnership name, limited liability company name, corporate name, professional corporate name, nonprofit corporate name, cooperative name, limited partnership name, business trust name, reserved name, registered corporate name or assumed business name of active record with the office of the Secretary of State is not distinguishable on the records of the office of the Secretary of State from the name of the foreign limited liability partnership, the Secretary of State shall not authorize the foreign limited liability partnership to transact business in this state unless the foreign limited liability partnership states its name on the application for authority to transact business in this state as (name under which created), a limited liability partnership of (state or country under whose laws the foreign limited liability partnership is registered), the entirety of which shall be the real and true name of the foreign limited liability partnership in this state under ORS chapter 648.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a foreign limited liability partnership that renders professional service may use as its name all or some of the names of individual present or former partners of the partnership or a predecessor partnership, as permitted by the applicable rules of ethics and by the applicable statutory or regulatory provisions governing the rendering of such professional service.

Â Â Â Â Â  (5) If a foreign limited liability partnership authorized to transact business in this state changes its name to one that does not satisfy the requirements of this section, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of this section and amends its application for authorization in accordance with ORS 67.715. [1997 c.775 Â§73]

(Withdrawal)

Â Â Â Â Â  67.740 Withdrawal of foreign limited liability partnership. (1) A foreign limited liability partnership authorized to transact business in this state may withdraw from transacting business in this state by applying to the office of the Secretary of State for withdrawal. The application shall set forth:

Â Â Â Â Â  (a) The name of the foreign limited liability partnership and the name of the state or country under whose law it is registered; and

Â Â Â Â Â  (b) A commitment to notify the Secretary of State for a period of five years from the date of withdrawal of any change in its mailing address.

Â Â Â Â Â  (2) A withdrawal notice terminates the active status of the partnership as a foreign limited liability partnership as of the date of filing the notice or a later date specified in the notice. [1997 c.775 Â§74]

(Revocation)

Â Â Â Â Â  67.750 Grounds for revocation. The Secretary of State may commence a proceeding under ORS 67.755 to revoke the authority of a foreign limited liability partnership to transact business in this state if:

Â Â Â Â Â  (1) The foreign limited liability partnership does not deliver its annual report to the office of the Secretary of State within the time prescribed by this chapter; or

Â Â Â Â Â  (2) The foreign limited liability partnership does not pay within the time prescribed by this chapter any fees imposed by this chapter. [1997 c.775 Â§75]

Â Â Â Â Â  67.755 Procedure for and effect of revocation. (1) If the Secretary of State determines that one or more grounds exist under ORS 67.750 for revocation of authority of a foreign limited liability partnership to transact business in this state, the Secretary of State shall give the foreign limited liability partnership written notice of the determination.

Â Â Â Â Â  (2) If the foreign limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 45 days after notice is given, the Secretary of State shall revoke the authority of the foreign limited liability partnership.

Â Â Â Â Â  (3) The authority of a foreign limited liability partnership to transact business in this state ceases as of the date of revocation of its authority to transact business in this state.

Â Â Â Â Â  (4) The Secretary of StateÂs revocation of a foreign limited liability partnershipÂs authority to transact business in this state appoints the Secretary of State as the foreign limited liability partnershipÂs agent for service of process in any proceeding based on a cause of action which arose during the time the foreign limited liability partnership was authorized to transact business in this state. [1997 c.775 Â§76]

Â Â Â Â Â  67.760 Appeal from revocation. In addition to any other legal remedy which may be available, a foreign limited liability partnership shall have the right to appeal the Secretary of StateÂs revocation of its authority to transact business in this state pursuant to the provisions of ORS chapter 183. [1997 c.775 Â§77]

Â Â Â Â Â  67.765 Reinstatement of authority. (1) A foreign limited liability partnership which has had its authority revoked under ORS 67.755 may apply to the Secretary of State for reinstatement within five years from the date of revocation. The application shall:

Â Â Â Â Â  (a) State the name of the foreign limited liability partnership and the effective date its authority was revoked; and

Â Â Â Â Â  (b) State that the ground or grounds for revocation of authority either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the foreign limited liability partnershipÂs name satisfies the requirements of ORS 67.730, the Secretary of State shall reinstate the authority.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation of authority and the foreign limited liability partnership resumes carrying on its business as if the revocation of authority had never occurred. [1997 c.775 Â§78]

Â Â Â Â Â  67.770 Action by Attorney General. The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of this chapter. [1997 c.775 Â§79]

MISCELLANEOUS

Â Â Â Â Â  67.800 Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [1997 c.775 Â§80]

Â Â Â Â Â  67.805 Severability. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [1997 c.775 Â§82]

Â Â Â Â Â  67.810 Partnership subject to amendment or repeal of chapter. All or part of this chapter may be amended or repealed at any time and all partnerships subject to this chapter are governed by any amendment or repeal. [1997 c.775 Â§83]

Â Â Â Â Â  67.815 Short title. This chapter may be cited as the Oregon Revised Partnership Act. [1997 c.775 Â§81]

_______________



Chapter 68

Chapter 68 - (Former Provisions)

Uniform Partnership Law

UNIFORM PARTNERSHIP LAW

CORPORATIONS AND PARTNERSHIPS

68.010 [Repealed by 1997 c.775 §100]

68.020 [Amended by 1987 c.821 §4; 1993 c.226 §1; 1995 c.93 §29; 1995 c.689 §1; 1997 c.775 §92; repealed by 1997 c.775 §100]

68.030 [Repealed by 1997 c.775 §100]

68.040 [Repealed by 1997 c.775 §100]

68.050 [Repealed by 1997 c.775 §100]

68.110 [Amended by 1987 c.158 §14; 1995 c.689 §2; 1997 c.775 §93; repealed by 1997 c.775 §100]

68.120 [Amended by 1995 c.79 §19; repealed by 1997 c.775 §100]

68.130 [Repealed by 1997 c.775 §100]

68.210 [Repealed by 1997 c.775 §100]

68.220 [Repealed by 1997 c.775 §100]

68.230 [Repealed by 1997 c.775 §100]

68.240 [Repealed by 1997 c.775 §100]

68.250 [Repealed by 1997 c.775 §100]

68.260 [Repealed by 1997 c.775 §100]

68.270 [Amended by 1995 c.689 §3; 1997 c.775 §94; repealed by 1997 c.775 §100]

68.280 [Repealed by 1997 c.775 §100]

68.290 [Repealed by 1997 c.775 §100]

68.310 [Amended by 1995 c.689 §4; 1997 c.775 §95; repealed by 1997 c.775 §100]

68.320 [Repealed by 1977 c.775 §100]

68.330 [Repealed by 1997 c.775 §100]

68.340 [Repealed by 1997 c.775 §100]

68.350 [Repealed by 1997 c.775 §100]

68.360 [Repealed by 1997 c.775 §100]

68.410 [Repealed by 1997 c.775 §100]

68.420 [Repealed by 1997 c.775 §100]

68.430 [Repealed by 1997 c.775 §100]

68.440 [Repealed by 1997 c.775 §100]

68.450 [Repealed by 1997 c.775 §100]

68.510 [Repealed by 1997 c.775 §100]

68.520 [Repealed by 1997 c.775 §100]

68.530 [Repealed by 1997 c.775 §100]

68.540 [Amended by 1987 c.94 §167; repealed by 1997 c.775 §100]

68.550 [Repealed by 1997 c.775 §100]

68.560 [Amended by 1995 c.689 §5; 1997 c.775 §96; repealed by 1997 c.775 §100]

68.570 [Repealed by 1997 c.775 §100]

68.580 [Amended by 1995 c.689 §6; 1997 c.775 §97; repealed by 1997 c.775 §100]

68.590 [Repealed by 1997 c.775 §100]

68.600 [Repealed by 1997 c.775 §100]

68.610 [Repealed by 1997 c.775 §100]

68.620 [Amended by 1995 c.689 §7; 1997 c.249 §28; 1997 c.775 §98; repealed by 1997 c.775 §100]

68.630 [Repealed by 1997 c.775 §100]

68.640 [Repealed by 1997 c.775 §100]

68.650 [Repealed by 1997 c.775 §100]

68.670 [1995 c.689 §26; repealed by 1997 c.775 §99]

68.675 [1995 c.689 §25; repealed by 1997 c.775 §99]

68.680 [1995 c.689 §27; repealed by 1997 c.775 §99]

68.685 [1995 c.689 §28; repealed by 1997 c.775 §99]

68.690 [1995 c.689 §29; repealed by 1997 c.775 §99]

68.695 [1995 c.689 §30; repealed by 1997 c.775 §99]

68.700 [1995 c.689 §31; repealed by 1997 c.775 §99]

68.705 [1995 c.689 §32; repealed by 1997 c.775 §99]

68.710 [1995 c.689 §9; repealed by 1997 c.775 §99]

68.715 [1995 c.689 §12; repealed by 1997 c.775 §99]

68.720 [1995 c.689 §11; repealed by 1997 c.775 §99]

68.725 [1995 c.689 §13; repealed by 1997 c.775 §99]

68.730 [1995 c.689 §14; repealed by 1997 c.775 §99]

68.735 [1995 c.689 §10; repealed by 1997 c.775 §99]

68.740 [1995 c.689 §15; repealed by 1997 c.775 §99]

68.745 [1995 c.689 §16; repealed by 1997 c.775 §99]

68.750 [1995 c.689 §17; repealed by 1997 c.775 §99]

68.755 [1995 c.689 §18; repealed by 1997 c.775 §99]

68.760 [1995 c.689 §19; repealed by 1997 c.775 §99]

68.765 [1995 c.689 §20; repealed by 1997 c.775 §99]

68.770 [1995 c.689 §21; repealed by 1997 c.775 §99]

68.775 [1995 c.689 §22; repealed by 1997 c.775 §99]

68.780 [1995 c.689 §23; repealed by 1997 c.775 §99]

68.785 [1995 c.689 §33; repealed by 1997 c.775 §99]

68.790 [1995 c.689 §24; repealed by 1997 c.775 §99]

_______________



Chapter 69

Chapter 69 - (Former Provisions)

Limited Partnerships

LIMITED PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

69.010 [Repealed by 1971 c.594 §36]

69.020 [Amended by 1965 c.505 §1; 1971 c.200 §6; repealed by 1971 c.594 §36]

69.030 [Amended by 1965 c.505 §2; 1971 c.318 §12; repealed by 1971 c.594 §36]

69.040 [Repealed by 1971 c.594 §36]

69.050 [Repealed by 1971 c.594 §36]

69.060 [Repealed by 1971 c.594 §36]

69.070 [Repealed by 1971 c.594 §36]

69.080 [Repealed by 1971 c.594 §36]

69.090 [Repealed by 1971 c.594 §36]

69.100 [Repealed by 1971 c.594 §36]

69.110 [Repealed by 1971 c.594 §36]

69.120 [Amended by 1965 c.505 §3; 1971 c.200 §7; repealed by 1971 c.594 §36]

69.130 [Repealed by 1971 c.594 §36]

69.150 [1971 c.594 §28; repealed by 1985 c.677 §68]

69.160 [1971 c.594 §1; repealed by 1985 c.677 §68]

69.170 [1971 c.594 §4; repealed by 1985 c.677 §68]

69.180 [1971 c.594 §2; 1975 c.604 §2; repealed by 1985 c.677 §68]

69.190 [1971 c.594 §9; repealed by 1985 c.677 §68]

69.200 [1971 c.594 §6; repealed by 1985 c.677 §68]

69.210 [1971 c.594 §34; 1981 c.633 §68; repealed by 1985 c.677 §68]

69.220 [1971 c.594 §3; 1973 c.367 §8; repealed by 1975 c.604 §12]

69.230 [1971 c.594 §15; repealed by 1985 c.677 §68]

69.240 [1971 c.594 §11; repealed by 1985 c.677 §68]

69.250 [1971 c.594 §14; repealed by 1979 c.859 §1 (69.251 enacted in lieu of 69.250)]

69.251 [1979 c.859 §2 (enacted in lieu of 69.250); repealed by 1985 c.677 §68]

69.260 [1971 c.594 §18; repealed by 1985 c.677 §68]

69.270 [1971 c.594 §16; repealed by 1985 c.677 §68]

69.280 [1971 c.594 §8; 1979 c.859 §9; repealed by 1985 c.677 §68]

69.290 [1971 c.594 §19; repealed by 1985 c.677 §68]

69.300 [1971 c.594 §20; repealed by 1985 c.677 §68]

69.310 [1971 c.594 §5; repealed by 1979 c.859 §3 (69.311 enacted in lieu of 69.310)]

69.311 [1979 c.859 §4 (enacted in lieu of 69.310); repealed by 1985 c.677 §68]

69.320 [1971 c.594 §17; repealed by 1985 c.677 §68]

69.330 [1971 c.594 §22; repealed by 1985 c.677 §68]

69.340 [1971 c.594 §12; repealed by 1985 c.677 §68]

69.350 [1971 c.594 §10; repealed by 1985 c.677 §68]

69.360 [1971 c.594 §21; repealed by 1985 c.677 §68]

69.365 [1977 c.78 §8; 1983 c.717 §28; repealed by 1985 c.677 §68]

69.370 [1971 c.594 §13; repealed by 1985 c.677 §68]

69.380 [1971 c.594 §27; repealed by 1985 c.677 §68]

69.390 [1971 c.594 §7; repealed by 1985 c.677 §68]

69.400 [1971 c.594 §25; repealed by 1985 c.677 §68]

69.410 [1971 c.594 §26; repealed by 1985 c.677 §68]

69.420 [1971 c.594 §23; repealed by 1985 c.677 §68]

69.430 [1971 c.594 §24; repealed by 1979 c.859 §5 (69.431 enacted in lieu of 69.430)]

69.431 [1979 c.859 §6 (enacted in lieu of 69.430); repealed by 1985 c.677 §68]

69.440 [1971 c.594 §32; 1973 c.367 §9; repealed by 1985 c.677 §68]

69.450 [1971 c.594 §31; 1973 c.367 §10; 1975 c.604 §3; 1979 c.284 §88; repealed by 1985 c.677 §68]

69.460 [1971 c.594 §29; repealed by 1985 c.677 §68]

69.470 [1971 c.594 §30; repealed by 1985 c.677 §68]

69.475 [1979 c.859 §8; 1981 c.897 §17; repealed by 1985 c.677 §68]

69.480 [1975 c.604 §5; repealed by 1985 c.677 §68]

69.490 [1975 c.604 §6; repealed by 1985 c.677 §68]

69.500 [1975 c.604 §7; 1979 c.284 §89; repealed by 1985 c.677 §68]

69.510 [1975 c.604 §8; 1977 c.78 §4; 1981 c.633 §69; 1985 c.351 §19; 1985 c.728 §79a; 1985 c.762 §176; repealed by 1985 c.677 §68b]

69.520 [1975 c.604 §9; 1977 c.78 §5; 1981 c.633 §70; repealed by 1985 c.677 §68]

69.530 [1975 c.604 §10; repealed by 1985 c.677 §68]

_______________



Chapter 70

Chapter 70 Â Limited Partnerships

2007 EDITION

LIMITED PARTNERSHIPS

CORPORATIONS AND PARTNERSHIPS

GENERAL PROVISIONS

70.005Â Â Â Â Â Â  Definitions

70.010Â Â Â Â Â Â  Name of limited partnership; registration of assumed business name; application of other law

70.015Â Â Â Â Â Â  Reservation of limited partnership name

70.020Â Â Â Â Â Â  Office in state

70.025Â Â Â Â Â Â  Registered agent; changing agent

70.030Â Â Â Â Â Â  Change of address and resignation procedures for registered agent

70.035Â Â Â Â Â Â  Scope of agency of registered agent

70.040Â Â Â Â Â Â  When Secretary of State to serve as agent; service on Secretary of State; when default may be entered

70.045Â Â Â Â Â Â  Effect of ORS 70.020 to 70.040

70.050Â Â Â Â Â Â  Records required in office in state; inspection

70.055Â Â Â Â Â Â  Authority of limited partnership

70.060Â Â Â Â Â Â  Authority of partner to do business with limited partnership

70.065Â Â Â Â Â Â  Filing, service, copying and certification fees

70.067Â Â Â Â Â Â  Forms; rules

70.070Â Â Â Â Â Â  Filing duty of Secretary of State

FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP

70.075Â Â Â Â Â Â  Formation of limited partnership; certificate of limited partnership; rules

70.080Â Â Â Â Â Â  Amendment of certificate

70.085Â Â Â Â Â Â  Cancellation of certificate

70.090Â Â Â Â Â Â  Execution of certificate

70.095Â Â Â Â Â Â  Remedy for failure to execute certificate

70.100Â Â Â Â Â Â  Filing with Office of Secretary of State

70.105Â Â Â Â Â Â  Remedy for false statements in certificate

70.110Â Â Â Â Â Â  Filing as notice of limited partnership

70.115Â Â Â Â Â Â  Duty of general partners to deliver copy of certificate to each limited partner

LIMITED PARTNERS

70.125Â Â Â Â Â Â  Date person becomes limited partner; admission of additional limited partner

70.130Â Â Â Â Â Â  Voting rights

70.135Â Â Â Â Â Â  Liability of limited partner

70.140Â Â Â Â Â Â  Liability of person who erroneously believes person is limited partner

70.145Â Â Â Â Â Â  Powers of limited partner

GENERAL PARTNERS

70.175Â Â Â Â Â Â  Admission of additional general partners

70.180Â Â Â Â Â Â  When person ceases to be general partner

70.185Â Â Â Â Â Â  Rights, restrictions and liabilities of general partner

70.190Â Â Â Â Â Â  Rights and powers of general partner as general and limited partner

70.195Â Â Â Â Â Â  Voting rights

FINANCES

70.225Â Â Â Â Â Â  Form of contribution

70.230Â Â Â Â Â Â  Obligation of partner

70.235Â Â Â Â Â Â  Allocation of profits and losses

70.240Â Â Â Â Â Â  Allocation of distributions of assets

DISTRIBUTION AND WITHDRAWAL

70.250Â Â Â Â Â Â  Entitlement to distributions

70.255Â Â Â Â Â Â  Withdrawal of partner

70.260Â Â Â Â Â Â  Entitlements of withdrawing partner

70.265Â Â Â Â Â Â  Rights of partner regarding distribution; remedies

70.270Â Â Â Â Â Â  Limit on distribution

70.275Â Â Â Â Â Â  Liability of partner who receives return of contribution

ASSIGNMENT OF PARTNERSHIP INTERESTS

70.285Â Â Â Â Â Â  Partnership as personal property

70.290Â Â Â Â Â Â  Assignability of partnership interest

70.295Â Â Â Â Â Â  Rights of judgment creditor of partner

70.300Â Â Â Â Â Â  Assignee of partnership interest as limited partner

70.305Â Â Â Â Â Â  Death, incompetency, dissolution or termination of partner

DISSOLUTION

70.325Â Â Â Â Â Â  When dissolution occurs

70.330Â Â Â Â Â Â  Judgment of dissolution

70.335Â Â Â Â Â Â  Who may wind up partnership affairs

70.340Â Â Â Â Â Â  Distribution of assets

FOREIGN LIMITED PARTNERSHIPS

70.350Â Â Â Â Â Â  Law applicable to foreign limited partnership

70.355Â Â Â Â Â Â  Registration of foreign limited partnership; rules

70.365Â Â Â Â Â Â  Name requirements

70.370Â Â Â Â Â Â  Correction of application

70.375Â Â Â Â Â Â  Cancellation of registration

70.380Â Â Â Â Â Â  Registration prerequisite to suing in state; effect on contracts, liability; agent

70.385Â Â Â Â Â Â  Attorney GeneralÂs enforcement

DERIVATIVE ACTIONS

70.400Â Â Â Â Â Â  Action by limited partner upon refusal of general partner

70.405Â Â Â Â Â Â  Status of plaintiff

70.410Â Â Â Â Â Â  Content of complaint

70.415Â Â Â Â Â Â  Remittance of proceeds received by plaintiff; attorney fees

INACTIVATION OF CERTIFICATE OR REGISTRATION

70.430Â Â Â Â Â Â  Grounds for administrative action to inactivate certificate or registration of limited partnership

70.435Â Â Â Â Â Â  Notice of administrative inactivation; effect of inactivation on authority of registered agent

70.440Â Â Â Â Â Â  Reinstatement following administrative inactivation

CONVERSIONS AND MERGERS

70.500Â Â Â Â Â Â  Definitions for ORS 70.500 to 70.540

70.505Â Â Â Â Â Â  Conversion

70.510Â Â Â Â Â Â  Action on plan of conversion

70.515Â Â Â Â Â Â  Articles of conversion

70.520Â Â Â Â Â Â  Effect of conversion; assumed business name

70.525Â Â Â Â Â Â  Merger

70.530Â Â Â Â Â Â  Action on plan of merger

70.535Â Â Â Â Â Â  Articles of merger

70.540Â Â Â Â Â Â  Effect of merger

MISCELLANEOUS

70.600Â Â Â Â Â Â  Construction to promote uniformity

70.605Â Â Â Â Â Â  Application to partnerships existing prior to July 1, 1986

70.610Â Â Â Â Â Â  Annual report; rules

70.615Â Â Â Â Â Â  Application of ORS chapter 67

70.620Â Â Â Â Â Â  Correction of documents; effective date of correction

70.625Â Â Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  70.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCertificate of limited partnershipÂ means the certificate referred to in ORS 70.075, and the certificate as amended, articles of conversion and articles of merger.

Â Â Â Â Â  (2) ÂContributionÂ means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, that a partner contributes to a limited partnership in the capacity as a partner.

Â Â Â Â Â  (3) ÂCorporationÂ or Âdomestic corporationÂ means a corporation for profit incorporated under ORS chapter 60.

Â Â Â Â Â  (4) ÂDomestic limited liability companyÂ means an entity that is an unincorporated association having one or more members and that is organized under ORS chapter 63.

Â Â Â Â Â  (5) ÂDomestic nonprofit corporationÂ means a corporation not for profit incorporated under ORS chapter 65.

Â Â Â Â Â  (6) ÂDomestic professional corporationÂ means a corporation organized under ORS chapter 58 for the purpose of rendering professional services and for the purposes provided under ORS chapter 58.

Â Â Â Â Â  (7) ÂEvent of withdrawal of a general partnerÂ means an event that causes a person to cease to be a general partner as provided in ORS 70.180.

Â Â Â Â Â  (8) ÂForeign corporationÂ means a corporation for profit incorporated under the laws of a state other than this state.

Â Â Â Â Â  (9) ÂForeign limited liability companyÂ means an entity that is an unincorporated association organized under the laws of a state other than this state, under the laws of a federally recognized Indian tribe or under the laws of a foreign country and that is organized under a statute under which an association may be formed that affords to each of its members limited liability with respect to liabilities of the entity.

Â Â Â Â Â  (10) ÂForeign limited partnershipÂ means a partnership formed under the laws of any jurisdiction other than this state and having as partners one or more general partners and one or more limited partners.

Â Â Â Â Â  (11) ÂForeign nonprofit corporationÂ means a corporation not for profit organized under the laws of a state other than this state.

Â Â Â Â Â  (12) ÂForeign professional corporationÂ means a professional corporation organized under the laws of a state other than this state.

Â Â Â Â Â  (13) ÂGeneral partnerÂ means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

Â Â Â Â Â  (14) ÂLimited partnerÂ means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

Â Â Â Â Â  (15) ÂLimited partnershipÂ and Âdomestic limited partnershipÂ mean a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners.

Â Â Â Â Â  (16) ÂPartnerÂ means a limited or general partner.

Â Â Â Â Â  (17) ÂPartnership agreementÂ means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

Â Â Â Â Â  (18) ÂPartnership interestÂ means a partnerÂs share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

Â Â Â Â Â  (19) ÂPersonÂ means an individual, partnership, limited partnership (domestic or foreign), trust, estate, association or corporation. [1985 c.677 Â§2; 1987 c.414 Â§65; 1987 c.543 Â§1; 1999 c.362 Â§53; 2001 c.315 Â§36; 2005 c.107 Â§5]

Â Â Â Â Â  70.010 Name of limited partnership; registration of assumed business name; application of other law. (1) The name of each limited partnership as set forth in its certificate of limited partnership:

Â Â Â Â Â  (a) Shall contain without abbreviation the words Âlimited partnership.Â

Â Â Â Â Â  (b) May not contain the name of a limited partner unless:

Â Â Â Â Â  (A) The name is also the name of a general partner or the corporate name of a corporate general partner; or

Â Â Â Â Â  (B) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

Â Â Â Â Â  (c) Must be distinguishable upon the records of the Office of Secretary of State from any other limited partnership or corporate name, including any reserved name or registered corporate name or assumed business name of active record in the Office of Secretary of State. However, the Secretary of State may accept for filing a certificate of limited partnership containing a name that otherwise may not be accepted under this subsection if the applicant submits for filing to the Office of Secretary of State a certified copy of a final judgment or order entered by a court of competent jurisdiction that finds that the applicant has a prior or concurrent right to use the limited partnership name in this state.

Â Â Â Â Â  (d) May not contain the words ÂincorporatedÂ or ÂcorporationÂ or any abbreviation or derivative thereof.

Â Â Â Â Â  (e) Shall be written using letters of the English alphabet and may include numerals and incidental punctuation.

Â Â Â Â Â  (2) If a limited partnership carries on, conducts or transacts business in this state under an assumed business name, the assumed business name must be registered under ORS chapter 648.

Â Â Â Â Â  (3) Nothing in this section abrogates or limits the law as to unfair competition or unfair trade practices or derogates from the common law, the principles of equity or the statutes of this state or of the
United States
with respect to the right to acquire and to protect trade names. [1985 c.677 Â§3; 1987 c.543 Â§2]

Â Â Â Â Â  70.015 Reservation of limited partnership name. (1) A limited partnership name may be reserved by any of the following persons:

Â Â Â Â Â  (a) Any person intending to organize a limited partnership under ORS 70.075 and to adopt that name.

Â Â Â Â Â  (b) Any domestic limited partnership or any foreign limited partnership registered in this state that in either case intends to adopt that name.

Â Â Â Â Â  (c) Any foreign limited partnership intending to register in this state and adopt that name.

Â Â Â Â Â  (d) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

Â Â Â Â Â  (2) A person who desires to reserve a limited partnership name shall submit to the Office of Secretary of State a signed application that specifies the limited partnership name and states the name and address of the person for whom the name is reserved. If the Secretary of State finds that the limited partnership name conforms to ORS 70.010, the Secretary of State shall reserve the limited partnership name for the applicant for a period of 120 days. The applicant for whom a name is reserved may transfer the reservation to any other person by executing and submitting for filing to the Office of Secretary of State a notice of the transfer, specifying the name and address of the transferee. [1985 c.677 Â§4; 1991 c.132 Â§6]

Â Â Â Â Â  70.020 Office in state. Each limited partnership shall continuously maintain in this state an office at which the records referred to in ORS 70.050 shall be kept. The office may be but need not be a place of business of the limited partnership in this state. [1985 c.677 Â§5]

Â Â Â Â Â  70.025 Registered agent; changing agent. (1) Each domestic limited partnership and each foreign limited partnership doing business in this state and all general partners of each domestic limited partnership or foreign limited partnership shall continuously maintain in this state a single registered agent who shall be amenable to service of process at the registered agentÂs business office in this state. The registered agent shall be:

Â Â Â Â Â  (a) An individual resident of this state who has a business office in this state;

Â Â Â Â Â  (b) A domestic corporation, domestic limited liability company, domestic professional corporation or domestic nonprofit corporation that has a business office in this state; or

Â Â Â Â Â  (c) A foreign corporation, foreign limited liability company, foreign professional corporation or foreign nonprofit corporation that is authorized to transact business in this state and has a business office in this state.

Â Â Â Â Â  (2) A domestic or foreign limited partnership and the general partners thereof may change their registered agent upon submitting for filing to the Office of Secretary of State a statement described in this subsection. The statement shall be executed by any general partner. The filing of the statement shall immediately terminate the existing registered agent and establish the newly appointed registered agent as the registered agent of the domestic or foreign limited partnership and the general partners thereof. The statement shall include the following:

Â Â Â Â Â  (a) The name of the domestic or foreign limited partnership and the name and address of each general partner thereof; and

Â Â Â Â Â  (b) The name of the successor registered agent and the street address of that registered agentÂs business office in this state. [1985 c.677 Â§5a; 1987 c.543 Â§3; 2001 c.315 Â§31]

Â Â Â Â Â  70.030 Change of address and resignation procedures for registered agent. (1) A registered agent may change the address of the registered agentÂs business office in this state by executing and submitting for filing to the Office of Secretary of State a statement that includes the following:

Â Â Â Â Â  (a) The name and address of the domestic or foreign limited partnership and each general partner thereof;

Â Â Â Â Â  (b) The new street address of the registered agentÂs business office in this state; and

Â Â Â Â Â  (c) A declaration that a copy of the statement has been mailed to the domestic or foreign limited partnership and each general partner thereof.

Â Â Â Â Â  (2) A person may resign as the registered agent of the domestic or foreign limited partnership and the general partners thereof by executing and submitting for filing to the Office of Secretary of State a statement of resignation and giving notice in the form of a copy of the statement to the domestic or foreign limited partnership. The resignation shall be effective on the 31st day after the date on which the statement is filed, unless the domestic or foreign limited partnership and the general partners thereof sooner appoint a successor registered agent, thereby terminating the capacity of the agent. Upon delivery of the signed statement, the Secretary of State shall file the resignation statement. The copy of the statement given to the domestic or foreign limited partnership shall be addressed to the domestic or foreign limited partnership at its last-known address as shown by the records of the Office of Secretary of State. For purposes of this subsection, written notice is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee. [1985 c.677 Â§5b; 1987 c.543 Â§4; 1989 c.196 Â§1; 1993 c.190 Â§10]

Â Â Â Â Â  70.035 Scope of agency of registered agent. The registered agent of a domestic or foreign limited partnership shall be an agent of that domestic or foreign limited partnership and the general partners thereof. Any process, notice or demand that arises out of a conduct of the affairs of the domestic or foreign limited partnership and that is required or permitted by law to be served upon the domestic or foreign limited partnership or any general partner thereof may be served upon the registered agent. [1985 c.677 Â§5c; 1987 c.543 Â§5]

Â Â Â Â Â  70.040 When Secretary of State to serve as agent; service on Secretary of State; when default may be entered. (1) Under any circumstance described in this subsection, the Secretary of State shall be an agent of a domestic or foreign limited partnership and each general partner thereof, for the purpose of serving any process, notice or demand that arises out of the conduct of the affairs of the domestic or foreign limited partnership and that is required or permitted by law to be served upon the domestic or foreign limited partnership or any general partner thereof. The Secretary of State may be served as agent of the domestic or foreign limited partnership and each general partner thereof:

Â Â Â Â Â  (a) Whenever the domestic or foreign limited partnership and its general partners fail to appoint or maintain a registered agent in this state;

Â Â Â Â Â  (b) Whenever the registered agent cannot with reasonable diligence be found at the address of the registered agentÂs business office in this state as shown by the records of the Office of Secretary of State; or

Â Â Â Â Â  (c) Whenever a domestic or foreign limited partnership has been dissolved or has become and remains inactive for failure to file its annual report pursuant to ORS 70.610. Such dissolution or inactivity shall not:

Â Â Â Â Â  (A) Terminate the authority of the registered agent of the foreign or domestic limited partnership or the general partners thereof;

Â Â Â Â Â  (B) Prevent the commencement of a proceeding against the dissolved or inactive partnership; or

Â Â Â Â Â  (C) Abate or suspend a proceeding by or against the partnership pending on the effective date of the dissolution or inactivity.

Â Â Â Â Â  (2) A person who causes service to be made on the Secretary of State under this section must satisfy the following requirements:

Â Â Â Â Â  (a) The person shall serve the Secretary of State as follows:

Â Â Â Â Â  (A) By serving the Secretary of State or a clerk on duty in the Office of Secretary of State with a copy of the process, notice or demand and any papers required by law to be delivered in connection with the service and paying the required fee for each party being served; or

Â Â Â Â Â  (B) By mailing to the Secretary of State a copy of the process, notice or demand by certified or registered mail, and paying the required fee for each party being served.

Â Â Â Â Â  (b) The person shall transmit to the registered agent, the domestic or foreign limited partnership and all general partners thereof a notice of the service on the Secretary of State and a copy of the process, notice or demand and accompanying papers. The person shall transmit such documents by certified or registered mail, return receipt requested, to the last-known address of the registered agentÂs business office in this state, of the domestic or foreign limited partnership and of each general partner respectively, as shown on the records of the Office of Secretary of State.

Â Â Â Â Â  (c) The person shall file with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings that the person has complied with the requirements of this subsection.

Â Â Â Â Â  (3) A court may not enter a default against any defendant served under this section who has not either received or rejected a registered or certified letter containing the notice of such service and a copy of the process, notice or demand and accompanying papers, unless the plaintiff can show that the defendant, after due diligence, cannot be found within or without this state and that fact appears by affidavit to the satisfaction of the court or judge thereof. Due diligence is satisfied when it appears from the affidavit that the defendant cannot be found at the last-known address as shown by the records of the Office of Secretary of State, if it appears from the affidavit that inquiry at such address was made within a reasonable time preceding service on the Secretary of State. When due diligence is proved to the court by such an affidavit, the service upon the Secretary of State shall be sufficient valid personal service upon the defendant notwithstanding that the defendant did not actually receive a notice of the service because of the defendantÂs failure to notify the Secretary of State of a change in address as required by this chapter.

Â Â Â Â Â  (4) The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section.

Â Â Â Â Â  (5) After the completion of initial service upon the Secretary of State, no additional documents need be served upon the Secretary of State to maintain jurisdiction in the same proceeding or to give notice of any motion or provisional process. [1985 c.677 Â§5d; 1987 c.543 Â§6; 1991 c.132 Â§7]

Â Â Â Â Â  70.045 Effect of ORS 70.020 to 70.040. Nothing contained in ORS 70.020 to 70.040:

Â Â Â Â Â  (1) Limits or affects the jurisdiction of the courts of this state;

Â Â Â Â Â  (2) Limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a limited partnership or the general partners thereof in any other manner now or hereafter permitted by law; or

Â Â Â Â Â  (3) Enlarges the purposes for which service on the Secretary of State is permitted when the purposes are limited by any other provision of law. [1985 c.677 Â§5e]

Â Â Â Â Â  70.050 Records required in office in state; inspection. (1) Each limited partnership shall keep at the office referred to in ORS 70.020 the following records:

Â Â Â Â Â  (a) A current list of the full name and last-known business address of each partner specifying separately the general partners and the limited partners in alphabetical order.

Â Â Â Â Â  (b) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.

Â Â Â Â Â  (c) Copies of the limited partnershipÂs federal, state and local income tax returns and reports, if any, for the three most recent years.

Â Â Â Â Â  (d) Copies of any then-effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years.

Â Â Â Â Â  (e) Unless contained in a written partnership agreement, a description of:

Â Â Â Â Â  (A) The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and that each partner has agreed to contribute;

Â Â Â Â Â  (B) The times at which or events upon the happening of which any additional contributions agreed to be made by each partner are to be made;

Â Â Â Â Â  (C) Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partnerÂs contribution; and

Â Â Â Â Â  (D) Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

Â Â Â Â Â  (2) The records specified in subsection (1) of this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours. [1985 c.677 Â§6; 1987 c.543 Â§7]

Â Â Â Â Â  70.055 Authority of limited partnership. A limited partnership may carry on any business that a partnership without limited partners may carry on. [1985 c.677 Â§7]

Â Â Â Â Â  70.060 Authority of partner to do business with limited partnership. Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner. [1985 c.677 Â§8]

Â Â Â Â Â  70.065 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under this chapter and for process served on the secretary under this chapter. The secretary may collect the fees described in ORS 56.140 for copying any public record under this chapter, certifying the copy or certifying to other facts of record under this chapter. [1991 c.132 Â§12; 1999 c.362 Â§Â§54,54a]

Â Â Â Â Â  70.067 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed by this chapter. The Secretary of State may by rule require the use of the forms. [1995 c.215 Â§17]

Â Â Â Â Â  70.070 Filing duty of Secretary of State. (1) If a document delivered to the Office of Secretary of State for filing satisfies the requirements of this chapter, the Secretary of State shall file it.

Â Â Â Â Â  (2) The Secretary of State files a document by indicating thereon that it has been filed by the Secretary of State and the date of filing. After filing a document, except as provided in ORS 70.030 and 70.610, the Secretary of State shall return an acknowledgment of filing to the domestic or foreign limited partnership or its representative.

Â Â Â Â Â  (3) If the Secretary of State refuses to file a document, the Secretary of State shall return the document to the domestic or foreign limited partnership or its representative within 10 business days after the document was delivered together with a brief written explanation of the reason for the refusal.

Â Â Â Â Â  (4) The Secretary of StateÂs duty to file documents under this section is ministerial. The Secretary of State is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the office for filing. The Secretary of StateÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Secretary of StateÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect. [1993 c.190 Â§15; 1999 c.486 Â§13; 2001 c.104 Â§21]

FORMATION; CERTIFICATE OF LIMITED PARTNERSHIP

Â Â Â Â Â  70.075 Formation of limited partnership; certificate of limited partnership; rules. (1) To form a limited partnership, a certificate of limited partnership must be executed and submitted for filing to the Office of Secretary of State. The certificate shall set forth the following:

Â Â Â Â Â  (a) The name of the limited partnership.

Â Â Â Â Â  (b) The address of the office required to be maintained under ORS 70.020 and the name and street address of the agent.

Â Â Â Â Â  (c) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (d) The name and the business address of each general partner.

Â Â Â Â Â  (e) The latest date upon which the limited partnership is to dissolve.

Â Â Â Â Â  (f) Any other matters the general partners decide to include in the certificate.

Â Â Â Â Â  (g) Any additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) A limited partnership is formed when the Secretary of State has filed the certificate or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. [1985 c.677 Â§9; 1987 c.543 Â§8; 1991 c.132 Â§8; 1995 c.215 Â§18]

Â Â Â Â Â  70.080 Amendment of certificate. (1) A certificate of limited partnership is amended by submitting for filing a certificate of amendment thereto to the Office of Secretary of State. The certificate shall set forth the following:

Â Â Â Â Â  (a) The name of the limited partnership immediately prior to the filing of the certificate of amendment.

Â Â Â Â Â  (b) The amendment to the certificate.

Â Â Â Â Â  (2) Not later than the 30th day after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed:

Â Â Â Â Â  (a) The admission of a new general partner.

Â Â Â Â Â  (b) The withdrawal of a general partner.

Â Â Â Â Â  (c) The continuation of the business under ORS 70.325 (4) after an event of withdrawal of a general partner.

Â Â Â Â Â  (d) A change in the name of the limited partnership.

Â Â Â Â Â  (3) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

Â Â Â Â Â  (4) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

Â Â Â Â Â  (5) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (2) of this section if the amendment is filed within the period specified in subsection (2) of this section.

Â Â Â Â Â  (6) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment. [1985 c.677 Â§10; 1987 c.543 Â§9]

Â Â Â Â Â  70.085 Cancellation of certificate. A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be submitted for filing to the Office of Secretary of State and shall set forth the following:

Â Â Â Â Â  (1) The name of the limited partnership.

Â Â Â Â Â  (2) The reason for filing the certificate of cancellation.

Â Â Â Â Â  (3) The effective date of cancellation, which shall be a date certain, if the cancellation is not to be effective upon the submission of the certificate.

Â Â Â Â Â  (4) Any other information the general partners submitting the certificate for filing decide to include in the certificate. [1985 c.677 Â§11]

Â Â Â Â Â  70.090 Execution of certificate. (1) Each certificate required by ORS 70.075 to 70.115 to be filed by the Secretary of State shall be executed in the following manner:

Â Â Â Â Â  (a) An original certificate of limited partnership must be signed by all general partners named therein.

Â Â Â Â Â  (b) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

Â Â Â Â Â  (c) A certificate of cancellation must be signed by all general partners.

Â Â Â Â Â  (2) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

Â Â Â Â Â  (3) The execution of a certificate by a general partner constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated therein are true. [1985 c.677 Â§12; 1987 c.543 Â§10]

Â Â Â Â Â  70.095 Remedy for failure to execute certificate. If a person required by ORS 70.090 to execute any certificate fails to do so, any other person who is adversely affected by the failure may petition the circuit court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed, and that any person so designated has failed to execute the certificate, it shall order the Secretary of State to record an appropriate certificate. [1985 c.677 Â§13; 1987 c.543 Â§11]

Â Â Â Â Â  70.100 Filing with Office of Secretary of State. (1) One original of the certificate of limited partnership, of any certificates of amendment or cancellation or of any judgment or judicial order of amendment or cancellation, shall be submitted for filing to the Office of Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of such authority as a prerequisite to filing. Unless the Secretary of State finds that any certificate does not conform to the filing requirements of this chapter, upon receipt of all filing fees required by law, the Secretary of State shall file the certificate, judgment or judicial order and return an acknowledgment of filing to the sender.

Â Â Â Â Â  (2) Upon the filing of a certificate of amendment or judgment or judicial order of amendment by the Secretary of State, the certificate of limited partnership shall be amended as set forth therein.

Â Â Â Â Â  (3) A certificate of limited partnership is canceled on the date that a certificate of cancellation or the judgment or judicial order of cancellation is filed by the Secretary of State unless the certificate, judgment or judicial order specifies another effective date. [1985 c.677 Â§14; 1987 c.543 Â§12; 1999 c.486 Â§14]

Â Â Â Â Â  70.105 Remedy for false statements in certificate. If any certificate of limited partnership or certificate of amendment or cancellation contains a false material statement, one who suffers loss by reliance on the statement may recover damages for the loss from any of the following persons:

Â Â Â Â Â  (1) Any party to the certificate who knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; or

Â Â Â Â Â  (2) Any general partner who:

Â Â Â Â Â  (a) After the certificate was executed, knew or should have known that any arrangement or other fact described in the certificate had changed, thus making any material statement in the certificate false; and

Â Â Â Â Â  (b) Had a reasonably sufficient time before the statement was relied upon to cancel or amend the certificate, or to file a petition for its cancellation or amendment under ORS 70.095. [1985 c.677 Â§15]

Â Â Â Â Â  70.110 Filing as notice of limited partnership. The fact that a certificate of limited partnership is on file in the Office of Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact. [1985 c.677 Â§16; 1987 c.543 Â§13]

Â Â Â Â Â  70.115 Duty of general partners to deliver copy of certificate to each limited partner. Upon the return by the Secretary of State pursuant to ORS 70.100 of an acknowledgment of filing, the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise. [1985 c.677 Â§17; 1999 c.486 Â§15]

LIMITED PARTNERS

Â Â Â Â Â  70.125 Date person becomes limited partner; admission of additional limited partner. (1) A person becomes a limited partner on the later of:

Â Â Â Â Â  (a) The date the original certificate of limited partnership is filed; or

Â Â Â Â Â  (b) The date stated in the records of the limited partnership as the date that person becomes a limited partner.

Â Â Â Â Â  (2) After the filing of a limited partnershipÂs original certificate of limited partnership, a person may be admitted as an additional limited partner as follows:

Â Â Â Â Â  (a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners.

Â Â Â Â Â  (b) In the case of an assignee of a partnership interest, upon the occurrence of either of the following:

Â Â Â Â Â  (A) Upon the exercise by the assignor of a power provided in ORS 70.300, to grant to the assignee the right to become a limited partner, and upon compliance with any conditions limiting the grant or exercise of the power; or

Â Â Â Â Â  (B) Upon the consent of all partners other than the assignor. [1985 c.677 Â§18; 1987 c.543 Â§14]

Â Â Â Â Â  70.130 Voting rights. Subject to ORS 70.135, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per capita or other basis, upon any matter. [1985 c.677 Â§19]

Â Â Â Â Â  70.135 Liability of limited partner. (1) Except as provided in subsection (4) of this section, a limited partner is not liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business, the limited partner is liable only to persons who transact business with the limited partnership and who reasonably believe, based upon the limited partnerÂs conduct, that the limited partner is a general partner.

Â Â Â Â Â  (2) A limited partner does not participate in the control of the business within the meaning of subsection (1) of this section solely by doing one or more of the following:

Â Â Â Â Â  (a) Being a contractor for or an agent or employee of the limited partnership or of a general partner, or being an officer, director or shareholder of a general partner that is a corporation.

Â Â Â Â Â  (b) Consulting with and advising a general partner with respect to the business of the limited partnership.

Â Â Â Â Â  (c) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership.

Â Â Â Â Â  (d) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.

Â Â Â Â Â  (e) Bringing a derivative action in the right of the limited partnership to recover a judgment in its favor pursuant to ORS 70.400 to 70.415.

Â Â Â Â Â  (f) Requesting or attending a meeting of partners.

Â Â Â Â Â  (g) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

Â Â Â Â Â  (A) The dissolution and winding up or the continuation of the limited partnership.

Â Â Â Â Â  (B) The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership.

Â Â Â Â Â  (C) The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business.

Â Â Â Â Â  (D) A change in the nature of the business.

Â Â Â Â Â  (E) The admission or removal of a general partner.

Â Â Â Â Â  (F) The admission or removal of a limited partner.

Â Â Â Â Â  (G) A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.

Â Â Â Â Â  (H) An amendment to the partnership agreement or certificate of limited partnership.

Â Â Â Â Â  (I) Matters related to the business of the limited partnership not otherwise listed in this paragraph that the partnership agreement states in writing may be subject to the approval or disapproval of limited partners.

Â Â Â Â Â  (h) Winding up the limited partnership pursuant to ORS 70.325.

Â Â Â Â Â  (i) Exercising any right or power permitted to limited partners under ORS 70.005, 70.010, 70.025 to 70.040, 70.050, 70.075, 70.080, 70.090 to 70.100, 70.110, 70.125, 70.135, 70.140, 70.175, 70.180, 70.230 to 70.255, 70.265, 70.275, 70.300, 70.325, 70.355 to 70.375, 70.610 and 70.620 and not specifically listed in this subsection.

Â Â Â Â Â  (3) The enumeration in subsection (2) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the control of the business of the limited partnership.

Â Â Â Â Â  (4) A limited partner who knowingly permits the limited partnerÂs name to be used in the name of the limited partnership, except under circumstances permitted by ORS 70.010 (2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner. [1985 c.677 Â§20; 1987 c.543 Â§15]

Â Â Â Â Â  70.140 Liability of person who erroneously believes person is limited partner. A person who makes a contribution to a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise or exercising any rights of a limited partner if, on ascertaining the mistake, the person promptly takes either of the following actions:

Â Â Â Â Â  (1) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed.

Â Â Â Â Â  (2) Withdraws from future equity participation in the enterprise by executing and submitting for filing with the Office of Secretary of State a certificate declaring withdrawal under this section. [1985 c.677 Â§21; 1987 c.543 Â§16]

Â Â Â Â Â  70.145 Powers of limited partner. Each limited partner may:

Â Â Â Â Â  (1) Inspect and copy any of the partnership records required to be maintained by ORS 70.050.

Â Â Â Â Â  (2) Obtain from the general partners from time to time upon reasonable demand:

Â Â Â Â Â  (a) True and full information regarding the state of the business and financial condition of the limited partnership;

Â Â Â Â Â  (b) A copy of the limited partnershipÂs federal, state and local income tax returns for each year promptly after they become available; and

Â Â Â Â Â  (c) Other information regarding the affairs of the limited partnership as is just and reasonable. [1985 c.677 Â§22]

GENERAL PARTNERS

Â Â Â Â Â  70.175 Admission of additional general partners. After the filing of a limited partnershipÂs original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners. [1985 c.677 Â§23; 1987 c.543 Â§17]

Â Â Â Â Â  70.180 When person ceases to be general partner. Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

Â Â Â Â Â  (1) The general partner withdraws from the limited partnership as provided in ORS 70.255 (1).

Â Â Â Â Â  (2) The general partner ceases to be a member of the limited partnership as provided in ORS 70.290.

Â Â Â Â Â  (3) The general partner is removed as a general partner in accordance with the partnership agreement.

Â Â Â Â Â  (4) Unless otherwise provided in writing in the partnership agreement, the general partner:

Â Â Â Â Â  (a) Makes an assignment for the benefit of creditors;

Â Â Â Â Â  (b) Files a voluntary petition in bankruptcy;

Â Â Â Â Â  (c) Is adjudicated a bankrupt or insolvent;

Â Â Â Â Â  (d) Files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule;

Â Â Â Â Â  (e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or

Â Â Â Â Â  (f) Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the general partner or of all or any substantial part of the general partnerÂs properties.

Â Â Â Â Â  (5) Unless otherwise provided in writing in the partnership agreement:

Â Â Â Â Â  (a) If a proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or rule has not been dismissed on or before the 120th day after commencement of the proceeding;

Â Â Â Â Â  (b) If an appointment, without the general partnerÂs consent, of a trustee, receiver or liquidator either of the general partner or of all or any substantial part of the general partnerÂs properties is not vacated or stayed on or before the 90th day after the appointment; or

Â Â Â Â Â  (c) If an appointment described in paragraph (b) of this subsection is not vacated on or before the 90th day after expiration of the stay under paragraph (b) of this subsection.

Â Â Â Â Â  (6) In the case of a general partner who is an individual:

Â Â Â Â Â  (a) The death of the general partner.

Â Â Â Â Â  (b) The entry of a judgment by a court of competent jurisdiction adjudicating the general partner incompetent to manage the general partnerÂs person or estate.

Â Â Â Â Â  (7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.

Â Â Â Â Â  (8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership.

Â Â Â Â Â  (9) In the case of a general partner that is a corporation, the voluntary dissolution of the corporation, the involuntary dissolution of the corporation or the entry of a judgment or judicial order of involuntary dissolution of the corporation.

Â Â Â Â Â  (10) In the case of an estate, the distribution by the fiduciary of the estateÂs entire interest in the partnership. [1985 c.677 Â§24; 1987 c.543 Â§18]

Â Â Â Â Â  70.185 Rights, restrictions and liabilities of general partner. (1) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

Â Â Â Â Â  (2) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

Â Â Â Â Â  (3) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners. [1985 c.677 Â§25]

Â Â Â Â Â  70.190 Rights and powers of general partner as general and limited partner. A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of and in distributions from the limited partnership as a general partner. A general partner also may make contributions to and share in the profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers and is subject to the restrictions and liabilities of a general partner and, except as provided in the partnership agreement, also has the powers and is subject to the restrictions of a limited partner to the extent of the personÂs participation in the partnership as a limited partner. [1985 c.677 Â§26]

Â Â Â Â Â  70.195 Voting rights. The partnership agreement may grant to all or certain identified general partners the right to vote, separately or with all or any class of the limited partners, on any matter. The right to vote may be granted on a per capita or any other basis. [1985 c.677 Â§27]

FINANCES

Â Â Â Â Â  70.225 Form of contribution. The contribution of a partner may be in cash, property or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services. [1985 c.677 Â§28]

Â Â Â Â Â  70.230 Obligation of partner. (1) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in writing signed by the limited partner.

Â Â Â Â Â  (2) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or other property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner shall be obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the records required to be kept pursuant to ORS 70.050, of the stated contribution that has not been made.

Â Â Â Â Â  (3) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor may enforce the original obligation if the creditor extended credit or otherwise acted in reliance on that obligation, during the period occurring:

Â Â Â Â Â  (a) After the partner signs a writing that reflects the obligation; and

Â Â Â Â Â  (b) Before the amendment or cancellation thereof to reflect the compromise. [1985 c.677 Â§29; 1987 c.543 Â§19]

Â Â Â Â Â  70.235 Allocation of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value of the contributions made by each partner, as stated in the partnership records required to be kept pursuant to ORS 70.050, to the extent they have been received by the partnership and have not been returned. [1985 c.677 Â§30; 1987 c.543 Â§20]

Â Â Â Â Â  70.240 Allocation of distributions of assets. Distributions of cash or other assets of a limited partnership shall be allocated among the partners and among classes of partners in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value of the contributions made by each partner, as stated in the partnership records required to be kept pursuant to ORS 70.050, to the extent they have been received by the partnership and have not been returned. [1985 c.677 Â§31; 1987 c.543 Â§21]

DISTRIBUTION AND WITHDRAWAL

Â Â Â Â Â  70.250 Entitlement to distributions. Except as provided in ORS 70.250 to 70.275, a partner is entitled to receive distributions from a limited partnership before the partnerÂs withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement. [1985 c.677 Â§32; 1987 c.543 Â§22]

Â Â Â Â Â  70.255 Withdrawal of partner. (1) A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the withdrawing general partner.

Â Â Â Â Â  (2) A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in writing in the partnership agreement. If the partnership agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six monthsÂ prior written notice to each general partner at the general partnerÂs address on the books of the limited partnership at its office in this state. [1985 c.677 Â§Â§33,34; 1987 c.543 Â§23]

Â Â Â Â Â  70.260 Entitlements of withdrawing partner. Except as provided in ORS 70.250 to 70.275, upon withdrawal, any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement. If not otherwise provided in the partnership agreement, the withdrawing partner also is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partnerÂs interest in the limited partnership as of the date of withdrawal based upon the withdrawing partnerÂs right to share in distributions from the limited partnership. For purposes of this section, the fair value of the withdrawing partnerÂs interest in the limited partnership shall be determined by assuming that any distribution to which the withdrawing partner is otherwise entitled by reason of this section has been made. [1985 c.677 Â§35]

Â Â Â Â Â  70.265 Rights of partner regarding distribution; remedies. (1) Except as provided in writing in the partnership agreement, a partner has no right to demand and receive any distribution from a limited partnership in any form other than cash, regardless of the nature of the partnerÂs contribution. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.

Â Â Â Â Â  (2) When a partner becomes entitled to receive a distribution, the partner has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution. [1985 c.677 Â§Â§36,37; 1987 c.543 Â§24]

Â Â Â Â Â  70.270 Limit on distribution. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, the liabilities of the limited partnership exceed the fair value of the partnership assets. For purposes of this section, the following shall be disregarded as liabilities of the limited partnership:

Â Â Â Â Â  (1) Liabilities to partners on account of their partnership interests; and

Â Â Â Â Â  (2) With respect to any liability as to which the recourse of creditors is limited to specific property of the limited partnership, the amount by which such liability exceeds the fair value of such specific property. [1985 c.677 Â§38]

Â Â Â Â Â  70.275 Liability of partner who receives return of contribution. (1) If a partner has received the return of any part of the partnerÂs contribution without violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of one year after receipt of the return for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnershipÂs liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

Â Â Â Â Â  (2) If a partner has received the return of any part of the partnerÂs contribution in violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of six years after receipt of the return for the amount of the contribution wrongfully returned.

Â Â Â Â Â  (3) A partner receives a return of the partnerÂs contribution to the extent that a distribution to the partner reduces the partnerÂs share of the fair value of the net assets of the limited partnership below the value of the partnerÂs contribution, as set forth in the partnership records required to be kept pursuant to ORS 70.050, that has not been distributed to the partner. [1985 c.677 Â§39; 1987 c.543 Â§25]

ASSIGNMENT OF PARTNERSHIP INTERESTS

Â Â Â Â Â  70.285 Partnership as personal property. A partnership interest is personal property. [1985 c.677 Â§40]

Â Â Â Â Â  70.290 Assignability of partnership interest. Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all the partnerÂs partnership interest. [1985 c.677 Â§41]

Â Â Â Â Â  70.295 Rights of judgment creditor of partner. On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to the partnerÂs partnership interest. [1985 c.677 Â§42]

Â Â Â Â Â  70.300 Assignee of partnership interest as limited partner. (1) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

Â Â Â Â Â  (a) The assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

Â Â Â Â Â  (b) All other partners consent.

Â Â Â Â Â  (2) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in ORS 70.225 to 70.275. However, the assignee is not obligated for liabilities that were unknown to the assignee at the time the assignee became a limited partner and that could not be ascertained from the certificate of limited partnership.

Â Â Â Â Â  (3) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignorÂs liability to the limited partnership under ORS 70.105 and 70.230. [1985 c.677 Â§43; 1987 c.543 Â§26]

Â Â Â Â Â  70.305 Death, incompetency, dissolution or termination of partner. (1) If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partnerÂs person or property, the partnerÂs executor, administrator, guardian, conservator or other legal representative may exercise all the partnerÂs rights for the purpose of settling the partnerÂs estate or administering the partnerÂs property, including any power the partner held to give an assignee the right to become a limited partner.

Â Â Â Â Â  (2) If a partner is a corporation, trust or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor. [1985 c.677 Â§44]

DISSOLUTION

Â Â Â Â Â  70.325 When dissolution occurs. A limited partnership is dissolved and its affairs shall be wound up when the first of any of the following events occurs:

Â Â Â Â Â  (1) Upon reaching the time for dissolution specified in the certificate of limited partnership.

Â Â Â Â Â  (2) Upon the happening of events specified in writing in the partnership agreement.

Â Â Â Â Â  (3) By the vote or such other action of the partners as is provided in writing in the partnership agreement, or if the partnership agreement does not so provide in writing, by the written consent of all partners.

Â Â Â Â Â  (4) An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so. However, a limited partnership is not dissolved under this subsection and is not required to be wound up by reason of any event of withdrawal if, not later than the 90th day after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired.

Â Â Â Â Â  (5) Entry of a judgment or judicial order of involuntary dissolution under ORS 70.330. [1985 c.677 Â§45; 1987 c.543 Â§27]

Â Â Â Â Â  70.330 Judgment of dissolution. On application by or for a partner, the circuit court may enter a judgment for the dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement. [1985 c.677 Â§46; 2003 c.576 Â§332]

Â Â Â Â Â  70.335 Who may wind up partnership affairs. Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if no such general partners, the limited partners, may wind up the limited partnershipÂs affairs. However, the circuit court upon cause shown may wind up the limited partnershipÂs affairs upon application of any partner, or the partnerÂs legal representative or assignee. [1985 c.677 Â§47]

Â Â Â Â Â  70.340 Distribution of assets. Upon the winding up of a limited partnership, the assets shall be distributed as follows:

Â Â Â Â Â  (1) To the extent permitted by law, to creditors, including partners who are creditors, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under ORS 70.250 or 70.260.

Â Â Â Â Â  (2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under ORS 70.250 or 70.260.

Â Â Â Â Â  (3) Except as provided in the partnership agreement, to partners as follows:

Â Â Â Â Â  (a) First, for the return of their contributions; and

Â Â Â Â Â  (b) Secondly, respecting their partnership interests, in the proportions in which the partners share in distributions. [1985 c.677 Â§48]

FOREIGN LIMITED PARTNERSHIPS

Â Â Â Â Â  70.350 Law applicable to foreign limited partnership. (1) The laws of the jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners.

Â Â Â Â Â  (2) A foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this state. [1985 c.677 Â§49]

Â Â Â Â Â  70.355 Registration of foreign limited partnership; rules. (1) Before transacting business in this state, a foreign limited partnership shall register with the Secretary of State. In order to register, a foreign limited partnership shall submit for filing to the Office of Secretary of State an application for registration as a foreign limited partnership. The application shall be signed by a general partner and shall set forth the following:

Â Â Â Â Â  (a) The name of the foreign limited partnership.

Â Â Â Â Â  (b) The jurisdiction and the date of formation of the foreign limited partnership.

Â Â Â Â Â  (c) The name and street address of the initial registered agent which the foreign limited partnership and all general partners thereof are required to maintain in this state under ORS 70.025.

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices as required by this chapter.

Â Â Â Â Â  (e) The address of the office where the records listed in ORS 70.050 are maintained together with an undertaking by the foreign limited partnership to keep these records until the foreign limited partnershipÂs registration in this state is canceled.

Â Â Â Â Â  (f) The name and business address of each general partner.

Â Â Â Â Â  (g) Any additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) A person who signs the application for registration as a foreign limited partnership as an agent or fiduciary need not exhibit evidence of such authority as a prerequisite to filing.

Â Â Â Â Â  (3) The execution by a general partner of the application for registration as a foreign limited partnership constitutes an affirmation under the applicable penalties of false swearing or perjury that the facts stated therein are true.

Â Â Â Â Â  (4) The foreign limited partnership shall deliver with the completed application a certificate of existence or a similar document that is current within 60 days of the date of delivery. The certificate or document shall be authenticated by the official having custody of limited partnership records in the state or country under whose law the partnership is organized. [1985 c.677 Â§50; 1987 c.543 Â§28; 1991 c.132 Â§9; 1995 c.215 Â§19; 1999 c.486 Â§16]

Â Â Â Â Â  70.360 [1985 c.677 Â§51; 1987 c.543 Â§29; repealed by 1993 c.190 Â§24]

Â Â Â Â Â  70.365 Name requirements. The Secretary of State shall not register a foreign limited partnership whose name does not meet the requirements of ORS 70.010 (1)(c) unless the foreign limited partnership states its name on its application as (name of limited partnership), a limited partnership of (place of registration), which shall be the Âreal and true nameÂ of the limited partnership. [1985 c.677 Â§52; 1987 c.543 Â§30]

Â Â Â Â Â  70.370 Correction of application. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly submit for filing to the Office of Secretary of State a certificate, signed by a general partner, correcting the statement. [1985 c.677 Â§53; 1987 c.543 Â§30a]

Â Â Â Â Â  70.375 Cancellation of registration. (1) A foreign limited partnership may cancel its registration by submitting for filing a certificate of cancellation to the Office of Secretary of State signed by a general partner.

Â Â Â Â Â  (2) A certificate of cancellation shall set forth:

Â Â Â Â Â  (a) The name of the limited partnership and the state or country under the laws of which it is organized;

Â Â Â Â Â  (b) A statement that the limited partnership is not transacting business in this state;

Â Â Â Â Â  (c) A statement that the limited partnership revokes the authority of its registered agent in this state to accept service of process, notice or demand and consents that service of process, notice or demand in any action, suit or proceeding based upon any transaction, event or occurrence that took place in this state prior to the filing of the certificate of cancellation may thereafter be made on the limited partnership by service on the Secretary of State; and

Â Â Â Â Â  (d) A mailing address to which the person initiating any proceeding may mail a copy of any process, notice or demand to the limited partnership that has been served on the Secretary of State.

Â Â Â Â Â  (3) The certificate of cancellation shall be signed by one of the general partners or, if the foreign limited partnership is in the hands of a receiver or trustee, shall be signed by the receiver or trustee.

Â Â Â Â Â  (4) If the Secretary of State finds that the certificate conforms to the filing requirements of this chapter, the Secretary of State shall file the certificate and return an acknowledgment of filing to the sender. Upon the filing of the certificate of cancellation, the authority of the foreign limited partnership to transact business in this state shall cease.

Â Â Â Â Â  (5) A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in this state. [1985 c.677 Â§54; 1987 c.543 Â§31; 1999 c.486 Â§17]

Â Â Â Â Â  70.380 Registration prerequisite to suing in state; effect on contracts, liability; agent. (1) A foreign limited partnership transacting business in this state may not maintain any action or proceeding in any court of this state until it has registered in this state.

Â Â Â Â Â  (2) The failure of a foreign limited partnership to register in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action or proceeding in any court of this state.

Â Â Â Â Â  (3) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

Â Â Â Â Â  (4) A foreign limited partnership, by transacting business in this state without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this state. [1985 c.677 Â§55]

Â Â Â Â Â  70.385 Attorney GeneralÂs enforcement. The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of ORS 70.350 to 70.385. [1985 c.677 Â§56]

DERIVATIVE ACTIONS

Â Â Â Â Â  70.400 Action by limited partner upon refusal of general partner. A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed. [1985 c.677 Â§57]

Â Â Â Â Â  70.405 Status of plaintiff. In a derivative action, the plaintiff must be a partner when the plaintiff brings the action and:

Â Â Â Â Â  (1) The plaintiff must have been a partner at the time of the transaction of which the plaintiff complains; or

Â Â Â Â Â  (2) The plaintiffÂs status as a partner must have devolved upon the plaintiff from a person who was a partner at the time of the transaction. [1985 c.677 Â§58]

Â Â Â Â Â  70.410 Content of complaint. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort. [1985 c.677 Â§59]

Â Â Â Â Â  70.415 Remittance of proceeds received by plaintiff; attorney fees. If a derivative action is successful in whole or in part or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court shall direct the plaintiff to remit to the limited partnership the remainder of those proceeds received by the plaintiff. The court may award reasonable attorney fees to the prevailing party in a derivative action. [1985 c.677 Â§60; 1995 c.618 Â§43]

INACTIVATION OF CERTIFICATE OR REGISTRATION

Â Â Â Â Â  70.430 Grounds for administrative action to inactivate certificate or registration of limited partnership. The Secretary of State may commence a proceeding under ORS 70.435 to inactivate a certificate of limited partnership or the registration of a foreign limited partnership if:

Â Â Â Â Â  (1) The limited partnership does not pay when due any fees imposed by this chapter;

Â Â Â Â Â  (2) The limited partnership does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The limited partnership is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The limited partnership does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The limited partnershipÂs period of duration stated in its certificate of limited partnership expires. [1993 c.190 Â§13]

Â Â Â Â Â  70.435 Notice of administrative inactivation; effect of inactivation on authority of registered agent. (1) If the Secretary of State determines that one or more grounds exist under ORS 70.430 for inactivating a certificate of limited partnership or the registration of a foreign limited partnership, the Secretary of State shall give the limited partnership notice of that determination.

Â Â Â Â Â  (2) If the limited partnership, within 45 days after the notice is given, does not correct each ground for inactivation or demonstrate to the satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall inactivate the certificate of limited partnership or the registration of a foreign limited partnership.

Â Â Â Â Â  (3) The administrative inactivation of a certificate of domestic limited partnership does not terminate the authority of its registered agent.

Â Â Â Â Â  (4) The administrative inactivation of the registration of a foreign limited partnership terminates the authority of the registered agent of the foreign limited partnership. [1993 c.190 Â§14; 2001 c.315 Â§38]

Â Â Â Â Â  70.440 Reinstatement following administrative inactivation. (1) A limited partnership administratively inactivated under ORS 70.430 may apply to the Secretary of State for reinstatement within five years from the date of inactivation. The application shall:

Â Â Â Â Â  (a) State the name of the limited partnership and effective date of its administrative inactivation; and

Â Â Â Â Â  (b) State that the ground or grounds for inactivation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the limited partnershipÂs name satisfies the requirements of ORS 70.010, the Secretary of State shall reinstate the limited partnership.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative inactivation and the limited partnership is considered to resume carrying on its business as if the administrative inactivation had never occurred. [1995 c.215 Â§20]

Â Â Â Â Â  70.450 [1985 c.677 Â§61; renumbered 70.600 in 1999]

Â Â Â Â Â  70.455 [1985 c.677 Â§62; renumbered 70.605 in 1999]

Â Â Â Â Â  70.460 [1985 c.677 Â§62a; 1987 c.543 Â§32; 1987 c.843 Â§23; 1991 c.132 Â§10; 1993 c.190 Â§11; 1995 c.215 Â§21; renumbered 70.610 in 1999]

Â Â Â Â Â  70.465 [1985 c.677 Â§63; 1997 c.775 Â§89; 1999 c.86 Â§19; renumbered 70.615 in 1999]

Â Â Â Â Â  70.470 [1987 c.543 Â§9b; renumbered 70.620 in 1999]

Â Â Â Â Â  70.490 [1985 c.677 Â§1; renumbered 70.625 in 1999]

CONVERSIONS AND MERGERS

Â Â Â Â Â  70.500 Definitions for ORS 70.500 to 70.540. As used in ORS 70.500 to 70.540:

Â Â Â Â Â  (1) ÂBusiness entityÂ means:

Â Â Â Â Â  (a) Any of the following for-profit entities:

Â Â Â Â Â  (A) A professional corporation organized under ORS chapter 58, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (B) A corporation organized under ORS chapter 60, predecessor law or comparable law of another jurisdiction;

Â Â Â Â Â  (C) A limited liability company organized under ORS chapter 63 or comparable law of another jurisdiction;

Â Â Â Â Â  (D) A partnership organized in Oregon after January 1, 1998, or that is registered as a limited liability partnership, or that has elected to be governed by ORS chapter 67, and a partnership governed by law of another jurisdiction that expressly provides for conversions and mergers; and

Â Â Â Â Â  (E) A limited partnership organized under this chapter, predecessor law or comparable law of another jurisdiction; and

Â Â Â Â Â  (b) A cooperative organized under ORS chapter 62, predecessor law or comparable law of another jurisdiction.

Â Â Â Â Â  (2) ÂOrganizational documentÂ means the following for an
Oregon
business entity or, for a foreign business entity, a document equivalent to the following:

Â Â Â Â Â  (a) In the case of a corporation, professional corporation or cooperative, articles of incorporation;

Â Â Â Â Â  (b) In the case of a limited liability company, articles of organization;

Â Â Â Â Â  (c) In the case of a partnership, a partnership agreement and, for a limited liability partnership, its registration; and

Â Â Â Â Â  (d) In the case of a limited partnership, a certificate of limited partnership.

Â Â Â Â Â  (3) ÂOwnerÂ means a:

Â Â Â Â Â  (a) Shareholder of a corporation or of a professional corporation;

Â Â Â Â Â  (b) Member or shareholder of a cooperative;

Â Â Â Â Â  (c) Member of a limited liability company;

Â Â Â Â Â  (d) Partner of a partnership; and

Â Â Â Â Â  (e) General partner or limited partner of a limited partnership. [1999 c.362 Â§56; 2003 c.80 Â§29]

Â Â Â Â Â  70.505 Conversion. (1) A business entity other than a limited partnership may be converted to a limited partnership organized under this chapter, and a limited partnership organized under this chapter may be converted to another business entity organized under the laws of this state, if conversion is permitted by the statutes governing the other business entity, by approving a plan of conversion and filing articles of conversion. A limited partnership organized under this chapter may be converted to a business entity organized under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The conversion is permitted by the laws of that jurisdiction;

Â Â Â Â Â  (b) A plan of conversion is approved by the converting limited partnership;

Â Â Â Â Â  (c) Articles of conversion are filed in this state;

Â Â Â Â Â  (d) The converted business entity submits an application to transact business as a foreign business entity of that type to the Secretary of State for filing and meets all other requirements prescribed under the laws of this state for authorization to transact business as a foreign business entity of that type; and

Â Â Â Â Â  (e) The limited partnership complies with any requirements imposed under the laws of the other jurisdiction with respect to the conversion.

Â Â Â Â Â  (2) A plan of conversion shall set forth:

Â Â Â Â Â  (a) The name and type of business entity prior to conversion;

Â Â Â Â Â  (b) The name and type of the business entity after conversion;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the conversion;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property in whole or in part; and

Â Â Â Â Â  (e) Any additional information required in the organizational document of the converted business entity by the statutes governing that type of business entity.

Â Â Â Â Â  (3) The plan of conversion may set forth other provisions relating to the conversion. [1999 c.362 Â§57; 2001 c.315 Â§20; 2003 c.80 Â§24]

Â Â Â Â Â  70.510 Action on plan of conversion. (1) A plan of conversion shall be approved as follows:

Â Â Â Â Â  (a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is organized.

Â Â Â Â Â  (b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a plan of conversion is approved, and at any time before articles of conversion are filed, the planned conversion may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By a limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner determined by the general partners.

Â Â Â Â Â  (b) By a party to the conversion that is not a limited partnership, in accordance with the procedure set forth in the plan of conversion or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§58]

Â Â Â Â Â  70.515 Articles of conversion. (1) After conversion is approved by the owners, the converting business entity shall file articles of conversion, which shall state the name and type of business entity prior to conversion and the name and type of business entity after conversion, and shall include the plan of conversion.

Â Â Â Â Â  (2) The conversion takes effect on the latest of:

Â Â Â Â Â  (a) The filing of the articles of conversion;

Â Â Â Â Â  (b) If the surviving business entity is not a limited partnership, satisfaction of any additional filing requirements imposed pursuant to the statutes governing that business entity; or

Â Â Â Â Â  (c) On the delayed effective date and time set forth in the filings. [1999 c.362 Â§59; 2001 c.315 Â§11]

Â Â Â Â Â  70.520 Effect of conversion; assumed business name. (1) When a conversion to or from a limited partnership pursuant to ORS 70.505 takes effect:

Â Â Â Â Â  (a) The business entity continues its existence despite the conversion;

Â Â Â Â Â  (b) Title to all real estate and other property owned by the converting business entity is vested in the converted business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of the converting business entity, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the converted business entity;

Â Â Â Â Â  (d) An action or proceeding pending against the converting business entity or its owners may be continued as if the conversion had not occurred, or the converted business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) The ownership interests of each owner that are to be converted into ownership interests or obligations of the converted business entity or any other business entity, or into cash or other property, are converted as provided in the plan of conversion;

Â Â Â Â Â  (f) Liability of an owner for obligations of the business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to conversion, according to the laws applicable prior to conversion, except as provided in paragraph (g) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after conversion, according to the laws applicable after conversion, except as provided in paragraph (h) of this subsection;

Â Â Â Â Â  (g) If the converting business entity is a limited partnership or a foreign limited partnership and its obligations incurred before the conversion are not satisfied by the converted business entity, the persons who were general partners of the converting business entity immediately before the effective date of the conversion shall contribute the amount necessary to satisfy the converting business entityÂs obligations in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the converting business entity were dissolved; and

Â Â Â Â Â  (h) If prior to conversion an owner of a business entity was a partner of a partnership or general partner of a limited partnership or foreign limited partnership, and was personally liable for the business entityÂs obligations, and after conversion is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following conversion, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the conversion.

Â Â Â Â Â  (2) Owners of the business entity that converted are entitled to the rights provided in the plan of conversion and:

Â Â Â Â Â  (a) In the case of a limited partnership, a limited partner who did not vote in favor of the conversion is considered to be a partner who has withdrawn from the limited partnership effective immediately upon the effective date of the conversion unless, within 60 days after the later of the effective date of the conversion or the date the partner receives notice of the conversion, the partner notifies the partnership of the partnerÂs desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to conversion, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest.

Â Â Â Â Â  (3) Unless the converted business entity is a partnership, the registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the converted business entity. If the converted business entity is a partnership, the converting business entity shall amend or cancel the registration of the assumed business name under ORS chapter 648, and the partners of the partnership shall register the name as an assumed business name under ORS chapter 648. [1999 c.362 Â§60; 2001 c.315 Â§6]

Â Â Â Â Â  70.525 Merger. (1) One or more business entities may merge into a limited partnership organized under this chapter if the merger is permitted by the statutes governing each other business entity that is a party to the merger, a plan of merger is approved by each business entity that is a party to the merger and articles of merger are filed. A limited partnership organized under this chapter may be merged into a business entity organized under the laws of this state or under the laws of another jurisdiction if:

Â Â Â Â Â  (a) The merger is permitted by the laws of this state or by the laws of the other jurisdiction that govern the other business entity;

Â Â Â Â Â  (b) A plan of merger is approved by each business entity that is a party to the merger;

Â Â Â Â Â  (c) Articles of merger are filed in this state; and

Â Â Â Â Â  (d) The limited partnership complies with all requirements imposed under the laws of this state and, if applicable, the laws of the other jurisdiction with respect to the merger.

Â Â Â Â Â  (2) The plan of merger shall set forth:

Â Â Â Â Â  (a) The name and type of each business entity planning to merge;

Â Â Â Â Â  (b) The name and type of the business entity that will survive;

Â Â Â Â Â  (c) A summary of the material terms and conditions of the merger;

Â Â Â Â Â  (d) The manner and basis of converting the ownership interests of each owner into ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property in whole or in part, and the status of each owner; and

Â Â Â Â Â  (e) If any party is a business entity other than a limited partnership, any additional information required for a merger by the statutes governing that business entity.

Â Â Â Â Â  (3) The plan of merger may set forth:

Â Â Â Â Â  (a) Amendments to the certificate of limited partnership, if a limited partnership is the surviving business entity; and

Â Â Â Â Â  (b) Other provisions relating to the merger. [1999 c.362 Â§61; 2001 c.315 Â§21; 2003 c.80 Â§25]

Â Â Â Â Â  70.530 Action on plan of merger. (1) A plan of merger shall be approved by each business entity that is a party to the merger, as follows:

Â Â Â Â Â  (a) In the case of a limited partnership, by all the partners, unless a lesser vote is provided for in the certificate of limited partnership or, in the case of a foreign limited partnership, by the law of the jurisdiction in which the limited partnership is formed.

Â Â Â Â Â  (b) In the case of a business entity other than a limited partnership, as provided by the statutes governing that business entity.

Â Â Â Â Â  (2) After a merger is authorized, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights:

Â Â Â Â Â  (a) By the limited partnership, without further action by the limited partners, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the general partners.

Â Â Â Â Â  (b) By a party to the merger that is not a limited partnership, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner permitted by the statutes governing that business entity. [1999 c.362 Â§62]

Â Â Â Â Â  70.535 Articles of merger. (1) After a plan of merger is approved by each business entity that is a party to the merger, the surviving business entity shall deliver to the Office of Secretary of State, for filing, articles of merger setting forth:

Â Â Â Â Â  (a) The plan of merger; and

Â Â Â Â Â  (b) A statement that the plan of merger was duly authorized and approved by any party that was a limited partnership in accordance with ORS 70.525, and by any party that was another business entity in accordance with the statutes governing that business entity.

Â Â Â Â Â  (2) The merger takes effect on the latest of:

Â Â Â Â Â  (a) The filing of the articles of merger;

Â Â Â Â Â  (b) The filing of all documents required to be filed by the statute governing any party to the merger that is a business entity other than a limited partnership; or

Â Â Â Â Â  (c) Any later effective date specified in the articles of merger. [1999 c.362 Â§63; 2001 c.104 Â§22]

Â Â Â Â Â  70.540 Effect of merger. (1) When a merger involving a limited partnership takes effect:

Â Â Â Â Â  (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every other party ceases;

Â Â Â Â Â  (b) The title to all real estate and other property owned by each of the business entities that were parties to the merger is vested in the surviving business entity without reversion or impairment;

Â Â Â Â Â  (c) All obligations of each of the business entities that were parties to the merger, including, without limitation, contractual, tort, statutory and administrative obligations, are obligations of the surviving business entity;

Â Â Â Â Â  (d) An action or proceeding pending against each of the business entities or its owners that were parties to the merger may be continued as if the merger had not occurred, or the surviving business entity may be substituted as a party to the action or proceeding;

Â Â Â Â Â  (e) If a limited partnership is the surviving business entity, its certificate of limited partnership is amended to the extent provided in the plan of merger;

Â Â Â Â Â  (f) The shares or other ownership interests of each partner or other owner that are to be converted into shares or other ownership interests or obligations of the surviving business entity or any other business entity, or into cash or other property, are converted as provided in the plan of merger;

Â Â Â Â Â  (g) Liability of an owner for obligations of a business entity, including, without limitation, contractual, tort, statutory and administrative obligations, shall be determined:

Â Â Â Â Â  (A) As to obligations incurred prior to merger, according to the laws applicable prior to merger, except as provided in paragraph (h) of this subsection; and

Â Â Â Â Â  (B) As to obligations incurred after merger, according to the laws applicable after merger, except as provided in paragraph (i) of this subsection;

Â Â Â Â Â  (h) If a party to the merger is a limited partnership or a foreign limited partnership, and its obligations incurred before the merger are not satisfied by the surviving business entity, the persons who were general partners of the merging business entity immediately before the effective date of the merger shall contribute the amount necessary to satisfy the merging business entityÂs obligation to the surviving business entity in the manner provided in ORS 67.315, or in the limited partnership statutes of the jurisdiction in which the entity was formed, as if the merged party were dissolved;

Â Â Â Â Â  (i) If prior to merger an owner of a business entity was a general partner of a limited partnership or a foreign limited partnership, and after merger is an owner normally protected from personal liability, then such owner shall continue to be personally liable for the business entityÂs obligations incurred during the 12 months following merger, if the other party or parties to the transaction reasonably believed that the owner would be personally liable and had not received notice of the merger; and

Â Â Â Â Â  (j) The registration of an assumed business name of a business entity under ORS chapter 648 shall continue as the assumed business name of the surviving business entity.

Â Â Â Â Â  (2) Owners of the business entity that merged are entitled to the rights provided in the plan of merger and:

Â Â Â Â Â  (a) Any limited partner who did not vote in favor of the merger is deemed to have withdrawn from the limited partnership effective immediately before the merger unless, within 60 days after the later of the effective date of the merger or the date the partner receives notice of the merger, the partner notifies the limited partnership of the partnerÂs desire not to withdraw. A withdrawal under this paragraph is not a wrongful withdrawal; and

Â Â Â Â Â  (b) In the case of owners of business entities other than limited partnerships, the rights provided in the statutes applicable to the business entity prior to merger, including, without limitation, any rights to dissent, to dissociate, to withdraw, to recover for breach of any duty or obligation owed by the other owners, and to obtain an appraisal or payment for the value of an ownerÂs interest. [1999 c.362 Â§64]

MISCELLANEOUS

Â Â Â Â Â  70.600 Construction to promote uniformity. This chapter shall be so applied and construed to carry out its general purpose of making the law with respect to limited partnerships uniform among states enacting this chapter. [Formerly 70.450]

Â Â Â Â Â  70.605 Application to partnerships existing prior to July 1, 1986. (1) Any limited partnership formed on or after July 1, 1986, shall be governed by this chapter.

Â Â Â Â Â  (2) Any limited partnership formed before July 1, 1986, shall be governed by this chapter except as follows:

Â Â Â Â Â  (a) The limited partnership shall not be required to change its name to comply with ORS 70.010 (1)(a) unless the limited partnership changes its name after July 1, 1986.

Â Â Â Â Â  (b) The limited partnership need not file with the Secretary of State a certificate of amendment that would cause its certificate of limited partnership to comply with this chapter until the occurrence of an event that, under this chapter, requires the filing of a certificate of amendment. If any limited partnership formed before July 1, 1986, fails to file such a certificate of amendment required under this chapter, the limited partnership nevertheless shall be governed by this chapter. [Formerly 70.455]

Â Â Â Â Â  70.610 Annual report; rules. (1) Each domestic limited partnership and each foreign limited partnership registered to transact business in this state shall submit for filing an annual report to the Office of Secretary of State that includes:

Â Â Â Â Â  (a) The name of the domestic or foreign limited partnership and the state or country under the laws of which it is formed;

Â Â Â Â Â  (b) The street address of its registered office in this state and the name of its registered agent at that office;

Â Â Â Â Â  (c) The name and respective address of each general partner of the domestic or foreign limited partnership;

Â Â Â Â Â  (d) The category of the classification code as established by rule of the Secretary of State most closely designating the primary business activity of the domestic or foreign limited partnership;

Â Â Â Â Â  (e) The location of the office in which the records described in ORS 70.050 are kept;

Â Â Â Â Â  (f) A mailing address to which the Secretary of State may mail notices as required by this chapter; and

Â Â Â Â Â  (g) Additional identifying information that the Secretary of State may require by rule.

Â Â Â Â Â  (2) The annual report shall be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report shall be current as of 30 days before the anniversary of the domestic or foreign limited partnership.

Â Â Â Â Â  (3) The annual report shall be signed by at least one general partner, or if the domestic or foreign limited partnership is in the hands of a receiver or trustee, it shall be signed on behalf of the partnership by such receiver or trustee.

Â Â Â Â Â  (4) The Secretary of State shall mail the annual report form to the address shown for the limited partnership in the current records of the Office of Secretary of State. The failure of the limited partnership to receive the annual report form from the Secretary of State shall not relieve the limited partnership of its duty to deliver an annual report to the Office of Secretary of State as required by this section.

Â Â Â Â Â  (5) If the Secretary of State finds that the report conforms to the requirements of this chapter and all fees have been paid, the Secretary of State shall file the report.

Â Â Â Â Â  (6) A limited partnership may deliver to the Office of Secretary of State for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the Office of Secretary of State for filing and before the next anniversary. This subsection applies only to a change that is not required to be made by an amendment to the certificate of limited partnership. The amendment to the annual report shall set forth:

Â Â Â Â Â  (a) The name of the limited partnership as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [Formerly 70.460; 2001 c.104 Â§23; 2001 c.315 Â§37; 2007 c.186 Â§12]

Â Â Â Â Â  70.615 Application of ORS chapter 67. In any case governing limited partnerships that is not provided for in this chapter, the provisions of ORS chapter 67 govern. [Formerly 70.465]

Â Â Â Â Â  70.620 Correction of documents; effective date of correction. (1) A domestic or foreign limited partnership may correct a document filed by the Secretary of State if the document contains an incorrect statement or was defectively executed, attested, sealed, verified or acknowledged.

Â Â Â Â Â  (2) A domestic or foreign limited partnership shall correct a document by delivering a certificate of correction to the Office of Secretary of State. The certificate shall include the following:

Â Â Â Â Â  (a) A description of the document, including its filing date, or a copy of the document.

Â Â Â Â Â  (b) The incorrect statement and the reason it is incorrect, or a description of the manner in which the execution, attestation, seal, verification or acknowledgment is defective.

Â Â Â Â Â  (c) A correction of the incorrect statement or defective execution, attestation, seal, verification or acknowledgment.

Â Â Â Â Â  (3) Certificates of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, certificates of correction are effective when filed. [Formerly 70.470]

Â Â Â Â Â  70.625 Short title. This chapter may be cited as the Uniform Limited Partnership Act. [Formerly 70.490]

_______________



Chapter 71

TITLE 8

COMMERCIAL TRANSACTIONS

Chapter     71.       General Provisions for Uniform Commercial Code

72.       Sales

72A.    Leases

73.       Negotiable Instruments

74.       Bank Deposits and Collections

74A.    Funds Transfers

75.       Letters of Credit

77.       Warehouse Receipts, Bills of Lading and Other Documents of Title

78.       Investment Securities

79.       Secured Transactions

80.       Assignment; Central Filing System for Farm Products

81.       Tender and Receipts; Choice of Law for Contracts

82.       Interest; Repayment Restrictions

83.       Retail Installment Contracts

84.       Electronic Transactions

_______________

Chapter 71  General Provisions for Uniform Commercial Code

2007 EDITION

GENERAL PROVISIONS

COMMERCIAL TRANSACTIONS

SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF UNIFORM COMMERCIAL CODE

71.1010     Short title

71.1020     Purposes; rules of construction; variation by agreement

71.1030     Supplementary general principles of law applicable

71.1040     Construction against implicit repeal

71.1050     Territorial application of Uniform Commercial Code; parties power to choose applicable law

71.1060     Remedies to be liberally administered

71.1070     Waiver or renunciation of claim or right after breach

71.1080     Severability

71.1090     Captions

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

71.2010     General definitions

71.2020     Prima facie evidence by third party documents

71.2030     Obligation of good faith

71.2040     Time; reasonable time; seasonably

71.2050     Course of dealing and usage of trade

71.2060     Statute of frauds for kinds of personal property not otherwise covered

71.2070     Performance or acceptance under reservation of rights; application to accord and satisfaction

71.2080     Option to accelerate at will

71.001, 71.002, 71.003, 71.004, 71.005, 71.006, 71.007, 71.008, 71.009, 71.010, 71.011, 71.012, 71.013, 71.014, 71.015, 71.016, 71.017, 71.018, 71.019, 71.020, 71.021, 71.022, 71.023, 71.024, 71.025, 71.026, 71.027, 71.028, 71.029, 71.030, 71.031, 71.032, 71.033, 71.034, 71.035, 71.036, 71.037, 71.038, 71.039, 71.040, 71.041, 71.042, 71.043, 71.044, 71.045, 71.046, 71.047, 71.048, 71.049, 71.050, 71.051, 71.052, 71.053, 71.054, 71.055, 71.056, 71.057, 71.058, 71.059, 71.060, 71.061, 71.062, 71.063, 71.064, 71.065, 71.066, 71.067, 71.068, 71.069, 71.070, 71.071, 71.072, 71.073, 71.074, 71.075, 71.076, 71.077, 71.078, 71.079, 71.080, 71.081, 71.082, 71.083, 71.084, 71.085, 71.086, 71.087, 71.088, 71.089, 71.090, 71.091, 71.092, 71.093, 71.094, 71.095, 71.096, 71.097, 71.098, 71.099, 71.100, 71.101, 71.102, 71.103, 71.104, 71.105, 71.106, 71.107, 71.108, 71.109, 71.110, 71.111, 71.112, 71.113, 71.114, 71.115, 71.116, 71.117, 71.118, 71.119, 71.120, 71.121, 71.122, 71.123, 71.124, 71.125, 71.126, 71.127, 71.128, 71.129, 71.130, 71.131, 71.132, 71.133, 71.134, 71.135, 71.136, 71.137, 71.138, 71.139, 71.140, 71.141, 71.142, 71.143, 71.144, 71.145, 71.146, 71.147, 71.148, 71.149, 71.150, 71.151, 71.152, 71.153, 71.154, 71.155, 71.156, 71.157, 71.158, 71.159, 71.160, 71.161, 71.162, 71.163, 71.164, 71.165, 71.166, 71.167, 71.168, 71.169, 71.170, 71.171, 71.172, 71.173, 71.174, 71.175, 71.176, 71.177, 71.178, 71.179, 71.180, 71.181, 71.182, 71.183, 71.184, 71.185, 71.186, 71.187, 71.188, 71.189, 71.190, 71.191, 71.192, 71.193, 71.194, 71.195 [Repealed by 1961 c.726 §427]

SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF UNIFORM COMMERCIAL CODE

71.1010 Short title. This chapter and ORS chapters 72, 72A, 73, 74, 74A, 75, 77, 78 and 79 may be cited as Uniform Commercial Code. [1961 c.726 §71.1010; 1989 c.676 §79; 1991 c.83 §2; 1991 c.442 §§39,40; 2001 c.445 §129]

71.1020 Purposes; rules of construction; variation by agreement. (1) The Uniform Commercial Code shall be liberally construed and applied to promote its underlying purposes and policies.

(2) Underlying purposes and policies of the Uniform Commercial Code are:

(a) To simplify, clarify and modernize the law governing commercial transactions;

(b) To permit the continued expansion of commercial practices through custom, usage and agreement of the parties;

(c) To make uniform the law among the various jurisdictions.

(3) The effect of provisions of the Uniform Commercial Code may be varied by agreement, except as otherwise provided in the Uniform Commercial Code and except that the obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement but the parties may by agreement determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable.

(4) The presence in certain provisions of the Uniform Commercial Code of the words unless otherwise agreed or words of similar import does not imply that the effect of other provisions may not be varied by agreement under subsection (3) of this section.

(5) In the Uniform Commercial Code, unless the context otherwise requires:

(a) Words in the singular number include the plural, and in the plural include the singular;

(b) Words of the masculine gender include the feminine and the neuter, and when the sense so indicates words of the neuter gender may refer to any gender. [1961 c.726 §71.1020]

71.1030 Supplementary general principles of law applicable. Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions. [1961 c.726 §71.1030]

71.1040 Construction against implicit repeal. The Uniform Commercial Code being a general law intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1961 c.726 §71.1040]

71.1050 Territorial application of Uniform Commercial Code; parties power to choose applicable law. (1) Except as provided hereafter in this section, when a transaction bears a reasonable relation to this state and also to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties. Failing such agreement the Uniform Commercial Code applies to transactions bearing an appropriate relation to this state.

(2) Where one of the following provisions specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law (including the conflict of laws rules) so specified:

(a) Rights of creditors against sold goods as specified in ORS 72.4020.

(b) Applicability of ORS chapter 72A on leases.

(c) Applicability of ORS chapter 74 as specified in ORS 74.1020.

(d) Applicability of ORS chapter 74A as specified in ORS 74A.5070.

(e) Applicability of ORS chapter 75 as specified in ORS 75.1160.

(f) Applicability of ORS chapter 78 as specified in ORS 78.1100.

(g) ORS 79.0301 to 79.0307 governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. [1961 c.726 §71.1050; 1973 c.504 §1; 1989 c.676 §80; 1991 c.83 §3; 1995 c.328 §66; 1997 c.150 §3; 2001 c.445 §130]

71.1060 Remedies to be liberally administered. (1) The remedies provided by the Uniform Commercial Code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

(2) Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect. [1961 c.726 §71.1060]

71.1070 Waiver or renunciation of claim or right after breach. Any claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1961 c.726 §71.1070]

71.1080 Severability. If any provision or clause of the Uniform Commercial Code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the Uniform Commercial Code which can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are declared to be severable. [1961 c.726 §71.1080]

71.1090 Captions. The unit and section captions, though set forth in the Uniform Commercial Code, are not part of the statutory law of
Oregon
. [1961 c.726 §71.1090]

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

71.2010 General definitions. Subject to additional definitions contained in other sections of the Uniform Commercial Code which are applicable to a specific series of sections, and unless the context otherwise requires, in the Uniform Commercial Code:

(1) Action in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity and any other proceedings in which rights are determined.

(2) Aggrieved party means a party entitled to resort to a remedy.

(3) Agreement means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in ORS 71.2050 and 72.2080. Whether an agreement has legal consequences is determined by the provisions of the Uniform Commercial Code, if applicable; otherwise by the law of contracts as specified in ORS 71.1030.

(4) Bank means any person engaged in the business of banking.

(5) Bearer means the person in possession of an instrument, document of title or security payable to bearer or indorsed in blank.

(6) Bill of lading means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods, and includes an airbill. Airbill means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.

(7) Branch includes a separately incorporated foreign branch of a bank.

(8) Burden of establishing a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.

(9) Buyer in ordinary course of business means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the sellers own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under ORS chapter 72 may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business.

(10) Conspicuous: A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. A printed heading in capitals (as: NONNEGOTIABLE BILL OF LADING) is conspicuous. Language in the body of a form is conspicuous if it is in larger or other contrasting type or color. But in a telegram any stated term is conspicuous. Whether a term or clause is conspicuous or not is for decision by the court.

(11) Contract means the total legal obligation which results from the parties agreement as affected by the Uniform Commercial Code and any other applicable rules of law.

(12) Creditor includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtors or assignors estate.

(13) Defendant includes a person in the position of defendant in a cross action or counterclaim.

(14) Delivery with respect to instruments, documents of title, chattel paper or certificated securities means voluntary transfer of possession.

(15) Document of title includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold and dispose of the document and the goods it covers. To be a document of title a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailees possession which are either identified or are fungible portions of an identified mass.

(16) Fault means wrongful act, omission or breach.

(17) Fungible with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit. Goods which are not fungible shall be deemed fungible for the purposes of the Uniform Commercial Code to the extent that under a particular agreement or document unlike units are treated as equivalents.

(18) Genuine means free of forgery or counterfeiting.

(19) Good faith means honesty in fact in the conduct or transaction concerned.

(20) Holder means:

(a) With respect to a negotiable instrument, the person in possession of the negotiable instrument if:

(A) The instrument is payable to bearer; or

(B) The instrument is payable to an identified person, and the identified person is in possession.

(b) With respect to a document of title, the person in possession of the document of title if the goods are deliverable to bearer or to the order of the person in possession.

(21) To honor is to pay or to accept and pay, or where a credit so engages to purchase or discount a draft complying with the terms of the credit.

(22) Insolvency proceedings includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved.

(23) A person is insolvent who either has ceased to pay the persons debts in the ordinary course of business or cannot pay the persons debts as they become due or is insolvent within the meaning of the federal bankruptcy law.

(24) Money means a medium of exchange authorized or adopted by a domestic or foreign government and includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more nations.

(25) A person has notice of fact when:

(a) The person has actual knowledge of it;

(b) The person has received a notice or notification of it; or

(c) From all the facts and circumstances known to the person at the time in question the person has reason to know that it exists.

A person knows or has knowledge of a fact when the person has actual knowledge of it. Discover or learn or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by the Uniform Commercial Code.

(26) A person notifies or gives a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it. A person receives a notice or notification when:

(a) It comes to the persons attention; or

(b) It is duly delivered at the place of business through which the contract was made or at any other place held out by the person as the place for receipt of such communications.

(27) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and in any event from the time when it would have been brought to the individuals attention if the organization had exercised due diligence.

(28) Organization includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(29) Party, as distinct from third party, means a person who has engaged in a transaction or made an agreement within the Uniform Commercial Code.

(30) Person includes an individual or an organization.

(31) Presumption or presumed means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(32) Purchase includes taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(33) Purchaser means a person who takes by purchase.

(34) Remedy means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(35) Representative includes an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate, or any other person empowered to act for another.

(36) Rights includes remedies.

(37)(a) Security interest means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to ORS chapter 79. The special property interest of a buyer of goods on identification of such goods to a contract for sale under ORS 72.4010 is not a security interest, but a buyer may also acquire a security interest by complying with ORS chapter 79. Except as otherwise provided in ORS 72.5050, the right of a seller or lessor of goods under ORS chapter 72 or 72A to retain or acquire possession of the goods is not a security interest, but a seller or lessor may also acquire a security interest by complying with ORS chapter 79. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (ORS 72.4010) is limited in effect to a reservation of a security interest. Whether a transaction creates a lease or security interest is determined by the facts of each case; however, a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee and:

(A) The original term of the lease is equal to or greater than the remaining economic life of the goods;

(B) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(C) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

(D) The lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.

(b) A transaction does not create a security interest merely because it provides that:

(A) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(B) The lessee assumes risk of loss of the goods, or agrees to pay taxes, insurance, filing, recording or registration fees, or service or maintenance costs with respect to the goods;

(C) The lessee has an option to renew the lease or to become the owner of the goods;

(D) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(E) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(c) For purposes of this subsection:

(A) Additional consideration is not nominal if, when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed, or when the option to become the owner of the goods is granted to the lessee the price is stated to be the fair market value of the goods determined at the time the option is to be performed. Additional consideration is nominal if it is less than the lessees reasonably predictable cost of performing under the lease agreement if the option is not exercised;

(B) Present value means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into, otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into; and

(C) Reasonably predictable and remaining economic life of the goods are to be determined with reference to the facts and circumstances at the time the transaction is entered into.

(38) Send in connection with any writing or notice means to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and in the case of an instrument to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances. The receipt of any writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending.

(39) Signed includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(40) Surety includes guarantor.

(41) Telegram includes a message transmitted by radio, teletype, cable, any mechanical method of transmission, or the like.

(42) Term means that portion of an agreement which relates to a particular matter.

(43) Unauthorized signature or indorsement means one made without actual, implied or apparent authority and includes a forgery.

(44) Value. Except as otherwise provided with respect to negotiable instruments and bank collections in ORS 74.2090 and 74.2100, a person gives value for rights if the person acquires them:

(a) In return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a chargeback is provided for in the event of difficulties in collection;

(b) As security for or in total or partial satisfaction of a preexisting claim;

(c) By accepting delivery pursuant to a preexisting contract for purchase; or

(d) Generally, in return for any consideration sufficient to support a simple contract.

(45) Warehouse receipt means a receipt issued by a person engaged in the business of storing goods for hire.

(46) Written or writing includes printing, typewriting or any other intentional reduction to tangible form. [1961 c.726 §71.2010; 1973 c.504 §2; 1985 c.676 §71.2010; 1989 c.676 §81; 1993 c.545 §1; 1995 c.79 §20; 1997 c.834 §1; 2001 c.445 §131]

71.2020 Prima facie evidence by third party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weighers or inspectors certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party. [1961 c.726 §71.2020]

71.2030 Obligation of good faith. Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance or enforcement. [1961 c.726 §71.2030]

71.2040 Time; reasonable time; seasonably. (1) Whenever the Uniform Commercial Code requires any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.

(2) What is a reasonable time for taking any action depends on the nature, purpose and circumstances of such action.

(3) An action is taken seasonably when it is taken at or within the time agreed or if no time is agreed at or within a reasonable time. [1961 c.726 §71.2040]

71.2050 Course of dealing and usage of trade. (1) A course of dealing is a sequence of previous conduct between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(2) A usage of trade is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a written trade code or similar writing the interpretation of the writing is for the court.

(3) A course of dealing between parties and any usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware give particular meaning to and supplement or qualify terms of an agreement.

(4) The express terms of an agreement and an applicable course of dealing or usage of trade shall be construed wherever reasonable as consistent with each other; but when such construction is unreasonable express terms control both course of dealing and usage of trade and course of dealing controls usage of trade.

(5) An applicable usage of trade in the place where any part of performance is to occur shall be used in interpreting the agreement as to that part of the performance.

(6) Evidence of a relevant usage of trade offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise to the latter. [1961 c.726 §71.2050]

71.2060 Statute of frauds for kinds of personal property not otherwise covered. (1) Except in the cases described in subsection (2) of this section a contract for the sale of personal property is not enforceable by way of action or defense beyond $5,000 in amount or value of remedy unless there is some writing which indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed by the party against whom enforcement is sought or by the authorized agent of the party.

(2) Subsection (1) of this section does not apply to contracts for the sale of goods nor of securities nor to security agreements. [1961 c.726 §71.2060]

71.2070 Performance or acceptance under reservation of rights; application to accord and satisfaction. (1) A party who with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as without prejudice, under protest or the like are sufficient.

(2) Subsection (1) of this section does not apply to an accord and satisfaction. [1961 c.726 §71.2070; 1993 c.545 §2]

71.2080 Option to accelerate at will. A term providing that one party or the successor in interest of the party may accelerate payment or performance or require collateral or additional collateral at will or when the party deems the party insecure or in words of similar import shall be construed to mean that the party shall have power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised. [1961 c.726 §71.2080]

_______________



Chapter 72

Chapter 72 Â Sales

2007 EDITION

SALES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

72.1010Â Â Â Â  Short title

72.1020Â Â Â Â  Scope; certain security and other transactions excluded from chapter

72.1030Â Â Â Â  Definitions and index of definitions

72.1040Â Â Â Â  Definitions: ÂmerchantÂ; Âfinancing agencyÂ; Âbetween merchantsÂ

72.1050Â Â Â Â  Definitions: ÂgoodsÂ; ÂfutureÂ goods; ÂlotÂ; Âcommercial unitÂ

72.1060Â Â Â Â  Definitions: ÂcontractÂ; ÂagreementÂ; Âcontract for saleÂ; ÂsaleÂ; Âpresent saleÂ; ÂconformingÂ to contract; ÂterminationÂ; ÂcancellationÂ

72.1070Â Â Â Â  Goods to be severed from realty; recording

FORM, FORMATION AND READJUSTMENT OF CONTRACT

72.2010Â Â Â Â  Formal requirements: statute of frauds

72.2020Â Â Â Â  Final written expression: parol or extrinsic evidence

72.2030Â Â Â Â  Seals inoperative

72.2040Â Â Â Â  Formation in general

72.2050Â Â Â Â  Firm offers

72.2060Â Â Â Â  Offer and acceptance in formation of contract

72.2070Â Â Â Â  Additional terms in acceptance or confirmation

72.2080Â Â Â Â  Course of performance or practical construction

72.2090Â Â Â Â  Modification, rescission and waiver

72.2100Â Â Â Â  Delegation of performance; assignment of rights

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

72.3010Â Â Â Â  General obligations of parties

72.3020Â Â Â Â  Unconscionable contract or clause

72.3030Â Â Â Â  Allocation or division of risks

72.3040Â Â Â Â  Price payable in money, goods, realty or otherwise

72.3050Â Â Â Â  Open price term

72.3060Â Â Â Â  Output, requirements and exclusive dealings

72.3070Â Â Â Â  Delivery in single lot or several lots

72.3080Â Â Â Â  Absence of specified place for delivery

72.3090Â Â Â Â  Absence of specific time provisions; notice of termination

72.3100Â Â Â Â  Open time for payment or running of credit; authority to ship under reservation

72.3110Â Â Â Â  Options and cooperation respecting performance

72.3120Â Â Â Â  Warranty of title and against infringement; buyerÂs obligation against infringement

72.3130Â Â Â Â  Express warranties by affirmation, promise, description, sample

72.3140Â Â Â Â  Implied warranty: merchantability; usage of trade

72.3150Â Â Â Â  Implied warranty: fitness for particular purpose

72.3160Â Â Â Â  Exclusion or modification of warranties; livestock warranty

72.3170Â Â Â Â  Cumulation and conflict of warranties express or implied

72.3180Â Â Â Â  Third party beneficiaries of warranties express or implied

72.3190Â Â Â Â  F.O.B. and F.A.S. terms

72.3200Â Â Â Â  C.I.F. and C. and F. terms

72.3210Â Â Â Â  C.I.F. or C. and F.: Ânet landed weightsÂ; Âpayment on arrivalÂ; warranty of condition on arrival

72.3220Â Â Â Â  Delivery Âex-shipÂ

72.3230Â Â Â Â  Form of bill of lading required in overseas shipment; ÂoverseasÂ

72.3240Â Â Â Â  ÂNo arrival, no saleÂ term

72.3250Â Â Â Â  ÂLetter of creditÂ term; Âconfirmed creditÂ

72.3260Â Â Â Â
Sale
on approval and sale or return; rights of creditors

72.3270Â Â Â Â  Special incidents of sale on approval and sale or return

72.3280Â Â Â Â
Sale
by auction

TITLE, CREDITORS AND GOOD FAITH PURCHASERS

72.4005Â Â Â Â  Definitions for ORS 72.4010 and 72.4030

72.4010Â Â Â Â  Passing of title; reservation for security; limited application of ORS 72.4010

72.4020Â Â Â Â  Rights of sellerÂs creditors against sold goods

72.4030Â Â Â Â  Power to transfer; good faith purchase of goods; ÂentrustingÂ

PERFORMANCE

72.5010Â Â Â Â  Insurable interest in goods; manner of identification of goods

72.5020Â Â Â Â  BuyerÂs right to goods on sellerÂs repudiation, failure to deliver or insolvency

72.5030Â Â Â Â  Manner of sellerÂs tender of delivery

72.5040Â Â Â Â  Shipment by seller

72.5050Â Â Â Â  SellerÂs shipment under reservation

72.5060Â Â Â Â  Rights of financing agency

72.5070Â Â Â Â  Effect of sellerÂs tender; delivery on condition

72.5080Â Â Â Â  Cure by seller of improper tender or delivery; replacement

72.5090Â Â Â Â  Risk of loss in the absence of breach

72.5100Â Â Â Â  Effect of breach on risk of loss

72.5110Â Â Â Â  Tender of payment by buyer; payment by check

72.5120Â Â Â Â  Payment by buyer before inspection

72.5130Â Â Â Â  BuyerÂs right to inspection of goods

72.5140Â Â Â Â  When documents deliverable on acceptance; when on payment

72.5150Â Â Â Â  Preserving evidence of goods in dispute

BREACH, REPUDIATION AND EXCUSE

72.6010Â Â Â Â  BuyerÂs rights on improper delivery

72.6020Â Â Â Â  Manner and effect of rightful rejection

72.6030Â Â Â Â  Merchant buyerÂs duties as to rightfully rejected goods

72.6040Â Â Â Â  BuyerÂs options as to salvage of rightfully rejected goods

72.6050Â Â Â Â  Waiver of buyerÂs objections by failure to particularize

72.6060Â Â Â Â  What constitutes acceptance of goods

72.6070Â Â Â Â  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

72.6080Â Â Â Â  Revocation of acceptance in whole or in part

72.6090Â Â Â Â  Right to adequate assurance of performance

72.6100Â Â Â Â  Anticipatory repudiation

72.6110Â Â Â Â  Retraction of anticipatory repudiation

72.6120Â Â Â Â  ÂInstallment contractÂ; breach

72.6130Â Â Â Â  Casualty to identified goods

72.6140Â Â Â Â  Substituted performance

72.6150Â Â Â Â  Excuse by failure of presupposed conditions

72.6160Â Â Â Â  Procedure on notice claiming excuse

REMEDIES

72.7010Â Â Â Â  Remedies for breach of collateral contracts not impaired

72.7020Â Â Â Â  SellerÂs remedies on discovery of buyerÂs insolvency

72.7030Â Â Â Â  SellerÂs remedies in general

72.7040Â Â Â Â  SellerÂs right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

72.7050Â Â Â Â  SellerÂs stoppage of delivery in transit or otherwise

72.7060Â Â Â Â  SellerÂs resale including contract for resale

72.7070Â Â Â Â  ÂPerson in the position of a sellerÂ

72.7080Â Â Â Â  SellerÂs damages for nonacceptance or repudiation

72.7090Â Â Â Â  Action for the price

72.7100Â Â Â Â  SellerÂs incidental damages

72.7110Â Â Â Â  BuyerÂs remedies in general; buyerÂs security interest in rejected goods

72.7120Â Â Â Â  ÂCoverÂ; buyerÂs procurement of substitute goods

72.7130Â Â Â Â  BuyerÂs damages for nondelivery or repudiation

72.7140Â Â Â Â  BuyerÂs damages for breach in regard to accepted goods

72.7150Â Â Â Â  BuyerÂs incidental and consequential damages

72.7160Â Â Â Â  BuyerÂs right to specific performance or replevin

72.7170Â Â Â Â  Deduction of damages from the price

72.7180Â Â Â Â  Liquidation or limitation of damages; deposits

72.7190Â Â Â Â  Contractual modification or limitation of remedy

72.7200Â Â Â Â  Effect of ÂcancellationÂ or ÂrescissionÂ on claims for antecedent breach

72.7210Â Â Â Â  Remedies for fraud

72.7220Â Â Â Â  Who can sue third parties for injury to goods

72.7230Â Â Â Â  Proof of market price: time and place

72.7240Â Â Â Â  Admissibility of market quotations

72.7250Â Â Â Â  Statute of limitations in contracts for sale

SALE
OF CONSUMER GOODS

72.8010Â Â Â Â  Definitions for ORS 72.8010 to 72.8200

72.8020Â Â Â Â  ManufacturerÂs implied warranty of merchantability

72.8030Â Â Â Â  ManufacturerÂs implied warranty of fitness

72.8040Â Â Â Â  RetailerÂs or distributorÂs implied warranty of fitness

72.8050Â Â Â Â  Disclaimer of implied warranty of merchantability or implied warranty of fitness; manner and effect

72.8060Â Â Â Â  Express warranty

72.8070Â Â Â Â  Right to make express warranty; effect of express warranty upon disclaimer; duration of implied warranty of merchantability or implied warranty of fitness

72.8090Â Â Â Â  Form of express warranty; designation of service and repair facilities

72.8100Â Â Â Â  ManufacturerÂs service and repair; facilities within state; nonconforming good; inability to service; buyerÂs delivery or notice of nonconforming good

72.8110Â Â Â Â  RetailerÂs service and repair of nonconforming good in absence of manufacturerÂs service and repair facilities within state; buyerÂs delivery or notice of nonconforming good

72.8120Â Â Â Â  Time for commencement of service and repair; effect of delay; tender of conforming goods

72.8130Â Â Â Â  Liability to retailer of manufacturer not maintaining service and repair facility within state

72.8140Â Â Â Â  Unauthorized or unreasonable use after sale

72.8150Â Â Â Â  Service contract in addition to or in lieu of express warranty

72.8160Â Â Â Â  Express warranty in addition to implied warranties

72.8170Â Â Â Â  Authority of manufacturer who makes express warranty to suggest methods of effectuating service and repair

72.8180Â Â Â Â  BuyerÂs waiver of ORS 72.8010 to 72.8200

72.8190Â Â Â Â  Status of remedies under ORS 72.8010 to 72.8200; effect of unconstitutionality

72.8200Â Â Â Â  Operative dates

72.010, 72.020, 72.030, 72.040, 72.050, 72.060, 72.070, 72.080, 72.090, 72.100, 72.110, 72.120, 72.130, 72.140, 72.150, 72.160, 72.170, 72.180 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  72.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂSales. [1961 c.726 Â§72.1010]

Â Â Â Â Â  72.1020 Scope; certain security and other transactions excluded from chapter. Unless the context otherwise requires, this chapter applies to transactions in goods; they do not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers. [1961 c.726 Â§72.1020]

Â Â Â Â Â  72.1030 Definitions and index of definitions. (1) In this chapter unless the context otherwise requires:

Â Â Â Â Â  (a) ÂBuyerÂ means a person who buys or contracts to buy goods.

Â Â Â Â Â  (b) ÂGood faithÂ in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

Â Â Â Â Â  (c) ÂLivestockÂ means equines, cattle, sheep, goats, llamas, alpacas and swine.

Â Â Â Â Â  (d) ÂReceiptÂ of goods means taking physical possession of them.

Â Â Â Â Â  (e) ÂSellerÂ means a person who sells or contracts to sell goods.

Â Â Â Â Â  (2) Other definitions applying to this chapter, and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAcceptance,Â as defined in ORS 72.6060.

Â Â Â Â Â  (b) ÂBankerÂs credit,Â as defined in ORS 72.3250.

Â Â Â Â Â  (c) ÂBetween merchants,Â as defined in ORS 72.1040.

Â Â Â Â Â  (d) ÂCancellation,Â as defined in ORS 72.1060 (4).

Â Â Â Â Â  (e) ÂCommercial unit,Â as defined in ORS 72.1050.

Â Â Â Â Â  (f) ÂConfirmed credit,Â as defined in ORS 72.3250.

Â Â Â Â Â  (g) ÂConforming to contract,Â as defined in ORS 72.1060.

Â Â Â Â Â  (h) ÂContract for sale,Â as defined in ORS 72.1060.

Â Â Â Â Â  (i) ÂCover,Â as defined in ORS 72.7120.

Â Â Â Â Â  (j) ÂEntrusting,Â as defined in ORS 72.4030.

Â Â Â Â Â  (k) ÂFinancing agency,Â as defined in ORS 72.1040.

Â Â Â Â Â  (L) ÂFuture goods,Â as defined in ORS 72.1050.

Â Â Â Â Â  (m) ÂGoods,Â as defined in ORS 72.1050.

Â Â Â Â Â  (n) ÂIdentification,Â as defined in ORS 72.5010.

Â Â Â Â Â  (o) ÂInstallment contract,Â as defined in ORS 72.6120.

Â Â Â Â Â  (p) ÂLetter of credit,Â as defined in ORS 72.3250.

Â Â Â Â Â  (q) Â
Lot
,Â as defined in ORS 72.1050.

Â Â Â Â Â  (r) ÂMerchant,Â as defined in ORS 72.1040.

Â Â Â Â Â  (s) ÂOverseas,Â as defined in ORS 72.3230.

Â Â Â Â Â  (t) ÂPerson in position of seller,Â as defined in ORS 72.7070.

Â Â Â Â Â  (u) ÂPresent sale,Â as defined in ORS 72.1060.

Â Â Â Â Â  (v) Â
Sale
,Â as defined in ORS 72.1060.

Â Â Â Â Â  (w) Â
Sale
on approval,Â as defined in ORS 72.3260.

Â Â Â Â Â  (x) Â
Sale
or return,Â as defined in ORS 72.3260.

Â Â Â Â Â  (y) ÂTermination,Â as defined in ORS 72.1060.

Â Â Â Â Â  (3) The following definitions in other series of sections apply to this chapter:

Â Â Â Â Â  (a) ÂCheck,Â as defined in ORS 73.0104.

Â Â Â Â Â  (b) ÂConsignee,Â as defined in ORS 77.1020.

Â Â Â Â Â  (c) ÂConsignor,Â as defined in ORS 77.1020.

Â Â Â Â Â  (d) ÂConsumer goods,Â as defined in ORS 79.0102.

Â Â Â Â Â  (e) ÂDishonor,Â as defined in ORS 73.0502.

Â Â Â Â Â  (f) ÂDraft,Â as defined in ORS 73.0104.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§72.1030; 1979 c.636 Â§1; 1993 c.545 Â§116; 1995 c.320 Â§1; 2001 c.445 Â§132]

Â Â Â Â Â  72.1040 Definitions: ÂmerchantÂ; Âfinancing agencyÂ; Âbetween merchants.Â (1) ÂMerchantÂ means a person who deals in goods of the kind or otherwise by occupation purports to have knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by employment of an agent or broker or other intermediary who by occupation purports to have such knowledge or skill.

Â Â Â Â Â  (2) ÂFinancing agencyÂ means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the sellerÂs draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. ÂFinancing agencyÂ includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods.

Â Â Â Â Â  (3) ÂBetween merchantsÂ means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants. [1961 c.726 Â§72.1040; 1987 c.158 Â§15]

Â Â Â Â Â  72.1050 Definitions: ÂgoodsÂ; ÂfutureÂ goods; ÂlotÂ; Âcommercial unit.Â (1) ÂGoodsÂ means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities and things in action. ÂGoodsÂ also includes the unborn young of animals and growing crops and other identified things attached to realty as described in ORS 72.1070 on goods to be severed from realty.

Â Â Â Â Â  (2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are ÂfutureÂ goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

Â Â Â Â Â  (3) There may be a sale of a part interest in existing identified goods.

Â Â Â Â Â  (4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the sellerÂs interest in the bulk be sold to the buyer who then becomes an owner in common.

Â Â Â Â Â  (5) Â
Lot
Â means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

Â Â Â Â Â  (6) ÂCommercial unitÂ means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole. [1961 c.726 Â§72.1050]

Â Â Â Â Â  72.1060 Definitions: ÂcontractÂ; ÂagreementÂ; Âcontract for saleÂ; ÂsaleÂ; Âpresent saleÂ; ÂconformingÂ to contract; ÂterminationÂ; Âcancellation.Â (1) In this chapter, unless the context otherwise requires, ÂcontractÂ and ÂagreementÂ are limited to those relating to the present or future sale of goods. ÂContract for saleÂ includes both a present sale of goods and a contract to sell goods at a future time. A ÂsaleÂ consists in the passing of title from the seller to the buyer for a price. A Âpresent saleÂ means a sale which is accomplished by the making of the contract.

Â Â Â Â Â  (2) Goods or conduct including any part of a performance are ÂconformingÂ or conform to the contract when they are in accordance with the obligations under the contract.

Â Â Â Â Â  (3) ÂTerminationÂ occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On ÂterminationÂ all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

Â Â Â Â Â  (4) ÂCancellationÂ occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of ÂterminationÂ except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance. [1961 c.726 Â§72.1060]

Â Â Â Â Â  72.1070 Goods to be severed from realty; recording. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

Â Â Â Â Â  (2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) of this section or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

Â Â Â Â Â  (3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyerÂs rights under the contract for sale. [1961 c.726 Â§72.1070; 1963 c.402 Â§9; 1973 c.504 Â§3]

FORM, FORMATION AND READJUSTMENT OF CONTRACT

Â Â Â Â Â  72.2010 Formal requirements: statute of frauds. (1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by the authorized agent or broker of the party. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

Â Â Â Â Â  (2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) of this section against such party unless written notice of objection to its contents is given within 10 days after it is received.

Â Â Â Â Â  (3) A contract which does not satisfy the requirements of subsection (1) of this section but which is valid in other respects is enforceable:

Â Â Â Â Â  (a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the sellerÂs business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

Â Â Â Â Â  (c) With respect to goods for which payment has been made and accepted or which have been received and accepted in accordance with ORS 72.6060. [1961 c.726 Â§72.2010]

Â Â Â Â Â  72.2020 Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

Â Â Â Â Â  (1) By course of dealing or usage of trade as provided in ORS 71.2050 or by course of performance as provided in ORS 72.2080; and

Â Â Â Â Â  (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [1961 c.726 Â§72.2020]

Â Â Â Â Â  72.2030 Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer. [1961 c.726 Â§72.2030]

Â Â Â Â Â  72.2040 Formation in general. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

Â Â Â Â Â  (2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

Â Â Â Â Â  (3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy. [1961 c.726 Â§72.2040]

Â Â Â Â Â  72.2050 Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1961 c.726 Â§72.2050]

Â Â Â Â Â  72.2060 Offer and acceptance in formation of contract. (1) Unless otherwise unambiguously indicated by the language or circumstances:

Â Â Â Â Â  (a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

Â Â Â Â Â  (b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

Â Â Â Â Â  (2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [1961 c.726 Â§72.2060]

Â Â Â Â Â  72.2070 Additional terms in acceptance or confirmation. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

Â Â Â Â Â  (2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

Â Â Â Â Â  (a) The offer expressly limits acceptance to the terms of the offer;

Â Â Â Â Â  (b) They materially alter it; or

Â Â Â Â Â  (c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

Â Â Â Â Â  (3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of the Uniform Commercial Code. [1961 c.726 Â§72.2070]

Â Â Â Â Â  72.2080 Course of performance or practical construction. (1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

Â Â Â Â Â  (2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade.

Â Â Â Â Â  (3) Subject to the provisions of ORS 72.2090 on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance. [1961 c.726 Â§72.2080]

Â Â Â Â Â  72.2090 Modification, rescission and waiver. (1) An agreement modifying a contract within this chapter needs no consideration to be binding.

Â Â Â Â Â  (2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

Â Â Â Â Â  (3) The requirements of ORS 72.2010, relating to the statute of frauds must be satisfied if the contract as modified is within its provisions.

Â Â Â Â Â  (4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) of this section, it can operate as a waiver.

Â Â Â Â Â  (5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [1961 c.726 Â§72.2090]

Â Â Â Â Â  72.2100 Delegation of performance; assignment of rights. (1) A party may perform the duty of the party through a delegate unless otherwise agreed or unless the other party has a substantial interest in having the original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the chance of the other party obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignorÂs due performance of the entire obligation of the assignor can be assigned despite agreement otherwise.

Â Â Â Â Â  (3) The creation, attachment, perfection or enforcement of a security interest in the sellerÂs interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyerÂs chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

Â Â Â Â Â  (4) Unless the circumstances indicate the contrary a prohibition of assignment of Âthe contractÂ is to be construed as barring only the delegation to the assignee of the assignorÂs performance.

Â Â Â Â Â  (5) An assignment of Âthe contractÂ or of Âall my rights under the contractÂ or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

Â Â Â Â Â  (6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to the rights of the other party against the assignor demand assurances from the assignee as provided in ORS 72.6090. [1961 c.726 Â§72.2100; 2001 c.445 Â§133]

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Â Â Â Â Â  72.3010 General obligations of parties. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract. [1961 c.726 Â§72.3010]

Â Â Â Â Â  72.3020 Unconscionable contract or clause. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

Â Â Â Â Â  (2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [1961 c.726 Â§72.3020]

Â Â Â Â Â  72.3030 Allocation or division of risks. Where this chapter allocates a risk or a burden as between the parties Âunless otherwise agreed,Â the agreement may not only shift the allocation but may also divide the risk or burden. [1961 c.726 Â§72.3030]

Â Â Â Â Â  72.3040 Price payable in money, goods, realty or otherwise. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which the party is to transfer.

Â Â Â Â Â  (2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the sellerÂs obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferorÂs obligations in connection therewith. [1961 c.726 Â§72.3040]

Â Â Â Â Â  72.3050 Open price term. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

Â Â Â Â Â  (a) Nothing is said as to price; or

Â Â Â Â Â  (b) The price is left to be agreed by the parties and they fail to agree; or

Â Â Â Â Â  (c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

Â Â Â Â Â  (2) A price to be fixed by the seller or by the buyer means a price for the seller or buyer to fix in good faith.

Â Â Â Â Â  (3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at the option of the other party treat the contract as canceled or may fix a reasonable price.

Â Â Â Â Â  (4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account. [1961 c.726 Â§72.3050]

Â Â Â Â Â  72.3060 Output, requirements and exclusive dealings. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

Â Â Â Â Â  (2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale. [1961 c.726 Â§72.3060]

Â Â Â Â Â  72.3070 Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot. [1961 c.726 Â§72.3070]

Â Â Â Â Â  72.3080 Absence of specified place for delivery. Unless otherwise agreed:

Â Â Â Â Â  (1) The place for delivery of goods is the sellerÂs place of business or if the seller has none the residence of the seller; but

Â Â Â Â Â  (2) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

Â Â Â Â Â  (3) Documents of title may be delivered through customary banking channels. [1961 c.726 Â§72.3080]

Â Â Â Â Â  72.3090 Absence of specific time provisions; notice of termination. (1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

Â Â Â Â Â  (2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

Â Â Â Â Â  (3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable. [1961 c.726 Â§72.3090]

Â Â Â Â Â  72.3100 Open time for payment or running of credit; authority to ship under reservation. Unless otherwise agreed:

Â Â Â Â Â  (1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

Â Â Â Â Â  (2) If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but, pursuant to ORS 72.5130, the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract; and

Â Â Â Â Â  (3) If delivery is authorized and made by way of documents of title otherwise than by subsection (2) of this section then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and

Â Â Â Â Â  (4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period. [1961 c.726 Â§72.3100]

Â Â Â Â Â  72.3110 Options and cooperation respecting performance. (1) An agreement for sale which is otherwise sufficiently definite to be a contract within ORS 72.2040 (3) is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

Â Â Â Â Â  (2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyerÂs option and except as otherwise provided in ORS 72.3190 (1)(c) and 72.3190 (3) specifications or arrangements relating to shipment are at the sellerÂs option.

Â Â Â Â Â  (3) Where such specification would materially affect the other partyÂs performance but is not seasonably made or where one partyÂs cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

Â Â Â Â Â  (a) Is excused for any resulting delay in the performance of that party; and

Â Â Â Â Â  (b) May also either proceed to perform in any reasonable manner or after the time for a material part of the performance of that party treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods. [1961 c.726 Â§72.3110]

Â Â Â Â Â  72.3120 Warranty of title and against infringement; buyerÂs obligation against infringement. (1) Subject to subsection (2) of this section there is in a contract for sale a warranty by the seller that:

Â Â Â Â Â  (a) The title conveyed shall be good, and its transfer rightful; and

Â Â Â Â Â  (b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

Â Â Â Â Â  (2) A warranty under subsection (1) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title or that the person is purporting to sell only such right or title as the person or a third person may have.

Â Â Â Â Â  (3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications. [1961 c.726 Â§72.3120]

Â Â Â Â Â  72.3130 Express warranties by affirmation, promise, description, sample. (1) Express warranties by the seller are created as follows:

Â Â Â Â Â  (a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

Â Â Â Â Â  (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

Â Â Â Â Â  (c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

Â Â Â Â Â  (2) It is not necessary to the creation of an express warranty that the seller use formal words such as ÂwarrantÂ or ÂguaranteeÂ or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the sellerÂs opinion or commendation of the goods does not create a warranty. [1961 c.726 Â§72.3130]

Â Â Â Â Â  72.3140 Implied warranty: merchantability; usage of trade. (1) Unless excluded or modified as provided in ORS 72.3160, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

Â Â Â Â Â  (2) Goods to be merchantable must be at least such as:

Â Â Â Â Â  (a) Pass without objection in the trade under the contract description; and

Â Â Â Â Â  (b) In the case of fungible goods, are of fair average quality within the description; and

Â Â Â Â Â  (c) Are fit for the ordinary purposes for which such goods are used; and

Â Â Â Â Â  (d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

Â Â Â Â Â  (e) Are adequately contained, packaged and labeled as the agreement may require; and

Â Â Â Â Â  (f) Conform to the promises or affirmations of fact made on the container or label if any.

Â Â Â Â Â  (3) Unless excluded or modified as provided in ORS 72.3160 other implied warranties may arise from course of dealing or usage of trade. [1961 c.726 Â§72.3140]

Â Â Â Â Â  72.3150 Implied warranty: fitness for particular purpose. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the sellerÂs skill or judgment to select or furnish suitable goods, there is unless excluded or modified under ORS 72.3160 an implied warranty that the goods shall be fit for such purpose. [1961 c.726 Â§72.3150]

Â Â Â Â Â  72.3160 Exclusion or modification of warranties; livestock warranty. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of ORS 72.2020 on parol or extrinsic evidence negation or limitation is inoperative to the extent that such construction is unreasonable.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that ÂThere are no warranties which extend beyond the description on the face hereof.Â

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like Âas is,Â Âwith all faultsÂ or other language which in common understanding calls the buyerÂs attention to the exclusion of warranties and makes plain that there is no implied warranty; and

Â Â Â Â Â  (b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer; and

Â Â Â Â Â  (c) An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and

Â Â Â Â Â  (d) With respect to the sale of livestock between merchants, excluding livestock sold for immediate slaughter, there shall be no implied warranty that the livestock animal is free from disease except where the seller had knowledge or reason to know that the animal was not free from disease at the time of the sale.

Â Â Â Â Â  (4) Remedies for breach of warranty can be limited in accordance with the provisions of ORS 72.7180 on liquidation or limitation of damages and ORS 72.7190 on contractual modification of remedy. [1961 c.726 Â§72.3160; 1979 c.636 Â§2]

Â Â Â Â Â  72.3170 Cumulation and conflict of warranties express or implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

Â Â Â Â Â  (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

Â Â Â Â Â  (2) A sample from an existing bulk displaces inconsistent general language of description.

Â Â Â Â Â  (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [1961 c.726 Â§72.3170]

Â Â Â Â Â  72.3180 Third party beneficiaries of warranties express or implied. A sellerÂs warranty whether express or implied extends to any natural person who is in the family or household of the buyer or who is a guest in the home of the buyer if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section. [1961 c.726 Â§72.3180]

Â Â Â Â Â  72.3190 F.O.B. and F.A.S. terms. (1) Unless otherwise agreed the term F.O.B. (which means Âfree on boardÂ) at a named place, even though used only in connection with the stated price, is a delivery term under which:

Â Â Â Â Â  (a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in ORS 72.5040 and bear the expense and risk of putting them into the possession of the carrier; or

Â Â Â Â Â  (b) When the term is F.O.B. the place of destination, the seller must at the expense and risk of the seller transport the goods to that place and there tender delivery of them in the manner provided in ORS 72.5030;

Â Â Â Â Â  (c) When under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at the expense and risk of the seller load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of ORS 72.3230 on the form of bill of lading.

Â Â Â Â Â  (2) Unless otherwise agreed the term F.A.S. vessel (which means Âfree alongside shipÂ) at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

Â Â Â Â Â  (a) At the expense and risk of the seller deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

Â Â Â Â Â  (b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

Â Â Â Â Â  (3) Unless otherwise agreed in any case falling within paragraph (a) or (c) of subsection (1) of this section or subsection (2) of this section the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation as provided in ORS 72.3110. The seller may also at the option of the seller move the goods in any reasonable manner preparatory to delivery or shipment.

Â Â Â Â Â  (4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [1961 c.726 Â§72.3190]

Â Â Â Â Â  72.3200 C.I.F. and C. and F. terms. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. and F. or C.F. means that the price so includes cost and freight to the named destination.

Â Â Â Â Â  (2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at the expense and risk of the seller to:

Â Â Â Â Â  (a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

Â Â Â Â Â  (b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

Â Â Â Â Â  (c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

Â Â Â Â Â  (d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

Â Â Â Â Â  (e) Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyerÂs rights.

Â Â Â Â Â  (3) Unless otherwise agreed the term C. and F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

Â Â Â Â Â  (4) Under the term C.I.F. or C. and F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. [1961 c.726 Â§72.3200]

Â Â Â Â Â  72.3210 C.I.F. or C. and F.: Ânet landed weightsÂ; Âpayment on arrivalÂ; warranty of condition on arrival. Under a contract containing a term C.I.F. or C. and F.:

Â Â Â Â Â  (1) Where the price is based on or is to be adjusted according to Ânet landed weightsÂ, Âdelivered weights,Â Âout turnÂ quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

Â Â Â Â Â  (2) An agreement described in subsection (1) of this section or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

Â Â Â Â Â  (3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived. [1961 c.726 Â§72.3210]

Â Â Â Â Â  72.3220 Delivery Âex-ship.Â (1) Unless otherwise agreed a term for delivery of goods Âex-shipÂ (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

Â Â Â Â Â  (2) Under such a term unless otherwise agreed:

Â Â Â Â Â  (a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

Â Â Â Â Â  (b) The risk of loss does not pass to the buyer until the goods leave the shipÂs tackle or are otherwise properly unloaded. [1961 c.726 Â§72.3220]

Â Â Â Â Â  72.3230 Form of bill of lading required in overseas shipment; Âoverseas.Â (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. and F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. and F., received for shipment.

Â Â Â Â Â  (2) Where in a case within subsection (1) of this section a bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

Â Â Â Â Â  (a) Due tender of a single part is acceptable within the provisions of ORS 72.5080 (1) on cure of improper delivery; and

Â Â Â Â Â  (b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

Â Â Â Â Â  (3) A shipment by water or by air or a contract contemplating such shipment is ÂoverseasÂ in so far as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce. [1961 c.726 Â§72.3230]

Â Â Â Â Â  72.3240 ÂNo arrival, no saleÂ term. Under a term Âno arrival, no saleÂ or terms of like meaning, unless otherwise agreed:

Â Â Â Â Â  (1) The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

Â Â Â Â Â  (2) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods as provided in ORS 72.6130. [1961 c.726 Â§72.3240]

Â Â Â Â Â  72.3250 ÂLetter of creditÂ term; Âconfirmed credit.Â (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

Â Â Â Â Â  (2) The delivery to seller of a proper letter of credit suspends the buyerÂs obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

Â Â Â Â Â  (3) Unless otherwise agreed the term Âletter of creditÂ or ÂbankerÂs creditÂ in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term Âconfirmed creditÂ means that the credit must also carry the direct obligation of such an agency which does business in the sellerÂs financial market. [1961 c.726 Â§72.3250]

Â Â Â Â Â  72.3260
Sale
on approval and sale or return; rights of creditors. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

Â Â Â Â Â  (a) A Âsale on approvalÂ if the goods are delivered primarily for use; and

Â Â Â Â Â  (b) A Âsale or returnÂ if the goods are delivered primarily for resale.

Â Â Â Â Â  (2) Goods held on approval are not subject to the claims of the buyerÂs creditors until acceptance; goods held on sale or return are subject to such claims while in the buyerÂs possession.

Â Â Â Â Â  (3) Any Âor returnÂ term of a contract for sale is to be treated as a separate contract for sale within ORS 72.2010 relating to the statute of frauds and as contradicting the sale aspect of the contract within the provisions of ORS 72.2020 on parole or extrinsic evidence. [1961 c.726 Â§72.3260; 1967 c.395 Â§1; 1993 c.756 Â§1; 2001 c.445 Â§134]

Â Â Â Â Â  72.3270 Special incidents of sale on approval and sale or return. (1) Under a sale on approval unless otherwise agreed:

Â Â Â Â Â  (a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

Â Â Â Â Â  (b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

Â Â Â Â Â  (c) After due notification of election to return, the return is at the sellerÂs risk and expense but a merchant buyer must follow any reasonable instructions.

Â Â Â Â Â  (2) Under a sale or return unless otherwise agreed:

Â Â Â Â Â  (a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

Â Â Â Â Â  (b) The return is at the buyerÂs risk and expense. [1961 c.726 Â§72.3270]

Â Â Â Â Â  72.3280
Sale
by auction. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

Â Â Â Â Â  (2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in the auctioneerÂs discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

Â Â Â Â Â  (3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract a bid until the auctioneerÂs announcement of completion of the sale, but a bidderÂs retraction does not revive any previous bid.

Â Â Â Â Â  (4) If the auctioneer knowingly receives a bid on the sellerÂs behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at the buyerÂs option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale. [1961 c.726 Â§72.3280; 1983 c.404 Â§4; 1985 c.822 Â§2]

TITLE, CREDITORS AND GOOD FAITH PURCHASERS

Â Â Â Â Â  72.4005 Definitions for ORS 72.4010 and 72.4030. As used in ORS 72.4010 and 72.4030, Âdraft,Â Âcheck,Â Âcertificate of depositÂ and ÂnoteÂ have the meaning for those terms provided in ORS 73.0104. [1973 c.287 Â§4; 1993 c.545 Â§117]

Â Â Â Â Â  72.4010 Passing of title; reservation for security; limited application of ORS 72.4010. Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. In so far as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

Â Â Â Â Â  (1) Title to goods cannot pass under a contract for sale prior to their identification to the contract as provided in ORS 72.5010, and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by the Uniform Commercial Code. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of ORS chapter 79 on secured transactions, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

Â Â Â Â Â  (2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

Â Â Â Â Â  (a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

Â Â Â Â Â  (b) If the contract requires delivery at destination, title passes on tender there.

Â Â Â Â Â  (3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

Â Â Â Â Â  (a) If the seller is to deliver a document of title, title passes at the time when and the place where the seller delivers such documents; or

Â Â Â Â Â  (b) If the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

Â Â Â Â Â  (4) When livestock has been delivered under a contract of sale and is transported by private, common or contract carrier, if on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the sale of the livestock a draft, check, certificate of deposit or note has been given, title does not pass until the instrument is paid.

Â Â Â Â Â  (5) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a Âsale.Â [1961 c.726 Â§72.4010; 1973 c.287 Â§1; 2001 c.445 Â§135]

Â Â Â Â Â  72.4020 Rights of sellerÂs creditors against sold goods. (1) Except as provided in subsections (2) and (3) of this section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyerÂs rights to recover the goods pursuant to ORS 72.5020 and 72.7160.

Â Â Â Â Â  (2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

Â Â Â Â Â  (3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

Â Â Â Â Â  (a) Under the provisions of ORS chapter 79 on secured transactions; or

Â Â Â Â Â  (b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference. [1961 c.726 Â§72.4020; 2001 c.445 Â§136]

Â Â Â Â Â  72.4030 Power to transfer; good faith purchase of goods; Âentrusting.Â (1) A purchaser of goods acquires all title which the transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

Â Â Â Â Â  (a) The transferor was deceived as to the identity of the purchaser; or

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored; or

Â Â Â Â Â  (c) It was agreed that the transaction was to be a Âcash saleÂ; or

Â Â Â Â Â  (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section, when livestock has been delivered under a transaction of purchase, is transported by private, common or contract carrier and on the accompanying brand inspection certificate or memorandum of brand inspection certificate the seller has noted that as consideration for the transaction of purchase a draft, check, certificate of deposit or note was given, if the draft, check, certificate of deposit or note is later dishonored, the buyer does not have power to transfer good title to a good faith purchaser for value.

Â Â Â Â Â  (3) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

Â Â Â Â Â  (4) ÂEntrustingÂ includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting of the possessorÂs disposition of the goods have been such as to be larcenous under the criminal law.

Â Â Â Â Â  (5) The rights of other purchasers of goods and of lien creditors are governed by ORS chapter 79 on secured transactions and ORS chapter 77 on documents of title. [1961 c.726 Â§72.4030; 1973 c.287 Â§2; 1991 c.83 Â§4; 2001 c.445 Â§137]

PERFORMANCE

Â Â Â Â Â  72.5010 Insurable interest in goods; manner of identification of goods. (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

Â Â Â Â Â  (a) When the contract is made if it is for the sale of goods already existing and identified.

Â Â Â Â Â  (b) If the contract is for the sale of future goods other than those described in paragraph (c) of this subsection, when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers.

Â Â Â Â Â  (c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

Â Â Â Â Â  (2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in the seller and where the identification is by the seller alone the seller may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

Â Â Â Â Â  (3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law. [1961 c.726 Â§72.5010]

Â Â Â Â Â  72.5020 BuyerÂs right to goods on sellerÂs repudiation, failure to deliver or insolvency. (1) Subject to subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of ORS 72.5010 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

Â Â Â Â Â  (a) In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or

Â Â Â Â Â  (b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

Â Â Â Â Â  (2) The buyerÂs right to recover the goods under subsection (1)(a) of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

Â Â Â Â Â  (3) If the identification creating the special property of the buyer has been made by the buyer the buyer acquires the right to recover the goods only if they conform to the contract for sale. [1961 c.726 Â§72.5020; 2001 c.104 Â§24; 2001 c.445 Â§138]

Â Â Â Â Â  72.5030 Manner of sellerÂs tender of delivery. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyerÂs disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

Â Â Â Â Â  (a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

Â Â Â Â Â  (b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

Â Â Â Â Â  (2) Where the case is within ORS 72.5040 respecting shipment tender requires that the seller comply with its provisions.

Â Â Â Â Â  (3) Where the seller is required to deliver at a particular destination tender requires that the seller comply with subsection (1) of this section and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

Â Â Â Â Â  (4) Where goods are in the possession of a bailee and are to be delivered without being moved:

Â Â Â Â Â  (a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyerÂs right to possession of the goods; but

Â Â Â Â Â  (b) Tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyerÂs rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

Â Â Â Â Â  (5) Where the contract requires the seller to deliver documents:

Â Â Â Â Â  (a) The seller must tender all such documents in correct form, except as provided in ORS 72.3230 (2) with respect to bills of lading in a set; and

Â Â Â Â Â  (b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection. [1961 c.726 Â§72.5030]

Â Â Â Â Â  72.5040 Shipment by seller. Where the seller is required or authorized to send the goods to the buyer and the contract does not require the seller to deliver them at a particular destination, then unless otherwise agreed the seller must:

Â Â Â Â Â  (1) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

Â Â Â Â Â  (2) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

Â Â Â Â Â  (3) Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) of this section or to make a proper contract under subsection (1) of this section is a ground for rejection only if material delay or loss ensues. [1961 c.726 Â§72.5040]

Â Â Â Â Â  72.5050 SellerÂs shipment under reservation. (1) Where the seller has identified goods to the contract by or before shipment:

Â Â Â Â Â  (a) The procurement by the seller of a negotiable bill of lading to the order of the seller or otherwise reserves in the seller a security interest in the goods. The procurement of the seller of the bill to the order of a financing agency or of the buyer indicates in addition only the sellerÂs expectation of transferring that interest to the person named.

Â Â Â Â Â  (b) A nonnegotiable bill of lading to the seller or nominee of the seller reserves possession of the goods as security but except in a case of conditional delivery as provided in ORS 72.5070 (2) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.

Â Â Â Â Â  (2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within ORS 72.5040 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the sellerÂs powers as a holder of a negotiable document. [1961 c.726 Â§72.5050]

Â Â Â Â Â  72.5060 Rights of financing agency. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipperÂs right to have the draft honored by the buyer.

Â Â Â Â Â  (2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular on its face. [1961 c.726 Â§72.5060]

Â Â Â Â Â  72.5070 Effect of sellerÂs tender; delivery on condition. (1) Tender of delivery is a condition to the buyerÂs duty to accept the goods and, unless otherwise agreed, to the duty of the buyer to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

Â Â Â Â Â  (2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the right of they buyer as against the seller to retain or dispose of them is conditional upon the buyerÂs making the payment due. [1961 c.726 Â§72.5070]

Â Â Â Â Â  72.5080 Cure by seller of improper tender or delivery; replacement. (1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of the sellerÂs intention to cure and may then within the contract time make a conforming delivery.

Â Â Â Â Â  (2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if the seller seasonably notifies the buyer have a further reasonable time to substitute a conforming tender. [1961 c.726 Â§72.5080]

Â Â Â Â Â  72.5090 Risk of loss in the absence of breach. (1) Where the contract requires or authorizes the seller to ship the goods by carrier:

Â Â Â Â Â  (a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation as provided in ORS 72.5050; but

Â Â Â Â Â  (b) If it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

Â Â Â Â Â  (2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

Â Â Â Â Â  (a) On receipt by the buyer of a negotiable document of title covering the goods; or

Â Â Â Â Â  (b) On acknowledgment by the bailee of the buyerÂs right to possession of the goods; or

Â Â Â Â Â  (c) After the buyerÂs receipt of a nonnegotiable document of title or other written direction to deliver, as provided in ORS 72.5030 (4)(b).

Â Â Â Â Â  (3) In any case not within subsection (1) or (2) of this section, the risk of loss passes to the buyer on receipt by the buyer of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

Â Â Â Â Â  (4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of ORS 72.3270 on sale on approval and ORS 72.5100 on effect of breach on risk of loss. [1961 c.726 Â§72.5090]

Â Â Â Â Â  72.5100 Effect of breach on risk of loss. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

Â Â Â Â Â  (2) Where the buyer rightfully revokes acceptance the buyer may to the extent of any deficiency in the effective insurance coverage of the buyer treat the risk of loss as having rested on the seller from the beginning.

Â Â Â Â Â  (3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may to the extent of any deficiency in the effective insurance coverage of the seller treat the risk of loss as resting on the buyer for a commercially reasonable time. [1961 c.726 Â§72.5100]

Â Â Â Â Â  72.5110 Tender of payment by buyer; payment by check. (1) Unless otherwise agreed tender of payment is a condition to the sellerÂs duty to tender and complete any delivery.

Â Â Â Â Â  (2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

Â Â Â Â Â  (3) Subject to the provisions of ORS 73.0310 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment. [1961 c.726 Â§72.5110; 1993 c.545 Â§118]

Â Â Â Â Â  72.5120 Payment by buyer before inspection. (1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

Â Â Â Â Â  (a) The nonconformity appears without inspection; or

Â Â Â Â Â  (b) Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of ORS 75.1090.

Â Â Â Â Â  (2) Payment pursuant to subsection (1) of this section does not constitute an acceptance of goods or impair the buyerÂs right to inspect or any of the remedies of the buyer. [1961 c.726 Â§72.5120; 1997 c.150 Â§4]

Â Â Â Â Â  72.5130 BuyerÂs right to inspection of goods. (1) Unless otherwise agreed and subject to subsection (3) of this section, where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

Â Â Â Â Â  (2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

Â Â Â Â Â  (3) Unless otherwise agreed and subject to the provisions of ORS 72.3210 (3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

Â Â Â Â Â  (a) For delivery ÂC.O.D.Â or on other like terms; or

Â Â Â Â Â  (b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

Â Â Â Â Â  (4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract. [1961 c.726 Â§72.5130]

Â Â Â Â Â  72.5140 When documents deliverable on acceptance; when on payment. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment. [1961 c.726 Â§72.5140]

Â Â Â Â Â  72.5150 Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute:

Â Â Â Â Â  (1) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

Â Â Â Â Â  (2) The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment. [1961 c.726 Â§72.5150]

BREACH, REPUDIATION AND EXCUSE

Â Â Â Â Â  72.6010 BuyerÂs rights on improper delivery. Subject to the provisions of ORS 72.6120 on breach in installment contracts and unless otherwise agreed under ORS 72.7180 and 72.7190 on contractual limitations of remedy, if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

Â Â Â Â Â  (1) Reject the whole; or

Â Â Â Â Â  (2) Accept the whole; or

Â Â Â Â Â  (3) Accept any commercial unit or units and reject the rest. [1961 c.726 Â§72.6010]

Â Â Â Â Â  72.6020 Manner and effect of rightful rejection. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

Â Â Â Â Â  (2) Subject to the provisions of ORS 72.6030 and 72.6040 on rejected goods:

Â Â Â Â Â  (a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

Â Â Â Â Â  (b) If the buyer has before rejection taken physical possession of goods in which the buyer does not have a security interest under the provisions of ORS 72.7110 (3), the buyer is under a duty after rejection to hold them with reasonable care at the sellerÂs disposition for a time sufficient to permit the seller to remove them; but

Â Â Â Â Â  (c) The buyer has no further obligations with regard to goods rightfully rejected.

Â Â Â Â Â  (3) The sellerÂs rights with respect to goods wrongfully rejected are governed by the provisions of ORS 72.7030 on sellerÂs remedies in general. [1961 c.726 Â§72.6020]

Â Â Â Â Â  72.6030 Merchant buyerÂs duties as to rightfully rejected goods. (1) Subject to any security interest in the buyer as provided in ORS 72.7110 (3), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in the possession or control of the merchant buyer to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the sellerÂs account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

Â Â Â Â Â  (2) When the buyer sells goods under subsection (1) of this section, the buyer is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

Â Â Â Â Â  (3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages. [1961 c.726 Â§72.6030]

Â Â Â Â Â  72.6040 BuyerÂs options as to salvage of rightfully rejected goods. Subject to the provisions of ORS 72.6030 on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the sellerÂs account or reship them to the seller or resell them for the sellerÂs account with reimbursement as provided in ORS 72.6030. Such action is not acceptance or conversion. [1961 c.726 Â§72.6040]

Â Â Â Â Â  72.6050 Waiver of buyerÂs objections by failure to particularize. (1) The buyerÂs failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

Â Â Â Â Â  (a) Where the seller could have cured it if stated seasonably; or

Â Â Â Â Â  (b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

Â Â Â Â Â  (2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents. [1961 c.726 Â§72.6050]

Â Â Â Â Â  72.6060 What constitutes acceptance of goods. (1) Acceptance of goods occurs when the buyer:

Â Â Â Â Â  (a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

Â Â Â Â Â  (b) Fails to make an effective rejection as provided in ORS 72.6020 (1), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

Â Â Â Â Â  (c) Does any act inconsistent with the sellerÂs ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by the seller.

Â Â Â Â Â  (2) Acceptance of a part of any commercial unit is acceptance of that entire unit. [1961 c.726 Â§72.6060]

Â Â Â Â Â  72.6070 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over. (1) The buyer must pay at the contract rate for any goods accepted.

Â Â Â Â Â  (2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

Â Â Â Â Â  (3) Where a tender has been accepted:

Â Â Â Â Â  (a) The buyer must within a reasonable time after the buyer discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

Â Â Â Â Â  (b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) and the buyer is sued as a result of such a breach the buyer must so notify the seller within a reasonable time after the buyer receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

Â Â Â Â Â  (4) The burden is on the buyer to establish any breach with respect to the goods accepted.

Â Â Â Â Â  (5) Where the buyer is sued for breach of a warranty or other obligation for which the seller is answerable over:

Â Â Â Â Â  (a) The buyer may give the seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in any action against the seller by the buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend the seller is so bound.

Â Â Â Â Â  (b) If the claim is one for infringement or the like pursuant to ORS 72.3120 (3) the original seller may demand in writing that the buyer turn over to the seller control of the litigation including settlement or else be barred from any remedy over and if the seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

Â Â Â Â Â  (6) The provisions of subsections (3), (4) and (5) of this section apply to any obligation of a buyer to hold the seller harmless against infringement or the like pursuant to ORS 72.3120 (3). [1961 c.726 Â§72.6070]

Â Â Â Â Â  72.6080 Revocation of acceptance in whole or in part. (1) The buyer may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the buyer if the buyer has accepted it:

Â Â Â Â Â  (a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

Â Â Â Â Â  (b) Without discovery of such nonconformity if the acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the sellerÂs assurances.

Â Â Â Â Â  (2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

Â Â Â Â Â  (3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them. [1961 c.726 Â§72.6080]

Â Â Â Â Â  72.6090 Right to adequate assurance of performance. (1) A contract for sale imposes an obligation on each party that the otherÂs expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until that party receives such assurance may if commercially reasonable suspend any performance for which that party has not already received the agreed return.

Â Â Â Â Â  (2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

Â Â Â Â Â  (3) Acceptance of any improper delivery or payment does not prejudice the aggrieved partyÂs right to demand adequate assurance of future performance.

Â Â Â Â Â  (4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract. [1961 c.726 Â§72.6090]

Â Â Â Â Â  72.6100 Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

Â Â Â Â Â  (1) For a commercially reasonable time await performance by the repudiating party; or

Â Â Â Â Â  (2) Resort to any remedy for breach as provided in ORS 72.7030 and 72.7110, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the latterÂs performance and has urged retraction; and

Â Â Â Â Â  (3) In either case suspend the performance of the aggrieved party or proceed in accordance with the provisions of ORS 72.7040 on the sellerÂs right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. [1961 c.726 Â§72.6100]

Â Â Â Â Â  72.6110 Retraction of anticipatory repudiation. (1) Until the repudiating partyÂs next performance is due the repudiating party can retract the repudiation unless the aggrieved party has since the repudiation canceled or materially changed position or otherwise indicated that the aggrieved party considers the repudiation final.

Â Â Â Â Â  (2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of ORS 72.6090.

Â Â Â Â Â  (3) Retraction reinstates the repudiating partyÂs rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [1961 c.726 Â§72.6110]

Â Â Â Â Â  72.6120 ÂInstallment contractÂ; breach. (1) An Âinstallment contractÂ is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause Âeach delivery is a separate contractÂ or its equivalent.

Â Â Â Â Â  (2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) of this section and the seller gives adequate assurance of its cure the buyer must accept that installment.

Â Â Â Â Â  (3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if the aggrieved party accepts a nonconforming installment without seasonably notifying of cancellation or if the aggrieved party brings an action with respect only to past installments or demands performance as to future installments. [1961 c.726 Â§72.6120]

Â Â Â Â Â  72.6130 Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a Âno arrival, no saleÂ term as provided in ORS 72.3240 then:

Â Â Â Â Â  (1) If the loss is total the contract is avoided; and

Â Â Â Â Â  (2) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at the option of the buyer either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller. [1961 c.726 Â§72.6130]

Â Â Â Â Â  72.6140 Substituted performance. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

Â Â Â Â Â  (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyerÂs obligation unless the regulation is discriminatory, oppressive or predatory. [1961 c.726 Â§72.6140]

Â Â Â Â Â  72.6150 Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance:

Â Â Â Â Â  (1) Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) of this section is not a breach of duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

Â Â Â Â Â  (2) Where the causes mentioned in subsection (1) of this section affect only a part of the sellerÂs capacity to perform, the seller must allocate production and deliveries among customers but may at the option of the seller include regular customers not then under contract as well as the requirements of the seller for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

Â Â Â Â Â  (3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2) of this section, of the estimated quota thus made available for the buyer. [1961 c.726 Â§72.6150]

Â Â Â Â Â  72.6160 Procedure on notice claiming excuse. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under ORS 72.6150 the buyer may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of ORS 72.6120 relating to breach of installment contracts, then also as to the whole:

Â Â Â Â Â  (a) Terminate and thereby discharge any unexecuted portion of the contract; or

Â Â Â Â Â  (b) Modify the contract by agreeing to take the available quota in substitution.

Â Â Â Â Â  (2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

Â Â Â Â Â  (3) The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under ORS 72.6150. [1961 c.726 Â§72.6160]

REMEDIES

Â Â Â Â Â  72.7010 Remedies for breach of collateral contracts not impaired. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter. [1961 c.726 Â§72.7010]

Â Â Â Â Â  72.7020 SellerÂs remedies on discovery of buyerÂs insolvency. (1) Where the seller discovers the buyer to be insolvent the seller may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under ORS 72.7050.

Â Â Â Â Â  (2) Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyerÂs fraudulent or innocent misrepresentation of solvency or of intent to pay.

Â Â Â Â Â  (3) The sellerÂs right to reclaim under subsection (2) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under ORS 72.4030. Successful reclamation of goods excludes all other remedies with respect to them. [1961 c.726 Â§72.7020]

Â Â Â Â Â  72.7030 SellerÂs remedies in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract as provided in ORS 72.6120, then also with respect to the whole undelivered balance, the aggrieved seller may:

Â Â Â Â Â  (1) Withhold delivery of such goods.

Â Â Â Â Â  (2) Stop delivery by any bailee as provided in ORS 72.7050.

Â Â Â Â Â  (3) Proceed under ORS 72.7040 respecting goods still unidentified to the contract.

Â Â Â Â Â  (4) Resell and recover damages as provided in ORS 72.7060.

Â Â Â Â Â  (5) Recover damages for nonacceptance as provided in ORS 72.7080 or in a proper case the price as provided in ORS 72.7090.

Â Â Â Â Â  (6) Cancel. [1961 c.726 Â§72.7030]

Â Â Â Â Â  72.7040 SellerÂs right to identify goods to the contract notwithstanding breach or to salvage unfinished goods. (1) An aggrieved seller under ORS 72.7030 may:

Â Â Â Â Â  (a) Identify to the contract conforming goods not already identified if at the time the aggrieved seller learned of the breach they are in the possession or control of the aggrieved seller.

Â Â Â Â Â  (b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

Â Â Â Â Â  (2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner. [1961 c.726 Â§72.7040]

Â Â Â Â Â  72.7050 SellerÂs stoppage of delivery in transit or otherwise. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent as provided in ORS 72.7020 and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

Â Â Â Â Â  (2) As against such buyer the seller may stop delivery until:

Â Â Â Â Â  (a) Receipt of the goods by the buyer; or

Â Â Â Â Â  (b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

Â Â Â Â Â  (c) Such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

Â Â Â Â Â  (d) Negotiation to the buyer of any negotiable document of title covering the goods.

Â Â Â Â Â  (3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

Â Â Â Â Â  (b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

Â Â Â Â Â  (c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of the document.

Â Â Â Â Â  (d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1961 c.726 Â§72.7050]

Â Â Â Â Â  72.7060 SellerÂs resale including contract for resale. (1) Under the conditions stated in ORS 72.7030 on sellerÂs remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of ORS 72.7100, but less expenses saved in consequence of the buyerÂs breach.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

Â Â Â Â Â  (3) Where the resale is at private sale the seller must give the buyer reasonable notification of intention to resell.

Â Â Â Â Â  (4) Where the resale is at public sale:

Â Â Â Â Â  (a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

Â Â Â Â Â  (b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

Â Â Â Â Â  (c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

Â Â Â Â Â  (d) The seller may buy.

Â Â Â Â Â  (5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

Â Â Â Â Â  (6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller pursuant to ORS 72.7070 or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of the security interest of the person, as defined in ORS 72.7110 (3). [1961 c.726 Â§72.7060]

Â Â Â Â Â  72.7070 ÂPerson in the position of a seller.Â (1) A Âperson in the position of a sellerÂ includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of the principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

Â Â Â Â Â  (2) A person in the position of a seller may as provided in ORS 72.7050 withhold or stop delivery and resell as provided in ORS 72.7060 and recover incidental damages as provided in ORS 72.7100. [1961 c.726 Â§72.7070]

Â Â Â Â Â  72.7080 SellerÂs damages for nonacceptance or repudiation. (1) Subject to subsection (2) of this section and to the provisions of ORS 72.7230 with respect to proof of market price, the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in ORS 72.7100, but less expenses saved in consequence of the buyerÂs breach.

Â Â Â Â Â  (2) If the measure of damages provided in subsection (1) of this section is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in ORS 72.7100, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale. [1961 c.726 Â§72.7080]

Â Â Â Â Â  72.7090 Action for the price. (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under ORS 72.7100, the price:

Â Â Â Â Â  (a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

Â Â Â Â Â  (b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

Â Â Â Â Â  (2) Where the seller sues for the price the seller must hold for the buyer any goods which have been identified to the contract and are still in the control of the seller except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles the buyer to any goods not resold.

Â Â Â Â Â  (3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated as provided in ORS 72.6100, a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under ORS 72.7080. [1961 c.726 Â§72.7090; 1973 c.352 Â§1]

Â Â Â Â Â  72.7100 SellerÂs incidental damages. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyerÂs breach, in connection with return or resale of the goods or otherwise resulting from the breach. [1961 c.726 Â§72.7100]

Â Â Â Â Â  72.7110 BuyerÂs remedies in general; buyerÂs security interest in rejected goods. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract as provided in ORS 72.6120, the buyer may cancel and whether or not the buyer has done so may in addition to recovering so much of the price as has been paid:

Â Â Â Â Â  (a) ÂCoverÂ and have damages under ORS 72.7120 as to all the goods affected whether or not they have been identified to the contract; or

Â Â Â Â Â  (b) Recover damages for nondelivery as provided in ORS 72.7130.

Â Â Â Â Â  (2) Where the seller fails to deliver or repudiates the buyer may also:

Â Â Â Â Â  (a) If the goods have been identified recover them as provided in ORS 72.5020; or

Â Â Â Â Â  (b) In a proper case obtain specific performance or replevy the goods as provided in ORS 72.7160.

Â Â Â Â Â  (3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in the possession or control of the buyer for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller as provided in ORS 72.7060. [1961 c.726 Â§72.7110]

Â Â Â Â Â  72.7120 ÂCoverÂ; buyerÂs procurement of substitute goods. (1) After a breach within ORS 72.7110 the buyer may ÂcoverÂ by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

Â Â Â Â Â  (2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in ORS 72.7150, but less expenses saved in consequence of the sellerÂs breach.

Â Â Â Â Â  (3) Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy. [1961 c.726 Â§72.7120]

Â Â Â Â Â  72.7130 BuyerÂs damages for nondelivery or repudiation. (1) Subject to the provisions of ORS 72.7230 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in ORS 72.7150, but less expenses saved in consequence of the sellerÂs breach.

Â Â Â Â Â  (2) Market price is to be determined as of the place for tender or, in case of rejection after arrival or revocation of acceptance, as of the place of arrival. [1961 c.726 Â§72.7130]

Â Â Â Â Â  72.7140 BuyerÂs damages for breach in regard to accepted goods. (1) Where the buyer has accepted goods and given notification as provided in ORS 72.6070 (3) the buyer may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the sellerÂs breach as determined in any manner which is reasonable.

Â Â Â Â Â  (2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

Â Â Â Â Â  (3) In a proper case any incidental and consequential damages under ORS 72.7150 may also be recovered. [1961 c.726 Â§72.7140]

Â Â Â Â Â  72.7150 BuyerÂs incidental and consequential damages. (1) Incidental damages resulting from the sellerÂs breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

Â Â Â Â Â  (2) Consequential damages resulting from the sellerÂs breach include:

Â Â Â Â Â  (a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

Â Â Â Â Â  (b) Injury to person or property proximately resulting from any breach of warranty. [1961 c.726 Â§72.7150]

Â Â Â Â Â  72.7160 BuyerÂs right to specific performance or replevin. (1) A judgment requiring specific performance may be entered if the goods are unique or in other proper circumstances.

Â Â Â Â Â  (2) The judgment for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

Â Â Â Â Â  (3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyerÂs right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver. [1961 c.726 Â§72.7160; 2001 c.445 Â§139; 2003 c.576 Â§333]

Â Â Â Â Â  72.7170 Deduction of damages from the price. The buyer on notifying the seller of the intention of the buyer to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. [1961 c.726 Â§72.7170]

Â Â Â Â Â  72.7180 Liquidation or limitation of damages; deposits. (1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

Â Â Â Â Â  (2) Where the seller justifiably withholds delivery of goods because of the buyerÂs breach, the buyer is entitled to restitution of any amount by which the sum of the buyerÂs payments exceeds:

Â Â Â Â Â  (a) The amount to which the seller is entitled by virtue of terms liquidating the sellerÂs damages in accordance with subsection (1) of this section; or

Â Â Â Â Â  (b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

Â Â Â Â Â  (3) The buyerÂs right to restitution under subsection (2) of this section is subject to offset to the extent that the seller establishes:

Â Â Â Â Â  (a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

Â Â Â Â Â  (b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

Â Â Â Â Â  (4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2) of this section; but if the seller has notice of the buyerÂs breach before reselling goods received in part performance, the resale is subject to the conditions laid down in ORS 72.7060 on resale by an aggrieved seller. [1961 c.726 Â§72.7180]

Â Â Â Â Â  72.7190 Contractual modification or limitation of remedy. (1) Subject to the provisions of subsections (2) and (3) of this section and of ORS 72.7180 on liquidation and limitation of damages:

Â Â Â Â Â  (a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyerÂs remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

Â Â Â Â Â  (b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

Â Â Â Â Â  (2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in the Uniform Commercial Code.

Â Â Â Â Â  (3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not. [1961 c.726 Â§72.7190]

Â Â Â Â Â  72.7200 Effect of ÂcancellationÂ or ÂrescissionÂ on claims for antecedent breach. Unless the contrary intention clearly appears, expressions of ÂcancellationÂ or ÂrescissionÂ of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach. [1961 c.726 Â§72.7200]

Â Â Â Â Â  72.7210 Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy. [1961 c.726 Â§72.7210]

Â Â Â Â Â  72.7220 Who can sue third parties for injury to goods. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

Â Â Â Â Â  (1) A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

Â Â Â Â Â  (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, the suit or settlement of the party plaintiff is, subject to the interest of the party plaintiff, as a fiduciary for the other party to the contract.

Â Â Â Â Â  (3) Either party may with the consent of the other sue for the benefit of whom it may concern. [1961 c.726 Â§72.7220]

Â Â Â Â Â  72.7230 Proof of market price: time and place. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

Â Â Â Â Â  (2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

Â Â Â Â Â  (3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until the party has given the other party such notice as the court finds sufficient to prevent unfair surprise. [1961 c.726 Â§72.7230]

Â Â Â Â Â  72.7240 Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility. [1961 c.726 Â§72.7240]

Â Â Â Â Â  72.7250 Statute of limitations in contracts for sale. (1) An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

Â Â Â Â Â  (2) A cause of action accrues when the breach occurs, regardless of the aggrieved partyÂs lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

Â Â Â Â Â  (3) Where an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

Â Â Â Â Â  (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before the Uniform Commercial Code becomes effective. [1961 c.726 Â§72.7250]

SALE
OF CONSUMER GOODS

Â Â Â Â Â  72.8010 Definitions for ORS 72.8010 to 72.8200. As used in ORS 72.8010 to 72.8200, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConsumer goodÂ means a new consumer good as defined in ORS 79.0102 and includes, but is not limited to, a new motor vehicle, new manufactured dwelling, new modular home, new machine, new appliance or new like product used or bought for use primarily for personal family or household purposes. However, Âconsumer goodÂ does not include a soft good or a consumable.

Â Â Â Â Â  (2) ÂBuyerÂ or Âretail buyerÂ means any person who buys a consumer good from a person engaged in the business of manufacturing, distributing or selling consumer goods at retail.

Â Â Â Â Â  (3) ÂManufacturerÂ means any person who manufactures, assembles or produces consumer goods.

Â Â Â Â Â  (4) ÂDistributorÂ means any person who stands between the manufacturer and the retail seller in purchases, consignments or contracts for sale of consumer goods.

Â Â Â Â Â  (5) ÂRetail seller,Â ÂsellerÂ or ÂretailerÂ means a person who engages in the business of selling consumer goods to retail buyers.

Â Â Â Â Â  (6) ÂSoft goodÂ means any pliable product substantially composed of woven material, natural or synthetic yarn or fiber, textile or similar product.

Â Â Â Â Â  (7) ÂConsumableÂ means any product which is intended for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of such consumption or use.

Â Â Â Â Â  (8) ÂImplied warranty of merchantabilityÂ of a consumer good or Âimplied warranty that a consumer good is merchantableÂ is a warranty that the consumer good:

Â Â Â Â Â  (a) Passes without objection in the trade under the contract description;

Â Â Â Â Â  (b) Is fit for the ordinary purposes for which the good is used;

Â Â Â Â Â  (c) Is adequately contained, packaged and labeled; and

Â Â Â Â Â  (d) Conforms to the promises or affirmations of fact made on the container or label.

Â Â Â Â Â  (9) ÂImplied warranty of fitnessÂ means that when the retailer, distributor or manufacturer has reason to know any particular purpose for which the consumer good is required, and further, that the buyer is relying on the skill and judgment of the seller to select and furnish a suitable good, then there is an implied warranty that the good shall be fit for such purpose. [1973 c.413 Â§1; 2001 c.445 Â§140]

Â Â Â Â Â  Note: 72.8010 to 72.8200 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 72 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  72.8020 ManufacturerÂs implied warranty of merchantability. Except if the manufacturer disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, the manufacturer of a consumer good to be sold at retail in this state gives, on sale or consignment for sale, the manufacturerÂs implied warranty of merchantability. [1973 c.413 Â§3]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8030 ManufacturerÂs implied warranty of fitness. Except if the manufacturer disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, on every sale or consignment for sale of a consumer good sold at retail in this state by a manufacturer who has reason to know at the time of the retail sale that the good is required for a particular purpose and that the buyer relies on the manufacturerÂs skill or judgment to select or furnish a suitable good the manufacturer gives the manufacturerÂs implied warranty of fitness. [1973 c.413 Â§4]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8040 RetailerÂs or distributorÂs implied warranty of fitness. Except if the retailer or distributor disclaims the warranty in the manner prescribed by ORS 72.8010 to 72.8200, on every sale or consignment for sale of a consumer good sold at retail in this state by a retail dealer or distributor who has reason to know at the time of the retail sale that the good is required for a particular purpose, and that the buyer relies on the retailerÂs or distributorÂs skill or judgment to select or furnish a suitable good, the retailer or distributor gives the retailerÂs or distributorÂs implied warranty of fitness for that purpose. [1973 c.413 Â§5]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8050 Disclaimer of implied warranty of merchantability or implied warranty of fitness; manner and effect. (1) Except with respect to sale of a consumer good by means of a mail-order catalog, on sale of a consumer good on an Âas isÂ or Âwith all faultsÂ basis effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness requires that a conspicuous writing attached to the consumer good clearly informs the buyer before sale in simple and concise language that:

Â Â Â Â Â  (a) The good is being sold on an Âas isÂ or Âwith all faultsÂ basis;

Â Â Â Â Â  (b) The entire risk as to the quality and performance of the good is with the buyer; and

Â Â Â Â Â  (c) If the good proves defective after purchase, the buyer and not the manufacturer, distributor or retailer assumes the entire cost of all necessary servicing or repair.

Â Â Â Â Â  (2) On sale of a consumer good by means of a mail-order catalog effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness requires that the catalog offering the good contain, with respect to each item or good so offered, the conspicuous writing and information otherwise prescribed by subsection (1) of this section.

Â Â Â Â Â  (3) A buyer of a consumer good on an Âas isÂ or Âwith all faultsÂ basis under effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness waives the implied warranty so effectively disclaimed. [1973 c.413 Â§6]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8060 Express warranty. (1) A written statement arising out of a sale to the consumer of a consumer good pursuant to which statement the manufacturer, distributor or retailer undertakes to preserve or maintain the utility or performance of the consumer good or provide compensation if there is a failure in utility or performance of the consumer good is an express warranty.

Â Â Â Â Â  (2) A retailer, distributor or manufacturer expressly warrants that the whole of goods sold conforms to any sample or model of the goods sold.

Â Â Â Â Â  (3) The creation of an express warranty does not require use of formal words such as ÂwarrantÂ or ÂguaranteeÂ and does not require a specific intention to make a warranty.

Â Â Â Â Â  (4) Mere affirmation of the value of goods or a statement purporting to be merely an opinion or commendation of goods does not create a warranty.

Â Â Â Â Â  (5) Statements or representations such as expressions of general policy concerning customer satisfaction which are not subject to any limitation do not create an express warranty. [1973 c.413 Â§2]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8070 Right to make express warranty; effect of express warranty upon disclaimer; duration of implied warranty of merchantability or implied warranty of fitness. (1) Nothing in ORS 72.8010 to 72.8200 affects the right of a manufacturer, distributor or retailer to make an express warranty with respect to a consumer good. Effective disclaimer of the implied warranty of merchantability or the implied warranty of fitness by a manufacturer, distributor or retailer making an express warranty with respect to a consumer good requires compliance with ORS 72.8050.

Â Â Â Â Â  (2) When with respect to sale of a consumer good to a retail buyer no express warranty is made or the duration of an express warranty is not stated, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures:

Â Â Â Â Â  (a) Except if the good is a motor vehicle, for one year after the sale; or

Â Â Â Â Â  (b) If the good is a motor vehicle, until expiration of one year after the sale or until 12,000 miles of use, whichever first occurs.

Â Â Â Â Â  (3) When with respect to sale of a consumer good to a retail buyer an express warranty of a stated duration is made, the implied warranty of merchantability or, if applicable, the implied warranty of fitness endures for not less than 60 days after the sale and for the duration of the express warranty or the duration prescribed for the good under subsection (2) of this section, whichever first occurs. [1973 c.413 Â§7]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8090 Form of express warranty; designation of service and repair facilities. (1) Each manufacturer, distributor or retailer who makes an express warranty with respect to a consumer good shall set the warranty forth fully in readily understood language and shall clearly identify the party making the warranty.

Â Â Â Â Â  (2) Each manufacturer, distributor or retailer who makes an express warranty and maintains a service and repair facility within this state pursuant to ORS 72.8100 shall:

Â Â Â Â Â  (a) At the time of sale provide the buyer with the name and address of all such service and repair facilities;

Â Â Â Â Â  (b) At the time of sale provide the buyer with the name, address and telephone number of a service and repair facility central directory within this state, or the toll-free telephone number of a service and repair facility central directory outside this state. It shall be the duty of the central directory, upon inquiry, to provide the name and address of the authorized service and repair facility nearest the buyer; or

Â Â Â Â Â  (c) Maintain at the premises of the retail seller a current listing of authorized service and repair facilities within this state or retail sellers within this state to whom the consumer good may be returned for service and repair. [1973 c.413 Â§9]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8100 ManufacturerÂs service and repair; facilities within state; nonconforming good; inability to service; buyerÂs delivery or notice of nonconforming good. (1) Each manufacturer of a consumer good sold in this state and for which the manufacturer has made an express warranty shall:

Â Â Â Â Â  (a) Maintain or cause to be maintained in this state sufficient service and repair facility to carry out the terms of such a warranty; or

Â Â Â Â Â  (b) Be subject to the provisions of ORS 72.8130.

Â Â Â Â Â  (2) Except if the buyer agrees in writing to the contrary, the manufacturer shall cause service or repair of the consumer good to be commenced as soon as possible, subject to reasonable delay caused by conditions beyond the control of the manufacturer or the manufacturerÂs representative.

Â Â Â Â Â  (3) If the size, weight, method of attachment, method of installation, and nature of nonconformity reasonably permit such delivery, the buyer shall deliver a nonconforming good to the manufacturerÂs nearest available service and repair facility within this state. If the size, weight, method of attachment, method of installation and nature of the nonconformity do not reasonably permit such delivery, written notice of nonconformity by the buyer to the manufacturer or to the manufacturerÂs nearest service and repair facility is equivalent to return of the good for the purposes of this section. Upon receipt of the notice of nonconformity the manufacturer shall service or repair the good at the buyerÂs residence, pick up the good for service and repair, or, at the manufacturerÂs expense, transport, service, repair and return the good to the buyer.

Â Â Â Â Â  (4) If the manufacturer is unable to service or repair the good in compliance with each applicable warranty, the manufacturer shall either replace the good or reimburse the buyer in an amount equal to the purchase price paid by the buyer less a reasonable charge for beneficial use by the buyer and damage, if any, to the good. In the event of replacement of the good or refunding of the purchase price, the buyer shall return the defective good to the warrantor free and clear of liens and encumbrances. [1973 c.413 Â§8]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8110 RetailerÂs service and repair of nonconforming good in absence of manufacturerÂs service and repair facilities within state; buyerÂs delivery or notice of nonconforming good. (1) If the manufacturer who makes an express warranty does not provide service and repair facilities within this state pursuant to ORS 72.8100, the buyer may return the nonconforming good to the retail seller for replacement or for service and repair in accordance with the terms and conditions of the express warranty. Such replacement, service or repair shall be at the option of the retail seller. If the retail seller does not replace the defective good with a conforming good or does not effect the service or repair of the good in accordance with the terms and conditions of the warranty, the retail seller shall reimburse the buyer in an amount equal to the purchase price paid, less a reasonable charge for beneficial use by the buyer and damage, if any, to the good. In the event of replacement of the good or refunding of the purchase price, the buyer shall return the defective good to the warrantor free and clear of liens and encumbrances.

Â Â Â Â Â  (2) If the size, weight, method of attachment, method of installation and nature of nonconformity do not reasonably permit the buyer to return the nonconforming good, written notice of nonconformity from the buyer to the retail seller constitutes return of the good for the purposes of subsection (1) of this section. Upon receipt of the notice of nonconformity the retailer shall service or repair the good at the buyerÂs residence, pick up the good for service or repair, or at the retail sellerÂs expense arrange for transporting the good to the retail sellerÂs place of business. Under ORS 72.8130 the retail seller may recover all costs incurred by the retail seller for transporting the nonconforming good from the buyerÂs residence to the retail sellerÂs place of business and thence to the buyerÂs residence. [1973 c.413 Â§10]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8120 Time for commencement of service and repair; effect of delay; tender of conforming goods. Where an option is exercised in favor of service and repair under ORS 72.8110, said service and repair must be commenced within a reasonable time, unless the buyer agrees in writing to the contrary. Delay caused by conditions beyond the control of the retail sellerÂs representative shall serve to extend the time for repair. Where such a delay arises, conforming goods shall be tendered as soon as possible following termination of the condition giving use to the delay. [1973 c.413 Â§10a]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8130 Liability to retailer of manufacturer not maintaining service and repair facility within state. Each manufacturer who, with respect to a consumer good sold within this state, makes an express warranty but does not provide a service or repair facility within this state is liable to the retail seller who incurs obligations in giving effect to the express warranty:

Â Â Â Â Â  (1) In the event of replacement, in an amount equal to the cost to the retail seller of the replaced good, and cost of transporting the good, if such costs are incurred, plus a reasonable handling charge.

Â Â Â Â Â  (2) In the event of service and repair, in an amount equal to that which would be received by the retail seller for like service rendered to a retail consumer who is not entitled to warranty protection, including actual and reasonable costs of the service and repair and the costs of transporting the good, if such costs are incurred, plus a reasonable profit.

Â Â Â Â Â  (3) In the event of reimbursement under ORS 72.8110 (1), in an amount equal to that reimbursed to the buyer plus a reasonable handling or service charge. [1973 c.413 Â§11]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8140 Unauthorized or unreasonable use after sale. ORS 72.8010 to 72.8200 do not apply to any defect or nonconformity in a consumer good caused by the unauthorized or unreasonable use of the good after sale. [1973 c.413 Â§12]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8150 Service contract in addition to or in lieu of express warranty. Nothing in ORS 72.8010 to 72.8200 prevents the sale of a service contract to the buyer in addition to or in lieu of an express warranty if the contract duly and conspicuously discloses in simple and readily understood language the term, duration and conditions of the contract. [1973 c.413 Â§13]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8160 Express warranty in addition to implied warranties. Nothing in ORS 72.8010 to 72.8200 prevents a person from making an express warranty that is in addition to implied warranties prescribed by ORS 72.8010 to 72.8200. [1973 c.413 Â§14]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8170 Authority of manufacturer who makes express warranty to suggest methods of effectuating service and repair. ORS 72.8010 to 72.8200 do not prohibit a manufacturer who makes an express warranty from suggesting methods of effectuating service and repair, in accordance with the terms and conditions of the express warranty, other than those required by ORS 72.8010 to 72.8200. [1973 c.413 Â§15]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8180 BuyerÂs waiver of ORS 72.8010 to 72.8200. Waiver of the provisions of ORS 72.8010 to 72.8200 by a buyer of consumer goods is void except where such a waiver is expressly allowed by ORS 72.8010 to 72.8200. [1973 c.413 Â§16]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8190 Status of remedies under ORS 72.8010 to 72.8200; effect of unconstitutionality. The remedies provided by ORS 72.8010 to 72.8200 are cumulative and shall not be construed as restricting any remedy otherwise available including the remedies provided by ORS chapter 72. If any provision of ORS 72.8010 to 72.8200 or application thereof to any person or circumstance is held unconstitutional, such invalidity shall not affect other provisions or applications of ORS 72.8010 to 72.8200 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 72.8010 to 72.8200 are severable. [1973 c.413 Â§17]

Â Â Â Â Â  Note: See note under 72.8010.

Â Â Â Â Â  72.8200 Operative dates. ORS 72.8010 to 72.8200 apply to a consumer good sold on or after January 1, 1974. However, ORS 72.8020, 72.8030, 72.8040 and 72.8090 only apply to a consumer good manufactured on or after January 1, 1974. [1973 c.413 Â§18]

Â Â Â Â Â  Note: See note under 72.8010.

_______________



Chapter 72a

Chapter 72A Â Leases

2007 EDITION

LEASES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

72A.1010Â  Short title

72A.1020Â  Scope

72A.1030Â  Definitions and index of definitions

72A.1040Â  Leases subject to other statutes

72A.1050Â  Territorial application of act to goods covered by certificate of title

72A.1060Â  Limitation on power of parties to consumer lease to choose applicable law and judicial forum

72A.1070Â  Waiver or renunciation of claim or right after default

72A.1080Â  Unconscionability

72A.1090Â  Option to accelerate at will

72A.1095Â  Subordination by agreement

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

72A.2010Â  Statute of frauds

72A.2020Â  Final written expression; parol or extrinsic evidence

72A.2030Â  Seals inoperative

72A.2040Â  Formation in general

72A.2050Â  Firm offers

72A.2060Â  Offer and acceptance in formation of lease contract

72A.2070Â  Course of performance or practical construction

72A.2080Â  Modification, rescission and waiver

72A.2090Â  Lessee under finance lease as beneficiary of supply contract

72A.2100Â  Express warranties

72A.2110Â  Warranties against interference and against infringement; lesseeÂs obligation against infringement

72A.2120Â  Implied warranty of merchantability

72A.2130Â  Implied warranty of fitness for particular purpose

72A.2140Â  Exclusion or modification of warranties

72A.2150Â  Cumulation and conflict of warranties express or implied

72A.2160Â  Third-party beneficiaries of express and implied warranties

72A.2170Â  Identification

72A.2180Â  Insurance and proceeds

72A.2190Â  Risk of loss

72A.2200Â  Effect of default on risk of loss

72A.2210Â  Casualty to identified goods

EFFECT OF LEASE CONTRACT

72A.3010Â  Enforceability of lease contract

72A.3020Â  Title to and possession of goods

72A.3030Â  Alienability of partyÂs interest under lease contract or of lessorÂs residual interest in goods; delegation of performance; transfer of rights

72A.3040Â  Subsequent lease of goods by lessor

72A.3050Â
Sale
or sublease of goods by lessee

72A.3060Â  Priority of certain liens arising by operation of law

72A.3070Â  Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods

72A.3080Â  Special rights of creditors

72A.3090Â  LessorÂs and lesseeÂs rights when goods become fixtures

72A.3095Â  Fixture filing recorded and indexed as mortgage

72A.3100Â  LessorÂs and lesseeÂs rights when goods become accessions

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

72A.4010Â  Insecurity; adequate assurance of performance

72A.4020Â  Anticipatory repudiation

72A.4030Â  Retraction of anticipatory repudiation

72A.4040Â  Substituted performance

72A.4050Â  Excused performance

72A.4060Â  Procedure on excused performance

72A.4070Â  Irrevocable promises; finance leases

DEFAULT

72A.5010Â  Default; procedure

72A.5020Â  Notice after default

72A.5030Â  Modification or impairment of rights and remedies

72A.5040Â  Liquidation of damages

72A.5050Â  Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

72A.5060Â  Statute of limitations

72A.5070Â  Proof of market rent; time and place

72A.5080Â  LesseeÂs remedies

72A.5090Â  LesseeÂs rights on improper delivery; rightful rejection

72A.5100Â  Installment lease contracts; rejection and default

72A.5110Â  Merchant lesseeÂs duties as to rightfully rejected goods

72A.5120Â  LesseeÂs duties as to rightfully rejected goods

72A.5130Â  Cure by lessor of improper tender or delivery; replacement

72A.5140Â  Waiver of lesseeÂs objections

72A.5150Â  Acceptance of goods

72A.5160Â  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable

72A.5170Â  Revocation of acceptance of goods

72A.5180Â  Cover; substitute goods

72A.5190Â  LesseeÂs damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

72A.5200Â  LesseeÂs incidental and consequential damages

72A.5210Â  LesseeÂs right to specific performance or replevin

72A.5220Â  LesseeÂs right to goods on lessorÂs insolvency

72A.5230Â  LessorÂs remedies

72A.5240Â  LessorÂs right to identify goods to lease contract

72A.5250Â  LessorÂs right to possession of goods

72A.5260Â  LessorÂs stoppage of delivery in transit or otherwise

72A.5270Â  LessorÂs rights to dispose of goods

72A.5280Â  LessorÂs damages for default

72A.5290Â  LessorÂs action for the rent

72A.5295Â  LessorÂs recovery for loss of or damage to residual interest in goods

72A.5300Â  LessorÂs incidental damages

72A.5310Â  Standing to sue third parties for injury to goods

GENERAL PROVISIONS

Â Â Â Â Â  72A.1010 Short title. This chapter may be cited as the Uniform Commercial CodeÂLeases. [1989 c.676 Â§1; 1995 c.79 Â§21]

Â Â Â Â Â  72A.1020 Scope. This chapter applies to any transaction, regardless of form, that creates a lease. [1989 c.676 Â§2]

Â Â Â Â Â  72A.1030 Definitions and index of definitions. (1) As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂBuyer in ordinary course of businessÂ means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. ÂBuyingÂ may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (b) ÂCancellationÂ occurs when either party puts an end to the lease contract for default by the other party.

Â Â Â Â Â  (c) ÂCommercial unitÂ means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A Âcommercial unitÂ may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

Â Â Â Â Â  (d) ÂConforming goodsÂ or Âperformance under a lease contractÂ means goods or performance that are in accordance with the obligations under the lease contract.

Â Â Â Â Â  (e) ÂConsumer leaseÂ means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

Â Â Â Â Â  (f) ÂFaultÂ means wrongful act, omission, breach or default.

Â Â Â Â Â  (g) ÂFinance leaseÂ means a lease in which the lessor does not select, manufacture or supply the goods, the lessor acquires the goods or the right to possession and use of the goods in connection with the lease, and either:

Â Â Â Â Â  (A) The lessee receives a copy of the contract evidencing the lessorÂs purchase of the goods on or before signing the lease contract;

Â Â Â Â Â  (B) The lesseeÂs approval of the contract evidencing the lessorÂs purchase of the goods is a condition to effectiveness of the lease contract;

Â Â Â Â Â  (C) The lessor informs the lessee in writing of the identity of the supplier unless the lessee has selected the supplier and directed the lessor to purchase the goods from the supplier;

Â Â Â Â Â  (D) The lessor informs the lessee in writing that the lessee may have rights under the contract evidencing the lessorÂs purchase of the goods and the lessor advises the lessee in writing to contact the supplier for a description of any such rights; or

Â Â Â Â Â  (E) The lease contract discloses all warranties and other rights provided to the lessee by the lessor and supplier in connection with the lease contract and informs the lessee that there are no warranties or other rights provided to the lessee by the lessor and supplier other than those disclosed in the lease contract.

Â Â Â Â Â  (h) ÂGoodsÂ means all things that are movable at the time of identification to the lease contract, or are fixtures as provided in ORS 72A.3090, but ÂgoodsÂ does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. ÂGoodsÂ also includes the unborn young of animals.

Â Â Â Â Â  (i) ÂInstallment lease contractÂ means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause Âeach delivery is a separate leaseÂ or its equivalent.

Â Â Â Â Â  (j) ÂLeaseÂ means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, ÂleaseÂ includes a sublease.

Â Â Â Â Â  (k) ÂLease agreementÂ means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in the language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, Âlease agreementÂ includes a sublease agreement.

Â Â Â Â Â  (L) ÂLease contractÂ means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, Âlease contractÂ includes a sublease contract.

Â Â Â Â Â  (m) ÂLeasehold interestÂ means the interest of the lessor or the lessee under a lease contract.

Â Â Â Â Â  (n) ÂLesseeÂ means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, ÂlesseeÂ includes a sublessee.

Â Â Â Â Â  (o) ÂLessee in ordinary course of businessÂ means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. ÂLeasingÂ may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

Â Â Â Â Â  (p) ÂLessorÂ means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, ÂlessorÂ includes a sublessor.

Â Â Â Â Â  (q) ÂLessorÂs residual interestÂ means the lessorÂs interest in the goods after expiration, termination or cancellation of the lease contract.

Â Â Â Â Â  (r) ÂLienÂ means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but ÂlienÂ does not include a security interest.

Â Â Â Â Â  (s) Â
Lot
Â means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

Â Â Â Â Â  (t) ÂMerchant lesseeÂ means a lessee that is a merchant with respect to goods of the kind subject to the lease.

Â Â Â Â Â  (u) ÂPresent valueÂ means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

Â Â Â Â Â  (v) ÂPurchaseÂ includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

Â Â Â Â Â  (w) ÂSubleaseÂ means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

Â Â Â Â Â  (x) ÂSupplierÂ means a person from whom a lessor buys or leases goods to be leased under a finance lease.

Â Â Â Â Â  (y) ÂSupply contractÂ means a contract under which a lessor buys or leases goods to be leased.

Â Â Â Â Â  (z) ÂTerminationÂ occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAccessionsÂ as defined in ORS 72A.3100.

Â Â Â Â Â  (b) ÂAccountÂ as defined in ORS 79.0102.

Â Â Â Â Â  (c) ÂBetween merchantsÂ as defined in ORS 72.1040.

Â Â Â Â Â  (d) ÂBuyerÂ as defined in ORS 72.1030.

Â Â Â Â Â  (e) ÂChattel paperÂ as defined in ORS 79.0102.

Â Â Â Â Â  (f) ÂConstruction mortgageÂ as defined in ORS 72A.3090.

Â Â Â Â Â  (g) ÂConsumer goodsÂ as defined in ORS 79.0102.

Â Â Â Â Â  (h) ÂDocumentÂ as defined in ORS 79.0102.

Â Â Â Â Â  (i) ÂEncumbranceÂ as defined in ORS 72A.3090.

Â Â Â Â Â  (j) ÂEntrustingÂ as defined in ORS 72.4030.

Â Â Â Â Â  (k) ÂFixture filingÂ as defined in ORS 72A.3090.

Â Â Â Â Â  (L) ÂFixturesÂ as defined in ORS 72A.3090.

Â Â Â Â Â  (m) ÂGeneral intangibleÂ as defined in ORS 79.0102.

Â Â Â Â Â  (n) ÂGood faithÂ as defined in ORS 72.1030.

Â Â Â Â Â  (o) ÂInstrumentÂ as defined in ORS 79.0102.

Â Â Â Â Â  (p) ÂMerchantÂ as defined in ORS 72.1040.

Â Â Â Â Â  (q) ÂMortgageÂ as defined in ORS 79.0102.

Â Â Â Â Â  (r) ÂPurchase money leaseÂ as defined in ORS 72A.3090.

Â Â Â Â Â  (s) ÂPursuant to commitmentÂ as defined in ORS 79.0102.

Â Â Â Â Â  (t) ÂReceiptÂ as defined in ORS 72.1030.

Â Â Â Â Â  (u) Â
Sale
Â as defined in ORS 72.1060.

Â Â Â Â Â  (v) Â
Sale
on approvalÂ as defined in ORS 72.3260.

Â Â Â Â Â  (w) Â
Sale
or returnÂ as defined in ORS 72.3260.

Â Â Â Â Â  (x) ÂSellerÂ as defined in ORS 72.1030.

Â Â Â Â Â  (3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1989 c.676 Â§3; 1993 c.646 Â§1; 2001 c.445 Â§141]

Â Â Â Â Â  72A.1040 Leases subject to other statutes. (1) A lease, although subject to this chapter, is also subject to any applicable:

Â Â Â Â Â  (a) Certificate of title statute of this state;

Â Â Â Â Â  (b) Certificate of title statute of another jurisdiction as described in ORS 72A.1050; or

Â Â Â Â Â  (c) Consumer protection statute of this state, or final consumer protection decision of a court of this state existing on November 4, 1993.

Â Â Â Â Â  (2) In case of conflict between this chapter, other than ORS 72A.1050, 72A.3040 and 72A.3050, and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

Â Â Â Â Â  (3) Failure to comply with an applicable law has only the effect specified therein. [1989 c.676 Â§4; 1993 c.646 Â§2]

Â Â Â Â Â  72A.1050 Territorial application of act to goods covered by certificate of title. Subject to the provisions of ORS 72A.3040 and 72A.3050, with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of:

Â Â Â Â Â  (1) Surrender of the certificate; or

Â Â Â Â Â  (2) Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction. [1989 c.676 Â§5]

Â Â Â Â Â  72A.1060 Limitation on power of parties to consumer lease to choose applicable law and judicial forum. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee or lessor resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

Â Â Â Â Â  (2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable. [1989 c.676 Â§6]

Â Â Â Â Â  72A.1070 Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1989 c.676 Â§7]

Â Â Â Â Â  72A.1080 Unconscionability. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

Â Â Â Â Â  (2) When it is claimed or appears to the court that the lease contract or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. [1989 c.676 Â§8]

Â Â Â Â Â  72A.1090 Option to accelerate at will. A term providing that one party or the partyÂs successor in interest may accelerate payment or performance or require collateral or additional collateral Âat willÂ or Âwhen the party purports to be insecureÂ or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. [1989 c.676 Â§9]

Â Â Â Â Â  72A.1095 Subordination by agreement. Nothing in this chapter prevents subordination by agreement by any person entitled to priority. [1993 c.646 Â§22]

FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Â Â Â Â Â  72A.2010 Statute of frauds. (1) A lease contract is not enforceable by way of action or defense unless:

Â Â Â Â Â  (a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

Â Â Â Â Â  (b) There is a writing, signed by the party against whom enforcement is sought or by that partyÂs authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

Â Â Â Â Â  (2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

Â Â Â Â Â  (3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

Â Â Â Â Â  (4) A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

Â Â Â Â Â  (a) If the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessorÂs business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that partyÂs pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

Â Â Â Â Â  (c) With respect to goods that have been received and accepted by the lessee.

Â Â Â Â Â  (5) The lease term under a lease contract referred to in subsection (4) of this section is:

Â Â Â Â Â  (a) If there is a writing signed by the party against whom enforcement is sought or by that partyÂs authorized agent specifying the lease term, the term so specified;

Â Â Â Â Â  (b) If the party against whom enforcement is sought admits in that partyÂs pleading, testimony or otherwise in court a lease term, the term so admitted; or

Â Â Â Â Â  (c) A reasonable lease term. [1989 c.676 Â§10]

Â Â Â Â Â  72A.2020 Final written expression; parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

Â Â Â Â Â  (1) By course of dealing or usage of trade or by course of performance; and

Â Â Â Â Â  (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. [1989 c.676 Â§11]

Â Â Â Â Â  72A.2030 Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [1989 c.676 Â§12]

Â Â Â Â Â  72A.2040 Formation in general. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

Â Â Â Â Â  (2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

Â Â Â Â Â  (3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy. [1989 c.676 Â§13]

Â Â Â Â Â  72A.2050 Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1989 c.676 Â§14]

Â Â Â Â Â  72A.2060 Offer and acceptance in formation of lease contract. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

Â Â Â Â Â  (2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. [1989 c.676 Â§15]

Â Â Â Â Â  72A.2070 Course of performance or practical construction. (1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

Â Â Â Â Â  (2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

Â Â Â Â Â  (3) Subject to the provisions of ORS 72A.2080 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance. [1989 c.676 Â§16]

Â Â Â Â Â  72A.2080 Modification, rescission and waiver. (1) An agreement modifying a lease contract needs no consideration to be binding.

Â Â Â Â Â  (2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

Â Â Â Â Â  (3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

Â Â Â Â Â  (4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. [1989 c.676 Â§17]

Â Â Â Â Â  72A.2090 Lessee under finance lease as beneficiary of supply contract. (1) The benefit of a supplierÂs promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lesseeÂs leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

Â Â Â Â Â  (2) The extension of the benefit of a supplierÂs promises and of warranties to the lessee under subsection (1) of this section does not:

Â Â Â Â Â  (a) Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or

Â Â Â Â Â  (b) Impose any duty or liability under the supply contract on the lessee.

Â Â Â Â Â  (3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

Â Â Â Â Â  (4) In addition to the extension of the benefit of the supplierÂs promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law. [1989 c.676 Â§18; 1993 c.646 Â§3]

Â Â Â Â Â  72A.2100 Express warranties. (1) Express warranties by the lessor are created as follows:

Â Â Â Â Â  (a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

Â Â Â Â Â  (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

Â Â Â Â Â  (c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

Â Â Â Â Â  (2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as ÂwarrantÂ or Âguarantee,Â or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessorÂs opinion or commendation of the goods does not create a warranty. [1989 c.676 Â§19]

Â Â Â Â Â  72A.2110 Warranties against interference and against infringement; lesseeÂs obligation against infringement. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lesseeÂs enjoyment of its leasehold interest.

Â Â Â Â Â  (2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

Â Â Â Â Â  (3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications. [1989 c.676 Â§20]

Â Â Â Â Â  72A.2120 Implied warranty of merchantability. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

Â Â Â Â Â  (2) Goods to be merchantable must at least:

Â Â Â Â Â  (a) Pass without objection in the trade under the description in the lease agreement;

Â Â Â Â Â  (b) In the case of fungible goods, be of fair average quality within the description;

Â Â Â Â Â  (c) Be fit for the ordinary purposes for which goods of that type are used;

Â Â Â Â Â  (d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved;

Â Â Â Â Â  (e) Be adequately contained, packaged and labeled as the lease agreement may require; and

Â Â Â Â Â  (f) Conform to any promises or affirmations of fact made on the container or label.

Â Â Â Â Â  (3) Other implied warranties may arise from course of dealing or usage of trade. [1989 c.676 Â§21]

Â Â Â Â Â  72A.2130 Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessorÂs skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [1989 c.676 Â§22]

Â Â Â Â Â  72A.2140 Exclusion or modification of warranties. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of ORS 72A.2020 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability or any part of it, the language must mention Âmerchantability,Â be by a writing and be conspicuous. Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, ÂThere is no warranty that the goods will be fit for a particular purpose.Â

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

Â Â Â Â Â  (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by the expressions Âas is,Â or Âwith all faults,Â or by other language that in common understanding calls the lesseeÂs attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

Â Â Â Â Â  (b) If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

Â Â Â Â Â  (c) An implied warranty may also be excluded or modified by course of dealing, course of performance or usage of trade.

Â Â Â Â Â  (4) To exclude or modify a warranty against interference or against infringement as provided in ORS 72A.2110 or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. [1989 c.676 Â§23]

Â Â Â Â Â  72A.2150 Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, the following rules apply:

Â Â Â Â Â  (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

Â Â Â Â Â  (2) A sample from an existing bulk displaces inconsistent general language of description.

Â Â Â Â Â  (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. [1989 c.676 Â§24]

Â Â Â Â Â  72A.2160 Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lesseeÂs home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section. [1989 c.676 Â§25]

Â Â Â Â Â  72A.2170 Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

Â Â Â Â Â  (1) When the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

Â Â Â Â Â  (2) When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

Â Â Â Â Â  (3) When the young are conceived, if the lease contract is for a lease of unborn young of animals. [1989 c.676 Â§26]

Â Â Â Â Â  72A.2180 Insurance and proceeds. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

Â Â Â Â Â  (2) If a lessee has an insurable interest only by reason of the lessorÂs identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

Â Â Â Â Â  (3) Notwithstanding a lesseeÂs insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

Â Â Â Â Â  (4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

Â Â Â Â Â  (5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance. [1989 c.676 Â§27]

Â Â Â Â Â  72A.2190 Risk of loss. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

Â Â Â Â Â  (2) Subject to the provisions of ORS 72A.2200 on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

Â Â Â Â Â  (a) If the lease contract requires or authorizes the goods to be shipped by carrier, and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

Â Â Â Â Â  (b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lesseeÂs right to possession of the goods.

Â Â Â Â Â  (c) In any case not described in paragraph (a) or (b) of this subsection, the risk of loss passes to the lessee on the lesseeÂs receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant, otherwise the risk passes to the lessee on tender of delivery. [1989 c.676 Â§28]

Â Â Â Â Â  72A.2200 Effect of default on risk of loss. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

Â Â Â Â Â  (a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor or, in the case of a finance lease, the supplier, until cure or acceptance.

Â Â Â Â Â  (b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lesseeÂs effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

Â Â Â Â Â  (2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the lessorÂs or supplierÂs effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time. [1989 c.676 Â§29]

Â Â Â Â Â  72A.2210 Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or ORS 72A.2190, then:

Â Â Â Â Â  (1) If the loss is total, the lease contract is avoided; and

Â Â Â Â Â  (2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lesseeÂs option either treat the lease contract as avoided or, except in a finance lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor. [1989 c.676 Â§30]

EFFECT OF LEASE CONTRACT

Â Â Â Â Â  72A.3010 Enforceability of lease contract. Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties. [1989 c.676 Â§31]

Â Â Â Â Â  72A.3020 Title to and possession of goods. Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [1989 c.676 Â§32]

Â Â Â Â Â  72A.3030 Alienability of partyÂs interest under lease contract or of lessorÂs residual interest in goods; delegation of performance; transfer of rights. (1) As used in this section, Âcreation of a security interestÂ includes the sale of a lease contract that is subject to ORS 79.0109 (1)(c).

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section and ORS 79.0407, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessorÂs residual interest in the goods, or that makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

Â Â Â Â Â  (3) A provision in a lease agreement is not enforceable if the provision prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferorÂs due performance of the transferorÂs entire obligation or makes such a transfer an event of default. A transfer that is not enforceable under this section is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract under subsection (4) of this section.

Â Â Â Â Â  (4) Subject to subsection (3) of this section and ORS 79.0407:

Â Â Â Â Â  (a) If a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer has the rights and remedies described in ORS 72A.5010 (2), unless the party waives the default or otherwise agrees; or

Â Â Â Â Â  (b) If paragraph (a) of this subsection is not applicable and a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, then, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, and except as limited by contract:

Â Â Â Â Â  (A) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

Â Â Â Â Â  (B) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction.

Â Â Â Â Â  (5) A transfer of Âthe leaseÂ or of Âall my rights under the leaseÂ or a transfer in similar general terms is a transfer of rights, and unless the language or the circumstances indicate the contrary, as in a transfer for security, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

Â Â Â Â Â  (6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

Â Â Â Â Â  (7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous. [1989 c.676 Â§33; 1993 c.646 Â§4; 2001 c.445 Â§142]

Â Â Â Â Â  72A.3040 Subsequent lease of goods by lessor. (1) Subject to ORS 72A.3030, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5270 (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

Â Â Â Â Â  (a) The lessorÂs transferor was deceived as to the identity of the lessor;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored;

Â Â Â Â Â  (c) It was agreed that the transaction was to be a Âcash saleÂ; or

Â Â Â Â Â  (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessorÂs and the existing lesseeÂs rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§34; 1993 c.646 Â§5]

Â Â Â Â Â  72A.3050
Sale
or sublease of goods by lessee. (1) Subject to the provisions of ORS 72A.3030, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and ORS 72A.5110 (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

Â Â Â Â Â  (a) The lessor was deceived as to the identity of the lessee;

Â Â Â Â Â  (b) The delivery was in exchange for a check which is later dishonored; or

Â Â Â Â Â  (c) The delivery was procured through fraud punishable as larcenous under the criminal law.

Â Â Â Â Â  (2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessorÂs and lesseeÂs rights to the goods, and takes free of the existing lease contract.

Â Â Â Â Â  (3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. [1989 c.676 Â§35]

Â Â Â Â Â  72A.3060 Priority of certain liens arising by operation of law. If a person in the ordinary course of the personÂs business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [1989 c.676 Â§36]

Â Â Â Â Â  72A.3070 Priority of liens arising by attachment or levy on goods; priority of certain security interests in goods. (1) Except as otherwise provided in ORS 72A.3060, a creditor of a lessee takes subject to the lease contract.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and in ORS 72A.3060 and 72A.3080, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0317, 79.0321 and 79.0323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor. [1989 c.676 Â§37; 1993 c.646 Â§6; 2001 c.445 Â§143]

Â Â Â Â Â  72A.3080 Special rights of creditors. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

Â Â Â Â Â  (2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract:

Â Â Â Â Â  (a) Becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like; and

Â Â Â Â Â  (b) Is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

Â Â Â Â Â  (3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith. [1989 c.676 Â§38]

Â Â Â Â Â  72A.3090 LessorÂs and lesseeÂs rights when goods become fixtures. (1) As used in this section:

Â Â Â Â Â  (a) Goods are ÂfixturesÂ when they become so related to particular real estate that an interest in them arises under real estate law;

Â Â Â Â Â  (b) A Âfixture filingÂ is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of ORS 79.0502 (1) and (2);

Â Â Â Â Â  (c) A lease is a Âpurchase money leaseÂ unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

Â Â Â Â Â  (d) A mortgage is a Âconstruction mortgageÂ to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

Â Â Â Â Â  (e) ÂEncumbranceÂ includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

Â Â Â Â Â  (2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

Â Â Â Â Â  (3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

Â Â Â Â Â  (4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

Â Â Â Â Â  (b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessorÂs interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

Â Â Â Â Â  (5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

Â Â Â Â Â  (a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

Â Â Â Â Â  (b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

Â Â Â Â Â  (c) The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

Â Â Â Â Â  (d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lesseeÂs right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

Â Â Â Â Â  (6) Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessorÂs residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

Â Â Â Â Â  (7) In cases not within subsections (1) to (6) of this section, priority between the interest of a lessor of fixtures, including the lessorÂs residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

Â Â Â Â Â  (8) If the interest of a lessor of fixtures, including the lessorÂs residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may on default, expiration, termination or cancellation of the lease agreement, but subject to the lease agreement and this chapter, or if necessary to enforce the lessorÂs or lesseeÂs other rights and remedies under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

Â Â Â Â Â  (9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessorÂs residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of ORS chapter 79. [1989 c.676 Â§39; 1993 c.646 Â§7; 1999 c.645 Â§2; 2001 c.445 Â§144]

Â Â Â Â Â  72A.3095 Fixture filing recorded and indexed as mortgage. (1) A financing statement filed as a fixture filing under ORS 72A.3090 shall be recorded and indexed as a mortgage on the real estate.

Â Â Â Â Â  (2) ORS 79.0523 does not apply to a financing statement recorded and indexed as a mortgage under this section. [1999 c.715 Â§7; 2001 c.445 Â§145]

Â Â Â Â Â  72A.3100 LessorÂs and lesseeÂs rights when goods become accessions. (1) Goods are ÂaccessionsÂ when they are installed in or affixed to other goods.

Â Â Â Â Â  (2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

Â Â Â Â Â  (3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

Â Â Â Â Â  (4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

Â Â Â Â Â  (a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

Â Â Â Â Â  (b) A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

Â Â Â Â Â  (5) When under subsections (2) or (3) and (4) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or if necessary to enforce the lessorÂs or lesseeÂs other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation. [1989 c.676 Â§40]

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

Â Â Â Â Â  72A.4010 Insecurity; adequate assurance of performance. (1) A lease contract imposes an obligation on each party that the otherÂs expectation of receiving due performance will not be impaired.

Â Â Â Â Â  (2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

Â Â Â Â Â  (3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

Â Â Â Â Â  (4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

Â Â Â Â Â  (5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved partyÂs right to demand adequate assurance of future performance. [1989 c.676 Â§41]

Â Â Â Â Â  72A.4020 Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

Â Â Â Â Â  (1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

Â Â Â Â Â  (2) Make demand pursuant to ORS 72A.4010 and await assurance of future performance adequate under the circumstances of the particular case; or

Â Â Â Â Â  (3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating partyÂs performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of ORS 72A.5240 on the lessorÂs right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods. [1989 c.676 Â§42]

Â Â Â Â Â  72A.4030 Retraction of anticipatory repudiation. (1) Until the repudiating partyÂs next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved partyÂs position or otherwise indicated that the aggrieved party considers the repudiation final.

Â Â Â Â Â  (2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under ORS 72A.4010.

Â Â Â Â Â  (3) Retraction reinstates a repudiating partyÂs rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. [1989 c.676 Â§43]

Â Â Â Â Â  72A.4040 Substituted performance. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

Â Â Â Â Â  (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

Â Â Â Â Â  (a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

Â Â Â Â Â  (b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lesseeÂs obligation unless the regulation is discriminatory, oppressive or predatory. [1989 c.676 Â§44]

Â Â Â Â Â  72A.4050 Excused performance. Subject to ORS 72A.4040 on substituted performance, the following rules apply:

Â Â Â Â Â  (1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

Â Â Â Â Â  (2) If the causes mentioned in subsection (1) of this section affect only part of the lessorÂs or the supplierÂs capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessorÂs or supplierÂs customers but at the lessorÂs or supplierÂs option may include regular customers not then under contract for sale or lease as well as the lessor or supplierÂs own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

Â Â Â Â Â  (3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2) of this section, of the estimated quota thus made available for the lessee. [1989 c.676 Â§45]

Â Â Â Â Â  72A.4060 Procedure on excused performance. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under ORS 72A.4050, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100:

Â Â Â Â Â  (a) Terminate the lease contract under ORS 72A.5050; or

Â Â Â Â Â  (b) Except in a finance lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

Â Â Â Â Â  (2) If, after receipt of a notification from the lessor under ORS 72A.4050, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected. [1989 c.676 Â§46]

Â Â Â Â Â  72A.4070 Irrevocable promises; finance leases. (1) In the case of a finance lease that is not a consumer lease the lesseeÂs promises under the lease contract become irrevocable and independent upon the lesseeÂs acceptance of the goods.

Â Â Â Â Â  (2) A promise that has become irrevocable and independent under subsection (1) of this section:

Â Â Â Â Â  (a) Is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

Â Â Â Â Â  (b) Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

Â Â Â Â Â  (3) This section shall not affect the validity under any other law of a covenant in any lease contract making the lesseeÂs promises irrevocable and independent upon the lesseeÂs acceptance of the goods. [1989 c.676 Â§47]

DEFAULT

Â Â Â Â Â  72A.5010 Default; procedure. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

Â Â Â Â Â  (2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

Â Â Â Â Â  (3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the partyÂs claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 71.1060, this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

Â Â Â Â Â  (5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under ORS 72A.5010 to 72A.5310 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that partyÂs rights and remedies in respect of the real property, in which case ORS 72A.5010 to 72A.5310 do not apply. [1989 c.676 Â§48; 1993 c.646 Â§8]

Â Â Â Â Â  72A.5020 Notice after default. Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [1989 c.676 Â§49]

Â Â Â Â Â  72A.5030 Modification or impairment of rights and remedies. (1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

Â Â Â Â Â  (2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) Consequential damages may be liquidated under ORS 72A.5040, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

Â Â Â Â Â  (4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter. [1989 c.676 Â§50; 1993 c.646 Â§9]

Â Â Â Â Â  72A.5040 Liquidation of damages. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to the lessorÂs residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission. A provision in the lease agreement which states that damages in the event of the lesseeÂs default and the lessorÂs sale of the goods include, in addition to costs payable to third parties, any past due amounts plus the sum of the present value of future rentals, the lessorÂs costs of enforcing the lease, the lessorÂs reasonably predictable residual at expiration, reasonable compensation for any loss of tax benefits, or an equivalent amount, and any other damages suffered or to be suffered by the lessor because of the lesseeÂs default, less the net proceeds of sale, is reasonable.

Â Â Â Â Â  (2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

Â Â Â Â Â  (3) If the lessor justifiably withholds or stops delivery of goods because of the lesseeÂs default or insolvency under ORS 72A.5250 or 72A.5260, the lessee is entitled to restitution of any amount by which the sum of the lesseeÂs payments exceeds:

Â Â Â Â Â  (a) The amount to which the lessor is entitled by virtue of terms liquidating the lessorÂs damages in accordance with subsection (1) of this section; or

Â Â Â Â Â  (b) In the absence of those terms, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or $500.

Â Â Â Â Â  (4) A lesseeÂs right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

Â Â Â Â Â  (a) A right to recover damages under the provisions of this chapter other than subsection (1) of this section; and

Â Â Â Â Â  (b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [1989 c.676 Â§51]

Â Â Â Â Â  72A.5050 Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

Â Â Â Â Â  (2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

Â Â Â Â Â  (3) Unless the contrary intention clearly appears, expressions of Âcancellation,Â ÂrescissionÂ or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

Â Â Â Â Â  (4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

Â Â Â Â Â  (5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be considered inconsistent with a claim for damages or other right or remedy. [1989 c.676 Â§52]

Â Â Â Â Â  72A.5060 Statute of limitations. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than two years.

Â Â Â Â Â  (2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

Â Â Â Â Â  (3) If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

Â Â Â Â Â  (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective. [1989 c.676 Â§53]

Â Â Â Â Â  72A.5070 Proof of market rent; time and place. (1) Damages based on market rent under ORS 72A.5190 or 72A.5280 are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.

Â Â Â Â Â  (2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

Â Â Â Â Â  (3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until one party has given the other party notice the court finds sufficient to prevent unfair surprise.

Â Â Â Â Â  (4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications, trade journals, newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility. [1989 c.676 Â§54]

Â Â Â Â Â  72A.5080 LesseeÂs remedies. (1) If a lessor fails to deliver the goods in conformity to the lease contract as provided in ORS 72A.5090 or repudiates the lease contract as provided in ORS 72A.4020, or a lessee rightfully rejects the goods as provided in ORS 72A.5090 or justifiably revokes acceptance of the goods as provided in ORS 72A.5170, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided in ORS 72A.5100, the lessor is in default under the lease contract and the lessee may:

Â Â Â Â Â  (a) Cancel the lease contract under ORS 72A.5050;

Â Â Â Â Â  (b) Recover so much of the rent and security as has been paid and is just under the circumstances;

Â Â Â Â Â  (c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract under ORS 72A.5180 and 72A.5200, or recover damages for nondelivery under ORS 72A.5190 and 72A.5200; or

Â Â Â Â Â  (d) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

Â Â Â Â Â  (a) If the goods have been identified, recover them under ORS 72A.5220; or

Â Â Â Â Â  (b) In a proper case, obtain specific performance or replevy the goods under ORS 72A.5210.

Â Â Â Â Â  (3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in ORS 72A.5190 (3).

Â Â Â Â Â  (4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under ORS 72A.5190.

Â Â Â Â Â  (5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lesseeÂs possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to ORS 72A.5270.

Â Â Â Â Â  (6) Subject to the provisions of ORS 72A.4070, a lessee, on notifying the lessor of the lesseeÂs intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract. [1989 c.676 Â§55; 1993 c.646 Â§10]

Â Â Â Â Â  72A.5090 LesseeÂs rights on improper delivery; rightful rejection. (1) Subject to the provisions of ORS 72A.5100 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

Â Â Â Â Â  (2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor. [1989 c.676 Â§56]

Â Â Â Â Â  72A.5100 Installment lease contracts; rejection and default. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents. However, if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

Â Â Â Â Â  (2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. However, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries. [1989 c.676 Â§57]

Â Â Â Â Â  72A.5110 Merchant lesseeÂs duties as to rightfully rejected goods. (1) Subject to any security interest of a lessee under ORS 72A.5080, if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in possession or control of the merchant lessee, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessorÂs account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

Â Â Â Â Â  (2) If a merchant lessee or any other lessee disposes of goods, the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

Â Â Â Â Â  (3) In complying with this section or ORS 72A.5120, the lessee is held only to good faith. Good faith conduct as described in this section is neither acceptance or conversion nor the basis of an action for damages.

Â Â Â Â Â  (4) A purchaser who purchases in good faith from a lessee pursuant to this section or ORS 72A.5120 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter. [1989 c.676 Â§58]

Â Â Â Â Â  72A.5120 LesseeÂs duties as to rightfully rejected goods. (1) Except as otherwise provided in ORS 72A.5110 with respect to goods that threaten to decline in value speedily and subject to any security interest of a lessee under ORS 72A.5080:

Â Â Â Â Â  (a) The lessee, after rejection of goods in the lesseeÂs possession, shall hold them with reasonable care at the lessorÂs or the supplierÂs disposition for a reasonable time after the lesseeÂs seasonable notification of rejection; and

Â Â Â Â Â  (b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessorÂs or the supplierÂs account or ship them to the lessor or the supplier or dispose of them for the lessorÂs or the supplierÂs account with reimbursement in the manner provided in ORS 72A.5110.

Â Â Â Â Â  (2) If the lessee complies with subsection (1) of this section, the lessee has no further obligations with regard to goods rightfully rejected.

Â Â Â Â Â  (3) Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion. [1989 c.676 Â§59]

Â Â Â Â Â  72A.5130 Cure by lessor of improper tender or delivery; replacement. (1) If any tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessorÂs or the supplierÂs intention to cure and may then make a conforming delivery within the time provided in the lease contract.

Â Â Â Â Â  (2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee. [1989 c.676 Â§60]

Â Â Â Â Â  72A.5140 Waiver of lesseeÂs objections. (1) In rejecting goods, a lesseeÂs failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

Â Â Â Â Â  (a) If, stated seasonably, the lessor or the supplier could have cured it under ORS 72A.5130; or

Â Â Â Â Â  (b) Between merchants if the lessor or the supplier after rejection has made a request, in writing, for a full and final written statement of all defects on which the lessee proposes to rely.

Â Â Â Â Â  (2) A lesseeÂs failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents. [1989 c.676 Â§61]

Â Â Â Â Â  72A.5150 Acceptance of goods. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

Â Â Â Â Â  (a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

Â Â Â Â Â  (b) The lessee fails to make an effective rejection of the goods under ORS 72A.5090.

Â Â Â Â Â  (2) Acceptance of a part of any commercial unit is acceptance of that entire unit. [1989 c.676 Â§62]

Â Â Â Â Â  72A.5160 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

Â Â Â Â Â  (2) A lesseeÂs acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

Â Â Â Â Â  (3) If a tender has been accepted:

Â Â Â Â Â  (a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

Â Â Â Â Â  (b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like, the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

Â Â Â Â Â  (c) The burden is on the lessee to establish any default.

Â Â Â Â Â  (4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable, the following apply:

Â Â Â Â Â  (a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

Â Â Â Â Â  (b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like as provided in ORS 72A.2110 or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like. [1989 c.676 Â§63; 1993 c.646 Â§11]

Â Â Â Â Â  72A.5170 Revocation of acceptance of goods. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

Â Â Â Â Â  (a) Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

Â Â Â Â Â  (b) Without discovery of the nonconformity if the lesseeÂs acceptance was reasonably induced either by the lessorÂs assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

Â Â Â Â Â  (2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

Â Â Â Â Â  (3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

Â Â Â Â Â  (4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

Â Â Â Â Â  (5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them. [1989 c.676 Â§64; 1993 c.646 Â§12]

Â Â Â Â Â  72A.5180 Cover; substitute goods. (1) After a default by a lessor under the lease contract of the type described in ORS 72A.5080, or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lesseeÂs cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

Â Â Â Â Â  (a) The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

Â Â Â Â Â  (b) Any incidental or consequential damages, less expenses saved in consequence of the lessorÂs default.

Â Â Â Â Â  (3) If a lesseeÂs cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and ORS 72A.5190 governs. [1989 c.676 Â§65; 1993 c.646 Â§13]

Â Â Â Â Â  72A.5190 LesseeÂs damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods. (1) Except as otherwise provided in ORS 72A.5030 with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties under ORS 71.1020 and 72A.5030, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5180, or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessorÂs default.

Â Â Â Â Â  (2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

Â Â Â Â Â  (3) Except as otherwise agreed, if the lessee has accepted goods and given notification under ORS 72A.5160, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessorÂs default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessorÂs default.

Â Â Â Â Â  (4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessorÂs default or breach of warranty. [1989 c.676 Â§66; 1993 c.646 Â§14]

Â Â Â Â Â  72A.5200 LesseeÂs incidental and consequential damages. (1) Incidental damages resulting from a lessorÂs default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the default.

Â Â Â Â Â  (2) Consequential damages resulting from a lessorÂs default include:

Â Â Â Â Â  (a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

Â Â Â Â Â  (b) Injury to person or property proximately resulting from any breach of warranty. [1989 c.676 Â§67]

Â Â Â Â Â  72A.5210 LesseeÂs right to specific performance or replevin. (1) A judgment requiring specific performance may be entered if the goods are unique or in other proper circumstances.

Â Â Â Â Â  (2) A judgment for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court considers just.

Â Â Â Â Â  (3) A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing. [1989 c.676 Â§68; 2003 c.576 Â§334]

Â Â Â Â Â  72A.5220 LesseeÂs right to goods on lessorÂs insolvency. (1) Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract as provided in ORS 72A.2170 on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

Â Â Â Â Â  (2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract. [1989 c.676 Â§69]

Â Â Â Â Â  72A.5230 LessorÂs remedies. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired as provided under ORS 72A.5100, the lessee is in default under the lease contract and the lessor may:

Â Â Â Â Â  (a) Cancel the lease contract as provided in ORS 72A.5050;

Â Â Â Â Â  (b) Proceed respecting goods not identified to the lease contract as provided in ORS 72A.5240;

Â Â Â Â Â  (c) Withhold delivery of the goods and take possession of goods previously delivered as provided in ORS 72A.5250;

Â Â Â Â Â  (d) Stop delivery of the goods by any bailee as provided in ORS 72A.5260;

Â Â Â Â Â  (e) Dispose of the goods and recover damages as provided in ORS 72A.5270, retain the goods and recover damages as provided in ORS 72A.5280, or in a proper case recover rent as provided in ORS 72A.5290; or

Â Â Â Â Â  (f) Exercise any other rights or pursue any other remedies provided in the lease contract.

Â Â Â Â Â  (2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lesseeÂs default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lesseeÂs default.

Â Â Â Â Â  (3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

Â Â Â Â Â  (a) If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2) of this section; or

Â Â Â Â Â  (b) If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section. [1989 c.676 Â§70; 1993 c.646 Â§15; 1995 c.79 Â§22]

Â Â Â Â Â  72A.5240 LessorÂs right to identify goods to lease contract. (1) A lessor aggrieved under ORS 72A.5230 may:

Â Â Â Â Â  (a) Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessorÂs or the supplierÂs possession or control; and

Â Â Â Â Â  (b) Dispose of goods as provided in ORS 72A.5270 that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

Â Â Â Â Â  (2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner. [1989 c.676 Â§71]

Â Â Â Â Â  72A.5250 LessorÂs right to possession of goods. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

Â Â Â Â Â  (2) After a default by the lessee under the lease contract of the type described in ORS 72A.5230 (1) and (3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business and may dispose of goods on the lesseeÂs premises as provided in ORS 72A.5270.

Â Â Â Â Â  (3) The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action. [1989 c.676 Â§72; 1993 c.646 Â§16]

Â Â Â Â Â  72A.5260 LessorÂs stoppage of delivery in transit or otherwise. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

Â Â Â Â Â  (2) In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until:

Â Â Â Â Â  (a) Receipt of the goods by the lessee;

Â Â Â Â Â  (b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

Â Â Â Â Â  (c) Such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

Â Â Â Â Â  (3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

Â Â Â Â Â  (b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

Â Â Â Â Â  (c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1989 c.676 Â§73]

Â Â Â Â Â  72A.5270 LessorÂs rights to dispose of goods. (1) After a default by a lessee under the lease contract of the type described in ORS 72A.5230 or after the lessor refuses to deliver or takes possession of goods as provided in ORS 72A.5250 or 72A.5260, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

Â Â Â Â Â  (2) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee, as damages, accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lesseeÂs default.

Â Â Â Â Â  (3) If the lessorÂs disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and ORS 72A.5280 governs.

Â Â Â Â Â  (4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

Â Â Â Â Â  (5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lesseeÂs security interest as provided in ORS 72A.5080. [1989 c.676 Â§74; 1993 c.646 Â§17]

Â Â Â Â Â  72A.5280 LessorÂs damages for default. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement as provided in ORS 72A.5040 or otherwise determined pursuant to agreement of the parties as provided in ORS 71.1020 and 72A.5030, if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under ORS 72A.5270, or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in ORS 72A.5230, or, if agreed, for other default of the lessee, accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, the present value as of the date determined under this section of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lesseeÂs default.

Â Â Â Â Â  (2) If the measure of damages provided in subsection (1) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under ORS 72A.5300, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. [1989 c.676 Â§75; 1993 c.646 Â§18]

Â Â Â Â Â  72A.5290 LessorÂs action for the rent. (1) After default by the lessee under the lease contract of the type described in ORS 72A.5230, or, if agreed after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

Â Â Â Â Â  (a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee as provided in ORS 72A.2190:

Â Â Â Â Â  (A) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

Â Â Â Â Â  (B) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

Â Â Â Â Â  (C) Any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lesseeÂs default; and

Â Â Â Â Â  (b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement and any incidental damages allowed under ORS 72A.5300, less expenses saved in consequence of the lesseeÂs default.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessorÂs control.

Â Â Â Â Â  (3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessorÂs recovery against the lessee for damages is governed by ORS 72A.5270 or 72A.5280, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to ORS 72A.5270 or 72A.5280.

Â Â Â Â Â  (4) Payment of the judgment for damages obtained pursuant to subsection (1) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

Â Â Â Â Â  (5) After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated as provided in ORS 72A.4020, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under ORS 72A.5270 and 72A.5280. [1989 c.676 Â§76; 1993 c.646 Â§19]

Â Â Â Â Â  72A.5295 LessorÂs recovery for loss of or damage to residual interest in goods. In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessorÂs residual interest in the goods caused by the default of the lessee. [1993 c.646 Â§21]

Â Â Â Â Â  72A.5300 LessorÂs incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lesseeÂs default, in connection with return or disposition of the goods, or otherwise resulting from the default. [1989 c.676 Â§77]

Â Â Â Â Â  72A.5310 Standing to sue third parties for injury to goods. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party and the lessee also has a right of action against the third party if the lessee:

Â Â Â Â Â  (a) Has a security interest in the goods;

Â Â Â Â Â  (b) Has an insurable interest in the goods; or

Â Â Â Â Â  (c) Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

Â Â Â Â Â  (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the plaintiffÂs suit or settlement, subject to the plaintiffÂs own interest, is as a fiduciary for the other party to the lease contract.

Â Â Â Â Â  (3) Either party with the consent of the other may sue for the benefit of whom it may concern. [1989 c.676 Â§78]

_______________



Chapter 73

Chapter 73 Â Negotiable Instruments

2007 EDITION

NEGOTIABLE INSTRUMENTS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

73.0101Â Â Â Â  Short title

73.0102Â Â Â Â  Application of chapter

73.0103Â Â Â Â  Definitions

73.0104Â Â Â Â  Negotiable instrument; other definitions

73.0105Â Â Â Â  Issue of instrument

73.0106Â Â Â Â  Unconditional promise or order

73.0107Â Â Â Â  Instrument payable in foreign money

73.0108Â Â Â Â  Payable on demand or at definite time

73.0109Â Â Â Â  Payable to bearer or to order

73.0110Â Â Â Â  Identification of person to whom instrument is payable

73.0111Â Â Â Â  Place of payment

73.0112Â Â Â Â  Interest

73.0113Â Â Â Â  Date of instrument

73.0114Â Â Â Â  Contradictory terms of instrument

73.0115Â Â Â Â  Incomplete instrument

73.0116Â Â Â Â  Joint and several liability; contribution

73.0117Â Â Â Â  Other agreements affecting instrument

73.0118Â Â Â Â  Statute of limitations

73.0119Â Â Â Â  Notice of right to defend action

NEGOTIATION, TRANSFER AND INDORSEMENT

73.0201Â Â Â Â  Negotiation

73.0202Â Â Â Â  Negotiation subject to rescission

73.0203Â Â Â Â  Transfer of instrument; rights acquired by transfer

73.0204Â Â Â Â  Indorsement

73.0205Â Â Â Â  Special indorsement; blank indorsement; anomalous indorsement

73.0206Â Â Â Â  Restrictive indorsement

73.0207Â Â Â Â  Reacquisition

ENFORCEMENT OF INSTRUMENTS

73.0301Â Â Â Â  Person entitled to enforce instrument

73.0302Â Â Â Â  Holder in due course

73.0303Â Â Â Â  Value and consideration

73.0304Â Â Â Â  Overdue instrument

73.0305Â Â Â Â  Defenses and claims in recoupment

73.0306Â Â Â Â  Claims to an instrument

73.0307Â Â Â Â  Notice of breach of fiduciary duty

73.0308Â Â Â Â  Proof of signatures and status as holder in due course

73.0309Â Â Â Â  Enforcement of lost, destroyed or stolen instrument

73.0310Â Â Â Â  Effect of instrument on obligation for which taken

73.0311Â Â Â Â  Accord and satisfaction

73.0312Â Â Â Â  Lost, destroyed or stolen cashierÂs check, tellerÂs check or certified check

LIABILITY OF PARTIES

73.0401Â Â Â Â  Signature

73.0402Â Â Â Â  Signature by representative

73.0403Â Â Â Â  Unauthorized signature

73.0404Â Â Â Â  Impostors; fictitious payees

73.0405Â Â Â Â  EmployerÂs responsibility for fraudulent indorsement by employee

73.0406Â Â Â Â  Negligence contributing to forged signature or alteration of instrument

73.0407Â Â Â Â  Alteration

73.0408Â Â Â Â  Drawee not liable on unaccepted draft

73.0409Â Â Â Â  Acceptance of draft; certified check

73.0410Â Â Â Â  Acceptance varying draft

73.0411Â Â Â Â  Refusal to pay cashierÂs checks, tellerÂs checks and certified checks

73.0412Â Â Â Â  Obligation of issuer of note or cashierÂs check

73.0413Â Â Â Â  Obligation of acceptor

73.0414Â Â Â Â  Obligation of drawer

73.0415Â Â Â Â  Obligation of indorser

73.0416Â Â Â Â  Transfer warranties

73.0417Â Â Â Â  Presentment warranties

73.0418Â Â Â Â  Payment or acceptance by mistake

73.0419Â Â Â Â  Instruments signed for accommodation

73.0420Â Â Â Â  Conversion of instrument

DISHONOR

73.0501Â Â Â Â  Presentment

73.0502Â Â Â Â  Dishonor

73.0503Â Â Â Â  Notice of dishonor

73.0504Â Â Â Â  Excused presentment and notice of dishonor

73.0505Â Â Â Â  Evidence of dishonor

DISCHARGE AND PAYMENT

73.0601Â Â Â Â  Discharge and effect of discharge

73.0602Â Â Â Â  Payment

73.0603Â Â Â Â  Tender of payment

73.0604Â Â Â Â  Discharge by cancellation or renunciation

73.0605Â Â Â Â  Discharge of indorsers and accommodation parties

73.010, 73.020, 73.030, 73.040, 73.050, 73.060, 73.080, 73.090, 73.100, 73.110, 73.120, 73.130, 73.140, 73.150, 73.160, 73.170, 73.180, 73.190, 73.200 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  73.0101 Short title. This chapter may be cited as Uniform Commercial CodeÂNegotiable Instruments. [1993 c.545 Â§4]

Â Â Â Â Â  73.0102 Application of chapter. (1) This chapter applies to negotiable instruments. This chapter does not apply to money, to payment orders governed by ORS chapter 74, or to securities governed by ORS chapter 78.

Â Â Â Â Â  (2) If there is conflict between this chapter and ORS chapter 74 or 79, ORS chapter 74 or 79 shall govern.

Â Â Â Â Â  (3) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency. [1993 c.545 Â§5; 1995 c.79 Â§24]

Â Â Â Â Â  73.0103 Definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAcceptorÂ means a drawee who has accepted a draft.

Â Â Â Â Â  (b) ÂDraweeÂ means a person ordered in a draft to make payment.

Â Â Â Â Â  (c) ÂDrawerÂ means a person who signs or is identified in a draft as a person ordering payment.

Â Â Â Â Â  (d) ÂGood faithÂ means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (e) ÂMakerÂ means a person who signs or is identified in a note as a person undertaking to pay.

Â Â Â Â Â  (f) ÂOrderÂ means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

Â Â Â Â Â  (g) ÂOrdinary careÂ in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bankÂs prescribed procedures and the bankÂs procedures do not vary unreasonably from general banking usage not disapproved under this chapter or ORS chapter 74.

Â Â Â Â Â  (h) ÂPartyÂ means a party to an instrument.

Â Â Â Â Â  (i) ÂPromiseÂ means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

Â Â Â Â Â  (j) ÂProveÂ with respect to a fact means to meet the burden of establishing the fact as defined in ORS 71.2010 (8).

Â Â Â Â Â  (k) ÂRemitterÂ means a person who purchases an instrument from the issuer if the instrument is payable to an identified person other than the purchaser.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  ÂAcceptanceÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â  ÂAccommodated partyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0419

Â Â Â Â Â  ÂAccommodation partyÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0419

Â Â Â Â Â  ÂAlterationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0407

Â Â Â Â Â  ÂAnomalous indorsementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  ÂBlank indorsementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  ÂCashierÂs checkÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂCertificate of depositÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂCertified checkÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â  ÂCheckÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂConsiderationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303

Â Â Â Â Â  ÂDemand draftÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂDraftÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂHolder in due courseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0302

Â Â Â Â Â  ÂIncomplete instrumentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0115

Â Â Â Â Â  ÂIndorsementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0204

Â Â Â Â Â  ÂIndorserÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0204

Â Â Â Â Â  ÂInstrumentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂIssueÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0105

Â Â Â Â Â  ÂIssuerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0105

Â Â Â Â Â  ÂNegotiable instrumentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂNegotiationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0201

Â Â Â Â Â  ÂNoteÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂPayable at a definite timeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0108

Â Â Â Â Â  ÂPayable on demandÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0108

Â Â Â Â Â  ÂPayable to bearerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0109

Â Â Â Â Â  ÂPayable to orderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0109

Â Â Â Â Â  ÂPaymentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0602

Â Â Â Â Â  ÂPerson entitled to enforceÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0301

Â Â Â Â Â  ÂPresentmentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0501

Â Â Â Â Â  ÂReacquisitionÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0207

Â Â Â Â Â  ÂSpecial indorsementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0205

Â Â Â Â Â  ÂTellerÂs checkÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂTransfer of instrumentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0203

Â Â Â Â Â  ÂTravelerÂs checkÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂValueÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303

Â Â Â Â Â  (3) The following definitions in ORS chapter 74 apply to this chapter:

Â Â Â Â Â  ÂBankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  ÂBanking dayÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂClearing houseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂCollecting bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  ÂDepositary bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  ÂDocumentary draftÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂIntermediary bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  ÂItemÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂPayor bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1050

Â Â Â Â Â  ÂSuspends paymentsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1993 c.545 Â§6; 1997 c.822 Â§1]

Â Â Â Â Â  73.0104 Negotiable instrument; other definitions. (1) Except as provided in subsections (3) and (4) of this section, Ânegotiable instrumentÂ means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

Â Â Â Â Â  (a) Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

Â Â Â Â Â  (b) Is payable on demand or at a definite time; and

Â Â Â Â Â  (c) Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

Â Â Â Â Â  (A) An undertaking or power to give, maintain or protect collateral to secure payment;

Â Â Â Â Â  (B) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

Â Â Â Â Â  (C) A waiver of the benefit of any law intended for the advantage or protection of an obligor.

Â Â Â Â Â  (2) ÂInstrumentÂ means a negotiable instrument.

Â Â Â Â Â  (3) An order that meets all of the requirements of subsection (1) of this section, except subsection (1)(a) of this section, and otherwise falls within the definition of ÂcheckÂ in subsection (6) of this section, is a negotiable instrument and a check.

Â Â Â Â Â  (4) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

Â Â Â Â Â  (5) An instrument is a ÂnoteÂ if it is a promise. An instrument is a ÂdraftÂ if it is an order. If an instrument falls within the definition of both ÂnoteÂ and Âdraft,Â a person entitled to enforce the instrument may treat it as either.

Â Â Â Â Â  (6) ÂCheckÂ means a draft, other than a documentary draft, payable on demand and drawn on a bank, or a cashierÂs check or tellerÂs check. An instrument may be a check even though it is described on its face by another term, such as Âmoney order.Â

Â Â Â Â Â  (7) ÂCashierÂs checkÂ means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

Â Â Â Â Â  (8) ÂTellerÂs checkÂ means a draft drawn by a bank:

Â Â Â Â Â  (a) On another bank; or

Â Â Â Â Â  (b) Payable at or through a bank.

Â Â Â Â Â  (9) ÂTravelerÂs checkÂ means an instrument that:

Â Â Â Â Â  (a) Is payable on demand;

Â Â Â Â Â  (b) Is drawn on or payable at or through a bank;

Â Â Â Â Â  (c) Is designated by the term ÂtravelerÂs checkÂ or by a substantially similar term; and

Â Â Â Â Â  (d) Requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

Â Â Â Â Â  (10) ÂCertificate of depositÂ means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

Â Â Â Â Â  (11)(a) ÂDemand draftÂ means a writing not signed by a customer that is created by a third party under the purported authority of the customer for the purpose of charging the customerÂs account with a bank. A demand draft does not include a check drawn by a fiduciary, as defined in ORS 73.0307. A demand draft may contain any or all of the following:

Â Â Â Â Â  (A) The customerÂs printed or typewritten name or account number;

Â Â Â Â Â  (B) A notation that the customer authorized the draft; and

Â Â Â Â Â  (C) The statement ÂNo signature requiredÂ or words to that effect.

Â Â Â Â Â  (b) ÂDemand draftÂ shall not include a check purportedly drawn by and bearing the signature of a fiduciary as defined in ORS 73.0307. [1993 c.545 Â§7; 1997 c.822 Â§2]

Â Â Â Â Â  73.0105 Issue of instrument. (1) ÂIssueÂ means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

Â Â Â Â Â  (2) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

Â Â Â Â Â  (3) ÂIssuerÂ applies to issued and unissued instruments and means a maker or drawer of an instrument. [1993 c.545 Â§8]

Â Â Â Â Â  73.0106 Unconditional promise or order. (1) Except as provided in this section, for the purposes of ORS 73.0104 (1), a promise or order is unconditional unless it states an express condition to payment, that the promise or order is subject to or governed by another writing, or that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

Â Â Â Â Â  (2) A promise or order is not made conditional:

Â Â Â Â Â  (a) By a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or

Â Â Â Â Â  (b) Because payment is limited to resort to a particular fund or source.

Â Â Â Â Â  (3) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of ORS 73.0104 (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

Â Â Â Â Â  (4) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of ORS 73.0104 (1); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument. [1993 c.545 Â§9]

Â Â Â Â Â  73.0107 Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. [1993 c.545 Â§10]

Â Â Â Â Â  73.0108 Payable on demand or at definite time. (1) A promise or order is Âpayable on demandÂ if it:

Â Â Â Â Â  (a) States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or

Â Â Â Â Â  (b) Does not state any time of payment.

Â Â Â Â Â  (2) A promise or order is Âpayable at a definite timeÂ if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order issued, subject to rights of:

Â Â Â Â Â  (a) Prepayment;

Â Â Â Â Â  (b) Acceleration;

Â Â Â Â Â  (c) Extension at the option of the holder; or

Â Â Â Â Â  (d) Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

Â Â Â Â Â  (3) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date. [1993 c.545 Â§11]

Â Â Â Â Â  73.0109 Payable to bearer or to order. (1) A promise or order is payable to bearer if it:

Â Â Â Â Â  (a) States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

Â Â Â Â Â  (b) Does not state a payee; or

Â Â Â Â Â  (c) States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

Â Â Â Â Â  (2) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise order that is payable to order is payable to the identified person.

Â Â Â Â Â  (3) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to ORS 73.0205 (1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to ORS 73.0205 (2). [1993 c.545 Â§12]

Â Â Â Â Â  73.0110 Identification of person to whom instrument is payable. (1) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

Â Â Â Â Â  (2) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

Â Â Â Â Â  (3) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

Â Â Â Â Â  (a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of the person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

Â Â Â Â Â  (b) If an instrument is payable to:

Â Â Â Â Â  (A) A trust, and estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

Â Â Â Â Â  (B) A person described as an agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

Â Â Â Â Â  (C) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

Â Â Â Â Â  (D) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

Â Â Â Â Â  (4) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. [1993 c.545 Â§13]

Â Â Â Â Â  73.0111 Place of payment. Except as otherwise provided for items in ORS chapter 74, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. [1993 c.545 Â§14]

Â Â Â Â Â  73.0112 Interest. (1) Unless otherwise provided in the instrument:

Â Â Â Â Â  (a) An instrument is not payable with interest; and

Â Â Â Â Â  (b) Interest on an interest-bearing instrument is payable from the date of the instrument.

Â Â Â Â Â  (2) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

Â Â Â Â Â  (3) Nothing in subsection (1)(a) of this section shall affect any right of a holder of a check, draft or order that has been dishonored by nonacceptance or nonpayment or on which the maker or drawer has stopped payment without good cause:

Â Â Â Â Â  (a) To collect interest on the debt or obligation for which the check, draft or order was given, pursuant to ORS 82.010; or

Â Â Â Â Â  (b) To exercise the remedies provided in ORS 30.701. [1993 c.545 Â§15; 1999 c.707 Â§2]

Â Â Â Â Â  73.0113 Date of instrument. (1) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after the date. Except as provided in ORS 74.4010 (3), an instrument payable on demand is not payable before the date of the instrument.

Â Â Â Â Â  (2) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder. [1993 c.545 Â§16]

Â Â Â Â Â  73.0114 Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers. [1993 c.545 Â§17]

Â Â Â Â Â  73.0115 Incomplete instrument. (1) ÂIncomplete instrumentÂ means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, if the incomplete instrument is an instrument under ORS 73.0104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under ORS 73.0104, but, after completion, the requirements of ORS 73.0104 are met, the instrument may be enforced according to its terms as augmented by completion.

Â Â Â Â Â  (3) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under ORS 73.0407.

Â Â Â Â Â  (4) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority. [1993 c.545 Â§18]

Â Â Â Â Â  73.0116 Joint and several liability; contribution. (1) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

Â Â Â Â Â  (2) Except as provided in ORS 73.0419 (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive, from any party having the same joint and several liability, contribution in accordance with applicable law.

Â Â Â Â Â  (3) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of this section of a party having the same joint and several liability to receive contribution from the party discharged. [1993 c.545 Â§19]

Â Â Â Â Â  73.0117 Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation. [1993 c.545 Â§20]

Â Â Â Â Â  73.0118 Statute of limitations. (1) Except as provided in subsection (5) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

Â Â Â Â Â  (2) Except as provided in subsection (4) or (5) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within six years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

Â Â Â Â Â  (4) An action to enforce the obligation of the acceptor of a certified check or the issuer of a tellerÂs check, cashierÂs check or travelerÂs check must be commenced within six years after the demand for payment is made to the acceptor or issuer.

Â Â Â Â Â  (5) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date, the six-year period begins when a demand for payment is in effect and the due date has passed.

Â Â Â Â Â  (6) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

Â Â Â Â Â  (a) Within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or

Â Â Â Â Â  (b) Within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

Â Â Â Â Â  (7) Unless governed by other law regarding claims for indemnity or contribution, an action for any of the following must be commenced within six years after the claim for relief accrues:

Â Â Â Â Â  (a) Conversion of an instrument, for money had and received, or like action based on conversion;

Â Â Â Â Â  (b) Breach of warranty; or

Â Â Â Â Â  (c) Enforcement of an obligation, duty or right arising under this chapter and not governed by this section.

Â Â Â Â Â  (8) The circumstances under which the running of a limitation period may be tolled shall be determined by other law. [1993 c.545 Â§21]

Â Â Â Â Â  73.0119 Notice of right to defend action. In an action for breach of an obligation over which a third person is answerable pursuant to this chapter or ORS chapter 74, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend. [1993 c.545 Â§22]

NEGOTIATION, TRANSFER AND INDORSEMENT

Â Â Â Â Â  73.0201 Negotiation. (1) ÂNegotiationÂ means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

Â Â Â Â Â  (2) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone. [1993 c.545 Â§23]

Â Â Â Â Â  73.0202 Negotiation subject to rescission. (1) Negotiation is effective even if obtained:

Â Â Â Â Â  (a) From an infant, a corporation exceeding its powers or a person without capacity;

Â Â Â Â Â  (b) By fraud, duress or mistake; or

Â Â Â Â Â  (c) In breach of duty or as part of an illegal transaction.

Â Â Â Â Â  (2) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy. [1993 c.545 Â§24]

Â Â Â Â Â  73.0203 Transfer of instrument; rights acquired by transfer. (1) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

Â Â Â Â Â  (2) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee has engaged in fraud or illegality affecting the instrument.

Â Â Â Â Â  (3) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

Â Â Â Â Â  (4) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee. [1993 c.545 Â§25]

Â Â Â Â Â  73.0204 Indorsement. (1) ÂIndorsementÂ means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument or incurring indorserÂs liability on the instrument. Regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

Â Â Â Â Â  (2) ÂIndorserÂ means a person who makes an indorsement.

Â Â Â Â Â  (3) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

Â Â Â Â Â  (4) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holderÂs name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection. [1993 c.545 Â§26]

Â Â Â Â Â  73.0205 Special indorsement; blank indorsement; anomalous indorsement. (1) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a Âspecial indorsement.Â When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in ORS 73.0110 apply to special indorsements.

Â Â Â Â Â  (2) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a Âblank indorsement.Â When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

Â Â Â Â Â  (3) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

Â Â Â Â Â  (4) ÂAnomalous indorsementÂ means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated. [1993 c.545 Â§27]

Â Â Â Â Â  73.0206 Restrictive indorsement. (1) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

Â Â Â Â Â  (2) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

Â Â Â Â Â  (3) If an instrument bears an indorsement described in ORS 74.2010 (2), or in blank or to a particular bank using the words Âfor deposit,Â Âfor collectionÂ or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

Â Â Â Â Â  (a) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (b) A depositary bank that purchased the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (c) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (d) Except as otherwise provided in paragraph (c) of this subsection, a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

Â Â Â Â Â  (4) Except for an indorsement covered by subsection (3) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply:

Â Â Â Â Â  (a) Unless there is notice of breach of fiduciary duty as provided in ORS 73.0307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

Â Â Â Â Â  (b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

Â Â Â Â Â  (5) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (4) of this section.

Â Â Â Â Â  (6) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section. [1993 c.545 Â§28]

Â Â Â Â Â  73.0207 Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder. [1993 c.545 Â§29]

ENFORCEMENT OF INSTRUMENTS

Â Â Â Â Â  73.0301 Person entitled to enforce instrument. ÂPerson entitled to enforceÂ an instrument means the holder of the instrument, a nonholder in possession of the instrument who has the rights of a holder, or a person not in possession of the instrument who is entitled to enforce the instrument pursuant to ORS 73.0309 or 73.0418 (4). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. [1993 c.545 Â§30]

Â Â Â Â Â  73.0302 Holder in due course. (1) Subject to ORS 73.0106 (3) and (4), Âholder in due courseÂ means the holder of an instrument if:

Â Â Â Â Â  (a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

Â Â Â Â Â  (b) The holder took the instrument:

Â Â Â Â Â  (A) For value;

Â Â Â Â Â  (B) In good faith;

Â Â Â Â Â  (C) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

Â Â Â Â Â  (D) Without notice that the instrument contains an unauthorized signature or has been altered;

Â Â Â Â Â  (E) Without notice of any claim to the instrument described in ORS 73.0306; and

Â Â Â Â Â  (F) Without notice that any party has a defense or claim in recoupment described in ORS 73.0305.

Â Â Â Â Â  (2) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

Â Â Â Â Â  (3) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

Â Â Â Â Â  (a) By legal process or by purchase in an execution, bankruptcy or creditorÂs sale or similar proceeding;

Â Â Â Â Â  (b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or

Â Â Â Â Â  (c) As the successor in interest to an estate or other organization.

Â Â Â Â Â  (4) If, under ORS 73.0303 (1)(a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

Â Â Â Â Â  (5) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

Â Â Â Â Â  (6) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

Â Â Â Â Â  (7) This section is subject to any law limiting status as a holder in due course in particular classes of transactions. [1993 c.545 Â§31]

Â Â Â Â Â  73.0303 Value and consideration. (1) An instrument is issued or transferred for value if:

Â Â Â Â Â  (a) The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

Â Â Â Â Â  (b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

Â Â Â Â Â  (c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

Â Â Â Â Â  (d) The instrument is issued or transferred in exchange for a negotiable instrument; or

Â Â Â Â Â  (e) The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

Â Â Â Â Â  (2) ÂConsiderationÂ means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1) of this section, the instrument is also issued for consideration. [1993 c.545 Â§32]

Â Â Â Â Â  73.0304 Overdue instrument. (1) An instrument payable on demand becomes overdue at the earliest of the following times:

Â Â Â Â Â  (a) On the day after the day demand for payment is duly made;

Â Â Â Â Â  (b) If the instrument is a check, 90 days after its date; or

Â Â Â Â Â  (c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

Â Â Â Â Â  (2) With respect to an instrument payable at a definite time, the following rules apply:

Â Â Â Â Â  (a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

Â Â Â Â Â  (b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

Â Â Â Â Â  (c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

Â Â Â Â Â  (3) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal. [1993 c.545 Â§33]

Â Â Â Â Â  73.0305 Defenses and claims in recoupment. (1) Except as stated in subsection (2) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

Â Â Â Â Â  (a) A defense of the obligor based on:

Â Â Â Â Â  (A) Infancy of the obligor to the extent it is a defense to a simple contract;

Â Â Â Â Â  (B) Duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor;

Â Â Â Â Â  (C) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

Â Â Â Â Â  (D) Discharge of the obligor in insolvency proceedings;

Â Â Â Â Â  (b) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

Â Â Â Â Â  (c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

Â Â Â Â Â  (2) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (1)(a) of this section, but is not subject to defenses of the obligor stated in subsection (1)(b) of this section or claims in recoupment stated in subsection (1)(c) of this section against a person other than the holder.

Â Â Â Â Â  (3) Except as stated in subsection (4) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument of another person, but the other personÂs claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

Â Â Â Â Â  (4) In an action to enforce the obligation of an accommodation party or pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity. [1993 c.545 Â§34]

Â Â Â Â Â  73.0306 Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument. [1993 c.545 Â§35]

Â Â Â Â Â  73.0307 Notice of breach of fiduciary duty. (1) In this section:

Â Â Â Â Â  (a) ÂFiduciaryÂ means an agent, trustee, partner, corporate officer, director or other representative owing a fiduciary duty with respect to an instrument.

Â Â Â Â Â  (b) ÂRepresented personÂ means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) of this subsection is owed.

Â Â Â Â Â  (2) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

Â Â Â Â Â  (a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

Â Â Â Â Â  (b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

Â Â Â Â Â  (A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

Â Â Â Â Â  (B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

Â Â Â Â Â  (C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

Â Â Â Â Â  (c) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

Â Â Â Â Â  (d) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

Â Â Â Â Â  (A) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

Â Â Â Â Â  (B) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

Â Â Â Â Â  (C) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. [1993 c.545 Â§36]

Â Â Â Â Â  73.0308 Proof of signatures and status as holder in due course. (1) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under ORS 73.0402 (1).

Â Â Â Â Â  (2) If the validity of signatures is admitted or proved and there is compliance with subsection (1) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under ORS 73.0301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course that are not subject to the defense or claim. [1993 c.545 Â§37]

Â Â Â Â Â  73.0309 Enforcement of lost, destroyed or stolen instrument. (1) A person not in possession of an instrument is entitled to enforce the instrument if:

Â Â Â Â Â  (a) The person was in possession of the instrument and entitled to enforce it when loss of possession occurred;

Â Â Â Â Â  (b) The loss of possession was not the result of a transfer by the person or a lawful seizure; and

Â Â Â Â Â  (c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

Â Â Â Â Â  (2) A person seeking enforcement of an instrument under subsection (1) of this section must prove the terms of the instrument and the personÂs right to enforce the instrument. If that proof is made, ORS 73.0205 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means. [1993 c.545 Â§38]

Â Â Â Â Â  73.0310 Effect of instrument on obligation for which taken. (1) Unless otherwise agreed, if a certified check, cashierÂs check or tellerÂs check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

Â Â Â Â Â  (2) Unless otherwise agreed and except as provided in subsection (1) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

Â Â Â Â Â  (a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

Â Â Â Â Â  (b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

Â Â Â Â Â  (d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligeeÂs rights against the obligor are limited to enforcement of the instrument.

Â Â Â Â Â  (3) If an instrument other than one described in subsection (1) or (2) of this section is taken for an obligation, the effect is:

Â Â Â Â Â  (a) That stated in subsection (1) of this section, if the instrument is one on which a bank is liable as maker or acceptor; or

Â Â Â Â Â  (b) That stated in subsection (2) of this section in any other case. [1993 c.545 Â§39]

Â Â Â Â Â  73.0311 Accord and satisfaction. The negotiation of an instrument marked Âpaid in full,Â Âpayment in full,Â Âfull payment of a claimÂ or words of similar meaning, or the negotiation of an instrument accompanied by a statement containing such words or words of similar meaning, does not establish an accord and satisfaction that binds the payee or prevents the collection of any remaining amount owed upon the underlying obligation unless the payee personally, or by an officer or employee with actual authority to settle claims, agrees in writing to accept the amount stated in the instrument as full payment of the obligation. [1993 c.545 Â§40; 1997 c.437 Â§1]

Â Â Â Â Â  73.0312 Lost, destroyed or stolen cashierÂs check, tellerÂs check or certified check. (1) In this section:

Â Â Â Â Â  (a) ÂCheckÂ means a cashierÂs check, tellerÂs check or certified check.

Â Â Â Â Â  (b) ÂClaimantÂ means a person who claims the right to receive the amount of a cashierÂs check, tellerÂs check or certified check that was lost, destroyed or stolen.

Â Â Â Â Â  (c) ÂDeclaration of lossÂ means a written statement, made under penalty of perjury, to the effect that:

Â Â Â Â Â  (A) The declarer lost possession of a check;

Â Â Â Â Â  (B) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashierÂs check or tellerÂs check;

Â Â Â Â Â  (C) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

Â Â Â Â Â  (D) The declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

Â Â Â Â Â  (d) ÂObligated bankÂ means the issuer of a cashierÂs check or tellerÂs check or the acceptor of a certified check.

Â Â Â Â Â  (2) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

Â Â Â Â Â  (a) The claimant is the drawer or payee of a certified check or the remitter or payee of a cashierÂs check or tellerÂs check;

Â Â Â Â Â  (b) The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

Â Â Â Â Â  (c) The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

Â Â Â Â Â  (d) The claimant provides reasonable identification if requested by the obligated bank.

Â Â Â Â Â  (3) Delivery of a declaration of loss is a warranty of the truth of the statement made in the declaration. If a claim is asserted in compliance with subsection (2) of this section, the following rules apply:

Â Â Â Â Â  (a) The claim becomes enforceable at the later of:

Â Â Â Â Â  (A) The time the claim is asserted; or

Â Â Â Â Â  (B) The 90th day following the date of the check, in the case of a cashierÂs check or tellerÂs check, or the 90th day following the date of the acceptance, in the case of a certified check.

Â Â Â Â Â  (b) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a tellerÂs check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

Â Â Â Â Â  (c) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

Â Â Â Â Â  (d) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to ORS 74.3020 (1)(a), payment to the claimant discharges all liability of the obligated bank with respect to the check.

Â Â Â Â Â  (4) If the obligated bank pays the amount of a check to a claimant under subsection (2)(d) of this section, and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

Â Â Â Â Â  (a) Refund the payment to the obligated bank if the check is paid; or

Â Â Â Â Â  (b) Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

Â Â Â Â Â  (5) If a claimant has the right to assert a claim under subsection (2) of this section and is also a person entitled to enforce a cashierÂs check, tellerÂs check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or ORS 73.0309. [1993 c.545 Â§41]

LIABILITY OF PARTIES

Â Â Â Â Â  73.0401 Signature. (1) A person is not liable on an instrument unless:

Â Â Â Â Â  (a) The person signed the instrument; or

Â Â Â Â Â  (b) The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under ORS 73.0402.

Â Â Â Â Â  (2) A signature may be made:

Â Â Â Â Â  (a) Manually or by means of a device or machine; and

Â Â Â Â Â  (b) By the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing. [1993 c.545 Â§42]

Â Â Â Â Â  73.0402 Signature by representative. (1) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the Âauthorized signature of the represented personÂ and the represented person is liable on the instrument, whether or not identified in the instrument.

Â Â Â Â Â  (2) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

Â Â Â Â Â  (a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

Â Â Â Â Â  (b) Subject to subsection (3) of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

Â Â Â Â Â  (3) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person. [1993 c.545 Â§43]

Â Â Â Â Â  73.0403 Unauthorized signature. (1) Unless otherwise provided in this chapter or ORS chapter 74, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who, in good faith, pays the instrument or takes it for value or for collection. An unauthorized signature may be ratified for all purposes of this chapter.

Â Â Â Â Â  (2) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

Â Â Â Â Â  (3) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter that makes the unauthorized signature effective for the purposes of this chapter. [1993 c.545 Â§44]

Â Â Â Â Â  73.0404 Impostors; fictitious payees. (1) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (2) If a person whose intent determines to whom an instrument is payable under ORS 73.0110 (1) or (2) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

Â Â Â Â Â  (a) Any person in possession of the instrument is its holder.

Â Â Â Â Â  (b) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (3) Under subsection (1) or (2) of this section, an indorsement is made in the name of a payee if:

Â Â Â Â Â  (a) It is made in a name substantially similar to that of the payee; or

Â Â Â Â Â  (b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

Â Â Â Â Â  (4) With respect to an instrument to which subsection (1) or (2) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss. [1993 c.545 Â§45]

Â Â Â Â Â  73.0405 EmployerÂs responsibility for fraudulent indorsement by employee. (1) In this section:

Â Â Â Â Â  (a) ÂEmployeeÂ includes an independent contractor and employee of an independent contractor retained by the employer.

Â Â Â Â Â  (b) ÂFraudulent indorsementÂ means:

Â Â Â Â Â  (A) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

Â Â Â Â Â  (B) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

Â Â Â Â Â  (c) ÂResponsibilityÂ with respect to instruments means authority to sign or indorse instruments on behalf of the employer, to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, to prepare or process instruments for issue in the name of the employer, to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, to control the disposition of instruments to be issued in the name of the employer, or to act otherwise with respect to instruments in a responsible capacity. ÂResponsibilityÂ does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

Â Â Â Â Â  (2) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

Â Â Â Â Â  (3) Under subsection (1) of this section, an indorsement is made in the name of the person to whom an instrument is payable if:

Â Â Â Â Â  (a) It is made in a name substantially similar to the name of that person; or

Â Â Â Â Â  (b) The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. [1993 c.545 Â§46]

Â Â Â Â Â  73.0406 Negligence contributing to forged signature or alteration of instrument. (1) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

Â Â Â Â Â  (2) Under subsection (1) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

Â Â Â Â Â  (3) Under subsection (1) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2) of this section, the burden of proving failure to exercise ordinary care is on the person precluded. [1993 c.545 Â§47]

Â Â Â Â Â  73.0407 Alteration. (1) ÂAlterationÂ means:

Â Â Â Â Â  (a) An unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or

Â Â Â Â Â  (b) An unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

Â Â Â Â Â  (3) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value or for collection, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:

Â Â Â Â Â  (a) According to its original terms; or

Â Â Â Â Â  (b) In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. [1993 c.545 Â§48]

Â Â Â Â Â  73.0408 Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. [1993 c.545 Â§49]

Â Â Â Â Â  73.0409 Acceptance of draft; certified check. (1) ÂAcceptanceÂ means the draweeÂs signed agreement to pay a draft as presented. It must be written on the draft and may consist of the draweeÂs signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

Â Â Â Â Â  (2) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete or has been dishonored.

Â Â Â Â Â  (3) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

Â Â Â Â Â  (4) ÂCertified checkÂ means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) of this section or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check and refusal to certify is not dishonor of the check. [1993 c.545 Â§50]

Â Â Â Â Â  73.0410 Acceptance varying draft. (1) If the terms of a draweeÂs acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

Â Â Â Â Â  (2) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the
United States
, unless the acceptance states that the draft is to be paid only at that bank or place.

Â Â Â Â Â  (3) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged. [1993 c.545 Â§51]

Â Â Â Â Â  73.0411 Refusal to pay cashierÂs checks, tellerÂs checks and certified checks. (1) In this section, Âobligated bankÂ means the acceptor of a certified check or the issuer of a cashierÂs check or tellerÂs check bought from the issuer.

Â Â Â Â Â  (2) If the obligated bank wrongfully refuses to pay a cashierÂs check or certified check, stops payment of a tellerÂs check, or refuses to pay a dishonored tellerÂs check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

Â Â Â Â Â  (3) Expenses or consequential damages under subsection (2) of this section are not recoverable if the refusal of the obligated bank to pay occurs because:

Â Â Â Â Â  (a) The bank suspends payments;

Â Â Â Â Â  (b) The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

Â Â Â Â Â  (c) The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

Â Â Â Â Â  (d) Payment is prohibited by law. [1993 c.545 Â§52]

Â Â Â Â Â  73.0412 Obligation of issuer of note or cashierÂs check. The issuer of a note or cashierÂs check or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under ORS 73.0115. [1993 c.545 Â§53]

Â Â Â Â Â  73.0413 Obligation of acceptor. (1) The acceptor of a draft is obligated to pay the draft:

Â Â Â Â Â  (a) According to its terms at the time it was accepted, even though the acceptance states that the draft is payable Âas originally drawnÂ or equivalent terms;

Â Â Â Â Â  (b) If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or

Â Â Â Â Â  (c) If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407.

Â Â Â Â Â  (2) The obligation to pay is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under ORS 73.0414 or 73.0415.

Â Â Â Â Â  (3) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course. [1993 c.545 Â§54]

Â Â Â Â Â  73.0414 Obligation of drawer. (1) This section does not apply to cashierÂs checks or other drafts drawn on the drawer.

Â Â Â Â Â  (2) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under ORS 73.0415.

Â Â Â Â Â  (3) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

Â Â Â Â Â  (4) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay a draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under ORS 73.0415 (1) and (3).

Â Â Â Â Â  (5) If a draft states that it is drawn Âwithout recourseÂ or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) of this section to pay the draft if the draft is not a check.

Â Â Â Â Â  (6) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds. [1993 c.545 Â§55]

Â Â Â Â Â  73.0415 Obligation of indorser. (1) Subject to subsections (2), (3) and (4) of this section and to ORS 73.0419 (4), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was indorsed, or if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in ORS 73.0115 and 73.0407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

Â Â Â Â Â  (2) If an indorsement states that it is made Âwithout recourseÂ or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) of this section to pay the instrument.

Â Â Â Â Â  (3) If notice of dishonor of an instrument is required by ORS 73.0503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) of this section is discharged.

Â Â Â Â Â  (4) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) of this section is discharged.

Â Â Â Â Â  (5) If an indorser of a check is liable under subsection (1) of this section and the check is not presented for payment or given to a depositary bank for collection within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) of this section is discharged. [1993 c.545 Â§56]

Â Â Â Â Â  73.0416 Transfer warranties. (1) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

Â Â Â Â Â  (a) The warrantor is a person entitled to enforce the instrument;

Â Â Â Â Â  (b) All signatures on the instrument are authentic and authorized;

Â Â Â Â Â  (c) The instrument has not been altered;

Â Â Â Â Â  (d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

Â Â Â Â Â  (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

Â Â Â Â Â  (f) If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A person to whom the warranties under subsection (1) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

Â Â Â Â Â  (3) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (4) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (5) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1993 c.545 Â§57; 1997 c.822 Â§3]

Â Â Â Â Â  73.0417 Presentment warranties. (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

Â Â Â Â Â  (a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

Â Â Â Â Â  (b) The draft has not been altered;

Â Â Â Â Â  (c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

Â Â Â Â Â  (d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

Â Â Â Â Â  (3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

Â Â Â Â Â  (4) If a dishonored draft is presented for payment to the drawer or an indorser or any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

Â Â Â Â Â  (a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred in the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

Â Â Â Â Â  (b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

Â Â Â Â Â  (5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or (4) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (7) A demand draft is a check, as defined in ORS 73.0104 (6).

Â Â Â Â Â  (8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1993 c.545 Â§58; 1997 c.822 Â§4]

Â Â Â Â Â  73.0418 Payment or acceptance by mistake. (1) Except as provided in subsection (3) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to ORS 73.0403 or the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

Â Â Â Â Â  (a) Recover the payment from the person to whom or for whose benefit payment was made; or

Â Â Â Â Â  (b) In the case of acceptance, revoke the acceptance.

Â Â Â Â Â  (3) The remedies provided by subsection (1) or (2) of this section may not be asserted against a person who took the instrument in good faith and for value or for collection or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by ORS 73.0417 or 74.4070.

Â Â Â Â Â  (4) Notwithstanding ORS 74.2150, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or (2) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument. [1993 c.545 Â§59]

Â Â Â Â Â  73.0419 Instruments signed for accommodation. (1) If an instrument is issued for value given for the benefit of a party to the instrument (Âaccommodated partyÂ) and another party to the instrument (Âaccommodation partyÂ) signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party Âfor accommodation.Â

Â Â Â Â Â  (2) An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (4) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

Â Â Â Â Â  (3) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in ORS 73.0605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

Â Â Â Â Â  (4) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

Â Â Â Â Â  (a) Execution of judgment against the other party has been returned unsatisfied;

Â Â Â Â Â  (b) The other party is insolvent or in an insolvency proceeding;

Â Â Â Â Â  (c) The other party cannot be served with process; or

Â Â Â Â Â  (d) It is otherwise apparent that payment cannot be obtained from the other party.

Â Â Â Â Â  (5) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party. [1993 c.545 Â§60]

Â Â Â Â Â  73.0420 Conversion of instrument. (1) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by:

Â Â Â Â Â  (a) The issuer or acceptor of the instrument; or

Â Â Â Â Â  (b) A payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

Â Â Â Â Â  (2) In an action under subsection (1) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiffÂs interest in the instrument.

Â Â Â Â Â  (3) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out. [1993 c.545 Â§61]

DISHONOR

Â Â Â Â Â  73.0501 Presentment. (1) ÂPresentmentÂ means a demand made by or on behalf of a person entitled to enforce an instrument to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or to accept a draft made to the drawee.

Â Â Â Â Â  (2) The following rules are subject to ORS chapter 74, agreement of the parties, and clearing house rules and the like:

Â Â Â Â Â  (a) Presentment may be made at the place of payment of the instrument and shall be made at the place of payment if the instrument is payable at the bank in the United States, may be made by any commercially reasonable means, including an oral, written or electronic communication, is effective when the demand for payment or acceptance is received by the person to whom presentment is made, and is effective if made to any one of two or more makers, acceptors, drawees or other payors.

Â Â Â Â Â  (b) Upon demand of the person to whom presentment is made, the person making presentment must:

Â Â Â Â Â  (A) Exhibit the instrument;

Â Â Â Â Â  (B) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

Â Â Â Â Â  (C) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

Â Â Â Â Â  (c) Without dishonoring the instrument, the party to whom presentment is made may:

Â Â Â Â Â  (A) Return the instrument for lack of a necessary indorsement; or

Â Â Â Â Â  (B) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

Â Â Â Â Â  (d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour. [1993 c.545 Â§62]

Â Â Â Â Â  73.0502 Dishonor. (1) Dishonor of a note is governed by the following rules:

Â Â Â Â Â  (a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

Â Â Â Â Â  (b) If the note is not payable on demand and is payable at or through a bank or the terms of the note required presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

Â Â Â Â Â  (c) If the note is not payable on demand and paragraph (b) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

Â Â Â Â Â  (2) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

Â Â Â Â Â  (a) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under ORS 74.3010 or 74.3020, or becomes accountable for the amount of the check under ORS 74.3020.

Â Â Â Â Â  (b) If a draft is payable on demand and paragraph (a) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

Â Â Â Â Â  (c) If a draft is payable on a date stated in the draft, the draft is dishonored if:

Â Â Â Â Â  (A) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

Â Â Â Â Â  (B) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

Â Â Â Â Â  (d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

Â Â Â Â Â  (3) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (2)(b), (c) and (d) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

Â Â Â Â Â  (4) Dishonor of an accepted draft is governed by the following rules:

Â Â Â Â Â  (a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

Â Â Â Â Â  (b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

Â Â Â Â Â  (5) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under ORS 73.0504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

Â Â Â Â Â  (6) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a later acceptance, from the time of acceptance the draft is treated as never having been dishonored. [1993 c.545 Â§63]

Â Â Â Â Â  73.0503 Notice of dishonor. (1) The obligation of an indorser stated in ORS 73.0415 (1) and the obligation of a drawer stated in ORS 73.0414 (4) may not be enforced unless the indorser or drawer is given notice of dishonor of the instrument complying with this section or notice of dishonor is excused under ORS 73.0504 (2).

Â Â Â Â Â  (2) Notice of dishonor may be given by any person, may be given by any commercially reasonable means, including an oral, written or electronic communication, and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

Â Â Â Â Â  (3) Subject to ORS 73.0504 (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs. [1993 c.545 Â§64]

Â Â Â Â Â  73.0504 Excused presentment and notice of dishonor. (1) Presentment for payment or acceptance of an instrument is excused if:

Â Â Â Â Â  (a) The person entitled to present the instrument cannot with reasonable diligence make presentment;

Â Â Â Â Â  (b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

Â Â Â Â Â  (c) By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer;

Â Â Â Â Â  (d) The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has not reason to expect or right to require that the instrument be paid or accepted; or

Â Â Â Â Â  (e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

Â Â Â Â Â  (2) Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

Â Â Â Â Â  (3) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate. [1993 c.545 Â§65]

Â Â Â Â Â  73.0505 Evidence of dishonor. (1) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

Â Â Â Â Â  (a) A document regular in form as provided in subsection (2) of this section which purports to be a protest;

Â Â Â Â Â  (b) A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; and

Â Â Â Â Â  (c) A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

Â Â Â Â Â  (2) A protest is a certificate of dishonor made by a
United States
consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. The protest may be made upon information satisfactory to that person. The protest must identify the instrument and certify that either presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties. [1993 c.545 Â§66]

DISCHARGE AND PAYMENT

Â Â Â Â Â  73.0601 Discharge and effect of discharge. (1) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

Â Â Â Â Â  (2) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge. [1993 c.545 Â§67]

Â Â Â Â Â  73.0602 Payment. (1) Subject to subsection (2) of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under ORS 73.0306 or by another person.

Â Â Â Â Â  (2) The obligation of a party to pay the instrument is not discharged under subsection (1) of this section if:

Â Â Â Â Â  (a) A claim to the instrument under ORS 73.0306 is enforceable against the party receiving payment and:

Â Â Â Â Â  (A) Payment is made with knowledge of the payor that payment is prohibited by injunction or similar process or a court of competent jurisdiction; or

Â Â Â Â Â  (B) In the case an instrument other than a cashierÂs check, tellerÂs check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

Â Â Â Â Â  (b) The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument. [1993 c.545 Â§68]

Â Â Â Â Â  73.0603 Tender of payment. (1) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

Â Â Â Â Â  (2) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

Â Â Â Â Â  (3) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument. [1993 c.545 Â§69]

Â Â Â Â Â  73.0604 Discharge by cancellation or renunciation. (1) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

Â Â Â Â Â  (a) By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the partyÂs signature, or the addition of words to the instrument indicating discharge; or

Â Â Â Â Â  (b) By agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

Â Â Â Â Â  (2) Cancellation or striking out of an indorsement pursuant to subsection (1) of this section does not affect the status and rights of a party derived from the indorsement. [1993 c.545 Â§70]

Â Â Â Â Â  73.0605 Discharge of indorsers and accommodation parties. (1) In this section, the term ÂindorserÂ includes a drawer having the obligation described in ORS 73.0414.

Â Â Â Â Â  (2) Discharge, under ORS 73.0604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

Â Â Â Â Â  (3) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

Â Â Â Â Â  (4) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

Â Â Â Â Â  (5) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

Â Â Â Â Â  (6) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

Â Â Â Â Â  (7) Under subsection (5) or (6) of this section, impairing value of an interest in collateral includes:

Â Â Â Â Â  (a) Failure to obtain or maintain perfection or recordation of the interest in collateral;

Â Â Â Â Â  (b) Release of collateral without substitution of collateral of equal value;

Â Â Â Â Â  (c) Failure to perform a duty to preserve the value of collateral owed, under ORS chapter 79 or other law, to a debtor or surety or other person secondarily liable; or

Â Â Â Â Â  (d) Failure to comply with applicable law in disposing of collateral.

Â Â Â Â Â  (8) An accommodation party is not discharged under subsection (3), (4) or (5) of this section unless a person entitled to enforce the instrument knows of the accommodation or has notice under ORS 73.0419 (3) that the instrument was signed for accommodation.

Â Â Â Â Â  (9) A party is not discharged under this section if:

Â Â Â Â Â  (a) The party asserting discharge consents to the event or conduct that is the basis of the discharge; or

Â Â Â Â Â  (b) The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. [1993 c.545 Â§71]

Â Â Â Â Â  73.1010 [1961 c.726 Â§73.1010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1020 [1961 c.726 Â§73.1020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1030 [1961 c.726 Â§73.1030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1040 [1961 c.726 Â§73.1040; 1983 c.37 Â§36a; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1050 [1961 c.726 Â§73.1050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1060 [1961 c.726 Â§73.1060; 1989 c.246 Â§1; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1070 [1961 c.726 Â§73.1070; 1991 c.202 Â§19; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1080 [1961 c.726 Â§73.1080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1090 [1961 c.726 Â§73.1090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1100 [1961 c.726 Â§73.1100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1110 [1961 c.726 Â§73.1110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1120 [1961 c.726 Â§73.1120; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1130 [1961 c.726 Â§73.1130; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1140 [1961 c.726 Â§73.1140; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1150 [1961 c.726 Â§73.1150; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1160 [1961 c.726 Â§73.1160; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1170 [1961 c.726 Â§73.1170; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1180 [1961 c.726 Â§73.1180; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1190 [1961 c.726 Â§73.1190; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1200 [1961 c.726 Â§73.1200; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1210 [1961 c.726 Â§73.1210; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1220 [1961 c.726 Â§73.1220; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.1230 [1989 c.1060 Â§2; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2010 [1961 c.726 Â§73.2010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2020 [1961 c.726 Â§73.2020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2030 [1961 c.726 Â§73.2030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2040 [1961 c.726 Â§73.2040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2050 [1961 c.726 Â§73.2050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2060 [1961 c.726 Â§73.2060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2070 [1961 c.726 Â§73.2070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.2080 [1961 c.726 Â§73.2080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3010 [1961 c.726 Â§73.3010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3020 [1961 c.726 Â§73.3020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3030 [1961 c.726 Â§73.3030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3040 [1961 c.726 Â§73.3040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3050 [1961 c.726 Â§73.3050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3060 [1961 c.726 Â§73.3060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.3070 [1961 c.726 Â§73.3070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4010 [1961 c.726 Â§73.4010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4020 [1961 c.726 Â§73.4020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4030 [1961 c.726 Â§73.4030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4040 [1961 c.726 Â§73.4040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4050 [1961 c.726 Â§73.4050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4060 [1961 c.726 Â§73.4060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4070 [1961 c.726 Â§73.4070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4080 [1961 c.726 Â§73.4080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4090 [1961 c.726 Â§73.4090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4100 [1961 c.726 Â§73.4100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4110 [1961 c.726 Â§73.4110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4120 [1961 c.726 Â§73.4120; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4130 [1961 c.726 Â§73.4130; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4140 [1961 c.726 Â§73.4140; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4150 [1961 c.726 Â§73.4150; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4160 [1961 c.726 Â§73.4160; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4170 [1961 c.726 Â§73.4170; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4180 [1961 c.726 Â§73.4180; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.4190 [1961 c.726 Â§73.4190; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5010 [1961 c.726 Â§73.5010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5020 [1961 c.726 Â§73.5020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5030 [1961 c.726 Â§73.5030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5040 [1961 c.726 Â§73.5040; 1963 c.402 Â§1; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5050 [1961 c.726 Â§73.5050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5060 [1961 c.726 Â§73.5060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5070 [1961 c.726 Â§73.5070; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5080 [1961 c.726 Â§73.5080; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5090 [1961 c.726 Â§73.5090; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5100 [1961 c.726 Â§73.5100; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.5110 [1961 c.726 Â§73.5110; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6010 [1961 c.726 Â§73.6010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6020 [1961 c.726 Â§73.6020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6030 [1961 c.726 Â§73.6030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6040 [1961 c.726 Â§73.6040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6050 [1961 c.726 Â§73.6050; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.6060 [1961 c.726 Â§73.6060; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.7010 [1961 c.726 Â§73.7010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8010 [1961 c.726 Â§73.8010; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8020 [1961 c.726 Â§73.8020; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8030 [1961 c.726 Â§73.8030; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8040 [1961 c.726 Â§73.8040; repealed by 1993 c.545 Â§126]

Â Â Â Â Â  73.8050 [1961 c.726 Â§73.8050; repealed by 1993 c.545 Â§126]

_______________



Chapter 74

Chapter 74 Â Bank Deposits and Collections

2007 EDITION

BANK DEPOSITS AND COLLECTIONS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

74.1010Â Â Â Â  Short title

74.1020Â Â Â Â  Applicability

74.1030Â Â Â Â  Variation by agreement; measure of damages; action constituting ordinary care

74.1040Â Â Â Â  Definitions and index of definitions

74.1050Â Â Â Â  ÂBankÂ; Âdepositary bankÂ; Âintermediary bankÂ; Âcollecting bankÂ; Âpayor bankÂ; Âpresenting bankÂ

74.1060Â Â Â Â  Payable through or payable at bank; collecting bank

74.1070Â Â Â Â  Separate office of bank for computing time for actions, notices and orders

74.1080Â Â Â Â  Time of receipt of items

74.1090Â Â Â Â  Waiver of time limits; when delay excused

74.1110Â Â Â Â  Statute of limitations

74.1120Â Â Â Â  Electronic presentment

COLLECTION OF ITEMS

(Depositary and Collecting Banks)

74.2010Â Â Â Â  Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed Âpay any bankÂ

74.2020Â Â Â Â  Responsibility for collection; when action timely

74.2030Â Â Â Â  Effect of instructions

74.2040Â Â Â Â  Methods of sending and presenting; presentment

74.2050Â Â Â Â  Depositary bank as holder of unindorsed item

74.2060Â Â Â Â  Transfer between banks

74.2070Â Â Â Â  Warranties of customer and collecting bank on transfer of item; dishonor of item; remedies; when claim accrues

74.2080Â Â Â Â  Presentment warranties; remedies; defenses; payment of dishonored draft; warranty disclaimer not applicable to checks; when warranty claim accrues

74.2090Â Â Â Â  Encoding and retention warranties; remedies

74.2100Â Â Â Â  Security interest of collecting bank in items; priority

74.2110Â Â Â Â  Bank as holder in due course

74.2120Â Â Â Â  Presentment by notice of item not payable by, through or at bank; liability of drawer or indorser

74.2130Â Â Â Â  Medium and time of settlement by bank

74.2140Â Â Â Â  Right of charge-back or refund; liability of collecting bank; return of item

74.2150Â Â Â Â  Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

74.2160Â Â Â Â  Insolvency and preference

(Payor Banks)

74.3010Â Â Â Â  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

74.3020Â Â Â Â  Payor bankÂs responsibility for late return of item; defenses to liability of payor bank

74.3030Â Â Â Â  When items subject to notice, stop payment order, legal process or setoff; order in which items may be charged or certified; cutoff hour for checks

RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

74.4010Â Â Â Â  When bank may charge customerÂs account

74.4020Â Â Â Â  BankÂs liability to customer for wrongful dishonor; time of determining insufficiency of account

74.4030Â Â Â Â  CustomerÂs right to stop payment; duration of stop payment order; burden of proof of loss

74.4040Â Â Â Â  Bank not obligated to pay check more than six months old

74.4050Â Â Â Â  Death or incompetence of customer

74.4060Â Â Â Â  Statements to customer; requirements; retaining copies of items; duty of customer to determine unauthorized payment; allocation of loss

74.4070Â Â Â Â  Payor bankÂs right to subrogation on improper payment

COLLECTION OF DOCUMENTARY DRAFTS

74.5010Â Â Â Â  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

74.5020Â Â Â Â  Presentment of Âon arrivalÂ drafts

74.5030Â Â Â Â  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

74.5040Â Â Â Â  Privilege of presenting bank to deal with goods; security interest for expenses

74.010, 74.020, 74.030, 74.040, 74.050, 74.060, 74.070, 74.080, 74.090, 74.100, 74.110, 74.120, 74.130, 74.140, 74.150, 74.160, 74.170, 74.180, 74.190, 74.200, 74.210, 74.220, 74.230, 74.240, 74.250, 74.260, 74.270, 74.280, 74.290, 74.300, 74.310, 74.320, 74.330, 74.340, 74.350, 74.360, 74.370, 74.380, 74.390, 74.400, 74.410, 74.420, 74.430, 74.440, 74.450, 74.460, 74.470, 74.480, 74.490 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  74.500 [Renumbered 165.655]

Â Â Â Â Â  74.510 [Renumbered 165.660]

Â Â Â Â Â  74.520 [Renumbered 165.665]

Â Â Â Â Â  74.530 [Renumbered 165.670]

Â Â Â Â Â  74.540 [Renumbered 165.675]

Â Â Â Â Â  74.550 [Renumbered 165.680]

Â Â Â Â Â  74.560, 74.570, 74.580, 74.590 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

Â Â Â Â Â  74.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂBank Deposits and Collections. [1961 c.726 Â§74.1010]

Â Â Â Â Â  74.1020 Applicability. (1) To the extent that items within this chapter are also within ORS chapters 73 and 78, they are subject to those chapters. If there is conflict, this chapter and ORS chapter 78 govern ORS chapter 73.

Â Â Â Â Â  (2) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located. [1961 c.726 Â§74.1020; 1993 c.545 Â§73; 1995 c.79 Â§25]

Â Â Â Â Â  74.1030 Variation by agreement; measure of damages; action constituting ordinary care. (1) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bankÂs responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bankÂs responsibility is to be measured if those standards are not manifestly unreasonable.

Â Â Â Â Â  (2) Federal reserve regulations and operating circulars, clearing house rules, and the like have the effect of agreements under subsection (1) of this section whether or not specifically assented to by all parties interested in items handled.

Â Â Â Â Â  (3) Action or nonaction approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

Â Â Â Â Â  (4) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

Â Â Â Â Â  (5) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is bad faith it includes any other damages the party suffered as a proximate consequence. [1961 c.726 Â§74.1030; 1993 c.545 Â§74]

Â Â Â Â Â  74.1040 Definitions and index of definitions. (1) In this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂAccountÂ means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

Â Â Â Â Â  (b) ÂAfternoonÂ means the period of a day between noon and midnight.

Â Â Â Â Â  (c) ÂBanking dayÂ has the meaning given that term in ORS 708A.650.

Â Â Â Â Â  (d) ÂClearing houseÂ means an association of banks or other payors regularly clearing items.

Â Â Â Â Â  (e) ÂCustomerÂ means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

Â Â Â Â Â  (f) ÂDocumentary draftÂ means a draft to be presented for acceptance or payment if specified documents, certificated securities defined in ORS 78.1020 or instructions for uncertificated securities described in ORS 78.1020, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

Â Â Â Â Â  (g) ÂDraftÂ means a draft as defined in ORS 73.0104 or an item, other than an instrument, that is an order.

Â Â Â Â Â  (h) ÂDraweeÂ means a person ordered in a draft to make payment.

Â Â Â Â Â  (i) ÂItemÂ means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by ORS chapter 74A or a credit or debit card slip.

Â Â Â Â Â  (j) ÂMidnight deadlineÂ with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

Â Â Â Â Â  (k) ÂSettleÂ means to pay in cash, by clearing house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

Â Â Â Â Â  (L) ÂSuspends paymentsÂ with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAgreement for electronic presentment,Â as defined in ORS 74.1100.

Â Â Â Â Â  (b) ÂBank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (c) ÂCollecting bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (d) ÂDepositary bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (e) ÂIntermediary bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (f) ÂPayor bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (g) ÂPresenting bank,Â as defined in ORS 74.1050.

Â Â Â Â Â  (h) ÂPresentment notice,Â as defined in ORS 74.1100.

Â Â Â Â Â  (3) The following definitions in other sections apply to this chapter:

Â Â Â Â Â  (a) ÂAcceptance,Â as defined in ORS 73.0409.

Â Â Â Â Â  (b) ÂAlteration,Â as defined in ORS 73.0407.

Â Â Â Â Â  (c) ÂCashierÂs check,Â as defined in ORS 73.0104.

Â Â Â Â Â  (d) ÂCertificate of deposit,Â as defined in ORS 73.0104.

Â Â Â Â Â  (e) ÂCertified check,Â as defined in ORS 73.0409.

Â Â Â Â Â  (f) ÂCheck,Â as defined in ORS 73.0104.

Â Â Â Â Â  (g) ÂGood faith,Â as defined in ORS 73.0103.

Â Â Â Â Â  (h) ÂHolder in due course,Â as defined in ORS 73.0302.

Â Â Â Â Â  (i) ÂInstrument,Â as defined in ORS 73.0104.

Â Â Â Â Â  (j) ÂNotice of dishonor,Â as defined in ORS 73.0503.

Â Â Â Â Â  (k) ÂOrder,Â as defined in ORS 73.0103.

Â Â Â Â Â  (L) ÂOrdinary care,Â as defined in ORS 73.0103.

Â Â Â Â Â  (m) ÂPerson entitled to enforce,Â as defined in ORS 73.0301.

Â Â Â Â Â  (n) ÂPresentment,Â as defined in ORS 73.0501.

Â Â Â Â Â  (o) ÂPromise,Â as defined in ORS 73.0103.

Â Â Â Â Â  (p) ÂProve,Â as defined in ORS 73.0103.

Â Â Â Â Â  (q) ÂTellerÂs check,Â as defined in ORS 73.0104.

Â Â Â Â Â  (r) ÂUnauthorized signature,Â as defined in ORS 73.0403.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§74.1040; 1993 c.220 Â§1; 1993 c.545 Â§75; 1995 c.328 Â§67; 1997 c.631 Â§379]

Â Â Â Â Â  74.1050 ÂBankÂ; Âdepositary bankÂ; Âintermediary bankÂ; Âcollecting bankÂ; Âpayor bankÂ; Âpresenting bank.Â In this chapter:

Â Â Â Â Â  (1) ÂBankÂ means a financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (2) ÂDepositary bankÂ means the first bank to take an item even though it is also the payor bank unless the item is presented for immediate payment over the counter.

Â Â Â Â Â  (3) ÂPayor bankÂ means a bank that is the drawee of a draft.

Â Â Â Â Â  (4) ÂIntermediary bankÂ means a bank to which an item is transferred in course of collection except the depositary or payor bank.

Â Â Â Â Â  (5) ÂCollecting bankÂ means a bank handling an item for collection except the payor bank.

Â Â Â Â Â  (6) ÂPresenting bankÂ means a bank presenting an item except a payor bank. [1961 c.726 Â§74.1050; 1993 c.545 Â§76; 1997 c.631 Â§380]

Â Â Â Â Â  74.1060 Payable through or payable at bank; collecting bank. (1) If an item states that it is Âpayable throughÂ a bank identified in the item:

Â Â Â Â Â  (a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

Â Â Â Â Â  (b) The item may be presented for payment only by or through the bank.

Â Â Â Â Â  (2) If an item states that it is Âpayable atÂ a bank identified in the item:

Â Â Â Â Â  (a) The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and

Â Â Â Â Â  (b) The item may be presented for payment only by or through the bank.

Â Â Â Â Â  (3) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank. [1961 c.726 Â§74.1060; 1963 c.402 Â§2; 1993 c.545 Â§77]

Â Â Â Â Â  74.1070 Separate office of bank for computing time for actions, notices and orders. A bank or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this chapter and ORS chapter 73. [1961 c.726 Â§74.1070; 1993 c.545 Â§78]

Â Â Â Â Â  74.1080 Time of receipt of items. (1) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for a day, a bank may fix an afternoon hour of 2 p.m. or later as a cut-off hour for the handling of money and items and the making of entries on its books.

Â Â Â Â Â  (2) An item or deposit of money received on any day after a cut-off hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day. [1961 c.726 Â§74.1080; 1993 c.545 Â§79]

Â Â Â Â Â  74.1090 Waiver of time limits; when delay excused. (1) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by the Uniform Commercial Code for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

Â Â Â Â Â  (2) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by the Uniform Commercial Code or by instructions is excused if:

Â Â Â Â Â  (a) The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and

Â Â Â Â Â  (b) The bank exercises such diligence as the circumstances require. [1993 c.545 Â§81]

Â Â Â Â Â  74.1110 Statute of limitations. An action to enforce an obligation, duty or right arising under this chapter must be commenced within three years after the claim for relief accrues. [1993 c.545 Â§83]

Â Â Â Â Â  74.1120 Electronic presentment. (1) ÂAgreement for electronic presentmentÂ means an agreement, clearing house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item (Âpresentment noticeÂ) rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

Â Â Â Â Â  (2) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

Â Â Â Â Â  (3) If presentment is made by presentment notice, a reference to ÂitemÂ or ÂcheckÂ in this chapter means the presentment notice unless the context otherwise indicates. [1993 c.545 Â§82]

COLLECTION OF ITEMS

(Depositary and Collecting Banks)

Â Â Â Â Â  74.2010 Status of collecting bank as agent and provisional status of credits; applicability of chapter; item indorsed Âpay any bank.Â (1) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

Â Â Â Â Â  (2) After an item has been indorsed with the words Âpay any bankÂ or the like, only a bank may acquire the rights of a holder until the item has been:

Â Â Â Â Â  (a) Returned to the customer initiating collection; or

Â Â Â Â Â  (b) Specially indorsed by a bank to a person who is not a bank. [1961 c.726 Â§74.2010; 1993 c.545 Â§84]

Â Â Â Â Â  74.2020 Responsibility for collection; when action timely. (1) A collecting bank must exercise ordinary care in:

Â Â Â Â Â  (a) Presenting an item or sending it for presentment;

Â Â Â Â Â  (b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bankÂs transferor after learning that the item has not been paid or accepted, as the case may be;

Â Â Â Â Â  (c) Settling for an item when the bank receives final settlement; and

Â Â Â Â Â  (d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

Â Â Â Â Â  (2) A collecting bank exercises ordinary care under subsection (1) of this section by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

Â Â Â Â Â  (3) Subject to subsection (1)(a) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. [1961 c.726 Â§74.2020; 1993 c.545 Â§85]

Â Â Â Â Â  74.2030 Effect of instructions. Subject to ORS 73.0420 concerning conversion of instruments and ORS chapter 73 and this chapter concerning restrictive indorsements, only a collecting bankÂs transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. [1961 c.726 Â§74.2030; 1993 c.545 Â§86]

Â Â Â Â Â  74.2040 Methods of sending and presenting; presentment. (1) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

Â Â Â Â Â  (2) A collecting bank may send:

Â Â Â Â Â  (a) An item directly to the payor bank;

Â Â Â Â Â  (b) An item to a nonbank payor if authorized by its transferor; and

Â Â Â Â Â  (c) An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing house rule or the like.

Â Â Â Â Â  (3) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made. [1961 c.726 Â§74.2040; 1963 c.402 Â§3; 1993 c.545 Â§87]

Â Â Â Â Â  74.2050 Depositary bank as holder of unindorsed item. If a customer delivers an item to a depositary bank for collection:

Â Â Â Â Â  (1) The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of ORS 73.0302, it is a holder in due course; and

Â Â Â Â Â  (2) The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customerÂs account. [1961 c.726 Â§74.2050; 1993 c.545 Â§88]

Â Â Â Â Â  74.2060 Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the itemÂs further transfer to another bank. [1961 c.726 Â§74.2060; 1993 c.545 Â§89]

Â Â Â Â Â  74.2070 Warranties of customer and collecting bank on transfer of item; dishonor of item; remedies; when claim accrues. (1) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

Â Â Â Â Â  (a) The warrantor is a person entitled to enforce the item;

Â Â Â Â Â  (b) All signatures on the item are authentic and authorized;

Â Â Â Â Â  (c) The item has not been altered;

Â Â Â Â Â  (d) The item is not subject to a defense or claim in recoupment under ORS 73.0305 (1) of any party that can be asserted against the warrantor;

Â Â Â Â Â  (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

Â Â Â Â Â  (f) If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or if the transfer was of an incomplete item, according to its terms when completed as stated in ORS 73.0115 and 73.0407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made Âwithout recourseÂ or otherwise disclaiming liability.

Â Â Â Â Â  (3) A person to whom the warranties under subsection (1) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

Â Â Â Â Â  (4) The warranties stated in subsection (1) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (5) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (6) If the warranty in subsection (1)(f) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1961 c.726 Â§74.2070; 1993 c.545 Â§90; 1997 c.822 Â§5]

Â Â Â Â Â  74.2080 Presentment warranties; remedies; defenses; payment of dishonored draft; warranty disclaimer not applicable to checks; when warranty claim accrues. (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

Â Â Â Â Â  (a) The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

Â Â Â Â Â  (b) The draft has not been altered;

Â Â Â Â Â  (c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

Â Â Â Â Â  (d) If the draft is a demand draft, creation of the draft according to the terms on its face was authorized by the person identified as drawer.

Â Â Â Â Â  (2) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

Â Â Â Â Â  (a) Breach of warranty is a defense to the obligation of the acceptor; and

Â Â Â Â Â  (b) If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

Â Â Â Â Â  (3) If a drawee asserts a claim for breach of warranty under subsection (1) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under ORS 73.0404 or 73.0405 or the drawer is precluded under ORS 73.0405 or 74.4060 from asserting against the drawee the unauthorized indorsement or alteration.

Â Â Â Â Â  (4) If a dishonored draft is presented for payment to the drawer or an indorser or any item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

Â Â Â Â Â  (5) The warranties stated in subsections (1) and (4) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

Â Â Â Â Â  (6) A claim for relief for breach of warranty under this section accrues when the claimant has reason to know of the breach.

Â Â Â Â Â  (7) A demand draft is a check, as defined in ORS 73.0104 (6).

Â Â Â Â Â  (8) If the warranty in subsection (1)(d) of this section is not given by a transferor under applicable conflict of law rules, then the warranty is not given to that transferor when that transferor is a transferee. [1961 c.726 Â§74.2080; 1993 c.545 Â§91; 1997 c.822 Â§6]

Â Â Â Â Â  74.2090 Encoding and retention warranties; remedies. (1) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

Â Â Â Â Â  (2) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If the customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

Â Â Â Â Â  (3) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach. [1961 c.726 Â§74.2090; 1993 c.545 Â§92]

Â Â Â Â Â  74.2100 Security interest of collecting bank in items; priority. (1) A collecting bank has a security interest in an item and in any accompanying documents or in the proceeds of either:

Â Â Â Â Â  (a) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

Â Â Â Â Â  (b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

Â Â Â Â Â  (c) If it makes an advance on or against the item.

Â Â Â Â Â  (2) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this action, credits first given are first withdrawn.

Â Â Â Â Â  (3) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to ORS chapter 79, but:

Â Â Â Â Â  (a) No security agreements are necessary to make the security interest enforceable under ORS 79.0203 (2)(c)(A);

Â Â Â Â Â  (b) No filing is required to perfect the security interest; and

Â Â Â Â Â  (c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds. [1961 c.726 Â§74.2100; 1993 c.545 Â§93; 2001 c.445 Â§146]

Â Â Â Â Â  74.2110 Bank as holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of ORS 73.0302 on what constitutes a holder in due course. [1961 c.726 Â§74.2110; 1993 c.545 Â§94]

Â Â Â Â Â  74.2120 Presentment by notice of item not payable by, through or at bank; liability of drawer or indorser. (1) Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under ORS 73.0501 by the close of the bankÂs next banking day after it knows of the requirement.

Â Â Â Â Â  (2) If presentment is made by notice, and payment, acceptance or request for compliance with a requirement under ORS 73.0501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts. [1961 c.726 Â§74.2120; 1985 c.436 Â§1; 1993 c.545 Â§95; 1995 c.79 Â§26]

Â Â Â Â Â  74.2130 Medium and time of settlement by bank. (1) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing house rules and the like, or agreement. In the absence of such prescription:

Â Â Â Â Â  (a) The medium of settlement is cash or credit to an account in a Federal Reserve Bank of or specified by the person to receive settlement; and

Â Â Â Â Â  (b) The time of settlement is:

Â Â Â Â Â  (A) With respect to tender of settlement by cash, a cashierÂs check or tellerÂs check, when the cash or check is sent or delivered;

Â Â Â Â Â  (B) With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

Â Â Â Â Â  (C) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

Â Â Â Â Â  (D) With respect to tender of settlement by a funds transfer, when payment is made pursuant to subsection (1) of this section or ORS 74A.4060 to the person receiving settlement.

Â Â Â Â Â  (2) If the tender of settlement is not by a medium authorized by subsection (1) of this section or the time of settlement is not fixed by subsection (1) of this section, no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

Â Â Â Â Â  (3) If settlement for an item is made by cashierÂs check or tellerÂs check and the person receiving settlement, before its midnight deadline:

Â Â Â Â Â  (a) Presents or forwards the check for collection, settlement is final when the check is finally paid; or

Â Â Â Â Â  (b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

Â Â Â Â Â  (4) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item. [1961 c.726 Â§74.2130; 1993 c.545 Â§96]

Â Â Â Â Â  74.2140 Right of charge-back or refund; liability of collecting bank; return of item. (1) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customerÂs account or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bankÂs midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain refund from its customer, but it is liable for any loss resulting from the delay. The rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

Â Â Â Â Â  (2) A collecting bank returns an item when it is sent or delivered to the bankÂs customer or transferor or pursuant to its instructions.

Â Â Â Â Â  (3) A depositary bank that is also the payor may charge back the amount of an item to its customerÂs account or obtain refund in accordance with the provision governing return of an item received by a payor bank for credit on its books as provided in ORS 74.3010.

Â Â Â Â Â  (4) The right to charge back is not affected by:

Â Â Â Â Â  (a) Previous use of a credit given for the item; or

Â Â Â Â Â  (b) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

Â Â Â Â Â  (5) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

Â Â Â Â Â  (6) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course. [1961 c.726 Â§74.2140; 1993 c.545 Â§97]

Â Â Â Â Â  74.2150 Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal. (1) An item is finally paid by a payor bank when the bank has first done any of the following:

Â Â Â Â Â  (a) Paid the item in cash;

Â Â Â Â Â  (b) Settled for the item without having a right to revoke the settlement under statute, clearing house rule or agreement; or

Â Â Â Â Â  (c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing house rule or agreement.

Â Â Â Â Â  (2) If provisional settlement for an item does not become final, the item is not finally paid.

Â Â Â Â Â  (3) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.

Â Â Â Â Â  (4) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

Â Â Â Â Â  (5) Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customerÂs account becomes available for withdrawal as of right:

Â Â Â Â Â  (a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or

Â Â Â Â Â  (b) If the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bankÂs second banking day following receipt of the item.

Â Â Â Â Â  (6) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bankÂs next banking day after receipt of the deposit. [1993 c.545 Â§99]

Â Â Â Â Â  74.2160 Insolvency and preference. (1) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bankÂs customer.

Â Â Â Â Â  (2) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

Â Â Â Â Â  (3) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlementÂs becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

Â Â Â Â Â  (4) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank. [1993 c.545 Â§100]

(Payor Banks)

Â Â Â Â Â  74.3010 Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank. (1) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

Â Â Â Â Â  (a) Returns the item; or

Â Â Â Â Â  (b) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

Â Â Â Â Â  (2) If a demand item is received by a payor bank for credit on its books it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1) of this section.

Â Â Â Â Â  (3) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

Â Â Â Â Â  (4) An item is returned:

Â Â Â Â Â  (a) As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing house rules; or

Â Â Â Â Â  (b) In all other cases, when it is sent or delivered to the bankÂs customer or transferor or pursuant to instructions of the customer or transferor. [1961 c.726 Â§74.3010; 1993 c.545 Â§101]

Â Â Â Â Â  74.3020 Payor bankÂs responsibility for late return of item; defenses to liability of payor bank. (1) Pursuant to ORS 74.2070 (1), if an item is presented to and received by a payor bank, the bank is accountable for the amount of:

Â Â Â Â Â  (a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

Â Â Â Â Â  (b) Any other properly payable item unless within the time allowed for acceptance or payment of that item the bank either accepts or pays the item or returns it and accompanying documents.

Â Â Â Â Â  (2) The liability of a payor bank to pay an item pursuant to subsection (1) of this section is subject to defenses based on breach of a presentment warranty under ORS 74.2080 or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank. [1961 c.726 Â§74.3020; 1993 c.545 Â§102]

Â Â Â Â Â  74.3030 When items subject to notice, stop payment order, legal process or setoff; order in which items may be charged or certified; cutoff hour for checks. (1) Any knowledge, notice or stop payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bankÂs right or duty to pay an item or to charge its customerÂs account for the item if the knowledge, notice, stop payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

Â Â Â Â Â  (a) The bank accepts or certifies the item;

Â Â Â Â Â  (b) The bank pays the item in cash;

Â Â Â Â Â  (c) The bank settles for the item without having a right to revoke the settlement under statute, clearing house rule or agreement;

Â Â Â Â Â  (d) The bank becomes accountable for the amount of the item under ORS 74.3020 dealing with the payor bankÂs responsibility for late return of items; or

Â Â Â Â Â  (e) With respect to checks, a cut-off hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cut-off hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

Â Â Â Â Â  (2) Subject to subsection (1) of this section items may be accepted, paid, certified or charged to the indicated account of its customer in any order. [1961 c.726 Â§74.3030; 1993 c.545 Â§103]

RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

Â Â Â Â Â  74.4010 When bank may charge customerÂs account. (1) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

Â Â Â Â Â  (2) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefits from the proceeds of the item.

Â Â Â Â Â  (3) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in ORS 74.4030 (2) for stop payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in ORS 74.3030. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under ORS 74.4020.

Â Â Â Â Â  (4) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

Â Â Â Â Â  (a) The original terms of the altered item; or

Â Â Â Â Â  (b) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. [1961 c.726 Â§74.4010; 1993 c.545 Â§104]

Â Â Â Â Â  74.4020 BankÂs liability to customer for wrongful dishonor; time of determining insufficiency of account. (1) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable. However, a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

Â Â Â Â Â  (2) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

Â Â Â Â Â  (3) A payor bankÂs determination of the customerÂs account balance on which a decision to dishonor for insufficiency of available funds is based may be made at a time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bankÂs decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of availability funds is wrongful. [1961 c.726 Â§74.4020; 1993 c.545 Â§105]

Â Â Â Â Â  74.4030 CustomerÂs right to stop payment; duration of stop payment order; burden of proof of loss. (1) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customerÂs account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in ORS 74.3030. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

Â Â Â Â Â  (2) A stop payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop payment order is effective.

Â Â Â Â Â  (3) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop payment order may include damages for dishonor of subsequent items under ORS 74.4020. [1961 c.726 Â§74.4030; 1993 c.545 Â§106]

Â Â Â Â Â  74.4040 Bank not obligated to pay check more than six months old. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customerÂs account for a payment made thereafter in good faith. [1961 c.726 Â§74.4040]

Â Â Â Â Â  74.4050 Death or incompetence of customer. (1) A payor or collecting bankÂs authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

Â Â Â Â Â  (2) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account. [1961 c.726 Â§74.4050; 1993 c.545 Â§107]

Â Â Â Â Â  74.4060 Statements to customer; requirements; retaining copies of items; duty of customer to determine unauthorized payment; allocation of loss. (1) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

Â Â Â Â Â  (2) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and the bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

Â Â Â Â Â  (3) If a bank sends or makes available a statement of account or items pursuant to subsection (1) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

Â Â Â Â Â  (4) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (3) of this section the customer is precluded from asserting against the bank:

Â Â Â Â Â  (a) The customerÂs unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

Â Â Â Â Â  (b) The customerÂs unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

Â Â Â Â Â  (5) If subsection (4) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (3) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (4) of this section does not apply.

Â Â Â Â Â  (6) Without regard to care or lack of care of either the customer or the bank, a customer who does not within 180 days after the statement or items are made available to the customer as provided in subsection (1) of this section discover and report the customerÂs unauthorized signature on or any alteration on the face or back of the item or does not within 18 months from that time discover and report any unauthorized indorsement on the item is precluded from asserting against the bank the unauthorized signature or indorsement or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under ORS 74.2080 with respect to the unauthorized signature or indorsement or alteration to which the preclusion applies. [1961 c.726 Â§74.4060; 1989 c.604 Â§1; 1993 c.545 Â§108]

Â Â Â Â Â  74.4070 Payor bankÂs right to subrogation on improper payment. If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank shall be subrogated to the rights:

Â Â Â Â Â  (1) Of any holder in due course on the item against the drawer or maker; and

Â Â Â Â Â  (2) Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

Â Â Â Â Â  (3) Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose. [1961 c.726 Â§74.4070; 1993 c.545 Â§109]

COLLECTION OF DOCUMENTARY DRAFTS

Â Â Â Â Â  74.5010 Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. [1961 c.726 Â§74.5010; 1993 c.545 Â§110]

Â Â Â Â Â  74.5020 Presentment of Âon arrivalÂ drafts. If a draft or the relevant instructions require presentment Âon arrival,Â Âwhen goods arriveÂ or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. [1961 c.726 Â§74.5020; 1993 c.545 Â§111]

Â Â Â Â Â  74.5030 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need. Unless otherwise instructed and except as provided in ORS chapter 75, a bank presenting a documentary draft:

Â Â Â Â Â  (1) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

Â Â Â Â Â  (2) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or if the presenting bank does not choose to utilize the refereeÂs services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. [1961 c.726 Â§74.5030; 1993 c.545 Â§112]

Â Â Â Â Â  74.5040 Privilege of presenting bank to deal with goods; security interest for expenses. (1) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

Â Â Â Â Â  (2) For its reasonable expenses incurred by action under subsection (1) of this section the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid sellerÂs lien. [1961 c.726 Â§74.5040; 1993 c.545 Â§113]

_______________



Chapter 74a

Chapter 74A Â Funds Transfers

2007 EDITION

FUNDS TRANSFERS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

74A.1010Â  Short title

74A.1020Â  Subject matter

74A.1030Â  Payment order; definitions

74A.1040Â  Funds transfer; definitions

74A.1050Â  Other definitions

74A.1060Â  Time payment order is received

74A.1070Â  Federal Reserve regulations and operating circulars

74A.1080Â  Exclusion of consumer transactions covered by federal law

ISSUE AND ACCEPTANCE OF PAYMENT ORDER

74A.2010Â  Security procedure

74A.2020Â  Authorized and verified payment orders

74A.2030Â  Unenforceability of certain verified payment orders

74A.2040Â  Refund of payment and duty of customer to report with respect to unauthorized payment order

74A.2050Â  Erroneous payment orders

74A.2060Â  Transmission of payment order through funds transfer or other communication system

74A.2070Â  Misdescription of beneficiary

74A.2080Â  Misdescription of intermediary bank or beneficiaryÂs bank

74A.2090Â  Acceptance of payment order

74A.2100Â  Rejection of payment order

74A.2110Â  Cancellation and amendment of payment order

74A.2120Â  Liability and duty of receiving bank regarding unaccepted payment order

EXECUTION OF SENDERÂS PAYMENT ORDER BY RECEIVING BANK

74A.3010Â  Execution and execution date

74A.3020Â  Obligations of receiving bank in execution of payment order

74A.3030Â  Erroneous execution of payment order

74A.3040Â  Duty of sender to report erroneously executed payment order

74A.3050Â  Liability for late or improper execution or failure to execute payment order

PAYMENT

74A.4010Â  Payment date

74A.4020Â  Obligation of sender to pay receiving bank

74A.4030Â  Payment by sender to receiving bank

74A.4040Â  Obligation of beneficiaryÂs bank to pay and give notice to beneficiary

74A.4050Â  Payment by beneficiaryÂs bank to beneficiary

74A.4060Â  Payment by originator to beneficiary; discharge of underlying obligation

MISCELLANEOUS PROVISIONS

74A.5010Â  Variation by agreement and effect of funds-transfer system rule

74A.5020Â  Creditor process served on receiving bank; setoff by beneficiaryÂs bank

74A.5030Â  Injunction or restraining order with respect to funds transfer

74A.5040Â  Order in which items and payment orders may be charged to account; order of withdrawals from account

74A.5050Â  Preclusion of objection to debit of customerÂs account

74A.5060Â  Rate of interest

74A.5070Â  Choice of law

GENERAL PROVISIONS

Â Â Â Â Â  74A.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂFunds Transfers. [1991 c.442 Â§1]

Â Â Â Â Â  74A.1020 Subject matter. Except as otherwise provided in ORS 74A.1080, this chapter applies to funds transfers defined in ORS 74A.1040. [1991 c.442 Â§2]

Â Â Â Â Â  74A.1030 Payment order; definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂBeneficiaryÂ means the person to be paid by the beneficiaryÂs bank.

Â Â Â Â Â  (b) ÂBeneficiaryÂs bankÂ means the bank identified in a payment order in which an account for the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

Â Â Â Â Â  (c) ÂPayment orderÂ means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

Â Â Â Â Â  (A) The instruction does not state a condition for payment to the beneficiary other than time of payment;

Â Â Â Â Â  (B) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

Â Â Â Â Â  (C) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system or communication system for transmittal to the receiving bank.

Â Â Â Â Â  (d) ÂReceiving bankÂ means the bank to which the senderÂs instruction is addressed.

Â Â Â Â Â  (e) ÂSenderÂ means the person giving the instruction to the receiving bank.

Â Â Â Â Â  (2) If an instruction complying with subsection (1)(c) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

Â Â Â Â Â  (3) A payment order is issued when it is sent to the receiving bank. [1991 c.442 Â§3]

Â Â Â Â Â  74A.1040 Funds transfer; definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂFunds transferÂ means the series of transactions, beginning with the originatorÂs payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originatorÂs bank or an intermediary bank intended to carry out the originatorÂs payment order. A funds transfer is completed by acceptance by the beneficiaryÂs bank of a payment order for the benefit of the beneficiary of the originatorÂs payment order.

Â Â Â Â Â  (2) ÂIntermediary bankÂ means a receiving bank other than the originatorÂs bank or the beneficiaryÂs bank.

Â Â Â Â Â  (3) ÂOriginatorÂ means the sender of the first payment order in a funds transfer.

Â Â Â Â Â  (4) ÂOriginatorÂs bankÂ means:

Â Â Â Â Â  (a) The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

Â Â Â Â Â  (b) The originator if the originator is a bank. [1991 c.442 Â§4]

Â Â Â Â Â  74A.1050 Other definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAuthorized accountÂ means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

Â Â Â Â Â  (b) ÂBankÂ means a financial institution, as defined in ORS 706.008. A branch or separate office of a bank is a separate bank for purposes of this chapter.

Â Â Â Â Â  (c) ÂCustomerÂ means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

Â Â Â Â Â  (d) ÂFunds-transfer business dayÂ of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders.

Â Â Â Â Â  (e) ÂFunds-transfer systemÂ means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

Â Â Â Â Â  (f) ÂGood faithÂ means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (g) ÂProveÂ with respect to a fact means to meet the burden of establishing the fact.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  ÂAcceptanceÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.2090

Â Â Â Â Â  ÂBeneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂBeneficiaryÂs bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂExecutedÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.3010

Â Â Â Â Â  ÂExecution dateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.3010

Â Â Â Â Â  ÂFunds transferÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂFunds-transfer system ruleÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.5010

Â Â Â Â Â  ÂIntermediary bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂOriginatorÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂOriginatorÂs bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1040

Â Â Â Â Â  ÂPayment by beneficiaryÂs

Â Â Â Â Â  bank to beneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4050

Â Â Â Â Â  ÂPayment by originator to

Â Â Â Â Â  beneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4060

Â Â Â Â Â  ÂPayment by sender

Â Â Â Â Â  to receiving bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4030

Â Â Â Â Â  ÂPayment dateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.4010

Â Â Â Â Â  ÂPayment orderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂReceiving bankÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  ÂSecurity procedureÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.2010

Â Â Â Â Â  ÂSenderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74A.1030

Â Â Â Â Â  (3) The following definitions in ORS chapter 74 apply to this chapter and ORS 71.1010:

Â Â Â Â Â  ÂClearing houseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂItemÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂSuspends paymentsÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  (4) In addition ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1991 c.442 Â§5; 1997 c.631 Â§381]

Â Â Â Â Â  74A.1060 Time payment order is received. (1) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in ORS 71.2010 (27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

Â Â Â Â Â  (2) If this chapter refers to an execution date or payment date or state a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter. [1991 c.442 Â§6]

Â Â Â Â Â  74A.1070 Federal Reserve regulations and operating circulars. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency. [1991 c.442 Â§7]

Â Â Â Â Â  74A.1080 Exclusion of consumer transactions covered by federal law. This chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, P.L. 95.630, 92 Stat. 3728, 15 U.S.C. Â§1693 et seq.). [1991 c.442 Â§8]

ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Â Â Â Â Â  74A.2010 Security procedure. (1) ÂSecurity procedureÂ means a procedure established by agreement of a customer and a receiving bank for the purpose of:

Â Â Â Â Â  (a) Verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

Â Â Â Â Â  (b) Detecting error in the transmission or the content of the payment order or communication.

Â Â Â Â Â  (2) A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, call-back procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. [1991 c.442 Â§9]

Â Â Â Â Â  74A.2020 Authorized and verified payment orders. (1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

Â Â Â Â Â  (2) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

Â Â Â Â Â  (a) The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

Â Â Â Â Â  (b) The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.

Â Â Â Â Â  (3) The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

Â Â Â Â Â  (4) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

Â Â Â Â Â  (a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

Â Â Â Â Â  (b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

Â Â Â Â Â  (5) The term ÂsenderÂ in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1) of this section, or it is effective as the order of the customer under subsection (2) of this section.

Â Â Â Â Â  (6) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

Â Â Â Â Â  (7) Except as provided in this section and ORS 74A.2030, rights and obligations arising under this section or ORS 74A.2030 may not be varied by agreement. [1991 c.442 Â§10]

Â Â Â Â Â  74A.2030 Unenforceability of certain verified payment orders. (1) If an accepted payment order is not, under ORS 74A.2020, an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to ORS 74A.2020, the following rules apply:

Â Â Â Â Â  (a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

Â Â Â Â Â  (b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

Â Â Â Â Â  (A) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

Â Â Â Â Â  (B) Who obtained access to transmitting facilities of the customer or who obtained from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.

Â Â Â Â Â  (2) ÂInformationÂ includes any access device, computer software or the like.

Â Â Â Â Â  (3) This section applies to amendments of payment orders to the same extent it applies to payment orders. [1991 c.442 Â§11]

Â Â Â Â Â  74A.2040 Refund of payment and duty of customer to report with respect to unauthorized payment order. (1) If a receiving bank accepts a payment order issued in the name of its customer as sender which is not authorized and not effective as the order of the customer under ORS 74A.2020 or not enforceable, in whole or in part, against the customer under ORS 74A.2030, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customerÂs account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

Â Â Â Â Â  (2) Reasonable time under subsection (1) of this section may be fixed by agreement as stated in ORS 71.2040, but the obligation of a receiving bank to refund payment as stated in subsection (1) of this section may not otherwise be varied by agreement. [1991 c.442 Â§12]

Â Â Â Â Â  74A.2050 Erroneous payment orders. (1) The rules stated in subsection (2) of this section apply if an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order:

Â Â Â Â Â  (a) Erroneously instructed payment to a beneficiary not intended by the sender;

Â Â Â Â Â  (b) Erroneously instructed payment in an amount greater than the amount intended by the sender; or

Â Â Â Â Â  (c) Was an erroneously transmitted duplicate of a payment order previously sent by the sender.

Â Â Â Â Â  (2)(a) If the sender proves that the sender or a person acting on behalf of the sender pursuant to ORS 74A.2060 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c) of this subsection.

Â Â Â Â Â  (b) If the funds transfer is completed on the basis of an erroneous payment order described in subsection (1)(a) or (c) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (c) If the funds transfer is completed on the basis of a payment order described in subsection (1)(b) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (3) If the sender of an erroneous payment order described in subsection (1) of this section is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the senderÂs account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bankÂs notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the senderÂs order.

Â Â Â Â Â  (4) This section applies to amendments to payment orders to the same extent it applies to payment orders. [1991 c.442 Â§13]

Â Â Â Â Â  74A.2060 Transmission of payment order through funds transfer or other communication system. (1) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

Â Â Â Â Â  (2) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders. [1991 c.442 Â§14]

Â Â Â Â Â  74A.2070 Misdescription of beneficiary. (1) Subject to subsection (2) of this section, if, in a payment order received by the beneficiaryÂs bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

Â Â Â Â Â  (2) If a payment order received by the beneficiaryÂs bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

Â Â Â Â Â  (a) Except as otherwise provided in subsection (3) of this section, if the beneficiaryÂs bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiaryÂs bank need not determine whether the name and number refer to the same person.

Â Â Â Â Â  (b) If the beneficiaryÂs bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiaryÂs bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

Â Â Â Â Â  (3) If a payment order described in subsection (2) of this section is accepted, the originatorÂs payment order described the beneficiary inconsistently by name and number and the beneficiaryÂs bank pays the person identified by number as permitted by subsection (2)(a) of this section, the following rules apply:

Â Â Â Â Â  (a) If the originator is a bank, the originator is obliged to pay its order; and

Â Â Â Â Â  (b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originatorÂs bank proves that the originator, before acceptance of the originatorÂs order, had notice that payment of a payment order issued by the originator might be made by the beneficiaryÂs bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originatorÂs bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

Â Â Â Â Â  (4) In a case governed by subsection (2)(a) of this section, if the beneficiaryÂs bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

Â Â Â Â Â  (a) If the originator is obliged to pay its payment order as stated in subsection (3) of this section, the originator has the right to recover.

Â Â Â Â Â  (b) If the originator is not a bank and is not obliged to pay its payment order, the originatorÂs bank has the right to recover. [1991 c.442 Â§15]

Â Â Â Â Â  74A.2080 Misdescription of intermediary bank or beneficiaryÂs bank. (1) This subsection applies to a payment order identifying an intermediary bank or the beneficiaryÂs bank only by an identifying number.

Â Â Â Â Â  (a) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiaryÂs bank and need not determine whether the number identifies a bank.

Â Â Â Â Â  (b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

Â Â Â Â Â  (2) This subsection applies to a payment order identifying an intermediary bank or the beneficiaryÂs bank both by name and an identifying number if the name and number identify different persons.

Â Â Â Â Â  (a) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiaryÂs bank if the receiving bank, when it executes the senderÂs order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

Â Â Â Â Â  (b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiaryÂs bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a) of this subsection, as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

Â Â Â Â Â  (c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiaryÂs bank if the receiving bank, at the time it executes the senderÂs order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

Â Â Â Â Â  (d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the senderÂs payment order is a breach of the obligation stated in ORS 74A.3020 (1)(a). [1991 c.442 Â§16]

Â Â Â Â Â  74A.2090 Acceptance of payment order. (1) Subject to subsection (4) of this section, a receiving bank other than the beneficiaryÂs bank accepts a payment order when it executes the order.

Â Â Â Â Â  (2) Subject to subsections (3) and (4) of this section, a beneficiaryÂs bank accepts a payment order at the earliest of the following times:

Â Â Â Â Â  (a) When the bank:

Â Â Â Â Â  (A) Pays the beneficiary as stated in ORS 74A.4050 (1)(a) or (2); or

Â Â Â Â Â  (B) Notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

Â Â Â Â Â  (b) When the bank receives payment of the entire amount of the senderÂs order pursuant to ORS 74A.4030 (1)(a) or (b); or

Â Â Â Â Â  (c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the senderÂs order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

Â Â Â Â Â  (3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2)(b) or (c) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiaryÂs account.

Â Â Â Â Â  (4) A payment order issued to the originatorÂs bank cannot be accepted until the payment date if the bank is the beneficiaryÂs bank, or the execution date if the bank is not the beneficiaryÂs bank. If the originatorÂs bank executes the originatorÂs payment order before the execution date or pays the beneficiary of the originatorÂs payment order before the payment date and the payment order is subsequently canceled pursuant to ORS 74A.2110 (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution. [1991 c.442 Â§17]

Â Â Â Â Â  74A.2100 Rejection of payment order. (1) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order:

Â Â Â Â Â  (a) Any means complying with the agreement is reasonable; and

Â Â Â Â Â  (b) Any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

Â Â Â Â Â  (2) This subsection applies if a receiving bank other than the beneficiaryÂs bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to ORS 74A.2110 (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

Â Â Â Â Â  (3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

Â Â Â Â Â  (4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order. [1991 c.442 Â§18]

Â Â Â Â Â  74A.2110 Cancellation and amendment of payment order. (1) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

Â Â Â Â Â  (3) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank. The following apply:

Â Â Â Â Â  (a) With respect to a payment order accepted by a receiving bank other than the beneficiaryÂs bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

Â Â Â Â Â  (b) With respect to a payment order accepted by the beneficiaryÂs bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that is a duplicate of a payment order previously issued by the sender, that orders payment to a beneficiary not entitled to receive payment from the originator or that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiaryÂs bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (4) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

Â Â Â Â Â  (5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

Â Â Â Â Â  (6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bankÂs agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

Â Â Â Â Â  (7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

Â Â Â Â Â  (8) A funds-transfer system rule is not effective to the extent it conflicts with subsection (3)(b) of this section. [1991 c.442 Â§19]

Â Â Â Â Â  74A.2120 Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in ORS 74A.2090 and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement. [1991 c.442 Â§20]

EXECUTION OF SENDERÂS PAYMENT ORDER BY RECEIVING BANK

Â Â Â Â Â  74A.3010 Execution and execution date. (1) A payment order is ÂexecutedÂ by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiaryÂs bank can be accepted but cannot be executed.

Â Â Â Â Â  (2) ÂExecution dateÂ of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the senderÂs order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the senderÂs instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date. [1991 c.442 Â§21]

Â Â Â Â Â  74A.3020 Obligations of receiving bank in execution of payment order. (1) Except as provided in subsections (2) to (4) of this section, if the receiving bank accepts a payment order pursuant to ORS 74A.2090 (1), the bank has the following obligations in executing the order:

Â Â Â Â Â  (a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the senderÂs order and to follow the senderÂs instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or the means by which payment orders are to be transmitted in the funds transfer. If the originatorÂs bank issues a payment order to an intermediary bank, the originatorÂs bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

Â Â Â Â Â  (b) If the senderÂs instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a senderÂs instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

Â Â Â Â Â  (2) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and issue a payment order to the beneficiaryÂs bank or to an intermediary bank through which a payment order conforming to the senderÂs order can expeditiously be issued to the beneficiaryÂs bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds-transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

Â Â Â Â Â  (3) Unless subsection (1)(b) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the senderÂs order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

Â Â Â Â Â  (4) Unless instructed by the sender:

Â Â Â Â Â  (a) The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the senderÂs order by issuing a payment order in an amount equal to the amount of the senderÂs order less the amount of the charges; and

Â Â Â Â Â  (b) May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. [1991 c.442 Â§22]

Â Â Â Â Â  74A.3030 Erroneous execution of payment order. (1) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the senderÂs order, or issues a payment order in execution of the senderÂs order and then issues a duplicate order, is entitled to payment of the amount of the senderÂs order under ORS 74A.4020 (3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

Â Â Â Â Â  (2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the senderÂs order is entitled to payment of the amount of the senderÂs order under ORS 74A.4020 (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the senderÂs order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the senderÂs payment order by issuing a payment order in an amount less than the amount of the senderÂs order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

Â Â Â Â Â  (3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the senderÂs order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law covering mistake and restitution. [1991 c.442 Â§23]

Â Â Â Â Â  74A.3040 Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in ORS 74A.3030 receives notification from the receiving bank that the order was executed or that the senderÂs account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, that bank is not obliged to pay interest on any amount refundable to the sender under ORS 74A.4020 (4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section. [1991 c.442 Â§24]

Â Â Â Â Â  74A.3050 Liability for late or improper execution or failure to execute payment order. (1) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of ORS 74A.3020 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3) of this section, additional damages are not recoverable.

Â Â Â Â Â  (2) If execution of a payment order by a receiving bank in breach of ORS 74A.3020 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for the expenses of the originator in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1) of this section, resulting from the improper execution. Except as provided in subsection (3) of this section, additional damages are not recoverable.

Â Â Â Â Â  (3) In addition to the amounts payable under subsections (1) and (2) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

Â Â Â Â Â  (4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for the expenses of the sender in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

Â Â Â Â Â  (5) The court may award reasonable attorney fees to the prevailing party in an action to recover amounts under this section.

Â Â Â Â Â  (6) Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) of this section may not be varied by agreement. [1991 c.442 Â§25; 1995 c.618 Â§44]

PAYMENT

Â Â Â Â Â  74A.4010 Payment date. ÂPayment dateÂ of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiaryÂs bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiaryÂs bank and, unless otherwise determined, is the day the order is received by the beneficiaryÂs bank. [1991 c.442 Â§26]

Â Â Â Â Â  74A.4020 Obligation of sender to pay receiving bank. (1) This section is subject to ORS 74A.2050 and 74A.2070.

Â Â Â Â Â  (2) With respect to a payment order issued to the beneficiaryÂs bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

Â Â Â Â Â  (3) This subsection is subject to subsection (5) of this section and to ORS 74A.3030. With respect to a payment order issued to a receiving bank other than the beneficiaryÂs bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the senderÂs order. Payment by the sender is not due until the execution date of the senderÂs order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiaryÂs bank of a payment order instructing payment to the beneficiary of that senderÂs payment order.

Â Â Â Â Â  (4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in ORS 74A.2040 and 74A.3040, interest is payable on the refundable amount from the date of payment.

Â Â Â Â Â  (5) If a funds transfer is not completed as stated in subsection (3) of this section and an intermediary bank is obliged to refund payment as stated in subsection (4) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in ORS 74A.3020 (1)(a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4) of this section.

Â Â Â Â Â  (6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) of this section or to receive refund under subsection (4) of this section may not be varied by agreement. [1991 c.442 Â§27]

Â Â Â Â Â  74A.4030 Payment by sender to receiving bank. (1) Payment of the senderÂs obligation under ORS 74A.4020 to pay the receiving bank occurs as follows:

Â Â Â Â Â  (a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

Â Â Â Â Â  (b) If the sender is a bank and the sender credited an account of the receiving bank with the sender, or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

Â Â Â Â Â  (c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

Â Â Â Â Â  (2)(a) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.

Â Â Â Â Â  (b) The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the senderÂs obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.

Â Â Â Â Â  (c) The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.

Â Â Â Â Â  (d) The aggregate balance is determined after the right of setoff described in paragraph (b) of this subsection has been exercised.

Â Â Â Â Â  (3) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under ORS 74A.4020 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

Â Â Â Â Â  (4) In a case not covered by subsection (1) of this section, the time when payment of the senderÂs obligation under ORS 74A.4020 (2) or (3) occurs is governed by the applicable principles of law that determine when an obligation is satisfied. [1991 c.442 Â§28]

Â Â Â Â Â  74A.4040 Obligation of beneficiaryÂs bank to pay and give notice to beneficiary. (1) Subject to ORS 74A.2110 (5) and 74A.4050 (4) and (5), if a beneficiaryÂs bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

Â Â Â Â Â  (2) If a payment order accepted by the beneficiaryÂs bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. The court may award reasonable attorney fees to the prevailing party in an action to recover interest owing by reason of the provisions of this subsection.

Â Â Â Â Â  (3) The right of a beneficiary to receive payment and damages as stated in subsection (1) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer. [1991 c.442 Â§29; 1995 c.618 Â§45]

Â Â Â Â Â  74A.4050 Payment by beneficiaryÂs bank to beneficiary. (1) If the beneficiaryÂs bank credits an account of the beneficiary of a payment order, payment of the bankÂs obligation under ORS 74A.4040 (1) occurs when and to the extent:

Â Â Â Â Â  (a) The beneficiary is notified of the right to withdraw the credit;

Â Â Â Â Â  (b) The bank lawfully applies the credit to a debt of the beneficiary; or

Â Â Â Â Â  (c) Funds with respect to the order are otherwise made available to the beneficiary by the bank.

Â Â Â Â Â  (2) If the beneficiaryÂs bank does not credit an account of the beneficiary of a payment order, the time when payment of the bankÂs obligation under ORS 74A.4040 (1) occurs is governed by principles of law that determine when an obligation is satisfied.

Â Â Â Â Â  (3) Except as stated in subsections (4) and (5) of this section, if the beneficiaryÂs bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

Â Â Â Â Â  (4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiaryÂs bank of the payment order it accepted. A beneficiaryÂs bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, the beneficiary, the beneficiaryÂs bank and the originatorÂs bank agreed to be bound by the rule, and the beneficiaryÂs bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiaryÂs bank, acceptance of the payment order by the beneficiaryÂs bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under ORS 74A.4060.

Â Â Â Â Â  (5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiaryÂs bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

Â Â Â Â Â  (a) The acceptance by the beneficiaryÂs bank is nullified and no person has any right or obligation based on the acceptance;

Â Â Â Â Â  (b) The beneficiaryÂs bank is entitled to recover payment from the beneficiary;

Â Â Â Â Â  (c) No payment by the originator to the beneficiary occurs under ORS 74A.4060; and

Â Â Â Â Â  (d) Subject to ORS 74A.4020 (5), each sender in the funds transfer is excused from its obligation to pay its payment order under ORS 74A.4020 (3) because the funds transfer has not been completed. [1991 c.442 Â§30]

Â Â Â Â Â  74A.4060 Payment by originator to beneficiary; discharge of underlying obligation. (1) Subject to ORS 74A.2110 (5) and 74A.4050 (4) and (5), the originator of a funds transfer pays the beneficiary of the originatorÂs payment order:

Â Â Â Â Â  (a) At the time a payment order for the benefit of the beneficiary is accepted by the beneficiaryÂs bank in the funds transfer; and

Â Â Â Â Â  (b) In an amount equal to the amount of the order accepted by the beneficiaryÂs bank, but not more than the amount of the originatorÂs order.

Â Â Â Â Â  (2) If payment under subsection (1) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

Â Â Â Â Â  (a) The payment under subsection (1) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

Â Â Â Â Â  (b) The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiaryÂs bank, notified the originator of the beneficiaryÂs refusal of the payment;

Â Â Â Â Â  (c) Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

Â Â Â Â Â  (d) The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

Â Â Â Â Â  (3) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiaryÂs bank under ORS 74A.4040 (1).

Â Â Â Â Â  (4) For the purpose of determining whether discharge of an obligation occurs under subsection (2) of this section, if the beneficiaryÂs bank accepts a payment order in an amount equal to the amount of the originatorÂs payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originatorÂs order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

Â Â Â Â Â  (5) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary. [1991 c.442 Â§31]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  74A.5010 Variation by agreement and effect of funds-transfer system rule. (1) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

Â Â Â Â Â  (2) ÂFunds-transfer system ruleÂ means a rule of an association of banks:

Â Â Â Â Â  (a) Governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

Â Â Â Â Â  (b) To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiaryÂs bank.

Â Â Â Â Â  (3) Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in ORS 74A.4040 (3), 74A.4050 (4) and 74A.5070 (3). [1991 c.442 Â§32]

Â Â Â Â Â  74A.5020 Creditor process served on receiving bank; setoff by beneficiaryÂs bank. (1) As used in this section, Âcreditor processÂ means levy, attachment, garnishment, notice of lien, sequestration or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

Â Â Â Â Â  (2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

Â Â Â Â Â  (3) If a beneficiaryÂs bank has received a payment order for payment to the beneficiaryÂs account in the bank, the following rules apply:

Â Â Â Â Â  (a) The bank may credit the beneficiaryÂs account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

Â Â Â Â Â  (b) The bank may credit the beneficiaryÂs account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal; and

Â Â Â Â Â  (c) If creditor process with respect to the beneficiaryÂs account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

Â Â Â Â Â  (4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiaryÂs bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process. [1991 c.442 Â§33]

Â Â Â Â Â  74A.5030 Injunction or restraining order with respect to funds transfer. (1) For proper cause and in compliance with applicable law, a court may restrain:

Â Â Â Â Â  (a) A person from issuing a payment order to initiate a funds transfer;

Â Â Â Â Â  (b) An originatorÂs bank from executing the payment order of the originator; or

Â Â Â Â Â  (c) The beneficiaryÂs bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

Â Â Â Â Â  (2) A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer. [1991 c.442 Â§34]

Â Â Â Â Â  74A.5040 Order in which items and payment orders may be charged to account; order of withdrawals from account. (1) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the senderÂs account, the bank may charge the senderÂs account with respect to the various orders and items in any sequence.

Â Â Â Â Â  (2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied. [1991 c.442 Â§35]

Â Â Â Â Â  74A.5050 Preclusion of objection to debit of customerÂs account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customerÂs objection to the payment within one year after the notification was received by the customer. [1991 c.442 Â§36]

Â Â Â Â Â  74A.5060 Rate of interest. (1) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

Â Â Â Â Â  (a) By agreement of the sender and receiving bank; or

Â Â Â Â Â  (b) By a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

Â Â Â Â Â  (2) If the amount of interest is not determined by an agreement or rule as stated in subsection (1) of this section, the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of
New York
for each of the days for which interest is payable divided by 360. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank. [1991 c.442 Â§37]

Â Â Â Â Â  74A.5070 Choice of law. (1) The following rules apply unless the affected parties otherwise agree or subsection (3) of this section applies:

Â Â Â Â Â  (a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

Â Â Â Â Â  (b) The rights and obligations between the beneficiaryÂs bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiaryÂs bank is located.

Â Â Â Â Â  (c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiaryÂs bank is located.

Â Â Â Â Â  (2) If the parties described in each paragraph of subsection (1) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

Â Â Â Â Â  (3) A funds-transfer system rule may select the law of a particular jurisdiction to govern:

Â Â Â Â Â  (a) Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

Â Â Â Â Â  (b) The rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

Â Â Â Â Â  (4) A choice of law made pursuant to subsection (3)(a) of this section is binding on participating banks. A choice of law made pursuant to subsection (3)(b) of this section is binding on the originator, other sender or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern whether or not that law bears a reasonable relation to the matter in issue.

Â Â Â Â Â  (5) In the event of inconsistency between an agreement under subsection (2) of this section and a choice-of-law rule under subsection (3) of this section, the agreement under subsection (2) of this section prevails.

Â Â Â Â Â  (6) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue. [1991 c.442 Â§38]

_______________



Chapter 75

Chapter 75 Â Letters of Credit

2007 EDITION

LETTERS OF CREDIT

COMMERCIAL TRANSACTIONS

75.1010Â Â Â Â  Short title

75.1020Â Â Â Â  Definitions

75.1030Â Â Â Â  Application of chapter

75.1040Â Â Â Â  Formal requirements

75.1050Â Â Â Â  Consideration

75.1060Â Â Â Â  Issuance, amendment, cancellation and duration

75.1070Â Â Â Â  Confirmer, nominated person and adviser

75.1080Â Â Â Â  IssuerÂs rights and obligations

75.1090Â Â Â Â  Fraud and forgery

75.1100Â Â Â Â  Warranties

75.1110Â Â Â Â  Remedies

75.1120Â Â Â Â  Transfer of letter of credit

75.1130Â Â Â Â  Successor of beneficiary

75.1140Â Â Â Â  Assignment of proceeds

75.1150Â Â Â Â  Statute of limitations

75.1160Â Â Â Â  Choice of law and forum

75.1170Â Â Â Â  Subrogation of issuer, applicant and nominated person

75.1180Â Â Â Â  Security interest of issuer or nominated person

75.010, 75.020, 75.030, 75.040, 75.050, 75.060, 75.070, 75.080, 75.090, 75.100, 75.110, 75.120, 75.130, 75.140, 75.150, 75,160, 75.170, 75.180, 75.190, 75.200, 75.210, 75.220, 75.230, 75.240, 75.250, 75.260, 75.270, 75.280, 75.290, 75.300, 75.310, 75.320, 75.330, 75.340, 75.350, 75.360, 75.370, 75.380, 75.390, 75.400, 75.410, 75.420, 75.430, 75.440, 75.450, 75.460, 75.470, 75.480, 75.490, 75.500, 75.510, 75.520, 75.530, 75.540, 75.550, 75.560, 75.570, 75.580, 75.590, 75.600, 75.610, 75.620, 75.630, 75.640, 75.650, 75.660, 75.670, 75.680, 75.690, 75.700, 75.710, 75.720, 75.730, 75.740, 75.750, 75.760, 75.770, 75.780 [Repealed by 1961 c.726 Â§427]

Â Â Â Â Â  75.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂLetters of Credit. [1961 c.726 Â§75.1010]

Â Â Â Â Â  75.1020 Definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAdviserÂ means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended.

Â Â Â Â Â  (b) ÂApplicantÂ means a person at whose request or for whose account a letter of credit is issued. ÂApplicantÂ includes a person who requests that an issuer issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

Â Â Â Â Â  (c) ÂBeneficiaryÂ means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. ÂBeneficiaryÂ includes a person to whom drawing rights have been transferred under a transferable letter of credit.

Â Â Â Â Â  (d) ÂConfirmerÂ means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

Â Â Â Â Â  (e) ÂDishonorÂ of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

Â Â Â Â Â  (f) ÂDocumentÂ means a draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion:

Â Â Â Â Â  (A) That is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in ORS 75.1080 (5); and

Â Â Â Â Â  (B) That is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

Â Â Â Â Â  (g) ÂGood faithÂ means honesty in fact in the conduct of the transaction concerned.

Â Â Â Â Â  (h) ÂHonorÂ of a letter of credit means performance of the issuerÂs undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, ÂhonorÂ occurs:

Â Â Â Â Â  (A) Upon payment;

Â Â Â Â Â  (B) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

Â Â Â Â Â  (C) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

Â Â Â Â Â  (i) ÂIssuerÂ means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes.

Â Â Â Â Â  (j) ÂLetter of creditÂ means a definite undertaking that satisfies the requirements of ORS 75.1040 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

Â Â Â Â Â  (k) ÂNominated personÂ means a person whom the issuer:

Â Â Â Â Â  (A) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

Â Â Â Â Â  (B) Undertakes by agreement or custom and practice to reimburse.

Â Â Â Â Â  (L) ÂPresentationÂ means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

Â Â Â Â Â  (m) ÂPresenterÂ means a person making a presentation as or on behalf of a beneficiary or nominated person.

Â Â Â Â Â  (n) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (o) ÂSuccessor of a beneficiaryÂ means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â Â Â Â Â Â  ÂAcceptanceÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0409

Â Â Â Â Â Â Â Â Â Â  ÂValueÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0303,

Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.2110

Â Â Â Â Â  (3) ORS chapter 71 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§75.1020; 1997 c.150 Â§5]

Â Â Â Â Â  75.1030 Application of chapter. (1) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

Â Â Â Â Â  (2) The statement of a rule in this chapter does not by itself require, imply or negate application of the same or different rule to a situation not provided for, or to a person not specified in this chapter.

Â Â Â Â Â  (3) With the exception of this subsection, subsections (1) and (4) of this section and ORS 75.1020 (1)(i) and (j), 75.1060 (4) and 75.1140 (4), and except to the extent prohibited in ORS 71.1020 (3) and 75.1170 (4), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

Â Â Â Â Â  (4) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary. [1961 c.726 Â§75.1030; 1993 c.545 Â§119; 1997 c.150 Â§6]

Â Â Â Â Â  75.1040 Formal requirements. A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated:

Â Â Â Â Â  (1) By a signature; or

Â Â Â Â Â  (2) In accordance with the agreement of the parties to the standard practice referred to in ORS 75.1080 (5). [1961 c.726 Â§75.1040; 1997 c.150 Â§7]

Â Â Â Â Â  75.1050 Consideration. Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation. [1961 c.726 Â§75.1050; 1997 c.150 Â§8]

Â Â Â Â Â  75.1060 Issuance, amendment, cancellation and duration. (1) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

Â Â Â Â Â  (2) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

Â Â Â Â Â  (3) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, one year after the date on which it is issued.

Â Â Â Â Â  (4) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, five years after the date on which it is issued. [1961 c.726 Â§75.1060; 1997 c.150 Â§9]

Â Â Â Â Â  75.1070 Confirmer, nominated person and adviser. (1) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

Â Â Â Â Â  (2) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

Â Â Â Â Â  (3) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary to advise them accurately concerning the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

Â Â Â Â Â  (4) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (3) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies. [1961 c.726 Â§75.1070; 1997 c.150 Â§10]

Â Â Â Â Â  75.1080 IssuerÂs rights and obligations. (1) Except as provided in ORS 75.1090, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (5) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as provided in ORS 75.1130 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear to comply with the terms and conditions of the letter of credit.

Â Â Â Â Â  (2) An issuer has a reasonable time after presentation, but not later than the seventh business day after the issuer receives the documents:

Â Â Â Â Â  (a) To honor;

Â Â Â Â Â  (b) If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

Â Â Â Â Â  (c) To give notice to the presenter of discrepancies in the presentation.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, an issuer is precluded from asserting as a basis for dishonor:

Â Â Â Â Â  (a) Any discrepancy if timely notice is not given; or

Â Â Â Â Â  (b) Any discrepancy not stated in the notice if timely notice is given.

Â Â Â Â Â  (4) Failure to give the notice specified in subsection (2) of this section or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting, as a basis for dishonor, fraud or forgery as described in ORS 75.1090 (1) or expiration of the letter of credit before presentation.

Â Â Â Â Â  (5) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuerÂs observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

Â Â Â Â Â  (6) An issuer is not responsible for:

Â Â Â Â Â  (a) The performance or nonperformance of the underlying contract, arrangement, or transaction;

Â Â Â Â Â  (b) An act or omission of another person; or

Â Â Â Â Â  (c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5) of this section.

Â Â Â Â Â  (7) If an undertaking constituting a letter of credit under ORS 75.1020 (1)(j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

Â Â Â Â Â  (8) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

Â Â Â Â Â  (9) An issuer that has honored a presentation as permitted or required by this chapter:

Â Â Â Â Â  (a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

Â Â Â Â Â  (b) Takes the documents free of claims of the beneficiary or presenter;

Â Â Â Â Â  (c) Is precluded from asserting a right of recourse on a draft under ORS 73.0414 and 73.0415;

Â Â Â Â Â  (d) Except as provided in ORS 75.1100 and 75.1170, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

Â Â Â Â Â  (e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. [1961 c.726 Â§75.1080; 1997 c.150 Â§11]

Â Â Â Â Â  75.1090 Fraud and forgery. (1) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

Â Â Â Â Â  (a) The issuer shall honor the presentation, if honor is demanded by:

Â Â Â Â Â  (A) A nominated person who has given value in good faith and without notice of forgery or material fraud;

Â Â Â Â Â  (B) A confirmer who has honored its confirmation in good faith;

Â Â Â Â Â  (C) A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person; or

Â Â Â Â Â  (D) An assignee of the issuerÂs or nominated personÂs deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

Â Â Â Â Â  (b) The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

Â Â Â Â Â  (2) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

Â Â Â Â Â  (a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

Â Â Â Â Â  (b) A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

Â Â Â Â Â  (c) All of the conditions to entitle a person to the relief under the law of this state have been met; and

Â Â Â Â Â  (d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (1)(a) of this section. [1961 c.726 Â§75.1090; 1997 c.150 Â§12]

Â Â Â Â Â  75.1100 Warranties. (1) If its presentation is honored, the beneficiary warrants:

Â Â Â Â Â  (a) To the issuer, any other person to whom presentation is made and to the applicant that there is no fraud or forgery of the kind described in ORS 75.1090 (1); and

Â Â Â Â Â  (b) To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

Â Â Â Â Â  (2) The warranties in subsection (1) of this section are in addition to warranties arising under ORS chapters 73, 74, 77 and 78 because of the presentation or transfer of documents covered by ORS chapters 73, 74, 77 and 78. [1961 c.726 Â§75.1100; 1997 c.150 Â§13]

Â Â Â Â Â  75.1110 Remedies. (1) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuerÂs obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimantÂs election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimantÂs recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

Â Â Â Â Â  (2) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

Â Â Â Â Â  (3) If an adviser or nominated person other than a confirmer breaches an obligation under this section or an issuer breaches an obligation not covered in subsection (1) or (2) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2) of this section.

Â Â Â Â Â  (4) An issuer, nominated person or adviser who is found liable under subsection (1), (2) or (3) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

Â Â Â Â Â  (5) Reasonable attorney fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this section.

Â Â Â Â Â  (6) Damages that would otherwise be payable by a party for breach of an obligation under this section may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated. [1961 c.726 Â§75.1110; 1997 c.150 Â§14]

Â Â Â Â Â  75.1120 Transfer of letter of credit. (1) Except as provided in ORS 75.1130, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

Â Â Â Â Â  (2) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

Â Â Â Â Â  (a) The transfer would violate applicable law; or

Â Â Â Â Â  (b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in ORS 75.1080 (5) or is otherwise reasonable under the circumstances. [1961 c.726 Â§75.1120; 1997 c.150 Â§15]

Â Â Â Â Â  75.1130 Successor of beneficiary. (1) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

Â Â Â Â Â  (2) A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as provided in subsection (5) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in ORS 75.1080 (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

Â Â Â Â Â  (3) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

Â Â Â Â Â  (4) Honor of a purported successorÂs apparently complying presentation under subsection (1) or (2) of this section has the consequences specified in ORS 75.1080 (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of ORS 75.1090.

Â Â Â Â Â  (5) An issuer whose rights of reimbursement are not covered by subsection (4) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2) of this section.

Â Â Â Â Â  (6) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section. [1961 c.726 Â§75.1130; 1997 c.150 Â§16]

Â Â Â Â Â  75.1140 Assignment of proceeds. (1) As used in this section, Âproceeds of a letter of creditÂ means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. ÂProceeds of a letter of creditÂ does not include a beneficiaryÂs drawing rights or documents presented by the beneficiary.

Â Â Â Â Â  (2) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

Â Â Â Â Â  (3) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

Â Â Â Â Â  (4) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

Â Â Â Â Â  (5) Rights of a transferee beneficiary or nominated person are independent of the beneficiaryÂs assignment of the proceeds of a letter of credit and are superior to the assigneeÂs right to the proceeds.

Â Â Â Â Â  (6) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuerÂs or nominated personÂs payment of proceeds of a letter of credit to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiaryÂs rights to proceeds is governed by ORS chapter 79 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiaryÂs right to proceeds and its perfection are governed by ORS chapter 79 or other law. [1961 c.726 Â§75.1140; 1985 c.676 Â§75.1140; 1993 c.545 Â§120; 1995 c.328 Â§68; 1997 c.150 Â§17]

Â Â Â Â Â  75.1150 Statute of limitations. An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved partyÂs lack of knowledge of the breach. [1961 c.726 Â§75.1150; 1997 c.150 Â§18]

Â Â Â Â Â  75.1160 Choice of law and forum. (1) The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in ORS 75.1040 or by a provision in the personÂs letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

Â Â Â Â Â  (2) Unless subsection (1) of this section applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the personÂs undertaking. If more than one address is indicated, the person is considered to be located at the address from which the personÂs undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

Â Â Â Â Â  (3)(a) Except as provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject.

Â Â Â Â Â  (b) Except to the extent of any conflict with the nonvariable provisions specified in ORS 75.1030 (3), rules of custom or practice govern if:

Â Â Â Â Â  (A) This chapter would govern the liability of an issuer, nominated person or adviser under subsection (1) or (2) of this section;

Â Â Â Â Â  (B) The relevant undertaking incorporates rules of custom or practice; and

Â Â Â Â Â  (C) There is conflict between this chapter and those rules as applied to that undertaking.

Â Â Â Â Â  (4) If there is conflict between this chapter and ORS chapters 73, 74, 74A or 79, this chapter governs.

Â Â Â Â Â  (5) The forum for settling disputes arising out of an undertaking under this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1) of this section. [1961 c.726 Â§75.1160; 1973 c.504 Â§4; 1997 c.150 Â§19]

Â Â Â Â Â  75.1170 Subrogation of issuer, applicant and nominated person. (1) An issuer that honors a beneficiaryÂs presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

Â Â Â Â Â  (2) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1) of this section.

Â Â Â Â Â  (3) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

Â Â Â Â Â  (a) The issuer against the applicant to the same extent as if the nominated person were secondary obligor of the obligation owed to the issuer by the applicant;

Â Â Â Â Â  (b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

Â Â Â Â Â  (c) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

Â Â Â Â Â  (4) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) of this section do not arise until the issuer honors the letter of credit or otherwise pays. The rights in subsection (3) of this section do not arise until the nominated person pays or otherwise gives value. Until the rights in subsections (1), (2) or (3) of this section arise, the issuer, nominated person and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse. [1961 c.726 Â§75.1170; 1997 c.150 Â§20]

Â Â Â Â Â  75.1180 Security interest of issuer or nominated person. (1) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

Â Â Â Â Â  (2) As long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1) of this section, the security interest continues and is subject to ORS chapter 79, but:

Â Â Â Â Â  (a) A security agreement is not necessary to make the security interest enforceable under ORS 79.0203 (2)(c);

Â Â Â Â Â  (b) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

Â Â Â Â Â  (c) If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document as long as the debtor does not have possession of the document. [2001 c.445 Â§148]

_______________



Chapter 76

Chapter 76 - (Former Provisions)

Bulk Transfers

BULK TRANSFERS

COMMERCIAL TRANSACTIONS

76.010, 76.020, 76.030 [Repealed by 1961 c.726 §427]

76.1010 [1961 c.726 §76.1010; repealed by 1991 c.83 §1]

76.1020 [1961 c.726 §76.1020; repealed by 1991 c.83 §1]

76.1030 [1961 c.726 §76.1030; repealed by 1991 c.83 §1]

76.1040 [1961 c.726 §76.1040; repealed by 1991 c.83 §1]

76.1050 [1961 c.726 §76.1050; repealed by 1991 c.83 §1]

76.1070 [1961 c.726 §76.1070; repealed by 1991 c.83 §1]

76.1080 [1961 c.726 §76.1080; repealed by 1991 c.83 §1]

76.1090 [1961 c.726 §76.1090; repealed by 1991 c.83 §1]

76.1100 [1961 c.726 §76.1100; repealed by 1991 c.83 §1]

76.1110 [1961 c.726 §76.1110; repealed by 1991 c.83 §1]

_______________



Chapter 77

Chapter 77 Â Warehouse Receipts, Bills of Lading and Other Documents of Title

2007 EDITION

DOCUMENTS OF TITLE

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

77.1010Â Â Â Â  Short title

77.1020Â Â Â Â  Definitions and index of definitions

77.1030Â Â Â Â  Relation of chapter to treaty, statute, tariff, classification or regulation

77.1040Â Â Â Â  Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title

77.1050Â Â Â Â  Construction against negative implication

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

77.2010Â Â Â Â  Who may issue a warehouse receipt; storage under government bond

77.2020Â Â Â Â  Form of warehouse receipt; essential terms; optional terms

77.2030Â Â Â Â  Liability for nonreceipt or misdescription

77.2040Â Â Â Â  Duty of care; contractual limitation of warehousemanÂs liability

77.2050Â Â Â Â  Title under warehouse receipt defeated in certain cases

77.2060Â Â Â Â  Termination of storage at warehousemanÂs option

77.2070Â Â Â Â  Goods kept separate; fungible goods

77.2080Â Â Â Â  Altered warehouse receipts

77.2090Â Â Â Â  Lien or security interest of warehouseman

77.2100Â Â Â Â  Enforcement of warehousemanÂs lien; notice to persons known to claim interest

BILLS OF LADING: SPECIAL PROVISIONS

77.3010Â Â Â Â  Liability for nonreceipt or misdescription; improper handling

77.3020Â Â Â Â  Through bills of lading and similar documents

77.3030Â Â Â Â  Diversion; reconsignment; change of instructions

77.3040Â Â Â Â  Bills of lading in a set of parts

77.3050Â Â Â Â  Destination bills

77.3060Â Â Â Â  Altered bills of lading

77.3070Â Â Â Â  Lien of carrier

77.3080Â Â Â Â  Enforcement of carrierÂs lien

77.3090Â Â Â Â  Duty of care; contractual limitation of carrierÂs liability

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

77.4010Â Â Â Â  Irregularities in issue of document of title or conduct of issuer

77.4020Â Â Â Â  Duplicate document of title; overissue

77.4030Â Â Â Â  Obligation of warehouseman or carrier to deliver; excuse

77.4040Â Â Â Â  Liability for good faith delivery pursuant to document of title

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

77.5010Â Â Â Â  Form of negotiation; duly negotiated documents

77.5020Â Â Â Â  Rights acquired by due negotiation

77.5030Â Â Â Â  Document of title to goods defeated in certain cases

77.5040Â Â Â Â  Rights acquired in the absence of due negotiation; effect of diversion; sellerÂs stoppage of delivery

77.5050Â Â Â Â  Indorser not a guarantor for other parties

77.5060Â Â Â Â  Delivery without indorsement; right to compel indorsement

77.5070Â Â Â Â  Warranties on negotiation or transfer of document of title

77.5080Â Â Â Â  Warranties of collecting bank as to documents

77.5090Â Â Â Â  When document fulfills obligations of contract or conditions of credit

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

77.6010Â Â Â Â  Lost and missing documents

77.6020Â Â Â Â  Attachment of goods covered by a negotiable document

77.6030Â Â Â Â  Conflicting claims; interpleader

77.6040Â Â Â Â  Laws not repealed

GENERAL PROVISIONS

Â Â Â Â Â  77.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂDocuments of Title. [1961 c.762 Â§77.1010]

Â Â Â Â Â  77.1020 Definitions and index of definitions. (1) In this chapter, unless the context otherwise requires:

Â Â Â Â Â  (a) ÂBaileeÂ means the person who by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

Â Â Â Â Â  (b) ÂConsigneeÂ means the person named in a bill to whom or to whose order the bill promises delivery.

Â Â Â Â Â  (c) ÂConsignorÂ means the person named in a bill as the person from whom the goods have been received for shipment.

Â Â Â Â Â  (d) ÂDelivery orderÂ means a written order to deliver goods directed to a warehouseman, carrier or other person who in the ordinary course of business issues warehouse receipts or bills of lading.

Â Â Â Â Â  (e) ÂDocumentÂ means document of title as defined in ORS 71.2010.

Â Â Â Â Â  (f) ÂGoodsÂ means all things which are treated as movable for the purposes of a contract of storage or transportation.

Â Â Â Â Â  (g) ÂIssuerÂ means a bailee who issues a document except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver. Issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employee violated instructions.

Â Â Â Â Â  (h) ÂWarehousemanÂ is a person engaged in the business of storing goods for hire.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂDuly negotiate,Â as defined in ORS 77.5010.

Â Â Â Â Â  (b) ÂPerson entitled under the document,Â as defined in ORS 77.4030 (4).

Â Â Â Â Â  (3) Definitions in other sections which apply to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂContract for sale,Â as defined in ORS 72.1060.

Â Â Â Â Â  (b) ÂOverseas,Â as defined in ORS 72.3230.

Â Â Â Â Â  (c) ÂReceiptÂ of goods, as defined in ORS 72.1030.

Â Â Â Â Â  (4) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [1961 c.726 Â§77.1020]

Â Â Â Â Â  77.1030 Relation of chapter to treaty, statute, tariff, classification or regulation. To the extent that any treaty or statute of the
United States
, regulatory statute of this state or tariff, classification or regulation filed or issued pursuant thereto is applicable, the provisions of this chapter are subject thereto. [1961 c.726 Â§77.1030]

Â Â Â Â Â  77.1040 Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title. (1) A warehouse receipt, bill of lading or other document of title is negotiable:

Â Â Â Â Â  (a) If by its terms the goods are to be delivered to bearer or to the order of a named person; or

Â Â Â Â Â  (b) Where recognized in overseas trade, if it runs to a named person or assigns.

Â Â Â Â Â  (2) Any other document is nonnegotiable. A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against a written order signed by the same or another named person. [1961 c.726 Â§77.1040]

Â Â Â Â Â  77.1050 Construction against negative implication. The omission from ORS 77.2010 to 77.2100 of a provision contained in ORS 77.3010 to 77.3090 or the omission from ORS 77.3010 to 77.3090 of a provision contained in ORS 77.2010 to 77.2100 does not imply that a corresponding rule of law is not applicable. [1961 c.726 Â§77.1050]

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

Â Â Â Â Â  77.2010 Who may issue a warehouse receipt; storage under government bond. (1) A warehouse receipt may be issued by any warehouseman.

Â Â Â Â Â  (2) Where goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman. [1961 c.726 Â§77.2010]

Â Â Â Â Â  77.2020 Form of warehouse receipt; essential terms; optional terms. (1) A warehouse receipt need not be in any particular form.

Â Â Â Â Â  (2) Unless a warehouse receipt embodies within its written or printed terms each of the following, the warehouseman is liable for damages caused by the omission to a person injured thereby:

Â Â Â Â Â  (a) The location of the warehouse where the goods are stored;

Â Â Â Â Â  (b) The date of issue of the receipt;

Â Â Â Â Â  (c) The consecutive number of the receipt;

Â Â Â Â Â  (d) A statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or the order of that person;

Â Â Â Â Â  (e) The rate of storage and handling charges, except that where goods are stored under a field warehousing arrangement a statement of that fact is sufficient on a nonnegotiable receipt;

Â Â Â Â Â  (f) A description of the goods or of the packages containing them;

Â Â Â Â Â  (g) The signature of the warehouseman, which may be made by the authorized agent of the warehouseman;

Â Â Â Â Â  (h) If the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership; and

Â Â Â Â Â  (i) A statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest pursuant to ORS 77.2090. If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to the agent of the warehouseman who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient.

Â Â Â Â Â  (3) A warehouseman may insert in a receipt any other terms which are not contrary to the provisions of the Uniform Commercial Code and do not impair the obligation of delivery as set forth in ORS 77.4030 or the duty of care as set forth in ORS 77.2040. Any contrary provisions shall be ineffective. [1961 c.726 Â§77.2020]

Â Â Â Â Â  77.2030 Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title other than a bill of lading relying in either case upon the description therein of the goods may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by Âcontents, condition and quality unknown,Â Âsaid to containÂ or the like, if such indication be true, or the party or purchaser otherwise has notice. [1961 c.726 Â§77.2030]

Â Â Â Â Â  77.2040 Duty of care; contractual limitation of warehousemanÂs liability. (1) A warehouseman is liable for damages for loss of or injury to the goods caused by the failure of the warehouseman to exercise such care in regard to them as a reasonably careful person would exercise under like circumstances but unless otherwise agreed the warehouseman is not liable for damages which could not have been avoided by the exercise of such care.

Â Â Â Â Â  (2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, and setting forth a specific liability per article or item, or value per unit of weight, beyond which the warehouseman shall not be liable; provided, however, that such liability may on written request of the bailor at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt be increased on part or all of the goods thereunder, in which event increased rates may be charged based on such increased valuation, but that no such increase shall be permitted contrary to a lawful limitation of liability contained in the warehousemanÂs tariff, if any. No such limitation is effective with respect to the warehousemanÂs liability for conversion to the use of the warehouseman.

Â Â Â Â Â  (3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or tariff.

Â Â Â Â Â  (4) This section does not repeal or change any existing law or rule of law which imposes a higher responsibility upon the warehouseman or invalidates contractual limitations which would be permissible under this chapter. [1961 c.726 Â§77.2040]

Â Â Â Â Â  77.2050 Title under warehouse receipt defeated in certain cases. A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling such goods takes free of any claim under a warehouse receipt even though it has been duly negotiated. [1961 c.726 Â§77.2050]

Â Â Â Â Â  77.2060 Termination of storage at warehousemanÂs option. (1) A warehouseman may on notifying the person on whose account the goods are held and any other person known to claim an interest in the goods require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than 30 days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of ORS 77.2100 on enforcement of a warehousemanÂs lien.

Â Â Â Â Â  (2) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of the lien of the warehouseman within the time prescribed in subsection (1) of this section for notification, advertisement and sale, the warehouseman may specify in the notification any reasonable shorter time for removal of the goods and in case the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

Â Â Â Â Â  (3) If as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods the warehouseman may dispose of them in any lawful manner and shall incur no liability by reason of such disposition.

Â Â Â Â Â  (4) The warehouseman must deliver the goods to any person entitled to them under this chapter upon due demand made at any time prior to sale or other disposition under this section.

Â Â Â Â Â  (5) The warehouseman may satisfy the lien of the warehouseman from the proceeds of any sale or disposition under this section but must hold the balance for delivery on the demand of any person to whom the warehouseman would have been bound to deliver the goods. [1961 c.726 Â§77.2060]

Â Â Â Â Â  77.2070 Goods kept separate; fungible goods. (1) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods except that different lots of fungible goods may be commingled.

Â Â Â Â Â  (2) Fungible goods so commingled are owned in common by the persons entitled thereto and the warehouseman is severally liable to each owner for that ownerÂs share. Where because of overissue a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated. [1961 c.726 Â§77.2070]

Â Â Â Â Â  77.2080 Altered warehouse receipts. Where a blank in a negotiable warehouse receipt has been filled in without authority, a purchaser for value and without notice of the want of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any receipt enforceable against the issuer according to its original tenor. [1961 c.726 Â§77.2080]

Â Â Â Â Â  77.2090 Lien or security interest of warehouseman. (1) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or on the proceeds thereof in the possession of the warehouseman for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or charges present or future in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods whenever deposited and it is stated in the receipt that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against the person for such charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated a warehousemanÂs lien is limited to charges in an amount or at a rate specified on the receipt or if no charges are so specified then to a reasonable charge for storage of the goods covered by the receipt subsequent to the date of the receipt.

Â Â Â Â Â  (2) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in subsection (1) of this section, such as for money advanced and interest. Such a security interest is governed by ORS chapter 79 on secured transactions.

Â Â Â Â Â  (3) A warehousemanÂs lien for charges and expenses under subsection (1) of this section or a security interest under subsection (2) of this section is also effective against all persons if the bailor was the legal possessor of the goods at the time of deposit.

Â Â Â Â Â  (4) A warehouseman loses the lien of the warehouseman on any goods which the warehouseman voluntarily delivers or which the warehouseman unjustifiably refuses to deliver. [1961 c.726 Â§77.2090; 1971 c.370 Â§1; 2001 c.445 Â§149]

Â Â Â Â Â  77.2100 Enforcement of warehousemanÂs lien; notice to persons known to claim interest. (1) Except as provided in subsection (2) of this section, a warehousemanÂs lien may be enforced by public or private sale of the goods in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in any recognized market therefor, or if the warehouseman sells at the price current in such market at the time of sale, or if the warehouseman has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, the warehouseman has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

Â Â Â Â Â  (2) A warehousemanÂs lien on goods other than goods stored by a merchant in the course of business may be enforced only as follows:

Â Â Â Â Â  (a) All persons known to claim an interest in the goods must be notified.

Â Â Â Â Â  (b) The notification must be delivered in person or sent by registered letter to the last-known address of any person to be notified.

Â Â Â Â Â  (c) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

Â Â Â Â Â  (d) The sale must conform to the terms of the notification.

Â Â Â Â Â  (e) The sale must be held at the nearest suitable place to that where the goods are held or stored.

Â Â Â Â Â  (f) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

Â Â Â Â Â  (3) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and this chapter.

Â Â Â Â Â  (4) The warehouseman may buy at any public sale pursuant to this section.

Â Â Â Â Â  (5) A purchaser in good faith of goods sold to enforce a warehousemanÂs lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the warehouseman with the requirements of this section.

Â Â Â Â Â  (6) The warehouseman may satisfy the lien of the warehouseman from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom the warehouseman would have been bound to deliver the goods.

Â Â Â Â Â  (7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor.

Â Â Â Â Â  (8) Where a lien is on goods stored by a merchant in the course of business the lien may be enforced in accordance with either subsection (1) or (2) of this section.

Â Â Â Â Â  (9) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion. [1961 c.726 Â§77.2100]

BILLS OF LADING: SPECIAL PROVISIONS

Â Â Â Â Â  77.3010 Liability for nonreceipt or misdescription; improper handling. (1) A consignee of a nonnegotiable bill who has given value in good faith or a holder to whom a negotiable bill has been duly negotiated relying in either case upon the description therein of the goods, or upon the date therein shown, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by Âcontents or condition of contents of packages unknown,Â Âsaid to contain,Â ÂshipperÂs weight, load and countÂ or the like, if such indication be true.

Â Â Â Â Â  (2) When goods are loaded by an issuer who is a common carrier, the issuer must count the packages of goods if package freight and ascertain the kind and quantity if bulk freight. In such cases ÂshipperÂs weight, load and countÂ or other words indicating that the description was made by the shipper are ineffective except as to freight concealed by packages.

Â Â Â Â Â  (3) When bulk freight is loaded by a shipper who makes available to the issuer adequate facilities for weighing such freight, an issuer who is a common carrier must ascertain the kind and quantity within a reasonable time after receiving the written request of the shipper to do so. In such cases ÂshipperÂs weightÂ or other words of like purport are ineffective.

Â Â Â Â Â  (4) The issuer may by inserting in the bill the words ÂshipperÂs weight, load and countÂ or other words of like purport indicate that the goods were loaded by the shipper; and if such statement be true the issuer shall not be liable for damages caused by the improper loading. But their omission does not imply liability for such damages.

Â Â Â Â Â  (5) The shipper shall be deemed to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper; and the shipper shall indemnify the issuer against damage caused by inaccuracies in such particulars. The right of the issuer to such indemnity shall in no way limit the responsibility and liability of the issuer under the contract of carriage to any person other than the shipper. [1961 c.726 Â§77.3010]

Â Â Â Â Â  77.3020 Through bills of lading and similar documents. (1) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as its agents or by connecting carriers is liable to anyone entitled to recover on the document for any breach by such other persons or by a connecting carrier of its obligation under the document but to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation this liability may be varied by agreement of the parties.

Â Â Â Â Â  (2) Where goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by persons other than the issuer are received by any such person, the person is subject with respect to the performance of the person while the goods are in the possession of the person to the obligation of the issuer. The obligation of the person is discharged by delivery of the goods to another such person pursuant to the document, and does not include liability for breach by any other such persons or by the issuer.

Â Â Â Â Â  (3) The issuer of such through bill of lading or other document shall be entitled to recover from the connecting carrier or such other person in possession of the goods when the breach of the obligation under the document occurred, the amount it may be required to pay to anyone entitled to recover on the document therefor, as may be evidenced by any receipt, judgment or transcript thereof, and the amount of any expense reasonably incurred by it in defending any action brought by anyone entitled to recover on the document therefor. [1961 c.726 Â§77.3020]

Â Â Â Â Â  77.3030 Diversion; reconsignment; change of instructions. (1) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods on instructions from:

Â Â Â Â Â  (a) The holder of a negotiable bill; or

Â Â Â Â Â  (b) The consignor on a nonnegotiable bill notwithstanding contrary instructions from the consignee; or

Â Â Â Â Â  (c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the bill; or

Â Â Â Â Â  (d) The consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of them.

Â Â Â Â Â  (2) Unless such instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms. [1961 c.726 Â§77.3030]

Â Â Â Â Â  77.3040 Bills of lading in a set of parts. (1) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

Â Â Â Â Â  (2) Where a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitute one bill.

Â Â Â Â Â  (3) Where a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though any later holder may have received the goods from the carrier in good faith and discharged the carrierÂs obligation by surrender of the part of the later holder.

Â Â Â Â Â  (4) Any person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.

Â Â Â Â Â  (5) The bailee is obliged to deliver in accordance with ORS 77.4010 to 77.4040 against the first presented part of a bill of lading lawfully drawn in a set. Such delivery discharges the baileeÂs obligation on the whole bill. [1961 c.726 Â§77.3040]

Â Â Â Â Â  77.3050 Destination bills. (1) Instead of issuing a bill of lading to the consignor at the place of shipment a carrier may at the request of the consignor procure the bill to be issued at destination or at any other place designated in the request.

Â Â Â Â Â  (2) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of any outstanding bill of lading or other receipt covering such goods, the issuer may procure a substitute bill to be issued at any place designated in the request. [1961 c.726 Â§77.3050]

Â Â Â Â Â  77.3060 Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. [1961 c.726 Â§77.3060]

Â Â Â Â Â  77.3070 Lien of carrier. (1) A carrier has a lien on the goods covered by a bill of lading for charges subsequent to the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. But against a purchaser for value of a negotiable bill of lading a carrierÂs lien is limited to charges stated in the bill or the applicable tariffs, or if no charges are stated then to a reasonable charge.

Â Â Â Â Â  (2) A lien for charges and expenses under subsection (1) of this section on goods which the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to such charges and expenses. Any other lien under subsection (1) of this section is effective against the consignor and any person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked such authority.

Â Â Â Â Â  (3) A carrier loses the lien of the carrier on any goods which the carrier voluntarily delivers or which the carrier unjustifiably refuses to deliver. [1961 c.726 Â§77.3070]

Â Â Â Â Â  77.3080 Enforcement of carrierÂs lien. (1) A carrierÂs lien may be enforced by public or private sale of the goods, in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in any recognized market therefor or if the carrier sells at the price current in such market at the time of sale or if the carrier has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold the carrier has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

Â Â Â Â Â  (2) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and this chapter.

Â Â Â Â Â  (3) The carrier may buy at any public sale pursuant to this section.

Â Â Â Â Â  (4) A purchaser in good faith of goods sold to enforce a carrierÂs lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.

Â Â Â Â Â  (5) The carrier may satisfy the lien of the carrier from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom the carrier would have been bound to deliver the goods.

Â Â Â Â Â  (6) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against a debtor of the creditor.

Â Â Â Â Â  (7) A carrierÂs lien may be enforced in accordance with either subsection (1) of this section or the procedure set forth in ORS 77.2100 (2).

Â Â Â Â Â  (8) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion. [1961 c.726 Â§77.3080]

Â Â Â Â Â  77.3090 Duty of care; contractual limitation of carrierÂs liability. (1) A carrier who issues a bill of lading whether negotiable or nonnegotiable must exercise the degree of care in relation to the goods which a reasonably careful person would exercise under like circumstances. This subsection does not repeal or change any law or rule of law which imposes liability upon a common carrier for damages not caused by its negligence.

Â Â Â Â Â  (2) Damages may be limited by a provision that the carrierÂs liability shall not exceed a value stated in the document if the carrierÂs rates are dependent upon value and the consignor by the carrierÂs tariff is afforded an opportunity to declare a higher value or a value as lawfully provided in the tariff, or where no tariff is filed the consignor is otherwise advised of such opportunity; but no such limitation is effective with respect to the carrierÂs liability for conversion to its own use.

Â Â Â Â Â  (3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or tariff. [1961 c.726 Â§77.3090]

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

Â Â Â Â Â  77.4010 Irregularities in issue of document of title or conduct of issuer. The obligations imposed by this chapter on an issuer apply to a document of title regardless of the fact that:

Â Â Â Â Â  (1) The document may not comply with the requirements of this chapter or of any other law or regulation regarding its issue, form or content; or

Â Â Â Â Â  (2) The issuer may have violated laws regulating the conduct of the business of the issuer; or

Â Â Â Â Â  (3) The goods covered by the document were owned by the bailee at the time the document was issued; or

Â Â Â Â Â  (4) The person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt. [1961 c.726 Â§77.4010]

Â Â Â Â Â  77.4020 Duplicate document of title; overissue. Neither a duplicate nor any other document of title purporting to cover goods already represented by an outstanding document of the same issuer confers any right in the goods, except as provided in the case of bills in a set, overissue of documents for fungible goods and substitutes for lost, stolen or destroyed documents. But the issuer is liable for damages caused by overissue or failure to identify a duplicate document as such by conspicuous notation on its face. [1961 c.726 Â§77.4020]

Â Â Â Â Â  77.4030 Obligation of warehouseman or carrier to deliver; excuse. (1) The bailee must deliver the goods to a person entitled under the document who complies with subsections (2) and (3) of this section unless and to the extent that the bailee establishes any of the following:

Â Â Â Â Â  (a) Delivery of the goods to a person whose receipt was rightful as against the claimant.

Â Â Â Â Â  (b) Damage to or delay, loss or destruction of the goods for which the bailee is not liable, but the burden of establishing negligence in such cases is on the person entitled under the document.

Â Â Â Â Â  (c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on warehousemanÂs lawful termination of storage.

Â Â Â Â Â  (d) The exercise by a seller of the right of the seller to stop delivery pursuant to the provisions of ORS 72.7050.

Â Â Â Â Â  (e) A diversion, reconsignment or other disposition pursuant to the provisions of ORS 77.3030 or tariff regulating such right.

Â Â Â Â Â  (f) Release, satisfaction or any other fact affording a personal defense against the claimant.

Â Â Â Â Â  (g) Any other lawful excuse.

Â Â Â Â Â  (2) A person claiming goods covered by a document of title must satisfy the baileeÂs lien where the bailee so requests or where the bailee is prohibited by law from delivering the goods until the charges are paid.

Â Â Â Â Â  (3) Unless the person claiming is one against whom the document confers no right under ORS 77.5030 (1), the person must surrender for cancellation or notation of partial deliveries any outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery thereon or be liable to any person to whom the document is duly negotiated.

Â Â Â Â Â  (4) ÂPerson entitled under the documentÂ means holder in the case of a negotiable document, or the person to whom delivery is to be made by the terms of or pursuant to written instructions under a nonnegotiable document. [1961 c.726 Â§77.4030]

Â Â Â Â Â  77.4040 Liability for good faith delivery pursuant to document of title. A bailee who in good faith including observance of reasonable commercial standards has received goods and delivered or otherwise disposed of them according to the terms of the document of title or pursuant to this chapter is not liable therefor. This rule applies even though the person from whom the bailee received the goods had no authority to procure the document or to dispose of the goods and even though the person to whom the bailee delivered the goods had no authority to receive them. [1961 c.726 Â§77.4040]

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

Â Â Â Â Â  77.5010 Form of negotiation; duly negotiated documents. (1) A negotiable document of title running to the order of a named person is negotiated by indorsement of the named person and delivery. After indorsement in blank or to bearer any person can negotiate it by delivery alone.

Â Â Â Â Â  (2)(a) A negotiable document of title is also negotiated by delivery alone when by its original terms it runs to bearer.

Â Â Â Â Â  (b) When a document running to the order of a named person is delivered to the person the effect is the same as if the document had been negotiated.

Â Â Â Â Â  (3) Negotiation of a negotiable document of title after it has been indorsed to a specified person requires indorsement by the special indorsee as well as delivery.

Â Â Â Â Â  (4) A negotiable document of title is Âduly negotiatedÂ when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of any defense against or claim to it on the part of any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

Â Â Â Â Â  (5) Indorsement of a nonnegotiable document neither makes it negotiable nor adds to the transfereeÂs rights.

Â Â Â Â Â  (6) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser thereof of any interest of such person in the goods. [1961 c.726 Â§77.5010]

Â Â Â Â Â  77.5020 Rights acquired by due negotiation. (1) Subject to ORS 77.5030 and to the provisions of ORS 77.2050 on fungible goods, a holder to whom a negotiable document of title has been duly negotiated acquires thereby:

Â Â Â Â Â  (a) Title to the document;

Â Â Â Â Â  (b) Title to the goods;

Â Â Â Â Â  (c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

Â Â Â Â Â  (d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter. In the case of a delivery order the baileeÂs obligation accrues only upon acceptance and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

Â Â Â Â Â  (2) Subject to ORS 77.5030, title and rights so acquired are not defeated by any stoppage of the goods represented by the document or by surrender of such goods by the bailee, and are not impaired even though the negotiation or any prior negotiation constituted a breach of duty or even though any person has been deprived of possession of the document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion, or even though a previous sale or other transfer of the goods or document has been made to a third person. [1961 c.726 Â§77.5020]

Â Â Â Â Â  77.5030 Document of title to goods defeated in certain cases. (1) A document of title confers no right in goods against a person who before issuance of the document had a legal interest or a perfected security interest in them and who neither:

Â Â Â Â Â  (a) Delivered or entrusted them or any document of title covering them to the bailor or the nominee of the bailor with actual or apparent authority to ship, store or sell or with power to obtain delivery under ORS 77.4030 or with power of disposition under ORS 72.4030 and 79.0320 or other statute or rule of law; nor

Â Â Â Â Â  (b) Acquiesced in the procurement by the bailor or the nominee of the bailor of any document of title.

Â Â Â Â Â  (2) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under ORS 77.5040 to the same extent as the rights of the issuer or a transferee from the issuer.

Â Â Â Â Â  (3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder is duly negotiated; but delivery by the carrier in accordance with ORS 77.4010 to 77.4040 pursuant to its own bill of lading discharges the carrierÂs obligation to deliver. [1961 c.726 Â§77.5030; 2001 c.445 Â§150]

Â Â Â Â Â  77.5040 Rights acquired in the absence of due negotiation; effect of diversion; sellerÂs stoppage of delivery. (1) A transferee of a document, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights which the transferor had or had actual authority to convey.

Â Â Â Â Â  (2) In the case of a nonnegotiable document, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated:

Â Â Â Â Â  (a) By those creditors of the transferor who could treat the sale as void under ORS 72.4020; or

Â Â Â Â Â  (b) By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyerÂs rights; or

Â Â Â Â Â  (c) As against the bailee by good faith dealings of the bailee with the transferor.

Â Â Â Â Â  (3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consigneeÂs title to the goods if they have been delivered to a buyer in ordinary course of business and in any event defeats the consigneeÂs rights against the bailee.

Â Â Â Â Â  (4) Delivery pursuant to a nonnegotiable document may be stopped by a seller under ORS 72.7050, and subject to the requirement of due notification there provided. A bailee honoring the sellerÂs instructions is entitled to be indemnified by the seller against any resulting loss or expense. [1961 c.726 Â§77.5040]

Â Â Â Â Â  77.5050 Indorser not a guarantor for other parties. The indorsement of a document of title issued by a bailee does not make the indorser liable for any default by the bailee or by previous indorsers. [1961 c.726 Â§77.5050]

Â Â Â Â Â  77.5060 Delivery without indorsement; right to compel indorsement. The transferee of a negotiable document of title has a specifically enforceable right to have the transferor supply any necessary indorsement but the transfer becomes a negotiation only as of the time the indorsement is supplied. [1961 c.726 Â§77.5060]

Â Â Â Â Â  77.5070 Warranties on negotiation or transfer of document of title. Where a person negotiates or transfers a document of title for value otherwise than as a mere intermediary under ORS 77.5080, then unless otherwise agreed the person warrants to the immediate purchaser only in addition to any warranty made in selling the goods:

Â Â Â Â Â  (1) That the document is genuine; and

Â Â Â Â Â  (2) That the person has no knowledge of any fact which would impair its validity or worth; and

Â Â Â Â Â  (3) That the negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents. [1961 c.726 Â§77.5070]

Â Â Â Â Â  77.5080 Warranties of collecting bank as to documents. A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by such delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected. [1961 c.726 Â§77.5080]

Â Â Â Â Â  77.5090 When document fulfills obligations of contract or conditions of credit. The question whether a document is adequate to fulfill the obligations of a contract for sale or the conditions of a credit is governed by ORS chapter 72 on sales and ORS chapter 75 on letters of credit. [1961 c.726 Â§77.5090]

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

Â Â Â Â Â  77.6010 Lost and missing documents. (1) If a document has been lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with such order. If the document was negotiable the claimant must post security approved by the court to indemnify any person who may suffer loss as a result of nonsurrender of the document. If the document was not negotiable, such security may be required at the discretion of the court. The court may also in its discretion order payment of the baileeÂs reasonable costs and counsel fees.

Â Â Â Â Â  (2) A bailee who without court order delivers goods to a person claiming under a missing negotiable document is liable to any person injured thereby, and if the delivery is not in good faith becomes liable for conversion. Delivery in good faith is not conversion if made in accordance with a filed classification or tariff or, where no classification or tariff is filed, if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within one year after the delivery. [1961 c.726 Â§77.6010]

Â Â Â Â Â  77.6020 Attachment of goods covered by a negotiable document. Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless the document be first surrendered to the bailee or its negotiation enjoined, and the bailee shall not be compelled to deliver the goods pursuant to process until the document is surrendered to the bailee or impounded by the court. One who purchases the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. [1961 c.726 Â§77.6020]

Â Â Â Â Â  77.6030 Conflicting claims; interpleader. If more than one person claims title or possession of the goods, the bailee is excused from delivery until the bailee has had a reasonable time to ascertain the validity of the adverse claims or to bring an action to compel all claimants to interplead and may compel such interpleader, either in defending an action for nondelivery of the goods, or by original action, whichever is appropriate. [1961 c.726 Â§77.6030]

Â Â Â Â Â  77.6040 Laws not repealed. ORS 77.1010 to 77.6030 on documents of title do not repeal or modify any laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating baileesÂ businesses in respects not specifically dealt with herein; but the fact that such laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title as defined in ORS 71.2010. [1961 c.726 Â§77.6040; 1995 c.79 Â§27]

_______________



Chapter 78

Chapter 78 Â Investment Securities

2007 EDITION

INVESTMENT SECURITIES

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

78.1010Â Â Â Â  Short title

78.1020Â Â Â Â  Definitions and index of definitions

78.1030Â Â Â Â  Rules for determining whether certain obligations and interests are securities or financial assets

78.1040Â Â Â Â  Acquisition of security or financial asset or interest therein

78.1050Â Â Â Â  Notice of adverse claim

78.1060Â Â Â Â  Control

78.1070Â Â Â Â  Whether indorsement, instruction or entitlement order is effective

78.1080Â Â Â Â  Warranties in direct holding

78.1090Â Â Â Â  Warranties in indirect holding

78.1100Â Â Â Â  Applicability; choice of law

78.1110Â Â Â Â  Clearing corporation rules

78.1120Â Â Â Â  CreditorÂs legal process

78.1130Â Â Â Â  Statute of frauds inapplicable

78.1140Â Â Â Â  Evidentiary rules concerning certificated securities

78.1150Â Â Â Â  Securities intermediary and others not liable to adverse claimant

78.1160Â Â Â Â  Securities intermediary as purchaser for value

ISSUE; ISSUER

78.2010Â Â Â Â  ÂIssuerÂ

78.2020Â Â Â Â  Terms of security; issuerÂs responsibility and defenses; notice of defect or defense

78.2030Â Â Â Â  Staleness as notice of defects or defenses

78.2040Â Â Â Â  Effect of issuerÂs restriction on transfer

78.2050Â Â Â Â  Effect of unauthorized signature on security certificate

78.2060Â Â Â Â  Completion or alteration of security certificate

78.2070Â Â Â Â  Rights of issuer with respect to registered owners

78.2080Â Â Â Â  Effect of signature of authenticating trustee, registrar or transfer agent

78.2090Â Â Â Â  IssuerÂs lien

78.2100Â Â Â Â  Overissue

TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

78.3010Â Â Â Â  Delivery

78.3020Â Â Â Â  Rights of purchaser

78.3030Â Â Â Â  ÂProtected purchaserÂ

78.3040Â Â Â Â  Indorsement

78.3050Â Â Â Â  Instruction

78.3060Â Â Â Â  Effect of guaranteeing signature, indorsement or instruction

78.3070Â Â Â Â  PurchaserÂs rights to requisites for registration of transfer

REGISTRATION

78.4010Â Â Â Â  Duty of issuer to register transfer

78.4020Â Â Â Â  Assurance that indorsement or instruction is effective

78.4030Â Â Â Â  Demand that issuer not register transfer

78.4040Â Â Â Â  Wrongful registration

78.4050Â Â Â Â  Replacement of lost, destroyed or wrongfully taken security certificate

78.4060Â Â Â Â  Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

78.4070Â Â Â Â  Authenticating trustee, transfer agent and registrar

SECURITY ENTITLEMENTS

78.5010Â Â Â Â  Securities account; acquisition of security entitlement from securities intermediary

78.5020Â Â Â Â  Assertion of adverse claim against entitlement holder

78.5030Â Â Â Â  Property interest of entitlement holder in financial asset held by securities intermediary

78.5040Â Â Â Â  Duty of securities intermediary to maintain financial asset

78.5050Â Â Â Â  Duty of securities intermediary with respect to payments and distributions

78.5060Â Â Â Â  Duty of securities intermediary to exercise rights as directed by entitlement holder

78.5070Â Â Â Â  Duty of securities intermediary to comply with entitlement order

78.5080Â Â Â Â  Duty of securities intermediary to change entitlement holderÂs position to other form of security holding

78.5090Â Â Â Â  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

78.5100Â Â Â Â  Rights of purchaser of security entitlement from entitlement holder

78.5110Â Â Â Â  Priority among security interests and entitlement holders

GENERAL PROVISIONS

Â Â Â Â Â  78.1010 Short title. This chapter may be cited as Uniform Commercial CodeÂInvestment Securities. [1961 c.726 Â§78.1010; 1985 c.676 Â§78.1010; 1995 c.328 Â§1]

Â Â Â Â Â  78.1020 Definitions and index of definitions. (1) In this chapter:

Â Â Â Â Â  (a) ÂAdverse claimÂ means a claim in which a claimant who has a property interest in a financial asset asserts that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

Â Â Â Â Â  (b) ÂBearer form,Â as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

Â Â Â Â Â  (c) ÂBrokerÂ means a person defined as a broker or dealer under the federal securities laws, but does not exclude a bank acting in that capacity.

Â Â Â Â Â  (d) ÂCertificated securityÂ means a security that is represented by a certificate.

Â Â Â Â Â  (e) ÂClearing corporationÂ means:

Â Â Â Â Â  (A) A person that is registered as a clearing agency under the federal securities laws;

Â Â Â Â Â  (B) A federal reserve bank; or

Â Â Â Â Â  (C) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

Â Â Â Â Â  (f) ÂCommunicateÂ means to:

Â Â Â Â Â  (A) Send a signed writing; or

Â Â Â Â Â  (B) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

Â Â Â Â Â  (g) ÂEntitlement holderÂ means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of ORS 78.5010 (2)(b) or (c), that person is the entitlement holder.

Â Â Â Â Â  (h) ÂEntitlement orderÂ means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

Â Â Â Â Â  (i)(A) ÂFinancial asset,Â except as otherwise provided in ORS 78.1030, means:

Â Â Â Â Â  (i) A security;

Â Â Â Â Â  (ii) An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

Â Â Â Â Â  (iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

Â Â Â Â Â  (B) As context requires, Âfinancial assetÂ means either the interest itself or the means by which a personÂs claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

Â Â Â Â Â  (j) ÂGood faith,Â for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (k) ÂIndorsementÂ means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting the power to assign, transfer or redeem it.

Â Â Â Â Â  (L) ÂInstructionÂ means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed.

Â Â Â Â Â  (m) ÂRegistered form,Â as applied to a certificated security, means a form in which:

Â Â Â Â Â  (A) The security certificate specifies a person entitled to the security; and

Â Â Â Â Â  (B) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

Â Â Â Â Â  (n) ÂSecurities intermediaryÂ means:

Â Â Â Â Â  (A) A clearing corporation; or

Â Â Â Â Â  (B) A person, including a bank or broker, that in the ordinary course of business maintains securities accounts for others and is acting in that capacity.

Â Â Â Â Â  (o) ÂSecurity,Â except as otherwise provided in ORS 78.1030, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

Â Â Â Â Â  (A) That is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

Â Â Â Â Â  (B) That is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

Â Â Â Â Â  (C)(i) That is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

Â Â Â Â Â  (ii) That is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

Â Â Â Â Â  (p) ÂSecurity certificateÂ means a certificate representing a security.

Â Â Â Â Â  (q) ÂSecurity entitlementÂ means the rights and property interest of an entitlement holder with respect to a financial asset specified in ORS 78.5010 to 78.5110.

Â Â Â Â Â  (r) ÂUncertificated securityÂ means a security that is not represented by a certificate.

Â Â Â Â Â  (2) Other definitions applying to this chapter and the sections in which they appear are:

Â Â Â Â Â  (a) ÂAppropriate personÂ as defined in ORS 78.1070.

Â Â Â Â Â  (b) ÂControlÂ as defined in ORS 78.1060.

Â Â Â Â Â  (c) ÂDeliveryÂ as defined in ORS 78.3010.

Â Â Â Â Â  (d) ÂInvestment company securityÂ as defined in ORS 78.1030.

Â Â Â Â Â  (e) ÂIssuerÂ as defined in ORS 78.2010.

Â Â Â Â Â  (f) ÂOverissueÂ as defined in ORS 78.2100.

Â Â Â Â Â  (g) ÂProtected purchaserÂ as defined in ORS 78.3030.

Â Â Â Â Â  (h) ÂSecurities accountÂ as defined in ORS 78.5010.

Â Â Â Â Â  (3) In addition, ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

Â Â Â Â Â  (4) The characterization of a person, business or transaction for purposes of this chapter does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule. [1961 c.726 Â§78.1020; 1965 c.271 Â§3; 1973 c.362 Â§1; 1985 c.676 Â§78.1020; 1995 c.328 Â§2]

Â Â Â Â Â  78.1030 Rules for determining whether certain obligations and interests are securities or financial assets. (1) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

Â Â Â Â Â  (2) An Âinvestment company securityÂ is a security. ÂInvestment company securityÂ means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. ÂInvestment company securityÂ does not include an insurance policy, endowment policy or annuity contract issued by an insurance company.

Â Â Â Â Â  (3) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

Â Â Â Â Â  (4) A writing that is a security certificate is governed by this chapter and not by ORS chapter 73, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by ORS chapter 73 is a financial asset if it is held in a securities account.

Â Â Â Â Â  (5) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

Â Â Â Â Â  (6) A commodity contract, as defined in ORS 79.0102, is not a security or a financial asset. [1961 c.726 Â§78.1030; 1985 c.676 Â§78.1030; 1995 c.328 Â§3; 2001 c.445 Â§151]

Â Â Â Â Â  78.1040 Acquisition of security or financial asset or interest therein. (1) A person acquires a security or an interest therein under this chapter if:

Â Â Â Â Â  (a) The person is a purchaser to whom a security is delivered pursuant to ORS 78.3010; or

Â Â Â Â Â  (b) The person acquires a security entitlement to the security pursuant to ORS 78.5010.

Â Â Â Â Â  (2) A person acquires a financial asset other than a security or an interest therein under this chapter if the person acquires a security entitlement to the financial asset.

Â Â Â Â Â  (3) A person who acquires a security entitlement to a security or other financial asset has the rights specified in ORS 78.5010 to 78.5110, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in ORS 78.5030.

Â Â Â Â Â  (4) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or (2) of this section. [1961 c.726 Â§78.1040; 1985 c.676 Â§78.1040; 1995 c.328 Â§4]

Â Â Â Â Â  78.1050 Notice of adverse claim. (1) A person has notice of an adverse claim if:

Â Â Â Â Â  (a) The person knows of the adverse claim;

Â Â Â Â Â  (b) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

Â Â Â Â Â  (c) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

Â Â Â Â Â  (2) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

Â Â Â Â Â  (3) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

Â Â Â Â Â  (a) One year after a date set for presentment or surrender for redemption or exchange; or

Â Â Â Â Â  (b) Six months after a date set for payment of moneys against presentation or surrender of the certificate, if moneys were available for payment on that date.

Â Â Â Â Â  (4) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

Â Â Â Â Â  (a) Whether in bearer or registered form, has been indorsed Âfor collectionÂ or Âfor surrenderÂ or for some other purpose not involving transfer; or

Â Â Â Â Â  (b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor. The mere writing of a name on the certificate is not such a statement.

Â Â Â Â Â  (5) Filing of a financing statement under ORS chapter 79 is not notice of an adverse claim to a financial asset. [1961 c.726 Â§78.1050; 1985 c.676 Â§78.1050; 1995 c.328 Â§5]

Â Â Â Â Â  78.1060 Control. (1) A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

Â Â Â Â Â  (2) A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

Â Â Â Â Â  (a) The certificate is indorsed to the purchaser or in blank by an effective indorsement; or

Â Â Â Â Â  (b) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

Â Â Â Â Â  (3) A purchaser has control of an uncertificated security if:

Â Â Â Â Â  (a) The uncertificated security is delivered to the purchaser; or

Â Â Â Â Â  (b) The issuer has agreed to comply with instructions originated by the purchaser without further consent by the registered owner.

Â Â Â Â Â  (4) A purchaser has control of a security entitlement if:

Â Â Â Â Â  (a) The purchaser becomes the entitlement holder;

Â Â Â Â Â  (b) The securities intermediary has agreed to comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

Â Â Â Â Â  (c) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that the person has control on behalf of the purchaser.

Â Â Â Â Â  (5) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holderÂs own securities intermediary, the securities intermediary has control.

Â Â Â Â Â  (6) A purchaser who has satisfied the requirements of subsection (3) or (4) of this section has control, even if the registered owner in the case of subsection (3) of this section, or the entitlement holder in the case of subsection (4) of this section, retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

Â Â Â Â Â  (7) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (3)(b) or (4)(b) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. [1961 c.726 Â§78.1060; 1985 c.676 Â§78.1060; 1995 c.328 Â§6; 2001 c.445 Â§152]

Â Â Â Â Â  78.1070 Whether indorsement, instruction or entitlement order is effective. (1) ÂAppropriate personÂ means:

Â Â Â Â Â  (a) With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

Â Â Â Â Â  (b) With respect to an instruction, the registered owner of an uncertificated security;

Â Â Â Â Â  (c) With respect to an entitlement order, the entitlement holder;

Â Â Â Â Â  (d) If the person designated in paragraph (a), (b) or (c) of this subsection is deceased, the designated personÂs successor taking under other law, or the designated personÂs personal representative acting for the estate of the decedent; or

Â Â Â Â Â  (e) If the person designated in paragraph (a), (b) or (c) of this subsection lacks capacity, the designated personÂs guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

Â Â Â Â Â  (2) An indorsement, instruction or entitlement order is effective if:

Â Â Â Â Â  (a) It is made by the appropriate person;

Â Â Â Â Â  (b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under ORS 78.1060 (3)(b) or (4)(b); or

Â Â Â Â Â  (c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

Â Â Â Â Â  (3) An indorsement, instruction or entitlement order made by a representative is effective even if:

Â Â Â Â Â  (a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

Â Â Â Â Â  (b) The representativeÂs action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

Â Â Â Â Â  (4) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

Â Â Â Â Â  (5) Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances. [1985 c.676 Â§78.1070; 1995 c.328 Â§7]

Â Â Â Â Â  78.1080 Warranties in direct holding. (1) A person that transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

Â Â Â Â Â  (a) The certificate is genuine and has not been materially altered;

Â Â Â Â Â  (b) The transferor or indorser does not know of any fact that might impair the validity of the security;

Â Â Â Â Â  (c) There is no adverse claim to the security;

Â Â Â Â Â  (d) The transfer does not violate any restriction on transfer;

Â Â Â Â Â  (e) If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (f) The transfer is otherwise effective and rightful.

Â Â Â Â Â  (2) A person that originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

Â Â Â Â Â  (a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

Â Â Â Â Â  (b) The security is valid;

Â Â Â Â Â  (c) There is no adverse claim to the security; and

Â Â Â Â Â  (d) At the time the instruction is presented to the issuer:

Â Â Â Â Â  (A) The purchaser will be entitled to the registration of transfer;

Â Â Â Â Â  (B) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

Â Â Â Â Â  (C) The transfer will not violate any restriction on transfer; and

Â Â Â Â Â  (D) The requested transfer will otherwise be effective and rightful.

Â Â Â Â Â  (3) A person that transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

Â Â Â Â Â  (a) The uncertificated security is valid;

Â Â Â Â Â  (b) There is no adverse claim to the security;

Â Â Â Â Â  (c) The transfer does not violate any restriction on transfer; and

Â Â Â Â Â  (d) The transfer is otherwise effective and rightful.

Â Â Â Â Â  (4) A person who indorses a security certificate warrants to the issuer that:

Â Â Â Â Â  (a) There is no adverse claim to the security; and

Â Â Â Â Â  (b) The indorsement is effective.

Â Â Â Â Â  (5) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

Â Â Â Â Â  (a) The instruction is effective; and

Â Â Â Â Â  (b) At the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

Â Â Â Â Â  (6) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

Â Â Â Â Â  (7) If a person acts as agent in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

Â Â Â Â Â  (8) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided in subsection (7) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1) to (6) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (1) or (2) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer. [1985 c.676 Â§78.1080; 1995 c.328 Â§8]

Â Â Â Â Â  78.1090 Warranties in indirect holding. (1) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

Â Â Â Â Â  (a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (b) There is no adverse claim to the security entitlement.

Â Â Â Â Â  (2) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes the warranties specified in ORS 78.1080 (1) or (2) to the securities intermediary.

Â Â Â Â Â  (3) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes the warranties specified in ORS 78.1080 (1) or (2) to the entitlement holder. [1995 c.328 Â§9]

Â Â Â Â Â  78.1100 Applicability; choice of law. (1) The local law of the issuerÂs jurisdiction, as defined in subsection (4) of this section, governs:

Â Â Â Â Â  (a) The validity of a security;

Â Â Â Â Â  (b) The rights and duties of the issuer with respect to registration of transfer;

Â Â Â Â Â  (c) The effectiveness of registration of transfer by the issuer;

Â Â Â Â Â  (d) Whether the issuer owes any duties to an adverse claimant to a security; and

Â Â Â Â Â  (e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

Â Â Â Â Â  (2) The local law of the securities intermediaryÂs jurisdiction, as specified in subsection (5) of this section, governs:

Â Â Â Â Â  (a) Acquisition of a security entitlement from the securities intermediary;

Â Â Â Â Â  (b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

Â Â Â Â Â  (c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

Â Â Â Â Â  (d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

Â Â Â Â Â  (3) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

Â Â Â Â Â  (4) ÂIssuerÂs jurisdictionÂ means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (1)(b) to (e) of this section.

Â Â Â Â Â  (5) The following rules determine a securities intermediaryÂs jurisdiction for purposes of this section:

Â Â Â Â Â  (a) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediaryÂs jurisdiction for purposes of ORS 78.1010 to 78.1160, this chapter or ORS chapter 79, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor (b) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediaryÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the securities intermediaryÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holderÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the securities intermediaryÂs jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

Â Â Â Â Â  (6) A securities intermediaryÂs jurisdiction is not determined by the physical location of certificates representing financial assets, by the jurisdiction in which is organized the issuer of the financial asset for which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account. [1995 c.328 Â§10; 2001 c.445 Â§153]

Â Â Â Â Â  78.1110 Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations of the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with chapter 328, Oregon Laws 1995, and affects another party who does not consent to the rule. [1995 c.328 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 328, Oregon Laws 1995,Â for the words Âthis 1995 ActÂ in section 11, chapter 328, Oregon Laws 1995, compiled as 78.1110. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  78.1120 CreditorÂs legal process. (1) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (4) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

Â Â Â Â Â  (2) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at the issuerÂs chief executive office in the United States, except as otherwise provided in subsection (4) of this section.

Â Â Â Â Â  (3) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtorÂs securities account is maintained, except as otherwise provided in subsection (4) of this section.

Â Â Â Â Â  (4) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, in an uncertificated security registered in the name of a secured party or in a security entitlement maintained in the name of a secured party may be reached by a creditor by legal process upon the secured party.

Â Â Â Â Â  (5) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process. [1995 c.328 Â§12]

Â Â Â Â Â  78.1130 Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. [1995 c.328 Â§13]

Â Â Â Â Â  78.1140 Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

Â Â Â Â Â  (1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

Â Â Â Â Â  (2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

Â Â Â Â Â  (3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

Â Â Â Â Â  (4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. [1995 c.328 Â§14]

Â Â Â Â Â  78.1150 Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

Â Â Â Â Â  (1) Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process;

Â Â Â Â Â  (2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

Â Â Â Â Â  (3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim. [1995 c.328 Â§15]

Â Â Â Â Â  78.1160 Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. [1995 c.328 Â§16]

ISSUE; ISSUER

Â Â Â Â Â  78.2010 ÂIssuer.Â (1) With respect to an obligation on or a defense to a security, an ÂissuerÂ includes a person that:

Â Â Â Â Â  (a) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

Â Â Â Â Â  (b) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

Â Â Â Â Â  (c) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

Â Â Â Â Â  (d) Becomes responsible for, or stands in place of, another person described as an issuer in this section.

Â Â Â Â Â  (2) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

Â Â Â Â Â  (3) With respect to a registration of a transfer, ÂissuerÂ means a person on whose behalf transfer books are maintained. [1961 c.726 Â§78.2010; 1985 c.676 Â§78.2010; 1995 c.328 Â§17]

Â Â Â Â Â  78.2020 Terms of security; issuerÂs responsibility and defenses; notice of defect or defense. (1) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent that the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

Â Â Â Â Â  (2) The following rules apply if an issuer asserts that a security is not valid:

Â Â Â Â Â  (a) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

Â Â Â Â Â  (b) Paragraph (a) of this subsection applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 78.2050, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

Â Â Â Â Â  (4) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

Â Â Â Â Â  (5) This section does not affect the right of a party to cancel a contract for a security Âwhen, as and if issuedÂ or Âwhen distributedÂ in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

Â Â Â Â Â  (6) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly. [1961 c.726 Â§78.2020; 1985 c.676 Â§78.2020; 1995 c.328 Â§18]

Â Â Â Â Â  78.2030 Staleness as notice of defects or defenses. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in the securityÂs issue or defense of the issuer, if the act or event:

Â Â Â Â Â  (1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange and the purchaser takes the security more than one year after that date; or

Â Â Â Â Â  (2) Is not covered by subsection (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due. [1961 c.726 Â§78.2030; 1995 c.328 Â§19]

Â Â Â Â Â  78.2040 Effect of issuerÂs restriction on transfer. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

Â Â Â Â Â  (1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

Â Â Â Â Â  (2) The security is uncertificated and the registered owner has been notified of the restriction. [1961 c.726 Â§78.2040; 1985 c.676 Â§78.2040; 1995 c.328 Â§20]

Â Â Â Â Â  78.2050 Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

Â Â Â Â Â  (1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

Â Â Â Â Â  (2) An employee of the issuer, or of any of the persons listed in subsection (1) of this section, entrusted with responsible handling of the security certificate. [1961 c.726 Â§78.2050; 1985 c.676 Â§78.2050; 1995 c.328 Â§21]

Â Â Â Â Â  78.2060 Completion or alteration of security certificate. (1) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

Â Â Â Â Â  (a) Any person may complete it by filling in the blanks as authorized; and

Â Â Â Â Â  (b) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

Â Â Â Â Â  (2) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms. [1961 c.726 Â§78.2060; 1985 c.676 Â§78.2060; 1995 c.328 Â§22]

Â Â Â Â Â  78.2070 Rights of issuer with respect to registered owners. (1) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

Â Â Â Â Â  (2) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like. [1961 c.726 Â§78.2070; 1985 c.676 Â§78.2070; 1995 c.328 Â§23]

Â Â Â Â Â  78.2080 Effect of signature of authenticating trustee, registrar or transfer agent. (1) A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

Â Â Â Â Â  (a) The certificate is genuine;

Â Â Â Â Â  (b) The personÂs own participation in the issue of the security is within the personÂs capacity and within the scope of the authority received by the person from the issuer; and

Â Â Â Â Â  (c) The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

Â Â Â Â Â  (2) Unless otherwise agreed, a person signing under subsection (1) of this section does not assume responsibility for the validity of the security in other respects. [1961 c.726 Â§78.2080; 1985 c.676 Â§78.2080; 1995 c.328 Â§24]

Â Â Â Â Â  78.2090 IssuerÂs lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. [1995 c.328 Â§25]

Â Â Â Â Â  78.2100 Overissue. (1) In this section, ÂoverissueÂ means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, the provisions of this chapter that validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

Â Â Â Â Â  (3) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

Â Â Â Â Â  (4) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the personÂs demand. [1995 c.328 Â§26]

TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

Â Â Â Â Â  78.3010 Delivery. (1) Delivery of a certificated security to a purchaser occurs when:

Â Â Â Â Â  (a) The purchaser acquires possession of the security certificate;

Â Â Â Â Â  (b) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

Â Â Â Â Â  (c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

Â Â Â Â Â  (2) Delivery of an uncertificated security to a purchaser occurs when:

Â Â Â Â Â  (a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

Â Â Â Â Â  (b) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. [1961 c.726 Â§78.3010; 1985 c.676 Â§78.3010; 1995 c.328 Â§27; 2001 c.445 Â§154]

Â Â Â Â Â  78.3020 Rights of purchaser. (1) Except as otherwise provided in subsections (2) and (3) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

Â Â Â Â Â  (2) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

Â Â Â Â Â  (3) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser. [1961 c.726 Â§78.3020; 1985 c.676 Â§78.3020; 1995 c.328 Â§28; 2001 c.445 Â§155]

Â Â Â Â Â  78.3030 ÂProtected purchaser.Â (1) ÂProtected purchaserÂ means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

Â Â Â Â Â  (a) Gives value;

Â Â Â Â Â  (b) Does not have notice of any adverse claim to the security; and

Â Â Â Â Â  (c) Obtains control of the certificated or uncertificated security.

Â Â Â Â Â  (2) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim. [1961 c.726 Â§78.3030; 1985 c.676 Â§78.3030; 1995 c.328 Â§29]

Â Â Â Â Â  78.3040 Indorsement. (1) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

Â Â Â Â Â  (2) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

Â Â Â Â Â  (3) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

Â Â Â Â Â  (4) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

Â Â Â Â Â  (5) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

Â Â Â Â Â  (6) Unless otherwise agreed, a person making an indorsement assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer. [1961 c.726 Â§78.3040; 1985 c.676 Â§78.3040; 1995 c.328 Â§30]

Â Â Â Â Â  78.3050 Instruction. (1) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

Â Â Â Â Â  (2) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by ORS 78.1080 and not an obligation that the security will be honored by the issuer. [1961 c.726 Â§78.3050; 1985 c.676 Â§78.3050; 1995 c.328 Â§31]

Â Â Â Â Â  78.3060 Effect of guaranteeing signature, indorsement or instruction. (1) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

Â Â Â Â Â  (a) The signature was genuine;

Â Â Â Â Â  (b) The signer was an appropriate person to indorse, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person; and

Â Â Â Â Â  (c) The signer had legal capacity to sign.

Â Â Â Â Â  (2) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

Â Â Â Â Â  (a) The signature was genuine;

Â Â Â Â Â  (b) The signer was an appropriate person to originate the instruction, or if the signature was by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

Â Â Â Â Â  (c) The signer had legal capacity to sign.

Â Â Â Â Â  (3) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) of this section and also warrants that at the time the instruction is presented to the issuer:

Â Â Â Â Â  (a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

Â Â Â Â Â  (b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

Â Â Â Â Â  (4) A guarantor under subsections (1) and (2) of this section or a special guarantor under subsection (3) of this section does not otherwise warrant the rightfulness of the transfer.

Â Â Â Â Â  (5) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) of this section and also warrants the rightfulness of the transfer in all respects.

Â Â Â Â Â  (6) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) of this section and also warrants the rightfulness of the transfer in all respects.

Â Â Â Â Â  (7) An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

Â Â Â Â Â  (8) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor. [1961 c.726 Â§78.3060; 1985 c.676 Â§78.3060; 1995 c.328 Â§32]

Â Â Â Â Â  78.3070 PurchaserÂs rights to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. [1961 c.726 Â§78.3070; 1985 c.676 Â§78.3070; 1995 c.328 Â§33]

Â Â Â Â Â  78.3080 [1961 c.726 Â§78.3080; 1985 c.676 Â§78.3080; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3090 [1961 c.726 Â§78.3090; 1985 c.676 Â§78.3090; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3100 [1961 c.726 Â§78.3100; 1985 c.676 Â§78.3100; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3110 [1961 c.726 Â§78.3110; 1985 c.676 Â§78.3110; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3120 [1961 c.726 Â§78.3120; 1985 c.676 Â§78.3120; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3130 [1961 c.726 Â§78.3130; 1965 c.271 Â§4; 1985 c.676 Â§78.3130; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3140 [1961 c.726 Â§78.3140; 1985 c.676 Â§78.3140; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3150 [1961 c.726 Â§78.3150; 1985 c.676 Â§78.3150; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3160 [1961 c.726 Â§78.3160; 1985 c.676 Â§78.3160; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3170 [1961 c.726 Â§78.3170; 1985 c.676 Â§78.3170; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3180 [1961 c.726 Â§78.3180; 1985 c.676 Â§78.3180; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3190 [1961 c.726 Â§78.3190; 1985 c.676 Â§78.3190; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3200 [1965 c.271 Â§2; 1985 c.676 Â§78.3200; repealed by 1995 c.328 Â§71]

Â Â Â Â Â  78.3210 [1985 c.676 Â§78.3210; repealed by 1995 c.328 Â§71]

REGISTRATION

Â Â Â Â Â  78.4010 Duty of issuer to register transfer. (1) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

Â Â Â Â Â  (a) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

Â Â Â Â Â  (b) The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

Â Â Â Â Â  (c) Reasonable assurance as described in ORS 78.4020 is given that the indorsement or instruction is genuine and authorized;

Â Â Â Â Â  (d) Any applicable law relating to the collection of taxes has been complied with;

Â Â Â Â Â  (e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with ORS 78.2040;

Â Â Â Â Â  (f) A demand that the issuer not register transfer has not become effective under ORS 78.4030, or the issuer has complied with ORS 78.4030 (2) but no legal process or indemnity bond has been obtained as provided in ORS 78.4030 (4); and

Â Â Â Â Â  (g) The transfer is in fact rightful or is to a protected purchaser.

Â Â Â Â Â  (2) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the personÂs principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer. [1961 c.726 Â§78.4010; 1985 c.676 Â§78.4010; 1995 c.328 Â§34]

Â Â Â Â Â  78.4020 Assurance that indorsement or instruction is effective. (1) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

Â Â Â Â Â  (a) In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

Â Â Â Â Â  (b) If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

Â Â Â Â Â  (c) If the indorsement is made or the instruction is originated by a fiduciary pursuant to ORS 78.1070 (1)(d) or (1)(e), appropriate evidence of appointment or incumbency;

Â Â Â Â Â  (d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

Â Â Â Â Â  (e) If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

Â Â Â Â Â  (2) An issuer may elect to require reasonable assurance beyond that specified in this section.

Â Â Â Â Â  (3) In this section:

Â Â Â Â Â  (a) ÂGuaranty of the signatureÂ means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

Â Â Â Â Â  (b) ÂAppropriate evidence of appointment or incumbencyÂ means:

Â Â Â Â Â  (A) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

Â Â Â Â Â  (B) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considered appropriate. [1961 c.726 Â§78.4020; 1985 c.676 Â§78.4020; 1995 c.328 Â§35]

Â Â Â Â Â  78.4030 Demand that issuer not register transfer. (1) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

Â Â Â Â Â  (2) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

Â Â Â Â Â  (a) The certificated security has been presented for registration of transfer or that instruction for registration of transfer of uncertificated security has been received;

Â Â Â Â Â  (b) A demand that the issuer not register transfer has previously been received; and

Â Â Â Â Â  (c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

Â Â Â Â Â  (3) The period described in subsection (2)(c) of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

Â Â Â Â Â  (4) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuerÂs communication, either:

Â Â Â Â Â  (a) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

Â Â Â Â Â  (b) File with the issuer an indemnity bond, sufficient in the issuerÂs judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss the issuer and any transfer agent, registrar or other agent of the issuer may suffer by refusing to register the transfer.

Â Â Â Â Â  (5) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective. [1961 c.726 Â§78.4030; 1985 c.676 Â§78.4030; 1995 c.328 Â§36]

Â Â Â Â Â  78.4040 Wrongful registration. (1) Except as otherwise provided in ORS 78.4060, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

Â Â Â Â Â  (a) Pursuant to an ineffective indorsement or instruction;

Â Â Â Â Â  (b) After a demand that the issuer not register transfer became effective under ORS 78.4030 (1) and the issuer did not comply with ORS 78.4030 (2);

Â Â Â Â Â  (c) After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

Â Â Â Â Â  (d) By an issuer acting in collusion with the wrongdoer.

Â Â Â Â Â  (2) An issuer that is liable for wrongful registration of transfer under subsection (1) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuerÂs liability to provide the person with a like security is governed by ORS 78.2100.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (1) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction. [1961 c.726 Â§78.4040; 1985 c.676 Â§78.4040; 1995 c.328 Â§37]

Â Â Â Â Â  78.4050 Replacement of lost, destroyed or wrongfully taken security certificate. (1) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

Â Â Â Â Â  (a) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

Â Â Â Â Â  (b) Files with the issuer a sufficient indemnity bond; and

Â Â Â Â Â  (c) Satisfies other reasonable requirements imposed by the issuer.

Â Â Â Â Â  (2) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuerÂs liability is governed by ORS 78.2100. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser. [1961 c.726 Â§78.4050; 1985 c.676 Â§78.4050; 1995 c.328 Â§38]

Â Â Â Â Â  78.4060 Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under ORS 78.4040 or a claim to a new security certificate under ORS 78.4050. [1961 c.726 Â§78.4060; 1985 c.676 Â§78.4060; 1995 c.328 Â§39]

Â Â Â Â Â  78.4070 Authenticating trustee, transfer agent and registrar. A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of the issuerÂs securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. [1985 c.676 Â§78.4070; 1995 c.328 Â§40]

Â Â Â Â Â  78.4080 [1985 c.676 Â§78.4080; repealed by 1995 c.328 Â§71]

SECURITY ENTITLEMENTS

Â Â Â Â Â  78.5010 Securities account; acquisition of security entitlement from securities intermediary. (1) ÂSecurities accountÂ means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (4) and (5) of this section, a person acquires a security entitlement if a securities intermediary:

Â Â Â Â Â  (a) Indicates by book entry that a financial asset has been credited to the personÂs securities account;

Â Â Â Â Â  (b) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the personÂs securities account; or

Â Â Â Â Â  (c) Becomes obligated under other law, regulation or rule to credit a financial asset to the personÂs securities account.

Â Â Â Â Â  (3) If a condition of subsection (2) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

Â Â Â Â Â  (4) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

Â Â Â Â Â  (5) Issuance of a security is not establishment of a security entitlement. [1995 c.328 Â§41]

Â Â Â Â Â  78.5020 Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under ORS 78.5010 for value and without notice of the adverse claim. [1995 c.328 Â§42]

Â Â Â Â Â  78.5030 Property interest of entitlement holder in financial asset held by securities intermediary. (1) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in ORS 78.5110.

Â Â Â Â Â  (2) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

Â Â Â Â Â  (3) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against the securities intermediary only by exercise of the entitlement holderÂs rights under ORS 78.5050, 78.5060, 78.5070 and 78.5080.

Â Â Â Â Â  (4) An entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

Â Â Â Â Â  (a) Insolvency proceedings have been initiated by or against the securities intermediary;

Â Â Â Â Â  (b) The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

Â Â Â Â Â  (c) The securities intermediary violated its obligations under ORS 78.5040 by transferring the financial asset or interest therein to the purchaser; and

Â Â Â Â Â  (d) The purchaser is not protected under subsection (5) of this section. The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

Â Â Â Â Â  (5) An action based on the entitlement holderÂs property interest with respect to a particular financial asset under subsection (1) of this section, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediaryÂs obligations under ORS 78.5040. [1995 c.328 Â§43]

Â Â Â Â Â  78.5040 Duty of securities intermediary to maintain financial asset. (1) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

Â Â Â Â Â  (2) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) A securities intermediary satisfies the duty in subsection (1) of this section if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

Â Â Â Â Â  (4) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements. [1995 c.328 Â§44]

Â Â Â Â Â  78.5050 Duty of securities intermediary with respect to payments and distributions. (1) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

Â Â Â Â Â  (2) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary. [1995 c.328 Â§45]

Â Â Â Â Â  78.5060 Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [1995 c.328 Â§46]

Â Â Â Â Â  78.5070 Duty of securities intermediary to comply with entitlement order. (1) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

Â Â Â Â Â  (2) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages. [1995 c.328 Â§47]

Â Â Â Â Â  78.5080 Duty of securities intermediary to change entitlement holderÂs position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

Â Â Â Â Â  (1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

Â Â Â Â Â  (2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. [1995 c.328 Â§48]

Â Â Â Â Â  78.5090 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder. (1) If the substance of a duty imposed upon a securities intermediary by ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

Â Â Â Â Â  (2) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and the entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

Â Â Â Â Â  (3) The obligation of a securities intermediary to perform the duties imposed by ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 is subject to:

Â Â Â Â Â  (a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

Â Â Â Â Â  (b) Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

Â Â Â Â Â  (4) ORS 78.5040, 78.5050, 78.5060, 78.5070 and 78.5080 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule. [1995 c.328 Â§49]

Â Â Â Â Â  78.5100 Rights of purchaser of security entitlement from entitlement holder. (1) In a case not covered by the priority rules in ORS chapter 79 or the rules stated in subsection (3) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

Â Â Â Â Â  (2) If an adverse claim could not have been asserted against an entitlement holder under ORS 78.5020, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

Â Â Â Â Â  (3) In a case not covered by the priority rules in ORS chapter 79, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (4) of this section, purchasers who have control rank according to priority in time of:

Â Â Â Â Â  (a) The purchaserÂs becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under ORS 78.1060 (4)(a);

Â Â Â Â Â  (b) The securities intermediaryÂs agreement to comply with the purchaserÂs entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under ORS 78.1060 (4)(b); or

Â Â Â Â Â  (c) If the purchaser obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party.

Â Â Â Â Â  (4) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary. [1995 c.328 Â§50; 2001 c.445 Â§156]

Â Â Â Â Â  78.5110 Priority among security interests and entitlement holders. (1) Except as otherwise provided in subsections (2) and (3) of this section if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

Â Â Â Â Â  (2) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediaryÂs entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

Â Â Â Â Â  (3) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders. [1995 c.328 Â§51]

_______________



Chapter 79

Chapter 79 Â Secured Transactions

2007 EDITION

SECURED TRANSACTIONS

COMMERCIAL TRANSACTIONS

GENERAL PROVISIONS

(Short Title, Definitions and General Concepts)

79.0101Â Â Â Â  UCC 9-101. Short title

79.0102Â Â Â Â  UCC 9-102. Definitions and index of definitions

79.0103Â Â Â Â  UCC 9-103. Purchase-money security interest; application of payments; burden of establishing

79.0104Â Â Â Â  UCC 9-104. Control of deposit account

79.0105Â Â Â Â  UCC 9-105. Control of electronic chattel paper

79.0106Â Â Â Â  UCC 9-106. Control of investment property

79.0107Â Â Â Â  UCC 9-107. Control of letter-of-credit right

79.0108Â Â Â Â  UCC 9-108. Sufficiency of description

(Applicability of Chapter)

79.0109Â Â Â Â  UCC 9-109. Scope

79.0110Â Â Â Â  UCC 9-110. Security interests arising under ORS chapter 72 or 72A

EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

(Effectiveness and Attachment)

79.0201Â Â Â Â  UCC 9-201. General effectiveness of security agreement

79.0202Â Â Â Â  UCC 9-202. Title to collateral immaterial

79.0203Â Â Â Â  UCC 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

79.0204Â Â Â Â  UCC 9-204. After-acquired property; future advances

79.0205Â Â Â Â  UCC 9-205. Use or disposition of collateral permissible

79.0206Â Â Â Â  UCC 9-206. Security interest arising in purchase or delivery of financial asset

(Rights and Duties)

79.0207Â Â Â Â  UCC 9-207. Rights and duties of secured party having possession or control of collateral

79.0208Â Â Â Â  UCC 9-208. Additional duties of secured party having control of collateral

79.0209Â Â Â Â  UCC 9-209. Duties of secured party if account debtor has been notified of assignment

79.0210Â Â Â Â  UCC 9-210. Request for accounting; request regarding list of collateral or statement of account

PERFECTION AND PRIORITY

(Law Governing Perfection and Priority)

79.0301Â Â Â Â  UCC 9-301. Law governing perfection and priority of security interests

79.0302Â Â Â Â  UCC 9-302. Law governing perfection and priority of agricultural liens

79.0303Â Â Â Â  UCC 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title

79.0304Â Â Â Â  UCC 9-304. Law governing perfection and priority of security interests in deposit accounts

79.0305Â Â Â Â  UCC 9-305. Law governing perfection and priority of security interests in investment property

79.0306Â Â Â Â  UCC 9-306. Law governing perfection and priority of security interests in letter-of-credit rights

79.0307Â Â Â Â  UCC 9-307. Location of debtor

(Perfection)

79.0308Â Â Â Â  UCC 9-308. When security interest or agricultural lien is perfected; continuity of perfection

79.0309Â Â Â Â  UCC 9-309. Security interest perfected upon attachment

79.0310Â Â Â Â  UCC 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

79.0311Â Â Â Â  UCC 9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties

79.0312Â Â Â Â  UCC 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

79.0313Â Â Â Â  UCC 9-313. When possession by or delivery to secured party perfects security interest without filing

79.0314Â Â Â Â  UCC 9-314. Perfection by control

79.0315Â Â Â Â  UCC 9-315. Secured partyÂs rights on disposition of collateral and in proceeds

79.0316Â Â Â Â  UCC 9-316. Continued perfection of security interest following change in governing law

(Priority)

79.0317Â Â Â Â  UCC 9-317. Interests that take priority over or take free of security interest or agricultural lien

79.0318Â Â Â Â  UCC 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

79.0319Â Â Â Â  UCC 9-319. Rights and title of consignee with respect to creditors and purchasers

79.0320Â Â Â Â  UCC 9-320. Buyer of goods

79.0321Â Â Â Â  UCC 9-321. Licensee of general intangible and lessee of goods in ordinary course of business

79.0322Â Â Â Â  UCC 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral

79.0323Â Â Â Â  UCC 9-323. Future advances

79.0324Â Â Â Â  UCC 9-324. Priority of purchase-money security interests

79.0325Â Â Â Â  UCC 9-325. Priority of security interests in transferred collateral

79.0326Â Â Â Â  UCC 9-326. Priority of security interests created by new debtor

79.0327Â Â Â Â  UCC 9-327. Priority of security interests in deposit account

79.0328Â Â Â Â  UCC 9-328. Priority of security interests in investment property

79.0329Â Â Â Â  UCC 9-329. Priority of security interests in letter-of-credit right

79.0330Â Â Â Â  UCC 9-330. Priority of purchaser of chattel paper or instrument

79.0331Â Â Â Â  UCC 9-331. Priority of rights of purchasers of instruments, documents and securities under ORS chapters 73, 77 and 78; priority of interests in financial assets and security entitlements under ORS chapter 78

79.0332Â Â Â Â  UCC 9-332. Transfer of money; transfer of funds from deposit account

79.0333Â Â Â Â  UCC 9-333. Priority of certain liens arising by operation of law

79.0334Â Â Â Â  UCC 9-334. Priority of security interests in fixtures and crops

79.0335Â Â Â Â  UCC 9-335. Accessions

79.0336Â Â Â Â  UCC 9-336. Commingled goods

79.0337Â Â Â Â  UCC 9-337. Priority of security interests in goods covered by certificate of title

79.0338Â Â Â Â  UCC 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

79.0339Â Â Â Â  UCC 9-339. Priority subject to subordination

(Rights of Bank)

79.0340Â Â Â Â  UCC 9-340. Effectiveness of right of recoupment or setoff against deposit account

79.0341Â Â Â Â  UCC 9-341. BankÂs rights and duties with respect to deposit account

79.0342Â Â Â Â  UCC 9-342. BankÂs right to refuse to enter into or disclose existence of control agreement

RIGHTS OF THIRD PARTIES

79.0401Â Â Â Â  UCC 9-401. Alienability of debtorÂs rights

79.0402Â Â Â Â  UCC 9-402. Secured party not obligated on contract of debtor or in tort

79.0403Â Â Â Â  UCC 9-403. Agreement not to assert defenses against assignee

79.0404Â Â Â Â  UCC 9-404. Rights acquired by assignee; claims and defenses against assignee

79.0405Â Â Â Â  UCC 9-405. Modification of assigned contract

79.0406Â Â Â Â  UCC 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective

79.0407Â Â Â Â  UCC 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessorÂs residual interest

79.0408Â Â Â Â  UCC 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective

79.0409Â Â Â Â  UCC 9-409. Restrictions on assignment of letter-of-credit rights ineffective

FILING

(Filing Office; Contents and Effectiveness of Financing Statement)

79.0501Â Â Â Â  UCC 9-501. Filing office

79.0502Â Â Â Â  UCC 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

79.0503Â Â Â Â  UCC 9-503. Name of debtor and secured party

79.0504Â Â Â Â  UCC 9-504. Indication of collateral

79.0505Â Â Â Â  UCC 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions

79.0506Â Â Â Â  UCC 9-506. Effect of errors or omissions

79.0507Â Â Â Â  UCC 9-507. Effect of certain events on effectiveness of financing statement

79.0508Â Â Â Â  UCC 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement

79.0509Â Â Â Â  UCC 9-509. Persons entitled to file a record

79.0510Â Â Â Â  UCC 9-510. Effectiveness of filed record

79.0511Â Â Â Â  UCC 9-511. Secured party of record

79.0512Â Â Â Â  UCC 9-512. Amendment of financing statement

79.0513Â Â Â Â  UCC 9-513. Termination statement

79.0514Â Â Â Â  UCC 9-514. Assignment of powers of secured party of record

79.0515Â Â Â Â  UCC 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; renewal notice

79.0516Â Â Â Â  UCC 9-516. What constitutes filing; effectiveness of filing

79.0517Â Â Â Â  UCC 9-517. Effect of indexing errors

79.0518Â Â Â Â  UCC 9-518. Claim concerning inaccurate or wrongfully filed record

(Duties and Operation of Filing Office)

79.0519Â Â Â Â  UCC 9-519. Numbering, maintaining and indexing records; communicating information provided in records

79.0520Â Â Â Â  UCC 9-520. Acceptance and refusal to accept record

79.0521Â Â Â Â  UCC 9-521. Uniform form of written financing statement and amendment

79.0522Â Â Â Â  UCC 9-522. Maintenance and destruction of records

79.0523Â Â Â Â  UCC 9-523. Information from filing office; sale or license of records

79.0524Â Â Â Â  UCC 9-524. Delay by filing office

79.0525Â Â Â Â  UCC 9-525. Fees; rules

79.0526Â Â Â Â  UCC 9-526. Filing-office rules

79.0527Â Â Â Â  UCC 9-527. Duty to report

79.0528Â Â Â Â  Liability of Secretary of State

DEFAULT

(Default and Enforcement of Security Interest)

79.0601Â Â Â Â  UCC 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

79.0602Â Â Â Â  UCC 9-602. Waiver and variance of rights and duties

79.0603Â Â Â Â  UCC 9-603. Agreement on standards concerning rights and duties

79.0604Â Â Â Â  UCC 9-604. Procedure if security agreement covers real property or fixtures

79.0605Â Â Â Â  UCC 9-605. Unknown debtor or secondary obligor

79.0606Â Â Â Â  UCC 9-606. Time of default for agricultural lien

79.0607Â Â Â Â  UCC 9-607. Collection and enforcement by secured party

79.0608Â Â Â Â  UCC 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

79.0609Â Â Â Â  UCC 9-609. Secured partyÂs right to take possession after default

79.0610Â Â Â Â  UCC 9-610. Disposition of collateral after default

79.0611Â Â Â Â  UCC 9-611. Notification before disposition of collateral

79.0612Â Â Â Â  UCC 9-612. Timeliness of notification before disposition of collateral

79.0613Â Â Â Â  UCC 9-613. Contents and form of notification before disposition of collateral: general

79.0614Â Â Â Â  UCC 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction

79.0615Â Â Â Â  UCC 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus

79.0616Â Â Â Â  UCC 9-616. Explanation of calculation of surplus or deficiency

79.0617Â Â Â Â  UCC 9-617. Rights of transferee of collateral

79.0618Â Â Â Â  UCC 9-618. Rights and duties of certain secondary obligors

79.0619Â Â Â Â  UCC 9-619. Transfer of record or legal title

79.0620Â Â Â Â  UCC 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

79.0621Â Â Â Â  UCC 9-621. Notification of proposal to accept collateral

79.0622Â Â Â Â  UCC 9-622. Effect of acceptance of collateral

79.0623Â Â Â Â  UCC 9-623. Right to redeem collateral

79.0624Â Â Â Â  UCC 9-624. Waiver

(Noncompliance With Chapter)

79.0625Â Â Â Â  UCC 9-625. Remedies for secured partyÂs failure to comply with article

79.0626Â Â Â Â  UCC 9-626. Action in which deficiency or surplus is in issue

79.0627Â Â Â Â  UCC 9-627. Determination of whether conduct was commercially reasonable

79.0628Â Â Â Â  UCC 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor

CONVERSION TABLE

The following table was created by Caroline Ditter and Richard R. Rasmussen. It converts ORS section numbers to UCC Article 9 section numbers. The Legislative Counsel Committee does not guarantee the accuracy or completeness of information in the table.

ORS 79.0101................................................. UCC 9-101

ORS 79.0102................................................. UCC 9-102

ORS 79.0102 (1)............................................ UCC 9-102 (a)

ORS 79.0102 (1) (a)...................................... UCC 9-102 (a) (1)

ORS 79.0102 (1) (b)...................................... UCC 9-102 (a) (2)

ORS 79.0102 (1) (c)...................................... UCC 9-102 (a) (3)

ORS 79.0102 (1) (d)...................................... UCC 9-102 (a) (4)

ORS 79.0102 (1) (e)...................................... UCC 9-102 (a) (5)

ORS 79.0102 (1) (f)....................................... UCC 9-102 (a) (6)

ORS 79.0102 (1) (g)...................................... UCC 9-102 (a) (7)

ORS 79.0102 (1) (h)...................................... UCC 9-102 (a) (8)

ORS 79.0102 (1) (i)....................................... UCC 9-102 (a) (9)

ORS 79.0102 (1) (j)....................................... UCC 9-102 (a) (10)

ORS 79.0102 (1) (k)...................................... UCC 9-102 (a) (11)

ORS 79.0102 (1) (L)...................................... UCC 9-102 (a) (12)

ORS 79.0102 (1) (m)..................................... UCC 9-102 (a) (13)

ORS 79.0102 (1) (n)...................................... UCC 9-102 (a) (14)

ORS 79.0102 (1) (o)...................................... UCC 9-102 (a) (15)

ORS 79.0102 (1) (p)...................................... UCC 9-102 (a) (16)

ORS 79.0102 (1) (q)...................................... UCC 9-102 (a) (17)

ORS 79.0102 (1) (r)....................................... UCC 9-102 (a) (18)

ORS 79.0102 (1) (s)....................................... UCC 9-102 (a) (19)

ORS 79.0102 (1) (t)....................................... UCC 9-102 (a) (20)

ORS 79.0102 (1) (u)...................................... UCC 9-102 (a) (21)

ORS 79.0102 (1) (v)...................................... UCC 9-102 (a) (22)

ORS 79.0102 (1) (w)..................................... UCC 9-102 (a) (23)

ORS 79.0102 (1) (x)...................................... UCC 9-102 (a) (24)

ORS 79.0102 (1) (y)...................................... UCC 9-102 (a) (25)

ORS 79.0102 (1) (z)...................................... UCC 9-102 (a) (26)

ORS 79.0102 (1) (aa)..................................... UCC 9-102 (a) (27)

ORS 79.0102 (1) (bb).................................... UCC 9-102 (a) (28)

ORS 79.0102 (1) (cc)..................................... UCC 9-102 (a) (29)

ORS 79.0102 (1) (dd).................................... UCC 9-102 (a) (30)

ORS 79.0102 (1) (ee)..................................... UCC 9-102 (a) (31)

ORS 79.0102 (1) (ff)..................................... UCC 9-102 (a) (32)

ORS 79.0102 (1) (gg).................................... UCC 9-102 (a) (33)

ORS 79.0102 (1) (hh).................................... UCC 9-102 (a) (34)

ORS 79.0102 (1) (ii)...................................... UCC 9-102 (a) (35)

ORS 79.0102 (1) (jj)...................................... UCC 9-102 (a) (36)

ORS 79.0102 (1) (kk).................................... UCC 9-102 (a) (37)

ORS 79.0102 (1) (LL)................................... UCC 9-102 (a) (38)

ORS 79.0102 (1) (mm).................................. UCC 9-102 (a) (39)

ORS 79.0102 (1) (nn).................................... UCC 9-102 (a) (40)

ORS 79.0102 (1) (oo).................................... UCC 9-102 (a) (41)

ORS 79.0102 (1) (pp).................................... UCC 9-102 (a) (42)

ORS 79.0102 (1) (qq).................................... UCC 9-102 (a) (43)

ORS 79.0102 (1) (rr)...................................... UCC 9-102 (a) (44)

ORS 79.0102 (1) (ss)..................................... UCC 9-102 (a) (45)

ORS 79.0102 (1) (tt)...................................... UCC 9-102 (a) (46)

ORS 79.0102 (1) (uu).................................... UCC 9-102 (a) (47)

ORS 79.0102 (1) (vv).................................... UCC 9-102 (a) (48)

ORS 79.0102 (1) (ww).................................. UCC 9-102 (a) (49)

ORS 79.0102 (1) (xx).................................... UCC 9-102 (a) (50)

ORS 79.0102 (1) (yy).................................... UCC 9-102 (a) (51)

ORS 79.0102 (1) (zz)..................................... UCC 9-102 (a) (52)

ORS 79.0102 (1) (aaa)................................... UCC 9-102 (a) (53)

ORS 79.0102 (1) (bbb).................................. UCC 9-102 (a) (54)

ORS 79.0102 (1) (ccc)................................... UCC 9-102 (a) (55)

ORS 79.0102 (1) (ddd)................................. UCC 9-102 (a) (56)

ORS 79.0102 (1) (eee)................................... UCC 9-102 (a) (57)

ORS 79.0102 (1) (fff).................................... UCC 9-102 (a) (58)

ORS 79.0102 (1) (ggg).................................. UCC 9-102 (a) (59)

ORS 79.0102 (1) (hhh).................................. UCC 9-102 (a) (60)

ORS 79.0102 (1) (iii)..................................... UCC 9-102 (a) (61)

ORS 79.0102 (1) (jjj)..................................... UCC 9-102 (a) (62)

ORS 79.0102 (1) (kkk).................................. UCC 9-102 (a) (63)

ORS 79.0102 (1) (LLL)................................. UCC 9-102 (a) (64)

ORS 79.0102 (1) (mmm)............................... UCC 9-102 (a) (65)

ORS 79.0102 (1) (nnn).................................. UCC 9-102 (a) (66)

ORS 79.0102 (1) (ooo).................................. UCC 9-102 (a) (67)

ORS 79.0102 (1) (ppp).................................. UCC 9-102 (a) (68)

ORS 79.0102 (1) (qqq).................................. UCC 9-102 (a) (69)

ORS 79.0102 (1) (rrr).................................... UCC 9-102 (a) (70)

ORS 79.0102 (1) (sss).................................... UCC 9-102 (a) (71)

ORS 79.0102 (1) (ttt).................................... UCC 9-102 (a) (72)

ORS 79.0102 (1) (uuu).................................. UCC 9-102 (a) (73)

ORS 79.0102 (1) (vvv).................................. UCC 9-102 (a) (74)

ORS 79.0102 (1) (www)............................... UCC 9-102 (a) (75)

ORS 79.0102 (1) (xxx).................................. UCC 9-102 (a) (76)

ORS 79.0102 (1) (yyy).................................. UCC 9-102 (a) (77)

ORS 79.0102 (1) (zzz)................................... UCC 9-102 (a) (78)

ORS 79.0102 (1) (aaaa)................................. UCC 9-102 (a) (79)

ORS 79.0102 (1) (bbbb)................................ UCC 9-102 (a) (80)

ORS 79.0102 (2)............................................ UCC 9-102 (b)

ORS 79.0102 (3)............................................ UCC 9-102 (c)

ORS 79.0103................................................. UCC 9-103

ORS 79.0103 (1)............................................ UCC 9-103 (a)

ORS 79.0103 (1) (a)...................................... UCC 9-103 (a) (1)

ORS 79.0103 (1) (b)...................................... UCC 9-103 (a) (2)

ORS 79.0103 (2)............................................ UCC 9-103 (b)

ORS 79.0103 (2) (a)...................................... UCC 9-103 (b) (1)

ORS 79.0103 (2) (b)...................................... UCC 9-103 (b) (2)

ORS 79.0103 (2) (c)...................................... UCC 9-103 (b) (3)

ORS 79.0103 (3)............................................ UCC 9-103 (c)

ORS 79.0103 (3) (a)...................................... UCC 9-103 (c) (1)

ORS 79.0103 (3) (b)...................................... UCC 9-103 (c) (2)

ORS 79.0103 (4)............................................ UCC 9-103 (d)

ORS 79.0103 (5)............................................ UCC 9-103 (e)

ORS 79.0103 (5) (a)...................................... UCC 9-103 (e) (1)

ORS 79.0103 (5) (b)...................................... UCC 9-103 (e) (2)

ORS 79.0103 (5) (c)...................................... UCC 9-103 (e) (3)

ORS 79.0103 (6)............................................ UCC 9-103 (f)

ORS 79.0103 (6) (a)...................................... UCC 9-103 (f) (1)

ORS 79.0103 (6) (b)...................................... UCC 9-103 (f) (2)

ORS 79.0103 (6) (c)...................................... UCC 9-103 (f) (3)

ORS 79.0103 (7)............................................ UCC 9-103 (g)

ORS 79.0103 (8)............................................ UCC 9-103 (h)

ORS 79.0104................................................. UCC 9-104

ORS 79.0104 (1)............................................ UCC 9-104 (a)

ORS 79.0104 (1) (a)...................................... UCC 9-104 (a) (1)

ORS 79.0104 (1) (b)...................................... UCC 9-104 (a) (2)

ORS 79.0104 (1) (c)...................................... UCC 9-104 (a) (3)

ORS 79.0104 (2)............................................ UCC 9-104 (b)

ORS 79.0105................................................. UCC 9-105

ORS 79.0105 (1)............................................ UCC 9-105 (a)

ORS 79.0105 (2)............................................ UCC 9-105 (b)

ORS 79.0105 (3)............................................ UCC 9-105 (c)

ORS 79.0105 (4)............................................ UCC 9-105 (d)

ORS 79.0105 (5)............................................ UCC 9-105 (e)

ORS 79.0105 (6)............................................ UCC 9-105 (f)

ORS 79.0106................................................. UCC 9-106

ORS 79.0106 (1)............................................ UCC 9-106 (a)

ORS 79.0106 (2)............................................ UCC 9-106 (b)

ORS 79.0106 (2) (a)...................................... UCC 9-106 (b) (1)

ORS 79.0106 (2) (b)...................................... UCC 9-106 (b) (2)

ORS 79.0106 (3)............................................ UCC 9-106 (c)

ORS 79.0107................................................. UCC 9-107

ORS 79.0108................................................. UCC 9-108

ORS 79.0108 (1)............................................ UCC 9-108 (a)

ORS 79.0108 (2)............................................ UCC 9-108 (b)

ORS 79.0108 (2) (a)...................................... UCC 9-108 (b) (1)

ORS 79.0108 (2) (b)...................................... UCC 9-108 (b) (2)

ORS 79.0108 (2) (c)...................................... UCC 9-108 (b) (3)

ORS 79.0108 (2) (d)...................................... UCC 9-108 (b) (4)

ORS 79.0108 (2) (e)...................................... UCC 9-108 (b) (5)

ORS 79.0108 (2) (f)....................................... UCC 9-108 (b) (6)

ORS 79.0108 (3)............................................ UCC 9-108 (c)

ORS 79.0108 (4)............................................ UCC 9-108 (d)

ORS 79.0108 (4) (a)...................................... UCC 9-108 (d) (1)

ORS 79.0108 (4) (b)...................................... UCC 9-108 (d) (2)

ORS 79.0108 (5)............................................ UCC 9-108 (e)

ORS 79.0108 (5) (a)...................................... UCC 9-108 (e) (1)

ORS 79.0108 (5) (b)...................................... UCC 9-108 (e) (2)

ORS 79.0109................................................. UCC 9-109

ORS 79.0109 (1)............................................ UCC 9-109 (a)

ORS 79.0109 (1) (a)...................................... UCC 9-109 (a) (1)

ORS 79.0109 (1) (b)...................................... UCC 9-109 (a) (2)

ORS 79.0109 (1) (c)...................................... UCC 9-109 (a) (3)

ORS 79.0109 (1) (d)...................................... UCC 9-109 (a) (4)

ORS 79.0109 (1) (e)...................................... UCC 9-109 (a) (5)

ORS 79.0109 (1) (f)....................................... UCC 9-109 (a) (6)

ORS 79.0109 (2)............................................ UCC 9-109 (b)

ORS 79.0109 (3)............................................ UCC 9-109 (c)

ORS 79.0109 (3) (a)...................................... UCC 9-109 (c) (1)

ORS 79.0109 (3) (b)...................................... UCC 9-109 (c) (2)

ORS 79.0109 (3) (c)...................................... UCC 9-109 (c) (3)

ORS 79.0109 (3) (d)...................................... UCC 9-109 (c) (4)

ORS 79.0109 (4)............................................ UCC 9-109 (d)

ORS 79.0109 (4) (a)...................................... UCC 9-109 (d) (1)

ORS 79.0109 (4) (b)...................................... UCC 9-109 (d) (2)

ORS 79.0109 (4) (c)...................................... UCC 9-109 (d) (3)

ORS 79.0109 (4) (d)...................................... UCC 9-109 (d) (4)

ORS 79.0109 (4) (e)...................................... UCC 9-109 (d) (5)

ORS 79.0109 (4) (f)....................................... UCC 9-109 (d) (6)

ORS 79.0109 (4) (g)...................................... UCC 9-109 (d) (7)

ORS 79.0109 (4) (h)...................................... UCC 9-109 (d) (8)

ORS 79.0109 (4) (i)....................................... UCC 9-109 (d) (9)

ORS 79.0109 (4) (j)....................................... UCC 9-109 (d) (10)

ORS 79.0109 (4) (k)...................................... UCC 9-109 (d) (11)

ORS 79.0109 (4) (L)...................................... UCC 9-109 (d) (12)

ORS 79.0109 (4) (m)..................................... UCC 9-109 (d) (13)

ORS 79.0110................................................. UCC 9-110

ORS 79.0110 (1)............................................ UCC 9-110 (a)

ORS 79.0110 (2)............................................ UCC 9-110 (b)

ORS 79.0110 (3)............................................ UCC 9-110 (c)

ORS 79.0110 (4)............................................ UCC 9-110 (d)

ORS 79.0201................................................. UCC 9-201

ORS 79.0201 (1)............................................ UCC 9-201 (a)

ORS 79.0201 (2)............................................ UCC 9-201 (b)

ORS 79.0201 (3)............................................ UCC 9-201 (c)

ORS 79.0201 (4)............................................ UCC 9-201 (d)

ORS 79.0201 (4) (a)...................................... UCC 9-201 (d) (1)

ORS 79.0201 (4) (b)...................................... UCC 9-201 (d) (2)

ORS 79.0202................................................. UCC 9-202

ORS 79.0203................................................. UCC 9-203

ORS 79.0203 (1)............................................ UCC 9-203 (a)

ORS 79.0203 (2)............................................ UCC 9-203 (b)

ORS 79.0203 (2) (a)...................................... UCC 9-203 (b) (1)

ORS 79.0203 (2) (b)...................................... UCC 9-203 (b) (2)

ORS 79.0203 (2) (c)...................................... UCC 9-203 (b) (3)

ORS 79.0203 (3)............................................ UCC 9-203 (c)

ORS 79.0203 (4)............................................ UCC 9-203 (d)

ORS 79.0203 (4) (a)...................................... UCC 9-203 (d) (1)

ORS 79.0203 (4) (b)...................................... UCC 9-203 (d) (2)

ORS 79.0203 (5)............................................ UCC 9-203 (e)

ORS 79.0203 (5) (a)...................................... UCC 9-203 (e) (1)

ORS 79.0203 (5) (b)...................................... UCC 9-203 (e) (2)

ORS 79.0203 (6)............................................ UCC 9-203 (f)

ORS 79.0203 (7)............................................ UCC 9-203 (g)

ORS 79.0203 (8)............................................ UCC 9-203 (h)

ORS 79.0203 (9)............................................ UCC 9-203 (i)

ORS 79.0204................................................. UCC 9-204

ORS 79.0204 (1)............................................ UCC 9-204 (a)

ORS 79.0204 (2)............................................ UCC 9-204 (b)

ORS 79.0204 (2) (a)...................................... UCC 9-204 (b) (1)

ORS 79.0204 (2) (b)...................................... UCC 9-204 (b) (2)

ORS 79.0204 (3)............................................ UCC 9-204 (c)

ORS 79.0205................................................. UCC 9-205

ORS 79.0205 (1)............................................ UCC 9-205 (a)

ORS 79.0205 (1) (a)...................................... UCC 9-205 (a) (1)

ORS 79.0205 (1) (b)...................................... UCC 9-205 (a) (2)

ORS 79.0205 (2)............................................ UCC 9-205 (b)

ORS 79.0206................................................. UCC 9-206

ORS 79.0206 (1)............................................ UCC 9-206 (a)

ORS 79.0206 (1) (a)...................................... UCC 9-206 (a) (1)

ORS 79.0206 (1) (b)...................................... UCC 9-206 (a) (2)

ORS 79.0206 (2)............................................ UCC 9-206 (b)

ORS 79.0206 (3)............................................ UCC 9-206 (c)

ORS 79.0206 (3) (a)...................................... UCC 9-206 (c) (1)

ORS 79.0206 (3) (b)...................................... UCC 9-206 (c) (2)

ORS 79.0206 (4)............................................ UCC 9-206 (d)

ORS 79.0207................................................. UCC 9-207

ORS 79.0207 (1)............................................ UCC 9-207 (a)

ORS 79.0207 (2)............................................ UCC 9-207 (b)

ORS 79.0207 (2) (a)...................................... UCC 9-207 (b) (1)

ORS 79.0207 (2) (b)...................................... UCC 9-207 (b) (2)

ORS 79.0207 (2) (c)...................................... UCC 9-207 (b) (3)

ORS 79.0207 (2) (d)...................................... UCC 9-207 (b) (4)

ORS 79.0207 (3)............................................ UCC 9-207 (c)

ORS 79.0207 (3) (a)...................................... UCC 9-207 (c) (1)

ORS 79.0207 (3) (b)...................................... UCC 9-207 (c) (2)

ORS 79.0207 (3) (c)...................................... UCC 9-207 (c) (3)

ORS 79.0207 (4)............................................ UCC 9-207 (d)

ORS 79.0207 (4) (a)...................................... UCC 9-207 (d) (1)

ORS 79.0207 (4) (b)...................................... UCC 9-207 (d) (2)

ORS 79.0208................................................. UCC 9-208

ORS 79.0208 (1)............................................ UCC 9-208 (a)

ORS 79.0208 (2)............................................ UCC 9-208 (b)

ORS 79.0208 (2) (a)...................................... UCC 9-208 (b) (1)

ORS 79.0208 (2) (b)...................................... UCC 9-208 (b) (2)

ORS 79.0208 (2) (c)...................................... UCC 9-208 (b) (3)

ORS 79.0208 (2) (d)...................................... UCC 9-208 (b) (4)

ORS 79.0208 (2) (e)...................................... UCC 9-208 (b) (5)

ORS 79.0209................................................. UCC 9-209

ORS 79.0209 (1)............................................ UCC 9-209 (a)

ORS 79.0209 (1) (a)...................................... UCC 9-209 (a) (1)

ORS 79.0209 (1) (b)...................................... UCC 9-209 (a) (2)

ORS 79.0209 (2)............................................ UCC 9-209 (b)

ORS 79.0209 (3)............................................ UCC 9-209 (c)

ORS 79.0210................................................. UCC 9-210

ORS 79.0210 (1)............................................ UCC 9-210 (a)

ORS 79.0210 (1) (a)...................................... UCC 9-210 (a) (1)

ORS 79.0210 (1) (b)...................................... UCC 9-210 (a) (2)

ORS 79.0210 (1) (c)...................................... UCC 9-210 (a) (3)

ORS 79.0210 (1) (d)...................................... UCC 9-210 (a) (4)

ORS 79.0210 (2)............................................ UCC 9-210 (b)

ORS 79.0210 (2) (a)...................................... UCC 9-210 (b) (1)

ORS 79.0210 (2) (b)...................................... UCC 9-210 (b) (2)

ORS 79.0210 (3)............................................ UCC 9-210 (c)

ORS 79.0210 (4)............................................ UCC 9-210 (d)

ORS 79.0210 (4) (a)...................................... UCC 9-210 (d) (1)

ORS 79.0210 (4) (b)...................................... UCC 9-210 (d) (2)

ORS 79.0210 (5)............................................ UCC 9-210 (e)

ORS 79.0210 (5) (a)...................................... UCC 9-210 (e) (1)

ORS 79.0210 (5) (b)...................................... UCC 9-210 (e) (2)

ORS 79.0210 (6)............................................ UCC 9-210 (f)

ORS 79.0301................................................. UCC 9-301

ORS 79.0301 (1)............................................ UCC 9-301 (a)

ORS 79.0301 (2)............................................ UCC 9-301 (b)

ORS 79.0301 (3)............................................ UCC 9-301 (c)

ORS 79.0301 (3) (a)...................................... UCC 9-301 (c) (1)

ORS 79.0301 (3) (b)...................................... UCC 9-301 (c) (2)

ORS 79.0301 (3) (c)...................................... UCC 9-301 (c) (3)

ORS 79.0301 (4)............................................ UCC 9-301 (d)

ORS 79.0302................................................. UCC 9-302

ORS 79.0303................................................. UCC 9-303

ORS 79.0303 (1)............................................ UCC 9-303 (a)

ORS 79.0303 (2)............................................ UCC 9-303 (b)

ORS 79.0303 (3)............................................ UCC 9-303 (c)

ORS 79.0304................................................. UCC 9-304

ORS 79.0304 (1)............................................ UCC 9-304 (a)

ORS 79.0304 (2)............................................ UCC 9-304 (b)

ORS 79.0304 (2) (a)...................................... UCC 9-304 (b) (1)

ORS 79.0304 (2) (b)...................................... UCC 9-304 (b) (2)

ORS 79.0304 (2) (c)...................................... UCC 9-304 (b) (3)

ORS 79.0304 (2) (d)...................................... UCC 9-304 (b) (4)

ORS 79.0304 (2) (e)...................................... UCC 9-304 (b) (5)

ORS 79.0305................................................. UCC 9-305

ORS 79.0305 (1)............................................ UCC 9-305 (a)

ORS 79.0305 (1) (a)...................................... UCC 9-305 (a) (1)

ORS 79.0305 (1) (b)...................................... UCC 9-305 (a) (2)

ORS 79.0305 (1) (c)...................................... UCC 9-305 (a) (3)

ORS 79.0305 (1) (d)...................................... UCC 9-305 (a) (4)

ORS 79.0305 (2)............................................ UCC 9-305 (b)

ORS 79.0305 (2) (a)...................................... UCC 9-305 (b) (1)

ORS 79.0305 (2) (b)...................................... UCC 9-305 (b) (2)

ORS 79.0305 (2) (c)...................................... UCC 9-305 (b) (3)

ORS 79.0305 (2) (d)...................................... UCC 9-305 (b) (4)

ORS 79.0305 (2) (e)...................................... UCC 9-305 (b) (5)

ORS 79.0305 (3)............................................ UCC 9-305 (c)

ORS 79.0305 (3) (a)...................................... UCC 9-305 (c) (1)

ORS 79.0305 (3) (b)...................................... UCC 9-305 (c) (2)

ORS 79.0305 (3) (c)...................................... UCC 9-305 (c) (3)

ORS 79.0306................................................. UCC 9-306

ORS 79.0306 (1)............................................ UCC 9-306 (a)

ORS 79.0306 (2)............................................ UCC 9-306 (b)

ORS 79.0306 (3)............................................ UCC 9-306 (c)

ORS 79.0307................................................. UCC 9-307

ORS 79.0307 (1)............................................ UCC 9-307 (a)

ORS 79.0307 (2)............................................ UCC 9-307 (b)

ORS 79.0307 (2) (a)...................................... UCC 9-307 (b) (1)

ORS 79.0307 (2) (b)...................................... UCC 9-307 (b) (2)

ORS 79.0307 (2) (c)...................................... UCC 9-307 (b) (3)

ORS 79.0307 (3)............................................ UCC 9-307 (c)

ORS 79.0307 (4)............................................ UCC 9-307 (d)

ORS 79.0307 (5)............................................ UCC 9-307 (e)

ORS 79.0307 (6)............................................ UCC 9-307 (f)

ORS 79.0307 (6) (a)...................................... UCC 9-307 (f) (1)

ORS 79.0307 (6) (b)...................................... UCC 9-307 (f) (2)

ORS 79.0307 (6) (c)...................................... UCC 9-307 (f) (3)

ORS 79.0307 (7)............................................ UCC 9-307 (g)

ORS 79.0307 (7) (a)...................................... UCC 9-307 (g) (1)

ORS 79.0307 (7) (b)...................................... UCC 9-307 (g) (2)

ORS 79.0307 (8)............................................ UCC 9-307 (h)

ORS 79.0307 (9)............................................ UCC 9-307 (i)

ORS 79.0307 (10).......................................... UCC 9-307 (j)

ORS 79.0307 (11).......................................... UCC 9-307 (k)

ORS 79.0308................................................. UCC 9-308

ORS 79.0308 (1)............................................ UCC 9-308 (a)

ORS 79.0308 (2)............................................ UCC 9-308 (b)

ORS 79.0308 (3)............................................ UCC 9-308 (c)

ORS 79.0308 (4)............................................ UCC 9-308 (d)

ORS 79.0308 (5)............................................ UCC 9-308 (e)

ORS 79.0308 (6)............................................ UCC 9-308 (f)

ORS 79.0308 (7)............................................ UCC 9-308 (g)

ORS 79.0309................................................. UCC 9-309

ORS 79.0309 (1)............................................ UCC 9-309 (a)

ORS 79.0309 (2)............................................ UCC 9-309 (b)

ORS 79.0309 (3)............................................ UCC 9-309 (c)

ORS 79.0309 (4)............................................ UCC 9-309 (d)

ORS 79.0309 (5)............................................ UCC 9-309 (e)

ORS 79.0309 (6)............................................ UCC 9-309 (f)

ORS 79.0309 (7)............................................ UCC 9-309 (g)

ORS 79.0309 (8)............................................ UCC 9-309 (h)

ORS 79.0309 (9)............................................ UCC 9-309 (i)

ORS 79.0309 (10).......................................... UCC 9-309 (j)

ORS 79.0309 (11).......................................... UCC 9-309 (k)

ORS 79.0309 (12).......................................... UCC 9-309 (l)

ORS 79.0309 (13).......................................... UCC 9-309 (m)

ORS 79.0310................................................. UCC 9-310

ORS 79.0310 (1)............................................ UCC 9-310 (a)

ORS 79.0310 (2)............................................ UCC 9-310 (b)

ORS 79.0310 (2) (a)...................................... UCC 9-310 (b) (1)

ORS 79.0310 (2) (b)...................................... UCC 9-310 (b) (2)

ORS 79.0310 (2) (c)...................................... UCC 9-310 (b) (3)

ORS 79.0310 (2) (d)...................................... UCC 9-310 (b) (4)

ORS 79.0310 (2) (e)...................................... UCC 9-310 (b) (5)

ORS 79.0310 (2) (f)....................................... UCC 9-310 (b) (6)

ORS 79.0310 (2) (g)...................................... UCC 9-310 (b) (7)

ORS 79.0310 (2) (h)...................................... UCC 9-310 (b) (8)

ORS 79.0310 (2) (i)....................................... UCC 9-310 (b) (9)

ORS 79.0310 (2) (j)....................................... UCC 9-310 (b) (10)

ORS 79.0310 (3)............................................ UCC 9-310 (c)

ORS 79.0311................................................. UCC 9-311

ORS 79.0311 (1)............................................ UCC 9-311 (a)

ORS 79.0311 (1) (a)...................................... UCC 9-311 (a) (1)

ORS 79.0311 (1) (b)...................................... UCC 9-311 (a) (2)

ORS 79.0311 (1) (c)...................................... UCC 9-311 (a) (3)

ORS 79.0311 (2)............................................ UCC 9-311 (b)

ORS 79.0311 (3)............................................ UCC 9-311 (c)

ORS 79.0311 (4)............................................ UCC 9-311 (d)

ORS 79.0312................................................. UCC 9-312

ORS 79.0312 (1)............................................ UCC 9-312 (a)

ORS 79.0312 (2)............................................ UCC 9-312 (b)

ORS 79.0312 (2) (a)...................................... UCC 9-312 (b) (1)

ORS 79.0312 (2) (b)...................................... UCC 9-312 (b) (2)

ORS 79.0312 (2) (c)...................................... UCC 9-312 (b) (3)

ORS 79.0312 (3)............................................ UCC 9-312 (c)

ORS 79.0312 (3) (a)...................................... UCC 9-312 (c) (1)

ORS 79.0312 (3) (b)...................................... UCC 9-312 (c) (2)

ORS 79.0312 (4)............................................ UCC 9-312 (d)

ORS 79.0312 (4) (a)...................................... UCC 9-312 (d) (1)

ORS 79.0312 (4) (b)...................................... UCC 9-312 (d) (2)

ORS 79.0312 (4) (c)...................................... UCC 9-312 (d) (3)

ORS 79.0312 (5)............................................ UCC 9-312 (e)

ORS 79.0312 (6)............................................ UCC 9-312 (f)

ORS 79.0312 (6) (a)...................................... UCC 9-312 (f) (1)

ORS 79.0312 (6) (b)...................................... UCC 9-312 (f) (2)

ORS 79.0312 (7)............................................ UCC 9-312 (g)

ORS 79.0312 (7) (a)...................................... UCC 9-312 (g) (1)

ORS 79.0312 (7) (b)...................................... UCC 9-312 (g) (2)

ORS 79.0312 (8)............................................ UCC 9-312 (h)

ORS 79.0313................................................. UCC 9-313

ORS 79.0313 (1)............................................ UCC 9-313 (a)

ORS 79.0313 (2)............................................ UCC 9-313 (b)

ORS 79.0313 (3)............................................ UCC 9-313 (c)

ORS 79.0313 (3) (a)...................................... UCC 9-313 (c) (1)

ORS 79.0313 (3) (b)...................................... UCC 9-313 (c) (2)

ORS 79.0313 (4)............................................ UCC 9-313 (d)

ORS 79.0313 (5)............................................ UCC 9-313 (e)

ORS 79.0313 (6)............................................ UCC 9-313 (f)

ORS 79.0313 (7)............................................ UCC 9-313 (g)

ORS 79.0313 (7) (a)...................................... UCC 9-313 (g) (1)

ORS 79.0313 (7) (b)...................................... UCC 9-313 (g) (2)

ORS 79.0313 (8)............................................ UCC 9-313 (h)

ORS 79.0313 (8) (a)...................................... UCC 9-313 (h) (1)

ORS 79.0313 (8) (b)...................................... UCC 9-313 (h) (2)

ORS 79.0313 (9)............................................ UCC 9-313 (i)

ORS 79.0314................................................. UCC 9-314

ORS 79.0314 (1)............................................ UCC 9-314 (a)

ORS 79.0314 (2)............................................ UCC 9-314 (b)

ORS 79.0314 (3)............................................ UCC 9-314 (c)

ORS 79.0314 (3) (a)...................................... UCC 9-314 (c) (1)

ORS 79.0314 (3) (b)...................................... UCC 9-314 (c) (2)

ORS 79.0315................................................. UCC 9-315

ORS 79.0315 (1)............................................ UCC 9-315 (a)

ORS 79.0315 (1) (a)...................................... UCC 9-315 (a) (1)

ORS 79.0315 (1) (b)...................................... UCC 9-315 (a) (2)

ORS 79.0315 (2)............................................ UCC 9-315 (b)

ORS 79.0315 (2) (a)...................................... UCC 9-315 (b) (1)

ORS 79.0315 (2) (b)...................................... UCC 9-315 (b) (2)

ORS 79.0315 (3)............................................ UCC 9-315 (c)

ORS 79.0315 (4)............................................ UCC 9-315 (d)

ORS 79.0315 (4) (a)...................................... UCC 9-315 (d) (1)

ORS 79.0315 (4) (b)...................................... UCC 9-315 (d) (2)

ORS 79.0315 (4) (c)...................................... UCC 9-315 (d) (3)

ORS 79.0315 (5)............................................ UCC 9-315 (e)

ORS 79.0315 (5) (a)...................................... UCC 9-315 (e) (1)

ORS 79.0315 (5) (b)...................................... UCC 9-315 (e) (2)

ORS 79.0316................................................. UCC 9-316

ORS 79.0316 (1)............................................ UCC 9-316 (a)

ORS 79.0316 (1) (a)...................................... UCC 9-316 (a) (1)

ORS 79.0316 (1) (b)...................................... UCC 9-316 (a) (2)

ORS 79.0316 (1) (c)...................................... UCC 9-316 (a) (3)

ORS 79.0316 (2)............................................ UCC 9-316 (b)

ORS 79.0316 (3)............................................ UCC 9-316 (c)

ORS 79.0316 (3) (a)...................................... UCC 9-316 (c) (1)

ORS 79.0316 (3) (b)...................................... UCC 9-316 (c) (2)

ORS 79.0316 (3) (c)...................................... UCC 9-316 (c) (3)

ORS 79.0316 (4)............................................ UCC 9-316 (d)

ORS 79.0316 (5)............................................ UCC 9-316 (e)

ORS 79.0316 (5) (a)...................................... UCC 9-316 (e) (1)

ORS 79.0316 (5) (b)...................................... UCC 9-316 (e) (2)

ORS 79.0316 (6)............................................ UCC 9-316 (f)

ORS 79.0316 (6) (a)...................................... UCC 9-316 (f) (1)

ORS 79.0316 (6) (b)...................................... UCC 9-316 (f) (2)

ORS 79.0316 (7)............................................ UCC 9-316 (g)

ORS 79.0317................................................. UCC 9-317

ORS 79.0317 (1)............................................ UCC 9-317 (a)

ORS 79.0317 (1) (a)...................................... UCC 9-317 (a) (1)

ORS 79.0317 (1) (b)...................................... UCC 9-317 (a) (2)

ORS 79.0317 (2)............................................ UCC 9-317 (b)

ORS 79.0317 (3)............................................ UCC 9-317 (c)

ORS 79.0317 (4)............................................ UCC 9-317 (d)

ORS 79.0317 (5)............................................ UCC 9-317 (e)

ORS 79.0318................................................. UCC 9-318

ORS 79.0318 (1)............................................ UCC 9-318 (a)

ORS 79.0318 (2)............................................ UCC 9-318 (b)

ORS 79.0319................................................. UCC 9-319

ORS 79.0319 (1)............................................ UCC 9-319 (a)

ORS 79.0319 (2)............................................ UCC 9-319 (b)

ORS 79.0320................................................. UCC 9-320

ORS 79.0320 (1)............................................ UCC 9-320 (a)

ORS 79.0320 (2)............................................ UCC 9-320 (b)

ORS 79.0320 (2) (a)...................................... UCC 9-320 (b) (1)

ORS 79.0320 (2) (b)...................................... UCC 9-320 (b) (2)

ORS 79.0320 (2) (c)...................................... UCC 9-320 (b) (3)

ORS 79.0320 (2) (d)...................................... UCC 9-320 (b) (4)

ORS 79.0320 (3)............................................ UCC 9-320 (c)

ORS 79.0320 (4)............................................ UCC 9-320 (d)

ORS 79.0320 (5)............................................ UCC 9-320 (e)

ORS 79.0321................................................. UCC 9-321

ORS 79.0321 (1)............................................ UCC 9-321 (a)

ORS 79.0321 (2)............................................ UCC 9-321 (b)

ORS 79.0321 (3)............................................ UCC 9-321 (c)

ORS 79.0322................................................. UCC 9-322

ORS 79.0322 (1)............................................ UCC 9-322 (a)

ORS 79.0322 (1) (a)...................................... UCC 9-322 (a) (1)

ORS 79.0322 (1) (b)...................................... UCC 9-322 (a) (2)

ORS 79.0322 (1) (c)...................................... UCC 9-322 (a) (3)

ORS 79.0322 (2)............................................ UCC 9-322 (b)

ORS 79.0322 (2) (a)...................................... UCC 9-322 (b) (1)

ORS 79.0322 (2) (b)...................................... UCC 9-322 (b) (2)

ORS 79.0322 (3)............................................ UCC 9-322 (c)

ORS 79.0322 (3) (a)...................................... UCC 9-322 (c) (1)

ORS 79.0322 (3) (b)...................................... UCC 9-322 (c) (2)

ORS 79.0322 (4)............................................ UCC 9-322 (d)

ORS 79.0322 (5)............................................ UCC 9-322 (e)

ORS 79.0322 (6)............................................ UCC 9-322 (f)

ORS 79.0322 (6) (a)...................................... UCC 9-322 (f) (1)

ORS 79.0322 (6) (b)...................................... UCC 9-322 (f) (2)

ORS 79.0322 (6) (c)...................................... UCC 9-322 (f) (3)

ORS 79.0322 (6) (d)...................................... UCC 9-322 (f) (4)

ORS 79.0322 (7)............................................ UCC 9-322 (g)

ORS 79.0323................................................. UCC 9-323

ORS 79.0323 (1)............................................ UCC 9-323 (a)

ORS 79.0323 (1) (a)...................................... UCC 9-323 (a) (1)

ORS 79.0323 (1) (b)...................................... UCC 9-323 (a) (2)

ORS 79.0323 (2)............................................ UCC 9-323 (b)

ORS 79.0323 (2) (a)...................................... UCC 9-323 (b) (1)

ORS 79.0323 (2) (b)...................................... UCC 9-323 (b) (2)

ORS 79.0323 (3)............................................ UCC 9-323 (c)

ORS 79.0323 (4)............................................ UCC 9-323 (d)

ORS 79.0323 (4) (a)...................................... UCC 9-323 (d) (1)

ORS 79.0323 (4) (b)...................................... UCC 9-323 (d) (2)

ORS 79.0323 (5)............................................ UCC 9-323 (e)

ORS 79.0323 (6)............................................ UCC 9-323 (f)

ORS 79.0323 (6) (a)...................................... UCC 9-323 (f) (1)

ORS 79.0323 (6) (b)...................................... UCC 9-323 (f) (2)

ORS 79.0323 (7)............................................ UCC 9-323 (g)

ORS 79.0324................................................. UCC 9-324

ORS 79.0324 (1)............................................ UCC 9-324 (a)

ORS 79.0324 (2)............................................ UCC 9-324 (b)

ORS 79.0324 (2) (a)...................................... UCC 9-324 (b) (1)

ORS 79.0324 (2) (b)...................................... UCC 9-324 (b) (2)

ORS 79.0324 (2) (c)...................................... UCC 9-324 (b) (3)

ORS 79.0324 (2) (d)...................................... UCC 9-324 (b) (4)

ORS 79.0324 (3)............................................ UCC 9-324 (c)

ORS 79.0324 (3) (a)...................................... UCC 9-324 (c) (1)

ORS 79.0324 (3) (b)...................................... UCC 9-324 (c) (2)

ORS 79.0324 (4)............................................ UCC 9-324 (d)

ORS 79.0324 (4) (a)...................................... UCC 9-324 (d) (1)

ORS 79.0324 (4) (b)...................................... UCC 9-324 (d) (2)

ORS 79.0324 (4) (c)...................................... UCC 9-324 (d) (3)

ORS 79.0324 (4) (d)...................................... UCC 9-324 (d) (4)

ORS 79.0324 (5)............................................ UCC 9-324 (e)

ORS 79.0324 (5) (a)...................................... UCC 9-324 (e) (1)

ORS 79.0324 (5) (b)...................................... UCC 9-324 (e) (2)

ORS 79.0324 (6)............................................ UCC 9-324 (f)

ORS 79.0324 (7)............................................ UCC 9-324 (g)

ORS 79.0324 (7) (a)...................................... UCC 9-324 (g) (1)

ORS 79.0324 (7) (b)...................................... UCC 9-324 (g) (2)

ORS 79.0325................................................. UCC 9-325

ORS 79.0325 (1)............................................ UCC 9-325 (a)

ORS 79.0325 (1) (a)...................................... UCC 9-325 (a) (1)

ORS 79.0325 (1) (b)...................................... UCC 9-325 (a) (2)

ORS 79.0325 (1) (c)...................................... UCC 9-325 (a) (3)

ORS 79.0325 (2)............................................ UCC 9-325 (b)

ORS 79.0325 (2) (a)...................................... UCC 9-325 (b) (1)

ORS 79.0325 (2) (b)...................................... UCC 9-325 (b) (2)

ORS 79.0326................................................. UCC 9-326

ORS 79.0326 (1)............................................ UCC 9-326 (a)

ORS 79.0326 (2)............................................ UCC 9-326 (b)

ORS 79.0327................................................. UCC 9-327

ORS 79.0327 (1)............................................ UCC 9-327 (1)

ORS 79.0327 (2)............................................ UCC 9-327 (2)

ORS 79.0327 (3)............................................ UCC 9-327 (3)

ORS 79.0327 (4)............................................ UCC 9-327 (4)

ORS 79.0328................................................. UCC 9-328

ORS 79.0328 (1)............................................ UCC 9-328 (1)

ORS 79.0328 (2)............................................ UCC 9-328 (2)

ORS 79.0328 (2) (a)...................................... UCC 9-328 (2) (A)

ORS 79.0328 (2) (b)...................................... UCC 9-328 (2) (B)

ORS 79.0328 (2) (c)...................................... UCC 9-328 (2) (C)

ORS 79.0328 (3)............................................ UCC 9-328 (3)

ORS 79.0328 (4)............................................ UCC 9-328 (4)

ORS 79.0328 (5)............................................ UCC 9-328 (5)

ORS 79.0328 (6)............................................ UCC 9-328 (6)

ORS 79.0328 (7)............................................ UCC 9-328 (7)

ORS 79.0329................................................. UCC 9-329

ORS 79.0329 (1)............................................ UCC 9-329 (1)

ORS 79.0329 (2)............................................ UCC 9-329 (2)

ORS 79.0330................................................. UCC 9-330

ORS 79.0330 (1)............................................ UCC 9-330 (a)

ORS 79.0330 (1) (a)...................................... UCC 9-330 (a) (1)

ORS 79.0330 (1) (b)...................................... UCC 9-330 (a) (2)

ORS 79.0330 (2)............................................ UCC 9-330 (b)

ORS 79.0330 (3)............................................ UCC 9-330 (c)

ORS 79.0330 (3) (a)...................................... UCC 9-330 (c) (1)

ORS 79.0330 (3) (b)...................................... UCC 9-330 (c) (2)

ORS 79.0330 (4)............................................ UCC 9-330 (d)

ORS 79.0330 (5)............................................ UCC 9-330 (e)

ORS 79.0330 (6)............................................ UCC 9-330 (f)

ORS 79.0331................................................. UCC 9-331

ORS 79.0331 (1)............................................ UCC 9-331 (a)

ORS 79.0331 (2)............................................ UCC 9-331 (b)

ORS 79.0331 (3)............................................ UCC 9-331 (c)

ORS 79.0332................................................. UCC 9-332

ORS 79.0332 (1)............................................ UCC 9-332 (a)

ORS 79.0332 (2)............................................ UCC 9-332 (b)

ORS 79.0333................................................. UCC 9-333

ORS 79.0333 (1)............................................ UCC 9-333 (a)

ORS 79.0333 (1) (a)...................................... UCC 9-333 (a) (1)

ORS 79.0333 (1) (b)...................................... UCC 9-333 (a) (2)

ORS 79.0333 (1) (c)...................................... UCC 9-333 (a) (3)

ORS 79.0333 (2)............................................ UCC 9-333 (b)

ORS 79.0334................................................. UCC 9-334

ORS 79.0334 (1)............................................ UCC 9-334 (a)

ORS 79.0334 (2)............................................ UCC 9-334 (b)

ORS 79.0334 (3)............................................ UCC 9-334 (c)

ORS 79.0334 (4)............................................ UCC 9-334 (d)

ORS 79.0334 (4) (a)...................................... UCC 9-334 (d) (1)

ORS 79.0334 (4) (b)...................................... UCC 9-334 (d) (2)

ORS 79.0334 (4) (c)...................................... UCC 9-334 (d) (3)

ORS 79.0334 (5)............................................ UCC 9-334 (e)

ORS 79.0334 (5) (a)...................................... UCC 9-334 (e) (1)

ORS 79.0334 (5) (b)...................................... UCC 9-334 (e) (2)

ORS 79.0334 (5) (c)...................................... UCC 9-334 (e) (3)

ORS 79.0334 (5) (d)...................................... UCC 9-334 (e) (4)

ORS 79.0334 (6)............................................ UCC 9-334 (f)

ORS 79.0334 (6) (a)...................................... UCC 9-334 (f) (1)

ORS 79.0334 (6) (b)...................................... UCC 9-334 (f) (2)

ORS 79.0334 (7)............................................ UCC 9-334 (g)

ORS 79.0334 (8)............................................ UCC 9-334 (h)

ORS 79.0334 (9)............................................ UCC 9-334 (i)

ORS 79.0334 (10).......................................... UCC 9-334 (j)

ORS 79.0335................................................. UCC 9-335

ORS 79.0335 (1)............................................ UCC 9-335 (a)

ORS 79.0335 (2)............................................ UCC 9-335 (b)

ORS 79.0335 (3)............................................ UCC 9-335 (c)

ORS 79.0335 (4)............................................ UCC 9-335 (d)

ORS 79.0335 (5)............................................ UCC 9-335 (e)

ORS 79.0335 (6)............................................ UCC 9-335 (f)

ORS 79.0336................................................. UCC 9-336

ORS 79.0336 (1)............................................ UCC 9-336 (a)

ORS 79.0336 (2)............................................ UCC 9-336 (b)

ORS 79.0336 (3)............................................ UCC 9-336 (c)

ORS 79.0336 (4)............................................ UCC 9-336 (d)

ORS 79.0336 (5)............................................ UCC 9-336 (e)

ORS 79.0336 (6)............................................ UCC 9-336 (f)

ORS 79.0336 (6) (a)...................................... UCC 9-336 (f) (1)

ORS 79.0336 (6) (b)...................................... UCC 9-336 (f) (2)

ORS 79.0337................................................. UCC 9-337

ORS 79.0337 (1)............................................ UCC 9-337 (1)

ORS 79.0337 (2)............................................ UCC 9-337 (2)

ORS 79.0338................................................. UCC 9-338

ORS 79.0338 (1)............................................ UCC 9-338 (1)

ORS 79.0338 (2)............................................ UCC 9-338 (2)

ORS 79.0339................................................. UCC 9-339

ORS 79.0340................................................. UCC 9-340

ORS 79.0340 (1)............................................ UCC 9-340 (a)

ORS 79.0340 (2)............................................ UCC 9-340 (b)

ORS 79.0340 (3)............................................ UCC 9-340 (c)

ORS 79.0341................................................. UCC 9-341

ORS 79.0341 (1)............................................ UCC 9-341 (1)

ORS 79.0341 (2)............................................ UCC 9-341 (2)

ORS 79.0341 (3)............................................ UCC 9-341 (3)

ORS 79.0342................................................. UCC 9-342

ORS 79.0401................................................. UCC 9-401

ORS 79.0401 (1)............................................ UCC 9-401 (a)

ORS 79.0401 (2)............................................ UCC 9-401 (b)

ORS 79.0402................................................. UCC 9-402

ORS 79.0403................................................. UCC 9-403

ORS 79.0403 (1)............................................ UCC 9-403 (a)

ORS 79.0403 (2)............................................ UCC 9-403 (b)

ORS 79.0403 (2) (a)...................................... UCC 9-403 (b) (1)

ORS 79.0403 (2) (b)...................................... UCC 9-403 (b) (2)

ORS 79.0403 (2) (c)...................................... UCC 9-403 (b) (3)

ORS 79.0403 (2) (d)...................................... UCC 9-403 (b) (4)

ORS 79.0403 (3)............................................ UCC 9-403 (c)

ORS 79.0403 (4)............................................ UCC 9-403 (d)

ORS 79.0403 (4) (a)...................................... UCC 9-403 (d) (1)

ORS 79.0403 (4) (b)...................................... UCC 9-403 (d) (2)

ORS 79.0403 (5)............................................ UCC 9-403 (e)

ORS 79.0403 (6)............................................ UCC 9-403 (f)

ORS 79.0404................................................. UCC 9-404

ORS 79.0404 (1)............................................ UCC 9-404 (a)

ORS 79.0404 (1) (a)...................................... UCC 9-404 (a) (1)

ORS 79.0404 (1) (b)...................................... UCC 9-404 (a) (2)

ORS 79.0404 (2)............................................ UCC 9-404 (b)

ORS 79.0404 (3)............................................ UCC 9-404 (c)

ORS 79.0404 (4)............................................ UCC 9-404 (d)

ORS 79.0404 (5)............................................ UCC 9-404 (e)

ORS 79.0405................................................. UCC 9-405

ORS 79.0405 (1)............................................ UCC 9-405 (a)

ORS 79.0405 (2)............................................ UCC 9-405 (b)

ORS 79.0405 (2) (a)...................................... UCC 9-405 (b) (1)

ORS 79.0405 (2) (b)...................................... UCC 9-405 (b) (2)

ORS 79.0405 (3)............................................ UCC 9-405 (c)

ORS 79.0405 (4)............................................ UCC 9-405 (d)

ORS 79.0406................................................. UCC 9-406

ORS 79.0406 (1)............................................ UCC 9-406 (a)

ORS 79.0406 (2)............................................ UCC 9-406 (b)

ORS 79.0406 (2) (a)...................................... UCC 9-406 (b) (1)

ORS 79.0406 (2) (b)...................................... UCC 9-406 (b) (2)

ORS 79.0406 (2) (c)...................................... UCC 9-406 (b) (3)

ORS 79.0406 (3)............................................ UCC 9-406 (c)

ORS 79.0406 (4)............................................ UCC 9-406 (d)

ORS 79.0406 (4) (a)...................................... UCC 9-406 (d) (1)

ORS 79.0406 (4) (b)...................................... UCC 9-406 (d) (2)

ORS 79.0406 (5)............................................ UCC 9-406 (e)

ORS 79.0406 (6)............................................ UCC 9-406 (f)

ORS 79.0406 (6) (a)...................................... UCC 9-406 (f) (1)

ORS 79.0406 (6) (b)...................................... UCC 9-406 (f) (2)

ORS 79.0406 (7)............................................ UCC 9-406 (g)

ORS 79.0406 (8)............................................ UCC 9-406 (h)

ORS 79.0406 (9)............................................ UCC 9-406 (i)

ORS 79.0406 (10).......................................... UCC 9-406 (j)

ORS 79.0407................................................. UCC 9-407

ORS 79.0407 (1)............................................ UCC 9-407 (a)

ORS 79.0407 (1) (a)...................................... UCC 9-407 (a) (1)

ORS 79.0407 (1) (b)...................................... UCC 9-407 (a) (2)

ORS 79.0407 (2)............................................ UCC 9-407 (b)

ORS 79.0407 (2) (a)...................................... UCC 9-407 (b) (1)

ORS 79.0407 (2) (b)...................................... UCC 9-407 (b) (2)

ORS 79.0407 (3)............................................ UCC 9-407 (c)

ORS 79.0408................................................. UCC 9-408

ORS 79.0408 (1)............................................ UCC 9-408 (a)

ORS 79.0408 (1) (a)...................................... UCC 9-408 (a) (1)

ORS 79.0408 (1) (b)...................................... UCC 9-408 (a) (2)

ORS 79.0408 (2)............................................ UCC 9-408 (b)

ORS 79.0408 (3)............................................ UCC 9-408 (c)

ORS 79.0408 (3) (a)...................................... UCC 9-408 (c) (1)

ORS 79.0408 (3) (b)...................................... UCC 9-408 (c) (2)

ORS 79.0408 (4)............................................ UCC 9-408 (d)

ORS 79.0408 (4) (a)...................................... UCC 9-408 (d) (1)

ORS 79.0408 (4) (b)...................................... UCC 9-408 (d) (2)

ORS 79.0408 (4) (c)...................................... UCC 9-408 (d) (3)

ORS 79.0408 (4) (d)...................................... UCC 9-408 (d) (4)

ORS 79.0408 (4) (e)...................................... UCC 9-408 (d) (5)

ORS 79.0408 (4) (f)....................................... UCC 9-408 (d) (6)

Â Â Â Â Â Â Â Â Â Â Â  ........................................................... UCC 9-408 (e)

ORS 79.0409................................................. UCC 9-409

ORS 79.0409 (1)............................................ UCC 9-409 (a)

ORS 79.0409 (1) (a)...................................... UCC 9-409 (a) (1)

ORS 79.0409 (1) (b)...................................... UCC 9-409 (a) (2)

ORS 79.0409 (2)............................................ UCC 9-409 (b)

ORS 79.0409 (2) (a)...................................... UCC 9-409 (b) (1)

ORS 79.0409 (2) (b)...................................... UCC 9-409 (b) (2)

ORS 79.0409 (2) (c)...................................... UCC 9-409 (b) (3)

ORS 79.0501................................................. UCC 9-501

ORS 79.0501 (1)............................................ UCC 9-501 (a)

ORS 79.0501 (1) (a)...................................... UCC 9-501 (a) (1)

ORS 79.0501 (1) (b)...................................... UCC 9-501 (a) (2)

ORS 79.0501 (2)............................................ UCC 9-501 (b)

ORS 79.0502................................................. UCC 9-502

ORS 79.0502 (1)............................................ UCC 9-502 (a)

ORS 79.0502 (1) (a)...................................... UCC 9-502 (a) (1)

ORS 79.0502 (1) (b)...................................... UCC 9-502 (a) (2)

ORS 79.0502 (1) (c)...................................... UCC 9-502 (a) (3)

ORS 79.0502 (2)............................................ UCC 9-502 (b)

ORS 79.0502 (2) (a)...................................... UCC 9-502 (b) (1)

ORS 79.0502 (2) (b)...................................... UCC 9-502 (b) (2)

ORS 79.0502 (2) (c)...................................... UCC 9-502 (b) (3)

ORS 79.0502 (2) (d)...................................... UCC 9-502 (b) (4)

ORS 79.0502 (3)............................................ UCC 9-502 (c)

ORS 79.0502 (3) (a)...................................... UCC 9-502 (c) (1)

ORS 79.0502 (3) (b)...................................... UCC 9-502 (c) (2)

ORS 79.0502 (3) (c)...................................... UCC 9-502 (c) (3)

ORS 79.0502 (3) (d)...................................... UCC 9-502 (c) (4)

ORS 79.0502 (4)............................................ UCC 9-502 (d)

ORS 79.0503................................................. UCC 9-503

ORS 79.0503 (1)............................................ UCC 9-503 (a)

ORS 79.0503 (1) (a)...................................... UCC 9-503 (a) (1)

ORS 79.0503 (1) (b)...................................... UCC 9-503 (a) (2)

ORS 79.0503 (1) (c)...................................... UCC 9-503 (a) (3)

ORS 79.0503 (1) (d)...................................... UCC 9-503 (a) (4)

ORS 79.0503 (2)............................................ UCC 9-503 (b)

ORS 79.0503 (2) (a)...................................... UCC 9-503 (b) (1)

ORS 79.0503 (2) (b)...................................... UCC 9-503 (b) (2)

ORS 79.0503 (3)............................................ UCC 9-503 (c)

ORS 79.0503 (4)............................................ UCC 9-503 (d)

ORS 79.0503 (5)............................................ UCC 9-503 (e)

ORS 79.0504................................................. UCC 9-504

ORS 79.0504 (1)............................................ UCC 9-504 (1)

ORS 79.0504 (2)............................................ UCC 9-504 (2)

ORS 79.0505................................................. UCC 9-505

ORS 79.0505 (1)............................................ UCC 9-505 (a)

ORS 79.0505 (2)............................................ UCC 9-505 (b)

ORS 79.0506................................................. UCC 9-506

ORS 79.0506 (1)............................................ UCC 9-506 (a)

ORS 79.0506 (2)............................................ UCC 9-506 (b)

ORS 79.0506 (3)............................................ UCC 9-506 (c)

ORS 79.0506 (4)............................................ UCC 9-506 (d)

ORS 79.0507................................................. UCC 9-507

ORS 79.0507 (1)............................................ UCC 9-507 (a)

ORS 79.0507 (2)............................................ UCC 9-507 (b)

ORS 79.0507 (3)............................................ UCC 9-507 (c)

ORS 79.0507 (3) (a)...................................... UCC 9-507 (c) (1)

ORS 79.0507 (3) (b)...................................... UCC 9-507 (c) (2)

ORS 79.0508................................................. UCC 9-508

ORS 79.0508 (1)............................................ UCC 9-508 (a)

ORS 79.0508 (2)............................................ UCC 9-508 (b)

ORS 79.0508 (2) (a)...................................... UCC 9-508 (b) (1)

ORS 79.0508 (2) (b)...................................... UCC 9-508 (b) (2)

ORS 79.0508 (3)............................................ UCC 9-508 (c)

ORS 79.0509................................................. UCC 9-509

ORS 79.0509 (1)............................................ UCC 9-509 (a)

ORS 79.0509 (1) (a)...................................... UCC 9-509 (a) (1)

ORS 79.0509 (1) (b)...................................... UCC 9-509 (a) (2)

ORS 79.0509 (2)............................................ UCC 9-509 (b)

ORS 79.0509 (2) (a)...................................... UCC 9-509 (b) (1)

ORS 79.0509 (2) (b)...................................... UCC 9-509 (b) (2)

ORS 79.0509 (3)............................................ UCC 9-509 (c)

ORS 79.0509 (4)............................................ UCC 9-509 (d)

ORS 79.0509 (4) (a)...................................... UCC 9-509 (d) (1)

ORS 79.0509 (4) (b)...................................... UCC 9-509 (d) (2)

ORS 79.0509 (5)............................................ UCC 9-509 (e)

ORS 79.0510................................................. UCC 9-510

ORS 79.0510 (1)............................................ UCC 9-510 (a)

ORS 79.0510 (2)............................................ UCC 9-510 (b)

ORS 79.0510 (3)............................................ UCC 9-510 (c)

ORS 79.0511................................................. UCC 9-511

ORS 79.0511 (1)............................................ UCC 9-511 (a)

ORS 79.0511 (2)............................................ UCC 9-511 (b)

ORS 79.0511 (3)............................................ UCC 9-511 (c)

ORS 79.0512................................................. UCC 9-512

ORS 79.0512 (1)............................................ UCC 9-512 (a)

ORS 79.0512 (1) (a)...................................... UCC 9-512 (a) (1)

ORS 79.0512 (1) (b)...................................... UCC 9-512 (a) (2)

ORS 79.0512 (2)............................................ UCC 9-512 (b)

ORS 79.0512 (3)............................................ UCC 9-512 (c)

ORS 79.0512 (4)............................................ UCC 9-512 (d)

ORS 79.0512 (5)............................................ UCC 9-512 (e)

ORS 79.0512 (5) (a)...................................... UCC 9-512 (e) (1)

ORS 79.0512 (5) (b)...................................... UCC 9-512 (e) (2)

ORS 79.0513................................................. UCC 9-513

ORS 79.0513 (1)............................................ UCC 9-513 (a)

ORS 79.0513 (1) (a)...................................... UCC 9-513 (a) (1)

ORS 79.0513 (1) (b)...................................... UCC 9-513 (a) (2)

ORS 79.0513 (2)............................................ UCC 9-513 (b)

ORS 79.0513 (2) (a)...................................... UCC 9-513 (b) (1)

ORS 79.0513 (2) (b)...................................... UCC 9-513 (b) (2)

ORS 79.0513 (3)............................................ UCC 9-513 (c)

ORS 79.0513 (3) (a)...................................... UCC 9-513 (c) (1)

ORS 79.0513 (3) (b)...................................... UCC 9-513 (c) (2)

ORS 79.0513 (3) (c)...................................... UCC 9-513 (c) (3)

ORS 79.0513 (3) (d)...................................... UCC 9-513 (c) (4)

ORS 79.0513 (4)............................................ UCC 9-513 (d)

ORS 79.0514................................................. UCC 9-514

ORS 79.0514 (1)............................................ UCC 9-514 (a)

ORS 79.0514 (2)............................................ UCC 9-514 (b)

ORS 79.0514 (2) (a)...................................... UCC 9-514 (b) (1)

ORS 79.0514 (2) (b)...................................... UCC 9-514 (b) (2)

ORS 79.0514 (2) (c)...................................... UCC 9-514 (b) (3)

ORS 79.0514 (3)............................................ UCC 9-514 (c)

ORS 79.0515................................................. UCC 9-515

ORS 79.0515 (1)............................................ UCC 9-515 (a)

ORS 79.0515 (2)............................................ UCC 9-515 (b)

ORS 79.0515 (3)............................................ UCC 9-515 (c)

ORS 79.0515 (4)............................................ UCC 9-515 (d)

ORS 79.0515 (5)............................................ UCC 9-515 (e)

ORS 79.0515 (6)............................................ UCC 9-515 (f)

ORS 79.0515 (7)............................................ UCC 9-515 (g)

ORS 79.0516................................................. UCC 9-516

ORS 79.0516 (1)............................................ UCC 9-516 (a)

ORS 79.0516 (2)............................................ UCC 9-516 (b)

ORS 79.0516 (2) (a)...................................... UCC 9-516 (b) (1)

ORS 79.0516 (2) (b)...................................... UCC 9-516 (b) (2)

ORS 79.0516 (2) (c)...................................... UCC 9-516 (b) (3)

ORS 79.0516 (2) (d)...................................... UCC 9-516 (b) (4)

ORS 79.0516 (2) (e)...................................... UCC 9-516 (b) (5)

ORS 79.0516 (2) (f)....................................... UCC 9-516 (b) (6)

ORS 79.0516 (2) (g)...................................... UCC 9-516 (b) (7)

ORS 79.0516 (3)............................................ UCC 9-516 (c)

ORS 79.0516 (3) (a)...................................... UCC 9-516 (c) (1)

ORS 79.0516 (3) (b)...................................... UCC 9-516 (c) (2)

ORS 79.0516 (4)............................................ UCC 9-516 (d)

ORS 79.0517................................................. UCC 9-517

ORS 79.0518................................................. UCC 9-518

ORS 79.0518 (1)............................................ UCC 9-518 (a)

ORS 79.0518 (2)............................................ UCC 9-518 (b)

ORS 79.0518 (2) (a)...................................... UCC 9-518 (b) (1)

ORS 79.0518 (2) (b)...................................... UCC 9-518 (b) (2)

ORS 79.0518 (2) (c)...................................... UCC 9-518 (b) (3)

ORS 79.0518 (2) (d)...................................... none

ORS 79.0518 (3)............................................ UCC 9-518 (c)

ORS 79.0519................................................. UCC 9-519

ORS 79.0519 (1)............................................ UCC 9-519 (a)

ORS 79.0519 (1) (a)...................................... UCC 9-519 (a) (1)

ORS 79.0519 (1) (b)...................................... UCC 9-519 (a) (2)

ORS 79.0519 (1) (c)...................................... UCC 9-519 (a) (3)

ORS 79.0519 (1) (d)...................................... UCC 9-519 (a) (4)

ORS 79.0519 (2)............................................ UCC 9-519 (b)

ORS 79.0519 (2) (a)...................................... UCC 9-519 (b) (1)

ORS 79.0519 (2) (b)...................................... UCC 9-519 (b) (2)

ORS 79.0519 (3)............................................ UCC 9-519 (c)

ORS 79.0519 (3) (a)...................................... UCC 9-519 (c) (1)

ORS 79.0519 (3) (b)...................................... UCC 9-519 (c) (2)

ORS 79.0519 (4)............................................ UCC 9-519 (d)

ORS 79.0519 (4) (a)...................................... UCC 9-519 (d) (1)

ORS 79.0519 (4) (b)...................................... UCC 9-519 (d) (2)

ORS 79.0519 (5)............................................ UCC 9-519 (e)

ORS 79.0519 (5) (a)...................................... UCC 9-519 (e) (1)

ORS 79.0519 (5) (b)...................................... UCC 9-519 (e) (2)

ORS 79.0519 (6)............................................ UCC 9-519 (f)

ORS 79.0519 (6) (a)...................................... UCC 9-519 (f) (1)

ORS 79.0519 (6) (b)...................................... UCC 9-519 (f) (2)

ORS 79.0519 (7)............................................ UCC 9-519 (g)

ORS 79.0519 (8)............................................ UCC 9-519 (h)

ORS 79.0519 (9)............................................ UCC 9-519 (i)

ORS 79.0520................................................. UCC 9-520

ORS 79.0520 (1)............................................ UCC 9-520 (a)

ORS 79.0520 (2)............................................ UCC 9-520 (b)

ORS 79.0520 (3)............................................ UCC 9-520 (c)

ORS 79.0520 (4)............................................ UCC 9-520 (d)

ORS 79.0521................................................. UCC 9-521

ORS 79.0521 (1)............................................ UCC 9-521 (a)

ORS 79.0521 (2)............................................ UCC 9-521 (b)

ORS 79.0522................................................. UCC 9-522

ORS 79.0522 (1)............................................ UCC 9-522 (a)

ORS 79.0522 (2)............................................ UCC 9-522 (b)

ORS 79.0523................................................. UCC 9-523

ORS 79.0523 (1)............................................ UCC 9-523 (a)

ORS 79.0523 (1) (a)...................................... UCC 9-523 (a) (1)

ORS 79.0523 (1) (b)...................................... UCC 9-523 (a) (2)

ORS 79.0523 (2)............................................ UCC 9-523 (b)

ORS 79.0523 (2) (a)...................................... UCC 9-523 (b) (1)

ORS 79.0523 (2) (b)...................................... UCC 9-523 (b) (2)

ORS 79.0523 (2) (c)...................................... UCC 9-523 (b) (3)

ORS 79.0523 (3)............................................ UCC 9-523 (c)

ORS 79.0523 (3) (a)...................................... UCC 9-523 (c) (1)

ORS 79.0523 (3) (b)...................................... UCC 9-523 (c) (2)

ORS 79.0523 (3) (c)...................................... UCC 9-523 (c) (3)

ORS 79.0523 (3) (d)...................................... none

ORS 79.0523 (4)............................................ UCC 9-523 (d)

ORS 79.0523 (5)............................................ UCC 9-523 (e)

ORS 79.0523 (6)............................................ UCC 9-523 (f)

ORS 79.0524................................................. UCC 9-524

ORS 79.0524 (1)............................................ UCC 9-524 (1)

ORS 79.0524 (2)............................................ UCC 9-524 (2)

ORS 79.0525................................................. UCC 9-525

ORS 79.0525 (1)............................................ UCC 9-525 (a)

ORS 79.0525 (1)............................................ UCC 9-525 (a) (1)

ORS 79.0525 (1)............................................ UCC 9-525 (a) (2)

ORS 79.0525 (1)............................................ UCC 9-525 (a) (3)

ORS 79.0525 (1)............................................ UCC 9-525 (b)

ORS 79.0525 (1)............................................ UCC 9-525 (b) (1)

ORS 79.0525 (1)............................................ UCC 9-525 (b) (2)

ORS 79.0525 (2)............................................ UCC 9-525 (c)

ORS 79.0525 (3)............................................ UCC 9-525 (d)

ORS 79.0525 (3)............................................ UCC 9-525 (d) (1)

ORS 79.0525 (3)............................................ UCC 9-525 (d) (2)

ORS 79.0525 (4)............................................ UCC 9-525 (e)

ORS 79.0525 (5)............................................ none

ORS 79.0526................................................. UCC 9-526

ORS 79.0526 (1)............................................ UCC 9-526 (a)

ORS 79.0526 (1) (a)...................................... UCC 9-526 (a) (1)

ORS 79.0526 (1) (b)...................................... UCC 9-526 (a) (2)

ORS 79.0526 (2)............................................ UCC 9-526 (b)

ORS 79.0526 (2) (a)...................................... UCC 9-526 (b) (1)

ORS 79.0526 (2) (b)...................................... UCC 9-526 (b) (2)

ORS 79.0526 (2) (c)...................................... UCC 9-526 (b) (3)

ORS 79.0527................................................. UCC 9-527 (1) and (2)

ORS 79.0601................................................. UCC 9-601

ORS 79.0601 (1)............................................ UCC 9-601 (a)

ORS 79.0601 (1) (a)...................................... UCC 9-601 (a) (1)

ORS 79.0601 (1) (b)...................................... UCC 9-601 (a) (2)

ORS 79.0601 (2)............................................ UCC 9-601 (b)

ORS 79.0601 (3)............................................ UCC 9-601 (c)

ORS 79.0601 (4)............................................ UCC 9-601 (d)

ORS 79.0601 (5)............................................ UCC 9-601 (e)

ORS 79.0601 (5) (a)...................................... UCC 9-601 (e) (1)

ORS 79.0601 (5) (b)...................................... UCC 9-601 (e) (2)

ORS 79.0601 (5) (c)...................................... UCC 9-601 (e) (3)

ORS 79.0601 (6)............................................ UCC 9-601 (f)

ORS 79.0601 (7)............................................ UCC 9-601 (g)

ORS 79.0602................................................. UCC 9-602

ORS 79.0602 (1)............................................ UCC 9-602 (1)

ORS 79.0602 (2)............................................ UCC 9-602 (2)

ORS 79.0602 (3)............................................ UCC 9-602 (3)

ORS 79.0602 (4)............................................ UCC 9-602 (4)

ORS 79.0602 (5)............................................ UCC 9-602 (5)

ORS 79.0602 (6)............................................ UCC 9-602 (6)

ORS 79.0602 (7)............................................ UCC 9-602 (7)

ORS 79.0602 (8)............................................ UCC 9-602 (8)

ORS 79.0602 (9)............................................ UCC 9-602 (9)

ORS 79.0602 (10).......................................... UCC 9-602 (10)

ORS 79.0602 (11).......................................... UCC 9-602 (11)

ORS 79.0602 (12).......................................... UCC 9-602 (12)

ORS 79.0602 (13).......................................... UCC 9-602 (13)

ORS 79.0603................................................. UCC 9-603

ORS 79.0603 (1)............................................ UCC 9-603 (a)

ORS 79.0603 (2)............................................ UCC 9-603 (b)

ORS 79.0604................................................. UCC 9-604

ORS 79.0604 (1)............................................ UCC 9-604 (a)

ORS 79.0604 (1) (a)...................................... UCC 9-604 (a) (1)

ORS 79.0604 (1) (b)...................................... UCC 9-604 (a) (2)

ORS 79.0604 (2)............................................ UCC 9-604 (b)

ORS 79.0604 (2) (a)...................................... UCC 9-604 (b) (1)

ORS 79.0604 (2) (b)...................................... UCC 9-604 (b) (2)

ORS 79.0604 (3)............................................ UCC 9-604 (c)

ORS 79.0604 (4)............................................ UCC 9-604 (d)

ORS 79.0605................................................. UCC 9-605

ORS 79.0605 (1)............................................ UCC 9-605 (1)

ORS 79.0605 (1) (a)...................................... UCC 9-605 (1) (A)

ORS 79.0605 (1) (b)...................................... UCC 9-605 (1) (B)

ORS 79.0605 (1) (c)...................................... UCC 9-605 (1) (C)

ORS 79.0605 (2)............................................ UCC 9-605 (2)

ORS 79.0605 (2) (a)...................................... UCC 9-605 (2) (A)

ORS 79.0605 (2) (b)...................................... UCC 9-605 (2) (B)

ORS 79.0606................................................. UCC 9-606

ORS 79.0607................................................. UCC 9-607

ORS 79.0607 (1)............................................ UCC 9-607 (a)

ORS 79.0607 (1) (a)...................................... UCC 9-607 (a) (1)

ORS 79.0607 (1) (b)...................................... UCC 9-607 (a) (2)

ORS 79.0607 (1) (c)...................................... UCC 9-607 (a) (3)

ORS 79.0607 (1) (d)...................................... UCC 9-607 (a) (4)

ORS 79.0607 (1) (e)...................................... UCC 9-607 (a) (5)

ORS 79.0607 (2)............................................ UCC 9-607 (b)

ORS 79.0607 (2) (a)...................................... UCC 9-607 (b) (1)

ORS 79.0607 (2) (b)...................................... UCC 9-607 (b) (2)

ORS 79.0607 (3)............................................ UCC 9-607 (c)

ORS 79.0607 (3) (a)...................................... UCC 9-607 (c) (1)

ORS 79.0607 (3) (b)...................................... UCC 9-607 (c) (2)

ORS 79.0607 (4)............................................ UCC 9-607 (d)

ORS 79.0607 (5)............................................ UCC 9-607 (e)

ORS 79.0608................................................. UCC 9-608

ORS 79.0608 (1)............................................ UCC 9-608 (a)

ORS 79.0608 (1) (a)...................................... UCC 9-608 (a) (1)

ORS 79.0608 (1) (b)...................................... UCC 9-608 (a) (2)

ORS 79.0608 (1) (c)...................................... UCC 9-608 (a) (3)

ORS 79.0608 (1) (d)...................................... UCC 9-608 (a) (4)

ORS 79.0608 (2)............................................ UCC 9-608 (b)

ORS 79.0609................................................. UCC 9-609

ORS 79.0609 (1)............................................ UCC 9-609 (a)

ORS 79.0609 (1) (a)...................................... UCC 9-609 (a) (1)

ORS 79.0609 (1) (b)...................................... UCC 9-609 (a) (2)

ORS 79.0609 (2)............................................ UCC 9-609 (b)

ORS 79.0609 (2) (a)...................................... UCC 9-609 (b) (1)

ORS 79.0609 (2) (b)...................................... UCC 9-609 (b) (2)

ORS 79.0609 (3)............................................ UCC 9-609 (c)

ORS 79.0610................................................. UCC 9-610

ORS 79.0610 (1)............................................ UCC 9-610 (a)

ORS 79.0610 (2)............................................ UCC 9-610 (b)

ORS 79.0610 (3)............................................ UCC 9-610 (c)

ORS 79.0610 (3) (a)...................................... UCC 9-610 (c) (1)

ORS 79.0610 (3) (b)...................................... UCC 9-610 (c) (2)

ORS 79.0610 (4)............................................ UCC 9-610 (d)

ORS 79.0610 (5)............................................ UCC 9-610 (e)

ORS 79.0610 (5) (a)...................................... UCC 9-610 (e) (1)

ORS 79.0610 (5) (b)...................................... UCC 9-610 (e) (2)

ORS 79.0610 (6)............................................ UCC 9-610 (f)

ORS 79.0611................................................. UCC 9-611

ORS 79.0611 (1)............................................ UCC 9-611 (a)

ORS 79.0611 (1) (a)...................................... UCC 9-611 (a) (1)

ORS 79.0611 (1) (b)...................................... UCC 9-611 (a) (2)

ORS 79.0611 (2)............................................ UCC 9-611 (b)

ORS 79.0611 (3)............................................ UCC 9-611 (c)

ORS 79.0611 (3) (a)...................................... UCC 9-611 (c) (1)

ORS 79.0611 (3) (b)...................................... UCC 9-611 (c) (2)

ORS 79.0611 (3) (c)...................................... UCC 9-611 (c) (3)

ORS 79.0611 (4)............................................ UCC 9-611 (d)

ORS 79.0611 (5)............................................ UCC 9-611 (e)

ORS 79.0611 (5) (a)...................................... UCC 9-611 (e) (1)

ORS 79.0611 (5) (b)...................................... UCC 9-611 (e) (2)

ORS 79.0612................................................. UCC 9-612

ORS 79.0612 (1)............................................ UCC 9-612 (a)

ORS 79.0612 (2)............................................ UCC 9-612 (b)

ORS 79.0613................................................. UCC 9-613

ORS 79.0613 (1)............................................ UCC 9-613 (1)

ORS 79.0613 (1) (a)...................................... UCC 9-613 (1) (A)

ORS 79.0613 (1) (b)...................................... UCC 9-613 (1) (B)

ORS 79.0613 (1) (c)...................................... UCC 9-613 (1) (C)

ORS 79.0613 (1) (d)...................................... UCC 9-613 (1) (D)

ORS 79.0613 (1) (e)...................................... UCC 9-613 (1) (E)

ORS 79.0613 (2)............................................ UCC 9-613 (2)

ORS 79.0613 (3)............................................ UCC 9-613 (3)

ORS 79.0613 (3) (a)...................................... UCC 9-613 (3) (A)

ORS 79.0613 (3) (b)...................................... UCC 9-613 (3) (B)

ORS 79.0613 (4)............................................ UCC 9-613 (4)

ORS 79.0613 (5)............................................ UCC 9-613 (5)

ORS 79.0614................................................. UCC 9-614

ORS 79.0614 (1)............................................ UCC 9-614 (1)

ORS 79.0614 (1) (a)...................................... UCC 9-614 (1) (A)

ORS 79.0614 (1) (b)...................................... UCC 9-614 (1) (B)

ORS 79.0614 (1) (c)...................................... UCC 9-614 (1) (C)

ORS 79.0614 (1) (d)...................................... UCC 9-614 (1) (D)

ORS 79.0614 (2)............................................ UCC 9-614 (2)

ORS 79.0614 (3)............................................ UCC 9-614 (3)

ORS 79.0615................................................. UCC 9-615

ORS 79.0615 (1)............................................ UCC 9-615 (a)

ORS 79.0615 (1) (a)...................................... UCC 9-615 (a) (1)

ORS 79.0615 (1) (b)...................................... UCC 9-615 (a) (2)

ORS 79.0615 (1) (c)...................................... UCC 9-615 (a) (3)

ORS 79.0615 (1) (d)...................................... UCC 9-615 (a) (4)

ORS 79.0615 (2)............................................ UCC 9-615 (b)

ORS 79.0615 (3)............................................ UCC 9-615 (c)

ORS 79.0615 (4)............................................ UCC 9-615 (d)

ORS 79.0615 (4) (a)...................................... UCC 9-615 (d) (1)

ORS 79.0615 (4) (b)...................................... UCC 9-615 (d) (2)

ORS 79.0615 (5)............................................ UCC 9-615 (e)

ORS 79.0615 (5) (a)...................................... UCC 9-615 (e) (1)

ORS 79.0615 (5) (b)...................................... UCC 9-615 (e) (2)

ORS 79.0615 (6)............................................ UCC 9-615 (f)

ORS 79.0615 (6) (a)...................................... UCC 9-615 (f) (1)

ORS 79.0615 (6) (b)...................................... UCC 9-615 (f) (2)

ORS 79.0615 (7)............................................ UCC 9-615 (g)

ORS 79.0615 (7) (a)...................................... UCC 9-615 (g) (1)

ORS 79.0615 (7) (b)...................................... UCC 9-615 (g) (2)

ORS 79.0615 (7) (c)...................................... UCC 9-615 (g) (3)

ORS 79.0616................................................. UCC 9-616

ORS 79.0616 (1)............................................ UCC 9-616 (a)

ORS 79.0616 (1) (a)...................................... UCC 9-616 (a) (1)

ORS 79.0616 (1) (b)...................................... UCC 9-616 (a) (2)

ORS 79.0616 (2)............................................ UCC 9-616 (b)

ORS 79.0616 (2) (a)...................................... UCC 9-616 (b) (1)

ORS 79.0616 (2) (b)...................................... UCC 9-616 (b) (2)

ORS 79.0616 (3)............................................ UCC 9-616 (c)

ORS 79.0616 (3) (a)...................................... UCC 9-616 (c) (1)

ORS 79.0616 (3) (b)...................................... UCC 9-616 (c) (2)

ORS 79.0616 (3) (c)...................................... UCC 9-616 (c) (3)

ORS 79.0616 (3) (d)...................................... UCC 9-616 (c) (4)

ORS 79.0616 (3) (e)...................................... UCC 9-616 (c) (5)

ORS 79.0616 (3) (f)....................................... UCC 9-616 (c) (6)

ORS 79.0616 (4)............................................ UCC 9-616 (d)

ORS 79.0616 (5)............................................ UCC 9-616 (e)

ORS 79.0617................................................. UCC 9-617

ORS 79.0617 (1)............................................ UCC 9-617 (a)

ORS 79.0617 (1) (a)...................................... UCC 9-617 (a) (1)

ORS 79.0617 (1) (b)...................................... UCC 9-617 (a) (2)

ORS 79.0617 (1) (c)...................................... UCC 9-617 (a) (3)

ORS 79.0617 (2)............................................ UCC 9-617 (b)

ORS 79.0617 (3)............................................ UCC 9-617 (c)

ORS 79.0617 (3) (a)...................................... UCC 9-617 (c) (1)

ORS 79.0617 (3) (b)...................................... UCC 9-617 (c) (2)

ORS 79.0617 (3) (c)...................................... UCC 9-617 (c) (3)

ORS 79.0618................................................. UCC 9-618

ORS 79.0618 (1)............................................ UCC 9-618 (a)

ORS 79.0618 (1) (a)...................................... UCC 9-618 (a) (1)

ORS 79.0618 (1) (b)...................................... UCC 9-618 (a) (2)

ORS 79.0618 (1) (c)...................................... UCC 9-618 (a) (3)

ORS 79.0618 (2)............................................ UCC 9-618 (b)

ORS 79.0618 (2) (a)...................................... UCC 9-618 (b) (1)

ORS 79.0618 (2) (b)...................................... UCC 9-618 (b) (2)

ORS 79.0619................................................. UCC 9-619

ORS 79.0619 (1)............................................ UCC 9-619 (a)

ORS 79.0619 (1) (a)...................................... UCC 9-619 (a) (1)

ORS 79.0619 (1) (b)...................................... UCC 9-619 (a) (2)

ORS 79.0619 (1) (c)...................................... UCC 9-619 (a) (3)

ORS 79.0619 (1) (d)...................................... UCC 9-619 (a) (4)

ORS 79.0619 (2)............................................ UCC 9-619 (b)

ORS 79.0619 (2) (a)...................................... UCC 9-619 (b) (1)

ORS 79.0619 (2) (b)...................................... UCC 9-619 (b) (2)

ORS 79.0619 (2) (c)...................................... UCC 9-619 (b) (3)

ORS 79.0619 (3)............................................ UCC 9-619 (c)

ORS 79.0620................................................. UCC 9-620

ORS 79.0620 (1)............................................ UCC 9-620 (a)

ORS 79.0620 (1) (a)...................................... UCC 9-620 (a) (1)

ORS 79.0620 (1) (b)...................................... UCC 9-620 (a) (2)

ORS 79.0620 (1) (c)...................................... UCC 9-620 (a) (3)

ORS 79.0620 (1) (d)...................................... UCC 9-620 (a) (4)

ORS 79.0620 (2)............................................ UCC 9-620 (b)

ORS 79.0620 (2) (a)...................................... UCC 9-620 (b) (1)

ORS 79.0620 (2) (b)...................................... UCC 9-620 (b) (2)

ORS 79.0620 (3)............................................ UCC 9-620 (c)

ORS 79.0620 (3) (a)...................................... UCC 9-620 (c) (1)

ORS 79.0620 (3) (b)...................................... UCC 9-620 (c) (2)

ORS 79.0620 (4)............................................ UCC 9-620 (d)

ORS 79.0620 (4) (a)...................................... UCC 9-620 (d) (1)

ORS 79.0620 (4) (b)...................................... UCC 9-620 (d) (2)

ORS 79.0620 (5)............................................ UCC 9-620 (e)

ORS 79.0620 (5) (a)...................................... UCC 9-620 (e) (1)

ORS 79.0620 (5) (b)...................................... UCC 9-620 (e) (2)

ORS 79.0620 (6)............................................ UCC 9-620 (f)

ORS 79.0620 (6) (a)...................................... UCC 9-620 (f) (1)

ORS 79.0620 (6) (b)...................................... UCC 9-620 (f) (2)

ORS 79.0620 (7)............................................ UCC 9-620 (g)

ORS 79.0621................................................. UCC 9-621

ORS 79.0621 (1)............................................ UCC 9-621 (a)

ORS 79.0621 (1) (a)...................................... UCC 9-621 (a) (1)

ORS 79.0621 (1) (b)...................................... UCC 9-621 (a) (2)

ORS 79.0621 (1) (c)...................................... UCC 9-621 (a) (3)

ORS 79.0621 (2)............................................ UCC 9-621 (b)

ORS 79.0622................................................. UCC 9-622

ORS 79.0622 (1)............................................ UCC 9-622 (a)

ORS 79.0622 (1) (a)...................................... UCC 9-622 (a) (1)

ORS 79.0622 (1) (b)...................................... UCC 9-622 (a) (2)

ORS 79.0622 (1) (c)...................................... UCC 9-622 (a) (3)

ORS 79.0622 (1) (d)...................................... UCC 9-622 (a) (4)

ORS 79.0622 (2)............................................ UCC 9-622 (b)

ORS 79.0623................................................. UCC 9-623

ORS 79.0623 (1)............................................ UCC 9-623 (a)

ORS 79.0623 (2)............................................ UCC 9-623 (b)

ORS 79.0623 (2) (a)...................................... UCC 9-623 (b) (1)

ORS 79.0623 (2) (b)...................................... UCC 9-623 (b) (2)

ORS 79.0623 (3)............................................ UCC 9-623 (c)

ORS 79.0623 (3) (a)...................................... UCC 9-623 (c) (1)

ORS 79.0623 (3) (b)...................................... UCC 9-623 (c) (2)

ORS 79.0623 (3) (c)...................................... UCC 9-623 (c) (3)

ORS 79.0624................................................. UCC 9-624

ORS 79.0624 (1)............................................ UCC 9-624 (a)

ORS 79.0624 (2)............................................ UCC 9-624 (b)

ORS 79.0624 (3)............................................ UCC 9-624 (c)

ORS 79.0625................................................. UCC 9-625

ORS 79.0625 (1)............................................ UCC 9-625 (a)

ORS 79.0625 (2)............................................ UCC 9-625 (b)

ORS 79.0625 (3)............................................ UCC 9-625 (c)

ORS 79.0625 (3) (a)...................................... UCC 9-625 (c) (1)

ORS 79.0625 (3) (b)...................................... UCC 9-625 (c) (2)

ORS 79.0625 (4)............................................ UCC 9-625 (d)

ORS 79.0625 (5)............................................ UCC 9-625 (e)

ORS 79.0625 (5) (a)...................................... UCC 9-625 (e) (1)

ORS 79.0625 (5) (b)...................................... UCC 9-625 (e) (2)

ORS 79.0625 (5) (c)...................................... UCC 9-625 (e) (3)

ORS 79.0625 (5) (d)...................................... UCC 9-625 (e) (4)

ORS 79.0625 (5) (e)...................................... UCC 9-625 (e) (5)

ORS 79.0625 (5) (f)....................................... UCC 9-625 (e) (6)

ORS 79.0625 (6)............................................ UCC 9-625 (f)

ORS 79.0625 (7)............................................ UCC 9-625 (g)

ORS 79.0626................................................. UCC 9-626

ORS 79.0626 (1)............................................ UCC 9-626 (a)

ORS 79.0626 (1) (a)...................................... UCC 9-626 (a) (1)

ORS 79.0626 (1) (b)...................................... UCC 9-626 (a) (2)

ORS 79.0626 (1) (c)...................................... UCC 9-626 (a) (3)

ORS 79.0626 (1) (d)...................................... UCC 9-626 (a) (4)

ORS 79.0626 (1) (e)...................................... UCC 9-626 (a) (5)

ORS 79.0626 (2)............................................ UCC 9-626 (b)

ORS 79.0627................................................. UCC 9-627

ORS 79.0627 (1)............................................ UCC 9-627 (a)

ORS 79.0627 (2)............................................ UCC 9-627 (b)

ORS 79.0627 (2) (a)...................................... UCC 9-627 (b) (1)

ORS 79.0627 (2) (b)...................................... UCC 9-627 (b) (2)

ORS 79.0627 (2) (c)...................................... UCC 9-627 (b) (3)

ORS 79.0627 (3)............................................ UCC 9-627 (c)

ORS 79.0627 (3) (a)...................................... UCC 9-627 (c) (1)

ORS 79.0627 (3) (b)...................................... UCC 9-627 (c) (2)

ORS 79.0627 (3) (c)...................................... UCC 9-627 (c) (3)

ORS 79.0627 (3) (d)...................................... UCC 9-627 (c) (4)

ORS 79.0627 (4)............................................ UCC 9-627 (d)

ORS 79.0628................................................. UCC 9-628

ORS 79.0628 (1)............................................ UCC 9-628 (a)

ORS 79.0628 (1) (a)...................................... UCC 9-628 (a) (1)

ORS 79.0628 (1) (b)...................................... UCC 9-628 (a) (2)

ORS 79.0628 (2)............................................ UCC 9-628 (b)

ORS 79.0628 (2) (a)...................................... UCC 9-628 (b) (1)

ORS 79.0628 (2) (b)...................................... UCC 9-628 (b) (2)

ORS 79.0628 (3)............................................ UCC 9-628 (c)

ORS 79.0628 (3) (a)...................................... UCC 9-628 (c) (1)

ORS 79.0628 (3) (b)...................................... UCC 9-628 (c) (2)

ORS 79.0628 (4)............................................ UCC 9-628 (d)

ORS 79.0628 (5)............................................ UCC 9-628 (e)

Â Â Â Â Â  2001 c.445 Â§188...................................... UCC 9-702

Â Â Â Â Â  2001 c.445 Â§188 (1)................................. UCC 9-702 (a)

Â Â Â Â Â  2001 c.445 Â§188 (2)................................. UCC 9-702 (b)

Â Â Â Â Â  2001 c.445 Â§188 (2) (a)............................ UCC 9-702 (b) (1)

Â Â Â Â Â  2001 c.445 Â§188 (2) (b)........................... UCC 9-702 (b) (2)

Â Â Â Â Â  2001 c.445 Â§188 (3)................................. UCC 9-702 (c)

Â Â Â Â Â  2001 c.445 Â§189...................................... UCC 9-703

Â Â Â Â Â  2001 c.445 Â§189 (1)................................. UCC 9-703 (a)

Â Â Â Â Â  2001 c.445 Â§189 (2)................................. UCC 9-703 (b)

Â Â Â Â Â  2001 c.445 Â§189 (2) (a)............................ UCC 9-703 (b) (1)

Â Â Â Â Â  2001 c.445 Â§189 (2) (b)........................... UCC 9-703 (b) (2)

Â Â Â Â Â  2001 c.445 Â§189 (2) (c)............................ UCC 9-703 (b) (3)

Â Â Â Â Â  2001 c.445 Â§190...................................... UCC 9-704

Â Â Â Â Â  2001 c.445 Â§190 (1)................................. UCC 9-704 (1)

Â Â Â Â Â  2001 c.445 Â§190 (2)................................. UCC 9-704 (2)

Â Â Â Â Â  2001 c.445 Â§190 (3)................................. UCC 9-704 (3)

Â Â Â Â Â  2001 c.445 Â§190 (3) (a)............................ UCC 9-704 (3) (A)

Â Â Â Â Â  2001 c.445 Â§190 (3) (b)........................... UCC 9-704 (3) (B)

Â Â Â Â Â  2001 c.445 Â§191...................................... UCC 9-705

Â Â Â Â Â  2001 c.445 Â§191 (1)................................. UCC 9-705 (a)

Â Â Â Â Â  2001 c.445 Â§191 (2)................................. UCC 9-705 (b)

Â Â Â Â Â  2001 c.445 Â§191 (3)................................. UCC 9-705 (c)

Â Â Â Â Â  2001 c.445 Â§191 (3) (a)............................ UCC 9-705 (c) (1)

Â Â Â Â Â  2001 c.445 Â§191 (3) (b)........................... UCC 9-705 (c) (2)

Â Â Â Â Â  2001 c.445 Â§191 (4)................................. UCC 9-705 (d)

Â Â Â Â Â  2001 c.445 Â§191 (5)................................. UCC 9-705 (e)

Â Â Â Â Â  2001 c.445 Â§191 (6)................................. UCC 9-705 (f)

Â Â Â Â Â  2001 c.445 Â§192...................................... UCC 9-706

Â Â Â Â Â  2001 c.445 Â§192 (1)................................. UCC 9-706 (a)

Â Â Â Â Â  2001 c.445 Â§192 (1) (a)............................ UCC 9-706 (a) (1)

Â Â Â Â Â  2001 c.445 Â§192 (1) (b)........................... UCC 9-706 (a) (2)

Â Â Â Â Â  2001 c.445 Â§192 (1) (c)............................ UCC 9-706 (a) (3)

Â Â Â Â Â  2001 c.445 Â§192 (2)................................. UCC 9-706 (b)

Â Â Â Â Â  2001 c.445 Â§192 (2) (a)............................ UCC 9-706 (b) (1)

Â Â Â Â Â  2001 c.445 Â§192 (2) (b)........................... UCC 9-706 (b) (2)

Â Â Â Â Â  2001 c.445 Â§192 (3)................................. UCC 9-706 (c)

Â Â Â Â Â  2001 c.445 Â§192 (3) (a)............................ UCC 9-706 (c) (1)

Â Â Â Â Â  2001 c.445 Â§192 (3) (b)........................... UCC 9-706 (c) (2)

Â Â Â Â Â  2001 c.445 Â§192 (3) (c)............................ UCC 9-706 (c) (3)

Â Â Â Â Â  2001 c.445 Â§193...................................... UCC 9-707

Â Â Â Â Â  2001 c.445 Â§193 (1)................................. UCC 9-707 (a)

Â Â Â Â Â  2001 c.445 Â§193 (2)................................. UCC 9-707 (b)

Â Â Â Â Â  2001 c.445 Â§193 (3)................................. UCC 9-707 (c)

Â Â Â Â Â  2001 c.445 Â§193 (3) (a)............................ UCC 9-707 (c) (1)

Â Â Â Â Â  2001 c.445 Â§193 (3) (b)........................... UCC 9-707 (c) (2)

Â Â Â Â Â  2001 c.445 Â§193 (3) (c)............................ UCC 9-707 (c) (3)

Â Â Â Â Â  2001 c.445 Â§193 (4)................................. UCC 9-707 (d)

Â Â Â Â Â  2001 c.445 Â§193 (5)................................. UCC 9-707 (e)

Â Â Â Â Â  2001 c.445 Â§194...................................... UCC 9-708

Â Â Â Â Â  2001 c.445 Â§194 (1)................................. UCC 9-708 (1)

Â Â Â Â Â  2001 c.445 Â§194 (2)................................. UCC 9-708 (2)

Â Â Â Â Â  2001 c.445 Â§194 (2) (a)............................ UCC 9-708 (2) (A)

Â Â Â Â Â  2001 c.445 Â§194 (2) (b)........................... UCC 9-708 (2) (B)

Â Â Â Â Â  2001 c.445 Â§195...................................... UCC 9-709

Â Â Â Â Â  2001 c.445 Â§195 (1)................................. UCC 9-709 (a)

Â Â Â Â Â  2001 c.445 Â§195 (2)................................. UCC 9-709 (b)

Â Â Â Â Â  79.010, 79.020, 79.030, 79.040 [Repealed by 1961 c.726 Â§427]

GENERAL PROVISIONS

(Short Title, Definitions and General Concepts)

Â Â Â Â Â  79.0101 UCC 9-101. Short title. This chapter may be cited as Uniform Commercial CodeÂSecured Transactions. [2001 c.445 Â§1]

Â Â Â Â Â  79.0102 UCC 9-102. Definitions and index of definitions. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂAccessionÂ means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

Â Â Â Â Â  (b) ÂAccount,Â except as used in Âaccount for,Â means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

Â Â Â Â Â  (c) ÂAccount debtorÂ means a person obligated on an account, chattel paper or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

Â Â Â Â Â  (d) ÂAccounting,Â except as used in Âaccounting for,Â means a record:

Â Â Â Â Â  (A) Authenticated by a secured party;

Â Â Â Â Â  (B) Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

Â Â Â Â Â  (C) Identifying the components of the obligations in reasonable detail.

Â Â Â Â Â  (e) ÂAgricultural lienÂ means an interest, other than a security interest or a lien created under ORS 87.226, 87.228, 87.700 to 87.736 or 87.750 to 87.777, in farm products:

Â Â Â Â Â  (A) Which secures payment or performance of an obligation for:

Â Â Â Â Â  (i) Goods or services furnished in connection with a debtorÂs farming operation; or

Â Â Â Â Â  (ii) Rent on real property leased by a debtor in connection with its farming operation;

Â Â Â Â Â  (B) Which is created by statute in favor of a person that:

Â Â Â Â Â  (i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtorÂs farming operation; or

Â Â Â Â Â  (ii) Leased real property to a debtor in connection with the debtorÂs farming operation; and

Â Â Â Â Â  (C) Whose effectiveness does not depend on the personÂs possession of the personal property.

Â Â Â Â Â  (f) ÂAs-extracted collateralÂ means:

Â Â Â Â Â  (A) Oil, gas or other minerals that are subject to a security interest that:

Â Â Â Â Â  (i) Is created by a debtor having an interest in the minerals before extraction; and

Â Â Â Â Â  (ii) Attaches to the minerals as extracted; or

Â Â Â Â Â  (B) Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction.

Â Â Â Â Â  (g) ÂAuthenticateÂ means:

Â Â Â Â Â  (A) To sign; or

Â Â Â Â Â  (B) To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

Â Â Â Â Â  (h) ÂBankÂ means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions and trust companies.

Â Â Â Â Â  (i) ÂCash proceedsÂ means proceeds that are money, checks, deposit accounts or the like.

Â Â Â Â Â  (j) ÂCertificate of titleÂ means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the collateral.

Â Â Â Â Â  (k) ÂChattel paperÂ means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this paragraph, Âmonetary obligationÂ means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

Â Â Â Â Â  (L) ÂCollateralÂ means the property subject to a security interest or agricultural lien. The term includes:

Â Â Â Â Â  (A) Proceeds to which a security interest attaches;

Â Â Â Â Â  (B) Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and

Â Â Â Â Â  (C) Goods that are the subject of a consignment.

Â Â Â Â Â  (m) ÂCommercial tort claimÂ means a claim arising in tort with respect to which:

Â Â Â Â Â  (A) The claimant is an organization; or

Â Â Â Â Â  (B) The claimant is an individual and the claim:

Â Â Â Â Â  (i) Arose in the course of the claimantÂs business or profession; and

Â Â Â Â Â  (ii) Does not include damages arising out of personal injury to or the death of an individual.

Â Â Â Â Â  (n) ÂCommodity accountÂ means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

Â Â Â Â Â  (o) ÂCommodity contractÂ means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

Â Â Â Â Â  (A) Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

Â Â Â Â Â  (B) Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

Â Â Â Â Â  (p) ÂCommodity customerÂ means a person for which a commodity intermediary carries a commodity contract on its books.

Â Â Â Â Â  (q) ÂCommodity intermediaryÂ means a person that:

Â Â Â Â Â  (A) Is registered as a futures commission merchant under federal commodities law; or

Â Â Â Â Â  (B) In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

Â Â Â Â Â  (r) ÂCommunicateÂ means:

Â Â Â Â Â  (A) To send a written or other tangible record;

Â Â Â Â Â  (B) To transmit a record by any means agreed upon by the persons sending and receiving the record; or

Â Â Â Â Â  (C) In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

Â Â Â Â Â  (s) ÂConsigneeÂ means a merchant to which goods are delivered in a consignment.

Â Â Â Â Â  (t) ÂConsignmentÂ means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

Â Â Â Â Â  (A) The merchant:

Â Â Â Â Â  (i) Deals in goods of that kind under a name other than the name of the person making delivery;

Â Â Â Â Â  (ii) Is not an auctioneer; and

Â Â Â Â Â  (iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others;

Â Â Â Â Â  (B) With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

Â Â Â Â Â  (C) The goods are not consumer goods immediately before delivery; and

Â Â Â Â Â  (D) The transaction does not create a security interest that secures an obligation.

Â Â Â Â Â  (u) ÂConsignorÂ means a person that delivers goods to a consignee in a consignment.

Â Â Â Â Â  (v) ÂConsumer debtorÂ means a debtor in a consumer transaction.

Â Â Â Â Â  (w) ÂConsumer goodsÂ means goods that are used or bought for use primarily for personal, family or household purposes.

Â Â Â Â Â  (x) ÂConsumer-goods transactionÂ means a consumer transaction in which:

Â Â Â Â Â  (A) An individual incurs an obligation primarily for personal, family or household purposes; and

Â Â Â Â Â  (B) A security interest in consumer goods secures the obligation.

Â Â Â Â Â  (y) ÂConsumer obligorÂ means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

Â Â Â Â Â  (z) ÂConsumer transactionÂ means a transaction in which (i) an individual incurs an obligation primarily for personal, family or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family or household purposes. The term includes consumer-goods transactions.

Â Â Â Â Â  (aa) ÂContinuation statementÂ means an amendment of a financing statement which:

Â Â Â Â Â  (A) Identifies, by its file number, the initial financing statement to which it relates; and

Â Â Â Â Â  (B) Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

Â Â Â Â Â  (bb) ÂDebtorÂ means:

Â Â Â Â Â  (A) A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

Â Â Â Â Â  (B) A seller of accounts, chattel paper, payment intangibles or promissory notes; or

Â Â Â Â Â  (C) A consignee.

Â Â Â Â Â  (cc) ÂDeposit accountÂ means a demand, time, savings, passbook or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

Â Â Â Â Â  (dd) ÂDocumentÂ means a document of title or a receipt of the type described in ORS 77.2010 (2).

Â Â Â Â Â  (ee) ÂElectronic chattel paperÂ means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

Â Â Â Â Â  (ff) ÂEncumbranceÂ means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

Â Â Â Â Â  (gg) ÂEquipmentÂ means goods other than inventory, farm products or consumer goods.

Â Â Â Â Â  (hh) ÂFarm productsÂ means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

Â Â Â Â Â  (A) Crops grown, growing, or to be grown, including:

Â Â Â Â Â  (i) Crops produced on trees, vines and bushes; and

Â Â Â Â Â  (ii) Aquatic goods produced in aquacultural operations;

Â Â Â Â Â  (B) Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

Â Â Â Â Â  (C) Supplies used or produced in a farming operation; or

Â Â Â Â Â  (D) Products of crops or livestock in their unmanufactured states.

Â Â Â Â Â  (ii) ÂFarming operationÂ means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

Â Â Â Â Â  (jj) ÂFile numberÂ means the number assigned to an initial financing statement pursuant to ORS 79.0519 (1).

Â Â Â Â Â  (kk) ÂFiling officeÂ means an office designated in ORS 79.0501 as the place to file a financing statement.

Â Â Â Â Â  (LL) ÂFiling-office ruleÂ means a rule adopted pursuant to ORS 79.0526.

Â Â Â Â Â  (mm) ÂFinancing statementÂ means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

Â Â Â Â Â  (nn) ÂFixture filingÂ means the filing of a financing statement covering goods that are or are to become fixtures and satisfying ORS 79.0502 (1) and (2). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

Â Â Â Â Â  (oo) ÂFixturesÂ means goods that have become so related to particular real property that an interest in them arises under real property law. The term does not include portable irrigation equipment including movable pipe, pumps, electrical pump panels, pump columns, electrical wire, wheel lines, center pivots and handlines. The term includes domestic pumps, domestic pump wire, domestic pump panels, domestic pump columns, and buried irrigation equipment including buried pipe, buried electrical wire and all buried well casings.

Â Â Â Â Â  (pp) ÂGeneral intangibleÂ means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money and oil, gas or other minerals before extraction. The term includes payment intangibles and software.

Â Â Â Â Â  (qq) ÂGood faithÂ means honesty in fact and the observance of reasonable commercial standards of fair dealing.

Â Â Â Â Â  (rr) ÂGoodsÂ means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes, and (v) manufactured structures. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money or oil, gas or other minerals before extraction.

Â Â Â Â Â  (ss) ÂGovernmental unitÂ means a subdivision, agency, department, county, parish, municipality or other unit of the government of the
United States
, a state or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the
United States
.

Â Â Â Â Â  (tt) ÂHealth-care-insurance receivableÂ means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

Â Â Â Â Â  (uu) ÂInstrumentÂ means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

Â Â Â Â Â  (vv) ÂInventoryÂ means goods, other than farm products, which:

Â Â Â Â Â  (A) Are leased by a person as lessor;

Â Â Â Â Â  (B) Are held by a person for sale or lease or to be furnished under a contract of service;

Â Â Â Â Â  (C) Are furnished by a person under a contract of service; or

Â Â Â Â Â  (D) Consist of raw materials, work in process, or materials used or consumed in a business.

Â Â Â Â Â  (ww) ÂInvestment propertyÂ means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

Â Â Â Â Â  (xx) ÂJurisdiction of organization,Â with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

Â Â Â Â Â  (yy) ÂLetter-of-credit rightÂ means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

Â Â Â Â Â  (zz) ÂLien creditorÂ means:

Â Â Â Â Â  (A) A creditor that has acquired a lien on the property involved by attachment, levy or the like;

Â Â Â Â Â  (B) An assignee for benefit of creditors from the time of assignment;

Â Â Â Â Â  (C) A trustee in bankruptcy from the date of the filing of the petition; or

Â Â Â Â Â  (D) A receiver in equity from the time of appointment.

Â Â Â Â Â  (aaa) ÂManufactured structureÂ has the meaning given that term in ORS 446.561.

Â Â Â Â Â  (bbb) ÂManufactured-structure transactionÂ means a secured transaction:

Â Â Â Â Â  (A) That creates a purchase-money security interest in a manufactured structure, other than a manufactured structure held as inventory; or

Â Â Â Â Â  (B) In which a manufactured structure, other than a manufactured structure held as inventory, is the primary collateral.

Â Â Â Â Â  (ccc) ÂMortgageÂ means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

Â Â Â Â Â  (ddd) ÂNew debtorÂ means a person that becomes bound as debtor under ORS 79.0203 (4) by a security agreement previously entered into by another person.

Â Â Â Â Â  (eee) ÂNew valueÂ means (i) money, (ii) moneyÂs worth in property, services or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

Â Â Â Â Â  (fff) ÂNoncash proceedsÂ means proceeds other than cash proceeds.

Â Â Â Â Â  (ggg) ÂObligorÂ means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

Â Â Â Â Â  (hhh) ÂOriginal debtor,Â except as used in ORS 79.0310 (3), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under ORS 79.0203 (4).

Â Â Â Â Â  (iii) ÂPayment intangibleÂ means a general intangible under which the account debtorÂs principal obligation is a monetary obligation.

Â Â Â Â Â  (jjj) ÂPerson related to,Â with respect to an individual, means:

Â Â Â Â Â  (A) The spouse of the individual;

Â Â Â Â Â  (B) A brother, brother-in-law, sister or sister-in-law of the individual;

Â Â Â Â Â  (C) An ancestor or lineal descendant of the individual or the individualÂs spouse; or

Â Â Â Â Â  (D) Any other relative, by blood or marriage, of the individual or the individualÂs spouse who shares the same home with the individual.

Â Â Â Â Â  (kkk) ÂPerson related to,Â with respect to an organization, means:

Â Â Â Â Â  (A) A person directly or indirectly controlling, controlled by, or under common control with the organization;

Â Â Â Â Â  (B) An officer or director of, or a person performing similar functions with respect to, the organization;

Â Â Â Â Â  (C) An officer or director of, or a person performing similar functions with respect to, a person described in subparagraph (A) of this paragraph;

Â Â Â Â Â  (D) The spouse of an individual described in subparagraph (A), (B) or (C) of this paragraph; or

Â Â Â Â Â  (E) An individual who is related by blood or marriage to an individual described in subparagraph (A), (B), (C) or (D) of this paragraph and shares the same home with the individual.

Â Â Â Â Â  (LLL) ÂProceeds,Â except as used in ORS 79.0609 (2), means the following property:

Â Â Â Â Â  (A) Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral;

Â Â Â Â Â  (B) Whatever is collected on, or distributed on account of, collateral;

Â Â Â Â Â  (C) Rights arising out of collateral;

Â Â Â Â Â  (D) To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

Â Â Â Â Â  (E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

Â Â Â Â Â  (mmm) ÂPromissory noteÂ means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

Â Â Â Â Â  (nnn) ÂProposalÂ means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to ORS 79.0620, 79.0621 and 79.0622.

Â Â Â Â Â  (ooo) ÂPublic-finance transactionÂ means a secured transaction in connection with which:

Â Â Â Â Â  (A) Debt securities are issued;

Â Â Â Â Â  (B) All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

Â Â Â Â Â  (C) The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

Â Â Â Â Â  (ppp) ÂPursuant to commitment,Â with respect to an advance made or other value given by a secured party, means pursuant to the secured partyÂs obligation, whether or not a subsequent event of default or other event not within the secured partyÂs control has relieved or may relieve the secured party from its obligation.

Â Â Â Â Â  (qqq) ÂRecord,Â except as used in Âfor record,Â Âof record,Â Ârecord or legal titleÂ and Ârecord owner,Â means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (rrr) ÂRegistered organizationÂ means an organization organized solely under the law of a single state or the
United States
and as to which the state or the
United States
is required by statute or regulation to maintain a public record showing the organization to have been organized.

Â Â Â Â Â  (sss) ÂSecondary obligorÂ means an obligor to the extent that:

Â Â Â Â Â  (A) The obligorÂs obligation is secondary; or

Â Â Â Â Â  (B) The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

Â Â Â Â Â  (ttt) ÂSecured partyÂ means:

Â Â Â Â Â  (A) A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

Â Â Â Â Â  (B) A person that holds an agricultural lien;

Â Â Â Â Â  (C) A consignor;

Â Â Â Â Â  (D) A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold;

Â Â Â Â Â  (E) A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or

Â Â Â Â Â  (F) A person that holds a security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), 72A.5080 (5), 74.2100 or 75.1180.

Â Â Â Â Â  (uuu) ÂSecurity agreementÂ means an agreement that creates or provides for a security interest.

Â Â Â Â Â  (vvv) ÂSend,Â in connection with a record or notification, means:

Â Â Â Â Â  (A) To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

Â Â Â Â Â  (B) To cause the record or notification to be received within the time that it would have been received if properly sent under subparagraph (A) of this paragraph.

Â Â Â Â Â  (www) ÂSoftwareÂ means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

Â Â Â Â Â  (xxx) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
.

Â Â Â Â Â  (yyy) ÂSupporting obligationÂ means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

Â Â Â Â Â  (zzz) ÂTangible chattel paperÂ means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

Â Â Â Â Â  (aaaa) ÂTermination statementÂ means an amendment of a financing statement which:

Â Â Â Â Â  (A) Identifies, by its file number, the initial financing statement to which it relates; and

Â Â Â Â Â  (B) Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

Â Â Â Â Â  (bbbb) ÂTransmitting utilityÂ means an organization primarily engaged in the business of:

Â Â Â Â Â  (A) Operating a railroad, subway, street railway or trolley bus;

Â Â Â Â Â  (B) Transmitting communications electrically, electromagnetically or by light;

Â Â Â Â Â  (C) Transmitting goods by pipeline or sewer; or

Â Â Â Â Â  (D) Transmitting or producing and transmitting electricity, steam, gas or water.

Â Â Â Â Â  (2) The following definitions in other sections apply to this chapter:

Â Â Â Â Â  ÂApplicantÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂBeneficiaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂBrokerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂCertificated securityÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂCheckÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂClearing corporationÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂContract for saleÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72.1060

Â Â Â Â Â  ÂCustomerÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 74.1040

Â Â Â Â Â  ÂEntitlement holderÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂFinancial assetÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂHolder in due courseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0302

Â Â Â Â Â  ÂIssuerÂ (with respect

Â Â Â Â Â  to a letter of credit or

Â Â Â Â Â  letter-of-credit right)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂIssuerÂ (with respect

Â Â Â Â Â  to a security)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.2010

Â Â Â Â Â  ÂLeaseÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLease agreementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLease contractÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLeasehold interestÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLesseeÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessee in ordinary course

Â Â Â Â Â  of businessÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessorÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLessorÂs residual

Â Â Â Â Â  interestÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72A.1030

Â Â Â Â Â  ÂLetter of creditÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂMerchantÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72.1040

Â Â Â Â Â  ÂNegotiable instrumentÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂNominated personÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1020

Â Â Â Â Â  ÂNoteÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0104

Â Â Â Â Â  ÂProceeds of a letter

Â Â Â Â Â  of creditÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 75.1140

Â Â Â Â Â  ÂProveÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 73.0103

Â Â Â Â Â  Â
Sale
ÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 72.1060

Â Â Â Â Â  ÂSecurities accountÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.5010

Â Â Â Â Â  ÂSecurities intermediaryÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂSecurityÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂSecurity certificateÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂSecurity entitlementÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  ÂUncertificated securityÂÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ORS 78.1020

Â Â Â Â Â  (3) ORS chapter 71 contains general definitions and principles of construction and interpretation applicable throughout this chapter. [2001 c.445 Â§2; 2003 c.267 Â§1; 2003 c.655 Â§49; 2007 c.32 Â§1]

Â Â Â Â Â  79.0103 UCC 9-103. Purchase-money security interest; application of payments; burden of establishing. (1) As used in this section:

Â Â Â Â Â  (a) ÂPurchase-money collateralÂ means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

Â Â Â Â Â  (b) ÂPurchase-money obligationÂ means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

Â Â Â Â Â  (2) A security interest in goods is a purchase-money security interest:

Â Â Â Â Â  (a) To the extent that the goods are purchase-money collateral with respect to that security interest;

Â Â Â Â Â  (b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

Â Â Â Â Â  (c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

Â Â Â Â Â  (3) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

Â Â Â Â Â  (a) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

Â Â Â Â Â  (b) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

Â Â Â Â Â  (4) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

Â Â Â Â Â  (5) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

Â Â Â Â Â  (a) In accordance with any reasonable method of application to which the parties agree;

Â Â Â Â Â  (b) In the absence of the partiesÂ agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

Â Â Â Â Â  (c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligorÂs intention, in the following order:

Â Â Â Â Â  (A) To obligations that are not secured; and

Â Â Â Â Â  (B) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

Â Â Â Â Â  (6) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

Â Â Â Â Â  (a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

Â Â Â Â Â  (b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

Â Â Â Â Â  (c) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

Â Â Â Â Â  (7) In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

Â Â Â Â Â  (8) The limitation of the rules in subsections (5), (6) and (7) of this section to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches. [2001 c.445 Â§3]

Â Â Â Â Â  79.0104 UCC 9-104. Control of deposit account. (1) A secured party has control of a deposit account if:

Â Â Â Â Â  (a) The secured party is the bank with which the deposit account is maintained;

Â Â Â Â Â  (b) The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

Â Â Â Â Â  (c) The secured party becomes the bankÂs customer with respect to the deposit account.

Â Â Â Â Â  (2) A secured party that has satisfied subsection (1) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account. [2001 c.445 Â§4]

Â Â Â Â Â  79.0105 UCC 9-105. Control of electronic chattel paper. A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored and assigned in such a manner that:

Â Â Â Â Â  (1) A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subsections (4), (5) and (6) of this section, unalterable;

Â Â Â Â Â  (2) The authoritative copy identifies the secured party as the assignee of the record or records;

Â Â Â Â Â  (3) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

Â Â Â Â Â  (4) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

Â Â Â Â Â  (5) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

Â Â Â Â Â  (6) Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision. [2001 c.445 Â§5]

Â Â Â Â Â  79.0106 UCC 9-106. Control of investment property. (1) A person has control of a certificated security, uncertificated security or security entitlement as provided in ORS 78.1060.

Â Â Â Â Â  (2) A secured party has control of a commodity contract if:

Â Â Â Â Â  (a) The secured party is the commodity intermediary with which the commodity contract is carried; or

Â Â Â Â Â  (b) The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

Â Â Â Â Â  (3) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account. [2001 c.445 Â§6]

Â Â Â Â Â  79.0107 UCC 9-107. Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under ORS 75.1140 (3) or otherwise applicable law or practice. [2001 c.445 Â§7]

Â Â Â Â Â  79.0108 UCC 9-108. Sufficiency of description. (1) Except as otherwise provided in subsections (3), (4) and (5) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

Â Â Â Â Â  (a) Specific listing;

Â Â Â Â Â  (b) Category;

Â Â Â Â Â  (c) Except as otherwise provided in subsection (5) of this section, a type of collateral defined in the Uniform Commercial Code;

Â Â Â Â Â  (d) Quantity;

Â Â Â Â Â  (e) Computational or allocational formula or procedure; or

Â Â Â Â Â  (f) Except as otherwise provided in subsection (3) of this section, any other method, if the identity of the collateral is objectively determinable.

Â Â Â Â Â  (3) A description of collateral as Âall the debtorÂs assetsÂ or Âall the debtorÂs personal propertyÂ or using words of similar import does not reasonably identify the collateral.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a description of a security entitlement, securities account or commodity account is sufficient if it describes:

Â Â Â Â Â  (a) The collateral by those terms or as investment property; or

Â Â Â Â Â  (b) The underlying financial asset or commodity contract.

Â Â Â Â Â  (5) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

Â Â Â Â Â  (a) A commercial tort claim; or

Â Â Â Â Â  (b) In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account. [2001 c.445 Â§8]

(Applicability of Chapter)

Â Â Â Â Â  79.0109 UCC 9-109. Scope. (1) Except as otherwise provided in subsections (3) and (4) of this section, this chapter applies to:

Â Â Â Â Â  (a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

Â Â Â Â Â  (b) An agricultural lien;

Â Â Â Â Â  (c) A sale of accounts, chattel paper, payment intangibles or promissory notes;

Â Â Â Â Â  (d) A consignment;

Â Â Â Â Â  (e) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), as provided in ORS 79.0110; and

Â Â Â Â Â  (f) A security interest arising under ORS 74.2100 or 75.1180.

Â Â Â Â Â  (2) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

Â Â Â Â Â  (3) This chapter does not apply to the extent that:

Â Â Â Â Â  (a) A statute, regulation or treaty of the
United States
preempts this chapter;

Â Â Â Â Â  (b) Another statute of this state expressly governs the creation, perfection, priority or enforcement of a security interest created by this state or a governmental unit of this state;

Â Â Â Â Â  (c) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

Â Â Â Â Â  (d) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under ORS 75.1140.

Â Â Â Â Â  (4) This chapter does not apply to:

Â Â Â Â Â  (a) A landlordÂs lien, other than an agricultural lien;

Â Â Â Â Â  (b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but ORS 79.0333 applies with respect to priority of the lien;

Â Â Â Â Â  (c) An assignment of a claim for wages, salary or other compensation of an employee;

Â Â Â Â Â  (d) A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose;

Â Â Â Â Â  (e) An assignment of accounts, chattel paper, payment intangibles or promissory notes which is for the purpose of collection only;

Â Â Â Â Â  (f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

Â Â Â Â Â  (g) An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

Â Â Â Â Â  (h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds;

Â Â Â Â Â  (i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

Â Â Â Â Â  (j) A right of recoupment or setoff, but:

Â Â Â Â Â  (A) ORS 79.0340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

Â Â Â Â Â  (B) ORS 79.0404 applies with respect to defenses or claims of an account debtor;

Â Â Â Â Â  (k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, or a sellerÂs or purchaserÂs interest in a land sale contract and the proceeds thereof, except to the extent that provision is made for:

Â Â Â Â Â  (A) Liens on real property in ORS 79.0203 and 79.0308;

Â Â Â Â Â  (B) Fixtures in ORS 79.0334;

Â Â Â Â Â  (C) Fixture filings in ORS 79.0501, 79.0502, 79.0512, 79.0516 and 79.0519; and

Â Â Â Â Â  (D) Security agreements covering personal and real property in ORS 79.0604;

Â Â Â Â Â  (L) An assignment of a claim arising in tort, other than a commercial tort claim, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds; or

Â Â Â Â Â  (m) An assignment, in a consumer transaction, of a deposit account from which, under the terms of the account agreement, third party payments may be made by means of a check, draft, negotiable order of withdrawal or other order, but ORS 79.0315 and 79.0322 apply with respect to proceeds and priorities in proceeds. [2001 c.445 Â§9]

Â Â Â Â Â  79.0110 UCC 9-110. Security interests arising under ORS chapter 72 or 72A. A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3) or 72A.5080 (5) is subject to this chapter. However, until the debtor obtains possession of the goods:

Â Â Â Â Â  (1) The security interest is enforceable, even if ORS 79.0203 (2)(c) has not been satisfied;

Â Â Â Â Â  (2) Filing is not required to perfect the security interest;

Â Â Â Â Â  (3) The rights of the secured party after default by the debtor are governed by ORS chapter 72 or 72A; and

Â Â Â Â Â  (4) The security interest has priority over a conflicting security interest created by the debtor. [2001 c.445 Â§10]

EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

(Effectiveness and Attachment)

Â Â Â Â Â  79.0201 UCC 9-201. General effectiveness of security agreement. (1) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

Â Â Â Â Â  (2) A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and is also subject to ORS 83.510 to 83.680 on retail installment contracts and ORS chapter 725 on small loans.

Â Â Â Â Â  (3) In case of conflict between this chapter and a rule of law, statute or rule described in subsection (2) of this section, the rule of law, statute or rule controls. Failure to comply with a statute or rule described in subsection (2) of this section has only the effect the statute or rule specifies.

Â Â Â Â Â  (4) This chapter does not:

Â Â Â Â Â  (a) Validate any rate, charge, agreement or practice that violates a rule of law, statute or regulation described in subsection (2) of this section; or

Â Â Â Â Â  (b) Extend the application of the rule of law, statute, or rule to a transaction not otherwise subject to it. [2001 c.445 Â§11]

Â Â Â Â Â  79.0202 UCC 9-202. Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. [2001 c.445 Â§12]

Â Â Â Â Â  79.0203 UCC 9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites. (1) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) to (9) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

Â Â Â Â Â  (a) Value has been given;

Â Â Â Â Â  (b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

Â Â Â Â Â  (c) One of the following conditions is met:

Â Â Â Â Â  (A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

Â Â Â Â Â  (B) The collateral is not a certificated security and is in the possession of the secured party under ORS 79.0313 pursuant to the debtorÂs security agreement;

Â Â Â Â Â  (C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under ORS 78.3010 pursuant to the debtorÂs security agreement; or

Â Â Â Â Â  (D) The collateral is deposit accounts, electronic chattel paper, investment property or letter-of-credit rights, and the secured party has control under ORS 79.0104, 79.0105, 79.0106 or 79.0107 pursuant to the debtorÂs security agreement.

Â Â Â Â Â  (3) Subsection (2) of this section is subject to ORS 74.2100 on the security interest of a collecting bank, ORS 75.1180 on the security interest of a letter-of-credit issuer or nominated person, ORS 79.0110 on a security interest arising under ORS chapter 72 or 72A and ORS 79.0206 on security interests in investment property.

Â Â Â Â Â  (4) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

Â Â Â Â Â  (a) The security agreement becomes effective to create a security interest in the personÂs property; or

Â Â Â Â Â  (b) The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

Â Â Â Â Â  (5) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

Â Â Â Â Â  (a) The agreement satisfies subsection (2)(c) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

Â Â Â Â Â  (b) Another agreement is not necessary to make a security interest in the property enforceable.

Â Â Â Â Â  (6) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by ORS 79.0315 and is also attachment of a security interest in a supporting obligation for the collateral.

Â Â Â Â Â  (7) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

Â Â Â Â Â  (8) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

Â Â Â Â Â  (9) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account. [2001 c.445 Â§13]

Â Â Â Â Â  79.0204 UCC 9-204. After-acquired property; future advances. (1) Except as otherwise provided in subsection (2) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

Â Â Â Â Â  (2) A security interest does not attach under a term constituting an after-acquired property clause to:

Â Â Â Â Â  (a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

Â Â Â Â Â  (b) A commercial tort claim.

Â Â Â Â Â  (3) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment. [2001 c.445 Â§14]

Â Â Â Â Â  79.0205 UCC 9-205. Use or disposition of collateral permissible. (1) A security interest is not invalid or fraudulent against creditors solely because:

Â Â Â Â Â  (a) The debtor has the right or ability to:

Â Â Â Â Â  (A) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

Â Â Â Â Â  (B) Collect, compromise, enforce or otherwise deal with collateral;

Â Â Â Â Â  (C) Accept the return of collateral or make repossessions; or

Â Â Â Â Â  (D) Use, commingle or dispose of proceeds; or

Â Â Â Â Â  (b) The secured party fails to require the debtor to account for proceeds or replace collateral.

Â Â Â Â Â  (2) This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party. [2001 c.445 Â§15]

Â Â Â Â Â  79.0206 UCC 9-206. Security interest arising in purchase or delivery of financial asset. (1) A security interest in favor of a securities intermediary attaches to a personÂs security entitlement if:

Â Â Â Â Â  (a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

Â Â Â Â Â  (b) The securities intermediary credits the financial asset to the buyerÂs securities account before the buyer pays the securities intermediary.

Â Â Â Â Â  (2) The security interest described in subsection (1) of this section secures the personÂs obligation to pay for the financial asset.

Â Â Â Â Â  (3) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

Â Â Â Â Â  (a) The security or other financial asset:

Â Â Â Â Â  (A) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

Â Â Â Â Â  (B) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

Â Â Â Â Â  (b) The agreement calls for delivery against payment.

Â Â Â Â Â  (4) The security interest described in subsection (3) of this section secures the obligation to make payment for the delivery. [2001 c.445 Â§16]

(Rights and Duties)

Â Â Â Â Â  79.0207 UCC 9-207. Rights and duties of secured party having possession or control of collateral. (1) Except as otherwise provided in subsection (4) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured partyÂs possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, if a secured party has possession of collateral:

Â Â Â Â Â  (a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral are chargeable to the debtor and are secured by the collateral;

Â Â Â Â Â  (b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

Â Â Â Â Â  (c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

Â Â Â Â Â  (d) The secured party may use or operate the collateral:

Â Â Â Â Â  (A) For the purpose of preserving the collateral or its value;

Â Â Â Â Â  (B) As permitted by an order of a court having competent jurisdiction; or

Â Â Â Â Â  (C) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a secured party having possession of collateral or control of collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107:

Â Â Â Â Â  (a) May hold as additional security any proceeds, except money or funds, received from the collateral;

Â Â Â Â Â  (b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

Â Â Â Â Â  (c) May create a security interest in the collateral.

Â Â Â Â Â  (4) If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

Â Â Â Â Â  (a) Subsection (1) of this section does not apply unless the secured party is entitled under an agreement:

Â Â Â Â Â  (A) To charge back uncollected collateral; or

Â Â Â Â Â  (B) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

Â Â Â Â Â  (b) Subsections (2) and (3) of this section do not apply. [2001 c.445 Â§17]

Â Â Â Â Â  79.0208 UCC 9-208. Additional duties of secured party having control of collateral. (1) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

Â Â Â Â Â  (2) Within 10 days after receiving an authenticated demand by the debtor:

Â Â Â Â Â  (a) A secured party having control of a deposit account under ORS 79.0104 (1)(b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

Â Â Â Â Â  (b) A secured party having control of a deposit account under ORS 79.0104 (1)(c) shall:

Â Â Â Â Â  (A) Pay the debtor the balance on deposit in the deposit account; or

Â Â Â Â Â  (B) Transfer the balance on deposit into a deposit account in the debtorÂs name;

Â Â Â Â Â  (c) A secured party, other than a buyer, having control of electronic chattel paper under ORS 79.0105 shall:

Â Â Â Â Â  (A) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

Â Â Â Â Â  (B) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

Â Â Â Â Â  (C) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

Â Â Â Â Â  (d) A secured party having control of investment property under ORS 78.1060 (4)(b) or 79.0106 (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and

Â Â Â Â Â  (e) A secured party having control of a letter-of-credit right under ORS 79.0107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party. [2001 c.445 Â§18]

Â Â Â Â Â  79.0209 UCC 9-209. Duties of secured party if account debtor has been notified of assignment. (1) Except as otherwise provided in subsection (3) of this section, this section applies if:

Â Â Â Â Â  (a) There is no outstanding secured obligation; and

Â Â Â Â Â  (b) The secured party is not committed to make advances, incur obligations, or otherwise give value.

Â Â Â Â Â  (2) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under ORS 79.0406 (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

Â Â Â Â Â  (3) This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible. [2001 c.445 Â§19]

Â Â Â Â Â  79.0210 UCC 9-210. Request for accounting; request regarding list of collateral or statement of account. (1) As used in this section:

Â Â Â Â Â  (a) ÂRequestÂ means a record of a type described in paragraph (b), (c) or (d) of this subsection.

Â Â Â Â Â  (b) ÂRequest for an accountingÂ means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (c) ÂRequest regarding a list of collateralÂ means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (d) ÂRequest regarding a statement of accountÂ means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

Â Â Â Â Â  (2) Subject to subsections (3), (4), (5) and (6) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

Â Â Â Â Â  (a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

Â Â Â Â Â  (b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

Â Â Â Â Â  (3) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

Â Â Â Â Â  (4) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

Â Â Â Â Â  (a) Disclaiming any interest in the collateral; and

Â Â Â Â Â  (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipientÂs interest in the collateral.

Â Â Â Â Â  (5) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

Â Â Â Â Â  (a) Disclaiming any interest in the obligations; and

Â Â Â Â Â  (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipientÂs interest in the obligations.

Â Â Â Â Â  (6) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response. [2001 c.445 Â§20]

PERFECTION AND PRIORITY

(Law Governing Perfection and Priority)

Â Â Â Â Â  79.0301 UCC 9-301. Law governing perfection and priority of security interests. Except as otherwise provided in ORS 79.0303 to 79.0306, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral:

Â Â Â Â Â  (1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

Â Â Â Â Â  (2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, while negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

Â Â Â Â Â  (a) Perfection of a security interest in the goods by filing a fixture filing;

Â Â Â Â Â  (b) Perfection of a security interest in timber to be cut; and

Â Â Â Â Â  (c) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

Â Â Â Â Â  (4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral. [2001 c.445 Â§21]

Â Â Â Â Â  79.0302 UCC 9-302. Law governing perfection and priority of agricultural liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products. [2001 c.445 Â§22]

Â Â Â Â Â  79.0303 UCC 9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title. (1) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

Â Â Â Â Â  (2) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

Â Â Â Â Â  (3) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title. [2001 c.445 Â§23]

Â Â Â Â Â  79.0304 UCC 9-304. Law governing perfection and priority of security interests in deposit accounts. (1) The local law of a bankÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

Â Â Â Â Â  (2) The following rules determine a bankÂs jurisdiction for purposes of ORS 79.0301 to 79.0342:

Â Â Â Â Â  (a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bankÂs jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bankÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the bankÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customerÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the bankÂs jurisdiction is the jurisdiction in which the chief executive office of the bank is located. [2001 c.445 Â§24]

Â Â Â Â Â  79.0305 UCC 9-305. Law governing perfection and priority of security interests in investment property. (1) Except as otherwise provided in subsection (3) of this section, the following rules apply:

Â Â Â Â Â  (a) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby.

Â Â Â Â Â  (b) The local law of the issuerÂs jurisdiction as specified in ORS 78.1100 (4) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security.

Â Â Â Â Â  (c) The local law of the securities intermediaryÂs jurisdiction as specified in ORS 78.1100 (5) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account.

Â Â Â Â Â  (d) The local law of the commodity intermediaryÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account.

Â Â Â Â Â  (2) The following rules determine a commodity intermediaryÂs jurisdiction for purposes of ORS 79.0301 to 79.0342:

Â Â Â Â Â  (a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediaryÂs jurisdiction for purposes of ORS 79.0301 to 79.0342, this chapter or the Uniform Commercial Code, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (b) If paragraph (a) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (c) If neither paragraph (a) nor paragraph (b) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediaryÂs jurisdiction.

Â Â Â Â Â  (d) If paragraphs (a) to (c) of this subsection do not apply, the commodity intermediaryÂs jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customerÂs account is located.

Â Â Â Â Â  (e) If paragraphs (a) to (d) of this subsection do not apply, the commodity intermediaryÂs jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

Â Â Â Â Â  (3) The local law of the jurisdiction in which the debtor is located governs:

Â Â Â Â Â  (a) Perfection of a security interest in investment property by filing;

Â Â Â Â Â  (b) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

Â Â Â Â Â  (c) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. [2001 c.445 Â§25]

Â Â Â Â Â  79.0306 UCC 9-306. Law governing perfection and priority of security interests in letter-of-credit rights. (1) Subject to subsection (3) of this section, the local law of the issuerÂs jurisdiction or a nominated personÂs jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuerÂs jurisdiction or nominated personÂs jurisdiction is a state.

Â Â Â Â Â  (2) For purposes of ORS 79.0301 to 79.0342, an issuerÂs jurisdiction or nominated personÂs jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in ORS 75.1160.

Â Â Â Â Â  (3) This section does not apply to a security interest that is perfected only under ORS 79.0308 (4). [2001 c.445 Â§26]

Â Â Â Â Â  79.0307 UCC 9-307. Location of debtor. (1) As used in this section, Âplace of businessÂ means a place where a debtor conducts its affairs.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the following rules determine a debtorÂs location:

Â Â Â Â Â  (a) A debtor who is an individual is located at the individualÂs principal residence.

Â Â Â Â Â  (b) A debtor that is an organization and has only one place of business is located at its place of business.

Â Â Â Â Â  (c) A debtor that is an organization and has more than one place of business is located at its chief executive office.

Â Â Â Â Â  (3) Subsection (2) of this section applies only if a debtorÂs residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) of this section does not apply, the debtor is located in the
District of Columbia
.

Â Â Â Â Â  (4) A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3) of this section.

Â Â Â Â Â  (5) A registered organization that is organized under the law of a state is located in that state.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (9) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

Â Â Â Â Â  (a) In the state that the law of the
United States
designates, if the law designates a state of location;

Â Â Â Â Â  (b) In the state that the registered organization, branch or agency designates, if the law of the
United States
authorizes the registered organization, branch or agency to designate its state of location; or

Â Â Â Â Â  (c) In the
District of Columbia
, if neither paragraph (a) nor paragraph (b) of this subsection applies.

Â Â Â Â Â  (7) A registered organization continues to be located in the jurisdiction specified by subsection (5) or (6) of this section notwithstanding:

Â Â Â Â Â  (a) The suspension, revocation, forfeiture or lapse of the registered organizationÂs status as such in its jurisdiction of organization; or

Â Â Â Â Â  (b) The dissolution, winding up or cancellation of the existence of the registered organization.

Â Â Â Â Â  (8) The
United States
is located in the
District of Columbia
.

Â Â Â Â Â  (9) A branch or agency of a bank that is not organized under the law of the
United States
or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

Â Â Â Â Â  (10) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

Â Â Â Â Â  (11) This section applies only for purposes of ORS 79.0301 to 79.0342. [2001 c.445 Â§27]

(Perfection)

Â Â Â Â Â  79.0308 UCC 9-308. When security interest or agricultural lien is perfected; continuity of perfection. (1) Except as otherwise provided in this section and ORS 79.0309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in ORS 79.0310 to 79.0316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

Â Â Â Â Â  (2) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in ORS 79.0310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

Â Â Â Â Â  (3) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

Â Â Â Â Â  (4) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

Â Â Â Â Â  (5) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

Â Â Â Â Â  (6) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

Â Â Â Â Â  (7) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account. [2001 c.445 Â§28]

Â Â Â Â Â  79.0309 UCC 9-309. Security interest perfected upon attachment. The following security interests are perfected when they attach:

Â Â Â Â Â  (1) A purchase-money security interest in consumer goods, except as otherwise provided in ORS 79.0311 (2) with respect to consumer goods that are subject to a statute or treaty described in ORS 79.0311 (1);

Â Â Â Â Â  (2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignorÂs outstanding accounts or payment intangibles;

Â Â Â Â Â  (3) A sale of a payment intangible;

Â Â Â Â Â  (4) A sale of a promissory note;

Â Â Â Â Â  (5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

Â Â Â Â Â  (6) A security interest arising under ORS 72.4010, 72.5050, 72.7110 (3), or 72A.5080 (5), until the debtor obtains possession of the collateral;

Â Â Â Â Â  (7) A security interest of a collecting bank arising under ORS 74.2100;

Â Â Â Â Â  (8) A security interest of an issuer or nominated person arising under ORS 75.1180;

Â Â Â Â Â  (9) A security interest arising in the delivery of a financial asset under ORS 79.0206 (3);

Â Â Â Â Â  (10) A security interest in investment property created by a broker or securities intermediary;

Â Â Â Â Â  (11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

Â Â Â Â Â  (12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

Â Â Â Â Â  (13) A security interest created by an assignment of a beneficial interest in a decedentÂs estate. [2001 c.445 Â§29]

Â Â Â Â Â  79.0310 UCC 9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply. (1) Except as otherwise provided in subsection (2) of this section and ORS 79.0312 (2), a financing statement must be filed to perfect all security interests and agricultural liens.

Â Â Â Â Â  (2) The filing of a financing statement is not necessary to perfect a security interest:

Â Â Â Â Â  (a) That is perfected under ORS 79.0308 (4), (5), (6) or (7);

Â Â Â Â Â  (b) That is perfected under ORS 79.0309 when it attaches;

Â Â Â Â Â  (c) In property subject to a statute, regulation or treaty described in ORS 79.0311 (1);

Â Â Â Â Â  (d) In goods in possession of a bailee that are perfected under ORS 79.0312 (4)(a) or (b);

Â Â Â Â Â  (e) In certificated securities, documents, goods or instruments that are perfected without filing or possession under ORS 79.0312 (5), (6) or (7);

Â Â Â Â Â  (f) In collateral in the secured partyÂs possession under ORS 79.0313;

Â Â Â Â Â  (g) In a certificated security which is perfected by delivery of the security certificate to the secured party under ORS 79.0313;

Â Â Â Â Â  (h) In deposit accounts, electronic chattel paper, investment property or letter-of-credit rights that are perfected by control under ORS 79.0314;

Â Â Â Â Â  (i) In proceeds that are perfected under ORS 79.0315; or

Â Â Â Â Â  (j) That are perfected under ORS 79.0316.

Â Â Â Â Â  (3) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. [2001 c.445 Â§30]

Â Â Â Â Â  79.0311 UCC 9-311. Perfection of security interests in property subject to certain statutes, regulations and treaties. (1) Except as otherwise provided in subsection (4) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

Â Â Â Â Â  (a) A statute, regulation or treaty of the
United States
whose requirements for a security interestÂs obtaining priority over the rights of a lien creditor with respect to the property preempt ORS 79.0310 (1);

Â Â Â Â Â  (b) ORS chapter 830 and the Oregon Vehicle Code;

Â Â Â Â Â  (c) A certificate-of-title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interestÂs obtaining priority over the rights of a lien creditor with respect to the property; or

Â Â Â Â Â  (d) ORS 446.611 (1).

Â Â Â Â Â  (2) Compliance with the requirements of a statute, regulation or treaty described in subsection (1) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (4) of this section and ORS 79.0313, 79.0316 (4) and (5) and 79.0334 for goods covered by a certificate of title or for a manufactured structure, a security interest in property subject to a statute, regulation or treaty described in subsection (1) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section and ORS 79.0316 (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (1) of this section are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this chapter.

Â Â Â Â Â  (4) During any period in which collateral subject to a statute specified in subsection (1)(b) or (d) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person. [2001 c.445 Â§31; 2003 c.655 Â§50]

Â Â Â Â Â  79.0312 UCC 9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession. (1) A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing. Except for goods in which filing is not necessary or effective to perfect a security interest under this chapter, a security interest in goods may be perfected by filing.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0315 (3) and (4) for proceeds:

Â Â Â Â Â  (a) A security interest in a deposit account may be perfected only by control under ORS 79.0314;

Â Â Â Â Â  (b) And except as otherwise provided in ORS 79.0308 (4), a security interest in a letter-of-credit right may be perfected only by control under ORS 79.0314; and

Â Â Â Â Â  (c) A security interest in money may be perfected only by the secured partyÂs taking possession under ORS 79.0313.

Â Â Â Â Â  (3) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

Â Â Â Â Â  (a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

Â Â Â Â Â  (b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

Â Â Â Â Â  (4) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

Â Â Â Â Â  (a) Issuance of a document in the name of the secured party;

Â Â Â Â Â  (b) The baileeÂs receipt of notification of the secured partyÂs interest; or

Â Â Â Â Â  (c) Filing as to the goods.

Â Â Â Â Â  (5) A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

Â Â Â Â Â  (6) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

Â Â Â Â Â  (a) Ultimate sale or exchange; or

Â Â Â Â Â  (b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange.

Â Â Â Â Â  (7) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

Â Â Â Â Â  (a) Ultimate sale or exchange; or

Â Â Â Â Â  (b) Presentation, collection, enforcement, renewal or registration of transfer.

Â Â Â Â Â  (8) After the 20-day period specified in subsection (5), (6) or (7) of this section expires, perfection depends upon compliance with this chapter. [2001 c.445 Â§32]

Â Â Â Â Â  79.0313 UCC 9-313. When possession by or delivery to secured party perfects security interest without filing. (1) Except as otherwise provided in subsection (2) of this section, a secured party may perfect a security interest in negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under ORS 78.3010.

Â Â Â Â Â  (2) With respect to goods that are covered by a certificate of title issued by this state or that are manufactured structures, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in ORS 79.0316 (5).

Â Â Â Â Â  (3) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtorÂs business, when:

Â Â Â Â Â  (a) The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured partyÂs benefit; or

Â Â Â Â Â  (b) The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured partyÂs benefit.

Â Â Â Â Â  (4) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

Â Â Â Â Â  (5) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under ORS 78.3010 and remains perfected by delivery until the debtor obtains possession of the security certificate.

Â Â Â Â Â  (6) A person in possession of collateral is not required to acknowledge that it holds possession for a secured partyÂs benefit.

Â Â Â Â Â  (7) If a person acknowledges that it holds possession for the secured partyÂs benefit:

Â Â Â Â Â  (a) The acknowledgment is effective under subsection (3) of this section or ORS 78.3010 (1), even if the acknowledgment violates the rights of a debtor; and

Â Â Â Â Â  (b) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

Â Â Â Â Â  (8) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtorÂs business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

Â Â Â Â Â  (a) To hold possession of the collateral for the secured partyÂs benefit; or

Â Â Â Â Â  (b) To redeliver the collateral to the secured party.

Â Â Â Â Â  (9) A secured party does not relinquish possession, even if a delivery under subsection (8) of this section violates the rights of a debtor. A person to which collateral is delivered under subsection (8) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides. [2001 c.445 Â§33; 2003 c.655 Â§51]

Â Â Â Â Â  79.0314 UCC 9-314. Perfection by control. (1) A security interest in investment property, deposit accounts, letter-of-credit rights or electronic chattel paper may be perfected by control of the collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107.

Â Â Â Â Â  (2) A security interest in deposit accounts, electronic chattel paper or letter-of-credit rights is perfected by control under ORS 79.0104, 79.0105 or 79.0107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

Â Â Â Â Â  (3) A security interest in investment property is perfected by control under ORS 79.0106 from the time the secured party obtains control and remains perfected by control until:

Â Â Â Â Â  (a) The secured party does not have control; and

Â Â Â Â Â  (b) One of the following occurs:

Â Â Â Â Â  (A) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

Â Â Â Â Â  (B) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

Â Â Â Â Â  (C) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. [2001 c.445 Â§34]

Â Â Â Â Â  79.0315 UCC 9-315. Secured partyÂs rights on disposition of collateral and in proceeds. (1) Except as otherwise provided in this chapter and in ORS 72.4030 (2):

Â Â Â Â Â  (a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

Â Â Â Â Â  (b) A security interest attaches to any identifiable proceeds of collateral.

Â Â Â Â Â  (2) Proceeds that are commingled with other property are identifiable proceeds:

Â Â Â Â Â  (a) If the proceeds are goods, to the extent provided by ORS 79.0336; and

Â Â Â Â Â  (b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

Â Â Â Â Â  (3) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

Â Â Â Â Â  (4) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

Â Â Â Â Â  (a) The following conditions are satisfied:

Â Â Â Â Â  (A) A filed financing statement covers the original collateral;

Â Â Â Â Â  (B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

Â Â Â Â Â  (C) The proceeds are not acquired with cash proceeds;

Â Â Â Â Â  (b) The proceeds are identifiable cash proceeds; or

Â Â Â Â Â  (c) The security interest in the proceeds is perfected other than under subsection (3) of this section when the security interest attaches to the proceeds or within 20 days thereafter.

Â Â Â Â Â  (5) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (4)(a) of this section becomes unperfected at the later of:

Â Â Â Â Â  (a) When the effectiveness of the filed financing statement lapses under ORS 79.0515 or is terminated under ORS 79.0513; or

Â Â Â Â Â  (b) The 21st day after the security interest attaches to the proceeds. [2001 c.445 Â§35; 2003 c.14 Â§26]

Â Â Â Â Â  79.0316 UCC 9-316. Continued perfection of security interest following change in governing law. (1) A security interest perfected pursuant to the law of the jurisdiction designated in ORS 79.0301 (1) or 79.0305 (3) remains perfected until the earliest of:

Â Â Â Â Â  (a) The time perfection would have ceased under the law of that jurisdiction;

Â Â Â Â Â  (b) The expiration of four months after a change of the debtorÂs location to another jurisdiction; or

Â Â Â Â Â  (c) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

Â Â Â Â Â  (2) If a security interest described in subsection (1) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

Â Â Â Â Â  (3) A possessory security interest in collateral, other than goods covered by a certificate of title, a manufactured structure or as-extracted collateral consisting of goods, remains continuously perfected if:

Â Â Â Â Â  (a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

Â Â Â Â Â  (b) Thereafter the collateral is brought into another jurisdiction; and

Â Â Â Â Â  (c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a security interest in goods covered by a certificate of title or in a manufactured structure that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title or a manufactured structure ownership document or deed record in this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

Â Â Â Â Â  (5) A security interest described in subsection (4) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under ORS 79.0311 (2) or 79.0313 are not satisfied before the earlier of:

Â Â Â Â Â  (a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title or a manufactured structure ownership document or deed record in this state; or

Â Â Â Â Â  (b) The expiration of four months after the goods had become so covered.

Â Â Â Â Â  (6) A security interest in deposit accounts, letter-of-credit rights or investment property which is perfected under the law of the bankÂs jurisdiction, the issuerÂs jurisdiction, a nominated personÂs jurisdiction, the securities intermediaryÂs jurisdiction or the commodity intermediaryÂs jurisdiction, as applicable, remains perfected until the earlier of:

Â Â Â Â Â  (a) The time the security interest would have become unperfected under the law of that jurisdiction; or

Â Â Â Â Â  (b) The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

Â Â Â Â Â  (7) If a security interest described in subsection (6) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in subsection (6) of this section, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2001 c.445 Â§36; 2003 c.655 Â§52]

(Priority)

Â Â Â Â Â  79.0317 UCC 9-317. Interests that take priority over or take free of security interest or agricultural lien. (1) A security interest or agricultural lien is subordinate to the rights of:

Â Â Â Â Â  (a) A person entitled to priority under ORS 79.0322; and

Â Â Â Â Â  (b) Except as otherwise provided in subsection (5) of this section, a person that becomes a lien creditor before the earlier of the time:

Â Â Â Â Â  (A) The security interest or agricultural lien is perfected; or

Â Â Â Â Â  (B) One of the conditions specified in ORS 79.0203 (2)(c) is met and a financing statement covering the collateral is filed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (5) of this section, a buyer, other than a secured party, of tangible chattel paper, documents, goods, instruments or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (5) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

Â Â Â Â Â  (4) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, general intangibles or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 79.0320 and 79.0321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor which arise between the time the security interest attaches and the time of filing. [2001 c.445 Â§37]

Â Â Â Â Â  79.0318 UCC 9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers. (1) A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

Â Â Â Â Â  (2) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyerÂs security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold. [2001 c.445 Â§38]

Â Â Â Â Â  79.0319 UCC 9-319. Rights and title of consignee with respect to creditors and purchasers. (1) Except as otherwise provided in subsection (2) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

Â Â Â Â Â  (2) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consigneeÂs possession if, under ORS 79.0301 to 79.0342, a perfected security interest held by the consignor would have priority over the rights of the creditor. [2001 c.445 Â§39]

Â Â Â Â Â  79.0320 UCC 9-320. Buyer of goods. (1) Except as otherwise provided in subsection (5) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyerÂs seller, even if the security interest is perfected and the buyer knows of its existence.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (5) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

Â Â Â Â Â  (a) Without knowledge of the security interest;

Â Â Â Â Â  (b) For value;

Â Â Â Â Â  (c) Primarily for the buyerÂs personal, family or household purposes; and

Â Â Â Â Â  (d) Before the filing of a financing statement covering the goods.

Â Â Â Â Â  (3) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by ORS 79.0316 (1) and (2).

Â Â Â Â Â  (4) A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not affect a security interest in goods in the possession of the secured party under ORS 79.0313. [2001 c.445 Â§40]

Â Â Â Â Â  79.0321 UCC 9-321. Licensee of general intangible and lessee of goods in ordinary course of business. (1) As used in this section, Âlicensee in ordinary course of businessÂ means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensorÂs own usual or customary practices.

Â Â Â Â Â  (2) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

Â Â Â Â Â  (3) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence. [2001 c.445 Â§41]

Â Â Â Â Â  79.0322 UCC 9-322. Priorities among conflicting security interests in and agricultural liens on same collateral. (1) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

Â Â Â Â Â  (a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

Â Â Â Â Â  (b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

Â Â Â Â Â  (c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

Â Â Â Â Â  (2) For the purposes of subsection (1)(a) of this section:

Â Â Â Â Â  (a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

Â Â Â Â Â  (b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (6) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under ORS 79.0327, 79.0328, 79.0329, 79.0330 or 79.0331 also has priority over a conflicting security interest in:

Â Â Â Â Â  (a) Any supporting obligation for the collateral; and

Â Â Â Â Â  (b) Proceeds of the collateral if:

Â Â Â Â Â  (A) The security interest in proceeds is perfected;

Â Â Â Â Â  (B) The proceeds are cash proceeds or of the same type as the collateral; and

Â Â Â Â Â  (C) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral.

Â Â Â Â Â  (4) Subject to subsection (5) of this section and except as otherwise provided in subsection (6) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

Â Â Â Â Â  (5) Subsection (4) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

Â Â Â Â Â  (6) Subsections (1) to (5) of this section are subject to:

Â Â Â Â Â  (a) Subsection (7) of this section and the other provisions of ORS 79.0301 to 79.0342;

Â Â Â Â Â  (b) ORS 74.2100 with respect to a security interest of a collecting bank;

Â Â Â Â Â  (c) ORS 75.1180 with respect to a security interest of an issuer or nominated person; and

Â Â Â Â Â  (d) ORS 79.0110 with respect to a security interest arising under ORS chapter 72 or 72A.

Â Â Â Â Â  (7) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides. [2001 c.445 Â§42]

Â Â Â Â Â  79.0323 UCC 9-323. Future advances. (1) Except as otherwise provided in subsection (3) of this section, for purposes of determining the priority of a perfected security interest under ORS 79.0322 (1)(a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

Â Â Â Â Â  (a) Is made while the security interest is perfected only:

Â Â Â Â Â  (A) Under ORS 79.0309 when it attaches; or

Â Â Â Â Â  (B) Temporarily under ORS 79.0312 (5), (6) or (7); and

Â Â Â Â Â  (b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under ORS 79.0309 or 79.0312 (5), (6) or (7).

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

Â Â Â Â Â  (a) Without knowledge of the lien; or

Â Â Â Â Â  (b) Pursuant to a commitment entered into without knowledge of the lien.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

Â Â Â Â Â  (a) The time the secured party acquires knowledge of the buyerÂs purchase; or

Â Â Â Â Â  (b) Forty-five days after the purchase.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyerÂs purchase and before the expiration of the 45-day period.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

Â Â Â Â Â  (a) The time the secured party acquires knowledge of the lease; or

Â Â Â Â Â  (b) Forty-five days after the lease contract becomes enforceable.

Â Â Â Â Â  (7) Subsection (6) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period. [2001 c.445 Â§43]

Â Â Â Â Â  79.0324 UCC 9-324. Priority of purchase-money security interests. (1) Except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in ORS 79.0327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

Â Â Â Â Â  (2) Subject to subsection (3) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in ORS 79.0330, and, except as otherwise provided in ORS 79.0327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

Â Â Â Â Â  (a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

Â Â Â Â Â  (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

Â Â Â Â Â  (c) The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

Â Â Â Â Â  (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

Â Â Â Â Â  (3) Subsection (2)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

Â Â Â Â Â  (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

Â Â Â Â Â  (b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

Â Â Â Â Â  (4) Subject to subsection (5) of this section and except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in ORS 79.0327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

Â Â Â Â Â  (a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

Â Â Â Â Â  (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

Â Â Â Â Â  (c) The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

Â Â Â Â Â  (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

Â Â Â Â Â  (5) Subsection (4)(b) to (d) of this section applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

Â Â Â Â Â  (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

Â Â Â Â Â  (b) If the purchase-money security interest is temporarily perfected without filing or possession under ORS 79.0312 (6), before the beginning of the 20-day period thereunder.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in ORS 79.0327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

Â Â Â Â Â  (7) If more than one security interest qualifies for priority in the same collateral under subsection (1), (2), (4) or (6) of this section:

Â Â Â Â Â  (a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

Â Â Â Â Â  (b) In all other cases, ORS 79.0322 (1) applies to the qualifying security interests. [2001 c.445 Â§44]

Â Â Â Â Â  79.0325 UCC 9-325. Priority of security interests in transferred collateral. (1) Except as otherwise provided in subsection (2) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

Â Â Â Â Â  (a) The debtor acquired the collateral subject to the security interest created by the other person;

Â Â Â Â Â  (b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

Â Â Â Â Â  (c) There is no period thereafter when the security interest is unperfected.

Â Â Â Â Â  (2) Subsection (1) of this section subordinates a security interest only if the security interest:

Â Â Â Â Â  (a) Otherwise would have priority solely under ORS 79.0322 (1) or 79.0323; or

Â Â Â Â Â  (b) Arose solely under ORS 72.7110 (3) or 72A.5080 (5). [2001 c.445 Â§45]

Â Â Â Â Â  79.0326 UCC 9-326. Priority of security interests created by new debtor. (1) Subject to subsection (2) of this section, a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under ORS 79.0508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under ORS 79.0508.

Â Â Â Â Â  (2) The other provisions of ORS 79.0301 to 79.0342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under ORS 79.0508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtorÂs having become bound. [2001 c.445 Â§46]

Â Â Â Â Â  79.0327 UCC 9-327. Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

Â Â Â Â Â  (1) A security interest held by a secured party having control of the deposit account under ORS 79.0104 has priority over a conflicting security interest held by a secured party that does not have control.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (4) A security interest perfected by control under ORS 79.0104 (1)(c) has priority over a security interest held by the bank with which the deposit account is maintained. [2001 c.445 Â§47]

Â Â Â Â Â  79.0328 UCC 9-328. Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:

Â Â Â Â Â  (1) A security interest held by a secured party having control of investment property under ORS 79.0106 has priority over a security interest held by a secured party that does not have control of the investment property.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under ORS 79.0106 rank according to priority in time of:

Â Â Â Â Â  (a) If the collateral is a security, obtaining control;

Â Â Â Â Â  (b) If the collateral is a security entitlement carried in a securities account and:

Â Â Â Â Â  (A) If the secured party obtained control under ORS 78.1060 (4)(a), the secured partyÂs becoming the person for which the securities account is maintained;

Â Â Â Â Â  (B) If the secured party obtained control under ORS 78.1060 (4)(b), the securities intermediaryÂs agreement to comply with the secured partyÂs entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

Â Â Â Â Â  (C) If the secured party obtained control through another person under ORS 78.1060 (4)(c), the time on which priority would be based under this subsection if the other person were the secured party; or

Â Â Â Â Â  (c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in ORS 79.0106 (2)(b) with respect to commodity contracts carried or to be carried with the commodity intermediary.

Â Â Â Â Â  (3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

Â Â Â Â Â  (5) A security interest in a certificated security in registered form which is perfected by taking delivery under ORS 79.0313 (1) and not by control under ORS 79.0314 has priority over a conflicting security interest perfected by a method other than control.

Â Â Â Â Â  (6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under ORS 79.0106 rank equally.

Â Â Â Â Â  (7) In all other cases, priority among conflicting security interests in investment property is governed by ORS 79.0322 and 79.0323. [2001 c.445 Â§48]

Â Â Â Â Â  79.0329 UCC 9-329. Priority of security interests in letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

Â Â Â Â Â  (1) A security interest held by a secured party having control of the letter-of-credit right under ORS 79.0107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

Â Â Â Â Â  (2) Security interests perfected by control under ORS 79.0314 rank according to priority in time of obtaining control. [2001 c.445 Â§49]

Â Â Â Â Â  79.0330 UCC 9-330. Priority of purchaser of chattel paper or instrument. (1) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

Â Â Â Â Â  (a) In good faith and in the ordinary course of the purchaserÂs business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105; and

Â Â Â Â Â  (b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

Â Â Â Â Â  (2) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under ORS 79.0105 in good faith, in the ordinary course of the purchaserÂs business, and without knowledge that the purchase violates the rights of the secured party.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0327, a purchaser having priority in chattel paper under subsection (1) or (2) of this section also has priority in proceeds of the chattel paper to the extent that:

Â Â Â Â Â  (a) ORS 79.0322 provides for priority in the proceeds; or

Â Â Â Â Â  (b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaserÂs security interest in the proceeds is unperfected.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 79.0331 (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

Â Â Â Â Â  (5) For purposes of subsections (1) and (2) of this section, the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

Â Â Â Â Â  (6) For purposes of subsections (2) and (4) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party. [2001 c.445 Â§50]

Â Â Â Â Â  79.0331 UCC 9-331. Priority of rights of purchasers of instruments, documents and securities under ORS chapters 73, 77 and 78; priority of interests in financial assets and security entitlements under ORS chapter 78. (1) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in ORS chapters 73, 77 and 78.

Â Â Â Â Â  (2) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under ORS chapter 78.

Â Â Â Â Â  (3) Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (1) and (2) of this section. [2001 c.445 Â§51]

Â Â Â Â Â  79.0332 UCC 9-332. Transfer of money; transfer of funds from deposit account. (1) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

Â Â Â Â Â  (2) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party. [2001 c.445 Â§52]

Â Â Â Â Â  79.0333 UCC 9-333. Priority of certain liens arising by operation of law. (1) As used in this section, Âpossessory lienÂ means an interest, other than a security interest or an agricultural lien:

Â Â Â Â Â  (a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the personÂs business;

Â Â Â Â Â  (b) Which is created by statute or rule of law in favor of the person; and

Â Â Â Â Â  (c) Whose effectiveness depends on the personÂs possession of the goods.

Â Â Â Â Â  (2) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise. [2001 c.445 Â§53]

Â Â Â Â Â  79.0334 UCC 9-334. Priority of security interests in fixtures and crops. (1) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

Â Â Â Â Â  (2) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

Â Â Â Â Â  (3) In cases not governed by subsections (4) to (8) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (8) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

Â Â Â Â Â  (a) The security interest is a purchase-money security interest;

Â Â Â Â Â  (b) The interest of the encumbrancer or owner arises before the goods become fixtures; and

Â Â Â Â Â  (c) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

Â Â Â Â Â  (5) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

Â Â Â Â Â  (a) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

Â Â Â Â Â  (A) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

Â Â Â Â Â  (B) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

Â Â Â Â Â  (b) Before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

Â Â Â Â Â  (A) Factory or office machines;

Â Â Â Â Â  (B) Equipment that is not primarily used or leased for use in the operation of the real property; or

Â Â Â Â Â  (C) Replacements of domestic appliances that are consumer goods;

Â Â Â Â Â  (c) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

Â Â Â Â Â  (d) The security interest is:

Â Â Â Â Â  (A) Created in a manufactured structure in a manufactured-structure transaction; and

Â Â Â Â Â  (B) Perfected pursuant to ORS 446.611 or by recording in a county deed record as provided in ORS 446.626.

Â Â Â Â Â  (6) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

Â Â Â Â Â  (a) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

Â Â Â Â Â  (b) The debtor has a right to remove the goods as against the encumbrancer or owner.

Â Â Â Â Â  (7) The priority of the security interest under subsection (6)(b) of this section continues for a reasonable time if the debtorÂs right to remove the goods as against the encumbrancer or owner terminates.

Â Â Â Â Â  (8) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (5) and (6) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

Â Â Â Â Â  (9) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property. [2001 c.445 Â§54; 2003 c.655 Â§53]

Â Â Â Â Â  79.0335 UCC 9-335. Accessions. (1) A security interest may be created in an accession and continues in collateral that becomes an accession.

Â Â Â Â Â  (2) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (4) and (7) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest in an accession.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (7) of this section, a security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under ORS 79.0311 (2) or with ORS 446.611 or 446.626.

Â Â Â Â Â  (5) After default, subject to ORS 79.0601 to 79.0628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

Â Â Â Â Â  (6) A secured party that removes an accession from other goods under subsection (5) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

Â Â Â Â Â  (7) A security interest in an accession has priority over a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under ORS 79.0311 (2) or with ORS 446.611 or 446.626 if the security interest in the accession is a purchase money security interest that is perfected when the debtor receives possession of the accession or within 20 days thereafter. [2001 c.445 Â§55; 2003 c.655 Â§54]

Â Â Â Â Â  79.0336 UCC 9-336. Commingled goods. (1) As used in this section, Âcommingled goodsÂ means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

Â Â Â Â Â  (2) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

Â Â Â Â Â  (3) If collateral becomes commingled goods, a security interest attaches to the product or mass.

Â Â Â Â Â  (4) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) of this section is perfected.

Â Â Â Â Â  (5) Except as otherwise provided in subsection (6) of this section, the other provisions of ORS 79.0301 to 79.0342 determine the priority of a security interest that attaches to the product or mass under subsection (3) of this section.

Â Â Â Â Â  (6) If more than one security interest attaches to the product or mass under subsection (3) of this section, the following rules determine priority:

Â Â Â Â Â  (a) A security interest that is perfected under subsection (4) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

Â Â Â Â Â  (b) If more than one security interest is perfected under subsection (4) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods. [2001 c.445 Â§56]

Â Â Â Â Â  79.0337 UCC 9-337. Priority of security interests in goods covered by certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title or manufactured structure ownership document or records a manufactured structure in a county deed record and the certificate, document or record does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate, document or record:

Â Â Â Â Â  (1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without knowledge of the security interest; and

Â Â Â Â Â  (2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under ORS 79.0311 (2), 446.611 or 446.626, after issuance of the certificate of title or manufactured structure ownership document or recording in the deed record and without the conflicting secured partyÂs knowledge of the security interest. [2001 c.445 Â§57; 2003 c.655 Â§55]

Â Â Â Â Â  79.0338 UCC 9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. Except for information on the jurisdiction of organization for an organization that is not a registered organization, if a security interest or agricultural lien is perfected by a filed financing statement providing information described in ORS 79.0516 (2)(e) which is incorrect at the time the financing statement is filed:

Â Â Â Â Â  (1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

Â Â Â Â Â  (2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments or a security certificate, receives delivery of the collateral. [2001 c.445 Â§58]

Â Â Â Â Â  79.0339 UCC 9-339. Priority subject to subordination. This chapter does not preclude subordination by agreement by a person entitled to priority. [2001 c.445 Â§59]

(Rights of Bank)

Â Â Â Â Â  79.0340 UCC 9-340. Effectiveness of right of recoupment or setoff against deposit account. (1) Except as otherwise provided in subsection (3) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

Â Â Â Â Â  (3) The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under ORS 79.0104 (1)(c), if the setoff is based on a claim against the debtor. [2001 c.445 Â§60]

Â Â Â Â Â  79.0341 UCC 9-341. BankÂs rights and duties with respect to deposit account. Except as otherwise provided in ORS 79.0340 (3), and unless the bank otherwise agrees in an authenticated record, a bankÂs rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

Â Â Â Â Â  (1) The creation, attachment or perfection of a security interest in the deposit account;

Â Â Â Â Â  (2) The bankÂs knowledge of the security interest; or

Â Â Â Â Â  (3) The bankÂs receipt of instructions from the secured party. [2001 c.445 Â§61]

Â Â Â Â Â  79.0342 UCC 9-342. BankÂs right to refuse to enter into or disclose existence of control agreement. This chapter does not require a bank to enter into an agreement of the kind described in ORS 79.0104 (1)(b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. [2001 c.445 Â§62]

RIGHTS OF THIRD PARTIES

Â Â Â Â Â  79.0401 UCC 9-401. Alienability of debtorÂs rights. (1) Except as otherwise provided in subsection (2) of this section and ORS 79.0406, 79.0407, 79.0408 and 79.0409, whether a debtorÂs rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

Â Â Â Â Â  (2) An agreement between the debtor and secured party which prohibits a transfer of the debtorÂs rights in collateral or makes the transfer a default does not prevent the transfer from taking effect. [2001 c.445 Â§63]

Â Â Â Â Â  79.0402 UCC 9-402. Secured party not obligated on contract of debtor or in tort. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtorÂs acts or omissions. [2001 c.445 Â§64]

Â Â Â Â Â  79.0403 UCC 9-403. Agreement not to assert defenses against assignee. (1) As used in this section, ÂvalueÂ has the meaning provided in ORS 73.0303 (1).

Â Â Â Â Â  (2) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

Â Â Â Â Â  (a) For value;

Â Â Â Â Â  (b) In good faith;

Â Â Â Â Â  (c) Without notice of a claim of a property or possessory right to the property assigned; and

Â Â Â Â Â  (d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under ORS 73.0305 (1).

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under ORS 73.0305 (2).

Â Â Â Â Â  (4) In a consumer transaction, if a record evidences the account debtorÂs obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

Â Â Â Â Â  (a) The record has the same effect as if the record included such a statement; and

Â Â Â Â Â  (b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

Â Â Â Â Â  (5) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (4) of this section, this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee. [2001 c.445 Â§65]

Â Â Â Â Â  79.0404 UCC 9-404. Rights acquired by assignee; claims and defenses against assignee. (1) Unless an account debtor has made an enforceable agreement not to assert defenses or claims and subject to subsections (2) to (5) of this section, the rights of an assignee are subject to:

Â Â Â Â Â  (a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

Â Â Â Â Â  (b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

Â Â Â Â Â  (2) Subject to subsection (3) of this section and except as otherwise provided in subsection (4) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) of this section only to reduce the amount the account debtor owes.

Â Â Â Â Â  (3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (4) In a consumer transaction, if a record evidences the account debtorÂs obligation, law other than this chapter requires that the record include a statement to the effect that the account debtorÂs recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

Â Â Â Â Â  (5) This section does not apply to an assignment of a health-care-insurance receivable. [2001 c.445 Â§66]

Â Â Â Â Â  79.0405 UCC 9-405. Modification of assigned contract. (1) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (2) to (4) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section applies to the extent that:

Â Â Â Â Â  (a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

Â Â Â Â Â  (b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under ORS 79.0406 (1).

Â Â Â Â Â  (3) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (4) This section does not apply to an assignment of a health-care-insurance receivable. [2001 c.445 Â§67]

Â Â Â Â Â  79.0406 UCC 9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles and promissory notes ineffective. (1) Subject to subsections (2) to (9) of this section, an account debtor on an account, chattel paper or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

Â Â Â Â Â  (2) Subject to subsection (8) of this section, notification is ineffective under subsection (1) of this section:

Â Â Â Â Â  (a) If it does not reasonably identify the rights assigned;

Â Â Â Â Â  (b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtorÂs duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

Â Â Â Â Â  (c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

Â Â Â Â Â  (A) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

Â Â Â Â Â  (B) A portion has been assigned to another assignee; or

Â Â Â Â Â  (C) The account debtor knows that the assignment to that assignee is limited.

Â Â Â Â Â  (3) Subject to subsection (8) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1) of this section.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section and ORS 72A.3030 and 79.0407, and subject to subsection (8) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to the sale of a payment intangible or promissory note.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 72A.3030 and 79.0407 and subject to subsections (8) and (9) of this section, a rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper.

Â Â Â Â Â  (7) Subject to subsection (8) of this section, an account debtor may not waive or vary its option under subsection (2)(c) of this section.

Â Â Â Â Â  (8) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

Â Â Â Â Â  (9)(a) This section does not apply to the assignment of a health-care-insurance receivable.

Â Â Â Â Â  (b) Subsections (4) and (6) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

Â Â Â Â Â  (c) Subsections (4) and (6) of this section do not apply to the following:

Â Â Â Â Â  (A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

Â Â Â Â Â  (B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

Â Â Â Â Â  (C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

Â Â Â Â Â  (d) Subsection (6) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (6) of this section.

Â Â Â Â Â  (10) Except to the extent otherwise provided in subsection (9) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section. [2001 c.445 Â§68; 2003 c.58 Â§4]

Â Â Â Â Â  79.0407 UCC 9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessorÂs residual interest. (1) Except as otherwise provided in subsection (2) of this section, a term in a lease agreement is ineffective to the extent that it:

Â Â Â Â Â  (a) Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, an interest of a party under the lease contract or in the lessorÂs residual interest in the goods; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 72A.3030 (7), a term described in subsection (1)(b) of this section is effective to the extent that there is:

Â Â Â Â Â  (a) A transfer by the lessee of the lesseeÂs right of possession or use of the goods in violation of the term; or

Â Â Â Â Â  (b) A delegation of a material performance of either party to the lease contract in violation of the term.

Â Â Â Â Â  (3) The creation, attachment, perfection or enforcement of a security interest in the lessorÂs interest under the lease contract or the lessorÂs residual interest in the goods is not a transfer that materially impairs the lesseeÂs prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of ORS 72A.3030 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor. [2001 c.445 Â§69]

Â Â Â Â Â  79.0408 UCC 9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective. (1) Except as otherwise provided in subsection (2) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

Â Â Â Â Â  (3) A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest; or

Â Â Â Â Â  (b) Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (4) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (3) of this section would be effective under law other than this chapter but is ineffective under subsection (1) or (3) of this section, the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

Â Â Â Â Â  (a) Is not enforceable against the person obligated on the promissory note or the account debtor;

Â Â Â Â Â  (b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

Â Â Â Â Â  (c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

Â Â Â Â Â  (d) Does not entitle the secured party to use or assign the debtorÂs rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible;

Â Â Â Â Â  (e) Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

Â Â Â Â Â  (f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible.

Â Â Â Â Â  (5)(a) Subsections (1) and (3) of this section do not apply to the assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(2), provided that such transaction constitutes a sale of such claim or right. The limitation in this paragraph is intended to leave to the court the determination of the proper rules in such cases. The court may not infer from that limitation the nature of the proper rule in such cases and may continue to apply established approaches.

Â Â Â Â Â  (b) Subsections (1) and (3) of this section do not apply to the following:

Â Â Â Â Â  (A) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1);

Â Â Â Â Â  (B) The assignment or transfer of, or the creation of a security interest in, a claim or right to receive benefits under a special needs trust as described in 42 U.S.C. 1396p(d)(4); or

Â Â Â Â Â  (C) The assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the benefits, rights, privileges or options accruing under an annuity policy, to the extent that the annuity policy provides for such a restriction and the restriction is permitted under ORS 743.049.

Â Â Â Â Â  (c) Subsection (3) of this section does not apply to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, a right when the transfer of the right is prohibited or restricted by ORS 147.325, 461.250 (8) or 656.234, to the extent that ORS 147.325, 461.250 (8) or 656.234 is inconsistent with subsection (3) of this section.

Â Â Â Â Â  (6) Except to the extent otherwise provided in subsection (5) of this section, this section prevails over any inconsistent provision of an existing or future statute unless the provision refers expressly to this section and states that the provision prevails over this section. [2001 c.445 Â§70; 2003 c.58 Â§5]

Â Â Â Â Â  79.0409 UCC 9-409. Restrictions on assignment of letter-of-credit rights ineffective. (1) A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit which prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiaryÂs assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

Â Â Â Â Â  (a) Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or

Â Â Â Â Â  (b) Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right.

Â Â Â Â Â  (2) To the extent that a term in a letter of credit is ineffective under subsection (1) of this section but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

Â Â Â Â Â  (a) Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary;

Â Â Â Â Â  (b) Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and

Â Â Â Â Â  (c) Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party. [2001 c.445 Â§71]

FILING

(Filing Office; Contents and Effectiveness of Financing Statement)

Â Â Â Â Â  79.0501 UCC 9-501. Filing office. (1) Except as otherwise provided in subsection (2) of this section, if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

Â Â Â Â Â  (a) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

Â Â Â Â Â  (A) The collateral is as-extracted collateral or timber to be cut; or

Â Â Â Â Â  (B) The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

Â Â Â Â Â  (b) The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

Â Â Â Â Â  (2) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures. [2001 c.445 Â§72]

Â Â Â Â Â  79.0502 UCC 9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement. (1) Subject to subsection (2) of this section, a financing statement is sufficient only if it:

Â Â Â Â Â  (a) Provides the name of the debtor;

Â Â Â Â Â  (b) Provides the name of the secured party or a representative of the secured party; and

Â Â Â Â Â  (c) Indicates the collateral covered by the financing statement.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0501 (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (1) of this section and also:

Â Â Â Â Â  (a) Indicate that it covers this type of collateral;

Â Â Â Â Â  (b) Indicate that it is to be filed for record in the real property records;

Â Â Â Â Â  (c) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

Â Â Â Â Â  (d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

Â Â Â Â Â  (3) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

Â Â Â Â Â  (a) The record indicates the goods or accounts that it covers;

Â Â Â Â Â  (b) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

Â Â Â Â Â  (c) The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

Â Â Â Â Â  (d) The record is duly recorded.

Â Â Â Â Â  (4) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches. [2001 c.445 Â§73]

Â Â Â Â Â  79.0503 UCC 9-503. Name of debtor and secured party. (1) A financing statement sufficiently provides the name of the debtor:

Â Â Â Â Â  (a) If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtorÂs jurisdiction of organization which shows the debtor to have been organized;

Â Â Â Â Â  (b) If the debtor is a decedentÂs estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

Â Â Â Â Â  (c) If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

Â Â Â Â Â  (A) Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

Â Â Â Â Â  (B) Indicates, in the debtorÂs name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

Â Â Â Â Â  (d) In other cases:

Â Â Â Â Â  (A) If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

Â Â Â Â Â  (B) If the debtor does not have a name, only if it provides the names of the partners, members, associates or other persons comprising the debtor.

Â Â Â Â Â  (2) A financing statement that provides the name of the debtor in accordance with subsection (1) of this section is not rendered ineffective by the absence of:

Â Â Â Â Â  (a) A trade name or other name of the debtor; or

Â Â Â Â Â  (b) Unless required under subsection (1)(d)(B) of this section, names of partners, members, associates or other persons comprising the debtor.

Â Â Â Â Â  (3) A financing statement that provides only the debtorÂs trade name does not sufficiently provide the name of the debtor.

Â Â Â Â Â  (4) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

Â Â Â Â Â  (5) A financing statement may provide the name of more than one debtor and the name of more than one secured party. [2001 c.445 Â§74]

Â Â Â Â Â  79.0504 UCC 9-504. Indication of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

Â Â Â Â Â  (1) A description of the collateral pursuant to ORS 79.0108; or

Â Â Â Â Â  (2) An indication that the financing statement covers all assets or all personal property. [2001 c.445 Â§75]

Â Â Â Â Â  79.0505 UCC 9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions. (1) A consignor, lessor or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in ORS 79.0311 (1), using the terms Âconsignor,Â Âconsignee,Â Âlessor,Â Âlessee,Â Âbailor,Â Âbailee,Â Âlicensor,Â Âlicensee,Â Âowner,Â Âregistered owner,Â Âbuyer,Â ÂsellerÂ or words of similar import, instead of the terms Âsecured partyÂ and Âdebtor.Â

Â Â Â Â Â  (2) ORS 79.0501 to 79.0528 apply to the filing of a financing statement under subsection (1) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under ORS 79.0311 (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer which attaches to the collateral is perfected by the filing or compliance. [2001 c.445 Â§76]

Â Â Â Â Â  79.0506 UCC 9-506. Effect of errors or omissions. (1) A financing statement substantially satisfying the requirements of ORS 79.0501 to 79.0528 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1) is seriously misleading.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, if a search of the records of the filing office under the debtorÂs correct name, using the filing officeÂs standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with ORS 79.0503 (1), the name provided does not make the financing statement seriously misleading.

Â Â Â Â Â  (4) If the filing officeÂs standard search logic so changes that a search of the records of the filing office under the debtorÂs correct name, using the changed search logic, would not disclose a financing statement previously deemed not to be seriously misleading by reason of subsection (3) of this section, the financing statement is effective except against a purchaser of the collateral which gives value in reasonable reliance upon a search using the changed search logic.

Â Â Â Â Â  (5) For purposes of ORS 79.0508 (2), the ÂdebtorÂs correct nameÂ in subsections (3) and (5) of this section means the correct name of the new debtor. [2001 c.445 Â§77]

Â Â Â Â Â  79.0507 UCC 9-507. Effect of certain events on effectiveness of financing statement. (1) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section and ORS 79.0506 (4) and 79.0508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under ORS 79.0506.

Â Â Â Â Â  (3) If a debtor so changes its name that a filed financing statement becomes seriously misleading under ORS 79.0506:

Â Â Â Â Â  (a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

Â Â Â Â Â  (b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change. [2001 c.445 Â§78]

Â Â Â Â Â  79.0508 UCC 9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement. (1) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

Â Â Â Â Â  (2) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) of this section to be seriously misleading under ORS 79.0506:

Â Â Â Â Â  (a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under ORS 79.0203 (4); and

Â Â Â Â Â  (b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under ORS 79.0203 (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

Â Â Â Â Â  (3) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under ORS 79.0507 (1). [2001 c.445 Â§79]

Â Â Â Â Â  79.0509 UCC 9-509. Persons entitled to file a record. (1) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

Â Â Â Â Â  (a) The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or (3) of this section; or

Â Â Â Â Â  (b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

Â Â Â Â Â  (2) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

Â Â Â Â Â  (a) The collateral described in the security agreement; and

Â Â Â Â Â  (b) Property that becomes collateral under ORS 79.0315 (1)(b), whether or not the security agreement expressly covers proceeds.

Â Â Â Â Â  (3) By acquiring collateral in which a security interest or agricultural lien continues under ORS 79.0315 (1)(a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under ORS 79.0315 (1)(b).

Â Â Â Â Â  (4) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

Â Â Â Â Â  (a) The secured party of record authorizes the filing; or

Â Â Â Â Â  (b) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by ORS 79.0513 (1) or (3), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

Â Â Â Â Â  (5) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (4) of this section. [2001 c.445 Â§80]

Â Â Â Â Â  79.0510 UCC 9-510. Effectiveness of filed record. (1) A filed record is effective only to the extent that it was filed by a person that may file it under ORS 79.0509.

Â Â Â Â Â  (2) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

Â Â Â Â Â  (3) A continuation statement that is not filed within the six-month period prescribed by ORS 79.0515 (4) is ineffective. [2001 c.445 Â§81]

Â Â Â Â Â  79.0511 UCC 9-511. Secured party of record. (1) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under ORS 79.0514 (1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

Â Â Â Â Â  (2) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under ORS 79.0514 (2), the assignee named in the amendment is a secured party of record.

Â Â Â Â Â  (3) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person. [2001 c.445 Â§82]

Â Â Â Â Â  79.0512 UCC 9-512. Amendment of financing statement. (1) Subject to ORS 79.0509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (5) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

Â Â Â Â Â  (a) Identifies, by its file number, the initial financing statement to which the amendment relates; and

Â Â Â Â Â  (b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in ORS 79.0501 (1)(a), provides the information specified in ORS 79.0502 (2).

Â Â Â Â Â  (2) Except as otherwise provided in ORS 79.0515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

Â Â Â Â Â  (3) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

Â Â Â Â Â  (4) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

Â Â Â Â Â  (5) An amendment is ineffective to the extent it:

Â Â Â Â Â  (a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

Â Â Â Â Â  (b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. [2001 c.445 Â§83; 2003 c.14 Â§27]

Â Â Â Â Â  79.0513 UCC 9-513. Termination statement. (1) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

Â Â Â Â Â  (a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

Â Â Â Â Â  (b) The debtor did not authorize the filing of the initial financing statement.

Â Â Â Â Â  (2) To comply with subsection (1) of this section, a secured party shall cause the secured party of record to file the termination statement:

Â Â Â Â Â  (a) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or

Â Â Â Â Â  (b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

Â Â Â Â Â  (3) In cases not governed by subsection (1) of this section, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

Â Â Â Â Â  (a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

Â Â Â Â Â  (b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

Â Â Â Â Â  (c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtorÂs possession; or

Â Â Â Â Â  (d) The debtor did not authorize the filing of the initial financing statement.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 79.0510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in ORS 79.0510, for purposes of ORS 79.0519 (7), 79.0522 (1) and 79.0523 (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse. [2001 c.445 Â§84]

Â Â Â Â Â  79.0514 UCC 9-514. Assignment of powers of secured party of record. (1) Except as otherwise provided in subsection (3) of this section, an initial financing statement may reflect an assignment of all of the secured partyÂs power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

Â Â Â Â Â  (a) Identifies, by its file number, the initial financing statement to which it relates;

Â Â Â Â Â  (b) Provides the name of the assignor; and

Â Â Â Â Â  (c) Provides the name and mailing address of the assignee.

Â Â Â Â Â  (3) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the Uniform Commercial Code. [2001 c.445 Â§85]

Â Â Â Â Â  79.0515 UCC 9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement; renewal notice. (1) Except as otherwise provided in subsections (2), (5), (6) and (7) of this section, a filed financing statement is effective for a period of five years after the date of filing.

Â Â Â Â Â  (2) Except as otherwise provided in subsections (5), (6) and (7) of this section, an initial financing statement filed in connection with a public-finance transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction.

Â Â Â Â Â  (3) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (4) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

Â Â Â Â Â  (4) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (1) of this section or the 30-year period specified in subsection (2) of this section, whichever is applicable.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 79.0510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (3) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (4) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

Â Â Â Â Â  (6) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

Â Â Â Â Â  (7) A record of a mortgage that is effective as a financing statement filed as a fixture filing under ORS 79.0502 (3) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

Â Â Â Â Â  (8) Not less than three months or more than six months before the expiration of any financing statement, effective financing statement as defined in ORS 80.100 or continuation thereof, the Secretary of State shall mail a renewal notice to the secured party or assignee of record, if any, at the address indicated on the financing statement, effective financing statement, assignment thereof or amendment thereto. The renewal notice shall include:

Â Â Â Â Â  (a) The file number and expiration date of the financing statement or effective financing statement;

Â Â Â Â Â  (b) The name of the debtor; and

Â Â Â Â Â  (c) A statement that the financing statement or effective financing statement may be continued by filing a continuation statement or initial financing statement under section 191 or 192, chapter 445, Oregon Laws 2001. [2001 c.445 Â§Â§86,86a; 2003 c.655 Â§56]

Â Â Â Â Â  79.0516 UCC 9-516. What constitutes filing; effectiveness of filing. (1) Except as otherwise provided in subsection (2) of this section, communication of a record to and receipt by a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

Â Â Â Â Â  (2) Filing does not occur with respect to a record that a filing office refuses to accept because:

Â Â Â Â Â  (a) The record is not communicated by a method or medium of communication authorized by the filing office;

Â Â Â Â Â  (b) An amount equal to or greater than the applicable filing fee is not tendered;

Â Â Â Â Â  (c) The filing office is unable to index the record because:

Â Â Â Â Â  (A) In the case of an initial financing statement, the record does not provide a name for the debtor;

Â Â Â Â Â  (B) In the case of an amendment or correction statement, the record:

Â Â Â Â Â  (i) Does not identify the initial financing statement as required by ORS 79.0512 or 79.0518, as applicable; or

Â Â Â Â Â  (ii) Identifies an initial financing statement whose effectiveness has lapsed under ORS 79.0515, and the filing office is that described in ORS 79.0501 (1)(b);

Â Â Â Â Â  (C) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtorÂs last name; or

Â Â Â Â Â  (D) In the case of a record filed or recorded in the filing office described in ORS 79.0501 (1)(a), the record does not provide a sufficient description of the real property to which it relates;

Â Â Â Â Â  (d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

Â Â Â Â Â  (e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

Â Â Â Â Â  (A) Provide a mailing address for the debtor, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a);

Â Â Â Â Â  (B) Indicate whether the debtor is an individual or an organization, unless the initial financing statement or amendment is included in a mortgage and the filing office is that described in ORS 79.0501 (1)(a); or

Â Â Â Â Â  (C) If the filing office is that described in ORS 79.0501 (1)(b) and the financing statement indicates that the debtor is an organization, provide:

Â Â Â Â Â  (i) A type of organization for the debtor;

Â Â Â Â Â  (ii) A jurisdiction of organization for the debtor or, as an alternative when the debtor is not a registered organization, an indication that the debtor is not a registered organization; or

Â Â Â Â Â  (iii) An organizational identification number for the debtor or indicate that the debtor has none;

Â Â Â Â Â  (f) In the case of an assignment reflected in an initial financing statement under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2), the record does not provide a name and mailing address for the assignee;

Â Â Â Â Â  (g) In the case of a continuation statement, the record is not filed within the six-month period prescribed by ORS 79.0515 (4) and the filing office is that described in ORS 79.0501 (1)(b); or

Â Â Â Â Â  (h) In the case of a record presented for filing at the filing office described in ORS 79.0501 (1)(b), the record on its face reveals, based on factors such as whether the debtor and the secured party are the same person or whether the collateral described is within the scope of this chapter, that the record is being filed for a purpose other than a transaction that is within the scope of this chapter.

Â Â Â Â Â  (3) For purposes of subsection (2) of this section:

Â Â Â Â Â  (a) A record does not provide information if the filing office is unable to read or decipher the information; and

Â Â Â Â Â  (b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by ORS 79.0512, 79.0514 or 79.0518, is an initial financing statement.

Â Â Â Â Â  (4) A record that is communicated to and received by the filing office with tender of the filing fee under subsection (1) of this section, but which the filing office refuses to accept for a reason other than one set forth in subsection (2) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files. [2001 c.445 Â§87; 2003 c.14 Â§28; 2003 c.267 Â§2]

Â Â Â Â Â  79.0517 UCC 9-517. Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. [2001 c.445 Â§88]

Â Â Â Â Â  79.0518 UCC 9-518. Claim concerning inaccurate or wrongfully filed record. (1) A person may file in the filing office a correction statement with respect to a record indexed there under the personÂs name if the person believes that the record is inaccurate or was wrongfully filed.

Â Â Â Â Â  (2) A correction statement must:

Â Â Â Â Â  (a) Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

Â Â Â Â Â  (b) Indicate that it is a correction statement;

Â Â Â Â Â  (c) Provide the basis for the personÂs belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the personÂs belief that the record was wrongfully filed; and

Â Â Â Â Â  (d) Indicate the name of the debtor and the secured party.

Â Â Â Â Â  (3) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record. [2001 c.445 Â§89]

(Duties and Operation of Filing Office)

Â Â Â Â Â  79.0519 UCC 9-519. Numbering, maintaining and indexing records; communicating information provided in records. (1) For each record filed in a filing office, the filing office shall:

Â Â Â Â Â  (a) Assign a unique number to the filed record;

Â Â Â Â Â  (b) Create a record that bears the number assigned to the filed record and the date and time of filing;

Â Â Â Â Â  (c) Maintain the filed record for public inspection; and

Â Â Â Â Â  (d) Index the filed record in accordance with subsections (3), (4) and (5) of this section.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (9) of this section, a file number assigned after January 1, 2004, must include a digit that:

Â Â Â Â Â  (a) Is mathematically derived from or related to the other digits of the file number; and

Â Â Â Â Â  (b) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (4) and (5) of this section, the filing office shall:

Â Â Â Â Â  (a) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

Â Â Â Â Â  (b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

Â Â Â Â Â  (4) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

Â Â Â Â Â  (a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

Â Â Â Â Â  (b) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

Â Â Â Â Â  (5) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under ORS 79.0514 (1) or an amendment filed under ORS 79.0514 (2):

Â Â Â Â Â  (a) Under the name of the assignor as grantor; and

Â Â Â Â Â  (b) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

Â Â Â Â Â  (6) The filing office shall maintain a capability:

Â Â Â Â Â  (a) To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

Â Â Â Â Â  (b) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

Â Â Â Â Â  (7) The filing office may not remove a debtorÂs name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under ORS 79.0515 with respect to all secured parties of record.

Â Â Â Â Â  (8) Except as otherwise provided in subsection (9) of this section, the filing office shall perform the acts required by subsections (1) to (5) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question or, if the record is delivered by mail, not later than four business days after the filing office receives the record.

Â Â Â Â Â  (9) Subsections (2) and (8) of this section do not apply to a filing office described in ORS 79.0501 (1)(a). [2001 c.445 Â§90; 2003 c.14 Â§29]

Â Â Â Â Â  79.0520 UCC 9-520. Acceptance and refusal to accept record. (1) A filing office shall refuse to accept a record for filing for a reason set forth in ORS 79.0516 (2) and may refuse to accept a record for filing only for a reason set forth in ORS 79.0516 (2).

Â Â Â Â Â  (2)(a) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in ORS 79.0501 (1)(b), in no event more than two business days after the filing office receives the record or, if the record is delivered by mail, four business days after the filing office receives the record.

Â Â Â Â Â  (b) In the case of a refusal to accept a record under ORS 79.0516 (2)(h), the filing office shall, within the period specified in paragraph (a) of this subsection, index the communication regarding the refusal and not the refused record. The communication must remain indexed for 20 days after the date of the communication unless, within the 20-day period, the secured party files a request for a hearing under subsection (5) of this section. If the secured party files a timely request for a hearing, the communication must remain indexed until the case is finally concluded.

Â Â Â Â Â  (3) A filed financing statement satisfying ORS 79.0502 (1) and (2) is effective, even if the filing office is required to refuse to accept it for filing under subsection (1) of this section. However, ORS 79.0338 applies to a filed financing statement providing information described in ORS 79.0516 (2)(e) which is incorrect at the time the financing statement is filed.

Â Â Â Â Â  (4) If a record communicated to a filing office provides information that relates to more than one debtor, ORS 79.0501 to 79.0528 apply as to each debtor separately.

Â Â Â Â Â  (5)(a) If the filing office described in ORS 79.0501 (1)(b) refuses to accept a record for filing under ORS 79.0516 (2)(h), the secured party may contest the refusal by filing with the Secretary of State, within 20 days after the date of the communication regarding the refusal, a written request for a hearing before the Secretary of State. The request need not be in any particular form, but the secured party shall specify the grounds upon which the secured party considers the refusal unlawful and shall attach the record to the request.

Â Â Â Â Â  (b) The Secretary of State may not grant a hearing unless a secured party files a request for a hearing within the period specified in paragraph (a) of this subsection. If a secured party files a timely request for a hearing, the Secretary of State shall hold a hearing in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (c) The Secretary of State may delegate to a hearing officer appointed by the Secretary of State all or part of the authority to conduct hearings under this subsection.

Â Â Â Â Â  (d) If the Secretary of State or the hearing officer determines that the record should not have been refused, the filing office shall index the record as of the date the record was originally presented for filing.

Â Â Â Â Â  (e) Final orders issued in a proceeding under this subsection are subject to review by the Court of Appeals as provided in ORS 183.480 and 183.482. [2001 c.445 Â§91; 2003 c.267 Â§3]

Â Â Â Â Â  79.0521 UCC 9-521. Uniform form of written financing statement and amendment. (1) A filing office that accepts written records may not refuse to accept a written initial financing statement in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in ORS 79.0516 (2).

Â Â Â Â Â  (2) A filing office that accepts written records may not refuse to accept a written record in the form and format set forth in the final official text of the 1999 revisions to Article 9 of the Uniform Commercial Code promulgated by The American Law Institute and the National Conference of Commissioners on Uniform State Laws, except for a reason set forth in ORS 79.0516 (2). [2001 c.445 Â§92]

Â Â Â Â Â  79.0522 UCC 9-522. Maintenance and destruction of records. (1) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under ORS 79.0515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

Â Â Â Â Â  (2) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (1) of this section. [2001 c.445 Â§93; 2003 c.14 Â§30]

Â Â Â Â Â  79.0523 UCC 9-523. Information from filing office; sale or license of records. (1) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send an image of the record showing the number assigned to the record pursuant to ORS 79.0519 (1)(a) and the date and time of the filing of the record to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the written record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

Â Â Â Â Â  (a) Note upon the copy the number assigned to the record pursuant to ORS 79.0519 (1)(a) and the date and time of the filing of the record; and

Â Â Â Â Â  (b) Send the copy to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the written record.

Â Â Â Â Â  (2) If a person files a record other than a written record, the filing office shall communicate an acknowledgment to the person indicated on the financing statement or amendment as the person to whom the acknowledgment should be sent or, if no person is so indicated, to the secured party or the person filing the record. The acknowledgment shall provide:

Â Â Â Â Â  (a) The information in the record;

Â Â Â Â Â  (b) The number assigned to the record pursuant to ORS 79.0519 (1)(a); and

Â Â Â Â Â  (c) The date and time of the filing of the record.

Â Â Â Â Â  (3) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

Â Â Â Â Â  (a) Whether there is on file on a date and time specified by the filing office, but not a date earlier than five business days before the filing office receives the request, any financing statement that:

Â Â Â Â Â  (A) Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

Â Â Â Â Â  (B) Has not lapsed under ORS 79.0515 with respect to all secured parties of record; and

Â Â Â Â Â  (C) If the request so states, has lapsed under ORS 79.0515 and a record of which is maintained by the filing office under ORS 79.0522 (1);

Â Â Â Â Â  (b) The date and time of filing of each financing statement;

Â Â Â Â Â  (c) The information provided in each financing statement; and

Â Â Â Â Â  (d) All notices of federal lien or certificates or notices affecting a lien, if any, filed under ORS 87.806 to 87.831 for a particular person whose name is identical to the particular debtor named in the financing statement.

Â Â Â Â Â  (4) In complying with its duty under subsection (3) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

Â Â Â Â Â  (5) The filing office described in ORS 79.0501 (1)(b) shall perform the acts required by subsections (1) to (4) of this section at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request or, if the request is delivered by mail, not later than four business days after the filing office receives the request.

Â Â Â Â Â  (6) At least every two weeks, the filing office described in ORS 79.0501 (1)(b) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under ORS 79.0501 to 79.0528. The filing office shall offer the copies of any record in the medium in which the filing office maintains the record. The filing office may offer the copies in additional media. [2001 c.445 Â§94; 2003 c.14 Â§31]

Â Â Â Â Â  79.0524 UCC 9-524. Delay by filing office. Delay by the filing office beyond a time limit prescribed by ORS 79.0501 to 79.0528 is excused if:

Â Â Â Â Â  (1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

Â Â Â Â Â  (2) The filing office exercises reasonable diligence under the circumstances. [2001 c.445 Â§95]

Â Â Â Â Â  79.0525 UCC 9-525. Fees; rules. (1) Except as otherwise provided in subsection (4) of this section, the nonrefundable fee for filing and indexing a record under ORS 79.0501 to 79.0528 may not exceed $10.

Â Â Â Â Â  (2) The number of names required to be indexed does not affect the amount of the fee in subsection (1) of this section.

Â Â Â Â Â  (3) The nonrefundable fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, may not exceed:

Â Â Â Â Â  (a) $10 for each distinct debtor name to be searched;

Â Â Â Â Â  (b) $5 for copies of Uniform Commercial Code documents relating to each distinct debtor name to be searched, in addition to the fee in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) $5 for each request by document number for copies of Uniform Commercial Code documents.

Â Â Â Â Â  (4) This section does not require a fee with respect to a record filed or recorded in the filing office described in ORS 79.0501 (1)(a). However, the recording and satisfaction fees that otherwise would be applicable to the record apply.

Â Â Â Â Â  (5) The Secretary of State shall adopt rules prescribing fees for providing summaries and compilations that are not debtor specific and for providing copies of records, as described in ORS 79.0523 (6), that are not debtor specific. [2001 c.445 Â§96; 2007 c.39 Â§1]

Â Â Â Â Â  79.0526 UCC 9-526. Filing-office rules. (1) The Secretary of State shall adopt and publish rules applicable to its filing procedures, processes and operations to implement this chapter. The filing-office rules must be:

Â Â Â Â Â  (a) Consistent with this chapter; and

Â Â Â Â Â  (b) Adopted and published in accordance with ORS chapter 183.

Â Â Â Â Â  (2) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528, the Secretary of State, so far as is consistent with the purposes, policies and provisions of this chapter, in adopting, amending and repealing filing-office rules, shall:

Â Â Â Â Â  (a) Consult with filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528;

Â Â Â Â Â  (b) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

Â Â Â Â Â  (c) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially ORS 79.0501 to 79.0528. [2001 c.445 Â§97]

Â Â Â Â Â  79.0527 UCC 9-527. Duty to report. The Secretary of State shall report to the Legislative Assembly on or before January 15 of each odd-numbered year regarding the operation of the filing office. The report must contain a statement of the extent to which the filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations. [2001 c.445 Â§98]

Â Â Â Â Â  79.0528 Liability of Secretary of State. Except as provided in ORS 30.260 to 30.300, the Secretary of State and the secretaryÂs officers and employees shall not be liable to debtors, secured parties or any other person in administering this chapter or ORS 80.100 to 80.130. [Formerly 79.8010]

DEFAULT

(Default and Enforcement of Security Interest)

Â Â Â Â Â  79.0601 UCC 9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes. (1) After default, a secured party has the rights provided in ORS 79.0601 to 79.0628 and, except as otherwise provided in ORS 79.0602, those provided by agreement of the parties. A secured party:

Â Â Â Â Â  (a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and

Â Â Â Â Â  (b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

Â Â Â Â Â  (2) A secured party in possession of collateral or control of collateral under ORS 79.0104, 79.0105, 79.0106 or 79.0107 has the rights and duties provided in ORS 79.0207.

Â Â Â Â Â  (3) The rights under subsections (1) and (2) of this section are cumulative and may be exercised simultaneously.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (7) of this section and ORS 79.0605, after default, a debtor and an obligor have the rights provided in ORS 79.0601 to 79.0628 and by agreement of the parties.

Â Â Â Â Â  (5) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

Â Â Â Â Â  (a) The date of perfection of the security interest or agricultural lien in the collateral;

Â Â Â Â Â  (b) The date of filing a financing statement covering the collateral; or

Â Â Â Â Â  (c) Any date specified in a statute under which the agricultural lien was created.

Â Â Â Â Â  (6) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

Â Â Â Â Â  (7) Except as otherwise provided in ORS 79.0607 (3), ORS 79.0601 to 79.0628 impose no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes. [2001 c.445 Â§99]

Â Â Â Â Â  79.0602 UCC 9-602. Waiver and variance of rights and duties. Except as otherwise provided in ORS 79.0624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

Â Â Â Â Â  (1) ORS 79.0207 (2)(d)(C), which deals with use and operation of the collateral by the secured party;

Â Â Â Â Â  (2) ORS 79.0210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

Â Â Â Â Â  (3) ORS 79.0607 (3), which deals with collection and enforcement of collateral;

Â Â Â Â Â  (4) ORS 79.0608 (1) and 79.0615 (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

Â Â Â Â Â  (5) ORS 79.0608 (1) and 79.0615 (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

Â Â Â Â Â  (6) ORS 79.0609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

Â Â Â Â Â  (7) ORS 79.0610 (2), 79.0611, 79.0613 and 79.0614, which deal with disposition of collateral;

Â Â Â Â Â  (8) ORS 79.0615 (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

Â Â Â Â Â  (9) ORS 79.0616, which deals with explanation of the calculation of a surplus or deficiency;

Â Â Â Â Â  (10) ORS 79.0620, 79.0621 and 79.0622, which deal with acceptance of collateral in satisfaction of obligation;

Â Â Â Â Â  (11) ORS 79.0623, which deals with redemption of collateral;

Â Â Â Â Â  (12) ORS 79.0624, which deals with permissible waivers; and

Â Â Â Â Â  (13) ORS 79.0625 and 79.0626, which deal with the secured partyÂs liability for failure to comply with this chapter. [2001 c.445 Â§100]

Â Â Â Â Â  79.0603 UCC 9-603. Agreement on standards concerning rights and duties. (1) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in ORS 79.0602 if the standards are not manifestly unreasonable.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the duty under ORS 79.0609 to refrain from breaching the peace. [2001 c.445 Â§101]

Â Â Â Â Â  79.0604 UCC 9-604. Procedure if security agreement covers real property or fixtures. (1) If a security agreement covers both personal and real property, a secured party may proceed:

Â Â Â Â Â  (a) Under ORS 79.0601 to 79.0628 as to the personal property without prejudicing any rights with respect to the real property; or

Â Â Â Â Â  (b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

Â Â Â Â Â  (a) Under ORS 79.0601 to 79.0628; or

Â Â Â Â Â  (b) In accordance with the rights with respect to real property, in which case the other provisions of ORS 79.0601 to 79.0628 do not apply.

Â Â Â Â Â  (3) Subject to the other provisions of ORS 79.0601 to 79.0628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

Â Â Â Â Â  (4) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. [2001 c.445 Â§102]

Â Â Â Â Â  79.0605 UCC 9-605. Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party:

Â Â Â Â Â  (1) To a person that is a debtor or obligor, unless the secured party knows:

Â Â Â Â Â  (a) That the person is a debtor or obligor;

Â Â Â Â Â  (b) The identity of the person; and

Â Â Â Â Â  (c) How to communicate with the person; or

Â Â Â Â Â  (2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

Â Â Â Â Â  (a) That the person is a debtor; and

Â Â Â Â Â  (b) The identity of the person. [2001 c.445 Â§103]

Â Â Â Â Â  79.0606 UCC 9-606. Time of default for agricultural lien. For purposes of ORS 79.0601 to 79.0628, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. [2001 c.445 Â§104]

Â Â Â Â Â  79.0607 UCC 9-607. Collection and enforcement by secured party. (1) If so agreed, and in any event after default, a secured party:

Â Â Â Â Â  (a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

Â Â Â Â Â  (b) May take any proceeds to which the secured party is entitled under ORS 79.0315;

Â Â Â Â Â  (c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

Â Â Â Â Â  (d) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(a), may apply the balance of the deposit account to the obligation secured by the deposit account; and

Â Â Â Â Â  (e) If it holds a security interest in a deposit account perfected by control under ORS 79.0104 (1)(b) or (c), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

Â Â Â Â Â  (2) If necessary to enable a secured party to exercise under subsection (1)(c) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded the secured partyÂs sworn affidavit, with a copy of the security agreement attached thereto. The affidavit shall be in recordable form and state that:

Â Â Â Â Â  (a) A default has occurred; and

Â Â Â Â Â  (b) The secured party is entitled to enforce the mortgage nonjudicially.

Â Â Â Â Â  (3) A secured party shall proceed in a commercially reasonable manner if the secured party:

Â Â Â Â Â  (a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

Â Â Â Â Â  (b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

Â Â Â Â Â  (4) A secured party may deduct from the collections made pursuant to subsection (3) of this section reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

Â Â Â Â Â  (5) This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party. [2001 c.445 Â§105]

Â Â Â Â Â  79.0608 UCC 9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus. (1) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

Â Â Â Â Â  (a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under ORS 79.0607 in the following order to:

Â Â Â Â Â  (A) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

Â Â Â Â Â  (B) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

Â Â Â Â Â  (C) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

Â Â Â Â Â  (b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holderÂs demand under paragraph (a)(C) of this subsection.

Â Â Â Â Â  (c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under ORS 79.0607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

Â Â Â Â Â  (d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

Â Â Â Â Â  (2) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus and the obligor is not liable for any deficiency. [2001 c.445 Â§106]

Â Â Â Â Â  79.0609 UCC 9-609. Secured partyÂs right to take possession after default. (1) After default, a secured party:

Â Â Â Â Â  (a) May take possession of the collateral; and

Â Â Â Â Â  (b) Without removal, may render equipment unusable and dispose of collateral on a debtorÂs premises under ORS 79.0610.

Â Â Â Â Â  (2) A secured party may proceed under subsection (1) of this section:

Â Â Â Â Â  (a) Pursuant to judicial process; or

Â Â Â Â Â  (b) Without judicial process, if it proceeds without breach of the peace.

Â Â Â Â Â  (3) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties. [2001 c.445 Â§107]

Â Â Â Â Â  79.0610 UCC 9-610. Disposition of collateral after default. (1) After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

Â Â Â Â Â  (2) Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

Â Â Â Â Â  (3) A secured party may purchase collateral:

Â Â Â Â Â  (a) At a public disposition; or

Â Â Â Â Â  (b) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

Â Â Â Â Â  (4) A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

Â Â Â Â Â  (5) A secured party may disclaim or modify warranties under subsection (4) of this section:

Â Â Â Â Â  (a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

Â Â Â Â Â  (b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

Â Â Â Â Â  (6) A record is sufficient to disclaim warranties under subsection (5) of this section if it indicates ÂThere is no warranty relating to title, possession, quiet enjoyment or the like in this dispositionÂ or uses words of similar import. [2001 c.445 Â§108]

Â Â Â Â Â  79.0611 UCC 9-611. Notification before disposition of collateral. (1) As used in this section, Ânotification dateÂ means the earlier of the date on which:

Â Â Â Â Â  (a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

Â Â Â Â Â  (b) The debtor and any secondary obligor waive the right to notification.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4) of this section, a secured party that disposes of collateral under ORS 79.0610 shall send to the persons specified in subsection (3) of this section a reasonable authenticated notification of disposition.

Â Â Â Â Â  (3) To comply with subsection (2) of this section, the secured party shall send an authenticated notification of disposition to:

Â Â Â Â Â  (a) The debtor;

Â Â Â Â Â  (b) Any secondary obligor; and

Â Â Â Â Â  (c) If the collateral is other than consumer goods:

Â Â Â Â Â  (A) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

Â Â Â Â Â  (B) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

Â Â Â Â Â  (i) Identified the collateral;

Â Â Â Â Â  (ii) Was indexed under the debtorÂs name as of that date; and

Â Â Â Â Â  (iii) Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

Â Â Â Â Â  (C) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

Â Â Â Â Â  (4) Subsection (2) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

Â Â Â Â Â  (5) A secured party complies with the requirement for notification prescribed by subsection (3)(c)(B) of this section if:

Â Â Â Â Â  (a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtorÂs name in the office indicated in subsection (3)(c)(B) of this section; and

Â Â Â Â Â  (b) Before the notification date, the secured party:

Â Â Â Â Â  (A) Did not receive a response to the request for information; or

Â Â Â Â Â  (B) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral. [2001 c.445 Â§109]

Â Â Â Â Â  79.0612 UCC 9-612. Timeliness of notification before disposition of collateral. (1) Except as otherwise provided in subsection (2) of this section, a notification of disposition sent after default and 15 days or more before the earliest time of disposition, as set forth in the notification, is sent within a reasonable time before the disposition.

Â Â Â Â Â  (2) In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition. [2001 c.445 Â§110]

Â Â Â Â Â  79.0613 UCC 9-613. Contents and form of notification before disposition of collateral: general. Except in a consumer-goods transaction, the following rules apply:

Â Â Â Â Â  (1) The contents of a notification of disposition are sufficient if the notification:

Â Â Â Â Â  (a) Indicates the name of the debtor and the name, address and telephone number of the secured party;

Â Â Â Â Â  (b) Describes the collateral that is the subject of the intended disposition;

Â Â Â Â Â  (c) States the method of intended disposition;

Â Â Â Â Â  (d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

Â Â Â Â Â  (e) States the time and place of a public disposition or the time after which any other disposition is to be made.

Â Â Â Â Â  (2) Whether the contents of a notification that lacks any of the information specified in subsection (1) of this section are nevertheless sufficient is a question of fact.

Â Â Â Â Â  (3) The contents of a notification providing substantially the information specified in subsection (1) of this section are sufficient, even if the notification includes:

Â Â Â Â Â  (a) Information not specified by subsection (1) of this section; or

Â Â Â Â Â  (b) Minor errors that are not seriously misleading.

Â Â Â Â Â  (4) A particular phrasing of the notification is not required.

Â Â Â Â Â  (5) The following form of notification and the form appearing in ORS 79.0614 (3), when completed, provide sufficient information:

______________________________________________________________________________

NOTIFICATION OF DISPOSITION OF COLLATERAL

Â Â Â Â Â  To:
(Name of debtor, obligor or other person to which the notification is sent.)

Â Â Â Â Â  From:
(Name, address and telephone number of secured party.)

Â Â Â Â Â  Name of Debtor(s):
(Include only if debtor(s) are not an addressee.)

Â Â Â Â Â
For a public disposition:

Â Â Â Â Â  We will sell or lease or license, as applicable the (
describe collateral
) to the highest qualified bidder in public as follows:

Â Â Â Â Â  Day and date: _________

Â Â Â Â Â  Time: _________

Â Â Â Â Â  Place: _________

Â Â Â Â Â
For a private disposition:

Â Â Â Â Â  We will sell or lease or license, as applicable the (
describe collateral
) privately sometime after (
day and date
).

Â Â Â Â Â  You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell or lease or license, as applicable for a charge of $_____. You may request an accounting by calling us at
(telephone number).

______________________________________________________________________________

[2001 c.445 Â§111]

Â Â Â Â Â  79.0614 UCC 9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction. In a consumer-goods transaction, the following rules apply:

Â Â Â Â Â  (1) A notification of disposition must provide the following information:

Â Â Â Â Â  (a) The information specified in ORS 79.0613 (1);

Â Â Â Â Â  (b) A description of any liability for a deficiency of the person to which the notification is sent;

Â Â Â Â Â  (c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under ORS 79.0623 is available; and

Â Â Â Â Â  (d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

Â Â Â Â Â  (2) A particular phrasing of the notification is not required.

Â Â Â Â Â  (3) The following form of notification, when completed, provides sufficient information:

______________________________________________________________________________

Â Â Â Â Â  (
Name and address of secured party
)

Â Â Â Â Â  (
Date
)

NOTICE OF OUR PLAN

TO SELL PROPERTY

Â Â Â Â Â  (
Name and address of any obligor who is also a debtor
)

Â Â Â Â Â  Subject: (
Identification of Transaction
)

Â Â Â Â Â  We have your (
describe collateral
), because you broke promises in our agreement.

Â Â Â Â Â
For a public disposition:

Â Â Â Â Â  We will sell (
describe collateral
) at public sale. A sale could include a lease or license. The sale will be held as follows:

Â Â Â Â Â  Day and date: _____

Â Â Â Â Â  Time: _____

Â Â Â Â Â  Place: _____

Â Â Â Â Â  You may attend the sale and bring bidders if you want.

Â Â Â Â Â
For a private disposition:

Â Â Â Â Â  We will sell (
describe collateral
) at private sale sometime after (
date
). A sale could include a lease or license.

Â Â Â Â Â  The money that we get from the sale, after paying our costs, will reduce the amount you owe. If we get less money than you owe, you (
will or will not, as applicable
) still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

Â Â Â Â Â  You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at (
telephone number
).

Â Â Â Â Â  If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at (
telephone number
) or write us at (
secured partyÂs address
) and request a written explanation. We will charge you $_____ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.

Â Â Â Â Â  If you need more information about the sale call us at (
telephone number
) or write us at (
secured partyÂs address
).

Â Â Â Â Â  We are sending this notice to the following other people who have an interest in (
describe collateral
) or who owe money under your agreement:

Â Â Â Â Â  (
Names of all other debtors and obligors, if any.
)

______________________________________________________________________________

Â Â Â Â Â  (4) A notification in the form of subsection (3) of this section is sufficient, even if the form includes additional information.

Â Â Â Â Â  (5) A notification in the form of subsection (3) of this section is sufficient, even if it includes minor errors in information not required by subsection (1) of this section, unless the error is seriously misleading.

Â Â Â Â Â  (6) If a notification under this section is not in the form of subsection (3) of this section, law other than this chapter determines the effect of including information not required by subsection (1) of this section. [2001 c.445 Â§112]

Â Â Â Â Â  79.0615 UCC 9-615. Application of proceeds of disposition; liability for deficiency and right to surplus. (1) A secured party shall apply or pay over for application the cash proceeds of disposition under ORS 79.0610 in the following order to:

Â Â Â Â Â  (a) The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

Â Â Â Â Â  (b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

Â Â Â Â Â  (c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

Â Â Â Â Â  (A) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

Â Â Â Â Â  (B) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

Â Â Â Â Â  (d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

Â Â Â Â Â  (2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holderÂs demand under subsection (1)(c) of this section.

Â Â Â Â Â  (3) A secured party need not apply or pay over for application noncash proceeds of disposition under ORS 79.0610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

Â Â Â Â Â  (4) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) of this section and permitted by subsection (3) of this section:

Â Â Â Â Â  (a) Unless subsection (1)(d) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

Â Â Â Â Â  (b) The obligor is liable for any deficiency.

Â Â Â Â Â  (5) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

Â Â Â Â Â  (a) The debtor is not entitled to any surplus; and

Â Â Â Â Â  (b) The obligor is not liable for any deficiency.

Â Â Â Â Â  (6) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with ORS 79.0601 to 79.0628 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

Â Â Â Â Â  (a) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

Â Â Â Â Â  (b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

Â Â Â Â Â  (7) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

Â Â Â Â Â  (a) Takes the cash proceeds free of the security interest or other lien;

Â Â Â Â Â  (b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

Â Â Â Â Â  (c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. [2001 c.445 Â§113]

Â Â Â Â Â  79.0616 UCC 9-616. Explanation of calculation of surplus or deficiency. (1) As used in this section:

Â Â Â Â Â  (a) ÂExplanationÂ means a writing that:

Â Â Â Â Â  (A) States the amount of the surplus or deficiency;

Â Â Â Â Â  (B) Provides an explanation in accordance with subsection (3) of this section of how the secured party calculated the surplus or deficiency;

Â Â Â Â Â  (C) States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

Â Â Â Â Â  (D) Provides a telephone number or mailing address from which additional information concerning the transaction is available.

Â Â Â Â Â  (b) ÂRequestÂ means a record:

Â Â Â Â Â  (A) Authenticated by a debtor or consumer obligor;

Â Â Â Â Â  (B) Requesting that the recipient provide an explanation; and

Â Â Â Â Â  (C) Sent after disposition of the collateral under ORS 79.0610.

Â Â Â Â Â  (2) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under ORS 79.0615, the secured party shall:

Â Â Â Â Â  (a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

Â Â Â Â Â  (A) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

Â Â Â Â Â  (B) Within 14 days after receipt of a request; or

Â Â Â Â Â  (b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured partyÂs right to a deficiency.

Â Â Â Â Â  (3) To comply with subsection (1)(a)(B) of this section, a writing must provide the following information in the following order:

Â Â Â Â Â  (a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

Â Â Â Â Â  (A) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

Â Â Â Â Â  (B) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

Â Â Â Â Â  (b) The amount of proceeds of the disposition;

Â Â Â Â Â  (c) The aggregate amount of the obligations after deducting the amount of proceeds;

Â Â Â Â Â  (d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition;

Â Â Â Â Â  (e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in paragraph (a) of this subsection; and

Â Â Â Â Â  (f) The amount of the surplus or deficiency.

Â Â Â Â Â  (4) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

Â Â Â Â Â  (5) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (2)(a) of this section. The secured party may require payment of a charge not exceeding $25 for each additional response. [2001 c.445 Â§114]

Â Â Â Â Â  79.0617 UCC 9-617. Rights of transferee of collateral. (1) A secured partyÂs disposition of collateral after default:

Â Â Â Â Â  (a) Transfers to a transferee for value all of the debtorÂs rights in the collateral;

Â Â Â Â Â  (b) Discharges the security interest under which the disposition is made; and

Â Â Â Â Â  (c) Discharges any subordinate security interest or other subordinate lien.

Â Â Â Â Â  (2) A transferee that acts in good faith takes free of the rights and interests described in subsection (1) of this section, even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

Â Â Â Â Â  (3) If a transferee does not take free of the rights and interests described in subsection (1) of this section, the transferee takes the collateral subject to:

Â Â Â Â Â  (a) The debtorÂs rights in the collateral;

Â Â Â Â Â  (b) The security interest or agricultural lien under which the disposition is made; and

Â Â Â Â Â  (c) Any other security interest or other lien. [2001 c.445 Â§115]

Â Â Â Â Â  79.0618 UCC 9-618. Rights and duties of certain secondary obligors. (1) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

Â Â Â Â Â  (a) Receives an assignment of a secured obligation from the secured party;

Â Â Â Â Â  (b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

Â Â Â Â Â  (c) Is subrogated to the rights of a secured party with respect to collateral.

Â Â Â Â Â  (2) An assignment, transfer or subrogation described in subsection (1) of this section:

Â Â Â Â Â  (a) Is not a disposition of collateral under ORS 79.0610; and

Â Â Â Â Â  (b) Relieves the secured party of further duties under this chapter. [2001 c.445 Â§116]

Â Â Â Â Â  79.0619 UCC 9-619. Transfer of record or legal title. (1) As used in this section, Âtransfer statementÂ means a record authenticated by a secured party stating:

Â Â Â Â Â  (a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

Â Â Â Â Â  (b) That the secured party has exercised its post-default remedies with respect to the collateral;

Â Â Â Â Â  (c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

Â Â Â Â Â  (d) The name and mailing address of the secured party, debtor and transferee.

Â Â Â Â Â  (2) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

Â Â Â Â Â  (a) Accept the transfer statement;

Â Â Â Â Â  (b) Promptly amend its records to reflect the transfer; and

Â Â Â Â Â  (c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

Â Â Â Â Â  (3) A transfer of the record or legal title to collateral to a secured party under subsection (2) of this section or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter. [2001 c.445 Â§117]

Â Â Â Â Â  79.0620 UCC 9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral. (1) Except as otherwise provided in subsection (7) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

Â Â Â Â Â  (a) The debtor consents to the acceptance under subsection (3) of this section;

Â Â Â Â Â  (b) The secured party does not receive, within the time set forth in subsection (4) of this section, a notification of objection to the proposal authenticated by:

Â Â Â Â Â  (A) A person to which the secured party was required to send a proposal under ORS 79.0621; or

Â Â Â Â Â  (B) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

Â Â Â Â Â  (c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

Â Â Â Â Â  (d) Subsection (5) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to ORS 79.0624.

Â Â Â Â Â  (2) A purported or apparent acceptance of collateral under this section is ineffective unless:

Â Â Â Â Â  (a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

Â Â Â Â Â  (b) The conditions of subsection (1) of this section are met.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

Â Â Â Â Â  (b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

Â Â Â Â Â  (A) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

Â Â Â Â Â  (B) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

Â Â Â Â Â  (C) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

Â Â Â Â Â  (4) To be effective under subsection (1)(b) of this section, a notification of objection must be received by the secured party:

Â Â Â Â Â  (a) In the case of a person to which the proposal was sent pursuant to ORS 79.0621, within 20 days after notification was sent to that person; and

Â Â Â Â Â  (b) In other cases:

Â Â Â Â Â  (A) Within 20 days after the last notification was sent pursuant to ORS 79.0621; or

Â Â Â Â Â  (B) If a notification was not sent, before the debtor consents to the acceptance under subsection (3) of this section.

Â Â Â Â Â  (5) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to ORS 79.0610 within the time specified in subsection (6) of this section if:

Â Â Â Â Â  (a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

Â Â Â Â Â  (b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a non-purchase-money security interest in consumer goods.

Â Â Â Â Â  (6) To comply with subsection (5) of this section, the secured party shall dispose of the collateral:

Â Â Â Â Â  (a) Within 180 days after taking possession; or

Â Â Â Â Â  (b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (7) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures. [2001 c.445 Â§118]

Â Â Â Â Â  79.0621 UCC 9-621. Notification of proposal to accept collateral. (1) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

Â Â Â Â Â  (a) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

Â Â Â Â Â  (b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

Â Â Â Â Â  (A) Identified the collateral;

Â Â Â Â Â  (B) Was indexed under the debtorÂs name as of that date; and

Â Â Â Â Â  (C) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

Â Â Â Â Â  (c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in ORS 79.0311 (1).

Â Â Â Â Â  (2) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1) of this section. [2001 c.445 Â§119]

Â Â Â Â Â  79.0622 UCC 9-622. Effect of acceptance of collateral. (1) A secured partyÂs acceptance of collateral in full or partial satisfaction of the obligation it secures:

Â Â Â Â Â  (a) Discharges the obligation to the extent consented to by the debtor;

Â Â Â Â Â  (b) Transfers to the secured party all of a debtorÂs rights in the collateral;

Â Â Â Â Â  (c) Discharges the security interest or agricultural lien that is the subject of the debtorÂs consent and any subordinate security interest or other subordinate lien; and

Â Â Â Â Â  (d) Terminates any other subordinate interest.

Â Â Â Â Â  (2) A subordinate interest is discharged or terminated under subsection (1) of this section, even if the secured party fails to comply with this chapter. [2001 c.445 Â§120]

Â Â Â Â Â  79.0623 UCC 9-623. Right to redeem collateral. (1) A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

Â Â Â Â Â  (2) To redeem collateral, a person shall tender:

Â Â Â Â Â  (a) Fulfillment of all obligations secured by the collateral; and

Â Â Â Â Â  (b) The reasonable expenses and attorney fees described in ORS 79.0615 (1)(a).

Â Â Â Â Â  (3) A redemption may occur at any time before a secured party:

Â Â Â Â Â  (a) Has collected collateral under ORS 79.0607;

Â Â Â Â Â  (b) Has disposed of collateral or entered into a contract for its disposition under ORS 79.0610; or

Â Â Â Â Â  (c) Has accepted collateral in full or partial satisfaction of the obligation it secures under ORS 79.0622. [2001 c.445 Â§121]

Â Â Â Â Â  79.0624 UCC 9-624. Waiver. (1) A debtor or secondary obligor may waive the right to notification of disposition of collateral under ORS 79.0611 only by an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (2) A debtor may waive the right to require disposition of collateral under ORS 79.0620 (5) only by an agreement to that effect entered into and authenticated after default.

Â Â Â Â Â  (3) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under ORS 79.0623 only by an agreement to that effect entered into and authenticated after default. [2001 c.445 Â§122]

(Noncompliance With Chapter)

Â Â Â Â Â  79.0625 UCC 9-625. Remedies for secured partyÂs failure to comply with article. (1) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

Â Â Â Â Â  (2) Subject to subsections (3), (4) and (6) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtorÂs inability to obtain, or increased costs of, alternative financing.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 79.0628:

Â Â Â Â Â  (a) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may, in an individual action only, recover damages under subsection (2) of this section for its loss;

Â Â Â Â Â  (b) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with ORS 79.0601 to 79.0628 may, in an individual action only, recover an amount not less than $1,000; and

Â Â Â Â Â  (c) The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

Â Â Â Â Â  (4) A debtor whose deficiency is eliminated under ORS 79.0626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under ORS 79.0626 may not otherwise recover under subsection (2) of this section for noncompliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

Â Â Â Â Â  (5) Regarding a transaction that is a consumer transaction or in which the collateral is consumer goods, in addition to any damages recoverable under subsection (2) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may, in an individual action only, recover $500 for each instance from a person that:

Â Â Â Â Â  (a) Fails to comply with ORS 79.0208;

Â Â Â Â Â  (b) Fails to comply with ORS 79.0209;

Â Â Â Â Â  (c) After July 1, 2001, files a record that the person is not entitled to file under ORS 79.0509 (1) if the record is not released or terminated within 10 days after receipt by the secured party of an authenticated request from the debtor that explains the basis for the request;

Â Â Â Â Â  (d) Fails to cause the secured party of record to file or send a termination statement as required by ORS 79.0513 (1) or (3); or

Â Â Â Â Â  (e) Fails to comply with ORS 79.0616 (2) and whose failure is part of a pattern, or consistent with a practice, of noncompliance.

Â Â Â Â Â  (6) A debtor or consumer obligor may recover damages under subsection (2) of this section and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under ORS 79.0210. A recipient of a request under ORS 79.0210 which never claimed an interest in the collateral or obligations that are the subject of a request under ORS 79.0210 has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

Â Â Â Â Â  (7) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under ORS 79.0210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure. [2001 c.445 Â§123]

Â Â Â Â Â  79.0626 UCC 9-626. Action in which deficiency or surplus is in issue. (1) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

Â Â Â Â Â  (a) A secured party need not prove compliance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured partyÂs compliance in issue.

Â Â Â Â Â  (b) If the secured partyÂs compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with ORS 79.0601 to 79.0628.

Â Â Â Â Â  (c) Except as otherwise provided in ORS 79.0628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney fees exceeds the greater of:

Â Â Â Â Â  (A) The proceeds of the collection, enforcement, disposition or acceptance; or

Â Â Â Â Â  (B) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of ORS 79.0601 to 79.0628 relating to collection, enforcement, disposition or acceptance.

Â Â Â Â Â  (d) For purposes of paragraph (c)(B) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney fees unless the secured party proves that the amount is less than that sum.

Â Â Â Â Â  (e) If a deficiency or surplus is calculated under ORS 79.0615 (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

Â Â Â Â Â  (2) The limitation of the rules in subsection (1) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches. [2001 c.445 Â§124]

Â Â Â Â Â  79.0627 UCC 9-627. Determination of whether conduct was commercially reasonable. (1) The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

Â Â Â Â Â  (2) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

Â Â Â Â Â  (a) In the usual manner on any recognized market;

Â Â Â Â Â  (b) At the price current in any recognized market at the time of the disposition; or

Â Â Â Â Â  (c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

Â Â Â Â Â  (3) A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

Â Â Â Â Â  (a) In a judicial proceeding;

Â Â Â Â Â  (b) By a bona fide creditorsÂ committee;

Â Â Â Â Â  (c) By a representative of creditors; or

Â Â Â Â Â  (d) By an assignee for the benefit of creditors.

Â Â Â Â Â  (4) Approval under subsection (3) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable. [2001 c.445 Â§125]

Â Â Â Â Â  79.0628 UCC 9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor. (1) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

Â Â Â Â Â  (a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

Â Â Â Â Â  (b) The secured partyÂs failure to comply with this chapter does not affect the liability of the person for a deficiency.

Â Â Â Â Â  (2) A secured party is not liable because of its status as secured party:

Â Â Â Â Â  (a) To a person that is a debtor or obligor, unless the secured party knows:

Â Â Â Â Â  (A) That the person is a debtor or obligor;

Â Â Â Â Â  (B) The identity of the person; and

Â Â Â Â Â  (C) How to communicate with the person; or

Â Â Â Â Â  (b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

Â Â Â Â Â  (A) That the person is a debtor; and

Â Â Â Â Â  (B) The identity of the person.

Â Â Â Â Â  (3) A secured party is not liable to any person, and a personÂs liability for a deficiency is not affected, because of any act or omission arising out of the secured partyÂs reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured partyÂs belief is based on its reasonable reliance on:

Â Â Â Â Â  (a) A debtorÂs representation concerning the purpose for which collateral was to be used, acquired or held; or

Â Â Â Â Â  (b) An obligorÂs representation concerning the purpose for which a secured obligation was incurred.

Â Â Â Â Â  (4) A secured party is not liable to any person under ORS 79.0625 (3)(b) for its failure to comply with ORS 79.0616.

Â Â Â Â Â  (5) A secured party is not liable under ORS 79.0625 (3)(b) more than once with respect to any one secured obligation. [2001 c.445 Â§126]

Â Â Â Â Â  79.1010 [1961 c.726 Â§79.1010; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1020 [1961 c.726 Â§79.1020; 1973 c.504 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1030 [1961 c.726 Â§79.1030; 1973 c.504 Â§6; 1985 c.676 Â§79.1030; 1995 c.328 Â§53; 1997 c.150 Â§21; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1040 [1961 c.726 Â§79.1040; 1973 c.504 Â§7; 1989 c.567 Â§1; 1993 c.390 Â§1; 1997 c.150 Â§22; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1050 [1961 c.726 Â§79.1050; 1963 c.402 Â§10; 1973 c.504 Â§8; 1985 c.676 Â§79.1050; 1989 c.813 Â§3; 1993 c.545 Â§121; 1995 c.328 Â§54; 1997 c.150 Â§23; 1999 c.59 Â§17; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1060 [1961 c.726 Â§79.1060; 1973 c.504 Â§9; 1995 c.328 Â§55; 1997 c.150 Â§24; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1070 [1961 c.726 Â§79.1070; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1080 [1961 c.726 Â§79.1080; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1090 [1961 c.726 Â§79.1090; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1100 [1961 c.726 Â§79.1100; 1999 c.715 Â§3; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1110 [1961 c.726 Â§79.1110; repealed by 1991 c.83 Â§1]

Â Â Â Â Â  79.1120 [1961 c.726 Â§79.1120; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1130 [1961 c.726 Â§79.1130; 1989 c.676 Â§82; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1150 [1995 c.328 Â§56; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.1160 [1995 c.328 Â§57; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2010 [1961 c.726 Â§79.2010; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2020 [1961 c.726 Â§79.2020; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2030 [1961 c.726 Â§79.2030; 1973 c.504 Â§11; 1985 c.676 Â§79.2030; 1995 c.79 Â§28; 1995 c.328 Â§58; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2040 [1961 c.726 Â§79.2040; 1963 c.402 Â§5; 1973 c.504 Â§12; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2050 [1961 c.726 Â§79.2050; 1973 c.504 Â§13; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2060 [1961 c.726 Â§79.2060; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2070 [1961 c.726 Â§79.2070; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.2080 [1961 c.726 Â§79.2080; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3010 [1961 c.726 Â§79.3010; 1973 c.504 Â§14; 1983 c.394 Â§1; 1985 c.765 Â§79.3010; 1989 c.813 Â§1; 1991 c.937 Â§1; 1995 c.328 Â§59; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3015 [1973 c.504 Â§10; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3020 [1961 c.726 Â§79.3020; 1965 c.209 Â§1; 1967 c.395 Â§2; 1969 c.386 Â§1; 1973 c.504 Â§15; 1985 c.16 Â§445; 1985 c.676 Â§79.3020; 1989 c.111 Â§9; 1993 c.390 Â§2; 1995 c.79 Â§29; 1995 c.328 Â§60; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3030 [1961 c.726 Â§79.3030; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3040 [1961 c.726 Â§79.3040; 1973 c.504 Â§16; 1985 c.676 Â§79.3040; 1995 c.328 Â§61; 1997 c.150 Â§25; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3050 [1961 c.726 Â§79.3050; 1973 c.504 Â§17; 1985 c.676 Â§79.3050; 1995 c.328 Â§62; 1997 c.150 Â§26; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3060 [1961 c.726 Â§79.3060; 1973 c.504 Â§18; 1995 c.328 Â§63; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3070 [1961 c.726 Â§79.3070; 1973 c.504 Â§19; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3080 [1961 c.726 Â§79.3080; 1973 c.504 Â§20; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3090 [1961 c.726 Â§79.3090; 1985 c.676 Â§79.3090; 1993 c.545 Â§122; 1995 c.328 Â§64; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3100 [1961 c.726 Â§79.3100; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3110 [1961 c.726 Â§79.3110; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3120 [1961 c.726 Â§79.3120; 1973 c.504 Â§21; 1983 c.394 Â§2; 1985 c.676 Â§79.3120; 1985 c.765 Â§2; 1989 c.813 Â§2; 1991 c.937 Â§2; 1993 c.390 Â§3; 1995 c.79 Â§30; 1995 c.328 Â§65; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3130 [1961 c.726 Â§79.3130; 1973 c.504 Â§22; 1993 c.155 Â§3; 1999 c.645 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3132 [1999 c.715 Â§2; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3140 [1961 c.726 Â§79.3140; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3150 [1961 c.726 Â§79.3150; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3160 [1961 c.726 Â§79.3160; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3170 [1961 c.726 Â§79.3170; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.3180 [1961 c.726 Â§79.3180; 1973 c.504 Â§23; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4010 [1961 c.726 Â§79.4010; 1963 c.402 Â§6; 1973 c.504 Â§24; 1975 c.703 Â§3; 1977 c.452 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4015 [1977 c.452 Â§3; repealed by 1989 c.111 Â§14]

Â Â Â Â Â  79.4016 [1999 c.715 Â§9; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4020 [1961 c.726 Â§79.4020; 1963 c.402 Â§7; 1973 c.504 Â§25; 1987 c.552 Â§1; 1989 c.111 Â§1; 1991 c.134 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4023 [1973 c.504 Â§31; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4025 [1963 c.370 Â§Â§1, 2; 1977 c.452 Â§2; 1989 c.111 Â§2; 1993 c.155 Â§1; 1999 c.464 Â§1; 1999 c.715 Â§4; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4030 [1961 c.726 Â§79.4030; 1963 c.402 Â§8; 1971 c.621 Â§13; 1973 c.504 Â§26; 1975 c.607 Â§15; 1979 c.833 Â§16; 1981 c.835 Â§6; 1987 c.552 Â§2; 1989 c.111 Â§3; 1993 c.155 Â§2; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4040 [1961 c.726 Â§79.4040; 1971 c.621 Â§14; 1973 c.504 Â§27; 1975 c.607 Â§16; 1979 c.833 Â§17; 1981 c.835 Â§7; 1989 c.111 Â§4; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4050 [1961 c.726 Â§79.4050; 1971 c.621 Â§15; 1973 c.504 Â§28; 1975 c.607 Â§17; 1979 c.833 Â§18; 1981 c.835 Â§8; 1989 c.111 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4060 [1961 c.726 Â§79.4060; 1971 c.621 Â§16; 1973 c.504 Â§29; 1975 c.607 Â§18; 1979 c.833 Â§19; 1981 c.835 Â§9; 1989 c.111 Â§6; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4070 [1961 c.726 Â§79.4070; 1971 c.621 Â§17; 1973 c.504 Â§30; 1975 c.607 Â§19; 1979 c.833 Â§20; 1981 c.835 Â§10; 1983 c.246 Â§1; 1985 c.469 Â§79.4070; 1989 c.111 Â§7; 1999 c.715 Â§5; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4080 [1979 c.548 Â§2; 1989 c.111 Â§8; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.4090 [1979 c.548 Â§3; 1983 c.220 Â§3; 1989 c.111 Â§13; 1993 c.66 Â§8; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5010 [1961 c.726 Â§79.5010; 1973 c.504 Â§32; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5020 [1961 c.726 Â§79.5020; 1973 c.504 Â§33; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5030 [1961 c.726 Â§79.5030; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5040 [1961 c.726 Â§79.5040; 1973 c.504 Â§34; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5050 [1961 c.726 Â§79.5050; 1973 c.504 Â§35; 1981 c.573 Â§1; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5060 [1961 c.726 Â§79.5060; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.5070 [1961 c.726 Â§79.5070; 1981 c.573 Â§2; 1995 c.618 Â§46; repealed by 2001 c.445 Â§187]

Â Â Â Â Â  79.6010 [1983 c.246 Â§3; renumbered 79.8010 in 1987]

Â Â Â Â Â  79.6020 [1987 c.645 Â§1; renumbered 80.100 in 2001]

Â Â Â Â Â  79.6025 [1999 c.715 Â§11; 2001 c.535 Â§26; renumbered 80.103 in 2001]

Â Â Â Â Â  79.6030 [1987 c.645 Â§4; 1999 c.464 Â§2; renumbered 80.106 in 2001]

Â Â Â Â Â  79.6040 [1987 c.645 Â§2; renumbered 80.109 in 2001]

Â Â Â Â Â  79.6050 [1987 c.645 Â§3; renumbered 80.112 in 2001]

Â Â Â Â Â  79.6060 [1987 c.645 Â§7; renumbered 80.115 in 2001]

Â Â Â Â Â  79.6070 [1987 c.645 Â§5; renumbered 80.118 in 2001]

Â Â Â Â Â  79.6080 [1987 c.645 Â§6; renumbered 80.121 in 2001]

Â Â Â Â Â  79.6090 [1987 c.645 Â§11; renumbered 80.124 in 2001]

Â Â Â Â Â  79.7000 [1987 c.645 Â§9; renumbered 80.127 in 2001]

Â Â Â Â Â  79.7010 [1987 c.645 Â§8; renumbered 80.130 in 2001]

Â Â Â Â Â  79.7020 [1987 c.645 Â§10; repealed by 1989 c.111 Â§15]

Â Â Â Â Â  79.8010 [Formerly 79.6010; 2001 c.445 Â§157; renumbered 79.0528 in 2001]

_______________



Chapter 80

Chapter 80 Â Assignment; Central Filing System for Farm Products

2007 EDITION

ASSIGNMENT; FILING SYSTEM FOR FARM PRODUCTS

COMMERCIAL TRANSACTIONS

ASSIGNMENT

80.010Â Â Â Â Â Â  Assignment of chose in action; payment by debtor without notice

80.020Â Â Â Â Â Â  Effect of an assignment on a defense

CENTRAL FILING SYSTEM FOR FARM PRODUCTS

80.100Â Â Â Â Â Â  Definitions for ORS 80.100 to 80.130

80.101Â Â Â Â Â Â  Approved unique identifiers

80.103Â Â Â Â Â Â  Filing of statements in electronic format; rules

80.106Â Â Â Â Â Â  Establishment of central filing system for farm products; fees; rules

80.109Â Â Â Â Â Â  Protection of buyers of farm products, commission merchants and selling agents; exception

80.112Â Â Â Â Â Â  When buyer of farm product, commission merchant and selling agent subject to security interest in farm product created by seller

80.115Â Â Â Â Â Â  Requirements for effective financing statement; amendment; duration; lapse; fee; rules

80.118Â Â Â Â Â Â  Master list of farm products; list of buyers, commission merchants and selling agents; distribution of master list; fee; rules

80.121Â Â Â Â Â Â  Confirmation of existence of any effective financing statement; fee; rules

80.124Â Â Â Â Â Â  Courtesy notice

80.127Â Â Â Â Â Â  Place to file effective financing statement

80.130Â Â Â Â Â Â  Place to register as buyer of farm product, commission merchant or selling agent; duration of registration; fee; rules

ASSIGNMENT

Â Â Â Â Â  80.010 Assignment of chose in action; payment by debtor without notice. Any bona fide assignment of a chose in action by way of sale or pledge made in writing for a good, valuable and adequate consideration is deemed completed at the time the writing is executed by the assignor and takes effect at the time of execution according to the terms of the writing without the giving of notice to the debtor therein mentioned unless such notice is required by statute; but if notice is not given to a debtor, and such debtor, without knowledge of the assignment pays or discharges in whole or in part the obligation of the debtor to the assignor or to any subsequent assignee of the chose in action who has given notice, such payment constitutes a discharge of the debtor to the extent thereof without prejudice to any right or remedy between the several assignees.

Â Â Â Â Â  80.020 Effect of an assignment on a defense. In the case of an assignment of a thing in action, an action or suit by the assignee is without prejudice to any setoff or other defense existing at the time of, or before notice of the assignment; but this section does not apply to a negotiable instrument transferred in good faith and upon good consideration before due.

CENTRAL FILING SYSTEM FOR FARM PRODUCTS

Â Â Â Â Â  80.100 Definitions for ORS 80.100 to 80.130. As used in ORS 80.100 to 80.130:

Â Â Â Â Â  (1) ÂApproved unique identifierÂ means a number, combination of numbers and letters, or another identifier that the Secretary of State prescribes by rule.

Â Â Â Â Â  (2) ÂBuyerÂ means a person who, in the ordinary course of business, buys farm products from a person engaged in farming operations who is in the business of selling farm products.

Â Â Â Â Â  (3) ÂCentral filing systemÂ means a system for filing effective financing statements on a statewide basis that is operated by the Secretary of State and has been certified by the Secretary of the United States Department of Agriculture.

Â Â Â Â Â  (4) ÂCommission merchantÂ means any person engaged in the business of receiving any farm product for sale, on commission, or for or on behalf of another person.

Â Â Â Â Â  (5) ÂEffective financing statementÂ means a document filed with the Secretary of State to register and describe farm products subject to a security interest created by a debtor or seller of farm products that is an effective financing statement under the provisions of section 1324 of the Food Security Act of 1985, 7 U.S.C. 1631. An effective financing statement does not create or perfect a security interest.

Â Â Â Â Â  (6) ÂFarm productÂ means an agricultural commodity including but not limited to wheat, corn, soybeans, or a species of fish or livestock such as cattle, hogs, sheep, horses or poultry used or produced in farming operations, or a product of such crop, fish or livestock in its unmanufactured state, including but not limited to wool clip, milk and eggs, that is in the possession of a person engaged in farming operations.

Â Â Â Â Â  (7) ÂKnowsÂ or ÂknowledgeÂ means actual knowledge.

Â Â Â Â Â  (8) ÂSecurity interestÂ means an interest in farm products that secures payment or performance of an obligation.

Â Â Â Â Â  (9) ÂSelling agentÂ means any person, other than a commission merchant, who is engaged in the business of negotiating the sale and purchase of any farm product on behalf of a person engaged in farming operations. [Formerly 79.6020; 2007 c.186 Â§13]

Â Â Â Â Â  80.101 Approved unique identifiers. (1) The Secretary of State shall devise a method or system to provide approved unique identifiers for persons filing documents under ORS 80.100 to 80.130.

Â Â Â Â Â  (2) If necessary under federal law, the Secretary of State shall seek approval of the method or system devised under subsection (1) of this section from the Secretary of the United States Department of Agriculture. [2007 c.186 Â§20]

Â Â Â Â Â  80.103 Filing of statements in electronic format; rules. (1) An effective financing statement, amendment to an effective financing statement, continuation statement, statement that an effective financing statement has lapsed or other statement filed with the Secretary of State under ORS 80.100 to 80.130 may be filed in an electronic format.

Â Â Â Â Â  (2) Statements filed electronically under this section shall conform to the technical specifications for electronic filing as prescribed by the Secretary of State by rule.

Â Â Â Â Â  (3) Signatures required on any statement filed in an electronic format shall be supplied as electronic signatures as defined in ORS 84.004. [Formerly 79.6025]

Â Â Â Â Â  80.106 Establishment of central filing system for farm products; fees; rules. (1) The Secretary of State shall establish, implement and operate the central filing system for farm products.

Â Â Â Â Â  (2) The Secretary of State shall ensure that the central filing system for farm products described in ORS 80.100 to 80.130 complies with the requirements for a central filing system as defined by 7 U.S.C. 1631 as that statute read on December 24, 1986.

Â Â Â Â Â  (3) The Secretary of State shall prescribe:

Â Â Â Â Â  (a) Rules, fees and forms to implement and operate the central filing system; and

Â Â Â Â Â  (b) Rules for providing and using approved unique identifiers for persons filing documents under ORS 80.100 to 80.130.

Â Â Â Â Â  (4) The fees prescribed by the Secretary of State under this section shall be nonrefundable and shall not exceed the cost of administering the central filing system. [Formerly 79.6030; 2007 c.186 Â§14]

Â Â Â Â Â  80.109 Protection of buyers of farm products, commission merchants and selling agents; exception. Except as provided in ORS 80.112, a buyer who in the ordinary course of business buys farm products from a seller engaged in farming operations shall take free of a security interest created by the seller, and a commission merchant or selling agent who sells in the ordinary course of business farm products for others shall not be subject to a security interest created by the seller in such products, even though the security interest is perfected and the buyer or commission merchant or selling agent knows of the existence of such interest. [Formerly 79.6040]

Â Â Â Â Â  80.112 When buyer of farm product, commission merchant and selling agent subject to security interest in farm product created by seller. Under the central filing system for farm products, a buyer of farm products or commission merchant or selling agent who sells farm products for others shall be subject to a security interest in such farm products created by the seller if:

Â Â Â Â Â  (1) The buyer or commission merchant or selling agent has failed to register with the Secretary of State prior to the purchase of farm products and the secured party has filed an effective financing statement that covers the farm products being sold;

Â Â Â Â Â  (2) The buyer or commission merchant or selling agent has received from the Secretary of State a copy of the master list of farm products or written notice, pursuant to ORS 80.118 or 80.121, that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise; or

Â Â Â Â Â  (3) The buyer or commission merchant or selling agent participates in the Secretary of StateÂs computer access program that names the seller and specifies the farm products being sold by such seller as being subject to an effective financing statement and the buyer or commission merchant or selling agent does not secure a waiver or release of the security interest specified in such effective financing statement from the secured party by performing any payment obligation or otherwise. [Formerly 79.6050]

Â Â Â Â Â  80.115 Requirements for effective financing statement; amendment; duration; lapse; fee; rules. (1) An effective financing statement for farm products as defined in ORS 80.100 is sufficient to register a security interest in a farm product if the statement:

Â Â Â Â Â  (a) Contains the name and address of the secured party;

Â Â Â Â Â  (b) Contains the name and address of each person, whether or not a debtor, subjecting the farm products to the security interest;

Â Â Â Â Â  (c) Contains the approved unique identifier of each person described in paragraph (b) of this subsection;

Â Â Â Â Â  (d) Describes the farm products subject to the security interest created by the debtor, including the amount of the farm products when applicable, and identifies the county in this state in which the farm products are produced or located;

Â Â Â Â Â  (e) Is signed, authorized or otherwise authenticated by the debtor;

Â Â Â Â Â  (f) Is an original or reproduced copy of the original; and

Â Â Â Â Â  (g) Is accompanied by the required filing fee.

Â Â Â Â Â  (2) An effective financing statement must be amended in writing within three months, similarly signed, authorized or otherwise authenticated, and filed, to reflect material changes.

Â Â Â Â Â  (3) An effective financing statement for farm products remains effective for a period of five years from the date of filing, subject to extensions for additional periods of five years each by refiling or filing a continuation statement within six months before the expiration of the five-year period.

Â Â Â Â Â  (4) An effective financing statement for farm products lapses on either the expiration of the effective period of the statement or the filing of a notice signed, authorized or otherwise authenticated by the secured party that the statement has lapsed, whichever occurs first. Unless otherwise provided in writing between the secured party and the debtor, a statement that the effective financing statement has lapsed shall be filed within 15 days after there is no outstanding secured obligation and no commitment to make advances, incur obligations or otherwise give value under the security interest.

Â Â Â Â Â  (5) The Secretary of State shall, by rule, prescribe the filing fee for each effective financing statement for farm products or change to and continuation of the effective financing statement, and the filing fee for the notice that the effective financing statement has lapsed. Each effective financing statement may reflect more than one type of farm product. The filing fee shall be per debtor name.

Â Â Â Â Â  (6) An effective financing statement is sufficient if it complies with this section even though it contains minor errors that are not seriously misleading.

Â Â Â Â Â  (7) The requirement under this section that a document be signed, authorized or otherwise authenticated by the debtor or the secured party is satisfied if the debtor has executed a security agreement granting a security interest in the farm products to the secured party. [Formerly 79.6060; 2005 c.191 Â§1; 2007 c.186 Â§15]

Â Â Â Â Â  80.118 Master list of farm products; list of buyers, commission merchants and selling agents; distribution of master list; fee; rules. (1) Under the central filing system for farm products, the Secretary of State shall record the date and time of filing of effective financing statements or changes thereto, and compile this information into a master list organized according to farm products. The Secretary of State shall by rule determine the categories of farm products.

Â Â Â Â Â  (2) Within each category of farm products, the Secretary of State shall arrange the master list:

Â Â Â Â Â  (a) In alphabetical order by last name of the debtor or in the case of a debtor doing business other than as an individual, by the first word in the name of such debtor;

Â Â Â Â Â  (b) In ascending alphabetical or numerical order, as appropriate, according to the approved unique identifier of the individual debtor;

Â Â Â Â Â  (c) Geographically by county; and

Â Â Â Â Â  (d) By crop year.

Â Â Â Â Â  (3) The master list shall contain all the information on all the effective financing statements filed in the system that have not lapsed. The master list shall be arranged to provide delivery to any registrant of any information relating to any product, produced in any county for any crop year covered by the system and shall be in a form that is readable by humans without special equipment.

Â Â Â Â Â  (4) The Secretary of State shall maintain a list of all buyers of farm products, commission merchants and selling agents who register with the Secretary of State on a form indicating:

Â Â Â Â Â  (a) The name and address of each buyer, commission merchant and selling agent;

Â Â Â Â Â  (b) The interest of each buyer, commission merchant or selling agent in receiving the master list on farm products; and

Â Â Â Â Â  (c) The farm products in which each buyer, commission merchant and selling agent has an interest.

Â Â Â Â Â  (5) The Secretary of State shall distribute monthly to each buyer, commission merchant and selling agent registered under this section a copy of those portions of the master list that the buyer, commission merchant or selling agent has registered an interest in receiving. The Secretary of State shall by rule prescribe the yearly subscription fee for such copies of the monthly master list. [Formerly 79.6070; 2007 c.186 Â§16]

Â Â Â Â Â  80.121 Confirmation of existence of any effective financing statement; fee; rules. (1) On request, the Secretary of State shall furnish to persons not registered under ORS 80.118 oral confirmation within 24 hours of the existence of any effective financing statement followed by written confirmation to any buyer of farm products buying from a debtor or commission merchant or selling agent selling for a seller covered by such statement.

Â Â Â Â Â  (2) The request for oral confirmation shall be in writing and shall be presented to the office of the Secretary of State during normal business hours.

Â Â Â Â Â  (3) Information on an effective financing statement may be furnished by telephone to the requestor of an oral confirmation.

Â Â Â Â Â  (4) Oral confirmation shall be followed by written confirmation from the Secretary of State within 48 hours after the oral confirmation.

Â Â Â Â Â  (5) The Secretary of State shall by rule prescribe the service fees for processing oral and written confirmation requests on effective financing statements. [Formerly 79.6080]

Â Â Â Â Â  80.124 Courtesy notice. Nothing in ORS 80.100 to 80.130 shall prevent a secured party from providing a courtesy notice to any person regarding the secured partyÂs security interests in farm products. The rights or obligations of the secured party or any other person shall not be affected by the failure of a secured party to give a courtesy notice or by the accuracy or completeness of the information given in such a notice. [Formerly 79.6090]

Â Â Â Â Â  80.127 Place to file effective financing statement. The proper place to file an effective financing statement on farm products as defined in ORS 80.100 is in the office of the Secretary of State. [Formerly 79.7000]

Â Â Â Â Â  80.130 Place to register as buyer of farm product, commission merchant or selling agent; duration of registration; fee; rules. The proper place to register under ORS 80.118 as a buyer of farm products or a commission merchant or selling agent of farm products as defined in ORS 80.100 is in the office of the Secretary of State. The registration is effective for one year following the date of registration. Registration may be amended by filing a new registration. The Secretary of State shall, by rule, prescribe the registration fee. [Formerly 79.7010]

_______________



Chapter 81

Chapter 81 Â Tender and Receipts; Choice of Law for Contracts

2007 EDITION

TENDER AND RECEIPTS; CHOICE OF LAW

COMMERCIAL TRANSACTIONS

TENDER AND RECEIPTS

81.010Â Â Â Â Â Â  Effect of unaccepted offer in writing to pay or deliver

81.020Â Â Â Â Â Â  Objection to tender

81.030Â Â Â Â Â Â  Receipt for paying money or delivering instruments or property

CHOICE OF LAW FOR CONTRACTS

(Generally)

81.100Â Â Â Â Â Â  Definitions for ORS 81.100 to 81.135

81.102Â Â Â Â Â Â  Applicability

(Contracts Governed by
Oregon
Law)

81.105Â Â Â Â Â Â  Specific types of contracts governed by
Oregon
law

81.110Â Â Â Â Â Â  Validity of form

81.112Â Â Â Â Â Â  Capacity to contract

81.115Â Â Â Â Â Â  Consent

(Choice of Law Made by Parties)

81.120Â Â Â Â Â Â  Choice of law made by parties

81.125Â Â Â Â Â Â  Limitations on choice of law by parties

81.130Â Â Â Â Â Â  General rule

(Presumptive Rules)

81.135Â Â Â Â Â Â  Presumptive rules for specific types of contracts

SPECIAL PROVISIONS FOR CONSUMER CONTRACTS

81.150Â Â Â Â Â Â  Revocation of contract provision requiring consumer to assert claim outside state; requirements; attorney fees

TENDER AND RECEIPTS

Â Â Â Â Â  81.010 Effect of unaccepted offer in writing to pay or deliver. An offer in writing to pay a particular sum of money or to deliver a written instrument or specific personal property is, if not accepted, equivalent to the actual production and tender of the money, instrument or property.

Â Â Â Â Â  81.020 Objection to tender. The person to whom a tender is made shall at that time specify any objection the person may have to the money, instrument or property or the person shall be deemed to have waived it; and if the objection is to the amount of money, the terms of the instrument or the amount or kind of property, the person must specify the amount, terms or kind which the person requires or be precluded from objecting afterwards.

Â Â Â Â Â  81.030 Receipt for paying money or delivering instruments or property. Whoever pays money or delivers an instrument or property is entitled to a receipt therefor from the person to whom the payment or delivery is made, and may demand a proper signature to such receipt as a condition of the payment or delivery.

CHOICE OF LAW FOR CONTRACTS

(Generally)

Â Â Â Â Â  81.100 Definitions for ORS 81.100 to 81.135. For the purposes of ORS 81.100 to 81.135:

Â Â Â Â Â  (1) ÂLawÂ means any rule of general legal applicability adopted by a state, whether that rule is domestic or foreign and whether derived from international law, a constitution, statute, other publicly adopted measure or published judicial precedent. Except for references to the law of
Oregon
, ÂlawÂ does not include rules governing choice of law.

Â Â Â Â Â  (2) ÂStateÂ means the United States, any state of the United States, any territory, possession or other jurisdiction of the United States, any Indian tribe, other Native American group or Native Hawaiian group that is recognized by federal law or formally acknowledged by a state of the United States, and any foreign country, including any territorial subdivision or other entity with its own system of laws. [2001 c.164 Â§1]

Â Â Â Â Â  81.102 Applicability. ORS 81.100 to 81.135 govern the choice of law applicable to any contract, or part of a contract, when a choice between the laws of different states is at issue. ORS 81.100 to 81.135 do not apply if another
Oregon
statute expressly designates the law applicable to the contract or part of a contract. ORS 81.100 to 81.135 do not apply to any contract in which one of the parties is a financial institution, as defined by 15 U.S.C. 6827, as in effect on January 1, 2002. [2001 c.164 Â§2]

(Contracts Governed by
Oregon
Law)

Â Â Â Â Â  81.105 Specific types of contracts governed by
Oregon
law. Notwithstanding any other provision of ORS 81.100 to 81.135, but subject to the limitations on applicability imposed by ORS 81.102, the law of
Oregon
applies to the following contracts:

Â Â Â Â Â  (1) A contract for services to be rendered in
Oregon
, or for goods to be delivered in
Oregon
, if
Oregon
or any of its agencies or subdivisions is a party to the contract. The application of
Oregon
Âs law pursuant to this subsection may be waived by a person authorized by
Oregon
Âs law to make the waiver.

Â Â Â Â Â  (2) A contract for construction work to be performed primarily in
Oregon
.

Â Â Â Â Â  (3) A contract of employment for services to be rendered primarily in
Oregon
by a resident of
Oregon
.

Â Â Â Â Â  (4)(a) A consumer contract, if:

Â Â Â Â Â  (A) The consumer is a resident of
Oregon
at the time of contracting; and

Â Â Â Â Â  (B) The consumerÂs assent to the contract is obtained in
Oregon
, or the consumer is induced to enter into the contract in substantial measure by an invitation or advertisement in
Oregon
.

Â Â Â Â Â  (b) For the purposes of this subsection, a consumer contract is a contract for the supply of goods or services that are designed primarily for personal, familial or household use. [2001 c.164 Â§3]

Â Â Â Â Â  81.110 Validity of form. A contract is valid as to form if the contract meets the requirements prescribed either by the law chosen by the parties under ORS 81.120 and 81.125, the law applicable under ORS 81.105, 81.130 or 81.135, or the law of the state from which any party or the partyÂs agent has assented to the contract unless that state has no other connection to the parties or the transaction. [2001 c.164 Â§4]

Â Â Â Â Â  81.112 Capacity to contract. (1) A party has the capacity to enter into a contract if the party has that capacity under the law of the state in which the party resides or the law applicable to this issue under ORS 81.105, 81.130 or 81.135.

Â Â Â Â Â  (2) A party that lacks capacity to enter into a contract under the law of the state in which the party resides may assert that incapacity against a party that knew or should have known of the incapacity at the time the parties entered into the contract. If a party establishes lack of capacity in the manner provided by this subsection, the consequences of the partyÂs incapacity are governed by the law of the state in which the incapable party resides. [2001 c.164 Â§5]

Â Â Â Â Â  81.115 Consent. (1) A party has consented to a contract if the law applicable under ORS 81.105, 81.130 or 81.135 so provides.

Â Â Â Â Â  (2) In a consumer contract or employment contract, the consumer or employee whose assent to a contract was obtained in the state of the partyÂs residence, or whose conduct leading to the contract was primarily confined to that state, may invoke the law of that state to establish that the party did not consent to the contract or that the consent was not valid by reason of fraud or duress. [2001 c.164 Â§6]

(Choice of Law Made by Parties)

Â Â Â Â Â  81.120 Choice of law made by parties. (1) Except as specifically provided by ORS 81.105, 81.110, 81.112, 81.115 or 81.125, the contractual rights and duties of the parties are governed by the law or laws that the parties have chosen. The choice of law may extend to the entire contract or to part of a contract.

Â Â Â Â Â  (2) The choice of law must be express or clearly demonstrated from the terms of the contract. In a standard-form contract drafted primarily by only one of the parties, any choice of law must be express and conspicuous.

Â Â Â Â Â  (3) The choice of law may be made or modified after the parties enter into the contract. Any choice of law made or modified after the parties enter into the contract must be by express agreement.

Â Â Â Â Â  (4) Unless the parties provide otherwise, a choice of law or modification of that choice operates retrospectively to the time the parties entered into the contract. Retrospective operation under the provisions of this subsection may not prejudice the rights of third parties. [2001 c.164 Â§7]

Â Â Â Â Â  81.125 Limitations on choice of law by parties. (1) The law chosen by the parties pursuant to ORS 81.120 does not apply to the extent that its application would:

Â Â Â Â Â  (a) Require a party to perform an act prohibited by the law of the state where the act is to be performed under the contract;

Â Â Â Â Â  (b) Prohibit a party from performing an act required by the law of the state where it is to be performed under the contract; or

Â Â Â Â Â  (c) Contravene an established fundamental policy embodied in the law that would otherwise govern the issue in dispute under ORS 81.130.

Â Â Â Â Â  (2) For purposes of subsection (1)(c) of this section, an established policy is fundamental only if the policy reflects objectives or gives effect to essential public or societal institutions beyond the allocation of rights and obligations of parties to a contract at issue. [2001 c.164 Â§8]

Â Â Â Â Â  81.130 General rule. To the extent that an effective choice of law has not been made by the parties pursuant to ORS 81.120 or 81.125, or is not prescribed by ORS 81.105, 81.110, 81.112, 81.115 or 81.135, the rights and duties of the parties with regard to an issue in a contract are governed by the law, in light of the multistate elements of the contract, that is the most appropriate for a resolution of that issue. The most appropriate law is determined by:

Â Â Â Â Â  (1) Identifying the states that have a relevant connection with the transaction or the parties, such as the place of negotiation, making, performance or subject matter of the contract, or the domicile, habitual residence or pertinent place of business of a party;

Â Â Â Â Â  (2) Identifying the policies underlying any apparently conflicting laws of these states that are relevant to the issue; and

Â Â Â Â Â  (3) Evaluating the relative strength and pertinence of these policies in:

Â Â Â Â Â  (a) Meeting the needs and giving effect to the policies of the interstate and international systems; and

Â Â Â Â Â  (b) Facilitating the planning of transactions, protecting a party from undue imposition by another party, giving effect to justified expectations of the parties concerning which stateÂs law applies to the issue and minimizing adverse effects on strong legal policies of other states. [2001 c.164 Â§9]

(Presumptive Rules)

Â Â Â Â Â  81.135 Presumptive rules for specific types of contracts. (1) To the extent that an effective choice of law has not been made by the parties pursuant to ORS 81.120 or 81.125, or is not prescribed by ORS 81.105, 81.110, 81.112 or 81.115, contracts described in subsection (2) of this section are governed by the law of the state specified in subsection (2) of this section unless a party demonstrates that the application of that law would be clearly inappropriate under the principles of ORS 81.130.

Â Â Â Â Â  (2)(a) Contracts involving the occupancy of real property, the land use of property or the recording of interests in real property are governed by the law of the state where the property is situated.

Â Â Â Â Â  (b) Contracts for personal services are governed by the law of the state where the services are to be primarily rendered pursuant to the contract.

Â Â Â Â Â  (c) Contracts for franchises, as defined in ORS 650.005, except for licensing clauses in such contracts, are governed by the law of the state where the franchise is to operate pursuant to the contract.

Â Â Â Â Â  (d) Licensing contracts and licensing clauses in contracts for franchises, as defined in ORS 650.005, are governed by the law of the state where the licensor has its place of business or residence with the closest connection to the transactions between the parties. For purposes of this subsection, ÂlicensingÂ means a grant of a privilege, created by contract, that allows one party, the licensee, to use the property or right of another party, the licensor.

Â Â Â Â Â  (e) Agency contracts are governed by the law of the state where the agentÂs duties are to be primarily performed. [2001 c.164 Â§10]

SPECIAL PROVISIONS FOR CONSUMER CONTRACTS

Â Â Â Â Â  81.150 Revocation of contract provision requiring consumer to assert claim outside state; requirements; attorney fees. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂConsumerÂ means an individual who is purchasing goods or services for personal, family or household purposes.

Â Â Â Â Â  (b) ÂConsumer contractÂ means a contract entered into by a consumer for the purchase of goods or services for personal, family or household purposes, in which the total cost of the purchase is $15,000 or less.

Â Â Â Â Â  (2) A consumer may revoke a provision in a consumer contract that requires the consumer to assert a claim against the other party to the contract, or respond to a claim by the other party to the contract, in a forum that is not in this state. If the provision requires arbitration in a forum that is not in this state, the sole effect of a revocation under this section is that any evidentiary hearing, oral argument or other proceeding that requires or allows attendance by the consumer must be conducted in this state.

Â Â Â Â Â  (3) Revocation of a provision under this section must be made in writing and communicated by the consumer to the other party within a reasonable time after a dispute arises.

Â Â Â Â Â  (4) This section applies only to a consumer contract that was entered into by a consumer when the consumer was a resident of this state.

Â Â Â Â Â  (5) A party seeking to enforce a revoked provision is liable for reasonable attorney fees incurred by a consumer in any litigation that results from the attempted enforcement of the revoked provision. [2007 c.890 Â§1]

_______________



Chapter 82

Chapter 82 Â Interest; Repayment Restrictions

2007 EDITION

INTEREST; REPAYMENT RESTRICTIONS

COMMERCIAL TRANSACTIONS

INTEREST

82.010Â Â Â Â Â Â  Legal rate of interest; effect of violation

82.020Â Â Â Â Â Â  Computation of interest; charges not included

82.025Â Â Â Â Â Â  Exemptions from application of ORS 82.010 (3) and (4) and 82.020

REPAYMENT RESTRICTIONS

82.150Â Â Â Â Â Â  Definitions for ORS 82.160 and 82.170

82.160Â Â Â Â Â Â  Notice to borrower of penalty for repayment prior to date for repayment in loan agreement

82.170Â Â Â Â Â Â  Notice to borrower of lender authority to refuse to accept repayment prior to date for repayment in loan agreement

Â Â Â Â Â  82.005 [1979 c.655 Â§2; repealed by 1981 c.412 Â§24]

INTEREST

Â Â Â Â Â  82.010 Legal rate of interest; effect of violation. (1) The rate of interest for the following transactions, if the parties have not otherwise agreed to a rate of interest, is nine percent per annum and is payable on:

Â Â Â Â Â  (a) All moneys after they become due; but open accounts bear interest from the date of the last item thereof.

Â Â Â Â Â  (b) Money received to the use of another and retained beyond a reasonable time without the ownerÂs express or implied consent.

Â Â Â Â Â  (c) Money due or to become due where there is a contract to pay interest and no rate specified.

Â Â Â Â Â  (2) Except as provided in this subsection, the rate of interest on judgments for the payment of money is nine percent per annum. The following apply as described:

Â Â Â Â Â  (a) Interest on a judgment under this subsection accrues from the date of the entry of the judgment unless the judgment specifies another date.

Â Â Â Â Â  (b) Interest on a judgment under this subsection is simple interest, unless otherwise provided by contract.

Â Â Â Â Â  (c) Interest accruing from the date of the entry of a judgment shall also accrue on interest that accrued before the date of entry of a judgment.

Â Â Â Â Â  (d) Interest under this subsection shall also accrue on attorney fees and costs entered as part of the judgment.

Â Â Â Â Â  (e) A judgment on a contract bearing more than nine percent interest shall bear interest at the same rate provided in the contract as of the date of entry of the judgment.

Â Â Â Â Â  (f) The rate of interest on a judgment rendered in favor of a plaintiff in a civil action to recover damages for injuries resulting from the professional negligence of a person licensed by the Oregon Medical Board under ORS chapter 677 or the Oregon State Board of Nursing under ORS 678.010 to 678.410 is the lesser of five percent per annum or three percent in excess of the discount rate in effect at the Federal Reserve Bank in the Federal Reserve district where the injuries occurred.

Â Â Â Â Â  (3) Except as provided in ORS 82.025, no person shall:

Â Â Â Â Â  (a) Make a business or agricultural loan of $50,000 or less at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate, including any surcharge on the discount rate, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made; or

Â Â Â Â Â  (b) Make a loan of $50,000 or less, except a loan made under paragraph (a) of this subsection, at an annual rate of interest exceeding the greater of 12 percent, or five percent in excess of the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district where the person making the loan is located, on the date the loan or the initial advance of funds under the loan is made.

Â Â Â Â Â  (4) Any person who violates subsection (3) of this section shall forfeit the right to collect or receive any interest upon any loan for which a greater rate of interest or consideration than is permitted by subsection (3) of this section has been charged, contracted for or received. The borrower upon such loan shall be required to repay only the principal amount borrowed. [Amended by 1959 c.365 Â§a; 1973 c.198 Â§1; 1975 c.61 Â§1; 1977 c.791 Â§1; 1979 c.655 Â§1; 1979 c.794 Â§1; 1981 c.412 Â§1; 1987 c.215 Â§18; 1987 c.873 Â§26; 2003 c.774 Â§1]

Â Â Â Â Â  82.020 Computation of interest; charges not included. (1) If, pursuant to any arrangement, understanding or agreement, with the knowledge of the lender, either as a part of the contract of borrowing or collateral thereto, regardless of when made and whether it is made as a special arrangement or in conformity to a regular rule, regulation or practice, there is paid by or at the expense of the borrower to the lender, or the lenderÂs broker, officer, director or agent, with respect to or in connection with any loan to which ORS 82.010 applies, any commission, bonus, fee, premium, penalty or other charge, compensation or gratuity, whether in money, credit or other thing of value, as a consideration, compensation or inducement for obtaining any such loan, or any renewal, extension of forbearance thereof, the same shall be deemed a part of the interest charged on such loan.

Â Â Â Â Â  (2) In computing interest for the purposes of ORS 82.010, any bona fide commission paid or sustained by the borrower shall be computed for the contract term and not for any accelerated period or prepayment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the following charges shall not be deemed a part of the interest charged on a loan:

Â Â Â Â Â  (a) Reasonable amounts actually applied in payment of the expense of inspecting any security offered in connection with the loan, investigating the responsibility of the applicant or procuring or extending any abstract of title or certificate of title insurance covering such security;

Â Â Â Â Â  (b) The amount actually paid for the examination of any such abstract of title or certificate of insurance; or

Â Â Â Â Â  (c) The cost of the preparation, execution and recording of any papers necessary in consummating such loan. [1987 c.215 Â§20]

Â Â Â Â Â  82.025 Exemptions from application of ORS 82.010 (3) and (4) and 82.020. ORS 82.010 (3) and (4) and 82.020 do not apply to:

Â Â Â Â Â  (1) Any financial institution or trust company, as those terms are defined in ORS 706.008, any consumer finance licensee under ORS chapter 725 or any pawnbroker licensed under ORS chapter 726.

Â Â Â Â Â  (2) Any lender approved by the Secretary of Housing and Urban Development of the United States for participation in any mortgage insurance program under the National Housing Act (12 U.S.C. 1701 et seq.).

Â Â Â Â Â  (3) Any loan secured by a first lien on real property or made to finance the acquisition of real property and secured by any lien on that property.

Â Â Â Â Â  (4) Any loan that is secured by real property, scheduled under the loan agreement to be repaid in substantially equal payments and made by a lender described in this subsection. A lender under this subsection is one who makes, invests in or arranges real property loans, including loans secured by first liens on residential manufactured homes, aggregating more than $1 million per year. Under this subsection, payments shall be substantially equal if, under the terms of the loan agreement, no single scheduled payment is more than twice the amount of any other scheduled payment.

Â Â Â Â Â  (5) Any loan wholly or partially secured or covered by guarantees or insurance by the Federal Housing Administration, the United States Department of Veterans Affairs or Rural Development or the Farm Service Agency of the United States Department of Agriculture, any department, bureau, board, commission or agency of the United States, or any corporation wholly owned, directly or indirectly by the United States.

Â Â Â Â Â  (6) Any loan permitted under applicable federal law and regulations from a tax qualified retirement plan to a person then a participant under the plan.

Â Â Â Â Â  (7) Any bona fide sale or resale of securities or commercial paper.

Â Â Â Â Â  (8) Any interest charge by broker-dealers registered under the Securities Exchange Act of 1934 for carrying a debit balance in an account for a customer if the debit balance is payable on demand and secured by stocks or bonds. [1987 c.215 Â§21; 1991 c.67 Â§13; 1997 c.631 Â§382; 2007 c.71 Â§17]

Â Â Â Â Â  82.110 [Repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.115 [1975 c.625 Â§2; 1977 c.791 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.117 [1979 c.638 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.120 [Amended by 1975 c.321 Â§1; 1979 c.284 Â§90; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.125 [1971 c.214 Â§2; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.130 [Repealed by 1981 c.412 Â§24]

Â Â Â Â Â  82.140 [Repealed by 1981 c.412 Â§24]

REPAYMENT RESTRICTIONS

Â Â Â Â Â  82.150 Definitions for ORS 82.160 and 82.170. As used in ORS 82.160 and 82.170:

Â Â Â Â Â  (1) ÂLoanÂ means a loan of money that is primarily for personal, family or household use made by a person who is regularly engaged in the business of lending money.

Â Â Â Â Â  (2) ÂLoan agreementÂ means the written document issued in connection with a loan that sets forth the terms upon which the loan is made. [1973 c.611 Â§3; 1987 c.716 Â§1]

Â Â Â Â Â  82.160 Notice to borrower of penalty for repayment prior to date for repayment in loan agreement. (1) If a loan agreement provides for a penalty to be charged for repaying the loan prior to the date provided for repayment in the loan agreement, the loan agreement shall contain in printing or writing of a size equal to at least 10-point bold or underlined type substantially the following notice:

______________________________________________________________________________

NOTICE TO THE BORROWER

Â Â Â Â Â  Do not sign this loan agreement before you read it. This loan agreement provides for the payment of a penalty if you wish to repay the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

Â Â Â Â Â  (2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not collect from the borrower a penalty for payment of the loan prior to the date provided for repayment. [1973 c.611 Â§1; 1985 c.359 Â§1]

Â Â Â Â Â  82.170 Notice to borrower of lender authority to refuse to accept repayment prior to date for repayment in loan agreement. (1) If a loan agreement authorizes the lender to refuse to accept repayment of the loan prior to the date provided for repayment in the loan agreement, the loan agreement shall contain in printing or writing of a size equal to at least 10-point bold or underlined type substantially the following notice:

______________________________________________________________________________

NOTICE TO THE BORROWER

Â Â Â Â Â  Do not sign this loan agreement before you read it. This loan agreement authorizes the lender to refuse to accept repayment of the loan prior to the date provided for repayment in the loan agreement.

______________________________________________________________________________

Â Â Â Â Â  (2) If a loan agreement does not contain a notice as required by subsection (1) of this section, a lender shall not refuse to accept repayment of the loan by the borrower prior to the date provided for repayment. [1973 c.611 Â§2; 1985 c.359 Â§2]

Â Â Â Â Â  82.300 [1989 c.578 Â§1; repealed by 1997 c.182 Â§7]

_______________



Chapter 83

Chapter 83 Â Retail Installment Contracts

2007 EDITION

RETAIL INSTALLMENT CONTRACTS

COMMERCIAL TRANSACTIONS

GOODS AND SERVICES

83.010Â Â Â Â Â Â  Definitions for ORS 83.010 to 83.190

83.020Â Â Â Â Â Â  Retail installment contract requirements; exceptions

83.030Â Â Â Â Â Â  Contents of contract

83.040Â Â Â Â Â Â  Subsequent purchases under original contract

83.050Â Â Â Â Â Â  Contracts completed by mail and based on catalog of seller

83.060Â Â Â Â Â Â  Filling blanks

83.070Â Â Â Â Â Â  Delivery of copy of contract to buyer

83.080Â Â Â Â Â Â  Informing buyer of service charge and right to prepay; monthly statement

83.090Â Â Â Â Â Â  Service charge; other fees

83.095Â Â Â Â Â Â  Service charge computed by actuarial method

83.100Â Â Â Â Â Â  Extra charges; miscellaneous provisions of contract

83.110Â Â Â Â Â Â  Insurance

83.120Â Â Â Â Â Â  Receipts; schedule of payments

83.130Â Â Â Â Â Â  Voluntary prepayment by buyer; refund

83.140Â Â Â Â Â Â  Consolidation of purchases with prior contract

83.150Â Â Â Â Â Â  Unenforceable contract provisions

83.160Â Â Â Â Â Â  Waiver of ORS 83.010 to 83.190

83.170Â Â Â Â Â Â  Effect of violation of ORS 83.010 to 83.190 by seller

83.180Â Â Â Â Â Â  Enforcement of ORS 83.010 to 83.190

83.190Â Â Â Â Â Â  Civil penalties

MOTOR VEHICLES; MOBILE HOMES

83.510Â Â Â Â Â Â  Definitions for ORS 83.510 to 83.680

83.520Â Â Â Â Â Â  Form and contents of retail installment contract

83.530Â Â Â Â Â Â  Filling blanks

83.540Â Â Â Â Â Â  Delivery of copy of contract to buyer

83.560Â Â Â Â Â Â  Finance charge

83.565Â Â Â Â Â Â  Finance charge computed by actuarial method; requirements; notice

83.580Â Â Â Â Â Â  Insurance

83.590Â Â Â Â Â Â  Delinquency and collection charges

83.600Â Â Â Â Â Â  Schedule of payments; receipts

83.610Â Â Â Â Â Â  Delivery to buyer of instrument indicating full payment; release of security

83.620Â Â Â Â Â Â  Voluntary prepayment by buyer; refund

83.630Â Â Â Â Â Â  Extension of scheduled due date; deferment of scheduled payment; refinance charge

83.635Â Â Â Â Â Â  Acceptance of retail installment contract by lender

83.650Â Â Â Â Â Â  Effect of negotiation of notes on rights against motor vehicle dealer

83.660Â Â Â Â Â Â  Acceleration provision

83.670Â Â Â Â Â Â  Unenforceable contract provisions

83.680Â Â Â Â Â Â  Waiver of provisions of ORS 83.510 to 83.680

HOME SOLICITATION SALES

83.710Â Â Â Â Â Â  Definitions for ORS 83.710 to 83.750; application of ORS 83.710 to 83.750

83.715Â Â Â Â Â Â  Telephone solicitation sale; contract; contents

83.720Â Â Â Â Â Â  Cancellation of home solicitation sale; notice; exception

83.730Â Â Â Â Â Â  Written agreement or offer to purchase; contents; notice of buyerÂs right to cancel; form

83.740Â Â Â Â Â Â  Duties of seller upon cancellation of sale or revocation of offer to purchase

83.750Â Â Â Â Â Â  Rights and duties of buyer upon cancellation of sale or revocation of offer to purchase

MISCELLANEOUS

83.811Â Â Â Â Â Â  Exemption from certain disclosure requirements for motor vehicle dealer or retail seller

83.813Â Â Â Â Â Â  Exemption from certain disclosure requirements for assignee of retail installment contract

83.820Â Â Â Â Â Â  Consumer paper; negotiability; exception; rights and liabilities of assignees

83.850Â Â Â Â Â Â  Definitions for ORS 83.850 and 83.860

83.860Â Â Â Â Â Â  Applicability of claims and defenses of borrower or lessee when loan made or lease funded in close connection with sale or retail lease

83.875Â Â Â Â Â Â  Definitions for ORS 83.875, 83.880, 83.890 and 83.895

83.880Â Â Â Â Â Â
Sale
of motor vehicles, goods or services as time sale rather than loan

83.885Â Â Â Â Â Â
Sale
of motor vehicles, personal property or services for business or commercial purposes as time sale rather than loan

83.890Â Â Â Â Â Â  Notice required in contract when seller intends to transfer contract

83.895Â Â Â Â Â Â  Effect of sellerÂs failure to provide notice

PENALTIES

83.990Â Â Â Â Â Â  Penalties

GOODS AND SERVICES

Â Â Â Â Â  83.010 Definitions for ORS 83.010 to 83.190. As used in ORS 83.010 to 83.190 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCash sale priceÂ means the price for which the seller would have sold or furnished to the buyer, and the buyer would have bought or obtained from the seller, the goods or services which are the subject matter of a retail installment transaction, if the sale had been a sale for cash. The cash sale price may include any taxes, registration and license fees and charges for transferring vehicle titles, delivery, installation, servicing, repairs, alterations or improvements.

Â Â Â Â Â  (2) ÂGoodsÂ means all chattels personal, other than motor vehicles as defined in ORS 83.510, when purchased primarily for personal, family or household use and not for commercial or business use, but not including money or, except as provided in the next sentence, things in action. ÂGoodsÂ includes but is not limited to merchandise certificates or coupons, issued by a retail seller, to be used in their face amount in lieu of cash in exchange for goods or services sold by such a seller and goods which, at the time of sale or subsequently, are to be so affixed to real property as to become a part thereof, whether or not severable therefrom.

Â Â Â Â Â  (3) ÂOfficial feesÂ means the amount of the fees prescribed by law for filing, recording or otherwise perfecting, and releasing or satisfying, a retained title, lien or other security interest created by a retail installment transaction.

Â Â Â Â Â  (4) ÂPrincipal balanceÂ means the cash sale price of the goods or services which are the subject matter of a retail installment contract less the amount of the buyerÂs down payment in money or goods or both, plus the amounts, if any, included therein, if a separate identified charge is made therefor and stated in the contract, for insurance and official fees.

Â Â Â Â Â  (5) ÂRateÂ means the percentage which, when multiplied times the outstanding balance for each month or other installment period, yields the amount of the service charge for such month or period.

Â Â Â Â Â  (6) ÂRetail buyerÂ or ÂbuyerÂ means a person who buys or agrees to buy goods or obtains services or agrees to have services rendered or furnished, from a retail seller.

Â Â Â Â Â  (7) ÂRetail charge agreement,Â Ârevolving charge agreementÂ or Âcharge agreementÂ means an agreement entered into or performed in this state prescribing the terms of retail installment transactions which may be made thereunder from time to time and under the terms of which a service charge is to be computed in relation to the buyerÂs unpaid balance from time to time.

Â Â Â Â Â  (8) ÂRetail installment contractÂ or ÂcontractÂ means a contract, other than a retail charge agreement or an instrument reflecting a sale made pursuant thereto, entered into or performed in this state for a retail installment transaction. ÂRetail installment contractÂ includes a chattel mortgage, a conditional sale contract and a contract in the form of a bailment or a lease if the bailee or lessee contracts to pay as compensation for their use a sum substantially equivalent to or in excess of the value of the goods sold and if it is agreed that the bailee or lessee is bound to become, or for no other or a merely nominal consideration, has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease.

Â Â Â Â Â  (9) ÂRetail installment transactionÂ means any transaction in which a retail buyer purchases goods or services from a retail seller pursuant to a retail installment contract or a retail charge agreement which provides for a service charge and under which the buyer agrees to pay the unpaid balance in one or more installments.

Â Â Â Â Â  (10) ÂRetail sellerÂ or ÂsellerÂ means a person engaged in the business of selling goods or services to retail buyers.

Â Â Â Â Â  (11) ÂService chargeÂ however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments over a period of time. ÂService chargeÂ does not include the amount, if any, charged for insurance premiums, delinquency charges, attorney fees, court costs or official fees.

Â Â Â Â Â  (12) ÂServicesÂ means work, labor or services of any kind when purchased primarily for personal, family or household use and not for commercial or business use whether or not furnished in connection with the delivery, installation, servicing, repair or improvement of goods and includes repairs, alterations or improvements upon or in connection with real property, but does not include services for which the price charged is required by law to be determined or approved by or to be filed, subject to approval or disapproval, with the United States or any state, or any department, division, agency, officer or official of either as in the case of transportation services.

Â Â Â Â Â  (13) ÂTime balanceÂ means the principal balance plus the service charge. [1963 c.489 Â§1]

Â Â Â Â Â  83.020 Retail installment contract requirements; exceptions. (1) Except as provided in subsections (2) and (3) of this section, every retail installment contract shall be contained in a single document which shall contain the entire agreement of the parties including any promissory notes or other evidences of indebtedness between the parties relating to the transaction, except as provided in ORS 83.040, 83.050 and 83.140.

Â Â Â Â Â  (2) Where the buyerÂs obligation to pay the time balance is represented by a promissory note secured by a chattel mortgage, the promissory note may be a separate instrument if the mortgage recites the amount and terms of payment of such note and the promissory note recites that it is secured by a mortgage.

Â Â Â Â Â  (3) In a transaction involving the repair, alteration or improvement upon or in connection with real property, the contract may be secured by a mortgage on the real property contained in a separate document. Home improvement retail sales transactions which are financed or insured by the Federal Housing Administration are not subject to ORS 83.010 to 83.190.

Â Â Â Â Â  (4) The contract shall be dated, signed by the retail buyer and completed as to all essential provisions, except as otherwise provided in ORS 83.050 and 83.060. The printed or typed portion of the contract, other than instructions for completion, shall be in a size equal to at least 8-point type. [1963 c.489 Â§2]

Â Â Â Â Â  83.030 Contents of contract. The retail installment contract shall contain the names of the seller and the buyer, the place of business of the seller, the residence or other address of the buyer as specified by the buyer and a description or identification of the goods sold or to be sold, or services furnished or rendered or to be furnished or rendered. The contract also shall contain the following items, which shall be set forth in the sequence appearing below; however, additional items may be included to explain the calculations involved in determining the balance to be paid by the buyer:

Â Â Â Â Â  (1) The cash sale price of each item of goods or services;

Â Â Â Â Â  (2) The amount of the buyerÂs down payment, identifying the amounts paid in money and allowed for goods traded in;

Â Â Â Â Â  (3) The difference between subsections (1) and (2) of this section;

Â Â Â Â Â  (4) The aggregate amount, if any, included for insurance, specifying the type or types of insurance and the terms of coverage;

Â Â Â Â Â  (5) The aggregate amount of official fees;

Â Â Â Â Â  (6) The principal balance, which is the sum of subsections (3), (4) and (5) of this section;

Â Â Â Â Â  (7) The dollar amount or rate of the service charge;

Â Â Â Â Â  (8) The amount of the time balance owed by the buyer to the seller, which is the sum of subsections (6) and (7) of this section, if subsection (7) is stated in a dollar amount; and

Â Â Â Â Â  (9) The maximum number of installment payments required, the amount of each installment and the due date of each payment necessary to pay such balance. However, if installment payments other than the final payment are stated as a series of equal scheduled amounts and if the amount of the final installment payment does not substantially exceed the scheduled amount of each preceding installment payment, the maximum number of payments and the amount and due date of each payment need not be separately stated and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a day or date or may be fixed by reference to the date of the contract or to the time of delivery or installation. [1963 c.489 Â§4]

Â Â Â Â Â  83.040 Subsequent purchases under original contract. A retail installment contract may be contained in more than one document, provided that one such document shall be an original document signed by the retail buyer, stated to be applicable to purchases of goods or services to be made by the retail buyer from time to time. In such case such document, together with the sales slip, account book or other written statement relating to each purchase, shall set forth all of the information required by ORS 83.030 and shall constitute the retail installment contract for each purchase. On each succeeding purchase pursuant to such original document, the sales slip, account book or other written statement may at the option of the seller constitute the memorandum required by ORS 83.140. [1963 c.489 Â§5]

Â Â Â Â Â  83.050 Contracts completed by mail and based on catalog of seller. (1) Retail installment contracts negotiated and entered into by mail without personal solicitation by salesmen or other representatives of the seller and based upon a catalog of the seller, or other printed solicitation of business, if such catalog or other printed solicitation clearly sets forth the cash sale prices and other terms of sales to be made through such medium, may be made as provided in this section. The provisions of ORS 83.010 to 83.190 with respect to retail installment contracts shall be applicable to such sales, except that the retail installment contract, when completed by the buyer need not contain the items required by ORS 83.030.

Â Â Â Â Â  (2) When the contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by ORS 83.030 to be included in a retail installment contract. In lieu of delivering a copy of the contract to the retail buyer as provided in ORS 83.070, the seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment payable under the contract. However, if the catalog or other printed solicitation does not set forth all of the other terms of sales in addition to the cash sale prices, such memorandum shall be delivered to the buyer prior to or at the time of delivery of the goods or services. [1963 c.489 Â§6]

Â Â Â Â Â  83.060 Filling blanks. The seller shall not obtain the signature of the buyer to any contract when it contains blank spaces of items which are essential provisions of the transaction except as provided in ORS 83.050. However, if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers or marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the sellerÂs counterpart of the contract after it has been signed by the buyer. [1963 c.489 Â§7]

Â Â Â Â Â  83.070 Delivery of copy of contract to buyer. The retail seller shall deliver to the retail buyer, or mail to the retail buyer at the address shown on the retail installment contract, a copy of the contract as accepted by the seller. Until the seller does so, the buyer shall be obligated to pay only the cash sale price. Any acknowledgment by the buyer of delivery of a copy of the contract shall be in a size equal to at least 10-point bold type and, if contained in the contract, shall appear directly above the buyerÂs signature. [1963 c.489 Â§3]

Â Â Â Â Â  83.080 Informing buyer of service charge and right to prepay; monthly statement. (1) At or prior to the time a retail charge agreement is made the seller shall advise the buyer in writing, on the application form or otherwise, or orally, that a service charge will be computed on the outstanding balance for each month (which need not be a calendar month) or other regular period agreed upon, the schedule or rate by which the service charge will be computed, and that the buyer may at any time pay the total unpaid balance. If this information is given orally, the seller shall, upon approval of the buyerÂs credit, deliver to the buyer or mail to the buyer at the address of the buyer, a memorandum setting forth this information.

Â Â Â Â Â  (2) The seller or holder of a retail charge agreement shall promptly supply the buyer with a statement as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon, in which there is any unpaid balance thereunder, which statement shall set forth the following:

Â Â Â Â Â  (a) The unpaid balance under the retail charge agreement at the beginning and at the end of the period;

Â Â Â Â Â  (b) Unless otherwise furnished by the seller to the buyer by sales slip, memorandum, or otherwise, a description or identification of the goods or services purchased during the period, the cash sale price and the date of each purchase;

Â Â Â Â Â  (c) The payments made by the buyer to the seller and any other credits to the buyer during the period;

Â Â Â Â Â  (d) The amount, if any, of any service charge for such period; and

Â Â Â Â Â  (e) A legend to the effect that the buyer may at any time pay the total unpaid balance. [1963 c.489 Â§12]

Â Â Â Â Â  83.090 Service charge; other fees. The service charge shall be inclusive of all charges incident to investigating and making the retail installment contract or charge agreement and for the privilege of making the installment payments thereunder and no other fee, expense or charge whatsoever shall be taken, received, reserved or contracted therefor. [1963 c.489 Â§13]

Â Â Â Â Â  83.095 Service charge computed by actuarial method. (1) Notwithstanding any other provision of ORS 83.010 to 83.190 and 83.820 to 83.895, a retail seller in a retail installment contract may contract for and charge, receive and collect a service charge computed by the actuarial method.

Â Â Â Â Â  (2) When a retail installment contract provides for a service charge computed by the actuarial method:

Â Â Â Â Â  (a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.010 to 83.190 and 83.820 to 83.895, in addition to the service charge.

Â Â Â Â Â  (b) The amount to be disclosed as the service charge and used as the service charge component of the other amounts disclosed pursuant to ORS 83.010 to 83.190 and 83.820 to 83.895 shall be the amount of the service charge to be paid assuming all payments are made exactly as agreed.

Â Â Â Â Â  (c) The refund credit provisions of ORS 83.130 shall not apply. [1983 c.432 Â§4]

Â Â Â Â Â  83.100 Extra charges; miscellaneous provisions of contract. (1) Except as provided in ORS 20.082, the holder of any retail installment contract or retail charge agreement may not collect any delinquency or collection charges, including any attorneyÂs fee and court costs and disbursements, unless the contract or charge agreement so provides. In such cases, the charges shall be reasonable, and no attorneyÂs fee may be recovered unless the contract or charge agreement is referred for collection to an attorney not a salaried employee of the holder.

Â Â Â Â Â  (2) The contract or charge agreement may contain other provisions not inconsistent with the purposes of ORS 83.010 to 83.190, including but not limited to provisions relating to refinancing, transfer of the buyerÂs equity, construction permits and title reports. [1963 c.489 Â§9; 2001 c.542 Â§7]

Â Â Â Â Â  83.110 Insurance. (1) If the cost of any insurance is included in the retail installment contract or retail charge agreement:

Â Â Â Â Â  (a) The contract or agreement shall state the nature, purpose, term and amount of such insurance.

Â Â Â Â Â  (b) The contract or agreement shall state whether the insurance is to be procured by the buyer or the seller.

Â Â Â Â Â  (c) The amount included for such insurance shall not exceed the premiums chargeable in accordance with the rate fixed for such insurance by the insurer, except where the amount is less than $1.

Â Â Â Â Â  (2) Except as provided in ORS 743.377, if the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail or cause to be mailed to the buyer, at the address as specified in the contract, a notice thereof or a copy of the policy or policies of insurance or a certificate or certificates of the insurance so procured. [1963 c.489 Â§14; 1967 c.359 Â§676]

Â Â Â Â Â  83.120 Receipts; schedule of payments. A buyer shall be given a written receipt for any payment when made in cash. Upon written request of the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under the contract. Such a statement shall be given the buyer once without charge. If any additional statement is requested by the buyer, it shall be supplied by the holder at a charge not in excess of $1 for each additional statement so supplied. [1963 c.489 Â§10]

Â Â Â Â Â  83.130 Voluntary prepayment by buyer; refund. (1) Notwithstanding the provisions of any retail installment contract to the contrary, and if the rights of the purchaser have not been terminated or forfeited under the terms of the contract, any buyer may prepay in full the unpaid time balance thereof at any time before its final due date. If the buyer does so, and if the contract is not in default more than two months under any term or condition of the contract, the buyer shall receive a refund credit of the unearned portion of the service charge for the prepayment. The amount of the refund credit shall be not less than the total service charge contracted for to maturity, less the greater of:

Â Â Â Â Â  (a) Ten percent of the amount financed or $75, whichever is less; or

Â Â Â Â Â  (b) Either of the following, at the discretion of the seller or holder:

Â Â Â Â Â  (A) The service charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to the reduction of the principal balance.

Â Â Â Â Â  (B) The service charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the seller may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid service charges and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (2) When the amount of the refund credit is less than $2, no refund need be made. [1963 c.489 Â§8; 1981 c.910 Â§1; 1983 c.432 Â§1]

Â Â Â Â Â  83.140 Consolidation of purchases with prior contract. (1) If, in a retail installment transaction, a retail buyer makes any subsequent purchases of goods or services from a retail seller from whom the buyer has previously purchased goods or services under one or more retail installment contracts, and the amounts under such previous contract or contracts have not been fully paid, the subsequent purchases may, at the sellerÂs option, be included in and consolidated with one or more of the previous contracts. All the provisions of ORS 83.010 to 83.190 with respect to retail installment contracts shall be applicable to such subsequent purchases except as otherwise provided in this subsection. In the event of such consolidation, in lieu of the buyerÂs executing a retail installment contract respecting each subsequent purchase, as provided in this section, it shall be sufficient if the seller shall prepare a written memorandum of each such subsequent purchase, in which case the provisions of ORS 83.020, 83.030 and 83.070 shall not be applicable. Unless previously furnished in writing to the buyer by the seller, by sales slip, memorandum or otherwise, such memorandum shall set forth, with respect to each subsequent purchase, items required in ORS 83.030 (1) to (7), and in addition, the amount of the time balance owed by the buyer to the seller for the subsequent purchase, the outstanding balance of the previous contract or contracts, the consolidated time balance, and the revised installments applicable to the consolidated time balance, if any, in accordance with ORS 83.030. The seller shall deliver to the buyer a copy of such memorandum prior to the due date of the first installment of such consolidated contract.

Â Â Â Â Â  (2) When such subsequent purchases are made, if the seller has retained title or taken a lien or other security interest in any of the goods purchased under any one of the contracts included in the consolidation:

Â Â Â Â Â  (a) The entire amount of all payments made prior to such subsequent purchases shall be deemed to have been applied on the previous purchases; and

Â Â Â Â Â  (b) The amount of any down payment on the subsequent purchase shall be allocated in its entirety to such subsequent purchase.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section shall not apply to cases where such previous and subsequent purchases involve equipment, parts or other goods attached or affixed to goods previously purchased and not fully paid, or to services in connection therewith rendered by the seller at the buyerÂs request. [1963 c.489 Â§11]

Â Â Â Â Â  83.150 Unenforceable contract provisions. No provision of a retail installment contract or retail charge agreement shall be valid:

Â Â Â Â Â  (1) By which the buyer agrees not to assert against the seller or against an assignee a claim or defense arising out of the sale.

Â Â Â Â Â  (2) That provides for a wage assignment. [1963 c.489 Â§15; 1971 c.232 Â§1]

Â Â Â Â Â  83.160 Waiver of ORS 83.010 to 83.190. No act or agreement of the retail buyer before or at the time of the making of a retail installment contract, retail charge agreement or purchases thereunder shall constitute a valid waiver of any of the provisions of ORS 83.010 to 83.190 or of any remedies granted to the buyer by law. [1963 c.489 Â§16]

Â Â Â Â Â  83.170 Effect of violation of ORS 83.010 to 83.190 by seller. Any seller who enters into any contract or agreement which does not comply with the provisions of ORS 83.010 to 83.190 or who violates any provision of ORS 83.010 to 83.190 except as a result of an accidental or bona fide error shall be barred from the recovery of any service charge, official fees or any delinquency or collection charge under or in connection with the related retail installment contract or purchases under a retail charge agreement; but the seller may nevertheless recover from the buyer an amount equal to the cash price of the goods or services and the cost to the seller of any insurance included in the transaction. [1963 c.489 Â§18]

Â Â Â Â Â  83.180 Enforcement of ORS 83.010 to 83.190. The Attorney General of the State of
Oregon
or a district attorney may bring an action in the name of the state against any person to restrain and prevent any violation of ORS 83.010 to 83.190. [1963 c.489 Â§Â§19, 20; 1975 c.437 Â§6]

Â Â Â Â Â  83.190 Civil penalties. Any person who violates any order or injunction issued pursuant to ORS 83.010 to 83.190 shall forfeit and pay a civil penalty of not more than $1,000. For the purpose of this section the circuit court issuing any injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the Attorney General acting in the name of the state may petition for the recovery of civil penalties. [1963 c.489 Â§21]

MOTOR VEHICLES; MOBILE HOMES

Â Â Â Â Â  83.510 Definitions for ORS 83.510 to 83.680. As used in ORS 83.510 to 83.680 except where the context otherwise requires:

Â Â Â Â Â  (1) ÂCash sale priceÂ means the price for which the motor vehicle dealer would sell to the buyer, and the buyer would buy from the motor vehicle dealer, the motor vehicle that is covered by the retail installment contract, if the sale were a sale for cash instead of a retail installment sale. The cash sale price may include any taxes, registration, license and other fees and charges for accessories and their installation and for delivering, servicing, repairing or improving the motor vehicle.

Â Â Â Â Â  (2) ÂFinance chargeÂ means that part of the time sale price that exceeds the aggregate of the cash sale price, the amounts, if any, included in a retail installment sale for insurance and other benefits, and official fees.

Â Â Â Â Â  (3)(a) ÂFinancing agencyÂ means a person engaged, in whole or in part, in purchasing or otherwise acquiring retail installment contracts or retail lease agreements from one or more motor vehicle dealers or retail lessors. ÂFinancing agencyÂ includes, but is not limited to, financial institutions, as defined in ORS 706.008, and consumer credit companies, if so engaged. ÂFinancing agencyÂ also includes a motor vehicle dealer or retail lessor engaged, in whole or in part, in the business of holding retail installment contracts or retail lease agreements acquired from retail buyers or retail lessees.

Â Â Â Â Â  (b) ÂFinancing agencyÂ does not include the pledgee or other holder of more than one retail installment contract or retail lease agreement pledged or otherwise given by a motor vehicle dealer or a transferee from the motor vehicle dealer to a lender as collateral security for a loan made to the motor vehicle dealer or transferee of the motor vehicle dealer.

Â Â Â Â Â  (4) ÂHolderÂ of a retail installment contract or retail lease agreement means the motor vehicle dealer or retail lessor of the motor vehicle covered by the contract or lease or, if the contract or lease is purchased or otherwise acquired by a financing agency or other assignee, the financing agency or other assignee.

Â Â Â Â Â  (5) ÂMobile homeÂ means a structure, transportable in one or more sections, that is eight body feet or more in width and 32 body feet or more in length, and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities. ÂMobile homeÂ includes the plumbing, heating, air conditioning and electrical systems contained within the structure.

Â Â Â Â Â  (6)(a) ÂMotor vehicleÂ or ÂvehicleÂ means:

Â Â Â Â Â  (A) A self-propelled device used for transportation of person or property upon a public highway.

Â Â Â Â Â  (B) A trailer, semitrailer, mobile home or trailer home.

Â Â Â Â Â  (b) ÂMotor vehicleÂ or ÂvehicleÂ does not include tractors, power shovels, road machinery, agricultural machinery, boat trailers or other machinery not designed primarily for highway transportation, which may be used incidentally to transport persons or property on a public highway, or devices that move upon or are guided by a track or travel through the air.

Â Â Â Â Â  (7) ÂMotor vehicle dealerÂ means any person who sells, trades, leases, displays or offers for sale, trade, lease or exchange motor vehicles pursuant to a retail installment contract or retail lease agreement or who offers to negotiate or purchase motor vehicles on behalf of third parties pursuant to a retail installment contract or retail lease agreement.

Â Â Â Â Â  (8) ÂOfficial feesÂ means the filing or other fees required by law to be paid to a public officer to perfect the interest or lien, in or on a motor vehicle, retained or taken by a motor vehicle dealer under a retail installment contract or retail lease agreement, and to file or record a release, satisfaction or discharge of the contract.

Â Â Â Â Â  (9) ÂPersonÂ means individual, partnership, corporation, association or other group, however organized.

Â Â Â Â Â  (10) ÂRetail buyerÂ or ÂbuyerÂ means a person who buys a motor vehicle from a motor vehicle dealer and who executes a retail installment contract in connection therewith.

Â Â Â Â Â  (11) ÂRetail installment contractÂ or ÂcontractÂ means an agreement, entered into in this state, pursuant to which the title to, the property in or a lien upon a motor vehicle, which is the subject matter of a retail installment sale, is retained or taken by a motor vehicle dealer from a retail buyer as security, in whole or in part, for the buyerÂs obligation. ÂRetail installment contractÂ or ÂcontractÂ includes a chattel mortgage, a conditional sales contract and a contract for the bailment or leasing of a motor vehicle by which the bailee or lessee contracts to pay as compensation for its use a sum substantially equivalent to or in excess of its value and by which it is agreed that the bailee or lessee is bound to become, or for no other or for a merely nominal consideration has the option of becoming, the owner of the motor vehicle upon full compliance with the terms of the contract.

Â Â Â Â Â  (12)(a) ÂRetail installment saleÂ or ÂsaleÂ means a sale of a motor vehicle by a motor vehicle dealer to a retail buyer for a time sale price payable in one or more installments, payment of which is secured by a retail installment contract. ÂRetail installment saleÂ or ÂsaleÂ includes a bailment or leasing as described in subsection (11) of this section.

Â Â Â Â Â  (b) ÂRetail installment saleÂ or ÂsaleÂ does not include a sale of a motor vehicle for resale in the ordinary course of the buyerÂs business.

Â Â Â Â Â  (13) ÂRetail leaseÂ means a lease of a motor vehicle by a retail lessor to a retail lessee, payment of which is secured by a retail lease agreement. ÂRetail leaseÂ does not include a lease that constitutes a retail installment contract.

Â Â Â Â Â  (14) ÂRetail lease agreementÂ means an agreement entered into in this state between a retail lessor and a retail lessee for the lease of a motor vehicle. The agreement shall be in the form of a bailment or lease for the use of a motor vehicle by an individual for personal, family or household purposes, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle at the expiration of the lease.

Â Â Â Â Â  (15) ÂRetail lesseeÂ means a person who leases a motor vehicle from a retail lessor by entering into a retail lease agreement.

Â Â Â Â Â  (16) ÂRetail lessorÂ means a motor vehicle dealer who transfers an interest in or supplies a motor vehicle to a retail lessee, regardless of whether or not the motor vehicle dealer is identified as the retail lessor on the retail lease agreement.

Â Â Â Â Â  (17) ÂTime sale priceÂ means the aggregate of the cash sale price of the motor vehicle, the amount, if any, included for insurance and other benefits, official fees and the finance charge. [1957 c.625 Â§1; 1979 c.304 Â§1; 1979 c.816 Â§1a; 1987 c.674 Â§1; 1997 c.631 Â§383; 2001 c.104 Â§25; 2001 c.117 Â§1]

Â Â Â Â Â  83.520 Form and contents of retail installment contract. (1) A retail installment contract shall be in writing, shall contain all the agreements of the parties, shall contain the names of the motor vehicle dealer and the buyer, the place of business of the motor vehicle dealer, the residence or place of business of the buyer as specified by the buyer and a description of the motor vehicle including its make, year model, model and identification numbers or marks, and shall be signed by the buyer and the motor vehicle dealer.

Â Â Â Â Â  (2) The printed portion of the contract shall be in at least 8-point type. The contract shall contain in printing or writing of a size equal to at least 10-point bold type, the following:

Â Â Â Â Â  (a) Both at the top of the contract and directly above the space reserved for the signature of the buyer, the words ÂRETAIL INSTALLMENT CONTRACTÂ;

Â Â Â Â Â  (b) A specific statement that liability insurance coverage for bodily injury and property damage caused to others is not included, if that is the case; and

Â Â Â Â Â  (c) The following notice:

______________________________________________________________________________

NOTICE TO THE BUYER

Â Â Â Â Â  Do not sign this contract before you read it or if it contains any blank space, except that:

Â Â Â Â Â  (1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

Â Â Â Â Â  (2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

Â Â Â Â Â  You are entitled to a copy of this contract.

Â Â Â Â Â  You have the right to pay off in advance the full amount due and to obtain a partial refund of the finance charge.

______________________________________________________________________________

Â Â Â Â Â  (3) The contract shall contain the following items:

Â Â Â Â Â  (a) The cash sale price of the motor vehicle which is the subject matter of the retail installment sale.

Â Â Â Â Â  (b) The amount of the buyerÂs down payment, itemizing the amounts, if any, paid or credited in money or in goods and containing a brief description of the goods traded in.

Â Â Â Â Â  (c) The difference between the items set forth in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) The amount, if any, included for insurance and other benefits, specifying the coverages and benefits. For purposes of this paragraph, Âother benefitsÂ includes any amounts actually paid or to be paid by the motor vehicle dealer pursuant to an agreement with the buyer to discharge a security interest, lien or lease interest on property traded in.

Â Â Â Â Â  (e) The amount, if any, of official fees.

Â Â Â Â Â  (f) The principal balance, which is the sum of the items set forth in paragraphs (c), (d) and (e) of this subsection.

Â Â Â Â Â  (g) The amount of the finance charge.

Â Â Â Â Â  (h) The time balance, which is the sum of the items set forth in paragraphs (f) and (g) of this subsection.

Â Â Â Â Â  (i) The time sale price.

Â Â Â Â Â  (j) A plain and concise statement of the amount in dollars of each installment or future payment to be made by the buyer, the number of installments required, and the date or dates at which, or period or periods in which, the installments are due.

Â Â Â Â Â  (4) The contract may contain additional items to explain the calculations involved in determining the stated time balance to be paid by the buyer. [1957 c.625 Â§Â§2, 3, 5; 1979 c.816 Â§2; 1995 c.519 Â§3; 1999 c.525 Â§1; 2001 c.117 Â§5]

Â Â Â Â Â  83.530 Filling blanks. (1) Except as provided in subsection (2) of this section, a retail installment contract shall not be signed by any party to the contract when the contract contains blank spaces to be filled in after the contract is executed.

Â Â Â Â Â  (2) A retail installment contract may be signed by any party to the contract when the contract contains blank spaces to be filled in after the contract is executed under the following conditions:

Â Â Â Â Â  (a) If delivery of the motor vehicle is not made at the time of execution, the identifying numbers or marks of the motor vehicle or similar information and the due date of the first installment may be inserted in the contract on or about the date of delivery.

Â Â Â Â Â  (b) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known. [1957 c.625 Â§8; 1995 c.519 Â§4]

Â Â Â Â Â  83.540 Delivery of copy of contract to buyer. The motor vehicle dealer shall deliver to the buyer, or mail to the buyer at the address shown on the contract, a copy of the contract signed by the motor vehicle dealer. Until the motor vehicle dealer does so, a buyer who has not received delivery of the motor vehicle shall have an unconditional right to cancel the contract and to receive immediate refund of any amount paid and redelivery of all goods delivered or traded in to the motor vehicle dealer on account of or in contemplation of the contract. An acknowledgment by the buyer of delivery of a copy of the contract shall be printed or written in a size equal to at least 10-point bold type and, if contained in the contract, shall also appear directly above the legend required above the buyerÂs signature by ORS 83.520 (2)(a). [1957 c.625 Â§4; 2001 c.117 Â§6]

Â Â Â Â Â  83.550 [1957 c.625 Â§8; repealed by 1961 c.458 Â§1]

Â Â Â Â Â  83.560 Finance charge. A motor vehicle dealer may, in a retail installment contract, contract for and charge, receive and collect a finance charge agreed upon by the motor vehicle dealer and buyer. [1957 c.625 Â§Â§19,20,21; 1979 c.816 Â§3; 1981 c.412 Â§2; 2001 c.117 Â§7]

Â Â Â Â Â  83.565 Finance charge computed by actuarial method; requirements; notice. (1) Notwithstanding any other provision of ORS 83.510 to 83.680 and 83.820 to 83.895, a motor vehicle dealer, in a retail installment contract, may contract for and charge, receive and collect a finance charge computed by the actuarial method.

Â Â Â Â Â  (2) When a retail installment contract provides for a finance charge computed by the actuarial method:

Â Â Â Â Â  (a) The retail installment contract may provide for any other charge, cost or fee allowed under ORS 83.510 to 83.680 and 83.820 to 83.895, in addition to the finance charge.

Â Â Â Â Â  (b) The amount to be disclosed as the finance charge and used as the finance charge component of the other amounts disclosed pursuant to ORS 83.510 to 83.680 and 83.820 to 83.895 shall be the amount of the finance charge to be paid assuming all payments are made exactly as agreed.

Â Â Â Â Â  (c) The retail installment contract for the sale of a mobile home may provide that the holder may refuse to accept prepayments of less than the entire amount owed under the retail installment contract if the prepayments:

Â Â Â Â Â  (A) Are tendered on dates other than a specified date each month; and

Â Â Â Â Â  (B) Are not in amounts equal to the principal portion of one or more of the earliest unmatured monthly installments.

Â Â Â Â Â  (d) The contract shall contain the following notice in printing or writing of a size equal to at least 10-point bold type, in lieu of the notice required by ORS 83.520 (2)(c):

______________________________________________________________________________

NOTICE TO THE BUYER

Â Â Â Â Â  Do not sign this contract before you read it or if it contains any blank space, except that:

Â Â Â Â Â  (1) If delivery of the motor vehicle or mobile home is to be made to you after this contract is signed, the serial number or other identifying information and the due date of the first installment may be filled in at the time of delivery; and

Â Â Â Â Â  (2) If the name of the financing agency is not known at the time the contract is executed, the name of the financing agency may be inserted in the contract on or about the date the name of the financing agency is known.

Â Â Â Â Â  You are entitled to a copy of this contract.

Â Â Â Â Â  You have the right to pay in advance the full amount due and if you do so you may save a portion of the finance charge.

______________________________________________________________________________

Â Â Â Â Â  (e) The refund credit provisions of ORS 83.620 shall not apply. [1981 c.910 Â§4; 1995 c.519 Â§5; 2001 c.117 Â§8]

Â Â Â Â Â  83.570 [1957 c.625 Â§22; repealed by 1981 c.412 Â§24]

Â Â Â Â Â  83.580 Insurance. (1) The amount, if any, included for automobile insurance, shall not exceed the premiums chargeable in accordance with rate filings made by the insurer with the Director of the Department of Consumer and Business Services for such insurance.

Â Â Â Â Â  (2) The amount, if any, included for life, health and accident or other insurance, other than automobile insurance, shall not exceed the premiums charged by the insurer.

Â Â Â Â Â  (3) Except as provided in ORS 743.377, the motor vehicle dealer or financing agency, if an amount for automobile or other insurance on the motor vehicle is included in a retail installment contract, shall within 30 days after execution of the retail installment contract send or cause to be sent to the buyer a policy or policies or certificate of insurance, written by an insurance company authorized to do business in this state, clearly setting forth the amount of the premium, the kind or kinds of insurance and the scope of the coverage and all the terms, exceptions, limitations, restrictions and conditions of the contract or contracts of insurance. The buyer of a motor vehicle under a retail installment contract shall have the privilege of purchasing such insurance from an insurance producer of the selection of the buyer and of selecting an insurance company acceptable to the motor vehicle dealer; provided, however, that the inclusion of the insurance premium in the retail installment contract when the buyer selects the insurance producer or company, shall be optional with the motor vehicle dealer and in such case the motor vehicle dealer or financing agency shall have no obligation to send, or cause to be sent, to the buyer the policy or certificate of insurance.

Â Â Â Â Â  (4) If an insurance policy or certificate that was obtained for an amount included in the retail installment contract is canceled, the unearned insurance premium refund received by the holder of the contract shall be credited to the last maturing installments of the retail installment contract except to the extent applied toward payment for similar insurance protecting the interests of the buyer or of the buyer and the holder of the contract. [1957 c.625 Â§6; 1967 c.359 Â§677; 2001 c.117 Â§9; 2003 c.364 Â§48]

Â Â Â Â Â  83.590 Delinquency and collection charges. The holder of a retail installment contract, if the contract so provides, may collect a delinquency charge on each installment in default for a period of 10 days or longer. The delinquency charge for any installment shall not exceed five percent of the delinquent installment. In addition to the delinquency charge, the retail installment contract may provide for the payment of reasonable collection costs. The collection costs may include the payment of reasonable attorney fees, if the contract is referred to an attorney not a salaried employee of the holder of the contract for collection, plus the court costs and disbursements. [1957 c.625 Â§7; 1981 c.552 Â§1]

Â Â Â Â Â  83.600 Schedule of payments; receipts. Upon written request from the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments made and the total amount unpaid on the contract. A buyer shall be given a written receipt for any payment when made in cash. [1957 c.625 Â§12]

Â Â Â Â Â  83.610 Delivery to buyer of instrument indicating full payment; release of security. After the payment of all sums for which the buyer is obligated under a retail installment contract or other security agreement, as defined in ORS 79.0102, and upon written demand made by the buyer, the holder of such contract or agreement shall mail to the buyer at the buyerÂs last-known address, good and sufficient instruments to indicate payment in full and to release all security in the motor vehicle. This section is supplementary to and is not restrictive of ORS 86.440, 86.460 and 803.097 or of ORS chapter 79. [1957 c.625 Â§23; 1961 c.726 Â§400; 1983 c.338 Â§880; 1989 c.148 Â§5; 2001 c.445 Â§161]

Â Â Â Â Â  83.620 Voluntary prepayment by buyer; refund. (1) Notwithstanding the provisions of a retail installment contract to the contrary, the buyer may pay in full at any time before maturity the obligation contained in the retail installment contract. Upon the premature payment, the buyer shall receive a refund credit. The amount of the refund credit shall not be less than the total finance charge to maturity provided for in the contract, less the greater of:

Â Â Â Â Â  (a) Ten percent of the amount financed or $75, whichever is less; or

Â Â Â Â Â  (b) Either of the following, at the discretion of the motor vehicle dealer or holder:

Â Â Â Â Â  (A) The finance charge earned to the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time such balances were actually outstanding. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to the reduction of the principal balance.

Â Â Â Â Â  (B) The finance charge earned to the installment due date nearest the date of prepayment, computed by applying the effective rate on the contract to the actual principal balances outstanding, for the periods of time the balances were actually outstanding. For purposes of rebate computations under this subparagraph, the installment due date preceding the date of prepayment shall be considered to be nearest if prepayment occurs 15 days or less after that installment date. If prepayment occurs more than 15 days after the preceding installment due date, the next succeeding installment due date shall be considered to be nearest to the date of prepayment. In determining the effective rate, the holder may apply to the scheduled payments the actuarial method, by which each scheduled payment is applied first to the accrued and unpaid finance charges and any amount remaining is applied to reduction of the principal balance.

Â Â Â Â Â  (2) When the amount of the credit for premature payment is less than $2, no refund need be made.

Â Â Â Â Â  (3) This section does not prohibit the holder of a retail installment contract from collecting any charge, cost or fee under ORS 83.590. [1957 c.625 Â§24; 1977 c.692 Â§1; 1981 c.910 Â§2; 1983 c.432 Â§2; 2001 c.117 Â§10]

Â Â Â Â Â  83.630 Extension of scheduled due date; deferment of scheduled payment; refinance charge. The holder of a retail installment contract, upon agreement with the buyer, may extend the scheduled due date or defer the scheduled payment of all or part of any installment or installments. In any such case, the holder may restate the amount of the installments and the time schedule therefor, and collect as a refinance charge for the extension or deferment, a flat service fee not to exceed $15 and a total additional charge on the balance being extended not exceeding an amount equal to one-twelfth of the annual percentage rate originally charged on the agreement for each month the payments on the agreement are being extended or deferred. [1957 c.625 Â§25; 1981 c.552 Â§2; 1995 c.519 Â§6]

Â Â Â Â Â  83.635 Acceptance of retail installment contract by lender. If a retail installment contract for the purchase of a motor vehicle meets the requirements of ORS 83.510 to 83.680 and contains information required by federal law to be disclosed in a retail installment contract for the purchase of a motor vehicle, the retail installment contract shall be accepted for consideration by any lender, except for lenders licensed and regulated under the provisions of ORS chapter 725, to whom application for credit relating to the retail installment contract is made. [1995 c.519 Â§2]

Â Â Â Â Â  83.640 [1957 c.625 Â§Â§10, 11; repealed by 1961 c.726 Â§427]

Â Â Â Â Â  83.650 Effect of negotiation of notes on rights against motor vehicle dealer. (1) No retail installment contract shall require or entail the execution, by the buyer, of any note or series of notes, which when separately negotiated will cut off as against third parties any right of action or defense which the buyer may have against the motor vehicle dealer.

Â Â Â Â Â  (2) The rights of a holder in due course of any negotiable instrument executed contrary to subsection (1) of this section are not impaired by reason of the violation of subsection (1) of this section, but the buyer may bring an action against the motor vehicle dealer for the recovery of any loss or expense incurred by reason of the violation of subsection (1) of this section. The buyerÂs action may be joined with any other right of action the buyer has against the motor vehicle dealer arising out of the installment sale. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1957 c.625 Â§9; 1995 c.618 Â§47; 2001 c.117 Â§11]

Â Â Â Â Â  83.660 Acceleration provision. No provision in a retail installment contract by which, in the absence of the buyerÂs default, the holder may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the time balance is enforceable. This section does not prohibit provisions in a retail installment contract accelerating any part or all of the time balance in the event of sale or transfer, or removal outside the state of the motor vehicle covered by the contract. [1957 c.625 Â§13]

Â Â Â Â Â  83.670 Unenforceable contract provisions. (1) No provision in a retail installment contract for confession of judgment, power of attorney therefor, or wage assignment is enforceable.

Â Â Â Â Â  (2) No provision in a retail installment contract that authorizes a motor vehicle dealer or holder of the contract or other person acting on the behalf of the motor vehicle dealer or holder to enter upon the buyerÂs premises unlawfully, or to commit any breach of the peace in the repossession of a motor vehicle is enforceable.

Â Â Â Â Â  (3) No provision in a retail installment contract by which the buyer waives any right of action against the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, for any illegal act committed in the collection of payments under the contract or in the repossession of the motor vehicle is enforceable.

Â Â Â Â Â  (4) No provision in a retail installment contract by which the buyer executes a power of attorney appointing the motor vehicle dealer or holder of the contract, or other person acting on the behalf of the motor vehicle dealer or holder, as the buyerÂs agent in collection of payments under the contract or in the repossession of the motor vehicle, is enforceable.

Â Â Â Â Â  (5) No provision in a retail installment contract relieving the motor vehicle dealer from liability for any legal remedies that the buyer may have had against the motor vehicle dealer under the contract, or any separate instrument executed in connection therewith, is enforceable. [1957 c.625 Â§Â§14,15,16,17,18; 2001 c.117 Â§12]

Â Â Â Â Â  83.680 Waiver of provisions of ORS 83.510 to 83.680. Any waiver of the provisions of ORS 83.510 to 83.680 shall be unenforceable and void. [1957 c.625 Â§28]

HOME SOLICITATION SALES

Â Â Â Â Â  83.710 Definitions for ORS 83.710 to 83.750; application of ORS 83.710 to 83.750. (1) As used in ORS 83.710 to 83.750:

Â Â Â Â Â  (a) A transaction is a Âhome solicitation saleÂ if:

Â Â Â Â Â  (A) It is a sale, lease or rental of goods or services, as defined in ORS 83.010;

Â Â Â Â Â  (B) The seller or the sellerÂs representative personally solicits the sale, lease or rental, including a sale, lease or rental in response to or following an invitation by the buyer; and

Â Â Â Â Â  (C) The buyerÂs written agreement or offer to purchase is made at a place other than the place of business of the seller. As used in this subparagraph, Âa place other than the place of business of the sellerÂ means a place that is not the sellerÂs main or permanent branch office or permanent local address and includes but is not limited to the residence or workplace of the buyer and facilities rented by the seller on a temporary or short-term basis, such as a hotel or motel room, restaurant or dormitory lounge.

Â Â Â Â Â  (b) A transaction is a Âtelephone solicitation saleÂ if:

Â Â Â Â Â  (A) The seller or person acting for the seller engages in a solicitation conducted by telephone to a residence;

Â Â Â Â Â  (B) The transaction is initiated by the seller or person acting for the seller and is in no way solicited by the buyer;

Â Â Â Â Â  (C) The buyerÂs agreement or offer to purchase is given over the telephone to the seller or person acting for the seller; and

Â Â Â Â Â  (D) There is no personal contact between the buyer and the seller or person acting for the seller prior to delivery of goods or performance of services.

Â Â Â Â Â  (c) ÂBusiness dayÂ does not include a Saturday, Sunday or legal holiday.

Â Â Â Â Â  (2) The provisions of ORS 83.710 to 83.750 relating to home solicitation sales do not apply to:

Â Â Â Â Â  (a) A sale made pursuant to a preexisting revolving charge account unless the sale is made at the residence of the buyer;

Â Â Â Â Â  (b) The activities of a financial institution as defined in 15 U.S.C. 6827;

Â Â Â Â Â  (c) A contract in writing for the sale or lease of a house or business property or the construction of a new house or business property;

Â Â Â Â Â  (d) A sale made pursuant to prior business negotiations relevant to the sale between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale;

Â Â Â Â Â  (e) A sale for cash or check in the amount of less than $25;

Â Â Â Â Â  (f) A sale of insurance, farm equipment or motor vehicles;

Â Â Â Â Â  (g) A sale of arts and crafts at a fair;

Â Â Â Â Â  (h) A sale made at an event conducted under and governed by ORS chapter 565; or

Â Â Â Â Â  (i) Except as provided in subsection (3) of this section, a transaction in which the buyer initiated the contact and specifically requested that the seller come to the buyerÂs home for the purpose of repairing or performing maintenance on the buyerÂs personal property.

Â Â Â Â Â  (3) The provisions of ORS 83.710 to 83.750 apply to a sale under subsection (2)(i) of this section if the seller, while at the home of the buyer to repair or perform maintenance on the buyerÂs personal property at the request of the buyer, sells the buyer the right to receive additional goods or services other than replacement parts necessary to perform the maintenance or to make the repairs on the buyerÂs personal property.

Â Â Â Â Â  (4) The provisions of ORS 83.710 to 83.750 relating to telephone solicitation sales apply only to a sale of periodicals, magazines or any other reading material with or without illustrations that the buyer is to receive at fixed intervals and do not apply to sales of newspaper subscriptions or advertising and sales in which the buyer is offered reasonable opportunity to preview and return reading material without contractual obligation. [1971 c.744 Â§21 (1); 1977 c.170 Â§1; 1979 c.503 Â§1; 2005 c.223 Â§1]

Â Â Â Â Â  83.715 Telephone solicitation sale; contract; contents. (1) Except as provided in this section, no enforceable agreement may be formed by a telephone solicitation sale.

Â Â Â Â Â  (2) To form a binding agreement by telephone solicitation sale, the seller must receive from the buyer a signed, written contract that contains all of the terms of the agreement between the seller and the buyer. The seller must provide a copy of the completed contract to the buyer.

Â Â Â Â Â  (3) Any term or agreement between a buyer and seller in a telephone solicitation sale is void and unenforceable unless it is contained in the contract required by subsection (2) of this section.

Â Â Â Â Â  (4) A contract required by subsection (2) of this section shall contain the following notice on a separate sheet that contains no other provision:

______________________________________________________________________________

Â Â Â Â Â  This contract is a contract made pursuant to a telephone solicitation sale regulated by Oregon Revised Statutes 83.710 to 83.750. The person offering to buy goods or services under this contract understands that:

Â Â Â Â Â  (1) No discussions or agreements between the buyer and the person offering to sell goods or services formed a binding agreement except as provided by this contract;

Â Â Â Â Â  (2) There is no binding agreement between the buyer and seller until the seller receives a copy of this contract signed by the buyer; and

Â Â Â Â Â  (3) All of the terms of the agreement between the buyer and the seller are contained, in writing, in this contract.

______________________________________________________________________________

[1979 c.503 Â§3]

Â Â Â Â Â  83.720 Cancellation of home solicitation sale; notice; exception. (1) Except as provided in subsection (5) of this section, in addition to any other right to revoke an offer or rescind a transaction that the buyer may have, the buyer has the right to cancel a home solicitation sale until 12 midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase that complies with ORS 83.710 to 83.750 or pays by cash or check.

Â Â Â Â Â  (2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

Â Â Â Â Â  (3) Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

Â Â Â Â Â  (4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by a form of written expression the intention of the buyer not to be bound by the home solicitation sale.

Â Â Â Â Â  (5) The buyer may not cancel a home solicitation sale if the buyer initiates the contact with the seller and the buyer, in a separate signed writing not furnished by the seller, requests that the seller provide goods or services without delay because of an emergency, describes the emergency and expressly acknowledges and waives the right to cancel the sale within three business days, and:

Â Â Â Â Â  (a) The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation; and

Â Â Â Â Â  (b) In case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer. [1971 c.744 Â§21(2); 2005 c.223 Â§2]

Â Â Â Â Â  83.730 Written agreement or offer to purchase; contents; notice of buyerÂs right to cancel; form. (1) A home solicitation sale must be evidenced by a written agreement or offer to purchase signed by the buyer. At the time a buyer executes the written agreement or offer to purchase:

Â Â Â Â Â  (a) The seller must furnish the buyer with a fully completed copy of the written agreement or offer to purchase.

Â Â Â Â Â  (b) The written agreement or offer to purchase must:

Â Â Â Â Â  (A) Designate as the date of the transaction the date on which the buyer actually signs;

Â Â Â Â Â  (B) Contain the name of the seller and address of the sellerÂs place of business;

Â Â Â Â Â  (C) Be in the same language as the language that is principally used in the sales presentation; and

Â Â Â Â Â  (D) Contain, in immediate proximity to a space reserved for the signature of the buyer, in at least 10-point boldfaced type, a statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of buyerÂs right to cancel for an explanation of the right to cancel.

______________________________________________________________________________

Â Â Â Â Â  (c) The seller must provide the buyer, by a method chosen by the seller, with a duplicate copy of the notice of the buyerÂs right to cancel described in subsection (2) of this section so that, if the buyer cancels the transaction, the buyer can retain a complete copy of the written agreement or offer to purchase. If both copies of the notice are not attached to the written agreement or offer to purchase, the seller shall change the last sentence in the statement required under paragraph (b)(D) of this subsection to conform to the actual location of the copies of the notice. Both copies of the notice must contain:

Â Â Â Â Â  (A) The name of the seller;

Â Â Â Â Â  (B) The address of the sellerÂs place of business;

Â Â Â Â Â  (C) The date of the transaction; and

Â Â Â Â Â  (D) The date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

Â Â Â Â Â  (d) The seller must orally inform the buyer of the buyerÂs right to cancel.

Â Â Â Â Â  (2) The notice of the buyerÂs right to cancel must be in conspicuous type, 10-point or larger, and must read as follows:

______________________________________________________________________________

NOTICE OF BUYERÂS RIGHT TO CANCEL

Â Â Â Â Â  (1) (Date) You, the buyer, may cancel this agreement without any penalty, cancellation fee or other financial obligation by mailing or delivering a notice to the seller within THREE BUSINESS DAYS from the above date.

Â Â Â Â Â  (2) If you cancel:

Â Â Â Â Â  (a) Any property you traded in, any payments you made under the sales contract and any checks or notes you signed will be returned within 10 business days following receipt by the seller of your notice of cancellation. Any security interest that arises from the transaction will be canceled.

Â Â Â Â Â  (b) You may either make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under the sales contract or you may comply with the sellerÂs instructions regarding the return shipment of the goods at the sellerÂs expense and risk.

Â Â Â Â Â  (c) If you make the goods available to the seller at your residence and the seller does not pick up the goods within 20 days of the date of your notice of cancellation, you may keep or discard the goods without further obligation.

Â Â Â Â Â  (d) If you do not make the goods available to the seller, or if you agree to return the goods to the seller and you do not return the goods, you must perform all of your obligations under the sales contract.

Â Â Â Â Â  (3) To cancel this transaction, mail or deliver a signed and dated copy of this notice or other written expression of your intention to cancel, or send a telegram, to (name of seller) at (address of sellerÂs place of business) not later than 12 midnight on (date), the third business day after you signed the written agreement or offer to purchase.

Â Â Â Â Â  I HEREBY CANCEL THIS TRANSACTION.

Â Â Â Â Â  __________________Â Â Â Â Â  _____

Â Â Â Â Â  (Signature of buyer)Â Â Â Â Â Â Â Â Â  (Date)

______________________________________________________________________________

Â Â Â Â Â  (3) In a home solicitation sale subject to federal rules under 16 C.F.R. part 429, the seller may provide the notice required by the federal rules in lieu of the notice required under subsection (2) of this section if the notice required under federal rules contains the information specified in subsection (1)(c) of this section.

Â Â Â Â Â  (4) Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of an intention to cancel. [1971 c.744 Â§21 (3); 1977 c.170 Â§2; 2005 c.223 Â§3]

Â Â Â Â Â  83.740 Duties of seller upon cancellation of sale or revocation of offer to purchase. (1) The seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness within 10 days after a home solicitation sale has been canceled or an offer to purchase has been revoked.

Â Â Â Â Â  (2) If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

Â Â Â Â Â  (3) The buyer may retain possession of goods delivered to the buyer by the seller, and has a lien on the goods in the possession or control of the buyer for any recovery to which the buyer is entitled, until the seller has complied with the obligations imposed by this section. [1971 c.744 Â§21 (4); 1977 c.170 Â§3]

Â Â Â Â Â  83.750 Rights and duties of buyer upon cancellation of sale or revocation of offer to purchase. (1) Except as provided by ORS 83.740 (3), within a reasonable time after a home solicitation sale has been canceled or an offer to purchase revoked, the buyer must tender to the seller upon demand any goods delivered by the seller pursuant to the sale, but the buyer is not obliged to tender at any place other than the residence of the buyer. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this subsection, 20 days is presumed to be a reasonable time.

Â Â Â Â Â  (2) The buyer has a duty to take reasonable care of the goods in the possession of the buyer before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the sellerÂs risk.

Â Â Â Â Â  (3) If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation. [1971 c.744 Â§21 (5); 1977 c.170 Â§4]

Â Â Â Â Â  83.810 [1969 c.392 Â§2; 1977 c.274 Â§7; repealed by 1991 c.296 Â§4]

MISCELLANEOUS

Â Â Â Â Â  83.811 Exemption from certain disclosure requirements for motor vehicle dealer or retail seller. (1) The disclosure provisions of ORS 83.010 to 83.680 and 83.990 shall not apply to any motor vehicle dealer or retail seller entering into a retail installment transaction when:

Â Â Â Â Â  (a) The motor vehicle dealer or retail seller regularly enters into retail installment transactions; and

Â Â Â Â Â  (b) The terms of the retail installment transaction provide for payment of a service charge or finance charge or for payment by written agreement in more than four installments.

Â Â Â Â Â  (2) A motor vehicle dealer or retail seller regularly enters into retail installment transactions only if the motor vehicle dealer or retail seller entered into retail installment transactions more than 25 times in the preceding calendar year, or more than five times in the preceding calendar year for retail installment transactions secured by a dwelling. If a motor vehicle dealer or retail seller does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year. [1991 c.296 Â§1; 1999 c.240 Â§2; 2001 c.117 Â§13]

Â Â Â Â Â  Note: 83.811 and 83.813 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 83 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  83.813 Exemption from certain disclosure requirements for assignee of retail installment contract. (1) The disclosure provisions of ORS 83.010 to 83.680 and 83.990 shall not apply to the assignee of any retail installment contract when:

Â Â Â Â Â  (a) The assignor is a motor vehicle dealer or retail seller;

Â Â Â Â Â  (b) The assignee regularly extends credit to natural persons primarily for personal, family or household purposes;

Â Â Â Â Â  (c) The credit is subject to a service charge or finance charge or is payable by a written agreement in more than four installments; and

Â Â Â Â Â  (d) The retail installment contract is in the form regularly used by the assignee in similar transactions.

Â Â Â Â Â  (2) The assignee of a motor vehicle dealer or retail seller regularly extends credit to natural persons primarily for personal, family or household purposes only if the assignee extended credit more than 25 times in the preceding calendar year or more than five times in the preceding calendar year for transactions secured by a dwelling. If the assignee does not meet these numerical standards in the preceding calendar year, the numerical standards shall be applied to the current calendar year. [1991 c.296 Â§2; 1999 c.240 Â§3; 2001 c.117 Â§14]

Â Â Â Â Â  Note: See note under 83.811.

Â Â Â Â Â  83.820 Consumer paper; negotiability; exception; rights and liabilities of assignees. (1) In any contract for the sale or lease of motor vehicles on any form of credit, or of consumer goods or services on credit, entered into between a motor vehicle dealer, retail seller or retail lessor and a retail buyer or retail lessee, such contract, note or any instrument or evidence of indebtedness of the buyer or lessee shall have printed on the face thereof the words Âconsumer paper,Â and such contract, note, instrument or evidence of indebtedness with the words Âconsumer paperÂ printed thereon shall not be a negotiable instrument within the meaning of ORS chapter 73. However, this section shall have no force or effect on the negotiability of any contract, promissory note, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said contract, note, instrument or other evidence of indebtedness shall contain the wording required by this subsection.

Â Â Â Â Â  (2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a consumer credit sale, consumer lease or the sale or lease of a motor vehicle on any form of credit as described in this section, an assignee of the rights of the motor vehicle dealer, seller or lessor is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. Any agreement to the contrary shall be of no force or effect in limiting the rights of a consumer under this section. The assigneeÂs liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed hereby shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

Â Â Â Â Â  (3) An assignee of Âconsumer paperÂ who in good faith enforces a security interest in property held by the buyer or lessee shall not be liable to such buyer or lessee for punitive damages in an action for wrongful repossession. The fact that a motor vehicle dealer, seller or lessor has broken the warranties of the motor vehicle dealer, seller or lessor with regard to the property sold or leased shall not, of itself, make an assigneeÂs repossession wrongful.

Â Â Â Â Â  (4) Notwithstanding the absence of notice as provided in subsection (1) of this section, an assignee of the rights of the motor vehicle dealer, seller or lessor who lends money to the buyer or lessee for the purpose of paying off the amount owing to the assignee under the contract, note, instrument or evidence of indebtedness is subject to all claims and defenses of the buyer or lessee against the motor vehicle dealer, seller or lessor arising out of the sale or lease. The assigneeÂs liability under this subsection may not exceed the amount that would be owing to the motor vehicle dealer, seller or lessor under the contract, note, instrument or evidence of indebtedness at the time the claim or defense is asserted had the obligation not been paid off. Assignee shall include a parent, subsidiary or other business entity similarly related to the assignee, and the assigneeÂs liability shall extend to anyone who holds the buyerÂs or lesseeÂs new instrument or evidence of indebtedness. [1971 c.744 Â§2; 1977 c.195 Â§11; 1995 c.79 Â§31; 2001 c.117 Â§2]

Â Â Â Â Â  83.830 [1971 c.744 Â§3; 1973 c.350 Â§1; 1981 c.573 Â§3; 1983 c.739 Â§1; 1987 c.479 Â§1; repealed by 1999 c.240 Â§1]

Â Â Â Â Â  83.840 [1971 c.744 Â§4; 1973 c.350 Â§2; 1981 c.573 Â§4; 1983 c.739 Â§2; 1987 c.479 Â§2; repealed by 1999 c.240 Â§1]

Â Â Â Â Â  83.850 Definitions for ORS 83.850 and 83.860. As used in ORS 83.850 and 83.860:

Â Â Â Â Â  (1) ÂFinancing agency,Â Âmotor vehicle dealer,Â Âretail lease,Â Âretail lesseeÂ and Âretail lessorÂ have the meanings given those terms in ORS 83.510.

Â Â Â Â Â  (2) ÂGoodsÂ has the meaning for that term provided in ORS 83.010.

Â Â Â Â Â  (3) ÂMotor vehicleÂ means a motor vehicle as defined in ORS 83.510 purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

Â Â Â Â Â  (4) A loan is made Âin close connection with a sale of goods or motor vehiclesÂ if:

Â Â Â Â Â  (a) The lender directly or indirectly controls, is controlled by or is under common control with the seller or motor vehicle dealer, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The lender gives a commission, rebate or credit in any form to a seller or motor vehicle dealer who refers the borrower to the lender, other than payment of the proceeds of the loan jointly to the seller or motor vehicle dealer and the borrower;

Â Â Â Â Â  (c) The lender is related to the seller or motor vehicle dealer by blood or marriage;

Â Â Â Â Â  (d) The seller or motor vehicle dealer directly and materially assists the buyer in obtaining the loan;

Â Â Â Â Â  (e) The seller or motor vehicle dealer prepares documents that are given to the lender and used in connection with the loan; or

Â Â Â Â Â  (f) The lender supplies documents to the seller or motor vehicle dealer used by the consumer in obtaining the loan.

Â Â Â Â Â  (5) A lease is made or funded Âin close connection with a retail lease of a motor vehicleÂ if:

Â Â Â Â Â  (a) The retail lessor or financing agency directly or indirectly controls, is controlled by or is under common control of the motor vehicle dealer supplying the vehicle to the retail lessee, unless the relationship is remote and is not a factor in the transaction;

Â Â Â Â Â  (b) The retail lessor or financing agency gives a commission, rebate, financing reserve or credit in any form to a motor vehicle dealer who refers the retail lessee to the retail lessor or financing agency, other than payment of the proceeds of the lease;

Â Â Â Â Â  (c) The retail lessor or financing agency is related to the motor vehicle dealer by blood or marriage;

Â Â Â Â Â  (d) The motor vehicle dealer directly or materially assists the retail lessee in obtaining the lease;

Â Â Â Â Â  (e) The motor vehicle dealer prepares documents that are given to the retail lessor or financing agency and used in connection with the lease; or

Â Â Â Â Â  (f) The retail lessor or financing agency supplies documents to the motor vehicle dealer used by the retail lessee in obtaining the lease.

Â Â Â Â Â  (6) Credit extended pursuant to a credit card issued by a lender is not a loan Âin close connection with a sale of goods or motor vehiclesÂ or a loan Âin close connection with a retail lease of a motor vehicleÂ unless the credit card is issued contemporaneously with the extension of the credit. [1973 c.626 Â§1; 2001 c.117 Â§3]

Â Â Â Â Â  83.860 Applicability of claims and defenses of borrower or lessee when loan made or lease funded in close connection with sale or retail lease. (1) If a lender makes a loan in close connection with the sale of goods or motor vehicles, the lender is subject to all claims and defenses of the borrower that the borrower as buyer has against the seller or motor vehicle dealer arising out of the sale, notwithstanding any agreement to the contrary. However, the lenderÂs liability to the borrower shall not exceed the amount owing to the lender, exclusive of unearned interest, at the time the claim or defense is asserted.

Â Â Â Â Â  (2) If a lender who makes a loan in close connection with a sale of goods or motor vehicles negotiates or assigns any note or other instrument taken as evidence of the obligation of the borrower, the holder of the note or other instrument shall be subject to the claims or defenses of the borrowers set forth in subsection (1) of this section. However, the liability of the holder of the note or other instrument to the borrower shall not exceed the amount owing to the lender exclusive of unearned interest at the time the claim or defense is asserted.

Â Â Â Â Â  (3) If a financing agency makes or funds a lease in close connection with a retail lease of a motor vehicle, the financing agency is subject to all claims and defenses that the retail lessee has against the retail lessor arising out of the retail lease, notwithstanding any agreement to the contrary. However, the financing agencyÂs liability to the retail lessee shall not exceed the amount owing to the financing agency, exclusive of unearned interest, at the time the claim or defense is asserted.

Â Â Â Â Â  (4) If a financing agency that makes or funds a loan in close connection with a retail lease of a motor vehicle negotiates or assigns any note or other instrument taken as evidence of the obligation of the retail lessee, the holder of the note or other instrument shall be subject to the claims or defenses of a retail lessee set forth in subsection (3) of this section. However, the liability of the holder of the note or other instrument to a retail lessee shall not exceed the amount owing to the financing agency exclusive of unearned interest at the time the claim or defense is asserted. [1973 c.626 Â§2; 2001 c.117 Â§4]

Â Â Â Â Â  83.875 Definitions for ORS 83.875, 83.880, 83.890 and 83.895. As used in ORS 83.875, 83.880, 83.890 and 83.895:

Â Â Â Â Â  (1) ÂGoodsÂ has the meaning for that term provided in ORS 83.010.

Â Â Â Â Â  (2) ÂMotor vehiclesÂ means a motor vehicle as defined in ORS 83.510, purchased primarily for personal, family or household purposes and not primarily for business or commercial purposes.

Â Â Â Â Â  (3) ÂRetail charge agreementÂ has the meaning for that term provided by ORS 83.010, and includes a revolving charge agreement or charge agreement.

Â Â Â Â Â  (4) ÂRetail installment contractÂ or ÂcontractÂ means a retail installment contract for the sale of motor vehicles, goods or services.

Â Â Â Â Â  (5) ÂSellerÂ includes a motor vehicle dealer as defined in ORS 83.510.

Â Â Â Â Â  (6) ÂServicesÂ has the meaning given that term in ORS 83.010. [1977 c.274 Â§5; 1981 c.910 Â§5; 2001 c.117 Â§15]

Â Â Â Â Â  83.880
Sale
of motor vehicles, goods or services as time sale rather than loan. A retail installment contract or retail charge agreement for the sale of motor vehicles, goods or services constitutes a bona fide time sale rather than a loan or a use of money; provided that if the contract covers motor vehicles, goods or services purchased primarily for personal, family or household use and not primarily for commercial or business use, the contract also clearly and specifically discloses both a cash price, using the term Âcash priceÂ or Âcash sale price,Â and a deferred payment price, using the term Âdeferred payment priceÂ or Âtime sale price,Â or if the agreement complies with ORS 83.080. This section shall apply notwithstanding that the contract is intended to be transferred, or is transferred, to a holder pursuant to a business relationship characterized by one or more of the following:

Â Â Â Â Â  (1) All or any part of the sellerÂs contracts are transferred to the holder;

Â Â Â Â Â  (2) The holder provides contract forms to the seller and instructions for the use of the forms;

Â Â Â Â Â  (3) The holder investigates the creditworthiness of the buyer before or after the sale;

Â Â Â Â Â  (4) The price the holder pays the seller for the contract is more than, equal to, or less than that which the retail buyer has contracted to pay to the seller;

Â Â Â Â Â  (5) The transfer to the holder takes place concurrently with or within a short time of the sale;

Â Â Â Â Â  (6) The transfer is with or without recourse to the seller; or

Â Â Â Â Â  (7) The seller purchases services or borrows money from the holder. [1977 c.274 Â§2; 1981 c.910 Â§6; 1987 c.674 Â§2]

Â Â Â Â Â  83.885
Sale
of motor vehicles, personal property or services for business or commercial purposes as time sale rather than loan. A retail installment contract for the sale of motor vehicles, other personal property or services purchased primarily for business or commercial purposes, which discloses both a cash price and a deferred payment or time price, constitutes a bona fide time sale rather than a loan or use of money, notwithstanding that the contract is intended to be transferred, or is transferred, to a holder pursuant to a business relationship however characterized. [1977 c.274 Â§6]

Â Â Â Â Â  83.890 Notice required in contract when seller intends to transfer contract. (1) If the seller intends to transfer the retail installment contract to a holder, who has agreed with the seller to collect payments directly from the retail buyer, the contract shall contain the following notice which shall be in at least 8-point type, or elite typewriter type, and be located on the same side of the page as the customerÂs signature:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: The seller intends to sell this contract to (insert name and mailing address of holder) which, if it buys the contract, will become the owner of the contract and your creditor. After the sale of this contract, all questions concerning either terms of the contract or payments should be directed to the buyer of the contract at the address indicated above.

______________________________________________________________________________

Â Â Â Â Â  (2) If the contract is transferred to a holder other than the one identified in the notice, or is retained by the seller, the seller shall cause notice in writing of the name and address of the actual holder to be delivered to the retail buyer within 10 days of the decision. [1977 c.274 Â§3]

Â Â Â Â Â  83.895 Effect of sellerÂs failure to provide notice. Any seller who violates ORS 83.890 shall be subject to the provisions contained in ORS 83.170. [1977 c.274 Â§4]

PENALTIES

Â Â Â Â Â  83.990 Penalties. (1) Any person who violates any provision of ORS 83.510 to 83.680 commits a Class A violation.

Â Â Â Â Â  (2) A willful violation of ORS 83.520 to 83.600 or 83.650 to 83.670 by any person shall bar recovery of any finance charge, delinquency or collection charge or refinancing charge on the retail installment contract involved.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsections (1) to (3) of this section, any failure to comply with any provision of ORS 83.510 to 83.680 may be corrected within 10 days after the holder is notified thereof in writing by the buyer, and, if so corrected, neither the seller nor the holder shall be subject to any penalty.

Â Â Â Â Â  (4) Any person who willfully and intentionally violates any provision of ORS 83.010 to 83.190 shall, upon conviction, be punished by a fine of not more than $1,000 or by imprisonment for not more than six months, or both. Violation of any order or injunction issued pursuant to ORS 83.010 to 83.190 shall constitute prima facie proof of a violation of this subsection. [1957 c.625 Â§27; 1961 c.725 Â§401; subsection (4) enacted as 1963 c.489 Â§17; 1999 c.1051 Â§148]

_______________



Chapter 84

Chapter 84 Â Electronic Transactions

2007 EDITION

ELECTRONIC TRANSACTIONS

COMMERCIAL TRANSACTIONS

UNIFORM ELECTRONIC TRANSACTIONS ACT

84.001Â Â Â Â Â Â  Short title

84.004Â Â Â Â Â Â  Definitions

84.007Â Â Â Â Â Â  Scope

84.010Â Â Â Â Â Â  Prospective application

84.013Â Â Â Â Â Â  Use of electronic records and electronic signatures; variation by agreement

84.016Â Â Â Â Â Â  Construction and application

84.019Â Â Â Â Â Â  Legal recognition of electronic records, electronic signatures and electronic contracts

84.022Â Â Â Â Â Â  Provision of information in writing; presentation of records

84.025Â Â Â Â Â Â  Attribution and effect of electronic record and electronic signature

84.028Â Â Â Â Â Â  Effect of change or error

84.031Â Â Â Â Â Â  Notarization and acknowledgment

84.034Â Â Â Â Â Â  Retention of electronic records; originals

84.037Â Â Â Â Â Â  Admissibility in evidence

84.040Â Â Â Â Â Â  Automated transaction

84.043Â Â Â Â Â Â  Time and place of sending and receipt

84.046Â Â Â Â Â Â  Transferable records

84.049Â Â Â Â Â Â  Creation and retention of electronic records and conversion of written records by governmental agencies

84.052Â Â Â Â Â Â  Acceptance and distribution of electronic records by governmental agencies

84.055Â Â Â Â Â Â  Interoperability

84.058Â Â Â Â Â Â  Severability clause

84.061Â Â Â Â Â Â  Federal electronic signatures law partially superseded

MISCELLANEOUS PROVISIONS

84.064Â Â Â Â Â Â  Oregon Department of Administrative Services duties; rules

84.067Â Â Â Â Â Â  State Archivist duties

84.070Â Â Â Â Â Â  Consumer transactions; consent to use of electronic records

UNIFORM ELECTRONIC TRANSACTIONS ACT

Â Â Â Â Â  84.001 Short title. ORS 84.001 to 84.061 may be cited as the Uniform Electronic Transactions Act. [2001 c.535 Â§1]

Â Â Â Â Â  84.004 Definitions. As used in ORS 84.001 to 84.061:

Â Â Â Â Â  (1) ÂAgreementÂ means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

Â Â Â Â Â  (2) ÂAutomated transactionÂ means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

Â Â Â Â Â  (3) ÂComputer programÂ means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

Â Â Â Â Â  (4) ÂContractÂ means the total legal obligation resulting from the partiesÂ agreement under ORS 84.001 to 84.061 and other applicable law.

Â Â Â Â Â  (5) ÂElectronicÂ means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

Â Â Â Â Â  (6) ÂElectronic agentÂ means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

Â Â Â Â Â  (7) ÂElectronic recordÂ means a record created, generated, sent, communicated, received or stored by electronic means.

Â Â Â Â Â  (8) ÂElectronic signatureÂ means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

Â Â Â Â Â  (9) ÂGovernmental agencyÂ means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the federal government or of a state or of a county, municipality or other political subdivision of a state.

Â Â Â Â Â  (10) ÂInformationÂ means data, text, images, sounds, codes, computer programs, software, databases or the like.

Â Â Â Â Â  (11) ÂInformation processing systemÂ means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (14) ÂSecurity procedureÂ means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. ÂSecurity procedureÂ includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

Â Â Â Â Â  (15) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
. ÂStateÂ includes an Indian tribe or band or an Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (16) ÂTransactionÂ means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial or governmental affairs. [2001 c.535 Â§2]

Â Â Â Â Â  84.007 Scope. (1) Except as otherwise provided in subsection (2) of this section, ORS 84.001 to 84.061 apply to electronic records and electronic signatures relating to a transaction.

Â Â Â Â Â  (2) ORS 84.001 to 84.061 do not apply to a transaction to the extent it is governed by:

Â Â Â Â Â  (a) A law governing the creation and execution of wills, codicils or testamentary trusts; or

Â Â Â Â Â  (b) The Uniform Commercial Code other than ORS 71.1070 and 71.2060 and ORS chapters 72 and 72A.

Â Â Â Â Â  (3) ORS 84.001 to 84.061 apply to an electronic record or electronic signature otherwise excluded from the application of ORS 84.001 to 84.061 under subsection (2) of this section to the extent it is governed by a law other than those specified in subsection (2) of this section.

Â Â Â Â Â  (4) A transaction subject to ORS 84.001 to 84.061 is also subject to other applicable substantive law. [2001 c.535 Â§3]

Â Â Â Â Â  84.010 Prospective application. ORS 84.001 to 84.061 apply to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after June 22, 2001. [2001 c.535 Â§4]

Â Â Â Â Â  84.013 Use of electronic records and electronic signatures; variation by agreement. (1) ORS 84.001 to 84.061 do not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

Â Â Â Â Â  (2) ORS 84.001 to 84.061 apply only to transactions between parties, each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the partiesÂ conduct.

Â Â Â Â Â  (3) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 84.001 to 84.061, the effect of any provision of ORS 84.001 to 84.061 may be varied by agreement. The presence in certain provisions of ORS 84.001 to 84.061 of the words Âunless otherwise agreed,Â or words of similar import, does not imply that the effect of other provisions of ORS 84.001 to 84.061 may not be varied by agreement.

Â Â Â Â Â  (5) Whether an electronic record or electronic signature has legal consequences is determined by ORS 84.001 to 84.061 and other applicable law. [2001 c.535 Â§5]

Â Â Â Â Â  84.016 Construction and application. ORS 84.001 to 84.061 must be construed and applied:

Â Â Â Â Â  (1) To facilitate electronic transactions consistent with other applicable law;

Â Â Â Â Â  (2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

Â Â Â Â Â  (3) To effectuate the general purpose of ORS 84.001 to 84.061 to make uniform the law with respect to the subject of ORS 84.001 to 84.061 among states enacting it. [2001 c.535 Â§6]

Â Â Â Â Â  84.019 Legal recognition of electronic records, electronic signatures and electronic contracts. (1) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

Â Â Â Â Â  (2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

Â Â Â Â Â  (3) If a law requires a record to be in writing, an electronic record satisfies the law.

Â Â Â Â Â  (4) If a law requires a signature, an electronic signature satisfies the law. [2001 c.535 Â§7]

Â Â Â Â Â  84.022 Provision of information in writing; presentation of records. (1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

Â Â Â Â Â  (2) If a law other than ORS 84.001 to 84.061 requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

Â Â Â Â Â  (a) The record must be posted or displayed in the manner specified in the other law.

Â Â Â Â Â  (b) Except as otherwise provided in subsection (4)(b) of this section, the record must be sent, communicated or transmitted by the method specified in the other law.

Â Â Â Â Â  (c) The record must contain the information formatted in the manner specified in the other law.

Â Â Â Â Â  (3) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

Â Â Â Â Â  (4) The requirements of this section may not be varied by agreement, but:

Â Â Â Â Â  (a) To the extent a law other than ORS 84.001 to 84.061 requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection (1) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

Â Â Â Â Â  (b) A requirement under a law other than ORS 84.001 to 84.061 to send, communicate or transmit a record by first-class mail, postage prepaid may be varied by agreement to the extent permitted by the other law. [2001 c.535 Â§8]

Â Â Â Â Â  84.025 Attribution and effect of electronic record and electronic signature. (1) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

Â Â Â Â Â  (2) The effect of an electronic record or electronic signature attributed to a person under subsection (1) of this section is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the partiesÂ agreement, if any, and otherwise as provided by law. [2001 c.535 Â§9]

Â Â Â Â Â  84.028 Effect of change or error. If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

Â Â Â Â Â  (1) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

Â Â Â Â Â  (2) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

Â Â Â Â Â  (a) Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

Â Â Â Â Â  (b) Takes reasonable steps, including steps that conform to the other personÂs reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

Â Â Â Â Â  (c) Has not used or received any benefit or value from the consideration, if any, received from the other person.

Â Â Â Â Â  (3) If neither subsection (1) nor (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the partiesÂ contract, if any.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section may not be varied by agreement. [2001 c.535 Â§10]

Â Â Â Â Â  84.031 Notarization and acknowledgment. If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. [2001 c.535 Â§11]

Â Â Â Â Â  84.034 Retention of electronic records; originals. (1) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

Â Â Â Â Â  (a) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

Â Â Â Â Â  (b) Remains accessible for later reference.

Â Â Â Â Â  (2) A requirement to retain a record in accordance with subsection (1) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated or received.

Â Â Â Â Â  (3) A person may satisfy subsection (1) of this section by using the services of another person if the requirements of subsection (1) of this section are satisfied.

Â Â Â Â Â  (4) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (1) of this section.

Â Â Â Â Â  (5) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (1) of this section.

Â Â Â Â Â  (6) A record retained as an electronic record in accordance with subsection (1) of this section satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after June 22, 2001, specifically prohibits the use of an electronic record for the specified purpose.

Â Â Â Â Â  (7) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agencyÂs jurisdiction. [2001 c.535 Â§12]

Â Â Â Â Â  84.037 Admissibility in evidence. In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form. [2001 c.535 Â§13]

Â Â Â Â Â  84.040 Automated transaction. In an automated transaction, the following rules apply:

Â Â Â Â Â  (1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agentsÂ actions or the resulting terms and agreements.

Â Â Â Â Â  (2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individualÂs own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

Â Â Â Â Â  (3) The terms of a contract are determined by the substantive law applicable to it. [2001 c.535 Â§14]

Â Â Â Â Â  84.043 Time and place of sending and receipt. (1) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

Â Â Â Â Â  (a) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

Â Â Â Â Â  (b) Is in a form capable of being processed by that system; and

Â Â Â Â Â  (c) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient and that is under the control of the recipient.

Â Â Â Â Â  (2) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

Â Â Â Â Â  (a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

Â Â Â Â Â  (b) It is in a form capable of being processed by that system.

Â Â Â Â Â  (3) Subsection (2) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (4) of this section.

Â Â Â Â Â  (4) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the senderÂs place of business and to be received at the recipientÂs place of business. For purposes of this subsection, the following rules apply:

Â Â Â Â Â  (a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

Â Â Â Â Â  (b) If the sender or the recipient does not have a place of business, the place of business is the senderÂs or recipientÂs residence, as the case may be.

Â Â Â Â Â  (5) An electronic record is received under subsection (2) of this section even if no individual is aware of its receipt.

Â Â Â Â Â  (6) Receipt of an electronic acknowledgment from an information processing system described in subsection (2) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

Â Â Â Â Â  (7) If a person is aware that an electronic record purportedly sent under subsection (1) of this section, or purportedly received under subsection (2) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement. [2001 c.535 Â§15]

Â Â Â Â Â  84.046 Transferable records. (1) As used in this section, Âtransferable recordÂ means an electronic record that:

Â Â Â Â Â  (a) Would be a note under ORS chapter 73 or a document under ORS chapter 77 if the electronic record were in writing; and

Â Â Â Â Â  (b) The issuer of the electronic record expressly has agreed is a transferable record.

Â Â Â Â Â  (2) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

Â Â Â Â Â  (3) A system satisfies subsection (2) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

Â Â Â Â Â  (a) A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f) of this subsection, unalterable;

Â Â Â Â Â  (b) The authoritative copy identifies the person asserting control as:

Â Â Â Â Â  (A) The person to which the transferable record was issued; or

Â Â Â Â Â  (B) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

Â Â Â Â Â  (c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

Â Â Â Â Â  (d) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

Â Â Â Â Â  (e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

Â Â Â Â Â  (f) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

Â Â Â Â Â  (4) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in ORS 71.2010, of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under ORS 73.0302 (1), 77.5010 or 79.0330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

Â Â Â Â Â  (5) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

Â Â Â Â Â  (6) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record. [2001 c.535 Â§16; 2003 c.14 Â§32]

Â Â Â Â Â  84.049 Creation and retention of electronic records and conversion of written records by governmental agencies. Each governmental agency of this state shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. [2001 c.535 Â§17]

Â Â Â Â Â  84.052 Acceptance and distribution of electronic records by governmental agencies. (1) Except as otherwise provided in ORS 84.034 (6), each governmental agency of this state shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

Â Â Â Â Â  (2) To the extent that a governmental agency uses electronic records and electronic signatures under subsection (1) of this section, the governmental agency, giving due consideration to security, may specify:

Â Â Â Â Â  (a) The manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes;

Â Â Â Â Â  (b) If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any third party used by a person filing a document to facilitate the process;

Â Â Â Â Â  (c) Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and auditability of electronic records; and

Â Â Â Â Â  (d) Any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 84.034 (6), ORS 84.001 to 84.061 do not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures. [2001 c.535 Â§18]

Â Â Â Â Â  84.055 Interoperability. A governmental agency in this state that adopts standards pursuant to ORS 84.052 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this state and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application. [2001 c.535 Â§19]

Â Â Â Â Â  84.058 Severability clause. If any provision of ORS 84.001 to 84.061 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions of ORS 84.001 to 84.061 that can be given effect without the invalid provision or application, and to this end the provisions of ORS 84.001 to 84.061 are severable. [2001 c.535 Â§20]

Â Â Â Â Â  84.061 Federal electronic signatures law partially superseded. ORS 84.001 to 84.061 constitute the adoption of the Uniform Electronic Transactions Act as approved and recommended for enactment by the National Conference of Commissioners on Uniform State Laws in 1999 and supersede the provisions of section 101 of the federal Electronic Signatures in Global and National Commerce Act (P.L. 106-229) in accordance with section 102(a) of the federal Act. [2001 c.535 Â§21]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  84.064
Oregon
Department of Administrative Services duties; rules. (1) For purposes of ORS 84.049, 84.052 and 84.055, the Oregon Department of Administrative Services shall make determinations and adopt standards for state agencies.

Â Â Â Â Â  (2) The department shall adopt rules for the use of electronic signatures by state agencies. The rules shall include control processes and procedures to ensure adequate integrity, security and confidentiality of state agency business transactions conducted using electronic commerce and to ensure that those transactions can be audited as may be necessary for the normal conduct of business.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means every state officer and board, commission, department, institution, branch and agency of the state government whose costs are paid wholly or in part from funds held in the State Treasury, except:

Â Â Â Â Â  (a) The Legislative Assembly, the courts, the district attorney for each county and their officers and committees; and

Â Â Â Â Â  (b) The Public Defense Services Commission. [2001 c.535 Â§22; 2003 c.449 Â§24; 2005 c.118 Â§2]

Â Â Â Â Â  84.067 State Archivist duties. Nothing in ORS 84.049 limits or modifies the powers and duties of the State Archivist under ORS 192.005 to 192.170 and 357.805 to 357.895. [2001 c.535 Â§23]

Â Â Â Â Â  84.070 Consumer transactions; consent to use of electronic records. (1) As used in this section:

Â Â Â Â Â  (a) ÂConsumerÂ means:

Â Â Â Â Â  (A) An individual who obtains, through a transaction, products or services that are used primarily for personal, family or household purposes; and

Â Â Â Â Â  (B) The legal representative of the individual.

Â Â Â Â Â  (b) ÂElectronic record,Â ÂinformationÂ and ÂtransactionÂ have the meanings given those terms in ORS 84.004.

Â Â Â Â Â  (2) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that information relating to a transaction be provided or made available to a consumer in writing, the use of an electronic record to provide or make available, whichever is required, the information satisfies the requirement that the information be in writing if:

Â Â Â Â Â  (a) The consumer has affirmatively consented to the use of the electronic record and has not withdrawn the consent;

Â Â Â Â Â  (b) The consumer, before consenting, is provided with a clear and conspicuous statement:

Â Â Â Â Â  (A) Informing the consumer of:

Â Â Â Â Â  (i) Any right or option of the consumer to have the record provided or made available on paper or in other nonelectronic form; and

Â Â Â Â Â  (ii) The right of the consumer to withdraw the consent to have the record provided or made available in an electronic form and of any conditions, consequences, which may include termination of the partiesÂ relationship, or fees in the event of the withdrawal of the consent;

Â Â Â Â Â  (B) Informing the consumer of whether the consent applies:

Â Â Â Â Â  (i) Only to the particular transaction that gave rise to the obligation to provide or make available the record; or

Â Â Â Â Â  (ii) To identified categories of records that may be provided or made available during the course of the partiesÂ relationship;

Â Â Â Â Â  (C) Describing the procedures the consumer must use to withdraw consent as provided in subparagraph (A) of this paragraph and to update information needed to contact the consumer electronically; and

Â Â Â Â Â  (D) Informing the consumer:

Â Â Â Â Â  (i) How, after the consent, the consumer may, upon request, obtain a paper copy of an electronic record; and

Â Â Â Â Â  (ii) Whether any fee will be charged for the paper copy of an electronic record;

Â Â Â Â Â  (c) The consumer:

Â Â Â Â Â  (A) Before consenting, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and

Â Â Â Â Â  (B) Consents electronically, or confirms the consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent; and

Â Â Â Â Â  (d) After the consent of a consumer in accordance with paragraph (a) of this subsection, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the record:

Â Â Â Â Â  (A) Provides the consumer with a statement of:

Â Â Â Â Â  (i) The revised hardware and software requirements for access to and retention of the electronic records; and

Â Â Â Â Â  (ii) The consumerÂs right to withdraw consent without imposition of any fees for the withdrawal and without the imposition of any condition or consequence that was not disclosed under paragraph (b)(A) of this subsection; and

Â Â Â Â Â  (B) Again complies with paragraph (c) of this subsection.

Â Â Â Â Â  (3)(a) Nothing in ORS 84.001 to 84.061 affects the content or timing of any disclosure or other record required to be provided or made available to any consumer under any statute, rule or other rule of law.

Â Â Â Â Â  (b) If a law enacted before October 1, 2000, expressly requires a record to be provided or made available by a specified method that requires verification or acknowledgment of receipt, the record may be provided or made available electronically only if the method used provides verification or acknowledgment of receipt, whichever is required.

Â Â Â Â Â  (4) The legal effectiveness, validity or enforceability of any contract executed by a consumer may not be denied solely because of the failure to obtain electronic consent or confirmation of consent by that consumer in accordance with subsection (2)(c)(B) of this section.

Â Â Â Â Â  (5) Withdrawal of consent by a consumer may not affect the legal effectiveness, validity or enforceability of electronic records provided or made available to that consumer in accordance with subsection (2) of this section before implementation of the consumerÂs withdrawal of consent. A consumerÂs withdrawal of consent shall be effective within a reasonable period of time after receipt of the withdrawal by the provider of the record. Failure to comply with subsection (2)(d) of this section may, at the election of the consumer, be treated as a withdrawal of consent for purposes of this subsection.

Â Â Â Â Â  (6) If a statute, rule or other rule of law requires that information relating to a transaction be provided or made available to a consumer in writing, an oral communication or a recording of an oral communication may not qualify as an electronic record for purposes of this section except as otherwise provided under applicable law.

Â Â Â Â Â  (7) Subsections (2) to (6) of this section do not apply to any records that are provided or made available to a consumer who has consented before June 22, 2001, to receive such records in electronic form as permitted by any statute, rule or other rule of law.

Â Â Â Â Â  (8) Notwithstanding ORS 84.001 to 84.061, if a statute, rule or other rule of law requires that a contract or other record relating to a transaction be provided or made available to a consumer in writing, the legal effectiveness, validity or enforceability of an electronic record of the contract or other record may be denied if the electronic record is not in a form that is capable of being retained and accurately reproduced for later reference by all parties or persons who are entitled to retain the contract or other record.

Â Â Â Â Â  (9) In addition to the requirements of subsection (2) of this section and subject to subsection (10)(c) of this section, an electronic record providing or delivering notice of the cancellation or termination of insurance satisfies the requirement that the information be provided or made available to a consumer in writing if the insurance company sends notice to the consumer with a request for a return receipt and the insurance company receives a return receipt. If the insurance company does not receive a return receipt, the insurance may be canceled or terminated only after providing or delivering the notice in writing to the consumer.

Â Â Â Â Â  (10) Nothing in ORS 84.001 to 84.061 authorizes using an electronic record to provide or deliver any notice of:

Â Â Â Â Â  (a) The cancellation or termination of utility services, including water, heat and power;

Â Â Â Â Â  (b) Default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

Â Â Â Â Â  (c) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities; or

Â Â Â Â Â  (d) Recall of a product, or material failure of a product, that risks endangering health or safety.

Â Â Â Â Â  (11) ORS 84.001 to 84.061 do not apply to any document required to accompany any transportation or handling of hazardous materials, pesticides or other toxic or dangerous materials. [2001 c.535 Â§24; 2005 c.106 Â§1]

_______________

CHAPTER 85

[Reserved for expansion]



Chapter 86

TITLE 9

MORTGAGES AND LIENS

Chapter     86.       Mortgages; Trust Deeds

87.       Statutory Liens

88.       Foreclosure of Mortgages and Other Liens

_______________

Chapter 86  Mortgages; Trust Deeds

2007 EDITION

MORTGAGES; TRUST DEEDS

MORTGAGES AND LIENS

REAL PROPERTY MORTGAGES

86.010       Nature of mortgagees interest

86.020       Covenant to pay money not implied

86.030       Absolute deed as a mortgage

86.040       Improvements on mortgaged lands

86.050       Payment of taxes and other charges by mortgagee

86.060       Assignment of mortgage

86.080       Record of assignment not notice to mortgagor

86.095       Acts not affecting priority of lien of credit instrument

86.100       Discharge of mortgage

86.110       Discharge of record by owner and holder of mortgage note who is not the mortgagee of record

86.120       Discharge of mortgage on real property; effect of discharge

86.130       Discharge by foreign executors, administrators, conservators and guardians

86.140       Liability of mortgagee for failure to discharge mortgage

86.150       Loan agreements and promissory notes to state maximum prepayment privilege penalty

86.155       Priority of line of credit instrument as to certain advances; procedure to limit indebtedness in residential line of credit instrument

LATE CHARGES

86.160       Definitions for ORS 86.160 to 86.185

86.165       Late charge

86.170       Prohibited mortgage provisions

86.175       Scope

86.180       ORS 86.160 to 86.185 not applicable to certain mortgagees; notice to borrowers

86.185       ORS 86.160 to 86.185 not applicable to certain loans

REAL ESTATE LOANS; SECURITY PROTECTION

86.205       Definitions for ORS 86.205 to 86.275

86.210       Types of lender security protection provisions allowed

86.214       Application of ORS 86.210 and 86.245 to real estate loan agreements

86.240       Limit on amount required in security protection escrow account; compliance with federal laws for certain loans as compliance with state laws

86.245       Interest on security protection deposits; exception

86.250       Service charge prohibited where interest required

86.255       Arrangements where security protection provisions not required; information to borrower

86.260       Payment of taxes where security protection provision required; credit of discount where taxes not paid; cause of action by borrower

86.265       Effect of lender violation of ORS 86.205 to 86.275

86.270       ORS 86.205 to 86.275 inapplicable to certain loan agreements; notice to borrower

86.275       Severability

CHATTEL MORTGAGES

86.405       Secretary of State to furnish statement of mortgages filed before September 1, 1963; fee

86.440       Discharge of mortgage recorded with county recording officer

86.460       Discharge of mortgage filed with Secretary of State; fee

86.470       Discharge, assignment and foreclosure of mortgages on chattels registered and licensed by Department of Transportation

INVESTMENTS; FEDERAL HOUSING ADMINISTRATOR

86.610       Power of financial institutions, fiduciaries and others to make loans secured by property insured by Federal Housing Administrator

86.620       Investment of funds of financial institutions, fiduciaries and others in bonds and mortgages accepted by Federal Housing Administrator, debentures issued thereby, and obligations of national mortgage associations

86.630       Eligibility of securities described in ORS 86.620 as security for deposits, investment or reserve of securities

86.640       Applicability of other laws requiring security or regulating loans and investments

TRUST DEEDS

86.705       Definitions for ORS 86.705 to 86.795

86.710       Trust deeds authorized to secure performance of an obligation; methods of foreclosure after breach

86.715       Trust deed deemed to be mortgage on real property; applicability of mortgage laws

86.720       Reconveyance upon performance; liability for failure to reconvey; release of trust deed

86.725       Time within which foreclosure must be commenced

86.735       Foreclosure by advertisement and sale

86.740       Notice of sale to be given to certain persons

86.742       Failure to give notice of sale; action by omitted person; defense; pleading and proving knowledge of sale; attorney fees; exclusive remedy

86.745       Contents of notice of sale

86.750       Service and publication of notice; recording proof of compliance

86.753       Discontinuance of foreclosure proceedings after cure of default

86.755
Sale
of property

86.757       Request for information from trustee

86.759       Information provided by trustee

86.765       Disposition of proceeds of sale

86.770       Effect of sale

86.775       Contents of trustees deed to purchaser

86.780       Recitals in trustees deed and certain affidavits as prima facie or conclusive evidence

86.785       Requests for copies of notice of default or notice of sale

86.790       Qualifications of trustee; appointment of successor trustee; duty of trustee

86.795       Compensation of trustee

PENALTIES

86.990       Penalties

REAL PROPERTY MORTGAGES

86.010 Nature of mortgagees interest. A mortgage of real property is not a conveyance so as to enable the owner of the mortgage to recover possession of the property without a foreclosure and sale. This section is not intended as a limitation upon the right of the owner of real property to mortgage or pledge the rents and profits thereof, nor as prohibiting the mortgagee or pledgee of such rents and profits, or any trustee under a mortgage or trust deed from entering into possession of any real property, other than farmlands or the homestead of the mortgagor or successor in interest, for the purpose of operating the same and collecting the rents and profits thereof for application in accordance with the provisions of the mortgage or trust deed or other instrument creating the lien, nor as any limitation upon the power of a court of equity to appoint a receiver to take charge of the property and collect the rents and profits thereof.

86.020 Covenant to pay money not implied. No mortgage shall be construed as implying a covenant for the payment of the sum thereby secured. When there is no express covenant for such payment contained in the mortgage, and no bond or other separate instrument to secure such payment shall have been given, the remedies of the mortgagee shall be confined to the lands mentioned in the mortgage.

86.030 Absolute deed as a mortgage. When a deed purports to be an absolute conveyance in terms, but is made or intended to be made defeasible by a deed of defeasance or other instrument, the original conveyance shall not be thereby defeated or affected as against any person other than the maker of the defeasance, or the heirs or devisees of the maker, or persons having actual notice thereof, unless the instrument of defeasance is recorded with the recording officer of the county where the lands lie.

86.040 Improvements on mortgaged lands. No person shall sell, dispose of, remove or damage any building or other improvements upon mortgaged lands. All such improvements are deemed a part of the mortgaged property and are subject to the mortgage lien. When any improvements are removed from the mortgaged premises in violation of this section, the mortgagee may follow and regain possession of such improvements wherever found or may recover the reasonable value thereof from the person removing them.

86.050 Payment of taxes and other charges by mortgagee. Whenever a mortgagor fails to pay when due any taxes, assessments, interest on prior mortgages, insurance premiums or other charges necessary to be paid for the protection of the lien of a mortgagee, the mortgagee may pay the same, and such payments shall be added to the mortgage debt and secured by the mortgage held by the mortgagee, and shall bear interest at the same rate as specified in the mortgage. This section applies only to mortgages executed after June 3, 1929, and does not affect the right of parties to specifically contract otherwise than as provided in this section.

86.060 Assignment of mortgage. Mortgages may be assigned by an instrument in writing, executed and acknowledged with the same formality as required in deeds and mortgages of real property, and recorded in the records of mortgages of the county where the land is situated.

86.070 [Repealed by 1965 c.252 §1]

86.080 Record of assignment not notice to mortgagor. The recording of the assignment of a mortgage is not of itself notice of such assignment to the mortgagor, or the heirs or personal representatives of the mortgagor, so as to invalidate a payment made by any of them to the mortgagee.

86.090 [Repealed by 1965 c.252 §1]

86.095 Acts not affecting priority of lien of credit instrument. (1) Actions that do not affect the priority granted to the lien of a credit instrument at the time it is first received for recordation shall include but shall not be limited to:

(a) Renegotiation or adjustment of the initial interest rate provided in the note or the credit instrument, upward or downward, which may increase or decrease the amount of periodic payments or may extend or shorten the term of the credit instrument, or both;

(b) An increase in the underlying obligation secured by the credit instrument during any part of the term of the credit instrument as a result of deferment of all or a portion of the interest payments and the addition of such payments to the outstanding balance of the obligation;

(c) Execution of new notes at designated intervals during the term of the credit instrument that reflect changes made pursuant to paragraph (a) or (b) of this subsection;

(d) Extension of the term of the credit instrument;

(e) Substitution of a note if there is no increase in the principal amount to be paid under the note;

(f) Modification of periodic payments required under the note if there is no increase in the principal amount due under the note; or

(g) Advances made under ORS 86.155.

(2) As used in this section, the addition of accrued interest to the principal amount of the underlying obligation is not an increase in the principal amount.

(3) As used in this section, credit instrument includes a mortgage, a line of credit instrument, a deed of trust and a contract for sale of real property. [1981 c.304 §2; 1987 c.716 §2; 1991 c.246 §1; 2001 c.20 §1]

86.100 Discharge of mortgage. Any mortgage shall be discharged of record whenever there is presented to the recording officer a certificate executed by the mortgagee, or the personal representatives or assigns of the mortgagee, acknowledged or proved and certified as prescribed by law to entitle conveyances to be recorded, specifying that such mortgage has been paid or otherwise discharged. Every such certificate, and the proof or acknowledgment thereof, shall be recorded at full length. [Amended by 1965 c.252 §2]

86.110 Discharge of record by owner and holder of mortgage note who is not the mortgagee of record. (1) Whenever a promissory note secured by mortgage on real property is transferred by indorsement without a formal assignment of the mortgage, and the mortgage is recorded, the mortgage, upon payment of the promissory note, may be discharged of record by the owner and holder of the promissory note making and filing with the appropriate recording officer a certificate, verified by oath, proving the satisfaction of mortgage and declaring, in substance, that the owner and holder is the owner and holder of the note secured by the mortgage by indorsement of the mortgagee and that the note has been fully paid and proving that fact to the satisfaction of the recording officer.

(2) Upon receiving the certificate, the recording officer shall record the document and index the document as a satisfaction of mortgage. The record shall have the same effect as a deed of release of the mortgagee duly acknowledged and recorded. [Amended by 1965 c.252 §3; 2001 c.577 §1]

86.120 Discharge of mortgage on real property; effect of discharge. No mortgage upon real property shall be discharged except as provided in ORS 86.110 or by the person appearing upon the records of the county where the mortgage is recorded to be the owner thereof. A discharge of the mortgage by such person shall operate to free the land described in the mortgage from the lien of the mortgage as against all subsequent purchasers and incumbrances for value and without notice.

86.130 Discharge by foreign executors, administrators, conservators and guardians. Foreign executors, administrators, conservators and guardians may discharge mortgages upon the records of any county upon recording with the recording officer of the county in which the mortgage is recorded a certified copy of their letters testamentary, or of administration, or of guardianship or of conservatorship. The certificate shall include a statement that the letters are in effect, and the certificate shall be recorded in the mortgage records. [Amended by 1973 c.506 §§2,44]

86.140 Liability of mortgagee for failure to discharge mortgage. If any mortgagee or the personal representative or assignee of the mortgagee, after full performance of the condition of the mortgage before or after a breach thereof, shall, within 30 days after being thereto requested, and after tender of reasonable charges, fail to discharge the same, or to execute and acknowledge a certificate of discharge or release thereof, that person shall be liable to the mortgagor, or the heirs or assigns of the mortgagor, in the sum of $500 damages and also for all actual damages occasioned by such failure, to be recovered in an action at law. The owner and holder of the promissory note referred to in ORS 86.110 is deemed the personal representative of the mortgagee for the purposes of this section. [Amended by 1955 c.29 §1; 1955 c.512 §1; 1993 c.648 §1]

86.150 Loan agreements and promissory notes to state maximum prepayment privilege penalty. (1) Any person making a loan having a loan period of more than three years secured by a mortgage or by a trust deed on real property located in this state shall, with respect to such loan, expressly and clearly state on the loan agreement and promissory note any maximum prepayment privilege penalty. The statement shall include the maximum prepayment penalty applicable for prepayment during the first year of the loan period and for each year thereafter.

(2) Violation of subsection (1) of this section with respect to a loan agreement or promissory note shall render any prepayment privilege penalty provision in the agreement void.

(3) Loan agreement as used in this section means a written document issued in connection with a particular loan which sets forth the terms upon which the loan will be made. Loan agreement does not include a mortgage or trust deed which secures a promissory note. Nothing in this section shall be deemed to require a lender to issue a loan agreement.

(4) This section does not apply to any loan agreement executed on or before September 13, 1967, or any loan not primarily for personal, family or household use. [1967 c.336 §§1,2; 1987 c.716 §3]

86.155 Priority of line of credit instrument as to certain advances; procedure to limit indebtedness in residential line of credit instrument. (1) As used in this section:

(a) Credit agreement means any promissory note, loan agreement or other agreement that provides for advances subsequent to the date of recording of the line of credit instrument that secures the note or agreement.

(b) Line of credit instrument means a mortgage or trust deed that secures a consumer or commercial credit agreement and creates a lien on specified real property up to a stated amount, provided that the front page of the mortgage or trust deed, or a memorandum thereof:

(A) Contains the legend line of credit mortgage, line of credit trust deed or line of credit instrument either in capital letters or underscored above the body of the mortgage or trust deed;

(B) States the maximum principal amount to be advanced pursuant to the credit agreement; and

(C) States the term or maturity date, if any, of the credit agreement exclusive of any option to renew or extend the term or maturity date.

(c) Residential line of credit instrument means any line of credit instrument creating a lien on real property upon which are situated or will be constructed four or fewer residential units, one of which, at the time the credit agreement is entered into, is the borrowers residence or is intended, following construction, to be a residence of the borrower.

(2) A line of credit instrument shall have priority, regardless of the knowledge of the lienholder of any intervening lien, as of its date of recording as to the following advances whether the advances are optional or obligatory advances:

(a) Principal advances made any time pursuant to the credit agreement, to the extent the total outstanding advances do not exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section;

(b) Interest, lawful charges and advances made any time pursuant to the credit agreement for the reasonable protection of the real property including, but not limited to, advances to pay real property taxes, hazard insurance premiums, maintenance charges imposed under a declaration or restrictive covenant and reasonable attorney fees, whether or not the interest, lawful charges or advances exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section; and

(c) Advances made any time after the date of recording and pursuant to a credit agreement that is not secured by a residential line of credit instrument to complete construction of previously agreed-upon improvements on the real property, whether or not the advances exceed the maximum principal amount stated in the line of credit instrument under subsection (1)(b)(B) of this section provided, however, that the front page of the instrument states that the maximum principal amount to be advanced pursuant to the credit agreement may be exceeded by advances to complete construction pursuant to this subsection.

(3) Actions that do not affect the priority granted to the advances set forth in subsection (2) of this section shall include, but not be limited to, those actions set forth in ORS 86.095 (1). If any modification to a credit agreement increases the maximum principal amount to be advanced pursuant to the credit agreement, then principal advances that are made that exceed the original maximum principal amount stated in the line of credit instrument shall have priority as of the date of recording an amendment to the line of credit instrument that states the increased maximum principal amount.

(4) In the case of a residential line of credit instrument, the debtor may limit the indebtedness secured by that line of credit instrument to the amount of the credit outstanding by delivering a notice by personal service upon the lienholder or trust deed beneficiary or by mailing a notice by certified mail, return receipt requested, to the lienholder or trust deed beneficiary at the address given for payment or, if none, to the address of the lienholder or trust deed beneficiary indicated in the line of credit instrument or deed of trust. To be sufficient to limit indebtedness under this subsection, the notice must:

(a) State that it is made under this section;

(b) Contain the legal description in the line of credit instrument or the street address of the real property;

(c) Provide the information necessary to locate the line of credit instrument in the public record;

(d) State the debtors intention to limit the amount of credit secured by the line of credit instrument to the amount owed at the time the notice is received;

(e) State the date sent; and

(f) Be signed and acknowledged by all debtors obligated under the line of credit instrument.

(5) Not later than the 20th day after receipt of the notice described in subsection (4) of this section, the lienholder or trust deed beneficiary shall:

(a) Indorse on the notice, or on an addendum to the notice, the principal amount of the indebtedness secured by the line of credit instrument on the date the lienholder or trust deed beneficiary received notice;

(b) Sign and acknowledge the notice or the addendum, if applicable; and

(c) Record the notice and addendum in the public record where the line of credit instrument was originally recorded.

(6) If the lienholder or trust deed beneficiary fails to record the notice and addendum, if applicable, within the time period specified in subsection (5) of this section, the debtor may record the notice in the public record where the line of credit instrument was originally recorded, together with proof of receipt by, or personal delivery to, the lienholder or trust deed beneficiary.

(7) Notwithstanding subsection (4) of this section, the line of credit instrument shall continue to have priority as of its date of recording as to:

(a) Principal advances, including any advance the creditor is required to honor, that were made before a notice under subsection (4) of this section is received;

(b) Interest, lawful charges and advances described in subsection (2)(b) and (c) of this section; and

(c) All advances made after a notice under subsection (4) of this section is received that are within the amount owed at the time the notice under subsection (4) of this section is given. [1987 c.716 §4; 1989 c.198 §1; 1991 c.313 §1; 1991 c.438 §1; 1997 c.152 §1; 2001 c.20 §2; 2007 c.71 §18]

LATE CHARGES

86.160 Definitions for ORS 86.160 to 86.185. As used in ORS 86.160 to 86.185:

(1) Late charge means a sum payable by a mortgagor to the holder of a mortgage pursuant to a note or mortgage to compensate the holder for servicing and other costs attributable to the receipt of mortgage payments from the mortgagor after the date upon which payment is due.

(2) Mortgagor includes the grantor under a deed of trust.

(3) Mortgage includes a deed of trust.

(4) Residential real property means a single-family, owner-occupied dwelling and appurtenances. [1977 c.427 §1]

86.165 Late charge. No lender may impose a late charge:

(1) With respect to any periodic installment payment received by it within 15 days after the due date. However, if the 15-day period ends on a Saturday, Sunday or legal holiday the 15-day period is extended to the next business day.

(2) In a dollar amount which exceeds five percent of the sum of principal and interest of the delinquent periodic installment payment or the amount provided in the note or mortgage held by the lender, whichever is the lesser.

(3) Unless the note or mortgage held by the lender provides for payment of a late charge on delinquent periodic installments and a monthly billing, coupon or notice is provided by the lender disclosing the date on which periodic installments are due and that a late charge may be imposed if payment is not received by lender within 15 days thereafter. However, if the lender and the borrower have provided in the note or other written loan agreement that the payments on the loan shall be made by the means of automatic deductions from a deposit account maintained by the borrower, the lender shall not be required to provide the borrower with a monthly billing, coupon or notice under this subsection with respect to any occasion on which there are insufficient funds in the borrowers account to cover the amount of a loan payment on the date the loan payment becomes due and within the period described in subsection (1) of this section.

(4) More than once on any single installment. [1977 c.427 §2; 1979 c.101 §1; 1993 c.280 §1]

86.170 Prohibited mortgage provisions. Any provision in a mortgage for a late charge except as authorized by ORS 86.160 to 86.185 shall be invalid. [1977 c.427 §3; 1997 c.631 §384]

86.175 Scope. ORS 86.160 to 86.185 shall be applicable only to late charges on loans secured by residential real property. [1977 c.427 §4]

86.180 ORS 86.160 to 86.185 not applicable to certain mortgagees; notice to borrowers. Nothing in ORS 86.160 to 86.185 shall pertain to a mortgage banking company or mortgage servicing company except that if the terms of the mortgage do not conform to the requirements of ORS 86.165, the borrower shall be notified prior to the execution of the mortgage. [1977 c.427 §5]

86.185 ORS 86.160 to 86.185 not applicable to certain loans. Nothing in ORS 86.160 to 86.185 shall apply to loans insured, guaranteed or purchased by an instrumentality of the federal government, whose regulations establish late charge limitations. [1977 c.427 §6]

REAL ESTATE LOANS; SECURITY PROTECTION

86.205 Definitions for ORS 86.205 to 86.275. As used in ORS 86.205 to 86.275:

(1) Borrower means any person who becomes obligated on a real estate loan agreement, either directly or indirectly, and includes, but is not limited to, mortgagors, grantors under trust deeds, vendees under conditional land sales contracts, and persons who purchase real property securing a real estate loan agreement, whether the persons assume the loan or purchase the property subject to the loan.

(2) Direct reduction provision or capitalization provision means any provision which is part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower makes periodic prepayment of property taxes, insurance premiums and similar charges to the lender or the designee of the lender, who applies such prepayments first to accrued interest and then to the principal amount of the loan, and upon payment of such charges, adds the amount of such payment to the principal amount of the loan.

(3) Escrow account means any account which is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower makes periodic prepayment to the lender or the designee of the lender of taxes, insurance premiums, and similar charges, and the lender or the designee of the lender pays the charges out of the account at the due dates.

(4) Lender means any person who makes, extends, or holds a real estate loan agreement and includes, but is not limited to, mortgagees, beneficiaries under trust deeds, and vendors under conditional land sales contracts.

(5) Lenders security protection provision means any provision which is a part of a real estate loan agreement, whether incorporated into the agreement or as part of a separately executed document, whereby the borrower prepays, pledges or otherwise commits cash or other assets owned by the borrower in advance of due dates for payments of property taxes, insurance premiums and similar charges relating to the property securing the loan in order to assure timely payment of the charges and protect the lenders security interest in the property, and includes, but is not limited to, escrow accounts, direct reduction provisions, capitalization provisions, and pledges of savings accounts.

(6) Person means individuals, corporations, associations, partnerships and trusts, and includes, but is not limited to, financial institutions as defined in ORS 706.008, investment companies, insurance companies, pension funds, and mortgage companies.

(7) Real estate loan agreement or real estate loan means any agreement providing for a loan on residential property, including multifamily, occupied by the borrower in the amount of $100,000 or less, secured in whole or in part by real property, or any interest therein, located in this state, and includes, but is not limited to, mortgages, trust deeds and conditional land sales contracts. [1975 c.337 §1; 1997 c.631 §385]

86.210 Types of lender security protection provisions allowed. A lender may require a lenders security protection provision under ORS 86.205 to 86.275 either as a direct reduction provision, an escrow account, or a pledge of an interest-bearing savings account in an amount not to exceed the maximum amount which a lender may require a borrower to deposit in a lenders security protection provision under ORS 86.240 and bearing interest at a rate not less than the rate required on lenders security protection provisions by ORS 86.245. [1975 c.337 §2; 1987 c.577 §1]

86.214 Application of ORS 86.210 and 86.245 to real estate loan agreements. To the extent not inconsistent with provisions of existing real estate loan agreements and provided such agreements are not silent with regard to a lenders security protection provision, the provisions of ORS 86.210, 86.245 and this section shall apply to real estate loan agreements entered into prior to, on and after October 1, 1987. To the extent that the provisions of existing real estate loan agreements are inconsistent with the provisions of ORS 86.210, 86.245 and this section, the existing real estate loan agreements are silent as to a lenders security protection provision, or any part of ORS 86.210, 86.245 and this section is declared unconstitutional as to existing real estate loan agreements, the provisions of ORS 86.205 to 86.275 (1985 Replacement Part) shall govern and be in full force and effect. [1987 c.577 §4]

86.215 [1975 c.337 §§3,4,5; 1985 c.613 §2; repealed by 1987 c.577 §5]

86.220 [1975 c.337 §6; repealed by 1987 c.577 §5]

86.225 [1975 c.337 §6a; repealed by 1987 c.577 §5]

86.230 [1975 c.337 §6b; repealed by 1987 c.577 §5]

86.235 [1975 c.337 §7; repealed by 1987 c.577 §5]

86.240 Limit on amount required in security protection escrow account; compliance with federal laws for certain loans as compliance with state laws. (1) No lender, in connection with a real estate loan agreement, shall require a borrower or prospective borrower:

(a) To deposit in any escrow account which may be established in connection with the agreement, prior to or upon the date of settlement, a sum in excess of the estimated total amount of property taxes, insurance premiums, and similar charges which actually will be due and payable on the date of settlement, and the pro rata portion thereof which has accrued, plus one-sixth of the estimated total amount of the charges which will become due and payable during the 12-month period beginning on the date of settlement; or

(b) To deposit in any escrow account, which may be established in connection with the agreement, in any month beginning after the date of settlement a sum in excess of one-sixth of the total amount of estimated property taxes, insurance premiums or similar charges which will become due and payable during the 12-month period beginning on the first day of the month, except that in the event the lender determines there will be a deficiency on the due date, the lender shall not be prohibited from requiring additional monthly deposits in the escrow account of pro rata portions of the deficiency corresponding to the number of months from the date of the lenders determination of the deficiency to the date upon which the charges become due and payable.

(2) For real estate loan agreements subject to the federal Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) and to Regulation X of the federal Department of Housing and Urban Development (24 C.F.R. 3500.1 et seq.), compliance with the Real Estate Settlement Procedures Act and with Regulation X shall be considered to be compliance with this section. [1975 c.337 §13; 1995 c.182 §1]

86.245 Interest on security protection deposits; exception. (1) As used in this section, discount rate means the auction average rate on 91-day United States Treasury bills, as established by the most recent auction of such Treasury bills, as published by the United States Department of the Treasury, Bureau of the Public Debt, less 100 basis points.

(2) Except as provided in subsections (5) and (7) of this section, any lender who requires a lenders security protection provision in connection with a real estate loan agreement shall pay interest to the borrower on funds deposited in the account at a rate not less than the discount rate. The discount rate shall be determined with reference to the most recent auction date before May 15 and November 15 each year.

(3) The rate of interest payable on the account shall be adjusted semiannually to reflect changes in the discount rate. These adjustments shall be calculated on May 15 and November 15 each year. Adjustments calculated on May 15 shall take effect on the following July 1, and adjustments calculated on November 15 shall take effect on the following January 1.

(4) Interest shall be computed on the average monthly balance in the account and shall be paid not less than quarterly to the borrower by crediting to the escrow account the amount of the interest due.

(5) Except as provided in subsection (6) of this section, this section does not apply to real estate loan agreements entered into prior to September 1, 1975, or on which the payment of interest on a lenders security protection provision violates any state or federal law or regulation.

(6) If federal law or regulation does not prohibit the payment of interest on a lenders security protection provision by federally chartered or organized lenders, this section applies to the federally chartered or organized lenders and the state chartered or organized lenders that are similar to the federally chartered or organized lenders with respect to a lenders security protection provision executed in connection with real estate loan agreement entered into prior to and in existence on September 1, 1975.

(7) This section does not apply to real estate loan agreements made by, held for sale to or sold to the State of
Oregon
. [1975 c.337 §8; 1979 c.327 §29; 1983 c.492 §1; 1987 c.577 §2; 1995 c.182 §2; 1997 c.68 §1; 2005 c.3 §1]

86.250 Service charge prohibited where interest required. No lender requiring a lenders security protection provision with respect to which interest is required to be paid by the lender under ORS 86.245 shall impose a service charge in connection with such provision. [1975 c.337 §9]

86.255 Arrangements where security protection provisions not required; information to borrower. In any real estate loan agreement with respect to which a lender does not require a lenders security protection provision, the parties may mutually agree to any arrangement whereby the borrower prepays, pledges or otherwise commits assets in advance of due dates for payment of property taxes, insurance premiums and similar charges relating to the real property in order to assist the borrower in making timely payments of the charges. Prior to entering any such arrangement, the lender shall furnish the borrower a statement in writing, which may be set forth in the loan application:

(1) That the arrangement is not a condition to the real estate loan agreement;

(2) If it is an escrow account, whether or not the lender will pay interest and if interest is to be paid, the rate of interest; and

(3) Whether or not the borrower must pay the lender a charge for the service. If a charge is agreed to, the charge shall not exceed the amount of interest income earned under subsection (2) of this section. [1975 c.337 §10]

86.260 Payment of taxes where security protection provision required; credit of discount where taxes not paid; cause of action by borrower. (1) If a lender has a requirement that the borrower pay funds into a lenders security protection provision for the payment of property taxes on property that is the security for the real estate loan agreement, insurance premiums, and similar charges, and there are funds in the account, the lender shall pay the taxes or the amount in the account if less than the taxes due, in time to take advantage of any discount authorized by ORS 311.505, and all other charges on or before the due dates for payments.

(2)(a) If the lender fails to pay the taxes in accordance with subsection (1) of this section resulting in a loss of discount to the borrower, the lender shall credit the lenders security protection provision in an amount equal to the amount of discount denied on account of such failure, together with any interest that has accrued on the unpaid property taxes to the date the property taxes are finally paid.

(b) If the failure of the lender to comply with subsection (1) of this section is willful and results in the loss to the borrower of the discount, or if the failure to comply was not willful but upon discovery of the failure to comply and the loss of discount, the lender fails to credit the lenders security protection provision required by paragraph (a) of this subsection, the borrower shall have a cause of action against the lender to recover an amount equal to 15 times the amount of discount the borrower would have received, together with any interest that accrued on the unpaid property taxes to the date of recovery. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1975 c.337 §11; 1979 c.703 §15; 1981 c.897 §18; 1995 c.618 §48]

86.265 Effect of lender violation of ORS 86.205 to 86.275. A violation of ORS 86.205 to 86.275 by a lender shall render the lenders security protection provision voidable at the option of the borrower, and the lender shall be liable to the borrower in an amount equal to:

(1) The borrowers actual damages or $100, whichever is greater, and

(2) In the case of any successful action to enforce the foregoing liability, the court costs of the action together with reasonable attorney fees at trial and on appeal as determined by the court if the court finds that written demand for the payment of the borrowers claim was made on the lender not less than 10 days before the commencement of the action. No attorney fees shall be allowed to the borrower if the court finds that the lender tendered to the borrower, prior to the commencement of the action, an amount not less than the damages awarded to the borrower. [1975 c.337 §14; 1981 c.897 §19]

86.270 ORS 86.205 to 86.275 inapplicable to certain loan agreements; notice to borrower. ORS 86.205 to 86.275 shall not apply to a real estate loan agreement which is serviced or held for sale within one year by a mortgage servicing company neither affiliated with nor owned in whole or in part by the purchaser and which is made, extended or held by a purchaser whose principal place of business is outside this state; provided that if the purchaser requires a lenders security protection provision, prior to entering into such agreement, the mortgage servicing company shall furnish the borrower a statement in writing, which may be set forth in the loan application, that the mortgage servicing company is not required by the laws of this state to pay interest on the lenders security protection provision, and specifically informing the borrower why the borrower is not entitled to interest on the account. [1975 c.337 §15]

86.275 Severability. If any section of ORS 86.205 to 86.275, or the application of any section to any real estate loan agreement shall be held invalid, the remainder of ORS 86.205 to 86.275, and the application of ORS 86.205 to 86.275 to any real estate loan agreement other than the one or those to which it is held invalid, shall not be affected thereby. [1975 c.337 §12]

86.310 [Amended by 1955 c.21 §1; repealed by 1961 c.726 §427]

86.315 [1953 c.700 §2; repealed by 1961 c.726 §427]

86.320 [Repealed by 1961 c.726 §427]

86.330 [Repealed by 1961 c.726 §427]

86.340 [Repealed by 1961 c.726 §427]

86.350 [Amended by 1955 c.182 §1; repealed by 1961 c.726 §427]

86.360 [Repealed by 1961 c.726 §427]

86.370 [Amended by 1957 c.404 §1; repealed by 1961 c.726 §427]

86.380 [Repealed by 1961 c.726 §427]

86.390 [Repealed by 1961 c.726 §427]

86.400 [Repealed by 1961 c.726 §427]

CHATTEL MORTGAGES

86.405 Secretary of State to furnish statement of mortgages filed before September 1, 1963; fee. Upon the payment of a fee of 50 cents for each name to be searched for chattel mortgages filed under former ORS 86.370 or 86.390, prior to September 1, 1963, the Secretary of State shall furnish to any person applying therefor a statement of any mortgages noted on the indexes created under former ORS 86.380, or if no mortgages are noted, a statement to that effect. All such fees received by the Secretary of State shall be promptly paid to the State Treasurer and placed in the General Fund. [1961 c.726 §409]

86.410 [Repealed by 1961 c.726 §427]

86.420 [Repealed by 1961 c.726 §427]

86.430 [Repealed by 1961 c.726 §427]

86.440 Discharge of mortgage recorded with county recording officer. Whenever any mortgage recorded under the provisions of ORS 86.350 (1959 Replacement Part) is paid or otherwise satisfied, it shall be discharged by the recording with the recording officer of a certificate of such owner, executed and acknowledged with the same formalities as are prerequisite to the recording of any such mortgage, showing the date of execution, date of recording, and recording number of the record thereof, and that such mortgage has been fully discharged. [Amended by 1999 c.654 §4]

86.450 [Repealed by 1961 c.726 §427]

86.460 Discharge of mortgage filed with Secretary of State; fee. In the event of the satisfaction or release of any chattel mortgage, a certified copy of which has been filed with the Secretary of State prior to September 1, 1963; the person so satisfying or releasing the mortgage shall send a duly executed discharge or certified copy thereof, with a fee of 25 cents, to the Secretary of State, who shall note such discharge in an appropriate column of the index kept by the Secretary of State. All such fees received by the Secretary of State shall be promptly paid to the State Treasurer and placed in the General Fund. [Amended by 1961 c.726 §407]

86.470 Discharge, assignment and foreclosure of mortgages on chattels registered and licensed by Department of Transportation. The recording officer of counties having less than 50,000 population on the last day of each calendar month, and the recording officer of counties having more than 50,000 population on the last day of each calendar week, shall notify the Department of Transportation, upon forms to be provided by the department, of the partial or full satisfaction, assignment or foreclosure during such period of all mortgages theretofore certified to the department prior to September 1, 1963, as formerly provided in ORS 86.390. The notice shall completely identify the mortgage so satisfied, assigned or foreclosed; and the department thereupon shall note on each index margin such satisfaction, assignment or foreclosure. [Amended by 1961 c.726 §408]

86.480 [Repealed by 1961 c.726 §427]

86.490 [Repealed by 1961 c.726 §427]

86.500 [Amended by 1955 c.30 §1; repealed by 1961 c.726 §427]

86.510 [Repealed by 1961 c.726 §427]

86.520 [Repealed by 1961 c.726 §427]

INVESTMENTS; FEDERAL HOUSING ADMINISTRATOR

86.610 Power of financial institutions, fiduciaries and others to make loans secured by property insured by Federal Housing Administrator. Financial institutions as defined in ORS 706.008, trustees, guardians, conservators, executors, administrators, other fiduciaries and all other persons, associations and corporations, subject to the laws of this state, may make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and may obtain such insurance. [Amended by 1967 c.359 §678; 1973 c.823 §93; 1997 c.631 §386]

86.620 Investment of funds of financial institutions, fiduciaries and others in bonds and mortgages accepted by Federal Housing Administrator, debentures issued thereby, and obligations of national mortgage associations. Financial institutions as defined in ORS 706.008, trustees, guardians, conservators, executors, administrators, other fiduciaries and all other persons, associations and corporations, subject to the laws of this state, may invest their funds, and the money in their custody or possession, eligible for investment, in bonds and mortgages on real property insured by the Federal Housing Administrator, in debentures issued by the Federal Housing Administrator, and in obligations of national mortgage associations. [Amended by 1967 c.359 §679; 1973 c.823 §94; 1997 c.631 §387]

86.630 Eligibility of securities described in ORS 86.620 as security for deposits, investment or reserve of securities. Whenever, by statute, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus, or a reserve or other fund is required to be maintained consisting of designated securities, the securities described in ORS 86.620 shall be eligible for such purposes.

86.640 Applicability of other laws requiring security or regulating loans and investments. No law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting the period for which loans or investments may be made, shall apply to loans or investments made pursuant to ORS 86.610 and 86.620.

TRUST DEEDS

86.705 Definitions for ORS 86.705 to 86.795. As used in ORS 86.705 to 86.795, unless the context requires otherwise:

(1) Beneficiary means the person named or otherwise designated in a trust deed as the person for whose benefit a trust deed is given, or the persons successor in interest, and who shall not be the trustee unless the beneficiary is qualified to be a trustee under ORS 86.790 (1)(d).

(2) Grantor means the person conveying an interest in real property by a trust deed as security for the performance of an obligation.

(3) Residential trust deed means a trust deed on property upon which are situated four or fewer residential units and one of the residential units is occupied as the principal residence of the grantor, the grantors spouse or the grantors minor or dependent child at the time a trust deed foreclosure is commenced.

(4) Residential unit means an improvement designed for residential use.

(5) Trust deed means a deed executed in conformity with ORS 86.705 to 86.795, and conveying an interest in real property to a trustee in trust to secure the performance of an obligation owed by the grantor or other person named in the deed to a beneficiary.

(6) Trustee means a person, other than the beneficiary, to whom an interest in real property is conveyed by a trust deed, or such persons successor in interest. The term includes a person who is an employee of the beneficiary, if the person is qualified to be a trustee under ORS 86.790. [1959 c.625 §1; 1961 c.616 §1; 1975 c.618 §1; 1983 c.719 §1; 1985 c.817 §1; 1989 c.190 §1]

86.710 Trust deeds authorized to secure performance of an obligation; methods of foreclosure after breach. Transfers in trust of an interest in real property may be made to secure the performance of an obligation of a grantor, or any other person named in the deed, to a beneficiary. Where any transfer in trust of an interest in real property is made pursuant to the provisions of ORS 86.705 to 86.795 to secure the performance of an obligation, a power of sale is conferred upon the trustee. The power of sale may be exercised after a breach of the obligation for which the transfer is security; and a trust deed, executed in conformity with ORS 86.705 to 86.795, may be foreclosed by advertisement and sale in the manner provided in ORS 86.705 to 86.795, or, at the option of the beneficiary, may be foreclosed by the beneficiary as provided by law for the foreclosure of mortgages on real property. [1959 c.625 §2; 1961 c.616 §2; 1965 c.457 §1; 1975 c.618 §2; 1979 c.879 §1; 1983 c.719 §2; 1987 c.480 §1]

86.715 Trust deed deemed to be mortgage on real property; applicability of mortgage laws. A trust deed is deemed to be a mortgage on real property and is subject to all laws relating to mortgages on real property except to the extent that such laws are inconsistent with the provisions of ORS 86.705 to 86.795, in which event the provisions of ORS 86.705 to 86.795 shall control. For the purpose of applying the mortgage laws, the grantor in a trust deed is deemed the mortgagor and the beneficiary is deemed the mortgagee. [1959 c.625 §21]

86.720 Reconveyance upon performance; liability for failure to reconvey; release of trust deed. (1) Within 30 days after performance of the obligation secured by the trust deed, the beneficiary shall deliver a written request to the trustee to reconvey the estate of real property described in the trust deed to the grantor. Within 30 days after the beneficiary delivers the written request to reconvey to the trustee, the trustee shall reconvey the estate of real property described in the trust deed to the grantor. In the event the obligation is performed and the beneficiary refuses to request reconveyance or the trustee refuses to reconvey the property, the beneficiary or trustee so refusing shall be liable as provided by ORS 86.140 in the case of refusal to execute a discharge or satisfaction of a mortgage on real property. The trustee may charge a reasonable fee for all services involved in the preparation, execution and recordation of any reconveyance executed pursuant to this section.

(2) If a full reconveyance of a trust deed has not been executed and recorded pursuant to the provisions of subsection (1) of this section within 60 calendar days of the date the obligation secured by the trust deed was fully satisfied, then:

(a) If the obligation was satisfied by a title insurance company or insurance producer or by payment through an escrow transacted by a title insurance company or insurance producer, upon the written request of the grantor or the grantors successor in interest, the tender of reasonable charges and the compliance with the notice requirements of subsection (3) of this section, the title insurance company or insurance producer shall prepare, execute and record a release of trust deed.

(b) Upon compliance with the notice requirements of subsection (3) of this section, any title insurance company or insurance producer may prepare, execute and record a release of trust deed.

(3) Prior to the issuance and recording of a release pursuant to this section, the title insurance company or insurance producer shall give notice of the intention to record a release of trust deed to the beneficiary of record and, if different, the party to whom the full satisfaction payment was made. The notice shall:

(a) Provide that the parties to whom the notice is sent shall have a period of 30 days from the date of mailing to send to the title insurance company or insurance producer their written objections to the execution and recording of the release of trust deed;

(b) Be sent by first class mail with postage prepaid, addressed to the named interested parties at their last-known addresses; and

(c) Identify the trust deed by the name of the original grantor and any successor in interest on whose behalf payment was made and by the recording reference.

(4) The release of trust deed shall recite on the first page that it has been executed and recorded pursuant to the provisions of this section. The release shall be properly acknowledged and shall set forth:

(a) The name of the beneficiary to whom the payment was made;

(b) The name of the original grantor of the trust deed and any successor in interest on whose behalf payment was made;

(c) The recording reference to the trust deed that is to be released;

(d) A recital that the obligation secured by the trust deed has been paid in full;

(e) The date and amount of payment;

(f) The date of mailing of notice required by this section; and

(g) A recital that no written objections were received by the title insurance company or insurance producer.

(5) The release of trust deed executed pursuant to this section shall be entitled to recordation and, when recorded, shall be deemed to be the equivalent of a reconveyance of a trust deed.

(6) The title insurance company or insurance producer shall not record or cause to be recorded a release of trust deed when any of the following circumstances exist:

(a) The 30-day period following notice given under this section has not expired; or

(b) Written objection to such recordation has been received by the title insurance company or insurance producer from any of the parties to whom notice was sent.

(7) The trustee, title insurance company or insurance producer may charge a reasonable fee for all services involved in the preparation, execution, recordation and compliance with this section, to effect the release of trust deed.

(8) Subsection (2) of this section does not excuse the beneficiary or trustee from compliance with subsection (1) of this section.

(9) In addition to any other remedy provided by law, a title insurance company or insurance producer preparing, executing or recording a release of trust deed shall be liable to any party for damages that the party sustains by reason of the negligence or willful misconduct of the title insurance company or insurance producer in connection with the issuance, execution or recording of the release pursuant to this section. Except as provided in subsection (10) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

(10) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (9) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

(11) As used in this section, insurance producer means an authorized issuer of title insurance policies of a title insurance company who is licensed as an insurance producer for that purpose pursuant to ORS chapter 744.

(12) Subsections (2) to (11) of this section shall be applicable only to full reconveyances of the property described in the trust deed and not to reconveyances of parts or portions of the property.

(13) Subsections (1) to (12) of this section are applicable to all trust deeds, whether executed before, on or after November 4, 1993.

(14) A title insurance company or agent is not required to prepare, execute and record a release of trust deed under subsections (2) to (12) of this section if the obligation secured by the trust deed was satisfied prior to November 4, 1993. [1959 c.625 §18; 1993 c.648 §2; 1995 c.696 §15; 2001 c.254 §1; 2003 c.364 §49]

86.725 Time within which foreclosure must be commenced. The foreclosure of a trust deed by advertisement and sale or the foreclosure of a trust deed by judicial procedure shall be commenced within the time, including extensions, provided by ORS 88.110 and 88.120 for the foreclosure of a mortgage on real property. [1959 c.625 §20]

86.730 [1959 c.625 §§17,22; repealed by 1961 c.616 §8]

86.735 Foreclosure by advertisement and sale. The trustee may foreclose a trust deed by advertisement and sale in the manner provided in ORS 86.740 to 86.755 if:

(1) The trust deed, any assignments of the trust deed by the trustee or the beneficiary and any appointment of a successor trustee are recorded in the mortgage records in the counties in which the property described in the deed is situated; and

(2) There is a default by the grantor or other person owing an obligation, the performance of which is secured by the trust deed, or by their successors in interest with respect to any provision in the deed which authorizes sale in the event of default of such provision; and

(3) The trustee or beneficiary has filed for record in the county clerks office in each county where the trust property, or some part of it, is situated, a notice of default containing the information required by ORS 86.745 and containing the trustees or beneficiarys election to sell the property to satisfy the obligation; and

(4) No action has been instituted to recover the debt or any part of it then remaining secured by the trust deed, or, if such action has been instituted, the action has been dismissed, except that:

(a) Subject to ORS 86.010 and the procedural requirements of ORCP 79 and 80, an action may be instituted to appoint a receiver or to obtain a temporary restraining order during foreclosure of a trust deed by advertisement and sale, except that a receiver shall not be appointed with respect to a single-family residence which is occupied as the principal residence of the grantor, the grantors spouse or the grantors minor or dependent child.

(b) An action may be commenced for the judicial or nonjudicial foreclosure of the same trust deed as to any other property covered thereby, or any other trust deeds, mortgages, security agreements or other consensual or nonconsensual security interests or liens securing repayment of the debt. [1959 c.625 §§4,5; 1965 c.457 §2; 1983 c.719 §3; 1985 c.817 §2; 1989 c.190 §2]

86.740 Notice of sale to be given to certain persons. (1) Subsequent to recording notice of default as provided in ORS 86.735 and at least 120 days before the day the trustee conducts the sale, notice of the sale shall be served pursuant to ORCP 7 D(2) and 7 D(3) or mailed by both first class and certified mail with return receipt requested, to the last-known address of the following persons or their legal representatives, if any:

(a) The grantor in the trust deed.

(b) Any successor in interest to the grantor whose interest appears of record, or of whose interest the trustee or the beneficiary has actual notice.

(c) Any person, including the Department of Revenue or any other state agency, having a lien or interest subsequent to the trust deed if the lien or interest appears of record or the beneficiary has actual notice of the lien or interest.

(d) Any person requesting notice as provided in ORS 86.785.

(2) A notice served by mail under subsection (1) of this section is effective when the notice is mailed.

(3)(a) The disability, insanity or death of any person to whom notice of sale must be given under this section does not delay or impair in any way the trustees right under a trust deed to foreclose under the deed. If the disability, insanity or death occurs prior to the recording of notice of default, the notice shall be given instead to the guardian, the conservator of the estate of the person or the administrator or personal representative of the person, as the case may be, in the manner and by the time set forth in this section.

(b) If the disability, insanity or death of any person to whom notice of sale must be given under this section occurs on or after the recording of notice of default, the trustee shall, if and when the trustee has knowledge of the disability, insanity or death, promptly give the guardian, conservator of the estate or the administrator or personal representative, as the case may be, the notice provided in ORS 86.745. This notice shall be given by first class and certified mail with return receipt requested, to the last-known address of the guardian, conservator or administrator or personal representative.

(c) In the event there is no administrator or personal representative of the estate of the person to whom notice of sale must be given under this section, the notice may be given instead to the heirs at law or devisees of the deceased person in the manner and by the time set forth in this section. [1959 c.625 §6; 1961 c.616 §3; 1965 c.457 §3; 1973 c.823 §95; 1979 c.879 §2; 1983 c.719 §4; 1989 c.190 §3; 2005 c.129 §1]

86.742 Failure to give notice of sale; action by omitted person; defense; pleading and proving knowledge of sale; attorney fees; exclusive remedy. (1) If the trustee fails to give notice of the sale to any person entitled to notice under ORS 86.740 (1)(c), and such person did not have actual notice of the sale at least 25 days prior to the date the trustee conducted the sale, such omitted person shall have the same rights possessed by the holder of a junior lien or interest who was omitted as a party defendant in a judicial foreclosure proceeding, and the purchaser at the trustees sale or the purchasers heirs, assigns or transferees, shall have the same rights possessed by a purchaser at a sheriffs sale following a judicial foreclosure.

(2) The omitted person may also commence an action against the trustee in the circuit court in the county where the real property is located. In an action against the trustee, the omitted person shall be entitled to damages upon proof that:

(a) The trustee did not give notice of the sale to the omitted person in the manner required by ORS 86.740 (1)(c) and 86.750;

(b) A search of the record under the name of the grantor as it appears on the trust deed, or the name of the grantors successor in interest, would have revealed the omitted persons interest;

(c) The omitted person could and would have cured the default under ORS 86.753; and

(d) The omitted person sustained actual damages as a result of such persons loss of the opportunity to cure the default under ORS 86.753 (1).

(3) In an action against the trustee under subsection (2) of this section, any defendant or third party defendant may move for dismissal on the ground that the omitted person would not or could not have cured the default and reinstated the trust deed if the omitted person had received the notice required by ORS 86.740 (1)(c). The court shall hold a hearing on such motion prior to any hearing on any motion for summary judgment, and prior to trial of the action. The court shall deny the motion only if the omitted person produces affidavits or other evidence sufficient for a reasonable jury to find, applying a standard of clear and convincing evidence, that the omitted person had the financial ability to cure the default under ORS 86.753 prior to the date of the trustees sale, and that the omitted person would have done so had the omitted person received the notice required by ORS 86.740 (1)(c). If the court grants the motion to dismiss it shall award attorney fees pursuant to subsection (5) of this section.

(4) In any action against the trustee or any other party under this section the omitted person shall plead that the omitted person did not have actual knowledge of the sale at least 25 days prior to the date the trustee conducted the sale, but thereafter the defendant shall have the burden of proving that the omitted person did have such notice.

(5) In all suits brought under this section, the applicable court may, upon entering judgment, allow to the prevailing party as a part of the costs a reasonable amount for attorney fees at trial and on appeal.

(6) The remedies described in subsections (1) to (5) of this section shall be the sole remedies available to a person entitled to notice of foreclosure by advertisement and sale under ORS 86.740 (1)(c), who failed to receive such notice. Such a persons failure to redeem or to commence an action against the trustee within five years of the date of a trustees sale under ORS 86.755 shall bar any action under this section or any other applicable law. [1985 c.817 §9; 1995 c.618 §51]

86.745 Contents of notice of sale. The notice of sale shall set forth:

(1) The names of the grantor, trustee and beneficiary in the trust deed, and the mailing address of the trustee.

(2) A description of the property covered by the trust deed.

(3) The book and page of the mortgage records where the trust deed is recorded.

(4) The default for which the foreclosure is made.

(5) The sum owing on the obligation secured by the trust deed.

(6) The election to sell the property to satisfy the obligation.

(7) The date, time and place of the sale, which shall be held at a designated time after 9 a.m. and before 4 p.m. based on the standard of time established by ORS 187.110 and at a designated place in the county or one of the counties where the property is situated.

(8) The right under ORS 86.753 to have the proceeding dismissed and the trust deed reinstated by payment of the entire amount then due, together with costs, trustees and attorneys fees, and by curing any other default complained of in the notice of default, at any time prior to five days before the date last set for the sale. [1959 c.625 §7; 1961 c.616 §4; 1965 c.457 §4; 1983 c.719 §5; 1985 c.817 §3; 2003 c.251 §4]

86.750 Service and publication of notice; recording proof of compliance. (1)(a) Except as provided in paragraph (b) of this subsection, the notice prescribed in ORS 86.745 shall be served upon an occupant of the property described in the trust deed in the manner in which a summons is served pursuant to ORCP 7 D(2) and 7 D(3) at least 120 days before the day the trustee conducts the sale.

(b)(A) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the first attempt, the person attempting service shall post a copy of the notice in a conspicuous place on the property on the date of the first attempt. The person attempting service shall make a second attempt to effect service on a day that is at least two days after the first attempt.

(B) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the second attempt, the person attempting service shall post a copy of the notice in a conspicuous place on the property on the date of the second attempt. The person attempting service shall make a third attempt to effect service on a day that is at least two days after the second attempt.

(C) If service cannot be effected on an occupant as provided in paragraph (a) of this subsection on the third attempt, the person attempting service shall send a copy of the notice, bearing the word occupant as the addressee, to the property address by first class mail with postage prepaid.

(c) Service on an occupant is deemed effected on the earlier of the date that notice is served as provided in paragraph (a) of this subsection or the first date on which notice is posted as described in paragraph (b)(A) of this subsection.

(2) A copy of the notice of sale shall be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks. The last publication shall be made more than 20 days prior to the date the trustee conducts the sale.

(3) On or before the date the trustee conducts the sale, the trustee shall file the following with respect to the notice of sale for recording in the official record of the county or counties in which the property described in the deed is situated:

(a) An affidavit of mailing, if any;

(b) An affidavit of service, if any;

(c) An affidavit of service attempts and posting, if any; and

(d) An affidavit of publication. [1959 c.625 §8; 1961 c.616 §5; 1965 c.457 §5; 1979 c.879 §3; 1983 c.719 §6; 1985 c.817 §4; 2007 c.165 §1]

86.753 Discontinuance of foreclosure proceedings after cure of default. (1) Where a trustee has commenced foreclosure of a trust deed by advertisement and sale, the grantor, the grantors successor in interest to all or any part of the trust property, any beneficiary under a subordinate trust deed, or any person having a subordinate lien or encumbrance of record on the property, may cure the default or defaults at any time prior to five days before the date last set for the sale. If the default consists of a failure to pay, when due, sums secured by the trust deed, the default may be cured by paying the entire amount due at the time of cure under the terms of the obligation, other than such portion as would not then be due had no default occurred. Any other default of the trust deed obligation that is capable of being cured may be cured by tendering the performance required under the obligation or trust deed. In any case, and in addition to paying the sums or tendering the performance necessary to cure the default, the person effecting the cure shall pay to the beneficiary all costs and expenses actually incurred in enforcing the obligation and trust deed, together with trustees and attorney fees in the amount of:

(a) A total of $1,000 for both trustees fees and attorney fees, or the amount actually charged by the trustee and attorney, whichever is less, if the trust deed is a residential trust deed; or

(b) Reasonable attorney fees and trustees fees actually charged by the trustee and attorney if the trust deed is not a residential trust deed. Any person entitled to cure the default may, either before or after reinstatement, request any court of competent jurisdiction to determine the reasonableness of the fee demanded or paid as a condition of reinstatement. The court may award attorney fees to the prevailing party. An action to determine reasonable attorney fees or trustees fees under this section shall not forestall any sale or affect its validity.

(2) After cure of the default under subsection (1) of this section, all proceedings under ORS 86.740 to 86.755 shall be dismissed by the trustee, and the obligation and trust deed shall be reinstated and shall remain in force the same as if no acceleration had occurred. [1983 c.719 §11; 1985 c.817 §5; 1989 c.190 §4; 1999 c.561 §1]

86.755
Sale
of property. (1) The sale shall be held on the date and at the time and place designated in the notice of sale. The trustee may sell the property in one parcel or in separate parcels and shall sell the parcel or parcels at auction to the highest bidder for cash. Any person, including the beneficiary under the trust deed, but excluding the trustee, may bid at the trustees sale. The attorney for the trustee, or any agent designated by the trustee or the attorney, may conduct the sale and act in the sale as the auctioneer of the trustee.

(2) The trustee or the attorney for the trustee, or any agent designated by the trustee or the attorney conducting the sale, may postpone the sale for one or more periods totaling not more than 180 days from the original sale date, giving notice of each adjournment by public proclamation made at the time and place set for sale. The proclamation may be made by the trustee, the attorney, or any agent designated by the trustee or the attorney.

(3) The purchaser shall pay at the time of sale the price bid, and, within 10 days following payment, the trustee shall execute and deliver the trustees deed to the purchaser.

(4) The trustees deed shall convey to the purchaser the interest in the property which the grantor had, or had the power to convey, at the time of the execution by the grantor of the trust deed, together with any interest the grantor or the grantors successors in interest acquire after the execution of the trust deed.

(5) The purchaser at the trustees sale shall be entitled to possession of the property on the 10th day following the sale, and any persons remaining in possession after that day under any interest, except one prior to the trust deed or created voluntarily by the grantor or a successor of the grantor, shall be deemed to be tenants at sufferance. All persons not holding under an interest prior to the trust deed may be removed from possession by following the procedures set out in ORS 105.105 to 105.168 or other applicable judicial procedure, provided that a person holding under an interest created voluntarily by the grantor or a successor of the grantor must first receive 30 days written notice of the intent to remove that person served no earlier than 30 days before the date first set for the sale. Notices under this subsection shall be served by first class mail. First class mail for purposes of this section does not include certified or registered mail, or any other form of mail which may delay or hinder actual delivery of mail to the addressee.

(6) Notwithstanding subsection (2) of this section, except when a beneficiary has participated in obtaining a stay, foreclosure proceedings that are stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason shall, after release from the stay, continue as if uninterrupted, if within 30 days after release the trustee gives amended notice of sale by registered or certified mail to the last-known address of those persons listed in ORS 86.740 and 86.750 (1) and to the address provided by each person who was present at the time and place set for the sale which was stayed. The amended notice of sale shall:

(a) Be given at least 20 days prior to the amended date of sale;

(b) Set an amended date of sale which may be the same as the original sale date, or date to which the sale was postponed, provided the requirements of ORS 86.740, 86.750 and this subsection are satisfied;

(c) Specify the time and place for sale;

(d) Conform to the requirements of ORS 86.745; and

(e) State that the original sale proceedings were stayed and the date the stay terminated.

(7) If the publication of the notice of sale was not completed prior to the date the foreclosure proceedings were stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason, after release from the stay, in addition to complying with the provisions of subsection (6) of this section, the trustee shall complete the publication by publishing an amended notice of sale which states that the notice has been amended following release from the stay, and which contains the amended date of sale. The amended notice shall be published in a newspaper of general circulation in each of the counties in which the property is situated once a week for four successive weeks, except that the required number of publications shall be reduced by the number of publications that were completed prior to the effective date of the stay. The last publication shall be made more than 20 days prior to the date the trustee conducts the sale. [1959 c.625 §9; 1965 c.457 §6; 1983 c.719 §7; 1985 c.817 §6; 1989 c.190 §5; 1989 c.506 §1]

86.757 Request for information from trustee. (1) Not later than 15 days before the date of a sale of property set forth in the notice of sale under ORS 86.745, the grantor, an occupant, a holder of a junior lien or any other person interested in bidding at the sale may send a written request to the trustee requesting that the trustee provide a written statement of information as described in ORS 86.759.

(2) The written request under subsection (1) of this section shall be sent to the trustee at the address given in the notice of sale by:

(a) Certified mail, return receipt requested; or

(b) Personal delivery.

(3) The written request under subsection (1) of this section shall include a mailing address, a facsimile number or an electronic mail address to which the trustee shall send the written statement of information.

(4) The trustee is not required to respond to a written request that does not include an address, facsimile number or electronic mail address described in subsection (3) of this section.

(5) Upon receiving a written request under subsection (1) of this section, the trustee shall send the written statement of information to the address, facsimile number or electronic mail address provided in the written request at least seven days prior to the date of the sale. If the person requesting the written statement of information provided a mailing address, the trustee shall send the written statement of information by certified mail, return receipt requested and by first class mail. [2003 c.251 §2]

86.759 Information provided by trustee. (1) The written statement of information provided by a trustee under ORS 86.757 shall include:

(a) A statement of the exact amount required, as of a specified date, to cure the default or satisfy the obligation, including the costs of foreclosure, trustee fees, attorney fees and per diem interest; and

(b) A description of any other performance necessary to cure the default or satisfy the obligation.

(2) If the amount required to cure the default or satisfy the obligation is not calculable to an exact amount, the trustee may estimate the maximum amount required to cure the default or satisfy the obligation.

(3) If the trustee does not provide the written statement of information within the time specified in ORS 86.757, the trustee may postpone the sale of the property to provide the person requesting the written statement of information at least seven days between receipt of the statement and the date of the sale.

(4) A person requesting a written statement of information under ORS 86.757 has the rights of an omitted person under ORS 86.742 if:

(a) The person requesting the statement proves that the person sent a written request under ORS 86.757 at least 15 days before the date of sale; and

(b) The trustee cannot prove that the trustee sent the written statement of information at least seven days before the date of the sale.

(5) The provisions of this section and ORS 86.757 do not affect the duty of beneficiaries to provide information to grantors. [2003 c.251 §3]

86.760 [1959 c.625 §10; 1961 c.616 §6; 1965 c.457 §7; 1979 c.879 §4; repealed by 1983 c.719 §13]

86.765 Disposition of proceeds of sale. The trustee shall apply the proceeds of the trustees sale as follows:

(1) To the expenses of the sale, including the compensation of the trustee, and a reasonable charge by the attorney.

(2) To the obligation secured by the trust deed.

(3) To all persons having recorded liens subsequent to the interest of the trustee in the trust deed as their interests may appear in the order of their priority.

(4) The surplus, if any, to the grantor of the trust deed or to the successor in interest of the grantor entitled to such surplus. [1959 c.625 §11; 1965 c.457 §8]

86.770 Effect of sale. (1) A sale made by a trustee under ORS 86.705 to 86.795 shall foreclose and terminate all interest in the property covered by the trust deed of all persons to whom notice is given under ORS 86.740 and 86.750 and of any other person claiming by, through or under such persons, and such persons shall have no right to redeem the property from the purchaser at the trustees sale. The failure to give notice to any of these persons shall not affect the validity of the sale as to persons so notified.

(2) Except as provided in subsection (4) of this section, no other or further action shall be brought, nor judgment entered for any deficiency, against the grantor, or the grantors successor in interest, if any, on the note, bond, or other obligation secured by the trust deed or against any other person obligated on such note, bond or other obligation after a sale is made:

(a) By a trustee under ORS 86.705 to 86.795; or

(b) Under a judicial foreclosure of a residential trust deed.

(3) Notwithstanding ORS 88.070, when there is a judicial foreclosure of a trust deed that is not a residential trust deed, the judgment shall provide that if the sale proceeds are insufficient to satisfy the judgment, execution may issue for any amount by which the unpaid balance of the obligation secured by the trust deed exceeds the net sale proceeds payable to the beneficiary.

(4) Nothing in this section shall preclude an action judicially or nonjudicially foreclosing the same trust deed as to any other property covered thereby, or any other trust deeds, mortgages, security agreements, or other consensual or nonconsensual security interest or liens covering any other real or personal property security for the note, bond or other obligation secured by the trust deed under which a sale has been made or an action against a guarantor to the extent of any remaining deficiency following judicial foreclosure. A guarantor of an obligation secured by a residential trust deed shall not have the right to recover any deficiency from the grantor or any successor in interest of the grantor. [1959 c.625 §§12, 13; 1965 c.457 §9; 1981 c.811 §1; 1983 c.719 §8; 1985 c.817 §7; 1989 c.190 §6; 1997 c.786 §1; 2007 c.166 §16]

86.775 Contents of trustees deed to purchaser. The trustees deed to the purchaser at the trustees sale shall contain, in addition to a description of the property conveyed, a recital of the facts concerning the default, the notice given, the conduct of the sale and the receipt of the purchase money from the purchaser. [1959 c.625 §14]

86.780 Recitals in trustees deed and certain affidavits as prima facie or conclusive evidence. When the trustees deed is recorded in the deed records of the county or counties where the property described in the deed is situated, the recitals contained in the deed and in the affidavits required under ORS 86.750 (3) shall be prima facie evidence in any court of the truth of the matters set forth therein, but the recitals shall be conclusive in favor of a purchaser for value in good faith relying upon them. [1959 c.625 §15; 1983 c.719 §12; 1985 c.565 §8]

86.785 Requests for copies of notice of default or notice of sale. At any time subsequent to the recordation of a trust deed and prior to a recording of notice of default under the deed, any person desiring a copy of any notice of default or any notice of sale under a trust deed as provided in ORS 86.740 (1) may cause to be filed for record in the county clerks office of the county or counties in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of any notice of sale or default where service is made upon the trustee. The request shall contain the name and address of the person requesting copies of the notice or notices and shall identify the trust deed by stating the names of the parties to the deed, the date of recordation of the deed and the book and page where the deed is recorded. The county clerk shall immediately make a cross-reference of the request to the trust deed, either on the margin of the page where the trust deed is recorded or in some other suitable place. No request, statement or notation placed on the record pursuant to this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the trust deed. [1959 c.625 §16]

86.790 Qualifications of trustee; appointment of successor trustee; duty of trustee. (1) The trustee of a trust deed under ORS 86.705 to 86.795 shall not be required to comply with the provisions of ORS chapters 707 and 709 and shall be:

(a) Any attorney who is an active member of the Oregon State Bar;

(b) A financial institution or trust company, as defined in ORS 706.008, that is authorized to do business under the laws of Oregon or the United States;

(c) A title insurance company authorized to insure title to real property in this state, its subsidiaries, affiliates, insurance producers or branches;

(d) The
United States
or any agency thereof; or

(e) Escrow agents licensed under ORS 696.505 to 696.590.

(2) An attorney who is a trustee under subsection (1)(a) of this section may represent the beneficiary in addition to performing the duties of trustee.

(3) At any time after the trust deed is executed, the beneficiary may appoint in writing another qualified trustee. If the appointment of the successor trustee is recorded in the mortgage records of the county or counties in which the trust deed is recorded, the successor trustee shall be vested with all the powers of the original trustee.

(4) A trustee or successor trustee is a necessary and proper party to any proceeding to determine the validity of or enjoin any private or judicial proceeding to foreclose a trust deed, but a trustee or successor trustee is neither a necessary nor a proper party to any proceeding to determine title to the property subject to the trust deed, or to any proceeding to impose, enforce or foreclose any other lien on the subject property.

(5) Nothing in ORS 86.705 to 86.795 imposes a duty on the trustee or successor trustee to notify any person of any proceeding with respect to such person, except a proceeding initiated by the trustee or successor trustee.

(6) A trustee or the attorney for the trustee or any agent designated by the trustee or the attorney may announce and accept a bid from the beneficiary whether or not the beneficiary is present at the sale.

(7) The trustee or successor trustee shall have no fiduciary duty or fiduciary obligation to the grantor or other persons having an interest in the property subject to the trust deed. The trustee or successor trustee shall not be relieved of the duty to reconvey the property subject to the trust deed to the grantor upon request for reconveyance by the beneficiary. [1959 c.625 §3; 1967 c.359 §680; 1975 c.618 §2a; 1979 c.879 §5; 1981 c.192 §1; 1983 c.719 §9; 1989 c.190 §7; 1997 c.70 §1; 1997 c.631 §388; 2003 c.364 §50]

86.795 Compensation of trustee. The charge of a trustee for the performance of powers and duties of foreclosure by advertisement and sale imposed under ORS 86.705 to 86.795 shall not exceed 50 percent of the compensation allowable to an executor or administrator under ORS 116.173 or a minimum charge of $100. Such compensation shall be based upon the amount due on the obligation, both principal and interest, at the time of the trustees sale. [1959 c.625 §19; 1961 c.616 §7; 1965 c.457 §10]

PENALTIES

86.990 Penalties. Violation of ORS 86.040 is punishable, upon conviction, by a fine not exceeding $500 or imprisonment in the county jail not exceeding six months, or both. [Amended by 1961 c.726 §410]

_______________



Chapter 87

Chapter 87 Â Statutory Liens

2007 EDITION

STATUTORY LIENS

MORTGAGES AND LIENS

CONSTRUCTION LIENS

87.001Â Â Â Â Â Â  Short title

87.005Â Â Â Â Â Â  Definitions for ORS 87.001 to 87.060 and 87.075 to 87.093

87.007Â Â Â Â Â Â  Protection of purchasers of residential property from construction liens that may be perfected after sale of property completed; requirements for sale of residential property; seller options; rules; delivery of form to purchaser; penalty; damages; defenses

87.010Â Â Â Â Â Â  Construction liens; who is entitled to lien

87.015Â Â Â Â Â Â  Land and interests therein subject to lien; leaseholds

87.018Â Â Â Â Â Â  Delivery of notices

87.021Â Â Â Â Â Â  Notice to owners; notice from owner to original contractor; effect of failure to give notice

87.023Â Â Â Â Â Â  Notice of right to lien; form of notice

87.025Â Â Â Â Â Â  Priority of perfected liens; right to sell improvements separately from land; notice to mortgagee; list of materials or supplies

87.027Â Â Â Â Â Â  Right of owner to demand list of services, materials, equipment and labor; penalty for failure to provide list

87.030Â Â Â Â Â Â  Effect of ownerÂs knowledge of improvement; notice of nonresponsibility

87.035Â Â Â Â Â Â  Perfecting lien; filing claim of lien; contents of claim

87.037Â Â Â Â Â Â  Prohibition against claim of lien

87.039Â Â Â Â Â Â  Notice of filing claim of lien; effect of failure to give notice

87.045Â Â Â Â Â Â  Completion date of improvement; notice of completion, abandonment or nonabandonment; contents of notice

87.050Â Â Â Â Â Â  Recording

87.055Â Â Â Â Â Â  Duration of lien; when suit to enforce lien commences

87.057Â Â Â Â Â Â  Notice of intent to foreclose; list of materials furnished and statement of prices; effect of failure to give notice

87.058Â Â Â Â Â Â  Stay of foreclosure proceedings; requirements; procedure; duration of stay

87.060Â Â Â Â Â Â  Foreclosure; right to jury trial; distribution of proceeds of foreclosure sale

87.070Â Â Â Â Â Â  Amount of recovery by contractor; respective rights of contractor and owner

87.075Â Â Â Â Â Â  Exemption of building materials from attachment by third persons

87.076Â Â Â Â Â Â  Bond or deposit of money; amount; demand for release of lien; effect

87.078Â Â Â Â Â Â  Notice of filing bond or depositing money; contents of notice; effect of failure to give notice

87.081Â Â Â Â Â Â  Filing affidavit with county officer

87.083Â Â Â Â Â Â  Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money

87.086Â Â Â Â Â Â  Determination of adequacy of bond

87.088Â Â Â Â Â Â  Release of lien or return of money

87.091Â Â Â Â Â Â  Form for waiver of application of provisions of ORS 87.007

87.093Â Â Â Â Â Â  Information Notice to Owner; rules; contents; when notice must be delivered; effect of failure to deliver notice; penalty

LIENS GENERALLY

87.142Â Â Â Â Â Â  Definitions for ORS 87.142 to 87.490 and 87.910

87.146Â Â Â Â Â Â  Priorities of liens

POSSESSORY CHATTEL LIENS

87.152Â Â Â Â Â Â  Possessory lien for labor or material expended on chattel

87.156Â Â Â Â Â Â  InnkeeperÂs lien

87.159Â Â Â Â Â Â  Lien for care of animal

87.162Â Â Â Â Â Â  LandlordÂs lien

87.166Â Â Â Â Â Â  Attachment of liens

87.172Â Â Â Â Â Â  Time period before foreclosure allowed

87.176Â Â Â Â Â Â  Fees for storage of chattel; notice to lien debtor; effect of failure to comply

87.177Â Â Â Â Â Â  Bond or deposit of money for lien for storage of chattel; amount; notice to lien claimant; filing affidavit with county officer

87.178Â Â Â Â Â Â  Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money

87.179Â Â Â Â Â Â  Determination of adequacy of bond

87.181Â Â Â Â Â Â  Release of lien or return of money

87.182Â Â Â Â Â Â  Effect of prior security interest on method of foreclosure

87.186Â Â Â Â Â Â  Location of foreclosure sale

87.192Â Â Â Â Â Â  Notice of foreclosure sale to lien debtor; public notice

87.196Â Â Â Â Â Â  Notice of foreclosure sale to secured parties; effect of notice; effect of failure to give notice

87.202Â Â Â Â Â Â  Statement of account of foreclosure sale

87.206Â Â Â Â Â Â  Disposition of proceeds of foreclosure sale

87.212Â Â Â Â Â Â  Liability for improper sale of fungible chattels

87.214Â Â Â Â Â Â  Disposal of property left with launderer or dry cleaner

NONPOSSESSORY CHATTEL LIENS

87.216Â Â Â Â Â Â  Nonpossessory lien for labor or material expended on chattel

87.222Â Â Â Â Â Â  LoggerÂs, woodworkerÂs and timberland ownerÂs lien

87.226Â Â Â Â Â Â  Agricultural services lien

87.228Â Â Â Â Â Â  Effect on agricultural services lien when payment for produce is made prior to filing of lien claim

87.232Â Â Â Â Â Â  Fishing lien and fish workerÂs lien

87.236Â Â Â Â Â Â  Attachment of liens; attachment to proceeds

87.242Â Â Â Â Â Â  Filing notice of claim of lien; contents of notice; effect of failure to file notice

87.246Â Â Â Â Â Â  Recording; fees

87.252Â Â Â Â Â Â  Notice to owner and holders of security interests; effect of failure to comply

87.256Â Â Â Â Â Â  Limitation on extent of liens

87.262Â Â Â Â Â Â  Foreclosure

87.266Â Â Â Â Â Â  Duration of liens

87.272Â Â Â Â Â Â  Petition for foreclosure without suit

87.276Â Â Â Â Â Â  Evidence admissible; issuance of show cause order

87.282Â Â Â Â Â Â  Waiver of right to hearing before filing of petition

87.288Â Â Â Â Â Â  Show cause order; contents; service

87.296Â Â Â Â Â Â  Waiver of right to hearing after issuance of show cause order

87.302Â Â Â Â Â Â  Authority of court on sustaining validity of lien claim

87.306Â Â Â Â Â Â  Foreclosure by sale without suit; notice of sale to secured parties; public notice of sale by sheriff

87.312Â Â Â Â Â Â  Effect of notice of foreclosure sale to secured parties; failure to give notice

87.316Â Â Â Â Â Â  Disposition of proceeds of foreclosure sale

87.322Â Â Â Â Â Â  Effect of prior security interest on foreclosure of nonpossessory lien for labor or material expended on chattel

87.326Â Â Â Â Â Â  Protection from theft and damage of chattel subject to lien

87.332Â Â Â Â Â Â  Injury or removal of chattel subject to lien

87.336Â Â Â Â Â Â  Costs and attorney fees in foreclosure by suit

87.342Â Â Â Â Â Â  Bond, letter of credit or deposit of money to discharge lien on chattel; amount; recording; notice to lien claimant

87.346Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment of claim; liability for failure to discharge lien; notice of discharge

LIENS ON REAL PROPERTY

87.352Â Â Â Â Â Â  Mining labor and material lien

87.356Â Â Â Â Â Â  Lien for preparing land for irrigation or cultivation

87.358Â Â Â Â Â Â  NurserymanÂs lien

87.362Â Â Â Â Â Â  Irrigation power lien

87.364Â Â Â Â Â Â  Attachment of liens

87.366Â Â Â Â Â Â  Filing notice of claim of lien; contents of notice; effect of failure to file notice

87.372Â Â Â Â Â Â  Recording

87.376Â Â Â Â Â Â  Duration of liens

87.382Â Â Â Â Â Â  Foreclosure

87.386Â Â Â Â Â Â  Costs and attorney fees in foreclosure

87.392Â Â Â Â Â Â  Priorities of liens

ATTORNEYÂS LIEN

87.430Â Â Â Â Â Â  AttorneyÂs possessory lien

87.435Â Â Â Â Â Â  Bond, letter of credit or deposit of money to discharge attorneyÂs possessory lien; recording; notice to attorney

87.440Â Â Â Â Â Â  Determination of adequacy of bond or letter of credit

87.445Â Â Â Â Â Â  AttorneyÂs lien upon actions and judgments

87.450Â Â Â Â Â Â  Filing notice of claim of lien on judgment for sum of money

87.455Â Â Â Â Â Â  Filing notice of claim of lien on judgment for possession of personal property; recording; foreclosure

87.460Â Â Â Â Â Â  Filing of notice of claim of lien on judgment for possession of real property; recording; foreclosure

87.465Â Â Â Â Â Â  Effect of failure to file notice of claim of lien; effect of failure to foreclose

87.470Â Â Â Â Â Â  Contents of notice of claim of lien

87.475Â Â Â Â Â Â  Effect of settlement on attorneyÂs lien; satisfaction of judgment

87.480Â Â Â Â Â Â  AttorneyÂs right and power over actions and judgments

87.485Â Â Â Â Â Â  Attorney fees

87.490              Priority of attorneyÂs lien upon actions and judgments

LIEN FOR LONG TERM CARE

87.501Â Â Â Â Â Â  Definitions for ORS 87.501 to 87.542

87.503Â Â Â Â Â Â  Lien for long term care; statement concerning lien to be given to care recipient

87.507Â Â Â Â Â Â  Perfecting lien; notice of lien; serving notice of lien; time to perfect lien

87.512Â Â Â Â Â Â  Contents of notice of lien

87.517Â Â Â Â Â Â  Recording notice of lien

87.522Â Â Â Â Â Â  Foreclosure of lien; attorney fees

87.527Â Â Â Â Â Â  Limitations on property subject to lien

87.533Â Â Â Â Â Â  Assets and income that are exempt from lien

87.537Â Â Â Â Â Â  Duration of lien

87.539Â Â Â Â Â Â  Discharge or release of lien claim; recordation; penalty for failure to discharge or release lien claim

87.542Â Â Â Â Â Â  Priority of lien

MEDICAL SERVICES LIEN

87.555Â Â Â Â Â Â  Hospital and physician lien

87.560Â Â Â Â Â Â  Limitations on extent of lien

87.565Â Â Â Â Â Â  Notice of lien required

87.570Â Â Â Â Â Â  Form of notice

87.575Â Â Â Â Â Â  Hospital and physician lien docket

87.581Â Â Â Â Â Â  Liability of person or insurer to hospital and physician; conditions; deadline for filing claim

87.585Â Â Â Â Â Â  Foreclosure

AMBULANCE SERVICES LIEN

87.603Â Â Â Â Â Â  Definitions for ORS 87.603 to 87.633

87.607Â Â Â Â Â Â  Ambulance services lien

87.613Â Â Â Â Â Â  Notice of lien required

87.617Â Â Â Â Â Â  Form of notice; contents

87.623Â Â Â Â Â Â  Notices recorded in hospital lien docket

87.627Â Â Â Â Â Â  Payment after notice of lien; liability to provider of services; exception

87.633Â Â Â Â Â Â  Foreclosure

SELF-SERVICE STORAGE FACILITY LIEN

87.685Â Â Â Â Â Â  Definitions for ORS 87.685 to 87.693

87.686Â Â Â Â Â Â  Rental agreement; statement of insurance held by owner

87.687Â Â Â Â Â Â  Self-service storage facility ownerÂs possessory lien; attachment of lien; priority of lien

87.689Â Â Â Â Â Â  Notice of foreclosure and sale

87.691Â Â Â Â Â Â
Sale
of property subject to lien; advertisement of sale; satisfaction of lien before sale; use of sale proceeds

87.693Â Â Â Â Â Â  ORS 87.687 as exclusive law for creating lien; exception

87.695Â Â Â Â Â Â  Short title

AGRICULTURAL PRODUCE LIEN

87.700Â Â Â Â Â Â  Definitions for ORS 87.228 and 87.700 to 87.736

87.705Â Â Â Â Â Â  Agricultural produce lien; date lien attaches

87.710Â Â Â Â Â Â  Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties

87.715Â Â Â Â Â Â  Priority

87.725Â Â Â Â Â Â  Foreclosure; costs allowable to prevailing plaintiff

87.730Â Â Â Â Â Â  Expiration of lien for failure to bring timely foreclosure suit

87.735Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment for produce; liability of producer for failure to discharge lien

87.736Â Â Â Â Â Â  Form of notices filed under ORS 87.710 and certificates filed under ORS 87.735; fees for filing and for furnishing copies

GRAIN PRODUCERÂS LIEN

87.750Â Â Â Â Â Â  Definitions for ORS 87.750 to 87.777

87.755Â Â Â Â Â Â  Grain producerÂs lien; date lien attaches; priority

87.762Â Â Â Â Â Â  Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties

87.767Â Â Â Â Â Â  Form of notice; public record; fee

87.772Â Â Â Â Â Â  Expiration of lien for failure to bring timely foreclosure action; manner of foreclosure

87.777Â Â Â Â Â Â  Filing certificate of lien satisfaction upon payment for grain; liability of producer for failure to discharge lien

UNIFORM FEDERAL TAX LIEN REGISTRATION ACT

87.806Â Â Â Â Â Â  Filing of federal tax liens

87.811Â Â Â Â Â Â  Certification of tax lien notices

87.816Â Â Â Â Â Â  Keeping of index and files with respect to tax liens; certification by filing officer; fee; rules

87.821Â Â Â Â Â Â  Filing and indexing fee; rules

87.826Â Â Â Â Â Â  Construction

87.831Â Â Â Â Â Â  Short title

LIEN FOR CONTRIBUTIONS TO EMPLOYEE BENEFIT PLAN

87.855Â Â Â Â Â Â  Lien for contributions to employee benefit plan; priority

87.860Â Â Â Â Â Â  Filing of claim of lien

87.865Â Â Â Â Â Â  Foreclosure; joinder or consolidation; costs; limitation

MOLDERÂS LIEN

87.870Â Â Â Â Â Â  Definitions for ORS 87.870 to 87.876

87.872Â Â Â Â Â Â  Lien for mold created or work performed with mold

87.876Â Â Â Â Â Â
Sale
of mold

MISCELLANEOUS PROVISIONS

87.910Â Â Â Â Â Â  Cost of preparing lien notice

87.920Â Â Â Â Â Â  Recording of document not to create lien, affect title or constitute notice except as authorized by law

87.930Â Â Â Â Â Â  Secretary of State to furnish list of persons who have filed financing statement

CONSTRUCTION LIENS

Â Â Â Â Â  87.001 Short title. ORS 87.001 to 87.060 and 87.075 to 87.093 shall be known and may be cited as the Construction Lien Law. [1975 c.466 Â§1]

Â Â Â Â Â  87.005 Definitions for ORS 87.001 to 87.060 and 87.075 to 87.093. As used in ORS 87.001 to 87.060 and 87.075 to 87.093:

Â Â Â Â Â  (1) ÂCommencement of the improvementÂ means the first actual preparation or construction upon the site or the first delivery to the site of materials of such substantial character as to notify interested persons that preparation or construction upon the site has begun or is about to begin.

Â Â Â Â Â  (2) ÂConstructionÂ includes creation or making of an improvement, and alteration, partial construction and repairs done in and upon an improvement.

Â Â Â Â Â  (3) ÂConstruction agentÂ includes a contractor, architect, builder or other person having charge of construction or preparation.

Â Â Â Â Â  (4) ÂContractorÂ means a person who contracts on predetermined terms to be responsible for the performance of all or part of a job of preparation or construction in accordance with established specifications or plans, retaining control of means, method and manner of accomplishing the desired result, and who provides:

Â Â Â Â Â  (a) Labor at the site; or

Â Â Â Â Â  (b) Materials, supplies and labor at the site.

Â Â Â Â Â  (5) ÂImprovementÂ includes any building, wharf, bridge, ditch, flume, reservoir, well, tunnel, fence, street, sidewalk, machinery, aqueduct and all other structures and superstructures, whenever it can be made applicable thereto.

Â Â Â Â Â  (6) ÂMortgageeÂ means a person who has a valid subsisting mortgage of record or trust deed of record securing a loan upon land or an improvement.

Â Â Â Â Â  (7) ÂOriginal contractorÂ means a contractor who has a contractual relationship with the owner.

Â Â Â Â Â  (8) ÂOwnerÂ means:

Â Â Â Â Â  (a) A person who is or claims to be the owner in fee or a lesser estate of the land on which preparation or construction is performed;

Â Â Â Â Â  (b) A person who has entered into a contract for the purchase of an interest in the land or improvement thereon sought to be charged with a lien created under ORS 87.010; or

Â Â Â Â Â  (c) A person to whom a valid subsisting lease on land or an improvement is made, and who possesses an interest in the land or improvement by reason of that lease.

Â Â Â Â Â  (9) ÂPreparationÂ includes excavating, surveying, landscaping, demolition and detachment of existing structures, leveling, filling in, and other preparation of land for construction.

Â Â Â Â Â  (10) ÂSiteÂ means the land on which construction or preparation is performed.

Â Â Â Â Â  (11) ÂSubcontractorÂ means a contractor who has no direct contractual relationship with the owner. [Amended by 1957 c.651 Â§1; 1973 c.671 Â§1; 1975 c.466 Â§2; 1977 c.596 Â§1; 2005 c.22 Â§52]

Â Â Â Â Â  87.007 Protection of purchasers of residential property from construction liens that may be perfected after sale of property completed; requirements for sale of residential property; seller options; rules; delivery of form to purchaser; penalty; damages; defenses. (1) This section applies to a sale of the following residential property:

Â Â Â Â Â  (a) A new single family residence or a single family residence where the sales price for original construction or contract price for improvements to the residence completed within three months prior to the date of the sale of the property is $50,000 or more.

Â Â Â Â Â  (b) A new condominium unit or a condominium unit where the sales price for original construction or contract price for improvements to the condominium unit completed within three months prior to the date of the sale of the property is $50,000 or more. As used in this paragraph, Âcondominium unitÂ has the meaning given that term in ORS 100.005.

Â Â Â Â Â  (c) A new residential building or a residential building where the sales price for original construction or contract price for improvements to the residential building completed within three months prior to the date of the sale of the property is $50,000 or more. As used in this paragraph, Âresidential buildingÂ means a building or structure containing not more than four dwelling units capable of being used as residences or homes.

Â Â Â Â Â  (2) For purposes of protecting purchasers of residential property with respect to claims of lien that arise before the date the sale of the residential property is completed but may be perfected under ORS 87.035 after the date the sale of the property is completed, when an owner of record sells residential property to a purchaser, the owner shall provide such protection by one of the following methods:

Â Â Â Â Â  (a) Purchase or otherwise provide title insurance on behalf of the purchaser by a policy issued:

Â Â Â Â Â  (A) Without exception for filed and unfiled claims of construction lien existing at the date of closing of the purchase; and

Â Â Â Â Â  (B) On forms and at rates filed with, but not disapproved by, the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Retain in escrow, as defined in ORS 696.505, an amount of funds that is not less than 25 percent of the sale price of the residential property. The funds shall be maintained in or released from escrow pursuant to written instructions to the escrow agent from the owner that sold the property and the purchaser. The written instructions shall provide that any claims of lien that are perfected after the date of the sale of the property and that are not paid by the owner that sold the property shall be paid upon demand by the purchaser from the amount maintained in escrow. The escrow agent shall release the unused funds from escrow to the owner that sold the property if the escrow agent receives a request from the owner that sold the property and the owner provides documentation from a title company that:

Â Â Â Â Â  (A) Claims of lien have not been perfected against the property and 90 days have passed since the date that construction was completed; or

Â Â Â Â Â  (B) One or more claims of lien have been perfected against the property, that 135 days have passed since the date that each such claim of lien was filed and that all such perfected claims of lien have been released or waived.

Â Â Â Â Â  (c) Maintain a bond or letter of credit in an amount that is not less than 25 percent of the sale price of the property. The Construction Contractors Board shall prescribe by rule the amount, terms and conditions of the bond or letter of credit to be maintained under this paragraph.

Â Â Â Â Â  (d) Obtain written waivers from every person claiming a lien or liens in an aggregate amount that exceeds $5,000 with respect to the property under ORS 87.010, 87.021 or 87.035, and provide copies of the waivers to the purchaser not later than the date the sale of the property is completed.

Â Â Â Â Â  (e) Complete the sale of the residential property after the deadline for perfecting all claims of liens under ORS 87.035 with respect to the property.

Â Â Â Â Â  (f) Obtain a signed written waiver from the purchaser of the residential property. The waiver shall be in a form described in ORS 87.091 and shall specify that the provisions of paragraphs (a) to (e) of this subsection do not apply to the sale of the residential property. The waiver must be printed on a form that is separate from any residential property sales contract or agreement and may be signed by the purchaser at any time after the purchaser enters into the sales contract or agreement with respect to the residential property and before closing of the transaction.

Â Â Â Â Â  (3) Not later than the date the sale of the residential property is completed, the owner who sold the property shall complete, sign and deliver to the purchaser a form specifying the method that the owner has selected to comply with the requirements of subsection (2) of this section or that subsection (2) of this section does not apply to the sale of the property. The notice shall be in a form designated by the Construction Contractors Board by rule under ORS 701.235.

Â Â Â Â Â  (4) A real estate licensee, as defined in ORS 696.010, acting in the professional capacity of a licensee may not be liable in any criminal, civil or administrative proceeding arising out of the failure of an owner of record to comply with subsection (2) or (3) of this section.

Â Â Â Â Â  (5) Violation of subsection (3) of this section is a Class A violation.

Â Â Â Â Â  (6) In addition to any other remedy or penalty provided by law, a purchaser may bring an action to recover up to twice the amount of actual damages caused by a violation of subsection (2) of this section. The court may award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees. Any action brought under this subsection must be commenced not later than two years after the date the sale of the property is completed.

Â Â Â Â Â  (7) For purposes of subsections (5) and (6) of this section and ORS 646.608:

Â Â Â Â Â  (a) It is a defense to a violation of subsection (2) or (3) of this section that there is no enforcement or attempted enforcement of any claim of lien against the property that is the subject of the sale arising before the date the sale of the property is completed; and

Â Â Â Â Â  (b) As to any claim of lien, it is a defense to a violation of subsection (2) or (3) of this section if the owner that sold the property:

Â Â Â Â Â  (A) Proves that the claim of lien against the property that is the subject of the sale is invalid; or

Â Â Â Â Â  (B) Satisfies the claim of lien or obtains a release from the claim of lien on the property that is the subject of the sale.

Â Â Â Â Â  (8) A violation of subsection (2) or (3) of this section is not considered to have occurred with respect to a lien described in ORS 87.010 during the period that the validity of the lien is disputed in a judicial proceeding or a proceeding described in ORS chapter 701.

Â Â Â Â Â  (9) Nothing in this section requires the payment of a lien that is not otherwise valid. This section does not apply to claims of lien perfected by persons furnishing any materials, equipment, services or labor at the request of the purchaser of the residential property. [2003 c.778 Â§2]

Â Â Â Â Â  87.010 Construction liens; who is entitled to lien. (1) Any person performing labor upon, transporting or furnishing any material to be used in, or renting equipment used in the construction of any improvement shall have a lien upon the improvement for the labor, transportation or material furnished or equipment rented at the instance of the owner of the improvement or the construction agent of the owner.

Â Â Â Â Â  (2) Any person who engages in or rents equipment for the preparation of a lot or parcel of land, or improves or rents equipment for the improvement of a street or road adjoining a lot or parcel of land at the request of the owner of the lot or parcel, shall have a lien upon the land for work done, materials furnished or equipment rented.

Â Â Â Â Â  (3) A lien for rented equipment under subsection (1) or (2) of this section shall be limited to the reasonable rental value of the equipment notwithstanding the terms of the underlying rental agreement.

Â Â Â Â Â  (4) Trustees of an employee benefit plan shall have a lien upon the improvement for the amount of contributions, due to labor performed on that improvement, required to be paid by agreement or otherwise into a fund of the employee benefit plan.

Â Â Â Â Â  (5) An architect, landscape architect, land surveyor or registered engineer who, at the request of the owner or an agent of the owner, prepares plans, drawings or specifications that are intended for use in or to facilitate the construction of an improvement or who supervises the construction shall have a lien upon the land and structures necessary for the use of the plans, drawings or specifications so provided or supervision performed.

Â Â Â Â Â  (6) A landscape architect, land surveyor or other person who prepares plans, drawings, surveys or specifications that are used for the landscaping or preparation of a lot or parcel of land or who supervises the landscaping or preparation shall have a lien upon the land for the plans, drawings, surveys or specifications used or supervision performed. [Amended by 1957 c.651 Â§2; 1973 c.671 Â§2; 1975 c.466 Â§3; 1977 c.596 Â§2; 1981 c.757 Â§1]

Â Â Â Â Â  87.015 Land and interests therein subject to lien; leaseholds. (1) The site together with the land that may be required for the convenient use and occupation of the improvement constructed on the site, to be determined by the court at the time of the foreclosure of the lien, shall also be subject to the liens created under ORS 87.010 (1), (4) and (5) if, at the time of the commencement of the improvement, the person who caused the improvement to be constructed was the owner of that site and land. If the person owned less than a fee-simple estate in the site and land, then only the interest of the person therein shall be subject to the lien.

Â Â Â Â Â  (2) If a lien created under ORS 87.010 (1), (4) and (5) is claimed against a unit as defined in ORS 100.005 to 100.910, the Oregon Condominium Act, the common elements appertaining to that unit are also subject to the lien.

Â Â Â Â Â  (3) When the interest of the person who caused the improvement to be constructed is a leasehold interest, and that person has forfeited the rights of the person thereto, the purchaser of the improvement and leasehold term at any sale under the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093, is deemed to be the assignee of the leasehold term, and may pay the lessor all arrears of rent or other money and costs due under the lease. If the lessor regains possession of the property, or obtains judgment for the possession thereof prior to the commencement of construction of the improvement, the purchaser may remove the improvement within 30 days after the purchaser purchases it, and the owner of the land shall receive the rent due the owner, payable out of the proceeds of the sale, according to the terms of the lease, down to the time of removal. [Amended by 1975 c.466 Â§4]

Â Â Â Â Â  87.018 Delivery of notices. Except as provided in ORS 87.093, all notices required under ORS 87.001 to 87.060 and 87.075 to 87.093 shall be in writing and delivered in person or delivered by registered or certified mail. [1975 c.466 Â§5; 1981 c.757 Â§2; 2007 c.648 Â§15]

Â Â Â Â Â  87.020 [Amended by 1965 c.446 Â§1; 1967 c.600 Â§1; 1967 c.602 Â§1; repealed by 1975 c.466 Â§6 (87.021 enacted in lieu of 87.020)]

Â Â Â Â Â  87.021 Notice to owners; notice from owner to original contractor; effect of failure to give notice. (1) Except when material, equipment, services or labor described in ORS 87.010 (1) to (3), (5) and (6) is furnished at the request of the owner, a person furnishing any materials, equipment, services or labor described in ORS 87.010 (1) to (3), (5) and (6) for which a lien may be perfected under ORS 87.035 shall give a notice of right to a lien to the owner of the site. The notice of right to a lien may be given at any time during the progress of the improvement, but the notice only protects the right to perfect a lien for materials, equipment and labor or services provided after a date which is eight days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, before the notice is delivered or mailed. However, no lien is created under ORS 87.010 (5) or (6) for any services provided for an owner-occupied residence at the request of an agent of the owner.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall be substantially in the form set forth in ORS 87.023.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a lien created under ORS 87.010 (1) to (3), (5) or (6) may be perfected under ORS 87.035 only to the extent that the notice required by subsection (1) of this section is given.

Â Â Â Â Â  (b) A person who performs labor upon a commercial improvement or provides labor and material for a commercial improvement or who rents equipment used in the construction of a commercial improvement need not give the notice required by subsection (1) of this section in order to perfect a lien created under ORS 87.010. As used in this paragraph:

Â Â Â Â Â  (A) ÂCommercial improvementÂ means any structure or building not used or intended to be used as a residential building, or other improvements to a site on which such a structure or building is to be located.

Â Â Â Â Â  (B) ÂResidential buildingÂ means a building or structure that is or will be occupied by the owner as a residence and that contains not more than four units capable of being used as residences or homes.

Â Â Â Â Â  (4) Unless otherwise agreed or the lien claimant who is required to give the notice under subsection (1) of this section is in privity with the original contractor, when a provision in an agreement for the construction of a commercial improvement requires the original contractor to hold an owner harmless or to indemnify an owner for a lien created under ORS 87.010 and perfected under ORS 87.035, that provision is not enforceable as to any lien which requires that a notice under this section be given to the owner unless a copy of the notice is delivered pursuant to ORS 87.018 to the original contractor not later than 10 days after its receipt by the owner. [1975 c.466 Â§7 (enacted in lieu of 87.020); 1981 c.757 Â§3; 1983 c.674 Â§1; 1983 c.757 Â§1; 1987 c.662 Â§1; 2001 c.311 Â§1; 2002 s.s.1 c.6 Â§Â§1,4; 2003 c.778 Â§10]

Â Â Â Â Â  87.023 Notice of right to lien; form of notice. The notice of right to a lien required under ORS 87.021 shall include, but not be limited to, the following information and shall be substantially in the following form:

______________________________________________________________________________

NOTICE OF RIGHT TO A LIEN.

WARNING
: READ THIS NOTICE.

PROTECT YOURSELF FROM

PAYING ANY CONTRACTOR

OR SUPPLIER TWICE

FOR THE SAME SERVICE.

To: ________Â  Â Â Â Â Â Â Â Â Â Â Â  Date of mailing: _____

Â Â Â Â Â  Owner

Â Â Â Â Â  ___________

Â Â Â Â Â  OwnerÂs address

Â Â Â Â Â  ___________

Â Â Â Â Â  This is to inform you that ____________ has begun to provide ____________ (description of materials, equipment, labor or services) ordered by ____________ for improvements to property you own. The property is located at __________________.

Â Â Â Â Â  A lien may be claimed for all materials, equipment, labor and services furnished after a date that is eight days, not including Saturdays, Sundays and other holidays, as defined in ORS 187.010, before this notice was mailed to you.

Â Â Â Â Â  Even if you or your mortgage lender have made full payment to the contractor who ordered these materials or services, your property may still be subject to a lien unless the supplier providing this notice is paid.

Â Â Â Â Â  THIS IS NOT A LIEN. It is a notice sent to you for your protection in compliance with the construction lien laws of the State of
Oregon
.

Â Â Â Â Â  This notice has been sent to you by:

NAME: _________

ADDRESS: ________

TELEPHONE: ______

Â Â Â Â Â  IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE, FEEL FREE TO CALL US.

IMPORTANT INFORMATION ON REVERSE SIDE

______________________________________________________________________________

______________________________________________________________________________

IMPORTANT INFORMATION

FOR YOUR PROTECTION

Â Â Â Â Â  Under
Oregon
Âs laws, those who work on your property or provide labor, equipment, services or materials and are not paid have a right to enforce their claim for payment against your property. This claim is known as a construction lien.

Â Â Â Â Â  If your contractor fails to pay subcontractors, material suppliers, rental equipment suppliers, service providers or laborers or neglects to make other legally required payments, the people who are owed money can look to your property for payment,
even if you have paid your contractor in full
.

Â Â Â Â Â  The law states that all people hired by a contractor to provide you with materials, equipment, labor or services must give you a notice of right to a lien to let you know what they have provided.

WAYS TO PROTECT

YOURSELF ARE:

Â Â Â Â Â  - RECOGNIZE that this notice of right to a lien may result in a lien against your property unless all those supplying a notice of right to a lien have been paid.

Â Â Â Â Â  - LEARN more about the lien laws and the meaning of this notice by contacting the Construction Contractors Board, an attorney or the firm sending this notice.

Â Â Â Â Â  - ASK for a statement of the labor, equipment, services or materials provided to your property from each party that sends you a notice of right to a lien.

Â Â Â Â Â  - WHEN PAYING your contractor for materials, equipment, labor or services, you may make checks payable
jointly
to the contractor and the firm furnishing materials, equipment, labor or services for which you have received a notice of right to a lien.

Â Â Â Â Â  - OR use one of the methods suggested by the ÂInformation Notice to Owners.Â If you have not received such a notice, contact the Construction Contractors Board.

Â Â Â Â Â  - GET EVIDENCE that all firms from whom you have received a notice of right to a lien have been paid or have
waived
the right to claim a lien against your property.

Â Â Â Â Â  - CONSULT an attorney, a professional escrow company or your mortgage lender.

______________________________________________________________________________

[1981 c.757 Â§5; 1983 c.757 Â§2; 1987 c.662 Â§2]

Â Â Â Â Â  87.025 Priority of perfected liens; right to sell improvements separately from land; notice to mortgagee; list of materials or supplies. (1) A lien created under ORS 87.010 (2) or (6) and perfected under ORS 87.035 upon any lot or parcel of land shall be preferred to any lien, mortgage or other encumbrance which attached to the land after or was unrecorded at the time of commencement of the improvement.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (6) of this section, a lien created under ORS 87.010 (1), (4) or (5) and perfected under ORS 87.035 upon any improvement shall be preferred to all prior liens, mortgages or other encumbrances upon the land upon which the improvement was constructed. To enforce such lien the improvement may be sold separately from the land; and the purchaser may remove the improvement within a reasonable time thereafter, not to exceed 30 days, upon the payment to the owner of the land of a reasonable rent for its use from the date of its purchase to the time of removal. If such removal is prevented by legal proceedings, the 30 days shall not begin to run until the final determination of such proceedings in the court of first resort or the appellate court if appeal is taken.

Â Â Â Â Â  (3) No lien for materials or supplies shall have priority over any recorded mortgage or trust deed on either the land or improvement unless the person furnishing the material or supplies, not later than eight days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, after the date of delivery of material or supplies for which a lien may be claimed delivers to the mortgagee either a copy of the notice given to the owner under ORS 87.021 to protect the right to claim a lien on the material or supplies or a notice in any form that provides substantially the same information as the form set forth in ORS 87.023.

Â Â Â Â Â  (4) A mortgagee who has received notice of delivery of materials or supplies in accordance with the provisions of subsection (3) of this section, may demand a list of those materials or supplies including a statement of the amount due by reason of delivery thereof. The list of materials or supplies shall be delivered to the mortgagee within 15 days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, of receipt of demand, as evidenced by a receipt or a receipt of delivery of a registered or certified letter containing the demand. Failure to furnish the list or the amount due by the person giving notice of delivery of the materials or supplies shall constitute a waiver of the preference provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Upon payment and acceptance of the amount due to the supplier of materials or supplies, and upon demand of the person making payment, the supplier shall execute a waiver of all lien rights as to materials or supplies for which payment has been made.

Â Â Â Â Â  (6) Unless the mortgage or trust deed is given to secure a loan made to finance the alteration or repair, a lien created under ORS 87.010 and perfected under ORS 87.035 for the alteration and repair of an improvement commenced and made subsequent to the date of record of a duly executed and recorded mortgage or trust deed on that improvement or on the site shall not take precedence over the mortgage or trust deed.

Â Â Â Â Â  (7) The perfection of a lien under ORS 87.035 relates to the date of commencement of the improvement as defined in ORS 87.005. Except as provided in subsection (3) of this section, the date of creation of the lien under ORS 87.010 and the date of perfection of the lien under ORS 87.035 do not affect the priorities under this section, the equal priority of perfected lien claimants, or the distribution of proceeds to perfected lien claimants under ORS 87.060 (6). [Amended by 1965 c.446 Â§2; 1967 c.602 Â§2; 1975 c.466 Â§8; 1981 c.757 Â§6; 1983 c.513 Â§1; 1983 c.674 Â§3; 1985 c.513 Â§1; 1987 c.662 Â§3]

Â Â Â Â Â  87.027 Right of owner to demand list of services, materials, equipment and labor; penalty for failure to provide list. An owner who receives a notice of right to a lien in accordance with the provisions of ORS 87.021 may demand, in writing, from the person providing materials, equipment, services or labor a list of materials or equipment or description of labor or services supplied or a statement of the contractual basis for supplying the materials, equipment, services or labor, including the percentage of the contract completed, and the charge therefor to the date of the demand. The supplierÂs statement shall be delivered to the owner within 15 days, not including Saturdays, Sundays and other holidays as defined in ORS 187.010, of receipt of the ownerÂs written demand, as evidenced by a receipt or a receipt of delivery of a certified or registered letter containing the demand. Failure of the supplier to furnish the information requested constitutes a loss of attorney fees and costs otherwise allowable in a suit to foreclose a lien. [1981 c.757 Â§8; 1985 c.513 Â§2; 1987 c.662 Â§4]

Â Â Â Â Â  87.030 Effect of ownerÂs knowledge of improvement; notice of nonresponsibility. (1) Every improvement except an improvement made by a person other than the landowner in drilling or boring for oil or gas, constructed upon lands with the knowledge of the owner shall be deemed constructed at the instance of the owner, and the interest owned shall be subject to any lien perfected pursuant to the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093, unless the owner shall, within three days after the owner obtains knowledge of the construction, give notice that the owner will not be responsible for the same by posting a notice in writing to that effect in some conspicuous place upon the land or the improvement situated thereon.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a lien prohibited under ORS 87.037. [Amended by 1975 c.466 Â§9; 1987 c.662 Â§5; 2007 c.648 Â§9]

Â Â Â Â Â  87.035 Perfecting lien; filing claim of lien; contents of claim. (1) Every person claiming a lien created under ORS 87.010 (1) or (2) shall perfect the lien not later than 75 days after the person has ceased to provide labor, rent equipment or furnish materials or 75 days after completion of construction, whichever is earlier. Every other person claiming a lien created under ORS 87.010 shall perfect the lien not later than 75 days after the completion of construction. All liens claimed shall be perfected as provided by subsections (2) to (4) of this section.

Â Â Â Â Â  (2) A lien created under ORS 87.010 shall be perfected by filing a claim of lien with the recording officer of the county or counties in which the improvement, or some part thereof, is situated.

Â Â Â Â Â  (3) A claim of lien shall contain:

Â Â Â Â Â  (a) A true statement of demand, after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the person by whom the claimant was employed or to whom the claimant furnished the materials or rented the equipment or by whom contributions are owed; and

Â Â Â Â Â  (d) A description of the property to be charged with the lien sufficient for identification, including the address if known.

Â Â Â Â Â  (4) The claim of lien shall be verified by the oath of the person filing or of some other person having knowledge of the facts, subject to the criminal penalties for false swearing provided under ORS 162.075. [Amended by 1961 c.609 Â§1; 1973 c.671 Â§3; 1975 c.466 Â§10; 1983 c.517 Â§1; 1985 c.596 Â§1; 1987 c.662 Â§6]

Â Â Â Â Â  87.037 Prohibition against claim of lien. An original contractor may not claim a lien arising from the improvement of real property if a written contract for the work is required by ORS 701.305 and the contractor does not have a written contract. [2007 c.648 Â§5]

Â Â Â Â Â  Note: 87.037 was added to and made a part of 87.001 to 87.060 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.039 Notice of filing claim of lien; effect of failure to give notice. (1) A person filing a claim of lien pursuant to ORS 87.035 shall mail to the owner and to the mortgagee a notice in writing that the claim has been filed. A copy of the claim of lien shall be attached to the notice. The notice shall be mailed not later than 20 days after the date of filing. Notice mailed to the owner who received the notice of right to a lien as provided by ORS 87.021 shall be deemed in compliance with the requirement of this subsection, unless the person giving notice has actual knowledge of changed ownership. Notice mailed by any person to the mortgagee who received the notice required under ORS 87.025 shall be deemed in compliance with this subsection unless the person giving the notice has actual knowledge of a change of mortgagee.

Â Â Â Â Â  (2) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with subsection (1) of this section. [1975 c.466 Â§14; 1983 c.674 Â§4; 1985 c.513 Â§3; 1987 c.662 Â§7]

Â Â Â Â Â  87.040 [Repealed by 1975 c.466 Â§25]

Â Â Â Â Â  87.045 Completion date of improvement; notice of completion, abandonment or nonabandonment; contents of notice. (1) The completion of construction of an improvement shall occur when:

Â Â Â Â Â  (a) The improvement is substantially complete;

Â Â Â Â Â  (b) A completion notice is posted and recorded as provided by subsections (2) and (3) of this section; or

Â Â Â Â Â  (c) The improvement is abandoned as provided by subsection (5) of this section.

Â Â Â Â Â  (2) When all original contractors employed on the construction of an improvement have substantially performed their contracts, any original contractor, the owner or mortgagee, or an agent of any of them may post and record a completion notice. The completion notice shall state in substance the following:

______________________________________________________________________________

Â Â Â Â Â  Notice hereby is given that the building, structure or other improvement on the following described premises, (insert the legal description of the property including the street address, if known) has been completed.

Â Â Â Â Â  All persons claiming a lien upon the same under the Construction Lien Law hereby are notified to file a claim of lien as required by ORS 87.035.

Dated ______, 2__

____________

Original Contractor, Owner or Mortgagee

P. O. Address: ______

______________________________________________________________________________

Â Â Â Â Â  (3) Any notice provided for in this section shall be posted on the date it bears in some conspicuous place upon the land or upon the improvement situated thereon. Within five days from the date of posting the notice, the party posting it or the agent of the party shall record with the recording officer of the county in which the property, or some part thereof, is situated, a copy of the notice, together with an affidavit indorsed thereon or attached thereto, made by the person posting the notice, stating the date, place and manner of posting the notice. The recording officer shall indorse upon the notice the date of the filing thereof and record and index the notice in the statutory lien record as required by ORS 87.050.

Â Â Â Â Â  (4) Anyone claiming a lien created under ORS 87.010 on the premises described in a completion or abandonment notice for labor or services performed and materials or equipment used prior to the date of the notice shall perfect the lien pursuant to ORS 87.035.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an improvement is abandoned:

Â Â Â Â Â  (a) On the 75th day after work on the construction of the improvement ceases; or

Â Â Â Â Â  (b) When the owner or mortgagee of the improvement or an agent of either posts and records an abandonment notice in writing signed by either the owner or the mortgagee.

Â Â Â Â Â  (6) When work on the construction of an improvement ceases, if the owner or mortgagee of the improvement intends to resume construction and does not want abandonment to occur, the owner or mortgagee or an agent of either shall post and record a nonabandonment notice in writing signed by either the owner or mortgagee. The notice of nonabandonment shall be posted and recorded not later than the 74th day after work on the construction ceases. The notice of nonabandonment may be renewed at intervals of 150 days by rerecording the notice.

Â Â Â Â Â  (7) The notices of abandonment or nonabandonment described in subsections (5) and (6) of this section shall state in substance:

Â Â Â Â Â  (a) That the improvement is either abandoned or not abandoned.

Â Â Â Â Â  (b) The legal description of the property, including the street address if known, on which the improvement is located.

Â Â Â Â Â  (c) In the case of an abandonment notice, that all persons claiming a lien on the improvement should file a claim of lien pursuant to ORS 87.035.

Â Â Â Â Â  (d) In the case of a nonabandonment notice, the reasons for the delay in construction.

Â Â Â Â Â  (e) The date of the notice.

Â Â Â Â Â  (f) The address of the person who signs the notice. [Amended by 1975 c.466 Â§11; 1985 c.596 Â§2; 1987 c.662 Â§8; 2001 c.577 Â§6; 2005 c.22 Â§53]

Â Â Â Â Â  87.050 Recording. The recording officer of each county shall record all notices and claims of lien required to be filed by the provisions of ORS 87.001 to 87.060 and 87.075 to 87.093 in the statutory lien record. The notices and claims recorded in the statutory lien record shall be indexed as deeds and other conveyances are required by law to be indexed and shall constitute a public record of the county. [Amended by 1975 c.466 Â§12; 1987 c.662 Â§9; 2001 c.577 Â§2]

Â Â Â Â Â  87.055 Duration of lien; when suit to enforce lien commences. No lien created under ORS 87.010 shall bind any improvement for a longer period than 120 days after the claim of lien is filed unless suit is brought in a proper court within that time to enforce the lien, or if extended payment is provided and the terms thereof are stated in the claim of lien, then 120 days after the expiration of such extended payment, but no lien shall be continued in force for a longer time than two years from the time the claim of lien is filed under ORS 87.035 by any agreement to extend payment. For purposes of this section:

Â Â Â Â Â  (1) Subject to subsection (2) of this section, a suit to enforce the lien shall be deemed commenced as provided in ORS 12.020.

Â Â Â Â Â  (2) With regard to other parties who are construction lien claimants under ORS 87.035, a suit to enforce the lien shall be deemed to commence when the complaint is filed, whether or not summons or service with regard to such parties is completed within the time required by ORS 12.020. [Amended by 1975 c.466 Â§13; 1985 c.341 Â§1; 1985 c.513 Â§4; 1987 c.662 Â§10]

Â Â Â Â Â  87.057 Notice of intent to foreclose; list of materials furnished and statement of prices; effect of failure to give notice. (1) A person intending to foreclose a lien shall deliver to the owner of the property upon which the lien is claimed and to the mortgagee a notice in writing not later than 10 days prior to commencement of the suit stating that such person, or others, intends to commence suit to foreclose the lien. Notice delivered to the mortgagee who received the notice required by ORS 87.025 shall be deemed in compliance with this subsection, unless the person giving notice has actual knowledge of a change of mortgagee.

Â Â Â Â Â  (2) Where a notice of intent to foreclose a lien has been given as provided by subsection (1) of this section, the sender of the notice upon demand of the owner shall furnish to the owner within five days after the demand a list of the materials and supplies with the charge therefor, or a statement of a contractual basis for the ownerÂs obligation, for which a claim will be made in the suit to foreclose.

Â Â Â Â Â  (3) A plaintiff or cross-complainant seeking to foreclose a lien in a suit to foreclose shall plead and prove compliance with subsections (1) and (2) of this section. No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.060 shall be allowed to any party failing to comply with the provisions of this section. [1975 c.466 Â§15; 1987 c.662 Â§11]

Â Â Â Â Â  87.058 Stay of foreclosure proceedings; requirements; procedure; duration of stay. (1) As used in this section:

Â Â Â Â Â  (a) Notwithstanding ORS 87.005, ÂcontractorÂ has the meaning given that term in ORS 701.005.

Â Â Â Â Â  (b) ÂBoardÂ means the Construction Contractors Board established in ORS 701.205.

Â Â Â Â Â  (2) If a person files a suit to enforce a lien perfected under ORS 87.035 and the owner of the structure subject to that lien files a complaint that is being processed by the board under ORS 701.145 against a contractor who performed work on the structure, the owner may obtain a stay of proceedings on the suit to enforce the lien if:

Â Â Â Â Â  (a) The owner already has paid the contractor for that contractorÂs work that is subject to this chapter on the structure;

Â Â Â Â Â  (b) The person suing to enforce the lien perfected under ORS 87.035:

Â Â Â Â Â  (A) Performed work that is subject to ORS chapter 701 on the structure for the contractor who has been paid by the owner;

Â Â Â Â Â  (B) Furnished labor, services or materials or rented or supplied equipment used on the structure to the contractor who has been paid by the owner; or

Â Â Â Â Â  (C) Otherwise acquired the lien as a result of a contribution toward completion of the structure for which the contractor has been paid by the owner; and

Â Â Â Â Â  (c) The continued existence of the lien on which the suit is pending is attributable to the failure of the contractor who has been paid by the owner to pay the person suing for that personÂs contribution toward completion of the structure.

Â Â Â Â Â  (3) The owner may petition for the stay of proceedings described in subsection (2) of this section by filing the following papers in the circuit court in which the suit on the lien is pending:

Â Â Â Â Â  (a) A certified copy of the complaint filed for processing by the board under ORS 701.145; and

Â Â Â Â Â  (b) An affidavit signed by the owner that contains:

Â Â Â Â Â  (A) A description of the structure;

Â Â Â Â Â  (B) The street address of the structure;

Â Â Â Â Â  (C) A statement that the structure is the structure upon which the suit to enforce the lien is pending; and

Â Â Â Â Â  (D) A statement that the petitioner is the owner of the structure.

Â Â Â Â Â  (4) Upon receipt of a complete petition described in subsection (3) of this section, the circuit court shall stay proceedings on the suit to enforce the lien.

Â Â Â Â Â  (5) After the board order on the complaint becomes final and the board issues any required notice for payment against the contractorÂs bond or deposit, the circuit court shall dissolve the stay ordered under subsection (4) of this section. [1981 c.618 Â§16; 1987 c.662 Â§12; 1991 c.181 Â§15; 2001 c.197 Â§8; 2007 c.793 Â§2]

Â Â Â Â Â  87.060 Foreclosure; right to jury trial; distribution of proceeds of foreclosure sale. (1) A suit to enforce a lien perfected under ORS 87.035 shall be brought in circuit court, and the pleadings, process, practice and other proceedings shall be the same as in other cases.

Â Â Â Â Â  (2) In a suit to enforce a lien perfected under ORS 87.035, evidence of the actual costs of the labor, equipment, services and material provided by the lien claimant establishes a rebuttable presumption that those costs are the reasonable value of that labor, equipment, services and material.

Â Â Â Â Â  (3) In a suit to enforce a lien perfected under ORS 87.035, the court shall allow or disallow the lien. If the lien is allowed, the court shall proceed with the foreclosure of the lien and resolve all other pleaded issues. If the lien is disallowed, and a party has made a demand for a jury trial as provided for in subsection (4) of this section, the court shall impanel a jury to decide any issues triable of right by a jury. All other issues in the suit shall be tried by the court.

Â Â Â Â Â  (4) A party may demand a trial by jury of any issue triable of right by a jury after the lien is disallowed, if that party serves a demand therefor in writing upon the other parties at any time prior to commencement of the trial to foreclose the lien. The demand shall be filed with the court. The failure of a party to serve a demand as required by this subsection shall constitute a waiver by the party of trial by jury. A demand for trial by jury made as provided in this subsection may not be withdrawn without the consent of the parties.

Â Â Â Â Â  (5) When notice of intent to foreclose the lien has been given, pleaded and proven as provided for in ORS 87.057, the court, upon entering judgment for the lien claimant, shall allow as part of the costs all moneys paid for the filing or recording of the lien and all moneys paid for title reports required for preparing and foreclosing the lien. In a suit to enforce a lien perfected under ORS 87.035 the court shall allow a reasonable amount as attorney fees at trial and on appeal to the party who prevails on the issues of the validity and foreclosure of the lien.

Â Â Â Â Â  (6) In case the proceeds of any sale under ORS 87.001 to 87.060 and 87.075 to 87.093 are insufficient to pay all lienholders claiming under such statutes, the liens of all persons shall be paid pro rata. Each claimant is entitled to execution for any balance due the claimant after the distribution of the proceeds, and that execution shall be issued by the clerk of the court, upon demand, after the return of the sheriff or other officer making the sale showing the balance due.

Â Â Â Â Â  (7) All suits to enforce any lien perfected under ORS 87.035 shall have preference on the calendar of the court over every civil suit, except suits to which the state is a party, and shall be tried by the court without unnecessary delay. In such a suit, all persons personally liable, and all lienholders whose claims have been filed for record pursuant to ORS 87.035, shall, and all other persons interested in the matter in controversy, or in the property sought to be charged with the lien, may be made parties; but persons not made parties are not bound by the proceedings. The proceedings upon the foreclosure of the liens perfected under ORS 87.035 shall, as nearly as possible, conform to the proceedings of a foreclosure of a mortgage lien upon real property. [Amended by 1975 c.466 Â§16; 1981 c.897 Â§20; 1981 c.898 Â§44; 1983 c.517 Â§2; 1987 c.662 Â§13]

Â Â Â Â Â  87.065 [Amended by 1961 c.609 Â§2; repealed by 1975 c.466 Â§25]

Â Â Â Â Â  87.070 Amount of recovery by contractor; respective rights of contractor and owner. Any contractor may recover, upon a lien perfected by the contractor, only the amount due to the contractor according to the terms of the contract, after deducting all claims of other parties for work done and materials furnished for which a lien is perfected under ORS 87.035. Where a claim of lien is filed pursuant to ORS 87.035 for work done or material or equipment furnished to any contractor, the contractor shall defend any action brought thereupon at the expense of the contractor, and during the pendency of such action the owner may withhold from the contractor the amount of money for which such claim of lien is filed. In case of judgment against the owner or the property of the owner upon the lien, the owner may deduct from any amount due or to become due by the owner to the contractor the amount of such judgment and costs; and if the amount of the judgment and costs exceeds the amount due by the owner to the contractor, or if the owner has settled with the contractors in full, the owner may recover back from the contractor any amount so paid in excess of the contract price, and for which the contractor was originally the party liable. [Amended by 1987 c.662 Â§14]

Â Â Â Â Â  87.075 Exemption of building materials from attachment by third persons. When a person furnishes or procures materials for use in the construction of an improvement, those materials are not subject to attachment, execution or other legal process to enforce any debt due by the purchaser of the materials, except a debt due for the purchase money thereof, so long as in good faith the materials are about to be applied to the construction of the improvement. [Amended by 1975 c.466 Â§23]

Â Â Â Â Â  87.076 Bond or deposit of money; amount; demand for release of lien; effect. (1) The owner of an improvement or land against which a lien perfected under ORS 87.035 is claimed, or any other interested person, may file with the recording officer of the county in whose office the claim of lien is filed a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the principal or principals on the bond shall pay the amount of the claim and all costs and attorney fees that are awarded against the improvement or land on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, or in the amount of $1,000, whichever is greater.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, the owner of an improvement or land against which a lien perfected under ORS 87.035 is claimed, or any other interested person, may deposit with the treasurer of the county in which the claim of lien is filed a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien, or in the amount of $1,000, whichever is greater.

Â Â Â Â Â  (b) The court in which any proceeding to foreclose the lien may be brought may, upon notice and upon motion by a person who makes a deposit under paragraph (a) of this subsection, order the money invested in such manner as the court may direct. A person who makes a deposit under paragraph (a) of this subsection shall be entitled to any income from the investments and the treasurer of the county shall pay the income when received to the depositor without order.

Â Â Â Â Â  (3) A bond or money may be filed or deposited under subsection (1) or (2) of this section at any time after the filing of the claim of lien under ORS 87.035.

Â Â Â Â Â  (4)(a) Any person entitled to post a bond under subsection (1) of this section or a cash deposit under subsection (2) of this section may deliver pursuant to ORS 87.018 a written demand that a lien perfected under ORS 87.035 be released and a notice that if it is not released the party making the demand may be entitled to recover the actual costs incurred by the party making the demand in complying with this section, ORS 87.078 and 87.081 or the sum of $500, whichever is greater. If the lien is not released within 10 days after delivery of the demand and notice and the lien claimant or an assignor of the lien claimant does not bring a suit to foreclose the lien within the time provided in ORS 87.055, and if the person making the demand has complied with this section, ORS 87.078 and 87.081, then the person failing to release and foreclose the lien shall be liable to the person making the demand for the actual costs incurred by the person making the demand in complying with this section, ORS 87.078 and 87.081 or the sum of $500, whichever is greater, in addition to any other remedy provided by law or equity.

Â Â Â Â Â  (b) In any action to recover damages under this subsection in which the plaintiff prevails, there shall be allowed to the plaintiff, at trial and on appeal, a reasonable amount for attorney fees to be fixed by the court for prosecution of the action, if the court finds that a written demand for payment of the claim was made on the defendant not less than 20 days before commencement of the action. However, attorney fees shall not be allowed to the plaintiff, but shall be allowed to the defendant, if the court finds that the defendant tendered to the plaintiff prior to commencement of the action an amount not less than the damages awarded to the plaintiff.

Â Â Â Â Â  (c) If a lien claimant or an assignor of the lien claimant is served with a demand under paragraph (a) of this subsection and is a prevailing party in the suit to foreclose the lien, then in addition to such other costs and attorney fees to which the lien claimant or the assignor of the lien claimant is entitled, the court shall allow the actual costs incurred in addressing the demand or the sum of $500, whichever is greater. [1975 c.466 Â§17; 1983 c.513 Â§3; 1987 c.662 Â§15; 1999 c.845 Â§1]

Â Â Â Â Â  87.078 Notice of filing bond or depositing money; contents of notice; effect of failure to give notice. (1) A person who files a bond or deposits money under ORS 87.076 shall cause to be served upon the lien claimant a notice of the filing or deposit and, if a bond, a copy thereof, not later than 20 days after the filing or deposit. The notice shall state the location and time of the filing or deposit.

Â Â Â Â Â  (2) If a person does not notify the lien claimant as required by subsection (1) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of ORS 87.083 shall not apply in a suit to foreclose the lien for which the filing or deposit is made. [1975 c.466 Â§18]

Â Â Â Â Â  87.080 [Amended by 1967 c.407 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.081 Filing affidavit with county officer. (1) When a person files a bond with the recording officer of the county under ORS 87.076 and serves notice of the filing upon the lien claimant, the person shall file with the same recording officer an affidavit stating that such notice was served.

Â Â Â Â Â  (2) When a person deposits money with the treasurer of a county under ORS 87.076 and serves notice of the deposit upon the lien claimant, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served. [1975 c.466 Â§19; 2005 c.22 Â§54]

Â Â Â Â Â  87.082 [1967 c.407 Â§Â§1,2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.083 Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money. (1) Any suit to foreclose a lien pursuant to ORS 87.060 that is commenced or pending after the filing of a bond or deposit of money under ORS 87.076 shall proceed as if no filing or deposit had been made except that the lien shall attach to the bond or money upon the filing or deposit and the service of notice thereof upon the lien claimant. The property described in the claim of lien shall thereafter be entirely free of the lien and shall in no way be involved in subsequent proceedings.

Â Â Â Â Â  (2) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien shall be satisfied out of the bond or money. The court shall include as part of its judgment an order for the return to the person who deposited the money of any amount remaining after the lien is satisfied.

Â Â Â Â Â  (3) When a bond is filed or money is deposited, if, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of its judgment an order for the return of the bond or money to the person who filed the bond or deposited the money. [1975 c.466 Â§20; 1987 c.662 Â§16; 2005 c.22 Â§55]

Â Â Â Â Â  87.085 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.086 Determination of adequacy of bond. If a lien claimant considers the bond filed with a recording officer of a county inadequate to protect the claim of the lien claimant for some reason other than the amount of the bond, the lien claimant shall, within 10 days of receipt of the notice of filing, petition the court in which the suit to foreclose the lien may be brought for a determination of the adequacy of the bond. The lien claimant shall state in detail the reasons for the inadequacy. Not later than two days after the filing of the petition with the court, the lien claimant shall send a notice of the filing and a copy of the petition by registered or certified mail to the person who filed the bond. After a hearing, if the court determines that the bond is inadequate for one or more of the reasons stated by the lien claimant, the court shall order such action as shall make the bond adequate to protect the claim of lien. [1975 c.466 Â§21; 1987 c.662 Â§17]

Â Â Â Â Â  87.088 Release of lien or return of money. The county recording officer shall record a written release of the lien or the county treasurer in whose office money is deposited under ORS 87.076 shall return the money to the person who made the deposit when:

Â Â Â Â Â  (1) A suit to foreclose the lien is not commenced within the time specified by ORS 87.055;

Â Â Â Â Â  (2) The person who recorded the bond or deposited the money presents a certified copy of a courtÂs order for the release of the bond or all or some of the money to that person; or

Â Â Â Â Â  (3) The person who recorded the bond or deposited the money presents a written release of lien signed by the lien claimant. [1975 c.466 Â§22; 1999 c.654 Â§5]

Â Â Â Â Â  87.090 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.091 Form for waiver of application of provisions of ORS 87.007. (1) A written waiver described in ORS 87.007 (2) and signed by the purchaser of residential real property shall include the information described in subsection (2) of this section. The waiver shall be printed as a separate document and in at least 12-point boldfaced type.

Â Â Â Â Â  (2) The waiver described in subsection (1) of this section shall include, but not be limited to, the following information and shall be in substantially the following form:

______________________________________________________________________________

WAIVER OF PROTECTIONS

FROM SUBCONTRACTORSÂ LIENS.

WARNING
: READ THIS NOTICE.

PROTECT YOURSELF FROM

PAYING ANY CONTRACTOR

OR SUPPLIER TWICE

FOR THE SAME SERVICE.

Â Â Â Â Â  This is to inform you that if you are purchasing residential real property within 75 days after completion of construction, the property you are purchasing may be subject to construction liens that are not yet recorded on the date of sale. The property is located at ________.

Â Â Â Â Â  Under
Oregon
law, those who work on your property or provide materials, equipment, labor or services and are not paid have a right to enforce their claim for payment against the property. This claim is known as a construction lien.

Â Â Â Â Â  If a contractor fails to pay subcontractors, material suppliers, rental equipment suppliers, laborers or service providers or neglects to make other legally required payments, any person who is owed money can look to the property for payment,
even if the contractor has been paid in full
.

OREGON
LAW PROVIDES

THE FOLLOWING PROTECTIONS:

Â Â Â Â Â  Under Oregon Law, the seller of residential real property is required to take one of the following actions to protect you from construction liens that are not yet recorded on the date of sale:

Â Â Â Â Â  - PURCHASE or PROVIDE title insurance to help cover any construction liens that are recorded after you complete the purchase of the residential real property.

Â Â Â Â Â  - RETAIN money in escrow until the status of all construction liens is resolved after the purchase of the residential real property is complete.

Â Â Â Â Â  - MAINTAIN a bond or letter of credit until the status of all construction liens is resolved after the purchase of the residential real property is complete.

Â Â Â Â Â  - GET waivers from every person claiming a right to a lien against the property in an aggregate amount of $5,000 or more.

Â Â Â Â Â  - WAIT to close the purchase of the residential real property until 75 days after the completion of construction.

WAIVER OF RIGHTS

Â Â Â Â Â  Under
Oregon
law, you may waive the requirements that apply to the seller of the residential real property. By signing this document, you agree to waive these protections and accept the risk that the property you are purchasing may be subject to a lien that is recorded after the date of sale. By waiving your rights, you may become liable for payment of the lien even if the contractor has been paid in full. Before signing this waiver, you may wish to consult an attorney.

______________________________________________________________________________

Â Â Â Â Â  I have read this statement and understand the risks it describes. I hereby choose to assume those risks and waive the protections provided under ORS 87.007 by signing this form.

_______________

(Signature of purchaser)

____________, 2_____

______________________________________________________________________________

[2003 c.778 Â§9]

Â Â Â Â Â  87.093 Information Notice to Owner; rules; contents; when notice must be delivered; effect of failure to deliver notice; penalty. (1) The Construction Contractors Board shall adopt by rule a form entitled ÂInformation Notice to OwnerÂ which shall describe, in nontechnical language and in a clear and coherent manner using words in their common and everyday meanings, the pertinent provisions of the Construction Lien Law of this state and the rights and responsibilities of an owner of property and an original contractor under that law. The ÂInformation Notice to OwnerÂ shall include signature lines for the contractor and the property owner. The rights and responsibilities described in the form shall include, but not be limited to:

Â Â Â Â Â  (a) Methods by which an owner may avoid multiple payments for the same materials and labor;

Â Â Â Â Â  (b) The right to file a complaint against a licensed contractor with the board and, if appropriate, to be reimbursed from the contractorÂs bond filed under ORS chapter 701; and

Â Â Â Â Â  (c) The right to receive, upon written request therefor, a statement of the reasonable value of materials, equipment, services or labor provided from the persons providing the materials, equipment, services or labor at the request of an original contractor and who have also provided notices of right to a lien.

Â Â Â Â Â  (2)(a) Each original contractor shall deliver a copy of the ÂInformation Notice to OwnerÂ adopted by the board under this section to:

Â Â Â Â Â  (A) The first purchaser of residential property constructed by the contractor and sold before or within the 75-day period immediately following the completion of construction; and

Â Â Â Â Â  (B) The owner or an agent of the owner, other than an original contractor, at the time of signing a written residential construction or improvement contract with the owner.

Â Â Â Â Â  (b) If the residential construction or improvement contract is an oral contract, the original contractor shall mail or otherwise deliver the ÂInformation Notice to OwnerÂ not later than five days after the contract is made.

Â Â Â Â Â  (3) The contractor shall deliver the ÂInformation Notice to OwnerÂ personally, by registered or certified mail or by first class mail with certificate of mailing.

Â Â Â Â Â  (4) This section applies only to a residential construction or improvement contract for which the aggregate contract price exceeds $1,000. If the price of a residential improvement contract was initially less than $1,000, but during the course of the performance of the contract exceeds that amount, the original contractor shall mail or otherwise deliver the ÂInformation Notice to OwnerÂ not later than five days after the contractor knows or should reasonably know that the contract price will exceed $1,000.

Â Â Â Â Â  (5) Notwithstanding subsections (2) and (4) of this section, the original contractor need not send the owner an ÂInformation Notice to OwnerÂ if the owner is a contractor licensed with the board under ORS chapter 701.

Â Â Â Â Â  (6) Notwithstanding ORS 87.010 and 87.030, if an original contractor does not deliver an owner or agent with an ÂInformation Notice to OwnerÂ as required under subsections (2) to (4) of this section, the original contractor may not claim any lien created under ORS 87.010 upon any improvement, lot or parcel of land of the owner for labor, services or materials supplied under the residential construction or improvement contract for which the original contractor failed to deliver the required ÂInformation Notice to OwnerÂ.

Â Â Â Â Â  (7) If an original contractor does not deliver an ÂInformation Notice to OwnerÂ to an owner or agent as required under subsection (2) of this section, the board may suspend the license of the original contractor for any period of time that the board considers appropriate or impose a civil penalty of not more than $5,000 upon the original contractor as provided in ORS 701.992.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂResidential construction or improvementÂ means the original construction of residential property and constructing, repairing, remodeling or altering residential property and includes, but is not limited to, the construction, repair, replacement or improvement of driveways, swimming pools, terraces, patios, fences, porches, garages, basements and other structures or land adjacent to a residential dwelling.

Â Â Â Â Â  (b) ÂResidential construction or improvement contractÂ means an agreement, oral or written, between an original contractor and an owner for the performance of a home improvement and includes all labor, services and materials furnished and performed thereunder. [1981 c.757 Â§9; 1983 c.757 Â§3; 1985 c.596 Â§3; 1987 c.662 Â§18; 1991 c.67 Â§14; 1995 c.771 Â§7; 1999 c.402 Â§1; 2007 c.648 Â§16; 2007 c.793 Â§3]

Â Â Â Â Â  87.095 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.100 [Amended by 1973 c.54 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.105 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.110 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.115 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.120 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.122 [1955 c.438 Â§Â§1,2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.125 [Amended by 1967 c.327 Â§1; 1973 c.307 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.130 [Amended by 1961 c.519 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.135 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.140 [Repealed by 1975 c.648 Â§72]

LIENS GENERALLY

Â Â Â Â Â  87.142 Definitions for ORS 87.142 to 87.490 and 87.910. As used in ORS 87.142 to 87.490 and 87.910, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAnimalÂ means any mammal, bird, fish, reptile, amphibian or insect.

Â Â Â Â Â  (2) ÂChattelÂ includes movable objects that are capable of ownership, but does not include personal rights not reduced to possession but recoverable by an action at law or suit in equity, money, evidence of debt and negotiable instruments.

Â Â Â Â Â  (3) ÂElectric cooperativeÂ means a cooperative corporation organized under ORS chapter 62 the principal business of which is the construction, maintenance and operation of an electric transmission and distribution system for the benefit of the members of that cooperative corporation and which has no other principal business or purpose.

Â Â Â Â Â  (4) ÂElectric utilityÂ means a corporation engaged in distributing electricity, directly or indirectly, to or for the public and regulated by the Public Utility Commission under ORS chapter 757.

Â Â Â Â Â  (5) ÂExcavationÂ means a shaft, tunnel, incline, adit, drift or other excavation designed for the use, working or draining of a mine.

Â Â Â Â Â  (6) ÂFair market valueÂ means, with respect to a chattel sold at a foreclosure sale under ORS 9.370, 87.142 to 87.490, 87.910 and 90.120, the price of chattels of the same kind and condition prevailing in the county of sale at the time of sale.

Â Â Â Â Â  (7) ÂFungible chattelsÂ means chattels of which any unit is the equivalent of any other unit.

Â Â Â Â Â  (8) ÂImprovementÂ means a road, tramway, trail, flume, ditch, pipeline, building, structure, superstructure or boardinghouse used for or in connection with the working or development of a mine.

Â Â Â Â Â  (9) ÂIrrigationÂ includes the use of canals, ditches, pipes, pumps, spraying apparatus and other mechanical devices to water land artificially.

Â Â Â Â Â  (10) ÂMineÂ means a mine, lode, mining claim or deposit that contains or may contain coal, metal or mineral of any kind.

Â Â Â Â Â  (11) ÂMortgageeÂ means a person who has a valid subsisting mortgage of record or trust deed of record securing a loan upon any real property to be charged with a lien under ORS 87.352 to 87.362.

Â Â Â Â Â  (12) ÂNursery stockÂ means fruit trees, fruit-tree stock, nut trees, grapevines, fruit bushes, rose bushes, rose stock, forest and ornamental trees, and shrubs both deciduous and evergreen, floristsÂ stock and cuttings, scions and seedlings of fruit or ornamental trees and shrubs, and all other fruit-bearing plants and parts thereof and plant products for propagation or planting.

Â Â Â Â Â  (13) ÂOwnerÂ includes:

Â Â Â Â Â  (a) A person who has title to a chattel or real property;

Â Â Â Â Â  (b) A person who is in possession of a chattel or real property under an agreement for the purchase thereof, whether the title thereto is in the person or the vendor of the person; or

Â Â Â Â Â  (c) A person who is in lawful possession of a chattel or real property.

Â Â Â Â Â  (14) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships and joint stock companies.

Â Â Â Â Â  (15) ÂSecurity interestÂ means an interest in a chattel reserved or created by an agreement that secures payment or performance of an obligation as more particularly defined by ORS 71.2010 (37).

Â Â Â Â Â  (16) ÂTimbersÂ means sawlogs, spars, piles, felled logs and other wood growth that has been cut or separated from land.

Â Â Â Â Â  (17) ÂWood productsÂ includes lumber, slabwood, plywood and other wood products produced from timbers. The term does not include paper or products made from paper. [1975 c.648 Â§1; 1999 c.940 Â§1; 2001 c.301 Â§5]

Â Â Â Â Â  87.145 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.146 Priorities of liens. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) Liens created by ORS 87.152 to 87.162 have priority over all other liens, security interests and encumbrances on the chattel subject to the lien, except that taxes and duly perfected security interests existing before chattels sought to be subjected to a lien created by ORS 87.162 are brought upon the leased premises have priority over that lien.

Â Â Â Â Â  (b) Liens created by ORS 87.216 to 87.232 have equal priority. When a judgment is given foreclosing two or more liens created by ORS 87.216 to 87.232 upon the same chattel, the debts secured by those liens shall be satisfied pro rata out of the proceeds of the sale of the property.

Â Â Â Â Â  (c) With regard to the same chattel, a lien created by ORS 87.216 to 87.232 has priority over a nonpossessory chattel lien created by any other law.

Â Â Â Â Â  (d) With regard to the same chattel, a lien created by ORS 87.216 is junior and subordinate to a duly perfected security interest in existence when the notice of claim of such lien is filed under ORS 87.242.

Â Â Â Â Â  (e) With regard to the same chattel, a lien created by ORS 87.222 to 87.232 has priority over a security interest created under ORS chapter 79.

Â Â Â Â Â  (2)(a) A personal property tax lien, a chattel lien claimed by the State of Oregon, its agencies or any political subdivision thereof, and a chattel lien claimed by a state officer or employee during the course of official duty pursuant to law have priority over a lien created by ORS 87.152 to 87.162 and 87.216 to 87.232.

Â Â Â Â Â  (b) A duly perfected security interest of a lessor in any portion of crops or animals to pay or secure payment of rental of the premises upon which those crops or animals are grown, not to exceed 50 percent of those crops or animals, shall not be subject to the lien created by ORS 87.226. [1975 c.648 Â§2; 2003 c.576 Â§335]

Â Â Â Â Â  87.150 [Repealed by 1975 c.648 Â§72]

POSSESSORY CHATTEL LIENS

Â Â Â Â Â  87.152 Possessory lien for labor or material expended on chattel. A person who makes, alters, repairs, transports, stores, pastures, cares for, provides services for, supplies materials for or performs labor on a chattel at the request of the owner or lawful possessor of the chattel has a lien on that chattel in the possession of the person for the reasonable or agreed charges for labor, materials or services of the person, and the person may retain possession of the chattel until those charges are paid. [1975 c.648 Â§3]

Â Â Â Â Â  87.155 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.156 InnkeeperÂs lien. (1) Except as provided in subsection (2) of this section, the keeper of an inn, hotel or motel has a lien on the chattels brought into the inn, hotel or motel belonging to or under the control of a guest or boarder for the reasonable or agreed charges due the keeper from the guest or boarder for accommodation, board and lodging, services, money, labor and materials furnished at the request of the guest or boarder by the keeper. The keeper may retain possession of the chattels until those charges are paid.

Â Â Â Â Â  (2)(a) The keeper may not retain prescription or nonprescription medications, medical equipment or apparatus, food or food stamps or childrenÂs clothing or accessories after the guest or boarder requests return of the property.

Â Â Â Â Â  (b) If the keeper retains property in violation of this subsection, the keeper waives any claim to unpaid charges against the guest or boarder.

Â Â Â Â Â  (c) In any action brought by the guest or boarder to compel the return of the property or to recover damages based on its retention, the prevailing party may recover attorney fees. [1975 c.648 Â§4; 1989 c.590 Â§2]

Â Â Â Â Â  87.159 Lien for care of animal. A person who, or governmental agency that, transports, pastures, feeds, cares for or provides treatment to an animal that has been impounded under ORS 167.345 has a lien on the animal in the possession of the person or governmental agency for the reasonable charges for transportation, pasturage, feed, care or treatment provided by the person or governmental agency, and the person or governmental agency may retain possession of the animal until those charges are paid. [1989 c.349 Â§2]

Â Â Â Â Â  87.160 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.162 LandlordÂs lien. Except as provided in ORS 87.156 and 90.120, a landlord has a lien on all chattels, except wearing apparel as defined in ORS 18.345 (1), owned by a tenant or occupant legally responsible for rent, brought upon the leased premises, to secure the payment of rent and such advances as are made on behalf of the tenant. The landlord may retain the chattels until the amount of rent and advances is paid. [1975 c.648 Â§5; 1981 c.258 Â§1; 1997 c.374 Â§8]

Â Â Â Â Â  87.165 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.166 Attachment of liens. (1) Except as provided in subsection (2) of this section, the liens created by ORS 87.152 to 87.162 attach to the chattels described in those sections when:

Â Â Â Â Â  (a) The services or labor are performed or the materials or money are furnished by the lien claimant to the lien debtor; and

Â Â Â Â Â  (b) The charges for the services or labor performed and materials or money furnished are due and the lien debtor either knows or should reasonably know that the charges are due.

Â Â Â Â Â  (2) The lien created by ORS 87.162 attaches to the chattels described in that section on the 20th day after rents or advances occur or attaches when the occupant or tenant attempts to remove the chattels from the premises while there are unpaid rents or advances. A person claiming a lien under ORS 87.162 may take the chattels subject to that lien into the possession of the person when the lien attaches or at any time thereafter. [1975 c.648 Â§6]

Â Â Â Â Â  87.170 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.172 Time period before foreclosure allowed. (1) Except as otherwise provided in this section, a person claiming a lien under ORS 87.152 to 87.162 must retain the chattel that is subject to the lien for at least 60 days after the lien attaches to the chattel before foreclosing the lien.

Â Â Â Â Â  (2) A person claiming a lien under ORS 87.152 for cost of care, materials and services bestowed on an animal must retain the animal for at least 30 days after the lien attaches to the animal before foreclosing the lien. If the animal is a dog or cat, the period shall be at least 15 days.

Â Â Â Â Â  (3) A person claiming a lien under ORS 87.152 for the cost of removing, towing or storage of a vehicle that is appraised by a person who holds a certificate issued under ORS 819.480 to have a value of:

Â Â Â Â Â  (a) $1,000 or less but more than $500, must retain the vehicle at least 30 days after the lien attaches to the vehicle before foreclosing the lien.

Â Â Â Â Â  (b) $500 or less, must retain the vehicle at least 15 days after the lien attaches to the vehicle before foreclosing the lien. [1975 c.648 Â§7; 1979 c.401 Â§1; 1981 c.861 Â§1; 1983 c.338 Â§881; 1993 c.326 Â§9; 1995 c.758 Â§18; 2005 c.738 Â§7]

Â Â Â Â Â  87.175 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.176 Fees for storage of chattel; notice to lien debtor; effect of failure to comply. (1) When the lien claimed under ORS 87.152 to 87.162 is for other than the storage of a chattel, if the lien claimant incurs expenses in storing the chattel prior to foreclosure, the lien claimant may charge reasonable fees for the storage of the chattel for a period not exceeding six months from the date that the lien attaches to the chattel. A lien claimant seeking to recover storage fees for storage expenses incurred prior to foreclosure shall send a written notice, within 20 days from the date that the storage fees began to accrue, to the lien debtor and every other person that requires notification under ORS 87.196. The claimant shall transmit the notice by certified mail. A person notified under ORS 87.196 need not receive the notice within the 20-day period, but within a reasonable time. If the lien claimant fails to comply with the notice requirements of this subsection, the lien claimant is limited to recovering reasonable fees for the storage of the chattel prior to foreclosure for a period of time not exceeding 20 days from the date that the lien attached to the chattel.

Â Â Â Â Â  (2) When the lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel, the lien claimant shall send a written notice stating that storage fees are accruing, within 20 days after the chattel has been placed in storage, to the lien debtor and every other person that requires notification under ORS 87.196. The claimant shall transmit the notice by certified mail. A person notified under ORS 87.196 need not receive the notice within the 20-day period, but within a reasonable time. If the claimant fails to comply with the notice requirements of this subsection, the amount of the claimantÂs lien shall be limited to a sum equal to the reasonable storage expenses incurred within the 20-day period. [1975 c.648 Â§8; 1993 c.385 Â§1]

Â Â Â Â Â  87.177 Bond or deposit of money for lien for storage of chattel; amount; notice to lien claimant; filing affidavit with county officer. (1) When a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, the lien debtor, or any other interested person, may file with the recording officer of the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the principal or principals on the bond shall pay the amount of the claim and all costs and attorney fees that are awarded against the chattel on account of the lien. The bond shall be in an amount not less than 200 percent of the amount claimed under the lien for the storage of the chattel.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, when a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, the lien debtor, or any other interested person, may deposit with the treasurer of the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor a sum of money or its equivalent equal in value to 200 percent of the amount claimed under the lien for the storage of the chattel.

Â Â Â Â Â  (b) The court in which any proceeding to foreclose the lien for the storage of the chattel may be brought may, upon notice and upon motion by a person who makes a deposit under paragraph (a) of this subsection, order the money invested in such manner as the court may direct. A person who makes a deposit under paragraph (a) of this subsection shall be entitled to any income from the investments and the treasurer of the county shall pay the income when received to the depositor without order.

Â Â Â Â Â  (3) A bond or money may be filed or deposited under subsection (1) or (2) of this section at any time after a lien for the storage of a chattel is claimed under ORS 87.152 to 87.162 and the amount of the lien claimed is $750 or more.

Â Â Â Â Â  (4) A person who files a bond or deposits money under subsections (1) to (3) of this section shall cause to be served upon the lien claimant a notice of the filing or deposit. If the person files a bond, the notice shall include a copy of the bond. The notice shall be filed not later than 20 days after the filing or deposit and shall state the location and time of the filing or deposit.

Â Â Â Â Â  (5) If a person does not notify the lien claimant as required by subsection (4) of this section, the filing of the bond or the deposit of money is of no effect and the provisions of subsections (1) to (3) of this section do not apply in a suit to foreclose the lien for which the filing or deposit is made.

Â Â Â Â Â  (6) When a person files a bond with the recording officer of a county under subsections (1) to (3) of this section and serves notice of the filing upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the same recording officer an affidavit stating that the notice was served.

Â Â Â Â Â  (7) When a person deposits money with the treasurer of a county under subsections (1) to (3) of this section and serves notice of the deposit upon the lien claimant under subsections (4) and (5) of this section, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made and notice was served. [2003 c.193 Â§Â§2,3,4]

Â Â Â Â Â  Note: 87.177 to 87.181 were added to and made a part of 87.152 to 87.212 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.178 Foreclosure after filing of bond or deposit of money; effect of filing or deposit; disposition of bond or money. (1) When a lien claimed under ORS 87.152 to 87.162 is for the storage of a chattel and the amount of the lien claimed is $750 or more, any suit to foreclose the lien that is commenced or pending after the filing of a bond or deposit of money under ORS 87.177 (1) to (3) shall proceed as if no filing or deposit had been made except that the lien shall attach to the bond or money upon the filing or deposit and the service of notice of the filing or deposit upon the lien claimant. The chattel described in the claim of lien shall thereafter be entirely free of the lien and shall in no way be involved in subsequent proceedings.

Â Â Â Â Â  (2) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court allows the lien, the lien shall be satisfied out of the bond or money. The court shall include as part of its judgment an order for the return to the person who deposited the money of any amount remaining after the lien for the storage of the chattel is satisfied.

Â Â Â Â Â  (3) When a bond is filed or money is deposited and, in a suit to enforce the lien for which the filing or deposit is made, the court disallows the lien, the court shall include as part of its judgment an order for the return of the bond or money to the person who filed the bond or deposited the money. [2003 c.193 Â§5]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.179 Determination of adequacy of bond. (1) If a lien claimant considers the bond filed with a recording officer of a county under ORS 87.177 (1) to (3) inadequate to protect the claim of the lien claimant for some reason other than the amount of the bond, the lien claimant may petition the court in which the suit to foreclose the lien for the storage of the chattel may be brought for a determination of the adequacy of the bond. The petition must be filed within 10 days of receipt of the notice of the filing of the bond under ORS 87.177 (4) and (5). The petition must describe in detail the reasons for the inadequacy.

Â Â Â Â Â  (2) Not later than two days after the filing of the petition with the court, the lien claimant shall send a notice of the filing and a copy of the petition by registered or certified mail to the person who filed the bond. After a hearing, if the court determines that the bond is inadequate for one or more of the reasons described by the lien claimant, the court shall order such action as shall make the bond adequate to protect the claim of lien. [2003 c.193 Â§6]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.180 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.181 Release of lien or return of money. The county recording officer shall record a written release of the lien for the storage of the chattel or the county treasurer in whose office money is deposited under ORS 87.177 (1) to (3) shall return the money to the person who made the deposit when:

Â Â Â Â Â  (1) The person who filed the bond or deposited the money presents a certified copy of a courtÂs order for the release of the bond or all or some of the money to that person; or

Â Â Â Â Â  (2) The person who filed the bond or deposited the money presents a written release of lien signed by the lien claimant. [2003 c.193 Â§7]

Â Â Â Â Â  Note: See note under 87.177.

Â Â Â Â Â  87.182 Effect of prior security interest on method of foreclosure. (1) When a lien created by ORS 87.162 is subordinate to a prior duly perfected security interest in a chattel as provided in ORS 87.146, the lien created by ORS 87.162 shall be foreclosed by suit as provided in ORS chapter 88.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, liens created by ORS 87.152 to 87.162 may be foreclosed by suit as provided in ORS chapter 88, or by sale of the chattel subject to the lien at public auction to the highest bidder for cash. [1975 c.648 Â§9]

Â Â Â Â Â  87.185 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.186 Location of foreclosure sale. Foreclosure of liens created by ORS 87.152 to 87.162 by public sale shall occur in the county in which the lien claimant obtained possession of the chattel subject to the lien from the lien debtor. [1975 c.648 Â§11]

Â Â Â Â Â  87.190 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.192 Notice of foreclosure sale to lien debtor; public notice. (1) Before a lien claimant forecloses a lien created by ORS 87.152 to 87.162 by sale, the lien claimant shall give notice of the foreclosure sale to the lien debtor by first class mail with certificate of mailing, registered mail or certified mail sent to the lien debtor at the lien debtorÂs last-known address. The lien claimant shall give notice of the foreclosure sale to the lien debtor:

Â Â Â Â Â  (a) Except as otherwise provided in this subsection, at least 30 days before the foreclosure sale.

Â Â Â Â Â  (b) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.480, at least 15 days before the foreclosure sale.

Â Â Â Â Â  (c) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $1,000 or less but more than $500 by a person who holds a certificate issued under ORS 819.480, at least 15 days before the foreclosure sale.

Â Â Â Â Â  (d) If the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of more than $1,000 by a person who holds a certificate issued under ORS 819.480, at least 30 days before the foreclosure sale.

Â Â Â Â Â  (2) The lien claimant shall give public notice of the foreclosure sale by posting notice of it in a public place at or near the front door of the county courthouse of the county in which the sale is to be held and, except as provided in paragraph (b) of this subsection, in a public place at the location where the lien claimant obtained possession of the chattel to be sold from the lien debtor. The following apply to notice under this subsection:

Â Â Â Â Â  (a) Notice under this subsection must be given no later than the time required for notice to a lien debtor under subsection (1) of this section.

Â Â Â Â Â  (b) This subsection does not require posting of notice at the location where the chattel was obtained if the chattel is a vehicle required to obtain a certificate of title issued under ORS chapter 803.

Â Â Â Â Â  (3) If the chattel to be sold at a foreclosure sale is something other than an abandoned vehicle and has a fair market value of $1,000 or more, or if the chattel to be sold is an abandoned vehicle and has a fair market value of $2,500 or more, the lien claimant, in addition to the notice required by subsection (2) of this section, shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held.

Â Â Â Â Â  (4) The notice of foreclosure sale required under this section shall contain a particular description of the property to be sold, the name of the owner or reputed owner thereof, the amount due on the lien, the time and the place of the sale and the name of the person foreclosing the lien. [1975 c.648 Â§10; 1981 c.861 Â§2; 1983 c.436 Â§1; 1983 c.338 Â§882; 1993 c.326 Â§10; 1995 c.758 Â§19; 2005 c.738 Â§8]

Â Â Â Â Â  87.195 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.196 Notice of foreclosure sale to secured parties; effect of notice; effect of failure to give notice. (1) A lien claimant who forecloses a lien created by ORS 87.152 to 87.162 by sale shall give notice of the foreclosure sale by first class, registered or certified mail. The following apply:

Â Â Â Â Â  (a) Notice shall be given to all persons with a security interest in the chattel to be sold who have filed a financing statement perfecting that security interest in the office of the Secretary of State or in the office of the appropriate county officer of the county in which the sale is held.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection if the chattel to be sold at the foreclosure sale is a chattel, other than part of the motor vehicle inventory of a dealer issued a vehicle dealer certificate under ORS 822.020, for which a certificate of title is required by the laws of this state, notice need only be given to persons who the certificate of title indicates have a security interest or lien in the chattel.

Â Â Â Â Â  (c) Notice under this subsection shall be given at least 30 days prior to the foreclosure sale. However, if the lien is claimed under ORS 87.152, the lien claimant shall give the notice required by this subsection:

Â Â Â Â Â  (A) Not later than the 20th day after the date on which the storage charges begin;

Â Â Â Â Â  (B) If no storage charges are imposed, not later than the 30th day after the date on which the services provided are completed;

Â Â Â Â Â  (C) At least 15 days prior to the foreclosure sale if the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $1,000 or less but more than $500 by a person who holds a certificate issued under ORS 819.480; and

Â Â Â Â Â  (D) At least 15 days prior to the foreclosure sale if the lien is for the cost of removing, towing or storage of a vehicle that is appraised at a value of $500 or less by a person who holds a certificate issued under ORS 819.480.

Â Â Â Â Â  (2) A person notified under subsection (1) of this section may discharge the lien and preserve the personÂs security interest in the chattel by paying the lien claimant the amount of the lien claim and reasonable expenses actually incurred in foreclosing the lien claim. If the person does not so discharge the lien before the day of the foreclosure sale, the personÂs security interest in the chattel is extinguished on the day the foreclosure sale is completed.

Â Â Â Â Â  (3) If the chattel to be sold at a foreclosure sale is a chattel for which a certificate of title is required by the laws of this state and if the lien claimant does not notify a person as required by this section, the chattel remains subject to that security interest or lien and the buyer of the chattel at a foreclosure sale held under ORS 87.142 to 87.490 or 87.700 to 87.736 takes the chattel subject to the security interest or lien.

Â Â Â Â Â  (4) If a lien claimant does not notify a person, other than a person indicated on a certificate of title as a secured party or lienholder, who claims a security interest or lien on the chattel sold at a foreclosure sale as required by subsection (1) of this section, the lien claimant is liable to that person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due that person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant may recover that sum by an action at law. [1975 c.648 Â§14; 1981 c.861 Â§3; 1983 c.338 Â§883; 1993 c.326 Â§11; 1995 c.758 Â§20; 2005 c.86 Â§1; 2005 c.738 Â§9]

Â Â Â Â Â  87.200 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.202 Statement of account of foreclosure sale. (1) A person who forecloses a lien created by ORS 87.152 to 87.162 by sale shall file a statement of account verified by the oath of the person with the recording officer of the county in which the sale took place when:

Â Â Â Â Â  (a) The chattel sold at the foreclosure sale has a fair market value of $250 or more; or

Â Â Â Â Â  (b) The chattel sold at the foreclosure sale is an animal bearing a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604.

Â Â Â Â Â  (2) The statement of account required under subsection (1) of this section must contain:

Â Â Â Â Â  (a) The amount of the lien claim and the cost of foreclosing the lien;

Â Â Â Â Â  (b) A copy of the published or posted notice of foreclosure sale;

Â Â Â Â Â  (c) The amount received for the chattel sold at the sale; and

Â Â Â Â Â  (d) The name of each person who received proceeds from the foreclosure sale as described in ORS 87.206 and the amount each person received.

Â Â Â Â Â  (3) A person filing a statement of account under this section shall send a copy of the statement by registered or certified mail to the owner of the chattel sold at the foreclosure sale. The person filing the statement of account shall send the copy to the last-known address of the owner. If the chattel sold at a foreclosure sale is an animal bearing a brand or other mark recorded with the State Department of Agriculture under ORS chapter 604, a person filing a statement of account under this section shall send a copy of the statement to the State Department of Agriculture. [1975 c.648 Â§13; 2005 c.86 Â§2]

Â Â Â Â Â  87.205 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.206 Disposition of proceeds of foreclosure sale. (1) The proceeds of a sale to foreclose a lien created by ORS 87.152 to 87.162 shall be applied in the following order:

Â Â Â Â Â  (a) To the payment of the reasonable and necessary expenses of the sale;

Â Â Â Â Â  (b) To satisfy the indebtedness secured by the lien under which the sale is made;

Â Â Â Â Â  (c) Subject to subsection (2) of this section, to satisfy the indebtedness secured by any subordinate lien or security interest, in order of priority, in the chattel; and

Â Â Â Â Â  (d) To the treasurer of the county in which the foreclosure sale is made. The payment to the treasurer must be accompanied by a copy of the statement of account described in ORS 87.202.

Â Â Â Â Â  (2) Proceeds may be applied under subsection (1)(c) of this section if the person who forecloses a lien created by ORS 87.152 to 87.162 by sale receives a written request for proceeds from the holder of any subordinate lien or security interest before the day of the foreclosure sale. The person foreclosing the lien may require the holder of the subordinate lien or security interest to furnish reasonable proof of the existence of the security interest or lien. If the person foreclosing the lien does not receive proof of the existence of the subordinate security interest or lien, the person is not required to apply proceeds of the sale to satisfy the indebtedness secured by the subordinate security interest or lien.

Â Â Â Â Â  (3) If a county treasurer receives proceeds under subsection (1) of this section, the county treasurer shall credit the proceeds to the general revenue fund of the county, subject to the right of the lien debtor or the representative of the lien debtor, to reclaim the proceeds at any time within three years of the date of deposit with the treasurer. If the proceeds are not demanded and claimed within the three-year period, the proceeds become the property of the county. [1975 c.648 Â§12; 2005 c.86 Â§3]

Â Â Â Â Â  87.210 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.212 Liability for improper sale of fungible chattels. A person claiming a lien under ORS 87.152 to 87.162 for the storage of fungible chattels shall not sell more of those chattels than is necessary to pay charges due that person for the storage. If a person unnecessarily sells fungible chattels without the consent of the owner thereof, the person shall, for each offense, forfeit to the owner of the chattels a sum equal to the fair market value of the chattels unnecessarily sold and 50 percent of the fair market value in addition as a penalty. The owner shall recover such value and penalty by an action at law. [1975 c.648 Â§15]

Â Â Â Â Â  87.214 Disposal of property left with launderer or dry cleaner. Notwithstanding any provision of ORS 87.172 to 87.212:

Â Â Â Â Â  (1) If a garment or article left with a retail launderer or retail dry cleaner for laundering, dry cleaning or other service is not redeemed by the customer within 180 days, the launderer or dry cleaner may, without any liability or responsibility for the article or garment, dispose of the article or garment in any manner suitable to the launderer or dry cleaner.

Â Â Â Â Â  (2) A retail launderer or retail dry cleaner subject to this section shall post a notice describing the provisions of this section in a conspicuous place on the premises of the launderer or dry cleaner. The notice shall contain a citation to this section and shall be substantially the same as the following language: ______________________________________________________________________________

Â Â Â Â Â  As specified in ORS 87.214, any garment, article, clothing, wearing apparel, leather garment, fur coat or garment, curtain, drapery, rug, carpet or household furnishing delivered to a launderer or dry cleaner for dry cleaning, dyeing, pressing, laundering, altering or other service, that is not picked up within 180 days after the date it was delivered, may be disposed of in any manner suitable to the launderer or dry cleaner.

______________________________________________________________________________

[1991 c.591 Â§1]

Â Â Â Â Â  Note: 87.214 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.215 [Repealed by 1975 c.648 Â§72]

NONPOSSESSORY CHATTEL LIENS

Â Â Â Â Â  87.216 Nonpossessory lien for labor or material expended on chattel. A person who makes, alters, repairs, transports, stores, provides services for or performs labor on a chattel at the request of the owner of the chattel has a lien on that chattel for the reasonable or agreed charges for the labor or services the person performs and for the materials the person furnishes in connection therewith. [1975 c.648 Â§16]

Â Â Â Â Â  87.220 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.222 LoggerÂs, woodworkerÂs and timberland ownerÂs lien. (1) A person who performs labor on or assists in obtaining, handling, manufacturing or transporting timbers or wood products has a lien upon those timbers and those wood products for the reasonable or agreed value for this labor or services, when the labor is performed or services provided at the request of the owner of the timbers or wood products or an agent of the owner.

Â Â Â Â Â  (2) A person who permits another to go on the land of the person and obtain timbers, has a lien upon the timbers, cut for the reasonable or agreed charge for that permission and stumpage.

Â Â Â Â Â  (3) Subject to the limitation in subsection (4) of this section, if a person cuts or hires another to cut timbers on the land of the person and delivers or hires another to deliver the timbers to a purchaser, the person has a lien upon the timbers for the lesser of:

Â Â Â Â Â  (a) The reasonable or agreed value of the timbers; or

Â Â Â Â Â  (b) $125,000.

Â Â Â Â Â  (4) A person described in subsection (3) of this section may not have outstanding at any one time more than one lien arising under subsection (3) of this section. [1975 c.648 Â§17; 1985 c.444 Â§1; 1999 c.940 Â§2]

Â Â Â Â Â  87.225 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.226 Agricultural services lien. (1) A person who performs labor, supplies materials or provides services on farmland, range, ranch, orchard or in that personÂs place of business to aid the growing or harvesting of crops or the raising of animals has a lien upon the crops or animals for the reasonable or agreed charges for labor, materials or services. The lien upon crops or animals created by this section also attaches to the proceeds of the crops or animals and to the unborn progeny of the animals that are in utero on the date a notice of claim of lien is filed.

Â Â Â Â Â  (2) If the lien claimed under subsection (1) of this section is for stud or artificial insemination services, the lien attaches only to the female animal to which the male animal is let or which is artificially inseminated, and the offspring.

Â Â Â Â Â  (3) The lien on crops and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the growing or harvesting of crops. The lien on animals and the proceeds thereof attaches on the date a person performs labor, delivers materials or provides services to aid the raising of animals, or in the case of unborn progeny, attaches on the date the claim of lien is filed.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂGrowing and harvestingÂ includes tilling, sowing, planting, cultivating, irrigating, pruning, thinning, fertilizing, spraying, dusting, cutting, harvesting, reaping, threshing, gathering, transporting, securing or otherwise performing or furnishing labor, service or materials to aid the production of any agricultural crop.

Â Â Â Â Â  (b) ÂMaterialsÂ includes seed, fertilizer, pesticide, petroleum products and other products used in agricultural practice to aid the growing or harvesting of crops, and any mixtures or preparation for feeding animals, any of the constituent nutrients of an animal ration and any other food for animals.

Â Â Â Â Â  (c) ÂPerforms labor or provides servicesÂ includes personal labor and the use of machinery, equipment or animals rendered by the lien claimant or by the agent of the lien claimant, employee or subcontractor.

Â Â Â Â Â  (d) ÂRaising animalsÂ includes feeding, herding, pasturing, shoeing, artificially inseminating, providing male animals for the breeding of female animals, caring for and managing animals kept or raised for use or profit. [1975 c.648 Â§18; 1985 c.469 Â§2; 2001 c.301 Â§6]

Â Â Â Â Â  87.228 Effect on agricultural services lien when payment for produce is made prior to filing of lien claim. A lien created by ORS 87.226 ceases to attach to a crop that is agricultural produce as defined in ORS 87.700 and is in the possession of a purchaser, or to the proceeds of the sale of the crop to a third party, if the purchaser pays the agricultural producer in full for the crop and the claim for the lien is not filed under ORS 87.242 prior to the date of that payment. [Formerly 87.740]

Â Â Â Â Â  Note: 87.228 was made a part of 87.700 to 87.736 by legislative action but was not added to or made a part of any other series in ORS chapter 87. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.230 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.232 Fishing lien and fish workerÂs lien. (1) A person who performs labor in the operation of the chattel used for the purpose of catching fish from, holding them upon or transporting them within the waters of this state has a lien on the fish taken using the chattel during the period for which the lien is claimed for the reasonable or agreed charge for the labor of the person.

Â Â Â Â Â  (2) A person who performs labor in the catching or transporting of fish in this state has a lien on the fish for the reasonable or agreed charges for the labor of the person. [1975 c.648 Â§19]

Â Â Â Â Â  87.235 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.236 Attachment of liens; attachment to proceeds. (1) The liens created by ORS 87.216 to 87.232 attach to the chattels described in those sections.

Â Â Â Â Â  (2) The liens created by ORS 87.222 and 87.232 shall also attach to the proceeds of the sale of the chattels subject to those liens if:

Â Â Â Â Â  (a) Prior to the filing of the notice of claim of lien, the chattels or any part thereof are sold or delivered to an agent, broker, cooperative agency or other person to be sold or otherwise disposed of; and

Â Â Â Â Â  (b) At the time the purchaser, agent, broker, cooperative agency or other person is notified of the filing of the claim of lien by delivery of a true copy thereof, the proceeds that were received or will be received from the sale or other disposal of the chattels have not been delivered to the owner of the chattels.

Â Â Â Â Â  (3) When a lien created by ORS 87.222 to 87.232 attaches to the proceeds of the sale of chattels under subsection (2) of this section, a purchaser, agent, broker, cooperative agency or other person shall not deliver the proceeds or that portion of the proceeds equal to the amount of the lien claim to the owner until:

Â Â Â Â Â  (a) The time specified by ORS 87.266 during which a suit to foreclose the lien must be commenced elapses;

Â Â Â Â Â  (b) A court orders the delivery of the proceeds; or

Â Â Â Â Â  (c) A certificate is recorded under ORS 87.346 declaring that the claim of lien is discharged. [1975 c.648 Â§20; 1981 c.674 Â§1; 1985 c.469 Â§3]

Â Â Â Â Â  87.240 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.242 Filing notice of claim of lien; contents of notice; effect of failure to file notice. (1) A person claiming a lien created by ORS 87.216, 87.222 or 87.232 shall file a written notice of claim of lien with the recording officer of the county in which the lien debtor resides, or, if the lien debtor is a business, the county in which the lien debtor has its principal place of business, not later than 60 days after the close of the furnishing of the labor, services or materials. A person claiming a lien created by ORS 87.226 shall file a written notice of claim of lien with the Secretary of State not later than 75 days after the close of the furnishing of the labor, services or materials. The Secretary of State shall include a notice of claim of lien that is filed with the secretary under this subsection in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (2) The notice of claim of lien required under subsection (1) of this section shall be a statement in writing verified by the oath of the lien claimant and must contain:

Â Â Â Â Â  (a) A true statement of the lien claimantÂs demand after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the chattel to be charged with the lien;

Â Â Â Â Â  (c) A description of the labor, services or materials provided by the lien claimant for the benefit of the owner of the chattel to be charged with the lien;

Â Â Â Â Â  (d) A description of the chattel to be charged with the lien sufficient for identification;

Â Â Â Â Â  (e) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of notice of claim of lien;

Â Â Â Â Â  (f) The date on which payment was due to the lien claimant for labor, services or materials;

Â Â Â Â Â  (g) The terms of extended payment; and

Â Â Â Â Â  (h) Such other information as the Secretary of State may require for the written notice of claim of lien created by ORS 87.226.

Â Â Â Â Â  (3) If the person entitled to a lien under ORS 87.216 to 87.232 does not properly file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right to the lien. [1975 c.648 Â§21; 1985 c.469 Â§4; 1987 c.297 Â§1; 2001 c.301 Â§7; 2007 c.71 Â§19]

Â Â Â Â Â  87.245 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.246 Recording; fees. (1) Except for a notice of a claim for a lien created by ORS 87.226, the recording officer of a county shall record the notices filed under ORS 87.242 in a book kept for that purpose and called Âindex of liens upon chattels.Â

Â Â Â Â Â  (2) Notices filed with the Secretary of State under ORS 87.242 shall:

Â Â Â Â Â  (a) Be in a form prescribed by the Secretary of State; and

Â Â Â Â Â  (b) Be maintained as public records for a period of time established by the Secretary of State.

Â Â Â Â Â  (3) Fees for filing notices and requests for copies of such notices shall be established by the Secretary of State under ORS 177.130. Fees described in this subsection shall be nonrefundable. [1975 c.648 Â§22; 1987 c.297 Â§2; 1999 c.464 Â§3]

Â Â Â Â Â  87.250 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.252 Notice to owner and holders of security interests; effect of failure to comply. (1) When a lien claimant files a notice of claim of lien as required by ORS 87.242, the lien claimant shall send forthwith a copy of the notice to the owner of the chattel to be charged with the lien by registered or certified mail sent to the owner at the ownerÂs last-known address.

Â Â Â Â Â  (2) When a lien claimant files a notice of claim of lien as required by ORS 87.242, the lien claimant shall send a copy of the notice to all holders of security interests in the chattel to be charged with the lien who duly perfected such security interests by filing notice thereof with the Secretary of State. The notice shall be mailed to holders of perfected security interests within 30 days after the date of filing.

Â Â Â Â Â  (3) No costs, disbursements or attorney fees otherwise allowable as provided by ORS 87.336 shall be allowed to any party failing to comply with subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If the total amount of a lien under ORS 87.226 exceeds $20,000, that part of the lien exceeding $20,000 is subordinate to any security interest in the crops, animals or proceeds to be charged with the lien, if:

Â Â Â Â Â  (a) The holder of the security interest does not receive notice because of the lien claimantÂs failure to comply with subsection (2) of this section; and

Â Â Â Â Â  (b) The holder of the security interest duly perfects the interest before the date on which the lien claimant files a notice of claim of lien. [1975 c.648 Â§23; 1985 c.469 Â§5; 1993 c.352 Â§1; 2001 c.301 Â§8]

Â Â Â Â Â  87.255 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.256 Limitation on extent of liens. Persons claiming liens created by ORS 87.216 to 87.232 are only entitled to liens for labor, services or materials performed or furnished during the six months immediately preceding the filing of the notice of claim under ORS 87.242. [1975 c.648 Â§24]

Â Â Â Â Â  87.260 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.262 Foreclosure. Except as provided in ORS 87.322, a lien created by ORS 87.216 to 87.232 may be foreclosed by a suit in the circuit court under ORS chapter 88 and other laws regulating the proceedings for the foreclosure of liens generally or may be foreclosed as provided in ORS 87.272 to 87.306. If the lien has attached to proceeds under ORS 87.236, the lien must be foreclosed by suit. [1975 c.648 Â§25]

Â Â Â Â Â  87.265 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.266 Duration of liens. (1) Except as provided in subsection (2) of this section, if either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.216 to 87.232 is not commenced in an appropriate court within six months after the notice of claim of lien is filed under ORS 87.242, or if extended payment is provided and the terms thereof are stated in the notice of claim of lien, then within six months after the expiration of the extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim for lien is filed under ORS 87.242 by an agreement to extend payment.

Â Â Â Â Â  (2) If either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226 is not commenced in an appropriate court within 18 months after the notice of claim of lien is filed under ORS 87.242 or, if extended payment is provided and the terms thereof are stated in the notice of claim of lien, within six months after the expiration of the extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim of lien is filed under ORS 87.242 by an agreement to extend payment. [1975 c.648 Â§26; 1985 c.469 Â§6]

Â Â Â Â Â  87.270 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.272 Petition for foreclosure without suit. A person claiming a lien created by ORS 87.216 to 87.232 may obtain an order for the foreclosure of the lien by advertisement and sale by filing with the clerk of the court of the county in which the chattel is then located and from which that order is sought a sworn petition requesting an order for foreclosure of the lien by advertisement and sale and showing, to the best knowledge, information and belief of the lien claimant:

Â Â Â Â Â  (1) The name and residence or place of business of the lien debtor;

Â Â Â Â Â  (2) The name and residence or place of business of the person in possession of the chattel subject to the lien;

Â Â Â Â Â  (3) The description of the chattel subject to the lien in particularity sufficient to make possible its identification, and the lien claimantÂs estimate of the value and location of the chattel;

Â Â Â Â Â  (4) A copy or verbatim recital of the notice of claim of lien filed by the lien claimant under ORS 87.242;

Â Â Â Â Â  (5) That there is no reasonable probability that the lien debtor can establish a successful defense to the underlying claim of the lien; and

Â Â Â Â Â  (6) That the person filing the petition under this section has fully complied with the notice and filing requirements of ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120. [1975 c.648 Â§27]

Â Â Â Â Â  87.275 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.276 Evidence admissible; issuance of show cause order. (1) The court shall consider the petition filed under ORS 87.272 and may consider other evidence, including, but not limited to, an affidavit, deposition, exhibit or oral testimony.

Â Â Â Â Â  (2) If from the petition or other evidence, if any, the court finds that a notice of claim of lien has been filed and that there is probable cause for sustaining the validity of the lien claim, the court shall issue a show cause order as provided in ORS 87.288. The finding under this subsection is subject to dissolution upon hearing. [1975 c.648 Â§28]

Â Â Â Â Â  87.280 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.282 Waiver of right to hearing before filing of petition. The court shall order that the lien claimantÂs lien be foreclosed by advertisement and sale if the court finds:

Â Â Â Â Â  (1) That the lien debtor, by conspicuous words in a writing executed by or on behalf of the lien debtor before filing of the petition under ORS 87.272 or by handwriting of the lien debtor or the lien debtorÂs agent executed before filing of the petition under ORS 87.272, has declared substantially that the lien debtor is aware of the right to notice and hearing on the question of the probable validity of the underlying lien claim before the lien debtor can be deprived of the property in the possession or control of the lien debtor or in the possession or control of another and that the lien debtor waives that right and agrees that the lien claimant, or one acting on behalf of the lien claimant, may take possession or control of the chattel subject to the lien without first giving notice and opportunity for hearing on the probable validity of the underlying lien claim;

Â Â Â Â Â  (2) That there is no reason to believe that the waiver or agreement is invalid; and

Â Â Â Â Â  (3) That the lien debtor has voluntarily, intelligently and knowingly waived that right. [1975 c.648 Â§29]

Â Â Â Â Â  87.285 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.286 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.288 Show cause order; contents; service. (1) The court shall issue an order directed to the lien debtor and each person having possession or control of the chattel subject to the lien requiring the debtor and each other person to appear for hearing at a time and place fixed by the court to show cause why an order for the foreclosure of the lien claimantÂs lien by advertisement and sale should not issue.

Â Â Â Â Â  (2) The show cause order issued under subsection (1) of this section shall be served in the same manner as a summons is served on the lien debtor and on each other person to whom the order is directed.

Â Â Â Â Â  (3) The order shall:

Â Â Â Â Â  (a) State that the lien debtor may file affidavits with the court and may present testimony at the hearing; and

Â Â Â Â Â  (b) State that if the lien debtor fails to appear at the hearing the court may order foreclosure of the lien claimantÂs lien by advertisement and sale. [1975 c.648 Â§30]

Â Â Â Â Â  87.290 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.292 [1969 c.330 Â§1; 1973 c.472 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.294 [1969 c.330 Â§2; 1973 c.472 Â§2; 1973 c.647 Â§11; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.295 [Amended by 1969 c.330 Â§3; 1973 c.472 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.296 Waiver of right to hearing after issuance of show cause order. If, after service of the order issued under ORS 87.288 (1), the lien debtor by a writing executed by or on behalf of the lien debtor after service of the order expressly declares that the lien debtor is aware that the lien debtor has the right to be heard, that the lien debtor does not want to be heard, that the lien debtor expressly waives the right to be heard, that the lien debtor understands that upon the signing by the lien debtor of the writing the court will order the foreclosure of the lien claimantÂs lien so that the possession or control of the claimed property will be taken from the lien debtor or another person, the court, without hearing, shall issue the order of foreclosure by advertisement and sale. [1975 c.648 Â§31]

Â Â Â Â Â  87.300 [Amended by 1969 c.330 Â§4; 1973 c.472 Â§4; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.302 Authority of court on sustaining validity of lien claim. If the court on hearing on a show cause order issued under ORS 87.288 (1), finds that there is probable cause for sustaining the validity of the underlying claim of lien, the court may order foreclosure of the lien by advertisement and sale. [1975 c.648 Â§32]

Â Â Â Â Â  87.305 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.306 Foreclosure by sale without suit; notice of sale to secured parties; public notice of sale by sheriff. (1) A lien claimant desiring to foreclose the lien by advertisement and sale shall deliver to the sheriff of the county in which the chattel is then located a certified copy of a courtÂs order issued under ORS 87.282, 87.296 or 87.302 and a copy of the notice of claim of lien, certified by the recording officer of the county where it was filed.

Â Â Â Â Â  (2) When the lien claimant delivers a certified copy of a courtÂs order and a certified copy of the notice of claim of lien to a sheriff under subsection (1) of this section, the lien claimant, not later than the 30th day before the foreclosure sale, shall also send a copy of that order and notice by registered or certified mail to each person with a lien on the chattel to be sold recorded in the county of sale or with a security interest in the chattel to be sold who has filed a financing statement perfecting that security interest in the office of the Secretary of State or in the office of the appropriate county officer of the county in which the sale is held. If the chattel to be sold at the foreclosure sale is a chattel for which a certificate of title is required by the laws of this state, the lien claimant shall also so notify those persons whom the certificate of title indicates have a security interest or lien in the chattel.

Â Â Â Â Â  (3) The sheriff shall promptly take the chattel described in the notice of claim of lien into the possession of the sheriff and shall hold it until the foreclosure sale.

Â Â Â Â Â  (4) After taking possession of a chattel under subsection (3) of this section, a sheriff shall have a notice of foreclosure sale printed once a week for two successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, published in the county in which the sale is held or, if there is none, in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale is held. The notice of foreclosure must contain a particular description of the chattel to be sold, the name of the owner or reputed owner of the chattel, the amount due on the lien, the time and place of the sale and the name of the person foreclosing the lien. After that advertisement but not sooner than the 30th day after the sheriff received a certified copy of the courtÂs order and the certified copy of the notice of claim of lien under subsection (1) of this section, the sheriff shall sell the chattel, or such part thereof as may be necessary, at public auction to the highest bidder for cash. The sheriff shall deliver the chattel to the highest bidder and shall give the highest bidder a bill of sale containing an acknowledgment of payment for the chattel. [1975 c.648 Â§33]

Â Â Â Â Â  87.310 [Amended by 1969 c.330 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.312 Effect of notice of foreclosure sale to secured parties; failure to give notice. (1) A person who claims a lien or has a security interest in a chattel to be sold at a foreclosure sale and who is notified under ORS 87.306 (2) may discharge the foreclosing lien claimantÂs lien and preserve the security interest or lien claim of the person by paying the foreclosing lien claimant the amount of the lien claim and the expenses actually incurred in foreclosing it. If the person does not so discharge the lien before the day of the foreclosure sale, the security interest or lien claim of the person is extinguished.

Â Â Â Â Â  (2) If the chattel to be sold at a foreclosure sale is a chattel for which a certificate of title is required by the laws of this state and if the lien claimant does not notify a person whom the certificate of title indicates has a security interest or lien in the chattel as required by ORS 87.306 (2), the chattel remains subject to that security interest or lien and the buyer of the chattel at a foreclosure sale held under ORS 9.370, 87.142 to 87.490, 87.705, 87.710, 87.910 and 90.120 takes the chattel subject to the security interest or lien.

Â Â Â Â Â  (3) If a lien claimant does not notify a person, other than a person indicated on a certificate of title as a secured party or lienholder, who claims a security interest or lien on the chattel sold at a foreclosure sale as required by ORS 87.306 (2), the lien claimant is liable to that person for a sum equal to the fair market value of the chattel sold at the foreclosure sale or the amount due that person under the security agreement or lien at the time of the foreclosure sale, whichever amount is less. The secured party or other lien claimant shall recover that sum by an action at law. [1975 c.648 Â§34]

Â Â Â Â Â  87.315 [Amended by 1969 c.330 Â§6; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.316 Disposition of proceeds of foreclosure sale. (1) The proceeds of a sale to foreclose a lien created by ORS 87.216 to 87.232 shall first be applied to the payment of the expenses incurred by the sheriff in obtaining possession of the chattel and advertising and conducting the foreclosure sale, and secondly to the discharge of the lien.

Â Â Â Â Â  (2) After the payment of expenses and the discharge of the lien, any amount remaining shall be paid by the sheriff to the treasurer of the county in which the foreclosure sale is held. The remainder shall be accompanied by a statement of the lien claim and the sheriffÂs costs in foreclosing the lien, a copy of the published or posted notice and a statement of the amount received for the chattel sold at the sale. The county treasurer shall credit the remainder to the general revenue fund of the county, subject to the right of the lien debtor, or the representative of the lien debtor, to reclaim the remainder at any time within three years of the date of deposit with the treasurer. If the remainder is not demanded and claimed within such period, it shall become the property of the county. [1975 c.648 Â§35]

Â Â Â Â Â  87.320 [Amended by 1969 c.330 Â§7; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.322 Effect of prior security interest on foreclosure of nonpossessory lien for labor or material expended on chattel. ORS 87.272 to 87.316 do not apply to a lien on a chattel created by ORS 87.216 when that chattel is subject to a prior duly perfected security interest as provided in ORS 87.146 (1)(d). When a lien created by ORS 87.216 is junior and subordinate to a prior duly perfected security interest, that lien shall be foreclosed by suit under ORS chapter 88. In such a suit to foreclose, the holder of the prior security interest shall be made a party defendant to the foreclosure proceeding. The person holding the prior security interest may extinguish the lien created by ORS 87.216 by either a foreclosure proceeding under ORS chapter 88 or a nonjudicial foreclosure proceeding under ORS 79.0601 to 79.0628. [1975 c.648 Â§35a; 2001 c.445 Â§162]

Â Â Â Â Â  87.325 [Amended by 1973 c.472 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.326 Protection from theft and damage of chattel subject to lien. If the property covered by any lien created by ORS 87.216 to 87.232 is in danger of being stolen, damaged or removed from this state, the circuit court for the county in which the lien is filed upon application of the lien claimant, shall appoint the sheriff of such county receiver of the property covered by the lien, and the sheriff shall immediately take all such property into the custody of the sheriff and protect, care for and account for it and dispose of it according to the further order of the court. The sheriff shall be paid actual expenses of receivership from the proceeds of the sale of the property but shall be allowed no remuneration for services. [1975 c.648 Â§36]

Â Â Â Â Â  87.330 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.332 Injury or removal of chattel subject to lien. Except for a person holding a prior duly perfected security interest in a chattel subject to a lien created by ORS 87.216, any person to whom a notice of claim of lien has been given as provided in ORS 87.242, 87.252 and 87.306 who dismantles, removes from this state, misdelivers or conceals a chattel or the proceeds of the sale of a chattel upon which there is a valid lien without the written consent of the lien claimant, shall be liable to the lien claimant for damages proximately resulting therefrom, which sum may be recovered in an action at law without instituting foreclosure proceedings. The court shall allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§37; 1981 c.897 Â§21]

Â Â Â Â Â  87.335 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.336 Costs and attorney fees in foreclosure by suit. In suits to foreclose the liens created by ORS 87.216 to 87.232, the court shall, upon entering judgment for the lien claimant, allow as part of the lien the moneys paid for the filing or recording of the lien as provided in ORS 87.910. The court shall also allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§38; 1981 c.897 Â§22; 1981 c.898 Â§45]

Â Â Â Â Â  87.340 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.342 Bond, letter of credit or deposit of money to discharge lien on chattel; amount; recording; notice to lien claimant. (1) The owner of a chattel subject to a lien created by ORS 87.216 to 87.232, or any other interested person, may file with the recording officer of the county in whose office the claim of lien is filed a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the owner of the chattel against which the lien is claimed shall pay the amount of the claim and all costs and attorney fees which are awarded against the chattel on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, and must be filed prior to the commencement of a foreclosure proceeding by the lien claimant.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the claim for lien is filed an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

Â Â Â Â Â  (b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

Â Â Â Â Â  (3) When a bond is filed under subsection (1) of this section or an irrevocable letter of credit or money deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged. A marginal entry of the discharge and bond, irrevocable letter of credit or money shall be made in the index of liens on chattels containing the original record of the claim of lien.

Â Â Â Â Â  (4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money or an irrevocable letter of credit shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the lien claimant by registered or certified mail sent to the lien claimant at the last-known address of the lien claimant.

Â Â Â Â Â  (5) If the lien claimant establishes the validity of the lien claim by a suit to enforce it, the lien claimant is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money. [1975 c.648 Â§39; 1991 c.331 Â§17; 1997 c.631 Â§389; 2003 c.576 Â§336]

Â Â Â Â Â  87.345 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.346 Filing certificate of lien satisfaction upon payment of claim; liability for failure to discharge lien; notice of discharge. (1) When a person claiming a lien under ORS 87.216 to 87.232 receives full payment of the claim including costs of making, filing and recording the lien and expenses incurred in commencing to foreclose it, the person shall file with the Secretary of State or the recording officer of the county in which the claim of lien is recorded a certificate declaring that full payment has been received from the lien debtor and that the claim of lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State or recording officer shall enter it in full length in the index of liens upon chattels.

Â Â Â Â Â  (3) If any lien claimant, after full payment of the claim, within 10 days after being requested thereto, fails to discharge the claim of lien, the person is liable to the owner of the chattel formerly subject to the lien in the sum of $100 damages and for all actual damages caused by the failure of the lien claimant to discharge the claim of lien. The owner of the chattel shall recover those damages by an action at law.

Â Â Â Â Â  (4) Upon the expiration of the 18-month time period allowed by ORS 87.266 (2) for filing either a suit to foreclose or a proceeding under ORS 87.272 to 87.306 to foreclose a lien created by ORS 87.226, the owner of chattels subject to a claim of lien that has ceased to exist pursuant to ORS 87.266 (2) may file with the Secretary of State a notarized certificate indicating:

Â Â Â Â Â  (a) The date and location where the claim of lien was filed with the Secretary of State;

Â Â Â Â Â  (b) That the lien has expired and is discharged because no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been initiated with respect to such lien claim; and

Â Â Â Â Â  (c) That the person filing such certificate has personally contacted the clerk of the circuit court in such county to determine that no suit to foreclose or proceeding under ORS 87.272 to 87.306 has been filed prior to the expiration of the time period set forth in ORS 87.266 (2).

Â Â Â Â Â  (5) Within 10 days after filing a certificate under subsection (4) of this section, the person filing the certificate shall mail or deliver a true copy thereof to all persons having perfected security interests under ORS chapter 79 in the chattel which is the subject of the lien to which the certificate applies. [1975 c.648 Â§40; 1985 c.469 Â§7; 1987 c.297 Â§3; 1995 c.658 Â§67; 2001 c.301 Â§9]

Â Â Â Â Â  87.350 [Repealed by 1975 c.648 Â§72]

LIENS ON REAL PROPERTY

Â Â Â Â Â  87.352 Mining labor and material lien. (1) A person has a lien upon a mine or an improvement to secure payment for labor performed or materials furnished if that person:

Â Â Â Â Â  (a) Performs labor upon or furnishes provisions or materials for the development, working or operation of a mine, improvement or excavation;

Â Â Â Â Â  (b) Performs labor or furnishes materials in transporting materials or provisions for the use, working or development of a mine; or

Â Â Â Â Â  (c) Performs labor in transporting materials or the mineÂs product from a mine or improvement.

Â Â Â Â Â  (2) For purposes of this section, when two or more mines are owned or claimed by the same person and worked through a common excavation, or over one tram, or at one mill or other reduction works, then all the mines so worked, and all excavations and improvements used or owned in connection therewith shall be deemed one mine. [1975 c.648 Â§41]

Â Â Â Â Â  87.355 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.356 Lien for preparing land for irrigation or cultivation. A person who is employed to or contracts to survey, clear, ditch, dike, tile, level, check, border, excavate, grade, pave or otherwise prepare land for irrigation or cultivation, or who furnishes materials or equipment for use in connection with such work on that land, at the request of the owner of the land, has a lien on the land prepared for the reasonable or agreed charges for labor, and the materials or equipment furnished. If the owner has less than a fee simple estate in the land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§42; 1977 c.596 Â§3]

Â Â Â Â Â  87.358 NurserymanÂs lien. A person who furnishes nursery stock of the value or agreed price of $25 or more, for planting on land, at the request of the owner of that land, or with the knowledge or consent of the owner has a lien on the land upon which the nursery stock is set out and planted for the reasonable or agreed charges for the nursery stock. If the owner has less than a fee simple estate in the land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§43]

Â Â Â Â Â  87.360 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.362 Irrigation power lien. An electric cooperative or electric utility that supplies electricity to the owner of land for the purpose of providing power for the irrigation of the land has a lien upon that land, any part of which is irrigated using such electricity, for the cost of the electricity so supplied. If the owner has less than a fee simple estate in such land, then only the interest of the owner therein is subject to the lien created by this section. [1975 c.648 Â§44]

Â Â Â Â Â  87.364 Attachment of liens. (1) The liens created by ORS 87.352 to 87.358 attach to the land, mine or improvement described in those sections on the day on which the lien claimant ceases to perform the labor or transport or furnish the materials or provisions for which the lien is claimed.

Â Â Â Â Â  (2) The lien created by ORS 87.362, attaches to the land described in that section on the day of the first delivery of electricity for which the lien is claimed. [1975 c.648 Â§45]

Â Â Â Â Â  87.365 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.366 Filing notice of claim of lien; contents of notice; effect of failure to file notice. (1) A person claiming a lien created by ORS 87.352 to 87.362 shall file a written notice of claim of lien not later than 120 days after the lien attaches with the recording officer of each county where there is situated any land sought to be charged with the lien.

Â Â Â Â Â  (2) The notice of claim of lien required under subsection (1) of this section must be a statement in writing verified by the oath of the lien claimant, or, in the case of an electric cooperative or electric utility, by the oath of an authorized agent, and must contain:

Â Â Â Â Â  (a) A true statement of the lien claimantÂs demand, after deducting all just credits and offsets, for the labor performed or the provisions, materials and equipment furnished or transported;

Â Â Â Â Â  (b) The name of the owner or reputed owner, if known, of the land to be charged with the lien;

Â Â Â Â Â  (c) The name of the person by whom the lien claimant was employed or to whom the lien claimant furnished the provisions, electricity, materials, equipment or nursery stock; and

Â Â Â Â Â  (d) A description of the property to be charged with the lien sufficient for identification.

Â Â Â Â Â  (3) If the person entitled to a lien under ORS 87.352 to 87.362 does not file a notice of claim of lien within the time required by subsection (1) of this section, the person waives the right of the person to the lien. [1975 c.648 Â§46]

Â Â Â Â Â  87.370 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.372 Recording. The recording officer of the county shall record the notices filed under ORS 87.366 in a book kept for that purpose. The record shall be indexed in the same manner as the record of deeds and mortgages. [1975 c.648 Â§47]

Â Â Â Â Â  87.375 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.376 Duration of liens. If a suit to foreclose a lien created by ORS 87.352 to 87.362 is not brought in an appropriate court within six months after the notice of claim of lien, within six months after the expiration of such extended payment, the lien shall cease to exist. A lien shall not be continued in force for a longer time than two years from the time the claim for lien is filed under ORS 87.366 by an agreement to extend payment. [1975 c.648 Â§48]

Â Â Â Â Â  87.380 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.382 Foreclosure. The liens described in ORS 87.352 to 87.362 shall be foreclosed in the manner provided in ORS chapter 88. [1975 c.648 Â§49]

Â Â Â Â Â  87.385 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.386 Costs and attorney fees in foreclosure. (1) In suits to foreclose a lien created by ORS 87.352 to 87.362, the court, upon entering judgment for the lien claimant, shall allow as part of the lien all moneys paid for the filing or recording of the lien as provided in ORS 87.910.

Â Â Â Â Â  (2) In suits to foreclose a lien created by ORS 87.352 to 87.362, the court shall allow reasonable attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§50; 1981 c.897 Â§23; 1981 c.898 Â§46]

Â Â Â Â Â  87.390 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.392 Priorities of liens. (1) Except for any property tax liens, the lien created by ORS 87.352 is prior and superior to all other liens, mortgages and encumbrances against the land upon which the lien is imposed without regard to whether the other liens, mortgages, or encumbrances attached to the land before or after the lien created by ORS 87.352 attached.

Â Â Â Â Â  (2) Except for tax liens, assessment liens, construction liens and liens created by ORS 87.352 and 87.356, the lien created by ORS 87.362 is prior and superior to all other liens, mortgages and encumbrances against the land upon which the lien is imposed without regard to whether the other liens, mortgages or encumbrances attached to the land before or after the lien created by ORS 87.362 attached.

Â Â Â Â Â  (3) Except that the lien created by ORS 87.356 is prior to the lien created by ORS 87.362 without regard to the date on which the lien created by ORS 87.362 attached to the land, the liens created by ORS 87.356 and 87.358 are prior and superior to all other liens, mortgages and encumbrances of a subsequent date against the land upon which the liens are imposed. Property tax liens, whenever created, are prior and superior to the liens created by ORS 87.356 and 87.358.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a lien created by ORS 87.362 does not have priority over a mortgage on the land recorded at the date of the first delivery of electricity for which a lien may be claimed unless the electric cooperative or electric utility delivers a notice in writing of its possible lien claim to the mortgagee within 30 days of the date of first delivery of the electricity.

Â Â Â Â Â  (5) The notice required by subsection (4) of this section shall state in substance:

Â Â Â Â Â  (a) That the electric cooperative or electric utility is starting to deliver electricity;

Â Â Â Â Â  (b) The name of the person ordering the electricity; and

Â Â Â Â Â  (c) That a lien on the land may be claimed for the cost of the electricity. [1975 c.648 Â§51]

Â Â Â Â Â  87.395 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.400 [Amended by 1959 c.340 Â§1; repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.405 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.410 [Amended by 1959 c.340 Â§2; repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.415 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.420 [Repealed by 1969 c.330 Â§9]

Â Â Â Â Â  87.425 [Repealed by 1969 c.330 Â§9]

ATTORNEYÂS LIEN

Â Â Â Â Â  87.430 AttorneyÂs possessory lien. An attorney has a lien for compensation whether specially agreed upon or implied, upon all papers, personal property and money of the client in the possession of the attorney for services rendered to the client. The attorney may retain the papers, personal property and money until the lien created by this section, and the claim based thereon, is satisfied, and the attorney may apply the money retained to the satisfaction of the lien and claim. [1975 c.648 Â§56 (enacted in lieu of 87.495)]

Â Â Â Â Â  87.435 Bond, letter of credit or deposit of money to discharge attorneyÂs possessory lien; recording; notice to attorney. (1) The owner of papers or personal property subject to a lien created by ORS 87.430, or any other interested person, may file with the recording officer of the county in which the attorney has the principal office of the attorney a bond executed by a corporation authorized to issue surety bonds in the State of Oregon to the effect that the owner of the papers and personal property against which the lien is claimed shall pay the amount of the claim and all costs which are awarded against the papers and personal property on account of the lien. The bond shall be in an amount not less than 150 percent of the amount claimed under the lien, and must be filed prior to the commencement of a foreclosure proceeding by the attorney.

Â Â Â Â Â  (2)(a) In lieu of the surety bond provided for in subsection (1) of this section, a person may deposit with the treasurer of the county in which the attorney has the principal office of the attorney an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a sum of money or its equivalent equal in value to 150 percent of the amount claimed under the lien.

Â Â Â Â Â  (b) When a person deposits money or an irrevocable letter of credit with the treasurer of a county under this subsection, the person shall file with the recording officer of the same county an affidavit stating that the deposit was made.

Â Â Â Â Â  (3) When a bond is filed under subsection (1) of this section or money or an irrevocable letter of credit deposited and an affidavit filed under subsection (2) of this section, the recording officer shall issue to the owner or other person a certificate stating that the bond, irrevocable letter of credit or money is substituted for the chattel and that the lien on the chattel is discharged.

Â Â Â Â Â  (4) When a bond is filed under subsection (1) of this section, or money or an irrevocable letter of credit is deposited under subsection (2) of this section, the owner or other person filing the bond or depositing the money shall promptly send a copy of the certificate received from the recording officer under subsection (3) of this section to the attorney by registered or certified mail.

Â Â Â Â Â  (5) If the attorney establishes the validity of the lien claim by a suit to enforce it under ORS chapter 88, the attorney is entitled to judgment against the sureties upon the bond, against the irrevocable letter of credit issuer or against the deposited money. [1975 c.648 Â§57 (enacted in lieu of 87.495); 1991 c.331 Â§18; 1997 c.631 Â§390; 2003 c.576 Â§337]

Â Â Â Â Â  87.440 Determination of adequacy of bond or letter of credit. If an attorney considers the bond filed with a recording officer or the irrevocable letter of credit deposited with the treasurer of a county inadequate to protect the claim of the attorney for lien for some reason other than the amount of the bond or irrevocable letter of credit, the attorney shall, within 10 days of receipt of the notice of filing, petition the court in which the suit to foreclose the lien may be brought for a determination of the adequacy of the bond or irrevocable letter of credit. The attorney shall state in detail the reasons for the inadequacy. If the court determines that the bond is inadequate for one or more of the reasons stated by the attorney, the court shall order such action as shall make the bond or irrevocable letter of credit adequate to protect the claim for lien. [1975 c.648 Â§58 (enacted in lieu of 87.495); 1991 c.331 Â§19]

Â Â Â Â Â  87.445 AttorneyÂs lien upon actions and judgments. An attorney has a lien upon actions, suits and proceedings after the commencement thereof, and judgments, orders and awards entered therein in the clientÂs favor and the proceeds thereof to the extent of fees and compensation specially agreed upon with the client, or if there is no agreement, for the reasonable value of the services of the attorney. [1975 c.648 Â§59 (enacted in lieu of 87.495); 2003 c.576 Â§338]

Â Â Â Â Â  87.450 Filing notice of claim of lien on judgment for sum of money. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for a sum of money only, the attorney must file a notice of claim of lien with the clerk of the court that entered the judgment within three years after the judgment is entered. The clerk shall enter the notice in the register of the court and in the judgment lien record maintained by the court administrator under ORS 18.075.

Â Â Â Â Â  (2) When an attorney files a notice of claim of lien under subsection (1) of this section, the attorney shall send forthwith a copy of the notice to the client by registered or certified mail sent to the client at the last-known address of the client.

Â Â Â Â Â  (3) A lien under ORS 87.445 on a judgment for a sum of money only remains a lien on the judgment until the judgment remedies for the judgment expire under ORS 18.180 to 18.192.

Â Â Â Â Â  (4) For purposes of this section, a Âjudgment for a sum of money onlyÂ does not include a judgment or order for the payment of money for the support of any person under ORS 107.095, 107.105, 108.120, 109.155, 419B.400 or 419C.590. [1975 c.648 Â§60 (enacted in lieu of 87.495); 1993 c.33 Â§290; 1999 c.788 Â§43a; 2003 c.576 Â§188; 2007 c.339 Â§13]

Â Â Â Â Â  87.455 Filing notice of claim of lien on judgment for possession of personal property; recording; foreclosure. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for the possession, award or transfer of personal property, the attorney must file a notice of claim of lien not later than one year after entry of the judgment and disposition of any appeal of the judgment. The notice shall be filed with the recording officer of the county in which the judgment is rendered, with the recording officer of the county, if known, in which the personal property is located and with the recording officer of the county, if known, in which the attorneyÂs client resides. The recording officer of a county shall record the notices filed under this section in a book called Âindex of liens upon chattels.Â

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 on a judgment for the possession, award or transfer of personal property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

Â Â Â Â Â  (3) An attorney and the client of the attorney may, by an agreement in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed. [1975 c.648 Â§61 (enacted in lieu of 87.495); 2003 c.576 Â§339]

Â Â Â Â Â  87.460 Filing of notice of claim of lien on judgment for possession of real property; recording; foreclosure. (1) When an attorney claims a lien under ORS 87.445, if the judgment is for the possession, award or conveyance of real property, the attorney must file a notice of claim of lien not later than six months after entry of the judgment and disposition of any appeal of the judgment. The notice shall be filed with the recording officer of the county in which the real property, or any part of it, is situated. The recording officer of a county shall record the notices filed under this section in a book that shall be indexed in the same manner as the record of deeds and mortgages.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a lien under ORS 87.445 upon a judgment for the possession, award or conveyance of real property must be foreclosed in the manner provided in ORS chapter 88, not later than one year after the notice of claim of lien is filed under subsection (1) of this section.

Â Â Â Â Â  (3) An attorney and the client of the attorney may, by agreement, in writing, extend the period of time within which a lien created by ORS 87.445 must be foreclosed to two years after the notice of claim of lien is filed. An agreement to extend a foreclosure period under this subsection shall contain the time and place of the filing of the notice of claim of lien by the attorney and shall be filed with the recording officer with whom the notice of claim of lien was filed. [1975 c.648 Â§62 (enacted in lieu of 87.495); 2003 c.576 Â§340]

Â Â Â Â Â  87.465 Effect of failure to file notice of claim of lien; effect of failure to foreclose. If the notice of claim of lien is not filed within the time required by ORS 87.450, 87.455 or 87.460 or if the lien is not foreclosed within the time required by ORS 87.455 or 87.460, the lien created by ORS 87.445 shall cease to exist. [1975 c.648 Â§63 (enacted in lieu of 87.495)]

Â Â Â Â Â  87.470 Contents of notice of claim of lien. The notice of claim of lien required under ORS 87.450 to 87.460 shall be a statement in writing verified by the oath of the attorney and must contain:

Â Â Â Â Â  (1) A statement of the attorneyÂs demand, including the amount of the fee or compensation of the attorney;

Â Â Â Â Â  (2) The name of the case in which the judgment was entered, the date on which the judgment was entered in the register, and a description of the real or personal property which is to be awarded, transferred or conveyed to the client under the judgment;

Â Â Â Â Â  (3) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of claim of lien; and

Â Â Â Â Â  (4) The date on which payment was due to the attorney for professional services to the client. [1975 c.648 Â§64 (enacted in lieu of 87.495); 2003 c.576 Â§189]

Â Â Â Â Â  87.475 Effect of settlement on attorneyÂs lien; satisfaction of judgment. (1) Except as provided in subsections (3) and (4) of this section, the lien created by ORS 87.445 is not affected by a settlement between the parties to the action, suit or proceeding before or after judgment, order or award.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, a party to the action, suit or proceeding, or any other person, does not have the right to satisfy the lien created by ORS 87.445 or any judgment, order or award entered in the action, suit or proceeding until the lien, and claim of the attorney for fees based thereon, is satisfied in full.

Â Â Â Â Â  (3) A judgment debtor may pay the full amount of a judgment into court and the clerk of the court shall thereupon fully satisfy the judgment on the record and the judgment debtor shall be thereby released from any further claims thereunder.

Â Â Â Â Â  (4) If more than one attorney appears of record for a litigant, the satisfaction of the lien created by ORS 87.445 by any one of the attorneys is conclusive evidence that the lien is fully satisfied. [1975 c.648 Â§65 (enacted in lieu of 87.495); 2003 c.576 Â§341]

Â Â Â Â Â  87.480 AttorneyÂs right and power over actions and judgments. Attorneys have the same right and power over actions, suits, proceedings, judgments, orders and awards to enforce their liens as their clients have for the amount due thereon to them. [1975 c.648 Â§66 (enacted in lieu of 87.495); 2003 c.576 Â§342]

Â Â Â Â Â  87.485 Attorney fees. In suits to foreclose a lien created by ORS 87.445, the court shall allow a reasonable amount as attorney fees at trial and on appeal to the prevailing party. [1975 c.648 Â§67 (enacted in lieu of 87.495); 1981 c.897 Â§24]

Â Â Â Â Â  87.490 Priority of attorneyÂs lien upon actions and judgments. (1) Except for tax liens, prior encumbrances and prior liens of record on the real or personal property subject to the lien created by ORS 87.445, the lien created by ORS 87.445 is superior to all other liens, including a lien created by ORS 147.285.

Â Â Â Â Â  (2) When the lien of an attorney created under ORS 87.445 attaches to a judgment allowing or enforcing a clientÂs lien, the attorneyÂs lien has the same priority as the clientÂs lien with regard to personal or real property subject to the clientÂs lien. [1975 c.648 Â§68 (enacted in lieu of 87.495); 2003 c.576 Â§343; 2005 c.383 Â§12]

Â Â Â Â Â  87.495 [Repealed by 1975 c.648 Â§55 (87.430 to 87.490 enacted in lieu of 87.495)]

Â Â Â Â Â  87.500 [Repealed by 1975 c.648 Â§72]

LIEN FOR LONG TERM CARE

Â Â Â Â Â  87.501 Definitions for ORS 87.501 to 87.542. As used in ORS 87.501 to 87.542, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorized representativeÂ means a person appointed under ORS chapter 125 as a guardian or conservator of an individual and any other person holding funds or receiving benefits or income on behalf of an individual.

Â Â Â Â Â  (2) ÂCareÂ means all the services rendered in a long term care facility, including but not limited to medical care, room and board, nursing care, administrative costs, supplies, equipment and ancillary services such as therapies.

Â Â Â Â Â  (3) ÂDecedentÂ means an individual who has died leaving property that is subject to administration.

Â Â Â Â Â  (4) ÂDecedentÂs estateÂ means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom. The term does not include assets placed in trust for the decedent by other persons.

Â Â Â Â Â  (5) ÂLong term care facilityÂ means facilities licensed as skilled nursing facilities or intermediate care facilities, as those terms are defined in ORS 442.015, and residential care facilities and adult foster homes licensed under ORS chapter 443. [1995 c.749 Â§1; 1997 c.249 Â§29; 1997 c.744 Â§1; 2001 c.104 Â§26]

Â Â Â Â Â  Note: 87.501 to 87.542 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.503 Lien for long term care; statement concerning lien to be given to care recipient. (1) When an individual receives care at a long term care facility under a written contract that does not violate state or federal law, the individual receiving the care, and upon the death of such individual, the decedentÂs estate of that individual, is liable for the contracted costs of care. The individual receiving care and any authorized representative shall be given an itemized statement of goods and services provided as each payment becomes due. If the individual or an authorized representative of that individual refuses to pay the long term care facility for the costs of care within 30 days after the services are rendered and any portion thereof are billed to the individual or the authorized representative of the individual, the unpaid amount plus interest thereon at the legal rate of interest provided for in ORS 82.010 shall be a lien in favor of the long term care facility against the real property of the individual receiving care. The lien shall attach to the real property on the day, whichever is later, that is:

Â Â Â Â Â  (a) The 30th day after the first services for which the lien is claimed are performed; or

Â Â Â Â Â  (b) The 30th day after the first unpaid payment for care becomes due.

Â Â Â Â Â  (2) At the time of signing a written contract for care at the facility, a long term care facility shall provide to the individual who will receive care under the contract or to the authorized representative of the individual a written statement describing the provisions of ORS 87.501 to 87.542. The written statement shall describe the procedures, process and rights and responsibilities of the individual receiving care and the long term care facility under ORS 87.501 to 87.542. Notwithstanding ORS 87.507 and 87.522, if a long term care facility does not provide such written statement as required by this subsection to an individual or an authorized representative, the lien created by this section for the contracted costs of care provided to the individual may not be perfected and may not be foreclosed.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, real and personal property held in trust by a trustee for an individual receiving care are subject to the laws of this state applicable to trusts. [1995 c.749 Â§2; 1997 c.744 Â§2]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.505 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.507 Perfecting lien; notice of lien; serving notice of lien; time to perfect lien. (1) In order to perfect a lien created by ORS 87.503, a long term care facility shall:

Â Â Â Â Â  (a) File a notice of lien with the recording officer of the county or counties in which the real property is located; and

Â Â Â Â Â  (b) Serve a certified copy of the notice of lien by registered or certified mail upon the individual or the authorized representative of the individual.

Â Â Â Â Â  (2) A person claiming a lien under ORS 87.501 to 87.542 shall file the notice of lien no sooner than 60 days and no later than 120 days after the date on which the lien attached to the real property of the individual under ORS 87.503. [1995 c.749 Â§3; 1997 c.744 Â§3]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.510 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.512 Contents of notice of lien. The notice of lien required under ORS 87.507 shall be a written statement verified by the oath of an officer of the long term care facility that asserts a claim for the lien and that contains:

Â Â Â Â Â  (1) A true statement of demand, including an itemized statement of services provided and setting forth the amount due and owing to the long term care facility as of the date of the notice, after deducting all credits and offsets;

Â Â Â Â Â  (2) The name of the individual who received care;

Â Â Â Â Â  (3) The name, address and telephone number of the long term care facility;

Â Â Â Â Â  (4) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

Â Â Â Â Â  (5) A statement that the lien may cover contracted services provided by the long term care facility subsequent to the services itemized under subsection (1) of this section and that interested persons may obtain information on the current amount due under the lien by contacting the long term care facility;

Â Â Â Â Â  (6) A statement that the long term care facility has given the individual or an authorized representative a written summary of the requirements and procedures for establishing eligibility for Medicaid, including the right to an assessment that determines the extent of spousesÂ nonexempt resources at the time of institutionalization and attributes to the community spouse an equitable share of the resources that can not be considered available for payment of costs for the medical care of the institutionalized spouse in the process of spending down to Medicaid eligibility levels. The written statement shall be given no fewer than 30 days and no more than 60 days before the notice of lien is filed. The long term care facility may meet the requirement of this subsection by providing written materials relating to Medicaid eligibility for long term care services for persons with disabilities and elderly persons used by the Department of Human Services; and

Â Â Â Â Â  (7) A description of the real property to be charged with the lien that complies with ORS 93.600. [1995 c.749 Â§4; 1997 c.744 Â§6; 2001 c.900 Â§12; 2007 c.70 Â§17]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.515 [Amended by 1957 c.420 Â§1; 1959 c.521 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.517 Recording notice of lien. The recording officer of the county shall record the notices filed under ORS 87.507 in the record of deeds and mortgages. [1995 c.749 Â§5; 1997 c.744 Â§7]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.522 Foreclosure of lien; attorney fees. A lien created by ORS 87.503 may be foreclosed by an action in the circuit court in accordance with ORS chapter 88. In a suit to foreclose a lien created by ORS 87.503, the court, upon entering judgment for the lien claimant, shall allow as part of the lien the moneys paid for the recording of the notice of lien under ORS 87.517. The court shall also allow reasonable attorney fees at trial and on appeal to the prevailing party. [1995 c.749 Â§6]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.525 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.527 Limitations on property subject to lien. Notwithstanding ORS 87.503 (1):

Â Â Â Â Â  (1) A lien created by ORS 87.503 on the home of a living individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

Â Â Â Â Â  (a) The individual who received care.

Â Â Â Â Â  (b) The spouse of the individual.

Â Â Â Â Â  (c) A child of the individual, if the child is a minor or has a disability.

Â Â Â Â Â  (d) A sibling of the individual who has an equity interest in the home, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

Â Â Â Â Â  (e) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

Â Â Â Â Â  (2) A lien created by ORS 87.503 on the home of a deceased individual who received care may not be foreclosed for as long as any of the following individuals reside in the home:

Â Â Â Â Â  (a) The surviving spouse of the individual.

Â Â Â Â Â  (b) A child of the individual, if the child is a minor or has a disability.

Â Â Â Â Â  (c) A sibling of the individual, but only when the sibling continuously resided in the home during the calendar year immediately preceding the date on which the individual first received care.

Â Â Â Â Â  (d) Any other child of the individual, but only when the child continuously resided in the home during the two-year period immediately preceding the date on which the individual first received care and provided assistance during that period that delayed the need for care.

Â Â Â Â Â  (3) A lien created by ORS 87.503 on other real property of a deceased individual may not be foreclosed while there is:

Â Â Â Â Â  (a) A surviving spouse; or

Â Â Â Â Â  (b) A child of the individual, if the child is a minor or has a disability. [1995 c.749 Â§7; 1997 c.744 Â§8; 2007 c.70 Â§18]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.530 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.533 Assets and income that are exempt from lien. A lien created by ORS 87.503 shall not be enforced so as to interfere with:

Â Â Â Â Â  (1) Any assets or income allowed to the community spouse or dependent family member under 42 U.S.C. 1396r-5(d) or any rule of the Department of Human Services.

Â Â Â Â Â  (2) The priority given to the recovery of medical assistance payments under ORS 115.125 (1)(i) or other medical assistance claims under ORS 414.105 (2) and (3).

Â Â Â Â Â  (3) The eligibility of a person for medical assistance or entitlement to Medicaid assistance payments. [1995 c.749 Â§8; 2001 c.316 Â§3]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.535 [Amended by 1957 c.684 Â§1; 1971 c.177 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.537 Duration of lien. (1) Except as provided in subsection (2) of this section, if a suit to foreclose a lien created by ORS 87.503 is not commenced in an appropriate court within the 180-day period immediately following the date on which the lien is perfected under ORS 87.507, the lien shall cease to exist.

Â Â Â Â Â  (2) Any period of time during which a lien created by ORS 87.503 may not be foreclosed under ORS 87.527 shall not be part of the period of time during which the lien exists under subsection (1) of this section. The existence of a lien created by ORS 87.503 shall not be extended in any case for longer than 180 days after a circumstance preventing foreclosure under ORS 87.527 ceases. A lien created by ORS 87.503 shall not continue in existence for a period of more than 10 years after the date on which the lien was perfected under ORS 87.507. [1995 c.749 Â§9; 1997 c.744 Â§9]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.539 Discharge or release of lien claim; recordation; penalty for failure to discharge or release lien claim. (1) When a long term care facility receives payment from an individual, an individualÂs estate, the State of Oregon or any other source for the care claimed in a notice of lien filed under ORS 87.507, the long term care facility shall file with the recording officer of the county in which the notice of lien was filed a certificate declaring that payment has been received and that the lien is discharged.

Â Â Â Â Â  (2) Within 20 days after being notified that the individual is eligible for Medicaid, the long term care facility shall file with the recording officer of the county in which the notice of lien was filed a certificate releasing the claim of lien upon any property protected under ORS 87.533.

Â Â Â Â Â  (3) The recording officer of the county shall record the certificate of discharge or release in the appropriate lien docket.

Â Â Â Â Â  (4) If, after receiving payment for the care claimed in a notice of lien filed under ORS 87.507, a long term care facility fails to discharge the lien or release the claim of lien within 10 days, the long term care facility is liable to the individual or to the spouse or the estate of the individual for $100 or the amount of actual damages, whichever amount is greater.

Â Â Â Â Â  (5) In all actions brought under this section, the court may allow reasonable attorney fees at trial and on appeal to the prevailing party. [1995 c.749 Â§10; 1997 c.744 Â§10]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.540 [Amended by 1957 c.684 Â§2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.542 Priority of lien. (1) A lien created under ORS 87.503 shall have priority from the date of its perfection and shall be subordinate and inferior to any other lien, mortgage, trust deed or other encumbrance that attached to the real property or was recorded prior to the recording of the notice of lien under ORS 87.507. Except for property tax liens, the lien created by ORS 87.503 shall have priority over any other lien, mortgage, trust deed or other encumbrance that attached to the real property or was recorded subsequent to the recording of the notice of lien under ORS 87.507.

Â Â Â Â Â  (2) A lien created under ORS 87.503 is void as against any purchaser in good faith and for a valuable consideration of the same real property whose interest is recorded prior to the recording of the notice of lien under ORS 87.507.

Â Â Â Â Â  (3) ORS 93.645 shall apply to a lien created under ORS 87.503 as if the lien were a judgment lien. [1997 c.744 Â§5]

Â Â Â Â Â  Note: See note under 87.501.

Â Â Â Â Â  87.545 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.550 [Repealed by 1957 c.684 Â§3 (87.551 enacted in lieu of 87.550)]

Â Â Â Â Â  87.551 [1957 c.684 Â§4 (enacted in lieu of 87.550); repealed by 1975 c.648 Â§72]

MEDICAL SERVICES LIEN

Â Â Â Â Â  87.555 Hospital and physician lien. (1) Except as otherwise provided by law, whenever any person receives hospitalization or medical treatment on account of any injury, and the person, or the personal representative of the person after the death of the person, claims damages from the person causing the injury, then the hospital or any physician licensed under ORS chapter 677 who treats the injured person in the hospital or who provides medical services shall have a lien upon any sum awarded the injured person or the personal representative of the person by judgment or award or obtained by a settlement or compromise to the extent of the amount due the hospital and the physician for the reasonable value of such medical treatment rendered prior to the date of judgment, award, settlement or compromise. However, no such lien shall be valid against anyone coming under the WorkersÂ Compensation Act.

Â Â Â Â Â  (2) When the injured person receiving hospitalization or medical care from a physician is the beneficiary of an insurance policy, including a policy that provides personal injury protection coverage or similar no-fault medical insurance but excluding a health insurance policy, that provides for payment of such hospitalization and medical care, both the hospital and physician shall have liens upon the amount payable under the insurance policy. If a hospital or physician has properly perfected a lien pursuant to ORS 87.565 (2), the insurer obligated to make payment shall pay the sum due under the insurance policy directly to the hospital and physician in the amount due each for services rendered, and such payment shall constitute a release of the insurer making the payment to the extent of the payment.

Â Â Â Â Â  (3) When there are insufficient funds to satisfy in full the liens of all hospitals and physicians claiming a lien created by this section, the insurer making the payment shall prorate the available funds without regard to the sequence of the filing of the notice of lien by the hospitals or physicians, and pay the hospitals or physicians in proportion to the amount due each for services rendered. [Amended by 1989 c.727 Â§1; 1999 c.146 Â§1]

Â Â Â Â Â  87.560 Limitations on extent of lien. (1) No lien under ORS 87.555 (1) shall be allowed:

Â Â Â Â Â  (a) For hospitalization and treatment from a physician rendered after a settlement has been effected by or on behalf of the party causing the injury;

Â Â Â Â Â  (b) Against any sum for necessary attorney fees, costs and expenses incurred by the injured party in securing a settlement, compromise, award or judgment; or

Â Â Â Â Â  (c) For an amount payable for medical services under a policy that provides personal injury protection coverage provided to an injured person prior to a hospital or physician perfecting a lien under ORS 87.565 (2).

Â Â Â Â Â  (2) This section does not preclude a hospital or a physician licensed under ORS chapter 677 from perfecting a lien under ORS 87.555. [Amended by 1989 c.727 Â§2; 1999 c.146 Â§2; 2005 c.465 Â§5]

Â Â Â Â Â  87.565 Notice of lien required. (1) In order to perfect a lien under ORS 87.555 (1), a hospital, an owner or operator of a hospital or a physician shall:

Â Â Â Â Â  (a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

Â Â Â Â Â  (b) Prior to the date of judgment, award, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon:

Â Â Â Â Â  (A) The person alleged to be responsible for causing the injury and from whom damages are or may be claimed or to the last-known address of the person; or

Â Â Â Â Â  (B) The insurance carrier that has insured the person alleged to be responsible, if such insurance carrier is known.

Â Â Â Â Â  (2) In order to perfect a lien under ORS 87.555 (2), a hospital, an owner or operator of a hospital or a physician shall:

Â Â Â Â Â  (a) Not later than 30 days after the discharge of the patient from the hospital, file a notice of lien substantially in the form prescribed in ORS 87.570, containing a statement of the amount claimed, with the recording officer of the county wherein such hospital is located; and

Â Â Â Â Â  (b) Serve a certified copy of the notice of lien by certified mail upon the insurance company that is obligated to make payment for hospitalization and medical services. [Amended by 1979 c.123 Â§1; 1989 c.727 Â§3; 1991 c.249 Â§7; 1995 c.100 Â§1; 1999 c.146 Â§3]

Â Â Â Â Â  87.570 Form of notice. The form of the notice required by ORS 87.565 shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  Notice is hereby given that ______ has rendered hospitalization services or medical treatment for ______, a person who was injured on the ___ day of ______ in the city of ______, county of ______, State of ______, on or about the ___ day of ______, and the ______ (name of claimant) hereby claims a lien upon any money due or owing or any claim for compensation, damages, contribution, settlement, award or judgment from any person alleged to have caused the injuries and any other person liable for the injury or obligated to compensate the injured person on account of the injuries. The lien applies to any person or insurer that provides for payment for hospitalization services or medical treatment rendered to the injured person, including an insurer that provides personal injury protection coverage or similar no-fault medical insurance. The hospitalization services or medical treatment was rendered to the injured person between the ______ day of ______ and the ___ day of ______.

STATEMENT OF AMOUNT DUE

______________________________________________________________________________

Thirty days have not elapsed since that time. The claimantÂs demand for hospitalization services or medical treatment is in the sum of $_____ and no part thereof has been paid, except $_____, and there is now due and owing and remaining unpaid thereof, after deducting all credits and offsets the sum of $_____, in which amount lien is hereby claimed.

____________, Claimant.

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of___
Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ______, being first duly sworn on oath say: That I am ______ named in the foregoing claim of lien; that I have read the same and know the contents thereof and believe the same to be true.

_______________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of ______, 2___.

_______________, Notary Public.

______________________________________________________________________________

[Amended by 1989 c.727 Â§4; 1995 c.100 Â§2; 1999 c.146 Â§4; 2001 c.104 Â§27; 2007 c.71 Â§20]

Â Â Â Â Â  87.575 Hospital and physician lien docket. Each recording officer shall maintain a hospital and physician lien docket in which, upon the filing of a notice of lien, the recording officer shall enter the name of the injured person, the approximate date of the hospitalization services or medical treatment, the name and address of the hospital filing the notice and the amount claimed and the name and address of the physician filing the notice and the amount claimed. The recording officer shall make an index thereto in the names of the injured persons. [Amended by 1989 c.727 Â§5; 1999 c.146 Â§5]

Â Â Â Â Â  87.580 [Amended by 1989 c.727 Â§6; repealed by 1999 c.146 Â§6 (87.581 enacted in lieu of 87.580)]

Â Â Â Â Â  87.581 Liability of person or insurer to hospital and physician; conditions; deadline for filing claim. (1) A person or insurer shall be liable to a hospital and physician for the reasonable value of hospitalization services and medical treatment rendered out of the moneys due under any payment, award, judgment, settlement or compromise, after paying the attorney fees, costs and expenses incurred in connection therewith, or the proportion of that amount as determined under ORS 87.555 (3), if the person or insurer:

Â Â Â Â Â  (a) Has received a notice of lien that complies with ORS 87.565;

Â Â Â Â Â  (b) Has not paid the hospital and physician the reasonable value of hospitalization services and medical treatment that the hospital and physician rendered; and

Â Â Â Â Â  (c) Pays moneys to the injured person, the heirs or personal representative of the injured person, the attorney for the injured person or for the heirs or personal representative of the injured person, or a person not claiming a valid lien under ORS 87.555, as compensation for the injury suffered or as payment for the costs of hospitalization services or medical treatment incurred by the injured person.

Â Â Â Â Â  (2) An action arising under subsection (1) of this section shall be commenced within 180 days after the date of payment under subsection (1)(c) of this section. [1999 c.146 Â§7 (enacted in lieu of 87.580)]

Â Â Â Â Â  87.585 Foreclosure. The liens described in ORS 87.555 may be foreclosed by a suit in the circuit court. In any suit brought pursuant to the provisions of ORS 87.581 or this section, upon entering a judgment for the plaintiff, the court shall allow as part of the costs and disbursements all moneys paid for the filing and recording of the notice of lien, and reasonable attorney fees at trial and on appeal. [Amended by 1981 c.897 Â§25; 1999 c.146 Â§8; 2003 c.576 Â§344]

Â Â Â Â Â  87.590 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.595 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.600 [Repealed by 1975 c.648 Â§72]

AMBULANCE SERVICES LIEN

Â Â Â Â Â  87.603 Definitions for ORS 87.603 to 87.633. As used in ORS 87.603 to 87.633, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmbulanceÂ has the meaning given that term in ORS 682.025.

Â Â Â Â Â  (2) ÂAmbulance servicesÂ includes the transportation of an individual who is ill or injured or who has a disability in an ambulance and the administration of medical or emergency care, if necessary, while the individual is being transported.

Â Â Â Â Â  (3) ÂGovernmental unitÂ means the state, any county, city or other municipal corporation or any department, board or other agency of any of them. [1983 c.821 Â§2; 1985 c.16 Â§446; 2007 c.70 Â§19]

Â Â Â Â Â  87.605 [Amended by 1955 c.136 Â§1; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.607 Ambulance services lien. When an individual receives ambulance services provided by any person or governmental unit, if the individual has a contract providing for indemnity or compensation for the sum incurred for those services, the person or governmental unit providing the ambulance services has a lien upon the amount payable under the contract. The party obligated to make reimbursement under the contract may pay the sum due thereunder directly to the person or governmental unit, and that payment shall constitute a full release of the party to the amount of the payment. [1983 c.821 Â§3]

Â Â Â Â Â  87.610 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.613 Notice of lien required. In order to perfect the lien described in ORS 87.607, the person or an officer of the governmental unit that provided the ambulance services shall:

Â Â Â Â Â  (1) Not later than 15 days after providing the ambulance services, file a notice of lien with the recording officer of the county in which the individual who received the ambulance services resides; and

Â Â Â Â Â  (2) Prior to the date of judgment, settlement or compromise, serve a certified copy of the notice of lien by registered or certified mail upon the insurer or health care service contractor which has agreed to indemnify or compensate the individual for any costs incurred for ambulance services. [1983 c.821 Â§4]

Â Â Â Â Â  87.615 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.617 Form of notice; contents. The notice of lien required under ORS 87.613 shall be a statement in writing verified by the oath of the person or an officer of the governmental unit asserting the lien claim and must contain:

Â Â Â Â Â  (1) A true statement of demand, after deducting all credits and offsets;

Â Â Â Â Â  (2) The name of the individual who received ambulance services;

Â Â Â Â Â  (3) An itemized statement of the ambulance services provided;

Â Â Â Â Â  (4) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien; and

Â Â Â Â Â  (5) The date on which payment for the ambulance services is due. [1983 c.821 Â§5]

Â Â Â Â Â  87.620 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.623 Notices recorded in hospital lien docket. The recording officer of the county shall record the notices filed under ORS 87.613 in the hospital lien docket maintained under ORS 87.575. [1983 c.821 Â§6]

Â Â Â Â Â  87.625 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.627 Payment after notice of lien; liability to provider of services; exception. (1) Except as provided in subsection (2) of this section, when an insurer or health care service contractor receives a certified copy of a notice of lien from a person or governmental unit under ORS 87.613, if the insurer or health care service contractor makes any payment to the individual named in the notice without paying the person or governmental unit the amount claimed by the person or governmental unit in the notice, the insurer or health care service contractor is liable to the person or governmental unit for the amount claimed in the notice of lien. For 180 days after the date of such payment, the person or governmental unit has a cause of action against the insurer or health care service contractor.

Â Â Â Â Â  (2) If an insurer or health care service contractor pays for ambulance services according to the terms of its policy or contract in response to a claim received earlier than the certified copy of a notice of lien for those ambulance services is received under ORS 87.613, then the insurer or health care service contractor is not liable for the amount claimed in the notice of lien and the person or governmental unit has no cause of action under ORS 87.603 to 87.633 against the insurer or health care service contractor. [1983 c.821 Â§7]

Â Â Â Â Â  87.630 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.633 Foreclosure. The lien described in ORS 87.607 may be foreclosed by a suit in the circuit court. [1983 c.821 Â§8]

Â Â Â Â Â  87.635 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.640 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.645 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.650 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.655 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.660 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.665 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.670 [Repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.675 [Repealed by 1975 c.648 Â§72]

SELF-SERVICE STORAGE FACILITY LIEN

Â Â Â Â Â  87.685 Definitions for ORS 87.685 to 87.693. As used in ORS 87.685 to 87.693, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDefaultÂ means the failure to perform in a timely manner any obligation or duty set forth in the rental agreement.

Â Â Â Â Â  (2) ÂLast known addressÂ means the address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

Â Â Â Â Â  (3) ÂOccupantÂ means a person or a sublessee, successor or assignee of the person who is entitled, under a rental agreement, to the exclusive use of specified storage space at a self-service storage facility.

Â Â Â Â Â  (4) ÂOwnerÂ means the owner, operator, lessor or sublessor of a self-service storage facility or an agent or any other person authorized by the owner, operator, lessor or sublessor to manage the facility or to receive rent from an occupant under a rental agreement.

Â Â Â Â Â  (5) ÂPersonal propertyÂ means movable property not affixed to land and includes, but is not limited to, goods, merchandise, household items and watercraft.

Â Â Â Â Â  (6) ÂRental agreementÂ means any written agreement or lease that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self-service storage facility.

Â Â Â Â Â  (7) ÂSelf-service storage facilityÂ means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to the storage space for the purpose of storing and removing personal property. The term does not include a warehouse or other facility used for storage of personal property and at which a warehouse receipt, bill of lading or other document of title covering the personal property is issued under ORS chapter 77 by the warehouseman or other person operating the facility. The term Âself-service storage facilityÂ does not include real property used for residential purposes. [1997 c.374 Â§2]

Â Â Â Â Â  Note: 87.685 to 87.695 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.686 Rental agreement; statement of insurance held by owner. (1) Each rental agreement shall describe whether personal property of the occupant stored at the self-service storage facility is protected by insurance held by the owner.

Â Â Â Â Â  (2) If the personal property is protected by insurance held by the owner, the rental agreement shall contain a statement describing the nature of the insurance coverage.

Â Â Â Â Â  (3) If the personal property is not protected by insurance held by the owner, the rental agreement shall contain a statement indicating that the personal property of the occupant is not protected by insurance held by the owner.

Â Â Â Â Â  (4) At the time the occupant signs the rental agreement, the occupant shall initial the applicable statement described in subsection (2) or (3) of this section regarding insurance. [1999 c.719 Â§2]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.687 Self-service storage facility ownerÂs possessory lien; attachment of lien; priority of lien. (1) The owner of a self-service storage facility has a lien upon all personal property, whether or not owned by the occupant, that is located in a specified storage space rented by an occupant at the facility to secure payment for rent, reasonable or agreed charges for labor, materials or other services provided by the owner at the request of the occupant, expenses necessarily incurred in preserving the personal property and expenses reasonably incurred in the sale or other disposition of the personal property under ORS 87.689. The owner may retain the personal property until the rent and other charges and expenses are paid.

Â Â Â Â Â  (2) The lien created by this section attaches to personal property of an occupant at the time at which the personal property is stored at the self-service storage facility.

Â Â Â Â Â  (3) Except for a lien or security interest that is perfected prior to the attachment of the lien created by this section, the lien created by this section has priority over any other lien or security interest or encumbrance on the personal property subject to the lien. [1997 c.374 Â§3]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.689 Notice of foreclosure and sale. (1) The lien created by ORS 87.687 may be foreclosed upon default by the occupant.

Â Â Â Â Â  (2) Before an owner may foreclose a lien created by ORS 87.687 by sale, the owner shall give notice of the foreclosure and sale to the occupant by registered or certified mail sent to the occupant at the last known address of the occupant.

Â Â Â Â Â  (3) Notice provided under this section shall include:

Â Â Â Â Â  (a) An itemized statement of the ownerÂs claim showing the sum due at the time of notice.

Â Â Â Â Â  (b) An identification of the specific unit rented by the occupant at the self-service storage facility.

Â Â Â Â Â  (c) A statement that access to the occupantÂs personal property stored at the self-service storage facility is denied, if such denial is permitted under the terms of the rental agreement.

Â Â Â Â Â  (d) A demand for payment within a specified time not earlier than 30 days after default.

Â Â Â Â Â  (e) A conspicuous statement declaring that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for sale and will be sold at a specified time and place.

Â Â Â Â Â  (f) The name, street address and telephone number of the owner or the ownerÂs designated agent whom the occupant may contact to respond to the notice.

Â Â Â Â Â  (4) Any notice given under this section is presumed delivered when it is properly addressed with postage prepaid and deposited with the United States Postal Service. [1997 c.374 Â§4]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.691
Sale
of property subject to lien; advertisement of sale; satisfaction of lien before sale; use of sale proceeds. (1) After the expiration of the time specified in the notice given under ORS 87.689, if the personal property subject to the lien created by ORS 87.687 has a fair market value of $100 or less, the owner may dispose of the property in the sole discretion of the owner.

Â Â Â Â Â  (2) After the expiration of the time specified in the notice given under ORS 87.689, if the personal property subject to the lien created by ORS 87.687 has a fair market value of more than $100, an advertisement of the sale shall be published once a week for two consecutive weeks in a newspaper of general circulation in the city or county in which the self-service storage facility is located. If there is no newspaper of general circulation in such city or county, the advertisement shall be posted in not less than six conspicuous places in the neighborhood in which the self-service storage facility is located. The advertisement shall include:

Â Â Â Â Â  (a) The address of the self-service storage facility, the number, if any, of the space where the personal property is located and the name of the occupant.

Â Â Â Â Â  (b) The time, place and manner of the sale.

Â Â Â Â Â  (3) The sale of the personal property shall not take place earlier than 15 days after the first publication or posting. The sale shall conform to the terms stated in the advertisement published or posted under this section.

Â Â Â Â Â  (4) The sale of the personal property shall be held at the self-service storage facility or at a suitable place closest to where the personal property is held or stored.

Â Â Â Â Â  (5) If no bids are received at the public sale held under this section, the owner may otherwise dispose of the property in the sole discretion of the owner.

Â Â Â Â Â  (6) Before any sale or other disposition of the personal property under this section, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section and thereby redeem the personal property. Upon receipt of such payment, the owner shall return the personal property, and thereafter the owner shall have no liability to any person with respect to the personal property.

Â Â Â Â Â  (7) After a sale under this section, the owner may satisfy the lien created by ORS 87.687 from the proceeds of the sale, but shall hold the balance, if any, for delivery on demand to the occupant. If the occupant does not claim the balance of the proceeds within two years after the date of sale, the balance of the proceeds shall become the property of the owner without further recourse by the occupant.

Â Â Â Â Â  (8) A purchaser in good faith of the personal property sold to satisfy a lien created by ORS 87.687 takes the property free of any rights of persons against whom the lien was valid, despite noncompliance by the owner with the requirements of this section and ORS 87.689. [1997 c.374 Â§5]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.693 ORS 87.687 as exclusive law for creating lien; exception. (1) Except as provided in subsection (2) of this section, ORS 87.687 is the sole and exclusive statute creating a lien applicable to personal property in self-service storage facilities.

Â Â Â Â Â  (2) If a motor vehicle is stored or parked at a self-service storage facility, upon default, the owner may proceed as an owner of a parking facility under ORS 98.810 to 98.818. [1997 c.374 Â§6]

Â Â Â Â Â  Note: See note under 87.685.

Â Â Â Â Â  87.695 Short title. ORS 87.685 to 87.695 shall be known as the Oregon Self-Service Storage Facility Act. [1997 c.374 Â§1; 1999 c.59 Â§253]

Â Â Â Â Â  Note: See note under 87.685.

AGRICULTURAL PRODUCE LIEN

Â Â Â Â Â  87.700 Definitions for ORS 87.228 and 87.700 to 87.736. As used in ORS 87.228 and 87.700 to 87.736, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAgricultural produceÂ means horticultural products, viticultural products, fruit, berries, vegetables, hops, mint oil, hazelnuts or other nuts, dairy products, bee products, vermiculture products, hay or straw baled and prepared for market, meat animals and Christmas trees as defined in ORS 571.505.

Â Â Â Â Â  (2) ÂAgricultural producerÂ means a person that engages in or has engaged in the business of growing or producing agricultural produce for market or for delivery or transfer to others owning or holding title to the produce. ÂAgricultural producerÂ includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of agricultural produce and receives a share of the produce.

Â Â Â Â Â  (3) ÂMeat animalÂ has the meaning for that term provided in ORS 603.010.

Â Â Â Â Â  (4) ÂPersonÂ means individual, corporation, partnership, association, joint stock company, trust, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity.

Â Â Â Â Â  (5) ÂPurchaserÂ does not include a cooperative organized and operating under ORS chapter 62, including a foreign cooperative authorized to do business in this state under ORS chapter 60, if the agricultural producer is a member of the cooperative.

Â Â Â Â Â  (6) ÂSecurity interestÂ has the meaning given that term in ORS 71.2010 (37). [1973 c.647 Â§2; 1975 c.703 Â§6; 1999 c.612 Â§1; 2001 c.301 Â§10; 2005 c.657 Â§4]

Â Â Â Â Â  87.705 Agricultural produce lien; date lien attaches. (1) An agricultural producer that delivers or transfers agricultural produce for consideration to a purchaser has a lien for the contract price of that produce, or for the reasonable value of the produce if there is no contract price. The lien created by this section attaches to all agricultural produce, whether in a raw or processed condition, delivered or transferred to the purchaser by any agricultural producer and to all other inventory of the purchaser. The lien also attaches to proceeds received by the purchaser from the sale by the purchaser to a third party of any raw or processed agricultural produce. If the agricultural produce that an agricultural producer delivers to the purchaser consists of meat animals, the lien also attaches to all accounts receivable by the purchaser from the sale of any agricultural produce to a third party. The lien on the agricultural produce, inventory, proceeds or accounts receivable attaches on the date physical possession of the agricultural produce is delivered or transferred by the agricultural producer to the purchaser or an agent of the purchaser.

Â Â Â Â Â  (2) An agricultural producer that claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided in ORS 87.710 to extend the lien beyond the normal expiration date.

Â Â Â Â Â  (3) The lien created by this section is subject to the provisions of ORS 79.0320 (1).

Â Â Â Â Â  (4) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.710 of a lien created by this section is void as contrary to public policy. [1973 c.647 Â§3; 1975 c.648 Â§53; 1999 c.612 Â§2; 2001 c.301 Â§11; 2007 c.71 Â§21]

Â Â Â Â Â  87.710 Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties. (1) A lien created under ORS 87.705 expires no later than the end of the 45th day after the date that the final payment to the agricultural producer is originally due, unless the producer extends the lien as provided in subsection (2) of this section. If the agricultural producer extends the lien, the lien expires no later than the 225th day after the date that the final payment to the producer is originally due.

Â Â Â Â Â  (2) An agricultural producer may extend a lien created under ORS 87.705 by filing a notice of lien with the Secretary of State. The agricultural producer may file the notice only during the period after the date that payment for the agricultural produce is originally due and no later than the 45th day after the date that the final payment for the produce is due. The notice must be supported by affidavit and contain:

Â Â Â Â Â  (a) A true statement of the agricultural producerÂs demand after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the purchaser that received the agricultural produce to be charged with the lien;

Â Â Â Â Â  (c) A description of the produce delivered or transferred by the producer sufficient to identify the basis for the lien;

Â Â Â Â Â  (d) A statement that the amount claimed is a true and bona fide existing debt as of the date of the filing of the notice of lien;

Â Â Â Â Â  (e) The date that the final payment to the producer was originally due; and

Â Â Â Â Â  (f) Such other information as the Secretary of State may require.

Â Â Â Â Â  (3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the same inventory, proceeds or accounts receivable. The notice to those persons must provide the same information contained in the notice of lien required by subsection (2) of this section and be sent by certified mail, return receipt requested.

Â Â Â Â Â  (4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.705 becomes subordinate to that personÂs perfected security interest in the agricultural produce, proceeds or accounts receivable of the purchaser.

Â Â Â Â Â  (5) For purposes of this section, final payment to the agricultural producer for agricultural produce is due:

Â Â Â Â Â  (a) On the date specified for payment in the contract between the purchaser and the producer; or

Â Â Â Â Â  (b) If there is no contract or no date of payment is specified in the contract, two business days after the purchaser takes delivery of the produce.

Â Â Â Â Â  (6) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.730 and 87.735, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday. [1973 c.647 Â§4; 1975 c.648 Â§54; 1975 c.703 Â§7; 1999 c.612 Â§3; 2001 c.301 Â§12]

Â Â Â Â Â  87.715 Priority. Except for tax liens, and except as provided in ORS 87.146 (1)(c) and 87.710 (4), the class of lien created by ORS 87.705 is prior and superior to all other classes of lien or any classes of security interest in the inventory, proceeds or accounts receivable of a purchaser, without regard to whether those other liens or security interests attached to the inventory, proceeds or accounts receivable before or after a lien created by ORS 87.705 attaches. Except as provided in ORS 87.710 (4), all liens of the class created under ORS 87.705, regardless of the date of attachment or the date of notice of lien, are of equal priority and payable pro rata in proportion to the size of each lien. This section does not prohibit an unequal pro rata recovery between agricultural producers supplying meat animals and other agricultural producers if the inequality results from a lien on accounts receivable created under ORS 87.705. [1973 c.647 Â§5; 2001 c.301 Â§13]

Â Â Â Â Â  87.720 [1973 c.647 Â§6; 1991 c.230 Â§22; repealed by 2001 c.301 Â§25]

Â Â Â Â Â  87.725 Foreclosure; costs allowable to prevailing plaintiff. (1) The lien created by ORS 87.705 shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

Â Â Â Â Â  (2) In all suits under ORS 87.228 and 87.700 to 87.736, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien, and a reasonable amount for attorney fees at trial and on appeal. [1973 c.647 Â§7; 1981 c.897 Â§26]

Â Â Â Â Â  87.730 Expiration of lien for failure to bring timely foreclosure suit. A lien created under ORS 87.705 expires unless suit to foreclose the lien is brought in an appropriate court no later than the 45th day after the date final payment to the agricultural producer is originally due or, if the producer extends the lien by filing a notice of lien under ORS 87.710, no later than the 225th day after the date final payment to the producer is originally due. [1973 c.647 Â§8; 2001 c.301 Â§14]

Â Â Â Â Â  87.735 Filing certificate of lien satisfaction upon payment for produce; liability of producer for failure to discharge lien. (1) When an agricultural producer receives full payment for agricultural produce, if the producer has filed a notice under ORS 87.710 (2) to extend a lien or under ORS 87.725 to foreclose a lien, the producer shall file with the Secretary of State a certificate declaring that full payment has been received from the purchaser and that the lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State shall enter the certificate in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (3) If an agricultural producer that receives full payment for agricultural produce fails to file the certificate described in subsection (1) of this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law. [1973 c.647 Â§9; 1999 c.612 Â§4; 2001 c.301 Â§15]

Â Â Â Â Â  87.736 Form of notices filed under ORS 87.710 and certificates filed under ORS 87.735; fees for filing and for furnishing copies. (1) Notices filed with the Secretary of State under ORS 87.710 and certificates filed with the Secretary of State under ORS 87.735 must be in a form prescribed by the Secretary of State. The Secretary of State shall include the notices and certificates in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79. The secretary shall maintain the notices and certificates as public records for a period of time established by the secretary.

Â Â Â Â Â  (2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and certificates and for furnishing copies of notices or certificates. Fees established pursuant to this subsection are nonrefundable. [2001 c.301 Â§2]

Â Â Â Â Â  87.740 [1973 c.647 Â§10; 1983 c.740 Â§7; 1999 c.612 Â§5; 2001 c.301 Â§16; renumbered 87.228 in 2001]

GRAIN PRODUCERÂS LIEN

Â Â Â Â Â  87.750 Definitions for ORS 87.750 to 87.777. As used in ORS 87.750 to 87.777, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAgricultural producerÂ means a person that engages in or has engaged in the business of growing or producing grain for market or for delivery or transfer to others owning or holding title to the grain. ÂAgricultural producerÂ includes a landowner, producer, landlord, tenant, sharecropper or other person who participates in the growing of grain and receives a share of the grain.

Â Â Â Â Â  (2) ÂGrainÂ means wheat, seed corn, corn used for animal feed, oats, barley, rye, flaxseed, certified alfalfa seed, agricultural seed as defined in ORS 633.511 (1), vegetable seed as defined in ORS 633.511, the seed of any cereal grain, soybeans, grain sorghum, dry beans and dry peas and any other grain for which standards are established or followed by the State Department of Agriculture.

Â Â Â Â Â  (3) ÂInventoryÂ means all grain purchased or received from agricultural producers, whether in bulk lots or in blended or packaged form. ÂInventoryÂ does not include the equipment or supplies of the person holding or owning the grain.

Â Â Â Â Â  (4) ÂPersonÂ means individual, corporation, partnership, association, joint stock company, business trust, limited liability company, limited liability partnership, cooperative, government entity, unincorporated organization or other business entity. [1981 c.446 Â§2; 1983 c.141 Â§1; 1995 c.371 Â§10; 2001 c.301 Â§17]

Â Â Â Â Â  87.755 Grain producerÂs lien; date lien attaches; priority. (1) An agricultural producer that delivers or transfers grain for consideration has a lien on the inventory of the purchaser and proceeds received by the purchaser from the selling of the inventory.

Â Â Â Â Â  (2) The lien created by subsection (1) of this section attaches to the inventory and proceeds on the date physical possession of the grain is delivered or transferred by the agricultural producer to the purchaser or an agent of the purchaser. If grain is delivered or transferred by an agricultural producer to a person other than the purchaser for cleaning or storage, the lien attaches when the grain is physically delivered or transferred to the purchaser or an agent of the purchaser for agreed consideration.

Â Â Â Â Â  (3) Except as provided under ORS 87.146 (1)(c) and 87.762 (4), the class of lien created by subsection (1) of this section is prior and superior to all other classes of lien or any classes of security interest in the inventory or proceeds, regardless of whether the creditorÂs lien or security interest attached to the inventory or proceeds before or after the agricultural producerÂs lien attached under subsection (2) of this section. Except as provided in ORS 87.762 (4), all liens of the class created under subsection (1) of this section, regardless of the date of attachment or the date of notice of lien, are of equal priority and payable pro rata in proportion to the size of each lien.

Â Â Â Â Â  (4) An agricultural producer who claims a lien under subsection (1) of this section need not file any notice in order to perfect the lien. The agricultural producer must file a notice of lien as provided under ORS 87.762 to extend the lien beyond the normal expiration date.

Â Â Â Â Â  (5) The lien created by subsection (1) of this section is subject to the provisions of ORS 79.0320 (1).

Â Â Â Â Â  (6) The lien created by subsection (1) of this section is discharged with regard to inventory that is sold by the purchaser or an agent of the purchaser to a third party. Notwithstanding a discharge with regard to inventory sold to a third party, an agricultural producer continues to hold a lien on the proceeds from the sale to a third party and on all remaining inventory of the purchaser.

Â Â Â Â Â  (7) An agreement by an agricultural producer purporting to waive the right to file notice under ORS 87.762 of a lien created by subsection (1) of this section is void as contrary to public policy. An agricultural producer may waive the right to file notice under ORS 87.762 if the purchaser is an association of which the agricultural producer is a member. [1981 c.446 Â§3; 2001 c.301 Â§18; 2001 c.445 Â§163]

Â Â Â Â Â  87.760 [1973 c.145 Â§2; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.762 Filing notice of lien; duration of lien; contents of notice; notice to secured parties; effect of failure to give notice to secured parties. (1) A lien created under ORS 87.755 expires no later than the end of the 180th day after the date the lien attaches, unless the agricultural producer extends the lien by filing a notice of lien as provided in this section. If the agricultural producer extends the lien, the lien expires no later than 18 months after the date the lien attaches.

Â Â Â Â Â  (2) At any time prior to expiration of the initial lien period, an agricultural producer may extend a lien created under ORS 87.755 by filing a notice of lien with the Secretary of State. The notice must be supported by affidavit and contain:

Â Â Â Â Â  (a) A true statement of the demand of the agricultural producer after deducting all credits and offsets;

Â Â Â Â Â  (b) The name of the person that purchased the grain from the producer;

Â Â Â Â Â  (c) A description of the grain delivered or transferred by the producer sufficient to identify the basis for the lien;

Â Â Â Â Â  (d) A statement that the amount claimed is a true and bona fide existing debt as of the date of filing the notice of lien;

Â Â Â Â Â  (e) The date payment to the producer was originally due; and

Â Â Â Â Â  (f) Such other information as the Secretary of State may require.

Â Â Â Â Â  (3) If an agricultural producer files a notice of lien under this section, the producer shall send notice to all persons that have filed a financing statement under ORS chapter 79 that perfects a security interest in all or part of the inventory of the purchaser or the proceeds from the sale of the inventory. The notice to the secured parties must provide the same information contained in the notice required by subsection (2) of this section and be sent by certified mail, return receipt requested.

Â Â Â Â Â  (4) The agricultural producer must send notice to other persons as required by subsection (3) of this section no later than the 20th day after filing the notice of lien. If the agricultural producer does not send a person notice within the required time, the lien created under ORS 87.755 becomes subordinate to that personÂs perfected security interest in the inventory or proceeds of the purchaser.

Â Â Â Â Â  (5) Notwithstanding ORS 174.120, for purposes of this section and ORS 87.772 and 87.777, if the last day of the period for performing an act is a Saturday, or a legal holiday as specified in ORS 187.010 and 187.020, the period runs until the end of the next day that is not a Saturday or legal holiday. [1981 c.446 Â§4; 2001 c.301 Â§19]

Â Â Â Â Â  87.765 [1973 c.145 Â§3; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.767 Form of notice; public record; fee. (1) Notices filed with the Secretary of State under ORS 87.750 to 87.777 must be in a form prescribed by the Secretary of State. The Secretary of State shall include the notice of lien that is filed under ORS 87.762 (2) in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79. The Secretary of State shall maintain the notices as public records for a period of time established by the secretary.

Â Â Â Â Â  (2) The Secretary of State shall establish fees pursuant to ORS 177.130 for filing notices and requests for copies of notices. Fees established pursuant to this subsection are nonrefundable. [1981 c.446 Â§5; 1999 c.464 Â§4; 2001 c.301 Â§20]

Â Â Â Â Â  87.770 [1973 c.145 Â§4; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.772 Expiration of lien for failure to bring timely foreclosure action; manner of foreclosure. (1) A lien created under ORS 87.755 (1) expires unless suit to foreclose the lien is brought in an appropriate court no later than the 180th day after the date that the lien attaches, or if the agricultural producer extends the lien by filing a notice of lien under ORS 87.762, no later than 18 months after the date the lien attaches.

Â Â Â Â Â  (2) Regardless of whether the lien created under ORS 87.755 (1) has been extended by filing and giving notice under ORS 87.762, the lien shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

Â Â Â Â Â  (3) In all suits under ORS 87.750 to 87.777, the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all moneys paid for the filing and recording of the lien and a reasonable amount for attorney fees. [1981 c.446 Â§6; 2001 c.301 Â§21]

Â Â Â Â Â  87.775 [1973 c.145 Â§5; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.777 Filing certificate of lien satisfaction upon payment for grain; liability of producer for failure to discharge lien. (1) If an agricultural producer files a notice of lien under ORS 87.762, when the producer receives full payment for the grain, the producer shall file with the Secretary of State a certificate declaring that full payment has been received and that the lien is discharged.

Â Â Â Â Â  (2) Upon receiving the certificate, the Secretary of State shall enter it in the index maintained by the secretary for filing financing statements pursuant to ORS chapter 79.

Â Â Â Â Â  (3) If an agricultural producer that receives full payment for grain fails to file a certificate described in this section on or before the 10th day after receiving a request for filing from a purchaser, the producer is liable to the purchaser of the grain in the sum of $100 damages and for all actual damages caused by the failure, to be recovered in an action at law. [1981 c.446 Â§7; 2001 c.301 Â§22]

Â Â Â Â Â  87.780 [1973 c.145 Â§6; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.785 [1973 c.145 Â§7; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.790 [1973 c.145 Â§8; repealed by 1975 c.648 Â§72]

UNIFORM FEDERAL TAX

LIEN REGISTRATION ACT

Â Â Â Â Â  87.805 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.806 Filing of federal tax liens. (1) Notices of liens, certificates and other notices affecting federal tax liens or other federal liens must be filed in accordance with ORS 87.806 to 87.855.

Â Â Â Â Â  (2) Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of conveyances, in counties which have a recorder of conveyances, and in other counties in the offices of the county clerks of the county or counties in this state within which the real property subject to the liens is situated.

Â Â Â Â Â  (3) After October 15, 1983, notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the
United States
and certificates and notices affecting the liens shall be filed in the office of the Secretary of State. [1967 c.445 Â§2; 1981 c.852 Â§2; 1983 c.220 Â§1]

Â Â Â Â Â  87.810 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.811 Certification of tax lien notices. Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or the delegate of the secretary, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification or acknowledgment is necessary. [1967 c.445 Â§3; 1981 c.852 Â§3]

Â Â Â Â Â  87.815 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.816 Keeping of index and files with respect to tax liens; certification by filing officer; fee; rules. (1) If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (2) of this section is presented to a filing officer who is:

Â Â Â Â Â  (a) The Secretary of State, the secretary shall cause the notice or refiled notice to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the notice or refiled notice were a financing statement within the meaning of ORS chapter 79; or

Â Â Â Â Â  (b) Any other officer described in ORS 87.806, the officer shall indorse thereon the identification of the officer and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice or refiled notice, the date and time of receipt, the title and address of the official or entity certifying the lien and the total amount appearing on the notice of lien or refiled notice of lien.

Â Â Â Â Â  (2) If a certificate of release, nonattachment, discharge or subordination of any lien is presented to the Secretary of State for filing, the secretary shall:

Â Â Â Â Â  (a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512;

Â Â Â Â Â  (b) Cause a certificate of discharge or subordination to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512; and

Â Â Â Â Â  (c) Cause a certificate of nonattachment to be marked, held and indexed as if the certificate were an amendment of a financing statement within the meaning of ORS 79.0512.

Â Â Â Â Â  (3) If any refiled notice of federal lien or notice of revocation referred to in subsection (1) of this section or any of the certificates specified in subsection (2) of this section is presented for filing with any other filing officer specified in ORS 87.806, the officer shall permanently attach the refiled notice, certificate or notice to the original notice of lien and shall enter the refiled notice, certificate or notice with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

Â Â Â Â Â  (4) Upon request of any person, the filing officer shall issue the certificate of the filing officer showing whether there is on file in the officerÂs office, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien naming a particular person, and if a notice or certificate is on file, giving the date and hour of its filing. All financing statements and statements of assignment, if any, filed pursuant to ORS chapter 79 for a particular debtor whose name is identical to the particular person named in the lien shall be shown on this certificate. The uniform fee for such a certificate for a particular person shall be prescribed by the Secretary of State by rule. If the request for the certificate is in writing and not in the standard form prescribed by the Secretary of State, an additional fee shall be prescribed. Upon request the filing officer shall furnish a copy of any notice of federal lien or notice or certificate affecting a federal lien for a fee as prescribed by the Secretary of State by rule under ORS 79.0525.

Â Â Â Â Â  (5) Notice of a federal lien or a refiling of a notice of federal lien is effective for a period of 10 years from the date of assessment. A notice or refiling of a notice of a federal lien shall state:

Â Â Â Â Â  (a) The date the tax was assessed; and

Â Â Â Â Â  (b) That the effective period of the lien is as provided by federal law. [1967 c.445 Â§4; 1971 c.621 Â§18; 1975 c.607 Â§20; 1979 c.833 Â§21; 1981 c.835 Â§11a; 1981 c.852 Â§4; 1983 c.220 Â§2; 1985 c.442 Â§1; 1985 c.469 Â§8; 1989 c.111 Â§10; 1993 c.135 Â§1; 2001 c.445 Â§164]

Â Â Â Â Â  87.820 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.821 Filing and indexing fee; rules. (1) The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is as prescribed by the Secretary of State by rule. The fee described in this subsection shall be nonrefundable.

Â Â Â Â Â  (2) Notwithstanding ORS 205.320, the fees described in subsection (1) of this section may be collected at the time of filing or by deferred billing in a manner approved by the filing officer. [1967 c.445 Â§5; 1971 c.621 Â§19; 1975 c.607 Â§21; 1979 c.294 Â§1; 1979 c.833 Â§22; 1981 c.835 Â§12; 1981 c.852 Â§5; 1989 c.111 Â§11; 1999 c.464 Â§5]

Â Â Â Â Â  87.825 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.826 Construction. ORS 87.806 to 87.831 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Federal Lien Registration Act. [1967 c.445 Â§6; 1981 c.852 Â§6]

Â Â Â Â Â  87.830 [Repealed by 1967 c.445 Â§1]

Â Â Â Â Â  87.831 Short title. ORS 87.806 to 87.831 may be cited as the Uniform Federal Lien Registration Act. [1967 c.445 Â§7; 1981 c.852 Â§7]

Â Â Â Â Â  87.835 [Repealed by 1967 c.445 Â§1]

LIEN FOR CONTRIBUTIONS TO EMPLOYEE BENEFIT PLAN

Â Â Â Â Â  87.855 Lien for contributions to employee benefit plan; priority. (1) Every employer who is required to pay contributions, by agreement or otherwise, into a fund of any employee benefit plan in order that the employerÂs employee may participate therein, shall pay such contributions in the required amounts and at the stipulated time or each employee affected thereby shall have a lien on the earnings and on all property used in the operation of the employerÂs business to the extent of the moneys plus any penalties due to be paid by or on the employeeÂs behalf in order to qualify the employee for participation therein, and for any moneys expended or obligations incurred for medical, hospital or other expenses to which the employee would have been entitled had such required contributions been paid.

Â Â Â Â Â  (2) The lien described in this section shall have priority over all other liens and encumbrances which may attach after such lien is filed pursuant to ORS 87.860 (1) and also shall have priority over all other liens and encumbrances which may have attached previous to that time, but which were not filed or recorded so as to create constructive notice thereof prior to that time, and of which the lien claimant has no notice. However, the lien described in this section shall not have priority over liens for labor performed or wages. [1963 c.604 Â§Â§1, 5; 1981 c.852 Â§8; 1985 c.774 Â§1]

Â Â Â Â Â  87.860 Filing of claim of lien. (1) The lien claimant under ORS 87.855 (1), or the representative of the claimant, or the trustees of the employee benefit plan fund on the claimantÂs behalf, within 60 days after the last delinquent payment becomes due shall file for record with the recording officer of the county wherein the claimant is or was employed by such employer a notice of claim, containing a statement of the demand, the name of the employer and the name of the person employing the claimant, if known, with a statement of the pertinent terms and conditions of the employee benefit plan and the time when such contributions are due and were to have been paid, and shall deliver in person or mail by registered mail or by certified mail with return receipt to the employer a copy thereof within such time.

Â Â Â Â Â  (2) The recording officer shall, upon presentation of the notice described in subsection (1) of this section, file it and index it in a book to be kept for that purpose called ÂIndex of Employe Benefit Plan Liens.Â [1963 c.604 Â§Â§2, 3; 1985 c.774 Â§2; 1991 c.249 Â§8]

Â Â Â Â Â  87.865 Foreclosure; joinder or consolidation; costs; limitation. (1) The lien described in ORS 87.855 may be enforced by a suit in the circuit court, and shall be governed by the laws regulating the proceedings for the foreclosure of liens generally.

Â Â Â Â Â  (2) Any number of persons claiming liens under ORS 87.855 may join in the same suit, and when separate suits are commenced, the court may consolidate them. The court may also allow as part of the costs the moneys paid for filing and recording the claim, and a reasonable attorney fee at trial and on appeal, for each person claiming a lien.

Â Â Â Â Â  (3) Every lien described in ORS 87.855 shall cease to exist unless a complaint to foreclose it is filed and a summons issued within six months from the date of filing of the claim of lien. [1963 c.604 Â§Â§4, 6; 1981 c.897 Â§27]

MOLDERÂS LIEN

Â Â Â Â Â  87.870 Definitions for ORS 87.870 to 87.876. For purposes of ORS 87.870 to 87.876, Âcustomer,Â ÂmoldÂ and ÂmolderÂ have the meanings given those terms in ORS 98.470. [2001 c.863 Â§2]

Â Â Â Â Â  87.872 Lien for mold created or work performed with mold. (1) If a molder does not retain title to a mold that the molder fabricated, molded, cast or made for a customer or if a molder performs manufacturing, assembly or fabrication work using a mold furnished by a customer, the molder shall have a lien on a mold that is retained by the molder. The amount of the lien shall be equal to the balance due to the molder from the customer for any manufacturing, assembly or fabrication work, including the value of materials. The molder may retain possession of the mold until the amount is paid.

Â Â Â Â Â  (2) The molder shall serve notice of the lien to the customer by registered mail with return receipt requested to the last known address of the customer or by personal service. The notice of the lien shall:

Â Â Â Â Â  (a) State that a lien is claimed for the amount described in subsection (1) of this section for manufacturing, assembly or fabrication work performed for the customer; and

Â Â Â Â Â  (b) Demand payment of the amount within 60 days after service.

Â Â Â Â Â  (3) If the molder is not paid the amount due within 60 days after receipt of the notice of lien by the customer and the molder complies with ORS 87.876, the molder may sell the mold at a public sale. [2001 c.863 Â§3]

Â Â Â Â Â  87.876
Sale
of mold. (1) Before a molder may sell a mold pursuant to ORS 87.872, the molder shall notify the customer of the sale by registered mail with return receipt requested. The notice shall include:

Â Â Â Â Â  (a) The molderÂs intention to sell the mold 30 days after the customer receives the notice;

Â Â Â Â Â  (b) A description of the mold to be sold;

Â Â Â Â Â  (c) The time and place of the sale; and

Â Â Â Â Â  (d) An itemized statement for the amount due.

Â Â Â Â Â  (2) If the notice is returned to sender as undeliverable, the molder shall publish the notice in a newspaper of general circulation in the area of the last known place of business of the customer.

Â Â Â Â Â  (3) If the mold is sold for a sum greater than the amount of the lien, the excess shall be paid to any prior recorded lienholder and any remainder to the customer, if the customerÂs address is known to the molder at the time of the sale, or to the General Fund, if the customerÂs address is unknown.

Â Â Â Â Â  (4) The molder may not sell the mold if it would be in violation of any right of the customer under federal law. [2001 c.863 Â§4]

Â Â Â Â Â  87.905 [Repealed by 1961 c.726 Â§427]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  87.910 Cost of preparing lien notice. A person who files a notice or claim of lien under this chapter may add to the amount of the claim, as contained in the notice, the amount of fees actually paid for the recording or filing of the lien notice, and such amount thereupon shall become part of the lien against the property described in the notice. [Amended by 1975 c.648 Â§52; 1981 c.898 Â§47]

Â Â Â Â Â  87.915 [1961 c.518 Â§Â§1,3; 1963 c.604 Â§7; 1969 c.330 Â§8; repealed by 1975 c.648 Â§72]

Â Â Â Â Â  87.920 Recording of document not to create lien, affect title or constitute notice except as authorized by law. Except where filing of the document is specifically required or authorized by statute, no document filed for recording or otherwise with any public officer in this state before or after October 15, 1983, shall create a lien or encumbrance upon or affect the title to the real or personal property of any person or constitute actual or constructive notice to any person of the information contained therein. [1983 c.763 Â§62]

Â Â Â Â Â  Note: 87.920 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  87.930 Secretary of State to furnish list of persons who have filed financing statement. If the Secretary of State receives notice of a lien created under ORS 87.226, 87.705 or 87.755, the Secretary of State, upon request, shall furnish the person who filed the lien with a list of persons who have filed a financing statement under ORS 79.0501 that perfects a security interest in the inventory, proceeds or accounts receivable of the lien debtor or purchaser. The list must include:

Â Â Â Â Â  (1) The name and address of the secured party for each statement or notice;

Â Â Â Â Â  (2) The filing number and date of filing for the financing statement in the index maintained by the Secretary of State; and

Â Â Â Â Â  (3) Other information that the Secretary of State considers necessary or proper. [2001 c.301 Â§3; 2007 c.71 Â§22]

Â Â Â Â Â  Note: 87.930 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 87 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 88

Chapter 88 Â Foreclosure of Mortgages and Other Liens

2007 EDITION

FORECLOSURE OF MORTGAGES AND OTHER LIENS

MORTGAGES AND LIENS

88.010Â Â Â Â Â Â  Foreclosure of liens by suit; judgment for amount of debt; other remedies

88.020Â Â Â Â Â Â  Joinder of foreclosure suit involving real property with suit to quiet title

88.030Â Â Â Â Â Â  Other lienholders and debtors as defendants; effect of failure to redeem

88.040Â Â Â Â Â Â  Foreclosure suit during and after action for debt

88.050Â Â Â Â Â Â  Judgment foreclosing more than one lien on same property

88.060Â Â Â Â Â Â  Enforcement of judgment

88.070Â Â Â Â Â Â
Sale
of real property after mortgage foreclosure

88.080Â Â Â Â Â Â
Sale
and redemption; effect of sheriffÂs deed

88.090Â Â Â Â Â Â  Judgment when debt payable in installments

88.100Â Â Â Â Â Â  Payment of amount due before foreclosure sale; judgment for payment of installment not due

88.110Â Â Â Â Â Â  Duration of real property mortgage lien; when suit for foreclosure barred

88.120Â Â Â Â Â Â  When foreclosure not barred by ORS 88.110

88.710Â Â Â Â Â Â  ÂLienÂ defined

88.720Â Â Â Â Â Â  Acquisition, administration and disposal by state of property subject to lien held by state

88.740Â Â Â Â Â Â  Investment of surplus moneys in Oregon War VeteransÂ Bond Sinking Account

Â Â Â Â Â  88.010 Foreclosure of liens by suit; judgment for amount of debt; other remedies. Except as otherwise provided by law, a lien upon real or personal property, other than that of a judgment, whether created by mortgage or otherwise, shall be foreclosed, and the property adjudged to be sold to satisfy the debt secured thereby by a suit. Except as provided in ORS 88.070, in addition to the judgment of foreclosure and sale, if a promissory note or other personal obligation for the payment of the debt has been given by the lien debtor or any other person as principal or otherwise, the court also shall enter a judgment for the amount of the debt against the person or persons. The provisions of this chapter as to liens upon personal property are not intended to exclude a person having such lien from any other remedy or right in regard to such property. [Amended by 2003 c.576 Â§345]

Â Â Â Â Â  88.020 Joinder of foreclosure suit involving real property with suit to quiet title. Any cause of suit involving real property provided for in ORS 88.010 may be joined with any cause of suit provided for in ORS 105.605 in the same complaint or cross-complaint, if both causes of suit involve the same real property or some part thereof and are separately stated. Any person may be joined as a party who is a proper party to either cause of suit. The court, in event of such joinder, may render a judgment that will, among other things, determine the paramount title to the real property involved or any part thereof. [Amended by 2003 c.576 Â§346]

Â Â Â Â Â  88.030 Other lienholders and debtors as defendants; effect of failure to redeem. Any person having a lien subsequent to the plaintiff upon the same property or any part thereof, or who has given a promissory note or other personal obligation for the payment of the debt, or any part thereof, secured by the mortgage or other lien which is the subject of the suit, shall be made a defendant in the suit, and any person having a prior lien may be made defendant at the option of the plaintiff, or by the order of the court when deemed necessary. The failure of any junior lien or interest holder who is omitted as a party defendant in the suit to redeem within five years of the date of a sheriffÂs sale under ORS 88.080 shall bar such junior lien or interest holder from any other action or proceeding against the property by the person on account of such personÂs lien or interest. [Amended by 1985 c.817 Â§10]

Â Â Â Â Â  88.040 Foreclosure suit during and after action for debt. During the pendency of an action for the recovery of a debt secured by any lien mentioned in ORS 88.010, a suit cannot be maintained for the foreclosure of the lien, nor thereafter, unless judgment is given in such action that the plaintiff recover the debt or some part thereof, and an execution thereon against the property of the defendant is returned unsatisfied in whole or in part.

Â Â Â Â Â  88.050 Judgment foreclosing more than one lien on same property. When it is adjudged that any of the defendants have a lien upon the property, the court shall make a like judgment in relation thereto, and the debt secured thereby, as if such defendant were a plaintiff in the suit. When a judgment is given foreclosing two or more liens upon the same property or any portion thereof in favor of different persons not united in interest, the judgment shall specify the order, according to their priority, in which the debts secured by such liens shall be satisfied out of the proceeds of the sale of the property. [Amended by 2003 c.576 Â§347]

Â Â Â Â Â  88.060 Enforcement of judgment. The judgment may be enforced by execution as an ordinary judgment for the recovery of money, except as in this section otherwise provided:

Â Â Â Â Â  (1) When a judgment of foreclosure and sale is given, an execution may issue thereon against the property adjudged to be sold. If the judgment is in favor of the plaintiff only, the execution may issue as in ordinary cases, but if it is in favor of different persons, not united in interest, it shall issue upon the joint request of such persons or upon the order of the court or judge thereof on the motion of any of them.

Â Â Â Â Â  (2) When the judgment is also against the defendants or any one of them in person, and the proceeds of the sale of the property upon which the lien is foreclosed are not sufficient to satisfy the judgment as to the sum remaining unsatisfied, the judgment may be enforced by execution as in ordinary cases. When in such case the judgment is in favor of different persons not united in interest, it shall be deemed a separate judgment as to such persons, and may be enforced accordingly. [Amended by 2003 c.576 Â§348]

Â Â Â Â Â  88.070
Sale
of real property after mortgage foreclosure. When real property is sold pursuant to a judgment foreclosing a mortgage and the proceeds of the sale are not adequate to satisfy the amounts secured by the mortgage, all judgment remedies for collection of the unsatisfied amounts expire when the sale is made if:

Â Â Â Â Â  (1) The mortgage was given to a seller to secure the unpaid balance of the purchase price of real property; or

Â Â Â Â Â  (2) The mortgage was given after September 13, 1975, to a person other than a seller to secure not more than $50,000 of the unpaid balance of the purchase price of real property used by the purchaser as the primary or secondary single family residence of the purchaser. [Amended by 2003 c.576 Â§349; 2007 c.166 Â§15]

Â Â Â Â Â  88.075 [1975 c.618 Â§6; repealed by 2007 c.166 Â§17]

Â Â Â Â Â  88.080
Sale
and redemption; effect of sheriffÂs deed. A judgment of foreclosure shall order the mortgaged property sold. Property sold on execution issued upon a judgment may be redeemed in like manner and with like effect as property sold at an execution sale pursuant to ORS 18.860 to 18.993, and not otherwise. A sheriffÂs deed for property sold on execution issued upon a judgment shall have the same force and effect as a sheriffÂs deed issued for property sold at an execution sale pursuant to ORS 18.860 to 18.993. [Amended by 1979 c.284 Â§91; 2003 c.576 Â§350; 2005 c.22 Â§56; 2005 c.542 Â§Â§68a,68b; 2005 c.568 Â§39]

Â Â Â Â Â  88.090 Judgment when debt payable in installments. When a suit is commenced to foreclose a lien securing a debt payable in installments, either of interest or principal, and any of such installments is not then due, the court shall enter a judgment for the foreclosure of the lien, and may also include in the judgment a requirement that the property be sold for the satisfaction of the whole debt, or so much thereof as may be necessary to satisfy the installment then due, with costs of suit. In the latter case, the judgment of foreclosure as to the remainder of the property may be enforced by an order of sale, in whole or in part, whenever default occurs in the payment of the installments not then due. [Amended by 2003 c.576 Â§351]

Â Â Â Â Â  88.100 Payment of amount due before foreclosure sale; judgment for payment of installment not due. If, before a judgment is given, the amount then due with the costs of suit is brought into court and paid to the clerk, the suit shall be dismissed. If the same is done after judgment and before sale, the effect of the judgment as to the amount then due and paid shall be terminated, and the execution, if any has issued, shall be recalled by the clerk. When an installment not due is adjudged to be paid, the court shall determine and specify in the judgment what sum shall be received in satisfaction thereof, which sum may be equal to such installment, or otherwise, according to the present value thereof. [Amended by 2003 c.576 Â§352]

Â Â Â Â Â  88.110 Duration of real property mortgage lien; when suit for foreclosure barred. Except as provided in ORS 88.120, no mortgage upon real property shall be a lien upon such property after the expiration of 10 years from the later of the date of maturity of the mortgage debt, the expiration of the term of the mortgage debt or the date to which the payment thereof has been extended by agreement of record; and after such 10 years the mortgage shall be conclusively presumed paid and discharged, and no suit shall be maintainable for its foreclosure. If neither the date of maturity nor the term of the debt is disclosed by the recorded mortgage or recorded memorandum thereof, then the date of the execution of the recorded mortgage or recorded memorandum thereof shall be deemed the date of maturity and expiration of the term of the mortgage debt for purposes of this section. If the mortgage and a memorandum or memoranda thereof are of record and no date of maturity or statement of the term of the mortgage is contained in the mortgage or memoranda, then the date of execution of the earliest document of record shall be used to determine the date of maturity and the expiration of the term of the debt. [Amended by 1997 c.143 Â§1]

Â Â Â Â Â  88.120 When foreclosure not barred by ORS 88.110. (1) Foreclosure of a mortgage on real property is not barred by ORS 88.110 when the mortgage is held of record by the State of
Oregon
or when all the following facts exist at the time the foreclosure suit is commenced:

Â Â Â Â Â  (a) Any portion of the mortgage debt, or any interest thereon, has been voluntarily paid within the 10 years immediately preceding commencement of the suit.

Â Â Â Â Â  (b) The original mortgagor still owns the mortgaged property.

Â Â Â Â Â  (c) No lien or right of a third person has attached to the property after the expiration of the 10-year period referred to in ORS 88.110.

Â Â Â Â Â  (2) A mortgage that is not enforceable by the transferor at the time of transfer to the State of
Oregon
does not become enforceable thereafter under this section. [Amended by 1997 c.298 Â§1]

Â Â Â Â Â  88.710 ÂLienÂ defined. As used in ORS 88.710 to 88.740, ÂlienÂ means any charge upon property for the payment or discharge of a debt, tax or duty due the State of Oregon or any agency of the state, including judgment liens, recorded warrants or any notice or claim of amount due given by the state, or an agency thereof, pursuant to law and carried forward on the County Clerk Lien Record or the register of the circuit court of the county wherein property is located to which a lien of the state attaches. [1959 c.499 Â§1; 1963 c.578 Â§2; 1991 c.111 Â§8; 2003 c.576 Â§190; 2005 c.625 Â§67]

Â Â Â Â Â  88.720 Acquisition, administration and disposal by state of property subject to lien held by state. Whenever in the discretion of the Department of VeteransÂ Affairs such a procedure would appear beneficial to the state, and on advice of the state agency charged with collection of a tax, duty, debt or any sum owing the state for which a lien securing such debt, tax or duty is being foreclosed by the state agency or by third parties, the department may bid in or redeem real or personal property ordered sold under foreclosure where such property is subject to any lien held by the state at a price limited to the sum of the amount of the state lien and all other prior liens plus costs but in no event to exceed the appraised value; acquire title to real property for and in behalf of the state as a result of such foreclosure; accept deeds from debtors, taxpayers or other persons owing a debt, tax or duty to the state in lieu of foreclosure; make repairs, improvements or alterations; insure against loss or damage; pay taxes, liens and charges of every kind superior to the lien of the state; and sell, transfer, lease or assign such property for and in behalf of the state, or otherwise administer such property in such manner as the department deems for the best interest of the state in the same manner the department manages and conveys property pursuant to ORS 407.135; the department shall undertake to sell property after acquiring marketable title thereto, and while holding such property may not engage in any enterprise competitive with private enterprise other than the renting or leasing of such property or interests therein. The control of such property while title remains vested in the state shall be exercised by the department. [1959 c.499 Â§2; 1963 c.578 Â§3; 1967 c.211 Â§6; 2005 c.625 Â§68]

Â Â Â Â Â  88.730 [1959 c.499 Â§3; 1963 c.578 Â§4; repealed by 1967 c.211 Â§7 (88.740 enacted in lieu of 88.730)]

Â Â Â Â Â  88.740 Investment of surplus moneys in
Oregon
War VeteransÂ Bond Sinking Account. (1) The Department of VeteransÂ Affairs is authorized, in whatever manner the department considers advisable and to the extent necessary to carry out the provisions of ORS 88.710 to 88.740, to use the surplus moneys in the Oregon War VeteransÂ Bond Sinking Account, other than the moneys therein which are derived from tax levies and sales of refunding bonds, that are earnings in excess of the amount required to amortize the bonded indebtedness incurred under the authority of section 1, Article XI-A of the Oregon Constitution, and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495, 407.515, 407.555 and 407.565.

Â Â Â Â Â  (2) The property acquired under ORS 88.710 to 88.740 shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account and all moneys received by the department from the sale, lease or other disposition of any property shall be deposited in the Oregon War VeteransÂ Bond Sinking Account.

Â Â Â Â Â  (3) The department may pay to the State Treasurer, to be deposited in the General Fund available for general governmental expenses:

Â Â Â Â Â  (a) An amount equal to the balance owing on any existing real estate contract arising out of the sale of property by the department which was an investment of the General Fund pursuant to ORS 88.710 to 88.740, and upon such payment the interest represented by the real estate contract shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account.

Â Â Â Â Â  (b) An amount equal to the General Fund moneys expended for the acquisition of presently unsold properties pursuant to ORS 88.710 to 88.740, and upon such payment the properties shall represent an investment of the Oregon War VeteransÂ Bond Sinking Account. [1967 c.211 Â§8 (enacted in lieu of 88.730); 1987 c.652 Â§16; 2005 c.625 Â§69]

_______________

CHAPTER 89

[Reserved for expansion]






Volume 3, Chapters 90 - 130

Chapter 90

TITLE 10

PROPERTY RIGHTS AND TRANSACTIONS

Chapter     90.       Residential Landlord and Tenant

91.       Tenancy

92.       Subdivisions and Partitions

93.       Conveyancing and Recording

94.       Real Property Development

95.       Fraudulent Transfers and Conveyances

96.       Line and Partition Fences

97.       Rights and Duties Relating to Cemeteries, Human Bodies and Anatomical Gifts

98.       Lost, Unordered and Unclaimed Property; Unlawfully Parked Vehicles

99.       Property Removed by High Water

100.     Condominiums

101.     Continuing Care Retirement Communities

105.     Property Rights

_______________

Chapter 90  Residential Landlord and Tenant

2007 EDITION

RESIDENTIAL LANDLORD AND TENANT

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

90.100       Definitions

90.105       Short title

90.110       Exclusions from application of this chapter

90.113       Additional exclusion from application of chapter

90.115       Territorial application

90.120       Applicability of other statutory lien, tenancy and rent provisions; applicability of ORS 90.100 to 90.465 and 90.505 to 90.840

90.125       Administration of remedies; enforcement

90.130       Obligation of good faith

90.135       Unconscionability

90.140       Types of payments landlord may require or accept; written evidence of payment

90.145       Tenant or applicant who conducts repairs, routine maintenance or cleaning services not employee of landlord; restrictions

90.147       Delivery of possession

90.148       Landlord acts that imply acceptance of tenant abandonment or relinquishment of right to occupy

SERVICE OR DELIVERY OF NOTICES

90.150       Service or delivery of actual notice

90.155       Service or delivery of written notice

90.160       Calculation of notice periods

CONTENT OF AGREEMENTS

90.220       Terms and conditions of rental agreement; rent obligation and payment

90.230       Rental agreements for occupancy of recreational vehicle in park; remedy for noncompliance; exception

90.243       Qualifications for drug and alcohol free housing; program of recovery defined

90.245       Prohibited provisions in rental agreements; remedy

90.250       Receipt of rent without obligation to maintain premises prohibited

90.255       Attorney fees

90.260       Late rent payment charge or fee; restrictions; calculation

90.262       Use and occupancy rules and regulations; adoption; enforceability; restrictions

90.263       Vehicle tags

90.265       Interest in alternative energy device installed by tenant

FEES AND DEPOSITS

90.295       Applicant screening charge; limitations; notice upon denial of tenancy; refund; remedies

90.297       Prohibition on charging deposit or fee to enter rental agreement; exceptions; deposit allowed for securing execution of rental agreement; remedy

90.300       Security deposits; prepaid rent

90.302       Fees allowed for certain landlord expenses; accounting not required

LANDLORD RIGHTS AND OBLIGATIONS

90.304       Statement of reasons for denial; remedy for noncompliance

90.305       Disclosure of certain matters; retention of rental agreement; inspection of agreement

90.310       Disclosure of legal proceedings; tenant remedies for failure to disclose; liability of manager

90.315       Utility or service payments; additional charges; responsibility for utility or service; remedies

90.318       Criteria for landlord provision of certain recycling services

90.320       Landlord to maintain premises in habitable condition; agreement with tenant to maintain premises

90.322       Landlord or agent access to premises; remedies

TENANT OBLIGATIONS

90.325       Tenant duties

90.340       Occupancy of premises as dwelling unit only; notice of tenant absence

TENANT REMEDIES

90.360       Effect of landlord noncompliance with rental agreement or obligation to maintain premises; generally

90.365       Failure of landlord to supply essential services; remedies

90.368       Repair of minor habitability defect

90.370       Tenant counterclaims in action by landlord for possession or rent

90.375       Effect of unlawful ouster or exclusion; willful diminution of services

90.380       Effect of rental of dwelling in violation of building or housing codes; remedy

90.385       Retaliatory conduct by landlord prohibited; tenant remedies and defenses; action for possession in certain cases

90.390       Discrimination against tenant or applicant; tenant defense

LANDLORD REMEDIES

90.392       Termination of rental agreement by landlord for cause; tenant right to cure violation

90.394       Termination of rental agreement for failure to pay rent

90.396       Acts or omissions justifying termination 24 hours after notice

90.398       Termination of rental agreement for drug or alcohol violations

90.401       Remedies available to landlord

90.403       Taking possession of premises from unauthorized possessor

90.405       Effect of tenant keeping unpermitted pet

90.410       Effect of tenant failure to give notice of absence; absence; abandonment

90.412       Waiver of termination of tenancy

90.414       Acts not constituting waiver of termination of tenancy; delivery of rent refund

90.417       Duty to pay rent; effect of acceptance of partial rent

90.420       Enforceability of landlord liens; distraint for rent abolished

90.425       Disposition of personal property abandoned by tenant; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property

90.427       Termination of periodic tenancies; landlord remedies for tenant holdover

90.429       Termination of tenancy for certain rented spaces not covered by ORS 90.505 to 90.840

90.430       Claims for possession, rent, damages after termination of rental agreement

90.435       Limitation on recovery of possession of premises

90.440       Termination of tenancy in group recovery home; recovery of possession; damages

DOMESTIC VIOLENCE, SEXUAL ASSAULT OR STALKING

90.445       Termination of tenant committing criminal act of physical violence

90.449       Landlord discrimination against victim; exception; tenant defenses and remedies

90.453       Termination by tenant who is victim of domestic violence, sexual assault or stalking; verification statement

90.456       Other tenants remaining in dwelling unit following tenant termination or exclusion due to domestic violence, sexual assault or stalking

90.459       Change of locks at request of tenant who is victim of domestic violence, sexual assault or stalking

MISCELLANEOUS

90.465       Right of city to recover from owner for costs of relocating tenant due to condemnation; defense

90.472       Termination by tenant called into active state service by Governor

90.475       Termination by tenant due to service with Armed Forces

90.485       Restrictions on landlord removal of vehicle; exceptions

90.490       Prohibited acts in anticipation of notice of conversion to condominium; damages

90.493       Prohibited acts following notice of conversion to condominium; damages

MANUFACTURED DWELLING AND FLOATING HOME SPACES

(General Provisions)

90.505       Definition for ORS 90.505 to 90.840; application of statutes

90.510       Statement of policy; rental agreement; rules and regulations; remedies

90.512       Definitions for ORS 90.514 and 90.518

90.514       Disclosure to prospective tenant of improvements required under rental agreement

90.516       Model statement for disclosure of improvements required under rental agreement; rules

90.518       Provider statement of estimated cost of improvements

90.525       Unreasonable conditions of rental or occupancy prohibited

90.528       Use of common areas or facilities

90.530       Pets in facilities; rental agreements; violations

90.531       Definitions for ORS 90.531 to 90.539

90.532       Billing methods for utility or service charges; system maintenance; restriction on charging for water

90.534       Allocated charges for utility or service provided directly to space or common area

90.536       Charges for utilities or services measured by submeter

90.537       Conversion of billing method for utility or service charges

90.539       Entry to read submeter

90.540       Permissible forms of tenancy; minimum fixed term

90.545       Fixed term tenancy expiration; renewal or extension; new rental agreements; tenant refusal of new rental agreement; written storage agreement upon termination of tenancy

90.555       Subleasing agreements

(Landlord and Tenant Relations)

90.600       Increases in rent; notice; meeting with tenants; effect of failure to meet

90.605       Persons authorized to receive notice and demands on landlords behalf; written notice to change designated person

90.610       Informal dispute resolution; notice of proposed change in rule or regulation; objection to change by tenant

90.620       Termination by tenant; notice to landlord

90.630       Termination by landlord; causes; notice; cure; repeated nonpayment of rent

90.632       Termination of tenancy due to physical condition of manufactured dwelling or floating home; correction of condition by tenant

90.634       Prohibition against lien for rent; action for possession; disposition of dwelling or home; disposition of goods

90.645       Closure of manufactured dwelling park; notices; payments to tenants

90.650       Notice of tax provisions to tenants of closing manufactured dwelling park; rules

90.655       Park closure notice to nontenants; report of tenant reactions

90.660       Local regulation of park closures

90.671       Closure of marina; notices; payments to tenants; rules

(Ownership Change)

90.675       Disposition of manufactured dwelling or floating home left in facility; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property

90.680
Sale
of dwelling or home on rented space; duties and rights of seller, prospective purchaser and landlord

(Actions)

90.710       Causes of action; limit on cause of action of tenant; attorney fees

90.720       Action to enjoin violation of ORS 90.750 or 90.755

(Landlord Rights and Obligations)

90.725       Landlord or agent access to rented space; remedies

90.730       Landlord duty to maintain rented space, vacant spaces and common areas in habitable condition

(Temporary provisions relating to landlord registration and continuing education for facility managers and owners are compiled as notes following ORS 90.730)

(Tenant Rights and Obligations)

90.740       Tenant obligations

90.750       Right to assemble or canvass in facility; limitations

90.755       Right to speak on political issues; limitations; placement of political signs

90.760       Notice to tenants association when park becomes subject to listing agreement

90.765       Prohibitions on retaliatory conduct by landlord

90.771       Confidentiality of information regarding disputes

90.775       Rules

(Facility Purchase by Tenants)

90.800       Policy

90.810       Association notification of possible sale of facility

90.815       Incorporation of facility purchase association

90.820       Facility purchase by association or nonprofit corporation; procedures

90.830       Facility owner affidavit of compliance with procedures

90.840       Park purchase funds, loans

(Dealer Sales of Manufactured Dwellings)

90.860       Definitions for ORS 90.865 to 90.875

90.865       Dealer notice of rent payments and financing

90.870       Manner of giving notice; persons entitled to notice

90.875       Remedy for failure to give notice

GENERAL PROVISIONS

90.100 Definitions. As used in this chapter, unless the context otherwise requires:

(1) Accessory building or structure means any portable, demountable or permanent structure, including but not limited to cabanas, ramadas, storage sheds, garages, awnings, carports, decks, steps, ramps, piers and pilings, that is:

(a) Owned and used solely by a tenant of a manufactured dwelling or floating home; or

(b) Provided pursuant to a written rental agreement for the sole use of and maintenance by a tenant of a manufactured dwelling or floating home.

(2) Action includes recoupment, counterclaim, setoff, suit in equity and any other proceeding in which rights are determined, including an action for possession.

(3) Applicant screening charge means any payment of money required by a landlord of an applicant prior to entering into a rental agreement with that applicant for a residential dwelling unit, the purpose of which is to pay the cost of processing an application for a rental agreement for a residential dwelling unit.

(4) Building and housing codes includes any law, ordinance or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use or appearance of any premises or dwelling unit.

(5) Conduct means the commission of an act or the failure to act.

(6) Dealer means any person in the business of selling, leasing or distributing new or used manufactured dwellings or floating homes to persons who purchase or lease a manufactured dwelling or floating home for use as a residence.

(7) Domestic violence means:

(a) Abuse between family or household members, as those terms are defined in ORS 107.705; or

(b) Abuse, as defined in ORS 107.705, between partners in a dating relationship.

(8) Drug and alcohol free housing means a dwelling unit described in ORS 90.243.

(9) Dwelling unit means a structure or the part of a structure that is used as a home, residence or sleeping place by one person who maintains a household or by two or more persons who maintain a common household. Dwelling unit regarding a person who rents a space for a manufactured dwelling or recreational vehicle or regarding a person who rents moorage space for a floating home as defined in ORS 830.700, but does not rent the home, means the space rented and not the manufactured dwelling, recreational vehicle or floating home itself.

(10) Essential service means:

(a) For a tenancy not consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant and not otherwise subject to ORS 90.505 to 90.840:

(A) Heat, plumbing, hot and cold running water, gas, electricity, light fixtures, locks for exterior doors, latches for windows and any cooking appliance or refrigerator supplied or required to be supplied by the landlord; and

(B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.320, the lack or violation of which creates a serious threat to the tenants health, safety or property or makes the dwelling unit unfit for occupancy.

(b) For a tenancy consisting of rental space for a manufactured dwelling, floating home or recreational vehicle owned by the tenant or that is otherwise subject to ORS 90.505 to 90.840:

(A) Sewage disposal, water supply, electrical supply and, if required by applicable law, any drainage system; and

(B) Any other service or habitability obligation imposed by the rental agreement or ORS 90.730, the lack or violation of which creates a serious threat to the tenants health, safety or property or makes the rented space unfit for occupancy.

(11) Facility means a manufactured dwelling park or a marina.

(12) Facility purchase association means a group of three or more tenants who reside in a facility and have organized for the purpose of eventual purchase of the facility.

(13) Fee means a nonrefundable payment of money.

(14) First class mail does not include certified or registered mail, or any other form of mail that may delay or hinder actual delivery of mail to the recipient.

(15) Fixed term tenancy means a tenancy that has a fixed term of existence, continuing to a specific ending date and terminating on that date without requiring further notice to effect the termination.

(16) Floating home has the meaning given that term in ORS 830.700. Floating home includes an accessory building or structure.

(17) Good faith means honesty in fact in the conduct of the transaction concerned.

(18) Hotel or motel means hotel as that term is defined in ORS 699.005.

(19) Informal dispute resolution means, but is not limited to, consultation between the landlord or landlords agent and one or more tenants, or mediation utilizing the services of a third party.

(20) Landlord means the owner, lessor or sublessor of the dwelling unit or the building or premises of which it is a part. Landlord includes a person who is authorized by the owner, lessor or sublessor to manage the premises or to enter into a rental agreement.

(21) Landlords agent means a person who has oral or written authority, either express or implied, to act for or on behalf of a landlord.

(22) Last months rent deposit means a type of security deposit, however designated, the primary function of which is to secure the payment of rent for the last month of the tenancy.

(23) Manufactured dwelling means a residential trailer, a mobile home or a manufactured home as those terms are defined in ORS 446.003. Manufactured dwelling includes an accessory building or structure. Manufactured dwelling does not include a recreational vehicle.

(24) Manufactured dwelling park means a place where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

(25) 
Marina
 means a moorage of contiguous dwelling units that may be legally transferred as a single unit and are owned by one person where four or more floating homes are secured, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

(26) Month-to-month tenancy means a tenancy that automatically renews and continues for successive monthly periods on the same terms and conditions originally agreed to, or as revised by the parties, until terminated by one or both of the parties.

(27) Organization includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity.

(28) Owner includes a mortgagee in possession and means one or more persons, jointly or severally, in whom is vested:

(a) All or part of the legal title to property; or

(b) All or part of the beneficial ownership and a right to present use and enjoyment of the premises.

(29) Person includes an individual or organization.

(30) Premises means:

(a) A dwelling unit and the structure of which it is a part and facilities and appurtenances therein;

(b) Grounds, areas and facilities held out for the use of tenants generally or the use of which is promised to the tenant; and

(c) A facility for manufactured dwellings or floating homes.

(31) Prepaid rent means any payment of money to the landlord for a rent obligation not yet due. In addition, prepaid rent means rent paid for a period extending beyond a termination date.

(32) Recreational vehicle has the meaning given that term in ORS 446.003.

(33) Rent means any payment to be made to the landlord under the rental agreement, periodic or otherwise, in exchange for the right of a tenant and any permitted pet to occupy a dwelling unit to the exclusion of others. Rent does not include security deposits, fees or utility or service charges as described in ORS 90.315 (4) and 90.532.

(34) Rental agreement means all agreements, written or oral, and valid rules and regulations adopted under ORS 90.262 or 90.510 (6) embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises. Rental agreement includes a lease. A rental agreement shall be either a week-to-week tenancy, month-to-month tenancy or fixed term tenancy.

(35) Roomer means a person occupying a dwelling unit that does not include a toilet and either a bathtub or a shower and a refrigerator, stove and kitchen, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure.

(36) Screening or admission criteria means a written statement of any factors a landlord considers in deciding whether to accept or reject an applicant and any qualifications required for acceptance. Screening or admission criteria includes, but is not limited to, the rental history, character references, public records, criminal records, credit reports, credit references and incomes or resources of the applicant.

(37) Security deposit means a refundable payment or deposit of money, however designated, the primary function of which is to secure the performance of a rental agreement or any part of a rental agreement. Security deposit does not include a fee.

(38) Sexual assault has the meaning given that term in ORS 147.450.

(39) Squatter means a person occupying a dwelling unit who is not so entitled under a rental agreement or who is not authorized by the tenant to occupy that dwelling unit. Squatter does not include a tenant who holds over as described in ORS 90.427 (4).

(40) Stalking means the behavior described in ORS 163.732.

(41) Statement of policy means the summary explanation of information and facility policies to be provided to prospective and existing tenants under ORS 90.510.

(42) Surrender means an agreement, express or implied, as described in ORS 90.148 between a landlord and tenant to terminate a rental agreement that gave the tenant the right to occupy a dwelling unit.

(43) Tenant means a person, including a roomer, entitled under a rental agreement to occupy a dwelling unit to the exclusion of others, including a dwelling unit owned, operated or controlled by a public housing authority. Tenant also includes a minor, as defined and provided for in ORS 109.697. As used in ORS 90.505 to 90.840, tenant includes only a person who owns and occupies as a residence a manufactured dwelling or a floating home in a facility and persons residing with that tenant under the terms of the rental agreement.

(44) Transient lodging means a room or a suite of rooms.

(45) Transient occupancy means occupancy in transient lodging that has all of the following characteristics:

(a) Occupancy is charged on a daily basis and is not collected more than six days in advance;

(b) The lodging operator provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy; and

(c) The period of occupancy does not exceed 30 days.

(46) Vacation occupancy means occupancy in a dwelling unit, not including transient occupancy in a hotel or motel, that has all of the following characteristics:

(a) The occupant rents the unit for vacation purposes only, not as a principal residence;

(b) The occupant has a principal residence other than at the unit; and

(c) The period of authorized occupancy does not exceed 45 days.

(47) Victim means:

(a) The person against whom an incident related to domestic violence, sexual assault or stalking is perpetrated; or

(b) The parent or guardian of a minor household member against whom an incident related to domestic violence, sexual assault or stalking is perpetrated, unless the parent or guardian is the perpetrator.

(48) Week-to-week tenancy means a tenancy that has all of the following characteristics:

(a) Occupancy is charged on a weekly basis and is payable no less frequently than every seven days;

(b) There is a written rental agreement that defines the landlords and the tenants rights and responsibilities under this chapter; and

(c) There are no fees or security deposits, although the landlord may require the payment of an applicant screening charge, as provided in ORS 90.295. [Formerly 91.705; 1991 c.844 §3; 1993 c.369 §1; 1995 c.324 §1; 1995 c.559 §1; 1997 c.577 §1; 1999 c.676 §§7,7a; 2001 c.596 §27; 2003 c.378 §8; 2005 c.22 §57; 2005 c.41 §1; 2005 c.619 §15; 2007 c.508 §7; 2007 c.906 §6]

90.105 Short title. This chapter shall be known and may be cited as the Residential Landlord and Tenant Act. [Formerly 91.700]

90.110 Exclusions from application of this chapter. Unless created to avoid the application of this chapter, the following arrangements are not governed by this chapter:

(1) Residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious or similar service, but not including residence in off-campus nondormitory housing.

(2) Occupancy of a dwelling unit for no more than 90 days by a purchaser prior to the scheduled closing of a real estate sale or by a seller following the closing of a sale, in either case as permitted under the terms of an agreement for sale of a dwelling unit or the property of which it is a part. The occupancy by a purchaser or seller described in this subsection may be terminated only pursuant to ORS 91.130. A tenant who holds but has not exercised an option to purchase the dwelling unit is not a purchaser for purposes of this subsection.

(3) Occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization.

(4) Transient occupancy in a hotel or motel.

(5) Occupancy by a squatter.

(6) Vacation occupancy.

(7) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises. However, the occupancy by an employee as described in this subsection may be terminated only pursuant to ORS 91.120.

(8) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative.

(9) Occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes. [Formerly 91.710; 1993 c.369 §2; 1997 c.577 §2; 1999 c.603 §6; 2001 c.596 §28]

90.113 Additional exclusion from application of chapter. Residence in a Department of Human Services licensed program, facility or home described in ORS 430.306 to 430.375, 430.380, 430.385, 430.395, 430.397 to 430.401, 430.405 to 430.565, 430.570, 430.590, 443.400 to 443.455, 443.705 to 443.825 or 443.835 is not governed by this chapter. [2007 c.715 §2]

90.115 Territorial application. This chapter applies to, regulates and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit located within this state. [Formerly 91.715]

90.120 Applicability of other statutory lien, tenancy and rent provisions; applicability of ORS 90.100 to 90.465 and 90.505 to 90.840. (1) The provisions of ORS 87.152 to 87.212, 91.010 to 91.110, 91.130, 91.210 and 91.220 do not apply to the rights and obligations of landlords and tenants governed by this chapter.

(2) Any provisions of this chapter that reasonably apply only to the structure that is used as a home, residence or sleeping place do not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home but rents the space on which it is located.

(3) The provisions of ORS 90.505 to 90.840 apply only if:

(a) The tenant owns the manufactured dwelling or floating home;

(b) The tenant rents the space on which the dwelling or home is located; and

(c) Except as provided in subsection (4) of this section, the space is in a facility.

(4) ORS 90.512, 90.514, 90.516 and 90.518 apply to a converted rental space as defined in ORS 90.512 regardless of whether the converted rental space is in a facility.

(5) Residential tenancies for recreational vehicles and for manufactured dwellings and floating homes that are not subject to ORS 90.505 to 90.840 shall be subject to ORS 90.100 to 90.465. Tenancies described in this subsection include tenancies for:

(a) A recreational vehicle, located inside or outside of a facility, if the tenant owns or rents the vehicle;

(b) A manufactured dwelling or floating home, located inside or outside of a facility, if the tenant rents both the dwelling or home and the space; and

(c) A manufactured dwelling or floating home, located outside a facility, if the tenant owns the dwelling or home and rents the space. [Formerly 91.720; 1991 c.844 §28; 1995 c.559 §5; 1997 c.577 §2a; 1999 c.676 §8; 2005 c.41 §2]

90.125 Administration of remedies; enforcement. (1) The remedies provided by this chapter shall be so administered that an aggrieved party may recover appropriate damages. The aggrieved party has a duty to mitigate damages.

(2) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect. [Formerly 91.725]

90.130 Obligation of good faith. Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement. [Formerly 91.730]

90.135 Unconscionability. (1) If the court, as a matter of law, finds:

(a) A rental agreement or any provision thereof was unconscionable when made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result; or

(b) A settlement in which a party waives or agrees to forgo a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

(2) If unconscionability is put into issue by a party or by the court upon its own motion the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose and effect of the rental agreement or settlement to aid the court in making the determination. [Formerly 91.735]

90.140 Types of payments landlord may require or accept; written evidence of payment. (1) A landlord may require or accept the following types of payments:

(a) Applicant screening charges, pursuant to ORS 90.295;

(b) Deposits to secure the execution of a rental agreement, pursuant to ORS 90.297;

(c) Security deposits, pursuant to ORS 90.300;

(d) Fees, pursuant to ORS 90.302;

(e) Rent, as defined in ORS 90.100;

(f) Prepaid rent, as defined in ORS 90.100;

(g) Utility or service charges, pursuant to ORS 90.315 (4), 90.534 or 90.536;

(h) Late charges or fees, pursuant to ORS 90.260; and

(i) Damages, for noncompliance with a rental agreement or ORS 90.325, under ORS 90.401 or as provided elsewhere in this chapter.

(2) A tenant who requests a writing that evidences the tenants payment is entitled to receive that writing from the landlord as a condition for making the payment. The writing may be a receipt, statement of the tenants account or other acknowledgment of the tenants payment. The writing must include the amount paid, the date of payment and information identifying the landlord or the rental property. If the tenant makes the payment by mail, deposit or a method other than in person and requests the writing, the landlord shall within a reasonable time provide the tenant with the writing in a manner consistent with ORS 90.150. [1997 c.577 §4; 1999 c.603 §7; 2001 c.596 §29; 2005 c.22 §58; 2005 c.391 §13; 2005 c.619 §16]

90.145 Tenant or applicant who conducts repairs, routine maintenance or cleaning services not employee of landlord; restrictions. (1) A tenant who occupies or an applicant who will occupy a dwelling unit and who conducts repairs, routine maintenance or cleaning services on that dwelling unit in exchange for a reduction in rent pursuant to a written or oral agreement with the landlord is not an employee of the landlord.

(2) A tenant or an applicant described in subsection (1) of this section may not conduct electrical or plumbing installation, maintenance or repair unless properly licensed under ORS 479.510 to 479.945 or ORS chapter 693. The tenant or applicant is not required to obtain a plumbing contractor license under ORS 447.040 to perform work under this section.

(3) Nothing in this section diminishes the obligations of a landlord to maintain the dwelling unit in a habitable condition under ORS 90.320 or 90.730.

(4) Any electrical or plumbing installation, maintenance or repair work performed by a tenant or an applicant under this section must comply with ORS 447.010 to 447.156 and 479.510 to 479.945. [1995 c.773 §2; 1999 c.676 §9; 2005 c.758 §6]

90.147 Delivery of possession. For the purposes of this chapter, delivery of possession occurs:

(1) From the landlord to the tenant, when the landlord gives actual notice to the tenant that the tenant has the right under a rental agreement to occupy the dwelling unit to the exclusion of others. The right to occupy may be implied by actions such as the landlords delivery of the keys to the dwelling unit; and

(2) From the tenant to the landlord at the termination of the tenancy, when:

(a) The tenant gives actual notice to the landlord that the tenant has relinquished any right to occupy the dwelling unit to the exclusion of others. Relinquishment of the right to occupy may be implied by actions such as the tenants return of the keys to the dwelling unit;

(b) After the expiration date of an outstanding termination of tenancy notice or the end of a term tenancy, the landlord reasonably believes under all the circumstances that the tenant has relinquished or no longer claims the right to occupy the dwelling unit to the exclusion of others; or

(c) The landlord reasonably knows of the tenants abandonment of the dwelling unit. [1995 c.559 §9; 1999 c.603 §8]

90.148 Landlord acts that imply acceptance of tenant abandonment or relinquishment of right to occupy. The surrender of a dwelling unit may be implied from the landlords acceptance of a tenants abandonment or relinquishment of the right to occupy. The landlords acceptance may be demonstrated by acts of the landlord that are inconsistent with the existence of the tenancy. A landlords receipt of the keys to the dwelling unit or a landlords reasonable efforts to mitigate the landlords damages by attempting to rent the dwelling unit to a new tenant shall not constitute acts inconsistent with the existence of the tenancy. Reasonable efforts to mitigate damages include preparing the unit for rental. [1999 c.603 §2]

Note: 90.148 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

SERVICE OR DELIVERY OF NOTICES

90.150 Service or delivery of actual notice. When this chapter requires actual notice, service or delivery of that notice shall be executed by one or more of the following methods:

(1) Verbal notice that is given personally to the landlord or tenant or left on the landlords or tenants telephone answering device.

(2) Written notice that is personally delivered to the landlord or tenant, left at the landlords rental office, sent by facsimile to the landlords residence or rental office or to the tenants dwelling unit, or attached in a secure manner to the main entrance of the landlords residence or tenants dwelling unit.

(3) Written notice that is delivered by first class mail to the landlord or tenant. If the notice is mailed, the notice shall be considered served three days after the date the notice was mailed.

(4) Any other method reasonably calculated to achieve actual receipt of notice, as agreed to and described in a written rental agreement. [1995 c.559 §3; 1997 c.577 §5; 1999 c.603 §9; 2003 c.14 §33]

90.155 Service or delivery of written notice. (1) Except as provided in ORS 90.300, 90.425 and 90.675, where this chapter requires written notice, service or delivery of that written notice shall be executed by one or more of the following methods:

(a) Personal delivery to the landlord or tenant;

(b) First class mail to the landlord or tenant; or

(c) If a written rental agreement so provides, both first class mail and attachment to a designated location. In order for a written rental agreement to provide for mail and attachment service of written notices from the landlord to the tenant, the agreement must also provide for such service of written notices from the tenant to the landlord. Mail and attachment service of written notices shall be executed as follows:

(A) For written notices from the landlord to the tenant, the first class mail notice copy shall be addressed to the tenant at the premises and the second notice copy shall be attached in a secure manner to the main entrance to that portion of the premises of which the tenant has possession; and

(B) For written notices from the tenant to the landlord, the first class mail notice copy shall be addressed to the landlord at an address as designated in the written rental agreement and the second notice copy shall be attached in a secure manner to the landlords designated location, which shall be described with particularity in the written rental agreement, reasonably located in relation to the tenant and available at all hours.

(2) If a notice is served by mail, the minimum period for compliance or termination of tenancy, as appropriate, shall be extended by three days, and the notice shall include the extension in the period provided.

(3) A landlord or tenant may utilize alternative methods of notifying the other so long as the alternative method is in addition to one of the service methods described in subsection (1) of this section.

(4) Notwithstanding ORS 90.510 (4), after 30 days written notice, a landlord may unilaterally amend a rental agreement for a manufactured dwelling or floating home that is subject to ORS 90.505 to 90.840 to provide for service or delivery of written notices by mail and attachment service as provided by subsection (1)(c) of this section. [Formerly 90.910; 1997 c.577 §6; 2001 c.596 §29a]

90.160 Calculation of notice periods. (1) Notwithstanding ORCP 10 and not including the seven-day and four-day waiting periods provided in ORS 90.394, where there are references in this chapter to periods and notices based on a number of days, those days shall be calculated by consecutive calendar days, not including the initial day of service, but including the last day until midnight of that last day. Where there are references in this chapter to periods or notices based on a number of hours, those hours shall be calculated in consecutive clock hours, beginning immediately upon service.

(2) Notwithstanding subsection (1) of this section, for 72-hour or 144-hour nonpayment notices under ORS 90.394 that are served pursuant to ORS 90.155 (1)(c), the time period described in subsection (1) of this section begins at 11:59 p.m. the day the notice is both mailed and attached to the premises. The time period shall end 72 hours or 144 hours, as the case may be, after the time started to run at 11:59 p.m. [Formerly 90.402; 1997 c.577 §7; 2005 c.391 §14]

CONTENT OF AGREEMENTS

90.220 Terms and conditions of rental agreement; rent obligation and payment. (1) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other rule of law including rent, term of the agreement and other provisions governing the rights and obligations of the parties.

(2) The terms of a fixed term tenancy, including the amount of rent, may not be unilaterally amended by the landlord or tenant.

(3) The landlord shall provide the tenant with a copy of any written rental agreement and all amendments and additions thereto.

(4) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.100 to 90.465 apply may include in the rental agreement a provision for informal dispute resolution.

(5) In absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

(6) Except as otherwise provided by this chapter:

(a) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit, periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly or weekly installments at the beginning of each month or week, depending on whether the tenancy is month-to-month or week-to-week. Rent may not be considered to be due prior to the first day of each rental period. Rent may not be increased without a 30-day written notice thereof in the case of a month-to-month tenancy or a seven-day written notice thereof in the case of a week-to-week tenancy.

(b) If a rental agreement does not create a week-to-week tenancy, as defined in ORS 90.100, or a fixed term tenancy, the tenancy shall be a month-to-month tenancy.

(7) Except as provided by ORS 90.427 (4), a tenant is responsible for payment of rent until the earlier of:

(a) The date that a notice terminating the tenancy expires;

(b) The date that the tenancy terminates by its own terms;

(c) The date that the tenancy terminates by surrender;

(d) The date that the tenancy terminates as a result of the landlord failing to use reasonable efforts to rent the dwelling unit to a new tenant as provided under ORS 90.410 (3);

(e) The date when a new tenancy with a new tenant begins;

(f) Thirty days after delivery of possession without prior notice of termination of a month-to-month tenancy; or

(g) Ten days after delivery of possession without prior notice of termination of a week-to-week tenancy. [Formerly 90.240]

90.230 Rental agreements for occupancy of recreational vehicle in park; remedy for noncompliance; exception. (1) If a tenancy is for the occupancy of a recreational vehicle in a manufactured dwelling park, mobile home park or recreational vehicle park, all as defined in ORS 197.492, the landlord shall provide a written rental agreement for a month-to-month, week-to-week or fixed-term tenancy. The rental agreement must state:

(a) If applicable, that the tenancy may be terminated by the landlord under ORS 90.427 without cause upon 30 days written notice for a month-to-month tenancy or upon 10 days written notice for a week-to-week tenancy.

(b) That any accessory building or structure paid for or provided by the tenant belongs to the tenant and is subject to a demand by the landlord that the tenant remove the building or structure upon termination of the tenancy.

(c) That the tenancy is subject to the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions.

(2) If a tenant described in subsection (1) of this section moves following termination of the tenancy by the landlord under ORS 90.427, and the landlord failed to provide the required written rental agreement before the beginning of the tenancy, the tenant may recover the tenants actual damages or twice the periodic rent, whichever is greater.

(3) If the occupancy fails at any time to comply with the requirements of ORS 197.493 (1) for exemption from placement and occupancy restrictions, and a state agency or local government requires the tenant to move as a result of the noncompliance, the tenant may recover the tenants actual damages or twice the periodic rent, whichever is greater. This subsection does not apply if the noncompliance was caused by the tenant.

(4) This section does not apply to a vacation occupancy. [2005 c.619 §14]

90.240 [Formerly 91.740; 1993 c.369 §3; 1995 c.559 §6; 1997 c.577 §8; 1999 c.603 §10; 2003 c.378 §9; renumbered 90.220 in 2005]

90.243 Qualifications for drug and alcohol free housing; program of recovery defined. (1) A dwelling unit qualifies as drug and alcohol free housing if:

(a)(A) For premises consisting of more than eight dwelling units, the dwelling unit is one of at least eight contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery; or

(B) For premises consisting of eight or fewer dwelling units, the dwelling unit is one of at least four contiguous dwelling units on the premises that are designated by the landlord as drug and alcohol free housing dwelling units and that are each occupied or held for occupancy by at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery;

(b) The landlord is a nonprofit corporation incorporated pursuant to ORS chapter 65 or a housing authority created pursuant to ORS 456.055 to 456.235;

(c) The landlord provides for the designated drug and alcohol free housing dwelling units:

(A) A drug and alcohol free environment, covering all tenants, employees, staff, agents of the landlord and guests;

(B) Monitoring of the tenants for compliance with the requirements described in paragraph (d) of this subsection;

(C) Individual and group support for recovery; and

(D) Access to a specified program of recovery; and

(d) The rental agreement for the designated drug and alcohol free housing dwelling unit is in writing and includes the following provisions:

(A) That the dwelling unit is designated by the landlord as a drug and alcohol free housing dwelling unit;

(B) That the tenant may not use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, either on or off the premises;

(C) That the tenant may not allow the tenants guests to use, possess or share alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, on the premises;

(D) That the tenant shall participate in a program of recovery, which specific program is described in the rental agreement;

(E) That on at least a quarterly basis the tenant shall provide written verification from the tenants program of recovery that the tenant is participating in the program of recovery and that the tenant has not used alcohol or illegal drugs;

(F) That the landlord has the right to require the tenant to take a test for drug or alcohol usage promptly and at the landlords discretion and expense; and

(G) That the landlord has the right to terminate the tenants tenancy in the drug and alcohol free housing under ORS 90.392, 90.398 or 90.630 for noncompliance with the requirements described in this paragraph.

(2) A dwelling unit qualifies as drug and alcohol free housing despite the premises not having the minimum number of qualified dwelling units required by subsection (1)(a) of this section if:

(a) The premises are occupied but have not previously qualified as drug and alcohol free housing;

(b) The landlord designates certain dwelling units on the premises as drug and alcohol free dwelling units;

(c) The number of designated drug and alcohol free housing dwelling units meets the requirement of subsection (1)(a) of this section;

(d) When each designated dwelling unit becomes vacant, the landlord rents that dwelling unit to, or holds that dwelling unit for occupancy by, at least one tenant who is a recovering alcoholic or drug addict and is participating in a program of recovery and the landlord meets the other requirements of subsection (1) of this section; and

(e) The dwelling unit is one of the designated drug and alcohol free housing dwelling units.

(3) The failure by a tenant to take a test for drug or alcohol usage as requested by the landlord pursuant to subsection (1)(d)(F) of this section may be considered evidence of drug or alcohol use.

(4) As used in this section, program of recovery means a verifiable program of counseling and rehabilitation treatment services, including a written plan, to assist recovering alcoholics or drug addicts to recover from their addiction to alcohol or illegal drugs while living in drug and alcohol free housing. A program of recovery includes Alcoholics Anonymous, Narcotics Anonymous and similar programs. [1995 c.559 §7; 1997 c.577 §9; 1999 c.603 §11; 2003 c.378 §10; 2005 c.22 §59; 2005 c.391 §15]

90.245 Prohibited provisions in rental agreements; remedy. (1) A rental agreement may not provide that the tenant:

(a) Agrees to waive or forgo rights or remedies under this chapter;

(b) Authorizes any person to confess judgment on a claim arising out of the rental agreement; or

(c) Agrees to the exculpation or limitation of any liability arising as a result of the other partys willful misconduct or negligence or to indemnify the other party for that liability or costs connected therewith.

(2) A provision prohibited by subsection (1) of this section included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by the landlord to be prohibited and attempts to enforce such provisions, the tenant may recover in addition to the actual damages of the tenant an amount up to three months periodic rent. [Formerly 91.745]

90.250 Receipt of rent without obligation to maintain premises prohibited. A rental agreement, assignment, conveyance, trust deed or security instrument may not permit the receipt of rent free of the obligation to comply with ORS 90.320 (1) or 90.730. [Formerly 91.750; 1999 c.676 §10]

90.255 Attorney fees. In any action on a rental agreement or arising under this chapter, reasonable attorney fees at trial and on appeal may be awarded to the prevailing party together with costs and necessary disbursements, notwithstanding any agreement to the contrary. As used in this section, prevailing party means the party in whose favor final judgment is rendered. [Formerly 91.755]

90.260 Late rent payment charge or fee; restrictions; calculation. (1) A landlord may impose a late charge or fee, however designated, only if:

(a) The rent payment is not received by the fourth day of the weekly or monthly rental period for which rent is payable; and

(b) There exists a written rental agreement that specifies:

(A) The tenants obligation to pay a late charge on delinquent rent payments;

(B) The type and amount of the late charge, as described in subsection (2) of this section; and

(C) The date on which rent payments are due and the date or day on which late charges become due.

(2) The amount of any late charge may not exceed:

(a) A reasonable flat amount, charged once per rental period. Reasonable amount means the customary amount charged by landlords for that rental market;

(b) A reasonable amount, charged on a per-day basis, beginning on the fifth day of the rental period for which rent is delinquent. This daily charge may accrue every day thereafter until the rent, not including any late charge, is paid in full, through that rental period only. The per-day charge may not exceed six percent of the amount described in paragraph (a) of this subsection; or

(c) Five percent of the periodic rent payment amount, charged once for each succeeding five-day period, or portion thereof, for which the rent payment is delinquent, beginning on the fifth day of that rental period and continuing and accumulating until that rent payment, not including any late charge, is paid in full, through that rental period only.

(3) In periodic tenancies, a landlord may change the type or amount of late charge by giving 30 days written notice to the tenant.

(4) A landlord may not deduct a previously imposed late charge from a current or subsequent rental period rent payment, thereby making that rent payment delinquent for imposition of a new or additional late charge or for termination of the tenancy for nonpayment under ORS 90.394.

(5) A landlord may charge simple interest on an unpaid late charge at the rate allowed for judgments pursuant to ORS 82.010 (2) and accruing from the date the late charge is imposed.

(6) Nonpayment of a late charge alone is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1). A landlord may note the imposition of a late charge on a nonpayment of rent termination notice under ORS 90.394, so long as the notice states or otherwise makes clear that the tenant may cure the nonpayment notice by paying only the delinquent rent, not including any late charge, within the allotted time.

(7) A late charge includes an increase or decrease in the regularly charged periodic rent payment imposed because a tenant does or does not pay that rent by a certain date. [1989 c.506 §15; 1995 c.559 §8; 1997 c.249 §30; 1997 c.577 §9a; 1999 c.603 §12; 2005 c.391 §16; 2007 c.906 §32a]

90.262 Use and occupancy rules and regulations; adoption; enforceability; restrictions. (1) A landlord, from time to time, may adopt a rule or regulation, however described, concerning the tenants use and occupancy of the premises. It is enforceable against the tenant only if:

(a) Its purpose is to promote the convenience, safety or welfare of the tenants in the premises, preserve the landlords property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(b) It is reasonably related to the purpose for which it is adopted;

(c) It applies to all tenants in the premises in a fair manner;

(d) It is sufficiently explicit in its prohibition, direction or limitation of the tenants conduct to fairly inform the tenant of what the tenant must or must not do to comply;

(e) It is not for the purpose of evading the obligations of the landlord; and

(f) The tenant has written notice of it at the time the tenant enters into the rental agreement, or when it is adopted.

(2) If a rule or regulation adopted after the tenant enters into the rental agreement works a substantial modification of the bargain, it is not valid unless the tenant consents to it in writing.

(3) If adopted, an occupancy guideline for a dwelling unit shall not be more restrictive than two people per bedroom and shall be reasonable. Reasonableness shall be determined on a case-by-case basis. Factors to be considered in determining reasonableness include, but are not limited to:

(a) The size of the bedrooms;

(b) The overall size of the dwelling unit; and

(c) Any discriminatory impact on those identified in ORS 659A.421.

(4) As used in this section:

(a) Bedroom means a habitable room that:

(A) Is intended to be used primarily for sleeping purposes;

(B) Contains at least 70 square feet; and

(C) Is configured so as to take the need for a fire exit into account.

(b) Habitable room means a space in a structure for living, sleeping, eating or cooking. Bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas are not included. [Formerly 90.330]

90.263 Vehicle tags. A landlord may not require that a tenant display a nonremovable tag, sticker or other device on a motor vehicle that might reveal or indicate to the public the premises where the tenant resides. [1999 c.397 §2]

Note: 90.263 was added to and made a part of ORS chapter 90 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

90.265 Interest in alternative energy device installed by tenant. (1) An alternative energy device installed in a dwelling unit by a tenant with the landlords written permission is not a fixture in which the landlord has a legal interest, except as otherwise expressly provided in a written agreement between the landlord and tenant.

(2) As a condition to a grant of written permission referred to in subsection (1) of this section, a landlord may require a tenant to do one or more of the following:

(a) Provide a waiver of the landlords liability for any injury to the tenant or other installer resulting from the tenants or installers negligence in the installation of the alternative energy device;

(b) Secure a waiver of the right to a lien against the property of the landlord from each contractor, subcontractor, laborer and material supplier who would obtain the right to a lien when the tenant installs or causes the installation of the alternative energy device; or

(c) Post a bond or pay a deposit in an amount not to exceed the cost of restoring the premises to its condition at the time of installation of the alternative energy device.

(3) Nothing in this section:

(a) Authorizes the installation of an alternative energy device in a dwelling unit without the landlords written permission; or

(b) Limits a landlords right to recover damages and obtain injunctive relief as provided in ORS 90.401.

(4) As used in this section, alternative energy device has the meaning given that term in ORS 469.160. [Formerly 91.757; 1993 c.369 §32; 1995 c.559 §57; 1997 c.577 §10; 1999 c.603 §13; 2005 c.22 §60; 2005 c.391 §17]

FEES AND DEPOSITS

90.295 Applicant screening charge; limitations; notice upon denial of tenancy; refund; remedies. (1) A landlord may require payment of an applicant screening charge solely to cover the costs of obtaining information about an applicant as the landlord processes the application for a rental agreement. This activity is known as screening, and includes but is not limited to checking references and obtaining a consumer credit report or tenant screening report. The landlord must provide the applicant with a receipt for any applicant screening charge.

(2) The amount of any applicant screening charge shall not be greater than the landlords average actual cost of screening applicants. Actual costs may include the cost of using a tenant screening company or a consumer credit reporting agency, and may include the reasonable value of any time spent by the landlord or the landlords agents in otherwise obtaining information on applicants. In any case, the applicant screening charge may not be greater than the customary amount charged by tenant screening companies or consumer credit reporting agencies for a comparable level of screening.

(3) A landlord may not require payment of an applicant screening charge unless prior to accepting the payment the landlord:

(a) Adopts written screening or admission criteria;

(b) Gives written notice to the applicant of:

(A) The amount of the applicant screening charge;

(B) The landlords screening or admission criteria;

(C) The process that the landlord typically will follow in screening the applicant, including whether the landlord uses a tenant screening company, credit reports, public records or criminal records or contacts employers, landlords or other references; and

(D) The applicants rights to dispute the accuracy of any information provided to the landlord by a screening company or credit reporting agency; and

(c) Gives actual notice to the applicant of an estimate, made to the best of the landlords ability at that time, of the approximate number of rental units of the type, and in the area, sought by the applicant that are, or within a reasonable future time will be, available to rent from that landlord. The estimate shall include the approximate number of applications previously accepted and remaining under consideration for those units. A good faith error by a landlord in making an estimate under this paragraph does not provide grounds for a claim under subsection (8) of this section.

(4) Regardless of whether a landlord requires payment of an applicant screening charge, if a landlord denies an application for a rental agreement by an applicant and that denial is based in whole or in part on a tenant screening company or consumer credit reporting agency report on that applicant, the landlord shall give the applicant actual notice of that fact at the same time that the landlord notifies the applicant of the denial. Unless written notice of the name and address of the screening company or credit reporting agency has previously been given, the landlord shall promptly give written notice to the applicant of the name and address of the company or agency that provided the report upon which the denial is based.

(5) Except as provided in subsection (4) of this section, a landlord need not disclose the results of an applicant screening or report to an applicant, with respect to information that is not required to be disclosed under the federal Fair Credit Reporting Act. A landlord may give to an applicant a copy of that applicants consumer report, as defined in the Fair Credit Reporting Act.

(6) Unless the applicant agrees otherwise in writing, a landlord may not require payment of an applicant screening charge when the landlord knows or should know that no rental units are available at that time or will be available within a reasonable future time.

(7) If a landlord requires payment of an applicant screening charge but fills the vacant rental unit before screening the applicant or does not conduct a screening of the applicant for any reason, the landlord must refund the applicant screening charge to the applicant within a reasonable time.

(8) The applicant may recover from the landlord the amount of any applicant screening charge paid, plus $100, if:

(a) The landlord fails to comply with this section and does not within a reasonable time accept the applicants application for a rental agreement; or

(b) The landlord does not conduct a screening of the applicant for any reason and fails to refund an applicant screening charge to the applicant within a reasonable time. [1993 c.369 §26; 1995 c.559 §10; 1997 c.577 §11; 1999 c.603 §14]

90.297 Prohibition on charging deposit or fee to enter rental agreement; exceptions; deposit allowed for securing execution of rental agreement; remedy. (1) Except as provided in ORS 90.295 and in this section, a landlord may not charge a deposit or fee, however designated, to an applicant who has applied to a landlord to enter a rental agreement for a dwelling unit.

(2) A landlord may charge a deposit, however designated, to an applicant for the purpose of securing the execution of a rental agreement, after approving the applicants application but prior to entering into a rental agreement. The landlord must give the applicant a written statement describing the terms of the agreement to execute a rental agreement and the conditions for refunding or retaining the deposit.

(a) If a rental agreement is executed, the landlord shall either apply the deposit toward the moneys due the landlord under the rental agreement or refund it immediately to the tenant.

(b) If a rental agreement is not executed due to a failure by the applicant to comply with the agreement to execute, the landlord may retain the deposit.

(c) If a rental agreement is not executed due to a failure by the landlord to comply with the agreement to execute, within four days the landlord shall return the deposit to the applicant either by making the deposit available to the applicant at the landlords customary place of business or by mailing the deposit by first class mail to the applicant.

(3) If a landlord fails to comply with this section, the applicant or tenant, as the case may be, may recover from the landlord the amount of any fee or deposit charged, plus $100. [1995 c.559 §11; 2001 c.596 §30]

90.300 Security deposits; prepaid rent. (1) As used in this section, security deposit includes any last months rent deposit.

(2) Except as otherwise provided in this section, a landlord may require the payment of a security deposit. A security deposit or prepaid rent shall be held by the landlord for the tenant who is a party to the rental agreement. The claim of a tenant to the security deposit or prepaid rent shall be prior to the claim of any creditor of the landlord, including a trustee in bankruptcy. The holder of the landlords interest in the premises at the time of termination of the tenancy is responsible to the tenant for any security deposit or prepaid rent and is bound by this section.

(3)(a) A landlord may not change the rental agreement to require the payment of a new or increased security deposit during the first year after the tenancy has begun, except that an additional deposit may be required if the landlord and tenant agree to modify the terms and conditions of the rental agreement to permit a pet or for other cause and the additional deposit relates to that modification. This paragraph does not prevent the collection of a security deposit that was provided for under an initial rental agreement but remained unpaid at the time the tenancy began.

(b) If a landlord requires a new or increased security deposit after the first year of the tenancy, the landlord shall allow the tenant at least three months to pay that deposit.

(4) The landlord may claim all or part of the security deposit only if the security deposit was made for any or all of the purposes provided by subsection (5) of this section.

(5) The landlord may claim from the security deposit only the amount reasonably necessary:

(a) To remedy the tenants defaults in the performance of the rental agreement including, but not limited to, unpaid rent; and

(b) To repair damages to the premises caused by the tenant, not including ordinary wear and tear.

(6) A landlord may not require that a security deposit or prepaid rent be required or forfeited to the landlord upon the failure of the tenant to maintain a tenancy for a minimum number of months in a month-to-month tenancy.

(7) Any last months rent deposit must be applied to the rent due for the last month of the tenancy:

(a) Upon either the landlord or tenant giving to the other a notice of termination, pursuant to this chapter, other than a notice of termination under ORS 90.394;

(b) Upon agreement by the landlord and tenant to terminate the tenancy; or

(c) Upon termination pursuant to the provisions of a written rental agreement for a term tenancy.

(8) Any portion of a last months rent deposit not applied as provided under subsection (7) of this section shall be accounted for and refunded as provided under subsections (10) to (12) of this section. Unless the tenant and landlord agree otherwise, a last months rent deposit shall not be applied to rent due for any period other than the last month of the tenancy. A last months rent deposit shall not operate to limit the amount of rent charged unless a written rental agreement provides otherwise.

(9) Upon termination of the tenancy, a landlord shall account for and refund to the tenant the unused balance of any prepaid rent not previously refunded to the tenant as required by ORS 90.380 and 105.120 (5)(b) or any other provision of this chapter, in the same manner as required for security deposits by this section. The landlord may claim from the remaining prepaid rent only the amount reasonably necessary to pay the tenants unpaid rent.

(10) In order to claim all or part of any prepaid rent or security deposit, within 31 days after the termination of the tenancy and delivery of possession the landlord shall give to the tenant a written accounting that states specifically the basis or bases of the claim. The landlord shall give a separate accounting for security deposits and for prepaid rent.

(11) The security deposit or prepaid rent or portion thereof not claimed in the manner provided by subsections (9) and (10) of this section shall be returned to the tenant not later than 31 days after the termination of the tenancy and delivery of possession to the landlord.

(12) The landlord shall give the written accounting as required by subsection (10) of this section or shall return the security deposit or prepaid rent as required by subsection (11) of this section by personal delivery or by first class mail.

(13) If a security deposit or prepaid rent secures a tenancy for a space for a tenant owned and occupied manufactured dwelling or floating home, whether or not in a facility, and the dwelling or home is abandoned as described in ORS 90.425 (2) or 90.675 (2), the 31-day period described in subsections (10) and (11) of this section commences on the earliest of:

(a) Waiver of the abandoned property process under ORS 90.425 (25) or 90.675 (22);

(b) Removal of the manufactured dwelling or floating home from the rented space;

(c) Destruction or other disposition of the manufactured dwelling or floating home under ORS 90.425 (10)(b) or 90.675 (10)(b); or

(d)
Sale
of the manufactured dwelling or floating home pursuant to ORS 90.425 (10)(a) or 90.675 (10)(a).

(14) If the landlord fails to comply with subsection (11) of this section or if the landlord in bad faith fails to return all or any portion of any prepaid rent or security deposit due to the tenant under this chapter or the rental agreement, the tenant may recover the money due in an amount equal to twice the amount:

(a) Withheld without a written accounting under subsection (10) of this section; or

(b) Withheld in bad faith.

(15)(a) A security deposit or prepaid rent in the possession of the landlord is not garnishable property, as provided in ORS 18.618.

(b) If a security deposit or prepaid rent is delivered to a garnishor in violation of ORS 18.618 (1)(b), the landlord that delivered the security deposit or prepaid rent to the garnishor shall allow the tenant at least 30 days after a copy of the garnishee response required by ORS 18.680 is delivered to the tenant under ORS 18.690 to restore the security deposit or prepaid rent. If the tenant fails to restore a security deposit or prepaid rent under the provisions of this paragraph before the tenancy terminates, and the landlord retains no security deposit or prepaid rent from the tenant after the garnishment, the landlord is not required to refund or account for the security deposit or prepaid rent under subsection (9) of this section.

(16) This section does not preclude the landlord or tenant from recovering other damages under this chapter. [Formerly 91.760; 1993 c.369 §4; 1995 c.559 §12; 1997 c.577 §13; 1999 c.603 §15; 2001 c.596 §31; 2003 c.658 §3; 2005 c.391 §3; 2007 c.496 §7; 2007 c.906 §37]

90.302 Fees allowed for certain landlord expenses; accounting not required. (1) Except as specifically provided otherwise in this chapter, a landlord may require the payment of a fee, if the fee is related to and designated as being charged for a specific reasonably anticipated landlord expense. A landlord shall provide a receipt for the fee, and the receipt or a written rental agreement shall describe the anticipated landlord expense to be covered by the fee and describe the landlords duties under subsection (4) of this section.

(2) Except as provided in subsection (3) of this section, a landlord may not charge a fee more than once, at the beginning of or during the tenancy.

(3) A landlord may charge a fee more than once, at the beginning of or during the tenancy, for:

(a) A late rent payment, pursuant to ORS 90.260;

(b) A dishonored check, pursuant to ORS 30.701 (5);

(c) Removal or tampering with a properly functioning smoke alarm or smoke detector, as provided in ORS 90.325 (7), if a written rental agreement provides for a fee for that removal or tampering; and

(d) Any other noncompliance by the tenant with a written rental agreement that provides for a fee for that noncompliance, provided that the fee may not be excessive.

(4) A landlord may not be required to account for or return to the tenant any fee. Upon termination of a tenancy and delivery of possession, a landlord shall first apply any fee to the related landlord expense as reasonably assessed against the tenant, before applying the tenants security deposit, if any, to that expense.

(5) Nonpayment of a fee is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.392 or 90.630 (1).

(6) This section does not apply to attorney fees awarded pursuant to ORS 90.255 or to applicant screening charges paid pursuant to ORS 90.295. [1995 c.559 §13; 1997 c.577 §14; 1999 c.307 §19; 1999 c.603 §16; 2005 c.391 §18]

LANDLORD RIGHTS AND OBLIGATIONS

90.304 Statement of reasons for denial; remedy for noncompliance. (1) If a landlord requires an applicant to pay an applicant screening charge and the application is denied, or if an applicant makes a written request following the landlords denial of an application, the landlord must promptly provide the applicant with a written statement of one or more reasons for the denial.

(2) The landlords statement of reasons for denial required by subsection (1) of this section may consist of a form with one or more reasons checked off. The reasons may include, but are not limited to, the following:

(a) Rental information, including:

(A) Negative or insufficient reports from references or other sources.

(B) An unacceptable or insufficient rental history, such as the lack of a reference from a prior landlord.

(C) A prior action for possession under ORS 105.105 to 105.168 that resulted in a general judgment for the plaintiff or an action for possession that has not yet resulted in dismissal or general judgment.

(D) Inability to verify information regarding a rental history.

(b) Criminal records, including:

(A) An unacceptable criminal history.

(B) Inability to verify information regarding criminal history.

(c) Financial information, including:

(A) Insufficient income.

(B) Negative information provided by a consumer credit reporting agency.

(C) Inability to verify information regarding credit history.

(d) Failure to meet other written screening or admission criteria.

(e) The dwelling unit has already been rented.

(3) If a landlord fails to comply with this section, the applicant may recover from the landlord $100. [2005 c.391 §31]

90.305 Disclosure of certain matters; retention of rental agreement; inspection of agreement. (1) The landlord shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of:

(a) The person authorized to manage the premises; and

(b) An owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and receiving and receipting for notices and demands.

(2) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner or manager.

(3) A person who is authorized to manage the premises, or to enter into a rental agreement, and fails to comply with subsection (1) of this section becomes an agent of each person who is a landlord for service of process and receiving and receipting for notices and demands.

(4)(a) A landlord shall retain a copy of each rental agreement at the resident managers office or at the address provided to the tenant under subsection (1)(a) of this section.

(b) A tenant may request to see the rental agreement and, within a reasonable time, the landlord shall make the agreement available for inspection. At the request of the tenant and upon payment of a reasonable charge, not to exceed the lesser of 25 cents per page or the actual copying costs, the landlord shall provide the tenant with a copy of the rental agreement. This subsection shall not diminish the landlords obligation to furnish the tenant an initial copy of the rental agreement and any amendments under ORS 90.220 (3). [Formerly 91.765; 1993 c.369 §5; 1999 c.603 §17; 2003 c.378 §11]

90.310 Disclosure of legal proceedings; tenant remedies for failure to disclose; liability of manager. (1) If at the time of the execution of a rental agreement for a dwelling unit in premises containing no more than four dwelling units the premises are subject to any of the following circumstances, the landlord shall disclose that circumstance to the tenant in writing before the execution of the rental agreement:

(a) Any outstanding notice of default under a trust deed, mortgage or contract of sale, or notice of trustees sale under a trust deed;

(b) Any pending suit to foreclose a mortgage, trust deed or vendors lien under a contract of sale;

(c) Any pending declaration of forfeiture or suit for specific performance of a contract of sale; or

(d) Any pending proceeding to foreclose a tax lien.

(2) If the tenant moves as a result of a circumstance that the landlord failed to disclose as required by subsection (1) of this section, the tenant may recover twice the actual damages or twice the monthly rent, whichever is greater, and all prepaid rent, in addition to any other remedy that the law may provide.

(3) This section shall not apply to premises managed by a court appointed receiver.

(4) A manager who has complied with ORS 90.305 shall not be liable for damages under this section if the manager had no knowledge of the circumstances that gave rise to a duty of disclosure under subsection (1) of this section. [Formerly 91.766; 1997 c.249 §31]

90.315 Utility or service payments; additional charges; responsibility for utility or service; remedies. (1) As used in this section, utility or service includes but is not limited to electricity, natural or liquid propane gas, oil, water, hot water, heat, air conditioning, cable television, direct satellite or other video subscription service, Internet access or usage, sewer service and garbage collection and disposal.

(2) The landlord shall disclose to the tenant in writing at or before the commencement of the tenancy any utility or service that the tenant pays directly to a utility or service provider that benefits, directly, the landlord or other tenants. A tenants payment for a given utility or service benefits the landlord or other tenants if the utility or service is delivered to any area other than the tenants dwelling unit.

(3) If the landlord knowingly fails to disclose those matters required under subsection (2) of this section, the tenant may recover twice the actual damages sustained or one months rent, whichever is greater.

(4)(a) Except for tenancies covered by ORS 90.505 to 90.840, if a written rental agreement so provides, a landlord may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for utility or service provided directly to the tenants dwelling unit or to a common area available to the tenant as part of the tenancy. A utility or service charge that shall be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from such a charge for the tenants dwelling unit. Unless the method of allocating the charges to the tenant is described in the tenants written rental agreement, the tenant may require that the landlord give the tenant a copy of the providers bill as a condition of paying the charges.

(b) A utility or service charge shall include only the value or cost of the utility or service as billed to the landlord by the provider as described in this subsection, except that a landlord may add an additional amount to that value or cost if:

(A) The utility or service charge to which the additional amount is added is for cable television, direct satellite or other video subscription service or for Internet access or usage;

(B) The additional amount added to the utility or service charge of each tenant is not more than 10 percent of the charge to that tenant for cable television, direct satellite or other video subscription service or Internet access or usage;

(C) The total of the utility or service charge plus the additional amount is less than the typical periodic cost that the tenant would incur if the tenant contracted for the cable television, direct satellite or other video subscription service or the Internet access or usage directly with the provider; and

(D) The written rental agreement providing for the utility or service charge describes the additional amount separately and distinctly from the charge itself and any bill or notice from the landlord to the tenant regarding the charge lists the additional amount separately and distinctly from the utility or service charge.

(c) A landlord may not require an existing tenant to modify a rental agreement, or terminate the tenancy of the tenant for refusing to modify a rental agreement, to obligate the tenant to pay an additional amount for cable television, direct satellite or other video subscription service or Internet access or usage as provided in paragraph (b) of this subsection.

(d) A utility or service charge, including any additional amount added pursuant to paragraph (b) of this subsection, is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394 but is grounds for termination of a rental agreement for cause under ORS 90.392.

(e) If a landlord fails to comply with paragraph (a), (b) or (c) of this subsection, the tenant may recover from the landlord an amount equal to one months periodic rent or twice the amount wrongfully charged to the tenant, whichever is greater.

(5)(a) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service prior to moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

(A) Pay the outstanding amount and deduct the amount from the rent;

(B) Enter into a mutual agreement with the landlord to resolve the lack of service; or

(C) Immediately terminate the rental agreement by giving the landlord actual notice and the reason for the termination.

(b) If the tenancy terminates, the landlord shall return all moneys paid by the tenant as deposits, rent or fees within four days after termination.

(6) If a tenant, under the rental agreement, is responsible for a utility or service and is unable to obtain the service after moving into the premises due to a nonpayment of an outstanding amount due by a previous tenant or the owner, the tenant may either:

(a) Pay the outstanding amount and deduct the amount from the rent; or

(b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service or the availability of service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

(A) Within four days after termination, all rent and fees; and

(B) All of the security deposit owed to the tenant under ORS 90.300.

(7) If a landlord, under the rental agreement, is responsible for a utility or service and the utility or service is shut off due to a nonpayment of an outstanding amount, the tenant may either:

(a) Pay the outstanding balance and deduct the amount from the rent; or

(b) Terminate the rental agreement by giving the landlord actual notice 72 hours prior to the date of termination and the reason for the termination. The tenancy does not terminate if the landlord restores service during the 72 hours. If the tenancy terminates, the tenant may recover actual damages from the landlord resulting from the shutoff and the landlord shall return:

(A) Within four days after termination, all rent prepaid for the month in which the termination occurs prorated from the date of termination or the date the tenant vacates the premises, whichever is later, and any other prepaid rent; and

(B) All of the security deposit owed to the tenant under ORS 90.300.

(8) If a landlord fails to return to the tenant the moneys owed as provided in subsection (5), (6) or (7) of this section, the tenant shall be entitled to twice the amount wrongfully withheld.

(9) This section does not preclude the tenant from pursuing any other remedies under this chapter. [Formerly 91.767; 1993 c.786 §2; 1995 c.559 §14; 1997 c.577 §16; 1999 c.603 §18; 2005 c.391 §19]

90.318 Criteria for landlord provision of certain recycling services. (1) In a city or the county within the urban growth boundary of a city that has implemented multifamily recycling service, a landlord who has five or more residential dwelling units on a single premises or five or more manufactured dwellings in a single facility shall at all times during tenancy provide to all tenants:

(a) A separate location for containers or depots for at least four principal recyclable materials or for the number of materials required to be collected under the residential on-route collection program, whichever is less, adequate to hold the reasonably anticipated volume of each material;

(b) Regular collection service of the source separated recyclable materials; and

(c) Notice at least once a year of the opportunity to recycle with a description of the location of the containers or depots on the premises and information about how to recycle. New tenants shall be notified of the opportunity to recycle at the time of entering into a rental agreement.

(2) As used in this section, recyclable material and source separate have the meaning given those terms in ORS 459.005. [1991 c.385 §16]

90.320 Landlord to maintain premises in habitable condition; agreement with tenant to maintain premises. (1) A landlord shall at all times during the tenancy maintain the dwelling unit in a habitable condition. For purposes of this section, a dwelling unit shall be considered unhabitable if it substantially lacks:

(a) Effective waterproofing and weather protection of roof and exterior walls, including windows and doors;

(b) Plumbing facilities which conform to applicable law in effect at the time of installation, and maintained in good working order;

(c) A water supply approved under applicable law, which is:

(A) Under the control of the tenant or landlord and is capable of producing hot and cold running water;

(B) Furnished to appropriate fixtures;

(C) Connected to a sewage disposal system approved under applicable law; and

(D) Maintained so as to provide safe drinking water and to be in good working order to the extent that the system can be controlled by the landlord;

(d) Adequate heating facilities which conform to applicable law at the time of installation and maintained in good working order;

(e) Electrical lighting with wiring and electrical equipment which conform to applicable law at the time of installation and maintained in good working order;

(f) Buildings, grounds and appurtenances at the time of the commencement of the rental agreement in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, and all areas under control of the landlord kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(g) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of the commencement of the rental agreement, and the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal;

(h) Floors, walls, ceilings, stairways and railings maintained in good repair;

(i) Ventilating, air conditioning and other facilities and appliances, including elevators, maintained in good repair if supplied or required to be supplied by the landlord;

(j) Safety from fire hazards, including a working smoke alarm or smoke detector, with working batteries if solely battery-operated, provided only at the beginning of any new tenancy when the tenant first takes possession of the premises, as provided in ORS 479.270, but not to include the tenants testing of the smoke alarm or smoke detector as provided in ORS 90.325 (6); or

(k) Working locks for all dwelling entrance doors, and, unless contrary to applicable law, latches for all windows, by which access may be had to that portion of the premises which the tenant is entitled under the rental agreement to occupy to the exclusion of others and keys for such locks which require keys.

(2) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

(a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(b) The agreement does not diminish the obligations of the landlord to other tenants in the premises; and

(c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated.

(3) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place shall not apply to a manufactured dwelling, recreational vehicle or floating home where the tenant owns the manufactured dwelling, recreational vehicle or floating home, rents the space and, in the case of a dwelling or home, the space is not in a facility. Manufactured dwelling or floating home tenancies in which the tenant owns the dwelling or home and rents space in a facility shall be governed by ORS 90.730, not by this section. [Formerly 91.770; 1993 c.369 §6; 1995 c.559 §15; 1997 c.249 §32; 1997 c.577 §17; 1999 c.307 §20; 1999 c.676 §11]

90.322 Landlord or agent access to premises; remedies. (1) A landlord or, to the extent provided in this section, a landlords agent may enter into the tenants dwelling unit or any portion of the premises under the tenants exclusive control in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, perform agreed yard maintenance or grounds keeping or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers or contractors. The right of access of the landlord or landlords agent is limited as follows:

(a) A landlord or landlords agent may enter upon the premises under the tenants exclusive control not including the dwelling unit without consent of the tenant and without notice to the tenant, for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

(b) In case of an emergency, a landlord may enter the dwelling unit or any portion of the premises under a tenants exclusive control without consent of the tenant, without notice to the tenant and at any time. Emergency includes but is not limited to a repair problem that, unless remedied immediately, is likely to cause serious damage to the premises. If a landlord makes an emergency entry in the tenants absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

(c) If the tenant requests repairs or maintenance in writing, the landlord or landlords agent, without further notice, may enter upon demand, in the tenants absence or without the tenants consent, for the purpose of making the requested repairs until the repairs are completed. The tenants written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenants written request expires after seven days, unless the repairs are in progress and the landlord or landlords agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

(d) A landlord and tenant may agree that the landlord or the landlords agent may enter the dwelling unit and the premises without notice at reasonable times for the purpose of showing the premises to a prospective buyer, provided that the agreement:

(A) Is executed at a time when the landlord is actively engaged in attempts to sell the premises;

(B) Is reflected in a writing separate from the rental agreement and signed by both parties; and

(C) Is supported by separate consideration recited in the agreement.

(e)(A) If a written agreement requires the landlord to perform yard maintenance or grounds keeping for the premises:

(i) A landlord and tenant may agree that the landlord or landlords agent may enter for that purpose upon the premises under the tenants exclusive control not including the dwelling unit, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

(ii) A tenant may deny consent for a landlord or landlords agent to enter upon the premises pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlords agent prior to, or at the time of, the attempted entry.

(B) As used in this paragraph:

(i) Yard maintenance or grounds keeping includes, but is not limited to, weeding, mowing grass and pruning trees and shrubs.

(ii) Unreasonable time refers to a time of day, day of the week or particular time that conflicts with the tenants reasonable and specific plans to use the premises.

(f) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hours actual notice of the intent of the landlord to enter and the landlord or landlords agent may enter only at reasonable times. The landlord or landlords agent may not enter if the tenant, after receiving the landlords notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlords agent or by attaching a written notice of the denial in a secure manner to the main entrance to that portion of the premises or dwelling unit of which the tenant has exclusive control, prior to or at the time of the attempt by the landlord or landlords agent to enter.

(2) A landlord may not abuse the right of access or use it to harass the tenant. A tenant may not unreasonably withhold consent from the landlord to enter.

(3) This section does not apply to tenancies consisting of a rental of space in a facility for a manufactured dwelling or floating home under ORS 90.505 to 90.840.

(4) If a tenancy consists of rented space for a manufactured dwelling or floating home that is owned by the tenant, but the tenancy is not subject to ORS 90.505 to 90.840 because the space is not in a facility, this section shall allow access only to the rented space and not to the dwelling or home.

(5) A landlord has no other right of access except:

(a) Pursuant to court order;

(b) As permitted by ORS 90.410 (2); or

(c) When the tenant has abandoned or relinquished the premises.

(6) If a landlord is required by a governmental agency to enter a dwelling unit or any portion of the premises under a tenants exclusive control, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord may not be found in violation of any state statute or local ordinance due to the failure.

(7) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement under ORS 90.392 and take possession as provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

(8) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.360 (1). In addition, the tenant may recover actual damages not less than an amount equal to one weeks rent in the case of a week-to-week tenancy or one months rent in all other cases. [Formerly 90.335; 1997 c.577 §18; 1999 c.603 §19; 1999 c.676 §12; 2005 c.391 §20]

TENANT OBLIGATIONS

90.325 Tenant duties. The tenant shall:

(1) Use the parts of the premises including the living room, bedroom, kitchen, bathroom and dining room in a reasonable manner considering the purposes for which they were designed and intended;

(2) Keep all areas of the premises under control of the tenant in every part as clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin, as the condition of the premises permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem;

(3) Dispose from the dwelling unit all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies;

(4) Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits;

(5) Use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air conditioning and other facilities and appliances including elevators in the premises;

(6) Test at least once every six months and replace batteries as needed in any smoke alarm or smoke detector provided by the landlord and notify the landlord in writing of any operating deficiencies as described in ORS 479.275;

(7) Not remove or tamper with a properly functioning smoke alarm or smoke detector, including removing any working batteries, as provided in ORS 479.300;

(8) Not deliberately or negligently destroy, deface, damage, impair or remove any part of the premises or knowingly permit any person to do so; and

(9) Behave and require other persons on the premises with the consent of the tenant to behave in a manner that will not disturb the peaceful enjoyment of the premises by neighbors. [Formerly 91.775; 1993 c.369 §7; 1995 c.559 §16; 1999 c.307 §21; 1999 c.603 §20]

90.330 [Formerly 91.780; 1991 c.852 §1; 1995 c.559 §17; renumbered 90.262 in 1995]

90.335 [Formerly 91.785; 1995 c.559 §18; renumbered 90.322 in 1995]

90.340 Occupancy of premises as dwelling unit only; notice of tenant absence. Unless otherwise agreed, the tenant shall occupy the dwelling unit only as a dwelling unit. The rental agreement may require that the tenant give actual notice to the landlord of any anticipated extended absence from the premises in excess of seven days no later than the first day of the extended absence. [Formerly 91.790; 1995 c.559 §19]

TENANT REMEDIES

90.360 Effect of landlord noncompliance with rental agreement or obligation to maintain premises; generally. (1)(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with ORS 90.320 or 90.730, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than 30 days after delivery of the notice if the breach is not remedied in seven days in the case of an essential service or 30 days in all other cases, and the rental agreement shall terminate as provided in the notice subject to paragraphs (b) and (c) of this subsection. However, in the case of a week-to-week tenancy, the rental agreement will terminate upon a date not less than seven days after delivery of the notice if the breach is not remedied.

(b) If the breach is remediable by repairs, the payment of damages or otherwise and if the landlord adequately remedies the breach before the date specified in the notice, the rental agreement shall not terminate by reason of the breach.

(c) If substantially the same act or omission that constituted a prior noncompliance of which notice was given recurs within six months, the tenant may terminate the rental agreement upon at least 14 days written notice specifying the breach and the date of termination of the rental agreement. However, in the case of a week-to-week tenancy, the tenant may terminate the rental agreement upon at least seven days written notice specifying the breach and date of termination of the rental agreement.

(2) Except as provided in this chapter, the tenant may recover damages and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or ORS 90.320 or 90.730. The tenant shall not be entitled to recover damages for a landlord noncompliance with ORS 90.320 or 90.730 if the landlord neither knew nor reasonably should have known of the condition that constituted the noncompliance and:

(a) The tenant knew or reasonably should have known of the condition and failed to give actual notice to the landlord in a reasonable time prior to the occurrence of the personal injury, damage to personal property, diminution in rental value or other tenant loss resulting from the noncompliance; or

(b) The condition was caused after the tenancy began by the deliberate or negligent act or omission of someone other than the landlord or a person acting on behalf of the landlord.

(3) The remedy provided in subsection (2) of this section is in addition to any right of the tenant arising under subsection (1) of this section.

(4) The tenant may not terminate or recover damages under this section for a condition caused by the deliberate or negligent act or omission of the tenant or other person on the premises with the tenants permission or consent.

(5) If the rental agreement is terminated, the landlord shall return all security deposits and prepaid rent recoverable by the tenant under ORS 90.300. [Formerly 91.800; 1993 c.369 §8; 1995 c.559 §20; 1997 c.577 §19; 1999 c.603 §21; 1999 c.676 §13]

90.365 Failure of landlord to supply essential services; remedies. (1) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord intentionally or negligently fails to supply any essential service, the tenant may give written notice to the landlord specifying the breach and that the tenant may seek substitute services, diminution in rent damages or substitute housing. After allowing the landlord a reasonable time and reasonable access under the circumstances to supply the essential service, the tenant may:

(a) Procure reasonable amounts of the essential service during the period of the landlords noncompliance and deduct their actual and reasonable cost from the rent;

(b) Recover damages based upon the diminution in the fair rental value of the dwelling unit; or

(c) If the failure to supply an essential service makes the dwelling unit unsafe or unfit to occupy, procure substitute housing during the period of the landlords noncompliance, in which case the tenant is excused from paying rent for the period of the landlords noncompliance. In addition, the tenant may recover as damages from the landlord the actual and reasonable cost or fair and reasonable value of comparable substitute housing in excess of the rent for the dwelling unit. For purposes of this paragraph, substitute housing is comparable if it is of a quality that is similar to or less than the quality of the dwelling unit with regard to basic elements including cooking and refrigeration services and, if warranted, upon consideration of factors such as location in the same area as the dwelling unit, the availability of substitute housing in the area and the expense relative to the range of choices for substitute housing in the area. A tenant may choose substitute housing of relatively greater quality, but the tenants damages shall be limited to the cost or value of comparable substitute housing.

(2) If contrary to the rental agreement or ORS 90.320 or 90.730 the landlord fails to supply any essential service, the lack of which poses an imminent and serious threat to the tenants health, safety or property, the tenant may give written notice to the landlord specifying the breach and that the rental agreement shall terminate in not less than 48 hours unless the breach is remedied within that period. If the landlord adequately remedies the breach before the end of the notice period, the rental agreement shall not terminate by reason of the breach. As used in this subsection, imminent and serious threat to the tenants health, safety or property shall not include the presence of radon, asbestos or lead-based paint or the future risk of flooding or seismic hazard, as defined by ORS 455.447.

(3) For purposes of subsection (1) of this section, a landlord shall not be considered to be intentionally or negligently failing to supply an essential service if:

(a) The landlord substantially supplies the essential service; or

(b) The landlord is making a reasonable and good faith effort to supply the essential service and the failure is due to conditions beyond the landlords control.

(4) This section does not require a landlord to supply a cooking appliance or a refrigerator if the landlord did not supply or agree to supply a cooking appliance or refrigerator to the tenant.

(5) If the tenant proceeds under this section, the tenant may not proceed under ORS 90.360 (1) as to that breach.

(6) Rights of the tenant under this section do not arise if the condition was caused by the deliberate or negligent act or omission of the tenant or a person on the premises with the tenants consent.

(7) Service or delivery of actual or written notice shall be as provided by ORS 90.150 and 90.155, including the addition of three days to the notice period if written notice is delivered by first class mail.

(8) Any provisions of this section that reasonably apply only to a structure that is used as a home, residence or sleeping place does not apply to a manufactured dwelling, recreational vehicle or floating home if the tenant owns the manufactured dwelling, recreational vehicle or floating home and rents the space. [Formerly 91.805; 1995 c.559 §21; 1997 c.577 §20; 1999 c.603 §22; 1999 c.676 §14; 2007 c.508 §8]

90.368 Repair of minor habitability defect. (1) As used in this section, minor habitability defect:

(a) Means a defect that may reasonably be repaired for not more than $300, such as the repair of leaky plumbing, stopped up toilets or faulty light switches.

(b) Does not mean the presence of mold, radon, asbestos or lead-based paint.

(2) If, contrary to ORS 90.320, the landlord fails to repair a minor habitability defect, the tenant may cause the repair of the defect and deduct from the tenants subsequent rent obligation the actual and reasonable cost of the repair work, not to exceed $300.

(3)(a) Prior to causing a repair under subsection (2) of this section, the tenant shall give the landlord written notice:

(A) Describing the minor habitability defect; and

(B) Stating the tenants intention to cause the repair of the defect and deduct the cost of the repair from a subsequent rent obligation if the landlord fails to make the repair by a specified date.

(b) The specified date for repair contained in a written notice given to a landlord under this subsection must be at least seven days after the date the notice is given to the landlord.

(c) If the landlord fails to make the repair by the specified date, the tenant may use the remedy provided by subsection (2) of this section.

(d) Service or delivery of the required written notice shall be made as provided under ORS 90.155.

(4)(a) Any repair work performed under this section must be performed in a workmanlike manner and be in compliance with state statutes, local ordinances and the state building code.

(b) The landlord may specify the people to perform the repair work if the landlords specifications are reasonable and do not diminish the tenants rights under this section.

(c) The tenant may not perform work to repair the defect.

(d) To deduct the repair cost from the rent, the tenant must provide to the landlord a written statement, prepared by the person who made the repair, showing the actual cost of the repair.

(5) A tenant may not cause the repair of a defect under this section if:

(a) Within the time specified in the notice, the landlord substantially repairs the defect;

(b) After the time specified in the notice, but before the tenant causes the repair to be made, the landlord substantially repairs the defect;

(c) The tenant has prevented the landlord from making the repair;

(d) The defect was caused by a deliberate or negligent act or omission of the tenant or of a person on the premises with the tenants consent;

(e) The tenant knew of the defect for more than six months before giving notice under this section; or

(f) The tenant has previously used the remedy provided by this section for the same occurrence of the defect.

(6) If the tenant proceeds under this section, the tenant may not proceed under ORS 90.360 (1) as to that breach, but may use any other available remedy in addition to the remedy provided by this section. [2007 c.508 §2]

90.370 Tenant counterclaims in action by landlord for possession or rent. (1)(a) In an action for possession based upon nonpayment of the rent or in an action for rent when the tenant is in possession, the tenant may counterclaim for any amount, not in excess of the jurisdictional limits of the court in which the action is brought, that the tenant may recover under the rental agreement or this chapter, provided that the tenant must prove that prior to the filing of the landlords action the landlord reasonably had or should have had knowledge or had received actual notice of the facts that constitute the tenants counterclaim.

(b) In the event the tenant counterclaims, the court at the landlords or tenants request may order the tenant to pay into court all or part of the rent accrued and thereafter accruing, and shall determine the amount due to each party. The party to whom a net amount is owed shall be paid first from the money paid into court, and shall be paid the balance by the other party. The court may at any time release money paid into court to either party if the parties agree or if the court finds such party to be entitled to the sum so released. If no rent remains due after application of this section and unless otherwise agreed between the parties, a judgment shall be entered for the tenant in the action for possession.

(2) In an action for rent when the tenant is not in possession, the tenant may counterclaim as provided in subsection (1) of this section but is not required to pay any rent into court.

(3) If the tenant does not comply with an order to pay rent into the court as provided in subsection (1) of this section, the tenant shall not be permitted to assert a counterclaim in the action for possession.

(4) If the total amount found due to the tenant on any counterclaims is less than any rent found due to the landlord, and the tenant retains possession solely because the tenant paid rent into court under subsection (1) of this section, no attorney fees shall be awarded to the tenant unless the tenant paid at least the balance found due to the landlord into court no later than the commencement of the trial.

(5) When a tenant is granted a continuance for a longer period than two days, and has not been ordered to pay rent into court under subsection (1) of this section, the tenant shall be ordered to pay rent into court under ORS 105.140 (2). [Formerly 91.810; 1993 c.369 §9; 1995 c.559 §22]

90.375 Effect of unlawful ouster or exclusion; willful diminution of services. If a landlord unlawfully removes or excludes the tenant from the premises, seriously attempts or seriously threatens unlawfully to remove or exclude the tenant from the premises or willfully diminishes or seriously attempts or seriously threatens unlawfully to diminish services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electric or other essential service, the tenant may obtain injunctive relief to recover possession or may terminate the rental agreement and recover an amount up to two months periodic rent or twice the actual damages sustained by the tenant, whichever is greater. If the rental agreement is terminated the landlord shall return all security deposits and prepaid rent recoverable under ORS 90.300. The tenant need not terminate the rental agreement, obtain injunctive relief or recover possession to recover damages under this section. [Formerly 91.815; 1993 c.369 §10; 1995 c.559 §23; 1997 c.577 §21]

90.380 Effect of rental of dwelling in violation of building or housing codes; remedy. (1) As used in this section, posted means that a governmental agency has attached a copy of the agencys written determination in a secure manner to the main entrance of the dwelling unit or to the premises or building of which the dwelling unit is a part.

(2)(a) If a governmental agency has posted a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agencys determination, the tenant must vacate the unit and another person may not take possession of the unit, a landlord may not continue a tenancy or enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agencys determination.

(b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination and may recover from the landlord either two months periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the tenancy to recover damages under this section.

(3)(a) If a governmental agency has given a written notice to a landlord that a dwelling unit has been determined to be unlawful, but not unsafe, to occupy due to the existence of conditions that violate state or local law and materially affect health or safety to an extent that, in the agencys determination, although the unit is safe for an existing tenant to occupy, another person may not take possession of the unit, the landlord may not enter into a new tenancy for the dwelling unit until the landlord corrects the conditions that led to the agencys determination.

(b) If a landlord knowingly violates paragraph (a) of this subsection, the tenant may recover from the landlord either two months periodic rent or up to twice the actual damages sustained by the tenant as a result of the violation, whichever is greater.

(c) Notwithstanding paragraph (b) of this subsection, a landlord is not liable to a tenant for a violation of paragraph (a) of this subsection if, prior to the commencement of the tenancy, the landlord discloses to the tenant that the dwelling unit has been determined to be unlawful to occupy.

(d) A disclosure described in paragraph (c) of this subsection must be in writing, include a description of the conditions that led to the agencys determination and state that the landlord is obligated to correct the conditions before entering into a new tenancy. The landlord shall attach a copy of the agencys notice to the disclosure. The notice copy may provide the information required by this paragraph to be disclosed by the landlord to the tenant.

(e) A disclosure described in paragraph (c) of this subsection does not release the landlord from the duties imposed by this chapter, including the duty to maintain the dwelling unit in a habitable condition pursuant to ORS 90.320 or 90.730. A tenant who enters into a tenancy after the landlords disclosure does not waive the tenants other remedies under this chapter. The disclosure does not prevent the governmental agency that made the determination from imposing on the landlord any penalty authorized by law for entering into the new tenancy.

(4)(a) If a governmental agency has made a determination regarding a dwelling unit and has posted or given notice for conditions described in subsection (2)(a) or (3)(a) of this section, a landlord may not accept from an applicant for that dwelling unit a deposit to secure the execution of a rental agreement pursuant to ORS 90.297 unless, before accepting the deposit, the landlord discloses to the applicant as provided by subsection (3)(c) of this section that the dwelling unit has been determined to be unlawful to occupy.

(b) If a landlord knowingly violates paragraph (a) of this subsection or fails to correct the conditions leading to the agencys determination before the date a new tenancy is to begin as provided by the agreement to secure the execution of a rental agreement, an applicant may terminate the agreement to secure the execution of the rental agreement by giving the landlord actual notice of the termination and the reason for termination. As a result of a termination, the applicant may recover from the landlord an amount equal to twice the deposit. If an applicant recovers damages for a violation pursuant to this paragraph, the applicant may not recover any amounts under ORS 90.297.

(5) If, after a landlord and a tenant have entered into a tenancy, a governmental agency posts a dwelling unit as unsafe and unlawful to occupy due to the existence of conditions that violate state or local law, that materially affect health or safety and that:

(a) Were not caused by the tenant, the tenant may immediately terminate the tenancy by giving the landlord actual notice of the termination and the reason for the termination; or

(b) Were not caused by the landlord or by the landlords failure to maintain the dwelling, the landlord may terminate the tenancy by giving the tenant 24 hours written notice of the termination and the reason for the termination, after which the landlord may take possession in the manner provided in ORS 105.105 to 105.168.

(6) If the tenancy is terminated, as a result of conditions as described in subsections (2), (4) and (5) of this section, within 14 days of the notice of termination the landlord shall return to the applicant or tenant:

(a) All of the deposit to secure the execution of a rental agreement, security deposit or prepaid rent owed to the applicant under this section or to the tenant under ORS 90.300; and

(b) All rent prepaid for the month in which the termination occurs, prorated, if applicable, to the date of termination or the date the tenant vacates the premises, whichever is later.

(7) If conditions at premises that existed at the outset of the tenancy and that were not caused by the tenant pose an imminent and serious threat to the health or safety of occupants of the premises within six months from the beginning of the tenancy, the tenant may immediately terminate the rental agreement by giving the landlord actual notice of the termination and the reason for the termination. In addition, if the landlord knew or should have reasonably known of the existence of the conditions, the tenant may recover either two months periodic rent or twice the actual damages sustained by the tenant as a result of the violation, whichever is greater. The tenant need not terminate the rental agreement to recover damages under this section. Within four days of the tenants notice of termination, the landlord shall return to the tenant:

(a) All of the security deposit or prepaid rent owed to the tenant under ORS 90.300; and

(b) All rent prepaid for the month in which the termination occurs, prorated to the date of termination or the date the tenant vacates the premises, whichever is later.

(8)(a) A landlord shall return the money due the applicant or tenant under subsections (6) and (7) of this section either by making the money available to the applicant or tenant at the landlords customary place of business or by mailing the money by first class mail to the applicant or tenant.

(b) The applicant or tenant has the option of choosing the method for return of any money due under this section. If the applicant or tenant fails to choose one of these methods at the time of giving the notice of termination, the landlord shall use the mail method, addressed to the last-known address of the applicant or tenant and mailed within the relevant four-day or 14-day period following the applicants or tenants notice.

(9) If the landlord fails to comply with subsection (8) of this section, the applicant or tenant may recover the money due in an amount equal to twice the amount due. [Formerly 91.817; 1993 c.369 §11; 1995 c.559 §24; 2001 c.596 §32]

90.385 Retaliatory conduct by landlord prohibited; tenant remedies and defenses; action for possession in certain cases. (1) Except as provided in this section, a landlord may not retaliate by increasing rent or decreasing services, by serving a notice to terminate the tenancy or by bringing or threatening to bring an action for possession after:

(a) The tenant has complained to, or expressed to the landlord in writing an intention to complain to, a governmental agency charged with responsibility for enforcement of any of the following concerning a violation applicable to the tenancy:

(A) A building, health or housing code materially affecting health or safety;

(B) Laws or regulations concerning the delivery of mail; or

(C) Laws or regulations prohibiting discrimination in rental housing;

(b) The tenant has made any complaint to the landlord that is in good faith and related to the tenancy;

(c) The tenant has organized or become a member of a tenants union or similar organization;

(d) The tenant has testified against the landlord in any judicial, administrative or legislative proceeding;

(e) The tenant successfully defended an action for possession brought by the landlord within the previous six months except if the tenant was successful in defending the action only because:

(A) The termination notice by the landlord was not served or delivered in the manner required by ORS 90.155; or

(B) The period provided by the termination notice was less than that required by the statute upon which the notice relied to terminate the tenancy; or

(f) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

(2) As used in subsection (1) of this section, decreasing services includes:

(a) Unreasonably restricting the availability of or placing unreasonable burdens on the use of common areas or facilities by tenant associations or tenants meeting to establish a tenant organization; and

(b) Intentionally and unreasonably interfering with and substantially impairing the enjoyment or use of the premises by the tenant.

(3) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.375 and has a defense in any retaliatory action against the tenant for possession.

(4) Notwithstanding subsections (1) and (3) of this section, a landlord may bring an action for possession if:

(a) The complaint by the tenant was made to the landlord or an agent of the landlord in an unreasonable manner or at an unreasonable time or was repeated in a manner having the effect of unreasonably harassing the landlord. A determination whether the manner, time or effect of a complaint was unreasonable shall include consideration of all related circumstances preceding or contemporaneous to the complaint;

(b) The violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant or other person in the household of the tenant or upon the premises with the consent of the tenant;

(c) The tenant is in default in rent; or

(d) Compliance with the applicable building or housing code requires alteration, remodeling or demolition which would effectively deprive the tenant of use of the dwelling unit.

(5) For purposes of this section, a complaint made by another on behalf of a tenant is considered a complaint by the tenant.

(6) For the purposes of subsection (4)(c) of this section, a tenant who has paid rent into court pursuant to ORS 90.370 shall not be considered to be in default in rent.

(7) The maintenance of an action under subsection (4) of this section does not release the landlord from liability under ORS 90.360 (2). [Formerly 91.865; 1995 c.559 §25; 1997 c.303 §1; 1999 c.603 §23]

90.390 Discrimination against tenant or applicant; tenant defense. (1) A landlord may not discriminate against a tenant in violation of local, state or federal law, including ORS 346.630, 346.660, 346.690, 659A.145 and 659A.421.

(2) If the tenant can prove that the landlord violated subsection (1) of this section, the tenant has a defense in any discriminatory action brought by the landlord against the tenant for possession, unless the tenant is in default in rent.

(3) A tenant may prove a landlords discrimination in violation of ORS 659A.145 or 659A.421 by demonstrating that a facially neutral housing policy has a disparate adverse impact on persons based on the characteristics described in ORS 659A.145 or 659A.421.

(4) A landlord may not discriminate against an applicant solely because the applicant was a defendant in an action for possession pursuant to ORS 105.105 to 105.168 that was dismissed or that resulted in general judgment for the defendant prior to the application. This subsection does not apply if the prior action has not resulted in a dismissal or general judgment at the time of the application. If the landlord knowingly acts in violation of this subsection, the applicant may recover actual damages or $200, whichever is greater. [1993 c.369 §24; 1997 c.577 §22; 2003 c.378 §12; 2005 c.391 §32; 2007 c.903 §14]

LANDLORD REMEDIES

90.392 Termination of rental agreement by landlord for cause; tenant right to cure violation. (1) Except as provided in this chapter, after delivery of written notice a landlord may terminate the rental agreement for cause and take possession as provided in ORS 105.105 to 105.168, unless the tenant cures the violation as provided in this section.

(2) Causes for termination under this section are:

(a) Material violation by the tenant of the rental agreement. For purposes of this paragraph, material violation of the rental agreement includes, but is not limited to, the nonpayment of a late charge under ORS 90.260 or a utility or service charge under ORS 90.315.

(b) Material violation by the tenant of ORS 90.325.

(c) Failure by the tenant to pay rent.

(3) The notice must:

(a) Specify the acts and omissions constituting the violation;

(b) Except as provided in subsection (5)(a) of this section, state that the rental agreement will terminate upon a designated date not less than 30 days after delivery of the notice; and

(c) If the tenant can cure the violation as provided in subsection (4) of this section, state that the violation can be cured, describe at least one possible remedy to cure the violation and designate the date by which the tenant must cure the violation.

(4)(a) If the violation described in the notice can be cured by the tenant by a change in conduct, repairs, payment of money or otherwise, the rental agreement does not terminate if the tenant cures the violation by the designated date. The designated date must be:

(A) At least 14 days after delivery of the notice; or

(B) If the violation is conduct that was a separate and distinct act or omission and is not ongoing, no earlier than the date of delivery of the notice as provided in ORS 90.155. For purposes of this paragraph, conduct is ongoing if the conduct is constant or persistent or has been sufficiently repetitive over time that a reasonable person would consider the conduct to be ongoing.

(b) If the tenant does not cure the violation, the rental agreement terminates as provided in the notice.

(5)(a) If the cause of a written notice delivered under subsection (1) of this section is substantially the same act or omission that constituted a prior violation for which notice was given under this section within the previous six months, the designated termination date stated in the notice must be not less than 10 days after delivery of the notice and no earlier than the designated termination date stated in the previously given notice. The tenant does not have a right to cure this subsequent violation.

(b) A landlord may not terminate a rental agreement under this subsection if the only violation is a failure to pay the current months rent.

(6) When a tenancy is a week-to-week tenancy, the notice period in:

(a) Subsection (3)(b) of this section changes from 30 days to seven days;

(b) Subsection (4)(a)(A) of this section changes from 14 days to four days; and

(c) Subsection (5)(a) of this section changes from 10 days to four days.

(7) The termination of a tenancy for a manufactured dwelling or floating home space in a facility under ORS 90.505 to 90.840 is governed by ORS 90.630 and not by this section. [2005 c.391 §7]

90.394 Termination of rental agreement for failure to pay rent. The landlord may terminate the rental agreement for nonpayment of rent and take possession as provided in ORS 105.105 to 105.168, as follows:

(1) When the tenancy is a week-to-week tenancy, by delivering to the tenant at least 72 hours written notice of nonpayment and the landlords intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

(2) For all tenancies other than week-to-week tenancies, by delivering to the tenant:

(a) At least 72 hours written notice of nonpayment and the landlords intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the eighth day of the rental period, including the first day the rent is due; or

(b) At least 144 hours written notice of nonpayment and the landlords intention to terminate the rental agreement if the rent is not paid within that period. The landlord shall give this notice no sooner than on the fifth day of the rental period, including the first day the rent is due.

(3) The notice described in this section must also specify the amount of rent that must be paid and the date and time by which the tenant must pay the rent to cure the nonpayment of rent.

(4) Payment by a tenant who has received a notice under this section is timely if mailed to the landlord within the period of the notice unless:

(a) The notice is served on the tenant:

(A) By personal delivery as provided in ORS 90.155 (1)(a); or

(B) By first class mail and attachment as provided in ORS 90.155 (1)(c);

(b) A written rental agreement and the notice expressly state that payment is to be made at a specified location that is either on the premises or at a place where the tenant has made all previous rent payments in person; and

(c) The place so specified is available to the tenant for payment throughout the period of the notice. [2005 c.391 §8]

90.396 Acts or omissions justifying termination 24 hours after notice. (1) Except as provided in subsection (2) of this section, after at least 24 hours written notice specifying the acts and omissions constituting the cause and specifying the date and time of the termination, the landlord may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168, if:

(a) The tenant, someone in the tenants control or the tenants pet seriously threatens to inflict substantial personal injury, or inflicts any substantial personal injury, upon a person on the premises other than the tenant;

(b) The tenant or someone in the tenants control recklessly endangers a person on the premises other than the tenant by creating a serious risk of substantial personal injury;

(c) The tenant, someone in the tenants control or the tenants pet inflicts any substantial personal injury upon a neighbor living in the immediate vicinity of the premises;

(d) The tenant or someone in the tenants control intentionally inflicts any substantial damage to the premises or the tenants pet inflicts substantial damage to the premises on more than one occasion;

(e)(A) The tenant intentionally provided substantial false information on the application for the tenancy within the past year;

(B) The false information was with regard to a criminal conviction of the tenant that would have been material to the landlords acceptance of the application; and

(C) The landlord terminates the rental agreement within 30 days after discovering the falsity of the information; or

(f) The tenant, someone in the tenants control or the tenants pet commits any act that is outrageous in the extreme, on the premises or in the immediate vicinity of the premises. For purposes of this paragraph, an act is outrageous in the extreme if the act is not described in paragraphs (a) to (e) of this subsection, but is similar in degree and is one that a reasonable person in that community would consider to be so offensive as to warrant termination of the tenancy within 24 hours, considering the seriousness of the act or the risk to others. An act that is outrageous in the extreme is more extreme or serious than an act that warrants a 30-day termination under ORS 90.392. Acts that are outrageous in the extreme include, but are not limited to, the following acts by a person:

(A) Prostitution or promotion of prostitution, as described in ORS 167.007 and 167.012;

(B) Manufacture, delivery or possession of a controlled substance, as described in ORS 475.005, but not including:

(i) The medical use of marijuana in compliance with ORS 475.300 to 475.346;

(ii) Possession of, or delivery for no consideration of, less than one avoirdupois ounce of marijuana as described in ORS 475.860 (3) or 475.864 (3); or

(iii) Possession of prescription drugs;

(C) Intimidation, as described in ORS 166.155 and 166.165; or

(D) Burglary as described in ORS 164.215 and 164.225.

(2) If the cause for a termination notice given pursuant to subsection (1) of this section is based upon the acts of the tenants pet, the tenant may cure the cause and avoid termination of the tenancy by removing the pet from the premises prior to the end of the notice period. The notice must describe the right of the tenant to cure the cause. If the tenant returns the pet to the premises at any time after having cured the violation, the landlord, after at least 24 hours written notice specifying the subsequent presence of the offending pet, may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168. The tenant does not have a right to cure this subsequent violation.

(3) For purposes of subsection (1) of this section, someone is in the tenants control if that person enters or remains on the premises with the tenants permission or consent after the tenant reasonably knows or should know of that persons act or likelihood to commit any act of the type described in subsection (1) of this section.

(4) An act can be proven to be outrageous in the extreme even if the act is one that does not violate a criminal statute. Notwithstanding the references to criminal statutes in subsection (1)(f) of this section, the landlords burden of proof in an action for possession under subsection (1) of this section is the civil standard of proof by a preponderance of the evidence.

(5) If a good faith effort by a landlord to terminate the tenancy under subsection (1)(f) of this section and to recover possession of the rental unit under ORS 105.105 to 105.168 fails by decision of the court, the landlord may not be found in violation of any state statute or local ordinance requiring the landlord to remove that tenant upon threat of fine, abatement or forfeiture as long as the landlord continues to make a good faith effort to terminate the tenancy. [2005 c.391 §9; 2007 c.71 §23]

90.398 Termination of rental agreement for drug or alcohol violations. (1) If a tenant living for less than two years in drug and alcohol free housing uses, possesses or shares alcohol, illegal drugs, controlled substances or prescription drugs without a medical prescription, the landlord may deliver a written notice to the tenant terminating the tenancy for cause and take possession as provided in ORS 105.105 to 105.168. The notice must specify the acts constituting the drug or alcohol violation and state that the rental agreement will terminate in not less than 48 hours after delivery of the notice, at a specified date and time. The notice must also state that the tenant can cure the drug or alcohol violation by a change in conduct or otherwise within 24 hours after delivery of the notice.

(2) If the tenant cures the violation within the 24-hour period, the rental agreement does not terminate. If the tenant does not cure the violation within the 24-hour period, the rental agreement terminates as provided in the notice.

(3) If substantially the same act that constituted a prior drug or alcohol violation of which notice was given reoccurs within six months, the landlord may terminate the rental agreement upon at least 24 hours written notice specifying the violation and the date and time of termination of the rental agreement. The tenant does not have a right to cure this subsequent violation. [2005 c.391 §10]

90.400 [Formerly 91.820; 1993 c.369 §12; 1995 c.559 §26; 1997 c.577 §23; 1999 c.603 §24; 1999 c.676 §15; 2001 c.596 §33; 2003 c.378 §13; 2005 c.22 §61; 2005 c.708 §42; repealed by 2005 c.391 §39]

90.401 Remedies available to landlord. Except as provided in this chapter:

(1) A landlord may pursue any one or more of the remedies set forth in ORS 90.392, 90.394, 90.396, 90.398, 90.403 and 90.405, simultaneously or sequentially.

(2) In addition to the remedies provided in ORS 90.392, 90.394, 90.396 and 90.398, a landlord may recover damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or ORS 90.325 or 90.740. [2005 c.391 §11]

90.402 [1993 c.369 §25; 1995 c.559 §27; renumbered 90.160 in 1995]

90.403 Taking possession of premises from unauthorized possessor. (1) If an unauthorized person is in possession of the premises, after at least 24 hours written notice specifying the cause and the date and time by which the person must vacate, a landlord may take possession as provided in ORS 105.105 to 105.168 if:

(a) The tenant has vacated the premises;

(b) The rental agreement with the tenant prohibited subleasing or allowing another person to occupy the premises without the written permission of the landlord; and

(c) The landlord has not knowingly accepted rent from the person in possession of the premises.

(2) Service of notice under this section does not create a right of tenancy for the person in possession of the premises. [2005 c.391 §12]

90.405 Effect of tenant keeping unpermitted pet. (1) If the tenant, in violation of the rental agreement, keeps on the premises a pet capable of causing damage to persons or property, the landlord may deliver a written notice specifying the violation and stating that the tenancy will terminate upon a date not less than 10 days after the delivery of the notice unless the tenant removes the pet from the premises prior to the termination date specified in the notice. If the pet is not removed by the date specified, the tenancy shall terminate and the landlord may take possession in the manner provided in ORS 105.105 to 105.168.

(2) For purposes of this section, a pet capable of causing damage to persons or property means an animal that, because of the nature, size or behavioral characteristics of that particular animal or of that breed or type of animal generally, a reasonable person might consider to be capable of causing personal injury or property damage, including but not limited to, water damage from medium or larger sized fish tanks or other personal injury or property damage arising from the environment in which the animal is kept.

(3) If substantially the same act that constituted a prior noncompliance of which notice was given under subsection (1) of this section recurs within six months, the landlord may terminate the rental agreement upon at least 10 days written notice specifying the breach and the date of termination of the rental agreement.

(4) This section shall not apply to any tenancy governed by ORS 90.505 to 90.840. [Formerly 91.822; 1995 c.559 §28; 1999 c.603 §25]

90.410 Effect of tenant failure to give notice of absence; absence; abandonment. (1) If the rental agreement requires the tenant to give actual notice to the landlord of an anticipated extended absence in excess of seven days as permitted by ORS 90.340 and the tenant willfully fails to do so, the landlord may recover actual damages from the tenant.

(2) During any absence of the tenant in excess of seven days, the landlord may enter the dwelling unit at times reasonably necessary.

(3) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it for a fair rental. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, the rental agreement terminates as of the date of the new tenancy. If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender, the rental agreement is deemed to be terminated by the landlord as of the date the landlord knows or should know of the abandonment. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is deemed to be a month or a week, as the case may be. [Formerly 91.825; 1993 c.369 §13; 1995 c.559 §29; 1999 c.603 §26]

90.412 Waiver of termination of tenancy. (1) As used in this section and ORS 90.414 and 90.417, rent does not include funds paid under the United States Housing Act of 1937 (42 U.S.C. 1437f).

(2) Except as otherwise provided in this section, a landlord waives the right to terminate a rental agreement for a particular violation of the rental agreement or of law if the landlord:

(a) During three or more separate rental periods, accepts rent with knowledge of the violation by the tenant; or

(b) Accepts performance by a tenant that varies from the terms of the rental agreement.

(3) A landlord has not accepted rent for purposes of subsection (2) of this section if:

(a) Within 10 days after receipt of the rent payment, the landlord refunds the rent; or

(b) The rent payment is made in the form of a check that is dishonored.

(4) A landlord does not waive the right to terminate a rental agreement for a violation under any of the following circumstances:

(a) The landlord and tenant agree otherwise after the violation has occurred.

(b) The violation concerns the tenants conduct and, following the violation but prior to acceptance of rent for three rental periods or performance as described in subsection (2) of this section, the landlord gives a written warning notice to the tenant regarding the violation that:

(A) Describes specifically the conduct that constitutes the violation, either as a separate and distinct violation, a series or group of violations or a continuous or ongoing violation;

(B) States that the tenant is required to discontinue the conduct or correct the violation; and

(C) States that a reoccurrence of the conduct that constitutes a violation may result in a termination of the tenancy pursuant to ORS 90.392, 90.398, 90.405 or 90.630.

(c) The tenancy consists of rented space for a manufactured dwelling or floating home as described in ORS 90.505, and the violation concerns:

(A) Disrepair or deterioration of the manufactured dwelling or floating home pursuant to ORS 90.632; or

(B) A failure to maintain the rented space, as provided by ORS 90.740 (2), (4)(b) and (4)(h).

(d) The termination is under ORS 90.396.

(e) The landlord accepts:

(A) A last months rent deposit collected at the beginning of the tenancy, regardless of whether the deposit covers a period beyond a termination date;

(B) Rent distributed pursuant to a court order releasing money paid into court as provided by ORS 90.370 (1); or

(C) Rent paid for a rent obligation not yet due and paid more than one rental period in advance.

(5) For a continuous or ongoing violation, the landlords written warning notice under subsection (4)(b) of this section remains effective for 12 months and may be renewed with a new warning notice before the end of the 12 months.

(6) A landlord that must refund rent under this section shall make the refund to the tenant or other payer by personal delivery or first class mail. The refund may be in the form of the tenants or other payers check or in any other form of check or money. [2007 c.906 §27]

90.414 Acts not constituting waiver of termination of tenancy; delivery of rent refund. (1) If a notice of termination has been given by the landlord or the tenant, the following do not waive the right of the landlord to terminate on the notice and do not reinstate the tenancy:

(a) Except when the notice is a nonpayment of rent termination notice under ORS 90.394, the acceptance of rent if:

(A) The rent is prorated to the termination date specified in the notice; or

(B) The landlord refunds at least the unused balance of the rent prorated for the period beyond the termination date within 10 days after receiving the rent payment.

(b) Except if the termination is for cause under ORS 90.392, 90.398, 90.405, 90.630 or 90.632, the acceptance of rent for a rental period that extends beyond the termination date in the notice, if the landlord refunds at least the unused balance of the rent for the period beyond the termination date within 10 days after the end of the remedy or correction period described in the applicable notice.

(c) If the termination is for cause under ORS 90.392, 90.398, 90.405, 90.630 or 90.632 and proceedings have commenced under ORS 105.105 to 105.168 to recover possession of the premises based on the termination:

(A) The acceptance of rent for a period beyond the expiration of the notice of termination during which the tenant remains in possession if:

(i) The landlord notifies the tenant in writing in, or after the service of, the notice of termination for cause that the acceptance of rent while an action for possession is pending will not waive the right to terminate under the notice; and

(ii) The rent does not cover a period that extends beyond the date the rent payment is accepted.

(B) Service of a nonpayment of rent termination notice under ORS 90.394.

(2) The following do not waive the right of the landlord to terminate on a notice of termination given by the landlord or the tenant and do not reinstate a tenancy:

(a) The acceptance of a last months rent deposit collected at the beginning of the tenancy, whether or not the deposit covers a period beyond a termination date.

(b) The acceptance of rent distributed under a court order releasing money that was paid into the court as provided under ORS 90.370 (1).

(c) The acceptance of rent paid for a rent obligation not yet due and paid more than one rental period in advance.

(3) When a landlord must refund rent under this section, the refund shall be made to the tenant or other payer by personal delivery or first class mail and may be in the form of the tenants or other payers check or in any other form of check or money. [2007 c.906 §28]

90.415 [Formerly 91.830; 1991 c.62 §1; 1995 c.559 §30; 1997 c.577 §24; 1999 c.603 §27; 1999 c.676 §16; 2001 c.596 §34; 2003 c.658 §4; 2005 c.22 §62; 2005 c.391 §21; repealed by 2007 c.906 §30]

90.417 Duty to pay rent; effect of acceptance of partial rent. (1) A tenants duty regarding rent payments is to tender to the landlord an offer of the full amount of rent owed within the time allowed by law and by the rental agreement provisions regarding payment. A landlord may refuse to accept a rent tender that is for less than the full amount of rent owed or that is untimely.

(2) A landlord may accept a partial payment of rent. The acceptance of a partial payment of rent in a manner consistent with subsection (3) of this section does not constitute a waiver under ORS 90.412 (2)(b) of the landlords right to terminate the tenancy under ORS 90.394 for nonpayment of the balance of the rent owed.

(3) A landlord and tenant may by written agreement provide that monthly rent shall be paid in regular installments of less than a month pursuant to a schedule specified in the agreement. Installment rent payments described in this subsection are not partial payment of rent for purposes of this section.

(4) The acceptance of a partial payment of rent waives the right of the landlord to terminate the tenants rental agreement under ORS 90.394 for nonpayment of rent unless:

(a)(A) The landlord accepted the partial payment of rent before the landlord gave a nonpayment of rent termination notice under ORS 90.394 based on the tenants agreement to pay the balance by a time certain and the tenant does not pay the balance of the rent as agreed;

(B) The landlords notice of termination is served no earlier than it would have been permitted under ORS 90.394 had no rent been accepted; and

(C) The notice permits the tenant to avoid termination of the tenancy for nonpayment of rent by paying the balance within 72 hours or 144 hours, as the case may be, or by any date to which the parties agreed, whichever is later; or

(b) The landlord accepted a partial payment of rent after giving a nonpayment of rent termination notice under ORS 90.394 and entered into a written agreement with the tenant that the acceptance does not constitute waiver. The agreement may provide that the landlord may terminate the rental agreement and take possession as provided in ORS 105.105 to 105.168 without serving a new notice under ORS 90.394 if the tenant fails to pay the balance of the rent by a time certain.

(5) Notwithstanding any acceptance of a partial payment of rent under subsection (4) of this section, the tenant continues to owe the landlord the unpaid balance of the rent. [2007 c.906 §29]

90.420 Enforceability of landlord liens; distraint for rent abolished. (1) A lien or security interest on behalf of the landlord in the tenants household goods is not enforceable unless perfected before October 5, 1973.

(2) Distraint for rent is abolished. [Formerly 91.835]

90.425 Disposition of personal property abandoned by tenant; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property. (1) As used in this section:

(a) Current market value means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for a manufactured dwelling or floating home by an informed buyer to an informed seller, each acting without compulsion in an arms-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

(b) Dispose of the personal property means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

(c) Goods includes those goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rental space outside a recreational vehicle, manufactured dwelling or floating home, whether the recreational vehicle, dwelling or home is located inside or outside of a facility.

(d) Lienholder means any lienholder of an abandoned recreational vehicle, manufactured dwelling or floating home, if the lien is of record or the lienholder is actually known to the landlord.

(e) Of record means:

(A) For a recreational vehicle that is not a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded with the Department of Transportation pursuant to ORS 802.200 (1)(a)(A) and 803.097.

(B) For a manufactured dwelling or recreational vehicle that is a manufactured structure as defined in ORS 446.561, that a security interest has been properly recorded for the manufactured dwelling or recreational vehicle in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

(C) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

(f) Owner means any owner of an abandoned recreational vehicle, manufactured dwelling or floating home, if different from the tenant and either of record or actually known to the landlord.

(g) Personal property means goods, vehicles and recreational vehicles and includes manufactured dwellings and floating homes not located in a facility. Personal property does not include manufactured dwellings and floating homes located in a facility and therefore subject to being stored, sold or disposed of as provided under ORS 90.675.

(2) A landlord may not store, sell or dispose of abandoned personal property except as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders or owners in any personal property abandoned or left upon the premises by the tenant or any lienholder or owner in the following circumstances:

(a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

(b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

(c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

(3) Prior to selling or disposing of the tenants personal property under this section, the landlord must give a written notice to the tenant that must be:

(a) Personally delivered to the tenant; or

(b) Sent by first class mail addressed and mailed to the tenant at:

(A) The premises;

(B) Any post-office box held by the tenant and actually known to the landlord; and

(C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

(4)(a) In addition to the notice required by subsection (3) of this section, in the case of an abandoned recreational vehicle, manufactured dwelling or floating home, a landlord shall also give a copy of the notice described in subsection (3) of this section to:

(A) Any lienholder of the recreational vehicle, manufactured dwelling or floating home;

(B) Any owner of the recreational vehicle, manufactured dwelling or floating home;

(C) The tax collector of the county where the manufactured dwelling or floating home is located; and

(D) The assessor of the county where the manufactured dwelling or floating home is located.

(b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

(c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

(A) Actually known to the landlord;

(B) Of record; and

(C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

(5) The notice required under subsection (3) of this section must state that:

(a) The personal property left upon the premises is considered abandoned;

(b) The tenant or any lienholder or owner must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

(c) The personal property is stored at a place of safekeeping, except that if the property includes a manufactured dwelling or floating home, the dwelling or home must be stored on the rented space;

(d) The tenant or any lienholder or owner, except as provided by subsection (18) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

(e) The landlord shall make the personal property available for removal by the tenant or any lienholder or owner, except as provided by subsection (18) of this section, by appointment at reasonable times;

(f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of removal and storage charges, as provided by subsection (7)(d) of this section, prior to releasing the personal property to the tenant or any lienholder or owner;

(g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

(h) If the tenant or any lienholder or owner fails to contact the landlord by the specified date, or after that contact, fails to remove the personal property within 30 days for recreational vehicles, manufactured dwellings and floating homes or 15 days for all other personal property, the landlord may sell or dispose of the personal property. If the landlord reasonably believes that the personal property will be eligible for disposal pursuant to subsection (10)(b) of this section and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

(i) If the personal property includes a recreational vehicle, manufactured dwelling or floating home and if applicable, there is a lienholder or owner that has a right to claim the recreational vehicle, dwelling or home, except as provided by subsection (18) of this section.

(6) For purposes of subsection (5) of this section, the specified date by which a tenant, lienholder or owner must contact a landlord to arrange for the disposition of abandoned personal property is:

(a) For abandoned recreational vehicles, manufactured dwellings or floating homes, not less than 45 days after personal delivery or mailing of the notice; or

(b) For all other abandoned personal property, not less than five days after personal delivery or eight days after mailing of the notice.

(7) After notifying the tenant as required by subsection (3) of this section, the landlord:

(a) Shall store any abandoned manufactured dwelling or floating home on the rented space and shall exercise reasonable care for the dwelling or home;

(b) Shall store all other abandoned personal property of the tenant, including goods left inside a recreational vehicle, manufactured dwelling or floating home or left upon the rented space outside a recreational vehicle, dwelling or home, in a place of safekeeping and shall exercise reasonable care for the personal property, except that the landlord may:

(A) Promptly dispose of rotting food; and

(B) Allow an animal control agency to remove any abandoned pets or livestock. If an animal control agency will not remove the abandoned pets or livestock, the landlord shall exercise reasonable care for the animals given all the circumstances, including the type and condition of the animals, and may give the animals to an agency that is willing and able to care for the animals, such as a humane society or similar organization;

(c) Except for manufactured dwellings and floating homes, may store the abandoned personal property at the dwelling unit, move and store it elsewhere on the premises or move and store it at a commercial storage company or other place of safekeeping; and

(d) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal, including any cost of removal to a place of storage. In the case of an abandoned manufactured dwelling or floating home, the storage charge may be no greater than the monthly space rent last payable by the tenant.

(8) If a tenant, lienholder or owner, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlords notice that the tenant, lienholder or owner intends to remove the personal property from the premises or from the place of safekeeping, the landlord must make that personal property available for removal by the tenant, lienholder or owner by appointment at reasonable times during the 15 days or, in the case of a recreational vehicle, manufactured dwelling or floating home, 30 days following the date of the response, subject to subsection (18) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of removal and storage charges, as provided in subsection (7)(d) of this section, prior to allowing the tenant, lienholder or owner to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417.

(9) Except as provided in subsections (18) to (20) of this section, if the tenant, lienholder or owner of a recreational vehicle, manufactured dwelling or floating home does not respond within the time provided by the landlords notice, or the tenant, lienholder or owner does not remove the personal property within the time required by subsection (8) of this section or by any date agreed to with the landlord, whichever is later, the tenants, lienholders or owners personal property is conclusively presumed to be abandoned. The tenant and any lienholder or owner that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

(10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

(a) Sell the personal property at a public or private sale, provided that prior to the sale of a recreational vehicle, manufactured dwelling or floating home:

(A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

(B) The landlord shall:

(i) Place a notice in a newspaper of general circulation in the county in which the recreational vehicle, manufactured dwelling or floating home is located. The notice shall state:

(I) That the recreational vehicle, manufactured dwelling or floating home is abandoned;

(II) The tenants and owners name, if of record or actually known to the landlord;

(III) The address and any space number where the recreational vehicle, manufactured dwelling or floating home is located, and any plate, registration or other identification number for a recreational vehicle or floating home noted on the certificate of title, if actually known to the landlord;

(IV) Whether the sale is by private bidding or public auction;

(V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

(VI) The name and telephone number of the person to contact to inspect the recreational vehicle, manufactured dwelling or floating home;

(ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder and owner, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

(iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

(iv) Obtain written proof from the county that all property taxes and assessments on the manufactured dwelling or floating home have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section;

(b) Destroy or otherwise dispose of the personal property if the landlord determines that:

(A) For a manufactured dwelling or floating home, the current market value of the property is $8,000 or less as determined by the county assessor; or

(B) For all other personal property, the reasonable current fair market value is $500 or less or so low that the cost of storage and conducting a public sale probably exceeds the amount that would be realized from the sale; or

(c) Consistent with paragraphs (a) and (b) of this subsection, sell certain items and destroy or otherwise dispose of the remaining personal property.

(11)(a) A public or private sale authorized by this section must:

(A) For a recreational vehicle, manufactured dwelling or floating home, be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable; or

(B) For all other personal property, be conducted under the provisions of ORS 79.0610.

(b) If there is no buyer at a sale of a manufactured dwelling or floating home, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

(12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of a manufactured dwelling or floating home, the landlord is not liable for the condition of the dwelling or home to:

(a) A buyer of the dwelling or home at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

(b) A person or nonprofit organization to whom the landlord gives the dwelling or home pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

(13)(a) The landlord may deduct from the proceeds of the sale:

(A) The reasonable or actual cost of notice, storage and sale; and

(B) Unpaid rent.

(b) If the sale was of a manufactured dwelling or floating home, after deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

(c) If the sale was of a recreational vehicle, manufactured dwelling or floating home, after deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the recreational vehicle, dwelling or home.

(d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant or owner the remaining proceeds, if any, together with an itemized accounting.

(e) If the tenant or owner cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

(14) The county tax collector shall cancel all unpaid property taxes and assessments owed on a manufactured dwelling or floating home, as provided under ORS 311.790, only under one of the following circumstances:

(a) The landlord disposes of the manufactured dwelling or floating home after a determination described in subsection (10)(b) of this section.

(b) There is no buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section.

(c)(A) There is a buyer of the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

(B) The current market value of the manufactured dwelling or floating home is $8,000 or less; and

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the dwelling or home after distribution of the proceeds pursuant to subsection (13) of this section.

(d)(A) The landlord buys the manufactured dwelling or floating home at a sale described under subsection (11) of this section;

(B) The current market value of the manufactured dwelling or floating home is more than $8,000;

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the manufactured dwelling or floating home after distribution of the proceeds pursuant to subsection (13) of this section; and

(D) The landlord disposes of the manufactured dwelling or floating home.

(15) The landlord is not responsible for any loss to the tenant, lienholder or owner resulting from storage of personal property in compliance with this section unless the loss was caused by the landlords deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant, lienholder or owner.

(16) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant, lienholder or owner against a landlord for loss or damage to such personal property disposed of pursuant to this section.

(17) If a landlord does not comply with this section:

(a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

(b) A lienholder or owner aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder or owner. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

(c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

(18) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to any lienholder except that the lienholder may not sell or remove the vehicle, dwelling or home unless:

(a) The lienholder has foreclosed its lien on the recreational vehicle, manufactured dwelling or floating home;

(b) The tenant or a personal representative or designated person described in subsection (20) of this section has waived all rights under this section pursuant to subsection (25) of this section; or

(c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

(19)(a) In the case of an abandoned manufactured dwelling or floating home but not including a dwelling or home abandoned following a termination pursuant to ORS 90.429 and except as provided by subsection (20)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the dwelling or home may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

(b) The lienholders right to a storage agreement arises upon the failure of the tenant, owner or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

(c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

(d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

(A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(d) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

(B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges described in the rental agreement between the landlord and the tenant; and

(C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement between the landlord and the tenant.

(e) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlords approval of a purchaser or, if there was no such agreement, any reasonable conditions by the landlord regarding approval of any purchaser who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

(f)(A) If the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 days written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the lienholder.

(B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 days written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(C) A lienholder may terminate a storage agreement at any time upon at least 14 days written notice to the landlord and may remove the property from the rented space if the lienholder has paid all storage charges and other charges as provided in the agreement.

(g) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

(20) If the personal property consists of an abandoned manufactured dwelling or floating home and is considered abandoned as a result of the death of a tenant who was the only tenant and who owned the dwelling or home, this section applies, except as follows:

(a) Any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the landlord in the event of the tenants death has the same rights and responsibilities regarding the abandoned dwelling or home as a tenant.

(b) The notice required by subsection (3) of this section must be:

(A) Sent by first class mail to the deceased tenant at the premises; and

(B) Personally delivered or sent by first class mail to any personal representative or designated person if actually known to the landlord.

(c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

(d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the dwelling or home may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (19) of this section until the agreement with the personal representative or designated person ends.

(e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (19)(c), (d) and (f)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

(f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the dwelling or home, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the dwelling or home on the rented space and become a tenant, subject to any conditions previously agreed to by the landlord and tenant regarding the landlords approval for occupancy of a purchaser, heir or devisee or, if there was no such agreement, any reasonable conditions by the landlord regarding approval for occupancy of any purchaser, heir or devisee who wishes to leave the dwelling or home on the rented space and become a tenant. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the dwelling or home upon payment of all unpaid storage charges and maintenance costs.

(g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 days written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the dwelling or home without further notice to the representative or person.

(h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the manufactured dwelling or floating home, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

(21) If a governmental agency determines that the condition of a manufactured dwelling, floating home or recreational vehicle abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the immediate vicinity and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

(a) The date provided in subsection (6) of this section by which a tenant, lienholder, owner, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

(b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, owner, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, owner, personal representative or designated person contacts the landlord.

(c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

(A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

(B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

(C) The landlord shall attach a copy of the agencys determination to the notice.

(d) If the tenant, a lienholder, owner, personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

(e) A landlord is not required to enter into a storage agreement with a lienholder, owner, personal representative or designated person pursuant to subsection (19) of this section.

(22)(a) If an official or agency referred to in ORS 453.876 notifies the landlord that the official or agency has determined that all or part of the premises is unfit for use as a result of the presence of an illegal drug manufacturing site involving methamphetamine, and the landlord complies with this subsection, the landlord is not required to comply with subsections (1) to (21) and (23) to (26) of this section with regard to personal property left on the portion of the premises that the official or agency has determined to be unfit for use.

(b) Upon receiving notice from an official or agency determining the premises to be unfit for use, the landlord shall promptly give written notice to the tenant as provided in subsection (3) of this section. The landlord shall also attach a copy of the notice in a secure manner to the main entrance of the dwelling unit. The notice to the tenant shall include a copy of the officials or agencys notice and state:

(A) That the premises, or a portion of the premises, has been determined by an official or agency to be unfit for use due to contamination from the manufacture of methamphetamine and that as a result subsections (1) to (21) and (23) to (26) of this section do not apply to personal property left on any portion of the premises determined to be unfit for use;

(B) That the landlord has hired, or will hire, a contractor to assess the level of contamination of the site and to decontaminate the site;

(C) That upon hiring the contractor, the landlord will provide to the tenant the name, address and telephone number of the contractor; and

(D) That the tenant may contact the contractor to determine whether any of the tenants personal property may be removed from the premises or may be decontaminated at the tenants expense and then removed.

(c) To the extent consistent with rules of the Department of Human Services, the contractor may release personal property to the tenant.

(d) If the contractor and the department determine that the premises or the tenants personal property is not unfit for use, upon notification by the department of the determination, the landlord shall comply with subsections (1) to (21) and (23) to (26) of this section for any personal property left on the premises.

(e) Except as provided in paragraph (d) of this subsection, the landlord is not responsible for storing or returning any personal property left on the portion of the premises that is unfit for use.

(23) In the case of an abandoned recreational vehicle, manufactured dwelling or floating home that is owned by someone other than the tenant, the provisions of this section regarding the rights and responsibilities of a tenant to the abandoned vehicle, dwelling or home also apply to that owner, with regard only to the vehicle, dwelling or home, and not to any goods left inside or outside the vehicle, dwelling or home.

(24) In the case of an abandoned motor vehicle, the procedure authorized by ORS 98.830 and 98.835 for removal of abandoned motor vehicles from private property may be used by a landlord as an alternative to the procedures required in this section.

(25)(a) A landlord may sell or dispose of a tenants abandoned personal property without complying with subsections (1) to (24) and (26) of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

(A) The landlord;

(B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (20) of this section; and

(C) In the case of a manufactured dwelling, floating home or recreational vehicle, any owner and any lienholder.

(b) A landlord may not, as part of a rental agreement, require a tenant, a personal representative, a designated person or any lienholder or owner to waive any right provided by this section.

(26) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property. [Formerly 91.840; 1993 c.18 §15; 1993 c.369 §14; 1995 c.559 §31; 1997 c.577 §25; 1999 c.603 §28; 2001 c.44 §1; 2001 c.445 §165; 2001 c.596 §35; 2003 c.378 §14; 2003 c.655 §57; 2003 c.658 §5; 2005 c.5 §1; 2005 c.391 §34; 2005 c.619 §§17,18; 2007 c.906 §31]

90.426 [1995 c.758 §3; repealed by 1997 c.577 §50]

90.427 Termination of periodic tenancies; landlord remedies for tenant holdover. (1) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least 10 days before the termination date specified in the notice.

(2) The landlord or the tenant may terminate a month-to-month tenancy by giving to the other, at any time during the tenancy, not less than 30 days notice in writing prior to the date designated in the notice for the termination of the tenancy.

(3) The tenancy shall terminate on the date designated and without regard to the expiration of the period for which, by the terms of the tenancy, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(4) If the tenant remains in possession without the landlords consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. In addition, the landlord may recover from the tenant any actual damages resulting from the tenant holding over, including the value of any rent accruing from the expiration or termination of the rental agreement until the landlord knows or should know that the tenant has relinquished possession to the landlord. If the landlord consents to the tenants continued occupancy, ORS 90.220 (6) applies.

(5) Subsections (1) and (2) of this section shall not apply to a month-to-month tenancy subject to ORS 90.429 or other tenancy created by a rental agreement subject to ORS 90.505 to 90.840. [Formerly 90.900; 1999 c.603 §29; 1999 c.676 §17; 2003 c.378 §15]

90.429 Termination of tenancy for certain rented spaces not covered by ORS 90.505 to 90.840. If a tenancy consists of rented space for a manufactured dwelling or floating home that is owned by the tenant, but the tenancy is not subject to ORS 90.505 to 90.840 because the space is not in a facility, the landlord may terminate a month-to-month tenancy without a cause specified in ORS 90.392, 90.394 or 90.396 only by delivering a written notice of termination to the tenant not less than 180 days before the termination date designated in that notice. [Formerly 90.905; 1999 c.676 §18; 2005 c.391 §22]

90.430 Claims for possession, rent, damages after termination of rental agreement. If the rental agreement is terminated, the landlord may have a claim for possession and for rent and a separate claim for actual damages for breach of the rental agreement. [Formerly 91.845]

90.435 Limitation on recovery of possession of premises. A landlord may not recover or take possession of the dwelling unit by action or otherwise, including willful diminution of services to the tenant by interrupting or causing the interruption of heat, running water, hot water, electricity or other essential service to the tenant, except in case of abandonment or relinquishment, or as permitted in this chapter in the manner provided in ORS 105.105 to 105.168. [Formerly 91.850; 1999 c.603 §30; 2003 c.378 §16]

90.440 Termination of tenancy in group recovery home; recovery of possession; damages. (1) As used in this section:

(a) Group recovery home means a place that provides occupants with shared living facilities and that meets the description of a group home under 42 U.S.C. 300x-25.

(b) Illegal drugs includes controlled substances or prescription drugs:

(A) For which the tenant does not have a valid prescription; or

(B) That are used by the tenant in a manner contrary to the prescribed regimen.

(c) Peace officer means a sheriff, constable, marshal or deputy or a member of a state or city police force.

(2) Notwithstanding ORS 90.375 and 90.435, a group recovery home may terminate a tenancy and peaceably remove a tenant without complying with ORS 105.105 to 105.168 if the tenant has used or possessed alcohol or illegal drugs within the preceding seven days. For purposes of this subsection, the following are sufficient proof that a tenant has used or possessed alcohol or illegal drugs:

(a) The tenant fails a test for alcohol or illegal drug use;

(b) The tenant refuses a request made in good faith by the group recovery home that the tenant take a test for alcohol or illegal drug use; or

(c) Any person has personally observed the tenant using or possessing alcohol or illegal drugs.

(3) A group recovery home that undertakes the removal of a tenant under this section shall personally deliver to the tenant a written notice that:

(a) Describes why the tenant is being removed;

(b) Describes the proof that the tenant has used or possessed alcohol or illegal drugs within the seven days preceding delivery of the notice;

(c) Specifies the date and time by which the tenant must move out of the group recovery home;

(d) Explains that if the removal was wrongful or in bad faith the tenant may seek injunctive relief to recover possession under ORS 105.121 and may bring an action to recover monetary damages; and

(e) Gives contact information for the local legal services office and for the Oregon State Bars Lawyer Referral Service, identifying those services as possible sources for free or reduced-cost legal services.

(4) A written notice in substantially the following form meets the requirements of subsection (3) of this section:

______________________________________________________________________________

This notice is to inform you that you must move out of ________ (insert address of group recovery home) by ________ (insert date and time that is not less than 24 hours after delivery of notice).

The reason for this notice is ________ (specify use or possession of alcohol or illegal drugs, as applicable, and dates of occurrence).

The proof of your use or possession is ________ (specify facts).

If you did not use or possess alcohol or illegal drugs within the seven days before delivery of this notice, if this notice was given in bad faith or if your group recovery home has not substantially complied with ORS 90.440, you may be able to get a court to order the group recovery home to let you move back in. You may also be able to recover monetary damages.

You may be eligible for free legal services at your local legal services office ________ (insert telephone number) or reduced fee legal services through the Oregon State Bar at 1-800-452-7636.

______________________________________________________________________________

(5) Within the notice period, a group recovery home shall allow a tenant removed under this section to follow any emergency departure plan that was prepared by the tenant and approved by the group recovery home at the time the tenancy began. If the removed tenant does not have an emergency departure plan, a representative of the group recovery home shall offer to take the removed tenant to a public shelter, detoxification center or similar location if existing in the community.

(6) The date and time for moving out specified in a notice under subsection (3) of this section must be at least 24 hours after the date and time the notice is delivered to the tenant. If the tenant remains on the group recovery home premises after the date and time for moving out specified in the notice, the tenant is a person remaining unlawfully in a dwelling as described in ORS 164.255 and not a person described in ORS 105.115. Only a peace officer may forcibly remove a tenant who remains on the group recovery home premises after the date and time specified for moving out.

(7) A group recovery home that removes a tenant under this section shall send a copy of the notice described in subsection (3) of this section to the Department of Human Services no later than 72 hours after delivering the notice to the tenant.

(8) A tenant who is removed under subsection (2) of this section may obtain injunctive relief to recover possession and may recover an amount equal to the greater of actual damages or three times the tenants monthly rent if:

(a) The group recovery home removed the tenant in bad faith or without substantially complying with this section; or

(b) If removal is under subsection (2)(c) of this section, the removal was wrongful because the tenant did not use or possess alcohol or illegal drugs.

(9) Notwithstanding ORS 12.125, a tenant who seeks to obtain injunctive relief to recover possession under ORS 105.121 must commence the action to seek relief not more than 90 days after the date specified in the notice for the tenant to move out.

(10) In any court action regarding the removal of a tenant under this section, a group recovery home may present evidence that the tenant used or possessed alcohol or illegal drugs within seven days preceding the removal, whether or not the evidence was described in the notice required by subsection (3) of this section.

(11) This section does not prevent a group recovery home from terminating a tenancy as provided by any other provision of this chapter and evicting a tenant as provided in ORS 105.105 to 105.168. [2007 c.715 §3]

DOMESTIC VIOLENCE, SEXUAL ASSAULT OR STALKING

90.445 Termination of tenant committing criminal act of physical violence. (1) If a tenant perpetrates a criminal act of physical violence related to domestic violence, sexual assault or stalking against a household member who is a tenant, after delivery of at least 24 hours written notice specifying the act or omission constituting the cause and specifying the date and time of the termination, the landlord may:

(a) Terminate the rental agreement of the perpetrating tenant, but may not terminate the rental agreement of the other tenants; and

(b) If the perpetrator of the criminal act of physical violence related to domestic violence, sexual assault or stalking continues to occupy the premises after the termination date and time specified in the notice, seek a court order under ORS 105.128 to remove the perpetrator from the premises and terminate the perpetrators tenancy without seeking a return of possession from the remaining tenants.

(2) A landlord that terminates the tenancy of a perpetrator under this section may not require the remaining tenants to pay additional rent or an additional deposit or fee due to exclusion of the perpetrator.

(3) The perpetrator is jointly liable with any other tenants of the dwelling unit for rent or damages to the premises incurred prior to the later of the date the perpetrator vacates the premises or the termination date specified in the notice.

(4) The landlords burden of proof in a removal action sought under this section is by a preponderance of the evidence. [2007 c.508 §3]

90.449 Landlord discrimination against victim; exception; tenant defenses and remedies. (1) A landlord may not terminate or fail to renew a tenancy or refuse to enter into a rental agreement:

(a) Because a tenant or applicant is, or has been, a victim of domestic violence, sexual assault or stalking.

(b) Because of a violation of the rental agreement or a provision of this chapter, if the violation consists of an incident of domestic violence, sexual assault or stalking committed against the tenant or applicant.

(c) Because of criminal activity relating to domestic violence, sexual assault or stalking in which the tenant or applicant is the victim, or of any police or emergency response related to domestic violence, sexual assault or stalking in which the tenant or applicant is the victim.

(2) A landlord may not impose different rules, conditions or standards or selectively enforce rules, conditions or standards against a tenant or applicant on the basis that the tenant or applicant is or has been a victim of domestic violence, sexual assault or stalking.

(3) Notwithstanding subsections (1) and (2) of this section, a landlord may terminate the tenancy of a victim of domestic violence, sexual assault or stalking if the landlord has previously given the tenant a written warning regarding the conduct of the perpetrator relating to domestic violence, sexual assault or stalking and:

(a) The tenant permits or consents to the perpetrators presence on the premises and the perpetrator is an actual and imminent threat to the safety of persons on the premises other than the victim; or

(b) The perpetrator is an unauthorized occupant and the tenant permits or consents to the perpetrator living in the dwelling unit without the permission of the landlord.

(4) If a landlord violates this section:

(a) A tenant or applicant may recover up to two months periodic rent or twice the actual damages sustained by the tenant or applicant, whichever is greater;

(b) The tenant has a defense to an action for possession by the landlord; and

(c) The applicant may obtain injunctive relief to gain possession of the dwelling unit.

(5) Notwithstanding ORS 105.137 (4), if a tenant asserts a successful defense under subsection (4) of this section to an action for possession, the tenant is not entitled to prevailing party fees, attorney fees or costs and disbursements if the landlord:

(a) Did not know, and did not have reasonable cause to know, at the time of commencing the action that a violation or incident on which the action was based was related to domestic violence, sexual assault or stalking; and

(b) Promptly dismissed tenants other than the perpetrator from the action upon becoming aware that the violation or incident on which the action was based was related to domestic violence, sexual assault or stalking. [2007 c.508 §4]

90.450 [Formerly 90.940; 1997 c.303 §5; 1999 c.603 §31; renumbered 90.465 in 2007]

90.453 Termination by tenant who is victim of domestic violence, sexual assault or stalking; verification statement. (1) As used in this section:

(a) Qualified third party means a person that has had individual contact with the tenant and is a law enforcement officer, attorney or licensed health professional or is a victims advocate at a victim services provider.

(b) Verification means:

(A) A copy of a valid order of protection issued by a court pursuant to ORS 30.866, 107.095 (1)(c), 107.716, 107.718 or 163.738 or any other federal, state, local or tribal court order that restrains a person from contact with the tenant;

(B) A copy of a federal agency or state, local or tribal police report regarding an act of domestic violence, sexual assault or stalking against the tenant;

(C) A copy of a conviction of any person for an act of domestic violence, sexual assault or stalking against the tenant; or

(D) A statement substantially in the form set forth in subsection (3) of this section.

(c) Victim services provider means:

(A) A nonprofit agency or program receiving moneys administered by the Department of Human Services or the Department of Justice that offers safety planning, counseling, support or advocacy to victims of domestic violence, sexual assault or stalking; or

(B) A prosecution-based victim assistance program or unit.

(2)(a) If a tenant gives a landlord at least 14 days written notice, and the notice so requests, the landlord shall release the tenant from the rental agreement.

(b) The notice given by the tenant must specify the release date.

(c) The notice must be accompanied by verification that the tenant:

(A) Is protected by a valid order of protection; or

(B) Has been the victim of domestic violence, sexual assault or stalking within the 90 days preceding the date of the notice. For purposes of this subparagraph, any time the perpetrator was incarcerated or residing more than 100 miles from the victims home does not count as part of the 90-day period.

(3) A verification statement must be signed by the tenant and the qualified third party and be in substantially the following form:

______________________________________________________________________________

QUALIFIED THIRD PARTY

VERIFICATION

______________________

Name of qualified third party

______________________

Name of tenant

PART 1. STATEMENT BY TENANT

I, ________ (Name of tenant), do hereby state as follows:

(A) I or a minor member of my household have been a victim of domestic violence, sexual assault or stalking, as those terms are defined in ORS 90.100.

(B) The most recent incident(s) that I rely on in support of this statement occurred on the following date(s): _________.

___ The time since the most recent incident took place is less than 90 days; or

___ The time since the most recent incident took place is less than 90 days if periods when the perpetrator was incarcerated or was living more than 100 miles from my home are not counted. The perpetrator was incarcerated from ____________ to ____________. The perpetrator lived more than 100 miles from my home from ___________ to ___________.

(C) I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

______________________

(Signature of tenant)

Date: ________

PART 2. STATEMENT BY QUALIFIED THIRD PARTY

I, ________ (Name of qualified third party), do hereby verify as follows:

(A) I am a law enforcement officer, attorney or licensed health professional or a victims advocate with a victims services provider, as defined in ORS 90.453.

(B) My name, business address and business telephone are as follows:

______________________

______________________

______________________

(C) The person who signed the statement above has informed me that the person or a minor member of the persons household is a victim of domestic violence, sexual assault or stalking, based on incidents that occurred on the dates listed above.

(D) I reasonably believe the statement of the person above that the person or a minor member of the persons household is a victim of domestic violence, sexual assault or stalking, as those terms are defined in ORS 90.100. I understand that the person who made the statement may use this document as a basis for gaining a release from the rental agreement with the persons landlord.

I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

______________________

(Signature of qualified third party

making this statement)

Date: ________

______________________________________________________________________________

(4) A tenant who is released from a rental agreement pursuant to subsection (2) of this section:

(a) Is not liable for rent or damages to the dwelling unit incurred after the release date; and

(b) Is not subject to any fee solely because of termination of the rental agreement.

(5) Notwithstanding the release from a rental agreement of a tenant who is a victim of domestic violence, sexual assault or stalking, any other tenant remains subject to the rental agreement.

(6) A landlord may not disclose any information provided by a tenant under this section to a third party unless the disclosure is:

(a) Consented to in writing by the tenant;

(b) Required for use in an eviction proceeding;

(c) Made to a qualified third party; or

(d) Required by law.

(7) The provision of a verification statement under subsection (2) of this section does not waive the confidential or privileged nature of a communication between the victim of domestic violence, sexual assault or stalking and a qualified third party. [2003 c.378 §4; 2007 c.508 §9]

90.456 Other tenants remaining in dwelling unit following tenant termination or exclusion due to domestic violence, sexual assault or stalking. Notwithstanding the release of a victim of domestic violence, sexual assault or stalking from a rental agreement under ORS 90.453 or the exclusion of a perpetrator of domestic violence, sexual assault or stalking as provided in ORS 90.459 or 105.128, if there are any remaining tenants of the dwelling unit, the tenancy shall continue for those tenants. Any fee, security deposit or prepaid rent paid by the victim, perpetrator or other tenants shall be applied, accounted for or refunded by the landlord following termination of the tenancy and delivery of possession by the remaining tenants as provided in ORS 90.300 and 90.302. [2003 c.378 §6; 2007 c.508 §10; 2007 c.508 §11]

90.459 Change of locks at request of tenant who is victim of domestic violence, sexual assault or stalking. (1) A tenant may give actual notice to the landlord that the tenant is a victim of domestic violence, sexual assault or stalking and may request that the locks to the dwelling unit be changed. A tenant is not required to provide verification of the domestic violence, sexual assault or stalking to initiate the changing of the locks.

(2) A landlord who receives a request under subsection (1) of this section shall promptly change the locks to the tenants dwelling unit at the tenants expense or shall give the tenant permission to change the locks. If a landlord fails to promptly act, the tenant may change the locks without the landlords permission. If the tenant changes the locks, the tenant shall give a key to the new locks to the landlord.

(3) If the perpetrator of the domestic violence, sexual assault or stalking is a tenant in the same dwelling unit as the victim:

(a) Before the landlord or tenant changes the locks under this section, the tenant must provide the landlord with a copy of an order issued by a court pursuant to ORS 107.716 or 107.718 or any other federal, state, local or tribal court that orders the perpetrator to move out of the dwelling unit.

(b) The landlord has no duty under the rental agreement or by law to allow the perpetrator access to the dwelling unit or provide keys to the perpetrator, during the term of the court order or after expiration of the court order, or to provide the perpetrator access to the perpetrators personal property within the dwelling unit. Notwithstanding ORS 90.425, 90.435 or 90.675, if a landlord complies completely and in good faith with this section, the landlord is not liable to a perpetrator excluded from the dwelling unit.

(c) The perpetrator is jointly liable with any other tenant of the dwelling unit for rent or damages to the dwelling unit incurred prior to the date the perpetrator was excluded from the dwelling unit.

(d) Except as provided in subsection (2) of this section, the landlord may not require the tenant to pay additional rent or an additional deposit or fee because of the exclusion of the perpetrator.

(e) The perpetrators tenancy terminates by operation of law upon an order described in paragraph (a) of this subsection becoming a final order. [2003 c.378 §5; 2007 c.508 §11]

MISCELLANEOUS

90.465 Right of city to recover from owner for costs of relocating tenant due to condemnation; defense. (1) A city with a population that exceeds 300,000 shall have a right of action against the owner of any premises to recover the reasonable costs of relocation incurred by the city because the condition of the premises causes condemnation and relocation of the tenants at public expense. In order to recover the costs, the city must allege and prove that, due to action or inaction of the owner, the premises are or have been in multiple and material violation of applicable health or safety codes for a period of more than 30 days and that the violation endangers the health or safety of the tenants or the public, or both.

(2) It shall be an affirmative defense to recovery of relocation costs incurred for any tenant that the condition was caused by the action or negligence of that tenant.

(3) The official responsible for city code enforcement shall notify the owner in writing when the official finds the premises to be in a condition that may cause tenant relocation. The notice shall also inform the owner of the potential liability for relocation costs.

(4) A landlord may not terminate a rental agreement because of the receipt of the notice required by subsection (3) of this section except for the reasons set forth in ORS 90.385 (4). The owner is not liable for tenant relocation costs if the termination is for the reasons set forth in ORS 90.385 (4)(b).

(5) The action provided in subsection (1) of this section is in addition to any other action that may be brought against an owner under any other provision of law. [Formerly 90.450]

90.472 Termination by tenant called into active state service by Governor. (1) As used in this section, state service member means a member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 90 or more consecutive days.

(2) A tenant may terminate a rental agreement upon written notice if the tenant provides the landlord with proof of official orders showing that the tenant is a state service member.

(3) A termination of a rental agreement under this section is effective the earlier of:

(a) Thirty days after the date the next rental payment is due; or

(b) On the last day of the month after the month in which written notice is given.

(4) Notwithstanding ORS 90.300 (5)(a), 90.302 (3)(d) and 90.430, a tenant who terminates a lease under subsection (2) of this section is not:

(a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

(b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section. [2003 c.387 §2]

90.475 Termination by tenant due to service with Armed Forces. (1) A tenant may terminate a rental agreement upon written notice if the tenant provides the landlord with proof of official orders showing that the tenant is:

(a) Enlisting for active service in the Armed Forces of the
United States
;

(b) Serving as a member of a National Guard or other reserve component or an active service component of the Armed Forces of the
United States
and ordered to active service outside the area for a period that will exceed 90 days;

(c) Terminating active service in the Armed Forces of the
United States
; or

(d) A member of the Public Health Service of the United States Department of Health and Human Services detailed by proper authority for duty with the Army or Navy of the United States and:

(A) Ordered to active service outside the area for a period that will exceed 90 days; or

(B) Terminating the duty and moving outside the area within the period that the member is entitled by federal law to the storage or shipment of household goods.

(2) As used in subsection (1) of this section, Armed Forces of the
United States
 means the Air Force, Army, Coast Guard, Marine Corps or Navy of the
United States
.

(3) A termination of a rental agreement under this section is effective on the earlier of:

(a) A date determined under the provisions of any applicable federal law; or

(b) The later of:

(A) 30 days after delivery of the notice;

(B) 30 days before the earliest reporting date on orders for active service;

(C) A date specified in the notice; or

(D) 90 days before the effective date of the orders if terminating duty described under subsection (1)(d)(B) of this section or terminating any active service described in this section.

(4) Notwithstanding ORS 90.300 (5)(a), 90.302 (3)(d) and 90.430, a tenant who terminates a lease under subsection (1) of this section is not:

(a) Subject to a penalty, fee, charge or loss of deposit because of the termination; or

(b) Liable for any rent beyond the effective date of the termination as determined under subsection (3) of this section. [1999 c.276 §2]

90.485 Restrictions on landlord removal of vehicle; exceptions. (1) A landlord may have a motor vehicle removed from the premises only in compliance with this section and either ORS 98.810 to 98.818 or ORS 98.830, 98.835 and 98.840.

(2) Except as provided in ORS 90.425 regarding abandoned vehicles, a landlord may have a motor vehicle removed from the premises without notice to the owner or operator of the vehicle only if the vehicle:

(a) Blocks or prevents access by emergency vehicles;

(b) Blocks or prevents entry to the premises;

(c) Violates a prominently posted parking prohibition;

(d) Blocks or is unlawfully parked in a space reserved for persons with disabilities;

(e) Is parked in an area not intended for motor vehicles including, but not limited to, sidewalks, lawns and landscaping;

(f) Is parked in a space reserved for tenants and does not display a parking tag, sticker or other device, as provided by subsection (3) of this section; or

(g) Is parked in a specific space assigned to a tenant, as provided by subsection (4) of this section.

(3) A landlord may have a motor vehicle removed from the premises under subsection (2)(f) of this section only if the landlord:

(a) Provides parking tags, stickers or other devices that identify vehicles that are authorized to be parked on the premises; and

(b) Enters into written agreements with the owners or operators of vehicles authorized to park on the premises that:

(A) Authorize the landlord to have a vehicle removed from the premises without notice for failing to display the parking tag, sticker or other device;

(B) Unless the information is disclosed on prominent signs posted on the premises, disclose to the owners or operators of authorized vehicles the name, address and contact information of the tow company that is authorized to remove vehicles from the premises; and

(C) Specify whether guest parking is allowed and, if guest parking is allowed, describe methods for identifying guest parking spaces or identifying authorized guest vehicles.

(4) If a landlord assigns a specific parking space to a tenant, the landlord may have a vehicle towed under subsection (2)(g) of this section from the assigned parking space only with the agreement of the tenant. The landlord may not require the tenant to agree to towing.

(5) A landlord may have a motor vehicle that is inoperable, but otherwise parked in compliance with an agreement between the landlord and the owner or operator of the vehicle, removed from the premises if the landlord affixes a prominent notice to the vehicle stating that the vehicle will be towed if the vehicle is not removed or otherwise brought into compliance with the agreement. The landlord must affix the notice required by this subsection at least 72 hours before the vehicle may be removed.

(6) A landlord may not have a motor vehicle removed under this section because the vehicles registration has expired or is otherwise invalid.

(7) This section does not:

(a) Apply to a landlord of a facility.

(b) Affect the obligations imposed on a landlord under ORS 98.810 to 98.818 or under ORS 98.830, 98.835 and 98.840. [2007 c.565 §2]

90.490 Prohibited acts in anticipation of notice of conversion to condominium; damages. (1) A tenant may bring an action against a building landlord if for the purpose of avoiding, or assisting a declarant of a conversion condominium in avoiding, the requirements under ORS 100.301 to 100.320:

(a) Within one year before the declarant records the declaration under ORS 100.100, the landlord gives a tenant a 30-day notice without stated cause; or

(b) Within one year before the declarant records the declaration under ORS 100.100, the landlord increases the rent in excess of the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

(2) If a court finds that a landlord has taken an action described in subsection (1) of this section for the purpose of avoiding, or assisting a declarant of a conversion condominium in avoiding, the requirements under ORS 100.301 to 100.320, the court may award the tenant the greater of:

(a) Six times the monthly rent for the dwelling unit; or

(b) Twice the actual damages to the tenant arising out of the termination or rent increase.

(3) The time allowed under ORS 12.125 to commence an action under this section begins on the date the declarant records the declaration under ORS 100.100. [2007 c.705 §6]

Note: Section 7 (1) and (2), chapter 705, Oregon Laws 2007, provides:

Sec. 7. (1) Section 5 of this 2007 Act [90.493] applies to rental agreement terminations and rent increases occurring on or after the effective date of this 2007 Act [January 1, 2008].

(2) Section 6 of this 2007 Act [90.490] applies to eviction notices served, and rent increases imposed, on or after the effective date of this 2007 Act. [2007 c.705 §7(1),(2)]

90.493 Prohibited acts following notice of conversion to condominium; damages. (1) The landlord of a building for which a declarant of a conversion condominium has issued the tenant a notice of conversion under ORS 100.305 may not:

(a) Give the tenant a 30-day notice without stated cause that causes the tenancy to terminate on a date that is prior to the end of the 120-day period described in ORS 100.305 or the 60-day period described in ORS 100.310; or

(b) Increase the rent for the dwelling unit in excess of:

(A) Any scheduled increase provided for in a written rental agreement; or

(B) A percentage equal to the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

(2) A tenant may bring an action against a landlord that violates subsection (1) of this section to recover the greater of:

(a) Six times the monthly rent for the dwelling unit; or

(b) Twice the actual damages to the tenant arising out of the termination. [2007 c.705 §5]

Note: See note under 90.490.

90.500 [Formerly 91.868; 1991 c.844 §4; 1993 c.580 §2; repealed by 1995 c.559 §58]

MANUFACTURED DWELLING AND FLOATING HOME SPACES

(General Provisions)

90.505 Definition for ORS 90.505 to 90.840; application of statutes. (1) As used in ORS 90.505 to 90.840, rent a space for a manufactured dwelling or floating home, or similar wording, means a transaction creating a rental agreement in which the owner of a manufactured dwelling or floating home secures the right to locate the dwelling or home on the real property of another in a facility for use as a residence in return for value, and in which the owner of the manufactured dwelling or floating home retains no interest in the real property at the end of the transaction.

(2) Unless otherwise provided, ORS 90.100 to 90.465 apply to rental agreements that are subject to ORS 90.505 to 90.840. However, to the extent of inconsistency, the applicable provisions of ORS 90.505 to 90.840 control over the provisions of ORS 90.100 to 90.465. [Formerly 91.873; 1991 c.844 §5; 1999 c.676 §19]

90.510 Statement of policy; rental agreement; rules and regulations; remedies. (1) Every landlord who rents a space for a manufactured dwelling or floating home shall provide a written statement of policy to prospective and existing tenants. The purpose of the statement of policy is to provide disclosure of the landlords policies to prospective tenants and to existing tenants who have not previously received a statement of policy. The statement of policy is not a part of the rental agreement. The statement of policy shall provide all of the following information in summary form:

(a) The location and approximate size of the space to be rented.

(b) The federal fair-housing age classification and present zoning that affect the use of the rented space.

(c) The facility policy regarding rent adjustment and a rent history for the space to be rented. The rent history must, at a minimum, show the rent amounts on January 1 of each of the five preceding calendar years or during the length of the landlords ownership, leasing or subleasing of the facility, whichever period is shorter.

(d) The personal property, services and facilities that are provided by the landlord.

(e) The installation charges that are imposed by the landlord and the installation fees that are imposed by government agencies.

(f) The facility policy regarding rental agreement termination including, but not limited to, closure of the facility.

(g) The facility policy regarding facility sale.

(h) The facility policy regarding informal dispute resolution.

(i) The utilities and services that are available, the name of the person furnishing them and the name of the person responsible for payment.

(j) If a tenants association exists for the facility, a one-page summary about the tenants association. The tenants association shall provide the summary to the landlord.

(k) Any facility policy regarding the removal of a manufactured dwelling, including a statement that removal requirements may impact the market value of a dwelling.

(2) The rental agreement and the facility rules and regulations shall be attached as an exhibit to the statement of policy. If the recipient of the statement of policy is a tenant, the rental agreement attached to the statement of policy must be a copy of the agreement entered by the landlord and tenant.

(3) The landlord shall give:

(a) Prospective tenants a copy of the statement of policy before the prospective tenants sign rental agreements;

(b) Existing tenants who have not previously received a copy of the statement of policy and who are on month-to-month rental agreements a copy of the statement of policy at the time a 90-day notice of a rent increase is issued; and

(c) All other existing tenants who have not previously received a copy of the statement of policy a copy of the statement of policy upon the expiration of their rental agreements and before the tenants sign new agreements.

(4) Every landlord who rents a space for a manufactured dwelling or floating home shall provide a written rental agreement, except as provided by ORS 90.710 (2)(d). The agreement must be signed by the landlord and tenant and may not be unilaterally amended by one of the parties to the contract except by:

(a) Mutual agreement of the parties;

(b) Actions pursuant to ORS 90.530, 90.537 or 90.600; or

(c) Those provisions required by changes in statute or ordinance.

(5) The agreement required by subsection (4) of this section must specify:

(a) The location and approximate size of the rented space;

(b) The federal fair-housing age classification;

(c) The rent per month;

(d) All personal property, services and facilities to be provided by the landlord;

(e) All security deposits, fees and installation charges imposed by the landlord;

(f) Improvements that the tenant may or must make to the rental space, including plant materials and landscaping;

(g) Provisions for dealing with improvements to the rental space at the termination of the tenancy;

(h) Any conditions the landlord applies in approving a purchaser of a manufactured dwelling or floating home as a tenant in the event the tenant elects to sell the home. Those conditions must be in conformance with state and federal law and may include, but are not limited to, conditions as to pets, number of occupants and screening or admission criteria;

(i) That the tenant may not sell the tenants manufactured dwelling or floating home to a person who intends to leave the manufactured dwelling or floating home on the rental space until the landlord has accepted the person as a tenant;

(j) The term of the tenancy;

(k) The process by which the rental agreement or rules and regulations may be changed, which shall identify that the rules and regulations may be changed with 60 days notice unless tenants of at least 51 percent of the eligible spaces file an objection within 30 days; and

(L) The process by which the landlord or tenant shall give notices.

(6) Every landlord who rents a space for a manufactured dwelling or floating home shall provide rules and regulations concerning the tenants use and occupancy of the premises. A violation of the rules and regulations may be cause for termination of a rental agreement. However, this subsection does not create a presumption that all rules and regulations are identical for all tenants at all times. A rule or regulation shall be enforceable against the tenant only if:

(a) The rule or regulation:

(A) Promotes the convenience, safety or welfare of the tenants;

(B) Preserves the landlords property from abusive use; or

(C) Makes a fair distribution of services and facilities held out for the general use of the tenants.

(b) The rule or regulation:

(A) Is reasonably related to the purpose for which it is adopted and is reasonably applied;

(B) Is sufficiently explicit in its prohibition, direction or limitation of the tenants conduct to fairly inform the tenant of what the tenant shall do or may not do to comply; and

(C) Is not for the purpose of evading the obligations of the landlord.

(7)(a) A landlord who rents a space for a manufactured dwelling or floating home may adopt a rule or regulation regarding occupancy guidelines. If adopted, an occupancy guideline in a facility must be based on reasonable factors and not be more restrictive than limiting occupancy to two people per bedroom.

(b) As used in this subsection:

(A) Reasonable factors may include but are not limited to:

(i) The size of the dwelling.

(ii) The size of the rented space.

(iii) Any discriminatory impact for reasons identified in ORS 659A.421.

(iv) Limitations placed on utility services governed by a permit for water or sewage disposal.

(B) Bedroom means a room that is intended to be used primarily for sleeping purposes and does not include bathrooms, toilet compartments, closets, halls, storage or utility space and similar areas.

(8) Intentional and deliberate failure of the landlord to comply with subsections (1) to (3) of this section is cause for suit or action to remedy the violation or to recover actual damages. The prevailing party is entitled to reasonable attorney fees and court costs.

(9) A receipt signed by the potential tenant or tenants for documents required to be delivered by the landlord pursuant to subsections (1) to (3) of this section is a defense for the landlord in an action against the landlord for nondelivery of the documents.

(10) A suit or action arising under subsection (8) of this section must be commenced within one year after the discovery or identification of the alleged violation.

(11) Every landlord who publishes a directory of tenants and tenant services must include a one-page summary regarding any tenants association. The tenants association shall provide the summary to the landlord. [Formerly 91.875; 1991 c.844 §6; 1993 c.580 §3; 1995 c.559 §34; 1997 c.304 §3; 1997 c.305 §1; 1997 c.577 §26; 1999 c.603 §32; 1999 c.676 §20; 2001 c.596 §35a; 2005 c.22 §63; 2005 c.391 §23; 2005 c.619 §19b]

90.512 Definitions for ORS 90.514 and 90.518. As used in this section and ORS 90.514, 90.516 and 90.518:

(1) Buyer has the meaning given that term in ORS 72.1030.

(2) Converted rental space means a rental lot that is located in a subdivision created as provided under ORS 92.010 to 92.190.

(3) Improvements has the meaning given that term in ORS 646A.050.

(4) Manufactured dwelling park means any place where four or more manufactured dwellings are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent or lease space or keep space for rent or lease to any person for a charge or fee paid or to be paid for the rental or lease or use of facilities or to offer space free in connection with securing the trade or patronage of the person.

(5) Provider means a contractor, manufactured dwelling dealer or landlord that is licensed under ORS chapter 701 and that contracts with a buyer for improvements to be made to a manufactured dwelling site in a manufactured dwelling park or to a converted rental space.

(6) Statement of estimated costs means a written list of the charges, fees, services, goods and accessories that a provider knows or should know are associated with the making of an improvement contracted by the provider and the total estimated cost to the buyer for the improvement. [2001 c.282 §2; 2001 c.969 §4; 2005 c.41 §3]

90.514 Disclosure to prospective tenant of improvements required under rental agreement. (1) Before a prospective tenant signs a rental agreement for space in a manufactured dwelling park or for a converted rental space, the landlord must provide the prospective tenant with a written statement that discloses the improvements that the landlord will require under the rental agreement. The written statement must be in the format developed by the Attorney General pursuant to ORS 90.516 and include at least the following:

(a) A notice that the tenant may select and contract directly with a contractor to be the provider of an improvement.

(b) Separately stated and identifiable information for each required improvement that specifies:

(A) The dimensions, materials and finish for improvements to be constructed;

(B) The installation charges imposed by the landlord and the installation fees imposed by government agencies;

(C) The system development charges to be paid by the tenant; and

(D) The site preparation requirements and restrictions, including, but not limited to, requirements and restrictions on the use of plants and landscaping.

(c) Identification of the improvements that belong to the tenant and the improvements that must remain with the space.

(2) Except as provided in ORS 41.740, a written statement provided under this section is considered to contain all of the terms relating to improvements that a prospective tenant must make under the rental agreement. There may be no evidence of the terms of the written statement other than the contents of the written statement. [2001 c.282 §3; 2005 c.41 §4]

90.515 [1991 c.844 §2; repealed by 1995 c.559 §58]

90.516 Model statement for disclosure of improvements required under rental agreement; rules. The Attorney General, by rule, shall adopt a model written statement for use by manufactured dwelling park and converted rental space landlords pursuant to ORS 90.514. [2001 c.282 §5; 2005 c.41 §5]

90.518 Provider statement of estimated cost of improvements. (1) A provider shall give the buyer a statement of estimated costs for all improvements to be made under a contract between the buyer and the provider. The provider shall deliver the statement of estimated costs to the buyer before work commences on any of the improvements covered by the contract.

(2) If a provider fails to give a statement of estimated costs or knowingly fails to give a complete statement of estimated costs, a buyer who does not have actual notice of the total cost for an improvement and suffers an ascertainable loss due to the failure by the provider may bring an action to recover the greater of actual damages or $200.

(3) Except as provided in ORS 41.740, a statement of estimated costs given under this section is considered to contain all of the terms of the contract between the buyer and the provider. The contents of the statement of estimated costs are the only admissible evidence of the terms of the contract between the buyer and the provider. [2001 c.282 §4; 2005 c.41 §6]

90.525 Unreasonable conditions of rental or occupancy prohibited. (1) No landlord shall impose conditions of rental or occupancy which unreasonably restrict the tenant or prospective tenant in choosing a fuel supplier, furnishings, goods, services or accessories.

(2) No landlord of a facility shall require the prospective tenant to purchase a manufactured dwelling or floating home from a particular dealer or one of a group of dealers.

(3) No landlord renting a space for a manufactured dwelling or floating home shall give preference to a prospective tenant who purchased a manufactured dwelling or floating home from a particular dealer.

(4) No manufactured dwelling or floating home dealer shall require, as a condition of sale, a purchaser to rent a space for a manufactured dwelling or floating home in a particular facility or one of a group of facilities. [Formerly 91.895; 1991 c.844 §7]

90.528 Use of common areas or facilities. (1) A landlord who rents a space for a manufactured dwelling may require a deposit for the use of common areas or facilities by a tenant or tenants. The amount of any deposit charged for the use of common areas or facilities shall be reasonably based on the potential cleaning cost or other costs associated with the use of the area or facility. Conditions for return of a deposit shall be stated in writing and made available to the tenant or tenants placing the deposit.

(2) No tenant shall be required to acquire a bond or insurance policy as a precondition for the use of common areas or facilities.

(3) A landlord who rents a space for a manufactured dwelling shall not prohibit use of a common area or facility if the purpose of the prohibition is to prevent the use of the area or facility for tenant association meetings, tenant organizing meetings or other lawful tenant activities. [1997 c.303 §§3,4]

Note: 90.528 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

90.530 Pets in facilities; rental agreements; violations. (1) Notwithstanding a change in the rules and regulations of a manufactured dwelling or floating home facility that would prohibit pets, a tenant may keep a pet that is otherwise legally living with the tenant at the time the landlord provides notice of the proposed change to the rules and regulations of the facility. The tenant may replace a pet with a pet similar to the one living with the tenant at the time the landlord provided notice of the proposed change. New rules and regulations that regulate the activities of pets shall apply to all pets in the facility, including those pets that were living in the facility prior to the adoption of the new rules or regulations.

(2) A rental agreement between a landlord renting a space for a manufactured dwelling or floating home and a tenant renting the space must comply with the following:

(a) A landlord may not charge a one-time, monthly or other periodic amount based on the tenants possession of a pet.

(b) A landlord may provide written rules regarding control, sanitation, number, type and size of pets. The landlord may require the tenant to sign a pet agreement and to provide proof of liability insurance. The landlord may require the tenant to make the landlord a co-insured for the purpose of receiving notice in the case of cancellation of the insurance.

(c) A landlord may charge a tenant an amount for a violation of a written pet agreement or rules relating to pets not to exceed $50 for each violation. [1997 c.304 §2; 2001 c.596 §35b; 2003 c.378 §17]

90.531 Definitions for ORS 90.531 to 90.539. As used in ORS 90.531 to 90.539:

(1) Submeter means a device owned or under the control of a landlord and used to measure a utility or service actually provided to a tenant at the tenants space.

(2) Utility or service has the meaning given that term in ORS 90.315. [2005 c.619 §5]

90.532 Billing methods for utility or service charges; system maintenance; restriction on charging for water. (1) Subject to the policies of the utility or service provider, a landlord may provide for utilities or services to tenants by one or more of the following billing methods:

(a) A relationship between the tenant and the utility or service provider in which:

(A) The provider provides the utility or service directly to the tenants space, including any utility or service line, and bills the tenant directly; and

(B) The landlord does not act as a provider.

(b) A relationship between the landlord, tenant and utility or service provider in which:

(A) The provider provides the utility or service to the landlord;

(B) The landlord provides the utility or service directly to the tenants space or to a common area available to the tenant as part of the tenancy; and

(C) The landlord includes the cost of the utility or service in the tenants rent or bills the tenant for a utility or service charge separately from the rent in an amount determined by apportioning the providers charge to the landlord as measured by a master meter.

(c) A relationship between the landlord, tenant and utility or service provider in which:

(A) The provider provides the utility or service to the landlord;

(B) The landlord provides the utility or service directly to the tenants space; and

(C) The landlord uses a submeter to measure the utility or service actually provided to the space and bills the tenant for a utility or service charge for the amount provided.

(2) To assess a tenant for a utility or service charge for any billing period, the landlord shall give the tenant a written notice stating the amount of the utility or service charge that the tenant is to pay the landlord and the due date for making the payment. The due date may not be less than 14 days from the date of service of the notice.

(3) A utility or service charge is not rent or a fee. Nonpayment of a utility or service charge is not grounds for termination of a rental agreement for nonpayment of rent under ORS 90.394, but is grounds for termination of a rental agreement for cause under ORS 90.630.

(4) The landlord is responsible for maintaining the utility or service system, including any submeter, consistent with ORS 90.730. After any installation or maintenance of the system on a tenants space, the landlord shall restore the space to a condition that is the same as or better than the condition of the space before the installation or maintenance.

(5) A landlord may not assess a utility or service charge for water unless the water is provided to the landlord by a:

(a) Public utility as defined in ORS 757.005;

(b) Municipal utility operating under ORS chapter 225;

(c) Peoples utility district organized under ORS chapter 261;

(d) Cooperative organized under ORS chapter 62;

(e) Domestic water supply district organized under ORS chapter 264; or

(f) Water improvement district organized under ORS chapter 552.

(6) A landlord who provides utilities or services only to tenants of the landlord in compliance with this section and ORS 90.534 and 90.536 is not a public utility for purposes of ORS chapter 757. [2005 c.619 §6; 2007 c.71 §24]

90.534 Allocated charges for utility or service provided directly to space or common area. (1) If a written rental agreement so provides, a landlord using the billing method described in ORS 90.532 (1)(b) may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for a utility or service provided directly to the tenants space or to a common area available to the tenant as part of the tenancy.

(2) A utility or service charge that is assessed to tenants for the tenants spaces under this section must be allocated among the tenants by a method that reasonably apportions the cost among the affected tenants and that is described in the rental agreement. Methods that reasonably apportion the cost among the tenants include, but are not limited to, methods that divide the cost based on the number of occupied spaces in the facility or on the square footage in each dwelling, home or space.

(3) A utility or service charge to be assessed to a tenant for a common area must be described in the written rental agreement separately and distinctly from the utility or service charge for the tenants space.

(4) A landlord may not increase the utility or service charge to the tenant by adding any costs of the landlord, such as a handling or administrative charge, other than those costs billed to the landlord by the provider for utilities or services. [2005 c.619 §7]

90.536 Charges for utilities or services measured by submeter. (1) If a written rental agreement so provides, a landlord using the billing method described in ORS 90.532 (1)(c) may require a tenant to pay to the landlord a utility or service charge that has been billed by a utility or service provider to the landlord for utility or service provided directly to the tenants space as measured by a submeter.

(2) A utility or service charge to be assessed to a tenant under this section may consist of:

(a) The cost of the utility or service provided to the tenants space and under the tenants control, as measured by the submeter, at a rate no greater than the average rate billed to the landlord by the utility or service provider, not including any base or service charge;

(b) The cost of any sewer service for stormwater or wastewater as a percentage of the tenants water charge as measured by a submeter, if the utility or service provider charges the landlord for sewer service as a percentage of water provided; and

(c) A pro rata portion of any base or service charge billed to the landlord by the utility or service provider, including but not limited to any tax passed through by the provider.

(3) A utility or service charge to be assessed to a tenant under this section may not include:

(a) Any additional charge, including any costs of the landlord, for the installation, maintenance or operation of the utility or service system or any profit for the landlord; or

(b) Any costs to provide a utility or service to common areas of the facility. [2005 c.619 §8]

90.537 Conversion of billing method for utility or service charges. (1) A landlord may unilaterally amend a rental agreement to convert a tenants existing utility or service billing method from a method described in ORS 90.532 (1)(b) to a submeter billing method described in ORS 90.532 (1)(c). The landlord must give the tenant not less than 180 days written notice before converting to a submeter billing method.

(2) A landlord must give notice as provided in ORS 90.725 before entering a tenants space to install or maintain a utility or service line or a submeter that measures the amount of a provided utility or service.

(3) If the cost of the tenants utility or service was included in the rent before the conversion to submeters, the landlord shall reduce the tenants rent upon the landlords first billing of the tenant using the submeter method. The rent reduction may not be less than an amount reasonably comparable to the amount of the rent previously allocated to the utility or service cost averaged over at least the preceding six months. Before the landlord first bills the tenant using the submeter method, the landlord shall provide the tenant with written documentation from the utility or service provider showing the landlords cost for the utility or service provided to the facility during at least the six preceding months.

(4) During the six months following a conversion to submeters, the landlord may not raise the rent to recover the costs of installing, maintaining or operating the utility or service system or of new lines or submeters. Except as part of the rent, a landlord may not charge the tenant for the cost of installation or for any capital expenses related to the conversion to submeters or for the cost of maintenance or operation of the utility or service system. As used in this subsection, operation includes, but is not limited to, reading the submeter.

(5) A rental agreement amended under this section shall include language that fairly describes the provisions of this section.

(6) If a landlord installs a submeter on an existing utility or service line to a space or common area that is already served by that line, unless the installation causes a system upgrade, a local government may not assess a system development charge as defined in ORS 223.299 as a result of the installation. [2005 c.619 §9]

90.539 Entry to read submeter. In addition to any other right of entry granted under ORS 90.725, a landlord or the landlords agent may enter a tenants space without consent of the tenant and without notice to the tenant for the purpose of reading a submeter. An entry made under authority of this section is subject to the following restrictions:

(1) The landlord or landlords agent may not remain on the space for a purpose other than reading the submeter.

(2) The landlord or a landlords agent may not enter the space more than once per month.

(3) The landlord or landlords agent may enter the space only at reasonable times between 8 a.m. and 6 p.m. [2005 c.619 §10]

90.540 Permissible forms of tenancy; minimum fixed term. A rental agreement for a space for a manufactured dwelling or floating home must be a month-to-month or fixed term tenancy. A rental agreement for a fixed term tenancy must have a duration or term of at least two years. [2001 c.596 §23]

90.545 Fixed term tenancy expiration; renewal or extension; new rental agreements; tenant refusal of new rental agreement; written storage agreement upon termination of tenancy. (1) Except as provided under subsections (2) to (6) of this section, a fixed term tenancy for space for a manufactured dwelling or floating home, upon reaching its ending date, automatically renews as a month-to-month tenancy having the same terms and conditions, other than duration and rent increases under ORS 90.600, unless the tenancy is terminated under ORS 90.380 (5)(b), 90.394, 90.396, 90.398, 90.630 or 90.632.

(2) To renew or extend a fixed term tenancy for another term, of any duration that is consistent with ORS 90.540, the landlord shall submit the proposed new rental agreement to the tenant at least 60 days prior to the ending date of the term. The landlord shall include with the proposed agreement a written statement that summarizes any new or revised terms, conditions, rules or regulations.

(3) Notwithstanding ORS 90.610 (3), a landlords proposed new rental agreement may include new or revised terms, conditions, rules or regulations, if the new or revised terms, conditions, rules or regulations:

(a)(A) Fairly implement a statute or ordinance adopted after the creation of the existing agreement; or

(B) Are the same as those offered to new or prospective tenants in the facility at the time the proposed agreement is submitted to the tenant and for the six-month period preceding the submission of the proposed agreement or, if there have been no new or prospective tenants during the six-month period, are the same as are customary for the rental market;

(b) Are consistent with the rights and remedies provided to tenants under this chapter, including the right to keep a pet pursuant to ORS 90.530;

(c) Do not relate to the age, size, style, construction material or year of construction of the manufactured dwelling or floating home contrary to ORS 90.632 (2); and

(d) Do not require an alteration of the manufactured dwelling or floating home or alteration or new construction of an accessory building or structure.

(4) A tenant shall accept or reject a landlords proposed new rental agreement at least 30 days prior to the ending of the term by giving written notice to the landlord.

(5) If a landlord fails to submit a proposed new rental agreement as provided by subsection (2) of this section, the tenancy renews as a month-to-month tenancy as provided by subsection (1) of this section.

(6) If a tenant fails to accept or unreasonably rejects a landlords proposed new rental agreement as provided by subsection (4) of this section, the fixed term tenancy terminates on the ending date without further notice and the landlord may take possession by complying with ORS 105.105 to 105.168.

(7) If a tenancy terminates under conditions described in subsection (6) of this section, and the tenant surrenders or delivers possession of the premises to the landlord prior to the filing of an action pursuant to ORS 105.110, the tenant has the right to enter into a written storage agreement with the landlord, with the tenant having the same rights and responsibilities as a lienholder under ORS 90.675 (19), except that the landlord may limit the term of the storage agreement to not exceed six months. Unless the parties agree otherwise, the storage agreement must commence upon the date of the termination of the tenancy. The rights under ORS 90.675 of any lienholder are delayed until the end of the tenant storage agreement. [2001 c.596 §24; 2003 c.658 §6; 2005 c.22 §64; 2005 c.391 §24]

90.555 Subleasing agreements. (1) A facility tenant may not rent the tenants manufactured dwelling or floating home to another person for a period exceeding three days unless the facility landlord, facility tenant and dwelling or home renter enter into a written subleasing agreement specifying the rights and obligations of the landlord, tenant and renter during the renters occupancy of the dwelling or home. The subleasing agreement shall include, but need not be limited to, provisions that require the dwelling or home renter to timely pay directly to the facility landlord the space rent, any separately assessed fees payable under the rental agreement and any separately billed utility or service charge described in ORS 90.532 (1)(b) or (c), and provisions that grant the dwelling or home renter the same rights as the facility tenant to cure a violation of the rental agreement for the facility space, to require facility landlord compliance with ORS 90.730 and to be protected from retaliatory conduct under ORS 90.765. This subsection does not authorize a facility tenant to rent a manufactured dwelling or floating home to another person in violation of the rental agreement between the facility tenant and the facility landlord.

(2) Notwithstanding ORS 90.100 (43), a facility tenant who enters into a subleasing agreement continues to be the tenant of the facility space and retains all rights and obligations of a facility tenant under the rental agreement and this chapter. The occupancy of a manufactured dwelling or floating home by a renter as provided in a subleasing agreement does not constitute abandonment of the dwelling or home by the facility tenant.

(3) The rights and obligations of the dwelling or home renter under a subleasing agreement are in addition to the rights and obligations retained by the facility tenant under subsection (2) of this section. The rights and obligations of the dwelling or home renter under the subleasing agreement are separate from any rights or obligations of the renter under ORS 90.100 to 90.465 applicable to the renters occupancy of the manufactured dwelling or floating home owned by the facility tenant.

(4) Unless otherwise provided in the subleasing agreement, a facility landlord may terminate a subleasing agreement:

(a) Without cause by giving the dwelling or home renter written notice not less than 30 days prior to the termination;

(b) If a condition described in ORS 90.380 (5)(b) exists for the facility space, by giving the renter the same notice to which the facility tenant is entitled under ORS 90.380 (5)(b); or

(c) Subject to the cure right established in subsection (1) of this section and regardless of whether the landlord terminates the rental agreement of the facility tenant:

(A) For nonpayment of facility space rent; or

(B) For any conduct by the dwelling or home renter that would be a violation of the rental agreement under ORS 90.396 or 90.398 if committed by the facility tenant.

(5) Upon termination of a subleasing agreement by the facility landlord, whether with or without cause, the dwelling or home renter and the facility tenant are excused from continued performance under any agreement for the renters occupancy of the manufactured dwelling or floating home owned by the facility tenant.

(6)(a) If, during the term of a subleasing agreement, the facility landlord gives notice to the facility tenant of a rental agreement violation, of a law or ordinance violation or of the facilitys closure, conversion or sale, the landlord shall also promptly give a copy of the notice to the dwelling or home renter. The giving of notice to the dwelling or home renter does not constitute notice to the facility tenant unless the tenant has expressly appointed the renter as the tenants agent for purposes of receiving notice.

(b) If the facility landlord gives notice to the dwelling or home renter that the landlord is terminating the subleasing agreement, the landlord shall also promptly give a copy of the notice to the facility tenant. The landlord shall give the notice to the facility tenant in the same manner as for giving notice of a rental agreement violation.

(c) If, during the term of a subleasing agreement, the facility tenant gives notice to the facility landlord of a rental agreement violation, termination of tenancy or sale of the manufactured dwelling or floating home, the tenant shall also promptly give a copy of the notice to the dwelling or home renter.

(d) If the dwelling or home renter gives notice to the facility landlord of a violation of ORS 90.730, the renter shall also promptly give a copy of the notice to the facility tenant. [2007 c.831 §2]

Note: Section 3, chapter 831, Oregon Laws 2007, provides:

Sec. 3. Section 2 of this 2007 Act [90.555] applies to manufactured dwelling and floating home rentals that commence on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.831 §3]

(Landlord and Tenant Relations)

90.600 Increases in rent; notice; meeting with tenants; effect of failure to meet. (1) If a rental agreement is a month-to-month tenancy to which ORS 90.505 to 90.840 apply, the landlord may not increase the rent unless the landlord gives notice in writing to each affected tenant at least 90 days prior to the effective date of the rent increase specifying the amount of the increase, the amount of the new rent and the date on which the increase becomes effective.

(2) This section does not create a right to increase rent that does not otherwise exist.

(3) This section does not require a landlord to compromise, justify or reduce a rent increase that the landlord otherwise is entitled to impose.

(4) Neither ORS 90.510 (1), requiring a landlord to provide a statement of policy, nor ORS 90.510 (4), requiring a landlord to provide a written rental agreement, create a basis for tenant challenge of a rent increase, judicially or otherwise.

(5)(a) The tenants who reside in a facility may elect one committee of seven or fewer members in a facility-wide election to represent the tenants. One tenant of record for each rented space may vote in the election. Upon written request from the tenants committee, the landlord or a representative of the landlord shall meet with the committee within 10 to 30 days of the request to discuss the tenants nonrent concerns regarding the facility. Unless the parties agree otherwise, upon a request from the tenants committee, a landlord or representative of the landlord shall meet with the tenants committee at least once, but not more than twice, each calendar year. The meeting shall be held on the premises if the facility has suitable meeting space for that purpose, or at a location reasonably convenient to the tenants. After the meeting, the tenants committee shall send a written summary of the issues and concerns addressed at the meeting to the landlord. The landlord or the landlords representative shall make a good faith response in writing to the committees summary within 60 days.

(b) The tenants committee is entitled to informal dispute resolution in accordance with ORS 446.547 if the landlord or landlords representative fails to meet with the tenants committee or fails to respond in good faith to the written summary as required by paragraph (a) of this subsection. [Formerly 91.869; 1991 c.844 §8; 1995 c.559 §35; 1997 c.577 §26a; 1999 c.676 §21; 2001 c.596 §36]

90.605 Persons authorized to receive notice and demands on landlords behalf; written notice to change designated person. Any person authorized by the landlord of a facility to receive notices and demands on the landlords behalf retains this authority until the authorized person is notified otherwise. Written notice of any change in the name or address of the person authorized to receive notices and demands shall be delivered to the residence of each person who rents a space for a manufactured dwelling or floating home or, if specified in writing by the tenant, to another specified address. [Formerly 91.935; 1991 c.844 §11]

90.610 Informal dispute resolution; notice of proposed change in rule or regulation; objection to change by tenant. (1) As used in this section, eligible space means each space in the facility as long as:

(a) The space is rented to a tenant and the tenancy is subject to ORS 90.505 to 90.840; and

(b) The tenant who occupies the space has not:

(A) Previously agreed to a rental agreement that includes the proposed rule or regulation change; or

(B) Become subject to the proposed rule or regulation change as a result of a change in rules or regulations previously adopted in a manner consistent with this section.

(2) Notwithstanding ORS 90.245 (1), the parties to a rental agreement to which ORS 90.505 to 90.840 apply shall provide for a process establishing informal dispute resolution of disputes that may arise concerning the rental agreement for a manufactured dwelling or floating home space.

(3) The landlord may propose changes in rules or regulations, including changes that make a substantial modification of the landlords bargain with a tenant, by giving written notice of the proposed rule or regulation change, and unless tenants of at least 51 percent of the eligible spaces in the facility object in writing within 30 days of the date the notice was served, the change shall become effective for all tenants of those spaces on a date not less than 60 days after the date that the notice was served by the landlord.

(4) One tenant of record per eligible space may object to the rule or regulation change through either:

(a) A signed and dated written communication to the landlord; or

(b) A petition format that is signed and dated by tenants of eligible spaces and that includes a copy of the proposed rule or regulation and a copy of the notice.

(5) If a tenant of an eligible space signs both a written communication to the landlord and a petition under subsection (4) of this section, or signs more than one written communication or petition, only the latest signature of the tenant may be counted.

(6) Notwithstanding subsection (4) of this section, a proxy may be used only if a tenant has a disability that prevents the tenant from objecting to the rule or regulation change in writing.

(7) The landlords notice of a proposed change in rules or regulations required by subsection (3) of this section must be given or served as provided in ORS 90.155 and must include:

(a) Language of the existing rule or regulation and the language that would be added or deleted by the proposed rule or regulation change; and

(b) A statement substantially in the following form, with all blank spaces in the notice to be filled in by the landlord:

______________________________________________________________________________

NOTICE OF PROPOSED RULE

OR REGULATION CHANGE

The landlord intends to change a rule or regulation in this facility.

The change will go into effect unless tenants of at least 51 percent of the eligible spaces object in writing within 30 days. Any objection must be signed and dated by a tenant of an eligible space.

The number of eligible spaces as of the date of this notice is: _____. Those eligible spaces are (space or street identification): ___________________________.

The last day for a tenant of an eligible space to deliver a written objection to the landlord is _________ (landlord fill in date).

Unless tenants in at least 51 percent of the eligible spaces object, the proposed rule or regulation will go into effect on _________.

The parties may attempt to resolve disagreements regarding the proposed rule or regulation change by using the facilitys informal dispute resolution process.

______________________________________________________________________________

(8) A good faith mistake by the landlord in completing those portions of the notice relating to the number of eligible spaces that have tenants entitled to vote or relating to space or street identification numbers does not invalidate the notice or the proposed rule or regulation change.

(9) After the effective date of the rule or regulation change, when a tenant continues to engage in an activity affected by the new rule or regulation to which the landlord objects, the landlord may give the tenant a notice of termination of the tenancy pursuant to ORS 90.630. The notice shall include a statement that the tenant may request a resolution through the facilitys informal dispute resolution process by giving the landlord a written request within seven days from the date the notice was served. If the tenant requests an informal dispute resolution, the landlord may not file an action for possession pursuant to ORS 105.105 to 105.168 until 30 days after the date of the tenants request for informal dispute resolution or the date the informal dispute resolution is complete, whichever occurs first.

(10) An agreement under this section may not require informal dispute resolution of disputes relating to:

(a) Facility closure;

(b) Facility sale; or

(c) Rent, including but not limited to amount, increase and nonpayment.

(11) ORS 90.510 (1) to (3), requiring a landlord to provide a statement of policy, do not create a basis for a tenant to demand informal dispute resolution of a rent increase. [1991 c.844 §10; 1993 c.580 §1; 1995 c.559 §36; 2001 c.596 §36a]

90.620 Termination by tenant; notice to landlord. (1) The tenant who rents a space for a manufactured dwelling or floating home may terminate a rental agreement that is a month-to-month or fixed term tenancy without cause by giving to the landlord, at any time during the tenancy, not less than 30 days notice in writing prior to the date designated in the notice for the termination of the tenancy.

(2) The tenant may terminate a rental agreement that is a month-to-month or fixed term tenancy for cause pursuant to ORS 90.315, 90.360 (1), 90.365 (2), 90.375 or 90.380.

(3) A tenant may not be required to give the landlord more than 30 days written notice to terminate. [Formerly 91.880; 1991 c.67 §15; 1993 c.18 §16; 2001 c.596 §37]

90.630 Termination by landlord; causes; notice; cure; repeated nonpayment of rent. (1) Except as provided in subsection (4) of this section, the landlord may terminate a rental agreement that is a month-to-month or fixed term tenancy for space for a manufactured dwelling or floating home by giving to the tenant not less than 30 days notice in writing before the date designated in the notice for termination if the tenant:

(a) Violates a law or ordinance related to the tenants conduct as a tenant, including but not limited to a material noncompliance with ORS 90.740;

(b) Violates a rule or rental agreement provision related to the tenants conduct as a tenant and imposed as a condition of occupancy, including but not limited to a material noncompliance with a rental agreement regarding a program of recovery in drug and alcohol free housing;

(c) Is determined to be a predatory sex offender under ORS 181.585 to 181.587; or

(d) Fails to pay a:

(A) Late charge pursuant to ORS 90.260;

(B) Fee pursuant to ORS 90.302; or

(C) Utility or service charge pursuant to ORS 90.534 or 90.536.

(2) A violation making a tenant subject to termination under subsection (1) of this section includes a tenants failure to maintain the space as required by law, ordinance, rental agreement or rule, but does not include the physical condition of the dwelling or home. Termination of a rental agreement based upon the physical condition of a dwelling or home shall only be as provided in ORS 90.632.

(3) The notice required by subsection (1) of this section shall state facts sufficient to notify the tenant of the reasons for termination of the tenancy and state that the tenant may avoid termination by correcting the violation as provided in subsection (4) of this section.

(4) The tenant may avoid termination of the tenancy by correcting the violation within the 30-day period specified in subsection (1) of this section. However, if substantially the same act or omission that constituted a prior violation of which notice was given recurs within six months after the date of the notice, the landlord may terminate the tenancy upon at least 20 days written notice specifying the violation and the date of termination of the tenancy.

(5) Notwithstanding subsection (3) or (4) of this section, a tenant who is given a notice of termination under subsection (1)(c) of this section does not have a right to correct the violation. A notice given to a tenant under subsection (1)(c) of this section must state that the tenant does not have a right to avoid the termination.

(6) This section does not limit a landlords right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(7) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(8) Notwithstanding any other provision of this section or ORS 90.394, 90.396 or 90.398, the landlord may terminate the rental agreement for space for a manufactured dwelling or floating home because of repeated late payment of rent by giving the tenant not less than 30 days notice in writing before the date designated in that notice for termination and may take possession as provided in ORS 105.105 to 105.168 if:

(a) The tenant has not paid the monthly rent prior to the eighth day of the rental period as described in ORS 90.394 (2)(a) or the fifth day of the rental period as described in ORS 90.394 (2)(b) in at least three of the preceding 12 months and the landlord has given the tenant a nonpayment of rent termination notice pursuant to ORS 90.394 (2) during each of those three instances of nonpayment;

(b) The landlord warns the tenant of the risk of a 30-day notice for termination with no right to correct the cause, upon the occurrence of a third nonpayment of rent termination notice within a 12-month period. The warning must be contained in at least two nonpayment of rent termination notices that precede the third notice within a 12-month period or in separate written notices that are given concurrent with, or a reasonable time after, each of the two nonpayment of rent termination notices; and

(c) The 30-day notice of termination states facts sufficient to notify the tenant of the cause for termination of the tenancy and is given to the tenant concurrent with or after the third or a subsequent nonpayment of rent termination notice.

(9) Notwithstanding subsection (4) of this section, a tenant who receives a 30-day notice of termination pursuant to subsection (8) of this section does not have a right to correct the cause for the notice.

(10) The landlord may give a copy of the notice required by subsection (8) of this section to any lienholder of the manufactured dwelling or floating home by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder. A lienholders rights and obligations regarding an abandoned manufactured dwelling or floating home shall be as provided under ORS 90.675. [Formerly 91.886; 1991 c.844 §12; 1995 c.559 §37; 1995 c.633 §1; 1999 c.676 §22; 2001 c.596 §38; 2005 c.22 §65; 2005 c.391 §25; 2005 c.619 §20; 2007 c.906 §32]

90.632 Termination of tenancy due to physical condition of manufactured dwelling or floating home; correction of condition by tenant. (1) A landlord may terminate a month-to-month or fixed term rental agreement and require the tenant to remove a manufactured dwelling or floating home from a facility, due to the physical condition of the manufactured dwelling or floating home, only by complying with this section and ORS 105.105 to 105.168. A termination shall include removal of the dwelling or home.

(2) A landlord may not require removal of a manufactured dwelling or floating home, or consider a dwelling or home to be in disrepair or deteriorated, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010.

(3) Except as provided in subsection (5) of this section, if the tenants dwelling or home is in disrepair or is deteriorated, a landlord may terminate a rental agreement and require the removal of a dwelling or home by giving to the tenant not less than 30 days written notice before the date designated in the notice for termination.

(4) The notice required by subsection (3) of this section must:

(a) State facts sufficient to notify the tenant of the causes or reasons for termination of the tenancy and removal of the dwelling or home;

(b) State that the tenant can avoid termination and removal by correcting the cause for termination and removal within the notice period;

(c) Describe what is required to correct the cause for termination;

(d) Describe the tenants right to give the landlord a written notice of correction, where to give the notice and the deadline for giving the notice in order to ensure a response by the landlord, all as provided by subsection (6) of this section; and

(e) Describe the tenants right to have the termination and correction period extended as provided by subsection (7) of this section.

(5) The tenant may avoid termination of the tenancy by correcting the cause within the period specified. However, if substantially the same condition that constituted a prior cause for termination of which notice was given recurs within 12 months after the date of the notice, the landlord may terminate the tenancy and require the removal of the dwelling or home upon at least 30 days written notice specifying the violation and the date of termination of the tenancy.

(6) During the termination notice or extension period, the tenant may give the landlord written notice that the tenant has corrected the cause for termination. Within a reasonable time after the tenants notice of correction, the landlord shall respond to the tenant in writing, stating whether the landlord agrees that the cause has been corrected. If the tenants notice of correction is given at least 14 days prior to the end of the termination notice or extension period, failure by the landlord to respond as required by this subsection is a defense to a termination based upon the landlords notice for termination.

(7) Except when the disrepair or deterioration creates a risk of imminent and serious harm to other dwellings, homes or persons within the facility, the 30-day period provided for the tenant to correct the cause for termination and removal shall be extended by at least:

(a) An additional 60 days if:

(A) The necessary correction involves exterior painting, roof repair, concrete pouring or similar work and the weather prevents that work during a substantial portion of the 30-day period; or

(B) The nature or extent of the correction work is such that it cannot reasonably be completed within 30 days because of factors such as the amount of work necessary, the type and complexity of the work and the availability of necessary repair persons; or

(b) An additional six months if the disrepair or deterioration has existed for more than the preceding 12 months with the landlords knowledge or acceptance as described in ORS 90.412.

(8) In order to have the period for correction extended as provided in subsection (7) of this section, a tenant must give the landlord written notice describing the necessity for an extension in order to complete the correction work. The notice must be given a reasonable amount of time prior to the end of the notice for termination period.

(9) A tenancy terminates on the date designated in the notice and without regard to the expiration of the period for which, by the terms of the rental agreement, rents are to be paid. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(10) This section does not limit a landlords right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.630 by complying with ORS 105.105 to 105.168.

(11) A landlord may give a copy of the notice for termination required by this section to any lienholder of the dwelling or home, by first class mail with certificate of mailing or by any other method allowed by ORS 90.150 (2) and (3). A landlord is not liable to a tenant for any damages incurred by the tenant as a result of the landlord giving a copy of the notice in good faith to a lienholder.

(12) When a tenant has been given a notice for termination pursuant to this section and has subsequently abandoned the dwelling or home as described in ORS 90.675, any lienholder shall have the same rights as provided by ORS 90.675, including the right to correct the cause of the notice, within the 90-day period provided by ORS 90.675 (19) notwithstanding the expiration of the notice period provided by this section for the tenant to correct the cause. [1999 c.603 §2b and 1999 c.676 §4; 2001 c.596 §39; 2003 c.658 §7; 2005 c.22 §66; 2005 c.391 §26; 2007 c.906 §33]

90.634 Prohibition against lien for rent; action for possession; disposition of dwelling or home; disposition of goods. (1) A landlord may not assert a lien under ORS 87.162 for dwelling unit rent against a manufactured dwelling or floating home located in a facility. Notwithstanding ORS 90.100 (43) and 90.675 and regardless of whether the owner of a manufactured dwelling or floating home occupies the dwelling or home as a residence, a facility landlord that is entitled to unpaid rent and receives possession of the facility space from the sheriff following restitution pursuant to ORS 105.161 may sell or dispose of the dwelling or home as provided in ORS 90.675.

(2) If a manufactured dwelling or floating home was occupied immediately prior to abandonment by a person other than the facility tenant, and the name and address of the person are known to the landlord, a landlord selling or disposing of the dwelling or home under subsection (1) of this section shall promptly send the person a copy of the notice sent to the facility tenant under ORS 90.675 (3). Notwithstanding ORS 90.425, the facility landlord may sell or dispose of goods left in the dwelling or home or upon the dwelling unit by the person in the same manner as if the goods were left by the facility tenant. If the name and address of the person are known to the facility landlord, the landlord shall promptly send the person a copy of the written notice sent to the facility tenant under ORS 90.425 (3) and allow the person the time described in the notice to arrange for removal of the goods. [2007 c.831 §4]

Note: Section 5, chapter 831, Oregon Laws 2007, provides:

Sec. 5. Section 4 of this 2007 Act [90.634] applies to dwelling space rent that becomes due on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.831 §5]

90.635 [1995 c.746 §§47,48; 1997 c.577 §26b; 1999 c.676 §23; 2001 c.596 §45; 2003 c.21 §1; 2005 c.22 §67; 2007 c.843 §91; 2007 c.906 §7; renumbered 90.650 in 2007]

90.645 Closure of manufactured dwelling park; notices; payments to tenants. (1) If a manufactured dwelling park, or a portion of the park that includes the space for a manufactured dwelling, is to be closed and the land or leasehold converted to a use other than as a manufactured dwelling park, and the closure is not required by the exercise of eminent domain or by order of federal, state or local agencies, the landlord may terminate a month-to-month or fixed term rental agreement for a manufactured dwelling park space:

(a) By giving the tenant not less than 365 days notice in writing before the date designated in the notice for termination; and

(b) By paying a tenant, for each space for which a rental agreement is terminated, one of the following amounts:

(A) $5,000 if the manufactured dwelling is a single-wide dwelling;

(B) $7,000 if the manufactured dwelling is a double-wide dwelling; or

(C) $9,000 if the manufactured dwelling is a triple-wide or larger dwelling.

(2) Notwithstanding subsection (1) of this section, if a landlord closes a manufactured dwelling park under this section as a result of converting the park to a subdivision under ORS 92.830 to 92.845, the landlord:

(a) May terminate a rental agreement by giving the tenant not less than 180 days notice in writing before the date designated in the notice for termination.

(b) Is not required to make a payment under subsection (1)(b) of this section to a tenant who:

(A) Buys the space or lot on which the tenants manufactured dwelling is located and does not move the dwelling; or

(B) Sells the manufactured dwelling to a person who buys the space or lot.

(3) A notice given under subsection (1) or (2) of this section shall, at a minimum:

(a) State that the landlord is closing the park, or a portion of the park, and converting the land or leasehold to a different use;

(b) Designate the date of closure; and

(c) Include the tax credit notice described in ORS 90.650.

(4) Except as provided in subsections (2) and (5) of this section, the landlord must pay a tenant the full amount required under subsection (1)(b) of this section regardless of whether the tenant relocates or abandons the manufactured dwelling. The landlord shall pay at least one-half of the payment amount to the tenant within seven days after receiving from the tenant the notice described in subsection (5)(a) of this section. The landlord shall pay the remaining amount no later than seven days after the tenant ceases to occupy the space.

(5) Notwithstanding subsection (1) of this section:

(a) A landlord is not required to make a payment to a tenant as provided in subsection (1) of this section unless the tenant gives the landlord not less than 30 days and not more than 60 days written notice of the date within the 365-day period on which the tenant will cease tenancy, whether by relocation or abandonment of the manufactured dwelling.

(b) If the manufactured dwelling is abandoned:

(A) The landlord may condition the payment required by subsection (1) of this section upon the tenant waiving any right to receive payment under ORS 90.425 or 90.675.

(B) The landlord may not charge the tenant to store, sell or dispose of the abandoned manufactured dwelling.

(6)(a) A landlord may not charge a tenant any penalty, fee or unaccrued rent for moving out of the manufactured dwelling park prior to the end of the 365-day notice period.

(b) A landlord may charge a tenant for rent for any period during which the tenant occupies the space and may deduct from the payment amount required by subsection (1) of this section any unpaid moneys owed by the tenant to the landlord.

(7) A landlord may not increase the rent for a manufactured dwelling park space after giving a notice of termination under this section to the tenant of the space.

(8) This section does not limit a landlords right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(9) If a landlord is required to close a manufactured dwelling park by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the park tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure, describe the tax credit available under section 17, chapter 906, Oregon Laws 2007, and any government relocation benefits known by the landlord to be available to the tenants and comply with any additional content requirements under ORS 90.650. [2007 c.906 §2]

Note: The amendments to 90.645 by section 2a, chapter 906,
Oregon
Laws 2007, become operative January 1, 2013. See section 2b, chapter 906, Oregon Laws 2007. The text that is operative on and after January 1, 2013, is set forth for the users convenience.

90.645. (1) If a manufactured dwelling park, or a portion of the park that includes the space for a manufactured dwelling, is to be closed and the land or leasehold converted to a use other than as a manufactured dwelling park, and the closure is not required by the exercise of eminent domain or by order of federal, state or local agencies, the landlord may terminate a month-to-month or fixed term rental agreement for a manufactured dwelling park space:

(a) By giving the tenant not less than 365 days notice in writing before the date designated in the notice for termination; and

(b) By paying a tenant, for each space for which a rental agreement is terminated, one of the following amounts:

(A) $5,000 if the manufactured dwelling is a single-wide dwelling;

(B) $7,000 if the manufactured dwelling is a double-wide dwelling; or

(C) $9,000 if the manufactured dwelling is a triple-wide or larger dwelling.

(2) Notwithstanding subsection (1) of this section, if a landlord closes a manufactured dwelling park under this section as a result of converting the park to a subdivision under ORS 92.830 to 92.845, the landlord:

(a) May terminate a rental agreement by giving the tenant not less than 180 days notice in writing before the date designated in the notice for termination.

(b) Is not required to make a payment under subsection (1)(b) of this section to a tenant who:

(A) Buys the space or lot on which the tenants manufactured dwelling is located and does not move the dwelling; or

(B) Sells the manufactured dwelling to a person who buys the space or lot.

(3) A notice given under subsection (1) or (2) of this section shall, at a minimum:

(a) State that the landlord is closing the park, or a portion of the park, and converting the land or leasehold to a different use;

(b) Designate the date of closure; and

(c) Include the tax notice described in ORS 90.650.

(4) Except as provided in subsections (2) and (5) of this section, the landlord must pay a tenant the full amount required under subsection (1)(b) of this section regardless of whether the tenant relocates or abandons the manufactured dwelling. The landlord shall pay at least one-half of the payment amount to the tenant within seven days after receiving from the tenant the notice described in subsection (5)(a) of this section. The landlord shall pay the remaining amount no later than seven days after the tenant ceases to occupy the space.

(5) Notwithstanding subsection (1) of this section:

(a) A landlord is not required to make a payment to a tenant as provided in subsection (1) of this section unless the tenant gives the landlord not less than 30 days and not more than 60 days written notice of the date within the 365-day period on which the tenant will cease tenancy, whether by relocation or abandonment of the manufactured dwelling.

(b) If the manufactured dwelling is abandoned:

(A) The landlord may condition the payment required by subsection (1) of this section upon the tenant waiving any right to receive payment under ORS 90.425 or 90.675.

(B) The landlord may not charge the tenant to store, sell or dispose of the abandoned manufactured dwelling.

(6)(a) A landlord may not charge a tenant any penalty, fee or unaccrued rent for moving out of the manufactured dwelling park prior to the end of the 365-day notice period.

(b) A landlord may charge a tenant for rent for any period during which the tenant occupies the space and may deduct from the payment amount required by subsection (1) of this section any unpaid moneys owed by the tenant to the landlord.

(7) A landlord may not increase the rent for a manufactured dwelling park space after giving a notice of termination under this section to the tenant of the space.

(8) This section does not limit a landlords right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(9) If a landlord is required to close a manufactured dwelling park by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the park tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure, describe any government relocation benefits known by the landlord to be available to the tenants and comply with any additional content requirements under ORS 90.650.

(10) The Office of Manufactured Dwelling Park Community Relations shall adopt rules establishing a sample form for the notice described in subsection (3) of this section.

90.650 Notice of tax provisions to tenants of closing manufactured dwelling park; rules. (1) If a manufactured dwelling park or a portion of a manufactured dwelling park is closed, resulting in the termination of the rental agreement between the landlord of the park and a tenant renting space for a manufactured dwelling, whether because of the exercise of eminent domain, by order of a federal, state or local agency or as provided under ORS 90.645 (1), the landlord shall provide notice to the tenant of the tax credit provided under section 82, chapter 843, Oregon Laws 2007, and section 17, chapter 906, Oregon Laws 2007. The notice shall state the eligibility requirements for the credit, information on how to apply for the credit and any other information required by the Office of Manufactured Dwelling Park Community Relations or the Department of Revenue by rule. The notice shall also state that the closure may allow the taxpayer to appeal the property tax assessment on the manufactured dwelling.

(2) The office shall adopt rules establishing a sample form for the notice described in this section and the notice described in ORS 90.645 (3).

(3) The department, in consultation with the office, shall adopt rules establishing a sample form and explanation for the property tax assessment appeal.

(4) The office may adopt rules to administer this section. [Formerly 90.635]

Note: The amendments to 90.650 by section 7a, chapter 906,
Oregon
Laws 2007, become operative January 1, 2013. See section 7b, chapter 906, Oregon Laws 2007. The text that is operative on and after January 1, 2013, is set forth for the users convenience.

90.650. (1) If a manufactured dwelling park or a portion of a manufactured dwelling park is closed, resulting in the termination of the rental agreement between the landlord of the park and a tenant renting space for a manufactured dwelling, whether because of the exercise of eminent domain, by order of a federal, state or local agency or as provided under ORS 90.645 (1), the landlord shall provide notice to the tenant that the closure may allow the taxpayer to appeal the property tax assessment on the manufactured dwelling.

(2) The Department of Revenue, in consultation with the Office of Manufactured Dwelling Park Community Relations, shall adopt rules establishing a sample form and explanation for the property tax assessment appeal.

(3) The office may adopt rules to administer this section.

Note: 90.650 (4) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

90.655 Park closure notice to nontenants; report of tenant reactions. (1) A landlord that gives a notice of termination under ORS 90.645 shall, at the same time, send one copy of the notice to the Office of Manufactured Dwelling Park Community Relations by first class mail. The landlord shall, at the same time, send a copy of the notice, both by first class mail and by certified mail with return receipt requested, for each affected manufactured dwelling, to any person:

(a) That is not a tenant; and

(b)(A) That the landlord actually knows to be an owner of the manufactured dwelling; or

(B) That has a lien recorded in the title or ownership document records for the manufactured dwelling.

(2) A landlord that terminates rental agreements for manufactured dwelling park spaces under ORS 90.645 shall, no later than 60 days after the manufactured dwelling park or portion of the park closes, report to the office:

(a) The number of dwelling unit owners who moved their dwelling units out of the park; and

(b) The number of dwelling unit owners who abandoned their dwelling units at the park. [2007 c.906 §3]

90.660 Local regulation of park closures. A local government may not enforce an ordinance, rule or other local law regulating manufactured dwelling park closures or partial closures adopted or amended by the local government on or after July 1, 2007. An ordinance, rule or other local law regulating manufactured dwelling park closures or partial closures may not be applied to reduce the rights provided to a park tenant under ORS 90.645 or 90.655. [2007 c.906 §4]

Note: Section 5, chapter 906, Oregon Laws 2007, provides:

Sec. 5. (1) Notwithstanding section 4 of this 2007 Act [90.660], no later than 90 days after the effective date of this 2007 Act [September 27, 2007], a local governing body may amend an ordinance, rule or other local law adopted before July 1, 2007, if the amendment increases the rights of manufactured dwelling park tenants under the ordinance, rule or other local law to be equal to or greater than the rights established for those tenants by sections 2 [90.645] and 3 [90.655] of this 2007 Act.

(2) Section 4 of this 2007 Act applies to the enforcement of an ordinance, rule or other local law to a manufactured dwelling park closure or partial closure on or after the effective date of this 2007 Act regardless of whether the closure notice is given before, on or after the effective date of this 2007 Act. [2007 c.906 §5]

90.670 [Formerly 91.915; 1991 c.844 §13; 1993 c.580 §5; repealed by 1997 c.577 §50]

90.671 Closure of marina; notices; payments to tenants; rules. (1) If a marina or a portion of the marina that includes a marina space is to be closed and the land or leasehold converted to a different use, and the closure is not required by the exercise of eminent domain or by order of a federal, state or local agency, the landlord of the marina may terminate a month-to-month or fixed term rental agreement for a marina space by giving the tenant:

(a) Not less than 365 days notice in writing before the date designated in the notice for termination; or

(b) Not less than 180 days notice in writing before the date designated in the notice for termination, if:

(A) The landlord finds space acceptable to the tenant to which the tenant can move the floating home; and

(B) The landlord pays the cost of moving and set-up expenses or $3,500, whichever is less.

(2) The landlord may:

(a) Provide greater financial incentive to encourage the tenant to accept an earlier termination date than that provided in subsection (1) of this section; or

(b) Contract with the tenant for a mutually acceptable arrangement to assist the tenants move.

(3) The Housing and Community Services Department shall adopt rules to administer this section.

(4)(a) A landlord may not increase the rent for a dwelling unit for the purpose of offsetting the payments required under this section.

(b) A landlord may not increase the rent for a dwelling unit after giving a notice of termination under this section to the tenant.

(5) Nothing in subsection (1) of this section shall prevent a landlord from relocating a floating home to another comparable space in the same marina, or in another marina owned by the same owner in the same city, if the landlord desires or is required to make repairs, to remodel or to modify the tenants original space.

(6) This section does not limit a landlords right to terminate a tenancy for nonpayment of rent under ORS 90.394 or for other cause under ORS 90.380 (5)(b), 90.396, 90.398 or 90.632 by complying with ORS 105.105 to 105.168.

(7) If a landlord is required to close a marina by the exercise of eminent domain or by order of a federal, state or local agency, the landlord shall notify the marina tenants no later than 15 days after the landlord receives notice of the exercise of eminent domain or of the agency order. The notice to the tenants shall be in writing, designate the date of closure, state the reason for the closure and describe any government relocation benefits known by the landlord to be available to the tenants. [2007 c.906 §25]

Note: 90.671 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Ownership Change)

90.675 Disposition of manufactured dwelling or floating home left in facility; notice; sale; limitation on landlord liability; tax cancellation; storage agreements; hazardous property. (1) As used in this section:

(a) Current market value means the amount in cash, as determined by the county assessor, that could reasonably be expected to be paid for personal property by an informed buyer to an informed seller, each acting without compulsion in an arms-length transaction occurring on the assessment date for the tax year or on the date of a subsequent reappraisal by the county assessor.

(b) Dispose of the personal property means that, if reasonably appropriate, the landlord may throw away the property or may give it without consideration to a nonprofit organization or to a person unrelated to the landlord. The landlord may not retain the property for personal use or benefit.

(c) Lienholder means any lienholder of abandoned personal property, if the lien is of record or the lienholder is actually known to the landlord.

(d) Of record means:

(A) For a manufactured dwelling, that a security interest has been properly recorded in the records of the Department of Consumer and Business Services pursuant to ORS 446.611 or on a certificate of title issued by the Department of Transportation prior to May 1, 2005.

(B) For a floating home, that a security interest has been properly recorded with the State Marine Board pursuant to ORS 830.740 to 830.755 for a home registered and titled with the board pursuant to ORS 830.715.

(e) Personal property means only a manufactured dwelling or floating home located in a facility and subject to ORS 90.505 to 90.840. Personal property does not include goods left inside a manufactured dwelling or floating home or left upon a rented space and subject to disposition under ORS 90.425.

(2) A landlord may not store, sell or dispose of abandoned personal property except as provided by this section. This section governs the rights and obligations of landlords, tenants and any lienholders in any personal property abandoned or left upon the premises by the tenant or any lienholder in the following circumstances:

(a) The tenancy has ended by termination or expiration of a rental agreement or by relinquishment or abandonment of the premises and the landlord reasonably believes under all the circumstances that the tenant has left the personal property upon the premises with no intention of asserting any further claim to the premises or to the personal property;

(b) The tenant has been absent from the premises continuously for seven days after termination of a tenancy by a court order that has not been executed; or

(c) The landlord receives possession of the premises from the sheriff following restitution pursuant to ORS 105.161.

(3) Prior to selling or disposing of the tenants personal property under this section, the landlord must give a written notice to the tenant that must be:

(a) Personally delivered to the tenant; or

(b) Sent by first class mail addressed and mailed to the tenant at:

(A) The premises;

(B) Any post-office box held by the tenant and actually known to the landlord; and

(C) The most recent forwarding address if provided by the tenant or actually known to the landlord.

(4)(a) A landlord shall also give a copy of the notice described in subsection (3) of this section to:

(A) Any lienholder of the personal property;

(B) The tax collector of the county where the personal property is located; and

(C) The assessor of the county where the personal property is located.

(b) The landlord shall give the notice copy required by this subsection by personal delivery or first class mail, except that for any lienholder, mail service must be both by first class mail and by certified mail with return receipt requested.

(c) A notice to lienholders under paragraph (a)(A) of this subsection must be sent to each lienholder at each address:

(A) Actually known to the landlord;

(B) Of record; and

(C) Provided to the landlord by the lienholder in a written notice that identifies the personal property subject to the lien and that was sent to the landlord by certified mail with return receipt requested within the preceding five years. The notice must identify the personal property by describing the physical address of the property.

(5) The notice required under subsection (3) of this section must state that:

(a) The personal property left upon the premises is considered abandoned;

(b) The tenant or any lienholder must contact the landlord by a specified date, as provided in subsection (6) of this section, to arrange for the removal of the abandoned personal property;

(c) The personal property is stored on the rented space;

(d) The tenant or any lienholder, except as provided by subsection (18) of this section, may arrange for removal of the personal property by contacting the landlord at a described telephone number or address on or before the specified date;

(e) The landlord shall make the personal property available for removal by the tenant or any lienholder, except as provided by subsection (18) of this section, by appointment at reasonable times;

(f) If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, the landlord may require payment of storage charges, as provided by subsection (7)(b) of this section, prior to releasing the personal property to the tenant or any lienholder;

(g) If the personal property is considered to be abandoned pursuant to subsection (2)(c) of this section, the landlord may not require payment of storage charges prior to releasing the personal property;

(h) If the tenant or any lienholder fails to contact the landlord by the specified date or fails to remove the personal property within 30 days after that contact, the landlord may sell or dispose of the personal property. If the landlord reasonably believes the county assessor will determine that the current market value of the personal property is $8,000 or less, and the landlord intends to dispose of the property if the property is not claimed, the notice shall state that belief and intent; and

(i) If applicable, there is a lienholder that has a right to claim the personal property, except as provided by subsection (18) of this section.

(6) For purposes of subsection (5) of this section, the specified date by which a tenant or lienholder must contact a landlord to arrange for the disposition of abandoned personal property must be not less than 45 days after personal delivery or mailing of the notice.

(7) After notifying the tenant as required by subsection (3) of this section, the landlord:

(a) Shall store the abandoned personal property of the tenant on the rented space and shall exercise reasonable care for the personal property; and

(b) Is entitled to reasonable or actual storage charges and costs incidental to storage or disposal. The storage charge may be no greater than the monthly space rent last payable by the tenant.

(8) If a tenant or lienholder, upon the receipt of the notice provided by subsection (3) or (4) of this section or otherwise, responds by actual notice to the landlord on or before the specified date in the landlords notice that the tenant or lienholder intends to remove the personal property from the premises, the landlord must make that personal property available for removal by the tenant or lienholder by appointment at reasonable times during the 30 days following the date of the response, subject to subsection (18) of this section. If the personal property is considered to be abandoned pursuant to subsection (2)(a) or (b) of this section, but not pursuant to subsection (2)(c) of this section, the landlord may require payment of storage charges, as provided in subsection (7)(b) of this section, prior to allowing the tenant or lienholder to remove the personal property. Acceptance by a landlord of such payment does not operate to create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417.

(9) Except as provided in subsections (18) to (20) of this section, if the tenant or lienholder does not respond within the time provided by the landlords notice, or the tenant or lienholder does not remove the personal property within 30 days after responding to the landlord or by any date agreed to with the landlord, whichever is later, the personal property is conclusively presumed to be abandoned. The tenant and any lienholder that have been given notice pursuant to subsection (3) or (4) of this section shall, except with regard to the distribution of sale proceeds pursuant to subsection (13) of this section, have no further right, title or interest to the personal property and may not claim or sell the property.

(10) If the personal property is presumed to be abandoned under subsection (9) of this section, the landlord then may:

(a) Sell the personal property at a public or private sale, provided that prior to the sale:

(A) The landlord may seek to transfer ownership of record of the personal property by complying with the requirements of the appropriate state agency; and

(B) The landlord shall:

(i) Place a notice in a newspaper of general circulation in the county in which the personal property is located. The notice shall state:

(I) That the personal property is abandoned;

(II) The tenants name;

(III) The address and any space number where the personal property is located, and any plate, registration or other identification number for a floating home noted on the title, if actually known to the landlord;

(IV) Whether the sale is by private bidding or public auction;

(V) Whether the landlord is accepting sealed bids and, if so, the last date on which bids will be accepted; and

(VI) The name and telephone number of the person to contact to inspect the personal property;

(ii) At a reasonable time prior to the sale, give a copy of the notice required by sub-subparagraph (i) of this subparagraph to the tenant and to any lienholder, by personal delivery or first class mail, except that for any lienholder, mail service must be by first class mail with certificate of mailing;

(iii) Obtain an affidavit of publication from the newspaper to show that the notice required under sub-subparagraph (i) of this subparagraph ran in the newspaper at least one day in each of two consecutive weeks prior to the date scheduled for the sale or the last date bids will be accepted; and

(iv) Obtain written proof from the county that all property taxes and assessments on the personal property have been paid or, if not paid, that the county has authorized the sale, with the sale proceeds to be distributed pursuant to subsection (13) of this section; or

(b) Destroy or otherwise dispose of the personal property if the landlord determines from the county assessor that the current market value of the property is $8,000 or less.

(11)(a) A public or private sale authorized by this section must be conducted consistent with the terms listed in subsection (10)(a)(B)(i) of this section. Every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable.

(b) If there is no buyer at a sale described under paragraph (a) of this subsection, the personal property is considered to be worth $8,000 or less, regardless of current market value, and the landlord shall destroy or otherwise dispose of the personal property.

(12) Notwithstanding ORS 446.155 (1) and (2), unless a landlord intentionally misrepresents the condition of personal property, the landlord is not liable for the condition of the personal property to:

(a) A buyer of the personal property at a sale pursuant to subsection (10)(a) of this section, with or without consideration; or

(b) A person or nonprofit organization to whom the landlord gives the personal property pursuant to subsection (1)(b), (10)(b) or (11)(b) of this section.

(13)(a) The landlord may deduct from the proceeds of the sale:

(A) The reasonable or actual cost of notice, storage and sale; and

(B) Unpaid rent.

(b) After deducting the amounts listed in paragraph (a) of this subsection, the landlord shall remit the remaining proceeds, if any, to the county tax collector to the extent of any unpaid property taxes and assessments owed on the dwelling or home.

(c) After deducting the amounts listed in paragraphs (a) and (b) of this subsection, if applicable, the landlord shall remit the remaining proceeds, if any, to any lienholder to the extent of any unpaid balance owed on the lien on the personal property.

(d) After deducting the amounts listed in paragraphs (a), (b) and (c) of this subsection, if applicable, the landlord shall remit to the tenant the remaining proceeds, if any, together with an itemized accounting.

(e) If the tenant cannot after due diligence be found, the landlord shall deposit the remaining proceeds with the county treasurer of the county in which the sale occurred. If not claimed within three years, the deposited proceeds revert to the general fund of the county and are available for general purposes.

(14) The county tax collector shall cancel all unpaid property taxes and assessments as provided under ORS 311.790 only under one of the following circumstances:

(a) The landlord disposes of the personal property after a determination described in subsection (10)(b) of this section.

(b) There is no buyer of the personal property at a sale described under subsection (11) of this section.

(c)(A) There is a buyer of the personal property at a sale described under subsection (11) of this section;

(B) The current market value of the personal property is $8,000 or less; and

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the personal property after distribution of the proceeds pursuant to subsection (13) of this section.

(d)(A) The landlord buys the personal property at a sale described under subsection (11) of this section;

(B) The current market value of the personal property is more than $8,000;

(C) The proceeds of the sale are insufficient to satisfy the unpaid property taxes and assessments owed on the personal property after distribution of the proceeds pursuant to subsection (13) of this section; and

(D) The landlord disposes of the personal property.

(15) The landlord is not responsible for any loss to the tenant or lienholder resulting from storage of personal property in compliance with this section unless the loss was caused by the landlords deliberate or negligent act. In the event of a deliberate and malicious violation, the landlord is liable for twice the actual damages sustained by the tenant or lienholder.

(16) Complete compliance in good faith with this section shall constitute a complete defense in any action brought by a tenant or lienholder against a landlord for loss or damage to such personal property disposed of pursuant to this section.

(17) If a landlord does not comply with this section:

(a) The tenant is relieved of any liability for damage to the premises caused by conduct that was not deliberate, intentional or grossly negligent and for unpaid rent and may recover from the landlord up to twice the actual damages sustained by the tenant;

(b) A lienholder aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the lienholder. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph; and

(c) A county tax collector aggrieved by the noncompliance may recover from the landlord the actual damages sustained by the tax collector, if the noncompliance is part of an effort by the landlord to defraud the tax collector. ORS 90.255 does not authorize an award of attorney fees to the prevailing party in any action arising under this paragraph.

(18) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property also apply to any lienholder, except that the lienholder may not sell or remove the dwelling or home unless:

(a) The lienholder has foreclosed the lien on the manufactured dwelling or floating home;

(b) The tenant or a personal representative or designated person described in subsection (20) of this section has waived all rights under this section pursuant to subsection (22) of this section; or

(c) The notice and response periods provided by subsections (6) and (8) of this section have expired.

(19)(a) Except as provided by subsection (20)(d) and (e) of this section, if a lienholder makes a timely response to a notice of abandoned personal property pursuant to subsections (6) and (8) of this section and so requests, a landlord shall enter into a written storage agreement with the lienholder providing that the personal property may not be sold or disposed of by the landlord for up to 12 months. A storage agreement entitles the lienholder to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property.

(b) The lienholders right to a storage agreement arises upon the failure of the tenant or, in the case of a deceased tenant, the personal representative, designated person, heir or devisee to remove or sell the dwelling or home within the allotted time.

(c) To exercise the right to a storage agreement under this subsection, in addition to contacting the landlord with a timely response as described in paragraph (a) of this subsection, the lienholder must enter into the proposed storage agreement within 60 days after the landlord gives a copy of the agreement to the lienholder. The landlord shall give a copy of the proposed storage agreement to the lienholder in the same manner as provided by subsection (4)(b) of this section. The landlord may include a copy of the proposed storage agreement with the notice of abandoned property required by subsection (4) of this section. A lienholder enters into a storage agreement by signing a copy of the agreement provided by the landlord and personally delivering or mailing the signed copy to the landlord within the 60-day period.

(d) The storage agreement may require, in addition to other provisions agreed to by the landlord and the lienholder, that:

(A) The lienholder make timely periodic payment of all storage charges, as described in subsection (7)(b) of this section, accruing from the commencement of the 45-day period described in subsection (6) of this section. A storage charge may include a utility or service charge, as described in ORS 90.532, if limited to charges for electricity, water, sewer service and natural gas and if incidental to the storage of personal property. A storage charge may not be due more frequently than monthly;

(B) The lienholder pay a late charge or fee for failure to pay a storage charge by the date required in the agreement, if the amount of the late charge is no greater than for late charges imposed on facility tenants;

(C) The lienholder maintain the personal property and the space on which the personal property is stored in a manner consistent with the rights and obligations described in the rental agreement that the landlord currently provides to tenants as required by ORS 90.510 (4); and

(D) The lienholder repair any defects in the physical condition of the personal property that existed prior to the lienholder entering into the storage agreement, if the defects and necessary repairs are reasonably described in the storage agreement and, for homes that were first placed on the space within the previous 24 months, the repairs are reasonably consistent with facility standards in effect at the time of placement. The lienholder shall have 90 days after entering into the storage agreement to make the repairs. Failure to make the repairs within the allotted time constitutes a violation of the storage agreement and the landlord may terminate the agreement by giving at least 14 days written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(e) Notwithstanding subsection (7)(b) of this section, a landlord may increase the storage charge if the increase is part of a facility-wide rent increase for all facility tenants, the increase is no greater than the increase for other tenants and the landlord gives the lienholder written notice consistent with the requirements of ORS 90.600 (1).

(f) During the term of an agreement described under this subsection, the lienholder has the right to remove or sell the property, subject to the provisions of the lien. Selling the property includes a sale to a purchaser who wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord may condition approval for occupancy of any purchaser of the property upon payment of all unpaid storage charges and maintenance costs.

(g)(A) Except as provided in paragraph (d)(D) of this subsection, if the lienholder violates the storage agreement, the landlord may terminate the agreement by giving at least 90 days written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for the termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(B) After a landlord gives a termination notice pursuant to subparagraph (A) of this paragraph for failure of the lienholder to pay a storage charge and the lienholder corrects the violation, if the lienholder again violates the storage agreement by failing to pay a subsequent storage charge, the landlord may terminate the agreement by giving at least 30 days written notice to the lienholder stating facts sufficient to notify the lienholder of the reason for termination. Unless the lienholder corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the lienholder.

(C) A lienholder may terminate a storage agreement at any time upon at least 14 days written notice to the landlord and may remove the property from the facility if the lienholder has paid all storage charges and other charges as provided in the agreement.

(h) Upon the failure of a lienholder to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the lienholder has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the lienholder.

(20) If the personal property is considered abandoned as a result of the death of a tenant who was the only tenant, this section applies, except as follows:

(a) The provisions of this section regarding the rights and responsibilities of a tenant to the abandoned personal property shall apply to any personal representative named in a will or appointed by a court to act for the deceased tenant or any person designated in writing by the tenant to be contacted by the landlord in the event of the tenants death.

(b) The notice required by subsection (3) of this section must be:

(A) Sent by first class mail to the deceased tenant at the premises; and

(B) Personally delivered or sent by first class mail to any personal representative or designated person if actually known to the landlord.

(c) The notice described in subsection (5) of this section must refer to any personal representative or designated person, instead of the deceased tenant, and must incorporate the provisions of this subsection.

(d) If a personal representative, designated person or other person entitled to possession of the property, such as an heir or devisee, responds by actual notice to a landlord within the 45-day period provided by subsection (6) of this section and so requests, the landlord shall enter into a written storage agreement with the representative or person providing that the personal property may not be sold or disposed of by the landlord for up to 90 days or until conclusion of any probate proceedings, whichever is later. A storage agreement entitles the representative or person to store the personal property on the previously rented space during the term of the agreement, but does not entitle anyone to occupy the personal property. If such an agreement is entered, the landlord may not enter a similar agreement with a lienholder pursuant to subsection (19) of this section until the agreement with the personal representative or designated person ends.

(e) If a personal representative or other person requests that a landlord enter into a storage agreement, subsection (19)(c) to (e) and (g)(C) of this section applies, with the representative or person having the rights and responsibilities of a lienholder with regard to the storage agreement.

(f) During the term of an agreement described under paragraph (d) of this subsection, the representative or person has the right to remove or sell the property, including a sale to a purchaser or a transfer to an heir or devisee where the purchaser, heir or devisee wishes to leave the property on the rented space and become a tenant, subject to the provisions of ORS 90.680. The landlord also may condition approval for occupancy of any purchaser, heir or devisee of the property upon payment of all unpaid storage charges and maintenance costs.

(g) If the representative or person violates the storage agreement, the landlord may terminate the agreement by giving at least 30 days written notice to the representative or person stating facts sufficient to notify the representative or person of the reason for the termination. Unless the representative or person corrects the violation within the notice period, the agreement terminates as provided and the landlord may sell or dispose of the property without further notice to the representative or person.

(h) Upon the failure of a representative or person to enter into a storage agreement as provided by this subsection or upon termination of an agreement, unless the parties otherwise agree or the representative or person has sold or removed the property, the landlord may sell or dispose of the property pursuant to this section without further notice to the representative or person.

(21) If a governmental agency determines that the condition of personal property abandoned under this section constitutes an extreme health or safety hazard under state or local law and the agency determines that the hazard endangers others in the facility and requires quick removal of the property, the landlord may sell or dispose of the property pursuant to this subsection. The landlord shall comply with all provisions of this section, except as follows:

(a) The date provided in subsection (6) of this section by which a tenant, lienholder, personal representative or designated person must contact a landlord to arrange for the disposition of the property must be not less than 15 days after personal delivery or mailing of the notice required by subsection (3) of this section.

(b) The date provided in subsections (8) and (9) of this section by which a tenant, lienholder, personal representative or designated person must remove the property must be not less than seven days after the tenant, lienholder, personal representative or designated person contacts the landlord.

(c) The notice required by subsection (3) of this section must be as provided in subsection (5) of this section, except that:

(A) The dates and deadlines in the notice for contacting the landlord and removing the property must be consistent with this subsection;

(B) The notice must state that a governmental agency has determined that the property constitutes an extreme health or safety hazard and must be removed quickly; and

(C) The landlord shall attach a copy of the agencys determination to the notice.

(d) If the tenant, a lienholder or a personal representative or designated person does not remove the property within the time allowed, the landlord or a buyer at a sale by the landlord under subsection (11) of this section shall promptly remove the property from the facility.

(e) A landlord is not required to enter into a storage agreement with a lienholder, personal representative or designated person pursuant to subsection (19) of this section.

(22)(a) A landlord may sell or dispose of a tenants abandoned personal property without complying with the provisions of this section if, after termination of the tenancy or no more than seven days prior to the termination of the tenancy, the following parties so agree in a writing entered into in good faith:

(A) The landlord;

(B) The tenant, or for an abandonment as the result of the death of a tenant who was the only tenant, the personal representative, designated person or other person entitled to possession of the personal property, such as an heir or devisee, as described in subsection (20) of this section; and

(C) Any lienholder.

(b) A landlord may not, as part of a rental agreement, as a condition to approving a sale of property on rented space under ORS 90.680 or in any other manner, require a tenant, a personal representative, a designated person or any lienholder to waive any right provided by this section.

(23) Until personal property is conclusively presumed to be abandoned under subsection (9) of this section, a landlord does not have a lien pursuant to ORS 87.152 for storing the personal property. [1997 c.577 §27b; 1999 c.603 §33; 1999 c.676 §24; 2001 c.44 §2; 2001 c.596 §40; 2003 c.378 §18; 2003 c.655 §58; 2003 c.658 §8; 2005 c.5 §2; 2005 c.619 §§21,22; 2007 c.906 §34]

90.680
Sale
of dwelling or home on rented space; duties and rights of seller, prospective purchaser and landlord. (1) A landlord may not deny any manufactured dwelling or floating home space tenant the right to sell a manufactured dwelling or floating home on a rented space or require the tenant to remove the dwelling or home from the space solely on the basis of the sale.

(2) The landlord may not exact a commission or fee for the sale of a manufactured dwelling or floating home on a rented space unless the landlord has acted as agent for the seller pursuant to written contract.

(3) The landlord may not deny the tenant the right to place a for sale sign on or in a manufactured dwelling or floating home owned by the tenant. The size, placement and character of such signs shall be subject to reasonable rules of the landlord.

(4) If the prospective purchaser of a manufactured dwelling or floating home desires to leave the dwelling or home on the rented space and become a tenant, the landlord may require in the rental agreement:

(a) Except when a termination or abandonment occurs, that a tenant give not more than 10 days notice in writing prior to the sale of the dwelling or home on a rented space;

(b) That prior to the sale, the prospective purchaser submit to the landlord a complete and accurate written application for occupancy of the dwelling or home as a tenant after the sale is finalized and that a prospective purchaser may not occupy the dwelling or home until after the prospective purchaser is accepted by the landlord as a tenant;

(c) That a tenant give notice to any lienholder, prospective purchaser or person licensed to sell dwellings or homes of the requirements of paragraphs (b) and (d) of this subsection, the location of all properly functioning smoke alarms and any other rules and regulations of the facility such as those described in ORS 90.510 (5)(b), (f), (h) and (i); and

(d) If the sale is not by a lienholder, that the prospective purchaser pay in full all rents, fees, deposits or charges owed by the tenant as authorized under ORS 90.140 and the rental agreement, prior to the landlords acceptance of the prospective purchaser as a tenant.

(5) If a landlord requires a prospective purchaser to submit an application for occupancy as a tenant under subsection (4) of this section, at the time that the landlord gives the prospective purchaser an application the landlord shall also give the prospective purchaser copies of the statement of policy, the rental agreement and the facility rules and regulations, including any conditions imposed on a subsequent sale, all as provided by ORS 90.510. The terms of the statement, rental agreement and rules and regulations need not be the same as those in the selling tenants statement, rental agreement and rules and regulations.

(6) The following apply if a landlord receives an application for tenancy from a prospective purchaser under subsection (4) of this section:

(a) The landlord shall accept or reject the prospective purchasers application within seven days following the day the landlord receives a complete and accurate written application. An application is not complete until the prospective purchaser pays any required applicant screening charge and provides the landlord with all information and documentation, including any financial data and references, required by the landlord pursuant to ORS 90.510 (5)(h). The landlord and the prospective purchaser may agree to a longer time period for the landlord to evaluate the prospective purchasers application or to allow the prospective purchaser to address any failure to meet the landlords screening or admission criteria. If a tenant has not previously given the landlord the 10 days notice required under subsection (4)(a) of this section, the period provided for the landlord to accept or reject a complete and accurate written application is extended to 10 days.

(b) The landlord may not unreasonably reject a prospective purchaser as a tenant. Reasonable cause for rejection includes, but is not limited to, failure of the prospective purchaser to meet the landlords conditions for approval as provided in ORS 90.510 (5)(h) or failure of the prospective purchasers references to respond to the landlords timely request for verification within the time allowed for acceptance or rejection under paragraph (a) of this subsection. Except as provided in paragraph (c) of this subsection, the landlord shall furnish to the seller and purchaser a written statement of the reasons for the rejection.

(c) If a rejection under paragraph (b) of this subsection is based upon a consumer report, as defined in 15 U.S.C. 1681a for purposes of the federal Fair Credit Reporting Act, the landlord may not disclose the contents of the report to anyone other than the purchaser. The landlord shall disclose to the seller in writing that the rejection is based upon information contained within a consumer report and that the landlord may not disclose the information within the report.

(7) The following apply if a landlord does not require a prospective purchaser to submit an application for occupancy as a tenant under subsection (4) of this section or if the landlord does not accept or reject the prospective purchaser as a tenant within the time required under subsection (6) of this section:

(a) The landlord waives any right to bring an action against the tenant under the rental agreement for breach of the landlords right to establish conditions upon and approve a prospective purchaser of the tenants dwelling or home;

(b) The prospective purchaser, upon completion of the sale, may occupy the dwelling or home as a tenant under the same conditions and terms as the tenant who sold the dwelling or home; and

(c) If the prospective purchaser becomes a new tenant, the landlord may impose conditions or terms on the tenancy that are inconsistent with the terms and conditions of the sellers rental agreement only if the new tenant agrees in writing.

(8) A landlord may not, because of the age, size, style or original construction material of the dwelling or home or because the dwelling or home was built prior to adoption of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403), in compliance with the standards of that Act in effect at that time or in compliance with the state building code as defined in ORS 455.010:

(a) Reject an application for tenancy from a prospective purchaser of an existing dwelling or home on a rented space within a facility; or

(b) Require a prospective purchaser of an existing dwelling or home on a rented space within a facility to remove the dwelling or home from the rented space.

(9) A tenant who has received a notice pursuant to ORS 90.632 may sell the tenants dwelling or home in compliance with this section during the notice period. The tenant shall provide a prospective purchaser with a copy of any outstanding notice given pursuant to ORS 90.632 prior to a sale. The landlord may also give any prospective purchaser a copy of any such notice. The landlord may require as a condition of tenancy that a prospective purchaser who desires to leave the dwelling or home on the rented space and become a tenant must comply with the notice within the notice period consistent with ORS 90.632. If the tenancy has been terminated pursuant to ORS 90.632, or the notice period provided in ORS 90.632 has expired without a correction of cause or extension of time to correct, a prospective purchaser does not have a right to leave the dwelling or home on the rented space and become a tenant.

(10) Except as provided by subsection (9) of this section, after a tenancy has ended and during the period provided by ORS 90.675 (6) and (8), a former tenant retains the right to sell the tenants dwelling or home to a purchaser who wishes to leave the dwelling or home on the rented space and become a tenant as provided by this section, if the former tenant makes timely periodic payment of all storage charges as provided by ORS 90.675 (7)(b), maintains the dwelling or home and the rented space on which it is stored and enters the premises only with the written permission of the landlord. Payment of the storage charges or maintenance of the dwelling or home and the space does not create or reinstate a tenancy or create a waiver pursuant to ORS 90.412 or 90.417. A former tenant may not enter the premises without the written permission of the landlord, including entry to maintain the dwelling or home or the space or to facilitate a sale. [Formerly 91.890; 1991 c.844 §14; 1993 c.580 §6; 1997 c.577 §27c; 1999 c.676 §25; 1999 c.820 §2; 2003 c.658 §9; 2005 c.22 §68; 2007 c.906 §35]

90.690 [Formerly 91.910; 1991 c.844 §15; 1993 c.580 §7; 1995 c.559 §38; repealed by 1997 c.577 §50]

(Actions)

90.710 Causes of action; limit on cause of action of tenant; attorney fees. (1) Any person aggrieved by a violation of ORS 90.525, 90.630, 90.680 or 90.765 shall have a cause of action against the violator thereof for any damages sustained as a result of the violation or $200, whichever is greater.

(2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a tenant shall have a cause of action against the landlord for a violation of ORS 90.510 (4) for any damages sustained as a result of such violation, or $100, whichever is greater.

(b) However, the tenant shall have no cause of action if, within 10 days after the tenant requests a written agreement from the landlord, the landlord offers to enter into a written agreement which does not substantially alter the terms of the oral agreement made when the tenant rented the space and which complies with this chapter.

(c) If, within 10 days after being served with a complaint alleging a violation of ORS 90.510, the landlord offers to enter into a written rental agreement with each of the other tenants of the landlord which does not substantially alter the terms of the oral agreement made when each tenant rented the space and which complies with this chapter, then the landlord shall not be subject to any further liability to such other tenants for previous violations of ORS 90.510.

(d) Notwithstanding ORS 41.580 (1), if a landlord and a tenant mutually agree on the terms of an oral agreement for renting residential property, but the tenant refuses to sign a written memorandum of that agreement after it has been reduced to writing by the landlord and offered to the tenant for the tenants signature, the oral agreement shall be enforceable notwithstanding the tenants refusal to sign.

(e) A purchaser shall have a cause of action against a seller for damages sustained or $100, whichever is greater, who sells the tenants manufactured dwelling or floating home to the purchaser before the landlord has accepted the purchaser as a tenant if:

(A) The landlord rejects the purchaser as a tenant; and

(B) The seller knew the purchaser intended to leave the manufactured dwelling or floating home on the space.

(3) The court may award reasonable attorney fees to the prevailing party in an action under this section. [Formerly 91.900; 1991 c.67 §16; 1991 c.844 §16; 1995 c.559 §39; 1995 c.618 §52]

90.720 Action to enjoin violation of ORS 90.750 or 90.755. In addition to the tenants cause of action under ORS 90.710, any tenant prevented from exercising the rights in ORS 90.750 or 90.755 may bring an action in the appropriate court having jurisdiction in the county in which the alleged infringement occurred, and upon favorable adjudication, the court shall enjoin the enforcement of any provision contained in any bylaw, rental agreement, regulation or rule, pertaining to a facility, which operates to deprive the tenant of these rights. [Formerly 91.930]

(Landlord Rights and Obligations)

90.725 Landlord or agent access to rented space; remedies. (1) A landlord or a landlords agent may enter onto a rented space, not including the tenants manufactured dwelling or floating home or an accessory building or structure, in order to inspect the space, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services, perform agreed yard maintenance, equipment servicing or grounds keeping or exhibit the space to prospective or actual purchasers of the facility, mortgagees, tenants, workers or contractors. The right of access of the landlord or landlords agent is limited as follows:

(a) A landlord or landlords agent may enter upon the rented space without consent of the tenant and without notice to the tenant for the purpose of serving notices required or permitted under this chapter, the rental agreement or any provision of applicable law.

(b) In case of an emergency, a landlord or landlords agent may enter the rented space without consent of the tenant, without notice to the tenant and at any time. Emergency includes but is not limited to a repair problem that, unless remedied immediately, is likely to cause serious damage to the premises. If a landlord or landlords agent makes an emergency entry in the tenants absence, the landlord shall give the tenant actual notice within 24 hours after the entry, and the notice shall include the fact of the entry, the date and time of the entry, the nature of the emergency and the names of the persons who entered.

(c) If the tenant requests repairs or maintenance in writing, the landlord or landlords agent, without further notice, may enter upon demand, in the tenants absence or without consent of the tenant, for the purpose of making the requested repairs until the repairs are completed. The tenants written request may specify allowable times. Otherwise, the entry must be at a reasonable time. The authorization to enter provided by the tenants written request expires after seven days, unless the repairs are in progress and the landlord or landlords agent is making a reasonable effort to complete the repairs in a timely manner. If the person entering to do the repairs is not the landlord, upon request of the tenant, the person must show the tenant written evidence from the landlord authorizing that person to act for the landlord in making the repairs.

(d)(A) If a written agreement requires the landlord to perform yard maintenance, equipment servicing or grounds keeping for the space:

(i) A landlord and tenant may agree that the landlord or landlords agent may enter for that purpose upon the space, without notice to the tenant, at reasonable times and with reasonable frequency. The terms of the right of entry must be described in the rental agreement or in a separate written agreement.

(ii) A tenant may deny consent for a landlord or landlords agent to enter upon the space pursuant to this paragraph if the entry is at an unreasonable time or with unreasonable frequency. The tenant must assert the denial by giving actual notice of the denial to the landlord or landlords agent prior to, or at the time of, the attempted entry.

(B) As used in this paragraph:

(i) Yard maintenance, equipment servicing or grounds keeping includes, but is not limited to, servicing individual septic tank systems or water pumps, weeding, mowing grass and pruning trees and shrubs.

(ii) Unreasonable time refers to a time of day, day of the week or particular time that conflicts with the tenants reasonable and specific plans to use the space.

(e) In all other cases, unless there is an agreement between the landlord and the tenant to the contrary regarding a specific entry, the landlord shall give the tenant at least 24 hours actual notice of the intent of the landlord to enter and the landlord or landlords agent may enter only at reasonable times. The landlord or landlords agent may not enter if the tenant, after receiving the landlords notice, denies consent to enter. The tenant must assert this denial of consent by giving actual notice of the denial to the landlord or the landlords agent prior to, or at the time of, the attempt by the landlord or landlords agent to enter.

(2) A landlord shall not abuse the right of access or use it to harass the tenant. A tenant shall not unreasonably withhold consent from the landlord to enter.

(3) A landlord has no other right of access except:

(a) Pursuant to court order;

(b) As permitted by ORS 90.410 (2);

(c) As permitted under ORS 90.539; or

(d) When the tenant has abandoned or relinquished the premises.

(4) If a landlord is required by a governmental agency to enter a rented space, but the landlord fails to gain entry after a good faith effort in compliance with this section, the landlord shall not be found in violation of any state statute or local ordinance due to the failure.

(5) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or may terminate the rental agreement pursuant to ORS 90.630 (1) and take possession in the manner provided in ORS 105.105 to 105.168. In addition, the landlord may recover actual damages.

(6) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but that have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the reoccurrence of the conduct or may terminate the rental agreement pursuant to ORS 90.620 (1). In addition, the tenant may recover actual damages not less than an amount equal to one months rent. [1999 c.676 §2; 2005 c.619 §23]

90.730 Landlord duty to maintain rented space, vacant spaces and common areas in habitable condition. (1) As used in this section, facility common areas means all areas under control of the landlord and held out for the general use of tenants.

(2) A landlord who rents a space for a manufactured dwelling or floating home shall at all times during the tenancy maintain the rented space, vacant spaces in the facility and the facility common areas in a habitable condition. The landlord does not have a duty to maintain a dwelling or home. A landlords habitability duty under this section includes only the matters described in subsections (3) to (5) of this section.

(3) For purposes of this section, a rented space is considered unhabitable if it substantially lacks:

(a) A sewage disposal system and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the sewage disposal system can be controlled by the landlord;

(b) If required by applicable law, a drainage system reasonably capable of disposing of storm water, ground water and subsurface water, approved under applicable law at the time of installation and maintained in good working order;

(c) A water supply and a connection to the space approved under applicable law at the time of installation and maintained so as to provide safe drinking water and to be in good working order to the extent that the water supply system can be controlled by the landlord;

(d) An electrical supply and a connection to the space approved under applicable law at the time of installation and maintained in good working order to the extent that the electrical supply system can be controlled by the landlord;

(e) At the time of commencement of the rental agreement, buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(f) Except as otherwise provided by local ordinance or by written agreement between the landlord and the tenant, an adequate number of appropriate receptacles for garbage and rubbish in clean condition and good repair at the time of commencement of the rental agreement, and for which the landlord shall provide and maintain appropriate serviceable receptacles thereafter and arrange for their removal; and

(g) Completion of any landlord-provided space improvements, including but not limited to installation of carports, garages, driveways and sidewalks, approved under applicable law at the time of installation.

(4) A vacant space in a facility is considered unhabitable if the space substantially lacks safety from the hazards of fire or injury.

(5) A facility common area is considered unhabitable if it substantially lacks:

(a) Buildings, grounds and appurtenances that are kept in every part safe for normal and reasonably foreseeable uses, clean, sanitary and free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin;

(b) Safety from the hazards of fire; and

(c) Trees, shrubbery and grass maintained in a safe manner.

(6) The landlord and tenant may agree in writing that the tenant is to perform specified repairs, maintenance tasks and minor remodeling only if:

(a) The agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(b) The agreement does not diminish the obligations of the landlord to other tenants on the premises; and

(c) The terms and conditions of the agreement are clearly and fairly disclosed and adequate consideration for the agreement is specifically stated. [1999 c.676 §6; 2007 c.906 §40]

Note: Sections 2, 3, 4 and 26, chapter 619, Oregon Laws 2005, provide:

Sec. 2. Landlord registration. (1) Every landlord of a facility shall register in writing with the Housing and Community Services Department. The registration shall consist of the following information:

(a) The name and business mailing address of the landlord and of any person authorized to manage the premises.

(b) The name of the facility.

(c) The physical address of the facility or, if different from the physical address, the mailing address.

(d) A telephone number of the facility.

(e) The total number of spaces in the facility.

(2)(a) The landlord of a new facility shall register with the department no later than 60 days after the opening of the facility.

(b) A landlord shall notify the department in writing of any change in the required registration information no later than 60 days after the change.

(3) The department shall confirm receipt of a registration or a change in registration information.

(4) Notwithstanding subsections (1) to (3) of this section, the department may provide for registration, registration changes and confirmation of registration to be accomplished by electronic means instead of in writing. [2005 c.619 §2; 2007 c.906 §38]

Sec. 3. Manager or owner continuing education requirements. (1) At least one person for each facility who has authority to manage the premises shall, every two years, complete six hours of continuing education relating to the management of facilities. The following apply for a person whose continuing education is required:

(a) If there is any manager or owner who lives in the facility, the person completing the continuing education must be a manager or owner who lives in the facility.

(b) If no manager or owner lives in the facility, the person completing the continuing education must be a manager who lives outside the facility or, if there is no manager, an owner of the facility.

(c) A manager or owner may satisfy the continuing education requirement for more than one facility if those facilities do not have a manager or owner who lives in the facility.

(2) If a person becomes the facility manager or owner who is responsible for completing continuing education, and the person does not have a current certificate of completion issued under subsection (3) of this section, the person shall complete the continuing education requirement by taking the next regularly scheduled continuing education class or by taking a continuing education class held within 75 days.

(3) The Housing and Community Services Department shall ensure that continuing education classes:

(a) Are offered at least once every six months;

(b) Are taught by persons approved by the department and affiliated with a statewide nonprofit trade association that represents manufactured housing interests;

(c) Have at least one-half of the class instruction on one or more provisions of ORS chapter 90, ORS 105.105 to 105.168, fair housing law or other law relating to landlords and tenants;

(d) Provide a certificate of completion to all attendees; and

(e) Provide the department with the following information:

(A) The name of each person who attends a class;

(B) The name of the attendees facility;

(C) The city or county in which the attendees facility is located;

(D) The date of the class; and

(E) The names of the persons who taught the class.

(4) The department, a trade association or instructor is not responsible for the conduct of a landlord, manager, owner or other person attending a continuing education class under this section. This section does not create a cause of action against the department, a trade association or instructor related to the continuing education class.

(5) The owner of a facility is responsible for ensuring compliance with the continuing education requirements in this section. [2005 c.619 §3; 2007 c.906 §39]

Sec. 4. Civil penalties. (1) The Housing and Community Services Department may assess a civil penalty against a landlord if the department finds that the landlord has not made a good faith effort to comply with section 2 or 3 of this 2005 Act. The civil penalty may not exceed $500.

(2) A civil penalty assessed under this section shall be deposited to the Mobile Home Parks Account and continuously appropriated to the department for use in carrying out the policies described in ORS 446.515. [2005 c.619 §4]

Sec. 26. Repeal. Sections 2 to 4 of this 2005 Act are repealed January 2, 2012. [2005 c.619 §26]

(Tenant Rights and Obligations)

90.740 Tenant obligations. A tenant shall:

(1) Install the tenants manufactured dwelling or floating home and any accessory building or structure on a rented space in compliance with applicable laws and the rental agreement.

(2) Except as provided by the rental agreement, dispose from the dwelling or home and the rented space all ashes, garbage, rubbish and other waste in a clean, safe and legal manner. With regard to needles, syringes and other infectious waste, as defined in ORS 459.386, the tenant may not dispose of these items by placing them in garbage receptacles or in any other place or manner except as authorized by state and local governmental agencies.

(3) Behave, and require persons on the premises with the consent of the tenant to behave, in compliance with the rental agreement and with any laws or ordinances that relate to the tenants behavior as a tenant.

(4) Except as provided by the rental agreement:

(a) Use the rented space and the facility common areas in a reasonable manner considering the purposes for which they were designed and intended;

(b) Keep the rented space in every part free from all accumulations of debris, filth, rubbish, garbage, rodents and vermin as the condition of the rented space permits and to the extent that the tenant is responsible for causing the problem. The tenant shall cooperate to a reasonable extent in assisting the landlord in any reasonable effort to remedy the problem;

(c) Keep the dwelling or home, and the rented space, safe from the hazards of fire;

(d) Install and maintain in the dwelling or home a smoke alarm approved under applicable law;

(e) Install and maintain storm water drains on the roof of the dwelling or home and connect the drains to the drainage system, if any;

(f) Use electrical, water, storm water drainage and sewage disposal systems in a reasonable manner and maintain the connections to those systems;

(g) Refrain from deliberately or negligently destroying, defacing, damaging, impairing or removing any part of the facility, other than the tenants own dwelling or home, or knowingly permitting any person to do so;

(h) Maintain, water and mow or prune any trees, shrubbery or grass on the rented space; and

(i) Behave, and require persons on the premises with the consent of the tenant to behave, in a manner that does not disturb the peaceful enjoyment of the premises by neighbors. [1999 c.676 §3]

90.750 Right to assemble or canvass in facility; limitations. No provision contained in any bylaw, rental agreement, regulation or rule pertaining to a facility shall:

(1) Infringe upon the right of persons who rent spaces in a facility to peaceably assemble in an open public meeting for any lawful purpose, at reasonable times and in a reasonable manner, in the common areas or recreational areas of the facility. Reasonable times shall include daily the hours between 8 a.m. and 10 p.m.

(2) Infringe upon the right of persons who rent spaces in a facility to communicate or assemble among themselves, at reasonable times and in a reasonable manner, for the purpose of discussing any matter, including but not limited to any matter relating to the facility or manufactured dwelling or floating home living. The discussions may be held in the common areas or recreational areas of the facility, including halls or centers, or any residents dwelling unit or floating home. The landlord of a facility, however, may enforce reasonable rules and regulations including but not limited to place, scheduling, occupancy densities and utilities.

(3) Prohibit any person who rents a space for a manufactured dwelling or floating home from canvassing other persons in the same facility for purposes described in this section. As used in this subsection, canvassing includes door-to-door contact, an oral or written request, the distribution, the circulation, the posting or the publication of a notice or newsletter or a general announcement or any other matter relevant to the membership of a tenants association.

(4) This section is not intended to require a landlord to permit any person to solicit money, except that a tenants association member, whether or not a tenant of the facility, may personally collect delinquent dues owed by an existing member of a tenants association.

(5) This section is not intended to require a landlord to permit any person to disregard a tenants request not to be canvassed. [Formerly 91.920; 1991 c.844 §17; 1997 c.303 §2]

90.755 Right to speak on political issues; limitations; placement of political signs. (1) No provision in any bylaw, rental agreement, regulation or rule shall infringe upon the right of a person who rents a space for a manufactured dwelling or floating home to invite public officers, candidates for public office or officers or representatives of a tenant organization to appear and speak upon matters of public interest in the common areas or recreational areas of the facility at reasonable times and in a reasonable manner in an open public meeting. The landlord of a facility, however, may enforce reasonable rules and regulations relating to the time, place and scheduling of the speakers that will protect the interests of the majority of the homeowners.

(2) The landlord shall allow the tenant to place political signs on or in a manufactured dwelling or floating home owned by the tenant. The size, placement and character of such signs shall be subject to the reasonable rules of the landlord. [Formerly 91.925; 1991 c.844 §18; 1995 c.559 §40]

90.760 Notice to tenants association when park becomes subject to listing agreement. (1) A tenants association or a facility purchase association may give written notice to the landlord of a facility in which some or all of the members of the associations reside as tenants requesting that the associations be notified, by first class mail to no more than three specified persons and addresses for each association, in the event the facility becomes subject to a listing agreement for the sale of all or part of the facility.

(2) If an association requests notice pursuant to subsection (1) of this section, the landlord shall give written notice to the persons and addresses designated in the request as soon as all or any portion of the facility becomes subject to a listing agreement entered into by or on behalf of the owner. [Formerly 91.905; 1991 c.844 §23]

90.765 Prohibitions on retaliatory conduct by landlord. (1) In addition to the prohibitions of ORS 90.385, a landlord who rents a space for a manufactured dwelling or floating home may not retaliate by increasing rent or decreasing services, by serving a notice to terminate the tenancy or by bringing or threatening to bring an action for possession after:

(a) The tenant has expressed an intention to complain to agencies listed in ORS 90.385;

(b) The tenant has made any complaint to the landlord which is in good faith;

(c) The tenant has filed or expressed intent to file a complaint under ORS 659A.820; or

(d) The tenant has performed or expressed intent to perform any other act for the purpose of asserting, protecting or invoking the protection of any right secured to tenants under any federal, state or local law.

(2) If the landlord acts in violation of subsection (1) of this section the tenant is entitled to the remedies provided in ORS 90.710 (1) and has a defense in any retaliatory action against the tenant for possession. [Formerly 91.870; 1991 c.67 §17; 1993 c.18 §17; 2001 c.621 §84]

90.770 [Formerly 91.950; 1991 c.844 §29; 1997 c.249 §33; 1999 c.154 §1; repealed by 2001 c.596 §25 (90.771 enacted in lieu of 90.770)]

90.771 Confidentiality of information regarding disputes. (1) In order to foster the role of the Office of Manufactured Dwelling Park Community Relations in mediating and resolving disputes between landlords and tenants of manufactured dwelling and floating home facilities, the Housing and Community Services Department shall establish procedures to maintain the confidentiality of information received by the office pertaining to individual landlords and tenants of facilities and to landlord-tenant disputes. The procedures must comply with the provisions of this section.

(2) Except as provided in subsection (3) of this section, the department shall treat as confidential and not disclose:

(a) The identity of a landlord, tenant or complainant involved in a dispute or of a person who provides information to the department in response to a department investigation of a dispute;

(b) Information provided to the department by a landlord, tenant, complainant or other person relating to a dispute; or

(c) Information discovered by the department in investigating a dispute.

(3) The department may disclose:

(a) Information described in subsection (2) of this section to a state agency; and

(b) Information described in subsection (2) of this section if the landlord, tenant, complainant or other person who provided the information being disclosed, or the legal representative thereof, consents orally or in writing to the disclosure and specifies to whom the disclosure may be made. Only the landlord, tenant, complainant or other person who provided the information to the department may authorize or deny the disclosure of the information.

(4) This section does not prohibit the department from compiling and disclosing examples and statistics that demonstrate information such as the type of dispute, frequency of occurrence and geographical area where the dispute occurred if the identity of the landlord, tenant, complainant and other persons are protected. [2001 c.596 §26 (enacted in lieu of 90.770); 2003 c.21 §2; 2005 c.22 §69]

90.775 Rules. The Housing and Community Services Department may adopt rules necessary to carry out the provisions of ORS 90.771. [Formerly 91.955; 2001 c.596 §49]

(Facility Purchase by Tenants)

90.800 Policy. (1) The State of
Oregon
encourages affordable housing options for all Oregonians. One housing alternative chosen by many Oregonians is facility living. The Legislative Assembly finds that many facility residents would like to join together to purchase the facility in which they live in order to have greater control over the costs and environment of their housing. The Legislative Assembly also finds that current market conditions place residents at a disadvantage with other potential investors in the purchase of facilities.

(2) It is the policy of the State of
Oregon
to encourage facility residents to participate in the housing marketplace by insuring that technical assistance, financing opportunities, notice of sale of facilities and the option to purchase facilities are made available to residents who choose to participate in the purchase of a facility.

(3) The purpose of ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003, 456.579 and 456.581 is to strengthen the private housing market in
Oregon
by encouraging all Oregonians to have the ability to participate in the purchase of housing of their choice. [1989 c.919 §1; 1991 c.844 §24; 1995 c.559 §42]

90.810 Association notification of possible sale of facility. (1) A facility owner shall notify, as described in ORS 90.760, the tenants association and a facility purchase association within 10 days of receipt of:

(a) Any written offer received by the owner or agent of the owner to purchase the facility which the owner intends to consider; or

(b) Any listing agreement entered into, by the owner or agent of the owner, to effect the sale of the facility.

(2) The notice required by subsection (1) of this section shall be mailed to any association and facility purchase association. [1989 c.919 §8; 1991 c.844 §25; 1995 c.559 §43]

90.815 Incorporation of facility purchase association. A facility purchase association shall comply with the provisions of ORS chapters 60, 62 and 65 before making the offer provided for under ORS 90.820. [1989 c.919 §9; 1991 c.844 §26]

90.820 Facility purchase by association or nonprofit corporation; procedures. (1) Within 14 days of delivery by or on behalf of the facility owner of the notice required by ORS 90.760 (2) or 90.810, a tenants association or facility purchase association may notify the owner of the facility in which the tenants reside by certified mail or personal service at the address disclosed to the tenants under ORS 90.305 (1)(a) that the association, or a tenants association supported nonprofit organization, is interested in purchasing the facility.

(2) Upon delivery of the notice required by subsection (1) of this section, the owner shall negotiate in good faith with the association or organization and provide the association or organization an opportunity to purchase the facility as the owner would any bona fide third party potential purchaser.

(3) A facility purchase association or tenants association actively involved in negotiations with a facility owner may waive or reduce the time periods for notice described in this section. A facility purchase association or tenants association may authorize a tenants association supported nonprofit organization to waive notice on behalf of the association.

(4) This section, ORS 90.760 (2) and 90.810 do not apply to:

(a) Any sale or transfer to a person who would be included within the table of descent and distribution if the facility owner were to die intestate.

(b) Any transfer by gift, devise or operation of law.

(c) Any transfer by a corporation to an affiliate. As used in this paragraph, affiliate means any shareholder of the transferring corporation, any corporation or entity owned or controlled, directly or indirectly, by the transferring corporation or any other corporation or entity owned or controlled, directly or indirectly, by any shareholder of the transferring corporation.

(d) Any transfer by a partnership to any of its partners.

(e) Any conveyance of an interest in a facility incidental to the financing of the facility.

(f) Any conveyance resulting from the foreclosure of a mortgage, deed of trust or other instrument encumbering a facility or any deed given in lieu of a foreclosure.

(g) Any sale or transfer between or among joint tenants or tenants in common owning a facility.

(h) Any exchange of a facility for other real property, whether or not the exchange also involves the payment of cash or other boot.

(i) The purchase of a facility by a governmental entity under that entitys powers of eminent domain. [1989 c.919 §10; 1991 c.844 §19; 1999 c.222 §1; 1999 c.603 §34a]

90.830 Facility owner affidavit of compliance with procedures. (1) A facility owner may at any time record, in the County Clerk Lien Record of the county where a facility is situated, an affidavit in which the facility owner certifies that:

(a) With reference to an offer by the owner for the sale of the facility, the owner has complied with the provisions of ORS 90.820;

(b) With reference to an offer received by the owner for the purchase of the facility, or with reference to a counteroffer that the owner intends to make, or has made, for the sale of the facility, the owner has complied with the provisions of ORS 90.820;

(c) Notwithstanding compliance with the provisions of ORS 90.820, no contract for the sale of the facility has been executed between the owner and a facility purchase association, tenants association or tenants association supported nonprofit organization;

(d) The provisions of ORS 90.820 are inapplicable to a particular sale or transfer of the facility by the owner, and compliance with those subsections is not required; or

(e) A particular sale or transfer of the facility is exempted from the provisions of this section and ORS 90.820.

(2) Any party acquiring an interest in a facility, and any and all title insurance companies and attorneys preparing, furnishing or examining any evidence of title, have the absolute right to rely on the truth and accuracy of all statements appearing in the affidavit and are under no obligation to inquire further as to any matter or fact relating to the facility owners compliance with the provisions of ORS 90.820.

(3) It is the purpose and intention of this section to preserve the marketability of title to facilities, and, accordingly, the provisions of this section shall be liberally construed in order that all persons may rely on the record title to facilities. [1989 c.919 §11; 1991 c.844 §27; 1999 c.222 §2]

90.840 Park purchase funds, loans. (1) The Director of the Housing and Community Services Department may lend funds available to the Housing and Community Services Department to provide funds necessary to carry out the provisions of ORS 456.581 (2). Such funds advanced shall be repaid to the Housing and Community Services Department as determined by the director.

(2) Notwithstanding any budget limitation, the director may spend funds available from the Mobile Home Parks Purchase Account to employ personnel to carry out the provisions of ORS 456.581 (1). [1989 c.919 §12]

(Dealer Sales of Manufactured Dwellings)

90.860 Definitions for ORS 90.865 to 90.875. As used in ORS 90.865 to 90.875:

(1) Buyer has the meaning given that term in ORS 72.1030;

(2) Facility has the meaning given that term in ORS 90.100;

(3) Landlord has the meaning given that term in ORS 90.100;

(4) Manufactured dwelling has the meaning given that term in ORS 90.100;

(5) Purchase money security interest has the meaning given that term in ORS 79.1070;

(6) Secured party has the meaning given that term in ORS 79.1050; and

(7) Seller has the meaning given that term in ORS 72.1030. [2001 c.112 §1; 2005 c.22 §70]

Note: 90.860 to 90.875 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 90 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: 79.1050 and 79.1070 were repealed by section 187, chapter 445, Oregon Laws 2001. The text of 90.860 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 90.860 for the repeal of 79.1050 and 79.1070 has not been made.

90.865 Dealer notice of rent payments and financing. A seller of a manufactured dwelling who is subject to ORS 446.666 to 446.756 must provide notice under ORS 90.870 if the manufactured dwelling is to be placed in a facility and the seller:

(1) Pays a portion of the rent for the dwelling; or

(2) Provides financing or assists the buyer in arranging financing that results in a party taking a purchase money security interest in the dwelling and the seller knows that a portion of the proceeds from the financing is to be used to pay a portion of the rent for the dwelling. [2001 c.112 §2; 2003 c.655 §59]

Note: See first note under 90.860.

90.870 Manner of giving notice; persons entitled to notice. (1) A seller subject to ORS 90.865 must give notice by certified mail to the parties listed in subsection (2) of this section prior to the date the manufactured dwelling is delivered to the facility. The notice must be in writing and include:

(a) A statement that a portion of the rent is being paid by the seller or out of the proceeds from financing; and

(b) The amount and duration of rent that is being paid by the seller or out of the proceeds from financing.

(2) A seller subject to ORS 90.865 must give notice under subsection (1) of this section to:

(a) The buyer;

(b) The landlord; and

(c) The secured party, if any, taking a purchase money security interest in the manufactured dwelling. [2001 c.112 §3]

Note: See first note under 90.860.

90.875 Remedy for failure to give notice. If a seller fails to provide notice under ORS 90.870, a buyer, landlord or secured party without actual notice that suffers an ascertainable loss as a result of the failure may bring an individual action to recover actual damages or $200, whichever is greater. [2001 c.112 §4]

Note: See first note under 90.860.

90.900 [Formerly 91.855; 1995 c.559 §32; renumbered 90.427 in 1995]

90.905 [1991 c.844 §31; 1995 c.559 §33; renumbered 90.429 in 1995]

90.910 [Formerly 91.857; 1991 c.844 §32; 1993 c.369 §33; 1993 c.580 §4; 1995 c.559 §4; renumbered 90.155 in 1995]

90.920 [Formerly 91.860; repealed by 1995 c.559 §58]

90.930 [Formerly 91.862; repealed by 1993 c.369 §39]

90.940 [Formerly 91.866; renumbered 90.450 in 1995]

_______________



Chapter 91

Chapter 91 Â Tenancy

2007 EDITION

TENANCY

PROPERTY RIGHTS AND TRANSACTIONS

CREATION AND TERMINATION OF TENANCIES

91.010Â Â Â Â Â Â  When tenancy is deemed to exist

91.020Â Â Â Â Â Â  Tenancies classified

91.030Â Â Â Â Â Â  Tenancy by entirety or for life

91.040Â Â Â Â Â Â  Tenancy at sufferance

91.050Â Â Â Â Â Â  Tenancy at will

91.060Â Â Â Â Â Â  Tenancy from year to year

91.070Â Â Â Â Â Â  Tenancy from month to month

91.080Â Â Â Â Â Â  Termination when expiration of tenancy fixed by terms of lease

91.090Â Â Â Â Â Â  Termination of tenancy by failure to pay rent; reinstatement

91.100Â Â Â Â Â Â  Waiver of notice

91.110Â Â Â Â Â Â  Notices to be in writing; how served

91.115Â Â Â Â Â Â  Tenant not to deny landlordÂs title

EVICTION OF NONTENANTS

91.120Â Â Â Â Â Â  Eviction of employee; notice required

91.130Â Â Â Â Â Â  Eviction of purchaser or seller of property; notice required

RENT

91.210Â Â Â Â Â Â  Rents payable in advance unless otherwise agreed; demand unnecessary

91.220Â Â Â Â Â Â  Tenant in possession liable for rent; remedies for recovery

91.225Â Â Â Â Â Â  Local rent control prohibited; exclusions; exceptions

EMBLEMENTS

91.230Â Â Â Â Â Â  Farm tenantÂs right to emblements

MATTERS RELATING TO GAMBLING LEASES

91.240Â Â Â Â Â Â  Gambling leases prohibited; status of rental contracts; termination; recovery of possession

91.245Â Â Â Â Â Â  Penalty for letting or renting a place for gambling purposes

UTILITY CLAIMS

91.255Â Â Â Â Â Â  Transfer of claim; prohibition; limitations

CREATION AND TERMINATION OF TENANCIES

Â Â Â Â Â  91.010 When tenancy is deemed to exist. A tenancy is deemed to exist under this chapter and ORS 105.115 and 105.120 when one has let real estate as a landlord to another. [Amended by 1987 c.158 Â§16]

Â Â Â Â Â  91.020 Tenancies classified. Tenancies are as follows: Tenancy at sufferance, tenancy at will, tenancy for years, tenancy from year to year, tenancy from month to month, tenancy by entirety and tenancy for life. The times and conditions of the holdings shall determine the nature and character of the tenancy. [Amended by 1969 c.591 Â§273]

Â Â Â Â Â  91.030 Tenancy by entirety or for life. A tenancy by entirety and a tenancy for life shall be such as now fixed and defined by the laws of the State of
Oregon
. [Amended by 1969 c.591 Â§274]

Â Â Â Â Â  91.040 Tenancy at sufferance. One who comes into possession of the real estate of another lawfully, but who holds over by wrong after the termination of the term, is considered as a tenant at sufferance. No notice is required to terminate a tenancy at sufferance.

Â Â Â Â Â  91.050 Tenancy at will. One who enters into the possession of real estate with the consent of the owners, under circumstances not showing an intention to create a freehold interest, is considered a tenant at will. When the rent reserved in the lease at will is payable at periods of less than three months, a notice to terminate the tenancy is sufficient if it is equal to the interval between the times of payment of rent. The notice to terminate a tenancy at will is sufficient if given for the prescribed period prior to the expiration of the period for which, by the terms of the lease and holding, rents are to be paid.

Â Â Â Â Â  91.060 Tenancy from year to year. One who enters into the possession of real estate with the consent of the owner, and no certain time is mentioned, but an annual rent is reserved, is considered a tenant from year to year. A notice to terminate a tenancy from year to year is sufficient if it is given 60 days prior to the expiration of the period for which, by the terms of the lease and holding, rents are to be paid.

Â Â Â Â Â  91.070 Tenancy from month to month. One who holds the lands or tenements of another, under the demise of the other, and no certain time has been mentioned, but a monthly rental has been reserved, is considered a tenant from month to month. Except as otherwise provided by statute or agreement, such tenancy may only be terminated by either the landlord or tenant giving the other, at any time during the tenancy, not less than 30 daysÂ notice in writing prior to the date designated in the notice for the termination of the tenancy. The tenancy shall terminate on the date designated and without regard to the expiration of the period for which, by the terms of the tenancy and holding, rents are to be paid.

Â Â Â Â Â  91.080 Termination when expiration of tenancy fixed by terms of lease. A tenant entering into the possession of real estate may, by the terms of the lease, fix the date of expiration of the tenancy, and when so fixed, no notice is required to render the holding of the tenant wrongful and by force after the expiration of the term as fixed by the lease.

Â Â Â Â Â  91.090 Termination of tenancy by failure to pay rent; reinstatement. The failure of a tenant to pay the rent reserved by the terms of the lease for the period of 10 days, unless a different period is stipulated in the lease, after it becomes due and payable, operates to terminate the tenancy. No notice to quit or pay the rent is required to render the holding of such tenant thereafter wrongful; however, if the landlord, after such default in payment of rent, accepts payment thereof, the lease is reinstated for the full period fixed by its terms, subject to termination by subsequent defaults in payment of rent.

Â Â Â Â Â  91.100 Waiver of notice. Any person entering into the possession of real estate under written lease, as the tenant of another, may, by the terms of the lease of the person, waive the giving of any notice prescribed by ORS 91.050 to 91.070.

Â Â Â Â Â  91.110 Notices to be in writing; how served. All notices required by ORS 91.050 to 91.070 and by ORS 105.120, must be in writing and must be served upon the tenant by being delivered to the tenant in person or by being posted in a conspicuous place on the leased premises in case of the absence of the tenant, or by being left at the residence or place of abode.

Â Â Â Â Â  91.115 Tenant not to deny landlordÂs title. A tenant is not permitted to deny the title of the tenantÂs landlord at the time of the commencement of the relation. [1981 c.892 Â§85]

EVICTION OF NONTENANTS

Â Â Â Â Â  91.120 Eviction of employee; notice required. An employee described in ORS 90.110 (7) may only be evicted pursuant to ORS 105.105 to 105.168 after at least 24 hoursÂ written notice of the termination of employment or a notice period set forth in a written employment contract, whichever is longer. This section does not create the relationship of landlord and tenant between a landlord and such employee. [1987 c.611 Â§3; 1997 c.577 Â§29; 2001 c.596 Â§41]

Â Â Â Â Â  91.125 [1987 c.611 Â§5; repealed by 1993 c.369 Â§39]

Â Â Â Â Â  91.130 Eviction of purchaser or seller of property; notice required. A dwelling unit purchaser or seller described in ORS 90.110 (2) may only be evicted pursuant to ORS 105.105 to 105.168 after at least 24 hoursÂ written notice of the termination of the occupancy or a notice period set forth in a written agreement of sale, whichever is longer. This section does not create the relationship of landlord and tenant between the seller and purchaser. [2001 c.596 Â§2]

RENT

Â Â Â Â Â  91.210 Rents payable in advance unless otherwise agreed; demand unnecessary. Unless otherwise expressly provided by the lease or terms of holding, all rents reserved under the lease or terms of holding are due and payable in advance. The tenant shall pay or tender payment thereof on or prior to the first day of the rent paying period provided in the lease or by the terms of the holding, and no demand therefor is necessary to render a tenant in default.

Â Â Â Â Â  91.220 Tenant in possession liable for rent; remedies for recovery. (1) Every person in possession of land out of which any rent is due, whether it was originally demised in fee, or for any other estate of freehold, or for any term of years, is liable for the amount or proportion of rent due from the land in possession of the person, although it is only a part of what was originally demised.

Â Â Â Â Â  (2) Such rent may be recovered in an action at law, and the deed of demise, or other instrument in writing, if there is any, showing the provisions of the lease, may be used in evidence by either party to prove the amount due from the defendant.

Â Â Â Â Â  (3) This section shall not deprive landlords of any other legal remedy for the recovery of their rents, whether secured to them by their leases or provided by law.

Â Â Â Â Â  91.225 Local rent control prohibited; exclusions; exceptions. (1) The Legislative Assembly finds that there is a social and economic need to insure an adequate supply of affordable housing for Oregonians. The Legislative Assembly also finds that the imposition of general restrictions on housing rents will disrupt an orderly housing market, increase deferred maintenance of existing housing stock, lead to abandonment of existing rental units and create a property tax shift from rental-owned to owner-occupied housing. Therefore, the Legislative Assembly declares that the imposition of rent control on housing in the State of
Oregon
is a matter of statewide concern.

Â Â Â Â Â  (2) Except as provided in subsections (3) to (5) of this section, a city or county shall not enact any ordinance or resolution which controls the rent that may be charged for the rental of any dwelling unit.

Â Â Â Â Â  (3) This section does not impair the right of any state agency, city, county or urban renewal agency as defined by ORS 457.035 to reserve to itself the right to approve rent increases, establish base rents or establish limitations on rents on any residential property for which it has entered into a contract under which certain benefits are applied to the property for the expressed purpose of providing reduced rents for low income tenants. Such benefits include, but are not limited to, property tax exemptions, long-term financing, rent subsidies, code enforcement procedures and zoning density bonuses.

Â Â Â Â Â  (4) Cities and counties are not prohibited from including in condominium conversion ordinances a requirement that, during the notification period specified in ORS 100.305, the owner or developer may not raise the rents of any affected tenant except by an amount established by ordinance that does not exceed the limit imposed by ORS 90.493.

Â Â Â Â Â  (5) Cities, counties and state agencies may impose temporary rent controls when a natural or man-made disaster that materially eliminates a significant portion of the rental housing supply occurs, but must remove the controls when the rental housing supply is restored to substantially normal levels.

Â Â Â Â Â  (6) As used in this section, Âdwelling unitÂ and ÂrentÂ have the meaning given those terms in ORS 90.100.

Â Â Â Â Â  (7) This section is applicable throughout this state and in all cities and counties therein. The electors or the governing body of a city or county shall not enact, and the governing body shall not enforce, any ordinance, resolution or other regulation that is inconsistent with this section. [1985 c.335 Â§2; 2007 c.705 Â§3]

EMBLEMENTS

Â Â Â Â Â  91.230 Farm tenantÂs right to emblements. When the leasing or occupation is for the purpose of farming or agriculture, the tenant or person in possession shall, after the termination of the lease or occupancy, have free access to the premises to cultivate and harvest or gather any crop or produce of the soil planted or sown by the tenant or person in possession before the service of notice to quit. [Formerly 91.310]

MATTERS RELATING TO GAMBLING LEASES

Â Â Â Â Â  91.240 Gambling leases prohibited; status of rental contracts; termination; recovery of possession. (1) No person shall let or rent any house, room, shop or other building, or any boat, booth, garden or other place, knowing or having reason to believe it will be used for gambling purposes.

Â Â Â Â Â  (2) All contracts for the rent of a room, building or place in violation of subsection (1) of this section are void between the parties.

Â Â Â Â Â  (3) Any person letting or renting any room, building, or place mentioned in subsection (1) of this section which is at any time used by the lessee or occupant thereof, or any other person with the knowledge or consent of the lessee or occupant, for gambling purposes, upon discovery thereof, may avoid and terminate such lease or contract of occupancy, and recover immediate possession of such building or other place by an action at law for that purpose to be brought before any justice of the peace of the county in which the use is permitted. [Formerly 91.410]

Â Â Â Â Â  91.245 Penalty for letting or renting a place for gambling purposes. Violation of ORS 91.240 (1) results in a forfeiture of twice the amount of the rent of such building or other place for six months to be recovered by action at law instituted by the district attorney in the name of the state. [Formerly 91.420]

UTILITY CLAIMS

Â Â Â Â Â  91.255 Transfer of claim; prohibition; limitations. (1) As used in this section, Âmunicipal utilityÂ means any city, county or district that provides or delivers electricity, natural gas, domestic water, sewer service or garbage or refuse service. A Âmunicipal utilityÂ does not include a peopleÂs utility district.

Â Â Â Â Â  (2) A utility company shall not transfer a claim against a tenant to the owner of the real property without the written consent of the owner.

Â Â Â Â Â  (3) A municipal utility shall not transfer a claim against a tenant to the owner of the real property unless the municipal utility provided notice of the delinquent status to the tenant and mailed a copy of the notice of delinquency by first class mail to the last address of the owner or ownerÂs agent that is on file with the utility, within 30 days from the time the payment is due on the account.

Â Â Â Â Â  (4) A municipal utility shall not deny or shut off its service to any subsequent tenant based on any lien for an unpaid claim for services furnished to a previous tenant who has vacated the premises unless the utility notified the owner or the ownerÂs agent of any delinquency by mailing a copy of the notice of delinquency by first class mail to the last address of the owner or ownerÂs agent that is on file with the utility, at the time the notice was sent to the previous tenant.

Â Â Â Â Â  (5) A municipal utility may not provide service to a tenant if the tenant has a previous unpaid bill with the municipal utility unless that municipal utility and tenant agree to a plan for repayment of unpaid utility bills.

Â Â Â Â Â  (6) A municipal utility shall have the same policy regarding the disconnection of services for nonpayment of an outstanding amount for a single family residence occupied by a tenant and for a single family residence occupied by the owner.

Â Â Â Â Â  (7) A municipal utility shall provide information to the owner or ownerÂs agent regarding the status of a tenantÂs account upon request, within a reasonable amount of time. If a request is made verbally, the municipal utility shall provide the information verbally. If a municipal utility discloses information under this subsection, the municipal utility shall not be held responsible for the disclosure of information to a person who is not an owner or ownerÂs agent.

Â Â Â Â Â  (8) Subsections (5) and (6) of this section apply only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

Â Â Â Â Â  (9) Subsection (7) of this section applies only if a municipal utility intends to file a lien for unpaid utility services or intends to deny service to a subsequent tenant based on a claim for unpaid services to a previous tenant.

Â Â Â Â Â  (10) Nothing in this section creates, expands or abridges any authority of a municipal utility to transfer a claim, based upon any contract, ordinance or lien.

Â Â Â Â Â  (11) Nothing in this section shall abridge any procedural due process protections such as notice and hearing that a tenant or subsequent tenant is entitled to under a contract, utility policy, rule, statute or the state and federal Constitutions, prior to the denial or shutoff of service. [1987 c.611 Â§1; 1993 c.786 Â§1]

Â Â Â Â Â  Note: 91.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 91 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  91.310 [Renumbered 91.230]

Â Â Â Â Â  91.355 [1975 c.501 Â§1; renumbered 105.920]

Â Â Â Â Â  91.410 [Renumbered 91.240]

Â Â Â Â Â  91.420 [Renumbered 91.245]

Â Â Â Â Â  91.500 [Formerly 91.505; 1979 c.650 Â§1; 1981 c.647 Â§1; renumbered 94.004]

Â Â Â Â Â  91.503 [Formerly 91.510; 1981 c.647 Â§2; renumbered 94.011]

Â Â Â Â Â  91.504 [Formerly 91.643; renumbered 94.017]

Â Â Â Â Â  91.505 [1963 c.541 Â§2; 1965 c.430 Â§1; 1967 c.361 Â§1; 1977 c.484 Â§28; renumbered 91.500]

Â Â Â Â Â  91.506 [Formerly 91.525; 1979 c.650 Â§26; 1981 c.647 Â§3; renumbered 94.023]

Â Â Â Â Â  91.509 [Formerly 91.530; 1979 c.650 Â§2; 1981 c.647 Â§4; renumbered 94.029]

Â Â Â Â Â  91.510 [1963 c.541 Â§1; renumbered 91.503]

Â Â Â Â Â  91.512 [Formerly 91.535; 1979 c.350 Â§2; 1981 c.697 Â§7; renumbered 94.036]

Â Â Â Â Â  91.515 [Formerly 91.540; 1979 c.650 Â§3; renumbered 94.042]

Â Â Â Â Â  91.518 [Formerly 91.545; 1979 c.650 Â§27; 1981 c.647 Â§5; renumbered 94.047]

Â Â Â Â Â  91.519 [1979 c.650 Â§24; renumbered 94.053]

Â Â Â Â Â  91.521 [1977 c.658 Â§8; 1979 c.650 Â§4; 1981 c.647 Â§6; renumbered 94.059]

Â Â Â Â Â  91.523 [1979 c.650 Â§8a; 1981 c.886 Â§1; renumbered 94.109]

Â Â Â Â Â  91.524 [1977 c.484 Â§26; 1979 c.650 Â§5; 1981 c.886 Â§2; renumbered 94.116]

Â Â Â Â Â  91.525 [1963 c.541 Â§Â§3,15; renumbered 91.506]

Â Â Â Â Â  91.526 [1979 c.650 Â§Â§6a,7,8; 1981 c.886 Â§3; renumbered 94.122]

Â Â Â Â Â  91.527 [1977 c.658 Â§12; 1979 c.650 Â§9; 1981 c.647 Â§7; renumbered 94.146]

Â Â Â Â Â  91.530 [1963 c.541 Â§Â§14,16; 1965 c.430 Â§2; 1971 c.414 Â§1; 1973 c.421 Â§51; 1974 s.s. c.1 Â§24; 1977 c.658 Â§5; renumbered 91.509]

Â Â Â Â Â  91.531 [Formerly 91.555; 1979 c.650 Â§10; 1981 c.647 Â§8; renumbered 94.152]

Â Â Â Â Â  91.533 [Formerly 91.560; 1979 c.650 Â§11; 1981 c.647 Â§9; renumbered 94.158]

Â Â Â Â Â  91.534 [1979 c.650 Â§29; renumbered 94.164]

Â Â Â Â Â  91.535 [1963 c.541 Â§17; 1971 c.230 Â§1; 1973 c.402 Â§1; 1973 c.803 Â§1; 1977 c.658 Â§6; renumbered 91.512]

Â Â Â Â Â  91.536 [Formerly 91.565; 1979 c.650 Â§12; renumbered 94.171]

Â Â Â Â Â  91.539 [Formerly 91.575; 1979 c.650 Â§13; renumbered 94.185]

Â Â Â Â Â  91.540 [1963 c.541 Â§Â§18,19; 1973 c.803 Â§2; 1977 c.658 Â§1; renumbered 91.515]

Â Â Â Â Â  91.542 [1977 c.658 Â§15; renumbered 94.190]

Â Â Â Â Â  91.545 [1971 c.414 Â§3; 1977 c.658 Â§18; renumbered 91.518]

Â Â Â Â Â  91.546 [Formerly 91.580; 1981 c.647 Â§10; renumbered 94.195]

Â Â Â Â Â  91.548 [Formerly 91.585; renumbered 94.202]

Â Â Â Â Â  91.551 [Formerly 91.590; renumbered 94.208]

Â Â Â Â Â  91.554 [Formerly 91.595; 1981 c.647 Â§11; renumbered 94.214]

Â Â Â Â Â  91.555 [1963 c.541 Â§20; 1977 c.658 Â§17; renumbered 91.531]

Â Â Â Â Â  91.557 [1977 c.658 Â§13; 1981 c.647 Â§12; renumbered 94.221]

Â Â Â Â Â  91.560 [1963 c.541 Â§21; 1971 c.414 Â§4; 1977 c.484 Â§29; 1977 c.658 Â§4a; renumbered 91.533]

Â Â Â Â Â  91.561 [Formerly 91.605; renumbered 94.231]

Â Â Â Â Â  91.562 [1979 c.650 Â§25; renumbered 94.237]

Â Â Â Â Â  91.563 [Formerly 91.610; 1979 c.650 Â§14; renumbered 94.243]

Â Â Â Â Â  91.564 [1979 c.650 Â§23; 1981 c.647 Â§13; renumbered 94.255]

Â Â Â Â Â  91.565 [1963 c.541 Â§22; 1971 c.414 Â§5; renumbered 91.536]

Â Â Â Â Â  91.566 [Formerly 91.615; 1979 c.650 Â§15; 1981 c.647 Â§14; renumbered 94.260]

Â Â Â Â Â  91.569 [Formerly 91.620; 1979 c.650 Â§16; renumbered 94.265]

Â Â Â Â Â  91.570 [1963 c.541 Â§23; repealed by 1977 c.658 Â§3]

Â Â Â Â Â  91.572 [Formerly 91.625; 1981 c.647 Â§15; renumbered 94.270]

Â Â Â Â Â  91.575 [1963 c.541 Â§24; renumbered 91.539]

Â Â Â Â Â  91.576 [Formerly 91.630; 1981 c.647 Â§16; renumbered 94.275]

Â Â Â Â Â  91.578 [Formerly 91.635; renumbered 94.280]

Â Â Â Â Â  91.580 [1963 c.541 Â§Â§26,27; 1977 c.658 Â§2; renumbered 91.546]

Â Â Â Â Â  91.581 [Formerly 91.640; 1979 c.650 Â§17; renumbered 94.285]

Â Â Â Â Â  91.584 [Formerly 91.655; renumbered 94.295]

Â Â Â Â Â  91.585 [1963 c.541 Â§28; renumbered 91.548]

Â Â Â Â Â  91.587 [1977 c.658 Â§11 (enacted in lieu of 91.660); renumbered 94.300]

Â Â Â Â Â  91.590 [1963 c.541 Â§Â§29,30; renumbered 91.551]

Â Â Â Â Â  91.591 [Formerly 91.665; 1979 c.650 Â§18; renumbered 94.306]

Â Â Â Â Â  91.593 [Formerly 91.670; renumbered 94.312]

Â Â Â Â Â  91.595 [1963 c.541 Â§Â§25,31; renumbered 91.554]

Â Â Â Â Â  91.596 [Formerly 91.675; renumbered 94.318]

Â Â Â Â Â  91.599 [1977 c.484 Â§1; 1979 c.650 Â§19; 1981 c.647 Â§19; 1981 c.886 Â§7; renumbered 94.324]

Â Â Â Â Â  91.602 [1977 c.484 Â§2; renumbered 94.331]

Â Â Â Â Â  91.605 [1963 c.541 Â§Â§4,5; renumbered 91.561]

Â Â Â Â Â  91.606 [1977 c.484 Â§3; renumbered 94.336]

Â Â Â Â Â  91.608 [1977 c.484 Â§4; renumbered 94.342]

Â Â Â Â Â  91.610 [1963 c.541 Â§Â§6,7; 1977 c.658 Â§9; renumbered 91.563]

Â Â Â Â Â  91.611 [1977 c.484 Â§5; renumbered 94.348]

Â Â Â Â Â  91.614 [1977 c.484 Â§6; renumbered 94.359]

Â Â Â Â Â  91.615 [1963 c.541 Â§Â§8,12; 1971 c.414 Â§6; 1977 c.658 Â§16; renumbered 91.566]

Â Â Â Â Â  91.617 [1977 c.484 Â§7; renumbered 94.366]

Â Â Â Â Â  91.620 [1963 c.541 Â§9; renumbered 91.569]

Â Â Â Â Â  91.621 [1977 c.484 Â§8; renumbered 94.372]

Â Â Â Â Â  91.623 [1977 c.484 Â§9; renumbered 94.378]

Â Â Â Â Â  91.625 [1963 c.541 Â§Â§10,11; renumbered 91.572]

Â Â Â Â Â  91.626 [1977 c.484 Â§10; 1981 c.647 Â§34; renumbered 94.384]

Â Â Â Â Â  91.629 [1977 c.484 Â§12; renumbered 94.391]

Â Â Â Â Â  91.630 [1963 c.541 Â§13; renumbered 91.576]

Â Â Â Â Â  91.631 [1977 c.484 Â§13; renumbered 94.400]

Â Â Â Â Â  91.634 [1977 c.484 Â§11; 1981 c.647 Â§20; renumbered 94.406]

Â Â Â Â Â  91.635 [1963 c.541 Â§Â§38,39; renumbered 91.578]

Â Â Â Â Â  91.637 [1977 c.484 Â§14; 1981 c.647 Â§21; renumbered 94.412]

Â Â Â Â Â  91.640 [1963 c.541 Â§Â§40,41,42; 1967 c.361 Â§2; renumbered 91.581]

Â Â Â Â Â  91.641 [1977 c.484 Â§15; 1981 c.647 Â§22; renumbered 94.424]

Â Â Â Â Â  91.643 [1977 c.658 Â§14; 1979 c.650 Â§20; renumbered 91.504]

Â Â Â Â Â  91.646 [1977 c.484 Â§25; renumbered 94.431]

Â Â Â Â Â  91.649 [1977 c.484 Â§16; renumbered 94.437]

Â Â Â Â Â  91.652 [1977 c.484 Â§17; renumbered 94.448]

Â Â Â Â Â  91.655 [1963 c.541 Â§32; renumbered 91.584]

Â Â Â Â Â  91.656 [1977 c.484 Â§18; renumbered 94.454]

Â Â Â Â Â  91.658 [1977 c.484 Â§19; renumbered 94.460]

Â Â Â Â Â  91.660 [1963 c.541 Â§Â§33,34; repealed by 1977 c.658 Â§10 (91.587 enacted in lieu of 91.660)]

Â Â Â Â Â  91.661 [1977 c.484 Â§24; renumbered 94.465]

Â Â Â Â Â  91.664 [1977 c.484 Â§20; renumbered 94.470]

Â Â Â Â Â  91.665 [1963 c.541 Â§35; renumbered 91.591]

Â Â Â Â Â  91.667 [1977 c.484 Â§21; renumbered 94.475]

Â Â Â Â Â  91.670 [1963 c.541 Â§36; renumbered 91.593]

Â Â Â Â Â  91.671 [1977 c.484 Â§22; renumbered 94.480]

Â Â Â Â Â  91.675 [1963 c.541 Â§37; renumbered 91.596]

Â Â Â Â Â  91.690 [1975 c.489 Â§Â§1,2; 1981 c.841 Â§3; 1989 c.693 Â§11; renumbered 101.080 in 1989]

Â Â Â Â Â  91.700 [1973 c.559 Â§1; renumbered 90.105 in 1989]

Â Â Â Â Â  91.705 [1973 c.559 Â§5; 1979 c.384 Â§1; 1979 c.676 Â§4a; 1979 c.884 Â§2a; 1989 c.590 Â§1; 1989 c.648 Â§31; 1989 c.919 Â§16; renumbered 90.100 in 1989]

Â Â Â Â Â  91.710 [1973 c.559 Â§4; renumbered 90.110 in 1989]

Â Â Â Â Â  91.715 [1973 c.559 Â§3; renumbered 90.115 in 1989]

Â Â Â Â Â  91.720 [1973 c.559 Â§33; 1975 c.648 Â§70a; 1989 c.648 Â§32; renumbered 90.120 in 1989]

Â Â Â Â Â  91.725 [1973 c.559 Â§2; renumbered 90.125 in 1989]

Â Â Â Â Â  91.730 [1973 c.559 Â§6; renumbered 90.130 in 1989]

Â Â Â Â Â  91.735 [1973 c.559 Â§7; renumbered 90.135 in 1989]

Â Â Â Â Â  91.740 [1973 c.559 Â§8; 1975 c.256 Â§1; 1979 c.632 Â§1; 1985 c.473 Â§9; renumbered 90.240 in 1989]

Â Â Â Â Â  91.745 [1973 c.559 Â§9; 1989 c.506 Â§2; renumbered 90.245 in 1989]

Â Â Â Â Â  91.750 [1973 c.559 Â§10; renumbered 90.250 in 1989]

Â Â Â Â Â  91.755 [1973 c.559 Â§11; 1981 c.897 Â§28; renumbered 90.255 in 1989]

Â Â Â Â Â  91.757 [1981 c.576 Â§2; 1983 c.303 Â§7; renumbered 90.265 in 1989]

Â Â Â Â Â  91.760 [1973 c.559 Â§12; 1975 c.256 Â§2; 1985 c.588 Â§4; 1989 c.506 Â§5; renumbered 90.300 in 1989]

Â Â Â Â Â  91.765 [1973 c.559 Â§13; 1987 c.611 Â§10; renumbered 90.305 in 1989]

Â Â Â Â Â  91.766 [1985 c.588 Â§2; 1989 c.506 Â§6; renumbered 90.310 in 1989]

Â Â Â Â Â  91.767 [1979 c.599 Â§2; renumbered 90.315 in 1989]

Â Â Â Â Â  91.770 [1973 c.559 Â§14; 1979 c.643 Â§2; 1981 c.753 Â§1; 1987 c.611 Â§11; 1989 c.506 Â§8; renumbered 90.320 in 1989]

Â Â Â Â Â  91.773 [1975 c.256 Â§5; repealed by 1979 c.643 Â§3]

Â Â Â Â Â  91.775 [1973 c.559 Â§15; renumbered 90.325 in 1989]

Â Â Â Â Â  91.780 [1973 c.559 Â§16; renumbered 90.330 in 1989]

Â Â Â Â Â  91.785 [1973 c.559 Â§17; 1979 c.632 Â§2; 1981 c.753 Â§2; 1983 c.708 Â§1; 1989 c.506 Â§9; 1989 c.648 Â§33; renumbered 90.335 in 1989]

Â Â Â Â Â  91.790 [1973 c.559 Â§18; renumbered 90.340 in 1989]

Â Â Â Â Â  91.800 [1973 c.559 Â§19; 1985 c.588 Â§5; renumbered 90.360 in 1989]

Â Â Â Â Â  91.805 [1973 c.559 Â§20; 1975 c.256 Â§6; 1985 c.588 Â§6; 1989 c.506 Â§11; renumbered 90.365 in 1989]

Â Â Â Â Â  91.810 [1973 c.559 Â§21; 1979 c.854 Â§1; 1987 c.611 Â§6; renumbered 90.370 in 1989]

Â Â Â Â Â  91.815 [1973 c.559 Â§22; 1985 c.588 Â§7; 1987 c.611 Â§8; 1989 c.506 Â§3; renumbered 90.375 in 1989]

Â Â Â Â Â  91.817 [1983 c.356 Â§2; 1989 c.506 Â§12; renumbered 90.380 in 1989]

Â Â Â Â Â  91.820 [1973 c.559 Â§23; 1975 c.256 Â§3; 1979 c.573 Â§1a; 1979 c.765 Â§3; 1981 c.753 Â§3; 1983 c.303 Â§1; 1987 c.611 Â§9; 1989 c.506 Â§13; renumbered 90.400 in 1989]

Â Â Â Â Â  91.822 [1979 c.765 Â§2; renumbered 90.405 in 1989]

Â Â Â Â Â  91.825 [1973 c.559 Â§24; renumbered 90.410 in 1989]

Â Â Â Â Â  91.830 [1973 c.559 Â§25; 1983 c.708 Â§2; 1985 c.588 Â§17; 1989 c.506 Â§10; renumbered 90.415 in 1989]

Â Â Â Â Â  91.835 [1973 c.559 Â§26; renumbered 90.420 in 1989]

Â Â Â Â Â  91.840 [1973 c.559 Â§27; 1979 c.765 Â§4; 1981 c.753 Â§4; 1983 c.303 Â§4; 1985 c.473 Â§11; 1985 c.588 Â§8; 1987 c.611 Â§7; 1989 c.506 Â§4; 1989 c.648 Â§34; renumbered 90.425 in 1989]

Â Â Â Â Â  91.845 [1973 c.559 Â§28; renumbered 90.430 in 1989]

Â Â Â Â Â  91.850 [1973 c.559 Â§29; renumbered 90.435 in 1989]

Â Â Â Â Â  91.855 [1973 c.559 Â§30; renumbered 90.900 in 1989]

Â Â Â Â Â  91.857 [1985 c.588 Â§12; 1987 c.611 Â§4; 1989 c.171 Â§9; 1989 c.506 Â§16; renumbered 90.910 in 1989]

Â Â Â Â Â  91.860 [1973 c.559 Â§31; 1985 c.588 Â§9; renumbered 90.920 in 1989]

Â Â Â Â Â  91.862 [1981 c.179 Â§3; 1989 c.336 Â§4; renumbered 90.930 in 1989]

Â Â Â Â Â  91.865 [1973 c.559 Â§32; 1979 c.643 Â§1; 1983 c.337 Â§1; 1985 c.588 Â§10; 1989 c.506 Â§17; renumbered 90.385 in 1989]

Â Â Â Â Â  91.866 [1981 c.430 Â§2; renumbered 90.940 in 1989]

Â Â Â Â Â  91.868 [1981 c.478 Â§2; 1987 c.274 Â§2; 1989 c.648 Â§35; 1989 c.919 Â§6a; renumbered 90.500 in 1989]

Â Â Â Â Â  91.869 [1985 c.473 Â§10; 1989 c.648 Â§36; renumbered 90.600 in 1989]

Â Â Â Â Â  91.870 [1975 c.353 Â§7; 1979 c.384 Â§1a; 1985 c.588 Â§18; 1989 c.648 Â§70; renumbered 90.765 in 1989]

Â Â Â Â Â  91.873 [1977 c.348 Â§3; 1979 c.384 Â§2; 1989 c.648 Â§37; renumbered 90.606 in 1989]

Â Â Â Â Â  91.874 [1977 c.348 Â§1a; 1987 c.414 Â§144; repealed by 1989 c.918 Â§9 and 1989 c.919 Â§14]

Â Â Â Â Â  91.875 [1975 c.353 Â§2; 1977 c.348 Â§1; 1979 c.384 Â§3; 1979 c.573 Â§2a; 1979 c.676 Â§1; 1989 c.648 Â§39; renumbered 90.510 in 1989]

Â Â Â Â Â  91.880 [1975 c.353 Â§3; 1977 c.348 Â§4; 1979 c.384 Â§4; 1989 c.648 Â§71; renumbered 90.620 in 1989]

Â Â Â Â Â  91.885 [1975 c.353 Â§4; 1977 c.348 Â§5; 1979 c.384 Â§5; 1979 c.676 Â§2; repealed by 1979 c.676 Â§5 (91.886 enacted in lieu of 91.885)]

Â Â Â Â Â  91.886 [1979 c.676 Â§6 (enacted in lieu of 91.885); 1987 c.787 Â§1; 1989 c.919 Â§Â§13,13a; renumbered 90.630 in 1989]

Â Â Â Â Â  91.890 [1975 c.353 Â§5; 1977 c.348 Â§6; 1979 c.384 Â§6; 1979 c.676 Â§3; 1983 c.694 Â§1; 1989 c.648 Â§41; renumbered 90.680 in 1989]

Â Â Â Â Â  91.895 [1975 c.353 Â§6; 1979 c.384 Â§7; 1981 c.478 Â§3; 1985 c.473 Â§6; 1989 c.648 Â§42; renumbered 90.525 in 1989]

Â Â Â Â Â  91.900 [1977 c.348 Â§7; 1979 c.676 Â§4; 1981 c.897 Â§29; 1989 c.648 Â§43; renumbered 90.710 in 1989]

Â Â Â Â Â  91.905 [1985 c.473 Â§8; 1989 c.648 Â§44; 1989 c.919 Â§7; renumbered 90.760 in 1989]

Â Â Â Â Â  91.910 [1985 c.473 Â§12; 1989 c.506 Â§24; 1989 c.648 Â§45; renumbered 90.690 in 1989]

Â Â Â Â Â  91.915 [1985 c.473 Â§13; 1989 c.648 Â§46; renumbered 90.670 in 1989]

Â Â Â Â Â  91.920 [1985 c.473 Â§2; 1989 c.648 Â§47; renumbered 90.750 in 1989]

Â Â Â Â Â  91.925 [1985 c.473 Â§3; 1989 c.648 Â§48; renumbered 90.755 in 1989]

Â Â Â Â Â  91.930 [1985 c.473 Â§5; renumbered 90.720 in 1989]

Â Â Â Â Â  91.935 [1985 c.473 Â§4; 1989 c.648 Â§49; renumbered 90.605 in 1989]

Â Â Â Â Â  91.945 [1987 c.786 Â§1; repealed by 1989 c.648 Â§73]

Â Â Â Â Â  91.950 [1987 c.786 Â§2; 1989 c.648 Â§50; renumbered 90.770 in 1989]

Â Â Â Â Â  91.955 [1987 c.786 Â§3; renumbered 90.775 in 1989]

Â Â Â Â Â  91.990 [1977 c.484 Â§23; renumbered 94.991]

_______________



Chapter 92

Chapter 92 Â Subdivisions and Partitions

2007 EDITION

SUBDIVISIONS AND PARTITIONS

PROPERTY RIGHTS AND TRANSACTIONS

TENTATIVE AND FINAL APPROVAL OF PLANS; PLATS

92.010Â Â Â Â Â Â  Definitions for ORS 92.010 to 92.190

92.012Â Â Â Â Â Â  Compliance with ORS 92.010 to 92.190 required

92.014Â Â Â Â Â Â  Approval of city or county required for specified divisions of land

92.016Â Â Â Â Â Â
Sale
or negotiation to sell lot or parcel prior to approval of tentative plan

92.017Â Â Â Â Â Â  When lawfully created lot or parcel remains discrete lot or parcel

92.018Â Â Â Â Â Â  BuyerÂs remedies for purchase of improperly created unit of land

92.025Â Â Â Â Â Â  Prohibition of sale of lot or parcel prior to recordation of plat; waiver

92.027Â Â Â Â Â Â  Deed reference to creation of unit of land

92.040Â Â Â Â Â Â  Application for approval of subdivision or partition; tentative plan; applicability of local government laws

92.042Â Â Â Â Â Â  Governing body having jurisdiction to approve plans, maps or plats

92.044Â Â Â Â Â Â  Adoption of standards and procedures governing approval of plats and plans; delegation; fees

92.046Â Â Â Â Â Â  Adoption of regulations governing approval of partitioning of land; delegation; fees

92.048Â Â Â Â Â Â  Procedure for adoption of regulations under ORS 92.044 and 92.046

92.050Â Â Â Â Â Â  Requirements of survey and plat of subdivision and partition

92.055Â Â Â Â Â Â  Requirements for unsurveyed and unmonumented parcels on plats

92.060Â Â Â Â Â Â  Marking subdivision, partition or condominium plats with monuments; types of monuments

92.065Â Â Â Â Â Â  Monumenting certain subdivision corners after recording plat; bond, cash deposit or other security

92.070Â Â Â Â Â Â  SurveyorÂs certificates; procedure for recording monumented corners on plat previously recorded; reestablishing certain monuments

92.075Â Â Â Â Â Â  Declaration required to subdivide or partition property; contents

92.080Â Â Â Â Â Â  Preparation of plat

92.090Â Â Â Â Â Â  Approval of subdivision plat names; requisites for approval of tentative subdivision or partition plan or plat

92.095Â Â Â Â Â Â  Payment of taxes, interest or penalties before subdivision or partition plat recorded

92.097Â Â Â Â Â Â  Employment of private licensed engineer by private developer; government standards and fees

92.100Â Â Â Â Â Â  Approval of plat by city or county surveyor; procedures; approval by county assessor and county governing body; fees

92.105Â Â Â Â Â Â  Time limit for final action by city or county on tentative plan

92.120Â Â Â Â Â Â  Recording plats; filing copies; preservation of records

92.130Â Â Â Â Â Â  Additional tracings transferred to county surveyor; replacing lost or destroyed records

92.140Â Â Â Â Â Â  Indexing of plats

92.150Â Â Â Â Â Â  Construction of donations marked on plat

92.160Â Â Â Â Â Â  Notice to Real Estate Commissioner of receipt of subdivision plat

92.170Â Â Â Â Â Â  Amending recorded plat; affidavit of correction

92.175Â Â Â Â Â Â  Methods by which certain land may be provided for public purposes

92.176Â Â Â Â Â Â  Validation of unit of land not lawfully established

92.177Â Â Â Â Â Â  Creation of parcel by less than all owners of lawfully established unit of land

92.178Â Â Â Â Â Â  Creation of parcel previously approved but not acted upon

92.179Â Â Â Â Â Â  Liability for costs of relocating utility facilities

REPLATTING

92.180Â Â Â Â Â Â  Authority to review replats

92.185Â Â Â Â Â Â  Reconfiguration of lots or parcels and public easements; vacation; notice; utility easements

92.190Â Â Â Â Â Â  Effect of replat; operation of other statutes; use of alternate procedures

UNDEVELOPED SUBDIVISIONS

92.205Â Â Â Â Â Â  Policy

92.215Â Â Â Â Â Â  Review authorized; manner

92.225Â Â Â Â Â Â  Review of undeveloped or developed subdivision plat lands

92.234Â Â Â Â Â Â  Revision, vacation of undeveloped subdivisions; vacation proceedings; effect of initiation by affected landowner

92.245Â Â Â Â Â Â  Fees for review proceedings resulting in modification or vacation

MISCELLANEOUS PROVISIONS

92.285Â Â Â Â Â Â  Retroactive ordinances prohibited

OREGON
SUBDIVISION AND SERIES PARTITION CONTROL LAW

(Generally)

92.305Â Â Â Â Â Â  Definitions for ORS 92.305 to 92.495

92.313Â Â Â Â Â Â  Policy; construction; citation

92.317Â Â Â Â Â Â  Policy; protection of consumers

92.325Â Â Â Â Â Â  Application of ORS 92.305 to 92.495

92.337Â Â Â Â Â Â  Exemption procedures; withdrawal of exemption; filing fee

92.339Â Â Â Â Â Â  Use of fees

(Filing Requirements)

92.345Â Â Â Â Â Â  Notice of intention; fee

92.355Â Â Â Â Â Â  Commissioner may request further information; content

92.365Â Â Â Â Â Â  Filing information to be kept current; fee for notice of material change

92.375Â Â Â Â Â Â  Consent to service of process on commissioner

(Examination of Subdivision and Series Partition; Public Report)

92.385Â Â Â Â Â Â  Examination; public report; waiver of examination in other state

92.395Â Â Â Â Â Â  Waiver of examination in this state; notice to subdivider or series partitioner

92.405Â Â Â Â Â Â
Sale
prohibited where public report not waived; distribution and use of public report

92.410Â Â Â Â Â Â  Review of subdivisions for which public report issued; revised public report; compliance with ORS 92.305 to 92.495

92.415Â Â Â Â Â Â  Advance of travel expense for examination of subdivision or series partition

(Requirements for
Sale
)

92.425Â Â Â Â Â Â  Conditions prerequisite to sale

92.427Â Â Â Â Â Â  Cancellation of agreement to buy interest in subdivision or series partition; procedure; effect; waiver; exemptions

92.430Â Â Â Â Â Â  Notice to purchaser of cancellation rights; form

92.433Â Â Â Â Â Â  Escrow documents required of successor to vendorÂs interest

92.455Â Â Â Â Â Â  Inspection of records

(Prohibited Acts)

92.460Â Â Â Â Â Â  Blanket encumbrance permitted only in certain circumstances

92.465Â Â Â Â Â Â  Fraud and deceit prohibited

92.475Â Â Â Â Â Â  False or misleading advertising prohibited; liability

92.485Â Â Â Â Â Â  Waiver of legal rights void

(Enforcement)

92.490Â Â Â Â Â Â  Civil penalty

92.495Â Â Â Â Â Â  Cease and desist order; injunction

SUBDIVISION IN MANUFACTURED
DWELLING
PARK
OR
MOBILE
HOME
PARK

92.830Â Â Â Â Â Â  Definitions for ORS 92.830 to 92.845

92.832Â Â Â Â Â Â  Policy

92.835Â Â Â Â Â Â  Subdivision of manufactured dwelling park or mobile home park; waiver of right of remonstrance to formation of local improvement district

92.837Â Â Â Â Â Â  Application of city or county comprehensive plans and land use regulations; placement of new or replacement manufactured dwelling

92.840Â Â Â Â Â Â
Sale
of subdivision lots in manufactured dwelling park or mobile home park; offer to sell lot to tenant; improvement or rehabilitation of park proposed for subdivision

92.843Â Â Â Â Â Â  Approval of declaration or amendment to declaration made pursuant to ORS 92.845

92.845Â Â Â Â Â Â  Relationship of subdivision in manufactured dwelling park or mobile home park to planned community statutes and series partition statutes; system development charges

PENALTIES

92.990Â Â Â Â Â Â  Penalties

TENTATIVE AND FINAL APPROVAL OF PLANS; PLATS

Â Â Â Â Â  92.010 Definitions for ORS 92.010 to 92.190. As used in ORS 92.010 to 92.190, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeclarantÂ means the person who files a declaration under ORS 92.075.

Â Â Â Â Â  (2) ÂDeclarationÂ means the instrument described in ORS 92.075 by which the subdivision or partition plat was created.

Â Â Â Â Â  (3)(a) ÂLawfully established unit of landÂ means:

Â Â Â Â Â  (A) A lot or parcel created pursuant to ORS 92.010 to 92.190; or

Â Â Â Â Â  (B) Another unit of land created:

Â Â Â Â Â  (i) In compliance with all applicable planning, zoning and subdivision or partition ordinances and regulations; or

Â Â Â Â Â  (ii) By deed or land sales contract, if there were no applicable planning, zoning or subdivision or partition ordinances or regulations.

Â Â Â Â Â  (b) ÂLawfully established unit of landÂ does not mean a unit of land created solely to establish a separate tax account.

Â Â Â Â Â  (4) Â
Lot
Â means a single unit of land that is created by a subdivision of land.

Â Â Â Â Â  (5) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale of land in a subdivision or partition, including but not limited to advertising, solicitation and promotion of the sale of such land.

Â Â Â Â Â  (6) ÂParcelÂ means a single unit of land that is created by a partition of land.

Â Â Â Â Â  (7) ÂPartitionÂ means either an act of partitioning land or an area or tract of land partitioned.

Â Â Â Â Â  (8) ÂPartition landÂ means to divide land to create not more than three parcels of land within a calendar year, but does not include:

Â Â Â Â Â  (a) A division of land resulting from a lien foreclosure, foreclosure of a recorded contract for the sale of real property or the creation of cemetery lots;

Â Â Â Â Â  (b) An adjustment of a property line by the relocation of a common boundary where an additional unit of land is not created and where the existing unit of land reduced in size by the adjustment complies with any applicable zoning ordinance;

Â Â Â Â Â  (c) The division of land resulting from the recording of a subdivision or condominium plat;

Â Â Â Â Â  (d) A sale or grant by a person to a public agency or public body for state highway, county road, city street or other right of way purposes provided that such road or right of way complies with the applicable comprehensive plan and ORS 215.213 (2)(p) to (r) and 215.283 (2)(q) to (s). However, any property divided by the sale or grant of property for state highway, county road, city street or other right of way purposes shall continue to be considered a single unit of land until such time as the property is further subdivided or partitioned; or

Â Â Â Â Â  (e) A sale or grant by a public agency or public body of excess property resulting from the acquisition of land by the state, a political subdivision or special district for highways, county roads, city streets or other right of way purposes when the sale or grant is part of a property line adjustment incorporating the excess right of way into adjacent property. The property line adjustment shall be approved or disapproved by the applicable local government. If the property line adjustment is approved, it shall be recorded in the deed records of the county where the property is located.

Â Â Â Â Â  (9) ÂPartition platÂ includes a final map and other writing containing all the descriptions, locations, specifications, provisions and information concerning a partition.

Â Â Â Â Â  (10) ÂPlatÂ includes a final subdivision plat, replat or partition plat.

Â Â Â Â Â  (11) ÂProperty lineÂ means the division line between two units of land.

Â Â Â Â Â  (12) ÂProperty line adjustmentÂ means the relocation or elimination of a common property line between abutting properties.

Â Â Â Â Â  (13) ÂReplatÂ means the act of platting the lots, parcels and easements in a recorded subdivision or partition plat to achieve a reconfiguration of the existing subdivision or partition plat or to increase or decrease the number of lots in the subdivision.

Â Â Â Â Â  (14) ÂRoadÂ or ÂstreetÂ means a public or private way that is created to provide ingress or egress for persons to one or more lots, parcels, areas or tracts of land, excluding a private way that is created to provide ingress or egress to such land in conjunction with the use of such land for forestry, mining or agricultural purposes.

Â Â Â Â Â  (15) Â
Sale
Â or ÂsellÂ includes every disposition or transfer of land or an interest or estate therein.

Â Â Â Â Â  (16) ÂSubdivide landÂ means to divide land to create four or more lots within a calendar year.

Â Â Â Â Â  (17) ÂSubdivisionÂ means either an act of subdividing land or an area or a tract of land subdivided.

Â Â Â Â Â  (18) ÂSubdivision platÂ includes a final map and other writing containing all the descriptions, locations, specifications, dedications, provisions and information concerning a subdivision.

Â Â Â Â Â  (19) ÂUtility easementÂ means an easement noted on a subdivision plat or partition plat for the purpose of installing or maintaining public or private utility infrastructure for the provision of water, power, heat or telecommunications to the public. [Amended by 1955 c.756 Â§1; 1973 c.696 Â§3; 1977 c.809 Â§4; 1979 c.46 Â§1; 1985 c.369 Â§5; 1985 c.717 Â§1; 1989 c.772 Â§1; 1991 c.763 Â§1; 1993 c.702 Â§1; 1993 c.704 Â§4; 1995 c.382 Â§3; 1997 c.268 Â§1; 2001 c.544 Â§3; 2005 c.399 Â§1; 2007 c.652 Â§1; 2007 c.866 Â§4]

Â Â Â Â Â  92.012 Compliance with ORS 92.010 to 92.190 required. No land may be subdivided or partitioned except in accordance with ORS 92.010 to 92.190. [1973 c.696 Â§2; 1975 c.643 Â§24]

Â Â Â Â Â  92.014 Approval of city or county required for specified divisions of land. (1) A person may not create a street or road for the purpose of subdividing or partitioning an area or tract of land without the approval of the city or county having jurisdiction over the area or tract of land to be subdivided or partitioned.

Â Â Â Â Â  (2) Notwithstanding ORS 92.175, an instrument dedicating land to public use may not be accepted for recording in this state unless the instrument bears the approval of the city or county authorized by law to accept the dedication. [1955 c.756 Â§3; 1973 c.696 Â§4; 1991 c.763 Â§4; 2005 c.399 Â§2]

Â Â Â Â Â  92.016
Sale
or negotiation to sell lot or parcel prior to approval of tentative plan. (1) No person shall sell any lot in any subdivision with respect to which approval is required by any ordinance or regulation adopted under ORS 92.044 and 92.048 until such approval is obtained. No person shall negotiate to sell any lot in a subdivision until a tentative plan has been approved.

Â Â Â Â Â  (2) A person may negotiate to sell any parcel in a partition with respect to which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to the approval of the tentative plan for the partition, but no person may sell any parcel in a partition for which approval of a tentative plan is required by any ordinance or regulation adopted under ORS 92.044 or 92.046, respectively, prior to such approval. [1955 c.756 Â§24; 1973 c.696 Â§5; 1974 c.74 Â§1; 1977 c.809 Â§5; 1991 c.763 Â§5; 2003 c.14 Â§34]

Â Â Â Â Â  92.017 When lawfully created lot or parcel remains discrete lot or parcel. A lot or parcel lawfully created shall remain a discrete lot or parcel, unless the lot or parcel lines are vacated or the lot or parcel is further divided, as provided by law. [1985 c.717 Â§3; 1993 c.702 Â§2]

Â Â Â Â Â  92.018 BuyerÂs remedies for purchase of improperly created unit of land. (1) If a person buys a unit of land that is not a lawfully established unit of land, the person may bring an individual action against the seller in an appropriate court to recover damages or to obtain equitable relief. The court shall award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (2) If the seller of a unit of land that was not lawfully established is a county that involuntarily acquired the unit of land by means of foreclosure under ORS chapter 312 of delinquent tax liens, the person who purchases the unit of land is not entitled to damages or equitable relief. [1983 c.718 Â§4; 1995 c.618 Â§53; 1997 c.805 Â§2; 2007 c.866 Â§5]

Â Â Â Â Â  92.020 [Repealed by 1955 c.756 Â§5 (92.025 enacted in lieu of 92.020 and 92.030)]

Â Â Â Â Â  92.025 Prohibition of sale of lot or parcel prior to recordation of plat; waiver. (1) A person may not sell a lot in a subdivision or a parcel in a partition until the plat of the subdivision or partition has been acknowledged and recorded with the recording officer of the county in which the lot or parcel is situated.

Â Â Â Â Â  (2) A person may not sell a lot in a subdivision or a parcel in a partition by reference to or exhibition or other use of a plat of the subdivision or partition before the plat for the subdivision or partition has been so recorded. In negotiating to sell a lot in a subdivision or a parcel in a partition under ORS 92.016 (1) and (2), a person may use the approved tentative plan for the subdivision or partition.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the governing body of a city or county may enact an ordinance waiving the requirement that parcels created in excess of 80 acres be shown on a partition plat. Nothing in this subsection shall exempt a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations. [1955 c.756 Â§6 (enacted in lieu of 92.020 and 92.030); 1973 c.696 Â§6; 1977 c.809 Â§6; 1989 c.772 Â§4; 1991 c.763 Â§6; 2005 c.399 Â§3]

Â Â Â Â Â  92.027 Deed reference to creation of unit of land. A person who conveys or contracts to convey fee title to a lot or parcel, or another unit of land resulting from a lien foreclosure or foreclosure of a recorded contract for the sale of real property, created or established on or after January 1, 2008, must include in the deed or other instrument conveying or contracting to convey fee title:

Â Â Â Â Â  (1) A reference to the recorded subdivision plat or partition plat for the lot or parcel;

Â Â Â Â Â  (2) A reference to or exhibit of the final land use decision that approved the subdivision or partition if a subdivision plat or partition plat is not required by law; or

Â Â Â Â Â  (3) A reference to or exhibit of a final judgment or other document that evidences a lien foreclosure or a foreclosure of a recorded contract for the sale of the real property. [2007 c.866 Â§3]

Â Â Â Â Â  Note: 92.027 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.030 [Repealed by 1955 c.756 Â§5 (92.025 enacted in lieu of 92.020 and 92.030)]

Â Â Â Â Â  92.040 Application for approval of subdivision or partition; tentative plan; applicability of local government laws. (1) Before a plat of any subdivision or partition subject to review under ORS 92.044 may be made and recorded, the person proposing the subdivision or partition or authorized agent or representative of the person shall make an application in writing to the county or city having jurisdiction under ORS 92.042 for approval of the proposed subdivision or partition in accordance with procedures established by the applicable ordinance or regulation adopted under ORS 92.044. Each such application shall be accompanied by a tentative plan showing the general design of the proposed subdivision or partition. No plat for any proposed subdivision or partition may be considered for approval by a city or county until the tentative plan for the proposed subdivision or partition has been approved by the city or county. Approval of the tentative plan shall not constitute final acceptance of the plat of the proposed subdivision or partition for recording. However, approval by a city or county of such tentative plan shall be binding upon the city or county for the purposes of the preparation of the subdivision or partition plat, and the city or county may require only such changes in the subdivision or partition plat as are necessary for compliance with the terms of its approval of the tentative plan for the proposed subdivision or partition.

Â Â Â Â Â  (2) After September 9, 1995, when a local government makes a decision on a land use application for a subdivision inside an urban growth boundary, only those local government laws implemented under an acknowledged comprehensive plan that are in effect at the time of application shall govern subsequent construction on the property unless the applicant elects otherwise.

Â Â Â Â Â  (3) A local government may establish a time period during which decisions on land use applications under subsection (2) of this section apply. However, in no event shall the time period exceed 10 years, whether or not a time period is established by the local government. [Amended by 1955 c.756 Â§7; 1973 c.696 Â§7; 1983 c.826 Â§8; 1989 c.772 Â§5; 1995 c.812 Â§9; 2005 c.22 Â§71]

Â Â Â Â Â  92.042 Governing body having jurisdiction to approve plans, maps or plats. (1) Land within six miles outside of the corporate limits of a city is under the jurisdiction of the city for the purpose of giving approval of plans, maps and plats of subdivisions and partitions under ORS 92.040 and 227.110. However, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251, when the governing body of a county has adopted ordinances or regulations for subdivision and partition control as required by ORS 92.044, land in the county within the six-mile limit shall be under the jurisdiction of the county for those purposes.

Â Â Â Â Â  (2) Land over six miles from the corporate limits of a city is under the jurisdiction of the county for the purpose of giving approval of plans, maps and plats for subdivisions and partitions under ORS 92.040. [1955 c.756 Â§4; 1973 c.261 Â§1; 1973 c.696 Â§8; 1983 c.570 Â§3; 1991 c.763 Â§7]

Â Â Â Â Â  92.044 Adoption of standards and procedures governing approval of plats and plans; delegation; fees. (1)(a) The governing body of a county or a city shall, by regulation or ordinance, adopt standards and procedures, in addition to those otherwise provided by law, governing, in the area over which the county or the city has jurisdiction under ORS 92.042, the submission and approval of tentative plans and plats of subdivisions, tentative plans and plats of partitions in exclusive farm use zones established under ORS 215.203.

Â Â Â Â Â  (b) The standards shall include, taking into consideration the location and surrounding area of the proposed subdivisions or partitions, requirements for:

Â Â Â Â Â  (A) Placement of utilities subject to subsection (7) of this section, for the width and location of streets or for minimum lot sizes and other requirements the governing body considers necessary for lessening congestion in the streets;

Â Â Â Â Â  (B) Securing safety from fire, flood, slides, pollution or other dangers;

Â Â Â Â Â  (C) Providing adequate light and air including protection and assurance of access to incident solar radiation for potential future use;

Â Â Â Â Â  (D) Preventing overcrowding of land;

Â Â Â Â Â  (E) Facilitating adequate provision of transportation, water supply, sewerage, drainage, education, recreation or other needs; and

Â Â Â Â Â  (F) Protection and assurance of access to wind for potential electrical generation or mechanical application.

Â Â Â Â Â  (c) The ordinances or regulations shall establish the form and contents of tentative plans of partitions and subdivisions submitted for approval.

Â Â Â Â Â  (d) The procedures established by each ordinance or regulation shall provide for the coordination in the review of the tentative plan of any subdivision or partition with all affected city, county, state and federal agencies and all affected special districts.

Â Â Â Â Â  (2)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to subdivisions and partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

Â Â Â Â Â  (b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a subdivision or partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval.

Â Â Â Â Â  (c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under ORS 197.805 to 197.855.

Â Â Â Â Â  (3) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed subdivisions that are submitted for approval pursuant to this section. As used in this subsection, ÂcostsÂ does not include costs for which fees are prescribed under ORS 92.100 and 205.350.

Â Â Â Â Â  (4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon proposed partitions that are submitted for approval pursuant to this section.

Â Â Â Â Â  (5) Ordinances and regulations adopted under this section shall be adopted in accordance with ORS 92.048.

Â Â Â Â Â  (6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation.

Â Â Â Â Â  (7) Unless specifically requested by a public or private utility provider, the governing body of a city or county may not require a utility easement except for a utility easement abutting a street. Utility infrastructure may not be placed within one foot of a survey monument location noted on a subdivision or partition plat. The governing body of a city or county may not place additional restrictions or conditions on a utility easement granted under this chapter.

Â Â Â Â Â  (8) For the purposes of this section:

Â Â Â Â Â  (a) ÂIncident solar radiationÂ means solar energy falling upon a given surface area.

Â Â Â Â Â  (b) ÂWindÂ means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour. [1955 c.756 Â§9; 1973 c.696 Â§9; 1974 c.74 Â§2; 1979 c.671 Â§1; 1981 c.590 Â§5; 1983 c.570 Â§1; 1983 c.826 Â§9; 1983 c.827 Â§19e; 1987 c.649 Â§11; 1989 c.772 Â§6; 1991 c.763 Â§8; 1993 c.792 Â§46; 1997 c.489 Â§1; 1999 c.348 Â§12; 2005 c.399 Â§4; 2007 c.652 Â§2]

Â Â Â Â Â  92.046 Adoption of regulations governing approval of partitioning of land; delegation; fees. (1) The governing body of a county or a city may, as provided in ORS 92.048, when reasonably necessary to accomplish the orderly development of the land within the jurisdiction of such county or city under ORS 92.042 and to promote the public health, safety and general welfare of the county or city, adopt regulations or ordinances governing approval, by the county or city of proposed partitions. Such regulations or ordinances shall be applicable throughout the area over which the county or city has jurisdiction under ORS 92.042, or over any portion thereof. Such ordinances or regulations may specify the classifications of such partitions which require approval under this section and may establish standards and procedures governing the approval of tentative plans for such partitions. The standards may include all, or less than all, of the same requirements as are provided or authorized for subdivisions under ORS 92.010 to 92.190 and may provide for different standards and procedures for different classifications of such partitions so long as the standards are no more stringent than are imposed by the city or county in connection with subdivisions.

Â Â Â Â Â  (2) Such ordinances or regulations may establish the form and contents of the tentative plans of partitions submitted for approval.

Â Â Â Â Â  (3)(a) The governing body of a city or county may provide for the delegation of any of its lawful functions with respect to partitions to the planning commission of the city or county or to an official of the city or county appointed by the governing body for such purpose.

Â Â Â Â Â  (b) If an ordinance or regulation adopted under this section includes the delegation to a planning commission or appointed official of the power to take final action approving or disapproving a tentative plan for a partition, such ordinance or regulation may also provide for appeal to the governing body from such approval or disapproval and require initiation of any such appeal within 10 days after the date of the approval or disapproval from which the appeal is taken.

Â Â Â Â Â  (c) The governing body may establish, by ordinance or regulation, a fee to be charged for an appeal under ORS chapter 197, 215 or 227, except for an appeal under ORS 197.805 to 197.855.

Â Â Â Â Â  (4) The governing body may, by ordinance or regulation, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon applications for approval of proposed partitions.

Â Â Â Â Â  (5) No tentative plan of a proposed partition may be approved unless the tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under this section that are then in effect for the city or county within which the land described in the tentative plan is situated.

Â Â Â Â Â  (6) Any ordinance or regulation adopted under this section shall comply with the comprehensive plan for the city or county adopting the ordinance or regulation. [1955 c.756 Â§22; 1973 c.696 Â§10; 1983 c.827 Â§19f; 1989 c.772 Â§7; 1993 c.792 Â§47; 1999 c.348 Â§13]

Â Â Â Â Â  92.048 Procedure for adoption of regulations under ORS 92.044 and 92.046. The procedure for adoption of any ordinance or regulation under ORS 92.044 and 92.046 is as follows:

Â Â Â Â Â  (1) The planning commission of the county or the city shall hold a public hearing on the proposed ordinance or regulation after publishing notice of the hearing 10 days prior to the hearing in a newspaper of general circulation published in the area in which land to be subject to such ordinance or regulation is situated or, if there is no such newspaper, a newspaper of general circulation published in the county. The notice shall contain the time, place and purpose of the hearing and a description of the land to be subject to the ordinance or regulation.

Â Â Â Â Â  (2) Prior to the expiration of 60 days after the date of such hearing, the planning commission may transmit its recommendation regarding the proposed ordinance or regulation to the governing body of the county or city, as the case may be. If the planning commission recommendation has not been received by the governing body of the county or the city prior to the expiration of such 60-day period, the governing body may consider the ordinance or regulation without recommendation of the planning commission thereon.

Â Â Â Â Â  (3) Prior to the adoption of such ordinance or regulation, the governing body of the county or the city shall hold a hearing thereon after giving notice of the hearing in the same manner provided in subsection (1) of this section.

Â Â Â Â Â  (4) A copy of any regulation or ordinance adopted by the governing body of a county or a city under this section, together with a map of the area subject to the regulation or ordinance and a brief statement of the different classifications, if any, of land partitioning under the ordinance or regulation, shall be filed with the recording officer of the county in which the land subject to the ordinance or regulation is situated. Such ordinance or regulation shall not be effective until so filed. If the ordinance or regulation is applicable throughout all of the area over which the county or city has jurisdiction under ORS 92.042, only an outline map of such area shall be filed with the recording officer of the county.

Â Â Â Â Â  (5) The ordinance or regulation may be amended from time to time by following the procedure prescribed in this section. [1955 c.756 Â§23; 1973 c.314 Â§1; 1973 c.696 Â§11; 1983 c.570 Â§2]

Â Â Â Â Â  92.050 Requirements of survey and plat of subdivision and partition. (1) A person shall not submit a plat of a subdivision or partition for record, until all the requirements of ORS 209.250 and the plat requirements of the subdivision or partition have been met.

Â Â Â Â Â  (2) The survey for the plat of the subdivision or partition shall be done in a manner to achieve sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

Â Â Â Â Â  (3) The survey and plat of the subdivision or partition shall be made by a registered professional land surveyor.

Â Â Â Â Â  (4) The plat of the subdivision or partition shall be of sufficient scale and lettering size, approved by the county surveyor, so that:

Â Â Â Â Â  (a) The survey and mathematical information and all other details are clearly and legibly shown on the plat.

Â Â Â Â Â  (b) Each lot or parcel is numbered consecutively.

Â Â Â Â Â  (c) The lengths and courses of the boundaries of each lot or parcel are shown on the plat.

Â Â Â Â Â  (d) Each street is named and shown on the plat.

Â Â Â Â Â  (5) The locations and descriptions of all monuments found or set must be carefully recorded upon all plats and the proper courses and distances of all boundary lines, conforming to the surveyorÂs certificate, must be shown.

Â Â Â Â Â  (6) The location, dimensions and purpose of all recorded and proposed public and private easements must be shown on the subdivision or partition plat along with the county clerkÂs recording reference if the easement has been recorded by the county clerk. Private easements become effective upon the recording of the plat.

Â Â Â Â Â  (7) The area of each lot or parcel must be shown on the subdivision or partition plat.

Â Â Â Â Â  (8) In addition to showing bearings in degrees, minutes and seconds and distances in feet and hundredths of a foot, the following curve information must be shown on the subdivision or partition plat either on the face of the map or in a separate table:

Â Â Â Â Â  (a) Arc length;

Â Â Â Â Â  (b) Chord length;

Â Â Â Â Â  (c) Chord bearing;

Â Â Â Â Â  (d) Radius; and

Â Â Â Â Â  (e) Central angle.

Â Â Â Â Â  (9) A city or county may not require that a final subdivision, condominium or partition plat show graphically or by notation on the final plat any information or requirement that is or may be subject to administrative change or variance by a city or county or any other information unless authorized by the county surveyor. [Amended by 1955 c.756 Â§10; 1983 c.309 Â§3; 1989 c.772 Â§8; 1991 c.763 Â§10; 1993 c.702 Â§3; 1995 c.382 Â§4; 1997 c.489 Â§2; 1999 c.1018 Â§1; 2005 c.399 Â§5]

Â Â Â Â Â  92.055 Requirements for unsurveyed and unmonumented parcels on plats. (1) A parcel larger than 10 acres that is created outside an urban growth boundary is not required to be surveyed and monumented and shall comply with the following:

Â Â Â Â Â  (a) The approximate acreage of each unsurveyed parcel shall be shown; and

Â Â Â Â Â  (b) Any unsurveyed parcel shall have the words ÂunsurveyedÂ placed in bold letters adjacent to the parcel number.

Â Â Â Â Â  (2) Unsurveyed parcels need not comply with ORS 92.050 (5), (7) and (8). [1995 c.382 Â§2; 1999 c.1018 Â§2; 2005 c.399 Â§6]

Â Â Â Â Â  Note: 92.055 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.060 Marking subdivision, partition or condominium plats with monuments; types of monuments. (1) The initial point, also known as the point of beginning, of a plat must be on the exterior boundary of the plat and must be marked with a monument that is either galvanized iron pipe or an iron or steel rod. If galvanized iron pipe is used, the pipe may not be less than three-quarter inch inside diameter and 30 inches long. If an iron or steel rod is used, the rod may not be less than five-eighths of an inch in least dimension and 30 inches long. The location of the monument shall be with reference by survey to a section corner, one-quarter corner, one-sixteenth corner, Donation Land Claim corner or to a monumented lot corner or boundary corner of a recorded subdivision, partition or condominium plat. When setting a required monument is impracticable under the circumstances, the county surveyor may authorize the setting of another type of monument.

Â Â Â Â Â  (2) In subdivision plats, the intersections, the initial point, also known as the point of beginning, the point of ending, points of curves and points of tangents, or the point of intersection of the curve if the point is within the pavement area of the road, of the centerlines of all streets and roads and all points on the exterior boundary where the boundary line changes direction, must be marked with monuments either of galvanized iron pipe or iron or steel rods. If galvanized iron pipe is used, the pipe may not be less than three-quarter inch inside diameter and 30 inches long. If iron or steel rods are used, the rod may not be less than five-eighths of an inch in least dimension and 30 inches long. When setting a required monument is impracticable under the circumstances:

Â Â Â Â Â  (a) The county surveyor may authorize the setting of another type of monument; or

Â Â Â Â Â  (b) The county surveyor may waive the setting of the monument.

Â Â Â Â Â  (3) All lot and parcel corners except lot corners of cemetery lots must be marked with monuments of either galvanized iron pipe not less than one-half inch inside diameter or iron or steel rods not less than five-eighths inch in least dimension and not less than 24 inches long. When setting a required monument is impracticable under the circumstances:

Â Â Â Â Â  (a) The surveyor may set another type of monument; or

Â Â Â Â Â  (b) The county surveyor may waive the setting of the monument.

Â Â Â Â Â  (4) A surveyor shall set monuments with sufficient accuracy that measurements may be taken between monuments within one-tenth of a foot or within one ten-thousandth of the distance shown on the subdivision or partition plat, whichever is greater.

Â Â Â Â Â  (5) A surveyor shall set monuments on the exterior boundary of a subdivision, unless the county surveyor waives the setting of a particular monument, where changes in the direction of the boundary occur and shall reference the monuments on the plat of the subdivision before the plat of the subdivision is offered for recording. However, the surveyor need not set the remaining monuments for the subdivision prior to the recording of the plat of the subdivision if:

Â Â Â Â Â  (a) The registered professional land surveyor performing the survey work certifies that the remaining monuments will be set, unless the county surveyor waives the setting of a particular monument, on or before a specified date as provided in ORS 92.070 (2); and

Â Â Â Â Â  (b) The person subdividing the land furnishes to the county or city by which the subdivision was approved a bond, cash deposit, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security as required by the county or city guaranteeing the payment of the cost of setting the remaining monuments for the subdivision as provided in ORS 92.065.

Â Â Â Â Â  (6) A surveyor shall set all monuments on the exterior boundary and all parcel corner monuments of partitions, unless the county surveyor waives the setting of a particular monument, before the partition plat is offered for recording. Unless the governing body provides otherwise, any parcels created outside an urban growth boundary that are greater than 10 acres need not be surveyed or monumented.

Â Â Â Â Â  (7) Except as provided in subsections (8) and (9) of this section, an adjusted property line created by the relocation of a common boundary as described in ORS 92.010 (8)(b) must be surveyed and monumented in accordance with subsection (3) of this section and a survey, complying with ORS 209.250, must be filed with the county surveyor.

Â Â Â Â Â  (8) Unless the governing body of a city or county has otherwise provided by ordinance, a survey or monument is not required for a property line adjustment when the abutting properties are each greater than 10 acres. Nothing in this subsection exempts a local government from minimum area requirements established in acknowledged comprehensive plans and land use regulations.

Â Â Â Â Â  (9) The requirements of subsection (7) of this section do not apply to property transferred through a property line adjustment as provided in ORS 92.010 (8)(e). [Amended by 1955 c.756 Â§11; 1973 c.696 Â§12; 1983 c.309 Â§4; 1989 c.772 Â§9; 1991 c.331 Â§20; 1991 c.763 Â§11; 1993 c.702 Â§4; 1995 c.79 Â§32; 1995 c.382 Â§5; 1997 c.268 Â§2; 1997 c.489 Â§3; 1997 c.631 Â§391; 1999 c.1018 Â§3; 2005 c.230 Â§3; 2005 c.399 Â§7a; 2007 c.866 Â§9]

Â Â Â Â Â  92.065 Monumenting certain subdivision corners after recording plat; bond, cash deposit or other security. (1) Except for exterior monuments described in ORS 92.060 (5), if the remaining corners of a subdivision are to be monumented on or before a specified date after the recording of the plat of the subdivision, the person subdividing the land described in the subdivision plat shall furnish to the county surveyor, prior to approval of the subdivision plat by the county surveyor, a bond, cash deposit, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security, as required at the option of the city or county, in an amount equal to 120 percent of the estimated cost of performing the work for the remaining monumentation.

Â Â Â Â Â  (2) The county surveyor may require that the setting of the remaining corners of the subdivision be delayed, according to the provisions of this section, if the installation of street and utility improvements has not been completed, or if other conditions or circumstances justify the delay.

Â Â Â Â Â  (3) The person subdividing the lands described in subsection (1) of this section shall pay the surveyor for performing the remaining monumentation work and notify the county surveyor of the payment. The county surveyor, within three months after the notice, shall release the bond, irrevocable letter of credit or other required security, or return the cash deposit upon a finding that the payment has been made. Upon written request from the person subdividing the land, the governing body may pay the surveyor from moneys within a cash deposit held by it for that purpose and return the excess of the cash deposit, if any, to the person who made the deposit. If the subdivider has not paid the surveyor within 30 days of final approval of the remaining monumentation, the city or county may pay the surveyor from moneys held in a cash deposit, if any, or require payment to be made from other security.

Â Â Â Â Â  (4) In the event of the death, disability or retirement from practice of the surveyor charged with the responsibility for setting remaining monuments for a subdivision or upon the failure or refusal of the surveyor to set the monuments, the county surveyor shall cause the monumentation to be completed and referenced for recording as provided in ORS 92.070. If another surveyor completes the remaining monumentation, the surveyor shall submit an affidavit to the county surveyor complying with ORS 92.070 (3)(b). The county surveyor shall note on the original, and on any exact copies filed in accordance with ORS 92.120 (3) the surveyorÂs name and business address. Payment of the fees for completing said monumentation shall be made by the subdivider within 30 days of the completion of such work. In the event that the subdivider fails to pay such fees within 30 days, the bond, cash deposit, irrevocable letter of credit or other security may be used to pay such fees; and when such cash or other securities are inadequate to cover the cost incurred by the county surveyor, the balance due will constitute a lien on any lots in the subdivision that are still in the ownership of the subdivider when recorded pursuant to ORS 93.600 to 93.800. [1973 c.696 Â§14; 1983 c.309 Â§5; 1989 c.772 Â§10; 1991 c.331 Â§21; 1991 c.763 Â§12; 1995 c.382 Â§6; 1997 c.631 Â§392; 1999 c.1018 Â§4]

Â Â Â Â Â  92.070 SurveyorÂs certificates; procedure for recording monumented corners on plat previously recorded; reestablishing certain monuments. (1) Except as otherwise provided in this section, a subdivision or partition plat designating the location of land in a county in the State of Oregon, offered for record, must include on the face of the plat a surveyorÂs certificate, together with the seal and signature of the surveyor having surveyed the land represented on the plat, to the effect that the surveyor has correctly surveyed and marked with proper monuments the lands as represented and has placed a proper monument as provided in ORS 92.060 indicating the initial point of the plat and its location in accordance with ORS 92.060 (1) and accurately describing by metes or bounds, or other description as approved by the county surveyor, the tract of land upon which the lots and blocks or parcels are laid out.

Â Â Â Â Â  (2) If the person subdividing any land has complied with ORS 92.065 (1), the surveyor may prepare the plat of the subdivision for recording with only the exterior monuments referenced on the subdivision plat as submitted for recording. The subdivision plat shall include a certification of the surveyor that the remaining corners for the subdivision will be monumented on or before a specified date in accordance with ORS 92.060, noting those monuments to be set on or before said specified date on the subdivision plat as approved by the city or county.

Â Â Â Â Â  (3) After the remaining corners for a subdivision have been monumented as provided in the certificate submitted under subsection (2) of this section, the surveyor performing the work shall:

Â Â Â Â Â  (a) Within five days after completion of the work, notify the person subdividing the land involved and the county surveyor by whom the subdivision was approved; and

Â Â Â Â Â  (b) Upon approval of the work under ORS 92.100 by the county surveyor, submit an affidavit for recording stating that the subdivision plat has been correctly surveyed and marked with proper monuments at the remaining corners of the subdivisions as noted on the original subdivision plat. Any monument that cannot be set shall be separately noted and a reference monument shall be set. The affidavit shall be approved by the county surveyor before recording. The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder where the subdivision plat is recorded. The county clerk shall promptly provide a recorded copy of the affidavit to the county surveyor. The county surveyor shall note the monuments set and the recorderÂs information on the county surveyorÂs copy of the subdivision plat and any exact copies filed in accordance with ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk.

Â Â Â Â Â  (4) The county surveyor approving the work pursuant to subsection (3) of this section shall reference the approval upon the subdivision plat and tracings previously recorded. A city surveyor approving the work under ORS 92.100 (1) shall reference that surveyorÂs approval on the affidavit required under this section prior to approval by the county surveyor.

Â Â Â Â Â  (5) Notwithstanding ORS 209.250, the surveyor who prepared the subdivision or partition plat may reestablish plat monuments within two years of plat recordation without filing a map of the survey as required under ORS 209.250. The surveyor reestablishing any plat monuments shall prepare an affidavit stating that the reestablished corners of the subdivision or partition plat have been correctly surveyed and marked with proper monuments as required under ORS 92.060. The affidavit shall be approved by the county surveyor prior to recordation of the affidavit with the county clerk. The surveyor who prepared the affidavit shall file the affidavit with the county clerk for the county where the subdivision or partition plat is recorded. The county clerk shall promptly provide a certified copy of the recorded affidavit to the surveyor. The county surveyor shall indicate the reestablished monuments on the county surveyorÂs copy of the plat of the subdivision or partition and any copies of the plat filed under ORS 92.120 (3). The original plat may not be corrected or changed after it is recorded with the county clerk. The county shall charge a fee for recording the affidavit in the county clerkÂs office and the county surveyorÂs office. The fee shall be established by the governing body of the county and shall be paid to the county surveyor. [Amended by 1973 c.696 Â§13; 1983 c.309 Â§6; 1989 c.772 Â§11; 1991 c.763 Â§13; 1995 c.382 Â§7; 1997 c.489 Â§4; 1999 c.1018 Â§5; 2001 c.173 Â§1; 2005 c.399 Â§8]

Â Â Â Â Â  92.075 Declaration required to subdivide or partition property; contents. (1) In order to subdivide or partition any property, the declarant shall include on the face of the subdivision or partition plat, if a partition plat is required, a declaration, taken before a notary public or other person authorized by law to administer oaths, stating that the declarant has caused the subdivision or partition plat to be prepared and the property subdivided or partitioned in accordance with the provisions of this chapter. Any dedication of land to public purposes or any public or private easements created, or any other restriction made, shall be stated in the declaration.

Â Â Â Â Â  (2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being subdivided or partitioned.

Â Â Â Â Â  (3) If the subdivision or partition plat contains any dedication or donation of land to public purposes, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1) to (3) of this section, the fee owner, vendor or the mortgage or trust deed holder may record an affidavit consenting to the declaration of property being subdivided or partitioned and to any dedication or donation of property to public purposes. The affidavit must indicate the recorded document by which the interest in the property was acquired and all information required by ORS 93.410 to 93.530 and must be recorded in deed records at the same time as the subdivision or partition plat. The county clerk shall note the recording information of the affidavit on the original and any exact copies of the subdivision or partition plat. [1991 c.763 Â§3; 1995 c.382 Â§8; 2005 c.399 Â§9]

Â Â Â Â Â  Note: 92.075 was added to and made a part of ORS chapter 92 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.080 Preparation of plat. Notwithstanding ORS 205.232 and 205.234, all plats subdividing or partitioning land in a county in this state, dedications of streets or roads or public parks and squares and other writings made a part of the subdivision or partition plats offered for record in a county in this state must be made on material that is 18 inches by 24 inches in size with an additional three-inch binding edge on the left side when required by the county clerk or the county surveyor, that is suitable for binding and copying purposes, and that has the characteristics of strength and permanency required by the county clerk and county surveyor. All signatures on the original subdivision or partition plat must be in archival quality black ink. The subdivision or partition plat must be of a scale required by the county surveyor. The lettering of the approvals, the declaration, the surveyorÂs certificate and all other information must be of a size or type to be clearly legible, but the information may not come nearer an edge of the sheet than one inch. The subdivision or partition plat may be placed on as many sheets as necessary, but a face sheet and an index page must be included for subdivision or partition plats placed upon three or more sheets. [Amended by 1955 c.756 Â§12; 1973 c.696 Â§15; 1985 c.582 Â§1; 1989 c.772 Â§12; 1991 c.763 Â§14; 1993 c.321 Â§6; 1993 c.702 Â§5; 1997 c.489 Â§5; 1999 c.710 Â§3; 2005 c.399 Â§10]

Â Â Â Â Â  92.090 Approval of subdivision plat names; requisites for approval of tentative subdivision or partition plan or plat. (1) Subdivision plat names shall be subject to the approval of the county surveyor or, in the case where there is no county surveyor, the county assessor. No tentative subdivision plan or subdivision plat of a subdivision shall be approved which bears a name similar to or pronounced the same as the name of any other subdivision in the same county, unless the land platted is contiguous to and platted by the same party that platted the subdivision bearing that name or unless the party files and records the consent of the party that platted the contiguous subdivision bearing that name. All subdivision plats must continue the lot numbers and, if used, the block numbers of the subdivision plat of the same name last filed. On or after January 1, 1992, any subdivision submitted for final approval shall not use block numbers or letters unless such subdivision is a continued phase of a previously recorded subdivision, bearing the same name, that has previously used block numbers or letters.

Â Â Â Â Â  (2) No tentative plan for a proposed subdivision and no tentative plan for a proposed partition shall be approved unless:

Â Â Â Â Â  (a) The streets and roads are laid out so as to conform to the plats of subdivisions and partitions already approved for adjoining property as to width, general direction and in all other respects unless the city or county determines it is in the public interest to modify the street or road pattern.

Â Â Â Â Â  (b) Streets and roads held for private use are clearly indicated on the tentative plan and all reservations or restrictions relating to such private roads and streets are set forth thereon.

Â Â Â Â Â  (c) The tentative plan complies with the applicable zoning ordinances and regulations and the ordinances or regulations adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the plan is situated.

Â Â Â Â Â  (3) No plat of a proposed subdivision or partition shall be approved unless:

Â Â Â Â Â  (a) Streets and roads for public use are dedicated without any reservation or restriction other than reversionary rights upon vacation of any such street or road and easements for public or private utilities.

Â Â Â Â Â  (b) Streets and roads held for private use and indicated on the tentative plan of such subdivision or partition have been approved by the city or county.

Â Â Â Â Â  (c) The subdivision or partition plat complies with any applicable zoning ordinances and regulations and any ordinance or regulation adopted under ORS 92.044 that are then in effect for the city or county within which the land described in the subdivision or partition plat is situated.

Â Â Â Â Â  (d) The subdivision or partition plat is in substantial conformity with the provisions of the tentative plan for the subdivision or partition, as approved.

Â Â Â Â Â  (e) The subdivision or partition plat contains a donation to the public of all common improvements, including but not limited to streets, roads, parks, sewage disposal and water supply systems, the donation of which was made a condition of the approval of the tentative plan for the subdivision or partition.

Â Â Â Â Â  (f) Explanations of all common improvements required as conditions of approval of the tentative plan of the subdivision or partition have been recorded and referenced on the subdivision or partition plat.

Â Â Â Â Â  (4) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

Â Â Â Â Â  (a) A certification by a city-owned domestic water supply system or by the owner of a privately owned domestic water supply system, subject to regulation by the Public Utility Commission of Oregon, that water will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

Â Â Â Â Â  (b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a domestic water supply system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted in the proposed subdivision plat; and the amount of any such bond, irrevocable letter of credit, contract or other assurance by the subdivider shall be determined by a registered professional engineer, subject to any change in such amount as determined necessary by the city or county; or

Â Â Â Â Â  (c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no domestic water supply facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, even though a domestic water supply source may exist. A copy of any such statement, signed by the subdivider and indorsed by the city or county, shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in any public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

Â Â Â Â Â  (5) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision shall be approved by a city or county unless the city or county has received and accepted:

Â Â Â Â Â  (a) A certification by a city-owned sewage disposal system or by the owner of a privately owned sewage disposal system that is subject to regulation by the Public Utility Commission of Oregon that a sewage disposal system will be available to the lot line of each and every lot depicted in the proposed subdivision plat;

Â Â Â Â Â  (b) A bond, irrevocable letter of credit, contract or other assurance by the subdivider to the city or county that a sewage disposal system will be installed by or on behalf of the subdivider to the lot line of each and every lot depicted on the proposed subdivision plat; and the amount of such bond, irrevocable letter of credit, contract or other assurance shall be determined by a registered professional engineer, subject to any change in such amount as the city or county considers necessary; or

Â Â Â Â Â  (c) In lieu of paragraphs (a) and (b) of this subsection, a statement that no sewage disposal facility will be provided to the purchaser of any lot depicted in the proposed subdivision plat, where the Department of Environmental Quality has approved the proposed method or an alternative method of sewage disposal for the subdivision in its evaluation report described in ORS 454.755 (1)(b). A copy of any such statement, signed by the subdivider and indorsed by the city or county shall be filed by the subdivider with the Real Estate Commissioner and shall be included by the commissioner in the public report made for the subdivision under ORS 92.385. If the making of a public report has been waived or the subdivision is otherwise exempt under the Oregon Subdivision Control Law, the subdivider shall deliver a copy of the statement to each prospective purchaser of a lot in the subdivision at or prior to the signing by the purchaser of the first written agreement for the sale of the lot. The subdivider shall take a signed receipt from the purchaser upon delivery of such a statement, shall immediately send a copy of the receipt to the commissioner and shall keep any such receipt on file in this state, subject to inspection by the commissioner, for a period of three years after the date the receipt is taken.

Â Â Â Â Â  (6) Subject to any standards and procedures adopted pursuant to ORS 92.044, no plat of a subdivision or partition located within the boundaries of an irrigation district, drainage district, water control district, water improvement district or district improvement company shall be approved by a city or county unless the city or county has received and accepted a certification from the district or company that the subdivision or partition is either entirely excluded from the district or company or is included within the district or company for purposes of receiving services and subjecting the subdivision or partition to the fees and other charges of the district or company. [Amended by 1955 c.31 Â§1; 1955 c.756 Â§13; 1965 c.393 Â§1; 1973 c.696 Â§16; 1974 c.74 Â§3; 1983 c.309 Â§7; 1989 c.772 Â§13; 1991 c.331 Â§22; 1991 c.763 Â§15; 1995 c.164 Â§1; 2007 c.652 Â§3]

Â Â Â Â Â  92.095 Payment of taxes, interest or penalties before subdivision or partition plat recorded. (1) A subdivision or partition plat may not be recorded unless all ad valorem taxes have been paid, including additional taxes, interest and penalties imposed on land disqualified for any special assessment and all special assessments, fees or other charges required by law to be placed upon the tax roll that have become a lien upon the land or that will become a lien during the tax year.

Â Â Â Â Â  (2) After July 1, and before the certification under ORS 311.105 of any year, the subdivider or partitioner shall:

Â Â Â Â Â  (a) If the exact amount of taxes, penalties, special assessments, fees and charges can be computed by the assessor, pay the amount to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect the amount.

Â Â Â Â Â  (b) If the assessor is unable to compute the amount at the time, either:

Â Â Â Â Â  (A) Pay the amount estimated by the assessor to be needed to pay the taxes, penalties, special assessments, fees and other charges to become due; or

Â Â Â Â Â  (B) Deposit with the tax collector a bond or irrevocable letter of credit with a good and sufficient undertaking in an amount the assessor considers adequate to ensure payment of the taxes to become due. The bond or irrevocable letter of credit amount may not exceed twice the amount of the previous yearÂs taxes, special assessments, fees and other charges upon the land.

Â Â Â Â Â  (3) Taxes paid or for which security is given under subsection (2)(a) or (b) of this section are entitled to the discount provided by ORS 311.505.

Â Â Â Â Â  (4) ORS 311.370 applies to all taxes levied and collected under subsection (2) of this section, except that any deficiency constitutes a personal debt against the person subdividing or partitioning the land and not a lien against the land and must be collected as provided by law for the collection of personal property taxes.

Â Â Â Â Â  (5) If a subdivision or partition plat is recorded, any additional taxes, interest or penalties imposed upon land disqualified for any special assessment become a lien upon the land on the day before the plat was recorded. [1965 c.393 Â§2; 1973 c.696 Â§17; 1979 c.350 Â§3; 1981 c.804 Â§69; 1983 c.462 Â§1; 1989 c.772 Â§14; 1991 c.331 Â§23; 1991 c.459 Â§336; 1993 c.19 Â§1; 2005 c.399 Â§11]

Â Â Â Â Â  92.097 Employment of private licensed engineer by private developer; government standards and fees. (1) No city, county or special district shall prohibit the employment by a developer of a licensed engineer to design or supervise the installation of the improvements of streets, water and sewer lines or other public improvements that are to be installed in conjunction with the development of land using private funds.

Â Â Â Â Â  (2) When design or supervision of installation of improvements is performed by a licensed engineer under subsection (1) of this section, the city, county or special district may elect to establish standards for such improvements, review and approve plans and specifications and inspect the installation of improvements. The city, county or special district may collect a fee for inspection and any other services provided in an amount not to exceed the actual cost of performing the inspection or other services provided. [1979 c.191 Â§2]

Â Â Â Â Â  92.100 Approval of plat by city or county surveyor; procedures; approval by county assessor and county governing body; fees. (1)(a) Except as provided in subsection (4) of this section, before a subdivision or partition plat that covers land within the corporate limits of a city may be recorded, the county surveyor must approve the plat.

Â Â Â Â Â  (b) Notwithstanding ORS 92.170, the governing body of the city may, by resolution or order, designate the city surveyor to serve in lieu of the county surveyor or, with concurrence of the county surveyor, a contract surveyor to act as city surveyor.

Â Â Â Â Â  (c) Except as provided in subsection (4) of this section, if the land is outside the corporate limits of any city, the subdivision or partition plat must be approved by the county surveyor before it is recorded.

Â Â Â Â Â  (d) All subdivision plats must also be approved by the county assessor and the governing body of the county in which the property is located before recording.

Â Â Â Â Â  (e) Notwithstanding paragraph (d) of this subsection, a county may provide by ordinance for the approval of subdivision plats by:

Â Â Â Â Â  (A) The county assessor; and

Â Â Â Â Â  (B)(i) The chairperson of the governing body of the county;

Â Â Â Â Â  (ii) The vice chairperson of the governing body of the county; or

Â Â Â Â Â  (iii) A person designated in lieu of the chairperson or vice chairperson.

Â Â Â Â Â  (f)(A) A partition plat is subject only to the approval of the city or county surveyor unless:

Â Â Â Â Â  (i) The partition plat includes a dedication of land for public road purposes; or

Â Â Â Â Â  (ii) Provided otherwise by ordinance of the governing body.

Â Â Â Â Â  (B) The city or county surveyor shall review the partition plat only for compliance with the survey-related provisions of ORS 92.010 to 92.190 and 209.250.

Â Â Â Â Â  (2) Before approving the subdivision plat as required by this section, the county surveyor shall check the subdivision site and the subdivision plat and shall take measurements and make computations and other determinations necessary to determine that the subdivision plat complies with the survey-related provisions of ORS 92.010 to 92.190 and 209.250 and with survey-related requirements established pursuant to an ordinance or resolution passed by the governing body of the controlling city or county.

Â Â Â Â Â  (3) Before approving the partition plat as required by this section, the county surveyor shall check the partition plat and make computations and other determinations that the partition plat complies with the survey-related provisions of ORS 92.010 to 92.190 and 209.250 and with the survey-related requirements established pursuant to an ordinance or resolution by the governing body of the controlling city or county.

Â Â Â Â Â  (4) Before a subdivision or partition plat prepared by the county surveyor in a private capacity may be recorded, the plat must be approved in accordance with subsection (2) or (3) of this section, whichever is applicable, by the surveyor of a county other than the county in which the land is located and who has been designated by the county surveyor.

Â Â Â Â Â  (5) For performing the service described:

Â Â Â Â Â  (a) In subsection (2) of this section, the county surveyor shall collect from the subdivider or declarant a fee of $100 plus $5 for each lot contained in the subdivision. The governing body of a city or county may establish a higher fee by resolution or order.

Â Â Â Â Â  (b) In subsection (3) of this section, the county surveyor shall collect from the partitioner or declarant a fee to be established by the governing body.

Â Â Â Â Â  (c) In subsection (4) of this section, the designated county surveyor shall collect the applicable subdivision or partition plat check fee, and any travel expenses incurred, as established by the designated county surveyorÂs board of commissioners. The subdivision or partition plat check fee and other expenses must be paid by the subdivider, partitioner or declarant prior to approval of the subdivision or partition plat by the designated county surveyor.

Â Â Â Â Â  (6) Nothing in this section prohibits a city, county or special district from requiring engineering review and approval of a subdivision plat to ensure compliance with state and local subdivision requirements that relate to matters other than survey adequacy.

Â Â Â Â Â  (7) Granting approval or withholding approval of a final subdivision or partition plat under this section by the county surveyor, the county assessor or the governing body of a city or county, or a designee of the governing body, is not a land use decision or a limited land use decision, as defined in ORS 197.015. [Amended by 1955 c.31 Â§2; 1955 c.756 Â§14; 1957 c.688 Â§1; 1963 c.285 Â§1; 1971 c.419 Â§1; 1979 c.824 Â§1; 1989 c.772 Â§15; 1991 c.763 Â§16; 1993 c.453 Â§1; 1993 c.702 Â§6; 1999 c.1018 Â§6; 2003 c.381 Â§1; 2005 c.239 Â§1; 2005 c.399 Â§12a]

Â Â Â Â Â  92.102 [1997 c.586 Â§11; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  92.105 Time limit for final action by city or county on tentative plan. The governing body of a city or county or its designate is subject to the provisions of ORS 215.427 or 227.178 in taking final action on an application for approval of a tentative plan for a subdivision or partition located within an acknowledged urban growth boundary. [1981 c.884 Â§2; 1983 c.827 Â§51; 1989 c.772 Â§16]

Â Â Â Â Â  92.110 [Amended by 1955 c.756 Â§15; 1973 c.351 Â§1; 1989 c.772 Â§25; repealed by 1993 c.702 Â§10]

Â Â Â Â Â  92.120 Recording plats; filing copies; preservation of records. (1) The plat of a subdivision described in ORS 92.050, when made and approved as required and offered for record in the records of the county where the described land is situated, must be recorded by the county recording officer upon the payment of the fees provided by law. The fact of recording and the date of recording must be entered on the plat and the plat must be indexed in the deed records by owner name and subdivision.

Â Â Â Â Â  (2) The partition plat described in ORS 92.050, when made and approved as required and offered for record in the records of the county where the described land is situated, must be recorded by the county recording officer upon the payment of the fees provided by law. The fact of recording and the date of recording must be entered on the plat and the plat must be indexed by owner name and plat type or plat name. Partition plats must be numbered by year and sequentially and be recorded in deed records.

Â Â Â Â Â  (3) At the time of recording a subdivision or partition plat, the person offering it for recording shall also file with the county surveyor and with the county recording officer, if requested by the county recording officer, an exact copy of the plat made on material that has the characteristics of strength and permanency required by the county surveyor. The surveyor who made the subdivision or partition plat shall certify that the photocopy or tracing is an exact copy of the subdivision or partition plat. The subdivider shall provide without cost the number of prints from the copy that are required by the governing body of the county.

Â Â Â Â Â  (4) For the purpose of preserving the record of subdivision or town plats or partition plats, the plats may be microfilmed or stored for safekeeping without folding or cutting. All records must be created and stored in accordance with all applicable rules and regulations and in a manner that ensures the permanent preservation of the record. [Amended by 1955 c.756 Â§16; 1973 c.696 Â§18; 1977 c.488 Â§1; 1985 c.582 Â§10; 1987 c.649 Â§12; 1989 c.772 Â§17; 1991 c.763 Â§17; 1993 c.702 Â§7; 1995 c.382 Â§9; 1997 c.489 Â§6; 1999 c.710 Â§4; 2005 c.399 Â§13]

Â Â Â Â Â  92.122 [1987 c.649 Â§13; 1989 c.772 Â§18; 1991 c.763 Â§30; repealed by 1995 c.382 Â§11]

Â Â Â Â Â  92.130 Additional tracings transferred to county surveyor; replacing lost or destroyed records. Any additional tracings of subdivision or partition plats as mentioned in ORS 92.120 other than the one copy filed with the county surveyor shall be transferred to the county surveyor who then shall keep them well bound and safeguarded as required by law. If the original subdivision or partition plat or copy thereof is lost, destroyed, mutilated or missing from the county records, the county surveyor shall make a copy thereof, and file it in the proper office of record. Each such copy made by the county surveyor pursuant to this section shall bear a certificate of the surveyor that it was made in compliance with this section, and that it is a true copy of the original record. [Amended by 1955 c.756 Â§17; 1989 c.772 Â§19]

Â Â Â Â Â  92.140 Indexing of plats. (1) All subdivision and partition plats shall be indexed in the recording indices of the county. The declarations to such plats shall also be indexed in the indices of Records of Deeds for the county. When the subdivision and partition plats are so recorded and indexed, they shall be the legal record of all subdivision and partition plats.

Â Â Â Â Â  (2) Counties with a consolidated index may index plats in the consolidated index. The declarants shall be indexed as the direct parties and the plat name shall be indexed as the indirect party.

Â Â Â Â Â  (3) The subdivision and partition plats shall be preserved as the permanent record of the county. [Amended by 1955 c.756 Â§18; 1989 c.772 Â§20; 1995 c.79 Â§33; 1999 c.654 Â§Â§6,6a]

Â Â Â Â Â  92.150 Construction of donations marked on plat. Every donation or grant to the public, including streets and alleys, or to any individual, religious society, corporation or body politic, marked or noted as such on the subdivision or partition plat wherein the donation or grant was made, shall be considered a general warranty to the donee or grantee for the use of the donee or grantee for the purposes intended by the donor or grantor. [Amended by 1955 c.756 Â§19; 1989 c.772 Â§21]

Â Â Â Â Â  92.160 Notice to Real Estate Commissioner of receipt of subdivision plat. If the comprehensive plan and land use regulations of a city or county have not been acknowledged under ORS 197.251, the city engineer, city surveyor or county surveyor shall immediately notify the Real Estate Commissioner in writing of receipt for approval of any subdivision plat pursuant to ORS 92.100 (1). The notification shall include a general description of the land with the number of lots and total acreage covered by the subdivision plat and the names of the persons submitting the subdivision plat for approval. [1965 c.584 Â§2; 1983 c.570 Â§6a; 1989 c.772 Â§22]

Â Â Â Â Â  92.170 Amending recorded plat; affidavit of correction. (1) Any plat of a subdivision or partition filed and recorded under the provisions of ORS 92.018 to 92.190 may be amended by an affidavit of correction:

Â Â Â Â Â  (a) To show any courses or distances omitted from the subdivision or partition plat;

Â Â Â Â Â  (b) To correct an error in any courses or distances shown on the subdivision or partition plat;

Â Â Â Â Â  (c) To correct an error in the description of the real property shown on the subdivision or partition plat; or

Â Â Â Â Â  (d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the final subdivision or partition plat as recorded.

Â Â Â Â Â  (2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning lot or parcel configurations.

Â Â Â Â Â  (3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the plat of the subdivision or partition. In the event of the death, disability or retirement from practice of the surveyor who filed the subdivision or partition plat, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made and show the names of the present fee owners of the property materially affected by the correction. The seal and signature of the registered professional land surveyor making the correction shall be affixed to the affidavit of correction.

Â Â Â Â Â  (4) The county surveyor shall certify that the affidavit of correction has been examined and that the changes shown on the certificate are permitted under this section.

Â Â Â Â Â  (5) The surveyor who prepared the affidavit of correction shall cause the affidavit to be recorded in the office of the county recorder where the subdivision or partition plat is recorded. The county clerk shall return the recorded copy of the affidavit to the county surveyor. The county surveyor shall note the correction and the recorderÂs filing information, with permanent ink, upon any true and exact copies filed in accordance with ORS 92.120 (3). The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the subdivision or partition plats.

Â Â Â Â Â  (6) For recording the affidavit in the county deed records, the county clerk shall collect a fee as provided in ORS 205.320. The county clerk shall also collect a fee set by the county governing body to be paid to the county surveyor for services provided under this section. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk. [1983 c.309 Â§2; 1989 c.772 Â§23; 1993 c.702 Â§8; 1999 c.710 Â§6; 2001 c.173 Â§2]

Â Â Â Â Â  92.175 Methods by which certain land may be provided for public purposes. (1) Land for property dedicated for public purposes may be provided to the city or county having jurisdiction over the land by any of the following methods:

Â Â Â Â Â  (a) By dedication on the land subdivision plat;

Â Â Â Â Â  (b) By dedication on the partition plat, provided that the city or county indicates acceptance of the dedication on the face of the plat; or

Â Â Â Â Â  (c) By a separate dedication or donation document on the form provided by the city or county having jurisdiction over the area of land to be dedicated.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, utility easements in partition and condominium plats may be granted for public, private and other regulated utility purposes without an acceptance from the governing body having jurisdiction. [1989 c.772 Â§3; 1997 c.489 Â§7; 2007 c.652 Â§4]

Â Â Â Â Â  Note: 92.175 was added to and made a part of ORS 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.176 Validation of unit of land not lawfully established. (1) A county or city may approve an application to validate a unit of land that was created by a sale that did not comply with the applicable criteria for creation of a unit of land if the unit of land:

Â Â Â Â Â  (a) Is not a lawfully established unit of land; and

Â Â Â Â Â  (b) Could have complied with the applicable criteria for the creation of a lawfully established unit of land in effect when the unit of land was sold.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(b) of this section, a county or city may approve an application to validate a unit of land under this section if the county or city approved a permit, as defined in ORS 215.402 or 227.160, respectively, for the construction or placement of a dwelling or other building on the unit of land after the sale. If the permit was approved for a dwelling, the county or city must determine that the dwelling qualifies for replacement under the criteria set forth in ORS 215.755 (1)(a) to (e).

Â Â Â Â Â  (3) A county or city may approve an application for a permit, as defined in ORS 215.402 or 227.160, respectively, or a permit under the applicable state or local building code for the continued use of a dwelling or other building on a unit of land that was not lawfully established if:

Â Â Â Â Â  (a) The dwelling or other building was lawfully established prior to January 1, 2007; and

Â Â Â Â Â  (b) The permit does not change or intensify the use of the dwelling or other building.

Â Â Â Â Â  (4) An application to validate a unit of land under this section is an application for a permit, as defined in ORS 215.402 or 227.160. An application to a county under this section is not subject to the minimum lot or parcel sizes established by ORS 215.780.

Â Â Â Â Â  (5) A unit of land becomes a lawfully established parcel when the county or city validates the unit of land under this section if the owner of the unit of land causes a partition plat to be recorded within 90 days after the date the county or city validates the unit of land.

Â Â Â Â Â  (6) A county or city may not approve an application to validate a unit of land under this section if the unit of land was unlawfully created on or after January 1, 2007.

Â Â Â Â Â  (7) Development or improvement of a parcel created under subsection (5) of this section must comply with the applicable laws in effect when a complete application for the development or improvement is submitted as described in ORS 215.427 (3)(a) or 227.178 (3)(a). [2007 c.866 Â§2]

Â Â Â Â Â  Note: 92.176 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.177 Creation of parcel by less than all owners of lawfully established unit of land. When a unit of land was sold before January 1, 2007, but was not a lawfully established unit of land, the governing body of the city or county or its designee shall consider and may approve an application for the creation of a parcel pursuant to ORS 92.176, notwithstanding that less than all of the owners of the existing lawfully established unit of land have applied for the approval. [1993 c.436 Â§2; 1995 c.595 Â§14; 2007 c.866 Â§6]

Â Â Â Â Â  Note: 92.177 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.178 Creation of parcel previously approved but not acted upon. (1) The governing body of a county may approve an application requesting formation of one parcel if the county issued a land use decision approving the parcel prior to January 1, 1994, and:

Â Â Â Â Â  (a) A plat implementing the previous land use decision was not recorded; or

Â Â Â Â Â  (b) A condition of approval of the previously approved land use decision requiring consolidation of adjacent lots or parcels was not complied with by a previous owner of the land.

Â Â Â Â Â  (2) An application under this section is not subject to ORS 215.780.

Â Â Â Â Â  (3) Approval of an application under this section does not affect the legal status of land that is not the subject of the application.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) Â
Lot
Â has the meaning given the term in ORS 92.010.

Â Â Â Â Â  (b) ÂParcelÂ has the meaning given the term in ORS 92.010. [2005 c.240 Â§1]

Â Â Â Â Â  Note: 92.178 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.179 Liability for costs of relocating utility facilities. Notwithstanding any other provision of law, a person who subdivides or partitions real property shall be liable for the reasonable and necessary costs of continuing utility service to structures on the property being subdivided or partitioned if the subdividing or partitioning causes utility lines to be moved or service to be interrupted, unless the person subdividing or partitioning the real property grants an easement to the utility service provider to accommodate continuing utility service to the structures. [1997 c.523 Â§2]

Â Â Â Â Â  Note: 92.179 was added to and made a part of 92.010 to 92.190 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

REPLATTING

Â Â Â Â Â  92.180 Authority to review replats. (1) Each agency or body authorized to approve subdivision or partition plats under ORS 92.040 shall have the same review and approval authority over any proposed replat of a recorded plat.

Â Â Â Â Â  (2) Nothing in this section regarding replatting shall be construed to allow subdividing or partitioning of land without complying with all the applicable provisions of this chapter. [1985 c.369 Â§2; 1991 c.763 Â§18]

Â Â Â Â Â  92.185 Reconfiguration of lots or parcels and public easements; vacation; notice; utility easements. The act of replatting shall allow the reconfiguration of lots or parcels and public easements within a recorded plat. Except as provided in subsection (5) of this section, upon approval by the reviewing agency or body as defined in ORS 92.180, replats will act to vacate the platted lots or parcels and easements within the replat area with the following conditions:

Â Â Â Â Â  (1) A replat, as defined in ORS 92.010 shall apply only to a recorded plat.

Â Â Â Â Â  (2) Notice shall be provided as described in ORS 92.225 (4) when the replat is replatting all of an undeveloped subdivision as defined in ORS 92.225.

Â Â Â Â Â  (3) Notice, consistent with the governing body of a city or county approval of a tentative plan of a subdivision plat, shall be provided by the governing body to the owners of property adjacent to the exterior boundaries of the tentative subdivision replat.

Â Â Â Â Â  (4) When a utility easement is proposed to be realigned, reduced in width or omitted by a replat, all affected utility companies or public agencies shall be notified, consistent with a governing bodyÂs notice to owners of property contiguous to the proposed plat. Any utility company that desires to maintain an easement subject to vacation under this section must notify the governing body in writing within 14 days of the mailing or other service of the notice.

Â Â Â Â Â  (5) A replat shall not serve to vacate any public street or road.

Â Â Â Â Â  (6) A replat shall comply with all subdivision provisions of this chapter and all applicable ordinances and regulations adopted under this chapter. [1985 c.369 Â§3; 1991 c.763 Â§19; 1993 c.702 Â§9]

Â Â Â Â Â  92.190 Effect of replat; operation of other statutes; use of alternate procedures. (1) The replat of a portion of a recorded plat shall not act to vacate any recorded covenants or restrictions.

Â Â Â Â Â  (2) Nothing in ORS 92.180 to 92.190 is intended to prevent the operation of vacation actions by statutes in ORS chapter 271 or 368.

Â Â Â Â Â  (3) The governing body of a city or county may use procedures other than replatting procedures in ORS 92.180 and 92.185 to adjust property lines as described in ORS 92.010 (12), as long as those procedures include the recording, with the county clerk, of conveyances conforming to the approved property line adjustment as surveyed in accordance with ORS 92.060 (7).

Â Â Â Â Â  (4) A property line adjustment deed shall contain the names of the parties, the description of the adjusted line, references to original recorded documents and signatures of all parties with proper acknowledgment. [1985 c.369 Â§4; 1989 c.772 Â§24; 1991 c.763 Â§20; 2007 c.866 Â§10]

UNDEVELOPED SUBDIVISIONS

Â Â Â Â Â  92.205 Policy. (1) The Legislative Assembly finds that many subdivisions for which plats have been approved and recorded have not been developed and that many such subdivisions were approved prior to the adoption of a comprehensive plan, zoning regulations and ordinances and modern subdivision control standards by the jurisdiction within which the lands described in the subdivision plats are situated.

Â Â Â Â Â  (2) The Legislative Assembly finds, therefore, that it is necessary for the protection of the public health, safety and welfare to provide for the review of undeveloped subdivisions for the purpose of modifying such subdivisions, if necessary, to comply with the current comprehensive plan, zoning ordinances and regulations and modern subdivision control standards, or, if such modification is not feasible, of vacating the nonconforming, undeveloped subdivisions and to vacate any lands dedicated for public use that are described in the plat of each such vacated subdivision. [1973 c.569 Â§1]

Â Â Â Â Â  92.210 [1963 c.624 Â§3; 1965 c.584 Â§3; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.215 Review authorized; manner. (1) Each agency or body authorized to approve subdivision plats under ORS 92.040 may:

Â Â Â Â Â  (a) Review each subdivision approved on or after October 5, 1973, after the expiration of 10 years after the date of such approval.

Â Â Â Â Â  (b) Review each subdivision plat approved more than 10 years prior to October 5, 1973.

Â Â Â Â Â  (2) Each review conducted pursuant to subsection (1) of this section shall be conducted in the manner and subject to the conditions prescribed in ORS 92.225. [1973 c.569 Â§2]

Â Â Â Â Â  92.220 [1963 c.624 Â§Â§1,2,25; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.225 Review of undeveloped or developed subdivision plat lands. (1) The agency or body required to conduct the review under ORS 92.215 shall investigate the status of the lands included within a subdivision to determine whether the subdivision is undeveloped.

Â Â Â Â Â  (2) For the purposes of this section, the lands described in the plat of any subdivision under review shall be considered to be developed if any of the following conditions are found by the agency or body conducting the review to exist on such lands:

Â Â Â Â Â  (a) Roadways providing access into and travel within the subdivision have been or are being constructed to meet the specifications prescribed therefor by the agency or body that approved the plat of the subdivision;

Â Â Â Â Â  (b) Facilities for the supply of domestic or industrial water to lots created by the subdivision have been or are being constructed;

Â Â Â Â Â  (c) Sanitary sewerage disposal facilities have been or are being constructed for lots created by the subdivision, or septic tanks have been or are being installed on the land or permits have been issued for their installation on the land;

Â Â Â Â Â  (d) Buildings have been or are being constructed upon the land or permits have been issued for the construction of buildings upon the land; and

Â Â Â Â Â  (e) One or more lots described in the plat of the subdivision have been sold or otherwise transferred prior to the date of the initiation of such review.

Â Â Â Â Â  (3) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall also determine:

Â Â Â Â Â  (a) If the undeveloped subdivision complies with the comprehensive plan, zoning regulations and ordinances and subdivision ordinances and regulations then in effect with respect to lands in the subdivision; and

Â Â Â Â Â  (b) If the undeveloped subdivision does not comply with such plan and ordinances and regulations, whether the subdivision may be revised to comply with such plan and ordinances and regulations.

Â Â Â Â Â  (4) If the agency or body determines that a subdivision is undeveloped after its investigation of the subdivision under subsection (1) of this section, it shall hold a hearing to determine whether the undeveloped subdivision should be revised and the subdivision replatted or vacated and all lands within the subdivision that have been dedicated for public use vacated. Not later than 30 days before the date of a hearing held by an agency or body under this section, the agency or body shall notify, in writing, each owner of record of land described in the plat of the subdivision under review of the date, place, time and purpose of such hearing. [1973 c.569 Â§3]

Â Â Â Â Â  92.230 [1963 c.624 Â§Â§4,19; 1969 c.508 Â§1; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.234 Revision, vacation of undeveloped subdivisions; vacation proceedings; effect of initiation by affected landowner. (1) Following a hearing conducted as required under ORS 92.225 (4), the agency or body conducting the hearing may:

Â Â Â Â Â  (a) Require the revision of a subdivision and a replat of the subdivision as it considers necessary, if it finds that the subdivision may be revised to comply with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved; or

Â Â Â Â Â  (b) Initiate proceedings, as provided in subsection (3) of this section, for vacation of the subdivision, if it finds that the subdivision cannot be revised in accordance with the comprehensive plan, zoning ordinances and regulations and other modern subdivision control standards not in existence when the subdivision was initially approved.

Â Â Â Â Â  (2) If an agency or body requires the revision and replat of a subdivision under subsection (1)(a) of this section, it shall approve the subdivision only upon the completion of the revisions as required by it and the replat of the subdivision as provided in ORS 92.180 to 92.190.

Â Â Â Â Â  (3) If the agency or body determines that it is necessary to vacate a subdivision, the agency or body shall adopt an ordinance vacating the subdivision and providing for the vacation of lands within the subdivision that have been dedicated for public use. Title to lands within a vacated subdivision shall vest as provided in ORS 271.140 and 368.366. Any owner of lands described in the plat of the vacated subdivision who is aggrieved by the action of the agency or body in vacating the subdivision may appeal such action in the manner provided in ORS 34.010 to 34.100. The ordinance adopted by the agency or body for the vacation of the subdivision and the lands therein dedicated to public use shall be filed with the county recording officer as provided in ORS 271.150.

Â Â Â Â Â  (4) Nothing in ORS 92.205 to 92.245 shall prevent the owner of any lands within an undeveloped subdivision from seeking vacation of such subdivision under city or county vacation procedures and, if such vacation proceedings are commenced after the date of the notice of review of the subdivision by the agency or body, the review proceeding shall be suspended during such vacation proceedings. If the subdivision is vacated at the initiation of an owner, the review proceedings under ORS 92.205 to 92.245 shall be discontinued; but, if the subdivision is not vacated at the request of an owner, the review proceedings under ORS 92.205 to 92.245 shall be resumed at the termination of the proceedings brought by an owner of lands in the subdivision. [1973 c.569 Â§4; 1981 c.153 Â§54; 1985 c.369 Â§7]

Â Â Â Â Â  92.235 [1969 c.508 Â§3; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.240 [1963 c.624 Â§5; 1969 c.663 Â§5; 1971 c.106 Â§1; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.245 Fees for review proceedings resulting in modification or vacation. The governing body of a city or county may, by ordinance or regulation adopted in accordance with ORS 92.048, prescribe fees sufficient to defray the costs incurred in the review and investigation of and action upon undeveloped subdivisions for which the plat is modified or vacated under ORS 92.205 to 92.245. [1973 c.569 Â§5]

Â Â Â Â Â  92.250 [1963 c.624 Â§6; 1969 c.663 Â§4; 1971 c.106 Â§2; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.255 [1965 c.584 Â§5; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.260 [1963 c.624 Â§Â§7,17; 1965 c.584 Â§6; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.270 [1963 c.624 Â§8; 1965 c.584 Â§7; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.275 [1973 c.351 Â§3; repealed by 1977 c.236 Â§1]

Â Â Â Â Â  92.280 [1963 c.624 Â§9; 1965 c.584 Â§8; repealed by 1973 c.421 Â§52]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  92.285 Retroactive ordinances prohibited. No retroactive ordinances shall be adopted under ORS 92.010 to 92.048, 92.060 to 92.095, 92.120, 93.640, 93.710 and 215.110. [1973 c.696 Â§21]

Â Â Â Â Â  92.290 [1963 c.624 Â§Â§10,11; 1965 c.584 Â§9; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.300 [1963 c.624 Â§12; 1969 c.663 Â§6; repealed by 1973 c.421 Â§52]

OREGON
SUBDIVISION AND SERIES PARTITION CONTROL LAW

(Generally)

Â Â Â Â Â  92.305 Definitions for ORS 92.305 to 92.495. As used in ORS 92.305 to 92.495:

Â Â Â Â Â  (1) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one interest in subdivided or series partitioned land, or an agreement affecting more than one such lot, parcel or interest by which the subdivider, series partitioner or developer holds such subdivision or series partition under an option, contract to sell or trust agreement.

Â Â Â Â Â  (2) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 92.325 (2), ÂdeveloperÂ means a person who purchases a lot, parcel or interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon to construct a single family residential dwelling or duplex on the lot, parcel or interest and to resell the lot, parcel or interest and the dwelling or duplex for eventual residential use purposes. ÂDeveloperÂ also includes a person who purchases a lot, parcel or other interest in a subdivision or series partition that does not have a single family residential dwelling or duplex thereon for resale to another person. ÂDeveloperÂ does not mean a ÂdeveloperÂ as that term is defined in ORS 100.005.

Â Â Â Â Â  (4) ÂInterestÂ includes a lot or parcel, and a share, undivided interest or membership which includes the right to occupy the land overnight, and lesseeÂs interest in land for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period more than three years. ÂInterestÂ does not include any interest in a condominium as that term is defined in ORS 100.005 or any security interest under a land sales contract, trust deed or mortgage. ÂInterestÂ does not include divisions of land created by lien foreclosures or foreclosures of recorded contracts for the sale of real property.

Â Â Â Â Â  (5) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale or lease of land in a subdivision or series partition, including but not limited to advertising, solicitation and promotion of the sale or lease of such land.

Â Â Â Â Â  (6) Â
Lot
,Â ÂparcelÂ and ÂpartitionÂ have the meaning given those terms in ORS 92.010.

Â Â Â Â Â  (7) ÂPersonÂ includes a natural person, a domestic or foreign corporation, a partnership, an association, a joint stock company, a trust and any unincorporated organization. As used in ORS 92.305 to 92.495 the term ÂtrustÂ includes a common law or business trust, but does not include a private trust or a trust created or appointed under or by virtue of any last will and testament, or by a court.

Â Â Â Â Â  (8) ÂReal property sales contractÂ means an agreement wherein one party agrees to lease or to convey title to real property to another party upon the satisfaction of specified conditions set forth in the contract.

Â Â Â Â Â  (9) ÂSaleÂ or ÂleaseÂ includes every disposition or transfer of land in a subdivision or a series partition, or an interest or estate therein, by a subdivider or series partitioner or a developer, or their agents, including the offering of such property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the subdivider, series partitioner or developer or their agents.

Â Â Â Â Â  (10) ÂSeries partitioned landsÂ and Âseries partitionÂ mean a series of partitions of land located within this state resulting in the creation of four or more parcels over a period of more than one calendar year.

Â Â Â Â Â  (11) ÂSeries partitionerÂ means any person who causes land to be series partitioned into a series partition, or who undertakes to develop a series partition, but does not include a public agency or officer authorized by law to make partitions.

Â Â Â Â Â  (12) ÂSubdivided landsÂ and ÂsubdivisionÂ mean improved or unimproved land or lands divided, or created into interests or sold under an agreement to be subsequently divided or created into interests, for the purpose of sale or lease, whether immediate or future, into 11 or more undivided interests or four or more other interests. ÂSubdivided landsÂ and ÂsubdivisionÂ include but are not limited to a subdivision of land located within this state subject to an ordinance adopted under ORS 92.044 and do not include series partitioned lands. ÂSubdivided landsÂ and ÂsubdivisionÂ do not mean property submitted to ORS 100.005 to 100.910 or property located outside this state which has been committed to the condominium form of ownership in accordance with the laws of the jurisdiction within which the property is located.

Â Â Â Â Â  (13) ÂSubdividerÂ means any person who causes land to be subdivided into a subdivision, or who undertakes to develop a subdivision, but does not include a public agency or officer authorized by law to make subdivisions. [1974 c.1 Â§1; 1975 c.643 Â§1; 1977 c.484 Â§30; 1977 c.809 Â§3a; 1979 c.46 Â§3; 1979 c.284 Â§92; 1979 c.650 Â§21a; 1983 c.570 Â§7; 1991 c.763 Â§21]

Â Â Â Â Â  92.310 [1963 c.624 Â§13; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.313 Policy; construction; citation. (1) The Legislative Assembly finds that the development of new subdivisions and series partitions and the promotion of sales and leases of such property are now largely uncontrolled and unregulated in this state and that a need exists to protect the public from fraud, deceit and misrepresentation.

Â Â Â Â Â  (2) The provisions of ORS 92.305 to 92.495 are in addition to, and not in lieu of, the existing provisions of ORS 92.010 to 92.190.

Â Â Â Â Â  (3) ORS 92.305 to 92.495 may be cited as the Oregon Subdivision and Series Partition Control Law. [1974 c.1 Â§2; 1975 c.643 Â§1a; 1983 c.570 Â§9]

Â Â Â Â Â  92.315 [1969 c.508 Â§4; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.317 Policy; protection of consumers. The Legislative Assembly finds that the repeal of ORS 92.500 to 92.810 and 92.990 (2) and (3) (1973 Replacement Part), by section 23, chapter 1, Oregon Laws 1974 (special session), may cause irreparable damage to the interests of consumers involved in real estate transactions. It is therefore declared to be the policy of the State of
Oregon
that the Attorney General protect the rights of such real estate purchasers to the greatest extent practicable through the application of the provisions of ORS 646.605 to 646.652. [1974 c.1 Â§29; 2005 c.22 Â§72]

Â Â Â Â Â  92.320 [1963 c.624 Â§14; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.325 Application of ORS 92.305 to 92.495. (1) Except as provided in subsection (2) of this section, no person shall sell or lease any subdivided lands or series partitioned lands without having complied with all the applicable provisions of ORS 92.305 to 92.495.

Â Â Â Â Â  (2) With respect to a developer, chapter 643, Oregon Laws 1975, applies only to a developer who acquires a lot, parcel or interest in a subdivision or series partition for which a public report has been issued after September 13, 1975, and a developer who acquires a lot or parcel in a subdivision for which a revised public report has been issued under ORS 92.410.

Â Â Â Â Â  (3) Except as otherwise provided in paragraph (g) of this subsection, ORS 92.305 to 92.495 do not apply to the sale or leasing of:

Â Â Â Â Â  (a) Apartments or similar space within an apartment building;

Â Â Â Â Â  (b) Cemetery lots, parcels or units in
Oregon
;

Â Â Â Â Â  (c) Subdivided lands and series partitioned lands in Oregon that are not in unit ownership or being developed as unit ownerships created under ORS chapter 100, to be used for residential purposes and that qualify under ORS 92.337;

Â Â Â Â Â  (d) Property submitted to the provisions of ORS chapter 100;

Â Â Â Â Â  (e) Subdivided lands and series partitioned lands in
Oregon
expressly zoned for and limited in use to nonresidential industrial or nonresidential commercial purposes;

Â Â Â Â Â  (f) Lands in this state sold by lots or parcels of not less than 160 acres each;

Â Â Â Â Â  (g) Timeshares regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945;

Â Â Â Â Â  (h) Subdivided and series partitioned lands in a city or county which, at the time tentative approval of a subdivision plat and each partition map for those lands is given under ORS 92.040 or an ordinance adopted under ORS 92.046, has a comprehensive plan and implementing ordinances that have been acknowledged under ORS 197.251. The subdivider or series partitioner of such lands shall comply with ORS 92.425, 92.427, 92.430, 92.433, 92.460 and 92.485 in the sale or leasing of such lands; or

Â Â Â Â Â  (i) Mobile home or manufactured dwelling parks, as defined in ORS 446.003, located in
Oregon
. [1974 c.1 Â§2a; 1975 c.643 Â§19; 1977 c.484 Â§31; 1977 c.809 Â§2a; 1979 c.242 Â§1; 1983 c.530 Â§47; 1983 c.570 Â§8; 1985 c.371 Â§1; 1987 c.414 Â§144a; 1991 c.763 Â§22; 2005 c.22 Â§73]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 643, Oregon Laws 1975,Â for the words Âthis 1975 ActÂ in section 19, chapter 643, Oregon Laws 1975, which amended 92.325. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  92.330 [1963 c.624 Â§15; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.335 [1974 c.1 Â§3; 1975 c.643 Â§2; repealed by 1977 c.484 Â§32]

Â Â Â Â Â  92.337 Exemption procedures; withdrawal of exemption; filing fee. (1) The Real Estate Commissioner shall grant an exemption pursuant to this section if a subdivider or series partitioner submits on a form prepared by the commissioner, verification that:

Â Â Â Â Â  (a) The subdivision or series partition is recorded pursuant to ORS 92.010 to 92.190;

Â Â Â Â Â  (b) Each lot or parcel is situated on a surfaced roadway which, together with means for operation and maintenance, meets the standards of the governing body of the local jurisdiction and is either a concrete or asphalt surface road which has right of way and improvements, including curbs and necessary and adequate drainage structures, or a road which meets alternative standards of the governing body of the local jurisdiction;

Â Â Â Â Â  (c) The subdivision or series partition, where necessary, has drainage structures and fill designed to prevent flooding and approved by the appropriate governing body;

Â Â Â Â Â  (d) Energy sources and telephone services for normal domestic use are economically available to the subdivision or series partition and are ready for hookup for each lot or parcel at time of sale or lease;

Â Â Â Â Â  (e) Water is available for each lot or parcel at the time of sale or lease of each lot or parcel in quantity and quality for domestic use as determined by the Department of Human Services;

Â Â Â Â Â  (f) A municipally owned disposal system, an individual or collective subsurface sewage disposal system to serve the lot or parcel, or a privately owned sewage disposal system is available for each lot or parcel at the time of sale or lease of each lot or parcel which meets the requirements of the Environmental Quality Commission;

Â Â Â Â Â  (g) A surety bond, or bonds, or other security or agreements to complete the improvements is provided by the subdivider or series partitioner to the city or county having jurisdiction so that all of the subdivision or series partition improvements committed by the subdivider or series partitioner to the city or county will be completed; and

Â Â Â Â Â  (h) Provisions, satisfactory to the commissioner, have been made for satisfaction of all liens and encumbrances existing against the subdivision or series partition which secure or evidence the payment of money.

Â Â Â Â Â  (2) A subdivision or series partition granted exemption under this section shall be exempt from the provisions of ORS 92.305 to 92.495 and 92.820 except ORS 92.375, 92.385, 92.425, 92.427, 92.430, 92.433, 92.455, 92.460, 92.465, 92.475, 92.485, 92.490 and 92.495.

Â Â Â Â Â  (3) The commissioner may withdraw the exemption provided by this section if the commissioner determines that the subdivider or series partitioner has provided false information or omitted to state material facts to obtain the exemption or has failed to comply with any provision to which the subdivider or series partitioner is subject under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) In the event that any provision under subsection (1) of this section is not or cannot be satisfied and without invoking the power granted under subsection (3) of this section, the commissioner and the subdivider or series partitioner may mutually agree in writing upon a written disclosure of the condition that shall be provided to any prospective purchaser prior to the sale or lease of any interest in the subdivision or series partition to carry out the public policy stated in ORS 92.313.

Â Â Â Â Â  (5) The form required by subsection (1) of this section shall be accompanied by a filing fee of $100 plus $10 for each lot, parcel or interest in the subdivision or series partition, with a maximum fee of $500.

Â Â Â Â Â  (6) For purposes of verification by the subdivider or series partitioner under subsection (1)(b), (c) and (g) of this section, a copy of the conditions imposed by the appropriate governing body will be sufficient. [1975 c.643 Â§20; 1977 c.809 Â§1; 1979 c.242 Â§2; 1983 c.570 Â§10]

Â Â Â Â Â  92.339 Use of fees. The moneys received under ORS 92.305 to 92.495 and this section shall be paid into the State Treasury and placed to the credit of the General Fund in the Real Estate Account established under ORS 696.490. [Formerly 92.820]

Â Â Â Â Â  92.340 [1963 c.624 Â§16; repealed by 1973 c.421 Â§52]

(Filing Requirements)

Â Â Â Â Â  92.345 Notice of intention; fee. (1) Prior to negotiating within this state for the sale or lease of subdivided lands located outside this state, or prior to the sale or lease of any subdivided or series partitioned lands located within this state, the subdivider, series partitioner or agent of the subdivider or series partitioner shall by a ÂNotice of IntentionÂ notify the Real Estate Commissioner in writing of the intention to sell or lease. A notice of intention shall contain true information as follows:

Â Â Â Â Â  (a) The name and the business and residence address of the subdivider or series partitioner;

Â Â Â Â Â  (b) The names and the business addresses of all licensees of the commissioner and of all other persons selling or leasing, within this state, interests in the subdivision or series partition;

Â Â Â Â Â  (c) With respect to subdivided or series partitioned lands located in this state:

Â Â Â Â Â  (A) For Âsubdivided landÂ or a ÂsubdivisionÂ as those terms are defined, respectively, by ORS 92.010 (16) and (17), a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body;

Â Â Â Â Â  (B) For Âpartitioned landÂ or a ÂpartitionÂ as those terms are defined by ORS 92.010 (7) and (8), a certified copy of the plat filed for record under ORS 92.120 and a copy of any conditions imposed by the city or county governing body; and

Â Â Â Â Â  (C) For all other land subject to ORS 92.305 to 92.495, a survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold and a statement from the city or county governing body that the proposal as depicted on the survey, diagram, drawing or other writing has received all necessary local approvals or that no local approval is required;

Â Â Â Â Â  (d) With respect to subdivided lands located outside this state:

Â Â Â Â Â  (A) A copy of the plat, map, survey, diagram, drawing or other writing designating and describing, including location and boundaries when applicable, the interests to be sold, in the final recorded form required by the governing body having jurisdiction over the property; and

Â Â Â Â Â  (B) A written statement from the appropriate governing body that the plat, map, survey, diagram, drawing or other writing is in compliance with all applicable laws, ordinances and regulations;

Â Â Â Â Â  (e) A brief but comprehensive statement describing the land on and the locality in which the subdivision or series partition is located;

Â Â Â Â Â  (f) A statement of the condition of the title to the land;

Â Â Â Â Â  (g) A statement of the provisions, if any, that have been made for legal access, sewage disposal and public utilities in the proposed subdivision or series partition, including water, electricity, gas and telephone facilities;

Â Â Â Â Â  (h) A statement of the use or uses for which the proposed subdivision or series partition will be offered; and

Â Â Â Â Â  (i) A statement of the provisions, if any, limiting the use or occupancy of the interests in the subdivision or series partition.

Â Â Â Â Â  (2) The notice of intention shall be accompanied by a filing fee as follows:

Â Â Â Â Â  (a) For subdivisions or series partitions containing 10 or fewer lots, parcels or interests, $100.

Â Â Â Â Â  (b) For subdivisions or series partitions containing over 10 lots, parcels or interests, $100, and $25 for each additional lot, parcel or interest, but in no case shall the fee be more than $2,500.

Â Â Â Â Â  (3) For lands located outside this state, the notice of intention shall include only the area shown by the plat, survey, diagram, drawing or other writing required under subsection (1)(d) of this section. The subdivision of any contiguous lands located outside this state shall be treated as a separate subdivision for which an additional complete filing must be made, even though the plat, map, survey, diagram, drawing or other writing of the contiguous lands is recorded simultaneously as part of an overall development. [1974 c.1 Â§4; 1974 c.53 Â§1; 1975 c.643 Â§3; 1977 c.809 Â§8; 1979 c.242 Â§5; 1983 c.570 Â§11; 1985 c.369 Â§6; 1991 c.763 Â§23; 2007 c.866 Â§11]

Â Â Â Â Â  92.350 [1963 c.624 Â§18; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.355 Commissioner may request further information; content. (1) The Real Estate Commissioner may require the subdivider or series partitioner to furnish such additional information in a ÂRequest for Further InformationÂ as the commissioner determines to be necessary in the administration and enforcement of ORS 92.305 to 92.495 including but not limited to:

Â Â Â Â Â  (a) A statement of the terms and conditions on which it is intended to transfer or dispose of the land or interest therein, together with copies of any contract, conveyance, lease, assignment or other instrument intended to be used;

Â Â Â Â Â  (b) Copies of all sales pamphlets and literature to be used in connection with the proposed subdivision or series partition; and

Â Â Â Â Â  (c) Any other information that the subdivider or series partitioner may desire to present.

Â Â Â Â Â  (2) The subdividerÂs or series partitionerÂs reply to the first request for further information required by the commissioner under subsection (1) of this section shall be accompanied by proof of the financial ability of the subdivider or series partitioner to complete improvements and facilities which are:

Â Â Â Â Â  (a) Required by the appropriate state, city and county authorities; and

Â Â Â Â Â  (b) Promised to prospective purchasers. [1974 c.1 Â§5; 1983 c.570 Â§12]

Â Â Â Â Â  92.360 [1963 c.624 Â§21; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.365 Filing information to be kept current; fee for notice of material change. (1) The information required under ORS 92.345 and 92.355 shall be kept current by the subdivider or series partitioner. Any material change in the information furnished to the Real Estate Commissioner shall be reported by the subdivider or series partitioner within 10 days after the change occurs.

Â Â Â Â Â  (2) A subdivider or series partitioner shall be responsible for the accuracy of and for providing all information required by ORS 92.345, 92.355 and this section for as long as the subdivider or series partitioner retains any unsold lot, parcel or interest in the subdivision or series partition to which the information pertains.

Â Â Â Â Â  (3) A developer who acquires a lot, parcel or interest in a subdivision or series partition shall be responsible for as long as the developer retains any unsold lot, parcel or interest in the subdivision or series partition for all material changes in the information contained in the public report which the developer receives on acquisition of the property:

Â Â Â Â Â  (a) Which the developer causes by action of the developer; and

Â Â Â Â Â  (b) Concerning the zoning, sewage disposal and water supply which substantially affect the intended use of the property as stated in the public report.

Â Â Â Â Â  (4) A developer shall accurately report to the commissioner a material change specified in subsection (3) of this section within 10 days after the change occurs. However, a developer who acquires less than 11 lots, parcels or interests in a subdivision or series partition during a six consecutive month period shall only be responsible for a material change specified in subsection (3)(b) of this section and may revise a public report to reflect such material change without reporting the material change to the commissioner.

Â Â Â Â Â  (5) The commissioner shall require a fee sufficient to recover any administrative expenses after receipt of a material change notice if, because of the changes, a public report must be issued or revised by the commissioner. The fee is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. [1974 c.1 Â§7; 1975 c.643 Â§4; 1983 c.181 Â§1; 1983 c.570 Â§13; 1991 c.703 Â§1]

Â Â Â Â Â  92.370 [1963 c.624 Â§22; 1965 c.584 Â§10; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.375 Consent to service of process on commissioner. (1) Every nonresident subdivider or series partitioner, at the time of filing the notice of intention and information required by ORS 92.345 and 92.355, and every nonresident developer who acquires more than 10 lots or parcels in a subdivision or series partition during a six consecutive month period, at the time the developer acquires the lots, parcels or interests in a subdivision or series partition, shall also file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the developer, subdivider or series partitioner in this state arising out of a violation of ORS 92.305 to 92.495, personal service of summons or process upon the developer, subdivider or series partitioner cannot be made in this state after the exercise of due diligence, a valid service may thereupon be made upon the developer, subdivider or series partitioner by service on the commissioner.

Â Â Â Â Â  (2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual subdivider, series partitioner or developer and shall set forth:

Â Â Â Â Â  (a) The name of the subdivider, series partitioner or developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the subdivider, series partitioner or developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

Â Â Â Â Â  (5) When served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the subdivider, series partitioner or developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and action with reference thereto. [1974 c.1 Â§6; 1975 c.643 Â§5; 1983 c.570 Â§14; 1991 c.249 Â§9]

Â Â Â Â Â  92.380 [1963 c.624 Â§23; 1965 c.584 Â§11; repealed by 1973 c.421 Â§52]

(Examination of Subdivision and Series Partition; Public Report)

Â Â Â Â Â  92.385 Examination; public report; waiver of examination in other state. (1) The Real Estate Commissioner may make an examination of any subdivision or series partition subject to ORS 92.305 to 92.495 to be offered for sale or lease and may make a public report of the commissionerÂs findings. If a subdivision or series partition is located within this state and if no report is made within 45 days after examination of the subdivision or series partition, the report shall be deemed waived.

Â Â Â Â Â  (2) The commissioner may waive an examination of a real estate subdivision located in another state only when that state has an existing subdivision law which provides for the examination of and a public report on the real estate subdivision and only where that state will waive examination of a real estate subdivision or series partition located within this state and will accept in lieu thereof a report prepared by the commissioner under subsection (1) of this section. [1974 c.1 Â§8; 1975 c.643 Â§6; 1983 c.570 Â§15]

Â Â Â Â Â  92.390 [1963 c.624 Â§24; repealed by 1973 c.421 Â§52]

Â Â Â Â Â  92.395 Waiver of examination in this state; notice to subdivider or series partitioner. With respect to any subdivision or series partition within this state, if, after examination of the preliminary notice of intention required by ORS 92.345 or the reply to the Real Estate CommissionerÂs request for further information, the commissioner concludes that the sale or lease of any portion of such subdivision or series partition would be reasonably certain not to involve any misrepresentation, deceit or fraud, the commissioner shall waive all of the provisions of ORS 92.305 to 92.495, except ORS 92.475 to 92.495 and 92.990 (2), which the commissioner considers unnecessary for the protection of the public from fraud, deceit or misrepresentation. The commissioner shall notify the subdivider or series partitioner within 15 days of receipt of the preliminary notice of intention of the approval or disapproval of any waiver. However, the commissioner may, for good and sufficient cause, revoke any waiver at any time upon 10 daysÂ notice and a hearing held for such purpose. [1974 c.1 Â§9; 1983 c.570 Â§16]

Â Â Â Â Â  92.405
Sale
prohibited where public report not waived; distribution and use of public report. (1) Unless the making of a public report has been waived, a person may not sell or lease a lot, parcel or interest in a subdivision or series partition prior to the issuance of the report.

Â Â Â Â Â  (2) A copy of the public report, when issued, must be given to the prospective purchaser by the subdivider, series partitioner or developer, or an agent of the subdivider, series partitioner or developer, prior to the execution of a binding contract or agreement for the sale or lease of a lot, parcel or interest in a subdivision or series partition. The subdivider, series partitioner or developer, or an agent of the subdivider, series partitioner or developer, shall take a receipt from the prospective purchaser or lessee upon delivery of a copy of the Real Estate CommissionerÂs public report. The receipt must be kept on file within this state in the possession of the subdivider, series partitioner or developer subject to inspection by the commissioner for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The commissionerÂs public report may not be used for advertising purposes unless the report is used in its entirety. No portion of the report shall be underscored, italicized or printed in larger or heavier type than the balance of the report unless the true copy of the report so emphasizes such portion.

Â Â Â Â Â  (4) The commissioner may furnish at cost copies of the public report for the use of subdividers, series partitioners and developers.

Â Â Â Â Â  (5) The requirements of this section extend to lots, parcels or other interests sold by the subdivider, series partitioner or developer after repossession.

Â Â Â Â Â  (6) In addition to other sanctions provided by law, a violation of subsection (1), (2) or (3) of this section is an unlawful practice subject to ORS 646.608. [1974 c.1 Â§10; 1975 c.643 Â§7; 1977 c.809 Â§9; 1983 c.570 Â§17; 2005 c.799 Â§1; 2007 c.71 Â§25]

Â Â Â Â Â  92.410 Review of subdivisions for which public report issued; revised public report; compliance with ORS 92.305 to 92.495. (1) Notwithstanding the effective date of chapter 643, Oregon Laws 1975, prior to February 1, 1976, the Real Estate Commissioner may review any subdivision for which a public report has been issued and is dated prior to September 13, 1975, and when the commissioner considers it necessary for the protection of the public from fraud, deceit or misrepresentation, the commissioner may, after notice to the subdivider, issue a revised public report for the subdivider and subsequent developers of interests in the subdivision to comply with the provisions of ORS 92.305 to 92.495 as though the public report had been issued and dated after September 13, 1975.

Â Â Â Â Â  (2) Any subdivision for which a public report has been issued and is dated prior to September 13, 1975, and for which the commissioner has not issued a revised public report under subsection (1) of this section prior to February 1, 1976, shall not be required to comply with the amendments to ORS 92.305 to 92.495 and made by chapter 643, Oregon Laws 1975. [1975 c.643 Â§22]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 643, Oregon Laws 1975,Â for the words Âthis 1975 ActÂ in section 22, chapter 643, Oregon Laws 1975, compiled as 92.410. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  92.415 Advance of travel expense for examination of subdivision or series partition. When an examination is to be made of subdivided or series partitioned lands situated in the State of Oregon, or of subdivided lands situated outside the state which will be offered for sale or lease within this state, the Real Estate Commissioner, in addition to the filing fee provided in ORS 92.355, may require the subdivider or series partitioner to advance payment of an amount estimated by the commissioner to be the expense incurred in going to and returning from the location of the project, and an amount estimated to be necessary to cover the additional expense of such examination, subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The amounts estimated by the commissioner, under this section shall be based upon any applicable limits established and regulated by the Oregon Department of Administrative Services under ORS 292.220. [1974 c.1 Â§11; 1975 c.643 Â§8; 1979 c.242 Â§6; 1983 c.181 Â§2; 1983 c.570 Â§18; 1991 c.703 Â§2]

(Requirements for
Sale
)

Â Â Â Â Â  92.425 Conditions prerequisite to sale. (1) No lot, parcel or interest in a subdivision or series partition shall be sold by a subdivider, series partitioner or developer by means of a land sale contract unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the property being sold.

Â Â Â Â Â  (b) The original sales document or an executed copy thereof relating to the purchase of real property in the subdivision or series partition clearly setting forth the legal description of the property being purchased, the principal amount of the encumbrance outstanding at the date of the sales document and the terms of the document.

Â Â Â Â Â  (c) A commitment to give a partial release for the lot, parcel or other interest being sold from the terms and provisions of any blanket encumbrance as described in ORS 92.305 (1). Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the Real Estate Commissioner.

Â Â Â Â Â  (d) A commitment to give a release of any other lien or encumbrance existing against such lot, parcel or other interest being sold as revealed by such title report. Except as otherwise provided in subsection (4) of this section, the commitment shall be in a form satisfactory to the commissioner.

Â Â Â Â Â  (e) A warranty or bargain and sale deed in good and sufficient form conveying merchantable and marketable title to the purchaser of such lot, parcel or other interest.

Â Â Â Â Â  (2) The subdivider, series partitioner or developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the subdivider, series partitioner or developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section.

Â Â Â Â Â  (4) The requirements of subsection (1)(c) and (d) of this section relating to use of a commitment form acceptable to the commissioner and the provisions of subsection (2) of this section shall not apply to subdivided or series partitioned lands described by ORS 92.325 (3)(h). [1974 c.1 Â§12; 1975 c.643 Â§9; 1977 c.809 Â§10; 1979 c.242 Â§7; 1983 c.530 Â§54; 1983 c.570 Â§19]

Â Â Â Â Â  92.427 Cancellation of agreement to buy interest in subdivision or series partition; procedure; effect; waiver; exemptions. (1) A purchaser of a lot, parcel or interest in a subdivision or series partition may cancel, for any reason, any contract, agreement or any evidence of indebtedness associated with the sale of the lot, parcel or interest in the subdivision or series partition within three business days from the date of signing by the purchaser of the first written offer or contract to purchase.

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser of a lot, parcel or interest gives written notice to the seller at the sellerÂs address. The three business days cancellation period in subsection (1) of this section does not begin until the seller provides the purchaser with sellerÂs address for cancellation purposes.

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser of a lot, parcel or interest in a subdivision or series partition need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the seller shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the seller is not required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer the purchaserÂs rights in the lot, parcel or interest to the seller, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the seller, and the seller shall cancel the evidence of indebtedness. Any encumbrances against the purchaserÂs interest in the lot, parcel or interest arising by operation of law from an obligation of the purchaser existing prior to transfer of the lot, parcel or interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) An act of a purchaser is not effective to waive the right of cancellation granted by subsection (1) of this section. A subdivider, series partitioner or developer may require that a purchaser of a lot, parcel or interest in a subdivision or series partition execute and deliver to the subdivider, series partitioner or developer, after the expiration of the three-day cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the three-day cancellation period for the offer under subsection (1) of this section, that may have been timely and properly done under this section and that has not been received by the subdivider, series partitioner or developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

Â Â Â Â Â  (7) This section does not apply to:

Â Â Â Â Â  (a) The sale of a lot in a subdivision or a parcel in a series partition that has a residential dwelling upon it at the time of sale;

Â Â Â Â Â  (b) The sale of a lot in a subdivision or a parcel in a series partition when, at the time of sale, the seller has contracted with the purchaser to build a residential dwelling upon the lot or parcel; or

Â Â Â Â Â  (c) The sale of a lot in a subdivision or a parcel in a series partition to a person who derives a substantial portion of income from the development or purchase and sale of real property.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, this section applies to a planned community subdivision of manufactured dwellings created under ORS 92.830 to 92.845. [1975 c.643 Â§16; 1983 c.570 Â§20; 2001 c.711 Â§6; 2003 c.474 Â§4]

Â Â Â Â Â  92.430 Notice to purchaser of cancellation rights; form. (1) Subject to ORS 92.427 (7), the first written real property sales contract signed by the purchaser for the sale of a lot, parcel or interest in a subdivision or series partition shall contain, either upon the first page of such contract or upon a separate sheet attached to such first page, the following notice in at least 8-point type:

______________________________________________________________________________

NOTICE TO PURCHASER

Â Â Â Â Â  BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN LAND. HOWEVER, YOU HAVE THREE BUSINESS DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE SELLER OR THE SELLERÂS AGENT AT THE FOLLOWING ADDRESS:

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  ____________

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE THREE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

Â Â Â Â Â  (1) CAREFULLY EXAMINE THE PUBLIC REPORT, IF ANY, ON THE SUBDIVISION OR SERIES PARTITION AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE SELLER.

Â Â Â Â Â  (2) INQUIRE OF YOUR LENDER AS TO WHETHER YOU CAN GET ADEQUATE FINANCING AT AN ACCEPTABLE INTEREST RATE.

Â Â Â Â Â  (3) INQUIRE OF THE SELLER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under a contract described in subsection (1) of this section at the time of or immediately following the purchaserÂs signing of such contract, for the use of the purchaser. [1975 c.643 Â§17; 1983 c.570 Â§21]

Â Â Â Â Â  92.433 Escrow documents required of successor to vendorÂs interest. (1) A purchaser of a vendorÂs interest or a holder of an encumbrance secured by a vendorÂs interest in a land sale contract for which an escrow has been established pursuant to ORS 92.425 shall deposit in the escrow any instruments necessary to assure that the contract vendee can obtain the legal title bargained for upon compliance with the terms and conditions of the contract.

Â Â Â Â Â  (2) A subdivider, series partitioner or developer who has sold lots, parcels or interests in a subdivision or series partition under a land sale contract shall not dispose of or subsequently encumber the vendorÂs interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section. [1977 c.809 Â§13; 1983 c.570 Â§22]

Â Â Â Â Â  92.435 [1974 c.1 Â§13; repealed by 1977 c.484 Â§32]

Â Â Â Â Â  92.445 [1974 c.1 Â§16; repealed by 1975 c.643 Â§18]

Â Â Â Â Â  92.455 Inspection of records. Records of the sale or lease of real property within a subdivision or series partition shall be subject to inspection by the Real Estate Commissioner. [1974 c.1 Â§14; 1975 c.643 Â§10; 1983 c.570 Â§23]

(Prohibited Acts)

Â Â Â Â Â  92.460 Blanket encumbrance permitted only in certain circumstances. (1) Subject to the provisions of ORS 92.425, no lot, parcel or other interest in a subdivision or series partition shall be sold by a subdivider, series partitioner or developer subject to a blanket encumbrance unless there exists in the blanket encumbrance or other supplementary agreement a provision which by its terms shall unconditionally provide that the purchaser or lessee of a lot, parcel or other interest can obtain legal title or other interest bargained for, free and clear of the blanket encumbrance, upon compliance with the terms and conditions of the purchase or lease.

Â Â Â Â Â  (2) In lieu of the requirement of subsection (1) of this section, the subdivider, series partitioner or developer shall conform to any alternative requirement or method which the Real Estate Commissioner deems acceptable to carry into effect the intent and provisions of this section. [1977 c.809 Â§12; 1983 c.570 Â§24]

Â Â Â Â Â  92.465 Fraud and deceit prohibited. No person shall, in connection with the offer, sale or lease of any lot, parcel or interest in a real estate subdivision or series partition, directly or indirectly:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

Â Â Â Â Â  (3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the real estate subdivision or series partition has been in any way approved or indorsed by the Real Estate Commissioner. [1974 c.1 Â§15; 1975 c.643 Â§11; 1983 c.570 Â§25]

Â Â Â Â Â  92.475 False or misleading advertising prohibited; liability. It shall be unlawful for any owner, subdivider, developer, series partitioner, agent or employee of such persons or other person, who with intent, directly or indirectly, to sell or lease subdivided or series partitioned lands or lots, parcels or interests therein, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning subdivided or series partitioned lands, which contains any statement, pictorial representation or sketch which is false or misleading. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in ORS 92.305 to 92.495 unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge of the falsity thereof or has an interest in the subdivided or series partitioned lands advertised or the sale thereof. [1974 c.1 Â§17; 1975 c.643 Â§12; 1983 c.570 Â§26]

Â Â Â Â Â  92.485 Waiver of legal rights void. Any condition, stipulation or provision in any sales contract or lease, or in any other legal document, binding any purchaser or lessee to waive any legal rights under ORS 92.305 to 92.495 against the subdivider, series partitioner or developer shall be deemed to be contrary to public policy and void. [1974 c.1 Â§18; 1975 c.643 Â§13; 1983 c.570 Â§27]

(Enforcement)

Â Â Â Â Â  92.490 Civil penalty. (1) In addition to any other penalties provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 92.305 to 92.495. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1975 c.643 Â§23; 1979 c.242 Â§8; 1983 c.696 Â§7a; 1989 c.706 Â§6; 1991 c.734 Â§4]

Â Â Â Â Â  92.495 Cease and desist order; injunction. (1) Whenever the Real Estate Commissioner finds that any owner, subdivider, series partitioner, developer or other person is violating any of the provisions of ORS 92.305 to 92.495 or of the alternative requirements of the commissioner prescribed pursuant to ORS 92.425 (3), the commissioner may order the persons to desist and refrain from violating the provisions or requirements, or from the further sale or lease of lots, parcels or interests within the subdivision or series partition.

Â Â Â Â Â  (2) Whenever the commissioner finds that any subdivider, series partitioner, developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 92.305 to 92.495 or the alternative requirements of the commissioner prescribed pursuant to ORS 92.425 (3) the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where the person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in the violation, to enjoin the person, firm or corporation or any other person from continuing the violation or engaging in the violation or doing any act or acts in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant where an appointment is appropriate. [1974 c.1 Â§Â§19,20; 1975 c.643 Â§14; 1983 c.570 Â§28]

Â Â Â Â Â  92.500 [1973 c.421 Â§1; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.505 [1973 c.421 Â§2; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.510 [1973 c.421 Â§3; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.515 [1973 c.421 Â§6; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.530 [1973 c.421 Â§4; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.535 [1973 c.421 Â§8(1); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.545 [1973 c.421 Â§16; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.550 [1973 c.421 Â§8(2); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.555 [1973 c.421 Â§17; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.560 [1973 c.421 Â§8(3); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.565 [1973 c.421 Â§8(4),(5); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.570 [1973 c.421 Â§8(6); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.575 [1973 c.421 Â§28(1); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.580 [1973 c.421 Â§18; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.585 [1973 c.421 Â§19; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.590 [1973 c.421 Â§20; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.595 [1973 c.421 Â§27; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.600 [1973 c.421 Â§Â§21,22; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.605 [1973 c.421 Â§23; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.610 [1973 c.421 Â§24; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.615 [1973 c.421 Â§25; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.620 [1973 c.421 Â§26; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.625 [1973 c.421 Â§30; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.650 [Subsection (1) enacted as 1973 c.421 Â§9; subsection (2) enacted as 1973 c.421 Â§12(8); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.655 [1973 c.421 Â§12(1),(2),(3),(4),(7),(10); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.660 [1973 c.421 Â§12(5),(6),(9); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.665 [1973 c.421 Â§13; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.670 [1973 c.421 Â§14; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.675 [1973 c.421 Â§45; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.685 [1973 c.421 Â§34; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.690 [1973 c.421 Â§35; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.695 [1973 c.421 Â§36; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.700 [1973 c.421 Â§37; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.710 [1973 c.421 Â§38; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.715 [1973 c.421 Â§41; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.720 [1973 c.421 Â§39; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.725 [1973 c.421 Â§40; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.745 [1973 c.421 Â§Â§5,43; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.750 [1973 c.421 Â§15; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.755 [1973 c.421 Â§31; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.760 [1973 c.421 Â§44; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.765 [1973 c.421 Â§28(2); repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.770 [1973 c.421 Â§11; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.775 [1973 c.421 Â§29; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.780 [1973 c.421 Â§46; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.785 [1973 c.421 Â§47; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.800 [1973 c.421 Â§42; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.805 [1973 c.421 Â§33; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.810 [1973 c.421 Â§32; repealed by 1974 c.1 Â§23]

Â Â Â Â Â  92.820 [1974 c.1 Â§21; 1977 c.41 Â§1; renumbered 92.339]

SUBDIVISION IN MANUFACTURED
DWELLING
PARK
OR
MOBILE
HOME
PARK

Â Â Â Â Â  92.830 Definitions for ORS 92.830 to 92.845. As used in ORS 92.830 to 92.845, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeclarantÂ means a person who makes a declaration pursuant to ORS 92.845.

Â Â Â Â Â  (2) Â
Lot
Â has the meaning given that term in ORS 92.010.

Â Â Â Â Â  (3) ÂManufactured dwellingÂ has the meaning given that term in ORS 90.100.

Â Â Â Â Â  (4) ÂManufactured dwelling parkÂ and Âmobile home parkÂ have the meanings given those terms in ORS 446.003.

Â Â Â Â Â  (5) ÂPersonÂ has the meaning given that term in ORS 92.305. [2001 c.711 Â§1; 2003 c.474 Â§5]

Â Â Â Â Â  Note: 92.830 to 92.845 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 92 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  92.832 Policy. The Legislative Assembly finds:

Â Â Â Â Â  (1) There is a need to create a mechanism for owners of manufactured dwellings in existing manufactured dwelling parks and mobile home parks to acquire individual ownership interest in the lot on which the dwelling is located;

Â Â Â Â Â  (2) The creation of an individual ownership interest should not impose an undue financial burden on the owner of a park;

Â Â Â Â Â  (3) The public interest is furthered by regulating the promotion, subdivision and sale of individual ownership interests in the lots in a park to owners of manufactured dwellings to ensure that local jurisdictions do not place unreasonable constraints on the conversion of existing parks into planned community subdivisions of manufactured dwellings; and

Â Â Â Â Â  (4) The orderly conversion of manufactured dwelling parks and mobile home parks to subdivisions has effects on infrastructure and access that make it appropriate to require assurances that public health and safety standards are met by persons buying or selling lots converted from a park. [2001 c.711 Â§2; 2003 c.474 Â§6]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.835 Subdivision of manufactured dwelling park or mobile home park; waiver of right of remonstrance to formation of local improvement district. Notwithstanding the standards and procedures established under ordinances and regulations adopted by the governing body of a city or a county under ORS 92.044 or 92.048, when application for approval of the subdivision of a manufactured dwelling park or mobile home park that was lawfully approved before July 2, 2001, is made under ORS 92.040 to the governing body of a city or county, the governing body of the city or county shall approve:

Â Â Â Â Â  (1) A tentative plan upon receipt and verification of evidence that:

Â Â Â Â Â  (a) The park is in compliance with the governing bodyÂs standards for a manufactured dwelling park or a mobile home park or is an approved nonconforming use. For the purposes of this paragraph, a park is in compliance if the governing body of the city or county has not issued a written notice of noncompliance on or before July 2, 2001;

Â Â Â Â Â  (b) Except as provided in this paragraph, the tentative plan does not make changes from the approved manufactured dwelling park or mobile home park development, including but not limited to increasing or decreasing the number of lots as defined in ORS 446.003 or changing the external boundary lines or setback requirements. The tentative plan may provide for a reduction in the number of lots, if the reduction involves only lots that have never been used for placement of manufactured dwellings;

Â Â Â Â Â  (c) The tentative plan restricts the use of lots in the subdivision to the installation of manufactured dwellings and restricts any other property in the subdivision to use as common property as defined in ORS 94.550 or for public purposes;

Â Â Â Â Â  (d) The tentative plan does not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original approval for the park or conditions required by ORS 92.830 to 92.845; and

Â Â Â Â Â  (e) The property owners applying for the conversion have signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A waiver described in this paragraph must be in regard only to sanitary and storm sewers or water facilities and be operative only if the city or county determines after a hearing that the absence or inadequacy of those sewers or facilities is an immediate danger to life, health or safety. However, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003.

Â Â Â Â Â  (2) A plat in compliance with the applicable requirements of ORS 92.010 to 92.190, except standards and procedures adopted by regulation or ordinance under ORS 92.044 or 92.048. The plat may not contain conditions of approval or require development agreements except the original conditions of approval and development agreements contained in the original plat for the park or conditions required by ORS 92.830 to 92.845. [2001 c.711 Â§3; 2003 c.474 Â§7]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.837 Application of city or county comprehensive plans and land use regulations; placement of new or replacement manufactured dwelling. (1) Except as provided in subsection (2) of this section, city or county comprehensive plans and land use regulations that applied at the time the manufactured dwelling park or mobile home park was approved continue to apply to park land that is converted to a subdivision pursuant to ORS 92.830 to 92.845 until the earlier of:

Â Â Â Â Â  (a) The sale of all of the newly created lots in accordance with ORS 92.840 and the issuance of permits to allow the placement of a manufactured dwelling on each of those lots; or

Â Â Â Â Â  (b) Ten years after conversion of the manufactured dwelling park or mobile home park to a subdivision.

Â Â Â Â Â  (2) An original or replacement manufactured dwelling may be placed on a park space that has been converted to a subdivision lot under ORS 92.835 if:

Â Â Â Â Â  (a) The manufactured dwelling is constructed and installed in accordance with state and federal standards; and

Â Â Â Â Â  (b) The owner of the lot has signed and recorded a waiver of the right of remonstrance, in a form approved by the city or county, for the formation of a local improvement district by a city or county. A local improvement district described in this paragraph must be for the construction of a capital improvement described in ORS 223.299 (1)(a)(A) to (C).

Â Â Â Â Â  (3) Notwithstanding subsection (2)(b) of this section, a waiver of the right of remonstrance may not be required of the owner of a lot in a manufactured dwelling park or mobile home park if the park was served for water, sewer and irrigation by a private utility company prior to an acquisition of that company by municipal condemnation commenced prior to January 1, 2003. [2003 c.474 Â§2]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.840
Sale
of subdivision lots in manufactured dwelling park or mobile home park; offer to sell lot to tenant; improvement or rehabilitation of park proposed for subdivision. (1) Notwithstanding the provisions of ORS 92.016 (1), prior to the approval of a tentative plan, the declarant may negotiate to sell a lot in a manufactured dwelling park or a mobile home park for which approval is required under ORS 92.830 to 92.845.

Â Â Â Â Â  (2) Prior to the sale of a lot in a park, the declarant shall offer to sell the lot to the tenant who occupies the lot. The offer required under this subsection:

Â Â Â Â Â  (a) Terminates 60 days after receipt of the offer by the tenant or upon written rejection of the offer, whichever occurs first; and

Â Â Â Â Â  (b) Does not constitute a notice of termination of the tenancy.

Â Â Â Â Â  (3) The declarant may not sell the lot to a person other than the tenant for 60 days after termination of the offer required under subsection (2) of this section at a price or on terms that are more favorable to the purchaser than the price or terms that were offered to the tenant.

Â Â Â Â Â  (4) After the park has been submitted for subdivision under ORS 92.830 to 92.845 and until a lot is offered for sale in accordance with subsection (2) of this section, the declarant shall notify a prospective tenant, in writing, prior to the commencement of the tenancy, that the park has been submitted for subdivision and that the tenant is entitled to receive an offer to purchase the lot under subsection (2) of this section.

Â Â Â Â Â  (5) Prior to any sale of a lot in a subdivision created in the park, the declarant must provide the tenant or other potential purchaser of the lot with information about the homeowners association formed by the declarant as required by ORS 94.625. The information must, at a minimum, include the association name and type and any rights set forth in the declaration required by ORS 94.580.

Â Â Â Â Â  (6) The declarant may not begin improvements or rehabilitation to the lot during the period described in the landlordÂs notice of termination under ORS 90.645 without the permission of the tenant.

Â Â Â Â Â  (7) The declarant may begin improvements or rehabilitation to the common property as defined in the declaration during the period described in the landlordÂs notice of termination under ORS 90.645.

Â Â Â Â Â  (8) Nothing in this section prevents the declarant from terminating a tenancy in the park in compliance with ORS 90.630, 90.632 and 90.645. However, the declarant shall make the offer required under subsection (2) of this section to a tenant whose tenancy is terminated after approval of the tentative plan unless the termination is for cause under ORS 90.392, 90.394, 90.396, 90.630 (1) or (8) or 90.632. [2001 c.711 Â§4; 2003 c.474 Â§8; 2005 c.391 Â§27; 2007 c.906 Â§8]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.843 Approval of declaration or amendment to declaration made pursuant to ORS 92.845. (1) A declaration made pursuant to ORS 92.845, or an amendment to the declaration, may not be recorded unless first approved by the tax collector for the county where the property is located and the Real Estate Commissioner.

Â Â Â Â Â  (2) A tax collector shall approve a declaration or amendment submitted under this section if:

Â Â Â Â Â  (a) All ad valorem taxes, special assessments, fees and other charges required by law to be placed on the tax roll that are or will become a lien on the property during the tax year have been paid as required by ORS 92.095; and

Â Â Â Â Â  (b) Any additional taxes or penalties, and interest on taxes or penalties, resulting from a disqualification of the property from special assessment have been paid.

Â Â Â Â Â  (3) The commissioner shall approve a declaration or amendment submitted under this section if:

Â Â Â Â Â  (a) The declaration or amendment complies with ORS 92.835, 92.845 and 94.580; and

Â Â Â Â Â  (b) The plat executed by the declarant is in conformance with ORS 92.835 (2).

Â Â Â Â Â  (4) The commissionerÂs approval of a declaration or amendment under this section expires after two years if the declaration or amendment has not been recorded. The commissioner shall specify the expiration date when approving the declaration or amendment. A declaration or amendment may not be reapproved after an approval expires unless the declaration or amendment is resubmitted and new determinations are made under subsections (2) and (3) of this section. [2003 c.474 Â§3]

Â Â Â Â Â  Note: See note under 92.830.

Â Â Â Â Â  92.845 Relationship of subdivision in manufactured dwelling park or mobile home park to planned community statutes and series partition statutes; system development charges. (1) A planned community subdivision of manufactured dwellings created in a manufactured dwelling park or mobile home park under ORS 92.830 to 92.845:

Â Â Â Â Â  (a) Is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (b) Is not subject to system development charges or other similar charges that are based on approval of the subdivision; and

Â Â Â Â Â  (c) Remains subject to system development charges that are based on the prior approval of the manufactured dwelling park or mobile home park.

Â Â Â Â Â  (2) The declarant of a planned community subdivision of manufactured dwellings under ORS 92.830 to 92.845 shall:

Â Â Â Â Â  (a) Comply with the provisions of ORS 92.305 to 92.495, except ORS 92.337 and 92.395; and

Â Â Â Â Â  (b) Include in the declaration described in ORS 94.580 a statement that the subdivision will comply with the conditions required by ORS 92.835 and subsections (1)(b) and (c) of this section. [2001 c.711 Â§5; 2003 c.474 Â§9]

Â Â Â Â Â  Note: See note under 92.830.

PENALTIES

Â Â Â Â Â  92.990 Penalties. (1) Violation of any provision of ORS 92.010 to 92.090, 92.100 and 92.120 to 92.170 or of any regulation or ordinance adopted thereunder, is punishable, upon conviction, by a fine of not less than $50 nor more than $500 or imprisonment in the county jail for not less than 25 days nor more than 50 days, or both.

Â Â Â Â Â  (2) Any person who violates any of the provisions of ORS 92.325 (1), 92.345 to 92.365, 92.405 (1), (2) and (3), 92.425, 92.433, 92.460 to 92.475 and any alternative requirements of the Real Estate Commissioner prescribed pursuant to ORS 92.425 (3), not waived by the commissioner pursuant to ORS 92.395, or who provides false information or omits to state material facts pursuant to ORS 92.337, shall be punished by a fine not exceeding $10,000, or by imprisonment in the custody of the Department of Corrections for a period not exceeding three years, or in the county jail not exceeding one year, or by both such fine and imprisonment. [Amended by 1955 c.756 Â§20; subsection (2) enacted as 1963 c.624 Â§20; 1965 c.584 Â§12; 1973 c.421 Â§48; subsection (2) (1973 Replacement Part) enacted as 1973 c.421 Â§10; subsection (3) (1973 Replacement Part) enacted as 1973 c.421 Â§49; subsections (2), (3) (1973 Replacement Part) repealed by 1974 c.1 Â§23; subsection (2) (1974 Replacement Part) enacted as 1974 c.1 Â§22; 1975 c.643 Â§21; 1977 c.809 Â§14; 1987 c.320 Â§14]

_______________



Chapter 93

Chapter 93 Â Conveyancing and Recording

2007 EDITION

CONVEYANCING AND RECORDING

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL REQUIREMENTS FOR DISPOSITION OF REALTY

93.010Â Â Â Â Â Â  Conveyances, how made

93.020Â Â Â Â Â Â  Creating, transferring or declaring estates or interests in realty

93.030Â Â Â Â Â Â  Contracts to convey, instruments of conveyance and related memoranda to state consideration

93.040Â Â Â Â Â Â  Mandatory statements for sales agreements, earnest money receipts or other instruments for conveyance of fee title to real property; liability of drafter and recorder

93.050Â Â Â Â Â Â  Gift or conveyance of life estate

SPECIAL MATTERS IN PARTICULAR CONVEYANCES

93.110Â Â Â Â Â Â  Quitclaim deed sufficient to pass estate

93.120Â Â Â Â Â Â  Words of inheritance unnecessary to convey fee; conveyances deemed to convey all grantorÂs estate

93.130Â Â Â Â Â Â  Conveyance of land in adverse possession of another

93.140Â Â Â Â Â Â  Implied covenants

93.150Â Â Â Â Â Â  Conveyance by tenant of greater estate than that possessed

93.160Â Â Â Â Â Â  Conveyance by reversioners and remainderpersons to life tenant vests fee

93.180Â Â Â Â Â Â  Forms of tenancy in conveyance or devise to two or more persons

93.190Â Â Â Â Â Â  Trustees or personal representatives as joint tenants; filling vacancies in office

93.200Â Â Â Â Â Â  Trustees or executors now hold as joint tenants

93.210Â Â Â Â Â Â  Presumption respecting deed from trustee of undisclosed beneficiary

93.220Â Â Â Â Â Â  Release, limitation or restriction of power of appointment

93.230Â Â Â Â Â Â  Copy of Department of State Lands deed or patent given when original lost

93.240Â Â Â Â Â Â  Rights to deferred installments of purchase price where two or more persons join as sellers of real property

93.250Â Â Â Â Â Â  Effect of conveyance creating fee simple conditional or fee tail

93.260Â Â Â Â Â Â  Tax statement information required in conveyancing instrument

93.265Â Â Â Â Â Â  Notice to real property manager of certain actions; procedures; effect on title

93.268Â Â Â Â Â Â  Notice to Department of Human Services of transfer or encumbrance of real property by title insurance company; rules

93.270Â Â Â Â Â Â  Certain discriminatory restrictions in conveyancing instruments prohibited; restriction on right of action

93.272Â Â Â Â Â Â  Procedure for removal of certain discriminatory restrictions

93.275Â Â Â Â Â Â  Incidents not material facts to real property transaction; legislative findings

93.280Â Â Â Â Â Â  Manner of conveyance to create joint property rights

UNIFORM VENDOR AND PURCHASER RISK ACT

93.290Â Â Â Â Â Â  Risk of loss after contract to sell realty has been executed

93.295Â Â Â Â Â Â  Construction of ORS 93.290 to 93.300

93.300Â Â Â Â Â Â  Short title

DESCRIPTIONS, INCLUDING THE
OREGON
COORDINATE SYSTEM

93.310Â Â Â Â Â Â  Rules for construing description of real property

93.320Â Â Â Â Â Â  Oregon Coordinate System; zones

93.330Â Â Â Â Â Â  Definition

93.350Â Â Â Â Â Â  Plane coordinates

93.360Â Â Â Â Â Â  Coordinates excluded from recordation

93.370Â Â Â Â Â Â  Description as supplemental

93.380Â Â Â Â Â Â  Purchaser or mortgagee not required to rely on description

EXECUTION, ACKNOWLEDGMENT AND PROOF OF INSTRUMENTS

93.410Â Â Â Â Â Â  Execution and acknowledgment of deeds

93.420Â Â Â Â Â Â  Execution of deed where personal representative, guardian or conservator is unable or refuses to act

93.440Â Â Â Â Â Â  Proof of execution by subscribing witness

93.450Â Â Â Â Â Â  Proof where witnesses are dead or absent

93.460Â Â Â Â Â Â  Subpoena to compel witness to testify to execution of deed

93.470Â Â Â Â Â Â  Indorsement of certificate of proof

93.480Â Â Â Â Â Â  Deed acknowledged or proved as evidence; recordability

93.530Â Â Â Â Â Â  Execution, acknowledgment and recordation of assignments of sheriffsÂ certificates of sale

RECORDATION AND ITS EFFECTS

93.600Â Â Â Â Â Â  Description of real property for purposes of recordation

93.610Â Â Â Â Â Â  Separate books for recording deeds and mortgages; consolidated index

93.620Â Â Â Â Â Â  Time and place of recording; certification

93.630Â Â Â Â Â Â  Index to record of deeds, mortgages and other real property interests

93.635Â Â Â Â Â Â  Acknowledgment and recording of instruments contracting to convey fee title

93.640Â Â Â Â Â Â  Unrecorded instrument affecting title or unrecorded assignment of sheriffÂs certificate of sale void as to subsequent purchaser

93.643Â Â Â Â Â Â  Method of giving constructive notice of interest in real property; electronic lien records

93.645Â Â Â Â Â Â  Priority of purchaser; extinguishing judgment lien; right of judgment creditor; ÂjudgmentÂ defined

93.650Â Â Â Â Â Â  Effect of record or certified transcript in evidence

93.660Â Â Â Â Â Â  Effect of abstract of title as evidence

93.670Â Â Â Â Â Â  Power of attorney and executory contract for sale or purchase of lands; recordability; effect as evidence; revocation

93.680Â Â Â Â Â Â  Patents, judgments and official grants; recordability; evidence

93.690Â Â Â Â Â Â  Recording of instruments evidencing passage of title to land from
United States
to State of
Oregon

93.710Â Â Â Â Â Â  Instruments or memoranda creating certain interests in realty; contents; reforestation order; effect of recording

93.730Â Â Â Â Â Â  Recordation of judgment in other counties

93.740Â Â Â Â Â Â  Notice of lis pendens; contents; recordation; effect; discharge

93.760Â Â Â Â Â Â  Recordability of documents, orders and decrees of the United States District Court

93.770Â Â Â Â Â Â  Recordability of notices of bankruptcy and petitions, orders and judgments from bankruptcy cases

93.780Â Â Â Â Â Â  Place of recording of instrument containing clauses of a mortgage or trust deed; county clerk to do recording; ÂMaster FormÂ

93.790Â Â Â Â Â Â  Effect of recording master form instrument; effect of incorporation by reference in mortgage or trust deed; effect of deviation

93.800Â Â Â Â Â Â  Matter not to be recorded when accompanying mortgage or trust deed; liability for nonrecording

93.802Â Â Â Â Â Â  Recording of short form mortgage or short form trust deed

93.804Â Â Â Â Â Â  Requirement for original signatures for recording; recordation of certified copies

93.806Â Â Â Â Â Â  Recordation of instrument creating certain liens

93.808Â Â Â Â Â Â  Approval of governmental unit required to record certain instruments

VALIDATING AND CURATIVE ACTS

93.810Â Â Â Â Â Â  Validating and curative Acts

DEED FORMS

93.850Â Â Â Â Â Â  Warranty deed form; effect

93.855Â Â Â Â Â Â  Special warranty deed form; effect

93.860Â Â Â Â Â Â  Bargain and sale deed form; effect

93.865Â Â Â Â Â Â  Quitclaim deed form; effect

93.870Â Â Â Â Â Â  Statutory deed forms optional

FORFEITURE UNDER LAND SALES CONTRACT

93.905Â Â Â Â Â Â  Definitions for ORS 93.905 to 93.940

93.910Â Â Â Â Â Â  Enforcement of forfeiture remedy after notice of default

93.913Â Â Â Â Â Â  Forfeiture allowed for default under certain collateral assignments of interest

93.915Â Â Â Â Â Â  Notice of default; contents; recordation; time of forfeiture; interim measures

93.918Â Â Â Â Â Â  Continuation of proceedings after certain types of stay ordered by court; procedures

93.920Â Â Â Â Â Â  Curing default to avoid forfeiture; payment of costs and expenses

93.925Â Â Â Â Â Â  Failure to cure default; exclusiveness of notice

93.930Â Â Â Â Â Â  Recording affidavit after forfeiture; affidavit as evidence

93.935Â Â Â Â Â Â  Effect of purchaserÂs abandonment or reconveyance on interest, lien or claim

93.940Â Â Â Â Â Â  Effect of sellerÂs foreclosure or other action on interest, lien or claim

93.945Â Â Â Â Â Â  Application of ORS 93.910 to 93.940

PENALTIES

93.990Â Â Â Â Â Â  Penalties

GENERAL REQUIREMENTS FOR DISPOSITION OF REALTY

Â Â Â Â Â  93.010 Conveyances, how made. Conveyances of lands, or of any estate or interest therein, may be made by deed, signed by the person of lawful age from whom the estate or interest is intended to pass, or by the lawful agent or attorney of the person, and acknowledged or proved, and recorded without any other act or ceremony. No seal of the grantor, corporate or otherwise, shall be required on the deed. [Amended by 1965 c.502 Â§4]

Â Â Â Â Â  93.020 Creating, transferring or declaring estates or interests in realty. (1) No estate or interest in real property, other than a lease for term not exceeding one year, nor any trust or power concerning such property, can be created, transferred or declared otherwise than by operation of law or by a conveyance or other instrument in writing, subscribed by the party creating, transferring or declaring it, or by the lawful agent of the party under written authority, and executed with such formalities as are required by law.

Â Â Â Â Â  (2) This section does not affect the power of a testator in the disposition of real property by a last will and testament, nor to prevent a trust from arising or being extinguished by implication or operation of law, nor to affect the power of a court to compel the specific performance of an agreement in relation to such property.

Â Â Â Â Â  93.030 Contracts to convey, instruments of conveyance and related memoranda to state consideration. (1) As used in this section, ÂconsiderationÂ includes the amount of cash and the amount of any lien, mortgage, contract, indebtedness or other encumbrance existing against the property to which the property remains subject or which the purchaser agrees to pay or assume.

Â Â Â Â Â  (2) All instruments conveying or contracting to convey fee title to any real estate, and all memoranda of such instruments, shall state on the face of such instruments the true and actual consideration paid for such transfer, stated in terms of dollars. However, if the actual consideration consists of or includes other property or other value given or promised, neither the monetary value nor a description of such other property or value need be stated so long as it is noted on the face of the instrument that other property or value was either part or the whole consideration.

Â Â Â Â Â  (3) The statement of consideration as required by subsection (2) of this section shall be made by a grantor or a grantee. Failure to make such statement does not invalidate the conveyance.

Â Â Â Â Â  (4) If the statement of consideration is in the body of the instrument preceding the signatures, execution of the instrument shall constitute a certification of the truth of the statement. If there is a separate statement of consideration on the face of the instrument, it shall be signed separately from the instrument, and such execution shall constitute a certification of the truth of the statement by the person signing. No particular form is required for the statement so long as the requirements of this section are reasonably met.

Â Â Â Â Â  (5) No instrument conveying or contracting to convey fee title to any real estate nor any memorandum of such an instrument shall be accepted for recording by any county clerk or recording officer in this state unless the statement of consideration required by this section is included on the face of the instrument.

Â Â Â Â Â  (6) This section applies to instruments executed on or after January 1, 1968. [1967 c.462 Â§Â§1,3; 1967 s.s. c.7 Â§1; 1977 c.605 Â§1; 1999 c.654 Â§7]

Â Â Â Â Â  93.040 Mandatory statements for sales agreements, earnest money receipts or other instruments for conveyance of fee title to real property; liability of drafter and recorder. (1) The following statement shall be included in the body of an instrument transferring or contracting to transfer fee title to real property except for ownerÂs sale agreements or earnest money receipts, or both, as provided in subsection (2) of this section: ÂBEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSONÂS RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007. THIS INSTRUMENT DOES NOT ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007.Â

Â Â Â Â Â  (2) In all ownerÂs sale agreements and earnest money receipts, there shall be included in the body of the instrument the following statement: ÂTHE PROPERTY DESCRIBED IN THIS INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES. THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT LAWSUITS AGAINST FARMING OR
FOREST
PRACTICES, AS DEFINED IN ORS 30.930, IN ALL ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSONÂS RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007.Â

Â Â Â Â Â  (3) In all ownersÂ sale agreements and earnest money receipts subject to ORS 358.505, there shall be included in the body of the instrument or by addendum the following statement: ÂTHE PROPERTY DESCRIBED IN THIS INSTRUMENT IS SUBJECT TO SPECIAL ASSESSMENT UNDER ORS 358.505. ORS 358.515 REQUIRES NOTIFICATION TO THE STATE HISTORIC PRESERVATION OFFICER OF
SALE
OR TRANSFER OF THIS PROPERTY.Â

Â Â Â Â Â  (4) An action may not be maintained against the county recording officer for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) An action may not be maintained against any person for failure to include in the instrument the statement required in subsection (1) or (2) of this section, or for recording an instrument that does not contain the statement required in subsection (1) or (2) of this section, unless the person acquiring or agreeing to acquire fee title to the real property would not have executed or accepted the instrument but for the absence in the instrument of the statement required by subsection (1) or (2) of this section. An action may not be maintained by the person acquiring or agreeing to acquire fee title to the real property against any person other than the person transferring or contracting to transfer fee title to the real property. [1983 c.718 Â§2; 1985 c.719 Â§1; 1989 c.366 Â§1; 1993 c.792 Â§40; 1995 c.5 Â§17; 2005 c.311 Â§1; 2007 c.424 Â§23; 2007 c.866 Â§7]

Â Â Â Â Â  93.050 Gift or conveyance of life estate. A gift or conveyance of property under deed or other writing executed after June 30, 1993, to any person for the term of the life of the person, and after the death of the person to the children or heirs of the person, vests an estate or interest for life only in the grantee or person receiving the gift or conveyance, and remainder in the children or heirs. [1991 c.850 Â§3]

SPECIAL MATTERS IN PARTICULAR CONVEYANCES

Â Â Â Â Â  93.110 Quitclaim deed sufficient to pass estate. A deed of quitclaim and release, of the form in common use, is sufficient to pass all the estate which the grantor could lawfully convey by a deed of bargain and sale.

Â Â Â Â Â  93.120 Words of inheritance unnecessary to convey fee; conveyances deemed to convey all grantorÂs estate. The term Âheirs,Â or other words of inheritance, is not necessary to create or convey an estate in fee simple. Any conveyance of real estate passes all the estate of the grantor, unless the intent to pass a lesser estate appears by express terms, or is necessarily implied in the terms of the grant.

Â Â Â Â Â  93.125 [2001 c.311 Â§3; repealed by 2002 s.s.1 c.6 Â§3]

Â Â Â Â Â  93.130 Conveyance of land in adverse possession of another. No grant or conveyance of lands or interest therein is void for the reason that at the time of its execution the lands were in the actual possession of another claiming adversely.

Â Â Â Â Â  93.140 Implied covenants. No covenant shall be implied in any conveyance of real estate, whether it contains special covenants or not, except as provided by ORS 93.850 to 93.870. [Amended by 1973 c.194 Â§6]

Â Â Â Â Â  93.150 Conveyance by tenant of greater estate than that possessed. A conveyance made by a tenant for life or years, purporting to grant a greater estate than the tenant possesses or could lawfully convey, does not work a forfeiture of the estate of the tenant, but passes to the grantee all the estate which the tenant could lawfully convey.

Â Â Â Â Â  93.160 Conveyance by reversioners and remainderpersons to life tenant vests fee. When real property has been devised to a person for life, and in case of the death of the life tenant without leaving lawful issue born alive and living at the time of death, then to other heirs of the testator, a conveyance to the life tenant from all reversioners or remainderpersons and all issue of the life tenant as are in being, of all their interest in the real property, vests a fee simple estate in the life tenant. [Amended by 2003 c.14 Â§35]

Â Â Â Â Â  93.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  93.180 Forms of tenancy in conveyance or devise to two or more persons. (1) A conveyance or devise of real property, or an interest in real property, that is made to two or more persons:

Â Â Â Â Â  (a) Creates a tenancy in common unless the conveyance or devise clearly and expressly declares that the grantees or devisees take the real property with right of survivorship.

Â Â Â Â Â  (b) Creates a tenancy by the entirety if the conveyance or devise is to a husband and wife unless the conveyance or devise clearly and expressly declares otherwise.

Â Â Â Â Â  (c) Creates a joint tenancy as described in ORS 93.190 if the conveyance or devise is to a trustee or personal representative.

Â Â Â Â Â  (2) A declaration of a right to survivorship creates a tenancy in common in the life estate with cross-contingent remainders in the fee simple.

Â Â Â Â Â  (3) Except as provided in ORS 93.190, joint tenancy in real property is abolished and the use in a conveyance or devise of the words Âjoint tenantsÂ or similar words without any other indication of an intent to create a right of survivorship creates a tenancy in common. [Amended by 1983 c.555 Â§1; 2007 c.64 Â§1]

Â Â Â Â Â  93.190 Trustees or personal representatives as joint tenants; filling vacancies in office. (1) Every conveyance, deed of trust, mortgage or devise of an interest in or lien upon real or personal property to two or more persons as trustees or personal representatives, creates a joint tenancy in such interest or lien in the trustees or personal representatives unless it is expressly declared in the conveyance, deed of trust, mortgage or devise that the trustees or personal representatives shall take or hold the property as tenants in common or otherwise.

Â Â Â Â Â  (2) If the conveyance, deed of trust, mortgage or devise provides for filling any vacancy in the office of trustee or personal representative, it may be filled as therein provided, but a court of competent jurisdiction may fill a vacancy in the trusteeship according to the established rules and principles of equity. In whichever way the vacancy is filled, the new trustee shall hold the property with all powers, rights and duties of an original trustee unless otherwise directed by conveyance, deed of trust, mortgage or devise, or order or judgment of the court. [Amended by 1969 c.591 Â§275; 2003 c.576 Â§353]

Â Â Â Â Â  93.200 Trustees or executors now hold as joint tenants. All trustees or executors holding real or personal property in trust on May 19, 1905, hold as joint tenants and not as tenants in common unless the conveyance, deed of trust, mortgage or devise, or order or decree of court creating or appointing the trustees or executors has declared otherwise.

Â Â Â Â Â  93.210 Presumption respecting deed from trustee of undisclosed beneficiary. If a deed to real estate has been made to a grantee in trust or designating the grantee as trustee, and no beneficiary is indicated or named in the deed, a deed thereafter executed by such grantee conveying the property is presumed to have been executed with full right and authority and conveys prima facie title to the property. The grantee in the last-mentioned deed is under no duty whatsoever to see to the application of the purchase price. If the last-mentioned deed is recorded after June 7, 1937, after five years from its recording or, if it was recorded prior to June 7, 1937, then after June 7, 1942, the presumption is conclusive as to any undisclosed beneficiary and the title to the real estate, based upon the last-mentioned deed, shall not be called in question by any one claiming as beneficiary under the first-mentioned deed.

Â Â Â Â Â  93.220 Release, limitation or restriction of power of appointment. (1) Any person to whom there has been granted or reserved any power of appointment or other power by which the person may elect to take any action affecting the disposition of property may at any time release, or, from time to time, limit or restrict such power in whole or in part by an instrument in writing evidencing that purpose and subscribed by the person.

Â Â Â Â Â  (2) If the power is one to affect title to real property, the instrument shall be executed, acknowledged, proved and recorded, or filed with the registrar of title in each county in which the land is situated in the same manner as a conveyance of real property.

Â Â Â Â Â  (3) If the power is of such nature that its exercise may affect the duty of any trustee or other fiduciary, such trustee or other fiduciary is not bound to take notice thereof unless the trustee or other fiduciary has received the original or an executed duplicate of the release or a copy thereof certified by the county clerk or county recorder of the county in which it has been recorded.

Â Â Â Â Â  93.230 Copy of Department of State Lands deed or patent given when original lost. (1) If parties to whom deeds have been issued by the Department of State Lands have lost such deeds before they were placed on record in the county wherein the land conveyed is located, the Director of the Department of State Lands, on application of the party entitled thereto, shall cause a certified copy of the record of the deed in the office of the department to be issued under its seal.

Â Â Â Â Â  (2) If parties to whom patents for lands have been issued by the United States for lands in the State of Oregon have lost such patents before they were placed on record in the county wherein the land conveyed is located, such parties, or their successors in interest, may apply to and obtain from the Bureau of Land Management, or its successor agency, copies of the records of such patents, duly certified to be correct copies of the original patents, or of the record thereof, by the appropriate federal officer.

Â Â Â Â Â  (3) Every certified copy issued in accordance with subsection (1) or (2) of this section is entitled to record in the proper county with like effect as the original deed or patent. Every such copy so certified may be read in evidence in any court in this state without further proof thereof. The record of any such certified copy, or a transcript thereof certified by the county clerk in whose office it may have been recorded, may be read in evidence in any court in this state with like effect as the original thereof or the original lost deed or patent. [Amended by 1967 c.421 Â§197]

Â Â Â Â Â  93.240 Rights to deferred installments of purchase price where two or more persons join as sellers of real property. (1) Subject to the provisions contained in this section, whenever two or more persons join as sellers in the execution of a contract of sale of real property or sell and convey title to real property in exchange for a note for all or a part of the purchase price secured by either a mortgage or trust deed on the real property, unless a contrary purpose is expressed in the contract, note, mortgage or trust deed, the right to receive payment of deferred installments of the purchase price and the mortgage or trust deed, shall be owned by them in the same proportions, and with the same incidents, as title to the real property was vested in them immediately preceding the execution of the contract of sale or conveyance.

Â Â Â Â Â  (2) If immediately prior to the execution of a contract of sale of real property, or a sale or conveyance of title to real property in exchange for a note for all or a part of the purchase price secured by a mortgage or trust deed on the real property, title to any interest in the property therein described was vested in the sellers or some of the sellers as tenants by the entirety or was otherwise subject to any right of survivorship, then, unless a contrary purpose is expressed in the contract, note, mortgage or trust deed, the right to receive payment of deferred installments of the purchase price of the property and the mortgage and trust deed shall likewise be subject to like rights of survivorship. [1957 c.402 Â§Â§1,2; 1969 c.591 Â§276; 1989 c.74 Â§1; 1997 c.99 Â§21]

Â Â Â Â Â  93.250 Effect of conveyance creating fee simple conditional or fee tail. Every conveyance or devise of lands, or interest therein, made subsequent to September 9, 1971, using language appropriate to create a fee simple conditional or fee tail estate shall create an estate in fee simple absolute in the grantees or devisees of such conveyances or devises. Any future interest limited upon such an interest is a limitation upon the fee simple absolute and its validity is determined accordingly. [1971 c.382 Â§1]

Â Â Â Â Â  93.260 Tax statement information required in conveyancing instrument. (1) All instruments prepared for the purpose of conveying or contracting to convey fee title to any real estate shall contain on the face of such instruments a statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  Until a change is requested, all tax statements shall be sent to the following address:

______________________________________________________________________________

Â Â Â Â Â  (2) Failure to contain the statement required by this section does not invalidate the conveyance and if an instrument is recorded without the statement required by this section, the recording is valid.

Â Â Â Â Â  (3) This section applies to all instruments executed after January 1, 1974. [1973 c.422 Â§2]

Â Â Â Â Â  93.265 Notice to real property manager of certain actions; procedures; effect on title. (1) A real estate property manager, as defined in ORS 696.010, may request notice of any pending action, claim, lien or proceeding relating to a parcel of real property by recording in the county clerkÂs office of the county in which any portion of the real property is situated a request for any notice required by law to be provided to the owner.

Â Â Â Â Â  (2) A request submitted as allowed under subsection (1) of this section shall include the name and address of the property manager, the address and legal description of the property in question, the signature and real estate license number of the requester and the date of the request. The request for notification shall be valid for one year from filing.

Â Â Â Â Â  (3) Compliance with subsection (1) of this section shall be deemed adequate upon mailing, by first class mail with postage prepaid, to the address provided in the form required under subsection (2) of this section.

Â Â Â Â Â  (4) The county assessor of the county in which the notice is recorded shall note on the tax roll, prepared pursuant to ORS chapter 311, the filing made under subsection (1) of this section.

Â Â Â Â Â  (5) No request, statement or notation filed under subsection (1) of this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the request for notice. [1989 c.1062 Â§2; 2001 c.300 Â§58]

Â Â Â Â Â  93.268 Notice to Department of Human Services of transfer or encumbrance of real property by title insurance company; rules. (1) A title insurance company or agent that discovers the presence of a request for notice of transfer or encumbrance pursuant to ORS 411.694 in the deed and mortgage records when performing a title search on real property shall:

Â Â Â Â Â  (a) Provide the Department of Human Services with a notice of transfer or encumbrance of the real property within 30 days of a transfer or encumbrance that results in the issuance of a certificate of title insurance; and

Â Â Â Â Â  (b) Disclose the presence of the request for notice of transfer or encumbrance in any report preliminary to, or any commitment to offer, a certificate of title insurance for the real property.

Â Â Â Â Â  (2) If the Department of Human Services has caused to be recorded a termination of request for notice of transfer or encumbrance in the deed and mortgage records, a title insurance company or agent is no longer required to provide the notice of transfer or encumbrance required by subsection (1)(a) of this section for the affected real property.

Â Â Â Â Â  (3) The Department of Human Services shall adopt by rule a model form for notice of transfer or encumbrance required by subsection (1)(a) of this section. A title insurance company or agent shall use the model form or a form substantially similar to the model form when notifying the department under subsection (1)(a) of this section. [2003 c.638 Â§3]

Â Â Â Â Â  Note: 93.268 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.270 Certain discriminatory restrictions in conveyancing instruments prohibited; restriction on right of action. (1) A person conveying or contracting to convey fee title to real property may not include in an instrument for such purpose a provision:

Â Â Â Â Â  (a) Restricting the use of the real property by any person or group of persons by reason of color, race, religion, national origin or physical or mental disability.

Â Â Â Â Â  (b) Restricting the use of the real property by any home or facility that is licensed by or under the authority of the department under ORS 443.400 to 443.455 or 443.705 to 443.825 to provide residential care alone or in conjunction with treatment or training or a combination thereof.

Â Â Â Â Â  (2) Any such provision in an instrument executed in violation of subsection (1) of this section is void and unenforceable.

Â Â Â Â Â  (3) An instrument that contains a provision restricting the use of real property in a manner listed in subsection (1)(b) of this section does not give rise to any public or private right of action to enforce the restriction.

Â Â Â Â Â  (4)(a) An instrument that contains a provision restricting the use of real property by requiring roofing materials with a lower fire rating than that required in the state building code established under ORS chapter 455 does not give rise to any public or private right of action to enforce the restriction in an area determined by a local jurisdiction as a wildfire hazard zone. Prohibitions on public or private right of action under this paragraph are limited solely to considerations of fire rating.

Â Â Â Â Â  (b) As used in this subsection, Âwildfire hazard zonesÂ are areas that are legally declared by a governmental agency having jurisdiction over the area to have special hazards caused by a combination of combustible natural fuels, topography and climatic conditions that result in a significant hazard of catastrophic fire over relatively long periods each year. Wildfire hazard zones shall be determined using criteria established by the State Forestry Department. [1973 c.258 Â§1; 1989 c.437 Â§1; 1991 c.801 Â§7; 1993 c.311 Â§1; 1993 c.430 Â§3; 2007 c.70 Â§20]

Â Â Â Â Â  Note: The amendments to 93.270 by section 16, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 93.270 by section 16, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 93.270, as amended by section 16, chapter 100, Oregon Laws 2007, and including amendments by section 20, chapter 70, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  93.270. (1) A person conveying or contracting to convey fee title to real property may not include in an instrument for that purpose a provision:

Â Â Â Â Â  (a) Restricting the use of the real property by any person or group of persons by reason of race, color, religion, sex, sexual orientation, national origin or disability.

Â Â Â Â Â  (b) Restricting the use of the real property by any home or facility that is licensed by or under the authority of the department under ORS 443.400 to 443.455 or 443.705 to 443.825 to provide residential care alone or in conjunction with treatment or training or a combination thereof.

Â Â Â Â Â  (2) Any provision in an instrument executed in violation of subsection (1) of this section is void and unenforceable.

Â Â Â Â Â  (3) An instrument that contains a provision restricting the use of real property in a manner listed in subsection (1)(b) of this section does not give rise to any public or private right of action to enforce the restriction.

Â Â Â Â Â  (4)(a) An instrument that contains a provision restricting the use of real property by requiring roofing materials with a lower fire rating than that required in the state building code established under ORS chapter 455 does not give rise to any public or private right of action to enforce the restriction in an area determined by a local jurisdiction as a wildfire hazard zone. Prohibitions on public or private right of action under this paragraph are limited solely to considerations of fire rating.

Â Â Â Â Â  (b) As used in this subsection, Âwildfire hazard zonesÂ are areas that are legally declared by a governmental agency having jurisdiction over the area to have special hazards caused by a combination of combustible natural fuels, topography and climatic conditions that result in a significant hazard of catastrophic fire over relatively long periods each year. Wildfire hazard zones shall be determined using criteria established by the State Forestry Department.

Â Â Â Â Â  93.272 Procedure for removal of certain discriminatory restrictions. (1) Any owner of record of real property that is subject to an instrument conveying or contracting to convey fee title to the property that contains a provision that is in violation of ORS 93.270 may file a petition to remove that provision from the title to the property. The petition shall be filed in the circuit court for the county in which the property is located. No fee shall be charged for the filing of the petition. The petition shall contain:

Â Â Â Â Â  (a) The name and mailing address of the person filing the petition;

Â Â Â Â Â  (b) The name and mailing address of all owners of record of the property;

Â Â Â Â Â  (c) The legal description of the property subject to the provision in violation of ORS 93.270; and

Â Â Â Â Â  (d) A clear reference to the provision claimed to be in violation of ORS 93.270.

Â Â Â Â Â  (2) Notice and a copy of the petition shall be served on all owners of record in any manner provided for in ORCP 7. The notice shall inform the owners of record that:

Â Â Â Â Â  (a) The petition seeks the removal of a provision that is in violation of ORS 93.270 from the title to the property;

Â Â Â Â Â  (b) The person served may request a hearing within 10 days after service of the petition; and

Â Â Â Â Â  (c) The court is authorized to enter a default judgment removing the provision if no hearing is requested by the owners of record.

Â Â Â Â Â  (3) The petitioner shall file with the court proof of service in the manner provided in ORCP 7 F. If no request for hearing is made by any person served within 10 days after service on that person, the court shall enter a judgment removing the provision from the title to the property if the court determines that the provision is in violation of ORS 93.270.

Â Â Â Â Â  (4) If a hearing is requested by any person served under subsection (2) of this section, the clerk of the court shall schedule a hearing within 20 days after the filing of the request for a hearing. The clerk of the court shall mail notification of the hearing date to the petitioner and to all owners of record listed in the petition.

Â Â Â Â Â  (5) At any hearing under the provisions of this section, the sole issue that shall be decided by the court is whether the provision that is the subject of the petition is in violation of ORS 93.270. The matter shall be tried to the court sitting without jury. If the court finds that the provision is not in violation of ORS 93.270, the court shall dismiss the petition. If the court finds that the provision is in violation of ORS 93.270, the court shall enter a judgment removing the provision from the title to the property.

Â Â Â Â Â  (6) If a court finds only part of a provision to be in violation of ORS 93.270 under this section, the court shall enter a judgment removing only that part of the provision that is in violation.

Â Â Â Â Â  (7) For the purposes of this section, Âowner of recordÂ means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property whose interest is recorded in the public records provided for by Oregon statutes where the ownerÂs interest must be recorded to perfect a lien or security interest or provide constructive notice of the ownerÂs interest. [1991 c.850 Â§2]

Â Â Â Â Â  93.273 [1989 c.523 Â§2; renumbered 93.275 (3) in 1993]

Â Â Â Â Â  93.275 Incidents not material facts to real property transaction; legislative findings. (1) The following are among incidents that are not material facts to a real property transaction:

Â Â Â Â Â  (a) The fact or suspicion that the real property or a neighboring property was the site of a death by violent crime, by suicide or by any other manner;

Â Â Â Â Â  (b) The fact or suspicion that the real property or a neighboring property was the site of a crime, political activity, religious activity or any other act or occurrence that does not adversely affect the physical condition of or title to real property;

Â Â Â Â Â  (c) The fact or suspicion that an owner or occupant of the real property has or had human immunodeficiency virus or acquired immune deficiency syndrome;

Â Â Â Â Â  (d) The fact or suspicion that a convicted sex offender registered under ORS 181.595, 181.596 or 181.597 resides in the area; and

Â Â Â Â Â  (e) The fact that a notice has been received that a neighboring property has been determined to be not fit for use under ORS 453.876.

Â Â Â Â Â  (2) The Legislative Assembly finds that there is no known risk of the transmission of human immunodeficiency virus or acquired immune deficiency syndrome by casual contact. [1989 c.523 Â§3; subsection (3) formerly 93.273; 2001 c.701 Â§1; 2003 c.559 Â§2]

Â Â Â Â Â  93.280 Manner of conveyance to create joint property rights. (1) Any person or persons owning real property which the person or persons have power to convey may convey such property by a conveyance naming the person or persons and another person or persons, or one or more of themselves and another person or other persons, as grantees. The conveyance shall have the same effect as a conveyance from a stranger who owned the property to the persons named as grantees.

Â Â Â Â Â  (2) Any two or more persons owning real property which they have power to convey may convey such property by a conveyance naming one, or more than one, of all such persons, as grantees. The conveyance shall have the same effect as a conveyance from a stranger who owned the property to the persons named as grantees.

Â Â Â Â Â  (3) Any ÂpersonÂ mentioned in this section may be a married person, and any ÂpersonsÂ so mentioned may be married to each other. [1973 c.209 Â§Â§1,2,3]

UNIFORM VENDOR AND PURCHASER RISK ACT

Â Â Â Â Â  93.290 Risk of loss after contract to sell realty has been executed. Any contract made on or after August 3, 1955, in this state for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

Â Â Â Â Â  (1) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that the purchaser has paid;

Â Â Â Â Â  (2) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is the purchaser entitled to recover any portion thereof that the purchaser has paid. [1955 c.144 Â§1]

Â Â Â Â Â  93.295 Construction of ORS 93.290 to 93.300. ORS 93.290 to 93.300 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact the Uniform Vendor and Purchaser Risk Act. [1955 c.144 Â§2]

Â Â Â Â Â  93.300 Short title. ORS 93.290 to 93.300 may be cited as the Uniform Vendor and Purchaser Risk Act. [1955 c.144 Â§3]

DESCRIPTIONS, INCLUDING THE
OREGON
COORDINATE SYSTEM

Â Â Â Â Â  93.310 Rules for construing description of real property. The following are the rules for construing the descriptive part of a conveyance of real property, when the construction is doubtful, and there are no other sufficient circumstances to determine it:

Â Â Â Â Â  (1) Where there are certain definite and ascertained particulars in the description, the addition of others, which are indefinite, unknown or false, does not frustrate the conveyance, but it is to be construed by such particulars, if they constitute a sufficient description to ascertain its application.

Â Â Â Â Â  (2) When permanent and visible or ascertained boundaries or monuments are inconsistent with the measurement, either of lines, angles or surfaces, the boundaries or monuments are paramount.

Â Â Â Â Â  (3) Between different measurements which are inconsistent with each other, that of angles is paramount to that of surfaces, and that of lines paramount to both.

Â Â Â Â Â  (4) When a road or stream of water not navigable is the boundary, the rights of the grantor to the middle of the road, or the thread of the stream, are included in the conveyance, except where the road or bed of the stream is held under another title.

Â Â Â Â Â  (5) When tidewater is the boundary, the rights of the grantor to low watermark are included in the conveyance, and also the right of this state between high and low watermark.

Â Â Â Â Â  (6) When the description refers to a map, and that reference is inconsistent with other particulars, it controls them, if it appears that the parties acted with reference to the map; otherwise the map is subordinate to other definite and ascertained particulars.

Â Â Â Â Â  93.320
Oregon
Coordinate System; zones. (1) The systems of plane coordinates which have been established by the National Geodetic Survey of the National Ocean Service, formerly the United States Coast and Geodetic Survey, for defining and stating the positions of points on the surface of the earth within the State of Oregon are known and designated as the Oregon Coordinate System of 1927 and the Oregon Coordinate System of 1983.

Â Â Â Â Â  (2) For the purpose of the use of these systems the state is divided into a Ânorth zoneÂ and a Âsouth zone.Â

Â Â Â Â Â  (3) The area included in the following counties on June 16, 1945, constitutes the north zone: Baker,
Benton
, Clackamas, Clatsop,
Columbia
, Gilliam, Grant,
Hood
River
, Jefferson,
Lincoln
, Linn,
Marion
, Morrow, Multnomah, Polk,
Sherman
, Tillamook, Umatilla, Union, Wallowa,
Wasco
,
Washington
, Wheeler and Yamhill.

Â Â Â Â Â  (4) The area included in the following counties on June 16, 1945, constitutes the south zone: Coos, Crook, Curry, Deschutes, Douglas, Harney,
Jackson
, Josephine, Klamath,
Lake
, Lane and Malheur.

Â Â Â Â Â  (5) Any document submitted for recording that utilizes an Oregon Coordinate System shall use only one specified zone and system for the entire document.

Â Â Â Â Â  (6) The use of the term ÂOregon Coordinate SystemÂ on any document submitted for filing as a public record is limited to coordinates based on the Oregon coordinate systems as defined in ORS 93.330 and must include appropriate system date and zone designations. [Amended by 1985 c.202 Â§1]

Â Â Â Â Â  93.330 Definition. (1) For more precisely defining the
Oregon
coordinate systems, the following definitions by the National Geodetic Survey of the National Ocean Service are adopted:

Â Â Â Â Â  (a) The Oregon Coordinate System of 1927, north zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 44 degrees 20 minutes and 46 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 43 degrees 40 minutes north latitude. This origin is given the coordinates: x−2,000,000 survey feet and y−0 survey feet, where one survey foot equals 1,200 divided by 3,937 meters exactly.

Â Â Â Â Â  (b) The Oregon Coordinate System of 1927, south zone, is a Lambert conformal projection of the Clarke Spheroid of 1866, having standard parallels at north latitudes 42 degrees 20 minutes and 44 degrees 00 minutes along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 41 degrees 40 minutes north latitude. This origin is given the coordinates: x−2,000,000 survey feet and y−0 survey feet, where one survey foot equals 1,200 divided by 3,937 meters exactly.

Â Â Â Â Â  (c) The Oregon Coordinate System of 1983, north zone, is a Lambert conformal projection of the Geodetic Reference System of 1980, having standard parallels at north latitudes 44 degrees 20 minutes and 46 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 43 degrees 40 minutes north latitude. This origin is given the coordinates: x−2,500,000 meters (8,202,099.74 feet) and y−0 meters (0 feet), where one foot equals 0.3048 meters exactly.

Â Â Â Â Â  (d) The Oregon Coordinate System of 1983, south zone, is a Lambert conformal projection of the Geodetic Reference System of 1980, having standard parallels at north latitudes 42 degrees 20 minutes and 44 degrees 00 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 120 degrees 30 minutes west of Greenwich and the parallel 41 degrees 40 minutes north latitude. This origin is given the coordinates: x−1,500,000 meters (4,921,259.84 feet) and y−0 meters (0 feet), where one foot equals 0.3048 meters exactly.

Â Â Â Â Â  (2) The position of the Oregon Coordinate System shall be as marked on the ground by monumented horizontal control stations established in conformity with the standards and specifications adopted by the Federal Geodetic Control Committee for first-order and second-order geodetic surveying, whose geodetic positions have been rigidly adjusted on the North American datum of 1927 or 1983, and whose coordinates have been computed on a system defined in this section. Any such station may be used for establishing a survey connection with the Oregon Coordinate System.

Â Â Â Â Â  (3) Nothing in this section is intended to limit the use of any coordinate system not identified as the ÂOregon Coordinate System.Â [Amended by 1985 c.202 Â§2]

Â Â Â Â Â  93.340 [Repealed by 1985 c.202 Â§7]

Â Â Â Â Â  93.350 Plane coordinates. The plane coordinates of a point on the earthÂs surface, used in expressing the position of such point, shall consist of two distances, expressed in meters and decimals of a meter or feet and decimals of a foot. One of these distances, to be known as the Âx-coordinate,Â shall give the position in an east and west direction; the other, to be known as the Ây-coordinate,Â shall give the position in a north and south direction. These coordinates shall be made to depend upon and conform to the coordinates, on the Oregon Coordinate System, of the triangulation and traverse stations of the National Geodetic Survey of the National Ocean Service within the State of
Oregon
, as those coordinates have been determined by that survey. [Amended by 1985 c.202 Â§3]

Â Â Â Â Â  93.360 Coordinates excluded from recordation. No coordinates based on the Oregon Coordinate System, purporting to define the position of a point on a land boundary, shall be presented to be recorded in any public land records or deed records unless:

Â Â Â Â Â  (1) Those coordinates were established in conformity with the standards and specifications adopted by the Federal Geodetic Control Committee for third-order geodetic surveying and are based upon horizontal control stations established in conformity with ORS 93.330 (2); and

Â Â Â Â Â  (2) That point is within one mile of a horizontal control station established in conformity with ORS 93.330 (2). However, an authorized state agency, city or county may modify the one-mile limitation to meet local conditions. [Amended by 1979 c.129 Â§1; 1985 c.202 Â§4]

Â Â Â Â Â  93.370 Description as supplemental. Distances, angles and areas derived by the use of the Oregon Coordinate System in compliance with the standards described in ORS 93.360 may be used in the basic description of any tract of land. If the coordinates based on the Oregon Coordinate System are used in the description of any tract of land, they shall be used only in addition to the basic description. [Amended by 1985 c.202 Â§5]

Â Â Â Â Â  93.380 Purchaser or mortgagee not required to rely on description. Nothing contained in ORS 93.320 to 93.370 requires any purchaser or mortgagee to rely on a description, any part of which consists only of coordinates. [Amended by 1985 c.202 Â§6]

EXECUTION, ACKNOWLEDGMENT AND PROOF OF INSTRUMENTS

Â Â Â Â Â  93.410 Execution and acknowledgment of deeds. Except as otherwise provided by law, deeds executed within this state, of lands or any interest in lands therein, shall be signed by the grantors and shall be acknowledged before any judge of the Supreme Court, circuit judge, county judge, justice of the peace or notary public within the state. No seal of the grantor, corporate or otherwise, shall be required on the deed. [Amended by 1965 c.502 Â§5; 1977 c.404 Â§1; 1999 c.654 Â§8]

Â Â Â Â Â  93.415 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.415)]

Â Â Â Â Â  93.420 Execution of deed where personal representative, guardian or conservator is unable or refuses to act. If any person is entitled to a deed from a personal representative, guardian or conservator who has died or resigned, has been discharged, disqualified or removed or refuses to execute it, the deed may be executed by the judge before whom the proceeding is pending or by the successor of the judge. [Amended by 1961 c.344 Â§104; 1969 c.591 Â§277]

Â Â Â Â Â  93.430 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.430)]

Â Â Â Â Â  93.440 Proof of execution by subscribing witness. Proof of the execution of any conveyance may be made before any officer authorized to take acknowledgments of deeds, and shall be made by a subscribing witness thereto, who shall state the place of residence of the witness, and that the witness knew the person described in and who executed the conveyance. Such proof shall not be taken unless the officer is personally acquainted with the subscribing witness, or has satisfactory evidence that the witness is the same person who was a subscribing witness to the instrument.

Â Â Â Â Â  93.450 Proof where witnesses are dead or absent. When any grantor is dead, out of this state, or refuses to acknowledge the deed, and all the subscribing witnesses to the deed are also dead or reside out of this state, it may be proved before the circuit court, or any judge thereof, by proving the handwriting of the grantor and of any subscribing witness thereto.

Â Â Â Â Â  93.460 Subpoena to compel witness to testify to execution of deed. Upon the application of any grantee, or any person claiming under the grantee, verified by the oath of the applicant setting forth that the grantor is dead, out of the state, or refuses to acknowledge the deed, and that any witness to the conveyance residing in the county where the application is made refuses to appear and testify touching its execution and that the conveyance cannot be proven without the evidence of the witness, any officer authorized to take the acknowledgment or proof of conveyances may issue a subpoena requiring the witness to appear and testify before the officer touching the execution of the conveyance. [Amended by 1981 c.11 Â§2]

Â Â Â Â Â  93.470 Indorsement of certificate of proof. Every officer who takes the proof of any conveyance shall indorse a certificate thereof, signed by the officer, on the conveyance. In the certificate the officer shall set forth those matters required by ORS 93.440 to 93.460 to be done, known or proved, together with the names of the witnesses examined before the officer, and their places of residence, and the substance of the evidence given by them.

Â Â Â Â Â  93.480 Deed acknowledged or proved as evidence; recordability. Every conveyance acknowledged, proved or certified in the manner prescribed by law by any of the authorized officers may be read in evidence without further proof thereof and is entitled to be recorded in the county where the land is situated.

Â Â Â Â Â  93.490 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.490)]

Â Â Â Â Â  93.500 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.500)]

Â Â Â Â Â  93.510 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.510)]

Â Â Â Â Â  93.520 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 93.520)]

Â Â Â Â Â  93.530 Execution, acknowledgment and recordation of assignments of sheriffsÂ certificates of sale. All assignments of sheriffsÂ certificates of sale of real property on execution or mortgage foreclosure shall be executed and acknowledged and recorded in the same manner as deeds of real property.

RECORDATION AND ITS EFFECTS

Â Â Â Â Â  93.600 Description of real property for purposes of recordation. Unless otherwise prescribed by law, real property shall be described for recordation by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by partition plat recording and parcel numbers, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page, document number or fee number of any public record of the county where the description may be found or in such other manner as to cause the description to be capable of being made certain. However, description by tax lot number shall not be adequate. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any such description of real property. [1987 c.586 Â§2; 1989 c.772 Â§26; 1995 c.382 Â§10]

Â Â Â Â Â  93.610 Separate books for recording deeds and mortgages; consolidated index. (1) Separate books shall be provided by the county clerk in each county for the recording of deeds and mortgages. In one book all deeds left with the clerk shall be recorded at full length, or as provided in ORS 93.780 to 93.800, with the certificates of acknowledgment or proof of their execution, and in the other all mortgages left with the county clerk shall in like manner be recorded. All other real property interests required or permitted by law to be recorded shall be recorded in the records maintained under ORS 205.130 or in records established under any other law.

Â Â Â Â Â  (2) Counties maintaining a consolidated index shall record deeds and mortgages and index them in the consolidated index in such a manner as to identify the entries as a deed or mortgage record. All other real property interests required or permitted by law to be recorded shall be recorded in the records kept and maintained under ORS 205.130 or in records established under any other law. [Amended by 1969 c.583 Â§1; 1987 c.586 Â§21; 1999 c.654 Â§9]

Â Â Â Â Â  93.620 Time and place of recording; certification. The county clerk shall certify upon every instrument recorded by the county clerk the time when it was recorded and a reference to where it is recorded. Every instrument is considered recorded at the time it was so certified. [Amended by 1999 c.654 Â§10]

Â Â Â Â Â  93.630 Index to record of deeds, mortgages and other real property interests. The county clerk shall also keep a proper direct index and a proper indirect index to the record of deeds, mortgages and all other real property interests required or permitted by law to be recorded, in which the county clerk shall enter, alphabetically, the name of every party to each instrument recorded by the county clerk, with a reference to where it is recorded. [Amended by 1987 c.586 Â§22; 1999 c.654 Â§11]

Â Â Â Â Â  93.635 Acknowledgment and recording of instruments contracting to convey fee title. (1) All instruments contracting to convey fee title to any real property, at a time more than 12 months from the date that the instrument is executed and the parties are bound, shall be acknowledged, in the manner provided for acknowledgment of deeds, by the conveyor of the title to be conveyed. Except for those instruments listed in subsection (2) of this section, all such instruments, or a memorandum thereof, shall be recorded by the conveyor not later than 15 days after the instrument is executed and the parties are bound thereby.

Â Â Â Â Â  (2) The following instruments contracting to convey fee title to any real property may be recorded as provided in subsection (1) of this section, but that subsection does not require such recordation of:

Â Â Â Â Â  (a) Earnest money or preliminary sales agreements;

Â Â Â Â Â  (b) Options; or

Â Â Â Â Â  (c) Rights of first refusal. [1975 c.618 Â§4; 1977 c.724 Â§1; 1987 c.586 Â§23]

Â Â Â Â Â  93.640 Unrecorded instrument affecting title or unrecorded assignment of sheriffÂs certificate of sale void as to subsequent purchaser. (1) Every conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof affecting the title of real property within this state which is not recorded as provided by law is void as against any subsequent purchaser in good faith and for a valuable consideration of the same real property, or any portion thereof, whose conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof is first filed for record, and as against the heirs and assigns of such subsequent purchaser. As used in this section, Âevery conveyance, deed, land sale contract, assignment of all or any portion of a sellerÂs or purchaserÂs interest in a land sale contract or other agreement or memorandum thereof affecting the title of real propertyÂ includes mortgages, trust deeds, and assignments for security purposes or assignments solely of proceeds, given by purchasers or sellers under land sale contract. As used in this section, ÂmemorandumÂ means an instrument that contains the date of the instrument being memorialized, the names of the parties, a legal description of the real property involved, and the nature of the interest created, which is signed by the person from whom the interest is intended to pass, and acknowledged or proved in the manner provided for the acknowledgment or proof of deeds. A memorandum of an instrument conveying or contracting to convey fee title to any real estate shall state on its face the true and actual consideration paid for such transfer as provided in ORS 93.030.

Â Â Â Â Â  (2) Every assignment of sheriffsÂ certificates of sale of real property on execution or mortgage foreclosure which is not recorded in the records of deeds in the county where the land is situated within five days after its execution is void as against any subsequent purchaser in good faith and for a valuable consideration of such certificate of sale, or the real property covered thereby, or any portion thereof, whose assignment is first recorded. [Amended by 1973 c.696 Â§19; 1977 c.605 Â§2; 1987 c.225 Â§1; 1989 c.516 Â§1]

Â Â Â Â Â  93.643 Method of giving constructive notice of interest in real property; electronic lien records. (1) To give constructive notice of an interest in real property, a person must have documentation of the interest recorded in the indices maintained under ORS 205.130 in the county where the property is located. Such recordation, and no other record, constitutes constructive notice to any person of the existence of the interest, except:

Â Â Â Â Â  (a) Constructive notice may be given as provided in ORS 311.405 and 446.515 to 446.547 and ORS chapters 87, 450, 451, 452, 453, 454, 455 and 456 and local government charters; or

Â Â Â Â Â  (b) A city may give constructive notice of a governmental lien by maintaining a record of the lien in an electronic medium that is accessible online during the regular business hours of the city.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A judgment lien attaches to real property of the judgment debtor as provided in ORS chapter 18.

Â Â Â Â Â  (b) A lien shall be created against all real property of the person named in an order or warrant as provided in ORS 205.125 if the order or warrant is recorded in the County Clerk Lien Record.

Â Â Â Â Â  (c) Constructive notice of either a local improvement district estimated assessment or a system development charge installment payment contract pursuant to ORS 223.290, created after September 9, 1995, is given only by one of the following methods:

Â Â Â Â Â  (A) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract in the indices maintained under ORS 205.130 in the county in which the property is located. The recording shall include a description of real property in the manner prescribed in ORS 93.600. The city shall continue to maintain the bond lien docket as prescribed in ORS 223.230. The bond lien docket shall include a reference to the county recording by a document fee number or book and page number.

Â Â Â Â Â  (B) By recording the notice of estimated assessment or the acceptance of the system development charge installment payment contract through an online electronic medium. The electronic lien record shall be the controlling lien record, to the exclusion of any informational recording made by the city in county indices. The city informational recording shall include a clear statement of the purpose of the recording and a reference to the location of the electronic lien record.

Â Â Â Â Â  (3) A city that maintains records through an online electronic medium shall comply with the following requirements:

Â Â Â Â Â  (a) Each lien record shall consist of the effective date of the recording, a reference to the location of source documents or files, a description of real property in the manner prescribed in ORS 93.600, a site address, if appropriate, a state property identification number or county property tax identification number, a lien account number or other account identifier, the amount of the estimated assessment or system development charge installment payment contract, the final assessment in the case of a local improvement assessment district and the current amount of principal balance.

Â Â Â Â Â  (b) Lien records shall be accessible through the online electronic medium to any individual or organization by mutual agreement with the city. Users of the online electronic medium shall be authorized to access the lien records from equipment maintained at sites of their choosing.

Â Â Â Â Â  (4) Recording of the satisfaction of a local improvement district assessment or system development charge installment payment contract shall be made in the same location as the original recording, either in the indices maintained under ORS 205.130 or in the lien docket maintained through an electronic medium as provided in this section.

Â Â Â Â Â  (5) A city that establishes an electronic lien record as authorized by this section shall record in the County Clerk Lien Record maintained under ORS 205.130 a statement that indicates the date and time at which the electronic lien record takes priority over the County Clerk Lien Record and that describes the methods by which the electronic lien records of the city are made accessible. [1987 c.586 Â§2a; 1995 c.709 Â§1; 1997 c.840 Â§1; 2003 c.576 Â§229]

Â Â Â Â Â  93.645 Priority of purchaser; extinguishing judgment lien; right of judgment creditor; ÂjudgmentÂ defined. (1) The interest of the purchaser, the heirs and assigns of the purchaser, under a contract for the purchase and sale of realty, if such contract or memorandum thereof has been recorded in deed records, shall have priority over the lien of any subsequent judgment against the seller of the property, the heirs and assigns of the seller, and conveyance in fulfillment of said contract shall extinguish the lien of any such judgment.

Â Â Â Â Â  (2) Subsection (1) of this section shall not be construed to limit the right of a judgment creditor to execute upon a vendorÂs interest in a land sales contract.

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, ÂjudgmentÂ includes any lien which by law becomes a lien upon real property in the same manner as a judgment, and includes a judgment or any such lien in favor of the State of
Oregon
and its agencies. [1975 c.270 Â§Â§1,2,3]

Â Â Â Â Â  93.650 Effect of record or certified transcript in evidence. The record of a conveyance duly recorded, or a transcript thereof certified by the county clerk in whose office it is recorded may be read in evidence in any court in the state, with the like effect as the original conveyance. However, the effect of such evidence may be rebutted by other competent testimony.

Â Â Â Â Â  93.660 Effect of abstract of title as evidence. Any abstract of title to real property in this state certified by any person regularly engaged in this state in the business of preparing and certifying such abstracts shall be received in all courts as prima facie evidence of the existence, condition and nature of the record of all deeds, mortgages and other instruments, conveyances or liens shown or mentioned in the abstract as affecting the property, and that the record is as described in such abstract.

Â Â Â Â Â  93.670 Power of attorney and executory contract for sale or purchase of lands; recordability; effect as evidence; revocation. (1) Every letter of attorney, or other instrument containing a power to convey lands, as agent or attorney for the owner of such lands, and every executory contract for the sale or purchase of lands, when acknowledged or proved in the manner prescribed for the acknowledgment or proof of conveyances, may be recorded in the county clerkÂs office of any county in which the lands to which such power or contract relates is situated. When so acknowledged or proved, such letter, instrument or contract, and the record thereof when recorded, or the certified transcript of such record, may be read in evidence in any court in this state without further proof of the same.

Â Â Â Â Â  (2) No letter of attorney, or other instrument so recorded, is deemed to be revoked by any act of the party by whom it was executed unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power was recorded.

Â Â Â Â Â  93.680 Patents, judgments and official grants; recordability; evidence. (1) The following are entitled to be recorded in the record of deeds of the county in which the lands lie, in like manner and with like effect as conveyances of land duly acknowledged, proved or certified:

Â Â Â Â Â  (a) The patents from the
United States
or of this state for lands within this state.

Â Â Â Â Â  (b) Judgments of courts in this state requiring the execution of a conveyance of real estate within this state.

Â Â Â Â Â  (c) Approved lists of lands granted to this state, or to corporations in this state.

Â Â Â Â Â  (d) Conveyances executed by any officer of this state by authority of law, of lands within this state.

Â Â Â Â Â  (2) The record of any such patent, judgment, approved lists or deeds recorded, or a transcript thereof certified by the county clerk in whose office it is recorded, may be read in evidence in any court in this state, with like effect as the original. [Amended by 1979 c.284 Â§93]

Â Â Â Â Â  93.690 Recording of instruments evidencing passage of title to land from
United States
to State of
Oregon
. (1) The Director of the Department of State Lands shall forward all patents and clear lists of land and other documents evidencing that title to land has passed from the United States to the State of Oregon, which have been or shall be received by the State of Oregon, to the officer in each county of the state in which any of such land is situated whose duty it is to record conveyances of real estate. Upon the receipt of such patents, clear lists or other documents, the recording officer of the county shall forthwith record the instruments in the records of deeds of the county and index them in the manner provided for indexing deeds. When the recording officer has properly recorded such instruments the recording officer shall return them to the Director of the Department of State Lands.

Â Â Â Â Â  (2) When any such instrument includes land in more than one county, the record of the instrument in each county need include only the description of the land lying wholly or partly in that county and all other land may be indicated as omitted. [Amended by 1999 c.803 Â§1]

Â Â Â Â Â  93.710 Instruments or memoranda creating certain interests in realty; contents; reforestation order; effect of recording. (1) Any instrument creating a license, easement, profit a prendre, or a leasehold interest or oil, gas or other mineral interest or estate in real property or an interest in real property created by a land sale contract, or memorandum of such instrument or contract, which is executed by the person from whom the interest is intended to pass, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of deeds of real property in the county where such real property is located. Any instrument creating a mortgage or trust deed, or a memorandum thereof, or assignment for security purposes relating to any of the interests or estates in real property referred to in this subsection, which is executed by the person from whom the mortgage, trust deed, or assignment for security purposes is intended to be given, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of mortgages of real property in the county where such real property is located. Such recordation, whether the instrument be recorded prior to or subsequent to May 29, 1963, constitutes notice to third persons of the rights of the parties under the instrument irrespective of whether the party granted such interest or estate is in possession of the real property. Any such instrument when so acknowledged or proved, or certified in the manner prescribed by law by any of the authorized officers, may be read in evidence without further proof thereof.

Â Â Â Â Â  (2) Any notice under ORS 527.710 or order under ORS 527.680 by the State Forester requiring the reforestation of specific lands may be indexed and recorded in the records of deeds of real property in the county where such real property is located. Such recordation constitutes notice to third persons of the rights and obligations of the parties to the notice or order. Any such notice or order when properly prepared in the manner prescribed by law by any of the authorized officers may be read in evidence without further proof thereof.

Â Â Â Â Â  (3)(a) As used in this section, ÂmemorandumÂ means an instrument that:

Â Â Â Â Â  (A) Contains the date of the instrument being memorialized;

Â Â Â Â Â  (B) Contains the names and addresses of the parties;

Â Â Â Â Â  (C) Contains a legal description of the real property involved and the nature of the interest created which is signed by the person from whom the interest is intended to pass; and

Â Â Â Â Â  (D) Is acknowledged or proved in the manner provided for the acknowledgment or proof of deeds.

Â Â Â Â Â  (b) In addition to the requirements of paragraph (a) of this subsection, a memorandum of a mortgage or trust deed shall contain:

Â Â Â Â Â  (A) The legend ÂMemorandum of MortgageÂ or ÂMemorandum of Trust DeedÂ either in capital letters or underscored above the body of the memorandum;

Â Â Â Â Â  (B) A description of any collateral encumbered by the mortgage or trust deed, other than the real property, that can be perfected by filing in the real property records of the county in which the collateral is situated;

Â Â Â Â Â  (C) A description in general terms of the obligation or obligations secured and a statement of the term or maturity date, if any, of the obligation or obligations;

Â Â Â Â Â  (D) A statement by the mortgagee or beneficiary that a complete copy of the mortgage or trust deed is available upon written request to the mortgagee or beneficiary; and

Â Â Â Â Â  (E) If the mortgage or trust deed constitutes a line of credit instrument as defined in ORS 86.155, the information required to appear on the front page of the instrument under ORS 86.155 (1)(b).

Â Â Â Â Â  (c) In addition to the requirements of paragraph (a) of this subsection, a memorandum of an instrument conveying or contracting to convey fee title to any real estate shall state on its face the true and actual consideration paid for such transfer as provided in ORS 93.030. [Amended by 1963 c.416 Â§1; 1973 c.696 Â§20; 1977 c.605 Â§3; 1983 c.759 Â§2; 1987 c.225 Â§2; 1997 c.152 Â§2]

Â Â Â Â Â  93.720 [Amended by 1985 c.540 Â§28; repealed by 1987 c.586 Â§49]

Â Â Â Â Â  93.730 Recordation of judgment in other counties. A certified copy of any judgment or order of confirmation affecting lands in this state made in any action may be recorded in the records of deeds in any county in which the land affected is wholly or partly situated by any party interested in the land or in the action. After the transcript is so recorded, the judgment is notice to all persons of the action and of the judgment or order, as completely as if the entire proceedings were had originally in the county in which the transcript is recorded. The record of the transcript is prima facie evidence of title as therein determined. [Amended by 2003 c.576 Â§354]

Â Â Â Â Â  93.740 Notice of lis pendens; contents; recordation; effect; discharge. (1) In all suits in which the title to or any interest in or lien upon real property is involved, affected or brought in question, any party thereto at the commencement of the suit, or at any time during the pendency thereof, may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises lies a notice of the pendency of the action containing the names of the parties, the object of the suit, and the description of the real property in the county involved, affected, or brought in question, signed by the party or the attorney of the party. From the time of recording the notice, and from that time only, the pendency of the suit is notice, to purchasers and incumbrancers, of the rights and equities in the premises of the party filing the notice. The notice shall be recorded in the same book and in the same manner in which mortgages are recorded, and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a conveyance or encumbrance that is not recorded in the manner provided by law before the filing of a notice of pendency that affects all or part of the same real property is void as to the person recording the notice of pendency for all rights and equities in the real property that are adjudicated in the suit. The provisions of this subsection apply only to a conveyance or encumbrance that under the provisions of ORS 93.640 would be void as against a subsequent purchaser whose interest in the property is of record at the time the notice of pendency is recorded and who purchased the property in good faith and for valuable consideration.

Â Â Â Â Â  (3) A conveyance or encumbrance is not void under subsection (2) of this section if:

Â Â Â Â Â  (a) The person who records a notice of pendency under this section has notice of the conveyance or encumbrance at the time the notice of pendency is recorded or otherwise does not act in good faith in recording the notice of pendency; or

Â Â Â Â Â  (b) Pursuant to ORCP 33, the court allows a person claiming an interest in real property under the conveyance or encumbrance to intervene in the suit for the purpose of seeking adjudication of the personÂs interest or priority in the property.

Â Â Â Â Â  (4) Unless otherwise prescribed by law, a party recording a notice of pendency shall use substantially the following form:

______________________________________________________________________________

NOTICE OF PENDENCY

OF AN ACTION

Â Â Â Â Â  Pursuant to ORS 93.740, the undersigned states:

Â Â Â Â Â  1.Â Â  As plaintiff(s), ____________, has filed an action in the ______ Court for
______
County
, State of
Oregon
;

Â Â Â Â Â  2.Â Â  The defendant(s) is/are: ________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________;

Â Â Â Â Â  3.Â Â  The object of the action is: _____

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________;

Â Â Â Â Â  4.Â Â  The description of the real property to be affected is: ____________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Â Â Â Â Â Â Â Â Â Â Â  ______________________

Dated this _____ day of _________, ___.

__________________

Plaintiff or

PlaintiffÂs attorney

Name: _________________

Address: _______________

_____________________

_____________________

Phone No.: ________

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of _____Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of ______, 2___ by ____________.

__________________

Notary Public for
Oregon

My commission expires: _________

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of _____Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of ______, 2___ by ____________ of ____________, a corporation, on behalf of the corporation.

__________________

Notary Public for
Oregon

My commission expires: _________

______________________________________________________________________________

[Amended by 1987 c.586 Â§24; 1997 c.598 Â§1]

Â Â Â Â Â  93.750 [Repealed by 1991 c.230 Â§35]

Â Â Â Â Â  93.760 Recordability of documents, orders and decrees of the
United States
District Court. Copies of documents, orders and decrees in proceedings in the District Court of the United States for the District of Oregon, which have been certified by the clerk of such court, and which affect title to real property in this state, shall be entitled to be recorded in the deed records of any county in which such real property is located. [Amended by 1985 c.540 Â§46; 1987 c.586 Â§47]

Â Â Â Â Â  93.770 Recordability of notices of bankruptcy and petitions, orders and judgments from bankruptcy cases. (1) A debtor or a trustee in bankruptcy, or the attorney representing either, may present a notice of bankruptcy for recordation in the deed records of a county in which real property that is owned by the debtor or in which the debtor has an interest is located. The notice of bankruptcy may contain a legal description of specific real property, if known, and must:

Â Â Â Â Â  (a) Be signed by the individual filing the notice;

Â Â Â Â Â  (b) Be acknowledged in the manner required for acknowledgment of a deed;

Â Â Â Â Â  (c) State the name of the debtor;

Â Â Â Â Â  (d) Identify the district court in which the case is pending, the bankruptcy case number and the bankruptcy chapter filed;

Â Â Â Â Â  (e) State the name, if applicable, of a trustee for the bankruptcy estate of the debtor, an attorney representing the debtor and an attorney representing the trustee; and

Â Â Â Â Â  (f) State that the bankruptcy case affects real property in the county that is owned by the debtor or in which the debtor has an interest.

Â Â Â Â Â  (2) Once recorded in the deed records of a county, the notice of bankruptcy may be released by filing for recordation in the same county:

Â Â Â Â Â  (a) After expiration of the notice period, a copy of a notice of intent to abandon the real property in a form approved by the bankruptcy court and certified by the clerk of the bankruptcy court;

Â Â Â Â Â  (b) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing abandonment of the real property; or

Â Â Â Â Â  (c) A copy of a judicial order, certified by the clerk of the bankruptcy court, authorizing closure or dismissal of the bankruptcy case if the real property was not otherwise administered in the case.

Â Â Â Â Â  (3) A copy of the following documents from a bankruptcy case or an adversary proceeding under the federal bankruptcy laws may be presented for recordation in the deed records of a county in which real property that is owned by the debtor or in which the debtor has an interest is located if the copy is certified by the clerk of the bankruptcy court:

Â Â Â Â Â  (a) A petition, with the schedules omitted.

Â Â Â Â Â  (b) An order or judgment filed and entered. [Amended by 2005 c.85 Â§1]

Â Â Â Â Â  93.780 Place of recording of instrument containing clauses of a mortgage or trust deed; county clerk to do recording; ÂMaster Form.Â An instrument containing a form or forms of covenants, conditions, obligations, powers and other clauses of a mortgage or a trust deed may

be recorded in any county. The county clerk, upon request of any person and on tender of the required fee, shall record the instrument. The instrument shall be entitled ÂMaster FormÂ and recorded in the name of the entity or person causing it to be recorded. [1969 c.583 Â§2]

Â Â Â Â Â  93.790 Effect of recording master form instrument; effect of incorporation by reference in mortgage or trust deed; effect of deviation. (1) After the master form instrument is recorded pursuant to ORS 93.780, any provisions of such instrument may be incorporated by reference in any mortgage or trust deed of real estate situated within this state, if the reference in the mortgage or trust deed states that:

Â Â Â Â Â  (a) The master form instrument was recorded in the county in which the mortgage or trust deed is offered for record;

Â Â Â Â Â  (b) The date when and the book and page or pages where the master form instrument was recorded; and

Â Â Â Â Â  (c) A copy of the master form instrument was furnished to the party executing the mortgage or trust deed at or before the time of its execution.

Â Â Â Â Â  (2) The recording of any mortgage or trust deed which has incorporated by reference any provision of a master form instrument recorded as provided in ORS 93.780 has like effect as if the incorporated provisions were set forth fully in the mortgage or trust deed.

Â Â Â Â Â  (3) In the event any instrument recorded as provided in subsections (1) and (2) of this section should deviate in any respect from a recorded master form, that portion that deviates from the master form shall not be deemed notice to third parties. [1969 c.583 Â§Â§3,5]

Â Â Â Â Â  93.800 Matter not to be recorded when accompanying mortgage or trust deed; liability for nonrecording. (1) No county clerk shall record matter accompanying a mortgage or trust deed presented for recording if such matter:

Â Â Â Â Â  (a) Purports to be copied or reproduced from a master form instrument recorded and identified as required by ORS 93.780;

Â Â Â Â Â  (b) Is preceded by the words Âdo not recordÂ or Ânot to be recordedÂ; and

Â Â Â Â Â  (c) Is separated from the mortgage or trust deed so that it will not appear on a photographic reproduction of any page containing a part of the mortgage or trust deed.

Â Â Â Â Â  (2) Notwithstanding any law to the contrary, no recorder is liable for failing to record matter the recorder is prohibited from recording by subsection (1) of this section. [1969 c.583 Â§4]

Â Â Â Â Â  93.802 Recording of short form mortgage or short form trust deed. (1) After a master form instrument is recorded in a county under ORS 93.780 and 93.790, an instrument entitled ÂShort Form MortgageÂ or ÂShort Form Trust DeedÂ may be recorded.

Â Â Â Â Â  (2) The short form instrument shall contain the title of the instrument, the names of all parties involved in the encumbrance of the real property described in the instrument, the legal description of the property that is encumbered by the instrument, the amount of the encumbrance, the date on which the instrument was executed and any other information required by law for recording the instrument.

Â Â Â Â Â  (3) Any provision of the master form instrument recorded under ORS 93.780 may be incorporated in a short form instrument by reference to:

Â Â Â Â Â  (a) The date when and the book and page or fee number where the master form instrument was recorded; and

Â Â Â Â Â  (b) Any specific provision of the master form instrument that applies to the short form instrument.

Â Â Â Â Â  (4) A short form instrument recorded under this section shall describe provisions in the short form instrument that deviate in any respect from the recorded master form instrument.

Â Â Â Â Â  (5) The person presenting a short form instrument for recording shall cause a complete copy of the master form instrument to which reference is made in the short form instrument to be provided or disclosed to each party involved in the encumbrance of the real property described in the short form instrument. [1991 c.230 Â§20]

Â Â Â Â Â  93.804 Requirement for original signatures for recording; recordation of certified copies. (1) Except as provided in subsection (2) of this section, when any instrument presented for recording conveys an interest in real property and is required by law to be acknowledged or proved, a county clerk shall not record the instrument unless the instrument contains the original signatures of the persons executing the instrument and the original signature of the officer before whom the acknowledgment was made.

Â Â Â Â Â  (2) A county clerk may record a certified copy of an instrument that conveys an interest in real property when the recording of a certified copy of the instrument is authorized by law and the instrument contains the original certification of the certifying officer. [1991 c.230 Â§21]

Â Â Â Â Â  93.806 Recordation of instrument creating certain liens. (1) Any instrument creating a lien on unpaid rents and profits of real property within this state, by assignment, mortgage, pledge or otherwise, or memorandum thereof, which is executed by the person from whom the lien is intended to be given, and acknowledged or proved in the manner provided for the acknowledgment or proof of other conveyances, may be indexed and recorded in the records of mortgages of real property in the county where such real property is located, as provided in ORS 93.710. Such recordation constitutes notice to third persons, and shall otherwise have the same effect as recordation pursuant to ORS 93.710, specifically, but without limitation, such lien shall not be voidable by and shall not be subordinate to the rights of either:

Â Â Â Â Â  (a) A subsequent lien creditor, as defined in ORS 79.0102; or

Â Â Â Â Â  (b) A subsequent bona fide purchaser of real property.

Â Â Â Â Â  (2) Such an assignment, mortgage or pledge shall be so perfected by such recording, without the holder thereof obtaining the appointment of receiver, taking possession of the subject real property, filing a financing statement pursuant to ORS chapter 79 or taking any other action in addition to such recording.

Â Â Â Â Â  (3) As used in this section, ÂmemorandumÂ has the meaning provided in ORS 93.710 (3). [1991 c.299 Â§1; 2001 c.445 Â§166]

Â Â Â Â Â  Note: 93.806 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 93 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.808 Approval of governmental unit required to record certain instruments. An instrument conveying title or interest to the State of
Oregon
or to a county, city or other political subdivision in this state may not be recorded unless the instrument carries an indication of approval of the conveyance by this state or the political subdivision accepting title or interest. [1999 c.654 Â§2]

VALIDATING AND CURATIVE ACTS

Â Â Â Â Â  93.810 Validating and curative Acts. The following are subjects of validating or curative Acts applicable to this chapter:

Â Â Â Â Â  (1) Evidentiary effect and recordation of conveyances before 1854.

Â Â Â Â Â  (2) Evidentiary effect and recordation of certified copies of deeds issued by State Land Board prior to 1885 where original deed was lost.

Â Â Â Â Â  (3) Defective acknowledgments of married women to conveyances prior to 1891.

Â Â Â Â Â  (4) Foreign instruments executed prior to 1903.

Â Â Â Â Â  (5) Deeds of married women before 1907, validity; executed under power of attorney and record as evidence.

Â Â Â Â Â  (6) Conveyances by reversioners and remainderpersons to life tenant.

Â Â Â Â Â  (7) Decrees or judgments affecting lands in more than one county.

Â Â Â Â Â  (8) Irregular deeds and conveyances; defective acknowledgments; irregularities in judicial sales; sales and deeds of executors, personal representatives, administrators, conservators and guardians; vested rights arising by adverse title; recordation.

Â Â Â Â Â  (9) Defective acknowledgments.

Â Â Â Â Â  (10) Title to lands from or through aliens. [Amended by 1973 c.823 Â§96; 2003 c.14 Â§36; 2003 c.576 Â§355]

DEED FORMS

Â Â Â Â Â  93.850 Warranty deed form; effect. (1) Warranty deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys and warrants to _____, Grantee, the following described real property free of encumbrances except as specifically set forth herein: (Describe the property conveyed.)

(If there are to be exceptions to the covenants described in ORS 93.850 (2)(c), here insert such exceptions.)

(Following statement of exceptions, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of _____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the following effect:

Â Â Â Â Â  (a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

Â Â Â Â Â  (b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

Â Â Â Â Â  (c) It shall include the following covenants, each of which shall run in favor of the grantee and the successors in title of the grantee as if written in the deed:

Â Â Â Â Â  (A) That at the time of the delivery of the deed the grantor is seized of the estate in the property which the grantor purports to convey and that the grantor has good right to convey the same.

Â Â Â Â Â  (B) That at the time of the delivery of the deed the property is free from encumbrances except as specifically set forth on the deed.

Â Â Â Â Â  (C) That the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same.

Â Â Â Â Â  (3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed. [1973 c.194 Â§1; 1999 c.214 Â§1]

Â Â Â Â Â  93.855 Special warranty deed form; effect. (1) Special warranty deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys and specially warrants to _____, Grantee, the following described real property free of encumbrances created or suffered by the grantor except as specifically set forth herein: (Describe the property conveyed.)

(If there are to be exceptions to the covenants described in ORS 93.855 (2), here insert such exceptions.)

(Following statement of exceptions, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of _____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the same effect as a warranty deed as described in ORS 93.850, except that the covenant of freedom from encumbrances shall be limited to those encumbrances created or suffered by the grantor and the covenant of warranty shall be limited to read: ÂThat the grantor warrants and will defend the title to the property against all persons who may lawfully claim the same by, through or under the grantor.Â

Â Â Â Â Â  (3) If the grantor desires to exclude any encumbrances or other interests from the scope of the covenants of the grantor, such exclusions must be expressly set forth on the deed. [1973 c.194 Â§2; 1999 c.214 Â§2]

Â Â Â Â Â  93.860 Bargain and sale deed form; effect. (1) Bargain and sale deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, conveys to _____, Grantee, the following described real property: (Describe the property conveyed.)

(Following description of property, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of _____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the following effect:

Â Â Â Â Â  (a) It shall convey the entire interest in the described property at the date of the deed which the deed purports to convey.

Â Â Â Â Â  (b) The grantor, the heirs, successors and assigns of the grantor, shall be forever estopped from asserting that the grantor had, at the date of the deed, an estate or interest in the land less than that estate or interest which the deed purported to convey and the deed shall pass any and all after acquired title.

Â Â Â Â Â  (3) A bargain and sale deed shall not operate to provide any covenants of title in the grantee and the successors of the grantee. [1973 c.194 Â§3; 1999 c.214 Â§3]

Â Â Â Â Â  93.865 Quitclaim deed form; effect. (1) Quitclaim deeds may be in the following form:

______________________________________________________________________________

_____, Grantor, releases and quitclaims to_____, Grantee, all right, title and interest in and to the following described real property: (Describe the property conveyed.)

(Following description of property, here insert statement required under ORS 93.040 (1).)

The true consideration for this conveyance is $_____. (Here comply with the requirements of ORS 93.030.)

Dated this _____ day of_____, 2___.

______________________________________________________________________________

Â Â Â Â Â  (2) A deed in the form of subsection (1) of this section shall have the effect of conveying whatever title or interest, legal or equitable, the grantor may have in the described property at the date of the deed but shall not transfer any title or interest which the grantor may thereafter obtain nor shall it operate as an estoppel.

Â Â Â Â Â  (3) A grantee taking title by way of a quitclaim deed shall not, merely because of receipt of title by or through such a deed, be denied the status of a good faith purchaser for value. [1973 c.194 Â§4; 1999 c.214 Â§4]

Â Â Â Â Â  93.870 Statutory deed forms optional. The form of deeds set forth in ORS 93.850 to 93.865 are permissive and not mandatory. Other forms of deeds may be used for the conveyance of real property. [1973 c.194 Â§5]

FORFEITURE UNDER LAND SALES CONTRACT

Â Â Â Â Â  93.905 Definitions for ORS 93.905 to 93.940. As used in ORS 93.905 to 93.940, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂContract for transfer or conveyance of an interest in real propertyÂ shall not include earnest money or preliminary sales agreements, options or rights of first refusal.

Â Â Â Â Â  (2) ÂForfeiture remedyÂ means the nonjudicial remedy whereby the seller cancels the contract for default, declares the purchaserÂs rights under the contract to be forfeited, extinguishes the debt and retains sums previously paid thereunder by the buyer.

Â Â Â Â Â  (3) ÂPurchase priceÂ means the total price for the interest in the real property as stated in the contract, including but not limited to down payment, other property or value given or promised for which a dollar value is stated in the contract and the balance of the purchase price payable in installments, not including interest. If the contract provides for the conveyance of an interest in more than one parcel of property, the purchase price shall include only the portion of the price attributable to the remaining, unconveyed interest in real property, if the value thereof is separately stated or can be determined from the terms of the contract.

Â Â Â Â Â  (4) ÂPurchaserÂ means any person who by voluntary transfer acquires a contractual interest in real property, any successor in interest to all or any part of the purchaserÂs contract rights of whom the seller has actual or constructive notice, and any person having a subordinate lien or encumbrance of record, including, but not limited to, a mortgagee, a beneficiary under a trust deed and a purchaser under a subordinate contract for transfer or conveyance of an interest in real property.

Â Â Â Â Â  (5) ÂSellerÂ means any person who transfers or conveys an interest in real property, or any successor in interest of the seller.

Â Â Â Â Â  (6) ÂUnpaid balanceÂ means the sum of the unpaid principal balance, accrued unpaid interest and any sums actually paid by the seller on behalf of the purchaser for items required to be paid by the purchaser, including amounts paid for delinquent taxes, assessments or liens, or to obtain or reinstate required insurance. [1985 c.718 Â§1]

Â Â Â Â Â  93.910 Enforcement of forfeiture remedy after notice of default. Whenever a contract for transfer or conveyance of an interest in real property provides a forfeiture remedy, whether the remedy is self-executing or is optional, forfeiture of the interest of a purchaser in default under the contract may be enforced only after notice of the default has been given to the purchaser as provided in ORS 93.915, notwithstanding any provision in the contract to the contrary. [1985 c.718 Â§2]

Â Â Â Â Â  93.913 Forfeiture allowed for default under certain collateral assignments of interest. In the event of a default under a collateral assignment of the interest of a seller or purchaser in a land sale contract, including a collateral assignment of the proceeds thereof, the assignee may enforce a remedy of forfeiture, as set forth in ORS 93.905 to 93.945, unless the agreement between the parties otherwise prohibits such remedy. [1989 c.516 Â§3]

Â Â Â Â Â  Note: 93.913 and 93.918 were added to and made a part of ORS chapter 93 by legislative action but were not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  93.915 Notice of default; contents; recordation; time of forfeiture; interim measures. (1) In the event of a default under a contract for conveyance of real property, a seller who wishes to enforce a forfeiture remedy must give written notice of default by service pursuant to ORCP 7 D(2) and 7 D(3), or by both first class and certified mail with return receipt requested, to the last-known address of the following persons or their legal representatives, if any:

Â Â Â Â Â  (a) The purchaser.

Â Â Â Â Â  (b) An occupant of the property.

Â Â Â Â Â  (c) Any person who has caused to be filed for record in the county clerkÂs office of a county in which any part or parcel of the real property is situated, a duly acknowledged request for a copy of any notice of default served upon or mailed to the purchaser. The request shall contain the name and address of the person requesting copies of the notice and shall identify the contract by stating the names of the parties to the contract, the date of recordation of the contract and the book and page where the contract is recorded. The county clerk shall immediately make a cross-reference of the request to the contract, either on the margin of the page where the contract is recorded or in some other suitable place. No request, statement or notation placed on the record pursuant to this section shall affect title to the property or be deemed notice to any person that any person so recording the request has any right, title, interest in, lien or charge upon the property referred to in the contract.

Â Â Â Â Â  (2) Notices served by mail are effective when mailed.

Â Â Â Â Â  (3) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the contract will be forfeited if the purchaser does not cure the default and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the contract will be forfeited may not be less than:

Â Â Â Â Â  (a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

Â Â Â Â Â  (b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

Â Â Â Â Â  (c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

Â Â Â Â Â  (4) The seller shall cause to be recorded in the real property records of each county in which any part of the property is located a copy of the notice, together with an affidavit of service or mailing of the notice of default, reciting the date the notice was served or mailed and the name and address of each person to whom it was given. From the date of recording, the notice and affidavit shall constitute constructive notice to third persons of the pending forfeiture. If, not later than one year after the time for cure stated in a recorded notice and affidavit or any recorded extension thereof, no declaration of forfeiture based upon the recorded notice and affidavit has been recorded and no extension of time for cure executed by the seller has been recorded, the notice and affidavit shall not be effective for any purpose nor shall it impart any constructive or other notice to third persons acquiring an interest in the purchaserÂs interest in the contract or the property or any portion of either. Any extension of time for cure executed by the seller shall be recorded in the same manner as the original notice and affidavit.

Â Â Â Â Â  (5) The statement contained in the notice as to the time after which the contract will be forfeited if the default is not cured shall conclusively be presumed to be correct, and the notice adequate, unless one or more recipients of such notice notifies the seller or the attorney for the seller, by registered or certified mail, that such recipient claims the right to a longer period of time in which to cure the default.

Â Â Â Â Â  (6) Subject to the procedural requirements of the Oregon Rules of Civil Procedure, an action may be instituted to appoint a receiver or to obtain a temporary restraining order during forfeiture under a land sale contract, except that a receiver shall not be appointed with respect to a single-family residence which is occupied at the time the notice of default is given, as the principal residence of the purchaser, the purchaserÂs spouse or the purchaserÂs minor dependent children. [1985 c.718 Â§3; 1987 c.717 Â§1; 1991 c.12 Â§1]

Â Â Â Â Â  93.918 Continuation of proceedings after certain types of stay ordered by court; procedures. (1) Except when a seller has participated in obtaining a stay, contract forfeiture proceedings that are stayed by order of the court, by proceedings in bankruptcy or for any other lawful reason, shall continue after release from the stay as if uninterrupted, if within 30 days after release the seller gives written amended notice of default by certified mail with return receipt requested, to the last-known address of those persons listed in ORS 93.915 (1). The amended notice of default shall:

Â Â Â Â Â  (a) Be given at least 20 days prior to the amended date of forfeiture;

Â Â Â Â Â  (b) Specify an amended date after which the contract will be forfeited, which may be the same as the original forfeiture date;

Â Â Â Â Â  (c) Conform to the requirements of ORS 93.915 (3), except the time periods set forth therein; and

Â Â Â Â Â  (d) State that the original forfeiture proceedings were stayed and the date the stay terminated.

Â Â Â Â Â  (2) The new date of forfeiture shall not be sooner than the date of forfeiture as set forth in the sellerÂs notice of default which was subject to the stay.

Â Â Â Â Â  (3) Prior to the date of forfeiture, the seller shall cause to be recorded in the real property records of each county in which any part of the property is located, a copy of the amended notice of default, together with an affidavit of service or mailing of the amended notice of default, reciting the date the amended notice of default was served or mailed and the name and address of each person to whom it was given. From the date of its recording, the amended notice of default shall be subject to the provisions of ORS 93.915 (4) and (5). [1989 c.516 Â§4]

Â Â Â Â Â  Note: See note under 93.913.

Â Â Â Â Â  93.920 Curing default to avoid forfeiture; payment of costs and expenses. A purchaser in default may avoid a forfeiture under the contract by curing the default or defaults before expiration of the notice period provided in ORS 93.915. If the default consists of a failure to pay sums when due under the contract, the default may be cured by paying the entire amount due, other than sums that would not then be due had no default occurred, at the time of cure under the terms of the contract. Any other default under the contract may be cured by tendering the performance required under the contract. In addition to paying the sums or tendering the performance necessary to cure the default, the person effecting the cure of the default shall pay all costs and expenses actually incurred in enforcing the contract, including, but not limited to, late charges, attorney fees not to exceed $350 and costs of title search. [1985 c.718 Â§4; 1987 c.717 Â§2]

Â Â Â Â Â  93.925 Failure to cure default; exclusiveness of notice. Notwithstanding a sellerÂs waiver of prior defaults, if notice is given and purchaser does not cure the default within the period specified in ORS 93.915, the contract forfeiture remedy may be exercised and the contract shall not be reinstated by any subsequent offer or tender of performance. The notice required in ORS 93.915 shall be in lieu of any notice that may be required under the terms of the contract itself, except where greater notice or notice to persons other than those described in ORS 93.915 is required by the terms of the contract, in which case notice shall be given for such longer period of time and to such additional persons as required by the contract. [1985 c.718 Â§5]

Â Â Â Â Â  93.930 Recording affidavit after forfeiture; affidavit as evidence. (1) When a contract for conveyance of real property has been forfeited in accordance with its terms after the seller has given notice to the purchaser as provided in ORS 93.915, the seller shall record an affidavit with the property description, a copy of the notice of default and proof of mailing attached, setting forth that the default of the purchaser under the terms of the contract was not cured within the time period provided in ORS 93.915 and that the contract has been forfeited. When the affidavit is recorded in the deed records of the county where the property described therein is located, the recitals contained in the affidavit shall be prima facie evidence in any court of the truth of the matters set forth therein, but the recitals shall be conclusive in favor of a purchaser for value in good faith relying upon them.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 93.905 to 93.945 and except to the extent otherwise provided in the contract or other agreement with the seller, forfeiture of a contract under ORS 93.905 to 93.930 shall have the following effects:

Â Â Â Â Â  (a) The purchaser and all persons claiming through the purchaser who were given the required notices pursuant to ORS 93.915, shall have no further rights in the contract or the property and no person shall have any right, by statute or otherwise, to redeem the property. The failure to give notice to any of these persons shall not affect the validity of the forfeiture as to persons so notified;

Â Â Â Â Â  (b) All sums previously paid under the contract by or on behalf of the purchaser shall belong to and be retained by the seller or other person to whom paid; and

Â Â Â Â Â  (c) All of the rights of the purchaser to all improvements made to the property at the time the declaration of forfeiture is recorded shall be forfeited to the seller and the seller shall be entitled to possession of the property on the 10th day after the declaration of forfeiture is recorded. Any persons remaining in possession after that day under any interest, except one prior to the contract, shall be deemed to be tenants at sufferance. Such persons may be removed from possession by following the procedures set out in ORS 105.105 to 105.168 or other applicable judicial procedures.

Â Â Â Â Â  (3) After the declaration of forfeiture is recorded, the seller shall have no claim against the purchaser and the purchaser shall not be liable to the seller for any portion of the purchase price unpaid or for any other breach of the purchaserÂs obligations under the contract. [1985 c.718 Â§6; 1987 c.717 Â§3]

Â Â Â Â Â  93.935 Effect of purchaserÂs abandonment or reconveyance on interest, lien or claim. (1) In the event of a default under a contract for conveyance of real property, the recorded interest, lien or claim of a person with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser, shall not be affected by the purchaserÂs abandonment or reconveyance to the seller unless the person is given notice in the manner specified in ORS 93.915.

Â Â Â Â Â  (2) The notice shall specify the nature of the default, the amount of the default if the default is in the payment terms, the date after which the purchaserÂs interest in the real property will be abandoned or reconveyed to the seller and the name and address of the seller or the attorney for the seller. The period specified in the notice after which the purchaserÂs interest will be abandoned or reconveyed to the seller may not be less than:

Â Â Â Â Â  (a) Sixty days, when the purchaser has reduced the unpaid balance to an amount greater than 75 percent of the purchase price;

Â Â Â Â Â  (b) Ninety days, when the purchaser has reduced the unpaid balance to an amount which is more than 50 percent but less than 75 percent of the purchase price; or

Â Â Â Â Â  (c) One hundred twenty days, when the purchaser has reduced the unpaid balance to an amount which is 50 percent or less of the purchase price.

Â Â Â Â Â  (3) If the person having an interest, lien or claim with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser whose interest arises under a contract for conveyance of real property, cures the default as provided in ORS 93.920 then such personÂs interest, lien or claim with respect to the real property shall not be affected by the purchaserÂs abandonment or reconveyance to the seller. [1985 c.718 Â§7; 1987 c.225 Â§3]

Â Â Â Â Â  93.940 Effect of sellerÂs foreclosure or other action on interest, lien or claim. The recorded interest, lien or claim of a person with respect to the real property, by virtue of an assignment, conveyance, contract, mortgage, trust deed or other lien or claim from or through a purchaser whose interest arises under a contract for conveyance of real property, shall be not affected by the sellerÂs foreclosure or other action on the contract unless such person is made a party to the action brought by the seller to enforce or foreclose the contract. In such action, such person shall be entitled to the same rights and opportunities to cure the purchaserÂs default or satisfy the purchaserÂs obligations as are granted the purchaser. [1985 c.718 Â§8; 1987 c.225 Â§4]

Â Â Â Â Â  93.945 Application of ORS 93.910 to 93.940. (1) The provisions of ORS 93.910 to 93.930 shall apply only to forfeiture remedies enforced after July 13, 1985. The date that the initial written notice of a default is given to the purchaser shall be the date of enforcement of the forfeiture remedy.

Â Â Â Â Â  (2) The provisions of ORS 93.935 and 93.940 shall apply to all contracts for transfer or conveyance of an interest in real property, whether executed on, before or after July 13, 1985. [1985 c.718 Â§Â§9,10]

PENALTIES

Â Â Â Â Â  93.990 Penalties. (1) The giving of a false statement of the true and actual consideration as required by ORS 93.030 is a Class A violation.

Â Â Â Â Â  (2) Any person served with the subpoena mentioned in ORS 93.460 who, without reasonable cause, refuses or neglects to appear, or appearing refuses to answer upon oath touching the matter mentioned in ORS 93.460 shall forfeit to the injured party $100. The person may also be committed to prison as for a contempt by the officer who issued the subpoena until the person submits to answer on oath as aforesaid.

Â Â Â Â Â  (3) Violation of ORS 93.635 is a Class D violation. [Subsection (1) enacted as 1967 c.462 Â§2; subsection (3) enacted as 1975 c.618 Â§4; 1977 c.724 Â§2; 1999 c.1051 Â§149]

_______________



Chapter 94

Chapter 94 Â Real Property Development

2007 EDITION

REAL PROPERTY DEVELOPMENT

PROPERTY RIGHTS AND TRANSACTIONS

DEVELOPMENT AGREEMENTS

94.504Â Â Â Â Â Â  Development agreements; contents; duration; effect on affordable housing covenants

94.508Â Â Â Â Â Â  Approval by governing body; findings; adoption

94.513Â Â Â Â Â Â  Procedures on consideration and approval

94.518Â Â Â Â Â Â  Application of local government law and policies to agreement

94.522Â Â Â Â Â Â  Amendment or cancellation of agreement; enforceability

94.528Â Â Â Â Â Â  Recording

TRANSFERABLE DEVELOPMENT CREDITS

94.531Â Â Â Â Â Â  Severable development interest in real property; transferable development credit

PLANNED COMMUNITIES

(General Provisions)

94.550Â Â Â Â Â Â  Definitions for ORS 94.550 to 94.783

94.560Â Â Â Â Â Â  Legislative findings

(Creation of Planned Community)

94.565Â Â Â Â Â Â  Planned community to be created under ORS 94.550 to 94.783; exception; conveyance of lot or unit prohibited until declaration recorded

94.570Â Â Â Â Â Â  Applicability of ORS 94.550 to 94.783

94.572Â Â Â Â Â Â  Applicability of certain provisions of ORS 94.550 to 94.783 to Class I or Class II planned communities

94.575Â Â Â Â Â Â  Applicability of subdivision law

94.580Â Â Â Â Â Â  Declaration; recordation; contents

94.585Â Â Â Â Â Â  Authority to amend declaration and initial bylaws to comply with federal or state laws

94.590Â Â Â Â Â Â  Amendment of declaration by owners

94.595Â Â Â Â Â Â  Reserve account for maintaining, repairing and replacing common property; reserve study; maintenance plan

(Declarant Control; Turnover of Administrative Control)

94.600Â Â Â Â Â Â  Declarant control of association

94.604Â Â Â Â Â Â  Transitional advisory committee

94.609Â Â Â Â Â Â  Notice of meeting to turn over administrative responsibility

94.616Â Â Â Â Â Â  Turnover meeting; transfer of administration; receivership

94.621Â Â Â Â Â Â  Rights of declarant following turnover meeting

94.622Â Â Â Â Â Â  Obligations and liabilities arising from transfer of special declarant rights

94.623Â Â Â Â Â Â  Acquisition of special declarant rights by successor declarant; exceptions

(Homeowners Association; Management of Planned Community)

94.625Â Â Â Â Â Â  Formation of homeowners association; adoption of initial bylaws; amendment of bylaws

94.630Â Â Â Â Â Â  Powers of association

94.635Â Â Â Â Â Â  Association bylaws

94.640Â Â Â Â Â Â  Association board of directors; powers and duties; removal of member; meetings; executive sessions

94.641Â Â Â Â Â Â  Assent of director to board action

94.642Â Â Â Â Â Â  Receivership for failure of homeowners association to fill vacancies on board of directors

94.645Â Â Â Â Â Â  Adoption of annual budget

94.647Â Â Â Â Â Â  Use of written ballot for approving or rejecting matters subject to meeting of association members; procedures; exceptions

94.650Â Â Â Â Â Â  Meetings of lot owners; notice

94.652Â Â Â Â Â Â  Electronic notice to owner or director

94.655Â Â Â Â Â Â  Quorum for association meetings

94.657Â Â Â Â Â Â  Rules of order

94.658Â Â Â Â Â Â  Voting or granting consent

94.660Â Â Â Â Â Â  Method of voting or consenting

94.661Â Â Â Â Â Â  Electronic ballot

94.662Â Â Â Â Â Â  Notice to lot owners of intent of association to commence judicial or administrative proceeding; contents of notice; right of lot owner to opt out

94.665Â Â Â Â Â Â  Authority of association to sell or transfer common property

94.667Â Â Â Â Â Â  Recording association information with county clerk

94.670Â Â Â Â Â Â  Association duty to keep documents and records; payment of association expenses; review of financial statement by certified public accountant; examination of records by owner

94.673Â Â Â Â Â Â  When compliance with specified provisions of ORS 94.640 and 94.670 required

94.675Â Â Â Â Â Â  Insurance for common property

94.676Â Â Â Â Â Â  Insurance deductible for certain planned communities

94.677Â Â Â Â Â Â  Election to have ORS 94.645, 94.655 and 94.675 apply

94.680Â Â Â Â Â Â  Blanket all-risk insurance

94.685Â Â Â Â Â Â  Specification of insurance for individual lots

94.690Â Â Â Â Â Â  Terms of insurance under ORS 94.680

94.695Â Â Â Â Â Â  Authority to delegate association powers to master association

94.700Â Â Â Â Â Â  Duration and termination of initial management agreements and service and employment contracts

(Assessments and Liens Against Lots; Easements)

94.704Â Â Â Â Â Â  Assessment and payment of common expenses

94.709Â Â Â Â Â Â  Liens against lots; priority; duration; record notice of claim of unpaid assessment; foreclosure procedure

94.712Â Â Â Â Â Â  Lot owner personally liable for assessment; joint liability of grantor and grantee following conveyance; limitation

94.716Â Â Â Â Â Â  Lien against two or more lots; release

94.719Â Â Â Â Â Â  Lien foreclosure; other legal action by declarant, association or owner; attorney fees

94.723Â Â Â Â Â Â  Common expenses; liability of first mortgagee

94.728Â Â Â Â Â Â  Taxation of lots and common property

94.733Â Â Â Â Â Â  Easements held by owner of lot and by declarant

(Miscellaneous)

94.760Â Â Â Â Â Â  Promotional material showing possible improvements

94.770Â Â Â Â Â Â  Application of rule against perpetuities; conflict between declaration and bylaws; effect on title of declarationÂs noncompliance with Oregon Planned Community Act; conflict between Oregon Planned Community Act and ORS chapter 65

94.775Â Â Â Â Â Â  Judicial partition prohibited

94.777Â Â Â Â Â Â  Compliance with bylaws and other restrictions required; effect of noncompliance

94.780Â Â Â Â Â Â  Remedies

94.783Â Â Â Â Â Â  When certain administrative provisions apply

94.785Â Â Â Â Â Â  Short title

TIMESHARE ESTATES

(General Provisions)

94.803Â Â Â Â Â Â  Definitions for ORS 94.803 and 94.807 to 94.945

94.806Â Â Â Â Â Â  Legislative finding

94.807Â Â Â Â Â Â  Application

94.808Â Â Â Â Â Â  Managing entity as taxpayer

94.809Â Â Â Â Â Â  Valuation of timeshare property; exclusions from value

94.811Â Â Â Â Â Â  When owners of planned community, condominium or subdivision may prohibit timeshare plan

(Creation of Timeshare Estates)

94.813Â Â Â Â Â Â  Character of timeshare estates

94.816Â Â Â Â Â Â  Partition prohibited; exception

94.818Â Â Â Â Â Â  Recording of timeshare instrument; payments required

94.821Â Â Â Â Â Â  Content of timeshare instrument

94.823Â Â Â Â Â Â  Notice of intent to sell timeshares; form and content; rules

94.826Â Â Â Â Â Â  Information on exchange program; content; rules

94.828Â Â Â Â Â Â  Public report on plan

94.829Â Â Â Â Â Â
Sale
not allowed before issuance of public report; distribution and uses of report

94.831Â Â Â Â Â Â  Filing fees; inspection advance payment; disposition of moneys

94.833Â Â Â Â Â Â
Sale
of timeshare plan located out-of-state

(PurchaserÂs Rights)

94.836Â Â Â Â Â Â  Cancellation of purchase within five days

94.839Â Â Â Â Â Â  Notice of cancellation right

94.841Â Â Â Â Â Â  Waiver of rights void

94.843Â Â Â Â Â Â  Limits on developer right to transfer

(Association of Owners; Management)

94.846Â Â Â Â Â Â  Designation of managing entity; duties and powers of entity

94.848Â Â Â Â Â Â  How managing entity of developer terminated

94.853Â Â Â Â Â Â  Payment of common expenses

94.856Â Â Â Â Â Â  Assessment of common expenses as lien; recording; foreclosure; fees; remedies; exception

94.858Â Â Â Â Â Â  OwnersÂ association; powers and duties

94.863Â Â Â Â Â Â  DeveloperÂs duty to managing entity

94.867Â Â Â Â Â Â  Judicial declaration of failure in management

94.869Â Â Â Â Â Â  Insurance coverage

(Escrow)

94.871Â Â Â Â Â Â  When purchase money agreement prohibited; escrow requirements

94.873Â Â Â Â Â Â  Escrow account; closing; release

94.876Â Â Â Â Â Â  Requirements for closing escrow

94.878Â Â Â Â Â Â  Duties of escrow agent

94.881Â Â Â Â Â Â  Who may serve as escrow agent

(Lien Payment)

94.885Â Â Â Â Â Â  Rights of lienholder

94.890Â Â Â Â Â Â  Lien payment trust; payments; delinquencies

94.895Â Â Â Â Â Â  Trust irrevocable without alternative arrangement

94.900Â Â Â Â Â Â  Alternative to lien payment trust

94.905Â Â Â Â Â Â  Surety bond

(Enforcement)

94.915Â Â Â Â Â Â  Inspection of records; rules; uniform standards

94.920Â Â Â Â Â Â  Consent to service by out-of-state developer

94.925Â Â Â Â Â Â  Civil penalty

94.930Â Â Â Â Â Â  Commissioner order; injunctive relief

(Prohibited Practices)

94.940Â Â Â Â Â Â  False practices prohibited

94.945Â Â Â Â Â Â  Advertising regulation

MEMBERSHIP CAMPGROUNDS

94.953Â Â Â Â Â Â  Definitions for ORS 94.953 to 94.989

94.956Â Â Â Â Â Â  Registration required to sell membership camping contract

94.959Â Â Â Â Â Â  Application for registration

94.962Â Â Â Â Â Â  Exemptions from registration

94.965Â Â Â Â Â Â  Effective date of registration

94.968Â Â Â Â Â Â  Denial, suspension and revocation of registration; other sanctions

94.971Â Â Â Â Â Â  Fee for registration or amendment of an offer or sale of membership camping contract

94.974Â Â Â Â Â Â  Written disclosures required; procedures; inspection of records

94.975Â Â Â Â Â Â  False practices prohibited

94.976Â Â Â Â Â Â  Advertising regulation

94.977Â Â Â Â Â Â  Registration as salesperson or broker

94.980Â Â Â Â Â Â  Application for registration; fee

94.983Â Â Â Â Â Â  Cancellation of contract by purchaser; notice of right to cancel

94.986Â Â Â Â Â Â  Requirements for sale of membership camping contract; nondisturbance agreements

94.987Â Â Â Â Â Â  Judicial declaration of failure in management

94.989Â Â Â Â Â Â  Interpretation of membership camping contracts; application of Unlawful Trade Practices Act

Â Â Â Â Â  94.004 [Formerly 91.500; 1983 c.530 Â§48; 1987 c.459 Â§1; 1989 c.595 Â§1; renumbered

100.005 in 1989]

Â Â Â Â Â  94.005 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.010 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.011 [Formerly 91.503; renumbered 100.010 in 1989]

Â Â Â Â Â  94.013 [1987 c.459 Â§6; 1989 c.595 Â§2; renumbered 100.020 in 1989]

Â Â Â Â Â  94.015 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.016 [1987 c.459 Â§39; renumbered 100.025 in 1989]

Â Â Â Â Â  94.017 [Formerly 91.504; 1987 c.459 Â§37; 1989 c.595 Â§3; renumbered 100.185 in 1989]

Â Â Â Â Â  94.020 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.021 [1987 c.459 Â§3; 1989 c.595 Â§4; renumbered 100.150 in 1989]

Â Â Â Â Â  94.022 [1987 c.459 Â§4; 1989 c.595 Â§5; renumbered 100.155 in 1989]

Â Â Â Â Â  94.023 [Formerly 91.506; 1987 c.459 Â§7; 1989 c.595 Â§6; renumbered 100.100 in 1989]

Â Â Â Â Â  94.025 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.029 [Formerly 91.509; 1983 c.530 Â§49; 1983 c.615 Â§1; 1987 c.459 Â§8; 1989 c.595 Â§7; renumbered 100.105 in 1989]

Â Â Â Â Â  94.030 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.035 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.036 [Formerly 91.512; 1983 c.615 Â§2; 1983 c.740 Â§7a; 1987 c.459 Â§9; renumbered 100.110 in 1989]

Â Â Â Â Â  94.040 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.042 [Formerly 91.515; 1983 c.309 Â§8; 1985 c.582 Â§2; 1987 c.459 Â§10; 1989 c.595 Â§8; renumbered 100.115 in 1989]

Â Â Â Â Â  94.045 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.047 [Formerly 91.518; 1983 c.309 Â§8a; 1987 c.459 Â§11; 1989 c.595 Â§9; renumbered 100.120 in 1989]

Â Â Â Â Â  94.048 [1987 c.459 Â§3a; renumbered 100.125 in 1989]

Â Â Â Â Â  94.050 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.053 [Formerly 91.519; 1983 c.309 Â§8b; renumbered 100.130 in 1989]

Â Â Â Â Â  94.055 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.059 [Formerly 91.521; 1983 c.615 Â§3; 1987 c.459 Â§12; renumbered 100.135 in 1989]

Â Â Â Â Â  94.060 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.065 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.066 [1981 c.647 Â§30; renumbered 100.170 in 1989]

Â Â Â Â Â  94.070 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.072 [1981 c.647 Â§33; renumbered 100.175 in 1989]

Â Â Â Â Â  94.075 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.078 [1981 c.647 Â§25; 1983 c.206 Â§1; 1983 c.530 Â§50; 1987 c.459 Â§13; 1989 c.595 Â§10; renumbered 100.200 in 1989]

Â Â Â Â Â  94.080 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.084 [1981 c.647 Â§26; 1987 c.459 Â§14; renumbered 100.205 in 1989]

Â Â Â Â Â  94.085 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.090 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.091 [1981 c.647 Â§27; 1983 c.206 Â§2; 1987 c.459 Â§15; renumbered 100.210 in 1989]

Â Â Â Â Â  94.095 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.097 [1981 c.647 Â§29; 1989 c.595 Â§11; renumbered 100.220 in 1989]

Â Â Â Â Â  94.100 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.103 [1981 c.647 Â§28; 1989 c.595 Â§12; renumbered 100.225 in 1989]

Â Â Â Â Â  94.105 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.109 [Formerly 91.523; renumbered 100.300 in 1989]

Â Â Â Â Â  94.110 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.115 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.116 [Formerly 91.524; renumbered 100.305 in 1989]

Â Â Â Â Â  94.120 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.122 [Formerly 91.526; 1989 c.595 Â§13; renumbered 100.310 in 1989]

Â Â Â Â Â  94.125 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.128 [1981 c.886 Â§5; 1989 c.595 Â§14; renumbered 100.315 in 1989]

Â Â Â Â Â  94.130 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.134 [1981 c.886 Â§6; 1989 c.595 Â§15; renumbered 100.320 in 1989]

Â Â Â Â Â  94.135 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.140 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.145 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.146 [Formerly 91.527; 1989 c.595 Â§16; renumbered 100.405 in 1989]

Â Â Â Â Â  94.150 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.152 [Formerly 91.531; 1983 c.615 Â§4; 1987 c.459 Â§16; 1989 c.595 Â§48; renumbered 100.410 in 1989]

Â Â Â Â Â  94.155 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.158 [Formerly 91.533; 1987 c.459 Â§17; 1989 c.595 Â§17; renumbered 100.415 in 1989]

Â Â Â Â Â  94.160 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.164 [Formerly 91.534; renumbered 100.420 in 1989]

Â Â Â Â Â  94.165 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.170 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.171 [Formerly 91.536; 1987 c.459 Â§18; renumbered 100.430 in 1989]

Â Â Â Â Â  94.175 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.177 [1981 c.647 Â§32; renumbered 100.435 in 1989]

Â Â Â Â Â  94.180 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.185 [Formerly 91.539; 1989 c.595 Â§18; renumbered 100.440 in 1989]

Â Â Â Â Â  94.190 [Formerly 91.542; renumbered 100.445 in 1989]

Â Â Â Â Â  94.195 [Formerly 91.546; 1983 c.530 Â§51; 1989 c.595 Â§19; renumbered 100.450 in 1989]

Â Â Â Â Â  94.202 [Formerly 91.548; 1989 c.595 Â§20; renumbered 100.460 in 1989]

Â Â Â Â Â  94.205 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.208 [Formerly 91.551; 1989 c.595 Â§21; renumbered 100.475 in 1989]

Â Â Â Â Â  94.210 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.214 [Formerly 91.554; renumbered 100.480 in 1989]

Â Â Â Â Â  94.215 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.220 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.221 [Formerly 91.557; renumbered 100.485 in 1989]

Â Â Â Â Â  94.225 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.230 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.231 [Formerly 91.561; renumbered 100.505 in 1989]

Â Â Â Â Â  94.235 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.237 [Formerly 91.562; renumbered 100.510 in 1989]

Â Â Â Â Â  94.240 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.243 [Formerly 91.563; 1983 c.309 Â§8c; 1983 c.615 Â§5; renumbered 100.515 in 1989]

Â Â Â Â Â  94.245 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.250 [1981 c.647 Â§31; 1983 c.309 Â§8d; renumbered 100.520 in 1989]

Â Â Â Â Â  94.255 [Formerly 91.564; renumbered 100.525 in 1989]

Â Â Â Â Â  94.260 [Formerly 91.566; 1987 c.459 Â§19; 1989 c.595 Â§22; renumbered 100.530 in 1989]

Â Â Â Â Â  94.265 [Formerly 91.569; renumbered 100.535 in 1989]

Â Â Â Â Â  94.270 [Formerly 91.572; renumbered 100.540 in 1989]

Â Â Â Â Â  94.275 [Formerly 91.576; renumbered 100.545 in 1989]

Â Â Â Â Â  94.280 [Formerly 91.578; 1983 c.615 Â§6; 1989 c.595 Â§23; renumbered 100.550 in 1989]

Â Â Â Â Â  94.285 [Formerly 91.581; renumbered 100.555 in 1989]

Â Â Â Â Â  94.295 [Formerly 91.584; 1989 c.595 Â§24; renumbered 100.600 in 1989]

Â Â Â Â Â  94.300 [Formerly 91.587; 1989 c.595 Â§25; renumbered 100.605 in 1989]

Â Â Â Â Â  94.305 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.306 [Formerly 91.591; 1989 c.595 Â§26; renumbered 100.610 in 1989]

Â Â Â Â Â  94.310 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.312 [Formerly 91.593; 1989 c.595 Â§27; renumbered 100.615 in 1989]

Â Â Â Â Â  94.315 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.318 [Formerly 91.596; 1989 c.595 Â§28; renumbered 100.620 in 1989]

Â Â Â Â Â  94.320 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.322 [1983 c.615 Â§8; renumbered 100.625 in 1989]

Â Â Â Â Â  94.324 [Formerly 91.599; 1985 c.760 Â§1; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.325 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.330 [Amended by 1969 c.591 Â§278; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.331 [Formerly 91.602; 1987 c.459 Â§20; 1989 c.595 Â§29; renumbered 100.635 in 1989]

Â Â Â Â Â  94.333 [1987 c.459 Â§22; renumbered 100.015 in 1989]

Â Â Â Â Â  94.335 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.336 [Formerly 91.606; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.340 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.342 [Formerly 91.608; 1987 c.459 Â§29; renumbered 100.645 in 1989]

Â Â Â Â Â  94.345 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.348 [Formerly 91.611; 1987 c.459 Â§30; renumbered 100.650 in 1989]

Â Â Â Â Â  94.350 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.351 [1987 c.459 Â§24; 1989 c.595 Â§30; renumbered 100.655 in 1989]

Â Â Â Â Â  94.353 [1987 c.459 Â§25; renumbered 100.640 in 1989]

Â Â Â Â Â  94.354 [1987 c.459 Â§23; renumbered 100.670 in 1989]

Â Â Â Â Â  94.355 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.356 [1987 c.459 Â§26; renumbered 100.660 in 1989]

Â Â Â Â Â  94.357 [1987 c.459 Â§27; renumbered 100.675 in 1989]

Â Â Â Â Â  94.358 [1987 c.459 Â§28; renumbered 100.680 in 1989]

Â Â Â Â Â  94.359 [Formerly 91.614; 1987 c.459 Â§31; renumbered 100.700 in 1989]

Â Â Â Â Â  94.360 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.365 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.366 [Formerly 91.617; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.370 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.372 [Formerly 91.621; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.375 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.378 [Formerly 91.623; repealed by 1987 c.459 Â§41]

Â Â Â Â Â  94.380 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.384 [Formerly 91.626; 1987 c.459 Â§32; 1989 c.171 Â§12; 1989 c.595 Â§31; renumbered 100.705 in 1989]

Â Â Â Â Â  94.385 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.390 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.391 [Formerly 91.629; 1987 c.459 Â§35; renumbered 100.710 in 1989]

Â Â Â Â Â  94.395 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.400 [Formerly 91.631; renumbered 100.720 in 1989]

Â Â Â Â Â  94.405 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.406 [Formerly 91.634; renumbered 100.725 in 1989]

Â Â Â Â Â  94.410 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.412 [Formerly 91.637; 1989 c.595 Â§47; renumbered 100.730 in 1989]

Â Â Â Â Â  94.415 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.418 [1981 c.647 Â§24; renumbered 100.735 in 1989]

Â Â Â Â Â  94.420 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.424 [Formerly 91.641; 1989 c.595 Â§32; renumbered 100.740 in 1989]

Â Â Â Â Â  94.425 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.430 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.431 [Formerly 91.646; 1987 c.459 Â§36; renumbered 100.745 in 1989]

Â Â Â Â Â  94.435 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.437 [Formerly 91.649; renumbered 100.750 in 1989]

Â Â Â Â Â  94.440 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.445 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.448 [Formerly 91.652; renumbered 100.770 in 1989]

Â Â Â Â Â  94.454 [Formerly 91.656; renumbered 100.775 in 1989]

Â Â Â Â Â  94.460 [Formerly 91.658; renumbered 100.780 in 1989]

Â Â Â Â Â  94.465 [Formerly 91.661; 1989 c.595 Â§33; renumbered 100.785 in 1989]

Â Â Â Â Â  94.470 [Formerly 91.664; 1983 c.696 Â§7b; 1989 c.706 Â§7; renumbered 100.900 in 1989]

Â Â Â Â Â  94.475 [Formerly 91.667; renumbered 100.905 in 1989]

Â Â Â Â Â  94.480 [Formerly 91.671; renumbered 100.910 in 1989]

DEVELOPMENT AGREEMENTS

Â Â Â Â Â  94.504 Development agreements; contents; duration; effect on affordable housing covenants. (1) A city or county may enter into a development agreement as provided in ORS 94.504 to 94.528 with any person having a legal or equitable interest in real property for the development of that property.

Â Â Â Â Â  (2) A development agreement shall specify:

Â Â Â Â Â  (a) The duration of the agreement;

Â Â Â Â Â  (b) The permitted uses of the property;

Â Â Â Â Â  (c) The density or intensity of use;

Â Â Â Â Â  (d) The maximum height and size of proposed structures;

Â Â Â Â Â  (e) Provisions for reservation or dedication of land for public purposes;

Â Â Â Â Â  (f) A schedule of fees and charges;

Â Â Â Â Â  (g) A schedule and procedure for compliance review;

Â Â Â Â Â  (h) Responsibility for providing infrastructure and services;

Â Â Â Â Â  (i) The effect on the agreement when changes in regional policy or federal or state law or rules render compliance with the agreement impossible, unlawful or inconsistent with such laws, rules or policy;

Â Â Â Â Â  (j) Remedies available to the parties upon a breach of the agreement;

Â Â Â Â Â  (k) The extent to which the agreement is assignable; and

Â Â Â Â Â  (L) The effect on the applicability or implementation of the agreement when a city annexes all or part of the property subject to a development agreement.

Â Â Â Â Â  (3) A development agreement shall set forth all future discretionary approvals required for the development specified in the agreement and shall specify the conditions, terms, restrictions and requirements for those discretionary approvals.

Â Â Â Â Â  (4) A development agreement shall also provide that construction shall be commenced within a specified period of time and that the entire project or any phase of the project be completed by a specified time.

Â Â Â Â Â  (5) A development agreement shall contain a provision that makes all city or county obligations to expend moneys under the development agreement contingent upon future appropriations as part of the local budget process. The development agreement shall further provide that nothing in the agreement requires a city or county to appropriate any such moneys.

Â Â Â Â Â  (6) A development agreement must state the assumptions underlying the agreement that relate to the ability of the city or county to serve the development. The development agreement must also specify the procedures to be followed when there is a change in circumstances that affects compliance with the agreement.

Â Â Â Â Â  (7) A development agreement is binding upon a city or county pursuant to its terms and for the duration specified in the agreement.

Â Â Â Â Â  (8) The maximum duration of a development agreement entered into with:

Â Â Â Â Â  (a) A city is 15 years; and

Â Â Â Â Â  (b) A county is seven years.

Â Â Â Â Â  (9) ORS 94.504 to 94.528 do not limit the authority of a city or county to take action pursuant to ORS 456.270 to 456.295. [1993 c.780 Â§1; 2005 c.315 Â§1; 2007 c.691 Â§7]

Â Â Â Â Â  Note: 94.504 to 94.528 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.505 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.508 Approval by governing body; findings; adoption. (1) A development agreement shall not be approved by the governing body of a city or county unless the governing body finds that the agreement is consistent with local regulations then in place for the city or county.

Â Â Â Â Â  (2) The governing body of a city or county shall approve a development agreement or amend a development agreement by adoption of an ordinance declaring approval or setting forth the amendments to the agreement. Notwithstanding ORS 197.015 (10)(b), the approval or amendment of a development agreement is a land use decision under ORS chapter 197. [1993 c.780 Â§2; 2005 c.22 Â§74; 2007 c.354 Â§27]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.510 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.513 Procedures on consideration and approval. (1) A city or county may, by ordinance, establish procedures and requirements for the consideration of development agreements upon application by, or on behalf of, the owner of property on which development is sought or another person having a legal or equitable interest in that property.

Â Â Â Â Â  (2) Approval of a development agreement requires compliance with local regulations and the approval of the city or county governing body after notice and hearing. The notice of the hearing shall, in addition to any other requirements, state the time and place of the public hearing and contain a brief statement of the major terms of the proposed development agreement, including a description of the area within the city or county that will be affected by the proposed development agreement. [1993 c.780 Â§3]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.515 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.518 Application of local government law and policies to agreement. Unless otherwise provided by the development agreement, the comprehensive plan, zoning ordinances and other rules and policies of the jurisdiction governing permitted uses of land, density and design applicable to the development of the property subject to a development agreement shall be the comprehensive plan and those ordinances, rules and policies of the jurisdiction in effect at the time of approval of the development agreement. [1993 c.780 Â§4]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.520 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.522 Amendment or cancellation of agreement; enforceability. (1) A development agreement may be amended or canceled by mutual consent of the parties to the agreement or their successors in interest. The governing body of a city or county shall amend or cancel a development agreement by adoption of an ordinance declaring cancellation of the agreement or setting forth the amendments to the agreement.

Â Â Â Â Â  (2) Until a development agreement is canceled under this section, the terms of the development agreement are enforceable by any party to the agreement. [1993 c.780 Â§5]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.525 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.528 Recording. Not later than 10 days after the execution of a development agreement under ORS 94.504 to 94.528, the governing body of the city or county shall cause the development agreement to be presented for recording in the office of the county clerk of the county in which the property subject to the agreement is situated. In addition to other provisions required by ORS 94.504 to 94.528, the development agreement shall contain a legal description of the property subject to the agreement. [1993 c.780 Â§6]

Â Â Â Â Â  Note: See note under 94.504.

Â Â Â Â Â  94.530 [Repealed by 1971 c.478 Â§1]

TRANSFERABLE DEVELOPMENT CREDITS

Â Â Â Â Â  94.531 Severable development interest in real property; transferable development credit. (1) The governing body of a city or county is authorized to recognize a severable development interest in real property. The governing body of the city or county may establish a system for the purchase and sale of development interests. The interest transferred shall be known as a transferable development credit. A transferable development credit shall include the ability to establish in a location in the city or county a specified amount of residential or nonresidential development that is different from development types or exceeds development limitations provided in the applicable land use regulations for the location. All development authorized or approved using transferable development credits shall comply with the land use planning goals adopted under ORS 197.225 and the acknowledged comprehensive plan.

Â Â Â Â Â  (2) The ability to develop land from which credits are transferred shall be reduced by the amount of the development credits transferred, and development on the land to which credits are transferred may be increased in accordance with a transfer system formally adopted by the governing body of the city or county.

Â Â Â Â Â  (3) The holder of a recorded mortgage encumbering land from which credits are transferred shall be given prior written notice of the proposed conveyance by the record owner of the property and must consent to the conveyance before any development credits may be transferred from the property.

Â Â Â Â Â  (4) A city or county with a transferable development credit system shall maintain a registry of all lots or parcels from which credits have been transferred, the lots or parcels to which credits have been transferred and the allowable development level for each lot or parcel following transfer.

Â Â Â Â Â  (5) A city or county, or an elected official, appointed official, employee or agent of a city or county, shall not be found liable for damages resulting from any error made in:

Â Â Â Â Â  (a) Allowing the use of a transferable development credit that complies with an adopted transferable development credit system and the acknowledged comprehensive plan; or

Â Â Â Â Â  (b) Maintaining the registry required under subsection (4) of this section. [1999 c.573 Â§1]

Â Â Â Â Â  Note: 94.531 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.540 [Repealed by 1971 c.478 Â§1]

PLANNED COMMUNITIES

(General Provisions)

Â Â Â Â Â  94.550 Definitions for ORS 94.550 to 94.783. As used in ORS 94.550 to 94.783:

Â Â Â Â Â  (1) ÂAssessmentÂ means any charge imposed or levied by a homeowners association on or against an owner or lot pursuant to the provisions of the declaration or the bylaws of the planned community or provisions of ORS 94.550 to 94.783.

Â Â Â Â Â  (2) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one lot in a planned community, or an agreement affecting more than one lot by which the developer holds such planned community under an option, contract to sell or trust agreement.

Â Â Â Â Â  (3) ÂClass I planned communityÂ means a planned community that:

Â Â Â Â Â  (a) Contains at least 13 lots or in which the declarant has reserved the right to increase the total number of lots beyond 12; and

Â Â Â Â Â  (b) Has an estimated annual assessment, including an amount required for reserves under ORS 94.595, exceeding $10,000 for all lots or $100 per lot, whichever is greater, based on:

Â Â Â Â Â  (A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

Â Â Â Â Â  (B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration, bylaws or other governing document as of January 1, 2002.

Â Â Â Â Â  (4) ÂClass II planned communityÂ means a planned community that:

Â Â Â Â Â  (a) Is not a Class I planned community;

Â Â Â Â Â  (b) Contains at least five lots; and

Â Â Â Â Â  (c) Has an estimated annual assessment exceeding $1,000 for all lots based on:

Â Â Â Â Â  (A) For a planned community created on or after January 1, 2002, the initial estimated annual assessment, including a constructive assessment based on a subsidy of the association through a contribution of funds, goods or services by the declarant; or

Â Â Â Â Â  (B) For a planned community created before January 1, 2002, a reasonable estimate of the cost of fulfilling existing obligations imposed by the declaration, bylaws or other governing document as of January 1, 2002.

Â Â Â Â Â  (5) ÂClass III planned communityÂ means a planned community that is not a Class I or II planned community.

Â Â Â Â Â  (6) ÂCommon expensesÂ means expenditures made by or financial liabilities incurred by the homeowners association and includes any allocations to the reserve account under ORS 94.595.

Â Â Â Â Â  (7) ÂCommon propertyÂ means any real property or interest in real property within a planned community which is owned, held or leased by the homeowners association or owned as tenants in common by the lot owners, or designated in the declaration or the plat for transfer to the association.

Â Â Â Â Â  (8) ÂCondominiumÂ means property submitted to the provisions of ORS chapter 100.

Â Â Â Â Â  (9) ÂDeclarantÂ means any person who creates a planned community under ORS 94.550 to 94.785.

Â Â Â Â Â  (10) ÂDeclarant controlÂ means any special declarant right relating to administrative control of a homeowners association, including but not limited to:

Â Â Â Â Â  (a) The right of the declarant or person designated by the declarant to appoint or remove an officer or a member of the board of directors;

Â Â Â Â Â  (b) Any weighted vote or special voting right granted to a declarant or to units owned by the declarant so that the declarant will hold a majority of the voting rights in the association by virtue of such weighted vote or special voting right; and

Â Â Â Â Â  (c) The right of the declarant to exercise powers and responsibilities otherwise assigned by the declaration or bylaws or by the provisions of ORS 94.550 to 94.783 to the association, officers of the association or board of directors of the association.

Â Â Â Â Â  (11) ÂDeclarationÂ means the instrument described in ORS 94.580 which establishes a planned community, and any amendments to the instrument.

Â Â Â Â Â  (12) ÂGoverning documentÂ means an instrument or plat relating to common ownership or common maintenance of a portion of a planned community and that is binding upon lots within the planned community.

Â Â Â Â Â  (13) ÂHomeowners associationÂ or ÂassociationÂ means the organization of owners of lots in a planned community, created under ORS 94.625, required by a governing document or formed under ORS 94.572.

Â Â Â Â Â  (14) ÂMajorityÂ or Âmajority of votesÂ or Âmajority of ownersÂ means more than 50 percent of the votes in the planned community.

Â Â Â Â Â  (15) ÂMortgageeÂ means any person who is:

Â Â Â Â Â  (a) A mortgagee under a mortgage;

Â Â Â Â Â  (b) A beneficiary under a trust deed; or

Â Â Â Â Â  (c) The vendor under a land sale contract.

Â Â Â Â Â  (16) ÂOwnerÂ means the owner of any lot in a planned community, unless otherwise specified, but does not include a person holding only a security interest in a lot.

Â Â Â Â Â  (17) ÂPercent of ownersÂ or Âpercentage of ownersÂ means the owners representing the specified voting rights as determined under ORS 94.658.

Â Â Â Â Â  (18)(a) ÂPlanned communityÂ means any subdivision under ORS 92.010 to 92.190 that results in a pattern of ownership of real property and all the buildings, improvements and rights located on or belonging to the real property, in which the owners collectively are responsible for the maintenance, operation, insurance or other expenses relating to any property within the planned community, including common property, if any, or for the exterior maintenance of any property that is individually owned.

Â Â Â Â Â  (b) ÂPlanned communityÂ does not mean:

Â Â Â Â Â  (A) A condominium under ORS chapter 100;

Â Â Â Â Â  (B) A planned community that is exclusively commercial or industrial; or

Â Â Â Â Â  (C) A timeshare plan under ORS 94.803 to 94.945.

Â Â Â Â Â  (19) ÂPurchaserÂ means any person other than a declarant who, by means of a voluntary transfer, acquires a legal or equitable interest in a lot, other than as security for an obligation.

Â Â Â Â Â  (20) ÂPurchaser for resaleÂ means any person who purchases from the declarant more than two lots for the purpose of resale whether or not the purchaser for resale makes improvements to the lots before reselling them.

Â Â Â Â Â  (21) ÂSpecial declarant rightsÂ means any rights, in addition to the rights of the declarant as a lot owner, reserved for the benefit of the declarant under the declaration or ORS 94.550 to 94.783, including but not limited to:

Â Â Â Â Â  (a) Constructing or completing construction of improvements in the planned community which are described in the declaration;

Â Â Â Â Â  (b) Expanding the planned community or withdrawing property from the planned community under ORS 94.580 (3) and (4);

Â Â Â Â Â  (c) Converting lots into common property;

Â Â Â Â Â  (d) Making the planned community subject to a master association under ORS 94.695; or

Â Â Â Â Â  (e) Exercising any right of declarant control reserved under ORS 94.600.

Â Â Â Â Â  (22) ÂSuccessor declarantÂ means the transferee of any special declarant right.

Â Â Â Â Â  (23) ÂTurn overÂ means the act of turning over administrative responsibility pursuant to ORS 94.609 and 94.616.

Â Â Â Â Â  (24) ÂUnitÂ means a building or portion of a building located upon a lot in a planned community and designated for separate occupancy or ownership, but does not include any building or portion of a building located on common property.

Â Â Â Â Â  (25) ÂVotesÂ means the votes allocated to lots in the declaration under ORS 94.580 (2). [1981 c.782 Â§3; 1999 c.677 Â§1; 2001 c.756 Â§5; 2003 c.569 Â§3; 2007 c.410 Â§1]

Â Â Â Â Â  94.560 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) In the State of
Oregon
there are hundreds of homeowners associations to which the Oregon Condominium Law (ORS chapter 100) does not apply.

Â Â Â Â Â  (2) These homeowners associations have established a pattern of ownership in which ownership of a single unit makes the owner automatically a member of a homeowners association with responsibilities for management and maintenance.

Â Â Â Â Â  (3) Many of these homeowners associations as associations and their members as individuals have experienced problems from the lack of statutory provisions. These problems which have arisen are usually the result of inexperience with this kind of ownership. This inexperience often leads to difficulties for the association when it assumes responsibility for the administration of the planned development because usually neither the developer who drafted the documents nor the local jurisdiction which may have reviewed them has realized the long term management implications of the restrictions imposed by the documents. The most serious and frequent error is imposing excessive voting requirements for any changes in the documents, a basic error that makes it and other errors unnecessarily difficult, if not impossible, to correct. Of almost equal importance is the lack of disclosure of significant differences this pattern of ownership imposes on the homeowner and the restrictions on choice that must be accepted.

Â Â Â Â Â  (4)
Oregon
land conservation policies and the increasing cost of land will result in rapid growth of this kind of homeownership pattern.

Â Â Â Â Â  (5) It is a matter of statewide concern that the Legislative Assembly address problems associated with homeowners associations in order to make this kind of homeownership pattern an acceptable choice and in order to assure proper maintenance of the projects so that the investment of the owners and the appearance of
Oregon
communities are protected.

Â Â Â Â Â  (6) It is essential that the Legislative Assembly establish basic statutory requirements for disclosure to first and subsequent buyers, for the organization of the homeowners association, and for a process by which administrative responsibility for the planned community is transferred from the developer to the association of individual owners.

Â Â Â Â Â  (7) ORS 94.550 to 94.783 are intended to make developers, their legal counsel and homeowners in Oregon homeowners associations the beneficiaries of experience accumulated under OregonÂs condominium law and gathered from members of existing Oregon homeowners associations and associations in parts of the country where the record of experience is longer than that in Oregon. [1981 c.782 Â§3a]

(Creation of Planned Community)

Â Â Â Â Â  94.565 Planned community to be created under ORS 94.550 to 94.783; exception; conveyance of lot or unit prohibited until declaration recorded. (1) Except as provided in ORS 94.570, a person may not create a planned community in this state except as provided in ORS 94.550 to 94.783.

Â Â Â Â Â  (2) A person may not convey any lot or unit in a planned community until the planned community is created by the recording of the declaration for the planned community with the county recording officer of each county in which the planned community is located. [1981 c.782 Â§5; 1999 c.677 Â§2; 2001 c.756 Â§6]

Â Â Â Â Â  94.570 Applicability of ORS 94.550 to 94.783. (1) ORS 94.550 to 94.783 apply to a planned community created before January 1, 2002, under ORS 94.550 to 94.783 and to a Class I planned community created on or after January 1, 2002.

Â Â Â Â Â  (2) ORS 94.550 to 94.783, except for ORS 94.595 and 94.604, apply to a Class II planned community created on or after January 1, 2002.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 94.550 to 94.783, ORS 94.550 to 94.783 apply to a Class III planned community or a planned community that is exclusively commercial or industrial and that is created on or after January 1, 2002, if the declaration of the planned community so provides.

Â Â Â Â Â  (4) Nothing in ORS 94.550 to 94.783 prohibits the establishment of a condominium subject to ORS chapter 100 or a timeshare plan subject to ORS 94.803 to 94.945 within a planned community. [1981 c.782 Â§6; 1983 c.530 Â§52; 1985 c.76 Â§3; 1999 c.677 Â§3; 2001 c.756 Â§7; 2003 c.569 Â§4]

Â Â Â Â Â  94.572 Applicability of certain provisions of ORS 94.550 to 94.783 to Class I or Class II planned communities. (1)(a) A Class I or Class II planned community created before January 1, 2002, that was not created under ORS 94.550 to 94.783 is subject to this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.630 (1), (3) and (4), 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 to the extent that those statutes are consistent with any governing documents. If the governing documents do not provide for the formation of an association, the requirements of this subsection are not effective until the formation of an association in accordance with paragraph (b) of this subsection. If a provision of the governing documents is inconsistent with this subsection, the owners may amend the governing documents using the procedures in this subsection:

Â Â Â Â Â  (A) In accordance with the procedures for the adoption of amendments in the governing documents and subject to any limitations in the governing documents, the owners may amend the inconsistent provisions of the governing documents to conform to the extent feasible with this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.630 (1), (3) and (4), 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780. Nothing in this paragraph requires the owners to amend a declaration or bylaws to include the information required by ORS 94.580 or 94.635.

Â Â Â Â Â  (B) If there are no procedures for amendment in the governing documents:

Â Â Â Â Â  (i) For an amendment to a recorded governing document other than bylaws, the owners may amend the inconsistent provisions of the document to conform to this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.630 (1), (3) and (4), 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 by a vote of at least 75 percent of the owners in the planned community.

Â Â Â Â Â  (ii) For an amendment to the bylaws, the owners may amend the inconsistent provisions of the bylaws to conform to this section and ORS 94.550, 94.590, 94.595 (5) to (9), 94.625, 94.630 (1), (3) and (4), 94.640, 94.641, 94.642, 94.645, 94.647, 94.650, 94.652, 94.655, 94.657, 94.658, 94.660, 94.661, 94.662, 94.665, 94.670, 94.675, 94.676, 94.680, 94.690, 94.695, 94.704, 94.709, 94.712, 94.716, 94.719, 94.723, 94.728, 94.733, 94.770, 94.775, 94.777 and 94.780 by a vote of at least a majority of the owners in the planned community.

Â Â Â Â Â  (iii) An amendment may be adopted at a meeting held in accordance with the governing documents or by another procedure permitted by the governing documents following the procedures prescribed in ORS 94.647, 94.650 or 94.660.

Â Â Â Â Â  (iv) An amendment to a recorded declaration shall be executed, certified and recorded as provided in ORS 94.590 (2) and (3) and shall be subject to ORS 94.590 (5). An amendment to the bylaws and any other governing document shall be executed and certified as provided in ORS 94.590 (3) and shall be recorded in the office of the recording officer of every county in which the planned community is located if the bylaws or other governing document to which the amendment relates were recorded.

Â Â Â Â Â  (C) An amendment adopted pursuant to this paragraph shall include:

Â Â Â Â Â  (i) A reference to the recording index numbers and date of recording of the declaration or other governing document, if recorded, to which the amendment relates; and

Â Â Â Â Â  (ii) A statement that the amendment is adopted pursuant to the applicable subparagraph of this paragraph.

Â Â Â Â Â  (b)(A) If the governing documents do not provide for the formation of an association of owners, at least 10 percent of the owners in the planned community or any governing entity may initiate the formation of an association as provided in this paragraph. The owners or the governing entity initiating the association formation shall call an organizational meeting for the purpose of voting whether to form an association described in ORS 94.625. The notice of the meeting shall:

Â Â Â Â Â  (i) Name the initiating owners or governing entity;

Â Â Â Â Â  (ii) State that the organizational meeting is for the purpose of voting whether to form an association in accordance with the proposed articles of incorporation;

Â Â Â Â Â  (iii) State that if the owners vote to form an association, the owners may elect the initial board of directors provided for in the articles of incorporation and may adopt the initial bylaws;

Â Â Â Â Â  (iv) State that to form an association requires an affirmative vote of at least a majority of the owners in the planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage;

Â Â Â Â Â  (v) State that to adopt articles of incorporation, to elect the initial board of directors pursuant to the articles of incorporation or to adopt the initial bylaws requires an affirmative vote of at least a majority of the owners present;

Â Â Â Â Â  (vi) State that if the initial board of directors is not elected, an interim board of directors shall be elected pursuant to bylaws adopted as provided in subparagraph (C) of this paragraph;

Â Â Â Â Â  (vii) State that a copy of the proposed articles of incorporation and bylaws will be available at least five business days before the meeting and state the method of requesting a copy; and

Â Â Â Â Â  (viii) Be delivered in accordance with the declaration and bylaws. If there is no governing document or the document does not include applicable provisions, the owners or governing entity shall follow the procedures prescribed in ORS 94.650 (4).

Â Â Â Â Â  (B) At least five business days before the organizational meeting, the initiating owners or governing entity shall cause articles of incorporation and bylaws to be drafted. The bylaws shall include, to the extent applicable, the information required by ORS 94.635.

Â Â Â Â Â  (C) At the organizational meeting:

Â Â Â Â Â  (i) Representatives of the initiating owners or governing entity shall, to the extent not inconsistent with the governing documents, conduct the meeting according to RobertÂs Rules of Order as provided in ORS 94.657.

Â Â Â Â Â  (ii) The initiating owners or governing entity shall make available copies of the proposed articles of incorporation and the proposed bylaws.

Â Â Â Â Â  (iii) The affirmative vote of at least a majority of the owners of a planned community, or, if a larger percentage is specified in the applicable governing document, the larger percentage, is required to form an association under this paragraph.

Â Â Â Â Â  (iv) If the owners vote to form an association, the owners shall adopt articles of incorporation and may elect the initial board of directors as provided in the articles of incorporation, adopt bylaws and conduct any other authorized business by an affirmative vote of at least a majority of the owners present. If the owners do not elect the initial board of directors, owners shall elect an interim board of directors by an affirmative vote of at least a majority of the owners present to serve until the initial board of directors is elected.

Â Â Â Â Â  (v) An owner may vote by proxy, or by written ballot, if approved, in the discretion of a majority of the initiating owners or governing entity.

Â Â Â Â Â  (D) Not later than 10 business days after the organizational meeting, the board of directors shall:

Â Â Â Â Â  (i) Cause the articles of incorporation to be filed with the Secretary of State under ORS chapter 65;

Â Â Â Â Â  (ii) Cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section;

Â Â Â Â Â  (iii) Provide a copy of the notice of planned community to each owner, together with a copy of the adopted articles of incorporation and bylaws, if any, or a statement of the procedure and method for adoption of bylaws described in subparagraph (C) of this paragraph. The copies and any statement shall be delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated by the owners in writing; and

Â Â Â Â Â  (iv) Cause a statement of association information to be prepared, executed and recorded in accordance with ORS 94.667.

Â Â Â Â Â  (E) If the owners vote to form an association, all costs incurred under this paragraph, including but not limited to the preparation and filing of the articles of incorporation, drafting of bylaws, preparation of notice of meeting and the drafting, delivery and recording of all notices and statements shall be a common expense of the owners and shall be allocated as provided in the appropriate governing document or any amendment thereto.

Â Â Â Â Â  (2)(a) The owners of lots in a Class I or Class II planned community that are subject to the provisions of ORS chapter 94 specified in subsection (1) of this section may elect to be subject to any other provisions of ORS 94.550 to 94.783 upon compliance with the procedures prescribed in subsection (1) of this section.

Â Â Â Â Â  (b) If the owners of lots in a Class I or Class II planned community elect to be subject to additional provisions of ORS 94.550 to 94.783, unless the notice of planned community otherwise required or permitted under subsection (4) of this section includes a statement of the election pursuant to this paragraph, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

Â Â Â Â Â  (3)(a) The owners of lots in a Class III planned community created before January 1, 2002, may elect to be subject to provisions of ORS 94.550 to 94.783 upon compliance with the applicable procedures in subsection (1) of this section.

Â Â Â Â Â  (b) If the owners of lots in a Class III planned community elect to be subject to provisions of ORS 94.550 to 94.783, the board of directors of the association shall cause the notice of planned community described in subsection (4) of this section to be prepared, executed and recorded in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) The notice of planned community required or permitted by this section shall be:

Â Â Â Â Â  (a) Titled ÂNotice of Planned Community under ORS 94.572Â;

Â Â Â Â Â  (b) Executed by the president and secretary of the association; and

Â Â Â Â Â  (c) Recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (5) The notice of planned community shall include:

Â Â Â Â Â  (a) The name of the planned community and association as identified in the recorded declaration, conditions, covenants and restrictions or other governing document and, if different, the current name of the association;

Â Â Â Â Â  (b) A list of the properties, described as required for recordation in ORS 93.600, within the jurisdiction of the association;

Â Â Â Â Â  (c) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing documents and a reference to the recording index numbers and date of recording of the governing documents;

Â Â Â Â Â  (d) A statement that the property described in accordance with paragraph (b) of this subsection is subject to specific provisions of the Oregon Planned Community Act;

Â Â Â Â Â  (e) A reference to the specific provisions of the Oregon Planned Community Act that apply to the subject property and a reference to the subsection of this section under which the application is made; and

Â Â Â Â Â  (f) If an association is formed under subsection (1)(b)(A) of this section, a statement to that effect.

Â Â Â Â Â  (6) An amended statement shall include a reference to the recording index numbers and the date of recording of prior statements.

Â Â Â Â Â  (7) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (4).

Â Â Â Â Â  (8) The board of directors of an association not otherwise required to cause a notice of planned community described in subsection (4) of this section to be prepared and recorded under this section may cause a notice of planned community to be prepared, executed and recorded as provided in subsection (4) of this section.

Â Â Â Â Â  (9) Title to a unit, lot or common property in a Class I or Class II planned community created before January 1, 2002, may not be rendered unmarketable or otherwise affected by a failure of the planned community to be in compliance with a requirement of this section.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂGoverning entityÂ means an incorporated or unincorporated association, committee, person or any other entity that has authority, under a governing document, to maintain commonly maintained property, impose assessments on lots or to act on behalf of lot owners within the planned community on matters of common concern.

Â Â Â Â Â  (b) ÂRecorded declarationÂ means an instrument recorded with the county recording officer of the county in which the planned community is located that contains conditions, covenants and restrictions binding lots in the planned community or imposes servitudes upon the real property. [2001 c.756 Â§3; 2003 c.569 Â§5; 2005 c.543 Â§3; 2007 c.409 Â§33]

Â Â Â Â Â  94.575 Applicability of subdivision law. ORS 92.010 to 92.170 apply to a planned community established under ORS 94.550 to 94.783. [1981 c.782 Â§4]

Â Â Â Â Â  94.580 Declaration; recordation; contents. (1) A declarant shall record, in accordance with ORS 94.565, the declaration for a planned community in the office of the recording officer of each county in which the planned community is located.

Â Â Â Â Â  (2) The declaration shall include:

Â Â Â Â Â  (a) The name and classification of the planned community;

Â Â Â Â Â  (b) The name of the association and the type of entity formed in accordance with ORS 94.625;

Â Â Â Â Â  (c) A statement that the planned community is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (d) A statement that the bylaws adopted under ORS 94.625 must be recorded;

Â Â Â Â Â  (e) A legal description, as required under ORS 93.600, of the real property included in the planned community;

Â Â Â Â Â  (f) A legal description, as required under ORS 93.600, of any real property included in the planned community which is or must become a common property;

Â Â Â Â Â  (g) A description of any special declarant rights other than the rights described under subsections (3) and (4) of this section;

Â Â Â Â Â  (h) A statement of the number of votes allocated to each lot in accordance with ORS 94.658;

Â Â Â Â Â  (i) A method of determining the liability of each lot for common expenses and the right of each lot to any common profits of the association;

Â Â Â Â Â  (j) A statement of when the lots, including lots owned by the declarant, become subject to assessment;

Â Â Â Â Â  (k) If a Class I planned community, provisions for establishing a reserve account and for the preparation, review and update of the reserve study and the maintenance plan as required by ORS 94.595;

Â Â Â Â Â  (L) Any restrictions on the alienation of lots. Any such restriction created by any document other than the declaration may be incorporated by reference to the official records of the county where the property is located;

Â Â Â Â Â  (m) A statement of the use, residential or otherwise, for which each lot is intended;

Â Â Â Â Â  (n) A statement as to whether or not the association pursuant to ORS 94.665 may sell, convey or subject to a security interest any portion of the common property and any limitation on such authority;

Â Â Â Â Â  (o) A statement of any restriction on the use, maintenance or occupancy of lots or units;

Â Â Â Â Â  (p) The method of amending the declaration and a statement of the percentage of votes required to approve an amendment of the declaration in accordance with ORS 94.590;

Â Â Â Â Â  (q) A description of any contemplated improvements which the declarant agrees to build, or a statement that the declarant does not agree to build any improvement or does not choose to limit declarantÂs rights to add improvements not described in the declaration;

Â Â Â Â Â  (r) A statement of any period of declarant control or other special declarant rights reserved by the declarant under ORS 94.600;

Â Â Â Â Â  (s) A statement of the time at which the deed to the common property is to be delivered, whether by date or upon the occurrence of a stipulated event; and

Â Â Â Â Â  (t) Any provisions restricting a right of the association with respect to the common property, or an individual lot owner with respect to the lot or improvements on the lot, including but not limited to:

Â Â Â Â Â  (A) A right to divide the lot or to combine it with other lots;

Â Â Â Â Â  (B) A right to repair or restore improvements on the lot at the ownerÂs discretion in the event of damage or destruction;

Â Â Â Â Â  (C) The requirement for architectural controls, including but not limited to fencing, landscaping or choice of exterior colors and materials of structures to be placed on the common property or on a lot; and

Â Â Â Â Â  (D) The requirement of review of any plans of any structure to be placed on the common property or a lot.

Â Â Â Â Â  (3) If the declarant reserves the right to expand the planned community by annexing lots or common property or by creating additional lots or common property by developing existing property in the planned community, the declaration shall contain, in addition to the provisions required under subsections (1) and (2) of this section, a general description of the plan of development including:

Â Â Â Â Â  (a) The procedure by which the planned community will be expanded;

Â Â Â Â Â  (b) The maximum number of lots and units to be included in the planned community or a statement that there is no limitation on the number of lots or units which the declarant may create or annex to the planned community;

Â Â Â Â Â  (c) A general description of the nature and proposed use of any common property which the declarant agrees to create or annex to the planned community or a statement that there is no limitation on the right of the declarant to create or annex common property;

Â Â Â Â Â  (d) The method of allocation of votes if additional lots are to be created or annexed to the planned community; and

Â Â Â Â Â  (e) The formula to be used for reallocating the common expenses if additional lots are to be created or annexed to the planned community, and the manner of reapportioning the common expenses if lots are created or annexed during the fiscal year.

Â Â Â Â Â  (4) If the declarant may withdraw property from the planned community, the declaration shall include in addition to the provisions required under subsections (1), (2) and (3) of this section:

Â Â Â Â Â  (a) The procedure by which property will be withdrawn;

Â Â Â Â Â  (b) A general description of the property which may be withdrawn from the planned community;

Â Â Â Â Â  (c) The method of allocation of votes if lots are withdrawn from the planned community;

Â Â Â Â Â  (d) The formula to be used for reallocating the common expenses if the property to be withdrawn has been assessed for common expenses prior to withdrawal; and

Â Â Â Â Â  (e) The date after which the right to withdraw property from the planned community shall expire or a statement that such a right shall not expire. [1981 c.782 Â§12; 1999 c.677 Â§4; 2001 c.756 Â§8; 2003 c.569 Â§6; 2007 c.409 Â§6a]

Â Â Â Â Â  94.585 Authority to amend declaration and initial bylaws to comply with federal or state laws. A declarant may amend the declaration or initial bylaws in order to comply with requirements of the Federal Housing Administration, the United States Department of Veterans Affairs, Rural Development or the Farm Service Agency of the United States Department of Agriculture, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, any department, bureau, board, commission or agency of the United States or the State of Oregon or any corporation wholly owned, directly or indirectly, by the United States or the State of Oregon that insures, guarantees or provides financing for a planned community or lots in a planned community. However, if the need to amend the declaration or the initial bylaws occurs after the turnover to the homeowners association has occurred, the amendment must be approved by the association in accordance with the approval provisions of the declaration or bylaws. [1981 c.782 Â§19; 1991 c.67 Â§18; 1999 c.677 Â§6; 2007 c.71 Â§26]

Â Â Â Â Â  94.590 Amendment of declaration by owners. (1)(a) The declaration may be amended only with the approval of owners representing at least 75 percent of the total votes in the planned community or any larger percentage specified in the declaration.

Â Â Â Â Â  (b) An amendment under this section may not:

Â Â Â Â Â  (A) Limit or diminish any right of a declarant reserved under ORS 94.580 (3) or (4) or any other special declarant right without the consent of the declarant. A declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (B) Change the boundaries of any lot or any uses to which any lot or unit is restricted as stated in the declaration under ORS 94.580 (2)(m) or change the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any lot or unit unless the owners of the affected lots or units unanimously consent to the amendment.

Â Â Â Â Â  (c) Any changes to the plat, including required approvals or consents of owners or others, are governed by the applicable provisions of ORS 92.010 to 92.190.

Â Â Â Â Â  (2)(a) Unless otherwise provided in the declaration, an amendment to the declaration may be proposed by a majority of the board of directors or by at least 30 percent of the owners in the planned community.

Â Â Â Â Â  (b) When the association adopts an amendment to the declaration, the association shall record the amendment in the office of the recording officer in each county in which the planned community is located. An amendment of the declaration is effective only upon recordation.

Â Â Â Â Â  (3) Notwithstanding a provision in a declaration that requires amendments to be executed and acknowledged by all owners approving the amendment, amendments to a declaration under this section shall be executed and certified on behalf of the association by the president and secretary as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (4) An amendment to a declaration or plat shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat.

Â Â Â Â Â  (5) During any period of declarant control, voting on an amendment under subsection (1) of this section shall be without regard to any weighted vote or special voting right reserved by the declarant except as otherwise provided under ORS 94.585. Nothing in this subsection is intended to prohibit a declarant from reserving the right to require the declarantÂs consent to an amendment during the period reserved in the declaration for declarant control.

Â Â Â Â Â  (6) The board of directors, upon the adoption of a resolution, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section or ORS 94.585 without the further approval of owners. A declaration restated under this subsection must:

Â Â Â Â Â  (a) Include all previously adopted amendments in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the declaration to be restated and recorded under this subsection;

Â Â Â Â Â  (c) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments in effect being codified;

Â Â Â Â Â  (d) Include a certification by the president and secretary of the association that the restated declaration includes all previously adopted amendments in effect and no other changes except, if applicable, to correct scrivenersÂ errors or to conform format and style; and

Â Â Â Â Â  (e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located. [1981 c.782 Â§21; 1999 c.677 Â§5; 2001 c.756 Â§9; 2003 c.569 Â§7; 2007 c.410 Â§22]

Â Â Â Â Â  94.595 Reserve account for maintaining, repairing and replacing common property; reserve study; maintenance plan. (1) The declarant, on behalf of a homeowners association, shall:

Â Â Â Â Â  (a) Conduct an initial reserve study as described in subsection (3) of this section;

Â Â Â Â Â  (b) Prepare an initial maintenance plan as described in subsection (4) of this section; and

Â Â Â Â Â  (c) Establish a reserve account as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) A reserve account shall be established to fund major maintenance, repair or replacement of all items of common property which will normally require major maintenance, repair or replacement, in whole or in part, in more than one and less than 30 years, for exterior painting if the common property includes exterior painted surfaces, for other items, whether or not involving common property, if the association has responsibility to maintain the items and for other items required by the declaration or bylaws. The reserve account need not include reserves for those items:

Â Â Â Â Â  (A) That can reasonably be funded from the general budget or other funds or accounts of the association; or

Â Â Â Â Â  (B) For which one or more, but less than all, owners are responsible for maintenance and replacement under the provisions of the declaration or bylaws.

Â Â Â Â Â  (b) The reserve account shall be established in the name of the homeowners association. The association is responsible for administering the account and for making periodic payments into the account.

Â Â Â Â Â  (c) The reserve portion of the initial assessment determined by the declarant shall be based on:

Â Â Â Â Â  (A) The reserve study described in subsection (3) of this section; or

Â Â Â Â Â  (B) Other reliable information.

Â Â Â Â Â  (d) A reserve account established under this section must be funded by assessments against the individual lots for which the reserves are established.

Â Â Â Â Â  (e) Unless the declaration provides otherwise, the assessments under this subsection begin accruing for all lots from the date the first lot is conveyed.

Â Â Â Â Â  (3)(a) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements and may:

Â Â Â Â Â  (A) Adjust the amount of payments as indicated by the study or update; and

Â Â Â Â Â  (B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

Â Â Â Â Â  (b) The reserve study shall:

Â Â Â Â Â  (A) Identify all items for which reserves are or will be established;

Â Â Â Â Â  (B) Include the estimated remaining useful life of each item as of the date of the reserve study; and

Â Â Â Â Â  (C) Include for each item, as applicable, an estimated cost of maintenance and repair and replacement at the end of the itemÂs useful life.

Â Â Â Â Â  (4)(a) The board of directors shall prepare a maintenance plan for the maintenance, repair and replacement of all property for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or ORS 94.550 to 94.783. The maintenance plan shall:

Â Â Â Â Â  (A) Describe the maintenance, repair and replacement to be conducted;

Â Â Â Â Â  (B) Include a schedule for the maintenance, repair and replacement;

Â Â Â Â Â  (C) Be appropriate for the size and complexity of the maintenance, repair and replacement responsibility of the association; and

Â Â Â Â Â  (D) Address issues that include but are not limited to warranties and the useful life of the items for which the association has maintenance, repair and replacement responsibility.

Â Â Â Â Â  (b) The board of directors shall review and update the maintenance plan described under this subsection as necessary.

Â Â Â Â Â  (5)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section and the maintenance plan requirements of subsection (4) of this section first apply to the association of a subdivision that meets the definition of a planned community under ORS 94.550 and is recorded prior to October 23, 1999, when:

Â Â Â Â Â  (A) The board of directors adopts a resolution in compliance with the bylaws that applies the requirements of subsections (3) and (4) of this section to the association; or

Â Â Â Â Â  (B) A petition signed by a majority of owners is submitted to the board of directors mandating that the requirements of subsections (3) and (4) of this section apply to the association.

Â Â Â Â Â  (b) A reserve study and maintenance plan shall be completed within one year of adoption of the resolution or submission of the petition to the board of directors.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection, the reserve account may be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

Â Â Â Â Â  (b) After the individual lot owners have assumed responsibility for administration of the planned community under ORS 94.616, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

Â Â Â Â Â  (A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

Â Â Â Â Â  (B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

Â Â Â Â Â  (7) Nothing in this section prohibits prudent investment of reserve account funds subject to any constraints imposed by the declaration, bylaws or rules of the association.

Â Â Â Â Â  (8) In addition to the authority of the board of directors under subsection (3)(a) of this section, following the second year after the association has assumed administrative responsibility for the planned community under ORS 94.616:

Â Â Â Â Â  (a) By an affirmative vote of at least 75 percent of the owners of the planned community, the association may elect to reduce or increase future assessments for the reserve account; and

Â Â Â Â Â  (b) The association may, on an annual basis by a unanimous vote, elect not to fund the reserve account.

Â Â Â Â Â  (9) Assessments paid into the reserve account are the property of the association and are not refundable to sellers or owners of lots. [1981 c.782 Â§15; 1999 c.677 Â§7; 2001 c.756 Â§10; 2003 c.569 Â§8; 2005 c.543 Â§1; 2007 c.409 Â§7]

(Declarant Control; Turnover of Administrative Control)

Â Â Â Â Â  94.600 Declarant control of association. (1) Subject to ORS 94.604 to 94.621, a declaration may reserve special declarant rights including, without limitation, the right to a period of declarant control that may be of limited or unlimited duration. A formal or written proxy or power of attorney is not required from an owner to vest the declarant with such authority.

Â Â Â Â Â  (2) A declarant may voluntarily relinquish any rights reserved in the declaration under subsection (1) of this section.

Â Â Â Â Â  (3) Upon the expiration of any period of declarant control reserved in the declaration under subsection (1) of this section, the rights automatically shall pass to the lot owners, including the declarant if the declarant owns a lot in the planned community.

Â Â Â Â Â  (4) A declarant may not amend a declaration to increase the scope of special declarant rights reserved in the declaration after the sale of the first lot in the planned community unless owners representing 75 percent of the total vote, other than the declarant, agree to the amendment. [1981 c.782 Â§11; 1999 c.677 Â§8]

Â Â Â Â Â  94.604 Transitional advisory committee. (1) As provided in this section, the declarant or the owners of a planned community that contains at least 20 lots in either the initial development or with the annexation of additional property shall form a transitional advisory committee to provide for the transition from administrative responsibility by the declarant of the planned community under ORS 94.600 to administrative responsibility by the association. The declarant shall call a meeting of owners for the purpose of selecting a transitional advisory committee not later than the 60th day after the date the declarant conveys 50 percent or more of the lots then existing in the planned community to owners other than a successor declarant.

Â Â Â Â Â  (2) The transitional advisory committee shall consist of three or more members. The owners, other than the declarant, shall select two or more members. The declarant may select no more than one member. The committee shall have reasonable access to all information and documents which the declarant is required to turn over to the association under ORS 94.616.

Â Â Â Â Â  (3) An owner may call a meeting of owners to select the transitional advisory committee if the declarant fails to do so under subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if the owners do not select members for the transitional advisory committee under subsection (2) of this section, the declarant shall have no further obligation to form the committee.

Â Â Â Â Â  (5) The requirement for a transitional advisory committee shall not apply once the turnover meeting called under ORS 94.609 has been held. [1981 c.782 Â§64; 1999 c.677 Â§9; 2003 c.569 Â§9]

Â Â Â Â Â  94.605 [Amended by 1965 c.619 Â§31; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.609 Notice of meeting to turn over administrative responsibility. (1) At the time specified in the declaration, but not later than 90 days after expiration of any period of declarant control reserved under ORS 94.600, or 90 days after conveying 10 lots in the planned community if there is not a period of declarant control, the declarant shall call a meeting for the purpose of turning over administrative responsibility for the planned community to the homeowners association.

Â Â Â Â Â  (2) The declarant shall give notice of the meeting to each owner as provided in the bylaws.

Â Â Â Â Â  (3) If the declarant does not call a meeting under this section within the required time, the transitional advisory committee formed under ORS 94.604 or any owner may call a meeting and give notice as required in this section. [1981 c.782 Â§65; 1999 c.677 Â§10]

Â Â Â Â Â  94.610 [Amended by 1965 c.619 Â§32; repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.615 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.616 Turnover meeting; transfer of administration; receivership. (1) At the meeting called under ORS 94.609, the declarant shall turn over to the homeowners association the responsibility for the administration of the planned community, and the association shall accept the administrative responsibility from the declarant.

Â Â Â Â Â  (2) If a quorum of the owners is present, the owners shall elect not fewer than the number of directors sufficient to constitute a quorum of the board of directors in accordance with the declaration or bylaws of the association.

Â Â Â Â Â  (3) At the meeting called under ORS 94.609, the declarant shall deliver to the association:

Â Â Â Â Â  (a) The original or a photocopy of the recorded declaration and copies of the bylaws and the articles of incorporation, if any, of the planned community and any supplements and amendments to the articles or bylaws;

Â Â Â Â Â  (b) A deed to the common property in the planned community, unless otherwise provided in the declaration;

Â Â Â Â Â  (c) The minute books, including all minutes, and other books and records of the association and the board of directors;

Â Â Â Â Â  (d) All rules and regulations adopted by the declarant;

Â Â Â Â Â  (e) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved pursuant to ORS 94.600;

Â Â Â Â Â  (f) A financial statement. The financial statement:

Â Â Â Â Â  (A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter; and

Â Â Â Â Â  (B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of
Oregon
if the annual assessments of an association exceed $75,000;

Â Â Â Â Â  (g) All funds of the association and control of the funds, including all bank records;

Â Â Â Â Â  (h) All tangible personal property that is property of the association, and an inventory of the property;

Â Â Â Â Â  (i) Records of all property tax payments for the common property to be administered by the association;

Â Â Â Â Â  (j) Copies of any income tax returns filed by the declarant in the name of the association, and supporting records for the returns;

Â Â Â Â Â  (k) All bank signature cards;

Â Â Â Â Â  (L) The reserve account established in the name of the association under ORS 94.595;

Â Â Â Â Â  (m) The reserve study and the maintenance plan required under ORS 94.595, including all updates and other sources of information that serve as a basis for calculating reserves in accordance with ORS 94.595;

Â Â Â Â Â  (n) An operating budget for the portion of the planned community turned over to association administration and a budget for replacement and maintenance of the common property;

Â Â Â Â Â  (o) A copy of the following, if available:

Â Â Â Â Â  (A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans;

Â Â Â Â Â  (B) The original specifications, indicating all subsequent material changes;

Â Â Â Â Â  (C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings;

Â Â Â Â Â  (D) Any other plans and information relevant to future repair or maintenance of the property; and

Â Â Â Â Â  (E) A list of the general contractor and the electrical, heating and plumbing subcontractors responsible for construction or installation of common property;

Â Â Â Â Â  (p) Insurance policies;

Â Â Â Â Â  (q) Copies of any occupancy permits issued for the planned community;

Â Â Â Â Â  (r) Any other permits issued by governmental bodies applicable to the planned community in force or issued within one year before the date on which the owners assume administrative responsibility;

Â Â Â Â Â  (s) A list of any written warranties on the common property that are in effect and the names of the contractor, subcontractor or supplier who made the installation for which the warranty is in effect;

Â Â Â Â Â  (t) A roster of owners and their addresses and telephone numbers, if known, as shown on the records of the declarant;

Â Â Â Â Â  (u) Leases of the common property and any other leases to which the association is a party;

Â Â Â Â Â  (v) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service; and

Â Â Â Â Â  (w) Any other contracts to which the homeowners association is a party.

Â Â Â Â Â  (4) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (3) of this section.

Â Â Â Â Â  (5) If the declarant has complied with this section and unless the declarant has sufficient voting rights as a lot owner to control the association, the declarant is not responsible for the failure of the owners to elect the number of directors sufficient to constitute a quorum of the board of directors and assume control of the association in accordance with subsection (1) of this section. The declarant is relieved from further responsibility for the administration of the association, except as a lot owner.

Â Â Â Â Â  (6) If the owners present do not constitute a quorum or the owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors at the turnover meeting held in accordance with this section:

Â Â Â Â Â  (a) At any time before the election of the number of directors sufficient to constitute a quorum, an owner or first mortgagee may call a special meeting for the purpose of election of directors and shall give notice of the meeting in accordance with the notice requirements in the bylaws for special meetings. The owners and first mortgagees present at the special meeting shall select a person to preside over the meeting.

Â Â Â Â Â  (b) An owner or first mortgagee may request a court to appoint a receiver as provided in ORS 94.642. [1981 c.782 Â§67; 1983 c.206 Â§3; 1999 c.677 Â§11; 2001 c.756 Â§11; 2003 c.803 Â§19; 2007 c.409 Â§8]

Â Â Â Â Â  94.620 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.621 Rights of declarant following turnover meeting. If a declarant has not completed development of lots or common property in a planned community at the time of the meeting called under ORS 94.609, the declarant may continue to hold the special declarant rights, other than a right of declarant control, reserved under the declaration. [1981 c.782 Â§68; 1999 c.677 Â§12]

Â Â Â Â Â  94.622 Obligations and liabilities arising from transfer of special declarant rights. (1) As used in this section, ÂaffiliateÂ means any person who controls a transferor or successor declarant, is controlled by a transferor or successor declarant or is under common control with a transferor or successor declarant.

Â Â Â Â Â  (2) A person controls or is controlled by a transferor or successor declarant if the person:

Â Â Â Â Â  (a) Is a general partner, officer, director or employee;

Â Â Â Â Â  (b) Directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

Â Â Â Â Â  (c) Controls in any manner the election of a majority of the members of the board of directors; or

Â Â Â Â Â  (d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

Â Â Â Â Â  (3) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

Â Â Â Â Â  (a) A transferor is not relieved of any obligation or liability arising before the transfer. Lack of privity does not deprive any owner of standing to bring an action to enforce any obligation of the transferor.

Â Â Â Â Â  (b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of ORS 94.550 to 94.783 or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant which relate to the subject lot.

Â Â Â Â Â  (c) A transferor who retains no special declarant right has no obligation or liability for any act or omission or any breach of a contractual obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

Â Â Â Â Â  (4) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

Â Â Â Â Â  (a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

Â Â Â Â Â  (b) A successor declarant who is not an affiliate of the transferor shall not be liable for any misrepresentations or warranties made or required to be made by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall comply with any provisions of the declaration and bylaws which pertain to such successor declarantÂs ownership of the lot or lots and the exercise of any special declarant right. [1999 c.677 Â§34]

Â Â Â Â Â  94.623 Acquisition of special declarant rights by successor declarant; exceptions. (1) Except as otherwise provided in subsections (2) and (3) of this section, a developer, vendor under a land sale contract, mortgagee of a mortgage or beneficiary of a trust deed affecting the declarantÂs interest in the property shall acquire all special declarant rights of the transferor upon transfer by the declarant or prior successor declarant of all of such transferorÂs interest in a lot or lots, unless:

Â Â Â Â Â  (a) The conveyance evidences an intent not to transfer any special declarant rights;

Â Â Â Â Â  (b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

Â Â Â Â Â  (a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific rights being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (3) When a transferee acquires all of the declarantÂs interest in a lot or lots in which the declarant has reserved the right to expand the planned community under ORS 94.580, the transferee shall not acquire the right to annex property unless the transferee simultaneously acquires from the declarant property adjacent to the lot or lots which are entitled to be annexed to the lot or lots, or unless the conveyance evidences an intent to transfer such right to the transferee.

Â Â Â Â Â  (4) A declarant or a successor declarant may transfer all or less than all of the transferorÂs special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the lot.

Â Â Â Â Â  (5) An instrument disclaiming or transferring special declarant rights shall be properly acknowledged as provided by law. [1999 c.677 Â§35]

(Homeowners Association; Management of Planned Community)

Â Â Â Â Â  94.625 Formation of homeowners association; adoption of initial bylaws; amendment of bylaws. (1) Except as provided in subsection (2) of this section, not later than the date on which the first lot in the planned community is conveyed, the declarant shall:

Â Â Â Â Â  (a) Organize the homeowners association as a nonprofit corporation under ORS chapter 65;

Â Â Â Â Â  (b) Adopt, on behalf of the association, the initial bylaws required under ORS 94.635 to govern the administration of the planned community; and

Â Â Â Â Â  (c) Record the bylaws in the office of the recording officer of each county in which the planned community is located.

Â Â Â Â Â  (2) If the plat contains a conveyance of any property to the homeowners association, the declarant shall organize the homeowners association as a nonprofit corporation under ORS chapter 65 before the plat is recorded.

Â Â Â Â Â  (3)(a) The board of directors of an association of a planned community created under ORS 94.550 to 94.783 before January 1, 2002, or a planned community described in ORS 94.572 shall cause the bylaws of the association and amendments to the bylaws in effect but not codified in the bylaws to be certified as provided in this subsection and recorded in the office of the recording officer of each county in which the planned community is located within 180 days of receipt of a written request from an owner that the bylaws be recorded.

Â Â Â Â Â  (b) The president and secretary of the association shall certify and acknowledge, in the manner provided for acknowledgment of deeds, that:

Â Â Â Â Â  (A) The bylaws are the duly adopted bylaws of the association; and

Â Â Â Â Â  (B) Each amendment to the bylaws was duly adopted in accordance with the bylaws of the association.

Â Â Â Â Â  (c) The 180-day period specified in paragraph (a) of this subsection may be extended as necessary if the board of directors is unable to record the bylaws for justifiable reasons.

Â Â Â Â Â  (d) Failure to record the bylaws or amendments to the bylaws in accordance with this subsection does not render the bylaws or amendments to the bylaws ineffective.

Â Â Â Â Â  (4) Unless otherwise provided in the bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners of the planned community.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, an amendment is not effective unless the amendment is:

Â Â Â Â Â  (a) Approved, unless otherwise provided in the bylaws, by a majority of the votes in a planned community present, in person or by proxy, at a duly constituted meeting, by written ballot in lieu of a meeting under ORS 94.647 or other procedure permitted under the declaration or bylaws;

Â Â Â Â Â  (b) Certified by the president and secretary of the association as having been adopted in accordance with the bylaws and this section and acknowledged in the manner provided for acknowledgment of deeds if the amendment is required to be recorded under paragraph (c) of this subsection; and

Â Â Â Â Â  (c) Recorded in the office of the recording officer if the bylaws to which the amendment relates were recorded.

Â Â Â Â Â  (6) If a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

Â Â Â Â Â  (7) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the president and secretary in accordance with subsection (5)(b) of this section.

Â Â Â Â Â  (8) An amendment to the bylaws is conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

Â Â Â Â Â  (9) Failure to comply with subsection (1) of this section does not invalidate a conveyance from the declarant to an owner.

Â Â Â Â Â  (10) The board of directors, by resolution and without the further approval of the owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with subsection (5) of this section. Bylaws restated under this subsection must:

Â Â Â Â Â  (a) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (b) Include a statement that the board of directors has adopted a resolution in accordance with this subsection and is causing the bylaws to be restated and recorded under this subsection;

Â Â Â Â Â  (c) Include a reference to the recording index numbers and date of recording of the initial bylaws, if recorded, and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (d) Include a certification by the president and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect and no other changes except, if applicable, to correct scrivenersÂ errors or to conform form and style; and

Â Â Â Â Â  (e) Be executed and acknowledged by the president and secretary of the association and recorded in the deed records of each county in which the planned community is located. [1981 c.782 Â§35; 2001 c.756 Â§12; 2003 c.569 Â§10; 2007 c.410 Â§2]

Â Â Â Â Â  94.630 Powers of association. (1) Subject to subsection (2) of this section and except as otherwise provided in its declaration or bylaws, a homeowners association may:

Â Â Â Â Â  (a) Adopt and amend bylaws, rules and regulations for the planned community;

Â Â Â Â Â  (b) Adopt and amend budgets for revenues, expenditures and reserves, and collect assessments from owners for common expenses and the reserve account established under ORS 94.595;

Â Â Â Â Â  (c) Hire and terminate managing agents and other employees, agents and independent contractors;

Â Â Â Â Â  (d) Defend against any claims, proceedings or actions brought against it;

Â Â Â Â Â  (e) Subject to subsection (4) of this section, initiate or intervene in litigation or administrative proceedings in its own name and without joining the individual owners in the following:

Â Â Â Â Â  (A) Matters relating to the collection of assessments and the enforcement of governing documents;

Â Â Â Â Â  (B) Matters arising out of contracts to which the association is a party;

Â Â Â Â Â  (C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the owners, including but not limited to the abatement of nuisance;

Â Â Â Â Â  (D) Matters, including but not limited to actions for damage, destruction, impairment or loss of use, relating to or affecting:

Â Â Â Â Â  (i) Individually owned real property, the expenses for which, including maintenance, repair or replacement, insurance or other expenses, the association is responsible; or

Â Â Â Â Â  (ii) Common property;

Â Â Â Â Â  (E) Matters relating to or affecting the lots or interests of the owners including but not limited to damage, destruction, impairment or loss of use of a lot or portion thereof, if:

Â Â Â Â Â  (i) Resulting from a nuisance or a defect in or damage to common property or individually owned real property, the expenses for which, including maintenance, repair or replacement, insurance or other expenses, the association is responsible; or

Â Â Â Â Â  (ii) Required to facilitate repair to any common property; and

Â Â Â Â Â  (F) Any other matter to which the association has standing under law or pursuant to the declaration or bylaws;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of common property;

Â Â Â Â Â  (h) Cause additional improvements to be made as a part of the common property;

Â Â Â Â Â  (i) Acquire, hold, encumber and convey in its own name any right, title or interest to real or personal property, except that common property may be conveyed or subjected to a security interest only pursuant to ORS 94.665;

Â Â Â Â Â  (j) Grant easements, leases, licenses and concessions through or over the common property;

Â Â Â Â Â  (k) Modify, close, remove, eliminate or discontinue the use of common property, including any improvement or landscaping, regardless of whether the common property is mentioned in the declaration, provided that:

Â Â Â Â Â  (A) Nothing in this paragraph is intended to limit the authority of the association to seek approval of the modification, closure, removal, elimination or discontinuance by the owners; and

Â Â Â Â Â  (B) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of owners voting on the matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 94.647;

Â Â Â Â Â  (L) Impose and receive any payments, fees or charges for the use, rental or operation of the common property and services provided to owners;

Â Â Â Â Â  (m) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to owners. The rules must provide for written notice and an opportunity to be heard before the association may terminate the rights of any owners to receive the benefits or services until the correction of any violation covered by the rule has occurred;

Â Â Â Â Â  (n) Impose charges for late payment of assessments and attorney fees related to the collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws, rules and regulations of the association, provided that the charge imposed or the fine levied by the association is based:

Â Â Â Â Â  (A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners; or

Â Â Â Â Â  (B) On a resolution of the association or its board of directors that is delivered to each lot, mailed to the mailing address of each lot or mailed to the mailing addresses designated in writing by the owners;

Â Â Â Â Â  (o) Impose reasonable charges for the preparation and recordation of amendments to the declaration;

Â Â Â Â Â  (p) Provide for the indemnification of its officers and the board of directors and maintain liability insurance for directors and officers;

Â Â Â Â Â  (q) Assign its right to future income, including the right to receive common expense assessments; and

Â Â Â Â Â  (r) Exercise any other powers necessary and proper for the administration and operation of the association.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a declaration may not impose any limitation on the ability of the association to deal with a declarant that is more restrictive than the limitations imposed on the ability of the association to deal with any other person, except during the period of declarant control under ORS 94.600.

Â Â Â Â Â  (3) A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, issued by the board of directors that is authorized by law, the declaration or bylaws may be recorded in the deed records of the county in which the planned community is located. A permit or authorization, or an amendment, modification, termination or other instrument affecting a permit or authorization, recorded under this subsection shall:

Â Â Â Â Â  (a) Be executed by the president and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments by the officers;

Â Â Â Â Â  (b) Include the name of the planned community and a reference to where the declaration and any applicable supplemental declarations are recorded;

Â Â Â Â Â  (c) Identify, by the designations stated or referenced in the declaration or applicable supplemental declaration, all affected lots and common property; and

Â Â Â Â Â  (d) Include other information and signatures if required by law, the declaration, bylaws or the board of directors.

Â Â Â Â Â  (4)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the planned community is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

Â Â Â Â Â  (b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

Â Â Â Â Â  (c) If a qualified dispute resolution program exists within the county in which the planned community is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

Â Â Â Â Â  (d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

Â Â Â Â Â  (e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

Â Â Â Â Â  (f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines. [1981 c.782 Â§36; 1999 c.677 Â§13; 2001 c.756 Â§13; 2003 c.569 Â§11; 2007 c.410 Â§2a]

Â Â Â Â Â  94.635 Association bylaws. The bylaws of an association adopted under ORS 94.625, or amended or adopted under ORS 94.630, shall provide for the following:

Â Â Â Â Â  (1) The organization of the association of owners in accordance with ORS 94.625 and 94.630, including when the initial meeting shall be held and the method of calling that meeting.

Â Â Â Â Â  (2) If a Class I planned community, the formation of a transitional advisory committee in accordance with ORS 94.604.

Â Â Â Â Â  (3) The turnover meeting required under ORS 94.609, including the time by which the meeting shall be called, the method of calling the meeting, the right of an owner under ORS 94.609 (3) to call the meeting and a statement of the purpose of the meeting.

Â Â Â Â Â  (4)(a) The method of calling the annual meeting and all other meetings of the owners in accordance with ORS 94.650; and

Â Â Â Â Â  (b) The percentage of votes that shall constitute a quorum.

Â Â Â Â Â  (5)(a) The election of a board of directors from among the unit owners and the number of persons constituting the board;

Â Â Â Â Â  (b) The powers and duties of the board;

Â Â Â Â Â  (c) Any compensation of the directors; and

Â Â Â Â Â  (d) The method of removing directors from office in accordance with ORS 94.640 (6).

Â Â Â Â Â  (6) The terms of office of directors.

Â Â Â Â Â  (7) The method of calling meetings of the board of directors in accordance with ORS 94.640 (8) and a statement that all meetings of the board of directors shall be open to owners.

Â Â Â Â Â  (8) The offices of president, secretary and treasurer and any other offices of the association, and the method of selecting and removing officers and filling vacancies in the offices.

Â Â Â Â Â  (9) The preparation and adoption of a budget in accordance with ORS 94.645.

Â Â Â Â Â  (10)(a) The program for maintenance, upkeep, repair and replacement of the common property;

Â Â Â Â Â  (b) The method of payment for the expense of the program and other expenses of the planned community; and

Â Â Â Â Â  (c) The method of approving payment vouchers.

Â Â Â Â Â  (11) The employment of personnel necessary for the administration of the planned community and maintenance, upkeep and repair of the common property.

Â Â Â Â Â  (12) The manner of collecting assessments from the owners.

Â Â Â Â Â  (13) Insurance coverage in accordance with ORS 94.675 and 94.685.

Â Â Â Â Â  (14) The preparation and distribution of the annual financial statement required under ORS 94.670.

Â Â Â Â Â  (15) The method of adopting administrative rules and regulations governing the details for the operation of the planned community and use of the common property.

Â Â Â Â Â  (16) The method of amending the bylaws in accordance with ORS 94.630. The bylaws may require no greater than an affirmative majority of votes to amend any provision of the bylaws.

Â Â Â Â Â  (17) If additional property is proposed to be annexed pursuant to ORS 94.580 (3), the method of apportioning common expenses if new lots are added during the fiscal year.

Â Â Â Â Â  (18) Any other details regarding the planned community that the declarant or the association consider desirable. However, if a provision required to be in the declaration under ORS 94.580 is included in the bylaws, the voting requirements for amending the declaration shall govern the amendment of that provision of the bylaws. [1981 c.782 Â§37; 1999 c.677 Â§14; 2001 c.756 Â§14]

Â Â Â Â Â  94.640 Association board of directors; powers and duties; removal of member; meetings; executive sessions. (1) The board of directors of an association may act on behalf of the association except as limited by the declaration and the bylaws. In the performance of their duties, officers and members of the board of directors are governed by this section and the applicable provisions of ORS 65.357, 65.361, 65.367, 65.369 and 65.377, whether or not the association is incorporated under ORS chapter 65.

Â Â Â Â Â  (2) Unless otherwise provided in the bylaws, the board of directors may fill vacancies in its membership for the unexpired portion of any term.

Â Â Â Â Â  (3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

Â Â Â Â Â  (4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

Â Â Â Â Â  (5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

Â Â Â Â Â  (6) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) The owners may remove any member of the board of directors, other than members appointed by the declarant or persons who are ex officio directors, with or without cause, by a majority vote of all owners present and entitled to vote at any meeting of the owners at which a quorum is present.

Â Â Â Â Â  (b) Removal of a director is not effective unless the matter of removal is an item on the agenda and stated in the notice for the meeting required under ORS 94.650.

Â Â Â Â Â  (7)(a) All meetings of the board of directors of the association shall be open to owners, except that at the discretion of the board the following matters may be considered in executive session:

Â Â Â Â Â  (A) Consultation with legal counsel concerning the rights and duties of the association regarding existing or potential litigation, or criminal matters;

Â Â Â Â Â  (B) Personnel matters, including salary negotiations and employee discipline;

Â Â Â Â Â  (C) Negotiation of contracts with third parties; and

Â Â Â Â Â  (D) Collection of unpaid assessments.

Â Â Â Â Â  (b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered and, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

Â Â Â Â Â  (c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or an action, which must be reasonably identified in the open meeting and included in the minutes.

Â Â Â Â Â  (d) The meeting and notice requirements in this section may not be circumvented by chance or social meetings or by any other means.

Â Â Â Â Â  (8) In a planned community in which the majority of the lots are the principal residences of the occupants, meetings of the board of directors must comply with the following:

Â Â Â Â Â  (a) For other than emergency meetings, notice of board of directorsÂ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform lot owners of such meetings;

Â Â Â Â Â  (b) Emergency meetings may be held without notice, if the reason for the emergency is stated in the minutes of the meeting; and

Â Â Â Â Â  (c) Only emergency meetings of the board of directors may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (9) The board of directors, in the name of the association, shall maintain a current mailing address of the association.

Â Â Â Â Â  (10) The board of directors shall cause the information required to enable the association to comply with ORS 94.670 (7) to be maintained and kept current.

Â Â Â Â Â  (11) As used in this section, ÂmeetingÂ means a convening of a quorum of members of the board of directors where matters relating to association business are discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings. [1981 c.782 Â§38; 1983 c.206 Â§4; 1999 c.677 Â§15; 2001 c.756 Â§15; 2003 c.569 Â§12]

Â Â Â Â Â  94.641 Assent of director to board action. (1) A director of a homeowners association who is present at a meeting of the board of directors at which action is taken on any association matter is presumed to have assented to the action unless the director votes against the action or abstains from voting on the action because the director claims a conflict of interest.

Â Â Â Â Â  (2) When action is taken on any matter at a meeting of the board of directors, the vote or abstention of each director present must be recorded in the minutes of the meeting.

Â Â Â Â Â  (3) Directors may not vote by proxy or by secret ballot at meetings of the board of directors.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, officers may be elected by secret ballot. [2007 c.409 Â§6]

Â Â Â Â Â  94.642 Receivership for failure of homeowners association to fill vacancies on board of directors. (1) Subject to subsection (2) of this section, if a homeowners association fails to fill vacancies on the board of directors sufficient to constitute a quorum in accordance with the bylaws, an owner or a first mortgagee may request the circuit court of the county in which the planned community is located to appoint a receiver under ORCP 80 to manage the affairs of the association.

Â Â Â Â Â  (2) At least 45 days before an owner or first mortgagee requests the circuit court to appoint a receiver under subsection (1) of this section, the owner or first mortgagee shall mail, by certified or registered mail, a notice to the association and shall post a copy of the notice at a conspicuous place or places on the property or provide notice by a method otherwise reasonably calculated to inform owners of the proposed action.

Â Â Â Â Â  (3) The notice shall be signed by the owner or first mortgagee and include:

Â Â Â Â Â  (a) A description of the intended action.

Â Â Â Â Â  (b) A statement that the intended action is pursuant to this section.

Â Â Â Â Â  (c) The date, not less than 30 days after mailing of the notice, by which the association must fill vacancies on the board sufficient to constitute a quorum.

Â Â Â Â Â  (d) A statement that if the association fails to fill vacancies on the board by the specified date, the owner or first mortgagee may file a petition with the court under subsection (1) of this section.

Â Â Â Â Â  (e) A statement that if a receiver is appointed, all expenses of the receivership will be common expenses of the association as provided in subsection (4) of this section.

Â Â Â Â Â  (4) If a receiver is appointed, the salary of the receiver, court costs, attorney fees and all other expenses of the receivership shall be common expenses of the association.

Â Â Â Â Â  (5) A receiver appointed under this section has all of the powers and duties of a duly constituted board of directors and shall serve until a sufficient number of vacancies on the board are filled to constitute a quorum.

Â Â Â Â Â  (6) If at a turnover meeting held in accordance with ORS 94.616 the owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors, in addition to the notice requirements specified in subsections (2) and (3) of this section, an owner shall give the notice to all other owners as provided in the bylaws.

Â Â Â Â Â  (7) Notwithstanding subsections (2) and (3) of this section, in the case of an emergency, the court may waive the notice requirements of subsections (2) and (3) of this section. [2007 c.409 Â§2]

Â Â Â Â Â  94.645 Adoption of annual budget. (1) The board of directors at least annually shall adopt a budget for the planned community.

Â Â Â Â Â  (2) The budget shall include moneys to be allocated to the reserve account under ORS 94.595.

Â Â Â Â Â  (3) Within 30 days after adopting the annual budget for the planned community, the board of directors shall provide a summary of the budget to all owners.

Â Â Â Â Â  (4) If the board fails to adopt a budget, the last adopted annual budget shall continue in effect. [1981 c.782 Â§39; 1999 c.677 Â§16; 2007 c.409 Â§8a]

Â Â Â Â Â  94.647 Use of written ballot for approving or rejecting matters subject to meeting of association members; procedures; exceptions. (1) Unless prohibited or limited by the declaration or bylaws, any action that may be taken at any annual, regular or special meeting of the homeowners association may be taken without a meeting if the association delivers a written ballot to every association member that is entitled to vote on the matter. Action by written ballot may not substitute for the following meetings:

Â Â Â Â Â  (a) A turnover meeting required under ORS 94.616.

Â Â Â Â Â  (b) An annual meeting of an association if more than a majority of the lots are the principal residences of the occupants.

Â Â Â Â Â  (c) A meeting of the association if the agenda includes a proposal to remove a director from the board of directors.

Â Â Â Â Â  (d) A special meeting of the association called at the request of owners under ORS 94.650 (2).

Â Â Â Â Â  (2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) The board of directors must provide owners with at least 10 daysÂ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, subject to paragraph (d) of this subsection, a written ballot must be accompanied by:

Â Â Â Â Â  (A) A secrecy envelope;

Â Â Â Â Â  (B) A return identification envelope to be signed by the owner; and

Â Â Â Â Â  (C) Instructions for marking and returning the ballot.

Â Â Â Â Â  (c) The notice required under paragraph (b) of this subsection shall state:

Â Â Â Â Â  (A) The general subject matter of the vote by written ballot;

Â Â Â Â Â  (B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

Â Â Â Â Â  (C) The date after which ballots may be distributed;

Â Â Â Â Â  (D) The date and time by which any petition requesting secrecy procedures must be received by the board; and

Â Â Â Â Â  (E) The address where any petition must be delivered.

Â Â Â Â Â  (d) The requirements of paragraph (b)(A) and (B) of this subsection do not apply to a written ballot of an owner if the consent or approval of that owner is required by the declaration or bylaws or ORS 94.550 to 94.783.

Â Â Â Â Â  (3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

Â Â Â Â Â  (a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for the return of ballots has passed, a quorum of owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; or

Â Â Â Â Â  (b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds the required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and the required percentage has not been met.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall state the following:

Â Â Â Â Â  (a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet the quorum requirement;

Â Â Â Â Â  (b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval; and

Â Â Â Â Â  (c) The period during which the association will accept written ballots for counting in accordance with subsection (5) of this section.

Â Â Â Â Â  (5)(a) The association shall accept written ballots for counting during the period specified in the solicitation under subsection (4) of this section. Except as provided in paragraph (b) of this subsection, the period shall end on the earliest of the following dates:

Â Â Â Â Â  (A) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

Â Â Â Â Â  (B) If approval of a proposed action by written ballot requires that a certain percentage of the owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; or

Â Â Â Â Â  (C) In all cases, a specified date certain on which all ballots must be returned to be counted.

Â Â Â Â Â  (b) If the vote is by secrecy procedure under subsection (2)(b) of this section, the period shall end on the date specified in the solicitation or any extension under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Except as otherwise provided in the declaration or bylaws, in the discretion of the board of directors, if a date certain is specified in the solicitation under subsection (4) of this section, the period may be extended by written notice of the extension given to all owners before the end of the specified date certain.

Â Â Â Â Â  (6) Except as otherwise provided in the declaration or bylaws, unless the vote is by secrecy procedure under subsection (2)(b) of this section, a written ballot may be revoked before the final return date of the ballots.

Â Â Â Â Â  (7) Unless otherwise prohibited by the declaration or bylaws, the votes may be counted from time to time before the final return date of the ballots to determine whether the proposal has passed or failed by the votes already cast on the date the ballots are counted.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, written ballots that are returned in secrecy envelopes may not be examined or counted before the date certain specified in the solicitation or any extension under subsection (5)(c) of this section. [1999 c.677 Â§31; 2001 c.756 Â§16; 2003 c.569 Â§13; 2007 c.409 Â§9]

Â Â Â Â Â  94.650 Meetings of lot owners; notice. (1) The homeowners association shall hold at least one meeting of the owners each calendar year.

Â Â Â Â Â  (2)(a) Special meetings of the association may be called by the president of the board of directors, by a majority of the board of directors or by the president or secretary upon receipt of a written request of a percentage of owners specified in the bylaws of the association. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the votes of the planned community for the purpose of calling a meeting.

Â Â Â Â Â  (b) If the bylaws do not specify a percentage of owners that may request the calling of a special meeting, a special meeting shall be called if 30 percent or more of the owners make the request in writing. Notice of the special meeting shall be given as specified in this section.

Â Â Â Â Â  (c) Business transacted at a special meeting shall be confined to the purposes stated in the notice.

Â Â Â Â Â  (3) If the owners request a special meeting under subsection (2) of this section and the notice is not given within 30 days after the date the written request is delivered to the president or the secretary, an owner who signed the request may set the time and place of the meeting and give notice as provided in subsection (4) of this section.

Â Â Â Â Â  (4) Not less than 10 or more than 50 days before any meeting called under this section, the secretary or other officer specified in the bylaws shall cause the notice to be hand delivered or mailed to the mailing address of each owner or to the mailing address designated in writing by the owner, and to all mortgagees that have requested the notice.

Â Â Â Â Â  (5) The notice of a meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer.

Â Â Â Â Â  (6) Mortgagees may designate a representative to attend a meeting called under this section. [1981 c.782 Â§40; 1999 c.677 Â§17; 2001 c.756 Â§17; 2007 c.409 Â§10]

Â Â Â Â Â  94.652 Electronic notice to owner or director. (1) Subject to subsection (2) of this section and notwithstanding any requirement under the declaration or bylaws or ORS 94.550 to 94.783, in the discretion of the board of directors of the homeowners association, any notice, information or other written material required to be given to an owner or director under the declaration or bylaws or ORS 94.550 to 94.783, may be given by electronic mail, facsimile or other form of electronic communication.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, electronic mail, facsimile or other form of electronic communication may not be used to give notice of:

Â Â Â Â Â  (a) Failure to pay an assessment;

Â Â Â Â Â  (b) Foreclosure of an association lien under ORS 94.709; or

Â Â Â Â Â  (c) An action the association may take against an owner.

Â Â Â Â Â  (3) An owner or director may decline to receive notice by electronic mail, facsimile or other form of electronic communication and may direct the board of directors to provide notice in the manner required under the declaration or bylaws or ORS 94.550 to 94.783. [2007 c.409 Â§4]

Â Â Â Â Â  94.655 Quorum for association meetings. (1) Unless the declaration or bylaws of a homeowners association provide otherwise, a quorum for any meeting of the association consists of the number of persons who are entitled to cast 20 percent of the votes and who are present in person, by proxy or by absentee ballot, if absentee ballots are permitted by the board of directors, at the beginning of the meeting.

Â Â Â Â Â  (2) If any meeting of the association cannot be organized because of a lack of a quorum, the owners who are present, either in person or by proxy, may adjourn the meeting. The quorum for a subsequent meeting is the greater of:

Â Â Â Â Â  (a) One-half of the quorum required in the declaration or bylaws; or

Â Â Â Â Â  (b) The quorum required in subsection (1) of this section. [1981 c.782 Â§41; 1999 c.677 Â§18; 2007 c.409 Â§11]

Â Â Â Â Â  94.657 Rules of order. Unless other rules of order are required by the declaration or bylaws or by a resolution of the association or its board of directors:

Â Â Â Â Â  (1) Meetings of the association and the board of directors shall be conducted according to the latest edition of RobertÂs Rules of Order published by the RobertÂs Rules Association.

Â Â Â Â Â  (2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

Â Â Â Â Â  (3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision. [2001 c.756 Â§4]

Â Â Â Â Â  94.658 Voting or granting consent. (1) Unless the declaration provides otherwise, each lot of a planned community shall be entitled to one vote.

Â Â Â Â Â  (2) Unless the declaration or bylaws provide otherwise:

Â Â Â Â Â  (a) An executor, administrator, guardian or trustee may vote or grant consent with respect to a lot owned or held in a fiduciary capacity if the fiduciary satisfies the secretary of the board of directors that the person is the executor, administrator, guardian or trustee holding the lot.

Â Â Â Â Â  (b) When a lot is owned by two or more persons jointly, according to the records of the association:

Â Â Â Â Â  (A) Except as provided in this paragraph, the vote of the lot may be exercised by a co-owner in the absence of protest by another co-owner. If the co-owners cannot agree upon the vote, the vote of the lot shall be disregarded completely in determining the proportion of votes given with respect to such matter.

Â Â Â Â Â  (B) A valid court order may establish the right of co-ownersÂ authority to vote. [2001 c.756 Â§2; 2007 c.409 Â§12]

Â Â Â Â Â  94.660 Method of voting or consenting. (1) The vote or consent of a lot may be cast or given:

Â Â Â Â Â  (a) In person at a meeting of the homeowners association.

Â Â Â Â Â  (b) In the discretion of the board of directors, by absentee ballot in accordance with subsection (3) of this section.

Â Â Â Â Â  (c) Unless the declaration or bylaws or ORS 94.550 to 94.783 provide otherwise, pursuant to a proxy in accordance with subsection (2) of this section.

Â Â Â Â Â  (d) By written ballot in lieu of a meeting under ORS 94.647.

Â Â Â Â Â  (e) By any other method specified by the declaration or bylaws or ORS 94.550 to 94.783.

Â Â Â Â Â  (2)(a) A proxy:

Â Â Â Â Â  (A) Must be dated and signed by the owner;

Â Â Â Â Â  (B) Is not valid if it is undated or purports to be revocable without notice; and

Â Â Â Â Â  (C) Terminates one year after its date unless the proxy specifies a shorter term.

Â Â Â Â Â  (b) The board of directors may not require that a proxy be on a form prescribed by the board.

Â Â Â Â Â  (c) An owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 94.647.

Â Â Â Â Â  (d) A copy of a proxy in compliance with paragraph (a) of this subsection provided to the association by facsimile, electronic mail or other means of electronic communication utilized by the board of directors is valid.

Â Â Â Â Â  (3)(a) An absentee ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) All solicitations for votes by absentee ballot shall include:

Â Â Â Â Â  (A) Instructions for delivery of the completed absentee ballot, including the delivery location; and

Â Â Â Â Â  (B) Instructions about whether the ballot may be canceled if the ballot has been delivered according to the instructions.

Â Â Â Â Â  (c) An absentee ballot shall be counted as an owner present for the purpose of establishing a quorum.

Â Â Â Â Â  (d) Even if an absentee ballot has been delivered to an owner, the owner may vote in person at a meeting if the owner has:

Â Â Â Â Â  (A) Returned the absentee ballot; and

Â Â Â Â Â  (B) Canceled the absentee ballot, if cancellation is permitted in the instructions given under paragraph (b) of this subsection. [1981 c.782 Â§42; 1999 c.677 Â§19; 2003 c.569 Â§14; 2007 c.409 Â§13]

Â Â Â Â Â  94.661 Electronic ballot. (1) As used in this section, Âelectronic ballotÂ means a ballot given by:

Â Â Â Â Â  (a) Electronic mail;

Â Â Â Â Â  (b) Facsimile transmission;

Â Â Â Â Â  (c) Posting on a website; or

Â Â Â Â Â  (d) Other means of electronic communication acceptable to the board of directors.

Â Â Â Â Â  (2) Unless the declaration or bylaws prohibit or provide for other methods of electronic ballots, the board of directors of a homeowners association, in its discretion, may provide that a vote, approval or consent of an owner may be given by electronic ballot.

Â Â Â Â Â  (3) An electronic ballot shall comply with the requirements of this section and the declaration or bylaws or ORS 94.550 to 94.783.

Â Â Â Â Â  (4) An electronic ballot may be accompanied by or contained in an electronic notice in accordance with ORS 94.652.

Â Â Â Â Â  (5) If an electronic ballot is posted on a website, a notice of the posting shall be sent to each owner and shall contain instructions on obtaining access to the posting on the website.

Â Â Â Â Â  (6) A vote made by electronic ballot is effective when it is electronically transmitted to an address, location or system designated by the board of directors for that purpose.

Â Â Â Â Â  (7) Unless otherwise provided in the declaration or bylaws or rules adopted by the board of directors, a vote by electronic ballot may not be revoked.

Â Â Â Â Â  (8) The board of directors may not elect to use electronic ballots unless there are procedures to ensure:

Â Â Â Â Â  (a) Compliance with ORS 94.647 if the vote conducted by written ballot under ORS 94.647 uses the procedures specified in ORS 94.647 (2)(b); and

Â Â Â Â Â  (b) That the electronic ballot is secret, if the declaration or bylaws or rules adopted by the board require that electronic ballots be secret. [2007 c.409 Â§5]

Â Â Â Â Â  94.662 Notice to lot owners of intent of association to commence judicial or administrative proceeding; contents of notice; right of lot owner to opt out. (1) At least 10 days prior to instituting any litigation or administrative proceeding to recover damages under ORS 94.630 (1)(e)(E), the homeowners association shall provide written notice to each affected owner of the associationÂs intent to seek damages on behalf of the owner. The notice shall, at a minimum:

Â Â Â Â Â  (a) Be mailed to the mailing address of each lot or to the mailing address designated in writing to the association by the owner;

Â Â Â Â Â  (b) Inform each owner of the general nature of the litigation or proceeding;

Â Â Â Â Â  (c) Describe the specific nature of the damages to be sought on the ownerÂs behalf;

Â Â Â Â Â  (d) Set forth the terms under which the association is willing to seek damages on the ownerÂs behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

Â Â Â Â Â  (e) Inform each owner of the ownerÂs right not to have the damages sought on the ownerÂs behalf and specify the procedure for exercising the right; and

Â Â Â Â Â  (f) Inform the owner that exercising the ownerÂs right not to have damages sought on the ownerÂs behalf:

Â Â Â Â Â  (A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

Â Â Â Â Â  (B) Does not relieve the owner from the ownerÂs obligation to pay dues or assessments relating to the litigation or proceeding;

Â Â Â Â Â  (C) Does not impair any easement owned or possessed by the association; and

Â Â Â Â Â  (D) Does not interfere with the associationÂs right to make repairs to common areas.

Â Â Â Â Â  (2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the ownerÂs behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting ownerÂs lot and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding. [1999 c.677 Â§37; 2001 c.756 Â§18]

Â Â Â Â Â  94.665 Authority of association to sell or transfer common property. (1) Except as otherwise provided in the declaration, a homeowners association may sell, convey or subject to a security interest any portion of the common property if 80 percent or more of the votes in the homeowners association, including 80 percent of the votes of lots not owned by a declarant at the time of the vote, are cast in favor of that action. The association shall treat proceeds of any sale under this section as an asset of the association.

Â Â Â Â Â  (2) A sale, transfer or encumbrance of the common property or any portion of the common property made pursuant to a right reserved in the declaration under this section may provide that the common property be released from any restriction imposed on the common property by the declaration. However, a sale, transfer or encumbrance may not deprive any lot of its right of access to or support for the lot without the consent of the owner of the lot. [1981 c.782 Â§47; 1987 c.447 Â§112; 1999 c.677 Â§20]

Â Â Â Â Â  94.667 Recording association information with county clerk. (1) As used in this section, ÂassociationÂ means an association formed under ORS 94.625, 94.846 or 100.405, or any other association in which a person holds membership by virtue of owning or possessing a real estate interest subject to assessment and lien authority pursuant to a recorded instrument.

Â Â Â Â Â  (2) The board of directors or managing agent of an association may record with the county clerk for the county where the subject property is located a statement of association information. Subject to subsection (3) of this section, the statement shall contain at least the following information:

Â Â Â Â Â  (a) The name of the association as identified in the recorded declaration, conditions, covenants and restrictions or other governing instrument, and the current name of the association, if different;

Â Â Â Â Â  (b) The name, address and daytime telephone number of a managing agent or treasurer of the association or other person authorized to receive:

Â Â Â Â Â  (A) Assessments and fees imposed by the association; or

Â Â Â Â Â  (B) Notice of a transfer of property;

Â Â Â Â Â  (c) A list of the properties, as described for recordation in ORS 93.600, subject to assessment by the association;

Â Â Â Â Â  (d) Information identifying the recorded declaration, conditions, covenants and restrictions or other governing instrument, and a reference to where the instruments are recorded; and

Â Â Â Â Â  (e) If an amended statement is being recorded, information identifying prior recorded statements.

Â Â Â Â Â  (3) The statement may not include information for a purpose that is not related to the identification of the person specified in subsection (2)(b) of this section.

Â Â Â Â Â  (4) The county clerk may charge a fee for recording a statement under this section according to the provisions of ORS 205.320 (4). [1999 c.447 Â§1; 2001 c.756 Â§19]

Â Â Â Â Â  Note: 94.667 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 94 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.670 Association duty to keep documents and records; payment of association expenses; review of financial statement by certified public accountant; examination of records by owner. (1) A homeowners association shall retain within this state the documents, information and records delivered to the association under ORS 94.616 and all other records of the association for not less than the period specified for the record in ORS 65.771 or any other applicable law except that:

Â Â Â Â Â  (a) The documents specified in ORS 94.616 (3)(o), if received, must be retained as permanent records of the association.

Â Â Â Â Â  (b) Proxies and ballots must be retained for one year from the date of determination of the vote.

Â Â Â Â Â  (2) All assessments, including declarant subsidies, shall be deposited in the name of the association in a separate federally insured account at a financial institution, as defined in ORS 706.008, other than an extranational institution. All expenses of the association shall be paid from the association account.

Â Â Â Â Â  (3) The association shall keep financial records sufficiently detailed for proper accounting purposes. Within 90 days after the end of the fiscal year, the board of directors shall:

Â Â Â Â Â  (a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

Â Â Â Â Â  (b) Distribute to each owner and, upon written request, any mortgagee of a lot, a copy of the annual financial statement.

Â Â Â Â Â  (4) Subject to section 24, chapter 803, Oregon Laws 2003, the association of a planned community that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (3) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (5) The association of a planned community created on or after January 1, 2004, or the association of a planned community described in ORS 94.572 that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (3) of this section to be reviewed in the manner described in subsection (4) of this section within 180 days after the association receives a petition requesting review signed by at least a majority of the owners.

Â Â Â Â Â  (6) An association subject to the requirements of subsection (4) of this section may elect, on an annual basis, not to comply with the requirements of subsection (4) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to lots owned by the declarant.

Â Â Â Â Â  (7)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

Â Â Â Â Â  (A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

Â Â Â Â Â  (i) Regular and special assessments;

Â Â Â Â Â  (ii) Fines and other charges;

Â Â Â Â Â  (iii) Accrued interest; and

Â Â Â Â Â  (iv) Late payment charges.

Â Â Â Â Â  (B) The percentage rate at which interest accrues on assessments that are not paid when due.

Â Â Â Â Â  (C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

Â Â Â Â Â  (b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

Â Â Â Â Â  (8) The association shall make the documents, information and records described in subsections (1) and (3) of this section and all other records of the association reasonably available for examination and, upon written request, available for duplication by an owner and any mortgagee of a lot that makes the request in good faith for a proper purpose, except that records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

Â Â Â Â Â  (a) Personnel matters relating to a specific identified person or a personÂs medical records.

Â Â Â Â Â  (b) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

Â Â Â Â Â  (c) Communications with legal counsel that relate to matters specified in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) Disclosure of information in violation of law.

Â Â Â Â Â  (e) Documents, correspondence or management or board reports compiled for or on behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 94.640 (7).

Â Â Â Â Â  (f) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 94.640 (7).

Â Â Â Â Â  (g) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual ownerÂs file kept by or on behalf of the association.

Â Â Â Â Â  (9) The association shall maintain a copy, suitable for the purpose of duplication, of the following:

Â Â Â Â Â  (a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect.

Â Â Â Â Â  (b) The most recent financial statement prepared pursuant to subsection (3) of this section.

Â Â Â Â Â  (c) The current operating budget of the association.

Â Â Â Â Â  (d) The reserve study, if any, described in ORS 94.595.

Â Â Â Â Â  (e) Architectural standards and guidelines, if any.

Â Â Â Â Â  (10) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (9) of this section.

Â Â Â Â Â  (11) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs for furnishing the documents, information or records. [1981 c.782 Â§48; 1999 c.677 Â§21; 2001 c.756 Â§20; 2003 c.569 Â§15; 2003 c.803 Â§20a; 2007 c.340 Â§1]

Â Â Â Â Â  Note: Section 24, chapter 803, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 24. The requirements of ORS 94.670 (4) first apply:

Â Â Â Â Â  (1) Commencing with the fiscal year following the turnover meeting required by ORS 94.616 for the association of a planned community created under ORS 94.550 to 94.783 prior to January 1, 2004, if the turnover meeting has not yet occurred on January 1, 2004.

Â Â Â Â Â  (2) Commencing with the fiscal year beginning in calendar year 2004 for the association of a planned community created under ORS 94.550 to 94.783 if the turnover meeting required by ORS 94.616 has occurred on or before January 1, 2004.

Â Â Â Â Â  (3) Commencing with the fiscal year following the turnover meeting required by ORS 94.616 for the association of a planned community created under ORS 94.550 to 94.783 on or after January 1, 2004.

Â Â Â Â Â  (4) Commencing with the fiscal year following the year in which owners assume responsibility for administration of a planned community described in ORS 94.572 if the owners have not assumed responsibility for administration of the planned community on January 1, 2004.

Â Â Â Â Â  (5) Commencing with the fiscal year beginning in calendar year 2004 for the association of a planned community described in ORS 94.572 if the owners have assumed responsibility for administration of the planned community on or before January 1, 2004. [2003 c.803 Â§24]

Â Â Â Â Â  94.673 When compliance with specified provisions of ORS 94.640 and 94.670 required. (1) The homeowners association of a subdivision that received preliminary plat approval before July 1, 1982, shall comply with the provisions of ORS 94.640 (1), (3), (4), (7), (8) and (9) and 94.670 if:

Â Â Â Â Â  (a) An owner submits a written request to the homeowners association to comply with the provisions;

Â Â Â Â Â  (b) The subdivision otherwise conforms to the description of a planned community under ORS 94.550; and

Â Â Â Â Â  (c) The subdivision is not otherwise exempted under ORS 94.570.

Â Â Â Â Â  (2) A homeowners association board of directors is not subject to ORS 94.780 unless the association fails to comply with subsection (1) of this section after receiving a written request from an owner. [1983 c.206 Â§6; 2001 c.756 Â§59]

Â Â Â Â Â  94.675 Insurance for common property. (1) The board of directors of a homeowners association shall obtain and maintain:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the common property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) A public liability policy covering all common property and all damage or injury caused by the negligence of the association.

Â Â Â Â Â  (2) Premiums for insurance obtained under this section shall be a common expense of the association.

Â Â Â Â Â  (3) A policy may contain a deductible in the amount specified in the declaration or bylaws. The deductible amount shall be added to the face amount of the policy in determining whether the insurance equals at least the full replacement cost.

Â Â Â Â Â  (4) Notwithstanding a provision in the declaration or bylaws that imposes a maximum deductible amount in an association insurance policy, if the board of directors determines that it is in the best interest of the association and owners as provided in subsection (5) of this section, the board may adopt a resolution authorizing the association to obtain and maintain an insurance policy with a deductible amount exceeding the specified maximum, but not in excess of the greater of:

Â Â Â Â Â  (a) The maximum deductible acceptable to the Federal National Mortgage Association; or

Â Â Â Â Â  (b) $10,000.

Â Â Â Â Â  (5) In making the determination under subsection (4) of this section, the board of directors shall consider such factors as the availability and cost of insurance and the loss experience of the association.

Â Â Â Â Â  (6) Not later than 10 days after adoption of a resolution under subsection (4) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in ORS 94.676 are:

Â Â Â Â Â  (a) Delivered to each owner; or

Â Â Â Â Â  (b) Mailed to the mailing address of each owner or to the mailing address designated in writing by the owner. [1981 c.782 Â§51; 2007 c.409 Â§14]

Â Â Â Â Â  94.676 Insurance deductible for certain planned communities. (1) If the declaration or bylaws of a planned community created under ORS 94.550 to 94.783 before September 27, 2007, or a planned community subject to ORS 94.572 do not assign the responsibility for payment of the amount of the deductible in an association insurance policy, the board of directors of the homeowners association may adopt a resolution that assigns the responsibility for payment of the amount of the deductible. The resolution must include, but need not be limited to:

Â Â Â Â Â  (a) The circumstances under which the deductible will be charged against:

Â Â Â Â Â  (A) An owner or the owners affected by a loss; or

Â Â Â Â Â  (B) All owners;

Â Â Â Â Â  (b) The allocation of the deductible charged under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) If an owner and the association have duplicate insurance coverage, the insurance policy that is primary, unless otherwise provided in the declaration or bylaws.

Â Â Â Â Â  (2) If the board of directors adopts a resolution as described in subsection (1) of this section, the resolution may require that an owner, in addition to any other insurance required by the declaration or bylaws, obtain and maintain:

Â Â Â Â Â  (a) An insurance policy that insures the ownerÂs lot for not less than the amount of the deductible in the associationÂs insurance policy for which the owner may be responsible and that insures the ownerÂs personal property for any loss or damage; and

Â Â Â Â Â  (b) Comprehensive liability insurance that includes, but is not limited to, coverage for negligent acts of owners and tenants, guests of owners and tenants and occupants of other lots for damage to the common property, to other lots and to the personal property of other persons that is located on other lots or the common property.

Â Â Â Â Â  (3) Unless otherwise provided in the declaration or bylaws, the board of directors may adopt a resolution that:

Â Â Â Â Â  (a) Prescribes a procedure for processing insurance claims. The procedure may require that all claims against the associationÂs insurance policy be processed through and coordinated by the board of directors or the managing agent, if authorized by the board.

Â Â Â Â Â  (b) Assigns the responsibility for payment of charges for handling claims, including any charges by a managing agent.

Â Â Â Â Â  (4) Not later than 10 days after adoption of a resolution under subsection (1) or (3) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in subsection (5) of this section are:

Â Â Â Â Â  (a) Delivered to each lot; or

Â Â Â Â Â  (b) Mailed to the mailing address of each owner or to the mailing address designated in writing by the owner.

Â Â Â Â Â  (5) The notice required under subsection (4) of this section shall:

Â Â Â Â Â  (a) Advise each owner to contact an insurance agent to determine the effect of the resolution on the ownerÂs individual insurance coverage; and

Â Â Â Â Â  (b) Be in a form and style reasonably calculated to inform the owner of the importance of the notice.

Â Â Â Â Â  (6) Failure to provide a copy of a resolution or a notice required under this section does not affect the responsibility of an owner to comply with a resolution adopted under this section. [2007 c.409 Â§3]

Â Â Â Â Â  94.677 Election to have ORS 94.645, 94.655 and 94.675 apply. Unless contrary to the covenants, conditions or restrictions of a recorded declaration or other similar instrument, or the bylaws of the association adopted in accordance with documents governing the association, the homeowners association board of directors of a subdivision described in ORS 94.673 (1) may elect to be governed by ORS 94.645, 94.655 and 94.675, without further action by the association. [1983 c.206 Â§7]

Â Â Â Â Â  94.680 Blanket all-risk insurance. (1) If a declaration or bylaws provide that the homeowners association has the sole authority to decide whether to repair or reconstruct a unit that has suffered damage or whether a unit must be repaired or reconstructed, the board of directors shall obtain blanket all-risk insurance for the full replacement cost of all structures in the planned community. Cost of the coverage shall be a common expense to the association.

Â Â Â Â Â  (2) If the declaration or bylaws contain a provision described in subsection (1) of this section, the declaration or bylaws also shall provide:

Â Â Â Â Â  (a) Requirements of or limitations on repairing or reconstructing damaged or destroyed property;

Â Â Â Â Â  (b) The time within which the repair or reconstruction must begin; and

Â Â Â Â Â  (c) The actions the board of directors must take if:

Â Â Â Â Â  (A) Damage or destruction is not repaired or replaced; or

Â Â Â Â Â  (B) Insurance proceeds exceed or fall short of the costs of repair or reconstruction. [1981 c.782 Â§52; 1999 c.677 Â§22; 2007 c.409 Â§15]

Â Â Â Â Â  94.685 Specification of insurance for individual lots. (1) Unless provided in the declaration, the bylaws shall specify:

Â Â Â Â Â  (a) The insurance an owner must obtain, if any;

Â Â Â Â Â  (b) The insurance, if any, an individual owner is precluded from obtaining;

Â Â Â Â Â  (c) The responsibility for payment of the amount of the deductible in an association insurance policy; and

Â Â Â Â Â  (d) Whether or not the insurance coverage obtained and maintained by the board of directors may be brought into contribution with insurance bought by owners or their mortgagees.

Â Â Â Â Â  (2) The declaration or bylaws may provide that the responsibility for payment of the amount of the deductible may be prescribed by resolution adopted by the board of directors. [1981 c.782 Â§54; 1999 c.677 Â§23; 2007 c.409 Â§16]

Â Â Â Â Â  94.690 Terms of insurance under ORS 94.680. The board of directors of a homeowners association shall obtain, if reasonably available, terms in insurance policies under ORS 94.680 which provide a waiver of subrogation by the insurer as to any claims against the board of directors of the association, any owner or any guest of an owner. [1981 c.782 Â§56; 1999 c.677 Â§24]

Â Â Â Â Â  94.695 Authority to delegate association powers to master association. A declaration for a planned community may delegate any of the powers of the homeowners association under ORS 94.630 to a master association or provide that the master association may exercise any such power. [1981 c.782 Â§62]

Â Â Â Â Â  94.700 Duration and termination of initial management agreements and service and employment contracts. (1) If entered into prior to the meeting called under ORS 94.609, no management agreement, service contract or employment contract which is directly made by or on behalf of the association, the board of directors or the owners as a group shall be in excess of three years.

Â Â Â Â Â  (2) Any contract or agreement subject to subsection (1) of this section and entered into after July 1, 1982, may terminate without penalty to the declarant, the association or the board of directors elected under ORS 94.616 if the board of directors gives not less than 30 days written notice of termination to the other party not later than 60 days after the meeting called under ORS 94.609. [1981 c.782 Â§69]

(Assessments and Liens Against Lots; Easements)

Â Â Â Â Â  94.704 Assessment and payment of common expenses. (1) Subject to subsection (2) of this section, the declarant of a planned community shall pay all common expenses of the planned community until the individual lots subject to assessment are assessed for common expenses as specified in the declaration pursuant to ORS 94.580 (2).

Â Â Â Â Â  (2) If the declaration expressly authorizes deferment, the declarant may defer payment of accrued assessments for reserves required under ORS 94.595 for a lot subject to assessment until the date the lot is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

Â Â Â Â Â  (a) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 94.635 (3); or

Â Â Â Â Â  (b) If a turnover meeting is not held, the date the owners assume administrative control of the association.

Â Â Â Â Â  (3) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation of ORS 94.777.

Â Â Â Â Â  (4) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

Â Â Â Â Â  (5)(a) Except for assessments under subsections (6), (7) and (8) of this section, the board of directors shall assess all common expenses against all the lots that are subject to assessment according to the allocations stated in the declaration.

Â Â Â Â Â  (b) Any assessment or any installment of the assessment past due shall bear interest at the rate established by resolution of the board of directors.

Â Â Â Â Â  (c) Nothing in this section prohibits the board from making compromises on overdue assessments if the compromise benefits the association.

Â Â Â Â Â  (6) Unless otherwise provided in the declaration or bylaws, any common expense or any part of a common expense benefiting fewer than all of the lots may be assessed exclusively against the lots or units benefited.

Â Â Â Â Â  (7) Unless otherwise provided in the declaration or bylaws, assessments to pay a judgment against the association may be made only against the lots in proportion to their common expense liabilities.

Â Â Â Â Â  (8) If the board of directors determines that any common expense is the fault of any owner, the homeowners association may assess the expense exclusively against the lot of the owner.

Â Â Â Â Â  (9) If the homeowners association reallocates common expense liabilities, any common expense assessment and any installment of the assessment not yet due shall be recalculated according to the reallocated common expense liabilities.

Â Â Â Â Â  (10)(a) A lot owner may not claim exemption from liability for contribution toward the common expenses by waiving the use or enjoyment of any of the common property or by abandoning the ownerÂs lot.

Â Â Â Â Â  (b) An owner may not claim to offset an assessment for failure of the association to perform the associationÂs obligations.

Â Â Â Â Â  (11)(a) During any period of declarant control, any special assessment for capital improvements or additions must be approved by not less than 50 percent of the voting rights, or such greater percentage as may be specified in the declaration, without regard to any weighted right or special voting right in favor of the declarant.

Â Â Â Â Â  (b) Nothing in this subsection is intended to prohibit a declarant from reserving a special declarant right to approve any such assessment. [1981 c.782 Â§43; 1999 c.677 Â§25; 2001 c.756 Â§21; 2003 c.569 Â§16]

Â Â Â Â Â  94.705 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.709 Liens against lots; priority; duration; record notice of claim of unpaid assessment; foreclosure procedure. (1) Whenever a homeowners association levies any assessment against a lot, the association shall have a lien upon the individual lot for any unpaid assessments. The lien includes interest, late charges, attorney fees, costs or other amounts imposed under the declaration or bylaws or other recorded governing document. The lien is prior to a homestead exemption and all other liens or encumbrances upon the lot except:

Â Â Â Â Â  (a) Tax and assessment liens; and

Â Â Â Â Â  (b) A first mortgage or trust deed of record.

Â Â Â Â Â  (2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the associationÂs lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which a lot is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

Â Â Â Â Â  (a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the lot, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the association;

Â Â Â Â Â  (d) The description of the lot as provided in ORS 93.600; and

Â Â Â Â Â  (e) A statement that if the owner of the lot thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

Â Â Â Â Â  (3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

Â Â Â Â Â  (4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

Â Â Â Â Â  (b) The lien may be enforced by the board of directors acting on behalf of the association.

Â Â Â Â Â  (c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

Â Â Â Â Â  (5) Unless the declaration or bylaws provide otherwise, fees, late charges, fines and interest imposed pursuant to ORS 94.630 (1)(L), (n) and (o) are enforceable as assessments under this section.

Â Â Â Â Â  (6) This section does not prohibit an association from pursuing an action to recover sums for which subsection (1) of this section creates a lien or from taking a deed in lieu of foreclosure in satisfaction of the lien.

Â Â Â Â Â  (7) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien for unpaid assessments. However, recovery on the action operates to satisfy the lien, or the portion thereof, for which recovery is made. [1981 c.782 Â§44; 1999 c.677 Â§26; 2003 c.569 Â§17]

Â Â Â Â Â  94.710 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.712 Lot owner personally liable for assessment; joint liability of grantor and grantee following conveyance; limitation. (1) An owner shall be personally liable for all assessments imposed on the owner or assessed against the ownerÂs lot by the homeowners association.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a lot, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the lot to the time of the grant or conveyance, without prejudice to the granteeÂs right to recover from the grantor the amounts paid by the grantee therefor.

Â Â Â Â Â  (b) Upon request of an owner or ownerÂs agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the lot effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

Â Â Â Â Â  (3) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

Â Â Â Â Â  (a) May rely on a written statement of unpaid assessments delivered pursuant to this section; and

Â Â Â Â Â  (b) Is not liable for a failure to pay the association at closing any amount in excess of the amount set forth in the written statement. [1999 c.677 Â§32; 2003 c.569 Â§18]

Â Â Â Â Â  94.715 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.716 Lien against two or more lots; release. If a lien against two or more lots of the planned community becomes due, whether the lien is perfected before or after establishment of the planned community, the owner of an affected lot may pay the lienholder the portion of the lien attributable to the lot. Upon receipt of payment, the lienholder promptly shall deliver to the owner a release of the lien as to that lot. The amount of the payment shall be proportionate to the ratio which that ownerÂs common expense liability bears to the common expense liabilities of all owners whose lots are subject to the lien. After payment, the association may not assess or have a lien against that ownerÂs lot for any portion of the common expense liability representing the lien. This section applies to all liens except a mortgage. [1981 c.782 Â§45]

Â Â Â Â Â  94.719 Lien foreclosure; other legal action by declarant, association or owner; attorney fees. In any suit or action brought by a homeowners association to foreclose its lien or to collect delinquent assessments or in any suit or action brought by the declarant, the association or any owner or class of owners to enforce compliance with the terms and provisions of ORS 94.550 to 94.783 or the declaration or bylaws, including all amendments and supplements thereto or any rules or regulations adopted by the association, the prevailing party shall be entitled to recover reasonable attorney fees therein and in any appeal therefrom. [1999 c.677 Â§33; 2001 c.756 Â§23; 2007 c.409 Â§17]

Â Â Â Â Â  94.720 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.723 Common expenses; liability of first mortgagee. If a first mortgagee acquires a lot in a planned community by foreclosure or deed in lieu of foreclosure, the mortgagee and subsequent purchaser shall not be liable for any of the common expenses chargeable to the lot which became due before the mortgagee or purchaser acquired title to the lot. The unpaid expenses shall become a common expense of all lot owners including the mortgagee or purchaser. [1981 c.782 Â§46; 1999 c.677 Â§27]

Â Â Â Â Â  94.725 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.728 Taxation of lots and common property. (1) Each lot in a planned community constitutes for all purposes a separate parcel of real estate and shall be separately taxed and assessed.

Â Â Â Â Â  (2) No separate tax or assessment may be levied against any common property which a declarant has reserved no right to develop into additional lots.

Â Â Â Â Â  (3) The declarant alone is liable for payment of taxes or assessments on any portion of the common property of a planned community in which the declarant has reserved the right to develop the property into additional lots, until the right terminates or expires, or is exercised, abandoned or relinquished.

Â Â Â Â Â  (4) If the right described under subsection (3) of this section terminates or expires or is abandoned or relinquished before July 1 of any year, no tax or assessment shall be imposed against the portion of the common property so affected for the next tax year beginning on July 1. [1981 c.782 Â§34]

Â Â Â Â Â  94.730 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.733 Easements held by owner of lot and by declarant. (1) Subject to ORS 94.665, each owner of a lot has an easement through the common property:

Â Â Â Â Â  (a) For access to the ownerÂs lot; and

Â Â Â Â Â  (b) For use of the common property consistent with the declaration and the bylaws.

Â Â Â Â Â  (2) Except as provided in the declaration, a declarant has an easement through the common property as may be necessary for discharging the declarantÂs obligations or exercising any special declarant right.

Â Â Â Â Â  (3) If an encroachment results from construction, reconstruction, repair, shifting, settlement or movement of any portion of the planned community, an easement for the encroachment exists to the extent that any lot or common property encroaches on any other lot or common property. An easement continues for maintaining the encroachment so long as the encroachment exists. Nothing in this section relieves an owner of liability in case of the ownerÂs willful misconduct or relieves a declarant or any other person of liability for failure to adhere to the plat of the planned community. [1981 c.782 Â§33]

Â Â Â Â Â  94.740 [1981 c.782 Â§74; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.745 [1981 c.782 Â§78; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.750 [1981 c.782 Â§76; 1983 c.740 Â§8; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.755 [1981 c.782 Â§82; repealed by 1999 c.677 Â§72]

(Miscellaneous)

Â Â Â Â Â  94.760 Promotional material showing possible improvements. If a declarant makes no commitment in the declaration to build an improvement or specifically states in the declaration that the declarant makes no commitment either to build or not to build the improvement, no person may display or deliver promotional material to prospective purchasers which describes or portrays the improvement unless the description or portrayal is conspicuously labeled ÂPOSSIBLE Improvement.Â [1981 c.782 Â§79]

Â Â Â Â Â  94.765 [1981 c.782 Â§81; repealed by 1999 c.677 Â§72]

Â Â Â Â Â  94.770 Application of rule against perpetuities; conflict between declaration and bylaws; effect on title of declarationÂs noncompliance with
Oregon
Planned Community Act; conflict between
Oregon
Planned Community Act and ORS chapter 65. (1) The rule against perpetuities may not be applied to defeat any provision of the declaration, or any bylaws or rules adopted under ORS 94.630.

Â Â Â Â Â  (2) In the event of a conflict between the declaration and the bylaws of a planned community or between the declaration and the articles of incorporation, the declaration shall prevail except to the extent the declaration is inconsistent with ORS 94.550 to 94.783.

Â Â Â Â Â  (3) Title to a unit, lot and common property shall not be rendered unmarketable or otherwise affected by reason of a failure of the declarant or the declaration to comply with ORS 94.550 to 94.783.

Â Â Â Â Â  (4) If the provisions of ORS 94.550 to 94.783 and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of ORS 94.550 to 94.783 control. [1981 c.782 Â§86; 1999 c.677 Â§69; 2003 c.569 Â§19]

Â Â Â Â Â  94.775 Judicial partition prohibited. (1) Unless the declaration expressly allows the division of lots in a planned community, judicial partition by division of a lot in a planned community is not allowed under ORS 105.205. The lot may be partitioned by sale and division of the proceeds under ORS 105.245.

Â Â Â Â Â  (2) The restriction specified in subsection (1) of this section does not apply if the homeowners association has removed the property from the provisions of the declaration. [1981 c.782 Â§87; 2003 c.569 Â§20]

Â Â Â Â Â  94.777 Compliance with bylaws and other restrictions required; effect of noncompliance. Each owner and the declarant shall comply with the bylaws, and with the administrative rules and regulations adopted pursuant thereto, and with the covenants, conditions and restrictions in the declaration or in the deed to the lot. Failure to comply therewith shall be grounds for an action maintainable by the homeowners association or by an aggrieved owner. [1999 c.677 Â§36]

Â Â Â Â Â  94.780 Remedies. (1) Failure of the declarant, association, any association member or any other person subject to ORS 94.550 to 94.783 to comply with applicable sections of ORS 94.550 to 94.785 shall be cause for suit or action to remedy the violation or to recover actual damages. The prevailing party is entitled to reasonable attorney fees and court costs.

Â Â Â Â Â  (2) Failure of an association to accept administrative responsibility under ORS 94.616 shall be a defense for the declarant against an action brought under this section.

Â Â Â Â Â  (3) A suit or action arising under this section must be commenced within one year after the discovery or identification of the alleged violation. [1981 c.782 Â§83; 1999 c.677 Â§67]

Â Â Â Â Â  94.783 When certain administrative provisions apply. If a subdivision received preliminary plat approval before July 1, 1982, but the subdivision plat or the plat of the first phase is not filed under ORS 92.120 before January 1, 1984, the provisions of ORS 94.595, 94.604, 94.609, 94.616, 94.700, 94.760 and 94.780 shall apply to the planned community. [1983 c.206 Â§8; 1999 c.677 Â§68]

Â Â Â Â Â  94.785 Short title. ORS 94.550 to 94.783 may be cited as the Oregon Planned Community Act. [1981 c.782 Â§1]

TIMESHARE ESTATES

(General Provisions)

Â Â Â Â Â  94.803 Definitions for ORS 94.803 and 94.807 to 94.945. As used in this section and ORS 94.807 to 94.945:

Â Â Â Â Â  (1) ÂAgencyÂ means the Real Estate Agency.

Â Â Â Â Â  (2) ÂAccommodationÂ means an apartment, condominium unit, cabin, house, lodge, hotel or motel room or other private or commercial structure situated on real property and designed for residential occupancy.

Â Â Â Â Â  (3) ÂAssessmentÂ means the pro rata share assessed from time to time against each owner of a timeshare by the managing entity to pay for common expenses.

Â Â Â Â Â  (4) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one timeshare, or an agreement affecting more than one timeshare by which the developer holds the timeshare property under an option, leasehold, contract to sell or trust agreement.

Â Â Â Â Â  (5) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (6) ÂCommon expensesÂ means:

Â Â Â Â Â  (a) Expenses of administration, maintenance, repair or replacement of the accommodations and facilities of the timeshare plan;

Â Â Â Â Â  (b) Expenses agreed upon as common by all the timeshare owners in the timeshare plan; and

Â Â Â Â Â  (c) Expenses declared common by the timeshare instrument or bylaws of the timeshare plan.

Â Â Â Â Â  (7) ÂDeveloperÂ means a person creating a timeshare plan and a seller of a timeshare plan.

Â Â Â Â Â  (8) ÂExchange programÂ means any opportunity for a purchaser to exchange timeshare periods among purchasers in the same or other timeshare plans.

Â Â Â Â Â  (9) ÂFacilityÂ means a structure, service, improvement or real property available for the ownerÂs use.

Â Â Â Â Â  (10) ÂFractional interestÂ means any undivided fractional ownership of real property which gives each and every fractional owner full rights to unlimited use and possession of the real property subject only to such limitation as the fractional owners may agree to among themselves.

Â Â Â Â Â  (11) ÂManaging entityÂ means the person designated in the timeshare instrument or selected by the ownersÂ association board or by the owners to manage all or a portion of the timeshare plan.

Â Â Â Â Â  (12) ÂNegotiateÂ means any activity preliminary to the execution of a binding agreement for the sale of a timeshare, including but not limited to advertising, solicitation and promotion of the sale of the timeshare.

Â Â Â Â Â  (13) ÂOfferingÂ means any advertisement, inducement, solicitation or attempt to encourage a person to acquire a timeshare, other than as a security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a timeshare in property located outside this state is not an offering if the advertisement states that the offering is valid only if made in compliance with the law of the jurisdiction in which the offer is disseminated.

Â Â Â Â Â  (14) ÂOwnerÂ means a person, other than the developer, to whom a timeshare has been conveyed other than as security for an obligation.

Â Â Â Â Â  (15) ÂProjectÂ means real property subject to a timeshare instrument. A project may include accommodations that are not timeshare accommodations.

Â Â Â Â Â  (16) ÂPurchaserÂ means any person, other than a developer, who by voluntary transfer acquires an interest in a timeshare other than as security for an obligation.

Â Â Â Â Â  (17) Â
Sale
Â means a transaction that conveys a timeshare other than as security for an obligation, including, but not limited to a lease or assignment.

Â Â Â Â Â  (18) ÂSellerÂ means a person who offers a timeshare for sale to the public. ÂSellerÂ does not include a person who acquired a timeshare for the personÂs own use and later offers it for resale.

Â Â Â Â Â  (19) ÂTimeshareÂ means a timeshare estate or a timeshare license.

Â Â Â Â Â  (20) ÂTimeshare agreementÂ means an agreement conferring the rights and obligations of the timeshare plan on a purchaser including but not limited to a deed, lease and vacation license.

Â Â Â Â Â  (21) ÂTimeshare estateÂ means a right to occupy an accommodation during five or more separated timeshare periods over a period of at least five years, including renewal options, coupled with a freehold estate or an estate for years in the timeshare property.

Â Â Â Â Â  (22) ÂTimeshare instrumentÂ means a document creating or regulating timeshares.

Â Â Â Â Â  (23) ÂTimeshare licenseÂ means a right to occupy an accommodation during five or more separated timeshare periods over a period of more than three years, including renewal options, not coupled with a freehold estate or an estate for years.

Â Â Â Â Â  (24) ÂTimeshare periodÂ means the period of time when an owner is entitled to possess and occupy accommodations or facilities of a timeshare plan.

Â Â Â Â Â  (25) ÂTimeshare planÂ means an arrangement, whether by membership, agreement, tenancy in common, sale, lease, deed, rental agreement, license, right to use agreement or otherwise, in which an owner receives a timeshare estate or a timeshare license and the right to use accommodations and facilities that are part of the timeshare property. A timeshare plan does not include an exchange program.

Â Â Â Â Â  (26) ÂTimeshare propertyÂ means one or more accommodations subject to the same timeshare instrument and any other real estate or rights appurtenant to those accommodations. [1983 c.530 Â§2; 1987 c.414 Â§144b; 1991 c.64 Â§1]

Â Â Â Â Â  94.805 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.806 Legislative finding. The Legislative Assembly finds and declares that there is a need to:

Â Â Â Â Â  (1) Protect timeshare purchasers by requiring full and adequate disclosure of all pertinent facts about the timeshare plan; and

Â Â Â Â Â  (2) Provide reasonable regulation of the timeshare industry while encouraging the growth and development of the industry in
Oregon
. [1983 c.530 Â§1]

Â Â Â Â Â  94.807 Application. ORS 94.803, 94.806, 94.811 to 94.863 and 94.869 to 94.945 do not apply to:

Â Â Â Â Â  (1) Any timeshare plan for which the developer has complied with the requirements of ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

Â Â Â Â Â  (2) Any timeshare plan for which the developer has complied with all applicable local regulations and has submitted a completed filing under ORS 92.305 to 92.495 or 100.005 to 100.910 before July 28, 1983.

Â Â Â Â Â  (3) Any subsequent phase or stage of a timeshare plan described in subsection (1) or (2) of this section that has complied with the applicable requirements of ORS chapter 92 and this chapter in effect prior to July 28, 1983. However, the developer of the phase or stage must comply with the cancellation provisions of ORS 94.836 and 94.839.

Â Â Â Â Â  (4) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910 that does not involve a timeshare plan.

Â Â Â Â Â  (5) Subdivided land as defined by ORS 92.305, a planned community as defined by ORS 94.550 and a condominium subject to ORS 100.005 to 100.910, that involves a timeshare plan to the extent of the nontimeshare aspects of the development. The developer of such a development must comply with the applicable requirements of ORS chapter 92 and this chapter in addition to ORS 94.803, 94.806 and 94.811 to 94.945.

Â Â Â Â Â  (6) Any transaction normal and customary in the hotel and motel business involving the acceptance of advance reservations which are not entered into for the purpose of evading the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (7) The offering, sale or transfer of a fractional interest or a timeshare in a timeshare plan comprised of 12 timeshares or less unless the Real Estate Commissioner determines that the developer is attempting by a common scheme or course of development to evade the provisions of ORS 92.325, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (8) The transfer of a timeshare by reason of a foreclosure action, by deed in lieu of foreclosure, by gift or by devise, descent or distribution or transfer to an inter vivos trust that is not made to evade ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (9) The offering, sale or transfer of a membership or interest in a recreational vehicle park or campground that provides no right to use or occupy a residential dwelling structure in the project overnight.

Â Â Â Â Â  (10) The offering, sale or transfer of a membership or interest entitling the purchaser to a timeshare in personal property, including but not limited to an airplane, boat or recreational vehicle.

Â Â Â Â Â  (11) The offering, sale or transfer of a membership or interest entitling the purchaser to use real property and facilities without overnight use for dwelling purposes, including but not limited to commercial office, retail or similar space and golf, tennis or athletic clubs. [1983 c.530 Â§3; 1985 c.565 Â§9; 1991 c.64 Â§2; 1993 c.744 Â§245; 1999 c.677 Â§28]

Â Â Â Â Â  94.808 Managing entity as taxpayer. (1) For the purposes of ad valorem taxation, the managing entity responsible for managing the timeshare plan shall be considered the taxpayer, as agent for the owners of the timeshare property.

Â Â Â Â Â  (2) All of the timeshare property within each timeshare plan shall be listed on the assessment roll by code area and account number as a single entry stating as one value the real market value and assessed value of the land and improvements, except that recreational facilities shall be separately valued and taxed to the owner thereof, as provided in subsection (1) of this section.

Â Â Â Â Â  (3) All rights and privileges afforded property owners by
Oregon
law as to appealing assessments shall apply only to the managing entity, as agent for the owners of the timeshare property.

Â Â Â Â Â  (4) The managing entity, as agent of the timeshare owners, shall remit the taxes assessed on the timeshare property. [1987 c.424 Â§2; 1991 c.459 Â§337]

Â Â Â Â Â  94.809 Valuation of timeshare property; exclusions from value. (1) The real market value of timeshare property shall not include any nonreal property components of timeshares, which nonreal property components include, without limitation, tangible personal property, exchange rights, club memberships, vacation convenience services such as hotel-type services and the management structure of the timeshare plan, and that portion of the legal, accounting, promotion and marketing costs in developing and selling the timeshares allocable to the nonreal property components. The real market value of timeshare property shall not be based upon the aggregate sales prices of timeshares, if such sales prices include nonreal property components.

Â Â Â Â Â  (2) The real market value of timeshare property, other than the recreational facilities, shall be determined by taking the value of each individual living unit as if such living unit were owned by a single taxpayer, without having been timeshared, and adjusting such value by an amount necessary to reflect any increase or decrease in such value attributable to the fact that such timeshare property is marketed in increments of time. There shall be a rebuttable presumption that the value of such timeshare property is increased by 20 percent of its value under single ownership by virtue of being marketed in increments of time. If the managing entity or assessor contends that the adjustment due to such ability to market in increments of time is less than or greater than an increase of 20 percent of the single ownership value, then the burden of establishing such adjustment shall be upon the party so contending. [1987 c.424 Â§3; 1991 c.459 Â§338]

Â Â Â Â Â  94.810 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.811 When owners of planned community, condominium or subdivision may prohibit timeshare plan. (1) The unit owners in a condominium subject to the Oregon Condominium Act and the owners in a planned community subject to the Oregon Planned Community Act may amend the declaration for the condominium or planned community to prohibit the creation of a timeshare plan involving any portion of the property of the condominium or planned community. Any amendment to a condominium declaration must comply with ORS 100.135 and any amendment to a planned community declaration must comply with ORS 94.590.

Â Â Â Â Â  (2) The owners of land in a subdivision may amend the recorded declaration, bylaws or other governing document for the subdivision to prohibit the creation of a timeshare plan involving any portion of the property within the subdivision. The amendment must be approved by not less than 75 percent of the owners or by any larger percentage specified for the amendment in the recorded declaration, bylaws or other governing document for the subdivision. As used in this subsection, ÂsubdivisionÂ means a subdivision as defined by ORS 92.010, that:

Â Â Â Â Â  (a) Was approved and for which a plat was recorded under ORS 92.120 before July 28, 1983;

Â Â Â Â Â  (b) At the time of the subdivisionÂs creation, would have met the definition of a planned community under ORS 94.550; and

Â Â Â Â Â  (c) Is not, because of the time of its creation, a planned community subject to the Oregon Planned Community Act.

Â Â Â Â Â  (3) The declaration for a condominium subject to the Oregon Condominium Act and created after July 28, 1983, and the declaration for a planned community, subject to the Oregon Planned Community Act and created after July 28, 1983, may include a provision prohibiting the creation of a timeshare plan involving any portion of the property of the condominium or planned community. [1983 c.530 Â§4; 1999 c.677 Â§29]

(Creation of Timeshare Estates)

Â Â Â Â Â  94.813 Character of timeshare estates. (1) Except as expressly modified by ORS 92.325, 92.425, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490, a timeshare estate is an estate in real property and has the character and incidents of an estate in fee simple at common law or estate for years if a leasehold. A timeshare license is an estate for years having the character and incidents of such an estate at common law.

Â Â Â Â Â  (2) A document transferring or encumbering a timeshare may not be rejected for recordation because of the nature or duration of the interest.

Â Â Â Â Â  (3) Neither a timeshare plan nor a timeshare, subject to regulation under ORS 94.803 and 94.807 to 94.945 is a Âsecurity,Â as defined in ORS 59.015. [1983 c.530 Â§Â§4a,5; 1985 c.349 Â§29; 1987 c.603 Â§25]

Â Â Â Â Â  94.815 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.816 Partition prohibited; exception. (1) Except as otherwise provided in this section, no judicial action for partition of a timeshare property may be undertaken as long as the property remains subject to a timeshare plan.

Â Â Â Â Â  (2) If any timeshare is owned by two or more persons as tenants in common, as tenants by the entirety or as tenants with rights of survivorship, nothing in this section shall prohibit the judicial sale of the timeshare in lieu of partition as between the cotenants.

Â Â Â Â Â  (3) A court of competent jurisdiction, on petition of the developer of a timeshare plan or the developerÂs successor in interest, may grant a waiver of the prohibition against partition under subsection (1) of this section, if the court is satisfied that:

Â Â Â Â Â  (a) The developer retains at least 50 percent of the timeshares created in the timeshare plan;

Â Â Â Â Â  (b) The timeshare plan has failed and the continuation of the use of timeshare property by timeshare owners is no longer possible in the manner prescribed by the timeshare instruments;

Â Â Â Â Â  (c) It is in the best interest of timeshare owners to terminate the timeshare plan and that no reasonable alternative to partition of the timeshare property exists;

Â Â Â Â Â  (d) The petition has not been brought by the developer to avoid the developerÂs responsibilities under the timeshare instrument without good cause; and

Â Â Â Â Â  (e) The holder of each blanket encumbrance consents to the proceeding under this section.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, upon a court declaration of timeshare plan failure under subsection (3) of this section, the court shall proceed to partition the timeshare property as otherwise provided by law.

Â Â Â Â Â  (5) In the event of a court-ordered sale in connection with partition, proceeds of the sale shall be applied in the following order:

Â Â Â Â Â  (a) Costs described in ORS 105.285 (1) and (2);

Â Â Â Â Â  (b) Repayment to owners except the developer of down payments and payments of principal and interest paid by such owners for their timeshares less the value, as determined by the court, of the ownersÂ use of their timeshares;

Â Â Â Â Â  (c) Payments to satisfy and discharge the remaining timeshare purchase money obligations of all owners except the developer. If the developer or an entity closely related to the developer holds the beneficial interest in any of such purchase money obligations, funds shall first be applied to discharge the purchase money obligations held by other holders, and then to the credit of the developer and its related entity for purchase money obligations held by the developer or such entity. Funds paid to the developer or the related entityÂs credit shall be held by the court as proceeds available to lienholders and other claimants in such partition. If there are insufficient funds to fully discharge purchase money obligations of all owners except the developer, the balance of unsatisfied purchase money obligations of all owners except the developer shall be discharged by judgment of the court; and

Â Â Â Â Â  (d) As otherwise provided by law. [1983 c.530 Â§6; 2003 c.576 Â§356]

Â Â Â Â Â  94.818 Recording of timeshare instrument; payments required. (1) To submit property located within this state to the provisions of ORS 94.803 and 94.807 to 94.945, the developer shall record a timeshare instrument in the office of the recording officer of every county in which the timeshare property is located. To submit property located outside this state to the provisions of ORS 94.803 and 94.807 to 94.945, the developer shall satisfy the requirements of ORS 94.885 for the recording of a notice of timeshare plan. The timeshare instrument shall comply with ORS 94.821 and shall be executed in accordance with subsection (2) of this section and acknowledged in the manner provided for acknowledgment of a deed.

Â Â Â Â Â  (2) If the developer is not the fee owner of the property, the fee owner and the vendor under any contract of sale and the lessor under any lease shall also execute the timeshare instrument for the purpose of consenting to the property being submitted to the provisions of ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (3) No timeshare instrument shall be recorded unless all taxes, penalties, special assessments, fees and charges that would be required to be paid for subdivisions or partitions under ORS 92.095 have been paid in the same manner as provided in ORS 92.095. [1983 c.530 Â§7; 1993 c.19 Â§2]

Â Â Â Â Â  94.820 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.821 Content of timeshare instrument. A timeshare instrument shall include:

Â Â Â Â Â  (1) A legal description of the timeshare property;

Â Â Â Â Â  (2) The name or other identification of the project;

Â Â Â Â Â  (3) Identification of timeshare periods by letter, name, number or a combination of letters, names and numbers and a description of the timeshare;

Â Â Â Â Â  (4) Identification of the accommodations;

Â Â Â Â Â  (5) The method for determining the ownerÂs liability for common expenses and real property taxes;

Â Â Â Â Â  (6) The method for notice and appeal of property tax values;

Â Â Â Â Â  (7) If additional accommodations may become part of the timeshare property or existing accommodations may be deleted from the timeshare property, the method for adding them to or deleting them from the property and the formula for allocation and reallocation of the liabilities for common expenses and of voting rights;

Â Â Â Â Â  (8) Any restrictions on the use, occupancy or alteration of a timeshare accommodation and any specified procedure or method for amending existing rules or adopting additional rules and regulations;

Â Â Â Â Â  (9) Any restriction on the alienation of a timeshare;

Â Â Â Â Â  (10) The ownership interest of the owner in personal property and provisions for care and replacement of personal property;

Â Â Â Â Â  (11) If the instrument creates timeshare licenses, the period the accommodations affected are committed to timeshare licenses and provisions for disposition of those accommodations at the end of the period, if the period is not infinite;

Â Â Â Â Â  (12) Any requirement for or restriction on amending the timeshare instrument;

Â Â Â Â Â  (13) The nature and duration of the ownerÂs rights in the timeshare plan, the circumstances under which the timeshare plan could be terminated and the procedure for terminating the timeshare plan;

Â Â Â Â Â  (14) A description of the form of conveyance or other instrument used by the developer to transfer a timeshare to a purchaser;

Â Â Â Â Â  (15) The identity of any person that has the power to grant an easement in the timeshare property or otherwise affect the title to the timeshare property;

Â Â Â Â Â  (16) How and by whom the timeshare plan will be managed, including but not limited to provisions for selecting a replacement or successor managing entity and provisions for continuity of management throughout the duration of the timeshare plan;

Â Â Â Â Â  (17) A description of the voting rights of a timeshare owner and the developer and other participation rights, if any, of a timeshare owner and the method for determining and allocating the voting rights; and

Â Â Â Â Â  (18) Provisions for notifying a timeshare owner of any authorized change in the ownerÂs voting or participation rights. [1983 c.530 Â§8; 1987 c.424 Â§4]

Â Â Â Â Â  94.823 Notice of intent to sell timeshares; form and content; rules. A developer shall submit a notice to the Real Estate Commissioner informing the commissioner of the developerÂs intent to sell timeshares in
Oregon
. The form and content of the notice shall be established by rule by the commissioner, but shall include at least:

Â Â Â Â Â  (1) The name and business and residence addresses of:

Â Â Â Â Â  (a) The developer;

Â Â Â Â Â  (b) The developerÂs agent;

Â Â Â Â Â  (c) The designated managing entity; and

Â Â Â Â Â  (d) Any person selling the timeshare plan within
Oregon
.

Â Â Â Â Â  (2) An explanation of the timeshare form of ownership to be offered under the timeshare plan.

Â Â Â Â Â  (3) A general description of the timeshare plan, including the number of timeshares to be offered under the timeshare plan and the number and description of the accommodations and facilities.

Â Â Â Â Â  (4) A complete description, including a copy of all necessary implementing documents, of the methods to be used by the developer to comply with the requirements of ORS 92.325, 92.425, 94.570, 94.803 to 94.945, 100.005, 100.105, 100.200, 100.450 and 696.490.

Â Â Â Â Â  (5) A title report for the real property underlying the timeshare plan, acceptable to the commissioner and including a statement of any lien, defect, judgment or other encumbrance affecting title to the property.

Â Â Â Â Â  (6) A copy of any judgment against the developer or managing entity, the status of any pending suit that is material to the timeshare plan to which the developer or managing entity is a party and the status of any other suit that is material to the timeshare plan of which the developer has actual knowledge.

Â Â Â Â Â  (7) A description of any insurance coverage provided for the benefit of a purchaser or a statement that no insurance coverage is provided.

Â Â Â Â Â  (8) The name and address of the accommodations and facilities and the schedule for completing any improvements not complete at the time of filing.

Â Â Â Â Â  (9) The financial obligation of a purchaser, excluding the initial purchase price and including:

Â Â Â Â Â  (a) Additional charges and common expenses to which the purchaser may be subject, whether or not in the form of an assessment; and

Â Â Â Â Â  (b) An estimated operating budget and schedule of estimated common expenses.

Â Â Â Â Â  (10) A copy of the timeshare instrument or notice of timeshare plan as required under ORS 94.818.

Â Â Â Â Â  (11) A copy of any contract, lease or timeshare agreement to be signed by the purchaser.

Â Â Â Â Â  (12) A copy of the rules, limitations or conditions on the use of accommodations or facilities available to purchasers.

Â Â Â Â Â  (13) Any restriction on the transfer of any timeshare.

Â Â Â Â Â  (14) If any portion of the timeshare property is located outside the state, proof that the developer has recorded the notice of timeshare plan as required under ORS 94.833 (1).

Â Â Â Â Â  (15) Any other information the commissioner may determine is necessary. [1983 c.530 Â§19; 2003 c.14 Â§37]

Â Â Â Â Â  94.825 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.826 Information on exchange program; content; rules. (1) A seller offering an exchange program to a purchaser in conjunction with a timeshare plan shall provide written information to the purchaser about the exchange program.

Â Â Â Â Â  (2) The exchange program information to be provided to the purchaser shall be established by rule by the Real Estate Commissioner and shall include at least:

Â Â Â Â Â  (a) The name and address of the exchange company;

Â Â Â Â Â  (b) Whether or not the purchaserÂs participation in the exchange program is dependent upon the timeshare planÂs continued affiliation with the exchange program;

Â Â Â Â Â  (c) Whether or not the purchaserÂs participation in the exchange program is voluntary;

Â Â Â Â Â  (d) A complete and accurate description of the terms and conditions of the purchaserÂs contractual relationship with the exchange program, and the procedure for modifying the exchange program contract;

Â Â Â Â Â  (e) The procedure to qualify for and effectuate an exchange;

Â Â Â Â Â  (f) A description of any limitation, restriction or priority system employed in the operation of the exchange program;

Â Â Â Â Â  (g) The circumstances under which a purchaser may lose the use and occupancy of the purchaserÂs accommodation in any properly applied for exchange through the exchange program;

Â Â Â Â Â  (h) Any fee for participation in the exchange program; and

Â Â Â Â Â  (i) Any other information material to the exchange program which, by omission, tends to make the information otherwise disclosed misleading.

Â Â Â Â Â  (3) The exchange program information shall be in addition to the information found in the public report required under ORS 94.828 (1), (2) and (4) and must be provided to the purchaser before a contract may be executed between the purchaser and the company offering the exchange program.

Â Â Â Â Â  (4) An exchange company offering an exchange program to purchasers in
Oregon
shall file the information required in subsection (2) of this section annually with the commissioner.

Â Â Â Â Â  (5) Only a timeshare owner and a developer other than a seller may participate in an exchange program. [1983 c.530 Â§21]

Â Â Â Â Â  94.828 Public report on plan. (1) After the Real Estate Commissioner receives a completed notice under ORS 94.823 the commissioner shall prepare a public report on the timeshare plan. In lieu of preparing a report, the commissioner may accept a report prepared by the developer and issue the report with any changes the commissioner considers necessary.

Â Â Â Â Â  (2) Whether or not the commissioner issues a public report on a timeshare plan the developer shall report to the commissioner any material change in the timeshare plan or in the marketing program for the timeshare plan within 10 days after the change occurs.

Â Â Â Â Â  (3) The commissioner may examine a timeshare plan subject to ORS 94.803 and 94.807 to 94.945 to be offered for sale and make a public report of the findings. If a timeshare plan is located within this state and no report is made within 45 days after the commissioner receives a completed timeshare filing, the report shall be considered waived.

Â Â Â Â Â  (4) As used in this section, Âmaterial changeÂ includes, but is not limited to:

Â Â Â Â Â  (a) The addition or deletion of a timeshare accommodation or facility.

Â Â Â Â Â  (b) A change in the method of marketing or conveyancing the timeshare plan.

Â Â Â Â Â  (c) A change in the purchase money handling procedure previously approved by the commissioner, including but not limited to:

Â Â Â Â Â  (A) A change in the escrow depository; or

Â Â Â Â Â  (B) A change in or creation of an encumbrance affecting more than one timeshare.

Â Â Â Â Â  (d) A change in the developer or, if the developer is an entity, a change in the name, form of organization or status of the developer.

Â Â Â Â Â  (e) A revision of the timeshare planÂs annual budget that will require a regular annual assessment against the owners that is more than 25 percent greater than the regular annual assessment indicated in the current public report for the timeshare plan.

Â Â Â Â Â  (f) Any legal or physical condition rendering a timeshare accommodation or facility unusable by an owner. [1983 c.530 Â§Â§20,39]

Â Â Â Â Â  94.829
Sale
not allowed before issuance of public report; distribution and uses of report. (1) No developer or agent of the developer shall sell a timeshare in a timeshare plan before the issuance of a public report for the timeshare plan, unless the public report has been waived under ORS 94.828 (3).

Â Â Â Â Â  (2) A copy of the public report, when issued, shall be given to the prospective purchaser of a timeshare by the developer or agent of the developer prior to the execution of a binding contract or agreement for the sale of the timeshare. The developer or the developerÂs agent shall take a receipt from the prospective purchaser upon delivery of a copy of the Real Estate CommissionerÂs public report. Each such receipt shall be kept on file by the developer within this state subject to inspection by the commissioner or the commissionerÂs authorized representative for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The commissionerÂs public report shall not be used for advertising purposes unless the report is used in its entirety. No portion of the public report shall be underscored, italicized or printed in larger or heavier type than the balance of the public report unless the true copy of the report emphasizes the portion.

Â Â Â Â Â  (4) The commissioner may furnish, at cost, copies of a public report for the use of a developer.

Â Â Â Â Â  (5) The requirements of this section extend to timeshares sold by the developer after repossession.

Â Â Â Â Â  (6) Remedies and sanctions available for violation of ORS 646.605 to 646.656 are available for violation of this section, in addition to any other remedies or sanctions provided by law. [1985 c.76 Â§2]

Â Â Â Â Â  94.830 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.831 Filing fees; inspection advance payment; disposition of moneys. (1) The notice required under ORS 94.823 shall be accompanied by a filing fee as follows:

Â Â Â Â Â  (a) For a timeshare plan developed in a single phase, $500 plus $10 for each timeshare but in no case shall the fee exceed $3,000.

Â Â Â Â Â  (b) For a timeshare plan developed in two or more phases, $500 plus $10 for each timeshare in the first phase, and $5 for each additional timeshare developed in a subsequent phase of the same development, but in no case shall the fee exceed $3,000 for each phase.

Â Â Â Â Â  (2) For a material change notice submitted under ORS 94.828 (1), (2) and (4), the Real Estate Commissioner may charge a fee not to exceed $100 for each page of the public report that must be revised, but in no case shall the fee for a material change exceed $500.

Â Â Â Â Â  (3) When an examination is to be made of timeshare property located in the State of Oregon, or timeshare property located outside Oregon that will be offered for sale to persons within Oregon, the commissioner, in addition to the filing fee provided in subsections (1) and (2) of this section, may require the developer to advance payment of an amount estimated by the commissioner to be the expense incurred in going to and returning from the timeshare property, and an amount estimated to be necessary to cover the additional expense of the examination not to exceed $200 a day for each day consumed in the examination of the timeshare property. The amounts estimated by the commissioner under this subsection shall be based upon any applicable limits established and regulated by the Oregon Department of Administrative Services under ORS 292.220.

Â Â Â Â Â  (4) The moneys received under subsections (1) to (3) of this section shall be paid into the State Treasury and placed in the General Fund to the credit of the Real Estate Account established under ORS 696.490. [1983 c.530 Â§Â§22,23,24]

Â Â Â Â Â  94.833
Sale
of timeshare plan located out-of-state. (1) Before negotiating within this state for the sale of a timeshare in a timeshare plan composed wholly or partially of timeshare property located outside this state, the developer of the timeshare plan must:

Â Â Â Â Â  (a) Comply with ORS 94.803 and 94.807 to 94.945; and

Â Â Â Â Â  (b) Record, in the real property records of each county or other appropriate jurisdiction of each state in which the timeshare property is located for use of a timeshare owner, the notice of timeshare plan, as defined in ORS 94.885 for the timeshare plan. This recording requirement does not apply to timeshare property located in foreign countries.

Â Â Â Â Â  (2) Before the sale of a timeshare in a timeshare plan composed wholly of timeshare property located within this state, the developer of the timeshare plan must comply with the applicable provisions of ORS 94.803 and 94.807 to 94.945. [1983 c.530 Â§18]

Â Â Â Â Â  94.835 [Repealed by 1971 c.478 Â§1]

(PurchaserÂs Rights)

Â Â Â Â Â  94.836 Cancellation of purchase within five days. (1) A purchaser from a developer may cancel, for any reason, any contract, agreement or other evidence of indebtedness associated with the sale of the timeshare within five calendar days from the date the purchaser signs the first written offer or contract to purchase.

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser gives written notice to the developer at the developerÂs address. The cancellation period in subsection (1) of this section does not begin until the developer provides the purchaser with developerÂs address for cancellation purposes.

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser need not take a particular form and is sufficient if it indicates in writing the purchaserÂs intent not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the developer shall immediately return any payment received from the purchaser. If the payment was made by check, the developer shall not be required to return the payment to the purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all payments the purchaser shall immediately transfer any rights the purchaser may have acquired in the timeshare to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrance against the purchaserÂs interest in the timeshare arising by operation of law from an obligation of the purchaser existing before transfer of the interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. After the expiration of the five-day cancellation period, a developer may require a purchaser to execute and deliver to the developer a signed statement disclaiming any notice of cancellation timely and properly made by the purchaser before the five-day cancellation period expired under subsection (1) of this section, that has not been received by the developer. A disclaimer statement executed by the purchaser shall rescind the notice of cancellation. [1983 c.530 Â§26]

Â Â Â Â Â  94.839 Notice of cancellation right. (1) The first written agreement for the sale of a timeshare to a purchaser signed by the purchaser shall contain, either upon the first page of the agreement or on a separate sheet attached to the first page, the following notice in at least 8-point type:

______________________________________________________________________________

NOTICE TO PURCHASER

Â Â Â Â Â  BY SIGNING THIS AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE A TIMESHARE. HOWEVER, YOU HAVE FIVE CALENDAR DAYS AFTER SIGNING THIS AGREEMENT TO CANCEL THE AGREEMENT BY WRITTEN NOTICE TO THE DEVELOPER OR THE DEVELOPERÂS AGENT AT THE FOLLOWING ADDRESS:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE FIVE-DAY CANCELLATION PERIOD ENDS, YOU SHOULD CAREFULLY EXAMINE THE PUBLIC REPORT ON THE TIMESHARE PLAN AND ANY ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER. ______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice set forth in subsection (1) of this section shall be given to each purchaser under an agreement described in subsection (1) of this section at the time or immediately after the purchaser signs the agreement. [1983 c.530 Â§27]

Â Â Â Â Â  94.840 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.841 Waiver of rights void. Any condition, stipulation or provision in a sales agreement, lease or other legal document, that binds a purchaser to waive legal rights granted to the purchaser under ORS 94.803 and 94.807 to 94.945 against the developer shall be considered to be contrary to public policy and void. [1983 c.530 Â§28]

Â Â Â Â Â  94.843 Limits on developer right to transfer. (1) A developer may not transfer the developerÂs interest in accommodations or facilities of a timeshare plan unless the transferee, as to each owner whose interest is involved in the transfer, agrees to:

Â Â Â Â Â  (a) Honor the right of each owner to occupy and use the accommodations and facilities;

Â Â Â Â Â  (b) Honor the right of a purchaser to cancel a contract and receive an appropriate refund, as provided in ORS 94.836;

Â Â Â Â Â  (c) Comply with ORS 94.803 and 94.807 to 94.945 as long as the transferee continues to sell the timeshare plan, or as long as the owner is entitled to occupy the accommodations or use the facilities; and

Â Â Â Â Â  (d) Assume all of the developerÂs obligations to the owners under the timeshare instrument.

Â Â Â Â Â  (2) Within 30 days after the transfer of the developerÂs interest, notice of the transfer shall be mailed to each owner.

Â Â Â Â Â  (3) A person holding a blanket encumbrance on the property constituting timeshare property is not a transferee for purposes of this section, if the person has executed and recorded a nondisturbance agreement in accordance with ORS 94.885. [1983 c.530 Â§17]

Â Â Â Â Â  94.845 [Repealed by 1971 c.478 Â§1]

(Association of Owners; Management)

Â Â Â Â Â  94.846 Designation of managing entity; duties and powers of entity. (1) Before the closing of the first timeshare sale the developer shall designate a managing entity, which may be the developer, the ownersÂ association, a trust, a management firm or an individual.

Â Â Â Â Â  (2) The managing entity shall act as a fiduciary to each timeshare owner.

Â Â Â Â Â  (3) The managing entity shall be responsible for:

Â Â Â Â Â  (a) Managing and maintaining all accommodations and facilities of the timeshare plan.

Â Â Â Â Â  (b) Collecting any assessment for common expenses.

Â Â Â Â Â  (c) Providing each owner with an itemized annual budget including all receipts and expenditures.

Â Â Â Â Â  (d) Maintaining all books and records concerning the timeshare plan on the timeshare property and making the books and records available for inspection by an owner.

Â Â Â Â Â  (e) Making the books and records of the timeshare plan available for inspection by the Real Estate Agency.

Â Â Â Â Â  (f) Scheduling occupancy of accommodations if each owner does not acquire a specific timeshare period so that each owner receives the use of the timeshare planÂs accommodations and facilities to which the owner is entitled.

Â Â Â Â Â  (g) Performing all other duties necessary to maintain the accommodations or facilities as provided in any management contract or other agreement.

Â Â Â Â Â  (h) Acting as agent for the owners for purposes of real property taxation, including collection and payment of real property taxes.

Â Â Â Â Â  (i) Hiring and supervising an employee or agent to perform a function described in paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (4) After giving the managing entity reasonable notice, a timeshare owner may require the managing entity to provide the names and addresses of all other timeshare owners in the timeshare plan. The managing entity may require the payment of a reasonable fee for reproduction costs.

Â Â Â Â Â  (5) Unless expressly prohibited by the timeshare instrument, the managing entity shall have the authority to execute, acknowledge, deliver and record on behalf of the timeshare owners, an easement, right of way, license and any other similar interest affecting the timeshare property if the interest is beneficial and not materially detrimental to the timeshare plan.

Â Â Â Â Â  (6) The instrument granting an interest under subsection (5) of this section shall be executed by the managing entity and acknowledged in the manner provided for acknowledgment of deeds under ORS 93.410.

Â Â Â Â Â  (7) For the purpose of transferring or otherwise disposing of all or any portion of the accommodations and facilities in the timeshare plan upon termination of the plan, the managing entity shall be the attorney-in-fact for each owner. Any transfer or disposition will be effective if the managing entity executes and acknowledges the written transfer instrument. [1983 c.530 Â§9; 1987 c.424 Â§5; 2003 c.14 Â§38]

Â Â Â Â Â  94.848 How managing entity of developer terminated. A timeshare instrument that provides for the developer or an agent selected by the developer to manage the timeshare property until an ownersÂ association, a trust or the owners assume the role of managing entity shall include provisions for:

Â Â Â Â Â  (1) Termination of developer management or developer selected management by the association, trust or owners;

Â Â Â Â Â  (2) Termination of contracts for goods and services for the timeshare property entered into during the period the developer served as the managing entity;

Â Â Â Â Â  (3) A regular accounting at least annually by the developer to the association, trust or owners as to all matters affecting the timeshare property; and

Â Â Â Â Â  (4) Immediate termination of the developer as managing entity by the association, trust or owners and assumption of management functions by an association or trust in the case of abandonment or substantial breakdown of management services for the timeshare plan. [1983 c.530 Â§10]

Â Â Â Â Â  94.850 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.853 Payment of common expenses. (1) Until the closing of the first timeshare sale the developer shall pay all common expenses.

Â Â Â Â Â  (2) After the closing of the first timeshare sale, the managing entity shall charge an annual assessment for the payment of common expenses based on the projected annual budget. The assessment shall be against:

Â Â Â Â Â  (a) Each owner in the proportion specified in the timeshare instrument and the developer for the share allocated to all timeshare periods still owned by the developer at the time the assessment is made;

Â Â Â Â Â  (b) As provided in paragraph (a) of this subsection, except that the developer shall also pay that portion of the total assessment not paid by any owner, if the developer guarantees payment of all common expenses of the timeshare plan under the provisions of the timeshare instrument; or

Â Â Â Â Â  (c) The developer for the total assessment if the developer agrees to pay all common expenses of the timeshare plan under the provisions of the timeshare instrument.

Â Â Â Â Â  (3) Unless otherwise specified in the timeshare instrument, past due assessments shall bear interest at the legal rate. [1983 c.530 Â§11; 2003 c.14 Â§39]

Â Â Â Â Â  94.855 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.856 Assessment of common expenses as lien; recording; foreclosure; fees; remedies; exception. (1) Whenever a managing entity levies an assessment for common expenses against a timeshare estate, the managing entity, upon complying with subsection (2) of this section, shall have a lien upon the timeshare estate for the reasonable value of the expenses, for any unpaid assessment and interest as provided in subsection (2)(b) of this section and for any late charges, fines and costs of collection, including but not limited to attorney fees and court costs. The lien shall be prior to any other lien or encumbrance upon the timeshare estate except:

Â Â Â Â Â  (a) Blanket encumbrances of record;

Â Â Â Â Â  (b) Tax and assessment liens; and

Â Â Â Â Â  (c) A purchase money mortgage of record, a purchase money trust deed of record or a purchase agreement of record.

Â Â Â Â Â  (2)(a) A managing entity claiming a lien under subsection (1) of this section shall record in the county in which the timeshare estate or some part thereof is located a claim containing:

Â Â Â Â Â  (A) A true statement of the account due for common expenses after deducting all just credits and offsets;

Â Â Â Â Â  (B) The name of the owner of the timeshare estate, or reputed owner, if known; and

Â Â Â Â Â  (C) The designation of the timeshare estate, sufficient for identification.

Â Â Â Â Â  (b) If a claim is filed and recorded under this section and the owner of the timeshare estate subject to the claim thereafter fails to pay any assessment chargeable to the timeshare estate, then so long as the original or any subsequent unpaid assessment remains unpaid the claim shall automatically accumulate the subsequent unpaid assessment and interest thereon without the necessity of further filings under this section.

Â Â Â Â Â  (3) The claim shall be verified by the oath of a person having knowledge of the facts and shall be filed with and recorded by the recording officer in the book kept for the purpose of recording liens filed under ORS 87.035. The record shall be indexed in the same manner that a deed or other conveyance is required by ORS 93.630 to be indexed.

Â Â Â Â Â  (4) The proceeding to foreclose a lien created by this section shall conform as nearly as possible to the proceeding to foreclose a lien created by ORS 87.010, except that notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the claim is filed under subsection (3) of this section. For the purpose of determining the date the claim is filed in those cases where subsequent unpaid assessments have accumulated under the claim as provided in subsection (2)(b) of this section, the claim regarding each unpaid assessment shall be considered to have been filed at the time the unpaid assessment became due. The lien may be enforced by the managing entity. An action to recover a money judgment for unpaid common expenses may be maintained without foreclosing or waiving the lien securing the claim for common expenses.

Â Â Â Â Â  (5) Unless the timeshare instrument provides otherwise, a fee, late charge, fine and interest imposed under ORS 94.858 (4)(i) is enforceable as an assessment under this section.

Â Â Â Â Â  (6) In addition to seeking a money judgment for the unpaid assessment if the timeshare plan conveys only a timeshare license, the managing entity may bring an action for breach of contract.

Â Â Â Â Â  (7) A construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to timeshare property, if properly incurred by the association or managing entity for the benefit of all timeshare owners with interests in the timeshare property shall, if effective, attach to each timeshare with interests in the timeshare property. The owner of a timeshare subject to the lien shall have the right to have the timeshare released from the lien by payment of the amount of the lien attributable to the timeshare. The amount of the lien attributable to the timeshare and the payment required to satisfy the lien, in the absence of agreement, shall be determined by application of the allocation of common expenses established in the timeshare instrument.

Â Â Â Â Â  (8) Except as provided in subsection (7) of this section, a construction lien under ORS 87.001 to 87.093 for labor performed or materials furnished to a unit shall not be filed against the timeshare of any timeshare owner who did not expressly consent to or request the labor or materials. Consent shall be considered given under this subsection by the owner of a timeshare in the case of emergency repairs to the timeshare property done with the consent or at the request of the managing entity. [1983 c.530 Â§12]

Â Â Â Â Â  94.858 OwnersÂ association; powers and duties. (1) The timeshare instrument may provide that an association of timeshare owners be organized to serve as a means through which the timeshare owners may take action with regard to the administration, management and operation of the timeshare plan and the timeshare property. The association shall be organized as a corporation for profit or nonprofit corporation. The name of the association shall include the complete name of the timeshare plan.

Â Â Â Â Â  (2) Membership in the association shall be limited to timeshare owners.

Â Â Â Â Â  (3) The affairs of the association shall be governed by a board of directors or other governing body as provided for in the bylaws adopted under the applicable incorporation requirements.

Â Â Â Â Â  (4) Subject to the provisions of the timeshare instrument and bylaws, the association may:

Â Â Â Â Â  (a) Assume the role of managing entity;

Â Â Â Â Â  (b) Adopt and amend bylaws, rules and regulations;

Â Â Â Â Â  (c) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from timeshare owners;

Â Â Â Â Â  (d) Hire and terminate a managing agent, other employees, agents and independent contractors;

Â Â Â Â Â  (e) Institute, defend or intervene in litigation or an administrative proceeding in the associationÂs own name on behalf of the association or on behalf of two or more timeshare owners on any matter affecting the timeshare property;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of timeshare property;

Â Â Â Â Â  (h) Acquire by purchase, lease, devise, gift or voluntary grant real property or any interest therein and take, hold, possess and convey real property or any interest therein;

Â Â Â Â Â  (i) Impose a charge for the late payment of an assessment and, after giving notice and an opportunity to be heard, levy a reasonable fine for violation of the timeshare instrument, bylaws and rules and regulations of the association;

Â Â Â Â Â  (j) Provide for the indemnification of the associationÂs officers and governing board and maintain adequate liability insurance for the associationÂs officers and governing board;

Â Â Â Â Â  (k) Exercise any other power conferred by a timeshare instrument or bylaws; and

Â Â Â Â Â  (L) Exercise any other power determined by the association to be necessary and proper for the governance and operation of the association.

Â Â Â Â Â  (5) If an association of timeshare owners is formed under this section, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include a disclosure of the powers of the association and the manner in which the association will be governed. [1983 c.530 Â§13; 2007 c.410 Â§21]

Â Â Â Â Â  94.863 DeveloperÂs duty to managing entity. The developer shall deliver to the designated managing entity before the closing of the first timeshare sale, the following:

Â Â Â Â Â  (1) The original or a photocopy of the recorded timeshare instrument for the timeshare plan and any supplements and amendments thereto.

Â Â Â Â Â  (2) A copy of any other document creating the managing entity.

Â Â Â Â Â  (3) Any rules and regulations that have been promulgated.

Â Â Â Â Â  (4) A report of the present financial condition of the timeshare plan. The report shall consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the timeshare instrument whichever period is less.

Â Â Â Â Â  (5) All funds of the timeshare plan, or control thereof, including, but not limited to, any bank signature card.

Â Â Â Â Â  (6) All tangible personal property that is the property of the timeshare plan and an inventory of such property.

Â Â Â Â Â  (7) A copy of the following, if available:

Â Â Â Â Â  (a) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

Â Â Â Â Â  (b) The original specifications indicating all material changes.

Â Â Â Â Â  (c) The plans for any underground site service, site grading, drainage and landscaping.

Â Â Â Â Â  (d) Any other plans and information relevant to future repair or maintenance of the timeshare property.

Â Â Â Â Â  (8) Insurance policies.

Â Â Â Â Â  (9) A roster of timeshare owners and their addresses and telephone numbers, if known, as shown on the developerÂs records.

Â Â Â Â Â  (10) Leases of the timeshare facilities and accommodations and any other leases to which the managing entity is a party.

Â Â Â Â Â  (11) Any employment or service contract to which the managing entity is a party and any service contract under which the managing entity has an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

Â Â Â Â Â  (12) Any other contract to which the managing entity is a party. [1983 c.530 Â§14]

Â Â Â Â Â  94.867 Judicial declaration of failure in management. (1) A court of competent jurisdiction, upon petition by timeshare owners constituting at least 10 percent of the total number of timeshare owners in a timeshare plan, may declare a failure in the management of the timeshare plan and timeshare property and appoint a trustee to assume the duties of a managing entity for the timeshare plan, if the court finds that:

Â Â Â Â Â  (a) The management of the timeshare plan and timeshare property has failed to carry out the duties of a managing entity under the timeshare instrument and ORS 94.846 to 94.858;

Â Â Â Â Â  (b) The rights of the timeshare owners under the timeshare instrument will be substantially impaired if a trustee is not appointed; and

Â Â Â Â Â  (c) No reasonable alternative exists to appointment of a trustee to perform the functions of a managing entity.

Â Â Â Â Â  (2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of timeshare owners under the timeshare instrument.

Â Â Â Â Â  (3) The trustee shall send a copy of the courtÂs decision to the Real Estate Commissioner. [1983 c.530 Â§15; 1991 c.64 Â§3]

Â Â Â Â Â  94.869 Insurance coverage. (1) If the managing entity has the sole authority to decide whether to repair or reconstruct an accommodation or facility that has suffered damage or that an accommodation or facility must be repaired or reconstructed, the managing entity shall obtain and maintain at all times and shall pay for out of the funds for payment of common expenses, insurance covering the accommodations and facilities which may include reasonable deductible amounts reflecting self-insurance by the owners as a common expense and which shall include:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association, the timeshare owners individually and the managing entity including, but not limited to, the board of directors, to the public and to the timeshare owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a timeshare owner, other than coverage as a member of an association or board of directors, for liability arising out of acts or omissions of that owner and liability incident to the ownership or use of the part of the property as to which that owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis.

Â Â Â Â Â  (2) If an individual timeshare owner is required to obtain insurance for the ownerÂs individual legal liability, the association or managing entity shall obtain insurance covering the accommodations and facilities which may include reasonable deductible amounts reflecting self-insurance by the owners as a common expense and which shall include:

Â Â Â Â Â  (a) Insurance for all insurable improvements in the timeshare property against loss or damage by fire or other hazards, including extended coverage, vandalism and malicious mischief. The insurance shall cover the full replacement costs of any repair or reconstruction in the event of damage or destruction from any such hazard if the insurance is available at reasonable cost; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association and the managing entity including, but not limited to, the board of directors, to the public or the timeshare owners and their invitees or tenants, incident to supervision, control or use of the property. [1983 c.530 Â§16]

(Escrow)

Â Â Â Â Â  94.871 When purchase money agreement prohibited; escrow requirements. (1) Unless a lien payment trust is established under ORS 94.890, no timeshare estate shall be sold by a developer by means of a purchase money agreement as defined in ORS 94.890 unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the timeshare estate being sold.

Â Â Â Â Â  (b) The original or an executed copy of the sales document relating to the purchase of the timeshare estate clearly setting forth the legal description of the interest being purchased, the principal amount of any blanket encumbrance outstanding on the date of the sales document and the terms of the sales document.

Â Â Â Â Â  (c) A commitment in a form satisfactory to the Real Estate Commissioner to give a partial release for the interest being sold from the terms and provisions of any blanket encumbrance on or before full payment of the purchase price by the purchaser.

Â Â Â Â Â  (d) A commitment in a form satisfactory to the commissioner to give a release of any other lien or encumbrance existing against the timeshare estate being sold.

Â Â Â Â Â  (e) A warranty or bargain and sale deed in good and sufficient form conveying to the purchaser merchantable and marketable title to the timeshare estate.

Â Â Â Â Â  (2) The developer shall submit written authorization allowing the commissioner to inspect any escrow deposit established under subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to an alternative requirement or method if the commissioner finds that the alternative requirement or method carries out the intent and provisions of this section. [1983 c.530 Â§25]

Â Â Â Â Â  94.873 Escrow account; closing; release. (1) All funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds thereof received in this state by a developer from or on behalf of a purchaser or prospective purchaser in connection with the purchase or reservation of a timeshare must be placed in an escrow account with an escrow agent authorized under ORS 94.881 or the trustee of a lien payment trust established under ORS 94.890.

Â Â Â Â Â  (2) The establishment of an escrow account under subsection (1) of this section shall be by written agreement between the developer and the escrow agent. The escrow agreement must provide for the handling of a purchaserÂs funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds as required by ORS 94.873 to 94.905.

Â Â Â Â Â  (3) A purchaserÂs funds, negotiable instruments, purchase money agreements, credit card authorizations and any proceeds may be released from escrow without a closing only as follows:

Â Â Â Â Â  (a) If the purchaser gives a valid notice of cancellation under ORS 94.836, to the purchaser within 15 days after the notice of cancellation is received.

Â Â Â Â Â  (b) If the purchaser or developer properly terminates a sales agreement under its terms or terminates a reservation agreement, to the purchaser or developer according to the terms of the sales agreement or reservation agreement.

Â Â Â Â Â  (c) If the purchaser or developer defaults in performing an obligation under the sales agreement, to the purchaser or developer according to the terms of the sales agreement.

Â Â Â Â Â  (4) After an escrow closing for the sale of a timeshare, a purchaserÂs funds, negotiable instruments, purchase money agreements and credit card authorizations and proceeds shall be delivered by the escrow agent:

Â Â Â Â Â  (a) To the trustee of a lien payment trust established under ORS 94.890 to protect the purchaser from any blanket encumbrance.

Â Â Â Â Â  (b) As provided by an alternative arrangement approved by the Real Estate Commissioner under ORS 94.900.

Â Â Â Â Â  (c) To the seller if the timeshare is conveyed to the purchaser free and clear of any blanket encumbrance or as provided in ORS 94.876.

Â Â Â Â Â  (5) Under no circumstances may the escrow agent release a purchaserÂs funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds from the escrow account to anyone except the purchaser until:

Â Â Â Â Â  (a) The five-day cancellation period under ORS 94.836 expires as to the purchaser whose funds, instruments, agreements, authorizations or proceeds are being released;

Â Â Â Â Â  (b) The escrow agent receives a written statement from the developer that no valid cancellation notice under ORS 94.836 has been received from the purchaser involved or from the purchaser that the purchaser has not given such a notice; and

Â Â Â Â Â  (c) The escrow agent receives a written statement from the developer that no other cancellation notice was received during the five-day cancellation period from the purchaser involved.

Â Â Â Â Â  (6) The purpose of any escrow established under this section shall be to protect a purchaserÂs right to a refund if the purchaser cancels the timeshare sales agreement during the five-day cancellation period under ORS 94.836, or if a prospective purchaser cancels a reservation agreement for the purchase of a timeshare.

Â Â Â Â Â  (7) As used in this section Âreservation agreementÂ means an agreement relating to the future sale of a timeshare that is not binding on the purchaser which grants the purchaser the right to cancel the agreement for any reason without penalty and to obtain a refund of any funds deposited at any time until the purchaser executes a timeshare sales agreement. [1983 c.530 Â§29]

Â Â Â Â Â  94.876 Requirements for closing escrow. (1) Subject to the requirements of ORS 94.871 and 94.873, an escrow for the sale of a timeshare estate may close only if one of the following alternatives for protecting the purchaser is satisfied:

Â Â Â Â Â  (a) The timeshare estate is conveyed to the purchaser free and clear of any blanket encumbrance;

Â Â Â Â Â  (b) The timeshare property in which the timeshare estate is granted is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

Â Â Â Â Â  (c) The timeshare estate is conveyed to the purchaser subject only to a blanket encumbrance in which every person holding an interest in the blanket encumbrance executes and records a nondisturbance agreement or the Real Estate Commissioner accepts a surety bond as an alternative arrangement under ORS 94.900 in an amount that is sufficient to satisfy the blanket encumbrance; or

Â Â Â Â Â  (d) All requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied.

Â Â Â Â Â  (2) Subject to the requirements of ORS 94.873, an escrow for the sale of a timeshare license may close only if one of the following alternatives for protecting the purchaser is satisfied:

Â Â Â Â Â  (a) The timeshare property is conveyed to a trustee free and clear of any blanket encumbrance;

Â Â Â Â Â  (b) The timeshare property is conveyed to a trustee under a lien payment trust established under ORS 94.890 and every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement;

Â Â Â Â Â  (c) Every person holding an interest in a blanket encumbrance against the timeshare property executes and records a nondisturbance agreement and the commissioner accepts a recorded surety bond in an amount that is sufficient to satisfy the blanket encumbrance; or

Â Â Â Â Â  (d) The requirements of an alternative arrangement approved by the commissioner under ORS 94.900 are satisfied. [1983 c.530 Â§30]

Â Â Â Â Â  94.878 Duties of escrow agent. An escrow agent holding funds under ORS 94.873:

Â Â Â Â Â  (1) May invest the escrowed funds in securities of the federal government or any agency thereof or in savings or time deposits in institutions insured by an agency of the federal government according to the terms of the agreement between the escrow agent and the developer.

Â Â Â Â Â  (2) Shall maintain separate books and records for each timeshare plan in accordance with generally accepted accounting methods. [1983 c.530 Â§36]

Â Â Â Â Â  94.881 Who may serve as escrow agent. (1) Funds placed into escrow under ORS 94.873 shall be placed into an escrow account established solely for that purpose with one of the following acting as an escrow agent:

Â Â Â Â Â  (a) An attorney who is a member of the Oregon State Bar;

Â Â Â Â Â  (b) An insured institution, as defined in ORS 706.008, that is authorized to accept deposits in this state;

Â Â Â Â Â  (c) A trust company, as defined in ORS 706.008, that is authorized to transact trust business in this state; or

Â Â Â Â Â  (d) An escrow agent licensed under ORS 696.505 to 696.590.

Â Â Â Â Â  (2) In connection with sales of timeshares made outside of this state for the use of timeshare property located within this state, the escrow agent required under ORS 94.871 and 94.873 may be located in and the purchasersÂ funds, negotiable instruments, purchase money contracts and credit card authorizations may be held by the out-of-state escrow agent, if the law of the state in which the sales are made requires impoundment in that state and the out-of-state escrow agent is approved by the Real Estate Commissioner. [1983 c.530 Â§37; 1997 c.631 Â§393]

(Lien Payment)

Â Â Â Â Â  94.885 Rights of lienholder. (1) When a nondisturbance agreement has been executed by the lienholder and recorded, the lienholder, its successors and anyone who acquires the property through foreclosure, by deed, assignment or transfer in lieu of foreclosure, shall take the property subject to the rights of the owners under the timeshare plan.

Â Â Â Â Â  (2) When a notice of timeshare plan is recorded, any claim by the developerÂs creditors and any claim upon or by a successor to the interest of the titleholder who executed the notice shall be subordinate to the interest of the timeshare owners if the sale is closed after the notice is recorded. The recording of notice shall not affect:

Â Â Â Â Â  (a) The rights or lien of a lienholder whose lien was recorded before the notice of timeshare plan;

Â Â Â Â Â  (b) The rights of a person holding an option in the timeshare property if the option was recorded before the notice of timeshare plan; and

Â Â Â Â Â  (c) The rights or lien of a lienholder having a recorded purchase money mortgage, recorded purchase money trust deed or recorded purchase agreement on the timeshare.

Â Â Â Â Â  (3) As used in ORS 94.873, 94.876 and 94.885 to 94.905:

Â Â Â Â Â  (a) ÂNondisturbance agreementÂ means an instrument by which the holder of a blanket encumbrance agrees that the holderÂs rights in the timeshare property shall be subordinate to the rights of any timeshare owner. Every nondisturbance agreement shall contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the timeshare property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a timeshare owner from using the timeshare property in the manner contemplated by the timeshare plan. The lienholderÂs agreement not to disturb an owner may require as a continuing condition that the owner perform all obligations and make all payments due under any purchase money agreement for the ownerÂs timeshare and, if the timeshare is held as a leasehold, under the lease for the ownerÂs timeshare.

Â Â Â Â Â  (b) ÂNotice of timeshare planÂ means an instrument executed by the holder of the legal and equitable title to the fee or long-term leasehold interest in a timeshare property which provides notice of the existence of the timeshare plan and of the rights of timeshare owners. The notice of timeshare plan must identify the timeshare period for each timeshare. For a timeshare property located wholly within this state, recording of the timeshare instrument for the property under ORS 94.818 shall be considered the recording of a notice of timeshare plan for the property. If the timeshare property is located outside the state, the notice may be contained in a declaration of covenants, conditions and restrictions that provides that as a matter of covenant, the notice shall have the effects described in subsection (2) of this section. The notice must be prepared to constitute a covenant running with an equitable servitude upon the timeshare property for the duration of the timeshare plan and to have the effects described in subsection (2) of this section.

Â Â Â Â Â  (4) If the developer proposes use of a nondisturbance agreement, the public report issued for the timeshare plan under ORS 94.828 (1), (2) and (4) shall include disclosure of the nature and limitations of nondisturbance agreements, the nature and amount of outstanding blanket encumbrances and the potential impact upon timeshare purchasers of failure to pay off the outstanding blanket encumbrances. [1983 c.530 Â§31]

Â Â Â Â Â  94.890 Lien payment trust; payments; delinquencies. (1) A lien payment trust may be established with a trust company as defined in ORS 706.008 that is authorized to transact trust business in this state, for the conveyance of timeshare property to the trustee under ORS 94.876 if the trust instrument provides for at least the following:

Â Â Â Â Â  (a) Title to the timeshare property must be transferred to the trustee before the purchaserÂs funds, negotiable instruments, purchase money agreements or credit card authorizations or proceeds are disbursed by the escrow agent.

Â Â Â Â Â  (b) The trustee shall not convey or transfer all or any portion of the timeshare property except for an accommodation in which no owner has any further right of occupancy or as permitted at termination of the trust.

Â Â Â Â Â  (c) The trustee shall not encumber the timeshare property without the consent of the Real Estate Commissioner.

Â Â Â Â Â  (d) The association, if any, and all timeshare owners are made third party beneficiaries of the trust.

Â Â Â Â Â  (e) Notice of the trusteeÂs intention to resign must be given to the commissioner at least 90 days before the resignation takes effect.

Â Â Â Â Â  (f) The trust instrument may not be amended to adversely affect the interests or rights of a timeshare owner without the written approval of the association or, if no association, a majority of the timeshare owners.

Â Â Â Â Â  (g) Require the deposit into trust of a lien payment deposit, as required by subsection (3) of this section, before the closing of the first timeshare sale.

Â Â Â Â Â  (h) Require the deposit into trust before closing the first timeshare sale, and the intention to maintain for the duration of the trust, an installment payment reserve consisting of funds in an amount sufficient at all times:

Â Â Â Â Â  (A) To pay the total of three successive monthly installments of debt service on each blanket encumbrance or, if installments of debt services are not payable monthly or in equal installments, such funds as the commissioner determines reasonably necessary to assure that the trustee will have sufficient cash to make any payment under the blanket encumbrances when due; and

Â Â Â Â Â  (B) To create a sinking fund to extinguish the debt at its maturity if the blanket encumbrance against the trust property is an interest only loan, contains a balloon payment provision or is otherwise not fully amortized under the terms for repayment.

Â Â Â Â Â  (i) Authorize the trustee to sell, transfer, hypothecate, encumber, or otherwise dispose of the purchase money agreement or any other asset composing the lien payment deposit or any portion thereof if, in the trusteeÂs judgment, such action is necessary to enable the trustee to make all payments required under the blanket encumbrances to prevent foreclosure of the blanket encumbrance.

Â Â Â Â Â  (j) Require the developer to replenish the funds and assets in the trust whenever the lien payment deposit or the funds in the installment payment reserve fail to meet the requirements set forth in this subsection.

Â Â Â Â Â  (k) Provide that the trustee periodically shall disburse funds in the trust as follows: First, to pay real property taxes, governmental assessments, and lease rent, if any; second, to pay current payments due on the blanket encumbrances, in their order of priority; third, to any sinking fund established for the payment of blanket encumbrances, including any prepayment penalties and release prices; fourth, to pay any service charge and cost payable to the trustee and its collection agent, if any, under the trust instrument; and fifth, to the developer or as directed by the developer.

Â Â Â Â Â  (L) Contain any other provisions required by the commissioner under rules adopted under ORS 94.915 (2) and (3).

Â Â Â Â Â  (2) Every purchase money agreement delivered to the trustee of a lien payment trust must contain a notice to the holder that the trustee may make demand of the holder to deliver to the trustee all payments made by the owner after the trustee mails notice that the funds and other assets in the trust are inadequate to meet the lien payment deposit requirements. Following such demand, the holder must immediately deliver all subsequent payments of the owner to the trustee and continue to deliver the payments until the lien payment deposit is replenished.

Â Â Â Â Â  (3)(a) The lien payment deposit shall consist of either nondelinquent purchase money agreements from timeshare owners in the timeshare plan or other assets deposited into the trust by the developer and approved by the commissioner. The purchase money agreements must have an aggregate remaining principal balance of not less than, and any other assets deposited must have a liquidated value of not less than, 110 percent of the difference between the aggregate remaining balance owing under blanket encumbrances against the timeshare property, including any prepayment penalties, release prices or similar charges, and the amount of money or its equivalent in the trust and available at any time to be applied to the reduction of the principal balance of the blanket encumbrance. The developer shall have the burden of establishing the liquidated value of assets other than purchase money agreements from timeshare owners in the timeshare plan.

Â Â Â Â Â  (b) If the blanket encumbrance payment deposit consists of purchase money agreements, the payments required to be made by owners under the agreements shall:

Â Â Â Â Â  (A) Be due on or before the date payments become due on the blanket encumbrances;

Â Â Â Â Â  (B) If paid when due as provided in subsection (4) of this section, be equal to at least 110 percent of the amount required to be paid on the blanket encumbrances on such date; and

Â Â Â Â Â  (C) Be sufficient to pay, in full, during the term of the purchase money agreements all amounts secured by the blanket encumbrances, including prepayment penalties and release prices, if any, and all service charges payable to the trustee, any collection agent, and any other servicing agent under the trust agreement.

Â Â Â Â Â  (c) If the developer proposes to deposit into trust assets other than purchase money agreements, the assets must be sufficient to pay debt service installments on the blanket encumbrance as they become due and to create a sinking fund or other arrangement adequate to extinguish the debt secured by the blanket encumbrance at its maturity.

Â Â Â Â Â  (4) For the purposes of this section, Âpurchase money agreementÂ means and includes a purchase money mortgage, a purchase money trust deed and a purchase contract.

Â Â Â Â Â  (5) For the purpose of this section, a purchase money agreement is considered delinquent when an installment payment is more than 59 days past due. [1983 c.530 Â§32; 1997 c.631 Â§394]

Â Â Â Â Â  94.895 Trust irrevocable without alternative arrangement. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) If a trust is established for timeshare property subject to timeshare licenses, the trust for the timeshare property shall be irrevocable during the time that any purchaser of a timeshare license has a right to the use of the timeshare property.

Â Â Â Â Â  (b) If a trust is established for timeshare property subject to timeshare estates, the trust for the timeshare property shall be irrevocable until all blanket encumbrances are extinguished.

Â Â Â Â Â  (2) The Real Estate Commissioner may approve an alternative arrangement that permits termination of the trust. [1983 c.530 Â§33]

Â Â Â Â Â  94.900 Alternative to lien payment trust. (1) If it is impossible or impractical for a developer to satisfy any of the requirements of ORS 94.890 because of factors over which the developer has little or no control, the Real Estate Commissioner may accept arrangements other than those prescribed by ORS 94.890 which in the commissionerÂs judgment will give rights and remedies affording equivalent benefits and protection to timeshare owners and which are at least comparable in scope though not necessarily in nature to those afforded by ORS 94.890.

Â Â Â Â Â  (2) If the commissioner is asked to accept alternative arrangements under this section, the commissioner may contract with an attorney and with any other private consultant the commissioner considers necessary or advisable, in connection with the review of the proposed arrangements for protecting purchasers. The attorney shall thoroughly review the timeshare plan for the purpose of examining the purchaser protections, including the documentation used in the timeshare plan and the disclosure thereof in the developerÂs public report. After completing the review the attorney shall provide a written analysis of the nature and extent of the protection that the proposal affords a purchaser against blanket encumbrances. The cost of retaining the attorneys and other consultants shall be paid by the developer. [1983 c.530 Â§34]

Â Â Â Â Â  94.905 Surety bond. Any surety bond furnished to the Real Estate Commissioner under ORS 94.890 must be in an amount which is not less than 110 percent of the remaining principal balance of every indebtedness secured by a blanket encumbrance affecting the timeshare property. The surety bond must be issued by a surety authorized to do business in
Oregon
and having sufficient net worth to be acceptable to the commissioner. The bond shall provide for payment, up to the limit of the bond, of all amounts secured by the blanket encumbrance, including costs, expenses and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The obligee of the surety bond shall be the commissioner on behalf of the timeshare owners. The bond may be reduced periodically in proportion to the reduction of the remaining principal balance of the indebtedness secured by the blanket encumbrances. Upon being furnished with a surety bond satisfying the foregoing requirements, the developer shall prepare and the commissioner shall execute and acknowledge a document in recordable form accepting the surety bond and identifying the timeshare property to which it applies. [1983 c.530 Â§35]

(Enforcement)

Â Â Â Â Â  94.915 Inspection of records; rules; uniform standards. (1) Records of the sale of timeshares in a timeshare plan shall be subject to inspection by the Real Estate Commissioner.

Â Â Â Â Â  (2) The Real Estate Agency shall adopt rules necessary to carry out ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (3) The agency may cooperate with agencies performing similar functions in other jurisdictions to develop uniform filing procedures, forms, disclosure standards and administrative practices. [1983 c.530 Â§Â§38,40]

Â Â Â Â Â  94.920 Consent to service by out-of-state developer. (1) Every nonresident developer, at the time of filing the notice required by ORS 94.823, also shall file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the nonresident developer in this state arising out of a violation of ORS 94.803 and 94.807 to 94.945, personal service of summons or process cannot be made upon the developer in this state after the exercise of due diligence, a valid service may be made upon the developer by service on the commissioner.

Â Â Â Â Â  (2) The consent required under subsection (1) of this section shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by a developer and shall set forth:

Â Â Â Â Â  (a) The name of the developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the developer is a corporation or unincorporated association, that the officer exercising the consent was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service of process on the commissioner under this section shall be made by delivering to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of the process, with duplicate copies of any papers required by law to be delivered in connection with the service.

Â Â Â Â Â  (5) When the commissioner is served with process under the provisions of this section, the commissioner shall immediately forward by registered mail or by certified mail with return receipt one of the copies with any accompanying papers, to the developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of each process, notice and demand served under this section, and shall record the time of each service and the action taken by the commissioner on each service. [1983 c.530 Â§43; 1991 c.249 Â§10]

Â Â Â Â Â  94.925 Civil penalty. (1) In addition to any other penalty provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 94.803 and 94.807 to 94.945. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1983 c.530 Â§44; 1989 c.706 Â§8; 1991 c.734 Â§5]

Â Â Â Â Â  94.930 Commissioner order; injunctive relief. (1) If the Real Estate Commissioner finds that an owner, developer or other person is violating any of the provisions of ORS 94.803 and 94.807 to 94.945, the commissioner may order the person to desist and refrain from violating the provisions or requirements, or from the further sale of interests in the timeshare plan.

Â Â Â Â Â  (2) If the commissioner finds that a developer or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.803 and 94.807 to 94.945, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate. [1983 c.530 Â§45]

(Prohibited Practices)

Â Â Â Â Â  94.940 False practices prohibited. No person shall, in connection with an offering, sale or lease of an interest in a timeshare plan:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact;

Â Â Â Â Â  (3) Fail to state a material fact necessary to make a statement clear;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the timeshare plan has been in any way approved or indorsed by the Real Estate Commissioner except in conjunction with a public report issued by the commissioner under ORS 94.828 (1), (2) and (4). [1983 c.530 Â§41]

Â Â Â Â Â  94.945 Advertising regulation. It shall be unlawful for any developer or the agent or employee of a developer with intent to sell or lease a timeshare in a timeshare plan, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning a timeshare plan, that contains any false or misleading statement, pictorial representation or sketch. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in ORS 94.940 unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge that the material is false or has an interest in the timeshare plan advertised. [1983 c.530 Â§42]

MEMBERSHIP CAMPGROUNDS

Â Â Â Â Â  94.953 Definitions for ORS 94.953 to 94.989. As used in ORS 94.953 to 94.989:

Â Â Â Â Â  (1) ÂBlanket encumbranceÂ means any mortgage, deed of trust, option to purchase, vendorÂs lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey on any campgrounds offered for sale, made available to purchasers by the membership camping operator or any portion thereof, and which authorizes, permits or requires the foreclosure or other disposition of the campground affected.

Â Â Â Â Â  (2) ÂCampgroundÂ means real property owned or operated by a membership camping operator which is available for camping by purchasers of membership camping contracts.

Â Â Â Â Â  (3) ÂCamping siteÂ means a space:

Â Â Â Â Â  (a) Designed and promoted for the purpose of locating a trailer, tent, tent trailer, recreational vehicle, pickup camper or other similar device used for camping; and

Â Â Â Â Â  (b) With no permanent dwelling on it.

Â Â Â Â Â  (4) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (5) ÂFacilitiesÂ means any of the following amenities provided and located on property owned or operated by a membership camping operator: Camping sites, rental trailers, swimming pools, sport courts, recreation buildings and trading posts or grocery stores.

Â Â Â Â Â  (6) ÂMembership camping contractÂ means an agreement offered or sold within this state granting the purchaser the right or license to use for more than 30 days the campgrounds and facilities of a membership camping operator and includes a membership which provides for such use.

Â Â Â Â Â  (7) ÂMembership camping contract brokerÂ means a person who resells a membership camping contract to a new purchaser on behalf of the prior purchaser, but does not include a membership camping operator or its agents.

Â Â Â Â Â  (8) ÂMembership camping operatorÂ means any person, other than an entity that is tax exempt under section 501 (c)(3) of the Internal Revenue Code of 1954, as amended, that solicits membership camping contracts paid for by a fee or periodic payments and has as one purpose camping or outdoor recreation, including use of camping sites primarily by purchasers. ÂMembership camping operatorÂ does not include:

Â Â Â Â Â  (a) Mobile home and manufactured dwelling parks or camping or recreational vehicle parks which are open to the general public and do not solicit purchases of membership camping contracts, but rather contain only camping sites rented for per use fee; or

Â Â Â Â Â  (b) Any person who engages in the business of arranging and selling reciprocal programs and who does not own campgrounds and facilities.

Â Â Â Â Â  (9) ÂOfferÂ means any solicitation reasonably designed to result in the entering into of a membership camping contract.

Â Â Â Â Â  (10) ÂPurchaserÂ means a person who enters into a membership camping contract and obtains the right to use campgrounds and outdoor facilities of a membership camping operator.

Â Â Â Â Â  (11) Â
Sale
Â or ÂsellÂ means entering into, or other disposition of, a membership camping contract for value; however, the term ÂvalueÂ does not include a fee to offset the reasonable costs of transfer of a membership camping contract.

Â Â Â Â Â  (12) ÂSalespersonÂ means any individual, other than a membership camping operator, who offers to sell or sells membership camping contracts by making a direct sales presentation to prospective purchasers, but does not include individuals engaged in the referral of persons without making any representations about the camping program or a direct sales presentation to prospective purchasers. ÂSalespersonÂ does not include a campground manager who is authorized in writing to act on behalf of a membership camping operator in the operation of a campground and in the supervision of campground employees and salespersons and who does not offer to sell or sell membership camping contracts by making a direct sales presentation to prospective purchasers. [1985 c.639 Â§1; 1991 c.377 Â§6]

Â Â Â Â Â  94.956 Registration required to sell membership camping contract. Except as provided in ORS 94.959, and except for transactions pursuant to ORS 94.962, no person shall offer to sell or sell a membership camping contract in this state unless the membership camping contract is registered under ORS 94.953 to 94.989. [1985 c.639 Â§2]

Â Â Â Â Â  94.959 Application for registration. (1) A membership camping operator wishing to offer to sell or sell a membership camping contract in this state shall register the contract with the Real Estate Commissioner. The application for registration shall include all of the following if it is applicable to the membership camping operator:

Â Â Â Â Â  (a) Written disclosures, in any format the commissioner is satisfied accurately and clearly communicates the required information, which include:

Â Â Â Â Â  (A) The name and address of the membership camping operator and any person who, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the membership camping operator;

Â Â Â Â Â  (B) A brief description of the membership camping operatorÂs experience in the camping club business;

Â Â Â Â Â  (C) A brief description of the nature of the purchaserÂs right or license to use the campground or facilities;

Â Â Â Â Â  (D) The location and a brief description of the significant facilities and recreation services then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any significant facilities or recreation services that are or will be available to nonpurchasers and the price to nonpurchasers therefor;

Â Â Â Â Â  (E) A brief description of the membership camping operatorÂs ownership of or other right to use the campground facilities represented to be available for use by purchasers, together with a brief description of the duration of any lease, real estate contract, license franchise or other agreement entitling the membership camping operator to use the property, and any material provisions of the agreements which restrict a purchaserÂs use;

Â Â Â Â Â  (F) A brief description of any material encumbrance, including any mortgage, deed of trust, option to purchase, vendorÂs lien or interest under a contract or agreement of sale, or other material financing lien or encumbrance that secures or evidences the obligation to pay money or to sell or convey, or which authorizes or requires the foreclosure or other disposition of the campground affected;

Â Â Â Â Â  (G) A brief description of any reciprocal agreement allowing purchasers to use camping sites, facilities or other properties owned or operated by any person other than the membership camping operator with whom the purchaser has entered into a membership camping contract;

Â Â Â Â Â  (H) A summary or copy of the articles, bylaws, rules, restrictions or covenants regulating the purchaserÂs use of each campground, the facilities located on each property, and any recreation services provided, including a statement of whether and how the articles, bylaws, rules, restrictions or covenants may be changed;

Â Â Â Â Â  (I) A brief description of all payments of a purchaser under a membership camping contract, including initial fees and any further fees, charges or assessments, together with any provisions for changing the payments;

Â Â Â Â Â  (J) A description of any restraints on the transfer of membership camping contracts;

Â Â Â Â Â  (K) A brief description of the policies relating to the availability of camping sites and whether reservations are required;

Â Â Â Â Â  (L) A brief description of the membership camping operatorÂs right to change or withdraw from use all or a portion of the campgrounds or facilities and the extent to which the membership camping operator is obliged to replace facilities or campgrounds withdrawn;

Â Â Â Â Â  (M) A brief description of any grounds for forfeiture of a purchaserÂs membership camping contract; and

Â Â Â Â Â  (N) A copy of the membership camping contract form;

Â Â Â Â Â  (b) A statement of the total number of membership camping contracts then in effect, both within and without this state; and a statement of the total number of membership camping contracts intended to be sold, both within and without this state, together with a commitment that the total number will not be exceeded unless disclosed by amendment to the registration;

Â Â Â Â Â  (c) If the campground or campgrounds owned or being purchased by the membership camping operator at the time of registration are campgrounds on which the membership camping operator or another membership camping operator previously registered a membership camping contract with the State of Oregon and sold memberships under the registered contract and thereafter went out of business or filed for bankruptcy, the new membership camping operator shall file with the commissioner at the time of registration a detailed plan whereunder all membership purchasers from the prior membership camping operator or operators for the campground or campgrounds will be offered memberships by the new membership camping operator despite any rejection or cancellation of the previous contracts during bankruptcy proceedings of the prior membership camping operator or operators. Procedures for written notice to the purchasers and the material terms and conditions of membership offered by the new campground operator shall be included in the detailed plan filed with the commissioner. The material terms and conditions including but not limited to price and terms of payment offered by the new campground operator or operators shall not be materially less favorable than the material terms and conditions offered to new purchasers; and

Â Â Â Â Â  (d) Any other material information the commissioner may, by rule or order, require for the protection of the purchasers.

Â Â Â Â Â  (2) The application shall be signed by the membership camping operator, an officer or general partner of the membership camping operator or by another person holding a power of attorney for such purpose from the membership camping operator. If the application is signed pursuant to a power of attorney, a copy of the power of attorney shall be included with the application.

Â Â Â Â Â  (3) The application shall be submitted with the registration fee.

Â Â Â Â Â  (4) An application for registration to offer or sell membership camping contracts shall be amended when a material change from the information previously filed occurs. Such amendment shall be filed with the commissioner within 10 days after the membership camping operator knows of such change.

Â Â Â Â Â  (5) In place of the disclosures required with the application for registration, the commissioner may accept a public report or other disclosure from another state in which the membership camping operator has registered. [1985 c.639 Â§3; 1991 c.377 Â§7]

Â Â Â Â Â  94.962 Exemptions from registration. The following transactions are exempt from registration:

Â Â Â Â Â  (1) An offer, sale or transfer by any one person of not more than one membership camping contract for any membership camping operator in any 12-month period, unless the person receives a commission or similar payment for the sale or transfer.

Â Â Â Â Â  (2) An offer or sale by a government, government agency or other subdivision of a government.

Â Â Â Â Â  (3) Granting a security interest in a membership camping contract.

Â Â Â Â Â  (4) An offer, sale or transfer by a membership camping operator of a membership camping contract previously registered by the operator if the offer, sale or transfer constitutes a resale to another owner. [1985 c.639 Â§4]

Â Â Â Â Â  94.965 Effective date of registration. The application for registration shall automatically become effective upon the expiration of 45 calendar days following filing of a completed application with the Real Estate Commissioner unless:

Â Â Â Â Â  (1) The application for registration is denied under ORS 94.968;

Â Â Â Â Â  (2) The commissioner grants the registration effective as of an earlier date; or

Â Â Â Â Â  (3) The applicant consents to a delay of the effective date. [1985 c.639 Â§5]

Â Â Â Â Â  94.968 Denial, suspension and revocation of registration; other sanctions. (1) The Real Estate Commissioner may order that a registration of an offer or sale of membership camping contracts be denied, suspended or revoked if the commissioner makes findings pursuant to ORS 183.430 that any of the following is true:

Â Â Â Â Â  (a) The membership camping operator has failed to comply with any provisions of ORS 94.953 to 94.989 which materially affect the rights of purchasers or prospective purchasers of membership camping contracts.

Â Â Â Â Â  (b) The membership camping operator is representing to purchasers in connection with the offer or sale of a membership camping contract that any campground or facilities are planned without reasonable grounds to believe that the campground or facilities will be completed within a reasonable time.

Â Â Â Â Â  (c) The membership camping operatorÂs offering of membership camping contracts works a fraud on purchasers or owners of membership camping contracts.

Â Â Â Â Â  (2) Proceedings for suspending, revoking or denying a registration shall be governed by ORS chapter 183.

Â Â Â Â Â  (3) If the commissioner finds that immediate suspension of a registration is necessary to protect purchasers or owners from fraud, the commissioner may order any person subject to ORS 94.953 to 94.989 to desist from such conduct and may suspend the registration immediately. Affected persons shall be entitled to a hearing as in the case of license suspension under ORS 183.430.

Â Â Â Â Â  (4) If the commissioner finds that a membership camping operator or other person is violating any of the provisions of ORS 94.953 to 94.989, the commissioner may order the person to desist and refrain from violating the provisions and from the further offering and sale of membership camping contracts.

Â Â Â Â Â  (5) If the commissioner finds that a membership camping operator or other person is violating, has violated or is about to violate, any of the provisions of ORS 94.953 to 94.989, the commissioner may bring an action in the circuit court of the county where the violation or threatened violation has occurred or is about to occur, or in the county where the person resides or carries on business, in the name of and on behalf of the people of the State of Oregon against the person participating in the violation, to enjoin the person from continuing or engaging in the violation or doing any act in furtherance of the violation, and to apply for the appointment of a receiver or conservator of the assets of the defendant if appropriate. [1985 c.639 Â§6; 1991 c.377 Â§8]

Â Â Â Â Â  94.971 Fee for registration or amendment of an offer or sale of membership camping contract. (1) The fee for registration or amendment of an offer or sale of a membership camping contract shall be an amount sufficient to recover any administrative expenses in staff review and action upon the registration or amendment. The fee is subject to the review of the Oregon Department of Administrative Services. The Real Estate Commissioner shall set an estimated fee to be paid with the application. The final fee shall be paid before final registration becomes effective.

Â Â Â Â Â  (2) No fee shall be required for an amendment unless additional work is required by Real Estate Agency staff on disclosures.

Â Â Â Â Â  (3) The fee for registration or renewal of an existing registration of a broker or salesperson is $50. [1985 c.639 Â§7; 1991 c.377 Â§9; 1993 c.18 Â§18]

Â Â Â Â Â  94.974 Written disclosures required; procedures; inspection of records. (1) Except in a transaction exempt under ORS 94.962, any person who sells a membership camping contract shall provide the prospective purchaser with those written disclosures required under ORS 94.959. Disclosures shall be substantially accurate and complete and made to a prospective purchaser before the prospective purchaser signs a membership camping contract or gives any consideration for the purchase of such contract. The person shall take a receipt from the prospective purchaser upon delivery of the disclosures. Each receipt shall be kept on file by the membership camping operator within this state subject to inspection by the Real Estate Commissioner or the commissionerÂs authorized representative for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (2) Records of the sale of membership camping contracts shall be subject to inspection by the commissioner or the commissionerÂs authorized representative. Any list identifying campground members obtained by the commissioner or the commissionerÂs authorized representative shall be exempt from disclosure, as trade secrets, to any person, public body or state agency, under ORS 192.501. [1985 c.639 Â§8; 1991 c.377 Â§10]

Â Â Â Â Â  94.975 False practices prohibited. No person shall, in connection with an offering or sale of a membership camping contract:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact;

Â Â Â Â Â  (3) Fail to state a material fact necessary to make a statement clear;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature containing an untrue statement of a material fact or that fails to state a material fact necessary to make the statements made in the literature not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement that the membership camping contract has been in any way approved or indorsed by the Real Estate Commissioner. [1991 c.377 Â§2]

Â Â Â Â Â  Note: 94.975 and 94.976 were added to and made a part of 94.953 to 94.989 by legislative action but were not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  94.976 Advertising regulation. It shall be unlawful for any membership camping operator or the agent or employee of any membership camping operator with intent to sell a membership camping contract, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning a membership camping contract, that contains any materially false or misleading statement, pictorial representation or sketch. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in this chapter, unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge that the material is false or has an interest in the membership camping contract being advertised. [1991 c.377 Â§3]

Â Â Â Â Â  Note: See note under 94.975.

Â Â Â Â Â  94.977 Registration as salesperson or broker. (1) Unless the transaction is exempt under ORS 94.962, it is unlawful for any person to act as a salesperson or membership camping contract broker in this state without first registering as a salesperson or membership camping contract broker as provided in ORS 94.980. Individuals licensed as real estate brokers or principal real estate brokers under ORS chapter 696 are exempt from registration under this section.

Â Â Â Â Â  (2) A violation of this section is a Class A misdemeanor. [1985 c.639 Â§9; 2001 c.300 Â§54; 2007 c.319 Â§26]

Â Â Â Â Â  94.980 Application for registration; fee. (1) A salesperson or membership camping contract broker may apply for registration by filing with the Real Estate Commissioner an application which includes the following information:

Â Â Â Â Â  (a) A statement whether or not the applicant has been convicted of any misdemeanor or felony involving theft, fraud or dishonesty or whether or not the applicant has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers; and

Â Â Â Â Â  (b) A statement describing the applicantÂs employment history for the past five years and whether or not any termination of employment during the last five years was occasioned by any theft, fraud or act of dishonesty.

Â Â Â Â Â  (2) Each applicant for initial registration shall submit to fingerprinting and provide to the commissioner as part of the application a recent photograph of the applicant. The registration must be accompanied by a written acceptance of the applicant as a salesperson signed by the membership camping operator with whom the salesperson will be associated.

Â Â Â Â Â  (3) The commissioner may deny, suspend or revoke a salespersonÂs or membership camping contract brokerÂs application for registration or the salespersonÂs or membership camping contract brokerÂs registration if the commissioner finds that the order is necessary for the protection of purchasers or owners of membership camping contracts and that the applicant or registrant:

Â Â Â Â Â  (a) Has been convicted of any misdemeanor or felony or has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any act designed to protect consumers;

Â Â Â Â Â  (b) Has violated any material provision of ORS 94.925 to 94.983; or

Â Â Â Â Â  (c) Has engaged in fraudulent or deceitful practices in any industry involving sales to consumers.

Â Â Â Â Â  (4) Registration shall be effective for a period of one year. Registration shall be renewed annually by the filing of a form prescribed by the commissioner for that purpose. The completed application for registration or renewal shall automatically become effective upon the expiration of 30 business days following filing with the commissioner, unless:

Â Â Â Â Â  (a) The application has been denied under subsection (3) of this section;

Â Â Â Â Â  (b) The commissioner grants the registration effective as of an earlier date; or

Â Â Â Â Â  (c) The applicant or registrant consents to delay of the effective date.

Â Â Â Â Â  (5) During the effective period of a salespersonÂs registration, the salesperson may transfer to a new membership camping operator by requesting the operator to return the salespersonÂs registration to the commissioner and filing with the commissioner a written acceptance of the salespersonÂs transfer signed by the membership camping operator with whom the salesperson will be associated following the transfer. Upon receipt of the salespersonÂs registration and payment to the commissioner of a $10 transfer fee, the commissioner may issue a registration for the salesperson to the new membership camping operator. Upon the request of a salesperson, a membership camping operator shall promptly return the registration of the salesperson to the commissioner.

Â Â Â Â Â  (6) A salespersonÂs registration granted under this section shall be issued to a membership camping operator who signed the written acceptance accompanying the initial registration application or transfer request. A salespersonÂs registration entitles the salesperson to sell membership camping contracts only for any campground operated by the membership camping operator under the supervision of the operator. If the salesperson terminates sales activity for any reason, the membership camping operator shall return the registration of the salesperson to the commissioner without delay.

Â Â Â Â Â  (7) If an applicant for registration has an active real estate license outstanding, the applicant must place the real estate license on inactive status before issuance of the registration by the commissioner. A salesperson or membership camping contract broker may not reactivate an inactive real estate license during any term of registration as a salesperson or membership camping contract broker. [1985 c.639 Â§10; 1991 c.377 Â§11]

Â Â Â Â Â  94.983 Cancellation of contract by purchaser; notice of right to cancel. (1) Any membership camping contract may be canceled at the option of the purchaser, if:

Â Â Â Â Â  (a) The purchaser sends notice of the cancellation by certified mail, return receipt requested, to the membership camping operator; and

Â Â Â Â Â  (b) The notice is posted not later than midnight of the third business day following the day on which the membership camping contract is signed.

Â Â Â Â Â  (2) In addition to the cancellation right established in subsection (1) of this section, any purchaser who signs a membership camping contract without inspecting a campground or facility with camping sites or proposed camping sites may, after making an inspection, cancel the membership camping contract by posting a notice by certified mail, return receipt requested, not later than midnight of the sixth business day following the day on which the membership camping contract is signed. In computing the number of business days, the day on which the membership camping contract was signed, Saturdays, Sundays and legal holidays shall not be included as a Âbusiness day.Â The membership camping operator shall promptly refund any money or other consideration paid by the purchaser upon receipt of timely notice of cancellation by the purchaser.

Â Â Â Â Â  (3) Every membership camping contract shall include the following statement in at least 10-point type immediately before the space for the purchaserÂs signature:

______________________________________________________________________________

PurchaserÂs Right To Cancel: You may cancel this membership camping contract without any cancellation fee or other penalty by sending notice of cancellation by certified mail, return receipt requested, to _____ (insert name and mailing address of membership camping operator). The notice must be postmarked by midnight of the third business day following the day on which the membership camping contract is signed. In computing the three business days, the day on which the membership camping contract is signed shall not be included as a Âbusiness day,Â nor shall Saturday, Sunday or legal holidays be included.

______________________________________________________________________________

Â Â Â Â Â  (4) If the purchaser has not inspected a campground or facility at which camping sites are located or planned, the notice must contain the following additional language:

______________________________________________________________________________

If you sign this membership camping contract without having first inspected the property at which camping sites are located or planned, you may also cancel this membership camping contract by giving this notice within six business days following the day on which you signed if you inspect such a property prior to sending the notice.

______________________________________________________________________________

Â Â Â Â Â  (5) No act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) or (2) of this section. [1985 c.639 Â§11]

Â Â Â Â Â  94.986 Requirements for sale of membership camping contract; nondisturbance agreements. With respect to any campground offered for sale in this state and acquired and put into operation by a membership camping operator after September 1, 1985, the membership camping operator shall not sell membership camping contracts in this state granting the right to use such campground until one of the following requirements has been satisfied:

Â Â Â Â Â  (1) Each person holding an interest in a blanket encumbrance executes and delivers to the Real Estate Commissioner a nondisturbance agreement and records such agreement in the real estate records of the county in which the campground is located. ÂNondisturbance agreementÂ means an instrument by which the holder of a blanket encumbrance agrees that the holderÂs rights in the campground shall be subordinate to the rights of any membership camping contract purchaser. Every nondisturbance agreement must contain a covenant by the lienholder that the lienholder, its successors, and anyone who acquires the campground property through the blanket lien shall not use, or cause or permit the property to be used in a manner that prevents a membership camping contract purchaser from using, the campground property in the manner contemplated by the membership camping contract. The lienholderÂs agreement not to disturb a membership camping contract purchaser may require as a continuing condition that the purchaser perform all obligations and make all payments due under any membership camping contract for the purchaserÂs campground interest and, if the membership camping contract is held as a leasehold, under the lease for the purchaserÂs campground interest. The nondisturbance agreement shall also contain provisions setting forth each of the following:

Â Â Â Â Â  (a) The nondisturbance agreement may be enforced by purchasers of membership camping contracts. If the membership camping operator is not in default under its obligations to the holder of the blanket encumbrance, the agreement may be enforced by both the membership camping operator and the purchasers.

Â Â Â Â Â  (b) The nondisturbance agreement is effective as between each purchaser and the holder of the blanket encumbrance despite any rejection or cancellation of the purchaserÂs contract during bankruptcy proceedings of the membership camping operator.

Â Â Â Â Â  (c) The agreement is binding upon the successors in interest of both the membership camping operator and the holder of the blanket encumbrance.

Â Â Â Â Â  (d) A holder of the blanket encumbrance who obtains title or possession, or who causes a change in title or possession in a campground by foreclosure or otherwise, and who does not continue to operate the campground upon conditions no less favorable to members than existed prior to the change of title or possession shall:

Â Â Â Â Â  (A) Offer the title or possession of the campground to an association of members to operate the campground; or

Â Â Â Â Â  (B) Obtain a commitment from another entity that obtains title or possession to undertake the responsibility for operation of the campground.

Â Â Â Â Â  (2) If a financial institution, acting as hypothecation lender and providing the major hypothecation loan to the membership camping operator, has a lien on, or security interest in, the membership camping operatorÂs interest in the campground, the financial institution shall execute and deliver to the commissioner a nondisturbance agreement and record such agreement in the real estate records of the county in which the campground is located. In addition, each person holding an interest in any blanket encumbrance superior to the interest held by the financial institution shall execute, deliver and record an instrument stating that such person shall give the financial institution notice of, and at least 30 days to cure, any default under the blanket encumbrance before such person commences any foreclosure action affecting the campground. For the purposes of this provision, a major hypothecation loan to a membership camping operator is a loan or line of credit secured by substantially all of the contracts receivable arising from the membership camping operatorÂs sale of membership camping contracts.

Â Â Â Â Â  (3) There shall have been delivered to and accepted by the commissioner a surety bond or letter of credit with the commissioner as obligee for the benefit of purchasers. The bond or letter of credit must be in an amount which is not less than 105 percent of the remaining principal balance of every indebtedness secured by the blanket encumbrance affecting the campground. Any such bond must be issued by a surety authorized to do business in this state and having sufficient net worth to satisfy the indebtedness. Any such letter of credit must be irrevocable and must be drawn upon a bank, savings and loan association or other financial institution acceptable to the commissioner. The bond or letter of credit shall provide for payment of all amounts secured by the blanket encumbrance, including costs, expenses and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. The bond or letter of credit may be reduced periodically in proportion to the reduction of the amounts secured by the blanket encumbrance.

Â Â Â Â Â  (4) There have been delivered to and accepted by the commissioner other financial assurances which the commissioner finds are acceptable to carry into effect the intent and provisions of this section. [1985 c.639 Â§11a; 1991 c.377 Â§5]

Â Â Â Â Â  94.987 Judicial declaration of failure in management. (1)(a) Upon petition by the Real Estate Commissioner or a majority of active purchasers not then in default under their membership camping contracts, a court of competent jurisdiction may declare a failure of management of the membership camping operator and appoint a trustee to assume the membership camping operatorÂs duties under the membership camping contracts, if the court finds that:

Â Â Â Â Â  (A) Irreparable injury to the rights of the purchasers is likely to occur unless a trustee is appointed; and

Â Â Â Â Â  (B) There is no reasonable alternative to appointment of a trustee.

Â Â Â Â Â  (b) For purposes of this subsection, Âactive purchaserÂ means a current, dues-paying member of the membership camping operator.

Â Â Â Â Â  (2) The court may attach such conditions and terms to its appointment of a trustee under subsection (1) of this section as the court considers necessary to protect the rights of the purchasers under the membership camping contract. The trustee shall provide a copy of the courtÂs decision in such a case to the commissioner.

Â Â Â Â Â  (3) If the court petitioned under subsection (1) of this section finds that there is a reasonable alternative to the appointment of a trustee, the court may order the membership camping operator to carry out the reasonable alternative and may attach to its order such terms and conditions as it considers necessary to protect the rights of the purchasers under the membership camping contracts. [1991 c.377 Â§4]

Â Â Â Â Â  94.989 Interpretation of membership camping contracts; application of Unlawful Trade Practices Act. (1) Membership camping contracts, campgrounds and facilities are not subdivisions or series partitions under ORS chapter 92, are not condominiums under ORS chapter 100, are not timeshare properties under ORS chapter 94, and are not securities under ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995.

Â Â Â Â Â  (2) Membership camping contracts covered by ORS 94.925 to 94.983 are retail installment contracts under ORS 83.010 to 83.190.

Â Â Â Â Â  (3) The Attorney General shall protect the rights of purchasers through the application of ORS 646.605 to 646.652. [1985 c.639 Â§12]

Â Â Â Â Â  94.990 [Repealed by 1971 c.478 Â§1]

Â Â Â Â Â  94.991 [Formerly 91.990; 1987 c.320 Â§15; renumbered 100.990 in 1989]

_______________



Chapter 95

Chapter 95 Â Fraudulent Transfers and Conveyances

2007 EDITION

FRAUDULENT TRANSFERS AND CONVEYANCES

PROPERTY RIGHTS AND TRANSACTIONS

95.200Â Â Â Â Â Â  Definitions for ORS 95.200 to 95.310

95.210Â Â Â Â Â Â  Insolvency described

95.220Â Â Â Â Â Â  Value described

95.230Â Â Â Â Â Â  Transfers fraudulent as to present and future creditors

95.240Â Â Â Â Â Â  Transfers fraudulent as to present creditors

95.250Â Â Â Â Â Â  When transfer is made or obligation is incurred

95.260Â Â Â Â Â Â  CreditorÂs remedies

95.270Â Â Â Â Â Â  TransfereeÂs defenses, liability and protections

95.280Â Â Â Â Â Â  Extinguishment of claim for relief

95.290Â Â Â Â Â Â  General principles of law and equity as supplement to ORS 95.200 to 95.310

95.300Â Â Â Â Â Â  Uniformity of application and construction

95.310Â Â Â Â Â Â  Short title

Â Â Â Â Â  95.010 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.020 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.030 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.040 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.050 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.060 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.070 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.080 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.090 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.100 [Repealed by 1985 c.664 Â§16]

Â Â Â Â Â  95.200 Definitions for ORS 95.200 to 95.310. As used in ORS 95.200 to 95.310:

Â Â Â Â Â  (1) ÂAffiliateÂ means any of the following:

Â Â Â Â Â  (a) A person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

Â Â Â Â Â  (A) As a fiduciary or agent without sole discretionary power to vote the securities; or

Â Â Â Â Â  (B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

Â Â Â Â Â  (b) A corporation, 20 or more percent of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by the debtor or by a person who directly or indirectly owns, controls or holds with power to vote 20 or more percent of the outstanding voting securities of the debtor, other than a person who holds the securities:

Â Â Â Â Â  (A) As a fiduciary or agent without sole discretionary power to vote the securities; or

Â Â Â Â Â  (B) Solely to secure a debt, if the person has not in fact exercised the power to vote.

Â Â Â Â Â  (c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor.

Â Â Â Â Â  (d) A person who operates the debtorÂs business under a lease or other agreement or controls substantially all of the debtorÂs assets.

Â Â Â Â Â  (2) ÂAssetÂ means property of a debtor but does not include:

Â Â Â Â Â  (a) Property to the extent that it is encumbered by a valid lien;

Â Â Â Â Â  (b) Property to the extent that it is generally exempt under nonbankruptcy law; or

Â Â Â Â Â  (c) An interest in property held in tenancy by the entirety to the extent that it is not subject to process by a creditor holding a claim against only one tenant.

Â Â Â Â Â  (3) ÂClaimÂ means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

Â Â Â Â Â  (4) ÂCreditorÂ means a person who has a claim against a debtor.

Â Â Â Â Â  (5) ÂDebtÂ means liability on a claim.

Â Â Â Â Â  (6) ÂDebtorÂ means a person against whom a creditor has a claim.

Â Â Â Â Â  (7) An ÂinsiderÂ includes:

Â Â Â Â Â  (a) If the debtor is an individual:

Â Â Â Â Â  (A) A relative of the debtor or of a general partner of the debtor;

Â Â Â Â Â  (B) A partnership in which the debtor is a general partner;

Â Â Â Â Â  (C) A general partner in a partnership described in subparagraph (B) of this paragraph; or

Â Â Â Â Â  (D) A corporation of which the debtor is a director, officer or person in control.

Â Â Â Â Â  (b) If the debtor is a corporation:

Â Â Â Â Â  (A) A director of the debtor;

Â Â Â Â Â  (B) An officer of the debtor;

Â Â Â Â Â  (C) A person in control of the debtor;

Â Â Â Â Â  (D) A partnership in which the debtor is a general partner;

Â Â Â Â Â  (E) A general partner in a partnership described in subparagraph (D) of this paragraph; or

Â Â Â Â Â  (F) A relative of a general partner, director, officer or person in control of the debtor.

Â Â Â Â Â  (c) If the debtor is a partnership:

Â Â Â Â Â  (A) A general partner in the debtor;

Â Â Â Â Â  (B) A relative of a general partner in a debtor, of a general partner of a debtor, or of a person in control of the debtor;

Â Â Â Â Â  (C) Another partnership in which the debtor is a general partner;

Â Â Â Â Â  (D) A general partner in a partnership described in subparagraph (C) of this paragraph; or

Â Â Â Â Â  (E) A person in control of the debtor.

Â Â Â Â Â  (d) An affiliate or an insider of an affiliate as if the affiliate were the debtor; and

Â Â Â Â Â  (e) A managing agent of the debtor.

Â Â Â Â Â  (8) ÂLienÂ means a charge against or an interest in property to secure payment of a debt or performance of an obligation, including a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂPropertyÂ means anything that may be the subject of ownership.

Â Â Â Â Â  (11) ÂRelativeÂ means an individual related within the third degree as determined by the common law, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

Â Â Â Â Â  (12) ÂTransferÂ means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes a payment of money, a release, a lease and the creation of a lien or encumbrance.

Â Â Â Â Â  (13) ÂValid lienÂ means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings. [1985 c.664 Â§1]

Â Â Â Â Â  95.210 Insolvency described. (1) A debtor is insolvent if, at a fair valuation, the sum of the debtorÂs debts is greater than all of the debtorÂs assets.

Â Â Â Â Â  (2) A debtor who is generally not paying debts of the debtor as they become due is presumed to be insolvent.

Â Â Â Â Â  (3) A partnership is insolvent under subsection (1) of this section if, at a fair valuation, the sum of the partnershipÂs debts is greater than the aggregate of all of the partnershipÂs assets and the sum of the excess of the value of each general partnerÂs nonpartnership assets over the partnerÂs nonpartnership debts.

Â Â Â Â Â  (4) Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making the transfer voidable under ORS 95.200 to 95.310.

Â Â Â Â Â  (5) Debts under this section do not include an obligation to the extent the obligation is secured by a valid lien on property of the debtor not included as an asset. [1985 c.664 Â§2]

Â Â Â Â Â  95.220 Value described. (1) Value is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisorÂs business to furnish support to the debtor or another person.

Â Â Â Â Â  (2) For the purposes of ORS 95.230 (1)(b) and 95.240, a person gives a reasonably equivalent value if the person acquires an interest in the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

Â Â Â Â Â  (3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous. [1985 c.664 Â§3]

Â Â Â Â Â  95.230 Transfers fraudulent as to present and future creditors. (1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditorÂs claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

Â Â Â Â Â  (a) With actual intent to hinder, delay, or defraud any creditor of the debtor; or

Â Â Â Â Â  (b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

Â Â Â Â Â  (A) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

Â Â Â Â Â  (B) Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtorÂs ability to pay as they become due.

Â Â Â Â Â  (2) In determining actual intent under subsection (1)(a) of this section, consideration may be given, among other factors, to whether:

Â Â Â Â Â  (a) The transfer or obligation was to an insider;

Â Â Â Â Â  (b) The debtor had retained possession or control of the property transferred after the transfer;

Â Â Â Â Â  (c) The transfer or obligation was disclosed or concealed;

Â Â Â Â Â  (d) Before the transfer was made or obligation was incurred, the debtor was sued or threatened with suit;

Â Â Â Â Â  (e) The transfer was of substantially all the debtorÂs assets;

Â Â Â Â Â  (f) The debtor had absconded;

Â Â Â Â Â  (g) The debtor had removed or concealed assets;

Â Â Â Â Â  (h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

Â Â Â Â Â  (i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

Â Â Â Â Â  (j) The transfer had occurred shortly before or shortly after a substantial debt was incurred; and

Â Â Â Â Â  (k) The debtor had transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor. [1985 c.664 Â§4]

Â Â Â Â Â  95.240 Transfers fraudulent as to present creditors. (1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor becomes insolvent as a result of the transfer or obligation.

Â Â Â Â Â  (2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for other than a present, reasonably equivalent value, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent. [1985 c.664 Â§5]

Â Â Â Â Â  95.250 When transfer is made or obligation is incurred. For the purposes of ORS 95.200 to 95.310:

Â Â Â Â Â  (1) A transfer is made:

Â Â Â Â Â  (a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

Â Â Â Â Â  (b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under ORS 95.200 to 95.310 that is superior to the interest of the transferee.

Â Â Â Â Â  (2) If applicable law permits the transfer to be perfected as provided in subsection (1) of this section and the transfer is not so perfected before the commencement of an action for relief under ORS 95.200 to 95.310, the transfer is made immediately before the commencement of the action.

Â Â Â Â Â  (3) If applicable law does not permit the transfer to be perfected as provided in subsection (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

Â Â Â Â Â  (4) A transfer is not made until the debtor has acquired rights in the asset transferred.

Â Â Â Â Â  (5) An obligation is incurred:

Â Â Â Â Â  (a) If oral, when it becomes effective between the parties.

Â Â Â Â Â  (b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. [1985 c.664 Â§6]

Â Â Â Â Â  95.260 CreditorÂs remedies. (1) In any action for relief against a transfer or obligation under ORS 95.200 to 95.310, a creditor, subject to the limitations provided in ORS 95.270, may obtain:

Â Â Â Â Â  (a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditorÂs claim.

Â Â Â Â Â  (b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by any applicable provision of any other statute or the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

Â Â Â Â Â  (A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

Â Â Â Â Â  (B) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

Â Â Â Â Â  (C) Any other relief the circumstances may require.

Â Â Â Â Â  (2) If a creditor has obtained a judgment on a claim against the debtor and if the court so orders, the creditor may levy execution on the asset transferred or its proceeds. [1985 c.664 Â§7]

Â Â Â Â Â  95.270 TransfereeÂs defenses, liability and protections. (1) A transfer or obligation is not voidable under ORS 95.230 (1)(a) as against a person who took in good faith and for a reasonably equivalent value or any subsequent transferee or obligee.

Â Â Â Â Â  (2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under ORS 95.260 (1)(a), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (3) of this section, or the amount necessary to satisfy the creditorÂs claim, whichever is less. The judgment may be entered against:

Â Â Â Â Â  (a) The first transferee of the asset or the person for whose benefit the transfer was made; or

Â Â Â Â Â  (b) Any subsequent transferee.

Â Â Â Â Â  (3) If the judgment under subsection (2) of this section is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

Â Â Â Â Â  (4) A creditor may not recover under subsection (2)(b) of this section from a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee.

Â Â Â Â Â  (5) Notwithstanding voidability of a transfer or an obligation under ORS 95.200 to 95.310, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

Â Â Â Â Â  (a) A lien on or a right to retain any interest in the asset transferred;

Â Â Â Â Â  (b) Enforcement of any obligation incurred; or

Â Â Â Â Â  (c) A reduction in the amount of the liability on the judgment.

Â Â Â Â Â  (6) A transfer is not voidable under ORS 95.240 (2):

Â Â Â Â Â  (a) To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by an otherwise unavoidable lien;

Â Â Â Â Â  (b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

Â Â Â Â Â  (c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

Â Â Â Â Â  (7) A transfer is not voidable under ORS 95.230 (1)(b) or 95.240 if the transfer results from:

Â Â Â Â Â  (a) Termination of a lease upon default by the debtor when the termination is pursuant to the terms of the lease and applicable law; or

Â Â Â Â Â  (b) Enforcement of a security interest in compliance with ORS chapter 79. [1985 c.664 Â§8; 2001 c.445 Â§167]

Â Â Â Â Â  95.280 Extinguishment of claim for relief. A claim for relief with respect to a fraudulent transfer or obligation under ORS 95.200 to 95.310 is extinguished unless action is brought:

Â Â Â Â Â  (1) Under ORS 95.230 (1)(a) within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

Â Â Â Â Â  (2) Under ORS 95.230 (1)(b) or 95.240 (1), within four years after the transfer was made or the obligation was incurred; or

Â Â Â Â Â  (3) Under ORS 95.240 (2), within one year after the transfer was made or the obligation was incurred. [1985 c.664 Â§9]

Â Â Â Â Â  95.290 General principles of law and equity as supplement to ORS 95.200 to 95.310. Unless displaced by the provisions of ORS 95.200 to 95.310, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions. [1985 c.664 Â§10]

Â Â Â Â Â  95.300 Uniformity of application and construction. ORS 95.200 to 95.310 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 95.200 to 95.310 among states enacting it. [1985 c.664 Â§11]

Â Â Â Â Â  95.310 Short title. ORS 95.200 to 95.310 may be cited as the Uniform Fraudulent Transfer Act. [1985 c.664 Â§12]

_______________



Chapter 96

Chapter 96 Â Line and Partition Fences

2007 EDITION

LINE AND PARTITION FENCES

PROPERTY RIGHTS AND TRANSACTIONS

96.010Â Â Â Â Â Â  Sharing expenses of partition fence

96.020Â Â Â Â Â Â  Failure to repair partition fence

96.030Â Â Â Â Â Â  Repairs by complainant

96.040Â Â Â Â Â Â  Removal of partition fence

96.050Â Â Â Â Â Â  Gate in partition fence

96.060Â Â Â Â Â Â  Removal of fence built on anotherÂs land

Â Â Â Â Â  96.010 Sharing expenses of partition fence. Whenever there is a fence that is in all respects such as a good husbandman ought to keep on the line of any land, and the person owning or holding a lease for one or more years of the land adjoining thereto makes or has an enclosure on the opposite side of such fence, so that such fence answers the purpose of enclosing the latterÂs field, meadow, lot or other enclosure, the latter shall pay the owner of such fence already erected, one-half of the value of so much thereof as serves as a partition fence, such value to be determined by the parties. If they cannot agree, the party aggrieved and entitled to compensation for constructing or repairing the partition fence shall be entitled to recover from the other in a civil action the value of one-half of such fence or half of the value of repairing it before any court having competent jurisdiction in the name of and for the use of the owner or lessee of such fence, together with disbursements and costs of action. The prevailing party shall also recover attorney fees at trial and on appeal, to be adjudged by the court. [Amended by 1981 c.897 Â§30]

Â Â Â Â Â  96.020 Failure to repair partition fence. If any party neglects to repair or rebuild such partition fence as is mentioned in ORS 96.010 or the portion thereof which the party ought to maintain, the aggrieved party may complain to a justice of the peace, who, after due notice to each party, shall examine the fence and if the justice of the peace determines it to be insufficient the justice of the peace shall so signify in writing to the delinquent party and direct the latter to repair or rebuild it within such time as the justice of the peace adjudges to be reasonable.

Â Â Â Â Â  96.030 Repairs by complainant. If a partition fence is not repaired or rebuilt according to the directive mentioned in ORS 96.020, the complainant may repair or rebuild it and recover the value thereof from the delinquent party before any court of competent jurisdiction. The court may award reasonable attorney fees to the prevailing party in an action under this section. [Amended by 1981 c.897 Â§31; 1995 c.618 Â§54]

Â Â Â Â Â  96.040 Removal of partition fence. (1) In all cases where the enclosures of two or more persons are divided by a partition fence of any kind and either of the parties thinks it proper to vacate the part of the enclosure of that party or to make a lane or passage between the adjoining enclosures, that party is at liberty to remove the share of that party or part of the partition fence on giving six monthsÂ notice in writing of such intention to the party owning or occupying the adjoining enclosure, or to the agent of the party, if such party is not a resident of the county.

Â Â Â Â Â  (2) When one party ceases to improve the land of the party or opens the enclosure, the party shall not take away any part of the partition fence belonging to the party and adjoining the next enclosure if the owner or occupant of the adjoining enclosure, within two months after it is ascertained, pays therefor such sum as is agreed upon by the parties or, if they fail to agree, such sum as is adjudged by two disinterested persons, selected by the parties, which two persons, if they fail to agree, may select a third person, and the three persons shall determine such sum. Such partition fence shall not be removed when by so doing it will expose to destruction any crops in such enclosures.

Â Â Â Â Â  96.050 Gate in partition fence. In all cases where a partition fence exists between the land of two or more persons and a gate is established for passage through their lands, any other person may pass through the gate free, doing no unnecessary damage, and if any such person leaves any such gate open or does other damage to the premises, the person is liable to the aggrieved party in double damages.

Â Â Â Â Â  96.060 Removal of fence built on anotherÂs land. (1) When any person has built or builds, by mistake and in good faith, a fence on the land of another, such person or the successor in interest of the person may, within one year from the time of discovering the mistake, go upon the land of the other person and remove the fence, doing no unnecessary damage thereby.

Â Â Â Â Â  (2) The occupant or owner of land whereon a fence has been built by mistake shall not throw down or in any manner disturb such fence during the period which the person who built it is authorized by subsection (1) of this section to remove it.

Â Â Â Â Â  96.070 [Repealed by 1981 c.111 Â§2]

_______________



Chapter 97

Chapter 97 Â Rights and Duties Relating to Cemeteries,

Human Bodies and Anatomical Gifts

2007 EDITION

CEMETERIES, HUMAN BODIES AND ANATOMICAL GIFTS

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

97.010Â Â Â Â Â Â  Definitions

97.020Â Â Â Â Â Â  Exemption of certain organizations and cemeteries from certain sections of chapter

97.030Â Â Â Â Â Â  Vested rights not acquired

97.040Â Â Â Â Â Â  Private family burial grounds

AUTOPSIES

97.082Â Â Â Â Â Â  Consent for certain autopsies; form

DISPOSITION OF HUMAN BODIES

97.110Â Â Â Â Â Â  Human remains not to be attached

97.120Â Â Â Â Â Â  Human remains to be deposited in accordance with ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990

97.130Â Â Â Â Â Â  Right to control disposition of remains; delegation

97.145Â Â Â Â Â Â  Liability for failure to conform to written instrument directing control of remains

97.150Â Â Â Â Â Â  Disposition of cremated remains; procedures; notice; actions against cemetery or funeral service providers

97.153Â Â Â Â Â Â  Diagnostic or therapeutic radioisotopes in body

97.160Â Â Â Â Â Â  Duty of hospital or sanitarium to notify before sending remains to undertaker; procedures

97.170Â Â Â Â Â Â  Disposition of body of indigent or child in custody of Department of Human Services

97.180Â Â Â Â Â Â  Period within which body may not be used

97.190Â Â Â Â Â Â  Post-mortem examination of body

97.200Â Â Â Â Â Â  Disposition of remains after educational use thereof

97.210Â Â Â Â Â Â  Exceptions to application of ORS 97.170 to 97.200; rules

97.220Â Â Â Â Â Â  Disinterment

DEDICATION TO CEMETERY PURPOSES; PLATTINGS

97.310Â Â Â Â Â Â  Survey and subdivision of land; map or plat of mausoleum or columbarium; access easement

97.320Â Â Â Â Â Â  Filing map or plat and declaration of dedication of land to cemetery purposes

97.330Â Â Â Â Â Â  When dedication is complete

97.340Â Â Â Â Â Â  Effect of dedication

97.350Â Â Â Â Â Â  Dedication to cemetery purposes not invalid

97.360Â Â Â Â Â Â  Resurvey and alteration in shape or size; vacation of streets, walks, driveways and parks and replatting into lots

97.370Â Â Â Â Â Â  Fixing date of hearing; notice

97.380Â Â Â Â Â Â  Hearing; order allowing replatting

97.390Â Â Â Â Â Â  Assessment of benefits and damages

97.400Â Â Â Â Â Â  Disposal of newly created lots; disposition and use of proceeds from sale; failure of owner to perform duties

97.410Â Â Â Â Â Â  Right of adjacent lot owner upon vacation of way

97.420Â Â Â Â Â Â  Effect of failure to object

97.430Â Â Â Â Â Â  Declaration of exercise of police power and right of eminent domain

97.440Â Â Â Â Â Â  Removal of dedication

97.445Â Â Â Â Â Â  Vacating county interest in cemetery real property

97.450Â Â Â Â Â Â  Discontinuance of cemetery and removal of remains and markers

97.460Â Â Â Â Â Â  Approval required prior to establishment of cemetery or burial park

SALES AND RIGHTS IN RESPECT OF CEMETERY PLOTS

97.510Â Â Â Â Â Â
Sale
and conveyance of plots by cemetery authority

97.520Â Â Â Â Â Â
Sale
or offer to sell cemetery plot upon promise of resale at financial profit

97.530Â Â Â Â Â Â  Commission, bonus or rebate for sale of plot or services

97.540Â Â Â Â Â Â  Commission, bonus or rebate for recommendation of cemetery

97.550Â Â Â Â Â Â  Plots are indivisible

97.560Â Â Â Â Â Â  Presumption of sole ownership in grantee of plot

97.570Â Â Â Â Â Â  Spouse has vested right of interment

97.580Â Â Â Â Â Â  Divestiture of spouseÂs right of interment

97.590Â Â Â Â Â Â  Transfer of plot or right of interment

97.600Â Â Â Â Â Â  Descent of plot

97.610Â Â Â Â Â Â  Determining occupant of burial plot having coowners

97.620Â Â Â Â Â Â  Death of coowner; authorization to use plot under directions of surviving owners

97.630Â Â Â Â Â Â  Family plots; order of occupation

97.640Â Â Â Â Â Â  Waiver or termination of vested right of interment

97.650Â Â Â Â Â Â  Limitations upon vested right of interment

CEMETERY MANAGEMENT

97.710Â Â Â Â Â Â  Power of cemetery to make rules and regulations

97.720Â Â Â Â Â Â  Record of interments and cremations; inspection

97.730Â Â Â Â Â Â  Gifts and bequests in trust for cemeteries

INDIAN
GRAVES
AND PROTECTED OBJECTS

97.740Â Â Â Â Â Â  Definitions for ORS 97.740 to 97.760

97.745Â Â Â Â Â Â  Prohibited acts; application; notice

97.750Â Â Â Â Â Â  Permitted acts; notice

97.760Â Â Â Â Â Â  Civil action by Indian tribe or member; time for commencing action; venue; damages; attorney fees

OREGON
COMMISSION ON HISTORIC CEMETERIES

97.772Â Â Â Â Â Â  Definition of Âhistoric cemeteryÂ

97.774Â Â Â Â Â Â  Oregon Commission on Historic Cemeteries; terms

97.776Â Â Â Â Â Â  Commission members; nominations

97.778Â Â Â Â Â Â  Chairperson; quorum; meetings

97.780Â Â Â Â Â Â  Duties

97.782Â Â Â Â Â Â  Listing of historic cemeteries; form

97.784Â Â Â Â Â Â  Executive secretary; support services

CEMETERY CARE

97.810Â Â Â Â Â Â  Endowment care and nonendowed care cemeteries

97.820Â Â Â Â Â Â  Placing cemetery under endowed care; deposit; commingling endowment and special care funds; trustee or custodian of fund

97.825Â Â Â Â Â Â  Suits to enforce endowed care statutes; attorney fees

97.830Â Â Â Â Â Â  Investment and reinvestment of principal of endowed care funds; use and application of income

97.835Â Â Â Â Â Â  Limitation of duties and liability of trustee

97.840Â Â Â Â Â Â  Cemetery authority authorized to receive and hold gifts of property; disposition of gifts

97.850Â Â Â Â Â Â  Endowment and special care funds are charitable

97.860Â Â Â Â Â Â  Agreements for care

97.865Â Â Â Â Â Â  Application of ORS 97.810 to 97.865 to religious, county and city cemeteries

97.870Â Â Â Â Â Â  Unused and uncared for portions of cemetery declared common nuisances

97.880Â Â Â Â Â Â  Resolution declaring a nuisance

97.890Â Â Â Â Â Â  Complaint

97.900Â Â Â Â Â Â  Summons

97.910Â Â Â Â Â Â  Disuse as prima facie evidence of abandonment

97.920Â Â Â Â Â Â  Judgment declaring nuisance, authorizing abatement and creating and foreclosing lien

PREARRANGEMENT SALES AND PRECONSTRUCTION SALES

97.923Â Â Â Â Â Â  Definitions for ORS 97.923 to 97.949

97.925Â Â Â Â Â Â  Purpose

97.926Â Â Â Â Â Â  Rulemaking authority

97.927Â Â Â Â Â Â  Applicability of ORS 97.923 to 97.949

97.929Â Â Â Â Â Â  Exceptions to ORS 97.923 to 97.949

97.931Â Â Â Â Â Â  Registration of salesperson for endowment care cemeteries, preconstruction sales and prearrangement sales; rules; background check; civil penalties

97.933Â Â Â Â Â Â  Certification of provider of prearrangement or preconstruction sales; annual reports; audits; fees

97.935Â Â Â Â Â Â  Registration of master trustees; annual reports; annual audits; fees

97.936Â Â Â Â Â Â  Emergency orders of suspension or restriction

97.937Â Â Â Â Â Â  Deposit of trust funds made by endowment care cemeteries

97.939Â Â Â Â Â Â  Prearrangement or preconstruction sales contracts; contents; delivery

97.941Â Â Â Â Â Â  Prearrangement or preconstruction trust fund deposits

97.942Â Â Â Â Â Â  Appointment of receiver; criteria

97.943Â Â Â Â Â Â  Distributions from prearrangement trust fund deposits

97.944Â Â Â Â Â Â  Distributions from preconstruction trust fund deposits

97.945Â Â Â Â Â Â  Funeral and Cemetery Consumer Protection Trust Fund; fee; rules

97.946Â Â Â Â Â Â  Advertising and marketing prohibitions

97.947Â Â Â Â Â Â  Examination of providers and master trustees by director; subpoena power; depositions

97.948Â Â Â Â Â Â  Grounds for discipline by director for violation of ORS 97.923 to 97.949; suspension and revocation of certificate or registration; civil penalties; notification of board

97.949Â Â Â Â Â Â  Notification by director to appropriate federal, state or local law enforcement officer of violation of ORS 97.923 to 97.949

REVISED UNIFORM ANATOMICAL GIFT ACT

97.951Â Â Â Â Â Â  Short title

97.953Â Â Â Â Â Â  Definitions

97.955Â Â Â Â Â Â  Purpose of anatomical gift; persons authorized to make gift

97.957Â Â Â Â Â Â  Methods of making anatomical gift before death of donor

97.959Â Â Â Â Â Â  Revocation or amendment of anatomical gift before death of donor

97.961Â Â Â Â Â Â  Refusal to make anatomical gift; effect of refusal

97.963Â Â Â Â Â Â  Effect of making, amending or revoking anatomical gift

97.965Â Â Â Â Â Â  Persons authorized to make anatomical gift of body or body part of decedent

97.967Â Â Â Â Â Â  Methods for making, amending or revoking anatomical gift of body or body part of decedent by authorized person

97.969Â Â Â Â Â Â  Authorized recipients of anatomical gifts; purposes for which gift may be used

97.970Â Â Â Â Â Â  Search for document of anatomical gift or refusal; duty to send document or refusal to hospital

97.971Â Â Â Â Â Â  Delivery of document of gift or refusal not required; right to examine

97.972Â Â Â Â Â Â  Rights and duties of procurement organizations and others; authorized examinations

97.973Â Â Â Â Â Â  Coordination of procurement and use of anatomical gifts

97.974Â Â Â Â Â Â  Immunity of persons acting in accordance with ORS 97.951 to 97.982

97.976Â Â Â Â Â Â  Law governing validity of document of gift; presumption of validity

97.977Â Â Â Â Â Â  Donor registry; duty of Department of Transportation to cooperate with donor registry

97.978Â Â Â Â Â Â  Resolution of conflict between potential anatomical gift and advance directive

97.979Â Â Â Â Â Â  Cooperation between medical examiner and procurement organization

97.980Â Â Â Â Â Â  Facilitation of anatomical gift from decedent whose body is under jurisdiction of medical examiner

97.981Â Â Â Â Â Â  Purchase or sale of body parts prohibited

97.982Â Â Â Â Â Â  Alteration of document of anatomical gift prohibited

97.983Â Â Â Â Â Â  Relation to Electronic Signatures in Global and National Commerce Act

ANATOMICAL GIFTS

97.984Â Â Â Â Â Â  Liability of executor who carries out anatomical gift

97.985Â Â Â Â Â Â  Transplants not covered by implied warranty

FEDERAL AID FOR CEMETERIES

97.987Â Â Â Â Â Â  Department of Transportation use of federal moneys for cemetery care

PENALTIES

97.990Â Â Â Â Â Â  Penalties

97.992Â Â Â Â Â Â  Penalties for ORS 97.937

97.994Â Â Â Â Â Â  Penalties for ORS 97.931, 97.933 and 97.941

GENERAL PROVISIONS

Â Â Â Â Â  97.010 Definitions. As used in ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920, 97.923 to 97.949, 97.990 and 97.994:

Â Â Â Â Â  (1) ÂBurialÂ means the placement of human remains in a grave or lawn crypt.

Â Â Â Â Â  (2) ÂBurial parkÂ means a tract of land for the burial of human remains, used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (3) ÂBurial rightÂ means the right to use a grave, mausoleum, columbarium, ossuary or scattering garden for the interment or other disposition of human remains.

Â Â Â Â Â  (4) ÂCemeteryÂ means a place:

Â Â Â Â Â  (a) Dedicated to and used, or intended to be used, for the permanent interment of human remains; and

Â Â Â Â Â  (b) That may contain a mausoleum, crypt or vault interment, a columbarium, ossuary, scattering garden or other structure or place used or intended to be used for the interment or disposition of cremated remains or any combination of these structures or places.

Â Â Â Â Â  (5) ÂCemetery associationÂ means a corporation or association authorized by its articles of incorporation to conduct the business of a cemetery, but does not include a corporation sole or a charitable, eleemosynary association or corporation.

Â Â Â Â Â  (6) ÂCemetery authorityÂ means a person who owns or controls cemetery lands or property, including but not limited to a cemetery corporation, association or corporation sole.

Â Â Â Â Â  (7) ÂCemetery businessÂ and Âcemetery purposeÂ are used interchangeably and mean any business or purpose requisite or incident to, or necessary for establishing, maintaining, operating, improving or conducting a cemetery, interring human remains, and the care, preservation and embellishment of cemetery property.

Â Â Â Â Â  (8) ÂCemetery merchandiseÂ means personal property offered for sale or sold for use in connection with the final disposition, memorialization or interment of human remains. ÂCemetery merchandiseÂ includes, but is not limited to, an outer burial container and a memorial.

Â Â Â Â Â  (9) ÂCemetery servicesÂ means services provided by a cemetery authority for interment or scattering, and installation of cemetery merchandise.

Â Â Â Â Â  (10) ÂColumbariumÂ means a structure or room containing receptacles for permanent inurnment of cremated remains in a place used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (11) ÂCremated remainsÂ means the remains of a cremated human body after completion of the cremation process.

Â Â Â Â Â  (12) ÂCremationÂ means the technical process, using direct flame and heat, that reduces human remains to bone fragments.

Â Â Â Â Â  (13) ÂCrematoryÂ means a structure containing a retort for the reduction of bodies of deceased persons to cremated remains.

Â Â Â Â Â  (14) ÂCryptÂ or ÂvaultÂ means a space in a mausoleum of sufficient size used, or intended to be used, to entomb uncremated human remains.

Â Â Â Â Â  (15) ÂDirectorsÂ or Âgoverning bodyÂ means the board of directors, board of trustees or other governing body of a cemetery association.

Â Â Â Â Â  (16) ÂEndowment careÂ means the general care and maintenance of developed portions of a cemetery and memorials erected thereon financed from the income of a trust fund.

Â Â Â Â Â  (17) ÂEntombmentÂ means the placement of human remains in a crypt or vault.

Â Â Â Â Â  (18) ÂFuneral merchandiseÂ means personal property offered for sale or sold for use in connection with funeral services. ÂFuneral merchandiseÂ includes, but is not limited to, acknowledgment cards, alternative containers, caskets, clothing, cremation containers, cremation interment containers, flowers, memory folders, monuments, outer burial containers, prayer cards, register books and urns.

Â Â Â Â Â  (19) ÂFuneral servicesÂ means services customarily provided by a funeral service practitioner including, but not limited to, care and preparation of human remains for final disposition, professional services relating to a funeral or an alternative to a funeral, transportation of human remains, limousine services, use of facilities or equipment for viewing human remains, visitation, memorial services or services that are used in connection with a funeral or alternative to a funeral, coordinating or conducting funeral rites or ceremonies, and other services provided in connection with a funeral, alternative to a funeral or final disposition of human remains.

Â Â Â Â Â  (20) ÂGraveÂ means a space of ground in a burial park used, or intended to be used, for burial of the remains of one person.

Â Â Â Â Â  (21) ÂHuman remainsÂ or ÂremainsÂ means the body of a deceased person in any stage of decomposition or after cremation.

Â Â Â Â Â  (22) ÂIntermentÂ means the disposition of human remains by inurnment, entombment or burial.

Â Â Â Â Â  (23) ÂInurnmentÂ means the placement of cremated remains in a receptacle and the deposit of the receptacle in a niche.

Â Â Â Â Â  (24) Â
Lot
,Â ÂplotÂ or Âburial spaceÂ means space in a cemetery owned by one or more individuals, an association or fraternal or other organization and used, or intended to be used, for the permanent interment therein of the remains of one or more deceased persons. Such terms include and apply with like effect to one, or more than one, adjoining grave, crypt, vault or niche.

Â Â Â Â Â  (25) ÂMausoleumÂ means a structure substantially exposed above ground for the entombment of human remains in crypts or vaults in a place used, or intended to be used, and dedicated for cemetery purposes.

Â Â Â Â Â  (26) ÂMemorialÂ means a product, other than a mausoleum or columbarium, used for identifying an interment space or for commemoration of the life, deeds or career of a decedent including, but not limited to, an ossuary, monument, marker, niche plate, urn garden plaque, crypt plate, cenotaph, marker bench or vase.

Â Â Â Â Â  (27) ÂNicheÂ means a recess usually in a columbarium used, or intended to be used, for the inurnment of the cremated remains of one or more persons.

Â Â Â Â Â  (28) ÂOssuaryÂ means a receptacle used for the communal placement of cremated remains without benefit of an urn or any other container in which cremated remains may be commingled with other cremated remains and are nonrecoverable.

Â Â Â Â Â  (29) ÂPlot ownerÂ or ÂownerÂ means any person identified in the records of the cemetery authority as owner of the burial rights to a burial plot, or who holds a certificate of ownership conveyed from the cemetery authority of the burial rights in a particular lot, plot or space.

Â Â Â Â Â  (30) ÂScatteringÂ means the lawful dispersion of cremated remains that need not be associated with an interment right or issuance of a deed, that may be recorded only as a service that has taken place and may not be recorded on the permanent records of the cemetery authority.

Â Â Â Â Â  (31) ÂScattering gardenÂ means a location set aside within a cemetery that is used for the spreading or broadcasting of cremated remains that have been removed from their container and can be mixed with or placed on top of the soil or ground cover or buried in an underground receptacle on a commingled basis and that are nonrecoverable.

Â Â Â Â Â  (32) ÂSpecial careÂ means any care in excess of endowed care in accordance with the specific directions of a donor of funds. [Amended by 1955 c.545 Â§1; 1965 c.396 Â§1; 2007 c.661 Â§1]

Â Â Â Â Â  97.020 Exemption of certain organizations and cemeteries from certain sections of chapter. (1) The provisions of ORS 97.030, 97.120, 97.310 to 97.350, 97.360 (1), 97.510 and 97.550 relating to private cemeteries do not apply to:

Â Â Â Â Â  (a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates.

Â Â Â Â Â  (b) Any county or city cemetery.

Â Â Â Â Â  (2) The provisions of ORS 97.810 to 97.865 relating to private cemeteries do not apply to:

Â Â Â Â Â  (a) Any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination or any cemetery that such entity organizes, controls or operates, unless the cemetery authority for an entity described in this paragraph elects to subject itself to ORS 97.810 to 97.865.

Â Â Â Â Â  (b) Any county or city cemetery, unless the county or city elects to subject itself to ORS 97.810 to 97.865. [Amended by 1955 c.473 Â§1; 1997 c.167 Â§1]

Â Â Â Â Â  97.030 Vested rights not acquired. No cemetery authority or person having a right of sepulture or any other right under ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 acquires any vested right by virtue thereof which the Legislative Assembly may not subsequently amend, alter or repeal.

Â Â Â Â Â  97.040 Private family burial grounds. Except for ORS 97.730, 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 do not apply to private family burial grounds where lots are not offered for sale.

Â Â Â Â Â  97.050 [1977 c.183 Â§1; 1983 c.526 Â§4; 1985 c.747 Â§49; 1987 c.660 Â§16; 1989 c.1034 Â§8; renumbered 127.605 in 1989]

Â Â Â Â Â  97.055 [1977 c.183 Â§2; 1979 c.211 Â§1; 1983 c.526 Â§5; renumbered 127.610 in 1989]

Â Â Â Â Â  97.060 [1977 c.183 Â§3; renumbered 127.615 in 1989]

Â Â Â Â Â  97.065 [1977 c.183 Â§4; renumbered 127.620 in 1989]

Â Â Â Â Â  97.070 [1977 c.183 Â§5; renumbered 127.625 in 1989]

Â Â Â Â Â  97.075 [1977 c.183 Â§6; repealed by 1983 c.526 Â§7]

Â Â Â Â Â  97.080 [1977 c.183 Â§7; renumbered 127.630 in 1989]

AUTOPSIES

Â Â Â Â Â  97.082 Consent for certain autopsies; form. (1) Except as provided in subsection (2) of this section, whenever a person dies and no autopsy is ordered by a medical examiner or district attorney pursuant to ORS 146.117, an autopsy may not be conducted without the prior written consent of a person within the first applicable class of the following listed classes:

Â Â Â Â Â  (a) The spouse of the decedent;

Â Â Â Â Â  (b) A son or daughter of the decedent 18 years of age or older;

Â Â Â Â Â  (c) Either parent of the decedent;

Â Â Â Â Â  (d) A brother or sister of the decedent 18 years of age or older;

Â Â Â Â Â  (e) A guardian of the decedent at the time of death;

Â Â Â Â Â  (f) A person in the next degree of kindred to the decedent;

Â Â Â Â Â  (g) The personal representative of the estate of the decedent; or

Â Â Â Â Â  (h) The person nominated as the personal representative of the decedent in the decedentÂs last will.

Â Â Â Â Â  (2)(a) Consent required under subsection (1) of this section must be granted on a written autopsy consent form developed pursuant to subsection (3) of this section.

Â Â Â Â Â  (b) If the person authorized by subsection (1) of this section to grant written consent to conduct an autopsy is not available to grant written consent in person, the authorized person may grant consent by completing the required consent form and returning the signed form, by facsimile or other electronic transmission, to the party requesting permission.

Â Â Â Â Â  (3) The Public Health Officer, in consultation with the State Medical Examiner, shall develop and make available a standardized written autopsy consent form that:

Â Â Â Â Â  (a) Grants the person specified in subsection (1) of this section the authority to:

Â Â Â Â Â  (A) Grant permission to conduct an unlimited autopsy;

Â Â Â Â Â  (B) Grant permission to conduct a limited autopsy and to specify what limitations are imposed upon the autopsy; or

Â Â Â Â Â  (C) Refuse permission to conduct an autopsy.

Â Â Â Â Â  (b) Provides a section for the person specified in subsection (1) of this section to submit specific instructions with respect to tests to be performed during the autopsy and to the disposition of organs and tissue removed for purposes of a limited autopsy.

Â Â Â Â Â  (c) Provides that the consent signature be accompanied by the signature of a witness. [2003 c.416 Â§1]

Â Â Â Â Â  Note: 97.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.083 [1983 c.526 Â§1; renumbered 127.635 in 1989]

Â Â Â Â Â  97.084 [1983 c.526 Â§2; renumbered 127.640 in 1989]

Â Â Â Â Â  97.085 [1977 c.183 Â§Â§8,9,10; renumbered 127.645 in 1989]

Â Â Â Â Â  97.090 [1977 c.183 Â§11; renumbered 127.650 in 1989]

DISPOSITION OF HUMAN BODIES

Â Â Â Â Â  97.110 Human remains not to be attached. No person shall attach, detain or claim to detain any human remains for any debt or demand or upon any pretended lien or charge.

Â Â Â Â Â  97.120 Human remains to be deposited in accordance with ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990. A cemetery authority shall deposit or dispose of human remains as provided by ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.

Â Â Â Â Â  97.130 Right to control disposition of remains; delegation. (1) Any individual of sound mind who is 18 years of age or older, by completion of a written signed instrument or by preparing or prearranging with any funeral service practitioner licensed under ORS chapter 692, may direct any lawful manner of disposition of the individualÂs remains. Except as provided under subsection (6) of this section, disposition directions or disposition prearrangements that are prepaid or that are filed with a funeral service practitioner licensed under ORS chapter 692 shall not be subject to cancellation or substantial revision.

Â Â Â Â Â  (2) A person within the first applicable listed class among the following listed classes that is available at the time of death or, in the absence of actual notice of a contrary direction by the decedent as described under subsection (1) of this section or actual notice of opposition by completion of a written instrument by a member of the same class or a member of a prior class, may direct any lawful manner of disposition of a decedentÂs remains by completion of a written instrument:

Â Â Â Â Â  (a) The spouse of the decedent.

Â Â Â Â Â  (b) A son or daughter of the decedent 18 years of age or older.

Â Â Â Â Â  (c) Either parent of the decedent.

Â Â Â Â Â  (d) A brother or sister of the decedent 18 years of age or older.

Â Â Â Â Â  (e) A guardian of the decedent at the time of death.

Â Â Â Â Â  (f) A person in the next degree of kindred to the decedent.

Â Â Â Â Â  (g) The personal representative of the estate of the decedent.

Â Â Â Â Â  (h) The person nominated as the personal representative of the decedent in the decedentÂs last will.

Â Â Â Â Â  (i) A public health officer.

Â Â Â Â Â  (3) The decedent or any person authorized in subsection (2) of this section to direct the manner of disposition of the decedentÂs remains may delegate such authority to any person 18 years of age or older. Such delegation shall be made by completion of the written instrument described in subsection (7) of this section. The person to whom the authority is delegated shall have the same authority under subsection (2) of this section as the person delegating the authority.

Â Â Â Â Â  (4) If a decedent or the decedentÂs designee issues more than one authorization or direction for the disposal of the decedentÂs remains, only the most recent authorization or direction shall be binding.

Â Â Â Â Â  (5) A donation of anatomical gifts under ORS 97.951 to 97.982 shall take priority over directions for the disposition of a decedentÂs remains under this section only if the person making the donation is of a priority under subsection (1) or (2) of this section the same as or higher than the priority of the person directing the disposition of the remains.

Â Â Â Â Â  (6) If the decedent directs a disposition under subsection (1) of this section and those financially responsible for the disposition are without sufficient funds to pay for such disposition or the estate of the decedent has insufficient funds to pay for the disposition, or if the direction is unlawful, the direction shall be void and disposition shall be in accordance with the direction provided by those persons given priority in subsection (2) of this section and who agree to be financially responsible.

Â Â Â Â Â  (7) The signature of the individual shall be required for the completion of the written instrument required in subsection (3) of this section. The following form or a form substantially similar shall be used by all individuals:

______________________________________________________________________________

APPOINTMENT OF PERSON

TO MAKE DECISIONS

CONCERNING DISPOSITION

OF REMAINS

Â Â Â Â Â  I, __________________, appoint __________________, whose address is _______________ and whose telephone number is (___)_________, as the person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation. In the event ____________ is unable to act, I appoint ____________, whose address is __________________ and whose telephone number is (___)_________, as my alternate person to make all decisions regarding the disposition of my remains upon my death for my burial or cremation.

Â Â Â Â Â  It is my intent that this Appointment of Person to Make Decisions Concerning Disposition of Remains act as and be accepted as the written authorization presently required by ORS 97.130 (or its corresponding future provisions) or any other provision of Oregon Law, authorizing me to name a person to have authority to dispose of my remains.

Â Â Â Â Â  DATED this ___ day of ______, _____.

__________________

(Signature)

DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that ____________ is personally known to us, that he/she signed this Appointment of Person to Make Decisions Concerning Disposition of Remains in our presence, that he/she appeared to be of sound mind and not acting under duress, fraud or undue influence, and that neither of us is the person so appointed by this document.

Witnessed By:

_______________Â Â Â Â Â  Date: _____

Witnessed By:

_______________Â Â Â Â Â  Date: _____

______________________________________________________________________________

Â Â Â Â Â  (8) Subject to the provisions of ORS 97.951 to 97.982, if disposition of the remains of a decedent has not been directed and authorized under this section within 10 days after the date of the death of the decedent, a public health officer may direct and authorize disposition of the remains.

Â Â Â Â Â  (9) Notwithstanding subsection (2) of this section, a person arrested for or charged with criminal homicide by reason of the death of the decedent may not direct the disposition of the decedentÂs remains. The disposition of the decedentÂs remains shall be made in accordance with the directions of an eligible person within the first applicable class established under subsection (2) of this section. [Amended by 1969 c.175 Â§10; 1969 c.591 Â§279; 1973 c.823 Â§97; 1995 c.717 Â§10; 1997 c.472 Â§1; 1999 c.201 Â§5; 2007 c.373 Â§1; 2007 c.681 Â§24]

Â Â Â Â Â  97.132 [1961 c.674 Â§1; repealed by 1969 c.175 Â§12]

Â Â Â Â Â  97.134 [1961 c.674 Â§Â§2,3; repealed by 1969 c.175 Â§12]

Â Â Â Â Â  97.140 [Repealed by 1957 c.423 Â§1 (97.141 and 97.145 enacted in lieu of 97.140)]

Â Â Â Â Â  97.141 [1957 c.423 Â§2 (97.141 and 97.145 enacted in lieu of 97.140); repealed by 1997 c.472 Â§13]

Â Â Â Â Â  97.145 Liability for failure to conform to written instrument directing control of remains. No cemetery authority, crematory operator or licensed funeral service practitioner interring or cremating remains pursuant to a written instrument signed by the decedent or a person described in ORS 97.130 (2) shall be liable for any failure to conform to the priority of control of remains provided in ORS 97.130, except when it shall have received two or more conflicting written instruments prior to interment or cremation of said remains. [1957 c.423 Â§3 (97.141 and 97.145 enacted in lieu of 97.140); 1997 c.472 Â§2]

Â Â Â Â Â  97.150 Disposition of cremated remains; procedures; notice; actions against cemetery or funeral service providers. (1) If the cemetery authority, crematory operator or licensed funeral service practitioner has been authorized to cremate remains of a decedent pursuant to ORS 97.130, the authorization shall also contain further instructions to the cemetery authority, crematory operator or licensed funeral service practitioner as to the final disposition of the cremated remains. If the cremated remains are left in the possession of the cemetery authority, crematory operator or licensed funeral service practitioner and no such instructions are given to the cemetery authority, crematory operator or licensed funeral service practitioner within 180 days after the date of cremation, the cemetery authority, crematory operator or licensed funeral service practitioner shall make a reasonable effort to notify the person, pursuant to ORS 97.130, who has the right to control the disposition of the cremated remains. The notice shall state that the cemetery authority, crematory operator or licensed funeral service practitioner intends to dispose of the cremated remains unless such person gives instructions to the contrary to the cemetery authority, crematory operator or licensed funeral service practitioner within 30 days of the date of such notice from the cemetery authority, crematory operator or licensed funeral service practitioner. Reasonable effort to notify shall include, but not be limited to, notice, personally or by certified mail, return receipt requested, to the person who has the right to control the disposition of the cremated remains at the address of such person in the records of the cemetery authority, crematory operator or licensed funeral service practitioner. If disposition of the cremated remains has not been directed and authorized by such person within said 30-day period, the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the cremated remains as is legally practicable.

Â Â Â Â Â  (2) No cemetery authority, crematory operator or licensed funeral service practitioner shall be liable, and no action shall lie against any cemetery authority, crematory operator or licensed funeral service practitioner relating to any cremated remains that have been left in its possession for a period of 180 days unless the cemetery authority, crematory operator or licensed funeral service practitioner has failed to make such reasonable effort to notify the person described in subsection (1) of this section or unless a written contract has been entered into with the cemetery authority, crematory operator or licensed funeral service practitioner for their care or unless permanent interment has been made. If the cemetery authority, crematory operator or licensed funeral service practitioner has complied with this section, then the cemetery authority, crematory operator or licensed funeral service practitioner may dispose of the remains as is legally practicable. [Amended by 1989 c.669 Â§1; 1997 c.472 Â§3]

Â Â Â Â Â  97.153 Diagnostic or therapeutic radioisotopes in body. Notwithstanding section 14, chapter 653, Oregon Laws 1991, or ORS 469.525, diagnostic or therapeutic radioisotopes remaining inside the uncremated body of a deceased person may be buried, entombed or otherwise disposed of in a cemetery or other lawful place for the burial, entombment or other disposal of the uncremated body of the deceased person even though the body contains low-level radioactive waste as defined under 42 U.S.C. 2021(b) as of January 1, 1995, by-product material as defined under 42 U.S.C. 2014 as of January 1, 1995, or special nuclear material exempted by the United States Nuclear Regulatory Commission as of January 1, 1995, under authority of 42 U.S.C. 2077(d). [1995 c.252 Â§1]

Â Â Â Â Â  Note: 97.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.160 Duty of hospital or sanitarium to notify before sending remains to undertaker; procedures. (1) No hospital or sanitarium, or the employees, agents or representatives thereof, shall send or cause to be sent to any funeral service practitioner, undertaker, mortician or embalmer the remains of any decedent without having complied with this section before final disposition of the remains.

Â Â Â Â Â  (2) If the admitting record contains the name of a relative, friend or other person identified by the decedent in the admitting record, or if the hospital or sanitarium is aware of the name of any other person chargeable with the funeral expenses of the decedent, the hospital or the sanitarium must notify the relative, friend or other person personally or by certified mail, return receipt requested.

Â Â Â Â Â  (3) If a hospital or sanitarium is unable to give actual notice to a relative, friend or other person under the provisions of subsection (2) of this section, the hospital or sanitarium must publish a notice of death at least one time in a newspaper of general circulation in the county where the death occurred, or, if there is no such newspaper, in a newspaper most likely to give notice of the death to relatives and friends of the decedent. The notice must contain the name of the decedent and the address and phone number for the hospital or sanitarium.

Â Â Â Â Â  (4) If the remains of the decedent are not claimed within 10 days after the giving of notice under subsection (2) of this section, or within 10 days after publication under subsection (3) of this section if publication is made under subsection (3) of this section, the hospital or sanitarium may arrange for the disposal of the remains of the decedent without further notice in the manner specified by ORS 97.170 to 97.200.

Â Â Â Â Â  (5) Nothing in this section limits or governs the authority of any administrator or executor, trustee or other person having a fiduciary relationship with the deceased or to the state, counties, cities or towns in the disposition of the remains of a deceased person. [Amended by 1993 c.92 Â§1]

Â Â Â Â Â  97.170 Disposition of body of indigent or child in custody of Department of Human Services. (1) Except as set forth in subsection (4) of this section, any licensed funeral service practitioner having charge of the body of a deceased person thought to be an unclaimed indigent shall use all reasonable diligence promptly to notify the relatives of the deceased person or any other person having an interest in the deceased person and shall arrange with any relative who claims the body or with any friend of the deceased person who will pay the expenses to make disposition of the body. If no one claims the body within five days after death, or if those notified acquiesce, the funeral service practitioner shall notify, by telephone, the Demonstrator of Anatomy of the Oregon Health and
Science
University
. The Demonstrator of Anatomy, who shall be appointed by the Oregon Health and Science University Board of Directors from the staff of the Oregon Health and
Science
University
, shall immediately inform the funeral service practitioner whether the body is deemed to be in fit condition and is desired for medical instruction or the advancement of medical science. If the body is desired for these purposes, the funeral service practitioner shall arrange for a licensed embalmer to make such preparation as is necessary and shall, within 72 hours, deliver it to the Oregon Health and Science University, or any other school or college within the State of Oregon qualifying applicants for examination in the fundamental sciences as required and specified in ORS 683.010 to 683.335 and ORS chapters 676 to 681 and 684 to 686, as the Demonstrator of Anatomy directs. The expenses of embalming, transportation of the body to such school or college, filing fees and other related expenses shall be paid from the funds appropriated specifically for the purposes of this section. Such expenses shall not exceed the normal rates charged for such services to the general public.

Â Â Â Â Â  (2) If the Demonstrator of Anatomy does not require any such body for instruction or research, it may be assigned, on request, to any other properly authorized institution within this state or to any qualified physician for instruction or research.

Â Â Â Â Â  (3) When the body of a deceased person is deemed in unfit condition by the Demonstrator of Anatomy and disposition does not take place as set forth in subsections (1) and (2) of this section, and no relatives, friends or interested persons claim the body after notification is attempted, then the funeral service practitioner may commence to cremate or bury the body without the consent of persons listed in ORS 97.130 and is furthermore indemnified from any liability arising from having made such disposition. The method of disposition must be in the least costly manner that complies with law, and that does not conflict with known wishes of the deceased. Reimbursement for costs of disposition shall be made as set forth in subsection (5) of this section.

Â Â Â Â Â  (4) When the deceased person is a child over whom the Department of Human Services held guardianship at the time of death, and no relatives, friends or interested persons claim the body after notification is attempted as set forth in subsection (1) of this section, the department may at its discretion notify the Demonstrator of Anatomy and proceed as set forth in subsection (1) of this section, or may authorize burial or cremation of the body. Expenses related to burial or cremation authorized by the department under this subsection shall be borne by the department.

Â Â Â Â Â  (5) Upon receipt of an itemized statement of expenses, the department shall reimburse the funeral service practitioner within 30 days the reasonable costs for disposition of any unclaimed deceased person who has insufficient assets and for whom no one takes responsibility. The method of disposition must be in the least costly manner and shall not exceed $450 per disposition. [Amended by 1973 c.842 Â§1; 1985 c.704 Â§1; 1993 c.345 Â§4; 1995 c.162 Â§62]

Â Â Â Â Â  97.180 Period within which body may not be used. Upon receipt of any body by a school or college pursuant to ORS 97.170, it shall be properly embalmed for anatomical purposes, but shall be retained 30 days before being used or dismembered. If it is claimed by any relative or friend within that period, it shall be delivered to the claimant.

Â Â Â Â Â  97.190 Post-mortem examination of body. Unless required by a medical examiner to determine the cause of death or specifically authorized and ordered by the superintendent of the hospital or institution in which any person coming under the provisions of ORS 97.170 may die, no such body as is mentioned in ORS 97.170 is subject to post-mortem examination, except by consent of the Demonstrator of Anatomy. [Amended by 1959 c.629 Â§43; 1965 c.221 Â§13; 1977 c.582 Â§1]

Â Â Â Â Â  97.200 Disposition of remains after educational use thereof. The remains of any corpse used for the purposes authorized by ORS 97.170 shall, upon completion of such use, be decently buried or cremated and the ashes, in case of cremation, shall be delivered to any relative who claims them, after establishing relationship. All expenses incident to burial and cremation and the delivery of ashes to any relative shall be borne by the educational institution which used the body for educational purposes.

Â Â Â Â Â  97.210 Exceptions to application of ORS 97.170 to 97.200; rules. The body of any person who died of smallpox, diphtheria, scarlet fever or other disease that the Department of Human Services, by rule, may prescribe, shall not be subject to the provisions of ORS 97.170 to 97.200. [Amended by 1977 c.582 Â§2]

Â Â Â Â Â  97.220 Disinterment. (1) The remains of a deceased person interred in a plot in a cemetery may be removed from the plot with the consent of the cemetery authority and written consent of the person under ORS 97.130 (2)(a), (b) or (c) who has the right to control the disposition of the remains of the deceased person. If the consent of any such person or of the cemetery authority cannot be obtained, permission by the county court where the cemetery is situated is sufficient. Notice of application to the court for such permission must be given at least 60 days prior thereto, personally or by mail, to the cemetery authority, to the person not consenting and to every other person or authority on whom service of notice is required by the county court.

Â Â Â Â Â  (2) If the payment for the purchase of an interment space becomes past due and so remains for a period of 90 days, this section does not apply to or prohibit the removal of any remains from one plot to another in the same cemetery or the removal of remains by the cemetery authority from a plot to some other suitable place.

Â Â Â Â Â  (3) This section does not apply to the disinterment of remains upon order of court or if ordered under the provisions of ORS 146.045 (3)(e). [Amended by 1977 c.582 Â§3; 2007 c.661 Â§2]

Â Â Â Â Â  97.230 [Repealed by 1973 c.286 Â§1]

Â Â Â Â Â  97.250 [1969 c.175 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.255 [1969 c.175 Â§3; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.260 [1969 c.175 Â§2; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.265 [1969 c.175 Â§4; 1973 c.823 Â§Â§98,157; 1993 c.218 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.268 [1985 c.379 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.270 [1969 c.175 Â§5; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.275 [1969 c.175 Â§6; 1969 c.591 Â§278a; 1975 c.215 Â§1; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.280 [1969 c.175 Â§7; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.285 [1969 c.175 Â§8; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.290 [1969 c.175 Â§9; repealed by 1995 c.717 Â§9]

Â Â Â Â Â  97.295 [Formerly 116.115; 1995 c.717 Â§11; renumbered 97.966 in 1995]

Â Â Â Â Â  97.300 [1969 c.271 Â§1; 1995 c.717 Â§12; renumbered 97.968 in 1995]

DEDICATION TO CEMETERY PURPOSES; PLATTINGS

Â Â Â Â Â  97.310 Survey and subdivision of land; map or plat of mausoleum or columbarium; access easement. (1) Every cemetery authority, from time to time as its property may require for cemetery purposes, shall:

Â Â Â Â Â  (a) In case of land, survey and subdivide it into sections, blocks, plots, avenues, walks or other subdivisions and make a good and substantial map or plat showing them, with descriptive names or numbers. In all instances this shall be done in compliance with ORS 92.010 to 92.190 except that ORS 92.090 (2)(a) and (b) shall not be applicable to streets, alleys, ways and footpaths located wholly within a cemetery.

Â Â Â Â Â  (b) In case of a mausoleum or columbarium, make a good substantial map or plat on which are delineated the sections, halls, rooms, corridors, elevation and other divisions, with descriptive names or numbers. In all instances this shall be done in compliance with the state building code.

Â Â Â Â Â  (2) Every lot in a cemetery subdivision shall include an access easement across the lot for the benefit of adjacent lots. Designated areas between lots for the purpose of providing access to separate lots are not required to approve a subdivision under this section. A cemetery authority must disclose to a potential purchaser of a lot in the cemetery the existence of the access easement across the lot. [Amended by 1965 c.396 Â§2; 1979 c.57 Â§1; 1985 c.582 Â§3; 1999 c.381 Â§1]

Â Â Â Â Â  97.320 Filing map or plat and declaration of dedication of land to cemetery purposes. In case of a cemetery lot, the cemetery authority shall file the map or plat in the office of the recording officer of the county in which all or a portion of the property is situated, and it forthwith shall file for record in that officerÂs office a written declaration dedicating the property delineated on the plat or map exclusively to cemetery purposes.

Â Â Â Â Â  97.330 When dedication is complete. Upon the filing of the map or plat and of the declaration for record, the dedication is complete for all purposes, and thereafter the property shall be held, occupied and used exclusively for cemetery purposes.

Â Â Â Â Â  97.340 Effect of dedication. After property is dedicated to cemetery purposes pursuant to ORS 97.310 to 97.330 and 97.360 (1), neither the dedication nor the title of a plot owner shall be affected by the dissolution of the cemetery authority by nonuser on its part, by alienation of the property, by any encumbrances, by sale under execution or otherwise, except as provided in ORS 97.310 to 97.350, 97.360 (2), 97.440, 97.510 to 97.650, 97.710, 97.720 and 97.810 to 97.865.

Â Â Â Â Â  97.350 Dedication to cemetery purposes not invalid. Dedication to cemetery purposes pursuant to ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 is not invalid as violating any laws against perpetuities or the suspension of the power of alienation of title to or use of property, and is deemed to be in respect for the dead, and is a provision for the interment of human remains and is a duty to, and for the benefit of, the general public.

Â Â Â Â Â  97.360 Resurvey and alteration in shape or size; vacation of streets, walks, driveways and parks and replatting into lots. (1) Any part or subdivision of the property so mapped and platted may, by order of the directors and consent of the lot owners, be resurveyed and altered in shape and size and an amended map or plat filed, so long as such change does not disturb any interred remains.

Â Â Â Â Â  (2) Whenever a majority of the lots as platted or laid out in any cemetery established before March 3, 1927, or any part thereof, has been sold without the owners or persons in control of the cemetery having made provision for the establishment of an adequate endowment fund for the perpetual maintenance, upkeep and beautification of the cemetery and of the lots therein, the avenues, streets, alleys, walks, driveways and parks therein may be vacated or altered and replatted into lots which may be sold for burial purposes in the manner provided in this subsection and in ORS 97.370 to 97.430. Application for the vacation or alteration of any avenues, streets, alleys, walks, driveways or parks, and for the replatting of the same, or any portion thereof, for cemetery lots in any such cemetery shall be made to the county court or board of county commissioners in the county where the cemetery is situated. The application may be by the owners or persons in control of the cemetery or by a group of 20 or more persons owning lots or having relatives buried therein. The application shall be verified and shall specify the lots owned by each petitioner in which are buried bodies of relatives in which the petitioner is interested and shall state the reason for the proposed change and what provisions have theretofore been made for the perpetual upkeep, maintenance and beautification of the cemetery, and there shall be presented therewith a plat of the cemetery, together with the proposed replat, which shall have clearly indicated thereon the proposed changes.

Â Â Â Â Â  97.370 Fixing date of hearing; notice. When any application mentioned in ORS 97.360 (2) is filed, the court or board shall fix the time for the hearing of it and notice of the time thereof shall be given by publication in a paper of general circulation published in the town in which the cemetery is situated or in the town to which it is nearest once a week for a period of six successive weeks prior to the date of the hearing and a copy of such notice shall be posted for a like period at three public and conspicuous places in the cemetery. Such notice shall be addressed to all persons owning lots or having an interest in the cemetery, but need not name them, and shall set forth in a general way the proposed changes, the reason stated in the application for making it, the time when the hearing of the application will be had, and shall state that a plat showing the proposed changes is on file with the county clerk of the county in which the cemetery is situated.

Â Â Â Â Â  97.380 Hearing; order allowing replatting. At the hearing mentioned in ORS 97.370 the court or board shall consider and hear any evidence introduced in favor of the proposed change and all objections thereto and, after a full hearing thereon, may allow the proposed change and replat in whole or in part. If the proposed change is allowed, either in whole or in part, an order allowing it shall be made providing that title to any new lot created by the alteration or vacation of any avenues, streets, alleys, driveways, walks or parks, or any part thereof, shall be vested in the owner of the fee of the part of the cemetery sought to be vacated in trust for burial purposes, or vested in any association which may be formed for the purpose of taking over the cemetery and operating and maintaining it in accordance with the provisions of ORS 97.400. [Amended by 1985 c.582 Â§4; 1999 c.381 Â§2]

Â Â Â Â Â  97.390 Assessment of benefits and damages. If any damages are claimed by the owner of any lot in any such cemetery as is mentioned in ORS 97.360 (2), which lot is adjacent to the avenues, streets, alleys, driveways or parks vacated as provided in ORS 97.380, they shall be ascertained by the county court or board of county commissioners and offset against the benefits accruing to the lot owner on account of the upkeep and beautification of the cemetery in the manner provided in ORS 97.400. Any person feeling aggrieved at the amount of damages so assessed by the board may appeal from such order of allowance to the circuit court of the county in which the cemetery is situated in the same manner as is provided by statute for appeal from the assessment of damages by the exercise of eminent domain in locating a county road and on such appeal the jury, in assessing the amount of damages to be allowed to the appellant, shall offset against such damages the benefits accruing to the appellant as in this section above provided.

Â Â Â Â Â  97.400 Disposal of newly created lots; disposition and use of proceeds from sale; failure of owner to perform duties. Any owner or association accepting the trust of handling and disposing of lots newly created pursuant to ORS 97.380 shall by the acceptance thereof agree to dispose of the lots only for burial purposes and at a price not less than that fixed by the county court or board of county commissioners. The net funds derived from the sale of the lots remaining after the payment of the reasonable expenses incident to the vacation and of the sale shall be placed in an irreducible and perpetual fund and the interest therefrom shall be used for the perpetual upkeep and beautification of the cemetery and the lots therein situated. The fund shall be placed in some reliable trust company specified by the court or board, which trust company shall invest the same and pay the income therefrom to the owner or association charged with the disposal of such lots. Any owner or association taking over the sale of the lots shall comply with such provisions as the court or board may require of it in the upkeep, beautification and care of the cemetery with the income thereof, and if such owner or association for any reason fails to perform such duties, the court or board may, on its own motion, from time to time, appoint some other association or individual to perform them. The restrictions of this section shall not apply to the sale of lots obtained by replatting cemeteries owned and maintained by any county.

Â Â Â Â Â  97.410 Right of adjacent lot owner upon vacation of way. The vacation of an avenue, street, alley, driveway, walk or park adjacent to a cemetery lot shall vest in the owner of such lot no interest in the vacated portion thereof; but the adjacent owner shall, for 30 days after the date of such an order of vacation, have the right to purchase any new lot adjacent to the lot of the owner at the price fixed by the court or board at which the lots are to be sold, and if there is more than one adjacent lot owner, the new lot shall be sold to the one offering the highest price therefor.

Â Â Â Â Â  97.420 Effect of failure to object. Any owner of such cemetery as is mentioned in ORS 97.360 (2), or of any lot therein, or any relative or heir of any deceased person buried in such cemetery who fails to appear and file written objection to any proposed replat, alteration or vacation, authorized by ORS 97.360 (2), shall be deemed to have consented to the proposed change and shall be forever barred from claiming any right to use and have open for traffic or passageway any streets, alleys, driveways or parks vacated, or any right, title or interest therein, except as provided in ORS 97.360 (2) and 97.370 to 97.410.

Â Â Â Â Â  97.430 Declaration of exercise of police power and right of eminent domain. The enactment of ORS 97.360 (2) and 97.370 to 97.430 is hereby declared to be a necessary exercise of the police powers of the state in order to preserve and keep existing cemeteries as resting places for the dead and to preserve old and historic cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are located. The taking of avenues, streets, alleys, walks, driveways and parks for the purpose and by the method specified in ORS 97.360 (2) and 97.370 to 97.420 is hereby declared an exercise of the right of eminent domain in behalf of the public health, safety, comfort, pleasure and historic instruction.

Â Â Â Â Â  97.440 Removal of dedication. (1) Property dedicated to cemetery purposes shall be held and used exclusively for cemetery purposes until the dedication is removed from all or any part of it by an order and decree of the county court or board of county commissioners of the county in which the property is situated in a proceeding brought by the cemetery authority for that purpose and upon notice of hearing and proof satisfactory to the court that:

Â Â Â Â Â  (a) The portion of the property from which dedication is sought to be removed is not being used for interment of human remains; or

Â Â Â Â Â  (b) The Oregon Commission on Historic Cemeteries has received notice of and had the opportunity to comment on the removal from the dedicated property of all human remains and markers dated prior to February 14, 1909.

Â Â Â Â Â  (2) The notice of hearing required by this section must:

Â Â Â Â Â  (a) Be given by publication once a week for at least four consecutive weeks in a newspaper of general circulation in the county where the cemetery is located and by publication twice in a newspaper with statewide circulation;

Â Â Â Â Â  (b) Be posted in three conspicuous places on that portion of the property from which the dedication is to be removed;

Â Â Â Â Â  (c) Describe the portion of the cemetery property sought to be removed from dedication;

Â Â Â Â Â  (d) State that all remains and markers have been removed or that no interments have been made in the portion of the cemetery property sought to be removed from dedication; and

Â Â Â Â Â  (e) Specify the time and place of the hearing. [Amended by 2003 c.237 Â§1]

Â Â Â Â Â  97.445 Vacating county interest in cemetery real property. Consistent with the provisions of ORS 368.326 to 368.366, a county may vacate any real property interests the county may own in a cemetery. Consistent with ORS 368.366 (2), the county may vacate its real property interests in favor of a private nonprofit organization provided the organization states its intent to provide for the continuing maintenance and care of the cemetery and associated facilities. [1997 c.747 Â§2]

Â Â Â Â Â  97.450 Discontinuance of cemetery and removal of remains and markers. (1)(a) Whenever any cemetery that is within the limits of any county, city or town has been abandoned, or it is desirable to abandon such cemetery, the governing body of any county, if the cemetery is owned by the county, or the corporate authorities of the city or town, if the cemetery is owned by the city or town, or the trustees or directors, if the cemetery is owned by an association or corporation, may order that such burial ground be discontinued, have the remains of all persons interred in the cemetery moved to some other suitable place and provide for the removal and reerection of all stones and monuments marking said graves. Each removal must be made in an appropriate manner and in accordance with the directions of the Director of Human Services. Prior to any removal authorized under this section, written notice must be given to the family, or next of kin of the deceased, if known, and if unknown, notice of the removal shall be published for at least four successive weeks in a newspaper of general circulation in the county in which the cemetery is located and twice in a newspaper with statewide circulation.

Â Â Â Â Â  (b) Any removal and the costs of the proceedings under this section shall be at the expense of the county, city or town, individual, corporation or association owning the cemetery to be moved.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, a cemetery or burial ground containing human remains that were interred before February 14, 1909, may not be discontinued or declared abandoned or have remains removed from the burial ground or cemetery without prior notice to and comment by the Oregon Commission on Historic Cemeteries. When commenting on a request to discontinue or declare abandoned a cemetery or burial ground, the commission shall consider:

Â Â Â Â Â  (a) The listing of the cemetery or burial ground under ORS 97.782;

Â Â Â Â Â  (b) The historic significance of the cemetery or graves included in the request; and

Â Â Â Â Â  (c) The findings of any archaeological survey of the cemetery or burial ground. [Amended by 1955 c.472 Â§1; 2003 c.237 Â§2]

Â Â Â Â Â  97.460 Approval required prior to establishment of cemetery or burial park. No association, corporation, cemetery authority, or person shall after February 24, 1903, lay out, open up or use any property for cemetery or burial park purposes, without the approval of the planning commission of the county or city having jurisdiction under ORS 92.042 or, if there is no such commission in such county or city, the governing body of such county or city. [Formerly 64.060; 1965 c.396 Â§3]

SALES AND RIGHTS IN RESPECT OF CEMETERY PLOTS

Â Â Â Â Â  97.510
Sale
and conveyance of plots by cemetery authority. (1) After filing the map or plat and recording the declaration of dedication, a cemetery authority may sell and convey plots subject to such rules and regulations as may be then in effect and subject to such other and further limitations, conditions and restrictions made a part of the declaration of dedication by reference or included in the instrument of conveyance of the plot.

Â Â Â Â Â  (2) Scattering of cremated remains in a scattering garden is not a sale or conveyance. [Amended by 2007 c.661 Â§3]

Â Â Â Â Â  97.520
Sale
or offer to sell cemetery plot upon promise of resale at financial profit. A person, firm or corporation may not sell or offer to sell a cemetery plot upon the promise, representation or inducement of resale at a financial profit, except with the consent and approval of the Director of the Department of Consumer and Business Services. Each violation of this section constitutes a separate offense. [Amended by 1989 c.171 Â§13; 2007 c.661 Â§4]

Â Â Â Â Â  97.530 Commission, bonus or rebate for sale of plot or services. No cemetery authority shall pay or offer to pay, and no person, firm or corporation shall receive, directly or indirectly, a commission, bonus, rebate or other thing of value for the sale of a plot or services. This does not apply to a person regularly employed by the cemetery authority for such purpose. Each violation of this section constitutes a separate offense.

Â Â Â Â Â  97.540 Commission, bonus or rebate for recommendation of cemetery. No person shall pay, cause to be paid or offer to pay, and no person, firm or corporation shall receive, directly or indirectly, except as provided in ORS 97.530, any commission, bonus, rebate or other thing of value in consideration of recommending or causing a dead human body to be disposed of in any cemetery. Each violation of this section constitutes a separate offense.

Â Â Â Â Â  97.550 Plots are indivisible. All plots, the use of which has been conveyed by deed or certificate of ownership as a separate plot, are indivisible except with the consent of the cemetery authority, or as provided by law.

Â Â Â Â Â  97.560 Presumption of sole ownership in grantee of plot. All plots conveyed to individuals are presumed to be solely and separately owned by the person named in the instrument of conveyance.

Â Â Â Â Â  97.570 Spouse has vested right of interment. (1) The spouse of an owner of any plot containing more than one interment space has a vested right of interment of the remains of the spouse in the plot, and any person thereafter becoming the spouse of the owner has a vested right of interment of the remains of the person in the plot if more than one interment space is unoccupied at the time the person becomes the spouse of the owner.

Â Â Â Â Â  (2) The purchase by a married person of more than one interment space shall create in the spouse a right of interment therein.

Â Â Â Â Â  97.580 Divestiture of spouseÂs right of interment. No conveyance or other action of the owner without the written consent or joinder of the spouse of the owner divests the spouse of the vested right of interment, except that a judgment of divorce between them terminates the right unless otherwise provided in the judgment. [Amended by 2003 c.576 Â§357]

Â Â Â Â Â  97.590 Transfer of plot or right of interment. No transfer of any plot, heretofore or hereafter made, or any right of interment is complete or effective until recorded on the books of the cemetery authority.

Â Â Â Â Â  97.600 Descent of plot. Upon the death of the owner, unless the owner has disposed of the plot either by specific direction in the will of the owner or by a written declaration filed and recorded in the office of the cemetery authority, if no interment has been made in an interment plot which has been transferred by deed or certificate of ownership to an individual owner or if all remains previously interred are lawfully removed, the plot descends to the heirs at law of the owner, subject to the rights of interment of the decedent and the surviving spouse of the decedent.

Â Â Â Â Â  97.610 Determining occupant of burial plot having coowners. When there are two or more owners of a burial plot or of rights of interment therein, such owners may designate one or more persons to designate the burials to be made in the plot and file written notice of such designation with the cemetery association. In the absence of such notice or of written objection to its so doing, the cemetery association is not liable to any owner for interring or permitting an interment therein upon the request or direction of any registered coowner of the plot.

Â Â Â Â Â  97.620 Death of coowner; authorization to use plot under directions of surviving owners. An affidavit by any person having knowledge of the fact, setting forth the fact of the death of one owner and establishing the identity of the surviving owners named in the deed to any plot, when filed with the cemetery authority operating the cemetery in which the plot is located, is authorization to the cemetery authority to permit the use of the unoccupied portion of the plot in accordance with the directions of the surviving owners or their successors in interest.

Â Â Â Â Â  97.630 Family plots; order of occupation. (1) Whenever an interment of the remains of a member or of a relative of a member of the family of the record owner, or of the remains of the record owner, is made in a plot transferred by deed or certificate of ownership to an individual owner, and the owner dies without making disposition of the plot, either by direction in the ownerÂs will, or by a written declaration filed and recorded in the office of the cemetery authority, the plot thereby becomes inalienable and shall be held as the family plot of the owner, and occupied in the following order:

Â Â Â Â Â  (a) One grave, niche or crypt may be used for the ownerÂs interment; one for the ownerÂs surviving spouse, if there is one, who by ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990 has a vested right of interment in it; and in those remaining, if any, the children of the deceased owner in order of death may be interred without the consent of any person claiming any interest in the plot.

Â Â Â Â Â  (b) If no child survives, the right of interment goes in order of death to the spouse of any child of the record owner.

Â Â Â Â Â  (2) Any surviving spouse, child or childÂs spouse who has a right of interment in a family plot may waive such right in favor of any other relative or spouse of a relative of either the deceased owner or of the deceased ownerÂs spouse, and upon such waiver the remains of the person in whose favor the waiver is made may be interred in the plot.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the personal representative of the deceased owner of a family plot may sell unoccupied interment spaces in the plot as property of the estate of the deceased owner when there are no existing rights of interment in those spaces or all existing rights of interment in those spaces have been waived and thereby terminated.

Â Â Â Â Â  (4) Whenever a plot is transferred by deed or certificate of ownership to an individual owner and the transfer is recorded on the books of the cemetery authority, the cemetery authority shall provide to the individual owner a written statement, in a form approved by the State Mortuary and Cemetery Board, containing a clear explanation of the provisions of subsections (1) and (2) of this section and of the rights of interment established thereby. [Amended by 1985 c.652 Â§1]

Â Â Â Â Â  97.640 Waiver or termination of vested right of interment. A vested right of interment may be waived and is terminated upon the interment elsewhere of the remains of the person in whom it is vested.

Â Â Â Â Â  97.650 Limitations upon vested right of interment. No vested right of interment gives to any person the right to have the remains of the person interred in any interment space in which the remains of any deceased person having equal or prior vested right of interment have been interred; nor does it give any person the right to have the remains of more than one deceased person interred in a single interment space in violation of the rules and regulations of the cemetery in which the interment space is located.

CEMETERY MANAGEMENT

Â Â Â Â Â  97.710 Power of cemetery to make rules and regulations. (1) The cemetery authority may make and enforce rules and regulations for:

Â Â Â Â Â  (a) The use, care, control, management, restriction and protection of its cemetery;

Â Â Â Â Â  (b) Restricting and limiting the use of all property within its cemetery;

Â Â Â Â Â  (c) Regulating the uniformity, class and kind of all markers, monuments and other structures within its cemetery;

Â Â Â Â Â  (d) Prohibiting the erection of monuments, markers or other structures in or upon any portion of its property;

Â Â Â Â Â  (e) Regulating or preventing the erection of monuments, effigies and structures within any portion of the cemetery grounds and for the removal thereof;

Â Â Â Â Â  (f) Regulating the care or preventing the introduction of plants or shrubs within such grounds;

Â Â Â Â Â  (g) Preventing the interment in any part thereof of a body not entitled to interment therein;

Â Â Â Â Â  (h) Preventing the use of burial plots for purposes violative of its restrictions;

Â Â Â Â Â  (i) Regulating the conduct of persons and preventing improper assemblages therein; and

Â Â Â Â Â  (j) All other purposes deemed necessary by the cemetery authority for the proper conduct of its business and the protection and safeguarding of the premises and the principles, plans and ideals on which the cemetery was organized.

Â Â Â Â Â  (2) The cemetery authority from time to time may amend, add to, revise, change or modify such rules and regulations.

Â Â Â Â Â  (3) Such rules and regulations shall be plainly printed or typewritten and maintained, subject to inspection, in the office of the cemetery authority.

Â Â Â Â Â  97.720 Record of interments and cremations; inspection. (1) The person in charge of any premises on which interments or cremations are made shall keep a record of all remains interred or cremated on the premises under the personÂs charge, in each case stating the name of each deceased person, the date of interment or cremation, and the name and address of the funeral service practitioner. The interment records shall be open to inspection by survivors of the decedent during the customary office hours of the cemetery authority.

Â Â Â Â Â  (2) A record shall be kept of the ownership of all plots in the cemetery which have been conveyed by the cemetery authority and of all transfers of plots in the cemetery.

Â Â Â Â Â  97.730 Gifts and bequests in trust for cemeteries. Gifts, grants and bequests of personal property in trust for the purpose of providing perpetual care and maintenance, improvement or embellishment of private burial lots in or outside of cemeteries and of the walks, fences, monuments, structures or tombs thereon, are permitted and shall be deemed to be for perpetual and benevolent uses. They are not invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instrument creating the trust; nor are they invalid as violating any existing laws against perpetuities or suspension of the power of alienation of title to property. But nothing in this section affects any existing authority or cause to pass upon the reasonableness of the amount of such gift, grant or bequest. Any cemetery association may act as trustee of and execute any such trust with respect to lots, walks, fences, monuments, structures or tombs, both within or outside its own cemetery limits, but within the county where such cemetery association has its principal office and place of business, whether such power is otherwise included in its corporate powers or not.

INDIAN
GRAVES
AND PROTECTED OBJECTS

Â Â Â Â Â  97.740 Definitions for ORS 97.740 to 97.760. For the purposes of ORS 97.740 to 97.760:

Â Â Â Â Â  (1) ÂBurialÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (2) ÂFunerary objectÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (3) ÂHuman remainsÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (4) ÂIndian tribeÂ means any tribe of Indians recognized by the Secretary of the Interior or listed in the Klamath Termination Act, 25 U.S.C. 3564 et seq., or listed in the Western Oregon Indian Termination Act, 25 U.S.C. 3691 et seq., if the traditional cultural area of the tribe includes Oregon lands.

Â Â Â Â Â  (5) ÂObject of cultural patrimonyÂ has the meaning given that term in ORS 358.905.

Â Â Â Â Â  (6) ÂProfessional archaeologistÂ means a person who has extensive formal training and experience in systematic, scientific archaeology.

Â Â Â Â Â  (7) ÂSacred objectÂ has the meaning given that term in ORS 358.905. [1977 c.647 Â§1; 1981 c.442 Â§3; 1985 c.198 Â§2; 1993 c.459 Â§9; 1997 c.249 Â§34]

Â Â Â Â Â  97.745 Prohibited acts; application; notice. (1) Except as provided in ORS 97.750, no person shall willfully remove, mutilate, deface, injure or destroy any cairn, burial, human remains, funerary object, sacred object or object of cultural patrimony of any native Indian. Persons disturbing native Indian
cairns
or burials through inadvertence, including by construction, mining, logging or agricultural activity, shall at their own expense reinter the human remains or funerary object under the supervision of the appropriate Indian tribe.

Â Â Â Â Â  (2) Except as authorized by the appropriate Indian tribe, no person shall:

Â Â Â Â Â  (a) Possess any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial in a manner other than that authorized under ORS 97.750.

Â Â Â Â Â  (b) Publicly display or exhibit any native Indian human remains, funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (c) Sell any native Indian artifacts, human remains or funerary object having been taken from a native Indian cairn or burial or sell any sacred object or object of cultural patrimony.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) The possession or sale of native Indian artifacts discovered in or taken from locations other than native Indian
cairns
or burials; or

Â Â Â Â Â  (b) Actions taken in the performance of official law enforcement duties.

Â Â Â Â Â  (4) Any discovered human remains suspected to be native Indian shall be reported to the state police, the State Historic Preservation Officer, the appropriate Indian tribe and the Commission on Indian Services. [1977 c.647 Â§2; 1979 c.420 Â§1; 1981 c.442 Â§4; 1985 c.198 Â§1; 1993 c.459 Â§10]

Â Â Â Â Â  97.750 Permitted acts; notice. (1) Any proposed excavation by a professional archaeologist of a native Indian cairn or burial shall be initiated only after prior written notification to the State Historic Preservation Officer and the state police, as defined in ORS 358.905, and with the prior written consent of the appropriate Indian tribe in the vicinity of the intended action. Failure of a tribe to respond to a request for permission within 30 days of its mailing shall be deemed consent. All associated material objects, funerary objects and human remains removed during such an excavation shall be reinterred at the archaeologistÂs expense under the supervision of the Indian tribe.

Â Â Â Â Â  (2) In order to determine the appropriate Indian tribe under this section and ORS 97.745, a professional archaeologist or other person shall consult with the Commission on Indian Services which shall designate the appropriate tribe. [1977 c.647 Â§3; 1979 c.420 Â§2; 1981 c.442 Â§5; 1993 c.459 Â§11]

Â Â Â Â Â  97.760 Civil action by Indian tribe or member; time for commencing action; venue; damages; attorney fees. (1) Apart from any criminal prosecution, an Indian tribe or enrolled member thereof shall have a civil action to secure an injunction, damages or other appropriate relief against any person who is alleged to have violated ORS 97.745. The action must be brought within two years of the discovery of the violation by the plaintiff. The action may be filed in the circuit court of the county in which the subject grave, cairn, remains or artifacts are located, or within which the defendant resides.

Â Â Â Â Â  (2) Any conviction pursuant to ORS 97.990 (5) shall be prima facie evidence of a violation of ORS 97.745 in an action brought under this section.

Â Â Â Â Â  (3) If the plaintiff prevails:

Â Â Â Â Â  (a) The court may grant injunctive or such other equitable relief as is appropriate, including forfeiture of any artifacts or remains acquired or equipment used in the violation. The court shall order the disposition of any items forfeited as it sees fit, including the reinterment of any human remains in accordance with ORS 97.745 (1);

Â Â Â Â Â  (b) The plaintiff shall recover imputed damages in an amount not to exceed $10,000 or actual damages, whichever is greater. Actual damages include special and general damages, which include damages for emotional distress;

Â Â Â Â Â  (c) The plaintiff may recover punitive damages upon proof that the violation was willful. Punitive damages may be recovered without proof of actual damages. All punitive damages shall be paid by the defendant to the Commission on Indian Services for the purposes of Indian historic preservation; and

Â Â Â Â Â  (d) An award of imputed or punitive damages may be made only once for a particular violation by a particular person, but shall not preclude the award of such damages based on violations by other persons or on other violations.

Â Â Â Â Â  (4) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1981 c.442 Â§2; 1995 c.543 Â§1; 1995 c.618 Â§55]

Â Â Â Â Â  97.770 [1995 c.457 Â§7; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.771 [1995 c.457 Â§1; 1997 c.632 Â§1; repealed by 1999 c.731 Â§14]

OREGON
COMMISSION ON HISTORIC CEMETERIES

Â Â Â Â Â  97.772 Definition of Âhistoric cemetery.Â For purposes of ORS 97.772 to 97.784, Âhistoric cemeteryÂ means any burial place that contains the remains of one or more persons who died before February 14, 1909. [1999 c.731 Â§1; 2003 c.173 Â§1]

Â Â Â Â Â  Note: 97.772 to 97.784 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.773 [1995 c.457 Â§3; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.774
Oregon
Commission on Historic Cemeteries; terms. (1) There is established within the State Parks and Recreation Department the Oregon Commission on Historic Cemeteries consisting of seven members appointed by the State Parks and Recreation Director.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1999 c.731 Â§2; 2003 c.173 Â§2]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.775 [1995 c.457 Â§4; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.776 Commission members; nominations. The members of the Oregon Commission on Historic Cemeteries must be citizens of this state who are well informed on the restoration and maintenance of historic cemeteries. The State Parks and Recreation Director shall select members from nominations made by organizations of local historic cemeteries, organizations of nonprofit cemeteries, the State Mortuary and Cemetery Board and statewide cemetery associations. The director shall try to appoint individuals to the commission who represent or are knowledgeable concerning Native American burial places, rural cemeteries, family burial places and metropolitan cemeteries. [1999 c.731 Â§4; 2003 c.173 Â§3]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.777 [1995 c.457 Â§5; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.778 Chairperson; quorum; meetings. (1) The Oregon Commission on Historic Cemeteries shall select one of its members as chairperson and another as vice chairperson for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1999 c.731 Â§5; 2003 c.173 Â§4]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.779 [1995 c.457 Â§6; repealed by 1999 c.731 Â§14]

Â Â Â Â Â  97.780 Duties. The Oregon Commission on Historic Cemeteries shall:

Â Â Â Â Â  (1) Maintain a listing of all historic cemeteries in this state.

Â Â Â Â Â  (2) Assist in coordination of restoration, renovation and maintenance of
Oregon
Âs historic cemeteries.

Â Â Â Â Â  (3) Make recommendations to the State Parks and Recreation Director for projects and funding to help maintain and improve
Oregon
Âs historic cemeteries.

Â Â Â Â Â  (4) Obtain grant funding and seek legislative appropriations for individual historic cemeteries and groups of historic cemeteries.

Â Â Â Â Â  (5) Make recommendations to the Legislative Assembly for changes in law that will help protect historic cemeteries as part of
Oregon
Âs heritage.

Â Â Â Â Â  (6) Assist the director in locating and listing historic cemeteries.

Â Â Â Â Â  (7) Assist cemeteries listed as historic cemeteries with the commission to rehabilitate and maintain those cemeteries and to promote public education relating to historic cemeteries.

Â Â Â Â Â  (8) Establish a process to obtain advice from authorities on the subject of the care of old grave markers and graveyards as part of any restoration process. [1999 c.731 Â§6; 2003 c.173 Â§5]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.782 Listing of historic cemeteries; form. A historic cemetery that is not an operating cemetery, as defined in ORS 692.010, shall be listed with the Oregon Commission on Historic Cemeteries. An owner or any other person or association of individuals that maintains such a historic cemetery shall list the historic cemetery with the Oregon Commission on Historic Cemeteries on a form provided by the commission. No fee shall be required from a historic cemetery for listing. [1999 c.731 Â§7; 2003 c.173 Â§6]

Â Â Â Â Â  Note: See note under 97.772.

Â Â Â Â Â  97.784 Executive secretary; support services. The State Parks and Recreation Department shall provide support services to the Oregon Commission on Historic Cemeteries. One staff person of the department shall be the executive secretary of the commission. [1999 c.731 Â§8; 2003 c.173 Â§7]

Â Â Â Â Â  Note: See note under 97.772.

CEMETERY CARE

Â Â Â Â Â  97.810 Endowment care and nonendowed care cemeteries. (1) As used in this section, Âendowment care cemeteryÂ means a cemetery that maintains an endowment care fund placed in an irrevocable trust fund.

Â Â Â Â Â  (2) An endowment care cemetery shall deposit with the trustee or custodian of its endowment care fund not less than the following amounts received from the sale of plots, niches, crypts or private mausoleums:

Â Â Â Â Â  (a) Fifteen percent of the gross sales price with a minimum of $5 for each grave or, when the gross sales price is paid in installments, 15 percent of each installment until at least 15 percent of the gross sales price has been deposited, with a minimum of $5 for each grave.

Â Â Â Â Â  (b) Five percent of the gross sales price for each niche or, when the gross sales price is paid in installments, five percent of each installment until at least five percent of the gross sales price has been deposited.

Â Â Â Â Â  (c) Five percent of the gross sales price for each crypt or, when the gross sales price is paid in installments, five percent of each installment until at least five percent of the gross sales price has been deposited.

Â Â Â Â Â  (d) Five percent of the gross sales price for each private mausoleum or, when the gross sales price is paid in installments, five percent of each installment until at least five percent of the gross sales price has been deposited.

Â Â Â Â Â  (3) The cemetery authority shall, within 30 days from the receipt of a payment, deposit with the trustee or custodian of its endowment care fund any payment received by the cemetery authority that is:

Â Â Â Â Â  (a) Required by subsection (2) of this section to be paid into the fund; or

Â Â Â Â Â  (b) A payment for special care, gifts, grants, contributions, devises or bequests made with respect to the separate or special care of a particular plot, grave, niche, crypt, mausoleum, monument or marker or that of a particular family.

Â Â Â Â Â  (4) Within 75 days of the end of its fiscal year, each endowment care cemetery, except one owned by a city or a county, shall file with the Director of the Department of Consumer and Business Services a statement containing the following information pertaining to the endowment care fund:

Â Â Â Â Â  (a) The total amount invested in bonds, securities, mortgages and other investments;

Â Â Â Â Â  (b) The total amount of cash on hand not invested at the close of the previous calendar or fiscal year;

Â Â Â Â Â  (c) The income earned by investments in the preceding calendar or fiscal year;

Â Â Â Â Â  (d) The amounts of such income expended for maintenance in the preceding calendar or fiscal year;

Â Â Â Â Â  (e) The amount paid into the fund in the preceding calendar or fiscal year; and

Â Â Â Â Â  (f) Such other items as the director may from time to time require to show accurately the complete financial condition of the trust on the date of the statement.

Â Â Â Â Â  (5) All of the information appearing on the statement shall be verified by an owner or officer of the cemetery authority, and a copy of the statement shall be maintained in the business office of the cemetery authority.

Â Â Â Â Â  (6) The director shall have authority to require, as often as the director deems necessary, the cemetery authority to make under oath a detailed report of the condition and assets of any cemetery endowment care fund.

Â Â Â Â Â  (7) At the time of the filing of the statements of its endowment care fund each cemetery authority shall pay to the director an annual fee as follows:

Â Â Â Â Â  (a) Up to 100 interments per year, $40.

Â Â Â Â Â  (b) Over 100 interments per year, $100.

Â Â Â Â Â  (8) All fees received by the director under this section shall be immediately turned over to the State Treasurer who shall deposit the moneys in the Consumer and Business Services Fund created under ORS 705.145.

Â Â Â Â Â  (9) A cemetery may not operate as an endowment care, permanent maintenance or free care cemetery until the provisions of this section are complied with. There shall be printed or stamped at the head of all contracts and certificates of ownership or deeds referring to plots in an endowment care cemetery, the following statement: ÂThis cemetery is an endowment care cemetery,Â in lettering equivalent to at least 10-point No. 2 black type, and there shall be printed in the body of or stamped upon the above-described instruments the following statement: ÂEndowment care means the general care and maintenance of all developed portions of the cemetery and memorials erected thereon.Â

Â Â Â Â Â  (10) A cemetery that otherwise complies with this section may be designated an endowment care cemetery even though it contains a small area that may be sold without endowed care, if it is separately set off from the remainder of the cemetery. There shall be printed or stamped at the head of all contracts and certificates of ownership or deeds referring to plots in this area the phrase Ânonendowed careÂ in lettering equivalent to at least 10-point No. 2 black type.

Â Â Â Â Â  (11) A nonendowed care cemetery is a cemetery that does not deposit in an endowment care fund the minimum specified in subsection (1) of this section.

Â Â Â Â Â  (12) A cemetery authority may not in any way advertise or represent that it operates wholly or partially as an endowment care cemetery, or otherwise advertise or represent that it provides general care or maintenance of all or portions of the cemetery or memorials erected thereon, unless the provisions of this section are complied with. [Amended by 1955 c.545 Â§2; 1965 c.396 Â§4; 1967 c.213 Â§1; 1987 c.295 Â§1; 1995 c.144 Â§4; 1999 c.66 Â§1; 2001 c.796 Â§23; 2007 c.661 Â§5]

Â Â Â Â Â  97.820 Placing cemetery under endowed care; deposit; commingling endowment and special care funds; trustee or custodian of fund. (1) Every cemetery authority that operates a cemetery may place its cemetery under endowed care and establish, maintain and operate an endowment care fund. All endowed care funds shall be deposited with and held solely by the trustee or custodian appointed by the cemetery authority.

Â Â Â Â Â  (2) Endowment care and special care funds may be commingled for investment and the income therefrom shall be divided between the endowment care and special care funds in the proportion that each fund contributed to the principal sum invested. The income of the endowment care fund may be used only to finance the care of the cemetery.

Â Â Â Â Â  (3) The cemetery authority shall appoint as sole trustee of the endowment care fund a trust company as defined in ORS 706.008 that is authorized to transact trust business in this state, or an insured institution as defined in ORS 706.008 that is authorized to accept deposits in this state. Such trust company or insured institution shall receive and accept the fund, including any accumulated endowment care fund in existence at the time of its appointment and perform such duties as are agreed upon in the agreement between it and the cemetery authority. An insured institution not qualified to transact trust business in this state may act as custodian of such endowment care fund provided:

Â Â Â Â Â  (a) The duties of the insured institution are essentially custodial or ministerial in nature; and

Â Â Â Â Â  (b) The insured institution invests the funds from such plan only in its own time or savings deposits.

Â Â Â Â Â  (4) The trustee or custodian may resign upon written notice to the cemetery authority or the cemetery authority may remove the trustee or custodian by written notice to it. In case of the resignation or removal of the trustee or custodian, the cemetery authority forthwith shall appoint a successor trustee or custodian and provide for the direct transfer of all endowed care funds and earnings thereon from the former trustee or custodian to the successor trustee or custodian. [Amended by 1955 c.545 Â§3; 1965 c.396 Â§5; 1985 c.450 Â§1; 1987 c.295 Â§2; 1993 c.18 Â§19; 1993 c.229 Â§22; 1993 c.318 Â§11; 1997 c.167 Â§2; 1997 c.631 Â§395; 2007 c.661 Â§6]

Â Â Â Â Â  97.825 Suits to enforce endowed care statutes; attorney fees. (1) If the cemetery authority fails to remit to the trustee or trustees, in accordance with the law, the funds herein provided for endowment and special care, or fails to expend the net income from the funds and generally care for and maintain any portion of a cemetery entitled to endowment care, any three lot owners whose lots are entitled to endowment care, or any one lot owner whose lot is entitled to special care, or the next of kin, heirs at law or personal representatives of such lot owners, shall have the right, or the district attorney of any county wherein is situated such lots, shall have the power, by suit for mandatory injunction or for appointment of a receiver, to sue for, to take charge of, and to expend such net income. The suit may be filed in the circuit court of the county in which said cemetery is located, to compel the expenditure either by the cemetery authority or by any receiver so appointed by the court, of the net income from such endowment care fund for the purposes set out in ORS 97.010 to 97.040, 97.110 to 97.450, 97.510 to 97.730, 97.810 to 97.920 and 97.990.

Â Â Â Â Â  (2) When the Director of the Department of Consumer and Business Services has reason to believe that a cemetery endowment care fund does not conform to the requirement of law, or when the director has reason to believe that any cemetery is operating in violation of ORS 97.810 or 97.820, or when the director has sent an endowment care cemetery a notice of delinquency to make any report to the director required by ORS 97.810, the director shall, as soon thereafter as reasonable, give notice of the foregoing to the trustee or trustees of the cemetery endowment care fund, the cemetery authority, the Attorney General of Oregon and the State Mortuary and Cemetery Board.

Â Â Â Â Â  (3) Within 120 days after the receipt of such notice, the Attorney General shall institute suit in the circuit court of any county of this state in which such cemetery is located, for a mandatory injunction against further sales of graves, plots, crypts, niches, burial vaults, markers or other cemetery merchandise by such cemetery or for the appointment of a receiver to take charge of the cemetery, unless the Attorney General shall prior to that time be notified by the director that such failure to conform to the requirements of the law or to report has been corrected.

Â Â Â Â Â  (4) The Attorney General may delay instituting any suit brought under subsection (3) of this section for no more than an additional 30 days if, in the discretion of the Attorney General after consulting with the director, it appears to the Attorney General:

Â Â Â Â Â  (a) That the failure to conform to the requirements of the law or to report will be corrected; and

Â Â Â Â Â  (b) That no harm to the public will occur during the additional 30 days.

Â Â Â Â Â  (5) If a trustee fails to perform the duties of the trustee under ORS 97.810 to 97.920, the trustee shall be liable for any damage resulting from that failure to any lot owners or the next of kin, heirs at law or personal representatives of such lot owners.

Â Â Â Â Â  (6) The court may award reasonable attorney fees, costs and disbursements to the prevailing party in an action under this section. [1955 c.545 Â§5; 1965 c.396 Â§6; 1985 c.450 Â§2; 1999 c.67 Â§1; 2001 c.796 Â§24; 2007 c.661 Â§7]

Â Â Â Â Â  97.830 Investment and reinvestment of principal of endowed care funds; use and application of income. (1) The principal of all funds for endowed care shall be invested, from time to time reinvested and kept invested. If a trust agreement imposes upon the trustee or custodian the duty to direct the investment or reinvestment of endowed care funds, the trustee or custodian shall perform this duty governed by ORS 130.750 to 130.775. Otherwise, the cemetery authority, governed by ORS 130.750 to 130.775, shall direct the investment and reinvestment of endowed care funds in the time or savings deposits of the custodian bank or savings association.

Â Â Â Â Â  (2) The principal of invested endowed care funds shall never be voluntarily reduced, but shall be maintained separate and distinct by the trustee or custodian from all other funds except that it shall be proper to commingle endowment care funds with special care funds. The payment of charges chargeable against principal under ORS chapter 129 or of other expenses necessarily incurred in the administration of the trust in accordance with subsection (1) of this section shall not constitute a voluntary reduction of principal. The net income earned shall be used solely for the general care and maintenance of the cemetery property entitled to endowment care, as stipulated in the resolution, bylaw and other action or instrument by which the fund was established, and in such manner as the cemetery authority may from time to time determine to be in the best interests of such endowed property. Such net income shall never be used for the improvement or embellishment of undeveloped property offered for sale. [Amended by 1955 c.545 Â§4; 1985 c.450 Â§3; 1987 c.295 Â§3; 1995 c.157 Â§24; 1995 c.297 Â§1; 2003 c.279 Â§32; 2005 c.348 Â§125]

Â Â Â Â Â  97.835 Limitation of duties and liability of trustee. The trustee shall have no duty whatsoever to operate, maintain or to supervise the general maintenance of any endowment fund cemetery, and the trustee shall have no duty whatsoever to enforce collection of any of the trust funds either from the purchasers of lots, or from the cemetery authority, and the trustee shall have no duty whatsoever to see to the application of the net income after payment of the net income to the cemetery authority. The trustee shall be entitled to rely without liability upon the affidavit of the cemetery authority showing the amount payable to the trustee as endowment care funds. [1955 c.545 Â§6]

Â Â Â Â Â  97.840 Cemetery authority authorized to receive and hold gifts of property; disposition of gifts. A cemetery authority which has established an endowment care fund may take, receive and hold any property, real, personal or mixed, bequeathed, devised, granted, given or otherwise contributed to it for its endowment care fund. Within 30 days of the receipt of such contributions, the cemetery authority shall deposit, with the trustee or custodian of the fund to which the property was contributed, all moneys and all documents or instruments of title or conveyance evidencing the contribution. As soon as practicable, the cemetery authority shall provide for the sale of all property for fair market value and, within 30 days of the receipt of the proceeds thereof, shall deposit the proceeds with the trustee or custodian. The trustee or custodian shall execute all documents necessary to effect the sale, consistent with the purposes of this section. [Amended by 1987 c.295 Â§4]

Â Â Â Â Â  97.850 Endowment and special care funds are charitable. The endowment and special care funds and all payments or contributions to them are expressly permitted as and for charitable and eleemosynary purposes. Endowment care is a provision for the discharge of a duty from the persons contributing to the persons interred and to be interred in the cemetery and a provision for the benefit and protection of the public by preserving and keeping cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are situated.

Â Â Â Â Â  97.860 Agreements for care. (1) Upon payment of the purchase price, including the amount fixed as a proportionate contribution for endowed care, there may be included in the deed of conveyance, or by separate instrument, an agreement to care, in accordance with the plan adopted, for the cemetery and its appurtenances to the proportionate extent the income received by the cemetery authority from the contribution permits.

Â Â Â Â Â  (2) Upon the application of an owner of any plot, and upon the payment by the owner of the amount fixed as a reasonable and proportionate contribution for endowed care, a cemetery authority may enter into an agreement with the owner for the care of the plot of the owner and its appurtenances.

Â Â Â Â Â  97.865 Application of ORS 97.810 to 97.865 to religious, county and city cemeteries. (1) A cemetery authority that operates a cemetery for any religious or eleemosynary corporation, church, religious society or denomination, corporation sole administering temporalities of any church or religious society or denomination and any county or city may make an irrevocable election to have ORS 97.810 to 97.865 apply to any cemetery controlled or operated by the cemetery authority, county or city by filing a written statement indicating such action with the Director of the Department of Consumer and Business Services. The statement shall be in the form prescribed by the director and shall contain the information specified by the director.

Â Â Â Â Â  (2)(a) When a cemetery authority, county or city files a statement described in this section with the director, ORS 97.810 to 97.865 applies to a cemetery controlled or operated by the cemetery authority, county or city beginning on the first day of the fiscal year next following the filing of the statement.

Â Â Â Â Â  (b) ORS 294.035 does not apply to funds held by a county or city under ORS 97.810 to 97.865. [1997 c.167 Â§4; 2001 c.796 Â§25; 2007 c.661 Â§8]

Â Â Â Â Â  97.870 Unused and uncared for portions of cemetery declared common nuisances. (1) In all cases where a cemetery authority has owned a site for a cemetery for more than 40 years and has during that period sold lots, subdivisions of lots, pieces or parcels of the cemetery for burial purposes and the grantee or party claiming through the grantee has not used portions of such lots, subdivisions of lots, pieces or parcels of the cemetery for purposes of burial and has not kept them free of weeds or brush, but has allowed them to remain entirely unused for more than 40 years or uncared for and unused for more than 20 years prior to the adoption of the resolution provided for in ORS 97.880, and such lots, subdivisions of lots, pieces and parcels of the cemetery are adjacent to improved parts thereof, and by reason of their uncared-for condition detract from the appearance of the cemetery and interfere with the harmonious improvement thereof, and furnish a place for the propagation of weeds and brush, thereby becoming a menace to adjacent property, such lots, subdivisions of lots, pieces and parcels of such cemetery, which are unused and uncared for as aforesaid, hereby are declared to be a common nuisance and contrary to public policy.

Â Â Â Â Â  (2) The provisions of this section are not applicable to portions of cemeteries which have been or are sold with agreements between the cemetery authority or its successor in interest, or both, and the grantee providing for endowment care, permanent maintenance or free care. [Amended by 1965 c.396 Â§7; 2007 c.661 Â§9]

Â Â Â Â Â  97.880 Resolution declaring a nuisance. The governing board of a cemetery authority described in ORS 97.870 may adopt a resolution declaring such unused and unimproved portion of its cemetery as is described in ORS 97.870 a common nuisance and an abandoned and unused portion of such cemetery, and may direct its officers to file the complaint described in ORS 97.890. [Amended by 1983 c.740 Â§9]

Â Â Â Â Â  97.890 Complaint. (1) Upon the adoption of the resolution described in ORS 97.880 the officers of the cemetery authority may file a complaint in the circuit court for the county in which the cemetery is located against the owners, holders or parties interested in such abandoned portion of its cemetery demanding that the court require such owners, holders or interested parties to keep the premises clear of weeds and brush and in condition in harmony with other lots and, if the owners, holders, or interested parties fail to appear in court and comply with the order of the court, demanding that the court make a judgment declaring such portions of the cemetery a common nuisance, directing the governing board to abate the nuisance by clearing the premises and keeping them clear of weeds and brush, creating a lien upon such lots and parcels in favor of the cemetery authority, providing that the lien be foreclosed and the lots and parcels be sold in the same manner as other sales upon execution are made and authorizing the governing board to become a purchaser thereof on behalf of the cemetery authority.

Â Â Â Â Â  (2) In such suit any number of owners of different lots, subdivisions of lots, pieces or parcels of the cemetery may be included in the one suit.

Â Â Â Â Â  (3) It is a sufficient designation of the property so abandoned and unimproved to give the lot number or portion thereof, or a description of the piece or parcel having no lot number, together with the name of the owner thereof, as appears on the record of the cemetery authority.

Â Â Â Â Â  (4) In addition to the names of the persons that appear on the records of the cemetery authority as the record owners of such unused and unimproved portions of the cemetery, the plaintiff shall include as a defendant in a complaint the following: ÂAlso all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint.Â [Amended by 2003 c.576 Â§358; 2007 c.661 Â§10]

Â Â Â Â Â  97.900 Summons. (1) Summons shall be served upon all owners or holders who are residents of this state in like manner as in service of summons in a civil action if such owners and holders are known to the sheriff in the county in which the cemetery is located. If the defendants are not known to the sheriff, it is sufficient to serve the owners and holders whose names appear on the tax rolls of the county for the year previous to that in which the suit is started. The plaintiff is not required to mail a copy of the summons or complaint to nonresident defendants.

Â Â Â Â Â  (2) All owners and holders of such unimproved lots whose names do not appear on the tax rolls as aforesaid as shown by the return of the sheriff may be served by publication in any legal newspaper published in the county in which the cemetery is located for four consecutive weeks upon return of the sheriff that such owners and holders are not known and cannot be served in the jurisdiction of the sheriff.

Â Â Â Â Â  (3) The published summons shall contain the names of the record owners, as shown by the records of the cemetery authority, and Âalso all other persons unknown claiming any right, title, estate, lien or interest in the unused and unimproved portions of the cemetery described in the complaint,Â together with a brief description of the lot, or subdivisions of lots, pieces or parcels of the cemetery and a statement setting forth the order and judgment described in ORS 97.890 (1) for which the plaintiff has applied to the court in the complaint. Such summons shall require all parties defendant to appear and show cause why an order should not be made declaring the unused and unimproved portions of the cemeteries to be a common nuisance, directing the cemetery authority to abate the nuisance, creating a lien thereon, providing that it be foreclosed and directing that the unused and unimproved portion of the cemetery be sold within four weeks from and after the date of the first publication thereof. [Amended by 2003 c.576 Â§359; 2007 c.661 Â§11]

Â Â Â Â Â  97.910 Disuse as prima facie evidence of abandonment. In all cases arising under ORS 97.870 to 97.900, the fact that the owner, holder or interested party, of the unused and unimproved portion of the cemetery has not, for a term of 20 years or more, used the plot and has failed to keep it clear of weeds or brush is prima facie evidence that the owner, holder or interested party has abandoned it.

Â Â Â Â Â  97.920 Judgment declaring nuisance, authorizing abatement and creating and foreclosing lien. Upon the failure of the owner of the premises to comply with the order of the court requiring proper care of the premises or upon the failure of any of the defendants to appear and answer the complaint or upon the trial of the cause, if the court finds that the allegations of the complaint are supported by the evidence and that the summons has been served as provided in ORS 97.900, the court may enter a judgment in accordance with the allegations of the complaint and the provisions of ORS 97.890 (1). [Amended by 2003 c.576 Â§360]

PREARRANGEMENT SALES AND PRECONSTRUCTION SALES

Â Â Â Â Â  97.923 Definitions for ORS 97.923 to 97.949. As used in ORS 97.923 to 97.949 and 97.994 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeneficiaryÂ means the person, if known, who is to receive the funeral and cemetery merchandise, funeral and cemetery services or completed interment spaces.

Â Â Â Â Â  (2) ÂCertified providerÂ means any person certified under ORS 97.933 to sell or offer for sale prearrangement sales contracts or preconstruction sales contracts.

Â Â Â Â Â  (3) ÂDeliveryÂ occurs when:

Â Â Â Â Â  (a) Physical possession of the funeral or cemetery merchandise is transferred to the purchaser; or

Â Â Â Â Â  (b) If authorized by a purchaser under a purchase agreement:

Â Â Â Â Â  (A) The title to the funeral or cemetery merchandise has been transferred to the purchaser, has been paid for, and is in the possession of the seller, who has documented the sale in the purchaserÂs records through use of a serial or other identifying number and placed the merchandise, until needed, for storage on the sellerÂs premises; or

Â Â Â Â Â  (B) The merchandise has been identified for the purchaser or the beneficiary as documented by the manufacturerÂs receipt placed by the seller in the purchaserÂs records and held by the manufacturer for future delivery.

Â Â Â Â Â  (4) ÂDepositoryÂ means a financial institution or trust company, as those terms are defined ORS 706.008, that is authorized to accept deposits in this state or to transact trust business in this state.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂGuaranteed contractÂ means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral and cemetery merchandise or funeral and cemetery services contained in the contract and under which no charges other than the sales price contained in the contract shall be required upon delivery or performance of the funeral or cemetery merchandise or services.

Â Â Â Â Â  (7) ÂMaster trusteeÂ means an entity that is not a certified provider under ORS 97.923 to 97.949 and that has fiduciary responsibility for the uniform administration of funds including, but not limited to, acceptance, custodianship, investment and accounting, delivered to it by a certified provider for the benefit of purchasers of preconstruction sales contracts or prearrangement sales contracts. ÂMaster trusteeÂ does not include a financial institution, as defined in ORS 706.008, that acts solely as a depository under ORS 97.923 to 97.949.

Â Â Â Â Â  (8) ÂNonguaranteed contractÂ means a written preconstruction sales contract or prearrangement sales contract that guarantees the beneficiary the specific undeveloped space or spaces or funeral or cemetery merchandise or services contained in the contract, when the price of the merchandise and services selected has not been fixed and will be determined by existing prices at the time the merchandise and services are delivered or provided.

Â Â Â Â Â  (9) ÂPrearrangement salesÂ or Âprearrangement sales contractÂ means any sale, excluding the sale and contemporaneous or subsequent assignment of a life insurance policy or an annuity contract, made to a purchaser, that has as its purpose the furnishing of funeral or cemetery merchandise or services in connection with the final disposition or commemoration of the memory of a dead human body, for use at a time determinable by the death of the person or persons whose body or bodies are to be disposed and where the sale terms require payment or payments to be made at a currently determinable time.

Â Â Â Â Â  (10) ÂPreconstruction saleÂ or Âpreconstruction sales contractÂ means a sale made to a purchaser, for the purpose of furnishing undeveloped interment spaces and when the sale terms require payment or payments to be made at a currently determinable time.

Â Â Â Â Â  (11) ÂProviderÂ means any entity that sells and offers for sale funeral or cemetery merchandise or services.

Â Â Â Â Â  (12) ÂPurchaserÂ means a beneficiary or a person acting on behalf of a beneficiary who enters into a prearrangement sales contract or a preconstruction sales contract with a certified provider under which any payment or payments made under the contract are required to be deposited in trust under ORS 97.941.

Â Â Â Â Â  (13) ÂSalespersonÂ means an individual registered under ORS 97.931 and employed by a certified provider to engage in the sale of prearrangement or preconstruction sales contracts on behalf of the certified provider.

Â Â Â Â Â  (14) ÂSales priceÂ means the gross amount paid by a purchaser for a prearrangement sales contract or preconstruction sales contract, excluding sales taxes, credit life insurance premiums and finance charges.

Â Â Â Â Â  (15) ÂTrustÂ means an express trust created under ORS 97.941 whereby a trustee has the duty to administer the amounts specified under ORS 97.941 received under a prearrangement sales contract or a preconstruction sales contract for the benefit of the purchaser of a prearrangement sales contract or preconstruction sales contract.

Â Â Â Â Â  (16) ÂUndeveloped interment spacesÂ or Âundeveloped spacesÂ means any space to be used for the reception of human remains that is not completely constructed or developed at the time of initial payment. [Formerly 128.400; 2003 c.362 Â§1; 2007 c.661 Â§12]

Â Â Â Â Â  Note: 97.923 to 97.949 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.925 Purpose. It is the purpose of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 to assure funds for performance to those purchasers who contract through prearrangement sales contracts for the purchase of funeral or cemetery merchandise or services, and through preconstruction sales contracts for undeveloped interment spaces. It is also the purpose of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 to provide for the certification or registration of persons selling or offering for sale prearrangement sales contracts and preconstruction sales contracts, the creation and administration of prearrangement sales contract and preconstruction sales contract trust funds, the disbursement and allocation of trust funds upon the certified providerÂs performance of its contractual obligations and to provide protection for the purchaser upon the certified providerÂs default. [Formerly 128.405; 2007 c.661 Â§13]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.926 Rulemaking authority. The Director of the Department of Consumer and Business Services may adopt rules that are necessary or appropriate to:

Â Â Â Â Â  (1) Protect purchasers of prearrangement sales contracts and preconstruction sales contracts and the public; and

Â Â Â Â Â  (2) Administer ORS 97.923 to 97.949. [2007 c.661 Â§25]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.927 Applicability of ORS 97.923 to 97.949. (1) Except as provided in this section, ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 apply to all certified providers, master trustees and salespersons who sell or offer for sale prearrangement sales contracts or preconstruction sales contracts.

Â Â Â Â Â  (2) ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 do not apply to:

Â Â Â Â Â  (a) Agreements to sell or sales made by endowment care cemeteries under ORS 97.929; or

Â Â Â Â Â  (b) Any nonprofit memorial society charging less than a $100 membership fee.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, ORS 97.937 applies to:

Â Â Â Â Â  (a) Agreements to sell or sales made by endowment care cemeteries under ORS 97.929; or

Â Â Â Â Â  (b) Any nonprofit memorial society charging less than a $100 membership fee. [Formerly 128.407; 2003 c.362 Â§2; 2007 c.661 Â§14]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.929 Exceptions to ORS 97.923 to 97.949. (1) The provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 do not apply to:

Â Â Â Â Â  (a) Agreements to sell or sales of graves, crypts or niches where such graves, crypts or niches are in existence at the time of the sale or agreement to sell and are located in an endowment care cemetery as defined in ORS 97.810.

Â Â Â Â Â  (b) Agreements to sell or sales of crypts or niches where such crypts or niches are not in existence at the time of the sale or agreement to sell and are to be located in an endowment care cemetery, provided that:

Â Â Â Â Â  (A) Thirty-five percent of the sales price of each crypt or niche described in this paragraph is deposited in accordance with the provisions of ORS 97.937; or

Â Â Â Â Â  (B) Such endowment care cemetery deposits a bond with a corporate surety authorized to do business in this state, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be in an amount equal to 35 percent of the total sales price of all crypts or niches described in this paragraph that have been sold by the endowment care cemetery and that have not yet been completed.

Â Â Â Â Â  (c) Agreements to sell or sales of burial vaults or markers for installation in an endowment care cemetery, provided that:

Â Â Â Â Â  (A) Sixty-six and two-thirds percent of the sale price of such vaults or markers is deposited in accordance with the provisions of ORS 97.937;

Â Â Â Â Â  (B) Such endowment care cemetery is at the time of the sale or agreement to sell and for not less than 24 months before such sale or agreement has been in continuous operation as an endowment care cemetery and has assumed the obligation to supply and install the vault or marker and maintain it as part of its endowment care program; and

Â Â Â Â Â  (C) Such endowment care cemetery deposits with the Director of the Department of Consumer and Business Services:

Â Â Â Â Â  (i) A bond in a form approved by the director in the amount of $10,000 issued by a corporate surety authorized to do business in this state; or

Â Â Â Â Â  (ii) An irrevocable letter of credit in a form approved by the director in the amount of $10,000 issued by an insured institution, as defined in ORS 706.008.

Â Â Â Â Â  (2) Notwithstanding the exception provided in subsection (1) of this section, a person who would otherwise have a claim against a certified provider, a master trustee or a salesperson under the provisions of ORS 97.923 to 97.949 or ORS chapter 692 shall have a right against the bond or letter of credit described in subsection (1)(b) and (c) of this section. [Formerly 128.412; 2003 c.271 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 68, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 128.412 [renumbered 97.929] by section 1 of this 1999 Act apply only to agreements to sell crypts or niches entered into on or after the effective date of this 1999 Act [October 23, 1999], and sales of crypts and niches made on or after the effective date of this 1999 Act.

Â Â Â Â Â  (2) An endowment care cemetery that deposited a bond or an irrevocable letter of credit under the provisions of ORS 128.412 (2)(b) (1997 Edition) before the effective date of this 1999 Act must continue to maintain the bond or irrevocable letter of credit in the amount provided by ORS 128.412 (2)(b) (1997 Edition) until such time as all the crypts and niches that were part of the development covered by the bond or letter of credit are completed. Any endowment care cemetery that maintains a bond or letter of credit pursuant to this subsection is not required to maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for the purpose of crypts and niches located in the development covered by the bond or letter of credit maintained under the provisions of this subsection, but the endowment care cemetery must maintain a bond or letter of credit in the amount required by ORS 128.412 (2)(b) [renumbered 97.929 (2)(b)], as amended by section 1 of this 1999 Act, for sales of, and agreements to sell, crypts or niches located in any development commenced on or after the effective date of this 1999 Act. [1999 c.68 Â§2]

Â Â Â Â Â  Note: 97.929 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.930 [1977 c.715 Â§Â§2,3; renumbered 97.975 in 2001]

Â Â Â Â Â  97.931 Registration of salesperson for endowment care cemeteries, preconstruction sales and prearrangement sales; rules; background check; civil penalties. (1) A salesperson may not engage in prearrangement sales made by endowment care cemeteries under ORS 97.929 or in preconstruction sales or prearrangement sales unless the salesperson is registered with the State Mortuary and Cemetery Board or holds a current funeral service practitioner license, embalmer license, funeral service practitioner apprentice registration or embalmer apprentice registration. The board by rule shall:

Â Â Â Â Â  (a) Establish procedures for issuing salesperson registrations under this subsection;

Â Â Â Â Â  (b) Establish standards for determining whether a salesperson registration should be issued;

Â Â Â Â Â  (c) Set renewal and salesperson registration fees; and

Â Â Â Â Â  (d) Require biennial renewal of salesperson registrations.

Â Â Â Â Â  (2) The board may conduct a background check of any salesperson applying for registration under subsection (1) of this section. The background check may include information solicited from the Department of State Police. After consideration of information obtained from any background check and any other information in its possession, the board shall determine whether to register the salesperson.

Â Â Â Â Â  (3)(a) The board may impose a civil penalty of up to $1,000 per violation or suspend, revoke or refuse to issue or renew the registration of a salesperson described in subsection (1) of this section upon a determination that the applicant or holder has not complied with the provisions of ORS 97.923 to 97.949 or ORS chapter 692, or any rules adopted thereunder. When the board proposes to take such action, the person affected by the action shall be accorded notice and an opportunity for hearing as provided by ORS chapter 183. The board shall notify the Director of the Department of Consumer and Business Services of its intent to take action against a salesperson or person acting as a salesperson.

Â Â Â Â Â  (b) The board shall suspend, revoke or refuse to issue or renew the registration of a salesperson if the director requests the board to take such action.

Â Â Â Â Â  (4) Fees and other moneys received by the board under this section shall be deposited into the State Mortuary and Cemetery Board Account established in ORS 692.375. [Formerly 128.414; 2005 c.726 Â§2]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.933 Certification of provider of prearrangement or preconstruction sales; annual reports; audits; fees. (1) A provider may not engage in prearrangement sales or preconstruction sales unless the provider is certified by the Director of the Department of Consumer and Business Services. The director shall:

Â Â Â Â Â  (a) Establish procedures for issuing certificates required by this section.

Â Â Â Â Â  (b) Establish standards for determining whether a certificate should be issued.

Â Â Â Â Â  (c) Set certification and renewal fees.

Â Â Â Â Â  (d) Require annual renewal of certification.

Â Â Â Â Â  (e) Establish standards for rules of conduct of certified providers.

Â Â Â Â Â  (2) The fees described in this section shall be reasonable and shall defray the costs associated with the administration of ORS 97.923 to 97.949.

Â Â Â Â Â  (3)(a) Every certified provider shall file an annual report with the director on forms provided by the director. The annual report shall contain any information reasonably considered necessary by the director, including but not limited to:

Â Â Â Â Â  (A) A disclosure of changes in trust deposits;

Â Â Â Â Â  (B) The number of consecutively numbered prearrangement or preconstruction sales contracts sold during the reporting period;

Â Â Â Â Â  (C) A complete inventory of the funeral merchandise, cemetery merchandise or a combination thereof delivered in lieu of trust fund requirements under ORS 97.941, including:

Â Â Â Â Â  (i) The location of the merchandise;

Â Â Â Â Â  (ii) Merchandise serial numbers or warehouse receipt numbers identified by the name of the purchaser or the beneficiary; and

Â Â Â Â Â  (iii) The statement of the certified provider that each item of merchandise is in the sellerÂs possession at the specified location; and

Â Â Â Â Â  (D) The number of withdrawals from or terminations of any trusts.

Â Â Â Â Â  (b) If the annual report is not filed or is filed and shows any material discrepancy, the director may take appropriate action and send notification of the matter to the State Mortuary and Cemetery Board.

Â Â Â Â Â  (c) The director may relieve a certified provider of the duty to file the annual report upon a determination that the certified provider has performed all obligations under the prearrangement sales contract or preconstruction sales contract, or that such obligations lawfully have been assumed by another or have been discharged or canceled.

Â Â Â Â Â  (4) The director may audit the records of a certified provider that relate to prearrangement sales or preconstruction sales, as the director may consider appropriate. The director may refer any matter outside of normal auditing procedures to the office of the Attorney General for investigation and send notification of the referral to the State Mortuary and Cemetery Board.

Â Â Â Â Â  (5) The conduct of individuals, including salespersons as defined in ORS 97.923, employed by a certified provider is the direct responsibility of the certified provider.

Â Â Â Â Â  (6) A certificate issued to a provider is not transferable. A person that seeks to purchase or otherwise acquire control of a cemetery or funeral establishment that is a certified provider shall first apply to the director and obtain approval of the purchase or change in control.

Â Â Â Â Â  (7) A certificate issued to a provider becomes inactive when the certificate is surrendered to the director. The director retains jurisdiction over the provider as long as trust funds remain on deposit for prearrangement sales contracts or preconstruction sales contracts. While the certificate is inactive, the provider shall:

Â Â Â Â Â  (a) Cease all prearrangement sales to the public;

Â Â Â Â Â  (b) Collect and deposit into trust all installment funds paid toward contracts sold prior to becoming inactive;

Â Â Â Â Â  (c) Seek disbursal of trust funds only in accordance with the requirements of the written contracts and ORS 97.923 to 97.949 until the funds have been exhausted; and

Â Â Â Â Â  (d) Continue to submit required annual reports and renewal fees until no trust funds remain on deposit. [2001 c.796 Â§1; 2003 c.362 Â§3; 2007 c.661 Â§15]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.935 Registration of master trustees; annual reports; annual audits; fees. (1) A person may not operate as a master trustee unless the person is registered with the Director of the Department of Consumer and Business Services. The director shall:

Â Â Â Â Â  (a) Establish procedures for registering persons under this section.

Â Â Â Â Â  (b) Establish standards for master trustees.

Â Â Â Â Â  (c) Set registration and renewal fees.

Â Â Â Â Â  (d) Establish standards for rules of conduct of master trustees.

Â Â Â Â Â  (2)(a) Every master trustee shall file an annual report with the director on forms provided by the director. The annual report shall contain any information reasonably considered necessary by the director, including but not limited to:

Â Â Â Â Â  (A) A disclosure of changes in trust deposits; and

Â Â Â Â Â  (B) A list of all certified providers for which the master trustee holds funds and the total amount of funds held for each certified provider.

Â Â Â Â Â  (b) The director may take appropriate action under ORS 97.948 and 97.949 if a master trustee fails to file the annual report or the report contains any material discrepancy.

Â Â Â Â Â  (c) The director may relieve a master trustee of the duty to file the annual report upon a determination that the master trustee has performed all obligations under the trust agreement with each certified provider, or that the master trusteeÂs obligations have been lawfully assumed by another person or have been discharged or canceled.

Â Â Â Â Â  (3) The director may conduct an annual audit of a master trustee. The director shall prescribe the form of audits under this section.

Â Â Â Â Â  (4) A master trustee who is audited under this section shall pay all expenses and costs incurred by the director in conducting the audit. [2001 c.796 Â§2; 2003 c.362 Â§4; 2007 c.661 Â§16]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.936 Emergency orders of suspension or restriction. (1) In addition to other actions authorized under ORS 97.948 (2), the Director of the Department of Consumer and Business Services may:

Â Â Â Â Â  (a) Issue an emergency order suspending or restricting a certificate or registration or ordering a certified provider or master trustee or a person acting as a certified provider or master trustee to cease and desist from specified conduct; or

Â Â Â Â Â  (b) Take other action deemed necessary by the director in the circumstances.

Â Â Â Â Â  (2) The director shall promptly provide opportunity for hearing pursuant to ORS chapter 183.

Â Â Â Â Â  (3) Emergency orders are:

Â Â Â Â Â  (a) Effective when issued;

Â Â Â Â Â  (b) Reviewable as provided in ORS 183.480; and

Â Â Â Â Â  (c) Enforceable in the courts of this state. [2007 c.661 Â§23]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.937 Deposit of trust funds made by endowment care cemeteries. (1) This section applies to trust deposits required to be made by endowment care cemeteries under ORS 97.929.

Â Â Â Â Â  (2) As used in this section, Âcommon trust accountÂ means trust funds received by a provider from two or more purchasers.

Â Â Â Â Â  (3) All such trust funds shall be deposited by the provider with a financial institution in the State of
Oregon
carrying deposit insurance, within 15 days after receipt thereof. A trust fund shall be held in a separate account in the name of the provider followed by the words Âfuneral plan trust account,Â in trust for the person for whom such prearranged funeral plan is made, or in a common trust account in the name of the provider in trust for each person for whom such prearranged funeral plan is made, until a trust fund is released under any of the following conditions:

Â Â Â Â Â  (a) Upon presentation of proof of the death of the person for whom a prearranged funeral plan is made, the financial institution shall release the principal and accrued income allocable to that personÂs account to the provider.

Â Â Â Â Â  (b) Upon presentation of the written request of the purchaser of a revocable trust, the financial institution shall release the principal and accrued income allocable to the purchaserÂs account as directed in such request.

Â Â Â Â Â  (c) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of a revocable trust, the financial institution shall release the principal and accrued income allocable to each purchaserÂs account to that purchaser.

Â Â Â Â Â  (d) Upon presentation of proof of the death, dissolution, insolvency or merger with another of the provider of an irrevocable trust, the financial institution shall continue to hold such trust fund subject to the funeral plan trust, and upon appointment of a successor provider by the purchaser, the purchaserÂs legal representative, the Director of the Department of Consumer and Business Services or a court of competent jurisdiction, the financial institution shall release such trust fund to the successor provider only as provided in paragraph (a) of this subsection.

Â Â Â Â Â  (4) If trust funds are held in a common trust account under subsection (3) of this section, the provider shall maintain records showing the purchaser and beneficiary of each individual trust fund in the account and the allocation to each individual trust fund of interest earned by the account. The records concerning allocation of interest must be updated at least annually.

Â Â Â Â Â  (5) The provider may appoint a successor depository. The original depository shall only release the trust funds to the successor depository as described in subsections (1) to (4) of this section.

Â Â Â Â Â  (6) The financial institution is not responsible for the fulfillment of any prearranged funeral plan, excepting only such financial institution shall release a trust fund as provided in this section.

Â Â Â Â Â  (7) The director may appoint a successor provider upon a determination that the original provider has ceased to provide the kinds of services and things which the original provider agreed to provide, that the purchaser or the purchaserÂs legal representative cannot be readily identified or contacted and that the appointment of a successor provider is appropriate in order to protect the interests of the trust beneficiaries. Financial institutions holding deposits of such trust funds shall change their records to reflect such appointment of a successor provider upon receipt of written notice of the appointment from the director. Where the director proposes to take such action under this subsection, the provider being replaced shall be accorded notice and an opportunity for hearing as provided in ORS chapter 183. [Formerly 128.415; 2007 c.661 Â§17]

Â Â Â Â Â  Note: Section 16, chapter 813, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 16. Notwithstanding the repeal of ORS 128.410 by section 17 of this Act and the amendments to ORS 128.415 [renumbered 97.937] by section 12 of this Act, ORS 128.410 and ORS 128.415 (1985 Replacement Part) shall continue to apply to any prearranged funeral plan entered into prior to the effective date of this Act [September 27, 1987]. [1987 c.813 Â§16]

Â Â Â Â Â  Note: 97.937 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.939 Prearrangement or preconstruction sales contracts; contents; delivery. (1) Three copies of a written sales contract shall be executed for each prearrangement sales contract or preconstruction sales contract sold by a certified provider. The certified provider shall retain one copy of the contract and a copy of the completed contract shall be given to:

Â Â Â Â Â  (a) The purchaser; and

Â Â Â Â Â  (b) The depository or the master trustee, if applicable.

Â Â Â Â Â  (2) Upon receiving a trust deposit under ORS 97.941, the master trustee shall sign a copy of the contract received under subsection (1) of this section, retain a copy for its files and return the contract to the purchaser.

Â Â Â Â Â  (3) Each completed contract shall:

Â Â Â Â Â  (a) Comply with the plain language standards described in ORS 180.545 (1);

Â Â Â Â Â  (b) Be consecutively numbered;

Â Â Â Â Â  (c) Have a corresponding consecutively numbered receipt;

Â Â Â Â Â  (d) Be preprinted or, if the certified provider uses a master trustee, be obtained from the master trustee;

Â Â Â Â Â  (e) Identify the purchaser and certified provider who sold the contract;

Â Â Â Â Â  (f) Specify whether the contract is a guaranteed contract or a nonguaranteed contract;

Â Â Â Â Â  (g) Specify the specific funeral or cemetery merchandise or services or undeveloped interment spaces included and not included in the contract; and

Â Â Â Â Â  (h) If a guaranteed contract, disclose that the certified provider may retain 10 percent of the sales price.

Â Â Â Â Â  (4)(a) Notwithstanding ORS 97.943 (8), in the case of a prearrangement sales contract, if at the time of entering into the contract, the beneficiary of the contract is a recipient of public assistance or reasonably anticipates becoming a recipient of public assistance, the contract may provide that the contract is irrevocable.

Â Â Â Â Â  (b) The contract may provide for an election by the beneficiary, or by the purchaser on behalf of the beneficiary, to make the contract thereafter irrevocable if after the contract is entered into, the beneficiary becomes eligible or seeks to become eligible for public assistance. [Formerly 128.421; 2007 c.661 Â§18]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.941 Prearrangement or preconstruction trust fund deposits. (1) Upon receiving anything of value under a prearrangement sales contract or preconstruction sales contract, the certified provider who sold the contract shall deposit the following amounts into one or more trust funds maintained pursuant to ORS 97.923 to 97.949, 97.992, 97.994 and 692.180:

Â Â Â Â Â  (a) Ninety percent of the amount received in payment of a guaranteed prearrangement sales contract or guaranteed preconstruction sales contract. The remaining 10 percent shall be paid to the provider who sold the contract; or

Â Â Â Â Â  (b) One hundred percent of the amount received in payment of a nonguaranteed prearrangement sales contract or nonguaranteed preconstruction sales contract.

Â Â Â Â Â  (2) All trust deposits required by ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 shall be placed in a depository or delivered to a master trustee within five business days of their receipt.

Â Â Â Â Â  (3)(a) The trust deposits of a provider that does not use the services of a master trustee shall be maintained in a depository, except that the provider may invest the trust funds in a manner that is, in the opinion of the provider, reasonable and prudent under the circumstances.

Â Â Â Â Â  (b) A provider that invests trust funds may invest the funds only in:

Â Â Â Â Â  (A) Certificates of deposit;

Â Â Â Â Â  (B)
U.S.
Treasuries;

Â Â Â Â Â  (C) Issues of
U.S.
government agencies;

Â Â Â Â Â  (D) Guaranteed investment contracts; or

Â Â Â Â Â  (E) BankerÂs acceptances or corporate bonds rated A or better by Standard & PoorÂs Corporation or MoodyÂs Investors Service.

Â Â Â Â Â  (c) All investments made under paragraph (b) of this subsection shall be placed in the custody of the depository in which the trust funds were originally deposited or any other depository that may qualify under ORS 97.923 to 97.949.

Â Â Â Â Â  (d) Prearrangement sales contract trust fund and preconstruction sales contract trust fund accounts shall be in the name of the provider who sold the contract under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (4) Funds deposited in the trust fund account shall be identified in the records of the provider by the name of the purchaser and beneficiary and adequate records shall be maintained to allocate all earnings to each prearrangement sales contract or preconstruction sales contract. Nothing shall prevent the provider from commingling the deposits in any such trust fund account for purposes of managing and investing the funds. A common trust fund account shall be identified by the name of the provider.

Â Â Â Â Â  (5) When a prearrangement sales contract or preconstruction sales contract includes rights of interment and funeral or cemetery merchandise or services, the application of payments received under the contract shall be clearly provided in the contract.

Â Â Â Â Â  (6) Any person engaging in prearrangement sales or preconstruction sales who enters into a combination sale which involves the sale of items subject to trust and any item not subject to trust shall be prohibited from increasing the sales price of those items not subject to trust with the purpose of allocating a lesser sales price to items which require a trust deposit.

Â Â Â Â Â  (7)(a) A provider may appoint a successor provider. The depository shall release the trust funds deposited under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180 and accrued income only to the successor provider as described in ORS 97.943 and 97.944 or upon presentation of the written request of the purchaser.

Â Â Â Â Â  (b) If appointing a successor provider under this subsection, the original provider shall notify the Director of the Department of Consumer and Business Services of the proposed change at least 30 days prior to the appointment.

Â Â Â Â Â  (8)(a) A provider may appoint a successor depository or a master trustee as defined in ORS 97.923.

Â Â Â Â Â  (b) If appointing a successor depository or master trustee under this subsection, the provider, the successor depository and the master trustee must notify the director of the proposed change at least 30 days prior to the appointment.

Â Â Â Â Â  (9)(a) The director may appoint a successor certified provider upon a determination that:

Â Â Â Â Â  (A) The original certified provider has ceased to provide the services and merchandise that the original certified provider agreed to provide;

Â Â Â Â Â  (B) The certificate issued to the original certified provider has been revoked or surrendered; and

Â Â Â Â Â  (C) The appointment of a successor certified provider is appropriate in order to protect the interests of the purchasers and beneficiaries of prearrangement sales contracts or preconstruction sales contracts.

Â Â Â Â Â  (b) Depositories or master trustees holding deposits of trust funds by the original certified provider shall change their records to reflect the appointment of a successor certified provider upon receipt of written notice of the appointment from the director.

Â Â Â Â Â  (10) The trust fund accounts shall be a single purpose fund. In the event of the providerÂs bankruptcy, the funds and accrued income shall not be available to any creditor as assets of the provider, but shall be distributed to the purchasers or managed for their benefit by the trustee in bankruptcy, receiver or assignee.

Â Â Â Â Â  (11)(a) If the original provider is licensed under ORS chapter 692 and voluntarily surrenders the license to the State Mortuary and Cemetery Board, the original provider shall transfer responsibility as provider under this section to a successor provider who holds a certificate issued by the director under ORS 97.933.

Â Â Â Â Â  (b) If the original provider is not licensed under ORS chapter 692, upon presentation of proof of the death, dissolution, insolvency or merger with another provider of the original provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

Â Â Â Â Â  (c) If the original provider is licensed under ORS chapter 692, upon proof of the death, insolvency or involuntary surrender of the license of the original provider, the depository shall release the prearrangement trust fund deposits or preconstruction trust fund deposits to the purchaser.

Â Â Â Â Â  (12) The purchaser or beneficiary of a prearrangement sales contract or preconstruction sales contract may be named cotrustee with the provider with the written consent of the purchaser or beneficiary.

Â Â Â Â Â  (13) A provider who has not appointed a master trustee shall have an annual audit of all trust account funds performed by an independent certified public accountant in accordance with generally accepted accounting procedures. The provider shall make the audit results available to the director if requested.

Â Â Â Â Â  (14) As used in this section, Âcommon trust fund accountÂ means trust funds received by a provider from two or more purchasers. [Formerly 128.423; 2007 c.661 Â§19]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.942 Appointment of receiver; criteria. (1) The Attorney General, on behalf of the Director of the Department of Consumer and Business Services, may petition the circuit courts of this state for appointment of a receiver for a certified provider or person acting as a certified provider without certification.

Â Â Â Â Â  (2) If the court determines that a receivership is necessary or advisable, the court shall appoint a receiver:

Â Â Â Â Â  (a) When a receiver would ensure the orderly and proper conduct of a providerÂs professional business and affairs during or in the aftermath of an administrative proceeding to revoke or suspend the provider;

Â Â Â Â Â  (b) When a receiver would protect the publicÂs interest and rights in the business, premises or activities of the provider sought to be placed in receivership;

Â Â Â Â Â  (c) Upon a showing of serious and repeated violations of ORS 97.923 to 97.949 demonstrating an inability or unwillingness to comply with the provisions of ORS 97.923 to 97.949;

Â Â Â Â Â  (d) When a receiver would prevent loss, wasting, dissipation, theft or conversion of assets that should be marshaled and held available for the honoring of obligations under ORS 97.923 to 97.949; or

Â Â Â Â Â  (e) When the court receives proof of other grounds that the court deems good and sufficient for instituting receivership action concerning the receiver sought to be placed in receivership.

Â Â Â Â Â  (3)(a) A receivership under this section may be temporary or for the winding up and dissolution of a business, as the director may request and the court determines to be necessary or advisable in the circumstances.

Â Â Â Â Â  (b) Venue of receivership proceedings may be, at the directorÂs request, in
Marion
County
or the county where the subject of the receivership is located. The appointed receiver shall be the director or a person that the director nominates and that the court approves.

Â Â Â Â Â  (c) The director may expend money from budgeted funds or the Funeral and Cemetery Consumer Protection Trust Fund to implement a receivership. Any expenditures are a claim against the estate in the receivership proceedings. [2007 c.661 Â§24]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.943 Distributions from prearrangement trust fund deposits. (1) A depository may not make any distributions from prearrangement sales contract trust deposits except as provided in this section.

Â Â Â Â Â  (2) The principal of a trust created pursuant to a prearrangement sales contract shall be paid to the certified provider who sold the contract if the certified provider who sold the contract swears, by affidavit, that the certified provider has delivered all merchandise and performed all services required under the prearrangement sales contract and delivers to the depository one of the following:

Â Â Â Â Â  (a) A certified death certificate of the beneficiary; or

Â Â Â Â Â  (b) A sworn affidavit signed by the certified provider and by:

Â Â Â Â Â  (A) One member of the beneficiaryÂs family; or

Â Â Â Â Â  (B) The executor of the beneficiaryÂs estate.

Â Â Â Â Â  (3) The principal of a trust created pursuant to a prearrangement sales contract shall be paid to the purchaser if the original provider is no longer qualified to serve as provider under ORS 97.941 (10).

Â Â Â Â Â  (4) Upon completion by the certified provider of the actions described in subsection (2) of this section, the depository shall pay to the certified provider from the prearrangement sales contract trust fund an amount equal to the sales price of the merchandise delivered.

Â Â Â Â Â  (5) Upon the final payment to the certified provider of the principal in trust under subsection (2) of this section, the undistributed earnings of the trust shall be paid to:

Â Â Â Â Â  (a) The certified provider who sold the contract if the contract is a guaranteed contract; or

Â Â Â Â Â  (b) The contract purchaser, or the purchaserÂs estate, if the contract is a nonguaranteed contract.

Â Â Â Â Â  (6) The depository may rely upon the certifications and affidavits made to it under the provisions of ORS 97.923 to 97.949, 97.992, 97.994 and 692.180, and shall not be liable to any person for such reliance.

Â Â Â Â Â  (7) If for any reason a certified provider who sold the prearrangement sales contract has refused to comply, or cannot or does not comply with the terms of the prearrangement sales contract within a reasonable time after the certified provider is required to do so, the purchaser or heirs or assigns or duly authorized representative of the purchaser or the beneficiary shall have the right to a refund in the amount equal to the sales price paid for undelivered merchandise and unperformed services plus undistributed earnings amounts held in trust attributable to such contract, within 30 days of the filing of a sworn affidavit with the certified provider who sold the contract and the depository setting forth the existence of the contract and the fact of breach. A copy of this affidavit shall be filed with the Director of the Department of Consumer and Business Services. In the event a certified provider who has sold a prearrangement sales contract is prevented from performing by strike, shortage of materials, civil disorder, natural disaster or any like occurrence beyond the control of the certified provider, the certified providerÂs time for performance shall be extended by the length of such delay.

Â Â Â Â Â  (8) Except for an irrevocable contract described in ORS 97.939 (4), at any time prior to the death of the beneficiary of a prearrangement sales contract, the purchaser of the prearrangement sales contract may cancel the contract and shall be entitled to a refund of all amounts paid on the contract, all amounts in trust including earnings allocated to the contract that are in excess of all amounts paid on the contract and unallocated earnings on trust contract amounts from the date of the last allocation to the date of the refund request, less any amounts paid for merchandise already delivered or services already performed, which amounts may be retained by the certified provider as compensation.

Â Â Â Â Â  (9) Notwithstanding ORS 97.941 (4) and subsection (5) of this section, upon receiving a sworn affidavit from the master trustee or provider stating that qualifying expenses, taxes or fees have been incurred, a depository shall allow a master trustee or provider to pay from earnings of trust fund deposits any expenses, accounting fees, taxes, depository fees, investment manager fees and other fees as may be necessary to enable the provider to comply with the reporting required by ORS 97.923 to 97.949, and to perform other services for the trust as may be authorized by ORS 97.923 to 97.949. Any payment of expenses or fees from earnings of a trust fund deposit under this subsection shall not:

Â Â Â Â Â  (a) Exceed an amount equal to two percent per calendar year of the value of the trust as determined on the first day of January of each calendar year;

Â Â Â Â Â  (b) Include the payment of any fee to the provider in consideration for services rendered as provider; or

Â Â Â Â Â  (c) Reduce, diminish or in any other way lessen the value of the trust fund deposit so that the services or merchandise provided for under the contract are reduced, diminished or in any other way lessened. [Formerly 128.425; 2005 c.66 Â§1; 2007 c.661 Â§20]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.944 Distributions from preconstruction trust fund deposits. (1) A depository may not make any distributions from preconstruction sales contract trust deposits except as provided in this section.

Â Â Â Â Â  (2)(a) The construction or development of undeveloped interment spaces shall be commenced on the phase of construction or development, or the section or sections of spaces in which sales are made within five years of the date of the first sale. The certified provider who sold the preconstruction sales contract shall give written notice including a description of the project to the Director of the Department of Consumer and Business Services no later than 30 days after the first sale.

Â Â Â Â Â  (b) Once commenced, construction or development shall be pursued diligently to completion. The first phase of construction must be completed within seven years of the first sale. However, any delay caused by strike, shortage of materials, civil disorder, natural disaster or any similar occurrence beyond the control of the certified provider extends the time of completion by the length of a delay.

Â Â Â Â Â  (c) If construction or development is not commenced or completed within the times specified, any contract purchaser may surrender and cancel the contract and upon cancellation shall be entitled to a refund of the actual amounts paid toward the purchase price, together with interest accrued on the amount deposited to the trust.

Â Â Â Â Â  (3) Except as otherwise authorized by this section, every certified provider selling undeveloped spaces shall provide facilities for temporary interment for purchasers or beneficiaries of contracts who die prior to completion of the space. Such temporary facilities shall be constructed of permanent materials, and, insofar as practical, be landscaped and groomed to the extent customary in that community. The heirs, assigns or personal representative of a purchaser or beneficiary shall not be required to accept temporary underground interment space where undeveloped space contracted for was an aboveground entombment or inurnment space. In the event that temporary facilities as described in this subsection are not made available upon the death of a purchaser or beneficiary, the heirs, assigns or personal representative is entitled to a refund of the entire sales price paid plus undistributed interest attributable to such amount while in trust.

Â Â Â Â Â  (4) If the certified provider who sold the preconstruction sales contract delivers a completed space acceptable to the heirs, assigns or personal representative of a purchaser or beneficiary, other than a temporary facility, in lieu of the undeveloped space purchased, the certified provider shall provide the depository with a delivery certificate and all sums deposited under the preconstruction sales contract and income allocable to that contract shall be paid to the certified provider.

Â Â Â Â Â  (5) During the construction or development of interment spaces, upon receiving the sworn certification of the certified provider who sold the preconstruction sales contract and the contractor, the depository shall disburse from the trust fund the amount equivalent to the cost of performed labor or delivered materials as certified, not to exceed the amounts deposited and income allocable to those contracts. A person who executes and delivers a completion certificate with actual knowledge of a falsity contained therein shall be considered in violation of ORS 97.923 to 97.949 and 692.180.

Â Â Â Â Â  (6) Upon completion of the phase of construction or development, section or sections of the project as certified to the depository by the certified provider and the contractor, the trust requirements shall terminate and all funds held in the preconstruction sales contract trust fund attributable to the completed phase, section or sections shall be paid to the certified provider who sold the preconstruction sales contract.

Â Â Â Â Â  (7) Upon the payment to a certified provider of preconstruction sales contract trust funds under subsection (4) or (6) of this section, the undistributed income of the trust shall be paid to:

Â Â Â Â Â  (a) The certified provider who sold the contract if the contract is a guaranteed contract; or

Â Â Â Â Â  (b) The contract purchaser, or the purchaserÂs estate, if the contract is a nonguaranteed contract.

Â Â Â Â Â  (8) If the preconstruction sales contract purchaser defaults in making payments under an installment preconstruction sales contract, and default continues for at least 30 days after the purchaser has received written notice of default, the certified provider who sold the contract may cancel the contract and withdraw from the trust fund the entire balance of the defaulting purchaserÂs account as liquidated damages. Upon certification of the default, the depository shall deliver the balance to the certified provider. The depository may rely on the certification and affidavits made to it under the provisions of ORS 97.923 to 979.949, 97.992, 97.994 and 692.180 and shall not be liable to any person for such reliance. [Formerly 128.430; 2007 c.661 Â§21]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.945 Funeral and Cemetery Consumer Protection Trust Fund; fee; rules. (1) Every prearrangement sales contract or preconstruction sales contract seller shall pay to the Director of the Department of Consumer and Business Services a $5 fee for each prearrangement sales contract or preconstruction sales contract entered into, to be paid into a special income earning fund in the State Treasury, separate from the General Fund, known as the Funeral and Cemetery Consumer Protection Trust Fund. The fees shall be remitted to the director annually within 30 days after the end of December for all contracts that have been entered into during the 12-month period.

Â Â Â Â Â  (2) Except as provided in this section, the fund shall be used solely for the purpose of providing restitution to purchasers who have suffered pecuniary loss arising out of prearrangement sales contracts or preconstruction sales contracts. The fund may be used for payment of actual administrative expenses incurred in administering the fund. All moneys in the Funeral and Cemetery Consumer Protection Trust Fund are appropriated continuously to the director for the payment of restitution under this section and the payment of expenses incurred in performing the duties and functions of the director required under ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (3) The director shall administer the fund and shall adopt rules governing the payment of restitution from the fund.

Â Â Â Â Â  (4) Payments for restitution shall be made only upon order of the director where the director determines that the obligation is noncollectible from the certified provider. Restitution shall not exceed the amount of the sales price paid plus interest at the statutory rate.

Â Â Â Â Â  (5) The fund shall not be applied toward any restitution for losses on a prearrangement sales contract or preconstruction sales contract entered into prior to September 27, 1987.

Â Â Â Â Â  (6) The fund shall not be allocated for any purpose other than that specified in ORS 97.923 to 97.949, 97.992, 97.994 and 692.180.

Â Â Â Â Â  (7) If the director proposes to deny an application for restitution from the fund, the director shall accord an opportunity for a hearing as provided in ORS chapter 183.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, the payment of restitution from the fund shall be a matter of grace and not of right and no purchaser shall have vested rights in the fund as a beneficiary or otherwise.

Â Â Â Â Â  (9) The status of the fund shall be reviewed annually by the director. If the review determines that the fund together with all accumulated income earned on the fund is sufficient to cover costs of potential claims against the fund and that the total number of outstanding claims filed against the fund is less than 10 percent of the fundÂs current balance, then payments to the fund shall be adjusted accordingly at the discretion of the director. [Formerly 128.435; 2003 c.362 Â§5]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.946 Advertising and marketing prohibitions. (1) A person may not engage in unsolicited door to door or telephone advertising and marketing of prearrangement sales contracts or preconstruction sales contracts. The costs of advertising and marketing may not be paid from trust funds.

Â Â Â Â Â  (2) Advertising and marketing a prearrangement sales contract or a preconstruction sales contract by a funeral service practitioner, embalmer or funeral service establishment licensed under ORS chapter 692 does not constitute a violation of ORS 692.180 (1)(c). [Formerly 128.440]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.947 Examination of providers and master trustees by director; subpoena power; depositions. (1)(a) The Director of the Department of Consumer and Business Services may examine the conditions and resources, including sales contracts, of a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration to determine whether the certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration is complying with ORS 97.923 to 97.949, the rules of the director and any other laws of this state applicable to a certified provider or master trustee.

Â Â Â Â Â  (b) In addition to the authority conferred by ORS 97.948, the director may require a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration to pay the actual and reasonable costs of the examination.

Â Â Â Â Â  (2) For the purpose of an examination under this section, the director may administer oaths and affirmations, compel the attendance of witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records that the director considers relevant or material to the examination.

Â Â Â Â Â  (3) If a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration fails to comply with a subpoena issued under this section or a party or witness refuses to testify on any matter, the judge of the circuit court for any county, on the application of the director, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify on a matter before the court.

Â Â Â Â Â  (4) Each witness who appears before the director under a subpoena issued under this section shall receive the fees and mileage provided for witnesses in ORS 44.415 (2), except that a witness subpoenaed at the instance of parties other than the director or an examiner may not be compensated for attendance or travel unless the director certifies that the testimony of the witness was material to the matter investigated.

Â Â Â Â Â  (5) During the course of any examination, the director may cause the depositions of witnesses to be taken in the manner prescribed by law for like depositions in civil suits in the circuit court. [2001 c.796 Â§3; 2003 c.362 Â§6; 2005 c.338 Â§1]

Â Â Â Â Â  Note: Section 30, chapter 338, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 30. The amendments to ORS 97.947 by section 1 of this 2005 Act apply to:

Â Â Â Â Â  (1) Conditions and resources, including sales contracts, in existence before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Conduct occurring before, on or after the effective date of this 2005 Act. [2005 c.338 Â§30]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.948 Grounds for discipline by director for violation of ORS 97.923 to 97.949; suspension and revocation of certificate or registration; civil penalties; notification of board. (1) The Director of the Department of Consumer and Business Services may discipline a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration who has been found by an audit or examination conducted by the director:

Â Â Â Â Â  (a) To be in violation of ORS 97.923 to 97.949;

Â Â Â Â Â  (b) To have liabilities that exceed assets;

Â Â Â Â Â  (c) To be unable to meet obligations as they come due; or

Â Â Â Â Â  (d) To be in a financial condition that fails to adequately protect the interests of customers.

Â Â Â Â Â  (2) In disciplining a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration under subsection (1) of this section, the director may take the following actions:

Â Â Â Â Â  (a) Impose probation.

Â Â Â Â Â  (b) Suspend the certificate or registration.

Â Â Â Â Â  (c) Revoke the certificate or registration.

Â Â Â Â Â  (d) Place limitations on the certificate or registration.

Â Â Â Â Â  (e) Refuse to issue or renew a certificate or registration.

Â Â Â Â Â  (f) Issue an order to cease and desist from the activities that support the discipline.

Â Â Â Â Â  (g) Take any other disciplinary action that the director finds proper, including assessment of the costs of the investigation and disciplinary proceedings and assessment of a civil penalty not to exceed $10,000 per violation.

Â Â Â Â Â  (3) If the certificate or registration of a certified provider or master trustee is suspended under this section, the holder of the certificate or registration may not engage in the activities allowed by the certificate or registration during the term of suspension. Upon the expiration of the term of suspension, the director shall reinstate the certificate or registration if the conditions for which the certificate or registration was suspended no longer exist.

Â Â Â Â Â  (4) The director shall enter each case of disciplinary action on the records of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) Civil penalties under this section may be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) If the director takes disciplinary action under this section, the director may send a notice of the action to the State Mortuary and Cemetery Board and to the Attorney General. [2001 c.796 Â§4; 2003 c.362 Â§7; 2005 c.338 Â§2]

Â Â Â Â Â  Note: Section 31, chapter 338, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 31. The order authorized by the amendments to ORS 97.948 by section 2 of this 2005 Act applies to actions occurring before, on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.338 Â§31]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.949 Notification by director to appropriate federal, state or local law enforcement officer of violation of ORS 97.923 to 97.949. (1) If the Director of the Department of Consumer and Business Services has reason to believe that a person has violated any provision of ORS 97.923 to 97.949, the director may give the information relative to the violation to the appropriate federal, state or local law enforcement officer having jurisdiction over the violation.

Â Â Â Â Â  (2) If the director, in the course of taking an action against a certified provider, master trustee or person acting as a certified provider or master trustee without certification or registration, finds that a salesperson or person acting as a salesperson has violated any provision of ORS 97.923 to 97.949, the director shall provide the State Mortuary and Cemetery Board with a copy of the findings and the order of the director. The board shall, upon receipt of such information, discipline the salesperson or person acting as a salesperson as required by law. [2001 c.796 Â§5; 2003 c.362 Â§8; 2005 c.338 Â§3]

Â Â Â Â Â  Note: See note under 97.923.

Â Â Â Â Â  97.950 [1995 c.717 Â§1; 1997 c.472 Â§4; 1999 c.201 Â§1; 2005 c.505 Â§1; repealed by 2007 c.681 Â§31]

REVISED UNIFORM ANATOMICAL GIFT ACT

Â Â Â Â Â  97.951 Short title. ORS 97.951 to 97.982 may be cited as the Revised Uniform Anatomical Gift Act. [2007 c.681 Â§1]

Â Â Â Â Â  Note: 97.951 to 97.982 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.952 [1995 c.717 Â§2; 1997 c.472 Â§5; 2005 c.505 Â§2; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.953 Definitions. As used in ORS 97.951 to 97.982:

Â Â Â Â Â  (1) ÂAdultÂ means an individual who is 18 years of age or older.

Â Â Â Â Â  (2) ÂAgentÂ means an:

Â Â Â Â Â  (a) Attorney-in-fact as that term is defined in ORS 127.505; or

Â Â Â Â Â  (b) Individual expressly authorized to make an anatomical gift on the principalÂs behalf by any record signed by the principal.

Â Â Â Â Â  (3) ÂAnatomical giftÂ means a donation of all or part of a human body to take effect after the donorÂs death for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (4) ÂBody partÂ means an organ, an eye or tissue of a human being. The term does not include the whole body.

Â Â Â Â Â  (5) ÂDecedentÂ means a deceased individual whose body or body part is or may be the source of an anatomical gift, and includes a stillborn infant or a fetus.

Â Â Â Â Â  (6)(a) ÂDisinterested witnessÂ means a witness other than:

Â Â Â Â Â  (A) A spouse, child, parent, sibling, grandchild, grandparent or guardian of the individual who makes, amends, revokes or refuses to make an anatomical gift; or

Â Â Â Â Â  (B) An adult who exhibited special care and concern for the individual.

Â Â Â Â Â  (b) ÂDisinterested witnessÂ does not include a person to whom an anatomical gift could pass under ORS 97.969.

Â Â Â Â Â  (7) ÂDocument of giftÂ means a donor card or other record used to make an anatomical gift. The term includes a statement, symbol or designation on a driver license, identification card or donor registry.

Â Â Â Â Â  (8) ÂDonorÂ means an individual whose body or body part is the subject of an anatomical gift.

Â Â Â Â Â  (9) ÂDonor registryÂ means a centralized database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

Â Â Â Â Â  (10) ÂDriver licenseÂ means a license or permit issued under ORS 807.040, 807.200 or 807.280, regardless of whether conditions are attached to the license or permit.

Â Â Â Â Â  (11) ÂEye bankÂ means an organization licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or portions of human eyes.

Â Â Â Â Â  (12) ÂGuardianÂ means a person appointed by a court to make decisions regarding the support, care, education, health or welfare of an individual. ÂGuardianÂ does not include a guardian ad litem.

Â Â Â Â Â  (13) ÂHospitalÂ means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the
United States
, a state or a subdivision of a state.

Â Â Â Â Â  (14) ÂIdentification cardÂ means the card issued under ORS 807.400 or a comparable provision of the motor vehicle laws of another state.

Â Â Â Â Â  (15) ÂKnowÂ means to have actual knowledge.

Â Â Â Â Â  (16) ÂMinorÂ means an individual who is under 18 years of age.

Â Â Â Â Â  (17) ÂOrgan procurement organizationÂ means an organization designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

Â Â Â Â Â  (18) ÂParentÂ means a parent whose parental rights have not been terminated.

Â Â Â Â Â  (19) ÂPhysicianÂ means an individual authorized to practice medicine or osteopathy under the law of any state.

Â Â Â Â Â  (20) ÂProcurement organizationÂ means an eye bank, organ procurement organization or tissue bank.

Â Â Â Â Â  (21) ÂProspective donorÂ means an individual who is dead or near death and has been determined by a procurement organization to have a body part that could be medically suitable for transplantation, therapy, research or education. The term does not include an individual who has made a refusal.

Â Â Â Â Â  (22) ÂReasonably availableÂ means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

Â Â Â Â Â  (23) ÂRecipientÂ means an individual into whose body a decedentÂs body part has been or is intended to be transplanted.

Â Â Â Â Â  (24) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

Â Â Â Â Â  (25) ÂRefusalÂ means a record that expressly states an intent to prohibit other persons from making an anatomical gift of an individualÂs body or body part.

Â Â Â Â Â  (26) ÂSignÂ means, with the present intent to authenticate or adopt a record:

Â Â Â Â Â  (a) To execute or adopt a tangible symbol; or

Â Â Â Â Â  (b) To attach to or logically associate with the record an electronic symbol, sound or process.

Â Â Â Â Â  (27) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
.

Â Â Â Â Â  (28) ÂTechnicianÂ means an individual determined to be qualified to remove or process body parts by an appropriate organization that is licensed, accredited or regulated under federal or state law. The term includes an enucleator.

Â Â Â Â Â  (29) ÂTissueÂ means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

Â Â Â Â Â  (30) ÂTissue bankÂ means a person that is licensed, accredited or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue.

Â Â Â Â Â  (31) ÂTransplant hospitalÂ means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients. [2007 c.681 Â§2]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.954 [1995 c.717 Â§3; 1997 c.472 Â§6; 1999 c.201 Â§2; 2005 c.505 Â§3; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.955 Purpose of anatomical gift; persons authorized to make gift. (1) Subject to ORS 97.963, a donor may make an anatomical gift of a donorÂs body or body part during the life of the donor for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (2) An anatomical gift may be made in the manner provided in ORS 97.957 by:

Â Â Â Â Â  (a) The donor, if the donor is an adult or if the donor is a minor and is:

Â Â Â Â Â  (A) Emancipated; or

Â Â Â Â Â  (B) Authorized under ORS 807.280 to apply for an instruction driver permit because the donor is at least 15 years of age;

Â Â Â Â Â  (b) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

Â Â Â Â Â  (c) A parent of the donor, if the donor is an unemancipated minor; or

Â Â Â Â Â  (d) The donorÂs guardian. [2007 c.681 Â§3]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.956 [1995 c.717 Â§4; 1997 c.472 Â§7; 1999 c.201 Â§3; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.957 Methods of making anatomical gift before death of donor. (1) A donor may make an anatomical gift:

Â Â Â Â Â  (a) By a designation on the donorÂs driver license or identification card;

Â Â Â Â Â  (b) In a will;

Â Â Â Â Â  (c) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness;

Â Â Â Â Â  (d) By a donor card or other record signed by the donor or other person making the gift; or

Â Â Â Â Â  (e) By authorizing that a statement, symbol or designation indicating that the donor has made an anatomical gift is to be included on a donor registry.

Â Â Â Â Â  (2) If the donor or other person authorized to make an anatomical gift under ORS 97.955 is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

Â Â Â Â Â  (a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

Â Â Â Â Â  (b) State that it has been signed and witnessed as provided in paragraph (a) of this subsection.

Â Â Â Â Â  (3) Revocation, suspension, expiration or cancellation of a driver license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

Â Â Â Â Â  (4) An anatomical gift made by will takes effect upon the donorÂs death whether or not the will is probated. Invalidation of the will after the donorÂs death does not invalidate the gift. [2007 c.681 Â§4]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.958 [1995 c.717 Â§5; 1997 c.472 Â§8; 1999 c.201 Â§4; 2005 c.505 Â§4; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.959 Revocation or amendment of anatomical gift before death of donor. (1) Except as provided in ORS 97.963, a donor or other person authorized to make an anatomical gift under ORS 97.955 may amend or revoke an anatomical gift by:

Â Â Â Â Â  (a) A record signed by:

Â Â Â Â Â  (A) The donor;

Â Â Â Â Â  (B) The other person; or

Â Â Â Â Â  (C) Subject to subsection (2) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

Â Â Â Â Â  (b) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

Â Â Â Â Â  (2) A record signed pursuant to subsection (1)(a)(C) of this section must:

Â Â Â Â Â  (a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

Â Â Â Â Â  (b) State that it has been signed and witnessed as required in this subsection.

Â Â Â Â Â  (3) Except as provided in ORS 97.963, a donor or other person authorized to make an anatomical gift under ORS 97.955 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

Â Â Â Â Â  (4) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

Â Â Â Â Â  (5) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (3) of this section. [2007 c.681 Â§5]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.960 [1995 c.717 Â§6; 1997 c.472 Â§9; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.961 Refusal to make anatomical gift; effect of refusal. (1) An individual may refuse to make an anatomical gift of the individualÂs body or body part by:

Â Â Â Â Â  (a) A record signed by:

Â Â Â Â Â  (A) The individual; or

Â Â Â Â Â  (B) Subject to subsection (2) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

Â Â Â Â Â  (b) The individualÂs will, whether or not the will is admitted to probate or invalidated after the individualÂs death; or

Â Â Â Â Â  (c) Any form of communication made by the individual during the individualÂs terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

Â Â Â Â Â  (2) A record signed under subsection (1)(a)(B) of this section must:

Â Â Â Â Â  (a) Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

Â Â Â Â Â  (b) State that it has been signed and witnessed as provided in this subsection.

Â Â Â Â Â  (3) An individual who has made a refusal may amend or revoke the refusal:

Â Â Â Â Â  (a) In the manner provided in subsection (1) of this section for making a refusal;

Â Â Â Â Â  (b) By subsequently making an anatomical gift pursuant to ORS 97.957 that is inconsistent with the refusal; or

Â Â Â Â Â  (c) By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, provided that the destruction or cancellation is done with the intent to revoke the refusal.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 97.963 (8), in the absence of an express, contrary indication by the individual set forth in the refusal, an individualÂs unrevoked refusal to make an anatomical gift of the individualÂs body or body part prohibits all other persons from making an anatomical gift of the individualÂs body or body part. [2007 c.681 Â§6]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.962 [1995 c.717 Â§7; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.963 Effect of making, amending or revoking anatomical gift. (1) Except as otherwise provided in subsection (7) of this section and subject to subsection (6) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is prohibited from making, amending or revoking an anatomical gift of a donorÂs body or body part if the donor made an anatomical gift of the donorÂs body or body part under ORS 97.957 or an amendment to an anatomical gift of the donorÂs body or body part under ORS 97.959.

Â Â Â Â Â  (2) A donorÂs revocation of an anatomical gift of the donorÂs body or body part under ORS 97.959 is not a refusal and does not prohibit another person specified in ORS 97.955 or 97.965 from making an anatomical gift of the donorÂs body or body part under ORS 97.957 or 97.967.

Â Â Â Â Â  (3) If a person other than the donor makes an unrevoked anatomical gift of the donorÂs body or body part under ORS 97.957 or an amendment to an anatomical gift of the donorÂs body or body part under ORS 97.959, another person may not make, amend or revoke the gift of the donorÂs body or body part under ORS 97.967.

Â Â Â Â Â  (4) A revocation of an anatomical gift of a donorÂs body or body part under ORS 97.959 by a person other than the donor does not prohibit another person from making an anatomical gift of the body or body part under ORS 97.957 or 97.967.

Â Â Â Â Â  (5) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under ORS 97.955, an anatomical gift of a body part is neither a refusal to give another body part nor a limitation on the making of an anatomical gift of another body part at a later time by the donor or other person.

Â Â Â Â Â  (6) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under ORS 97.955, an anatomical gift of a body part for one or more of the purposes set forth in ORS 97.955 is not a limitation on the making of an anatomical gift of the body part for any of the other purposes by the donor or other person under ORS 97.957 or 97.967.

Â Â Â Â Â  (7) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donorÂs body or body part.

Â Â Â Â Â  (8) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minorÂs refusal. [2007 c.681 Â§7]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.964 [1995 c.717 Â§8; 2005 c.505 Â§5; repealed by 2007 c.681 Â§31]

Â Â Â Â Â  97.965 Persons authorized to make anatomical gift of body or body part of decedent. (1) Subject to subsections (2) and (3) of this section and unless prohibited by ORS 97.961 or 97.963, an anatomical gift of a decedentÂs body or body part for purpose of transplantation, therapy, research or education may be made by any member of the following classes of persons who is reasonably available, in the following order:

Â Â Â Â Â  (a) An agent of the decedent at the time of death who could have made an anatomical gift under ORS 97.955 (2)(b) immediately before the decedentÂs death;

Â Â Â Â Â  (b) The spouse of the decedent;

Â Â Â Â Â  (c) An adult child of the decedent;

Â Â Â Â Â  (d) A parent of the decedent;

Â Â Â Â Â  (e) An adult sibling of the decedent;

Â Â Â Â Â  (f) An adult grandchild of the decedent;

Â Â Â Â Â  (g) A grandparent of the decedent;

Â Â Â Â Â  (h) An adult who exhibited special care and concern for the decedent;

Â Â Â Â Â  (i) A guardian of the decedent at the time of death; or

Â Â Â Â Â  (j) Any other person having the authority to dispose of the decedentÂs body.

Â Â Â Â Â  (2) If there is more than one member of a class listed in subsection (1) of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under ORS 97.969 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

Â Â Â Â Â  (3) A person may not make an anatomical gift if, at the time of the decedentÂs death, a person in a prior class under subsection (1) of this section is reasonably available to make or to object to the making of an anatomical gift. [2007 c.681 Â§8]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.966 [Formerly 97.295; 2007 c.681 Â§30; renumbered 97.984 in 2007]

Â Â Â Â Â  97.967 Methods for making, amending or revoking anatomical gift of body or body part of decedent by authorized person. (1) A person authorized to make an anatomical gift under ORS 97.965 may make an anatomical gift by a document of gift signed by the person making the gift or by that personÂs oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, an anatomical gift by a person authorized under ORS 97.965 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under ORS 97.965 may be:

Â Â Â Â Â  (a) Amended only if a majority of the reasonably available members agree to amendment of the gift; or

Â Â Â Â Â  (b) Revoked only if a majority of the reasonably available members agree to the revocation of the gift or if they are equally divided as to whether to revoke the gift.

Â Â Â Â Â  (3) A revocation under subsection (2) of this section is effective only if, before an incision has been made to remove a body part from the donorÂs body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, physician or technician knows of the revocation. [2007 c.681 Â§9]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.968 [Formerly 97.300; renumbered 97.985 in 2007]

Â Â Â Â Â  97.969 Authorized recipients of anatomical gifts; purposes for which gift may be used. (1) An anatomical gift may be made to the following persons named in the document of gift:

Â Â Â Â Â  (a) A hospital, accredited medical school, dental school, college, university, organ procurement organization or other appropriate person, for research or education;

Â Â Â Â Â  (b) Subject to subsection (2) of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the body part; or

Â Â Â Â Â  (c) An eye bank or tissue bank.

Â Â Â Â Â  (2) If an anatomical gift to an individual under subsection (1)(b) of this section cannot be transplanted into the individual, the body part passes in accordance with subsection (7) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

Â Â Â Â Â  (3) If an anatomical gift of one or more specific body parts or of all body parts is made in a document of gift that does not name a person described in subsection (1) of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

Â Â Â Â Â  (a) If the body part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

Â Â Â Â Â  (b) If the body part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

Â Â Â Â Â  (c) If the body part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

Â Â Â Â Â  (d) If the body part is an organ, an eye or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

Â Â Â Â Â  (4) For the purposes of subsection (3) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

Â Â Â Â Â  (5) If an anatomical gift of one or more specific body parts is made in a document of gift that does not name a person described in subsection (1) of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (7) of this section.

Â Â Â Â Â  (6) If a document of gift specifies only a general intent to make an anatomical gift by words such as Âdonor,Â Âorgan donorÂ or Âbody donorÂ or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (7) of this section.

Â Â Â Â Â  (7) For purposes of subsections (2), (5) and (6) of this section, the following rules apply:

Â Â Â Â Â  (a) If the body part is an eye, the gift passes to the appropriate eye bank.

Â Â Â Â Â  (b) If the body part is tissue, the gift passes to the appropriate tissue bank.

Â Â Â Â Â  (c) If the body part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

Â Â Â Â Â  (8) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subsection (1)(b) of this section, passes to the organ procurement organization as custodian of the organ.

Â Â Â Â Â  (9) If an anatomical gift does not pass pursuant to subsections (1) to (8) of this section or the decedentÂs body or body part is not used for transplantation, therapy, research or education, custody of the body or body part passes to the person under obligation to dispose of the body or body part.

Â Â Â Â Â  (10) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under ORS 97.957 or 97.967 or if the person knows that the decedent made a refusal under ORS 97.961 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

Â Â Â Â Â  (11) Except as otherwise provided in subsection (1)(b) of this section, ORS 97.951 to 97.982 do not affect the allocation of organs for transplantation or therapy. [2007 c.681 Â§10]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.970 Search for document of anatomical gift or refusal; duty to send document or refusal to hospital. (1) The following persons shall make a reasonable search of an individual who the persons reasonably believe is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

Â Â Â Â Â  (a) A law enforcement officer, firefighter, paramedic or other emergency rescuer finding the individual; and

Â Â Â Â Â  (b) If no other source of the information is immediately available, a hospital, as soon as practicable after the individualÂs arrival at the hospital.

Â Â Â Â Â  (2) If a document of gift or a refusal to make an anatomical gift is located by the search required by subsection (1)(a) of this section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or the refusal to the hospital.

Â Â Â Â Â  (3) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions. [2007 c.681 Â§11]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.971 Delivery of document of gift or refusal not required; right to examine. (1) A document of gift need not be delivered during the donorÂs lifetime to be effective.

Â Â Â Â Â  (2) Upon or after an individualÂs death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or the refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to whom the gift could pass under ORS 97.969. [2007 c.681 Â§12]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.972 Rights and duties of procurement organizations and others; authorized examinations. (1) When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the Department of Transportation and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

Â Â Â Â Â  (2) A procurement organization must be allowed reasonable access to information in the records of the Department of Transportation to ascertain whether an individual at or near death is a donor.

Â Â Â Â Â  (3) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a body part that is or could be the subject of an anatomical gift for transplantation, therapy, research or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the body part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

Â Â Â Â Â  (4) Unless otherwise prohibited by law, at any time after a donorÂs death, the person to whom a body part passes under ORS 97.969 may conduct any reasonable examination necessary to ensure the medical suitability of the body or body part for its intended purpose.

Â Â Â Â Â  (5) Unless otherwise prohibited by law, an examination under subsection (3) or (4) of this section may include an examination of all medical and dental records of the donor or prospective donor.

Â Â Â Â Â  (6) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

Â Â Â Â Â  (7) Upon referral by a hospital under subsection (1) of this section, a procurement organization shall make a reasonable search for any person listed in ORS 97.965 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended or revoked, it shall promptly advise the other person of all relevant information.

Â Â Â Â Â  (8) Subject to ORS 97.969 (9) and 97.980, the rights of the person to whom a body part passes under ORS 97.969 are superior to the rights of all others with respect to the body part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and ORS 97.951 to 97.982, a person who accepts an anatomical gift of an entire body may allow embalming, burial or cremation and use of remains in a funeral service. If the gift is of a body part, the person to whom the body part passes under ORS 97.969, upon the death of the donor and before embalming, burial or cremation, shall cause the body part to be removed without unnecessary mutilation.

Â Â Â Â Â  (9) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedentÂs death may participate in the procedures for removing or transplanting a body part from the decedent.

Â Â Â Â Â  (10) A physician or technician may remove from the body of a donor a donated body part that the physician or technician is qualified to remove. [2007 c.681 Â§13]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.973 Coordination of procurement and use of anatomical gifts. Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts. [2007 c.681 Â§14]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.974 Immunity of persons acting in accordance with ORS 97.951 to 97.982. (1) A person who acts in accordance with ORS 97.951 to 97.982 or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution or administrative proceeding.

Â Â Â Â Â  (2) Neither the person making an anatomical gift nor the donorÂs estate is liable for any injury or damage that results from the making or use of the gift.

Â Â Â Â Â  (3) In determining whether an anatomical gift has been made, amended or revoked under ORS 97.951 to 97.982, a person may rely upon representations of an individual listed in ORS 97.965 (1)(b), (c), (d), (e), (f), (g) or (h) relating to the individualÂs relationship to the donor or prospective donor unless the person knows that the representation is untrue. [2007 c.681 Â§15]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.975 [Formerly 97.930; renumbered 97.987 in 2007]

Â Â Â Â Â  97.976 Law governing validity of document of gift; presumption of validity. (1) A document of gift is valid if executed in accordance with:

Â Â Â Â Â  (a) ORS 97.951 to 97.982;

Â Â Â Â Â  (b) The laws of the state or country where it was executed; or

Â Â Â Â Â  (c) The laws of the state or country where the person making the anatomical gift was domiciled, had a place of residence or was a national at the time the document of gift was executed.

Â Â Â Â Â  (2) If a document of gift is valid under this section, the law of this state governs the interpretation of the document of gift.

Â Â Â Â Â  (3) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked. [2007 c.681 Â§16]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.977 Donor registry; duty of Department of Transportation to cooperate with donor registry. (1)(a) The Department of Human Services may allow an organ procurement organization to establish a donor registry.

Â Â Â Â Â  (b) Only one donor registry may be established within this state.

Â Â Â Â Â  (c) The donor registry shall comply with subsections (3) and (4) of this section.

Â Â Â Â Â  (2) The Department of Transportation shall:

Â Â Â Â Â  (a) Cooperate with a person who administers the donor registry established under subsection (1) of this section for the purpose of transferring to the donor registry all relevant information regarding a donorÂs making, amending or revoking an anatomical gift.

Â Â Â Â Â  (b) When requested by the organ procurement organization that has established the donor registry in this state, the department shall electronically transfer to the organ procurement organization the name, address, birthdate and donor designation listed on the driver license or identification card of a person designated as a donor. The organ procurement organization shall treat the information transferred from the department as confidential and may use the information only to expedite the making of anatomical gifts authorized by the donor.

Â Â Â Â Â  (3) The donor registry must:

Â Â Â Â Â  (a) Allow a donor or other person authorized under ORS 97.955 to include on the donor registry a statement or symbol that the donor has made, amended or revoked an anatomical gift;

Â Â Â Â Â  (b) Be accessible to a procurement organization to allow the procurement organization to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift; and

Â Â Â Â Â  (c) Be accessible for purposes of this subsection seven days a week on a 24-hour basis.

Â Â Â Â Â  (4) Personally identifiable information on the donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor or person who made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended or revoked an anatomical gift. [2007 c.681 Â§17]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.978 Resolution of conflict between potential anatomical gift and advance directive. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdvance directiveÂ has the meaning given that term in ORS 127.505.

Â Â Â Â Â  (b) ÂDeclarationÂ means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

Â Â Â Â Â  (c) ÂHealth care decisionÂ means any decision regarding the health care of a prospective donor.

Â Â Â Â Â  (2) If a prospective donor has a declaration or advance directive and the terms of the declaration or advance directive and the express or implied terms of a potential anatomical gift are in conflict regarding administration of measures necessary to ensure the medical suitability of a body part for transplantation, therapy, research or education, the prospective donor and the prospective donorÂs attending physician shall confer to resolve the conflict.

Â Â Â Â Â  (3) If the prospective donor is incapable of resolving the conflict, one of the following persons shall act for the prospective donor to resolve the conflict:

Â Â Â Â Â  (a) An agent acting under the prospective donorÂs declaration or advance directive; or

Â Â Â Â Â  (b) If an agent is not named in the declaration or advance directive or the agent is not reasonably available, another person authorized by law, other than in ORS 97.951 to 97.982, to make health care decisions for the prospective donor.

Â Â Â Â Â  (4) The conflict must be resolved as expeditiously as possible.

Â Â Â Â Â  (5) Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any person authorized under ORS 97.965 to make an anatomical gift for the prospective donor.

Â Â Â Â Â  (6) During the resolution of the conflict, measures necessary to ensure the medical suitability of the body part may not be withheld or withdrawn from the prospective donor unless withholding or withdrawing the measures is medically indicated by appropriate end of life care. [2007 c.681 Â§18]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.979 Cooperation between medical examiner and procurement organization. (1) A medical examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (2) Subject to ORS 97.980, if a medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the medical examiner and a post-mortem examination is going to be performed, the medical examiner or designee shall conduct a post-mortem examination of the body or the body part in a manner and within a period compatible with its preservation for the purposes of the gift.

Â Â Â Â Â  (3) A body part may not be removed from the body of a decedent under the jurisdiction of a medical examiner for transplantation, therapy, research or education unless the body part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a medical examiner from performing the medicolegal investigation upon the body or body parts of a decedent under the jurisdiction of the medical examiner. [2007 c.681 Â§19]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.980 Facilitation of anatomical gift from decedent whose body is under jurisdiction of medical examiner. (1) Upon request of a procurement organization, a medical examiner shall release to the procurement organization the name, contact information and available medical and social history of a decedent whose body is under the jurisdiction of the medical examiner. If the decedentÂs body or body part is medically suitable for transplantation, therapy, research or education, the medical examiner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the medical examiner only if relevant to transplantation, therapy, research or education.

Â Â Â Â Â  (2) The medical examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, X-rays, other diagnostic results and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the medical examiner that the medical examiner determines may be relevant to the investigation.

Â Â Â Â Â  (3) A person who has any information requested by a medical examiner pursuant to subsection (2) of this section shall provide that information as expeditiously as possible to allow the medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of body parts for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (4) If an anatomical gift has been or might be made of a body part of a decedent whose body is under the jurisdiction of the medical examiner and a post-mortem examination is not required, or the medical examiner determines that a post-mortem examination is required but that the recovery of the body part that is the subject of an anatomical gift will not interfere with the examination, the medical examiner and procurement organization shall cooperate in the timely removal of the body part from the decedent for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (5) If an anatomical gift of a body part from the decedent under the jurisdiction of the medical examiner has been or might be made, but the medical examiner initially believes that the recovery of the body part could interfere with the post-mortem investigation into the decedentÂs cause or manner of death, the medical examiner shall consult with the procurement organization, or physician or technician designated by the procurement organization, about the proposed recovery. The procurement organization shall provide the medical examiner with all of the information that the procurement organization possesses that could relate to the decedentÂs cause or manner of death.

Â Â Â Â Â  (6)(a) The medical examiner and the procurement organization may enter into an agreement establishing protocols and procedures governing their relationship when:

Â Â Â Â Â  (A) An anatomical gift of a body part from a decedent whose body is under the jurisdiction of the medical examiner has been or might be made; and

Â Â Â Â Â  (B) The medical examiner believes that the recovery of the body part could interfere with the post-mortem investigation into the decedentÂs cause or manner of death or the documentation or preservation of evidence.

Â Â Â Â Â  (b) A decision regarding the recovery of the body part from the decedent shall be made in accordance with the agreement.

Â Â Â Â Â  (c) The medical examiner and the procurement organization shall evaluate the effectiveness of the agreement at regular intervals but not less frequently than every two years.

Â Â Â Â Â  (7)(a) In the absence of an agreement establishing protocols and procedures governing the relationship between the medical examiner and the procurement organization when an anatomical gift of an eye or tissue from a decedent whose body is under the jurisdiction of the medical examiner has been or might be made, and following the consultation under subsection (5) of this section, the medical examiner may delay the recovery of the eye or tissue until after the collection of evidence or the post-mortem examination, in order to preserve and collect evidence, to maintain a proper chain of custody and to allow an accurate determination of the decedentÂs cause or manner of death.

Â Â Â Â Â  (b) When a determination to delay the recovery of an eye or tissue is made, every effort possible shall be made by the medical examiner to complete the collection of evidence or the post-mortem examination in a timely manner compatible with the preservation of the eye or tissue for the purpose of transplantation, therapy, research or education.

Â Â Â Â Â  (c) The collection of evidence or the post-mortem examination shall occur during the normal business hours of the medical examiner and, when possible and practicable, at times other than the normal business hours of the medical examiner.

Â Â Â Â Â  (d) If the collection of evidence or the post-mortem examination occurs at times other than the normal business hours of the medical examiner, the procurement organization shall reimburse the medical examiner a mutually agreed-upon reasonable fee.

Â Â Â Â Â  (8) If the medical examiner denies or delays recovery under subsection (6) or (7) of this section, the medical examiner shall:

Â Â Â Â Â  (a) Explain in a record the specific reasons for not allowing or for delaying recovery of the body part;

Â Â Â Â Â  (b) Include the specific reasons in the records of the medical examiner; and

Â Â Â Â Â  (c) Provide a record with the specific reasons to the procurement organization.

Â Â Â Â Â  (9) If the medical examiner allows recovery of a body part, the procurement organization shall cooperate with the medical examiner in any documentation of injuries and the preservation and collection of evidence prior to and during the recovery of the body part and, upon request of the medical examiner, shall cause the physician or technician who removes the body part to provide the medical examiner with a record describing the condition of the body part, a photograph and any other information and observations that would assist in the post-mortem examination. [2007 c.681 Â§20]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.981 Purchase or sale of body parts prohibited. (1) Except as otherwise provided in subsection (3) of this section, a person commits the crime of purchase or sale of a body part for transplantation or therapy if the person, for valuable consideration, knowingly purchases or sells a body part for transplantation or therapy if removal of the body part from an individual is intended to occur after the individualÂs death.

Â Â Â Â Â  (2) Purchase or sale of a body part for transplantation or therapy is a Class C felony.

Â Â Â Â Â  (3) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation or disposal of a body part. [2007 c.681 Â§21]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.982 Alteration of document of anatomical gift prohibited. (1) A person commits the crime of alteration of a document of gift if the person, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces or obliterates a document of gift, an amendment or revocation of a document of gift or a refusal.

Â Â Â Â Â  (2) Alteration of a document of gift is a Class C felony. [2007 c.681 Â§22]

Â Â Â Â Â  Note: See note under 97.951.

Â Â Â Â Â  97.983 Relation to Electronic Signatures in Global and National Commerce Act. The provisions of ORS 97.951 to 97.982 modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede section 101(a) of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001, or authorize electronic delivery of any of the notices described in section 103(b) of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7003(b) as in effect January 1, 2008. [2007 c.681 Â§23]

Â Â Â Â Â  Note: 97.983 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ANATOMICAL GIFTS

Â Â Â Â Â  97.984 Liability of executor who carries out anatomical gift. A person named executor who carries out an anatomical gift of the testator made under the provisions of ORS 97.957 before issuance of letters testamentary or under a will which is not admitted to probate shall not be liable to the surviving spouse or next of kin for performing acts necessary to carry out the gift of the testator. [Formerly 97.966]

Â Â Â Â Â  97.985 Transplants not covered by implied warranty. (1) The procuring, processing, furnishing, distributing, administering or using of any part of a human body for the purpose of injecting, transfusing or transplanting that part into a human body is not a sales transaction covered by an implied warranty under the Uniform Commercial Code or otherwise.

Â Â Â Â Â  (2) As used in this section, ÂpartÂ means organs or parts of organs, tissues, eyes or parts of eyes, bones, arteries, blood, other fluids and any other portions of a human body. [Formerly 97.968]

FEDERAL AID FOR CEMETERIES

Â Â Â Â Â  97.987 Department of Transportation use of federal moneys for cemetery care. (1) In addition to any other duties of the Department of Transportation, the department may apply for, accept and expend, use or dispose of moneys and property received from the federal government for the purpose of establishing any program of restoration, care, maintenance and preservation of cemeteries. The department shall administer any funds received pursuant to this section in accordance with the conditions established by the federal government.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section the Department of Transportation may contract or consult with any nonprofit corporation established for the purpose of promoting cemetery care and maintenance. [Formerly 97.975]

PENALTIES

Â Â Â Â Â  97.990 Penalties. (1) Violation of ORS 97.160 is a misdemeanor and upon conviction is punishable by a fine not exceeding $100.

Â Â Â Â Â  (2) Every officer, agent or employee of this state or of any county, city or any other municipal subdivision thereof who willfully neglects to notify the Demonstrator of Anatomy of the existence of a body as required by ORS 97.170 to 97.210 or who refuses to deliver possession of such body according to the provisions of ORS 97.170 to 97.210 or who mutilates or permits any such body to be mutilated so that it is not valuable for anatomical purposes or who refuses or neglects to perform any of the duties enjoined upon the officer, agent or employee by ORS 97.170 to 97.210, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $50 for each offense.

Â Â Â Â Â  (3) Violation of ORS 97.520, 97.530 or 97.540 is a misdemeanor.

Â Â Â Â Â  (4) Any person, association or corporation who operates a cemetery, mausoleum or columbarium contrary to the provisions of ORS 97.020 to 97.040, 97.110 to 97.130, 97.145, 97.150, 97.220, 97.310 to 97.360 (1), 97.440, 97.510 to 97.560, 97.710, 97.720, 97.810, 97.820, 97.830 and 97.840 to 97.860 is guilty of maintaining a nuisance and, upon conviction, is punishable by a fine not exceeding $500 or by imprisonment in the county jail for not more than six months, or both.

Â Â Â Â Â  (5)(a) Violation of ORS 97.745 is a Class C felony.

Â Â Â Â Â  (b) In addition to any other sentence provided by law for criminal violations of ORS 97.745, the judge shall impose a penalty not to exceed $10,000 on any person convicted of a criminal violation of ORS 97.745.

Â Â Â Â Â  (6) In addition to the penalty of subsection (5) of this section, any native Indian artifacts or human remains taken by, or in possession of, any person sentenced under subsection (5) of this section and all equipment used in the violation may be ordered forfeited by the court in which conviction occurs, and may be disposed of as the court directs. [Subsections (5) to (7) enacted as 1977 c.183 Â§12; subsection (8) enacted as 1977 c.647 Â§4; 1979 c.420 Â§3; 1983 c.526 Â§6; 1985 c.198 Â§5; subsections (5) to (7) renumbered 127.990 in 1991; subsection (5)(b) of 1995 Edition enacted as 1995 c.543 Â§3]

Â Â Â Â Â  97.992 Penalties for ORS 97.937. Violation of any of the provisions of ORS 97.937 is punishable, upon conviction, by a fine not exceeding $1,000, or imprisonment in the county jail not exceeding one year, or both. [Formerly 128.990]

Â Â Â Â Â  Note: 97.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  97.994 Penalties for ORS 97.931, 97.933 and 97.941. Violation of any of the provisions of ORS 97.931, 97.933, 97.941 or 97.943 is punishable as a Class A misdemeanor. [Formerly 128.991; 2003 c.362 Â§9]

Â Â Â Â Â  Note: 97.994 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 97 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 98

Chapter 98 Â Lost, Unordered and Unclaimed Property;

Unlawfully Parked Vehicles

2007 EDITION

LOST, UNCLAIMED PROPERTY; PARKED VEHICLES

PROPERTY RIGHTS AND TRANSACTIONS

RIGHTS AND DUTIES OF FINDERS AND OWNERS

98.005Â Â Â Â Â Â  Rights and duties of finder of money or goods

98.015Â Â Â Â Â Â  Liability of noncomplying finder; forfeiture to county of unreclaimed money or goods

98.025Â Â Â Â Â Â  Rights of owner

FINDERÂS REPORTS

98.050Â Â Â Â Â Â  FinderÂs reports; rules; fee

DISPOSAL OF CONSIGNED OR BAILED PROPERTY THAT IS UNCLAIMED

98.110Â Â Â Â Â Â  Record to be kept by consignee or bailee of property

98.120Â Â Â Â Â Â  Notice to owner of receipt of property by consignee or bailee

98.130Â Â Â Â Â Â  Right of custodian to sell property

98.140Â Â Â Â Â Â  Notice of sale

98.150Â Â Â Â Â Â  Affidavit by custodian when no response to notice

98.160Â Â Â Â Â Â  Inventory and order to sell

98.170Â Â Â Â Â Â
Sale

98.180Â Â Â Â Â Â  Delivery of proceeds to justice

98.190Â Â Â Â Â Â  Disposal of proceeds by justice

98.200Â Â Â Â Â Â  Procedure by county treasurer

98.210Â Â Â Â Â Â  Payment to person proving ownership

98.230Â Â Â Â Â Â
Sale
of perishable property

98.240Â Â Â Â Â Â  Fees allowed to justice of peace and constable or sheriff

UNCLAIMED PROPERTY IN POSSESSION OF LAW ENFORCEMENT AGENCY

98.245Â Â Â Â Â Â  Disposition of unclaimed property; notice of pending disposition; procedure

UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT

98.302Â Â Â Â Â Â  Definitions for ORS 98.302 to 98.436

98.304Â Â Â Â Â Â  When intangible property subject to custody of state

98.308Â Â Â Â Â Â  Intangible property held by financial institution

98.309Â Â Â Â Â Â  When travelerÂs check or money order presumed abandoned

98.311Â Â Â Â Â Â  Service charge on unclaimed property

98.314Â Â Â Â Â Â  Unclaimed funds held by insurance companies

98.316Â Â Â Â Â Â  Deposits and refunds held by utilities

98.322Â Â Â Â Â Â  Intangible equity ownership interests in business associations

98.326Â Â Â Â Â Â  Property of business associations or financial institutions held in the course of dissolution

98.328Â Â Â Â Â Â  Property held in safe deposit box

98.329Â Â Â Â Â Â  Delivery of property before presumed abandoned; rules

98.332Â Â Â Â Â Â  Property held by fiduciaries

98.334Â Â Â Â Â Â  Unpaid wages unclaimed by owner

98.336Â Â Â Â Â Â  Property held by government and public authorities

98.338Â Â Â Â Â Â  Credit memo unclaimed by owner

98.342Â Â Â Â Â Â  Miscellaneous personal property held for another person

98.346Â Â Â Â Â Â  Reciprocity for property presumed abandoned or escheated under the laws of another state

98.348Â Â Â Â Â Â  Recovery of abandoned property by another state; form of claim; indemnification of this state

98.352Â Â Â Â Â Â  Report of abandoned property

98.353Â Â Â Â Â Â  Information on filing report provided by Department of State Lands

98.354Â Â Â Â Â Â  Records of ownership or issuance of instruments to be maintained

98.356Â Â Â Â Â Â  Notice and publication of lists of unclaimed property; rules

98.362Â Â Â Â Â Â  Delivery of certificate of ownership of intangible equity ownership interest

98.366Â Â Â Â Â Â  Relief from liability by payment or delivery

98.372Â Â Â Â Â Â  Income accruing after payment or delivery

98.376Â Â Â Â Â Â  Periods of limitation not a bar

98.382Â Â Â Â Â Â
Sale
of abandoned and unclaimed property; methods; rules

98.384Â Â Â Â Â Â  Destruction or disposition of unclaimed property

98.386Â Â Â Â Â Â  Deposit of funds

98.388Â Â Â Â Â Â  Unclaimed Property Revolving Fund

98.392Â Â Â Â Â Â  Claim for unclaimed property delivered to Department of State Lands; time for claim; claims for securities

98.396Â Â Â Â Â Â  Determination of claim; payment; reimbursement

98.402Â Â Â Â Â Â  Hearing on claim; judicial action if administrator fails to act

98.412Â Â Â Â Â Â  Records and reports; examination; hearing

98.416Â Â Â Â Â Â  Proceeding to compel delivery of unclaimed property; interest

98.422Â Â Â Â Â Â  Rules

98.424Â Â Â Â Â Â  Agreements with other states; exchange of information; rules; Attorney General action in name of other state

98.432Â Â Â Â Â Â  Uniformity of interpretation

98.436Â Â Â Â Â Â  Short title

UNORDERED GOODS

98.450Â Â Â Â Â Â  Unordered goods presumed gifts

MOLDS AND FORMS

98.470Â Â Â Â Â Â  Definitions for ORS 98.470 to 98.490

98.475Â Â Â Â Â Â  Molder may take title to unclaimed mold

98.480Â Â Â Â Â Â  Notice to customer; contents

98.485Â Â Â Â Â Â  Duty to make mold unusable when title not taken

98.490Â Â Â Â Â Â  Effect of written agreement between molder and customer

REMOVAL OF TREES OR LOGS FROM COUNTY ROADS OR STATE HIGHWAYS

98.640Â Â Â Â Â Â  OwnerÂs duty to remove trees, logs, poles or piling deposited on state highways

98.642Â Â Â Â Â Â  Effect of failure to remove trees, logs, poles or piling

98.644Â Â Â Â Â Â  ORS 98.640 and 98.642 inapplicable to certain trees, logs, poles or piling

98.650Â Â Â Â Â Â  OwnerÂs duty to remove trees, logs, poles or piling deposited on county roads

98.652Â Â Â Â Â Â  Effect of failure to remove trees, logs, poles or piling

98.654Â Â Â Â Â Â  ORS 98.650 and 98.652 inapplicable to certain trees, logs, poles or piling and to certain county roads

DISPOSITION OF UNLAWFULLY PARKED VEHICLES AND ABANDONED VEHICLES

98.805Â Â Â Â Â Â  Definitions for ORS 98.810 to 98.818, 98.830, 98.835 and 98.840

98.810Â Â Â Â Â Â  Unauthorized parking of vehicle on proscribed property prohibited

98.812Â Â Â Â Â Â  Towing and storage of unlawfully parked vehicle; lien for towage, care and storage charges; notice requirements

98.818Â Â Â Â Â Â  Preference of lien

98.830Â Â Â Â Â Â  Towing abandoned vehicle from private property; conditions

98.835Â Â Â Â Â Â  Immunity from civil liability for towing abandoned vehicle; lien for towage, care and storage charges; notice requirements

98.840Â Â Â Â Â Â  Towing vehicle alternative to procedure in ORS 98.810 to 98.818

INVOLUNTARY LOSS OF USE OF VEHICLES

98.850Â Â Â Â Â Â  Legislative findings and declaration

98.852Â Â Â Â Â Â  Definitions for ORS 98.854 to 98.862

98.854Â Â Â Â Â Â  Prohibitions placed on tower of vehicles

98.856Â Â Â Â Â Â  Tower responsibility of disclosure to owner or operator of vehicle

98.858Â Â Â Â Â Â  Right of owner or person in lawful possession of vehicle to redeem vehicle, contact tower and obtain property of emergency nature

98.860Â Â Â Â Â Â  Conditions for release of vehicle to insurance company undertaking to adjust claim; towerÂs good-faith release of vehicle

98.862Â Â Â Â Â Â  Exceptions to requirements of ORS 98.856

98.864Â Â Â Â Â Â  Rules

PENALTIES

98.991Â Â Â Â Â Â  Penalties relating to unclaimed property

98.992Â Â Â Â Â Â  Penalty for failure to report, pay or deliver property under ORS 98.302 to 98.436

RIGHTS AND DUTIES OF FINDERS AND OWNERS

Â Â Â Â Â  98.005 Rights and duties of finder of money or goods. (1) If any person finds money or goods valued at $100 or more, and if the owner of the money or goods is unknown, such person, within 10 days after the date of the finding, shall give notice of the finding in writing to the county clerk of the county in which the money or goods was found. Within 20 days after the date of the finding, the finder of the money or goods shall cause to be published in a newspaper of general circulation in the county a notice of the finding once each week for two consecutive weeks. Each such notice shall state the general description of the money or goods found, the name and address of the finder and final date before which such goods may be claimed.

Â Â Â Â Â  (2) If no person appears and establishes ownership of the money or goods prior to the expiration of three months after the date of the notice to the county clerk under subsection (1) of this section, the finder shall be the owner of the money or goods. [1973 c.642 Â§1; 1989 c.522 Â§1]

Â Â Â Â Â  98.010 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.015 Liability of noncomplying finder; forfeiture to county of unreclaimed money or goods. If any person who finds money or goods valued at $100 or more fails to comply with ORS 98.005, the person shall be liable, upon conviction for violation of ORS 164.065, to the county for the money or goods or the full value of the money or goods. The county treasurer shall hold the money or goods or their value for owner thereof and shall publish notice of the finding of the money or goods in the manner provided in ORS 98.005. If the owner has not reclaimed such money or goods within three months after the date of the first publication of notice by the county treasurer, the owner shall forfeit the rights of the owner to the value of such money or goods and the value of such money or goods shall be placed in the general fund of the county to be used for the payment of the general operating expenses of the county. [1973 c.642 Â§2; 1989 c.522 Â§2]

Â Â Â Â Â  98.020 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.025 Rights of owner. If an owner of money or goods found by another person appears and establishes a claim to such money or goods within the time period prescribed by ORS 98.005 or 98.015, whichever applies, the owner shall have restitution of such money or goods or their value upon payment of all costs and charges incurred in the finding, giving of notice, care and custody of such money or goods. [1973 c.642 Â§3]

Â Â Â Â Â  98.030 [Repealed by 1973 c.642 Â§13]

Â Â Â Â Â  98.040 [Repealed by 1973 c.642 Â§13]

FINDERÂS REPORTS

Â Â Â Â Â  98.050 FinderÂs reports; rules; fee. (1) The administrator may compile information or data in the possession of the Department of State Lands into finderÂs reports at the request of any person to assist in finding the owners of abandoned or unclaimed property.

Â Â Â Â Â  (2) The administrator shall adopt by rule a fee for copies of finderÂs reports. The fee charged shall be commensurate with preparation costs including production, duplication and staff time involved.

Â Â Â Â Â  (3) Any person requesting a copy of a finderÂs report shall be charged the fee.

Â Â Â Â Â  (4) As used in subsections (1) to (3) of this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the same meaning as given by ORS 98.302.

Â Â Â Â Â  (b) ÂPersonÂ includes any natural person, corporation, partnership, firm or association.

Â Â Â Â Â  (c) ÂFinderÂs reportÂ means any report prepared by the administrator for the benefit of any person to assist in finding the owners of abandoned or unclaimed property. [1987 c.708 Â§Â§1,2; 2001 c.237 Â§2]

DISPOSAL OF CONSIGNED OR BAILED PROPERTY THAT IS UNCLAIMED

Â Â Â Â Â  98.110 Record to be kept by consignee or bailee of property. When personal property is consigned to or deposited with any forwarding merchant, wharf, warehouse, tavern keeper or the keeper of any depot for the reception and storage of trucks, baggage, merchandise or other personal property, the consignee or bailee shall immediately cause to be entered in a book kept by the consignee or bailee a description of such property, with the date of its reception.

Â Â Â Â Â  98.120 Notice to owner of receipt of property by consignee or bailee. If personal property left with a consignee or bailee referred to in ORS 98.110 was not left for the purpose of being forwarded or disposed of according to directions received by the consignee or bailee at or before the time of its reception, and if the name and residence of the owner of the property is known to the person having the property in the possession of the person, the person shall immediately notify the owner, by letter directed to the owner and deposited in the post office, of the reception of such property.

Â Â Â Â Â  98.130 Right of custodian to sell property. If personal property deposited with a consignee or bailee as mentioned in ORS 98.110 or 98.120 is not claimed and taken away within one year after the time it was received, the person having possession thereof may at any time thereafter proceed to sell the property in the manner provided in ORS 98.140 to 98.240.

Â Â Â Â Â  98.140 Notice of sale. Before property shall be sold pursuant to ORS 98.130, at least 60 daysÂ notice of sale shall be given the owner of the property, if the name and residence of the owner are known, either personally or by mail, or by leaving a notice at the residence or place of doing business of the owner, or, if the name and residence of the owner is not known, a notice shall be published containing a description of the property for six weeks successively in a newspaper published in the county where the property was deposited. If there is no newspaper published in that county, then the notice shall be published in a newspaper nearest thereto in the state. The last publication of the notice shall be at least 18 days prior to the time of sale.

Â Â Â Â Â  98.150 Affidavit by custodian when no response to notice. If the owner or person entitled to the property to be sold pursuant to ORS 98.130 shall not take it away and pay the charges thereon after 60 daysÂ notice is given, the person having possession thereof, the agent or attorney of the person shall deliver to a justice of the peace of the county where the property was received an affidavit setting forth a description of the property remaining unclaimed, the time of its reception, the publication of the notice, and whether the owner of the property is known or unknown.

Â Â Â Â Â  98.160 Inventory and order to sell. Upon the delivery to the justice of the peace of the affidavit as provided in ORS 98.150, the justice shall cause the property to be examined in the presence of the justice, and a true inventory thereof to be made. The justice shall annex to such inventory an order under the hand of the justice that the property therein described be sold at public auction by any constable of the constable district where the property is located, or if there is no constable, then by the county sheriff. [Amended by 1963 c.228 Â§1]

Â Â Â Â Â  98.170
Sale
. The constable or sheriff receiving the inventory and order provided for in ORS 98.160 shall give 10 daysÂ notice of the sale by posting written notices thereof in three or more places in such constable district, or in the county, and sell the property at public auction to the highest bidder in the same manner as provided by law for sales under execution from justice courts. [Amended by 1963 c.228 Â§2]

Â Â Â Â Â  98.180 Delivery of proceeds to justice. Upon completing the sale provided for in ORS 98.170, the constable or sheriff making the sale shall indorse upon the order provided for in ORS 98.160 a return of the proceedings. The constable or sheriff shall deliver the order to the justice, together with the inventory and the proceeds of sale, after deducting fees. [Amended by 1963 c.228 Â§3]

Â Â Â Â Â  98.190 Disposal of proceeds by justice. From the proceeds of the sale provided for in ORS 98.170, the justice shall pay all legal charges that have been incurred in relation to the property, or a ratable proportion of each charge if the proceeds of the sale are not sufficient to pay all the charges; and the balance, if there is any, the justice shall immediately pay over to the treasurer of the county in which the property was sold, and deliver a statement therewith containing a description of the property sold, the gross amount of the sale, and the costs, charges and expenses paid to each person.

Â Â Â Â Â  98.200 Procedure by county treasurer. The county treasurer shall make an entry of the amount received by the county treasurer and the time when received, and shall file in the office of the county treasurer the statement delivered to the county treasurer by the justice pursuant to ORS 98.190.

Â Â Â Â Â  98.210 Payment to person proving ownership. If the owner of the property sold, or the legal representative of the owner, furnishes satisfactory evidence to the treasurer of ownership of the property deposited in the county treasury pursuant to ORS 98.190, the owner shall be entitled to receive from the treasurer the amount deposited with the treasurer. [Amended by 1957 c.670 Â§30]

Â Â Â Â Â  98.220 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.230
Sale
of perishable property. Perishable property consigned or left as mentioned in ORS 98.110, if not reclaimed within 30 days after it was left, may be sold by giving 10 daysÂ notice thereof. The sale shall be conducted and the proceeds of the sale shall be applied as provided in ORS 98.170 to 98.210. Any property in a state of decay or manifestly liable to immediately become decayed, may, after inspection, be summarily sold by order of a justice of the peace, as provided in ORS 98.160.

Â Â Â Â Â  98.240 Fees allowed to justice of peace and constable or sheriff. A justice of the peace shall receive $9 for each dayÂs service rendered pursuant to ORS 98.160 to 98.230; and a constable or sheriff shall receive the same fees as are allowed by law for sales upon an execution, and 50 cents a folio for making an inventory of property. [Amended by 1963 c.228 Â§4; 1965 c.619 Â§33]

UNCLAIMED PROPERTY IN POSSESSION OF LAW ENFORCEMENT AGENCY

Â Â Â Â Â  98.245 Disposition of unclaimed property; notice of pending disposition; procedure. (1) As used in this section:

Â Â Â Â Â  (a) ÂRemoving authorityÂ means a sheriffÂs office, a municipal police department, a state police office, a law enforcement agency created by intergovernmental agreement or a port as defined in ORS 777.005 or 778.005.

Â Â Â Â Â  (b) ÂUnclaimed propertyÂ means personal property that was seized by a removing authority as evidence, abandoned property, found property or stolen property, and that has remained in the physical possession of that removing authority for a period of more than 60 days following conclusion of all criminal actions related to the seizure of the evidence, abandoned property, found property or stolen property, or conclusion of the investigation if no criminal action is filed.

Â Â Â Â Â  (2) Notwithstanding ORS 98.302 to 98.436, and in addition to any other method provided by law, a removing authority may dispose of unclaimed property as follows:

Â Â Â Â Â  (a) An inventory describing the unclaimed property shall be prepared by the removing authority.

Â Â Â Â Â  (b) The removing authority shall publish a notice of intent to dispose of the unclaimed property described in the inventory prepared pursuant to paragraph (a) of this subsection. The notice shall be posted in three public places in the jurisdiction of the removing authority, and shall also be published in a newspaper of general circulation in the jurisdiction of the removing authority. The notice shall include a description of the unclaimed property as provided in the inventory, the address and telephone number of the removing authority and a statement in substantially the following form:

______________________________________________________________________________

NOTICE

Â Â Â Â Â  The (removing authority) has in its physical possession the unclaimed personal property described below. If you have any ownership interest in any of that unclaimed property, you must file a claim with the (removing authority) within 30 days from the date of publication of this notice, or you will lose your interest in that property.

______________________________________________________________________________

Â Â Â Â Â  (c) A copy of the notice described in paragraph (b) of this subsection shall also be sent to any person that the removing authority has reason to believe has an ownership or security interest in any of the unclaimed property described in the notice. A notice sent pursuant to this paragraph shall be sent by regular mail to the last known address of the person.

Â Â Â Â Â  (d) Prior to the expiration of the time period stated in a notice issued pursuant to this section, a person may file a claim that presents proof satisfactory to the removing authority issuing the notice that the person is the lawful owner or security interest holder of any property described in that notice. The removing authority shall then return the property to that person.

Â Â Â Â Â  (e) If a removing authority fails to return property to a person that has timely filed a claim pursuant to paragraph (d) of this subsection, the person may file, within 30 days of the date of the failure to return the property, a petition seeking return of the property to the person. The petition shall be filed in the circuit court for the county in which the removing authority is located. If one or more petitions are filed, the removing authority shall hold the property pending receipt of an order of the court directing disposition of the property or dismissing the petition or petitions with prejudice. If the court grants the petition, the removing authority shall turn the unclaimed property over to the petitioner in accordance with the order.

Â Â Â Â Â  (f) Unless the removing authority or court upholds the claim or petition under paragraph (d) or (e) of this subsection, title to all unclaimed property described in a notice issued pursuant to this section shall pass to the removing authority free of any interest or encumbrance thereon in favor of any person who has:

Â Â Â Â Â  (A) A security interest in the property and to whom the removing authority mailed a copy of the notice described in paragraph (b) of this subsection in accordance with paragraph (c) of this subsection; or

Â Â Â Â Â  (B) Any ownership interest in the property.

Â Â Â Â Â  (g) The removing authority may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts and governmental agencies. Any department, agency or officer of the state or any political subdivision whose official functions include the issuance of certificates or other evidence of title shall be immune from civil or criminal liability when such issuance is pursuant to a bill of sale issued by the removing authority. [1997 c.480 Â§2; 2003 c.693 Â§13]

Â Â Â Â Â  98.260 [1967 c.181 Â§3; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.270 [1967 c.181 Â§1; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.280 [1967 c.181 Â§2; repealed by 1985 c.336 Â§1]

UNIFORM DISPOSITION OF UNCLAIMED PROPERTY ACT

Â Â Â Â Â  98.302 Definitions for ORS 98.302 to 98.436. As used in ORS 98.302 to 98.436 and 98.992, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAdministratorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (2) ÂApparent ownerÂ means the person whose name appears on the records of the holder as the person entitled to property held, issued or owing by the holder.

Â Â Â Â Â  (3) ÂBusiness associationÂ means a nonpublic corporation, joint stock company, business trust, partnership, investment company or an association for business purposes of two or more individuals, whether or not for profit, including a financial institution, insurance company or utility.

Â Â Â Â Â  (4) ÂDomicileÂ means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a financial institution or a trust company, as those terms are defined in ORS 706.008, a safe deposit company, a private banker, a savings and loan association, a building and loan association or an investment company.

Â Â Â Â Â  (6) ÂHolderÂ means a person, wherever organized or domiciled, who is in possession of property belonging to another, a trustee or indebted to another on an obligation.

Â Â Â Â Â  (7) ÂInsurance companyÂ means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, workersÂ compensation, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety and wage protection insurance.

Â Â Â Â Â  (8) ÂIntangible propertyÂ includes:

Â Â Â Â Â  (a) Credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets and unidentified remittances;

Â Â Â Â Â  (b) Stocks and other intangible ownership interests in business associations;

Â Â Â Â Â  (c) Moneys deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

Â Â Â Â Â  (d) Amounts due and payable under the terms of insurance policies;

Â Â Â Â Â  (e) Amounts distributed from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits; and

Â Â Â Â Â  (f) Moneys, checks, drafts, deposits, interest, dividends and income.

Â Â Â Â Â  (9) ÂLast-known addressÂ means a description of the location of the apparent owner sufficient for the purpose of delivery of mail.

Â Â Â Â Â  (10) ÂLawful deductionÂ means a deduction related to the purpose of an account or deposit, for example, to satisfy unpaid utility bills.

Â Â Â Â Â  (11) ÂOwnerÂ means a depositor in case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in case of other intangible property, or a person, or the personÂs legal representative, having a legal or equitable interest in property.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, business association, state or other government or political subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂService chargeÂ means fees or charges that are limited to a specific situation and that meet basic contractual and notice requirements.

Â Â Â Â Â  (14) ÂStateÂ means any state, district, commonwealth, territory, insular possession or any other area subject to the legislative authority of the
United States
.

Â Â Â Â Â  (15) ÂUtilityÂ means a person who owns or operates for public use, any plant, equipment, property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas. [1957 c.670 Â§3; 1983 c.716 Â§1; 1993 c.694 Â§40; 1997 c.416 Â§1; 1997 c.631 Â§396; 2003 c.272 Â§1]

Â Â Â Â Â  98.304 When intangible property subject to custody of state. Unless otherwise provided in ORS 98.302 to 98.436 and 98.992 or by other statute of this state, intangible property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under ORS 98.342 are satisfied, and one or more of the following is true:

Â Â Â Â Â  (1) The last-known address, as shown on the records of the holder, of the apparent owner is in this state.

Â Â Â Â Â  (2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state.

Â Â Â Â Â  (3) The records of the holder do not reflect the address of the apparent owner, and one or more of the following is established:

Â Â Â Â Â  (a) The last-known address of the person entitled to the property is in this state.

Â Â Â Â Â  (b) The holder is a domiciliary or a government or political subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property.

Â Â Â Â Â  (c) The last-known address, as shown on the records of the holder, or the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or political subdivision or agency of this state.

Â Â Â Â Â  (4) The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or political subdivision or agency of this state.

Â Â Â Â Â  (5) The transaction out of which the property arose occurred in this state, and:

Â Â Â Â Â  (a) There is no known address of the apparent owner or other person entitled to the property;

Â Â Â Â Â  (b) The last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheats or custodial taking of the property or its escheats or unclaimed property law is not applicable to the property; or

Â Â Â Â Â  (c) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property. [1983 c.716 Â§28; 1993 c.694 Â§1]

Â Â Â Â Â  98.306 [1957 c.670 Â§4; 1967 c.357 Â§1; 1973 c.797 Â§424; repealed by 1983 c.716 Â§26]

Â Â Â Â Â  98.308 Intangible property held by financial institution. (1) Any demand, savings or matured time deposit with a financial institution, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, mutual investment certificate or any other interest in a financial institution is presumed abandoned unless the owner, within three years, has done one or more of the following:

Â Â Â Â Â  (a) In the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest.

Â Â Â Â Â  (b) Communicated in writing with the financial institution concerning the property.

Â Â Â Â Â  (c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the financial institution.

Â Â Â Â Â  (d) Owned other property to which paragraph (a), (b) or (c) of this subsection applies, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent.

Â Â Â Â Â  (e) Had another relationship with the financial institution concerning which the owner has:

Â Â Â Â Â  (A) Communicated in writing with the financial institution; or

Â Â Â Â Â  (B) Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the financial institution, and the financial institution has communicated in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

Â Â Â Â Â  (2) With respect to property described in subsection (1) of this section, a holder may not impose any charge or cease payment of interest due to dormancy or inactivity unless:

Â Â Â Â Â  (a) There is a written contractual agreement between the holder and the owner of the account clearly and prominently setting forth the conditions under which a service charge may be imposed or the payment of interest terminated;

Â Â Â Â Â  (b) The establishment of a service charge, the change of an existing service charge or the change of a policy pertaining to the payment of interest is uniformly applied to all dormant or inactive accounts;

Â Â Â Â Â  (c) The holder gives written notice to the owner at the ownerÂs last-known address whenever an account becomes dormant or inactive; and

Â Â Â Â Â  (d) Three monthsÂ written notice is given by first class mail to the last-known address of the owner of a dormant or inactive account before the holder applies a service charge to that account or stops paying interest on that account.

Â Â Â Â Â  (3) A signature card is not a written contractual agreement for the purposes of subsection (2)(a) of this section. However, a signature card and a written contractual agreement may be contained in one instrument.

Â Â Â Â Â  (4) Property described in subsection (1) of this section that is automatically renewable is matured for purposes of subsection (1) of this section upon the expiration of its initial time period. However, if the owner consents to a renewal at or about the time of renewal, the property is matured upon the expiration of the last time period for which consent was given. The owner shall be deemed to have consented to a renewal if:

Â Â Â Â Â  (a) The owner communicates in writing with the financial institution or otherwise indicates consent as evidenced by a memorandum or other record on file prepared by an employee of the institution; or

Â Â Â Â Â  (b) The financial institution has sent an account statement or other written or electronic statement pertaining to the account by first class mail or by electronic mail and the statement has not been returned to the financial institution and the financial institution has not been notified that the statement was undeliverable as addressed.

Â Â Â Â Â  (5) If the delivery of funds or property required by ORS 98.352 would result in a penalty or forfeiture in the payment of interest from the delivery of the funds or property, the delivery may be delayed until the time when no penalty or forfeiture would result.

Â Â Â Â Â  (6) Except for those instruments subject to ORS 98.309, any sum payable on a check, draft or similar instrument, on which a financial institution is directly liable, including a cashierÂs check and a certified check, which has been outstanding for more than three years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within three years, has communicated in writing with the financial institution concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

Â Â Â Â Â  (7) A holder may not deduct from the amount of any instrument subject to subsection (6) of this section any charge imposed by reason of the failure to present the instrument for payment unless:

Â Â Â Â Â  (a) There is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge;

Â Â Â Â Â  (b) The holder regularly imposes such charges; and

Â Â Â Â Â  (c) The holder does not regularly reverse or otherwise cancel the charges.

Â Â Â Â Â  (8) For purposes of subsection (1) of this section, ÂpropertyÂ includes interest and dividends. [1983 c.716 Â§Â§30, 31; 1993 c.694 Â§2; 1997 c.631 Â§397; 2003 c.272 Â§2; 2007 c.539 Â§1]

Â Â Â Â Â  98.309 When travelerÂs check or money order presumed abandoned. (1) Subject to subsection (4) of this section, any sum payable on a travelerÂs check that has been outstanding for more than 15 years after its issuance is presumed abandoned unless the owner, within 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, any sum payable on a money order or similar written instrument, other than a third party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within that seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

Â Â Â Â Â  (3) A holder may not deduct from the amount of a travelerÂs check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

Â Â Â Â Â  (4) Other than a third party bank check, no sum payable on a travelerÂs check, money order or similar written instrument described in subsections (1) and (2) of this section may be subjected to the custody of this state as unclaimed property unless:

Â Â Â Â Â  (a) The records of the issuer show that the travelerÂs check, money order or similar written instrument was purchased in this state;

Â Â Â Â Â  (b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the travelerÂs check, money order or similar written instrument was purchased; or

Â Â Â Â Â  (c) The issuer has its principal place of business in this state, the records of the issuer show the state in which the travelerÂs check, money order or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 98.302 to 98.436 and 98.992, subsection (4) of this section applies to sums payable on travelerÂs checks, money orders and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974. [1983 c.716 Â§29]

Â Â Â Â Â  98.310 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.311 Service charge on unclaimed property. Notwithstanding the provisions in ORS 98.308, a holder may not deduct a service charge or fee or otherwise reduce an ownerÂs unclaimed account unless:

Â Â Â Â Â  (1) There is a valid written contract between the holder and the owner that allows the holder to impose a charge;

Â Â Â Â Â  (2) The service charge or fee is imposed uniformly on all accounts; and

Â Â Â Â Â  (3) Three monthsÂ written notice is given by first class mail to the last-known address of all owners before the charge or fee is levied. [1993 c.694 Â§45; 2007 c.539 Â§2]

Â Â Â Â Â  98.312 [1957 c.670 Â§5; repealed by 1983 c.716 Â§26]

Â Â Â Â Â  98.314 Unclaimed funds held by insurance companies. (1) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than three years after the funds become due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection (3)(b)(A) of this section is presumed abandoned if unclaimed for more than two years.

Â Â Â Â Â  (2) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

Â Â Â Â Â  (3) For purposes of ORS 98.302 to 98.436 and 98.992, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

Â Â Â Â Â  (a) The company knows that the insured or annuitant has died; or

Â Â Â Â Â  (b) All of the following are true:

Â Â Â Â Â  (A) The insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

Â Â Â Â Â  (B) The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (A) of this paragraph.

Â Â Â Â Â  (C) Neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

Â Â Â Â Â  (4) For purposes of ORS 98.302 to 98.436 and 98.992, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under subsection (1) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds of the policy before the depletion of the cash surrender value of a policy by the application of those provisions.

Â Â Â Â Â  (5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last-known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholderÂs correct address to which the notice must be mailed.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

Â Â Â Â Â  (7) Commencing two years after August 3, 1983, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state must request the following information:

Â Â Â Â Â  (a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

Â Â Â Â Â  (b) The address of each beneficiary; and

Â Â Â Â Â  (c) The relationship of each beneficiary to the insured. [1983 c.716 Â§32; 2007 c.539 Â§3]

Â Â Â Â Â  98.316 Deposits and refunds held by utilities. The following funds held or owing by any utility are presumed abandoned if unclaimed by the apparent owner for more than one year after the date of termination of services or when the funds otherwise become payable or distributable:

Â Â Â Â Â  (1) A deposit made by a subscriber with a utility to secure payment, or a sum paid in advance for utility services, less any lawful deductions.

Â Â Â Â Â  (2) A sum received for utility services which a utility has been ordered to refund, together with any interest thereon and less any lawful deductions. [1957 c.670 Â§6; 1983 c.716 Â§2]

Â Â Â Â Â  98.320 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.322 Intangible equity ownership interests in business associations. (1) Stock, certificates of ownership or other intangible equity ownership interests in a business association are presumed abandoned when all of the following occur:

Â Â Â Â Â  (a) The interest is evidenced by records of the business association.

Â Â Â Â Â  (b) A dividend, distribution or other sum payable as a result of the interest has remained unclaimed for three years.

Â Â Â Â Â  (c) The owner has not otherwise communicated with the business association for three years from the date the sum was payable.

Â Â Â Â Â  (d) The business association has sent written notice of the payment and underlying interest to the owner at the last-known address of the owner as shown in the records of the business association.

Â Â Â Â Â  (2) With respect to any interest presumed abandoned under subsection (1) of this section, the business association is the holder.

Â Â Â Â Â  (3) At the time an interest is presumed abandoned under subsection (1) of this section, any payment then held for or owing to the owner as a result of the interest is also presumed abandoned.

Â Â Â Â Â  (4) Subsection (1) of this section shall not apply to any stock, certificate of ownership or other intangible equity ownership interests in a business association that provides for the automatic reinvestment of dividends, distributions or other sums payable as a result of the interests, unless:

Â Â Â Â Â  (a) The records of the business association show that the person also owns any stock, certificate of ownership or other intangible equity ownership interest in the business association that is not enrolled in the reinvestment plan; and

Â Â Â Â Â  (b) The interest referred to in paragraph (a) of this subsection has been presumed abandoned under subsection (1) of this section.

Â Â Â Â Â  (5) Any dividend, profit distribution, interest, payment on principal or other sum held or owing by a business association is presumed abandoned if, within three years after the date prescribed for payment, all of the following have occurred:

Â Â Â Â Â  (a) The owner has not claimed the payment or corresponded in writing with the business association concerning the payment.

Â Â Â Â Â  (b) The business association has sent written notice of the payment to the owner at the last-known address of the owner as shown in the records of the business association. [1957 c.670 Â§7; 1983 c.716 Â§3; 1985 c.408 Â§1; 2007 c.539 Â§4]

Â Â Â Â Â  98.326 Property of business associations or financial institutions held in the course of dissolution. All intangible personal property distributable in the course of a dissolution of a business association or financial institution that is unclaimed by the owner for more than one year after the date for final distribution is presumed abandoned. [1957 c.670 Â§8; 1983 c.716 Â§4; 1993 c.694 Â§41; 2003 c.272 Â§3]

Â Â Â Â Â  98.328 Property held in safe deposit box. Except property subject to ORS 711.582 and 711.590, all tangible and intangible property held in a safe deposit box or any other safekeeping repository in this state in the ordinary course of the holderÂs business, which remains unclaimed by the owner for more than two years after the lease or rental period on the box or other repository has expired, is presumed abandoned. [1983 c.716 Â§35; 1993 c.694 Â§3]

Â Â Â Â Â  98.329 Delivery of property before presumed abandoned; rules. A holder, with the written consent of the Department of State Lands, and in compliance with rules prescribed by the department, may report and deliver property before the property is presumed abandoned. [1993 c.694 Â§46; 2001 c.302 Â§3]

Â Â Â Â Â  Note: 98.329 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  98.330 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.332 Property held by fiduciaries. (1) All intangible personal property and any income or increment thereon, held in a fiduciary capacity is presumed abandoned unless the owner has, within two years after it becomes payable or distributable, increased or decreased the principal, accepted payment of principal or income, corresponded in writing concerning the property, or otherwise indicated an interest as evidenced by a memorandum on file with the fiduciary.

Â Â Â Â Â  (2) Funds in an individual retirement account or a retirement plan or a similar account or plan established under the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (1) of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory. [1957 c.670 Â§9; 1983 c.716 Â§5; 2003 c.580 Â§1]

Â Â Â Â Â  98.334 Unpaid wages unclaimed by owner. Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holderÂs business which remain unclaimed by the owner for more than three years after becoming payable are presumed abandoned. [1983 c.716 Â§34; 2001 c.302 Â§4]

Â Â Â Â Â  98.336 Property held by government and public authorities. (1) Intangible property, including uncashed warrants and wages represented by unpresented payroll checks, held for the owner by a court, state or other government, governmental subdivision or agency, public corporation, or public authority, that has remained unclaimed by the owner for more than two years is presumed abandoned.

Â Â Â Â Â  (2) Tangible property held for the owner by a court, state or other government, governmental subdivision or agency, law enforcement agency, public corporation or public authority that has remained unclaimed by the owner for more than two years is presumed abandoned. [1957 c.670 Â§10; 1983 c.716 Â§6; 1987 c.708 Â§3; 1993 c.694 Â§4; 2001 c.302 Â§5]

Â Â Â Â Â  98.338 Credit memo unclaimed by owner. (1) A credit memo issued in the ordinary course of an issuerÂs business which remains unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

Â Â Â Â Â  (2) For a credit memo presumed abandoned under subsection (1) of this section, the amount presumed abandoned is the amount credited to the recipient of the memo. [1983 c.716 Â§33; 1997 c.416 Â§2; 2001 c.302 Â§6]

Â Â Â Â Â  98.340 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.342 Miscellaneous personal property held for another person. (1) All intangible personal property, not otherwise covered by ORS 98.302 to 98.436 and 98.992, including any income or increment thereon and deducting any lawful charges, that is held or owing in the ordinary course of the holderÂs business and has remained unclaimed by the owner for more than three years after it became payable or distributable is presumed abandoned.

Â Â Â Â Â  (2) Property is payable or distributable for the purpose of ORS 98.302 to 98.436 and 98.992 notwithstanding the ownerÂs failure to make demand or to present any instrument or document required to receive payment. [1957 c.670 Â§11; 1983 c.716 Â§7; 2001 c.302 Â§7]

Â Â Â Â Â  98.346 Reciprocity for property presumed abandoned or escheated under the laws of another state. Specific property described in ORS 98.308 to 98.314, 98.322 to 98.334, 98.338 or 98.342 which is held for or owed or distributable to an owner whose last-known address is in another state by a holder who is subject to the jurisdiction of that state is not presumed abandoned in this state and subject to ORS 98.302 to 98.436 and 98.992 if:

Â Â Â Â Â  (1) It may be claimed as abandoned or escheated under the laws of the other state; and

Â Â Â Â Â  (2) The laws of the other state make reciprocal provision that similar specific property is not presumed abandoned or escheatable by the other state when held for or owed or distributable to an owner whose last-known address is within this state by a holder who is subject to the jurisdiction of this state. [1957 c.670 Â§12; 1983 c.716 Â§8]

Â Â Â Â Â  98.348 Recovery of abandoned property by another state; form of claim; indemnification of this state. (1) At any time after property has been paid or delivered to the Department of State Lands under ORS 98.352, another state may recover the property if one or more of the following is true:

Â Â Â Â Â  (a) The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under ORS 98.302 to 98.436 and 98.992; and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

Â Â Â Â Â  (b) The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state.

Â Â Â Â Â  (c) The records of the holder were erroneous in that they did not accurately reflect the owner of the property and the last-known address of the owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.

Â Â Â Â Â  (d) The property was subjected to custody by this state and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state.

Â Â Â Â Â  (e) The property is the sum payable on a travelerÂs check, money order or other similar instrument that was subjected to custody by this state under ORS 98.309, and the instrument was purchased in the other state and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

Â Â Â Â Â  (2) The claim of another state to recover escheated or unclaimed property must be presented in a form prescribed by the Department of State Lands. The department shall decide the claim within 90 days after it is presented.

Â Â Â Â Â  (3) The department shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property. [1983 c.716 Â§36; 1993 c.694 Â§5]

Â Â Â Â Â  98.350 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.352 Report of abandoned property. (1) Every person holding funds or other property, tangible or intangible, presumed abandoned under ORS 98.302 to 98.436 and 98.992 shall report and pay or deliver to the Department of State Lands all property presumed abandoned as provided in this section, except that:

Â Â Â Â Â  (a) Funds transferred to the General Fund under ORS 293.455 (1)(a) shall only be reported to the department.

Â Â Â Â Â  (b) Funds in the possession of the Child Support Program described in ORS 180.345 shall only be reported to the department.

Â Â Â Â Â  (2) The report shall be verified as to the accuracy of the information contained and shall include:

Â Â Â Â Â  (a) Except with respect to travelerÂs checks and money orders, the name, if known, and address, if known, of each person appearing from the records of the holder to be the owner of any property of value of $50 or more presumed abandoned under ORS 98.302 to 98.436 and 98.992;

Â Â Â Â Â  (b) In case of unclaimed funds of life insurance corporations, the full name of the insured or annuitant and last-known address according to the life insurance corporationÂs records;

Â Â Â Â Â  (c) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, except that items of value under $50 each may be reported in aggregate;

Â Â Â Â Â  (d) The date when the property became payable, demandable, or returnable, and the date of the last transaction with the owner with respect to the property; and

Â Â Â Â Â  (e) Other information that the department prescribes by rule as necessary for the administration of ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (3) If the person holding property presumed abandoned is a successor to other persons who previously held the property for the owner, or if the holder has had a name change while holding the property, the holder shall file with the report all prior known names and addresses and effective dates of changes if known of each holder of the property.

Â Â Â Â Â  (4) The report shall be filed after October 1, but no later than November 1 of each year for accounts dormant as of June 30. The department may postpone the reporting date upon written request by any person required to file a report. All records are exempt from public review for 12 months from the time the property is reportable and for 24 months after the property has been remitted to the department. All lists of records or property held by a government or public authority under ORS 98.336 shall be exempt from public review until 24 months after the property is remitted to the department.

Â Â Â Â Â  (5) If the holder of property presumed abandoned under ORS 98.302 to 98.436 and 98.992 knows the whereabouts of the owner and if the ownerÂs claim has not been barred by the statute of limitations, the holder shall, before filing the annual report, communicate with the owner and take necessary steps to prevent abandonment from being presumed. The holder shall exercise due diligence to ascertain the whereabouts of the owner.

Â Â Â Â Â  (6) Verification, if made by a partnership, shall be executed by a partner; if made by an unincorporated association or private corporation, by an officer; and if made by a public corporation, by its chief fiscal officer. [1957 c.670 Â§13; 1967 c.357 Â§2; 1981 c.475 Â§4; 1983 c.716 Â§9; 1993 c.694 Â§6; 1997 c.86 Â§1; 1999 c.798 Â§2; 2003 c.73 Â§48]

Â Â Â Â Â  98.353 Information on filing report provided by Department of State Lands. (1) The Department of State Lands shall, on a regular basis, provide educational or informational materials to persons required to file a report under ORS 98.352. The educational or informational materials shall contain, but shall not be limited to, information describing:

Â Â Â Â Â  (a) The types of property, tangible and intangible, that are subject to reporting;

Â Â Â Â Â  (b) Persons who typically hold, knowingly or unknowingly, unclaimed property;

Â Â Â Â Â  (c) Record keeping requirements for persons holding unclaimed property; and

Â Â Â Â Â  (d) Any penalties for failing to comply with the provisions of ORS 98.302 to 98.436.

Â Â Â Â Â  (2) Upon request by the Department of State Lands, the Department of Revenue and the Office of the Secretary of State shall:

Â Â Â Â Â  (a) Assist the Department of State Lands in determining which persons are required to file a report under ORS 98.352; and

Â Â Â Â Â  (b) Allow the Department of State Lands to include information about unclaimed property reporting requirements in the regular mailings of the Department of Revenue. [2001 c.302 Â§2; 2003 c.7 Â§2]

Â Â Â Â Â  Note: 98.353 was added to and made a part of 98.302 to 98.436 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  98.354 Records of ownership or issuance of instruments to be maintained. (1) Every holder required to file a report under ORS 98.352 as to any property for which the holder has obtained an address of the owner, shall maintain a record of the name and last-known address of the owner and such signature cards and other evidence which would assist in the identification of the owner for three years after the property has been remitted to the Department of State Lands.

Â Â Â Â Â  (2) Any business association that sells in this state travelerÂs checks, money orders or other similar written instruments, other than third party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue, for five years after the date the property has been remitted to the department. [1983 c.716 Â§38; 1993 c.694 Â§7; 1995 c.219 Â§1; 2001 c.302 Â§8]

Â Â Â Â Â  98.356 Notice and publication of lists of unclaimed property; rules. (1) The Department of State Lands shall publish notice of ownersÂ unclaimed accounts reported under ORS 98.352. The notice shall be published at least twice in a newspaper or other generally circulated periodical published in this state. The department may publish such notices at intervals to locate owners of accounts received under ORS 98.352 (4) in an expedient manner, but shall complete publication of all such accounts within one year of remittance.

Â Â Â Â Â  (2) The department is not required to publish in such notice any item of less than $100 unless the department deems such publication to be in the public interest.

Â Â Â Â Â  (3) This section is not applicable to sums payable on travelerÂs checks or money orders presumed abandoned under ORS 98.309.

Â Â Â Â Â  (4) The department shall undertake reasonable efforts to locate owners of unclaimed property reported to the department under ORS 98.352. The costs of such efforts may be deducted from the proceeds that are paid to the owners when and if an owner is located. The department shall specify, by rule, a maximum percentage of costs that may be deducted from a verified claim for unclaimed property.

Â Â Â Â Â  (5) The Department of State Lands may not disclose to the general public any confidential information provided by the Department of Revenue from taxpayer returns. [1957 c.670 Â§14; 1967 c.357 Â§3; 1983 c.716 Â§10; 1989 c.183 Â§1; 1993 c.694 Â§8; 1997 c.134 Â§1; 2003 c.253 Â§5]

Â Â Â Â Â  98.360 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.362 Delivery of certificate of ownership of intangible equity ownership interest. (1) The holder of an intangible equity ownership interest presumed abandoned under ORS 98.322 shall deliver a certificate of ownership or other evidence of ownership to the Department of State Lands as follows:

Â Â Â Â Â  (a) The original certificate shall be delivered to the department when it is held by the business association, transfer agent, registrar or other person acting on behalf of the business association.

Â Â Â Â Â  (b) A duplicate certificate shall be issued to the department when the business association, transfer agent, registrar or other person acting on behalf of the holder does not hold the original.

Â Â Â Â Â  (2) After issuance of a duplicate certificate under subsection (1) of this section, the rights of a protected purchaser of the original certificate shall be governed by ORS 78.4050. In such event, recovery by the protected purchaser shall be against the department to the extent allowed under the Oregon Constitution. [1957 c.670 Â§15; 1967 c.357 Â§4; 1983 c.716 Â§11; 1985 c.403 Â§2; 1993 c.694 Â§9; 1995 c.328 Â§70]

Â Â Â Â Â  98.366 Relief from liability by payment or delivery. (1) Upon the payment or delivery of unclaimed property to the Department of State Lands, the state shall assume custody and shall be responsible for the safekeeping thereof. Any person who pays or delivers unclaimed property to the department under ORS 98.352 is relieved of all liability to the extent of the value of the property so paid or delivered for any claim which then exists or which thereafter may arise or be made in respect to the property.

Â Â Â Â Â  (2) A holder who has paid money to the department under ORS 98.352 may make payment to any person appearing to the holder to be entitled to payment. The department shall reimburse the holder within 60 days of receiving proof that payment was made to a person who appeared to the holder to be entitled to payment. The department shall reimburse the holder for the payment without imposing any fee or other charge. [1957 c.670 Â§16; 1983 c.716 Â§12; 1993 c.694 Â§10]

Â Â Â Â Â  98.370 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.372 Income accruing after payment or delivery. The owner is not entitled to receive income or other increments which have accrued on the property after the property is paid or delivered to the Department of State Lands under ORS 98.352. [1957 c.670 Â§17; 1983 c.716 Â§13; 1993 c.694 Â§11]

Â Â Â Â Â  98.376 Periods of limitation not a bar. The expiration of any period of time specified by statute or court order, during which an action, suit or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, shall not prevent the money or property from being presumed abandoned, nor affect any duty to file a report required by ORS 98.352 or to pay or deliver unclaimed property to the Department of State Lands, provided that this section shall not affect any property interests which became vested prior to August 20, 1957. [1957 c.670 Â§18; 1983 c.716 Â§14; 1993 c.694 Â§12]

Â Â Â Â Â  98.380 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.382
Sale
of abandoned and unclaimed property; methods; rules. (1)(a) All unclaimed property other than money and securities delivered to the Department of State Lands under ORS 98.362 shall be sold by the department to the highest bidder at public sale by the method and at the location that the department determines are the most favorable for receiving the highest price for the property involved. The department may decline the highest bid and reoffer the property for sale if the department considers the price bid insufficient. The department need not offer any property for sale if, in the departmentÂs opinion, the probable cost of sale exceeds the value of the property.

Â Â Â Â Â  (b) In choosing the most favorable method for the sale of property under this subsection, the department may consider:

Â Â Â Â Â  (A) A public oral auction;

Â Â Â Â Â  (B) An electronic commerce forum; and

Â Â Â Â Â  (C) Any other method for sale that ensures the highest returns and provides for open, public participation.

Â Â Â Â Â  (c) In choosing the most favorable location for the sale of property under this subsection, the department may consider:

Â Â Â Â Â  (A) The population of the location;

Â Â Â Â Â  (B) The cost of conducting the sale in the location;

Â Â Â Â Â  (C) The type of property being sold;

Â Â Â Â Â  (D) The public access to the proposed sale location, including parking; and

Â Â Â Â Â  (E) Any other indicator of market potential of the location.

Â Â Â Â Â  (2) For a sale by public oral auction held under subsection (1) of this section, the department shall publish at least a single notice of the sale at least 10 days in advance of the sale in a newspaper of general circulation in the county where the property is to be sold. For a sale by a method other than public oral auction, the department shall publish at least a single notice in a newspaper of general circulation in
Marion
County
.

Â Â Â Â Â  (3) Securities listed on an established stock exchange shall be sold on the exchange at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

Â Â Â Â Â  (4) All securities and other intangible properties presumed abandoned under ORS 98.362 and delivered to the department shall be sold by the department at such time and place and in such manner as in the departmentÂs judgment will bring the highest return.

Â Â Â Â Â  (5) The department shall indemnify the holder of securities presumed abandoned under ORS 98.322 to the extent allowed by the Oregon Constitution. The department shall establish procedures by administrative rule to pay the rightful owner proceeds received from securities that were sold before the owner filed a claim to recover such securities.

Â Â Â Â Â  (6) The purchaser at a sale conducted by the department pursuant to this section shall receive title to the property purchased, free from all claims of the owner or prior holder of the property and of all persons claiming through or under them. The department shall execute all documents necessary to complete the transfer of title. [1957 c.670 Â§19; 1983 c.716 Â§15; 1993 c.694 Â§13; 2003 c.272 Â§4]

Â Â Â Â Â  98.384 Destruction or disposition of unclaimed property. If the Department of State Lands determines after investigation that any property delivered under ORS 98.352 has insubstantial commercial value, the department may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the state or any officer or against the holder for or on account of any action taken by the department pursuant to this section. [1983 c.716 Â§37; 1993 c.694 Â§14]

Â Â Â Â Â  98.386 Deposit of funds. (1) All funds received under ORS 98.302 to 98.436 and 98.992, including the proceeds from the sale of unclaimed property under ORS 98.382, shall be deposited by the Department of State Lands in the Common School Fund Account with the State Treasurer. Before making the deposit the department shall record the name and last-known address of each person appearing from the holdersÂ reports to be entitled to the unclaimed property and the name and last-known address of each insured person or annuitant, and with respect to each policy or contract listed in the report of a life insurance corporation, its number, the name of the corporation, and the amount due.

Â Â Â Â Â  (2) Before making a deposit to the credit of the Common School Fund Account, the department may deduct:

Â Â Â Â Â  (a) Any costs in connection with sale of unclaimed property;

Â Â Â Â Â  (b) Any costs of mailing and publication in connection with efforts to locate owners of unclaimed property as prescribed by rule; and

Â Â Â Â Â  (c) Reasonable service charges. [1957 c.670 Â§20; 1983 c.716 Â§16; 1989 c.183 Â§2; 1993 c.694 Â§15]

Â Â Â Â Â  98.388 Unclaimed Property Revolving Fund. There is created from unclaimed property funds an Unclaimed Property Revolving Fund. The moneys in the fund are appropriated continuously to the Department of State Lands for the purpose of repaying claims as provided under ORS 98.396. [1969 c.594 Â§66; 1983 c.716 Â§17; 1993 c.694 Â§16]

Â Â Â Â Â  98.390 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.392 Claim for unclaimed property delivered to Department of State Lands; time for claim; claims for securities. A person claiming an interest in unclaimed property reported to the Department of State Lands may file a claim to the property or to the proceeds from the sale of the property at any time after the person learns that the property has been reported to the department. Claims shall be filed on the form prescribed by the department. The department may require the person to provide a lost instrument bond if the claim is for securities and the person does not surrender the original certificate to the department. [1957 c.670 Â§21; 1977 c.609 Â§1; 1983 c.716 Â§18; 1991 c.213 Â§1; 1993 c.694 Â§17; 1997 c.85 Â§1]

Â Â Â Â Â  98.396 Determination of claim; payment; reimbursement. (1) The Department of State Lands shall consider any claim filed under ORS 98.392 and may hold a hearing and receive evidence concerning the claim. If a hearing is held, the department shall prepare findings and a decision in writing on each claim filed, stating the substance of any evidence heard by the department and the reasons for the decision. The decision shall be a public record.

Â Â Â Â Â  (2) If the claim allowed is for property deposited in the Common School Fund Account, the department shall return the property or make payment of the proceeds of the sale of the property to the claimant.

Â Â Â Â Â  (3) If the claim allowed is for funds deposited in the General Fund, the department shall pay the claim and file a request for reimbursement with the State Treasurer. The State Treasurer shall reimburse the department within five working days from the fund against which the check or order represented in the claim was issued. [1957 c.670 Â§22; 1983 c.716 Â§19; 1989 c.183 Â§3; 1993 c.694 Â§18]

Â Â Â Â Â  98.400 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.402 Hearing on claim; judicial action if administrator fails to act. (1) A person aggrieved by a decision of the administrator may request a hearing regarding the decision. The Department of State Lands shall conduct the hearing as a contested case proceeding in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (2) If the administrator fails to act on a claim within 120 days after a person files the claim under ORS 98.392, the person may file a petition under ORS 183.484 to request a court to compel the department to act pursuant to ORS 183.490. [1957 c.670 Â§23; 1983 c.716 Â§20; 2003 c.272 Â§5]

Â Â Â Â Â  98.406 [1957 c.670 Â§24; 1983 c.716 Â§21; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  98.410 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.412 Records and reports; examination; hearing. (1) The Department of State Lands may require a person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under ORS 98.352.

Â Â Â Â Â  (2) The department may at reasonable times and upon reasonable notice examine the records of any person to determine whether the person has complied with the provisions of ORS 98.352. The department may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this section.

Â Â Â Â Â  (3) To the extent possible, the department shall enter into agreements with state and federal agencies that regularly examine the records of financial institutions, trust companies, financial holding companies and bank holding companies, as defined in ORS 706.008, and of subsidiaries of such financial institutions, trust companies, financial holding companies and bank holding companies. Under the agreements, the state and federal agencies shall examine the records of the financial institution, trust company, financial holding company, bank holding company or subsidiary to determine compliance with ORS 98.352. If a state or federal agency does not enter into an agreement with the department under this subsection, the department shall conduct the examination of the records of financial institutions, trust companies, financial holding companies and bank holding companies to determine compliance with ORS 98.352.

Â Â Â Â Â  (4) If a holder fails to maintain the records required by ORS 98.354 and the records of the holder available for the periods subject to ORS 98.302 to 98.436 and 98.992 are insufficient to permit the preparation of a report, the department may issue a finding that requires the holder to report and pay the amounts that the department reasonably estimates from the report and available records. The department shall include in its finding a notice substantially similar to that specified under ORS 183.415. Additionally, the notice shall include information about opportunities to resolve disputes through a collaborative dispute resolution process.

Â Â Â Â Â  (5) Any holder subject to examination under this section may request a hearing regarding the findings issued by the department. The department shall conduct a hearing under this subsection as a contested case proceeding in accordance with ORS 183.413 to 183.470. [1957 c.670 Â§25; 1983 c.716 Â§22; 1993 c.694 Â§20; 1997 c.480 Â§Â§1,1a; 2001 c.377 Â§41; 2003 c.272 Â§6]

Â Â Â Â Â  98.416 Proceeding to compel delivery of unclaimed property; interest. (1) If any person refuses to deliver property to the Department of State Lands as required under ORS 98.352, the department may bring a suit or action in a court of appropriate jurisdiction to enforce delivery of the property.

Â Â Â Â Â  (2) The department may require a person who fails to pay or deliver property within the time prescribed by ORS 98.302 to 98.436 and 98.992 to pay interest from the date the department determines interest should have been paid. Interest shall be paid at the rate set by the Director of the Department of Revenue pursuant to ORS 305.220 (1) and (3). [1957 c.670 Â§26; 1983 c.716 Â§23; 1993 c.694 Â§26; 2003 c.272 Â§7]

Â Â Â Â Â  98.418 [1983 c.716 Â§40; repealed by 1985 c.336 Â§1]

Â Â Â Â Â  98.420 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.422 Rules. The administrator is authorized to adopt necessary rules to carry out the provisions of ORS 98.302 to 98.436 and 98.992. [1957 c.670 Â§27; 1983 c.716 Â§25]

Â Â Â Â Â  98.424 Agreements with other states; exchange of information; rules; Attorney General action in name of other state. (1) The Department of State Lands may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that this state or another state may be entitled to subject to a claim of custody under ORS 98.348. The department may adopt rules requiring the other states to report information needed to enable compliance with agreements made pursuant to this section and prescribing the form for making a claim of custody under ORS 98.348.

Â Â Â Â Â  (2) To avoid conflicts between the departmentÂs procedures and the procedures of administrators in other jurisdictions that enact an unclaimed property act, the department, so far as is consistent with the purposes, policies and provisions of ORS 98.302 to 98.436 and 98.992, before adopting, amending or repealing rules, shall advise and consult with administrators in other jurisdictions that enact a substantially similar unclaimed property act and take into consideration the rules of administrators in other jurisdictions that enact an unclaimed property act.

Â Â Â Â Â  (3) The department may join with other states to seek enforcement of ORS 98.302 to 98.436 and 98.992 against any person who is or may be holding property reportable under ORS 98.352.

Â Â Â Â Â  (4) At the request of another state, the Attorney General of this state may bring an action in the name of another state to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in bringing the action, including attorney fees.

Â Â Â Â Â  (5) The department, through the Attorney General of this state, may request the attorney general of another state or any other person to bring an action in the other state in the name of the department against the holder of property in the other state that is subject to escheat or a claim of abandonment by this state. This state shall pay all expenses including attorney fees in any action under this subsection. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under ORS 98.302 to 98.436 and 98.992.

Â Â Â Â Â  (6) The Department of State Lands shall not disclose to any other state any confidential information provided by the Department of Revenue from taxpayer returns. [1983 c.716 Â§39; 1985 c.403 Â§3; 1993 c.694 Â§21]

Â Â Â Â Â  98.426 [1957 c.670 Â§Â§28, 35; 1983 c.716 Â§25; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  98.430 [Repealed by 1957 c.670 Â§37]

Â Â Â Â Â  98.432 Uniformity of interpretation. This Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Disposition of Unclaimed Property Act. [1957 c.670 Â§2]

Â Â Â Â Â  Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words Âthis ActÂ in sections 1, 2 and 36, chapter 670, Oregon Laws 1957, compiled as 98.432, 98.436 and 98.991. The sections for which substitution otherwise would be made may be determined by referring to the 1957 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  98.436 Short title. This Act may be cited as the Uniform Disposition of Unclaimed Property Act. [1957 c.670 Â§1]

Â Â Â Â Â  Note: See note under 98.432.

Â Â Â Â Â  98.440 [Repealed by 1957 c.670 Â§37]

UNORDERED GOODS

Â Â Â Â Â  98.450 Unordered goods presumed gifts. (1) If a person mails or sends goods, newspapers or periodicals of a value of less than $20 to a person in this state without first receiving an order for such items, the items are conclusively presumed to be a gift and no obligation shall accrue against the recipient.

Â Â Â Â Â  (2) If a person deliberately and intentionally mails or sends goods, newspapers, or periodicals of a value in excess of $20 to a person in this state without first receiving an order for such items, the items are presumed to be a gift. [1969 c.354 Â§1]

MOLDS AND FORMS

Â Â Â Â Â  98.470 Definitions for ORS 98.470 to 98.490. As used in ORS 98.470 to 98.490, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCustomerÂ means any person who causes a molder to:

Â Â Â Â Â  (a) Fabricate, cast or otherwise make a mold; or

Â Â Â Â Â  (b) Use a mold to manufacture, assemble or otherwise make any product.

Â Â Â Â Â  (2) ÂMoldÂ includes any die, mold or form used to manufacture, assemble or otherwise make any product.

Â Â Â Â Â  (3) ÂMolderÂ means any person including, but not limited to a tool or die maker, who:

Â Â Â Â Â  (a) Fabricates, casts or otherwise makes a mold; or

Â Â Â Â Â  (b) Uses a mold to manufacture, assemble or otherwise make any product. [1981 c.333 Â§1]

Â Â Â Â Â  98.475 Molder may take title to unclaimed mold. If a customer fails to take possession of any mold within three years after the date on which the customer last caused the molder to use the mold, the molder may take all rights, title and interest in the mold pursuant to ORS 98.480. [1981 c.333 Â§2]

Â Â Â Â Â  98.480 Notice to customer; contents. (1) If a molder chooses to take all rights, title and interest in any mold, the molder shall mail to the customer, at the customerÂs last-known address, a notice. The molder shall send the notice by registered or certified mail, return receipt requested.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section shall state that the molder intends to terminate all of the customerÂs rights, title and interest in the mold unless the customer:

Â Â Â Â Â  (a) Responds within 120 days from the date the notice was mailed; and

Â Â Â Â Â  (b) Arranges with the molder that the customer shall take possession of the mold or that the molder shall store the mold for the customer. [1981 c.333 Â§3; 1991 c.249 Â§11]

Â Â Â Â Â  98.485 Duty to make mold unusable when title not taken. If a molder does not choose to exercise the rights provided under ORS 87.870 to 87.876 or 98.475, the molder shall render the mold unusable as a mold and destroy or otherwise dispose of the mold. [1981 c.333 Â§4; 2001 c.863 Â§5]

Â Â Â Â Â  98.490 Effect of written agreement between molder and customer. ORS 98.470 to 98.490 apply except as otherwise provided by written agreement between any molder and the molderÂs customer. [1981 c.333 Â§5]

Â Â Â Â Â  98.510 [Repealed by 1969 c.354 Â§2]

Â Â Â Â Â  98.610 [Amended by 1991 c.331 Â§24; repealed by 1995 c.733 Â§74]

Â Â Â Â Â  98.620 [Repealed by 1995 c.733 Â§74]

Â Â Â Â Â  98.630 [Amended by 1957 c.459 Â§2; repealed by 1995 c.733 Â§74]

REMOVAL OF TREES OR LOGS FROM COUNTY ROADS OR STATE HIGHWAYS

Â Â Â Â Â  98.640 OwnerÂs duty to remove trees, logs, poles or piling deposited on state highways. (1) No person shall place or deposit any trees, timber, logs, poles or piling upon the right of way of any state highway or upon any real property adjacent thereto which is owned by the state, by and through its Department of Transportation, except with permission of any duly authorized weighmaster, motor carrier enforcement officer or peace officer given in connection with the removal of portions of loads, which removal is pursuant to ORS 810.490.

Â Â Â Â Â  (2) Any trees, timber, logs, poles or piling so placed or deposited whether pursuant to said permission of a weighmaster, motor carrier enforcement officer or peace officer or accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way or said adjacent property, shall be removed by the owner thereof within a period of not more than 30 days. [1953 c.312 Â§1; 1983 c.338 Â§884; 1993 c.741 Â§103]

Â Â Â Â Â  98.642 Effect of failure to remove trees, logs, poles or piling. Any trees, timber, logs, poles or piling which remain for a period of more than 30 days upon the right of way of any state highway or upon real property adjacent thereto which is owned by the state, by and through its Department of Transportation, shall be conclusively presumed abandoned, and title thereto shall vest in the state, by and through its Department of Transportation, and the department is hereby authorized to remove, destroy, sell or otherwise dispose of the same. [1953 c.312 Â§2]

Â Â Â Â Â  98.644 ORS 98.640 and 98.642 inapplicable to certain trees, logs, poles or piling. The provisions of ORS 98.640 and 98.642 shall not apply to trees, timber, logs, poles or piling which have been placed or deposited or allowed to remain upon the right of way of a state highway or real property adjacent thereto under the provisions of a permit granted by the Department of Transportation, nor to poles erected upon the right of way of a state highway for the purpose of carrying telegraph, telephone or electric lines or wires. [1953 c.312 Â§3]

Â Â Â Â Â  98.650 OwnerÂs duty to remove trees, logs, poles or piling deposited on county roads. (1) No person shall place or deposit any trees, timber, logs, poles or piling upon the right of way of any county road, except with permission of any duly authorized weighmaster or peace officer given in connection with the removal of portions of loads, which removal is pursuant to ORS 810.490.

Â Â Â Â Â  (2) Any trees, timber, logs, poles or piling so placed or deposited, accidentally or in violation of this section, or which have fallen, dropped or been blown upon said right of way, shall be removed by the owner thereof within a period of not more than 30 days. [1953 c.339 Â§1; 1983 c.338 Â§885]

Â Â Â Â Â  98.652 Effect of failure to remove trees, logs, poles or piling. Any trees, timber, logs, poles or piling which remain for a period of more than 30 days upon the right of way of any county road shall be conclusively presumed abandoned, and title thereto shall vest in the county having jurisdiction over such county road, and the county court or board of county commissioners of said county may remove, destroy, sell or otherwise dispose of the same. [1953 c.339 Â§2]

Â Â Â Â Â  98.654 ORS 98.650 and 98.652 inapplicable to certain trees, logs, poles or piling and to certain county roads. The provisions of ORS 98.650 and 98.652 shall not apply to trees, timber, logs, poles or piling which have been placed or deposited or allowed to remain upon the right of way of a county road under the provisions of a permit granted by the county court or board of county commissioners having jurisdiction over said county road, nor to poles placed upon the right of way of a county road under authority of ORS 758.010 or 758.020, nor to any county road which is not maintained for public travel by the county court or board of county commissioners of the county in which the road is located. [1953 c.339 Â§3]

Â Â Â Â Â  98.710 [Repealed by 1957 c.670 Â§37]

DISPOSITION OF UNLAWFULLY PARKED VEHICLES AND ABANDONED VEHICLES

Â Â Â Â Â  98.805 Definitions for ORS 98.810 to 98.818, 98.830, 98.835 and 98.840. As used in this section and ORS 98.810 to 98.818, 98.830, 98.835 and 98.840:

Â Â Â Â Â  (1) ÂOwner of a parking facilityÂ means:

Â Â Â Â Â  (a) The owner, lessee or person in lawful possession of a private parking facility; or

Â Â Â Â Â  (b) Any officer or agency of this state with authority to control or operate a parking facility.

Â Â Â Â Â  (2) ÂOwner of proscribed propertyÂ means the owner, lessee or person in lawful possession of proscribed property.

Â Â Â Â Â  (3) ÂParking facilityÂ means any property used for vehicle parking.

Â Â Â Â Â  (4) ÂProscribed propertyÂ means any part of private property:

Â Â Â Â Â  (a) Where a reasonable person would conclude that parking is not normally permitted at all or where a land use regulation prohibits parking; or

Â Â Â Â Â  (b) That is used primarily for parking at a dwelling unit. As used in this paragraph, Âdwelling unitÂ means a single-family residential dwelling or a duplex.

Â Â Â Â Â  (5) ÂTowerÂ means a person issued a towing business certificate under ORS 822.205.

Â Â Â Â Â  (6) ÂVehicleÂ has the meaning given that term in ORS 801.590. [1979 c.100 Â§2; 1981 c.861 Â§23; 1983 c.436 Â§2; 2007 c.538 Â§9]

Â Â Â Â Â  98.810 Unauthorized parking of vehicle on proscribed property prohibited. A person may not, without the permission of:

Â Â Â Â Â  (1) The owner of a parking facility, leave or park any vehicle on the parking facility if there is a sign displayed in plain view at the parking facility prohibiting or restricting public parking on the parking facility.

Â Â Â Â Â  (2) The owner of proscribed property, leave or park any vehicle on the proscribed property whether or not there is a sign prohibiting or restricting parking on the proscribed property. [1953 c.575 Â§1; 1979 c.100 Â§3; 1981 c.861 Â§24; 1983 c.436 Â§3; 2007 c.538 Â§10]

Â Â Â Â Â  98.812 Towing and storage of unlawfully parked vehicle; lien for towage, care and storage charges; notice requirements. (1) If a vehicle has been left or parked in violation of ORS 98.810, the owner of the parking facility or the owner of the proscribed property may have a tower tow the vehicle from the parking facility or the proscribed property and place the vehicle in storage at a secure location under the control of the tower.

Â Â Â Â Â  (2) A tower who tows a vehicle at the request of an owner of a parking facility or the owner of proscribed property under this section shall provide to the owner or operator of the vehicle the information required in ORS 98.856 in the manner provided in ORS 98.856.

Â Â Â Â Â  (3) A tower is entitled to a lien on a towed vehicle and its contents for the towerÂs just and reasonable charges and may retain possession thereof until the just and reasonable charges for the towage, care and storage of the towed vehicle have been paid if the tower complies with the following requirements:

Â Â Â Â Â  (a) The tower shall notify the local law enforcement agency of the location of the towed vehicle within one hour after the towed vehicle is placed in storage;

Â Â Â Â Â  (b) If the towed vehicle is registered in
Oregon
, the tower shall give notice, within 15 days after the towed vehicle is placed in storage, to the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the towed vehicle; and

Â Â Â Â Â  (c) If the towed vehicle is not registered in
Oregon
, the tower shall, within 15 days after the towed vehicle is placed in storage, notify and request the title information and the name and address of the owner of the towed vehicle from the motor vehicle agency for the state in which the towed vehicle is registered. The tower shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the towed vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the towed vehicle.

Â Â Â Â Â  (4) The lien created by subsection (3) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152. [1953 c.575 Â§2; 1977 c.634 Â§1; 1979 c.100 Â§4; 1981 c.861 Â§25; 1983 c.436 Â§4; 1993 c.385 Â§2; 2001 c.424 Â§1; 2007 c.538 Â§11]

Â Â Â Â Â  98.814 [1953 c.575 Â§4; 1965 c.343 Â§21; repealed by 1983 c.436 Â§15]

Â Â Â Â Â  98.816 [1953 c.575 Â§5; 1965 c.343 Â§22; repealed by 1983 c.436 Â§15]

Â Â Â Â Â  98.818 Preference of lien. The lien created by ORS 98.812 shall have preference over any and all other liens or encumbrances upon the vehicle. [1953 c.575 Â§3; 2007 c.538 Â§11a]

Â Â Â Â Â  98.830 Towing abandoned vehicle from private property; conditions. A person who is the owner, or is in lawful possession, of private property on which a vehicle has been abandoned may have a tower tow the vehicle from the property if:

Â Â Â Â Â  (1) The person affixes a notice to the vehicle stating that the vehicle will be towed if it is not removed. The notice required by this subsection must remain on the vehicle for 72 hours before the vehicle may be removed.

Â Â Â Â Â  (2) The person fills out and signs a form that includes:

Â Â Â Â Â  (a) A description of the vehicle to be towed;

Â Â Â Â Â  (b) The location of the property from which the vehicle will be towed; and

Â Â Â Â Â  (c) A statement that the person has complied with subsection (1) of this section. [1995 c.758 Â§1; 2007 c.538 Â§12]

Â Â Â Â Â  98.835 Immunity from civil liability for towing abandoned vehicle; lien for towage, care and storage charges; notice requirements. (1) A tower who tows a vehicle pursuant to ORS 98.830 is immune from civil liability for towing the vehicle if the tower has a form described in ORS 98.830 (2), filled out by a person purporting to be the owner or a person in lawful possession of the private property from which the vehicle is towed. This subsection does not grant immunity for any loss, damage or injury arising out of any negligent or willful damage to, or destruction of, the vehicle that occurs during the course of the towing.

Â Â Â Â Â  (2) The tower who tows a vehicle pursuant to ORS 98.830 is entitled to a lien on the towed vehicle and its contents for the towerÂs just and reasonable charges. The tower may retain possession of the towed vehicle until the just and reasonable charges for the towage, care and storage of the towed vehicle have been paid if the tower complies with the following requirements:

Â Â Â Â Â  (a) The tower shall notify the local law enforcement agency of the location of the towed vehicle within one hour after the towed vehicle is placed in storage;

Â Â Â Â Â  (b) If the towed vehicle is registered in
Oregon
, the tower shall give notice by first class mail with a certificate of mailing, within 15 days after the towed vehicle is placed in storage, to the owner of the towed vehicle and any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within the 15-day period, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the 15-day period for towage, care and storage of the towed vehicle; and

Â Â Â Â Â  (c) If the towed vehicle is not registered in
Oregon
, the tower shall, within 15 days after the towed vehicle is placed in storage, notify and request the title information and the name and address of the owner of the towed vehicle from the motor vehicle agency for the state in which the towed vehicle is registered. The tower shall have 15 days from the date of receipt of the information from the state motor vehicle agency to notify the owner of the towed vehicle or any other person with an interest in the towed vehicle, as indicated by the certificate of title. If notice under this paragraph is given by mail, it must be transmitted within 15 days from the receipt of information from the state motor vehicle agency, but need not be received within that period, but within a reasonable time. If the tower fails to comply with the notice requirements of this paragraph, the amount of the lien is limited to a sum equal to the reasonable expenses incurred within the period between storage of the towed vehicle and receipt of information from the state motor vehicle agency for towage, care and storage of the towed vehicle.

Â Â Â Â Â  (3) The lien created by subsection (2) of this section may be foreclosed only in the manner provided by ORS 87.172 (3) and 87.176 to 87.206 for foreclosure of liens arising or claimed under ORS 87.152. [1995 c.758 Â§2; 2001 c.424 Â§2; 2007 c.538 Â§13]

Â Â Â Â Â  98.840 Towing vehicle alternative to procedure in ORS 98.810 to 98.818. The procedure authorized by ORS 98.830 and 98.835 for removal of abandoned vehicles from private property may be used by persons described in ORS 98.805 as an alternative to the procedures described in ORS 98.810 to 98.818. [1995 c.758 Â§4; 2007 c.538 Â§13a]

Â Â Â Â Â  98.990 [Repealed by 1957 c.670 Â§37]

INVOLUNTARY LOSS OF USE OF VEHICLES

Â Â Â Â Â  98.850 Legislative findings and declaration. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) 49 U.S.C. 14501(c)(1) limits the authority of the state and political subdivisions of the state to enact or enforce laws or ordinances related to price, route or service of motor carriers with respect to the transportation of property.

Â Â Â Â Â  (b) 49 U.S.C. 14501(c)(2)(A) exempts, from the limits described in paragraph (a) of this subsection, safety regulations with respect to motor vehicles.

Â Â Â Â Â  (c) 49 U.S.C. 14501(c)(2)(C) exempts, from the limits described in paragraph (a) of this subsection, laws or ordinances relating to the price of for-hire motor vehicle transportation by a tow truck if the transportation is performed without the prior consent or authorization of the owner or operator of the motor vehicle.

Â Â Â Â Â  (2) The Legislative Assembly declares that:

Â Â Â Â Â  (a) Statutes that assist members of the public in avoiding involuntary loss of use of motor vehicles and in expediting recovery of motor vehicles and the personal property in the motor vehicles promote the safety and welfare of members of the public.

Â Â Â Â Â  (b) ORS 98.810 to 98.818 do not preempt any authority that a local government, as defined in ORS 174.116, may have to regulate the price of for-hire motor vehicle transportation by a tow vehicle if the transportation is performed without the prior consent or authorization of the owner or operator of the motor vehicle. [2007 c.538 Â§1]

Â Â Â Â Â  98.852 Definitions for ORS 98.854 to 98.862. As used in ORS 98.854 to 98.862:

Â Â Â Â Â  (1) ÂConsiderationÂ has the meaning given that term in ORS 171.725.

Â Â Â Â Â  (2) ÂMotor vehicleÂ has the meaning given that term in ORS 801.360.

Â Â Â Â Â  (3) ÂParking facilityÂ has the meaning given that term in ORS 98.805.

Â Â Â Â Â  (4) ÂTowerÂ means a person that:

Â Â Â Â Â  (a) Owns or operates a tow vehicle for profit; or

Â Â Â Â Â  (b) Is employed by a person that owns or operates a tow vehicle for profit.

Â Â Â Â Â  (5) ÂTow vehicleÂ has the meaning given that term in ORS 801.530. [2007 c.538 Â§2]

Â Â Â Â Â  98.854 Prohibitions placed on tower of vehicles. A tower may not:

Â Â Â Â Â  (1) Tow a motor vehicle without providing to the owner or operator of the motor vehicle the information required under ORS 98.856 in the manner required under ORS 98.856.

Â Â Â Â Â  (2) Charge more than a price disclosed under ORS 98.856.

Â Â Â Â Â  (3) Solicit towing business at, or within 1,000 feet of, the site of a motor vehicle accident, unless the tower tows the motor vehicle pursuant to a prenegotiated payment agreement between the tower and a motor vehicle road service company.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, park a tow vehicle within 1,000 feet of a parking facility for the purpose of monitoring the parking facility for towing business.

Â Â Â Â Â  (b) A tower may park a tow vehicle within 1,000 feet of a parking facility for the purpose of monitoring the parking facility for towing business if the tower provides notice of the hours during which monitoring occurs on signs that are clearly readable by an operator of a motor vehicle in each parking stall or at each entrance to the parking facility.

Â Â Â Â Â  (5)(a) Provide consideration to obtain the privilege of towing motor vehicles from a parking facility.

Â Â Â Â Â  (b) Provision of:

Â Â Â Â Â  (A) Signs by a tower under ORS 98.862 does not constitute consideration.

Â Â Â Â Â  (B) Goods or services by a tower below fair market value constitutes consideration.

Â Â Â Â Â  (6) Require, as a condition of towing a motor vehicle or releasing a motor vehicle or personal property in the motor vehicle, that the owner or operator of the motor vehicle agree not to dispute:

Â Â Â Â Â  (a) The reason for the tow;

Â Â Â Â Â  (b) The validity or amount of charges; or

Â Â Â Â Â  (c) The responsibility of the tower for the condition of the motor vehicle or personal property in the motor vehicle.

Â Â Â Â Â  (7) Hold a towed motor vehicle for more than 24 hours without:

Â Â Â Â Â  (a) Taking an inventory of all personal property in the motor vehicle that is visible from the exterior of the motor vehicle; and

Â Â Â Â Â  (b) Holding the personal property in the motor vehicle in a secure manner.

Â Â Â Â Â  (8) Accept cash as a method of payment for towing services unless the tower provides exact change not later than the end of the business day following receipt of payment. [2007 c.538 Â§3]

Â Â Â Â Â  98.856 Tower responsibility of disclosure to owner or operator of vehicle. (1) A tower shall disclose to the owner or operator of a motor vehicle in a conspicuous written statement of at least 10-point boldfaced type:

Â Â Â Â Â  (a) The prices the tower charges for goods and services;

Â Â Â Â Â  (b) The location where the tower will:

Â Â Â Â Â  (A) Store the motor vehicle and personal property in the motor vehicle; or

Â Â Â Â Â  (B) Tow the motor vehicle, if the tower is towing the motor vehicle to a location other than a location under the control of the tower;

Â Â Â Â Â  (c) The telephone number and any other means of contacting the tower, and the hours of availability at that telephone number and at the other means of contacting the tower;

Â Â Â Â Â  (d) The methods of payment that the tower accepts; and

Â Â Â Â Â  (e) That, if the owner or operator of the motor vehicle pays for the tow with cash, the tower will provide, in person or by mail, exact change not later than the end of the business day following receipt of payment.

Â Â Â Â Â  (2) If the owner or operator is present at the time of the tow, the tower shall provide the information required under subsection (1) of this section to the owner or operator of the motor vehicle before towing the motor vehicle.

Â Â Â Â Â  (3) If the owner or operator of the motor vehicle is not present at the time of the tow, the tower shall provide the information required under subsection (1) of this section to the owner or person in lawful possession of the motor vehicle prior to the time the owner or person in lawful possession of the motor vehicle redeems the motor vehicle.

Â Â Â Â Â  (4)(a) As used in this subsection, Âbusiness dayÂ means Monday through Friday, excluding legal holidays.

Â Â Â Â Â  (b) If the owner or operator of the motor vehicle is not present at the time of the tow:

Â Â Â Â Â  (A) Within five business days from the date of the tow, the tower shall request the name and address of the owner of the motor vehicle from the state motor vehicle agency for the state in which the motor vehicle is registered.

Â Â Â Â Â  (B) The tower shall provide the information required under subsection (1) of this section to the owner of the motor vehicle by mail by the end of the first business day following receipt of the information from the state motor vehicle agency.

Â Â Â Â Â  (C) If the owner of the motor vehicle or a person in lawful possession of the motor vehicle redeems the motor vehicle or contacts the tower prior to five business days after the tow, the tower is not required to contact the state motor vehicle agency.

Â Â Â Â Â  (5) If the owner or operator of the motor vehicle is not present at the time of the tow but the owner or operator of the motor vehicle requested the tow and arranged to pay the tower directly, the tower may obtain the name and address of the owner of the motor vehicle from the owner or operator of the motor vehicle and may provide the information required under subsection (1) of this section:

Â Â Â Â Â  (a) Within five business days after the tow; or

Â Â Â Â Â  (b) With a copy of the invoice for the tow or upon receipt of payment, whichever first occurs. [2007 c.538 Â§4]

Â Â Â Â Â  98.858 Right of owner or person in lawful possession of vehicle to redeem vehicle, contact tower and obtain property of emergency nature. (1) A tower in physical possession of a motor vehicle shall permit the owner or person in lawful possession of a motor vehicle the tower has towed to:

Â Â Â Â Â  (a) Redeem the motor vehicle:

Â Â Â Â Â  (A) Between 8 a.m. and 6 p.m. Monday through Friday, excluding legal holidays;

Â Â Â Â Â  (B) At all other hours, within 60 minutes after asking the tower to release the motor vehicle; and

Â Â Â Â Â  (C) Within 30 minutes of a time mutually agreed upon between the tower and the owner or person in lawful possession of the motor vehicle;

Â Â Â Â Â  (b) Contact the tower at any time to receive information about the location of the motor vehicle and instructions for obtaining release of the motor vehicle; and

Â Â Â Â Â  (c) Obtain all personal property of an emergency nature in the motor vehicle within the time allowed under paragraph (a) of this subsection.

Â Â Â Â Â  (2) A tower may not charge the owner or person in lawful possession of the motor vehicle a fee in any amount to obtain personal property of an emergency nature except for a gate fee between the hours of 6 p.m. and 8 a.m. Monday through Friday, or on a Saturday, a Sunday or a legal holiday.

Â Â Â Â Â  (3) As used in this section, Âpersonal property of an emergency natureÂ includes but is not limited to prescription medication, eyeglasses, clothing, identification, a wallet, a purse, a credit card, a checkbook, cash and child safety car and booster seats. [2007 c.538 Â§5]

Â Â Â Â Â  98.860 Conditions for release of vehicle to insurance company undertaking to adjust claim; towerÂs good-faith release of vehicle. (1) For purposes of this section, an insurance company undertaking to adjust a claim involving a towed motor vehicle is a person in lawful possession and entitled to release of the motor vehicle if:

Â Â Â Â Â  (a) The insurance company has obtained permission from the owner or another person in lawful possession of the motor vehicle to secure release of the motor vehicle; and

Â Â Â Â Â  (b) The insurance company transmits to the tower by facsimile or electronic mail a document that reasonably identifies the insurance company as a person in lawful possession and directs the tower to release the motor vehicle to a person designated by the insurance company.

Â Â Â Â Â  (2) A tower who, in good faith, releases a motor vehicle under subsection (1) of this section is not liable for damages for releasing the motor vehicle to a person designated by the insurance company or for damages that arise after release of the motor vehicle.

Â Â Â Â Â  (3) This section does not prohibit a tower from releasing a motor vehicle to an insurance company in a manner other than that provided for in subsection (1) of this section. [2007 c.538 Â§6]

Â Â Â Â Â  98.862 Exceptions to requirements of ORS 98.856. A tower need not provide the written information required under ORS 98.856 if:

Â Â Â Â Â  (1) The motor vehicle is towed from a parking facility where the tower has provided the information on signs that are clearly readable by an operator of a motor vehicle in each parking stall or at each entrance to the parking facility.

Â Â Â Â Â  (2) The tower is hired or otherwise engaged by an agency taking custody of a vehicle under ORS 819.140.

Â Â Â Â Â  (3) The tower tows the motor vehicle under a prenegotiated payment agreement between the tower and a motor vehicle road service company or an insurance company.

Â Â Â Â Â  (4) The tower is hired or otherwise engaged by a business entity at the request of the owner or operator of the motor vehicle to tow the motor vehicle. [2007 c.538 Â§7]

Â Â Â Â Â  98.864 Rules. The Attorney General may adopt rules to implement ORS 98.854 to 98.862. [2007 c.538 Â§8]

PENALTIES

Â Â Â Â Â  98.991 Penalties relating to unclaimed property. (1) Any person who willfully fails to render any report or perform other duties required under this Act is guilty of a misdemeanor.

Â Â Â Â Â  (2) Any person who willfully refuses to pay or deliver unclaimed property to the Department of State Lands as required under this Act is guilty of a misdemeanor. [1957 c.670 Â§36; 1993 c.694 Â§22]

Â Â Â Â Â  Note: See note under 98.432.

Â Â Â Â Â  98.992 Penalty for failure to report, pay or deliver property under ORS 98.302 to 98.436. A person who willfully fails to render any report, to pay or deliver property or to perform other duties required by ORS 98.302 to 98.436 and 98.992 may be required to forfeit and pay to the State Treasurer to be deposited in the Common School Fund Account, an amount determined by the Department of State Lands pursuant to ORS 183.745 of not more than $1,000 for individuals and $50,000 for corporations. This penalty shall be assessed only after at least one reporting cycle, and only after the department has provided the person with written instructions, including copies of applicable laws and policies. The department may waive any penalty due under this section with appropriate justification. [1993 c.694 Â§25]

_______________



Chapter 99

Chapter 99 Â Property Removed by High Water

2007 EDITION

PROPERTY REMOVED BY HIGH WATER

PROPERTY RIGHTS AND TRANSACTIONS

99.010Â Â Â Â Â Â  Procedure for reclaiming property placed on anotherÂs land by high water

99.020Â Â Â Â Â Â  Oath of arbitrators

99.030Â Â Â Â Â Â  Procedure when five or more claimants

99.040Â Â Â Â Â Â  Entry to reclaim not a trespass

99.050Â Â Â Â Â Â  Recovery of any part of tree from private property

99.060Â Â Â Â Â Â  Effect of failure to remove logs from anotherÂs land

Â Â Â Â Â  99.010 Procedure for reclaiming property placed on anotherÂs land by high water. When the fence rails or other property of any person in this state is removed by high water and lodged upon the land of another, the owner of the property removed may, except as provided in ORS 99.050, proceed upon the premises where such property is lodged within four months after the removal. If the proprietor of the land refuses to deliver up the property, the parties shall each select an arbitrator who shall examine or hear evidence upon all the circumstances and facts and determine the case. If the arbitrators cannot agree, they shall select an umpire, and the decision of a majority of them shall be final between the parties.

Â Â Â Â Â  99.020 Oath of arbitrators. Before the arbitrators proceed as provided in ORS 99.010, they shall be sworn to discharge their duties faithfully, impartially and according to law by a person having power to administer oaths.

Â Â Â Â Â  99.030 Procedure when five or more claimants. When five or more persons claim property as provided in ORS 99.010, they shall give notice to all interested of the time and place of such arbitration. Upon hearing all the facts and circumstances in the case, the arbitrators shall award to each claimant such a portion of the property as the arbitrators deem reasonable and just.

Â Â Â Â Â  99.040 Entry to reclaim not a trespass. It is not considered a trespass for any person to go upon the land of another for the purpose mentioned in ORS 99.010 to 99.030 if such person shall, if practicable, go upon such route as will do the least possible injury to the land.

Â Â Â Â Â  99.050 Recovery of any part of tree from private property. Any person may enter upon private property where any part of a fallen tree belonging to or under the control of such person has been cast by freshets or high waters, for the purpose of recovering and reclaiming the same. Before entering the land the person shall post a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 with the Public Utility Commission, to be approved by the commissioner, in such sum as the commissioner may provide. The bond or irrevocable letter of credit shall run to the Public Utility Commission to insure to any landowner the payment of any damage resulting from removal or reclaiming of such property. The owner of the land shall be compensated for any damages resulting from the removal. [Amended by 1991 c.331 Â§25; 1997 c.631 Â§399]

Â Â Â Â Â  99.060 Effect of failure to remove logs from anotherÂs land. If any person fails to remove and reclaim logs, timber or any part of a fallen tree within one year after it is cast upon private property as provided in ORS 99.050, it is deemed abandoned and the title thereto vests in the person entitled to the possession of the land upon which the same is found.

Â Â Â Â Â  99.070 [Repealed by 1995 c.733 Â§74]

_______________



Chapter 100

Chapter 100 Â Condominiums

2007 EDITION

CONDOMINIUMS

PROPERTY RIGHTS AND TRANSACTIONS

GENERAL PROVISIONS

100.005Â Â Â Â  Definitions

100.010Â Â Â Â  Short title

100.015Â Â Â Â  Rules

100.020Â Â Â Â  Condominium provisions; restrictions

100.025Â Â Â Â  Rule against perpetuities; inapplicable

CREATION OF UNIT OWNERSHIP

100.100Â Â Â Â  Property submitted to unit ownership by declaration; executors of declaration; conflict between this chapter and ORS chapter 65

100.102Â Â Â Â  Leasehold condominium submitted to unit ownership

100.103Â Â Â Â  Effect of submission of leasehold condominium to unit ownership

100.105Â Â Â Â  Contents of declaration; property name; variable property description

100.110Â Â Â Â  Approval of declaration, supplemental declaration or amendment required; prerequisites; fee

100.115Â Â Â Â  Recording declaration and plat; plat contents; supplemental declaration and plat; approval of declaration and plat amendments; fees

100.120Â Â Â Â  Supplemental declaration and plat required to annex additional property or reclassify variable property; termination date

100.122Â Â Â Â  Declaration prevails over inconsistent provisions of bylaws or articles of incorporation

100.123Â Â Â Â  Authority to amend declaration or bylaws to comply with federal or state law

100.125Â Â Â Â  Annexation of additional property; requirements

100.130Â Â Â Â  Relocation of unit boundaries and common elements by amendment to declaration

100.135Â Â Â Â  Amendments to declaration; requirements; procedure

100.140Â Â Â Â  Temporary relocation of floating structure; security interests upon termination of condominium

FLEXIBLE CONDOMINIUMS

100.150Â Â Â Â  DeclarantÂs options until termination date

100.155Â Â Â Â  Variable property; uses and restrictions

RIGHTS AND DUTIES OF DECLARANT

100.170Â Â Â Â  Easement held by declarant

100.175Â Â Â Â  Reserve account for maintaining, repairing and replacing common elements; reserve study; maintenance plan

WARRANTIES ON NEW UNITS

100.185Â Â Â Â  Express warranties; form; exclusion of implied warranties; exemption for consumer products; claims

DECLARANT CONTROL; TURNOVER

100.200Â Â Â Â  Declarant control of association

100.205Â Â Â Â  Transitional committee; notice of meeting for formation

100.210Â Â Â Â  Turnover meeting; notice; transfer of control

SPECIAL DECLARANT RIGHTS

100.220Â Â Â Â  Liabilities and obligations arising from transfer of special declarant right; exemptions

100.225Â Â Â Â  Acquisition of special declarant rights by successor declarant; exceptions

DOCUMENT FILING

100.250Â Â Â Â  Documents required to be filed with Real Estate Agency; fees

100.255Â Â Â Â  Processing of documents filed with Real Estate Agency; procedures

100.260Â Â Â Â  Condominium Information and Annual Reports; contents; fees

100.265Â Â Â Â  Annual Report; notification; filing

100.275Â Â Â Â  Application of ORS 100.250 to 100.280

100.280Â Â Â Â  Termination of filing Condominium Information Report

100.285Â Â Â Â  Resignation of designated agent; procedures; effective date

100.290Â Â Â Â  Rules

CONVERSION CONDOMINIUMS

100.300Â Â Â Â  Inapplicability of ORS 100.301 to 100.320 to transient lodgings

100.301Â Â Â Â  Definitions for ORS 100.301 to 100.320

100.305Â Â Â Â  Conversion condominium; notice

100.310Â Â Â Â  Rights of tenants in conversion

100.315Â Â Â Â  Improvements in conversion condominium during notice period

100.320Â Â Â Â  Authority of city or county to require developer to pay tenant moving expenses

ASSOCIATION OF UNIT OWNERS; MANAGEMENT OF PROPERTY; ENCUMBRANCES; CONVEYANCES

100.405Â Â Â Â  Association of unit owners; powers; granting of interest in common elements; dispute resolution

100.407Â Â Â Â  Annual and special meetings of association

100.408Â Â Â Â  Quorum for meeting of association

100.409Â Â Â Â  Rules of order

100.410Â Â Â Â  Adoption of bylaws; recording; amendment; approval by commissioner; fee

100.412Â Â Â Â  Annual budget; distribution of budget summary to owners

100.415Â Â Â Â  Contents of bylaws

100.417Â Â Â Â  Board of directors of association; powers and duties

100.418Â Â Â Â  Receivership for failure of association to fill vacancies on board of directors

100.419Â Â Â Â  Assent of director to board action

100.420Â Â Â Â  Board meetings; executive sessions

100.423Â Â Â Â  Electronic notice to owner or director

100.425Â Â Â Â  Use of written ballot for approving or rejecting matters subject to meeting of unit owners; procedures; exceptions

100.427Â Â Â Â  Methods of voting

100.428Â Â Â Â  Electronic ballot

100.430Â Â Â Â  Unit deeds; contents

100.435Â Â Â Â  Insurance for individual units and common elements

100.440Â Â Â Â  Liens against property; removal from lien; effect of part payment

100.445Â Â Â Â  Independent default clauses; option to purchase fee simple interest

100.450Â Â Â Â  Association lien against individual unit; recording notice of claim; foreclosure; priority of lien

100.460Â Â Â Â  Foreclosure against unit; receiver for unit; power of board of directors to bid at foreclosure sale

100.465Â Â Â Â  Circumstances in which deed in lieu of foreclosure extinguishes lien

100.470Â Â Â Â  Lien foreclosure; other legal action by declarant, association or owner; attorney fees

100.475Â Â Â Â  Personal liability for assessment; joint liability of grantor and grantee following conveyance; limitation

100.480Â Â Â Â  Maintaining documents and records; annual financial statement; review of financial statement by certified public accountant; availability of documents and records for examination

100.485Â Â Â Â  Duration and termination of initial management agreements and service and employment contracts; applicability of federal condominium law

100.490Â Â Â Â  Notice to unit owners of intent of association to commence judicial or administrative proceedings; contents of notice; right of unit owner to opt out

ATTRIBUTES AND DUTIES OF OWNERSHIP

100.505Â Â Â Â  Status and ownership of units

100.510Â Â Â Â  Units and common elements distinguished

100.515Â Â Â Â  Interest of units in common elements

100.520Â Â Â Â  Easement held by units and common elements

100.525Â Â Â Â  Voting or consenting

100.530Â Â Â Â  Allocation of common profits and expenses; liability of unit owner; limitation on assessments against declarant; deferral of assessments by declarant

100.535Â Â Â Â  Maintenance and improvement of units

100.540Â Â Â Â  Use and maintenance of common elements; access for maintenance

100.545Â Â Â Â  Compliance with bylaws and other restrictions

100.550Â Â Â Â  Service of process

100.555Â Â Â Â  Taxation of units; exemptions; uniform appraisal and assessment; rules

REMOVAL OF PROPERTY FROM UNIT OWNERSHIP

100.600Â Â Â Â  Termination of association or removal of real property by unit owners; consent of lienholders; recordation; amended plat requirements

100.605Â Â Â Â  Removal of property from association; repair or removal of property that is damaged or destroyed

100.610Â Â Â Â  Common ownership of property removed from unit ownership; valuation; liens

100.615Â Â Â Â  Action for partition; division of sale proceeds

100.620Â Â Â Â  Termination or removal no bar to resubmission

DIVIDING OR CONVERTING UNITS

100.625Â Â Â Â  Procedure for dividing or converting units

REGULATION OF SALES; FILING REQUIREMENTS

100.635Â Â Â Â  Filing with commissioner; fee

100.640Â Â Â Â  Filing; required documents and information

100.645Â Â Â Â  Filing information to be kept current

100.650Â Â Â Â  Service of process on nonresident developer; consent for service on commissioner; contents of consent; records of service on commissioner

100.655Â Â Â Â  Disclosure statement; contents; disclosure statement from other state; declarant liability limited

100.660Â Â Â Â  Nonresidential condominium or security filing; contents

100.665Â Â Â Â  Exemption to certain disclosure and notice requirements

100.670Â Â Â Â  Fees; hourly rate; deposit

100.675Â Â Â Â  Inventory; review; approval; timelines

100.680Â Â Â Â  Escrow; sales agreement; requirements

INSPECTION OF CONDOMINIUM; DISCLOSURE STATEMENT

100.700Â Â Â Â  Inspection of condominium; report in disclosure statement

100.705Â Â Â Â
Sale
prohibited prior to issuance of disclosure statement; exception; distribution; use of disclosure statement

100.710Â Â Â Â  Inspection deposit

REQUIREMENTS FOR
SALE

100.720Â Â Â Â  Conditions prerequisite to sale

100.725Â Â Â Â  Documents prerequisite to execution of sale agreement and conveyance of unit

100.730Â Â Â Â  Cancellation of sale of unit; notice to seller; return of payments and reconveyance; extinguishment of encumbrances; waiver prohibited; disclaimer of notice; applicability

100.735Â Â Â Â  Waiver of right to cancel

100.740Â Â Â Â  Notice to purchaser of cancellation rights; form

100.745Â Â Â Â  Escrow documents required of successor to vendorÂs interest

100.750Â Â Â Â  Inspection of records

PROHIBITED ACTS

100.770Â Â Â Â  Fraud and deceit prohibited

100.775Â Â Â Â  False or misleading advertising prohibited; liability

100.780Â Â Â Â  Waiver of legal rights void

100.785Â Â Â Â  Blanket encumbrance prohibited

ENFORCEMENT

100.900Â Â Â Â  Civil penalty

100.905Â Â Â Â  Cease and desist order; injunction

100.910Â Â Â Â  Use of fees

CRIMINAL PENALTIES

100.990Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  100.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssessmentÂ means any charge imposed or levied by the association of unit owners on or against a unit owner or unit pursuant to provisions of the declaration or the bylaws of the condominium or provisions of ORS 100.005 to 100.910.

Â Â Â Â Â  (2) ÂAssociation of unit ownersÂ means the association provided for under ORS 100.405.

Â Â Â Â Â  (3) ÂAssociation propertyÂ means any real property or interest in real property acquired, held or possessed by the association under ORS 100.405.

Â Â Â Â Â  (4) ÂBlanket encumbranceÂ means a trust deed or mortgage or any other lien or encumbrance, mechanicÂs lien or otherwise, securing or evidencing the payment of money and affecting more than one unit in a condominium, or an agreement affecting more than one such unit by which the developer holds such condominium under an option, contract to sell or trust agreement.

Â Â Â Â Â  (5) ÂBuildingÂ means a multiple-unit building or single-unit buildings, or any combination thereof, comprising a part of the property. ÂBuildingÂ also includes a floating structure described in ORS 100.020 (3)(b)(D).

Â Â Â Â Â  (6) ÂCommissionerÂ means the Real Estate Commissioner.

Â Â Â Â Â  (7) ÂCommon elementsÂ means the general common elements and the limited common elements.

Â Â Â Â Â  (8) ÂCommon expensesÂ means:

Â Â Â Â Â  (a) Expenses of administration, maintenance, repair or replacement of the common elements;

Â Â Â Â Â  (b) Expenses agreed upon as common by all the unit owners; and

Â Â Â Â Â  (c) Expenses declared common by ORS 100.005 to 100.625 or by the declaration or the bylaws of the particular condominium.

Â Â Â Â Â  (9) ÂCondominiumÂ means:

Â Â Â Â Â  (a) With respect to property located within this state:

Â Â Â Â Â  (A) The land, if any, whether fee simple, leasehold, easement or other interest or combination thereof, and whether contiguous or noncontiguous;

Â Â Â Â Â  (B) Any buildings, improvements and structures on the property; and

Â Â Â Â Â  (C) Any easements, rights and appurtenances belonging to the property submitted to the provisions of ORS 100.005 to 100.625; and

Â Â Â Â Â  (b) With respect to property located outside this state, the property that has been committed to the condominium form of ownership in accordance with the jurisdiction within which the property is located.

Â Â Â Â Â  (10) ÂConversion condominiumÂ means a condominium in which there is a building, improvement or structure that was occupied prior to any negotiation and that is:

Â Â Â Â Â  (a) Residential in nature, at least in part; and

Â Â Â Â Â  (b) Not wholly commercial or industrial, or commercial and industrial, in nature.

Â Â Â Â Â  (11) ÂDeclarantÂ means a person who records a declaration under ORS 100.100 or a supplemental declaration under ORS 100.110.

Â Â Â Â Â  (12) ÂDeclarationÂ means the instrument described in ORS 100.100 by which the condominium is created and as modified by any amendment recorded in accordance with ORS 100.135 or supplemental declaration recorded in accordance with ORS 100.120.

Â Â Â Â Â  (13) ÂDeveloperÂ means a declarant or any person who purchases an interest in a condominium from declarant, successor declarant or subsequent developer for the primary purpose of resale.

Â Â Â Â Â  (14) ÂFlexible condominiumÂ means a condominium containing property that may be reclassified or withdrawn from the condominium pursuant to ORS 100.150 (1).

Â Â Â Â Â  (15) ÂGeneral common elements,Â unless otherwise provided in a declaration, means all portions of the condominium that are not part of a unit or a limited common element, including but not limited to the following:

Â Â Â Â Â  (a) The land, whether fee simple, leasehold, easement, other interest or combination thereof, together with any rights and appurtenances;

Â Â Â Â Â  (b) The foundations, columns, girders, beams, supports, bearing and shear walls, windows, except glazing and screening, unit access doors, except glazing and screening, roofs, halls, corridors, lobbies, stairs, fire escapes, entrances and exits of a building;

Â Â Â Â Â  (c) The basements, yards, gardens, parking areas and outside storage spaces;

Â Â Â Â Â  (d) Installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning, waste disposal and incinerating;

Â Â Â Â Â  (e) The elevators, tanks, pumps, motors, fans, compressors, ducts and in general all apparatus and installations existing for common use;

Â Â Â Â Â  (f) The premises for the lodging of janitors or caretakers of the property; and

Â Â Â Â Â  (g) All other elements of a building and the condominium necessary or convenient to their existence, maintenance and safety, or normally in common use.

Â Â Â Â Â  (16) ÂLeaseholdÂ means the interest of a person, firm or corporation who is the lessee under a lease from the owner in fee and who files a declaration creating a condominium under ORS 100.100.

Â Â Â Â Â  (17) ÂLimited common elementsÂ means those common elements designated in the declaration, as reserved for the use of a certain unit or number of units, to the exclusion of the other units.

Â Â Â Â Â  (18) ÂMajorityÂ or Âmajority of unit ownersÂ means more than 50 percent of the voting rights allocated to the units by the declaration.

Â Â Â Â Â  (19) ÂMortgageeÂ means any person who is:

Â Â Â Â Â  (a) A mortgagee under a mortgage;

Â Â Â Â Â  (b) A beneficiary under a trust deed; or

Â Â Â Â Â  (c) The vendor under a land sale contract.

Â Â Â Â Â  (20) ÂNegotiationÂ means any activity preliminary to the execution by either developer or purchaser of a unit sales agreement, including but not limited to advertising, solicitation and promotion of the sale of a unit.

Â Â Â Â Â  (21) ÂNonwithdrawable propertyÂ means property which pursuant to ORS 100.150 (1)(b):

Â Â Â Â Â  (a) Is designated nonwithdrawable in the declaration and on the plat; and

Â Â Â Â Â  (b) Which may not be withdrawn from the condominium without the consent of all of the unit owners.

Â Â Â Â Â  (22) ÂPercent of ownersÂ or Âpercentage of ownersÂ means the percent of the voting rights determined under ORS 100.525.

Â Â Â Â Â  (23) ÂPurchaserÂ means an actual or prospective purchaser of a condominium unit pursuant to a sale.

Â Â Â Â Â  (24) ÂRecording officerÂ means the county officer charged with the duty of filing and recording deeds and mortgages or any other instruments or documents affecting the title to real property.

Â Â Â Â Â  (25) ÂReservation agreementÂ means an agreement relating to the future sale of a unit which is not binding on the purchaser and which grants purchaser the right to cancel the agreement without penalty and obtain a refund of any funds deposited at any time until purchaser executes a unit sales agreement.

Â Â Â Â Â  (26) Â
Sale
Â includes every disposition or transfer of a condominium unit, or an interest or estate therein, by a developer, including the offering of the property as a prize or gift when a monetary charge or consideration for whatever purpose is required by the developer. ÂInterest or estateÂ includes a lesseeÂs interest in a unit for more than three years or less than three years if the interest may be renewed under the terms of the lease for a total period of more than three years. ÂInterest or estateÂ does not include any interest held for security purposes or a timeshare regulated or otherwise exempt under ORS 94.803 and 94.807 to 94.945.

Â Â Â Â Â  (27) ÂSpecial declarant rightÂ means any right, in addition to the regular rights of the declarant as a unit owner, reserved for the benefit of or created by the declarant under the declaration, bylaws or the provisions of this chapter.

Â Â Â Â Â  (28) ÂStaged condominiumÂ means a condominium which provides for annexation of additional property pursuant to ORS 100.115 and 100.120.

Â Â Â Â Â  (29) ÂSuccessor declarantÂ means the transferee of any special declarant right.

Â Â Â Â Â  (30) ÂTermination dateÂ means that date described in ORS 100.105 (2)(b) or (7)(d).

Â Â Â Â Â  (31) ÂTransitional committeeÂ means the committee provided for under ORS 100.205.

Â Â Â Â Â  (32) ÂTurnover meetingÂ means the meeting provided for under ORS 100.210.

Â Â Â Â Â  (33) ÂUnitÂ or Âcondominium unitÂ means a part of the property which:

Â Â Â Â Â  (a) Is described in ORS 100.020 (3);

Â Â Â Â Â  (b) Is intended for any type of independent ownership; and

Â Â Â Â Â  (c) The boundaries of which are described pursuant to ORS 100.105 (1)(d).

Â Â Â Â Â  (34) ÂUnit designationÂ means the number, letter or combination thereof designating a unit in the declaration and on the plat.

Â Â Â Â Â  (35) ÂUnit ownerÂ means, except to the extent the declaration or bylaws provide otherwise, the person owning fee simple interest in a unit, the holder of a vendeeÂs interest in a unit under a recorded installment contract of sale and, in the case of a leasehold condominium, the holder of the leasehold estate in a unit.

Â Â Â Â Â  (36) ÂUnit sales agreementÂ means a written offer or agreement for the sale of a condominium unit which when fully executed will be binding on all parties. ÂUnit sales agreementÂ includes but is not limited to an earnest money receipt and agreement to purchase and other such agreements which serve as an agreement of sale for a cash transaction or which are preliminary to the execution of an installment contract of sale, but does not include a reservation agreement.

Â Â Â Â Â  (37) ÂVariable propertyÂ means property described in ORS 100.150 (2) and designated as variable property in the declaration and on the plat.

Â Â Â Â Â  (38) ÂVoting rightsÂ means the portion of the votes allocated to a unit by the declaration in accordance with ORS 100.105 (1)(j). [Formerly 94.004; 1997 c.816 Â§1; 1999 c.677 Â§38; 2001 c.756 Â§24; 2007 c.410 Â§5]

Â Â Â Â Â  100.010 Short title. This chapter may be cited as the Oregon Condominium Act. [Formerly 94.011]

Â Â Â Â Â  100.015 Rules. The Real Estate Commissioner may adopt such rules as are necessary for the administration of this chapter. [Formerly 94.333]

Â Â Â Â Â  Note: 100.015 was added to and made a part of 100.635 to 100.910 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.020 Condominium provisions; restrictions. (1) Except as otherwise provided in subsections (2) and (3) of this section, ORS 100.100 to 100.625 apply only to property located within this state which a person elects to submit to the condominium form of ownership as provided in ORS 100.005 to 100.625.

Â Â Â Â Â  (2) Unless the declarant elects otherwise, ORS 100.175, 100.185, 100.200 (2), 100.205, 100.210, 100.300, 100.305, 100.310, 100.315 and 100.320 apply only to condominiums that include units to be used for residential purposes.

Â Â Â Â Â  (3) Property may not be submitted to the condominium form of ownership under ORS 100.005 to 100.625 unless:

Â Â Â Â Â  (a) Each unit has legal access to a public street or highway or, if the unit has such access only by virtue of common ownership with other units, the declaration executed under ORS 100.110 prohibits conveyance of the unit unless after conveyance the unit will continue to have legal access to a public street or highway;

Â Â Â Â Â  (b) Subject to paragraph (c) of this subsection, each unit consists of:

Â Â Â Â Â  (A) A building or part of a building;

Â Â Â Â Â  (B) A space used for the parking or storage of automobiles, trucks, boats, campers or other vehicles or equipment;

Â Â Â Â Â  (C) A space for the moorage of a watercraft, floating home or other structure; or

Â Â Â Â Â  (D) A floating structure, including a structure formerly used as a ship or other vessel that:

Â Â Â Â Â  (i) Is permanently moored to structures in a river, lake or other waterway pursuant to a long-term lease with a remaining term at the time the declaration and plat are recorded of not less than 15 years;

Â Â Â Â Â  (ii) Contains two or more residential units with a combined floor space of not less than 2,000 square feet; and

Â Â Â Â Â  (iii) Has upland common elements owned in fee or by leasehold having a remaining term of not less than the remaining term of the leasehold on the submerged or submersible land. The units in a condominium described in this subparagraph shall be considered real property for purposes of the Oregon Condominium Act; and

Â Â Â Â Â  (c) Each unit has an interest in the common elements in accordance with ORS 100.515. However, a unit may not include any portion of the land. A declaration may not provide that there are no common elements.

Â Â Â Â Â  (4)(a) Except as otherwise provided in subsection (5) of this section, ORS 100.015 and 100.635 to 100.910 apply to condominiums having units to be used for residential purposes which are not offered for sale as a security pursuant to ORS 59.005 to 59.451.

Â Â Â Â Â  (b) ORS 100.635 (2), 100.640 (8) to (12), 100.655, 100.705, 100.720, 100.725, 100.730, 100.735, 100.740 and 100.745 do not apply to the sale of units to be used for nonresidential purposes unless the units, including units used for parking or storage, are ancillary to the sale of units to be used for residential purposes.

Â Â Â Â Â  (5) ORS 100.650, 100.660, 100.670, 100.675, 100.750, 100.770, 100.775, 100.780, 100.900, 100.905 and 100.990 apply to a condominium located in this state that consists exclusively of units to be used for nonresidential purposes or that consists of units to be offered for sale as a security under ORS 59.005 to 59.451.

Â Â Â Â Â  (6) The units in a condominium described in subsection (3)(b)(C) and (D) of this section shall be considered real property for purposes of this chapter.

Â Â Â Â Â  (7) Unless the declaration or bylaws provide otherwise, a condominium unit may be submitted to the condominium form of ownership under ORS 100.005 to 100.625. [Formerly 94.013; 1997 c.816 Â§2; 1999 c.677 Â§39; 2001 c.756 Â§25; 2007 c.410 Â§6]

Â Â Â Â Â  100.025 Rule against perpetuities; inapplicable. The rule against perpetuities may not be applied to defeat any provisions of a declaration, supplemental declaration, bylaw or rule for a condominium adopted under ORS 100.005 to 100.625. [Formerly 94.016]

CREATION OF UNIT OWNERSHIP

Â Â Â Â Â  100.100 Property submitted to unit ownership by declaration; executors of declaration; conflict between this chapter and ORS chapter 65. (1) In order to submit any property to the provisions of this chapter, the declarant shall record a declaration in the office of the recording officer of every county in which such property is located. The declaration shall comply with ORS 100.105 and shall be executed in accordance with subsection (2) of this section and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (2) If the declarant is not the fee owner of the property, the fee owner and the vendor under any instrument of sale shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of this chapter.

Â Â Â Â Â  (3) If the condominium contains any variable property, the holder of any mortgage or trust deed shall also execute the declaration for the purpose of consenting to the property being submitted to the provisions of ORS 100.005 to 100.625 and the terms and conditions of the declaration and bylaws.

Â Â Â Â Â  (4) A flexible or staged condominium may be created only as provided in ORS 100.005 to 100.625.

Â Â Â Â Â  (5) The provisions of and rights conferred by ORS 100.005 to 100.910 shall not be varied or waived except as expressly provided in those statutes. A declarant shall not act under a power of attorney or use any other device to evade the limitations or prohibitions in the declaration, bylaws or ORS 100.005 to 100.910.

Â Â Â Â Â  (6) If the provisions of this chapter and the provisions of ORS chapter 65 apply to an association and the provisions conflict, the provisions of this chapter control. [Formerly 94.023; 2003 c.569 Â§22]

Â Â Â Â Â  100.102 Leasehold condominium submitted to unit ownership. (1) The owner of fee title interest in the real property underlying a leasehold condominium may submit the fee title to the provisions of this chapter by the procedures set forth in this section. Submission has the effect set forth in ORS 100.103.

Â Â Â Â Â  (2) The fee title interest of a leasehold condominium may be submitted to the provisions of this chapter by an amendment to the declaration. The amendment must:

Â Â Â Â Â  (a) Include a reference to the recording index numbers and date of recording of the initial declaration, supplemental declarations recorded pursuant to ORS 100.120 and the lease;

Â Â Â Â Â  (b) State that the fee title interest in the real property subject to the leasehold is submitted to the provisions of this chapter pursuant to this section;

Â Â Â Â Â  (c) State that the submission of the fee title interest in the real property subject to the leasehold to the provisions of this chapter has the effect set forth in ORS 100.103;

Â Â Â Â Â  (d) State that there are no encumbrances against the fee title interest securing payment of moneys except for the assessments of the owners association that are not yet due;

Â Â Â Â Â  (e) Be approved by at least 75 percent of the unit owners, notwithstanding that the declaration may require approval by a larger percentage of owners or the consent of another person to amend the declaration;

Â Â Â Â Â  (f) Be executed by the fee title holder and the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of instruments;

Â Â Â Â Â  (g) Be certified by the chairperson and secretary as being adopted in accordance with this section;

Â Â Â Â Â  (h) Be approved as required by ORS 100.110; and

Â Â Â Â Â  (i) Be recorded in the office of the recording officer of each county in which the condominium is located.

Â Â Â Â Â  (3) At the time of submission, the fee title interest being submitted may not be subject to an encumbrance securing payment of money except for the assessments of an association that are not yet due.

Â Â Â Â Â  (4) Nothing in this section precludes the declarant of a leasehold condominium, the unit owners and the association from agreeing to other procedures for submitting the fee title interest to the provisions of this chapter, provided the procedures are set forth in:

Â Â Â Â Â  (a) The declaration; or

Â Â Â Â Â  (b) An amendment to the declaration approved by at least 75 percent of the unit owners or, if a larger percentage is specified in the declaration to effect amendments to the declaration, the larger percentage, and 75 percent of the lenders holding a first-priority security position in any unit in the condominium. [2003 c.569 Â§43; 2007 c.410 Â§7]

Â Â Â Â Â  Note: 100.102 and 100.103 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.103 Effect of submission of leasehold condominium to unit ownership. (1) After an amendment submitting the fee title interest underlying a leasehold condominium has been recorded as provided in ORS 100.102:

Â Â Â Â Â  (a) The leasehold or leaseholds affecting the fee title interest of the land underlying the condominium property must be converted to individual leaseholds of the units;

Â Â Â Â Â  (b) The former owner of the underlying fee title interest of the condominium property shall become the holder of the fee title interest to all individual units and the lessor of the individual units. The individual unit owners of the leasehold condominium units shall become lessees of the fee title condominium units;

Â Â Â Â Â  (c) Unless otherwise provided by the lease or agreed by the lessor and lessee of the fee title condominium units, the obligations to pay rent under the former lease must be allocated among all former leasehold units on the basis of the percentage ownership in the common elements of the condominium allocated to each unit;

Â Â Â Â Â  (d) Liens against leasehold condominium units become liens on the lesseeÂs interest in the leased unit and have the same priority and rights against the leasehold of the individual unit in the fee title condominium formerly held against the leasehold condominium unit;

Â Â Â Â Â  (e) The holder of the fee title to the unit in the fee condominium shall have the same priority and rights in the individual leasehold of the fee title condominium unit as was held under the leases prior to submission of the fee title interest; and

Â Â Â Â Â  (f) The fee title interest is not subject to the liens suffered or incurred by the unit lessee, except for property taxes and condominium association assessment liens.

Â Â Â Â Â  (2) The assessor shall assign all value of the fee simple interest to the fee title condominium units and allocate any additional value in accordance with the allocation of interest of each unit in the common elements.

Â Â Â Â Â  (3) All easements, covenants, conditions and restrictions or other interests encumbering the fee title and the leasehold at the time of submission of the fee title to the provisions of this chapter continue and remain in full force, unaffected by the submission.

Â Â Â Â Â  (4)(a) Options to purchase that were granted to unit owners or to the association prior to submission of the fee title interest to the provisions of this chapter pursuant to ORS 100.102 continue according to their terms, except that purchaser options must be segregated so that each option pertains to an individual unit only.

Â Â Â Â Â  (b) Unless the purchase options provide otherwise, the purchase price must be allocated among the individual units on the basis of the percentage ownership interest in the common elements pertaining to individual units.

Â Â Â Â Â  (c) Except for segregating the former leasehold into individual leaseholds in each of the units and reallocating lease payments among the units as provided in this section, the terms and provisions of the former lease are unaffected by submission of the fee title to the provisions of this chapter.

Â Â Â Â Â  (d) Except for segregating the purchase options and allocating the purchase price, if not otherwise allocated by the terms of the purchase option, the terms and provisions of the purchase option are unaffected by submission of the fee title to the provisions of this chapter. [2003 c.569 Â§44]

Â Â Â Â Â  Note: See note under 100.102.

Â Â Â Â Â  100.105 Contents of declaration; property name; variable property description. (1) A declaration shall contain:

Â Â Â Â Â  (a) A description of the property, including property on which a unit or a limited common element is located, whether held in fee simple, leasehold, easement or other interest or combination thereof, that is being submitted to the condominium form of ownership and that conforms to the description in the surveyorÂs certificate provided under ORS 100.115 (2).

Â Â Â Â Â  (b) Subject to subsection (11) of this section, a statement of the interest in the property being submitted to the condominium form of ownership, whether fee simple, leasehold, easement or other interest or combination thereof.

Â Â Â Â Â  (c) Subject to subsection (5) of this section, the name by which the property shall be known and a general description of each unit and the building or buildings, including the number of stories and basements of each building, the total number of units and the principal materials of which they are constructed.

Â Â Â Â Â  (d) The unit designation, a statement that the location of each unit is shown on the plat, a description of the boundaries and area in square feet of each unit and any other data necessary for proper identification. The area of a unit shall be the same as shown for that unit on the plat described in ORS 100.115 (2).

Â Â Â Â Â  (e) A notice in substantially the following form in at least 12-point type that is either all capitals or boldface:

______________________________________________________________________________

NOTICE

Â Â Â Â Â  THE SQUARE FOOTAGE AREAS STATED IN THIS DECLARATION AND THE PLAT ARE BASED ON THE BOUNDARIES OF THE UNITS AS DESCRIBED IN THIS DECLARATION AND MAY VARY FROM THE AREA OF UNITS CALCULATED FOR OTHER PURPOSES.

______________________________________________________________________________

Â Â Â Â Â  (f) A description of the general common elements.

Â Â Â Â Â  (g) An allocation to each unit of an undivided interest in the common elements in accordance with ORS 100.515 and the method used to establish the allocation.

Â Â Â Â Â  (h) The designation of any limited common elements including:

Â Â Â Â Â  (A) A general statement of the nature of the limited common element;

Â Â Â Â Â  (B) A statement of the unit to which the use of each limited common element is reserved, provided the statement is not a reference to an assignment of use specified on the plat; and

Â Â Â Â Â  (C) The allocation of use of any limited common element appertaining to more than one unit.

Â Â Â Â Â  (i) The method of determining liability for common expenses and right to common profits in accordance with ORS 100.530.

Â Â Â Â Â  (j) The voting rights allocated to each unit in accordance with ORS 100.525 or in the case of condominium units committed as property in a timeshare plan defined in ORS 94.803, the voting rights allocated in the timeshare instrument.

Â Â Â Â Â  (k) A statement of the use, residential or otherwise, for which the building or buildings and each of the units is intended.

Â Â Â Â Â  (L) A statement that the designated agent to receive service of process in cases provided in ORS 100.550 (1) is named in the Condominium Information Report which will be filed with the Real Estate Agency in accordance with ORS 100.250 (1)(a).

Â Â Â Â Â  (m) The method of amending the declaration and the percentage of voting rights required to approve an amendment of the declaration in accordance with ORS 100.135.

Â Â Â Â Â  (n) A statement as to whether or not the association of unit owners pursuant to ORS 100.405 (5) and (8) has authority to grant leases, easements, rights of way, licenses and other similar interests affecting the general and limited common elements of the condominium and consent to vacation of roadways within and adjacent to the condominium.

Â Â Â Â Â  (o) If the condominium contains a floating structure described in ORS 100.020 (3), a statement regarding the authority of the board of directors of the association, subject to ORS 100.410, to temporarily relocate the floating structure without a majority vote of affected unit owners.

Â Â Â Â Â  (p) Any restrictions on alienation of units. Any such restrictions created by documents other than the declaration may be incorporated by reference in the declaration to the official records of the county in which the property is located.

Â Â Â Â Â  (q) Any other details regarding the property that the person executing the declaration considers desirable. However, if a provision required to be in the bylaws under ORS 100.415 is included in the declaration, the voting requirements for amending the bylaws shall also govern the amendment of the provision in the declaration.

Â Â Â Â Â  (2) In the event the declarant proposes to annex additional property to the condominium under ORS 100.125, the declaration shall also contain a general description of the plan of development, including:

Â Â Â Â Â  (a) The maximum number of units to be included in the condominium.

Â Â Â Â Â  (b) The date after which any right to annex additional property will terminate.

Â Â Â Â Â  (c) A general description of the nature and proposed use of any additional common elements which declarant proposes to annex to the condominium, if such common elements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

Â Â Â Â Â  (d) A statement that the method used to establish the allocation of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights for each unit annexed shall be as stated in the declaration in accordance with subsection (1)(g), (i) and (j) of this section.

Â Â Â Â Â  (e) Such other information as the Real Estate Commissioner shall require in order to carry out the purposes of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.910.

Â Â Â Â Â  (3) Except where expressly prohibited by the declaration and subject to the requirements of ORS 100.135 (2) and subsections (9) and (10) of this section:

Â Â Â Â Â  (a) Not later than two years following the termination dates specified in subsections (2)(b) and (7)(d) of this section, such termination dates may be extended for a period not exceeding two years; and

Â Â Â Â Â  (b) The general description under subsection (2)(c) of this section and the information included in the declaration in accordance with subsection (7)(c), (g) and (h) of this section may be changed by an amendment to the declaration.

Â Â Â Â Â  (4) The information included in the declaration in accordance with subsection (2)(a) and (d) of this section and subsection (7)(a), (b), (e), (f) and (k) of this section may not be changed unless all owners agree to the change and record an amendment to the declaration in accordance with this chapter.

Â Â Â Â Â  (5) The name of the property shall include the word ÂcondominiumÂ or ÂcondominiumsÂ or the words Âa condominium.Â

Â Â Â Â Â  (6) A condominium may not bear a name which is the same as or deceptively similar to the name of any other condominium located in the same county.

Â Â Â Â Â  (7) If the condominium is a flexible condominium containing variable property, the declaration shall also contain a general description of the plan of development, including:

Â Â Â Â Â  (a) A statement that the rights provided for under ORS 100.150 (1) are being reserved.

Â Â Â Â Â  (b) A statement:

Â Â Â Â Â  (A) Of any limitations on rights reserved under ORS 100.150 (1), including whether the consent of any unit owner shall be required, and if so, a statement of the method by which the consent shall be ascertained; or

Â Â Â Â Â  (B) That there are no limitations on rights reserved under ORS 100.150 (1).

Â Â Â Â Â  (c) A statement of the total number of tracts of variable property within the condominium, including:

Â Â Â Â Â  (A) A designation of each tract as withdrawable or nonwithdrawable variable property;

Â Â Â Â Â  (B) Identification of each variable tract by a label in accordance with ORS 100.115 (2)(i);

Â Â Â Â Â  (C) A statement of the method of labeling each tract depicted on the plat in accordance with ORS 100.115 (2)(i); and

Â Â Â Â Â  (D) A statement of the total number of tracts of each type of variable property.

Â Â Â Â Â  (d) The termination date, which is the date or time period after which any right reserved under ORS 100.150 (1) will terminate, and a statement of the circumstances, if any, that will terminate any right on or before the date or time period specified. The date or time period may not exceed seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located.

Â Â Â Â Â  (e) The maximum number of units that may be created.

Â Â Â Â Â  (f) A statement that the method used to establish the allocations of undivided interest in the common elements, the method used to determine liability for common expenses and right to common profits and the method used to allocate voting rights as additional units are created shall be the same as stated in the declaration in accordance with subsection (1)(g), (i) and (j) of this section.

Â Â Â Â Â  (g) A general description of all existing improvements and the nature and proposed use of any improvements that may be made on variable property if the improvements might substantially increase the proportionate amount of the common expenses payable by existing unit owners.

Â Â Â Â Â  (h) A statement of whether or not the declarant reserves the right to create limited common elements within any variable property, and if so, a general description of the types that may be created.

Â Â Â Â Â  (i) A statement that the plat shows the location and dimensions of all withdrawable variable property that is labeled ÂWITHDRAWABLE VARIABLE PROPERTY.Â

Â Â Â Â Â  (j) A statement that if by the termination date all or a portion of the withdrawable variable property has not been withdrawn or reclassified, the withdrawable property shall automatically be withdrawn from the condominium as of the termination date.

Â Â Â Â Â  (k) A statement of the rights of the association under ORS 100.155 (2).

Â Â Â Â Â  (L) A statement of whether or not all or any portion of the variable property may not be withdrawn from the condominium and, if so, with respect to the nonwithdrawable variable property:

Â Â Â Â Â  (A) A statement that the plat shows the location and dimensions of all nonwithdrawable property that is labeled ÂNONWITHDRAWABLE VARIABLE PROPERTY.Â

Â Â Â Â Â  (B) A description of all improvements that may be made and a statement of the intended use of each improvement.

Â Â Â Â Â  (C) A statement that, if by the termination date all or a portion of the variable property designated as Ânonwithdrawable variable propertyÂ has not been reclassified, the property shall automatically be reclassified as of the termination date as a general common element of the condominium and any interest in such property held for security purposes shall be automatically extinguished by such classification.

Â Â Â Â Â  (D) A statement of the rights of the association under ORS 100.155 (3).

Â Â Â Â Â  (m) A statement by the local governing body or appropriate department thereof that the withdrawal of any variable property designated as Âwithdrawable variable propertyÂ in the declaration in accordance with paragraph (L) of this subsection, will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the declaration.

Â Â Â Â Â  (8) The plan of development for any variable property included in the declaration or any supplemental declaration of any stage in accordance with subsection (7) of this section shall be subject to any plan of development included in the declaration in accordance with subsection (2) of this section, except that the time limitation specified in subsection (7)(d) of this section shall govern any right reserved under ORS 100.150 (1) with respect to any variable property.

Â Â Â Â Â  (9) The information included in the declaration in accordance with subsection (7)(j), (k) and (m) of this section may not be deleted by amendment.

Â Â Â Â Â  (10) Approval by the unit owners shall not be required to redesignate variable property as Ânonwithdrawable variable propertyÂ by supplemental declaration or amendment if such redesignation is required by the local governing body or appropriate department thereof to comply with any planning or zoning regulation or ordinance. If as a result of such redesignation the information required to be included in the supplemental declaration or an amendment under subsection (7)(L)(B) of this section is inconsistent with the information included in the declaration or supplemental declaration in accordance with subsection (7)(g) of this section, an amendment to the declaration approved by at least 75 percent of owners shall be required.

Â Â Â Â Â  (11) The statement of an interest in property other than fee simple submitted to the condominium form of ownership and any easements, rights or appurtenances belonging to property submitted to the condominium form of ownership, whether leasehold or fee simple, shall include:

Â Â Â Â Â  (a) A reference to the recording index numbers and date of recording of the instrument creating the interest; or

Â Â Â Â Â  (b) A reference to the law, administrative rule, ordinance or regulation that creates the interest if the interest is created under law, administrative rule, ordinance or regulation and not recorded in the office of the recording officer of the county in which the property is located. [Formerly 94.029; 1995 c.31 Â§1; 1997 c.816 Â§3; 1999 c.677 Â§40; 2001 c.756 Â§26; 2003 c.569 Â§23; 2007 c.410 Â§8]

Â Â Â Â Â  100.110 Approval of declaration, supplemental declaration or amendment required; prerequisites; fee. (1) Before a declaration, supplemental declaration or an amendment thereto may be recorded, it must be approved as provided in this section by the county assessor and the Real Estate Commissioner. Before a declaration or supplemental declaration may be recorded, it must be approved by the tax collector of the county in which the property is located. A declaration or amendment thereto may not be approved unless the requirements of subsections (2) to (6) of this section are met. Approval shall be evidenced by execution of the declaration or amendment or by a written approval attached thereto.

Â Â Â Â Â  (2) The county assessor of the county in which the property is located shall approve a declaration, supplemental declaration or amendment thereto if:

Â Â Â Â Â  (a) The name complies with ORS 100.105 (5) and (6); and

Â Â Â Â Â  (b) The plat and floor plans comply with the requirements of ORS 100.115.

Â Â Â Â Â  (3) The tax collector of the county in which the property is located shall approve the declaration or supplemental declaration, or an amendment that adds property to the condominium or changes the boundary of a unit for which a plat is required under ORS 100.115 (9)(a), if:

Â Â Â Â Â  (a) All ad valorem taxes, special assessments, fees, or other charges required by law to be placed upon the tax roll which have or will become a lien upon the property during the tax year have been paid;

Â Â Â Â Â  (b) Advance payment of ad valorem taxes, special assessments, fees or other charges which are not on the tax roll and for which payment is required under paragraph (a) of this subsection has been made to the tax collector utilizing the procedures contained in ORS 92.095 and 311.370; and

Â Â Â Â Â  (c) The additional taxes, penalty, and any interest attributable thereto, required because of disqualification of the property from any special assessment have been paid.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, the commissioner shall approve the declaration or amendment thereto if:

Â Â Â Â Â  (a) The declaration or the amendment thereto complies with the requirements of ORS 100.105 and 100.135;

Â Â Â Â Â  (b) The bylaws adopted under ORS 100.410 comply with the requirements of ORS 100.410 and 100.415;

Â Â Â Â Â  (c) The plat and floor plans comply with the requirements of ORS 100.115;

Â Â Â Â Â  (d) The declaration is for a conversion condominium and the declarant has submitted:

Â Â Â Â Â  (A) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and that the notice period has expired;

Â Â Â Â Â  (B) An affidavit that the notice of conversion was given in accordance with ORS 100.305 and copies of the written consent of any tenants who received the notice of conversion before expiration of the notice; or

Â Â Â Â Â  (C) Any applicable combination of the requirements of subparagraphs (A) and (B) of this paragraph; and

Â Â Â Â Â  (e) A paper copy of the plat executed by the declarant and prepared in conformance with ORS 100.115 and a certification of plat execution, on a form prescribed and furnished by the commissioner, have been submitted stating that the paper copy is a true copy of the plat signed by the declarant. The certification may be executed by the declarant, the professional land surveyor who signed the surveyorÂs certificate on the plat, the attorney for the declarant, a representative of the title insurance company that issued the information required under ORS 100.640 (5) or 100.660 (2)(d) or another person authorized by the declarant in writing to execute the certification.

Â Â Â Â Â  (5) Approval by the commissioner shall not be required for an amendment to a declaration transferring the right of use of a limited common element pursuant to ORS 100.515 (5).

Â Â Â Â Â  (6) Before the commissioner approves the declaration or amendment thereto under this section:

Â Â Â Â Â  (a) The declarant shall pay to the commissioner a fee determined by the commissioner under ORS 100.670; and

Â Â Â Â Â  (b) For an amendment, the Condominium Information Report and the Annual Report described in ORS 100.260 shall be designated current by the Real Estate Agency as provided in ORS 100.255 and the fee required under ORS 100.670 shall be paid.

Â Â Â Â Â  (7) If the declaration or amendment thereto approved by the commissioner under subsection (4) of this section is not recorded in accordance with ORS 100.115 within two years from the date of approval by the commissioner, the approval shall automatically expire and the declaration or amendment thereto must be resubmitted for approval in accordance with this section. The commissionerÂs approval shall set forth the date on which the approval will expire. [Formerly 94.036; 1991 c.459 Â§339; 1993 c.270 Â§1; 1997 c.816 Â§4; 1999 c.677 Â§41; 2001 c.756 Â§27]

Â Â Â Â Â  100.115 Recording declaration and plat; plat contents; supplemental declaration and plat; approval of declaration and plat amendments; fees. (1) When a declaration or a supplemental declaration under ORS 100.125 is made and approved as required, it shall, upon the payment of the fees provided by law, be recorded by the recording officer. The fact of recording and the date thereof shall be entered thereon. At the time of recording the declaration or supplemental declaration, the person offering it for record shall also file an exact copy, certified by the recording officer to be a true copy thereof, with the county assessor.

Â Â Â Â Â  (2) A plat of the land described in the declaration or a supplemental plat described in a supplemental declaration, complying with ORS 92.050, 92.060 (1) and (2), 92.080 and 92.120, shall be recorded simultaneously with the declaration or supplemental declaration. Upon request, the person offering the plat or supplemental plat for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the characteristics of strength, stability and transparency required by the county surveyor. The plat or supplemental plat, titled in accordance with subsection (4) of this section, shall:

Â Â Â Â Â  (a) Show the location of:

Â Â Â Â Â  (A) All buildings and public roads. The location shall be referenced to a point on the boundary of the property; and

Â Â Â Â Â  (B) For a condominium containing units described in ORS 100.020 (3)(b)(C) or (D), the moorage space or floating structure. The location shall be referenced to a point on the boundary of the upland property regardless of a change in the location resulting from a fluctuation in the water level or flow.

Â Â Â Â Â  (b) Show the designation, location, dimensions and area in square feet of each unit including:

Â Â Â Â Â  (A) For units in a building described in ORS 100.020 (3)(b)(A), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

Â Â Â Â Â  (B) For a space described in ORS 100.020 (3)(b)(B), the horizontal boundaries of each unit and the common elements to which each unit has access. If the space is located within a structure, the vertical boundaries also shall be shown and referenced to a known benchmark elevation or other reference point as approved by the city or county surveyor;

Â Â Â Â Â  (C) For a moorage space described in ORS 100.020 (3)(b)(C), the horizontal boundaries of each unit and the common elements to which each unit has access; and

Â Â Â Â Â  (D) For a floating structure described in ORS 100.020 (3)(b)(D), the horizontal and vertical boundaries of each unit and the common elements to which each unit has access. The vertical boundaries shall be referenced to an assumed elevation of an identified point on the floating structure even though the assumed elevation may change with the fluctuation of the water level where the floating structure is moored.

Â Â Â Â Â  (c) Identify and show, to the extent feasible, the location and dimensions of all limited common elements described in the declaration. The plat may not include any statement indicating to which unit the use of any noncontiguous limited common element is reserved.

Â Â Â Â Â  (d) Include a statement, including signature and official seal, of a registered architect, registered professional land surveyor or registered professional engineer certifying that the plat fully and accurately depicts the boundaries of the units of the building and that construction of the units and buildings as depicted on the plat has been completed, except that the professional land surveyor who prepared the plat need not affix a seal to the statement.

Â Â Â Â Â  (e) Include a surveyorÂs certificate, complying with ORS 92.070, that includes information in the declaration in accordance with ORS 100.105 (1)(a) and a metes and bounds description or other description approved by the city or county surveyor.

Â Â Â Â Â  (f) Include a statement by the declarant that the property and improvements described and depicted on the plat are subject to the provisions of ORS 100.005 to 100.625.

Â Â Â Â Â  (g) Include such signatures of approval as may be required by local ordinance or regulation.

Â Â Â Â Â  (h) Include any other information or data not inconsistent with the declaration that the declarant desires to include.

Â Â Â Â Â  (i) If the condominium is a flexible condominium, show the location and dimensions of all variable property identified in the declaration and label the variable property as ÂWITHDRAWABLE VARIABLE PROPERTYÂ or ÂNONWITHDRAWABLE VARIABLE PROPERTY,Â with a letter different from those designating a unit, building or other tract of variable property. If there is more than one tract, each tract shall be labeled in the same manner.

Â Â Â Â Â  (3) The supplemental plat required under ORS 100.150 (1) shall be recorded simultaneously with the supplemental declaration. Upon request, the person offering the supplemental plat for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the characteristics of strength, stability and transparency required by the county surveyor. The supplemental plat, titled in accordance with subsection (4) of this section, shall:

Â Â Â Â Â  (a) Comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080, 92.120 and subsections (4) and (5) of this section.

Â Â Â Â Â  (b) If any property is withdrawn:

Â Â Â Â Â  (A) Show the resulting perimeter boundaries of the condominium after the withdrawal; and

Â Â Â Â Â  (B) Show the information required under subsection (2)(i) of this section as it relates to any remaining variable property.

Â Â Â Â Â  (c) If any property is reclassified, show the information required under subsection (2)(a) to (d) of this section.

Â Â Â Â Â  (d) Include a ÂDeclarantÂs StatementÂ that the property described on the supplemental plat is reclassified or withdrawn from the condominium and that the condominium exists as described and depicted on the plat.

Â Â Â Â Â  (e) Include a surveyorÂs affidavit complying with ORS 92.070.

Â Â Â Â Â  (4) The title of each supplemental plat described in ORS 100.120 shall include the complete name of the condominium, followed by the additional language specified in this subsection and the appropriate reference to the stage being annexed or tract of variable property being reclassified. Each supplemental plat for a condominium recorded on or after January 1, 2002, shall be numbered sequentially and shall:

Â Â Â Â Â  (a) If property is annexed under ORS 100.125, include the words ÂSupplemental Plat No._____: Annexation of Stage_____; or

Â Â Â Â Â  (b) If property is reclassified under ORS 100.150, include the words ÂSupplemental Plat No._____: Reclassification of Variable Property, Tract_____.

Â Â Â Â Â  (5) Before a plat or a supplemental plat may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. Before approving the plat as required by this section, the city or county surveyor shall:

Â Â Â Â Â  (a) Check the boundaries of the plat and units and take measurements and make computations necessary to determine that the plat complies with this section.

Â Â Â Â Â  (b) Determine that the name complies with ORS 100.105 (5) and (6).

Â Â Â Â Â  (c) Determine that the following are consistent:

Â Â Â Â Â  (A) The designation and area in square feet of each unit shown on the plat and the unit designations and areas contained in the declaration in accordance with ORS 100.105 (1)(d);

Â Â Â Â Â  (B) Limited common elements identified on the plat and the information contained in the declaration in accordance with ORS 100.105 (1)(h);

Â Â Â Â Â  (C) The description of the property in the surveyorÂs certificate included on the plat and the description contained in the declaration in accordance with ORS 100.105 (1)(a); and

Â Â Â Â Â  (D) For a flexible condominium, the variable property depicted on the plat and the identification of the property contained in the declaration in accordance with ORS 100.105 (7)(c).

Â Â Â Â Â  (6) The person offering the plat for approval shall:

Â Â Â Â Â  (a) Submit a copy of the proposed declaration and bylaws or applicable supplemental declaration at the time the plat is submitted; and

Â Â Â Â Â  (b) Submit the original or a copy of the executed declaration and bylaws or the applicable supplemental declaration approved by the commissioner if required by law prior to approval.

Â Â Â Â Â  (7) For performing the services described in subsection (5)(a) to (c) of this section, the city surveyor or county surveyor shall collect from the person offering the plat for approval a fee of $150 plus $25 per building. The governing body of a city or county may establish a higher fee by resolution or order.

Â Â Â Â Â  (8)(a) Whenever variable property is reclassified or withdrawn as provided in ORS 100.155 (1) or (2) or property is removed as provided in ORS 100.600 (2), the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the variable property or property being removed and upon any copy thereof certified by the county clerk, trace, shade or make other appropriate marks or notations, including the date and the surveyorÂs name or initials, with archival quality black ink in such manner as to denote the reclassification, withdrawal or removal. The recording index numbers and date of recording of the supplemental declaration and plat or amendment and amended plat shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after the plat is recorded.

Â Â Â Â Â  (b) For performing the activities described in this subsection, the county clerk shall collect a fee set by the county governing body. The county clerk shall also collect a fee set by the county governing body to be paid to the county surveyor for services provided under this subsection.

Â Â Â Â Â  (9) In addition to the provisions of subsection (12) of this section, a plat, including any floor plans that are a part of the plat, may be amended as follows:

Â Â Â Â Â  (a)(A) Except as otherwise provided in ORS 100.600, a change to the boundary of the property, a unit or a limited common element or a change to the configuration of other information required to be graphically depicted on the plat shall be made by a plat entitled ÂPlat AmendmentÂ that shall reference in the title of the amendment the recording information of the original plat and any previous plat amendments.

Â Â Â Â Â  (B) The plat amendment shall comply with ORS 92.050, 92.060 (1), (2) and (4), 92.080 and 92.120 and shall include:

Â Â Â Â Â  (i) A graphic depiction of the change.

Â Â Â Â Â  (ii) For a change to the boundary of the property, a surveyorÂs certificate, complying with ORS 92.070.

Â Â Â Â Â  (iii) For a change to a boundary of a unit or a limited common element or a change to other information required to be graphically depicted, the statement of a registered architect, registered professional land surveyor or registered professional engineer described in subsection (2)(d) of this section.

Â Â Â Â Â  (iv) A declaration by the chairperson and secretary on behalf of the association of unit owners that the plat is being amended pursuant to this subsection. Such declaration shall be executed and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (C) The plat amendment shall be accompanied by an amendment to the declaration authorizing such plat amendment. The declaration amendment shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135.

Â Â Â Â Â  (D) Before a plat amendment may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the plat amendment if it complies with the requirements of this subsection. The person offering the plat amendment shall:

Â Â Â Â Â  (i) Submit a copy of the proposed amendment to the declaration required under this paragraph when the plat amendment is submitted; and

Â Â Â Â Â  (ii) Submit the original or a copy of the executed amendment to the declaration approved by the commissioner if required by law prior to approval of the plat amendment.

Â Â Â Â Â  (E) Upon request, the person offering the plat amendment for recording shall also file an exact copy, certified by the surveyor who made the plat to be an exact copy of the plat amendment, with the county assessor and the county surveyor. The exact copy shall be made on suitable drafting material having the strength, stability and transparency required by the county surveyor.

Â Â Â Â Â  (b)(A) A change to a restriction or other information not required to be graphically depicted on the plat may be made by amendment of the declaration without a plat amendment described in paragraph (a) of this subsection. An amendment under this paragraph shall include:

Â Â Â Â Â  (i) A reference to recording index numbers and date of recording of the declaration, plat and any applicable supplemental declarations, amendments, supplemental plats or plat amendments.

Â Â Â Â Â  (ii) A description of the change to the plat.

Â Â Â Â Â  (iii) A statement that the amendment was approved in accordance with the declaration and ORS 100.135.

Â Â Â Â Â  (B) The amendment shall be executed, approved and recorded in accordance with ORS 100.110 and 100.135.

Â Â Â Â Â  (C) Before the amendment may be recorded, it must be approved by the city or county surveyor as provided in ORS 92.100. The surveyor shall approve the amendment if it complies with this subsection. Such approval shall be evidenced by execution of the amendment or by written approval attached thereto.

Â Â Â Â Â  (c)(A) Floor plans of a condominium for which a plat was not required at the time of creation may be amended by an amendment to the declaration. An amendment under this paragraph shall include:

Â Â Â Â Â  (i) A reference to recording index numbers and date of recording of the declaration and any applicable supplemental declarations or amendments.

Â Â Â Â Â  (ii) A description of the change to the floor plans.

Â Â Â Â Â  (iii) A graphic depiction of any change to the boundaries of a unit or common element and a statement by a registered architect, registered professional land surveyor or registered professional engineer certifying that such graphic depiction fully and accurately depicts the boundaries of the unit or common element as it currently exists.

Â Â Â Â Â  (B) The amendment shall be approved and recorded in accordance with ORS 100.110 and 100.135 except that any change to the floor plans need only comply with the requirements of the unit ownership laws in effect at the time the floor plans were initially recorded.

Â Â Â Â Â  (10) After recording of any declaration amendment or plat amendment pursuant to subsection (9) of this section, the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the condominium and any copies filed under ORS 92.120 (3), make such appropriate marks or notations, including the date and the surveyorÂs name or initials, with archival quality black ink in such manner as to denote the changes. The recording index numbers and date of recording of the declaration amendment and any plat amendment shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after the plat is recorded.

Â Â Â Â Â  (11) For performing the services described in subsections (9) and (10) of this section, the county surveyor shall collect from the person offering the plat amendment or declaration amendment for approval a fee established by the county governing body.

Â Â Â Â Â  (12) The following may be amended by an affidavit of correction in accordance with ORS 92.170:

Â Â Â Â Â  (a) A plat, whenever recorded.

Â Â Â Â Â  (b) Floor plans recorded prior to October 15, 1983. [Formerly 94.042; 1991 c.763 Â§28; 1997 c.489 Â§8; 1997 c.816 Â§5; 1999 c.677 Â§42; 1999 c.710 Â§7; 2001 c.104 Â§30; 2001 c.173 Â§3; 2001 c.756 Â§28; 2003 c.569 Â§24; 2005 c.22 Â§75; 2007 c.410 Â§17]

Â Â Â Â Â  100.120 Supplemental declaration and plat required to annex additional property or reclassify variable property; termination date. (1) To annex additional property to the condominium or to reclassify variable property under ORS 100.125 or 100.150, a supplemental declaration and a supplemental plat shall be executed, approved and recorded by declarant at the time of each annexation or reclassification. The supplemental plat shall comply with ORS 100.115 and the supplemental declarations shall:

Â Â Â Â Â  (a) Include a reference to recording index numbers and date of recording of the initial declaration and bylaws.

Â Â Â Â Â  (b) Be consistent with the provisions of the original declaration prepared pursuant to ORS 100.105 and any prior recorded supplemental declarations.

Â Â Â Â Â  (c) Contain the information required by ORS 100.105 (1) insofar as that information relates to the property being annexed or reclassified.

Â Â Â Â Â  (d) State the allocation of undivided interest in the common elements of each unit previously submitted to the provisions of this chapter upon the creation or annexation of the additional property.

Â Â Â Â Â  (e) If the stage being annexed contains any variable property, include the information required under ORS 100.105 (7) insofar as that information relates to the property being annexed. The termination date shall be consistent with the information included in the declaration in accordance with ORS 100.105 (2)(b) but may not exceed seven years from the recording of the conveyance of the first unit in the stage to a person other than the declarant. Recording shall be in the county in which the property is located.

Â Â Â Â Â  (2) If the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255, all such supplemental declarations and plats shall be approved, executed and recorded as provided in ORS 100.100, 100.110 and 100.115. No unit being annexed or created by a supplemental declaration shall be conveyed until after such recording.

Â Â Â Â Â  (3) To withdraw all or a portion of variable property from a flexible condominium pursuant to ORS 100.150 (1)(b), a supplemental declaration and plat shall be recorded in accordance with subsection (2) of this section. The supplemental plat shall comply with ORS 100.115 (3) and the supplemental declaration shall:

Â Â Â Â Â  (a) Be consistent with the provisions of the declaration or supplemental declaration drawn pursuant to ORS 100.105 (7).

Â Â Â Â Â  (b) Include a metes and bounds legal description of the variable property being withdrawn.

Â Â Â Â Â  (c) Include a metes and bounds legal description of the resulting boundaries of the condominium after the withdrawal.

Â Â Â Â Â  (d) State whether or not any variable property remains which may be reclassified or withdrawn from the condominium and, if property may be withdrawn, include the statement required under ORS 100.105 (7)(m).

Â Â Â Â Â  (e) If any variable property is being redesignated as Ânonwithdrawable variable property,Â include the information required under ORS 100.105 (7)(L).

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, as to property submitted to unit ownership after October 4, 1977, additional units may not be added within property previously submitted to unit ownership unless all unit owners consent to an amendment to the declaration, plat and any floor plans recorded pursuant to ORS 100.115 in order to provide for such additional units.

Â Â Â Â Â  (5) As to property submitted to unit ownership before September 27, 1987, if the declaration provides that additional property may be annexed to the condominium, any subsequent stage may contain variable property. The termination date may not be later than the earlier of:

Â Â Â Â Â  (a) The date specified in the declaration under ORS 100.105 (2)(b); or

Â Â Â Â Â  (b) Seven years from the recording of the conveyance of the first unit in the condominium to a person other than the declarant. Recording shall be in the county in which the property is located. [Formerly 94.047; 1995 c.31 Â§2; 1999 c.677 Â§43; 2001 c.756 Â§29]

Â Â Â Â Â  100.122 Declaration prevails over inconsistent provisions of bylaws or articles of incorporation. In the event of a conflict between the declaration and the bylaws or between the declaration and any articles of incorporation, the declaration shall prevail except to the extent the declaration is inconsistent with ORS 100.005 to 100.910. [1999 c.677 Â§62]

Â Â Â Â Â  Note: 100.122 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.123 Authority to amend declaration or bylaws to comply with federal or state law. (1) A declarant may amend the declaration or bylaws in order to comply with requirements of the Federal Housing Administration, the United States Department of Veterans Affairs, Rural Development or the Farm Service Agency of the United States Department of Agriculture, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, any department, bureau, board, commission or agency of the United States or the State of Oregon or any corporation wholly owned, directly or indirectly, by the United States or the State of Oregon that insures, guarantees or provides financing for a condominium or units in a condominium.

Â Â Â Â Â  (2) If the need to amend the declaration or the bylaws occurs after turnover to the association of unit owners has occurred, the amendment must be approved by the association in accordance with the approval provisions of the declaration or bylaws and this chapter. [2007 c.410 Â§4]

Â Â Â Â Â  Note: 100.123 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.125 Annexation of additional property; requirements. Subject to ORS 100.120 (4), if the declaration complies with ORS 100.105 (2), until the termination date, additional property may be annexed to the condominium by the recording of a supplemental declaration and supplemental plat in accordance with ORS 100.115 and 100.120. [Formerly 94.048; 2001 c.756 Â§30]

Â Â Â Â Â  100.130 Relocation of unit boundaries and common elements by amendment to declaration. (1) Subject to any limitations contained in the declaration, the boundaries between adjoining units, including any intervening common elements, may be relocated or eliminated by an amendment to the declaration. The owners of the affected units shall submit to the board of directors of the association a proposed amendment which shall identify the units involved, state any reallocations of common element interest, voting rights, common expense liability and right to common profits and contain words of conveyance. The board of directors shall approve the amendment unless it determines within 45 days that the reallocations are unreasonable or the relocation or elimination will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (2) The board of directors of the association of unit owners may require the owners of the affected units to submit an opinion of a registered architect or registered professional engineer that the proposed relocation or elimination will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (3) The board of directors of the association or any agent appointed by the board of directors may supervise the work necessary to effect the boundary relocation or elimination.

Â Â Â Â Â  (4) Any expenses incurred under subsections (2) and (3) of this section shall be charged to the owners of the units requesting the boundary relocation or elimination.

Â Â Â Â Â  (5) The amendment shall be executed by the owners and mortgagees or trust deed beneficiaries of the affected units, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

Â Â Â Â Â  (6) An amendment to the plat and any floor plans necessary to show the altered boundaries between the adjoining units shall be recorded in accordance with ORS 100.115. [Formerly 94.053; 2003 c.569 Â§25]

Â Â Â Â Â  100.135 Amendments to declaration; requirements; procedure. (1) Unless otherwise provided in the declaration, an amendment to the declaration may be proposed by a majority of the board of directors of the association of unit owners or by at least 30 percent of the unit owners.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 100.005 to 100.625, an amendment of the declaration is not effective unless:

Â Â Â Â Â  (a) The amendment is approved by the unit owners as provided in this section and the Real Estate Commissioner and county assessor according to ORS 100.110; and

Â Â Â Â Â  (b) The amendment, certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the declaration and the provisions of this section and acknowledged in the manner provided for acknowledgment of deeds, is recorded notwithstanding a provision in a declaration, including a declaration recorded before January 1, 2002, that requires amendments to be executed and acknowledged by all owners approving the amendment.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 100.105 or 100.130 or this section, the declaration may be amended only with the approval of at least 75 percent of owners, or such greater percentage as may be required by the declaration.

Â Â Â Â Â  (4) Unless the declaration requires a greater percentage:

Â Â Â Â Â  (a) The declaration and plat may be amended to change a general common element to a limited common element or change the boundary of a limited common element with the approval of at least 75 percent of owners and approval of the owners of all units to which the limited common element appertains.

Â Â Â Â Â  (b) The declaration may be amended to change a limited common element, or portion thereof, to a general common element with the approval of the owners of all units to which the limited common element appertains and the board of directors.

Â Â Â Â Â  (5)(a) Except as otherwise provided in ORS 100.120, 100.130, 100.515, 100.600, 100.605 and 100.625 and paragraph (b) of this subsection or other provisions of the Oregon Condominium Act, an amendment that changes the boundary of the property or a unit shall be approved by all unit owners. Such amendment shall constitute a conveyance and shall include words of conveyance. In addition to the certification required under subsection (2)(b) of this section, an amendment to the boundary of a unit shall also be executed by the owners of all affected units.

Â Â Â Â Â  (b) An amendment that adds property owned by the association to the condominium as a common element shall constitute a conveyance and shall:

Â Â Â Â Â  (A) Be approved by at least 75 percent of owners;

Â Â Â Â Â  (B) Contain words of conveyance;

Â Â Â Â Â  (C) Be executed by the chairperson and secretary of the association on behalf of the unit owners and be certified in accordance with subsection (2)(b) of this section; and

Â Â Â Â Â  (D) Be accompanied by a plat amendment in accordance with ORS 100.115.

Â Â Â Â Â  (c) Nothing in paragraph (b) of this subsection is intended to require property acquired or held by the association pursuant to ORS 100.405 (4)(i) to be added to the condominium.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 100.005 to 100.625, an amendment may not change the allocation of undivided interest in the common elements, the method of determining liability for common expenses, the method of determining the right to common profits or the method of determining voting rights of any unit unless such amendment has been approved by the owners of the affected units.

Â Â Â Â Â  (7) The declaration may not be amended to limit or diminish any right of a declarant reserved under ORS 100.105 (2) or (7) or any other special declarant right without the consent of the declarant. However, the declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (8) Nothing in this section shall affect any other approval that may be required by the declaration, bylaws or other instrument.

Â Â Â Â Â  (9) During a period of declarant control reserved under ORS 100.200, voting on an amendment under this section must be without regard to any weighted vote or other special voting allocation reserved by the declarant unless the declaration provides that the declarant has the right to exercise the voting rights with respect to specifically described amendments. Nothing in this subsection prohibits a declarant from reserving the right that declarantÂs consent is required for an amendment during a period of declarant control reserved in the declaration.

Â Â Â Â Â  (10) An amendment to a declaration or a supplemental declaration shall be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to such amendment unless an action is brought within one year after the date such amendment was recorded or the face of the recorded amendment indicates that the amendment received the approval of fewer votes than are required for such approval. However, nothing in this subsection shall prevent the further amendment of an amended declaration or plat in accordance with ORS 100.005 to 100.625.

Â Â Â Â Â  (11)(a) The board of directors, by resolution and without the further approval of the unit owners, may cause a restated declaration to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

Â Â Â Â Â  (b) A declaration restated under this subsection must:

Â Â Â Â Â  (A) Include all previously adopted amendments that are in effect and may not include any other changes except to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the declaration to be restated and recorded under this subsection;

Â Â Â Â Â  (C) Include a reference to the recording index numbers and date of recording of the initial declaration and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (D) Include a certification by the chairperson and secretary of the association that the restated declaration includes all previously adopted amendments that are in effect, that amendments were approved by the county assessor and tax collector if required under ORS 100.110 and that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

Â Â Â Â Â  (F) Be approved by the commissioner, and by the county assessor and the tax collector under ORS 100.110 if the restated declaration includes any amendments required to be approved by the county assessor and the tax collector under ORS 100.110 but not previously approved.

Â Â Â Â Â  (c) The board of directors shall cause a copy of the recorded restated declaration, including the recording information, to be filed with the commissioner. [Formerly 94.059; 1995 c.31 Â§3; 1997 c.816 Â§6; 1999 c.677 Â§70; 2001 c.756 Â§31; 2003 c.569 Â§26]

Â Â Â Â Â  100.140 Temporary relocation of floating structure; security interests upon termination of condominium. (1) A floating structure described in ORS 100.020 (3)(b)(D) that constitutes part of a condominium may be temporarily relocated for purposes of safety, renovation, repair or remodeling without affecting its status as a condominium or real property. However, if the floating structure is not returned to its original location within 18 months after the relocation, the condominium shall be terminated or, if there are remaining units, partially terminated pursuant to ORS 100.600 and subsection (2) of this section.

Â Â Â Â Â  (2) If the condominium is terminated, all security interests affecting any interest in the condominium shall continue to be considered a security in real property after the termination, notwithstanding that the floating structure portion of the condominium may be physically moved from its permanent moorage.

Â Â Â Â Â  (3) When a floating structure has been relocated under subsection (1) of this section, the board of directors of the association shall give written notice of the temporary location of the structure to the county assessor within 10 days of the relocation. [1997 c.816 Â§18]

Â Â Â Â Â  Note: 100.140 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

FLEXIBLE CONDOMINIUMS

Â Â Â Â Â  100.150 DeclarantÂs options until termination date. (1) With regard to a flexible condominium, before the termination date, and by recording a supplemental declaration and a supplemental plat in accordance with ORS 100.115 and 100.120, the declarant may:

Â Â Â Â Â  (a) Reclassify all or a portion of the property designated as variable in the declaration and on the plat, as one or more general common elements, limited common elements, units or a combination of the elements and units.

Â Â Â Â Â  (b) Unless designated in the declaration or on the plat as nonwithdrawable property, withdraw all or a portion of the variable property from the condominium.

Â Â Â Â Â  (2) Until variable property is withdrawn or reclassified as provided in subsection (1) of this section or under ORS 100.155 (1):

Â Â Â Â Â  (a) The property shall be a distinct classification of property and may not be a common element or unit of the condominium.

Â Â Â Â Â  (b) The property shall be considered a parcel of real property and shall be subject to separate assessment and taxation by any taxing unit in like manner as other parcels of real property.

Â Â Â Â Â  (c) Unless otherwise specifically provided in the declaration or supplemental declaration:

Â Â Â Â Â  (A) The declarant shall be responsible for the payment of all assessments, taxes and other expenses of the variable property. If the declarant fails to pay any expenses of any variable property designated as nonwithdrawable variable property, the board of directors may elect to pay the expenses and assess the unit owners as a common expense. All costs incurred may be charged to the declarant.

Â Â Â Â Â  (B) Ownership or occupancy of variable property shall not confer any right to use the common elements of the condominium.

Â Â Â Â Â  (C) Ownership or occupancy of units shall not confer any right to use variable property.

Â Â Â Â Â  (D) Variable property shall not be subject to assessments for expenses of the condominium. [Formerly 94.021; 2001 c.756 Â§32]

Â Â Â Â Â  100.155 Variable property; uses and restrictions. (1) If by the termination date specified in the declaration there is any remaining variable property:

Â Â Â Â Â  (a) Any property designated nonwithdrawable variable property shall become part of the common elements and any interest in such property held for security purposes shall be automatically extinguished by reclassification.

Â Â Â Â Â  (b) Any property designated withdrawable variable property shall be automatically withdrawn from the condominium as of the termination date.

Â Â Â Â Â  (c) Subject to paragraph (d) of this subsection, the association may record in the office of the recording officer in the county in which the condominium is located:

Â Â Â Â Â  (A) For property reclassified under paragraph (a) of this subsection, a ÂStatement of Reclassification of Variable PropertyÂ stating that the remaining nonwithdrawable variable property has been reclassified to common elements pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (B) For property withdrawn under paragraph (b) of this subsection, a ÂStatement of Withdrawal of Variable Property from CondominiumÂ stating that remaining withdrawable variable property has been withdrawn from the condominium pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (d) A statement described in paragraph (c) of this subsection shall:

Â Â Â Â Â  (A) Include the name of the condominium, a reference to the recording index numbers and date of recording of the declaration, the plat creating the affected variable property and any applicable supplemental declaration.

Â Â Â Â Â  (B) Include a description of the reclassified or withdrawn variable property complying with ORS 93.600.

Â Â Â Â Â  (C) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds.

Â Â Â Â Â  (e) After recording a statement under paragraph (c) of this subsection, the association shall provide a copy of the recorded statement to the county surveyor. Upon receipt of the copy or other notification, the county surveyor shall, upon the surveyorÂs copy of all previously recorded plats relating to the condominium and any copies of the plat filed under ORS 92.120 (3), make appropriate marks and notations, including the date and the surveyorÂs name or initials, with archival quality black ink in a manner that denotes the reclassification or withdrawal. The recording index numbers and date of recording of the statement shall also be referenced on the copy of each plat. The original plat may not be changed or corrected after it is recorded with the county clerk.

Â Â Â Â Â  (2)(a) Unless expressly prohibited by the declaration, any variable property automatically withdrawn from the condominium under subsection (1)(b) of this section or voluntarily withdrawn under ORS 100.150 (1)(b) may be later annexed to the condominium by the recording of a supplemental declaration and plat in accordance with ORS 100.120 (2) if such action is first approved by at least 75 percent of all voting rights in the manner required for an amendment to the declaration.

Â Â Â Â Â  (b) The supplemental declaration and plat shall be executed by the chairperson and secretary on behalf of the association and acknowledged in the manner provided for acknowledgment of deeds by such officers. Except for the termination date, the supplemental declaration shall comply with ORS 100.120 (1) and shall state that the annexation was approved by at least 75 percent of all voting rights.

Â Â Â Â Â  (3)(a) Unless expressly prohibited by the declaration and notwithstanding the termination date, the association may, with respect to any variable property automatically reclassified, exercise any rights previously held by the declarant. The exercise of any right shall first be approved by at least a majority of all voting rights. All other actions relating to such reclassified general common elements shall be regulated and governed in like manner as other general common elements of the condominium.

Â Â Â Â Â  (b) If a supplemental declaration and plat is required for any action, the plat shall be executed by the chairperson and secretary of the association and shall comply with the requirements of this chapter as to a supplemental declaration and the recording of plats.

Â Â Â Â Â  (4) Title to any additional units created under subsection (3) of this section shall automatically be vested in the association upon the recording of a supplemental declaration and plat. The board of directors acting on behalf of the association shall have the power to hold, convey, lease, encumber or otherwise deal with a unit or any interest therein in like manner as other property owned by the association.

Â Â Â Â Â  (5) The county clerk may charge a fee for recording a statement under this section according to provisions of ORS 205.320 (4). [Formerly 94.022; 2001 c.756 Â§33]

RIGHTS AND DUTIES OF DECLARANT

Â Â Â Â Â  100.170 Easement held by declarant. Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging any obligation of the declarant or exercising any special declarant right, whether arising under the provisions of this chapter or reserved in the declaration or bylaws. [Formerly 94.066]

Â Â Â Â Â  100.175 Reserve account for maintaining, repairing and replacing common elements; reserve study; maintenance plan. (1) The declarant, on behalf of the association of unit owners, shall:

Â Â Â Â Â  (a) Conduct an initial reserve study as described in subsection (3) of this section;

Â Â Â Â Â  (b) Prepare an initial maintenance plan as described in subsection (4) of this section; and

Â Â Â Â Â  (c) Establish a reserve account as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) A reserve account shall be established to fund major maintenance, repair or replacement of those common elements all or part of which will normally require major maintenance, repair or replacement in more than one and less than 30 years, for exterior painting if the common elements include exterior painted surfaces, and for such other items as may be required by the declaration or bylaws. The reserve account need not include:

Â Â Â Â Â  (A) Items that can reasonably be funded from the general budget or other funds or accounts of the association; or

Â Â Â Â Â  (B) A reserve for limited common elements for which maintenance and replacement are the responsibility of one or more, but less than all, unit owners under the provisions of the declaration or bylaws.

Â Â Â Â Â  (b) The reserve account shall be established in the name of the association of unit owners. The association is responsible for administering the account and for making periodic payments into the account.

Â Â Â Â Â  (c) The reserve portion of the initial assessment determined by the declarant shall be based on:

Â Â Â Â Â  (A) The reserve study described in subsection (3) of this section;

Â Â Â Â Â  (B) In the case of a conversion condominium, the statement described in ORS 100.655 (1)(g); or

Â Â Â Â Â  (C) Other reliable information.

Â Â Â Â Â  (d) The reserve account must be funded by assessments against the individual units for the purposes for which the reserve account is established.

Â Â Â Â Â  (e) The assessment under this subsection accrues from the time of the conveyance of the first individual unit assessed as provided in ORS 100.530.

Â Â Â Â Â  (3)(a) The board of directors of the association annually shall conduct a reserve study or review and update an existing study to determine the reserve account requirements and may:

Â Â Â Â Â  (A) Adjust the amount of payments in accordance with the study or review; and

Â Â Â Â Â  (B) Provide for other reserve items that the board of directors, in its discretion, may deem appropriate.

Â Â Â Â Â  (b) The reserve study shall:

Â Â Â Â Â  (A) Identify all items for which reserves are or will be established;

Â Â Â Â Â  (B) Include the estimated remaining useful life of each item as of the date of the reserve study; and

Â Â Â Â Â  (C) Include for each item, as applicable, an estimated cost of maintenance and repair and replacement at the end of the itemÂs useful life.

Â Â Â Â Â  (4)(a) The board of directors shall prepare a maintenance plan for the maintenance, repair and replacement of all property for which the association has maintenance, repair or replacement responsibility under the declaration or bylaws or this chapter. The maintenance plan shall:

Â Â Â Â Â  (A) Describe the maintenance, repair and replacement to be conducted;

Â Â Â Â Â  (B) Include a schedule for the maintenance, repair and replacement;

Â Â Â Â Â  (C) Be appropriate for the size and complexity of the maintenance, repair and replacement responsibility of the association; and

Â Â Â Â Â  (D) Address issues that include but are not limited to warranties and the useful life of the items for which the association has maintenance, repair or replacement responsibility.

Â Â Â Â Â  (b) The board of directors shall review and update the maintenance plan described under this subsection as necessary.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, the reserve study requirements under subsection (3) of this section and the maintenance plan requirements under subsection (4) of this section do not apply to a condominium consisting of one or two units, excluding units used for parking, storage or other uses ancillary to a unit:

Â Â Â Â Â  (A) After the sale of the first unit to a person other than a successor declarant, if the condominium is created on or after September 27, 2007; or

Â Â Â Â Â  (B) If the condominium was created before September 27, 2007, notwithstanding any requirement in the declaration or bylaws.

Â Â Â Â Â  (b) The reserve study requirements under subsection (3) of this section and the maintenance plan requirements under subsection (4) of this section apply to a flexible condominium or a staged condominium created on or after September 27, 2007, if the condominium might in the future consist of more than two units.

Â Â Â Â Â  (6)(a) If the declaration or bylaws require a reserve account, the reserve study requirements of subsection (3) of this section and the maintenance plan requirements of subsection (4) of this section first apply to the association of a condominium recorded prior to October 23, 1999:

Â Â Â Â Â  (A) Upon adoption of a resolution by the board of directors in accordance with the bylaws providing that the requirements of subsections (3) and (4) of this section apply to the association; or

Â Â Â Â Â  (B) Upon submission to the board of directors of a petition signed by a majority of unit owners mandating that the requirements of subsections (3) and (4) of this section apply to the association.

Â Â Â Â Â  (b) The reserve study and the maintenance plan shall be completed within one year of the date of adoption of the resolution or submission of the petition to the board of directors.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, the reserve account is to be used only for the purposes for which reserves have been established and is to be kept separate from other funds.

Â Â Â Â Â  (b) After the individual unit owners have assumed administrative responsibility for the association under ORS 100.210, if the board of directors has adopted a resolution, which may be an annual continuing resolution, authorizing the borrowing of funds:

Â Â Â Â Â  (A) The board of directors may borrow funds from the reserve account to meet high seasonal demands on the regular operating funds or to meet unexpected increases in expenses.

Â Â Â Â Â  (B) Not later than the adoption of the budget for the following year, the board of directors shall adopt by resolution a written payment plan providing for repayment of the borrowed funds within a reasonable period.

Â Â Â Â Â  (8) Restrictions on the use of the reserve account do not prohibit its prudent investment subject to any constraints on investment of association funds imposed by the declaration, bylaws or rules of the association of unit owners.

Â Â Â Â Â  (9) Assessments paid into the reserve account are the property of the association of unit owners and are not refundable to sellers of units.

Â Â Â Â Â  (10) In addition to the authority of the board of directors under subsection (3)(a) of this section, following turnover, the association may:

Â Â Â Â Â  (a) On an annual basis, elect not to fund the reserve account described in subsection (1) of this section by unanimous vote of the owners; or

Â Â Â Â Â  (b) Elect to reduce or increase future assessments for the reserve account described in subsection (1) of this section by an affirmative vote of at least 75 percent of the owners. [Formerly 94.072; 1997 c.816 Â§7; 1999 c.677 Â§44; 2001 c.756 Â§34; 2003 c.569 Â§27; 2005 c.543 Â§2; 2007 c.409 Â§23]

WARRANTIES ON NEW UNITS

Â Â Â Â Â  100.185 Express warranties; form; exclusion of implied warranties; exemption for consumer products; claims. (1) The declarant shall expressly warrant against defects in the plumbing, electrical, mechanical, structural, and all other components of the newly constructed units and common elements. Such warranty:

Â Â Â Â Â  (a) Shall exist on a unit and the related limited common elements for not less than one year from the date of delivery of possession of that unit by the declarant to the first unit owner other than the declarant;

Â Â Â Â Â  (b) Shall exist on the general common elements for not less than one year from the initial conveyance of title to a unit by the declarant to a unit owner other than the declarant, or, in the case of a staged or a flexible condominium, for not less than one year from such initial conveyance of title or completion of the construction of the specific general common element, whichever is later;

Â Â Â Â Â  (c) Shall be contained in the contract or other agreement to purchase;

Â Â Â Â Â  (d) Shall be separate from, and in addition to, any warranties provided by any other person;

Â Â Â Â Â  (e) Shall be in lieu of any implied warranties by the declarant against defects in the plumbing, electrical, mechanical, structural or other components of any newly constructed unit or common elements; and

Â Â Â Â Â  (f) Shall name the association of unit owners as an express beneficiary with regard to general common elements.

Â Â Â Â Â  (2) A written claim reasonably specifying a breach of the warranty on the unit and the related limited common elements must be delivered to the declarant before the expiration of such warranty. A written claim reasonably specifying a breach of the warranty on the general common elements must be delivered to the declarant within two years of expiration of such warranty, but the claim must be for a defect existing prior to the expiration of such warranty under this section. An action to enforce such warranty shall not be commenced later than four years after expiration of such warranty.

Â Â Â Â Â  (3) For the purposes of this section, Ânewly constructed units and common elementsÂ means:

Â Â Â Â Â  (a) Units and related limited common elements:

Â Â Â Â Â  (A) That have been substantially completed for less than three years; and

Â Â Â Â Â  (B) That have been occupied for less than 12 months.

Â Â Â Â Â  (b) General common elements:

Â Â Â Â Â  (A) That have been substantially completed for less than three years; and

Â Â Â Â Â  (B) That were constructed contemporaneously with units that have been occupied for less than 12 months.

Â Â Â Â Â  (4) The warranty required under subsection (1) of this section is not required for consumer products as defined in 15 United States Code 2301 (1). [Formerly 94.017; 1999 c.677 Â§45; 2001 c.756 Â§35]

DECLARANT CONTROL; TURNOVER

Â Â Â Â Â  100.200 Declarant control of association. (1) Subject to subsection (2) of this section, the declaration or bylaws may specifically provide for a period of declarant control of the association of unit owners, during which period a declarant or person designated by the declarant may appoint and remove officers and members of the board of directors and exercise powers and responsibilities otherwise assigned by the declaration, bylaws or the provisions of this chapter to the association, the officers or the board of directors. No formal or written proxy or power of attorney need be required of the unit owners to vest the declarant with such authority. Declarant control may be achieved by allocating in the declaration greater voting rights to a unit owned by the declarant.

Â Â Â Â Â  (2) The declaration or bylaws may not provide for a period of administrative control of the association of unit owners by the declarant for a period exceeding:

Â Â Â Â Â  (a) In a single stage condominium the earlier of:

Â Â Â Â Â  (A) Three years from the date the first unit is conveyed; or

Â Â Â Â Â  (B) The date of conveyance to persons other than the declarant of 75 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium the earlier of:

Â Â Â Â Â  (A) Seven years from the date the first unit is conveyed; or

Â Â Â Â Â  (B) The date of conveyance to persons other than the declarant of 75 percent of the units which may be created or annexed under ORS 100.125 or 100.150, whichever is applicable.

Â Â Â Â Â  (3) A declarant may voluntarily relinquish any rights reserved in the declaration or bylaws under subsection (1) of this section.

Â Â Â Â Â  (4) Upon the expiration of any period of declarant control reserved in the declaration or bylaws under subsection (1) of this section, such right shall automatically pass to the unit owners, including the declarant if the declarant then owns one or more units in the condominium.

Â Â Â Â Â  (5) A declaration or bylaws may not be amended to increase the scope of any rights reserved in the declaration or bylaws under subsection (1) of this section without the consent of all unit owners.

Â Â Â Â Â  (6) The limitations specified in subsection (2) of this section shall not limit any right reserved by the declarant under ORS 100.105 (2) or (7), 100.125 or 100.150 or any other special declarant right which does not relate to administrative control of the association by the declarant including, but not limited to, the right to require that the declaration or bylaws may not be amended without the declarantÂs consent until a stated date, the expiration of a stated number of years or the occurrence of a stipulated event.

Â Â Â Â Â  (7) The limitations of subsection (2) of this section do not apply to a condominium or condominium units committed to a timeshare plan as defined in ORS 94.803. [Formerly 94.078]

Â Â Â Â Â  100.205 Transitional committee; notice of meeting for formation. A transitional committee shall be established as provided in this section in a single stage condominium consisting of at least 20 units and in a staged or flexible condominium if the number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150 totals at least 20.

Â Â Â Â Â  (1) Unless the turnover meeting has been held, the declarant shall call a meeting of the unit owners for the purpose of forming a transitional committee in accordance with the bylaws of the condominium. The declarant shall call such meeting:

Â Â Â Â Â  (a) In a single stage condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium, within 60 days of conveyance to persons other than the declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

Â Â Â Â Â  (2) The transitional committee shall be advisory only and shall consist of two or more members selected by unit owners other than the declarant and may include not more than one representative of the declarant. The members shall serve until the turnover meeting. The function of the committee shall be that of enabling ease of transition from control of the administration of the association of unit owners by the declarant to control by the unit owners. The committee shall have access to the information, documents and records which the declarant must turn over to the unit owners under ORS 100.210 (5).

Â Â Â Â Â  (3) The declarant shall give notice of the meeting required under subsection (1) of this section in accordance with the bylaws of the condominium to each unit owner at least seven but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

Â Â Â Â Â  (4) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner.

Â Â Â Â Â  (5) If the owners other than the declarant do not select members for the committee under subsection (2) of this section, the declarant shall have no further responsibility to form the committee. [Formerly 94.084]

Â Â Â Â Â  100.210 Turnover meeting; notice; transfer of control. (1) A turnover meeting shall be called by the declarant within 90 days of the expiration of any period of declarant control reserved in the declaration or bylaws under ORS 100.200. If no control has been reserved, the declarant shall call the turnover meeting within 90 days of the earlier of:

Â Â Â Â Â  (a) In a single stage condominium, three years from the date of conveyance of the first unit to a person other than a successor declarant or conveyance of 50 percent of the units.

Â Â Â Â Â  (b) In a staged or flexible condominium, seven years from the date of conveyance of the first unit to a person other than the declarant or conveyance to persons other than a successor declarant of 50 percent of the total number of units which the declarant may submit to the provisions of this chapter under ORS 100.125 or 100.150.

Â Â Â Â Â  (2) The declarant shall give notice of the turnover meeting in accordance with the bylaws of the condominium to each unit owner at least 10 but not more than 50 days prior to the meeting. The notice shall state the purpose of the meeting and the time and place where it is to be held.

Â Â Â Â Â  (3) If the meeting required under subsection (1) of this section is not called by the declarant within the time specified, the meeting may be called and notice given by a unit owner or any first mortgagee of a unit.

Â Â Â Â Â  (4) At the turnover meeting:

Â Â Â Â Â  (a) The declarant shall relinquish control of the administration of the association of unit owners and the unit owners shall assume the control;

Â Â Â Â Â  (b) If a quorum of the unit owners is present, the unit owners shall elect not fewer than the number of directors sufficient to constitute a quorum of the board of directors in accordance with the declaration or bylaws of the condominium; and

Â Â Â Â Â  (c) The declarant shall deliver to the association the items specified in subsection (5) of this section.

Â Â Â Â Â  (5) At the turnover meeting the declarant shall deliver to the association all property of the unit owners and the association of unit owners held or controlled by the declarant including, but not limited to, the following items, if applicable:

Â Â Â Â Â  (a) The original or a photocopy of the recorded declaration and bylaws of the condominium and any supplements and amendments thereto.

Â Â Â Â Â  (b) A copy of the articles of incorporation.

Â Â Â Â Â  (c) The minute books, including all minutes, and other books and records of the association.

Â Â Â Â Â  (d) The reserve study, the maintenance plan and all updates described in ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175.

Â Â Â Â Â  (e) Any rules and regulations which have been promulgated.

Â Â Â Â Â  (f) Resignations of officers and members of the board of directors who are required to resign because of the expiration of any period of declarant control reserved under ORS 100.200.

Â Â Â Â Â  (g) A financial statement. The financial statement:

Â Â Â Â Â  (A) Must consist of a balance sheet and an income and expense statement for the preceding 12-month period or the period following the recording of the declaration, whichever period is shorter.

Â Â Â Â Â  (B) Must be reviewed, in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants, by an independent certified public accountant licensed in the State of
Oregon
if the annual assessments of an association of unit owners exceed $75,000.

Â Â Â Â Â  (h) Association funds or control thereof, including, but not limited to, funds for reserve required under ORS 100.530 (3)(b) and any bank signature cards.

Â Â Â Â Â  (i) All tangible personal property that is property of the association and an inventory of such property.

Â Â Â Â Â  (j) A copy of the following, if available:

Â Â Â Â Â  (A) The as-built architectural, structural, engineering, mechanical, electrical and plumbing plans.

Â Â Â Â Â  (B) The original specifications indicating thereon all material changes.

Â Â Â Â Â  (C) The plans for underground site service, site grading, drainage and landscaping together with cable television drawings.

Â Â Â Â Â  (D) Any other plans and information relevant to future repair or maintenance of the property.

Â Â Â Â Â  (k) Insurance policies.

Â Â Â Â Â  (L) Copies of any occupancy permits which have been issued for the condominium.

Â Â Â Â Â  (m) Any other permits issued by governmental bodies applicable to the condominium in force or issued within one year prior to the date the unit owners assume control of the administration of the association of unit owners.

Â Â Â Â Â  (n) A list of the general contractor and the subcontractors responsible for construction or installation of the major plumbing, electrical, mechanical and structural components of the common elements.

Â Â Â Â Â  (o) A roster of unit owners and their addresses and telephone numbers, if known, as shown on the records of the declarant.

Â Â Â Â Â  (p) Leases of the common elements and any other leases to which the association is a party.

Â Â Â Â Â  (q) Employment or service contracts in which the association is one of the contracting parties or service contracts in which the association or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service.

Â Â Â Â Â  (r) Any other contracts to which the association of unit owners is a party.

Â Â Â Â Â  (6) In order to facilitate an orderly transition, during the three-month period following the turnover meeting, the declarant or an informed representative shall be available to meet with the board of directors on at least three mutually acceptable dates to review the documents delivered under subsection (5) of this section.

Â Â Â Â Â  (7) If the declarant has complied with this section, unless the declarant otherwise has sufficient voting rights as a unit owner to control the association, the declarant is not responsible for the failure of the unit owners to elect the number of directors sufficient to constitute a quorum of the board of directors and assume control of the association in accordance with subsection (4) of this section. The declarant shall be relieved of any further responsibility for the administration of the association except as a unit owner of any unsold unit.

Â Â Â Â Â  (8) If the unit owners present do not constitute a quorum or the unit owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors at the turnover meeting held in accordance with subsection (1) of this section:

Â Â Â Â Â  (a) At any time before the election of the number of directors sufficient to constitute a quorum, a unit owner or first mortgagee of a unit may call a special meeting for the purpose of election of directors and shall give notice of the meeting in accordance with the notice requirements in the bylaws for special meetings. The unit owners and first mortgagees present at the special meeting shall select a person to preside over the meeting.

Â Â Â Â Â  (b) A unit owner or first mortgagee of a unit may request a court to appoint a receiver as provided in ORS 100.418. [Formerly 94.091; 1999 c.677 Â§46; 2001 c.756 Â§36; 2003 c.803 Â§21; 2007 c.409 Â§24]

SPECIAL DECLARANT RIGHTS

Â Â Â Â Â  100.220 Liabilities and obligations arising from transfer of special declarant right; exemptions. (1) As used in this section, ÂaffiliateÂ means any person who controls a transferor or successor declarant, is controlled by a transferor or successor declarant or is under common control with a transferor or successor declarant. A person ÂcontrolsÂ or Âis controlled byÂ a transferor or successor declarant if the person:

Â Â Â Â Â  (a) Is a general partner, officer, director or employee;

Â Â Â Â Â  (b) Directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interests of the transferor or successor declarant;

Â Â Â Â Â  (c) Controls in any manner the election of a majority of the directors; or

Â Â Â Â Â  (d) Has contributed more than 20 percent of the capital of the transferor or successor declarant.

Â Â Â Â Â  (2) Upon the transfer of any special declarant right, the liabilities and obligations of a transferor are as follows:

Â Â Â Â Â  (a) A transferor is not relieved of any obligation or liability arising before the transfer and remains liable for warranty obligations imposed under ORS 100.185. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

Â Â Â Â Â  (b) If a transferor retains any special declarant right, or if a successor declarant is an affiliate of the transferor, the transferor is subject to liability for all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws arising after the transfer and is jointly and severally liable with the successor declarant for the liabilities and obligations of the successor declarant which relate to the condominium.

Â Â Â Â Â  (c) A transferor who retains no special declarant right has no liability for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

Â Â Â Â Â  (3) Upon transfer of any special declarant right, the liabilities and obligations of a successor declarant are as follows:

Â Â Â Â Â  (a) A successor declarant who is an affiliate of the transferor is subject to all obligations and liabilities imposed on a declarant by the provisions of this chapter or by the declaration or bylaws.

Â Â Â Â Â  (b) A successor declarant who is not an affiliate of the transferor shall not be liable for any misrepresentations or warranties made or required to be made, including without limitation warranties required under ORS 100.185, by the declarant or previous successor declarant or for any breach of fiduciary obligation by such person. Such a successor declarant, however, shall:

Â Â Â Â Â  (A) Comply with any provisions of the declaration and bylaws which pertain to such successor declarantÂs ownership of the unit or units and the exercise of any special declarant right;

Â Â Â Â Â  (B) Comply with the provisions of ORS 100.015 and 100.635 to 100.910 in connection with the sale of any unit or units, except as provided in ORS 100.665; and

Â Â Â Â Â  (C) Give the warranties described in ORS 100.185 only with respect to common elements or units constructed by the successor declarant. [Formerly 94.097]

Â Â Â Â Â  100.225 Acquisition of special declarant rights by successor declarant; exceptions. (1) Except as otherwise provided in subsections (2) and (3) of this section, a developer, vendor under a land sale contract, mortgagee of a mortgage or beneficiary of a trust deed affecting the declarantÂs interest in the property shall acquire all special declarant rights of the transferor upon transfer by the declarant or prior successor declarant of all of such transferorÂs interest in the condominium, unless:

Â Â Â Â Â  (a) The conveyance evidences an intent not to transfer any special declarant rights;

Â Â Â Â Â  (b) An instrument executed by the transferor and the transferee evidences an intent not to transfer any special declarant rights and is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (c) The transferee executes an instrument disclaiming any right to exercise any special declarant rights and such instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (2) A transferee under subsection (1) of this section shall acquire less than all special declarant rights if:

Â Â Â Â Â  (a) The conveyance from the transferor or an instrument executed by the transferor and the transferee evidences an intent to transfer less than all special declarant rights and states the specific right being transferred, and such instrument is recorded in the office of the recording officer of every county in which the property is located; or

Â Â Â Â Â  (b) The transferee executes an instrument disclaiming specific special declarant rights and the instrument is recorded in the office of the recording officer of every county in which the property is located.

Â Â Â Â Â  (3) When a transferee acquires all of the declarantÂs interest in a condominium in which the declarant has reserved the right to add additional stages under ORS 100.125, the transferee shall not acquire the right to annex additional stages to the condominium unless the transferee simultaneously acquires from the declarant property adjacent to the condominium which is entitled to be annexed to the condominium, or unless the conveyance evidences an intent to transfer such right to the transferee.

Â Â Â Â Â  (4) A declarant or a successor declarant may transfer all or less than all of the transferorÂs special declarant rights to a transferee, whether or not any interest in real property is conveyed, by an instrument executed by the declarant or successor declarant and the transferee evidencing an intent to transfer all or specific special declarant rights, which instrument shall be recorded in the office of the recording officer of every county in which the property is located. If the transfer is not subject to subsection (1) of this section, it shall also bear the written consent of any holder of a blanket encumbrance on the condominium. [Formerly 94.103]

DOCUMENT FILING

Â Â Â Â Â  100.250 Documents required to be filed with Real Estate Agency; fees. (1) The following shall be delivered to the Real Estate Agency for filing on behalf of the association in accordance with ORS 100.260 (5):

Â Â Â Â Â  (a) A Condominium Information Report described in ORS 100.260 (1) by the declarant not later than 90 days after the declaration is recorded under ORS 100.100 or by the board of directors if required under ORS 100.275.

Â Â Â Â Â  (b) The Annual Report described in ORS 100.260 (2) by the declarant until the turnover meeting and the board of directors thereafter every year not later than the report date which shall be the anniversary date of filing the Condominium Information Report.

Â Â Â Â Â  (c) An amendment to the reports required under this subsection by the declarant until the turnover meeting and the board of directors thereafter, within 30 days after there is a change in the information contained in a report.

Â Â Â Â Â  (2) The Real Estate Agency shall collect the following fees for the documents delivered for filing:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Document
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Fee

Â Â Â Â Â  (a)Â  Condominium Information ReportÂ Â Â Â  $100

Â Â Â Â Â  (b)Â  Annual ReportÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 25

Â Â Â Â Â  (c)Â  AmendmentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 75

Â Â Â Â Â  (d) Application for

Â Â Â Â Â  Â Â Â Â Â  Termination StatementÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 75

Â Â Â Â Â  (e)Â  Statement of ResignationÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $ 75

______________________________________________________________________________

Â Â Â Â Â  (3) Any fee paid under subsection (2) of this section or ORS 100.275 may be a common expense of the condominium. [1989 c.595 Â§38; 1991 c.132 Â§13; 1995 c.31 Â§4; 2001 c.756 Â§37]

Â Â Â Â Â  Note: 100.250 to 100.290 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.255 Processing of documents filed with Real Estate Agency; procedures. (1) If after review the Real Estate Agency determines that a report or amendment submitted for filing under ORS 100.250 (1) satisfies the requirements of ORS 100.260, and all fees have been paid, the Real Estate Agency shall file the document and designate the filing Âcurrent.Â

Â Â Â Â Â  (2) The Real Estate Agency files a document by indicating thereon that it has been filed by the Real Estate Agency and the date of filing. The time of filing shall be considered to be 12:01 a.m. on that date. After filing a document, the Real Estate Agency shall return a copy to the association.

Â Â Â Â Â  (3) If the Real Estate Agency refuses to file a document, the Real Estate Agency shall return it to the association within 10 business days after the document was received by the Real Estate Agency, together with a brief written explanation of the reason or reasons for the refusal.

Â Â Â Â Â  (4) The Real Estate AgencyÂs duty to file documents under this section and ORS 100.250 is ministerial. The Real Estate Agency is not required to verify or inquire into the legality or truth of any matter included in any document delivered to the Real Estate Agency for filing. The Real Estate AgencyÂs filing or refusing to file a document does not:

Â Â Â Â Â  (a) Affect the validity or invalidity of the document in whole or in part; or

Â Â Â Â Â  (b) Relate to the correctness or incorrectness of information contained in the document.

Â Â Â Â Â  (5) The Real Estate AgencyÂs refusal to file a document does not create a presumption that the document is invalid or that information contained in the document is incorrect.

Â Â Â Â Â  (6) If the Real Estate Agency refuses to file a document delivered to the Real Estate Agency for filing, the association, in addition to any other legal remedy which may be available, shall have the right to appeal from such final order pursuant to the provisions of ORS 183.484. [1989 c.595 Â§39; 1995 c.31 Â§5]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.260 Condominium Information and Annual Reports; contents; fees. (1) The Condominium Information Report required under ORS 100.250 (1)(a) shall set forth:

Â Â Â Â Â  (a) The name of the association;

Â Â Â Â Â  (b) The name of the condominium and the county in which the condominium is located;

Â Â Â Â Â  (c) The mailing address, including the street and number, if any, and county of the association;

Â Â Â Â Â  (d) The date the condominium declaration was recorded and the recording index numbers;

Â Â Â Â Â  (e) The name and residence or business address, including the street and number, of the person designated as agent to receive service of process in cases provided in ORS 100.550 (1) and any other legal proceeding relating to the condominium or association; and

Â Â Â Â Â  (f) The number and type of units as follows:

Â Â Â Â Â  No._____ Living Units

Â Â Â Â Â  No._____ Commercial/Office Units

Â Â Â Â Â  No._____ Other (describe) ________

Â Â Â Â Â  ________________________

Â Â Â Â Â  (2) The Annual Report required under ORS 100.250 (1)(b) shall set forth:

Â Â Â Â Â  (a) The information required under subsection (1)(a), (b), (c) and (e) of this section;

Â Â Â Â Â  (b) The names and addresses of the chairperson and secretary of the association; and

Â Â Â Â Â  (c) If the designated agent is changed, a statement that the new agent has consented to the appointment.

Â Â Â Â Â  (3) The amendment required under ORS 100.250 (1)(c) shall set forth:

Â Â Â Â Â  (a) The name of the association as shown on the current records of the Real Estate Agency;

Â Â Â Â Â  (b) The name of the condominium and county in which the condominium is located;

Â Â Â Â Â  (c) A statement of the information as changed; and

Â Â Â Â Â  (d) If the current designated agent is to be changed, the name of the new designated agent and residence or business address, including the street and number, and a statement that the new agent has consented to the appointment.

Â Â Â Â Â  (4) The filing by the Real Estate Agency of an amendment which changes the designated agent shall terminate the existing designated agent on the effective date of the filing and establish the newly appointed designated agent as that of the association.

Â Â Â Â Â  (5) The reports and amendment described in this section and an application for termination described in ORS 100.280 shall be made on forms prescribed and furnished by the Real Estate Agency and must be accompanied by the correct filing fee and shall:

Â Â Â Â Â  (a) Contain information current as of 30 days before delivery for filing;

Â Â Â Â Â  (b) Be executed by the designated agent and until the turnover meeting by the declarant and thereafter by the chairperson or secretary of the association;

Â Â Â Â Â  (c) State beneath or opposite the signature the name of the person and the capacity in which the person signs; and

Â Â Â Â Â  (d) Contain any additional identifying information that the Real Estate Agency may require by rule. [1989 c.595 Â§40; 1995 c.31 Â§6; 2001 c.756 Â§38]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.265 Annual Report; notification; filing. (1) Not less than 30 days before the report date, the Real Estate Agency shall mail the Annual Report form described in ORS 100.260 (2) to the association at the mailing address shown for the association in the current records of the office and shall indicate the date by which the report is due. Failure of the association to receive the Annual Report form from the Real Estate Agency shall not relieve the association of its duty to deliver for filing to the office as required under ORS 100.250 (1)(c).

Â Â Â Â Â  (2) After the report date, if no Annual Report has been delivered for filing, the Real Estate Agency shall send to the designated agent a notice of delinquency notifying the association that the filing shall be designated ÂdelinquentÂ unless a report is filed within 45 days after the mailing of such notice.

Â Â Â Â Â  (3) When an association has been given a notice of delinquency in accordance with subsection (2) of this section and failed to correct the delinquency within 45 days:

Â Â Â Â Â  (a) The Real Estate Agency shall designate the filing Âdelinquent.Â

Â Â Â Â Â  (b) If within 30 days after written notice has been given to the association by the opposing party in any suit or action to which the association is a party, the association has not complied with the filing requirements of ORS 100.250 (1), the association may not continue to prosecute or defend such suit or action until the filing is designated ÂcurrentÂ as provided in ORS 100.255. A copy of such notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall retain such copy with the filing for the association for a period of not less than 12 months. [1989 c.595 Â§41; 1995 c.31 Â§7]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.275 Application of ORS 100.250 to 100.280. (1) Subject to ORS 100.550 (3), ORS 100.250 to 100.280, including the filing of a Condominium Information Report described in ORS 100.260 (1), apply to property submitted to the provisions of this chapter before October 3, 1989, if:

Â Â Â Â Â  (a) The board of directors of the association receives a written request to comply with such sections from at least one unit owner or holder of a first mortgage or deed of trust on a unit;

Â Â Â Â Â  (b) The board of directors of the association adopts a resolution to comply with such sections in accordance with the bylaws;

Â Â Â Â Â  (c) The association is a party to a suit or action, the person designated in the declaration under ORS 100.105 (1)(L), the chairperson or secretary receives written notice to comply with such sections from any other party to such suit or action. A copy of the notice shall be delivered to the Real Estate Agency. The Real Estate Agency shall provide a copy of the filed report to the requesting party and may charge the association a fee for cost of such action. If the association fails to deliver for filing such report, the provisions of ORS 100.265 (3) shall apply; or

Â Â Â Â Â  (d) A filing is required to comply with the requirements of ORS 100.120, 100.135 or 100.450.

Â Â Â Â Â  (2) The Condominium Information Report required under subsection (1) of this section shall be executed by the chairperson or secretary of the association and the designated agent. [1989 c.595 Â§42; 1995 c.31 Â§8; 2001 c.756 Â§60; 2007 c.410 Â§18]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.280 Termination of filing Condominium Information Report. (1) An association may apply to the Real Estate Agency to terminate a filing under ORS 100.250 (1). The application shall satisfy the requirements of ORS 100.260 (5) and set forth:

Â Â Â Â Â  (a) The name of the association as shown on the current records of the Real Estate Agency;

Â Â Â Â Â  (b) The name of the condominium and county in which the condominium is located;

Â Â Â Â Â  (c) The name and residence or business address, including the street and number, of a designated agent to whom a person initiating any proceeding may direct service for a period of two years; and

Â Â Â Â Â  (d) A commitment to notify the Real Estate Agency for a period of two years from the date of termination of any change of the person or address stated in paragraph (c) of this subsection.

Â Â Â Â Â  (2) A copy of the instrument of termination, evidencing the recording index numbers, recorded under ORS 100.600, shall be delivered with the application.

Â Â Â Â Â  (3) Upon filing by the Real Estate Agency of the application to terminate the filing, the duty of the association to comply with ORS 100.250 (1) shall cease. [1989 c.595 Â§43; 1995 c.31 Â§9]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.285 Resignation of designated agent; procedures; effective date. (1) The designated agent of the association may resign as agent by delivering a signed statement of resignation to the Real Estate Agency together with the filing fee prescribed in ORS 100.250 and giving notice in the form of a copy of the statement to the association. The statement shall include the name of the association and the name of the condominium and the county in which the condominium is located.

Â Â Â Â Â  (2) Upon receipt of the statement of resignation in proper form and the correct fee, the Real Estate Agency shall file the resignation statement. The copy of the statement given under subsection (1) of this section shall be mailed to the association at the mailing address shown for the association in the current records of the office. For purposes of this subsection, written notice is effective at the earliest of the following:

Â Â Â Â Â  (a) When received;

Â Â Â Â Â  (b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed; or

Â Â Â Â Â  (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested and the receipt is signed by or on behalf of the addressee.

Â Â Â Â Â  (3) The agency appointment is terminated on the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency unless the association sooner appoints a successor designated agent as provided in ORS 100.260 (4), thereby terminating the capacity of the prior agent.

Â Â Â Â Â  (4) If by the 31st day after the date on which the statement of resignation was filed by the Real Estate Agency, the association has failed to submit for filing an amendment appointing a designated agent, the Real Estate Agency shall designate the filing ÂdelinquentÂ and the provisions of ORS 100.265 (3) shall apply. [1989 c.595 Â§43a; 1993 c.190 Â§16; 1995 c.31 Â§10]

Â Â Â Â Â  Note: See note under 100.250.

Â Â Â Â Â  100.290 Rules. The Real Estate Agency may adopt rules as are necessary or proper for the administration of ORS 100.250 to 100.280. [1989 c.595 Â§44; 1995 c.31 Â§11]

Â Â Â Â Â  Note: See note under 100.250.

CONVERSION CONDOMINIUMS

Â Â Â Â Â  100.300 Inapplicability of ORS 100.301 to 100.320 to transient lodgings. ORS 100.301 to 100.320 do not apply to units rented as transient lodgings at a hotel, motel or inn and do not apply to negotiations, arrangements or agreements for such transient occupancy of the units. [Formerly 94.109]

Â Â Â Â Â  100.301 Definitions for ORS 100.301 to 100.320. As used in ORS 100.301 to 100.320, Âdwelling unitÂ and ÂtenantÂ have the meanings given those terms in ORS 90.100. [2007 c.410 Â§10]

Â Â Â Â Â  100.305 Conversion condominium; notice. (1) A declarant of a conversion condominium shall give each of the existing tenants of any building which the declarant intends to submit to the provisions of this chapter notice of the conversion at least 120 days before the conversion condominium is submitted to the provisions of this chapter. Thereafter, until the property is submitted to the provisions of this chapter, the declarant shall provide a copy of such notice to any new tenant before the commencement of the tenancy. The notice of conversion shall:

Â Â Â Â Â  (a) State that the declarant intends to create a conversion condominium and include general information relating to the nature of condominium ownership.

Â Â Â Â Â  (b) State that the notice does not constitute a notice to terminate the tenancy.

Â Â Â Â Â  (c) State whether there will be a substantial alteration of the physical layout of the unit.

Â Â Â Â Â  (d) State whether the declarant intends to offer the unit for sale and, if so:

Â Â Â Â Â  (A) Set forth the rights of the tenant under ORS 100.310 (1) to (3), including the time available for the declarant to make an offer to sell and for the tenant to respond;

Â Â Â Â Â  (B) Set forth a good faith estimate of the approximate price range for which the unit will be offered for sale to the tenant under ORS 100.310 (1) and (2);

Â Â Â Â Â  (C) Set forth a good faith estimate of the monthly operational, maintenance and any other common expenses or assessments appertaining to the unit;

Â Â Â Â Â  (D) State that financial assistance for purchasing the unit may be available from a local governing body, the Housing and Community Services Department or a regional housing center;

Â Â Â Â Â  (E) Give contact information for the local regional housing center or, if no regional housing center exists, for the Housing and Community Services Department; and

Â Â Â Â Â  (F) State that the landlord may not terminate the tenancy without cause if the termination would take effect before the end of the 120-day period described in this subsection or the 60-day period described in ORS 100.310.

Â Â Â Â Â  (e) Include information in substantially the following form:

______________________________________________________________________________

NOTICE OF RENT INCREASE

RESTRICTIONS

Â Â Â Â Â  During the 120 days following the receipt of this notice, your landlord may increase your rent only as follows:

Â Â Â Â Â  If your rental agreement says that your rent will increase on a particular date and by a definite amount, the landlord may increase the rent as provided in your rental agreement.

Â Â Â Â Â  If your rental agreement allows rent increases but does not say that your rent will increase on a particular date and by a definite amount, the landlord may not increase your rent by a percentage that is more than the percentage increase in the general cost of living. An increase in the general cost of living is measured by the percentage increase in the Portland-Salem Consumer Price Index for All Urban Consumers for All Items as reported by the United States Bureau of Labor Statistics.

______________________________________________________________________________

Â Â Â Â Â  (f) Be hand delivered to the dwelling unit of the tenant or sent to the tenant at the address of the dwelling unit by certified mail, return receipt requested.

Â Â Â Â Â  (2) A notice of conversion given under subsection (1) of this section:

Â Â Â Â Â  (a) Shall be for the sole purpose of providing the tenant with general information regarding the anticipated cost of acquisition of the unit and estimated monthly expenses.

Â Â Â Â Â  (b) Does not obligate the declarant to submit the property to the provisions of this chapter.

Â Â Â Â Â  (c) Does not constitute an offer to sell the unit to the tenant or an offer to sell at a particular price.

Â Â Â Â Â  (d) Is not a limitation on monthly common expenses or assessments.

Â Â Â Â Â  (3) The notice of conversion given under subsection (1) of this section must be delivered to the tenant at least 30 days prior to the presentation of an offer to sell under ORS 100.310 (1) and (2).

Â Â Â Â Â  (4) The declarant shall send a copy of the notice of conversion to the mayor of the city in which the conversion condominium is located or, if the conversion condominium is not located in a city, to the county commission or county court.

Â Â Â Â Â  (5) A notice of conversion that does not contain the information required by subsection (1)(a) to (e) of this section, or that is not sent to the mayor, county commission or county court as required by subsection (4) of this section, does not begin the 120-day period required by subsection (1) of this section. Notwithstanding any prior delivery of a deficient notice of conversion, the 120-day period required by subsection (1) of this section does not begin until the date a valid notice is delivered. A tenant, mayor, county commission or county court entitled to notice may bring an action for injunctive relief to prevent the conversion until the declarant has complied with the notice requirement.

Â Â Â Â Â  (6) The declaration may be recorded prior to the end of the 120-day period required under subsection (1) of this section with the written consent of all tenants who received the notice of conversion less than 120 days before the date of such consent.

Â Â Â Â Â  (7) The requirement under subsection (1) of this section to provide a copy of the notice of conversion to new tenants shall not extend the 120-day period nor shall such tenantÂs consent be required to record the declaration prior to the end of the 120-day period as provided for under subsection (6) of this section.

Â Â Â Â Â  (8) A notice of conversion does not constitute a notice to terminate the tenancy. [Formerly 94.116; 2007 c.705 Â§1]

Â Â Â Â Â  100.310 Rights of tenants in conversion. (1) Prior to the sale of any dwelling unit which is to be retained as a unit in the conversion condominium without substantial alteration in its physical layout, the declarant shall first offer to sell the respective unit to the tenant who occupies the unit. The offer shall:

Â Â Â Â Â  (a) Terminate 60 days after its receipt or upon written rejection of the offer by the tenant, whichever occurs earlier.

Â Â Â Â Â  (b) Be accompanied by a copy of all applicable disclosure statements issued by the Real Estate Commissioner pursuant to ORS 100.700.

Â Â Â Â Â  (c) Not constitute a notice to terminate the tenancy.

Â Â Â Â Â  (2) The tenantÂs dwelling unit may not be shown to any prospective purchasers of a conversion condominium unit without the tenantÂs permission before the termination of the tenancy.

Â Â Â Â Â  (3) The declarant shall not sell the unit to a person other than the tenant during the 60 days following the termination of an offer to the tenant under subsections (1) and (2) of this section at a price or on terms more favorable to the purchaser than the price or terms offered to the tenant.

Â Â Â Â Â  (4) After the property has been submitted to the provisions of the Oregon Condominium Act, the declarant, until a unit is offered for sale in accordance with subsections (1) and (2) of this section, shall notify in writing any prospective tenant, prior to the commencement of the tenancy, that the property has been submitted to the provisions of the Oregon Condominium Act and the rights of a tenant under subsections (1) to (3) of this section. [Formerly 94.122; 1997 c.816 Â§8]

Â Â Â Â Â  100.315 Improvements in conversion condominium during notice period. (1) The declarant may not begin improvements or rehabilitation or cause improvements or rehabilitation to be undertaken in a conversion condominium unit without the tenantÂs permission during the 120-day notice period prescribed by ORS 100.305 (1).

Â Â Â Â Â  (2) The declarant may begin improvements or rehabilitation or cause improvements or rehabilitation to be undertaken in the general common elements during the 120-day notice period. Improvements to or rehabilitation of general common elements may be conducted only between the hours of 8 a.m. and 7 p.m. Unless the declarant and tenant agree otherwise, the declarant must allow each tenant safe and ready ingress to and egress from the tenantÂs dwelling unit during the improvement or rehabilitation work.

Â Â Â Â Â  (3) A tenant may bring an action against a declarant that violates subsection (2) of this section to recover the greater of actual damages or the equivalent of one monthÂs dwelling unit rent. [Formerly 94.128; 2007 c.705 Â§2]

Â Â Â Â Â  100.320 Authority of city or county to require developer to pay tenant moving expenses. A city or county may adopt an ordinance that requires a declarant to pay the moving expense of a tenant vacating a conversion condominium unit. [Formerly 94.134]

ASSOCIATION OF UNIT OWNERS; MANAGEMENT OF PROPERTY; ENCUMBRANCES; CONVEYANCES

Â Â Â Â Â  100.405 Association of unit owners; powers; granting of interest in common elements; dispute resolution. (1)(a) An association of unit owners shall be organized to serve as a means through which the unit owners may take action with regard to the administration, management and operation of the condominium. The association of a condominium created on or after September 27, 2007, shall be organized as a corporation for profit or nonprofit corporation or, if the condominium consists of not more than four units, excluding units used for parking, storage or other use ancillary to a unit, as an unincorporated association. If the association is incorporated, the name of the association shall include the complete name of the condominium.

Â Â Â Â Â  (b) Notwithstanding a provision in the declaration or bylaws of a condominium created before September 27, 2007, that states that the association shall be unincorporated or that requires approval of owners to incorporate as a nonprofit corporation under ORS chapter 65, an unincorporated association may be incorporated as a nonprofit corporation under ORS chapter 65 if the board of directors adopts a resolution that states the association will be incorporated.

Â Â Â Â Â  (2) Membership in the association of unit owners shall be limited to unit owners.

Â Â Â Â Â  (3) The affairs of the association shall be governed by a board of directors as provided for in the bylaws adopted under ORS 100.410.

Â Â Â Â Â  (4) Subject to the provisions of the condominiumÂs declaration and bylaws, and whether or not the association is unincorporated, the association may:

Â Â Â Â Â  (a) Adopt and amend bylaws and rules and regulations;

Â Â Â Â Â  (b) Adopt and amend budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from unit owners;

Â Â Â Â Â  (c) Hire and terminate managing agents and other employees, agents and independent contractors;

Â Â Â Â Â  (d) Defend against any claims, proceedings or actions brought against it;

Â Â Â Â Â  (e) Subject to subsection (11) of this section, initiate or intervene in litigation or administrative proceedings in its own name, and without joining the individual unit owners, in the following:

Â Â Â Â Â  (A) Matters relating to the collection of assessments and the enforcement of declarations and bylaws;

Â Â Â Â Â  (B) Matters arising out of contracts to which the association is a party;

Â Â Â Â Â  (C) Actions seeking equitable or other nonmonetary relief regarding matters that affect the common interests of the unit owners, including but not limited to the abatement of nuisance;

Â Â Â Â Â  (D) Matters relating to or affecting common elements, including but not limited to actions for damage, destruction, impairment or loss of use of any common element;

Â Â Â Â Â  (E) Matters relating to or affecting the units or interests of unit owners including but not limited to damage, destruction, impairment or loss of use of a unit or portion thereof, if:

Â Â Â Â Â  (i) Resulting from a nuisance or a defect in or damage to a common element; or

Â Â Â Â Â  (ii) Required to facilitate repair to any common element; and

Â Â Â Â Â  (F) Any other matter to which the association has standing under law or pursuant to the declaration, bylaws or any articles of incorporation;

Â Â Â Â Â  (f) Make contracts and incur liabilities;

Â Â Â Â Â  (g) Regulate the use, maintenance, repair, replacement and modification of common elements;

Â Â Â Â Â  (h) Cause additional improvement to be made as a part of the common elements;

Â Â Â Â Â  (i) Acquire by purchase, lease, devise, gift or voluntary grant real or personal property or any interest therein and take, hold, possess and convey real or personal property or any interest therein;

Â Â Â Â Â  (j) Impose and receive any payments, fees or charges for the use, rental or operation of the common elements;

Â Â Â Â Â  (k) Impose charges for late payments of assessments, attorney fees for collection of assessments and, after giving written notice and an opportunity to be heard, levy reasonable fines for violations of the declaration, bylaws and rules and regulations of the association, provided that the charge imposed or fine levied by the association is based:

Â Â Â Â Â  (A) On a schedule contained in the declaration or bylaws, or an amendment to either that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated in writing by the owners; or

Â Â Â Â Â  (B) On a resolution adopted by the board of directors or the association that is delivered to each unit, mailed to the mailing address of each unit or mailed to the mailing addresses designated by the owners in writing;

Â Â Â Â Â  (L) Adopt rules regarding the termination of utility services paid for out of assessments of the association and access to and use of recreational and service facilities available to unit owners that must provide for written notice and an opportunity to be heard before the association may terminate the rights of any owners to receive such benefits or services until the correction of any violation covered by the rule has occurred;

Â Â Â Â Â  (m) Impose reasonable charges for the preparation and recordation of amendments to the declaration or statements of assessments;

Â Â Â Â Â  (n) Assign its right to future income, including the right to receive common expense assessments;

Â Â Â Â Â  (o) Provide for the indemnification of its officers and executive board, as may be limited by ORS 61.218 (3)(d) (1987 Replacement Part), and maintain directorsÂ and officersÂ liability insurance;

Â Â Â Â Â  (p) Exercise any other powers conferred by the declaration or bylaws;

Â Â Â Â Â  (q) Exercise all other powers that may be exercised in this state by any such association; and

Â Â Â Â Â  (r) Exercise any other powers determined by the association to be necessary and proper for the governance and operation of the association.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, unless expressly limited or prohibited by the declaration, the association has the authority to grant, execute, acknowledge and deliver on behalf of the unit owners leases, easements, rights of way, licenses and other similar interests affecting the general common elements and consent to vacation of roadways within and adjacent to the condominium.

Â Â Â Â Â  (6)(a)(A) Except as provided in subparagraph (B) of this paragraph, the granting of a lease, easement, right of way, license or other similar interest pursuant to subsection (5) of this section shall be first approved by at least 75 percent of owners. Unit owner approval may be solicited by any means the board of directors determines is reasonable and need not be at a meeting of the association.

Â Â Â Â Â  (B) Unless the declaration otherwise provides:

Â Â Â Â Â  (i) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of two years or less shall require the approval of a majority of the board of directors.

Â Â Â Â Â  (ii) The granting of a lease, easement, right of way, license or other similar interest affecting the general common elements for a term of more than two years to a public body, as defined in ORS 174.109, or to a utility or a communications company for installation and maintenance of power, gas, electric, water or other utility and communication lines and services requires the approval of a majority of the board of directors.

Â Â Â Â Â  (iii) The granting of a lease, easement, license or other similar interest to an owner for the exclusive use of a part of the general common elements to which the ownerÂs unit provides primary access requires the approval of a majority of the board of directors. If the approval by the board of directors includes the right of the owner to make improvements to the general common elements to which the owner is being granted exclusive use, ORS 100.535 applies to the general common elements to the same extent that ORS 100.535 applies to a unit, including the right of the board under ORS 100.535 to require an owner, at ownerÂs expense, to submit an opinion of a registered architect or registered professional engineer that the proposed improvement will not impair the structural integrity or mechanical systems of the condominium.

Â Â Â Â Â  (b) Unless the declaration otherwise provides, the consent to vacation of roadways within and adjacent to the condominium must be approved first by at least a majority of unit owners present voting in person or by proxy at a duly constituted meeting of the association called for the purpose.

Â Â Â Â Â  (7) The instrument granting an interest or consent pursuant to subsection (5) of this section shall be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by such officers and shall state that such grant or consent was approved, if appropriate, by at least the percent of owners required under subsection (6) of this section.

Â Â Â Â Â  (8) Unless expressly prohibited by the declaration, any action permitted under subsections (5) and (6) of this section regarding a general common element may be taken with respect to any limited common element, provided that the owner of the unit to which the use of the limited common element is reserved and the holder of any mortgage or trust deed affecting the unit consent to the action and also execute an instrument as provided under subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided in the associationÂs declaration or bylaws, the board of directors of the association may modify, close, remove, eliminate or discontinue the use of a general common element facility or improvement or portion of the common element landscaping, regardless of whether such facility, improvement or landscaping is mentioned in the declaration or shown on the plat provided that:

Â Â Â Â Â  (a) Nothing in this subsection shall be construed as limiting the authority of the board of directors, in its discretion, to seek approval of such modification, closure, removal, elimination or discontinuance by the unit owners; and

Â Â Â Â Â  (b) Modification, closure, removal, elimination or discontinuance other than on a temporary basis of any swimming pool, spa or recreation or community building must be approved by at least a majority of the unit owners voting on such matter at a meeting or by written ballot held in accordance with the declaration, bylaws or ORS 100.425.

Â Â Â Â Â  (10)(a) A permit or authorization issued by the board of directors pursuant to authority granted to the board under law, the declaration or the bylaws, may be recorded in the deed records of the county where the condominium is located. An instrument recorded under this subsection shall:

Â Â Â Â Â  (A) Include the name of the condominium and a reference to where the declaration and any applicable supplemental declarations are recorded;

Â Â Â Â Â  (B) Identify, by the designations stated in the declaration or applicable supplemental declaration, all affected units and common elements;

Â Â Â Â Â  (C) Include such other information and signatures as may be required by law, under the declaration or bylaws or as the board of directors may desire; and

Â Â Â Â Â  (D) Be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments by the officers.

Â Â Â Â Â  (b) The board of directors may record an amendment, modification, termination or other instrument relating to the permit or authorization described in this subsection. Any such instrument shall include a reference to the location of the recorded instrument and be executed by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of such instruments.

Â Â Â Â Â  (11)(a) Subject to paragraph (f) of this subsection, before initiating litigation or an administrative proceeding in which the association and an owner have an adversarial relationship, the party that intends to initiate litigation or an administrative proceeding shall offer to use any dispute resolution program available within the county in which the condominium is located that is in substantial compliance with the standards and guidelines adopted under ORS 36.175. The written offer must be hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party.

Â Â Â Â Â  (b) If the party receiving the offer does not accept the offer within 10 days after receipt by written notice hand-delivered or mailed by certified mail, return receipt requested, to the address, contained in the records of the association, for the other party, the initiating party may commence the litigation or the administrative proceeding. The notice of acceptance of the offer to participate in the program must contain the name, address and telephone number of the body administering the dispute resolution program.

Â Â Â Â Â  (c) If a qualified dispute resolution program exists within the county in which the condominium is located and an offer to use the program is not made as required under paragraph (a) of this subsection, litigation or an administrative proceeding may be stayed for 30 days upon a motion of the noninitiating party. If the litigation or administrative action is stayed under this paragraph, both parties shall participate in the dispute resolution process.

Â Â Â Â Â  (d) Unless a stay has been granted under paragraph (c) of this subsection, if the dispute resolution process is not completed within 30 days after receipt of the initial offer, the initiating party may commence litigation or an administrative proceeding without regard to whether the dispute resolution is completed.

Â Â Â Â Â  (e) Once made, the decision of the court or administrative body arising from litigation or an administrative proceeding may not be set aside on the grounds that an offer to use a dispute resolution program was not made.

Â Â Â Â Â  (f) The requirements of this subsection do not apply to circumstances in which irreparable harm to a party will occur due to delay or to litigation or an administrative proceeding initiated to collect assessments, other than assessments attributable to fines. [Formerly 94.146; 1997 c.816 Â§9; 1999 c.677 Â§47; 2001 c.756 Â§39; 2003 c.569 Â§28; 2007 c.410 Â§11]

Â Â Â Â Â  Note: Section 29, chapter 569, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 29. Unless the declaration of a condominium recorded before July 14, 2003, expressly limits or prohibits the authority of the association of unit owners to grant, execute, acknowledge and deliver on behalf of the unit owners leases, easements, rights of way, licenses and other similar interests affecting the general common elements and consent to vacation of roadways within and adjacent to the condominium pursuant to ORS 100.405 (6) in effect at the time the declaration was recorded, the amendments to ORS 100.405 (6) by section 28, chapter 569, Oregon Laws 2003, apply to the authority of the association of unit owners of a condominium recorded before July 14, 2003, except for the limitation or prohibition on the authority of the association under this section. [2003 c.569 Â§29; 2007 c.410 Â§12]

Â Â Â Â Â  100.407 Annual and special meetings of association. (1) The association of unit owners shall hold at least one meeting of the owners each calendar year.

Â Â Â Â Â  (2)(a) Special meetings of the association may be called by the chairperson of the board of directors, by a majority of the board of directors or by the chairperson or secretary upon receipt of a written request of a percentage of unit owners specified in the bylaws. However, the bylaws may not require a percentage greater than 50 percent or less than 10 percent of the unit owners for the purpose of calling a meeting.

Â Â Â Â Â  (b) If the bylaws do not specify a percentage of unit owners that may request the calling of a special meeting, a special meeting shall be called if 30 percent or more of the unit owners make the request in writing. Notice of the special meeting shall be given as specified in this section.

Â Â Â Â Â  (3) If the unit owners request a special meeting under subsection (2) of this section and the notice is not given within 30 days after the date the written request is delivered to the chairperson or the secretary, a unit owner who signed the request may set the time and place of the meeting and give notice as provided in subsection (4) of this section.

Â Â Â Â Â  (4)(a) Not less than 10 nor more than 50 days before any meeting called under this section, the secretary or other officer of the association specified in the bylaws shall cause the notice to be hand delivered or mailed to the mailing address of each unit owner or to the mailing address designated in writing by the unit owner, and to all mortgagees that have requested the notice.

Â Â Â Â Â  (b) The notice shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes or any proposal to remove a director or officer of the association.

Â Â Â Â Â  (c) Mortgagees may designate a representative to attend a meeting called under this section. [1999 c.677 Â§59; 2003 c.569 Â§30; 2007 c.409 Â§25]

Â Â Â Â Â  Note: 100.407 and 100.408 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.408 Quorum for meeting of association. (1) Unless the bylaws provide otherwise, a quorum for any meeting of the association of unit owners consists of the number of persons who are entitled to cast 20 percent of the voting rights and who are present in person, by proxy or by absentee ballot, if absentee ballots are permitted by the board of directors, at the beginning of the meeting.

Â Â Â Â Â  (2) If any meeting of the association of unit owners cannot be organized because of a lack of a quorum, the unit owners who are present, either in person or by proxy, may adjourn the meeting. The quorum for a subsequent meeting is the greater of:

Â Â Â Â Â  (a) One-half of the quorum required in the bylaws; or

Â Â Â Â Â  (b) The quorum required in subsection (1) of this section. [1999 c.677 Â§60; 2007 c.409 Â§26]

Â Â Â Â Â  Note: See note under 100.407.

Â Â Â Â Â  100.409 Rules of order. Unless other rules of order are required by the declaration or bylaws or by a resolution of the association or its board of directors:

Â Â Â Â Â  (1) Meetings of the association and the board of directors shall be conducted according to the latest edition of RobertÂs Rules of Order published by the RobertÂs Rules Association.

Â Â Â Â Â  (2) A decision of the association or the board of directors may not be challenged because the appropriate rules of order were not used unless a person entitled to be heard was denied the right to be heard and raised an objection at the meeting in which the right to be heard was denied.

Â Â Â Â Â  (3) A decision of the association and the board of directors is deemed valid without regard to procedural errors related to the rules of order one year after the decision is made unless the error appears on the face of a written instrument memorializing the decision. [2001 c.756 Â§58]

Â Â Â Â Â  Note: 100.409 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.410 Adoption of bylaws; recording; amendment; approval by commissioner; fee. (1) The declarant shall adopt on behalf of the association of unit owners the initial bylaws that govern the administration of the condominium. The bylaws shall be recorded simultaneously with the declaration as an exhibit or as a separate instrument.

Â Â Â Â Â  (2) Unless otherwise provided in the declaration or bylaws, amendments to the bylaws may be proposed by a majority of the board of directors or by at least 30 percent of the owners.

Â Â Â Â Â  (3) Subject to subsections (4) and (5) of this section and ORS 100.415 (1)(t), an amendment of the bylaws is not effective unless the amendment is:

Â Â Â Â Â  (a) Approved by at least a majority of the unit owners; and

Â Â Â Â Â  (b) Certified by the chairperson and secretary of the association of unit owners as being adopted in accordance with the bylaws and the provisions of this section, acknowledged in the manner provided for acknowledgment of instruments and recorded.

Â Â Â Â Â  (4) In condominiums that are exclusively residential:

Â Â Â Â Â  (a) The bylaws may not provide that greater than a majority of the unit owners is required to amend the bylaws except for amendments relating to age restrictions, pet restrictions, limitations on the number of persons who may occupy units and limitations on the rental or leasing of units.

Â Â Â Â Â  (b) An amendment relating to a matter specified in paragraph (a) of this subsection is not effective unless approved by at least 75 percent of the owners or a greater percentage specified in the bylaws.

Â Â Â Â Â  (5) The bylaws may not be amended to limit or diminish any special declarant right without the consent of the declarant. However, the declarant may waive the declarantÂs right of consent.

Â Â Â Â Â  (6)(a) For five years after the recording of the initial bylaws, before any amended bylaw may be recorded, the amended bylaw must be approved by the Real Estate Commissioner. The commissioner shall approve such amendment if the requirements of ORS 100.415 and this section have been satisfied.

Â Â Â Â Â  (b) The approval by the commissioner under paragraph (a) of this subsection is not required for bylaws restated under subsection (10) of this section unless the bylaws are restated during the five-year period after the recording of the initial bylaws.

Â Â Â Â Â  (c) If the amended bylaw approved by the commissioner under this subsection is not recorded as required in subsection (3) of this section within two years from the date of approval by the commissioner, the approval automatically expires and the amended bylaw must be resubmitted for approval as provided in this section. The commissionerÂs approval shall set forth the date on which the approval expires.

Â Â Â Â Â  (7) Before the commissioner approves amended bylaws or restated bylaws under this section, the person submitting the amended bylaws or restated bylaws shall pay to the commissioner the fee provided by ORS 100.670.

Â Â Â Â Â  (8) Notwithstanding a provision in the bylaws, including bylaws adopted prior to July 14, 2003, that requires an amendment to be executed, or executed and acknowledged, by all owners approving the amendment, amendments to the bylaws under this section become effective after approval by the owners if executed and certified on behalf of the association by the chairperson and secretary in accordance with subsection (3)(b) of this section.

Â Â Â Â Â  (9) An amendment to the bylaws must be conclusively presumed to have been regularly adopted in compliance with all applicable procedures relating to the amendment unless an action is brought within one year after the effective date of the amendment or the face of the amendment indicates that the amendment received the approval of fewer votes than required for the approval. Nothing in this subsection prevents the further amendment of an amended bylaw.

Â Â Â Â Â  (10)(a) The board of directors, by resolution and without the further approval of unit owners, may cause restated bylaws to be prepared and recorded to codify individual amendments that have been adopted in accordance with this section.

Â Â Â Â Â  (b) Bylaws restated under this subsection must:

Â Â Â Â Â  (A) Include all previously adopted amendments that are in effect, state that the amendments were approved by the commissioner as required under this section and state that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (B) Include a statement that the board of directors has adopted a resolution in accordance with paragraph (a) of this subsection and is causing the bylaws to be restated and recorded under this subsection;

Â Â Â Â Â  (C) Include a reference to the recording index numbers and date of recording of the initial bylaws and all previously recorded amendments that are in effect and are being codified;

Â Â Â Â Â  (D) Include a certification by the chairperson and secretary of the association that the restated bylaws include all previously adopted amendments that are in effect, that amendments were approved by the commissioner if required under this section and that no other changes were made except, if applicable, to correct scrivenersÂ errors or to conform format and style;

Â Â Â Â Â  (E) Be executed and acknowledged by the chairperson and secretary of the association and recorded in the deed records of each county in which the condominium is located; and

Â Â Â Â Â  (F) If required under subsection (6) of this section, be approved by the commissioner.

Â Â Â Â Â  (c) The board of directors shall cause a copy of the recorded restated bylaws, including the recording information, to be filed with the commissioner. [Formerly 94.152; 2001 c.756 Â§40; 2003 c.569 Â§31; 2005 c.22 Â§76; 2007 c.409 Â§34; 2007 c.410 Â§13]

Â Â Â Â Â  100.412 Annual budget; distribution of budget summary to owners. (1) The board of directors at least annually shall adopt a budget for the association of unit owners.

Â Â Â Â Â  (2) The budget shall include moneys required to be allocated to the reserve account under ORS 100.175.

Â Â Â Â Â  (3) Within 30 days after adopting the annual budget for the association, the board of directors shall provide a summary of the budget to all owners.

Â Â Â Â Â  (4) If the board of directors fails to adopt an annual budget, the last adopted budget shall continue in effect. [1999 c.677 Â§58; 2007 c.409 Â§26a]

Â Â Â Â Â  Note: 100.412 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.415 Contents of bylaws. (1) The bylaws shall include a reference to the declaration to which the bylaws relate and shall provide for:

Â Â Â Â Â  (a) The organization of the association of unit owners in accordance with ORS 100.405, when the initial meeting shall be held and the method of calling that meeting.

Â Â Â Â Â  (b) If required under ORS 100.205, the formation of a transitional committee in accordance with such section.

Â Â Â Â Â  (c) The turnover meeting required under ORS 100.210, including when the meeting shall be called, the method of calling the meeting, the right of a unit owner under ORS 100.210 (3) to call the meeting and a statement of the purpose of the meeting.

Â Â Â Â Â  (d)(A) The method of calling the annual meeting and all other meetings of the unit owners in accordance with ORS 100.407; and

Â Â Â Â Â  (B) The percentage of owners that constitutes a quorum.

Â Â Â Â Â  (e)(A) The election from among the unit owners of a board of directors and the number of persons constituting the board;

Â Â Â Â Â  (B) The terms of office of directors;

Â Â Â Â Â  (C) The powers and duties of the board;

Â Â Â Â Â  (D) The compensation, if any, of the directors;

Â Â Â Â Â  (E) The method of removal from office of directors; and

Â Â Â Â Â  (F) The method of filling vacancies on the board.

Â Â Â Â Â  (f) The method of calling meetings of the board of directors in accordance with ORS 100.420 and a statement that all meetings of the board of directors of the association of unit owners shall be open to unit owners.

Â Â Â Â Â  (g) The election of a chairperson, a secretary, a treasurer and any other officers of the association.

Â Â Â Â Â  (h) The preparation and adoption of a budget in accordance with ORS 100.412.

Â Â Â Â Â  (i)(A) The maintenance, repair and replacement of the common elements and association property;

Â Â Â Â Â  (B) Payment for the expense of maintenance, repair and replacement of common elements and association property and other expenses of the condominium in accordance with ORS 100.530; and

Â Â Â Â Â  (C) The method of approving payment vouchers.

Â Â Â Â Â  (j) The employment of personnel necessary for the maintenance and repair of the common elements.

Â Â Â Â Â  (k) The manner of collecting assessments from the unit owners.

Â Â Â Â Â  (L) Insurance coverage in accordance with ORS 100.435 and the responsibility for payment of the amount of the deductible in an association insurance policy.

Â Â Â Â Â  (m) The preparation and distribution of the annual financial statement in accordance with ORS 100.480.

Â Â Â Â Â  (n) The reserve account and the preparation, review and update of the reserve study and the maintenance plan required under ORS 100.175.

Â Â Â Â Â  (o) The filing of an Annual Report and any amendment with the Real Estate Agency in accordance with ORS 100.250.

Â Â Â Â Â  (p) The method of adopting and of amending administrative rules and regulations governing the details of the operation of the condominium and use of the common elements.

Â Â Â Â Â  (q) Restrictions on and requirements respecting the enjoyment and maintenance of the units and the common elements as are designed to prevent unreasonable interference with the use of their respective units and of the common elements by the several unit owners.

Â Â Â Â Â  (r) Any restrictions on use or occupancy of units. Any such restrictions created by documents other than the bylaws may be incorporated by reference in the bylaws to the official records of the county in which the property is located.

Â Â Â Â Â  (s) The method of amending the bylaws in accordance with ORS 100.410.

Â Â Â Â Â  (t) Any other details regarding the property that the declarant considers desirable. However, if a provision required to be in the declaration under ORS 100.105 is included in the bylaws, the voting requirements for amending the declaration shall also govern the amendment of the provision in the bylaws.

Â Â Â Â Â  (u) In the event additional units are proposed to be annexed or created pursuant to ORS 100.125 or 100.150, the method of apportioning common expenses in the event new units are added during the course of the fiscal year.

Â Â Â Â Â  (2) The bylaws may provide that the responsibility for payment of the amount of the deductible may be prescribed by resolution adopted by the board of directors. [Formerly 94.158; 1995 c.31 Â§12; 1999 c.677 Â§48; 2001 c.756 Â§41; 2007 c.409 Â§30]

Â Â Â Â Â  100.417 Board of directors of association; powers and duties. (1) The board of directors of an association of unit owners may act on behalf of the association except as limited by the declaration or bylaws. In the performance of their duties, officers and members of the board of directors shall be governed by this section and the applicable provisions of ORS 65.357, 65.361, 65.367, 65.369 and 65.377 whether or not the association is incorporated under ORS chapter 65.

Â Â Â Â Â  (2) Unless otherwise provided in the bylaws, the board of directors of an association may fill vacancies in its membership for the unexpired portion of any term.

Â Â Â Â Â  (3) At least annually, the board of directors of an association shall review the insurance coverage of the association.

Â Â Â Â Â  (4) The board of directors of the association annually shall cause to be filed the necessary income tax returns for the association.

Â Â Â Â Â  (5) The board of directors of the association may record a statement of association information as provided in ORS 94.667.

Â Â Â Â Â  (6) The board of directors, in the name of the association, shall maintain a current mailing address.

Â Â Â Â Â  (7) The board of directors shall cause to be maintained and kept current the information required to enable the association to comply with ORS 100.480 (10).

Â Â Â Â Â  (8) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) The unit owners may remove any member of the board of directors of the association, other than members appointed by the declarant or persons who are ex officio directors, with or without cause, by a majority vote of all owners present and entitled to vote at any meeting of the owners at which a quorum is present.

Â Â Â Â Â  (b) Removal of a member of the board of directors is not effective unless the matter of removal is an item on the agenda and stated in the notice for the meeting required under ORS 100.407. [1999 c.677 Â§63; 2001 c.756 Â§42; 2003 c.569 Â§32]

Â Â Â Â Â  Note: 100.417 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.418 Receivership for failure of association to fill vacancies on board of directors. (1) Subject to subsection (2) of this section, if an association of unit owners fails to fill vacancies on the board of directors sufficient to constitute a quorum in accordance with the bylaws, a unit owner or a first mortgagee of a unit may request the circuit court of the county in which the condominium is located to appoint a receiver under ORCP 80 to manage the affairs of the association.

Â Â Â Â Â  (2) At least 45 days before a unit owner or first mortgagee of a unit requests the circuit court to appoint a receiver under subsection (1) of this section, the unit owner or first mortgagee shall mail, by certified or registered mail, a notice to the association and shall post a copy of the notice at a conspicuous place or places on the property or provide notice by a method otherwise reasonably calculated to inform unit owners of the proposed action.

Â Â Â Â Â  (3) The notice shall be signed by the unit owner or first mortgagee of the unit and include:

Â Â Â Â Â  (a) A description of the intended action.

Â Â Â Â Â  (b) A statement that the intended action is pursuant to this section.

Â Â Â Â Â  (c) The date, not less than 30 days after mailing of the notice, by which the association must fill vacancies on the board sufficient to constitute a quorum.

Â Â Â Â Â  (d) A statement that if the association fails to fill vacancies on the board by the specified date, the unit owner or first mortgagee may file a petition with the court under subsection (1) of this section.

Â Â Â Â Â  (e) A statement that if a receiver is appointed, all expenses of the receivership will be common expenses of the association as provided in subsection (4) of this section.

Â Â Â Â Â  (4) If a receiver is appointed, the salary of the receiver, court costs, attorney fees and all other expenses of the receivership shall be common expenses of the association.

Â Â Â Â Â  (5) A receiver appointed under this section has all of the powers and duties of a duly constituted board of directors and shall serve until a sufficient number of vacancies on the board are filled to constitute a quorum.

Â Â Â Â Â  (6) If at a turnover meeting held in accordance with ORS 100.210 the unit owners fail to elect the number of directors sufficient to constitute a quorum of the board of directors, in addition to the notice requirements specified in subsections (2) and (3) of this section, a unit owner shall give the notice to all other unit owners as provided in the bylaws.

Â Â Â Â Â  (7) Notwithstanding subsections (2) and (3) of this section, in the case of an emergency, the court may waive the notice requirements of subsections (2) and (3) of this section. [2007 c.409 Â§19]

Â Â Â Â Â  Note: 100.418, 100.419 and 100.423 were added to and made a part of ORS chapter 100 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.419 Assent of director to board action. (1) A director of an association of unit owners who is present at a meeting of the board of directors at which action is taken on any association matter is presumed to have assented to the action unless the director votes against the action or abstains from voting on the action because the director claims a conflict of interest.

Â Â Â Â Â  (2) When action is taken on any matter at a meeting of the board of directors, the vote or abstention of each director present must be recorded in the minutes of the meeting.

Â Â Â Â Â  (3) Directors may not vote by proxy or by secret ballot at meetings of the board of directors.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, officers may be elected by secret ballot. [2007 c.409 Â§22]

Â Â Â Â Â  Note: See note under 100.418.

Â Â Â Â Â  100.420 Board meetings; executive sessions. (1)(a) All meetings of the board of directors of the association of unit owners shall be open to unit owners except that, in the discretion of the board, the following matters may be considered in executive session:

Â Â Â Â Â  (A) Consultation with legal counsel concerning the rights and duties of the association regarding existing or potential litigation, or criminal matters;

Â Â Â Â Â  (B) Personnel matters, including salary negotiations and employee discipline;

Â Â Â Â Â  (C) Negotiation of contracts with third parties; and

Â Â Â Â Â  (D) Collection of unpaid assessments.

Â Â Â Â Â  (b) Except in the case of an emergency, the board of directors of an association shall vote in an open meeting whether to meet in executive session. If the board of directors votes to meet in executive session, the presiding officer of the board of directors shall state the general nature of the action to be considered, as precisely as possible, when and under what circumstances the deliberations can be disclosed to owners. The statement, motion or decision to meet in executive session must be included in the minutes of the meeting.

Â Â Â Â Â  (c) A contract or an action considered in executive session does not become effective unless the board of directors, following the executive session, reconvenes in open meeting and votes on the contract or action, which must be reasonably identified in the open meeting and included in the minutes.

Â Â Â Â Â  (d) The meeting and notice requirements in this section may not be circumvented by chance or social meetings or by any other means.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, board of directorsÂ meetings may be conducted by telephonic communication or by the use of a means of communication that allows all members of the board of directors participating to hear each other simultaneously or otherwise to be able to communicate during the meeting. A member of the board of directors participating in a meeting by this means is deemed to be present in person at the meeting.

Â Â Â Â Â  (3) In condominiums where the majority of the units are the principal residences of the occupants, meetings of the board of directors shall comply with the following:

Â Â Â Â Â  (a) For other than emergency meetings, notice of board of directorsÂ meetings shall be posted at a place or places on the property at least three days prior to the meeting or notice shall be provided by a method otherwise reasonably calculated to inform unit owners of such meetings.

Â Â Â Â Â  (b) Only emergency meetings of the board of directors may be conducted by telephonic communication or in a manner described in subsection (2) of this section.

Â Â Â Â Â  (4) Subsection (3)(a) of this section first applies to property submitted to the provisions of this chapter prior to October 3, 1979, upon receipt by the board of directors of the association of unit owners of a written request from at least one unit owner that notice of board of directors meetings be given in accordance with subsection (3)(a) of this section.

Â Â Â Â Â  (5) As used in this section, ÂmeetingÂ means a convening of a quorum of members of the board of directors where matters relating to association business are discussed, except a convening of a quorum of members of the board of directors for the purpose of participating in litigation, mediation or arbitration proceedings. [Formerly 94.164; 1999 c.677 Â§49; 2001 c.756 Â§43; 2003 c.569 Â§33]

Â Â Â Â Â  100.423 Electronic notice to owner or director. (1) Subject to subsection (2) of this section and notwithstanding any requirement under the declaration or bylaws or this chapter, in the discretion of the board of directors of the association of unit owners, any notice, information or other written material required to be given to a unit owner or director under the declaration or bylaws or this chapter, may be given by electronic mail, facsimile or other form of electronic communication acceptable to the board of directors.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, electronic mail, facsimile or other form of electronic communication may not be used to give notice of:

Â Â Â Â Â  (a) Failure to pay an assessment;

Â Â Â Â Â  (b) Foreclosure of an association lien under ORS 100.450;

Â Â Â Â Â  (c) An action the association may take against a unit owner; or

Â Â Â Â Â  (d) An offer to use the dispute resolution program under ORS 100.405.

Â Â Â Â Â  (3) A unit owner or director may decline to receive notice by electronic mail, facsimile or other form of electronic communication and may direct the board of directors to provide notice in the manner required under the declaration or bylaws or this chapter. [2007 c.409 Â§20]

Â Â Â Â Â  Note: See note under 100.418.

Â Â Â Â Â  100.425 Use of written ballot for approving or rejecting matters subject to meeting of unit owners; procedures; exceptions. (1) Unless prohibited or limited by the declaration, articles of incorporation or bylaws, any action that may be taken at any annual, regular or special meeting of the association of unit owners may be taken without a meeting if the association delivers a written ballot to every association member that is entitled to vote on the matter. Action by written ballot may not substitute for the following meetings:

Â Â Â Â Â  (a) The turnover meeting required under ORS 100.210.

Â Â Â Â Â  (b) The annual meeting of an association if more than a majority of the units are the principal residences of the occupants.

Â Â Â Â Â  (c) A meeting of the association if the agenda includes a proposal to remove a director from the board of directors.

Â Â Â Â Â  (d) A special meeting of the association called at the request of unit owners under ORS 100.407 (2).

Â Â Â Â Â  (2)(a) A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) The board of directors must provide owners with at least 10 daysÂ notice before written ballots are mailed or otherwise delivered. If, at least three days before written ballots are scheduled to be mailed or otherwise distributed, at least 10 percent of the owners petition the board of directors requesting secrecy procedures, subject to paragraph (d) of this subsection, a written ballot must be accompanied by:

Â Â Â Â Â  (A) A secrecy envelope;

Â Â Â Â Â  (B) A return identification envelope to be signed by the owner; and

Â Â Â Â Â  (C) Instructions for marking and returning the ballot.

Â Â Â Â Â  (c) The notice required under paragraph (b) of this subsection shall state:

Â Â Â Â Â  (A) The general subject matter of the vote by written ballot;

Â Â Â Â Â  (B) The right of owners to request secrecy procedures specified in paragraph (b) of this subsection;

Â Â Â Â Â  (C) The date after which ballots may be distributed;

Â Â Â Â Â  (D) The date and time by which any petition requesting secrecy procedures must be received by the board; and

Â Â Â Â Â  (E) The address where any petition must be delivered.

Â Â Â Â Â  (d) The requirements of paragraph (b)(A) and (B) of this subsection do not apply to a written ballot of a unit owner if the consent or approval of that unit owner is required by the declaration or bylaws or this chapter.

Â Â Â Â Â  (3) Matters that may be voted on by written ballot shall be deemed approved or rejected as follows:

Â Â Â Â Â  (a) If approval of a proposed action otherwise would require a meeting at which a certain quorum must be present and at which a certain percentage of total votes cast is required to authorize the action, the proposal shall be deemed to be approved when the date for return of ballots has passed, a quorum of unit owners has voted and the required percentage of approving votes has been received. Otherwise, the proposal shall be deemed to be rejected; and

Â Â Â Â Â  (b) If approval of a proposed action otherwise would require a meeting at which a specified percentage of unit owners must authorize the action, the proposal shall be deemed to be approved when the percentage of total votes cast in favor of the proposal equals or exceeds the required percentage. The proposal shall be deemed to be rejected when the number of votes cast in opposition renders approval impossible or when both the date for return of ballots has passed and the required percentage has not been met.

Â Â Â Â Â  (4) All solicitations for votes by written ballot shall state the following:

Â Â Â Â Â  (a) If approval of a proposal by written ballot requires that the total number of votes cast equal or exceed a certain quorum requirement, the number of responses needed to meet the quorum requirement;

Â Â Â Â Â  (b) If approval of a proposal by written ballot requires that a certain percentage of total votes cast approve the proposal, the required percentage of total votes needed for approval; and

Â Â Â Â Â  (c) The period during which the association will accept written ballots for counting in accordance with subsection (5) of this section.

Â Â Â Â Â  (5)(a) The association shall accept written ballots for counting during the period specified in the solicitation under subsection (4) of this section. Except as provided in paragraph (b) of this subsection, the period shall end on the earliest of the following dates:

Â Â Â Â Â  (A) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of approving ballots;

Â Â Â Â Â  (B) If approval of a proposed action by written ballot requires that a certain percentage of the unit owners approve the proposal, the date on which the association has received a sufficient number of disapproving ballots to render approval impossible; or

Â Â Â Â Â  (C) In all cases, a specified date certain on which all ballots must be returned to be counted.

Â Â Â Â Â  (b) If the vote is by secrecy procedure under subsection (2)(b) of this section, the period shall end on the date specified in the solicitation or any extension under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Except as otherwise provided in the declaration, articles of incorporation or bylaws, in the discretion of the board of directors, if a date certain is specified in the solicitation under subsection (4) of this section, the period may be extended by written notice of the extension given to all unit owners before the end of the specified date certain.

Â Â Â Â Â  (6) Except as otherwise provided in the declaration, articles of incorporation or bylaws, unless the vote is by secrecy procedure under subsection (2)(b) of this section, a written ballot may be revoked before the final return date of the ballots.

Â Â Â Â Â  (7) Unless otherwise prohibited by the declaration, articles of incorporation or bylaws, the votes may be counted from time to time before the final return date of the ballots to determine whether the proposal has passed or failed by the votes already cast on the date the ballots are counted.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, ballots that are returned in secrecy envelopes may not be examined or counted before the date certain specified in the solicitation or any extension under subsection (5)(c) of this section. [1997 c.816 Â§17; 2001 c.756 Â§44; 2003 c.569 Â§34; 2007 c.409 Â§27]

Â Â Â Â Â  Note: 100.425 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.427 Methods of voting. (1) The voting rights or consent of a unit owner may be cast or given:

Â Â Â Â Â  (a) In person at a meeting of the association of unit owners.

Â Â Â Â Â  (b) In the discretion of the board of directors, by absentee ballot in accordance with subsection (3) of this section.

Â Â Â Â Â  (c) Unless the declaration or bylaws or this chapter provide otherwise, pursuant to a proxy in accordance with subsection (2) of this section.

Â Â Â Â Â  (d) By written ballot in lieu of a meeting under ORS 100.425.

Â Â Â Â Â  (e) By any other method specified by the declaration or bylaws or this chapter.

Â Â Â Â Â  (2)(a) A proxy:

Â Â Â Â Â  (A) Must be dated and signed by the unit owner;

Â Â Â Â Â  (B) Is not valid if it is undated or purports to be revocable without notice; and

Â Â Â Â Â  (C) Terminates one year after its date unless the proxy specifies a shorter term.

Â Â Â Â Â  (b) The board of directors may not require that a proxy be on a form prescribed by the board.

Â Â Â Â Â  (c) A unit owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association of unit owners or to the board of directors if a vote is being conducted by written ballot in lieu of a meeting pursuant to ORS 100.425.

Â Â Â Â Â  (d) A copy of a proxy in compliance with paragraph (a) of this subsection provided to the association by facsimile, electronic mail or other means of electronic communication utilized by the board of directors is valid.

Â Â Â Â Â  (3)(a) An absentee ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

Â Â Â Â Â  (b) All solicitations for votes by absentee ballot shall include:

Â Â Â Â Â  (A) Instructions for delivery of the completed absentee ballot, including the delivery location; and

Â Â Â Â Â  (B) Instructions about whether the ballot may be canceled if the ballot has been delivered according to the instructions.

Â Â Â Â Â  (c) An absentee ballot shall be counted as a unit owner present for the purpose of establishing a quorum.

Â Â Â Â Â  (d) Even if an absentee ballot has been delivered to a unit owner, the unit owner may vote in person at a meeting if the unit owner has:

Â Â Â Â Â  (A) Returned the absentee ballot; and

Â Â Â Â Â  (B) Canceled the absentee ballot, if cancellation is permitted in the instructions given under paragraph (b) of this subsection. [1999 c.677 Â§61; 2003 c.569 Â§35; 2007 c.409 Â§28]

Â Â Â Â Â  Note: 100.427 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.428 Electronic ballot. (1) As used in this section, Âelectronic ballotÂ means a ballot given by:

Â Â Â Â Â  (a) Electronic mail;

Â Â Â Â Â  (b) Facsimile transmission;

Â Â Â Â Â  (c) Posting on a website; or

Â Â Â Â Â  (d) Other means of electronic communication acceptable to the board of directors.

Â Â Â Â Â  (2) Unless the declaration or bylaws prohibit or provide for other methods of electronic ballots, the board of directors of an association of unit owners, in the boardÂs discretion, may provide that a vote, approval or consent of a unit owner may be given by electronic ballot.

Â Â Â Â Â  (3) An electronic ballot shall comply with the requirements of this section and the declaration or bylaws or this chapter.

Â Â Â Â Â  (4) An electronic ballot may be accompanied by or contained in an electronic notice in accordance with ORS 100.423.

Â Â Â Â Â  (5) If an electronic ballot is posted on a website, a notice of the posting shall be sent to each unit owner and shall contain instructions on obtaining access to the posting on the website.

Â Â Â Â Â  (6) A vote made by electronic ballot is effective when it is electronically transmitted to an address, location or system designated by the board of directors for that purpose.

Â Â Â Â Â  (7) Unless otherwise provided in the declaration or bylaws or rules adopted by the board of directors, a vote by electronic ballot may not be revoked.

Â Â Â Â Â  (8) The board of directors may not elect to use electronic ballots unless there are procedures to ensure:

Â Â Â Â Â  (a) Compliance with ORS 100.425 if the vote conducted by written ballot under ORS 100.425 uses the procedures specified in ORS 100.425 (2)(b); and

Â Â Â Â Â  (b) That the electronic ballot is secret, if the declaration or bylaws or rules adopted by the board require that electronic ballots be secret. [2007 c.409 Â§21]

Â Â Â Â Â  Note: 100.428 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.430 Unit deeds; contents. The deed of a unit shall contain:

Â Â Â Â Â  (1) The name of the property, and the recording index numbers and date of recording of the declaration and in the case of a staged or flexible condominium, the applicable supplemental declaration or declaration amendment.

Â Â Â Â Â  (2) The unit designation of the unit.

Â Â Â Â Â  (3) Any further details the grantor and grantee may consider desirable. [Formerly 94.171]

Â Â Â Â Â  100.435 Insurance for individual units and common elements. (1) If the bylaws provide that the association of unit owners has the sole authority to decide whether to repair or reconstruct a unit that has suffered damage or that a unit must be repaired or reconstructed, the board of directors shall obtain and maintain at all times and shall pay for out of the common expense funds, the following insurance covering both the common elements and individual units:

Â Â Â Â Â  (a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association of unit owners, the unit owners individually and the manager including, but not limited to, the board of directors, the public and the unit owners and their invitees or tenants, incident to ownership, supervision, control or use of the property. There may be excluded from the policy required under this paragraph, coverage of a unit owner, other than coverage as a member of the association of unit owners or board of directors, for liability arising out of acts or omissions of that unit owner and liability incident to the ownership or use of the part of the property as to which that unit owner has the exclusive use or occupancy. Liability insurance required under this paragraph shall be issued on a comprehensive liability basis and shall provide a cross liability indorsement providing that the rights of a named insured under the policy do not prejudice any action against another named insured.

Â Â Â Â Â  (2) If the bylaws require the individual unit owners to obtain insurance for their units, the bylaws also shall contain a provision requiring the board of directors to obtain the following insurance covering the common elements:

Â Â Â Â Â  (a) Property insurance including, but not limited to, fire, extended coverage, vandalism and malicious mischief; and

Â Â Â Â Â  (b) Insurance covering the legal liability of the association of unit owners and the manager including, but not limited to, the board of directors, to the public or the unit owners and their invitees or tenants, incident to supervision, control or use of the property.

Â Â Â Â Â  (3) The board of directors shall obtain, if reasonably available, terms in insurance policies under this section that provide a waiver of subrogation by the insurer as to any claims against the board of directors of the association.

Â Â Â Â Â  (4) Notwithstanding a provision in the declaration or bylaws of a condominium, including a condominium created before September 27, 2007, that imposes a maximum deductible amount of $10,000 or less in an association insurance policy, if the board of directors determines that it is in the best interest of the association of unit owners and of the unit owners, as provided in subsection (5) of this section, the board may adopt a resolution authorizing the association to obtain and maintain an insurance policy with a deductible amount exceeding the specified maximum, but not in excess of the greater of:

Â Â Â Â Â  (a) The maximum deductible acceptable to the Federal National Mortgage Association; or

Â Â Â Â Â  (b) $10,000.

Â Â Â Â Â  (5) In making the determination under subsection (4) of this section, the board of directors shall consider such factors as the availability and cost of insurance and the loss experience of the association.

Â Â Â Â Â  (6) If the declaration or bylaws of a condominium created before September 27, 2007, do not assign the responsibility for payment of the amount of the deductible in an association insurance policy, the board of directors may adopt a resolution that assigns the responsibility for payment of the amount of the deductible. The resolution must include, but need not be limited to:

Â Â Â Â Â  (a) The circumstances under which the deductible will be charged against:

Â Â Â Â Â  (A) A unit owner or the unit owners affected by a loss; or

Â Â Â Â Â  (B) All unit owners;

Â Â Â Â Â  (b) The allocation of the deductible charged under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) If a unit owner and the association have duplicate insurance coverage, the insurance policy that is primary, unless otherwise provided in the declaration or bylaws.

Â Â Â Â Â  (7) If the board of directors adopts a resolution described in subsection (6) of this section, the resolution may require that a unit owner, in addition to any other insurance required by the declaration or bylaws, obtain and maintain:

Â Â Â Â Â  (a) An insurance policy that insures the unit ownerÂs unit and appurtenant limited common elements for not less than the amount of the deductible in the associationÂs insurance policy for which the unit owner may be responsible and that insures the unit ownerÂs personal property for any loss or damage; and

Â Â Â Â Â  (b) Comprehensive liability insurance that includes, but is not limited to, coverage for negligent acts of unit owners and tenants, guests of unit owners and tenants and occupants of other units for damage to the general and limited common elements, to other units and to the personal property of other persons that is located in other units or the common elements.

Â Â Â Â Â  (8) Unless otherwise provided in the declaration or bylaws, the board of directors may adopt a resolution that:

Â Â Â Â Â  (a) Prescribes a procedure for processing insurance claims. The procedure may require that all claims against the associationÂs insurance policy be processed through and coordinated by the board of directors or the managing agent, if authorized by the board.

Â Â Â Â Â  (b) Assigns the responsibility for payment of charges for handling claims, including any charges by a managing agent.

Â Â Â Â Â  (9) Not later than 10 days after adoption of a resolution under subsection (4), (6) or (8) of this section, the board of directors shall ensure that a copy of the resolution and a notice described in subsection (10) of this section are:

Â Â Â Â Â  (a) Delivered to each unit owner; or

Â Â Â Â Â  (b) Mailed to the mailing address of each unit owner or to the mailing address designated in writing by the unit owner.

Â Â Â Â Â  (10) The notice required under subsection (9) of this section shall:

Â Â Â Â Â  (a) Advise the unit owner to contact the unit ownerÂs insurance agent to determine the effect of the resolution on the unit ownerÂs individual insurance coverage; and

Â Â Â Â Â  (b) Be in a form and style reasonably calculated to inform the unit owner of the importance of the notice.

Â Â Â Â Â  (11) Failure to provide a copy of a resolution or a notice required under this section does not affect the responsibility of a unit owner to comply with a resolution adopted under this section. [Formerly 94.177; 1999 c.677 Â§50; 2007 c.409 Â§31]

Â Â Â Â Â  100.440 Liens against property; removal from lien; effect of part payment. (1) Subsequent to recording a declaration and while the property remains subject to this chapter, no lien shall arise or be effective against the property. During such period liens or encumbrances shall arise or be created only against each unit and the undivided interest in the common elements appertaining thereto, in the same manner and under the same conditions as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership.

Â Â Â Â Â  (2) No labor performed or materials furnished with the consent or at the request of a unit owner, the agent, contractor or subcontractor of the unit owner, shall be the basis for the filing of a mechanicÂs or materialmanÂs lien against the unit of any other unit owner not consenting to or requesting the labor to be performed or the materials to be furnished, except that consent shall be considered given by the owner of any unit in the case of emergency repairs thereto performed or furnished with the consent or at the request of the board of directors.

Â Â Â Â Â  (3) If a lien becomes effective against two or more units, the owner of each unit subject to such a lien shall have the right to have the unit of the owner released from the lien by payment of the amount of the lien attributable to the unit. The amount of the lien attributable to a unit and the payment required to satisfy such a lien, in the absence of agreement, shall be determined by application of the allocation established in the declaration. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce the rights of the lienor against any unit and the undivided interest in the common elements appertaining thereto not so released by payment, satisfaction or discharge. [Formerly 94.185]

Â Â Â Â Â  100.445 Independent default clauses; option to purchase fee simple interest. Where a leasehold interest is submitted to the provisions of this chapter, the master lease shall:

Â Â Â Â Â  (1) Contain independent default clauses, the effect of which shall be that a unit owner cannot be evicted because the board of directors of the association of unit owners has defaulted so long as the unit owner has paid the pro rata share of the unit owner of the funds necessary to correct the default or because another unit owner has defaulted.

Â Â Â Â Â  (2) Contain the procedure for the submission of the fee simple interest in the property to the condominium if the lease includes an option for the unit owners to purchase the fee simple interest.

Â Â Â Â Â  (3) Be recorded in the office of the recording officer before the declaration for the property is recorded in accordance with ORS 100.100. [Formerly 94.190; 2001 c.756 Â§45]

Â Â Â Â Â  100.450 Association lien against individual unit; recording notice of claim; foreclosure; priority of lien. (1) Whenever an association of unit owners levies any assessment against a unit, the association of unit owners shall have a lien upon the individual unit and the undivided interest in the common elements appertaining to such unit for any unpaid assessments. The lien includes interest, late charges, attorney fees, costs or other amounts levied under the declaration or bylaws. The lien is prior to a homestead exemption and all other liens or encumbrances upon the unit except:

Â Â Â Â Â  (a) Tax and assessment liens; and

Â Â Â Â Â  (b) A first mortgage or trust deed of record unless:

Â Â Â Â Â  (A) The condominium consists of fewer than seven units, all of which are to be used for nonresidential purposes;

Â Â Â Â Â  (B) The declaration provides that the lien of any mortgage or trust deed of record affecting the property shall be subordinate to the lien of the association provided under subsection (1) of this section; and

Â Â Â Â Â  (C) The holder of any mortgage or trust deed of record affecting the property when the declaration is recorded executes a separate subordination of the holderÂs interest to the declaration which is attached as an exhibit and which states that the holder understands that the declaration subordinates the holderÂs lien to the assessment lien of the association provided under subsection (1) of this section.

Â Â Â Â Â  (2) Recording of the declaration constitutes record notice and perfection of the lien for assessments. No further recording of a claim of lien for assessments or notice of a claim of lien under this section is required to perfect the associationÂs lien. The association shall record a notice of claim of lien for assessments under this section in the deed records of the county in which the unit is located before any suit to foreclose may proceed under subsection (4) of this section. The notice shall contain:

Â Â Â Â Â  (a) A true statement of the amount due for the unpaid assessments after deducting all just credits and offsets;

Â Â Â Â Â  (b) The name of the owner of the unit, or reputed owner, if known;

Â Â Â Â Â  (c) The name of the condominium and the designation of the unit as stated in the declaration or applicable supplemental declaration; and

Â Â Â Â Â  (d) A statement that if the owner of the unit thereafter fails to pay any assessments when due, as long as the original or any subsequent unpaid assessment remains unpaid, the unpaid amount of assessments automatically continue to accumulate with interest without the necessity of further recording.

Â Â Â Â Â  (3) The notice shall be verified by the oath of some person having knowledge of the facts and shall be recorded by the county recording officer. The record shall be indexed as other liens are required by law to be indexed.

Â Â Â Â Â  (4)(a) The proceedings to foreclose liens created by this section shall conform as nearly as possible to the proceedings to foreclose liens created by ORS 87.010 except, notwithstanding ORS 87.055, a lien may be continued in force for a period of time not to exceed six years from the date the assessment is due. For the purpose of determining the date the assessment is due in those cases when subsequent unpaid assessments have accumulated under a notice recorded as provided in subsection (2) of this section, the assessment and claim regarding each unpaid assessment shall be deemed to have been levied at the time the unpaid assessment became due.

Â Â Â Â Â  (b) The lien may be enforced by the board of directors acting on behalf of the association of unit owners.

Â Â Â Â Â  (c) An action to recover a money judgment for unpaid assessments may be maintained without foreclosing or waiving the lien securing the claim for unpaid assessments.

Â Â Â Â Â  (d) An action to foreclose a lien under this section or recover a money judgment for unpaid assessments may not be maintained unless the Condominium Information Report and the Annual Report described in ORS 100.250 are designated current as provided in ORS 100.255.

Â Â Â Â Â  (5) Unless the declaration or bylaws provides otherwise, fees, late charges, fines and interest imposed pursuant to ORS 100.405 (4)(j), (k), (L) and (m) are enforceable as assessments under this section.

Â Â Â Â Â  (6) With respect to condominium units also constituting timeshare property as defined by ORS 94.803, liens created by this section shall be assessed to the timeshare owners in the timeshare property according to the method for determining each ownerÂs liability for common expenses under the timeshare instrument and shall be enforced individually against each timeshare owner in the condominium unit.

Â Â Â Â Â  (7) Notwithstanding the priority established for a lien for unpaid assessments and interest under subsection (1) of this section, the lien shall also be prior to the lien of a first mortgage or trust deed of record for the unit and the undivided interest in the common elements, if:

Â Â Â Â Â  (a) The association of unit owners for the condominium in which the unit is located has given the lender under the mortgage or trust deed 90 days prior written notice that the owner of the unit is in default in payment of an assessment. The notice shall contain:

Â Â Â Â Â  (A) Name of borrower;

Â Â Â Â Â  (B) Recording date of trust deed or mortgage;

Â Â Â Â Â  (C) Recording information;

Â Â Â Â Â  (D) Name of condominium, unit owner and unit designation stated in the declaration or applicable supplemental declaration; and

Â Â Â Â Â  (E) Amount of unpaid assessment.

Â Â Â Â Â  (b) The notice under paragraph (a) of this subsection shall set forth the following in 10-point type:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: The lien of the association may become prior to that of the lender pursuant to ORS 100.450.

______________________________________________________________________________

Â Â Â Â Â  (c) The lender has not initiated judicial action to foreclose the mortgage or requested issuance of a trusteeÂs notice of sale under the trust deed or accepted a deed in lieu of foreclosure in the circumstances described in ORS 100.465 prior to the expiration of 90 days following the notice by the unit ownersÂ association.

Â Â Â Â Â  (d) The unit ownersÂ association has provided the lender, upon request, with copies of any liens filed on the unit, a statement of the assessments and interest remaining unpaid on the unit and other documents which the lender may reasonably request.

Â Â Â Â Â  (e) The borrower is in default under the terms of the mortgage or trust deed as to principal and interest.

Â Â Â Â Â  (f) A copy of the notice described in paragraph (a) of this subsection, together with an affidavit of notice by a person having knowledge of the facts, has been recorded in the manner prescribed in subsection (3) of this section. The affidavit shall recite the date and the person to whom the notice was given. [Formerly 94.195; 1995 c.31 Â§13; 1997 c.816 Â§10; 1999 c.59 Â§18; 1999 c.677 Â§71; 2001 c.104 Â§31; 2003 c.569 Â§36]

Â Â Â Â Â  100.460 Foreclosure against unit; receiver for unit; power of board of directors to bid at foreclosure sale. In any foreclosure suit against a unit, the unit owner shall be required to pay a reasonable rental for the unit, if so provided in the bylaws, and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the rent. The board of directors, acting on behalf of the unit owners, shall have power, unless prohibited by the declaration, to bid in the unit at the foreclosure sale, and to acquire and hold, lease, mortgage and convey the same. [Formerly 94.202]

Â Â Â Â Â  100.465 Circumstances in which deed in lieu of foreclosure extinguishes lien. Unless the declarations or bylaws otherwise provide, a deed in lieu of foreclosure accepted by the holder of a first mortgage or the beneficiary of a first deed of trust in respect to a condominium unit shall have the effect of extinguishing a lien of the association securing unpaid assessments through the date of recording of the deed in lieu of foreclosure in the following circumstances:

Â Â Â Â Â  (1) Written notice has been given to the association, addressed to the individual authorized to accept service of process sent by first class mail, return receipt requested, notifying the association of the mortgagee or beneficiaryÂs intent to accept a deed in lieu of foreclosure and stating that the lien of the association may be extinguished in the circumstances specified in this section; and

Â Â Â Â Â  (2) The deed in lieu of foreclosure is recorded not later than 30 days after the date the notice is mailed to the association. [1989 c.595 Â§36; 2003 c.569 Â§36a]

Â Â Â Â Â  Note: 100.465 and 100.470 were added to and made a part of ORS 100.005 to 100.910 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  100.470 Lien foreclosure; other legal action by declarant, association or owner; attorney fees. In any suit or action brought by an association of unit owners to foreclose its lien or to collect delinquent assessments or in any suit or action brought by declarant, the association or any owner or class of owners to enforce compliance with the terms and provisions of the Oregon Condominium Act, the condominium declaration or bylaws, including all amendments and supplements thereto or any rules or regulations adopted by the association, the prevailing party shall be entitled to recover reasonable attorney fees therein and in any appeal therefrom. [1989 c.595 Â§37; 2001 c.756 Â§46; 2007 c.409 Â§29]

Â Â Â Â Â  Note: See note under 100.465.

Â Â Â Â Â  100.475 Personal liability for assessment; joint liability of grantor and grantee following conveyance; limitation.Â Â Â Â Â Â  (1) A unit owner shall be personally liable for all assessments imposed on the unit owner or assessed against the unit by the association of unit owners.

Â Â Â Â Â  (2) Where the purchaser of a unit obtains title to the unit as a result of foreclosure of the first mortgage or trust deed, such purchaser, the successors and assigns of the purchaser, shall not be liable for any of the assessments against such unit or its owner which became due prior to the acquisition of title to such unit by such purchaser except as specifically provided otherwise in ORS 100.450. Such unpaid assessments shall be a common expense of all the unit owners including such purchaser, the successors and assigns of the purchaser.

Â Â Â Â Â  (3)(a) Subject to paragraph (b) of this subsection, in a voluntary conveyance of a unit, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor of the unit to the time of the grant or conveyance, without prejudice to the granteeÂs right to recover from the grantor the amounts paid by the grantee therefor.

Â Â Â Â Â  (b) Upon request of an owner or ownerÂs agent, for the benefit of a prospective purchaser, the board of directors shall make and deliver a written statement of the unpaid assessments against the prospective grantor or the unit effective through a date specified in the statement, and the grantee in that case shall not be liable for any unpaid assessments against the grantor not included in the written statement.

Â Â Â Â Â  (4) An escrow agent or a title insurance company providing escrow services or issuing title insurance in conjunction with the conveyance:

Â Â Â Â Â  (a) May rely upon a written statement of unpaid assessments delivered pursuant to this section; and

Â Â Â Â Â  (b) Is not liable for a failure to pay to the association at closing any amount in excess of the amount set forth in the written statement. [Formerly 94.208; 1997 c.816 Â§11; 2003 c.569 Â§37]

Â Â Â Â Â  100.480 Maintaining documents and records; annual financial statement; review of financial statement by certified public accountant; availability of documents and records for examination. (1) An association of unit owners shall retain within this state the documents, information and records delivered to the association under ORS 100.210 and all other records of the association for not less than the period specified for the record in ORS 65.771 or any other applicable law, except that:

Â Â Â Â Â  (a) The documents specified in ORS 100.210 (5)(j), if received, must be retained as permanent records of the association.

Â Â Â Â Â  (b) Proxies and ballots must be retained for one year from the date of determination of the vote.

Â Â Â Â Â  (2) The association of unit owners shall keep financial records sufficient for proper accounting purposes. All assessments shall be deposited in the name of the association in a separate federally insured account at a financial institution, as defined in ORS 706.008, other than an extranational institution. All expenses of the association shall be paid from the association account.

Â Â Â Â Â  (3) Within 90 days after the end of the fiscal year, the board of directors shall:

Â Â Â Â Â  (a) Prepare or cause to be prepared an annual financial statement consisting of a balance sheet and income and expenses statement for the preceding fiscal year; and

Â Â Â Â Â  (b) Distribute to each unit owner a copy of the annual financial statement.

Â Â Â Â Â  (4) Subject to section 26, chapter 803, Oregon Laws 2003, the association of unit owners of a condominium that has annual assessments exceeding $75,000 shall cause the financial statement required under subsection (3) of this section to be reviewed within 180 days after the end of the fiscal year by an independent certified public accountant licensed in the State of Oregon in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (5) The association of unit owners of a condominium that has annual assessments of $75,000 or less shall cause the most recent financial statement required by subsection (3) of this section to be reviewed in the manner described in subsection (4) of this section within 180 days after the board of directors receives the petition requesting review signed by at least a majority of the owners.

Â Â Â Â Â  (6) An association of unit owners subject to the requirements of subsection (4) of this section may elect, on an annual basis, not to comply with the requirements of subsection (4) of this section by an affirmative vote of at least 60 percent of the owners, not including the votes of the declarant with respect to units owned by the declarant.

Â Â Â Â Â  (7)(a) The association shall provide, within 10 business days of receipt of a written request from an owner, a written statement that provides:

Â Â Â Â Â  (A) The amount of assessments due from the owner and unpaid at the time the request was received, including:

Â Â Â Â Â  (i) Regular and special assessments;

Â Â Â Â Â  (ii) Fines and other charges;

Â Â Â Â Â  (iii) Accrued interest; and

Â Â Â Â Â  (iv) Late payment charges.

Â Â Â Â Â  (B) The percentage rate at which interest accrues on assessments that are not paid when due.

Â Â Â Â Â  (C) The percentage rate used to calculate the charges for late payment or the amount of a fixed charge for late payment.

Â Â Â Â Â  (b) The association is not required to comply with paragraph (a) of this subsection if the association has commenced litigation by filing a complaint against the owner and the litigation is pending when the statement would otherwise be due.

Â Â Â Â Â  (8)(a) Except as provided in paragraph (b) of this subsection, the documents, information and records described in subsections (1) to (3) of this section and all other records of the association of unit owners must be reasonably available for examination and, upon written request, available for duplication by a unit owner and any mortgagee of a unit that makes the request in good faith for a proper purpose.

Â Â Â Â Â  (b) Records kept by or on behalf of the association may be withheld from examination and duplication to the extent the records concern:

Â Â Â Â Â  (A) Personnel matters relating to a specific identified person or a personÂs medical records.

Â Â Â Â Â  (B) Contracts, leases and other business transactions that are currently under negotiation to purchase or provide goods or services.

Â Â Â Â Â  (C) Communications with legal counsel that relate to matters specified in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (D) Disclosure of information in violation of law.

Â Â Â Â Â  (E) Documents, correspondence or management or board reports compiled for or behalf of the association or the board of directors by its agents or committees for consideration by the board of directors in executive session held in accordance with ORS 100.420 (1).

Â Â Â Â Â  (F) Documents, correspondence or other matters considered by the board of directors in executive session held in accordance with ORS 100.420 (1).

Â Â Â Â Â  (G) Files of individual owners, other than those of a requesting owner or requesting mortgagee of an individual owner, including any individual ownerÂs file kept by or on behalf of the association.

Â Â Â Â Â  (9) The association of unit owners shall maintain a copy, suitable for the purpose of duplication, of the following:

Â Â Â Â Â  (a) The declaration and bylaws, including amendments or supplements in effect, the recorded plat, if feasible, and the association rules and regulations currently in effect;

Â Â Â Â Â  (b) The most recent annual financial statement prepared in accordance with subsection (3) of this section;

Â Â Â Â Â  (c) The current operating budget of the association;

Â Â Â Â Â  (d) The reserve study, if any, described in ORS 100.175; and

Â Â Â Â Â  (e) Architectural standards and guidelines, if any.

Â Â Â Â Â  (10) The association, within 10 business days after receipt of a written request by an owner, shall furnish the requested information required to be maintained under subsection (9) of this section.

Â Â Â Â Â  (11) The board of directors, by resolution, may adopt reasonable rules governing the frequency, time, location, notice and manner of examination and duplication of association records and the imposition of a reasonable fee for furnishing copies of any documents, information or records described in this section. The fee may include reasonable personnel costs incurred to furnish the information.

Â Â Â Â Â  (12) Subsection (3) of this section first applies to property submitted to the provisions of this chapter before January 1, 1982, when the board of directors of the association of unit owners receives a written request from at least one unit owner that a copy of the annual financial statement be distributed in accordance with subsection (3) of this section. [Formerly 94.214; 1999 c.677 Â§51; 2001 c.756 Â§47; 2003 c.569 Â§38; 2003 c.803 Â§22a; 2007 c.340 Â§2]

Â Â Â Â Â  Note: Section 26, chapter 803, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 26. The requirements of ORS 100.480 (4) first apply:

Â Â Â Â Â  (1) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has not yet occurred on January 1, 2004.

Â Â Â Â Â  (2) Commencing with the fiscal year beginning in calendar year 2004 for the association of unit owners of a condominium created prior to January 1, 2004, if the turnover meeting has occurred on or before January 1, 2004.

Â Â Â Â Â  (3) Commencing with the fiscal year following the turnover meeting for the association of unit owners of a condominium created on or after January 1, 2004. [2003 c.803 Â§26]

Â Â Â Â Â  100.485 Duration and termination of initial management agreements and service and employment contracts; applicability of federal condominium law. (1) If entered into prior to the turnover meeting of the condominium, no management agreement, service contract or employment contract that is directly made by or on behalf of the association, the board of directors or the unit owners as a group shall be in excess of three years.

Â Â Â Â Â  (2) Any contract or agreement that is subject to subsection (1) of this section entered into after January 1, 1982, may be terminated without penalty by the association or the board of directors upon not less than 30 daysÂ written notice to the other party given not later than 60 days after the turnover meeting.

Â Â Â Â Â  (3) The provisions of the Condominium and Cooperative Abuse Relief Act of 1980 (15 U.S.C. 3601 to 3616), except for 15 U.S.C. 3609 and 3610, shall not apply in the State of
Oregon
. [Formerly 94.221; 2005 c.22 Â§77]

Â Â Â Â Â  100.490 Notice to unit owners of intent of association to commence judicial or administrative proceedings; contents of notice; right of unit owner to opt out. (1) At least 10 days prior to instituting any litigation or administrative proceeding to recover damages under ORS 100.405 (4)(e)(E), the association of unit owners shall provide written notice to each affected owner of the associationÂs intent to seek damages on behalf of the owner. The notice shall, at a minimum:

Â Â Â Â Â  (a) Be mailed to the mailing address of each unit or to the mailing addresses designated by the owners in writing to the association;

Â Â Â Â Â  (b) Inform each owner of the general nature of the litigation or proceeding;

Â Â Â Â Â  (c) Describe the specific nature of the damages to be sought on the ownerÂs behalf;

Â Â Â Â Â  (d) Set forth the terms under which the association is willing to seek damages on the ownerÂs behalf, including any mechanism proposed for the determination and distribution of any damages recovered;

Â Â Â Â Â  (e) Inform each owner of the ownerÂs right not to have the damages sought on the ownerÂs behalf and specify the procedure for exercising the right; and

Â Â Â Â Â  (f) Inform the owner that exercising the ownerÂs right not to have damages sought on the ownerÂs behalf:

Â Â Â Â Â  (A) Relieves the association of its duty to reimburse or indemnify the owner for the damages;

Â Â Â Â Â  (B) Does not relieve the owner from the ownerÂs obligation to pay dues or assessments relating to the litigation or proceeding;

Â Â Â Â Â  (C) Does not impair any easement owned or possessed by the association; and

Â Â Â Â Â  (D) Does not interfere with the associationÂs right to make repairs to common elements.

Â Â Â Â Â  (2) Within 10 days of mailing the notice described in this section, any owner may request in writing that the association not seek damages on the ownerÂs behalf. If an owner makes such a request, the association shall not make or continue any claim or action for damages with regard to the objecting ownerÂs unit or interest and shall be relieved of any duty to reimburse or indemnify the owner for damages under the litigation or proceeding. [1999 c.677 Â§57; 2001 c.756 Â§48]

Â Â Â Â Â  Note: 100.490 was added to and made a part of ORS chapter 100 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ATTRIBUTES AND DUTIES OF OWNERSHIP

Â Â Â Â Â  100.505 Status and ownership of units. (1) While the property is submitted to the provisions of this chapter, a unit may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts inter vivos or mortis causa, as if it were sole and entirely independent of the other units of which they form a part, and the corresponding individual titles and interests shall be recordable.

Â Â Â Â Â  (2) Each unit owner shall be entitled to the exclusive ownership and possession of the unit of the owner. [Formerly 94.231]

Â Â Â Â Â  100.510 Units and common elements distinguished. (1) Unless otherwise provided in the declaration, the walls, floors and ceilings are the boundaries of a unit.

Â Â Â Â Â  (2) All lath, furring, wallboard, plaster-board, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished surfaces thereof shall be a part of the unit except those portions of the walls, floors or ceilings that materially contribute to the structural or shear capacity of the condominium. All other portions of the walls, floors or ceilings shall be a part of the common elements.

Â Â Â Â Â  (3) The following shall be a part of the unit:

Â Â Â Â Â  (a) All spaces, nonbearing interior partitions, interior doors and all other fixtures and improvements within the boundaries of the unit;

Â Â Â Â Â  (b) The glazing and screening of windows and unit access doors; and

Â Â Â Â Â  (c) All outlets of utility service lines, including but not limited to power, light, gas, hot and cold water, heating, refrigeration, air conditioning and waste disposal within the boundaries of the unit. [Formerly 94.237; 1999 c.677 Â§52; 2007 c.410 Â§14]

Â Â Â Â Â  100.515 Interest of units in common elements. (1) Each unit shall be entitled to an undivided interest in the common elements in the allocation expressed in the declaration. Such allocation shall be expressed as a fraction or percentage of undivided interest in the common elements. Except as otherwise provided in this chapter, the allocation of undivided interest of each unit in the common elements as expressed in a declaration shall not be altered unless all unit owners having an interest in the particular common element agree thereto and record an amendment to the declaration setting forth the altered allocation of each unit having an interest.

Â Â Â Â Â  (2) The sums of the undivided interest in the common elements shall equal one if stated as fractions or 100 percent if stated as percentages.

Â Â Â Â Â  (3) The undivided interest in the common elements shall not be separated from the unit to which it appertains and shall be conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument.

Â Â Â Â Â  (4) The common elements shall remain undivided and no unit owner shall bring any action for partition or division of any part thereof, except as provided in this chapter. Any covenant to the contrary is void.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (3) of this section, except where expressly prohibited by the declaration or bylaws, the right of use of any unit in a limited common element may be transferred to any other unit. Such transfer shall occur only if the existing unit owner and all mortgagees of the unit for which the right of use of the limited common element is presently reserved and the unit owner to whom the right of use is being transferred agree to and record an amendment to the declaration setting forth the transfer.

Â Â Â Â Â  (6) Notwithstanding subsections (1) and (3) of this section, in the case where a single unit is originally designed and constructed to be two or more separate hotel, motel or other similar living accommodations with separate bathrooms and separate entrances from a hallway, balcony, staircase or other common element, the owner, or owners, with the consent of the holder, or holders, of any recorded mortgage or lien on the unit, may separate such unit into two or more units each having such separate bathrooms and entrances from such common elements. Such persons may divide between such separate units the allocation of the common elements assigned to the original unit on substantially the basis that the square footage of such separated units bears to the total square footage of the original unit by recording an amendment to the declaration signed by such owner, or owners, of original unit together with an amendment to any plat and floor plan of such original unit recorded pursuant to ORS 100.115 showing the division thereof into such two or more units. The amendment shall comply with ORS 100.115. Such separated parts of the original unit shall not be used for any purpose other than the purpose for which such separable parts were originally designed and constructed and thereafter have generally been used. [Formerly 94.243]

Â Â Â Â Â  100.520 Easement held by units and common elements. (1) Except as otherwise provided in the declaration, each unit shall have an easement through each other unit and through the common elements for utility, wiring, heat, plumbing and other service elements, and for reasonable access required to effectuate and continue proper operation of the condominium.

Â Â Â Â Â  (2) Each unit and all common elements shall have an easement over all adjoining units and common elements for the purpose of accommodating any present or future encroachment as a result of engineering errors, construction, reconstruction, repairs, settlement, shifting, or movement of any portion of the property, or any other similar cause, and any encroachment due to building overhang or projection. There shall be valid easements for the maintenance of the encroaching units and common elements so long as the encroachments shall exist, and except as otherwise provided in subsection (3) of this section, the rights and obligations of owners shall not be altered in any way by the encroachment.

Â Â Â Â Â  (3) The easement described under subsection (2) of this section does not relieve a unit owner of liability in case of willful misconduct of a unit owner or relieve a declarant or any contractor, subcontractor or materialman of liability for failure to adhere to the plat and any floor plans recorded pursuant to ORS 100.115.

Â Â Â Â Â  (4) The encroachments described in subsection (2) of this section shall not be construed to be encumbrances affecting the marketability of title to any unit. [Formerly 94.250; 2001 c.756 Â§49]

Â Â Â Â Â  100.525 Voting or consenting. (1) Unless otherwise provided in the declaration, each unit of a condominium shall be entitled to one vote.

Â Â Â Â Â  (2) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) An executor, administrator, guardian or trustee may vote or grant consent with respect to a unit owned or held in a fiduciary capacity, whether or not the specific right has been transferred to the fiduciary, if the person satisfies the secretary that the person is the executor, administrator, guardian or trustee holding the unit in a fiduciary capacity.

Â Â Â Â Â  (b) Whenever a unit is owned by two or more persons jointly, according to the records of the association:

Â Â Â Â Â  (A) Except as provided in this subsection, the vote of the unit may be exercised by any one of the owners, in the absence of protest by a co-owner. In the event of a disagreement among the co-owners, the vote of the unit shall be disregarded completely in determining the proportion of votes given with respect to the matter.

Â Â Â Â Â  (B) A valid court order may establish the right of co-ownersÂ authority to vote. [Formerly 94.255; 2001 c.756 Â§50; 2007 c.409 Â§32]

Â Â Â Â Â  100.530 Allocation of common profits and expenses; liability of unit owner; limitation on assessments against declarant; deferral of assessments by declarant. (1) Unless otherwise provided in the declaration, the common profits of the property shall be distributed among, and the common expenses shall be charged to, the unit owners according to the allocation of undivided interest of each unit in the common elements.

Â Â Â Â Â  (2) No unit owner by the ownerÂs own action may claim exemption from liability for contribution towards the common expenses by waiver by the owner of the use or enjoyment of any of the common elements or by abandonment by the owner of the ownerÂs unit. An owner may not claim an offset against an assessment for failure of the association to perform its obligations.

Â Â Â Â Â  (3) Subject to subsection (4) of this section:

Â Â Â Â Â  (a) The declarant shall pay assessments due for operating expenses on all unsold units:

Â Â Â Â Â  (A) From the date of conveyance of the first unit in the condominium; and

Â Â Â Â Â  (B) For a staged or flexible condominium, from the date of recording the applicable supplemental declaration and supplemental plat recorded pursuant to ORS 100.120.

Â Â Â Â Â  (b) From the date of conveyance of the first unit in the condominium, the declarant shall pay assessments due for reserves on all unsold units.

Â Â Â Â Â  (c) The declarant may defer payment of accrued assessments for reserves required under ORS 100.175 for a unit until the date the unit is conveyed. However, the declarant may not defer payment of accrued assessments for reserves:

Â Â Â Â Â  (A) Beyond the date of the turnover meeting provided for in the bylaws in accordance with ORS 100.210; or

Â Â Â Â Â  (B) If a turnover meeting is not held, the date the owners assume administrative control of the association.

Â Â Â Â Â  (d) Failure of the declarant to deposit the balance due within 30 days after the due date constitutes a violation under ORS 100.545.

Â Â Â Â Â  (e) The books and records of the association shall reflect the amount the declarant owes for all reserve account assessments.

Â Â Â Â Â  (4)(a) The association shall not assess units owned by the declarant for additional capital improvements without the written consent of the declarant as long as:

Â Â Â Â Â  (A) In a single stage condominium, the declarant owns more than two units or five percent of the units, whichever is greater.

Â Â Â Â Â  (B) In a staged or flexible condominium, the declarant owns more than two units or five percent of the units submitted to the provisions of this chapter, whichever is greater, or the termination date has not expired.

Â Â Â Â Â  (b) The declarant may waive the declarantÂs right of consent provided in paragraph (a) of this subsection.

Â Â Â Â Â  (5)(a) Except with respect to assessments for reserves required by ORS 100.175, a declaration or bylaws may provide that, until the turnover meeting, the declarant may elect to defer commencement of all or part of common expense assessments as to all units in a condominium or as to all units in a stage of a condominium or as to all units created by a supplemental declaration and plat pursuant to ORS 100.150.

Â Â Â Â Â  (b) If a declarant so elects to defer commencement of all or part of common expense assessments, declarant shall pay as they accrue and be responsible for all or part of the common expenses attributable to the condominium or attributable to the stage of the condominium or the units and common elements created by such supplemental declaration and plat for which assessments have been deferred, until assessments commence for all common expenses.

Â Â Â Â Â  (c) The declarant shall give not less than 10 daysÂ written notice to all affected unit owners prior to the commencement of common expense assessments if such a deferral occurs. [Formerly 94.260; 1999 c.677 Â§53; 2001 c.756 Â§51]

Â Â Â Â Â  100.535 Maintenance and improvement of units. (1) Subject to subsections (5) and (6) of this section and any additional limitations contained in the declaration or bylaws, a unit owner:

Â Â Â Â Â  (a) May make any improvements or alterations to the unit of the unit owner that do not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (b) After acquiring an adjoining unit or an adjoining part of an adjoining unit, may submit a written request to the board of directors for permission to remove or alter any intervening partition or to create apertures therein, even if the partition in whole or in part is a common element.

Â Â Â Â Â  (2) The board of directors shall approve the change unless it determines within 45 days that the proposed change will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (3) The board of directors may require the unit owner, at the expense of the unit owner, to submit an opinion of a registered architect or registered professional engineer that the proposed change will not impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (4) Removal of partitions or creation of apertures under subsection (1) of this section is not an alteration of boundaries.

Â Â Â Â Â  (5) A unit owner shall make no repair or alteration or perform any other work on the unit which would jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement or hereditament or increase the common expenses of the association unless the consent of all the other unit owners affected is first obtained.

Â Â Â Â Â  (6) Unless otherwise provided in the declaration or bylaws, a unit owner may not change the appearance of the common elements or the exterior appearance of a unit without permission of the board of directors of the association.

Â Â Â Â Â  (7) Unless otherwise provided in the declaration or bylaws, a unit owner is responsible for the maintenance, repair and replacement of the unit. [Formerly 94.265; 2007 c.410 Â§15]

Â Â Â Â Â  100.540 Use and maintenance of common elements; access for maintenance. (1) Each unit owner may use the common elements in accordance with the purposes for which they are intended, but may not hinder or encroach upon the lawful rights of the other unit owners.

Â Â Â Â Â  (2) Unless otherwise provided in the declaration or bylaws:

Â Â Â Â Â  (a) The responsibility for maintenance, repair and replacement of the common elements is the responsibility of the association of unit owners; and

Â Â Â Â Â  (b) The cost of maintenance, repair and replacement is a common expense of the association.

Â Â Â Â Â  (3) The necessary work of maintenance, repair and replacement of the common elements and additions or improvements to the common elements shall be carried out only as provided in the bylaws.

Â Â Â Â Â  (4) The association of unit owners shall have the right to have access to each unit as may be necessary for the maintenance, repair or replacement of the common elements, or to make emergency repairs therein necessary for the public safety or to prevent damage to the common elements or to another unit. [Formerly 94.270; 2007 c.410 Â§16]

Â Â Â Â Â  100.545 Compliance with bylaws and other restrictions. Each unit owner and the declarant shall comply with the bylaws and with the administrative rules and regulations adopted pursuant thereto, and with the covenants, conditions and restrictions in the declaration or in the deed to the unit. Failure to comply therewith shall be grounds for an action maintainable by the association of unit owners or by an aggrieved unit owner. [Formerly 94.275]

Â Â Â Â Â  100.550 Service of process. (1) Service of process in any action relating to the condominium may be made on:

Â Â Â Â Â  (a) If the condominium was submitted to the provisions of this chapter before October 3, 1989, the person designated in the declaration to receive service of process;

Â Â Â Â Â  (b) The person named as designated agent in the Condominium Information Report filed with the Real Estate Agency under ORS 100.250;

Â Â Â Â Â  (c) If the association is organized as a corporation under Oregon law, the registered agent in accordance with ORS 60.111 or 61.086 (1987 Replacement Part); or

Â Â Â Â Â  (d) The chairperson or secretary of the association.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, if the association of unit owners of property submitted to the provisions of this chapter before October 15, 1983, wishes to designate a person other than the one named in the declaration to receive service of process in the cases provided in subsection (1) of this section, it shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successorÂs residence or place of business as required by ORS 100.105 (1)(L), and that the person named in the amendment was designated by resolution duly adopted by the association of unit owners.

Â Â Â Â Â  (3) Unless prohibited by the declaration or bylaws, the board of directors of the association of unit owners of property submitted to the provisions of this chapter after October 15, 1983, may elect to designate a person other than the one named in the declaration to receive service of the process in the cases provided in subsection (1) of this section. After the adoption of a resolution by the board of directors in accordance with the bylaws, the board of directors, without the need for further action by the association or approval under ORS 100.110 and 100.135, shall record an amendment to the declaration. The amendment shall be certified by the chairperson and the secretary of the association of unit owners, and shall state the name of the successor with the successorÂs residence or place of business as required by ORS 100.105 (1)(L), that the person named in the amendment has consented to the designation and that the resolution was duly adopted by the association of unit owners.

Â Â Â Â Â  (4) Subsection (3) of this section applies to property submitted to the provisions of this chapter before October 15, 1983, if:

Â Â Â Â Â  (a) The board of directors of the association of unit owners receives a written request from at least one unit owner that subsection (3) of this section applies; or

Â Â Â Â Â  (b) The board of directors of the association of unit owners adopts a resolution in accordance with the bylaws of the association that subsection (3) of this section applies. [Formerly 94.280; 1995 c.31 Â§14; 1999 c.677 Â§54; 2001 c.756 Â§61; 2007 c.410 Â§19]

Â Â Â Â Â  100.555 Taxation of units; exemptions; uniform appraisal and assessment; rules. (1)(a) Each unit with its allocation of undivided interest in the common elements shall be considered a parcel of real property, whether fee simple, leasehold, easement or other interest or combination thereof, subject to separate assessment and taxation by any taxing unit in like manner as other parcels of real property. A unit created by a declaration or supplemental declaration recorded with the recording officer under ORS 100.100 or 100.120 shall be assessed in the name of the unit owner.

Â Â Â Â Â  (b) The common elements may not be considered a separate parcel for purposes of taxation.

Â Â Â Â Â  (2) In determining the real market value of a unit with its undivided interest in the common elements, the county assessor may use the allocation of undivided interest in the common elements appertaining to a unit as expressed in the declaration. Determination of real market value of a unit based upon a leasehold estate shall be the same as a unit in fee simple. There shall be no diminution of value by reason of the term of said lease.

Â Â Â Â Â  (3) Exemptions from executions and real property taxes apply to the owner of each unit or to the individual units, as the case may be.

Â Â Â Â Â  (4) The Department of Revenue shall have the authority to make rules and regulations prescribing methods best calculated to secure uniformity according to law in the appraisal and assessment of units constituting part of a property submitted to the provisions of this chapter. [Formerly 94.285; 1991 c.459 Â§340; 2001 c.756 Â§52]

REMOVAL OF PROPERTY FROM UNIT OWNERSHIP

Â Â Â Â Â  100.600 Termination of association or removal of real property by unit owners; consent of lienholders; recordation; amended plat requirements. (1)(a) Subject to ORS 100.605, the condominium may be terminated if all of the unit owners remove the property from the provisions of this chapter by executing and recording an instrument to that effect and the holders of all liens affecting the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the undivided interest of the unit owner in the property after the termination. The instrument shall state the interest of each unit owner and lienholder as determined under ORS 100.610.

Â Â Â Â Â  (b) The recording of an instrument of termination shall vacate the plat but shall not vacate or terminate any recorded covenants, restrictions, easements or other interests not imposed under the declaration or bylaws or any easement granted by the plat unless the instrument of termination otherwise provides.

Â Â Â Â Â  (c) Before the instrument of termination may be recorded, it must be signed by the county assessor for the purpose of acknowledging that the county assessor has been notified of the proposed termination.

Â Â Â Â Â  (d) The person offering the instrument of termination for recording shall cause a copy of the recorded instrument, including the recording information, to be filed with the commissioner. The county clerk shall promptly provide a certified copy of the recorded instrument of termination to the county assessor and the county surveyor. Upon receipt of the instrument of termination, the county surveyor shall make appropriate annotations, including the date and surveyorÂs name or initials, with archival quality black ink on the surveyorÂs copy of the plat and any copies filed under ORS 92.120. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk.

Â Â Â Â Â  (e) Failure to file the copies as required under paragraph (d) of this subsection shall not invalidate the termination.

Â Â Â Â Â  (2) A portion of the property may be removed from the provisions of this chapter by recording simultaneously with the recording officer an amendment to the declaration and an amended plat approved as required under ORS 100.110, 100.115 and 100.135. The amendment to the declaration shall:

Â Â Â Â Â  (a) Include a metes and bounds legal description of the property being removed;

Â Â Â Â Â  (b) Include a metes and bounds legal description of the resulting boundaries of the condominium after the removal;

Â Â Â Â Â  (c) State the interest of each owner and lienholder in the property being removed;

Â Â Â Â Â  (d) State the interest of each unit owner and lienholder in the condominium after the removal;

Â Â Â Â Â  (e) Be approved and executed by all owners and lienholders and acknowledged in the manner provided for acknowledgment of deeds; and

Â Â Â Â Â  (f) Include a statement by the local governing body or appropriate department thereof that the removal will not violate any applicable planning or zoning regulation or ordinance. The statement may be attached as an exhibit to the amendment.

Â Â Â Â Â  (3) The amended plat required under subsection (2) of this section shall:

Â Â Â Â Â  (a) Comply with ORS 100.115 (9) and (10);

Â Â Â Â Â  (b) Include a ÂStatement of RemovalÂ that the property described on the amended plat is removed from the condominium and that the condominium exists as described and depicted on the amended plat. Such statement shall be made by the chairperson and secretary of the association and acknowledged in the manner provided for acknowledgment of deeds; and

Â Â Â Â Â  (c) Include such signatures of approval as may be required by local ordinance or regulation.

Â Â Â Â Â  (4) The tax collector for any taxing unit having a lien for taxes or assessments shall have authority to consent to such a transfer of any tax or assessment lien under subsection (1) of this section or the removal of a portion of the property under subsection (2) of this section. [Formerly 94.295; 1991 c.763 Â§29; 1997 c.816 Â§12; 1999 c.710 Â§8; 2001 c.756 Â§62; 2005 c.22 Â§78]

Â Â Â Â Â  100.605 Removal of property from association; repair or removal of property that is damaged or destroyed. (1) If 90 percent of the unit owners agree that the property is obsolete and shall be sold, the property shall be considered removed from the provisions of this chapter.

Â Â Â Â Â  (2) Except where the declaration or bylaws provide to the contrary, if all or part of the property is damaged or destroyed, then the association of unit owners shall repair, reconstruct or rebuild the property, unless 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt. If 60 percent of the unit owners agree that the property shall not be repaired, reconstructed or rebuilt, the property shall be considered removed from the provisions of this chapter.

Â Â Â Â Â  (3) Removal of the condominium or a portion thereof from the provisions of this chapter under subsections (1) or (2) of this section shall comply with all of the requirements of ORS 100.600 except that the percent of the owners required to take action shall conform only to subsections (1) or (2) of this section, as applicable. [Formerly 94.300]

Â Â Â Â Â  100.610 Common ownership of property removed from unit ownership; valuation; liens. (1) If the property is removed from the provisions of this chapter, as provided by ORS 100.600 (1) and 100.605, the property shall be considered owned in common by all the unit owners. The respective interest of a unit owner shall be the total of the fair market value of the unit of the unit owner and common element interest appertaining to such unit immediately before termination of the condominium. The proportion of any unit ownerÂs interest to that of all unit owners is determined by dividing the fair market value of that unit ownerÂs unit and common element interest by the total fair market values of all units and common element interests. The fair market value of each unit and common element interest appertaining to such unit shall be determined by:

Â Â Â Â Â  (a) Agreement of all of the unit owners; or

Â Â Â Â Â  (b) An independent appraiser selected by the board of directors of the association. The decision of the appraiser shall be distributed to the unit owners and shall become final unless within 15 days after the distribution, the board of directors receives written objection from at least 25 percent of the unit owners. In such event, a new appraiser shall be selected by the presiding judge for the judicial district in which the property is located. Such appraiserÂs decision shall be final.

Â Â Â Â Â  (2) All costs and expenses incurred under subsection (1) of this section shall be common expenses.

Â Â Â Â Â  (3) In the event any part of the property has been damaged or destroyed, the appraiser may use any available data and information pertaining to the condominium including, but not limited to, building plans, prior appraisals and information on file with governmental authorities.

Â Â Â Â Â  (4) Liens affecting any unit shall be liens, in accordance with the then existing priorities, against the undivided interest of the unit owner in the property owned in common.

Â Â Â Â Â  (5) If a portion of the property is removed from the provisions of this chapter, as provided by ORS 100.600 (2), the respective interest of each unit owner and lienholder in the property removed and the remaining condominium shall be as stated in the amendment to the declaration in accordance with ORS 100.600 (2)(c) and (d). [Formerly 94.306; 1995 c.781 Â§37]

Â Â Â Â Â  100.615 Action for partition; division of sale proceeds. If the property is removed from the provisions of this chapter, as provided in ORS 100.600 and 100.605, it shall be subject to an action for partition at the suit of any unit owner. The net proceeds of sale, together with the net proceeds of the insurance on the property, if any, shall be considered as one fund and shall be divided among the unit owners in proportion to their respective undivided interests as determined under ORS 100.600 and 100.610 after first paying out of the respective shares of the unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each unit owner. [Formerly 94.312]

Â Â Â Â Â  100.620 Termination or removal no bar to resubmission. The termination of the condominium or the removal of a portion of the property from the condominium shall in no way bar its resubmission. [Formerly 94.318]

DIVIDING OR CONVERTING UNITS

Â Â Â Â Â  100.625 Procedure for dividing or converting units. (1) Subject to the provisions of the declaration and any applicable law, and upon compliance with this section:

Â Â Â Â Â  (a) A unit designated in the declaration to be used for commercial, industrial or other nonresidential purpose may be divided by an owner, including the declarant, into two or more units.

Â Â Â Â Â  (b) A unit owned by the declarant and located in a condominium that consists exclusively of units designated in the declaration to be used for nonresidential purposes, may be divided or converted into two or more units, common elements or a combination of units and common elements.

Â Â Â Â Â  (2) The owner of a unit to be divided or converted shall submit to the board of directors of the association of unit owners a proposed amendment which shall:

Â Â Â Â Â  (a) State the purposes of the amendment;

Â Â Â Â Â  (b) Assign an identifying number to each unit created;

Â Â Â Â Â  (c) Reallocate the interest in the common elements and the use of any limited common elements, voting rights, common expense liability and the right to common profits in the manner prescribed in the declaration;

Â Â Â Â Â  (d) Indicate the means of access for each unit to common elements; and

Â Â Â Â Â  (e) Include any additional provisions necessary to conform any other provisions of the declaration or bylaws.

Â Â Â Â Â  (3) The board of directors shall approve the proposed amendment unless the board determines within 45 days that the amendment is inconsistent with the declaration or bylaws, or the division or conversion will impair the structural integrity or mechanical systems of the condominium or lessen the support of any portion of the condominium.

Â Â Â Â Â  (4) The board of directors may require the owner of the unit to be divided or converted to submit an opinion of a registered professional engineer as to whether or not the proposed division or conversion will impair the structural integrity or mechanical systems of the condominium or weaken the support of any portion of the condominium. The board of directors or any agent appointed by the board of directors may supervise the work necessary to effect the division or conversion. Any expenses incurred under this section shall be charged to the owner of the unit requesting the division or conversion.

Â Â Â Â Â  (5) The amendment shall be executed by the owner and mortgagees or trust deed beneficiaries of the affected unit, certified by the chairperson and secretary of the association and approved and recorded in accordance with ORS 100.135 (2)(b).

Â Â Â Â Â  (6) A plat showing each unit created or the conversion of a unit to common elements or combination thereof shall be recorded in accordance with ORS 100.115.

Â Â Â Â Â  (7) This section applies only if the declaration expressly permits and contains:

Â Â Â Â Â  (a) A statement of the maximum number of units into which a unit may be divided under subsection (1) of this section;

Â Â Â Â Â  (b) A general description of the nature and proposed use of any unit or portion of any unit which the declarant may convert to common elements; and

Â Â Â Â Â  (c) A statement of the method to be used to reallocate interest in the common elements, the use of any limited common elements, voting rights, common expense liability and right to common profits. [Formerly 94.322; 2003 c.569 Â§39]

REGULATION OF SALES; FILING REQUIREMENTS

Â Â Â Â Â  100.635 Filing with commissioner; fee. Except as provided by ORS 100.660 and 100.665, prior to negotiating within this state for the sale of a condominium unit located in another state, or prior to the sale of any condominium unit located within this state, the developer shall file the following information with the Real Estate Commissioner:

Â Â Â Â Â  (1) General information on the condominium, including:

Â Â Â Â Â  (a) The name and address of the condominium and the county in which the condominium is located; and

Â Â Â Â Â  (b) The name, address and telephone number of the developer.

Â Â Â Â Â  (2) Two copies of the disclosure statement for the condominium prepared in accordance with ORS 100.655.

Â Â Â Â Â  (3) The documents for and other information on the condominium as required by ORS 100.640.

Â Â Â Â Â  (4) The filing shall be accompanied by a fee as provided in ORS 100.670. [Formerly 94.331]

Â Â Â Â Â  100.640 Filing; required documents and information. The following documents and information shall be submitted to the Real Estate Commissioner as part of the filing required under ORS 100.635:

Â Â Â Â Â  (1) A copy of the proposed or recorded declaration or supplemental declaration of condominium ownership drawn in conformance with ORS 100.105 or 100.120, or the law applicable in the state where the condominium was created;

Â Â Â Â Â  (2) A copy of the proposed or recorded bylaws drawn in conformance with ORS 100.415 or the law applicable in the state where the condominium was created;

Â Â Â Â Â  (3) A copy of the full size plat prepared in conformance with ORS 100.115 (2) or the law applicable in the state where the condominium was created, or a copy of the site plan;

Â Â Â Â Â  (4) A statement from the county assessor or county surveyor that the name for the condominium is acceptable under ORS 100.105 (6);

Â Â Â Â Â  (5) A copy of a preliminary title report, title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described in the report, policy or guarantee or other evidence of title satisfactory to the commissioner;

Â Â Â Â Â  (6) A copy of all restrictive covenants, reservations or other documents that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration or bylaws;

Â Â Â Â Â  (7) A copy of the reserve study required by ORS 100.175 and other sources of information that serve as a basis for calculating reserves in accordance with ORS 100.175, unless the information is contained in the disclosure statement;

Â Â Â Â Â  (8) The following sample forms:

Â Â Â Â Â  (a) Unit sales agreement, including the notice to purchaser of cancellation rights in accordance with ORS 100.730 and 100.740, the statement required by ORS 93.040 (2) and any warranty required under ORS 100.185; and

Â Â Â Â Â  (b) A receipt for documents required under ORS 100.725;

Â Â Â Â Â  (9) If required by ORS 100.680:

Â Â Â Â Â  (a) A copy of the escrow agreement drawn in conformance with ORS 100.680 and executed by both the declarant and the escrow agent. If individual escrow agreements or instructions are to be executed by the purchaser, other than the standard escrow instruction required by the escrow agent, submit sample form and a letter from the escrow agent, agreeing to the establishment of the escrows and the procedure set forth in the sample form; and

Â Â Â Â Â  (b) A unit sales agreement drawn in conformance with ORS 100.680;

Â Â Â Â Â  (10) If any of the sales will be by means of an installment contract of sale:

Â Â Â Â Â  (a) A copy of the escrow agreement or escrow instructions executed by the developer and the escrow agent providing for the establishment of collection escrows and the deposit of documents in accordance with ORS 100.720; and

Â Â Â Â Â  (b) The proposed installment contract of sale form, if available;

Â Â Â Â Â  (11) Any other documents by which the purchasers will be bound;

Â Â Â Â Â  (12) Any report or disclosure statement issued for the condominium, by the federal government and any other state; and

Â Â Â Â Â  (13) A statement of any additional facts or information which the developer desires to submit to the commissioner. [Formerly 94.353; 1997 c.816 Â§13; 2001 c.756 Â§53; 2007 c.409 Â§35; 2007 c.410 Â§20]

Â Â Â Â Â  100.645 Filing information to be kept current. (1) The information required by ORS 100.635 shall be kept current by the developer. Any material change in the information furnished to the Real Estate Commissioner shall be reported by the developer within 10 days after the change occurs. The report shall be accompanied by a filing fee as required by ORS 100.670.

Â Â Â Â Â  (2) A developer shall be responsible for the accuracy of and for providing all information required by ORS 100.635 and any information required under this section for as long as the developer retains any unsold interest in the condominium to which the information pertains. [Formerly 94.342]

Â Â Â Â Â  100.650 Service of process on nonresident developer; consent for service on commissioner; contents of consent; records of service on commissioner. (1) Every nonresident developer, at the time of filing the information required by ORS 100.635, shall also file with the Real Estate Commissioner an irrevocable consent that if, in any suit or action commenced against the nonresident developer in this state arising out of a violation of any provision of this chapter, personal service of summons or process upon the nonresident developer cannot be made in this state after the exercise of due diligence, a valid service may thereupon be made upon the nonresident developer by service on the commissioner.

Â Â Â Â Â  (2) The consent shall be in writing executed and verified by an officer of a corporation or association, a general partner of a partnership or by an individual developer and shall set forth:

Â Â Â Â Â  (a) The name of the developer.

Â Â Â Â Â  (b) The address to which documents served upon the commissioner are to be forwarded.

Â Â Â Â Â  (c) If the developer is a corporation or unincorporated association, that the consent signed by such officer was authorized by resolution duly adopted by the board of directors.

Â Â Â Â Â  (3) The address for forwarding documents served under this section may be changed by filing a new consent in the form prescribed in subsection (2) of this section.

Â Â Â Â Â  (4) Service on the commissioner of any such process shall be made by delivery to the commissioner or a clerk on duty in any office of the commissioner, duplicate copies of such process, with duplicate copies of any papers required by law to be delivered in connection with such service.

Â Â Â Â Â  (5) When the commissioner is served with any such process, the commissioner shall immediately cause one of the copies thereof, with any accompanying papers, to be forwarded by registered mail or by certified mail with return receipt to the developer at the address set forth in the consent.

Â Â Â Â Â  (6) The commissioner shall keep a record of all processes, notices and demands served upon the commissioner under this section, and shall record therein the time of such service and the action with reference thereto. [Formerly 94.348; 1991 c.249 Â§12]

Â Â Â Â Â  100.655 Disclosure statement; contents; disclosure statement from other state; declarant liability limited. (1) The disclosure statement submitted to the Real Estate Commissioner as part of a filing under ORS 100.635 shall contain the following information:

Â Â Â Â Â  (a) The name and address of the condominium, and the name, address and telephone number of the developer;

Â Â Â Â Â  (b) A general narrative description of the condominium stating the total number of units, a description of the types of units, the total number of units that may be included in the condominium pursuant to ORS 100.105 (2), and a precise statement of the nature of the interest which is being offered;

Â Â Â Â Â  (c) If at the time of filing:

Â Â Â Â Â  (A) The construction of the project is not completed, general disclosure of the status of construction and the actual or scheduled dates of completion of buildings, recreational facilities and other common elements, including a statement describing any recreational facilities or improvements to the common elements that the developer reserves the right to develop or promises to develop, or a statement that there are no such facilities or improvements; or

Â Â Â Â Â  (B) The construction of the project is completed, the actual dates of completion of buildings, recreational facilities and other common elements if known by the developer;

Â Â Â Â Â  (d) The nature and significant terms of any financing offered by the developer to purchasers of the condominium units;

Â Â Â Â Â  (e) Copies of any warranties for structural elements and mechanical and other systems or a brief description of such warranties;

Â Â Â Â Â  (f)(A) A current or projected budget of the association of unit owners for the operation and maintenance and any other common expenses of the condominium, including an amount for a subsidy of the association by the declarant, if any, by a contribution of funds, goods or services;

Â Â Â Â Â  (B) A brief statement of the method of determining liability for common expenses and the right to common profits; and

Â Â Â Â Â  (C) The following notice in at least 12-point type that is either all capitals or boldface:

______________________________________________________________________________

NOTICE TO PROSPECTIVE PURCHASERS

THE PROJECTION OF THE BUDGET OF THE ASSOCIATION OF UNIT OWNERS FOR THE OPERATION AND MAINTENANCE AND OTHER COMMON EXPENSES OF THE CONDOMINIUM IS ONLY AN ESTIMATE, PREPARED WITH DUE CARE.

______________________________________________________________________________

Â Â Â Â Â  (g) If a provision for reserves under ORS 100.175 is included in the budget disclosed under paragraph (f) of this subsection:

Â Â Â Â Â  (A) A statement identifying the information constituting the basis for the reserve assessment under ORS 100.175; and

Â Â Â Â Â  (B) A statement that the information constituting the basis for the reserve assessment identified under ORS 100.175 is available for review upon written request to the declarant or the designated person, unless included in the disclosure statement;

Â Â Â Â Â  (h) In the case of a conversion condominium, a statement of:

Â Â Â Â Â  (A) The present condition of all structural components and major mechanical and utility installations in the condominium, including the approximate date of construction and a reasonable estimate of the remaining useful life of, at a minimum, the roof, siding, plumbing, electrical, HVAC system, asphalt, sidewalks and decks;

Â Â Â Â Â  (B) Whether or not the assessment of conditions under subparagraph (A) of this paragraph, which shall be in at least 12-point type that is all capitals or boldface, was prepared by a licensed engineer, architect or home inspector; and

Â Â Â Â Â  (C) The statutory procedure required to create a conversion condominium;

Â Â Â Â Â  (i) A cross-reference to the portions of the declaration, any supplemental declaration and bylaws containing the general power and authority of the board of directors, the method of apportionment of voting rights among the members of the association of unit owners and a statement of the nature and extent of control of the board of directors retained by the developer by voting rights or otherwise;

Â Â Â Â Â  (j) A list of the documents by which purchasers may be bound, including the declaration, bylaws, ground leases, management agreement, easements, covenants, restrictions and conditions;

Â Â Â Â Â  (k) A statement of whether there are any restrictions on alienation of units or any use or occupancy restrictions, such as limitations on residential or commercial use, pets, age of occupants or number of occupants, and a cross-reference to those portions of the declaration, any supplemental declaration, bylaws or any other document containing the principal provisions relating to those restrictions; and

Â Â Â Â Â  (L) If the condominium is a staged condominium:

Â Â Â Â Â  (A) Whether the declarant reserves the right to annex additional property to the condominium pursuant to ORS 100.125 and, if so:

Â Â Â Â Â  (i) The maximum number of units;

Â Â Â Â Â  (ii) The date after which annexation right terminates;

Â Â Â Â Â  (iii) The description of additional common elements declarant reserves right to annex to the property and whether such common elements might substantially increase the proportionate amount of common expenses by current unit owners; and

Â Â Â Â Â  (iv) The effect of annexation of additional units on allocation of interest in the common elements and voting rights.

Â Â Â Â Â  (B) If the condominium or any stage being filed under ORS 100.635 contains or may contain any variable property, a statement of the rights reserved by the declarant under ORS 100.150 (1) and the results specified in ORS 100.155 if such rights are not exercised.

Â Â Â Â Â  (2) In lieu of the disclosure statement required under subsection (1) of this section, the commissioner may accept a disclosure report issued or approved by another state or governmental agency.

Â Â Â Â Â  (3) No disclosure statement is required for condominiums described in ORS 100.660.

Â Â Â Â Â  (4) The declarant is not liable to the association or the owners with respect to a statement of condition or estimate of useful life contained in the disclosure statement if:

Â Â Â Â Â  (a) The declarant did not have actual knowledge of any inaccuracies in the statement at the time of delivery of the disclosure statement to the purchaser; and

Â Â Â Â Â  (b) The declarant relied upon reports prepared by licensed engineers or architects in making the statement or, if the condominium has four or fewer units, reports prepared by licensed engineers, architects or home inspectors. [Formerly 94.351; 1997 c.816 Â§14; 1999 c.677 Â§55; 2001 c.756 Â§54; 2003 c.569 Â§40; 2007 c.409 Â§36]

Â Â Â Â Â  100.660 Nonresidential condominium or security filing; contents. A developer of a condominium located in this state, that consists exclusively of units to be used for nonresidential purposes or that consists of units to be offered for sale as a security under ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995, shall submit to the Real Estate Commissioner a filing that consists of:

Â Â Â Â Â  (1) General information on the condominium including:

Â Â Â Â Â  (a) The name and address of the condominium and the county in which the condominium is located; and

Â Â Â Â Â  (b) The name, address and telephone number of the developer and any agent of the developer; and

Â Â Â Â Â  (2) The following documentation:

Â Â Â Â Â  (a) The original executed declaration or supplemental declaration and a copy thereof, drawn in conformance with ORS 100.105 and 100.120, if applicable;

Â Â Â Â Â  (b) The original executed bylaws, and a copy thereof, drawn in conformance with ORS 100.415;

Â Â Â Â Â  (c) A copy of the full size plat prepared in conformance with ORS 100.115;

Â Â Â Â Â  (d) A copy of a current preliminary title report or title insurance policy or condominium guarantee that has been issued within the preceding 30 days, including a map showing the location of property described therein, or other evidence of title satisfactory to the commissioner;

Â Â Â Â Â  (e) A copy of all restrictive covenants, reservations or other documents containing provisions that may create an encumbrance on or limit the use of the property other than those restrictions contained in the declaration, supplemental declaration or bylaws; and

Â Â Â Â Â  (f) A statement from the county assessor that the name for the condominium is acceptable under ORS 100.105 (5). [Formerly 94.356]

Â Â Â Â Â  100.665 Exemption to certain disclosure and notice requirements. A vendor under a land sale contract, a mortgagee of a mortgage or a beneficiary of a trust deed who becomes a developer by reason of acquiring a unit or units in a condominium through foreclosure of its lien or acceptance of a deed in lieu thereof, is not required to submit a filing to the Real Estate Commissioner under ORS 100.635, or to distribute a disclosure statement under ORS 100.705 or provide the notice to purchaser required under ORS 100.740 if the vendor, mortgagee or beneficiary sells, in a single sale, all of the units so acquired to a developer who agrees to comply with the provisions of ORS 100.635 and 100.705 before negotiating a sale of the unit or units to others. [1989 c.595 Â§46]

Â Â Â Â Â  100.670 Fees; hourly rate; deposit. (1) A developer or other person required to file materials or information with the Real Estate Commissioner under ORS 100.005 to 100.910 shall pay to the commissioner a fee as required under subsections (2) and (3) of this section for the review, approval and handling of the filings by the commissioner at the time of the initial filing with the commissioner.

Â Â Â Â Â  (2) A fee charged by the commissioner under subsection (1) of this section shall be determined by the commissioner to cover the costs of the commissionerÂs review, approval or revision activity. The fee shall be based upon an hourly rate that is subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) The commissioner shall collect a deposit of $100 from a developer at the time of submitting a filing described in subsection (1) of this section. The amount of the deposit shall be deducted from the final fee computed as provided in subsection (2) of this section. [Formerly 94.354; 1991 c.703 Â§3]

Â Â Â Â Â  100.675 Inventory; review; approval; timelines. (1)(a) Upon receipt of an informational filing, submitted as required under ORS 100.005 to 100.910 and the prescribed filing fee, within five working days after receipt of the filing the Real Estate Commissioner shall inventory the filing and acknowledge whether the filing contains all required documents and information. If the filing contains all required documents and information, the commissioner shall issue a notice acknowledging their receipt.

Â Â Â Â Â  (b) If the filing under paragraph (a) of this subsection does not contain the required documents and information, the commissioner shall issue a notice of receipt of a partial filing, a statement itemizing the required documents and information that must be submitted, and a statement that the filing will not be acknowledged as containing all required documents and information until the itemized documents and information have been received and inventoried by the commissioner.

Â Â Â Â Â  (c) Within 45 days from the date that the filing has been inventoried and acknowledged as containing all the required documents and information, the commissioner shall review the filing to determine whether the documents and information submitted conform to the statutory requirements of ORS 100.005 to 100.910 and, upon determination of their conformity shall adopt and issue the disclosure statement filed under ORS 100.655.

Â Â Â Â Â  (2) For any document filed with the commissioner that requires the commissionerÂs approval under ORS 100.005 to 100.910, the commissioner shall issue a notice of receipt for the filing within five days following receipt by the commissioner of the document. The document shall be considered approved by the commissioner on the expiration of 45 days following issuance by the commissioner of the notice of receipt, unless within the 45-day period:

Â Â Â Â Â  (a) The commissioner notifies the person making the filing in writing of the portions of the document that do not comply with the applicable requirements of ORS 100.005 to 100.910; or

Â Â Â Â Â  (b) The commissioner notifies the person making the filing in writing that the document complies with the applicable requirements of ORS 100.005 to 100.910 and is approved. [Formerly 94.357]

Â Â Â Â Â  100.680 Escrow; sales agreement; requirements. (1) Unless the developer of a condominium has complied with subsections (2) and (3) of this section, the developer and a purchaser may not enter into a unit sales agreement before the recording of the declaration or supplemental declaration and plat under ORS 100.115 or, if the condominium is located outside of this state, before the condominium has been created under the laws of the jurisdiction within which the condominium is located.

Â Â Â Â Â  (2) Any purchaserÂs funds, the unit sales agreement, any notes or security documents and any loan commitments shall be placed in an escrow located within this state with a person or firm authorized under ORS 696.505 to 696.582. The escrow instructions may not allow distribution of the purchaserÂs funds until the declaration or any applicable supplemental declaration is recorded and the legal title or other interest bargained for has been transferred to the purchaser as provided in the unit sales agreement. If any funds of the purchaser are invested, the funds shall be invested in federally insured accounts or other investments approved by the Real Estate Commissioner. If the developer defaults under the unit sales agreement, the purchaserÂs funds held in escrow and all income earned from investment of the funds held in escrow shall be returned.

Â Â Â Â Â  (3) A unit sales agreement shall contain:

Â Â Â Â Â  (a) The unit designation;

Â Â Â Â Â  (b) The full amount of the purchase price, including the amount and form of earnest money paid by the purchaser;

Â Â Â Â Â  (c) The name and address of the escrow agent to hold the purchaserÂs funds and a reference to the escrow instructions controlling the escrow;

Â Â Â Â Â  (d) If the purchaserÂs funds are to be invested, the name of the financial institution where the funds will be deposited and to whom any interest earnings will accrue under all possible circumstances;

Â Â Â Â Â  (e) The date of closing with any conditions and requirements of closing;

Â Â Â Â Â  (f) The closing procedure;

Â Â Â Â Â  (g) Any authority of the developer to terminate the sale and, in the case of termination, any forfeiture provisions;

Â Â Â Â Â  (h) If the developer specifies any contingency, the date other than closing when all purchaserÂs funds and interest earnings will be returned to the purchaser if the contingency is not met;

Â Â Â Â Â  (i) Provision that the purchaser will recover any funds paid to the developer and any interest earnings upon default by the developer;

Â Â Â Â Â  (j) Any rights reserved by the developer to modify the declaration, any supplemental declaration, bylaws, plat or other documents by which the purchaser is or will be bound;

Â Â Â Â Â  (k) Notice to the purchaser of cancellation rights under ORS 100.730 and 100.740;

Â Â Â Â Â  (L) For the sale of newly constructed units, any express warranty required under ORS 100.185; and

Â Â Â Â Â  (m) Any other provisions deemed necessary by the developer and purchaser.

Â Â Â Â Â  (4) In lieu of the requirements of subsection (2) of this section, the commissioner may approve any alternative requirement or method which the commissioner finds will assure the same protection to the purchaser as the protection provided by the escrow. [Formerly 94.358]

INSPECTION OF CONDOMINIUM; DISCLOSURE STATEMENT

Â Â Â Â Â  100.700 Inspection of condominium; report in disclosure statement. The Real Estate Commissioner may make an on-site inspection of any condominium and require a report of the commissionerÂs findings from such inspection to be included in the disclosure statement for use in the sale of the condominium. [Formerly 94.359]

Â Â Â Â Â  100.705
Sale
prohibited prior to issuance of disclosure statement; exception; distribution; use of disclosure statement. (1) Except as provided in ORS 100.665, no developer or agent of a developer shall enter into a unit sales agreement prior to the issuance of the disclosure statement for the condominium.

Â Â Â Â Â  (2) A copy of the disclosure statement for a condominium shall be given to the prospective purchaser of a unit in the condominium by the developer or an agent of the developer, not later than the date the unit sales agreement is fully executed by all parties. The developer shall take a receipt from the prospective purchaser upon delivery of a copy of the disclosure statement, and such receipts shall be kept on file within this state in the possession of the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken.

Â Â Â Â Â  (3) The disclosure statement shall not be used for advertising purposes unless it is used in its entirety. No portion of the disclosure statement shall be underscored, highlighted, italicized or printed in larger or heavier type than the balance of the statement unless the true copy of the statement so emphasizes such portion.

Â Â Â Â Â  (4) The commissioner may furnish at cost copies of the disclosure statement for the use of developers.

Â Â Â Â Â  (5) Violations of this section shall be subject to the provisions of ORS 646.605 to 646.656, in addition to other sanctions provided by law. [Formerly 94.384]

Â Â Â Â Â  100.710 Inspection deposit. When an on-site inspection under ORS 100.700 is to be made of a condominium situated in the State of
Oregon
, or situated outside the state which will be offered for sale within this state, the Real Estate Commissioner, in addition to the fee provided in ORS 100.670, may require the developer to advance a deposit. Such deposits shall not exceed $200 per day for making the on-site inspection. Any unexpended portion of the deposit shall be refunded to the developer. [Formerly 94.391]

REQUIREMENTS FOR
SALE

Â Â Â Â Â  100.720 Conditions prerequisite to sale. (1) No condominium unit shall be sold by a developer by means of a land sale contract unless a collection escrow is established within this state with a person or firm authorized to receive escrows under the laws of this state and all of the following are deposited in the escrow:

Â Â Â Â Â  (a) A copy of the title report or abstract, as it relates to the property being sold.

Â Â Â Â Â  (b) The original sales document or a true copy thereof relating to the purchase of the condominium unit.

Â Â Â Â Â  (c) A commitment to give a partial release for the condominium unit being sold from the terms and provisions of any blanket encumbrance. The commitment shall be in a form satisfactory to the Real Estate Commissioner.

Â Â Â Â Â  (d) A document in good and sufficient form transferring the interest purchased.

Â Â Â Â Â  (2) The developer shall submit written authorization allowing the commissioner to inspect all escrow deposits established pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of the procedures provided in subsection (1) of this section, the developer shall conform to such alternative requirement or method which the commissioner may deem acceptable to carry into effect the intent and provisions of this section. [Formerly 94.400]

Â Â Â Â Â  100.725 Documents prerequisite to execution of sale agreement and conveyance of unit. (1) Before the unit sales agreement is fully executed by all parties, the developer shall deliver to the purchaser a copy of the declaration and bylaws of the condominium and any supplements and amendments thereto affecting the unit.

Â Â Â Â Â  (2) When the unit sales agreement is fully executed by all parties, the developer shall deliver to the purchaser a copy of the fully executed agreement which contains the ÂNotice to PurchaserÂ required by ORS 100.740.

Â Â Â Â Â  (3) The developer shall deliver to the purchaser prior to the conveyance of the unit by deed, lease or contract any ground leases, leases with the association for recreation or parking facilities and escrow instructions applying to the transaction.

Â Â Â Â Â  (4) The developer shall take a receipt from the purchaser upon the delivery of the documents referred to in subsection (1) of this section, and such receipts shall be kept on file within this state by the developer or the agent of the developer subject to inspection by the Real Estate Commissioner for a period of three years from the date the receipt is taken. [Formerly 94.406]

Â Â Â Â Â  100.730 Cancellation of sale of unit; notice to seller; return of payments and reconveyance; extinguishment of encumbrances; waiver prohibited; disclaimer of notice; applicability. (1) A purchaser of a condominium unit may cancel for any reason the sale of a condominium unit from a developer or any contract, agreement or evidence of indebtedness associated with the sale of the condominium unit, within five business days (excluding Saturdays and holidays) after the date on which the latest of the following events occurs:

Â Â Â Â Â  (a) The signing by the purchaser of the unit sales agreement;

Â Â Â Â Â  (b) The signing by the purchaser of the receipt required under ORS 100.705 (2) upon the delivery of the disclosure statement, if any; or

Â Â Â Â Â  (c) The signing by the purchaser of the receipt required under ORS 100.725 (4) upon delivery of a copy of the documents specified in ORS 100.725 (1).

Â Â Â Â Â  (2) Cancellation, under subsection (1) of this section, occurs when the purchaser of an interest gives written notice to the developer at the developerÂs address stated in the notice to purchaser required under ORS 100.740 (1).

Â Â Â Â Â  (3) A notice of cancellation given by a purchaser of a condominium unit need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract or evidence of indebtedness.

Â Â Â Â Â  (4) Notice of cancellation, if given by mail, shall be given by certified mail, return receipt requested, and is effective on the date that such notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) Upon receipt of a timely notice of cancellation, the developer shall immediately return to the purchaser all payments received from the purchaser. In case of payments made by check, the developer shall not be required to return the payment to a purchaser until the check is finally paid as provided in ORS 74.2130. Upon return of all such payments the purchaser shall immediately transfer rights in the interest to the developer, not subject to any encumbrance created or suffered by the purchaser. In the case of cancellation by a purchaser of any evidence of indebtedness, the purchaser shall return the purchaserÂs copy of the executed evidence of indebtedness to the developer, and the developer shall cancel the evidence of indebtedness. Any encumbrances against the purchaserÂs interest in the unit arising by operation of law from an obligation of the purchaser existing prior to transfer of the interest to the purchaser shall be extinguished by the reconveyance.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 100.735, no act of a purchaser shall be effective to waive the right of cancellation granted by subsection (1) of this section. A developer may require that a purchaser of a condominium unit execute and deliver to the developer, after the expiration of the cancellation period, a signed statement disclaiming any notice of cancellation that may have been made by the purchaser prior to expiration of the cancellation period granted under subsection (1) of this section and that may have been timely and properly done under this section whether or not the statement has been received by the developer. In case of execution of any such statement by the purchaser, the statement shall be sufficient to rescind the notice of cancellation.

Â Â Â Â Â  (7) A purchaserÂs right to cancel under subsection (1) of this section terminates at the time of the closing of the unit purchase transaction.

Â Â Â Â Â  (8) This section shall not apply to:

Â Â Â Â Â  (a) The sale of a unit in a condominium used or intended to be used solely for commercial or industrial purposes;

Â Â Â Â Â  (b) The sale of a condominium unit conducted by public auction; or

Â Â Â Â Â  (c) A sale described in ORS 100.665. [Formerly 94.412]

Â Â Â Â Â  100.735 Waiver of right to cancel. (1) A purchaser may waive the right to cancellation granted under ORS 100.730 (1) after the unit sales agreement is fully executed by all parties. The waiver shall be in writing and dated and shall include a notice that by signing such statement the purchaser waives only the right of cancellation granted under ORS 100.730 (1) and no other right.

Â Â Â Â Â  (2) No provision which obligates a purchaser to waive or limit the right of cancellation granted under ORS 100.730 (1) shall be included in the unit sales agreement or any other agreement associated with the sale. [Formerly 94.418]

Â Â Â Â Â  100.740 Notice to purchaser of cancellation rights; form. (1) Subject to ORS 100.730 (8), a unit sales agreement shall contain, either upon the first page or upon a separate sheet attached to such first page, the following notice in at least 12-point type that is all capitals or boldface:

______________________________________________________________________________

NOTICE TO PURCHASER

(RIGHT OF CANCELLATION)

Â Â Â Â Â  BY SIGNING A UNIT SALES AGREEMENT YOU ARE INCURRING A CONTRACTUAL OBLIGATION TO PURCHASE AN INTEREST IN A CONDOMINIUM. HOWEVER, YOU HAVE THE RIGHT TO CANCEL THIS AGREEMENT FOR ANY REASON FOR FIVE BUSINESS DAYS (EXCLUDING SATURDAYS AND HOLIDAYS) AFTER WHICHEVER OF THE FOLLOWING IS LAST TO OCCUR:

Â Â Â Â Â  (1) SIGNING BY THE PURCHASER OF THE UNIT SALES AGREEMENT;

Â Â Â Â Â  (2) SIGNING BY THE PURCHASER OF THE RECEIPT FOR THE DISCLOSURE STATEMENT, IF ANY; OR

Â Â Â Â Â  (3) SIGNING BY THE PURCHASER OF THE RECEIPT FOR A COPY OF THE CONDOMINIUM DECLARATION AND BYLAWS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO AFFECTING THE UNIT.

TO CANCEL THIS AGREEMENT, YOU MUST GIVE WRITTEN NOTICE TO THE DEVELOPER OR THE AGENT OF THE DEVELOPER AT THE FOLLOWING ADDRESS:

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

Â Â Â Â Â  __________________

(SUGGESTED PROCEDURE)

Â Â Â Â Â  BEFORE EXECUTING THIS AGREEMENT, OR BEFORE THE CANCELLATION PERIOD ENDS, YOU SHOULD DO THE FOLLOWING:

Â Â Â Â Â  (1) CAREFULLY EXAMINE THE DISCLOSURE STATEMENT, IF ANY, ISSUED BY THE REAL ESTATE COMMISSIONER ON THE CONDOMINIUM AND ALL ACCOMPANYING INFORMATION DELIVERED BY THE DEVELOPER.
OREGON
LAW REQUIRES THE DEVELOPER TO DELIVER TO YOU A COPY OF THE DECLARATION AND BYLAWS OF THE CONDOMINIUM AND ANY SUPPLEMENTS AND AMENDMENTS THERETO AFFECTING THE UNIT PRIOR TO THE TIME THE UNIT SALES AGREEMENT IS FULLY EXECUTED BY ALL PARTIES. A COPY OF THE DECLARATION AND BYLAWS, AND ANY SUPPLEMENTS AND AMENDMENTS THERETO, ARE AVAILABLE FROM THE ASSOCIATION FOR EXAMINATION AND DUPLICATION, AT A REASONABLE FEE, UPON YOUR WRITTEN REQUEST.

Â Â Â Â Â  (2) INQUIRE OF YOUR LENDER WHETHER YOU CAN GET ADEQUATE FINANCING ON AN ACCEPTABLE BASIS.

Â Â Â Â Â  (3) INQUIRE OF THE DEVELOPER AND THE LENDER WHAT THE AMOUNT OF THE CLOSING COSTS WILL BE.

OREGON
LAW REQUIRES THAT YOU IMMEDIATELY BE GIVEN A COPY OF THIS NOTICE AND A COPY OF THE UNIT SALES AGREEMENT WHEN IT HAS BEEN FULLY EXECUTED BY ALL PARTIES.

______________________________________________________________________________

Â Â Â Â Â  (2) Except as provided in ORS 100.665, a copy of the notice set forth in subsection (1) of this section shall be given to each purchaser at the time of or immediately following the purchaserÂs signing of the unit sales agreement, for the use of the purchaser. [Formerly 94.424; 2001 c.756 Â§55; 2003 c.569 Â§41]

Â Â Â Â Â  100.745 Escrow documents required of successor to vendorÂs interest. (1) A purchaser of a vendorÂs interest or a holder of an encumbrance secured by a vendorÂs interest in an installment contract of sale for which an escrow has been established pursuant to ORS 100.720 shall deposit in the escrow any instruments necessary to assure that the contract vendee can obtain the legal title bargained for upon compliance with the terms and conditions of the contract.

Â Â Â Â Â  (2) A developer who has sold interests in a condominium under an installment contract of sale shall not dispose of or subsequently encumber the vendorÂs interest therein unless the terms of the instrument of disposition or the encumbrance provide the means by which the purchaser or holder of the encumbrance will comply with subsection (1) of this section. [Formerly 94.431]

Â Â Â Â Â  100.750 Inspection of records. Records of the sale of any condominium unit shall be subject to inspection by the Real Estate Commissioner and shall be made available to the commissioner in
Oregon
at the request of the commissioner. [Formerly 94.437]

PROHIBITED ACTS

Â Â Â Â Â  100.770 Fraud and deceit prohibited. No developer or agent of a developer shall, in connection with the sale of a condominium unit, directly or indirectly:

Â Â Â Â Â  (1) Employ any device, scheme or artifice to defraud;

Â Â Â Â Â  (2) Make any untrue statement of a material fact or fail to state a material fact necessary to make the statement made, in the light of the circumstances under which it is made, not misleading;

Â Â Â Â Â  (3) Engage in any act, practice or course of business which operates or would operate as a fraud or deception upon any person;

Â Â Â Â Â  (4) Issue, circulate or publish any prospectus, circular, advertisement, printed matter, document, pamphlet, leaflet or other literature, including a public report issued pursuant to ORS 100.700, which contains an untrue statement of a material fact or fails to state a material fact necessary in order to make the statements therein made, in the light of the circumstances under which they are made, not misleading;

Â Â Â Â Â  (5) Issue, circulate or publish any advertising matter or make any written representation, including a public report issued pursuant to ORS 100.700, unless the name of the person issuing, circulating or publishing the matter or making the representation is clearly indicated; or

Â Â Â Â Â  (6) Make any statement or representation, or issue, circulate or publish any advertising matter containing any statement to the effect that the condominium has been in any way approved or indorsed by the Real Estate Commissioner. [Formerly 94.448]

Â Â Â Â Â  100.775 False or misleading advertising prohibited; liability. It shall be unlawful for any developer or agent of a developer, who with intent, directly or indirectly, to sell a condominium unit, to authorize, use, direct or aid in the publication, distribution or circularization of any advertisement, radio broadcast or telecast concerning the condominium, which contains any statement, pictorial representation or sketch which is false or misleading. Nothing in this section shall be construed to hold the publisher or employee of any newspaper, any job printer, broadcaster or telecaster liable for any publication referred to in this chapter unless the publisher, employee, printer, broadcaster or telecaster has actual knowledge of the falsity thereof or has an interest in the condominium advertised or the sale thereof. [Formerly 94.454]

Â Â Â Â Â  100.780 Waiver of legal rights void. Any condition, stipulation or provision in any sales contract or lease, or in any other legal document, binding any purchaser or lessee to waive any legal rights under this chapter against the developer shall be deemed to be contrary to public policy and void. [Formerly 94.460]

Â Â Â Â Â  100.785 Blanket encumbrance prohibited. (1) Subject to the provisions of ORS 100.720, a condominium unit may not be conveyed by a developer subject to a blanket encumbrance.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the developer shall conform to an alternative requirement or method which the Real Estate Commissioner may deem acceptable to afford a purchaser the protection provided by the prohibition in subsection (1) of this section. [Formerly 94.465; 2001 c.756 Â§56]

ENFORCEMENT

Â Â Â Â Â  100.900 Civil penalty. (1) In addition to any other penalties provided by law, the Real Estate Commissioner may impose a civil penalty for violation of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or any of the rules adopted thereunder. No civil penalty shall exceed $1,000 per violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered shall be paid into the State Treasury and credited to the General Fund. [Formerly 94.470; 1991 c.734 Â§6]

Â Â Â Â Â  100.905 Cease and desist order; injunction. (1) Whenever the Real Estate Commissioner finds that any developer or other person is violating any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or the rules adopted thereunder or of the alternative requirements of the commissioner prescribed pursuant to ORS 100.720 (3), the commissioner may order the persons to desist and refrain from violating such provisions or requirements, or from the further sale of condominium units.

Â Â Â Â Â  (2) Whenever the commissioner finds that any developer or other person is violating, or has violated or is about to violate, any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or the rules adopted thereunder or the alternative requirements of the commissioner prescribed pursuant to ORS 100.720 (3), the commissioner may bring proceedings in the circuit court within the county in which the violation or threatened violation has occurred or is about to occur, or in the county where such person, firm or corporation resides or carries on business, in the name of and on behalf of the people of the State of Oregon against such person, firm or corporation, and any other person or persons concerned in or in any way participating or about to participate in such violation, to enjoin such person, firm or corporation or any other person from continuing such violation or engaging therein or doing any act or acts in furtherance thereof, and to apply for the appointment of a receiver or conservator of the assets of the defendant where such appointment is appropriate. [Formerly 94.475]

Â Â Â Â Â  100.910 Use of fees. The moneys received under this chapter shall be paid into the State Treasury and placed to the credit of the General Fund in the Oregon Real Estate Department Account. [Formerly 94.480]

CRIMINAL PENALTIES

Â Â Â Â Â  100.990 Criminal penalties. Subject to ORS 153.022, any person who violates any of the provisions of ORS 100.015, 100.635 to 100.730 and 100.740 to 100.780 or any rules adopted thereunder or any alternative requirements of the Real Estate Commissioner prescribed pursuant to ORS 100.720 (3), shall be punished by a fine not exceeding $10,000, or by imprisonment in the custody of the Department of Corrections for a period not exceeding three years, or in the county jail not exceeding one year, or by both such fine and imprisonment. [Formerly 94.991; 1999 c.1051 Â§300]

_______________



Chapter 101

Chapter 101 Â Continuing Care Retirement Communities

2007 EDITION

CONTINUING CARE RETIREMENT COMMUNITIES

PROPERTY RIGHTS AND TRANSACTIONS

101.010Â Â Â Â  Policy

101.020Â Â Â Â  Definitions

101.030Â Â Â Â  Registration of continuing care retirement community providers

101.040Â Â Â Â  Registration fees

101.050Â Â Â Â  Preparation of disclosure statement by provider; notice and review of statement by prospective residents; contents of statement

101.055Â Â Â Â  Required meetings with residents; notice of changes in fees or services

101.060Â Â Â Â  Provider to maintain financial reserves; amount; escrow account; withdrawal from reserves

101.065Â Â Â Â  Provider liquidation; resident claims preferred

101.070Â Â Â Â  Escrow account required for registration of new continuing care retirement community; entrance fees in escrow; use of escrow funds

101.080Â Â Â Â  When resident eligible for refund of entrance fee; notice to resident

101.090Â Â Â Â  Exemption of certain facilities from certificate of need review; exception

101.100Â Â Â Â  Transfer of registration

101.110Â Â Â Â  Revocation of registration; findings

101.120Â Â Â Â  Power of department to prevent violations; cease and desist order; injunction

101.130Â Â Â Â  Annual disclosure statement; contents

101.140Â Â Â Â  Advisory council; membership; compensation; duties

101.150Â Â Â Â  Duties of Department of Human Services; rules

101.160Â Â Â Â  Short title

Â Â Â Â Â  101.010 Policy. The Legislative Assembly finds that continuing care retirement communities are an important and necessary alternative for the long term residential, social and health maintenance needs for many of
Oregon
Âs senior citizens. The Legislative Assembly recognizes the need for disclosure with respect to the terms of agreements between residents, prospective residents and the provider. The Legislative Assembly also recognizes the need to establish reserves and escrow requirements to provide adequate standards for the development and operation of continuing care retirement communities. Accordingly, the Legislative Assembly has determined that these providers should be registered and should establish reserves and escrows in accordance with this chapter. [1989 c.693 Â§2]

Â Â Â Â Â  101.020 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂApplication feeÂ means a fee charged to an individual or individuals, prior to execution of a residency agreement, apart from an entrance fee.

Â Â Â Â Â  (2) ÂAudited financial statementÂ means a providerÂs financial statement that has been prepared in accordance with generally accepted accounting principles and that has been audited by an independent certified public accountant in accordance with generally accepted auditing standards and includes notes to the financial statement that state whether or not the community is in compliance with its reserve requirements.

Â Â Â Â Â  (3) ÂClosed system long term care facilityÂ means a long term care facility in a continuing care retirement community that is used exclusively by the continuing care retirement communityÂs residents.

Â Â Â Â Â  (4) ÂContinuing careÂ means directly furnishing or indirectly making available, upon payment of an entrance fee and under a residency agreement, housing and health related services, including nursing or assistance with activities of daily living, for a period greater than one year to an individual not related by blood or marriage to the continuing care retirement community provider that is furnishing care, whether provided in the community or in another setting designated by the residency agreement.

Â Â Â Â Â  (5) ÂContinuing care retirement communityÂ or ÂcommunityÂ means any provider that agrees to furnish continuing care to a resident under a residency agreement.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂEntrance feeÂ means an initial or deferred transfer to a provider of a sum of money or other property made or promised to be made as full or partial consideration for acceptance of one or more residents in a community. A fee that is less than the sum of the regular periodic charges for one year of residency is not an entrance fee.

Â Â Â Â Â  (8) ÂLiving unitÂ means a room, apartment, cottage or other area set aside for the exclusive use of the resident.

Â Â Â Â Â  (9) ÂManagerÂ means a person, corporation, partnership, association or other legal entity that enters into a contractual arrangement with the provider to manage the continuing care retirement community. However, ÂmanagerÂ does not include individuals employed by the provider or corporations affiliated with the provider or other legal entities within the providerÂs supervision or control.

Â Â Â Â Â  (10) ÂNew continuing care retirement communityÂ or Ânew communityÂ means a community established by a provider on or after January 1, 1990. ÂNew communityÂ does not mean the remodeling or expansion of an existing continuing care retirement communityÂs facility on the same or an adjacent site.

Â Â Â Â Â  (11) ÂOmit a material factÂ means the failure to state a material fact required to be stated in any disclosure statement or registration.

Â Â Â Â Â  (12) ÂProviderÂ means an owner or operator, whether a natural person, partnership, trust, limited liability company, corporation or unincorporated association, however organized, of a new or existing continuing care retirement community, whether operated for profit or not, that provides, plans to provide or agrees to provide continuing care for an entrance fee.

Â Â Â Â Â  (13) ÂResidency agreementÂ means the contract or contracts between a provider and a resident for the provision of continuing care.

Â Â Â Â Â  (14) ÂResidentÂ means a person who enters into a residency agreement with a provider or who is designated in a residency agreement to be a person being provided with continuing care in a community.

Â Â Â Â Â  (15) ÂSolicitÂ means all actions of a provider in seeking to have individuals pay an application fee or enter into a residency agreement by any means including, without limitation, personal, telephone, mail or any media distributed or communicated by any means. [1989 c.693 Â§3; 1997 c.633 Â§4]

Â Â Â Â Â  101.030 Registration of continuing care retirement community providers. (1) A provider shall register with the Department of Human Services before the provider:

Â Â Â Â Â  (a) Enters into a residency agreement with a nonresident;

Â Â Â Â Â  (b) Extends the terms of a residentÂs existing residency agreement; or

Â Â Â Â Â  (c) Solicits either a resident or nonresident to pay an application fee or execute a residency agreement.

Â Â Â Â Â  (2) The provider shall apply for registration with the department on forms prescribed by the department. The application shall include a disclosure statement as described in ORS 101.050.

Â Â Â Â Â  (3) Within 10 business days after receipt of the application for registration from a new continuing care retirement community, the department shall issue a notice of filing to the provider applicant. Within 60 days of the notice of filing, the department shall enter an order registering the provider or rejecting the registration. If no order of rejection is entered within 60 days from the date of notice of filing, the provider shall be considered registered unless the provider has consented in writing to an extension of time. If no order of rejection is entered within the time period as so extended, the provider shall be considered registered.

Â Â Â Â Â  (4) If the department determines that the requirements of ORS 101.050, 101.090 and 101.130 have been met, it shall enter an order registering the provider. If the department determines that any of the requirements of ORS 101.050 and 101.130 have not been met, the department shall notify the applicant that the application for registration must be corrected within 30 days in such particulars as are designated by the department. If the requirements are not met within the time allowed, the department may enter an order rejecting the registration. The order shall include the findings of fact upon which the order is based and which shall not become effective until 20 days after the end of the foregoing 30-day period. During the 20-day period, the applicant may petition for reconsideration and shall be entitled to a hearing. An order of rejection shall not take effect, in any event, until such time as the hearing, once requested, has been given to the applicant and a decision is rendered by the administrative law judge that sustains the departmentÂs decision to reject the registration. [1989 c.693 Â§7; 1991 c.67 Â§19; 2003 c.75 Â§82; 2005 c.22 Â§79]

Â Â Â Â Â  101.040 Registration fees. The initial application for registration shall be accompanied by a fee of $500. After the initial registration, the subsequent annual fee shall be $250 per facility. [1989 c.693 Â§18]

Â Â Â Â Â  101.050 Preparation of disclosure statement by provider; notice and review of statement by prospective residents; contents of statement. (1) After entry of an order registering the provider and before the provider enters into any residency agreement with or on behalf of the prospective resident, the provider shall notify prospective residents of their right to review the initial disclosure statement and shall make copies of the statement available upon request. The initial disclosure statement shall be available during regular business hours in the business office of the continuing care retirement community. The text of the initial disclosure statement shall contain the following information:

Â Â Â Â Â  (a) The names of the individual or individuals who constitute the provider or, if the provider is a partnership, limited liability company, corporation or other legal entity, whether for profit or not for profit, the names of the officers, directors, trustees or managing general partners of the provider and a description of each such individualÂs duties on behalf of the provider.

Â Â Â Â Â  (b) The business address of the provider and a statement of whether the provider is an individual, partnership, limited liability company, corporation or other legal entity.

Â Â Â Â Â  (c) With respect to a provider that is operated for profit, the names and business addresses of any individual having any more than a 10 percent ownership or beneficial interest in the provider and a description of such individualÂs interest in or occupation with the provider.

Â Â Â Â Â  (d)(A) A statement as to whether the provider is or is not affiliated with any other organization of any kind, the extent of the affiliation, if any, and the extent to which any of the affiliate organizations are responsible for the financial and contractual obligations of the provider; and

Â Â Â Â Â  (B) The provision of the Internal Revenue Code, if any, under which the provider or any of the providerÂs affiliates is exempt from the payment of federal income taxes.

Â Â Â Â Â  (e) The location and general description of the continuing care retirement community and any other care facilities, both existing and proposed, owned or operated by the provider. The provider must disclose the following about any proposed continuing care retirement community or other care facilities:

Â Â Â Â Â  (A) The estimated completion date or dates;

Â Â Â Â Â  (B) A statement as to whether or not construction has begun; and

Â Â Â Â Â  (C) Any contingencies subject to which construction may be deferred.

Â Â Â Â Â  (f) A description of services provided or proposed to be furnished by the provider under its residency agreements including, without limitation, the extent to which medical care or assisted living is furnished, the services made available by the continuing care retirement community at an extra charge over and above the entrance fee and periodic charges provided for in the residency agreement.

Â Â Â Â Â  (g) A description of all fees required of each resident, including the entrance fee, periodic charges and the manner in which any additional fees or periodic charges will be determined. The description shall include:

Â Â Â Â Â  (A) The circumstances under which the resident will be permitted to remain in the continuing care retirement community in the event the resident is unable to pay periodic or other charges;

Â Â Â Â Â  (B) The terms and conditions under which the residency agreement may be canceled by the provider or the resident or in the event of the death of the resident prior to or following occupancy of the living unit;

Â Â Â Â Â  (C) The percentage of the entrance fee refund required by ORS 101.080 and the manner in which this percentage is calculated;

Â Â Â Â Â  (D) The conditions under which a living unit occupied by a resident may be made available by the provider to another resident other than on the death of the resident executing the residency agreement;

Â Â Â Â Â  (E) The manner by which the provider may adjust periodic charges or other recurring fees; and

Â Â Â Â Â  (F) A statement of the fees to be charged if the resident marries or divorces while at the designated continuing care retirement community, the terms concerning the entry or departure of a spouse to the community and the consequences if a new spouse does not meet the requirements for entry.

Â Â Â Â Â  (h) The providerÂs most recent audited financial statement prepared in accordance with generally accepted accounting principles by a certified public accountant. This audited financial statement shall not have been prepared more than 16 months prior to the date of the initial application for registration.

Â Â Â Â Â  (i) A copy of the residency agreement or agreements offered to the prospective resident by the provider.

Â Â Â Â Â  (j) A statement on the cover page in a prominent location and typeface that registration of the continuing care retirement community does not constitute approval, recommendation or indorsement of the community by the Department of Human Services, and that such registration does not evidence the accuracy or completeness of the information set forth in the disclosure statement.

Â Â Â Â Â  (k) Copies of the primary written brochures and written promotional materials furnished to prospective residents.

Â Â Â Â Â  (2) Any person named in subsection (1)(a) or (c) of this section and any proposed or existing manager must disclose:

Â Â Â Â Â  (a) Business experience in operation or management of the continuing care retirement community or other facilities;

Â Â Â Â Â  (b) Whether the person or manager has been convicted of a crime;

Â Â Â Â Â  (c) Whether the person or manager has been a party to any civil action in which a judgment for damages was obtained or in which an injunction was issued against the person or proposed manager for fraud, embezzlement, fraudulent conversion or misappropriation of property;

Â Â Â Â Â  (d) Whether the person or manager has had any state or federal permits or licenses suspended or revoked in connection with the person or proposed managerÂs business activities; and

Â Â Â Â Â  (e) The identity of any business or professional service entity in which the person or proposed manager has a 10 percent or greater ownership interest and which the provider intends to employ to provide goods, services or any other things of value.

Â Â Â Â Â  (3) In the event subsection (2)(e) of this section applies, the person or manager must disclose the anticipated costs to the provider or a statement that such costs cannot presently be estimated.

Â Â Â Â Â  (4) In addition to complying with all the provisions of this section, the provider must submit on behalf of a new continuing care retirement community a statement of the anticipated source and application of funds used or to be used in the purchase or construction of the community, including:

Â Â Â Â Â  (a) An estimate of the cost of purchasing or constructing and equipping the community which the provider expects to incur or become obligated for prior to the commencement of the operation of the community;

Â Â Â Â Â  (b) A description of any mortgage loan or other long term financing intended to be used for the financing of the community;

Â Â Â Â Â  (c) An estimate of the total entrance fees to be received from the residents at or prior to the commencement of operation of the continuing care retirement community based on projected occupancy at the time the community commences operation; and

Â Â Â Â Â  (d) An estimate of the funds, if any, anticipated to be necessary to pay for start-up losses. [1989 c.693 Â§8; 1997 c.633 Â§5]

Â Â Â Â Â  101.055 Required meetings with residents; notice of changes in fees or services. (1) The governing body or a designated representative of the provider shall hold meetings with the residents of the continuing care retirement community at least twice a year for the purpose of free discussion of subjects that may include, but are not limited to, facility income, expenditures, financial trends, resident concerns and proposed changes in policy, programs and services. The meetings shall be open to a designated personal representative of a resident. The provider shall report the dates of the meetings in the annual disclosure statement to the Department of Human Services.

Â Â Â Â Â  (2) The provider shall give residents notice of proposed changes in fees or services and allow residents a reasonable opportunity to comment on the proposed changes before they become effective. [1997 c.633 Â§2]

Â Â Â Â Â  101.060 Provider to maintain financial reserves; amount; escrow account; withdrawal from reserves. (1) A provider shall establish and maintain at all times:

Â Â Â Â Â  (a) A debt service liquid reserve in an amount equal to or exceeding the total of all principal and interest payments due during the next 12 months on account of a mortgage loan or other long term financing of the continuing care retirement community taking into consideration any anticipated refinancing; and

Â Â Â Â Â  (b) An operating liquid reserve in an amount equal to or exceeding the total of the communityÂs projected operating expenses for three months.

Â Â Â Â Â  (2) The Department of Human Services may require a provider not meeting its reserve requirements to place the reserves in an escrow account.

Â Â Â Â Â  (3) The notes to the providerÂs annual audited financial statements shall state whether or not the reserve requirements have been met.

Â Â Â Â Â  (4) The department may allow withdrawal or borrowing from the reserves in an amount not greater than 20 percent of the providerÂs total reserves. The withdrawal or borrowing can be approved by the department only if required for making an emergency repair or replacement of equipment, to cover catastrophic loss that is not able to be covered by insurance or for debt service in a potential default situation. No withdrawal or borrowing may be made from a reserve without the approval of the department. All funds borrowed shall be repaid to the reserve within 18 months in accordance with a payment plan approved by the department. [1989 c.693 Â§12; 1997 c.633 Â§6; 2003 c.14 Â§40]

Â Â Â Â Â  101.065 Provider liquidation; resident claims preferred. If the provider is liquidated, the claims of residents arising under residency agreements shall be preferred claims having priority over other unperfected claims against provider assets. [1997 c.633 Â§3]

Â Â Â Â Â  101.070 Escrow account required for registration of new continuing care retirement community; entrance fees in escrow; use of escrow funds. (1) As a condition of registration for a new community, the Department of Human Services shall require that the provider establish an escrow account with a bank, trust company or other escrow agent and that any entrance fees received by the provider prior to the date the resident is permitted to occupy the living unit in the community be placed in the escrow account.

Â Â Â Â Â  (2) These funds shall be released by the department at such time the department is satisfied that:

Â Â Â Â Â  (a) The provider has collected no less than 10 percent of each individual residentÂs entrance fee for no less than 50 percent of the total number of units;

Â Â Â Â Â  (b) Anticipated proceeds of any first mortgage loan or other long term financing commitment plus funds from other sources in the actual possession of the provider are equal to not less than:

Â Â Â Â Â  (A) Fifty percent of the aggregate cost of constructing or purchasing and equipping and furnishing the community; and

Â Â Â Â Â  (B) Fifty percent of the funds, which the provider estimated in its disclosure pursuant to ORS 101.050, to fund start-up losses of the community; and

Â Â Â Â Â  (c) A commitment has been received by the provider for any permanent mortgage loan or other long term financing commitment, which commitment the provider disclosed pursuant to ORS 101.050, and any conditions of this commitment prior to disbursement of funds thereunder, other than completion of the construction or closing of the purchase of the community, have been substantially satisfied.

Â Â Â Â Â  (3) In the event a prospective resident withdraws from the residency agreement prior to occupancy, the entrance fee described in ORS 101.080 shall not be refunded to the prospective resident until such time as the prospective residentÂs unit has been resold.

Â Â Â Â Â  (4) If the entrance fees in an escrow account are not released within 36 months after the escrow account is opened, entrance fees paid, less the escrow fee, shall be returned to the residents unless an extension is granted by the department.

Â Â Â Â Â  (5) Nothing in this section requires the escrow of any nonrefundable application fee charged to prospective residents.

Â Â Â Â Â  (6) An entrance fee held in escrow may be returned by the escrow agent, at any time, to the person or persons who paid the fee to the provider upon receipt by the escrow agent of notice from the provider that such person is entitled to a refund of the entrance fee. [1989 c.693 Â§13]

Â Â Â Â Â  101.080 When resident eligible for refund of entrance fee; notice to resident. (1) Any provider that requires any resident, as a condition of occupancy or use of the facility, to pay an entrance fee, prior to or during the first six months of occupancy in addition to monthly payments, shall provide that a percentage of that entrance fee be refunded to the resident if the residency agreement is terminated, other than by reason of death of the resident, within the first six months of occupancy.

Â Â Â Â Â  (2) The percentage of the entrance fee to be refunded and the manner in which this percentage is calculated shall be written in boldfaced type in the residency agreement and disclosed in the initial disclosure statement required by ORS 101.050. [Formerly 91.690]

Â Â Â Â Â  101.090 Exemption of certain facilities from certificate of need review; exception. A closed system long term care facility shall be subject to the same requirements as all other long term care facilities, as defined by ORS 442.015, except that it shall be exempt from the certificate of need process provided by ORS 442.315. However, any closed system long term care facility which initiates under this exemption any new institutional health services, as defined in ORS 442.015, and which subsequently accepts patients who are not residents of the continuing care retirement community, shall become subject to certificate of need review for such new institutional health services at the time that nonresident patients begin to be admitted. [1989 c.693 Â§10; 1991 c.67 Â§20]

Â Â Â Â Â  101.100 Transfer of registration. No provider registration shall be transferred. A registered provider, who wishes to sell or transfer ownership of the continuing care retirement community to another party, shall first obtain approval from the Department of Human Services. [1989 c.693 Â§14]

Â Â Â Â Â  101.110 Revocation of registration; findings. (1) The registration of a provider shall remain in effect until revoked, after notice and hearing, upon written findings of fact by the Department of Human Services that the provider has:

Â Â Â Â Â  (a) Willfully violated any provision of this chapter or any rule or order adopted under this chapter;

Â Â Â Â Â  (b) Failed to file an annual disclosure statement required by ORS 101.130;

Â Â Â Â Â  (c) Failed to make available to prospective and current residents the disclosure statements required by ORS 101.050 and 101.130;

Â Â Â Â Â  (d) Delivered to prospective residents a disclosure statement as provided by ORS 101.050 and 101.130 that makes an untrue statement of material fact or omits a material fact and the provider, at the time of the delivery of the disclosure statement, had actual knowledge of the misstatement or omission; or

Â Â Â Â Â  (e) Failed to comply with the terms of a cease and desist order described in ORS 101.120.

Â Â Â Â Â  (2) Findings of fact in support of revocation, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

Â Â Â Â Â  (3) If the department finds, after notice and hearing, that the provider has been guilty of a violation for which revocation could be ordered, it may first issue a cease and desist order. If the cease and desist order is or cannot be effective in remedying the violation, the department may, after notice and hearing, order that the registration be revoked. [1989 c.693 Â§15]

Â Â Â Â Â  101.120 Power of department to prevent violations; cease and desist order; injunction. (1) If the Department of Human Services determines, after notice and hearing, that any person has violated or is about to violate any provision of this chapter or any rule or order issued under this chapter, the department may issue an order requiring the person to cease and desist from the unlawful practice or to take such affirmative action as in the judgment of the department carries out the purposes of this chapter.

Â Â Â Â Â  (2) If the department makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing a cease and desist order, it may issue a temporary cease and desist order that shall include in its terms a provision that, upon request, a hearing shall be held within 10 days of such a request to determine whether or not the permanent cease and desist order shall be entered on the person. The temporary cease and desist order shall be served on the person by certified mail.

Â Â Â Â Â  (3) If it appears that a person has engaged, or is about to engage, in an act or practice constituting a violation of any provision of this chapter or of a rule or order under this chapter, the department, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices or to enforce compliance with this chapter or any rule or order under this chapter. Upon proper showing, injunctive relief or temporary restraining orders shall be granted. The department shall not be required to post a bond in any court proceeding. [1989 c.693 Â§16]

Â Â Â Â Â  101.130 Annual disclosure statement; contents. (1) The provider shall file annually with the Department of Human Services an annual disclosure statement for the end of the providerÂs fiscal year. The statement shall be filed within four months following the end of the providerÂs fiscal year unless the time is extended by the department.

Â Â Â Â Â  (2) The annual disclosure statement shall consist of an audited financial statement prepared in accordance with generally accepted accounting principles for the preceding fiscal year and shall disclose any change in ownership or manager. [1989 c.693 Â§9]

Â Â Â Â Â  101.140 Advisory council; membership; compensation; duties. (1) The Continuing Care Retirement Community Advisory Council is created and shall consist of nine members appointed by the Director of Human Services or a designee and shall represent the geographic location of providers in this state. A member must be a resident of this state. Three members must represent providers that are registered pursuant to ORS 101.030 and must have been actively engaged in the offering of residency agreements in this state for five years before appointment. The remaining members shall include:

Â Â Â Â Â  (a) A representative of the business community with expertise in the area of management;

Â Â Â Â Â  (b) A certified public accountant;

Â Â Â Â Â  (c) An attorney; and

Â Â Â Â Â  (d) Three
Oregon
residents of continuing care retirement communities or other consumer representatives.

Â Â Â Â Â  (2) The term of office for a member shall be three years or until a successor has been appointed and qualified.

Â Â Â Â Â  (3) The members of the advisory council shall serve without pay. They shall be reimbursed by the Department of Human Services for their actual and necessary traveling expenses incurred while on official business.

Â Â Â Â Â  (4) The council shall:

Â Â Â Â Â  (a) Elect a chairperson from among their number and elect or appoint a secretary, both of whom shall hold office for one year and thereafter until a successor is qualified and elected;

Â Â Â Â Â  (b) Hold an annual meeting and hold other meetings at times and places the department or the chairperson of the council may direct;

Â Â Â Â Â  (c) Keep a record of its proceedings. The record is prima facie evidence of all matters reported and shall be open to inspection at all times;

Â Â Â Â Â  (d) Act in an advisory capacity to the department; and

Â Â Â Â Â  (e) Make recommendations to the department on all proposed rules pertaining to this chapter. [1989 c.693 Â§5; 1993 c.18 Â§21; 1997 c.633 Â§7; 2001 c.900 Â§13]

Â Â Â Â Â  101.150 Duties of Department of Human Services; rules. (1) The Department of Human Services shall implement the provisions of this chapter.

Â Â Â Â Â  (2) The department shall adopt such rules as are reasonably necessary for the enforcement of this chapter. The department shall submit any proposed rules to the advisory council prior to proceeding with the notice procedures provided for in ORS 183.335. The department shall consider the comments of the advisory council which pertain to a proposed rule before the department adopts the rule. [1989 c.693 Â§Â§4,17]

Â Â Â Â Â  101.160 Short title. This chapter may be cited as the Continuing Care Retirement Community Provider Registration Act. [1989 c.693 Â§1]

_______________

CHAPTERS 102 TO 104

[Reserved for expansion]



Chapter 105

Chapter 105 Â Property Rights

2007 EDITION

PROPERTY RIGHTS

PROPERTY RIGHTS AND TRANSACTIONS

ACTIONS FOR RECOVERY OF REAL PROPERTY

105.005Â Â Â Â  Right of action; recovery; damages

105.010Â Â Â Â  Contents of complaint

105.015Â Â Â Â  Answer

105.020Â Â Â Â  Substitution of landlord for tenant

105.025Â Â Â Â  Verdict

105.030Â Â Â Â  Damages for withholding; setoff for improvements

105.035Â Â Â Â  Judgment when plaintiffÂs right to possession expires

105.040Â Â Â Â  Order to make survey

105.045Â Â Â Â  Action not prejudiced by alienation by person in possession

105.050Â Â Â Â  Cotenant shall prove ouster

105.055Â Â Â Â  Conclusiveness of judgment

105.060Â Â Â Â  Effect of new trial on plaintiffÂs possession

105.070Â Â Â Â  Rights of donee under Donation Law

105.075Â Â Â Â  Notice to quit; action to recover possession not affected by forcible entry or wrongful detainer

105.080Â Â Â Â  Reimbursement of tenants in common obtaining possession; lien

FORCIBLE ENTRY AND WRONGFUL DETAINER

105.105Â Â Â Â  Entry to be lawful and peaceable only

105.110Â Â Â Â  Action for forcible entry or wrongful detainer

105.111Â Â Â Â  Stay of eviction for state service member

105.112Â Â Â Â  Action by tenant to recover personal property; forms

105.113Â Â Â Â  Form of summons

105.115Â Â Â Â  Causes of unlawful holding by force; action for return of possession

105.120Â Â Â Â  Notice necessary to maintain action in certain cases; waiver of notice; effect of advance payments of rent

105.121Â Â Â Â  Forms in action for possession of group recovery home; limitation on issues; attorney fees

105.123Â Â Â Â  Complaint

105.124Â Â Â Â  Form of complaint if ORS chapter 90 applies

105.126Â Â Â Â  Form of complaint if ORS chapter 90 does not apply

105.128Â Â Â Â  Landlord action to remove perpetrator of domestic violence, sexual assault or stalking from possession of dwelling unit; retention of possession by victim

105.130Â Â Â Â  How action conducted; fees; surcharge

105.132Â Â Â Â  Assertion of counterclaim

105.135Â Â Â Â  Service and return of summons; posting; contents; use of facsimile

105.137Â Â Â Â  Effect of failure of party to appear; attorney fees; judgment of dismissal; scheduling of trial; unrepresented defendant

105.138Â Â Â Â  Compelling arbitration; procedure

105.139Â Â Â Â  Burden of proof in certain cases

105.140Â Â Â Â  Continuance

105.145Â Â Â Â  Judgment on trial by court; duties of parties to stipulated agreement

105.146Â Â Â Â  Failure of defendant to perform as ordered; judgment of restitution

105.148Â Â Â Â  Contesting plaintiffÂs affidavit or declaration of noncompliance; ex parte review of hearing request; delaying execution upon judgment of restitution

105.149Â Â Â Â  Hearing on compliance with order

105.151Â Â Â Â  Enforcement of judgment of restitution; notice of restitution

105.152Â Â Â Â  Form of notice of restitution for judgment entered under ORS 105.146

105.153Â Â Â Â  Form of notice of restitution for judgment not entered under ORS 105.146

105.156Â Â Â Â  Form of writ of execution for judgment of restitution

105.157Â Â Â Â  Form of eviction trespass notice

105.158Â Â Â Â  Service of notice of restitution

105.159Â Â Â Â  Computation of time before plaintiff may request writ of execution

105.161Â Â Â Â  Service and enforcement of writ of execution and eviction trespass notice

105.165Â Â Â Â  Alternative method of removing, storing and disposing of tenantÂs personal property; requirements; landlord liability

105.168Â Â Â Â  Minor as party in proceedings pertaining to residential dwellings

EASEMENT OWNER OBLIGATIONS

105.170Â Â Â Â  Definitions for ORS 105.170 to 105.185

105.175Â Â Â Â  Easement to be kept in repair; sharing costs; agreements

105.180Â Â Â Â  Action for failure to comply with duty of holder; recovery of costs; arbitration

105.185Â Â Â Â  Application of ORS 105.170 to 105.185

MODIFICATION OF LEASE TERMS

105.190Â Â Â Â  Covenant of good faith and fair dealing; rights and obligations of parties

PARTITION

105.205Â Â Â Â  Who may maintain partition

105.210Â Â Â Â  When and how partition prevented

105.215Â Â Â Â  Complaint

105.220Â Â Â Â  Tenants and lien creditors as defendants; liens on undivided interests

105.225Â Â Â Â  Summons; to whom directed

105.230Â Â Â Â  Service by publication

105.235Â Â Â Â  Answer

105.240Â Â Â Â  Rights determinable; ascertainment of title where defendant defaults or sale is necessary

105.245Â Â Â Â
Sale
or partition ordered by court

105.250Â Â Â Â  Compensation when equal partition cannot be made

105.255Â Â Â Â  How referees make partition; report

105.260Â Â Â Â  Power of court over report; final judgment

105.265Â Â Â Â  Persons not affected by judgment

105.270Â Â Â Â  Order of sale on refereesÂ report

105.275Â Â Â Â  Conclusiveness of order confirming report

105.280Â Â Â Â  How sale made; notice of sale

105.285Â Â Â Â  Distribution of proceeds of sale

105.290Â Â Â Â  Distribution of proceeds by referee or payment into court

105.295Â Â Â Â  Continuance of suit after proceeds paid into court

105.300Â Â Â Â  When lienholder has other securities

105.305Â Â Â Â  Credit allowed

105.310Â Â Â Â  Setting off estate for life or years in part not sold

105.315Â Â Â Â  Disposition of life estate or leasehold

105.320Â Â Â Â  Compensation of tenants in case of sale

105.325Â Â Â Â  When court determines value of tenancy

105.330Â Â Â Â  Rules for determining value of certain estates

105.335Â Â Â Â  Protection of unknown tenants

105.340Â Â Â Â  Provision for future rights or interests

105.345Â Â Â Â  Notice of terms of sale; separate sale of distinct parcels

105.350Â Â Â Â  Purchase by referee, conservator or guardian forbidden

105.355Â Â Â Â  Report of sale

105.360Â Â Â Â  Exception to report; confirmation of sale; order of confirmation

105.365Â Â Â Â  Purchase by encumbrancer or party entitled to share

105.370Â Â Â Â  Investment of proceeds for certain parties

105.375Â Â Â Â  In whose name securities taken or investments made

105.380Â Â Â Â  When securities are payable to parties

105.385Â Â Â Â  ClerkÂs treatment of securities and investments

105.390Â Â Â Â  When proceeds paid to conservator or guardian of infant

105.395Â Â Â Â  Payment of proceeds to conservator of incapacitated person

105.400Â Â Â Â  When conservator or guardian may consent to partition

105.405Â Â Â Â  Costs and expenses of partition

HOUSING RECEIVERSHIP

105.420Â Â Â Â  Findings; policy

105.425Â Â Â Â  Definitions for ORS 105.420 to 105.445 and 105.455

105.430Â Â Â Â  Receivership for buildings that constitute threat to public health, safety or welfare; procedure

105.435Â Â Â Â  Authority of receiver; financing agreements; fee; abatement work exempt from public contracting law

105.440Â Â Â Â  Review of abatement expenditures by court; lien for unpaid expenses

105.445Â Â Â Â  Effect on purchase money security interest of lien for unpaid abatement expenses

105.450Â Â Â Â  Termination of receivership

105.455Â Â Â Â  Short title

SELLERÂS PROPERTY DISCLOSURE STATEMENT

105.462Â Â Â Â  Definitions for ORS 105.462 to 105.490

105.464Â Â Â Â  Form of sellerÂs property disclosure statement

105.465Â Â Â Â  Application of ORS 105.462 to 105.490, 696.301 and 696.870; disclosure statement

105.470Â Â Â Â  Exclusions from ORS 105.462 to 105.490, 696.301 and 696.870

105.475Â Â Â Â  BuyerÂs statement of revocation of offer; criteria

105.480Â Â Â Â  Representations in disclosure statement; application

105.485Â Â Â Â  Allocation of burden of proof

105.490Â Â Â Â  Effect of ORS 105.462 to 105.490, 696.301 and 696.870 on rights and remedies

ACTIONS AND SUITS FOR NUISANCES

105.505Â Â Â Â  Remedies available for private nuisance

105.510Â Â Â Â  Procedure for abating a nuisance

105.515Â Â Â Â  Stay of issuance of warrant to abate

105.520Â Â Â Â  Justification of sureties; proceedings when nuisance is not abated

ABATEMENT OF NUISANCE ACTIVITIES OR CONDITIONS

105.550Â Â Â Â  Definitions for ORS 105.550 to 105.600

105.555Â Â Â Â  Places declared nuisances subject to abatement

105.560Â Â Â Â  Action to restrain or enjoin nuisance; jurisdiction; remedies

105.565Â Â Â Â  Complaint; service; jury trial; admissibility of reputation as evidence

105.575Â Â Â Â  Precedence of action on court docket

105.580Â Â Â Â  Order of abatement; cancellation

105.585Â Â Â Â  Costs of securing or decontaminating property as lien; priority of lien; filing notice of pendency

105.590Â Â Â Â  Intentional violation of order punishable as contempt; fine; imprisonment

105.595Â Â Â Â  Action to abate nuisance not to affect other remedies; exception

105.600Â Â Â Â  ORS 105.550 to 105.600 not to limit authority of cities or counties to further restrict activities

SUITS TO QUIET TITLE AND REMOVE CLOUD

105.605Â Â Â Â  Suits to determine adverse claims

105.610Â Â Â Â  Suit to cancel patent of donee under Donation Law

105.615Â Â Â Â  Action by tenant in common against cotenants

105.618Â Â Â Â  Adverse possession of railroad property

105.620Â Â Â Â  Acquiring title by adverse possession

UNIFORM DISCLAIMER OF PROPERTY INTERESTS

105.623Â Â Â Â  Short title

105.624Â Â Â Â  Definitions for ORS 105.623 to 105.649

105.626Â Â Â Â  Scope

105.628Â Â Â Â  Effect on other law

105.629Â Â Â Â  Power to disclaim; general requirements; when irrevocable

105.633Â Â Â Â  Disclaimer of interest in property

105.634Â Â Â Â  Disclaimer of rights of survivorship in jointly held property

105.636Â Â Â Â  Disclaimer of interest by trustee

105.638Â Â Â Â  Disclaimer of power of appointment or other power not held in fiduciary capacity

105.639Â Â Â Â  Disclaimer by appointee, object or taker in default of exercise of power of appointment

105.641Â Â Â Â  Disclaimer of power held in fiduciary capacity

105.642Â Â Â Â  Delivery or filing

105.643Â Â Â Â  When disclaimer barred or limited

105.645Â Â Â Â  Tax qualified disclaimer

105.646Â Â Â Â  Recording of disclaimer

105.647Â Â Â Â  Application to existing relationships

105.648Â Â Â Â  Effect on recovery of money or property under ORS 411.620

105.649Â Â Â Â  Uniformity of application and construction

PUBLIC USE OF LANDS

105.672Â Â Â Â  Definitions for ORS 105.672 to 105.696

105.676Â Â Â Â  Public policy

105.682Â Â Â Â  Liabilities of owner of land used by public for recreational purposes, woodcutting or harvest of special forest products

105.688Â Â Â Â  Applicability of immunities from liability for owner of land; restrictions

105.692Â Â Â Â  No right to continued use of land if owner of land permits use of land; no presumption of dedication or other rights

105.696Â Â Â Â  No duty of care or liability created; exercise of care still required of person using land

105.699Â Â Â Â  Rules applicable to state lands

105.700Â Â Â Â  Prohibiting public access to private land; notice requirements; damages

ACTION TO ESTABLISH BOUNDARY

105.705Â Â Â Â  Right to bring action; filing of judgment

105.710Â Â Â Â  Pleadings

105.715Â Â Â Â  Mode of proceeding

105.718Â Â Â Â  Procedure for determining location of public land survey corner

105.720Â Â Â Â  Oath and report of commissioners

105.725Â Â Â Â  Proceedings on motion to confirm report

ACTIONS BASED ON CHANGE OF GRADE

105.755Â Â Â Â  State liability for damages resulting from change of grade of roads other than city streets; proceedings on cause of action; limitation

105.760Â Â Â Â  State or county liability for damages resulting from change of grade of streets; proceedings on cause of action

EXTINGUISHMENT OF FUTURE INTERESTS

105.770Â Â Â Â  Failure of contingency; application of extinguishment

105.772Â Â Â Â  Preservation of future interests; filing of notice of intent required; limitation

105.774Â Â Â Â  Exclusions from application of ORS 105.770 and 105.772

MISCELLANEOUS ACTIONS

105.805Â Â Â Â  Action for waste

105.810Â Â Â Â  Treble damages for injury to or removal of produce, trees or shrubs; costs and attorney fees; limitation on liability of contract logger

105.815Â Â Â Â  When double damages are awarded for trespass; exception

105.820Â Â Â Â  Remedy of tenants in common

105.825Â Â Â Â  Action for injury to inheritance

105.831Â Â Â Â  Damages for injury to mining claim

ACTION FOR REDUCED COMMERCIAL PROPERTY VALUE RESULTING FROM STREET USE RESTRICTION

105.850Â Â Â Â  Commercial property defined

105.855Â Â Â Â  Requirement to compensate commercial property owners for reduced value of property caused by street use restriction; effect of other access to property

105.860Â Â Â Â  Cause of action against city for compensation; appeal procedure; intervention

105.865Â Â Â Â  Apportioning compensation among property owners; termination of city liability

105.870Â Â Â Â  Limitation on commencement of action

SOLAR ENERGY EASEMENTS

105.880Â Â Â Â  Conveyance prohibiting use of solar energy systems void

105.885Â Â Â Â  Definitions for ORS 105.885 to 105.895

105.890Â Â Â Â  Solar energy easement appurtenant; termination

105.895Â Â Â Â  Requirements for easement creation by instrument; recordation

WIND ENERGY EASEMENTS

105.900Â Â Â Â  ÂWind energy easementÂ defined

105.905Â Â Â Â  Wind energy easement appurtenant; termination

105.910Â Â Â Â  Requirements for easement creation by instrument; recordation

105.915Â Â Â Â  Instrument creating lease or lease option of real property for wind energy conversion system may be recorded; requirements

PERSONAL PROPERTY RIGHTS

105.920Â Â Â Â  Joint tenancy in personal property; creation

MOTOR VEHICLE EVENT DATA RECORDERS

105.925Â Â Â Â  Definitions for ORS 105.925 to 105.945

105.928Â Â Â Â  Ownership of recorded data

105.932Â Â Â Â  Effect of vehicle ownership transfer on ownership of data; prohibited insurer and lessor actions

105.935Â Â Â Â  Court order for retrieval or use of data by law enforcement officers or certain emergency service providers

105.938Â Â Â Â  Court order for retrieval or use of data by insurer

105.942Â Â Â Â  Retrieval or use of data for responding to medical emergency, for medical research or for vehicle servicing or repair

105.945Â Â Â Â  Exempted data

RULE AGAINST PERPETUITIES

105.950Â Â Â Â  Statutory rule against perpetuities

105.955Â Â Â Â  When nonvested property interest or power of appointment created

105.960Â Â Â Â  Reformation

105.965Â Â Â Â  Exclusions from statutory rule against perpetuities

105.970Â Â Â Â  Prospective application

105.975Â Â Â Â  Short title; application and construction; supersession and repeal of common law

ACTIONS FOR RECOVERY OF REAL PROPERTY

Â Â Â Â Â  105.005 Right of action; recovery; damages. (1) Any person who has a legal estate in real property and a present right to the possession of the property, may recover possession of the property, with damages for withholding possession, by an action at law. The action shall be commenced against the person in the actual possession of the property at the time, or if the property is not in the actual possession of anyone, then against the person acting as the owner of the property.

Â Â Â Â Â  (2) In an action brought under subsection (1) of this section or in a separate action for damages only, a person who, throughout the vesting period, used or occupied land of another with the honest and objectively reasonable belief that the person was the actual legal owner of the land shall not be liable for:

Â Â Â Â Â  (a) Double or treble damages under ORS 105.810 (1) to (3) or 105.815; or

Â Â Â Â Â  (b) The value of the use or occupation of the land by the person throughout the vesting period. [Amended by 1989 c.1069 Â§2; 1991 c.109 Â§1; 1999 c.544 Â§3]

Â Â Â Â Â  105.010 Contents of complaint. The plaintiff in the complaint shall set forth:

Â Â Â Â Â  (1) The nature of the estate of the plaintiff in the property, whether it be in fee, for life, or for a term of years; including, when necessary, for whose life and the duration of the term.

Â Â Â Â Â  (2) That the plaintiff is entitled to the possession thereof.

Â Â Â Â Â  (3) That the defendant wrongfully withholds the property from the plaintiff to the damage of the plaintiff for such sum as is therein claimed.

Â Â Â Â Â  (4) A description of the property with such certainty as to enable the possession thereof to be delivered if there is recovery.

Â Â Â Â Â  105.015 Answer. The defendant shall not be allowed to give in evidence any estate, license or right of possession in the property in the defendant or another, unless the same is pleaded in the answer. If pleaded, the nature and duration of the estate, license or right of possession shall be set forth with the certainty and particularity required in a complaint. If the defendant does not defend for the whole of the property, the defendant shall specify for what particular part the defendant does defend.

Â Â Â Â Â  105.020 Substitution of landlord for tenant. A defendant who is in actual possession may, for answer, plead that the defendant is in possession only as tenant of another; naming the landlord and the place of residence of the landlord. Thereupon the landlord, if the landlord applies therefor, shall be made defendant in place of the tenant and the action shall proceed in all respects as if originally commenced against the landlord. If the landlord does not apply to be made defendant within the day the tenant is allowed to answer, the landlord shall not be allowed to, but shall be made defendant if the plaintiff requires it. If the landlord is made defendant on motion of the plaintiff the landlord shall be required to appear and answer within 10 days from notice of the pendency of the action and the order making the landlord defendant, or such further notice as the court or judge thereof may prescribe.

Â Â Â Â Â  105.025 Verdict. The jury by their verdict shall find as follows:

Â Â Â Â Â  (1) If the verdict is for the plaintiff, that the plaintiff is entitled to the possession of all or a part of the property described in the complaint, or that the plaintiff owns an undivided share or interest in all or a part of the property; including the nature and duration of the estate of the plaintiff in such property.

Â Â Â Â Â  (2) If the verdict is for the defendant, that the plaintiff is not entitled to the possession of the property described in the complaint, or the part that the defendant defends, and the estate, license or right to possession in such property established on the trial by the defendant, if any, as the same is required to be pleaded.

Â Â Â Â Â  105.030 Damages for withholding; setoff for improvements. The plaintiff shall only be entitled to recover damages for withholding the property for the term of six years next preceding the commencement of the action, and for any period that may elapse from the commencement to the time of giving a verdict, excluding the value of the use of permanent improvements made by the defendant. When permanent improvements have been made upon the property by the defendant, or those under whom the defendant claims, while holding under color of title in good faith and adverse to the claim of the plaintiff, the value of the improvements at the time of trial shall be allowed as a setoff against such damages.

Â Â Â Â Â  105.035 Judgment when plaintiffÂs right to possession expires. If the right of the plaintiff to the possession of the property expires after the commencement of the action and before the trial, the verdict shall be given according to the fact and judgment shall be given only for the damages.

Â Â Â Â Â  105.040 Order to make survey. (1) The court or judge thereof may, on motion, and after notice to the adverse party, or cause shown, grant an order allowing the party applying therefor to enter upon the property in controversy and make survey and admeasurement thereof for the purposes of the action.

Â Â Â Â Â  (2) The order shall describe the property. A copy of the order shall be served upon the defendant, and thereupon the party may enter upon the property, and make the survey and admeasurement. If any unnecessary injury is done to the premises, the applying party is liable therefor.

Â Â Â Â Â  105.045 Action not prejudiced by alienation by person in possession. An action for the recovery of the possession of real property against a person in possession is not prejudiced by any alienation made by such person, either before or after the commencement of the action. If the alienation is made after the commencement of the action, and the defendant does not satisfy the judgment recovered for damages for withholding the possession, the damages may be recovered by action against the purchaser.

Â Â Â Â Â  105.050 Cotenant shall prove ouster. In an action by a tenant in common of real property against a cotenant, the plaintiff shall show, in addition to the evidence of right of possession, that the defendant either denied the plaintiffÂs right or did some act amounting to a denial. [Amended by 1969 c.591 Â§281]

Â Â Â Â Â  105.055 Conclusiveness of judgment. (1) Except as provided in subsection (2) of this section, the judgment in an action to recover the possession of real property is conclusive as to the estate in the property and the right to the possession thereof, so far as the same is thereby determined, upon the party against whom the judgment is given, and against all persons claiming from, through or under such party, after the commencement of the action.

Â Â Â Â Â  (2) When service of the summons is made by publication and judgment is given for want of an answer, at any time within two years from the entry thereof the defendant or the successor in interest of the defendant as to the whole or any part of the property, shall, upon application to the court or judge thereof, be entitled to an order vacating the judgment and granting the defendant a new trial upon the payment of the costs of the action.

Â Â Â Â Â  (3) In an action against a tenant the judgment is conclusive against a landlord, who has been made defendant in place of the tenant, to the same extent as if the action had been originally commenced against the landlord.

Â Â Â Â Â  105.060 Effect of new trial on plaintiffÂs possession. If the plaintiff has taken possession of the property before the judgment is set aside and a new trial granted as provided in ORS 105.055 (2), the possession is not thereby affected in any way. If judgment is given for the defendant in the new trial, the defendant is entitled to restitution by execution in the same manner as if the defendant were plaintiff.

Â Â Â Â Â  105.065 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  105.070 Rights of donee under Donation Law. In an action at law for the recovery of the possession of real property, if either party claims the property as a donee of the United States under the Act of Congress approved September 27, 1850, commonly called the Donation Law, or the Acts amendatory thereto, such party from the date of settlement of the party on the property, as provided in said Acts, is deemed to have a legal estate in fee in the property. The estate shall continue upon the condition that the party performs the conditions required by such Acts, and is unconditional and indefeasible after the performance of such condition. If both plaintiff and defendant claim title to the same real property by virtue of settlement under such Acts, the settlement and the performance of the subsequent conditions shall be conclusively presumed in favor of the party having, or claiming under, the elder patent certificate or patent, unless it appears upon the face of such certificate or patent that it is absolutely void.

Â Â Â Â Â  105.075 Notice to quit; action to recover possession not affected by forcible entry or wrongful detainer. In any action to recover the possession of real property, as provided for in ORS 105.005, notice to quit, when necessary, may be given as prescribed in ORS 91.050 to 91.110 and 105.120. Nothing in ORS 105.105 to 105.168 prevents such action from being maintained for the recovery of the possession of real property although the entry of the defendant is forcible or the holding is unlawful and with force as defined in ORS 105.105.

Â Â Â Â Â  105.080 Reimbursement of tenants in common obtaining possession; lien. In all cases where property in this state is or has been claimed or owned by residents of this state in common with others, and such residents have obtained or shall obtain the possession of the property at their own cost, expense or labor, they are entitled to reimbursement from the remaining claimant in common of the property, according to their proportionate interest therein. Residents so obtaining possession of such property have a lien upon it until the remaining claimant has paid or tendered such proportionate share of the reasonable costs, expenses or labor aforesaid.

FORCIBLE ENTRY AND WRONGFUL DETAINER

Â Â Â Â Â  105.105 Entry to be lawful and peaceable only. No person shall enter upon any land, tenement or other real property unless the right of entry is given by law. When the right of entry is given by law the entry shall be made in a peaceable manner and without force.

Â Â Â Â Â  105.110 Action for forcible entry or wrongful detainer. When a forcible entry is made upon any premises, or when an entry is made in a peaceable manner and possession is held by force, the person entitled to the premises may maintain in the county where the property is situated an action to recover the possession of the premises in the circuit court or before any justice of the peace of the county. [Amended by 1985 c.241 Â§1; 1995 c.658 Â§68]

Â Â Â Â Â  105.111 Stay of eviction for state service member. (1) As used in this section, Âstate service memberÂ means a member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

Â Â Â Â Â  (2) In an action pursuant to ORS 105.110, the court may stay the eviction of the defendant for up to 90 days if:

Â Â Â Â Â  (a) The defendant is a state service member;

Â Â Â Â Â  (b) The agreed-upon rent does not exceed $1,200 per month; and

Â Â Â Â Â  (c) The premises are occupied chiefly for dwelling purposes by the spouse, children or other dependents of the defendant.

Â Â Â Â Â  (3) If the defendant requests a stay of the eviction for up to 90 days and the defendant can prove that the ability of the defendant to pay the agreed-upon rent is materially affected by being called into active service, the court may grant the stay of the eviction. [2003 c.387 Â§7]

Â Â Â Â Â  Note: 105.111 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.112 Action by tenant to recover personal property; forms. (1) A tenant or former tenant may bring an action to recover personal property taken or retained by a landlord in violation of ORS chapter 90.

Â Â Â Â Â  (2) An action under this section shall be governed by the provisions of ORS 105.105 to 105.168 except that:

Â Â Â Â Â  (a) The complaint shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â  )

COMPLAINT FOR RETURN OF PERSONAL PROPERTY

I

Â Â Â Â Â  Defendant(s) (is) (are) in possession of the following personal property belonging to the plaintiff(s):

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  See attached list.

II

Â Â Â Â Â  Defendant(s) took the personal property alleged in paragraph I from premises rented by plaintiff(s) from defendant(s) at:

______________ (street and number)

______________ (city)

______________ (county)

III

Â Â Â Â Â  Plaintiff(s) (is) (are) entitled to possession of the personal property because:

Â Â Â Â Â  ______ Defendant(s) took the personal property wrongfully because plaintiff(s) had not abandoned the property, and because either there was no court order awarding defendant(s) possession of the premises or the plaintiff(s) (was) (were) not continuously absent from the premises for seven days after such an order when defendant(s) removed the personal property.

Â Â Â Â Â  ______ Defendant(s) lawfully took possession of the personal property after enforcement of a court order for possession of the premises pursuant to ORS 105.165, but refused to return the personal property to plaintiff(s) without payment although plaintiff(s) demanded return of the property within the time provided by ORS 90.425 or 90.675.

Â Â Â Â Â  ______ Defendant(s) lawfully took possession of the personal property pursuant to ORS 105.161, but refused to return the personal property to plaintiff(s) although plaintiff(s) offered payment of all sums due for storage and any costs of removal of the personal property and demanded return of the property within the time provided by ORS 90.425 or 90.675.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  Wherefore, plaintiff(s) pray(s) for possession of the personal property and costs and disbursements incurred herein.

________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of Plaintiff(s)

______________________________________________________________________________

Â Â Â Â Â  (b) The complaint shall be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17 or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (c) The answer shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â  )

ANSWER

Â Â Â Â Â  I (we) deny that the plaintiff(s) is (are) entitled to possession of the personal property subject of the complaint because:

Â Â Â Â Â  ______ The defendant(s) did not take and do not have possession of any of the property listed in the complaint.

Â Â Â Â Â  ______ The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, and the plaintiff(s) did not make a timely demand for return of the property.

Â Â Â Â Â  ______ The defendant(s) took possession of the personal property as provided in ORS 90.425 or 90.675 after giving written notice that it was considered abandoned, but not after a sheriffÂs enforcement of an eviction judgment against the plaintiff(s) as provided in ORS 105.165, and the plaintiff(s) refused to pay charges lawfully due for storage.

______Other: ______________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  I (we) ask that the plaintiff(s) take nothing by the complaint and that I (we) be awarded my (our) costs and disbursements.

________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of defendant(s)

______________________________________________________________________________

Â Â Â Â Â  (d) The issue at trial shall be limited to whether the plaintiff is entitled to possession of the personal property listed in the complaint.

Â Â Â Â Â  (e) No claim for damages shall be asserted by either party in the action for possession of the personal property under this section, but each party may pursue any claim for damages in a separate action.

Â Â Â Â Â  (f) A party may join an action for possession of personal property with an action for damages or a claim for other relief, but the proceeding is not governed by the provisions of ORS 105.105 to 105.168.

Â Â Â Â Â  (g) If the court determines that the plaintiff is entitled to possession of the personal property that is the subject of the complaint, the court shall enter an order directing the sheriff to seize the personal property to which the court finds the plaintiff entitled, and to deliver that property to the plaintiff. The court may provide that the defendant have a period of time to deliver the property to the plaintiff voluntarily before execution. The costs of execution may be recovered in the manner provided in ORS 18.999.

Â Â Â Â Â  (h) Subject to the provisions of ORCP 68, a prevailing party who has been represented by counsel may recover attorney fees as provided by ORS 90.255. [1989 c.506 Â§22; 1991 c.67 Â§21; 1997 c.577 Â§30; 2001 c.596 Â§46]

Â Â Â Â Â  105.113 Form of summons. Notwithstanding ORCP 7 C, for premises to which ORS chapter 90 or ORS 91.120 applies, the summons must be in substantially the following form and be available from the court clerk:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

SUMMONS

RESIDENTIAL EVICTION

PLAINTIFF (Landlord or agent):

___________________________

___________________________

Â Â Â Â Â  vs.

DEFENDANT (Tenants/Occupants):

___________________________

___________________________

TO: _______________ (Street address and city of property occupied by defendant)

_______________ (Mailing address if different)

NOTICE TO TENANTS:

READ THESE PAPERS CAREFULLY

YOUR LANDLORD WANTS TO

EVICT YOU

ON _________, 2_____ AT _____ A.M./P.M., you must come to the County Court House located at _________. You do not have to pay any fees to the court for this first hearing.

Â Â Â Â Â  ÂIf you do not appear in court and your landlord does, your landlord will win automatically and can have the Sheriff physically remove you.

Â Â Â Â Â  ÂIf you do show up in court and your landlord does not, this eviction action will be dropped.

Â Â Â Â Â  ÂIf both of you show up:

Â Â Â Â Â  Â Â Â Â Â  ÂThe judge may ask you to try to reach an agreement with your landlord, but this is voluntary. Trained mediators may be available free of charge to help resolve disputes.

Â Â Â Â Â  Â Â Â Â Â  ÂThe court will schedule a trial if you and your landlord do not reach an agreement or if you do not agree to move out.

IF YOU WANT A TRIAL, YOU MUST:

Â Â Â Â Â  ÂShow up in court at the time scheduled above;

Â Â Â Â Â  ÂOn the same day, file an Answer with the Court giving a legal reason why you should not be evicted (the Court can give you a form);

Â Â Â Â Â  ÂGive a copy of the Answer to your landlord (or your landlordÂs agent or attorney); and

Â Â Â Â Â  ÂPay a filing fee of $_____ (the judge may allow payment to be deferred in certain circumstances).

IF YOU HAVE QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. If you need help finding an attorney, you can call the Oregon State BarÂs Lawyer Referral Service at 503-684-3763 or toll-free in
Oregon
at 800-452-7636.

___________________________

Signature of Plaintiff (landlord or agent)

PlaintiffÂs address:

_____________________

_____________________

PlaintiffÂs telephone number: _________

I certify that this is a true copy of the original summons:

_____________________

Signature of Plaintiff (landlord or agent)

______________________________________________________________________________

[2001 c.596 Â§8]

Â Â Â Â Â  105.115 Causes of unlawful holding by force; action for return of possession. (1) Except as provided by subsections (2) and (3) of this section, the following are causes of unlawful holding by force within the meaning of ORS 105.110, 105.123 and 105.126:

Â Â Â Â Â  (a) When the tenant or person in possession of any premises fails or refuses to pay rent within 10 days after the rent is due under the lease or agreement under which the tenant or person in possession holds, or to deliver possession of the premises after being in default on payment of rent for 10 days.

Â Â Â Â Â  (b) When the lease by its terms has expired and has not been renewed, or when the tenant or person in possession is holding from month to month, or year to year, and remains in possession after notice to quit as provided in ORS 105.120, or is holding contrary to any condition or covenant of the lease or is holding possession without any written lease or agreement.

Â Â Â Â Â  (c) When the owner or possessor of a recreational vehicle that was placed or driven onto property without the prior consent of the property owner, operator or tenant fails to remove the recreational vehicle. The property owner or operator is not required to serve a notice to quit the property before commencing an action under ORS 105.126 against a recreational vehicle owner or possessor holding property by force as described in this paragraph.

Â Â Â Â Â  (2) In the case of a dwelling unit to which ORS chapter 90 applies:

Â Â Â Â Â  (a) The following are causes of unlawful holding by force within the meaning of ORS 105.110 and 105.123:

Â Â Â Â Â  (A) When the tenant or person in possession of any premises fails or refuses to pay rent within 72 hours or 144 hours, as the case may be, of the notice required by ORS 90.394.

Â Â Â Â Â  (B) When a rental agreement by its terms has expired and has not been renewed, or when the tenant or person in possession remains in possession after a valid notice terminating the tenancy pursuant to ORS chapter 90, or is holding contrary to any valid condition or covenant of the rental agreement or ORS chapter 90.

Â Â Â Â Â  (b) A landlord may not file an action for the return of possession of a dwelling unit based upon a cause of unlawful holding by force as described in paragraph (a) of this subsection until after the expiration of a rental agreement for a fixed term tenancy or after the expiration of the time period provided in a notice terminating the tenancy.

Â Â Â Â Â  (3) In an action under subsection (2) of this section, ORS chapter 90 shall be applied to determine the rights of the parties, including:

Â Â Â Â Â  (a) Whether and in what amount rent is due;

Â Â Â Â Â  (b) Whether a tenancy or rental agreement has been validly terminated; and

Â Â Â Â Â  (c) Whether the tenant is entitled to remedies for retaliatory conduct by the landlord as provided by ORS 90.385 and 90.765. [Amended by 1973 c.559 Â§34; 1977 c.365 Â§1; 1981 c.753 Â§5; 1995 c.559 Â§45; 2001 c.596 Â§47; 2003 c.378 Â§19; 2005 c.391 Â§28; 2007 c.653 Â§1]

Â Â Â Â Â  105.120 Notice necessary to maintain action in certain cases; waiver of notice; effect of advance payments of rent. (1) As used in this section, ÂrentÂ does not include funds paid under the United States Housing Act of 1937 (42 U.S.C. 1437f).

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an action for the recovery of the possession of the premises may be maintained in cases provided in ORS 105.115 (1)(b), when the notice to terminate the tenancy or to quit has been served upon the tenant or person in possession in the manner prescribed by ORS 91.110 and for the period prescribed by ORS 91.060 to 91.080 before the commencement of the action, unless the leasing or occupation is for the purpose of farming or agriculture, in which case the notice must be served for a period of 90 days before the commencement of the action. Any person entering into the possession of real estate under written lease as the tenant of another may, by the terms of the lease, waive the giving of any notice required by this subsection.

Â Â Â Â Â  (3) An action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies may be maintained in situations described in ORS 105.115 (2) when the notice to terminate the tenancy or to quit has been served by the tenant upon the landlord or by the landlord upon the tenant or person in possession in the manner prescribed by ORS 90.155.

Â Â Â Â Â  (4) Except when a tenancy involves a dwelling unit subject to ORS chapter 90, the service of a notice to quit upon a tenant or person in possession does not authorize an action to be maintained against the tenant or person in possession for the possession of premises before the expiration of any period for which the tenant or person has paid the rent of the premises in advance.

Â Â Â Â Â  (5) An action to recover possession of a dwelling unit subject to ORS chapter 90 may not be brought or filed against a tenant or person in possession based upon a notice under ORS 90.427 to terminate the tenancy until after the expiration of any period for which the tenant or person has paid the rent of the dwelling unit in advance, unless:

Â Â Â Â Â  (a) The only other money paid by the tenant was collected as a last monthÂs rent deposit as provided under ORS 90.300; or

Â Â Â Â Â  (b) The only unused rent was paid by the tenant for a rental period extending beyond the termination date specified in a valid outstanding notice to terminate the tenancy and the landlord refunded the unused rent within six days after receipt by delivering the unused rent to the tenant in person or by first class mailing. [Amended by 1973 c.559 Â§35; 1981 c.753 Â§6; 1983 c.303 Â§5; 1985 c.588 Â§13; 1989 c.506 Â§18; 1993 c.369 Â§15; 1995 c.559 Â§52; 1997 c.577 Â§31; 1999 c.603 Â§35; 1999 c.676 Â§26; 2007 c.906 Â§36]

Â Â Â Â Â  105.121 Forms in action for possession of group recovery home; limitation on issues; attorney fees. (1) A former tenant removed from a group recovery home under ORS 90.440 may bring an action for injunctive relief to recover possession if the removal was wrongful or in bad faith.

Â Â Â Â Â  (2) An action under this section shall be governed by the provisions of ORS 105.105 to 105.168 except that:

Â Â Â Â Â  (a) The complaint shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â  )

COMPLAINT FOR RETURN

OF POSSESSION OF A

DWELLING UNIT IN A

GROUP RECOVERY HOME

I

Â Â Â Â Â  Defendant is a group recovery home subject to ORS 90.440. Defendant removed plaintiff from the group recovery home dwelling unit rented by plaintiff from defendant at:

______________(street and number)

______________(city)

______________(county)

II

Â Â Â Â Â  Notice of removal from the dwelling unit was served on plaintiff under ORS 90.440. The notice of removal was served on:

______________(date)

III

Â Â Â Â Â  Plaintiff is entitled to possession of the dwelling unit because:

Â Â Â Â Â  ______ Defendant removed plaintiff wrongfully by failing to comply with the procedural requirements of ORS 90.440.

Â Â Â Â Â  ______ Defendant removed plaintiff wrongfully because plaintiff did not use or possess alcohol or illegal drugs within seven days preceding delivery of a written notice of removal.

Â Â Â Â Â  ______ Defendant removed plaintiff under ORS 90.440 in bad faith.

Â Â Â Â Â  Wherefore, plaintiff prays for possession of the group recovery home dwelling unit and costs and disbursements incurred herein.

________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of plaintiff

______________________________________________________________________________

Â Â Â Â Â  (b) The complaint shall be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17 and served by personal delivery on the group recovery home house president or a person in an equivalent leadership position for the group recovery home.

Â Â Â Â Â  (c) The answer shall be in substantially the following form and shall be available from the court clerk:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Tenant),Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Landlord),Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â  )

ANSWER

Â Â Â Â Â  We deny that the plaintiff is entitled to possession of the group recovery home dwelling unit that is the subject of the complaint because:

Â Â Â Â Â  ______ The defendant removed the plaintiff in compliance with the procedural requirements of ORS 90.440.

Â Â Â Â Â  ______ The plaintiff used or possessed alcohol or illegal drugs as described in ORS 90.440 within seven days preceding delivery of a written notice of removal.

Â Â Â Â Â  ______ The defendant did not remove the plaintiff in bad faith as alleged.

Â Â Â Â Â  We ask that the plaintiff take nothing by the complaint and that we be awarded our costs and disbursements.

________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of defendant

______________________________________________________________________________

Â Â Â Â Â  (d) The issue at trial shall be limited to whether the plaintiff is entitled to possession of the dwelling unit described in the complaint.

Â Â Â Â Â  (e) If the basis for the complaint is that removal was wrongful because the plaintiff did not use or possess alcohol or illegal drugs, the defendant has the burden of proving that the plaintiff used or possessed alcohol or illegal drugs as described in ORS 90.440 within seven days preceding delivery of the written notice of removal.

Â Â Â Â Â  (f) A claim for damages may not be asserted by either party in the action for possession of the dwelling unit under this section, but each party may pursue any claim for damages in a separate action.

Â Â Â Â Â  (g) A party may join an action for possession of the dwelling unit with an action for damages or a claim for other relief, but the proceeding is not governed by the provisions of ORS 105.105 to 105.168.

Â Â Â Â Â  (h) If the court determines that the plaintiff is entitled to possession of the dwelling unit that is the subject of the complaint, the court shall enter an order directing the defendant to return possession of the dwelling unit to the plaintiff. The court may provide that the defendant have a period of time to deliver possession of the dwelling unit to the plaintiff.

Â Â Â Â Â  (i) Subject to the provisions of ORCP 68, a prevailing party who has been represented by counsel may recover attorney fees as provided by ORS 90.255. [2007 c.715 Â§5]

Â Â Â Â Â  Note: 105.121 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.123 Complaint. In an action pursuant to ORS 105.110, it is sufficient to state in the complaint:

Â Â Â Â Â  (1) A description of the premises with convenient certainty;

Â Â Â Â Â  (2) That the defendant is in possession of the premises;

Â Â Â Â Â  (3) That, in the case of a dwelling unit to which ORS chapter 90 does not apply, the defendant entered upon the premises with force or unlawfully holds the premises with force; and

Â Â Â Â Â  (4) That the plaintiff is entitled to the possession of the premises. [2001 c.596 Â§4 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2007 c.508 Â§12]

Â Â Â Â Â  105.124 Form of complaint if ORS chapter 90 applies. For a complaint described in ORS 105.123, if ORS chapter 90 applies to the dwelling unit:

Â Â Â Â Â  (1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

No. _____

RESIDENTIAL EVICTION COMPLAINT

PLAINTIFF (Landlord or agent):

__________________

__________________

Address: ______________

City: ______________

State:_________Â Â Â Â Â Â Â Â  Zip: ______

Telephone: _________

Â Â Â Â Â  vs.

DEFENDANT (Tenants/Occupants):

__________________

__________________

MAILING ADDRESS: ___________

City: ______________

State:_________Â Â Â Â Â Â Â Â  Zip: ______

Telephone: _________

1.

Â Â Â Â Â  Tenants are in possession of the dwelling unit, premises or rental property described above or located at:

_____________________

2.

Â Â Â Â Â  Landlord is entitled to possession of the property because of:

Â Â Â Â Â  ___Â Â Â Â Â  24-hour notice for personal injury, substantial damage, extremely outrageous act or unlawful occupant. ORS 90.396 or 90.403.

Â Â Â Â Â  ___Â Â Â Â Â  24-hour or 48-hour notice for violation of a drug or alcohol program. ORS 90.398.

Â Â Â Â Â  ___Â Â Â Â Â  24-hour notice for perpetrating domestic violence, sexual assault or stalking. ORS 90.445.

Â Â Â Â Â  ___Â Â Â Â Â  72-hour or 144-hour notice for nonpayment of rent. ORS 90.394.

Â Â Â Â Â  ___Â Â Â Â Â  7-day notice with stated cause in a week-to-week tenancy. ORS 90.392 (6).

Â Â Â Â Â  ___Â Â Â Â Â  10-day notice for a pet violation, a repeat violation in a month-to-month tenancy or without stated cause in a week-to-week tenancy. ORS 90.392 (5), 90.405 or 90.427 (1).

Â Â Â Â Â  ___Â Â Â Â Â  20-day notice for a repeat violation. ORS 90.630 (4).

Â Â Â Â Â  ___Â Â Â Â Â  30-day or 180-day notice without stated cause in a month-to-month tenancy. ORS 90.427 (2) or 90.429.

Â Â Â Â Â  ___Â Â Â Â Â  30-day notice with stated cause. ORS 90.392, 90.630 or 90.632.

Â Â Â Â Â  ___Â Â Â Â Â  Other notice _________

Â Â Â Â Â  ___Â Â Â Â Â  No notice (explain) _________

A COPY OF THE NOTICE RELIED UPON, IF ANY, IS ATTACHED

3.

Â Â Â Â Â  If the landlord uses an attorney, the case goes to trial and the landlord wins in court, the landlord can collect attorney fees from the defendant pursuant to ORS 90.255 and 105.137 (3).

Â Â Â Â Â  Landlord requests judgment for possession of the premises, court costs, disbursements and attorney fees.

Â Â Â Â Â  I certify that the allegations and factual assertions in this complaint are true to the best of my knowledge.

__________________

Signature of landlord or agent.

______________________________________________________________________________

Â Â Â Â Â  (2) The complaint must be signed by the plaintiff or an attorney representing the plaintiff as provided by ORCP 17, or verified by an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (3) A copy of the notice relied upon, if any, must be attached to the complaint. [2001 c.596 Â§5 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2005 c.22 Â§80; 2005 c.391 Â§29; 2007 c.508 Â§13]

Â Â Â Â Â  Note: Section 18, chapter 508, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 18. Notwithstanding the amendments to ORS 105.124 by section 13 of this 2007 Act, prior to January 1, 2009, a clerk of the court may use either the complaint form set forth in ORS 105.124 as published in the 2005 Edition of Oregon Revised Statutes or the form set forth in ORS 105.124 as amended and in effect on the effective date of this 2007 Act [January 1, 2008]. [2007 c.508 Â§18]

Â Â Â Â Â  105.125 [Amended by 1975 c.256 Â§9; 1981 c.753 Â§7; 1993 c.369 Â§16; 1995 c.559 Â§47; 1997 c.577 Â§32; repealed by 2001 c.596 Â§3 (105.123, 105.124 and 105.126 enacted in lieu of 105.125)]

Â Â Â Â Â  105.126 Form of complaint if ORS chapter 90 does not apply. For a complaint described in ORS 105.123, if ORS chapter 90 does not apply to the premises:

Â Â Â Â Â  (1) The complaint must be in substantially the following form and be available from the clerk of the court:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

EVICTION COMPLAINT

(Tenancy not covered by ORS chapter 90)

No. _____

(Landlord),

Â Â Â Â Â  Plaintiff(s)

Â Â Â Â Â  vs.

(Tenant),

Â Â Â Â Â  Defendant(s)

1.

Â Â Â Â Â  Defendant is in possession of the following premises:

__________________

__________________(city)

2.

Â Â Â Â Â  Defendant entered upon the premises with force or is unlawfully holding the premises with force.

3.

Â Â Â Â Â  Plaintiff is entitled to possession of the premises, because:

Â Â Â Â Â  _____Â Â Â Â Â Â Â  30-day notice (month-to-month tenancy)

Â Â Â Â Â  _____Â Â Â Â Â Â Â  30-day notice (cause)

Â Â Â Â Â  _____Â Â Â Â Â Â Â  Other notice (explain) ________

Â Â Â Â Â  _____Â Â Â Â Â Â Â  No notice (explain) _________

Â Â Â Â Â  A COPY OF ANY NOTICE RELIED UPON IS ATTACHED

Â Â Â Â Â  Wherefore, plaintiff prays for possession of the premises, costs and disbursements and attorney fees, if applicable.

__________________

Plaintiff

______________________________________________________________________________

Â Â Â Â Â  (2) A copy of the notice relied upon, if any, must be attached to the complaint. [2001 c.596 Â§6 (105.123, 105.124 and 105.126 enacted in lieu of 105.125); 2003 c.378 Â§20]

Â Â Â Â Â  105.128 Landlord action to remove perpetrator of domestic violence, sexual assault or stalking from possession of dwelling unit; retention of possession by victim. In an action for possession of a dwelling unit to which ORS chapter 90 applies:

Â Â Â Â Â  (1) If the defendant raises a defense under ORS 90.449 based upon the defendantÂs status as a victim of domestic violence, sexual assault or stalking and the perpetrator is a tenant of the dwelling unit, the court may issue an order terminating the tenancy of the perpetrator and ordering the perpetrator to vacate the dwelling unit without terminating the tenancy of the other tenants and without awarding possession to the plaintiff.

Â Â Â Â Â  (2) If the action is based upon a notice terminating the tenancy of a perpetrator under ORS 90.445, the court may issue an order upholding the termination of the perpetratorÂs tenancy and ordering the perpetrator to vacate the dwelling unit without the tenancy of the other tenants being terminated and without awarding possession to the plaintiff.

Â Â Â Â Â  (3) If a court issues an order described in subsection (1) or (2) of this section, the court may enter judgment in favor of the plaintiff against the perpetrator. The plaintiff may enforce the judgment against the perpetrator as provided in ORS 105.151, but may not enforce the judgment against any other tenant of the dwelling unit. The sheriff shall remove only the perpetrator from the dwelling unit. The sheriff may not return possession of the dwelling unit to the plaintiff. [2007 c.508 Â§6]

Â Â Â Â Â  Note: 105.128 was added to and made a part of 105.105 to 105.168 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.130 How action conducted; fees; surcharge. (1) Except as provided in this section and ORS 105.135, 105.137 and 105.140 to 105.161, an action pursuant to ORS 105.110 shall be conducted in all respects as other actions in courts of this state.

Â Â Â Â Â  (2) Upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk shall:

Â Â Â Â Â  (a) Collect a filing fee of $13;

Â Â Â Â Â  (b) Collect any other fee authorized by law or ordinance; and

Â Â Â Â Â  (c) With the assistance of the plaintiff or an agent of the plaintiff, complete the applicable summons and provide to the plaintiff or an agent of the plaintiff sufficient copies of the summons and complaint for service.

Â Â Â Â Â  (3) After a complaint is filed under subsection (2) of this section, if the defendant demands a trial, the plaintiff shall pay an additional filing fee of $29 and the defendant shall pay a filing fee of $42.

Â Â Â Â Â  (4) An action pursuant to ORS 105.110 shall be brought in the name of a person entitled to possession as plaintiff. The plaintiff may appear in person or through an attorney. In an action to which ORS chapter 90 applies, the plaintiff may also appear through a nonattorney who is an agent or employee of the plaintiff or an agent or employee of an agent of the plaintiff.

Â Â Â Â Â  (5) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, a state agency may appear in an action brought pursuant to ORS 105.110 through an officer or employee of the agency if:

Â Â Â Â Â  (a) The Attorney General consents to the representation of the agency by an officer or employee in the particular action or in the class of actions that includes the particular action; and

Â Â Â Â Â  (b) The agency, by rule, authorizes an officer or employee to appear on its behalf in the particular type of action being conducted.

Â Â Â Â Â  (6) In addition to the fees charged under subsection (2) of this section, the clerk shall collect a surcharge from the plaintiff at the time a complaint is filed that is subject to the filing fees established by subsection (2) of this section and from a defendant at the time a defendant demands a trial in the action. The surcharge shall be deposited by the State Court Administrator into the State Treasury to the credit of the Housing and Community Services Department Low Income Rental Housing Fund established by ORS 458.350. The amount of the surcharge shall be $10.

Â Â Â Â Â  (7) A document or pleading shall be filed by the clerk only if the fees and surcharges required under this section are paid by the person filing the document or pleading or if an application for a waiver or deferral of fees and court costs is granted by the court under ORS 21.680 to 21.698. Fees and surcharges provided for in this section may not be refunded. [Amended by 1975 c.256 Â§10; 1977 c.877 Â§15; 1979 c.284 Â§94; 1981 c.753 Â§10; 1983 c.581 Â§1; 1985 c.588 Â§16; 1987 c.829 Â§5; 1991 c.92 Â§1; 1993 c.369 Â§17; 1995 c.273 Â§17; 1997 c.801 Â§34; 2003 c.737 Â§Â§47,48; 2005 c.702 Â§Â§53,54,55; 2007 c.493 Â§Â§8,18b; 2007 c.860 Â§8]

Â Â Â Â Â  Note: Section 15 (16), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (16)(a) In addition to the fees provided for in ORS 105.130 (2), for the period commencing September 1, 2007, and ending June 30, 2009, upon filing a complaint in the case of a dwelling unit to which ORS chapter 90 applies, the clerk of the court shall collect a surcharge of $3.

Â Â Â Â Â  (b) In addition to the fees provided for in ORS 105.130 (3), for the period commencing September 1, 2007, and ending June 30, 2009, if the defendant demands a trial after a complaint is filed under ORS 105.130 (2), the plaintiff shall pay a surcharge of $2. [2007 c.860 Â§15(16)]

Â Â Â Â Â  105.132 Assertion of counterclaim. No person named as a defendant in an action brought under ORS 105.105 to 105.168 may assert a counterclaim unless the right to do so is otherwise provided by statute. [1985 c.244 Â§2]

Â Â Â Â Â  105.135 Service and return of summons; posting; contents; use of facsimile. (1) Except as provided in this section, the summons shall be served and returned as in other actions.

Â Â Â Â Â  (2) At the time the clerk collects the filing fee under ORS 105.130, the clerk shall enter the first appearance date on the summons. That date shall be seven days after the judicial day next following payment of filing fees unless no judge is available for first appearance at that time, in which case the clerk may extend the first appearance date for up to seven additional days. At the request of the plaintiff, the clerk may enter a date more than seven days after the judicial day next following payment of filing fees if a judge will be available.

Â Â Â Â Â  (3) Notwithstanding ORCP 10, by the end of the judicial day next following the payment of filing fees:

Â Â Â Â Â  (a) The clerk shall mail a true copy of the summons and complaint by first class mail to the defendant at the premises.

Â Â Â Â Â  (b) The process server shall serve the defendant with a true copy of the summons and complaint at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a true copy of the summons and complaint in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

Â Â Â Â Â  (4) A sheriff may serve a facsimile of a certified true copy of a summons and complaint that is transmitted to the sheriff by a trial court administrator or another sheriff using a telephonic facsimile communication device. A copy of the facsimile must be attached to the sheriffÂs return of service. Before transmitting a summons and complaint to a sheriff under this subsection, the person sending the facsimile must receive confirmation by telephone from the sheriffÂs office that a telephonic facsimile communication device is available and operating.

Â Â Â Â Â  (5) The process server shall indicate the manner in which service was accomplished by promptly filing with the clerk a certificate of service as provided by ORCP 7 F(2)(a).

Â Â Â Â Â  (6) In the case of premises to which ORS chapter 90 applies, the summons shall inform the defendant of the procedures, rights and responsibilities of the parties as specified in ORS 105.137. [Amended by 1975 c.256 Â§11; 1977 c.327 Â§1; 1979 c.854 Â§2; 1981 c.753 Â§11; 1983 c.303 Â§6; 1983 c.581 Â§3; 1985 c.588 Â§14; 1995 c.559 Â§48; 1997 c.577 Â§33; 2007 c.255 Â§3]

Â Â Â Â Â  105.137 Effect of failure of party to appear; attorney fees; judgment of dismissal; scheduling of trial; unrepresented defendant. In the case of a dwelling unit to which ORS chapter 90 applies:

Â Â Â Â Â  (1) If the plaintiff appears and the defendant fails to appear at the first appearance, a default judgment shall be entered in favor of the plaintiff for possession of the premises and costs and disbursements.

Â Â Â Â Â  (2) If the defendant appears and the plaintiff fails to appear at the first appearance, a default judgment shall be entered in favor of the defendant dismissing the plaintiffÂs complaint and awarding costs and disbursements.

Â Â Â Â Â  (3) An attorney at law shall be entitled to appear on behalf of any party, but attorney fees may not be awarded to the plaintiff if the defendant does not contest the action.

Â Â Â Â Â  (4) If the plaintiff dismisses the action before the first appearance, a judgment of dismissal shall be entered in favor of the defendant dismissing the plaintiffÂs complaint and awarding costs and disbursements. The defendant may not recover attorney fees for prejudgment legal services provided after the delivery of written notice of the dismissal by the plaintiff to the defendant, or to an attorney for the defendant, in the manner provided under ORS 90.155.

Â Â Â Â Â  (5) The plaintiff or an agent of the plaintiff may obtain a continuance of the action for as long as the plaintiff or the agent of the plaintiff deems necessary to obtain the services of an attorney at law.

Â Â Â Â Â  (6) If both parties appear in court on the date contained in the summons, the court shall set the matter for trial as soon as practicable, unless the court is advised by the parties that the matter has been settled. The trial shall be scheduled no later than 15 days from the date of such appearance. If the matter is not tried within the 15-day period, and the delay in trial is not attributable to the landlord, the court shall order the defendant to pay rent that is accruing into court, provided the court finds after hearing that entry of such an order is just and equitable.

Â Â Â Â Â  (7)(a) The court shall permit an unrepresented defendant to proceed to trial by directing the defendant to file an answer in writing on a form which shall be available from the court clerk, and to serve a copy upon the plaintiff on the same day as first appearance.

Â Â Â Â Â  (b) The answer shall be in substantially the following form:

______________________________________________________________________________

IN THE _________ COURT FOR

THE COUNTY OF ____________

(Landlord),Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Plaintiff(s),Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  vs.Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.___

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

(Tenant),Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Defendant(s).Â Â Â Â Â Â Â  )

ANSWER

Â Â Â Â Â  I (we) deny that the plaintiff(s) is (are) entitled to possession because:

__ The landlord did not make repairs.

Â Â Â Â Â  List any repair problems: ________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

__ The landlord is attempting to evict me (us) because of my (our) complaints (or the eviction is otherwise retaliatory).

__ The landlord is attempting to evict me because of my status as a victim of domestic violence, sexual assault or stalking.

__ The eviction notice is wrong.

__ List any other defenses: _________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  I (we) may be entitled as the prevailing party to recover attorney fees from plaintiff(s) if I (we) obtain legal services to defend this action pursuant to ORS 90.255.

Â Â Â Â Â  I (we) ask that the plaintiff(s) not be awarded possession of the premises and that I (we) be awarded my (our) costs and disbursements and attorney fees, if applicable, or a prevailing party fee.

________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ______________

DateÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Signature of defendant(s)

______________________________________________________________________________

Â Â Â Â Â  (8) If an unrepresented defendant files an answer as provided in subsection (7) of this section, the answer may not limit the defenses available to the defendant at trial under ORS chapter 90. If such a defendant seeks to assert at trial a defense not fairly raised by the answer, the plaintiff shall be entitled to a reasonable continuance for the purposes of preparing to meet the defense. [1975 c.256 Â§13; 1979 c.765 Â§5; 1979 c.854 Â§3; 1981 c.753 Â§12; 1989 c.506 Â§19; 1997 c.577 Â§34; 2005 c.391 Â§33; 2007 c.508 Â§14]

Â Â Â Â Â  105.138 Compelling arbitration; procedure. (1) Notwithstanding ORS 105.137 (6), if a party to an action to which ORS 90.505 to 90.840 apply moves for an order compelling arbitration and abating the proceedings, the court shall summarily determine whether the controversy between the parties is subject to an arbitration agreement enforceable under ORS 90.610 (2) and, if so, shall issue an order compelling the parties to submit to arbitration in accordance with the agreement and abating the action for not more than 30 days, unless the parties agree to an order of abatement for a longer period acceptable to the court.

Â Â Â Â Â  (2) If the court issues an order compelling arbitration under subsection (1) of this section, the court may not order the payment of rent into court pending the arbitration unless the court finds such an order is necessary to protect the rights of the parties. [1989 c.918 Â§7; 1991 c.844 Â§20; 1995 c.559 Â§46; 2001 c.596 Â§49a; 2007 c.508 Â§15]

Â Â Â Â Â  105.139 Burden of proof in certain cases. If a landlord brings an action for possession under ORS 90.403 and the person in possession contends that the tenant has not vacated the premises, the burden of proof is on the defendant as to that issue. [1983 c.303 Â§3; 1993 c.369 Â§34; 2003 c.378 Â§21; 2005 c.22 Â§81; 2005 c.391 Â§30]

Â Â Â Â Â  105.140 Continuance. No continuance shall be granted to a defendant for a longer period than two days unless:

Â Â Â Â Â  (1) The defendant gives an undertaking to the adverse party with good and sufficient security, to be approved by the court, conditioned for the payment of the rent that may accrue if judgment is rendered against the defendant; or

Â Â Â Â Â  (2) In an action for the recovery of the possession of a dwelling unit to which ORS chapter 90 applies, the court orders a defendant to pay rent into court as it becomes due from the commencement of the action until entry of a general judgment in the action. If a defendant fails to pay rent into court as ordered under this subsection, the action shall be tried forthwith. [Amended by 1973 c.559 Â§36; 1977 c.365 Â§2; 1979 c.854 Â§4; 2003 c.576 Â§237]

Â Â Â Â Â  105.145 Judgment on trial by court; duties of parties to stipulated agreement. (1) If an action is tried by the court without a jury, and after hearing the evidence the court concludes that the complaint is not true, the court shall enter judgment against the plaintiff for costs and disbursements. If the court finds the complaint true or if judgment is rendered by default, the court shall render a general judgment against the defendant and in favor of the plaintiff, for restitution of the premises and the costs and disbursements of the action. If the court finds the complaint true in part, the court shall render judgment for the restitution of such part only, and the costs and disbursements shall be taxed as the court deems just and equitable.

Â Â Â Â Â  (2) If, as a result of a court-sponsored or other mediation or otherwise, the plaintiff and defendant agree, in the manner provided by ORCP 67 F for judgment by stipulation, that the defendant shall perform in a certain manner or that the plaintiff shall be paid moneys agreed to be owing by the defendant and that as a result of that performance or payment the defendant shall retain possession of the premises, including retention of possession contingent upon that performance or payment of moneys by the defendant by a certain date, the court shall enter an order or judgment to that effect. In addition, if the plaintiff and defendant agree that the plaintiff shall perform in a certain manner or pay moneys to the defendant by a certain date, the court shall enter an order or judgment to that effect.

Â Â Â Â Â  (3) If, as provided by subsection (2) of this section, the parties enter an order or judgment by stipulation that requires the defendant to perform in a certain manner or make a payment by a certain date and the defendant later demonstrates compliance with the stipulation, the court shall enter a judgment of dismissal in favor of the defendant. [Amended by 1997 c.577 Â§35; 1999 c.603 Â§36; 2003 c.378 Â§22]

Â Â Â Â Â  105.146 Failure of defendant to perform as ordered; judgment of restitution. (1) In an action to recover possession of the premises, if the court has entered an order by stipulation that provides for the defendant to retain possession of the premises contingent upon the defendantÂs performance or payment of moneys by a certain date as provided under ORS 105.145 (2), and the defendant fails to comply with the order, the plaintiff may obtain and enforce a judgment of restitution of the premises pursuant to this section and ORS 105.148 and 105.149.

Â Â Â Â Â  (2) A plaintiff may obtain and enforce a judgment of restitution based upon an order entered as provided under ORS 105.145 (2), provided the order includes only:

Â Â Â Â Â  (a) Future performance or conduct as described in the order for a period of not more than six months following entry of the order;

Â Â Â Â Â  (b) Payment of past due rent and other past due amounts pursuant to a schedule provided in the order for a period of not more than six months following entry of the order;

Â Â Â Â Â  (c) Payment of rent due for future rental periods that follow entry of the order pursuant to a schedule provided in the order for not more than the first three monthly rental periods following entry of the order; and

Â Â Â Â Â  (d) Payment of any costs, disbursements or attorney fees pursuant to a schedule provided in the order.

Â Â Â Â Â  (3) The order shall contain a statement providing that 12 months following the entry of the order, the court shall automatically dismiss the order without further notice to either the plaintiff or the defendant.

Â Â Â Â Â  (4) If the defendant fails to comply with the order, the plaintiff may file with the clerk of the court an affidavit or declaration of noncompliance describing how the defendant has failed to comply. The plaintiff shall attach a copy of the order to the affidavit or declaration. The affidavit or declaration, or the order, must include the terms of the underlying settlement agreement or stipulation or have a copy of the agreement attached.

Â Â Â Â Â  (5) Upon receipt of a plaintiffÂs affidavit or declaration:

Â Â Â Â Â  (a) The court shall enter a judgment of restitution; and

Â Â Â Â Â  (b) The clerk shall issue a notice of restitution as provided by ORS 105.151 and attach to the notice a copy of the plaintiffÂs affidavit or declaration of noncompliance and any attachments for service.

Â Â Â Â Â  (6) The court shall establish a procedure that allows the defendant to request a hearing on the plaintiffÂs affidavit or declaration of noncompliance and delay expiration of the notice of restitution period or execution upon a judgment of restitution pending the hearing.

Â Â Â Â Â  (7) The court shall enter a judgment dismissing the plaintiffÂs action in favor of the defendant without assessment of costs, disbursements, prevailing party fee or attorney fees against either party except as provided in the order and without further notice to either party:

Â Â Â Â Â  (a) Upon receipt of a writing signed by the plaintiff showing compliance with or satisfaction of the order; or

Â Â Â Â Â  (b) Twelve months following entry of the order, unless the plaintiff has filed an affidavit or declaration of noncompliance and the court has found in favor of the plaintiff on the affidavit or declaration. [2001 c.596 Â§10 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§23; 2007 c.508 Â§16]

Â Â Â Â Â  Note: 105.146 to 105.149 were added to and made a part of 105.105 to 105.168 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  105.147 [1999 c.603 Â§4; repealed by 2001 c.596 Â§9 (105.146, 105.148 and 105.149 enacted in lieu of 105.147)]

Â Â Â Â Â  105.148 Contesting plaintiffÂs affidavit or declaration of noncompliance; ex parte review of hearing request; delaying execution upon judgment of restitution. (1)(a) To contest a plaintiffÂs affidavit or declaration of noncompliance under ORS 105.146 and delay expiration of the notice of restitution period or execution upon the judgment of restitution, a defendant shall file a request for hearing with the clerk of the court. The request must be filed prior to issuance by the clerk of a writ of execution of judgment of restitution and must include a statement by the defendant describing how the defendant complied with the order or describing why the defendant should not be required to comply.

Â Â Â Â Â  (b) A court may, as part of the procedure authorized by ORS 105.146 (6), require that a defendant submit a hearing request to the court for ex parte review prior to the defendantÂs filing the request with the clerk. If the court provides for ex parte review, the ex parte review must be available every judicial day for appearance by the defendant before the court within the time period between service of the notice of restitution and the date of expiration of the notice of restitution. The notice of restitution must include or have attached to it a description of the requirements for appearing before the court for ex parte review and a copy of the hearing request form. The court may not require that the defendant notify the plaintiff of the defendantÂs intention to appear before the court. If, after hearing the defendant at the ex parte review, the court finds that the reasons given by the defendant for opposing the plaintiffÂs affidavit or declaration of noncompliance do not relate to the issues listed in ORS 105.149 (2), the court shall deny the request for a hearing.

Â Â Â Â Â  (2) The clerk shall make available a document providing for a request for hearing by a defendant. The document must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

FOR THE COUNTY OF

_________

DefendantÂs Request for Hearing to

Contest an Affidavit or Declaration

of Noncompliance

Case No. _____

Landlord or agent (Plaintiff):

__________________

Â Â Â Â Â  vs.

Tenant/Occupant (Defendant):

__________________

Address of Property:

__________________

__________________

Â Â Â Â Â  1. My landlord has filed a statement with the court saying that I have not complied with a court-approved agreement and that as a result my landlord is entitled to possession of the property.

Â Â Â Â Â  2. I deny the landlord is entitled to possession of the property because (The reason must be one of the following. You must check one or more of these responses and you must explain in section 3.):

Â Â Â Â Â  _____ a. The landlord is wrong. As explained below, I did comply with the agreement.

Â Â Â Â Â  _____ b. Before I could comply with the agreement, the landlord was supposed to do what is explained below, which the landlord did not do.

Â Â Â Â Â  _____ c. The landlord and I changed the agreement and I complied with the agreement as changed. The change we agreed to is explained below.

Â Â Â Â Â  _____ d. The landlord prevented me from keeping the agreement. The way the landlord did that is explained below.

Â Â Â Â Â  _____ e. The agreement was not made in good faith as required by ORS 90.130. The lack of good faith is explained below.

Â Â Â Â Â  _____ f. The portion of the agreement described below was unconscionable as described in ORS 90.135.

Â Â Â Â Â  _____ g. The landlord is required by law or contract to have good cause to force me to move out and my alleged conduct or performance does not meet the standard of good cause, as explained below.

Â Â Â Â Â  _____ h. The landlord is claiming I did not pay rent for a period of time following the date of the agreement. I did not pay that rent because I have claims for money against the landlord to offset the rent. Those claims arise from the landlordÂs violation of the Residential Landlord and Tenant Act or the rental agreement since the date of the court order and are explained below.

Â Â Â Â Â  3. Here is my explanation for the reason or reasons checked above:

___________________________

___________________________

___________________________

Â Â Â Â Â  4. I understand that if I lose in court, I may be responsible for the landlordÂs costs, disbursements, any attorney fees and a prevailing party fee.

Â Â Â Â Â  I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

_______________

(Signature of tenant)

Date: ________

______________________________________________________________________________

Â Â Â Â Â  (3) As an alternative to the document described in subsection (2) of this section, a defendant may request a hearing by use of a notarized affidavit. [2001 c.596 Â§11 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§24; 2005 c.391 Â§35; 2007 c.508 Â§17]

Â Â Â Â Â  Note: See note under 105.146.

Â Â Â Â Â  105.149 Hearing on compliance with order. (1) Upon receipt of a timely filed request for hearing described in ORS 105.148, the clerk of the court:

Â Â Â Â Â  (a) Shall schedule a hearing on the defendantÂs request as soon as practicable;

Â Â Â Â Â  (b) Shall notify both parties of the hearing date;

Â Â Â Â Â  (c) Shall mail or send by facsimile a copy of the defendantÂs request to the plaintiff; and

Â Â Â Â Â  (d) May not issue a writ of execution of judgment of restitution pending the hearing.

Â Â Â Â Â  (2)(a) At the hearing, except as provided in paragraph (b) of this subsection, the court may consider only the following issues:

Â Â Â Â Â  (A) Whether the defendant complied with the order.

Â Â Â Â Â  (B) Whether the plaintiff complied with any requirement of the order that is a predicate to compliance by the defendant.

Â Â Â Â Â  (C) Whether the parties agreed to modify the order and complied with the modified order.

Â Â Â Â Â  (D) Whether one party unfairly prevented compliance by the other party.

Â Â Â Â Â  (b) If ORS chapter 90 applies to a dwelling unit, in addition to the issues described in paragraph (a) of this subsection, the court may consider the following issues:

Â Â Â Â Â  (A) Whether the stipulated agreement was entered into in good faith as required by ORS 90.130 or is unconscionable as described in ORS 90.135.

Â Â Â Â Â  (B) Whether, for a defendant whose noncompliance concerns performance or conduct, the noncompliance constitutes good cause for purposes of an applicable law or contract that requires the plaintiff to have good cause for terminating the tenancy.

Â Â Â Â Â  (C) Whether, for a defendant whose noncompliance concerns a failure to pay rent due for future rental periods pursuant to ORS 105.146 (2)(c), the defendant has claims against the plaintiff for moneys that offset the rent. The defendantÂs claims must be pursuant to ORS chapter 90 or the rental agreement and must have arisen after the entry of the order.

Â Â Â Â Â  (c) The defendant may not raise defenses or claims involving issues other than issues described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) If the court finds in favor of the plaintiff after the hearing, the clerk may issue a writ of execution of judgment of restitution. If the defendant did not appear at the hearing, the clerk may issue the writ immediately. If the defendant did appear, the clerk may issue the writ no earlier than 24 hours after the courtÂs ruling. Further notice to the defendant is not required.

Â Â Â Â Â  (4) If the court finds in favor of the defendant after the hearing, the court shall set aside the judgment. The court may reinstate the order, terminate the order and enter a judgment dismissing the plaintiffÂs action in favor of the defendant, enter a new order or schedule a trial on the plaintiffÂs action as soon as practicable. [2001 c.596 Â§12 (105.146, 105.148 and 105.149 enacted in lieu of 105.147); 2003 c.378 Â§25; 2005 c.391 Â§36]

Â Â Â Â Â  Note: See note under 105.146.

Â Â Â Â Â  105.150 [Repealed by 1989 c.506 Â§20]

Â Â Â Â Â  105.151 Enforcement of judgment of restitution; notice of restitution. (1) If the court renders judgment for restitution of the premises to the plaintiff, the plaintiff may only enforce that judgment in the following manner:

Â Â Â Â Â  (a) Issuance by the clerk of the court and service upon the defendant of a notice of restitution that shall give the defendant four days to move out of the premises, including removal of all personal property; and

Â Â Â Â Â  (b) After the expiration of the four-day period provided in the notice of restitution, issuance by the clerk of the court and service by the sheriff upon the defendant of a writ of execution of judgment of restitution, directing the sheriff to enforce the judgment by removing the defendant and by returning possession of the premises to the plaintiff, along with an eviction trespass notice from the sheriff.

Â Â Â Â Â  (2) Following entry of judgment for restitution of the premises in favor of a plaintiff, or any date for possession as specified in the judgment, whichever is later, the plaintiff may request that the clerk of the court in which the judgment is entered issue a notice of restitution. The notice of restitution shall order the defendant to move out of the premises, including removing all personal property, in no less than four days. The plaintiff may direct the clerk to extend the notice period beyond four days. Following payment of any required fees, the clerk shall issue the notice.

Â Â Â Â Â  (3) This section does not prevent a landlord in a tenancy to which ORS chapter 90 does not apply from exercising a right of entry provided by law and described in ORS 105.105 in order to recover possession of the premises, provided that the right of entry is stated in the rental agreement between the parties. [2001 c.596 Â§14 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§26]

Â Â Â Â Â  105.152 Form of notice of restitution for judgment entered under ORS 105.146. If the court entered a judgment pursuant to ORS 105.146, a notice of restitution issued by the clerk of the court pursuant to ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT FOR

THE COUNTY OF _________

Notice of Restitution

because of not complying

with a court-approved agreement

Case Number ______

TO: _____________________

(Tenant/Defendant)

___________________________

(Address of rental property)

Â Â Â Â Â  You and your landlord made a court-approved agreement allowing you to stay in the property. Your landlord claims that you have not kept that agreement. (A copy of the landlordÂs claim is attached.) Unless you can prove to the court why you should not have to move out, you must move by the MOVE OUT DATE listed below. If you do not, the landlord can have the Sheriff physically remove you.

Â Â Â Â Â  If you believe that you have kept the agreement or that you have a legal reason for not keeping the agreement, you are entitled to a court hearing. Legal reasons are listed in ORS 105.148 and 105.149. They include the landlord interfering with your effort to keep the agreement and your complying with a modification of the agreement made by you and your landlord.

Â Â Â Â Â  To request a hearing, you must go to the court and complete a form explaining why you believe that you have kept (or should not be required to keep) the agreement. You have to do this before _____ a.m./p.m. on_________. The Sheriff will not physically remove you from the property before the hearing.

Â Â Â Â Â  If the judge rules against you at the hearing, the landlord can have the Sheriff physically remove you.

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

Â Â Â Â Â  If you do not request a hearing, you must move out of the property no later than 11:59 p.m. on the Move Out Date.

Â Â Â Â Â  If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

__________________

Deputy Court Administrator

______________________________________________________________________________

[2001 c.596 Â§15 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§27]

Â Â Â Â Â  105.153 Form of notice of restitution for judgment not entered under ORS 105.146. If a court entered a judgment other than pursuant to ORS 105.146, a notice of restitution issued by the clerk of the court pursuant to ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

In the Circuit Court for the

County of _________

NOTICE OF RESTITUTION

Case Number _________

TO: __________________

(Defendant/Tenant)

___________________________

___________________________

___________________________

(Address of property)

DEADLINE TO MOVE OUT

MOVE OUT DATE: _________

Â Â Â Â Â  The Court has ordered you to move out of the property. You must move out no later than 11:59 p.m. on the Move Out Date.

Â Â Â Â Â  If you and everyone else living there do not move out by that time, the Sheriff will physically remove you. You must also move all of your belongings by that time. Anything you leave behind will be stored or disposed of as allowed by law.

________________________

Deputy Court Administrator

______________________________________________________________________________

[2001 c.596 Â§16 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.154 [1995 c.559 Â§50 (enacted in lieu of 105.155); 1995 c.658 Â§70a; 1997 c.577 Â§Â§36,37; 1999 c.603 Â§37; repealed by 2001 c.596 Â§13 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.155 [Amended by 1979 c.765 Â§6; 1985 c.588 Â§15; 1993 c.369 Â§27; repealed by 1995 c.559 Â§49 (105.154 enacted in lieu of 105.155)]

Â Â Â Â Â  105.156 Form of writ of execution for judgment of restitution. The writ of execution of judgment of restitution referred to in ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

State of
Oregon
,Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  WRIT OF

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.Â Â Â Â Â Â Â  EXECUTION OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  JUDGMENT OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  RESTITUTION

County of _____Â Â Â Â Â Â Â Â  )

To the Sheriff:

Â Â Â Â Â  This was an eviction action for possession of the following premises:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________(city)

Â Â Â Â Â  ______________________(county)

Â Â Â Â Â  Judgment was entered that the plaintiff have restitution of the premises and that the plaintiff may be entitled to court costs and disbursements.

Â Â Â Â Â  In the name of the State of
Oregon
, you are ordered to enforce and serve this writ on the defendant, in the manner provided in ORS 105.161.

Â Â Â Â Â  You are ordered to enter the premises and remove the defendant and any other individual present on the premises who is subject to the judgment and return possession of the premises to the plaintiff. You may use all reasonable force that may be necessary to enter the premises and remove individuals who are subject to the judgment.

Â Â Â Â Â  The plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises following the removal of the defendant and the return of possession of the premises, as provided by ORS 105.165.

Â Â Â Â Â  DATED this ___ day of ______, ___.

__________________

Deputy Court Administrator

__________________

Plaintiff

__________________

Address

__________________

City/State/Zip

______________________________________________________________________________

[2001 c.596 Â§17 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§29; 2005 c.391 Â§37; 2007 c.255 Â§4]

Â Â Â Â Â  105.157 Form of eviction trespass notice. The eviction trespass notice referred to in ORS 105.151 must be in substantially the following form:

______________________________________________________________________________

EVICTION TRESPASS NOTICE

Occupants of these premises located at:

__________________

__________________

__________________

have been evicted by an order of the court in ___________ vs. ___________, Case Number _________.

Â Â Â Â Â  Trespassing or entering into or upon these premises without written consent of the landlord will result in arrest and prosecution.

Â Â Â Â Â  Any personal property present on these premises at the time this notice was served, (date) _______________, is in the possession of the landlord and may be redeemed by contacting the landlord at:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

DATED _______________

_______________

SHERIFF

______________________________________________________________________________

[2001 c.596 Â§18 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§30]

Â Â Â Â Â  105.158 Service of notice of restitution. (1) For purposes of this section, Âprocess serverÂ means any competent person 18 years of age or older who:

Â Â Â Â Â  (a) Is a resident of the State of
Oregon
;

Â Â Â Â Â  (b) Is not the plaintiff, a relative of the plaintiff or an agent of the plaintiff for purposes of management of the premises;

Â Â Â Â Â  (c) Is a person regularly employed in the business of serving process; and

Â Â Â Â Â  (d) Charges a fee no greater than that set by ORS 21.410 (1)(a) for service of the notice of restitution.

Â Â Â Â Â  (2) The sheriff or a process server shall serve the notice of restitution under ORS 105.152 or 105.153 in the manner provided by this subsection. Notwithstanding ORCP 10, by the end of the next judicial day following the payment of fees:

Â Â Â Â Â  (a) The sheriff or process server shall mail a copy of the notice of restitution by first class mail to the defendant at the premises; and

Â Â Â Â Â  (b) The sheriff or process server shall serve the notice of restitution at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching a copy of the notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession.

Â Â Â Â Â  (3) If service of the notice of restitution is made by a process server, by the end of the next judicial day following service the process server shall file with the clerk of the court a certificate of service in the same manner as provided by ORCP 7 F(2)(a). [2001 c.596 Â§19 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.304 Â§8]

Â Â Â Â Â  105.159 Computation of time before plaintiff may request writ of execution. (1) Notwithstanding ORCP 10, the four-day period specified in ORS 105.151 (2) shall:

Â Â Â Â Â  (a) Commence at 12:01 a.m. on the day following mailing and service of the notice of restitution pursuant to ORS 105.158, including a Saturday or a Sunday or other legal holiday; and

Â Â Â Â Â  (b) End on the fourth calendar day following the mailing and service except that if the fourth day is a Saturday or a Sunday or other legal holiday, the period shall end at 12 midnight of the day preceding the next judicial day.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at any time after the expiration of the period provided in the notice of restitution, the plaintiff may request that the clerk of the court issue a writ of execution of judgment of restitution directing the sheriff to enforce the judgment of restitution by returning possession of the premises to the plaintiff. Following payment of any required fees, the clerk shall issue the writ in substantially the form provided by ORS 105.156.

Â Â Â Â Â  (3) Unless the judgment otherwise provides, the clerk may not issue a notice of restitution or a writ of execution of judgment of restitution more than 60 days after the judgment is entered or after any date for possession as specified in the judgment, whichever is later. [2001 c.596 Â§20 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154)]

Â Â Â Â Â  105.160 [Repealed by 1977 c.365 Â§3 and 1977 c.416 Â§5]

Â Â Â Â Â  105.161 Service and enforcement of writ of execution and eviction trespass notice. (1) Following issuance of the writ of execution of judgment of restitution and payment of any fees required by the sheriff, the sheriff shall immediately enforce and serve the writ upon the defendant, along with the eviction trespass notice, as follows:

Â Â Â Â Â  (a) The sheriff shall mail a copy of the writ and the eviction trespass notice by first class mail to the defendant at the premises;

Â Â Â Â Â  (b) The sheriff shall serve the writ and the eviction trespass notice at the premises by personal delivery to the defendant or, if the defendant is not available for service, by attaching the writ and notice in a secure manner to the main entrance to that portion of the premises of which the defendant has possession;

Â Â Â Â Â  (c) Immediately following the service of the writ and the eviction trespass notice, the sheriff shall return possession of the premises to the plaintiff by removing the defendant or any other person subject to the judgment; and

Â Â Â Â Â  (d) Following the sheriffÂs removal of the defendant and return of possession of the premises to the plaintiff, the plaintiff shall be responsible for removing, storing and disposing of any personal property left by the defendant on the premises, as provided by ORS 105.165.

Â Â Â Â Â  (2) Following issuance of the writ, at the plaintiffÂs request, the sheriff shall delay enforcement and service of the writ.

Â Â Â Â Â  (3) Any writ not enforced and served within 30 days following issuance shall expire and become unenforceable.

Â Â Â Â Â  (4) A judgment may not be enforced if the parties have entered a new rental agreement or if the plaintiff has accepted rent for a period of occupancy beginning after the judgment was entered. [2001 c.596 Â§21 (105.151, 105.152, 105.153, 105.156, 105.157, 105.158, 105.159 and 105.161 enacted in lieu of 105.154); 2003 c.378 Â§31]

Â Â Â Â Â  105.165 Alternative method of removing, storing and disposing of tenantÂs personal property; requirements; landlord liability. (1) If ORS chapter 90 applies to a dwelling unit, following restitution of the premises to the plaintiff by the sheriff pursuant to ORS 105.161, the plaintiff shall remove, store and dispose of any personal property left by the defendant on the premises as provided in ORS 90.425 or 90.675.

Â Â Â Â Â  (2) If ORS chapter 90 does not apply to a premises, the plaintiff or landlord shall remove, store and dispose of any personal property left by the defendant or tenant upon the premises following recovery of possession of the premises by the plaintiff or landlord:

Â Â Â Â Â  (a) Pursuant to any landlordÂs lien available under ORS 87.162;

Â Â Â Â Â  (b) As provided by any rental agreement between the plaintiff or landlord and the defendant or tenant; or

Â Â Â Â Â  (c) At the plaintiff or landlordÂs discretion, by following the process described in ORS 90.425 (2), (3) and (5) to (11) and (13) to (16) except that:

Â Â Â Â Â  (A) The plaintiff or landlord may require payment of any amount owed by the defendant or tenant to the plaintiff or landlord prior to allowing the defendant or tenant to remove or recover the personal property if the payment requirement is stated in the written notice; and

Â Â Â Â Â  (B) ORS 90.425 may be applied to address only the rights and obligations of the plaintiff or landlord and defendant or tenant in the personal property and not the rights of other parties.

Â Â Â Â Â  (3) Any cost incurred by the plaintiff for execution pursuant to ORS 105.151 or 105.158 to 105.161 or for removal, storage or sale of the defendantÂs property under this section and not recovered pursuant to ORS 90.425 (13) or 90.675 (13) shall be added to the judgment.

Â Â Â Â Â  (4) If the plaintiff fails to permit the defendant to recover possession of the defendantÂs personal property under subsection (1) of this section, the defendant may recover from the plaintiff, in addition to any other amount provided by law, twice the actual damages or twice the monthly rent, whichever is greater. [1981 c.753 Â§9; 1989 c.506 Â§23; 1989 c.910 Â§5; 1993 c.369 Â§18; 1995 c.559 Â§51; 1997 c.577 Â§39; 2001 c.596 Â§48; 2003 c.378 Â§32; 2003 c.658 Â§10]

Â Â Â Â Â  105.168 Minor as party in proceedings pertaining to residential dwellings. Notwithstanding ORCP 27 or any other provision of law, a minor, as defined in ORS 109.697 and who is a tenant as defined under ORS 90.100, may appear as a party without appointment of a guardian or guardian ad litem in an action for forcible entry or wrongful detainer, under ORS 105.105 to 105.168 regarding possession of a residential dwelling unit to which ORS chapter 90 applies, or in an action based upon a contract for a residential dwelling unit or for utility services provided to that unit. [1993 c.369 Â§31]

EASEMENT OWNER OBLIGATIONS

Â Â Â Â Â  105.170 Definitions for ORS 105.170 to 105.185. For purposes of ORS 105.170 to 105.185:

Â Â Â Â Â  (1) ÂEasementÂ means a nonpossessory interest in the land of another which entitles the holders of an interest in the easement to a private right of way, embodying the right to pass across anotherÂs land.

Â Â Â Â Â  (2) ÂHolders of an interest in an easementÂ means those with a legal right to use the easement, including the owner of the land across which the easement passes if the owner of the land has the legal right to use the easement. [1989 c.660 Â§1; 1991 c.49 Â§1]

Â Â Â Â Â  105.175 Easement to be kept in repair; sharing costs; agreements. (1) The holders of an interest in any easement shall maintain the easement in repair.

Â Â Â Â Â  (2) The cost of maintaining the easement in repair shall be shared by each holder of an interest in the easement, pursuant to the terms of any agreement entered into by the parties for that purpose or any recorded instrument creating the easement. Any such agreement, or a memorandum thereof, shall be recorded in the real property records of the county in which the easement is located. Failure to record the agreement shall not affect the enforceability of the agreement among the parties to the agreement and any other person with actual notice of the agreement.

Â Â Â Â Â  (3) The cost of maintaining the easement in repair in the absence of an agreement and in the absence of maintenance provisions in a recorded instrument creating the easement shall be shared by each holder of an interest in the easement in proportion to the use made of the easement by each holder of an interest in the easement.

Â Â Â Â Â  (4) Unless inconsistent with an agreement between the holders of an interest in an easement or a recorded instrument creating the easement, in determining proportionate use and settling conflicts the following guidelines apply:

Â Â Â Â Â  (a) The frequency of use and the size and weight of vehicles used by the respective parties are relevant factors.

Â Â Â Â Â  (b) Unless inappropriate, based on the factors contained in paragraph (a) of this subsection or other relevant factors, costs for normal and usual maintenance of the easement and costs of repair of the easement damaged by natural disasters or other events for which all holders of an interest in the easement are blameless may be shared on the basis of percentages resulting from dividing the distance of total normal usage of all holders of an interest in the easement into the normal usage distance of each holder of an interest in the easement.

Â Â Â Â Â  (c) Those holders of an interest in the easement that are responsible for damage to the easement because of negligence or abnormal use shall repair the damage at their sole expense. [1989 c.660 Â§Â§2,3,4; 1991 c.49 Â§2]

Â Â Â Â Â  105.180 Action for failure to comply with duty of holder; recovery of costs; arbitration. (1) If any holder of an interest in an easement fails to maintain the easement contrary to an agreement or contrary to the maintenance provisions of a recorded instrument creating the easement or, in the absence of an agreement or recorded instrument imposing maintenance obligations, fails after demand in writing to pay the holderÂs proportion of the cost as indicated in ORS 105.175 (3) and (4), a civil action for money damages or specific performance or contribution may be brought against that person in a court of competent jurisdiction by one or more of the other holders of an interest in the easement, either jointly or severally. In any such civil action, the court may order such equitable relief as may be just in the circumstances. Nothing in ORS 105.170 to 105.185 shall impose a maintenance obligation on the holder of an interest in an easement based on the maintenance provisions in an instrument creating the easement if such holder is not a party to such instrument, whether the instrument is recorded or not, after such holder ceases to use the easement.

Â Â Â Â Â  (2) The prevailing party shall recover all court costs, arbitration fees and attorney fees.

Â Â Â Â Â  (3) Any holder of an interest in the easement may apply to the court of competent jurisdiction where the easement is located and that has jurisdiction over the amount in controversy for the appointment of an impartial arbitrator to apportion the cost, and the matter may be arbitrated in accordance with ORS 36.600 to 36.740. The application may be made before, during or after performance of the maintenance work. [1989 c.660 Â§5; 1991 c.49 Â§3; 2003 c.598 Â§34]

Â Â Â Â Â  105.185 Application of ORS 105.170 to 105.185. The provisions of ORS 105.170 to 105.185:

Â Â Â Â Â  (1) Apply to all easements existing on or created after January 1, 1992; and

Â Â Â Â Â  (2) Do not apply to rights of way held or used by providers of public services including, but not limited to, railroad common carriers, pipeline companies, public utilities, electric cooperatives, peopleÂs utility districts, water utility districts, municipally owned utilities and telecommunications utilities, when used for the sole purpose of provision of service or maintaining or repairing facilities for the provision or distribution of service. [1989 c.660 Â§6; 1991 c.49 Â§4]

MODIFICATION OF LEASE TERMS

Â Â Â Â Â  105.190 Covenant of good faith and fair dealing; rights and obligations of parties. Whenever a covenant of good faith and fair dealing is implied in the lease of real property, a partyÂs rights or duties under such covenant may be modified only by express provision in the lease agreement. [1997 c.845 Â§1]

PARTITION

Â Â Â Â Â  105.205 Who may maintain partition. When several persons hold real property as tenants in common, in which one or more of them have an estate of inheritance, or for life or years, or when several persons hold as tenants in common a vested remainder or reversion in any real property, any one or more of them may maintain a suit for the partition of the real property according to the respective rights of the persons interested therein, and for a sale of all or a part of the property if it appears that a partition cannot be had without great prejudice to the owner.

Â Â Â Â Â  105.210 When and how partition prevented. (1) If the court finds that the property can neither be partitioned nor sold without great prejudice to the owners, the court may receive evidence as to the value of the respective interests, fix the value thereof, and make an order permitting an owner to borrow money upon the property with which to pay off the interest, as so fixed, of another owner. Subject to subsection (2) of this section, an owner whose interest in the property is to be satisfied shall be fully discharged by proof of payment filed with the court of the amount fixed by the court as the value of that ownerÂs interest. A discharged owner shall have no further interest in or claim upon the property.

Â Â Â Â Â  (2) A court may not order the discharge of an interest of a public body in real property without the consent of the governing body of the public body. [Amended by 2001 c.606 Â§1]

Â Â Â Â Â  105.215 Complaint. The interest of all known and unknown persons in the property shall be specifically and particularly set forth in the complaint for partition, as far as known to the plaintiff. If one or more of the parties, or the share or quantity of interest of any of the parties, is unknown to the plaintiff or is uncertain or contingent, or if the ownership of the inheritance depends upon an executory devise, or the remainder is a contingent remainder, so that the parties cannot be named, that fact shall be set forth in the complaint.

Â Â Â Â Â  105.220 Tenants and lien creditors as defendants; liens on undivided interests. The plaintiff shall make a tenant in dower, by the curtesy, for life or for years of any portion of the entire property and creditors having a lien upon any portion of the property defendants in the suit. When the lien is upon an undivided interest or estate of any of the parties and a partition is made, it is thenceforth a lien only upon the share assigned to such party; but such share shall be first charged with its just proportion of the cost of the partition in preference to such lien.

Â Â Â Â Â  105.225 Summons; to whom directed. The summons shall be directed by name to all the tenants in common who are known, to all lien creditors who are made parties to the suit and generally to all persons unknown having or claiming an interest or estate in the property.

Â Â Â Â Â  105.230 Service by publication. If a party having a share or interest in or lien upon the property is unknown or cannot be found, and such fact is made to appear by affidavit, the summons may be served on the unknown or unlocated party by publication, directed by the court or judge, as in ordinary cases. When service of the summons is made by publication it must be accompanied by a brief description of the property which is the subject of the suit. [Amended by 1979 c.284 Â§95]

Â Â Â Â Â  105.235 Answer. The defendant shall set forth in the answer the nature and extent of the interest of the defendant in the property. If the defendant is a lien creditor the defendant shall set forth how the lien was created, the amount of the debt secured thereby and remaining due, and whether such debt is secured in any other way, and if so, the nature of the other security.

Â Â Â Â Â  105.240 Rights determinable; ascertainment of title where defendant defaults or sale is necessary. The rights of the plaintiffs and defendants may be put in issue, tried and determined in the suit. If a defendant fails to answer, or if a sale of the property is necessary, the title shall be ascertained by proof to the satisfaction of the court before the judgment for partition or sale is given. [Amended by 2003 c.576 Â§361]

Â Â Â Â Â  105.245
Sale
or partition ordered by court. If it is alleged in the complaint and established by evidence, or if it appears by the evidence to the satisfaction of the court without an allegation in the complaint, that the property or any part of it is so situated that partition cannot be made without great prejudice to the owners, the court may order a sale of the property, and for that purpose may appoint one or more referees. Otherwise, upon the requisite proofs being made, it shall enter a judgment requiring a partition according to the respective rights of the parties, as ascertained by the court. The court shall appoint three referees to partition the property and shall designate the portion to remain undivided for the owners whose interest remain unknown or not ascertained. [Amended by 2003 c.576 Â§362]

Â Â Â Â Â  105.250 Compensation when equal partition cannot be made. When it appears that partition cannot be made without prejudice to the rights and interests of some of the parties, the court may adjudge compensation to be made by one party to another on account of the inequality of partition. Compensation shall not be required to be paid to others by owners unknown, nor by infants unless it appears that an infant has personal property sufficient for that purpose, and that the interest of the infant will be promoted thereby.

Â Â Â Â Â  105.255 How referees make partition; report. In making the partition the referees shall divide the property and allot the several portions thereof to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties as determined by the court. They shall designate the several portions by proper landmarks, and may employ a surveyor with the necessary assistants to aid them. The referees shall make a report of their proceedings, specifying therein the manner of executing their trust and describing the property divided and the shares allotted to each party with a particular description of each share.

Â Â Â Â Â  105.260 Power of court over report; final judgment. The court may confirm or set aside the report in whole or in part and if necessary appoint new referees. Upon the report being confirmed, a judgment shall be given stating that the partition shall be effectual forever. Except as provided in ORS 105.265, the judgment is binding and conclusive:

Â Â Â Â Â  (1) On all parties named therein, and their legal representatives, who have at the time any interest in any part of the property divided as owners in fee or as tenants for life or for years.

Â Â Â Â Â  (2) On all parties named therein, and their legal representatives, entitled to the reversion, remainder or inheritance of the property or any part thereof after the termination of a particular estate therein, or who by any contingency may be entitled to a beneficial interest in the property.

Â Â Â Â Â  (3) On all parties named therein, or their legal representatives, who have an interest in any undivided share of the property as tenants for years or for life.

Â Â Â Â Â  (4) On all persons interested in the property who are unknown, to whom notice was given of the application for partition by publication, as directed by ORS 105.230.

Â Â Â Â Â  (5) On all persons claiming from parties or persons listed in subsections (1) to (4) of this section. [Amended by 2003 c.576 Â§363]

Â Â Â Â Â  105.265 Persons not affected by judgment. The judgment provided for in ORS 105.260 shall not affect tenants for years or for life of the whole of the property which is the subject of partition. Except as provided in ORS 105.260, the judgment and partition shall not preclude any person from claiming title to the property in question, or from controverting the title of the parties between whom the partition was made. [Amended by 2003 c.576 Â§364]

Â Â Â Â Â  105.270 Order of sale on refereesÂ report. If the referees report to the court that the property to be partitioned, or any separate portion thereof, is so situated that a partition thereof cannot be made without great prejudice to the owners, and the court is satisfied that the report is correct, it may, by an order, direct the referees to sell the property or separate portion thereof so situated. [Amended by 2003 c.576 Â§365]

Â Â Â Â Â  105.275 Conclusiveness of order confirming report. If the report of the referee is confirmed the order of confirmation is binding and conclusive upon all parties to the suit.

Â Â Â Â Â  105.280 How sale made; notice of sale. All sales of real property made by the referees shall be made by public auction to the highest bidder in the manner required for the sale of real property on execution. The notice shall state the terms of sale. If the property or any part of it is to be sold subject to a prior estate, charge or lien, that fact shall be stated in the notice.

Â Â Â Â Â  105.285 Distribution of proceeds of sale. The proceeds of the sale of encumbered property shall be distributed by the judgment of the court as follows:

Â Â Â Â Â  (1) To pay the propertyÂs just proportion of the general costs of the suit.

Â Â Â Â Â  (2) To pay the costs of the reference.

Â Â Â Â Â  (3) To satisfy the several liens in their order of priority, by payment of the sums due and to become due, according to the judgment.

Â Â Â Â Â  (4) The residue among the owners of the property sold, according to their respective shares. [Amended by 2003 c.576 Â§366]

Â Â Â Â Â  105.290 Distribution of proceeds by referee or payment into court. The proceeds of sale and the securities taken by the referees, or any part thereof, shall be distributed by them to the persons entitled thereto whenever the court so directs. If no such direction is given, all proceeds and securities shall be paid into court or deposited as directed by the court.

Â Â Â Â Â  105.295 Continuance of suit after proceeds paid into court. When the proceeds of sales of any shares or parcel belonging to known persons who are parties to the suit are paid into court, the suit may be continued as between such parties for the determination by the court of their respective claims thereto. Further testimony may be taken in court, or by a referee, at the discretion of the court, and the court may, if necessary, require the parties to present the facts or law in controversy by pleadings as in an original suit.

Â Â Â Â Â  105.300 When lienholder has other securities. Whenever any party to the suit, who holds a lien upon any part of the property has other securities for the payment of the amount of the lien, the court may, in its discretion, order the securities to be exhausted before a distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property.

Â Â Â Â Â  105.305 Credit allowed. The court shall, in the order of sale, direct the terms of credit which may be allowed for the purchase money of any portion of the premises which it may direct to be sold on credit; and for that portion of which the purchase money is required by ORS 105.370 to be invested for the benefit of unknown owners, infants or parties out of the state. The referees may take separate mortgages and other securities for the whole or convenient portions of the purchase money of such parts of the property as are directed by the court to be sold on credit, in the name of the clerk of the court and the clerkÂs successor in office. When there is a known owner of full age, the security for the share of the owner shall be executed in the name of the owner.

Â Â Â Â Â  105.310 Setting off estate for life or years in part not sold. When only a part of the property is ordered to be sold, the whole of an estate for life or years in an undivided share of the property may be set off in any part of the property not ordered to be sold.

Â Â Â Â Â  105.315 Disposition of life estate or leasehold. When the estate of any tenant for life or years in any undivided part of the property in question was admitted by the parties or ascertained by the court to be existing at the time of the order of sale, and the person entitled to such estate was made a party to the suit, the estate may be first set off out of any part of the property and a sale made of such parcel subject to the tenants prior unsold estate; but if in the judgment of the court a due regard to the interest of all the parties requires that such estate should also be sold, the sale of the estate may be ordered.

Â Â Â Â Â  105.320 Compensation of tenants in case of sale. Any person entitled to an estate for life or years in any undivided part of the property, whose estate has been sold, shall be entitled to receive such sum in gross as is, deemed, upon principles of law applicable to annuities, a reasonable satisfaction for the estate. If the person so entitled consents to that sum, the person shall accept it by executing an instrument that is duly acknowledged or proved in the same manner as deeds for the purpose of record, and filed with the clerk.

Â Â Â Â Â  105.325 When court determines value of tenancy. If a tenant does not consent pursuant to ORS 105.320, before the report of sale, the court shall ascertain and determine what proportion of the proceeds of the sale, after deducting expenses, will be a just and reasonable sum to be invested for the tenantÂs benefit, and shall order that sum to be deposited in court for that purpose.

Â Â Â Â Â  105.330 Rules for determining value of certain estates. The proportion of the proceeds of the sale to be invested, as provided in ORS 105.325, shall be ascertained and determined as follows:

Â Â Â Â Â  (1) If an estate in dower or curtesy is included in the order of sale its proportion shall be one-half of the proceeds of the sale of the property, or of the sale of the undivided share in the property upon which the claim or dower existed.

Â Â Â Â Â  (2) If any other estate for life or years is included in the order of sale its proportion shall be the whole proceeds of the sale of the property, or of the sale of an undivided share of the property in which the estate existed.

Â Â Â Â Â  105.335 Protection of unknown tenants. If any person entitled to an estate for life or years is unknown, the court shall provide for the protection of the rights of the person in the same manner, as far as possible, as if the person were known and had appeared.

Â Â Â Â Â  105.340 Provision for future rights or interests. In all cases of sales in partition when it appears that any person has a vested or contingent future right or estate in any of the property sold, the court shall ascertain and settle the proportional value of the contingent or vested right or estate according to the principles of law applicable to annuities and survivorship, and shall direct such proportion of the proceeds of sale to be invested, secured or paid over in such manner as to protect the rights and interests of the parties. [Amended by 1969 c.591 Â§282]

Â Â Â Â Â  105.345 Notice of terms of sale; separate sale of distinct parcels. In all cases of sales of property, the terms shall be known at the time. If the premises consist of distinct farms or lots they shall be sold separately, or otherwise if the court so directs.

Â Â Â Â Â  105.350 Purchase by referee, conservator or guardian forbidden. Neither of the referees, nor any person for the benefit of either of them, shall be interested in any purchase at a partition sale; nor shall the guardian or conservator of the estate of an infant party be interested in the purchase of any real property that is the subject of the suit, except for the benefit of the infant. All sales contrary to the provisions of this section are void. [Amended by 1973 c.823 Â§99]

Â Â Â Â Â  105.355 Report of sale. After completing the sale the referees shall report it to the court with the description of the different parcels of land sold to each purchaser, the name of the purchaser, the price paid or secured, the terms and conditions of the sale and the securities, if any, taken. The report shall be filed with the clerk.

Â Â Â Â Â  105.360 Exception to report; confirmation of sale; order of confirmation. The report of sale may be excepted to by any party entitled to a share of the proceeds in like manner and with like effect as in ordinary cases. If the sale is confirmed the order of confirmation shall direct the referees to execute conveyances and take securities pursuant to the sale, which acts they are hereby authorized to do. The order shall discharge the property of the estate or interest of every person mentioned in ORS 105.260 and of tenants for life or years of the property sold. The order shall be binding and conclusive upon all such persons as if it were a judgment for the partition of such property and except as provided in ORS 105.350, upon all persons whomsoever as to the regularity of the proceedings concerning such sale. [Amended by 2003 c.576 Â§367]

Â Â Â Â Â  105.365 Purchase by encumbrancer or party entitled to share. When a party entitled to a share of the property, or an encumbrancer entitled to have the lien of the encumbrancer paid out of the sale, becomes a purchaser, the referees may take a receipt for so much of the proceeds of the sale as belongs to the party or the encumbrancer.

Â Â Â Â Â  105.370 Investment of proceeds for certain parties. When there are proceeds of sale belonging to an unknown owner, or to a person without the state who has no legal representative within it, or when there are proceeds arising from the sale of an estate subject to the prior estate of a tenant for life or years, which are paid into court or otherwise deposited by order of the court, such proceeds shall be invested in securities on interest for the benefit of the persons entitled thereto.

Â Â Â Â Â  105.375 In whose name securities taken or investments made. Except as provided in ORS 105.380, security for the proceeds of sale shall be taken or investments of the proceeds shall be made in the name of the clerk of the court and the clerkÂs successors in office, who shall hold the same for the use and benefit of the parties interested, subject to the order of the court.

Â Â Â Â Â  105.380 When securities are payable to parties. When security is taken by the referees on a sale, and the parties interested in the security, by an instrument in writing under their hands delivered to the referees, agree upon the shares and proportions to which they are entitled, or when shares and proportions have been previously adjudged by the court, the securities shall be taken in the names of and payable to the parties entitled thereto, and shall be delivered to such parties upon their receipt therefor. Such agreement and receipt shall be returned and filed with the clerk.

Â Â Â Â Â  105.385 ClerkÂs treatment of securities and investments. The clerk in whose name a security is taken or by whom an investment is made, and the clerkÂs successors in office, shall receive the interest and principal as it becomes due and apply and invest it as the court may direct. The clerk shall file in the office of the clerk all securities taken, and keep an account in a book provided and kept for that purpose in the office, free for inspection by all persons, of investments and moneys received and disposed of by the clerk.

Â Â Â Â Â  105.390 When proceeds paid to conservator or guardian of infant. When the share of an infant is sold, the proceeds of the sale may be paid by the referees making the sale to the guardian of the infant, the conservator of the estate of the infant or the special guardian appointed for the infant in the suit, upon the guardian or conservator giving the security required by law or ordered by the court. [Amended by 1973 c.823 Â§100]

Â Â Â Â Â  105.395 Payment of proceeds to conservator of incapacitated person. When the interest in real property of an incapacitated person has been sold, the share of the incapacitated person of the proceeds shall be given, on the behalf of the incapacitated person, to the conservator of the estate of the incapacitated person if the conservator executes, with sufficient sureties, an undertaking approved by the judge of the court, that the conservator will faithfully discharge the trust reposed in the conservator and will render a true and just account to the person entitled to the proceeds or to the legal representative of the person. [Amended by 1973 c.823 Â§101]

Â Â Â Â Â  105.400 When conservator or guardian may consent to partition. When an infant or an incapacitated person is interested in real estate held in common or in any other manner so as to authorize the infant or incapacitated person being made a party to an action for the partition thereof, the guardian of the infant or incapacitated person or the conservator of the estate of the infant or incapacitated person may consent to a partition without suit and agree upon the share to be set off to the infant or incapacitated person. When the court so orders, the guardian or conservator may execute a release on behalf of the infant or other incapacitated person to the owners of the other shares of the parts to which they are respectively entitled. [Amended by 1973 c.823 Â§102; 1987 c.158 Â§17]

Â Â Â Â Â  105.405 Costs and expenses of partition. (1) The expenses of the referees, including those of a surveyor and assistants of the surveyor when employed, shall be ascertained and allowed by the court, and the amount thereof, together with the fees allowed by law to the referees, shall be paid by the plaintiff, and may be allowed as part of the costs of partition.

Â Â Â Â Â  (2) The reasonable costs of partition, including reasonable attorney fees and disbursements, that are for services performed for the common benefit of all parties, shall be paid by the parties that will share in the lands divided in proportion to their respective interests therein, and shall be included and specified in the judgment. They shall be a lien on the several shares, and the judgment may be enforced by execution against the parties separately. When, however, a controversy arises between some of the parties only, the court may require the expense of such controversy to be paid by any of, or all, the parties thereto. [Amended by 1971 c.502 Â§1; 2003 c.576 Â§368]

HOUSING RECEIVERSHIP

Â Â Â Â Â  105.420 Findings; policy. (1) The Legislative Assembly recognizes that there exists residential property in this state that is insanitary and unsafe and that many citizens, especially those with lower incomes, are forced to live in and occupy these properties.

Â Â Â Â Â  (2) The Legislative Assembly further recognizes that there are residential properties in this state that have not been maintained in compliance with basic sanitary and habitability standards and which have become abandoned. These conditions contribute to the spread of disease and criminal activity, create urban blight and community deterioration, adversely affect the stateÂs economic and social viability and otherwise detrimentally impact the publicÂs health, safety and welfare.

Â Â Â Â Â  (3) In order to correct these conditions, it is necessary to revitalize these residential properties and thus add to the overall housing stock of this state. The Legislative Assembly deems it necessary to authorize county and municipal governments to adopt and implement receivership programs to allow for the upgrading of substandard and abandoned residential properties. [1989 c.649 Â§2]

Â Â Â Â Â  105.425 Definitions for ORS 105.420 to 105.445 and 105.455. As used in ORS 105.420 to 105.445 and 105.455:

Â Â Â Â Â  (1) ÂAbatementÂ means the removal or correction of any condition at a property including demolition that violates the provisions of any duly enacted building or housing code, as well as the making of such other improvements or corrections as are needed to effect the rehabilitation of the property or structure, but not including the closing or physical securing of the structure.

Â Â Â Â Â  (2) ÂBuilding codeÂ or Âhousing codeÂ means any law, ordinance or governmental regulation concerning habitability or the construction, maintenance, operation, occupancy, use or appearance of any property.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the city council, board of commissioners, county court or other managing board of a municipality or county.

Â Â Â Â Â  (4) ÂInterested partyÂ means any person or entity that possesses any legal or equitable interest of record in the property, including but not limited to the holder of any lien or encumbrance of record on the property.

Â Â Â Â Â  (5) ÂPropertyÂ means real property and all improvements thereon including edifices, structures, buildings, unit or part thereof used or intended to be used for residential purposes including single-family, duplex, multifamily structures and mixed-use structures which have one or more residential units. [1989 c.649 Â§3]

Â Â Â Â Â  105.430 Receivership for buildings that constitute threat to public health, safety or welfare; procedure. (1) If residential property is found to be in violation of building or housing codes which the city or county, in the exercise of reasonable discretion believes constitutes a threat to the public health, safety or welfare, the city or county in addition to any other remedies available to it may apply to a court of competent jurisdiction for the appointment of a receiver to perform an abatement.

Â Â Â Â Â  (2) At least 60 days prior to the filing of an application for appointment of a receiver pursuant to ORS 105.420 to 105.455, the city or county shall give written notice by regular mail to all interested parties of its intent to file the application and information relative to:

Â Â Â Â Â  (a) The identity of the property;

Â Â Â Â Â  (b) The violations of the building or housing codes giving rise to the application for the receiver;

Â Â Â Â Â  (c) The name, address and telephone number of the person or department where additional information can be obtained concerning violations and their remedy; and

Â Â Â Â Â  (d) The city or county which may seek the appointment of a receiver pursuant to ORS 105.420 to 105.455 unless action is taken within 60 days by an interested party.

Â Â Â Â Â  (3) A city or county may not apply for the appointment of a receiver pursuant to ORS 105.420 to 105.455 if an interested party has commenced and is then prosecuting in a timely fashion an action or other judicial or nonjudicial proceeding to foreclose a security interest on the property, or to obtain specific performance of or forfeit the purchaserÂs interest in under a land sale contract.

Â Â Â Â Â  (4) Notice of the application for the appointment of a receiver pursuant to ORS 105.420 to 105.455 shall be served on all interested parties.

Â Â Â Â Â  (5) If, following the application for appointment of a receiver, one or more of the interested parties elects to correct the conditions at the property giving rise to the cityÂs or countyÂs application for the appointment of a receiver, the party or parties shall be required to post security in an amount and character as the court deems appropriate to insure timely performance of all work necessary to make corrections, as well as such other conditions as the court deems appropriate to effect the timely completion of the corrections by the interested party or parties.

Â Â Â Â Â  (6) In the event that no interested party elects to act pursuant to subsection (5) of this section or fails to timely perform work undertaken pursuant to subsection (5) of this section, the court shall make a determination that the property is an unsafe or insanitary condition and appoint a receiver to complete the abatement.

Â Â Â Â Â  (7) A receiver may be any one of the following:

Â Â Â Â Â  (a) A housing authority organized under the terms of ORS 456.055 to 456.235;

Â Â Â Â Â  (b) An urban renewal agency organized under the terms of ORS 457.035 to 457.320;

Â Â Â Â Â  (c) A private not-for-profit corporation, the primary purpose of which is the improvement of housing conditions within the city or county; or

Â Â Â Â Â  (d) A city or county agency, bureau or similar subdivision designated by the city or county as being responsible for the rehabilitation of property.

Â Â Â Â Â  (8) A receiver appointed by the court pursuant to ORS 105.420 to 105.455 shall not be required to give security or bond of any sort prior to appointment. [1989 c.649 Â§4; 1995 c.79 Â§34]

Â Â Â Â Â  105.435 Authority of receiver; financing agreements; fee; abatement work exempt from public contracting law. (1) A receiver appointed by the court, pursuant to ORS 105.420 to 105.455, shall have the authority to do any or all of the following unless specifically limited by the court:

Â Â Â Â Â  (a) Take possession and control of the property including the right to enter, modify and terminate tenancies pursuant to ORS 105.105 to 105.161 and to charge and collect rents derived therefrom, applying said sum to the costs incurred due to the abatement and receivership;

Â Â Â Â Â  (b) Negotiate contracts and pay all expenses associated with the operation and conservation of the property including, but not limited to, all utility, fuel, custodial, repair or insurance costs;

Â Â Â Â Â  (c) Pay all accrued property taxes, penalties, assessments and other charges imposed on the property by a unit of government as well as any accruing charge of like nature accruing during the pendency of the receivership;

Â Â Â Â Â  (d) Dispose of any or all abandoned personal property found at the structure; and

Â Â Â Â Â  (e) Enter into contracts and pay for the performance of any work necessary to complete the abatement.

Â Â Â Â Â  (2) In addition to the powers set forth in subsection (1) of this section, the receiver may, under such terms and condition as a court shall allow, enter into financing agreements with public or private lenders and encumber the property therewith so as to have moneys available to correct the conditions at the property giving rise to the abatement.

Â Â Â Â Â  (3) A receiver may charge an administrative fee at an hourly rate approved by the court or at a rate of 15 percent of the total cost of the abatement, whichever the court deems more appropriate.

Â Â Â Â Â  (4) All abatement work done under ORS 105.420 to 105.455 is exempt from the public contracting statutes set forth in ORS 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279A.125, 279A.250 to 279A.290 and 279B.235. [1989 c.649 Â§Â§5,6; 2003 c.794 Â§196]

Â Â Â Â Â  105.440 Review of abatement expenditures by court; lien for unpaid expenses. (1) All moneys expended and all costs and obligations incurred by the receiver in performing the abatement shall be reviewed by the court for reasonableness and their necessity in performing the abatement. To the extent that the court finds the moneys, costs or obligations, or any combination thereof, to be reasonable and necessary, it shall issue an order reciting this fact as well as the amount found to be reasonable and necessary.

Â Â Â Â Â  (2) If the costs and obligations incurred due to the abatement have not been paid, the order of the court shall be filed with the county recorder within 60 days of its filing with the court and shall thereafter constitute a lien on the property. [1989 c.649 Â§7]

Â Â Â Â Â  105.445 Effect on purchase money security interest of lien for unpaid abatement expenses. (1) As used in this section, Âpurchase money security interestÂ means:

Â Â Â Â Â  (a) The interest of a vendor under a land sale contract pertaining to the property if the contract was recorded prior to the issuance of the notice under ORS 105.430 (2);

Â Â Â Â Â  (b) The interest of a mortgagee under a purchase money mortgage if the mortgage was recorded prior to the issuance of the notice under ORS 105.430 (2); or

Â Â Â Â Â  (c) The interest of a beneficiary under a purchase money trust deed if the trust deed was recorded prior to the issuance of the notice under ORS 105.430 (2).

Â Â Â Â Â  (2) Notwithstanding any other provision of law or any purchase money security interest, the issuance of the notice under ORS 105.430 (2) shall constitute a default under the purchase money security interest, and if the violations of the building or housing codes listed in the notice are not corrected within 30 days after the mailing of the notice, the vendor, mortgagee or beneficiary under the purchase money security interest may commence proceedings to exercise the remedies set forth in the purchase money security interest.

Â Â Â Â Â  (3) A lien created by ORS 105.440 (2) shall be prior and superior to any purchase money security interest in the property if:

Â Â Â Â Â  (a) The city or county gave the holder of the purchase money security interest and any vendee, mortgagor or grantor under such purchase money security interest the notice required under ORS 105.430 (2); and

Â Â Â Â Â  (b) The holder of the purchase money security interest has not, prior to the appointment of a receiver under ORS 105.430 (6), initiated proceedings or taken other action to foreclose the purchase money security interest or to otherwise gain possession of the property.

Â Â Â Â Â  (4) A lien created under ORS 105.440 (2) shall, except for property tax liens, assessment liens, liens created by ORS 87.352 to 87.362 and purchase money security interests not covered by subsection (3) of this section, be prior and superior to all other liens, mortgages and encumbrances against the property upon which it is imposed without regard to whether the other liens, mortgages or encumbrances attached to the property before or after the lien created by ORS 105.440 (2) attached. [1989 c.649 Â§8]

Â Â Â Â Â  105.450 Termination of receivership. The receivership authorized pursuant to the terms of ORS 105.420 to 105.455 shall terminate only by an order of the court after a showing by an interested party or the receiver that:

Â Â Â Â Â  (1) The abatement has been completed;

Â Â Â Â Â  (2) The costs and obligations incurred due to the abatement have been paid by an interested party or a lien has been filed pursuant to ORS 105.440; and

Â Â Â Â Â  (3) The interested party will manage the property in conformance with applicable housing codes. [1989 c.649 Â§9]

Â Â Â Â Â  105.455 Short title. ORS 105.420 to 105.430 and 105.455 may be cited as the Oregon Housing Receivership Act. [1989 c.649 Â§1]

SELLERÂS PROPERTY DISCLOSURE STATEMENT

Â Â Â Â Â  105.462 Definitions for ORS 105.462 to 105.490. For purposes of ORS 105.462 to 105.490:

Â Â Â Â Â  (1) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008. ÂFinancial institutionÂ includes a:

Â Â Â Â Â  (a) Trust company, as that term is defined in ORS 706.008;

Â Â Â Â Â  (b) Mortgage banker, as that term is defined in ORS 59.840;

Â Â Â Â Â  (c) Mortgage broker, as that term is defined in ORS 59.840; and

Â Â Â Â Â  (d) Consumer finance company that is licensed under ORS chapter 725.

Â Â Â Â Â  (2) ÂReal estate licenseeÂ has the meaning given that term in ORS 696.010. [2003 c.328 Â§4; 2005 c.287 Â§1]

Â Â Â Â Â  105.464 Form of sellerÂs property disclosure statement. A sellerÂs property disclosure statement must be in substantially the following form:

______________________________________________________________________________

If required under ORS 105.465, a seller shall deliver in substantially the following form the sellerÂs property disclosure statement to each buyer who makes a written offer to purchase real property in this state:

______________________________________________________________________________

INSTRUCTIONS TO THE SELLER

Please complete the following form. Do not leave any spaces blank. Please refer to the line number(s) of the question(s) when you provide your explanation(s). If you are not claiming an exclusion or refusing to provide the form under ORS 105.475 (4), you should date and sign each page of this disclosure statement and each attachment.

Each seller of residential property described in ORS 105.465 must deliver this form to each buyer who makes a written offer to purchase. Under ORS 105.475 (4), refusal to provide this form gives the buyer the right to revoke their offer at any time prior to closing the transaction. Use only the section(s) of the form that apply to the transaction for which the form is used. If you are claiming an exclusion under ORS 105.470, fill out only Section 1.

An exclusion may be claimed only if the seller qualifies for the exclusion under the law. If not excluded, the seller must disclose the condition of the property or the buyer may revoke their offer to purchase anytime prior to closing the transaction. Questions regarding the legal consequences of the sellerÂs choice should be directed to a qualified attorney.

______________________________________________________________________________

(
DO NOT
FILL OUT THIS SECTION UNLESS YOU ARE CLAIMING AN EXCLUSION UNDER ORS 105.470)

Section 1. EXCLUSION FROM ORS 105.462 TO 105.490:

You may claim an exclusion under ORS 105.470 only if you qualify under the statute. If you are not claiming an exclusion, you must fill out Section 2 of this form completely.

Initial only the exclusion you wish to claim.

_____ This is the first sale of a dwelling never occupied. The dwelling is constructed or installed under building or installation permit(s) #_____, issued by________.

_____ This sale is by a financial institution that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

_____ The seller is a court appointed receiver, personal representative, trustee, conservator or guardian.

_____ This sale or transfer is by a governmental agency.

______________________

Signature(s) of Seller claiming exclusion

Date ________

______________________

Buyer(s) to acknowledge SellerÂs claim

Date ________

______________________________________________________________________________

(IF YOU DID NOT CLAIM AN EXCLUSION IN SECTION 1, YOU MUST FILL OUT THIS SECTION.)

Section 2. SELLERÂS PROPERTY DISCLOSURE STATEMENT

(NOT A WARRANTY)

(ORS 105.464)

NOTICE TO THE BUYER: THE FOLLOWING REPRESENTATIONS ARE MADE BY THE SELLER(S) CONCERNING THE CONDITION OF THE PROPERTY LOCATED AT _______________ (ÂTHE PROPERTYÂ).

DISCLOSURES CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLERÂS ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. BUYER HAS FIVE DAYS FROM THE SELLERÂS DELIVERY OF THIS SELLERÂS DISCLOSURE STATEMENT TO REVOKE BUYERÂS OFFER BY DELIVERING BUYERÂS SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLERÂS DISCLOSURE STATEMENT, UNLESS BUYER WAIVES THIS RIGHT AT OR PRIOR TO ENTERING INTO A
SALE
AGREEMENT.

FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY, BUYER IS ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF A QUALIFIED SPECIALIST TO INSPECT THE PROPERTY ON BUYERÂS BEHALF INCLUDING, FOR EXAMPLE, ONE OR MORE OF THE FOLLOWING: ARCHITECTS, ENGINEERS, PLUMBERS, ELECTRICIANS, ROOFERS, ENVIRONMENTAL INSPECTORS, BUILDING INSPECTORS, CERTIFIED HOME INSPECTORS, OR PEST AND DRY ROT INSPECTORS.

Seller _____ is/ _____ is not occupying the property.

I. SELLERÂS REPRESENTATIONS:

The following are representations made by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or any real estate licensee engaged by the seller or the buyer.

*If you mark yes on items with *, attach a copy or explain on an attached sheet.

Â Â Â Â Â  1.Â Â Â Â  TITLE

Â Â Â Â Â  A.Â Â Â  Do you have legal authority to sell the property?Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *B.Â  Is title to the property subject to any of the

Â Â Â Â Â  Â Â Â Â Â Â Â  following:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (1)Â Â Â  First right of refusal

Â Â Â Â Â  (2)Â Â Â  Option

Â Â Â Â Â  (3)Â Â Â  Lease or rental agreement

Â Â Â Â Â  (4)Â Â Â  Other listing

Â Â Â Â Â  (5)Â Â Â  Life estate?

Â Â Â Â Â  *C.Â  Is the property being transferred an

Â Â Â Â Â  Â Â Â Â Â Â Â  unlawfully established unit of land?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *D.Â  Are there any encroachments, boundary

Â Â Â Â Â  Â Â Â Â Â Â Â  agreements, boundary disputes or recent

Â Â Â Â Â  Â Â Â Â Â Â Â  boundary changes?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *E.Â Â  Are there any rights of way, easements,

Â Â Â Â Â  Â Â Â Â Â Â Â  licenses, access limitations or claims that

Â Â Â Â Â  Â Â Â Â Â Â Â  may affect your interest in the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F.Â Â  Are there any agreements for joint

Â Â Â Â Â  Â Â Â Â Â Â Â  maintenance of an easement or right of way?Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *G.Â  Are there any governmental studies, designations,

Â Â Â Â Â  Â Â Â Â Â Â Â  zoning overlays, surveys or notices that would

Â Â Â Â Â  Â Â Â Â Â Â Â  affect the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *H.Â  Are there any pending or existing governmental

Â Â Â Â Â  Â Â Â Â Â Â Â  assessments against the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *I.Â Â Â  Are there any zoning violations or

Â Â Â Â Â  Â Â Â Â Â Â Â  nonconforming uses?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *J.Â Â Â  Is there a boundary survey for the

Â Â Â Â Â  Â Â Â Â Â Â Â  property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *K.Â  Are there any covenants, conditions,

Â Â Â Â Â  Â Â Â Â Â Â Â  restrictions or private assessments that

Â Â Â Â Â  Â Â Â Â Â Â Â  affect the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *L.Â Â  Is the property subject to any special tax

Â Â Â Â Â  Â Â Â Â Â Â Â  assessment or tax treatment that may result

Â Â Â Â Â  Â Â Â Â Â Â Â  in levy of additional taxes if the property

Â Â Â Â Â  Â Â Â Â Â Â Â  is sold?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  2.Â Â Â Â  WATER

Â Â Â Â Â  A.Â Â Â  Household water

Â Â Â Â Â  (1)Â Â Â  The source of the water is (check ALL that apply):

Â Â Â Â Â  Â Â Â Â Â Â Â  [ ]Public [ ]Community [ ]Private

Â Â Â Â Â  Â Â Â Â Â Â Â  [ ]Other ________

Â Â Â Â Â  (2)Â Â Â  Water source information:

Â Â Â Â Â  *a.Â Â  Does the water source require a water permit?Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, do you have a permit?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]No

Â Â Â Â Â  b.Â Â Â Â  Is the water source located on the property?Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  *If not, are there any written agreements for

Â Â Â Â Â  Â Â Â Â Â Â Â  a shared water source?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *c.Â Â  Is there an easement (recorded or unrecorded)

Â Â Â Â Â  Â Â Â Â Â Â Â  for your access to or maintenance of the water

Â Â Â Â Â  Â Â Â Â Â Â Â  source?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  d.Â Â Â Â  If the source of water is from a well or spring,

Â Â Â Â Â  Â Â Â Â Â Â Â  have you had any of the following in the past

Â Â Â Â Â  Â Â Â Â Â Â Â  12 months? [ ]Flow test [ ]Bacteria test

Â Â Â Â Â  Â Â Â Â Â Â Â  [ ] Chemical contents testÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *e.Â Â  Are there any water source plumbing problems

Â Â Â Â Â  Â Â Â Â Â Â Â  or needed repairs?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â Â Â  Are there any water treatment systems for

Â Â Â Â Â  Â Â Â Â Â Â Â  the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  [ ]Leased [ ]Owned

Â Â Â Â Â  B.Â Â Â  Irrigation

Â Â Â Â Â  (1)Â Â Â  Are there any [ ] water rights or [ ] other

Â Â Â Â Â  Â Â Â Â Â Â Â  irrigation rights for the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *(2)Â  If any exist, has the irrigation water been

Â Â Â Â Â  Â Â Â Â Â Â Â  used during the last five-year period?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  *(3)Â  Is there a water rights certificate or other

Â Â Â Â Â  Â Â Â Â Â Â Â  written evidence available?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  C.Â Â Â  Outdoor sprinkler system

Â Â Â Â Â  (1)Â Â Â  Is there an outdoor sprinkler system for the

Â Â Â Â Â  Â Â Â Â Â Â Â  property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â Â Â  Has a back flow valve been installed?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (3)Â Â Â  Is the outdoor sprinkler system operable?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  3.Â Â Â Â  SEWAGE SYSTEM

Â Â Â Â Â  A.Â Â Â  Is the property connected to a public or

Â Â Â Â Â  Â Â Â Â Â Â Â  community sewage system?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â Â Â  Are there any new public or community sewage

Â Â Â Â Â  Â Â Â Â Â Â Â  systems proposed for the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â Â Â  Is the property connected to an on-site septic

Â Â Â Â Â  Â Â Â Â Â Â Â  system?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, was it installed by permit?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  Â Â Â Â Â Â Â  *Has the system been repaired or altered?Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  Has the condition of the system been

Â Â Â Â Â  Â Â Â Â Â Â Â  evaluated and a report issued?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  Has it ever been pumped?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, when? _______________

Â Â Â Â Â  *D.Â  Are there any sewage system problems or

Â Â Â Â Â  Â Â Â Â Â Â Â  needed repairs?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â Â Â  Does your sewage system require on-site

Â Â Â Â Â  Â Â Â Â Â Â Â  pumping to another level?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  4.Â Â Â Â  DWELLING INSULATION

Â Â Â Â Â  A.Â Â Â  Is there insulation in the:

Â Â Â Â Â  (1)Â Â Â  Ceiling?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â Â Â  Exterior walls?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â Â Â  Floors?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â Â Â  Are there any defective insulated doors or

Â Â Â Â Â  Â Â Â Â Â Â Â  windows?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  5.Â Â Â Â  DWELLING STRUCTURE

Â Â Â Â Â  *A.Â  Has the roof leaked?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, has it been repaired?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  B.Â Â Â  Are there any additions, conversions or

Â Â Â Â Â  Â Â Â Â Â Â Â  remodeling?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, was a building permit required?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, was a building permit obtained?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, was final inspection obtained?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  C.Â Â Â  Are there smoke alarms or detectors?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â Â Â  Is there a woodstove included in the sale?Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  Make _______________

Â Â Â Â Â  *E.Â Â  Has pest and dry rot, structural or

Â Â Â Â Â  Â Â Â Â Â Â Â  Âwhole houseÂ inspection been done

Â Â Â Â Â  Â Â Â Â Â Â Â  within the last three years?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F.Â Â  Are there any moisture problems, areas of

Â Â Â Â Â  Â Â Â Â Â Â Â  water penetration, mildew odors or other

Â Â Â Â Â  Â Â Â Â Â Â Â  moisture conditions (especially in the

Â Â Â Â Â  Â Â Â Â Â Â Â  basement)?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  *If yes, explain on attached sheet the frequency and

Â Â Â Â Â  Â Â Â Â Â Â Â  extent of problem and any insurance claims,

Â Â Â Â Â  Â Â Â Â Â Â Â  repairs or remediation done.

Â Â Â Â Â  G.Â Â Â  Is there a sump pump on the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  H.Â Â Â  Are there any materials used in the

Â Â Â Â Â  Â Â Â Â Â Â Â  construction of the structure that are or

Â Â Â Â Â  Â Â Â Â Â Â Â  have been the subject of a recall, class

Â Â Â Â Â  Â Â Â Â Â Â Â  action suit, settlement or litigation?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, what are the materials? ________

Â Â Â Â Â  (1)Â Â Â  Are there problems with the materials?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (2)Â Â Â  Are the materials covered by a warranty?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (3)Â Â Â  Have the materials been inspected?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (4)Â Â Â  Have there ever been claims filed for these

Â Â Â Â Â  Â Â Â Â Â Â Â  materials by you or by previous owners?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, when? ________

Â Â Â Â Â  (5)Â Â Â  Was money received?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  (6)Â Â Â  Were any of the materials repaired or

Â Â Â Â Â  Â Â Â Â Â Â Â  replaced?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  6.Â Â Â Â  DWELLING SYSTEMS AND FIXTURES

Â Â Â Â Â  Â Â Â Â Â Â Â  If the following systems or fixtures are included

Â Â Â Â Â  Â Â Â Â Â Â Â  in the purchase price, are they in good working

Â Â Â Â Â  Â Â Â Â Â Â Â  order on the date this form is signed?

Â Â Â Â Â  A.Â Â Â  Electrical system, including wiring, switches,

Â Â Â Â Â  Â Â Â Â Â Â Â  outlets and serviceÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â Â Â  Plumbing system, including pipes, faucets,

Â Â Â Â Â  Â Â Â Â Â Â Â  fixtures and toiletsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â Â Â  Water heater tankÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â Â Â  Garbage disposalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  E.Â Â Â Â  Built-in range and ovenÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  F.Â Â Â Â  Built-in dishwasherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  G.Â Â Â  Sump pumpÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  H.Â Â Â  Heating and cooling systemsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  I.Â Â Â Â Â  Security system [ ]Owned [ ]LeasedÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  J.Â Â Â Â Â  Are there any materials or products used in

Â Â Â Â Â  Â Â Â Â Â Â Â  the systems and fixtures that are or have

Â Â Â Â Â  Â Â Â Â Â Â Â  been the subject of a recall, class action

Â Â Â Â Â  Â Â Â Â Â Â Â  settlement or other litigations?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, what product? _______________

Â Â Â Â Â  (1)Â Â Â  Are there problems with the product?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (2)Â Â Â  Is the product covered by a warranty?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (3)Â Â Â  Has the product been inspected?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (4)Â Â Â  Have claims been filed for this product

Â Â Â Â Â  Â Â Â Â Â Â Â  Â by you or by previous owners?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  If yes, when? _______________

Â Â Â Â Â  (5)Â Â Â  Was money received?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  (6)Â Â Â  Were any of the materials or products repaired

Â Â Â Â Â  Â Â Â Â Â Â Â  or replaced?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  7.Â Â Â Â  COMMON INTEREST

Â Â Â Â Â  A.Â Â Â  Is there a Home OwnersÂ Association

Â Â Â Â Â  Â Â Â Â Â Â Â  or other governing entity?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  Name of Association or Other Governing

Â Â Â Â Â  Â Â Â Â Â Â Â  Entity _______________

Â Â Â Â Â  Â Â Â Â Â Â Â  Contact Person __________________

Â Â Â Â Â  Â Â Â Â Â Â Â  Address ______________________

Â Â Â Â Â  Â Â Â Â Â Â Â  Phone Number __________________

Â Â Â Â Â  B.Â Â Â  Regular periodic assessments: $_____

Â Â Â Â Â  Â Â Â Â Â Â Â  per [ ]Month [ ]Year[ ]Other _____

Â Â Â Â Â  *C.Â  Are there any pending or proposed special

Â Â Â Â Â  Â Â Â Â Â Â Â  assessments?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â Â Â  Are there shared Âcommon areas" or joint

Â Â Â Â Â  Â Â Â Â Â Â Â  maintenance agreements for facilities like

Â Â Â Â Â  Â Â Â Â Â Â Â  walls, fences, pools, tennis courts, walkways

Â Â Â Â Â  Â Â Â Â Â Â Â  or other areas co-owned in undivided interest

Â Â Â Â Â  Â Â Â Â Â Â Â  with others?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â Â Â  Is the Home OwnersÂ Association or other

Â Â Â Â Â  Â Â Â Â Â Â Â  governing entity a party to pending litigation

Â Â Â Â Â  Â Â Â Â Â Â Â  or subject to an unsatisfied judgment?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown [ ]NA

Â Â Â Â Â  F.Â Â Â Â  Is the property in violation of recorded

Â Â Â Â Â  Â Â Â Â Â Â Â  covenants, conditions and restrictions or in

Â Â Â Â Â  Â Â Â Â Â Â Â  violation of other bylaws or governing rules,

Â Â Â Â Â  Â Â Â Â Â Â Â  whether recorded or not?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]UnknownÂ Â Â Â  [ ]NA

Â Â Â Â Â  8.Â Â Â Â  GENERAL

Â Â Â Â Â  A.Â Â Â  Are there problems with settling, soil,

Â Â Â Â Â  Â Â Â Â Â Â Â  standing water or drainage on the property

Â Â Â Â Â  Â Â Â Â Â Â Â  or in the immediate area?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  B.Â Â Â  Does the property contain fill?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  C.Â Â Â  Is there any material damage to the property or

Â Â Â Â Â  Â Â Â Â Â Â Â  any of the structure(s) from fire, wind, floods,

Â Â Â Â Â  Â Â Â Â Â Â Â  beach movements, earthquake, expansive soils

Â Â Â Â Â  Â Â Â Â Â Â Â  or landslides?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  D.Â Â Â  Is the property in a designated floodplain?Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  E.Â Â Â Â  Is the property in a designated slide or other

Â Â Â Â Â  Â Â Â Â Â Â Â  geologic hazard zone?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *F.Â Â  Has any portion of the property been tested

Â Â Â Â Â  Â Â Â Â Â Â Â  or treated for asbestos, formaldehyde, radon

Â Â Â Â Â  Â Â Â Â Â Â Â  gas, lead-based paint, mold, fuel or chemical

Â Â Â Â Â  Â Â Â Â Â Â Â  storage tanks or contaminated soil or water?Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  G.Â Â Â  Are there any tanks or underground storage

Â Â Â Â Â  Â Â Â Â Â Â Â  tanks (e.g., septic, chemical, fuel, etc.)

Â Â Â Â Â  Â Â Â Â Â Â Â  on the property?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  H.Â Â Â  Has the property ever been used as an illegal

Â Â Â Â Â  Â Â Â Â Â Â Â  drug manufacturing or distribution site?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  Â Â Â Â Â Â Â  *If yes, was a Certificate of Fitness issued?Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  *
I.
Â Â Â  Has the property been classified as

Â Â Â Â Â  Â Â Â Â Â Â Â  forestland-urban interface?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]NoÂ Â Â  [ ]Unknown

Â Â Â Â Â  9.Â Â Â Â  FULL DISCLOSURE BY SELLERS

Â Â Â Â Â  *A.Â  Are there any other material defects

Â Â Â Â Â  Â Â Â Â Â Â Â  affecting this property or its value

Â Â Â Â Â  Â Â Â Â Â Â Â  that a prospective buyer should

Â Â Â Â Â  Â Â Â Â Â Â Â  know about?Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  [ ]YesÂ  [ ]No

Â Â Â Â Â  Â Â Â Â Â Â Â  *If yes, describe the defect on attached sheet

Â Â Â Â Â  Â Â Â Â Â Â Â  and explain the frequency and extent of the

Â Â Â Â Â  Â Â Â Â Â Â Â  problem and any insurance claims, repairs or

Â Â Â Â Â  Â Â Â Â Â Â Â  remediation.

Â Â Â Â Â  B.Â Â Â  Verification:

Â Â Â Â Â  The foregoing answers and attached explanations (if any) are complete and correct to the best of my/our knowledge and I/we have received a copy of this disclosure statement. I/we authorize my/our agents to deliver a copy of this disclosure statement to all prospective buyers of the property or their agents.

Â Â Â Â Â  Seller(s) signature:

Â Â Â Â Â  SELLER ______________________ DATE _______________

Â Â Â Â Â  SELLER ______________________ DATE _______________

______________________________________________________________________________

II. BUYERÂS ACKNOWLEDGMENT

A. As buyer(s), I/we acknowledge the duty to pay diligent attention to any material defects that are known to me/us or can be known by me/us by utilizing diligent attention and observation.

B. Each buyer acknowledges and understands that the disclosures set forth in this statement and in any amendments to this statement are made only by the seller and are not the representations of any financial institution that may have made or may make a loan pertaining to the property, or that may have or take a security interest in the property, or of any real estate licensee engaged by the seller or buyer. A financial institution or real estate licensee is not bound by and has no liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in another partyÂs disclosure statement required by this section or any amendment to the disclosure statement.

C. Buyer (which term includes all persons signing the ÂbuyerÂs acknowledgmentÂ portion of this disclosure statement below) hereby acknowledges receipt of a copy of this disclosure statement (including attachments, if any) bearing sellerÂs signature(s).

DISCLOSURES, IF ANY, CONTAINED IN THIS FORM ARE PROVIDED BY THE SELLER ON THE BASIS OF SELLERÂS ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME OF DISCLOSURE. IF THE SELLER HAS FILLED OUT SECTION 2 OF THIS FORM, YOU, THE BUYER, HAVE FIVE DAYS FROM THE SELLERÂS DELIVERY OF THIS DISCLOSURE STATEMENT TO REVOKE YOUR OFFER BY DELIVERING YOUR SEPARATE SIGNED WRITTEN STATEMENT OF REVOCATION TO THE SELLER DISAPPROVING THE SELLERÂS DISCLOSURE UNLESS YOU WAIVE THIS RIGHT AT OR PRIOR TO ENTERING INTO A SALE AGREEMENT.

BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS SELLERÂS PROPERTY DISCLOSURE STATEMENT.

BUYER ______________________ DATE _______________

BUYER ______________________ DATE _______________

Agent receiving disclosure statement on buyerÂs behalf to sign and date:

______________________Real Estate Licensee

______________________Real Estate Firm

Date received by agent ________

______________________________________________________________________________

[2003 c.328 Â§3; 2007 c.30 Â§13; 2007 c.866 Â§8]

Â Â Â Â Â  105.465 Application of ORS 105.462 to 105.490, 696.301 and 696.870; disclosure statement. (1) The provisions of ORS 105.462 to 105.490, 696.301 and 696.870:

Â Â Â Â Â  (a) Apply to the real property described in subparagraphs (A) to (D) of this paragraph unless the buyer indicates to the seller, which indication shall be conclusive, that the buyer will use the real property for purposes other than a residence for the buyer or the buyerÂs spouse, parent or child:

Â Â Â Â Â  (A) Real property consisting of or improved by one to four dwelling units;

Â Â Â Â Â  (B) A condominium unit as defined in ORS 100.005 and not subject to disclosure under ORS 100.705;

Â Â Â Â Â  (C) A timeshare property as defined in ORS 94.803 and not subject to disclosure under ORS 94.829; and

Â Â Â Â Â  (D) A manufactured dwelling, as defined in ORS 446.003, that is owned by the same person who owns the land upon which the manufactured dwelling is situated.

Â Â Â Â Â  (b) Do not apply to a leasehold in real property.

Â Â Â Â Â  (2) Except as provided in ORS 105.475 (4), a seller shall complete, sign and deliver a sellerÂs property disclosure statement as set forth in ORS 105.464 to each buyer who makes a written offer to purchase real property in this state. [1993 c.547 Â§1; 1997 c.816 Â§15; 1999 c.307 Â§24; 1999 c.677 Â§65; 2001 c.300 Â§74; 2003 c.328 Â§1]

Â Â Â Â Â  105.470 Exclusions from ORS 105.462 to 105.490, 696.301 and 696.870. ORS 105.462 to 105.490, 696.301 and 696.870 do not apply to:

Â Â Â Â Â  (1) The first sale of a dwelling never occupied, provided that the seller provides the buyer with the following statement on or before the date the buyer is legally obligated to purchase the subject real property: ÂTHIS HOME WAS CONSTRUCTED OR INSTALLED UNDER BUILDING OR INSTALLATION PERMIT(S) #___, ISSUED BY_____.Â

Â Â Â Â Â  (2) Sales by financial institutions that acquired the property as custodian, agent or trustee, or by foreclosure or deed in lieu of foreclosure.

Â Â Â Â Â  (3) The following sellers, if appointed by a court:

Â Â Â Â Â  (a) Receivers;

Â Â Â Â Â  (b) Personal representatives;

Â Â Â Â Â  (c) Trustees;

Â Â Â Â Â  (d) Conservators; or

Â Â Â Â Â  (e) Guardians.

Â Â Â Â Â  (4) Sales or transfers by governmental agencies. [1993 c.547 Â§7; 1995 c.198 Â§1; 2003 c.328 Â§5]

Â Â Â Â Â  105.475 BuyerÂs statement of revocation of offer; criteria. (1) If a seller issues a sellerÂs property disclosure statement and a buyer has not then delivered to the seller a written statement waiving the buyerÂs right to revoke the buyerÂs offer, the buyer shall have five business days after delivery of the sellerÂs property disclosure statement to revoke the buyerÂs offer by delivering to the seller a separate signed written statement of revocation disapproving the sellerÂs disclosure.

Â Â Â Â Â  (2) If a buyer fails to timely deliver to a seller a written statement revoking the buyerÂs offer, the buyerÂs right to revoke the buyerÂs offer expires.

Â Â Â Â Â  (3) If a buyer closes the transaction, the buyerÂs right to revoke based on ORS 105.462 to 105.490, 696.301 and 696.870 is terminated.

Â Â Â Â Â  (4) If the seller fails or refuses to provide a sellerÂs property disclosure statement as required under this section, the buyer shall have a right of revocation until the right is terminated pursuant to subsection (3) of this section.

Â Â Â Â Â  (5) If the buyer revokes the offer pursuant to this section, notwithstanding ORS 696.581, the buyer is entitled to immediate return of all deposits and other considerations delivered to any party or escrow agent with respect to the buyerÂs offer, and the buyerÂs offer is void.

Â Â Â Â Â  (6) When the deposits and other considerations have been returned to the buyer, upon the buyerÂs signed, written release and indemnification of the holders of the deposits and other considerations, the holders are released from all liability for the deposits and other considerations.

Â Â Â Â Â  (7) Any sellerÂs property disclosure statement issued by the seller is part of and incorporated into the offer and the acceptance. [1993 c.547 Â§Â§2,3; 2003 c.328 Â§6]

Â Â Â Â Â  105.480 Representations in disclosure statement; application. (1) The representations contained in a sellerÂs property disclosure statement and in any amendment to the disclosure statement are the representations of the seller only. The representations of the seller are not representations of:

Â Â Â Â Â  (a) A financial institution that may have made or that may make a loan pertaining to the property covered by a sellerÂs property disclosure statement, or that may have or take a security interest in the property covered by a sellerÂs property disclosure statement.

Â Â Â Â Â  (b) A real estate licensee engaged by the seller or buyer.

Â Â Â Â Â  (2) Neither a financial institution nor a real estate licensee is bound by or has any liability with respect to any representation, misrepresentation, omission, error or inaccuracy contained in the sellerÂs property disclosure statement required by ORS 105.465 or any amendment to the disclosure statement. [1993 c.547 Â§4b; 1997 c.631 Â§400; 2001 c.300 Â§69; 2003 c.328 Â§7]

Â Â Â Â Â  105.485 Allocation of burden of proof. The burden of proof of lawful delivery of a sellerÂs property disclosure statement and any amendment thereto is on the seller. The burden of proof of lawful delivery of a notice of revocation of a buyerÂs offer is on the buyer. [1993 c.547 Â§5; 2003 c.328 Â§8]

Â Â Â Â Â  105.490 Effect of ORS 105.462 to 105.490, 696.301 and 696.870 on rights and remedies. ORS 105.462 to 105.490, 696.301 and 696.870 do not directly, indirectly or by implication limit or alter any preexisting common law or statutory right or remedy including actions for fraud, negligence or equitable relief. [1993 c.547 Â§8; 2003 c.328 Â§9]

ACTIONS AND SUITS FOR NUISANCES

Â Â Â Â Â  105.505 Remedies available for private nuisance. Any person whose property or personal enjoyment thereof is affected by a private nuisance, may maintain an action for damages therefor. If judgment is given for the plaintiff in the action, the plaintiff may, on motion, in addition to the execution to enforce the judgment, obtain an order allowing a warrant to issue to the sheriff to abate the nuisance. The motion must be made at the term at which judgment is given, and shall be allowed of course, unless it appears on the hearing that the nuisance has ceased or that such remedy is inadequate to abate or prevent the continuance of the nuisance, in which latter case the plaintiff may proceed to have the defendant enjoined. [Amended by 1979 c.284 Â§96]

Â Â Â Â Â  105.510 Procedure for abating a nuisance. If the order to abate provided for in ORS 105.505 is made, the clerk shall when requested by the plaintiff within six months after the order is made, issue a warrant directed to the sheriff, requiring the sheriff forthwith to abate the nuisance at the expense of the defendant and to return the warrant as soon thereafter as possible, with the proceedings of the sheriff indorsed thereon. The expense of abating the nuisance may be levied by the sheriff on the property of the defendant and in this respect the warrant is to be deemed an execution against property.

Â Â Â Â Â  105.515 Stay of issuance of warrant to abate. At any time before an order to abate is made or a warrant to abate is issued, the defendant may, on motion to the court or judge thereof, have an order to stay the issuing of the warrant for such period as may be necessary, not exceeding six months, to allow the defendant to abate the nuisance, upon giving an undertaking to the plaintiff in a sufficient amount, in the form of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or a bond with one or more sureties, to the satisfaction of the court or judge thereof, that the defendant will abate the nuisance within the time and in the manner specified in the order. [Amended by 1991 c.331 Â§27; 1997 c.631 Â§401]

Â Â Â Â Â  105.520 Justification of sureties; proceedings when nuisance is not abated. If the plaintiff is not notified of the time and place of the application for the order provided for in ORS 105.515, the sureties therein provided for shall justify as bail upon arrest, otherwise the justification may be omitted unless the plaintiff requires it. If the order is made and undertaking given, and the defendant fails to abate the nuisance within the time specified in the order, at any time within six months thereafter, the warrant for the abatement of the nuisance may issue as if the warrant had not been stayed.

Â Â Â Â Â  105.525 [Repealed by 1969 c.509 Â§8]

Â Â Â Â Â  105.530 [Repealed by 1969 c.509 Â§8]

ABATEMENT OF NUISANCE ACTIVITIES OR CONDITIONS

Â Â Â Â Â  105.550 Definitions for ORS 105.550 to 105.600. As used in ORS 105.550 to 105.600, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOf recordÂ means:

Â Â Â Â Â  (a) With regard to real property, that an ownerÂs interest is recorded in the public records provided for by Oregon statutes where the ownerÂs interest must be recorded to perfect a lien or security interest or provide constructive notice of the ownerÂs interest; or

Â Â Â Â Â  (b) With regard to personal property, that an ownerÂs interest is recorded in the public records under any applicable state or federal law where the ownerÂs interest must be recorded to perfect a lien or security interest, or provide constructive notice of the ownerÂs interest.

Â Â Â Â Â  (2) ÂOwnerÂ means a person having any legal or equitable interest in property, including, but not limited to, a purchaser, lienholder or holder of any security interest in such property.

Â Â Â Â Â  (3) ÂPlaceÂ or ÂpropertyÂ includes, but is not limited to, any premises, room, house, building or structure or any separate part or portion thereof whether permanent or not or the ground itself or any conveyance or any part or portion thereof. [1989 c.846 Â§2; 1999 c.168 Â§6]

Â Â Â Â Â  105.555 Places declared nuisances subject to abatement. (1) The following are declared to be nuisances and shall be enjoined and abated as provided in ORS 105.550 to 105.600:

Â Â Â Â Â  (a) Any place that, as a regular course of business, is used for the purpose of prostitution and any place where acts of prostitution occur;

Â Â Â Â Â  (b) Any place that is used and maintained for profit and for the purpose of gambling or a lottery, as defined in ORS 167.117, by any person, partnership or corporation organized for profit and wherein take place any of the acts or wherein are kept, stored or located any of the games, devices or things that are forbidden by or made punishable by ORS 167.108 to 167.164;

Â Â Â Â Â  (c) Any place that has been determined to be not fit for use under ORS 453.876 and that has not been decontaminated and certified as fit for use under ORS 453.885 within 180 days after the determination under ORS 453.876; and

Â Â Â Â Â  (d) Any place where activity involving the unauthorized delivery, manufacture or possession of a controlled substance, as defined in ORS 475.005, occurs or any place wherein are kept, stored or located any of the devices, equipment, things or substances used for unauthorized delivery, manufacture or possession of a controlled substance. As used in this paragraph, Âdevices, equipment, thingsÂ does not include hypodermic syringes or needles. This paragraph does not apply to acts that constitute violations under ORS 475.860 or 475.864.

Â Â Â Â Â  (2) Nothing in ORS 105.550 to 105.600, 166.715 and 167.158 applies to property to the extent that the devices, equipment, things or substances that are used for delivery, manufacture or possession of a controlled substance are kept, stored or located in or on the property for the purpose of lawful sale or use of these items. [1989 c.846 Â§3; 1989 c.915 Â§24; 1999 c.168 Â§7; 2005 c.706 Â§1; 2005 c.708 Â§43]

Â Â Â Â Â  105.560 Action to restrain or enjoin nuisance; jurisdiction; remedies. (1) An action to restrain or enjoin a nuisance described in ORS 105.555 may be brought by the Attorney General, district attorney, county attorney, city attorney or a person residing or doing business in the county where the property is located. The action shall be brought in the circuit court in the county where the property is located. Except as provided in subsection (5) of this section, the action may be commenced in the small claims department of the circuit court for the county where the property is located.

Â Â Â Â Â  (2) In addition to any other remedy that may be available under ORS 105.550 to 105.600, a plaintiff in an action brought to restrain or enjoin a nuisance described in ORS 105.555 may seek damages for mental suffering, emotional distress, inconvenience and interference with the use of property suffered by the plaintiff by reason of the activities constituting a nuisance.

Â Â Â Â Â  (3) The court may award reasonable attorney fees to the prevailing party in an action under ORS 105.550 to 105.600 unless the action is commenced and tried in the small claims department of circuit court. Attorney fees may not be awarded to any party in an action under ORS 105.550 to 105.600 that is commenced and tried in the small claims department of circuit court.

Â Â Â Â Â  (4) The court may consolidate all actions that relate to the same property and that are brought to restrain or enjoin a nuisance described in ORS 105.555. Consolidation in the small claims department of a circuit court shall be for purposes of trial only. A separate judgment shall be entered for each action in the small claims department of circuit court.

Â Â Â Â Â  (5) An action may not be brought in the small claims department of a circuit court to restrain or enjoin a nuisance described in ORS 105.555 if the property alleged to be a nuisance is licensed under ORS chapter 471 or 472. [1989 c.846 Â§4; 1999 c.168 Â§1]

Â Â Â Â Â  Note: The provisions of ORS chapter 472 were repealed by sections 12 and 41, chapter 351, Oregon Laws 1999. The text of 105.560 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 105.560 for the repeal of ORS chapter 472 has not been made.

Â Â Â Â Â  105.565 Complaint; service; jury trial; admissibility of reputation as evidence. (1) Any action shall be commenced by the filing of a complaint alleging facts constituting the nuisance, and containing a legal description of the property involved and an allegation that the owners of record of the property have been notified of the facts giving rise to the alleged nuisance at least 10 days prior to the filing of the action with the court. The complaint must specify whether the plaintiff will seek the remedy provided in ORS 105.580 (2).

Â Â Â Â Â  (2) The complaint shall be served on owners of record as provided in ORCP 7. No service need be made prior to an application for a temporary restraining order, provided the procedures of ORCP 79 B are followed with regard to all persons entitled to service under this section.

Â Â Â Â Â  (3) Except in those cases tried in the small claims department of a circuit court, any party may demand a trial by jury in any action brought under ORS 105.550 to 105.600.

Â Â Â Â Â  (4) On the issue of whether property is used in violation of ORS 105.555, evidence of its general reputation and the reputation of persons residing in or frequenting it shall be admissible. [1989 c.846 Â§5; 1999 c.168 Â§2]

Â Â Â Â Â  105.570 [Formerly 465.140; repealed by 1999 c.168 Â§12]

Â Â Â Â Â  105.575 Precedence of action on court docket. An action under ORS 105.550 to 105.600 shall have precedence over all other actions, except prior matters of the same character, criminal proceedings and election contests. [1989 c.846 Â§6; 1999 c.168 Â§8]

Â Â Â Â Â  105.580 Order of abatement; cancellation. (1) Except as provided in subsection (3) of this section, if the existence of the nuisance is established in the action, an order of abatement shall be entered as part of the general judgment in the case.

Â Â Â Â Â  (2) The order of abatement may direct the effectual closing of the premises, building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. The court shall not include provisions for the closing of the premises under the provisions of this subsection unless that relief is specifically requested in the complaint.

Â Â Â Â Â  (3) The court, if satisfied of an ownerÂs good faith, shall enter no order of abatement as to that owner if the court finds that the owner:

Â Â Â Â Â  (a) Had no knowledge of the existence of the nuisance or has been making reasonable efforts to abate the nuisance;

Â Â Â Â Â  (b) Has not been guilty of any contempt of court in the proceedings; and

Â Â Â Â Â  (c) Will make best efforts to immediately abate any nuisance that may exist and prevent it from being a nuisance for a period of one year thereafter.

Â Â Â Â Â  (4) Except for an order of abatement entered based on the manufacture of a controlled substance, if an order of abatement has been entered and an owner subsequently meets the requirements of this section, the order of abatement shall be canceled as to that owner.

Â Â Â Â Â  (5) If the court enters an order under this section on the basis that the property was used for the manufacture of a controlled substance, the court shall send a copy of the order to the Director of Human Services. The director or the directorÂs designee shall declare the property to be an illegal drug manufacturing site for purposes of ORS 453.855 to 453.912. An order of the court under this section shall not be canceled until the director or the directorÂs designee determines the property to be fit for use. Upon determining the property to be fit for use, the director or designee shall notify the court, which shall cancel the abatement order. [1989 c.846 Â§7; 1997 c.769 Â§1; 1999 c.168 Â§3; 2003 c.576 Â§238]

Â Â Â Â Â  105.585 Costs of securing or decontaminating property as lien; priority of lien; filing notice of pendency. (1) Any costs associated with securing the property under ORS 105.550 to 105.600 shall constitute a lien against the property declared to be a nuisance from the time a notice specifying the costs is filed of record.

Â Â Â Â Â  (2) Any costs incurred by the county or local government to secure a property that is a nuisance described in ORS 105.555 (1)(c) and have the property decontaminated and certified as fit for use under ORS 453.885 shall constitute a lien against the property declared to be a nuisance from the time a notice specifying the costs is filed of record. Notwithstanding subsection (3) of this section, the priority of a lien created under this subsection is governed by ORS 453.886 (4).

Â Â Â Â Â  (3) A lien created by ORS 105.550 to 105.600 is prior and superior to all other liens, mortgages and encumbrances against the property upon which the lien is imposed that attached to the property after any lien imposed by ORS 105.550 to 105.600.

Â Â Â Â Â  (4) A notice of pendency of an action may be filed pursuant to ORS 93.740 with respect to any action filed under ORS 105.550 to 105.600. [1989 c.846 Â§8; 1999 c.168 Â§4; 2007 c.673 Â§2]

Â Â Â Â Â  105.590 Intentional violation of order punishable as contempt; fine; imprisonment. An intentional violation of a restraining order, preliminary injunction or order of abatement under ORS 105.550 to 105.600 is punishable as a contempt of court by a fine of not more than $1,000 which may not be waived, or by imprisonment for not more than six months or by both. [1989 c.846 Â§9; 1999 c.168 Â§9]

Â Â Â Â Â  105.595 Action to abate nuisance not to affect other remedies; exception. Except to the extent that a judgment has been entered in the action for damages under ORS 105.560 (2), the abatement of a nuisance under ORS 105.550 to 105.600 does not prejudice the right of any person to recover damages for its past existence. [1989 c.846 Â§10; 1999 c.168 Â§5]

Â Â Â Â Â  105.600 ORS 105.550 to 105.600 not to limit authority of cities or counties to further restrict activities. The provisions of ORS 105.550 to 105.600, 166.715 and 167.158 shall not be construed to limit the powers of cities and counties to adopt ordinances and regulations that further restrict the activities declared by ORS 105.555 to be nuisances provided that no such ordinance or regulation shall affect real or personal property unless it is consistent with the provisions of ORS 105.550 to 105.600, 166.715 and 167.158. [1989 c.846 Â§11]

SUITS TO QUIET TITLE AND REMOVE CLOUD

Â Â Â Â Â  105.605 Suits to determine adverse claims. Any person claiming an interest or estate in real property not in the actual possession of another may maintain a suit in equity against another who claims an adverse interest or estate therein for the purpose of determining such conflicting or adverse claims, interests or estates. Any municipal corporation or county of this state claiming any interest or estate in real property which is not in the actual possession of another, including real property acquired by foreclosure of delinquent tax liens situated in the same county, may maintain a suit in equity against all persons who claim an adverse interest or estate in all or any part of the property for the purpose of determining the conflicting or adverse claims, interests or estates. One or more parcels may be included in one suit and the issue made by the pleadings in any suit by a municipality or county relating only to a certain parcel or part of the real property, shall be separately tried and determined upon motion of any interested party.

Â Â Â Â Â  105.610 Suit to cancel patent of donee under Donation Law. Whenever any person claims real property as a donee of the United States by virtue of a settlement thereon under the Act of Congress approved September 27, 1850, commonly called the Donation Law, or the Acts amendatory thereto, and the patent for such property, or any portion thereof, was wrongfully issued to another, the person may maintain a suit in equity against the person to whom the patent was issued, or those claiming under the person, for the purpose of having the patent canceled, and the estate or interest of the plaintiff in the property ascertained and established. In such suit, the party entitled to and making the settlement under such Acts of Congress, and complying with the subsequent conditions thereby required, is deemed to have a legal estate in fee in the property although the patent therefor was issued to another.

Â Â Â Â Â  105.615 Action by tenant in common against cotenants. Unless otherwise agreed or provided in a granting document, a tenant in common of real property may acquire fee simple title to the real property by adverse possession as against all other cotenants if the tenant in common or the tenant in commonÂs predecessor in interest has been in possession of the real property, exclusive of all other cotenants, for an uninterrupted period of 20 years or more and has paid all taxes assessed against such property while in possession. Notice of the exclusive possession need not be given to the other cotenants by the cotenant in possession. [1969 c.350 Â§1; 1989 c.1069 Â§3]

Â Â Â Â Â  105.618 Adverse possession of railroad property. A person may not acquire by adverse possession, as defined in ORS 105.620, property owned by a railroad or used for a railroad operation. [2007 c.440 Â§1]

Â Â Â Â Â  105.620 Acquiring title by adverse possession. (1) A person may acquire fee simple title to real property by adverse possession only if:

Â Â Â Â Â  (a) The person and the predecessors in interest of the person have maintained actual, open, notorious, exclusive, hostile and continuous possession of the property for a period of 10 years;

Â Â Â Â Â  (b) At the time the person claiming by adverse possession or the personÂs predecessors in interest, first entered into possession of the property, the person entering into possession had the honest belief that the person was the actual owner of the property and that belief:

Â Â Â Â Â  (A) By the person and the personÂs predecessor in interest, continued throughout the vesting period;

Â Â Â Â Â  (B) Had an objective basis; and

Â Â Â Â Â  (C) Was reasonable under the particular circumstances; and

Â Â Â Â Â  (c) The person proves each of the elements set out in this section by clear and convincing evidence.

Â Â Â Â Â  (2)(a) A person maintains Âhostile possessionÂ of property if the possession is under claim of right or with color of title. ÂColor of titleÂ means the adverse possessor claims under a written conveyance of the property or by operation of law from one claiming under a written conveyance.

Â Â Â Â Â  (b) Absent additional supporting facts, the grazing of livestock is insufficient to satisfy the requirements of subsection (1)(a) of this section.

Â Â Â Â Â  (3) As used in this section and ORS 105.005 and 105.615, ÂpersonÂ includes, but is not limited to, the state and its political subdivisions as created by statute. [1989 c.1069 Â§1; 1991 c.109 Â§2; 1999 c.950 Â§1]

UNIFORM DISCLAIMER OF PROPERTY INTERESTS

Â Â Â Â Â  105.623 Short title. ORS 105.623 to 105.649 may be cited as the Uniform Disclaimer of Property Interests Act. [2001 c.245 Â§1]

Â Â Â Â Â  105.624 Definitions for ORS 105.623 to 105.649. As used in ORS 105.623 to 105.649:

Â Â Â Â Â  (1) ÂDisclaimantÂ means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.

Â Â Â Â Â  (2) ÂDisclaimed interestÂ means the interest that would have passed to the disclaimant had the disclaimer not been made.

Â Â Â Â Â  (3) ÂDisclaimerÂ means the refusal to accept an interest in property or a power over property.

Â Â Â Â Â  (4) ÂFiduciaryÂ means a personal representative, trustee, agent acting under a power of attorney or other person authorized to act as a fiduciary with respect to the property of another person.

Â Â Â Â Â  (5) ÂJointly held propertyÂ means property held in the name of two or more persons under an arrangement pursuant to which:

Â Â Â Â Â  (a) All holders have concurrent interests; and

Â Â Â Â Â  (b) The last surviving holder is entitled to the whole of the property.

Â Â Â Â Â  (6) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (7) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
. The term includes an Indian tribe or band, or Alaskan native village, recognized by federal law or formally acknowledged by another state.

Â Â Â Â Â  (8) ÂTrustÂ means:

Â Â Â Â Â  (a) A charitable or noncharitable express trust, including any additions made to the trust, whenever and however created; and

Â Â Â Â Â  (b) A trust created pursuant to a statute or judgment that requires the trust to be administered in the same manner as an express trust. [2001 c.245 Â§2; 2003 c.576 Â§369]

Â Â Â Â Â  105.625 [1975 c.622 Â§8; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.626 Scope. ORS 105.623 to 105.649 apply to disclaimers of any interest in or power over property without regard to when the interest or power that is disclaimed was created. [2001 c.245 Â§3]

Â Â Â Â Â  105.627 [1975 c.622 Â§1; 1981 c.56 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.628 Effect on other law. (1) Unless displaced by a provision of ORS 105.623 to 105.649, the principles of law and equity supplement ORS 105.623 to 105.649.

Â Â Â Â Â  (2) ORS 105.623 to 105.649 do not limit any right of a person to waive, release, disclaim or renounce an interest in property, or power over property, under a law other than ORS 105.623 to 105.649. [2001 c.245 Â§4]

Â Â Â Â Â  105.629 Power to disclaim; general requirements; when irrevocable. (1) A person may disclaim, in whole or part, any interest in property or any power over property, including a power of appointment. A person may disclaim the interest or power even if the person who created the interest or power imposed a spendthrift provision or similar restriction on transfer or imposed a restriction or limitation on the right to disclaim.

Â Â Â Â Â  (2) Except to the extent that a fiduciaryÂs right to disclaim is expressly restricted or limited by another statute of this state or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in property or power over property, including a power of appointment, without regard to whether the fiduciary is acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if the creator of the interest or power imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim, or an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.

Â Â Â Â Â  (3) To be effective, a disclaimer must:

Â Â Â Â Â  (a) Be in writing or otherwise recorded by inscription on a tangible medium or by storage in an electronic or other medium in a manner that allows the disclaimer to be retrieved in perceivable form;

Â Â Â Â Â  (b) Declare that the person disclaims the interest in the property or in the power;

Â Â Â Â Â  (c) Describe the interest in property or power over property that is disclaimed;

Â Â Â Â Â  (d) Be signed by the person making the disclaimer; and

Â Â Â Â Â  (e) Be delivered or filed in the manner provided in ORS 105.642.

Â Â Â Â Â  (4) A partial disclaimer may be expressed as a fraction, percentage, monetary amount, term of years, limitation of a power or as any other interest or estate in the property.

Â Â Â Â Â  (5) A disclaimer is irrevocable when the disclaimer is delivered or filed pursuant to ORS 105.642 or when the disclaimer becomes effective as provided in ORS 105.633 to 105.641, whichever occurs later.

Â Â Â Â Â  (6) A disclaimer made under ORS 105.623 to 105.649 is not a transfer, assignment or release. [2001 c.245 Â§5]

Â Â Â Â Â  105.630 [1975 c.622 Â§2; 1981 c.56 Â§2; 1983 c.740 Â§10; 1997 c.813 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.632 [1975 c.622 Â§3; 1981 c.56 Â§3; 1997 c.813 Â§2; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.633 Disclaimer of interest in property. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂTime of distributionÂ means the time when a disclaimed interest would have taken effect through possession or enjoyment.

Â Â Â Â Â  (b) ÂFuture interestÂ means an interest that takes effect through possession or enjoyment, if at all, at a time later than the time that the interest is created.

Â Â Â Â Â  (2) Except for a disclaimer governed by ORS 105.634 or 105.636, the following rules apply to a disclaimer of an interest in property:

Â Â Â Â Â  (a) The disclaimer takes effect when the instrument creating the interest becomes irrevocable or, if the interest arises under the law of intestate succession, when the decedent dies.

Â Â Â Â Â  (b) The disclaimed interest passes according to any provision in the instrument creating the interest providing for the disposition of the specific interest in the event the interest is disclaimed, or according to any provision in the instrument creating the interest providing for the disposition of interests in general in the event the interests created by the instrument are disclaimed.

Â Â Â Â Â  (c) If the instrument creating the interest does not contain a provision described in subsection (2) of this section, the following rules apply:

Â Â Â Â Â  (A) If the disclaimant is an individual, the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution. However, if by law or under the instrument the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive the time of distribution.

Â Â Â Â Â  (B) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.

Â Â Â Â Â  (d) Upon the disclaimer of a preceding interest, a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution, but a future interest held by the disclaimant is not accelerated in possession or enjoyment. [2001 c.245 Â§6]

Â Â Â Â Â  105.634 Disclaimer of rights of survivorship in jointly held property. (1) Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of:

Â Â Â Â Â  (a) A fractional share of the property determined by dividing the number one by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates; or

Â Â Â Â Â  (b) All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.

Â Â Â Â Â  (2) A disclaimer under subsection (1) of this section takes effect upon the death of the holder of jointly held property to whose death the disclaimer relates.

Â Â Â Â Â  (3) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates. [2001 c.245 Â§7]

Â Â Â Â Â  105.635 [1975 c.622 Â§4; 1981 c.56 Â§4; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.636 Disclaimer of interest by trustee. If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property. [2001 c.245 Â§8]

Â Â Â Â Â  105.637 [1975 c.622 Â§5; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.638 Disclaimer of power of appointment or other power not held in fiduciary capacity. If a holder disclaims a power of appointment or other power not held in a fiduciary capacity, the following rules apply:

Â Â Â Â Â  (1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

Â Â Â Â Â  (2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.

Â Â Â Â Â  (3) The instrument creating the power is construed as if the power expired when the disclaimer became effective. [2001 c.245 Â§9]

Â Â Â Â Â  105.639 Disclaimer by appointee, object or taker in default of exercise of power of appointment. (1) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.

Â Â Â Â Â  (2) A disclaimer of an interest in property by a person who is an object of an exercise of a power of appointment, or by a person who is a taker in default of an exercise of a power of appointment, takes effect as of the time the instrument creating the power becomes irrevocable. [2001 c.245 Â§10]

Â Â Â Â Â  105.640 [1975 c.622 Â§7; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  105.641 Disclaimer of power held in fiduciary capacity. (1) If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.

Â Â Â Â Â  (2) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.

Â Â Â Â Â  (3) A disclaimer under this section applies to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust or other person for whom the fiduciary is acting. [2001 c.245 Â§11]

Â Â Â Â Â  105.642 Delivery or filing. (1) As used in this section, Âbeneficiary designationÂ means an instrument, other than an instrument creating a trust, naming the beneficiary of:

Â Â Â Â Â  (a) An annuity or insurance policy;

Â Â Â Â Â  (b) An account with a designation for payment on death;

Â Â Â Â Â  (c) A security registered in beneficiary form;

Â Â Â Â Â  (d) A pension, profit-sharing, retirement or other employment-related benefit plan; or

Â Â Â Â Â  (e) Any other nonprobate transfer at death.

Â Â Â Â Â  (2) Subject to subsections (3) to (12) of this section, delivery of a disclaimer may be made by personal delivery, first class mail or any other method likely to result in receipt of the disclaimer.

Â Â Â Â Â  (3) If the interest to be disclaimed is created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the personal representative of the decedentÂs estate; or

Â Â Â Â Â  (b) If a personal representative is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the personal representative.

Â Â Â Â Â  (4) In the case of an interest in a testamentary trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the trustee;

Â Â Â Â Â  (b) If a trustee is not serving at the time the disclaimer is made but a personal representative for the decedentÂs estate is serving, the disclaimer must be delivered to the personal representative; or

Â Â Â Â Â  (c) If neither a trustee nor a personal representative is serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust.

Â Â Â Â Â  (5) In the case of an interest in an inter vivos trust:

Â Â Â Â Â  (a) A disclaimer must be delivered to the trustee serving at the time the disclaimer is made;

Â Â Â Â Â  (b) If a trustee is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to enforce the trust; or

Â Â Â Â Â  (c) If the disclaimer is made before the time the instrument creating the trust becomes irrevocable, the disclaimer must be delivered to the settlor of a revocable trust or the transferor of the interest.

Â Â Â Â Â  (6) In the case of an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a disclaimer must be delivered to the person making the beneficiary designation.

Â Â Â Â Â  (7) In the case of an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a disclaimer must be delivered to the person obligated to distribute the interest.

Â Â Â Â Â  (8) In the case of a disclaimer by a surviving holder of jointly held property, the disclaimer must be delivered to the person to whom the disclaimed interest passes.

Â Â Â Â Â  (9) In the case of a disclaimer by a person who is an object of an exercise of a power of appointment or a taker in default of an exercise of a power of appointment at any time after the power was created:

Â Â Â Â Â  (a) The disclaimer must be delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or

Â Â Â Â Â  (b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

Â Â Â Â Â  (10) In the case of a disclaimer by an appointee of a nonfiduciary power of appointment:

Â Â Â Â Â  (a) The disclaimer must be delivered to the holder of the power, the personal representative of the holderÂs estate or to the fiduciary under the instrument that created the power; or

Â Â Â Â Â  (b) If a fiduciary is not serving at the time the disclaimer is made, the disclaimer must be filed with a court having authority to appoint the fiduciary.

Â Â Â Â Â  (11) In the case of a disclaimer by a fiduciary of a power over a trust or estate, the disclaimer must be delivered as provided in subsection (3), (4) or (5) of this section as if the power disclaimed were an interest in property.

Â Â Â Â Â  (12) In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principalÂs representative. [2001 c.245 Â§12]

Â Â Â Â Â  105.643 When disclaimer barred or limited. (1) A disclaimer is barred by a written waiver of the right to disclaim.

Â Â Â Â Â  (2) A disclaimer of an interest in property is barred if any of the following events occurs before the disclaimer becomes effective:

Â Â Â Â Â  (a) The disclaimant accepts the interest sought to be disclaimed;

Â Â Â Â Â  (b) The disclaimant voluntarily assigns, conveys, encumbers, pledges or transfers the interest sought to be disclaimed or contracts to do so; or

Â Â Â Â Â  (c) The interest sought to be disclaimed is sold pursuant to a judicial sale.

Â Â Â Â Â  (3) A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by the previous exercise of the power.

Â Â Â Â Â  (4) A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by its previous exercise unless the power is exercisable in favor of the disclaimant.

Â Â Â Â Â  (5) A disclaimer is barred or limited if so provided by a law other than ORS 105.623 to 105.649.

Â Â Â Â Â  (6) A disclaimer is barred if the purpose or effect of the disclaimer is to prevent recovery of money or property to be applied against a judgment for restitution under ORS 137.101 to 137.109.

Â Â Â Â Â  (7) A disclaimer of a power over property that is barred under this section is ineffective. A disclaimer of an interest in property that is barred under this section takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under ORS 105.623 to 105.649 had the disclaimer not been barred. [2001 c.245 Â§13; 2007 c.483 Â§1]

Â Â Â Â Â  105.645 Tax qualified disclaimer. Notwithstanding any other provision of ORS 105.623 to 105.649, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of the Internal Revenue Code and the regulations promulgated under that code, as in effect on January 1, 2002, as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under ORS 105.623 to 105.649. [2001 c.245 Â§14]

Â Â Â Â Â  105.646 Recording of disclaimer. If an instrument transferring an interest in property or a power over property that is subject to a disclaimer is required or permitted by law to be filed, recorded or registered, the disclaimer may be so filed, recorded or registered. Failure to file, record or register the disclaimer does not affect the validity of the disclaimer as between the disclaimant and persons to whom the property interest or power passes by reason of the disclaimer. [2001 c.245 Â§15]

Â Â Â Â Â  105.647 Application to existing relationships. Except as otherwise provided in ORS 105.643, an interest in property or power over property existing on January 1, 2002, may be disclaimed in the manner provided by ORS 105.623 to 105.649 after January 1, 2002, unless the time for delivering or filing a disclaimer had expired under law in effect immediately before January 1, 2002. [2001 c.245 Â§16]

Â Â Â Â Â  105.648 Effect on recovery of money or property under ORS 411.620. ORS 105.623 to 105.649 do not allow any person to disclaim an interest in property, including any jointly held property, if the purpose or effect of the disclaimer is to prevent recovery of money or property under ORS 411.620. [2001 c.245 Â§17]

Â Â Â Â Â  105.649 Uniformity of application and construction. In applying and construing ORS 105.623 to 105.649, consideration must be given to the need to promote uniformity of the law with respect to disclaimers among states that enact versions of the Uniform Disclaimer of Property Interests Act. [2001 c.245 Â§18]

Â Â Â Â Â  105.655 [1971 c.780 Â§1; 1973 c.732 Â§4; 1979 c.258 Â§1; 1983 c.775 Â§1; 1991 c.968 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.660 [1971 c.780 Â§2; 1973 c.732 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.665 [1971 c.780 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.670 [1971 c.780 Â§4; repealed by 1995 c.456 Â§9]

PUBLIC USE OF LANDS

Â Â Â Â Â  105.672 Definitions for ORS 105.672 to 105.696. As used in ORS 105.672 to 105.696:

Â Â Â Â Â  (1) ÂChargeÂ:

Â Â Â Â Â  (a) Means the admission price or fee requested or expected by an owner in return for granting permission for a person to enter or go upon the ownerÂs land.

Â Â Â Â Â  (b) Does not mean any amount received from a public body in return for granting permission for the public to enter or go upon the ownerÂs land.

Â Â Â Â Â  (2) ÂHarvestÂ has that meaning given in ORS 164.813.

Â Â Â Â Â  (3) ÂLandÂ includes all real property, whether publicly or privately owned.

Â Â Â Â Â  (4) ÂOwnerÂ means the possessor of any interest in any land, including but not limited to possession of a fee title. ÂOwnerÂ includes a tenant, lessee, occupant or other person in possession of the land.

Â Â Â Â Â  (5) ÂRecreational purposesÂ includes, but is not limited to, outdoor activities such as hunting, fishing, swimming, boating, camping, picnicking, hiking, nature study, outdoor educational activities, waterskiing, winter sports, viewing or enjoying historical, archaeological, scenic or scientific sites or volunteering for any public purpose project.

Â Â Â Â Â  (6) ÂSpecial forest productsÂ has that meaning given in ORS 164.813.

Â Â Â Â Â  (7) ÂWoodcuttingÂ means the cutting or removal of wood from land by an individual who has obtained permission from the owner of the land to cut or remove wood. [1995 c.456 Â§1; 2007 c.372 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 372, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 105.672 by section 1 of this 2007 Act apply to an entry or going upon land by the public on or after the effective date of this 2007 Act [June 12, 2007], regardless of whether the owner in return receives an amount from a public body before, on or after the effective date of this 2007 Act. [2007 c.372 Â§2]

Â Â Â Â Â  105.675 [1971 c.780 Â§5; 1987 c.708 Â§4; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.676 Public policy. The Legislative Assembly hereby declares it is the public policy of the State of Oregon to encourage owners of land to make their land available to the public for recreational purposes, for woodcutting and for the harvest of special forest products by limiting their liability toward persons entering thereon for such purposes and by protecting their interests in their land from the extinguishment of any such interest or the acquisition by the public of any right to use or continue the use of such land for recreational purposes, woodcutting or the harvest of special forest products. [1995 c.456 Â§2]

Â Â Â Â Â  105.677 [1973 c.732 Â§2; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.680 [1971 c.780 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.682 Liabilities of owner of land used by public for recreational purposes, woodcutting or harvest of special forest products. (1) Except as provided by subsection (2) of this section, and subject to the provisions of ORS 105.688, an owner of land is not liable in contract or tort for any personal injury, death or property damage that arises out of the use of the land for recreational purposes, woodcutting or the harvest of special forest products when the owner of land either directly or indirectly permits any person to use the land for recreational purposes, woodcutting or the harvest of special forest products. The limitation on liability provided by this section applies if the principal purpose for entry upon the land is for recreational purposes, woodcutting or the harvest of special forest products, and is not affected if the injury, death or damage occurs while the person entering land is engaging in activities other than the use of the land for recreational purposes, woodcutting or the harvest of special forest products.

Â Â Â Â Â  (2) This section does not limit the liability of an owner of land for intentional injury or damage to a person coming onto land for recreational purposes, woodcutting or the harvest of special forest products. [1995 c.456 Â§3]

Â Â Â Â Â  105.685 [1979 c.434 Â§1; 1985 c.375 Â§1; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.687 [1979 c.434 Â§2; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.688 Applicability of immunities from liability for owner of land; restrictions. (1) Except as specifically provided in ORS 105.672 to 105.696, the immunities provided by ORS 105.682 apply to:

Â Â Â Â Â  (a) All public and private lands, including but not limited to lands adjacent or contiguous to any bodies of water, watercourses or the ocean shore as defined by ORS 390.605;

Â Â Â Â Â  (b) All roads, bodies of water, watercourses, rights of way, buildings, fixtures and structures on the lands described in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) All machinery or equipment on the lands described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) The immunities provided by ORS 105.682 apply only if:

Â Â Â Â Â  (a) The owner makes no charge for permission to use the land;

Â Â Â Â Â  (b) The owner transfers an easement to a public body to use the land; or

Â Â Â Â Â  (c) The owner charges no more than $75 per cord for permission to use the land for woodcutting. [1995 c.456 Â§4; 1999 c.872 Â§7; 2001 c.206 Â§1]

Â Â Â Â Â  105.689 [1979 c.434 Â§3; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.691 [1979 c.434 Â§4; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.692 No right to continued use of land if owner of land permits use of land; no presumption of dedication or other rights. (1) An owner of land who either directly or indirectly permits any person to use the land for recreational purposes, woodcutting or the harvest of special forest products does not give that person or any other person a right to continued use of the land for those purposes without the consent of the owner.

Â Â Â Â Â  (2) The fact that an owner of land allows the public to use the land for recreational purposes, woodcutting or the harvest of special forest products without posting, fencing or otherwise restricting use of the land does not raise a presumption that the landowner intended to dedicate or otherwise give over to the public the right to continued use of the land.

Â Â Â Â Â  (3) Nothing in this section shall be construed to diminish or divert any public right to use land for recreational purposes acquired by dedication, prescription, grant, custom or otherwise existing before October 5, 1973.

Â Â Â Â Â  (4) Nothing in this section shall be construed to diminish or divert any public right to use land for woodcutting acquired by dedication, prescription, grant, custom or otherwise existing before October 3, 1979. [1995 c.456 Â§5]

Â Â Â Â Â  105.693 [1979 c.434 Â§5; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.695 [1979 c.434 Â§6; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.696 No duty of care or liability created; exercise of care still required of person using land. ORS 105.672 to 105.696 do not:

Â Â Â Â Â  (1) Create a duty of care or basis for liability for personal injury, death or property damage resulting from the use of land for recreational purposes, for woodcutting or for the harvest of special forest products.

Â Â Â Â Â  (2) Relieve a person using the land of another for recreational purposes, woodcutting or the harvest of special forest products from any obligation that the person has to exercise care in use of the land in the activities of the person or from the legal consequences of failure of the person to exercise that care. [1995 c.456 Â§6]

Â Â Â Â Â  105.697 [1979 c.434 Â§7; repealed by 1995 c.456 Â§9]

Â Â Â Â Â  105.699 Rules applicable to state lands. The State Forester, under the general supervision of the State Board of Forestry, may adopt any rules considered necessary for the administration of the provisions of ORS 105.672 to 105.696 on state land. [1979 c.434 Â§8; 1995 c.456 Â§7]

Â Â Â Â Â  105.700 Prohibiting public access to private land; notice requirements; damages. (1) In addition to and not in lieu of any other damages that may be claimed, a plaintiff who is a landowner shall receive liquidated damages in an amount not to exceed $1,000 in any action in which the plaintiff establishes that:

Â Â Â Â Â  (a) The plaintiff closed the land of the plaintiff as provided in subsection (2) of this section; and

Â Â Â Â Â  (b) The defendant entered and remained upon the land of the plaintiff without the permission of the plaintiff.

Â Â Â Â Â  (2) A landowner or an agent of the landowner may close the privately owned land of the landowner by posting notice as follows:

Â Â Â Â Â  (a) For land through which the public has no right of way, the landowner or agent must place a notice at each outer gate and normal point of access to the land, including both sides of a body of water that crosses the land wherever the body of water intersects an outer boundary line. The notice must be placed on a post, structure or natural object in the form of a sign or a blaze of paint. If a blaze of paint is used, it must consist of at least 50 square inches of fluorescent orange paint, except that when metal fence posts are used, approximately the top six inches of the fence post must be painted. If a sign is used, the sign:

Â Â Â Â Â  (A) Must be no smaller than eight inches in height and 11 inches in width;

Â Â Â Â Â  (B) Must contain the words ÂClosed to EntryÂ or words to that effect in letters no less than one inch in height; and

Â Â Â Â Â  (C) Must display the name, business address and phone number, if any, of the landowner or agent of the landowner.

Â Â Â Â Â  (b) For land through which or along which the public has an unfenced right of way by means of a public road, the landowner or agent must place:

Â Â Â Â Â  (A) A conspicuous sign no closer than 30 feet from the center line of the roadway where it enters the land, containing words substantially similar to ÂPRIVATE PROPERTY, NO TRESPASSING OFF ROAD NEXT _____ MILESÂ; or

Â Â Â Â Â  (B) A sign or blaze of paint, as described in paragraph (a) of this subsection, no closer than 30 feet from the center line of the roadway at regular intervals of not less than one-fourth mile along the roadway where it borders the land, except that a blaze of paint may not be placed on posts where the public road enters the land.

Â Â Â Â Â  (3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon the posted land.

Â Â Â Â Â  (4) An award of liquidated damages under this section is not subject to ORS 31.725, 31.730 or 31.735.

Â Â Â Â Â  (5) Nothing in this section affects any other remedy, civil or criminal, that may be available for a trespass described in this section. [1999 c.933 Â§1]

ACTION TO ESTABLISH BOUNDARY

Â Â Â Â Â  105.705 Right to bring action; filing of judgment. (1) When any dispute or controversy exists between owners of adjacent or contiguous lands in this state, concerning the boundary lines thereof, or the location of the line dividing such lands, any party to the dispute or controversy may bring an action in the circuit court in the county where all or part of the lands are situated, for the purpose of having the controversy or dispute determined, and the boundary line or dividing line ascertained and marked by proper monuments upon the ground where such line is ascertained.

Â Â Â Â Â  (2) Upon final determination of the dispute by the court, the clerk of the court shall file one copy of the judgment in the office of the county surveyor, one copy in the office of the county assessor and one copy in the office of the county officer who keeps the records of deeds for recording in the county deed records. [Amended by 1965 c.24 Â§1; 1979 c.284 Â§97]

Â Â Â Â Â  105.710 Pleadings. The complaint in a boundary suit is sufficient if it appears therefrom that the plaintiff and defendant are owners of adjacent lands, some part of which is in the county in which the suit is brought and that there is a controversy or dispute between the parties concerning their boundary or dividing line. It shall not be necessary to set forth the nature of the dispute or controversy except that the plaintiff shall describe the boundary or dividing line as the plaintiff claims it to be. The defendant in the answer shall set forth the nature of the claim of the defendant with reference to the location of the line in controversy.

Â Â Â Â Â  105.715 Mode of proceeding. The mode of proceeding in a boundary action is analogous to that of an action not triable by right to a jury. At the time of entering the judgment fixing the true location of the disputed boundary or dividing line the court shall appoint three disinterested commissioners, one of whom shall be a registered professional land surveyor, and shall direct the commissioners to go upon the land of the parties and establish and mark out upon the grounds, by proper monuments, the boundary or dividing line as ascertained and determined by the court in its judgment. The monuments shall be established by or under the direct supervision of the registered professional land surveyor who shall file a record of survey, complying with ORS 209.250, with the county surveyor. [Amended by 1979 c.284 Â§98; 1991 c.150 Â§1]

Â Â Â Â Â  105.718 Procedure for determining location of public land survey corner. If the proceeding in a boundary action involves the location of a public land survey corner as defined by ORS 209.250 (3), the court shall determine the location of the public land survey corner by the following method:

Â Â Â Â Â  (1) The court shall appoint three disinterested commissioners who are registered professional land surveyors, one of whom shall be the county surveyor of the county in which the action is brought, and shall direct the commissioners to go upon the land of the parties and establish and mark out upon the ground the true and correct location of the corner in accordance with ORS 209.070. If the county surveyor of the county in which the action is brought is interested in any tract of land, the title of which is in dispute before the court, the court shall appoint the county surveyor of an adjacent county to serve in lieu of the interested county surveyor.

Â Â Â Â Â  (2) The three commissioners shall establish and monument the true location of the corner in accordance with the current United States Manual of Surveying Instructions. The monument set shall be in accordance with the standards of the county surveyor of the county in which the corner is located. For the purposes of ORS 672.002 (9)(b), the county surveyor shall be the person in Âresponsible chargeÂ and shall affix a seal and signature to any plat or report prepared.

Â Â Â Â Â  (3) The county surveyor shall be responsible for the preparation and filing of the survey in accordance with ORS 209.250.

Â Â Â Â Â  (4) The corner, when properly established by the commission, shall be recognized by the court as the legal and permanent corner. The decision of the commission is not subject to appeal.

Â Â Â Â Â  (5) The costs for the services of the three commissioners shall be paid by either the plaintiff or the defendant, or both, as determined by the court. [1991 c.150 Â§2; 1997 c.210 Â§10; 2005 c.445 Â§11]

Â Â Â Â Â  105.720 Oath and report of commissioners. Before entering upon the discharge of their duties, the commissioners shall make and file their oath in writing to faithfully and impartially perform their duties as commissioners. After designating the boundary or dividing line by proper marks and monuments they shall file in the court a report of their doings as commissioners, and the report shall be, when approved or confirmed by the court, a part of the trial court file, as defined in ORS 19.005. [Amended by 1967 c.471 Â§3]

Â Â Â Â Â  105.725 Proceedings on motion to confirm report. The report of the commissioners may be confirmed by the court upon written motion of either party to the suit whenever it appears to the court that the motion was served upon the adverse party two days before the presentation thereof and no exceptions have been filed to the report within two days after the service. If exceptions are filed to the report, they may be heard with the motion to confirm, and the court may confirm, modify or set aside the report as is just, and in the latter case may appoint a new commission or refer the matter to the same commissioners with appropriate instructions.

ACTIONS BASED ON CHANGE OF GRADE

Â Â Â Â Â  105.755 State liability for damages resulting from change of grade of roads other than city streets; proceedings on cause of action; limitation. (1) As used in this section, Âpublic roadÂ means a road used by the general public, whether designated as a state highway, county or district road or otherwise, but does not include city streets under ORS 105.760.

Â Â Â Â Â  (2) Whenever the Department of Transportation changes the grade of any public road from a previously established or maintained grade, the state shall be liable for and shall pay just and reasonable compensation for any legal damage or injury to real property abutting upon the public road affected by the grade change; except that the state shall not be liable for any damage or injury for any such change whenever the county has requested the Department of Transportation to make such change.

Â Â Â Â Â  (3) Any person having any right, title or interest in any such real property has a cause of action against the state to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in other civil actions from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

Â Â Â Â Â  (4) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (5) The liability of the state terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation. [1961 c.510 Â§1; 1973 c.197 Â§5; 2003 c.576 Â§239]

Â Â Â Â Â  105.760 State or county liability for damages resulting from change of grade of streets; proceedings on cause of action. (1) If consent is given by the governing body of any city to change any grade of any street as such grade has been established or maintained by the consenting city and pursuant thereto the Department of Transportation or a county changes the grade, the state or the county, whichever makes such change of grade, shall be liable for and shall pay just and reasonable compensation for any damage or injury to any real property abutting upon the road or street affected by the grade change.

Â Â Â Â Â  (2) Any person having any right, title or interest in any such real property has a cause of action against the state or against the county to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal as in any other civil action from a judgment of any circuit court. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving the real property in which the interest is claimed.

Â Â Â Â Â  (3) The trial circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (4) The liability of the state or the liability of the county, as the case may be, terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. Any cause of action granted by this section is barred unless such action is commenced within six months after the change of grade is physically completed and accepted by the Department of Transportation or the county. [Formerly 373.040; 1973 c.197 Â§6; 2003 c.576 Â§240]

EXTINGUISHMENT OF FUTURE INTERESTS

Â Â Â Â Â  105.770 Failure of contingency; application of extinguishment. (1) A special limitation or a condition subsequent, which restricts a fee simple estate in land, and the possibility of reverter or right of entry for condition broken thereby created, shall, if the specified contingency does not occur within 30 years after the possibility of reverter or right of entry was created, be extinguished and cease to be valid.

Â Â Â Â Â  (2) This section shall apply only to inter vivos instruments taking effect after January 1, 1978, to wills where the testator dies after such date, and to appointments made after such date, including appointments by inter vivos instruments or wills under power created before such date. [1977 c.723 Â§1]

Â Â Â Â Â  105.772 Preservation of future interests; filing of notice of intent required; limitation. The following shall apply to all possibilities of reverter and rights of entry limited on fees simple existing on January 1, 1978:

Â Â Â Â Â  (1) A special limitation or a condition subsequent, which restricts a fee simple estate in land, and the possibility of reverter or right of entry for condition broken thereby created, shall be extinguished and cease to be valid, unless within the time specified in this section, a notice of intention to preserve such possibility of reverter or right of entry is recorded as provided in ORS 105.770 to 105.774. Such extinguishment shall occur at the end of the period in which the notice or renewal notice may be recorded.

Â Â Â Â Â  (2) Any person owning such possibility of reverter or right of entry may record in the deed records of the county in which the land is situated a notice of intention to preserve such interest. Such notice may be filed for record by any person who is the owner or part owner of such interest, in which case the notice shall be effective as to the person filing the notice and any other person who is a part owner thereof. If any owner or part owner is a minor or financially incapable, as defined in ORS 125.005, the notice may be filed by a conservator appointed pursuant to a protective proceeding under ORS chapter 125.

Â Â Â Â Â  (3) To be effective and to be entitled to record, such notice shall contain an accurate and full description of all land affected by such notice; but if such claim is founded upon a recorded instrument, then the description may be by reference to the recorded instrument. Such notice shall also contain the terms of the special limitation or condition subsequent from which the possibility of reverter or right of entry arises. The notice shall be executed, acknowledged, proved and recorded in each county in which the land is situated in the same manner as a conveyance of real property. In indexing such notices the county clerk shall enter such notices under the grantee indexes of deeds under the names of the persons on whose behalf such notices are executed.

Â Â Â Â Â  (4) An initial notice may be recorded not less than 28 years, nor more than 30 years, after the possibility of reverter or right of entry was created; provided, however, if such possibility of reverter or right of entry was created prior to January 1, 1950, the notice may be recorded within two years after January 1, 1978. A renewal notice may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the initial notice, and shall be effective for a period of 30 years from the recording of such renewal notice. In like manner, further renewal notices may be recorded after the expiration of 28 years and before the expiration of 30 years from the date of recording of the last renewal notice. [1977 c.723 Â§2; 1995 c.664 Â§81]

Â Â Â Â Â  105.774 Exclusions from application of ORS 105.770 and 105.772. ORS 105.770 to 105.774 shall not apply to conveyances made in favor of:

Â Â Â Â Â  (1) The State of
Oregon
or any unit of local government as defined in ORS 190.003; or

Â Â Â Â Â  (2) A corporation so long as it remains qualified as a nonprofit corporation pursuant to ORS chapter 65. If a corporation ceases to be so qualified, the conveyance to said corporation shall be treated in the same manner as a conveyance subject to the provisions of ORS 105.772. [1977 c.723 Â§3]

MISCELLANEOUS ACTIONS

Â Â Â Â Â  105.805 Action for waste. If a guardian, conservator or tenant in severalty, or in common, for life or for years of real property commits waste thereon, any person injured thereby may maintain an action at law for damages against the guardian, conservator or tenant. In the action there may be judgment for treble damages, forfeiture of the estate of the party committing or permitting the waste and eviction from the property. Forfeiture and eviction shall only be given in favor of the person entitled to a reversion against the tenant in possession, when the injury to the estate in reversion is determined in the action to be equal to the value of the tenantÂs estate or unexpired term, or when the waste was committed with malice. [Amended by 1973 c.823 Â§103]

Â Â Â Â Â  105.810 Treble damages for injury to or removal of produce, trees or shrubs; costs and attorney fees; limitation on liability of contract logger. (1) Except as provided in ORS 477.090 and subsections (4) to (7) of this section, whenever any person, without lawful authority, willfully injures or severs from the land of another any produce thereof or cuts down, girdles or otherwise injures or carries off any tree, timber or shrub on the land of another person, or of the state, county, United States or any public corporation, or on the street or highway in front of any personÂs house, or in any village, town or city lot, or cultivated grounds, or on the common or public grounds of any village, town or city, or on the street or highway in front thereof, in an action by such person, village, town, city, the United States, state, county, or public corporation, against the person committing such trespasses if judgment is given for the plaintiff, it shall be given for treble the amount of damages claimed, or assessed for the trespass. In any such action, upon plaintiffÂs proof of ownership of the premises and the commission by the defendant of any of the acts mentioned in this section, it is prima facie evidence that the acts were committed by the defendant willfully, intentionally and without plaintiffÂs consent.

Â Â Â Â Â  (2) A court may, in its discretion, award to a prevailing party under subsection (1) of this section reimbursement of reasonable costs of litigation including but not limited to investigation costs and attorney fees.

Â Â Â Â Â  (3) A court may, in its discretion, award to a prevailing plaintiff under subsection (1) of this section reasonable costs of reforestation activities related to the injury sustained by the plaintiff.

Â Â Â Â Â  (4) A contract logger is liable only for actual damages in an action under this section if:

Â Â Â Â Â  (a) The contract logger conducts an operation under a signed, written contract with a person the contract logger reasonably believes to be the legal owner of the produce, trees, timber or shrubs in the operation area;

Â Â Â Â Â  (b) The contract identifies the operation area by a metes and bounds description or other sufficient legal description;

Â Â Â Â Â  (c) Before the contract logger begins harvesting in the operation area, the person who engages the contract logger under the contract:

Â Â Â Â Â  (A) Locates, marks and protects from damage all survey monuments in the operation area;

Â Â Â Â Â  (B) Flags, stakes or otherwise clearly marks the boundaries of the operation area; and

Â Â Â Â Â  (C) Provides the contract logger with a copy of the deed, contract or other instrument that the person who engages the contract logger under the contract relies upon as proof of ownership of the produce, trees, timber or shrubs in the operation area;

Â Â Â Â Â  (d) The contract logger verifies the deed, contract or instrument described in paragraph (c)(C) of this subsection against the metes and bounds description or other sufficient legal description in the contract;

Â Â Â Â Â  (e) The contract logger retains a copy of the deed, contract or instrument described in paragraph (c)(C) of this subsection for at least three years; and

Â Â Â Â Â  (f) The contract logger does not receive written notice that any person has a claim of title to the land or timber in the operation area that is adverse to the person who engages the contract logger under the contract.

Â Â Â Â Â  (5) Subsection (4) of this section does not affect an action for double or treble damages against a contract logger for damages outside the operation area as described in subsection (4) of this section.

Â Â Â Â Â  (6) If an action is brought under this section against a contract logger, and the contract logger was engaged to harvest the timber by a person who purported to own the timber or to have authority to harvest the timber, the person who engaged the contract logger must be joined in the action as a defendant unless jurisdiction over the person cannot be had. If a judgment is entered against the contract logger and against the person who engaged the contract logger, the contract logger shall not be required to pay any part of the judgment unless the plaintiff establishes that the judgment cannot be enforced against the person who engaged the contract logger. The plaintiff may enforce the judgment against the contract logger only if:

Â Â Â Â Â  (a) The plaintiff makes a good faith effort for at least six months after the judgment becomes final and subject to execution to enforce the judgment against the person who engaged the contract logger; and

Â Â Â Â Â  (b) The court determines, upon motion of the plaintiff, that all or part of the judgment cannot be collected from the person who engaged the contract logger.

Â Â Â Â Â  (7) Subsections (2) and (3) of this section apply in an action against a contract logger under subsection (4) of this section.

Â Â Â Â Â  (8) For purposes of this section:

Â Â Â Â Â  (a) ÂContract loggerÂ means a person engaged in a commercial timber harvesting operation.

Â Â Â Â Â  (b) ÂOperationÂ has the meaning given in ORS 527.620 (12). [Amended by 1995 c.721 Â§1; 1999 c.544 Â§1]

Â Â Â Â Â  105.815 When double damages are awarded for trespass; exception. (1) Except as provided in subsection (3) of this section, if, upon the trial of an action included in ORS 105.810, it appears that the trespass was casual or involuntary, or that the defendant had probable cause to believe that the land on which the trespass was committed was the land of the defendant or the land of the person in whose service or by whose direction the act was done, or that the tree or timber was taken from uninclosed woodland for the purpose of repairing any public highway or bridge upon the land or adjoining it, judgment shall be given for double damages.

Â Â Â Â Â  (2) A judgment for the costs of litigation and reforestation as provided in ORS 105.810 shall be in addition to and not in lieu of a judgment for damages under this section.

Â Â Â Â Â  (3) This section does not apply to a contract logger if the contract logger is subject only to actual damages under ORS 105.810 (4). [Amended by 1995 c.721 Â§2; 1999 c.544 Â§2]

Â Â Â Â Â  105.820 Remedy of tenants in common. A tenant in common may maintain any proper action, suit or proceeding against a cotenant for receiving more than the just proportion of the rents or profits of the estate owned by them in common.

Â Â Â Â Â  105.825 Action for injury to inheritance. A person seised of an estate in remainder or reversion may maintain a civil action for any injury to the inheritance, notwithstanding the presence of an intervening estate for life or years.

Â Â Â Â Â  105.830 [1981 c.841 Â§1; repealed by 1989 c.693 Â§21]

Â Â Â Â Â  105.831 Damages for injury to mining claim. If a court finds that a person has intentionally damaged or removed mining equipment or has intentionally removed or injured minerals, soil, gravel, sand, trees or shrubs located within the mining claim of another person, the court shall award actual damages to such other person, including any liability of such other person to third persons resulting from such damage, removal or injury. In an appropriate case, the court may award punitive damages to such other person. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1049 Â§2; 1995 c.618 Â§56]

Â Â Â Â Â  105.835 [1981 c.841 Â§2; repealed by 1989 c.693 Â§21]

ACTION FOR REDUCED COMMERCIAL PROPERTY VALUE RESULTING FROM STREET USE RESTRICTION

Â Â Â Â Â  105.850 Commercial property defined. As used in ORS 105.850 to 105.870, Âcommercial propertyÂ means land and improvements used in a business operated thereon for the production of income, one of the principal aspects of which is the storing of motor vehicles or the providing of lodging to travelers using private conveyances. [1973 c.702 Â§1]

Â Â Â Â Â  105.855 Requirement to compensate commercial property owners for reduced value of property caused by street use restriction; effect of other access to property. Whenever after January 1, 1973, a city or mass transit district, whether or not acting pursuant to its police powers or condemnation authority, restricts use of the street traffic lane immediately adjacent to a sidewalk abutting commercial property to public conveyances and the existing access to that property by the general public by means of private conveyances is thereby prohibited or materially restricted for more than six hours in any 24-hour period, the city or mass transit district shall be liable for and shall pay the difference between the fair market value of the property prior to the restriction and the fair market value of the property subsequent to the restriction, taking into account any special benefits to the property resulting from improvements made by the city or mass transit district in connection with the restriction. The fact that other access to the property from a public way is available shall relieve the city or mass transit district from liability if the other access is reasonably equal to the access prohibited or materially restricted. [1973 c.702 Â§2]

Â Â Â Â Â  105.860 Cause of action against city for compensation; appeal procedure; intervention. Any person having any right, title or interest in any such abutting real property has a cause of action against the city to enforce payment of the compensation. Any such action may be commenced and maintained in the circuit court for the county in which the real property is situated. Any party to any such action has the right to appeal from the judgment of the circuit court as in other actions. A person having or claiming any right, title or interest in such real property may join as party plaintiff and may intervene in any action involving the real property in which the interest is claimed. [1973 c.702 Â§3; 2003 c.576 Â§241]

Â Â Â Â Â  105.865 Apportioning compensation among property owners; termination of city liability. (1) The circuit court shall, in its general judgment, apportion such just compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (2) The liability of the city terminates wholly when it pays into court the sums determined by the circuit court to be just compensation. [1973 c.702 Â§4; 2003 c.576 Â§242]

Â Â Â Â Â  105.870 Limitation on commencement of action. Any cause of action granted by ORS 105.850 to 105.870 is barred unless such action is commenced within 60 days after the date upon which the change of use becomes effective and use of the streets is prohibited or restricted. [1973 c.702 Â§5]

SOLAR ENERGY EASEMENTS

Â Â Â Â Â  105.880 Conveyance prohibiting use of solar energy systems void. (1) No person conveying or contracting to convey fee title to real property shall include in an instrument for such purpose a provision prohibiting the use of solar energy systems by any person on that property.

Â Â Â Â Â  (2) Any provision executed in violation of subsection (1) of this section after October 3, 1979, is void and unenforceable.

Â Â Â Â Â  (3) For the purposes of this section, Âsolar energy systemÂ means any device, structure, mechanism or series of mechanisms which uses solar radiation as a source for heating, cooling or electrical energy. [1979 c.671 Â§5]

Â Â Â Â Â  105.885 Definitions for ORS 105.885 to 105.895. As used in ORS 105.885 to 105.895:

Â Â Â Â Â  (1) ÂInstrumentÂ means a deed, contract, covenant, condition, permit or order that creates an access right to sunlight.

Â Â Â Â Â  (2) ÂSolar energy easementÂ means any easement, covenant or conditions designed to insure the passage of incident solar radiation, light, air or heat across the real property of another.

Â Â Â Â Â  (3) ÂSolar envelopeÂ means a three-dimensional space over a lot representing height restrictions for structures and vegetation on the lot designed to protect access to sunlight for neighboring lots.

Â Â Â Â Â  (4) ÂSun chartÂ means a representation showing the plotted position of the sun. The chart shall display the path of the sun during each hour of the day and each month of the year at the nearest degree of latitude to the property. [1979 c.671 Â§6; 1981 c.722 Â§7]

Â Â Â Â Â  105.890 Solar energy easement appurtenant; termination. (1) A solar energy easement shall be appurtenant to and run with the real property benefited and burdened by such an easement.

Â Â Â Â Â  (2) A solar energy easement shall terminate:

Â Â Â Â Â  (a) Upon the conditions stated therein;

Â Â Â Â Â  (b) By judgment of a court based upon abandonment or changed conditions; or

Â Â Â Â Â  (c) At any time by agreement of all owners of benefited and burdened property. [1979 c.671 Â§7; 2003 c.576 Â§370]

Â Â Â Â Â  105.895 Requirements for easement creation by instrument; recordation. (1) Any instrument creating a solar energy easement or any other access right to sunlight shall contain:

Â Â Â Â Â  (a) A legal description of the real property benefited and burdened by the easement; and

Â Â Â Â Â  (b) A description of the solar energy easement sufficient to determine the space over the burdened property which must remain unobstructed by means that shall include, but not be limited to:

Â Â Â Â Â  (A) A sun chart showing the plotted skyline, including vegetation and structures from the perspective of the center of the lower edge of the collector surface, and a drawing showing the size and location of the collector surface being protected and its orientation with respect to true south; or

Â Â Â Â Â  (B) A description of the solar envelope sufficient to determine the space over the burdened property that must remain unobstructed.

Â Â Â Â Â  (2) The instrument creating a solar energy easement or any other access right to sunlight shall be recordable under ORS 93.710. The instrument shall be recorded in the chains of title of the benefited and burdened properties as a transfer of the easement or access right from the owner of the burdened property to the owner of the benefited property.

Â Â Â Â Â  (3) When an instrument creating a solar energy easement is issued by a city or otherwise requires approval from a city, the instrument shall be attested to and contain the original signature of a city official in addition to the descriptions and chart required under subsection (1) of this section.

Â Â Â Â Â  (4) An instrument creating a solar energy easement shall be indexed when recorded by the name of the city and the names of all parties claiming any interest in the real property benefited or burdened by the easement. [1979 c.671 Â§8; 1981 c.590 Â§6; 1981 c.722 Â§8; 1991 c.230 Â§23]

WIND ENERGY EASEMENTS

Â Â Â Â Â  105.900 ÂWind energy easementÂ defined. As used in ORS 105.905 and 105.910, Âwind energy easementÂ means any easement, covenant or condition designed to insure the undisturbed flow of wind across the real property of another. [1981 c.590 Â§1]

Â Â Â Â Â  105.905 Wind energy easement appurtenant; termination. (1) A wind energy easement shall be appurtenant to and run with the real property benefited and burdened by the easement.

Â Â Â Â Â  (2) A wind energy easement shall terminate:

Â Â Â Â Â  (a) Upon occurrence of the conditions stated in the creating instrument;

Â Â Â Â Â  (b) By judgment of a court based upon abandonment or changed conditions; or

Â Â Â Â Â  (c) At any time by agreement of all the owners of the benefited and burdened property. [1981 c.590 Â§2; 2003 c.576 Â§371]

Â Â Â Â Â  105.910 Requirements for easement creation by instrument; recordation. (1) An instrument creating a wind energy easement shall include:

Â Â Â Â Â  (a) A legal description of the real property benefited and burdened by the easement;

Â Â Â Â Â  (b) A description of the dimensions of the easement sufficient to determine the horizontal space across and the vertical space above the burdened property that must remain unobstructed;

Â Â Â Â Â  (c) The restrictions placed upon vegetation, structures and other objects that would impair or obstruct the wind flow across and through the easement; and

Â Â Â Â Â  (d) The terms or conditions, if any, under which the easement may be changed or terminated.

Â Â Â Â Â  (2) The instrument creating a wind energy easement shall be recordable under ORS 93.710. If recorded, the instrument shall be recorded as a transfer of the easement from the owner of the burdened property to the owner of the benefited property. [1981 c.590 Â§3]

Â Â Â Â Â  105.915 Instrument creating lease or lease option of real property for wind energy conversion system may be recorded; requirements. (1) An instrument creating a lease or an option to lease real property or the vertical space above real property for a wind energy conversion system or for wind measuring equipment shall be recordable under ORS 93.710.

Â Â Â Â Â  (2) An instrument described in subsection (1) of this section shall contain:

Â Â Â Â Â  (a) The partiesÂ names;

Â Â Â Â Â  (b) A legal description of the real property involved;

Â Â Â Â Â  (c) The nature of the interest created;

Â Â Â Â Â  (d) The consideration paid for the transfer; and

Â Â Â Â Â  (e) The terms or conditions, if any, under which the interest may be revised or terminated.

Â Â Â Â Â  (3) As used in this section, Âwind energy conversion systemÂ means any device, supporting structure, mechanism or series of mechanisms that uses wind for the production of electricity or a mechanical application. [1981 c.590 Â§4]

PERSONAL PROPERTY RIGHTS

Â Â Â Â Â  105.920 Joint tenancy in personal property; creation. There shall be a form of coownership of personal property known as joint tenancy. A joint tenancy shall have the incidents of survivorship and severability as at common law. A joint tenancy may be created only by a written instrument which expressly declares the interest created to be a joint tenancy. It may be created by a transfer or bequest from a sole owner to others, or to the sole owner and others; or from tenants in common or joint tenants to others, or to themselves or some of them, or to themselves or any of them and others; or from husband and wife, when holding title as community property or otherwise, to others, or to themselves, or to one of them and to another or others. A transfer or bequest creating a joint tenancy shall not derogate from the rights of creditors. [Formerly 91.355]

MOTOR VEHICLE EVENT DATA RECORDERS

Â Â Â Â Â  105.925 Definitions for ORS 105.925 to 105.945. As used in ORS 105.925 to 105.945:

Â Â Â Â Â  (1) ÂEvent data recorderÂ has the meaning given that term in 49 C.F.R 563.5, as in effect on January 1, 2008.

Â Â Â Â Â  (2) ÂOwnerÂ means a person:

Â Â Â Â Â  (a) In whose name a motor vehicle is registered or titled;

Â Â Â Â Â  (b) Who leases a motor vehicle for at least three months;

Â Â Â Â Â  (c) Who is entitled to possession of a motor vehicle as the purchaser under a security agreement; or

Â Â Â Â Â  (d) Who is the attorney in fact, conservator or personal representative for a person described in paragraphs (a) to (c) of this subsection. [2007 c.644 Â§1]

Â Â Â Â Â  105.928 Ownership of recorded data. Except as specifically provided under ORS 105.925 to 105.945, the data on a motor vehicle event data recorder is exclusively owned by the owner of the motor vehicle and may not be retrieved or used by any person other than the owner of the motor vehicle without the written consent of the owner. If a motor vehicle is owned by more than one person, all owners must consent to the retrieval or use of the data from a motor vehicle event data recorder. [2007 c.644 Â§2]

Â Â Â Â Â  105.932 Effect of vehicle ownership transfer on ownership of data; prohibited insurer and lessor actions. (1) Data on a motor vehicle event data recorder does not become the property of a lienholder or insurer solely because the lienholder or insurer succeeds in ownership of a motor vehicle as a result of an accident.

Â Â Â Â Â  (2) An insurer may not condition the payment or settlement of an ownerÂs claim on the ownerÂs consent to the retrieval or use of the data on a motor vehicle event data recorder.

Â Â Â Â Â  (3) An insurer or lessor of a motor vehicle may not require an owner to consent to the retrieval or use of the data on a motor vehicle event data recorder as a condition of providing the policy or lease. [2007 c.644 Â§3]

Â Â Â Â Â  105.935 Court order for retrieval or use of data by law enforcement officers or certain emergency service providers. Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner after an accident if a court orders the production of the data based on a determination by the court that:

Â Â Â Â Â  (1) A law enforcement officer has probable cause to believe that a crime has occurred and that the data is relevant to the investigation of the crime; or

Â Â Â Â Â  (2) A law enforcement officer, firefighter or emergency medical services provider seeks to obtain the data in the course of responding to or investigating an emergency involving the physical injury or the risk of physical injury to any person. [2007 c.644 Â§4]

Â Â Â Â Â  105.938 Court order for retrieval or use of data by insurer. (1) Upon petition of an insurer, a court may order that data from a motor vehicle event data recorder be retrieved or used without the consent of the owner of the motor vehicle after an accident if the court determines that:

Â Â Â Â Â  (a) The owner has a policy of insurance for the vehicle issued by the insurer;

Â Â Â Â Â  (b) The data is necessary to reconstruct the facts of the accident and to allow the insurer to determine the obligations of the insurer under the insurance policy; and

Â Â Â Â Â  (c) An accurate and timely determination of the facts of the accident cannot occur without the data.

Â Â Â Â Â  (2) A petition under this section must be filed in the circuit court for the county in which the owner of the motor vehicle resides. The petition must be served on the owner in the manner provided by ORCP 7 not less than 30 days before a hearing on the petition. An insurer filing a petition under this section must pay the filing fee specified by ORS 21.110. [2007 c.644 Â§4a]

Â Â Â Â Â  105.942 Retrieval or use of data for responding to medical emergency, for medical research or for vehicle servicing or repair. (1) Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner to facilitate or determine the need for emergency medical care for the driver or passenger of a motor vehicle that is involved in a motor vehicle crash or other emergency, including the retrieval of data from a company that provides subscription services to the owner of a motor vehicle for in-vehicle safety and security communications systems.

Â Â Â Â Â  (2) Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner to facilitate medical research of the human bodyÂs reaction to motor vehicle crashes if:

Â Â Â Â Â  (a) The identity of the owner or driver is not disclosed in connection with the retrieved data; and

Â Â Â Â Â  (b) The last four digits of the vehicle identification number are not disclosed.

Â Â Â Â Â  (3) Data from a motor vehicle event data recorder may be retrieved or used without the consent of the owner to diagnose, service or repair a motor vehicle. [2007 c.644 Â§5]

Â Â Â Â Â  105.945 Exempted data. ORS 105.925 to 105.945 do not apply to data that is stored or transmitted pursuant to a subscription service agreement for the use of a recording device to record a history of where a motor vehicle travels or for the transmission of data to a central communications system. [2007 c.644 Â§6]

RULE AGAINST PERPETUITIES

Â Â Â Â Â  105.950 Statutory rule against perpetuities. (1) A nonvested property interest is invalid unless:

Â Â Â Â Â  (a) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The interest either vests or terminates within 90 years after its creation.

Â Â Â Â Â  (2) A general power of appointment, not presently exercisable because of a condition precedent, is invalid unless:

Â Â Â Â Â  (a) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

Â Â Â Â Â  (3) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

Â Â Â Â Â  (a) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

Â Â Â Â Â  (b) The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

Â Â Â Â Â  (4) In determining whether a nonvested property interest or a power of appointment is valid under subsection (1)(a), (2)(a) or (3)(a) of this section, the possibility that a child will be born to an individual after the individualÂs death is disregarded.

Â Â Â Â Â  (5) The language in a governing instrument is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives if, in measuring a period from the creation of a trust or other property arrangement, that language seeks:

Â Â Â Â Â  (a) To disallow the vesting or termination of any interest or trust beyond the later of:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

Â Â Â Â Â  (b) To postpone the vesting or termination of any interest or trust until:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.

Â Â Â Â Â  (c) To operate in effect in any similar fashion upon:

Â Â Â Â Â  (A) The expiration of a period of time not exceeding 21 years after the death of the survivor of the specified lives in being at the creation of the trust or other property arrangement; or

Â Â Â Â Â  (B) The expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement. [1989 c.208 Â§1; 1993 c.273 Â§1]

Â Â Â Â Â  105.955 When nonvested property interest or power of appointment created. (1) Except as provided in subsections (2) and (3) of this section and in ORS 105.970 (1), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

Â Â Â Â Â  (2) For purposes of ORS 105.950 to 105.975, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of either a nonvested property interest or a property interest subject to a power of appointment described in ORS 105.950 (2) or (3), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

Â Â Â Â Â  (3) For purposes of ORS 105.950 to 105.975, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created. [1989 c.208 Â§2]

Â Â Â Â Â  105.960 Reformation. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferorÂs manifested plan of distribution and is within the 90 years allowed by ORS 105.950 (1)(b), (2)(b) and (3)(b) if:

Â Â Â Â Â  (1) A nonvested property interest or a power of appointment becomes invalid under ORS 105.950, statutory rule against perpetuities;

Â Â Â Â Â  (2) A class gift is not but might become invalid under ORS 105.950, statutory rule against perpetuities, and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

Â Â Â Â Â  (3) A nonvested property interest that is not validated by ORS 105.950 (1)(a) can vest but not within 90 years after its creation. [1989 c.208 Â§3]

Â Â Â Â Â  105.965 Exclusions from statutory rule against perpetuities. ORS 105.950, statutory rule against perpetuities, does not apply to:

Â Â Â Â Â  (1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

Â Â Â Â Â  (a) A premarital or postmarital agreement;

Â Â Â Â Â  (b) A separation or divorce settlement;

Â Â Â Â Â  (c) A spouseÂs election;

Â Â Â Â Â  (d) A similar arrangement arising out of a prospective existing or previous marital relationship between the parties;

Â Â Â Â Â  (e) A contract to make or not to revoke a will or trust;

Â Â Â Â Â  (f) A contract to exercise or not to exercise a power of appointment;

Â Â Â Â Â  (g) A transfer in satisfaction of a duty of support; or

Â Â Â Â Â  (h) A reciprocal transfer;

Â Â Â Â Â  (2) A fiduciaryÂs power relating to the administration or management of assets, including the power of a fiduciary to sell, lease or mortgage property, and the power of a fiduciary to determine principal and income;

Â Â Â Â Â  (3) A power to appoint a fiduciary;

Â Â Â Â Â  (4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

Â Â Â Â Â  (5) A nonvested property interest held by a charity, government or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government or governmental agency or subdivision;

Â Â Â Â Â  (6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit sharing, stock bonus, health, disability, death benefit, income deferral or other current or deferred benefit plan for one or more employees, independent contractors or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

Â Â Â Â Â  (7) A property interest, power of appointment or arrangement that was not subject to the common-law rule against perpetuities or is excluded by another statute of this state. [1989 c.208 Â§4]

Â Â Â Â Â  105.970 Prospective application. (1) Except as extended by subsection (2) of this section, ORS 105.950 to 105.975 apply to a nonvested property interest or a power of appointment that is created on or after January 1, 1990. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

Â Â Â Â Â  (2) If a nonvested property interest or a power of appointment was created before January 1, 1990, and is determined in a judicial proceeding, commenced on or after January 1, 1990, to violate this stateÂs rule against perpetuities as that rule existed before January 1, 1990, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferorÂs manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. [1989 c.208 Â§5]

Â Â Â Â Â  105.975 Short title; application and construction; supersession and repeal of common law. (1) ORS 105.950 to 105.975 shall be cited as the Uniform Statutory Rule Against Perpetuities.

Â Â Â Â Â  (2) ORS 105.950 to 105.975 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 105.950 to 105.975 among states enacting it.

Â Â Â Â Â  (3) ORS 105.950 to 105.975 supersede the rule of the common law known as the rule against perpetuities. [1989 c.208 Â§Â§6,7,8]

_______________



Chapter 106

TITLE 11

DOMESTIC RELATIONS

Chapter     106.     Marriage; Domestic Partnership

107.     Marital Dissolution, Annulment and Separation; Mediation and Conciliation Services; Family Abuse Prevention

108.     Husband and Wife Relationship; Property Rights; Premarital Agreements

109.     Parent and Child Rights and Relationships

110.     Uniform Interstate Family Support Act

_______________

Chapter 106  Marriage; Domestic Partnership

2007 EDITION

MARRIAGE; DOMESTIC PARTNERSHIP

DOMESTIC RELATIONS

MARRIAGE

106.010     Marriage as civil contract; age of parties

106.020     Prohibited and void marriages

106.030     Voidable marriages

106.041     Marriage license; application; record

106.045     Fee for marriage license; purpose

106.050     Proof of age; when affidavit required

106.060     Consent of parent or guardian if applicant under 18

106.077     Issuance of marriage license; waiting period; exception

106.081     Fetal alcohol syndrome pamphlets

106.100     County clerks records

106.110     Unlawful issuance of marriage license prohibited

106.120     Who may solemnize marriage; fee; personal payment; records

106.130     Validity of marriage solemnized by unauthorized person

106.140     Solemnizing marriage unlawfully or without authority

106.150     Form of solemnization; witnesses; solemnization before congregation

106.160     Delivery of commemorative marriage certificate

106.165     Form of commemorative marriage certificate; preparation; rules

106.170     Report of marriage to county clerk

106.190     Legitimacy of issue of certain imperfect marriages

106.220     Surname upon entering into marriage

106.990     Penalties

DOMESTIC PARTNERSHIP

(Provisions relating to domestic partnerships are compiled as notes following ORS 106.990)

MARRIAGE

106.010 Marriage as civil contract; age of parties. Marriage is a civil contract entered into in person by males at least 17 years of age and females at least 17 years of age, who are otherwise capable, and solemnized in accordance with ORS 106.150. [Amended by 1965 c.422 §1; 1975 c.583 §1]

106.020 Prohibited and void marriages. The following marriages are prohibited; and, if solemnized within this state, are absolutely void:

(1) When either party thereto had a wife or husband living at the time of such marriage.

(2) When the parties thereto are first cousins or any nearer of kin to each other, whether of the whole or half blood, whether by blood or adoption, computing by the rules of the civil law, except that when the parties are first cousins by adoption only, the marriage is not prohibited or void. [Amended by 1989 c.647 §1]

106.030 Voidable marriages. When either party to a marriage is incapable of making such contract or consenting thereto for want of legal age or sufficient understanding, or when the consent of either party is obtained by force or fraud, such marriage shall be void from the time it is so declared by judgment of a court having jurisdiction thereof. [Amended by 2003 c.576 §372]

106.040 [Repealed by 1953 c.143 §9]

106.041 Marriage license; application; record. (1) All persons wishing to enter into a marriage contract shall obtain a marriage license from the county clerk upon application, directed to any person or religious organization or congregation authorized by ORS 106.120 to solemnize marriages, and authorizing the person, organization or congregation to join together as husband and wife the persons named in the license.

(2) The State Registrar of the Center for Health Statistics shall provide a standard form of the application, license and record of marriage to be used in this state that must include:

(a) Each applicants Social Security number recorded on a confidential portion of the application, license and record of marriage;

(b) Certain statistical data regarding age, place of birth, sex, occupation, residence and previous marital status of each applicant;

(c) The name and address of the affiant under ORS 106.050, if required; and

(d) Each applicants name after marriage as provided in ORS 106.220.

(3) Each applicant for a marriage license shall file with the county clerk from whom the marriage license is sought a written application for the license on forms prescribed for this purpose by the Center for Health Statistics.

(4) A marriage license must contain the following statement: Neither you nor your spouse is the property of the other. The laws of the State of
Oregon
affirm your right to enter into marriage and at the same time to live within the marriage free from violence and abuse.

(5) An applicant may not intentionally make a material false statement in the records required by this section.

(6) The county clerk may not issue a marriage license until the provisions of this section and ORS 106.050 and 106.060 are complied with. [1953 c.143 §2; 1981 c.152 §1; 1993 c.324 §1; 1995 c.555 §4; 1999 c.80 §67; 2007 c.703 §1]

106.043 [1953 c.143 §2; 1971 c.282 §1; repealed by 1981 c.152 §6]

106.045 Fee for marriage license; purpose. (1) In addition to any other fees provided by law, the county clerk shall collect a fee of $25 upon the application for a marriage license.

(2) The county clerk shall regularly pay over to the Director of Human Services all moneys collected under subsection (1) of this section to be credited to the Domestic Violence Fund pursuant to ORS 409.300. [1981 c.357 §1; 1983 c.480 §6; 1987 c.740 §1]

Note: 106.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

106.050 Proof of age; when affidavit required. (1) The county clerk may accept any reasonable proof of the applicants age satisfactory to the clerk. The clerk may require proof of age by affidavit of some person other than either of the parties seeking the license if the clerk deems it necessary in order to determine the age of an applicant to the clerks satisfaction.

(2) If an applicant for a marriage license is less than 18 years of age, the applicant must file with the county clerk an affidavit of some person other than either of the parties seeking the license showing the facts other than age necessary to be shown under ORS 106.060 in the particular case, except the consent of the parent or guardian required by ORS 106.060 shall not be part of the affidavit. The affidavit is sufficient authority to the clerk, so far as the facts stated therein, for issuing the license. [Amended by 1965 c.467 §1; 1969 c.242 §1; 1987 c.340 §1]

106.060 Consent of parent or guardian if applicant under 18. A marriage license shall not be issued without the written consent of the parent or guardian, if any, of an applicant who is less than 18 years of age, nor in any case unless the parties are each of an age, as provided in ORS 106.010, capable of contracting marriage. If either party under 18 years of age has no parent or guardian resident within this state and either party has resided within the county in which application is made for the six months immediately preceding the application, the license may issue, if otherwise proper, without the consent of the nonresident parent or guardian. [Amended by 1965 c.467 §2; 1969 c.242 §2; 1973 c.827 §12; 1975 c.583 §2; 1987 c.340 §2]

106.070 [Repealed by 1953 c.143 §9]

106.071 [1953 c.143 §4(1),(2),(3),(4),(5),(6); 1959 c.377 §1; 1971 c.282 §2; 1977 c.582 §4; 1979 c.731 §3; repealed by 1981 c.152 §6]

106.074 [1953 c.143 §4(7); 1971 c.282 §3; repealed by 1981 c.152 §6]

106.075 [Repealed by 1953 c.143 §9]

106.077 Issuance of marriage license; waiting period; exception. (1) When the county clerk has received the written application for the marriage license from both applicants, and all other legal requirements for issuance of the marriage license have been met, the county clerk shall issue a marriage license which shall become effective three days after the date on which the application was signed by the applicants. The county clerk shall indicate on the license the date on which the license becomes effective. A license shall be valid for 60 days after the effective date.

(2) For good and sufficient cause shown, a written order waiving the three-day waiting period provided in subsection (1) of this section may be signed by:

(a) A judge of probate of the county;

(b) A circuit court judge of the county in which the circuit court judge is not the judge of probate if the jurisdiction of the circuit court has been extended to cover this section pursuant to ORS 3.275;

(c) A judge of a county court of the county in which the judge of the county court is not the judge of probate if the circuit court judge does not reside therein; or

(d) The county clerk or official responsible for issuing the marriage license. [1953 c.143 §4(8); 1957 c.592 §1; 1963 c.429 §1; 1967 c.534 §13; 1971 c.456 §1; 1979 c.724 §2; 1981 c.152 §2; 1983 c.156 §1; 1989 c.508 §1]

106.079 [1953 c.143 §4(9); 1981 c.152 §3; repealed by 2007 c.703 §11]

106.080 [Amended by 1953 c.143 §9; repealed by 1971 c.282 §4]

106.081 Fetal alcohol syndrome pamphlets. When the county clerk issues a marriage license, the county clerk shall also give to the licensees a pamphlet describing the medical condition known as fetal alcohol syndrome, its causes and its effects. The pamphlet shall be provided to the counties by the Department of Human Services under ORS 431.825 for distribution under this section. [1987 c.340 §3]

Note: 106.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 106 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

106.090 [Repealed by 1981 c.152 §6]

106.100 County clerks records. (1) The county clerk who issues the marriage license shall maintain records relating to marriages licensed in the county. The records must include the names of the parties, the consent of the parent or guardian, if any, the name of the affiant, the substance of the affidavit upon which the license issued and the date of the license.

(2) Upon return of the completed application, license and record of marriage under ORS 106.170, the county clerk shall add the date of the marriage ceremony to the clerks records maintained under subsection (1) of this section and file the completed application, license and record of marriage. Except as provided in ORS 205.320, the county clerk may not charge a fee for filing, recording or indexing the application, license and record of marriage.

(3) The county clerk shall, upon completion of the requirements of this section and ORS 106.077, deliver the original completed application, license and record of marriage to the Center for Health Statistics as required under ORS 432.405.

(4) Notwithstanding any other provision of law, the record of marriage maintained by a county clerk is not a vital record as defined in ORS 432.005 and is a public record open and subject to full disclosure. [Amended by 2007 c.703 §2]

106.110 Unlawful issuance of marriage license prohibited. No county clerk shall issue a license contrary to the provisions of ORS 106.041 to 106.077 or 106.100.

106.120 Who may solemnize marriage; fee; personal payment; records. (1) As used in this section, judicial officer means:

(a) A judicial officer of this state as that term is defined in ORS 1.210 and includes but is not limited to a judge of a municipal court and a justice of the peace.

(b) An active judge of a federal court.

(c) An active
United States
magistrate judge.

(2) Marriages may be solemnized by:

(a) A judicial officer;

(b) A county clerk;

(c) Religious congregations or organizations as indicated in ORS 106.150 (2); or

(d) A clergyperson of any religious congregation or organization who is authorized by the congregation or organization to solemnize marriages.

(3) A person authorized to solemnize marriages under subsection (2) of this section may solemnize a marriage anywhere in this state.

(4)(a) When a marriage is solemnized by a tax, appellate or circuit judge of this state, the clerk of the court or the county clerk shall collect a fee of $25 and deposit the fee in the Judicial Department Operating Account established in ORS 1.009.

(b) When a marriage is solemnized by a county clerk, the county clerk shall collect a fee of $25, as provided in ORS 205.320.

(c) The fee described in this subsection may be collected only if:

(A) The marriage is solemnized during normal working hours, excluding holidays;

(B) The marriage is solemnized in court facilities or a county clerks office; or

(C) More than a minimal amount of staff time or other court or county clerks office resources are used in connection with the solemnization.

(d) The Chief Justice of the Supreme Court or the county clerk may establish a written procedure for waiver of the fee required under this subsection in exigent circumstances, including but not limited to indigency of the parties to the marriage.

(5) In addition to any fee collected under subsection (4) of this section, a judicial officer of this state and a county clerk may charge and accept an agreed upon personal payment not to exceed $100 plus actual costs for the solemnization of a marriage if that solemnization is performed:

(a) At a place other than the courthouse where the judicial officer or county clerk serves; or

(b) Outside of the judicial officers or county clerks normal working hours.

(6) The charging and accepting of a personal payment by a judicial officer of this state or a county clerk under subsection (5) of this section does not constitute a violation of any of the provisions of ORS chapter 244.

(7) The amount of actual costs charged by a judicial officer of this state or a county clerk under subsection (5) of this section may not exceed:

(a) Actual expenses for food and lodging as verified by receipts.

(b) If travel is made by personal vehicle, the actual number of round-trip miles from the judicial officers or county clerks home or office, whichever is greater, compensated at the rate of reimbursement then provided by the State of Oregon to its employees or, if travel is made by a commercial carrier, reimbursement shall be made of the actual costs thereof, verified by receipts.

(8) A judicial officer of this state or a county clerk shall maintain records of the amount of personal payments received for performing marriages, of actual costs and the supporting documentation related thereto for a period of four years.

(9) The parties to a marriage solemnized by a tax, appellate or circuit judge of this state shall show to the judge proof of payment of the fee required under subsection (4)(a) of this section before solemnization. Except as provided in subsection (4)(d) of this section, the judge may not solemnize a marriage without proof of payment of the fee. [Amended by 1971 c.621 §22; 1975 c.607 §22; 1977 c.518 §2; 1979 c.724 §3; 1979 c.833 §24; 1981 c.176 §1; 1991 c.282 §1; 1991 c.458 §1; 1997 c.424 §1; 1999 c.776 §1; 2001 c.501 §1; 2003 c.565 §1; 2003 c.737 §111]

106.130 Validity of marriage solemnized by unauthorized person. A marriage solemnized before any person professing to be a judicial officer of this state, a county clerk or a clergyperson of a religious congregation or organization therein is not void, nor shall the validity thereof be in any way affected, on account of any want of power or authority in such person, if such person was acting at the time in the office or the capacity of a person authorized to solemnize marriage and if such marriage is consummated with the belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage. [Amended by 1979 c.724 §4; 2001 c.501 §5]

106.140 Solemnizing marriage unlawfully or without authority. No person shall undertake to join others in marriage knowing that the person is not lawfully authorized so to do. No person authorized to solemnize marriage shall join persons in marriage contrary to any of the provisions of ORS 106.010 to 106.060 or 106.100 to 106.190.

106.150 Form of solemnization; witnesses; solemnization before congregation. (1) In the solemnization of a marriage no particular form is required except that the parties thereto shall assent or declare in the presence of the clergyperson, county clerk or judicial officer solemnizing the marriage and in the presence of at least two witnesses, that they take each other to be husband and wife.

(2) All marriages, to which there are no legal impediments, solemnized before or in any religious organization or congregation according to the established ritual or form commonly practiced therein, are valid. In such case, the person presiding or officiating in the religious organization or congregation shall deliver to the county clerk who issued the marriage license the application, license and record of marriage in accordance with ORS 106.170. [Amended by 1979 c.724 §5; 2001 c.501 §2; 2007 c.703 §3]

106.160 Delivery of commemorative marriage certificate. The county clerk shall give to the parties to the marriage a commemorative marriage certificate in accordance with ORS 106.165 upon issuing the marriage license. [Amended by 1975 c.277 §4; 2007 c.703 §4]

106.165 Form of commemorative marriage certificate; preparation; rules. (1) The county clerk shall prescribe a standard form of a commemorative marriage certificate to be issued by the county clerk and kept by the married couple. The certificate must contain the names and addresses of the parties and of at least two witnesses, the date and place of the marriage, the signature of the person who solemnized the marriage, the date of the marriage license and the name of the county clerk who issued the license.

(2) The commemorative marriage certificate must contain the following wording in legible font type: This is a commemorative certificate. This certificate is not the legal marriage record.

(3) The commemorative marriage certificate shall be of such size and appearance as to emphasize the importance of the event. [1975 c.277 §§1,2; 2001 c.501 §6; 2007 c.703 §5]

Note: 106.165 was added to and made a part of ORS chapter 106 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

106.170 Report of marriage to county clerk. A person solemnizing a marriage shall, within 10 days after the marriage ceremony, complete the original application, license and record of marriage form and deliver the form to the county clerk who issued the marriage license. The person solemnizing the marriage may keep a copy of the application, license and record of marriage form. [Amended by 1981 c.176 §2; 2001 c.501 §3; 2007 c.703 §7]

106.180 [Amended by 1999 c.776 §2; repealed by 2007 c.703 §11]

106.190 Legitimacy of issue of certain imperfect marriages. (1) The issue of marriages void under ORS 106.020 are legitimate.

(2) All children conceived or born of parents who married or who may hereafter marry prior to the expiration of six months from the date of a judgment of divorce or declaring a marriage void rendered in a suit to which one of the parents was a party or during the period of an appeal from such a judgment, if the marriage is in all other respects regular, are legitimate. [Amended by 2003 c.576 §373]

106.200 [Repealed by 1957 c.411 §7]

106.210 [1955 c.694 §1; 1959 c.531 §1; repealed by 2007 c.22 §7]

106.220 Surname upon entering into marriage. (1) Upon entering into marriage, either party may retain the partys surname prior to the marriage or change the partys surname to the surname of the other party or to a hyphenated combination of the surnames of both parties. If a party requests a surname change under this section, that party may also change the partys middle name to the partys surname prior to the marriage. Each party must indicate on the application, license and record of marriage the partys name after marriage.

(2) The name of each party after marriage as indicated on the application, license and record of marriage shall become the sole legal name of each party after marriage. If a party indicates a name change other than as described in subsection (1) of this section, the party shall request approval of the court pursuant to ORS 33.410. [1975 c.733 §3; 1981 c.775 §7; 2007 c.703 §12]

106.990 Penalties. (1) Violation of ORS 106.041 (5) is punishable, upon conviction, by a fine of not more than $100 or by imprisonment in the county jail for not more than 30 days, or both.

(2) Violation of ORS 106.110 or 106.140 is punishable upon conviction by imprisonment in the custody of the Department of Corrections or county jail for not more than one year, or by a fine of not more than $500 nor less than $100.

(3) Refusal or neglect to comply with ORS 106.170 shall result in the forfeiture of a penalty of not less than $10 nor more than $50 to be recovered by action for every five days of such refusal or neglect. [Amended by 1953 c.143 §9; subsection (1) enacted as 1953 c.143 §5; 1981 c.152 §4; 1987 c.320 §16; 1999 c.776 §3; 2001 c.501 §7; 2007 c.703 §8]

DOMESTIC PARTNERSHIP

Note: Chapter 99, Oregon Laws 2007, is the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, chapter 99, Oregon Laws 2007, takes effect January 1, 2008. Sections 1 to 9, chapter 99, Oregon Laws 2007, provide:

Sec. 1. Short title. Sections 1 to 9 of this 2007 Act may be cited as the Oregon Family Fairness Act. [2007 c.99 §1]

Sec. 2. Legislative findings. The Legislative Assembly finds that:

(1) Section 20, Article I of the Oregon Constitution, has always enshrined the principle that all citizens of this state are to be provided with equal privileges and immunities under the laws of the State. In addition, as provided in ORS 659A.006, it has long been the public policy of this state that discrimination against any of the citizens of this state is a matter of state concern that threatens not only the rights and privileges of the states inhabitants but menaces the institutions and foundation of a free democratic state. These fundamental principles are integral to
Oregon
s constitutional form of government, to its guarantees of political and civil rights and to the continued vitality of political and civil society in this state.

(2) The ability to enter into a committed, long-term relationship with another individual that is recognized not only by friends and family, but also by the laws of this state, is a significant and fundamental ability afforded to opposite-sex couples by the marriage laws of this state. Legal recognition of marriage by the state is the primary and, in a number of instances, the exclusive source of numerous rights, benefits and responsibilities available to married individuals under
Oregon
law. Marriage is limited to the union of one man and one woman by section 5a, Article XV of the Oregon Constitution.

(3) Many gay and lesbian Oregonians have formed lasting, committed, caring and faithful relationships with individuals of the same sex, despite long-standing social and economic discrimination. These couples live together, participate in their communities together and often raise children and care for family members together, just as do couples who are married under
Oregon
law. Without the ability to obtain some form of legal status for their relationships, same-sex couples face numerous obstacles and hardships in attempting to secure rights, benefits and responsibilities for themselves and their children. Many of the rights, benefits and responsibilities that the families of married couples take for granted cannot be obtained in any way other than through state recognition of committed same-sex partnerships.

(4) This state has a strong interest in promoting stable and lasting families, including the families of same-sex couples and their children. All
Oregon
families should be provided with the opportunity to obtain necessary legal protections and status and the ability to achieve their fullest potential.

(5) Sections 1 to 9 of this 2007 Act are intended to better align Oregon law with the values embodied in the Constitution and public policy of this state, and to further the states interest in the promotion of stable and lasting families, by extending benefits, protections and responsibilities to committed same-sex partners and their children that are comparable to those provided to married individuals and their children by the laws of this state.

(6) The establishment of a domestic partnership system will provide legal recognition to same-sex relationships, thereby ensuring more equal treatment of gays and lesbians and their families under
Oregon
law.

(7) The Legislative Assembly recognizes that the Oregon Constitution limits marriage to the union of one man and one woman. The Legislative Assembly does not seek to alter this definition of marriage in any way through the Oregon Family Fairness Act and recognizes that the Legislative Assembly cannot bestow the status of marriage on partners in a domestic partnership. The Legislative Assembly recognizes that numerous distinctions will exist between these two legally recognized relationships. The Legislative Assembly recognizes that the legal recognition of domestic partnerships under the laws of this state may not be effective beyond the borders of this state and cannot impact restrictions contained in federal law.

(8) Sections 1 to 9 of this 2007 Act do not require the performance of any solemnization ceremony to enter into a binding domestic partnership contract. It is left to the dictates and conscience of partners entering into a domestic partnership to determine whether to seek a ceremony or blessing over the domestic partnership and to the dictates of each religious faith to determine whether to offer or permit a ceremony or blessing of domestic partnerships. Providing recognition to same-sex partnerships through a domestic partnership system in no way interferes with the right of each religious faith to choose freely to whom to grant the religious status, sacrament or blessing of marriage under the rules or practices of that faith. [2007 c.99 §2]

Sec. 3. Definitions for sections 1 to 9 of this 2007 Act. As used in sections 1 to 9 of this 2007 Act:

(1) Domestic partnership means a civil contract entered into in person between two individuals of the same sex who are at least 18 years of age, who are otherwise capable and at least one of whom is a resident of Oregon.

(2) Partner means an individual joined in a domestic partnership. [2007 c.99 §3]

Sec. 4. Prohibited and void domestic partnerships. (1) The following domestic partnerships are prohibited and void:

(a) When either party to the domestic partnership had a partner, wife or husband living at the time of the domestic partnership.

(b) When the parties to the domestic partnership are first cousins or any nearer of kin to each other, whether of the whole or half blood, whether by blood or adoption, computing by the rules of the civil law. However, when the parties are first cousins by adoption only, the domestic partnership is not prohibited or void.

(2) When either party to a domestic partnership is incapable of making the civil contract or consenting to the contract for want of legal age or sufficient understanding, or when the consent of either party is obtained by force or fraud, the domestic partnership is void from the time it is so declared by a judgment of a court having jurisdiction of the domestic partnership. [2007 c.99 §4]

Sec. 5. Form of declaration and certificate of domestic partnership. (1) The Department of Human Services shall prepare forms entitled:

(a) Declaration of Domestic Partnership meeting the requirements of section 6 of this 2007 Act; and

(b) Certificate of Registered Domestic Partnership.

(2) The department shall distribute the forms to each county clerk. The department and each county clerk shall make the Declaration of Domestic Partnership forms available to the public. [2007 c.99 §5]

Sec. 6. Contents of declaration; filing with county clerk; registry; consent to circuit court jurisdiction. (1) Two individuals wishing to become partners in a domestic partnership may complete and file a Declaration of Domestic Partnership with the county clerk.

(2) In accordance with the requirements of this section, the county clerk shall register the Declaration of Domestic Partnership in a domestic partnership registry and return a copy of the registered form and a Certificate of Registered Domestic Partnership to the partners in person or at the mailing address provided by the partners.

(3) An individual who has filed a Declaration of Domestic Partnership may not file a new Declaration of Domestic Partnership or enter a marriage with someone other than the individuals registered partner unless a judgment of dissolution or annulment of the most recent domestic partnership has been entered. This prohibition does not apply if the previous domestic partnership ended because one of the partners died.

(4) Each person signing a Declaration of Domestic Partnership consents to the jurisdiction of the circuit courts of Oregon for the purpose of an action to obtain a judgment of dissolution or annulment of the domestic partnership, for legal separation of the partners in the domestic partnership or for any other proceeding related to the partners rights and obligations, even if one or both partners cease to reside in, or to maintain a domicile in, this state. Notwithstanding ORS 107.086, a petition for dissolution or annulment of the domestic partnership, for legal separation of the partners in the domestic partnership or for any other proceeding related to the partners rights and obligations may be filed in the county in which either the petitioner or respondent last resided.

(5) On the Declaration of Domestic Partnership, each individual who wants to become a partner in a domestic partnership shall:

(a) State that the individual is at least 18 years of age and is otherwise capable to enter into a domestic partnership at the time the individual signs the form;

(b) State whether the individual is a resident of
Oregon
;

(c) Provide a mailing address;

(d) State that the individual consents to the jurisdiction of the circuit courts of Oregon for the purpose of an action to obtain a judgment of dissolution or annulment of the domestic partnership or for legal separation of the partners in the domestic partnership, or for any other proceeding related to the partners rights and obligations, even if one or both partners cease to reside in, or to maintain a domicile in, this state;

(e) Sign the form with a declaration that representations made on the form are true, correct and contain no material omissions of fact to the best knowledge and belief of the individual; and

(f) Have a notary public acknowledge the individuals signature.

(6) Both partners signatures must be affixed to one Declaration of Domestic Partnership form. Filing an intentionally and materially false Declaration of Domestic Partnership is punishable as a misdemeanor.

(7) The county clerk may accept any reasonable proof of an individuals age satisfactory to the clerk. The clerk may require proof of age by affidavit of some individual other than either of the parties seeking to file the Declaration of Domestic Partnership if the clerk deems it necessary in order to determine the age of the individual to the clerks satisfaction.

(8) The county clerk may not register a Declaration of Domestic Partnership or return a copy of the registered form and a Certificate of Registered Domestic Partnership to the partners until the provisions of this section, section 7 of this 2007 Act and all other legal requirements are complied with.

(9) Notwithstanding ORS 432.121 or any other provision of law, the registry of domestic partnerships maintained by a county clerk is a public record and subject to full disclosure. [2007 c.99 §6]

Sec. 7. Registration fee. (1) In addition to any other fees provided by law, the county clerk shall collect a fee of $25 for registering a Declaration of Domestic Partnership.

(2) The county clerk shall regularly pay over to the Director of Human Services all moneys collected under subsection (1) of this section to be credited to the Domestic Violence Fund pursuant to ORS 409.300. [2007 c.99 §7]

Sec. 8. Surname upon entering into domestic partnership. Upon entering into a domestic partnership, either individual may retain the individuals prior surname, and either individual may resume the individuals prior legal name during the domestic partnership. [2007 c.99 §8]

Sec. 9. Certain privileges, immunities, rights, benefits and responsibilities granted or imposed. (1) Any privilege, immunity, right or benefit granted by statute, administrative or court rule, policy, common law or any other law to an individual because the individual is or was married, or because the individual is or was an in-law in a specified way to another individual, is granted on equivalent terms, substantive and procedural, to an individual because the individual is or was in a domestic partnership or because the individual is or was, based on a domestic partnership, related in a specified way to another individual.

(2) Any responsibility imposed by statute, administrative or court rule, policy, common law or any other law on an individual because the individual is or was married, or because the individual is or was an in-law in a specified way to another individual, is imposed on equivalent terms, substantive and procedural, on an individual because the individual is or was in a domestic partnership or because the individual is or was, based on a domestic partnership, related in a specified way to another individual.

(3) Any privilege, immunity, right, benefit or responsibility granted or imposed by statute, administrative or court rule, policy, common law or any other law to or on a spouse with respect to a child of either of the spouses is granted or imposed on equivalent terms, substantive and procedural, to or on a partner with respect to a child of either of the partners.

(4) Any privilege, immunity, right, benefit or responsibility granted or imposed by statute, administrative or court rule, policy, common law or any other law to or on a former or surviving spouse with respect to a child of either of the spouses is granted or imposed on equivalent terms, substantive and procedural, to or on a former or surviving partner with respect to a child of either of the partners.

(5) Many of the laws of this state are intertwined with federal law, and the Legislative Assembly recognizes that it does not have the jurisdiction to control federal laws or the privileges, immunities, rights, benefits and responsibilities related to federal laws.

(6) Sections 1 to 9 of this 2007 Act do not require or permit the extension of any benefit under ORS chapter 238 or 238A, or under any other retirement, deferred compensation or other employee benefit plan, if the plan administrator reasonably concludes that the extension of benefits would conflict with a condition for tax qualification of the plan, or a condition for other favorable tax treatment of the plan, under the Internal Revenue Code or regulations adopted under the Internal Revenue Code.

(7) Sections 1 to 9 of this 2007 Act do not require the extension of any benefit under any employee benefit plan that is subject to federal regulation under the Employee Retirement Income Security Act of 1974.

(8) For purposes of administering Oregon tax laws, partners in a domestic partnership, surviving partners in a domestic partnership and the children of partners in a domestic partnership have the same privileges, immunities, rights, benefits and responsibilities as are granted to or imposed on spouses in a marriage, surviving spouses and their children. [2007 c.99 §9]

_______________



Chapter 107

Chapter 107 Â Marital Dissolution, Annulment and Separation;

Mediation and Conciliation Services; Family Abuse Prevention

2007 EDITION

DISSOLUTION, ANNULMENT AND SEPARATION

DOMESTIC RELATIONS

DISSOLUTION, ANNULMENT AND SEPARATION

107.005Â Â Â Â  Annulment of void marriage; declaration of validity; effect of declaration

107.015Â Â Â Â  Grounds for annulment or dissolution of marriage

107.025Â Â Â Â  Irreconcilable differences as grounds for dissolution or separation

107.036Â Â Â Â  Doctrines of fault and in pari delicto abolished; evidence and consideration of fault

107.046Â Â Â Â  Appearance by public official

107.055Â Â Â Â  Appearance by respondent; affirmative defenses abolished

107.065Â Â Â Â  Waiting period in dissolution suit; waiver

107.075Â Â Â Â  Residence requirements

107.085Â Â Â Â  Petition; title; content

107.086Â Â Â Â  Where to file petition

107.087Â Â Â Â  When petition to be served on Division of Child Support

107.088Â Â Â Â  Clerk of court to furnish certain information when petition is filed

107.089Â Â Â Â  Documents parties must furnish to each other; effect of failure to furnish

107.092Â Â Â Â  Notice that spouse may continue health insurance coverage; liability of clerk

107.093Â Â Â Â  Restraining order; request for hearing

107.094Â Â Â Â  Forms for restraining order and request for hearing

107.095Â Â Â Â  Provisions court may make after commencement of suit and before judgment

107.097Â Â Â Â  Ex parte temporary custody or parenting time orders; temporary protective order of restraint; hearing

107.101Â Â Â Â  Policy regarding parenting

107.102Â Â Â Â  Parenting plan; content

107.104Â Â Â Â  Policy regarding settlement; enforcement of settlement terms; remedies

107.105Â Â Â Â  Provisions of judgment

107.106Â Â Â Â  Provisions of order or judgment providing for custody, parenting time, visitation or support of child

107.108Â Â Â Â  Support or maintenance for child attending school; rules

107.111Â Â Â Â  When parents equally responsible for funeral expenses of child

107.115Â Â Â Â  Effect of judgment; effective date; appeal pending upon death of party

107.118Â Â Â Â  Definitions for ORS 107.118 to 107.131

107.121Â Â Â Â  Revocation of designation of beneficiary upon entry of judgment

107.124Â Â Â Â  Effect of revocation

107.127Â Â Â Â  Notice of revocation; payments made under governing instrument

107.131Â Â Â Â  Conveyance or release of contingent or expectant interests

107.135Â Â Â Â  Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies

107.136Â Â Â Â  Reinstatement of terminated spousal support

107.137Â Â Â Â  Factors considered in determining custody of child

107.138Â Â Â Â  Temporary status quo order regarding child custody

107.139Â Â Â Â  Post-judgment ex parte temporary custody or parenting time order; hearing

107.149Â Â Â Â  Policy regarding parents and their children

107.154Â Â Â Â  Authority of parent when other parent granted sole custody of child

107.159Â Â Â Â  Notice of change of residence

107.164Â Â Â Â  ParentsÂ duty to provide information to each other

107.169Â Â Â Â  Joint custody of child; modification

107.174Â Â Â Â  Modification of order for parenting time; stipulation; exception for nonresident child

107.179Â Â Â Â  Request for joint custody of children; mediation

107.400Â Â Â Â  Amendment of pleadings in dissolution, annulment or separation proceedings to change relief sought

107.405Â Â Â Â  Powers of court in dissolution, annulment or separation proceedings

107.406Â Â Â Â  Finding; policy regarding spousal support

107.407Â Â Â Â  Petition to set aside spousal support provisions of judgment

107.412Â Â Â Â  Procedure applicable to ORS 107.407; matters considered; attorney fees

107.415Â Â Â Â  Notice of change of status of child; effect of failure to give notice

107.425Â Â Â Â  Investigation of parties in domestic relations suit involving children; physical, psychological, psychiatric or mental health examinations; parenting plan services; counsel for children

107.431Â Â Â Â  Modification of portion of judgment regarding parenting time or child support; procedure

107.434Â Â Â Â  Expedited parenting time enforcement procedure; fees; remedies

107.437Â Â Â Â  Order of assistance to obtain custody of child held in violation of custody order

107.445Â Â Â Â  Attorney fees in certain domestic relations proceedings

107.449Â Â Â Â  Transfer of proceeding under ORS 107.135 to auxiliary circuit court

107.452Â Â Â Â  Reopening case if assets discovered after entry of judgment

SEPARATION

107.455Â Â Â Â  Effect of separation statutes or judgments on subsequent dissolution proceedings

107.465Â Â Â Â  Conversion of judgment of separation into judgment of dissolution

107.475Â Â Â Â  Court to determine duration of separation; modification or vacation of judgment

SUMMARY DISSOLUTION PROCEDURE

107.485Â Â Â Â  Conditions for summary dissolution procedure

107.490Â Â Â Â  Commencement of proceeding; petition content; court authority

107.500Â Â Â Â  Forms

CONCILIATION SERVICES

107.510Â Â Â Â  Definitions for ORS 107.510 to 107.610

107.520Â Â Â Â  Establishment of conciliation jurisdiction

107.530Â Â Â Â  Source of conciliation services; county to pay expenses

107.540Â Â Â Â  Conciliation jurisdiction by court; effect

107.550Â Â Â Â  Petition for conciliation jurisdiction; content; rules

107.560Â Â Â Â  Effect of petition; waiver

107.570Â Â Â Â  Notice; attendance at hearings

107.580Â Â Â Â  Restriction of services; priority when children involved; rules

107.590Â Â Â Â  Court orders; reconciliation agreements

107.600Â Â Â Â  Privacy of proceedings; confidentiality of communications; records

107.610Â Â Â Â  Qualifications of conciliation counselors

107.615Â Â Â Â  Fees to support services; contracts for service; eligibility rules

FAMILY ABUSE PREVENTION ACT

107.700Â Â Â Â  Short title

107.705Â Â Â Â  Definitions for ORS 107.700 to 107.735

107.707Â Â Â Â  Application of Uniform Child Custody Jurisdiction and Enforcement Act

107.710Â Â Â Â  Petition to circuit court for relief; burden of proof

107.716Â Â Â Â  Hearing; order; certificate of compliance; effect on title to real property; no undertaking required

107.718Â Â Â Â  Restraining order; service of order; request for hearing

107.719Â Â Â Â  Removal of personal effects; party accompanied by peace officer

107.720Â Â Â Â  Enforcement of restraining orders; sheriffÂs proceedings; security; termination order

107.721Â Â Â Â  PetitionerÂs change of residence

107.722Â Â Â Â  Effect of dissolution, annulment or separation judgment or modification order on abuse prevention order; modification of preexisting order or judgment

107.723Â Â Â Â  Service of restraining order; facsimile by sheriff

107.725Â Â Â Â  Renewal of order entered under ORS 107.716 or 107.718

107.726Â Â Â Â  Standing to petition for relief of person under 18 years of age

107.728Â Â Â Â  Where to file petition; contempt proceedings

107.730Â Â Â Â  Modification of custody and parenting time provisions of order entered under ORS 107.700 to 107.735; attorney fees

107.732Â Â Â Â  Recovering custody of child

107.735Â Â Â Â  Duties of State Court Administrator

MEDIATION PROCEDURES

107.755Â Â Â Â  Court-ordered mediation; rules

107.765Â Â Â Â  When referral to mediation permitted; scope of mediation; report to court of outcome of mediation

107.775Â Â Â Â  Methods of providing mediation services; qualifications; costs

107.785Â Â Â Â  Privacy of proceedings; confidentiality of communications; records

107.795Â Â Â Â  Availability of other remedies

LIFE INSURANCE ON OBLIGOR

107.810Â Â Â Â  Policy

107.820Â Â Â Â  Support order as insurable interest; order to obtain, renew or continue insurance; right of beneficiary to purchase insurance or pay premiums

107.830Â Â Â Â  Physical examination may be ordered; responsibility for premiums

MISCELLANEOUS

107.835Â Â Â Â  Waiver of personal service in subsequent contempt proceeding

107.837Â Â Â Â  Attorney fees; effect of authorization to party

107.840Â Â Â Â  Confidentiality of Social Security numbers

107.843Â Â Â Â  Supplemental judgments

Â Â Â Â Â  Note: Definitions in 25.010 and 25.011 apply to ORS chapter 107.

DISSOLUTION, ANNULMENT AND SEPARATION

Â Â Â Â Â  107.005 Annulment of void marriage; declaration of validity; effect of declaration. (1) A marriage may be declared void from the beginning for any of the causes specified in ORS 106.020; and, whether so declared or not, shall be deemed and held to be void in any action, suit or proceeding in which it may come into question.

Â Â Â Â Â  (2) When either husband or wife claims or pretends that the marriage is void or voidable under the provisions of ORS 106.020, it may at the suit of the other be declared valid or that it was void from the beginning or that it is void from the time of the judgment.

Â Â Â Â Â  (3) A marriage once declared valid by the judgment of a court having jurisdiction thereof, in a suit for that purpose, cannot afterward be questioned for the same cause directly or otherwise. [1971 c.280 Â§7; 2003 c.576 Â§102]

Â Â Â Â Â  107.010 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.015 Grounds for annulment or dissolution of marriage. (1) Except as provided in subsection (2) of this section, a judgment for the annulment or dissolution of a marriage may be rendered:

Â Â Â Â Â  (a) When either party to the marriage was incapable of making the marriage contract or consenting to the marriage for want of legal age or sufficient understanding; or

Â Â Â Â Â  (b) When the consent of either party was obtained by force or fraud.

Â Â Â Â Â  (2) A judgment for the annulment or dissolution of a marriage may not be rendered for a reason described in subsection (1) of this section if the marriage contract was afterward ratified. [1971 c.280 Â§8; 2003 c.576 Â§103; 2007 c.22 Â§2]

Â Â Â Â Â  107.020 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.025 Irreconcilable differences as grounds for dissolution or separation. (1) A judgment for the dissolution of a marriage or a permanent or unlimited separation may be rendered when irreconcilable differences between the parties have caused the irremediable breakdown of the marriage.

Â Â Â Â Â  (2) A judgment for separation may be rendered when:

Â Â Â Â Â  (a) Irreconcilable differences between the parties have caused a temporary or unlimited breakdown of the marriage;

Â Â Â Â Â  (b) The parties make and file with the court an agreement suspending for a period not less than one year their obligation to live together as husband and wife, and the court finds such agreement to be just and equitable; or

Â Â Â Â Â  (c) Irreconcilable differences exist between the parties and the continuation of their status as married persons preserves or protects legal, financial, social or religious interest. [1971 c.280 Â§9; 1973 c.502 Â§1; 2003 c.576 Â§104]

Â Â Â Â Â  107.030 [Amended by 1953 c.439 Â§2; 1965 c.311 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.035 [1969 c.264 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.036 Doctrines of fault and in pari delicto abolished; evidence and consideration of fault. (1) The doctrines of fault and of in pari delicto are abolished in suits for the annulment or dissolution of a marriage or for separation.

Â Â Â Â Â  (2) The court shall not receive evidence of specific acts of misconduct, excepting where child custody is an issue and such evidence is relevant to that issue, or excepting at a hearing when the court finds such evidence necessary to prove irreconcilable differences.

Â Â Â Â Â  (3) In dividing, awarding and distributing the real and personal property (or both) of the parties (or either of them) between the parties, or in making such property or any of it subject to a trust, and in fixing the amount and duration of the contribution one party is to make to the support of the other, the court shall not consider the fault, if any, of either of the parties in causing grounds for the annulment or dissolution of the marriage or for separation.

Â Â Â Â Â  (4) Where satisfactory proof of grounds for the annulment or dissolution of a marriage or for separation has been made, the court shall render a judgment for the annulment or dissolution of the marriage or for separation. A judgment of separation shall state the duration of the separation. [1971 c.280 Â§10; 1973 c.502 Â§2; 2003 c.576 Â§105]

Â Â Â Â Â  107.040 [Amended by 1965 c.388 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.045 [1957 c.444 Â§1; 1965 c.603 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.046 Appearance by public official. The district attorney, or in appropriate cases the Division of Child Support, shall appear in any suit for the annulment or dissolution of a marriage or for separation when requested by the court. [1971 c.280 Â§4; 1973 c.502 Â§3; 1979 c.482 Â§1]

Â Â Â Â Â  107.050 [Amended by 1965 c.603 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.055 Appearance by respondent; affirmative defenses abolished. The respondent shall not be required to answer a petition for annulment or dissolution of a marriage or for separation except by filing a general appearance or a general appearance with counterclaims relating to matters other than the grounds for annulment, dissolution or separation. Affirmative defenses are abolished. [1971 c.280 Â§11; 1973 c.502 Â§4]

Â Â Â Â Â  107.060 [Amended by 1965 c.603 Â§3; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.065 Waiting period in dissolution suit; waiver. (1) Except as provided in ORS 107.095 and in subsection (2) of this section, no trial or hearing on the merits in a suit for the dissolution of a marriage shall be had until after the expiration of 90 days from the date of:

Â Â Â Â Â  (a) The service of the summons and petition upon the respondent; or

Â Â Â Â Â  (b) The first publication of summons.

Â Â Â Â Â  (2)(a) Upon written motion, the court may in its discretion grant a judgment dissolving the marriage prior to the expiration of the waiting period. The written motion must be supported by an affidavit setting forth grounds of emergency or necessity and facts that satisfy the court that immediate action is warranted to protect the rights or interest of any party or person who might be affected by a judgment in the proceedings.

Â Â Â Â Â  (b) An affidavit stating that a stipulated judgment has been signed by the parties is adequate grounds of necessity for immediate action under this subsection.

Â Â Â Â Â  (c) If the court grants a judgment before the expiration of the waiting period, the court shall find and recite in the judgment the grounds of emergency or necessity and the facts with respect thereto. [1971 c.280 Â§6; 1979 c.284 Â§99; 1999 c.569 Â§1; 2003 c.576 Â§243]

Â Â Â Â Â  107.070 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.075 Residence requirements. (1) If the marriage was solemnized in this state and either party is a resident of or domiciled in the state at the time the suit is commenced, a suit for its annulment or dissolution may be maintained where the ground alleged is one set forth in ORS 106.020 or 107.015.

Â Â Â Â Â  (2) When the marriage was not solemnized in this state or when any ground other than set forth in ORS 106.020 or 107.015 is alleged, at least one party must be a resident of or be domiciled in this state at the time the suit is commenced and continuously for a period of six months prior thereto.

Â Â Â Â Â  (3) In a suit for separation, one of the parties must be a resident of or domiciled in this state at the time the suit is commenced.

Â Â Â Â Â  (4) Residence or domicile under subsection (2) or (3) of this section is sufficient to give the court jurisdiction without regard to the place where the marriage was solemnized or where the cause of suit arose. [1971 c.280 Â§5; 1973 c.502 Â§5]

Â Â Â Â Â  107.080 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.085 Petition; title; content. (1) A suit for marital annulment, dissolution or separation shall be entitled: ÂIN THE MATTER OF THE MARRIAGE OF (names of parties): PETITION FOR (ultimate relief sought).Â The moving party shall be designated as the ÂPetitionerÂ and the other party the ÂRespondent.Â Nothing in this section shall preclude both parties from acting as ÂCopetitioners.Â

Â Â Â Â Â  (2) The petitioner shall state the following in the petition:

Â Â Â Â Â  (a) The names and dates of birth of all of the children born or adopted during the marriage, and a reference to and expected date of birth of any children conceived during the marriage but not yet born;

Â Â Â Â Â  (b) The names and dates of birth of all children born to the parties prior to the marriage;

Â Â Â Â Â  (c) To the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction a domestic relations suit, as defined in ORS 107.510;

Â Â Â Â Â  (B) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving dependents of the same marriage, including one brought under this section or ORS 108.110, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (C) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving dependents of the same marriage; and

Â Â Â Â Â  (d) That the petitioner acknowledges that by filing the petition the petitioner is bound by the terms of the restraining order issued under ORS 107.093.

Â Â Â Â Â  (3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2)(c)(B) and (C) of this section.

Â Â Â Â Â  (4) At or prior to the hearing of a suit for marital annulment, dissolution or separation, the moving party or the party attending the hearing shall file with the court a written statement setting forth the full names and any former names of the parties, the residence, mailing or contact addresses of the parties, the ages of both parties, the date and place of the marriage of the parties, and the names and ages of the children born to or adopted by the parties. This information shall be incorporated in and made a part of the judgment.

Â Â Â Â Â  (5) If real property is involved, the petitioner may have a notice of pendency of the action recorded at the time the petition is filed, as provided in ORS 93.740.

Â Â Â Â Â  (6) The Social Security numbers of the parties and of the children born or adopted during the marriage and children born to the parties prior to the marriage shall be provided as established in ORS 107.840. [1971 c.280 Â§2; 1973 c.502 Â§6; 1979 c.144 Â§1; 1979 c.421 Â§14; 1983 c.728 Â§1; 1987 c.586 Â§25; 1993 c.448 Â§4; 2003 c.116 Â§3; 2003 c.380 Â§3; 2003 c.414 Â§4; 2003 c.576 Â§106]

Â Â Â Â Â  107.086 Where to file petition. A petition for marital annulment, dissolution or separation may be filed only in a county in which the petitioner or respondent resides. [2003 c.289 Â§6]

Â Â Â Â Â  107.087 When petition to be served on Division of Child Support. Whenever a suit for dissolution, separation or annulment is initiated under ORS 107.085 and the child support rights of one of the parties or of a child of both of the parties have been assigned to the state, a true copy of the petition shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the suit is filed. [1979 c.90 Â§6; 2001 c.334 Â§3]

Â Â Â Â Â  107.088 Clerk of court to furnish certain information when petition is filed. (1) At the time a suit for legal separation or for dissolution is filed, the clerk of the court shall furnish to the petitioner a copy of ORS 107.089. The petitioner may serve a copy of ORS 107.089 upon the respondent and shall provide proof of service to the court in accordance with ORCP 9.

Â Â Â Â Â  (2) Regardless of whether the petitioner serves the respondent with a copy of ORS 107.089, the respondent may serve the petitioner with a copy of ORS 107.089 at any time and provide proof of service in accordance with ORCP 9. [1995 c.800 Â§4; 1997 c.707 Â§32]

Â Â Â Â Â  107.089 Documents parties must furnish to each other; effect of failure to furnish. (1) If served with a copy of this section as provided in ORS 107.088, each party in a suit for legal separation or for dissolution shall provide to the other party copies of the following documents in their possession or control:

Â Â Â Â Â  (a) All federal and state income tax returns filed by either party for the last three calendar years;

Â Â Â Â Â  (b) If income tax returns for the last calendar year have not been filed, all W-2 statements, year-end payroll statements, interest and dividend statements and all other records of income earned or received by either party during the last calendar year;

Â Â Â Â Â  (c) All records showing any income earned or received by either party for the current calendar year;

Â Â Â Â Â  (d) All financial statements, statements of net worth and credit card and loan applications prepared by or for either party during the last two calendar years;

Â Â Â Â Â  (e) All documents such as deeds, real estate contracts, appraisals and most recent statements of assessed value relating to real property in which either party has any interest;

Â Â Â Â Â  (f) All documents showing debts of either party, including the most recent statement of any loan, credit line or charge card balance due;

Â Â Â Â Â  (g) Certificates of title or registrations of all automobiles, motor vehicles, boats or other personal property registered in either partyÂs name or in which either party has any interest;

Â Â Â Â Â  (h) Documents showing stocks, bonds, secured notes, mutual funds and other investments in which either party has any interest;

Â Â Â Â Â  (i) The most recent statement describing any retirement plan, IRA pension plan, profit-sharing plan, stock option plan or deferred compensation plan in which either party has any interest; and

Â Â Â Â Â  (j) All financial institution or brokerage account records on any account in which either party has had any interest or signing privileges in the past year, whether or not the account is currently open or closed.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, the party shall provide the information listed in subsection (1) of this section to the other party no later than 30 days after service of a copy of this section.

Â Â Â Â Â  (b) If a support hearing is pending fewer than 30 days after service of a copy of this section on either party, the party upon whom a copy of this section is served shall provide the information listed in subsection (1)(a) to (d) of this section no later than three judicial days before the hearing.

Â Â Â Â Â  (3)(a) If a party does not provide information as required by subsections (1) and (2) of this section, the other party may apply for a motion to compel as provided in ORCP 46.

Â Â Â Â Â  (b) Notwithstanding ORCP 46 A(4), if the motion is granted and the court finds that there was willful noncompliance with the requirements of subsections (1) and (2) of this section, the court shall require the party whose conduct necessitated the motion or the party or attorney advising the action, or both, to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees.

Â Â Â Â Â  (4) If a date for a support hearing has been set and the information listed in subsection (1)(a) to (d) of this section has not been provided as required by subsection (2) of this section:

Â Â Â Â Â  (a) By the obligor, the judge shall postpone the hearing, if requested to do so by the obligee, and provide in any future order for support that the support obligation is retroactive to the date of the original hearing; or

Â Â Â Â Â  (b) By the obligee, the judge shall postpone the hearing, if requested to do so by the obligor, and provide that any support ordered in a future hearing may be prospective only.

Â Â Â Â Â  (5) The provisions of this section do not limit in any way the discovery provisions of the Oregon Rules of Civil Procedure or any other discovery provision of
Oregon
law. [1995 c.800 Â§5; 1997 c.631 Â§402; 1997 c.707 Â§33]

Â Â Â Â Â  107.090 [Amended by 1953 c.602 Â§2; 1955 c.648 Â§4; 1959 c.572 Â§1; 1969 c.221 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.092 Notice that spouse may continue health insurance coverage; liability of clerk. (1) The clerk of the court shall furnish to both parties in a suit for legal separation or for dissolution, at the time the suit is filed, a notice of ORS 743.600, 743.601, 743.602 and 743.610 entitling a spouse to continue health insurance coverage.

Â Â Â Â Â  (2) The notice shall be prepared by the Director of the Department of Consumer and Business Services and also shall include a summary of the provisions of ORS 743.600.

Â Â Â Â Â  (3) A clerk of the court is not liable for damages arising from information contained in or omitted from a notice furnished under this section. [1981 c.752 Â§16; 1987 c.505 Â§6; 1995 c.603 Â§31]

Â Â Â Â Â  107.093 Restraining order; request for hearing. (1) After a petition for marital annulment, separation or dissolution is filed and upon service of summons and petition upon the respondent as provided in ORCP 7, a restraining order is in effect against the petitioner and the respondent until a final judgment is issued, until the petition for marital annulment, separation or dissolution is dismissed, or until further order of the court.

Â Â Â Â Â  (2) The restraining order issued under this section shall restrain the petitioner and respondent from:

Â Â Â Â Â  (a) Canceling, modifying, terminating or allowing to lapse for nonpayment of premiums any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy that names either of the parties or a minor child of the parties as a beneficiary.

Â Â Â Â Â  (b) Changing beneficiaries or covered parties under any policy of health insurance, homeowner or renter insurance or automobile insurance that one party maintains to provide coverage for the other party or a minor child of the parties, or any life insurance policy.

Â Â Â Â Â  (c) Transferring, encumbering, concealing or disposing of property in which the other party has an interest, in any manner, without written consent of the other party or an order of the court, except in the usual course of business or for necessities of life. This paragraph does not apply to payment by either party of:

Â Â Â Â Â  (A) Attorney fees in the existing action;

Â Â Â Â Â  (B) Real estate and income taxes;

Â Â Â Â Â  (C) Mental health therapy expenses for either party or a minor child of the parties; or

Â Â Â Â Â  (D) Expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

Â Â Â Â Â  (d) Making extraordinary expenditures without providing written notice and an accounting of the extraordinary expenditures to the other party. This paragraph does not apply to payment by either party of expenses necessary to provide for the safety and welfare of a party or a minor child of the parties.

Â Â Â Â Â  (3) Either party restrained under this section may apply to the court for further temporary orders, including modification or revocation of the restraining order issued under this section.

Â Â Â Â Â  (4) The restraining order issued under this section shall also include a notice that either party may request a hearing on the restraining order by filing a request for hearing with the court.

Â Â Â Â Â  (5) A copy of the restraining order issued under this section shall be attached to the summons.

Â Â Â Â Â  (6) A party who violates a term of a restraining order issued under this section is subject to imposition of remedial sanctions under ORS 33.055 based on the violation, but is not subject to:

Â Â Â Â Â  (a) Criminal prosecution based on the violation; or

Â Â Â Â Â  (b) Imposition of punitive sanctions under ORS 33.065 based on the violation. [2003 c.414 Â§2; 2007 c.22 Â§3]

Â Â Â Â Â  107.094 Forms for restraining order and request for hearing. (1) Forms shall be established by court rule for:

Â Â Â Â Â  (a) The restraining order issued under ORS 107.093; and

Â Â Â Â Â  (b) The request for hearing under ORS 107.093.

Â Â Â Â Â  (2) The forms established under subsection (1) of this section must include the terms of the restraining order described in ORS 107.093. [2003 c.414 Â§3]

Â Â Â Â Â  107.095 Provisions court may make after commencement of suit and before judgment. (1) After the commencement of a suit for marital annulment, dissolution or separation and until a general judgment therein, the court may provide as follows:

Â Â Â Â Â  (a) That a party pay to the clerk of the court such amount of money as may be necessary to enable the other party to prosecute or defend the suit, including costs of expert witnesses, and also such amount of money to the Department of Justice, court clerk or court administrator, whichever is appropriate, as may be necessary to support and maintain the other party.

Â Â Â Â Â  (b) For the care, custody, support and maintenance, by one party or jointly, of the minor children as described in ORS 107.105 (1)(a) and for the parenting time rights as described in ORS 107.105 (1)(b) of the parent not having custody of such children.

Â Â Â Â Â  (c) For the restraint of a party from molesting or interfering in any manner with the other party or the minor children.

Â Â Â Â Â  (d) That if minor children reside in the family home and the court considers it necessary for their best interest to do so, the court may require either party to move out of the home for such period of time and under such conditions as the court may determine, whether the home is rented, owned or being purchased by one party or both parties.

Â Â Â Â Â  (e) Restraining and enjoining either party or both from encumbering or disposing of any of the real or personal property of either or both of the parties, except as ordered by the court.

Â Â Â Â Â  (f) For the temporary use, possession and control of the real or personal property of the parties or either of them and the payment of installment liens and encumbrances thereon.

Â Â Â Â Â  (g) That even if no minor children reside in the family home, the court may require one party to move out of the home for such period of time and under such conditions as the court determines, whether the home is rented, owned or being purchased by one party or both parties if that party assaults or threatens to assault the other.

Â Â Â Â Â  (2) A limited judgment under ORS chapter 18 may be entered in an action for dissolution or annulment of a marriage providing for a support award, as defined by ORS 18.005, or other money award, as defined by ORS 18.005. Notwithstanding ORS 19.255, a limited judgment entered under this subsection may not be appealed. Any decision of the court in a limited judgment subject to this subsection may be appealed as otherwise provided by law upon entry of a general judgment.

Â Â Â Â Â  (3) The court shall not require an undertaking in case of the issuance of an order under subsection (1)(c), (d), (e), (f) or (g) of this section.

Â Â Â Â Â  (4) In a suit for annulment or dissolution of marriage or for separation, wherein the parties are copetitioners or the respondent is found by the court to be in default or the respondent having appeared has waived further appearance or the parties stipulate to the entry of a judgment, the court may, when the cause is otherwise ready for hearing on the merits, in lieu of such hearing, enter a judgment of annulment or dissolution or for separation based upon a current affidavit of the petitioner or copetitioners, setting forth a prima facie case, and covering such additional matters as the court may require. If child support or custody of minor children is involved, then the affidavit also shall include:

Â Â Â Â Â  (a) The gross monthly income of each party, to the best of the affiantÂs knowledge; and

Â Â Â Â Â  (b) The name of the party with whom the children currently reside and the length of time they have so resided.

Â Â Â Â Â  (5) When a court orders relief under subsection (1)(c) or (d) of this section, the court may include in its order an expiration date for the order to allow entry of the order into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice as provided in ORS 107.720. If the person being restrained was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) or (g)(8) to affect the personÂs ability to possess firearms and ammunition or engage in activities involving firearms. [1971 c.280 Â§12; 1973 c.502 Â§7; 1977 c.205 Â§1; 1977 c.847 Â§1; 1977 c.878 Â§1a; 1979 c.86 Â§1; 1981 c.668 Â§1; 1987 c.873 Â§27; 1987 c.885 Â§1; 1991 c.82 Â§1; 1993 c.223 Â§4; 1993 c.716 Â§2; 1997 c.704 Â§41; 1997 c.707 Â§5; 1999 c.569 Â§2; 1999 c.1052 Â§5; 2001 c.286 Â§1; 2003 c.576 Â§107]

Â Â Â Â Â  107.097 Ex parte temporary custody or parenting time orders; temporary protective order of restraint; hearing. (1) Except as otherwise provided in subsection (3) of this section, a court may not enter ex parte a temporary order under ORS 107.095, 109.103 or 109.119 providing for the custody of, or parenting time with, a child.

Â Â Â Â Â  (2)(a) A party may apply to a court for a temporary protective order of restraint by filing with the court an affidavit conforming to the requirements of ORS 109.767.

Â Â Â Â Â  (b) Upon receipt of an application under this subsection, the court may issue a temporary protective order of restraint restraining and enjoining each party from:

Â Â Â Â Â  (A) Changing the childÂs usual place of residence;

Â Â Â Â Â  (B) Interfering with the present placement and daily schedule of the child;

Â Â Â Â Â  (C) Hiding or secreting the child from the other party;

Â Â Â Â Â  (D) Interfering with the other partyÂs usual contact and parenting time with the child;

Â Â Â Â Â  (E) Leaving the state with the child without the written permission of the other party or the permission of the court; or

Â Â Â Â Â  (F) In any manner disturbing the current schedule and daily routine of the child until custody or parenting time has been determined.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order and specifically why you disagree with the representation of the status quo described in the order. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

Â Â Â Â Â  (3)(a) A court may enter ex parte a temporary order providing for the custody of, or parenting time with, a child if:

Â Â Â Â Â  (A) The party requesting an order is present in court and presents an affidavit alleging that the child is in immediate danger; and

Â Â Â Â Â  (B) The court finds, based on the facts presented in the partyÂs testimony and affidavit and in the testimony of the other party, if the other party is present, that the child is in immediate danger.

Â Â Â Â Â  (b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order on the ground that the child was not in immediate danger at the time the order was issued. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

Â Â Â Â Â  (4)(a) A party against whom an order is entered under subsection (2) or (3) of this section may request a hearing by filing with the court a hearing request described in subsection (2) or (3) of this section at any time while the order is in effect.

Â Â Â Â Â  (b) The court shall make reasonable efforts to hold a hearing within 14 days and shall hold a hearing no later than 21 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

Â Â Â Â Â  (c) An order issued under subsection (2) or (3) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

Â Â Â Â Â  (d) The issue at a hearing to contest:

Â Â Â Â Â  (A) A temporary protective order of restraint is limited to a determination of the status quo at the time the order was issued. If the childÂs usual place of residence cannot be determined, the court may make any further order the court finds appropriate in the best interests of the child.

Â Â Â Â Â  (B) A temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

Â Â Â Â Â  (5) The State Court Administrator shall prescribe the content and form of a request for a hearing described in subsections (2) and (3) of this section.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂChildÂs usual place of residenceÂ has the meaning given that term in ORS 107.138.

Â Â Â Â Â  (b) ÂPartyÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ have the meanings given ÂparentÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ in ORS 107.138. [1995 c.792 Â§1; 1997 c.136 Â§1; 1997 c.386 Â§3; 1997 c.707 Â§6; 1999 c.59 Â§19; 1999 c.649 Â§44; 2007 c.11 Â§1]

Â Â Â Â Â  107.100 [Amended by 1953 c.553 Â§2; 1953 c.635 Â§2; 1961 c.540 Â§1; 1963 c.476 Â§1; 1965 c.603 Â§6; 1969 c.198 Â§53; 1969 c.591 Â§283; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.101 Policy regarding parenting. It is the policy of this state to:

Â Â Â Â Â  (1) Assure minor children of frequent and continuing contact with parents who have shown the ability to act in the best interests of the child;

Â Â Â Â Â  (2) Encourage such parents to share in the rights and responsibilities of raising their children after the parents have separated or dissolved their marriage;

Â Â Â Â Â  (3) Encourage parents to develop their own parenting plan with the assistance of legal and mediation professionals, if necessary;

Â Â Â Â Â  (4) Grant parents and courts the widest discretion in developing a parenting plan; and

Â Â Â Â Â  (5) Consider the best interests of the child and the safety of the parties in developing a parenting plan. [1997 c.707 Â§1]

Â Â Â Â Â  107.102 Parenting plan; content. (1) In any proceeding to establish or modify a judgment providing for parenting time with a child, except for matters filed under ORS 107.700 to 107.735, there shall be developed and filed with the court a parenting plan to be included in the judgment. A parenting plan may be either general or detailed.

Â Â Â Â Â  (2) A general parenting plan may include a general outline of how parental responsibilities and parenting time will be shared and may allow the parents to develop a more detailed agreement on an informal basis. However, a general parenting plan must set forth the minimum amount of parenting time and access a noncustodial parent is entitled to have.

Â Â Â Â Â  (3) A detailed parenting plan may include, but need not be limited to, provisions relating to:

Â Â Â Â Â  (a) Residential schedule;

Â Â Â Â Â  (b)
Holiday
, birthday and vacation planning;

Â Â Â Â Â  (c) Weekends, including holidays, and school in-service days preceding or following weekends;

Â Â Â Â Â  (d) Decision-making and responsibility;

Â Â Â Â Â  (e) Information sharing and access;

Â Â Â Â Â  (f) Relocation of parents;

Â Â Â Â Â  (g) Telephone access;

Â Â Â Â Â  (h) Transportation; and

Â Â Â Â Â  (i) Methods for resolving disputes.

Â Â Â Â Â  (4)(a) The court shall develop a detailed parenting plan when:

Â Â Â Â Â  (A) So requested by either parent; or

Â Â Â Â Â  (B) The parent or parents are unable to develop a parenting plan.

Â Â Â Â Â  (b) In developing a parenting plan under this subsection, the court may consider only the best interests of the child and the safety of the parties. [1997 c.707 Â§2]

Â Â Â Â Â  107.104 Policy regarding settlement; enforcement of settlement terms; remedies. (1) It is the policy of this state:

Â Â Â Â Â  (a) To encourage the settlement of suits for marital annulment, dissolution or separation; and

Â Â Â Â Â  (b) For courts to enforce the terms of settlements described in subsection (2) of this section to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (2) In a suit for marital annulment, dissolution or separation, the court may enforce the terms set forth in a stipulated judgment signed by the parties, a judgment resulting from a settlement on the record or a judgment incorporating a marital settlement agreement:

Â Â Â Â Â  (a) As contract terms using contract remedies;

Â Â Â Â Â  (b) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

Â Â Â Â Â  (c) By any combination of the provisions of paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) A party may seek to enforce an agreement and obtain remedies described in subsection (2) of this section by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under subsection (2)(b) of this section is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (4) Nothing in subsection (2) or (3) of this section limits a partyÂs ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 107.135 or to seek enforcement of an ancillary agreement to the judgment. [2001 c.203 Â§2; 2003 c.576 Â§108]

Â Â Â Â Â  107.105 Provisions of judgment. (1) Whenever the court renders a judgment of marital annulment, dissolution or separation, the court may provide in the judgment:

Â Â Â Â Â  (a) For the future care and custody, by one party or jointly, of all minor children of the parties born, adopted or conceived during the marriage and for minor children born to the parties prior to the marriage, as the court may deem just and proper under ORS 107.137. The court may hold a hearing to decide the custody issue prior to any other issues. When appropriate, the court shall recognize the value of close contact with both parents and encourage joint parental custody and joint responsibility for the welfare of the children.

Â Â Â Â Â  (b) For parenting time rights of the parent not having custody of such children and for visitation rights pursuant to a petition filed under ORS 109.119. When a parenting plan has been developed as required by ORS 107.102, the court shall review the parenting plan and, if approved, incorporate the parenting plan into the courtÂs final order. When incorporated into a final order, the parenting plan is determinative of parenting time rights. If the parents have been unable to develop a parenting plan or if either of the parents requests the court to develop a detailed parenting plan, the court shall develop the parenting plan in the best interest of the child, ensuring the noncustodial parent sufficient access to the child to provide for appropriate quality parenting time and ensuring the safety of the parties, if implicated. The court may deny parenting time to the noncustodial parent under this subsection only if the court finds that parenting time would endanger the health or safety of the child. The court shall recognize the value of close contact with both parents and encourage, when practicable, joint responsibility for the welfare of such children and extensive contact between the minor children of the divided marriage and the parties. If the court awards parenting time to a noncustodial parent who has committed abuse, the court shall make adequate provision for the safety of the child and the other parent in accordance with the provisions of ORS 107.718 (6).

Â Â Â Â Â  (c) For the support of the children of the marriage by the parties. In ordering child support, the formula established under ORS 25.275 shall apply. The court may at any time require an accounting from the custodial parent with reference to the use of the money received as child support. The court is not required to order support for any minor child who has become self-supporting, emancipated or married or who has ceased to attend school after becoming 18 years of age.

Â Â Â Â Â  (d) For spousal support, an amount of money for a period of time as may be just and equitable for one party to contribute to the other, in gross or in installments or both. The court may approve an agreement for the entry of an order for the support of a party. In making the spousal support order, the court shall designate one or more categories of spousal support and shall make findings of the relevant factors in the decision. The court may order:

Â Â Â Â Â  (A) Transitional spousal support as needed for a party to attain education and training necessary to allow the party to prepare for reentry into the job market or for advancement therein. The factors to be considered by the court in awarding transitional spousal support include but are not limited to:

Â Â Â Â Â  (i) The duration of the marriage;

Â Â Â Â Â  (ii) A partyÂs training and employment skills;

Â Â Â Â Â  (iii) A partyÂs work experience;

Â Â Â Â Â  (iv) The financial needs and resources of each party;

Â Â Â Â Â  (v) The tax consequences to each party;

Â Â Â Â Â  (vi) A partyÂs custodial and child support responsibilities; and

Â Â Â Â Â  (vii) Any other factors the court deems just and equitable.

Â Â Â Â Â  (B) Compensatory spousal support when there has been a significant financial or other contribution by one party to the education, training, vocational skills, career or earning capacity of the other party and when an order for compensatory spousal support is otherwise just and equitable in all of the circumstances. The factors to be considered by the court in awarding compensatory spousal support include but are not limited to:

Â Â Â Â Â  (i) The amount, duration and nature of the contribution;

Â Â Â Â Â  (ii) The duration of the marriage;

Â Â Â Â Â  (iii) The relative earning capacity of the parties;

Â Â Â Â Â  (iv) The extent to which the marital estate has already benefited from the contribution;

Â Â Â Â Â  (v) The tax consequences to each party; and

Â Â Â Â Â  (vi) Any other factors the court deems just and equitable.

Â Â Â Â Â  (C) Spousal maintenance as a contribution by one spouse to the support of the other for either a specified or an indefinite period. The factors to be considered by the court in awarding spousal maintenance include but are not limited to:

Â Â Â Â Â  (i) The duration of the marriage;

Â Â Â Â Â  (ii) The age of the parties;

Â Â Â Â Â  (iii) The health of the parties, including their physical, mental and emotional condition;

Â Â Â Â Â  (iv) The standard of living established during the marriage;

Â Â Â Â Â  (v) The relative income and earning capacity of the parties, recognizing that the wage earnerÂs continuing income may be a basis for support distinct from the income that the supported spouse may receive from the distribution of marital property;

Â Â Â Â Â  (vi) A partyÂs training and employment skills;

Â Â Â Â Â  (vii) A partyÂs work experience;

Â Â Â Â Â  (viii) The financial needs and resources of each party;

Â Â Â Â Â  (ix) The tax consequences to each party;

Â Â Â Â Â  (x) A partyÂs custodial and child support responsibilities; and

Â Â Â Â Â  (xi) Any other factors the court deems just and equitable.

Â Â Â Â Â  (e) For the delivery to one party of such partyÂs personal property in the possession or control of the other at the time of the giving of the judgment.

Â Â Â Â Â  (f) For the division or other disposition between the parties of the real or personal property, or both, of either or both of the parties as may be just and proper in all the circumstances. A retirement plan or pension or an interest therein shall be considered as property. The court shall consider the contribution of a spouse as a homemaker as a contribution to the acquisition of marital assets. There is a rebuttable presumption that both spouses have contributed equally to the acquisition of property during the marriage, whether such property is jointly or separately held. Subsequent to the filing of a petition for annulment or dissolution of marriage or separation, the rights of the parties in the marital assets shall be considered a species of coownership, and a transfer of marital assets under a judgment of annulment or dissolution of marriage or of separation entered on or after October 4, 1977, shall be considered a partitioning of jointly owned property. The court shall require full disclosure of all assets by the parties in arriving at a just property division. In arriving at a just and proper division of property, the court shall consider reasonable costs of sale of assets, taxes and any other costs reasonably anticipated by the parties. If a spouse has been awarded spousal support in lieu of a share of property, the court shall so state on the record and shall order the obligor to provide for and maintain life insurance in an amount commensurate with the obligation and designating the obligee as beneficiary for the duration of the obligation. If the obligor dies prior to the termination of such support and such insurance is not in force, the court may modify the method of payment of spousal support under the judgment or order of support from installments to a lump sum payment to the obligee from the estate of the obligor in an amount commensurate with the present value of the spousal support at the time of death. The obligee or attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies. If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy.

Â Â Â Â Â  (g) For the creation of trusts as follows:

Â Â Â Â Â  (A) For the appointment of one or more trustees to hold, control and manage for the benefit of the children of the parties, of the marriage or otherwise such of the real or personal property of either or both of the parties, as the court may order to be allocated or appropriated to their support and welfare, and to collect, receive, expend, manage or invest any sum of money awarded for the support and welfare of minor children of the parties.

Â Â Â Â Â  (B) For the appointment of one or more trustees to hold, manage and control such amount of money or such real or personal property of either or both of the parties, as may be set aside, allocated or appropriated for the support of a party.

Â Â Â Â Â  (C) For the establishment of the terms of the trust and provisions for the disposition or distribution of such money or property to or between the parties, their successors, heirs and assigns after the purpose of the trust has been accomplished. Upon petition of a party or a person having an interest in the trust showing a change of circumstances warranting a change in the terms of the trust, the court may make and direct reasonable modifications in its terms.

Â Â Â Â Â  (h) To change the name of either spouse to a name the spouse held before the marriage. The court shall order a change if it is requested by the affected party.

Â Â Â Â Â  (i) For a money award for any sums of money found to be then remaining unpaid upon any order or limited judgment entered under ORS 107.095. If a limited judgment was entered under ORS 107.095, the limited judgment shall continue to be enforceable for any amounts not paid under the limited judgment unless those amounts are included in the money award made by the general judgment.

Â Â Â Â Â  (j) For an award of reasonable attorney fees and costs and expenses reasonably incurred in the action in favor of a party or in favor of a partyÂs attorney.

Â Â Â Â Â  (2) In determining the proper amount of support and the proper division of property under subsection (1)(c), (d) and (f) of this section, the court may consider evidence of the tax consequences on the parties of its proposed judgment.

Â Â Â Â Â  (3) Upon the filing of the judgment, the property division ordered shall be deemed effective for all purposes. This transfer by judgment, which shall affect solely owned property transferred to the other spouse as well as commonly owned property in the same manner as would a declaration of a resulting trust in favor of the spouse to whom the property is awarded, is not a taxable sale or exchange.

Â Â Â Â Â  (4) If an appeal is taken from a judgment of annulment or dissolution of marriage or of separation or from any part of a judgment rendered in pursuance of the provisions of ORS 107.005 to 107.086, 107.095, 107.105, 107.115 to 107.174, 107.405, 107.425, 107.445 to 107.520, 107.540 and 107.610, the court rendering the judgment may provide in a supplemental judgment for any relief provided for in ORS 107.095 and shall provide that the relief granted in the judgment is to be in effect only during the pendency of the appeal. A supplemental judgment under this subsection may be enforced as provided in ORS 33.015 to 33.155 and ORS chapter 18. A supplemental judgment under this subsection may be appealed in the same manner as provided for supplemental judgments modifying a domestic relations judgment under ORS 19.275.

Â Â Â Â Â  (5) If an appeal is taken from the judgment or other appealable order in a suit for annulment or dissolution of a marriage or for separation and the appellate court awards costs and disbursements to a party, the court may also award to that party, as part of the costs, such additional sum of money as it may adjudge reasonable as an attorney fee on the appeal.

Â Â Â Â Â  (6) If, as a result of a suit for the annulment or dissolution of a marriage or for separation, the parties to such suit become owners of an undivided interest in any real or personal property, or both, either party may maintain supplemental proceedings by filing a petition in such suit for the partition of such real or personal property, or both, within two years from the entry of the judgment, showing among other things that the original parties to the judgment and their joint or several creditors having a lien upon any such real or personal property, if any there be, constitute the sole and only necessary parties to such supplemental proceedings. The procedure in the supplemental proceedings, so far as applicable, shall be the procedure provided in ORS 105.405 for the partition of real property, and the court granting the judgment shall have in the first instance and retain jurisdiction in equity therefor. [1971 c.280 Â§13; 1973 c.502 Â§8; 1975 c.722 Â§1; 1975 c.733 Â§2; 1977 c.205 Â§2; 1977 c.847 Â§2; 1977 c.878 Â§2a; 1979 c.144 Â§2; 1981 c.775 Â§1; 1983 c.728 Â§2; 1987 c.795 Â§9; 1987 c.885 Â§2; 1989 c.811 Â§6; 1993 c.315 Â§1; 1993 c.716 Â§3; 1995 c.22 Â§1; 1995 c.608 Â§3; 1997 c.22 Â§1; 1997 c.71 Â§19; 1997 c.707 Â§7; 1999 c.587 Â§1; 1999 c.762 Â§1; 2001 c.873 Â§5; 2003 c.576 Â§109; 2005 c.536 Â§7; 2005 c.568 Â§29; 2007 c.71 Â§27]

Â Â Â Â Â  107.106 Provisions of order or judgment providing for custody, parenting time, visitation or support of child. (1) An order or judgment providing for the custody, parenting time, visitation or support of a child under ORS chapter 25, 107, 108, 109 or 110 or ORS 419B.400 or 419C.590 shall include:

Â Â Â Â Â  (a) Provisions addressing the issues of:

Â Â Â Â Â  (A) Payment of uninsured medical expenses of the child;

Â Â Â Â Â  (B) Maintenance of insurance or other security for support; and

Â Â Â Â Â  (C) Maintenance of a health benefit plan for the child under ORS 25.321 to 25.343.

Â Â Â Â Â  (b) A statement in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  The terms of child support and parenting time (visitation) are designed for the childÂs benefit and not the parentsÂ benefit. You must pay support even if you are not receiving visitation. You must comply with visitation orders even if you are not receiving child support.

Â Â Â Â Â  Violation of child support orders and visitation orders is punishable by fine, imprisonment or other penalties.

Â Â Â Â Â  Publicly funded help is available to establish, enforce and modify child support orders. Paternity establishment services are also available. Contact your local district attorney or the Department of Justice at (503) 373-7300 for information.

Â Â Â Â Â  Publicly funded help may be available to establish, enforce and modify visitation orders. Forms are available to enforce visitation orders. Contact the domestic relations court clerk or civil court clerk for information.

______________________________________________________________________________

Â Â Â Â Â  (2) The court or administrative law judge shall ensure the creation and filing of an order or judgment that complies with this section.

Â Â Â Â Â  (3) This section does not apply to an action undertaken by the Division of Child Support of the Department of Justice or a district attorney under ORS 25.080. [1995 c.800 Â§9; 1997 c.249 Â§36; 1997 c.707 Â§8; 2003 c.73 Â§49a; 2003 c.75 Â§83; 2003 c.637 Â§17]

Â Â Â Â Â  107.107 [1981 c.775 Â§4; repealed by 1983 c.728 Â§9]

Â Â Â Â Â  107.108 Support or maintenance for child attending school; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild attending schoolÂ means a child of the parties who:

Â Â Â Â Â  (A) Is unmarried;

Â Â Â Â Â  (B) Is 18 years of age or older and under 21 years of age;

Â Â Â Â Â  (C) Is making satisfactory academic progress as defined by the school that the child attends; and

Â Â Â Â Â  (D) Has a course load that is no less than one-half of the load that is determined by the school to constitute full-time enrollment.

Â Â Â Â Â  (b) ÂRegularly scheduled breakÂ means:

Â Â Â Â Â  (A) A summer semester or term;

Â Â Â Â Â  (B) A period of time not exceeding four months between graduation from or completion of school and the beginning of the next regularly scheduled term, semester or course of study at school;

Â Â Â Â Â  (C) A period of time between the end and beginning of regularly scheduled consecutive school semesters, terms or courses of study; or

Â Â Â Â Â  (D) Any other scheduled break between courses of study that is defined by the school as a regularly scheduled break.

Â Â Â Â Â  (c) ÂSchoolÂ means:

Â Â Â Â Â  (A) An educational facility such as a high school, community college, four-year college or university;

Â Â Â Â Â  (B) A course of professional, vocational or technical training, including the Job Corps, designed to fit the child for gainful employment; or

Â Â Â Â Â  (C) A high school equivalency course, including but not limited to a General Educational Development (GED) program, an educational program for grade 12 or below and home schooling.

Â Â Â Â Â  (2) A support order entered or modified under this chapter or under ORS chapter 25, 108, 109, 110, 125, 416, 419B or 419C may require either parent, or both of them, to provide for the support or maintenance of a child attending school.

Â Â Â Â Â  (3) Notwithstanding ORS 416.407, a child attending school is a party to any legal proceeding related to the support order. A child attending school may:

Â Â Â Â Â  (a) Apply for services under ORS 25.080:

Â Â Â Â Â  (A) If a support order provides for the support or maintenance of the child attending school; or

Â Â Â Â Â  (B) In accordance with rules adopted by the Department of Justice;

Â Â Â Â Â  (b) Request a judicial or administrative modification of the child support amount or may receive notice of and participate in any modification proceeding; and

Â Â Â Â Â  (c) Agree, in the same manner as an obligee under ORS 25.020 (12), that payments not made to the Department of Justice should be credited for amounts that would have been paid to the child attending school if the payments had been made to the department.

Â Â Â Â Â  (4) Regardless of whether the child is a child attending school, an unmarried child who is 18 years of age or older and under 21 years of age:

Â Â Â Â Â  (a) Is a necessary party to a judicial proceeding under ORS 107.085, 107.135, 107.431, 108.110, 109.103 or 109.165 in which the childÂs parents are parties and the court has authority to order or modify support for a child attending school; and

Â Â Â Â Â  (b) May request notice of any proceeding initiated by the administrator to modify a support order that may affect the childÂs rights as a child attending school. To receive notice, the child shall provide an address to the administrator, and the administrator shall notify the child of any modification proceeding by first class mail. To be a party to a proceeding, the child must send a written request to the administrator within 30 days after the date of the notice of the proceeding.

Â Â Â Â Â  (5)(a) If a support order provides for the support or maintenance of a child attending school and the child qualifies as a child attending school, unless good cause is found for the distribution of the payment to be made in some other manner, support shall be distributed to the child if services are being provided under ORS 25.080 or shall be paid directly to the child if those services are not being provided.

Â Â Â Â Â  (b) Unless otherwise ordered by the court, administrator or administrative law judge, when there are multiple children for whom support is ordered, the amount distributed or paid directly to a child attending school is a prorated share based on the number of children for whom support is ordered. However, if, due to a parenting time or split custody arrangement, support was not paid to the parent having primary physical custody of the child before the child turned 18 years of age, support may not be distributed or paid directly to the child attending school unless the support order is modified.

Â Â Â Â Â  (c) The Department of Justice shall adopt rules to define good cause and circumstances under which the administrator or administrative law judge may allocate support by other than a prorated share and to determine how support is to be allocated in those circumstances.

Â Â Â Â Â  (6)(a) For support payments to continue to be distributed or paid directly to the child attending school, the child shall provide to each parent ordered to pay support and, if services are being provided under ORS 25.080, to the department:

Â Â Â Â Â  (A) Written notice of the childÂs intent to attend or continue to attend school. The child shall provide the notice before reaching 18 years of age. The notice must include the name of the school and the expected graduation date or date when the child will stop attending classes. If the child changes schools, the child shall provide the information required by this subsection concerning the subsequent school before the expected graduation date or date when the child will stop attending classes at the previous school.

Â Â Â Â Â  (B) Written consent that:

Â Â Â Â Â  (i) Is directed to the childÂs school and is in a form consistent with state and federal requirements that restrict disclosure of student records;

Â Â Â Â Â  (ii) Gives the school authority to disclose to each parent ordered to pay support the childÂs enrollment status, whether the child is maintaining satisfactory academic progress, a list of courses in which the child is enrolled and the childÂs grades; and

Â Â Â Â Â  (iii) States that the disclosure is for the purpose of permitting each parent to verify the childÂs compliance with the requirements of this section.

Â Â Â Â Â  (b) The child shall provide the written consent form described in paragraph (a)(B) of this subsection within 30 days after the beginning of the first term or semester after the child reaches 18 years of age, at the beginning of each academic year thereafter and as otherwise required by the school to disclose the information under this section.

Â Â Â Â Â  (c) If an order of nondisclosure of information has been entered concerning the child under ORS 25.020, the child may provide the information described in paragraph (a)(B) of this subsection in the manner established by the department by rule.

Â Â Â Â Â  (7) Each parent ordered to pay support shall continue to make support payments, to be distributed or paid directly, to the child during regularly scheduled breaks as long as the child intends to continue attending school the next scheduled term or semester.

Â Â Â Â Â  (8) A parentÂs obligation to pay support to a child attending school is suspended when:

Â Â Â Â Â  (a) The child has reached 18 years of age and has not provided written notice of the childÂs intent to attend or continue to attend school, or the child has graduated or reached the date to stop attending classes, as provided under subsection (6)(a)(A) of this section;

Â Â Â Â Â  (b)(A) Services are not being provided under ORS 25.080;

Â Â Â Â Â  (B) The parent has provided the child with a written notice of the parentÂs intent to stop paying support directly to the child because the child is no longer a child attending school or the child has not provided the written consent required by subsection (6)(a)(B) of this section; and

Â Â Â Â Â  (C) Thirty days have passed since the parent provided the notice to the child and the parent has not received:

Â Â Â Â Â  (i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

Â Â Â Â Â  (ii) The written consent from the child as required by subsection (6)(a)(B) of this section;

Â Â Â Â Â  (c)(A) Services are being provided under ORS 25.080;

Â Â Â Â Â  (B) A parent ordered to pay support has provided the department with written notice that the child is no longer a child attending school or that the child has not provided the written consent required by subsection (6)(a)(B) of this section;

Â Â Â Â Â  (C) The department has provided written notice to the child requiring:

Â Â Â Â Â  (i) Written confirmation, on a form developed by the department, from the school that the child is enrolled in the school and is a child attending school; and

Â Â Â Â Â  (ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support; and

Â Â Â Â Â  (D) Thirty days have passed since the department provided the notice to the child and the department has not received:

Â Â Â Â Â  (i) Written confirmation from the school that the child is enrolled in the school and is a child attending school; or

Â Â Â Â Â  (ii) Proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

Â Â Â Â Â  (9) When a parentÂs support obligation has been suspended under subsection (8) of this section, the obligation is reinstated:

Â Â Â Â Â  (a) If services are not being provided under ORS 25.080, effective on the date the parent receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives the written consent from the child as required by subsection (6)(a)(B) of this section; or

Â Â Â Â Â  (b) If services are being provided under ORS 25.080, effective on the date the department receives written confirmation from the school that the child is enrolled in the school and is a child attending school and receives proof that the written consent required by subsection (6)(a)(B) of this section has been provided to the parent ordered to pay support.

Â Â Â Â Â  (10) If a parent ordered to pay support is paying a prorated share under subsection (5) of this section and that obligation is suspended under subsection (8) of this section, the parent shall pay to the obligee the amount previously paid to the child attending school until such time as the support order is modified. The suspension of a parentÂs obligation to pay support to a child attending school is a substantial change of circumstances for purposes of modifying a support order. In a proceeding to modify a support order, the court, administrator or administrative law judge may order a modified amount of support and may order an amount of support to be paid in the event that a support obligation is reinstated under subsection (9) of this section.

Â Â Â Â Â  (11)(a) If services are being provided under ORS 25.080 and the department has suspended a support obligation under subsection (8) of this section or reinstated a support obligation under subsection (9) of this section, a party may request administrative review of the action within 30 days after the date of the notice that the department has suspended or reinstated the support obligation.

Â Â Â Â Â  (b) The department may adopt rules specifying the issues that may be considered on review.

Â Â Â Â Â  (c) A party may appeal the departmentÂs decision on review under ORS 183.484.

Â Â Â Â Â  (12)(a) Notwithstanding any other provision of this section, if a parent who is required to provide for the support or maintenance of a child attending school has established a higher education savings plan for the childÂs continued education, the court may order payment in accordance with the plan instead of ordering support that would otherwise be distributed or paid directly to the child under this section.

Â Â Â Â Â  (b) If the court orders payment in accordance with the plan, the court may not order compliance with or payment of that provision of the order through the department.

Â Â Â Â Â  (c) As used in this subsection, Âhigher education savings planÂ means a tax-advantaged account established by a parent on behalf of a child for the purpose of paying qualified higher education expenses of the child at eligible educational institutions.

Â Â Â Â Â  (13) A support order that provides for the support or maintenance of a child attending school is subject to this section regardless of when the support order was entered.

Â Â Â Â Â  (14) A support order that provides for the support or maintenance of a child attending school is intended to recognize the importance of continuing education for a child over 18 years of age who does not benefit from an intact family or who has been removed from the household. While support may serve to supplement the resources available to the child attending school, it is not intended to replace other resources or meet all of the financial needs of a child attending school. [1973 c.827 Â§12b; 1981 c.669 Â§1; 1989 c.518 Â§1; 1995 c.343 Â§21; 1997 c.704 Â§51; 2003 c.73 Â§50a; 2003 c.75 Â§84; 2003 c.576 Â§110; 2005 c.591 Â§1]

Â Â Â Â Â  107.110 [Amended by 1965 c.603 Â§4; 1969 c.179 Â§1; 1969 c.198 Â§54; 1969 c.591 Â§284; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.111 When parents equally responsible for funeral expenses of child. Whenever a court imposes upon the parents of a person under 18 years of age a shared obligation to support the person financially, the parents, unless the order creating the obligation of support specifically provides otherwise, shall be equally responsible financially for funeral expenses resulting from the death of the person before reaching the age of 18 years. [1983 c.728 Â§8]

Â Â Â Â Â  107.115 Effect of judgment; effective date; appeal pending upon death of party. (1) A judgment of annulment or dissolution of a marriage restores the parties to the status of unmarried persons, unless a party is married to another person. The judgment gives the court jurisdiction to award, to be effective immediately, the relief provided by ORS 107.105. The judgment shall revoke a will pursuant to the provisions of ORS 112.315.

Â Â Â Â Â  (2) The marriage relationship is terminated when the court signs the judgment of dissolution of marriage.

Â Â Â Â Â  (3)(a) The Court of Appeals or Supreme Court shall continue to have jurisdiction of an appeal pending at the time of the death of either party. The appeal may be continued by the personal representative of the deceased party. The attorney of record on the appeal, for the deceased party, may be allowed a reasonable attorney fee, to be paid from the decedentÂs estate. However, costs on appeal may not be awarded to either party.

Â Â Â Â Â  (b) The Court of Appeals or Supreme Court shall have the power to determine finally all matters presented on such appeal. Before making final disposition, the Court of Appeals or Supreme Court may refer the proceeding back to the trial court for such additional findings of fact as are required. [1971 c.280 Â§14; 1981 c.537 Â§2; 1987 c.586 Â§26; 1993 c.149 Â§1; 1999 c.569 Â§3; 2003 c.576 Â§111]

Â Â Â Â Â  107.118 Definitions for ORS 107.118 to 107.131. As used in ORS 107.118 to 107.131:

Â Â Â Â Â  (1) ÂDesignation of beneficiaryÂ means the naming of a person in a governing instrument for the purpose of a transfer of moneys or other benefits upon the death of the principal.

Â Â Â Â Â  (2) ÂGoverning instrumentÂ means a policy of life insurance executed by a principal before a suit for marital dissolution, separation or annulment or a document executed by the principal before a suit for marital dissolution, separation or annulment for the purpose of designating a beneficiary under:

Â Â Â Â Â  (a) An employee pension benefit plan, as defined in 29 U.S.C. 1002 (2) for the purposes of the Employee Retirement Income Security Act of 1974;

Â Â Â Â Â  (b) A public retirement system of a public body, as defined in ORS 174.109, or of any other state or local government;

Â Â Â Â Â  (c) A federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

Â Â Â Â Â  (d) A deferred compensation plan under section 457 of the Internal Revenue Code;

Â Â Â Â Â  (e) An individual retirement account, annuity or trust or simplified employee pension under section 408 or 408A of the Internal Revenue Code;

Â Â Â Â Â  (f) An employee annuity, including custodial accounts treated as annuities, under section 403(a) or (b) of the Internal Revenue Code; or

Â Â Â Â Â  (g) A retirement account, stock certificate, mutual fund account, bank account or other financial account that is not jointly owned by the principal and the principalÂs spouse and that is payable or transferable upon the death of the principal.

Â Â Â Â Â  (3) ÂPrincipalÂ means the person who designates a beneficiary in a governing instrument and who is a party to a suit for marital dissolution, separation or annulment.

Â Â Â Â Â  (4) ÂRelative of the spouseÂ means a person who is related to a spouse by blood, adoption or marriage and who is not related to the principal by blood, adoption or marriage.

Â Â Â Â Â  (5) ÂSpouseÂ means a person who is or was married to the principal. [2005 c.285 Â§2]

Â Â Â Â Â  Note: 107.118 to 107.131 were added to and made a part of ORS chapter 107 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.120 [Repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.121 Revocation of designation of beneficiary upon entry of judgment. (1) A judgment of dissolution, separation or annulment may revoke a designation of beneficiary made by a principal in favor of a spouse or a relative of the spouse if the designation of beneficiary is revocable as described in subsection (2) of this section.

Â Â Â Â Â  (2) A designation of beneficiary is revocable for the purposes of this section if the principal at the time of the judgment may, by law or under the terms of the instrument, cancel or change the designation of beneficiary.

Â Â Â Â Â  (3) A designation of beneficiary is revocable for the purposes of this section without regard to whether the principal is:

Â Â Â Â Â  (a) Competent at the time of the entry of judgment; or

Â Â Â Â Â  (b) Able to designate the principal in place of the spouse or in place of the relative of the spouse.

Â Â Â Â Â  (4) The revocation of a designation of beneficiary under this section becomes effective upon entry of the judgment. [2005 c.285 Â§3]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.124 Effect of revocation. If a designation of beneficiary is revoked under ORS 107.121, the designation of beneficiary must be given effect as if the spouse or the relative of the spouse had predeceased the principal. [2005 c.285 Â§4]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.125 [1965 c.386 Â§3; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.126 [1971 c.280 Â§15; 1993 c.716 Â§4; 1993 c.763 Â§7; 1997 c.801 Â§148; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  107.127 Notice of revocation; payments made under governing instrument. (1) A person is not liable for having made a payment to a beneficiary designated in a governing instrument, or for having taken any other action in good-faith reliance on the governing instrument, unless the person has received written notice of the revocation of designation of beneficiary under ORS 107.121.

Â Â Â Â Â  (2) Written notice of the revocation under this section shall be mailed to the home or office of the person by regular
United States
mail or be given by a means designed to provide the person with notice of the revocation.

Â Â Â Â Â  (3) Upon receipt of written notice of the revocation under this section, a person may pay the amount owed under a governing instrument to any court in which probate proceedings for the estate of the principal are pending. If probate proceedings for the estate of the principal have not been commenced, the person may pay the amount to the circuit court for the county in which the principal resided at the time of death. The court shall hold the funds and shall order disbursement in accordance with the courtÂs determination of the effect on the judgment of dissolution, separation or annulment. Payments made to the court under this section discharge the person making the payment from all claims for the amount paid to the court. [2005 c.285 Â§5]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.130 [Amended by 1961 c.429 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.131 Conveyance or release of contingent or expectant interests. In addition to the revocation of designation of beneficiary under ORS 107.121, a judgment of dissolution, separation or annulment may require conveyance or release of contingent or expectant interests, including right of survivorship, that are necessary to effectuate a division of assets between the principal and the spouse in the marital dissolution, separation or annulment. [2005 c.285 Â§6]

Â Â Â Â Â  Note: See note under 107.118.

Â Â Â Â Â  107.135 Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies. (1) The court may at any time after a judgment of annulment or dissolution of marriage or of separation is granted, upon the motion of either party and after service of notice on the other party in the manner provided by ORCP 7, and after notice to the Division of Child Support when required under subsection (9) of this section:

Â Â Â Â Â  (a) Set aside, alter or modify any portion of the judgment that provides for the appointment and duties of trustees, for the custody, parenting time, visitation, support and welfare of the minor children and the children attending school, as defined in ORS 107.108, including any health or life insurance provisions, for the support of a party or for life insurance under ORS 107.820 or 107.830;

Â Â Â Â Â  (b) Make an order, after service of notice to the other party, providing for the future custody, support and welfare of minor children residing in the state, who, at the time the judgment was given, were not residents of the state, or were unknown to the court or were erroneously omitted from the judgment;

Â Â Â Â Â  (c) Terminate a duty of support toward any minor child who has become self-supporting, emancipated or married;

Â Â Â Â Â  (d) After service of notice on the child in the manner provided by law for service of a summons, suspend future support for any child who has ceased to be a child attending school as defined in ORS 107.108; and

Â Â Â Â Â  (e) Set aside, alter or modify any portion of the judgment that provides for a property award based on the enhanced earning capacity of a party that was awarded before October 23, 1999. A property award may be set aside, altered or modified under this paragraph:

Â Â Â Â Â  (A) When the person with the enhanced earning capacity makes a good faith career change that results in less income;

Â Â Â Â Â  (B) When the income of the person with the enhanced earning capacity decreases due to circumstances beyond the personÂs control; or

Â Â Â Â Â  (C) Under such other circumstances as the court deems just and proper.

Â Â Â Â Â  (2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

Â Â Â Â Â  (a) The party shall state in the motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including one brought under ORS 25.287, 107.431, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving children of the marriage, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (3) In a proceeding under this section to reconsider the spousal or child support provisions of the judgment, the following provisions apply:

Â Â Â Â Â  (a) A substantial change in economic circumstances of a party, which may include, but is not limited to, a substantial change in the cost of reasonable and necessary expenses to either party, is sufficient for the court to reconsider its order of support, except that an order of compensatory spousal support may only be modified upon a showing of an involuntary, extraordinary and unanticipated change in circumstances that reduces the earning capacity of the paying spouse.

Â Â Â Â Â  (b) If the judgment provided for a termination or reduction of spousal support at a designated age in anticipation of the commencement of pension, Social Security or other entitlement payments, and if the obligee is unable to obtain the anticipated entitlement payments, that inability is sufficient change in circumstances for the court to reconsider its order of support.

Â Â Â Â Â  (c) If Social Security is considered in lieu of spousal support or partial spousal support, the court shall determine the amount of Social Security the party is eligible to collect. The court shall take into consideration any pension, retirement or other funds available to either party to effect an equitable distribution between the parties and shall also take into consideration any reduction of entitlement caused by taking early retirement.

Â Â Â Â Â  (4) In considering under this section whether a change in circumstances exists sufficient for the court to reconsider spousal or child support provisions of a judgment, the following provisions apply:

Â Â Â Â Â  (a) The court or administrator, as defined in ORS 25.010, shall consider income opportunities and benefits of the respective parties from all sources, including but not limited to:

Â Â Â Â Â  (A) The reasonable opportunity of each party, the obligor and obligee respectively, to acquire future income and assets.

Â Â Â Â Â  (B) Retirement benefits available to the obligor and to the obligee.

Â Â Â Â Â  (C) Other benefits to which the obligor is entitled, such as travel benefits, recreational benefits and medical benefits, contrasted with benefits to which the obligee is similarly entitled.

Â Â Â Â Â  (D) Social Security benefits paid to a child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement if the benefits:

Â Â Â Â Â  (i) Were not previously considered in the child support order; or

Â Â Â Â Â  (ii) Were considered in an action initiated before May 12, 2003.

Â Â Â Â Â  (E) Apportioned VeteransÂ benefits or SurvivorsÂ and DependentsÂ Educational Assistance under 38 U.S.C. chapter 35 paid to a child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of the obligorÂs disability or retirement if the benefits:

Â Â Â Â Â  (i) Were not previously considered in the child support order; or

Â Â Â Â Â  (ii) Were considered in an action initiated before May 12, 2003.

Â Â Â Â Â  (b) If the motion for modification is one made by the obligor to reduce or terminate support, and if the obligee opposes the motion, the court shall not find a change in circumstances sufficient for reconsideration of support provisions, if the motion is based upon a reduction of the obligorÂs financial status resulting from the obligorÂs taking voluntary retirement, partial voluntary retirement or any other voluntary reduction of income or self-imposed curtailment of earning capacity, if it is shown that such action of the obligor was not taken in good faith but was for the primary purpose of avoiding the support obligation. In any subsequent motion for modification, the court shall deny the motion if the sole basis of the motion for modification is the termination of voluntarily taken retirement benefits and the obligor previously has been found not to have acted in good faith.

Â Â Â Â Â  (c) The court shall consider the following factors in deciding whether the actions of the obligor were not in Âgood faithÂ:

Â Â Â Â Â  (A) Timing of the voluntary retirement or other reduction in financial status to coincide with court action in which the obligee seeks or is granted an increase in spousal support.

Â Â Â Â Â  (B) Whether all or most of the income producing assets and property were awarded to the obligor, and spousal support in lieu of such property was awarded to the obligee.

Â Â Â Â Â  (C) Extent of the obligorÂs dissipation of funds and assets prior to the voluntary retirement or soon after filing for the change of circumstances based on retirement.

Â Â Â Â Â  (D) If earned income is reduced and absent dissipation of funds or large gifts, whether the obligor has funds and assets from which the spousal support could have been paid.

Â Â Â Â Â  (E) Whether the obligor has given gifts of substantial value to others, including a current spouse, to the detriment of the obligorÂs ability to meet the preexisting obligation of spousal support.

Â Â Â Â Â  (5) Upon terminating a duty of spousal support, a court shall make specific findings of the basis for the termination and shall include the findings in the judgment order.

Â Â Â Â Â  (6) Any modification of child or spousal support granted because of a change of circumstances may be ordered effective retroactive to the date the motion for modification was served or to any date thereafter.

Â Â Â Â Â  (7) The judgment is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment. The court may not set aside, alter or modify any portion of the judgment that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However:

Â Â Â Â Â  (a) The court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child; and

Â Â Â Â Â  (b) The court may allow, as provided in the rules of the Child Support Program, a dollar-for-dollar credit against child support arrearages for any lump sum Social Security or VeteransÂ benefits paid retroactively to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of an obligorÂs disability or retirement.

Â Â Â Â Â  (8) In a proceeding under subsection (1) of this section, the court may assess against either party a reasonable attorney fee and costs for the benefit of the other party. If a party is found to have acted in bad faith, the court shall order that party to pay a reasonable attorney fee and costs of the defending party.

Â Â Â Â Â  (9) Whenever a motion to establish, modify or terminate child support or satisfy or alter support arrearages is filed and the child support rights of one of the parties or of a child of both of the parties have been assigned to the state, a true copy of the motion shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the motion is filed.

Â Â Â Â Â  (10)(a) Except as provided in ORS 109.701 to 109.834, the courts of Oregon, having once acquired personal and subject matter jurisdiction in a domestic relations action, retain such jurisdiction regardless of any change of domicile.

Â Â Â Â Â  (b) The courts of Oregon, in a proceeding to establish, enforce or modify a child support order, shall recognize the provisions of the federal Full Faith and Credit for Child Support Orders Act (28 U.S.C. 1738B).

Â Â Â Â Â  (11) In a proceeding under this section to reconsider provisions in a judgment relating to custody or parenting time, the court may consider repeated and unreasonable denial of, or interference with, parenting time to be a substantial change of circumstances.

Â Â Â Â Â  (12) In a proceeding under this section to reconsider provisions in a judgment relating to parenting time, the court may suspend or terminate a parentÂs parenting time with a child if the court finds that the parent has abused a controlled substance and that the parenting time is not in the best interests of the child. If a court has suspended or terminated a parentÂs parenting time with a child for reasons described in this subsection, the court may not grant the parent future parenting time until the parent has shown that the reasons for the suspension or termination are resolved and that reinstated parenting time is in the best interests of the child. Nothing in this subsection limits the courtÂs authority under subsection (1)(a) of this section.

Â Â Â Â Â  (13) In a proceeding under this section to reconsider provisions in a judgment relating to custody, temporary placement of the child by the custodial parent pursuant to ORS 109.056 (3) with the noncustodial parent as a result of military deployment of the custodial parent is not, by itself, a change of circumstances. Any fact relating to the child and the parties occurring subsequent to the last custody judgment, other than the custodial parentÂs temporary placement of the child pursuant to ORS 109.056 (3) with the noncustodial parent, may be considered by the court when making a change of circumstances determination.

Â Â Â Â Â  (14) Within 30 days after service of notice under subsection (1) of this section, the party served shall file a written response with the court.

Â Â Â Â Â  (15)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment. [1971 c.280 Â§16; 1973 c.502 Â§9; 1981 c.775 Â§2a; 1981 c.855 Â§1; 1983 c.728 Â§3; 1983 c.761 Â§9; 1987 c.795 Â§10; 1987 c.885 Â§3; 1989 c.545 Â§1; 1991 c.888 Â§2; 1993 c.315 Â§2; 1995 c.22 Â§2; 1997 c.91 Â§1; 1997 c.475 Â§6; 1997 c.704 Â§52; 1997 c.707 Â§9; 1999 c.80 Â§65; 1999 c.587 Â§2; 1999 c.1030 Â§2; 2001 c.104 Â§32; 2001 c.203 Â§4; 2001 c.334 Â§4; 2003 c.14 Â§41; 2003 c.116 Â§4; 2003 c.419 Â§1; 2003 c.572 Â§13a; 2003 c.576 Â§Â§112,112a,112b; 2005 c.708 Â§6; 2007 c.611 Â§11]

Â Â Â Â Â  107.136 Reinstatement of terminated spousal support. (1) When a court has terminated the duty of spousal support under ORS 107.135, the court may reinstate the remaining duration and remaining amount of the support award if the moving party alleges and proves that:

Â Â Â Â Â  (a) The basis for the termination has ceased to exist; and

Â Â Â Â Â  (b) The reinstatement is just and equitable under all the circumstances.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) The remaining duration of a support award is the term of the award remaining as if the award had not been terminated and support had been paid from the date of termination to the date of reinstatement. For example, if the applicable judgment required payment of spousal support for 10 years, the award was terminated in year three and reinstatement of the award was sought at the end of year seven, the maximum remaining duration of the support award that could be reinstated would be three years.

Â Â Â Â Â  (b) The remaining amount of a support award is the amount of support owed as if the award had not been terminated and support had been paid from the date of termination to the date of reinstatement. For example, if the applicable judgment required support payments of $1,000 per month for five years and $500 per month for the next five years, the award was terminated in year three and reinstatement of the award was sought at the end of year seven, the maximum remaining amount of the support award that could be reinstated would be $500 per month.

Â Â Â Â Â  (3) A motion for reinstatement of a spousal support award under this section must be brought within the remaining duration of the award or within 10 years after the entry of the judgment terminating the award, whichever is sooner.

Â Â Â Â Â  (4) In exercising the discretion granted under subsection (1) of this section, the court shall consider the basis for the spousal support award, the basis for the termination of the award and the totality of the circumstances of each party existing since the termination of the award.

Â Â Â Â Â  (5) Either party may file a motion to modify spousal support under ORS 107.135 in a proceeding to reinstate the spousal support award. In addition to considering the factors under ORS 107.135 (3) and (4), the court shall consider the factors described in subsection (4) of this section.

Â Â Â Â Â  (6) At any time, the parties may waive their rights under this section in writing, signed by both parties and referencing this section.

Â Â Â Â Â  (7) Any reinstatement of a spousal support award may be ordered effective retroactive to the date the motion was served or to any date thereafter. [1991 c.888 Â§1; 2007 c.430 Â§1]

Â Â Â Â Â  107.137 Factors considered in determining custody of child. (1) In determining custody of a minor child under ORS 107.105 or 107.135, the court shall give primary consideration to the best interests and welfare of the child. In determining the best interests and welfare of the child, the court shall consider the following relevant factors:

Â Â Â Â Â  (a) The emotional ties between the child and other family members;

Â Â Â Â Â  (b) The interest of the parties in and attitude toward the child;

Â Â Â Â Â  (c) The desirability of continuing an existing relationship;

Â Â Â Â Â  (d) The abuse of one parent by the other;

Â Â Â Â Â  (e) The preference for the primary caregiver of the child, if the caregiver is deemed fit by the court; and

Â Â Â Â Â  (f) The willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child. However, the court may not consider such willingness and ability if one parent shows that the other parent has sexually assaulted or engaged in a pattern of behavior of abuse against the parent or a child and that a continuing relationship with the other parent will endanger the health or safety of either parent or the child.

Â Â Â Â Â  (2) The best interests and welfare of the child in a custody matter shall not be determined by isolating any one of the relevant factors referred to in subsection (1) of this section, or any other relevant factor, and relying on it to the exclusion of other factors. However, if a parent has committed abuse, as defined in ORS 107.705, there is a rebuttable presumption that it is not in the best interests and welfare of the child to award sole or joint custody of the child to the parent who committed the abuse.

Â Â Â Â Â  (3) In determining custody of a minor child under ORS 107.105 or 107.135, the court shall consider the conduct, marital status, income, social environment or life style of either party only if it is shown that any of these factors are causing or may cause emotional or physical damage to the child.

Â Â Â Â Â  (4) No preference in custody shall be given to the mother over the father for the sole reason that she is the mother, nor shall any preference be given to the father over the mother for the sole reason that he is the father. [1975 c.722 Â§2; 1987 c.795 Â§14; 1997 c.707 Â§35; 1999 c.762 Â§2]

Â Â Â Â Â  107.138 Temporary status quo order regarding child custody. (1)(a) A court, upon the motion of a party, may enter a temporary status quo order to either party in a proceeding to modify a judgment that awards custody of a child after:

Â Â Â Â Â  (A) Notifying the other party; and

Â Â Â Â Â  (B) Giving the other party an opportunity to contest issuance of the order.

Â Â Â Â Â  (b) The motion for a temporary status quo order must be supported by an affidavit setting forth with specificity the information required by ORS 109.767 and the person with whom the child has lived during the preceding year and the childÂs current schedule, daily routine and usual place of residence.

Â Â Â Â Â  (c) Notice to the party against whom the motion for the order is sought must be served at least 21 days before the date set for the hearing. The issue at the hearing is limited to a determination of the status quo at the time the motion for the order was filed.

Â Â Â Â Â  (2) A temporary status quo order restrains and enjoins each parent from:

Â Â Â Â Â  (a) Changing the childÂs usual place of residence;

Â Â Â Â Â  (b) Interfering with the present placement and daily schedule of the child;

Â Â Â Â Â  (c) Hiding or secreting the child from the other parent;

Â Â Â Â Â  (d) Interfering with the other parentÂs usual contact and parenting time with the child;

Â Â Â Â Â  (e) Leaving the state with the child without the written permission of the other parent or the permission of the court; or

Â Â Â Â Â  (f) In any manner disturbing the current schedule and daily routine of the child until the motion for modification has been granted or denied.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂChildÂs usual place of residenceÂ means the place where the child is living at the time the motion for the temporary order is filed and has lived continuously for a period of three consecutive months, excluding any periods of time during which the noncustodial parent did exercise, or would otherwise have exercised, parenting time.

Â Â Â Â Â  (b) ÂParentÂs usual contact and parenting time,Â Âpresent placement and daily schedule of the childÂ and Âcurrent schedule and daily routine of the childÂ mean the contact, parenting time, placement, schedule and routine at the time the motion for the temporary order is filed. [1995 c.792 Â§2; 1997 c.136 Â§2; 1997 c.386 Â§1; 1997 c.707 Â§Â§10,10a; 1999 c.649 Â§47]

Â Â Â Â Â  107.139 Post-judgment ex parte temporary custody or parenting time order; hearing. (1)(a) Following entry of a judgment, a court may enter ex parte a temporary order providing for the custody of, or parenting time with, a child if:

Â Â Â Â Â  (A) A parent of the child is present in court and presents an affidavit alleging that the child is in immediate danger;

Â Â Â Â Â  (B) The parent has made a good faith effort to confer with the other party regarding the purpose and time of this court appearance; and

Â Â Â Â Â  (C) The court finds by clear and convincing evidence, based on the facts presented in the parentÂs testimony and affidavit and in the testimony of the other party, if the other party is present, that the child is in immediate danger.

Â Â Â Â Â  (b) The party requesting an order under this subsection shall provide the court with telephone numbers where the party can be reached at any time during the day and a contact address.

Â Â Â Â Â  (c) A copy of the order and the supporting affidavit must be served on the other party in the manner of service of a summons under ORCP 7. The order must include the following statement:

______________________________________________________________________________

Â Â Â Â Â  Notice: You may request a hearing on this order as long as it remains in effect by filing with the court a request for a hearing. In the request you must tell the court and the other party that you object to the order on the ground that the child was not in immediate danger at the time the order was issued. In the request you must also inform the court of your telephone number or contact number and your current residence, mailing or contact address.

______________________________________________________________________________

Â Â Â Â Â  (2)(a) A party against whom an order is entered under subsection (1) of this section may request a hearing by filing with the court a hearing request described in subsection (1) of this section at any time while the order is in effect.

Â Â Â Â Â  (b) The court shall hold a hearing within 14 days after receipt of the request for the hearing. The court shall notify each party of the time, date and place of the hearing.

Â Â Â Â Â  (c) An order issued under subsection (1) of this section remains in effect through the date of the hearing. If the party against whom the order was entered fails to appear at the hearing without good cause, the court shall continue the order in effect. If the party who obtained the order fails to appear at the hearing without good cause, the court shall vacate the order.

Â Â Â Â Â  (d) The issue at a hearing to contest a temporary order for the custody of, or parenting time with, a child is limited to whether the child was in immediate danger at the time the order was issued.

Â Â Â Â Â  (3) The State Court Administrator shall prescribe the content and form of a request for a hearing described in this section. [1997 c.386 Â§2; 1997 c.707 Â§6a; 2007 c.11 Â§2]

Â Â Â Â Â  107.140 [Paragraph (f) of subsection (1) of 1959 Replacement Part enacted as 1955 c.72 Â§1; repealed by 1961 c.551 Â§2]

Â Â Â Â Â  107.141 [1961 c.551 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.142 [1971 c.280 Â§17; 1973 c.530 Â§1; 1981 c.537 Â§1; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  107.149 Policy regarding parents and their children. It is the policy of this state to assure minor children of frequent and continuing contact with parents who have shown the ability to act in the best interest of the child and to encourage parents to share in the rights and responsibilities of raising their children after the parents have separated or dissolved their marriage. [1987 c.795 Â§2]

Â Â Â Â Â  107.150 [Subsection (5) enacted as 1953 c.491 Â§1; 1959 c.228 Â§1; subsection (6) enacted as 1965 c.603 Â§7; subsection (7) enacted as 1965 c.386 Â§4; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.154 Authority of parent when other parent granted sole custody of child. Unless otherwise ordered by the court, an order of sole custody to one parent shall not deprive the other parent of the following authority:

Â Â Â Â Â  (1) To inspect and receive school records and to consult with school staff concerning the childÂs welfare and education, to the same extent as the custodial parent may inspect and receive such records and consult with such staff;

Â Â Â Â Â  (2) To inspect and receive governmental agency and law enforcement records concerning the child to the same extent as the custodial parent may inspect and receive such records;

Â Â Â Â Â  (3) To consult with any person who may provide care or treatment for the child and to inspect and receive the childÂs medical, dental and psychological records, to the same extent as the custodial parent may consult with such person and inspect and receive such records;

Â Â Â Â Â  (4) To authorize emergency medical, dental, psychological, psychiatric or other health care for the child if the custodial parent is, for practical purposes, unavailable; or

Â Â Â Â Â  (5) To apply to be the childÂs conservator, guardian ad litem or both. [1987 c.795 Â§3]

Â Â Â Â Â  107.159 Notice of change of residence. (1) In any court order or judgment granting custody of a minor child and parenting time or visitation rights relating to the child, except for an order under ORS 107.700 to 107.735, the court shall include in its order a provision requiring that neither parent may move to a residence more than 60 miles further distant from the other parent without giving the other parent reasonable notice of the change of residence and providing a copy of such notice to the court.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a parent is not required to give notice of a change of residence if the court, upon ex parte or other motion of the parent and for good cause, enters an order suspending the requirement. [1987 c.795 Â§4; 1997 c.707 Â§11; 2003 c.576 Â§113]

Â Â Â Â Â  107.160 [Amended by 1963 c.497 Â§4; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.164 ParentsÂ duty to provide information to each other. Unless otherwise ordered by the court, both parents shall have a continuing responsibility, once a custody or protective order concerning the child is issued, to provide addresses and contact telephone numbers to the other parent and to immediately notify the other parent of any emergency circumstances or substantial changes in the health of the child. [1987 c.795 Â§5]

Â Â Â Â Â  107.169 Joint custody of child; modification. (1) As used in this chapter, Âjoint custodyÂ means an arrangement by which parents share rights and responsibilities for major decisions concerning the child, including, but not limited to, the childÂs residence, education, health care and religious training. An order providing for joint custody may specify one home as the primary residence of the child and designate one parent to have sole power to make decisions about specific matters while both parents retain equal rights and responsibilities for other decisions.

Â Â Â Â Â  (2) The existence of an order of joint custody shall not, by itself, determine the responsibility of each parent to provide for the support of the child.

Â Â Â Â Â  (3) The court shall not order joint custody, unless both parents agree to the terms and conditions of the order.

Â Â Â Â Â  (4) When parents have agreed to joint custody in an order or a judgment, the court may not overrule that agreement by ordering sole custody to one parent.

Â Â Â Â Â  (5) Modification of a joint custody order shall require showing of changed circumstances and a showing that the modification is in the best interests of the child such as would support modification of a sole custody order. Inability or unwillingness to continue to cooperate shall constitute a change of circumstances sufficient to modify a joint custody order.

Â Â Â Â Â  (6)(a) The inability of a parent to comply with the terms and conditions of a joint custody order due to the parentÂs temporary absence does not constitute a change of circumstances if the parentÂs temporary absence is caused by the parent being:

Â Â Â Â Â  (A) Called into active state duty as defined in ORS 398.002; or

Â Â Â Â Â  (B) Called into active federal service under Title 10 of the United States Code as a member of the Oregon National Guard.

Â Â Â Â Â  (b) As used in this subsection, Âtemporary absenceÂ means a period not exceeding 30 consecutive months. [1987 c.795 Â§6; 2003 c.576 Â§114; 2005 c.79 Â§3]

Â Â Â Â Â  107.170 [1955 c.648 Â§1; repealed by 1961 c.210 Â§6]

Â Â Â Â Â  107.174 Modification of order for parenting time; stipulation; exception for nonresident child. (1) Except as otherwise provided in this subsection, the court shall order modification under ORS 107.135 of so much of a judgment as relates to the parenting time with a minor child, if the parents submit to the court a notarized stipulation signed by both of the parents and requesting such modification together with a form of order. The content and form of such stipulation and order shall be as prescribed by the State Court Administrator. At its discretion, the court may order the matter set for a hearing and require the parties to appear personally before the court.

Â Â Â Â Â  (2) This section shall not apply when the child to whom a duty of support is owed is in another state which has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights. [1987 c.795 Â§12; 1997 c.707 Â§12; 1999 c.649 Â§48; 2003 c.576 Â§115]

Â Â Â Â Â  107.179 Request for joint custody of children; mediation. (1) When either party to a child custody issue, other than one involving temporary custody, whether the issue arises from a case of marital annulment, dissolution or separation, or from a determination of paternity, requests the court to grant joint custody of the minor children of the parties under ORS 107.105, the court, if the other party objects to the request for joint custody, shall proceed under this section. The request under this subsection must be made, in the petition or the response, or otherwise not less than 30 days before the date of trial in the case, except for good cause shown. The court in such circumstances, except as provided in subsection (3) of this section, shall direct the parties to participate in mediation in an effort to resolve their differences concerning custody. The court may order such participation in mediation within a mediation program established by the court or as conducted by any mediator approved by the court. Unless the court or the county provides a mediation service available to the parties, the court may order that the costs of the mediation be paid by one or both of the parties, as the court finds equitable upon consideration of the relative ability of the parties to pay those costs. If, after 90 days, the parties do not arrive at a resolution of their differences, the court shall proceed to determine custody.

Â Â Â Â Â  (2) At its discretion, the court may:

Â Â Â Â Â  (a) Order mediation under this section prior to trial and postpone trial of the case pending the outcome of the mediation, in which case the issue of custody shall be tried only upon failure to resolve the issue of custody by mediation;

Â Â Â Â Â  (b) Order mediation under this section prior to trial and proceed to try the case as to issues other than custody while the parties are at the same time engaged in the mediation, in which case the issue of custody shall be tried separately upon failure to resolve the issue of custody by mediation; or

Â Â Â Â Â  (c) Complete the trial of the case on all issues and order mediation under this section upon the conclusion of the trial, postponing entry of the judgment pending outcome of the mediation, in which case the court may enter a limited judgment as to issues other than custody upon completion of the trial or may postpone entry of any judgment until the expiration of the mediation period or agreement of the parties as to custody.

Â Â Â Â Â  (3) If either party objects to mediation on the grounds that to participate in mediation would subject the party to severe emotional distress and moves the court to waive mediation, the court shall hold a hearing on the motion. If the court finds it likely that participation in mediation will subject the party to severe emotional distress, the court may waive the requirement of mediation.

Â Â Â Â Â  (4) Communications made by or to a mediator or between parties as a part of mediation ordered under this section are privileged and are not admissible as evidence in any civil or criminal proceeding. [1987 c.795 Â§13; 2003 c.576 Â§116]

Â Â Â Â Â  107.180 [1959 c.534 Â§1; renumbered 107.430]

Â Â Â Â Â  107.210 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.220 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.230 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.240 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.250 [Amended by 1955 c.648 Â§5; 1959 c.572 Â§2; 1969 c.221 Â§2; 1969 c.313 Â§1; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.260 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.270 [Amended by 1969 c.198 Â§55; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.280 [Amended by 1959 c.572 Â§3; 1969 c.591 Â§285; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.290 [Amended by 1971 c.314 Â§2; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.300 [Amended by 1971 c.280 Â§23; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.310 [Amended by 1973 c.502 Â§10; renumbered 107.455]

Â Â Â Â Â  107.320 [Repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.400 Amendment of pleadings in dissolution, annulment or separation proceedings to change relief sought. At any time prior to the entry of a judgment, upon motion of a party and due notice to the other party in the manner provided by law for service of summons, the court may allow an amendment of pleadings to change the relief sought from annulment to dissolution or separation, from dissolution to annulment or separation, or from separation to annulment or dissolution. [1973 c.502 Â§15(2); 2003 c.576 Â§117]

Â Â Â Â Â  107.405 Powers of court in dissolution, annulment or separation proceedings. When a court is sitting in proceedings for annulment or dissolution of a marriage, or for separation, it shall have full equity powers. [1971 c.280 Â§1]

Â Â Â Â Â  107.406 Finding; policy regarding spousal support. (1) The Legislative Assembly finds that it is in the best interests of a former spouse for whom a court has awarded spousal support, as well as the people of this state, that the spousal support obligations be fulfilled.

Â Â Â Â Â  (2) It is the policy of this state that a former spouse for whom a court has awarded spousal support must be supported by the other former spouse in accordance with the courtÂs judgment. [2005 c.265 Â§3]

Â Â Â Â Â  Note: 107.406 was added to and made a part of ORS chapter 107 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.407 Petition to set aside spousal support provisions of judgment. If an individual has paid an amount of money in installments for more than 10 years for the support of a former spouse under a judgment of annulment or dissolution of marriage that ordered such payment, and when the former spouse has not made a reasonable effort during that period of time to become financially self-supporting and independent of the support provided under the judgment, the individual paying the support may petition the court that issued the judgment to set aside so much of the judgment as may provide for the support of the former spouse. The petition shall not be granted if spousal support was granted in the judgment in lieu of a share of property in order to provide the other spouse with a tax benefit. [1975 c.500 Â§2; 1983 c.728 Â§7; 2003 c.576 Â§118]

Â Â Â Â Â  107.410 [1961 c.418 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.412 Procedure applicable to ORS 107.407; matters considered; attorney fees. (1) Upon petition of an individual and after service of notice on the other party in the manner provided by law for service of a summons, the court shall conduct a proceeding to determine whether so much of its judgment as provides for the support of a party shall be set aside.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, if the court finds that the party receiving support has not made a reasonable effort during the previous 10 years to become financially self-supporting and independent of the support provided under the judgment, the court shall order that support terminated. In making its finding under this subsection, the court shall consider the following matters:

Â Â Â Â Â  (a) The age of the party receiving support;

Â Â Â Â Â  (b) The health, work experience and earning capacity of the party;

Â Â Â Â Â  (c) The ages, health and dependency conditions of the minor children of the party; and

Â Â Â Â Â  (d) Efforts made by the party during the previous 10 years to improve opportunities for gainful or improved employment including, but not limited to, attendance at any school, community college or university or attendance at courses of professional or technical training.

Â Â Â Â Â  (3) A court does not have power under ORS 107.407 and this section to set aside any payment of money for the support of a party that has accrued prior to the filing of the petition under subsection (1) of this section.

Â Â Â Â Â  (4) ORS 107.407 and this section do not affect a judgment, or any portion of it, that provides for the payment of money for the support of minor children or for the support of a party who is 60 years of age or older when the proceeding under subsection (1) of this section is held.

Â Â Â Â Â  (5) In a proceeding held under subsection (1) of this section, the court may assess against either party a reasonable attorney fee for the benefit of the other party. [1975 c.500 Â§3; 1995 c.343 Â§22; 2003 c.576 Â§119]

Â Â Â Â Â  107.415 Notice of change of status of child; effect of failure to give notice. (1) If a party is required by a judgment of a court in a domestic relations suit, as defined in ORS 107.510, to contribute to the support, nurture or education of a minor child while the other party has custody thereof, the custodial parent shall notify the party contributing such money when the minor child receives income from the gainful employment of the child, or is married or enters the military service.

Â Â Â Â Â  (2) Any custodial parent who does not provide notice, as required by subsection (1) of this section may be required by the court to make restitution to the contributing party of any money paid, as required by the judgment. The court may enter a supplemental judgment or satisfy all or part of the support award to accomplish the restitution. [1971 c.314 Â§1; 2003 c.576 Â§120]

Â Â Â Â Â  107.420 [1961 c.340 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.425 Investigation of parties in domestic relations suit involving children; physical, psychological, psychiatric or mental health examinations; parenting plan services; counsel for children. (1) In suits or proceedings described in subsection (4) of this section in which there are minor children involved, the court may cause an investigation to be made as to the character, family relations, past conduct, earning ability and financial worth of the parties for the purpose of protecting the childrenÂs future interest. The court may defer the entry of a general judgment until the court is satisfied that its judgment in such suit or proceeding will properly protect the welfare of such children. The investigative findings shall be offered as and subject to all rules of evidence. Costs of the investigation may be charged against one or more of the parties or as a cost in the proceedings but shall not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (2) The court, on its own motion or on the motion of a party, may order an independent physical, psychological, psychiatric or mental health examination of a party or the children and may require any party and the children to be interviewed, evaluated and tested by an expert or panel of experts. The court may also authorize the expert or panel of experts to interview other persons and to request other persons to make available to the expert or panel of experts records deemed by the court or the expert or panel of experts to be relevant to the evaluation. The court may order the parties to authorize the disclosure of such records. In the event the parties are unable to stipulate to the selection of an expert or panel of experts to conduct the examination or evaluation, the court shall appoint a qualified expert or panel of experts. The court shall direct one or more of the parties to pay for the examination or evaluation in the absence of an agreement between the parties as to the responsibility for payment but shall not direct that the expenses be charged against funds appropriated for public defense services. If more than one party is directed to pay, the court may determine the amount that each party will pay based on financial ability.

Â Â Â Â Â  (3)(a) In addition to an investigation, examination or evaluation under subsections (1) and (2) of this section, the court may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans. The services provided to the court and to parents under this section may include:

Â Â Â Â Â  (A) Gathering information;

Â Â Â Â Â  (B) Monitoring compliance with court orders;

Â Â Â Â Â  (C) Providing the parents, their attorneys, if any, and the court with recommendations for new or modified parenting time provisions; and

Â Â Â Â Â  (D) Providing parents with problem solving, conflict management and parenting time coordination services or other services approved by the court.

Â Â Â Â Â  (b) Services provided under this section may require the provider to possess and utilize mediation skills, but the services are not comprised exclusively of mediation services under ORS 107.755 to 107.795. If only mediation services are provided, the provisions of ORS 107.755 to 107.795 apply.

Â Â Â Â Â  (c) The court may order one or more of the parties to pay for services provided under this subsection, if the parties are unable to agree on their respective responsibilities for payment. The court may not order that expenses be charged against funds appropriated for public defense services.

Â Â Â Â Â  (d) The presiding judge of each judicial district shall establish qualifications for the appointment and training of individuals and panels and the designation of programs under this section. In establishing qualifications, a presiding judge shall take into consideration any guidelines recommended by the statewide family law advisory committee.

Â Â Â Â Â  (4) The provisions of this section apply when:

Â Â Â Â Â  (a) A person files a domestic relations suit, as defined in ORS 107.510;

Â Â Â Â Â  (b) A motion to modify an existing judgment in a domestic relations suit is before the court;

Â Â Â Â Â  (c) A parent of a child born to an unmarried woman initiates a civil proceeding to determine custody or support under ORS 109.103;

Â Â Â Â Â  (d) A person petitions or files a motion for intervention under ORS 109.119;

Â Â Â Â Â  (e) A person or the administrator files a petition under ORS 109.125 to establish paternity and paternity is established; or

Â Â Â Â Â  (f) A habeas corpus proceeding is before the court.

Â Â Â Â Â  (5) Application of the provisions of subsection (1), (2) or (3) of this section to the proceedings under subsection (4) of this section does not prevent initiation, entry or enforcement of an order of support.

Â Â Â Â Â  (6) The court, on its own motion or on the motion of a party, may appoint counsel for the children. However, if requested to do so by one or more of the children, the court shall appoint counsel for the child or children. A reasonable fee for an attorney so appointed may be charged against one or more of the parties or as a cost in the proceedings but shall not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (7) Prior to the entry of an order, the court on its own motion or on the motion of a party may take testimony from or confer with the child or children of the marriage and may exclude from the conference the parents and other persons if the court finds that such action would be likely to be in the best interests of the child or children. However, the court shall permit an attorney for each party to attend the conference and question the child, and the conference shall be reported. [1971 c.280 Â§3; 1973 c.502 Â§11; 1981 c.775 Â§5; 1981 s.s. c.3 Â§34; 1983 c.369 Â§1; 1983 c.386 Â§1; 1989 c.188 Â§1; 1989 c.1084 Â§1; 1999 c.569 Â§4; 2001 c.873 Â§Â§6,6a,6c; 2003 c.73 Â§Â§51,52; 2003 c.576 Â§Â§121,122; 2007 c.454 Â§12]

Â Â Â Â Â  107.430 [Formerly 107.180; 1963 c.223 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.431 Modification of portion of judgment regarding parenting time or child support; procedure. (1) At any time after a judgment of annulment or dissolution of a marriage or a separation is granted, the court may set aside, alter or modify so much of the judgment relating to parenting time with a minor child as it deems just and proper or may terminate or modify that part of the order or judgment requiring payment of money for the support of the minor child with whom parenting time is being denied after:

Â Â Â Â Â  (a) Motion to set aside, alter or modify is made by the parent having parenting time rights;

Â Â Â Â Â  (b) Service of notice on the parent or other person having custody of the minor child is made in the manner provided by law for service of a summons;

Â Â Â Â Â  (c) Service of notice on the Administrator of the Division of Child Support of the Department of Justice when the child support rights of one of the parties or of a child of both of the parties have been assigned to the state. As an alternative to the service of notice on the administrator, service may be made upon the branch office of the division which provides service to the county in which the motion was filed. Service may be accomplished by personal delivery or first class mail; and

Â Â Â Â Â  (d) A showing that the parent or other person having custody of the child or a person acting in that parent or other personÂs behalf has interfered with or denied without good cause the exercise of the parentÂs parenting time rights.

Â Â Â Â Â  (2) When a party moves to set aside, alter or modify the child support provisions of the judgment:

Â Â Â Â Â  (a) The party shall state in the motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 107.135, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (b) The party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (3) The court may request the appearance of the administrator in any proceeding under this section in which it finds that the child support rights of one of the parties or of a child of both of the parties have been assigned to the state.

Â Â Â Â Â  (4) This section does not apply when the child to whom a duty of support is owed is in another state that has enacted the Uniform Child Custody Jurisdiction Act or the Uniform Child Custody Jurisdiction and Enforcement Act and a court in that state would have subject matter and personal jurisdiction under that Act to determine custody and parenting time rights. [1977 c.878 Â§4; 1979 c.482 Â§2; 1997 c.707 Â§13; 1999 c.649 Â§49; 2001 c.334 Â§5; 2003 c.116 Â§5; 2003 c.576 Â§123]

Â Â Â Â Â  107.434 Expedited parenting time enforcement procedure; fees; remedies. (1) The presiding judge of each judicial district shall establish an expedited parenting time enforcement procedure that may or may not include a requirement for mediation. The procedure must be easy to understand and initiate. Unless the parties otherwise agree, the court shall conduct a hearing no later than 45 days after the filing of a motion seeking enforcement of a parenting time order. The court shall charge a filing fee of $50, subject to waiver or deferral of the fee under ORS 21.680 to 21.698. The court shall provide forms for:

Â Â Â Â Â  (a) A motion filed by either party alleging a violation of parenting time or substantial violations of the parenting plan. When a person files this form, the person must include a copy of the order establishing the parenting time.

Â Â Â Â Â  (b) An order requiring the parties to appear and show cause why parenting time should not be enforced in a specified manner. The party filing the motion shall serve a copy of the motion and the order on the other party. The order must include:

Â Â Â Â Â  (A) A notice of the remedies imposable under subsection (2) of this section and the availability of a waiver of any mediation requirement; and

Â Â Â Â Â  (B) A notice in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  When pleaded and shown in a separate legal action, violation of court orders, including visitation and parenting time orders, may also result in a finding of contempt, which can lead to fines, imprisonment or other penalties, including compulsory community service.

______________________________________________________________________________

Â Â Â Â Â  (c) A motion, affidavit and order that may be filed by either party and providing for waiver of any mediation requirement on a showing of good cause.

Â Â Â Â Â  (2) In addition to any other remedy the court may impose to enforce the provisions of a judgment relating to the parenting plan, the court may:

Â Â Â Â Â  (a) Modify the provisions relating to the parenting plan by:

Â Â Â Â Â  (A) Specifying a detailed parenting time schedule;

Â Â Â Â Â  (B) Imposing additional terms and conditions on the existing parenting time schedule; or

Â Â Â Â Â  (C) Ordering additional parenting time, in the best interests of the child, to compensate for wrongful deprivation of parenting time;

Â Â Â Â Â  (b) Order the party who is violating the parenting plan provisions to post bond or security;

Â Â Â Â Â  (c) Order either or both parties to attend counseling or educational sessions that focus on the impact of violation of the parenting plan on children;

Â Â Â Â Â  (d) Award the prevailing party expenses, including, but not limited to, attorney fees, filing fees and court costs, incurred in enforcing the partyÂs parenting plan;

Â Â Â Â Â  (e) Terminate, suspend or modify spousal support;

Â Â Â Â Â  (f) Terminate, suspend or modify child support as provided in ORS 107.431; or

Â Â Â Â Â  (g) Schedule a hearing for modification of custody as provided in ORS 107.135 (11). [1997 c.707 Â§3; 2003 c.116 Â§6; 2003 c.737 Â§Â§50,51; 2005 c.702 Â§Â§57,58,59; 2007 c.493 Â§14]

Â Â Â Â Â  Note: Section 15 (17), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (17) In addition to the fee provided for in ORS 107.434 (1), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect a surcharge of $3 upon the filing of a motion seeking enforcement of a parenting time order or a substantial violation of a parenting plan. [2007 c.860 Â§15(17)]

Â Â Â Â Â  107.435 [1971 c.280 Â§19; repealed by 1973 c.502 Â§18]

Â Â Â Â Â  107.437 Order of assistance to obtain custody of child held in violation of custody order. (1) A person entitled to physical custody of a child may make an ex parte application for an order of assistance to a court of any county:

Â Â Â Â Â  (a) In which a child is located if the person is entitled to the physical custody of the child under a valid and current order issued in this state; or

Â Â Â Â Â  (b) In which a valid and current foreign custody order has been filed with a petition as provided in subsection (3) of this section.

Â Â Â Â Â  (2) The application must include a certified copy of the custody order. The order of assistance may direct a law enforcement agency having jurisdiction where the child is located to use any reasonable means and force to deliver the child as directed by the court, including directing forcible entry into specified premises. The court may issue an order of assistance upon the sworn affidavit of the applicant and a finding of the court that:

Â Â Â Â Â  (a) The applicant is entitled to physical custody of the child under a valid and current custody order; and

Â Â Â Â Â  (b) The child is being held by another person in substantial violation of the custody order.

Â Â Â Â Â  (3) When the application for an order of assistance is made to a court in which the custody order has been entered or registered, the applicant shall make the application in the form of a motion. In all other cases, the applicant shall make the application in the form of a petition. The court may not charge a filing fee for a motion or petition filed under this section.

Â Â Â Â Â  (4) The law enforcement agency to which an order of assistance is directed shall make a return to the court specifying whether the order was executed, and if so, a statement reflecting the date on which the order was executed and any other information required by the court in the order of assistance.

Â Â Â Â Â  (5) A court may not issue an order of assistance for the purpose of enforcing parenting time or visitation rights.

Â Â Â Â Â  (6) Except for intentional torts committed outside the scope of the peace officerÂs duties, a peace officer is not civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under this section. [1997 c.529 Â§1; 1999 c.59 Â§20; 1999 c.1081 Â§6; 2007 c.255 Â§5]

Â Â Â Â Â  107.440 [1963 c.434 Â§14; 1965 c.386 Â§1; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.445 Attorney fees in certain domestic relations proceedings. In any proceeding brought under ORS 107.095, 108.110 and 108.120, and in any contempt proceeding in any suit for marital annulment, dissolution or separation, the court may render a judgment awarding to a party, or directly to the partyÂs attorney, a sum of money determined to be reasonable as an attorney fee at trial and on appeal therein. When a district attorney initiates or prosecutes a proceeding pursuant to ORS 33.015 to 33.155 for enforcement of a restraining order issued under ORS 107.716, 107.718, 124.015 or 124.020 or for enforcement of a support order, the court may enter a judgment for a reasonable attorney fee to be paid by the respondent to the county in which the district attorney holds office. A judgment so entered is enforceable by the party or attorney in whose favor the judgment is given against property of the other party or against any property held jointly or in common between the parties. [1971 c.280 Â§18; 1981 c.775 Â§6; 1981 c.781 Â§2; 1981 c.897 Â§32; 1983 c.728 Â§4; 1987 c.331 Â§2; 1991 c.724 Â§21; 1995 c.666 Â§16; 1997 c.18 Â§1; 2003 c.576 Â§124]

Â Â Â Â Â  107.449 Transfer of proceeding under ORS 107.135 to auxiliary circuit court. (1) Upon motion of a party to a proceeding under ORS 107.135 (1) that is not otherwise covered under the provisions of ORS 25.100 (1), based upon convenience of the parties, the court that has entered the original judgment may order that the matter be transferred to an auxiliary circuit court where either party resides for the purpose of hearing the matter.

Â Â Â Â Â  (2) Upon entry of an order under this section and payment by the moving party of the copying and certification costs, the clerk of the court that ordered the transfer shall transmit certified copies of the files, records and prepared transcripts of testimony in the original proceeding to the clerk of the court receiving the matter. Upon receipt of such certified copies, the circuit court of the county to which such certified copies have been transmitted shall have jurisdiction the same as if it were the court that made and entered the original order or judgment.

Â Â Â Â Â  (3) The only court having jurisdiction to modify any provision of the original order or judgment is the court having original jurisdiction of the cause in which such order or judgment was entered or the circuit court of the county in which either party resides if that court has received the certified copies referred to in subsection (2) of this section. The provisions of ORS 25.100 (2) to (4) shall apply to all records maintained and orders issued in the auxiliary proceeding. [1993 c.548 Â§1; 2003 c.576 Â§125]

Â Â Â Â Â  107.450 [1963 c.434 Â§13; 1965 c.386 Â§2; repealed by 1971 c.280 Â§28]

Â Â Â Â Â  107.452 Reopening case if assets discovered after entry of judgment. (1) A court that entered a judgment of marital annulment, dissolution or separation shall reopen the case upon the motion of either party if the moving party alleges that significant assets belonging to either or both of the parties:

Â Â Â Â Â  (a) Existed at the time of the entry of the judgment; and

Â Â Â Â Â  (b) Were not discovered until after the entry of the judgment.

Â Â Â Â Â  (2) If the court finds that the assets were inadvertently omitted from the distribution of the marital estate, the court shall make such distribution of the omitted assets as is just and proper in all the circumstances.

Â Â Â Â Â  (3) If the court finds that the assets were intentionally concealed and thereby not included in the distribution of the marital estate, the court may order:

Â Â Â Â Â  (a) The division of the appreciated value of the omitted assets;

Â Â Â Â Â  (b) The forfeiture of the omitted assets to the injured party;

Â Â Â Â Â  (c) A compensatory judgment in favor of the injured party;

Â Â Â Â Â  (d) A judgment in favor of the injured party as punitive damages; or

Â Â Â Â Â  (e) Any other distribution as may be just and proper in all the circumstances.

Â Â Â Â Â  (4) The court may award attorney fees on any motion filed pursuant to this section. The court shall award attorney fees to the moving party if the court finds that assets were intentionally concealed and thereby not included in the distribution of the marital estate.

Â Â Â Â Â  (5)(a) A motion alleging inadvertent omission of assets must be filed within two years after the date of discovery of the omission but no later than three years after the entry of the judgment.

Â Â Â Â Â  (b) A motion alleging intentional concealment of assets must be filed within two years after the date of discovery of the omission but no later than 10 years after the entry of the judgment.

Â Â Â Â Â  (6) A motion under this section may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courtÂs order in the appellate court within seven days after the date of the trial court order. Any necessary modification of the appeal required by the trial court order shall be pursuant to rule of the appellate court. [1995 c.800 Â§6]

SEPARATION

Â Â Â Â Â  107.455 Effect of separation statutes or judgments on subsequent dissolution proceedings. The provisions of law pertaining to separation are not intended to and shall not repeal or affect any existing law pertaining to the granting of a judgment of dissolution of marriage. The entry of a judgment of separation under ORS 107.475 shall not be a bar to a suit for dissolution by either party. A decree or judgment of dissolution of marriage granted by a court of this or any other state upon constructive service of summons does not affect an award of support or maintenance in a judgment of separation made pursuant to ORS 107.095 or 107.105. [Formerly 107.310; 2003 c.576 Â§126]

Â Â Â Â Â  107.465 Conversion of judgment of separation into judgment of dissolution. (1) Upon motion of a party for an order to show cause why a judgment of separation should not be converted to a judgment of dissolution and after service of notice to the other party at least 30 days before the scheduled hearing, the court may, within two years after the entry of a judgment of separation, convert a judgment of separation into a judgment of dissolution of the marriage. The other party may file a written consent to conversion and waiver of the hearing at any time before the hearing. A supplemental judgment of dissolution entered under this section does not set aside, alter or modify any part of the judgment of separation that has created or granted rights that have vested.

Â Â Â Â Â  (2) Nothing in this section is intended to prevent either party to a judgment of separation from commencing at any time in the manner required by law a suit for dissolution of the marriage. [1973 c.502 Â§16; 1999 c.569 Â§5; 2003 c.576 Â§127]

Â Â Â Â Â  107.475 Court to determine duration of separation; modification or vacation of judgment. The court shall determine and fix in its judgment the duration of the separation. At the expiration of such time, the judgment shall have no further effect. However, no rights created or granted in the judgment which have vested shall be affected by its termination. Upon motion of a party and service upon the other party of notice in the manner provided by law for service of summons, the court may renew or extend the duration. When the judgment is for unlimited separation, a party may by motion alleging that the cause for separation no longer exists and after due service of notice upon the other party in the manner provided by law for service of summons, apply for an order modifying or vacating the judgment, subject to the provisions of ORS 107.135. [1973 c.502 Â§14; 2003 c.576 Â§128]

SUMMARY DISSOLUTION PROCEDURE

Â Â Â Â Â  107.485 Conditions for summary dissolution procedure. A marriage may be dissolved by the summary dissolution procedure specified in this section and ORS 107.490 when all of the following conditions exist at the time the proceeding is commenced:

Â Â Â Â Â  (1) The jurisdictional requirements of ORS 107.025 and 107.075 are met.

Â Â Â Â Â  (2)(a) There are no minor children born to the parties or adopted by the parties during the marriage;

Â Â Â Â Â  (b) There are no children over age 18 attending school, as described in ORS 107.108, either born to the parties or adopted by the parties during the marriage;

Â Â Â Â Â  (c) There are no minor children born to or adopted by the parties prior to the marriage; and

Â Â Â Â Â  (d) The wife is not now pregnant.

Â Â Â Â Â  (3) The marriage is not more than 10 years in duration.

Â Â Â Â Â  (4) Neither party has any interest in real property wherever situated.

Â Â Â Â Â  (5) There are no unpaid obligations in excess of $15,000 incurred by either or both of the parties from the date of the marriage.

Â Â Â Â Â  (6) The total aggregate fair market value of personal property assets in which either of the parties has any interest, excluding all encumbrances, is less than $30,000.

Â Â Â Â Â  (7) The petitioner waives any right to spousal support.

Â Â Â Â Â  (8) The petitioner waives any rights to pendente lite orders except those pursuant to ORS 107.700 to 107.735 or 124.005 to 124.040.

Â Â Â Â Â  (9) The petitioner knows of no other pending domestic relations suits involving the marriage in this or any other state. [1983 c.692 Â§1; 1985 c.610 Â§12; 1995 c.666 Â§17; 1997 c.704 Â§53; 2007 c.11 Â§3; 2007 c.22 Â§4]

Â Â Â Â Â  107.490 Commencement of proceeding; petition content; court authority. (1) A proceeding for summary dissolution of the marriage shall be commenced by filing in the circuit court a petition in the form prescribed by the State Court Administrator under ORS 107.500. The petition shall be signed by the petitioner and shall state that as of the date of the filing of the petition each and every condition set forth in ORS 107.485 has been met. The court, upon its own motion, may require a showing by appearance or affidavit of the petitioner.

Â Â Â Â Â  (2) The petitioner shall serve the respondent with a summons and a true copy of the petition in the manner provided in ORCP 7 D and E. Service must be proved as required in ORCP 7 F.

Â Â Â Â Â  (3) Within 30 days after the date on which the respondent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting, the respondent shall file with the court a written answer to the petition or a motion, along with the required filing fee, and proof of service of the answer or motion on the petitioner.

Â Â Â Â Â  (4) If the respondent fails to file a written answer or motion as required by this section or fails to appear for a hearing in the proceeding, the court may find the respondent in default, enter a judgment of summary dissolution and award costs to the petitioner or the state if fees and costs were waived or deferred. [1983 c.692 Â§2; 2007 c.11 Â§4]

Â Â Â Â Â  107.500 Forms. (1) The State Court Administrator shall prescribe the content of forms for use under ORS 107.485 and 107.490, including forms related to the waiver or deferral of fees and court costs under ORS 21.680 to 21.698, and an instructional brochure describing the procedures set forth in ORS 107.485 and 107.490.

Â Â Â Â Â  (2) Each circuit court shall make available the appropriate forms and the instructional brochure described in subsection (1) of this section. [1983 c.692 Â§3; 1985 c.610 Â§13; 1993 c.448 Â§5; 1995 c.637 Â§11; 1995 c.666 Â§18; 1999 c.738 Â§6; 2003 c.264 Â§6; 2003 c.380 Â§4; 2003 c.576 Â§129; 2007 c.11 Â§5; 2007 c.493 Â§18c]

CONCILIATION SERVICES

Â Â Â Â Â  107.510 Definitions for ORS 107.510 to 107.610. As used in ORS 107.510 to 107.610:

Â Â Â Â Â  (1) ÂConciliation jurisdictionÂ means domestic relations conciliation jurisdiction and authority exercised under ORS 107.510 to 107.610 by a circuit court in any controversy existing between spouses which may, unless a reconciliation or a settlement of the controversy is effected, result in the dissolution or annulment of the marriage or in disruption of the household.

Â Â Â Â Â  (2) ÂConciliation servicesÂ means domestic relations counseling and related services obtained by a circuit court exercising conciliation jurisdiction and used by the court in exercising that jurisdiction.

Â Â Â Â Â  (3) ÂDomestic relations suitÂ means suit for dissolution of the marriage contract, annulment of the marriage or separation.

Â Â Â Â Â  (4) ÂSeparationÂ means separation from bed and board and separate maintenance. [1963 c.434 Â§1; 1971 c.280 Â§24; 1973 c.502 Â§13; 1999 c.59 Â§21; 2001 c.104 Â§33]

Â Â Â Â Â  107.520 Establishment of conciliation jurisdiction. The circuit court for any county or the circuit courts of more than one county comprising a judicial district after making a determination that the social conditions of the county or district make it desirable to establish conciliation services for the full and proper consideration of domestic relations suits filed in such county or district may exercise conciliation jurisdiction and obtain, use and provide conciliation services under ORS 107.510 to 107.610. After conciliation jurisdiction has been established the circuit court or courts of such county or district may at any time determine that the need for such service does not warrant its continuance and terminate the same. [1963 c.434 Â§2; 1965 c.625 Â§1; 1971 c.280 Â§25; 1999 c.59 Â§22]

Â Â Â Â Â  107.530 Source of conciliation services; county to pay expenses. (1) A circuit court or the circuit courts of a judicial district exercising conciliation jurisdiction may obtain conciliation services, with the prior approval of the governing body of each county involved, by:

Â Â Â Â Â  (a) Employing or contracting for counselors and other personnel; or

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies to provide conciliation services to the court or courts.

Â Â Â Â Â  (2) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing conciliation services for the circuit court or courts and other expenses of providing conciliation services may be paid by the county or as may be agreed upon between the counties involved. Personnel performing conciliation services are not state employees, and their compensation and expenses shall not be paid by the state. [1963 c.434 Â§3; 1965 c.625 Â§2; 1981 s.s. c.3 Â§35]

Â Â Â Â Â  107.540 Conciliation jurisdiction by court; effect. Whenever any domestic relations suit is commenced in a circuit court exercising conciliation jurisdiction and providing conciliation services, the court may, in its discretion, exercise conciliation jurisdiction over the controversy and over the parties thereto and all persons having any relation to the controversy. If, within 45 days after the court commences to exercise conciliation jurisdiction, a reconciliation or a settlement of the controversy has not been effected, the domestic relations suit shall proceed as if the court had not exercised conciliation jurisdiction. [1963 c.434 Â§4; 1971 c.280 Â§26]

Â Â Â Â Â  107.550 Petition for conciliation jurisdiction; content; rules. (1) Whenever either spouse or both spouses file in a circuit court exercising conciliation jurisdiction and providing conciliation services a petition requesting the court to exercise conciliation jurisdiction with respect to a controversy existing between the spouses, the court shall exercise conciliation jurisdiction over the controversy and over the parties thereto and all persons having any relation to the controversy.

Â Â Â Â Â  (2) The petition shall:

Â Â Â Â Â  (a) Allege that a controversy exists between the spouses and request the aid of the court to effect a reconciliation or a settlement of the controversy;

Â Â Â Â Â  (b) State the name, address and age of each spouse and the date and place of marriage;

Â Â Â Â Â  (c) State the name, address and age of each minor child of the spouses or either spouse;

Â Â Â Â Â  (d) State, if known, whether a domestic relations suit involving the same marriage is pending in any other court in this or any other state; and

Â Â Â Â Â  (e) State such other information as the court, by rule, may require.

Â Â Â Â Â  (3) No fee shall be charged for filing the petition. [1963 c.434 Â§5; 1965 c.625 Â§3]

Â Â Â Â Â  107.560 Effect of petition; waiver. (1) A petition may be filed under ORS 107.550 whether or not a domestic relations suit in which the spouses are parties has been commenced. Except as provided in subsection (2) of this section, when a petition for conciliation jurisdiction is filed no trial or hearing on the merits of a domestic relations suit between the parties shall be had until after the expiration of 45 days from the filing of the petition; provided, however, that during this period the court may use its full equity powers to protect and preserve the rights of the spouses.

Â Â Â Â Â  (2) Subject to the provisions of ORS 107.065, the court may, in its discretion, waive the 45-day period as prescribed by subsection (1) of this section upon stipulation of the parties or upon written motion supported by affidavit setting forth facts which satisfy the court that such waiver is warranted. [1963 c.434 Â§6; 1965 c.625 Â§4; 1975 c.228 Â§1]

Â Â Â Â Â  107.570 Notice; attendance at hearings. When a circuit court undertakes to exercise conciliation jurisdiction pursuant to ORS 107.540 or 107.550, it shall refer the matter to the conciliation services provided by the court. The court shall cause notice to be given to the spouses of the undertaking to exercise conciliation jurisdiction and the authority therefor, whether under ORS 107.540 or 107.550, and of the time and place of any hearing, conference or other proceeding scheduled pursuant to the exercise of conciliation jurisdiction. The court may require the attendance of the spouses and of witnesses as in other civil cases. [1963 c.434 Â§7]

Â Â Â Â Â  107.580 Restriction of services; priority when children involved; rules. Whenever a circuit court determines that the conciliation services provided by it are not adequate for the proper disposition of all matters that may be referred to the services under ORS 107.570, the court, by rule, may restrict the services provided, but shall give priority to controversies in which the spouses have children under 15 years of age whose welfare is involved in the outcome of the controversy. [1963 c.434 Â§8]

Â Â Â Â Â  107.590 Court orders; reconciliation agreements. (1) A circuit court undertaking to exercise conciliation jurisdiction pursuant to ORS 107.540 or 107.550, with the consent of the spouses, may make orders with respect to the conduct of the spouses and with respect to the subject of the controversy as it considers necessary to preserve the marriage or to implement the reconciliation of the spouses; but an order shall not be effective for more than 60 days unless the spouses consent to a continuance of the order.

Â Â Â Â Â  (2) Any reconciliation agreement between the spouses may be reduced to writing, and, with the consent of the spouses, the court may make an order requiring the spouses to comply fully with the agreement.

Â Â Â Â Â  (3) The court may at any time terminate or modify any order previously made. [1963 c.434 Â§9; 1965 c.625 Â§5]

Â Â Â Â Â  107.600 Privacy of proceedings; confidentiality of communications; records. (1) All hearings, conferences and other proceedings held pursuant to circuit court exercise of conciliation jurisdiction pursuant to ORS 107.540 or 107.550 shall be held in private, and all persons other than officers of the court, conciliation services personnel, the spouses, their counsel and witnesses shall be excluded.

Â Â Â Â Â  (2) All communications, verbal or written, between spouses and from spouses to counselors, the court, attorneys, doctors or others engaged in the conciliation proceedings, made in conciliation conferences, hearings and other proceedings had pursuant to the exercise of the courtÂs conciliation jurisdiction shall be confidential. A spouse or any other individual engaged in conciliation proceedings shall not be examined in any civil or criminal action as to such communications. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

Â Â Â Â Â  (3) All records of the court with respect to exercise of conciliation jurisdiction shall be closed. However, any petition filed under ORS 107.550, any written reconciliation agreement between the spouses and any court order made in the matter may be opened to inspection by either spouse or counsel upon written authorization by a judge of the court. [1963 c.434 Â§10; 1965 c.625 Â§6; 1981 c.892 Â§88]

Â Â Â Â Â  107.610 Qualifications of conciliation counselors. Persons performing conciliation services under ORS 107.510 to 107.610 shall have minimum educational and experience qualifications of a masterÂs degree in the behavioral sciences; or a bachelorÂs degree and one yearÂs graduate training, both in the behavioral sciences plus two yearsÂ paid casework or clinical experience; or a bachelorÂs degree in the behavioral sciences plus four yearsÂ paid casework or clinical experience. [1963 c.434 Â§12; 1971 c.280 Â§27; 1999 c.59 Â§23]

Â Â Â Â Â  107.615 Fees to support services; contracts for service; eligibility rules. (1) The governing body of any county may impose a fee up to $10 above that prescribed in ORS 205.320 (5) for a marriage license.

Â Â Â Â Â  (2) In addition to any other funds used therefor, the governing body shall use the proceeds from the fee increase authorized by this section to pay the expenses of conciliation services under ORS 107.510 to 107.610 and mediation services under ORS 107.755 to 107.795. If there are none in the county, the governing body may provide such services through other county agencies or may contract with a public or private agency or person to provide such services.

Â Â Â Â Â  (3) The governing body may establish rules of eligibility for conciliation services funded under this section so long as its rules do not conflict with rules of the court adopted under ORS 107.580.

Â Â Â Â Â  (4) Fees collected under this section shall be collected and deposited in the same manner as other county funds are collected and deposited but shall be maintained in a separate account to be used as provided in this section. [1977 c.489 Â§1; 1983 c.671 Â§7; 1991 c.230 Â§33]

Â Â Â Â Â  Note: The amendments to 107.615 by section 12, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 107.615 by section 12, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 107.615, as amended by section 12, chapter 99, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  107.615. (1) The governing body of any county may impose a fee up to $10 above that prescribed in ORS 205.320 (5) for issuing a marriage license or registering a Declaration of Domestic Partnership.

Â Â Â Â Â  (2) In addition to any other funds used therefor, the governing body shall use the proceeds from the fee increase authorized by this section to pay the expenses of conciliation services under ORS 107.510 to 107.610 and mediation services under ORS 107.755 to 107.795. If there are none in the county, the governing body may provide conciliation and mediation services through other county agencies or may contract with a public or private agency or person to provide conciliation and mediation services.

Â Â Â Â Â  (3) The governing body may establish rules of eligibility for conciliation services funded under this section so long as its rules do not conflict with rules of the court adopted under ORS 107.580.

Â Â Â Â Â  (4) Fees collected under this section shall be collected and deposited in the same manner as other county funds are collected and deposited but shall be maintained in a separate account to be used as provided in this section.

FAMILY ABUSE PREVENTION ACT

Â Â Â Â Â  107.700 Short title. ORS 107.700 to 107.735 shall be known and may be cited as the ÂFamily Abuse Prevention Act.Â [1977 c.845 Â§4; 1995 c.637 Â§1]

Â Â Â Â Â  107.705 Definitions for ORS 107.700 to 107.735. As used in ORS 107.700 to 107.735:

Â Â Â Â Â  (1) ÂAbuseÂ means the occurrence of one or more of the following acts between family or household members:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing bodily injury.

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent bodily injury.

Â Â Â Â Â  (c) Causing another to engage in involuntary sexual relations by force or threat of force.

Â Â Â Â Â  (2) ÂChildÂ means an unmarried person who is under 18 years of age.

Â Â Â Â Â  (3) ÂFamily or household membersÂ means any of the following:

Â Â Â Â Â  (a) Spouses.

Â Â Â Â Â  (b) Former spouses.

Â Â Â Â Â  (c) Adult persons related by blood, marriage or adoption.

Â Â Â Â Â  (d) Persons who are cohabiting or who have cohabited with each other.

Â Â Â Â Â  (e) Persons who have been involved in a sexually intimate relationship with each other within two years immediately preceding the filing by one of them of a petition under ORS 107.710.

Â Â Â Â Â  (f) Unmarried parents of a child.

Â Â Â Â Â  (4) ÂInterfereÂ means to interpose in a manner that would reasonably be expected to hinder or impede a person in the petitionerÂs situation.

Â Â Â Â Â  (5) ÂIntimidateÂ means to act in a manner that would reasonably be expected to threaten a person in the petitionerÂs situation, thereby compelling or deterring conduct on the part of the person.

Â Â Â Â Â  (6) ÂMenaceÂ means to act in a manner that would reasonably be expected to threaten a person in the petitionerÂs situation.

Â Â Â Â Â  (7) ÂMolestÂ means to act, with hostile intent or injurious effect, in a manner that would reasonably be expected to annoy, disturb or persecute a person in the petitionerÂs position. [1977 c.845 Â§5; 1979 c.161 Â§1; 1981 c.780 Â§1; 1985 c.629 Â§1; 1987 c.331 Â§3; 1987 c.805 Â§1; 1993 c.643 Â§1; 1995 c.637 Â§2; 1997 c.863 Â§8; 1999 c.617 Â§6; 1999 c.1052 Â§12]

Â Â Â Â Â  107.707 Application of Uniform Child Custody Jurisdiction and Enforcement Act. The Uniform Child Custody Jurisdiction and Enforcement Act, ORS 109.701 to 109.834, applies to proceedings under ORS 107.700 to 107.735. [2005 c.536 Â§5]

Â Â Â Â Â  Note: 107.707 was added to and made a part of 107.700 to 107.735 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.710 Petition to circuit court for relief; burden of proof. (1) Any person who has been the victim of abuse within the preceding 180 days may petition the circuit court for relief under ORS 107.700 to 107.735, if the person is in imminent danger of further abuse from the abuser. The person may seek relief by filing a petition with the circuit court alleging that the person is in imminent danger of abuse from the respondent, that the person has been the victim of abuse committed by the respondent within the 180 days preceding the filing of the petition and particularly describing the nature of the abuse and the dates thereof. The abuse must have occurred not more than 180 days before the filing of the petition. Allegations in the petition shall be made under oath or affirmation. The circuit court shall have jurisdiction over all proceedings under ORS 107.700 to 107.735.

Â Â Â Â Â  (2) The petitioner has the burden of proving a claim under ORS 107.700 to 107.735 by a preponderance of the evidence.

Â Â Â Â Â  (3) A personÂs right to relief under ORS 107.700 to 107.735 shall not be affected by the fact that the person left the residence or household to avoid abuse.

Â Â Â Â Â  (4) A petition filed under ORS 107.700 to 107.735 shall disclose the existence of any custody, Family Abuse Prevention Act or Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, or any marital annulment, dissolution or separation proceedings, or any filiation proceeding, pending between the parties, and the existence of any other custody order affecting the children of the parties.

Â Â Â Â Â  (5) When the petitioner requests custody of any child, the petition shall comply with ORS 109.767 and disclose:

Â Â Â Â Â  (a) The childÂs present residence and the length of time the child has resided at the residence;

Â Â Â Â Â  (b) The county and state where the child resided for the five years immediately prior to the filing of the petition;

Â Â Â Â Â  (c) The name and address of the party or other responsible person with whom the child is presently residing;

Â Â Â Â Â  (d) The name and current address of any party or other responsible person with whom the child resided for the five years immediately prior to the filing of the petition;

Â Â Â Â Â  (e) Whether the party participated as a party, witness or in any other capacity, in any other litigation concerning the custody of the child in this or any other state;

Â Â Â Â Â  (f) Whether the party has information of any custody proceeding concerning the child pending in a court of this or any other state; and

Â Â Â Â Â  (g) Whether the party knows of any person not a party to the proceedings who has physical custody of the child or claims to have custody, parenting time or visitation rights with respect to the child.

Â Â Â Â Â  (6) For purposes of computing the 180-day period in this section and ORS 107.718, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the petitioner shall not be counted as part of the 180-day period. [1977 c.845 Â§6; 1981 c.780 Â§2; 1985 c.629 Â§2; 1987 c.805 Â§2; 1993 c.375 Â§1; 1995 c.637 Â§3; 1995 c.666 Â§19; 1997 c.707 Â§14; 1999 c.617 Â§4; 1999 c.649 Â§50; 1999 c.738 Â§7; 1999 c.1052 Â§13; 2003 c.264 Â§7]

Â Â Â Â Â  107.715 [1977 c.845 Â§7; repealed by 1981 c.780 Â§5 (107.716 enacted in lieu of 107.715)]

Â Â Â Â Â  107.716 Hearing; order; certificate of compliance; effect on title to real property; no undertaking required. (1) If the respondent requests a hearing pursuant to ORS 107.718 (10), the court shall hold the hearing within 21 days after the request. However, if the respondent contests the order granting temporary child custody to the petitioner, the court shall hold the hearing within five days after the request.

Â Â Â Â Â  (2)(a) If the court determines under ORS 107.718 (2) that exceptional circumstances exist that affect the custody of a child, the court shall hold a hearing within 14 days after issuance of the restraining order. The clerk of the court shall provide a notice of the hearing along with the petition and order to the petitioner and, in accordance with ORS 107.718 (8), to the county sheriff for service on the respondent.

Â Â Â Â Â  (b) The respondent may request an earlier hearing, to be held within five days after the request. The hearing request form shall be available from the clerk of the court in the form prescribed by the State Court Administrator under ORS 107.718 (7). If the respondent requests an earlier hearing, the clerk of the court shall notify the parties of the scheduled hearing date by mailing a notice of the time and place of hearing to the addresses provided in the petition or, for the respondent, to the address provided in the request for hearing, or as otherwise designated by a party.

Â Â Â Â Â  (c) When the court schedules a hearing under this subsection, the respondent may not request a hearing under ORS 107.718 (10).

Â Â Â Â Â  (3) In a hearing held pursuant to subsection (1) or (2) of this section, the court may cancel or change any order issued under ORS 107.718 and may assess against either party a reasonable attorney fee and such costs as may be incurred in the proceeding.

Â Â Â Â Â  (4)(a) If service of a notice of hearing is inadequate to provide a party with sufficient notice of the hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days so that the party may seek representation.

Â Â Â Â Â  (b) If one party is represented by an attorney at a hearing held pursuant to ORS 107.718 (2) or (10), the court may extend the date of the hearing for up to five days at the other partyÂs request so that the other party may seek representation.

Â Â Â Â Â  (5) If the court continues the order, with or without changes, at a hearing about which the respondent received actual notice and the opportunity to participate, the court shall include in the order a certificate in substantially the following form in a separate section immediately above the signature of the judge:

______________________________________________________________________________

CERTIFICATE OF COMPLIANCE

WITH THE VIOLENCE

AGAINST WOMEN ACT

This protective order meets all full faith and credit requirements of the Violence Against Women Act, 18 U.S.C. 2265 (1994). This court has jurisdiction over the parties and the subject matter. The respondent was afforded notice and timely opportunity to be heard as provided by the law of this jurisdiction. This order is valid and entitled to enforcement in this and all other jurisdictions.

______________________________________________________________________________

Â Â Â Â Â  (6) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 107.710. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 107.718, or until superseded as provided in ORS 107.722.

Â Â Â Â Â  (7) No order or agreement made under ORS 107.705 to 107.720, 133.310 and 133.381 shall in any manner affect title to any real property.

Â Â Â Â Â  (8) No undertaking shall be required in any proceeding under ORS 107.700 to 107.735.

Â Â Â Â Â  (9) Any proceeding under ORS 107.700 to 107.735 shall be in addition to any other available civil or criminal remedies. [1981 c.780 Â§6 (enacted in lieu of 107.715); 1985 c.629 Â§3; 1987 c.805 Â§3; 1995 c.637 Â§4; 1995 c.794 Â§2; 1997 c.707 Â§15; 1999 c.617 Â§5; 1999 c.1052 Â§14; 2005 c.536 Â§1; 2007 c.11 Â§6]

Â Â Â Â Â  107.718 Restraining order; service of order; request for hearing. (1) When a person files a petition under ORS 107.710, the circuit court shall hold an ex parte hearing in person or by telephone on the day the petition is filed or on the following judicial day. Upon a showing that the petitioner has been the victim of abuse committed by the respondent within 180 days preceding the filing of the petition, that there is an imminent danger of further abuse to the petitioner and that the respondent represents a credible threat to the physical safety of the petitioner or the petitionerÂs child, the court shall, if requested by the petitioner, order:

Â Â Â Â Â  (a) Except as provided in subsection (2) of this section, that temporary custody of the children of the parties be awarded to the petitioner or, at the request of the petitioner, to the respondent, subject to reasonable parenting time rights of the noncustodial parent, which the court shall order, unless such parenting time is not in the best interest of the child;

Â Â Â Â Â  (b) That the respondent be required to move from the petitionerÂs residence, if in the sole name of the petitioner or if it is jointly owned or rented by the petitioner and the respondent, or if the parties are married to each other;

Â Â Â Â Â  (c) That the respondent be restrained from entering, or attempting to enter, a reasonable area surrounding the petitionerÂs current or subsequent residence if the respondent is required to move from petitionerÂs residence;

Â Â Â Â Â  (d) That a peace officer accompany the party who is leaving or has left the partiesÂ residence to remove essential personal effects of the party or the partyÂs children, or both, including but not limited to clothing, toiletries, diapers, medications, Social Security cards, birth certificates, identification and tools of the trade;

Â Â Â Â Â  (e) That the respondent be restrained from intimidating, molesting, interfering with or menacing the petitioner, or attempting to intimidate, molest, interfere with or menace the petitioner;

Â Â Â Â Â  (f) That the respondent be restrained from intimidating, molesting, interfering with or menacing any children in the custody of the petitioner, or attempting to intimidate, molest, interfere with or menace any children in the custody of the petitioner;

Â Â Â Â Â  (g) That the respondent be restrained from entering, or attempting to enter, on any premises and a reasonable area surrounding the premises when it appears to the court that such restraint is necessary to prevent the respondent from intimidating, molesting, interfering with or menacing the petitioner or children whose custody is awarded to the petitioner;

Â Â Â Â Â  (h) Other relief that the court considers necessary to provide for the safety and welfare of the petitioner and the children in the custody of the petitioner including, but not limited to, emergency monetary assistance from the respondent; or

Â Â Â Â Â  (i) That the respondent have no contact with the petitioner in person, by telephone or by mail except as described in parenting time ordered under this section.

Â Â Â Â Â  (2) If the court determines that exceptional circumstances exist that affect the custody of a child, the court shall order the parties to appear and provide additional evidence at a hearing to determine temporary custody and resolve other contested issues. Pending the hearing, the court may make any orders regarding the childÂs residence and the partiesÂ contact with the child that the court finds appropriate to provide for the childÂs welfare and the safety of the parties. The court shall set a hearing time and date as provided in ORS 107.716 (2) and issue a notice of the hearing at the same time the court issues the restraining order.

Â Â Â Â Â  (3) The courtÂs order under subsection (1) of this section is effective for a period of one year or until the order is withdrawn or amended, or until the order is superseded as provided in ORS 107.722, whichever is sooner.

Â Â Â Â Â  (4) If respondent is restrained from entering, or attempting to enter, an area surrounding petitionerÂs residence or any other premises, the order restraining respondent shall specifically describe the area.

Â Â Â Â Â  (5) Imminent danger under this section includes but is not limited to situations in which the respondent has recently threatened petitioner with additional bodily harm.

Â Â Â Â Â  (6) If the court awards parenting time to a parent who committed abuse, the court shall make adequate provision for the safety of the child and of the petitioner. The order of the court may include, but is not limited to, the following:

Â Â Â Â Â  (a) That exchange of a child between parents shall occur at a protected location.

Â Â Â Â Â  (b) That parenting time be supervised by another person or agency.

Â Â Â Â Â  (c) That the perpetrator of the abuse be required to attend and complete, to the satisfaction of the court, a program of intervention for perpetrators or any other counseling program designated by the court as a condition of the parenting time.

Â Â Â Â Â  (d) That the perpetrator of the abuse not possess or consume alcohol or controlled substances during the parenting time and for 24 hours preceding the parenting time.

Â Â Â Â Â  (e) That the perpetrator of the abuse pay all or a portion of the cost of supervised parenting time, and any program designated by the court as a condition of parenting time.

Â Â Â Â Â  (f) That no overnight parenting time occur.

Â Â Â Â Â  (7) The State Court Administrator shall prescribe the content and form of the petition, order and related forms for use under ORS 107.700 to 107.735. The clerk of the court shall make available the forms and an instructional brochure explaining the rights set forth under ORS 107.700 to 107.735.

Â Â Â Â Â  (8) If the court orders relief:

Â Â Â Â Â  (a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to provide the petitioner with one copy and to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court. In addition and upon request by the petitioner, the clerk shall provide the petitioner, without charge, two exemplified copies of the petition and order.

Â Â Â Â Â  (b) The county sheriff shall serve the respondent personally unless the petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 107.720. When the order does not contain the respondentÂs date of birth and service is effected by the sheriff or other peace officer, the sheriff or officer shall verify the respondentÂs date of birth with the respondent and shall record that date on the order or proof of service entered into the Law Enforcement Data System under ORS 107.720.

Â Â Â Â Â  (c) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 107.700 to 107.735.

Â Â Â Â Â  (9) If the county sheriff:

Â Â Â Â Â  (a) Determines that the order and petition are incomplete, the sheriff shall return the order and petition to the clerk of the court. The clerk of the court shall notify the petitioner, at the address provided by the petitioner, of the error or omission.

Â Â Â Â Â  (b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner, at the address provided by the petitioner, that the documents have not been served. If the petitioner does not respond within 10 days, the sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

Â Â Â Â Â  (10)(a) Within 30 days after a restraining order is served under this section, the respondent therein may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court in the form prescribed by the State Court Administrator.

Â Â Â Â Â  (b) If the respondent requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner of the date and time of the hearing, and shall supply the petitioner with a copy of the respondentÂs request for a hearing. The petitioner shall give to the clerk of the court information sufficient to allow such notification.

Â Â Â Â Â  (c) The hearing shall not be limited to the issues raised in the respondentÂs request for hearing form. If the respondent seeks to raise an issue at the hearing not previously raised in the request for hearing form, or if the petitioner seeks relief at the hearing not granted in the original order, the other party shall be entitled to a reasonable continuance for the purpose of preparing a response to the issue.

Â Â Â Â Â  (11) If the respondent fails to request a hearing within 30 days after a restraining order is served, the restraining order is confirmed by operation of law. The provisions of this section are sufficient to meet the due process requirements of 18 U.S.C. 922(g) in that the respondent received actual notice of the right to request a hearing and the opportunity to participate at the hearing but the respondent failed to exercise those rights. [1981 c.780 Â§4; 1983 c.561 Â§2; 1985 c.629 Â§4; 1987 c.805 Â§4; 1989 c.605 Â§1; 1991 c.303 Â§2; 1991 c.382 Â§2; 1991 c.724 Â§22; 1993 c.375 Â§2; 1993 c.643 Â§2; 1995 c.637 Â§5; 1995 c.794 Â§1a; 1997 c.607 Â§1; 1997 c.707 Â§16; 1997 c.863 Â§4; 1999 c.617 Â§2; 1999 c.1052 Â§Â§9,9a; 2005 c.536 Â§2; 2007 c.11 Â§7]

Â Â Â Â Â  107.719 Removal of personal effects; party accompanied by peace officer. (1) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 107.718 shall remain for up to 20 minutes and may temporarily interrupt the removal of property at any time. Nothing in this subsection shall affect a peace officerÂs duty to arrest under ORS 133.055 and 133.310.

Â Â Â Â Â  (2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 107.718 is entitled to be accompanied by a peace officer on one occasion only.

Â Â Â Â Â  (3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 107.718 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects. [1989 c.605 Â§3]

Â Â Â Â Â  107.720 Enforcement of restraining orders; sheriffÂs proceedings; security; termination order. (1)(a) Whenever a restraining order, as authorized by ORS 107.095 (1)(c) or (d), 107.716 or 107.718 which includes a security amount and an expiration date pursuant to ORS 107.095, 107.716 or 107.718 and this section, is issued and the person to be restrained has actual notice thereof, the clerk of the court or any other person serving the petition and order shall deliver forthwith to a county sheriff a true copy of the affidavit of proof of service on which it is stated that personal service of the petition and order was served on the respondent, a copy of the petition and a true copy of the order. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and an accompanying proof of service is not necessary. Upon receipt of a true copy of the order and completion of any required service, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police and into the databases of the
National
Crime
Information
Center
of the United States Department of Justice. The sheriff shall also provide the petitioner with a true copy of the proof of service. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county or tribal land in the state. The petitioner may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System and the databases of the
National
Crime
Information
Center
of the United States Department of Justice.

Â Â Â Â Â  (b) When a restraining order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under paragraph (a) of this subsection, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the restraining order or to transmit a copy of the order to the requesting jurisdiction.

Â Â Â Â Â  (2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

Â Â Â Â Â  (b) When a restraining order has been entered under ORS 107.718, the restraining order shall not be terminated upon a motion for dismissal by the petitioner unless the motion is notarized.

Â Â Â Â Â  (3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of such termination order the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the
National
Crime
Information
Center
of the United States Department of Justice.

Â Â Â Â Â  (4) Pending a contempt hearing for alleged violation of a restraining order issued pursuant to ORS 107.095 (1)(c) or (d), 107.716 or 107.718, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever such restraining order is issued, the issuing court shall set a security amount for the violation of such order. [1977 c.845 Â§8; 1979 c.522 Â§1; 1981 c.780 Â§7; 1983 c.561 Â§3; 1991 c.382 Â§1; 1993 c.188 Â§10; 1999 c.1052 Â§1; 2007 c.255 Â§6]

Â Â Â Â Â  107.721 PetitionerÂs change of residence. If the court does not award parenting time under ORS 107.718 to the parent who committed abuse, the petitioner may move to a residence more than 60 miles from the other parent without giving notice to the other parent of the change of residence. However, the petitioner shall give to the clerk of the court information sufficient to allow notification under ORS 107.718 (10). [1999 c.762 Â§4; 2005 c.536 Â§8]

Â Â Â Â Â  107.722 Effect of dissolution, annulment or separation judgment or modification order on abuse prevention order; modification of preexisting order or judgment. (1) The provisions of an order or judgment, or of a modification to an order or judgment, issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155 supersede contrary provisions of a preexisting order issued under ORS 107.700 to 107.735, except that an order issued under ORS 107.095 (1)(b) supersedes a preexisting order issued under ORS 107.700 to 107.735 only if the party requesting temporary relief consolidates the subsequently filed matter with the preexisting matter filed under ORS 107.700 to 107.735 and provides the nonmoving party with notice and an opportunity for a hearing.

Â Â Â Â Â  (2)(a) In a proceeding under ORS 107.700 to 107.735, the court may modify the custody or parenting time provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, or a similar order or judgment issued by the tribunal of another jurisdiction, if necessary to protect the safety and welfare of the child or the petitioner.

Â Â Â Â Â  (b) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued under ORS 107.095 (1)(b), 107.105, 107.135, 109.103 or 109.155, the court shall specify in the order issued under ORS 107.700 to 107.735 a period that the court considers adequate under the circumstances within which the party seeking relief may obtain a modification of the preexisting order or judgment under controlling law. Upon the expiration of the period specified by the court, if a modification of the preexisting order or judgment has not been obtained, the custody and parenting time provisions of the order issued under ORS 107.700 to 107.735 expire and the custody and parenting time provisions of the preexisting order or judgment become immediately effective.

Â Â Â Â Â  (c) If the court, in an order issued under ORS 107.700 to 107.735, modifies the custody provisions of a preexisting order or judgment issued by the tribunal of another jurisdiction, ORS 109.701 to 109.834 apply. [1987 c.805 Â§6; 1995 c.637 Â§6; 2005 c.536 Â§3]

Â Â Â Â Â  107.723 Service of restraining order; facsimile by sheriff. (1) A sheriff may serve a restraining order under ORS 107.718 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected.

Â Â Â Â Â  (2) A sheriff may serve and enter into the Law Enforcement Data System a facsimile of a certified true copy of a restraining order under ORS 107.718 that was transmitted to the sheriff by a trial court administrator or another sheriff using a telephonic facsimile communication device. A copy of the facsimile must be attached to the sheriffÂs return of service. Before transmitting a restraining order to a sheriff under this subsection, the person sending the facsimile must receive confirmation by telephone from the sheriffÂs office that a telephonic facsimile communication device is available and operating. [2003 c.304 Â§10; 2007 c.255 Â§7]

Â Â Â Â Â  107.725 Renewal of order entered under ORS 107.716 or 107.718. The court may renew an order entered under ORS 107.716 or 107.718 upon a finding that a person in the petitionerÂs situation would reasonably fear further acts of abuse by the respondent if the order is not renewed. A finding that there has been a further act of abuse is not required. A court may renew an order on the basis of a sworn, ex parte petition alleging facts supporting the required finding. If the renewal order is granted, the provisions of ORS 107.716 (5) and 107.718 (8) to (10) apply except that the court may hear no issue other than the basis for renewal unless requested in the hearing request form and thereafter agreed to by the petitioner. The court shall hold a hearing required under this section within 21 days after the respondentÂs request. [1985 c.629 Â§46; 1997 c.863 Â§7; 1999 c.1052 Â§15; 2003 c.14 Â§42; 2005 c.536 Â§9]

Â Â Â Â Â  107.726 Standing to petition for relief of person under 18 years of age. A person who is under 18 years of age may petition the circuit court for relief under ORS 107.710 if:

Â Â Â Â Â  (1) The person is:

Â Â Â Â Â  (a) The spouse of the respondent;

Â Â Â Â Â  (b) The former spouse of the respondent; or

Â Â Â Â Â  (c) A person who has been in a sexually intimate relationship with the respondent; and

Â Â Â Â Â  (2) The respondent is 18 years of age or older. [1993 c.643 Â§4]

Â Â Â Â Â  107.728 Where to file petition; contempt proceedings. A petition under ORS 107.710 may be filed only in a county in which the petitioner or respondent resides. Any contempt proceedings for violation of a restraining order issued under ORS 107.700 to 107.735 must be conducted by the court that issued the order, or by the circuit court for a county in which a violation of the restraining order occurs. If contempt proceedings are initiated in the circuit court for a county in which a violation of the restraining order occurs, the person initiating the contempt proceedings shall file with the court a copy of the restraining order, certified by the clerk of the court that issued the order. Upon filing of the certified copy of the restraining order, the court shall enforce the order as though that court had issued the order. [2003 c.289 Â§2]

Â Â Â Â Â  107.730 Modification of custody and parenting time provisions of order entered under ORS 107.700 to 107.735; attorney fees. (1) At any time after an order has been issued under ORS 107.700 to 107.735 and after the time period set forth in ORS 107.718 (10)(a), a party may request that the court modify terms in the order that provide for custody and parenting time.

Â Â Â Â Â  (2) The clerk of the court shall provide without charge the number of certified true copies of the request for modification of the order and notice of hearing necessary to effect service and, at the election of the party requesting the modification, shall have a true copy of the request and notice delivered to the county sheriff for service upon the other party.

Â Â Â Â Â  (3) Service shall be in the manner provided by law for service of summons. The county sheriff shall serve the other party personally unless the party requesting the modification elects to have the other party served personally by a private party.

Â Â Â Â Â  (4) The provisions of ORS 107.716 (5) apply to a modification of an order under this section.

Â Â Â Â Â  (5) The court may assess against either party a reasonable attorney fee and such costs as may be incurred in the proceeding. [1985 c.629 Â§6; 1995 c.637 Â§7; 1997 c.707 Â§17; 1999 c.1052 Â§16; 2005 c.536 Â§10; 2007 c.22 Â§5]

Â Â Â Â Â  107.732 Recovering custody of child. (1) An order or a modification to an order issued under ORS 107.700 to 107.735 that provides for the custody of a child shall, when requested by the party awarded custody, contain a provision ordering a peace officer to assist in recovering the custody of the child and authorizing the use of any reasonable force necessary to that end, including directing forcible entry into specified premises.

Â Â Â Â Â  (2) An order under ORS 107.718 directing the sheriff to use any reasonable force necessary to enforce the order authorizes the sheriff to make a forcible entry into the premises specified in the order.

Â Â Â Â Â  (3) No peace officer shall be civilly or criminally liable for any action taken in recovering the custody of a child pursuant to an order issued under ORS 107.700 to 107.735, except for intentional torts outside the scope of the peace officerÂs duties. [1995 c.637 Â§9; 2007 c.255 Â§8]

Â Â Â Â Â  107.735 Duties of State Court Administrator. The State Court Administrator shall:

Â Â Â Â Â  (1) Track the number of hearings that are scheduled or requested each year under ORS 107.716 (2) or 107.718 (2).

Â Â Â Â Â  (2) In accordance with ORS 3.438 (4)(a)(B), develop training information and materials concerning the issues and hearings under ORS 107.716 (2) or 107.718 (2) related to temporary custody of children. The training information and materials are for use by courts, state agencies, legal services providers and others as determined by the State Court Administrator. [2005 c.536 Â§6]

MEDIATION PROCEDURES

Â Â Â Â Â  107.755 Court-ordered mediation; rules. (1) Each judicial district shall:

Â Â Â Â Â  (a) Provide a mediation orientation session for all parties in cases in which child custody, parenting time or visitation is in dispute, and in any other domestic relations case in which mediation has been ordered. The orientation session may be structured in any way the circuit court determines best meets the needs of the parties. The orientation session should be designed to make the parties aware of:

Â Â Â Â Â  (A) What mediation is;

Â Â Â Â Â  (B) Mediation options available to them; and

Â Â Â Â Â  (C) The advantages and disadvantages of each method of dispute resolution.

Â Â Â Â Â  (b) Except in matters tried under ORS 107.097 and 107.138 or upon a finding of good cause, require parties in all cases described in paragraph (a) of this subsection to attend a mediation orientation session prior to any judicial determination of the issues.

Â Â Â Â Â  (c) Provide mediation under ORS 107.755 to 107.795 in any case in which child custody, parenting time and visitation are in dispute.

Â Â Â Â Â  (d) Have developed a plan that addresses domestic violence issues and other power imbalance issues in the context of mediation orientation sessions and mediation of any issue in accordance with the following guidelines:

Â Â Â Â Â  (A) All mediation programs and mediators must recognize that mediation is not an appropriate process for all cases and that agreement is not necessarily the appropriate outcome of all mediation;

Â Â Â Â Â  (B) Neither the existence of nor the provisions of a restraining order issued under ORS 107.718 may be mediated;

Â Â Â Â Â  (C) All mediation programs and mediators must develop and implement:

Â Â Â Â Â  (i) A screening and ongoing evaluation process of domestic violence issues for all mediation cases;

Â Â Â Â Â  (ii) A provision for opting out of mediation that allows a party to decline mediation after the party has been informed of the advantages and disadvantages of mediation or at any time during the mediation; and

Â Â Â Â Â  (iii) A set of safety procedures intended to minimize the likelihood of intimidation or violence in the orientation session, during mediation or on the way in or out of the building in which the orientation or mediation occurs;

Â Â Â Â Â  (D) When a mediator explains the process to the parties, the mediator shall include in the explanation the disadvantages of mediation and the alternatives to mediation;

Â Â Â Â Â  (E) All mediators shall obtain continuing education regarding domestic violence and related issues; and

Â Â Â Â Â  (F) Mediation programs shall collect appropriate data. Mediation programs shall be sensitive to domestic violence issues when determining what data to collect.

Â Â Â Â Â  (e) In developing the plan required by paragraph (d) of this subsection, consult with one or more of the following:

Â Â Â Â Â  (A) A statewide or local multidisciplinary domestic violence coordinating council.

Â Â Â Â Â  (B) A nonprofit private organization funded under ORS 409.292.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, mediation under ORS 107.755 to 107.795, including the mediation orientation session described in subsection (1)(a) of this section, may not be encouraged or provided in proceedings under ORS 30.866, 107.700 to 107.735, 124.005 to 124.040 or 163.738.

Â Â Â Â Â  (3) The court, as provided in ORS 3.220, may make rules consistent with ORS 107.755 to 107.795 to govern the operation and procedure of mediation provided under this section.

Â Â Â Â Â  (4) If a court provides mediation of financial issues, it shall develop a list of mediators who meet the minimum education and experience qualifications established by rules adopted under ORS 1.002. The rules must require demonstrated proficiency in mediation of financial issues. Once the list is developed, the judicial district shall maintain the list. Mediation of financial issues is subject to the plan developed under subsection (1)(d) of this section and to the limitations imposed by subsection (2) of this section.

Â Â Â Â Â  (5) A circuit court may provide mediation in connection with its exercise of conciliation jurisdiction under ORS 107.510 to 107.610, but a circuit court need not provide conciliation services in order to provide mediation under ORS 107.755 to 107.795. [1983 c.671 Â§2; 1993 c.138 Â§4; 1995 c.273 Â§10; 1995 c.666 Â§21a; 1997 c.475 Â§1; 1997 c.707 Â§18a; 2001 c.394 Â§2; 2003 c.791 Â§24; 2005 c.22 Â§82]

Â Â Â Â Â  107.765 When referral to mediation permitted; scope of mediation; report to court of outcome of mediation. (1) In a domestic relations suit, where it appears on the face of one or more pleadings, appearances, petitions or motions, including any form of application for the setting aside, alteration or modification of an order or judgment, that custody, parenting time or visitation of a child is contested, the court may, when appropriate, refer the matter for mediation of the contested issues prior to or concurrent with the setting of the matter for hearing. The purpose of the mediation is to assist the parties in reaching a workable settlement of the contested issues instead of litigating those issues before the court. Unless the court provides for the mediation of financial issues under ORS 107.755 (4), the mediator shall not consider issues of property division or spousal or child support, in connection with the mediation of a dispute concerning child custody, parenting time or visitation, or otherwise, without the written approval of both parties or their counsel.

Â Â Â Â Â  (2) The mediator shall report to the court and to counsel for the parties the outcome of the mediation at the conclusion of the mediation proceeding. The mediator shall report in writing to the court and to counsel for the parties any agreement reached by the parties as a result of the mediation, and the agreement shall be incorporated in a proposed order or judgment provision prepared for the court. If the parties do not reach an agreement, the mediator shall report only that fact to the court and to counsel for the parties, but shall not make a recommendation to the court without the written consent of the parties or their counsel. [1983 c.671 Â§3; 1995 c.273 Â§18; 1997 c.475 Â§2; 1997 c.707 Â§19; 1999 c.59 Â§24; 2003 c.576 Â§130]

Â Â Â Â Â  107.775 Methods of providing mediation services; qualifications; costs. (1) A circuit court may obtain mediation services, with the prior approval of the governing body of each county involved, by:

Â Â Â Â Â  (a) Using personnel performing conciliation services for the court under ORS 107.510 to 107.610;

Â Â Â Â Â  (b) Contracting or entering into agreements with public or private agencies to provide mediation services to the court; or

Â Â Â Â Â  (c) Employing or contracting for mediators directly.

Â Â Â Â Â  (2) Personnel performing mediation services for the circuit court shall have the minimum educational and experience qualifications established by rules adopted under ORS 1.002.

Â Â Â Â Â  (3) Subject to the provisions of the Local Budget Law, the compensation and expenses of personnel performing mediation services for the circuit court and other expenses of mediation services provided by the court shall be paid by the county or as may be agreed upon by the counties involved. Personnel performing mediation services are not state employees, and their compensation and expenses shall not be paid by the state.

Â Â Â Â Â  (4) The parties to a child custody, parenting time or visitation dispute that is referred by the circuit court to mediation may use, at their option and expense, mediation services other than those provided by the court.

Â Â Â Â Â  (5) Two or more counties may join together to provide services under ORS 107.510 to 107.610 and 107.755 to 107.795. [1983 c.671 Â§4; 1989 c.718 Â§25; 1997 c.475 Â§3; 1997 c.707 Â§20; 2003 c.791 Â§25]

Â Â Â Â Â  107.785 Privacy of proceedings; confidentiality of communications; records. (1) All mediation proceedings under ORS 107.755 to 107.795 shall be held in private, and all persons other than mediation services personnel, the parties, their counsel and children of the parties shall be excluded.

Â Â Â Â Â  (2) All communications, verbal or written, made in mediation proceedings shall be confidential. A party or any other individual engaged in mediation proceedings shall not be examined in any civil or criminal action as to such communications and such communications shall not be used in any civil or criminal action without the consent of the parties to the mediation. Exceptions to testimonial privilege otherwise applicable under ORS 40.225 to 40.295 do not apply to communications made confidential under this subsection.

Â Â Â Â Â  (3) All records of the court with respect to mediation proceedings shall be closed except for:

Â Â Â Â Â  (a) Records reflecting which cases have been referred for mediation under ORS 107.765 (1);

Â Â Â Â Â  (b) The mediatorÂs report to the court made under the provisions of ORS 107.765 (2); and

Â Â Â Â Â  (c) Information used to compile statistical data. [1983 c.671 Â§5; 1995 c.273 Â§19]

Â Â Â Â Â  107.795 Availability of other remedies. Nothing in ORS 21.112, 107.615 and 107.755 to 107.795 shall preclude a party from obtaining any orders available under ORS 107.700 to 107.735 or ORS 124.005 to 124.040 before or during mediation. [1983 c.671 Â§8; 1995 c.666 Â§22]

LIFE INSURANCE ON OBLIGOR

Â Â Â Â Â  107.810 Policy. It is the policy of the State of Oregon to encourage persons obligated to support other persons as the result of a dissolution or annulment of marriage or as the result of a legal separation to obtain or to cooperate in the obtaining of life insurance adequate to provide for the continued support of those persons in the event of the obligorÂs death. [1981 c.775 Â§9]

Â Â Â Â Â  107.820 Support order as insurable interest; order to obtain, renew or continue insurance; right of beneficiary to purchase insurance or pay premiums. A court order for the payment of spousal or child support whether issued prior to, on or following November 1, 1981, constitutes an insurable interest in the party awarded the right to receive the support. In any case of marital annulment, dissolution or separation, the issue of life insurance shall be determined as follows:

Â Â Â Â Â  (1) When the judgment creates an obligation of spousal or child support or awards a share of a pension or retirement plan, the judgment may also require that the obligated party maintain any existing insurance policies on the life of the obligated spouse and in which the dependent spouse is named as beneficiary. The judgment may require that the policies be maintained until the obligation is fulfilled. The premiums may be paid by the obligated spouse, and the court may consider the cost of premiums when determining the obligation. Any life insurance policies on the life of the obligated spouse owned by parties outside of the marriage or purchased and held for purposes clearly outside the marriage relationship are exempt from this subsection.

Â Â Â Â Â  (2) If the party ordered to pay support or a share of a pension or retirement plan has no life insurance policy naming as beneficiary the party ordered to receive either support or a share of a pension or retirement plan, or if an existing policy is inadequate to cover the obligation, the court in a judgment may order that the party ordered to pay shall purchase a life insurance policy naming as beneficiary the party ordered to receive the support or a share of a pension or retirement plan and that the obligated party shall pay premiums on the policy and keep the policy in force until the obligation ends. The obligated spouse has the option of obtaining a nonreducing term life insurance policy or any other type of policy in lieu of using existing policies.

Â Â Â Â Â  (3) Additionally, the party awarded the right to receive support or a share of a pension or retirement plan may purchase a life insurance policy on the life of the obligated party. In such case the court shall order the obligated party to undergo a physical examination. All rights of policy ownership, including those regarding the extent of coverage, shall be in the party purchasing the policy under this subsection who shall also be responsible for paying the premiums. The provisions of this subsection may be exercised at the time of annulment, dissolution or separation, or at any later time while the obligation continues.

Â Â Â Â Â  (4) Upon motion of either party, the court shall order a party to renew a life insurance policy allowed to lapse for any reason during the pendency of the suit.

Â Â Â Â Â  (5) A party who is the beneficiary of any policy under this section upon which the other party is obligated to pay premiums, is entitled, in the event of default by the paying party, to pay the premiums on the policy and to obtain a supplemental judgment for reimbursement of any money so expended. A default in the payment of premiums by the party obligated by the judgment or order is a contempt of the court.

Â Â Â Â Â  (6) Life insurance retained or purchased by an obligor under subsection (1) or (2) of this section for the purpose of protecting the support, pension or retirement plan obligation shall not be reduced by loans or any other means of reduction until the obligation has been fulfilled. The obligee or the attorney of the obligee shall cause a certified copy of the judgment to be delivered to the life insurance company or companies. If the obligee or the attorney of the obligee delivers a true copy of the judgment to the life insurance company or companies, identifying the policies involved and requesting such notification under this section, the company or companies shall notify the obligee, as beneficiary of the insurance policy, whenever the policyholder takes any action that will change the beneficiary or reduce the benefits of the policy. Either party may request notification by the insurer when premium payments have not been made. If the obligor is ordered to provide for and maintain life insurance, the obligor shall provide to the obligee a true copy of the policy. The obligor shall also provide to the obligee written notice of any action that will reduce the benefits or change the designation of the beneficiaries under the policy. [1981 c.775 Â§11; 1983 c.728 Â§5; 1987 c.885 Â§4; 1993 c.716 Â§5; 2003 c.576 Â§131]

Â Â Â Â Â  107.830 Physical examination may be ordered; responsibility for premiums. The court may order a party to undergo a physical examination for the purpose of obtaining life insurance and may order this party to pay any premiums on such policy, except in cases in which the life insurance policy has been obtained under ORS 107.820 (3). If life insurance is obtained by a spouse or former spouse with an insurable interest, the person obtaining the policy is responsible for all premiums to be paid and for the choice of policy type and amount. If either party owns life insurance on the life of the paying spouse, and it is allowed to lapse for any reason during the suit, upon the request of the party receiving support, the paying spouse can be ordered to submit to a physical examination for the purpose of renewing the policy, if such examination is a requirement for renewal. [1981 c.775 Â§12]

MISCELLANEOUS

Â Â Â Â Â  107.835 Waiver of personal service in subsequent contempt proceeding. (1) When a court enters a judgment, order or modification of a judgment or order under ORS chapter 25, 107, 108, 109, 110 or 416, the court shall allow any party to the judgment or order to include in the judgment or order a waiver of personal service in a subsequent contempt proceeding in order to maintain the confidentiality of the partyÂs residential address. In the waiver, the party shall give a contact address for service of process and select one of the following methods of substituted service:

Â Â Â Â Â  (a) Mailing address;

Â Â Â Â Â  (b) Business address; or

Â Â Â Â Â  (c) Specified agent.

Â Â Â Â Â  (2) Any time after a party has waived personal service under subsection (1) of this section, the party may file an amended waiver designating a different method of substituted service or a different address for substituted service. The party shall give notice of the amendment to all other parties.

Â Â Â Â Â  (3) The State Court Administrator shall prescribe the content and form of the waiver and amended waiver described in this section. [1993 c.448 Â§6; 1995 c.608 Â§35; 2003 c.576 Â§132; 2007 c.11 Â§8]

Â Â Â Â Â  Note: 107.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 107 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  107.837 Attorney fees; effect of authorization to party. In any proceeding brought under this chapter, an authorization of attorney fees to a party also authorizes an award of attorney fees to or against any person who has appeared or intervened in the proceeding. [1997 c.90 Â§2; 2005 c.22 Â§83]

Â Â Â Â Â  107.840 Confidentiality of Social Security numbers. (1) The State Court Administrator shall establish a procedure applicable to every court in this state that ensures that the Social Security numbers of parties to a proceeding under ORS 107.085 or 107.485 are kept confidential and exempt from public inspection.

Â Â Â Â Â  (2) The procedure established under this section must:

Â Â Â Â Â  (a) Require that Social Security numbers be listed on a separate paper attached to an affidavit of the person providing the Social Security number certifying that the Social Security number is correct;

Â Â Â Â Â  (b) Ensure that the Social Security numbers are provided to or made accessible to the entities primarily responsible for providing support enforcement services under ORS 25.080; and

Â Â Â Â Â  (c) Comply with the requirements of 42 U.S.C. 666 relating to provision of Social Security numbers. [2003 c.380 Â§1]

Â Â Â Â Â  107.843 Supplemental judgments. A judgment entered under this chapter may be altered or modified only by the entry of a supplemental judgment under ORS chapter 18. [2003 c.576 Â§101]

_______________



Chapter 108

Chapter 108 Â Husband and Wife Relationship;

Property Rights; Premarital Agreements

2007 EDITION

MARITAL RELATIONSHIPS

DOMESTIC RELATIONS

GENERAL PROVISIONS

108.010Â Â Â Â  Removal of wifeÂs civil disabilities; wifeÂs civil rights same as husbandÂs

108.015Â Â Â Â  Domicile of married person or minor child

108.020Â Â Â Â  Nonliability for other spouseÂs obligations

108.030Â Â Â Â  Liability of husband for civil injuries committed by wife

108.040Â Â Â Â  Liability of parents for expenses of family and education of children

108.045Â Â Â Â  Liability of stepparent for expenses of family and education of children

108.050Â Â Â Â  Nonliability of wifeÂs property for husbandÂs obligations

108.060Â Â Â Â  Noninterest of one spouse in property of other

108.080Â Â Â Â  Civil remedies between spouses in respect of separate property

108.090Â Â Â Â  Conveyances, transfers and liens between spouses; creation and dissolution of estates by entireties; validation of prior dissolutions

108.100Â Â Â Â  Husband and wife as attorney in fact for each other

108.110Â Â Â Â  Petition for support of spouse and children; rules

108.120Â Â Â Â  Support judgment or order

108.130Â Â Â Â  Fees

COMMUNITY PROPERTY MATTERS

108.510Â Â Â Â  Revocation of election to come under terms of Community Property Law of 1943; fee

108.515Â Â Â Â  Disposition of fees

108.520Â Â Â Â  Effect of Act repealing Community Property Law of 1947

108.530Â Â Â Â  Removal of community property status by agreement

108.540Â Â Â Â  Removal of community property status by death of either spouse

108.550Â Â Â Â  Reliance on spouseÂs right to deal with property in spouseÂs name

PREMARITAL AGREEMENTS

108.700Â Â Â Â  Definitions for ORS 108.700 to 108.740

108.705Â Â Â Â  Agreement to be in writing; consideration not required

108.710Â Â Â Â  Subjects of agreement; child support not to be adversely affected

108.715Â Â Â Â  Agreement effective upon marriage

108.720Â Â Â Â  Modification of agreement; consideration not required

108.725Â Â Â Â  Party may prove agreement unenforceable; when court may require support; determination of unconscionability

108.730Â Â Â Â  Effect of void marriage

108.735Â Â Â Â  Statute of limitations; defenses

108.740Â Â Â Â  Short title; construction; severability

GENERAL PROVISIONS

Â Â Â Â Â  108.010 Removal of wifeÂs civil disabilities; wifeÂs civil rights same as husbandÂs. All laws which impose or recognize civil disabilities upon a wife which are not imposed or recognized as existing as to the husband hereby are repealed; and all civil rights belonging to the husband not conferred upon the wife prior to June 14, 1941, or which she does not have at common law, hereby are conferred upon her, including, among other things, the right of action for loss of consortium of her husband.

Â Â Â Â Â  108.015 Domicile of married person or minor child. (1) Each married person may establish and maintain a domicile in the State of
Oregon
as if that person were not married.

Â Â Â Â Â  (2) The domicile of a minor shall follow the domicile of the parents of the minor unless the parents establish separate domiciles. If the parents establish separate domiciles, the minorÂs domicile shall be that of the parent with whom the minor resides. However, if there has been a legal separation, annulment or dissolution, the minorÂs domicile shall be that of the parent to whom custody of the minor has been legally given. [1975 c.434 Â§1; 1981 c.775 Â§8]

Â Â Â Â Â  Note: 108.015 was enacted into law by the Legislative Assembly but was not added to and made a part of ORS chapter 108 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.020 Nonliability for other spouseÂs obligations. Neither husband nor wife is liable for the debts or liabilities of the other incurred before marriage; and except as otherwise provided in ORS 108.040, they are not liable for the separate debts of each other, nor is the rent or income of property owned by either husband or wife liable for the separate debts of the other.

Â Â Â Â Â  108.030 Liability of husband for civil injuries committed by wife. For all civil injuries committed by a married woman, damages may be recovered from her alone and her husband shall not be responsible therefor, except in case where he would be jointly responsible with her if the marriage did not exist.

Â Â Â Â Â  108.040 Liability of parents for expenses of family and education of children. (1)(a) The expenses of the family and the education of the minor children are chargeable upon the property of both husband and wife, or either of them, and in relation thereto they may be sued jointly or separately.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂExpenses of the familyÂ includes only expenses incurred for the benefit of a member of the family.

Â Â Â Â Â  (B) ÂFamilyÂ means the husband, wife and minor children of the husband and wife.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, after the separation of one spouse from the other spouse, a spouse is not responsible for debts contracted by the other spouse after the separation except for debts incurred for maintenance, support and education of the minor children of the spouses.

Â Â Â Â Â  (3) For the purposes of subsection (2) of this section, spouses shall be considered separated if they are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the spouses are separated in addition to such other factors as may be relevant:

Â Â Â Â Â  (a) Whether the spouses subsequently reconciled.

Â Â Â Â Â  (b) The number of separations and reconciliations of the spouses.

Â Â Â Â Â  (c) The length of time the spouses lived apart.

Â Â Â Â Â  (d) Whether the spouses intend to reconcile.

Â Â Â Â Â  (e) Whether the spouses have filed a petition for separation or dissolution.

Â Â Â Â Â  (4) An action under this section shall be commenced within the period otherwise provided by law. [Amended by 1965 c.530 Â§1; 1993 c.598 Â§1; 2005 c.732 Â§3]

Â Â Â Â Â  108.045 Liability of stepparent for expenses of family and education of children. (1) The expenses of the family and the education of minor children, including stepchildren, are chargeable upon the property of both husband and wife, or either of them. However, with regard to stepchildren, the obligation shall cease upon entry of a judgment of dissolution.

Â Â Â Â Â  (2) As used in this section, ÂstepchildÂ means a child under the age of 18, or a child attending school as defined in ORS 107.108 who is in the custody of one biological or adoptive parent who is married to and not legally separated from a person other than the second biological or adoptive parent of such child.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the legal duty of a parent to provide support for a child, as otherwise required by law, shall not be affected. [Formerly 109.053]

Â Â Â Â Â  Note: 108.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.050 Nonliability of wifeÂs property for husbandÂs obligations. The property and pecuniary rights of every married woman at the time of her marriage or afterwards acquired including real or personal property acquired by her own labor during coverture, shall not be subject to the debts or contracts of her husband.

Â Â Â Â Â  108.060 Noninterest of one spouse in property of other. When property is owned by either husband or wife, the other has no interest therein which can be the subject of contract between them, or such interest as will make the same liable for the contracts or liabilities of either the husband or wife who is not the owner of the property, except as provided in ORS 108.040.

Â Â Â Â Â  108.070 [Repealed by 1999 c.182 Â§1]

Â Â Â Â Â  108.080 Civil remedies between spouses in respect of separate property. Should either the husband or wife obtain possession or control of property belonging to the other either before or after marriage, the owner of the property may maintain an action therefor, or for any right growing out of the same, in the same manner and to the same extent as if they were unmarried.

Â Â Â Â Â  108.090 Conveyances, transfers and liens between spouses; creation and dissolution of estates by entireties; validation of prior dissolutions. (1) A conveyance, transfer or lien executed by either husband or wife to or in favor of the other is valid to the same extent as between other persons.

Â Â Â Â Â  (2) When a husband or wife conveys to the other an undivided one-half of any real property and retains a like undivided half, and in such conveyance there are used words indicating an intention to create an estate in entirety, said husband and wife hold the real property described in the conveyance by the entirety.

Â Â Â Â Â  (3) A conveyance from husband or wife to the other of his or her interest in an estate held by them by entirety is valid and dissolves the estate by entirety. All deeds heretofore executed by husband or wife to the other for the purpose of dissolving the estate by entirety are valid.

Â Â Â Â Â  108.100 Husband and wife as attorney in fact for each other. One spouse may constitute the other his or her attorney in fact to control, sell and convey, mortgage, or bar dower or curtesy for their mutual benefit, and may revoke the same to the same extent and in the same manner as other persons.

Â Â Â Â Â  108.110 Petition for support of spouse and children; rules. (1) Any married person may apply to the circuit court of the county in which the married person resides or in which the spouse may be found for an order upon the spouse to provide for support of the married person or for the support of minor children and children attending school, or both, and, if the married person initiating the action for support is a woman who is pregnant, her unborn child, or both, if her spouse is the natural father of such children, children attending school or unborn child or if her spouse is the adoptive father of such children or children attending school. The married person initiating the action for support may apply for the order by filing in such county a petition setting forth the facts and circumstances upon which the married person relies for such order. If satisfied that a just cause exists, the court shall direct that the married personÂs spouse appear at a time set by the court to show cause why an order of support should not be entered in the matter. The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school.

Â Â Â Â Â  (2) As used in this section, Âchild attending schoolÂ has the meaning given that term in ORS 107.108.

Â Â Â Â Â  (3) The petitioner shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving children of the marriage, including a proceeding brought under ORS 107.085, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving children of the marriage.

Â Â Â Â Â  (4) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (3) of this section.

Â Â Â Â Â  (5) The provisions of this section apply equally to cases where it is the husband making application for a support order.

Â Â Â Â Â  (6) In any proceeding under this section, the obligee, as that person is defined in ORS 110.303, is a party to the proceeding. [Amended by 1963 c.497 Â§1; 1973 c.827 Â§12d; 1975 c.140 Â§1; 1975 c.458 Â§13; 1979 c.90 Â§1; 1981 c.669 Â§2; 1993 c.596 Â§18; 1995 c.343 Â§23; 1997 c.704 Â§54; 2001 c.334 Â§7; 2003 c.73 Â§53a; 2003 c.116 Â§7; 2005 c.560 Â§16]

Â Â Â Â Â  108.120 Support judgment or order. (1) After the hearing of the petition for an order of support the court shall make an order granting or denying it and fixing, if allowed, the terms and amount of the support.

Â Â Â Â Â  (2) The court has the same power to compel the attendance of witnesses or the production of testimony as in actions and suits, to make such judgment or orders as are equitable in view of the circumstances of both parties and to punish violations thereof as other contempts are punished.

Â Â Â Â Â  (3) The judgment or order is final as to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment or order. The court may not set aside, alter or modify any portion of the judgment or order that provides for any payment of money, either for minor children or for the support of a party, that has accrued before the motion is served. However, the court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child. [Amended by 1989 c.812 Â§6; 1997 c.707 Â§21; 2003 c.419 Â§2; 2003 c.576 Â§133a]

Â Â Â Â Â  108.130 Fees. At the time of filing the petition for an order of support, the petitioner shall pay to the clerk of the court a fee of $6, which shall cover all charges incident to the filing of documents necessary to a complete determination of the matter and no part of which shall be applied toward the library fund of the county. Payment of the fee is subject to the provisions of ORS 21.680 to 21.698 applicable to waiver, deferral and payment of fees. [Amended by 1965 c.619 Â§34; 1971 c.621 Â§23; 1975 c.607 Â§23; 1981 s.s. c.3 Â§89; 1983 c.673 Â§25; 2003 c.737 Â§Â§53,54; 2005 c.702 Â§Â§61,62,63; 2007 c.129 Â§22; 2007 c.493 Â§16]

Â Â Â Â Â  108.140 [Repealed by 1987 c.715 Â§10]

COMMUNITY PROPERTY MATTERS

Â Â Â Â Â  108.510 Revocation of election to come under terms of Community Property Law of 1943; fee. (1) Notwithstanding any repeal of chapter 440, Oregon Laws 1943, known as the Oregon Community Property Law of 1943, any husband and wife who elected to come under the terms thereof may revoke such election upon filing in the office of the Secretary of State a notice of their desire to revoke such election in the following form:

______________________________________________________________________________

REVOCATION OF ELECTION

TO COME UNDER THE

OREGON
COMMUNITY

PROPERTY LAW, CHAPTER 440,

OREGON
LAWS 1943

Â Â Â Â Â  KNOW ALL PERSONS BY THESE PRESENTS, That we, _____ and _____, hereby state and represent that we are husband and wife; that we reside in _____ County, Oregon, and our post-office address is No. _____ Street, City of _____; that we do hereby revoke our election filed in the office of the Secretary of State of the State of
Oregon
on the _____ day of _____, 2_____, to avail ourselves of the provisions of chapter 440, Oregon Laws 1943, being the Oregon Community Property Law.

Â Â Â Â Â  IN WITNESS WHEREOF we have hereunto set our hands and seals this _____ day of _____, 2_____.

__________________

__________________

STATE OF
OREGON
,Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of_____
Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  BE IT REMEMBERED that on this _____ day of _____, 2_____, before me, the undersigned, a notary public in and for said county and state, personally appeared the within named _____ and _____, his wife, who are known to me to be the identical persons described in and who executed the within instrument, and acknowledged to me that they executed the same.

__________________

Notary Public for
Oregon

My commission expires: _________

______________________________________________________________________________

Acknowledgments may be taken by any other officer authorized to take acknowledgments.

Â Â Â Â Â  (2) Such an instrument, together with a fee of $15, shall be presented to the Secretary of State, who thereupon shall file the instrument, properly index it in a book kept for that purpose and transmit to the recording officer of each county in the state the certificate of the Secretary of State, setting forth the nature of such instrument, the names of the parties thereto, the date thereof, and the date of the filing thereof in the office of the Secretary of State. Upon receipt of such certificate, the recording officer shall file it and properly index it in a book kept for that purpose.

Â Â Â Â Â  (3) Public notice of such revocation exists upon compliance with subsection (2) of this section.

Â Â Â Â Â  (4) The filing of such revocation operates to restore the title to any community property of persons making the revocation to the status of the property which existed on the date on which such persons filed a certificate of election under the terms of the Oregon Community Property Law of 1943. Such revocation in nowise limits the right of such persons to execute and record such conveyances, assignments and transfers of property, or title thereto, as may operate to effect and make a matter of record the restoration of titles to the status they occupied prior to the filing of the certificate of election.

Â Â Â Â Â  108.515 Disposition of fees. (1) All moneys received by the Secretary of State under ORS 108.510 shall be paid into the State Treasury to the credit of the General Fund.

Â Â Â Â Â  (2) Any funds remaining in the Community Property Revocations Account are hereby transferred to the credit of the General Fund. [Amended by 1959 c.85 Â§1]

Â Â Â Â Â  108.520 Effect of Act repealing Community Property Law of 1947. The provisions of ORS 108.530 to 108.550 do not impair or affect any right acquired prior to April 11, 1949, but the same may be enjoyed as fully and to the same extent as if ORS 108.520 to 108.550 had not been passed, under and according to the law in force at the time such right was acquired, except as provided in ORS 108.530 and 108.540.

Â Â Â Â Â  108.530 Removal of community property status by agreement. Community property acquired during coverture and between July 5, 1947, and April 11, 1949, may be converted into property held as tenants in common or by entirety or as the separate property of either spouse by an agreement in writing evidencing such intent, signed by both husband and wife. If such agreement affects title to real property, it shall describe the property affected thereby, shall be executed and acknowledged in the same manner as deeds and shall be recorded in the deed records of each county in which any such real property is located.

Â Â Â Â Â  108.540 Removal of community property status by death of either spouse. Upon the death of either spouse after April 11, 1951, all real or personal property which would have been the separate property of such spouse but for the enactment of chapter 525, Oregon Laws 1947, shall be subject to disposition by will and to descent and distribution as the separate property of such decedent as though said chapter 525 had not been passed.

Â Â Â Â Â  108.550 Reliance on spouseÂs right to deal with property in spouseÂs name. Notwithstanding any provisions of chapter 525, Oregon Laws 1947, or any provision of ORS 108.520 to 108.550, any other person may rely, and shall be fully protected in so doing, upon the right of the husband or the wife to receive, manage, control, dispose of or otherwise deal with property standing in his or her name in such manner that, by law, but for the provisions of said statutes, he or she would be entitled so to deal therewith.

Â Â Â Â Â  108.610 [Formerly 184.885; 1983 c.480 Â§1; 2001 c.900 Â§237; renumbered 409.290 in 2005]

Â Â Â Â Â  108.620 [Formerly 184.890; 1983 c.480 Â§2; 1993 c.546 Â§97; renumbered 409.292 in 2005]

Â Â Â Â Â  108.630 [1981 c.357 Â§5; 1983 c.480 Â§3; renumbered 409.294 in 2005]

Â Â Â Â Â  108.640 [1981 c.357 Â§Â§6,8; 1983 c.480 Â§4; renumbered 409.296 in 2005]

Â Â Â Â Â  108.650 [1981 c.357 Â§7; renumbered 409.298 in 2005]

Â Â Â Â Â  108.660 [1981 c.357 Â§9; 1983 c.480 Â§5; 1995 c.79 Â§36; renumbered 409.300 in 2005]

Â Â Â Â Â  108.662 [1995 c.555 Â§5; 2001 c.829 Â§3; 2005 c.700 Â§6; renumbered 409.304 in 2005]

PREMARITAL AGREEMENTS

Â Â Â Â Â  108.700 Definitions for ORS 108.700 to 108.740. As used in ORS 108.700 to 108.740:

Â Â Â Â Â  (1) ÂPremarital agreementÂ means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

Â Â Â Â Â  (2) ÂPropertyÂ means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings. [1987 c.715 Â§1]

Â Â Â Â Â  Note: 108.700 to 108.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 108 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  108.705 Agreement to be in writing; consideration not required. A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration. [1987 c.715 Â§2]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.710 Subjects of agreement; child support not to be adversely affected. (1) Parties to a premarital agreement may contract with respect to:

Â Â Â Â Â  (a) The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

Â Â Â Â Â  (b) The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

Â Â Â Â Â  (c) The disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

Â Â Â Â Â  (d) The modification or elimination of spousal support;

Â Â Â Â Â  (e) The making of a will, trust or other arrangement to carry out the provisions of the agreement;

Â Â Â Â Â  (f) The ownership rights in and disposition of the death benefit from a life insurance policy;

Â Â Â Â Â  (g) The choice of law governing the construction of the agreement; and

Â Â Â Â Â  (h) Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

Â Â Â Â Â  (2) The right of a child to support may not be adversely affected by a premarital agreement. [1987 c.715 Â§3]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.715 Agreement effective upon marriage. A premarital agreement becomes effective upon marriage. [1987 c.715 Â§4]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.720 Modification of agreement; consideration not required. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration. [1987 c.715 Â§5]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.725 Party may prove agreement unenforceable; when court may require support; determination of unconscionability. (1) A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

Â Â Â Â Â  (a) That party did not execute the agreement voluntarily; or

Â Â Â Â Â  (b) The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

Â Â Â Â Â  (A) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

Â Â Â Â Â  (B) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

Â Â Â Â Â  (C) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

Â Â Â Â Â  (2) If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

Â Â Â Â Â  (3) An issue of whether a premarital agreement is unconscionable shall be decided by the court as a matter of law. [1987 c.715 Â§6]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.730 Effect of void marriage. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. [1987 c.715 Â§7]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.735 Statute of limitations; defenses. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. [1987 c.715 Â§8]

Â Â Â Â Â  Note: See note under 108.700.

Â Â Â Â Â  108.740 Short title; construction; severability. (1) ORS 108.700 to 108.740 may be cited as the Uniform Premarital Agreement Act.

Â Â Â Â Â  (2) ORS 108.700 to 108.740 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it.

Â Â Â Â Â  (3) If any provision of ORS 108.700 to 108.740 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 108.700 to 108.740 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 108.700 to 108.740 are severable. [1987 c.715 Â§9]

Â Â Â Â Â  Note: See note under 108.700.

_______________



Chapter 109

Chapter 109 Â Parent and Child Rights and Relationships

2007 EDITION

PARENT AND CHILD RIGHTS AND RELATIONSHIPS

DOMESTIC RELATIONS

PARENT AND CHILD RELATIONSHIP

109.001Â Â Â Â  Breast-feeding in public place

109.003Â Â Â Â  Attorney fees; intervenor

109.010Â Â Â Â  Duty of support

109.012Â Â Â Â  Liability of parents for expenses and education of children

109.015Â Â Â Â  Proceedings for child support if child receives public assistance

109.020Â Â Â Â  When childÂs maintenance and education may be defrayed out of income of own property

109.030Â Â Â Â  Equality in rights and responsibilities of parents

109.035Â Â Â Â  Security required before foreign travel with child

109.041Â Â Â Â  Relationship between adopted child and natural and adoptive parents

109.050Â Â Â Â  Relation of adopted child to adoptive parents

109.056Â Â Â Â  Delegation of certain powers by parent or guardian; delegation during period of military service

109.060Â Â Â Â  Legal status and legal relationships when parents not married

109.070Â Â Â Â  Establishing paternity

109.072Â Â Â Â  Petition to vacate or set aside paternity determination

109.073Â Â Â Â  Social Security number of parent in paternity order

109.090Â Â Â Â  Interpretation of ORS 109.060 to 109.090

109.092Â Â Â Â  Establishing paternity by acknowledgment; mother surrendering child for adoption

109.094Â Â Â Â  Rights of father when paternity established; procedure when paternity established

109.096Â Â Â Â  Notice to putative father when paternity not established

109.098Â Â Â Â  Objection of putative father in proceeding referred to in ORS 109.096; effect of failure to appear and object

109.100Â Â Â Â  Petition for support; effect of judgment; parties

109.103Â Â Â Â  Proceeding to determine custody or support of child

109.112Â Â Â Â  Mother, father or putative father deemed to have attained majority

109.116Â Â Â Â  Validity of putative fatherÂs authorization, release or waiver

109.118Â Â Â Â  Validity of decrees or orders entered prior to July 3, 1975, concerning custody, adoption or permanent commitment of child

109.119Â Â Â Â  Rights of person who establishes emotional ties creating child-parent relationship or ongoing personal relationship; presumption regarding legal parent; motion for intervention

FILIATION PROCEEDINGS

109.124Â Â Â Â  Definitions for ORS 109.124 to 109.230

109.125Â Â Â Â  Who may initiate proceedings; petition; parties

109.135Â Â Â Â  Circuit court jurisdiction; equity suit; place of commencement

109.145Â Â Â Â  Court may proceed despite failure to appear; evidence required

109.155Â Â Â Â  Hearing; order for payment for support of child and other costs; policy regarding settlement; enforcement of settlement terms; remedies

109.165Â Â Â Â  Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies

109.175Â Â Â Â  Determination of legal custody after paternity established

109.225Â Â Â Â  Notice to Center for Health Statistics after petition filed; filing notice

109.230Â Â Â Â  Legality of contract between mother and father of child born out of wedlock

109.231Â Â Â Â  Records open to public

109.237Â Â Â Â  Attorney fees

ARTIFICIAL INSEMINATION

109.239Â Â Â Â  Rights and obligations of children resulting from artificial insemination; rights and obligations of donor of semen

109.243Â Â Â Â  Relationship of child resulting from artificial insemination to motherÂs husband

109.247Â Â Â Â  Application of law to children resulting from artificial insemination

UNIFORM ACT ON BLOOD TESTS TO DETERMINE PATERNITY

109.250Â Â Â Â  Short title

109.251Â Â Â Â  ÂBlood testsÂ defined

109.252Â Â Â Â  Authority for blood test; effect of refusal to submit to test; payment for test

109.254Â Â Â Â  Selection of experts to make tests; admissible evidence

109.256Â Â Â Â  Compensation of experts

109.258Â Â Â Â  Effect of test results

109.259Â Â Â Â  Temporary child support pending determination of paternity

109.260Â Â Â Â  Applicability to criminal actions

109.262Â Â Â Â  Uniformity of interpretation

109.264Â Â Â Â  Parties

ADOPTION

109.304Â Â Â Â  Definitions for ORS 109.305 to 109.410; information in placement report

109.305Â Â Â Â  Interpretation of adoption laws; agreement for continuing contact

109.307Â Â Â Â  Court required to act within six months of filing of petition for adoption; duty of clerk

109.308Â Â Â Â  Confidentiality of petitioners

109.309Â Â Â Â  Petition for adoption; residency requirement; where filed; venue; notice; placement report; fee; rules

109.311Â Â Â Â  Financial disclosure statement to be filed with petition; placement report required; exception; prohibited fees; advertising

109.312Â Â Â Â  Consent to adoption

109.314Â Â Â Â  Consent when custody of child has been awarded in divorce proceedings

109.316Â Â Â Â  Consent by Department of Human Services or approved child-caring agency of this state

109.318Â Â Â Â  Consent by organization located outside
Oregon

109.322Â Â Â Â  Consent when parent mentally ill, mentally retarded or imprisoned

109.324Â Â Â Â  Consent when parent has deserted or neglected child

109.326Â Â Â Â  Consent when husband not father

109.328Â Â Â Â  Consent of child 14 years of age or older

109.329Â Â Â Â  Adoption of person 18 years of age or older or legally married

109.330Â Â Â Â  Notice to nonconsenting parent; notice when child has no parent, guardian or next of kin

109.332Â Â Â Â  Grandparent visitation in stepparent adoption

109.335Â Â Â Â  Appointment of guardian pending further adoption proceedings

109.342Â Â Â Â  Medical history of child and biological parents required; content; delivery to adoptive parent and to adoptee on majority

109.346Â Â Â Â  Adoption-related counseling for birth parent

109.347Â Â Â Â  Civil action for failure to pay for counseling; attorney fees

109.350Â Â Â Â  Judgment of adoption

109.353Â Â Â Â  Notice of voluntary adoption registry required before judgment entered; waiver

109.360Â Â Â Â  Change of adopted childÂs name

109.381Â Â Â Â  Effect of judgment of adoption

109.385Â Â Â Â  Certain adoptions in foreign nations recognized; evidence

109.390Â Â Â Â  Authority of Department of Human Services or child-caring agency in adoption proceedings

109.400Â Â Â Â  Adoption report form

109.410Â Â Â Â  Certificate of adoption; form; fee; persons eligible to receive copy; status

VOLUNTARY ADOPTION REGISTRY

109.425Â Â Â Â  Definitions for ORS 109.425 and 109.435 to 109.507

109.430Â Â Â Â  Policy and purpose

109.435Â Â Â Â  Adoption records to be permanently maintained

109.440Â Â Â Â  Information confidential; exceptions

109.445Â Â Â Â  Information of registry confidential

109.450Â Â Â Â  Child placement agency to maintain registry; Department of Human Services duties

109.455Â Â Â Â  Persons eligible to use registry

109.460Â Â Â Â  Persons eligible to register

109.465Â Â Â Â  Content of affidavit; notice of change in information

109.470Â Â Â Â  Continuing registration by birth parent or putative father

109.475Â Â Â Â  Processing affidavits

109.480Â Â Â Â  Counseling of registrant

109.485Â Â Â Â  Registry information to be maintained permanently

109.490Â Â Â Â  Limits on releasing information

109.495Â Â Â Â  Registrant fee

109.500Â Â Â Â  Genetic, social and health history; availability; fee

109.502Â Â Â Â  Search for birth parents, putative father or genetic siblings; who may initiate; information required; fee

109.503Â Â Â Â  Access to adoption records for search; duties of searcher

109.504Â Â Â Â  Effect on subsequent searches when person sought in initial search refuses contact

109.505Â Â Â Â  Support services; adoption and reunion issues

109.506Â Â Â Â  Rulemaking; fees

109.507Â Â Â Â  Access to Department of Human Services records required; access to private agency records discretionary

AGE OF MAJORITY

109.510Â Â Â Â  Age of majority

109.520Â Â Â Â  Majority of married persons

RIGHTS OF MINORS

109.610Â Â Â Â  Right to treatment for venereal disease without parental consent

109.640Â Â Â Â  Right to medical or dental treatment without parental consent; provision of birth control information and services to any person

109.650Â Â Â Â  Disclosure without minorÂs consent and without liability

109.660Â Â Â Â  Construction

109.670Â Â Â Â  Right to donate blood

109.672Â Â Â Â  Certain persons immune from liability for providing care to minor

109.675Â Â Â Â  Right to diagnosis or treatment for mental or emotional disorder or chemical dependency without parental consent

109.680Â Â Â Â  Disclosure without minorÂs consent; civil immunity

109.685Â Â Â Â  Person providing treatment or diagnosis not subject to civil liability for providing treatment or diagnosis without consent of parent or guardian

109.690Â Â Â Â  Parent or guardian not liable for payment under ORS 109.675

109.695Â Â Â Â  Rules for implementation of ORS 109.675 to 109.695

109.697Â Â Â Â  Right to contract for dwelling unit and utilities without parental consent

UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

(General Provisions)

109.701Â Â Â Â  Short title

109.704Â Â Â Â  Definitions for ORS 109.701 to 109.834

109.707Â Â Â Â  Proceedings governed by other law

109.711Â Â Â Â  Application to Indian tribes

109.714Â Â Â Â  International application of ORS 109.701 to 109.834

109.717Â Â Â Â  Effect of child custody determination

109.721Â Â Â Â  Priority

109.724Â Â Â Â  Notice to persons outside state

109.727Â Â Â Â  Appearance and limited immunity

109.731Â Â Â Â  Communication between courts

109.734Â Â Â Â  Taking testimony in another state

109.737Â Â Â Â  Cooperation between courts; preservation of records

(Jurisdiction)

109.741Â Â Â Â  Initial child custody jurisdiction

109.744Â Â Â Â  Exclusive, continuing jurisdiction

109.747Â Â Â Â  Jurisdiction to modify determination

109.751Â Â Â Â  Temporary emergency jurisdiction

109.754Â Â Â Â  Notice; opportunity to be heard; joinder

109.757Â Â Â Â  Simultaneous proceedings

109.761Â Â Â Â  Inconvenient forum

109.764Â Â Â Â  Jurisdiction declined by reason of conduct

109.767Â Â Â Â  Information to be submitted to court

109.771Â Â Â Â  Appearance of parties and child

(Enforcement)

109.774Â Â Â Â  Definitions for ORS 109.774 to 109.827

109.777Â Â Â Â  Enforcement under Hague Convention

109.781Â Â Â Â  Duty to enforce

109.784Â Â Â Â  Temporary order for parenting time or visitation

109.787Â Â Â Â  Registration of child custody determination; notice; hearing

109.791Â Â Â Â  Enforcement of registered determination

109.794Â Â Â Â  Simultaneous proceedings

109.797Â Â Â Â  Expedited enforcement of child custody determination

109.801Â Â Â Â  Service of petition and order

109.804Â Â Â Â  Immediate physical custody of child allowed; exceptions; spousal privilege not allowed in certain proceedings

109.807Â Â Â Â  Warrant to take physical custody of child

109.811Â Â Â Â  Costs, fees and expenses

109.814Â Â Â Â  Recognition and enforcement

109.817Â Â Â Â  Appeals

109.821Â Â Â Â  Role of district attorney

109.824Â Â Â Â  Role of law enforcement officer

109.827Â Â Â Â  Costs and expenses of district attorney and law enforcement officers

(Miscellaneous Provisions)

109.831Â Â Â Â  Application and construction

109.834Â Â Â Â  Severability clause

PENALTY

109.990Â Â Â Â  Penalty

Â Â Â Â Â  Note: Definitions in 25.010 and 25.011 apply to ORS chapter 109.

PARENT AND CHILD RELATIONSHIP

Â Â Â Â Â  109.001 Breast-feeding in public place. A woman may breast-feed her child in a public place. [1999 c.306 Â§1]

Â Â Â Â Â  Note: 109.001 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.003 Attorney fees; intervenor. In any proceeding brought under this chapter, an authorization of attorney fees to a party also authorizes an award of attorney fees to or against any person who has appeared or intervened in the proceeding. [1997 c.90 Â§4; 2005 c.22 Â§84]

Â Â Â Â Â  109.010 Duty of support. Parents are bound to maintain their children who are poor and unable to work to maintain themselves; and children are bound to maintain their parents in like circumstances.

Â Â Â Â Â  109.012 Liability of parents for expenses and education of children. (1)(a) The expenses of a minor child and the education of the minor child are chargeable upon the property of either or both parents who have not married each other. The parents may be sued jointly or separately for the expenses and education of the minor child.

Â Â Â Â Â  (b) This subsection applies to a man who is asserted to be a parent of the minor child only when:

Â Â Â Â Â  (A) A voluntary acknowledgment of paternity form has been filed in this or another state and the period for rescinding or challenging the voluntary acknowledgment on grounds other than fraud, duress or material mistake of fact has expired; or

Â Â Â Â Â  (B) Paternity has been established pursuant to an order or judgment entered under ORS 109.124 to 109.230 or 416.430.

Â Â Â Â Â  (c) As used in this subsection, Âexpenses of a minor childÂ includes only expenses incurred for the benefit of a minor child.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a parent is not responsible for debts contracted by the other parent after the separation of one parent from the other parent, except for debts incurred for maintenance, support and education of the minor child of the parents.

Â Â Â Â Â  (3) For the purposes of subsection (2) of this section, parents are considered separated if they are living in separate residences without intention of reconciliation at the time the debt is incurred. The court may consider the following factors in determining whether the parents are separated, in addition to other relevant factors:

Â Â Â Â Â  (a) Whether the parents subsequently reconciled.

Â Â Â Â Â  (b) The number of separations and reconciliations of the parents.

Â Â Â Â Â  (c) The length of time the parents lived apart.

Â Â Â Â Â  (d) Whether the parents intend to reconcile.

Â Â Â Â Â  (4) An action under this section must be commenced within the period otherwise provided by law. [2005 c.732 Â§2]

Â Â Â Â Â  109.015 Proceedings for child support if child receives public assistance. If public assistance, as defined in ORS 416.400, is provided for any dependent child, the administrator, as defined in ORS 25.010, may initiate proceedings under ORS chapter 18, 107, 108, 109, 110 or 125 or ORS 25.010 to 25.243, 25.378, 25.402, 416.400 to 416.465, 419B.400 or 419C.590 to obtain support for the child from one or both parents or from any other person legally responsible for the support of the child, including a guardian or conservator. In any proceeding under any statute cited in this section, the obligee is a party. [1983 c.767 Â§2; 1985 c.671 Â§44c; 1991 c.67 Â§22; 1993 c.33 Â§371; 1993 c.596 Â§19; 1993 c.798 Â§45; 1995 c.608 Â§36; 1997 c.249 Â§37; 2003 c.73 Â§54; 2003 c.572 Â§14; 2003 c.576 Â§577b; 2007 c.643 Â§2]

Â Â Â Â Â  109.020 When childÂs maintenance and education may be defrayed out of income of own property. If any minor, whose parent is living, has property the income of which is sufficient for the maintenance and education of the minor in a manner more expensive than the parent can reasonably afford, regard being had to the situation of the parentÂs family and to all the circumstances of the case, the expenses of the maintenance and education of the minor may be wholly or partially defrayed out of the income of the property of the minor, as is judged reasonable by the court having probate jurisdiction. The charges therefor may be allowed accordingly in the settlement of the accounts of the guardian or the conservator of the minor of the estate of the minor. [Amended by 1973 c.823 Â§104; 2007 c.22 Â§6]

Â Â Â Â Â  109.030 Equality in rights and responsibilities of parents. The rights and responsibilities of the parents, in the absence of misconduct, are equal, and the mother is as fully entitled to the custody and control of the children and their earnings as the father. In case of the fatherÂs death, the mother shall come into as full and complete control of the children and their estate as the father does in case of the motherÂs death.

Â Â Â Â Â  109.035 Security required before foreign travel with child. (1) As used in this section:

Â Â Â Â Â  (a) ÂCustody orderÂ includes any order or judgment establishing or modifying custody of, or parenting time or visitation with, a minor child as described in ORS 107.095, 107.105 (1), 107.135 or 109.103.

Â Â Â Â Â  (b) ÂForeign countryÂ means any country that:

Â Â Â Â Â  (A) Is not a signatory to the Hague Convention on the Civil Aspects of International Child Abduction;

Â Â Â Â Â  (B) Does not provide for the extradition to the
United States
of a parental abductor and minor child;

Â Â Â Â Â  (C) Has local laws or practices that would restrict the other parent of the minor child from freely traveling to or exiting from the country because of the gender, race or religion of the other parent;

Â Â Â Â Â  (D) Has local laws or practices that would restrict the ability of the minor child from legally leaving the country after the child reaches the age of majority because of the gender, race or religion of the child; or

Â Â Â Â Â  (E) Poses a significant risk that the physical health or safety of the minor child would be endangered in the country because of war, human rights violations or specific circumstances related to the needs of the child.

Â Â Â Â Â  (2) A court that finds by clear and convincing evidence a risk of international abduction of a minor child may issue a court order requiring a parent who is subject to a custody order and who plans to travel with a minor child to a foreign country to provide security, bond or other guarantee as described in subsection (4) of this section.

Â Â Â Â Â  (3) In determining whether a risk of international abduction of a minor child exists, a court shall consider the following factors involving a parent who is subject to a custody order:

Â Â Â Â Â  (a) The parent has taken or retained, attempted to take or retain or threatened to take or retain a minor child in violation of state law or a valid custody order and the parent is unable to present clear and convincing evidence that the parent believed in good faith that the conduct was necessary to avoid imminent harm to the parent or the child;

Â Â Â Â Â  (b) The parent has recently engaged in a pattern of activities that indicates the parent is planning to abduct the minor child from this country;

Â Â Â Â Â  (c) The parent has strong familial, emotional or cultural connections to this country or another country, regardless of citizenship or residency status; and

Â Â Â Â Â  (d) Any other relevant factors.

Â Â Â Â Â  (4) A security, bond or other guarantee required by a court under this section may include, but is not limited to, any of the following:

Â Â Â Â Â  (a) A bond or security deposit in an amount that is sufficient to offset the cost of recovering the minor child if the child is abducted;

Â Â Â Â Â  (b) Supervised parenting time; or

Â Â Â Â Â  (c) Passport and travel controls, including but not limited to controls that:

Â Â Â Â Â  (A) Prohibit the parent from removing the minor child from this state or this country;

Â Â Â Â Â  (B) Require the parent to surrender a passport or an international travel visa that is issued in the name of the minor child or jointly in the names of the parent and the child;

Â Â Â Â Â  (C) Prohibit the parent from applying for a new or replacement passport or international travel visa on behalf of the minor child; and

Â Â Â Â Â  (D) Require the parent to provide to a relevant embassy or consulate and to the Office of ChildrenÂs Issues in the United States Department of State the following documents:

Â Â Â Â Â  (i) Written notice of passport and travel controls required under this paragraph; and

Â Â Â Â Â  (ii) A certified copy of a court order issued under this section.

Â Â Â Â Â  (5) After considering the factors under subsection (3) of this section and requiring a security, bond or other guarantee under this section, the court shall issue a written determination supported by findings of fact and conclusions of law.

Â Â Â Â Â  (6) Nothing in this section is intended to limit the inherent power of a court in matters relating to children. [2003 c.532 Â§1; 2005 c.22 Â§85]

Â Â Â Â Â  Note: The amendments to 109.035 by section 17, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 109.035 by section 17, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 109.035, as amended by section 17, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  109.035. (1) As used in this section:

Â Â Â Â Â  (a) ÂCustody orderÂ includes any order or judgment establishing or modifying custody of, or parenting time or visitation with, a minor child as described in ORS 107.095, 107.105 (1), 107.135 or 109.103.

Â Â Â Â Â  (b) ÂForeign countryÂ means any country that:

Â Â Â Â Â  (A) Is not a signatory to the Hague Convention on the Civil Aspects of International Child Abduction;

Â Â Â Â Â  (B) Does not provide for the extradition to the
United States
of a parental abductor and minor child;

Â Â Â Â Â  (C) Has local laws or practices that would restrict the other parent of the minor child from freely traveling to or exiting from the country because of the race, religion, sex or sexual orientation of the other parent;

Â Â Â Â Â  (D) Has local laws or practices that would restrict the ability of the minor child from legally leaving the country after the child reaches the age of majority because of the race, religion, sex or sexual orientation of the child; or

Â Â Â Â Â  (E) Poses a significant risk that the physical health or safety of the minor child would be endangered in the country because of war, human rights violations or specific circumstances related to the needs of the child.

Â Â Â Â Â  (2) A court that finds by clear and convincing evidence a risk of international abduction of a minor child may issue a court order requiring a parent who is subject to a custody order and who plans to travel with a minor child to a foreign country to provide security, bond or other guarantee as described in subsection (4) of this section.

Â Â Â Â Â  (3) In determining whether a risk of international abduction of a minor child exists, a court shall consider the following factors involving a parent who is subject to a custody order:

Â Â Â Â Â  (a) The parent has taken or retained, attempted to take or retain or threatened to take or retain a minor child in violation of state law or a valid custody order and the parent is unable to present clear and convincing evidence that the parent believed in good faith that the conduct was necessary to avoid imminent harm to the parent or the child;

Â Â Â Â Â  (b) The parent has recently engaged in a pattern of activities that indicates the parent is planning to abduct the minor child from this country;

Â Â Â Â Â  (c) The parent has strong familial, emotional or cultural connections to this country or another country, regardless of citizenship or residency status; and

Â Â Â Â Â  (d) Any other relevant factors.

Â Â Â Â Â  (4) A security, bond or other guarantee required by a court under this section may include, but is not limited to, any of the following:

Â Â Â Â Â  (a) A bond or security deposit in an amount that is sufficient to offset the cost of recovering the minor child if the child is abducted;

Â Â Â Â Â  (b) Supervised parenting time; or

Â Â Â Â Â  (c) Passport and travel controls, including but not limited to controls that:

Â Â Â Â Â  (A) Prohibit the parent from removing the minor child from this state or this country;

Â Â Â Â Â  (B) Require the parent to surrender a passport or an international travel visa that is issued in the name of the minor child or jointly in the names of the parent and the child;

Â Â Â Â Â  (C) Prohibit the parent from applying for a new or replacement passport or international travel visa on behalf of the minor child; and

Â Â Â Â Â  (D) Require the parent to provide to a relevant embassy or consulate and to the Office of ChildrenÂs Issues in the United States Department of State the following documents:

Â Â Â Â Â  (i) Written notice of passport and travel controls required under this paragraph; and

Â Â Â Â Â  (ii) A certified copy of a court order issued under this section.

Â Â Â Â Â  (5) After considering the factors under subsection (3) of this section and requiring a security, bond or other guarantee under this section, the court shall issue a written determination supported by findings of fact and conclusions of law.

Â Â Â Â Â  (6) Nothing in this section is intended to limit the inherent power of a court in matters relating to children.

Â Â Â Â Â  Note: 109.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.040 [Repealed by 1953 c.650 Â§4]

Â Â Â Â Â  109.041 Relationship between adopted child and natural and adoptive parents. (1) The effect of a judgment of adoption heretofore or hereafter granted by a court of this state shall be that the relationship, rights and obligations between an adopted person and the descendants of the adopted person and

Â Â Â Â Â  (a) The adoptive parents of the adopted person, their descendants and kindred, and

Â Â Â Â Â  (b) The natural parents of the adopted person, their descendants and kindred

shall be the same to all legal intents and purposes after the entry of such judgment as if the adopted person had been born in lawful wedlock to the adoptive parents and had not been born to the natural parents.

Â Â Â Â Â  (2) When a person has been or shall be adopted in this state by a stepparent, this section shall leave unchanged the relationship, rights and obligations between such adopted person and descendants of the adopted person and natural parent of the adopted person, who is the spouse of the person who adopted the person, and the descendants and kindred of such natural parent. [1953 c.650 Â§1; 2003 c.576 Â§134]

Â Â Â Â Â  109.050 Relation of adopted child to adoptive parents. An adopted child bears the same relation to adoptive parents and their kindred in every respect pertaining to the relation of parent and child as the adopted child would if the adopted child were the natural child of such parents.

Â Â Â Â Â  109.053 [1979 c.266 Â§1; 1981 c.614 Â§1; 1997 c.704 Â§55; 2003 c.576 Â§135; renumbered 108.045 in 2005]

Â Â Â Â Â  109.055 [1971 c.703 Â§1; 1973 c.827 Â§12e; repealed by 1979 c.266 Â§3]

Â Â Â Â Â  109.056 Delegation of certain powers by parent or guardian; delegation during period of military service. (1) Except as provided in subsection (2) or (3) of this section, a parent or guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding six months, any of the powers of the parent or guardian regarding care, custody or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward.

Â Â Â Â Â  (2) A parent or guardian of a minor child may delegate the powers designated in subsection (1) of this section to a school administrator for a period not exceeding 12 months.

Â Â Â Â Â  (3)(a) As used in this subsection, Âservicemember-parentÂ means a parent or guardian:

Â Â Â Â Â  (A) Who is a member of the organized militia of this state or a member of the Reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the United States; and

Â Â Â Â Â  (B) Who is required to enter and serve in the active military service of the
United States
under a call or order by the President of the
United States
or to serve on active state duty as defined in ORS 398.002.

Â Â Â Â Â  (b) A servicemember-parent of a minor child may delegate the powers designated in subsection (1) of this section for a period not exceeding the term of active duty service plus 30 days.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, if the minor child is living with the childÂs other parent, a delegation under paragraph (b) of this subsection must be to the parent with whom the minor child is living unless a court finds that the delegation would not be in the best interests of the minor child.

Â Â Â Â Â  (d) When the servicemember-parent has joint custody of the minor child with the childÂs other parent or another individual, and the servicemember-parent is married to an individual other than the childÂs other parent, the servicemember-parent may delegate the powers designated in subsection (1) of this section to the spouse of the servicemember-parent for a period not exceeding the term of active duty service plus 30 days, unless a court finds that the delegation would not be in the best interests of the minor child. [Formerly 126.030; 2005 c.79 Â§4; 2007 c.250 Â§1]

Â Â Â Â Â  109.060 Legal status and legal relationships when parents not married. The legal status and legal relationships and the rights and obligations between a person and the descendants of the person, and between a person and parents of the person, their descendants and kindred, are the same for all persons, whether or not the parents have been married. [1957 c.411 Â§1]

Â Â Â Â Â  109.070 Establishing paternity. (1) The paternity of a person may be established as follows:

Â Â Â Â Â  (a) A man is rebuttably presumed to be the father of a child born to a woman if he and the woman were married to each other at the time of the childÂs birth, without a judgment of separation, regardless of whether the marriage is void.

Â Â Â Â Â  (b) A man is rebuttably presumed to be the father of a child born to a woman if he and the woman were married to each other and the child is born within 300 days after the marriage is terminated by death, annulment or dissolution or after entry of a judgment of separation.

Â Â Â Â Â  (c) By the marriage of the parents of a child after the birth of the child, and the parents filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.287.

Â Â Â Â Â  (d) By filiation proceedings.

Â Â Â Â Â  (e) By filing with the State Registrar of the Center for Health Statistics the voluntary acknowledgment of paternity form as provided for by ORS 432.287. Except as otherwise provided in subsections (4) to (7) of this section, this filing establishes paternity for all purposes.

Â Â Â Â Â  (f) By having established paternity through a voluntary acknowledgment of paternity process in another state.

Â Â Â Â Â  (g) By paternity being established or declared by other provision of law.

Â Â Â Â Â  (2) The paternity of a child established under subsection (1)(a) or (c) of this section may be challenged in an action or proceeding by the husband or wife. The paternity may not be challenged by a person other than the husband or wife as long as the husband and wife are married and cohabiting, unless the husband and wife consent to the challenge.

Â Â Â Â Â  (3) If the court finds that it is just and equitable, giving consideration to the interests of the parties and the child, the court shall admit evidence offered to rebut the presumption of paternity in subsection (1)(a) or (b) of this section.

Â Â Â Â Â  (4)(a) A party to a voluntary acknowledgment of paternity may rescind the acknowledgment within the earlier of:

Â Â Â Â Â  (A) Sixty days after filing the acknowledgment; or

Â Â Â Â Â  (B) The date of a proceeding relating to the child, including a proceeding to establish a support order, in which the party wishing to rescind the acknowledgment is also a party. For the purposes of this subparagraph, the date of a proceeding is the date on which an order is entered in the proceeding.

Â Â Â Â Â  (b) To rescind the acknowledgment, the party shall sign and file with the State Registrar of the Center for Health Statistics a written document declaring the rescission.

Â Â Â Â Â  (5)(a) A signed voluntary acknowledgment of paternity filed in this state may be challenged and set aside in circuit court at any time after the 60-day period referred to in subsection (4) of this section on the basis of fraud, duress or a material mistake of fact.

Â Â Â Â Â  (b) The challenge may be brought by:

Â Â Â Â Â  (A) A party to the acknowledgment;

Â Â Â Â Â  (B) The child named in the acknowledgment; or

Â Â Â Â Â  (C) The Department of Human Services or the administrator, as defined in ORS 25.010, if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B and the department or the administrator reasonably believes that the acknowledgment was signed because of fraud, duress or a material mistake of fact.

Â Â Â Â Â  (c) The challenge shall be initiated by filing a petition with the circuit court. Unless otherwise specifically provided by law, the challenge shall be conducted pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (d) The party bringing the challenge has the burden of proof.

Â Â Â Â Â  (e) Legal responsibilities arising from the acknowledgment, including child support obligations, may not be suspended during the challenge, except for good cause.

Â Â Â Â Â  (f) If the court finds by a preponderance of the evidence that the acknowledgment was signed because of fraud, duress or material mistake of fact, the court shall set aside the acknowledgment unless, giving consideration to the interests of the parties and the child, the court finds that setting aside the acknowledgment would be substantially inequitable.

Â Â Â Â Â  (6) Within one year after a voluntary acknowledgment of paternity form is filed in this state and if blood tests, as defined in ORS 109.251, have not been completed, a party to the acknowledgment, or the department if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B, may apply to the administrator for an order for blood tests in accordance with ORS 416.443.

Â Â Â Â Â  (7)(a) A voluntary acknowledgment of paternity is not valid if, before the party signed the acknowledgment:

Â Â Â Â Â  (A) The party signed a consent to the adoption of the child by another individual;

Â Â Â Â Â  (B) The party signed a document relinquishing the child to a public or private child-caring agency;

Â Â Â Â Â  (C) The partyÂs parental rights were terminated by a court; or

Â Â Â Â Â  (D) In an adjudication, the party was determined not to be the biological parent of the child.

Â Â Â Â Â  (b) Notwithstanding any provision of subsection (1)(c) or (e) of this section or ORS 432.287 to the contrary, an acknowledgment signed by a party described in this subsection and filed with the State Registrar of the Center for Health Statistics does not establish paternity and is void. [1957 c.411 Â§2; 1969 c.619 Â§11; 1971 c.127 Â§2; 1975 c.640 Â§3; 1983 c.709 Â§37; 1995 c.79 Â§37; 1995 c.514 Â§7; 1999 c.80 Â§20; 2001 c.455 Â§17; 2003 c.576 Â§136; 2005 c.160 Â§Â§11,17; 2007 c.454 Â§1]

Â Â Â Â Â  109.072 Petition to vacate or set aside paternity determination. (1) As used in this section:

Â Â Â Â Â  (a) ÂBlood testsÂ has the meaning given that term in ORS 109.251.

Â Â Â Â Â  (b) ÂPaternity judgmentÂ means a judgment or administrative order that:

Â Â Â Â Â  (A) Expressly or by inference determines the paternity of a child, or that imposes a child support obligation based on the paternity of a child; and

Â Â Â Â Â  (B) Resulted from a proceeding in which blood tests were not performed and the issue of paternity was not challenged.

Â Â Â Â Â  (c) ÂPetitionÂ means a petition or motion filed under this section.

Â Â Â Â Â  (d) ÂPetitionerÂ means the person filing a petition or motion under this section.

Â Â Â Â Â  (2)(a) The following may file in circuit court a petition to vacate or set aside the paternity determination of a paternity judgment, including any child support obligations established in the paternity judgment, and for a judgment of nonpaternity:

Â Â Â Â Â  (A) A party to the paternity judgment.

Â Â Â Â Â  (B) The Department of Human Services if the child is in the care and custody of the Department of Human Services under ORS chapter 419B.

Â Â Â Â Â  (C) The Division of Child Support of the Department of Justice if the child support rights of the child or of one of the parties to the paternity judgment have been assigned to the state.

Â Â Â Â Â  (b) The petitioner may file the petition in the circuit court proceeding in which the paternity judgment was entered, in a related proceeding or in a separate action. The petitioner shall attach a copy of the paternity judgment to the petition.

Â Â Â Â Â  (c) If the ground for the petition is that the paternity determination was obtained by or was the result of mistake, inadvertence, surprise or excusable neglect, the petitioner may not file the petition more than one year after entry of the paternity judgment.

Â Â Â Â Â  (d) If the ground for the petition is that the paternity determination was obtained by or was the result of fraud, misrepresentation or other misconduct of an adverse party, the petitioner may not file the petition more than one year after the petitioner discovers the fraud, misrepresentation or other misconduct.

Â Â Â Â Â  (3) In the petition, the petitioner shall:

Â Â Â Â Â  (a) Designate as parties:

Â Â Â Â Â  (A) All persons who were parties to the paternity judgment;

Â Â Â Â Â  (B) The child if the child is a child attending school, as defined in ORS 107.108;

Â Â Â Â Â  (C) The Department of Human Services if the child is in the care and custody of the Department of Human Services under ORS chapter 419B; and

Â Â Â Â Â  (D) The Administrator of the Division of Child Support of the Department of Justice if the child support rights of the child or of one of the parties to the paternity judgment have been assigned to the state.

Â Â Â Â Â  (b) Provide the full name and date of birth of the child whose paternity was determined by the paternity judgment.

Â Â Â Â Â  (c) Allege the facts and circumstances that resulted in the entry of the paternity judgment and explain why the issue of paternity was not contested.

Â Â Â Â Â  (4) After filing a petition under this section, the petitioner shall serve a summons and a true copy of the petition on all parties as provided in ORCP 7.

Â Â Â Â Â  (5) The court, on its own motion or on the motion of a party, may appoint counsel for the child. However, if requested to do so by the child, the court shall appoint counsel for the child. A reasonable fee for an attorney so appointed may be charged against one or more of the parties or as a cost in the proceeding, but may not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (6) The court may order the mother, the child and the man whose paternity of the child was determined by the paternity judgment to submit to blood tests. In deciding whether to order blood tests, the court shall consider the interests of the parties and the child and, if it is just and equitable to do so, may deny a request for blood tests. If the court orders blood tests under this subsection, the court shall order the petitioner to pay the costs of the blood tests.

Â Â Â Â Â  (7) Unless the court finds, giving consideration to the interests of the parties and the child, that to do so would be substantially inequitable, the court shall vacate or set aside the paternity determination of the paternity judgment, including provisions imposing child support obligations, and enter a judgment of nonpaternity if the court finds by a preponderance of the evidence that:

Â Â Â Â Â  (a) The paternity determination was obtained by or was the result of:

Â Â Â Â Â  (A) Mistake, inadvertence, surprise or excusable neglect; or

Â Â Â Â Â  (B) Fraud, misrepresentation or other misconduct of an adverse party;

Â Â Â Â Â  (b) The mistake, inadvertence, surprise, excusable neglect, fraud, misrepresentation or other misconduct was discovered by the petitioner after the entry of the paternity judgment; and

Â Â Â Â Â  (c) Blood tests establish that the man is not the biological father of the child.

Â Â Â Â Â  (8) If the court finds that the paternity determination of a paternity judgment was obtained by or was the result of fraud, the court may vacate or set aside the paternity determination regardless of whether the fraud was intrinsic or extrinsic.

Â Â Â Â Â  (9) If the court finds, based on blood test evidence, that the man may be the biological father of the child and that the cumulative paternity index based on the blood test evidence is 99 or greater, the court shall deny the petition.

Â Â Â Â Â  (10) The court may grant the relief authorized by this section upon a partyÂs default, or by consent or stipulation of the parties, without blood test evidence.

Â Â Â Â Â  (11) A judgment entered under this section vacating or setting aside the paternity determination of a paternity judgment and determining nonpaternity:

Â Â Â Â Â  (a) Shall contain the full name and date of birth of the child whose paternity was established or declared by the paternity judgment.

Â Â Â Â Â  (b) Shall vacate and terminate any ongoing and future child support obligations arising from or based on the paternity judgment.

Â Â Â Â Â  (c) May vacate or deem as satisfied, in whole or in part, unpaid child support obligations arising from or based on the paternity judgment.

Â Â Â Â Â  (d) May not order restitution from the state for any sums paid to or collected by the state for the benefit of the child.

Â Â Â Â Â  (12) If the court vacates or sets aside the paternity determination of a paternity judgment under this section and enters a judgment of nonpaternity, the petitioner shall send a court-certified true copy of the judgment entered under this section to the State Registrar of the Center for Health Statistics and to the Department of Justice as the state disbursement unit. Upon receipt of the court-certified true copy of the judgment entered under this section, the state registrar shall correct any records maintained by the state registrar that indicate that the male party to the paternity judgment is the father of the child.

Â Â Â Â Â  (13) The court may award to the prevailing party a judgment for reasonable attorney fees and costs, including the cost of any blood tests ordered by the court and paid by the prevailing party.

Â Â Â Â Â  (14) A judgment entered under this section vacating or setting aside the paternity determination of a paternity judgment and determining nonpaternity is not a bar to further proceedings to determine paternity, as otherwise allowed by law.

Â Â Â Â Â  (15) If a man whose paternity of a child has been determined by a paternity judgment has died, an action under this section may not be initiated by or on behalf of the estate of the man.

Â Â Â Â Â  (16) This section does not limit the authority of the court to vacate or set aside a judgment under ORCP 71, to modify a judgment within a reasonable period, to entertain an independent action to relieve a party from a judgment, to vacate or set aside a judgment for fraud upon the court or to render a declaratory judgment under ORS chapter 28.

Â Â Â Â Â  (17) This section shall be liberally construed to the end of achieving substantial justice. [2007 c.454 Â§9]

Â Â Â Â Â  Note: Section 10, chapter 454, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 10. Section 9 of this 2007 Act [109.072] applies to all paternity judgments, as defined in section 9 of this 2007 Act, entered before, on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.454 Â§10]

Â Â Â Â Â  Note: 109.072 was added to and made a part of ORS chapter 109 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.073 Social Security number of parent in paternity order. Except as otherwise provided in ORS 25.020, the Social Security number of a parent who is subject to a paternity determination pursuant to ORS 109.070 (1)(d), (e), (f) or (g) or 416.400 to 416.465 shall be included in the order, judgment or other declaration establishing paternity. [1997 c.746 Â§123; 1999 c.80 Â§94; 2005 c.160 Â§Â§12,18]

Â Â Â Â Â  Note: 109.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.080 [1957 c.411 Â§4; 1959 c.432 Â§64; repealed by 1975 c.640 Â§18]

Â Â Â Â Â  109.090 Interpretation of ORS 109.060 to 109.090. (1) The provisions of ORS 109.060 to 109.090 shall apply to all persons, irrespective of whether they are born before or after August 20, 1957. ORS 109.060 to 109.090 shall not be construed to affect a decree of distribution entered, or any probate proceeding closed, prior to August 20, 1957.

Â Â Â Â Â  (2) ORS 109.060 to 109.090 shall be liberally construed, with the view of effectuating their objects, notwithstanding the rule of common law that statutes in derogation thereof are to be strictly construed. [1957 c.411 Â§Â§5,6; 1983 c.740 Â§11]

Â Â Â Â Â  109.092 Establishing paternity by acknowledgment; mother surrendering child for adoption. When it is determined that a woman is pregnant with a child, the woman and any man to whom she is not married and with whom she engaged in sexual intercourse at approximately the time of conception have an obligation to recognize that the man may be the other person responsible for the conception. During the months of pregnancy, the man may join the woman in acknowledging paternity and assuming the rights and duties of expectant parenthood. If the man acknowledges paternity of the expected child and the woman denies that he is the father or refuses to join him in acknowledging paternity, the man may seek relief under ORS 109.125. If the woman wants the man to join her in acknowledging his paternity of the expected child and the man denies that he is the father or refuses to join her in acknowledging paternity, the woman may seek relief under ORS 109.125. If after the birth of the child the mother decides to surrender the child for adoption and paternity has not been acknowledged as provided in ORS 109.070 (1)(e) or the putative father has not asserted his rights in filiation proceedings, the mother has the right without the consent of the father to surrender the child as provided in ORS 418.270 or to consent to the childÂs adoption. [1975 c.640 Â§2; 1995 c.514 Â§17; 2005 c.160 Â§Â§13,19]

Â Â Â Â Â  109.094 Rights of father when paternity established; procedure when paternity established. Upon the paternity of a child being established in the proceedings, the father shall have the same rights as a father who is or was married to the mother of the child. The clerk of the court shall certify the fact of paternity to the Center for Health Statistics of the Department of Human Services, and the Center for Health Statistics shall prepare a new birth certificate for the child. [1975 c.640 Â§6; 1983 c.709 Â§38]

Â Â Â Â Â  109.096 Notice to putative father when paternity not established. (1) When the paternity of a child has not been established under ORS 109.070, the putative father is entitled to reasonable notice in adoption or other court proceedings concerning the custody of the child, except for juvenile court proceedings, if the petitioner knows, or by the exercise of ordinary diligence should have known:

Â Â Â Â Â  (a) That the child resided with the putative father at any time during the 60 days immediately preceding the initiation of the proceeding, or at any time since the childÂs birth if the child is less than 60 days old when the proceeding is initiated; or

Â Â Â Â Â  (b) That the putative father repeatedly has contributed or tried to contribute to the support of the child during the year immediately preceding the initiation of the proceeding, or during the period since the childÂs birth if the child is less than one year old when the proceeding is initiated.

Â Â Â Â Â  (2) Except as provided in subsection (3) or (4) of this section, a verified statement of the mother of the child or of the petitioner, or an affidavit of another person with knowledge of the facts, filed in the proceeding and asserting that the child has not resided with the putative father, as provided in subsection (1)(a) of this section, and that the putative father has not contributed or tried to contribute to the support of the child, as provided in subsection (1)(b) of this section, is sufficient proof to enable the court to grant the relief sought without notice to the putative father.

Â Â Â Â Â  (3) The putative father is entitled to reasonable notice in a proceeding for the adoption of the child if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics of the Department of Human Services prior to the childÂs being placed in the physical custody of a person or persons for the purpose of adoption by them. If the notice of the initiation of filiation proceedings was not on file at the time of the placement, the putative father is barred from contesting the adoption proceeding.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (3) of this section, the putative father is entitled to reasonable notice in court proceedings concerning the custody of the child, other than juvenile court proceedings, if notice of the initiation of filiation proceedings as required by ORS 109.225 was on file with the Center for Health Statistics prior to the initiation of the proceedings.

Â Â Â Â Â  (5) Notice under this section is not required to be given to a putative father who was a party to filiation proceedings under ORS 109.125 that were dismissed or resulted in a finding that he was not the father of the child.

Â Â Â Â Â  (6) The notice required under this section shall be given in the manner provided in ORS 109.330.

Â Â Â Â Â  (7) No notice given under this section need disclose the name of the mother of the child.

Â Â Â Â Â  (8) A putative father has the primary responsibility to protect his rights, and nothing in this section shall be used to set aside an act of a permanent nature including, but not limited to, adoption or termination of parental rights, unless the father establishes within one year after the entry of the final judgment or order fraud on the part of a petitioner in the proceeding with respect to matters specified in subsections (1) to (5) of this section. [1975 c.640 Â§7; 1979 c.491 Â§1; 1983 c.709 Â§39; 1995 c.90 Â§1; 2003 c.576 Â§137; 2005 c.160 Â§5]

Â Â Â Â Â  109.098 Objection of putative father in proceeding referred to in ORS 109.096; effect of failure to appear and object. (1) If a putative father of a child by due appearance in a proceeding of which he is entitled to notice under ORS 109.096 objects to the relief sought, the court:

Â Â Â Â Â  (a) May stay the adoption or other court proceeding to await the outcome of the filiation proceedings only if notice of the initiation of filiation proceedings was on file as required by ORS 109.096 (3) or (4).

Â Â Â Â Â  (b) Shall, if filiation proceedings are not pending, inquire as to the paternity of the child, the putative fatherÂs past endeavors to fulfill his obligation to support the child and to contribute to the pregnancy-related medical expenses, the period that the child has lived with the putative father, the putative fatherÂs fitness to care for and rear the child and whether the putative father is willing to be declared the father of the child and to assume the responsibilities of a father.

Â Â Â Â Â  (2) If after inquiry under subsection (1)(b) of this section the court finds:

Â Â Â Â Â  (a) That the putative father is the father of the child and is fit and willing to assume the responsibilities of a father, it shall have the power:

Â Â Â Â Â  (A) Upon the request of the putative father, to declare his paternity and to certify the fact of paternity in the manner provided in ORS 109.094; and

Â Â Â Â Â  (B) To award custody of the child to the mother or the father as may be in the best interests of the child, or to take any other action which the court may take if the parents are or were married to each other.

Â Â Â Â Â  (b) That the putative father is not the father of the child, it may grant the relief sought in the proceeding without the putative fatherÂs consent.

Â Â Â Â Â  (c) That the putative father is the natural father of the child but is not fit or willing to assume the responsibilities of a father, it may grant the relief sought in the proceeding or any other relief that the court deems to be in the best interests of the child, notwithstanding the fatherÂs objection.

Â Â Â Â Â  (3) If a putative father of a child is given the notice of a proceeding required by ORS 109.096 and he fails to enter due appearance and to object to the relief sought therein within the time specified in the notice, the court may grant the relief sought without the putative fatherÂs consent. [1975 c.640 Â§8; 1995 c.90 Â§2; 2005 c.160 Â§6]

Â Â Â Â Â  109.100 Petition for support; effect of judgment; parties. (1) Any minor child or the administrator may, in accordance with ORCP 27 A, apply to the circuit court in the county in which the child resides, or in which the natural or adoptive father or mother of the child may be found, for an order upon the childÂs father or mother, or both, to provide for the childÂs support. The child or the administrator may apply for the order by filing in the county a petition setting forth the facts and circumstances relied upon for the order. If satisfied that a just cause exists, the court shall direct that the father or mother appear at a time set by the court to show cause why an order of support should not be entered in the matter.

Â Â Â Â Â  (2) The petitioner shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.103, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor child.

Â Â Â Â Â  (3) The petitioner shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The petitioner shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4) The judgment of a court under subsection (1) of this section is final as to any installment or payment of money that has accrued up to the time either party makes a motion to set aside, alter or modify the judgment, and the court may not set aside, alter or modify the judgment, or any portion thereof, that provides for any payment of money that has accrued prior to the filing of the motion.

Â Â Â Â Â  (5) The provisions of ORS 108.120 and 108.130 apply to proceedings under subsection (1) of this section.

Â Â Â Â Â  (6) In any proceeding under this section, both the childÂs physical and legal custodians are parties to the action. [1963 c.497 Â§2; 1975 c.458 Â§14; 1979 c.90 Â§2; 1979 c.284 Â§100; 1989 c.812 Â§7; 1993 c.596 Â§20; 2003 c.73 Â§55a; 2003 c.116 Â§8; 2003 c.576 Â§244]

Â Â Â Â Â  109.103 Proceeding to determine custody or support of child. (1) If a child is born to an unmarried woman and paternity has been established under ORS 109.070, or if a child is born to a married woman by a man other than her husband and the manÂs paternity has been established under ORS 109.070, either parent may initiate a civil proceeding to determine the custody or support of, or parenting time with, the child. The proceeding shall be brought in the circuit court of the county in which the child resides or is found or in the circuit court of the county in which either parent resides. The parents have the same rights and responsibilities regarding the custody and support of, and parenting time with, their child that married or divorced parents would have, and the provisions of ORS 107.093 to 107.425 that relate to custody, support and parenting time apply to the proceeding.

Â Â Â Â Â  (2) A parent may initiate the proceeding by filing with the court a petition setting forth the facts and circumstances upon which the parent relies. The parent shall state in the petition, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including one brought under ORS 109.100, 109.165, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child.

Â Â Â Â Â  (3) The parent shall include with the petition a certificate regarding any pending support proceeding and any existing support order. The parent shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4) When a parent initiates a proceeding under this section and the child support rights of one of the parents or of the child have been assigned to the state, the parent initiating the proceeding shall serve, by mail or personal delivery, a copy of the petition on the Administrator of the Division of Child Support or on the branch office providing support services to the county in which the suit is filed. [1975 c.640 Â§9; 2003 c.116 Â§9; 2003 c.572 Â§15; 2007 c.454 Â§2]

Â Â Â Â Â  109.105 [1969 c.461 Â§1; renumbered 109.610]

Â Â Â Â Â  109.110 [Amended by 1961 c.338 Â§1; 1967 c.534 Â§14; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.112 Mother, father or putative father deemed to have attained majority. The mother, father or putative father of a child shall be deemed to have attained majority and, regardless of age, may give authorizations, releases or waivers, or enter into agreements, in adoption, juvenile court, filiation or other proceedings concerning the care or custody of the child. [1975 c.640 Â§10]

Â Â Â Â Â  109.115 [1969 c.271 Â§2; renumbered 109.620]

Â Â Â Â Â  109.116 Validity of putative fatherÂs authorization, release or waiver. Any authorization, release or waiver given by the putative father with reference to the custody or adoption of the child or the termination of parental rights shall be valid even if given prior to the childÂs birth. [1975 c.640 Â§11]

Â Â Â Â Â  109.118 Validity of decrees or orders entered prior to July 3, 1975, concerning custody, adoption or permanent commitment of child. All decrees or orders heretofore entered in any court of this state concerning the custody, adoption or permanent commitment of a child are hereby declared valid upon the expiration of 30 days after July 3, 1975, notwithstanding that notice was not given to the putative father of the child. [1975 c.640 Â§13]

Â Â Â Â Â  109.119 Rights of person who establishes emotional ties creating child-parent relationship or ongoing personal relationship; presumption regarding legal parent; motion for intervention. (1) Except as otherwise provided in subsection (9) of this section, any person, including but not limited to a related or nonrelated foster parent, stepparent, grandparent or relative by blood or marriage, who has established emotional ties creating a child-parent relationship or an ongoing personal relationship with a child may petition or file a motion for intervention with the court having jurisdiction over the custody, placement or guardianship of that child, or if no such proceedings are pending, may petition the court for the county in which the child resides, for an order providing for relief under subsection (3) of this section.

Â Â Â Â Â  (2)(a) In any proceeding under this section, there is a presumption that the legal parent acts in the best interest of the child.

Â Â Â Â Â  (b) In an order granting relief under this section, the court shall include findings of fact supporting the rebuttal of the presumption described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The presumption described in paragraph (a) of this subsection does not apply in a proceeding to modify an order granting relief under this section.

Â Â Â Â Â  (3)(a) If the court determines that a child-parent relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by a preponderance of the evidence, the court shall grant custody, guardianship, right of visitation or other right to the person having the child-parent relationship, if to do so is in the best interest of the child. The court may determine temporary custody of the child or temporary visitation rights under this paragraph pending a final order.

Â Â Â Â Â  (b) If the court determines that an ongoing personal relationship exists and if the court determines that the presumption described in subsection (2)(a) of this section has been rebutted by clear and convincing evidence, the court shall grant visitation or contact rights to the person having the ongoing personal relationship, if to do so is in the best interest of the child. The court may order temporary visitation or contact rights under this paragraph pending a final order.

Â Â Â Â Â  (4)(a) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award visitation or contact rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

Â Â Â Â Â  (A) The petitioner or intervenor is or recently has been the childÂs primary caretaker;

Â Â Â Â Â  (B) Circumstances detrimental to the child exist if relief is denied;

Â Â Â Â Â  (C) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor;

Â Â Â Â Â  (D) Granting relief would not substantially interfere with the custodial relationship; or

Â Â Â Â Â  (E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

Â Â Â Â Â  (b) In deciding whether the presumption described in subsection (2)(a) of this section has been rebutted and whether to award custody, guardianship or other rights over the objection of the legal parent, the court may consider factors including, but not limited to, the following, which may be shown by the evidence:

Â Â Â Â Â  (A) The legal parent is unwilling or unable to care adequately for the child;

Â Â Â Â Â  (B) The petitioner or intervenor is or recently has been the childÂs primary caretaker;

Â Â Â Â Â  (C) Circumstances detrimental to the child exist if relief is denied;

Â Â Â Â Â  (D) The legal parent has fostered, encouraged or consented to the relationship between the child and the petitioner or intervenor; or

Â Â Â Â Â  (E) The legal parent has unreasonably denied or limited contact between the child and the petitioner or intervenor.

Â Â Â Â Â  (5) In addition to the other rights granted under this section, a stepparent with a child-parent relationship who is a party in a dissolution proceeding may petition the court having jurisdiction for custody or visitation under this section or may petition the court for the county in which the child resides for adoption of the child. The stepparent may also file for post-judgment modification of a judgment relating to child custody.

Â Â Â Â Â  (6)(a) A motion for intervention filed under this section shall comply with ORCP 33 and state the grounds for relief under this section.

Â Â Â Â Â  (b) Costs for the representation of an intervenor under this section may not be charged against funds appropriated for public defense services.

Â Â Â Â Â  (7) In a proceeding under this section, the court may:

Â Â Â Â Â  (a) Cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist the parties in creating and implementing parenting plans under ORS 107.425 (3).

Â Â Â Â Â  (b) Assess against a party reasonable attorney fees and costs for the benefit of another party.

Â Â Â Â Â  (8) When a petition or motion to intervene is filed under this section seeking guardianship or custody of a child who is a foreign national, the petitioner or intervenor shall serve a copy of the petition or motion on the consulate for the childÂs country.

Â Â Â Â Â  (9) This section does not apply to proceedings under ORS chapter 419B.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂChild-parent relationshipÂ means a relationship that exists or did exist, in whole or in part, within the six months preceding the filing of an action under this section, and in which relationship a person having physical custody of a child or residing in the same household as the child supplied, or otherwise made available to the child, food, clothing, shelter and incidental necessaries and provided the child with necessary care, education and discipline, and which relationship continued on a day-to-day basis, through interaction, companionship, interplay and mutuality, that fulfilled the childÂs psychological needs for a parent as well as the childÂs physical needs. However, a relationship between a child and a person who is the nonrelated foster parent of the child is not a child-parent relationship under this section unless the relationship continued over a period exceeding 12 months.

Â Â Â Â Â  (b) ÂCircumstances detrimental to the childÂ includes but is not limited to circumstances that may cause psychological, emotional or physical harm to a child.

Â Â Â Â Â  (c) ÂGrandparentÂ means the legal parent of the childÂs legal parent.

Â Â Â Â Â  (d) ÂLegal parentÂ means a parent as defined in ORS 419A.004 whose rights have not been terminated under ORS 419B.500 to 419B.524.

Â Â Â Â Â  (e) ÂOngoing personal relationshipÂ means a relationship with substantial continuity for at least one year, through interaction, companionship, interplay and mutuality. [1985 c.516 Â§2; 1987 c.810 Â§1; 1993 c.372 Â§1; 1997 c.92 Â§1; 1997 c.479 Â§1; 1997 c.873 Â§20; 1999 c.569 Â§6; 2001 c.873 Â§Â§1,1a,1e; 2003 c.143 Â§Â§1,2; 2003 c.231 Â§Â§4,5; 2003 c.576 Â§Â§138,139]

Â Â Â Â Â  109.120 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.121 [1979 c.776 Â§2; 1983 c.369 Â§2; 1987 c.810 Â§2; 1993 c.33 Â§291; 1999 c.477 Â§1; 1999 c.569 Â§7; repealed by 2001 c.873 Â§2]

Â Â Â Â Â  109.123 [1979 c.776 Â§3; repealed by 2001 c.873 Â§2]

FILIATION PROCEEDINGS

Â Â Â Â Â  109.124 Definitions for ORS 109.124 to 109.230. As used in ORS 109.124 to 109.230, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChild attending schoolÂ has the meaning given that term in ORS 107.108.

Â Â Â Â Â  (2) ÂChild born out of wedlockÂ means a child born to an unmarried woman or to a married woman by a man other than her husband.

Â Â Â Â Â  (3) ÂRespondentÂ may include, but is not limited to, one or more persons who may be the father of a child born out of wedlock, the husband of a woman who has or may have a child born out of wedlock, the mother of a child born out of wedlock, the woman pregnant with a child who may be born out of wedlock, or the duly appointed and acting guardian of the child or conservator of the childÂs estate. [1979 c.246 Â§4; 1983 c.762 Â§1; 1995 c.79 Â§38; 1995 c.343 Â§24; 1995 c.514 Â§18; 1997 c.704 Â§56; 2005 c.160 Â§Â§14,20; 2007 c.454 Â§3]

Â Â Â Â Â  109.125 Who may initiate proceedings; petition; parties. (1) Any of the following may initiate proceedings under this section:

Â Â Â Â Â  (a) A mother of a child born out of wedlock or a woman pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (b) The duly appointed and acting guardian of the child, conservator of the childÂs estate or a guardian ad litem, if the guardian or conservator has the physical custody of the child or is providing support for the child;

Â Â Â Â Â  (c) The administrator, as defined in ORS 25.010;

Â Â Â Â Â  (d) A man claiming to be the father of a child born out of wedlock or of an unborn child who may be born out of wedlock; or

Â Â Â Â Â  (e) The minor child by a guardian ad litem.

Â Â Â Â Â  (2) Proceedings shall be initiated by the filing of a duly verified petition of the initiating party. The petition shall contain:

Â Â Â Â Â  (a) If the initiating party is one of those specified in subsection (1)(a), (b), (c) or (e) of this section:

Â Â Â Â Â  (A) The name of the mother of the child born out of wedlock or the woman pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (B) The name of the motherÂs husband if the child is alleged to be a child born to a married woman by a man other than her husband;

Â Â Â Â Â  (C) Facts showing the petitionerÂs status to initiate proceedings;

Â Â Â Â Â  (D) A statement that a respondent is the father;

Â Â Â Â Â  (E) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (F) A statement of the specific relief sought.

Â Â Â Â Â  (b) If the initiating party is a man specified in subsection (1)(d) of this section:

Â Â Â Â Â  (A) The name of the mother of the child born out of wedlock or the woman pregnant with a child who may be born out of wedlock;

Â Â Â Â Â  (B) The name of the motherÂs husband if the child is alleged to be a child born to a married woman by a man other than her husband;

Â Â Â Â Â  (C) A statement that the initiating party is the father of the child and accepts the same responsibility for the support and education of the child and for all pregnancy-related expenses that he would have if the child were born to him in lawful wedlock;

Â Â Â Â Â  (D) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (E) A statement of the specific relief sought.

Â Â Â Â Â  (3) When proceedings are initiated by the administrator, as defined in ORS 25.010, the state and the childÂs mother and putative father are parties.

Â Â Â Â Â  (4) When a proceeding is initiated under this section and the child support rights of one of the parties or of the child at issue have been assigned to the state, a true copy of the petition shall be served by mail or personal delivery on the Administrator of the Division of Child Support of the Department of Justice or on the branch office providing support services to the county in which the suit is filed.

Â Â Â Â Â  (5) A man whose paternity of a child has been established under ORS 109.070 is a necessary party to proceedings initiated under this section unless the paternity has been disestablished before the proceedings are initiated. [1969 c.619 Â§1; 1971 c.191 Â§1; 1971 c.401 Â§3; 1971 c.779 Â§79; 1973 c.823 Â§105; 1975 c.458 Â§15a; 1975 c.640 Â§4a; 1979 c.90 Â§3; 1979 c.246 Â§5; 1983 c.762 Â§2; 1993 c.596 Â§21; 2001 c.334 Â§6; 2003 c.73 Â§56; 2007 c.454 Â§4]

Â Â Â Â Â  109.130 [Amended by 1967 c.534 Â§15; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.133 [1989 c.479 Â§2; renumbered 109.672 in 1991]

Â Â Â Â Â  109.135 Circuit court jurisdiction; equity suit; place of commencement. (1) All filiation proceedings shall be commenced in the circuit court and shall for all purposes be deemed suits in equity. Unless otherwise specifically provided by statute, the proceedings shall be conducted pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (2) All filiation proceedings shall be commenced and tried in the county where either the initiating party or the child resides. [1969 c.619 Â§Â§2,3,7; 1971 c.191 Â§2; 1979 c.246 Â§6; 1981 s.s. c.3 Â§104; 1983 c.762 Â§3; 1999 c.80 Â§22]

Â Â Â Â Â  109.140 [Amended by 1959 c.638 Â§10; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.145 Court may proceed despite failure to appear; evidence required. If a respondent fails to answer or fails to appear at trial, the court shall have the power to proceed accordingly. In such case, the court may make a determination of paternity and may impose such obligations on the respondent as it deems reasonable. In all such cases corroborating evidence in addition to the testimony of the parent or expectant parent shall be required to establish paternity and the court may, in its discretion, order such investigation or the production of such evidence as it deems appropriate to establish a proper basis for relief. The testimony of the parent or expectant parent and the corroborating evidence may be presented by affidavit. [1969 c.619 Â§4; 1975 c.640 Â§14; 1983 c.762 Â§4]

Â Â Â Â Â  109.150 [Amended by 1961 c.338 Â§2; 1967 c.534 Â§16; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.153 [1973 c.827 Â§12g; 1981 c.669 Â§3; repealed by 1983 c.762 Â§10]

Â Â Â Â Â  109.155 Hearing; order for payment for support of child and other costs; policy regarding settlement; enforcement of settlement terms; remedies. (1) The court, in a private hearing, shall first determine the issue of paternity. If the respondent admits the paternity, the admission shall be reduced to writing, verified by the respondent and filed with the court. If the paternity is denied, corroborating evidence, in addition to the testimony of the parent or expectant parent, shall be required.

Â Â Â Â Â  (2) If the court finds, from a preponderance of the evidence, that the petitioner or the respondent is the father of the child who has been, or who may be born out of wedlock, the court shall then proceed to a determination of the appropriate relief to be granted. The court may approve any settlement agreement reached between the parties and incorporate the agreement into any judgment rendered, and the court may order such investigation or the production of such evidence as the court deems appropriate to establish a proper basis for relief.

Â Â Â Â Â  (3) The court, in its discretion, may postpone the hearing from time to time to facilitate any investigation or the production of such evidence as it deems appropriate.

Â Â Â Â Â  (4) The court may order either parent to pay such sum as the court deems appropriate for the past and future support and maintenance of the child during the childÂs minority and while the child is attending school, as defined in ORS 107.108, and the reasonable and necessary expenses incurred or to be incurred in connection with prenatal care, expenses attendant with the birth and postnatal care. The court may grant the prevailing party reasonable costs of suit, which may include expert witness fees, and reasonable attorney fees at trial and on appeal. The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school.

Â Â Â Â Â  (5) An affidavit certifying the authenticity of documents substantiating expenses set forth in subsection (4) of this section is prima facie evidence to establish the authenticity of the documents.

Â Â Â Â Â  (6)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under this section, the court may enforce the terms set forth in a stipulated judgment of paternity signed by the parties, a judgment of paternity resulting from a settlement on the record or a judgment of paternity incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce a judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to set aside, alter or modify a judgment under ORS 109.165 or to seek enforcement of an ancillary agreement to the judgment.

Â Â Â Â Â  (7) If a manÂs paternity of a child has been established under ORS 109.070 and the paternity has not been disestablished before proceedings are initiated under ORS 109.125, the court may not render a judgment under ORS 109.124 to 109.230 establishing another manÂs paternity of the child unless the judgment also disestablishes the paternity established under ORS 109.070. [1969 c.619 Â§5; 1971 c.137 Â§1; 1971 c.191 Â§3; 1973 c.827 Â§12h; 1975 c.640 Â§15; 1981 c.897 Â§33; 1983 c.762 Â§5; 1989 c.417 Â§2; 1997 c.704 Â§57; 1999 c.80 Â§23; 2001 c.203 Â§6; 2003 c.576 Â§140; 2007 c.454 Â§5]

Â Â Â Â Â  109.160 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.165 Vacation or modification of judgment; policy regarding settlement; enforcement of settlement terms; remedies. (1) Upon motion of either party, the court may set aside, alter or modify any portion of the judgment that provides for the support of the minor child or child attending school, as defined in ORS 107.108. As to any installment or payment of money that has accrued up to the time the nonmoving party, other than the state, is served with a motion to set aside, alter or modify the judgment, the judgment is final and the court may not change it. However, the court may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child. A child attending school is a party for purposes of this section.

Â Â Â Â Â  (2) The moving party shall state in the motion, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child, including a proceeding brought under ORS 25.287, 109.100, 125.025, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child, other than the judgment the party is moving to set aside, alter or modify.

Â Â Â Â Â  (3) The moving party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the judgment the party is moving to set aside, alter or modify. The party shall use a certificate that is in a form established by court rule and include information required by court rule and subsection (2) of this section.

Â Â Â Â Â  (4)(a) It is the policy of this state:

Â Â Â Â Â  (A) To encourage the settlement of cases brought under this section; and

Â Â Â Â Â  (B) For courts to enforce the terms of settlements described in paragraph (b) of this subsection to the fullest extent possible, except when to do so would violate the law or would clearly contravene public policy.

Â Â Â Â Â  (b) In a proceeding under subsection (1) of this section, the court may enforce the terms set forth in a stipulated order or judgment signed by the parties, an order or judgment resulting from a settlement on the record or an order or judgment incorporating a settlement agreement:

Â Â Â Â Â  (A) As contract terms using contract remedies;

Â Â Â Â Â  (B) By imposing any remedy available to enforce an order or judgment, including but not limited to contempt; or

Â Â Â Â Â  (C) By any combination of the provisions of subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (c) A party may seek to enforce an agreement and obtain remedies described in paragraph (b) of this subsection by filing a motion, serving notice on the other party in the manner provided by ORCP 7 and, if a remedy under paragraph (b)(B) of this subsection is sought, complying with the statutory requirements for that remedy. All claims for relief arising out of the same acts or omissions must be joined in the same proceeding.

Â Â Â Â Â  (d) Nothing in paragraph (b) or (c) of this subsection limits a partyÂs ability, in a separate proceeding, to file a motion to modify an order or judgment under subsection (1) of this section or to seek enforcement of an ancillary agreement to the order or judgment. [1969 c.619 Â§6; 1973 c.827 Â§12i; 1989 c.812 Â§8; 1997 c.704 Â§58; 1997 c.707 Â§22; 2001 c.203 Â§8; 2003 c.116 Â§10; 2003 c.419 Â§3; 2003 c.576 Â§141]

Â Â Â Â Â  109.170 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.175 Determination of legal custody after paternity established. (1) If paternity of a child born out of wedlock is established pursuant to a petition filed under ORS 109.125 or an order or judgment entered pursuant to ORS 109.124 to 109.230 or ORS 416.400 to 416.465, or if paternity is established by the filing of a voluntary acknowledgment of paternity as provided by ORS 109.070 (1)(e), the parent with physical custody at the time of filing of the petition or the notice under ORS 416.415, or the parent with physical custody at the time of the filing of the voluntary acknowledgment of paternity, has sole legal custody until a court specifically orders otherwise. The first time the court determines who should have legal custody, neither parent shall have the burden of proving a change of circumstances. The court shall give primary consideration to the best interests and welfare of the child and shall consider all the standards set out in ORS 107.137.

Â Â Â Â Â  (2) In any proceeding under this section, the court may cause an investigation, examination or evaluation to be made under ORS 107.425 or may appoint an individual or a panel or may designate a program to assist the court in creating parenting plans or resolving disputes regarding parenting time and to assist parents in creating and implementing parenting plans under ORS 107.425 (3). [1983 c.761 Â§11; 1985 c.671 Â§42; 1995 c.608 Â§4; 1999 c.59 Â§25; 1999 c.569 Â§8; 2001 c.833 Â§3; 2005 c.160 Â§Â§15,21]

Â Â Â Â Â  109.180 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.190 [Amended by 1961 c.338 Â§3; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.200 [Amended by 1961 c.338 Â§4; repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.210 [Repealed by 1969 c.619 Â§15]

Â Â Â Â Â  109.220 [Amended by 1961 c.338 Â§5; 1969 c.619 Â§12; repealed by 1979 c.87 Â§1]

Â Â Â Â Â  109.225 Notice to Center for Health Statistics after petition filed; filing notice. (1) After filing the petition, the petitioner shall cause the Center for Health Statistics of the Department of Human Services to be served by mail with a notice setting forth the court in which the petition was filed, the date of the filing therein, the case number, the full name and address of the child, the date and place of the childÂs birth, or if the child is not yet born, the date and place of the childÂs conception and the probable date of the childÂs birth, the full names and addresses of the childÂs alleged parents, and the names and addresses of the petitioner and of the respondents in the proceedings.

Â Â Â Â Â  (2) The Center for Health Statistics shall file immediately the notice, or a copy thereof, with the record of the birth of the child or in the same manner as its filing of records of birth if the center does not have a record of the birth. The center shall only provide the information contained in the notice to persons whose names appear in the notice or to persons or agencies showing a legitimate interest in the parent-child relationship including, but not limited to, parties to adoption, juvenile court or heirship proceedings. [1975 c.640 Â§5; 1983 c.709 Â§40; 1983 c.762 Â§6; 1991 c.484 Â§1]

Â Â Â Â Â  109.230 Legality of contract between mother and father of child born out of wedlock. Any contract between the mother and father of a child born out of wedlock is a legal contract, and the admission by the father of his fatherhood of the child is sufficient consideration to support the contract. [Amended by 1961 c.338 Â§6]

Â Â Â Â Â  109.231 Records open to public. Records of filiation proceedings filed in circuit court shall be open for inspection by any person without order of the court. [1993 c.138 Â§2]

Â Â Â Â Â  Note: 109.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.235 [1975 c.640 Â§12; renumbered 109.308 in 2001]

Â Â Â Â Â  109.237 Attorney fees. In any proceeding brought to modify or compel compliance with an order of the court issued under ORS 109.124 to 109.230, the court may render judgment awarding to a party, or directly to the partyÂs attorney, a sum of money determined to be reasonable as an attorney fee and costs and expenses of suit, which judgment may include expert witness fees, in preparation for and at trial and on appeal. [1989 c.417 Â§1]

Â Â Â Â Â  Note: 109.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ARTIFICIAL INSEMINATION

Â Â Â Â Â  109.239 Rights and obligations of children resulting from artificial insemination; rights and obligations of donor of semen. If the donor of semen used in artificial insemination is not the motherÂs husband:

Â Â Â Â Â  (1) Such donor shall have no right, obligation or interest with respect to a child born as a result of the artificial insemination; and

Â Â Â Â Â  (2) A child born as a result of the artificial insemination shall have no right, obligation or interest with respect to such donor. [1977 c.686 Â§5]

Â Â Â Â Â  Note: 109.239 to 109.247 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.243 Relationship of child resulting from artificial insemination to motherÂs husband. The relationship, rights and obligation between a child born as a result of artificial insemination and the motherÂs husband shall be the same to all legal intents and purposes as if the child had been naturally and legitimately conceived by the mother and the motherÂs husband if the husband consented to the performance of artificial insemination. [1977 c.686 Â§6]

Â Â Â Â Â  Note: See note under 109.239.

Â Â Â Â Â  109.247 Application of law to children resulting from artificial insemination. Except as may be otherwise provided by a judicial decree entered in any action filed before October 4, 1977, the provisions of ORS 109.239 to 109.247, 677.355 to 677.365 and 677.990 (3) apply to all persons conceived as a result of artificial insemination. [1977 c.686 Â§7]

Â Â Â Â Â  Note: See note under 109.239.

UNIFORM ACT ON BLOOD TESTS TO DETERMINE PATERNITY

Â Â Â Â Â  109.250 Short title. ORS 109.250 to 109.262 may be cited as the Uniform Act on Blood Tests to Determine Paternity. [1953 c.628 Â§7]

Â Â Â Â Â  109.251 ÂBlood testsÂ defined. As used in ORS 109.250 to 109.262, Âblood testsÂ includes any test for genetic markers to determine paternity of a type generally acknowledged as reliable by accreditation bodies designated by the Department of Human Services in compliance with the United States Secretary of Health and Human Services, and performed by a laboratory approved by such accreditation body. ÂBlood testsÂ includes but is not limited to the Human Leucocyte Antigen Test, the deoxyribonucleic acid test and any test that extracts genetic material from any human tissue. [1981 c.401 Â§2; 1995 c.608 Â§5; 1999 c.80 Â§24]

Â Â Â Â Â  109.252 Authority for blood test; effect of refusal to submit to test; payment for test. (1) Unless the court or administrator finds good cause not to proceed in a proceeding under ORS 109.125 to 109.230 and 416.400 to 416.465, in which paternity is a relevant fact, the court or administrator, as defined in ORS 25.010, upon the courtÂs or administratorÂs own initiative or upon suggestion made by or on behalf of any person whose blood is involved may, or upon motion of any party to the action made at a time so as not to delay the proceedings unduly shall, order the mother, child, alleged father and any other named respondent who may be the father to submit to blood tests. If any person refuses to submit to such tests, the court or administrator may resolve the question of paternity against such person or enforce the courtÂs or administratorÂs order if the rights of others and the interests of justice so require.

Â Â Â Â Â  (2) When child support enforcement services are being provided under ORS 25.080, the Child Support Program shall pay any costs for blood tests subject to recovery from the party who requested the tests. If the original test result is contested prior to the entry of an order establishing paternity, the court or administrator shall order additional testing upon request and advance payment by the party making the request. [1953 c.628 Â§1; 1969 c.619 Â§13; 1983 c.762 Â§7; 1985 c.671 Â§43; 1999 c.80 Â§25; 2001 c.455 Â§18; 2007 c.71 Â§28]

Â Â Â Â Â  109.254 Selection of experts to make tests; admissible evidence. (1) The tests shall be made by experts qualified as examiners of genetic markers who shall be appointed by the court or administrator, as defined in ORS 25.010. Any party or person at whose suggestion the tests have been ordered may demand that other experts, qualified as examiners of genetic markers, perform independent tests under order of the court or administrator, the results of which may be offered in evidence. The number and qualifications of such experts shall be determined by the court or administrator.

Â Â Â Â Â  (2) The blood test results and the conclusions and explanations of the blood test experts are admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy, unless a written challenge to the testing procedure or the results of the blood test has been filed with the court and delivered to opposing counsel at least 10 days before any hearing set to determine the issue of paternity. Failure to make such timely challenge constitutes a waiver of the right to have the experts appear in person and is not grounds for a continuance of the hearing to determine paternity. A copy of the results, conclusions and explanations must be furnished to both parties or their counsel at least 20 days before the date of the hearing for this subsection to apply. The court for good cause or the parties may waive the time limits established by this subsection.

Â Â Â Â Â  (3) An affidavit documenting the chain of custody of the specimens is prima facie evidence to establish the chain of custody. [1953 c.628 Â§2; 1981 c.401 Â§3; 1985 c.671 Â§44; 1999 c.80 Â§26; 2001 c.455 Â§19]

Â Â Â Â Â  109.256 Compensation of experts. (1) The compensation of each expert witness appointed by the court or administrator shall be fixed at a reasonable amount. It shall be paid as the court or administrator shall order. The court or administrator may order that the costs of blood tests be paid by the parties in such proportions and at such times as it shall prescribe, or that the proportion of any party be paid by the county in which the proceedings are had, and that, after payment by the parties or such county or both, all or part or none of it be taxed as costs in the action.

Â Â Â Â Â  (2) The fee of an expert witness called by a party but not appointed by the court or administrator shall be paid by the party calling the witness but shall not be taxed as costs in the action. [1953 c.628 Â§3; 1983 c.762 Â§8; 1985 c.671 Â§44a]

Â Â Â Â Â  109.258 Effect of test results. A disputable presumption of paternity is created if one or more blood tests result in a cumulative paternity index of 99 or greater. If the court or administrator finds that the conclusions of all the experts, as disclosed by the evidence based upon the tests, are that the alleged father is not the father of the child, the question of paternity shall be resolved accordingly. If the experts disagree in their findings or conclusions, the question shall be submitted upon all the evidence. [1953 c.628 Â§4; 1985 c.671 Â§44b; 1999 c.80 Â§27]

Â Â Â Â Â  109.259 Temporary child support pending determination of paternity. Notwithstanding the objections of a party to an order that seeks to establish paternity, if the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, the evidence of the blood tests together with the testimony of a parent is a sufficient basis upon which to presume paternity for establishing temporary support. Upon the motion of a party, the court shall enter a temporary order requiring the alleged father to provide support pending the determination of parentage by the court. In determining the amount of support, the court shall use the formula established under ORS 25.275. [1997 c.746 Â§24b; 1999 c.80 Â§88]

Â Â Â Â Â  Note: 109.259 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.260 Applicability to criminal actions. ORS 109.250 to 109.262 shall apply to criminal cases subject to the following limitations and provisions:

Â Â Â Â Â  (1) An order for the tests shall be made only upon application of a party or on the courtÂs initiative.

Â Â Â Â Â  (2) The compensation of the experts shall be paid by the county in which the proceedings are had under order of court.

Â Â Â Â Â  (3) The court may direct a verdict of acquittal upon the conclusions of all the experts under the provisions of ORS 109.258, otherwise the case shall be submitted for determination upon all evidence. [1953 c.628 Â§5]

Â Â Â Â Â  109.262 Uniformity of interpretation. The Uniform Act on Blood Tests to Determine Paternity shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1953 c.628 Â§6]

Â Â Â Â Â  109.264 Parties. In any action under ORS 109.250 to 109.262, the mother, putative father and the state are parties. [1993 c.596 Â§23]

ADOPTION

Â Â Â Â Â  109.304 Definitions for ORS 109.305 to 109.410; information in placement report. As used in ORS 109.305 to 109.410, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂHome studyÂ means an investigation conducted by the Department of Human Services or by an
Oregon
licensed adoption agency that:

Â Â Â Â Â  (a) Provides information to a prospective adoptive parent about adoption;

Â Â Â Â Â  (b) Includes investigation and study by the department or by an
Oregon
licensed adoption agency concerning a prospective parentÂs suitability to adopt;

Â Â Â Â Â  (c) Includes a written report concerning the prospective parentÂs suitability to adopt; and

Â Â Â Â Â  (d) Is completed before the petition for adoption is filed.

Â Â Â Â Â  (2) ÂPlacement reportÂ means a written report prepared by the department or by an Oregon licensed adoption agency after the petition for adoption has been filed that includes the departmentÂs or the agencyÂs recommendation to the court concerning whether the court should grant the petition for adoption based upon the departmentÂs or the agencyÂs evaluation of:

Â Â Â Â Â  (a) The status and adjustment of the child; and

Â Â Â Â Â  (b) The status and adjustment of the childÂs prospective adoptive parent.

Â Â Â Â Â  (3) Information gathered by the department or by an
Oregon
licensed adoption agency during the preparation of the placement report may include information concerning the childÂs social, medical and genetic history and the birth parentÂs history as may be required by ORS 109.312 or 109.342. [1993 c.717 Â§8]

Â Â Â Â Â  109.305 Interpretation of adoption laws; agreement for continuing contact. (1) The rule that statutes in derogation of common law are to be strictly construed does not apply to the adoption laws of this state.

Â Â Â Â Â  (2) An adoptive parent and a birth parent may enter into a written agreement, approved by the court, to permit continuing contact between the birth relatives and the child or adoptive parents.

Â Â Â Â Â  (3) If the child is within the jurisdiction of the juvenile court under ORS 419B.100, an adoptive parent and a birth relative may enter into a written agreement, approved by the court, to permit continuing contact between the birth relatives and the child or adoptive parents. A birth relative that enters into an agreement under this subsection must have established emotional ties creating an ongoing personal relationship, as defined in ORS 109.119, with the child. If the child is under one year of age, the ongoing personal relationship between the birth relative and the child must have continued for at least half of the childÂs life.

Â Â Â Â Â  (4) If the child is 14 years of age or older, an agreement made under this section may not be entered into without the consent of the child.

Â Â Â Â Â  (5) As used in this section, Âbirth relativeÂ includes a birth parent, grandparent, sibling and other member of the childÂs birth family.

Â Â Â Â Â  (6) The court may show approval of an agreement made under this section by incorporating the agreement by reference and indicating the courtÂs approval of the agreement in the adoption judgment.

Â Â Â Â Â  (7) Failure to comply with the terms of an agreement made under this section is not grounds for setting aside an adoption judgment or revocation of a written consent to an adoption.

Â Â Â Â Â  (8)(a) An agreement made under this section may be enforced by a civil action. However, before a court may enter an order requiring compliance with the agreement, the court must find that the party seeking enforcement participated, or attempted to participate, in good faith in mediating the dispute giving rise to the action prior to filing the civil action.

Â Â Â Â Â  (b) The court may modify an agreement made under this section if the court finds that the modification is necessary to serve the best interests of the adopted child, that the party seeking modification participated, or attempted to participate, in good faith in mediation prior to seeking modification of the agreement and that:

Â Â Â Â Â  (A) The modification is agreed to by all parties to the original agreement; or

Â Â Â Â Â  (B) Exceptional circumstances have arisen since the parties entered into the agreement that justify modification of the agreement.

Â Â Â Â Â  (9) The Department of Human Services is not responsible for any costs associated with an agreement described in subsection (3) of this section. [1957 c.710 Â§15; subsections (2), (3) and (4) of 1993 Edition enacted as 1993 c.401 Â§1; 2003 c.576 Â§142; 2007 c.720 Â§1]

Â Â Â Â Â  Note: 109.305 (7) and (8) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.307 Court required to act within six months of filing of petition for adoption; duty of clerk. (1) Not earlier than provided in ORS 109.309 and not later than six months from the date on which the petition for leave to adopt another is filed under ORS 109.309, the court before which the petition is pending shall hold a hearing and shall:

Â Â Â Â Â  (a) Enter a judgment under ORS 109.350;

Â Â Â Â Â  (b) Continue the guardianship or legal custodial status of the child;

Â Â Â Â Â  (c) Waive the child to a court having jurisdiction under ORS 419B.100 or 419C.005; or

Â Â Â Â Â  (d) Take such other action as the court considers necessary.

Â Â Â Â Â  (2) The court before which the petition is pending, on its own motion, may take testimony from or confer with the child to be adopted and may exclude from the conference the parents or guardians of the child, the proposed adoptive parents and other persons if the court finds that such action would be likely to be in the best interests of the child. However, the court shall permit an attorney for each party to attend the conference, and the conference shall be reported.

Â Â Â Â Â  (3) The clerk of the court before which petitions for leave to adopt another are pending shall periodically notify the court and the Department of Human Services of all such petitions which have been pending before the court for more than six months without final disposition pursuant to subsection (1) of this section.

Â Â Â Â Â  (4) The clerk of the court before which a petition is filed for leave to adopt a minor child shall provide to the Director of Human Services a copy of the courtÂs order of disposition of the petition. [1965 c.188 Â§2; 1983 c.369 Â§3; 1987 c.814 Â§2; 1993 c.33 Â§292; 1993 c.546 Â§117; 2003 c.576 Â§143]

Â Â Â Â Â  109.308 Confidentiality of petitioners. In an adoption proceeding that is contested or in which a summons is required to be served, the court may preserve the confidentiality of the names and addresses of the petitioners for the adoption if the court finds that to do so is in the best interests of the child. [Formerly 109.235; 2005 c.369 Â§2]

Â Â Â Â Â  109.309 Petition for adoption; residency requirement; where filed; venue; notice; placement report; fee; rules. (1) Any person may petition the circuit court for leave to adopt another person and, if desired, for a change of the other personÂs name. One petitioner, the child, one parent or the person, who is not an adoption agency, consenting to the adoption as required under ORS 109.312 (1) must be a resident of this state. As used in this subsection, ÂresidentÂ means a person who has resided in this state continuously for a period of six months prior to the date of the petition.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, when the petition is for the adoption of a minor child, the adoption is governed by the Uniform Child Custody Jurisdiction and Enforcement Act, ORS 109.701 to 109.834.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 109.741 and 109.744, a court of this state has jurisdiction over the adoption of a minor child if, immediately prior to the filing of a petition for adoption:

Â Â Â Â Â  (A) The minor child resided in this state for at least six consecutive months including periods of temporary absence;

Â Â Â Â Â  (B) One parent or another person, who is not an adoption agency, consenting to the adoption as required under ORS 109.312 (1) resided in this state for at least six consecutive months including periods of temporary absence;

Â Â Â Â Â  (C) The prospective adoptive parent resided in this state for at least six consecutive months including periods of temporary absence and substantial evidence is available in this state concerning the present or future care of the minor child;

Â Â Â Â Â  (D) It appears that no court of another state would have jurisdiction under circumstances substantially in accordance with subparagraphs (A) to (C) of this paragraph; or

Â Â Â Â Â  (E) A court of another state has declined to exercise jurisdiction on the grounds that this state is a more appropriate forum to hear a petition for adoption of the minor child and it is in the best interests of the minor child that a court of this state assume jurisdiction.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, Âperiods of temporary absenceÂ means periods of absence of not more than a total of 30 days in the prior six consecutive months.

Â Â Â Â Â  (4) The petition to adopt a person 18 years of age or older may be filed in the county where the petitioner, the person to be adopted or the person who consents to the adoption resides.

Â Â Â Â Â  (5) In a petition to adopt a minor child, venue lies in the
Oregon
county with which the child has the most significant connection or in the
Oregon
county in which the licensed adoption agency is located.

Â Â Â Â Â  (6)(a) When the petition is for the adoption of a minor child, the petitioner shall also file at the time of filing the petition:

Â Â Â Â Â  (A) A written statement containing the full names and permanent addresses of:

Â Â Â Â Â  (i) The child;

Â Â Â Â Â  (ii) The petitioner;

Â Â Â Â Â  (iii) All persons whose consent to the adoption is required under ORS 109.312 when such names are either known or may be readily ascertained by the petitioner;

Â Â Â Â Â  (iv) The persons with whom the child has lived during the last five years and the places where the child has lived during that period, if the names and addresses may be readily ascertained by the petitioner;

Â Â Â Â Â  (v) If known to the petitioner, any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or parenting time or visitation with, the child; and

Â Â Â Â Â  (vi) The
Oregon
licensed adoption agency, if any, or the relative or person that privately placed the child for adoption.

Â Â Â Â Â  (B) The documents demonstrating consent under ORS 109.312 to the adoption of the minor child.

Â Â Â Â Â  (C) Written evidence documenting a current home study that has been approved by either the Department of Human Services or an
Oregon
licensed adoption agency submitted for the purpose of demonstrating that the petitioner meets the minimum standards for adoptive homes as set forth in the departmentÂs administrative rules.

Â Â Â Â Â  (b) A relative who qualifies under the department administrative rules for a waiver of the departmentÂs home study requirements described in paragraph (a)(C) of this subsection may file the request for waiver along with the petition for adoption.

Â Â Â Â Â  (c) The department, upon request by the petitioner, may waive the home study requirements described in paragraph (a)(C) of this subsection in an adoption in which one of the childÂs biological or adoptive parents retains parental rights. The department shall waive post-placement reports in an adoption in which one of the childÂs biological or adoptive parents retains parental rights.

Â Â Â Â Â  (7)(a) The petitioner shall cause copies of the documents required to be filed with the court under subsection (6) of this section to be served upon the Director of Human Services, by either registered or certified mail with return receipt or personal service, within 30 days after the documents have been filed with the court.

Â Â Â Â Â  (b) In the case of an adoption described in subsection (6)(c) of this section, the petitioner shall also serve the petition, by either registered or certified mail with return receipt or personal service:

Â Â Â Â Â  (A) On all persons whose consent to the adoption is required under ORS 109.312 unless the personÂs written consent is filed with the court; and

Â Â Â Â Â  (B) On the parents of the party whose parental rights would be terminated, if the names and addresses are known or may be readily ascertained by the petitioner. Service required by this subparagraph may be waived by the court for good cause.

Â Â Â Â Â  (c) When a parent of the child is deceased or incapacitated, the petitioner shall also serve the petition on the parents of the deceased or incapacitated parent, if the names and addresses are known or may be readily ascertained by the petitioner. Service required by this paragraph may be waived by the court for good cause. As used in this paragraph:

Â Â Â Â Â  (A) ÂIncapacitatedÂ means a condition in which a personÂs ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person lacks the capacity to meet the essential requirements for the personÂs physical health or safety.

Â Â Â Â Â  (B) ÂMeet the essential requirements for the personÂs physical health or safetyÂ means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

Â Â Â Â Â  (d) The court may not rule upon the petition until at least 90 days after the date that the documents were served upon the director. However, the department may waive the 90-day period.

Â Â Â Â Â  (8)(a) Within 90 days after the service on the director, the department shall investigate and file for the consideration of the judge before whom the petition for adoption is pending a placement report containing information regarding the status of the child and evidence concerning the suitability of the proposed adoption. The department may designate an
Oregon
licensed adoption agency to investigate and report to the court. If the department designates an
Oregon
licensed adoption agency to investigate and report to the court, the department shall make the designation and provide all necessary information and materials to the
Oregon
licensed adoption agency no later than 30 days after the service on the director. However, the department may waive the placement report requirement.

Â Â Â Â Â  (b) Upon receipt of a written request by the petitionerÂs attorney, the department shall furnish to that attorney copies of any information that the department has filed with the court.

Â Â Â Â Â  (c) The department may charge the petitioner a fee for investigating a proposed nonagency adoption and preparing the home study report described in subsection (6)(a)(C) of this section and the placement report described in paragraph (a) of this subsection. The petitioner shall report the fee amount to the court. The court granting the adoption shall make a finding as to whether the fee is necessary and reasonable. Any fee charged may not exceed reasonable costs for investigation, home study and placement report preparation. The department shall prescribe by rule the procedure for computing the investigation, home study and placement report preparation fee. The rules shall provide a waiver of either part or all of the fee based upon the petitionerÂs ability to pay.

Â Â Â Â Â  (9) The amounts of any fees collected under subsection (8) of this section are continuously appropriated to the department for use in preparing the home study and placement reports required under subsections (6)(a)(C) and (8)(a) of this section.

Â Â Â Â Â  (10)(a) Except as provided in paragraph (b) of this subsection, a court may not grant a judgment for the adoption of a minor child unless the petitioner has filed with the court the documents described in subsections (6) and (8)(a) of this section.

Â Â Â Â Â  (b) A person is not required to file a home study or a placement report with the court when the department has granted the person a waiver under department rules.

Â Â Â Â Â  (11) The adoption shall comply with the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), if applicable. Every adoption petition involving the Indian Child Welfare Act shall include the following:

Â Â Â Â Â  (a) A statement of the efforts to notify the appropriate Indian tribe or tribes of the adoption; and

Â Â Â Â Â  (b) A statement of the efforts to comply with the placement preferences of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) or the placement preferences of the appropriate Indian tribe. [1993 c.717 Â§2 (enacted in lieu of 109.310); 1993 c.717 Â§9; 1995 c.90 Â§3; 1995 c.730 Â§2; 1997 c.470 Â§1; 1999 c.160 Â§2; 1999 c.649 Â§52; 2003 c.258 Â§1; 2003 c.576 Â§144; 2005 c.475 Â§1]

Â Â Â Â Â  109.310 [Amended by 1953 c.368 Â§2; 1957 c.403 Â§5; 1959 c.430 Â§3; 1963 c.188 Â§1; 1967 c.534 Â§17; 1969 c.441 Â§1; 1971 c.401 Â§4; 1977 c.252 Â§1; 1983 c.302 Â§1; 1983 c.396 Â§1; 1985 c.403 Â§3; 1991 c.249 Â§14; repealed by 1993 c.717 Â§1 (109.309 enacted in lieu of 109.310)]

Â Â Â Â Â  109.311 Financial disclosure statement to be filed with petition; placement report required; exception; prohibited fees; advertising. (1) Each adoption petition filed pursuant to ORS 109.309 seeking adoption of a minor child shall be accompanied by a written disclosure statement containing an itemized accounting of all moneys paid or estimated to be paid by the petitioner for fees, costs and expenses related to the adoption, including all legal, medical, living and travel expenses. The form of the disclosure statement shall be prescribed by the Department of Human Services after consultation with approved
Oregon
licensed adoption agencies.

Â Â Â Â Â  (2) A court may not grant a judgment for an adoption of a minor child in the absence of a placement report by the department or an
Oregon
licensed adoption agency unless the filing of such report has been waived by the department. A court may not grant a judgment for an adoption of a minor child in the absence of a written disclosure statement as described in subsection (1) of this section or in the absence of a verified statement by the petitioner that, to the best of the petitionerÂs knowledge, no charges, except those reported in the disclosure statement, have been or will be paid in connection with the adoption.

Â Â Â Â Â  (3) A person may not charge, accept or pay or offer to charge, accept or pay a fee for locating a minor child for adoption or for locating another person to adopt a minor child, except that Oregon licensed adoption agencies licensed under ORS 412.001 to 412.161 and 412.991 and ORS chapter 418 may charge reasonable fees for services provided by them.

Â Â Â Â Â  (4)(a) It is unlawful for any person to advertise:

Â Â Â Â Â  (A) A child offered or wanted for adoption; or

Â Â Â Â Â  (B) That the person is able to place, locate, dispose of or receive a child for adoption.

Â Â Â Â Â  (b) The provisions of paragraph (a) of this subsection do not apply to:

Â Â Â Â Â  (A) The department or a licensed
Oregon
adoption agency or an agent, employee or person with whom the department or adoption agency has a contract authorizing such actions; or

Â Â Â Â Â  (B) A person who has completed a home study as required by ORS 109.309 (6)(a)(C) and has received a favorable recommendation regarding the fitness of the person to be an adoptive parent or the personÂs attorney or uncompensated agent. A written declaration by the person who prepared the home study is sufficient verification of compliance with this subparagraph. The personÂs attorney must be licensed to practice in
Oregon
.

Â Â Â Â Â  (c) Nothing in this subsection prohibits an attorney licensed to practice in
Oregon
from advertising the attorneyÂs availability to provide services related to the adoption of children.

Â Â Â Â Â  (d) As used in this subsection, unless the context requires otherwise, ÂadvertiseÂ means to communicate by newspaper, radio, television, handbills, placards or other print, broadcast or electronic medium that originates within this state. [1985 c.403 Â§2 (1) to (3); 1987 c.367 Â§1; 1993 c.717 Â§4; 1995 c.730 Â§3; 2003 c.258 Â§2; 2003 c.576 Â§145]

Â Â Â Â Â  109.312 Consent to adoption. (1) Except as provided in ORS 109.314 to 109.329, consent in writing to the adoption under ORS 109.309 of a child shall be given by:

Â Â Â Â Â  (a) The parents of the child, or the survivor of them.

Â Â Â Â Â  (b) The guardian of the child, if the child has no living parent.

Â Â Â Â Â  (c) The next of kin in this state, if the child has no living parent and no guardian.

Â Â Â Â Â  (d) Some suitable person appointed by the court to act in the proceeding as next friend of the child to give or withhold consent, if the child has no living parent and no guardian or next of kin qualified to consent.

Â Â Â Â Â  (2)(a) A person who gives consent to adoption under subsection (1) of this section may agree concurrently or subsequently to the giving of such consent that the consent shall be or become irrevocable, and may waive such personÂs right to a personal appearance in court, by a duly signed and attested certificate. The certificate of irrevocability and waiver shall be in effect when the following are completed:

Â Â Â Â Â  (A) The child is placed for the purpose of adoption in the physical custody of the person or persons to whom the consent is given;

Â Â Â Â Â  (B) The person or persons to whom consent for adoption is given have filed a petition to adopt the child in a court of competent jurisdiction;

Â Â Â Â Â  (C) The court has entered an order appointing the petitioner or some other suitable person as guardian of the child pursuant to ORS 109.335;

Â Â Â Â Â  (D) The Department of Human Services, an Oregon licensed adoption agency or an attorney who is representing the adoptive parents has filed either a department or an Oregon licensed adoption agency home study with the court approving the petitioner or petitioners as potential adoptive parents or the department has notified the court that the filing of such study has been waived;

Â Â Â Â Â  (E) Information about the childÂs social, medical and genetic history required in ORS 109.342 has been provided to an attorney or the department or an Oregon licensed adoption agency by the person giving consent to the adoption; and

Â Â Â Â Â  (F) The person signing the certificate of irrevocability and waiver has been given an explanation by an attorney who represents the person and who does not also represent the adoptive family, by the department or by an
Oregon
licensed adoption agency of the consequences of signing the certificate.

Â Â Â Â Â  (b) Upon the fulfillment of the conditions in paragraph (a) of this subsection, the consent for adoption may not be revoked unless fraud or duress is proved with respect to any material fact.

Â Â Â Â Â  (3) Consent to the adoption of a child subject to the Indian Child Welfare Act shall not be valid unless the requirements of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) are met. In accordance with the Indian Child Welfare Act a certificate of irrevocability is not valid for a child who is subject to the Indian Child Welfare Act. [1957 c.710 Â§2 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.823 Â§106; 1983 c.302 Â§2; 1985 c.565 Â§10; 1987 c.814 Â§1; 1991 c.553 Â§1; 1993 c.717 Â§6]

Â Â Â Â Â  109.314 Consent when custody of child has been awarded in divorce proceedings. (1) If the legal custody of the child has been awarded in marital dissolution proceedings, the written consent of the person to whom custody of the child has been awarded may be held sufficient by the court. However, unless the noncustodial parent consents to the adoption, the petitioner, in accordance with ORS 109.330, shall serve on the noncustodial parent a summons and a motion and order to show cause why the proposed adoption should not be ordered without the noncustodial parentÂs consent, and the objections of the noncustodial parent shall be heard if appearance is made.

Â Â Â Â Â  (2) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§3 (109.312 to 109.329 enacted in lieu of 109.320); 2005 c.369 Â§4]

Â Â Â Â Â  109.316 Consent by Department of Human Services or approved child-caring agency of this state. (1) The Department of Human Services or an approved child-caring agency of this state, acting in loco parentis, may consent to the adoption of a child who has been:

Â Â Â Â Â  (a) Surrendered to it for the purpose of adoption under ORS 418.270 if compliance is had with the provisions of that section;

Â Â Â Â Â  (b) Permanently committed to it by order of a court of competent jurisdiction; or

Â Â Â Â Â  (c) Surrendered to it for the purpose of adoption under ORS 418.270 by one parent if compliance is had with the provisions of that section and permanently committed to it by a court of competent jurisdiction having jurisdiction of the other parent.

Â Â Â Â Â  (2) The department may consent to the adoption of a child over whom the department has been made guardian under ORS chapter 125.

Â Â Â Â Â  (3) When consent is given under this section, no other consent is required.

Â Â Â Â Â  (4) When consent is given under this section, there shall be filed in the adoption proceeding:

Â Â Â Â Â  (a) A certified copy of an order of a court of competent jurisdiction formally and permanently assigning the guardianship of the child to the department or the child-caring agency, or a copy of the surrender of the child from its parent or parents or guardian, or both, as the case may be; and

Â Â Â Â Â  (b) Written formal consent by the department or the child-caring agency, as the case may be, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted. The consent of the department or the child-caring agency to the proposed adoption may be given by one of its officers, executives or employees who has been authorized or designated by it for that purpose. [1957 c.710 Â§4 (109.312 to 109.329 enacted in lieu of 109.320); 1971 c.401 Â§5; 1987 c.466 Â§3; 1995 c.664 Â§82; 2005 c.22 Â§86]

Â Â Â Â Â  109.318 Consent by organization located outside
Oregon
. (1) An agency or other organization, public or private, located entirely outside of this state, or an authorized officer or executive thereof, acting in loco parentis, may consent to the adoption of a child under the custody, control or guardianship of such agency or organization or officer or executive thereof, if such agency or organization or officer or executive thereof is licensed or otherwise has authority in the jurisdiction in which such agency or other organization is located to consent to adoptions in loco parentis. When consent is given under this section, no other consent is required. The license or other authority to consent to adoption in loco parentis shall be conclusively presumed upon the filing with the court of a duly certified statement from an appropriate governmental agency of such other state that such agency or organization or officer or executive is licensed or otherwise has authority in such state to consent to adoptions in loco parentis.

Â Â Â Â Â  (2) When consent is given under this section, there shall be filed in the adoption proceeding:

Â Â Â Â Â  (a) A certified copy of the court order, or the written authorization from the parent, parents or other person, or both a court order and such written authorization, as the case may be, that enables consent to be given in loco parentis under the law of such other jurisdiction; and

Â Â Â Â Â  (b) Written formal consent by the agency or other organization, or the officer or executive thereof, to the proposed adoption, showing that sufficient and satisfactory investigation of the adopting parties has been made and recommending that the adoption be granted. [1957 c.710 Â§5 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.823 Â§107; 2005 c.22 Â§87]

Â Â Â Â Â  109.320 [Repealed by 1957 c.710 Â§1 (109.312 to 109.329 enacted in lieu of 109.320)]

Â Â Â Â Â  109.322 Consent when parent mentally ill, mentally retarded or imprisoned. (1) If a parent has been adjudged mentally ill or mentally retarded and remains so at the time of the adoption proceedings, or if a parent is imprisoned in a state or federal prison under a sentence for a term of not less than three years and has actually served three years, the petitioner, in accordance with ORS 109.330, shall serve on the parent, if the parent has not consented in writing to the adoption, a summons and a motion and order to show cause why the adoption of the child should not be ordered without the parentÂs consent.

Â Â Â Â Â  (2) In the case of a parent adjudged mentally ill or mentally retarded, the petitioner shall also serve the summons and the motion and order to show cause upon the guardian of the parent. If the parent has no guardian, the court shall appoint a guardian ad litem to appear for the parent in the adoption proceedings.

Â Â Â Â Â  (3) Upon hearing, if the court finds that the adoption is in the best interests of the child, the consent of the parent who is imprisoned or adjudged mentally ill or mentally retarded is not required, and the court may proceed regardless of the objection of the parent.

Â Â Â Â Â  (4) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§6 (109.312 to 109.329 enacted in lieu of 109.320); 1975 c.711 Â§1; 2003 c.576 Â§146; 2005 c.369 Â§5; 2007 c.70 Â§22]

Â Â Â Â Â  109.324 Consent when parent has deserted or neglected child. (1) If a parent is believed to have willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child for one year next preceding the filing of the petition for adoption, and if the parent does not consent in writing to the adoption, the petitioner, in accordance with ORS 109.330, shall serve on the parent a summons and a motion and order to show cause why the adoption of the child should not be ordered without the parentÂs consent.

Â Â Â Â Â  (2) Upon hearing or when the parent has failed to file a written answer as required in ORS 109.330 (3), if the court finds that the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child for one year next preceding the filing of the petition for adoption, the consent of the parent at the discretion of the court is not required and, if the court determines that the parentÂs consent is not required, the court may proceed regardless of the objection of the parent.

Â Â Â Â Â  (3) In determining whether the parent has willfully deserted the child or neglected without just and sufficient cause to provide proper care and maintenance for the child, the court may:

Â Â Â Â Â  (a) Disregard incidental visitations, communications and contributions; and

Â Â Â Â Â  (b) Consider, among other factors the court finds relevant, whether the custodial parent has attempted, without good cause shown, to prevent or to impede contact between the child and the parent whose parental rights would be terminated in an action under this section.

Â Â Â Â Â  (4) This section does not apply when consent is given in loco parentis under ORS 109.316 or 109.318. [1957 c.710 Â§7 (109.312 to 109.329 enacted in lieu of 109.320); 2003 c.576 Â§147; 2003 c.579 Â§1; 2005 c.369 Â§6]

Â Â Â Â Â  109.326 Consent when husband not father. (1) If the mother of a child was married at the time of the conception or birth of the child, and it has been determined pursuant to ORS 109.070 or judicially determined that her husband at such time or times was not the father of the child, the husbandÂs authorization or waiver is not required in adoption, juvenile court or other proceedings concerning the custody of the child.

Â Â Â Â Â  (2) If paternity of the child has not been determined, a determination of nonpaternity may be made by any court having adoption, divorce or juvenile court jurisdiction. The testimony or affidavit of the mother or the husband or another person with knowledge of the facts filed in the proceeding constitutes competent evidence before the court making the determination.

Â Â Â Â Â  (3) Before making the determination of nonpaternity, the petitioner shall serve on the husband a summons and a true copy of a motion and order to show cause why a judgment of nonpaternity should not be entered if:

Â Â Â Â Â  (a) There has been a determination by any court of competent jurisdiction that the husband is the father of the child;

Â Â Â Â Â  (b) The child resided with the husband at any time since the childÂs birth; or

Â Â Â Â Â  (c) The husband repeatedly has contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (4) When the petitioner is required to serve the husband with a summons and a motion and order to show cause under subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E, except as provided in subsection (6) of this section. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

Â Â Â Â Â  (5) A summons under subsection (3) of this section must contain:

Â Â Â Â Â  (a) A statement that if the husband fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity on the date the answer is required or on a future date.

Â Â Â Â Â  (b) A statement that:

Â Â Â Â Â  (A) The husband must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

Â Â Â Â Â  (B) In the answer, the husband must inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and the husbandÂs current residence, mailing or contact address in the same state as the husbandÂs home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ANSWER

andÂ Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  [ ] I consent to the entry of a judgment of nonpaternity.

Â Â Â Â Â  [ ] I do not consent to the entry of a judgment of nonpaternity. The court should not enter a judgment of nonpaternity for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:_____________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (c) A notice that, if the husband answers the motion and order to show cause, the court:

Â Â Â Â Â  (A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

Â Â Â Â Â  (B) Will order the husband to appear personally; and

Â Â Â Â Â  (C) May schedule other hearings related to the petition and may order the husband to appear personally.

Â Â Â Â Â  (d) A notice that the husband has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

Â Â Â Â Â  (e) A statement that the husband has the responsibility to maintain contact with the husbandÂs attorney and to keep the attorney advised of the husbandÂs whereabouts.

Â Â Â Â Â  (6) A husband who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the husband is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the husband shall inform the court and the petitioner of the husbandÂs telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (5) of this section.

Â Â Â Â Â  (7) If the husband requests the assistance of appointed counsel and the court determines that the husband is financially eligible, the court shall appoint an attorney to represent the husband at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

Â Â Â Â Â  (8) If the husband files an answer as required under subsection (6) of this section, the court, by oral order made on the record or by written order provided to the husband in person or mailed to the husband at the address provided by the husband, shall:

Â Â Â Â Â  (a) Inform the husband of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

Â Â Â Â Â  (b) Require the husband to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

Â Â Â Â Â  (c) Inform the husband that, if the husband fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity on the date specified in the order or on a future date, without the consent of the husband.

Â Â Â Â Â  (9) If a husband fails to file a written answer as required in subsection (6) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the husband and in the husbandÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of nonpaternity.

Â Â Â Â Â  (10) There shall be sufficient proof to enable the court to grant the relief sought without notice to the husband provided that the affidavit of the mother of the child, of the husband or of another person with knowledge of the facts filed in the proceeding states or the court finds from other competent evidence:

Â Â Â Â Â  (a) That the mother of the child was not cohabiting with her husband at the time of conception of the child and that the husband is not the father of the child;

Â Â Â Â Â  (b) That the husband has not been judicially determined to be the father;

Â Â Â Â Â  (c) That the child has not resided with the husband; and

Â Â Â Â Â  (d) That the husband has not contributed or tried to contribute to the support of the child.

Â Â Â Â Â  (11) Notwithstanding ORS 109.070 (1)(a), service of a summons and a motion and order to show cause on the husband under subsection (3) of this section is not required and the husbandÂs consent, authorization or waiver is not required in adoption proceedings concerning the child unless the husband has met the requirements of subsection (3)(a), (b) or (c) of this section.

Â Â Â Â Â  (12) A husband who was not cohabiting with the mother at the time of the childÂs conception has the primary responsibility to protect the husbandÂs rights.

Â Â Â Â Â  (13) Nothing in this section shall be used to set aside an act of a permanent nature, including but not limited to adoption, unless the father establishes, within one year after the entry of the order or general judgment, as defined in ORS 18.005, fraud on the part of the petitioner with respect to the matters specified in subsection (10)(a), (b), (c) or (d) of this section. [1957 c.710 Â§8 (109.312 to 109.329 enacted in lieu of 109.320); 1959 c.609 Â§1; 1967 c.385 Â§1; 1969 c.591 Â§287; 1975 c.640 Â§16; 1989 c.907 Â§1; 1995 c.514 Â§19; 2003 c.576 Â§148; 2005 c.160 Â§Â§16,22; 2005 c.369 Â§7; 2007 c.454 Â§6]

Â Â Â Â Â  109.328 Consent of child 14 years of age or older. If the child is 14 years of age or older, the adoption shall not be made without the consent of the child. The consent required by this section is in addition to, and not in lieu of, the consent otherwise required by law. [1957 c.710 Â§9 (109.312 to 109.329 enacted in lieu of 109.320)]

Â Â Â Â Â  109.329 Adoption of person 18 years of age or older or legally married. (1) Subject to subsection (2) of this section, any person may petition the circuit court for leave to adopt a person who is 18 years of age or older or who is legally married. The petition shall be accompanied by the written consent of each petitioner and the written consent of the person to be adopted. The written consents shall be filed with the petition.

Â Â Â Â Â  (2) In addition to the written consents required under subsection (1) of this section, an adoption of a person who is 18 years of age or older or who is legally married is governed by the following:

Â Â Â Â Â  (a) One petitioner or the person to be adopted must have resided in this state continuously for a period of six months prior to the filing of the petition; and

Â Â Â Â Â  (b) The petition must be filed in the county in which one petitioner or the person to be adopted resides.

Â Â Â Â Â  (3) The court may grant the petition if the court finds, from the allegations set forth in the petition and an attached affidavit, that each petitioner:

Â Â Â Â Â  (a) Understands the significance and ramifications of the adoption; and

Â Â Â Â Â  (b) Is not acting under duress, coercion or undue influence.

Â Â Â Â Â  (4) In a proceeding under this section, the court may:

Â Â Â Â Â  (a) Appoint counsel for each petitioner or for the person to be adopted or both or appoint a visitor, as provided in ORS 125.150. If the court appoints counsel or a visitor or both under this paragraph, the court shall apportion the costs among each petitioner and the person being adopted.

Â Â Â Â Â  (b) Hold a hearing.

Â Â Â Â Â  (c) On the courtÂs own motion, take testimony from or hold a conference with each petitioner and the person to be adopted. The court may hold a conference with one party and exclude the other party from the conference. In such a case, the court shall allow the attorney for the excluded party to attend the conference.

Â Â Â Â Â  (d) Require that notice of the proceeding be provided by each petitioner to any or all of the following:

Â Â Â Â Â  (A) The spouse of each petitioner.

Â Â Â Â Â  (B) A person cohabiting with a petitioner who is interested in the affairs and welfare of the petitioner.

Â Â Â Â Â  (C) The adult children of each petitioner.

Â Â Â Â Â  (5) If, upon a petition for adoption presented and consented to in writing by each petitioner and the person to be adopted, the court is satisfied as to the identity and relations of each petitioner and the person to be adopted, that each petitioner understands the significance and ramifications of the adoption, that each petitioner is not acting under duress, coercion or undue influence and that it is fit and proper that the adoption be effected, a judgment shall be made setting forth the facts and ordering that from the date of the judgment, the person to be adopted, for all legal intents and purposes, is the child of the petitioner or petitioners.

Â Â Â Â Â  (6) The provisions of ORS 109.308, 109.309, 109.342 and 109.353 do not apply to an adoption under this section. [1957 c.710 Â§10 (109.312 to 109.329 enacted in lieu of 109.320); 1973 c.827 Â§13; 2003 c.579 Â§2]

Â Â Â Â Â  109.330 Notice to nonconsenting parent; notice when child has no parent, guardian or next of kin. (1) In the cases provided for in ORS 109.314, 109.322 and 109.324, when a parent does not consent to the adoption of the child, the petitioner shall serve the parent with a summons and a true copy of a motion and order to show cause why the proposed adoption should not be ordered without the parentÂs consent. Except as provided in subsection (3) of this section, service must be made in the manner provided in ORCP 7 D and E. Service must be proved as required in ORCP 7 F. The summons and the motion and order to show cause need not contain the names of the adoptive parents.

Â Â Â Â Â  (2) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that an adoption petition has been filed and that, if the parent fails to file a written answer to the motion and order to show cause within the time provided, the court, without further notice and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child if the court determines, on the date the answer is required or on a future date, that:

Â Â Â Â Â  (A) Consent of the parent is not required; and

Â Â Â Â Â  (B) The adoption is in the best interests of the child.

Â Â Â Â Â  (b) A statement that:

Â Â Â Â Â  (A) The parent must file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting.

Â Â Â Â Â  (B) In the answer, the parent must inform the court and the petitioner of the parentÂs telephone number or contact telephone number and the parentÂs current residence, mailing or contact address in the same state as the parentÂs home. The answer may be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  NO._____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ANSWER

andÂ Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  [ ] I consent to the proposed adoption.

Â Â Â Â Â  [ ] I do not consent to the proposed adoption. The court should not order the proposed adoption without my consent for the following reasons:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_________________________

__________________

Signature

DATE:__________________

ADDRESS OR CONTACT ADDRESS:

_____________________

_____________________

TELEPHONE OR CONTACT TELEPHONE:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (c) A notice that, if the parent answers the motion and order to show cause, the court:

Â Â Â Â Â  (A) Will schedule a hearing to address the motion and order to show cause and, if appropriate, the adoption petition;

Â Â Â Â Â  (B) Will order the parent to appear personally; and

Â Â Â Â Â  (C) May schedule other hearings related to the petition and may order the parent to appear personally.

Â Â Â Â Â  (d) A notice that the parent has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

Â Â Â Â Â  You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the circuit court immediately. Phone ______ for further information.

______________________________________________________________________________

Â Â Â Â Â  (e) A statement that the parent has the responsibility to maintain contact with the parentÂs attorney and to keep the attorney advised of the parentÂs whereabouts.

Â Â Â Â Â  (3) A parent who is served with a summons and a motion and order to show cause under this section shall file with the court a written answer to the motion and order to show cause within 30 days after the date on which the parent is served with the summons or, if service is made by publication or posting under ORCP 7 D(6), within 30 days from the date of last publication or posting. In the answer, the parent shall inform the court and the petitioner of the parentÂs telephone number or contact telephone number and current address, as defined in ORS 25.011. The answer may be in substantially the form described in subsection (2) of this section.

Â Â Â Â Â  (4) If the parent requests the assistance of appointed counsel and the court determines that the parent is financially eligible, the court shall appoint an attorney to represent the parent at state expense. Appointment of counsel under this subsection is subject to ORS 135.055, 151.216 and 151.219. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216.

Â Â Â Â Â  (5) If the parent files an answer as required under subsection (3) of this section, the court, by oral order made on the record or by written order provided to the parent in person or mailed to the parent at the address provided by the parent, shall:

Â Â Â Â Â  (a) Inform the parent of the time, place and purpose of the next hearing or hearings related to the motion and order to show cause or the adoption petition;

Â Â Â Â Â  (b) Require the parent to appear personally at the next hearing or hearings related to the motion and order to show cause or the adoption petition; and

Â Â Â Â Â  (c) Inform the parent that, if the parent fails to appear as ordered for any hearing related to the motion and order to show cause or the adoption petition, the court, without further notice and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child on the date specified in the order or on a future date, without the consent of the parent.

Â Â Â Â Â  (6) If a parent fails to file a written answer as required in subsection (3) of this section or fails to appear for a hearing related to the motion and order to show cause or the petition as directed by court order under this section, the court, without further notice to the parent and in the parentÂs absence, may take any action that is authorized by law, including but not limited to entering a judgment of adoption of the child without the consent of the parent if the court finds, on the date the answer is required or on a future date, the action to be in the childÂs best interests.

Â Â Â Â Â  (7) If the child has no living parent and no guardian or next of kin in this state qualified to appear in behalf of the child, the court may order such notice, if any, to be given as the court deems necessary or proper. [Amended by 1957 c.710 Â§11; 1967 c.385 Â§2; 1969 c.591 Â§288; 1975 c.640 Â§17; 1979 c.284 Â§101; 2005 c.369 Â§1]

Â Â Â Â Â  109.332 Grandparent visitation in stepparent adoption. (1) When a petition has been filed under ORS 109.309 concerning the adoption by a stepparent of a child, a grandparent served with a copy of the petition under ORS 109.309 (7) may file a motion with the court asking the court to award a grandparent the right to regular visitation with the child after the adoption. A motion under this subsection must be filed no later than 30 days after service of the petition.

Â Â Â Â Â  (2) The court shall award a grandparent visitation rights only if the court finds by clear and convincing evidence that:

Â Â Â Â Â  (a) Establishing visitation rights is in the best interests of the child;

Â Â Â Â Â  (b) A substantial relationship existed prior to the adoption between the child and the grandparent seeking visitation rights; and

Â Â Â Â Â  (c) Establishing visitation rights does not substantially interfere with the relationship between the child and the adoptive family.

Â Â Â Â Â  (3) As used in this section, ÂgrandparentÂ includes a grandparent who has established custody, visitation or other rights under ORS 109.119. [1993 c.689 Â§2; 1993 c.717 Â§10; 1995 c.90 Â§4; 2001 c.873 Â§7; 2003 c.258 Â§3; 2005 c.22 Â§88]

Â Â Â Â Â  Note: 109.332 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.335 Appointment of guardian pending further adoption proceedings. Notwithstanding the provisions of ORS chapter 125 that relate to the appointment of a guardian, when a petition is filed pursuant to ORS 109.309 for leave to adopt a minor child and the required consent thereto has been filed, the court before which the petition is pending may on its own motion enter an order appointing the petitioner or some other suitable person guardian of the minor child pending further order of the court or entry of a judgment under ORS 109.350. [1965 c.187 Â§1; 1967 c.231 Â§1; 1973 c.823 Â§108; 1995 c.664 Â§83; 2003 c.576 Â§149]

Â Â Â Â Â  109.340 [Repealed by 1957 c.412 Â§2 (7.211 enacted in lieu of 109.340)]

Â Â Â Â Â  109.342 Medical history of child and biological parents required; content; delivery to adoptive parent and to adoptee on majority. (1) Before any judgment of adoption of a minor is entered, the court shall be provided a medical history of the child and of the biological parents as complete as possible under the circumstances.

Â Â Â Â Â  (2) When possible, the medical history shall include, but need not be limited to:

Â Â Â Â Â  (a) A medical history of the adoptee from birth up to the time of adoption, including disease, disability, congenital or birth defects, and records of medical examinations of the child, if any;

Â Â Â Â Â  (b) Physical characteristics of the biological parents, including age at the time of the adopteeÂs birth, height, weight, and color of eyes, hair and skin;

Â Â Â Â Â  (c) A gynecologic and obstetric history of the biological mother;

Â Â Â Â Â  (d) A record of potentially inheritable genetic or physical traits or tendencies of the biological parents or their families; and

Â Â Â Â Â  (e) Any other useful or unusual biological information that the biological parents are willing to provide.

Â Â Â Â Â  (3) The names of the biological parents shall not be included in the medical history.

Â Â Â Â Â  (4) The court shall give the history to the adoptive parents at the time the judgment is entered and shall give the history to the adoptee, upon request, after the adoptee attains the age of majority.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply when a person is adopted by a stepparent.

Â Â Â Â Â  (6) The Department of Human Services shall prescribe a form for the compilation of the medical history. [1979 c.493 Â§2; 2003 c.576 Â§150]

Â Â Â Â Â  109.345 [1961 c.99 Â§1; 1969 c.198 Â§56; repealed by 1993 c.717 Â§11]

Â Â Â Â Â  109.346 Adoption-related counseling for birth parent. (1) Except as provided in subsection (5) of this section, a birth parent consenting to an adoption shall receive notice of the birth parentÂs right to payment for three adoption-related counseling sessions prior to surrender or relinquishment of the child for adoption and three sessions of adoption-related counseling after surrender or relinquishment of the child for adoption.

Â Â Â Â Â  (2) Notice of the right to adoption-related counseling shall be in writing and shall be provided to the consenting birth parent by either the attorney for the birth parent, the agency representative taking the birth parentÂs consent or the attorney for the prospective adoptive parent. Before entry of a judgment of adoption, the agency or attorney providing the written notice shall submit verification to the court that the notice was given to the consenting birth parent.

Â Â Â Â Â  (3) The prospective adoptive parent shall pay all uninsured costs of the adoption-related counseling required by this section, provided the counseling is received within one year of the date of surrender or relinquishment of the child for adoption.

Â Â Â Â Â  (4) Adoption-related counseling under this section, unless otherwise agreed to by the prospective adoptive parent and the consenting birth parent, shall be provided by:

Â Â Â Â Â  (a) A social worker employed by an
Oregon
licensed adoption agency other than the social worker assigned to the prospective adoptive parent;

Â Â Â Â Â  (b) A social worker, counselor or therapist who is working under the supervision of a licensed clinical social worker or a licensed professional counselor and who is knowledgeable about birth parent, adoption and grief and loss issues; or

Â Â Â Â Â  (c) A social worker, counselor or therapist who:

Â Â Â Â Â  (A) Has a graduate degree in social work, counseling or psychology; and

Â Â Â Â Â  (B) Is knowledgeable about birth parent, adoption and grief and loss issues.

Â Â Â Â Â  (5) The requirements of this section do not apply to:

Â Â Â Â Â  (a) An adoption in which a birth parent relinquishes parental rights to the Department of Human Services;

Â Â Â Â Â  (b) An adoption in which one parent retains parental rights;

Â Â Â Â Â  (c) An adoption in which the child is born in a foreign country and adopted under the laws of that country or readopted in Oregon;

Â Â Â Â Â  (d) An adoption in which the child is born in a foreign country and subsequently adopted in Oregon and in which the identity or whereabouts of the childÂs birth parents are unknown; or

Â Â Â Â Â  (e) An adoption of an adult.

Â Â Â Â Â  (6) Failure to provide the notice required by this section or failure to pay the uninsured costs of adoption-related counseling required by this section is not grounds for setting aside an adoption judgment or for revocation of a written consent to an adoption or a certificate of irrevocability. [2001 c.586 Â§2; 2003 c.576 Â§151]

Â Â Â Â Â  Note: 109.346 and 109.347 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.347 Civil action for failure to pay for counseling; attorney fees. A birth parent aggrieved by the failure of a prospective adoptive parent or adoptive parent to pay the uninsured costs of adoption-related counseling required by ORS 109.346 may file a civil action in circuit court for payment or reimbursement of the uninsured costs of adoption-related counseling. The court shall award reasonable attorney fees and costs of the action to a prevailing birth parent. [2001 c.586 Â§3]

Â Â Â Â Â  Note: See note under 109.346.

Â Â Â Â Â  109.350 Judgment of adoption. If, upon a petition for adoption duly presented and consented to, the court is satisfied as to the identity and relations of the persons, that the petitioner is of sufficient ability to bring up the child and furnish suitable nurture and education, having reference to the degree and condition of the parents, that, if applicable, the requirements of the Indian Child Welfare Act (25 U.S.C. 1901 et seq.) have been met, and that it is fit and proper that such adoption be effected, a judgment shall be made setting forth the facts, and ordering that from the date of the judgment the child, to all legal intents and purposes, is the child of the petitioner. In an adoption subject to the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), the state court shall provide to the United States Secretary of the Interior a copy of the judgment together with the other information required by the Indian Child Welfare Act (25 U.S.C. 1901 et seq.). [Amended by 1959 c.430 Â§4; 1983 c.302 Â§3; 2003 c.576 Â§152]

Â Â Â Â Â  109.353 Notice of voluntary adoption registry required before judgment entered; waiver. Before a judgment of adoption is entered, the agency or organization facilitating the adoption, or the attorney for the adoptive parents in an independent adoption, shall submit verification to the court that the parents of the child and the petitioners have been advised of the voluntary adoption registry established under ORS 109.450 and have been given information on how to access those services. The court may waive this requirement upon a finding of good cause. [1995 c.730 Â§5; 1999 c.160 Â§1; 2003 c.576 Â§153]

Â Â Â Â Â  Note: 109.353 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.360 Change of adopted childÂs name. If in a petition for the adoption of a child a change of the childÂs name is requested, the court, upon entering a judgment granting the adoption, may also provide in the judgment for the change of name without the notices required by ORS 33.420. [Amended by 1997 c.872 Â§24; 2003 c.576 Â§154]

Â Â Â Â Â  109.370 [Amended by 1957 c.403 Â§7; 1961 c.98 Â§1; 1969 c.591 Â§289; repealed by 1993 c.717 Â§11]

Â Â Â Â Â  109.380 [Repealed by 1959 c.609 Â§5]

Â Â Â Â Â  109.381 Effect of judgment of adoption. (1) A judgment of a court of this state granting an adoption, and the proceedings in such adoption matter, shall in all respects be entitled to the same presumptions and be as conclusive as if rendered by a court of record acting in all respects as a court of general jurisdiction and not by a court of special or inferior jurisdiction, and jurisdiction over the persons and the cause shall be presumed to exist.

Â Â Â Â Â  (2) Except for such right of appeal as may be provided by law, judgments of adoption shall be binding and conclusive upon all parties to the proceeding. No party nor anyone claiming by, through or under a party to an adoption proceeding, may for any reason, either by collateral or direct proceedings, question the validity of a judgment of adoption entered by a court of competent jurisdiction of this or any other state.

Â Â Â Â Â  (3) After the expiration of one year from the entry of a judgment of adoption in this state the validity of the adoption shall be binding on all persons, and it shall be conclusively presumed that the childÂs natural parents and all other persons who might claim to have any right to, or over the child, have abandoned the child and consented to the entry of such judgment of adoption, and that the child became the lawful child of the adoptive parents or parent at the time when the judgment of adoption was rendered, all irrespective of jurisdictional or other defects in the adoption proceeding. After the expiration of the one-year period no one may question the validity of the adoption for any reason, either through collateral or direct proceedings, and all persons shall be bound thereby. However, the provisions of this subsection shall not affect the right of appeal from a judgment of adoption as may be provided by law. [Subsections (1), (2) and (3) enacted as 1959 c.609 Â§Â§2,3,4; subsection (4) derived from 1959 c.609 Â§6; 2003 c.576 Â§155; 2005 c.22 Â§89]

Â Â Â Â Â  109.385 Certain adoptions in foreign nations recognized; evidence. (1) An adoption in any foreign nation under the laws of such nation of a person who is at the time of the adoption a national of such nation by adoptive parents at least one of whom is a citizen of the United States shall be recognized as a valid and legal adoption for all purposes in the State of Oregon if the adoption is valid and legal in the foreign nation wherein the adoption occurred.

Â Â Â Â Â  (2) The certificate of a judge of a court of general jurisdiction under the seal of the judge or the seal of the court in any foreign nation with respect to the adoption of a national of such foreign nation by adoptive parents at least one of whom is a citizen of the United States that all pertinent laws of such foreign nation have been complied with and the adoption is in all respects legal and valid shall be prima facie evidence in any court in the State of Oregon in any proceeding that such adoption was in fact legal and valid. Such certificate shall be prima facie evidence even if under the laws of the foreign nation the adoption is an administrative procedure and is not within the jurisdiction of the court or the judge making the certificate. [1961 c.95 Â§Â§2,3]

Â Â Â Â Â  109.390 Authority of Department of Human Services or child-caring agency in adoption proceedings. When the Department of Human Services or an approved child-caring agency has the right to consent to the adoption of a child, the department or agency may:

Â Â Â Â Â  (1) If it deems the action necessary or proper, become a party to any proceeding for the adoption of the child.

Â Â Â Â Â  (2) Appear in court where a proceeding for the adoption of the child is pending.

Â Â Â Â Â  (3) Give or withhold consent in loco parentis to the adoption of the child only in accordance with ORS 109.316. [1957 c.710 Â§14; 1971 c.401 Â§6; 2005 c.22 Â§90]

Â Â Â Â Â  109.400 Adoption report form. (1) When a petition for adoption is filed with a court, the petitioner or the attorney thereof shall file with the petition an adoption report form as provided in ORS 432.415.

Â Â Â Â Â  (2) Notwithstanding ORS 7.211, if the court enters a judgment of adoption, the clerk of the court shall review the personal particulars filled in on the form, shall fill in the remaining blanks on the form, shall certify the form and mail it to the State Registrar of the Center for Health Statistics as the adoption report as required under ORS 432.415. [1959 c.430 Â§1; 1983 c.709 Â§41; 1997 c.783 Â§45; 2003 c.576 Â§156]

Â Â Â Â Â  109.410 Certificate of adoption; form; fee; persons eligible to receive copy; status. (1) The clerk of the court having custody of the adoption file shall issue upon request a certificate of adoption to the adopted person, the adoptive parents or parent, their attorney of record, in the proceeding, or to any child-placing agency which gave consent to the adoption. The certificate shall be substantially in the following form:

______________________________________________________________________________

CERTIFICATE OF ADOPTION

IN THE ________ COURT

OF THE STATE OF
OREGON

FOR THE COUNTY OF

___________

In the Matter of the Adoption of:

___________________________

File No.___________

Â Â Â Â Â  Name after Adoption

This is to certify that on the ___ day of ________, 2___, a Judgment of Adoption was granted by the Honorable Judge ____________ granting the adoption of the above-named person by _________________.

Â Â Â Â Â  The adopted person, above named, was born in the City of ___________, County of ________, State of ________, on the __ day of _____, 2__.

Â Â Â Â Â  Dated at ________,
Oregon
, this __ day of ___, 2__.

Â Â Â Â Â  (Title of the Clerk of the Court)

Â Â Â Â Â  (SEAL) By _______________

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Deputy

______________________________________________________________________________

Â Â Â Â Â  (2) The certificate of adoption may be issued by the judge who granted the adoption, instead of by the clerk of the court.

Â Â Â Â Â  (3) The certificate of adoption shall not state the former name of the person adopted, unless the name was not changed by the judgment, and shall not state the name of either biological parent of the person adopted. However, if the adoption was by the adopted personÂs stepparent, the name of the adopting stepparentÂs spouse may be set forth in the certificate if requested.

Â Â Â Â Â  (4)(a) For the issuance of one certificate of adoption for any person who was adopted after October 3, 1979, a fee of not more than $1 may be charged and collected by the clerk of the court.

Â Â Â Â Â  (b) For additional certificates or for certificates of adoption for persons adopted prior to October 3, 1979, a fee of not more than $1 for each certificate may be charged and collected by the clerk of the court.

Â Â Â Â Â  (5) No certificate of adoption shall be issued to any person other than the persons described in subsection (1) of this section without order of the court.

Â Â Â Â Â  (6) For all purposes, the certificate of adoption shall constitute legal proof of the facts set forth therein, shall have the same force and effect and the same presumptions of validity as the judgment of adoption, and shall be entitled to full faith and credit. [1979 c.397 Â§2; 1985 c.496 Â§24; 2003 c.576 Â§157]

VOLUNTARY ADOPTION REGISTRY

Â Â Â Â Â  109.425 Definitions for ORS 109.425 and 109.435 to 109.507. As used in this section and ORS 109.435 to 109.507:

Â Â Â Â Â  (1) ÂAdopteeÂ means a person who has been adopted in the State of
Oregon
.

Â Â Â Â Â  (2) ÂAdoptionÂ means the judicial act of creating the relationship of parent and child where it did not exist previously.

Â Â Â Â Â  (3) ÂAdoptive parentÂ means an adult who has become a parent of a child through adoption.

Â Â Â Â Â  (4) ÂAdultÂ means a person 18 years of age or older.

Â Â Â Â Â  (5) ÂAgencyÂ means any public or private organization licensed or authorized under the laws of this state to place children for adoption.

Â Â Â Â Â  (6) ÂBirth parentÂ is:

Â Â Â Â Â  (a) The man or woman who is legally presumed under the laws of this state to be the father or mother of genetic origin of a child; and

Â Â Â Â Â  (b) A putative father of the child if the birth mother alleges he is the father and the putative father, by written affidavit or surrender and release executed within three years of the relinquishment of the child by the birth mother or the termination of parental rights of the birth mother, acknowledges being the childÂs biological father.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (8)(a) ÂGenetic and social historyÂ is a comprehensive report, when obtainable, of the health status and medical history of the birth parents and other persons related to the child.

Â Â Â Â Â  (b) The genetic and social history may contain as much of the following as is available:

Â Â Â Â Â  (A) Medical history;

Â Â Â Â Â  (B) Health status;

Â Â Â Â Â  (C) Cause of and age at death;

Â Â Â Â Â  (D) Height, weight, eye and hair color;

Â Â Â Â Â  (E) Ethnic origins; and

Â Â Â Â Â  (F) Religion, if any.

Â Â Â Â Â  (c) The genetic and social history may include the health status and medical history of:

Â Â Â Â Â  (A) The birth parents;

Â Â Â Â Â  (B) A putative father, if any;

Â Â Â Â Â  (C) Siblings to the birth parents, if any;

Â Â Â Â Â  (D) Siblings to a putative father, if any;

Â Â Â Â Â  (E) Other children of either birth parent, if any;

Â Â Â Â Â  (F) Other children of a putative father, if any;

Â Â Â Â Â  (G) Parents of the birth parents; and

Â Â Â Â Â  (H) Parents of a putative father, if any.

Â Â Â Â Â  (9) ÂHealth historyÂ is a comprehensive report, when obtainable, of the childÂs health status and medical history at the time of placement for adoption, including neonatal, psychological, physiological and medical care history.

Â Â Â Â Â  (10) ÂPutative fatherÂ is a man who, under the laws of this state, is not legally presumed to be the father of genetic origin of a child, but who claims or is alleged to be the father of genetic origin of the child.

Â Â Â Â Â  (11) ÂRegistryÂ is a voluntary adoption registry as established under ORS 109.450.

Â Â Â Â Â  (12) ÂSuccessor agencyÂ is an agency which has the adoption records of another agency because of the merger of the agency and the successor agency or because a former agency has ceased doing business and has given its adoption records to the successor agency as provided in ORS 109.435 (2). [1983 c.672 Â§2; 1989 c.372 Â§1; 1993 c.410 Â§1; 1995 c.79 Â§39; 1995 c.730 Â§7; 1997 c.130 Â§3; 1997 c.442 Â§1; 2001 c.900 Â§14]

Â Â Â Â Â  Note: 109.425 to 109.507 and 109.990 (2) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.430 Policy and purpose. It is the policy of this state that adoption is based upon the legal termination of parental rights and responsibilities of birth parents and the creation of the legal relationship of parents and child between an adoptee and the adoptive parents. These legal and social premises underlying adoption must be maintained. The state recognizes that some adults who were adopted as children have a strong desire to obtain identifying information about their birth parents or putative father while other such adult adoptees have no such desire. The state further recognizes that some birth parents have a strong desire to obtain identifying information about their biological children who were adopted, while other birth parents have no such desire. The state fully recognizes the right to privacy and confidentiality of birth parents whose children were adopted, the adoptees and the adoptive parents. The purpose of ORS 7.211, 109.425 to 109.507 and 432.420 is to:

Â Â Â Â Â  (1) Set up a voluntary adoption registry where birth parents, putative fathers and adult adoptees may register their willingness to the release of identifying information to each other;

Â Â Â Â Â  (2) Provide for the disclosure of identifying information to birth parents and their genetic offspring through a social worker employed by a licensed adoption agency, if a birth parent or parents or putative father and the adult adoptee are registered;

Â Â Â Â Â  (3) Provide for the transmission of nonidentifying health and social and genetic history of the adult adoptees, birth parents, putative fathers and other specified persons; and

Â Â Â Â Â  (4) Provide for disclosure of specific identifying information to Indian tribes or governmental agencies when needed to establish the adopteeÂs eligibility for tribal membership or for benefits or to a person responsible for settling an estate that refers to the adoptee. [1983 c.672 Â§1; 1989 c.372 Â§5; 1995 c.79 Â§40; 1995 c.730 Â§8; 1997 c.442 Â§2]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.435 Adoption records to be permanently maintained. (1) All records of any adoption finalized in this state shall be permanently maintained by the Department of Human Services or by the agency arranging the adoption.

Â Â Â Â Â  (2) If an agency which handles adoptions ceases to do business, the agency shall transfer the adoption records to the department or to a successor agency, if the agency gives notice of the transfer to the department. [1983 c.672 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.440 Information confidential; exceptions. (1) A person or agency may not disclose any confidential information relating to an adoption except as provided in subsection (2) of this section and ORS 109.425 and 109.435 to 109.507 or pursuant to a court order.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply when confidential information relating to an international adoption is requested by the adult adoptee. [1983 c.672 Â§4; 1995 c.79 Â§41; 1995 c.730 Â§9; 2001 c.586 Â§1]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.445 Information of registry confidential. (1) Notwithstanding any other provision of law, the information acquired by any voluntary adoption registry shall not be disclosed under any freedom of information legislation, rules or practice.

Â Â Â Â Â  (2) A class action suit shall not be maintained in any court of this state to require the registry to disclose identifying information. [1983 c.672 Â§5]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.450 Child placement agency to maintain registry; Department of Human Services duties. (1) A voluntary adoption registry shall be established and maintained by each agency or its successor agency. An agency may delegate or contract with another agency to establish, maintain and operate the registry for the delegating agency.

Â Â Â Â Â  (2) The Department of Human Services shall establish, maintain and operate the registry for all adoptions not arranged through a licensed agency. The department may contract out the function of establishing, maintaining and operating the registry to another agency. The department may join a voluntary national or international registry and make its records available in the manner authorized by ORS 109.425 to 109.507. However, if the rules of disclosure of such a voluntary organization differ from those prescribed in ORS 109.425 and 109.435 to 109.507, ORS 109.425 and 109.435 to 109.507 shall prevail. [1983 c.672 Â§6; 1995 c.79 Â§42; 1995 c.730 Â§10]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.455 Persons eligible to use registry. (1) As provided in ORS 109.475 and except as provided in subsection (2) of this section, only a birth parent, adult adoptee, adult genetic sibling of an adoptee, adoptive parent of a deceased adoptee or parents or adult siblings of a deceased birth parent or parents may use the registry for obtaining identifying information about birth parents, putative fathers, adult adoptees and adult adoptee genetic siblings.

Â Â Â Â Â  (2) An adult adoptee who has a genetic sibling in the adult adopteeÂs adoptive family who is under the age of 18 may not have access to the registry.

Â Â Â Â Â  (3) A putative father may not have access to the registry.

Â Â Â Â Â  (4) Birth parents, adult adoptees, adult genetic siblings of an adoptee, adoptive parent or parents of a deceased adoptee and parents or adult siblings of a deceased birth parent or parents shall work through the agency involved in the adoption, or its successor agency, or the Department of Human Services to receive information concerning the adoption. [1983 c.672 Â§7; 1989 c.372 Â§2; 1997 c.442 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.460 Persons eligible to register. (1) An adult adoptee, each birth parent, a putative father, an adult genetic sibling of an adoptee, an adoptive parent of a deceased adoptee and a parent or adult sibling of a deceased birth parent or parents may register by submitting a signed affidavit to the appropriate registry. The affidavit shall contain the information listed in ORS 109.465 and a statement of the registrantÂs willingness to be identified to the other relevant persons who register. The affidavit gives authority to the registry to release identifying information related to the registrant to the other relevant persons who register. Each registration shall be accompanied by the birth certificate of the registrant.

Â Â Â Â Â  (2) An adoptee, or the parent or guardian of an adoptee under 18 years of age, may register to have specific identifying information disclosed to Indian tribes or to governmental agencies in order to establish the adopteeÂs eligibility for tribal membership or for benefits or to a person settling an estate. The information shall be limited to a true copy of documents that prove the adopteeÂs lineage. Information disclosed in accordance with this subsection shall not be disclosed to the adoptee or the parent or guardian of the adoptee by the registry or employee or agency operating a registry nor by the Indian tribe, governmental agency or person receiving the information.

Â Â Â Â Â  (3) Except as provided in ORS 109.475 (2), if a birth parent or an adoptee fails to file an affidavit with the registry for any reason, including death or disability, identifying information shall not be disclosed to those relevant persons who do register.

Â Â Â Â Â  (4) Except as otherwise provided in ORS 109.503, a registry or employee or the agency operating a registry shall not contact or in any other way solicit any adoptee or birth parent to register with the registry. [1983 c.672 Â§8; 1989 c.372 Â§6; 1993 c.410 Â§10; 1997 c.442 Â§4]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.465 Content of affidavit; notice of change in information. (1) The affidavit required under ORS 109.460 shall contain:

Â Â Â Â Â  (a) The current name and address of the registrant;

Â Â Â Â Â  (b) Any previous name by which the registrant was known;

Â Â Â Â Â  (c) The original or adopted names of the adopted child;

Â Â Â Â Â  (d) The place and date of birth of the adopted child, if known; and

Â Â Â Â Â  (e) The name and address of the agency, if known.

Â Â Â Â Â  (2) The registrant shall notify the registry of any change in name or address which occurs after the registrant registers. Upon registering, the registry shall inform the registrant that the registrant has the responsibility to notify the registry of a change in address. The registry is not required to search for a registrant who fails to notify the registry of a change in address.

Â Â Â Â Â  (3) A registrant may cancel the registrantÂs registration at any time by giving the registry written notice of the registrantÂs desires to so cancel. [1983 c.672 Â§9]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.470 Continuing registration by birth parent or putative father. (1) When an adoptee reaches age 18, a birth parent of the adoptee, if the birth parent registered with the registry before the adoptee was age 18, shall notify the registry in writing only if the birth parent does not desire to continue the registration.

Â Â Â Â Â  (2) When an adoptee reaches age 18, a putative father of the adoptee, if the putative father registered with the registry before the adoptee was age 18, shall notify the registry in writing only if the putative father does not desire to continue the registration.

Â Â Â Â Â  (3) A registry shall notify a birth parent or putative father of this requirement when the birth parent or putative father initially registers. [1983 c.672 Â§10; 1989 c.372 Â§3; 1997 c.442 Â§5; 1999 c.650 Â§1]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.475 Processing affidavits. (1) Upon receipt of the affidavit under ORS 109.460, the registry shall process each affidavit in an attempt to match the adult adoptee and the birth parents, the putative father, the adult genetic sibling, the adoptive parent of a deceased adoptee or the parents or adult sibling of a deceased birth parent or parents. The processing shall include research from agency records, and if necessary from court records, to determine whether the registrants match.

Â Â Â Â Â  (2) If the registry determines there is a match and if the relevant persons have registered with the registry and received the counseling required by ORS 109.480, notification of the match may be given by a registry to only:

Â Â Â Â Â  (a) A birth parent or parents of an adult adoptee and an adult adoptee;

Â Â Â Â Â  (b) The adult genetic siblings of an adult adoptee if the birth parent or parents are deceased;

Â Â Â Â Â  (c) Adult adoptee genetic siblings who have been adopted by different adoptive families and have no knowledge of their birth parents;

Â Â Â Â Â  (d) At the discretion of the agency operating the registry, parents or adult siblings of the birth parent or parents if the birth parent or parents are deceased; or

Â Â Â Â Â  (e) At the discretion of the agency operating the registry, the adoptive parent or parents of a deceased adoptee.

Â Â Â Â Â  (3) Notification of a match to the relevant parties shall be made through a direct and confidential contact. [1983 c.672 Â§11; 1997 c.442 Â§6]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.480 Counseling of registrant. (1) Upon the determination of a match but before identifying information is disclosed, the registrant shall, at the discretion of the agency operating the registry, participate in counseling:

Â Â Â Â Â  (a) With a social worker employed by the registry; or

Â Â Â Â Â  (b) If the registrant is domiciled outside the state, with a social worker in that state who is selected by the registry.

Â Â Â Â Â  (2) The counseling required under subsection (1) of this section shall place an emphasis on an evaluation of the need for and the effect of the information or contact on the genetic family members and the relationships within the adoptive family. [1983 c.672 Â§12]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.485 Registry information to be maintained permanently. Any affidavits filed and other information collected by a registry shall be permanently maintained. [1983 c.672 Â§13]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.490 Limits on releasing information. A registry shall release only information necessary for identifying a birth parent, a putative father, an adult adoptee or an adult genetic sibling, and shall not release information of any kind pertaining to:

Â Â Â Â Â  (1) The adoptive parents;

Â Â Â Â Â  (2) The siblings to the adult adoptee who are children of the adoptive parents; and

Â Â Â Â Â  (3) The income of any person. [1983 c.672 Â§14; 1997 c.442 Â§7]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.495 Registrant fee. Costs of establishing and maintaining a registry may be met through reasonable fees charged to all persons who register. [1983 c.672 Â§15; 1999 c.650 Â§2]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.500 Genetic, social and health history; availability; fee. (1) A genetic and social history and health history which excludes information identifying any birth parent or putative father, member of a birth parentÂs or putative fatherÂs family, the adoptee or the adoptive parents of the adoptee, may be provided, if available, from an agency upon request to the following persons:

Â Â Â Â Â  (a) The adoptive parents of the child or the childÂs guardian;

Â Â Â Â Â  (b) The birth parent of the adoptee;

Â Â Â Â Â  (c) An adult adoptee; and

Â Â Â Â Â  (d) In the event of the death of the adoptee:

Â Â Â Â Â  (A) The adopteeÂs spouse if the spouse is the birth parent of the adopteeÂs child or the guardian of any child of the adoptee; or

Â Â Â Â Â  (B) Any progeny of the adoptee who is 18 years of age or older.

Â Â Â Â Â  (2) The medical history part of the report mentioned in subsection (1) of this section may be in the form prescribed by the Department of Human Services under ORS 109.342.

Â Â Â Â Â  (3) The agency may charge the person requesting the information requested under subsection (1) of this section the actual cost of providing such information. [1983 c.672 Â§16; 1989 c.372 Â§4; 1997 c.442 Â§8]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.502 Search for birth parents, putative father or genetic siblings; who may initiate; information required; fee. (1)(a) An adult adoptee or the adoptive parent of a minor or deceased adoptee may request that the Department of Human Services or the Oregon licensed adoption agency that facilitated the adoption conduct a search for the adopteeÂs birth parents, putative father or, except as otherwise provided in ORS 109.504 (1), for the adopteeÂs genetic siblings.

Â Â Â Â Â  (b) A birth parent, an adult genetic sibling of an adoptee or the parent or adult sibling of a deceased birth parent may request the department or the
Oregon
licensed adoption agency that facilitated the adoption to conduct a search for an adult adoptee whom the birth parent relinquished for adoption.

Â Â Â Â Â  (c) A person requesting a search under paragraph (a) or (b) of this subsection shall direct the request for the search to the
Oregon
licensed adoption agency that facilitated the adoption. If the
Oregon
licensed adoption agency that facilitated the adoption is not conducting searches or has not been authorized by the department to conduct searches, the person shall direct the request to the department.

Â Â Â Â Â  (2) At the time of a request to conduct a search under this section, the requester shall provide the department or the
Oregon
licensed adoption agency that facilitated the adoption with such information as the department or the
Oregon
licensed adoption agency requires. The person requesting the search must be registered with a registry established under ORS 109.450.

Â Â Â Â Â  (3)(a) If the person has requested the department to conduct a search, upon payment by the requester of a fee established by rule under ORS 109.506, the department shall instruct an
Oregon
licensed adoption agency to conduct the search.

Â Â Â Â Â  (b) If the
Oregon
licensed adoption agency that facilitated the adoption meets the standards established by rule under ORS 109.506, upon payment by the requester of a fee established by rule under ORS 109.506, the
Oregon
licensed adoption agency shall conduct the search. [1993 c.410 Â§3; 1995 c.730 Â§12; 1997 c.442 Â§9]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.503 Access to adoption records for search; duties of searcher. (1) When the Department of Human Services or an
Oregon
licensed adoption agency has been instructed to conduct a search, the department or an
Oregon
licensed adoption agency may examine adoption records maintained by the department and by private adoption agencies under ORS 109.435. However, the department or an
Oregon
licensed adoption agency may examine the adoption records of a private adoption agency only if the private adoption agency allows the examination. The department or an
Oregon
licensed adoption agency shall keep the records and information located in the records confidential.

Â Â Â Â Â  (2) If the department or an
Oregon
licensed adoption agency is able to identify and locate the person being sought, the department or an
Oregon
licensed adoption agency shall make a confidential inquiry of that person to determine whether the person wishes to make contact with the person requesting the search. The department or an
Oregon
licensed adoption agency shall make the inquiry in person if possible. If the reason the person is requesting the search is because there is a serious medical condition in the personÂs immediate family that is, or may be, an inheritable condition and the person being sought is biologically related to the ill person, the department or the Oregon licensed adoption agency shall inform the person being sought of that fact.

Â Â Â Â Â  (3)(a) If the person being sought wishes to make contact with the person requesting the search, the department or an
Oregon
licensed adoption agency shall:

Â Â Â Â Â  (A) Tell the person about the voluntary adoption registry under ORS 109.435 to 109.507 and that any contact will be made through the registry and its provisions and shall give the person any information and forms necessary to register;

Â Â Â Â Â  (B) Notify the voluntary adoption registry that the person being sought has been identified and located and has indicated that the person wishes to make contact; and

Â Â Â Â Â  (C) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

Â Â Â Â Â  (b) If the person being sought has indicated a wish to make contact and has not registered with the voluntary adoption registry within 90 days after the confidential inquiry was made, the department or an Oregon licensed adoption agency, where practicable, shall contact the person to offer forms and materials to register and to determine if the person still intends to register.

Â Â Â Â Â  (4) If the person being sought does not wish to make contact with the person requesting the search, the department or an
Oregon
licensed adoption agency shall:

Â Â Â Â Â  (a) Tell the person about the voluntary adoption registry under ORS 109.435 to 109.507;

Â Â Â Â Â  (b) Notify the voluntary adoption registry that the person being sought has been identified, located and has indicated that the person does not wish to make contact; and

Â Â Â Â Â  (c) Return all materials and information obtained during the search to the department or agency responsible for maintaining the information.

Â Â Â Â Â  (5) If the department or an
Oregon
licensed adoption agency is unable to identify and locate the person being sought, the department or an
Oregon
licensed adoption agency shall notify the voluntary adoption registry of that fact.

Â Â Â Â Â  (6) Upon receiving notice under subsection (3)(a)(B), (4)(b) or (5) of this section, the voluntary adoption registry shall:

Â Â Â Â Â  (a) Enter the information into its records; and

Â Â Â Â Â  (b) Notify the person requesting the search only that the person being sought has or has not been located, and either:

Â Â Â Â Â  (A) Has indicated a wish to make contact and has been given information and forms necessary to register; or

Â Â Â Â Â  (B) Has indicated a wish not to make contact. [1993 c.410 Â§4; 1995 c.79 Â§43; 1995 c.730 Â§13; 1997 c.442 Â§10]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.504 Effect on subsequent searches when person sought in initial search refuses contact. (1) If an adult adoptee or the adoptive parent of a minor or deceased adoptee has initiated a search under ORS 109.502, the fact that the person being sought in the original search does not wish to make contact does not prevent the adult adoptee or the adoptive parent from requesting another search for a birth parent or putative father not previously contacted. An adult adoptee or the adoptive parent of a minor or deceased adoptee may not request a search for a genetic sibling of the adoptee if there was a previous search for a birth parent of the adoptee and the birth parent did not want to make contact with the adult adoptee or adoptive parent.

Â Â Â Â Â  (2) The adult adoptee or adoptive parent of a minor or deceased adoptee shall request the search by repeating the process set out in ORS 109.502 and by paying the fees established by the Department of Human Services pursuant to ORS 109.506. [1993 c.410 Â§5; 1997 c.442 Â§11]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.505 Support services; adoption and reunion issues. Information about agency and community resources regarding psychological issues in adoption and reunion shall be provided:

Â Â Â Â Â  (1) By the Department of Human Services or an
Oregon
licensed adoption agency to all persons requesting a search under ORS 109.502; and

Â Â Â Â Â  (2) By the department or an
Oregon
licensed adoption agency only to those persons the department or an
Oregon
licensed adoption agency identifies and locates as the result of a search under ORS 109.503 and who express a wish to receive information. [1993 c.410 Â§6; 1995 c.730 Â§14]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.506 Rulemaking; fees. The Department of Human Services by rule shall establish:

Â Â Â Â Â  (1) Eligibility standards for
Oregon
licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (2) Standards of conduct for
Oregon
licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (3) Contracting procedures for
Oregon
licensed adoption agencies that conduct searches under ORS 109.503;

Â Â Â Â Â  (4) Search procedures to be followed by
Oregon
licensed adoption agencies that conduct searches under ORS 109.503; and

Â Â Â Â Â  (5) Fees to be paid by persons requesting a search under ORS 109.502. Fees authorized under this section include:

Â Â Â Â Â  (a) A fee to be paid to the department or an
Oregon
licensed adoption agency to cover all costs incurred in the search; and

Â Â Â Â Â  (b) A fee to be paid to the department or an
Oregon
licensed adoption agency to cover the administrative costs incurred in administering the search program. [1993 c.410 Â§7; 1995 c.730 Â§15; 1999 c.650 Â§3]

Â Â Â Â Â  Note: See note under 109.425.

Â Â Â Â Â  109.507 Access to Department of Human Services records required; access to private agency records discretionary. (1) The Department of Human Services shall allow an
Oregon
licensed adoption agency to examine confidential adoption records maintained by the department as part of a search conducted under ORS 109.503.

Â Â Â Â Â  (2) A private adoption agency may allow the department or an
Oregon
licensed adoption agency to examine confidential adoption records maintained by the agency as part of a search conducted under ORS 109.503. [1993 c.410 Â§8; 1995 c.730 Â§16]

Â Â Â Â Â  Note: See note under 109.425.

AGE OF MAJORITY

Â Â Â Â Â  109.510 Age of majority. Except as provided in ORS 109.520, in this state any person shall be deemed to have arrived at majority at the age of 18 years, and thereafter shall:

Â Â Â Â Â  (1) Have control of the personÂs own actions and business; and

Â Â Â Â Â  (2) Have all the rights and be subject to all the liabilities of a citizen of full age. [Amended by 1973 c.827 Â§14; 2005 c.22 Â§91]

Â Â Â Â Â  109.520 Majority of married persons. Except as provided in ORS 653.010, all persons shall be deemed to have arrived at the age of majority upon their being married according to law. [Amended by 1953 c.343 Â§2; 1957 c.710 Â§12; 1973 c.827 Â§15]

Â Â Â Â Â  109.550 [1977 c.525 Â§2; 1993 c.33 Â§293; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.555 [1977 c.525 Â§3; 1979 c.266 Â§2; 1993 c.33 Â§294; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.560 [1977 c.525 Â§4; 1993 c.33 Â§295; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  109.565 [1977 c.525 Â§5; repealed by 1993 c.546 Â§141]

RIGHTS OF MINORS

Â Â Â Â Â  109.610 Right to treatment for venereal disease without parental consent. (1) Notwithstanding any other provision of law, a minor who may have come into contact with any venereal disease may give consent to the furnishing of hospital, medical or surgical care related to the diagnosis or treatment of such disease, if the disease or condition is one which is required by law or regulation adopted pursuant to law to be reported to the local or state health officer or board. Such consent shall not be subject to disaffirmance because of minority.

Â Â Â Â Â  (2) The consent of the parent, parents, or legal guardian of such minor shall not be necessary to authorize such hospital, medical or surgical care and without having given consent the parent, parents, or legal guardian shall not be liable for payment for any such care rendered. [Formerly 109.105; 1977 c.303 Â§1]

Â Â Â Â Â  109.620 [Formerly 109.115; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  109.630 [1971 c.726 Â§1; 1973 c.454 Â§1; repealed by 1973 c.827 Â§83]

Â Â Â Â Â  109.640 Right to medical or dental treatment without parental consent; provision of birth control information and services to any person. Any physician or nurse practitioner may provide birth control information and services to any person without regard to the age of the person. A minor 15 years of age or older may give consent to hospital care, medical or surgical diagnosis or treatment by a physician licensed by the Oregon Medical Board, and dental or surgical diagnosis or treatment by a dentist licensed by the Oregon Board of Dentistry, without the consent of a parent or guardian, except as may be provided by ORS 109.660. A minor 15 years of age or older may give consent to diagnosis and treatment by a nurse practitioner who is licensed by the Oregon State Board of Nursing under ORS 678.375 and who is acting within the scope of practice for a nurse practitioner, without the consent of a parent or guardian of the minor. [1971 c.381 Â§1; 2005 c.471 Â§7]

Â Â Â Â Â  109.650 Disclosure without minorÂs consent and without liability. A hospital or any physician, nurse practitioner or dentist as described in ORS 109.640 may advise the parent or parents or legal guardian of any minor of the care, diagnosis or treatment or the need for any treatment, without the consent of the patient, and any hospital, physician, nurse practitioner or dentist is not liable for advising the parent, parents or legal guardian without the consent of the patient. [1971 c.381 Â§2; 2005 c.471 Â§8]

Â Â Â Â Â  109.660 Construction. The provisions of ORS 109.640, 109.650 and this section do not amend or supersede the provisions of ORS 109.610 or 435.435. [1971 c.381 Â§3; 1973 c.827 Â§16]

Â Â Â Â Â  109.670 Right to donate blood. (1) Any person 16 years of age or over may donate blood to any blood program without obtaining permission of a parent or guardian.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âblood programÂ means any voluntary and noncompensatory program for the drawing of blood which is approved by the American Association of Blood Banks or the American Red Cross. [1977 c.533 Â§1]

Â Â Â Â Â  Note: 109.670 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.672 Certain persons immune from liability for providing care to minor. (1) No person licensed, certified or registered to practice a health care profession or health care facility shall be liable for damages in any civil action arising out of the failure of the person or facility to obtain the consent of a parent to the giving of medical care or treatment to a minor child of the parent if consent to the care has been given by the other parent of the child.

Â Â Â Â Â  (2) The immunity provided by subsection (1) of this section shall apply regardless of whether:

Â Â Â Â Â  (a) The parents are married, unmarried or separated at the time of consent or treatment.

Â Â Â Â Â  (b) The consenting parent is, or is not, a custodial parent of the minor.

Â Â Â Â Â  (c) The giving of consent by only one parent is, or is not, in conformance with the terms of any agreement between the parents, any custody order or any judgment of dissolution or separation.

Â Â Â Â Â  (3) The immunity created by subsection (1) of this section shall not apply if the parental rights of the parent who gives consent have been terminated pursuant to ORS 419B.500 to 419B.524.

Â Â Â Â Â  (4) For the purposes of this section, Âhealth care facilityÂ means a facility as defined in ORS 442.015 or any other entity providing medical service. [Formerly 109.133; 1993 c.33 Â§296; 2003 c.576 Â§158]

Â Â Â Â Â  109.675 Right to diagnosis or treatment for mental or emotional disorder or chemical dependency without parental consent. (1) A minor 14 years of age or older may obtain, without parental knowledge or consent, outpatient diagnosis or treatment of a mental or emotional disorder or a chemical dependency, excluding methadone maintenance, by a physician licensed by the Oregon Medical Board, a psychologist licensed by the State Board of Psychologist Examiners, a nurse practitioner registered by the Oregon State Board of Nursing, a clinical social worker licensed by the State Board of Clinical Social Workers or a community mental health and developmental disabilities program established and operated pursuant to ORS 430.620 when approved to do so by the Department of Human Services pursuant to rule.

Â Â Â Â Â  (2) However, the person providing treatment shall have the parents of the minor involved before the end of treatment unless the parents refuse or unless there are clear clinical indications to the contrary, which shall be documented in the treatment record. The provisions of this subsection do not apply to:

Â Â Â Â Â  (a) A minor who has been sexually abused by a parent; or

Â Â Â Â Â  (b) An emancipated minor, whether emancipated under the provisions of ORS 109.510 and 109.520 or 419B.550 to 419B.558 or, for the purpose of this section only, emancipated by virtue of having lived apart from the parents or legal guardian while being self-sustaining for a period of 90 days prior to obtaining treatment as provided by this section. [1985 c.525 Â§1; 1989 c.721 Â§47; 1993 c.546 Â§137; 1997 c.249 Â§38]

Â Â Â Â Â  109.680 Disclosure without minorÂs consent; civil immunity. A physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program described in ORS 109.675 may advise the parent or parents or legal guardian of any minor described in ORS 109.675 of the diagnosis or treatment whenever the disclosure is clinically appropriate and will serve the best interests of the minorÂs treatment because the minorÂs condition has deteriorated or the risk of a suicide attempt has become such that inpatient treatment is necessary, or the minorÂs condition requires detoxification in a residential or acute care facility. If such disclosure is made, the physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program shall not be subject to any civil liability for advising the parent, parents or legal guardian without the consent of the minor. [1985 c.525 Â§2; 1989 c.721 Â§48]

Â Â Â Â Â  109.685 Person providing treatment or diagnosis not subject to civil liability for providing treatment or diagnosis without consent of parent or guardian. A physician, psychologist, nurse practitioner, licensed clinical social worker or community mental health and developmental disabilities program described in ORS 109.675 who in good faith provides diagnosis or treatment to a minor as authorized by ORS 109.675 shall not be subject to any civil liability for providing such diagnosis or treatment without consent of the parent or legal guardian of the minor. [1985 c.525 Â§3; 1989 c.721 Â§49]

Â Â Â Â Â  109.690 Parent or guardian not liable for payment under ORS 109.675. If diagnosis or treatment services are provided to a minor pursuant to ORS 109.675 without consent of the minorÂs parent or legal guardian, the parent, parents or legal guardian of the minor shall not be liable for payment for any such services rendered. [1985 c.525 Â§4]

Â Â Â Â Â  109.695 Rules for implementation of ORS 109.675 to 109.695. For the purpose of carrying out the policy and intent of ORS 109.675 to 109.695 while taking into account the respective rights of minors at risk of chemical dependency or mental or emotional disorder and the rights and interests of parents or legal guardians of such minors, the Department of Human Services shall adopt rules for the implementation of ORS 109.675 to 109.695 by community mental health and developmental disabilities programs approved to do so. Such rules shall provide for the earliest feasible involvement of the parents or guardians in the treatment plan consistent with clinical requirements of the minor. [1985 c.525 Â§5]

Â Â Â Â Â  109.697 Right to contract for dwelling unit and utilities without parental consent. (1) The Legislative Assembly finds that there are in the State of
Oregon
unemancipated minors who are living apart from their parents and are homeless. Many of these minors are able financially to provide housing and utility services for themselves and their children, but cannot contract for these necessities due to perceived legal limitations affecting contracts with minors. The purpose of this legislation is to address those limitations.

Â Â Â Â Â  (2) For purposes of this section, ÂminorÂ means an unemancipated and unmarried person who is living apart from the personÂs parent, parents or legal guardian, and who is either:

Â Â Â Â Â  (a) Sixteen or 17 years of age;

Â Â Â Â Â  (b) Under 16 years of age and the parent of a child or children who are living in the physical custody of the person; or

Â Â Â Â Â  (c) Under 16 years of age, pregnant and expecting the birth of a child who will be living in the physical custody of the person.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, a minor may contract for the necessities of a residential dwelling unit and for utility services to that unit. Such a contract is binding upon the minor and cannot be voided or disaffirmed by the minor based upon the minorÂs age or status as a minor.

Â Â Â Â Â  (4) The consent of the parent or legal guardian of such minor shall not be necessary to contract for a residential dwelling unit or utility services to that unit. The parent or legal guardian of such minor shall not be liable under a contract by that minor for a residential dwelling unit or for utility services to that unit unless the parent or guardian is a party to the minorÂs contract, or enters another contract, for the purpose of acting as guarantor of the minorÂs debt. [1993 c.369 Â§29]

Â Â Â Â Â  109.700 [1973 c.375 Â§25; repealed by 1999 c.649 Â§55]

UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

(General Provisions)

Â Â Â Â Â  109.701 Short title. ORS 109.701 to 109.834 may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act. [1999 c.649 Â§1]

Â Â Â Â Â  Note: 109.701 to 109.834 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 109 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  109.704 Definitions for ORS 109.701 to 109.834. As used in ORS 109.701 to 109.834:

Â Â Â Â Â  (1) ÂAbandonedÂ means left without provision for reasonable and necessary care or supervision.

Â Â Â Â Â  (2) ÂChildÂ means an individual who has not attained 18 years of age.

Â Â Â Â Â  (3) ÂChild custody determinationÂ means a judgment or other order of a court providing for the legal custody, physical custody, parenting time or visitation with respect to a child. ÂChild custody determinationÂ includes a permanent, temporary, initial and modification order. ÂChild custody determinationÂ does not include an order relating to child support or other monetary obligation of an individual.

Â Â Â Â Â  (4) ÂChild custody proceedingÂ means a proceeding in which legal custody, physical custody, parenting time or visitation with respect to a child is an issue. ÂChild custody proceedingÂ includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights and protection from domestic violence in which the issue may appear. ÂChild custody proceedingÂ does not include a proceeding involving juvenile delinquency, contractual emancipation or enforcement under ORS 109.774 to 109.827.

Â Â Â Â Â  (5) ÂCommencementÂ means the filing of the first pleading in a proceeding.

Â Â Â Â Â  (6) ÂCourtÂ means an entity authorized under the law of a state to establish, enforce or modify a child custody determination.

Â Â Â Â Â  (7) ÂHome stateÂ means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six months of age, Âhome stateÂ means the state in which the child lived from birth with any of the persons mentioned. Any temporary absence of any of the mentioned persons is part of the period.

Â Â Â Â Â  (8) ÂInitial determinationÂ means the first child custody determination concerning a particular child.

Â Â Â Â Â  (9) ÂIssuing courtÂ means the court that makes a child custody determination for which enforcement is sought under ORS 109.701 to 109.834.

Â Â Â Â Â  (10) ÂIssuing stateÂ means the state in which a child custody determination is made.

Â Â Â Â Â  (11) ÂModificationÂ means a child custody determination that changes, replaces, supersedes or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

Â Â Â Â Â  (12) ÂPersonÂ means an individual, corporation, public corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government or a governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

Â Â Â Â Â  (13) ÂPerson acting as a parentÂ means a person, other than a parent, who:

Â Â Â Â Â  (a) Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding; and

Â Â Â Â Â  (b) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

Â Â Â Â Â  (14) ÂPhysical custodyÂ means the physical care and supervision of a child.

Â Â Â Â Â  (15) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
.

Â Â Â Â Â  (16) ÂTribeÂ means an Indian tribe or band, or Alaskan Native village, that is recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (17) ÂWarrantÂ means an order issued by a court authorizing law enforcement officers to take physical custody of a child. [1999 c.649 Â§2; 2003 c.576 Â§159]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.707 Proceedings governed by other law. ORS 109.701 to 109.834 do not govern a proceeding pertaining to the authorization of emergency medical care for a child. [1999 c.649 Â§3]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.710 [1973 c.375 Â§2; 1997 c.707 Â§23; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.711 Application to Indian tribes. (1) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act (25 U.S.C. 1901 et seq.), is not subject to ORS 109.701 to 109.834 to the extent that the proceeding is governed by the Indian Child Welfare Act.

Â Â Â Â Â  (2) A court of this state shall treat a tribe as if it were a state of the
United States
for the purpose of applying ORS 109.701 to 109.771.

Â Â Â Â Â  (3) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827. [1999 c.649 Â§4]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.714 International application of ORS 109.701 to 109.834. (1) A court of this state shall treat a foreign country as if it were a state of the
United States
for the purpose of applying ORS 109.701 to 109.771.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of ORS 109.701 to 109.834 must be recognized and enforced under ORS 109.774 to 109.827.

Â Â Â Â Â  (3) A court of this state need not apply ORS 109.701 to 109.834 if the child custody law of a foreign country violates fundamental principles of human rights. [1999 c.649 Â§5]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.717 Effect of child custody determination. A child custody determination made by a court of this state that has jurisdiction under ORS 109.701 to 109.834 binds all persons who have been served in accordance with the laws of this state or notified in accordance with ORS 109.724 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified. [1999 c.649 Â§6]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.720 [1973 c.375 Â§Â§1,23; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.721 Priority. If a question of existence or exercise of jurisdiction under ORS 109.701 to 109.834 is raised in a child custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously. [1999 c.649 Â§7]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.724 Notice to persons outside state. (1) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

Â Â Â Â Â  (2) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made. If service is made by mail, proof of service may be a receipt signed by the addressee or other evidence of delivery to the addressee.

Â Â Â Â Â  (3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court. [1999 c.649 Â§8]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.727 Appearance and limited immunity. (1) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

Â Â Â Â Â  (2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

Â Â Â Â Â  (3) The immunity granted by subsection (1) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under ORS 109.701 to 109.834 committed by an individual while present in this state. [1999 c.649 Â§9]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.730 [1973 c.375 Â§3; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.731 Communication between courts. (1) A court of this state may communicate with a court in another state concerning a proceeding arising under ORS 109.701 to 109.834.

Â Â Â Â Â  (2) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

Â Â Â Â Â  (3) Communication between courts on schedules, calendars, court records and similar matters may occur without informing the parties. A record need not be made of the communication.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (3) of this section, a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

Â Â Â Â Â  (5) For the purposes of this section, ÂrecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [1999 c.649 Â§10]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.734 Taking testimony in another state. (1) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

Â Â Â Â Â  (2) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

Â Â Â Â Â  (3) Documentary evidence transmitted from another state to a court of this state by technological means that does not produce an original writing may not be excluded from evidence on an objection based on the means of transmission. [1999 c.649 Â§11]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.737 Cooperation between courts; preservation of records. (1) A court of this state may request the appropriate court of another state to:

Â Â Â Â Â  (a) Hold an evidentiary hearing;

Â Â Â Â Â  (b) Order a person to produce or give evidence pursuant to procedures of that state;

Â Â Â Â Â  (c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

Â Â Â Â Â  (d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented and any evaluation prepared in compliance with the request; and

Â Â Â Â Â  (e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

Â Â Â Â Â  (2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (1) of this section.

Â Â Â Â Â  (3) Travel and other necessary and reasonable expenses incurred under subsections (1) and (2) of this section may be assessed against the parties according to the law of this state.

Â Â Â Â Â  (4) A court of this state shall preserve the pleadings, orders, judgments, records of hearings, evaluations and other pertinent records with respect to a child custody proceeding for the time required by the retention schedule adopted under ORS 8.125 (11). The retention schedule shall require retention at least until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records. [1999 c.649 Â§12; 2003 c.576 Â§160]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.740 [1973 c.375 Â§4; repealed by 1999 c.649 Â§55]

(Jurisdiction)

Â Â Â Â Â  109.741 Initial child custody jurisdiction. (1) Except as otherwise provided in ORS 109.751, a court of this state has jurisdiction to make an initial child custody determination only if:

Â Â Â Â Â  (a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

Â Â Â Â Â  (b) A court of another state does not have jurisdiction under subsection (1)(a) of this section, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under ORS 109.761 or 109.764, and:

Â Â Â Â Â  (A) The child and the childÂs parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

Â Â Â Â Â  (B) Substantial evidence is available in this state concerning the childÂs care, protection, training and personal relationships;

Â Â Â Â Â  (c) All courts having jurisdiction under subsection (1)(a) or (b) of this section have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under ORS 109.761 or 109.764; or

Â Â Â Â Â  (d) No court of any other state would have jurisdiction under the criteria specified in subsection (1)(a), (b) or (c) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

Â Â Â Â Â  (3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination. [1999 c.649 Â§13]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.744 Exclusive, continuing jurisdiction. (1) Except as otherwise provided in ORS 109.751, a court of this state that has made a child custody determination consistent with ORS 109.741 or 109.747 has exclusive, continuing jurisdiction over the determination until:

Â Â Â Â Â  (a) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the childÂs care, protection, training and personal relationships; or

Â Â Â Â Â  (b) A court of this state or a court of another state determines that the child, the childÂs parents and any person acting as a parent do not presently reside in this state.

Â Â Â Â Â  (2) A court of this state that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if the court has jurisdiction to make an initial determination under ORS 109.741. [1999 c.649 Â§14]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.747 Jurisdiction to modify determination. Except as otherwise provided in ORS 109.751, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under ORS 109.741 (1)(a) or (b) and:

Â Â Â Â Â  (1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under ORS 109.744 or that a court of this state would be a more convenient forum under ORS 109.761; or

Â Â Â Â Â  (2) A court of this state or a court of the other state determines that the child, the childÂs parents and any person acting as a parent do not presently reside in the other state. [1999 c.649 Â§15]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.750 [1973 c.375 Â§5; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.751 Temporary emergency jurisdiction. (1) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

Â Â Â Â Â  (2) If there is no previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834 and a child custody proceeding has not been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under ORS 109.741 to 109.747. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, a child custody determination made under this section becomes a final determination if the determination so provides and this state becomes the home state of the child.

Â Â Â Â Â  (3) If there is a previous child custody determination that is entitled to be enforced under ORS 109.701 to 109.834, or a child custody proceeding has been commenced in a court of a state having jurisdiction under ORS 109.741 to 109.747, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under ORS 109.741 to 109.747. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

Â Â Â Â Â  (4) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under ORS 109.741 to 109.747, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under ORS 109.741 to 109.747, upon being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child and determine a period for the duration of the temporary order. [1999 c.649 Â§16]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.754 Notice; opportunity to be heard; joinder. (1) Before a child custody determination is made under ORS 109.701 to 109.834, notice and an opportunity to be heard in accordance with the standards of ORS 109.724 must be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated and any person having physical custody of the child.

Â Â Â Â Â  (2) ORS 109.701 to 109.834 do not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

Â Â Â Â Â  (3) The obligation to join a party and the right to intervene as a party in a child custody proceeding under ORS 109.701 to 109.834 are governed by the law of this state as in child custody proceedings between residents of this state. [1999 c.649 Â§17]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.757 Simultaneous proceedings. (1) Except as otherwise provided in ORS 109.751, a court of this state may not exercise its jurisdiction under ORS 109.741 to 109.771 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with ORS 109.701 to 109.834, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under ORS 109.761.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 109.751, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under ORS 109.767. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with ORS 109.701 to 109.834, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with ORS 109.701 to 109.834 does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

Â Â Â Â Â  (3) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

Â Â Â Â Â  (a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying or dismissing the proceeding for enforcement;

Â Â Â Â Â  (b) Enjoin the parties from continuing with the proceeding for enforcement; or

Â Â Â Â Â  (c) Proceed with the modification under conditions it considers appropriate. [1999 c.649 Â§18]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.760 [1973 c.375 Â§6; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.761 Inconvenient forum. (1) A court of this state that has jurisdiction under ORS 109.701 to 109.834 to make a child custody determination may decline to exercise its jurisdiction at any time if the court determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the motion of a party, the courtÂs own motion or the request of another court.

Â Â Â Â Â  (2) Before determining whether a court of this state is an inconvenient forum, the court shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

Â Â Â Â Â  (a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

Â Â Â Â Â  (b) The length of time the child has resided outside this state;

Â Â Â Â Â  (c) The distance between the court in this state and the court in the state that would assume jurisdiction;

Â Â Â Â Â  (d) The relative financial circumstances of the parties;

Â Â Â Â Â  (e) Any agreement of the parties as to which state should assume jurisdiction;

Â Â Â Â Â  (f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

Â Â Â Â Â  (g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

Â Â Â Â Â  (h) The familiarity of the court of each state with the facts and issues in the pending litigation.

Â Â Â Â Â  (3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

Â Â Â Â Â  (4) A court of this state may decline to exercise its jurisdiction under ORS 109.701 to 109.834 if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding. [1999 c.649 Â§19]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.764 Jurisdiction declined by reason of conduct. (1) Except as otherwise provided in ORS 109.751 or 419B.100, if a court of this state has jurisdiction under ORS 109.701 to 109.834 because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct to so invoke the jurisdiction, the court shall decline to exercise its jurisdiction unless:

Â Â Â Â Â  (a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

Â Â Â Â Â  (b) A court of the state otherwise having jurisdiction under ORS 109.741 to 109.747 determines that this state is a more appropriate forum under ORS 109.761; or

Â Â Â Â Â  (c) No court of any other state would have jurisdiction under the criteria specified in ORS 109.741 to 109.747.

Â Â Â Â Â  (2) If a court of this state declines to exercise its jurisdiction under subsection (1) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under ORS 109.741 to 109.747.

Â Â Â Â Â  (3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under subsection (1) of this section, it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceeding unless the party from whom necessary and reasonable expenses are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs or expenses against this state unless authorized by law other than ORS 109.701 to 109.834. [1999 c.649 Â§20]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.767 Information to be submitted to court. (1) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the childÂs present address or whereabouts, the places where the child has lived during the last five years and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

Â Â Â Â Â  (a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or parenting time or visitation with the child and, if so, identify the court, the case number and the date of the child custody determination, if any;

Â Â Â Â Â  (b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, identify the court, the case number and the nature of the proceeding; and

Â Â Â Â Â  (c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or parenting time or visitation with, the child and, if so, the names and addresses of those persons.

Â Â Â Â Â  (2) If the information required by subsection (1) of this section is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

Â Â Â Â Â  (3) If the declaration as to any of the items described in subsection (1) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the courtÂs jurisdiction and the disposition of the case.

Â Â Â Â Â  (4) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

Â Â Â Â Â  (5) If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. Costs incurred by the court when special notice procedures are made necessary by the nondisclosure of identifying information shall be paid by the parties as deemed appropriate by the court. [1999 c.649 Â§21]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.770 [1973 c.375 Â§7; 1981 c.897 Â§34; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.771 Appearance of parties and child. (1) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

Â Â Â Â Â  (2) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given under ORS 109.724 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

Â Â Â Â Â  (3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

Â Â Â Â Â  (4) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (2) of this section or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party and the child so appearing. [1999 c.649 Â§22]

Â Â Â Â Â  Note: See note under 109.701.

(Enforcement)

Â Â Â Â Â  109.774 Definitions for ORS 109.774 to 109.827. As used in ORS 109.774 to 109.827:

Â Â Â Â Â  (1) ÂPetitionerÂ means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

Â Â Â Â Â  (2) ÂRespondentÂ means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination. [1999 c.649 Â§23]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.777 Enforcement under Hague Convention. Under ORS 109.774 to 109.827, a court of this state may also enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if the order were a child custody determination. [1999 c.649 Â§24]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.780 [1973 c.375 Â§8; 1981 c.897 Â§35; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.781 Duty to enforce. (1) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with ORS 109.701 to 109.834 or the determination was made under factual circumstances meeting the jurisdictional standards of ORS 109.701 to 109.834 and the determination has not been modified in accordance with ORS 109.701 to 109.834.

Â Â Â Â Â  (2) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in ORS 109.774 to 109.827 are cumulative and do not affect the availability of other remedies to enforce a child custody determination. [1999 c.649 Â§25]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.784 Temporary order for parenting time or visitation. In a child custody enforcement proceeding authorized by law:

Â Â Â Â Â  (1) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing:

Â Â Â Â Â  (a) A parenting time or visitation schedule made by a court of another state; or

Â Â Â Â Â  (b) The visitation or parenting time provisions of a child custody determination of another state that permit visitation or parenting time but do not provide for a specific visitation or parenting time schedule.

Â Â Â Â Â  (2) If a court of this state makes an order under subsection (1)(b) of this section, the court shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in ORS 109.741 to 109.771. The order remains in effect until an order is obtained from the other court or the period expires. [1999 c.649 Â§26]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.787 Registration of child custody determination; notice; hearing. (1) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to any circuit court in this state:

Â Â Â Â Â  (a) A letter or other document requesting registration;

Â Â Â Â Â  (b) Two copies, including one certified copy, of the determination sought to be registered and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

Â Â Â Â Â  (c) Except as otherwise provided in ORS 109.767, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody, parenting time or visitation in the child custody determination sought to be registered.

Â Â Â Â Â  (2) On receipt of the documents required by subsection (1) of this section, the registering court shall cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

Â Â Â Â Â  (3) The person seeking registration of a child custody determination shall serve notice upon the persons named under subsection (1)(c) of this section notifying them of the opportunity to contest the registration in accordance with this section.

Â Â Â Â Â  (4) The notice required by subsection (3) of this section must state that:

Â Â Â Â Â  (a) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

Â Â Â Â Â  (b) A hearing to contest the validity of the registered determination must be requested within 21 days after service of notice; and

Â Â Â Â Â  (c) Failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

Â Â Â Â Â  (5) A person seeking to contest the validity of a registered order must request a hearing within 21 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

Â Â Â Â Â  (a) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (b) The child custody determination sought to be registered has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which registration is sought.

Â Â Â Â Â  (6) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

Â Â Â Â Â  (7) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [1999 c.649 Â§27]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.790 [1973 c.375 Â§9; 1997 c.707 Â§24; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.791 Enforcement of registered determination. (1) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

Â Â Â Â Â  (2) A court of this state shall recognize and enforce, but may not modify, except in accordance with ORS 109.741 to 109.771, a registered child custody determination of a court of another state. [1999 c.649 Â§28]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.794 Simultaneous proceedings. If a proceeding for enforcement under ORS 109.774 to 109.827 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under ORS 109.741 to 109.771, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding. [1999 c.649 Â§29]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.797 Expedited enforcement of child custody determination. (1) A petition under ORS 109.774 to 109.827 must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

Â Â Â Â Â  (2) A petition for enforcement of a child custody determination must state:

Â Â Â Â Â  (a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

Â Â Â Â Â  (b) Whether the determination for which enforcement is sought has been vacated, stayed or modified by a court whose decision must be enforced under ORS 109.701 to 109.834 and, if so, must identify the court, the case number and the nature of the proceeding;

Â Â Â Â Â  (c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights and adoptions and, if so, must identify the court, the case number and the nature of the proceeding;

Â Â Â Â Â  (d) The present physical address of the child and the respondent, if known;

Â Â Â Â Â  (e) Whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

Â Â Â Â Â  (f) If the child custody determination has been registered and confirmed under ORS 109.787, the date and place of registration.

Â Â Â Â Â  (3) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. If the court issues an order, the order shall be served in the manner the court determines to be appropriate under the circumstances of the case and may include service by the sheriff. The person requesting the order shall pay the costs of service. The court shall hold the hearing as soon as reasonably possible and shall expedite the hearing if it finds an emergency is present.

Â Â Â Â Â  (4) An order issued under subsection (3) of this section must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and will order the payment of fees, costs and expenses under ORS 109.811, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

Â Â Â Â Â  (a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

Â Â Â Â Â  (A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

Â Â Â Â Â  (b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771. [1999 c.649 Â§30]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.800 [1973 c.375 Â§10; 1997 c.707 Â§25; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.801 Service of petition and order. Except as otherwise provided in ORS 109.807, the petition and order for enforcement of a child custody determination must be served by the petitioner, by any method authorized for service of process within this state, upon the respondent and any person who has physical custody of the child. [1999 c.649 Â§31]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.804 Immediate physical custody of child allowed; exceptions; spousal privilege not allowed in certain proceedings. (1) Unless the court issues a temporary emergency order under ORS 109.751, upon a finding that a petitioner is entitled to immediate physical custody of the child under the controlling child custody determination, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

Â Â Â Â Â  (a) The child custody determination has not been registered and confirmed under ORS 109.787 and that:

Â Â Â Â Â  (A) The issuing court did not have jurisdiction under ORS 109.741 to 109.771;

Â Â Â Â Â  (B) The child custody determination for which enforcement is sought has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771; or

Â Â Â Â Â  (C) The respondent was entitled to notice, but notice was not given in accordance with the standards of ORS 109.724, in the proceedings before the court that issued the order for which enforcement is sought; or

Â Â Â Â Â  (b) The child custody determination for which enforcement is sought was registered and confirmed under ORS 109.787, but has been vacated, stayed or modified by a court of a state having jurisdiction to do so under ORS 109.741 to 109.771.

Â Â Â Â Â  (2) The court shall award the fees, costs and expenses authorized under ORS 109.811, may grant additional relief, including a request for the assistance of law enforcement officials, and may set further hearings, if necessary, to determine whether additional relief is appropriate.

Â Â Â Â Â  (3) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under ORS 109.774 to 109.827. [1999 c.649 Â§32]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.807 Warrant to take physical custody of child. (1) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

Â Â Â Â Â  (2) If the court, upon the testimony of the petitioner or other witness, is satisfied that there is probable cause to believe that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by ORS 109.797 (2).

Â Â Â Â Â  (3) A warrant to take physical custody of a child must:

Â Â Â Â Â  (a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

Â Â Â Â Â  (b) Direct law enforcement officers to take physical custody of the child immediately; and

Â Â Â Â Â  (c) Provide for the placement of the child pending final relief.

Â Â Â Â Â  (4) The respondent must be served with the petition, warrant and order immediately after the child is taken into physical custody.

Â Â Â Â Â  (5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

Â Â Â Â Â  (6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the childÂs custodian. [1999 c.649 Â§33]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.810 [1973 c.375 Â§11; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.811 Costs, fees and expenses. (1) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses and child care expenses during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate. An award may be inappropriate if the award would cause the parent or child to seek public assistance.

Â Â Â Â Â  (2) The court may not assess fees, costs or expenses against a state unless authorized by law other than ORS 109.701 to 109.834. [1999 c.649 Â§34]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.814 Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with ORS 109.701 to 109.834 that enforces a child custody determination by a court of another state unless the order has been vacated, stayed or modified by a court having jurisdiction to do so under ORS 109.741 to 109.771. [1999 c.649 Â§35]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.817 Appeals. An appeal may be taken from a final order in a proceeding under ORS 109.774 to 109.827 in accordance with ORS chapter 19. Unless the court enters a temporary emergency order under ORS 109.751, the enforcing court may not stay an order enforcing a child custody determination pending appeal. [1999 c.649 Â§36]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.820 [1973 c.375 Â§12; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.821 Role of district attorney. (1) In a case arising under ORS 109.701 to 109.834 or involving the Hague Convention on the Civil Aspects of International Child Abduction, the district attorney may take any lawful action, including resort to a proceeding under ORS 109.774 to 109.827 or any other available civil proceeding, to locate a child, obtain the return of a child or enforce a child custody determination if there is:

Â Â Â Â Â  (a) An existing child custody determination;

Â Â Â Â Â  (b) A request to do so from a court in a pending child custody proceeding;

Â Â Â Â Â  (c) A reasonable belief that a criminal statute has been violated; or

Â Â Â Â Â  (d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

Â Â Â Â Â  (2) A district attorney acting under this section acts on behalf of the state to protect the stateÂs interest in the enforcement of ORS 109.701 to 109.834 and may not represent any party. [1999 c.649 Â§37]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.824 Role of law enforcement officer. At the request of a district attorney acting under ORS 109.821, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a district attorney with responsibilities under ORS 109.821. [1999 c.649 Â§38]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.827 Costs and expenses of district attorney and law enforcement officers. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the district attorney and law enforcement officers under ORS 109.821 or 109.824. [1999 c.649 Â§39]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.830 [1973 c.375 Â§13; repealed by 1999 c.649 Â§55]

(Miscellaneous Provisions)

Â Â Â Â Â  109.831 Application and construction. In applying and construing ORS 109.701 to 109.834, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [1999 c.649 Â§40]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.834 Severability clause. If any provision of ORS 109.701 to 109.834 or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of ORS 109.701 to 109.834 that can be given effect without the invalid provision or application, and to this end the provisions of ORS 109.701 to 109.834 are severable. [1999 c.649 Â§41]

Â Â Â Â Â  Note: See note under 109.701.

Â Â Â Â Â  109.840 [1973 c.375 Â§14; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.850 [1973 c.375 Â§15; 1981 c.897 Â§36; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.860 [1973 c.375 Â§16; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.870 [1973 c.375 Â§17; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.880 [1973 c.375 Â§18; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.890 [1973 c.375 Â§19; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.900 [1973 c.375 Â§20; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.910 [1973 c.375 Â§21; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.920 [1973 c.375 Â§22; repealed by 1999 c.649 Â§55]

Â Â Â Â Â  109.930 [1973 c.375 Â§24; repealed by 1999 c.649 Â§55]

PENALTY

Â Â Â Â Â  109.990 Penalty. (1) A person who violates ORS 109.311 (3) or who submits a false statement under ORS 109.311 (1) commits a Class C felony.

Â Â Â Â Â  (2) A person who violates any provision of ORS 109.311 (4) or 109.502 to 109.507 or any rule adopted pursuant to ORS 109.506 commits a Class A misdemeanor. [1985 c.403 Â§2 (4); 1993 c.717 Â§5; subsection (3) of 1993 Edition enacted as 1993 c.410 Â§9; 1995 c.79 Â§44; 1995 c.730 Â§4]

Â Â Â Â Â  Note: See note under 109.425.

_______________



Chapter 110

Chapter 110 Â Uniform Interstate Family Support Act

2007 EDITION

UNIFORM INTERSTATE FAMILY SUPPORT ACT

DOMESTIC RELATIONS

GENERAL PROVISIONS

110.303Â Â Â Â  Definitions

110.304Â Â Â Â  Tribunal of state

110.305Â Â Â Â  Remedies cumulative

JURISDICTION

110.318Â Â Â Â  Bases for jurisdiction over nonresident

110.321Â Â Â Â  Procedure when exercising jurisdiction over nonresident

110.324Â Â Â Â  Simultaneous proceedings in another state

110.327Â Â Â Â  Continuing, exclusive jurisdiction

110.330Â Â Â Â  Initiating and responding tribunal of this state; enforcement and modification of support order by tribunal having continuing jurisdiction

110.333Â Â Â Â  Recognition of controlling child support order

110.336Â Â Â Â  Multiple child support orders for two or more obligees

110.339Â Â Â Â  Credit for payments

CIVIL PROVISIONS OF GENERAL APPLICATION

110.342Â Â Â Â  Proceedings under this chapter

110.345Â Â Â Â  Action by minor parent

110.348Â Â Â Â  Application of law of this state

110.349Â Â Â Â  Duties of initiating tribunal

110.351Â Â Â Â  Duties and powers of responding tribunal

110.357Â Â Â Â  Inappropriate tribunal

110.360Â Â Â Â  Duties of support enforcement agency

110.363Â Â Â Â  Duty of Attorney General

110.366Â Â Â Â  Private counsel

110.369Â Â Â Â  Duties of Attorney GeneralÂs office as state information agency

110.372Â Â Â Â  Pleadings and accompanying documents

110.375Â Â Â Â  Nondisclosure of information in exceptional circumstances

110.378Â Â Â Â  Costs and fees

110.379Â Â Â Â  Limited immunity of petitioner

110.381Â Â Â Â  Nonparentage as defense

110.384Â Â Â Â  Special rules of evidence and procedure

110.387Â Â Â Â  Communication between tribunals

110.390Â Â Â Â  Assistance with discovery

110.391Â Â Â Â  Receipt and disbursement of payments

ESTABLISHMENT OF SUPPORT ORDER

110.392Â Â Â Â  Petition to establish support order

ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

110.394Â Â Â Â  EmployerÂs receipt of income-withholding order of another state

110.395Â Â Â Â  EmployerÂs compliance with income-withholding order of another state

110.397Â Â Â Â  EmployerÂs compliance with multiple income-withholding orders

110.398Â Â Â Â  Immunity from civil liability

110.400Â Â Â Â  Penalties for noncompliance

110.401Â Â Â Â  Contest by obligor

110.402Â Â Â Â  Administrative enforcement of order

ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

110.405Â Â Â Â  Registration of order for enforcement; procedure to register order for enforcement

110.408Â Â Â Â  Effect of registration for enforcement

110.411Â Â Â Â  Choice of law

110.414Â Â Â Â  Notice of registration of order

110.417Â Â Â Â  Procedure to contest validity or enforcement of registered order

110.420Â Â Â Â  Contest of registration or enforcement

110.423Â Â Â Â  Confirmed order

110.426Â Â Â Â  Procedure to register child support order of another state for modification

110.429Â Â Â Â  Effect of registration for modification

110.432Â Â Â Â  Modification of child support order of another state

110.435Â Â Â Â  Recognition of order modified in another state

110.436Â Â Â Â  Jurisdiction to modify child support order of another state when individual parties reside in this state

110.437Â Â Â Â  Notice to issuing tribunal of modification

DETERMINATION OF PARENTAGE

110.438Â Â Â Â  Proceeding to determine parentage

INTERSTATE RENDITION

110.440Â Â Â Â  Grounds for rendition

110.443Â Â Â Â  Conditions of rendition

MISCELLANEOUS PROVISIONS

110.446Â Â Â Â  Uniformity of application and construction

110.449Â Â Â Â  Short title

110.452Â Â Â Â  Severability clause

Â Â Â Â Â  110.005 [1953 c.427 Â§27; 1979 c.484 Â§1; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.006 [1953 c.427 Â§26; 1979 c.484 Â§2; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.010 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.011 [1953 c.427 Â§1; 1979 c.484 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.020 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.021 [1953 c.427 Â§2; subsection (4) enacted as part of subsection (3), subsection (10) enacted as part of subsection (9) by 1969 c.417 Â§1; 1973 c.280 Â§1; repealed by 1979 c.484 Â§4 (110.022 enacted in lieu of 110.021)]

Â Â Â Â Â  110.022 [1979 c.484 Â§5 (enacted in lieu of 110.021); 1989 c.812 Â§9; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.030 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.031 [1953 c.427 Â§3; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.040 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.041 [1953 c.427 Â§4; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.045 [1979 c.484 Â§42; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.050 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.051 [1953 c.427 Â§5; repealed by 1979 c.484 Â§6 (110.052 enacted in lieu of 110.051)]

Â Â Â Â Â  110.052 [1979 c.484 Â§7 (enacted in lieu of 110.051); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.060 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.061 [1953 c.427 Â§6; repealed by 1979 c.484 Â§8 (110.062 enacted in lieu of 110.061)]

Â Â Â Â Â  110.062 [1979 c.484 Â§9 (enacted in lieu of 110.061); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.071 [1953 c.427 Â§7; 1979 c.484 Â§10; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.081 [1953 c.427 Â§8; repealed by 1979 c.484 Â§11 (110.082 enacted in lieu of 110.081)]

Â Â Â Â Â  110.082 [1979 c.484 Â§12 (enacted in lieu of 110.081); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.091 [1953 c.427 Â§9; repealed by 1979 c.484 Â§13 (110.092 enacted in lieu of 110.091)]

Â Â Â Â Â  110.092 [1979 c.484 Â§14 (enacted in lieu of 110.091); 1991 c.724 Â§23; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.101 [1953 c.427 Â§10; repealed by 1979 c.484 Â§15 (110.102 enacted in lieu of 110.101)]

Â Â Â Â Â  110.102 [1979 c.484 Â§16 (enacted in lieu of 110.101); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.110 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.111 [1953 c.427 Â§11; repealed by 1975 c.458 Â§18]

Â Â Â Â Â  110.120 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.121 [1953 c.427 Â§12; 1979 c.484 Â§17; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.130 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.131 [1953 c.427 Â§13; repealed by 1979 c.484 Â§18 (110.132 enacted in lieu of 110.131)]

Â Â Â Â Â  110.132 [1979 c.484 Â§19 (enacted in lieu of 110.131); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.140 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.141 [1953 c.427 Â§14; 1957 c.468 Â§1; 1959 c.587 Â§1; repealed by 1969 c.417 Â§2 (110.142 enacted in lieu of 110.141)]

Â Â Â Â Â  110.142 [1969 c.417 Â§3 (enacted in lieu of 110.141); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.150 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.151 [1953 c.427 Â§15; repealed by 1979 c.484 Â§20 (110.152 enacted in lieu of 110.151)]

Â Â Â Â Â  110.152 [1979 c.484 Â§21 (enacted in lieu of 110.151); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.160 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.161 [1953 c.427 Â§16; repealed by 1979 c.484 Â§22 (110.162 enacted in lieu of 110.161)]

Â Â Â Â Â  110.162 [1979 c.484 Â§23 (enacted in lieu of 110.161); 1995 c.79 Â§45; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.165 [1979 c.484 Â§40; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.170 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.171 [1953 c.427 Â§14; 1957 c.468 Â§2; 1979 c.90 Â§4; repealed by 1979 c.484 Â§24 (110.172 enacted in lieu of 110.171)]

Â Â Â Â Â  110.172 [1979 c.484 Â§25 (enacted in lieu of 110.171); 1993 c.596 Â§24; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.174 [1983 c.692 Â§5; repealed by 1985 c.610 Â§17]

Â Â Â Â Â  110.175 [1975 c.628 Â§4; repealed by 1979 c.484 Â§47 (110.176 enacted in lieu of 110.175)]

Â Â Â Â Â  110.176 [1979 c.484 Â§48 (enacted in lieu of 110.175); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.180 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.181 [1953 c.427 Â§17; 1961 c.630 Â§1; repealed by 1979 c.484 Â§26 (110.182 enacted in lieu of 110.181)]

Â Â Â Â Â  110.182 [1979 c.484 Â§27 (enacted in lieu of 110.181); 1993 c.596 Â§25; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.185 [1979 c.484 Â§41; 1993 c.596 Â§26; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.190 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.200 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.201 [1953 c.427 Â§18; 1979 c.484 Â§28; 1989 c.812 Â§10; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.210 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.211 [1953 c.427 Â§19; repealed by 1979 c.484 Â§29 (110.212 enacted in lieu of 110.211)]

Â Â Â Â Â  110.212 [1979 c.484 Â§30 (enacted in lieu of 110.211); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.220 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.221 [1953 c.427 Â§20; repealed by 1979 c.484 Â§31 (110.222 enacted in lieu of 110.221)]

Â Â Â Â Â  110.222 [1979 c.484 Â§32 (enacted in lieu of 110.221); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.226 [1961 c.630 Â§3; 1993 c.596 Â§27; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.230 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.231 [1953 c.427 Â§21; repealed by 1979 c.484 Â§33 (110.232 enacted in lieu of 110.231)]

Â Â Â Â Â  110.232 [1979 c.484 Â§34 (enacted in lieu of 110.231); 1993 c.596 Â§28; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.240 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.241 [1953 c.427 Â§22; repealed by 1979 c.484 Â§35 (110.242 enacted in lieu of 110.241)]

Â Â Â Â Â  110.242 [1979 c.484 Â§36 (enacted in lieu of 110.241); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.250 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.251 [1953 c.427 Â§23; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.260 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.270 [Repealed by 1953 c.427 Â§29]

Â Â Â Â Â  110.271 [1953 c.427 Â§24; repealed by 1979 c.484 Â§37 (110.272 enacted in lieu of 110.271)]

Â Â Â Â Â  110.272 [1979 c.484 Â§38 (enacted in lieu of 110.271); repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.275 [1979 c.484 Â§43; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.277 [1979 c.484 Â§Â§44,45; 1991 c.111 Â§9; 1993 c.18 Â§22; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.281 [1979 c.484 Â§46; 1993 c.596 Â§29; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.291 [1953 c.427 Â§25; repealed by 1995 c.608 Â§46]

Â Â Â Â Â  110.300 [1993 c.449 Â§51; renumbered 110.449 in 1999]

Â Â Â Â Â  110.301 [1993 c.449 Â§50; renumbered 110.446 in 1999]

GENERAL PROVISIONS

Â Â Â Â Â  110.303 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂChildÂ means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individualÂs parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

Â Â Â Â Â  (2) ÂChild support orderÂ means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

Â Â Â Â Â  (3) ÂDuty of supportÂ means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

Â Â Â Â Â  (4) ÂHome stateÂ means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six months old, the state in which the child lived from birth with a parent or a person acting as a parent. A period of temporary absence is counted as part of the six-month or other period.

Â Â Â Â Â  (5) ÂIncomeÂ includes earnings or other periodic entitlements to moneys from any source and any other property subject to withholding for support under the laws of this state.

Â Â Â Â Â  (6) ÂIncome-withholding orderÂ means an order or other legal process directed to an obligorÂs employer or other third party in possession of a monetary obligation owed to an obligor, as defined by the income-withholding law of this state, to withhold support from the income of the obligor.

Â Â Â Â Â  (7) ÂInitiating stateÂ means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this chapter or a law or procedure substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (8) ÂInitiating tribunalÂ means the authorized tribunal in an initiating state.

Â Â Â Â Â  (9) ÂIssuing stateÂ means the state in which a tribunal issues a support order or renders a judgment determining parentage.

Â Â Â Â Â  (10) ÂIssuing tribunalÂ means the tribunal that issues a support order or renders a judgment determining parentage.

Â Â Â Â Â  (11) ÂLawÂ includes decisional and statutory law and rules and regulations having the force of law.

Â Â Â Â Â  (12) ÂObligeeÂ means:

Â Â Â Â Â  (a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

Â Â Â Â Â  (b) A state or political subdivision:

Â Â Â Â Â  (A) To which the rights under a duty of support or support order have been assigned;

Â Â Â Â Â  (B) That has independent claims based on financial assistance provided to an individual obligee; or

Â Â Â Â Â  (C) That has independent claims based on the care or custody of a child; or

Â Â Â Â Â  (c) An individual seeking a judgment determining parentage of the individualÂs child.

Â Â Â Â Â  (13) ÂObligorÂ means an individual or the estate of a decedent:

Â Â Â Â Â  (a) Who owes or is alleged to owe a duty of support;

Â Â Â Â Â  (b) Who is alleged but has not been adjudicated to be a parent of a child; or

Â Â Â Â Â  (c) Who is liable under a support order.

Â Â Â Â Â  (14) ÂRegisterÂ means to record or file a support order or judgment determining parentage in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically.

Â Â Â Â Â  (15) ÂRegistering tribunalÂ means a tribunal in which a support order is registered. The registering tribunal of this state is the circuit court.

Â Â Â Â Â  (16) ÂResponding stateÂ means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (17) ÂResponding tribunalÂ means the authorized tribunal in a responding state.

Â Â Â Â Â  (18) ÂSpousal support orderÂ means a support order for a spouse or former spouse of the obligor.

Â Â Â Â Â  (19) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
. The term ÂstateÂ includes:

Â Â Â Â Â  (a) An Indian tribe; and

Â Â Â Â Â  (b) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders that are substantially similar to the procedures under this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

Â Â Â Â Â  (20) ÂSupport enforcement agencyÂ means the Administrator of the Division of Child Support of the Department of Justice or a district attorney authorized to:

Â Â Â Â Â  (a) Seek enforcement of support orders or laws relating to the duty of support;

Â Â Â Â Â  (b) Seek establishment or modification of child support;

Â Â Â Â Â  (c) Seek determination of parentage; or

Â Â Â Â Â  (d) Locate obligors or their assets.

Â Â Â Â Â  (21) ÂSupport orderÂ means a judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, which provides for monetary support, health care, arrearages or reimbursement, and may include related costs and fees, interest, income withholding, attorney fees and other relief.

Â Â Â Â Â  (22) ÂTribunalÂ means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage. [1993 c.449 Â§1; 1999 c.80 Â§45; 1999 c.680 Â§1; 1999 c.735 Â§16; 2003 c.73 Â§57; 2005 c.560 Â§8]

Â Â Â Â Â  110.304 Tribunal of state. The tribunals of this state are the circuit court, the administrator, as defined in ORS 25.010, the Department of Justice or an administrative law judge of the Employment Department, as appropriate. [Formerly 110.315; 2001 c.455 Â§20; 2003 c.75 Â§85]

Â Â Â Â Â  110.305 Remedies cumulative. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law. [1993 c.449 Â§3]

Â Â Â Â Â  110.308 [1993 c.449 Â§26; renumbered 110.379 in 1999]

Â Â Â Â Â  110.310 [1993 c.449 Â§48; 1999 c.80 Â§63; renumbered 110.440 in 1999]

Â Â Â Â Â  110.313 [1993 c.449 Â§49; renumbered 110.443 in 1999]

Â Â Â Â Â  110.315 [1993 c.449 Â§2; 1997 c.704 Â§42; renumbered 110.304 in 1999]

JURISDICTION

Â Â Â Â Â  110.318 Bases for jurisdiction over nonresident. In a proceeding to establish, enforce or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual if:

Â Â Â Â Â  (1) The individual is personally served with notice within this state;

Â Â Â Â Â  (2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

Â Â Â Â Â  (3) The individual resided with the child in this state;

Â Â Â Â Â  (4) The individual resided in this state and provided prenatal expenses or support for the child;

Â Â Â Â Â  (5) The child resides in this state as a result of the acts or directives of the individual;

Â Â Â Â Â  (6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

Â Â Â Â Â  (7) The individual asserted parentage in the registry maintained in this state by the Center for Health Statistics of the Department of Human Services by filing a voluntary acknowledgment of paternity under ORS 109.070; or

Â Â Â Â Â  (8) There is any other basis consistent with the Constitutions of the State of
Oregon
and the
United States
for the exercise of personal jurisdiction. [1993 c.449 Â§4; 1999 c.80 Â§47]

Â Â Â Â Â  110.321 Procedure when exercising jurisdiction over nonresident. A tribunal of this state exercising personal jurisdiction over a nonresident under ORS 110.318 may apply ORS 110.384 to receive evidence from another state, and ORS 110.390 to obtain discovery through a tribunal of another state. In all other respects, ORS 110.342 to 110.438 do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter. [1993 c.449 Â§5; 1999 c.80 Â§48]

Â Â Â Â Â  110.324 Simultaneous proceedings in another state. (1) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

Â Â Â Â Â  (a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

Â Â Â Â Â  (b) The contesting party timely challenges the exercise of jurisdiction in the other state; and

Â Â Â Â Â  (c) If relevant, this state is the home state of the child.

Â Â Â Â Â  (2) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

Â Â Â Â Â  (a) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

Â Â Â Â Â  (b) The contesting party timely challenges the exercise of jurisdiction in this state; and

Â Â Â Â Â  (c) If relevant, the other state is the home state of the child. [1993 c.449 Â§7; 1995 c.608 Â§16]

Â Â Â Â Â  110.327 Continuing, exclusive jurisdiction. (1) A tribunal of this state issuing a support order consistent with the laws of this state has continuing, exclusive jurisdiction over a child support order:

Â Â Â Â Â  (a) As long as this state remains the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued; or

Â Â Â Â Â  (b) Until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

Â Â Â Â Â  (2) A tribunal of this state issuing a child support order consistent with the laws of this state may not exercise its continuing, exclusive jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter.

Â Â Â Â Â  (3) If a child support order of this state is modified by a tribunal of another state pursuant to this chapter or a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state and may only:

Â Â Â Â Â  (a) Enforce the order that was modified as to amounts accruing before the modification;

Â Â Â Â Â  (b) Enforce nonmodifiable aspects of that order; and

Â Â Â Â Â  (c) Provide other appropriate relief for violations of that order that occurred before the effective date of the modification.

Â Â Â Â Â  (4) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order pursuant to this chapter or a law substantially similar to this chapter.

Â Â Â Â Â  (5) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

Â Â Â Â Â  (6) A tribunal of this state issuing a support order consistent with the laws of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state. [1993 c.449 Â§8; 1999 c.80 Â§49]

Â Â Â Â Â  110.328 [1995 c.608 Â§13; repealed by 1999 c.80 Â§95]

Â Â Â Â Â  110.330 Initiating and responding tribunal of this state; enforcement and modification of support order by tribunal having continuing jurisdiction. (1) Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Â Â Â Â Â  (2) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

Â Â Â Â Â  (3) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply ORS 110.384 to receive evidence from another state and ORS 110.390 to obtain discovery through a tribunal of another state.

Â Â Â Â Â  (4) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state. [1993 c.449 Â§Â§6,9]

Â Â Â Â Â  110.333 Recognition of controlling child support order. (1) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

Â Â Â Â Â  (2) If a proceeding is brought under this chapter, and two or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

Â Â Â Â Â  (a) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the order of that tribunal controls and must be so recognized.

Â Â Â Â Â  (b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

Â Â Â Â Â  (c) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

Â Â Â Â Â  (3) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and must be recognized under subsection (2) of this section. The request must be accompanied by a certified copy of every support order in effect. Each requesting party shall give notice of the request to each party whose rights may be affected by the determination.

Â Â Â Â Â  (4) The tribunal that issued the controlling order under subsection (1), (2) or (3) of this section is the tribunal that has continuing, exclusive jurisdiction under ORS 110.327.

Â Â Â Â Â  (5) A tribunal of this state that determines by order the identity of the controlling child support order under subsection (2)(a) or (b) of this section or that issues a new controlling child support order under subsection (2)(c) of this section shall state in that order the basis upon which the tribunal made its determination.

Â Â Â Â Â  (6) Within 30 days after issuance of the order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that had issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order. [1993 c.449 Â§10; 1999 c.80 Â§50]

Â Â Â Â Â  110.336 Multiple child support orders for two or more obligees. In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state. [1993 c.449 Â§11]

Â Â Â Â Â  110.339 Credit for payments. Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state. [1993 c.449 Â§12]

CIVIL PROVISIONS OF GENERAL APPLICATION

Â Â Â Â Â  110.342 Proceedings under this chapter. (1) Except as otherwise provided in this chapter, this section applies to all proceedings under this chapter.

Â Â Â Â Â  (2) This chapter provides for the following proceedings:

Â Â Â Â Â  (a) Establishment of an order for spousal support or child support pursuant to ORS 110.392;

Â Â Â Â Â  (b) Enforcement of a support order and income-withholding order of another state without registration pursuant to ORS 110.394 to 110.402;

Â Â Â Â Â  (c) Registration of an order for spousal support or child support of another state for enforcement pursuant to ORS 110.405 to 110.437;

Â Â Â Â Â  (d) Modification of an order for child support or spousal support issued by a tribunal of this state pursuant to ORS 110.324, 110.327 and 110.330;

Â Â Â Â Â  (e) Registration of an order for child support of another state for modification pursuant to ORS 110.405 to 110.437;

Â Â Â Â Â  (f) Determination of parentage pursuant to ORS 110.438; and

Â Â Â Â Â  (g) Assertion of jurisdiction over nonresidents pursuant to ORS 110.318 and 110.321.

Â Â Â Â Â  (3) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state that has or can obtain personal jurisdiction over the respondent. [1993 c.449 Â§13; 1999 c.80 Â§51]

Â Â Â Â Â  110.345 Action by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minorÂs child. [1993 c.449 Â§14]

Â Â Â Â Â  110.348 Application of law of this state. Except as otherwise provided in this chapter, a responding tribunal of this state:

Â Â Â Â Â  (1) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

Â Â Â Â Â  (2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state. [1993 c.449 Â§15]

Â Â Â Â Â  110.349 Duties of initiating tribunal. (1) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward three copies of the petition and its accompanying documents:

Â Â Â Â Â  (a) To the responding tribunal or appropriate support enforcement agency in the responding state; or

Â Â Â Â Â  (b) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that the petition and documents be forwarded to the appropriate tribunal and that receipt be acknowledged.

Â Â Â Â Â  (2) If a responding state has not enacted the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, a tribunal of this state may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state. [Formerly 110.354]

Â Â Â Â Â  110.351 Duties and powers of responding tribunal. (1) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to ORS 110.342 (3), the responding tribunal shall cause the petition or pleading to be filed and notify the petitioner by first-class mail, electronic mail or facsimile, where and when it was filed.

Â Â Â Â Â  (2) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

Â Â Â Â Â  (a) Issue or enforce a support order, modify a child support order or render a judgment to determine parentage;

Â Â Â Â Â  (b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

Â Â Â Â Â  (c) Order income withholding;

Â Â Â Â Â  (d) Determine the amount of any arrearages, and specify a method of payment;

Â Â Â Â Â  (e) Enforce orders by civil or criminal contempt, or both;

Â Â Â Â Â  (f) Set aside property for satisfaction of the support order;

Â Â Â Â Â  (g) Place liens and order execution on an obligorÂs property;

Â Â Â Â Â  (h) Order an obligor to keep the tribunal informed of the obligorÂs current residential address, telephone number, employer, address of employment and telephone number at the place of employment;

Â Â Â Â Â  (i) Issue a warrant for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the warrant in any local and state computer system for criminal warrants;

Â Â Â Â Â  (j) Order the obligor to seek appropriate employment by specified methods;

Â Â Â Â Â  (k) Award reasonable attorney fees and other fees and costs; and

Â Â Â Â Â  (L) Grant any other available remedy.

Â Â Â Â Â  (3) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

Â Â Â Â Â  (4) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for parenting time.

Â Â Â Â Â  (5) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order by first-class mail to the petitioner and the respondent and to the initiating tribunal, if any. [1993 c.449 Â§17; 1997 c.707 Â§26; 1999 c.80 Â§53]

Â Â Â Â Â  110.354 [1993 c.449 Â§16; 1999 c.80 Â§52; renumbered 110.349 in 1999]

Â Â Â Â Â  110.357 Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner by first-class mail where and when the pleading was sent. [1993 c.449 Â§18]

Â Â Â Â Â  110.360 Duties of support enforcement agency. (1) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

Â Â Â Â Â  (2) A support enforcement agency that is providing services to the petitioner as appropriate shall:

Â Â Â Â Â  (a) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

Â Â Â Â Â  (b) Request an appropriate tribunal to set a date, time and place for a hearing;

Â Â Â Â Â  (c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

Â Â Â Â Â  (d) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice by first-class mail to the petitioner;

Â Â Â Â Â  (e) Within seven days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent or the respondentÂs attorney, send a copy of the communication by first-class mail to the petitioner; and

Â Â Â Â Â  (f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

Â Â Â Â Â  (3) This chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency. [1993 c.449 Â§19]

Â Â Â Â Â  110.363 Duty of Attorney General. If the Attorney General determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the Attorney General may order the agency to perform its duties under this chapter or may provide those services directly to the individual. [1993 c.449 Â§20]

Â Â Â Â Â  110.366 Private counsel. An individual may employ private counsel to represent the individual in proceedings under this chapter. [1993 c.449 Â§21; 1999 c.80 Â§54]

Â Â Â Â Â  110.369 Duties of Attorney GeneralÂs office as state information agency. (1) The Attorney GeneralÂs office is the state information agency under this chapter.

Â Â Â Â Â  (2) The state information agency shall:

Â Â Â Â Â  (a) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

Â Â Â Â Â  (b) Maintain a register of tribunals and support enforcement agencies received from other states;

Â Â Â Â Â  (c) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligorÂs property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state; and

Â Â Â Â Â  (d) Obtain information concerning the location of the obligor and the obligorÂs property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligorÂs address from employers and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver licenses and Social Security. [1993 c.449 Â§22]

Â Â Â Â Â  110.372 Pleadings and accompanying documents. (1) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter may verify the petition. Unless otherwise ordered under ORS 110.375, the petition or accompanying documents must provide, so far as known, the names, residential addresses and Social Security numbers of the obligor and the obligee, and the name, sex, residential address, Social Security number and date of birth of each child for whom support is sought. The petition must be accompanied by a copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

Â Â Â Â Â  (2) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency. [1993 c.449 Â§23; 1999 c.80 Â§55]

Â Â Â Â Â  110.375 Nondisclosure of information in exceptional circumstances. Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if any existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter. [1993 c.449 Â§24]

Â Â Â Â Â  110.378 Costs and fees. (1) The petitioner may not be required to pay a filing fee or other costs.

Â Â Â Â Â  (2) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligeeÂs witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorneyÂs own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

Â Â Â Â Â  (3) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under ORS 110.432, 110.435, 110.436 and 110.437, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. [1993 c.449 Â§25; 1999 c.80 Â§56]

Â Â Â Â Â  110.379 Limited immunity of petitioner. (1) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

Â Â Â Â Â  (2) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

Â Â Â Â Â  (3) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding. [Formerly 110.308]

Â Â Â Â Â  110.381 Nonparentage as defense. A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this chapter. [1993 c.449 Â§27]

Â Â Â Â Â  110.384 Special rules of evidence and procedure. (1) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

Â Â Â Â Â  (2) A verified petition, affidavit, document substantially complying with federally mandated forms and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, are admissible in evidence if given under oath by a party or witness residing in another state.

Â Â Â Â Â  (3) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

Â Â Â Â Â  (4) Copies of bills for testing for parentage and for prenatal and postnatal health care of the mother and child furnished to the adverse party at least 20 days before trial are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary and customary.

Â Â Â Â Â  (5) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier or other means that does not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

Â Â Â Â Â  (6) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

Â Â Â Â Â  (7) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

Â Â Â Â Â  (8) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter. [1993 c.449 Â§28]

Â Â Â Â Â  110.387 Communication between tribunals. A tribunal of this state may communicate with a tribunal of another state in writing, by telephone or other means to obtain information concerning the laws of that state, the legal effect of a judgment, decree or order of that tribunal and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state. [1993 c.449 Â§29]

Â Â Â Â Â  110.390 Assistance with discovery. A tribunal of this state may:

Â Â Â Â Â  (1) Request a tribunal of another state to assist in obtaining discovery; and

Â Â Â Â Â  (2) Upon request, compel a person over whom the tribunal has jurisdiction to respond to a discovery order issued by a tribunal of another state. [1993 c.449 Â§30]

Â Â Â Â Â  110.391 Receipt and disbursement of payments. A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received. [Formerly 110.393]

ESTABLISHMENT OF SUPPORT ORDER

Â Â Â Â Â  110.392 Petition to establish support order. (1) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if:

Â Â Â Â Â  (a) The individual seeking the order resides in another state; or

Â Â Â Â Â  (b) The support enforcement agency seeking the order is located in another state.

Â Â Â Â Â  (2) The tribunal may issue a temporary child support order if:

Â Â Â Â Â  (a) The respondent has signed a verified statement acknowledging parentage;

Â Â Â Â Â  (b) The respondent has been determined by or pursuant to law to be the parent; or

Â Â Â Â Â  (c) There is other clear and convincing evidence that the respondent is the childÂs parent.

Â Â Â Â Â  (3) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to ORS 110.351. [Formerly 110.396]

Â Â Â Â Â  110.393 [1993 c.449 Â§31; renumbered 110.391 in 1999]

ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

Â Â Â Â Â  110.394 EmployerÂs receipt of income-withholding order of another state. An income-withholding order issued in another state may be sent by first-class mail to the person or entity defined as the obligorÂs employer under the income-withholding law of this state without first filing a petition or comparable pleading or registering the order with a tribunal of this state. [Formerly 110.399]

Â Â Â Â Â  110.395 EmployerÂs compliance with income-withholding order of another state. (1) Upon receipt of the order described in ORS 110.394, the obligorÂs employer shall immediately provide a copy of the order to the obligor.

Â Â Â Â Â  (2) The employer shall treat an income-withholding order issued in another state that appears regular on its face as if it had been issued by a tribunal of this state.

Â Â Â Â Â  (3) Except as provided by subsection (4) of this section and ORS 110.397, the employer shall withhold and distribute the funds as directed in the withholding order by complying with the terms of the order that specify:

Â Â Â Â Â  (a) The duration and the amount of periodic payments of current child support, stated as a sum certain;

Â Â Â Â Â  (b) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

Â Â Â Â Â  (c) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligorÂs employment;

Â Â Â Â Â  (d) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal and the obligeeÂs attorney, stated as sums certain; and

Â Â Â Â Â  (e) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

Â Â Â Â Â  (4) An employer shall comply with the law of the state of the obligorÂs principal place of employment for withholding from income with respect to:

Â Â Â Â Â  (a) The employerÂs fee for processing an income-withholding order.

Â Â Â Â Â  (b) The maximum amount permitted to be withheld from the obligorÂs income.

Â Â Â Â Â  (c) The times within which the employer must implement the withholding order and forward the child support payment. [1997 c.746 Â§89; 1999 c.80 Â§89]

Â Â Â Â Â  110.396 [1993 c.449 Â§32; renumbered 110.392 in 1999]

Â Â Â Â Â  110.397 EmployerÂs compliance with multiple income-withholding orders. If an obligorÂs employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligorÂs principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees. [1997 c.746 Â§90]

Â Â Â Â Â  110.398 Immunity from civil liability. An employer who complies with an income-withholding order issued in another state in accordance with ORS 110.394 to 110.402 is not subject to civil liability to an individual or agency with regard to the employerÂs withholding of child support from the obligorÂs income. [1997 c.746 Â§91; 1999 c.80 Â§90]

Â Â Â Â Â  110.399 [1993 c.449 Â§33; 1995 c.608 Â§17; 1999 c.80 Â§57; renumbered 110.394 in 1999]

Â Â Â Â Â  110.400 Penalties for noncompliance. An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state. [1997 c.746 Â§92]

Â Â Â Â Â  110.401 Contest by obligor. (1) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. ORS 110.411 applies to a contest under this section.

Â Â Â Â Â  (2) The obligor shall give notice of the contest to:

Â Â Â Â Â  (a) A support enforcement agency providing services to the obligee;

Â Â Â Â Â  (b) Each employer that has directly received an income-withholding order; and

Â Â Â Â Â  (c) The person or agency designated to receive payments in the income-withholding order or, if no person or agency is designated, to the obligee. [1997 c.746 Â§93; 1999 c.80 Â§91]

Â Â Â Â Â  110.402 Administrative enforcement of order. (1) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

Â Â Â Â Â  (2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the laws of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this chapter. [1993 c.449 Â§34]

ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

Â Â Â Â Â  110.405 Registration of order for enforcement; procedure to register order for enforcement. (1) A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

Â Â Â Â Â  (2) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the Division of Child Support of the Department of Justice to forward to the registering tribunal as directed in ORS 110.369:

Â Â Â Â Â  (a) A letter of transmittal to the tribunal requesting registration and enforcement;

Â Â Â Â Â  (b) Two copies of all orders to be registered, including any modification of an order;

Â Â Â Â Â  (c) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

Â Â Â Â Â  (d) The name of the obligor and, if known:

Â Â Â Â Â  (A) The obligorÂs address and Social Security number;

Â Â Â Â Â  (B) The name and address of the obligorÂs employer and any other source of income of the obligor; and

Â Â Â Â Â  (C) A description and the location of property of the obligor in this state not exempt from execution; and

Â Â Â Â Â  (e) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

Â Â Â Â Â  (3) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

Â Â Â Â Â  (4) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other laws of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought. [1993 c.449 Â§Â§35,36; 1999 c.80 Â§58; 1999 c.680 Â§2]

Â Â Â Â Â  110.408 Effect of registration for enforcement. (1) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

Â Â Â Â Â  (2) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 110.405 to 110.437, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction. [1993 c.449 Â§37; 1999 c.80 Â§59]

Â Â Â Â Â  110.411 Choice of law. (1) The law of the issuing state governs the nature, extent, amount and duration of current payments and other obligations of support and the payment of arrearages under the order.

Â Â Â Â Â  (2) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies. [1993 c.449 Â§38]

Â Â Â Â Â  110.414 Notice of registration of order. (1) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. Notice must be given by first-class, certified or registered mail or by any means of personal service authorized by the law of this state. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

Â Â Â Â Â  (2) The notice must inform the nonregistering party:

Â Â Â Â Â  (a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

Â Â Â Â Â  (b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice;

Â Â Â Â Â  (c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

Â Â Â Â Â  (d) Of the amount of any alleged arrearages.

Â Â Â Â Â  (3) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligorÂs employer pursuant to the income-withholding law of this state.

Â Â Â Â Â  (4) The Division of Child Support of the Department of Justice and the Judicial Department shall enter into an agreement specifying how the division shall provide circuit courts with assistance necessary to carry out the duties of the registering tribunal under this section. The agreement shall require the division to pay the copying and mailing costs of giving notice under this section. [1993 c.449 Â§39; 1999 c.680 Â§3]

Â Â Â Â Â  110.417 Procedure to contest validity or enforcement of registered order. (1) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages pursuant to ORS 110.420.

Â Â Â Â Â  (2) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

Â Â Â Â Â  (3) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties by first-class or electronic mail of the date, time and place of the hearing. [1993 c.449 Â§40; 1999 c.80 Â§60]

Â Â Â Â Â  110.420 Contest of registration or enforcement. (1) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

Â Â Â Â Â  (a) The issuing tribunal lacked personal jurisdiction over the contesting party;

Â Â Â Â Â  (b) The order was obtained by fraud;

Â Â Â Â Â  (c) The order has been vacated, suspended or modified by a later order;

Â Â Â Â Â  (d) The issuing tribunal has stayed the order pending appeal;

Â Â Â Â Â  (e) There is a defense under the law of this state to the remedy sought;

Â Â Â Â Â  (f) Full or partial payment has been made; or

Â Â Â Â Â  (g) The statute of limitation under ORS 110.411 precludes enforcement of some or all of the arrearages.

Â Â Â Â Â  (2) If a party presents evidence establishing a full or partial defense under subsection (1) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the laws of this state.

Â Â Â Â Â  (3) If the contesting party does not establish a defense under subsection (1) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order. [1993 c.449 Â§41]

Â Â Â Â Â  110.423 Confirmed order. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. [1993 c.449 Â§42]

Â Â Â Â Â  110.426 Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in ORS 110.405, 110.408 and 110.411 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification. [1993 c.449 Â§43]

Â Â Â Â Â  110.429 Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of ORS 110.432 have been met. [1993 c.449 Â§44]

Â Â Â Â Â  110.432 Modification of child support order of another state. (1) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if ORS 110.436 does not apply and, after notice and hearing, the responding tribunal finds that:

Â Â Â Â Â  (a) The following requirements are met:

Â Â Â Â Â  (A) The child, the individual obligee and the obligor do not reside in the issuing state;

Â Â Â Â Â  (B) A petitioner who is a nonresident of this state seeks modification; and

Â Â Â Â Â  (C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

Â Â Â Â Â  (b) The child or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed a written consent in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

Â Â Â Â Â  (2) Modification of a registered child support order is subject to the same requirements, procedures and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

Â Â Â Â Â  (3) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under the provisions of ORS 110.333 establishes aspects of the support order that are nonmodifiable.

Â Â Â Â Â  (4) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction. [1993 c.449 Â§45; 1999 c.80 Â§61]

Â Â Â Â Â  110.435 Recognition of order modified in another state. A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall:

Â Â Â Â Â  (1) Enforce the order that was modified only as to amounts accruing before the modification;

Â Â Â Â Â  (2) Enforce only nonmodifiable aspects of that order;

Â Â Â Â Â  (3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

Â Â Â Â Â  (4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement. [1993 c.449 Â§46]

Â Â Â Â Â  110.436 Jurisdiction to modify child support order of another state when individual parties reside in this state. (1) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing stateÂs child support order in a proceeding to register that order.

Â Â Â Â Â  (2) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of ORS 110.303 to 110.339 and 110.405 to 110.437 and the procedural and substantive law of this state to the proceeding for enforcement or modification. ORS 110.342 to 110.391, 110.392, 110.394 to 110.402, 110.438, 110.440 and 110.443 do not apply. [1997 c.746 Â§107; 1999 c.80 Â§92; 2001 c.104 Â§34]

Â Â Â Â Â  110.437 Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the modified order of the new tribunal of continuing, exclusive jurisdiction. [1997 c.746 Â§108]

DETERMINATION OF PARENTAGE

Â Â Â Â Â  110.438 Proceeding to determine parentage. (1) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law or procedure substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

Â Â Â Â Â  (2) In a proceeding to determine parentage, a responding tribunal of this state shall apply the procedural and substantive law of this state and the rules of this state on choice of law. [1993 c.449 Â§47; 1999 c.80 Â§62]

INTERSTATE RENDITION

Â Â Â Â Â  110.440 Grounds for rendition. (1) For purposes of this section and ORS 110.443, ÂgovernorÂ includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

Â Â Â Â Â  (2) The Governor of this state may:

Â Â Â Â Â  (a) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

Â Â Â Â Â  (b) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

Â Â Â Â Â  (3) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from that state. [Formerly 110.310]

Â Â Â Â Â  110.441 [1993 c.449 Â§52; renumbered 110.452 in 1999]

Â Â Â Â Â  110.443 Conditions of rendition. (1) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support pursuant to this chapter or that the proceeding would be of no avail.

Â Â Â Â Â  (2) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

Â Â Â Â Â  (3) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order. [Formerly 110.313]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  110.446 Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. [Formerly 110.301]

Â Â Â Â Â  110.449 Short title. This chapter may be cited as the Uniform Interstate Family Support Act. [Formerly 110.300]

Â Â Â Â Â  110.452 Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. [Formerly 110.441]

_______________



Chapter 111

TITLE 12

PROBATE LAW

Chapter     111.     General Provisions

112.     Intestate Succession and Wills

113.     Initiation of Estate Proceedings

114.     Administration of Estates Generally

115.     Claims; Actions and Suits

116.     Accounting, Distribution and Closing

117.     Estates of Absentees

118.     Inheritance Tax

_______________

Chapter 111  General Provisions

2007 EDITION

GENERAL PROVISIONS

PROBATE LAW

DEFINITIONS AND APPLICATION OF PROBATE LAW

111.005     Definitions for probate law

111.015     Application of chapter 591, Oregon Laws 1969

111.025     Oregon Tax Court jurisdiction

PROBATE COURTS AND COMMISSIONERS

111.055     Transfer of probate jurisdiction

111.075     Probate jurisdiction vested

111.085     Probate jurisdiction described

111.095     Powers of probate court

111.105     Appeals from probate court; reexamination of issues

111.115     Transfer of estate proceeding from county court to circuit court

111.175     Appointment of probate commissioner

111.185     Powers of probate commissioner

PROBATE PROCEDURE GENERALLY

111.205     Pleadings and mode of procedure

111.215     Notice; method and time of giving

111.218     Proof of mailing or other delivery; proof of publication

111.225     Waiver of notice

111.235     Filing objections to petition

111.245     Proof of documents; certification

111.255     Translation of documents

111.265     Stenographic record

111.275     Limited judgments

DEFINITIONS AND APPLICATION OF PROBATE LAW

111.005 Definitions for probate law. As used in ORS chapters 111, 112, 113, 114, 115, 116 and 117, unless the context requires otherwise:

(1) Abate means to reduce a devise on account of the insufficiency of the estate to pay all claims, expenses and devises in full.

(2) Action includes suits and legal proceedings.

(3) Administration means any proceeding relating to the estate of a decedent, whether the decedent died testate, intestate or partially intestate.

(4) Advancement means a gift by a decedent to an heir to enable the donee to anticipate the inheritance to the extent of the gift.

(5) All purposes of intestate succession means succession by, through or from a person, both lineal and collateral.

(6) Assets includes real, personal and intangible property.

(7) Claim includes liabilities of a decedent, whether arising in contract, in tort or otherwise.

(8) Court or probate court means the court in which jurisdiction of probate matters, causes and proceedings is vested as provided in ORS 111.075.

(9) Decedent means a person who has died leaving property that is subject to administration.

(10) Devise, when used as a noun, means property disposed of by a will, and includes legacy and bequest.

(11) Devise, when used as a verb, means to dispose of property by a will, and includes bequeath.

(12) Devisee includes legatee and beneficiary.

(13) Distributee means a person entitled to any property of a decedent under the will of the decedent or under intestate succession.

(14) Domicile means the place of abode of a person, where the person intends to remain and to which, if absent, the person intends to return.

(15) Estate means the real and personal property of a decedent, as from time to time changed in form by sale, reinvestment or otherwise, and augmented by any accretions or additions thereto and substitutions therefor or diminished by any decreases and distributions therefrom.

(16) Funeral includes burial or other disposition of the remains of a decedent, including the plot or tomb and other necessary incidents to the disposition of the remains.

(17) General devise means a devise chargeable generally on the estate of a testator and not distinguishable from other parts thereof or not so given as to amount to a specific devise.

(18) Heir means any person, including the surviving spouse, who is entitled under intestate succession to the property of a decedent who died wholly or partially intestate.

(19) Interested person includes heirs, devisees, children, spouses, creditors and any others having a property right or claim against the estate of a decedent that may be affected by the proceeding. It also includes fiduciaries representing interested persons.

(20) Intestate means one who dies without leaving a valid will, or the circumstance of dying without leaving a valid will, effectively disposing of all the estate.

(21) Intestate succession means succession to property of a decedent who dies intestate or partially intestate.

(22) Issue includes adopted children and their issue and, when used to refer to persons who take by intestate succession, includes all lineal descendants, except those who are the lineal descendants of living lineal descendants.

(23) Net estate means the real and personal property of a decedent, except property used for the support of the surviving spouse and children and for the payment of expenses of administration, funeral expenses, claims and taxes.

(24) Net intestate estate means any part of the net estate of a decedent not effectively disposed of by the will.

(25) Personal property includes all property other than real property.

(26) Personal representative includes executor, administrator, administrator with will annexed and administrator de bonis non, but does not include special administrator.

(27) Property includes both real and personal property.

(28) Real property includes all legal and equitable interests in land, in fee and for life.

(29) Settlement includes, as to the estate of a decedent, the full process of administration, distribution and closing.

(30) Specific devise means a devise of a specific thing or specified part of the estate of a testator that is so described as to be capable of identification. It is a gift of a part of the estate identified and differentiated from all other parts.

(31) Will includes codicil; it also includes a testamentary instrument that merely appoints an executor or that merely revokes or revives another will. [1969 c.591 §1]

111.010 [Repealed by 1969 c.591 §305]

111.015 Application of chapter 591,
Oregon
Laws 1969. Except as specifically provided otherwise in chapter 591,
Oregon
Laws 1969, on July 1, 1970:

(1) Chapter 591, Oregon Laws 1969, applies to wills of decedents dying thereon or thereafter, and a will executed before July 1, 1970, shall be considered lawfully executed if the application of ORS 112.255 would make it so, but the construction of a will executed before July 1, 1970, shall be governed by the law in effect on the date of execution unless a contrary intent is established by the will.

(2) The procedure prescribed by chapter 591, Oregon Laws 1969, applies to any proceedings commenced thereon or thereafter regardless of the time of the death of a decedent, and also as to any further procedure in proceedings then pending except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure prescribed by chapter 591, Oregon Laws 1969.

(3) A personal representative, guardian or conservator holding an appointment on that date shall continue to hold the appointment, but shall have only the powers conferred and be subject to the duties imposed by chapter 591, Oregon Laws 1969, with respect to any act occurring or done thereon or thereafter, other than acts pursuant to powers or duties validly conferred or imposed by a will executed before July 1, 1970.

(4) An act done before July 1, 1970, in any proceeding and any accrued right shall not be impaired by chapter 591, Oregon Laws 1969. When a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before July 1, 1970, those provisions shall remain in force with respect to that right. [1969 c.591 §303]

111.020 [Repealed by 1969 c.591 §305]

111.025
Oregon
Tax Court jurisdiction. For purposes of ORS chapters 111 to 116, the Oregon Tax Court is not a court having probate jurisdiction and is limited to the trial of appeals on inheritance tax matters. [1971 c.567 §3; 1997 c.99 §25]

111.030 [Repealed by 1969 c.591 §305]

111.040 [Repealed by 1969 c.591 §305]

111.050 [Repealed by 1969 c.591 §305]

PROBATE COURTS AND COMMISSIONERS

111.055 Transfer of probate jurisdiction. (1) All probate jurisdiction, authority, powers, functions and duties of the county courts and the judges thereof are transferred to the circuit courts and the judges thereof in all counties except Gilliam, Grant, Harney, Malheur,
Sherman
and
Wheeler
Counties
.

(2) All probate jurisdiction, authority, powers, functions and duties of the circuit courts and the judges thereof are transferred to the county courts and the judges thereof in Gilliam, Grant, Harney, Malheur,
Sherman
and
Wheeler
Counties
. [1969 c.591 §2; 1995 c.658 §71]

111.060 [Repealed by 1969 c.591 §305]

111.065 [1969 c.591 §3; 1979 c.683 §34; repealed by 1983 c.740 §12]

111.070 [Repealed by 1969 c.591 §305]

111.075 Probate jurisdiction vested. Jurisdiction of all probate matters, causes and proceedings is vested in the county courts of Gilliam, Grant, Harney, Malheur,
Sherman
and
Wheeler
Counties
and in the circuit court for each other county and as provided in ORS 111.115. [1969 c.591 §4]

111.085 Probate jurisdiction described. The jurisdiction of the probate court includes, but is not limited to:

(1) Appointment and qualification of personal representatives.

(2) Probate and contest of wills.

(3) Determination of heirship.

(4) Determination of title to and rights in property claimed by or against personal representatives, guardians and conservators.

(5) Administration, settlement and distribution of estates of decedents.

(6) Construction of wills, whether incident to the administration or distribution of an estate or as a separate proceeding.

(7) Guardianships and conservatorships, including the appointment and qualification of guardians and conservators and the administration, settlement and closing of guardianships and conservatorships.

(8) Supervision and disciplining of personal representatives, guardians and conservators.

(9) Appointment of a successor testamentary trustee where the vacancy occurs prior to, or during the pendency of, the probate proceeding. [1969 c.591 §5; 1973 c.177 §1]

111.095 Powers of probate court. (1) The general legal and equitable powers of a circuit court are applicable to effectuate the jurisdiction of a probate court, punish contempts and carry out its determinations, orders and judgments as a court of record with general jurisdiction, and the same validity, finality and presumption of regularity shall be accorded to its determinations, orders and judgments, including determinations of its own jurisdiction, as to those of a court of record with general jurisdiction.

(2) A probate court has full, legal and equitable powers to make declaratory judgments, as provided in ORS 28.010 to 28.160, in all matters involved in the administration of an estate, including those pertaining to the title of real property, the determination of heirship and the distribution of the estate. [1969 c.591 §6; 1979 c.284 §102]

111.105 Appeals from probate court; reexamination of issues. (1) Except as otherwise provided in this section, no issue determined in a probate court shall be tried again on appeal or otherwise reexamined in a manner other than those appropriate to issues determined by a court of record with general jurisdiction.

(2) Appeals from a circuit court sitting in probate shall be taken to the Court of Appeals in the manner provided by law for appeals from the circuit court.

(3) Appeals from a county court sitting in probate shall be taken to the circuit court and Court of Appeals in the manner provided by ORS 5.120. [1969 c.591 §7; 1979 c.284 §103]

111.110 [Repealed by 1969 c.591 §305]

111.115 Transfer of estate proceeding from county court to circuit court. (1) An estate proceeding, including all probate matters, causes and proceedings pertaining thereto, may be transferred at any time from a county court sitting in probate to the circuit court for the county by order of the county court.

(2) An estate proceeding, including all probate matters, causes and proceedings pertaining thereto, commenced in a county court sitting in probate and in which the county judge is a party or directly interested shall be transferred from the county court to the circuit court for the county by order of the county court.

(3) Upon transfer of an estate proceeding from a county court to the circuit court under this section, the county clerk shall certify and cause to be filed in the records of the circuit court all original papers and proceedings pertaining to the estate proceeding, and thereafter jurisdiction of all probate matters, causes and proceedings pertaining to the estate proceeding is vested in the circuit court as if that jurisdiction had been originally and exclusively vested in the circuit court. [1969 c.591 §8]

111.120 [Repealed by 1969 c.591 §305]

111.130 [Repealed by 1969 c.591 §305]

111.140 [Repealed by 1969 c.591 §305]

111.150 [Repealed by 1969 c.591 §305]

111.160 [Repealed by 1969 c.591 §305]

111.165 [1969 c.591 §9; repealed by 1995 c.658 §127]

111.170 [Repealed by 1969 c.591 §305]

111.175 Appointment of probate commissioner. The court may appoint the clerk of the probate court or some other suitable person at the county seat to act as probate commissioner within the county. If the clerk of the probate court is appointed probate commissioner, the deputy of the clerk has the power to perform any act as probate commissioner that the clerk has, and the clerk is responsible for conduct of the deputy so acting. [1969 c.591 §10]

111.185 Powers of probate commissioner. (1) A probate commissioner may act upon uncontested petitions for appointment of special administrators, for probate of wills and for appointment of personal representatives, guardians and conservators, to the extent authorized by rule of the court. Pursuant thereto the probate commissioner may make and enter orders on behalf of the court admitting wills to probate and appointing and setting the amount of the bonds of special administrators, personal representatives, guardians and conservators, subject to the orders of the probate commissioner being set aside or modified by the judge of the court within 30 days after the date an order is entered.

(2) Any matter presented to the probate commissioner may be referred by the probate commissioner to the judge.

(3) Unless set aside or modified by the judge, the orders of the probate commissioner have the same effect as if made by the judge. [1969 c.591 §11]

PROBATE PROCEDURE GENERALLY

111.205 Pleadings and mode of procedure. No particular pleadings or forms thereof are required in the exercise of jurisdiction of probate courts. The mode of procedure in the exercise of jurisdiction is in the nature of an action not triable by right to a jury except as otherwise provided by statute. The proceedings shall be in writing and upon the petition of a party in interest or the order of the court. All petitions, reports and accounts in proceedings before a probate court must include a declaration under penalty of perjury in the form required by ORCP 1 E made by at least one of the persons making the petitions, reports and accounts or by the attorney for the person, or in case of a corporation by its agent. The court exercises its powers by means of:

(1) A petition of a party in interest.

(2) A notice to a party.

(3) A subpoena to a witness.

(4) Orders and judgments.

(5) An execution or warrant to enforce its orders and judgments. [1969 c.591 §12; 1979 c.284 §104; 2007 c.284 §1]

Note: Section 5, chapter 284, Oregon Laws 2007, provides:

Sec. 5. The amendments to ORS 111.205, 116.083, 116.253 and 125.325 by sections 1 to 4 of this 2007 Act apply only to petitions, reports and accounts filed in proceedings before a probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 §5]

111.210 [Repealed by 1969 c.591 §305]

111.212 [1953 c.650 §2; repealed by 1969 c.591 §305]

111.215 Notice; method and time of giving. (1) Except as otherwise specifically provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117, whenever notice is required to be given of a hearing on any petition or other matter upon which an order is sought, the petitioner or other person filing the matter shall cause notice of the date, time and place of the hearing to be given to each person interested in the subject of the hearing or to the attorney of the person, if the person has appeared by attorney or requested that notice be sent to the attorney of the person, in any one or more of the following ways and within the following times:

(a) By mailing a copy thereof addressed to the person or the attorney of the person at least 14 days before the date set for the hearing.

(b) By delivering a copy thereof to the person personally or to the attorney of the person at least five days before the date set for the hearing.

(c) If the address of any person is not known or cannot be ascertained with reasonable diligence, by publishing a copy thereof once in each of three consecutive weeks in a newspaper of general circulation in the county where the hearing is to be held, the last publication of which shall be at least 10 days before the date set for the hearing.

(2) Upon good cause shown the court may change the requirements as to the method or time of giving notice for any hearing.

(3) Proof of the giving of notice must be made at or before the hearing and filed in the proceeding. [1969 c.591 §13; 2007 c.284 §8]

Note: See note under 111.218.

111.218 Proof of mailing or other delivery; proof of publication. (1) When proof of mailing, or other delivery of notice or other documents, is required to be filed in probate court, proof shall be made in the form required by ORCP 9 C.

(2) When proof of publication is required to be filed in probate court, proof shall be made in the form required by ORCP 7 F. [2007 c.284 §7]

Note: Section 15, chapter 284, Oregon Laws 2007, provides:

Sec. 15. Section 7 of this 2007 Act [111.218] and the amendments to ORS 111.215, 113.045, 113.145, 113.155, 115.003, 116.093 and 117.015 by sections 8 to 14 of this 2007 Act apply only to proofs filed in probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 §15]

111.220 [Repealed by 1957 c.411 §7]

111.225 Waiver of notice. When any notice or information is required to be given under ORS chapters 111, 112, 113, 114, 115, 116 and 117, a guardian, a guardian ad litem, a conservator or a person who is neither incompetent nor a minor may waive notice by a writing signed by the guardian, guardian at litem, conservator or person or the attorney of the guardian, guardian ad litem, conservator or person and filed in the proceeding, or by the appearance of the guardian, guardian ad litem, conservator or person at the hearing. [1969 c.591 §14; 1973 c.506 §5]

111.230 [Repealed by 1957 c.411 §7]

111.231 [1957 c.411 §3; repealed by 1969 c.591 §305]

111.235 Filing objections to petition. Any interested person, on or before the date set for a hearing, may file written objections to a petition previously filed. [1969 c.591 §15]

111.240 [Repealed by 1957 c.411 §7]

111.245 Proof of documents; certification. (1) Proof of documents pursuant to ORS chapters 111, 112, 113, 114, 115, 116 and 117 may be made as follows:

(a) Of a will, by a certified copy thereof.

(b) That a will has been probated or established in a foreign jurisdiction, by a certified copy of the order admitting the will to probate or evidencing its establishment.

(c) Of letters testamentary or of administration, by a certified copy thereof. The certification may include a statement that the letters have not been revoked.

(2) A document or order filed or entered in a foreign jurisdiction may be proved by a copy thereof, certified by a clerk of the court in which the document or order was filed or entered or by any other official having legal custody of the original document or order. [1969 c.591 §16]

111.255 Translation of documents. If a document or part thereof is not in the English language, a translation certified by the translator to be accurate may be attached thereto and shall be regarded as sufficient evidence of the contents of the document, unless objection is made thereto. In the absence of objection, if any person relies in good faith on the accuracy of the translation the person shall not be prejudiced thereafter because of its inaccuracy. [1969 c.591 §17]

111.265 Stenographic record. The judge of the court may, on the motion of the judge or on the request of an interested person, direct the reporter of the court to attend any hearing and make a stenographic record of the same. [1969 c.591 §18]

111.275 Limited judgments. (1) The court in a probate proceeding under ORS chapters 111, 112, 113, 114, 115, 116 and 117 may enter a limited judgment only for the following decisions of the court:

(a) A decision on a petition for appointment or removal of a personal representative.

(b) A decision in a will contest filed in the probate proceeding.

(c) A decision on an objection to an accounting.

(d) A decision on a request made in the proceeding for a declaratory judgment under ORS 111.095.

(e) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

(2) A court may enter a limited judgment under this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the courts determination that there is no just reason for delay. [2005 c.568 §33]

_______________



Chapter 112

Chapter 112 Â Intestate Succession and Wills

2007 EDITION

INTESTATE SUCCESSION AND WILLS

PROBATE LAW

INTESTATE SUCCESSION

112.015Â Â Â Â  Net intestate estate

112.025Â Â Â Â  Share of surviving spouse if decedent leaves issue

112.035Â Â Â Â  Share of surviving spouse if decedent leaves no issue

112.045Â Â Â Â  Share of others than surviving spouse

112.047Â Â Â Â  Forfeiture of parentÂs share by reason of desertion or neglect

112.049Â Â Â Â  Petition for forfeiture of parentÂs share

112.055Â Â Â Â  Escheat

112.058Â Â Â Â  Preferences and presumptions in escheat proceedings

112.065Â Â Â Â  Representation defined

112.075Â Â Â Â  Time of determining relationships; afterborn heirs

112.095Â Â Â Â  Persons of the half blood

112.105Â Â Â Â  Succession where parents not married

112.115Â Â Â Â  Persons related to decedent through two lines

ADVANCEMENTS

112.135Â Â Â Â  When gift is an advancement

112.145Â Â Â Â  Effect of advancement on distribution

112.155Â Â Â Â  Death of advancee before decedent

STATUS OF ADOPTED PERSONS

112.175Â Â Â Â  Adopted persons

112.185Â Â Â Â  Effect of more than one adoption

112.195Â Â Â Â  References in wills, deeds and other instruments to accord with law of intestate succession

WILLS

112.225Â Â Â Â  Who may make a will

112.227Â Â Â Â  Intention of testator expressed in will as controlling

112.230Â Â Â Â  Local law of state selected by testator controlling unless against public policy

112.232Â Â Â Â  Uniform International Wills Act

112.235Â Â Â Â  Execution of a will

112.245Â Â Â Â  Witness as beneficiary

112.255Â Â Â Â  Validity of execution of a will

112.265Â Â Â Â  Testamentary additions to trusts

112.270Â Â Â Â  Procedure to establish contract to make will or devise or not to revoke will or devise

112.272Â Â Â Â  In terrorem clauses valid and enforceable; exceptions

112.275Â Â Â Â  Manner of revocation or alteration exclusive

112.285Â Â Â Â  Express revocation or alteration

112.295Â Â Â Â  Revival of revoked or invalid will

112.305Â Â Â Â  Revocation by marriage

112.315Â Â Â Â  Revocation by divorce or annulment

112.325Â Â Â Â  Contract of sale of property devised not a revocation

112.335Â Â Â Â  Encumbrance or disposition of property after making will

112.345Â Â Â Â  Devise of life estate

112.355Â Â Â Â  Devise passes all interest of testator

112.365Â Â Â Â  Property acquired after making will

112.385Â Â Â Â  Nonademption of specific devises in certain cases

112.395Â Â Â Â  When estate passes to issue of devisee; anti-lapse; class gifts

112.400Â Â Â Â  Effect of failure of devise

112.405Â Â Â Â  Children born or adopted after execution of will; pretermitted children

112.410Â Â Â Â  Effect of general disposition or residuary clause on testatorÂs power of appointment

112.415Â Â Â Â  Persons not entitled to estate of testator

112.435Â Â Â Â  Disposition of wills deposited with county clerk

EFFECT OF HOMICIDE OR ABUSE ON INTESTATE SUCCESSION, WILLS, JOINT ASSETS, LIFE INSURANCE AND BENEFICIARY DESIGNATIONS

112.455Â Â Â Â  Definitions for ORS 112.455 to 112.555

112.457Â Â Â Â  Application to abuser

112.465Â Â Â Â  Slayer or abuser considered to predecease decedent

112.475Â Â Â Â  Jointly owned property

112.485Â Â Â Â  Property jointly owned with others

112.495Â Â Â Â  Reversions, vested remainders, contingent remainders and future interests

112.505Â Â Â Â  Property appointed; powers of revocation or appointment

112.515Â Â Â Â  Proceeds of insurance on life and other benefit plans of decedent

112.525Â Â Â Â  Proceeds of insurance on life of slayer or abuser

112.535Â Â Â Â  Payment by insurance company, financial institution, trustee or obligor; no additional liability

112.545Â Â Â Â  Rights of persons without notice dealing with slayer or abuser

112.555Â Â Â Â  Evidence of felonious and intentional killing; conviction as conclusive

UNIFORM SIMULTANEOUS DEATH ACT

112.570Â Â Â Â  Definitions for ORS 112.570 to 112.590

112.572Â Â Â Â  Requirement of survival

112.578Â Â Â Â  Construction of survivorship provisions in governing instruments

112.580Â Â Â Â  Co-owners with right of survivorship; requirement of survival

112.582Â Â Â Â  Evidence of death or status

112.586Â Â Â Â  Exceptions

112.588Â Â Â Â  Protection of payors and other third parties

112.590Â Â Â Â  Protection of bona fide purchasers; personal liability of recipient

DOWER AND CURTESY ABOLISHED

112.685Â Â Â Â  Dower and curtesy abolished

112.695Â Â Â Â  Statute of limitation for recovery of dower or curtesy

UNIFORM DISPOSITION OF COMMUNITY PROPERTY RIGHTS AT DEATH ACT

112.705Â Â Â Â  Short title

112.715Â Â Â Â  Application to certain property

112.725Â Â Â Â  Rebuttable presumptions

112.735Â Â Â Â  One-half of property not subject to testamentary disposition or right to elect against will

112.745Â Â Â Â  Proceedings to perfect title

112.755Â Â Â Â  Who may institute proceedings

112.765Â Â Â Â  Rights of purchaser

112.775Â Â Â Â  Application and construction

DISPOSITION OF WILLS

112.800Â Â Â Â  Definition for ORS 112.800 to 112.830

112.805Â Â Â Â  Exclusive manner of disposing of wills; destroyed will not revoked

112.810Â Â Â Â  Duties of custodian of will

112.815Â Â Â Â  Conditions for disposal of will

112.820Â Â Â Â  Procedure for destruction of will; filing of affidavit; fee

112.825Â Â Â Â  Liability for destruction of will

112.830Â Â Â Â  Court may order delivery of will

Â Â Â Â Â  112.010 [Amended by 1969 c.591 Â§69; renumbered 112.575]

INTESTATE SUCCESSION

Â Â Â Â Â  112.015 Net intestate estate. Any part of the net estate of a decedent not effectively disposed of by the will of the decedent shall pass as provided in ORS 112.025 to 112.055. [1969 c.591 Â§19]

Â Â Â Â Â  112.017 [1993 c.598 Â§4; 1995 c.235 Â§1; repealed by 1999 c.133 Â§1]

Â Â Â Â Â  112.020 [Amended by 1969 c.591 Â§70; renumbered 112.585]

Â Â Â Â Â  112.025 Share of surviving spouse if decedent leaves issue. If the decedent leaves a surviving spouse and issue, the intestate share of the surviving spouse is:

Â Â Â Â Â  (1) If there are surviving issue of the decedent all of whom are issue of the surviving spouse also, the entire net intestate estate.

Â Â Â Â Â  (2) If there are surviving issue of the decedent one or more of whom are not issue of the surviving spouse, one-half of the net intestate estate. [1969 c.591 Â§20; 1987 c.329 Â§1]

Â Â Â Â Â  112.030 [Amended by 1969 c.591 Â§71; renumbered 112.595]

Â Â Â Â Â  112.035 Share of surviving spouse if decedent leaves no issue. If the decedent leaves a surviving spouse and no issue, the surviving spouse shall have all of the net intestate estate. [1969 c.591 Â§21]

Â Â Â Â Â  112.040 [Amended by 1969 c.591 Â§73; renumbered 112.615]

Â Â Â Â Â  112.045 Share of others than surviving spouse. The part of the net intestate estate not passing to the surviving spouse shall pass:

Â Â Â Â Â  (1) To the issue of the decedent. If the issue are all of the same degree of kinship to the decedent, they shall take equally, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (2) If there is no surviving issue, to the surviving parents of the decedent.

Â Â Â Â Â  (3) If there is no surviving issue or parent, to the brothers and sisters of the decedent and the issue of any deceased brother or sister of the decedent by representation. If there is no surviving brother or sister, the issue of brothers and sisters take equally if they are all of the same degree of kinship to the decedent, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (4) If there is no surviving issue, parent or issue of a parent, to the grandparents of the decedent and the issue of any deceased grandparent of the decedent by representation. If there is no surviving grandparent, the issue of grandparents take equally if they are all of the same degree of kinship to the decedent, but if of unequal degree, then those of more remote degrees take by representation.

Â Â Â Â Â  (5) If, at the time of taking, surviving parents or grandparents of the decedent are married to each other, they shall take real property as tenants by the entirety and personal property as joint owners with the right of survivorship. [1969 c.591 Â§22]

Â Â Â Â Â  112.047 Forfeiture of parentÂs share by reason of desertion or neglect. (1) Property that would pass by intestate succession under ORS 112.045 from the estate of a decedent to a parent of the decedent shall pass and be vested as if the parent had predeceased the decedent if the decedent was an adult when the decedent died and:

Â Â Â Â Â  (a) The parent of the decedent willfully deserted the decedent for the 10-year period immediately preceding the date on which the decedent became an adult; or

Â Â Â Â Â  (b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the 10-year period immediately preceding the date on which the decedent became an adult.

Â Â Â Â Â  (2) Property that would pass by intestate succession under ORS 112.045 from the estate of a decedent to a parent of the decedent shall pass and be vested as if the parent had predeceased the decedent if the decedent was a minor when the decedent died and:

Â Â Â Â Â  (a) The parent of the decedent willfully deserted the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died; or

Â Â Â Â Â  (b) The parent neglected without just and sufficient cause to provide proper care and maintenance for the decedent for the life of the decedent or for the 10-year period immediately preceding the date on which the decedent died.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, the court may disregard incidental visitations, communications and contributions in determining whether a parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent.

Â Â Â Â Â  (4) For the purposes of subsections (1) and (2) of this section, in determining whether the parent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, the court may consider whether a custodial parent or other custodian attempted, without good cause, to prevent or to impede contact between the decedent and the parent whose intestate share would be forfeited under this section.

Â Â Â Â Â  (5) The intestate share of a parent of a decedent may be forfeited under this section only pursuant to an order of the court entered after the filing of a petition under ORS 112.049. A petition filed under ORS 113.035 may not request the forfeiture of the intestate share of a parent of a decedent under this section. [2005 c.741 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 741, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. Section 2 of this 2005 Act [112.047] and the amendments to ORS 113.035 and 113.145 by sections 4 and 5 of this 2005 Act apply only to the estates of persons who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.741 Â§6]

Â Â Â Â Â  112.049 Petition for forfeiture of parentÂs share. (1) A petition may be filed in probate proceedings to assert that the intestate share of a parent of a decedent is subject to forfeiture under ORS 112.047. A petition may be filed under this section only by a person who would be benefited by a forfeiture of the parentÂs share.

Â Â Â Â Â  (2) A petition under this section must be filed not later than:

Â Â Â Â Â  (a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

Â Â Â Â Â  (b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named as an interested person in the petition for appointment of a personal representative.

Â Â Â Â Â  (3) The petitioner has the burden of proving the facts alleged in a petition filed under this section by clear and convincing evidence. [2005 c.741 Â§3]

Â Â Â Â Â  112.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  112.055 Escheat. (1) If no person takes under ORS 112.025 to 112.045, the net intestate estate escheats to the State of
Oregon
.

Â Â Â Â Â  (2) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found, the share of that person escheats to the State of
Oregon
.

Â Â Â Â Â  (3) If a devisee or a person entitled to take under ORS 112.025 to 112.045 is not identified or found:

Â Â Â Â Â  (a) The Department of State Lands has the same preference as the missing devisee or person for the purpose of appointment as personal representative under ORS 113.085;

Â Â Â Â Â  (b) Title to property of the decedent that would vest in the missing devisee or person under ORS 114.215 vests in the Department of State Lands; and

Â Â Â Â Â  (c) The Department of State Lands has all of the rights of the missing devisee or person for the purposes of ORS chapters 111, 112, 113, 114, 115, 116 and 117, including but not limited to the following:

Â Â Â Â Â  (A) The right to contest any will of the decedent under ORS 113.075; and

Â Â Â Â Â  (B) The right to information under ORS 113.145. [1969 c.591 Â§23; 2003 c.395 Â§2]

Â Â Â Â Â  112.058 Preferences and presumptions in escheat proceedings. (1) In any proceeding to determine the escheat share of the estate of a decedent whose estate is wholly or partially subject to probate in this state:

Â Â Â Â Â  (a) No preference shall be given to any person over escheat; and

Â Â Â Â Â  (b) After diligent search and inquiry appropriate to the circumstances, the following presumptions apply in a proceeding to determine whether a missing person has died:

Â Â Â Â Â  (A) A missing person whose death cannot be proved by other means lives to 100 years of age.

Â Â Â Â Â  (B) A missing person who was exposed to a specific peril at the time the person became missing has died if it is reasonable to expect from the nature of the peril that proof of death would be impractical.

Â Â Â Â Â  (C) A missing person whose absence is unexplained has died if the character and habits of the person are inconsistent with a voluntary absence for the time that the person has been missing.

Â Â Â Â Â  (D) A missing person known to have been alive who has not been seen or heard from for seven years has died if the person has been absent from the personÂs usual residence, the absence is unexplained, there are other persons who would have been likely to have heard from the missing person during that period were the missing person alive, and those other persons have not heard from the missing person.

Â Â Â Â Â  (2) In any proceeding described by subsection (1) of this section, a missing person who is presumed to be dead is also presumed to have had two children in addition to any known issue of the person unless the presumption of death arises by reason of the application of subsection (1)(b)(B) or (C) of this section. [2003 c.395 Â§4]

Â Â Â Â Â  112.060 [Amended by 1969 c.591 Â§74; renumbered 112.625]

Â Â Â Â Â  112.065 Representation defined. ÂRepresentationÂ means the method of determining the passing of the net intestate estate when the distributees are of unequal degrees of kinship to the decedent. It is accomplished as follows: The estate shall be divided into as many shares as there are surviving heirs of the nearest degree of kinship and deceased persons of the same degree who left issue who survive the decedent, each surviving heir of the nearest degree receiving one share and the share of each deceased person of the same degree being divided among the issue of the deceased person in the same manner. [1969 c.591 Â§24]

Â Â Â Â Â  112.070 [Amended by 1969 c.591 Â§75; renumbered 112.635]

Â Â Â Â Â  112.075 Time of determining relationships; afterborn heirs. The relationships existing at the time of the death of the decedent govern the passing of the net intestate estate, but persons conceived before the death of the decedent and born alive thereafter inherit as though they were alive at the time of the death of the decedent. [1969 c.591 Â§25]

Â Â Â Â Â  112.080 [Amended by 1969 c.591 Â§76; renumbered 112.645]

Â Â Â Â Â  112.085 [1969 c.591 Â§26; 1973 c.506 Â§6; 1975 c.244 Â§1; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.095 Persons of the half blood. Persons of the half blood inherit the same share that they would inherit if they were of the whole blood. [1969 c.591 Â§27]

Â Â Â Â Â  112.105 Succession where parents not married. (1) For all purposes of intestate succession, full effect shall be given to all relationships as described in ORS 109.060, except as otherwise provided by law in case of adoption.

Â Â Â Â Â  (2) For all purposes of intestate succession and for those purposes only, before the relationship of father and child and other relationships dependent upon the establishment of paternity shall be given effect under subsection (1) of this section:

Â Â Â Â Â  (a) The paternity of the child shall have been established under ORS 109.070 during the lifetime of the child or;

Â Â Â Â Â  (b) The father shall have acknowledged himself to be the father in writing signed by him during the lifetime of the child. [1969 c.591 Â§28]

Â Â Â Â Â  112.115 Persons related to decedent through two lines. A person who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship which would entitle the person to the larger share. [1969 c.591 Â§29]

ADVANCEMENTS

Â Â Â Â Â  112.135 When gift is an advancement. If a person dies intestate as to all the estate of the person, property which the person gave in the lifetime of the person to an heir shall be treated as an advancement against the heirÂs share of the estate if declared in writing by the decedent or acknowledged in writing by the heir to be an advancement. For that purpose the property advanced shall be valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever occurs first. [1969 c.591 Â§30]

Â Â Â Â Â  112.145 Effect of advancement on distribution. (1) If the value of the advancement exceeds the heirÂs share of the estate, the heir shall be excluded from any further share of the estate, but the heir shall not be required to refund any part of the advancement. If the value of the advancement is less than the heirÂs share, the heir shall be entitled upon distribution of the estate to such additional amount as will give the heir the heirÂs share of the estate.

Â Â Â Â Â  (2) The property advanced is not a part of the estate, but for the purpose of determining the shares of the heirs the advancement shall be added to the estate, the sum then divided among the heirs and the advancement then deducted from the share of the heir to whom the advancement was made. [1969 c.591 Â§31]

Â Â Â Â Â  112.155 Death of advancee before decedent. If the recipient of the property advanced fails to survive the decedent, the amount of the advancement shall be taken into account in computing the share of the issue of the recipient, whether or not the issue take by representation. [1969 c.591 Â§32]

STATUS OF ADOPTED PERSONS

Â Â Â Â Â  112.175 Adopted persons. (1) An adopted person, the issue and kindred of the adopted person shall take by intestate succession from the adoptive parents, their issue and kindred, and the adoptive parents, their issue and kindred shall take by intestate succession from the adopted person, the issue and kindred of the adopted person, as though the adopted person were the natural child of the adoptive parents.

Â Â Â Â Â  (2) An adopted person shall cease to be treated as the child of the personÂs natural parents for all purposes of intestate succession by the adopted person, the issue and kindred of the adopted person and the natural parents, their issue and kindred, except:

Â Â Â Â Â  (a) If a natural parent of a person marries or remarries and the person is adopted by the stepparent, the adopted person shall continue also to be treated, for all purposes of intestate succession, as the child of the natural parent who is the spouse of the adoptive parent.

Â Â Â Â Â  (b) If a natural parent of a person dies, the other natural parent remarries and the person is adopted by the stepparent, the adopted person shall continue also to be treated, for all purposes of intestate succession by any person through the deceased natural parent, as the child of the deceased natural parent.

Â Â Â Â Â  (3) ORS chapters 111, 112, 113, 114, 115, 116 and 117 apply to adopted persons who were adopted in this state or elsewhere. [1969 c.591 Â§33]

Â Â Â Â Â  112.185 Effect of more than one adoption. For all purposes of intestate succession, a person who has been adopted more than once shall be treated as the child of the parents who have most recently adopted the person and, except as otherwise provided in this section, shall cease to be treated as the child of the previous adoptive parents. The person shall continue also to be treated as the child of a natural parent or previous adoptive parent only to the extent provided in ORS 112.175 (2), and for the purpose of applying that subsection with reference to a previous adoptive parent, Ânatural parentÂ in that subsection means the previous adoptive parent. [1969 c.591 Â§34]

Â Â Â Â Â  112.195 References in wills, deeds and other instruments to accord with law of intestate succession. Unless a contrary intent is established by the instrument, all references in a will, deed, trust instrument or other instrument to an individual or member of a class described generically in relation to a particular person as children, issue, grandchildren, descendants, heirs, heirs of the body, next of kin, distributees, grandparents, brothers, nephews or other relatives shall include any person who would be treated as so related for all purposes of intestate succession, except that an adopted person so included must have been adopted as a minor or after having been a member of the household of the adoptive parent while a minor. [1969 c.591 Â§35]

WILLS

Â Â Â Â Â  112.225 Who may make a will. Any person who is 18 years of age or older or who has been lawfully married, and who is of sound mind, may make a will. [1969 c.591 Â§36]

Â Â Â Â Â  112.227 Intention of testator expressed in will as controlling. The intention of a testator as expressed in the will of the testator controls the legal effect of the dispositions of the testator. The rules of construction expressed in this section, ORS 112.230 and 112.410 apply unless a contrary intention is indicated by the will. [1973 c.506 Â§10]

Â Â Â Â Â  112.230 Local law of state selected by testator controlling unless against public policy. The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in the instrument of the testator unless the application of that law is contrary to the public policy of this state. [1973 c.506 Â§11]

Â Â Â Â Â  112.232 Uniform International Wills Act. (1) As used in this section:

Â Â Â Â Â  (a) ÂInternational willÂ means a will executed in conformity with subsections (2) to (5) of this section.

Â Â Â Â Â  (b) ÂAuthorized personÂ and Âperson authorized to act in connection with international willsÂ means a person who by subsection (9) of this section, or by the laws of the United States including members of the diplomatic and consular service of the United States designated by foreign service regulations, is empowered to supervise the execution of international wills.

Â Â Â Â Â  (2)(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile or residence of the testator, if it is made in the form of an international will complying with the requirements of this section.

Â Â Â Â Â  (b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

Â Â Â Â Â  (c) This section does not apply to the form of testamentary dispositions made by two or more persons in one instrument.

Â Â Â Â Â  (3)(a) The will must be made in writing. It need not be written by the testator. It may be written in any language, by hand or by any other means.

Â Â Â Â Â  (b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the will of the testator and that the testator knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

Â Â Â Â Â  (c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge the signature.

Â Â Â Â Â  (d) If the testator is unable to sign, the absence of that signature does not affect the validity of the international will if the testator indicates the reason for inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testatorÂs name for the testator if the authorized person makes note of this on the will, but it is not required that any person sign the testatorÂs name for the testator.

Â Â Â Â Â  (e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

Â Â Â Â Â  (4)(a) The signatures must be placed at the end of the will. If the will consists of several sheets, each sheet must be signed by the testator or, if the testator is unable to sign, by the person signing on behalf of the testator or, if there is no such person, by the authorized person. In addition, each sheet must be numbered.

Â Â Â Â Â  (b) The date of the will must be the date of its signature by the authorized person. That date must be noted at the end of the will by the authorized person.

Â Â Â Â Â  (c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so and at the express request of the testator, the place where the testator intends to have the will kept must be mentioned in the certificate provided for in subsection (5) of this section.

Â Â Â Â Â  (d) A will executed in compliance with subsection (3) of this section is not invalid merely because it does not comply with this subsection.

Â Â Â Â Â  (5) The authorized person shall attach to the will a certificate to be signed by the authorized person establishing that the requirements of this section for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate must be substantially in the following form:

______________________________________________________________________________

CERTIFICATE

(Convention of October 26, 1973)

1.Â Â  I, _________(name, address and capacity), a person authorized to act in connection with international wills,

2.Â Â  certify that on _________ (date) at _________ (place)

3.Â Â  (testator) _________(name, address, date and place of birth) in my presence and that of the witnesses

4.Â Â  (a) _________(name, address, date and place of birth)

Â Â Â Â Â  (b) _________(name, address, date and place of birth) has declared that the attached document is the will of the testator and that the testator knows the contents thereof.

5.Â Â  I furthermore certify that:

6.Â Â  (a) in my presence and in that of the witnesses

Â Â Â Â Â  (1)Â Â Â  the testator has signed the will or has acknowledged the testatorÂs signature previously affixed.

Â Â Â Â Â  *(2)Â  following a declaration of the testator stating that the testator was unable to sign the will for the following reason____________, I have mentioned this declaration on the will, *and the signature has been affixed by _________ (name and address)

7.Â Â  (b) the witnesses and I have signed the will;

8.Â Â  *(c) each page of the will has been signed by ________ and numbered;

9.Â Â  (d) I have satisfied myself as to the identity of the testator and of the witnesses as designated above;

10. (e) the witnesses met the conditions requisite to act as such according to the law under which I am acting;

Â Â Â Â Â  11. *(f) the testator has requested me to include the following statement concerning the safekeeping of the will: _______________

Â Â Â Â Â  12. PLACE OF EXECUTION

Â Â Â Â Â  13. DATE

Â Â Â Â Â  14. SIGNATURE and, if necessary, SEAL

*to be completed if appropriate

______________________________________________________________________________

Â Â Â Â Â  (6) In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this section. The absence or irregularity of a certificate does not affect the formal validity of a will under this section.

Â Â Â Â Â  (7) An international will is subject to the ordinary rules of revocation of wills.

Â Â Â Â Â  (8) Subsections (1) to (7) of this section derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this section, regard shall be had to its international origin and to the need for uniformity in its interpretation.

Â Â Â Â Â  (9) Individuals who have been admitted to practice law before the courts of this state and are currently licensed so to do are authorized persons in relation to international wills.

Â Â Â Â Â  (10) This section may be referred to and cited as the Uniform International Wills Act. [1981 c.481 Â§2; 1993 c.98 Â§2]

Â Â Â Â Â  112.235 Execution of a will. A will shall be in writing and shall be executed with the following formalities:

Â Â Â Â Â  (1) The testator, in the presence of each of the witnesses, shall:

Â Â Â Â Â  (a) Sign the will; or

Â Â Â Â Â  (b) Direct one of the witnesses or some other person to sign thereon the name of the testator; or

Â Â Â Â Â  (c) Acknowledge the signature previously made on the will by the testator or at the testatorÂs direction.

Â Â Â Â Â  (2) Any person who signs the name of the testator as provided in subsection (1)(b) of this section shall sign the signerÂs own name on the will and write on the will that the signer signed the name of the testator at the direction of the testator.

Â Â Â Â Â  (3) At least two witnesses shall each:

Â Â Â Â Â  (a) See the testator sign the will; or

Â Â Â Â Â  (b) Hear the testator acknowledge the signature on the will; and

Â Â Â Â Â  (c) Attest the will by signing the witnessÂ name to it.

Â Â Â Â Â  (4) A will executed in compliance with the Uniform International Wills Act shall be deemed to have complied with the formalities of this section. [1969 c.591 Â§37; 1973 c.506 Â§7; 1981 c.481 Â§4]

Â Â Â Â Â  112.237 [1981 c.481 Â§3; repealed by 1993 c.98 Â§26]

Â Â Â Â Â  112.245 Witness as beneficiary. A will attested by an interested witness is not thereby invalidated. An interested witness is one to whom is devised a personal and beneficial interest in the estate. [1969 c.591 Â§38; 1973 c.506 Â§8]

Â Â Â Â Â  112.255 Validity of execution of a will. (1) A will is lawfully executed if it is in writing, signed by or at the direction of the testator and otherwise executed in accordance with the law of:

Â Â Â Â Â  (a) This state at the time of execution or at the time of death of the testator; or

Â Â Â Â Â  (b) The domicile of the testator at the time of execution or at the time of the testatorÂs death; or

Â Â Â Â Â  (c) The place of execution at the time of execution.

Â Â Â Â Â  (2) A will is lawfully executed if it complies with the Uniform International Wills Act. [1969 c.591 Â§39; 1981 c.481 Â§5]

Â Â Â Â Â  112.265 Testamentary additions to trusts. (1) A devise may be made by a will to the trustee or trustees of a trust, regardless of the existence, size or character of the corpus of the trust, if:

Â Â Â Â Â  (a) The trust is established or will be established by the testator, or by the testator and some other person or persons, or by some other person or persons;

Â Â Â Â Â  (b) The trust is identified in the testatorÂs will; and

Â Â Â Â Â  (c) The terms of the trust are set forth in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testatorÂs will, or in the valid last will of a person who has predeceased the testator.

Â Â Â Â Â  (2) The trust may be funded during the testatorÂs lifetime or upon the testatorÂs death by the testatorÂs devise to the trustee or trustees. The trust may be a funded or unfunded life insurance trust, although the trustor has reserved any or all of the rights of ownership of the insurance contracts.

Â Â Â Â Â  (3) The devise shall not be invalid because the trust:

Â Â Â Â Â  (a) Is amendable or revocable, or both; or

Â Â Â Â Â  (b) Was amended after the execution of the testatorÂs will or after the death of the testator.

Â Â Â Â Â  (4) Unless the testatorÂs will provides otherwise, the property so devised:

Â Â Â Â Â  (a) Shall not be considered to be held under a testamentary trust of the testator, but shall become a part of the trust to which it is given; and

Â Â Â Â Â  (b) Shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before or after the death of the testator, regardless of whether made before or after the execution of the testatorÂs will.

Â Â Â Â Â  (5) Unless the testatorÂs will provides otherwise, a revocation or termination of the trust before the death of the testator shall cause the devise to lapse.

Â Â Â Â Â  (6) This section shall not be construed as providing an exclusive method for making devises to the trustee or trustees of a trust established otherwise than by the will of the testator making the devise.

Â Â Â Â Â  (7) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states that enact the same or similar provisions. [1969 c.591 Â§40; 1999 c.132 Â§1]

Â Â Â Â Â  112.270 Procedure to establish contract to make will or devise or not to revoke will or devise. (1) A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, executed after January 1, 1974, shall be established only by:

Â Â Â Â Â  (a) Provisions of a will stating material provisions of the contract;

Â Â Â Â Â  (b) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

Â Â Â Â Â  (c) A writing signed by the decedent evidencing the contract.

Â Â Â Â Â  (2) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills. [1973 c.506 Â§13]

Â Â Â Â Â  112.272 In terrorem clauses valid and enforceable; exceptions. (1) Except as provided in this section, an in terrorem clause in a will is valid and enforceable. If a devisee contests a will that contains an in terrorem clause that applies to the devisee, the court shall enforce the clause against the devisee even though the devisee establishes that there was probable cause for the contest.

Â Â Â Â Â  (2) The court shall not enforce an in terrorem clause if the devisee contesting the will establishes that the devisee has probable cause to believe that the will is a forgery or that the will has been revoked.

Â Â Â Â Â  (3) The court shall not enforce an in terrorem clause if the contest is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor, or a guardian ad litem appointed for an incapacitated or financially incapable person.

Â Â Â Â Â  (4) For the purposes of this section, Âin terrorem clauseÂ means a provision in a will that reduces or eliminates a devise to a devisee if the devisee contests the will. [1997 c.151 Â§2]

Â Â Â Â Â  112.275 Manner of revocation or alteration exclusive. A will may be revoked or altered only as provided in ORS 112.285 to 112.315. [1969 c.591 Â§41]

Â Â Â Â Â  112.285 Express revocation or alteration. (1) A will may be revoked or altered by another will.

Â Â Â Â Â  (2) A will may be revoked by being burned, torn, canceled, obliterated or destroyed, with the intent and purpose of the testator of revoking the will, by the testator, or by another person at the direction of the testator and in the presence of the testator. The injury or destruction by a person other than the testator at the direction and in the presence of the testator shall be proved by at least two witnesses. [1969 c.591 Â§42]

Â Â Â Â Â  112.295 Revival of revoked or invalid will. If a will or a part thereof has been revoked or is invalid, it can be revived only by a re-execution of the will or by the execution of another will in which the revoked or invalid will or part thereof is incorporated by reference. [1969 c.591 Â§43]

Â Â Â Â Â  112.305 Revocation by marriage. A will is revoked by the subsequent marriage of the testator if the testator is survived by a spouse, unless:

Â Â Â Â Â  (1) The will evidences an intent that it not be revoked by the subsequent marriage or was drafted under circumstances establishing that it was in contemplation of the marriage; or

Â Â Â Â Â  (2) The testator and spouse entered into a written contract before the marriage that either makes provision for the spouse or provides that the spouse is to have no rights in the estate of the testator. [1969 c.591 Â§44]

Â Â Â Â Â  112.315 Revocation by divorce or annulment. Unless a will evidences a different intent of the testator, the divorce or annulment of the marriage of the testator after the execution of the will revokes all provisions in the will in favor of the former spouse of the testator and any provision therein naming the former spouse as executor, and the effect of the will is the same as though the former spouse did not survive the testator. [1969 c.591 Â§45]

Â Â Â Â Â  112.325 Contract of sale of property devised not a revocation. An executory contract of sale made by a testator to convey property devised in a will previously made, is not a revocation of the previous devise, either in law or equity; but the property shall pass by the devise, subject to the same remedies on the agreement, for specific performance or otherwise, against devisees as might be had against the heirs of the testator if the property had descended to them. [1969 c.591 Â§46]

Â Â Â Â Â  112.335 Encumbrance or disposition of property after making will. An encumbrance or disposition of property by a testator after the testator makes a will does not affect the operation of the will upon a remaining interest therein that is subject to the disposal of the testator at the time of the death of the testator. [1969 c.591 Â§47]

Â Â Â Â Â  112.345 Devise of life estate. A devise of property to any person for the term of the life of the person, and after the death of the person to the children or heirs of the person, vests an estate or interest for life only in the devisee and remainder in the children or heirs. [1969 c.591 Â§48]

Â Â Â Â Â  112.355 Devise passes all interest of testator. A devise of property passes all of the interest of the testator therein at the time of the death of the testator, unless the will evidences the intent of the testator to devise a lesser interest. [1969 c.591 Â§49]

Â Â Â Â Â  112.365 Property acquired after making will. Any property acquired by the testator after the making of a will passes thereby, and in like manner as if title thereto were vested in the testator at the time of making the will, unless the intent expressed in the will is clear and explicit to the contrary. [1969 c.591 Â§50]

Â Â Â Â Â  112.375 [1969 c.591 Â§51; repealed by 1973 c.506 Â§46]

Â Â Â Â Â  112.385 Nonademption of specific devises in certain cases. (1) In the situations and under the circumstances provided in and governed by this section, specific devises will not fail or be extinguished by the destruction, damage, sale, condemnation or change in form of the property specifically devised. This section is inapplicable if the intent that the devise fail under the particular circumstances appears in the will or if the testator during the lifetime of the testator gives property to the specific devisee with the intent of satisfying the specific devise.

Â Â Â Â Â  (2) Whenever the subject of a specific devise is property only part of which is destroyed, damaged, sold or condemned, the specific devise of any remaining interest in the property owned by the testator at the time of death is not affected by this section; but this section applies to the part which would have been adeemed under the common law by the destruction, damage, sale or condemnation.

Â Â Â Â Â  (3) If insured property that is the subject of a specific devise is destroyed or damaged, the specific devisee has the right to receive, reduced by any amount expended or incurred by the testator in restoration or repair of the property:

Â Â Â Â Â  (a) Any insurance proceeds paid to the personal representative after the death of the testator, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to any insurance proceeds paid to the testator within six months before the death of the testator.

Â Â Â Â Â  (4) If property that is the subject of a specific devise is sold by the testator, the specific devisee has the right to receive:

Â Â Â Â Â  (a) Any balance of the purchase price unpaid at the time of the death of the testator, including any security interest in the property and interest accruing before the death, if part of the estate, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to the amount of the purchase price paid to the testator within six months before the death of the testator. Acceptance of a promissory note of the purchaser or a third party is not considered payment, but payment on the note is payment on the purchase price.
Sale
by an agent of the testator or by a trustee under a revocable living trust created by the testator, the principal of which is to be paid to the personal representative or estate of the testator on the death of the testator, is a sale by the testator for purposes of this section.

Â Â Â Â Â  (5) If property that is the subject of a specific devise is taken by condemnation before the death of the testator, the specific devisee has the right to receive:

Â Â Â Â Â  (a) Any amount of the condemnation award unpaid at the time of the death, with the incidents of the specific devise; and

Â Â Â Â Â  (b) A general pecuniary legacy equivalent to the amount of an award paid to the testator within six months before the death of the testator. In the event of an appeal in a condemnation proceeding, the award, for purposes of this section, is limited to the amount established on the appeal.

Â Â Â Â Â  (6) If property that is the subject of a specific devise is sold by a conservator of the testator, or insurance proceeds or a condemnation award are paid to a conservator of the testator, the specific devisee has the right to receive a general pecuniary legacy equivalent to the proceeds of the sale, the insurance proceeds or the condemnation award, reduced by any amount expended or incurred in restoration or repair of the property. This subsection does not apply if the testator, after the sale, receipt of insurance proceeds or award, is adjudicated competent and survives such adjudication by six months.

Â Â Â Â Â  (7) If securities are specifically devised, and after the execution of the will other securities in the same or another entity are distributed to the testator by reason of ownership of the specifically devised securities and as a result of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, and if the other securities are part of the estate of the testator at death, the specific devise is considered to include the additional or substituted securities. Distributions prior to death with respect to a specifically devised security not provided for in this subsection are not part of the specific devise. As used in this subsection, ÂsecuritiesÂ means the same as defined in ORS 59.015.

Â Â Â Â Â  (8) The amount a specific devisee receives as provided in this section is reduced by any expenses of the sale or of collection of proceeds of insurance, sale or condemnation award and by any amount by which the income tax of the decedent or the estate of the decedent is increased by reason of items provided for in this section. Expenses include legal fees paid or incurred. [1969 c.591 Â§52; 1973 c.506 Â§14; 1975 c.491 Â§6; 1995 c.664 Â§84]

Â Â Â Â Â  112.395 When estate passes to issue of devisee; anti-lapse; class gifts. When property is devised to any person who is related by blood or adoption to the testator and who dies before the testator leaving lineal descendants, the descendants take by representation the property the devisee would have taken if the devisee had survived the testator, unless otherwise provided in the will of the testator. Unless otherwise provided in the will of the testator, one who would have been a devisee under a class gift if the person had survived the testator is treated as a devisee for purposes of this section if death occurred after execution of the will. [1969 c.591 Â§53; 1973 c.506 Â§15]

Â Â Â Â Â  112.400 Effect of failure of devise. Except as provided in ORS 112.395:

Â Â Â Â Â  (1) If a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

Â Â Â Â Â  (2) If the residue is devised to two or more persons and the share of one of the residuary devisees fails for any reason, the share passes to the other residuary devisee or to other residuary devisees in proportion to their interests in the residue. [1973 c.506 Â§17]

Â Â Â Â Â  112.405 Children born or adopted after execution of will; pretermitted children. (1) As used in this section, Âpretermitted childÂ means a child of a testator who is born or adopted after the execution of the will of the testator, who is neither provided for in the will nor in any way mentioned in the will and who survives the testator.

Â Â Â Â Â  (2) If a testator has one or more children living when the testator executes a will and no provision is made in the will for any such living child, a pretermitted child shall not take a share of the estate of the testator disposed of by the will.

Â Â Â Â Â  (3) If a testator has one or more children living when the testator executes a will and provision is made in the will for one or more of such living children, a pretermitted child is entitled to share in the estate of the testator disposed of by the will as follows:

Â Â Â Â Â  (a) The pretermitted child may share only in the portion of the estate devised to the living children by the will.

Â Â Â Â Â  (b) The share of each pretermitted child shall be the total value of the portion of the estate devised to the living children by the will divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the will.

Â Â Â Â Â  (c) To the extent feasible, the interest of a pretermitted child in the estate shall be of the same character, whether equitable or legal, as the interest the testator gave to the living children by the will.

Â Â Â Â Â  (4) If a testator has no child living when the testator executes a will, a pretermitted child shall take a share of the estate as though the testator had died intestate.

Â Â Â Â Â  (5) A pretermitted child may recover the share of the estate to which the child is entitled, as provided in this section, either from the other children under subsection (3) of this section or from the testamentary beneficiaries under subsection (4) of this section, ratably, out of the portions of the estate passing to those persons under the will. In abating the interests of those beneficiaries, the character of the testamentary plan adopted by the testator shall be preserved so far as possible. [1969 c.591 Â§54]

Â Â Â Â Â  112.410 Effect of general disposition or residuary clause on testatorÂs power of appointment. A general residuary clause in a will or a will making general disposition of all of the testatorÂs property does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power. [1973 c.506 Â§12]

Â Â Â Â Â  112.415 Persons not entitled to estate of testator. Except as otherwise expressly provided by law, a person, including a child of the testator and a descendant of that child, shall not take or be entitled to take any portion of the estate of a testator disposed of by the will of the testator other than as provided in the will. [1969 c.591 Â§55]

Â Â Â Â Â  112.425 [1969 c.591 Â§56; repealed by 1989 c.770 Â§11]

Â Â Â Â Â  112.435 Disposition of wills deposited with county clerk. So far as the county clerk is able, the county clerk of each county shall deliver to the testator, or to the person to whom the will is to be delivered after the death of the testator, each will deposited in the office of the county clerk for safekeeping pursuant to ORS 114.410 (1965 Replacement Part). Any will the county clerk has been unable to so deliver before January 1, 2010, may be destroyed by the county clerk. [1969 c.591 Â§57]

EFFECT OF HOMICIDE OR ABUSE ON INTESTATE SUCCESSION, WILLS, JOINT ASSETS, LIFE INSURANCE AND BENEFICIARY DESIGNATIONS

Â Â Â Â Â  112.455 Definitions for ORS 112.455 to 112.555. As used in ORS 112.455 to 112.555:

Â Â Â Â Â  (1) ÂAbuserÂ means a person who is convicted of a felony by reason of conduct that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

Â Â Â Â Â  (2) ÂDecedentÂ means:

Â Â Â Â Â  (a) A person whose life is taken by a slayer; or

Â Â Â Â Â  (b) A person whose date of death is not later than five years after an abuser is convicted of a felony by reason of conduct against the person that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110.

Â Â Â Â Â  (3) ÂSlayerÂ means a person who, with felonious intent, takes or procures the taking of the life of a decedent. [1969 c.591 Â§58; 2005 c.270 Â§1]

Â Â Â Â Â  Note: Section 11, chapter 270, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. (1) Except as provided by subsection (2) of this section, the amendments to ORS 112.455, 112.465, 112.475, 112.485, 112.495, 112.505, 112.515, 112.525, 112.535 and 112.545 by sections 1 to 10 of this 2005 Act apply to all conduct that constitutes physical abuse as described in ORS 124.105 or financial abuse as described in ORS 124.110, whether occurring before, on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) The amendments to ORS 112.455, 112.465, 112.475, 112.485, 112.495, 112.505, 112.515, 112.525, 112.535 and 112.545 by sections 1 to 10 of this 2005 Act do not apply to persons who die before the effective date of this 2005 Act. [2005 c.270 Â§11]

Â Â Â Â Â  112.457 Application to abuser. ORS 112.455 to 112.555 apply to an abuser only if the decedent dies within five years after the abuser is convicted of a felony by reason of conduct that constitutes physical abuse of the decedent, as described in ORS 124.105, or financial abuse of the decedent, as described in ORS 124.110. [2005 c.671 Â§7]

Â Â Â Â Â  112.465 Slayer or abuser considered to predecease decedent. (1) Property that would have passed by reason of the death of a decedent to a person who was a slayer or an abuser of the decedent, whether by intestate succession, by will or by trust, passes and vests as if the slayer or abuser had predeceased the decedent.

Â Â Â Â Â  (2) Property that would have passed by reason of the death of an heir or devisee of a decedent to a person who was the slayer or abuser of the decedent, whether by intestate succession, by will or by trust, passes and vests as if the slayer or abuser had predeceased the decedent unless the heir or devisee specifically provides otherwise in a will or other instrument executed after the death of the decedent. [1969 c.591 Â§59; 2005 c.270 Â§2; 2005 c.535 Â§1a]

Â Â Â Â Â  Note: Section 3, chapter 535, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 112.465 and 112.515 by sections 1a and 2a of this 2005 Act apply only to heirs or devisees who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.535 Â§3; 2005 c.535 Â§3a]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.475 Jointly owned property. If a slayer of a decedent and the decedent, or an abuser of a decedent and the decedent, owned property as tenants by the entirety or with a right of survivorship, upon the death of the decedent an undivided one-half interest remains in the slayer or abuser for the lifetime of the slayer or abuser and subject to that interest the property passes to and is vested in the heirs or devisees of the decedent other than the slayer or abuser. [1969 c.591 Â§60; 2005 c.270 Â§3]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.485 Property jointly owned with others. If a slayer of a decedent, the decedent and one or more other persons owned property with a right of survivorship, or if an abuser of a decedent, the decedent and one more other persons owned property with a right of survivorship, upon the death of the decedent the interest of the slayer or abuser remains as an undivided interest in the slayer or abuser for the lifetime of the slayer or abuser and subject to that interest the property passes to and is vested in the other surviving owner or owners. [1969 c.591 Â§61; 2005 c.270 Â§4]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.495 Reversions, vested remainders, contingent remainders and future interests. (1) Property in which a slayer of a decedent, or an abuser of a decedent, owns a reversion or vested remainder subject to an estate for the lifetime of the decedent passes to the heirs or devisees of the decedent for a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death. If the particular estate is owned by a third person for the lifetime of the decedent, the estate continues in the third person for a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death.

Â Â Â Â Â  (2) As to a contingent remainder or executory or other future interest owned by a slayer of a decedent or an abuser of a decedent that becomes vested in the slayer or abuser or increased in any way for the slayer or abuser upon the death of the decedent:

Â Â Â Â Â  (a) If the interest would not have increased or become vested if the slayer or abuser had predeceased the decedent, the slayer or abuser is considered to have predeceased the decedent; and

Â Â Â Â Â  (b) In any case, the interest shall not be so vested or increased during a period of time equal to the normal life expectancy of a person of the sex and age of the decedent at the time of death. [1969 c.591 Â§62; 2005 c.270 Â§5]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.505 Property appointed; powers of revocation or appointment. (1) Property appointed by the will of the decedent to or for the benefit of a slayer of a decedent or an abuser of a decedent is distributed as if the slayer or abuser had predeceased the decedent.

Â Â Â Â Â  (2) Property owned either presently or in remainder by a slayer of a decedent or an abuser of a decedent, subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment, passes to and is vested in the heirs or devisees of the decedent other than the slayer or abuser. Property so owned by the slayer or abuser, subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons, passes to the person or persons or in equal shares to the members of the class of persons to the exclusion of the slayer or abuser. [1969 c.591 Â§63; 2005 c.270 Â§6]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.515 Proceeds of insurance on life and other benefit plans of decedent. (1) Except as provided under subsection (2) of this section, proceeds payable under any of the following instruments to or for the benefit of a slayer of a decedent or an abuser of a decedent, as beneficiary or assignee of the decedent or as beneficiary or assignee of an heir or devisee of the decedent, must be paid to the secondary beneficiary or, if there is no secondary beneficiary, to the personal representative of the estate of the decedent or the decedentÂs heir or devisee:

Â Â Â Â Â  (a) A policy or certificate of insurance on the life of the decedent.

Â Â Â Â Â  (b) A certificate of membership in any benevolent association or organization on the life of the decedent.

Â Â Â Â Â  (c) Rights of the decedent as survivor of a joint life policy.

Â Â Â Â Â  (d) Proceeds under any pension, profit-sharing or other plan.

Â Â Â Â Â  (2) Proceeds payable under any of the instruments specified in subsection (1) of this section to or for the benefit of a slayer of a decedent or an abuser of a decedent as beneficiary or assignee of an heir or devisee of the decedent shall be paid to the slayer or abuser if the heir or devisee specifically provides for that payment by written instrument executed after the death of the decedent. [1969 c.591 Â§64; 2005 c.270 Â§7; 2005 c.535 Â§2a]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  Note: See first note under 112.465.

Â Â Â Â Â  112.525 Proceeds of insurance on life of slayer or abuser. If a decedent is beneficiary or assignee of any policy or certificate of insurance on the life of a slayer of the decedent or an abuser of the decedent, the proceeds shall be paid to the personal representative of the decedentÂs estate unless:

Â Â Â Â Â  (1) The policy or certificate names some person other than the slayer or abuser, or the personal representative of the slayer or abuser, as the secondary beneficiary.

Â Â Â Â Â  (2) The slayer or abuser, by naming a new beneficiary or assignee, performs an act which would have deprived the decedent of the interest of the decedent if the decedent had been living. [1969 c.591 Â§65; 2005 c.270 Â§8]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.535 Payment by insurance company, financial institution, trustee or obligor; no additional liability. Any insurance company making payment according to the terms of its policy, or any financial institution, trustee or other person performing an obligation to a slayer of a decedent or an abuser of a decedent is not subject to additional liability because of ORS 112.455 to 112.555 if the payment or performance is made without written notice by a claimant of a claim arising under those sections. Upon receipt of written notice the person to whom it is directed may withhold any disposition of the property pending determination of the duties of the person. [1969 c.591 Â§66; 1997 c.631 Â§403; 2005 c.270 Â§9]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.545 Rights of persons without notice dealing with slayer or abuser. ORS 112.455 to 112.555 do not affect the rights of any person who for value and without notice purchases or agrees to purchase property that a slayer of a decedent or an abuser of a decedent would have acquired except for ORS 112.455 to 112.555, but all proceeds received by the slayer or abuser from the sale shall be held by the slayer or abuser in trust for the persons entitled to the property as provided in ORS 112.455 to 112.555. The slayer or abuser is liable for any portion of the proceeds of the sale that the slayer or abuser spends and for the difference, if any, between the amount received from the sale and the actual value of the property. [1969 c.591 Â§67; 2005 c.270 Â§10]

Â Â Â Â Â  Note: See note under 112.455.

Â Â Â Â Â  112.555 Evidence of felonious and intentional killing; conviction as conclusive. A final judgment of conviction of felonious and intentional killing is conclusive for purposes of ORS 112.455 to 112.555. In the absence of a conviction of felonious and intentional killing the court may determine by a preponderance of evidence whether the killing was felonious and intentional for purposes of ORS 112.455 to 112.555. [1969 c.591 Â§68; 1973 c.506 Â§18]

UNIFORM SIMULTANEOUS DEATH ACT

Â Â Â Â Â  112.570 Definitions for ORS 112.570 to 112.590. As used in ORS 112.570 to 112.590:

Â Â Â Â Â  (1) ÂCo-owners with right of survivorshipÂ means joint tenants, tenants by the entirety and any other co-owners of property or accounts that are held in a manner that entitles one or more of the owners to ownership of the whole of the property or account upon the death of one or more of the other owners.

Â Â Â Â Â  (2) ÂGoverning instrumentÂ means:

Â Â Â Â Â  (a) A deed;

Â Â Â Â Â  (b) A will;

Â Â Â Â Â  (c) A trust;

Â Â Â Â Â  (d) An insurance or annuity policy account with a payable-on-death designation;

Â Â Â Â Â  (e) A pension, profit-sharing, retirement or similar benefit plan;

Â Â Â Â Â  (f) An instrument creating or exercising a power of appointment or a power of attorney; or

Â Â Â Â Â  (g) Any other dispositive, appointive or nominative instrument of a type similar to those instruments specified in this subsection.

Â Â Â Â Â  (3) ÂPayorÂ means a trustee, insurer, employer, governmental agency, political subdivision or any other person authorized or obligated by law or by a governing instrument to make payments. [1999 c.131 Â§1]

Â Â Â Â Â  Note: 112.570 to 112.590 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  112.572 Requirement of survival. Except as provided in ORS 112.586, if the title to property, the devolution of property, the right to elect an interest in property or the right to exempt property depends upon whether a specified person survives the death of another person, the specified person shall be deemed to have died before the other person unless it is established by clear and convincing evidence that the specified person survived the other person by at least 120 hours. [1999 c.131 Â§2]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.575 [Formerly 112.010; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.578 Construction of survivorship provisions in governing instruments. Except as provided in ORS 112.586, if a governing instrument contains a provision the operation of which is conditioned on whether a specified person survives the death of another person or survives another event, the specified person shall be deemed to have died before the other person or before the other event unless it is established by clear and convincing evidence that the specified person survived the other person or event by at least 120 hours. [1999 c.131 Â§3]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.580 Co-owners with right of survivorship; requirement of survival. (1) Except as provided in ORS 112.586, if property is held by two co-owners with right of survivorship and both co-owners are deceased, one-half of the property passes as if one co-owner had survived the second co-owner by 120 hours or more, and one-half of the property passes as if the second co-owner had survived the first co-owner by 120 hours or more, unless it is established by clear and convincing evidence that one of two co-owners survived the other co-owner by at least 120 hours.

Â Â Â Â Â  (2) Except as provided in ORS 112.586, if property is held by more than two co-owners and it is not established by clear and convincing evidence that at least one of the owners survived the others by at least 120 hours, the property passes in the proportion that one bears to the whole number of co-owners. [1999 c.131 Â§4]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.582 Evidence of death or status. (1) For the purpose of establishing death under the survivorship rules established under ORS 112.570 to 112.590, death occurs when an individual has sustained irreversible cessation of circulatory and respiratory functions, or when there has been an irreversible cessation of all functions of the entire brain, including the brain stem. A determination of death must be made in accordance with accepted medical standards.

Â Â Â Â Â  (2)(a) For the purpose of establishing death under the survivorship rules established under ORS 112.570 to 112.590, a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death is alleged to have occurred is prima facie evidence of the identity of the decedent and of the fact, place, date and time of death.

Â Â Â Â Â  (b) A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead or alive is prima facie evidence of the status of the person and of the dates, circumstances and places disclosed by the record or report.

Â Â Â Â Â  (3) In the absence of prima facie evidence of death under subsection (2) of this section, the facts surrounding a personÂs death may be established by clear and convincing evidence. Circumstantial evidence may be considered in determining whether a person has died and the circumstances of the death.

Â Â Â Â Â  (4) An individual whose death is not otherwise established under this section but who is absent for a continuous period of five years is presumed to be dead if the person has made no contact with another person during the five-year period and the absence of the person cannot be satisfactorily explained after diligent search or inquiry. A person presumed dead under this subsection is presumed to have died at the end of the five-year period unless it is proved by a preponderance of the evidence that death occurred at a different time.

Â Â Â Â Â  (5) In the absence of evidence contradicting a time of death specified in a document described in subsection (2) of this section, a document described in subsection (2) of this section that indicates a time of death 120 hours or more after the time of death of another person conclusively establishes that the person specified in the document survived the other person by at least 120 hours, without regard to the manner in which the time of death of the other person is determined. [1999 c.131 Â§5]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.585 [Formerly 112.020; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.586 Exceptions. (1) The survivorship rules established under ORS 112.570 to 112.590 do not apply in any situation in which application would result in escheat of an intestate estate to the state.

Â Â Â Â Â  (2) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument contains language that specifically addresses the possibility of simultaneous deaths or deaths in a common disaster, and the language of the instrument is controlling under the circumstances of the deaths.

Â Â Â Â Â  (3) The survivorship rules established under ORS 112.570 to 112.590 do not apply if a governing instrument expressly provides that a person is not required to survive the death of another person or to survive another event by any specified period.

Â Â Â Â Â  (4) The survivorship rules established under ORS 112.570 to 112.590 do not apply if the governing instrument expressly requires the person to survive the death of another person or to survive another event for a specified period of time other than provided under the survivorship rules established under ORS 112.570 to 112.590. If the governing instrument so provides, survival of the death of the other person or survival of the other event by at least the specified amount of time must be established by clear and convincing evidence.

Â Â Â Â Â  (5) The survivorship rules established under ORS 112.570 to 112.590 do not apply if application of those rules would cause a nonvested property interest or a power of appointment to be invalid under ORS 105.950 (1)(a), (2)(a) or (3)(a). In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence.

Â Â Â Â Â  (6) The survivorship rules established under ORS 112.570 to 112.590 do not apply in cases in which there are multiple governing instruments and application of the rules to the governing instruments would result in an unintended failure or duplication of a disposition. In cases subject to this subsection, survival of the death of the other person or survival of the other event must still be established by clear and convincing evidence. [1999 c.131 Â§6]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.588 Protection of payors and other third parties. (1) Unless a payor or other third party has received written notice of a claim under subsection (2) of this section, the payor or other third party is not liable for making a payment to, transferring property to, or conferring any other benefit on a person who appears to be entitled to the payment, property or benefit under a good faith reading of a governing instrument but who is not entitled to the payment, property or benefit by reason of the survivorship rules established under ORS 112.570 to 112.590. A payor or other third party is liable for a payment, property or other benefit conveyed after the payor or other third party receives written notice of a claim under subsection (2) of this section.

Â Â Â Â Â  (2) Written notice of a claim that a person is not entitled to payment, property or other benefit by reason of the survivorship rules established under ORS 112.570 to 112.590 must be:

Â Â Â Â Â  (a) Mailed to the main office or home of a payor or other third party by registered or certified mail, return receipt requested; or

Â Â Â Â Â  (b) Served upon the payor or other third party in the manner provided by ORCP 7 for service of summons in a civil action.

Â Â Â Â Â  (3) Upon receipt of written notice of a claim under subsection (2) of this section, a payor or other third party may deposit any money or property that is subject to the claim with any court conducting probate proceedings for one of the decedentsÂ estates. If probate proceedings have not been commenced, the money or property may be deposited with the court with probate jurisdiction in the county in which one of the decedents resided. The court shall hold the funds or property and shall determine the rights of all parties under the governing instrument. Deposits made with the court under this subsection discharge the payor or other third party from all claims for the value of amounts paid to or items of property deposited with the court. [1999 c.131 Â§7]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.590 Protection of bona fide purchasers; personal liability of recipient. (1) Unless the person has notice of the claim at the time the purchase, payment or delivery is made, a person who purchases property for value, or who receives payment, property or other benefit in full or partial satisfaction of a legally enforceable obligation, is not liable to another person with a claim to the payment, property or benefit by reason of the operation of the survivorship rules established under ORS 112.570 to 112.590 and need not return the payment, property or other benefit.

Â Â Â Â Â  (2) A person who receives payment, property, or other benefit to which the person is not entitled by reason of the survivorship rules established under ORS 112.570 to 112.590 must return the payment, property or other benefit if:

Â Â Â Â Â  (a) The person was aware of a claim to the payment, property or other benefit under the survivorship rules established under ORS 112.570 to 112.590 at the time the purchase, payment or delivery was made; or

Â Â Â Â Â  (b) The person received the payment, property or other benefit for no value.

Â Â Â Â Â  (3) A person who receives any payment, property or other benefit to which the person is not entitled because any part of ORS 112.570 to 112.590 is preempted by federal law must return the payment, property or other benefit if the person received the payment, property or other benefit for no value.

Â Â Â Â Â  (4) Any person who is required to return any payment, property or other benefit under this section and who does not return the payment, property or other benefit is personally liable to a person with a right to the property under the survivorship rules established under ORS 112.570 to 112.590 or with a right to the property by reason of federal preemption of all or part of the survivorship rules. [1999 c.131 Â§8]

Â Â Â Â Â  Note: See note under 112.570.

Â Â Â Â Â  112.595 [Formerly 112.030; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.605 [1969 c.591 Â§72; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.615 [Formerly 112.040; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.625 [Formerly 112.060; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.635 [Formerly 112.070; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.645 [Formerly 112.080; repealed by 1999 c.131 Â§11]

Â Â Â Â Â  112.650 [1975 c.480 Â§9 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.652 [1975 c.480 Â§2 (enacted in lieu of 112.675); 1981 c.55 Â§1; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.655 [1975 c.480 Â§3 (enacted in lieu of 112.675); 1981 c.55 Â§2; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.657 [1975 c.480 Â§4 (enacted in lieu of 112.675); 1981 c.55 Â§3; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.660 [1975 c.480 Â§5 (enacted in lieu of 112.675); 1981 c.55 Â§4; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.662 [1975 c.480 Â§6 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.665 [1975 c.480 Â§7 (enacted in lieu of 112.675); 1981 c.55 Â§5; repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.667 [1975 c.480 Â§8 (enacted in lieu of 112.675); repealed by 2001 c.245 Â§19]

Â Â Â Â Â  112.675 [1969 c.591 Â§77; repealed by 1975 c.480 Â§1 (112.650 to 112.667 enacted in lieu of 112.675)]

DOWER AND CURTESY ABOLISHED

Â Â Â Â Â  112.685 Dower and curtesy abolished. Dower and curtesy, including inchoate dower and curtesy, are abolished, but any right to or estate of dower or curtesy of the surviving spouse of any person who died before July 1, 1970, shall continue and be governed by the law in effect immediately before that date. [1969 c.591 Â§78]

Â Â Â Â Â  112.695 Statute of limitation for recovery of dower or curtesy. No action or suit shall be brought after 10 years from the death of a decedent to recover or reduce to possession curtesy or dower by the surviving spouse of the decedent. [Formerly 113.090]

UNIFORM DISPOSITION OF COMMUNITY PROPERTY RIGHTS AT DEATH ACT

Â Â Â Â Â  112.705 Short title. ORS 112.705 to 112.775 may be cited as the Uniform Disposition of Community Property Rights at Death Act. [1973 c.205 Â§11]

Â Â Â Â Â  112.715 Application to certain property. ORS 112.705 to 112.775 apply to the disposition at death of the following property acquired by a married person:

Â Â Â Â Â  (1) All personal property, wherever situated:

Â Â Â Â Â  (a) Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

Â Â Â Â Â  (b) All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

Â Â Â Â Â  (c) Traceable to that community property.

Â Â Â Â Â  (2) All or the proportionate part of any real property situated in this state which was acquired with the rents, issues or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property. [1973 c.205 Â§1]

Â Â Â Â Â  112.725 Rebuttable presumptions. In determining whether ORS 112.705 to 112.775 apply to specific property the following rebuttable presumptions apply:

Â Â Â Â Â  (1) Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which ORS 112.705 to 112.775 apply; and

Â Â Â Â Â  (2) Real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which ORS 112.705 to 112.775 apply. [1973 c.205 Â§2]

Â Â Â Â Â  112.735 One-half of property not subject to testamentary disposition or right to elect against will. Upon death of a married person, one-half of the property to which ORS 112.705 to 112.775 apply is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. One-half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. With respect to property to which ORS 112.705 to 112.775 apply, the one-half of the property which is the property of the decedent is not subject to the surviving spouseÂs right to elect against the will. [1973 c.205 Â§3]

Â Â Â Â Â  112.745 Proceedings to perfect title. If the title to any property to which ORS 112.705 to 112.775 apply was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the probate court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the court. Neither the personal representative nor the court in which the decedentÂs estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which ORS 112.705 to 112.775 apply, unless a written demand is made by the surviving spouse or the spouseÂs successor in interest. [1973 c.205 Â§4]

Â Â Â Â Â  112.755 Who may institute proceedings. If the title to any property to which ORS 112.705 to 112.775 apply is held by the surviving spouse at the time of the decedentÂs death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which ORS 112.705 to 112.775 apply, unless a written demand is made by an heir, devisee, or creditor of the decedent. [1973 c.205 Â§5]

Â Â Â Â Â  112.765 Rights of purchaser. (1) If a surviving spouse has apparent title to property to which ORS 112.705 to 112.775 apply, a purchaser for value or a lender taking a security interest in the property takes interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

Â Â Â Â Â  (2) If a personal representative or an heir or devisee of the decedent has apparent title to property to which ORS 112.705 to 112.775 apply, a purchaser for value or a lender taking a security interest in the property takes interest in the property free of any rights of the surviving spouse.

Â Â Â Â Â  (3) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

Â Â Â Â Â  (4) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender. [1973 c.205 Â§6]

Â Â Â Â Â  112.775 Application and construction. (1) ORS 112.705 to 112.775 do not affect rights of creditors with respect to property to which ORS 112.705 to 112.775 apply.

Â Â Â Â Â  (2) ORS 112.705 to 112.775 do not prevent married persons from severing or altering their interests in property to which ORS 112.705 to 112.775 apply.

Â Â Â Â Â  (3) ORS 112.705 to 112.775 do not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.

Â Â Â Â Â  (4) ORS 112.705 to 112.775 shall be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of ORS 112.705 to 112.775 among those states which enact it. [1973 c.205 Â§Â§7,8,9,10]

DISPOSITION OF WILLS

Â Â Â Â Â  112.800 Definition for ORS 112.800 to 112.830. As used in ORS 112.800 to 112.830, unless the context requires otherwise, ÂpersonÂ means a natural person, a partnership, a corporation, a bank, a trust company and any other organization or legal entity. [1989 c.770 Â§1]

Â Â Â Â Â  Note: 112.800 to 112.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 112 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  112.805 Exclusive manner of disposing of wills; destroyed will not revoked. (1) Any person having custody of a will has a duty to maintain custody of the will and may not destroy or discard the will, disclose its contents to any person or deliver the will to any person except as authorized by the testator or as permitted by ORS 112.800 to 112.830.

Â Â Â Â Â  (2) Nothing in ORS 112.800 to 112.830 bars a testator from destroying, revoking, delivering to any person or otherwise dealing with the will of the testator.

Â Â Â Â Â  (3) A will destroyed in accordance with ORS 112.800 to 112.830 shall not be revoked by virtue of such destruction and its contents may be proved by secondary evidence. [1989 c.770 Â§Â§2,7,10]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.810 Duties of custodian of will. (1) Any person having custody of a will:

Â Â Â Â Â  (a) Shall deliver the will to the testator upon demand from the testator, unless the person having custody of the will is an attorney and is entitled to retain the will pursuant to ORS 87.430;

Â Â Â Â Â  (b) May at any time deliver the will to the testator;

Â Â Â Â Â  (c) Upon demand from the conservator, shall deliver the will to a conservator for the testator;

Â Â Â Â Â  (d) Upon demand from the attorney-in-fact, shall deliver the will to an attorney-in-fact acting under a durable power of attorney signed by the testator expressly authorizing the attorney-in-fact to demand custody of the will;

Â Â Â Â Â  (e) May deliver the will to any attorney licensed to practice law in Oregon willing to accept delivery of the will if the person does not know or cannot ascertain, upon diligent inquiry, the address of the testator; or

Â Â Â Â Â  (f) Shall deliver the will to a court having jurisdiction of the estate of the testator or to a personal representative named in the will within 30 days after the date of receiving information that the testator is dead.

Â Â Â Â Â  (2) With respect to a will held in a safe deposit box, compliance with ORS 708A.655, 722.660 or 723.844 by the financial institution, trust company, savings association or credit union within which the box is located shall be deemed to be compliance with the requirements of this section. [1989 c.770 Â§3; 1999 c.506 Â§3]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.815 Conditions for disposal of will. An attorney who has custody of a will may dispose of the will in accordance with ORS 112.820 if:

Â Â Â Â Â  (1) The attorney is licensed to practice law in the State of
Oregon
;

Â Â Â Â Â  (2) At least 40 years has elapsed since execution of the will;

Â Â Â Â Â  (3) The attorney does not know and after diligent inquiry cannot ascertain the address of the testator; and

Â Â Â Â Â  (4) The will is not subject to a contract to make a will or devise or not to revoke a will or devise. [1989 c.770 Â§4]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.820 Procedure for destruction of will; filing of affidavit; fee. (1) An attorney authorized to destroy a will under ORS 112.815 may proceed as follows:

Â Â Â Â Â  (a) The attorney shall first publish a notice in a newspaper of general circulation in the county of the last-known address of the testator, if any, otherwise in the county of the principal place of business of the attorney. The notice shall state the name of the testator, the date of the will and the intent of the attorney to destroy the will if the testator does not contact the attorney within 90 days after the date of the notice.

Â Â Â Â Â  (b) If the testator fails to contact the attorney within 90 days after the date of the notice, the attorney may destroy the will.

Â Â Â Â Â  (c) Within 30 days after destruction of the will, the attorney shall file with the probate court in the county where the notice was published an affidavit stating the name of the testator, the name and relationship of each person named in the will whom the testator identified as related to the testator by blood, adoption or marriage, the date of the will, proof of the publication and the date of destruction.

Â Â Â Â Â  (d) The clerk of the probate court shall charge and collect a fee of $17 for filing of the affidavit.

Â Â Â Â Â  (2) If a will has not been admitted to probate within 40 years following the death of the testator, an attorney having custody of the will may destroy the will without notice to any person or court. [1989 c.770 Â§Â§5,6; 2003 c.737 Â§Â§56,57; 2005 c.702 Â§Â§65,66,67]

Â Â Â Â Â  Note: Section 15 (18), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (18) In addition to the fee provided for in ORS 112.820 (1)(d), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the probate court shall collect a surcharge of $1 for filing of an affidavit under ORS 112.820 (1). [2007 c.860 Â§15(18)]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.825 Liability for destruction of will. A person who violates any provision of ORS 112.800 to 112.830 shall be liable to any person injured by such violation for any damages sustained thereby. An attorney who destroys a will in accordance with ORS 112.800 to 112.830 shall not be liable to the testator or any other person for such destruction or disposal. [1989 c.770 Â§8]

Â Â Â Â Â  Note: See note under 112.800.

Â Â Â Â Â  112.830 Court may order delivery of will. If it appears to a court having jurisdiction of the estate of a decedent that a person has custody of a will made by the decedent, the court may issue an order requiring that person to deliver the will to the court. [1989 c.770 Â§9]

Â Â Â Â Â  Note: See note under 112.800.

_______________



Chapter 113

Chapter 113 Â Initiation of Estate Proceedings

2007 EDITION

INITIATION OF ESTATE PROCEEDINGS

PROBATE LAW

113.005Â Â Â Â  Special administrators

113.015Â Â Â Â  Venue

113.025Â Â Â Â  Proceedings commenced in more than one county

113.027Â Â Â Â  Limitation on admission of will to probate

113.035Â Â Â Â  Petition for appointment of personal representative and probate of will

113.045Â Â Â Â  Information of escheat to Department of State Lands

113.055Â Â Â Â  Testimony of attesting witnesses to will

113.065Â Â Â Â  Establishing foreign wills

113.075Â Â Â Â  Contest of will

113.085Â Â Â Â  Preference in appointing personal representative

113.087Â Â Â Â  Effect of accepting appointment as personal representative; notices to be sent to representative

113.092Â Â Â Â  Convicted felon as nominated personal representative

113.095Â Â Â Â  Persons not qualified to act as personal representatives

113.105Â Â Â Â  Necessity and amount of bond; exceptions; bond notwithstanding will

113.115Â Â Â Â  Increasing, reducing or requiring new bond

113.125Â Â Â Â  Letters testamentary or of administration

113.135Â Â Â Â  Designation of attorney to be filed

113.145Â Â Â Â  Information to devisees, heirs, interested persons and Department of Human Services

113.155Â Â Â Â  Publication of notice to interested persons

113.165Â Â Â Â  Filing inventory and evaluation

113.175Â Â Â Â  Property discovered after inventory filed

113.185Â Â Â Â  Appraisement; employment and appointment of appraisers

113.195Â Â Â Â  Removal of personal representative

113.205Â Â Â Â  Powers of surviving personal representative

113.215Â Â Â Â  Appointment of successor personal representative

113.225Â Â Â Â  Notice to interested persons by successor personal representative

113.235Â Â Â Â  Appointment of estate administrators by Director of Department of State Lands

113.238Â Â Â Â  Requirements and prohibitions related to certain decedents who die intestate and without heirs

113.242Â Â Â Â  Authority of estate administrator

Â Â Â Â Â  113.005 Special administrators. (1) If, prior to appointment and qualification of a personal representative, property of a decedent is in danger of loss, injury or deterioration, or disposition of the remains of a decedent is required, the court may appoint a special administrator to take charge of the property or the remains. The petition for appointment shall state the reasons for special administration and specify the property, so far as known, requiring administration, and the danger to which it is subject.

Â Â Â Â Â  (2) The special administrator shall qualify by filing a bond in the amount set by the court, conditioned upon the special administrator faithfully performing the duties of the trust.

Â Â Â Â Â  (3) The special administrator may:

Â Â Â Â Â  (a) Incur expenses for the funeral, burial or other disposition of the remains of decedent in a manner suitable to the condition in life of the decedent;

Â Â Â Â Â  (b) Incur expenses for the protection of the property of the estate; and

Â Â Â Â Â  (c) Sell perishable property of the estate, whether or not listed in the petition, if necessary to prevent loss to the estate.

Â Â Â Â Â  (4) The special administrator shall not approve or reject claims of creditors or pay claims or expenses of administration or take possession of assets of the estate other than those in danger of loss, injury or deterioration pending the appointment of a personal representative.

Â Â Â Â Â  (5) Upon the appointment and qualification of a personal representative the powers of the special administrator shall cease. Within 30 days after the issuance of letters testamentary to a personal representative, the special administrator shall make and file an account and deliver to the personal representative the assets of the estate in the possession of the special administrator. If the personal representative objects to the account of the special administrator, the court shall hear the objections, and, whether or not objections are made, shall examine the account.

Â Â Â Â Â  (6) To the extent approved by the court, the compensation of the special administrator and expenses properly incurred by the special administrator, including a reasonable fee of the attorney of the special administrator, shall be paid as expenses of administration. [1969 c.591 Â§80; 1999 c.592 Â§1]

Â Â Â Â Â  113.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.015 Venue. (1) The venue for a proceeding seeking the appointment of a personal representative and for a proceeding to probate a will is:

Â Â Â Â Â  (a) In the county where the decedent had a domicile or where the decedent had a place of abode at the time of death;

Â Â Â Â Â  (b) In any county where property of the decedent was located at the time of death or is located at the time the proceeding is commenced; or

Â Â Â Â Â  (c) In the county in which the decedent died.

Â Â Â Â Â  (2) Filing a proceeding in a county other than specified in subsection (1) of this section does not constitute a jurisdictional defect. [1969 c.591 Â§81]

Â Â Â Â Â  113.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.025 Proceedings commenced in more than one county. (1) If proceedings seeking the appointment of a personal representative of the same estate or proceedings to probate a will of the same decedent are commenced in more than one county, they shall be stayed except in the county where first commenced until final determination there of venue. A proceeding is considered commenced by the filing of a petition. In determining venue, if the court finds that transfer to another county where a proceeding has been commenced is for the best interest of the estate, it may in its discretion order such transfer.

Â Â Â Â Â  (2) If the proper venue is determined to be in another county, the clerk of the court shall transmit to the clerk of the court for the other county a transcript of the proceeding with all the original papers filed therein, and the court for the other county thereupon has exclusive jurisdiction of the proceeding to the same extent and with like effect as though the proceeding were in the court on original jurisdiction. [1969 c.591 Â§82]

Â Â Â Â Â  113.027 Limitation on admission of will to probate. A will may not be admitted to probate or an estate reopened to admit a will to probate more than one year after the estate of the decedent has been administered in
Oregon
and closed. [1973 c.506 Â§21]

Â Â Â Â Â  113.030 [Amended by 1963 c.308 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.035 Petition for appointment of personal representative and probate of will. Any interested person or executor named in the will may petition for the appointment of a personal representative and for the probate of a will. The petition shall include the following information, so far as known:

Â Â Â Â Â  (1) The name, age, domicile, post-office address, date and place of death, and Social Security account number or taxpayer identification number of the decedent.

Â Â Â Â Â  (2) Whether the decedent died testate or intestate.

Â Â Â Â Â  (3) The facts relied upon to establish venue.

Â Â Â Â Â  (4) The name and post-office address of the person nominated as personal representative and the facts that show the person is qualified to act.

Â Â Â Â Â  (5) The names, relationship to the decedent and post-office addresses of persons who are or would be the heirs of the decedent upon the death of the decedent intestate, and the ages of any who are minors.

Â Â Â Â Â  (6) A statement that reasonable efforts have been made to identify and locate all heirs of the decedent. If the petitioner knows of any actual or possible omissions from the list of heirs, the petition must include a statement indicating that there are omissions from the information relating to heirs.

Â Â Â Â Â  (7) If the decedent died testate, the names and post-office addresses of the devisees, and the ages of any who are minors. If the will devises property to a person who did not survive the decedent or who is otherwise not entitled to receive the devise, the petition must include a statement explaining why the devise failed. If the petitioner knows of any actual or possible omissions from the list of devisees, the petition must include a statement indicating that there are omissions from the information relating to devisees.

Â Â Â Â Â  (8) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that:

Â Â Â Â Â  (a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

Â Â Â Â Â  (b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

Â Â Â Â Â  (c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

Â Â Â Â Â  (9) The name and post-office address of any person asserting an interest in the estate, or on whose behalf an interest has been asserted, based on a contention that a parent of the decedent willfully deserted the decedent or neglected without just and sufficient cause to provide proper care and maintenance for the decedent, as provided by ORS 112.047.

Â Â Â Â Â  (10) Whether the original of the last will of the decedent is in the possession of the court or accompanies the petition. If the original will is not in the possession of the court or accompanying the petition and an authenticated copy of the will probated in another jurisdiction does not accompany the petition, the petition shall also state the contents of the will and indicate that it is lost, destroyed or otherwise unavailable and that it was not revoked.

Â Â Â Â Â  (11) A statement of the extent and nature of assets of the estate, to enable the court to set the amount of bond of the personal representative. [1969 c.591 Â§83; 1973 c.506 Â§19; 1991 c.704 Â§1; 2003 c.395 Â§10; 2005 c.741 Â§4]

Â Â Â Â Â  113.040 [Amended by 1963 c.308 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.045 Information of escheat to Department of State Lands. (1) Upon appointment, a personal representative shall deliver or mail to an estate administrator of the Department of State Lands appointed under ORS 113.235 a copy of the petition filed under ORS 113.035, and a copy of any last will of the decedent, if the personal representative has not identified and found all heirs and devisees of the decedent. The personal representative shall file proof of the delivery or mailing with the court.

Â Â Â Â Â  (2) If at any time after the appointment of a personal representative it appears that any heir or devisee of the decedent cannot be identified and found, the personal representative shall promptly deliver or mail to an estate administrator of the Department of State Lands appointed under ORS 113.235 a notice indicating that an heir or devisee cannot be identified and found. The personal representative shall file proof of the delivery or mailing with the court.

Â Â Â Â Â  (3) This section does not affect the requirements of ORS 113.085 (2). [1969 c.591 Â§84; 2003 c.395 Â§11; 2007 c.284 Â§9]

Â Â Â Â Â  Note: Section 27 (3), chapter 395, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 27. (3) ORS 113.045 (1), as created by the amendments to ORS 113.045 by section 11 of this 2003 Act, applies only to personal representatives appointed on or after the effective date of this 2003 Act [January 1, 2004]. ORS 113.045 (2), as created by the amendments to ORS 113.045 by section 11 of this 2003 Act, applies to all personal representatives, whether appointed before, on or after the effective date of this 2003 Act. [2003 c.395 Â§27(3)]

Â Â Â Â Â  Note: Section 15, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. Section 7 of this 2007 Act [111.218] and the amendments to ORS 111.215, 113.045, 113.145, 113.155, 115.003, 116.093 and 117.015 by sections 8 to 14 of this 2007 Act apply only to proofs filed in probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§15]

Â Â Â Â Â  113.050 [Amended by 1963 c.272 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.055 Testimony of attesting witnesses to will. (1) Upon an ex parte hearing of a petition for the probate of a will, an affidavit of an attesting witness may be used instead of the personal presence of the witness in court. The witness may give evidence of the execution of the will by attaching the affidavit to the will or to a photographic or other facsimile copy of the will, and may identify the signature of the testator and witnesses to the will by use of the will or the copy. The affidavit shall be received in evidence by the court and have the same weight as to matters contained in the affidavit as if the testimony were given by the witness in open court. The affidavit of the attesting witness may be made at the time of execution of the will or at any time thereafter.

Â Â Â Â Â  (2) However, upon motion of any person interested in the estate filed within 30 days after the order admitting the will to probate is made, the court may require that the witness making the affidavit be brought before the court. If the witness is outside the reach of a subpoena, the court may order that the deposition of the witness be taken.

Â Â Â Â Â  (3) If the evidence of none of the attesting witnesses is available, the court may allow proof of the will by testimony or other evidence that the signature of the testator or at least one of the witnesses is genuine.

Â Â Â Â Â  (4) In the event of contest of the will or of probate thereof in solemn form, proof of any facts shall be made in the same manner as in an action tried without a jury. [1969 c.591 Â§85; 1979 c.284 Â§105]

Â Â Â Â Â  113.060 [Amended by 1963 c.271 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.065 Establishing foreign wills. (1) The written will of a testator who died domiciled outside this state, which upon probate may operate upon property in this state, may be admitted to probate upon petition therefor, by filing a certified copy of the will and a certified copy of the order admitting the will to probate or evidencing its establishment in the jurisdiction where the testator died domiciled.

Â Â Â Â Â  (2) A will offered for probate under this section may be contested for a cause which would be grounds for rejection of a will of a testator who died domiciled in this state. [1969 c.591 Â§86]

Â Â Â Â Â  113.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.075 Contest of will. (1) Any interested person may contest the probate of the will or the validity of the will or assert an interest in the estate for the reason that:

Â Â Â Â Â  (a) The will alleged in the petition to be the will of the decedent is ineffective in whole or part;

Â Â Â Â Â  (b) There exists a will that has not been alleged in the petition to be the will of the decedent; or

Â Â Â Â Â  (c) The decedent agreed, promised or represented that the decedent would make or revoke a will or devise, or not revoke a will or devise, or die intestate.

Â Â Â Â Â  (2) An action described in subsection (1) of this section shall be commenced by the filing of a petition in the probate proceedings, except that an action described in subsection (1)(c) of this section may be commenced by the filing of a separate action in any court of competent jurisdiction.

Â Â Â Â Â  (3) An action described in subsection (1) of this section shall be commenced before the later of:

Â Â Â Â Â  (a) Four months after the date of delivery or mailing of the information described in ORS 113.145 if that information was required to be delivered or mailed to the person on whose behalf the petition is filed; or

Â Â Â Â Â  (b) Four months after the first publication of notice to interested persons if the person on whose behalf the petition is filed was not required to be named in the petition as an interested person.

Â Â Â Â Â  (4) A cause of action described in subsection (1)(c) of this section shall not be presented as a claim under ORS chapter 115. [1969 c.591 Â§87; 1973 c.506 Â§23; 1991 c.704 Â§2]

Â Â Â Â Â  113.080 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.085 Preference in appointing personal representative. (1) Except as provided in subsection (2) of this section, upon the filing of the petition, if there is no will or there is a will and it has been proved, the court shall appoint a qualified person it finds suitable as personal representative, giving preference in the following order:

Â Â Â Â Â  (a) To the executor named in the will.

Â Â Â Â Â  (b) To the surviving spouse of the decedent or the nominee of the surviving spouse of the decedent.

Â Â Â Â Â  (c) To the nearest of kin of the decedent or the nominee of the nearest of kin of the decedent.

Â Â Â Â Â  (d) To the Director of Human Services or a designee, if it appears the decedent received public assistance pursuant to ORS chapter 411 or 414 and that such assistance is a claim against the estate.

Â Â Â Â Â  (e) To the Department of VeteransÂ Affairs, if the decedent was a protected person under ORS 406.050 (7), and the department has joined in the petition for such appointment.

Â Â Â Â Â  (f) To any other person.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the court shall appoint the Department of State Lands as personal representative if it appears that the decedent died wholly intestate and without known heirs. The Attorney General shall represent the Department of State Lands in the administration of the estate. Any funds received by the Department of State Lands in the capacity of personal representative may be deposited in accounts, separate and distinct from the General Fund, established with the State Treasurer. Interest earned by such account shall be credited to that account.

Â Â Â Â Â  (3) The court may appoint a person other than the Department of State Lands to administer the estate of a decedent who died wholly intestate and without known heirs if the person filing a petition under ORS 113.035 attaches written authorization from an estate administrator of the Department of State Lands appointed under ORS 113.235 approving the filing of the petition by the person. Except as provided by rule adopted by the Director of the Department of State Lands, an estate administrator may consent to the appointment of another person to act as personal representative only if it appears after investigation that the estate is insolvent. [1969 c.591 Â§88; 1971 c.421 Â§1; 1971 c.675 Â§1; 1973 c.370 Â§1; 1987 c.158 Â§17a; 1987 c.425 Â§1; 1989 c.966 Â§2; 1995 c.106 Â§2; 2001 c.102 Â§3; 2001 c.900 Â§15; 2003 c.395 Â§12; 2005 c.381 Â§20; 2005 c.625 Â§56]

Â Â Â Â Â  113.087 Effect of accepting appointment as personal representative; notices to be sent to representative. (1) By accepting appointment, a personal representative, whether a resident or nonresident of this state, submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person.

Â Â Â Â Â  (2) Notice of any proceeding shall be delivered to the personal representative or mailed to the personal representative by ordinary first class mail at the address as listed in the petition for appointment or as thereafter reported to the court. If the personal representative has an address different from that listed in the petition or reported to the court, the person giving the notice shall also mail the notice to that address if it is known to the person. [1973 c.506 Â§22]

Â Â Â Â Â  113.090 [Amended by 1969 c.591 Â§79; renumbered 112.695]

Â Â Â Â Â  113.092 Convicted felon as nominated personal representative. (1) A person nominated as personal representative who has been convicted of a felony shall inform the court of the conviction. The conviction shall not disqualify the nominee from acting as personal representative unless the court finds that the facts underlying the conviction are substantially similar to facts which would constitute grounds for removal of a personal representative under ORS 113.195 (2), and the court has reasonable grounds to believe that such person will be unfaithful to or neglectful of the trust.

Â Â Â Â Â  (2) A nominee who fails to inform the court of a felony conviction may be disqualified from acting as personal representative. A personal representative who so fails to inform the court may be removed. [1975 c.781 Â§8]

Â Â Â Â Â  113.095 Persons not qualified to act as personal representatives. A person is not qualified to act as personal representative if the person is:

Â Â Â Â Â  (1) An incompetent.

Â Â Â Â Â  (2) A minor.

Â Â Â Â Â  (3) A person suspended for misconduct or disbarred from the practice of law, during the period of suspension or disbarment.

Â Â Â Â Â  (4) A person who has resigned from the Oregon State Bar when charges of professional misconduct are under investigation or when disciplinary proceedings are pending against the person, until the person is reinstated.

Â Â Â Â Â  (5) A licensed funeral service practitioner unless the decedent was:

Â Â Â Â Â  (a) A relative of the licensed funeral service practitioner; or

Â Â Â Â Â  (b) A licensed funeral service practitioner who was a partner, employee or employer in the practice of the licensed funeral service practitioner who is petitioning for appointment as personal representative. [1969 c.591 Â§89; 1973 c.308 Â§1; 1973 c.506 Â§24; 1975 c.781 Â§6; 1993 c.287 Â§1; 2001 c.779 Â§11; 2003 c.14 Â§43]

Â Â Â Â Â  113.105 Necessity and amount of bond; exceptions; bond notwithstanding will. (1) Unless a testator provides in a will that no bond shall be required of the executor of the estate, or unless the personal representative is the sole heir or devisee or is the Department of State Lands, or is the Director of Human Services or a designee, or is the Department of VeteransÂ Affairs, the personal representative may not act nor shall letters be issued to the personal representative until the personal representative files with the clerk of the court a bond. The bond shall be executed by a surety company authorized to transact surety business in this state, or by one or more sufficient personal sureties approved by the court. A personal surety must be a resident of this state. The court may, in its discretion, require a bond notwithstanding any provision in a will that no bond is required. The bond shall be for the security and benefit of all interested persons and shall be conditioned upon the personal representative faithfully performing the duties of the trust.

Â Â Â Â Â  (2) The amount of the bond set by the court shall be adequate to protect interested persons, but in no event shall it be less than $1,000. In setting the amount of the bond the court shall consider:

Â Â Â Â Â  (a) The nature, liquidity and apparent value of the assets of the estate.

Â Â Â Â Â  (b) The anticipated income during administration.

Â Â Â Â Â  (c) The probable indebtedness and taxes.

Â Â Â Â Â  (3) Nothing in this section affects the provisions of ORS 709.240, relating to a trust company acting as personal representative.

Â Â Â Â Â  (4) Notwithstanding any other provisions of this section, a court may, in its discretion, waive the requirement of a bond if all devisees and heirs known to the court agree in writing that the requirement be waived and the signed agreement is filed with the court at the time of filing of the petition for the appointment of a personal representative. [1969 c.591 Â§90; 1971 c.421 Â§2; 1973 c.369 Â§1; 1973 c.797 Â§425; 1989 c.682 Â§1; 2001 c.900 Â§16; 2003 c.395 Â§13; 2005 c.625 Â§72]

Â Â Â Â Â  113.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.115 Increasing, reducing or requiring new bond. The court may increase or reduce the amount of the bond of a personal representative, or require a new bond, if it appears to the court that the bond was inadequate or excessive or a new bond is necessary. The surety on the bond may be discharged from liability by an order made pursuant to ORS 33.510 and 33.520. [1969 c.591 Â§91]

Â Â Â Â Â  113.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.125 Letters testamentary or of administration. (1) Letters testamentary or letters of administration shall be issued to the personal representative appointed by the court upon the filing with the clerk of the court the bond, if any, required by the court.

Â Â Â Â Â  (2) Letters testamentary may be in the following form:

______________________________________________________________________________

LETTERS TESTAMENTARY

No. _______________

Â Â Â Â Â  THIS CERTIFIES that the will of ____________, deceased, has been proved and ____________ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting __________________ (Executor(s) or Administrator(s) with the Will Annexed) of the will and estate of the decedent.

Â Â Â Â Â  IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of
Oregon
for the County of ____________, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of ______, 2__.

______________Clerk of the Court

By __________________ Deputy

(Seal)

______________________________________________________________________________

Â Â Â Â Â  (3) Letters of administration may be in the following form:

______________________________________________________________________________

LETTERS OF ADMINISTRATION

No. ____________

Â Â Â Â Â  THIS CERTIFIES that _____ has (have) been appointed and is (are) at the date hereof the duly appointed, qualified and acting administrator(s) of the estate of _____, deceased, and that no will of the decedent has been proved in this court.

Â Â Â Â Â  IN WITNESS WHEREOF, I, as Clerk of the Circuit Court of the State of
Oregon
for the County of _____, in which proceedings for administration upon the estate are pending, do hereby subscribe my name and affix the seal of the court this ___ day of _____, 2__.

______________Clerk of the Court

By __________________ Deputy

(Seal)

______________________________________________________________________________

[1969 c.591 Â§92]

Â Â Â Â Â  113.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.135 Designation of attorney to be filed. If the personal representative has employed an attorney to represent the personal representative in the administration of the estate, the personal representative shall file in the estate proceeding the name and post-office address of the attorney unless that information appears in the petition or the order appointing the personal representative. [1969 c.591 Â§93]

Â Â Â Â Â  113.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.145 Information to devisees, heirs, interested persons and Department of Human Services. (1) Upon appointment a personal representative shall deliver or mail to the devisees, heirs and the persons described in ORS 113.035 (8) and (9) who were required to be named in the petition for appointment of a personal representative, at the addresses therein shown, information that shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending and the clerkÂs file number;

Â Â Â Â Â  (b) The name of the decedent and the place and date of the death of the decedent;

Â Â Â Â Â  (c) Whether or not a will of the decedent has been admitted to probate;

Â Â Â Â Â  (d) The name and address of the personal representative and the attorney of the personal representative;

Â Â Â Â Â  (e) The date of the appointment of the personal representative;

Â Â Â Â Â  (f) A statement advising the devisee, heir or other interested person that the rights of the devisee, heir or other interested person may be affected by the proceeding and that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative;

Â Â Â Â Â  (g) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (8), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 113.075 within four months of the delivery or mailing of the information; and

Â Â Â Â Â  (h) If information under this section is required to be delivered or mailed to a person described in ORS 113.035 (9), a statement that the rights of the person in the estate may be barred unless the person proceeds as provided in ORS 112.049 within four months of the delivery or mailing of the information.

Â Â Â Â Â  (2) If the personal representative is a devisee, heir or other interested person named in the petition the personal representative is not required to deliver or mail the information under this section to the personal representative.

Â Â Â Â Â  (3) The failure of the personal representative to give information under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

Â Â Â Â Â  (4) Within 30 days after the date of appointment a personal representative shall cause to be filed in the estate proceeding proof of the delivery or mailing required by this section or a waiver of notice as provided under ORS 111.225. The proof shall include a copy of the information delivered or mailed and the names of the persons to whom it was delivered or mailed.

Â Â Â Â Â  (5) If before the filing of the final account the personal representative has actual knowledge that the petition did not include the name and address of any person described in ORS 113.035 (4), (5), (7), (8) or (9), the personal representative shall:

Â Â Â Â Â  (a) Make reasonable efforts under the circumstances to ascertain each of those names and addresses;

Â Â Â Â Â  (b) Promptly deliver or mail information as described in subsection (1) of this section to each of those persons located after the filing of the petition and before the filing of the final account; and

Â Â Â Â Â  (c) File in the estate proceeding, on or before filing the final account under ORS 116.083, proof of compliance with this subsection or a waiver of notice as provided under ORS 111.225.

Â Â Â Â Â  (6) Within 30 days after the appointment of a personal representative, the personal representative must mail or deliver the information specified in subsection (1) of this section and a copy of the death certificate of the decedent to the Department of Human Services. [1969 c.591 Â§94; 1973 c.506 Â§25; 1991 c.704 Â§3; 2001 c.620 Â§1; 2003 c.14 Â§44; 2003 c.395 Â§26; 2005 c.741 Â§5; 2007 c.284 Â§10]

Â Â Â Â Â  Note: See second note under 113.045.

Â Â Â Â Â  113.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.155 Publication of notice to interested persons. (1) Upon appointment a personal representative shall cause a notice to interested persons to be published once in each of three consecutive weeks in:

Â Â Â Â Â  (a) A newspaper published in the county in which the estate proceeding is pending; or

Â Â Â Â Â  (b) If no newspaper is published in the county in which the estate proceeding is pending, a newspaper designated by the court.

Â Â Â Â Â  (2) The notice shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending;

Â Â Â Â Â  (b) The name of the decedent;

Â Â Â Â Â  (c) The name of the personal representative and the address at which claims are to be presented;

Â Â Â Â Â  (d) A statement requiring all persons having claims against the estate to present them, within four months after the date of the first publication of the notice to the personal representative at the address designated in the notice for the presentation of claims or they may be barred;

Â Â Â Â Â  (e) The date of the first publication of the notice; and

Â Â Â Â Â  (f) A statement advising all persons whose rights may be affected by the proceeding that additional information may be obtained from the records of the court, the personal representative or the attorney for the personal representative.

Â Â Â Â Â  (3) The failure of the personal representative to cause a notice to be published under this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers.

Â Â Â Â Â  (4) A personal representative shall file in the estate proceeding proof of the publication of notice required by this section. The proof shall include a copy of the published notice. [1969 c.591 Â§95; 1973 c.506 Â§26; 2007 c.284 Â§11]

Â Â Â Â Â  Note: See second note under 113.045.

Â Â Â Â Â  113.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.165 Filing inventory and evaluation. Within 60 days after the date of appointment, unless a longer time is granted by the court, a personal representative shall file in the estate proceeding an inventory of all the property of the estate that has come into the possession or knowledge of the personal representative. The inventory shall show the estimates by the personal representative of the respective true cash values as of the date of the death of the decedent of the properties described in the inventory. [1969 c.591 Â§96; 1987 c.586 Â§27; 1991 c.191 Â§2]

Â Â Â Â Â  113.175 Property discovered after inventory filed. Whenever any property of the estate not included in the inventory comes into the possession or knowledge of the personal representative, the personal representative shall either file in the estate proceeding a supplemental inventory within 30 days after the date of receiving possession or knowledge, or include the property in the next accounting. [1969 c.591 Â§97]

Â Â Â Â Â  113.185 Appraisement; employment and appointment of appraisers. (1) The personal representative may employ a qualified and disinterested appraiser to assist the personal representative in the appraisal of any property of the estate the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of property.

Â Â Â Â Â  (2) The court in its discretion may direct that all or any part of the property of the estate be appraised by one or more appraisers appointed by the court.

Â Â Â Â Â  (3) Property for which appraisement is required shall be appraised at its true cash value as of the date of the death of the decedent. Each appraisement shall be in writing and shall be signed by the appraiser making it.

Â Â Â Â Â  (4) Each appraiser is entitled to be paid a reasonable fee from the estate for services and to be reimbursed from the estate for necessary expenses. [1969 c.591 Â§98]

Â Â Â Â Â  113.195 Removal of personal representative. (1) When a personal representative ceases to be qualified as provided in ORS 113.095, or becomes incapable of discharging duties, the court shall remove the personal representative.

Â Â Â Â Â  (2) When a personal representative has been unfaithful to or neglectful of the trust, the court may remove the personal representative.

Â Â Â Â Â  (3) When a personal representative has failed to comply with ORS 113.092, the court may remove the personal representative.

Â Â Â Â Â  (4) When grounds for removal of a personal representative appear to exist, the court, on its own motion or on the petition of any interested person, shall order the personal representative to appear and show cause why the personal representative should not be removed. A copy of the order to show cause and of the petition, if any, shall be served upon the personal representative and upon the surety of the personal representative as provided in ORS 111.215. [1969 c.591 Â§99; 1975 c.781 Â§9]

Â Â Â Â Â  113.205 Powers of surviving personal representative. (1) Every power exercisable by copersonal representatives may be exercised by the survivors or survivor of them when the appointment of one is terminated, unless the will provides otherwise.

Â Â Â Â Â  (2) Where one of two or more persons named as coexecutors is not appointed, those appointed may exercise all the powers incident to the office, unless the will provides otherwise. [1969 c.591 Â§100]

Â Â Â Â Â  113.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.215 Appointment of successor personal representative. (1) When a personal representative dies, is removed by the court, or resigns and the resignation is accepted by the court, the court may appoint, and, if the personal representative was the sole or the last surviving personal representative and administration is not completed, the court shall appoint another personal representative in place of the personal representative.

Â Â Â Â Â  (2) If, after a will has been proven and letters testamentary or of administration with the will annexed have been issued, the will is set aside, declared void or inoperative, the letters testamentary or of administration with the will annexed shall be revoked and letters of administration issued.

Â Â Â Â Â  (3) If, after administration has been granted, a will of the decedent is found and proven, the letters of administration shall be revoked and letters testamentary or of administration with the will annexed shall be issued.

Â Â Â Â Â  (4) When a successor personal representative is appointed, the successor has all the rights and powers of the predecessor or of the executor named in the will, except that the successor shall not exercise powers given in the will which by its terms are personal to the personal representative named therein. [1969 c.591 Â§101]

Â Â Â Â Â  113.220 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.225 Notice to interested persons by successor personal representative. (1) If the personal representative dies, is removed by the court or resigns after the notice to interested persons required by ORS 113.155 has been published but before the expiration of four months from the date of first publication, the successor personal representative shall cause notice to interested persons to be published as if the successor were the original personal representative. The republished notice shall state that the original personal representative died, was removed by the court or resigned, the date of death, removal or resignation and the date of appointment of the new personal representative. It also shall state that all persons having claims against the estate shall present them, within four months after the date of the first publication of the republished notice, to the new personal representative, at the address designated in the republished notice for the presentation of claims, or they may be barred.

Â Â Â Â Â  (2) No notice by the successor personal representative shall be required under subsection (1) of this section if the original personal representative dies, is removed by the court, or resigns after the expiration of four months from the date of the first publication of the notice to interested persons. [1969 c.591 Â§102; 1977 c.187 Â§1]

Â Â Â Â Â  113.230 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.235 Appointment of estate administrators by Director of Department of State Lands. The Director of the Department of State Lands shall appoint one or more estate administrators to act for the Department of State Lands in administration of any estate in which the Department of State Lands is appointed personal representative. An estate administrator appointed under this section is an employee of the Department of State Lands. [2003 c.395 Â§7]

Â Â Â Â Â  113.238 Requirements and prohibitions related to certain decedents who die intestate and without heirs. (1) Any person who has knowledge that a decedent died wholly intestate, that the decedent owned property subject to probate in
Oregon
and that the decedent died without a known heir shall give notice of the death within 48 hours after acquiring that knowledge to an estate administrator of the Department of State Lands appointed under ORS 113.235.

Â Â Â Â Â  (2) Except as provided by ORS 708A.430, 722.262 and 723.466, a person may not dispose of or diminish any assets of the estate of a decedent who has died wholly intestate, who owned property subject to probate in Oregon and who died without a known heir unless the person has prior written approval of an estate administrator of the Department of State Lands appointed under ORS 113.235. The prohibition of this subsection:

Â Â Â Â Â  (a) Applies to a guardian or conservator for the decedent; and

Â Â Â Â Â  (b) Does not apply to a personal representative appointed under ORS 113.085 (3) or to an affiant authorized under ORS 114.520 to file an affidavit under ORS 114.515.

Â Â Â Â Â  (3) For purposes of this section, a known heir is an heir who has been identified and found. [2003 c.395 Â§8]

Â Â Â Â Â  113.240 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.242 Authority of estate administrator. (1) An estate administrator of the Department of State Lands appointed under ORS 113.235 may take custody of the property of a decedent who died owning property subject to probate in
Oregon
upon the estate administrator receiving notice that:

Â Â Â Â Â  (a) The decedent died wholly intestate and without a known heir as described in ORS 113.238 (3); or

Â Â Â Â Â  (b) The decedent left a valid will, but no devisee has been identified and found.

Â Â Â Â Â  (2) For any estate described in subsection (1) of this section, an estate administrator of the Department of State Lands appointed under ORS 113.235 may:

Â Â Â Â Â  (a) Incur expenses for the funeral, burial or other disposition of the remains of the decedent in a manner suitable to the condition in life of the decedent;

Â Â Â Â Â  (b) Incur expenses for the protection of the property of the estate;

Â Â Â Â Â  (c) Incur expenses searching for a will or for heirs or devisees of the decedent;

Â Â Â Â Â  (d) Have access to the property and records of the decedent other than records that are made confidential or privileged by statute;

Â Â Â Â Â  (e) With proof of the death of the decedent, have access to all financial records of accounts or safe deposit boxes of the decedent at banks or other financial institutions; and

Â Â Â Â Â  (f) Sell perishable property of the estate.

Â Â Â Â Â  (3) The reasonable funeral and administrative expenses of the Department of State Lands incurred under this section, including a reasonable attorney fee, shall be paid from the assets of the estate with the same priority as funeral and administration expenses under ORS 115.125. [2003 c.395 Â§9]

Â Â Â Â Â  113.250 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.260 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.270 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.280 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.290 [Amended by 1953 c.601 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.530 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.540 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.610 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.630 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.640 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.650 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.660 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.680 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  113.690 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 114

Chapter 114 Â Administration of Estates Generally

2007 EDITION

ADMINISTRATION OF ESTATES GENERALLY

PROBATE LAW

SUPPORT OF SPOUSE AND CHILDREN

114.005Â Â Â Â  Occupancy of family abode by spouse and children

114.015Â Â Â Â  Support of spouse and children

114.025Â Â Â Â  Petition for support and answer

114.035Â Â Â Â  Temporary support

114.045Â Â Â Â  Modification or termination of support

114.055Â Â Â Â  Nature of support

114.065Â Â Â Â  Limitations on support

114.075Â Â Â Â  Priority of support; treated as administration expense

114.085Â Â Â Â  Setting apart whole estate for support; termination of administration

ELECTIVE SHARE OF SURVIVING SPOUSE

114.105Â Â Â Â  Right to elective share; effect of election

114.115Â Â Â Â  Election barred by agreement

114.125Â Â Â Â  Elective share limited by total property received

114.135Â Â Â Â  Denial of election or share reduction when decedent and surviving spouse living apart

114.145Â Â Â Â  What constitutes election

114.155Â Â Â Â  Election by court or conservator of surviving spouse

114.165Â Â Â Â  Payment of elective share

TITLE AND POSSESSION OF PROPERTY

114.205Â Â Â Â  No distinction between real and personal property

114.215Â Â Â Â  Devolution of and title to property

114.225Â Â Â Â  Possession and control of decedentÂs estate

DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

114.255Â Â Â Â  Commencement of duties and powers of personal representative; prior acts

114.265Â Â Â Â  General duties of personal representative

114.275Â Â Â Â  Personal representative to proceed without court order; application for authority, approval or instructions

114.285Â Â Â Â  Naming or appointment of personal representative does not discharge claim

114.295Â Â Â Â  Discharge or devise in will of claim of testator

114.305Â Â Â Â  Transactions authorized for personal representative

114.315Â Â Â Â  Right to perfect lien or security interest

114.325Â Â Â Â  Power to sell, mortgage, lease and deal with property

114.333Â Â Â Â  Transfer of title and interest to real property by foreign personal representative

114.335Â Â Â Â  Court order for sale, mortgage or lease

114.345Â Â Â Â  Title conveyed free of claims of creditors

114.355Â Â Â Â
Sale
or encumbrance to personal representative voidable; exceptions

114.365Â Â Â Â  Validation of certain sales

114.375Â Â Â Â  Nonliability of transfer agents

114.385Â Â Â Â  Persons dealing with personal representative; protection

114.395Â Â Â Â  Improper exercise of power; breach of fiduciary duty

114.405Â Â Â Â  Personal liability of personal representative

114.415Â Â Â Â  Copersonal representatives; when joint action required

114.425Â Â Â Â  Discovery of property, writings and information

114.435Â Â Â Â  Power to avoid transfers

SMALL ESTATES

114.505Â Â Â Â  Definitions for ORS 114.505 to 114.560

114.515Â Â Â Â  Value of estate; where affidavit filed; fee; amended affidavit; supplemental affidavit

114.520Â Â Â Â  Authorization from Department of State Lands required for filing of affidavit by creditor if decedent dies intestate and without heirs; rules

114.525Â Â Â Â  Content of affidavit

114.535Â Â Â Â  Transfer of decedentÂs property to affiant; proceedings to compel transfer

114.540Â Â Â Â  Procedure for claims; disallowance; summary determination

114.545Â Â Â Â  Duties of person filing affidavit; payment of claims; conveyance of real property; liability of person to whom property transferred or payment made

114.550Â Â Â Â  Summary review of administration of estate; hearing

114.555Â Â Â Â  Effect of failure to appoint personal representative

114.560Â Â Â Â  Exclusive remedy

SUPPORT OF SPOUSE AND CHILDREN

Â Â Â Â Â  114.005 Occupancy of family abode by spouse and children. The spouse and dependent children of a decedent, or any of them, may continue to occupy the principal place of abode of the decedent until one year after the death of the decedent or, if the estate therein is an estate of leasehold or an estate for the lifetime of another, until one year after the death of the decedent or the earlier termination of the estate. During that occupancy:

Â Â Â Â Â  (1) The occupants shall not commit or permit waste to the abode, or cause or permit mechanicÂs or materialmanÂs or other liens to attach thereto.

Â Â Â Â Â  (2) The occupants shall keep the abode insured, to the extent of the fair market value of the improvements, against fire and other hazards within the extended coverage provided by fire insurance policies. In the event of loss or damage from those hazards, to the extent of the proceeds of the insurance, they shall restore the abode to its former condition.

Â Â Â Â Â  (3) The occupants shall pay taxes and improvement liens on the abode as payment thereof becomes due.

Â Â Â Â Â  (4) The abode is exempt from execution to the extent that it was exempt when the decedent was living. [1969 c.591 Â§103]

Â Â Â Â Â  114.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.015 Support of spouse and children. The court by order shall make necessary and reasonable provision from the estate of a decedent for the support of the spouse and dependent children of the decedent, or any of them, upon:

Â Â Â Â Â  (1) Petition therefor by or on behalf of the spouse or any dependent child;

Â Â Â Â Â  (2) Service of the petition and notice of hearing thereon to the personal representative, unless the petitioner is the personal representative;

Â Â Â Â Â  (3) Notice to persons whose distributive shares of the estate may be diminished by the granting of the petition, unless the court by order directs otherwise; and

Â Â Â Â Â  (4) Hearing. [1969 c.591 Â§104]

Â Â Â Â Â  114.020 [Amended by 1955 c.69 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.025 Petition for support and answer. (1) The petition for support under ORS 114.015 shall include a description of property, other than property of the estate, available for the support of the spouse and children, and an estimate of the expenses anticipated for their support. If the petitioner is the personal representative, the petition shall also include, so far as known, a statement of the nature and estimated value of the property of the estate and of the nature and estimated amount of claims, taxes and expenses of administration.

Â Â Â Â Â  (2) If the personal representative is not the petitioner, the personal representative shall answer the petition for support. The answer shall include, so far as known, a statement of the nature and estimated value of the property of the estate and of the nature and estimated amount of claims, taxes and expenses of administration. [1969 c.591 Â§105]

Â Â Â Â Â  114.030 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.035 Temporary support. Pending hearing upon the petition under ORS 114.015, temporary support may be allowed by order of the court in an amount and of a nature the court considers reasonably necessary for the welfare of the surviving spouse and dependent children of the decedent or any of them. [1969 c.591 Â§106]

Â Â Â Â Â  114.040 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.045 Modification or termination of support. Provision for support under ORS 114.015 ordered by the court may be modified or terminated by the court by further order. [1969 c.591 Â§107]

Â Â Â Â Â  114.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.055 Nature of support. (1) Provision for support under ORS 114.015 ordered by the court may consist of any one or more of the following:

Â Â Â Â Â  (a) Transfer of title to personal property.

Â Â Â Â Â  (b) Transfer of title to real property.

Â Â Â Â Â  (c) Periodic payment of moneys during administration of the estate, but the payments may not continue for more than two years after the date of death of the decedent.

Â Â Â Â Â  (2) The court, in determining provision for support, shall take into consideration the solvency of the estate, property available for support other than property of the estate, and property of the estate inherited by or devised to the spouse and children. [1969 c.591 Â§108]

Â Â Â Â Â  114.060 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.065 Limitations on support. If it appears to the court that after provision for support under ORS 114.015 is made the estate will be insolvent, the provision for support ordered by the court shall not exceed one-half of the estimated value of the property of the estate, and any periodic payment of moneys so ordered shall not continue for more than one year after the date of death of the decedent. [1969 c.591 Â§109]

Â Â Â Â Â  114.070 [1957 c.345 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.075 Priority of support; treated as administration expense. Subject to the limitations imposed by ORS 114.065, provision for support under ORS 114.015 ordered by the court has priority over claims and expenses of administration. The provision shall not be charged against the distributive share of the person receiving support. The provision shall be treated as an expense of administration, but shall not be a deduction for inheritance tax purposes. [1969 c.591 Â§110]

Â Â Â Â Â  114.085 Setting apart whole estate for support; termination of administration. If it appears, after the expiration of four months after the date of the first publication of notice to interested persons, that reasonable provision for support of the spouse and dependent children of the decedent, or any of them, warrants that the whole of the estate, after payment of claims, taxes and expenses of administration, be set apart for such support, the court may so order. There shall be no further proceeding in the administration of the estate, and the estate shall summarily be closed. [1969 c.591 Â§111]

ELECTIVE SHARE OF SURVIVING SPOUSE

Â Â Â Â Â  114.105 Right to elective share; effect of election. (1) If a decedent is domiciled in this state at the time of death and dies testate, the surviving spouse of the decedent has a right to elect to take the share provided by this section. The elective share consists of one-fourth of the value of the net estate of the decedent, but the elective share shall be reduced by the value of the following property given to the surviving spouse under the will of the decedent:

Â Â Â Â Â  (a) Property given outright;

Â Â Â Â Â  (b) The present value of legal life estates; and

Â Â Â Â Â  (c) The present value of the right of the surviving spouse to income or an annuity, or a right of withdrawal, from any property transferred in trust by the will that is capable of valuation with reasonable certainty without regard to the powers forfeited under subsection (2) of this section.

Â Â Â Â Â  (2) Except as to property applied under subsection (1) of this section to reduce the elective share, an election to take under this section forfeits any other right to take under the will and under the law of intestate succession. If the will would otherwise create a power of appointment in the surviving spouse, the spouse by electing to take under this section retains the power only if it is not a general power of appointment as defined in subsection (4) of this section and the testator has not provided otherwise, but the spouse forfeits any general power of appointment. A power to pay more than the income or annuity or withdrawals, the value of which reduced the elective share under subsection (1)(c) of this section, or to apply additional principal or income in behalf of the electing spouse, may not be exercised in favor of the electing spouse.

Â Â Â Â Â  (3) The right to elect may be barred under ORS 114.115, the share limited by ORS 114.125 or the right denied or the share reduced under ORS 114.135.

Â Â Â Â Â  (4) A general power of appointment is one that the donee may exercise in favor of the donee, the estate of the donee, the creditors of the donee or the creditors of the estate of the donee, during lifetime or at death, and includes one under which the donee may convey or transfer ownership of the property to whomever the donee may choose. A power to consume, invade or appropriate property for the benefit of the donee that is limited by an ascertainable standard relating to the health, education, support or maintenance of the donee shall not be deemed a general power of appointment. [1969 c.591 Â§112; 1997 c.99 Â§22]

Â Â Â Â Â  114.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.115 Election barred by agreement. The right of the surviving spouse to elect under ORS 114.105 may be barred by the terms of a written agreement signed by both spouses. The agreement may be entered into before or after marriage. [1969 c.591 Â§113]

Â Â Â Â Â  114.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.125 Elective share limited by total property received. (1) The surviving spouse may not receive by election under ORS 114.105 any amount which, together with any of the following property received by the surviving spouse, exceeds one-half of the total of the following property, such property to be reduced by the amount of the federal estate tax payable by reason of the property:

Â Â Â Â Â  (a) The property passing under the will;

Â Â Â Â Â  (b) Joint annuities furnished by the decedent;

Â Â Â Â Â  (c) Proceeds of insurance on the life of the decedent, whether or not the decedent had any of the incidents of ownership at the death of the decedent;

Â Â Â Â Â  (d) Transfers by the decedent within three years before the date of death, to the extent the decedent did not receive full consideration in money or moneyÂs worth;

Â Â Â Â Â  (e) Transfers by the decedent during the lifetime of the decedent as to which the decedent retained power, alone or in conjunction with any other person, to alter, amend, revoke or terminate or to designate a beneficiary;

Â Â Â Â Â  (f) Payments from the employer of the decedent or from a plan created by the employer or under a contract between the decedent and the employer of the decedent, excluding workersÂ compensation and Social Security payments;

Â Â Â Â Â  (g) Property appointed by the decedent by will or by deed executed within three years before the date of death, whether the power is general or special, but only if the property is effectively appointed in favor of the surviving spouse; and

Â Â Â Â Â  (h) Property in the joint names of the decedent and one or more other persons, except such proportion as is attributable to consideration furnished by persons other than the decedent.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, the surviving spouse is considered to receive:

Â Â Â Â Â  (a) Any property as to which the spouse is given all the income and a general power to appoint the principal.

Â Â Â Â Â  (b) Life insurance proceeds settled by the decedent on option, if the spouse is entitled to the interest and has a general power to appoint the proceeds or to withdraw proceeds, or if the spouse is entitled to an annuity for life or installments of the entire principal and interest for any period equal to or less than the normal life expectancy of the spouse.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âproperty in the joint namesÂ means all property held or owned under any form of ownership with right of survivorship, including cotenancy with remainder to the survivor; stocks, bonds or bank accounts in the name of two or more persons payable to the survivor; United States Government bonds in coownership form or payable on death to a designated person; and shares in credit unions or savings and loan associations payable on death to a designated person or in joint form. [1969 c.591 Â§114]

Â Â Â Â Â  114.130 [Amended by 1955 c.266 Â§1; 1965 c.506 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.135 Denial of election or share reduction when decedent and surviving spouse living apart. If the decedent and the surviving spouse were living apart at the time of the death of the decedent, whether or not there was a judgment for legal separation, the court in its discretion may deny any right to elect against the will, may reduce the elective share of the spouse to such amount as the court determines reasonable and proper or may grant the full elective share in accordance with the circumstances of the particular case. The court, in deciding what elective share, if any, should be granted, shall consider the length of the marriage, whether the marriage was a first or subsequent marriage for either or both of the spouses, the contribution of the surviving spouse to the property of the decedent in the form of services or transfers of property, the length and cause of the separation and any other relevant circumstances. [1969 c.591 Â§115; 2003 c.576 Â§374]

Â Â Â Â Â  114.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.145 What constitutes election. The surviving spouse is considered to have elected to take under the will unless, within 90 days after the date of the admission of the will to probate or 30 days after the date of the filing of the inventory, whichever is later, the surviving spouse serves on the personal representative or the attorney of the personal representative and files in the estate proceeding a statement that the surviving spouse elects to take under ORS 114.105 instead of under the will. The surviving spouse may bar any right to take under ORS 114.105 by filing in the estate proceeding a writing, signed by the spouse, electing to take under the will. [1969 c.591 Â§116]

Â Â Â Â Â  114.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.155 Election by court or conservator of surviving spouse. An election under ORS 114.105 may be filed on behalf of a financially incapable surviving spouse by a court acting under ORS 125.650 or by the conservator of the estate of the spouse. The court or conservator may elect against the will only if additional assets are needed for the reasonable support of the surviving spouse, taking into account the probable needs of the spouse, the provisions of the will, any nonprobate property arrangements made by the decedent for the support of the spouse and any other assets, whether or not owned by the spouse, available for such support. The election is subject to the approval of the court, with or without notice to other interested persons. [1969 c.591 Â§117; 1973 c.823 Â§109; 1995 c.664 Â§85]

Â Â Â Â Â  114.165 Payment of elective share. Estate property shall be applied in satisfaction of the elective share in the following order, unless the will provides otherwise:

Â Â Â Â Â  (1) Any intestate property;

Â Â Â Â Â  (2) After the intestate property is exhausted, each devisee shall contribute ratably to the elective share out of the portion of the estate passing to the devisee under the will, except that in abating the interests of the devisees the character of the testamentary plan adopted by the testator shall be preserved so far as possible. [1969 c.591 Â§118]

TITLE AND POSSESSION OF PROPERTY

Â Â Â Â Â  114.205 No distinction between real and personal property. ORS chapters 111, 112, 113, 114, 115, 116 and 117 apply without distinction between real and personal property. [1969 c.591 Â§119]

Â Â Â Â Â  114.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.215 Devolution of and title to property. (1) Upon the death of a decedent, title to the property of the decedent vests:

Â Â Â Â Â  (a) In the absence of testamentary disposition, in the heirs of the decedent, subject to support of spouse and children, rights of creditors, administration and sale by the personal representative; or

Â Â Â Â Â  (b) In the persons to whom it is devised by the will of the decedent, subject to support of spouse and children, rights of creditors, right of the surviving spouse to elect against the will, administration and sale by the personal representative.

Â Â Â Â Â  (2) The power of a person to leave property by will, and the rights of creditors, devisees and heirs to the property of the person, are subject to the restrictions and limitations expressed or implicit in ORS chapters 111, 112, 113, 114, 115, 116 and 117 to facilitate the prompt settlement of estates.

Â Â Â Â Â  (3) Any animal of a value of less than $2,500 that belonged to the decedent and that was kept by the decedent as a pet need not be listed on the inventory of the estate. Any family member of the decedent, friend of the decedent or animal shelter may take custody of the animal immediately upon the death of the decedent. A family member, friend or animal shelter that takes custody of an animal under this subsection is entitled to payment from the estate for the cost of caring for the animal. A family member, friend or animal shelter that takes custody of an animal under this subsection shall deliver the animal to the personal representative for the decedent, or to any heir or devisee entitled to possession of the animal, upon request of the personal representative, heir or devisee. [1969 c.591 Â§120; 1999 c.675 Â§1]

Â Â Â Â Â  114.220 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.225 Possession and control of decedentÂs estate. A personal representative has a right to and shall take possession and control of the estate of the decedent, but the personal representative is not required to take possession of or be accountable for property in the possession of an heir or devisee unless in the opinion of the personal representative possession by the personal representative is reasonably required for purposes of administration. [1969 c.591 Â§121]

Â Â Â Â Â  114.230 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.240 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.250 [Repealed by 1969 c.591 Â§305]

DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

Â Â Â Â Â  114.255 Commencement of duties and powers of personal representative; prior acts. The duties and powers of a personal representative commence upon the issuance of the letters of the personal representative. The powers of a personal representative relate back in time to give the acts of the personal representative occurring prior to appointment the same effect as those occurring thereafter. A personal representative may ratify and accept acts on behalf of the estate done by others where those acts would have been proper for a personal representative. [1969 c.591 Â§122]

Â Â Â Â Â  114.260 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.265 General duties of personal representative. A personal representative is a fiduciary who is under a general duty to and shall collect the income from property of the estate in the possession of the personal representative and preserve, settle and distribute the estate in accordance with the terms of the will and ORS chapters 111, 112, 113, 114, 115, 116 and 117 as expeditiously and with as little sacrifice of value as is reasonable under the circumstances. [1969 c.591 Â§123]

Â Â Â Â Â  114.270 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.275 Personal representative to proceed without court order; application for authority, approval or instructions. A personal representative shall proceed with the administration, settlement and distribution of the estate without adjudication, order or direction of the court, except as otherwise provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117. However, a personal representative or any interested person may apply to the court for authority, approval or instructions on any matter concerning the administration, settlement or distribution of the estate, and the court, without hearing or upon such hearing as it may prescribe, shall instruct the personal representative or rule on the matter as may be appropriate. [1969 c.591 Â§124]

Â Â Â Â Â  114.285 Naming or appointment of personal representative does not discharge claim. The naming or appointment of any person as personal representative does not discharge any claim which the decedent had against that person. The claim shall be included in the inventory. If the person agrees to act as personal representative, the person is liable for the claim as for so much money in the hands of the person at the time the claim becomes due and payable; otherwise the person is liable for the claim as any other debtor of the decedent. [1969 c.591 Â§125]

Â Â Â Â Â  114.295 Discharge or devise in will of claim of testator. The discharge or devise in a will of a claim of the testator against a personal representative or against any other person is of no effect as against creditors of the decedent. The claim shall be included in the inventory and for purposes of administration shall be regarded and treated as a specific devise of the amount of the claim. [1969 c.591 Â§126]

Â Â Â Â Â  114.305 Transactions authorized for personal representative. Subject to the provisions of ORS 97.130 (2) and except as restricted or otherwise provided by the will of the decedent, a document of anatomical gift under ORS 97.965 or by court order, a personal representative, acting reasonably for the benefit of interested persons, is authorized to:

Â Â Â Â Â  (1) Direct and authorize disposition of the remains of the decedent pursuant to ORS 97.130 and incur expenses for the funeral, burial or other disposition of the remains in a manner suitable to the condition in life of the decedent. Only those funeral expenses necessary for a plain and decent funeral and disposition of the remains of the decedent may be paid from the estate if the assets are insufficient to pay the claims of the Department of Human Services for the net amount of public assistance, as defined in ORS 411.010, paid to or for the decedent and for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (2) Retain assets owned by the decedent pending distribution or liquidation.

Â Â Â Â Â  (3) Receive assets from fiduciaries or other sources.

Â Â Â Â Â  (4) Complete, compromise or refuse performance of contracts of the decedent that continue as obligations of the estate, as the personal representative may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease real property, the personal representative, among other courses of action, may:

Â Â Â Â Â  (a) Execute and deliver a deed upon satisfaction of any sum remaining unpaid or upon receipt of the note of the purchaser adequately secured; or

Â Â Â Â Â  (b) Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement.

Â Â Â Â Â  (5) Satisfy written pledges of the decedent for contributions, whether or not the pledges constituted binding obligations of the decedent or were properly presented as claims.

Â Â Â Â Â  (6) Deposit funds not needed to meet currently payable debts and expenses, and not immediately distributable, in bank or savings and loan association accounts, or invest the funds in bank or savings and loan association certificates of deposit, or federally regulated money-market funds and short-term investment funds suitable for investment by trustees under ORS 130.750 to 130.775, or short-term United States Government obligations.

Â Â Â Â Â  (7) Abandon burdensome property when it is valueless, or is so encumbered or is in a condition that it is of no benefit to the estate.

Â Â Â Â Â  (8) Vote stocks or other securities in person or by general or limited proxy.

Â Â Â Â Â  (9) Pay calls, assessments and other sums chargeable or accruing against or on account of securities.

Â Â Â Â Â  (10) Sell or exercise stock subscription or conversion rights.

Â Â Â Â Â  (11) Consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

Â Â Â Â Â  (12) Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate, but the personal representative is liable for any act of the nominee in connection with the security so held.

Â Â Â Â Â  (13) Insure the assets of the estate against damage and loss, and insure the personal representative against liability to third persons.

Â Â Â Â Â  (14) Advance or borrow money with or without security.

Â Â Â Â Â  (15) Compromise, extend, renew or otherwise modify an obligation owing to the estate. A personal representative who holds a mortgage, pledge, lien or other security interest may accept a conveyance or transfer of the encumbered asset in lieu of foreclosure in full or partial satisfaction of the indebtedness.

Â Â Â Â Â  (16) Accept other real property in part payment of the purchase price of real property sold by the personal representative.

Â Â Â Â Â  (17) Pay taxes, assessments and expenses incident to the administration of the estate.

Â Â Â Â Â  (18) Employ qualified persons, including attorneys, accountants and investment advisers, to advise and assist the personal representative and to perform acts of administration, whether or not discretionary, on behalf of the personal representative.

Â Â Â Â Â  (19) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of duties as personal representative.

Â Â Â Â Â  (20) Prosecute claims of the decedent including those for personal injury or wrongful death.

Â Â Â Â Â  (21) Continue any business or venture in which the decedent was engaged at the time of death to preserve the value of the business or venture.

Â Â Â Â Â  (22) Incorporate or otherwise change the business form of any business or venture in which the decedent was engaged at the time of death.

Â Â Â Â Â  (23) Discontinue and wind up any business or venture in which the decedent was engaged at the time of death.

Â Â Â Â Â  (24) Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

Â Â Â Â Â  (25) Satisfy and settle claims and distribute the estate as provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117.

Â Â Â Â Â  (26) Perform all other acts required or permitted by law or by the will of the decedent. [1969 c.591 Â§127; 1969 c.597 Â§278; 1977 c.211 Â§1; 1981 c.278 Â§1; 1995 c.157 Â§16; 1997 c.472 Â§10; 2001 c.900 Â§17; 2005 c.348 Â§126; 2007 c.681 Â§25]

Â Â Â Â Â  114.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.315 Right to perfect lien or security interest. A personal representative has the same rights to perfect a lien or security interest as the decedent would have had if the decedent were living. [1969 c.591 Â§128]

Â Â Â Â Â  114.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.325 Power to sell, mortgage, lease and deal with property. (1) A personal representative has power to sell, mortgage, lease or otherwise deal with property of the estate without notice, hearing or court order.

Â Â Â Â Â  (2) Exercise of the power of sale by the personal representative is improper, except after notice, hearing and order of the court, if:

Â Â Â Â Â  (a) The sale is in contravention of the provisions of the will; or

Â Â Â Â Â  (b) The property is specifically devised and the will does not authorize its sale; or

Â Â Â Â Â  (c) A bond of the personal representative has been required and filed, the sale price of the property to be sold exceeds $5,000 and the bond of the personal representative has not been increased by the amount of cash to be realized on the sale, unless the court has directed otherwise. [1969 c.591 Â§129]

Â Â Â Â Â  114.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.333 Transfer of title and interest to real property by foreign personal representative. Upon performance of a recorded contract of sale of real property the foreign personal representative of a deceased vendor whose estate is being administered in a foreign jurisdiction may convey the title and interest of the vendor in the property to the vendee or the assignee of the vendee upon recording in the deed records of the county where the property is located a certified copy of letters testamentary or of administration. The certificate shall include a statement that the letters are in effect. [1973 c.506 Â§28]

Â Â Â Â Â  114.335 Court order for sale, mortgage or lease. Upon proof satisfactory to the court by an interested person that a sale, mortgage or lease of property of the estate is required for paying support of spouse and children, elective share of surviving spouse, claims or expenses of administration, or for distribution, and that the personal representative has failed or declined to act, the court may order the personal representative to make the sale, mortgage or lease. [1969 c.591 Â§130]

Â Â Â Â Â  114.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.345 Title conveyed free of claims of creditors. Property sold, mortgaged or leased by a personal representative is subject to liens and encumbrances against the decedent or the estate of the decedent, but is not subject to rights of creditors of the decedent or liens or encumbrances against the heirs or devisees of the decedent. The filing and allowance of a claim in an estate proceeding does not make the claimant a secured creditor. [1969 c.591 Â§131]

Â Â Â Â Â  114.350 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.355
Sale
or encumbrance to personal representative voidable; exceptions. (1) Any sale or encumbrance to the personal representative, the spouse, agent or attorney of the personal representative, or any corporation or trust in which the personal representative has more than a one-third beneficial interest, is voidable unless:

Â Â Â Â Â  (a) The transaction was consented to by all interested persons affected thereby; or

Â Â Â Â Â  (b) The will expressly authorizes the transaction by the personal representative; or

Â Â Â Â Â  (c) The transaction was made in compliance with another statute or with a contract or other instrument executed by the decedent.

Â Â Â Â Â  (2) The title of a purchaser for value without notice of the circumstances of the transaction with the personal representative is not affected unless the purchaser should have known of the defect in the title of the seller. [1969 c.591 Â§132]

Â Â Â Â Â  114.360 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.365 Validation of certain sales. The following are the subject of validating Acts:

Â Â Â Â Â  (1) Certain sales of decedentÂs real property made prior to 1903 where confirmation of sale was premature, validated by page 133, section 2, General Laws of
Oregon
1903.

Â Â Â Â Â  (2) Certain sales of decedentÂs property made prior to 1907 under power in will, validated by chapter 175, General Laws of
Oregon
1907.

Â Â Â Â Â  (3) Certain sales of decedentÂs real property made prior to 1917 where publication of the notice of sale was improper, validated by section 2, chapter 114, General Laws of
Oregon
1917.

Â Â Â Â Â  (4) Certain sales by executors or administrators made prior to 1943, validated by chapter 26,
Oregon
Laws 1943. [Formerly 116.835]

Â Â Â Â Â  114.370 [Repealed by 1963 c.287 Â§1]

Â Â Â Â Â  114.375 Nonliability of transfer agents. A transfer agent or a corporation transferring its own securities incurs no liability to any person by making a transfer of securities of an estate as requested or directed by a personal representative. [1969 c.591 Â§134]

Â Â Â Â Â  114.385 Persons dealing with personal representative; protection. A person dealing with or assisting a personal representative without actual knowledge that the personal representative is improperly exercising the power of the personal representative is protected as if the personal representative properly exercised the power. The person is not bound to inquire whether the personal representative is properly exercising the power of the personal representative, and is not bound to inquire concerning the provisions of any will or any order of court that may affect the propriety of the acts of the personal representative. No provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection expressed in this section extends to a person dealing with or assisting a personal representative appointed under ORS 113.085 without actual knowledge that the personal representative was not qualified as provided in ORS 113.095 or that the appointment of the personal representative involved procedural irregularity. [1969 c.591 Â§135]

Â Â Â Â Â  114.395 Improper exercise of power; breach of fiduciary duty. If the exercise of power by a personal representative in the administration of an estate is improper, the personal representative is liable for breach of fiduciary duty to interested persons for resulting damage or loss to the same extent as a trustee of an express trust. Exercise of power in violation of a court order is a breach of duty. Exercise of power contrary to the provisions of the will may be a breach of duty. [1969 c.591 Â§136]

Â Â Â Â Â  114.405 Personal liability of personal representative. (1) The personal liability of a personal representative to third parties, as distinguished from fiduciary accountability to the estate, arising from the administration of the estate is that of an agent for a disclosed principal.

Â Â Â Â Â  (2) A personal representative is not personally liable on contracts properly entered into in the fiduciary capacity in the course of administration of the estate unless the personal representative expressly agrees to be personally liable.

Â Â Â Â Â  (3) A personal representative is not personally liable for obligations arising from possession or control of property of the estate or for torts committed in the course of administration of the estate unless the personal representative is personally at fault.

Â Â Â Â Â  (4) Claims based upon contracts, obligations and torts of the types described in subsections (2) and (3) of this section may be allowed against the estate whether or not the personal representative is personally liable therefor. [1969 c.591 Â§137]

Â Â Â Â Â  114.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.415 Copersonal representatives; when joint action required. (1) When two or more persons are appointed copersonal representatives, the concurrence of all is required for all acts connected with the administration and distribution of the estate, except:

Â Â Â Â Â  (a) Any copersonal representative may receive and receipt for property due the estate.

Â Â Â Â Â  (b) When the concurrence of all cannot readily be obtained in the time reasonably available for emergency action.

Â Â Â Â Â  (c) Where any others have delegated their power to act.

Â Â Â Â Â  (d) Where the will provides otherwise.

Â Â Â Â Â  (e) Where the court otherwise directs.

Â Â Â Â Â  (2) Persons dealing with a copersonal representative who are actually unaware that another has been appointed to serve with the person are as fully protected as if the person with whom they dealt had been the sole personal representative. [1969 c.591 Â§138]

Â Â Â Â Â  114.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.425 Discovery of property, writings and information. (1) The court may order any person to appear and give testimony by deposition if it appears probable that the person:

Â Â Â Â Â  (a) Has concealed, secreted or disposed of any property of the estate of a decedent;

Â Â Â Â Â  (b) Has been entrusted with property of the estate of a decedent and fails to account therefor to the personal representative;

Â Â Â Â Â  (c) Has concealed, secreted or disposed of any writing, instrument or document pertaining to the estate;

Â Â Â Â Â  (d) Has knowledge or information that is necessary to the administration of the estate; or

Â Â Â Â Â  (e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the decedent had the right to examine.

Â Â Â Â Â  (2) If a person cited as provided in subsection (1) of this section fails to appear or to answer questions asked as authorized by the order of the court, the person is in contempt and may be punished as for other contempts. [1969 c.591 Â§139; 1979 c.284 Â§106]

Â Â Â Â Â  114.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  114.435 Power to avoid transfers. The property liable for the payment of expenses of administration, funeral expenses, claims and taxes shall include property transferred by the decedent with intent to defraud the creditors of the decedent or transferred by any means which is in law void or voidable as against the creditors of the decedent. The right to recover that property so far as necessary for the payment of those expenses, claims and taxes is in the personal representative, who shall take necessary steps to recover it. That property constitutes general assets for the payment of creditors. [1969 c.591 Â§140]

Â Â Â Â Â  114.440 [Repealed by 1969 c.591 Â§305]

SMALL ESTATES

Â Â Â Â Â  114.505 Definitions for ORS 114.505 to 114.560. As used in ORS 114.505 to 114.560:

Â Â Â Â Â  (1) ÂAffiantÂ means the person or persons signing an affidavit filed under ORS 114.515.

Â Â Â Â Â  (2) ÂClaiming successorsÂ means:

Â Â Â Â Â  (a) If the decedent died intestate, the heir or heirs of the decedent, or if there is no heir, an estate administrator of the Department of State Lands appointed under ORS 113.235;

Â Â Â Â Â  (b) If the decedent died testate, the devisee or devisees of the decedent; and

Â Â Â Â Â  (c) Any creditor of the estate entitled to payment or reimbursement from the estate under ORS 114.545 (1)(c) who has not been paid or reimbursed the full amount owed such creditor within 60 days after the date of the decedentÂs death.

Â Â Â Â Â  (3) ÂEstateÂ means decedentÂs property subject to administration in
Oregon
. [1973 c.710 Â§2; 1977 c.239 Â§1; 1979 c.340 Â§1; 1979 c.467 Â§3; 1989 c.228 Â§1; 2003 c.395 Â§14; 2005 c.22 Â§92]

Â Â Â Â Â  114.515 Value of estate; where affidavit filed; fee; amended affidavit; supplemental affidavit. (1) If the estate of a decedent meets the requirements of subsection (2) of this section, any of the following persons may file an affidavit with the clerk of the probate court in any county where there is venue for a proceeding seeking the appointment of a personal representative for the estate:

Â Â Â Â Â  (a) One or more of the claiming successors of the decedent.

Â Â Â Â Â  (b) If the decedent died testate, any person named as personal representative in the decedentÂs will.

Â Â Â Â Â  (2) An affidavit under this section may be filed only if:

Â Â Â Â Â  (a) The fair market value of the estate is $200,000 or less;

Â Â Â Â Â  (b) Not more than $50,000 of the fair market value of the estate is attributable to personal property; and

Â Â Â Â Â  (c) Not more than $150,000 of the fair market value of the estate is attributable to real property.

Â Â Â Â Â  (3) An affidavit under this section may not be filed until 30 days after the death of the decedent.

Â Â Â Â Â  (4) An affidavit filed under the provisions of this section must contain the information required in ORS 114.525 and shall be made a part of the probate records.

Â Â Â Â Â  (5) In determining fair market value under this section, the fair market value of the entire interest in the property included in the estate shall be used without reduction for liens or other debts.

Â Â Â Â Â  (6) The clerk of the probate court shall charge and collect a fee of $23 for the filing of any affidavit under this section.

Â Â Â Â Â  (7) Any error or omission in an affidavit filed under this section may be corrected by filing an amended affidavit within four months after the filing of the affidavit.

Â Â Â Â Â  (8) One or more supplemental affidavits may be filed at any time after the filing of an affidavit under this section for the purpose of including property not described in the original affidavit. Copies of all previously filed affidavits must be attached to the supplemental affidavit and all information required in ORS 114.525 must be reflected in the supplemental affidavit. A supplemental affidavit may not be filed if by reason of the additional property described in the supplemental affidavit any limitation imposed by subsection (2) of this section is exceeded. [1973 c.710 Â§Â§3, 8; 1977 c.239 Â§2; 1979 c.467 Â§1; 1981 s.s. c.3 Â§36; 1985 c.368 Â§1; 1985 c.496 Â§6; 1987 c.586 Â§28; 1989 c.228 Â§2; 1989 c.856 Â§1; 1995 c.682 Â§1; 1997 c.447 Â§1; 1997 c.801 Â§32; 2003 c.737 Â§Â§59,60; 2005 c.122 Â§Â§1,2; 2005 c.273 Â§Â§1,2; 2005 c.702 Â§Â§69,70,71]

Â Â Â Â Â  Note: Section 3, chapter 273, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 114.515 by sections 1 and 2 of this 2005 Act apply only to decedents who die on or after the effective date of this 2005 Act [January 1, 2006]. [2005 c.273 Â§3]

Â Â Â Â Â  Note: Section 15 (19), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (19) In addition to the fee provided for in ORS 114.515 (6), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the probate court shall collect a surcharge of $1 upon the filing of an affidavit under ORS 114.515. [2007 c.860 Â§15(19)]

Â Â Â Â Â  114.520 Authorization from Department of State Lands required for filing of affidavit by creditor if decedent dies intestate and without heirs; rules. (1) If a decedent dies intestate and without heirs, a creditor of an estate who is a claiming successor may not file an affidavit under ORS 114.515 unless the creditor has received written authorization from an estate administrator of the Department of State Lands appointed under ORS 113.235. Except as provided by rule adopted by the Director of the Department of State Lands, an estate administrator shall consent to the filing of an affidavit under ORS 114.515 by a creditor only if it appears after investigation that the estate is insolvent.

Â Â Â Â Â  (2) A creditor of an estate who is subject to subsection (1) of this section may give written notice to an estate administrator of the Department of State Lands informing the estate administrator that the creditor intends to file an affidavit under ORS 114.515. Upon receiving the notice permitted by this subsection, the estate administrator shall investigate the assets and liabilities of the estate. Within 30 days after receiving the notice required by this subsection, the estate administrator shall either:

Â Â Â Â Â  (a) Give written authorization to the creditor for the filing of an affidavit by the creditor under ORS 114.515; or

Â Â Â Â Â  (b) Inform the creditor that the Department of State Lands will file an affidavit as claiming successor under ORS 114.515.

Â Â Â Â Â  (3) If a decedent dies intestate and without heirs, a creditor of an estate who is a claiming successor and who files an affidavit under ORS 114.515 must notate at the top of the affidavit that the affidavit is being filed by a creditor of the estate. If the affidavit contains the notation required by this subsection, the clerk of the probate court may not accept the affidavit for filing unless there is attached to the affidavit written authorization for the filing of the affidavit by the creditor from an estate administrator of the Department of State Lands. The written authorization may be a copy of a memorandum of an interagency agreement between the Department of State Lands and another state agency. [1997 c.88 Â§2; 2003 c.395 Â§15]

Â Â Â Â Â  114.525 Content of affidavit. An affidavit filed under ORS 114.515 shall:

Â Â Â Â Â  (1) State the name, age, domicile, post-office address and Social Security number of the decedent;

Â Â Â Â Â  (2) State the date and place of the decedentÂs death. A certified copy of the death certificate shall be attached to the affidavit;

Â Â Â Â Â  (3) Describe and state the fair market value of all property in the estate, including a legal description of any real property;

Â Â Â Â Â  (4) State that no application or petition for the appointment of a personal representative has been granted in
Oregon
;

Â Â Â Â Â  (5) State whether the decedent died testate or intestate, and if the decedent died testate, the will shall be attached to the affidavit;

Â Â Â Â Â  (6) List the heirs of the decedent and the last address of each heir as known to the affiant, and state that a copy of the affidavit showing the date of filing and a copy of the will, if the decedent died testate, will be delivered to each heir or mailed to the heir at the last-known address;

Â Â Â Â Â  (7) If the decedent died testate, list the devisees of the decedent and the last address of each devisee as known to the affiant and state that a copy of the will and a copy of the affidavit showing the date of filing will be delivered to each devisee or mailed to the devisee at the last-known address;

Â Â Â Â Â  (8) State the interest in the property described in the affidavit to which each heir or devisee is entitled and the interest, if any, that will escheat;

Â Â Â Â Â  (9) State that reasonable efforts have been made to ascertain creditors of the estate. List the expenses of and claims against the estate remaining unpaid or on account of which the affiant or any other person is entitled to reimbursement from the estate, including the known or estimated amounts thereof and the names and addresses of the creditors as known to the affiant, and state that a copy of the affidavit showing the date of filing will be delivered to each creditor who has not been paid in full or mailed to the creditor at the last-known address;

Â Â Â Â Â  (10) Separately list the name and address of each person known to the affiant to assert a claim against the estate that the affiant disputes and the known or estimated amount thereof and state that a copy of the affidavit showing the date of filing will be delivered to each such person or mailed to the person at the last-known address;

Â Â Â Â Â  (11) State that a copy of the affidavit showing the date of filing will be mailed or delivered to the Department of Human Services;

Â Â Â Â Â  (12) State that claims against the estate not listed in the affidavit or in amounts larger than those listed in the affidavit may be barred unless:

Â Â Â Â Â  (a) A claim is presented to the affiant within four months of the filing of the affidavit at the address stated in the affidavit for presentment of claims; or

Â Â Â Â Â  (b) A personal representative of the estate is appointed within the time allowed under ORS 114.555; and

Â Â Â Â Â  (13) If the affidavit lists one or more claims that the affiant disputes, state that any such claim may be barred unless:

Â Â Â Â Â  (a) A petition for summary determination is filed within four months of the filing of the affidavit; or

Â Â Â Â Â  (b) A personal representative of the estate is appointed within the time allowed under ORS 114.555. [1973 c.710 Â§6; 1977 c.239 Â§3; 1979 c.340 Â§2; 1989 c.228 Â§3; 1991 c.191 Â§3; 1995 c.453 Â§1; 2001 c.104 Â§35; 2001 c.620 Â§2; 2001 c.900 Â§18a; 2003 c.196 Â§1; 2003 c.395 Â§16; 2005 c.22 Â§93]

Â Â Â Â Â  114.535 Transfer of decedentÂs property to affiant; proceedings to compel transfer. (1) Any person indebted to the decedent or having possession of personal property belonging to the estate, to whom a certified copy of the affidavit filed under ORS 114.515 is delivered by the affiant on or after the 10th day following the filing of the affidavit, shall pay, transfer or deliver the personal property to the affiant. Any person who has received property of the decedent under ORS 446.616, 722.262 or 803.094, or any similar statute providing for the transfer of property of an estate which is not being probated shall pay, transfer or deliver the property to the affiant if the person would be required to pay, transfer or deliver the property to a personal representative of the estate. The transferor is discharged and released from any liability or responsibility for the transfer in the same manner and with the same effect as if the property had been transferred, delivered or paid to a personal representative of the estate of the decedent.

Â Â Â Â Â  (2) A transfer agent of any corporate security registered in the name of the decedent shall change the registered ownership on the books of the corporation to the person entitled thereto on presentation of a certified copy of the affidavit filed under ORS 114.515.

Â Â Â Â Â  (3) If a person to whom an affidavit is delivered refuses to pay, deliver or transfer any personal property to the affiant or the person entitled to the property as disclosed in the affidavit filed under ORS 114.515, the property may be recovered or its payment, delivery or transfer compelled upon proof of the transfereeÂs entitlement in a proceeding brought for the purpose by or on behalf of the transferee.

Â Â Â Â Â  (4) If the affidavit was signed by the Director of Human Services or a designee of the director, the director or the designee may certify a copy of the affidavit for the purposes described in subsection (1) or (2) of this section. [1973 c.710 Â§4; 1979 c.340 Â§3; 1989 c.228 Â§4; 1991 c.67 Â§23; 1997 c.631 Â§404; 2003 c.196 Â§2; 2003 c.655 Â§60]

Â Â Â Â Â  114.540 Procedure for claims; disallowance; summary determination. (1) A claim against an estate with respect to which an affidavit is filed under ORS 114.515 may be presented to the affiant within four months after the affidavit was filed. If an amended affidavit is filed under ORS 114.515 (7), claims against the estate must be filed within four months after the filing of the amended affidavit. If a supplemental affidavit is filed under ORS 114.515 (8), claims against the estate must be filed within four months after the filing of the supplemental affidavit. Each claim presented to the affiant must include the information required by ORS 115.025.

Â Â Â Â Â  (2) A claim presented to the affiant shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the affiant mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and any attorney for the claimant. A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless:

Â Â Â Â Â  (a) The claimant proceeds as provided in subsection (3) of this section; or

Â Â Â Â Â  (b) A personal representative is appointed within the time allowed under ORS 114.555.

Â Â Â Â Â  (3) A creditor of the estate whose claim has been presented within the time permitted by subsection (1) of this section and disallowed by the affiant may within 30 days after the date of mailing or delivery of the notice of disallowance file with the probate court a petition for summary determination of the claim by the court. A creditor of the decedent whose claim is listed in the affidavit as disputed may within four months after the filing of the affidavit file with the probate court a petition for summary determination of the creditorÂs claim by the court. The court shall hear the matter without a jury, after notice to the creditor and affiant, and any interested person may be heard in the proceeding. The claim may be proved as provided in ORS 115.195 (2). Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part. If the court allows the claim in whole or in part, the order shall direct the affiant, to the extent of property of the estate allocable to the payment of the claim pursuant to ORS 115.125, or any claiming successor to whom payment, delivery or transfer has been made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit, to the extent of the value of the property received, to pay to the creditor the amount so allowed. No appeal may be taken from the order of the court made upon the summary determination. [1989 c.228 Â§7; 2003 c.523 Â§3; 2005 c.122 Â§4]

Â Â Â Â Â  114.545 Duties of person filing affidavit; payment of claims; conveyance of real property; liability of person to whom property transferred or payment made. (1) The affiant:

Â Â Â Â Â  (a) Shall take control of the property of the estate coming into the possession of the affiant.

Â Â Â Â Â  (b) Within 30 days after filing the affidavit shall mail, deliver or cause to be recorded each instrument which the affidavit states will be mailed, delivered or recorded.

Â Â Â Â Â  (c) From and to the extent of the property of the estate, shall pay or reimburse any person who has paid:

Â Â Â Â Â  (A) Expenses described in ORS 115.125 (1)(b) and (c) and listed in the affidavit;

Â Â Â Â Â  (B) Claims listed in the affidavit as undisputed;

Â Â Â Â Â  (C) Allowed claims presented to the affiant within the time permitted by ORS 114.540; and

Â Â Â Â Â  (D) Claims which the probate court directs the affiant to pay.

Â Â Â Â Â  (d) Shall pay claims and expenses under paragraph (c) of this subsection in the order of priority prescribed by ORS 115.125.

Â Â Â Â Â  (e) May transfer or sell any vehicle that is part of the estate before the completion of the period established under ORS 114.555 if the affiant complies with the requirements established by the Department of Transportation for such purposes under ORS 803.094.

Â Â Â Â Â  (f) May convey any real or personal property that is part of the estate before the completion of the period established under ORS 114.555, provided that each heir or devisee succeeding to the interest conveyed joins in the conveyance and that any proceeds of sale, net of the reasonable expenses of sale and any debt secured as of the date of the decedentÂs death by a duly perfected lien on the property, shall become a part of the estate subject to ORS 114.505 to 114.560. If the property is a manufactured structure as defined in ORS 446.561, the affiant must assign interest in the structure as provided in ORS 446.616. Any conveyance to a purchaser in good faith and for a valuable consideration made by the affiant and the heir or devisee succeeding to the interest conveyed, or made by the heir or devisee succeeding to the interest conveyed after completion of the period established under ORS 114.555, conveys the interest stated in the conveyance free of any interest of the claiming successors, and the purchaser has no duty with respect to application of the consideration paid for the conveyance.

Â Â Â Â Â  (2) Any claiming successor to whom payment, delivery or transfer is made under ORS 114.505 to 114.560 as a person entitled thereto as disclosed in the affidavit is personally answerable and accountable:

Â Â Â Â Â  (a) To the extent of the value of the property received, to creditors of the estate to the extent such creditors are entitled to payment under subsection (1) of this section; and

Â Â Â Â Â  (b) To any personal representative of the estate of the decedent thereafter appointed.

Â Â Â Â Â  (3) The affiant shall cause to be recorded in the deed records of any county in which real property belonging to the decedent is situated an affiant or claiming successorÂs deed executed in the manner required by ORS chapter 93.

Â Â Â Â Â  (4) For a manufactured structure as defined in ORS 446.561 belonging to a decedent and assessed as personal property, the affiant shall file with the Department of Consumer and Business Services the necessary information for recording the successorÂs interest in the manufactured structure on an ownership document. [1973 c.710 Â§7; 1979 c.340 Â§4; 1985 c.300 Â§5; 1989 c.148 Â§6; 1989 c.228 Â§5; 1991 c.191 Â§4; 2003 c.655 Â§61]

Â Â Â Â Â  114.550 Summary review of administration of estate; hearing. The affiant or any claiming successor of the estate who has not been paid the full amount owed such claiming successor may, within two years after the filing of an affidavit under ORS 114.515, file with the probate court a petition for summary review of administration of the estate. A creditor may not file a petition under this section if the creditor received a copy of an affidavit filed under ORS 114.515 delivered or mailed to such creditor within 30 days after the date the affidavit was filed, the creditor was shown as a disputed creditor in the affidavit, and the creditor has not filed a petition for summary determination under ORS 114.540. The court shall hear the matter without a jury, after notice to the claiming successor and the affiant, and any interested person may be heard in the proceeding. Upon the hearing the court shall review administration of the estate in a summary manner and may order the affiant to sell property of the estate and pay creditors, to pay creditors of the estate from property of the estate or of the affiant, or to distribute property of the estate to the claiming successors, or may order any person who has received property of the estate to pay amounts owed to claiming successors of the estate in whole or in part. [1989 c.228 Â§8; 2003 c.196 Â§3]

Â Â Â Â Â  114.555 Effect of failure to appoint personal representative. If a personal representative is not appointed within four months after the filing of the affidavit authorized by ORS 114.515, the interest of the decedent in all of the property described in the affidavit is transferred to the person or persons shown by the affidavit to be entitled thereto, and any other claims against the property are barred except as provided in ORS 114.540, 114.545 and 114.550. [1973 c.710 Â§5; 1977 c.239 Â§4; 1989 c.228 Â§10]

Â Â Â Â Â  114.560 Exclusive remedy. The exclusive remedy of a person injured by the failure of the affiant or any claiming successor to comply with the requirements of ORS 114.505 to 114.560 shall be a summary determination under ORS 114.540, a summary review of administration under ORS 114.550, or appointment of a personal representative for the estate within the time allowed by ORS 114.555. [1989 c.228 Â§9]

_______________



Chapter 115

Chapter 115 Â Claims; Actions and Suits

2007 EDITION

CLAIMS; ACTIONS AND SUITS

PROBATE LAW

CLAIMS AGAINST ESTATES

115.001Â Â Â Â  Effect of direction to pay debts, charges, taxes or expenses

115.003Â Â Â Â  Personal representative to make diligent search for claimants; notice to claimants; contents; proof of compliance

115.004Â Â Â Â  Recovery for failure to make search or give notice; indemnification; time for commencing action

115.005Â Â Â Â  Presentation of claims; time limitations

115.008Â Â Â Â  Application of time limitations to public bodies

115.025Â Â Â Â  Form of claims

115.035Â Â Â Â  Waiver of defect or insufficiency

115.045Â Â Â Â  Written evidence of claim

115.055Â Â Â Â  Claims on debts due

115.065Â Â Â Â  Claims on secured debts due

115.070Â Â Â Â  Claims on debts reduced to judgments

115.075Â Â Â Â  Claims on debts not due

115.085Â Â Â Â  Claims on contingent and unliquidated debts

115.095Â Â Â Â  Compromise of claims

115.105Â Â Â Â  Claims of personal representative

115.115Â Â Â Â  Payment of claims

115.125Â Â Â Â  Order of payment of expenses and claims

115.135Â Â Â Â  Allowance and disallowance of claims

115.145Â Â Â Â  Procedure by claimant on disallowance of claim

115.155Â Â Â Â  Separate action required by personal representative

115.165Â Â Â Â  Summary determination procedure

115.175Â Â Â Â  Interested persons heard in summary determination or separate action

115.185Â Â Â Â  Creditor may obtain order for payment

115.195Â Â Â Â  Proof for court allowance of disallowed claim; claims for recovery of public assistance

115.205Â Â Â Â  Waiver of statute of limitations

115.215Â Â Â Â  Extension of statute of limitations

DISCHARGE OF ENCUMBRANCES

115.255Â Â Â Â  Discharge of encumbrances

115.265Â Â Â Â  Power to redeem estate property

115.275Â Â Â Â  Encumbered assets; powers of personal representative

ACTIONS AND SUITS

115.305Â Â Â Â  Survival of causes of action

115.315Â Â Â Â  Continuation of action without claim presentation

115.325Â Â Â Â  Action not to be commenced until claim presented and disallowed

APPLICATION TO NONTESTAMENTARY TRUSTS

115.335Â Â Â Â  Chapter does not apply to certain trusts

CLAIMS AGAINST ESTATES

Â Â Â Â Â  115.001 Effect of direction to pay debts, charges, taxes or expenses. A mere testamentary direction to pay debts, charges, taxes or expenses of administration shall not be considered a direction for exoneration from encumbrances. [1973 c.506 Â§35]

Â Â Â Â Â  115.003 Personal representative to make diligent search for claimants; notice to claimants; contents; proof of compliance. (1) During the three months following appointment, unless a longer time is allowed by the court, the personal representative shall make reasonably diligent efforts to investigate the financial records and affairs of the decedent and shall take such further actions as may be reasonably necessary to ascertain the identity and address of each person who has or asserts a claim against the estate. The personal representative shall request and the court shall allow a longer time for ascertaining claims if the personal representative cannot complete reasonably diligent efforts to identify persons with claims during the time required by this section or by a previous order of the court.

Â Â Â Â Â  (2) Not later than 30 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be delivered or mailed to each person known by the personal representative during such period to have or assert a claim against the estate a notice containing the information required in subsection (3) of this section, except that it shall not be necessary to give notice on account of a claim that has already been presented, accepted or paid in full or on account of a claim that is merely conjectural. The personal representative may also cause such a notice to be delivered or mailed to any person discovered by the personal representative after expiration of the period described in subsection (1) of this section to have or assert a claim against the estate.

Â Â Â Â Â  (3) The notice shall include:

Â Â Â Â Â  (a) The title of the court in which the estate proceeding is pending;

Â Â Â Â Â  (b) The name of the decedent;

Â Â Â Â Â  (c) The name of the personal representative and the address at which claims are to be presented;

Â Â Â Â Â  (d) A statement that claims against the estate not presented to the personal representative within 30 days of the date of the notice may be barred; and

Â Â Â Â Â  (e) The date of the notice, which shall be the date on which it is delivered or mailed.

Â Â Â Â Â  (4) Not later than 60 days after expiration of the period, including any extensions, described in subsection (1) of this section, the personal representative shall cause to be filed in the estate proceeding proof of compliance with subsections (1) and (2) of this section. The proof shall include a copy of the form of any notice delivered or mailed, the date on which each notice was delivered or mailed and the name and address of the person to whom each notice was delivered or mailed.

Â Â Â Â Â  (5) The failure of the personal representative to make reasonably diligent efforts to ascertain claims as required by subsection (1) of this section or to cause a notice to be delivered or mailed as required by subsection (2) of this section is a breach of duty to the persons concerned, but does not affect the validity of appointment, duties or powers or the exercise of duties or powers. [1989 c.229 Â§2; 2007 c.284 Â§12]

Â Â Â Â Â  Note: Section 15, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. Section 7 of this 2007 Act [111.218] and the amendments to ORS 111.215, 113.045, 113.145, 113.155, 115.003, 116.093 and 117.015 by sections 8 to 14 of this 2007 Act apply only to proofs filed in probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§15]

Â Â Â Â Â  115.004 Recovery for failure to make search or give notice; indemnification; time for commencing action. If, as a result of breach of a duty imposed by ORS 115.003, a claim or any part of a claim is not paid from the estate during administration, the amount of the claim may be recovered as follows:

Â Â Â Â Â  (1) The claimant shall have a cause of action against the personal representative and the surety for the personal representative for the amount the claimant would have been paid from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (2) of this section shall also satisfy a judgment entered under this subsection in the amount of the payment.

Â Â Â Â Â  (2) The claimant shall have a cause of action against each interested person who received a distribution or other payment from the estate for the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative, provided that any payment on account of a judgment entered under subsection (1) of this section shall also satisfy a pro rata portion of each judgment entered under this subsection.

Â Â Â Â Â  (3) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against liability on the claim in the amount by which the payment received would have been reduced by payment of the claim from the estate had all claims not barred from payment been presented within the time required by ORS 115.005 (2) and allowed by the personal representative.

Â Â Â Â Â  (4) Each interested person who received a distribution or other payment from the estate shall indemnify the personal representative and the surety for the personal representative against the reasonable costs, including attorney fees, of defense of the action in the same proportion and to the same extent as such distributee would be required to indemnify against the claim under subsection (3) of this section:

Â Â Â Â Â  (a) If the personal representative prevails against the claimant, in such proportion of the full amount of such costs; or

Â Â Â Â Â  (b) If the claimant prevails against the personal representative, in such proportion of the amount of any such costs which could have been reasonably incurred by the estate upon disallowance of the claim had it been presented within the time required by ORS 115.005 (2).

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, an action under this section against a personal representative, the surety for a personal representative or an interested person shall be commenced within two years after the death of the decedent or within the statute of limitations applicable to the claim, whichever is earlier.

Â Â Â Â Â  (6) An action for indemnity under subsection (3) or (4) of this section shall be commenced within the time required by subsection (5) of this section, unless:

Â Â Â Â Â  (a) Notice of the action giving rise to the claim for indemnity is given to each party from whom indemnity is sought personally or by mail to the partyÂs last-known address within 180 days after the complaint in the action is served on the party seeking indemnity; and

Â Â Â Â Â  (b) The action is commenced within one year after a judgment in the action giving rise to the claim for indemnity becomes final and not subject to further appeal. [1989 c.229 Â§3]

Â Â Â Â Â  115.005 Presentation of claims; time limitations. (1) Claims against the estate of a decedent, other than claims of the personal representative as a creditor of the decedent, shall be presented to the personal representative.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a claim is barred from payment from the estate if not presented within the statute of limitations applicable to the claim and before the later of:

Â Â Â Â Â  (a) Four months after the date of first publication of notice to interested persons; or

Â Â Â Â Â  (b) If the claim was one with respect to which the personal representative was required to deliver or mail a notice under ORS 115.003 (2), 30 days after a notice meeting the requirements of ORS 115.003 (3) is delivered or mailed to the last-known address of the person asserting the claim.

Â Â Â Â Â  (3) A claim against the estate presented after claims are barred under subsection (2) of this section shall be paid from the estate if the claim:

Â Â Â Â Â  (a) Is presented before the expiration of the statute of limitations applicable to the claim and before the personal representative files the final account;

Â Â Â Â Â  (b) Is presented by a person who did not receive a notice under ORS 115.003 mailed or delivered more than 30 days prior to the date on which the claim is presented and who is not an assignee of a person who received such notice; and

Â Â Â Â Â  (c) Would be allowable but for the time at which the claim is presented.

Â Â Â Â Â  (4) A claim against an estate may be paid under subsection (3) of this section only after payment of all expenses having priority over claims under ORS 115.125 and payment of all previously presented claims.

Â Â Â Â Â  (5) This section does not affect or prevent:

Â Â Â Â Â  (a) Any proceeding to enforce a mortgage, pledge or other lien upon property of the estate, or to quiet title or reform any instrument with respect to title to property; or

Â Â Â Â Â  (b) To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent or personal representative is protected by liability insurance at the time the proceeding is commenced. [1969 c.591 Â§141; 1973 c.506 Â§29; 1989 c.229 Â§4; 1993 c.214 Â§1; 2001 c.620 Â§3; 2003 c.523 Â§1]

Â Â Â Â Â  115.008 Application of time limitations to public bodies. Notwithstanding ORS 12.250, and except as otherwise specifically provided in this chapter, all statutes of limitation and other time limitations imposed under this chapter apply to actions brought in the name of the state, or brought in the name of any county or public corporation, and to actions brought for the benefit of the state or for the benefit of any county or public corporation. [1999 c.675 Â§3; 2001 c.620 Â§4]

Â Â Â Â Â  115.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.015 [1969 c.591 Â§141a; 1973 c.506 Â§30; repealed by 1989 c.229 Â§15]

Â Â Â Â Â  115.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.025 Form of claims. Each claim presented shall:

Â Â Â Â Â  (1) Be in writing.

Â Â Â Â Â  (2) Describe the nature and the amount thereof, if ascertainable.

Â Â Â Â Â  (3) State the names and addresses of the claimant and, if any, the attorney of the claimant. [1969 c.591 Â§142; 1973 c.506 Â§31]

Â Â Â Â Â  115.035 Waiver of defect or insufficiency. A defect of form of a claim timely presented may be waived by the personal representative or by the court. [1969 c.591 Â§143; 1973 c.506 Â§32]

Â Â Â Â Â  115.045 Written evidence of claim. When it appears that there is written evidence of a claim that has been presented to the personal representative, the claimant, upon demand by the personal representative, shall produce the evidence or account for its nonproduction. [1969 c.591 Â§144]

Â Â Â Â Â  115.055 Claims on debts due. If a claim on a debt due is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance. [1969 c.591 Â§145]

Â Â Â Â Â  115.065 Claims on secured debts due. (1) A claim on a debt due for which the creditor holds security may be presented as a claim on an unsecured debt due, or the creditor may elect to rely entirely on the security without presentation of the claim.

Â Â Â Â Â  (2) If the claim is presented, it shall describe the security. If the security is an encumbrance that is recorded, it is sufficient to describe the encumbrance by reference to the book, page, date and place of recording.

Â Â Â Â Â  (3) If the claim is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance.

Â Â Â Â Â  (4) If the creditor surrenders the security, payment shall be on the basis of the amount allowed.

Â Â Â Â Â  (5) If the creditor does not surrender the security, payment shall be on the basis of:

Â Â Â Â Â  (a) If the creditor exhausts the security before receiving payment, unless precluded by other law, the amount allowed, less the amount realized on exhausting the security; or

Â Â Â Â Â  (b) If the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, the amount allowed, less the value of the security determined by agreement or as the court may order.

Â Â Â Â Â  (6) The personal representative may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim. [1969 c.591 Â§146; 1989 c.229 Â§5]

Â Â Â Â Â  115.070 Claims on debts reduced to judgments. If a judgment was entered on a claim prior to the death of the decedent, the claim shall be presented in the same manner as if no judgment had been entered, and a copy of the judgment shall be attached to the claim. Such a claim may be disallowed only if the judgment was void or voidable, or if the judgment could have been set aside on the date of the decedentÂs death, or if the claim is not presented within the time required by ORS 115.005. If the judgment was a lien against the property of the estate on the date of the decedentÂs death it shall be treated as a claim on a debt due for which the creditor holds security. In all other respects a claim which has been reduced to judgment shall have the same priority under ORS 115.125 as it would have had were it not reduced to judgment. [1989 c.229 Â§11]

Â Â Â Â Â  115.075 Claims on debts not due. A claim on a debt not due, whether or not the creditor holds security therefor, may be presented as a claim on a debt due. If the claim is allowed, allowance shall be in an amount equal to the value of the debt on the date of allowance. The creditor, after allowance of the claim, may withdraw the claim without prejudice to other remedies. Payment on the basis of the amount allowed discharges the debt and the security, if any, held by the creditor therefor. [1969 c.591 Â§147]

Â Â Â Â Â  115.085 Claims on contingent and unliquidated debts. (1) A claim on a contingent or unliquidated debt shall be presented as any other claim.

Â Â Â Â Â  (2) If the debt becomes absolute or liquidated before distribution of the estate, the claim shall be paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (3) If the debt does not become absolute or liquidated before distribution of the estate, the court shall provide for payment of the claim by any of the following methods:

Â Â Â Â Â  (a) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value of the debt, and upon approval thereof by the court, the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (b) The court may order the personal representative to make distribution of the estate, but to retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. The estate may not be kept open for this purpose more than two years after distribution of the remainder of the estate. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the distributees.

Â Â Â Â Â  (c) The court may order the personal representative to make distribution of the estate as though the claim did not exist.

Â Â Â Â Â  (d) If after distribution under paragraph (b) or (c) of this subsection the debt becomes absolute or liquidated, the distributees are liable to the creditor to the extent of the estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by such other method as the court may order. [1969 c.591 Â§148]

Â Â Â Â Â  115.095 Compromise of claims. The personal representative may compromise a claim against the estate of a decedent. [1969 c.591 Â§149]

Â Â Â Â Â  115.105 Claims of personal representative. A claim of a personal representative shall be filed with the clerk of the court within the time required by law for presentment of claims. Upon application by the personal representative or by any interested person the claim may be considered by the court on the hearing of the final account of the personal representative or prior to the hearing of the final account upon notice to interested persons. [1969 c.591 Â§150; 1973 c.506 Â§33]

Â Â Â Â Â  115.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.115 Payment of claims. After the day on which all known claims are barred under ORS 115.005 (2), the personal representative, after making provision for support of spouse and children ordered by the court, for expenses of administration and for claims already presented which have not been allowed or allowance of which has been appealed, shall proceed to pay the claims allowed against the estate in the order of priority prescribed by ORS 115.125. After payment of those claims, claims presented and allowed under ORS 115.005 (3) shall be paid in the order in which they are received and to the extent of the remaining assets of the estate. [1969 c.591 Â§151; 1989 c.229 Â§6]

Â Â Â Â Â  115.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.125 Order of payment of expenses and claims. (1) If the applicable assets of the estate are insufficient to pay all expenses and claims in full, the personal representative shall make payment in the following order:

Â Â Â Â Â  (a) Support of spouse and children, subject to the limitations imposed by ORS 114.065.

Â Â Â Â Â  (b) Expenses of administration.

Â Â Â Â Â  (c) Expenses of a plain and decent funeral and disposition of the remains of the decedent.

Â Â Â Â Â  (d) Debts and taxes with preference under federal law.

Â Â Â Â Â  (e) Reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent.

Â Â Â Â Â  (f) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the decedent is retained by the personal representative.

Â Â Â Â Â  (g) Debts owed employees of the decedent for labor performed within 90 days immediately preceding the date of death of the decedent.

Â Â Â Â Â  (h) Child support arrearages.

Â Â Â Â Â  (i) The claim of the Department of Human Services for the net amount of assistance paid to or for the decedent, in the following order:

Â Â Â Â Â  (A) The amount of the stateÂs monthly contribution to the federal government to defray the costs of outpatient prescription drug coverage provided to a person who is eligible for Medicare Part D prescription drug coverage and who receives benefits under the state medical assistance program or Title XIX of the Social Security Act;

Â Â Â Â Â  (B) Public assistance, as defined in ORS 411.010, funded entirely by moneys from the General Fund;

Â Â Â Â Â  (C) Public assistance, as defined in ORS 411.010, funded by a combination of state and federal funds; and

Â Â Â Â Â  (D) Care and maintenance of the decedent at a state institution, as provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (j) The claim of the Department of Corrections for care and maintenance of any decedent who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (k) All other claims against the estate.

Â Â Â Â Â  (2) If the applicable assets of the estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof. [1969 c.591 Â§152; 1969 c.597 Â§279; 1973 c.402 Â§32; 1979 c.684 Â§17; 2001 c.316 Â§1; 2001 c.487 Â§13; 2001 c.900 Â§19a; 2005 c.754 Â§3; 2007 c.26 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 26, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 115.125 by section 1 of this 2007 Act apply only to a probate proceeding in which a petition for appointment of personal representative is filed on or after the effective date of this 2007 Act [April 9, 2007]. [2007 c.26 Â§2]

Â Â Â Â Â  115.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.135 Allowance and disallowance of claims. (1) A claim presented to the personal representative shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the personal representative mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and, if any, the attorney of the claimant. The personal representative shall file in the estate proceeding the claim as presented and a copy of the notice of disallowance.

Â Â Â Â Â  (2) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant proceeds as provided in ORS 115.145.

Â Â Â Â Â  (3) The personal representative may rescind the previous allowance of an unpaid claim, if the claim was allowed because of error, misinformation or excusable neglect. Not less than 30 days before the date of the filing of the final account the personal representative shall give notice of rescission of previous allowance of a claim to the claimant and, if any, the attorney of the claimant in the same manner and containing the same information as a notice of disallowance. [1969 c.591 Â§153]

Â Â Â Â Â  115.140 [Amended by 1955 c.292 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.145 Procedure by claimant on disallowance of claim. (1) If the personal representative disallows a claim in whole or in part, the claimant, within 30 days after the date of mailing or delivery of the notice of disallowance, may either:

Â Â Â Â Â  (a) File in the estate proceeding a request for summary determination of the claim by the probate court, with proof of service of a copy of the request upon the personal representative or the attorney of the personal representative; or

Â Â Â Â Â  (b) Commence a separate action against the personal representative on the claim in any court of competent jurisdiction. The action shall proceed and be tried as any other action.

Â Â Â Â Â  (2) If the claimant fails to either request a summary determination or commence a separate action as provided in subsection (1) of this section, the claim, to the extent disallowed by the personal representative, is barred.

Â Â Â Â Â  (3) In a proceeding for summary determination of a claim or in a separate action on a claim the claim shall be allowed or judgment entered on the claim in the full amount of the liability, if any, of the decedent to the claimant. However, the claim shall be paid only to the extent of the assets of the estate allocable to the payment of the claim pursuant to ORS 115.115 and 115.125. [1969 c.591 Â§154; 1989 c.229 Â§7]

Â Â Â Â Â  115.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.155 Separate action required by personal representative. If the claimant files a request for summary determination of the claim as provided in ORS 115.145, the personal representative, within 30 days after the date of service of a copy of the request upon the personal representative or the attorney of the personal representative, may notify the claimant in writing that if the claimant desires to prove the claim the claimant must commence a separate action against the personal representative on the claim within 60 days after the date of receipt of such notice. If the claimant fails to commence a separate action within 60 days after the date of receipt of the notice, the claim, to the extent disallowed by the personal representative, is barred. [1969 c.591 Â§155]

Â Â Â Â Â  115.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.165 Summary determination procedure. In a proceeding for summary determination by the probate court of a claim disallowed in whole or in part by the personal representative:

Â Â Â Â Â  (1) The personal representative shall move or plead to the claim as though the claim were a complaint filed in an action.

Â Â Â Â Â  (2) The court shall hear the matter without a jury, after notice to the claimant and personal representative. Upon the hearing the court shall determine the claim in a summary manner and shall make an order allowing or disallowing the claim in whole or in part.

Â Â Â Â Â  (3) No appeal may be taken from the order of the court made upon the summary determination. [1969 c.591 Â§156]

Â Â Â Â Â  115.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.175 Interested persons heard in summary determination or separate action. Any interested person may be heard in a proceeding for summary determination by the probate court of a claim, and may intervene in a separate action against the personal representative on the claim. [1969 c.591 Â§157]

Â Â Â Â Â  115.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.185 Creditor may obtain order for payment. A creditor whose claim has been allowed or established by summary determination or separate action, and who has not received payment within six months after the date of the first publication of notice to interested persons, may apply to the court for an order directing the personal representative to pay the claim to the extent that funds of the estate are available for that payment. [1969 c.591 Â§158]

Â Â Â Â Â  115.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.195 Proof for court allowance of disallowed claim; claims for recovery of public assistance. (1) A claim that has been disallowed by the personal representative may not be allowed by any court except upon some competent, satisfactory evidence other than the testimony of the claimant.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, claims for recovery of public assistance as defined by ORS 411.010 may be allowed based on evidence in the form of documents from the Department of Human Services that contain information relating to that public assistance, such as the date that services were provided to the decedent, the classification of those services, the name of the provider or the providerÂs identification number, and the amount of the public assistance payment made for the services. The documents may be prints obtained from microfilm or microfiche, or printouts from computer records or other electronic storage medium. Notwithstanding ORS 40.460 and 40.510, a document described in this subsection is prima facie evidence of the information contained in the document and is not excluded from introduction as hearsay, and extrinsic evidence of authenticity of the document as a condition precedent to admissibility is not required, if the document bears a seal that on its face is the seal of the Director of Human Services or the designee of the director and:

Â Â Â Â Â  (a) For a print obtained from microfilm or microfiche, also bears a statement indicating that the print is a true copy of the microfilm or microfiche record, signed by a person who purports to be an officer or employee of the Department of Human Services; or

Â Â Â Â Â  (b) For a printout from computer records or other electronic storage medium, also bears a statement indicating that the printout accurately reflects the data retrieved, signed by a person who purports to be an officer or employee of the Department of Human Services. [1969 c.591 Â§159; 2003 c.523 Â§2]

Â Â Â Â Â  115.200 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.205 Waiver of statute of limitations. A claim barred by the statute of limitations may not be allowed by the personal representative or by any court except upon the written direction or consent of those interested persons who would be adversely affected by allowance of the claim. [1969 c.591 Â§160]

Â Â Â Â Â  115.210 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.215 Extension of statute of limitations. If a claim is not barred by the statute of limitations on the date of death of the decedent, the claim is not barred by the statute of limitations thereafter until at least one year after the date of death. [1969 c.591 Â§161]

Â Â Â Â Â  115.220 [1963 c.447 Â§1; 1965 c.514 Â§1; repealed by 1969 c.591 Â§305]

DISCHARGE OF ENCUMBRANCES

Â Â Â Â Â  115.255 Discharge of encumbrances. (1) As used in this section:

Â Â Â Â Â  (a) ÂVoluntary encumbranceÂ means any mortgage, trust deed, security agreement, pledge or public improvement assessment lien, or any lien arising from labor or services performed or materials supplied or furnished, or any combination thereof, upon or in respect of property.

Â Â Â Â Â  (b) ÂInvoluntary encumbranceÂ means any encumbrance upon property other than a voluntary encumbrance.

Â Â Â Â Â  (2) If property upon which an encumbrance exists on the date of the death of the testator is specifically devised, the devisee takes it subject to the encumbrance, and the personal representative is not required to make any payment on account of the obligation secured by the encumbrance, whether or not the testator was personally liable on the obligation secured by the encumbrance, except as provided otherwise in the will or in subsection (3) or (4) of this section.

Â Â Â Â Â  (3) Unless the will provides otherwise, the devisee of specifically devised property may require that an encumbrance thereon be fully or partially discharged out of other assets of the estate not specifically devised, if:

Â Â Â Â Â  (a) The encumbrance is an involuntary encumbrance; or

Â Â Â Â Â  (b) The encumbrance is a voluntary encumbrance and:

Â Â Â Â Â  (A) The will specifically directs full or partial discharge of the encumbrance out of other assets; or

Â Â Â Â Â  (B) The personal representative receives rents or profits, or both, from the property and the devisee requests that the personal representative apply all or part of the rents or profits, or both, in full or partial discharge of the obligation secured by the encumbrance, in which event the personal representative shall apply the rents or profits, or both, upon principal or interest, or both, owing upon the obligation, as requested; or

Â Â Â Â Â  (C) Any devisee requests, in a writing signed by the devisee and delivered to the personal representative, that the obligation secured by the encumbrance be fully or partially discharged out of property, or the proceeds of the sale thereof, which otherwise would pass to the devisee.

Â Â Â Â Â  (4) If a claim based upon an obligation secured by a voluntary encumbrance upon specifically devised property is presented and paid, or if specifically devised real property subject to a voluntary encumbrance is redeemed, and the devisee is not entitled to exoneration pursuant to subsection (3) of this section, the personal representative has a lien upon the property in the amount paid, and the lien shall be administered upon as an asset of the estate.

Â Â Â Â Â  (5) If property is specifically devised by a will executed before the effective date of this section, and if an encumbrance upon that property exists on the date of the death of the testator, the rights of the devisee of that property in respect of exoneration thereof out of other assets of the estate shall be determined in accordance with the law in effect on the date the will was executed. [1969 c.591 Â§162]

Â Â Â Â Â  115.265 Power to redeem estate property. Unless otherwise provided by the will, the personal representative may redeem property of the estate sold on foreclosure of mortgage or upon execution if it appears that the redemption would be for the benefit of the estate and would not be prejudicial to creditors. [1969 c.591 Â§163]

Â Â Â Â Â  115.275 Encumbered assets; powers of personal representative. When any assets of the estate are encumbered by an involuntary or voluntary encumbrance, the personal representative may discharge the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of the lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate. Discharge of an encumbrance shall not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration under ORS 115.255 (3). [1969 c.591 Â§164]

ACTIONS AND SUITS

Â Â Â Â Â  115.305 Survival of causes of action. All causes of action or suit, by one person against another, survive to the personal representative of the former and against the personal representative of the latter. [Formerly 121.020]

Â Â Â Â Â  115.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.315 Continuation of action without claim presentation. An action against a decedent commenced before and pending on the date of death of the decedent may be continued as provided in ORCP 34 B(2) without presentation of a claim against the estate of the decedent. [1969 c.591 Â§166; 1979 c.284 Â§107]

Â Â Â Â Â  115.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.325 Action not to be commenced until claim presented and disallowed. Except as provided in ORS 115.004, 115.005 (5) and 115.065, no action against a personal representative on account of a claim shall be commenced until the claim of the plaintiff has been presented to and disallowed by the personal representative. [Formerly 121.090; 1989 c.229 Â§8; 1993 c.214 Â§2]

Â Â Â Â Â  115.330 [Repealed by 1969 c.591 Â§305]

APPLICATION TO NONTESTAMENTARY TRUSTS

Â Â Â Â Â  115.335 Chapter does not apply to certain trusts. The provisions of this chapter do not apply to claims against trusts that are subject to the provisions of ORS 130.350 to 130.450. [2001 c.593 Â§17; 2005 c.348 Â§120a]

Â Â Â Â Â  Note: Section 18, chapter 593, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 18. ORS 115.335 and 128.256 [renumbered 130.350] apply only to claims against trust estates that are based on debts or liabilities of grantors who die on or after January 1, 2002. [2001 c.593 Â§18; 2003 c.84 Â§14]

Â Â Â Â Â  115.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.350 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.420 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.460 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.470 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.480 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.490 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.500 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  115.990 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 116

Chapter 116 Â Accounting, Distribution and Closing

2007 EDITION

ACCOUNTING, DISTRIBUTION AND CLOSING

PROBATE LAW

ALLOCATION OF INCOME

116.007Â Â Â Â  Allocation of income

PARTIAL DISTRIBUTION

116.013Â Â Â Â  Petition and order for partial distribution

116.023Â Â Â Â  Bond or other security

116.033Â Â Â Â  Discharge of personal representative

116.043Â Â Â Â  Petition and order for refund by distributee

ACCOUNTING AND DISTRIBUTION

116.063Â Â Â Â  Liability of personal representative

116.073Â Â Â Â  Nonliability of personal representative

116.083Â Â Â Â  Accounting by personal representative; rules

116.093Â Â Â Â  Notice for filing objections to final account and petition for distribution

116.103Â Â Â Â  Objections to final account and petition

116.113Â Â Â Â  Judgment of final distribution

116.123Â Â Â Â  Effect of approval of final account

116.133Â Â Â Â  Distribution; order in which assets appropriated; abatement

116.143Â Â Â Â  Interest on pecuniary devises

116.153Â Â Â Â  Right of offset and retainer

116.163Â Â Â Â  Distribution to foreign personal representative

116.173Â Â Â Â  Compensation of personal representative

116.183Â Â Â Â  Expenses of personal representative; determination of attorney fees

116.193Â Â Â Â  Order of escheat

116.203Â Â Â Â  Disposition of unclaimed assets

116.213Â Â Â Â  Discharge of personal representative

116.223Â Â Â Â  Recording of personal representativeÂs deed in other counties

116.233Â Â Â Â  Reopening estate of decedent

116.243Â Â Â Â  Reports by court clerks, county clerks or court administrators to Department of State Lands

116.253Â Â Â Â  Recovery of escheated property

116.263Â Â Â Â  Payment of debt and delivery of property to foreign personal representative without local administration

APPORTIONMENT OF ESTATE TAXES

116.303Â Â Â Â  Definitions for ORS 116.303 to 116.383

116.313Â Â Â Â  Apportionment among interested persons; valuations; testamentary apportionment

116.323Â Â Â Â  Apportionment proceedings; equitable apportionment; penalties and interest; court determination

116.333Â Â Â Â  Withholding of tax; recovery from distributee; bond of distributee

116.343Â Â Â Â  Allowances for exemptions, deductions and credits

116.353Â Â Â Â  Income interests; life or temporary interests; charging corpus

116.363Â Â Â Â  Proceedings for recovery of tax; liability of personal representative; apportionment of amount not recovered

116.373Â Â Â Â  Foreign personal representatives and estates

116.383Â Â Â Â  Construction

ALLOCATION OF INCOME

Â Â Â Â Â  116.003 [1969 c.591 Â§168; 1973 c.506 Â§36; repealed by 1975 c.717 Â§14 (116.007 enacted in lieu of 116.003)]

Â Â Â Â Â  116.005 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.007 Allocation of income. (1) Unless the will otherwise provides and subject to subsection (2) of this section, all expenses incurred in connection with the settlement of a decedentÂs estate, including debts, funeral expenses, estate taxes, interest and penalties concerning taxes, family allowances, fees of attorneys and personal representatives and court costs, shall be charged against the principal of the estate.

Â Â Â Â Â  (2) Unless the will otherwise provides, income from the assets of a decedentÂs estate after the death of the testator and before distribution, including income from property used to discharge liabilities, shall be determined in accordance with the rules applicable to a trustee under ORS chapter 129 and this section and distributed as follows:

Â Â Â Â Â  (a) To specific legatees and devisees, the income from the property bequeathed or devised to them respectively, less taxes, ordinary repairs, and other expenses of management and operation of the property, and an appropriate portion of interest accrued since the death of the testator and of taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration.

Â Â Â Â Â  (b) To all other legatees and devisees, except legatees of pecuniary bequests that are not in trust and that do not qualify for the marital deduction provided for in section 2056 of the Internal Revenue Code (26 U.S.C. 2056), the balance of the income, less the balance of taxes, ordinary repairs, and other expenses of management and operation of all property from which the estate is entitled to income, interest accrued since the death of the testator, and taxes imposed on income, excluding taxes on capital gains, that accrue during the period of administration, in proportion to their respective interests in the undistributed assets of the estate computed at times of distribution on the basis of inventory value.

Â Â Â Â Â  (3) Income received by a trustee under subsection (2) of this section shall be treated as income of the trust. [1975 c.717 Â§15 (enacted in lieu of 116.003); 2003 c.279 Â§33; 2005 c.22 Â§94; 2007 c.71 Â§29]

Â Â Â Â Â  116.010 [Repealed by 1969 c.591 Â§305]

PARTIAL DISTRIBUTION

Â Â Â Â Â  116.013 Petition and order for partial distribution. Upon petition by the personal representative or other interested person, and after such notice and hearing as the court may prescribe, the court may order the personal representative to distribute, prior to final settlement and distribution, property of the estate to the person or persons who would be entitled to the property under the will or under intestate succession on final distribution, if the court finds that:

Â Â Â Â Â  (1) After the distribution sufficient assets will remain to pay support of spouse and children, expenses of administration, unpaid claims and all known unpaid creditors of the decedent or of the estate; and

Â Â Â Â Â  (2) The distribution may be made without loss to creditors or injury to the estate or to any interested person. [1969 c.591 Â§169; 1987 c.646 Â§1]

Â Â Â Â Â  116.015 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.020 [Amended by 1957 c.352 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.023 Bond or other security. The court may require a bond or other security of any distributee for the protection of creditors and other interested persons who might suffer loss or injury because of the distribution of property under ORS 116.013. [1969 c.591 Â§170]

Â Â Â Â Â  116.025 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.033 Discharge of personal representative. The distribution of property in accordance with the order of the court under ORS 116.013 is a full discharge of the personal representative in respect to all property embraced in the order, except as otherwise provided in ORS chapters 111, 112, 113, 114, 115, 116 and 117. [1969 c.591 Â§171]

Â Â Â Â Â  116.043 Petition and order for refund by distributee. If, after the distribution of property under ORS 116.013, it appears that all or any part of the property distributed is required for the payment of claims and expenses of administration, including determined and undetermined state and federal tax liability, the personal representative shall petition the court to order the return of the property. Notice of the hearing on the petition shall be given as provided in ORS 111.215. Upon the hearing the court may order the distributee to return the property distributed or any part thereof, or to pay its value as of the time of distribution, and may specify the time within which the return or payment must be made. If the property is not returned or the payment is not made within the time ordered, the person failing to return the property or pay the value may be adjudged in contempt of court and judgment may be entered against the person and the sureties of the person, if any. [1969 c.591 Â§172]

ACCOUNTING AND DISTRIBUTION

Â Â Â Â Â  116.063 Liability of personal representative. A personal representative may be liable for and is chargeable in the accounts of the personal representative with:

Â Â Â Â Â  (1) All of the estate of the decedent that comes into the possession of the personal representative at any time, including the income therefrom.

Â Â Â Â Â  (2) All property not a part of the estate if:

Â Â Â Â Â  (a) The personal representative has commingled the property with the assets of the estate; or

Â Â Â Â Â  (b) The property was received under a duty imposed on the personal representative by law in the capacity of personal representative.

Â Â Â Â Â  (3) Any loss to the estate arising from:

Â Â Â Â Â  (a) Neglect or unreasonable delay in collecting the assets of the estate.

Â Â Â Â Â  (b) Neglect in paying over money or delivering property of the estate.

Â Â Â Â Â  (c) Failure to pay taxes as required by law or to close the estate within a reasonable time.

Â Â Â Â Â  (d) Embezzlement or commingling of the assets of the estate with other property.

Â Â Â Â Â  (e) Unauthorized self-dealing.

Â Â Â Â Â  (f) Wrongful acts or omissions of copersonal representatives that the personal representative could have prevented by the exercise of ordinary care.

Â Â Â Â Â  (g) Any other negligent or willful act or nonfeasance in the administration of the estate by which loss to the estate arises. [1969 c.591 Â§173]

Â Â Â Â Â  116.073 Nonliability of personal representative. A personal representative is not liable for or chargeable in the accounts of the personal representative with:

Â Â Â Â Â  (1) Debts due the decedent or other assets of the estate that remain uncollected without the fault of the personal representative.

Â Â Â Â Â  (2) Loss by the decrease in value or destruction of property of the estate if the loss is caused without the fault of the personal representative. [1969 c.591 Â§174]

Â Â Â Â Â  116.083 Accounting by personal representative; rules. (1) A personal representative shall make and file in the estate proceeding an account of the personal representativeÂs administration:

Â Â Â Â Â  (a) Unless the court orders otherwise, annually within 60 days after the anniversary date of the personal representativeÂs appointment.

Â Â Â Â Â  (b) Within 30 days after the date of the personal representativeÂs removal or resignation or the revocation of the personal representativeÂs letters.

Â Â Â Â Â  (c) When the estate is ready for final settlement and distribution.

Â Â Â Â Â  (d) At such other times as the court may order.

Â Â Â Â Â  (2) Each account must include the following information:

Â Â Â Â Â  (a) The period of time covered by the account.

Â Â Â Â Â  (b) The total value of the property with which the personal representative is chargeable according to the inventory, or, if there was a prior account, the amount of the balance of the prior account.

Â Â Â Â Â  (c) All money and property received during the period covered by the account.

Â Â Â Â Â  (d) All disbursements made during the period covered by the account. Vouchers for disbursements must accompany the account, unless otherwise provided by order or rule of the court, or unless the personal representative is a trust company that has complied with ORS 709.030, but that personal representative shall:

Â Â Â Â Â  (A) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final account is entered;

Â Â Â Â Â  (B) Permit interested persons to inspect the vouchers and receive copies thereof at their own expense at the place of business of the personal representative during the personal representativeÂs normal business hours at any time prior to the end of the one-year period following the date on which the order approving the final account is entered; and

Â Â Â Â Â  (C) Include in each annual account and in the final account a statement that the vouchers are not filed with the account but are maintained by the personal representative and may be inspected and copied as provided in subparagraph (B) of this paragraph.

Â Â Â Â Â  (e) The money and property of the estate on hand.

Â Â Â Â Â  (f) Such other information as the personal representative considers necessary to show the condition of the affairs of the estate or as the court may require.

Â Â Â Â Â  (g) A declaration under penalty of perjury in the form required by ORCP 1 E.

Â Â Â Â Â  (3) When the estate is ready for final settlement and distribution, the account must also include:

Â Â Â Â Â  (a) A statement that all Oregon income, inheritance and personal property taxes, if any, have been paid, or if not so paid, that payment of those taxes has been secured by bond, deposit or otherwise, and that all required tax returns have been filed.

Â Â Â Â Â  (b) A petition for a judgment authorizing the personal representative to distribute the estate to the persons and in the portions specified therein.

Â Â Â Â Â  (4) If the distributees consent thereto in writing and all creditors of the estate have been paid in full other than creditors owed administrative expenses that require court approval, the personal representative, in lieu of the final account otherwise required by this section, may file a statement that includes the following:

Â Â Â Â Â  (a) The period of time covered by the statement.

Â Â Â Â Â  (b) A statement that all creditors have been paid in full other than creditors owed administrative expenses that require court approval.

Â Â Â Â Â  (c) The statement and petition referred to in subsection (3) of this section.

Â Â Â Â Â  (d) A declaration under penalty of perjury in the form required by ORCP 1 E.

Â Â Â Â Â  (5) Notice of time for filing objections to the statement described in subsection (4) of this section is not required.

Â Â Â Â Â  (6) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a personal representative. [1969 c.591 Â§175; 1973 c.506 Â§37; 1985 c.304 Â§1; 1995 c.453 Â§2; 1997 c.631 Â§405; 1999 c.592 Â§2; 2003 c.576 Â§375; 2005 c.22 Â§95; 2005 c.123 Â§1; 2007 c.284 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 111.205, 116.083, 116.253 and 125.325 by sections 1 to 4 of this 2007 Act apply only to petitions, reports and accounts filed in proceedings before a probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§5]

Â Â Â Â Â  116.093 Notice for filing objections to final account and petition for distribution. (1) Upon filing the final account and petition for a judgment of distribution, the personal representative shall fix a time for filing objections thereto in a notice thereof. Not less than 20 days before the time fixed in the notice, the personal representative shall cause a copy of the notice to be mailed to:

Â Â Â Â Â  (a) Each heir at the last-known address of the heir, if the decedent died intestate.

Â Â Â Â Â  (b) Each devisee at the last-known address of the devisee, if the decedent died testate.

Â Â Â Â Â  (c) Each creditor who has not received payment in full and whose claim has not otherwise been barred.

Â Â Â Â Â  (d) Any other person known to the personal representative to have or to claim an interest in the estate being distributed.

Â Â Â Â Â  (2) The notice need not be mailed to the personal representative.

Â Â Â Â Â  (3) Proof of the mailing to those persons entitled to notice shall be filed in the estate proceeding at or before approval of the final account.

Â Â Â Â Â  (4) If the Department of Human Services has presented a claim under ORS chapter 411 or 414 or ORS 416.310 to 416.340, 416.510 to 416.990 or 417.010 to 417.080, or the Department of Corrections or the authorized agent of the Department of Corrections has presented a claim under ORS 179.620 (3), and the claim has not been settled or paid in full, the personal representative shall mail to the appropriate department a copy of the final account at the same time, and shall make proof of the mailing in the same manner, as the notice provided for in this section. [1969 c.591 Â§176; 1969 c.597 Â§280; 1989 c.348 Â§14; 2001 c.487 Â§14; 2001 c.900 Â§20a; 2003 c.576 Â§376; 2005 c.381 Â§21; 2007 c.284 Â§13]

Â Â Â Â Â  Note: Section 15, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. Section 7 of this 2007 Act [111.218] and the amendments to ORS 111.215, 113.045, 113.145, 113.155, 115.003, 116.093 and 117.015 by sections 8 to 14 of this 2007 Act apply only to proofs filed in probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§15]

Â Â Â Â Â  116.103 Objections to final account and petition. Any person entitled to notice under ORS 116.093 may, within the time fixed for the filing, file in the estate proceeding objections to the final account and petition for distribution, specifying the particulars of the objections. Upon the filing of objections the court shall fix the time for hearing thereon. [1969 c.591 Â§177]

Â Â Â Â Â  116.105 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.113 Judgment of final distribution. (1) If no objections to the final account and petition for distribution are filed, or if objections are filed, upon the hearing, the court shall enter a general judgment of final distribution. In the judgment the court shall designate the persons in whom title to the estate available for distribution is vested and the portion of the estate or property to which each is entitled under the will, by agreement approved by the court or pursuant to intestate succession. The judgment shall also contain any findings of the court in respect to:

Â Â Â Â Â  (a) Advancements.

Â Â Â Â Â  (b) Election against will by the surviving spouse.

Â Â Â Â Â  (c) Renunciation.

Â Â Â Â Â  (d) Lapse.

Â Â Â Â Â  (e) Adjudicated controversies.

Â Â Â Â Â  (f) Partial distribution, which shall be confirmed or modified.

Â Â Â Â Â  (g) Retainer.

Â Â Â Â Â  (h) Claims for which a special fund is set aside, and the amount set aside.

Â Â Â Â Â  (i) Contingent claims that have been allowed and are still unpaid.

Â Â Â Â Â  (j) Approval of the final account in whole or in part.

Â Â Â Â Â  (2) The personal representative is not entitled to approval of the final account until Oregon income and personal property taxes, if any, have been paid and appropriate receipts and clearances therefor have been filed, or until payment of those taxes has been secured by bond, deposit or otherwise, provided, however, that no such receipts or clearances shall be required with regard to damages accepted upon settlement of a claim or recovered on a judgment in an action for wrongful death as provided in ORS 30.010 to 30.100.

Â Â Â Â Â  (3) If, by agreement approved by the court, property is distributed to persons in whom title is vested by the judgment of final distribution otherwise than as provided by the will or pursuant to intestate succession, the judgment operates as a transfer of the property between those persons.

Â Â Â Â Â  (4) The judgment of final distribution is a conclusive determination of the persons who are the successors in interest to the estate and of the extent and character of their interest therein, subject only to the right of appeal and the power of the court to vacate the judgment. [1969 c.591 Â§178; 1987 c.646 Â§2; 1989 c.921 Â§1; 1995 c.453 Â§3; 1999 c.59 Â§26; 2003 c.576 Â§377; 2005 c.568 Â§34]

Â Â Â Â Â  116.115 [1961 c.674 Â§4; 1969 c.175 Â§11; renumbered 97.295]

Â Â Â Â Â  116.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.123 Effect of approval of final account. To the extent that the final account is approved, the personal representative and the surety of the personal representative, subject to the right of appeal, to the power of the court to vacate its final orders and to the provisions of ORS 116.213, are relieved from liability for the administration of the trust. The court may disapprove the account in whole or in part, surcharge the personal representative for any loss caused by any breach of duty and deny in whole or in part the right of the personal representative to receive compensation. [1969 c.591 Â§179]

Â Â Â Â Â  116.125 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.133 Distribution; order in which assets appropriated; abatement. (1) If the will expresses an order of abatement, or the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (2) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

Â Â Â Â Â  (2) Except as provided in ORS 112.405 as to the shares of pretermitted children, and in ORS 114.105 as to the share of the surviving spouse who elects to take against the will, shares of distributees abate without any preference or priority as between real and personal property in the following order:

Â Â Â Â Â  (a) Property not disposed of by the will.

Â Â Â Â Â  (b) Residuary devises.

Â Â Â Â Â  (c) General devises.

Â Â Â Â Â  (d) Specific devises.

Â Â Â Â Â  (3) A general devise charged on any specific property or fund is considered, for purposes of abatement, property specifically devised to the extent of the value of the thing on which it is charged. Upon the failure or insufficiency of the thing on which it is charged, it is considered a general devise to the extent of the failure or insufficiency.

Â Â Â Â Â  (4) Abatement within each classification is in proportion to the amounts of property each of the distributees would have received had full distribution of the property been made in accordance with the terms of the will.

Â Â Â Â Â  (5) Persons to whom the will gives tangible personal property not used in trade, agriculture or other business are not required to contribute from that property unless the particular devise forms a substantial amount of the total estate and the court specifically orders contribution because of the devise.

Â Â Â Â Â  (6) When the subject matter of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets. [1969 c.591 Â§180]

Â Â Â Â Â  116.135 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.143 Interest on pecuniary devises. (1) As used in this section, Âdiscount rateÂ means the auction average rate on 91-day United States Treasury bills, as established by the most recent auction of these Treasury bills and as reported by the United States Department of the Treasury, Bureau of the Public Debt. The discount rate shall be determined, with reference to the most recent auction date, before May 15 and before November 15 of each year.

Â Â Â Â Â  (2) General pecuniary devises not entitled to a share of income under ORS 116.007 (2) bear interest payable from the residuary estate at the discount rate for a period beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is evidenced in the will or unless otherwise ordered by the court. [1969 c.591 Â§181; 2005 c.125 Â§1]

Â Â Â Â Â  116.145 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.153 Right of offset and retainer. The amount of the indebtedness of a distributee to the estate if due, or its present worth if not due, shall be offset against the interest of the distributee in the estate; but the distributee has the benefit of any defense that would be available to the distributee in a direct proceeding for recovery of the debt. The right of offset and retainer is prior and superior to the rights of judgment creditors, heirs or assignees of the distributee. [1969 c.591 Â§182]

Â Â Â Â Â  116.155 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.163 Distribution to foreign personal representative. When administration of an estate in this state has been completed and the estate is in a condition to be distributed, the court, upon application by the personal representative, may authorize the delivery to the personal representative of an estate of a decedent pending in a foreign jurisdiction of such property as the court finds appropriate for the payment of debts, taxes or other charges or for distribution to the distributees of the estate in the foreign jurisdiction. [1969 c.591 Â§183]

Â Â Â Â Â  116.165 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.173 Compensation of personal representative. (1) Upon application to the court a personal representative is entitled to receive compensation for services as provided in this section. If there is more than one personal representative acting concurrently, the compensation shall not be increased, but may be divided among them as they agree or as the court may order. The compensation is a commission upon the whole estate, as follows:

Â Â Â Â Â  (a) Upon the property subject to the jurisdiction of the court, including income and realized gains:

Â Â Â Â Â  (A) Seven percent of any sum not exceeding $1,000.

Â Â Â Â Â  (B) Four percent of all above $1,000 and not exceeding $10,000.

Â Â Â Â Â  (C) Three percent of all above $10,000 and not exceeding $50,000.

Â Â Â Â Â  (D) Two percent of all above $50,000.

Â Â Â Â Â  (b) One percent of the property, exclusive of life insurance proceeds, not subject to the jurisdiction of the court but reportable for Oregon inheritance tax or federal estate tax purposes.

Â Â Â Â Â  (2) In all cases, further compensation as is just and reasonable may be allowed by the court for any extraordinary and unusual services not ordinarily required of a personal representative in the performance of duties as a personal representative.

Â Â Â Â Â  (3) When a decedent by will has made special provision for the compensation of a personal representative, the personal representative is not entitled to any other compensation for services unless prior to appointment the personal representative signs and files with the clerk of the court a written renunciation of the compensation provided by the will. [Formerly 117.680; 2005 c.126 Â§1]

Â Â Â Â Â  116.175 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.183 Expenses of personal representative; determination of attorney fees. (1) A personal representative shall be allowed in the settlement of the final account all necessary expenses incurred in the care, management and settlement of the estate, including reasonable fees of appraisers, attorneys and other qualified persons employed by the personal representative. A partial award of such expenses, including fees, may be allowed prior to settlement of the final account upon petition, showing that the final account reasonably cannot be filed at that time, and upon notice as directed by the court. An award of reasonable attorney fees under this section shall be made after consideration of the customary fees in the community for similar services, the time spent by counsel, counselÂs experience in such matters, the skill displayed by counsel, the excellence of the result obtained, any agreement as to fees which may exist between the personal representative and the counsel of the personal representative, the amount of responsibility assumed by counsel considering the total value of the estate, and such other factors as may be relevant. No single factor shall be controlling.

Â Â Â Â Â  (2) A personal representative who defends or prosecutes any proceeding in good faith and with just cause, whether successful or not, is entitled to receive from the estate necessary expenses and disbursements, including reasonable attorney fees, in the proceeding. [1969 c.591 Â§185; 1977 c.733 Â§1; 1987 c.518 Â§1]

Â Â Â Â Â  116.185 [Repealed by 1961 c.417 Â§2]

Â Â Â Â Â  116.186 [1961 c.417 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.193 Order of escheat. If it appears to the court, at any time after the expiration of four months after the date of the first publication of notice to interested persons, that there is no known person to take by descent the net intestate estate, the court shall order that the estate escheat to the State of Oregon and that the whole of the estate, after payment of claims, taxes and expenses of administration, be distributed to the Department of State Lands. There shall be no further proceeding in the administration of the estate, and the estate shall summarily be closed. [1969 c.591 Â§186]

Â Â Â Â Â  116.195 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.203 Disposition of unclaimed assets. If a report filed in the estate proceeding by the personal representative not less than 30 days after the date of entry of the judgment of distribution shows that payment or delivery of property in the possession of the personal representative or under the control of the personal representative cannot be made to a distributee entitled thereto, either because the distributee refuses to accept the property or because the distributee cannot be found, the court may direct the personal representative to pay or deliver the property to the Department of State Lands, to be placed in the escheat funds of the state. The personal representative shall take the receipt of the Department of State Lands stating from whom the property was received, a description of the property and the name of the person entitled to the property. The person entitled thereto may apply for and recover the property in the manner provided for recovery of escheat funds. [1969 c.591 Â§187; 2003 c.576 Â§378]

Â Â Â Â Â  116.213 Discharge of personal representative. Upon the filing of receipts or other evidence satisfactory to the court that distribution has been made as ordered in the general judgment, the court shall enter a supplemental judgment of discharge. Except as provided in ORS 115.004, the discharge so entered operates as a release of the personal representative from further duties and as a bar to any action against the personal representative and the surety of the personal representative. The court may, in its discretion and upon such terms as may be just, within one year after entry of the supplemental judgment of discharge, permit an action to be brought against the personal representative and the surety of the personal representative if the supplemental judgment of discharge was taken through fraud or misrepresentation of the personal representative or the surety of the personal representative or through the mistake, inadvertence, surprise or excusable neglect of the claimant. [1969 c.591 Â§188; 1989 c.229 Â§9; 2003 c.576 Â§379]

Â Â Â Â Â  116.223 Recording of personal representativeÂs deed in other counties. The personal representative shall cause to be recorded in the deed records of any county in which real property belonging to the estate is situated, a personal representativeÂs deed executed in the manner required by ORS chapter 93. The execution of the personal representativeÂs deed shall not place the personal representative in the chain of title to the property so conveyed unless the personal representative is also an heir, devisee or claiming successor to the property conveyed. [1969 c.591 Â§189; 1991 c.191 Â§1]

Â Â Â Â Â  116.233 Reopening estate of decedent. Upon the petition of any interested person, the court, with such notice as it may prescribe, may order the estate of a decedent reopened if other property is discovered, if any necessary act remains unperformed or for any other proper cause appearing to the court. The court may reappoint the former personal representative, or appoint another personal representative, to administer any additional property or to perform such other acts as are considered necessary. The provisions of law as to original administration apply, in so far as applicable, to accomplish the purpose for which the estate is reopened, but a claim that already is adjudicated or barred may not be asserted in the reopened administration. [1969 c.591 Â§190]

Â Â Â Â Â  116.243 Reports by court clerks, county clerks or court administrators to Department of State Lands. A court clerk of any county in which the county court has judicial functions, the clerk of any county court that has jurisdiction over probate matters under ORS 111.075 or a court administrator, upon request, shall furnish to an estate administrator of the Department of State Lands appointed under ORS 113.235 the titles of estates of decedents that have remained open for more than three years and in which no heirs, or only persons whose right to inherit the proceeds thereof is being contested, have appeared to claim the estate. [1969 c.591 Â§191; 1991 c.230 Â§24; 1991 c.790 Â§9a; 2003 c.395 Â§17]

Â Â Â Â Â  116.253 Recovery of escheated property. (1) Within 10 years after the death of a decedent whose estate escheated in whole or in part to the state, or within eight years after the entry of a judgment or order escheating property of an estate to the state, a claim may be made for the property escheated, or the proceeds thereof, by or on behalf of a person not having actual knowledge of the escheat or by or on behalf of a person who at the time of the escheat was unable to prove entitlement to the escheated property.

Â Â Â Â Â  (2) The claim shall be made by a petition filed with the Director of the Department of State Lands. The claim is considered a contested case as provided in ORS 183.310 and there is the right of judicial review as provided in ORS 183.480. The petition must include a declaration under penalty of perjury in the form required by ORCP 1 E and shall state:

Â Â Â Â Â  (a) The age and place of residence of the claimant by whom or on whose behalf the petition is filed;

Â Â Â Â Â  (b) That the claimant lawfully is entitled to the property or proceeds, briefly describing the property or proceeds;

Â Â Â Â Â  (c) That at the time the property escheated to the state the claimant had no knowledge or notice thereof or was unable to prove entitlement to the escheated property and has subsequently acquired new evidence of that entitlement;

Â Â Â Â Â  (d) That the claimant claims the property or proceeds as an heir or devisee or as the personal representative of the estate of an heir or devisee, setting forth the relationship, if any, of the claimant to the decedent who at the time of death was the owner;

Â Â Â Â Â  (e) That 10 years have not elapsed since the death of the decedent, or that eight years have not elapsed since the entry of the judgment or order escheating the property to the state; and

Â Â Â Â Â  (f) If the petition is not filed by the claimant, the status of the petitioner.

Â Â Â Â Â  (3) If it is determined that the claimant is entitled to the property or the proceeds thereof, the Director of the Department of State Lands shall deliver the property to the petitioner, subject to and charged with any tax on the property and the costs and expenses of the state in connection therewith.

Â Â Â Â Â  (4) If the person whose property escheated or reverted to the state was at any time an inmate of a state institution in Oregon for persons with mental illness or mental retardation, the reasonable unpaid cost, as determined by the Department of Human Services, of the care and maintenance of the person while a ward of the institution, regardless of when the cost was incurred, may be deducted from, or, if necessary, be offset in full against, the amount of the escheated property.

Â Â Â Â Â  (5) For the purposes of this section, the death of the decedent is presumed to have occurred on the date shown in the decedentÂs death certificate or in any other similar document issued by the jurisdiction in which the death occurred or issued by an agency of the federal government. [Formerly 120.130; 2003 c.395 Â§18; 2003 c.576 Â§380a; 2007 c.70 Â§23; 2007 c.284 Â§3]

Â Â Â Â Â  Note: See note under 116.083.

Â Â Â Â Â  116.263 Payment of debt and delivery of property to foreign personal representative without local administration. (1) Three months or more after the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession of personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may make payment of the indebtedness, in whole or in part, or deliver the personal property or the instrument evidencing the debt, obligation, stock or chose in action to the foreign personal representative of the nonresident decedent, upon an affidavit made by or on behalf of the foreign personal representative stating:

Â Â Â Â Â  (a) The date of the death of the nonresident decedent;

Â Â Â Â Â  (b) That no local administration or application therefor is pending in this state; and

Â Â Â Â Â  (c) That the foreign personal representative is entitled to payment or delivery.

Â Â Â Â Â  (2) Payment or delivery made in good faith on the basis of the affidavit is a discharge of the debtor or person having possession of the personal property.

Â Â Â Â Â  (3) Payment or delivery may not be made under this section if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the foreign personal representative. [1969 c.591 Â§193; 1987 c.646 Â§3]

APPORTIONMENT OF ESTATE TAXES

Â Â Â Â Â  116.303 Definitions for ORS 116.303 to 116.383. As used in ORS 116.303 to 116.383:

Â Â Â Â Â  (1) ÂEstateÂ means the gross estate of a decedent as determined for the purpose of federal estate tax and the inheritance tax payable to this state under ORS 118.005 to 118.840.

Â Â Â Â Â  (2) ÂPersonÂ means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency or local governmental agency.

Â Â Â Â Â  (3) ÂPerson interested in the estateÂ means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedentÂs estate. It includes a personal representative, guardian, conservator or trustee.

Â Â Â Â Â  (4) ÂStateÂ means any state, territory or possession of the
United States
, the
District of Columbia
or the
Commonwealth
of
Puerto Rico
.

Â Â Â Â Â  (5) ÂTaxÂ means the federal estate tax and the inheritance tax payable to this state under ORS 118.005 to 118.840, and interest and penalties imposed in addition to the tax. [1969 c.591 Â§194; 1977 c.666 Â§32]

Â Â Â Â Â  116.305 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.313 Apportionment among interested persons; valuations; testamentary apportionment. Unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment shall be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax shall be used for that purpose. In the event the decedentÂs will directs a method of apportionment of tax different from the method described in ORS 116.303 to 116.383, the method described in the will shall control. A mere testamentary direction to pay debts, charges, taxes or expenses of administration shall not be considered a direction against apportionment of estate taxes. [1969 c.591 Â§195; 1973 c.506 Â§38]

Â Â Â Â Â  116.315 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.323 Apportionment proceedings; equitable apportionment; penalties and interest; court determination. (1) The court in which the administration of the estate is proceeding may on petition for the purpose determine the apportionment of the tax.

Â Â Â Â Â  (2) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in ORS 116.313 because of special circumstances, it may direct apportionment thereof in the manner it finds equitable.

Â Â Â Â Â  (3) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the personal representative, the court may charge the personal representative with the amount of the assessed penalties and interest.

Â Â Â Â Â  (4) In any suit or judicial proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with ORS 116.303 to 116.383, the determination of the probate court in respect thereto is prima facie correct. [1969 c.591 Â§196]

Â Â Â Â Â  116.325 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.333 Withholding of tax; recovery from distributee; bond of distributee. (1) The personal representative or other person who is in possession of the property of the decedent and who is required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to the person, the amount of tax attributable to the interest of the person. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with ORS 116.303 to 116.383.

Â Â Â Â Â  (2) If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative. [1969 c.591 Â§197]

Â Â Â Â Â  116.335 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.343 Allowances for exemptions, deductions and credits. (1) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and any deductions and credits allowed by the law imposing the tax.

Â Â Â Â Â  (2) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purpose of the gift inures to the benefit of the person bearing that relationship or receiving the gift, except that when an interest is subject to a prior present interest that is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

Â Â Â Â Â  (3) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or the estate of the decedent inures to the proportionate benefit of all persons liable to apportionment.

Â Â Â Â Â  (4) Any credit for inheritance, succession or estate taxes or taxes in the nature thereof in respect to property or interests includable in the estate inures to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in proportion as, the credit reduces the tax.

Â Â Â Â Â  (5) To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar gift or bequest does not constitute an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in ORS 116.313, and to that extent no apportionment shall be made against the property. This subsection does not apply to any case in which the result will be to deprive the estate of a deduction otherwise allowable under section 2053 (d) of the Internal Revenue Code (26 U.S.C. 2053 (d)) relating to deduction for state death taxes on transfers for public, charitable or religious uses. [1969 c.591 Â§198; 2005 c.22 Â§96]

Â Â Â Â Â  116.353 Income interests; life or temporary interests; charging corpus. No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder. [1969 c.591 Â§199]

Â Â Â Â Â  116.363 Proceedings for recovery of tax; liability of personal representative; apportionment of amount not recovered. Neither the personal representative nor other person required to pay the tax is under any duty to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to that person until the expiration of three months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the suit or proceeding within a reasonable time after the three-month period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment. [1969 c.591 Â§200]

Â Â Â Â Â  116.373 Foreign personal representatives and estates. A personal representative acting in another state or a person required to pay the tax who is domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedentÂs estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedentÂs estate in the other state is prima facie correct. [1969 c.591 Â§201]

Â Â Â Â Â  116.383 Construction. ORS 116.303 to 116.383 embody the Uniform Estate Tax Apportionment Act and shall be construed to effectuate its general purpose to make uniform the law of those states which enact it. [1969 c.591 Â§202]

Â Â Â Â Â  116.405 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.410 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.415 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.420 [Amended by 1957 c.364 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.425 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.430 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.435 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.440 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.445 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.450 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.455 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.460 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.465 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.505 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.510 [Amended by 1957 c.410 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.515 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.525 [Amended by 1957 c.410 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.530 [Amended by 1957 c.410 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.535 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.540 [Amended by 1957 c.410 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.545 [Amended by 1957 c.410 Â§5; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.550 [Amended by 1969 c.198 Â§57; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.555 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.560 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.565 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.570 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.575 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.580 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.585 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.590 [Amended by 1955 c.444 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.595 [Amended by 1955 c.444 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.705 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.710 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.715 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.720 [Amended by 1955 c.149 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.725 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.730 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.735 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.740 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.745 [Amended by 1963 c.417 Â§6; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.750 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.755 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.760 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.765 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.770 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.775 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.780 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.785 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.790 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.795 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.800 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.805 [Amended by 1965 c.504 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.810 [Repealed by 1965 c.399 Â§1 (116.811 enacted in lieu of 116.810)]

Â Â Â Â Â  116.811 [1965 c.399 Â§2 (enacted in lieu of 116.810); repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.815 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.820 [Amended by 1953 c.350 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.825 [Amended by 1963 c.417 Â§11; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.830 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.835 [Subsection (1) enacted as 1903 p.133 Â§2; subsection (2) enacted as 1907 c.175; subsection (3) enacted as 1917 c.114 Â§2; subsection (4) enacted as 1943 c.26; 1969 c.591 Â§133; renumbered 114.365]

Â Â Â Â Â  116.840 [1963 c.417 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.850 [1963 c.417 Â§4; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.860 [1963 c.417 Â§5; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.870 [1963 c.417 Â§7; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.880 [1963 c.417 Â§8; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.890 [1963 c.417 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.900 [1963 c.417 Â§10; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  116.990 [Repealed by 1969 c.591 Â§305]

_______________



Chapter 117

Chapter 117 Â Estates of Absentees

2007 EDITION

ESTATES OF ABSENTEES

PROBATE LAW

117.005Â Â Â Â  Petition for administration of estate of absentee

117.015Â Â Â Â  Setting date of hearing on petition; notice of hearing

117.025Â Â Â Â  Appointment of person to represent absentee; directing search

117.035Â Â Â Â  Hearing on petition

117.045Â Â Â Â  Effect of finding of death

117.055Â Â Â Â  Procedure for administering estate

117.065Â Â Â Â  Revocation of letters; proceedings upon revocation

117.075Â Â Â Â  Rights of absentee

117.085Â Â Â Â  Substitution of parties

117.095Â Â Â Â  Costs, expenses and charges

Â Â Â Â Â  117.005 Petition for administration of estate of absentee. Administration may be had upon the estate of an absentee. A petition for administration shall state, in addition to the information required by ORS 113.035:

Â Â Â Â Â  (1) Whether the absentee, when last heard from, was a resident or nonresident of this state.

Â Â Â Â Â  (2) The address of the absentee at the last-known domicile of the absentee.

Â Â Â Â Â  (3)(a) That, to the best knowledge of the petitioner and after diligent search, the whereabouts of the absentee is and has been unknown for a period stated of not less than one year, and that the petitioner has reason to believe and believes the absentee is dead;

Â Â Â Â Â  (b) That the death of the absentee at the time, location and in the circumstances stated in the petition is probable, and that the fact of death is in doubt solely by reason of the failure to find or identify the remains of the absentee; or

Â Â Â Â Â  (c) That there is a presumption that the absentee is dead under the provisions of ORS 176.740. [1969 c.591 Â§203; 2003 c.560 Â§2]

Â Â Â Â Â  117.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.015 Setting date of hearing on petition; notice of hearing. (1) Upon the filing of a petition under ORS 117.005, the clerk of the court shall set a date for hearing not less than 30 days after the date of filing the petition, unless the court sets an earlier date. A copy of the notice of the hearing shall be sent:

Â Â Â Â Â  (a) To the absentee at the last-known address of the absentee by registered mail or by certified mail with return receipt.

Â Â Â Â Â  (b) By ordinary mail to the devisees and heirs named in the petition.

Â Â Â Â Â  (2) The court may order that additional notice of the hearing be given by publication or by other means. Proof of mailing or other notice shall be made by the petitioner and filed in the proceeding. [1969 c.591 Â§204; 1973 c.506 Â§39; 1991 c.249 Â§15; 2007 c.284 Â§14]

Â Â Â Â Â  Note: Section 15, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. Section 7 of this 2007 Act [111.218] and the amendments to ORS 111.215, 113.045, 113.145, 113.155, 115.003, 116.093 and 117.015 by sections 8 to 14 of this 2007 Act apply only to proofs filed in probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§15]

Â Â Â Â Â  117.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.025 Appointment of person to represent absentee; directing search. The court may appoint some disinterested person as guardian ad litem to appear for the absentee at the hearing on the petition. The court may direct the petitioner or the guardian ad litem to make search for the absentee in any manner the court considers advisable, including any or all of the following methods:

Â Â Â Â Â  (1) By inserting in one or more suitable publications a notice requesting information from any person having knowledge of the whereabouts of the absentee.

Â Â Â Â Â  (2) By notifying officers of justice and public welfare agencies in appropriate locations of the disappearance of the absentee.

Â Â Â Â Â  (3) By engaging the services of an investigation agency. [1969 c.591 Â§205]

Â Â Â Â Â  117.030 [Amended by 1959 c.638 Â§11; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.035 Hearing on petition. Upon the hearing on the petition the court shall determine whether the absentee has died and if so, the date of death and whether the absentee died testate or intestate. Upon finding that the absentee has died, the court shall grant letters accordingly, or, in the absence of that finding, may deny the petition. An appeal may be taken from the order of the court. [1969 c.591 Â§206]

Â Â Â Â Â  117.045 Effect of finding of death. The finding of the court that the absentee has died is conclusive as to the estate of the absentee only if:

Â Â Â Â Â  (1) Notice of the hearing on the petition was given as required by ORS 117.015; and

Â Â Â Â Â  (2) The court finds that diligent search for the absentee was made. [1969 c.591 Â§207]

Â Â Â Â Â  117.055 Procedure for administering estate. Upon the entry of the order of the court finding that the absentee has died and granting letters, administration of the estate of the absentee, whether testate or intestate, shall proceed as provided for the estates of other decedents, except as otherwise provided in this chapter. [1969 c.591 Â§208]

Â Â Â Â Â  117.065 Revocation of letters; proceedings upon revocation. Upon proof that the absentee is alive, letters theretofore granted shall be revoked. Acts of the personal representative before revocation of letters are as valid as though the letters had not been revoked, but after revocation the personal representative has no further power in the capacity of personal representative except as provided in this section. The personal representative shall pay claims allowed and proved. Within 30 days after letters are revoked under this section, the personal representative must file an account of administration for the period of time before revocation of letters and transfer any property in the possession of the personal representative to the person for whose estate the personal representative acted or to the authorized agent of that person. [1969 c.591 Â§209; 1999 c.592 Â§3]

Â Â Â Â Â  117.075 Rights of absentee. (1) If property of the absentee has been sold by the personal representative, the absentee has no right, title or interest in or to the property sold, but only to the proceeds realized therefrom or so much thereof as may remain in the possession of the personal representative upon the closing of the estate.

Â Â Â Â Â  (2) The absentee, for a period of five years after distribution of the estate, has a right to recover from the distributees any of the estate or proceeds of the estate of the absentee that remain in their possession, but there is no right of recovery from purchasers of property sold by the distributees. [1969 c.591 Â§210]

Â Â Â Â Â  117.085 Substitution of parties. After revocation of letters the absentee may be substituted as plaintiff in actions brought by the personal representative. The absentee may be substituted as defendant, upon application by the absentee or application by the plaintiff, in actions brought against the personal representative. [1969 c.591 Â§211]

Â Â Â Â Â  117.095 Costs, expenses and charges. The costs, expenses and charges attending the granting of letters and their revocation shall be paid out of the estate of the absentee. If the petition for administration is not granted, the petitioner shall pay the costs, expenses and charges. [1969 c.591 Â§212]

Â Â Â Â Â  117.110 [Amended by 1953 c.441 Â§3; 1955 c.597 Â§1; 1959 c.652 Â§21; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.315 [1955 c.183 Â§2; 1957 c.662 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.350 [Amended by 1957 c.363 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.360 [Repealed by 1957 c.363 Â§2 (117.361 enacted in lieu of 117.360)]

Â Â Â Â Â  117.361 [1957 c.363 Â§3 (enacted in lieu of 117.360); repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.370 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.380 [Amended by 1959 c.638 Â§12; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.390 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.510 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.520 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.530 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.540 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.550 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.560 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.610 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.612 [1961 c.515 Â§1; 1965 c.514 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.615 [1959 c.62 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.630 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.640 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.650 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.660 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.680 [Amended by 1969 c.591 Â§184; renumbered 116.173]

Â Â Â Â Â  117.690 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  117.710 [1965 c.345 Â§1; repealed by 1969 c.591 Â§305]

_______________



Chapter 118

Chapter 118 Â Inheritance Tax

2007 EDITION

INHERITANCE TAX

PROBATE LAW

GENERAL PROVISIONS

118.005Â Â Â Â  Definitions for ORS 118.005 to 118.840

118.007Â Â Â Â  Connection to federal law; meaning of terms

118.009Â Â Â Â  Legislative findings

118.010Â Â Â Â  Imposition and amount of tax in general; out-of-state property; nonresident decedents; rules

118.013Â Â Â Â  Taxable estate adjustment for
Oregon
special marital property; rules

118.016Â Â Â Â
Oregon
special marital property election; rules; form

118.019Â Â Â Â  Gross estate of surviving spouse;
Oregon
special marital property adjustment

118.100Â Â Â Â  Time for paying tax; refunds; effects of change in federal estate tax return or special valuation disqualification

118.120Â Â Â Â  Qualified family-owned business interests; additional tax

118.140Â Â Â Â  Exclusion of value of natural resource or commercial fishing property from gross estate; rules

118.160Â Â Â Â  When tax return is required; lists of property transfers and other data

118.171Â Â Â Â  Application of ORS chapter 305

LIEN; PAYMENT; COMPROMISE OF TAX

118.210Â Â Â Â  Liability for tax

118.220Â Â Â Â  When tax accrues and is payable

118.225Â Â Â Â  Extension of time for payment

118.230Â Â Â Â  Lien of tax; liability for payment; assessment and collection of taxes

118.240Â Â Â Â  Delivery of property prior to collection of tax by personal representative or trustee prohibited

118.250Â Â Â Â  To whom tax payable; issuing receipts

118.260Â Â Â Â  Penalties for delinquency; failure to file and fraud; interest; deposit where tax not determined

118.270Â Â Â Â  Property from which tax is collectible

118.280Â Â Â Â  Power to sell for payment of tax; tax lien transferred to proceeds when property of estate sold or mortgaged

118.290Â Â Â Â  Duty of recipient when legacy payable out of property; legacy for limited period

118.300Â Â Â Â  Deferred payment election; bond or letter of credit

118.310Â Â Â Â  Transfer of stock or obligations by foreign representative or trustee; payment of tax prior to transfer

118.350Â Â Â Â  Compromise and compounding tax; approval by court; proceedings in case of actions or suits involving title to real property

ADMINISTRATION OF INHERITANCE TAX ACT

118.410Â Â Â Â  Jurisdiction of tax cases

118.470Â Â Â Â  Representative or trustee to furnish additional reports on demand

118.510Â Â Â Â  Disposition of revenues

118.525Â Â Â Â  Disclosure of return information

118.535Â Â Â Â  Appraisal by department; costs

ENFORCEMENT OF FOREIGN DEATH TAXES

118.810Â Â Â Â  Application, construction and definition

118.820Â Â Â Â  Duty to file proof of death taxes due domiciliary state of nonresident decedent

118.830Â Â Â Â  Form and requisites of proof; petition for accounting by tax officials of domiciliary state

118.840Â Â Â Â  Final accounting or discharge of executor or administrator

DISPUTES RESPECTING DOMICILE OF DECEDENT

118.855Â Â Â Â  Definitions for ORS 118.855 to 118.880

118.860Â Â Â Â  Election to invoke provisions of ORS 118.855 to 118.880 where dispute exists as to domicile of decedent for purpose of death taxes

118.865Â Â Â Â  Settlement agreement fixing amount of taxes due each state involved in dispute

118.870Â Â Â Â  Arbitration procedure

118.875Â Â Â Â  Limit on amount of interest and penalties

118.880Â Â Â Â  Reciprocal statutes required in other states; resolving conflicts between statutes

PENALTIES

118.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  118.005 Definitions for ORS 118.005 to 118.840. As used in ORS 118.005 to 118.840, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeneficiaryÂ means the recipient of a beneficial interest in property or the income therefrom transferred in a manner taxable under ORS 118.005 to 118.840.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Revenue.

Â Â Â Â Â  (4) ÂExecutorÂ means the executor, administrator, personal representative, fiduciary, or custodian of property of the decedent, or, if there is no executor, administrator, fiduciary or custodian appointed, qualified and acting, then any person who is in the actual or constructive possession of any property includable in the estate of the decedent for inheritance tax purposes whether or not such estate is subject to administration.

Â Â Â Â Â  (5) ÂGross estateÂ has the meaning given that term in section 2031 of the Internal Revenue Code.

Â Â Â Â Â  (6) ÂNonresident decedentÂ means an individual who is domiciled outside of
Oregon
at the time of death.

Â Â Â Â Â  (7) ÂPassesÂ includes any case where for the purposes of ORS 118.005 to 118.840 a taxable transfer takes place or is deemed to take place.

Â Â Â Â Â  (8) ÂPersonal representativeÂ means personal representative as defined in ORS 111.005.

Â Â Â Â Â  (9) ÂResident decedentÂ means an individual who is domiciled in
Oregon
at the time of death.

Â Â Â Â Â  (10) ÂTransferÂ or Âtransfer of propertyÂ means a transfer that is subject to the federal estate tax imposed under subtitle B, chapter 11 of the Internal Revenue Code. [1959 c.418 Â§7; 1969 c.520 Â§23; 1971 c.567 Â§4; 1973 c.344 Â§1; 1975 c.762 Â§1; 1977 c.666 Â§1; 1997 c.99 Â§6]

Â Â Â Â Â  118.007 Connection to federal law; meaning of terms. Any term used in ORS 118.005 to 118.840 has the same meaning as when used in a comparable context in the laws of the federal Internal Revenue Code relating to federal estate taxes, unless a different meaning is clearly required or the term is specifically defined in ORS 118.005 to 118.840. Any reference in ORS 118.005 to 118.840 to the Internal Revenue Code means the federal Internal Revenue Code as amended and in effect on December 31, 2000, except where the Legislative Assembly has specifically provided otherwise. [2003 c.806 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 806, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 3. (1) Section 2 of this 2003 Act [118.007] applies to decedents dying on or after January 1, 1998, and to inheritance taxes imposed on transfers of property occurring due to decedents dying on or after January 1, 1998.

Â Â Â Â Â  (2) Except where the Legislative Assembly has provided otherwise, the effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Taxpayer Relief Act of 1997 (P.L. 105-34) and the Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), apply for purposes of ORS 118.005 to 118.840, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law. [2003 c.806 Â§3]

Â Â Â Â Â  118.009 Legislative findings. The Legislative Assembly finds that significant recent changes have been made in federal estate tax laws. The Legislative Assembly further finds that an unintended consequence of these federal law changes has been to create difficulties in the administration and enforcement of the
Oregon
inheritance tax. The Legislative Assembly declares that ORS 118.007 and section 3, chapter 806, Oregon Laws 2003, and the amendments to ORS 118.010, 118.160 and 118.230 by sections 6, 7 and 8, chapter 806, Oregon Laws 2003, are needed to ensure that the level of tax compliance with the Oregon inheritance tax is at the level that Oregonians expect from a fair and balanced tax system. [2003 c.806 Â§1a]

Â Â Â Â Â  118.010 Imposition and amount of tax in general; out-of-state property; nonresident decedents; rules. (1) A tax is imposed upon a transfer of property and any interest therein, within the jurisdiction of the state, whether belonging to the inhabitants of this state or not, which passes to or vests in any person or persons, or any body or bodies politic or corporate, in trust or otherwise, or by reason whereof any person or body politic or corporate shall become beneficially entitled, in possession or expectation, to any property or interest therein or income thereof.

Â Â Â Â Â  (2) The tax imposed under this section shall equal the maximum amount of the state death tax credit allowable against the federal estate tax under section 2011 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a resident decedent owning property outside of the jurisdiction of this state at the time of death, the tax imposed under this section shall be the amount determined under subsection (2) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the appraised value of the decedentÂs real property located in
Oregon
, tangible personal property located in
Oregon
and intangible personal property located both in and outside of
Oregon
. The denominator of the ratio shall be the total appraised value of the decedentÂs gross estate.

Â Â Â Â Â  (4)(a) In the case of a nonresident decedent owning property within the jurisdiction of this state at the time of death, the tax imposed under this section shall be the amount determined under subsection (2) of this section multiplied by a ratio. The numerator of the ratio shall be the sum of the appraised value of the decedentÂs real property located in
Oregon
, tangible personal property located in
Oregon
and intangible personal property located in
Oregon
. The denominator shall be the total appraised value of the decedentÂs gross estate.

Â Â Â Â Â  (b) Intangible personal property of a nonresident decedent shall not be included in the numerator of the ratio used to determine the tax under this subsection if a similar exemption is made by the laws of the state or country of the decedentÂs residence in favor of residents of this state.

Â Â Â Â Â  (5) In the case of decedents dying before January 1, 2003, if federal estate tax credits other than the state death tax credit result in no federal estate tax, no tax shall be imposed under this section.

Â Â Â Â Â  (6) Payment, in whole or in part, of inheritance and estate taxes from funds of an estate or trust on any benefit subject to tax under ORS 118.005 to 118.840 is not to be considered as a further taxable benefit, when such payment is directed by decedentÂs will or by a trust agreement.

Â Â Â Â Â  (7) If the federal taxable estate is determined by making an election under section 2032 or 2056 of the Internal Revenue Code or another provision of the Internal Revenue Code, or if a federal estate tax return is not required under the Internal Revenue Code, the Department of Revenue may adopt rules providing for a separate election for state inheritance tax purposes. [Amended by 1955 c.727 Â§1; 1959 c.418 Â§1; 1965 c.470 Â§1; 1969 c.591 Â§213; 1975 c.685 Â§3; 1977 c.666 Â§2; 1997 c.99 Â§7; 2003 c.806 Â§6]

Â Â Â Â Â  118.013 Taxable estate adjustment for
Oregon
special marital property; rules. (1) For purposes of computing the tax imposed under ORS 118.010, the taxable estate to be used for computing the maximum amount of the state death tax credit allowable under section 2011 of the Internal Revenue Code shall be the taxable estate determined for federal estate tax purposes, reduced by the value on the date of death of the decedent of all Oregon special marital property in the estate.

Â Â Â Â Â  (2)
Oregon
special marital property consists of any trust or other property interest, or a portion of a trust or property interest:

Â Â Â Â Â  (a) In which principal or income may be accumulated or distributed to or for the benefit of only the surviving spouse of the decedent during the lifetime of the surviving spouse;

Â Â Â Â Â  (b) In which a person may not transfer or exercise a power to appoint any part of the trust or other property interest to a person other than the surviving spouse during the lifetime of the surviving spouse; and

Â Â Â Â Â  (c) For which the executor of the estate of the decedent has made the election described in ORS 118.016 (1).

Â Â Â Â Â  (3) If a trust or other property interest would qualify as Oregon special marital property under subsection (2) of this section except that the trust or other property interest allows principal or income to be distributed to other persons in addition to the surviving spouse, the executor may elect to set aside a share of the trust or other property interest as a separate share of the trust or property interest or as a separate trust, which shall qualify as Oregon special marital property if:

Â Â Â Â Â  (a) The executor makes the election described in ORS 118.016 (1);

Â Â Â Â Â  (b) Each beneficiary who is living at the time the election is made and who may be entitled to a distribution from the share during the lifetime of the surviving spouse makes the election described in ORS 118.016 (2);

Â Â Â Â Â  (c) The surviving spouse makes the election described in ORS 118.016 (2); and

Â Â Â Â Â  (d) All elections are attached to the inheritance tax return filed with respect to the estate of the decedent, or are filed or maintained as records as otherwise prescribed by the Department of Revenue by rule. [2005 c.124 Â§2]

Â Â Â Â Â  118.016
Oregon
special marital property election; rules; form. (1) The executor of an estate containing property that the executor seeks to qualify as
Oregon
special marital property under ORS 118.013 shall make an election under this subsection in order for the property to be
Oregon
special marital property. The election shall be made:

Â Â Â Â Â  (a) By attaching a statement to the inheritance tax return for the estate of the decedent that identifies the trust or other property interest that constitutes Oregon special marital property and that affirms that the identified property meets the requirements of Oregon special marital property under ORS 118.013 and will be administered as required under ORS 118.013; or

Â Â Â Â Â  (b) In such other manner as the Department of Revenue prescribes by rule.

Â Â Â Â Â  (2) For a trust or other property interest described in ORS 118.013 (3), in order for any portion of the trust or other property interest to be Oregon special marital property, in addition to the election of the executor described in subsection (1) of this section, the surviving spouse and each beneficiary who is living at the time of the election and who may be eligible for a distribution from the trust or other property interest during the lifetime of the surviving spouse shall make an election and written consent that is in substantially the following form:

______________________________________________________________________________

CONSENT TO ESTABLISHMENT OF

OREGON
SPECIAL MARITAL PROPERTY

Â Â Â Â Â  (a) ELECTION TO BE SIGNED BY ALL BENEFICIARIES EXCEPT THE SURVIVING SPOUSE: Each of the undersigned acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify for the Oregon special marital property election in accordance with ORS 118.013, for the primary purpose of reducing or eliminating the Oregon inheritance tax due on the estate of ____________ (name of decedent). The undersigned together with the surviving spouse constitute all of the persons living on the date of this election who may be entitled to a distribution during the lifetime of the surviving spouse from the ___________ (name of trust or other property interest). Each of the undersigned, both on behalf of the undersigned and on behalf of the unborn lineal descendants of the undersigned, irrevocably agrees to release all rights to distributions from the
Oregon
special marital property during the lifetime of the surviving spouse. Each of the undersigned agrees that all other provisions of the _________ (name of trust or other property interest) shall remain in effect and that, upon the death of the surviving spouse, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: _________(beneficiary)

Signature of: _________(beneficiary)

Â Â Â Â Â  (b) ELECTION TO BE SIGNED BY THE SURVIVING SPOUSE: I am the surviving spouse of ____________ (name of decedent). I acknowledge and consent to a portion of the ____________ (name of trust or other property interest) being set aside as a separate share or trust in order to qualify as Oregon special marital property under ORS 118.013, for the primary purpose of reducing or eliminating the Oregon inheritance tax due on the estate of ____________ (name of decedent). I, together with all of the other individuals executing the election in accordance with ORS 118.013, constitute all of the persons living on the date of this election who may be entitled to a distribution from the
Oregon
special marital property to which this election applies and who might be entitled to a distribution during my lifetime. I agree that all other terms, conditions and provisions that apply to the ____________ (name of trust or other property interest) shall apply to the Oregon special marital property to which this election applies, and that upon my death, any remaining Oregon special marital property shall be distributed as otherwise provided in the trust or other property interest.

Signature of: ____________

(surviving spouse)

Â Â Â Â Â  SUBSCRIBED AND SWORN TO before me this _____ day of _____, 2_____.

_______________

Notary Public of
Oregon

My commission expires: _________

______________________________________________________________________________

Â Â Â Â Â  (3) Elections made under this section are irrevocable.

Â Â Â Â Â  (4) The custodial parent or court appointed guardian of a minor beneficiary may sign the election on behalf of the minor beneficiary and the unborn lineal descendents of the minor beneficiary. [2005 c.124 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 124, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. (1) An Oregon inheritance tax return that is filed with respect to a death occurring on or after January 1, 2002, and before the effective date of this 2005 Act [November 4, 2005], may be amended to make the elections described in sections 2 [118.013] and 3 [118.016] of this 2005 Act on or before the later of:

Â Â Â Â Â  (a) December 31, 2006; or

Â Â Â Â Â  (b) The deadline otherwise prescribed by law for the filing of an amended inheritance tax return.

Â Â Â Â Â  (2) An inheritance tax return that is originally filed on or after the effective date of this 2005 Act may be amended to make the elections described in sections 2 and 3 of this 2005 Act as otherwise prescribed by law.

Â Â Â Â Â  (3)(a) If a refund is made as the result of the filing of an amended return that is allowable because of the date for filing amended returns under subsection (1)(a) of this section, the refund may not bear interest, unless the refund is made on or after March 1, 2007.

Â Â Â Â Â  (b) A refund described in paragraph (a) of this subsection that is made on or after March 1, 2007, and attributable to the elections described in sections 2 and 3 of this 2005 Act shall bear interest as prescribed in ORS 305.220, for the period beginning March 1, 2007, and ending on the date the refund is made.

Â Â Â Â Â  (4) Once made, an election described in sections 2 and 3 of this 2005 Act is irrevocable. [2005 c.124 Â§5]

Â Â Â Â Â  118.019 Gross estate of surviving spouse;
Oregon
special marital property adjustment. For purposes of computing the tax imposed under ORS 118.010, the gross estate of a decedent who was a surviving spouse with respect to property that is
Oregon
special marital property under ORS 118.013 shall include the
Oregon
special marital property, valued as of the date of death of the surviving spouse. [2005 c.124 Â§4]

Â Â Â Â Â  118.020 [Amended by 1961 c.455 Â§1; 1963 c.135 Â§1; 1971 c.652 Â§1; 1973 c.793 Â§1; 1977 c.666 Â§3; 1987 c.293 Â§67; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.025 [1987 c.646 Â§12; 1989 c.625 Â§80; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.030 [Repealed by 1997 c.99 Â§24]

Â Â Â Â Â

Â Â Â Â Â  118.035 [1973 c.759 Â§2; 1975 c.685 Â§4; 1977 c.666 Â§4; 1989 c.224 Â§8; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.037 [1975 c.685 Â§2; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.040 [Amended by 1959 c.418 Â§2; 1977 c.666 Â§5; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.050 [Amended by 1955 c.727 Â§2; 1963 c.392 Â§1; 1967 c.485 Â§1; 1975 c.687 Â§1; 1977 c.666 Â§6; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.060 [Repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.070 [Amended by 1955 c.727 Â§3; 1959 c.418 Â§3; 1961 c.455 Â§2; 1963 c.283 Â§1; 1965 c.470 Â§2; 1969 c.493 Â§74; 1973 c.132 Â§1; 1973 c.299 Â§1; 1973 c.703 Â§1; 1975 c.762 Â§2; 1977 c.666 Â§7; 1983 c.632 Â§1; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.075 [1963 c.435 Â§6; 1969 c.493 Â§75; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.080 [Amended by 1959 c.418 Â§4; 1961 c.455 Â§3; 1973 c.703 Â§2; 1975 c.762 Â§3; 1977 c.666 Â§8; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.085 [1971 c.593 Â§2; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.090 [Amended by 1963 c.68 Â§1; 1977 c.666 Â§16; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.095 [1969 c.112 Â§1; repealed by 1977 c.666 Â§36]

Â Â Â Â Â  118.100 Time for paying tax; refunds; effects of change in federal estate tax return or special valuation disqualification. (1) The tax provided for in ORS 118.010 shall be paid to the Department of Revenue on the date the federal estate tax is payable. If interest is paid on federal estate tax installments resulting in a reduction of the federal estate tax, and the department determines, pursuant to an amended return or refund claim, that the amount of tax imposed by ORS 118.010 is less than the amount theretofore paid, the excess tax shall be refunded by the department with interest at the rate established by ORS 305.220 for each month or fraction thereof during a period beginning on the date the amended return or refund claim is filed to the time the refund is made.

Â Â Â Â Â  (2) If the amount of federal estate tax reported on a United States estate tax return is changed or corrected by the Internal Revenue Service or other competent authority, resulting in a change in the maximum state death tax credit allowable under the federal estate tax law, the executor shall report the change or correction in federal estate tax to the department. If the federal change or correction results in a reduction of the allowable state death tax credit, the report of the change or correction shall be treated by the department as a claim for refund pursuant to ORS 305.270 and, notwithstanding the limitations of ORS 305.270, shall be deemed timely if filed with the department within two years after the federal correction was made. If the change or correction results in an increase in the state death tax credit allowable on the federal estate tax return, the department may issue a notice of deficiency within two years after the federal change or correction was made or within two years after receiving a report of the federal change or correction, whichever is the later. Any executor filing an amended federal estate tax return shall also file an amended return with the department within 90 days thereafter.

Â Â Â Â Â  (3)(a) In the case of an estate that contains property that is valued under section 2032A of the Internal Revenue Code for federal estate tax purposes (relating to the valuation of certain farm or other property) and that ceases to qualify for valuation under section 2032A, an additional tax under ORS 118.005 to 118.840 shall be imposed. The additional tax shall equal the amount of any increase in the state death tax credit allowable under section 2011 of the Internal Revenue Code that is attributable to the change in the value of the estate resulting from the imposition of additional federal estate tax under section 2032A.

Â Â Â Â Â  (b) The department shall be notified of the disqualification of the property from valuation under section 2032A in the same time and manner as the federal Internal Revenue Service is notified of the disqualification.

Â Â Â Â Â  (c) The period for assessment of the tax imposed under this subsection, including any penalty or interest, shall be two years from the date on which the department receives the notice described in paragraph (b) of this subsection.

Â Â Â Â Â  (d) The other provisions of ORS 118.005 to 118.840 and ORS chapter 305 shall apply to the additional tax imposed under this subsection in the same manner in which those provisions apply to the tax imposed under ORS 118.010.

Â Â Â Â Â  (4) For purposes of this section, a change or correction of a
United States
estate tax return is deemed to be made on the date of the federal audit report.

Â Â Â Â Â  (5) The executor shall, upon request of the department, supply a copy of the
United States
estate tax return which the executor has filed or may file with the federal government, or a copy of any federal agentÂs report upon any audit or adjustment of the
United States
estate tax return. [Amended by 1959 c.418 Â§5; 1971 c.732 Â§1; 1973 c.703 Â§3; 1975 c.685 Â§6; 1977 c.666 Â§9; 1979 c.582 Â§1; 1987 c.646 Â§4; 1989 c.626 Â§1; 1997 c.99 Â§8]

Â Â Â Â Â  118.110 [Amended by 1953 c.704 Â§1; 1961 c.455 Â§4; 1973 c.268 Â§1; 1975 c.685 Â§5; 1977 c.666 Â§10; 1979 c.582 Â§2; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.120 Qualified family-owned business interests; additional tax. (1) In the case of an estate that contains a qualified family-owned business interest, an additional tax shall be imposed under ORS 118.005 to 118.840 if:

Â Â Â Â Â  (a) The value of the interest was originally taken as a deduction under section 2057(a) of the Internal Revenue Code in computing the value of the taxable estate for federal estate tax purposes; and

Â Â Â Â Â  (b) An additional federal estate tax is imposed with respect to the qualified family-owned business interest for the reasons stated in section 2057(f) of the Internal Revenue Code.

Â Â Â Â Â  (2)(a) The additional tax imposed under this section shall equal the amount of any allowable increase in the state death tax credit under section 2011 of the Internal Revenue Code if the applicable percentage of the family-owned business interest that is being disqualified under section 2057(f) of the Internal Revenue Code were added to the taxable estate for federal estate tax purposes.

Â Â Â Â Â  (b) The applicable percentage to be used in calculating the additional tax under this subsection shall equal the applicable percentage used in calculating the additional federal estate tax under section 2057(f)(2)(B) of the Internal Revenue Code.

Â Â Â Â Â  (3) The Department of Revenue must be notified of the qualified family-owned business interest being made subject to additional federal estate tax under section 2057(f) of the Internal Revenue Code at the same time and in the same manner as the Internal Revenue Service is notified of the additional federal tax.

Â Â Â Â Â  (4) The period for assessment of the additional tax imposed under this section, including any penalty or interest, shall be two years from the date on which the department receives the notice described in subsection (3) of this section.

Â Â Â Â Â  (5) The other provisions of ORS 118.005 to 118.840 and ORS chapter 305 shall apply to the additional tax imposed under this section in the same manner in which those provisions apply to the tax imposed under ORS 118.010. [1999 c.90 Â§27]

Â Â Â Â Â  118.140 Exclusion of value of natural resource or commercial fishing property from gross estate; rules. (1) As used in this section, Ânatural resource propertyÂ means real property, as defined in ORS 307.010, lawfully qualified, at the decedentÂs death, for designation as:

Â Â Â Â Â  (a) Farm use, as defined in ORS 308A.056, or as one or more farm use homesites, as defined in ORS 308A.250, related to that real property; or

Â Â Â Â Â  (b) Forestland, as defined in ORS 321.201, or as one or more forestland homesites, as defined in ORS 308A.250, related to that real property, not to exceed 5,000 acres.

Â Â Â Â Â  (2) For purposes of computing the tax imposed under ORS 118.010, the gross estate of a decedent may not include the value of:

Â Â Â Â Â  (a) Natural resource property, to the extent the value of natural resource property does not exceed $7.5 million; or

Â Â Â Â Â  (b) Property used in commercial fishing operations and any property used in processing or marketing of the product of those commercial fishing operations, to the extent the value of the property described in this paragraph does not exceed $7.5 million.

Â Â Â Â Â  (3) Subsection (2) of this section applies only if the property that is excluded from the value of the gross estate under subsection (2) of this section is transferred to:

Â Â Â Â Â  (a) The spouse of the decedent;

Â Â Â Â Â  (b) A natural or adopted child of the decedent;

Â Â Â Â Â  (c) A natural or adopted grandchild of the decedent;

Â Â Â Â Â  (d) A natural or adopted brother or sister of the decedent; or

Â Â Â Â Â  (e) A natural or adopted niece or nephew of the decedent.

Â Â Â Â Â  (4)(a) For each calendar year beginning on or after January 1, 2009, the Department of Revenue shall recompute the maximum excluded value of the gross estate provided for in subsection (2) of this section by the change in the cost of living, if any. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the 12 consecutive months ending January 1 of the calendar year prior to the calculation by the average U.S. City Average Consumer Price Index for the calendar year 2007.

Â Â Â Â Â  (B) Multiply $7.5 million by the indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum excluded value of the gross estate determined under paragraph (a) of this subsection is not a multiple of $500, the change shall be rounded to the nearest $500.

Â Â Â Â Â  (5)(a) If property initially excluded from the value of a gross estate as natural resource property under this section is not then used as natural resource property for at least five out of the eight calendar years following the decedentÂs death or is disposed of by the transferee other than by disposition to another family member who is eligible for the exclusion allowed under this section, an additional tax under ORS 118.005 to 118.840 shall be imposed.

Â Â Â Â Â  (b) The additional tax liability shall be an amount that is no greater than the amount of additional taxes that would have been due had the property been included in the gross estate, but at least the amount of such additional taxes multiplied by ((five minus the number of years the property was used as natural resource property) divided by five). The additional tax liability shall be apportioned to the estate for any time period prior to transfer and apportioned to the transferee for any time period thereafter.

Â Â Â Â Â  (c) Prior to the transfer of property treated as natural resource property under this section, the executor or the decedent shall notify the transferee of the potential for tax consequences to the transferee if the transferee fails to meet the conditions of paragraph (a) of this subsection. The transfereeÂs written acknowledgment of this notice shall be attached to the inheritance tax return.

Â Â Â Â Â  (6) The Department of Revenue shall adopt rules consistent with those adopted under section 2032A of the Internal Revenue Code, as that section was amended and in effect on December 31, 2006, to administer this section. [2007 c.843 Â§68]

Â Â Â Â Â  Note: Section 69, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 69. Section 68 of this 2007 Act [118.140] applies only to decedents who die on or after January 1, 2007. [2007 c.843 Â§69]

Â Â Â Â Â  118.150 [Formerly 118.640; 1971 c.652 Â§2; 1973 c.498 Â§1; 1975 c.762 Â§4; 1977 c.666 Â§11; 1985 c.761 Â§1; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.155 [1973 c.503 Â§13; 1975 c.762 Â§5; 1977 c.666 Â§11a; 1979 c.553 Â§12; 1981 c.804 Â§70; 1991 c.459 Â§341; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.160 When tax return is required; lists of property transfers and other data. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) An inheritance tax return is not required with respect to the estates of decedents dying on or after January 1, 1987, and before January 1, 2003, unless a federal estate tax return is required to be filed; and

Â Â Â Â Â  (b) An inheritance tax return is not required with respect to the estates of decedents dying on or after:

Â Â Â Â Â  (A) January 1, 2003, and before January 1, 2004, unless the value of the gross estate is $700,000 or more;

Â Â Â Â Â  (B) January 1, 2004, and before January 1, 2005, unless the value of the gross estate is $850,000 or more;

Â Â Â Â Â  (C) January 1, 2005, and before January 1, 2006, unless the value of the gross estate is $950,000 or more; or

Â Â Â Â Â  (D) January 1, 2006, unless the value of the gross estate is $1 million or more.

Â Â Â Â Â  (2) In every estate, whether or not subject to administration and whether or not a federal estate tax return is required to be filed, the executor shall at such times and in such manner as required by rules of the Department of Revenue, file with the department a return in a form provided by the department setting forth a list and description of all transfers of property, in trust or otherwise, made by the decedent in the lifetime of the decedent as a division or distribution of the estate of the decedent made within the three-year period ending on the date of death or intended to take effect at or after death and any further data that the department requires to determine inheritance tax under this chapter. [Formerly 118.660; 1971 c.567 Â§5; 1977 c.666 Â§12; 1985 c.565 Â§10a; 1987 c.646 Â§5; 2003 c.806 Â§7]

Â Â Â Â Â  Note: Sections 9 and 10, chapter 806, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 9. (1) In the case of a decedent who dies on or after January 1, 2002, and before January 1, 2004, the Department of Revenue may extend the time for the filing of a return and for the payment of any tax due under ORS 118.005 to 118.840 for a reasonable period not to exceed four years from the date otherwise fixed for the filing of a return and the payment of the tax due.

Â Â Â Â Â  (2) The department may prescribe rules and forms for granting an extension under this section. [2003 c.806 Â§9]

Â Â Â Â Â  Sec. 10. Notwithstanding any other provision of ORS 118.005 to 118.840, in the case of decedents dying on or after January 1, 2002, and before January 1, 2003:

Â Â Â Â Â  (1) A return under ORS 118.005 to 118.840 is not required and no tax is due under ORS 118.005 to 118.840 if the taxable estate of the decedent is less than $1 million; and

Â Â Â Â Â  (2) If a return is required under subsection (1) of this section, the tax due under ORS 118.005 to 118.840 shall be determined under the Internal Revenue Code as amended and in effect on December 31, 2000, using a unified credit that does not exceed $192,800. [2003 c.806 Â§10]

Â Â Â Â Â  118.170 [1969 c.591 Â§221; 1971 c.567 Â§6; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 118.170)]

Â Â Â Â Â  118.171 Application of ORS chapter 305. The provisions of ORS chapter 305 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of inheritance taxes under this chapter, except where the context requires otherwise. [1977 c.870 Â§17 (enacted in lieu of 118.170, 118.180 and 118.360); 1995 c.650 Â§50]

Â Â Â Â Â  118.180 [Formerly 118.700; 1971 c.567 Â§7; 1973 c.100 Â§1; 1975 c.762 Â§6; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 118.180)]

Â Â Â Â Â  118.190 [1973 c.100 Â§2; repealed by 1977 c.870 Â§59]

LIEN; PAYMENT; COMPROMISE OF TAX

Â Â Â Â Â  118.210 Liability for tax. All heirs, legatees, devisees, administrators, executors and trustees, and any grantee or donee under a conveyance or gift made during the grantorÂs or donorÂs life if the conveyance or gift is subject to tax under ORS 118.010, are, respectively, liable for any and all taxes mentioned in ORS 118.010, with interest thereon, until the same have been paid as in ORS 118.005 to 118.840 provided.

Â Â Â Â Â  118.220 When tax accrues and is payable. All taxes imposed by ORS 118.005 to 118.840 take effect at and accrue upon the death of the decedent, and are due and payable on the date the decedentÂs federal estate tax is due and payable, except as otherwise provided in ORS 118.005 to 118.840. [Amended by 1973 c.254 Â§1; 1975 c.762 Â§7; 1977 c.666 Â§13; 1997 c.99 Â§9]

Â Â Â Â Â  118.225 Extension of time for payment. (1) Upon application of the executor and the securing of all taxes that are payable by bond, deposit or other good collateral acceptable to the Department of Revenue, the department may extend the time for payment of any part of the amount imposed by ORS 118.005 to 118.840.

Â Â Â Â Â  (2) The extension under this section shall be for a period not in excess of 14 years from the date prescribed by ORS 118.220 for payment of the tax.

Â Â Â Â Â  (3) Under rules prescribed by the department, the department may extend the time for the payment of any deficiency of a tax imposed by ORS 118.005 to 118.840 for a reasonable period not to exceed four years from the date otherwise fixed for the payment of the deficiency. [1977 c.666 Â§13d; 1997 c.99 Â§10]

Â Â Â Â Â  118.230 Lien of tax; liability for payment; assessment and collection of taxes. (1) Every tax imposed by ORS 118.005 to 118.840 is a lien upon the property embraced in any inheritance, devise, bequest, legacy or gift until paid, and the person to whom such property is transferred, and the personal representatives and trustees of every estate embracing such property are personally liable for such tax until its payment, to the extent of the value of such property.

Â Â Â Â Â  (2) Taxes imposed under ORS 118.005 to 118.840 may be assessed and collected by the Department of Revenue in the same manner as income taxes are assessed and collected under ORS chapter 314. The department may issue a warrant as provided in ORS 314.430 and record the warrant in the County Clerk Lien Record maintained under ORS 205.130. A warrant issued under this section has the same force and effect as a warrant issued under ORS 314.430. [Amended by 1969 c.591 Â§214; 1975 c.762 Â§8; 1977 c.870 Â§26; 1985 c.85 Â§4; 1987 c.758 Â§5; 2003 c.806 Â§8]

Â Â Â Â Â  118.240 Delivery of property prior to collection of tax by personal representative or trustee prohibited. Any personal representative or trustee having in charge, or in trust, any property for distribution, embraced in or belonging to any inheritance, devise, bequest, legacy or gift, subject to inheritance tax shall deduct the tax therefrom, and pay the same to the Department of Revenue, as provided in ORS 118.005 to 118.840. If such property is not in money, the personal representative or trustee shall collect the tax on such inheritance, devise, bequest, legacy or gift upon the appraised value thereof from the person entitled thereto. The personal representative or trustee shall not deliver, or be compelled to deliver, any property embraced in any inheritance, devise, bequest, legacy or gift, subject to tax under ORS 118.005 to 118.840, to any person until it has collected the tax thereon. [Amended by 1973 c.254 Â§2; 1997 c.99 Â§11]

Â Â Â Â Â  118.250 To whom tax payable; issuing receipts. (1) The taxes imposed by ORS 118.005 to 118.840 are payable to the Department of Revenue.

Â Â Â Â Â  (2) The department shall give the personal representative, trustee or other person paying such tax, a receipt.

Â Â Â Â Â  (3) The department shall issue to any interested person demanding the same a copy of a receipt that may have been given by such department for the payment of tax under ORS 118.005 to 118.840. [Amended by 1965 c.727 Â§4; 1971 c.652 Â§3; 1973 c.254 Â§3; 1975 c.593 Â§1; 1975 c.762 Â§9; 1977 c.666 Â§13a; 1985 c.565 Â§10b; 1987 c.646 Â§6]

Â Â Â Â Â  118.260 Penalties for delinquency; failure to file and fraud; interest; deposit where tax not determined. (1) If no return has been filed as required by this chapter, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (2) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown as tax on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (1) of this section.

Â Â Â Â Â  (3) If any part of any deficiency is due to fraud with intent to evade tax, then 100 percent of the total amount of the deficiency shall be assessed and collected.

Â Â Â Â Â  (4) Except for a deferral of payment pursuant to an extension granted under ORS 118.225 or a timely election made under ORS 118.300, if the taxes imposed by ORS 118.005 to 118.840 are not paid on or before the date on which payment of the tax is required to be made under ORS 118.220, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (5)(a) Except as provided in subsection (6) of this section and paragraph (b) of this subsection, if the tax imposed by ORS 118.005 to 118.840 is not paid on or before the date on which payment of the tax is required to be made under ORS 118.220, interest shall be charged and collected thereon at the rate established under ORS 305.220 for each month or fraction thereof from the time when the tax became due and payable.

Â Â Â Â Â  (b) If payment of the tax or deficiency is extended under ORS 118.225, interest shall be charged and collected on any amount for which extension is granted from the date the tax or deficiency is otherwise due and payable to the date of payment at the rate established under ORS 305.220 for each month or fraction thereof.

Â Â Â Â Â  (6) In all cases in which a bond is given, under the provisions of ORS 118.300, interest shall be charged at the rate established under ORS 305.220 for each month or fraction thereof from the time when the tax became due and payable, until the date of payment.

Â Â Â Â Â  (7) If the tax has not been determined, a deposit may be made to avoid interest. Should the amount of such payment exceed the sum subsequently determined to be due, the Department of Revenue shall refund the excess.

Â Â Â Â Â  (8) Payments made on the tax shall be applied first to penalty and interest and then to the principal.

Â Â Â Â Â  (9) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return. [Amended by 1971 c.732 Â§2; 1973 c.332 Â§1; 1975 c.593 Â§2; 1977 c.666 Â§13b; 1982 s.s.1 c.16 Â§3; 1993 c.726 Â§1; 1997 c.99 Â§12]

Â Â Â Â Â  118.270 Property from which tax is collectible. Except as to real property located outside of the state passing in fee from the decedent owner, the tax imposed under ORS 118.010 shall be assessed against and be collected from property of every kind, which, at the death of the decedent owner is subject to, or thereafter, for the purpose of distribution, is brought into this state and becomes subject to the jurisdiction of the courts of this state for distributive purposes, or which was owned by any decedent domiciled within the state at the time of the death of the decedent even though the property was situated outside of the state. [Amended by 1997 c.99 Â§13]

Â Â Â Â Â  118.280 Power to sell for payment of tax; tax lien transferred to proceeds when property of estate sold or mortgaged. (1) Every executor, administrator or trustee has power to sell as much of the property embraced in any inheritance, devise, bequest or legacy, as will enable the executor, administrator or trustee to pay the tax imposed by ORS 118.005 to 118.840, in the same manner as the executor, administrator or trustee is authorized to do for the payment of the debts of a decedent.

Â Â Â Â Â  (2) Any part of the gross estate sold for the payment of claims against the estate and expenses of administration, for the payment of the tax imposed by ORS 118.005 to 118.840, or for purposes of distribution, shall be divested of the lien of such tax, and such lien shall be transferred to the proceeds of such sale. A mortgage on property executed for payment of claims against the estate and expenses of administration and for payment of the tax imposed by ORS 118.005 to 118.840 shall constitute a lien upon said property prior and superior to the inheritance tax lien, which inheritance tax lien shall attach to the proceeds of such mortgage. [Amended by 1957 c.362 Â§1; 1969 c.591 Â§215]

Â Â Â Â Â  118.290 Duty of recipient when legacy payable out of property; legacy for limited period. (1) If any bequest or legacy is charged upon or payable out of any property, the heir or devisee shall deduct such tax therefrom and pay such tax to the administrator, executor or trustee, and the tax shall remain a lien or charge on such property until paid. The payment thereof shall be enforced by the executor, administrator or trustee in the same manner that payment of the bequest or legacy is enforced, or by the Department of Revenue in the same manner as income taxes are collected under ORS chapter 314.

Â Â Â Â Â  (2) If any bequest or legacy is given in money for a limited period, the administrator, executor or trustee shall retain the tax upon the whole amount; but, if it is not in money, the administrator, executor or trustee shall make application to the court having jurisdiction of an accounting by the administrator, executor or trustee to make an apportionment, if the case requires, of the sum to be paid by such legatee or beneficiary, and for such further order relative thereto as the case may require. [Amended by 1961 c.455 Â§5; 1985 c.85 Â§5]

Â Â Â Â Â  118.300 Deferred payment election; bond or letter of credit. Any person or corporation beneficially interested in any property chargeable with a tax under this chapter and personal representatives and trustees, may elect, on or before the date on which the inheritance tax is due and payable under ORS 118.220, not to pay the tax until the person or persons beneficially interested therein shall come into actual possession or enjoyment thereof. If it is personal property, the person or persons so electing shall give a bond or irrevocable letter of credit to the state in double the amount of the tax, with such sureties or issued by such insured institution as defined in ORS 706.008 as the Director of the Department of Revenue may approve, conditioned for the payment of the tax and interest thereon, at such time and period as the person or persons beneficially interested therein may come into actual possession or enjoyment of the property, which bond shall be executed and filed, and a full return of the property made to the Director of the Department of Revenue within six months from the date of transfer thereof, as in this section provided. The bond or letter of credit must be renewed every five years. [Amended by 1969 c.591 Â§216; 1975 c.762 Â§10; 1977 c.666 Â§14; 1991 c.331 Â§34; 1997 c.99 Â§14; 1997 c.631 Â§406]

Â Â Â Â Â  118.310 Transfer of stock or obligations by foreign representative or trustee; payment of tax prior to transfer. If a foreign executor, administrator or trustee assigns or transfers any stock or obligations in this state standing in the name of the decedent, or in trust for a decedent, liable to any such tax, the tax shall be paid to the Department of Revenue on or before the transfer thereof, and no such assignment or transfer is valid unless such tax is paid.

Â Â Â Â Â  118.320 [Amended by 1969 c.178 Â§1; 1973 c.254 Â§4; 1975 c.762 Â§11; 1985 c.85 Â§6; repealed by 1987 c.646 Â§9]

Â Â Â Â Â  118.330 [Amended by 1969 c.178 Â§2; repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.340 [Amended by 1973 c.254 Â§5; repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.350 Compromise and compounding tax; approval by court; proceedings in case of actions or suits involving title to real property. (1) Whenever an estate, devise, legacy or beneficial interest therein, charged or sought to be charged with the inheritance tax is of such nature or is so disposed that the liability of the same is doubtful, or the value thereof cannot with reasonable certainty be ascertained under the provisions of law, the Department of Revenue may compromise with the beneficiaries or representatives of such estate, and compound the tax thereon. The payment of the amount of the taxes so agreed upon shall discharge the lien against the property of the estate.

Â Â Â Â Â  (2) In any suit or action involving the title to real property, in which it appears, by the pleadings or otherwise, that an inheritance tax is or might be payable to the State of Oregon by reason of the death of any person whose estate has not been administered in Oregon, the circuit court shall direct that a copy of the pleadings in such cause be served upon the Department of Revenue, such service to be made as summons is served in any cause in the circuit court of this state. Thereupon further proceedings in the cause shall be suspended until the department has had an opportunity to appear therein, such appearance to be made within the time that is required by the service of summons upon a private person or corporation. The department shall appear in the cause and present the claims of the state, if any, to an inheritance tax, and it is the duty of the Attorney General of the state to represent the state and the department in such proceedings, and the department may compromise and compound the tax claimed to be due upon the passing of such real property. Such settlement and compromise shall be entered of record in the register of such court. Thereafter the payment of the amount of taxes so agreed upon shall discharge the inheritance tax lien against the property. If a compromise is not effected, the amount of tax, if any, due upon the passing of the real property shall be determined by the court as are other questions involved in such litigation, and subject to the same right of appeal to the Court of Appeals. The judgment of the court or of the Court of Appeals, if there is an appeal, is conclusive as to the amount of taxes due upon the passing of the real property and payment thereof shall discharge the lien against the property. [Amended by 1969 c.591 Â§217; 1971 c.567 Â§8; 1979 c.562 Â§6; 1985 c.540 Â§29; 1987 c.758 Â§8; 2003 c.576 Â§381]

Â Â Â Â Â  118.360 [Amended by 1959 c.273 Â§2; repealed by 1977 c.870 Â§16 (118.171 enacted in lieu of 188.360)]

Â Â Â Â Â  118.370 [Amended by 1955 c.727 Â§5; 1959 c.273 Â§3; 1971 c.567 Â§9; repealed by 1985 c.85 Â§13]

Â Â Â Â Â  118.380 [Amended by 1959 c.273 Â§4; 1967 c.162 Â§1; repealed by 1971 c.652 Â§4]

Â Â Â Â Â  118.390 [Amended by 1971 c.296 Â§1; 1971 c.621 Â§24; repealed by 1973 c.254 Â§6]

ADMINISTRATION OF INHERITANCE TAX ACT

Â Â Â Â Â  118.410 Jurisdiction of tax cases. The Oregon Tax Court has sole jurisdiction to hear and determine all questions arising under the provisions of ORS 118.005 to 118.840, and to any act in relation thereto authorized by law to be done by such court in other matters or proceedings coming within its jurisdiction. [Amended by 1971 c.567 Â§10]

Â Â Â Â Â  118.420 [Amended by 1963 c.68 Â§2; 1967 c.132 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.440 [Amended by 1961 c.455 Â§6; 1973 c.338 Â§1; 1979 c.516 Â§1; repealed by 1985 c.565 Â§10c]

Â Â Â Â Â  118.450 [1967 c.161 Â§1; 1973 c.254 Â§7; 1975 c.593 Â§3; repealed by 1997 c.99 Â§24]

Â Â Â Â Â  118.460 [Amended by 1975 c.762 Â§12; repealed by 1979 c.516 Â§6]

Â Â Â Â Â  118.470 Representative or trustee to furnish additional reports on demand. Personal representatives or trustees of the estates subject to inheritance tax shall when requested by the Department of Revenue furnish certified copies of reports, and upon failure to comply with such requests, the department may obtain copies and transcripts from the clerk of the court with the costs therefor to be charged against the estate. [Amended by 1955 c.727 Â§6; 1973 c.254 Â§8]

Â Â Â Â Â  118.480 [Repealed by 1975 c.762 Â§19]

Â Â Â Â Â  118.490 [Repealed by 1981 c.705 Â§8]

Â Â Â Â Â  118.500 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.510 Disposition of revenues. The net revenue from the taxes imposed by ORS 118.005 to 118.840 (including temporary payments under ORS 118.260 and fees, taxes, interest and penalties), after deduction of refunds, shall be credited to the General Fund to be available to meet any expense or obligation of this state lawfully incurred. [Amended by 1959 c.273 Â§1; 1969 c.479 Â§4; 1997 c.99 Â§15]

Â Â Â Â Â  118.520 [Repealed by 1959 c.273 Â§8]

Â Â Â Â Â  118.525 Disclosure of return information. (1) It shall be unlawful for the Department of Revenue or any of its officers or employees to divulge or make known in any manner any particulars disclosed in any return or supporting data required under this chapter. Except for executors or beneficiaries and their authorized representatives, it shall be unlawful for any person or entity who has acquired information pursuant to subsections (3) and (4) of this section to divulge or make known such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department, or its officers or employees, or persons described in subsections (3) and (4) of this section, to divulge or make known any particulars disclosed in any such return or supporting data except where the liability for inheritance taxes is to be adjudicated by the Oregon Tax Court. Nothing in this section shall prohibit the publication of statistics so classified as to prevent the identification of particulars in any return or supporting data covered by this section.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂOfficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or former officer, employee or person, or an authorized representative of such former officer, employee or person.

Â Â Â Â Â  (b) ÂParticularsÂ includes, but is not limited to, a taxpayerÂs name, address, telephone number, Social Security number and the amount of refund claimed by or granted to a taxpayer.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may permit, for tax purposes only, the Commissioner of Internal Revenue or authorized representatives, or an officer or employee of any state or the District of Columbia which has a provision of law which meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality to inspect any return or supporting data referred to in subsection (1) of this section. The department may disclose to the executor or beneficiary of any estate, or an authorized representative thereof, any information or particulars otherwise made confidential by this section, if the department determines that the executor or beneficiary has a material interest which will be affected by such information or particulars.

Â Â Â Â Â  (4) The department may disclose a taxpayerÂs name, address, telephone number, Social Security number, refund amount or tax due to the extent necessary in connection with collection activities or the processing or mailing of returns, correspondence or forms with respect to the tax imposed under this chapter.

Â Â Â Â Â  (5) The department also may disclose and give access to information described in subsection (1) of this section to those persons, agencies or entities, described in ORS 314.840 (2)(e), (f), (g) and (h) to the extent authorized by said paragraphs; and to any agency of the State of Oregon or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State and the officers and employees thereof, for the uses and purposes described in ORS 297.060.

Â Â Â Â Â  (6) Each officer or employee of the department and each person described or referred to in subsection (5) of this section to whom disclosure or access to tax information is given, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of subsection (1) of this section and ORS 118.990 (3), and shall as a condition of employment or performance of duties execute a certificate for the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of subsection (1) of this section. [1979 c.690 Â§4; 1983 c.633 Â§1; 1985 c.565 Â§10d; 1987 c.158 Â§18; 1987 c.646 Â§6a; 1993 c.726 Â§51]

Â Â Â Â Â  118.535 Appraisal by department; costs. (1) If the Department of Revenue determines that the executor has not made an appraisal that is needed in order to comply with the provisions of ORS 118.005 to 118.840, the department may cause an appraisal to be made by a fee appraiser to so ensure compliance.

Â Â Â Â Â  (2) The cost of the appraisal including the appraiserÂs fee as a witness in the event of an appeal shall be paid out of the taxes collected under this chapter before the net revenue is credited to the General Fund as provided in ORS 118.510. [1979 c.516 Â§3; 1997 c.99 Â§16]

Â Â Â Â Â  Note: 118.535 was added to and made a part of ORS chapter 118 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  118.610 [Amended by 1967 c.131 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.620 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.630 [Amended by 1963 c.68 Â§3; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.640 [Amended by 1961 c.455 Â§7; 1969 c.591 Â§218; renumbered 118.150]

Â Â Â Â Â  118.650 [Amended by 1959 c.273 Â§5; 1963 c.68 Â§4; 1967 c.133 Â§1; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.660 [Amended by 1955 c.727 Â§7; 1963 c.68 Â§5; 1969 c.111 Â§1; 1969 c.591 Â§219; renumbered 118.160]

Â Â Â Â Â  118.670 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.680 [Amended by 1963 c.68 Â§6; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.690 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  118.700 [Amended by 1963 c.68 Â§7; 1969 c.198 Â§58; 1969 c.591 Â§222; renumbered 118.180]

ENFORCEMENT OF FOREIGN DEATH TAXES

Â Â Â Â Â  118.810 Application, construction and definition. (1) The provisions of ORS 118.810 to 118.840 apply to the estate of any nonresident decedent if the laws of the state of domicile of the nonresident decedent contain a provision, of any nature or however expressed, whereby this state is given reasonable assurance of the collection of its inheritance or death taxes, interest and penalties, from the estates of decedents dying domiciled in this state in cases where the estates of such decedents are being administered by the probate court of such other state, or if the state of domicile of the nonresident decedent does not grant letters in nonresident estates until after letters have been issued by the state of domicile.

Â Â Â Â Â  (2) The provisions of ORS 118.810 to 118.840 shall be construed liberally in order to insure that the state of domicile of any decedent shall receive any death taxes, together with interest and penalties thereon, due to it.

Â Â Â Â Â  (3) For the purpose of ORS 118.810 to 118.840, the words, Âstate of domicileÂ or Âdomiciliary stateÂ include any territory of the
United States
, the
District of Columbia
and any foreign country.

Â Â Â Â Â  118.820 Duty to file proof of death taxes due domiciliary state of nonresident decedent. At any time before the expiration of 18 months after the qualification in any probate court of this state of any executor of the will of, or administrator of the estate of, any nonresident decedent, such executor or administrator shall file with the clerk of the court in which the executor or administrator qualified proof that all death taxes, together with interest or penalties thereon, which are due to the state of domicile of such decedent, or to any political subdivision thereof, have been paid or secured, or that no such taxes, interest or penalties are due, as the case may be, unless it appears that letters of administration or letters testamentary have been issued in the state of domicile.

Â Â Â Â Â  118.830 Form and requisites of proof; petition for accounting by tax officials of domiciliary state. The proof required by ORS 118.820 may be in the form of a certificate issued by the official or body charged with the administration of the death tax laws of the domiciliary state but if such proof is not filed within the time limit set out in ORS 118.820, the clerk of the court forthwith shall notify by mail the official or body of the domiciliary state charged with the administration of the death tax laws thereof with respect to such estate, and shall state in such notice as far as is known to the clerk, the name, date of death and last domicile of such decedent; the name and address of each executor or administrator; a summary of the values of the real estate, tangible personalty and intangible personalty, wherever situated, belonging to such decedent at the time of death; and the fact that such executor or administrator has not filed theretofore the proof required in ORS 118.820. The clerk shall attach to such notice a plain copy of the will and codicils of such decedent, if the decedent died testate, or if the decedent died intestate, a list of heirs and next of kin of the decedent, so far as is known to such clerk. Within 60 days after the mailing of such notice, the official or body charged with the administration of the death tax laws of the domiciliary state may file with the court in this state a petition for an accounting in such estate. Such official or body of the domiciliary state shall be deemed a party interested for the purpose of petitioning the court for such accounting. If such petition is filed within the period of 60 days, the court shall order the accounting, and upon the accounting being filed and approved shall enter a judgment requiring the remission to the fiduciary appointed by the domiciliary probate court of the balance of the intangible personalty after the payment of creditors and expenses of administration in this state. [Amended by 2003 c.576 Â§382]

Â Â Â Â Â  118.840 Final accounting or discharge of executor or administrator. Unless the provisions of either ORS 118.820 or 118.830 have been complied with, no such executor or administrator shall be entitled to a final accounting or discharge in any court in this state.

DISPUTES RESPECTING DOMICILE OF DECEDENT

Â Â Â Â Â  118.855 Definitions for ORS 118.855 to 118.880. For the purposes of ORS 118.855 to 118.880:

Â Â Â Â Â  (1) ÂBoardÂ means board of arbitration.

Â Â Â Â Â  (2) ÂDeath taxÂ means any tax levied by a state on account of the transfer or shifting of economic benefits in property at death, or in contemplation thereof, or intended to take effect in possession or enjoyment at or after death, whether denominated an Âinheritance tax,Â Âtransfer tax,Â Âsuccession tax,Â Âestate tax,Â Âdeath duty,Â Âdeath dues,Â or otherwise.

Â Â Â Â Â  (3) ÂExecutorÂ means an executor of the will or administrator of the estate of the decedent, but does not include an ancillary administrator nor an administrator with the will annexed if an executor named in the will has been appointed and has qualified in another state.

Â Â Â Â Â  (4) ÂInterested personÂ means any person who may be entitled to receive or who has received any property or interest which may be required to be considered in computing the death taxes of any state involved in the dispute.

Â Â Â Â Â  (5) ÂStateÂ means the
District of Columbia
and any state, territory or possession of the
United States
.

Â Â Â Â Â  (6) ÂTaxing officialÂ means the Director of the Department of Revenue and the designated authority of a reciprocal state charged with the duty of collecting its death taxes.

Â Â Â Â Â  (7) ÂThis stateÂ means the State of
Oregon
. [1959 c.573 Â§1]

Â Â Â Â Â  118.860 Election to invoke provisions of ORS 118.855 to 118.880 where dispute exists as to domicile of decedent for purpose of death taxes. When the taxing official of this state and the taxing official of one or more other states each claims that the state of the official respectively was the domicile of the decedent for the purpose of death taxes, at any time prior to the commencement within this state of suit or action for determination of the decedentÂs domicile for death tax purposes, or within 60 days thereafter, the executor or the taxing official of any such state may elect to invoke the provisions of ORS 118.855 to 118.880. Such executor or taxing official shall send a notice of such election by registered or certified mail, receipt requested, to the taxing official of each such state and to each executor, ancillary administrator, and interested person. Within 40 days after the receipt of such notice of election the executor may reject such election by sending a notice of rejection by registered or certified mail, receipt requested, to all persons to whom the notice of election is required to be sent. When an election has been rejected by the executor no further proceedings shall be had under ORS 118.855 to 118.880. If such election is not rejected within the 40-day period, the dispute in respect of the domicile of the decedent for death tax purposes shall be settled solely as provided in ORS 118.865 to 118.880 and no other or additional proceedings to determine or redetermine the domicile of the decedent for death tax purposes shall thereafter be instituted in any court of this state or otherwise. [1959 c.573 Â§2; 1991 c.249 Â§16]

Â Â Â Â Â  118.865 Settlement agreement fixing amount of taxes due each state involved in dispute. (1) In any case in which an election is made and not rejected, as provided in ORS 118.860, the Department of Revenue may enter into a written agreement with the other taxing officials involved and with the executor to accept a sum certain in full payment of any death taxes, together with interest and penalties, which may be due this state, provided the agreement fixes the amount of death taxes with interest and penalties to be paid to the other states involved in the dispute.

Â Â Â Â Â  (2) Notwithstanding the commencement of a legal action for determination of domicile within this state or the commencement of an arbitration proceeding as provided in ORS 118.870, the department, at any time prior to the conclusion of such action or proceeding, may in any case enter into a written agreement with the other taxing officials involved and with the executor to accept a sum certain in full payment of any death tax, together with interest and penalties, which may be due this state, provided the agreement fixes the amount of death taxes with interest and penalties to be paid the other states involved in the dispute. Upon the filing of the agreement with the authority which would have jurisdiction to assess the death taxes of this state if the decedent died domiciled in this state, an assessment shall be made as provided in such agreement, and such assessment shall finally and conclusively fix the amount of death taxes due this state. If the aggregate amount payable under such agreement or under an agreement made in accordance with the provisions of subsection (1) of this section to the states involved in the dispute is less than the minimum credit allowable to the estate against the United States estate tax imposed with respect thereto, the executor forthwith shall also pay to the department the same percentage of the difference between such aggregate amount of such credit as the amount payable to the department under such agreement bears to such aggregate amount. [1959 c.573 Â§Â§3,5; 1987 c.758 Â§9]

Â Â Â Â Â  118.870 Arbitration procedure. When it appears by the written admission of the executor and the tax official of each state involved in the dispute that an agreement contemplated in ORS 118.865 (1) cannot be reached or, in all events, if one year has elapsed from the date of the election without such an agreement having been reached, the domicile of the decedent at the time of death shall be determined solely for death tax purposes as follows:

Â Â Â Â Â  (1) When this state and one other state only are involved in the dispute, the Director of the Department of Revenue and the taxing official of the other state shall each appoint a member of a board of arbitration and those members shall appoint the third member of the board. If this state and more than one other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administering death tax laws in three states not involved in the dispute and each of these authorities shall appoint one member of the board of arbitration. The board shall select one of its members as chairperson.

Â Â Â Â Â  (2) The board shall hold hearings at such places as it deems necessary, upon reasonable notice to the executor, ancillary administrators, all interested persons and the taxing officials of the states involved, all of whom are entitled to be heard.

Â Â Â Â Â  (3) The board may administer oaths, take testimony, subpoena witnesses and require their attendance; require the production of books, papers and documents and issue commissions to take testimony. Subpoenas may be issued by any member of the board. Failure to obey a subpoena of the board may be punished by any court of record in the same manner as if the subpoena had been issued by such court.

Â Â Â Â Â  (4) Whenever practicable the board shall apply the rules of evidence then prevailing in the federal courts under the federal rules of civil procedure.

Â Â Â Â Â  (5) The board, by the decision of its majority, shall determine the domicile of the decedent at the time of death. The decision of the board is final and conclusive and binds this state and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for death tax purposes. If the board does not render a decision within one year from the time that it is fully constituted, all authority of the board shall cease and the bar to court proceedings set forth in ORS 118.860 shall no longer exist.

Â Â Â Â Â  (6) The decision of the board and the record of its proceeding shall be filed with the authority having jurisdiction to assess death taxes in the state determined to be the domicile of the decedent and with the authorities which would have had jurisdiction to assess death taxes in each of the other states involved if the decedent had been found to be domiciled therein.

Â Â Â Â Â  (7) The reasonable compensation and expenses of the members of the board and its employees shall be agreed upon among such members, the taxing officials involved, and the executor. If such an agreement cannot be reached, the compensation and expenses shall be determined by such taxing officials and, if they cannot agree, by the appropriate probate court of the state determined to be the domicile of the decedent. Such amount so determined shall be borne by the decedentÂs estate and shall be deemed an administration expense thereof. [1959 c.573 Â§4]

Â Â Â Â Â  118.875 Limit on amount of interest and penalties. When the board of arbitration determines that a decedent died domiciled in this state, the total amount of interest and penalties for nonpayment of the tax during the period commencing with the date of the election and ending with the date of the final determination of the board shall not exceed one percent per month or fraction of a month of the amount of the death taxes found to be due. [1959 c.573 Â§6;1975 c.593 Â§4]

Â Â Â Â Â  118.880 Reciprocal statutes required in other states; resolving conflicts between statutes. (1) ORS 118.855 to 118.880 shall be applicable only to cases in which each of the states involved in the dispute has in effect therein a statute substantially similar to ORS 118.855 to 118.880, or has in effect therein a statute empowering one or more of its officials to voluntarily enter into a binding arbitration or compromise agreement respecting disputed liability for death taxes and such an agreement with each of the other states involved in the dispute and the executor is entered into prior to the appointment of the board of arbitration as provided in ORS 118.870.

Â Â Â Â Â  (2) Any procedural conflict between ORS 118.855 to 118.880 and the statute of a reciprocal state involved in the dispute shall be resolved by the decision of the majority of the board. If there is a statutory conflict relating to the number of board members to be selected or the manner of their selection, the appropriate provision of whichever of the conflicting statutes is designated by the executor shall govern and control. [1959 c.573 Â§7]

PENALTIES

Â Â Â Â Â  118.990 Penalties. (1) Failure, neglect or refusal by any person in possession or control of any record, file or paper containing information relating to the estate of a deceased person or any interest therein to exhibit the same upon the written request of the department specifying and describing such instrument is a misdemeanor.

Â Â Â Â Â  (2) Any person who willfully makes a false statement in a report required by ORS 118.160 shall be guilty of false swearing and upon conviction, shall be punished as provided by law.

Â Â Â Â Â  (3) Violation of ORS 118.525 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [Amended by 1961 c.455 Â§8; subsection (2) enacted as 1969 c.210 Â§1; 1969 c.591 Â§223; 1973 c.254 Â§9; 1975 c.762 Â§13; 1979 c.690 Â§5; 1981 c.724 Â§6]

_______________



Chapter 119

Chapter 119 - (Former Provisions)

Gift Tax

GIFT TAX

PROBATE LAW

119.005 [1959 c.419 §§3, 4; 1969 c.520 §§24, 24a; 1973 c.344 §2; 1977 c.666 §17; repealed by 1997 c.99 §54]

119.010 [Amended by 1961 c.456 §1; 1977 c.666 §18; repealed by 1997 c.99 §54]

119.015 [1977 c.666 §21; 1979 c.448 §1; repealed by 1997 c.99 §54]

119.020 [Amended by 1961 c.456 §2; 1973 c.498 §2; 1977 c.666 §19; 1985 c.761 §2; repealed by 1997 c.99 §54]

119.022 [1977 c.666 §21b; 1985 c.761 §3; repealed by 1997 c.99 §54]

119.025 [1959 c.419 §2; repealed by 1981 c.705 §8]

119.030 [Repealed by 1959 c.419 §13]

119.031 [1959 c.419 §5; 1965 c.357 §1; 1971 c.525 §1; 1977 c.666 §22; repealed by 1997 c.99 §54]

119.035 [1959 c.419 §6; 1961 c.456 §3; 1971 c.653 §1; 1973 c.793 §2; 1977 c.666 §23; 1987 c.293 §68; repealed by 1997 c.99 §54]

119.037 [1975 c.177 §3; 1979 c.190 §399; repealed by 1997 c.99 §54]

119.040 [Repealed by 1959 c.419 §13]

119.041 [1959 c.419 §7; 1977 c.666 §24; repealed by 1997 c.99 §54]

119.045 [1959 c.419 §8; 1961 c.456 §4; 1977 c.666 §24a; repealed by 1997 c.99 §54]

119.050 [Repealed by 1959 c.419 §13]

119.051 [1959 c.419 §9; 1977 c.666 §25; repealed by 1997 c.99 §54]

119.055 [1959 c.419 §10; repealed by 1977 c.666 §36]

119.060 [Amended by 1957 c.158 §1; repealed by 1959 c.419 §13]

119.061 [1959 c.419 §11; 1973 c.703 §4; repealed by 1977 c.666 §36]

119.065 [1959 c.419 §12; 1969 c.110 §1; 1977 c.666 §26; 1987 c.646 §7; repealed by 1997 c.99 §54]

119.070 [Amended by 1973 c.254 §10; repealed by 1997 c.99 §54]

119.080 [Amended by 1959 c.75 §1; 1975 c.593 §5; 1977 c.666 §27; 1982 s.s.1 c.16 §4; repealed by 1997 c.99 §54]

119.100 [1959 c.285 §2; 1963 c.67 §1; 1975 c.593 §6; 1975 c.762 §14; repealed by 1977 c.666 §36]

119.110 [Amended by 1959 c.273 §6; repealed by 1997 c.99 §54]

119.120 [Amended by 1957 c.159 §1; 1961 c.456 §5; 1971 c.653 §2; 1973 c.254 §11; 1977 c.666 §28; repealed by 1997 c.99 §54]

119.130 [Amended by 1973 c.254 §18; 1975 c.593 §7; repealed by 1977 c.666 §36]

119.140 [Amended by 1961 c.456 §6; 1973 c.254 §19; 1975 c.593 §8; repealed by 1977 c. 666 §36]

119.150 [Amended by 1971 c.567 §11; 1977 c.666 §29; 1977 c.870 §27; 1985 c.85 §7; 1995 c.650 §52; repealed by 1997 c.99 §54]

119.160 [1959 c.198 §2; repealed by 1997 c.99 §54]

119.210 [Amended by 1973 c.254 §12; 1975 c.762 §15; repealed by 1977 c.870 §18 (119.211 enacted in lieu of 119.210)]

119.211 [1977 c.870 §19 (enacted in lieu of 119.210); 1995 c.650 §51; repealed by 1997 c.99 §54]

119.220 [Amended by 1959 c.306 §1; 1973 c.254 §13; 1977 c.666 §30; 1977 c.870 §28; 1985 c.85 §8; 1987 c.758 §6; repealed by 1997 c.99 §54]

119.230 [Repealed by 1975 c.762 §19]

119.240 [Repealed by 1977 c.870 §59]

119.250 [Amended by 1973 c.254 §14; repealed by 1975 c.762 §19]

119.260 [Repealed by 1975 c.762 §19]

119.270 [Amended by 1971 c.567 §12; 1973 c.254 §15; 1975 c.762 §16; repealed by 1977 c.666 §36 and 1977 c.870 §59]

119.280 [Amended by 1971 c.567 §13; repealed by 1985 c.85 §13]

119.290 [Amended by 1975 c.593 §9; repealed by 1997 c.99 §54]

119.300 [Amended by 1973 c.254 §16; 1975 c.593 §10; repealed by 1977 c.666 §36]

119.310 [Amended by 1991 c.331 §35; repealed by 1997 c.99 §54]

119.320 [Amended by 1973 c.254 §20; 1975 c.593 §11; repealed by 1977 c.666 §36]

119.330 [Amended by 1973 c.254 §17; 1975 c.593 §12; repealed by 1977 c.666 §36]

119.340 [Repealed by 1997 c.99 §54]

119.350 [Repealed by 1997 c.99 §54]

119.360 [Amended by 1977 c.666 §31; 1977 c.870 §28a; 1985 c.85 §9; repealed by 1997 c.99 §54]

119.370 [Amended by 1987 c.758 §10; repealed by 1997 c.99 §54]

119.380 [Repealed by 1997 c.99 §54]

119.510 [Repealed by 1981 c.705 §8]

119.515 [1979 c.690 §7; 1983 c.633 §2; 1987 c.158 §18a; repealed by 1997 c.99 §54]

119.520 [Repealed by 1959 c.273 §8]

119.525 [1979 c.516 §5; repealed by 1997 c.99 §54]

119.990 [Amended by 1953 c.703 §1; subsection (4) enacted as 1969 c.209 §1; 1975 c.762 §17; 1979 c.690 §8; 1981 c.724 §7; repealed by 1997 c.99 §54]

_______________



Chapter 120

Chapter 120 - (Former Provisions)

Escheat; Estates of Persons Presumed to be Dead

ESCHEAT; ESTATES OF PERSONS PRESUMED TO BE DEAD

PROBATE LAW

120.010, 120.020, 120.030, 120.040, 120.050, 120.060, 120.070, 120.080, 120.090, 120.100,

120.110, 120.120 [Repealed by 1969 c.591 §305]

120.130 [Amended by 1957 c.421 §1; 1969 c.591 §192; renumbered 116.253]

120.140 [Repealed by 1969 c.591 §305]

120.150 [Repealed by 1969 c.591 §305]

120.210 [Amended by 1955 c.651 §1; 1955 c.660 §13; 1969 c.591 §292; renumbered 179.540]

120.220 [Amended by 1969 c.591 §293; renumbered 179.545]

120.230 [Amended by 1969 c.591 §294; renumbered 179.550]

120.310, 120.320, 120.330, 120.340, 120.350, 120.360, 120.370, 120.380, 120.390, 120.400 [Repealed by 1969 c.591 §305]

_______________



Chapter 121

Chapter 121 - (Former Provisions)

Actions and Suits Affecting Decedents Estates and Administration

ACTIONS AND SUITS AFFECTING DECEDENTS ESTATES

PROBATE LAW

121.010 [Repealed by 1965 c.620 §1]

121.020 [Amended by 1965 c.620 §2; 1969 c.591 §165; renumbered 115.305]

121.030, 121.040, 121.050, 121.060, 121.070, 121.080 [Repealed by 1969 c.591 §305]

121.090 [Amended by 1969 c.591 §167; renumbered 115.325]

121.100, 121.210, 121.220, 121.230, 121.240, 121.250, 121.260, 121.270, 121.280, 121.290, 121.300, 121.310, 121.320, 121.330, 121.340, 121.350, 121.360, 121.370 [Repealed by 1969 c.591 §305]

_______________

CHAPTERS 122 AND 123

[Reserved for expansion]



Chapter 124

TITLE 13

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

Chapter     124.     Abuse Prevention and Reporting; Civil Action for Abuse

125.     Protective Proceedings

126.     Property Held for the Benefit of Minors; Uniform Transfers to Minors Act

127.     Powers of Attorney; Advance Directives for Health Care; Declarations for Mental Health Treatment; Death with Dignity

128.     Trusts; Charitable Activities

129.     Uniform Principal and Income Act

130.     Uniform Trust Code

_______________

Chapter 124  Abuse Prevention and Reporting; Civil Action for Abuse

2007 EDITION

ABUSE PREVENTION; REPORTING; CIVIL ACTIONS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

ELDERLY PERSONS AND PERSONS WITH DISABILITIES ABUSE PREVENTION ACT

124.005     Definitions for ORS 124.005 to 124.040

124.010     Petition for relief; time limitation; information to be provided petitioner; exception

124.012     Filing of petitions; where contempt proceedings must be conducted

124.015     Hearing upon request of respondent; relief; settlement; effect of proceedings

124.020     Ex parte hearing; required findings; judicial relief; forms; request by respondent for hearing

124.022     Service of restraining order by sheriff; facsimile of order

124.024     Notice to be given by guardian petitioner

124.025     Removal of personal effects; accompanying peace officer; limitation on liability

124.030     Proof of service of restraining order to be delivered to sheriff; entry in LEDS; expiration of restraining order; release of respondent pending hearing

124.035     Renewal of restraining order

124.040     Short title

REPORTING OF ABUSE OF ELDERLY PERSONS

124.050     Definitions for ORS 124.050 to 124.095

124.055     Policy

124.060     Duty of officials to report

124.065     Method of reporting; content; notice to law enforcement agency and to department

124.070     Duty to investigate; notice to department; evaluation

124.075     Immunity of person making report in good faith; identity confidential

124.080     Photographing of victim; photograph as record

124.085     Catalog of abuse records; confidentiality

124.090     Confidentiality of records; exceptions

124.095     Spiritual treatment not abuse

CIVIL ACTION FOR ABUSE OF VULNERABLE PERSON

124.100     Definitions for ORS 124.100 to 124.140; action authorized; relief; qualifications for bringing action; service on Attorney General

124.105     Physical abuse subject to action

124.110     Financial abuse subject to action

124.115     Persons not subject to action

124.120     Relief available

124.125     Action by Attorney General, Department of Human Services or district attorney; investigative demands

124.130     Statute of limitation

124.135     Remedies not exclusive

124.140     Estoppel based on criminal conviction

PENALTIES

124.990     Criminal penalty

ELDERLY PERSONS AND PERSONS WITH DISABILITIES ABUSE PREVENTION ACT

124.005 Definitions for ORS 124.005 to 124.040. As used in ORS 124.005 to 124.040:

(1) Abuse means one or more of the following:

(a) Any physical injury caused by other than accidental means, or that appears to be at variance with the explanation given of the injury.

(b) Neglect that leads to physical harm through withholding of services necessary to maintain health and well-being.

(c) Abandonment, including desertion or willful forsaking of an elderly person or a person with a disability or the withdrawal or neglect of duties and obligations owed an elderly person or a person with a disability by a caregiver or other person.

(d) Willful infliction of physical pain or injury.

(e) Use of derogatory or inappropriate names, phrases or profanity, ridicule, harassment, coercion, threats, cursing, intimidation or inappropriate sexual comments or conduct of such a nature as to threaten significant physical or emotional harm to the elderly person or person with a disability.

(f) Causing any sweepstakes promotion to be mailed to an elderly person or a person with a disability who had received sweepstakes promotional material in the United States mail, spent more than $500 in the preceding year on any sweepstakes promotions, or any combination of sweepstakes promotions from the same service, regardless of the identities of the originators of the sweepstakes promotion and who represented to the court that the person felt the need for the courts assistance to prevent the person from incurring further expense.

(g) Wrongfully taking or appropriating money or property, or knowingly subjecting an elderly person or person with a disability to alarm by conveying a threat to wrongfully take or appropriate money or property, which threat reasonably would be expected to cause the elderly person or person with a disability to believe that the threat will be carried out.

(h) Sexual contact with a nonconsenting elderly person or person with a disability or with an elderly person or person with a disability considered incapable of consenting to a sexual act as described in ORS 163.315. As used in this paragraph, sexual contact has the meaning given that term in ORS 163.305.

(2) Elderly person means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(3) Guardian petitioner means a guardian or guardian ad litem for an elderly person or a person with a disability who files a petition under ORS 124.005 to 124.040 on behalf of the elderly person or person with a disability.

(4) Interfere means to interpose in a way that hinders or impedes.

(5) Intimidate means to compel or deter conduct by a threat.

(6) Menace means to act in a threatening manner.

(7) Molest means to annoy, disturb or persecute with hostile intent or injurious effect.

(8) Person with a disability means a person described in:

(a) ORS 410.040 (7)(b); or

(b) ORS 410.715.

(9) Petitioner means an elderly person or a person with a disability who files a petition under ORS 124.005 to 124.040.

(10) Sweepstakes means:

(a) A procedure for awarding a prize that is based on chance;

(b) A procedure in which a person is required to purchase anything, pay anything of value or make a donation as a condition of winning a prize or of receiving or obtaining information about a prize; or

(c) A procedure that is advertised in a way that creates a reasonable impression that a payment of anything of value, purchase of anything or making a donation is a condition of winning a prize or receiving or obtaining information about a prize.

(11) Sweepstakes promotion means an offer to participate in a sweepstakes. [1995 c.666 §§3,3a; 1999 c.738 §1; 1999 c.875 §6; 2003 c.257 §1a; 2003 c.264 §1; 2005 c.671 §1; 2007 c.70 §24]

124.010 Petition for relief; time limitation; information to be provided petitioner; exception. (1)(a) Except as provided in subsection (8) of this section, an elderly person or a person with a disability who has been the victim of abuse within the preceding 180 days or a guardian or guardian ad litem of an elderly person or a person with a disability who has been the victim of abuse within the preceding 180 days may petition the circuit court for relief under ORS 124.005 to 124.040, if the person is in immediate and present danger of further abuse from the abuser.

(b) The elderly person or person with a disability or the guardian or guardian ad litem of the person may seek relief by filing a petition with the circuit court alleging that the person is in immediate and present danger of further abuse from the respondent, alleging that the person has been the victim of abuse committed by the respondent within the 180 days preceding the filing of the petition and describing the nature of the abuse and the approximate dates thereof. The abuse must have occurred not more than 180 days before the filing of the petition.

(c) A petitioner or guardian petitioner is not required to provide in the petition information regarding the relationship between the elderly person or person with a disability and the respondent.

(d) Allegations in the petition must be made under oath or affirmation. The circuit court has jurisdiction over all proceedings under ORS 124.005 to 124.040.

(2) The petitioner or guardian petitioner has the burden of proving a claim under ORS 124.005 to 124.040 by a preponderance of the evidence.

(3) The right to petition for relief under ORS 124.005 to 124.040 is not affected by the fact that the elderly person or person with a disability has left the residence or household to avoid abuse.

(4) A petition filed under ORS 124.005 to 124.040 must disclose the existence of any Elderly Persons and Persons With Disabilities Abuse Prevention Act proceedings, any Abuse Prevention Act proceedings, any marital annulment, dissolution or separation proceedings pending between the parties or any protective proceedings under ORS chapter 125.

(5) Upon the filing of a petition under ORS 124.005 to 124.040, the clerk of the court shall give the petitioner or guardian petitioner information provided by the Department of Human Services about local adult protective services, domestic violence shelters and local legal services available.

(6) For purposes of computing the 180-day period in this section and ORS 124.020, any time during which the respondent is incarcerated or has a principal residence more than 100 miles from the principal residence of the elderly person or person with a disability is not counted as part of the 180-day period.

(7) If a guardian or guardian ad litem files a petition under this section on behalf of an elderly person or a person with a disability, the elderly person or person with a disability retains the right to:

(a) Contact and retain counsel;

(b) Have access to personal records;

(c) File objections to the restraining order;

(d) Request a hearing; and

(e) Present evidence and cross-examine witnesses at any hearing.

(8) An elderly person or a person with a disability may not file a petition under ORS 124.005 to 124.040 against a guardian or conservator for the person. [1995 c.666 §4; 1999 c.738 §2; 1999 c.1052 §11; 2003 c.257 §2a; 2003 c.264 §2; 2005 c.671 §2; 2007 c.70 §25]

124.012 Filing of petitions; where contempt proceedings must be conducted. A petition under ORS 124.010 may be filed only in a county in which the petitioner or respondent resides. Any contempt proceedings for violation of a restraining order issued under ORS 124.005 to 124.040 must be conducted by the court that issued the order, or by the circuit court for a county in which a violation of the restraining order occurs. If contempt proceedings are initiated in the circuit court for a county in which a violation of the restraining order occurs, the person initiating the contempt proceedings shall file with the court a copy of the restraining order, certified by the clerk of the court that issued the order. Upon filing of the certified copy of the restraining order, the court shall enforce the order as though that court had issued the order. [2003 c.289 §4]

124.015 Hearing upon request of respondent; relief; settlement; effect of proceedings. (1) The court shall hold a hearing within 21 days following the request, and may cancel or change any order issued under ORS 124.020 if the respondent, elderly person or person with a disability requests a hearing pursuant to ORS 124.020 (9).

(2) In addition to the relief granted under ORS 124.020, the court, in a hearing held pursuant to subsection (1) of this section, may:

(a) Require either party to move from any residence whose title or right to occupy such premises is held jointly by the parties; and

(b) Assess against any party reasonable attorney fees and such costs as may be incurred in the hearing.

(3)(a) If the respondent is represented by an attorney, time for the hearing may be extended for up to five days at the request of the petitioner or guardian petitioner so that the petitioner or guardian petitioner may seek representation.

(b) If the elderly person or person with a disability is represented by an attorney, time for the hearing may be extended for up to five days at the request of the respondent or guardian petitioner so that the respondent or guardian petitioner may seek representation.

(4) The court may approve any consent agreement to bring about a cessation of abuse of the parties. However, the court may not approve a term in a consent agreement that provides for restraint of a party to the agreement unless the other party petitioned for and was granted an order under ORS 124.010. An order or consent agreement made under this section may be amended at any time and shall continue in effect for a period of one year from the date of the order issued under ORS 124.020.

(5) An order or agreement made under ORS 124.005 to 124.040 or ORS 133.310 and 133.381 may not in any manner affect title to any real property.

(6) No undertaking shall be required in any proceeding under ORS 124.005 to 124.040.

(7) Any proceeding under ORS 124.005 to 124.040 shall be in addition to and not in lieu of any other available civil or criminal remedies.

(8) Notwithstanding any right or remedy established in ORS chapter 90 or ORS 105.105 to 105.168, a petitioner or guardian petitioner may enforce an order issued under ORS 124.005 to 124.040. [1995 c.666 §§5,5a; 2003 c.257 §3a; 2005 c.671 §9; 2007 c.70 §26]

124.020 Ex parte hearing; required findings; judicial relief; forms; request by respondent for hearing. (1) When a petitioner or guardian petitioner files a petition under ORS 124.010, the circuit court shall hold an ex parte hearing in person or by telephone on the day the petition is filed or on the following judicial day. Upon a showing that the elderly person or person with a disability named in the petition has been the victim of abuse committed by the respondent within 180 days preceding the filing of the petition and that there is an immediate and present danger of further abuse to the person, the court shall, if requested by the petitioner or guardian petitioner, order, for a period of one year or until the order is withdrawn or amended, whichever is sooner:

(a) That the respondent be required to move from the residence of the elderly person or person with a disability, if in the sole name of the person or if jointly owned or rented by the person and the respondent, or if the parties are married to each other;

(b) That a peace officer accompany the party who is leaving or has left the parties residence to remove essential personal effects of the party;

(c) That the respondent be restrained from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with a disability, or attempting to abuse, intimidate, molest, interfere with or menace the person;

(d) That the respondent be restrained from entering, or attempting to enter, on any premises when it appears to the court that such restraint is necessary to prevent the respondent from abusing, intimidating, molesting, interfering with or menacing the elderly person or person with a disability;

(e) That the respondent be:

(A) Restrained, effective on a date not less than 150 days from the date of the order, from mailing the elderly person or person with a disability any sweepstakes promotion;

(B) Required to remove the elderly person or person with a disability from the respondents sweepstakes promotion mailing list or place the person on a list of persons to whom sweepstakes promotions may not be mailed; and

(C) Required to promptly refund any payment received in any form from the elderly person or person with a disability after the date the order is entered by the court; or

(f) Except as provided in subsection (2) of this section, other relief that the court considers necessary to provide for the safety and welfare of the elderly person or person with a disability.

(2)(a) If the court finds that the elderly person or person with a disability has been the victim of abuse as defined in ORS 124.005 (1)(g), the court may order only relief that the court considers necessary to prevent or remedy the wrongful taking or appropriation of the money or property of the person, including but not limited to:

(A) Directing the respondent to refrain from exercising control over the money or property of the person;

(B) Requiring the respondent to return custody or control of the money or property of the person to the person;

(C) Requiring the respondent to follow the instructions of the guardian or conservator of the person; or

(D) Prohibiting the respondent from transferring the money or property of the elderly person or person with a disability to any person other than the elderly person or person with a disability.

(b) The court may not use a restraining order issued under ORS 124.005 to 124.040:

(A) To allow any person other than the elderly person or person with a disability to assume responsibility for managing any of the money or property of the elderly person or person with a disability; or

(B) For relief that is more appropriately obtained in a protective proceeding filed under ORS chapter 125 including, but not limited to, giving control and management of the financial accounts or property of the elderly person or person with a disability for any purpose other than the relief granted under paragraph (a) of this subsection.

(3) The showing required under subsection (1) of this section may be made by testimony of:

(a) The elderly person or person with a disability;

(b) The guardian or guardian ad litem of the elderly person or person with a disability;

(c) Witnesses to the abuse; or

(d) Adult protective services workers who have conducted an investigation.

(4) Immediate and present danger under this section includes but is not limited to situations in which the respondent has recently threatened the elderly person or person with a disability with additional abuse.

(5) When a guardian petitioner files a petition on behalf of an elderly person or a person with a disability, the guardian petitioner shall provide information about the person and not about the guardian petitioner where the petition, order or related forms described in subsection (6) of this section require information about the petitioner.

(6) An instruction brochure shall be available from the clerk of the court explaining the rights set forth under ORS 124.005 to 124.040. The petition, order and related forms shall be available from the clerk of the court and shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON
FOR

THE COUNTY OF ____________

______,           )           PETITION FOR

Petitioner         )           RESTRAINING ORDER

(your name)     )           TO PREVENT ABUSE

)           OF ELDERLY

)           PERSONS OR

)           PERSONS WITH

vs.                    )           DISABILITIES

)

)           NO. _____

______,           )

Respondent     )

(person to be   )

restrained)       )

YOU MUST PROVIDE COMPLETE AND TRUTHFUL INFORMATION. IF YOU DO NOT, THE COURT MAY DISMISS ANY RESTRAINING ORDER AND MAY ALSO HOLD YOU IN CONTEMPT OF COURT.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

ATTACH ADDITIONAL PAGES

IF NECESSARY.

I am the Petitioner and I state that the following information is true:

I am a resident of
___________ County
,
Oregon
.

Respondent is a resident of
________ County
,
Oregon
.

I am either 65 years of age or older (I am ______ years of age) or I am a person with a disability (CIRCLE THE ONE THAT DESCRIBES YOU).

1.   CHECK AND FILL OUT ANY SECTION(S) that apply to you and respondent:

__  A.  Respondent and I have been living together since ______, ___ (year).

__  B.  Respondent and I lived together from ______, ___ (year), to________,___ (year).

__  C.  I have been under the care of respondent since ______,___ (year).

__  D.  I was under the care of respondent from ______, ___ (year), to________,___ (year).

__  E.   Respondent has sent me sweepstakes promotions.

__  F.   None of the above.

2.   To qualify for a restraining order, respondent must have done one or more of the following:

Within the last 180 days, respondent has
:

__  A.  Caused me physical injury by other than accidental means.

__  B.  Attempted to cause me physical injury by other than accidental means.

__  C.  Placed me in fear of immediate serious physical injury.

__  D.  Caused me physical harm by withholding services necessary to maintain my health and well-being.

__  E.   Abandoned or deserted me by withdrawing or neglecting to perform duties and obligations.

__  F.   Used derogatory or inappropriate names, phrases or profanity, ridicule, harassment, coercion, threats, cursing, intimidation or inappropriate sexual comments or conduct of such a nature as to place me in fear of significant physical or emotional harm.

__  G.  Sent me sweepstakes promotions, and I feel the need for the courts assistance to protect me from further expense. I am an elderly person or a person with a disability. In the past year, I spent more than $500 on sweepstakes promotions that I received in the
United States
mail.

__  H.  Wrongfully taken or appropriated my money or property, or alarmed me by conveying a threat to me that my money or property would be wrongfully taken or appropriated, which I reasonably believed would be carried out.

__  I.    Had nonconsensual sexual contact with me or sexual contact to which I was incapable of consenting.

NOTICE TO PETITIONER: Sweepstakes companies are allowed up to 150 days to stop sending you sweepstakes entry materials. For a time after the court issues a restraining order, you may receive additional solicitations from respondent. However, beginning on the date the restraining order is issued, the respondent must immediately reject any further orders from you and must return any money you send to the company after the date the restraining order is issued.

3.   Any period of time after the abuse occurred during which respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home is not counted as part of the 180-day period, and you may still be eligible for a restraining order.

Respondent was incarcerated from___________,___ (year), to _________, ___ (year).

Respondent lived more than 100 miles from my home from ________, ___ (year), to________, ___ (year).

4.   Did the abuse happen within the last 180 days not including the times respondent was incarcerated (in jail or prison) or lived more than 100 miles from your home? Yes No

Date and location of abuse:

______________________

______________________

How did respondent injure or threaten to injure you?

______________________

______________________

______________________

5.   Are there incidents other than those described in question 4 above, in which respondent injured or threatened to injure you? If yes, explain:

______________________

______________________

______________________

6.   The abuse I am complaining about was witnessed by _________ (affidavit attached). Other persons with knowledge of the abuse are _________ (affidavit attached).

7.   I am in immediate and present danger of further abuse by respondent because:

______________________

______________________

______________________

8.   In any of the above incidents:

Were drugs, alcohol or weapons involved? Yes No

Did you need medical help? Yes No

Were the police or the courts involved? Yes No

If you have circled yes to any of the above questions, explain:

______________________

______________________

9.   A.  There (is) (is not) another Elderly Persons and Persons With Disabilities Abuse Prevention Act or Abuse Prevention Act proceeding pending between respondent and me. It is filed in ______ (County), ______(State), and I am (Petitioner) or (Respondent) in that case.

The case number of the case is: _______________

B.  There (is) (is not) another lawsuit pending between respondent and me for divorce, annulment or legal separation.

If yes, type of lawsuit: _______________

It is filed in ________ (County), ________(State).

C.  There (is) (is not) a protective proceeding filed in ______ (County), ______(State).

10. Respondent may be required to move from your residence if it is in your sole name, or if it is jointly owned or rented by you and respondent, or if you and respondent are married.

I (do) (do not) want respondent to move from my residence.

My residence is:

Owned Leased Rented

By: _______________

PETITIONER ASKS THE COURT TO GRANT THE RELIEF INDICATED IN THE PETITIONERS REQUEST COLUMN OF THE PROPOSED RESTRAINING ORDER, WHICH IS ATTACHED.

______________________________________________________________________________

PETITIONER MUST NOTIFY THE COURT

OF ANY CHANGE OF ADDRESS.

ALL NOTICES OF HEARING WILL

BE SENT TO THIS ADDRESS

AND DISMISSALS MAY BE

ENTERED IF YOU DO NOT APPEAR

AT A SCHEDULED HEARING.

If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

_________

PETITIONER

STATE OF
OREGON
)

)           ss.

County
of_____
)

SUBSCRIBED AND SWORN TO before me this _____ day of ______, 2___.

______________________

NOTARY PUBLIC FOR
OREGON

My commission expires: ______

RELEVANT DATA

RESPONDENT _______________

Sex ___ Telephone # ________

Residence Address ____________

City/State/Zip _______________

County
_______________

Birthdate ______ Age ___

Race ______

Height ________ Weight ________

Eye Color ________

Hair Color ________

PETITIONER (you)____________   GUARDIAN PETITIONER

Sex _____ *Telephone #________     Name ____________

*Residence Address____________   Address ____________

City/State/Zip_______________       __________________

County__________________            Telephone # ___________

Birthdate ________ Age _____

Race ________

Height ________ Weight ________

Eye Color ________

Hair Color ________

*If you wish to have your residential address or telephone number withheld from respondent, use a contact address and telephone number so the Court and the Sheriff can reach you if necessary.

PLEASE FILL OUT THIS INFORMATION

TO AID IN SERVICE OF

THE RESTRAINING ORDER

Where is respondent most likely to be located?

Residence  Hours ________

Employment          Hours ________

Address: ______

____________

Employment          Hours ________

Address: ______

____________

Description of vehicle ____________

___________________________

Does respondent have any weapons or access to weapons? Explain:

______________________________________________________________________________

______________________________________________________________________________

Has respondent ever been arrested for or convicted of a violent crime? Explain:

______________________________________________________________________________

______________________________________________________________________________

Is there anything about respondents character, past behavior or the present situation that indicates that respondent may be a danger to self or others? Explain:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF ____________

_________,                             )

Petitioner                                 )

(your name)                             )           RESTRAINING ORDER

)           TO PREVENT ABUSE

)           OF ELDERLY PERSONS

vs.                                            )           OR PERSONS WITH

)           DISABILITIES

)

)           NO. ________

_________,                             )

Respondent                             )

(person to be restrained)         )

)

TO THE RESPONDENT:

VIOLATION OF THIS RESTRAINING ORDER

MAY RESULT IN YOUR ARREST AND IN

CIVIL AND/OR CRIMINAL PENALTIES.

REVIEW THIS ORDER CAREFULLY.

EACH PROVISION MUST BE OBEYED.

SEE YOUR RIGHTS TO A HEARING.

The Court, having reviewed the petition, makes the following findings:

Judges Initials

__  Petitioner has been abused by respondent as defined by ORS 124.005;

__  The abuse of petitioner by respondent occurred within the last 180 days as provided in ORS 124.010;

__  There is an immediate and present danger of further abuse to petitioner.

IT IS HEREBY ORDERED that:

Petitioners Request
Judges Initials

[ ]   1.   Respondent is restrained (prohibited) from intimidating,            _____

molesting, interfering with or menacing petitioner, or

attempting to intimidate, molest, interfere with or menace

petitioner.

[ ]   2.   Respondent is restrained (prohibited) from entering, or               _____

attempting to enter:

(Include names and address unless withheld for safety reasons.)

[ ]   Petitioners residence.                                                                   _____

[ ]   Petitioners business or place of employment.                              _____

[ ]   Petitioners school.                                                                        _____

[ ]   Other locations.                                                                             _____

[ ]   3.   Respondent is restrained (prohibited) from:

[ ]   Contacting, or attempting to contact, petitioner by telephone.    _____

[ ]   Contacting, or attempting to contact, petitioner by mail.             _____

[ ]   4.   Respondent shall move from and not return to the re-                 _____

sidence located at ____________ except with a

peace officer in order to remove essential personal effects

of the respondent, including, but not limited to:

clothing, toiletries, medications, Social Security cards,

birth certificates, identification and tools of the trade.

[ ]   5.   A peace officer shall accompany the petitioner to the                  _____

parties residence in order to remove essential personal

effects of petitioner, including, but not limited to:

clothing, toiletries, medications, Social Security cards,

birth certificates, identification and tools of the trade.

[ ]   6.   Beginning on a date not less than 150                                          _____

days from the date of this order, the respondent shall

not mail the petitioner any further sweepstakes promotions.

[ ]   7.   Respondent shall remove the petitioner from                               _____

the respondents sweepstakes promotion mailing list or

shall place the petitioner on the respondents list of

persons to whom sweepstakes promotions may not be mailed.

[ ]   8.   Respondent shall refund any payment received                           _____

in any form from the petitioner after the date

this order is entered by the court.

[ ]   9.   Other relief:________________________                                   _____

______________________________

______________________________

[ ]   10. No further service is necessary because respondent                     _____

appeared in person before the Court.

IT IS FURTHER ORDERED that:

SECURITY AMOUNT FOR VIOLATION OF ANY PROVISION OF THIS ORDER IS $5,000 unless otherwise specified.

Other Amount ($ )

THE ABOVE PROVISIONS OF THIS RESTRAINING ORDER ARE IN EFFECT FOR A PERIOD OF ONE YEAR OR UNTIL THE ORDER IS VACATED, MODIFIED OR SUPERSEDED, WHICHEVER OCCURS FIRST.

DATED this _____ day of _______________, 2___.

______________________

CIRCUIT COURT JUDGE (signature)

______________________

CIRCUIT COURT JUDGE (printed)

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

)

______,                 )     NO. _____

Petitioner,              )

vs.                          )     AFFIDAVIT OF PROOF

______,                 )     OF SERVICE

Respondent.          )

)

)

STATE OF            )

OREGON
)

)     ss.

County of ___       )

I am a resident of the State of
Oregon
. I am a competent person 18 years of age or older. I am not an attorney for or a party to this case, or an officer, director or employee of any party to this case.

On the _____ day of ______, 2___, I served the Restraining Order to Prevent Abuse of Elderly Persons or Persons With Disabilities and the Petition for Restraining Order to Prevent Abuse of Elderly Persons or Persons With Disabilities in this case personally upon the above-named respondent in _________ County by delivering to the respondent a copy of those papers, each of which was certified to be a true copy of each original.

______________________

Signature of ____________

SUBSCRIBED AND SWORN TO before me this _____ day of ______, 2___.

_____________________

NOTARY PUBLIC FOR
OREGON

My Commission Expires: ______

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

)

______,                 )     NO. _____

Petitioner,              )

vs.                          )     MOTION AND ORDER

______,                 )     OF DISMISSAL

Respondent.          )

)

Comes now petitioner, ________, and moves this Court for an order allowing the voluntary withdrawal and dismissal of the Restraining Order on file herein.

__________________

Petitioner

SUBSCRIBED AND SWORN TO before me this _____ day of ______, 2___.

_____________________

NOTARY PUBLIC FOR
OREGON

My Commission Expires: ______

IT IS SO ORDERED this _____ day of ______, 2___.

__________________

JUDGE

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

______,                 )

(D.O.B._____)      )     NOTICE TO RESPONDENT

Petitioner,              )     (Elderly Persons and

)     Persons With Disabilities

)     Abuse Prevention Act)

)

and                              )           NO. _____

)

______,                 )

(D.O.B._____)      )

Respondent.          )

THIS FORM MUST BE

ATTACHED TO SERVICE COPY

OF RESTRAINING ORDER

TO RESPONDENT: A TEMPORARY RESTRAINING ORDER HAS BEEN ISSUED BY THE COURT WHICH AFFECTS YOUR RIGHTS AND IS NOW IN EFFECT. THIS ORDER BECOMES EFFECTIVE IMMEDIATELY. IF YOU WISH TO CONTEST THE CONTINUATION OF THIS ORDER, YOU MUST COMPLETE THIS FORM AND MAIL OR DELIVER IT TO:

REQUESTS FOR HEARING MUST BE MADE WITHIN 30 DAYS AFTER YOU RECEIVE THE ORDER. YOU MUST INCLUDE YOUR ADDRESS AND TELEPHONE NUMBER WITH YOUR REQUEST FOR A HEARING. THE HEARING WILL BE HELD WITHIN 21 DAYS. AT THE HEARING, A JUDGE WILL DECIDE WHETHER THE ORDER SHOULD BE CANCELED OR CHANGED. THE ONLY PURPOSE OF THIS HEARING WILL BE TO DETERMINE IF THE TERMS OF THE COURTS TEMPORARY ORDER SHOULD BE CANCELED, CHANGED OR EXTENDED.

Keep in mind that this order remains in effect until the court that issued the order modifies or dismisses it. If you are arrested for violating this order, the security amount (bail) is $5,000, unless a different amount is ordered by the court. Violation of this order constitutes contempt of court and is punishable by a fine of up to $500 or one percent of your annual gross income, whichever is greater, a jail term of up to six months, or both. Other sanctions may be imposed.

______________________________________________________________________________

REQUEST FOR HEARING

I am the Respondent in the above-referenced action and I request a hearing to contest all or part of the order as follows (mark one or more):

__  The order restraining me from contacting, or attempting to contact, the petitioner.

__  Other _______________

I (will) (will not) be represented by an attorney at the hearing.

Notice of the time and place of the hearing can be mailed to me at the address below my signature.

Date: _______________

______________________

SIGNATURE OF RESPONDENT

______________________

______________________

ADDRESS

______________________

TELEPHONE NUMBER

______________________________________________________________________________

(7) If the court orders relief:

(a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to effect service and shall have a true copy of the petition and order delivered to the county sheriff for service upon the respondent, unless the court finds that further service is unnecessary because the respondent appeared in person before the court.

(b) The county sheriff shall serve the respondent personally unless the petitioner or guardian petitioner elects to have the respondent served personally by a private party or by a peace officer who is called to the scene of a domestic disturbance at which the respondent is present, and who is able to obtain a copy of the order within a reasonable amount of time. Proof of service shall be made in accordance with ORS 124.030.

(c) A respondent accused of committing abuse by means of a sweepstakes promotion may be served:

(A) Personally;

(B) By mailing certified true copies of the petition and order by certified mail to the address to which the elderly person or person with a disability would have sent the payment for goods or services promoted in the sweepstakes promotion had the elderly person or person with a disability been ordering the goods or services; or

(C) In the manner directed by the court.

(d) No filing fee, service fee or hearing fee shall be charged for proceedings seeking only the relief provided under ORS 124.005 to 124.040.

(8) If the county sheriff:

(a) Determines that the order and petition are incomplete, the order and petition shall be returned to the clerk of the court. The clerk of the court shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, of the error or omission.

(b) After accepting the order and petition, cannot complete service within 10 days, the sheriff shall notify the petitioner or guardian petitioner, at the address provided by the petitioner or guardian petitioner, that the documents have not been served. If the petitioner or guardian petitioner does not respond within 10 days, the county sheriff shall hold the order and petition for future service and file a return to the clerk of the court showing that service was not completed.

(9)(a) Within 30 days after a restraining order is served on the respondent under this section or within 30 days after notice is served on the elderly person or person with a disability under ORS 124.024, the respondent, elderly person or person with a disability may request a court hearing upon any relief granted. The hearing request form shall be available from the clerk of the court and shall be in substantially the form provided in subsection (6) of this section.

(b) If the respondent, elderly person or person with a disability requests a hearing under paragraph (a) of this subsection, the clerk of the court shall notify the petitioner or guardian petitioner of the date and time of such hearing, and shall supply the petitioner or guardian petitioner with a copy of the request for a hearing. The petitioner or guardian petitioner shall give to the clerk of the court information sufficient to allow such notification.

(c) The hearing is not limited to the issues raised in the request for hearing form and may include testimony from witnesses to the abuse and adult protective services workers. The hearing may be held in person or by telephone. If the respondent, elderly person or person with a disability seeks to raise an issue at the hearing not previously raised in the request for hearing form, the petitioner or guardian petitioner is entitled to a reasonable continuance for the purpose of preparing a response to the issue.

(d) The court shall exercise its discretion in a manner that protects the elderly person or person with a disability from traumatic confrontation with the respondent. [1995 c.666 §§6,6a; 1997 c.249 §40; 1997 c.863 §5; 1999 c.738 §3; 1999 c.875 §7; 2003 c.257 §4a; 2003 c.264 §3; 2005 c.22 §97; 2005 c.671 §3; 2007 c.70 §27]

124.022 Service of restraining order by sheriff; facsimile of order. (1) A sheriff may serve a restraining order under ORS 124.020 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected.

(2) A sheriff may serve and enter into the Law Enforcement Data System a facsimile of a certified true copy of a restraining order under ORS 124.020 that was transmitted to the sheriff by a trial court administrator or another sheriff using a telephonic facsimile communication device. A copy of the facsimile must be attached to the sheriffs return of service. Before transmitting a restraining order to a sheriff under this subsection, the person sending the facsimile must receive confirmation by telephone from the sheriffs office that a telephonic facsimile communication device is available and operating. [2003 c.304 §12; 2007 c.255 §9]

124.024 Notice to be given by guardian petitioner. (1) A guardian petitioner must give notice of the petition, order and related forms described in ORS 124.020 (6) to the elderly person or person with a disability named in the petition.

(2) The guardian petitioner must also serve on the elderly person or person with a disability a notice that contains a statement of the rights of the person as follows:

(a) The right to contact and retain counsel;

(b) The right to have access to personal records;

(c) The right to file objections to the restraining order;

(d) The right to request a hearing to contest all or part of the restraining order; and

(e) The right to present evidence and cross-examine witnesses at any hearing.

(3) Notice provided under subsection (1) of this section must be similar to the notice provided to the respondent under ORS 124.020 (6) and must contain an objection form that the elderly person or person with a disability may complete and mail to the court.

(4) Notice under this section must be personally served on the elderly person or person with a disability. The date of personal service must be not later than 72 hours after the court issues a restraining order under ORS 124.020.

(5) Proof of service under this section must be filed in the proceeding before the court holds a hearing under ORS 124.015. [2003 c.257 §7; 2003 c.257 §7a; 2005 c.671 §10; 2007 c.70 §28]

124.025 Removal of personal effects; accompanying peace officer; limitation on liability. (1) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 124.020 shall remain for up to 20 minutes and may temporarily interrupt the removal of property at any time. Nothing in this subsection shall affect a peace officers duty to arrest under ORS 133.055 and 133.310.

(2) The party removing essential personal effects from the residence pursuant to an order issued under ORS 124.020 is entitled to be accompanied by a peace officer on one occasion only.

(3) A peace officer who accompanies a party removing essential personal effects pursuant to an order issued under ORS 124.020 shall have immunity from any liability, civil or criminal, for any actions of the party committed during the removal of essential personal effects. [1995 c.666 §7]

124.030 Proof of service of restraining order to be delivered to sheriff; entry in LEDS; expiration of restraining order; release of respondent pending hearing. (1) Whenever a restraining order, as authorized by ORS 124.015 or 124.020, that includes a security amount and an expiration date pursuant to ORS 124.015 and 124.020 and this section, is issued and the person to be restrained has actual notice thereof, the clerk of the court or any other person serving the petition and order shall deliver forthwith to a county sheriff a true copy of the affidavit of proof of service on which it is stated that personal service of the petition and order was served on the respondent, a copy of the petition and a true copy of the order. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and an accompanying proof of service is not necessary. Upon receipt of a true copy of the order and completion of any required service, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county in the state. The petitioner or guardian petitioner may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System.

(2)(a) A restraining order shall remain in effect until the order expires or is terminated by court order.

(b) When a restraining order has been entered under ORS 124.020, the restraining order shall not be terminated upon a motion for dismissal by the petitioner or guardian petitioner unless the motion is notarized.

(3) In any situation where a restraining order described in subsection (1) of this section is terminated before the expiration date, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of such termination order the county sheriff shall promptly remove the original order from the Law Enforcement Data System.

(4) Pending a contempt hearing for an alleged violation of a restraining order issued pursuant to ORS 124.015 or 124.020, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Whenever such restraining order is issued, the issuing court shall set a security amount for the violation of such order. [1995 c.666 §8; 2003 c.257 §5; 2007 c.255 §10]

124.035 Renewal of restraining order. For good cause shown, the court may renew an order entered under ORS 124.015 or 124.020, and the court may do so regardless of whether there has been a further act of abuse. [1995 c.666 §9]

124.040 Short title. ORS 124.005 to 124.040 shall be known and may be cited as the Elderly Persons and Persons With Disabilities Abuse Prevention Act. [1995 c.666 §2; 1999 c.738 §4; 2003 c.264 §4]

REPORTING OF ABUSE OF ELDERLY PERSONS

124.050 Definitions for ORS 124.050 to 124.095. As used in ORS 124.050 to 124.095:

(1) Abuse means one or more of the following:

(a) Any physical injury caused by other than accidental means, or which appears to be at variance with the explanation given of the injury.

(b) Neglect which leads to physical harm through withholding of services necessary to maintain health and well-being.

(c) Abandonment, including desertion or willful forsaking of an elderly person or the withdrawal or neglect of duties and obligations owed an elderly person by a caretaker or other person.

(d) Willful infliction of physical pain or injury.

(e) An act that constitutes a crime under ORS 163.375, 163.405, 163.411, 163.415, 163.425, 163.427, 163.465 or 163.467.

(f) Wrongfully taking or appropriating money or property, or knowingly subjecting an elderly person or person with a disability to alarm by conveying a threat to wrongfully take or appropriate money or property, which threat reasonably would be expected to cause the person to believe that the threat will be carried out.

(2) Elderly person means any person 65 years of age or older who is not subject to the provisions of ORS 441.640 to 441.665.

(3) Law enforcement agency means:

(a) Any city or municipal police department.

(b) Any county sheriffs office.

(c) The
Oregon
State
Police.

(d) Any district attorney.

(4) Public or private official means:

(a) Physician, naturopathic physician, osteopathic physician, chiropractor or podiatric physician and surgeon, including any intern or resident.

(b) Licensed practical nurse, registered nurse, nurses aide, home health aide or employee of an in-home health service.

(c) Employee of the Department of Human Services, county health department or community mental health and developmental disabilities program.

(d) Peace officer.

(e) Member of the clergy.

(f) Licensed clinical social worker.

(g) Physical, speech or occupational therapists.

(h) Senior center employee.

(i) Information and referral or outreach worker.

(j) Licensed professional counselor or licensed marriage and family therapist.

(k) Any public official who comes in contact with elderly persons in the performance of the officials official duties.

(L) Firefighter or emergency medical technician. [Formerly 410.610; 1999 c.463 §6; 2001 c.104 §36; 2005 c.671 §4; 2007 c.70 §29]

124.055 Policy. The Legislative Assembly finds that for the purpose of preventing abuse, safeguarding and enhancing the welfare of elderly persons, it is necessary and in the public interest to require mandatory reports and investigations of allegedly abused elderly persons. [Formerly 410.620]

124.060 Duty of officials to report. Any public or private official having reasonable cause to believe that any person 65 years of age or older with whom the official comes in contact, while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused a person 65 years of age or older shall report or cause a report to be made in the manner required in ORS 124.065. [Formerly 410.630]

124.065 Method of reporting; content; notice to law enforcement agency and to department. (1) When a report is required under ORS 124.060, an oral report shall be made immediately by telephone or otherwise to the local office of the Department of Human Services or to a law enforcement agency within the county where the person making the report is at the time of contact. If known, such reports shall contain the names and addresses of the elderly person and any persons responsible for the care of the elderly person, the nature and the extent of the abuse (including any evidence of previous abuse), the explanation given for the abuse and any other information which the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

(2) When a report is received by the department under ORS 124.060, the department may notify the law enforcement agency having jurisdiction within the county where the report was made. If the department is unable to gain access to the allegedly abused elderly person, the department may contact the law enforcement agency for assistance and the agency shall provide assistance. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not. The receiving agency shall also immediately notify the local office of the department in the county where the report was made. [Formerly 410.640]

124.070 Duty to investigate; notice to department; evaluation. (1) Upon receipt of the report required under ORS 124.060, the Department of Human Services or the law enforcement agency shall cause an investigation to be commenced promptly to determine the nature and cause of the abuse.

(2) If the department or law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the department or law enforcement agency shall notify in writing the appropriate law enforcement agency or the local office of the department, respectively. The investigation shall include a visit to the named elderly person and consultation with those individuals having knowledge of the facts of the particular case. Upon completion of the evaluation of each case, written findings shall be prepared which shall include recommended action and a determination of whether protective services are needed. [Formerly 410.650]

124.075 Immunity of person making report in good faith; identity confidential. (1) Anyone participating in good faith in the making of a report of elder abuse and who has reasonable grounds for making the report shall have immunity from any civil liability that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report.

(2) The identity of the person making the report shall be treated as confidential information and shall be disclosed only with the consent of that person or by judicial process, or as required to perform the functions under ORS 124.070. [Formerly 410.660; 2005 c.671 §5]

124.080 Photographing of victim; photograph as record. (1) In carrying out its duties under ORS 124.070 a law enforcement agency or the Department of Human Services may photograph or cause to have photographed any victim who is the subject of the investigation for purposes of preserving evidence of the condition of the victim at the time of the investigation.

(2) For purposes of ORS 124.090, photographs taken under authority of subsection (1) of this section shall be considered records. [Formerly 410.670]

124.085 Catalog of abuse records; confidentiality. A proper record of complaints made under ORS 124.060 and 124.065 shall be maintained by the Department of Human Services. The department shall prepare reports in writing when investigation has shown that the condition of the elderly person was the result of abuse even if the cause remains unknown. The complaints and investigative reports shall be cataloged under the name of the victim but shall be treated as confidential information, and shall be disclosed only with the consent of that person or by judicial process. [Formerly 410.680]

124.090 Confidentiality of records; exceptions. Notwithstanding the provisions of ORS 192.410 to 192.505, the names of the public or private official who made the complaint, witnesses and the elderly persons compiled under the provisions of ORS 124.050 to 124.095 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make the information and any investigative report available to any law enforcement agency, to any public agency that licenses or certifies residential facilities or licenses or certifies the persons practicing therein, to any public agency providing protective services for the elderly person and to the Long Term Care Ombudsman, if appropriate. The department shall also make the information and any investigative report available to any private nonprofit agency providing protective services for the elderly person. When this information and any investigative report is made available to the private agency, ORS 124.050 to 124.095 relating to confidentiality apply to the private agency. [Formerly 410.690; 2001 c.900 §21]

124.095 Spiritual treatment not abuse. An elderly person who in good faith is voluntarily under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for this reason alone, not be considered subjected to abuse by reason of neglect under ORS 124.050 to 124.095. [Formerly 410.700]

CIVIL ACTION FOR ABUSE OF VULNERABLE PERSON

124.100 Definitions for ORS 124.100 to 124.140; action authorized; relief; qualifications for bringing action; service on Attorney General. (1) As used in ORS 124.100 to 124.140:

(a) Elderly person means a person 65 years of age or older.

(b) Financially incapable has the meaning given that term in ORS 125.005.

(c) Incapacitated has the meaning given that term in ORS 125.005.

(d) Person with a disability means a person with a physical or mental impairment that:

(A) Is likely to continue without substantial improvement for no fewer than 12 months or to result in death; and

(B) Prevents performance of substantially all the ordinary duties of occupations in which an individual not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the person with the physical or mental impairment.

(e) Vulnerable person means:

(A) An elderly person;

(B) A financially incapable person;

(C) An incapacitated person; or

(D) A person with a disability who is susceptible to force, threat, duress, coercion, persuasion or physical or emotional injury because of the persons physical or mental impairment.

(2) A vulnerable person who suffers injury, damage or death by reason of physical abuse or financial abuse may bring an action against any person who has caused the physical or financial abuse or who has permitted another person to engage in physical or financial abuse. The court shall award the following to a plaintiff who prevails in an action under this section:

(a) An amount equal to three times all economic damages, as defined in ORS 31.710, resulting from the physical or financial abuse, or $500, whichever amount is greater.

(b) An amount equal to three times all noneconomic damages, as defined by ORS 31.710, resulting from the physical or financial abuse.

(c) Reasonable attorney fees incurred by the plaintiff.

(d) Reasonable fees for the services of a conservator or guardian ad litem incurred by reason of the litigation of a claim brought under this section.

(3) An action may be brought under this section only by:

(a) A vulnerable person;

(b) A guardian, conservator or attorney-in-fact for a vulnerable person;

(c) A personal representative for the estate of a decedent who was a vulnerable person at the time the cause of action arose; or

(d) A trustee for a trust on behalf of the trustor or the spouse of the trustor who is a vulnerable person.

(4) An action may be brought under this section only for physical abuse described in ORS 124.105 or for financial abuse described in ORS 124.110.

(5) An action may be brought under this section against a person for permitting another person to engage in physical or financial abuse if the person knowingly acts or fails to act under circumstances in which a reasonable person should have known of the physical or financial abuse.

(6) A person commencing an action under this section must serve a copy of the complaint on the Attorney General within 30 days after the action is commenced. [1995 c.671 §1; 1997 c.249 §41; 1999 c.305 §1; 2001 c.843 §3; 2003 c.211 §1; 2005 c.87 §1; 2005 c.386 §1a; 2007 c.70 §30]

124.105 Physical abuse subject to action. (1) An action may be brought under ORS 124.100 for physical abuse if the defendant engaged in conduct against a vulnerable person that would constitute any of the following:

(a) Assault, under the provisions of ORS 163.160, 163.165, 163.175 and 163.185.

(b) Menacing, under the provisions of ORS 163.190.

(c) Recklessly endangering another person, under the provisions of ORS 163.195.

(d) Criminal mistreatment, under the provisions of ORS 163.200 and 163.205.

(e) Rape, under the provisions of ORS 163.355, 163.365 and 163.375.

(f) Sodomy, under the provisions of ORS 163.385, 163.395 and 163.405.

(g) Unlawful sexual penetration, under the provisions of ORS 163.408 and 163.411.

(h) Sexual abuse, under the provisions of ORS 163.415, 163.425 and 163.427.

(i) Strangulation, under ORS 163.187.

(2) An action may be brought under ORS 124.100 for physical abuse if the defendant used any unreasonable physical constraint on the vulnerable person or subjected the vulnerable person to prolonged or continued deprivation of food or water.

(3) An action may be brought under ORS 124.100 for physical abuse if the defendant used a physical or chemical restraint, or psychotropic medication on the vulnerable person without an order from a physician licensed in the State of
Oregon
or under any of the following conditions:

(a) For the purpose of punishing the vulnerable person.

(b) For any purpose not consistent with the purposes authorized by a physician.

(c) For a period significantly beyond that for which the restraint or medication was authorized by a physician. [1995 c.671 §2; 2003 c.577 §4; 2005 c.386 §2]

124.110 Financial abuse subject to action. (1) An action may be brought under ORS 124.100 for financial abuse in the following circumstances:

(a) When a person wrongfully takes or appropriates money or property of a vulnerable person, without regard to whether the person taking or appropriating the money or property has a fiduciary relationship with the vulnerable person.

(b) When a vulnerable person requests that another person transfer to the vulnerable person any money or property that the other person holds or controls and that belongs to or is held in express trust, constructive trust or resulting trust for the vulnerable person, and the other person, without good cause, either continues to hold the money or property or fails to take reasonable steps to make the money or property readily available to the vulnerable person when:

(A) The ownership or control of the money or property was acquired in whole or in part by the other person or someone acting in concert with the other person from the vulnerable person; and

(B) The other person acts in bad faith, or knew or should have known of the right of the vulnerable person to have the money or property transferred as requested or otherwise made available to the vulnerable person.

(c) When a person has at any time engaged in conduct constituting a violation of a restraining order regarding sweepstakes that was issued under ORS 124.020.

(2) A transfer of money or property that is made for the purpose of qualifying a vulnerable person for Medicaid benefits or for any other state or federal assistance program, or the holding and exercise of control over money or property after such a transfer, does not constitute a wrongful taking or appropriation under subsection (1)(a) of this section or the holding of money or property without good cause for the purposes of subsection (1)(b) of this section. [1995 c.671 §3; 1999 c.305 §2; 1999 c.875 §8; 2005 c.386 §3]

124.115 Persons not subject to action. (1) Except as provided by subsection (2) of this section, an action under ORS 124.100 may not be brought against:

(a) Financial institutions, as defined by ORS 706.008;

(b) A health care facility, as defined in ORS 442.015;

(c) Any facility licensed or registered under ORS chapter 443; or

(d) Broker-dealers licensed under ORS 59.005 to 59.541.

(2) An action may be brought under ORS 124.100 against a person listed in subsection (1) of this section if:

(a) The person is convicted of one of the crimes specified in ORS 124.105 (1); or

(b) The person engages in conduct constituting financial abuse as described in ORS 124.110, and the person is convicted of a crime by reason of the conduct. [1995 c.671 §3a; 1997 c.631 §408; 1999 c.305 §3]

124.120 Relief available. The court may restrain and remedy the conduct described in ORS 124.105 and 124.110 by issuing appropriate orders including but not limited to:

(1) A judgment for the remedies provided by ORS 124.100.

(2) Restraining orders, temporary injunctions or other actions as the court deems proper, including the acceptance of satisfactory performance bonds, the creation of receiverships, the appointment of qualified receivers and the enforcement of constructive trusts.

(3) Ordering any person to divest direct or indirect interest or contact with any person or enterprise.

(4) Imposing reasonable restrictions, including permanent injunctions on the future activities or investments of any person, including prohibiting any person from engaging in the same type of endeavor or conduct to the extent permitted by the Constitution of the
United States
and this state. [1995 c.671 §4]

124.125 Action by Attorney General, Department of Human Services or district attorney; investigative demands. (1) The Attorney General, the Department of Human Services or any district attorney may bring an action against any person who engages in conduct described in ORS 124.105 and 124.110. In addition to remedies otherwise provided in ORS 124.100 to 124.140, upon prevailing in the action, the court shall award to the Attorney General, Department of Human Services or district attorney costs of investigation and penalties. Penalties awarded under this section may not exceed $25,000 per occurrence.

(2) The Attorney General may intervene in any civil action brought under ORS 124.100 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the state shall be entitled to the same relief as if the Attorney General instituted the action under the provisions of this section.

(3) When it appears that a person is engaging in conduct described in ORS 124.105 or 124.110, the Attorney General or any district attorney may execute in writing and cause to be served an investigative demand upon any person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation. The investigative demand shall require the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce relevant documentary material or physical evidence for examination, at a reasonable time and place as stated in the investigative demand.

(4) At any time before the return date specified in an investigative demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date, or to modify or set aside the demand, stating good cause, including a request for privileged material, may be filed in the appropriate court.

(5) Service of an investigative demand under subsection (3) of this section shall be made personally within this state. If personal service within this state cannot be made, substituted service may be made by any of the following methods:

(a) Personal service outside of this state;

(b) Mailing the investigative demand by registered or certified mail to the last-known place of business, residence or abode within or outside of this state of the person for whom service is intended;

(c) As to any person other than a natural person, in the manner provided for service of summons in an action or suit; or

(d) Such service as the court may direct.

(6) If any person after being served with an investigative demand under subsection (3) of this section fails or refuses to obey an investigative demand issued by the Attorney General or a district attorney, the Attorney General or district attorney may, after notice to an appropriate court and after a hearing, request an order:

(a) Granting injunctive relief to restrain the person from engaging in conduct that is involved in the alleged or suspected violation; or

(b) Granting other relief as may be required, until the person obeys the investigative demand.

(7) Any disobedience of any final order of a court under subsection (6) of this section shall be punished as a contempt of court.

(8) ORS 192.550 to 192.595 apply to the disclosure of financial records by a financial institution pursuant to the service of an investigative demand under subsection (3) of this section. [1995 c.671 §5; 2003 c.265 §1]

124.130 Statute of limitation. An action under ORS 124.100 to 124.140 must be commenced within seven years after discovery of the conduct described in ORS 124.105 and 124.110 that gives rise to a cause of action under ORS 124.100 to 124.140. [1995 c.671 §6]

124.135 Remedies not exclusive. The remedies provided by ORS 124.100 to 124.140 are in addition to any other remedy, civil or criminal, that may be available under any other provision of law. [1995 c.671 §7]

124.140 Estoppel based on criminal conviction. A defendant convicted in any criminal proceeding of conduct that gives rise to a cause of action under ORS 124.100, whether the conviction results from a plea or verdict, is estopped from denying the conduct for purposes of an action under ORS 124.100 to 124.140. [1995 c.671 §8]

PENALTIES

124.990 Criminal penalty. A person who violates ORS 124.060 commits a Class A violation. [Formerly 410.990]

_______________



Chapter 125

Chapter 125 Â Protective Proceedings

2007 EDITION

PROTECTIVE PROCEEDINGS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

GENERAL PROVISIONS

125.005Â Â Â Â  Definitions

125.010Â Â Â Â  Protective proceedings

125.015Â Â Â Â  Jurisdiction of protective proceedings; proceedings in other states

125.020Â Â Â Â  Venue for protective proceedings

125.025Â Â Â Â  Authority of the court in protective proceedings

125.030Â Â Â Â  Use of limited judgment in protective proceedings

PROCEDURE IN PROTECTIVE PROCEEDINGS

125.050Â Â Â Â  Application of ORCP and
Oregon
Evidence Code

125.055Â Â Â Â  Petitions in protective proceedings

125.060Â Â Â Â  Who must be given notice

125.065Â Â Â Â  Manner of giving notice

125.070Â Â Â Â  Contents of notice

125.075Â Â Â Â  Presentation of objections

125.080Â Â Â Â  Hearing

125.085Â Â Â Â  Motions after appointment of a fiduciary

125.090Â Â Â Â  Termination of proceedings

125.095Â Â Â Â  Compensation and expenses payable in protective proceedings

VISITORS

125.150Â Â Â Â  Appointment of visitors

125.155Â Â Â Â  VisitorÂs report

125.160Â Â Â Â  Subsequent appointment of visitor

125.165Â Â Â Â  Qualifications and standards for visitors

125.170Â Â Â Â  Payment and reimbursement for visitor services

FIDUCIARIES GENERALLY

125.200Â Â Â Â  Preferences in appointing fiduciary

125.205Â Â Â Â  Persons not qualified to act as fiduciary

125.210Â Â Â Â  Notice to court of criminal conviction, revocation or cancellation of occupational license or bankruptcy proceedings

125.215Â Â Â Â  Acceptance of appointment as fiduciary; notice of proceedings to fiduciary

125.221Â Â Â Â  Conflicts of interest

125.225Â Â Â Â  Removal of fiduciary

125.230Â Â Â Â  Termination of fiduciaryÂs authority; discharge of fiduciary

125.235Â Â Â Â  Liability of fiduciary

125.240Â Â Â Â  Professional fiduciaries

125.242Â Â Â Â  Exemptions for financial institutions and trust companies

GUARDIANS

125.300Â Â Â Â  In general

125.305Â Â Â Â  Order of appointment

125.310Â Â Â Â  Letters of guardianship

125.315Â Â Â Â  General powers and duties of guardian

125.320Â Â Â Â  Limitations on guardian

125.325Â Â Â Â  GuardianÂs report

125.330Â Â Â Â  Limitations on guardian appointed for person committed to custody of Department of Corrections

CONSERVATORS

(Appointment)

125.400Â Â Â Â  Order of appointment

125.405Â Â Â Â  Letters of conservatorship

(Bond)

125.410Â Â Â Â  ConservatorÂs bond

125.415Â Â Â Â  Termination of bond by surety

(ConservatorÂs Powers and Duties)

125.420Â Â Â Â  Power of conservator over property of protected person

125.425Â Â Â Â  Powers of conservator to pay expenses of protected person and dependents

125.430Â Â Â Â
Sale
of protected personÂs residence

125.435Â Â Â Â  Power of conservator to make gifts

125.440Â Â Â Â  Acts conservator may perform only with court approval

125.445Â Â Â Â  Acts authorized to be performed without prior court approval

125.450Â Â Â Â  Voidable transactions

(Desires of Protected Person)

125.455Â Â Â Â  Power of competent protected person over estate

125.460Â Â Â Â  Consideration of estate plan of protected person

(Inventory of Property)

125.465Â Â Â Â  Discovery of property; examination by conservator

125.470Â Â Â Â  Filing of inventory required; supplemental inventory

(Accountings)

125.475Â Â Â Â  ConservatorÂs accounting to court; contents

125.480Â Â Â Â  Approval of accounting

(Liabilities)

125.485Â Â Â Â  Liability of conservator

125.490Â Â Â Â  Status of persons dealing with conservator

(Claims and Expenses)

125.495Â Â Â Â  Payment of claims against estate or protected person

125.500Â Â Â Â  Enforcement of claim against estate or protected person

125.505Â Â Â Â  Notice of claim to conservator

125.510Â Â Â Â  Procedure where claim disallowed

125.515Â Â Â Â  Effect of presentation of claim on statute of limitations

125.520Â Â Â Â  Order of payment of expenses and claims

(Termination of Proceedings)

125.525Â Â Â Â  Termination of conservatorship

125.530Â Â Â Â  Powers and duties of conservator on death of protected person

125.535Â Â Â Â  Disposition of small estate

(Payment to Foreign Conservator)

125.540Â Â Â Â  Payment of debt and delivery of property to foreign conservator

TEMPORARY FIDUCIARIES

125.600Â Â Â Â  In general

125.605Â Â Â Â  Procedure for appointment of temporary fiduciary

125.610Â Â Â Â  Report of temporary fiduciary

OTHER PROTECTIVE ORDERS

125.650Â Â Â Â  Other protective orders

PUBLIC GUARDIANS AND CONSERVATORS

125.700Â Â Â Â  Office of public guardian and conservator; expenses; termination

125.705Â Â Â Â  Effect of vacancy in office of public guardian and conservator

125.710Â Â Â Â  Powers and duties of public guardian and conservator

125.715Â Â Â Â  Bond; exoneration of surety

125.720Â Â Â Â  Deposit of funds

125.725Â Â Â Â  Reimbursement of public guardian and conservatorÂs expenses from estate of ward or protected person

125.730Â Â Â Â  Fees prohibited

GENERAL PROVISIONS

Â Â Â Â Â  125.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂConservatorÂ means a person appointed as a conservator under the provisions of this chapter.

Â Â Â Â Â  (2) ÂFiduciaryÂ means a guardian or conservator appointed under the provisions of this chapter or any other person appointed by a court to assume duties with respect to a protected person under the provisions of this chapter.

Â Â Â Â Â  (3) ÂFinancially incapableÂ means a condition in which a person is unable to manage financial resources of the person effectively for reasons including, but not limited to, mental illness, mental retardation, physical illness or disability, chronic use of drugs or controlled substances, chronic intoxication, confinement, detention by a foreign power or disappearance. ÂManage financial resourcesÂ means those actions necessary to obtain, administer and dispose of real and personal property, intangible property, business property, benefits and income.

Â Â Â Â Â  (4) ÂGuardianÂ means a person appointed as a guardian under the provisions of this chapter.

Â Â Â Â Â  (5) ÂIncapacitatedÂ means a condition in which a personÂs ability to receive and evaluate information effectively or to communicate decisions is impaired to such an extent that the person presently lacks the capacity to meet the essential requirements for the personÂs physical health or safety. ÂMeeting the essential requirements for physical health and safetyÂ means those actions necessary to provide the health care, food, shelter, clothing, personal hygiene and other care without which serious physical injury or illness is likely to occur.

Â Â Â Â Â  (6) ÂMinorÂ means any person who has not attained 18 years of age.

Â Â Â Â Â  (7) ÂProtected personÂ means a person for whom a protective order has been entered.

Â Â Â Â Â  (8) ÂProtective orderÂ means an order of a court appointing a fiduciary or any other order of the court entered for the purpose of protecting the person or estate of a respondent or protected person.

Â Â Â Â Â  (9) ÂProtective proceedingÂ means a proceeding under this chapter.

Â Â Â Â Â  (10) ÂRespondentÂ means a person for whom entry of a protective order is sought in a petition filed under ORS 125.055.

Â Â Â Â Â  (11) ÂVisitorÂ means a person appointed by the court under ORS 125.150 for the purpose of interviewing and evaluating a respondent or protected person. [1995 c.664 Â§1; 2007 c.70 Â§31]

Â Â Â Â Â  125.010 Protective proceedings. (1) Any person who is interested in the affairs or welfare of a respondent may file a petition for the appointment of a fiduciary or entry of other protective order.

Â Â Â Â Â  (2) A protective proceeding is commenced by the filing of a petition in a court with jurisdiction over protective proceedings.

Â Â Â Â Â  (3) The court may appoint any of the following fiduciaries in a protective proceeding:

Â Â Â Â Â  (a) A guardian, with the powers and duties specified in this chapter.

Â Â Â Â Â  (b) A conservator, with the powers and duties specified in this chapter.

Â Â Â Â Â  (c) A temporary fiduciary, with the powers and duties specified in this chapter.

Â Â Â Â Â  (d) Any other fiduciary necessary to implement a protective order under ORS 125.650.

Â Â Â Â Â  (4) In addition to appointing a fiduciary, or in lieu of appointing a fiduciary, the court may enter any other protective order in a protective proceeding in the manner provided by ORS 125.650.

Â Â Â Â Â  (5) The court may make a determination described in ORS 127.550 with regard to an advance directive in a protective proceeding in which a guardian or temporary guardian has been appointed for the principal, or in which the petition seeks the appointment of a guardian or a temporary guardian for the principal. [1995 c.664 Â§2; 2001 c.396 Â§1]

Â Â Â Â Â  125.015 Jurisdiction of protective proceedings; proceedings in other states. (1) The probate courts and commissioners provided for in ORS chapter 111 have exclusive jurisdiction of protective proceedings.

Â Â Â Â Â  (2) If an
Oregon
court exercising probate jurisdiction becomes aware that a protective proceeding has been commenced in another state, the
Oregon
court shall notify the court in the other state of the proceedings in this state. After consultation with the court of the other state, the Oregon court shall determine whether it is in the best interests of the respondent or protected person for the Oregon court to continue to exercise jurisdiction in the matter or whether it would be in the best interests of the respondent or protected person to terminate the Oregon proceedings and transfer the matter to the other court. [1995 c.664 Â§3]

Â Â Â Â Â  125.020 Venue for protective proceedings. (1) Except as provided in this section, a protective proceeding must be commenced in the county where the respondent resides or is present.

Â Â Â Â Â  (2) If the respondent resides in an institution by reason of an order of a court, the proceeding may be commenced in the county where that court sits.

Â Â Â Â Â  (3) If the respondent does not reside in this state and is not present in this state, a conservatorship proceeding may be commenced in any county where property of the respondent is located.

Â Â Â Â Â  (4) The court may transfer a protective proceeding at any time to another court if the transfer is in the best interests of the respondent or protected person. [1995 c.664 Â§4]

Â Â Â Â Â  125.025 Authority of the court in protective proceedings. (1) A court having jurisdiction over a protective proceeding shall exercise continuing authority over the proceeding. Subject to the provisions of this chapter, the court may act upon the petition or motion of any person or upon its own authority at any time and in any manner it deems appropriate to determine the condition and welfare of the respondent or protected person and to inquire into the proper performance of the duties of a fiduciary appointed under the provisions of this chapter.

Â Â Â Â Â  (2) A court having jurisdiction over a protective proceeding in which the respondent or protected person is a minor shall consider and apply all relevant provisions of the Indian Child Welfare Act codified at 25 U.S.C. sections 1901 et seq.

Â Â Â Â Â  (3) A court having jurisdiction over a protective proceeding may:

Â Â Â Â Â  (a) Compel the attendance of any person, including respondents, protected persons, fiduciaries and any other person who may have knowledge about the person or estate of a respondent or protected person. The court may require those persons to respond to inquiries and produce documents that are subject to discovery under ORCP 36.

Â Â Â Â Â  (b) Appoint counsel for a respondent or protected person.

Â Â Â Â Â  (c) Appoint investigators, visitors and experts to aid the court in the courtÂs investigation.

Â Â Â Â Â  (d) Exercise jurisdiction over any transaction entered into by a fiduciary to determine if a conflict of interest existed and enter an appropriate judgment with respect to the transaction.

Â Â Â Â Â  (e) Surcharge a surety for any loss caused by failure of a fiduciary to perform a fiduciary duty or any other duty imposed by this chapter, including a surcharge for attorney fees incurred by a respondent or protected person by reason of the failure.

Â Â Â Â Â  (f) Require immediate delivery of a protected person or property of the protected person, including records, accounts and documents relating to that property, to the court or to a place it designates.

Â Â Â Â Â  (g) Require the fiduciary to produce any and all records that might provide information about the treatment or condition of the protected person or property of the protected person.

Â Â Â Â Â  (h) Remove a fiduciary whenever that removal is in the best interests of the protected person.

Â Â Â Â Â  (i) Appoint a successor fiduciary when a fiduciary has died, resigned or been removed.

Â Â Â Â Â  (j) Require a respondent or protected person to submit to a physical or mental examination pursuant to ORCP 44.

Â Â Â Â Â  (k) Make provisions for parenting time or visitation or order support for any minor who is a respondent or protected person in a protective proceeding.

Â Â Â Â Â  (L) Impose any conditions and limitations upon the fiduciary that the court considers appropriate, including limitations on the duration of the appointment. Any conditions or limitations imposed on the fiduciary must be reflected in the letters of appointment.

Â Â Â Â Â  (4) When a person files a petition or motion for a support order under subsection (3)(k) of this section:

Â Â Â Â Â  (a) The person shall state in the petition or motion, to the extent known:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor.

Â Â Â Â Â  (b) The person shall include with the petition or motion a certificate regarding any pending support proceeding and any existing support order. The person shall use a certificate that is in a form established by court rule and include information required by court rule and paragraph (a) of this subsection.

Â Â Â Â Â  (5) When the court acts upon its own authority to order support under subsection (3)(k) of this section, at least 21 days before the hearing the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the minor, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 416.400 to 416.465, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the minor.

Â Â Â Â Â  (6) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (5) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (5)(a) and (b) to the courts.

Â Â Â Â Â  (7) If the court finds that a conservator should be appointed, the court may exercise all the powers over the estate and affairs of the protected person that the protected person could exercise if present and not under disability, except the power to make a will. The court shall exercise those powers for the benefit of the protected person and members of the household of the protected person.

Â Â Â Â Â  (8) The powers of the court in protective proceedings may be exercised by the court directly or through a fiduciary. [1995 c.664 Â§5; 1997 c.707 Â§27; 2003 c.116 Â§11]

Â Â Â Â Â  125.030 Use of limited judgment in protective proceedings. (1) The appointment of a fiduciary in a protective proceeding shall be made by limited judgment.

Â Â Â Â Â  (2) The court in a protective proceeding may enter a limited judgment only for the following decisions of the court:

Â Â Â Â Â  (a) A decision on an objection to an accounting.

Â Â Â Â Â  (b) A decision on placement of a protected person.

Â Â Â Â Â  (c) A decision on the sale of the residence of a protected person.

Â Â Â Â Â  (d) Such decisions of the court as may be specified by rules or orders of the Chief Justice of the Supreme Court under ORS 18.028.

Â Â Â Â Â  (3) A court may enter a limited judgment under subsection (2) of this section only if the court determines that there is no just reason for delay. The judgment document need not reflect the courtÂs determination that there is no just reason for delay. [2005 c.568 Â§36]

PROCEDURE IN PROTECTIVE PROCEEDINGS

Â Â Â Â Â  125.050 Application of ORCP and
Oregon
Evidence Code. Except as otherwise provided by this chapter, the Oregon Rules of Civil Procedure and the Oregon Evidence Code apply in protective proceedings. [1995 c.664 Â§6]

Â Â Â Â Â  125.055 Petitions in protective proceedings. (1) A petition in a protective proceeding that seeks the appointment of a fiduciary must designate the type of fiduciary that the petitioner seeks to have appointed. If the petition does not request the appointment of a fiduciary, or if the petition requests both the appointment of a fiduciary and some other protective order, the petition must contain a statement of the nature of the protective order requested. The caption of the petition must reflect the type of fiduciary whose appointment is requested or, if the appointment of a fiduciary is not requested, the nature of the protective order requested. An original and duplicate copy of the petition must be filed with the court.

Â Â Â Â Â  (2) A petition in a protective proceeding must contain the following information to the extent that the petitioner is aware of the information or to the extent that the petitioner is able to acquire the information with reasonable effort:

Â Â Â Â Â  (a) The name, age, residence address and current location of the respondent.

Â Â Â Â Â  (b) The interest of the petitioner.

Â Â Â Â Â  (c) The name, age and address of the petitioner and any person nominated as fiduciary in the petition and the relationship of the nominated person to the respondent.

Â Â Â Â Â  (d) A statement as to whether the person nominated to be fiduciary has been convicted of a crime, has filed for or received protection under the bankruptcy laws or has had a license revoked or canceled that was required by the laws of any state for the practice of a profession or occupation. If the nominated person has been convicted of a crime, filed for or received protection under bankruptcy laws or had a professional or occupational license revoked or canceled, the petition shall contain a statement of the circumstances surrounding those events. If the person nominated is not the petitioner, the statement must indicate that the person nominated is willing and able to serve.

Â Â Â Â Â  (e) The name and address of any fiduciary that has been appointed for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

Â Â Â Â Â  (f) The name and address of the respondentÂs treating physician and any other person who is providing care to the respondent.

Â Â Â Â Â  (g) The factual information that supports the request for the appointment of a fiduciary or entry of other protective order, and the names and addresses of all persons who have information that would support a finding that an adult respondent is incapacitated or financially incapable.

Â Â Â Â Â  (h) A statement that indicates whether the nominated person intends to place the respondent in a mental health treatment facility, a nursing home or other residential facility.

Â Â Â Â Â  (i) A general description of the estate of the respondent and the respondentÂs sources of income and the amount of that income.

Â Â Â Â Â  (j) A statement indicating whether the person nominated as fiduciary is a public or private agency or organization that provides services to the respondent or an employee of a public or private agency or organization that provides services to the respondent.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, if a petition seeks appointment of a guardian, the petition must contain a statement on whether the guardian will exercise any control over the estate of the respondent. If the guardian will exercise any control over the estate of the respondent, the petition must contain a statement of the monthly income of the respondent, the sources of the respondentÂs income, and the amount of any moneys that the guardian will be holding for the respondent at the time of the appointment. If the petition seeks the appointment of a guardian for an adult respondent or of a temporary fiduciary who will exercise the powers of a guardian for an adult respondent, the petition must contain a statement notifying the court that a visitor must be appointed.

Â Â Â Â Â  (4) In addition to the requirements of subsection (2) of this section, if a petition seeks appointment of a conservator or a temporary fiduciary who will exercise the powers of a conservator or if a petition seeks a protective order relating to the estate of the respondent, the petition must contain the petitionerÂs estimate of the value of the estate.

Â Â Â Â Â  (5) A petitioner may join parties in a petition in the manner provided by ORCP 28 for the joining of defendants.

Â Â Â Â Â  (6) The court shall review a petition seeking appointment of a guardian and shall dismiss the proceeding without prejudice, or require that the petition be amended, if the court determines that the petition does not meet the requirements of this section. [1995 c.664 Â§7; 1997 c.717 Â§4; 2003 c.227 Â§3]

Â Â Â Â Â  125.060 Who must be given notice. (1) The notices required by this section must be given to all persons whose identities and addresses can be ascertained in the exercise of reasonable diligence by the person required to give the notice.

Â Â Â Â Â  (2) Notice of the filing of a petition for the appointment of a fiduciary or entry of other protective order must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) The respondent, if the respondent has attained 14 years of age.

Â Â Â Â Â  (b) The spouse, parents and adult children of the respondent.

Â Â Â Â Â  (c) If the respondent does not have a spouse, parent or adult child, the person or persons most closely related to the respondent.

Â Â Â Â Â  (d) Any person who is cohabiting with the respondent and who is interested in the affairs or welfare of the respondent.

Â Â Â Â Â  (e) Any person who has been nominated as fiduciary or appointed to act as fiduciary for the respondent by a court of any state, any trustee for a trust established by or for the respondent, any person appointed as a health care representative under the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact for the respondent under a power of attorney.

Â Â Â Â Â  (f) If the respondent is a minor, the person who has exercised principal responsibility for the care and custody of the respondent during the 60-day period before the filing of the petition.

Â Â Â Â Â  (g) If the respondent is a minor and has no living parents, any person nominated to act as fiduciary for the minor in a will or other written instrument prepared by a parent of the minor.

Â Â Â Â Â  (h) If the respondent is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

Â Â Â Â Â  (i) If the respondent is receiving moneys paid or payable for public assistance provided under ORS chapter 411 or 414 by the State of
Oregon
through the Department of Human Services, a representative of the department.

Â Â Â Â Â  (j) If the respondent is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the respondent is confined.

Â Â Â Â Â  (k) If the respondent is a foreign national, the consulate for the respondentÂs country.

Â Â Â Â Â  (L) Any other person that the court requires.

Â Â Â Â Â  (3) Notice of a motion for the termination of the protective proceedings, for removal of a fiduciary, for modification of the powers or authority of a fiduciary, for approval of a fiduciaryÂs actions or for protective orders in addition to those sought in the petition must be given by the person making the motion to the following persons:

Â Â Â Â Â  (a) The protected person, if the protected person has attained 14 years of age.

Â Â Â Â Â  (b) Any person who has filed a request for notice in the proceedings.

Â Â Â Â Â  (c) Except for a fiduciary who is making a motion, any fiduciary who has been appointed for the protected person.

Â Â Â Â Â  (d) If the protected person is receiving moneys paid or payable by the United States through the Department of Veterans Affairs, a representative of the United States Department of Veterans Affairs regional office that has responsibility for the payments to the protected person.

Â Â Â Â Â  (e) If the protected person is committed to the legal and physical custody of the Department of Corrections, the Attorney General and the superintendent or other officer in charge of the facility in which the protected person is confined.

Â Â Â Â Â  (f) Any other person that the court requires.

Â Â Â Â Â  (4) A request for notice under subsection (3)(b) of this section must be in writing and include the name, address and phone number of the person requesting notice. A copy of the request must be mailed by the person making the request to the petitioner or to the fiduciary if a fiduciary has been appointed. The original request must be filed with the court. The person filing the request must pay the fee specified by ORS 21.310 (5).

Â Â Â Â Â  (5) A person who files a request for notice in the proceedings in the manner provided by subsection (4) of this section is entitled to receive notice from the fiduciary of any motion specified in subsection (3) of this section and of any other matter to which a person listed in subsection (2) of this section is entitled to receive notice under a specific provision of this chapter.

Â Â Â Â Â  (6) If the Department of Human Services is nominated as guardian for the purpose of consenting to the adoption of a minor, the notice provided for in this section must also be given to the minorÂs brothers, sisters, aunts, uncles and grandparents.

Â Â Â Â Â  (7) In addition to the requirements of subsection (2) of this section, notice of the filing of a petition for the appointment of a guardian for a person who is alleged to be incapacitated must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) Any attorney who is representing the respondent in any capacity.

Â Â Â Â Â  (b) If the respondent is a resident of a nursing home or residential facility, or if the person nominated to act as fiduciary intends to place the respondent in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (c) If the respondent is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the person nominated to act as fiduciary intends to place the respondent in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (8) In addition to the requirements of subsection (3) of this section, in a protective proceeding in which a guardian has been appointed, notice of the motions specified in subsection (3) of this section must be given by the person making the motion to the following persons:

Â Â Â Â Â  (a) Any attorney who represented the protected person at any time during the protective proceeding.

Â Â Â Â Â  (b) If the protected person is a resident of a nursing home or residential facility, or if the motion seeks authority to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (c) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the motion seeks authority to place the protected person in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (9) A respondent or protected person may not waive the notice required under this section.

Â Â Â Â Â  (10) The requirement that notice be served on an attorney for a respondent or protected person under subsection (7)(a) or (8)(a) of this section does not impose any responsibility on the attorney receiving the notice to represent the respondent or protected person in the protective proceeding. [1995 c.664 Â§8; 1997 c.717 Â§5; 1999 c.122 Â§3; 1999 c.775 Â§2; 2001 c.900 Â§22; 2003 c.143 Â§3; 2005 c.22 Â§98; 2005 c.381 Â§22; 2005 c.498 Â§2]

Â Â Â Â Â  125.065 Manner of giving notice. (1) Notice of the filing of a petition must be personally served on any respondent who has attained 14 years of age. Notice of a petition must be personally served on the parents of a respondent if the petition is based on the fact that the respondent is a minor. The notice may not be served on the respondent by the visitor appointed by the court. The notice shall be written in language reasonably understandable by the respondent. The notice must be printed in type size equal to at least 12-point type.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the notices required under ORS 125.060 may be mailed to the last-known address of the person. If the address or identity of any person is not known and cannot be ascertained with reasonable diligence, notice of the filing of a petition may be given by publishing at least once a week for three consecutive weeks a copy of the notice in a newspaper having general circulation in the county where the hearing is to be held. The last publication of the notice must be at least 15 days before the final date for the filing of objections.

Â Â Â Â Â  (3) The date of personal service or mailing under this section must be at least 15 days before the final date for the filing of objections to the petition or motion. If the proceedings are subject to the Uniform Child Custody Jurisdiction and Enforcement Act provided for in ORS 109.701 to 109.834, the date of service or mailing must be at least 21 days before the final date for the filing of objections to the petition or motion.

Â Â Â Â Â  (4) The court for good cause shown may provide for a different method or time of giving notice under this section.

Â Â Â Â Â  (5) Proof of the giving of notice must be filed in the proceeding before the court enters any order on a petition or motion. [1995 c.664 Â§9; 1999 c.649 Â§53]

Â Â Â Â Â  125.070 Contents of notice. (1) The notice required by ORS 125.060 must contain the following:

Â Â Â Â Â  (a) The name, address and telephone number of the petitioner or the person making the motion, and the relationship of the petitioner or person making the motion to the respondent.

Â Â Â Â Â  (b) A copy of the petition or motion.

Â Â Â Â Â  (c) A statement on where objections may be made or filed and the deadline for making or filing those objections.

Â Â Â Â Â  (d) If a hearing has been set, the date, time and place of the hearing.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a conservator for a respondent who is alleged to be financially incapable or a notice of a petition for the appointment of a guardian or conservator for a respondent who is a minor that is served on the respondent must contain the following:

Â Â Â Â Â  (a) An explanation of the purpose and possible consequences of the petition.

Â Â Â Â Â  (b) A statement that financial resources of the respondent may be used to pay court-approved expenditures of the proceeding.

Â Â Â Â Â  (c) Information regarding any free or low-cost legal services and other relevant services available in the area.

Â Â Â Â Â  (d) Information on any appointment of a visitor and the role of the visitor.

Â Â Â Â Â  (e) A statement of the rights of the respondent as follows:

Â Â Â Â Â  (A) The right to be represented by an attorney.

Â Â Â Â Â  (B) The right to file a written or oral objection.

Â Â Â Â Â  (C) The right to request a hearing.

Â Â Â Â Â  (D) The right to present evidence and cross-examine witnesses at any hearing.

Â Â Â Â Â  (E) The right to request at any time that the power of the fiduciary be limited by the court.

Â Â Â Â Â  (F) The right to request at any time the removal of the fiduciary or a modification of the protective order.

Â Â Â Â Â  (3) In addition to the requirements of subsection (1) of this section, a notice of a petition for the appointment of a guardian for a respondent who is alleged to be incapacitated must contain a notice, printed in 14-point type, in substantially the following form:

______________________________________________________________________________

NOTICE TO RESPONDENT

To: Respondent______________:

______________, Petitioner, who is your ______________ (relationship to respondent),
or
that is an agency or business that provides guardianship services, has asked a judge for the power to make decisions for you. The judge has been asked to give this person, agency or business the authority to make the following decisions for you (mark the appropriate spaces):

Â Â Â Â Â  __Â  Medical and health care decisions, including decisions on which doctors you will see and what medications and treatments you will receive.

Â Â Â Â Â  __Â  Residential decisions, including decisions on whether you can stay where you are currently living or be moved to another place.

Â Â Â Â Â  __Â  Financial decisions, including decisions on paying your bills and decisions about how your money is spent.

Â Â Â Â Â  __Â  Other decisions: ___________

Â Â Â Â Â  ______________________.

Â Â Â Â Â
YOUR MONEY MAY BE USED IF THE JUDGE APPOINTS A GUARDIAN FOR YOU. YOU MAY BE ASKED TO PAY FOR THE TIME AND EXPENSES OF THE GUARDIAN, THE TIME AND EXPENSES OF THE PETITIONERÂS ATTORNEY, THE TIME AND EXPENSES OF YOUR ATTORNEY, FILING FEES AND OTHER COSTS.

Â Â Â Â Â
YOU MUST TELL SOMEONE AT THE COURTHOUSE BEFORE
___________
(DATE) IF YOU OPPOSE HAVING SOMEONE ELSE MAKE THESE DECISIONS FOR YOU.

Â Â Â Â Â  OBJECTIONS:

Â Â Â Â Â  You can write to the judge if you do not want someone else making decisions for you. The judgeÂs address is: _________.

Â Â Â Â Â  You have the right to object to the appointment of a guardian by saying you want to continue to make your own decisions. If you do not want another person, agency or business making decisions for you, you can object. If you do not want ________ (Proposed Guardian) to make these decisions for you, you can object. If you do not want your money to be used to pay for these expenses, you can object.

Â Â Â Â Â  You can object any time after the judge has appointed a guardian. You can ask the judge at any time to limit the kinds of decisions that the guardian makes for you so that you can make more decisions for yourself. You can also ask the judge at any time to end the guardianship.

Â Â Â Â Â  THE HEARING:

Â Â Â Â Â  The judge will hold a hearing if you do not want a guardian, do not want this particular person to act as your guardian or do not want your money used this way. At the hearing, the judge will listen to what you and others have to say about whether you need someone else to make decisions for you, who that person should be and whether your money should be spent on these things. You can have your witnesses tell the judge why you do not need a guardian and you can bring in records and other information about why you think that you do not need a guardian. You can ask your witnesses questions and other witnesses questions.

Â Â Â Â Â  THE COURT VISITOR:

Â Â Â Â Â  The judge will appoint someone to investigate whether you need a guardian to make decisions for you. This person is called a Âvisitor.Â The visitor works for the judge and does not work for the person who filed the petition asking the judge to appoint a guardian for you, for you or for any other party. The visitor will come and talk to you about the guardianship process, about whether you think that you need a guardian and about who you would want to be your guardian if the judge decides that you need a guardian. The visitor will talk to other people who have information about whether you need a guardian. The visitor will make a report to the judge about whether what the petition says is true, whether the visitor thinks that you need a guardian, whether the person proposed as your guardian is able and willing to be your guardian, who would be the best guardian for you and what decisions the guardian should make for you. If there is a hearing about whether to appoint a guardian for you, the visitor will be in court to testify.

Â Â Â Â Â  You can tell the visitor if you donÂt want someone else making decisions for you when the visitor comes to talk with you about this matter.

Â Â Â Â Â  LEGAL SERVICES:

Â Â Â Â Â  You can call a lawyer if you donÂt want someone else making decisions for you. If you donÂt have a lawyer, you can ask the judge whether a lawyer can be appointed for you.

Â Â Â Â Â  There may be free or low-cost legal services or other relevant services in your local area that may be helpful to you in the guardianship proceeding. For information about these services, you can call the following telephone numbers ___________ and ask to talk to people who can help you find legal services or other types of services.

Â Â Â Â Â  OBJECTION FORM:

Â Â Â Â Â  You can mark the blue sheet (RespondentÂs Objection) that is attached to this form if you do not want someone else to make your decisions for you. You can give the blue sheet to the visitor when the visitor comes to talk with you about this, you can show it to your attorney or you can mail it to the judge.

______________________________________________________________________________

Â Â Â Â Â  (4) In addition to the requirements of subsection (1) of this section, a notice of a petition that is served on a respondent who is alleged to be incapacitated must contain an objection form, printed on blue paper in 14-point type, in substantially the following form:

______________________________________________________________________________

IN THE ________ COURT

OF THE STATE OF
OREGON

FOR THE COUNTY OF ________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) Case No. _____

(Case Title)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) RESPONDENTÂS

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) OBJECTION

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

I object to the petition for the following reasons:

Â Â Â Â Â  __Â  I do not want anyone else making any of my decisions for me.

Â Â Â Â Â  __Â  I do not want ___________ making any decisions for me.

Â Â Â Â Â  __Â  I do not want ___________ to make the following decisions for me:

Â Â Â Â Â Â Â Â Â Â Â  _____________________

Â Â Â Â Â Â Â Â Â Â Â  _____________________

_____________________

(Signature of Respondent)

_____________________

(Date)

GIVE TO THE VISITOR OR MAIL TO:

_____________________

______________________________________________________________________________

Â Â Â Â Â  (5) In addition to the requirements of subsection (1) of this section, a notice of a petition provided to a person other than the respondent must contain a statement as follows:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: If you wish to receive copies of future filings in this case, you must inform the judge and the person named as petitioner in this notice. You must inform the judge by filing a request for notice and paying any applicable fee. The request for notice must be in writing, must clearly indicate that you wish to receive future filings in the proceedings and must contain your name, address and phone number. You must notify the person named as petitioner by mailing a copy of the request to the petitioner. Unless you take these steps, you will receive no further copies of the filings in the case.

______________________________________________________________________________

[1995 c.664 Â§10; 1999 c.775 Â§3; 2001 c.416 Â§1]

Â Â Â Â Â  125.075 Presentation of objections. (1) Any person who is interested in the affairs or welfare of a respondent or protected person may present objections to a petition or to a motion in a protective proceeding, including but not limited to:

Â Â Â Â Â  (a) Any person entitled to receive notice under ORS 125.060.

Â Â Â Â Â  (b) Any stepparent or stepchild of the respondent or protected person.

Â Â Â Â Â  (c) Any other person the court may allow.

Â Â Â Â Â  (2) Objections to a petition may be either written or oral. Objections to a motion must be in writing. Objections to a petition or to a motion must be made or filed with the court within 15 days after notice of the petition or motion is served or mailed in the manner prescribed by ORS 125.065. The court shall designate a place where oral objections may be made. If a person appears within the time allowed at the place designated by the court for the purpose of making oral objections, the clerk of the court shall provide a means of reducing the oral objections to a signed writing for the purpose of filing the objection.

Â Â Â Â Â  (3) If objections are presented by any of the persons listed in subsection (1) of this section, the court shall schedule a hearing on the objections. The petitioner or person making the motion shall give notice to all persons entitled to notice under ORS 125.060 (3) of the date, time and place of the scheduled hearing at least 15 days before the date set for hearing. Notice shall be given in the manner prescribed by ORS 125.065.

Â Â Â Â Â  (4) Notwithstanding ORS 21.310, the court shall not charge or collect any fee from a respondent or protected person for the filing of objections under the provisions of this section or for the filing of any motion by a respondent or protected person.

Â Â Â Â Â  (5) The court for good cause shown may provide for a different method or time of giving notice under subsection (3) of this section. [1995 c.664 Â§11]

Â Â Â Â Â  125.080 Hearing. (1) The court may require that a hearing be held on any petition or motion in a protective proceeding.

Â Â Â Â Â  (2) A hearing must be held on a petition or motion if an objection is filed to the petition or motion and the objection is not withdrawn before the time scheduled for the hearing.

Â Â Â Â Â  (3) The respondent or protected person may appear at a hearing in person or by counsel.

Â Â Â Â Â  (4) If the court requires that a hearing be held on a petition, or a hearing is otherwise required under this section, the court may appoint counsel for the respondent unless the respondent is already represented by counsel. [1995 c.664 Â§12; 1999 c.775 Â§1; 2003 c.227 Â§4]

Â Â Â Â Â  125.085 Motions after appointment of a fiduciary. (1) The court may remove a fiduciary on the motion of any person who is entitled to file an objection to a petition under the provisions of ORS 125.075, or upon the courtÂs own motion.

Â Â Â Â Â  (2) On motion of the fiduciary, the court may accept the resignation of the fiduciary and make any other order that may be appropriate, including appointment of a successor fiduciary.

Â Â Â Â Â  (3) Upon motion by any person who is entitled to file an objection to a petition under the provisions of ORS 125.075, or upon the courtÂs own motion, the court may order a modification of the powers or authority of the fiduciary or termination of the protective proceedings. [1995 c.664 Â§13]

Â Â Â Â Â  125.090 Termination of proceedings. (1) A protected person is entitled to the same rights and procedures provided in the original proceedings when a motion to terminate the protective proceeding is filed and a fiduciary opposes the motion. The fiduciary has the burden of proving by clear and convincing evidence that a protected person continues to be incapacitated or financially incapable if a motion to terminate a protective proceeding is filed and the fiduciary opposes the motion. A visitor must be appointed if a motion for termination of a guardianship is filed and objections are filed to the motion. A visitor may be appointed if a motion for termination of a conservatorship is filed.

Â Â Â Â Â  (2) The court may terminate protective proceedings upon motion after determining any of the following:

Â Â Â Â Â  (a) The appointment of a fiduciary or other protective order was made because the protected person was a minor, and the protected person has attained the age of majority.

Â Â Â Â Â  (b) The appointment of a fiduciary or other protective order was made because the protected person was incapacitated, and the protected person is no longer incapacitated.

Â Â Â Â Â  (c) The appointment of a fiduciary or other protective order was made because the protected person was financially incapable, and the protected person is no longer financially incapable or the conditions of ORS 125.535 have been met.

Â Â Â Â Â  (d) The protected person has died.

Â Â Â Â Â  (e) The best interests of the protected person would be served by termination of the proceedings.

Â Â Â Â Â  (3) The court shall terminate a protective proceeding by entry of a general judgment. [1995 c.664 Â§14; 2005 c.568 Â§37]

Â Â Â Â Â  125.095 Compensation and expenses payable in protective proceedings. (1) Funds of the protected person may be used to pay reasonable compensation to any visitor, attorney, physician, fiduciary or temporary fiduciary for services rendered in the protective proceeding or for services rendered on behalf of the fiduciary or protected person.

Â Â Â Â Â  (2) Prior court approval is required before the payment of the fees of any visitor or physician if the fees are incurred for services relating to proceedings arising out of the filing of an objection to a petition or motion.

Â Â Â Â Â  (3) Prior court approval is required before payment of compensation to a fiduciary or to the attorneys for a fiduciary, except that prior court approval is not required before payment of compensation to a conservator if the conservator is a trust company that has complied with ORS 709.030, or if the conservator is the Department of VeteransÂ Affairs. [1995 c.664 Â§15; 1997 c.631 Â§409; 2005 c.625 Â§65]

VISITORS

Â Â Â Â Â  125.150 Appointment of visitors. (1) The court shall appoint a visitor upon the filing of a petition in a protective proceeding that seeks the appointment of a guardian for an adult respondent or temporary fiduciary who will exercise the powers of a guardian for an adult respondent. The court may appoint a visitor in any other protective proceeding or in a proceeding under ORS 109.329.

Â Â Â Â Â  (2) A visitor may be an officer, employee or special appointee of the court. The person appointed may not have any personal interest in the proceedings. The person appointed must have training or expertise adequate to allow the person to appropriately evaluate the functional capacity and needs of a respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329. The court shall provide a copy of the petition and other filings in the proceedings that may be of assistance to the visitor.

Â Â Â Â Â  (3) A visitor appointed by the court under this section shall interview a person nominated or appointed as fiduciary and the respondent or protected person, or each petitioner and the person to be adopted under ORS 109.329, personally at the place where the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is located.

Â Â Â Â Â  (4) Subject to any law relating to confidentiality, the visitor may interview any physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, the person or officer of the institution having the care, custody or control of the respondent or protected person, or each petitioner under ORS 109.329, and any other person who may have relevant information.

Â Â Â Â Â  (5) If requested by a visitor under subsection (4) of this section, a physician or psychologist who has examined the respondent or protected person, or each petitioner under ORS 109.329, may, with patient authorization or in response to a court order in accordance with ORCP 44 or a subpoena under ORCP 55, provide any relevant information the physician or psychologist has regarding the respondent or protected person, or each petitioner under ORS 109.329.

Â Â Â Â Â  (6) A visitor shall determine whether it appears that the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is able to attend the hearing and, if able to attend, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, is willing to attend the hearing.

Â Â Â Â Â  (7) If a petition is filed seeking the appointment of a guardian for an adult respondent, a visitor shall investigate the following matters:

Â Â Â Â Â  (a) The inability of the respondent to provide for the needs of the respondent with respect to physical health, food, clothing and shelter;

Â Â Â Â Â  (b) The location of the respondentÂs residence and the ability of the respondent to live in the residence while under guardianship;

Â Â Â Â Â  (c) Alternatives to guardianship considered by the petitioner and reasons why those alternatives are not available;

Â Â Â Â Â  (d) Health or social services provided to the respondent during the year preceding the filing of the petition, when the petitioner has information as to those services;

Â Â Â Â Â  (e) The inability of the respondent to resist fraud or undue influence; and

Â Â Â Â Â  (f) Whether the respondentÂs inability to provide for the needs of the respondent is an isolated incident of negligence or improvidence, or whether a pattern exists.

Â Â Â Â Â  (8) If a petition is filed seeking the appointment of a fiduciary, a visitor shall determine whether the respondent objects to:

Â Â Â Â Â  (a) The appointment of a fiduciary; and

Â Â Â Â Â  (b) The nominated fiduciary or prefers another person to act as fiduciary.

Â Â Â Â Â  (9) If a petition is filed seeking the appointment of a conservator in addition to the appointment of a guardian, a visitor shall investigate whether the respondent is financially incapable. The visitor shall interview the person nominated to act as conservator and shall interview the respondent personally at the place where the respondent is located.

Â Â Â Â Â  (10) A visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to be represented by counsel and, if so, whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has retained counsel and, if not, the name of an attorney the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, wishes to retain.

Â Â Â Â Â  (11) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, has not retained counsel, a visitor shall determine whether the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, desires the court to appoint counsel.

Â Â Â Â Â  (12) If the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329, does not plan to retain counsel and has not requested the appointment of counsel by the court, a visitor shall determine whether the appointment of counsel would help to resolve the matter and whether appointment of counsel is necessary to protect the interests of the respondent or protected person, or each petitioner or the person to be adopted under ORS 109.329. [1995 c.664 Â§16; 2003 c.89 Â§1; 2003 c.227 Â§5; 2003 c.579 Â§Â§3,4]

Â Â Â Â Â  125.155 VisitorÂs report. (1) A visitor shall file a report in writing with the court within 15 days after the visitor is appointed. The court may grant additional time for filing the visitorÂs report upon a showing of necessity and good cause.

Â Â Â Â Â  (2) The report of the visitor appointed at the time a petition is filed requesting the appointment of a fiduciary must include the following:

Â Â Â Â Â  (a) A statement of information gathered by the visitor relating to the correctness of the allegations contained in the petition, whether the appointment of a fiduciary is necessary and whether the nominated fiduciary is qualified and willing to serve.

Â Â Â Â Â  (b) The name, address and telephone number of each person interviewed for the report, the date of the interview and the relationship of the person interviewed to the respondent.

Â Â Â Â Â  (c) The recommendations of the visitor with regard to the suitability of the nominated fiduciary, any limitations that should be imposed on the fiduciary and the need for further evaluation.

Â Â Â Â Â  (d) The recommendation of the visitor on any issue the court specifically asks the visitor to investigate regarding the propriety of appointing a fiduciary for the respondent.

Â Â Â Â Â  (e) The visitorÂs determinations required by ORS 125.150.

Â Â Â Â Â  (f) Any express communication made by the respondent relating to the desires of the respondent regarding representation by counsel.

Â Â Â Â Â  (g) Any express communication made by the respondent with respect to whether the respondent is willing to attend a hearing, wishes to contest the appointment of a fiduciary, objects to the nominated fiduciary or prefers another person act as fiduciary.

Â Â Â Â Â  (3) The State Court Administrator may prescribe one or more forms to be used by visitors for filing their reports.

Â Â Â Â Â  (4) As soon as possible after a report is filed with the court under the provisions of this section, the clerk of the court shall mail copies of the report to any person who has filed with the court a specific request for a copy of the report. A request made under ORS 125.060 (3)(b) does not meet the requirements of this subsection unless the request specifically requests a copy of the visitorÂs report.

Â Â Â Â Â  (5) The visitor must be present at the hearing on any objections to the appointment of a fiduciary. A visitor is entitled to reasonable compensation for attendance at the hearing. The court shall notify the visitor of the time and place of any hearing on objections to the appointment. [1995 c.664 Â§17; 2003 c.227 Â§6]

Â Â Â Â Â  125.160 Subsequent appointment of visitor. At any time after the appointment of a fiduciary, the court may appoint a visitor. The court may require the visitor to perform any duty the visitor could have performed if appointed at the time the fiduciary was appointed, including interviewing relevant persons, examining relevant records, reporting in writing to the court and being present at any hearing. [1995 c.664 Â§18]

Â Â Â Â Â  125.165 Qualifications and standards for visitors. (1) A presiding judge shall by court order establish:

Â Â Â Â Â  (a) Qualifications for persons serving as visitors for the court, in addition to those qualifications established by this section; and

Â Â Â Â Â  (b) Standards and procedures to be used by visitors in the performance of their duties.

Â Â Â Â Â  (2) A visitor may be an employee of the court. The visitor may not have any personal interest in the respondent or protected person, or any pecuniary or financial interest in the proceedings, if those interests could compromise or otherwise affect the decisions of the visitor. A visitor may not receive compensation for services rendered as a fiduciary for two or more protected persons at the same time who are not related to the fiduciary.

Â Â Â Â Â  (3) A visitor must:

Â Â Â Â Â  (a) Have the training and expertise adequate to allow the person to conduct the interviews and make the recommendations required under ORS 125.150 and 125.155, to communicate with, assess and interact with respondents and protected persons, and to perform the other duties required of a visitor; and

Â Â Â Â Â  (b) Demonstrate sufficient knowledge of the law so as to be able to inform a respondent or protected person of the nature and effect of a protective proceeding, to inform a respondent or protected person of the rights of the respondent or protected person in the protective proceeding, to answer the questions of a respondent or protected person and to inform fiduciaries concerning their powers and duties. [1999 c.775 Â§10; 2003 c.227 Â§2]

Â Â Â Â Â  125.170 Payment and reimbursement for visitor services. (1) Not more than once each calendar year, the court may charge a respondent or protected person for any visitor services provided during the year. The court may order reimbursement to the state from the assets of the respondent or protected person for the cost of any interview or report unless the court finds that the assessment would impose a hardship on the respondent or protected person. If the respondent or protected person is receiving public assistance, there is a rebuttable presumption that charging a respondent or protected person for the services of a visitor would impose a hardship.

Â Â Â Â Â  (2) The presiding judge by court order shall establish fees for visitors conducting interviews and preparing reports.

Â Â Â Â Â  (3) All amounts collected under this section in reimbursement for visitor services shall be forwarded to the State Court Administrator and are continuously appropriated to the State Court Administrator. Funds appropriated to the State Court Administrator under this section may be used by the State Court Administrator for the purpose of funding visitor services provided under ORS 125.150 and 125.155. [1999 c.775 Â§9; 2003 c.227 Â§1]

FIDUCIARIES GENERALLY

Â Â Â Â Â  125.200 Preferences in appointing fiduciary. The court shall appoint the most suitable person who is willing to serve as fiduciary after giving consideration to the specific circumstances of the respondent, any stated desire of the respondent, the relationship by blood or marriage of the person nominated to be fiduciary to the respondent, any preference expressed by a parent of the respondent, the estate of the respondent and any impact on ease of administration that may result from the appointment. [1995 c.664 Â§19]

Â Â Â Â Â  125.205 Persons not qualified to act as fiduciary. A person is not qualified to serve as a fiduciary if the person is incapacitated, financially incapable, a minor or is acting as a health care provider, as defined in ORS 127.505, for the protected person. [1995 c.664 Â§20]

Â Â Â Â Â  125.210 Notice to court of criminal conviction, revocation or cancellation of occupational license or bankruptcy proceedings. (1) A person nominated as a fiduciary who has been convicted of a crime, has filed for or received protection under the bankruptcy laws or has had a license revoked or canceled that was required by the laws of any state for the practice of a profession or occupation must inform the court of the circumstances of those events before the person is appointed. If the person nominated to be a fiduciary is also the petitioner, the information required by this section may be provided in the petition for appointment of a fiduciary in the manner specified by ORS 125.055.

Â Â Â Â Â  (2) A person who has been appointed as a fiduciary who is convicted of a crime, files for or receives protection under the bankruptcy laws or has a license revoked or canceled that is required by the laws of any state for the practice of a profession or occupation must inform the court of the circumstances of those events immediately.

Â Â Â Â Â  (3) A person who is required to give notice to the court under subsection (2) of this section must also give notice to those persons listed in ORS 125.060 (3).

Â Â Â Â Â  (4) The court may decline to appoint a person as fiduciary, or may remove a person as fiduciary, if the person fails to comply with the provisions of this section. [1995 c.664 Â§21]

Â Â Â Â Â  125.215 Acceptance of appointment as fiduciary; notice of proceedings to fiduciary. (1) If the person filing a petition in a protective proceeding is also nominated in the petition as fiduciary for the respondent, the signature of the petitioner on the petition acts as acceptance of appointment upon entry of an order appointing the petitioner as fiduciary. If the person nominated as a fiduciary is not the petitioner, the person nominated must file an acceptance of the appointment before the entry of the order appointing the fiduciary.

Â Â Â Â Â  (2) A fiduciary must promptly file with the court any change in the name, residence or post-office address of the fiduciary.

Â Â Â Â Â  (3) The court has personal jurisdiction over any person who accepts appointment as a fiduciary for the purpose of any matter relating to the protective proceeding, whether the person is a resident or nonresident of this state.

Â Â Â Â Â  (4) Notice of an objection, motion or other matter in a protective proceeding may be personally served on the fiduciary or mailed to the fiduciary or the fiduciaryÂs attorney by ordinary mail at the address listed in the court records and to any address for the fiduciary or the fiduciaryÂs attorney known to the person giving notice. [1995 c.664 Â§22]

Â Â Â Â Â  125.220 [1995 c.664 Â§23; repealed by 1999 c.774 Â§1 (125.221 enacted in lieu of 125.220)]

Â Â Â Â Â  125.221 Conflicts of interest. (1) A fiduciary may employ a person in which the fiduciary has a pecuniary or financial interest only after disclosing the nature of the interest to the court if the person is employed for the purpose of providing direct services to the protected person or for the purpose of providing services to the fiduciary that directly affect the protected person. Before the person is employed, the fiduciary must provide the court with the following:

Â Â Â Â Â  (a) A full and accurate disclosure of the pecuniary or financial interest of the fiduciary in the person.

Â Â Â Â Â  (b) A full and accurate disclosure of the services to be performed by the person.

Â Â Â Â Â  (c) A full and accurate disclosure of the anticipated costs to the estate in using the person to provide the services.

Â Â Â Â Â  (2) In addition to the disclosures required by subsection (1) of this section, after making such inquiry as the court deems appropriate, the court may require additional disclosures for the purpose of assessing whether the pecuniary or financial interest of the fiduciary could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (3) The continuing authority of a court over protective proceedings under ORS 125.025 includes the authority to supervise and inquire into:

Â Â Â Â Â  (a) Whether the fiduciary by employing a person in which the fiduciary has a pecuniary or financial interest is acting reasonably to accomplish the purposes for which the fiduciary was appointed.

Â Â Â Â Â  (b) Whether the employment of the person by the fiduciary is necessary to provide the services efficiently and effectively.

Â Â Â Â Â  (c) The extent that the pecuniary or financial interest of the person employed by the fiduciary could compromise or otherwise affect the decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (4) In addition to the disclosures required by subsections (1) and (2) of this section, prior court approval is required for payment of compensation to a person who is the spouse, parent or child of the fiduciary or to a business entity in which the spouse, parent or child of the fiduciary has an ownership interest and that is employed by the fiduciary to provide direct services to a protected person or to provide services to the fiduciary that directly affect the protected person. The fiduciary must provide the court with the following information:

Â Â Â Â Â  (a) The specific services to be provided;

Â Â Â Â Â  (b) The qualifications of the person providing the services;

Â Â Â Â Â  (c) The rate of compensation charged by the person; and

Â Â Â Â Â  (d) Any other information relevant to either the person providing the services or the services being provided to the protected person, including, but not limited to, loss of a professional license or a criminal conviction.

Â Â Â Â Â  (5) The court may not approve any fees or expenses requested by the fiduciary to the extent that the combined fees of the fiduciary and the person employed by the fiduciary under this section exceed the amount the court finds would have been appropriate for payment to the fiduciary if the fiduciary had provided the services alone.

Â Â Â Â Â  (6) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary has:

Â Â Â Â Â  (a) Any direct or indirect ownership interest in the person;

Â Â Â Â Â  (b) A business association with the person; or

Â Â Â Â Â  (c) Any financial involvement with the person.

Â Â Â Â Â  (7) A fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the fiduciary, or any person related to, employed by or affiliated with the fiduciary, receives remuneration or any other financial benefit from the person, without regard to whether that remuneration or benefit is directly tied to the services provided to the fiduciary or protected person.

Â Â Â Â Â  (8) In addition to the grounds specified in subsections (6) and (7) of this section, a fiduciary has a pecuniary or financial interest in another person for the purposes of this section if the relationship between the fiduciary and other person is such that the relationship could compromise or otherwise affect decisions made by the fiduciary in carrying out the duties of the fiduciary.

Â Â Â Â Â  (9) A fiduciary employs a person for the purposes of this section whether the person is engaged as an employee or as an independent contractor. [1999 c.774 Â§2 (enacted in lieu of 125.220); 2003 c.392 Â§1]

Â Â Â Â Â  125.225 Removal of fiduciary. (1) A court shall remove a fiduciary whenever that removal is in the best interests of the protected person.

Â Â Â Â Â  (2) In addition to any other grounds, the court may remove a conservator if the conservator fails to use good business judgment and diligence in the management of the estate under the control of the conservator. The court may apply a higher standard of care to a conservator who claims to have greater than ordinary skill or expertise.

Â Â Â Â Â  (3) The court may remove a guardian if the guardian places the protected person in a mental health treatment facility, a nursing home or other residential facility and:

Â Â Â Â Â  (a) Failed to disclose in the petition for appointment that the guardian intended to make the placement; or

Â Â Â Â Â  (b) Failed to comply with ORS 125.320 (3) before making the placement.

Â Â Â Â Â  (4) On termination of the authority of a fiduciary, an interim fiduciary may be appointed by the court to serve for a period not to exceed 60 days. An interim fiduciary under this subsection may be appointed by the court without the appointment of a visitor, additional notices or any other additional procedure, except as may be determined necessary by the court.

Â Â Â Â Â  (5) Upon termination of the authority of a fiduciary, the court may appoint a successor fiduciary. A petition for appointment as successor fiduciary must be filed in the same manner as provided for an original petition, and is subject to all provisions applicable to an original petition for the appointment of a fiduciary except:

Â Â Â Â Â  (a) No filing fee shall be charged or collected for the filing of a petition for the appointment of a successor fiduciary; and

Â Â Â Â Â  (b) The court may enter an order waiving the requirement of appointing a visitor if the termination of the fiduciaryÂs authority results from the resignation or death of the fiduciary. [1995 c.664 Â§24]

Â Â Â Â Â  125.230 Termination of fiduciaryÂs authority; discharge of fiduciary. (1) Except as provided in subsection (3) of this section, a fiduciaryÂs authority terminates upon the death, resignation or removal of the fiduciary or upon the protected personÂs death. If the fiduciary is a guardian appointed solely by reason of the minority of the protected person, the fiduciaryÂs authority terminates upon the protected person attaining 18 years of age.

Â Â Â Â Â  (2) Resignation or removal of a fiduciary does not discharge the fiduciary until a final report or accounting has been approved by the court, any surety exonerated and the fiduciary discharged by order of the court.

Â Â Â Â Â  (3) A guardian retains the authority to direct disposition of the remains of a deceased protected person if the guardian is unaware of any contact during the 12-month period immediately preceding the death of the protected person between the protected person and any person with priority over the fiduciary to control disposition of the remains under ORS 97.130 or to make an anatomical gift under ORS 97.965. [1995 c.664 Â§25; 1997 c.472 Â§11; 2007 c.681 Â§26]

Â Â Â Â Â  125.235 Liability of fiduciary. A fiduciary is not personally liable to third persons for acts of the protected person solely by reason of being appointed fiduciary. [1995 c.664 Â§26]

Â Â Â Â Â  125.240 Professional fiduciaries. (1) If a petition seeks the appointment of a professional fiduciary as described in subsection (5) of this section, the petition must contain the following information in addition to that information required under ORS 125.055:

Â Â Â Â Â  (a) A description of the events that led to the involvement of the professional fiduciary in the case.

Â Â Â Â Â  (b) The professional fiduciaryÂs educational background and professional experience.

Â Â Â Â Â  (c) The fees charged by the professional fiduciary and whether the fees are on an hourly basis or are based on charges for individual services rendered.

Â Â Â Â Â  (d) The names of providers of direct services to protected persons that are repeatedly used by the professional fiduciary under contract.

Â Â Â Â Â  (e) The disclosures required under ORS 125.221 if the person nominated to act as fiduciary will employ a person in which the nominated person has a pecuniary or financial interest.

Â Â Â Â Â  (f) The number of protected persons for whom the person performs fiduciary services at the time of the petition.

Â Â Â Â Â  (g) Whether the professional fiduciary has ever had a claim against the bond of the fiduciary and a description of the circumstances causing the claim.

Â Â Â Â Â  (h) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever filed for bankruptcy and the date of filing.

Â Â Â Â Â  (i) Whether the professional fiduciary or any staff with responsibility for making decisions for clients or for management of client assets has ever been denied a professional license that is directly related to responsibilities of the professional fiduciary, or has ever held a professional license that is directly related to responsibilities of the professional fiduciary that was revoked or canceled. If such a license has been denied, revoked or canceled, the petition must reflect the date of the denial, revocation or cancellation and the name of the regulatory body that denied, revoked or canceled the license.

Â Â Â Â Â  (j) A statement that the criminal records check required under subsection (2) of this section does not disqualify the person from acting as a fiduciary.

Â Â Â Â Â  (k) Whether the professional fiduciary and any staff responsible for making decisions for clients or for management of client assets is or has been certified by a national or state association of professional fiduciaries, the name of any such association and whether the professional fiduciary or other staff person has ever been disciplined by any such association and the result of the disciplinary action.

Â Â Â Â Â  (L) The name, address and telephone number of the individual who is to act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if that person is not the person who will act as primary decision maker for the protected person.

Â Â Â Â Â  (2)(a) If a petition seeks the appointment of a professional fiduciary as described in subsection (5) of this section, the professional fiduciary and all staff with responsibility for making decisions for clients or for management of client assets must undergo a criminal records check before the court may appoint the professional fiduciary. The results of the criminal records check shall be provided by the petitioner to the court. Results of criminal records checks submitted to the court are confidential, shall be subject to inspection only by the parties to the proceedings and their attorneys, and shall not be subject to inspection by members of the public except pursuant to a court order entered after a showing of good cause. A professional fiduciary must disclose to the court any criminal conviction of the professional fiduciary that occurs after the criminal records check was performed. The criminal records check under this subsection shall consist of a check for a criminal record in the State of
Oregon
and a national criminal records check if:

Â Â Â Â Â  (A) The person has resided in another state within five years before the date that the criminal records check is performed;

Â Â Â Â Â  (B) The person has disclosed the existence of a criminal conviction; or

Â Â Â Â Â  (C) A criminal records check in
Oregon
discloses the existence of a criminal record in another jurisdiction.

Â Â Â Â Â  (b) The requirements of this subsection do not apply to any person who serves as a public guardian or conservator, or any staff of a public guardian or conservator, who is operating under ORS 125.700 to 125.730 or 406.050 and who is otherwise required to acquire a criminal records check for other purposes.

Â Â Â Â Â  (3)(a) If a petition seeks the appointment of a public guardian and conservator operating under the provisions of ORS 125.700 to 125.730, or the appointment of a conservator under ORS 406.050 (7), the petition need not contain the information described in subsection (1)(d) or (L) of this section.

Â Â Â Â Â  (b) If a public guardian and conservator operating under the provisions of ORS 125.700 to 125.730 is appointed to act as a fiduciary, or a conservator operating under the authority of ORS 406.050 (7) is appointed, the public guardian or conservator must file with the court within three days after receipt of written notice of the appointment a statement containing the name, address and telephone number of the individual who will act as primary decision maker for the protected person and the name of the person with whom the protected person will have personal contact if the person named as primary decision maker will not have personal contact with the protected person.

Â Â Â Â Â  (4) If the court appoints a professional fiduciary as described in subsection (5) of this section, the professional fiduciary must update all information required to be disclosed by subsection (1) of this section and provide a copy of the updated statement upon the request of the protected person or upon the request of any person entitled to notice under ORS 125.060 (3). The professional fiduciary must provide an updated statement without demand to the court, the protected person and persons entitled to notice under ORS 125.060 (3) at any time that there is a change in the information provided under subsection (1)(L) or (3)(b) of this section.

Â Â Â Â Â  (5) The provisions of this section apply to any person nominated as a fiduciary or serving as a fiduciary who is acting at the same time as a fiduciary for three or more protected persons who are not related to the fiduciary. [1999 c.774 Â§4; 2001 c.102 Â§4; 2001 c.104 Â§37]

Â Â Â Â Â  125.242 Exemptions for financial institutions and trust companies. ORS 125.221 and 125.240 do not apply to a financial institution, as defined in ORS 706.008, or trust company, as defined in ORS 706.008. [1999 c.774 Â§5]

Â Â Â Â Â  Note: 125.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

GUARDIANS

Â Â Â Â Â  125.300 In general. (1) A guardian may be appointed for an adult person only as is necessary to promote and protect the well-being of the protected person. A guardianship for an adult person must be designed to encourage the development of maximum self-reliance and independence of the protected person and may be ordered only to the extent necessitated by the personÂs actual mental and physical limitations.

Â Â Â Â Â  (2) An adult protected person for whom a guardian has been appointed is not presumed to be incompetent.

Â Â Â Â Â  (3) A protected person retains all legal and civil rights provided by law except those that have been expressly limited by court order or specifically granted to the guardian by the court. Rights retained by the person include but are not limited to the right to contact and retain counsel and to have access to personal records. [1995 c.664 Â§27]

Â Â Â Â Â  125.305 Order of appointment. (1) After determining that conditions for the appointment of a guardian have been established, the court may appoint a guardian as requested if the court determines by clear and convincing evidence that:

Â Â Â Â Â  (a) The respondent is a minor in need of a guardian or the respondent is incapacitated;

Â Â Â Â Â  (b) The appointment is necessary as a means of providing continuing care and supervision of the respondent; and

Â Â Â Â Â  (c) The nominated person is both qualified and suitable, and is willing to serve.

Â Â Â Â Â  (2) The court shall make a guardianship order that is no more restrictive upon the liberty of the protected person than is reasonably necessary to protect the person. In making the order the court shall consider the information in the petition, the report of the visitor, the report of any physician or psychologist who has examined the respondent, if there was an examination and the evidence presented at any hearing.

Â Â Â Â Â  (3) The court may require that a guardian post bond.

Â Â Â Â Â  (4) The Department of Human Services may be appointed guardian of a minor if the minor has no living parents and if no willing, qualified and suitable relative or other person has petitioned the court for appointment as a guardian. [1995 c.664 Â§28]

Â Â Â Â Â  125.310 Letters of guardianship. The court shall issue letters of guardianship to the guardian after the filing of any acceptance of the appointment and bond that may be required. A copy of the order appointing the guardian must be attached to the letters of guardianship. Letters of guardianship must be in substantially the following form:

______________________________________________________________________________

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  LETTERS OF

County
of___
Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  GUARDIANSHIP

BY THESE LETTERS OF GUARDIANSHIP be informed:

Â Â Â Â Â  That on ___ (month) ___ (day), 2___, the _____ Court, ___ County, State of Oregon, appointed _____ (name of guardian) guardian for _____ (name of protected person) and that the named guardian has qualified and has the authority and duties of guardian for the named protected person as provided in the order appointing the guardian, a copy of which is attached to these letters.

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___ (day), 2___.

(Seal)

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________

[1995 c.664 Â§29]

Â Â Â Â Â  125.315 General powers and duties of guardian. (1) A guardian has the following powers and duties:

Â Â Â Â Â  (a) Except to the extent of any limitation under the order of appointment, the guardian has custody of the protected person and may establish the protected personÂs place of abode within or without this state.

Â Â Â Â Â  (b) The guardian shall provide for the care, comfort and maintenance of the protected person and, whenever appropriate, shall arrange for training and education of the protected person. Without regard to custodial rights of the protected person, the guardian shall take reasonable care of the personÂs clothing, furniture and other personal effects unless a conservator has been appointed for the protected person.

Â Â Â Â Â  (c) Subject to the provisions of ORS 127.505 to 127.660 and subsection (3) of this section, the guardian may consent, refuse consent or withhold or withdraw consent to health care, as defined in ORS 127.505, for the protected person. A guardian is not liable solely by reason of consent under this paragraph for any injury to the protected person resulting from the negligence or acts of third persons.

Â Â Â Â Â  (d) The guardian may:

Â Â Â Â Â  (A) Make advance funeral and burial arrangements;

Â Â Â Â Â  (B) Subject to the provisions of ORS 97.130, control the disposition of the remains of the protected person; and

Â Â Â Â Â  (C) Subject to the provisions of ORS 97.965, make an anatomical gift of all or any part of the body of the protected person.

Â Â Â Â Â  (e) The guardian of a minor has the powers and responsibilities of a parent who has legal custody of a child, except that the guardian has no obligation to support the minor beyond the support that can be provided from the estate of the minor, and the guardian is not liable for the torts of the minor. The guardian may consent to the marriage or adoption of a protected person who is a minor.

Â Â Â Â Â  (f) Subject to the provisions of ORS 125.320 (2), the guardian may receive money and personal property deliverable to the protected person and apply the money and property for support, care and education of the protected person. The guardian shall exercise care to conserve any excess for the protected personÂs needs.

Â Â Â Â Â  (2) If a conservator has been appointed for the protected person, the guardian may file a motion with the court seeking an order of the court on the duties of the conservator relating to payment of support for the protected person.

Â Â Â Â Â  (3) A guardian may consent to the withholding or withdrawing of artificially administered nutrition and hydration for a protected person only under the circumstances described in ORS 127.580 (1)(a), (b), (d), (e) or (f) and, if the protected person has a medical condition specified in ORS 127.580 (1)(b), (d), (e) or (f), the condition has been medically confirmed. [1995 c.664 Â§30; 1997 c.472 Â§12; 2007 c.230 Â§1; 2007 c.681 Â§27]

Â Â Â Â Â  125.320 Limitations on guardian. (1) A guardian may not authorize the sterilization of the protected person.

Â Â Â Â Â  (2) A guardian may not use funds from the protected personÂs estate for room and board that the guardian or guardianÂs spouse, parent or child have furnished the protected person unless the charge for the service is approved by order of the court before the payment is made.

Â Â Â Â Â  (3)(a) Before a guardian may place an adult protected person in a mental health treatment facility, a nursing home or other residential facility, the guardian must file a statement with the court informing the court that the guardian intends to make the placement.

Â Â Â Â Â  (b) Notice of the statement of intent must be given in the manner provided by ORS 125.065 to the persons specified in ORS 125.060 (3).

Â Â Â Â Â  (c) In addition to the requirements of paragraph (b) of this subsection, notice of the statement of intent must be given in the manner provided by ORS 125.065 by the guardian to the following persons:

Â Â Â Â Â  (A) Any attorney who represented the protected person at any time during the protective proceeding.

Â Â Â Â Â  (B) If the protected person is a resident of a nursing home or residential facility, or if the notice states the intention to place the protected person in a nursing home or residential facility, the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (C) If the protected person is a resident of a mental health treatment facility or a residential facility for individuals with developmental disabilities, or if the notice states the intention to place the protected person in such a facility, the system described in ORS 192.517 (1).

Â Â Â Â Â  (d) In addition to the requirements of ORS 125.070 (1), the notice given to the protected person must clearly indicate the manner in which the protected person may object to the proposed placement.

Â Â Â Â Â  (e) The guardian may thereafter place the adult protected person in a mental health treatment facility, a nursing home or other residential facility without further court order. If an objection is made in the manner provided by ORS 125.075, the court shall schedule a hearing on the objection as soon as practicable.

Â Â Â Â Â  (f) The requirement that notice be served on an attorney for a protected person under paragraph (c)(A) of this subsection does not impose any responsibility on the attorney receiving the notice to represent the protected person in the protective proceeding. [1995 c.664 Â§31; 2001 c.473 Â§1; 2005 c.498 Â§3]

Â Â Â Â Â  125.325 GuardianÂs report. Within 30 days after each anniversary of appointment, a guardian for an adult protected person shall file with the court a written report. The report must include a declaration under penalty of perjury in the form required by ORCP 1 E. Copies of the guardianÂs report must be given to those persons specified in ORS 125.060 (3). The report shall be in substantially the following form:

______________________________________________________________________________

IN THE
_________
COURT
____________
COUNTY
,

STATE OF
OREGON

DEPARTMENT OF PROBATE

In the Matter of theÂ Â Â  )Â Â Â Â Â Â Â Â Â Â  No. ______

Guardianship ofÂ Â Â Â Â Â Â Â Â  )

____________,Â Â Â Â Â Â Â Â Â Â  )

(Name of protectedÂ Â Â Â  )

person)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

A ProtectedÂ Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Person.Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

GUARDIANÂS REPORT

Â Â Â Â Â  I am the guardian for the person named above, and I make the following report to the court as required by law:

Â Â Â Â Â  1. My name is____________.

Â Â Â Â Â  2. My address and telephone number are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  Phone ____________

Â Â Â Â Â  3. The name, if applicable, and address of the place where the person now resides are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  4. The person is currently residing at the following type of facility or residence:

Â Â Â Â Â  ______________________

Â Â Â Â Â  5. The person is currently engaged in the following programs and activities and receiving the following services (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  6. I was paid for providing the following items of lodging, food or other services to the person:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  7. The name of the person primarily responsible for the care of the person at the personÂs place of residence is:

Â Â Â Â Â  ______________________

Â Â Â Â Â  8. The name and address of any hospital or other institution where the person is now admitted on a temporary or permanent basis are:

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  9. The personÂs physical condition is as follows (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  10. The personÂs mental condition is as follows (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  11. I made the following contacts with the person during the past year (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  12. I made the following major decisions on behalf of the person during the past year (brief description):

Â Â Â Â Â  ______________________

Â Â Â Â Â  13. I believe the guardianship should or should not continue because:

Â Â Â Â Â  ______________________

Â Â Â Â Â  14. At the time of my last report, I held the following amount of money on behalf of the person: $______. Since my last report, I received the following amount of money on behalf of the person: $______. I spent the following amount of money on behalf of the person: $______. I now hold the following amount of money on behalf of the person: $______.

Â Â Â Â Â  15. A true copy of this report will be given to the person, any conservator for the person and any other person who has requested notice.

Â Â Â Â Â  16. Since my last report:

Â Â Â Â Â  (a) I have been convicted of the following crimes (not including traffic violations):

Â Â Â Â Â  ______________________

Â Â Â Â Â  (b) I have filed for or received protection from creditors under the Federal Bankruptcy Code (yes or no):_____.

Â Â Â Â Â  (c) I have had a professional or occupational license revoked or suspended (yes or no):_____.

Â Â Â Â Â  (d) I have had my driver license revoked or suspended (yes or no):_____.

Â Â Â Â Â  17. Since my last report, I have delegated the following powers over the protected person for the following periods of time (provide name of person powers delegated to):

Â Â Â Â Â  ______________________

Â Â Â Â Â  I hereby declare that the above statement is true to the best of my knowledge and belief, and that I understand it is made for use as evidence in court and is subject to penalty for perjury.

Â Â Â Â Â  Dated this ___ day of________, 2___.

______________________

Guardian

______________________________________________________________________________

[1995 c.664 Â§32; 1997 c.717 Â§6; 2007 c.284 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 284, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 111.205, 116.083, 116.253 and 125.325 by sections 1 to 4 of this 2007 Act apply only to petitions, reports and accounts filed in proceedings before a probate court on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.284 Â§5]

Â Â Â Â Â  125.330 Limitations on guardian appointed for person committed to custody of Department of Corrections. (1) Except as provided in subsection (2) of this section, a guardian appointed for a person committed to the legal and physical custody of the Department of Corrections may not exercise those powers specified in ORS 125.315 (1)(a) or (b) while the person remains confined.

Â Â Â Â Â  (2) A guardian appointed for a person committed to the legal and physical custody of the Department of Corrections may take reasonable care of the personÂs clothing, furniture and other personal effects that are not located at the personÂs place of confinement.

Â Â Â Â Â  (3) A guardian appointed for an incarcerated person may exercise those powers specified in ORS 125.315 (1)(c) only to the extent that the exercise of those powers is consistent with the protected personÂs status as a confined person and with the powers and duties of the superintendent or other officials of the facility. In no event may a guardian appointed for a person committed to the legal and physical custody of the Department of Corrections exercise more authority over health care decisions than the protected person could exercise given the personÂs status as a confined person. [1999 c.122 Â§2]

CONSERVATORS

(Appointment)

Â Â Â Â Â  125.400 Order of appointment. Upon the filing of a petition seeking the appointment of a conservator, the court may appoint a conservator and make other appropriate protective orders if the court finds by clear and convincing evidence that the respondent is a minor or financially incapable, and that the respondent has money or property that requires management or protection. [1995 c.664 Â§33]

Â Â Â Â Â  125.405 Letters of conservatorship. The court shall issue letters of conservatorship to the conservator after the filing of any acceptance of the appointment and bond that may be required. Letters of conservatorship must be in substantially the following form:

______________________________________________________________________________

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ) LETTERS OF

County
of___
Â  Â Â Â Â Â Â Â Â Â Â Â  ) CONSERVATORSHIP

BY THESE LETTERS OF CONSERVATORSHIP be informed:

Â Â Â Â Â  That on ___ (month) ___ (day), 2___, the _____ Court, ___ County, State of Oregon, appointed _____ (name of conservator) conservator of the estate of _____ (name of protected person) and that the named conservator has qualified and has the authority and duties of conservator of the estate of the named protected person as provided by law.

LIMITATIONS: _______________

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ___ (month) ___ (day), 2___. (Seal)

________, Clerk of the Court

By________, Deputy

______________________________________________________________________________

[1995 c.664 Â§34]

(Bond)

Â Â Â Â Â  125.410 ConservatorÂs bond. (1) Except as provided in subsection (2) of this section, the court shall require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the conservator according to law, with sureties as specified by the court. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the control of the conservator plus one yearÂs estimated income minus the value of securities and money deposited under arrangements requiring an order of the court for their removal and the value of any real property that the conservator, by express limitation of power, lacks power to sell or convey without court authorization.

Â Â Â Â Â  (2)(a) The court may waive a bond for good cause shown.

Â Â Â Â Â  (b) Subsection (1) of this section does not affect the provisions of ORS 709.240, relating to a trust company acting as fiduciary, ORS 125.715, relating to a public guardian acting as fiduciary, or ORS 406.050 (7), relating to the Department of VeteransÂ Affairs acting as fiduciary.

Â Â Â Â Â  (3) Sureties for a bond required under this section are jointly and severally liable with the conservator and with each other.

Â Â Â Â Â  (4) Letters of conservatorship may not be issued until the bond required by this section is approved by the court.

Â Â Â Â Â  (5) The bond of the conservator continues in effect until the sureties on the bond are released by order of the court.

Â Â Â Â Â  (6) The court may at any time increase or reduce the amount of the bond required of a conservator for the protection of the protected person and the estate of the protected person.

Â Â Â Â Â  (7) If a surety on a bond required by this section gives notice of intent to cancel the bond, the conservator shall execute and file in the protective proceeding a new bond before the cancellation date specified by the surety. The new bond shall be in the amount and subject to those conditions that may be required by the court. If the conservator fails to file a new bond, the authority of the conservator ends on the date specified by the surety for cancellation of the bond. The letters of conservatorship issued to the conservator are void from that date, and the conservator must make and file the final accounting of the conservator. [1995 c.664 Â§36; 2001 c.102 Â§5; 2005 c.625 Â§66]

Â Â Â Â Â  125.415 Termination of bond by surety. (1) A surety may cancel the obligation of the surety upon notice in writing to the conservator and the court. The notice shall specify an effective date for the cancellation that is not less than 30 days after the date of the notice.

Â Â Â Â Â  (2) A suretyÂs obligation under a bond shall continue until court approval of an accounting covering the period during which the bond was effective and an order is entered releasing the sureties. [1995 c.664 Â§37]

(ConservatorÂs Powers and Duties)

Â Â Â Â Â  125.420 Power of conservator over property of protected person. A conservator shall take possession of all the property of substantial value of the protected person, and of rents, income, issues and profits from those properties whether accruing before or after the appointment of the conservator. The conservator shall also take possession of all proceeds from the sale, mortgage, lease or other disposition of property of the protected person. The conservator may permit the protected person to retain possession and control of property and funds for living requirements as appropriate to the needs and capacities of the protected person. The title to all property of the protected person is in the protected person and not in the conservator. [1995 c.664 Â§38]

Â Â Â Â Â  125.425 Powers of conservator to pay expenses of protected person and dependents. (1) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the protected person and the dependents of the protected person after the conservator considers recommendations relating to the appropriate standard of support, education, care and benefit for the protected person made by any parent or guardian of the protected person. The conservator is not personally responsible for sums paid to persons or organizations furnishing support, education, care or benefit to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless:

Â Â Â Â Â  (a) The conservator knows that the parent or guardian is deriving personal financial benefit from those payments; or

Â Â Â Â Â  (b) The recommendations made by the parent or guardian clearly are not in the best interests of the protected person.

Â Â Â Â Â  (2) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the protected person and the dependents of the protected person if those amounts are reasonably necessary for the support, education, care or benefit of the protected person with due regard to:

Â Â Â Â Â  (a) The size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage the affairs of the protected person and the estate that has been conserved for the protected person;

Â Â Â Â Â  (b) The accustomed standard of living of the protected person and members of the household of the protected person; and

Â Â Â Â Â  (c) Other funds or sources used for the support of the protected person.

Â Â Â Â Â  (3) A conservator may expend or distribute income or principal of the estate without prior court authorization or confirmation for the support, education, care or benefit of the dependents of the protected person, other persons who are members of the protected personÂs household who are unable to support themselves and who are in need of support, and any other persons who were receiving support from the protected person before the appointment of the conservator.

Â Â Â Â Â  (4) The conservator may reimburse any person, including the protected person, who has expended funds for the purposes specified in this section. The conservator may pay any person in advance for those purposes if the conservator reasonably believes that the services will be performed and where advance payments are customary or reasonably necessary under the circumstances. [1995 c.664 Â§39]

Â Â Â Â Â  125.430
Sale
of protected personÂs residence. (1) A protected personÂs principal residence may be sold by a conservator only with the prior approval of the court. A motion seeking prior approval must be filed with the court and notice given to the persons specified in ORS 125.060 (3).

Â Â Â Â Â  (2) For purposes of this section, Âprincipal residenceÂ means a residence that is owned by the protected person and in which the protected person resides or last resided, whether or not the protected person resides in the residence at the time approval to sell is sought from the court. [1995 c.664 Â§40]

Â Â Â Â Â  125.435 Power of conservator to make gifts. If the estate has adequate funds to provide for the purposes specified in ORS 125.425, a conservator may make gifts on behalf of the protected person for such purposes as the protected person might have been expected to make. The conservator may make gifts without prior court approval of up to $250 to a person in a calendar year, not to exceed an aggregate amount of $1,000 for all gifts in a calendar year. The conservator must have prior court approval for any other gifts. [1995 c.664 Â§41]

Â Â Â Â Â  125.440 Acts conservator may perform only with court approval. A conservator may perform the following acts only with prior court approval:

Â Â Â Â Â  (1) Convey or release contingent or expectant interests of the protected person in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

Â Â Â Â Â  (2) Create revocable or irrevocable trusts of property of the estate. A trust created by the conservator may extend beyond the period of disability of the protected person or beyond the life of the protected person. A trust created by the conservator must be consistent with the will of the protected person or any other written or oral expression of testamentary intent made by the protected person before the person became incapacitated. The court may not approve a trust that has the effect of terminating the conservatorship unless:

Â Â Â Â Â  (a) The trust is created for the purpose of qualifying the protected person for needs-based government benefits or maintaining the eligibility of the protected person for needs-based government benefits;

Â Â Â Â Â  (b) The value of the conservatorship estate, including the amount to be transferred to the trust, does not exceed $50,000;

Â Â Â Â Â  (c) The purpose of establishing the conservatorship was to create the trust; or

Â Â Â Â Â  (d) The conservator shows other good cause to the court.

Â Â Â Â Â  (3) Exercise rights of the protected person to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value.

Â Â Â Â Â  (4) Disclaim any interest the protected person may have by testate or intestate succession or by inter vivos transfer.

Â Â Â Â Â  (5) Authorize, direct or ratify any annuity contract or contract for life care. [1995 c.664 Â§42; 2007 c.62 Â§1]

Â Â Â Â Â  125.445 Acts authorized to be performed without prior court approval. A conservator may perform the following acts without prior court authorization or confirmation if the conservator is acting reasonably to accomplish the purposes for which the conservator was appointed:

Â Â Â Â Â  (1) Collect, hold and retain assets of the estate including land wherever situated, until, in the judgment of the conservator, disposition of the assets should be made. Assets of the estate may be retained even though those assets include property in which the conservator is personally interested.

Â Â Â Â Â  (2) Receive additions to the estate.

Â Â Â Â Â  (3) Continue or participate in the operation of any business or other enterprise.

Â Â Â Â Â  (4) Acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest.

Â Â Â Â Â  (5) Invest and reinvest estate assets and funds in the same manner as a trustee may invest and reinvest.

Â Â Â Â Â  (6) Deposit estate funds in a bank including a bank operated by the conservator.

Â Â Â Â Â  (7) Except as limited in ORS 125.430, acquire or dispose of an estate asset including real property wherever situated for cash or on credit, at public or private sale.

Â Â Â Â Â  (8) Manage, develop, improve, exchange, partition, change the character of or abandon an estate asset in connection with the exercise of any power vested in the conservator.

Â Â Â Â Â  (9) Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, or raze existing or erect new party walls or buildings.

Â Â Â Â Â  (10) Subdivide, develop or dedicate land to public use, make or obtain the vacation of plats and adjust boundaries, adjust differences in valuation on exchange or partition by giving or receiving considerations, and dedicate easements to public use without consideration.

Â Â Â Â Â  (11) Enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship.

Â Â Â Â Â  (12) Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement.

Â Â Â Â Â  (13) Grant an option involving disposition of an estate asset or take an option for acquisition of any asset.

Â Â Â Â Â  (14) Vote a security, in person or by general or limited proxy.

Â Â Â Â Â  (15) Pay calls, assessments and any other sums chargeable or accruing against or on account of securities.

Â Â Â Â Â  (16) Sell or exercise stock subscription or conversion rights, or consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution or liquidation of a corporation or other business enterprise.

Â Â Â Â Â  (17) Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery. The conservator is liable for any act of the nominee in connection with the stock so held.

Â Â Â Â Â  (18) Insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons.

Â Â Â Â Â  (19) Borrow money to be repaid from estate assets or otherwise and mortgage or pledge property of the protected person as security therefor.

Â Â Â Â Â  (20) Advance money for the protection of the estate or the protected person, and for all expenses, losses and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets. The conservator has a lien on the estate as against the protected person for advances so made.

Â Â Â Â Â  (21) Pay or contest any claim, settle a claim by or against the estate or the protected person by compromise, arbitration or otherwise, and release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

Â Â Â Â Â  (22) Pay taxes, assessments, compensation of the conservator and other expenses incurred in the collection, care, administration and protection of the estate.

Â Â Â Â Â  (23) Allocate items of income or expense to either income or principal, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

Â Â Â Â Â  (24) Pay any sum distributable to a protected person or a dependent of a protected person by paying the sum to the protected person or the dependent, or by paying the sum either to a guardian, custodian under ORS 126.700, or conservator of the protected person or, if none, to a relative or other person with custody of the protected person.

Â Â Â Â Â  (25) Employ persons, including attorneys, auditors, investment advisers or agents, even though they are associated with the conservator, to advise or assist the conservator in the performance of administrative duties, acting upon their recommendation without independent investigation, and instead of acting personally, employing one or more agents to perform any act of administration, whether or not discretionary, except that payment to the conservatorÂs attorney of record is subject to the provisions of ORS 125.095.

Â Â Â Â Â  (26) Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of duties.

Â Â Â Â Â  (27) Prosecute claims of the protected person including those for the personal injury of the protected person.

Â Â Â Â Â  (28) Execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the conservator. [1995 c.664 Â§43]

Â Â Â Â Â  125.450 Voidable transactions. Any sale or encumbrance to a conservator, the spouse, agent or attorney of the conservator, or any corporation or trust in which the conservator has a substantial beneficial interest, or any transaction that is otherwise affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after the filing of a motion with the court seeking approval of the transaction. [1995 c.664 Â§44]

(Desires of Protected Person)

Â Â Â Â Â  125.455 Power of competent protected person over estate. (1) A protected person, if mentally competent, may make wills, change beneficiaries of life insurance and annuity policies and exercise any power of appointment or any elective right to share in the estate of a deceased spouse.

Â Â Â Â Â  (2) Except as provided in this section and ORS 125.420, a protected person for whom a conservator has been appointed cannot convey or encumber the estate of the protected person or make any contract or election affecting the estate of the protected person. [1995 c.664 Â§45]

Â Â Â Â Â  125.460 Consideration of estate plan of protected person. In investing the estate, selecting assets of the estate for distribution and utilizing powers of revocation or withdrawal available for the support of the protected person and exercisable by the conservator or the court, the conservator and the court shall take into account any known estate plan of the protected person, including the will of the protected person, any revocable trust of which the protected person is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at the death of the protected person to another or others that the protected person may have originated. The conservator may examine the will of the protected person. [1995 c.664 Â§46]

(Inventory of Property)

Â Â Â Â Â  125.465 Discovery of property; examination by conservator. (1) The court may order any person to appear and give testimony by deposition if it appears probable that the person:

Â Â Â Â Â  (a) Has concealed, secreted or disposed of any property of the protected person;

Â Â Â Â Â  (b) Has been entrusted with property of the protected person and fails to account for that property to the conservator;

Â Â Â Â Â  (c) Has concealed, secreted or disposed of any writing, instrument or document relating to the affairs of the protected person;

Â Â Â Â Â  (d) Has knowledge or information that is necessary to the administration of the affairs of the protected person; or

Â Â Â Â Â  (e) As an officer or agent of a corporation, has refused to allow examination of the books and records of the corporation that the protected person has a right to examine.

Â Â Â Â Â  (2) If a person is cited to appear under this section and fails to appear or to answer questions asked as authorized by the order of the court, the person may be held in contempt of court. [1995 c.664 Â§47]

Â Â Â Â Â  125.470 Filing of inventory required; supplemental inventory. (1) Within 90 days after the date of appointment, unless a longer time is granted by the court, a conservator must file in the protective proceeding an inventory of all the property of the estate of the protected person that has come into the possession or knowledge of the conservator. The inventory must show the estimates by the conservator of the respective true cash values as of the date of the protective order. If the protected person has attained 14 years of age, a copy of the inventory must be served on the protected person personally or by mail.

Â Â Â Â Â  (2) Whenever any property of the estate of the protected person not included in the inventory or any subsequent accounting and not derived from any asset included in a prior inventory or any subsequent accounting comes into the possession or knowledge of the conservator, the conservator must file a supplemental inventory in the protective proceeding. The supplemental inventory must be filed within 30 days after the date of receiving possession or knowledge of the property.

Â Â Â Â Â  (3) If the estate of the protected person includes real property, the conservator must record in the deed records of the clerk of the county in which the real property is situated a certified copy of the inventory required by this section or an abstract in substantially the following form:

______________________________________________________________________________

The protected personÂs name is ______

___________________________

Conservatorship Case # ____________

County where proceedings are pending ______________________

Conservator is ____________

ConservatorÂs address is ____________

AttorneyÂs name is ____________

AttorneyÂs address is ____________

The following real property is subject to proceedings: ________

Signature ______________________

Dated ______________________

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of________
Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this ___ day of______, 2___, by____________.

______________________

Notary Public for
Oregon

My commission expires: ____________

______________________________________________________________________________

[1995 c.664 Â§48]

(Accountings)

Â Â Â Â Â  125.475 ConservatorÂs accounting to court; contents. (1) Unless the court by order provides otherwise, a conservator shall account to the court for the administration of the protected estate within 60 days after each anniversary of appointment. In addition, a conservator shall account to the court for the administration of the protected estate:

Â Â Â Â Â  (a) Within 60 days after the death of the protected person, a minor protected person attains majority or an adult protected person becomes able to manage the protected personÂs financial resources; and

Â Â Â Â Â  (b) Within 30 days after the removal of the conservator, the resignation of the conservator or the termination of the conservatorÂs authority under ORS 125.410 (7).

Â Â Â Â Â  (2) Each accounting must include the following information:

Â Â Â Â Â  (a) The period of time covered by the accounting.

Â Â Â Â Â  (b) The total value of the property with which the conservator is chargeable according to the inventory, or, if there was a prior accounting, the amount of the balance of the prior accounting.

Â Â Â Â Â  (c) All money and property received during the period covered by the accounting.

Â Â Â Â Â  (d) All disbursements made during the period covered by the accounting.

Â Â Â Â Â  (e) The amount of bond posted by the conservator during the period covered by the accounting.

Â Â Â Â Â  (f) Such other information as the conservator considers necessary, or that the court might require, for the purpose of disclosing the condition of the estate.

Â Â Â Â Â  (3) Vouchers for disbursements must accompany the accounting unless otherwise provided by order or rule of the court or unless the conservator is a trust company that has complied with ORS 709.030. If vouchers are not required, the conservator shall:

Â Â Â Â Â  (a) Maintain the vouchers for a period of not less than one year following the date on which the order approving the final accounting is entered;

Â Â Â Â Â  (b) Permit interested persons to inspect the vouchers and receive copies of the vouchers at their own expense at the place of business of the conservator during the conservatorÂs normal business hours at any time before the end of one year following the date on which the order approving the final accounting is entered; and

Â Â Â Â Â  (c) Include in each annual accounting and the final accounting a statement that the vouchers are not filed with the accounting but are maintained by the conservator and may be inspected and copied as provided in this subsection.

Â Â Â Â Â  (4) The court may waive a final accounting if:

Â Â Â Â Â  (a) The conservator was appointed because the protected person was a minor, and the protected person has attained the age of majority, or the conservator was appointed because the protected person was financially incapable, and the protected person is no longer financially incapable;

Â Â Â Â Â  (b) The protected person gives a receipt to the conservator for the property delivered to the protected person; and

Â Â Â Â Â  (c) The conservator files with the court a copy of the receipt issued by the protected person to the conservator.

Â Â Â Â Â  (5) Copies of accountings must be served on all persons listed in ORS 125.060 (3). The court may waive service on the protected person if service of the copy would not assist the protected person in understanding the proceedings.

Â Â Â Â Â  (6) The court may require a conservator to submit to a physical check of the estate in the control of the conservator at any time and in any manner the court may specify.

Â Â Â Â Â  (7) The Chief Justice of the Supreme Court may by rule specify the form and contents of accounts that must be filed by a conservator. [1995 c.664 Â§49; 1997 c.631 Â§411; 1999 c.592 Â§4; 2005 c.123 Â§2]

Â Â Â Â Â  125.480 Approval of accounting. Subject to appeal or vacation within the time allowed by law, an order, made upon notice and hearing, allowing an intermediate accounting of a conservator, is final as to the liabilities of the conservator concerning the matters considered in connection with the intermediate accounting. An order, made upon notice and hearing, allowing a final accounting is final as to all previously unsettled liabilities of the conservator to the protected person or successors relating to the conservatorship. [1995 c.664 Â§50]

(Liabilities)

Â Â Â Â Â  125.485 Liability of conservator. (1) A conservator is not personally liable on a contract entered into in the fiduciary capacity of the conservator in the course of administering the estate unless:

Â Â Â Â Â  (a) The contract specifically makes the conservator liable in a personal capacity; or

Â Â Â Â Â  (b) The conservator fails to reveal the representative capacity of the conservator and identity of the estate in the contract.

Â Â Â Â Â  (2) The conservator is personally liable for obligations arising from ownership, obligations arising out of control of property of the estate and torts committed in the course of administration of the estate only if the conservator is personally at fault.

Â Â Â Â Â  (3) Claims based on contracts entered into by a conservator in the fiduciary capacity of the conservator, on obligations arising from ownership or control of the estate or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in the fiduciary capacity of the conservator, whether or not the conservator is personally liable.

Â Â Â Â Â  (4) Any question of liability between the estate and the conservator personally may be determined in a proceeding for accounting or for indemnification, or in any other appropriate proceeding or action. [1995 c.664 Â§51]

Â Â Â Â Â  125.490 Status of persons dealing with conservator. (1) A person who in good faith either assists a conservator or deals with the conservator for value in any transaction other than those requiring a court order under the provisions of this chapter is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not require the person to inquire into existence of a power or the propriety of its exercise, except that restrictions on powers of conservators that are indorsed on letters are effective as to third persons. A person is not required to see to the proper application of estate assets paid or delivered to a conservator.

Â Â Â Â Â  (2) The protection provided under subsection (1) of this section:

Â Â Â Â Â  (a) Is not affected by any procedural irregularity or jurisdictional defect in the proceedings that resulted in the issuance of letters; and

Â Â Â Â Â  (b) Is in addition to the protection provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.

Â Â Â Â Â  (3) A person who holds property in which the protected person has an interest, or who is indebted either to the protected person or to the protected person and others, may enter into transactions with the conservator with respect to the property or debt to the same extent that the person could deal with the protected person if the protected person were not under protection. [1995 c.664 Â§52]

(Claims and Expenses)

Â Â Â Â Â  125.495 Payment of claims against estate or protected person. (1) A conservator shall pay from the estate claims against the estate and against the protected person arising before or after the conservatorship upon their presentation, allowance and maturity. Claims that become absolute at an uncertain event may not be allowed. The conservator may allow claims against the estate of a protected person in part and disallow them in part.

Â Â Â Â Â  (2) A claim may be presented by either of the following methods:

Â Â Â Â Â  (a) The claimant may deliver or mail to the conservator or the attorney for the conservator a written statement of the claim stating the basis of the claim, the name and address of the claimant and of the claimantÂs attorney if the claimant is represented by an attorney in respect to the claim, and the amount claimed.

Â Â Â Â Â  (b) The claimant may file the claim with the clerk of the court in which the proceeding is pending, captioned in a manner that will identify the protected person and the clerkÂs number of the proceeding, and deliver or mail a copy of the statement to the conservator or the attorney of the conservator.

Â Â Â Â Â  (3) If the conservator disallows the claim in whole or in part, or if the conservator finds that the claim is valid but not due, the conservator shall notify the claimant or the attorney of the claimant in writing of the disallowance or finding of the conservator.

Â Â Â Â Â  (4) The presentation of a claim and any defect in form or substance may be waived by the conservator or by the court if the claim, properly stated, is a valid and absolute obligation of the estate.

Â Â Â Â Â  (5) The conservator may reconsider any claim previously rejected or allowed, or may compromise any claim against the estate of a protected person, including contingent, unliquidated and unmatured claims. [1995 c.664 Â§53]

Â Â Â Â Â  125.500 Enforcement of claim against estate or protected person. (1) An action upon a claim may not be brought until the claim is disallowed or until 60 days have elapsed from the date of its presentment without allowance of payment.

Â Â Â Â Â  (2) A creditor of the protected person or the estate of the protected person whose claim is secured may not exercise remedies against the security until at least 30 days after the claim is presented and after notice to the conservator or the attorney of the conservator that the creditor intends to exercise remedies against the security. The court may shorten the period for cause.

Â Â Â Â Â  (3) The conservator may convey the security to the secured creditor in full or partial satisfaction of the claim if the secured creditor agrees to accept the conveyance as full satisfaction or partial satisfaction of the debt. [1995 c.664 Â§54]

Â Â Â Â Â  125.505 Notice of claim to conservator. If a proceeding is pending against a protected person at the time of appointment of a conservator or is commenced against the protected person after appointment of a conservator, the plaintiff must give notice of the proceeding to the conservator or the attorney of the conservator if any judgment or order arising out of the proceeding will constitute a claim against the estate. [1995 c.664 Â§55]

Â Â Â Â Â  125.510 Procedure where claim disallowed. (1) If the conservator disallows a claim in whole or in part, or if the conservator does not allow or disallow a claim within 60 days after it is presented, the claimant may:

Â Â Â Â Â  (a) File in the conservatorship proceeding a request for a summary determination of the claim by the court, with proof of service of a copy upon the conservator or the attorney of the conservator; or

Â Â Â Â Â  (b) Commence a separate action against the conservator on the claim in a court of competent jurisdiction. The action shall proceed and be tried as any other action.

Â Â Â Â Â  (2) If the claimant requests a summary hearing, the conservator may, within 30 days after service of the request, notify the claimant in writing that if the claimant desires to prove the claim the claimant must commence a separate action against the conservator within 60 days after service of the notice. If the claimant fails to commence an action against the conservator within that time, the claim is barred.

Â Â Â Â Â  (3) An order allowing or disallowing in whole or in part a claim that has been considered upon a summary hearing may not be appealed. [1995 c.664 Â§56]

Â Â Â Â Â  125.515 Effect of presentation of claim on statute of limitations. (1) The following periods of time shall not be part of the time limited for the commencement of an action under any statute of limitation:

Â Â Â Â Â  (a) The period of time beginning at the presentation of a claim and ending 30 days after the claim is disallowed.

Â Â Â Â Â  (b) If the claim is not allowed or disallowed within 60 days after it is presented, the period of time beginning with the presentation of the claim and ending 90 days after the claim is presented.

Â Â Â Â Â  (2) For the purpose of any statute of limitation, an action is considered commenced upon the filing of a request for a summary determination of a claim that has been disallowed in whole or in part. [1995 c.664 Â§57]

Â Â Â Â Â  125.520 Order of payment of expenses and claims. If it is likely that the estate of the protected person will be exhausted before all claims against the estate are paid, the conservator shall give preference in the payment of claims in the following order of priority:

Â Â Â Â Â  (1) Funds needed for the current care, maintenance and support of the protected person and the dependents of the protected person and claims for the expenses of administration.

Â Â Â Â Â  (2) Expenses and claims for the care, maintenance and support of the protected person and the dependents of the protected person that are not paid under subsection (1) of this section.

Â Â Â Â Â  (3) Debts and taxes with preference under federal law.

Â Â Â Â Â  (4) Taxes with preference under the laws of this state that are due and payable while possession of the estate of the protected person is retained by the conservator.

Â Â Â Â Â  (5) All other claims against the conservatorship estate. [1995 c.664 Â§58; 1997 c.717 Â§7]

(Termination of Proceedings)

Â Â Â Â Â  125.525 Termination of conservatorship. An order terminating a conservatorship shall direct the conservator to deliver the assets in the possession of the conservator to the protected person:

Â Â Â Â Â  (1) Immediately, to the extent that the assets are not required for payment of expenses of administration and debts incurred by the conservator for the account of the estate of the protected person; and

Â Â Â Â Â  (2) Upon entry of an order approving the final accounting or surcharging the conservator, to the extent of any balance remaining. [1995 c.664 Â§59]

Â Â Â Â Â  125.530 Powers and duties of conservator on death of protected person. If a protected person dies and the conservator has possession of a will of the protected person, the conservator shall either deliver the will to the personal representative named in the will or deliver the will to the court for safekeeping. If the conservator delivers the will to the court for safekeeping, the conservator must inform any personal representative named in the will that the conservator has made that delivery. If it is not possible to inform the named personal representative, the conservator shall inform the beneficiaries named in the will of the delivery. The conservator shall retain and administer the estate for delivery to the personal representative of the decedent or other persons entitled to the estate. [1995 c.664 Â§60; 1997 c.717 Â§8]

Â Â Â Â Â  125.535 Disposition of small estate. If at any time the estate of a protected person consists of personal property having a value not exceeding by more than $10,000 the aggregate amount of unpaid expenses of administration of the protected estate and claims against the estate, the conservator, with prior accounting and approval of the court by order, may pay the expenses and claims from the estate and deliver all the remaining personal property to the person designated by the court in the order, to be held, invested or used as ordered by the court. The recipient of the property shall give a receipt to the conservator. The receipt is a release of and acquittance to the conservator as to the property delivered. The conservator shall file in the protective proceeding proper receipts or other evidence satisfactory to the court showing the delivery. Upon the court receiving the evidence, the court shall enter an order terminating the protective proceeding. [1995 c.664 Â§61]

(Payment to Foreign Conservator)

Â Â Â Â Â  125.540 Payment of debt and delivery of property to foreign conservator. (1) A person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock or chose in action belonging to a protected person, may make payment or delivery to a conservator, guardian or other fiduciary appointed by a court of the state where the protected person resides, upon being presented with proof of appointment and an affidavit made by the fiduciary stating that:

Â Â Â Â Â  (a) A protective proceeding relating to the protected person is not pending in this state; and

Â Â Â Â Â  (b) The fiduciary is entitled to payment or to receive delivery.

Â Â Â Â Â  (2) If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor. [1995 c.664 Â§62]

TEMPORARY FIDUCIARIES

Â Â Â Â Â  125.600 In general. (1) A temporary fiduciary who will exercise the powers of a guardian may be appointed by the court if the court makes a specific finding by clear and convincing evidence that the respondent is incapacitated or a minor, that there is an immediate and serious danger to the life or health of the respondent, and that the welfare of the respondent requires immediate action.

Â Â Â Â Â  (2) A temporary fiduciary who will exercise the powers of a conservator may be appointed by the court if the court makes a specific finding by clear and convincing evidence that the respondent is financially incapable or a minor, that there is an immediate and serious danger to the estate of the respondent, and that the welfare of the respondent requires immediate action.

Â Â Â Â Â  (3) A temporary fiduciary may be appointed only for a specific purpose and only for a specific period of time. The period of time may not exceed 30 days. The court may extend the period of the temporary fiduciaryÂs authority for an additional period not to exceed 30 days upon motion and good cause shown. The court may terminate the authority of a temporary fiduciary at any time.

Â Â Â Â Â  (4) Except as otherwise provided in this section and ORS 125.605 and 125.610, a temporary fiduciary is subject to all provisions of this chapter. [1995 c.664 Â§63]

Â Â Â Â Â  125.605 Procedure for appointment of temporary fiduciary. (1) In addition to the requirements of ORS 125.055, a petition for the appointment of a temporary fiduciary must contain allegations of the conditions required under ORS 125.600.

Â Â Â Â Â  (2) Notice of a petition for the appointment of a temporary fiduciary must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the appointment of a temporary fiduciary. The court may waive the requirement that notice be given before appointment if the court finds that the immediate and serious danger requires an immediate appointment. In no event may the notice required by ORS 125.060 be given more than two days after the appointment is made.

Â Â Â Â Â  (3) Notice of a motion for the extension of a temporary fiduciaryÂs authority beyond 30 days under ORS 125.600 (3) must be given to the persons specified in ORS 125.060 (2) in the manner provided by ORS 125.065 at least two days before the entry of an order granting the extension.

Â Â Â Â Â  (4) The court shall appoint a visitor if the petition seeks appointment of a temporary guardian. A visitor may be appointed by the court if a petition seeks appointment of a temporary conservator. Within three days after the appointment of the temporary fiduciary, the visitor shall conduct an interview of the respondent. The visitor shall report to the court within five days after the appointment of a temporary fiduciary is made. The report of the visitor shall be limited to the conditions alleged to support the appointment of a temporary fiduciary.

Â Â Â Â Â  (5) If objections are made to the appointment of a temporary fiduciary or to the extension of a temporary fiduciaryÂs authority under ORS 125.600 (3), the court shall hear the objections within two judicial days after the date on which the objections are filed. Notwithstanding ORS 21.310, no fee shall be charged to any person filing an objection to the appointment of a temporary fiduciary or to the extension of a temporary fiduciaryÂs authority under ORS 125.600 (3). [1995 c.664 Â§64; 1997 c.717 Â§9]

Â Â Â Â Â  125.610 Report of temporary fiduciary. (1) A temporary fiduciary shall file a report with the court setting out all activities of the temporary fiduciary under the authority of the appointment. Except as provided in subsection (2) of this section, the report must be filed:

Â Â Â Â Â  (a) When the temporary fiduciary completes the duties of the fiduciary;

Â Â Â Â Â  (b) When the temporary appointment expires; or

Â Â Â Â Â  (c) When the court orders the termination of the temporary fiduciaryÂs authority.

Â Â Â Â Â  (2) If the person appointed as temporary fiduciary is appointed to act as a permanent fiduciary for the protected person, the report of the activities of the temporary fiduciary may be included in the first annual report of the guardian or in the first accounting of the conservator. [1995 c.664 Â§65]

OTHER PROTECTIVE ORDERS

Â Â Â Â Â  125.650 Other protective orders. (1) The court may enter protective orders without the appointment of a fiduciary or in addition to appointment of a fiduciary. A petition for a protective order that does not seek the appointment of a fiduciary is subject to all requirements prescribed for petitions for appointment of a fiduciary. A court may enter a protective order other than appointment of a fiduciary only upon a determination that grounds exist for the appointment of a fiduciary.

Â Â Â Â Â  (2) In issuing protective orders under this section, the court may exercise any power that could be exercised by a guardian or conservator in a protective proceeding, or any power that could be exercised by the court in a protective proceeding in which a fiduciary is appointed.

Â Â Â Â Â  (3) Before entering a protective order under this section, the court shall consider the interests of creditors and dependents of the protected person and whether the protected person needs the continuing protection of a fiduciary.

Â Â Â Â Â  (4) The court may appoint a fiduciary whose authority is limited to a specified time and whose power is limited to certain acts needed to implement the protective order. A fiduciary appointed under this subsection need only make such report to the court as the court may require.

Â Â Â Â Â  (5) In addition to any other protective order that may be entered under this section, the court may authorize, direct or ratify:

Â Â Â Â Â  (a) Any transaction necessary or desirable to achieve any security, service or care arrangement meeting the foreseeable needs of the protected person, including but not limited to payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

Â Â Â Â Â  (b) Any contract, trust or other transaction relating to the protected personÂs financial affairs or involving the estate of the person if the court determines that the transaction is in the best interests of the protected person. [1995 c.664 Â§66]

PUBLIC GUARDIANS AND CONSERVATORS

Â Â Â Â Â  125.700 Office of public guardian and conservator; expenses; termination. The county court or board of county commissioners of any county:

Â Â Â Â Â  (1) After making a determination that there exists a need within the county for a guardian or conservator for persons who do not have relatives or friends willing to serve as a guardian or conservator and capable of assuming the duties of guardianship or conservatorship, may create within the county the office of public guardian and conservator and such subordinate positions as may be necessary to operate effectively the office of public guardian and conservator within the county.

Â Â Â Â Â  (2) May expend county funds for the purpose of operating the office of public guardian and conservator.

Â Â Â Â Â  (3) After establishment of the office of public guardian and conservator within a county, upon the finding that the county does not need the service of a public guardian and conservator, may terminate the office. [Formerly 126.905]

Â Â Â Â Â  Note: 125.700 to 125.730 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 125 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  125.705 Effect of vacancy in office of public guardian and conservator. The person appointed to the office of public guardian and conservator shall serve in the office at the pleasure of the appointing authority. If the person holding the office of public guardian and conservator in a county is removed from office, dies, becomes incapacitated or resigns, the removal, death, incapacity or resignation shall operate to remove such public guardian and conservator as guardian and conservator of all estates then under the guardianship and conservatorship of the person. [Formerly 126.915]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.710 Powers and duties of public guardian and conservator. (1) The public guardian and conservator may serve as the guardian or conservator, or both, of any person of whom the court having probate jurisdiction in the county may have jurisdiction. The public guardian and conservator may serve as guardian or conservator upon the petition of any person or upon the own petition of the public guardian and conservator.

Â Â Â Â Â  (2) When appointed as guardian or conservator by the court having probate jurisdiction, the public guardian and conservator shall serve as provided in ORS chapter 125, ORS 127.005 and 127.015 except as specifically stated to the contrary in ORS 125.700 to 125.730.

Â Â Â Â Â  (3) The public guardian and conservator in the discretion of the public guardian and conservator may employ private attorneys if the fees for the attorneys can be defrayed out of funds of the guardianship or conservatorship estate. [Formerly 126.925]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.715 Bond; exoneration of surety. (1) Before entering into office as public guardian and conservator, the person appointed to the office shall file an official bond in such amount as may be fixed from time to time by the board of county commissioners or the court having probate jurisdiction, which bond shall inure to the joint benefit of the several guardianship or conservatorship estates in which the person is acting as guardian or conservator and the county. The public guardian and conservator shall not be required to file bonds in individual estates.

Â Â Â Â Â  (2) Upon removal of the public guardian and conservator in accordance with the provisions of ORS 125.705, the surety on the public guardian and conservator bond shall be exonerated upon order to that effect of the court having probate jurisdiction in the county. [Formerly 126.935]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.720 Deposit of funds. All funds coming into the custody of the public guardian and conservator shall be deposited in the county treasury and disbursed by proper warrant, or shall be deposited in one or more banks or invested in one or more insured savings and loan associations authorized to do business within the county, or as provided by ORS 125.445 (5). [Formerly 126.945]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.725 Reimbursement of public guardian and conservatorÂs expenses from estate of ward or protected person. The public guardian and conservator shall have a claim against the wardÂs or protected personÂs estate for reasonable expenses incurred in the execution of the guardianship or conservatorship and such compensation for services and those of the attorney of the public guardian and conservator as the court having probate jurisdiction in the county deems just and reasonable. If the public guardian and conservator is compensated by the county for services, any reimbursement of expenses or compensation shall be paid to the county. [Formerly 126.955]

Â Â Â Â Â  Note: See note under 125.700.

Â Â Â Â Â  125.730 Fees prohibited. No fee shall be charged or received by any court having probate jurisdiction for the filing of any petition asking for the appointment of the public guardian and conservator or for any official service performed by that court in the course of the guardianship or conservatorship proceedings. [Formerly 126.965]

Â Â Â Â Â  Note: See note under 125.700.

_______________



Chapter 126

Chapter 126 Â Property Held for the Benefit of Minors;

Uniform Transfers to Minors Act

2007 EDITION

PROPERTY FOR THE BENEFIT OF MINORS

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

PAYMENT OR DELIVERY FOR BENEFIT OF MINOR

126.700Â Â Â Â  Payment or delivery for benefit of minor

SETTLEMENT AGREEMENT ON BEHALF OF MINOR

126.725Â Â Â Â  Settlement agreement on behalf of minor; effect; liability

GIFTS TO MINORS

126.805Â Â Â Â  Definitions for ORS 126.805 to 126.886

126.809Â Â Â Â  Applicability of ORS 126.805 to 126.886; jurisdiction over custodian

126.812Â Â Â Â  Nomination of custodian; effective date of custodianship and transfer of custodial property

126.816Â Â Â Â  Irrevocable gifts or exercise of power of appointment

126.819Â Â Â Â  Irrevocable transfer by personal representative or trustee to custodian

126.822Â Â Â Â  Transfer to custodian in absence of authorization

126.826Â Â Â Â  Irrevocable transfer by person holding property of or owing liquidated debt to minor

126.829Â Â Â Â  Written acknowledgment of delivery as receipt

126.832Â Â Â Â  Creation and transfer of custodial property; form of instrument

126.836Â Â Â Â  Limitations on custodianship; age requirement for transfers

126.839Â Â Â Â  Validity of transfer

126.842Â Â Â Â  Duties of custodian; standard of care

126.846Â Â Â Â  Rights, powers and authority of custodian

126.849Â Â Â Â  Payments to and expenditures for beneficiary; effect on duty to support beneficiary

126.852Â Â Â Â  Reimbursement to custodian for reasonable expenses; compensation; bond

126.857Â Â Â Â  Third personÂs duties in dealing with custodian

126.859Â Â Â Â  Claims against custodial property; liability of custodian and beneficiary

126.862Â Â Â Â  Refusal to serve as custodian; substitute and successor custodians; resignation; removal

126.866Â Â Â Â  Accounting by custodian; determination of responsibility

126.869Â Â Â Â  Time of transfer of custodial property to beneficiary or beneficiaryÂs estate

126.872Â Â Â Â  Delayed transfer of custodial property to beneficiary

126.875Â Â Â Â  Accounting by custodian

126.877Â Â Â Â  Applicability of ORS 126.805 to 126.886 to transfers made after January 1, 1986

126.879Â Â Â Â  Validation of transfer made before January 1, 1986

126.882Â Â Â Â  Application and construction of ORS 126.805 to 126.886

126.886Â Â Â Â  Short title

Â Â Â Â Â  126.003 [1973 c.823 Â§1; 1983 c.535 Â§1; 1987 c.690 Â§1; 1991 c.546 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.005 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.006 [1961 c.344 Â§1; 1969 c.591 Â§224; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.007 [1973 c.823 Â§2; 1987 c.690 Â§2; 1989 c.230 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.010 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.011 [1961 c.344 Â§2; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.013 [1973 c.823 Â§3; 1987 c.690 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.015 [1961 c.344 Â§3; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.017 [1973 c.823 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.020 [1961 c.344 Â§4; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.025 [1973 c.823 Â§5; 1981 c.175 Â§1; renumbered 126.700 in 1995]

Â Â Â Â Â  126.030 [1973 c.823 Â§6; 1981 c.872 Â§1; 1993 c.230 Â§1; renumbered 109.056 in 1995]

Â Â Â Â Â  126.035 [1973 c.823 Â§7; 1983 c.535 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.040 [1973 c.823 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.045 [1977 c.355 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.050 [1977 c.355 Â§2; 1991 c.895 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.055 [1977 c.355 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.060 [1973 c.823 Â§9; 1987 c.466 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.065 [1973 c.823 Â§10; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.070 [1973 c.823 Â§11; 1987 c.466 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.075 [1973 c.823 Â§12; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.080 [1973 c.823 Â§13; 1977 c.211 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.085 [1973 c.823 Â§14; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.090 [1973 c.823 Â§15; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.095 [1973 c.823 Â§16; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.098 [1987 c.690 Â§7; 1991 c.895 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.100 [1973 c.823 Â§17; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.103 [1973 c.823 Â§18; 1983 c.535 Â§3; 1987 c.690 Â§3; 1991 c.546 Â§4; 1991 c.895 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.105 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.106 [1961 c.344 Â§5; 1969 c.591 Â§225; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.107 [1973 c.823 Â§19; 1983 c.535 Â§4; 1987 c.690 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.110 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.111 [1961 c.344 Â§6; 1969 c.591 Â§226; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.113 [1973 c.823 Â§20; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.114 [1983 c.535 Â§7; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.115 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.116 [1961 c.344 Â§7; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.117 [1973 c.823 Â§21; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.120 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.121 [1961 c.344 Â§8; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.123 [1973 c.823 Â§Â§22,23; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.125 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.126 [1961 c.344 Â§9; 1969 c.591 Â§227; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.127 [1973 c.823 Â§24; 1987 c.690 Â§5; 1991 c.546 Â§2; 1991 c.895 Â§6; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.130 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.131 [1961 c.344 Â§10; 1969 c.591 Â§228; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.133 [1973 c.823 Â§25; 1991 c.546 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.135 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.136 [1961 c.344 Â§11; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.137 [1973 c.823 Â§26; 1983 c.535 Â§5; 1991 c.895 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.140 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.141 [1961 c.344 Â§12; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.143 [1973 c.823 Â§27; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.145 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.146 [1961 c.344 Â§13; 1969 c.591 Â§229; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.150 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.151 [1961 c.344 Â§14; 1969 c.591 Â§230; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.155 [Amended by 1953 c.578 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.156 [1961 c.344 Â§15; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.157 [1973 c.823 Â§28; 1979 c.744 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.160 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.161 [1961 c.344 Â§16; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.163 [1973 c.823 Â§29; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.165 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.166 [1961 c.344 Â§17; 1969 c.591 Â§231; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.167 [1973 c.823 Â§30; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.170 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.171 [1961 c.344 Â§18; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.173 [1973 c.823 Â§31; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.174 [1969 c.591 Â§233; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.175 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.176 [1961 c.344 Â§9; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.177 [1973 c.823 Â§32; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.180 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.181 [1961 c.344 Â§20; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.183 [1973 c.823 Â§33; 1991 c.895 Â§5; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.185 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.186 [1961 c.344 Â§21; 1969 c.591 Â§234; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.187 [1973 c.823 Â§34; 1989 c.230 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.190 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.193 [1973 c.823 Â§35; 1989 c.230 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.195 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.197 [1973 c.823 Â§36; 1979 c.744 Â§3; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.200 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.203 [1973 c.823 Â§37; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.205 [1961 c.344 Â§22; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.207 [1973 c.823 Â§38; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.210 [1961 c.344 Â§23; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.213 [1973 c.823 Â§39; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.215 [1961 c.344 Â§24; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.217 [1973 c.823 Â§40; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.220 [1961 c.344 Â§25; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.223 [1973 c.823 Â§41; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.225 [1961 c.344 Â§26; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.227 [1973 c.823 Â§42; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.229 [1989 c.230 Â§8; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.230 [1961 c.344 Â§27; 1969 c.591 Â§235; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.233 [1973 c.823 Â§43; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.235 [1961 c.344 Â§28; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.237 [1973 c.823 Â§44; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.240 [1961 c.344 Â§29; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.243 [1973 c.823 Â§45; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.245 [1961 c.344 Â§30; 1969 c.591 Â§236; 1971 c.743 Â§315; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.247 [1973 c.823 Â§46; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.250 [1961 c.344 Â§31; 1963 c.438 Â§1; 1965 c.402 Â§1; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.253 [1973 c.823 Â§47; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.255 [1961 c.344 Â§32; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.257 [1973 c.823 Â§55; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.260 [1961 c.344 Â§33; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.263 [1973 c.823 Â§48; 1989 c.230 Â§4; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.265 [1961 c.344 Â§34; 1969 c.591 Â§237; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.267 [1973 c.823 Â§49; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.270 [1961 c.344 Â§35; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.273 [1973 c.823 Â§50; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.275 [1961 c.344 Â§36; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.277 [1973 c.823 Â§Â§51,52; 1987 c.586 Â§29; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.280 [1961 c.344 Â§37; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.283 [1973 c.823 Â§53; 1987 c.728 Â§1; 1989 c.230 Â§5; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.285 [1961 c.344 Â§38; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.287 [1973 c.823 Â§54; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.290 [1961 c.344 Â§39; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.293 [1973 c.823 Â§56; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.295 [1961 c.344 Â§40; 1969 c.591 Â§238; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.297 [1973 c.823 Â§57; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.300 [1961 c.344 Â§41; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.303 [1973 c.823 Â§58; 1981 c.906 Â§1; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.305 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.306 [1961 c.344 Â§42; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.307 [1973 c.823 Â§59; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.310 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.311 [1961 c.344 Â§43; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.313 [1973 c.823 Â§60; 1975 c.226 Â§1; 1977 c.211 Â§2; 1989 c.230 Â§6; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.315 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.316 [1961 c.344 Â§44; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.317 [1973 c.823 Â§61; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.320 [Amended by 1957 c.237 Â§1; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.321 [1961 c.344 Â§45; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.323 [1973 c.823 Â§62; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.325 [Amended by 1953 c.102 Â§2; 1957 c.662 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.326 [1961 c.344 Â§46; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.327 [1973 c.823 Â§63; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.330 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.331 [1961 c.344 Â§47; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.333 [1973 c.823 Â§64; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.335 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.336 [1961 c.344 Â§48; 1965 c.402 Â§2; 1969 c.384 Â§1; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.337 [1973 c.823 Â§65; 1975 c.245 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.338 [1965 c.402 Â§4; 1969 c.591 Â§239; 1969 c.597 Â§Â§16,277; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.340 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.341 [1961 c.344 Â§49; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.343 [1973 c.823 Â§66; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.345 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.346 [1961 c.344 Â§50; 1965 c.402 Â§5; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.347 [1973 c.823 Â§67; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.350 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.351 [1961 c.344 Â§51; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.353 [1973 c.823 Â§Â§68,69,72; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.355 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.357 [1973 c.823 Â§Â§70,71; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.360 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.363 [1973 c.823 Â§73; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.365 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.367 [1973 c.823 Â§74; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.370 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.373 [1973 c.823 Â§75; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.377 [1973 c.823 Â§76; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.383 [1973 c.823 Â§77; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.387 [1973 c.823 Â§78; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.393 [1973 c.823 Â§79; 1981 c.175 Â§2; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.397 [1973 c.823 Â§80; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.403 [1973 c.823 Â§81; 1989 c.230 Â§9; 1991 c.67 Â§24; repealed by 1995 c.664 Â§105]

Â Â Â Â Â  126.405 [Amended by 1957 c.237 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.406 [1961 c.344 Â§52; 1969 c.591 Â§240; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.407 [1973 c.823 Â§82; renumbered 127.005 in 1989]

Â Â Â Â Â  126.410 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.411 [1961 c.344 Â§53; 1969 c.591 Â§241; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.413 [1973 c.823 Â§83; renumbered 127.015 in 1989]

Â Â Â Â Â  126.415 [Amended by 1957 c.237 Â§3; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.416 [1961 c.344 Â§54; 1969 c.591 Â§242; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.420 [Amended by 1959 c.325 Â§1; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.421 [1961 c.344 Â§55; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.425 [Amended by 1959 c.325 Â§2; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.426 [1961 c.344 Â§56; 1969 c.591 Â§243; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.430 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.431 [1961 c.344 Â§57; 1969 c.591 Â§244; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.435 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.436 [1961 c.344 Â§58; 1963 c.417 Â§1; 1969 c.591 Â§245; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.440 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.441 [1961 c.344 Â§59; 1969 c.591 Â§246; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.445 [Repealed by 1959 c.325 Â§4]

Â Â Â Â Â  126.446 [1961 c.344 Â§60; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.450 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.451 [1961 c.344 Â§61; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.455 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.456 [1961 c.344 Â§62; 1969 c.591 Â§247; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.460 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.461 [1961 c.344 Â§63; 1969 c.591 Â§248; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.465 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.466 [1961 c.344 Â§64; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.470 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.471 [1961 c.344 Â§65; 1969 c.591 Â§249; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.475 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.476 [1961 c.344 Â§66; 1969 c.591 Â§250; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.480 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.481 [1961 c.344 Â§67; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.485 [1961 c.344 Â§68; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.490 [1961 c.344 Â§69; 1963 c.417 Â§2; 1969 c.591 Â§251; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.495 [1961 c.344 Â§70; 1969 c.591 Â§252; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.505 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.506 [1961 c.344 Â§71; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.510 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.511 [1961 c.344 Â§72; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.515 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.516 [1961 c.344 Â§73; 1965 c.402 Â§6; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.520 [1961 c.344 Â§74; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.525 [1961 c.344 Â§75; 1965 c.402 Â§7; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.527 [1965 c.402 Â§9; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.530 [1961 c.344 Â§76; 1965 c.402 Â§10; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.535 [1961 c.344 Â§77; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.540 [1961 c.344 Â§78; 1969 c.591 Â§253; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.545 [1961 c.344 Â§79; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.555 [1961 c.344 Â§80; 1965 c.402 Â§11; 1969 c.591 Â§256; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.557 [1969 c.591 Â§255; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.560 [1961 c.344 Â§81; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.565 [1961 c.344 Â§82; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.570 [1969 c.591 Â§257; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.605 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.606 [1961 c.344 Â§83; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.610 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.611 [1961 c.344 Â§84; repealed by 1969 c.591 Â§305]

Â Â Â Â Â  126.615 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.616 [1961 c.344 Â§85; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.617 [1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.620 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.621 [1961 c.344 Â§86; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.625 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.626 [1961 c.344 Â§87; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.630 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.631 [1961 c.344 Â§88; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.635 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.636 [1961 c.344 Â§89; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.637 [1969 c.591 Â§259; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.638 [1969 c.591 Â§260; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.639 [1969 c.591 Â§261; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.640 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.641 [1961 c.344 Â§90; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.645 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.646 [1961 c.344 Â§91; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.650 [Amended by 1953 c.687 Â§5; repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.651 [1961 c.344 Â§92; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.655 [Repealed by 1961 c.344 Â§109]

Â Â Â Â Â  126.656 [1961 c.344 Â§93; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.660 [1961 c.344 Â§94; 1965 c.402 Â§12; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.665 [1965 c.402 Â§14; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.670 [1965 c.402 Â§15; repealed by 1973 c.823 Â§154]

Â Â Â Â Â  126.675 [1965 c.402 Â§16; 1969 c.591 Â§262; repealed by 1973 c.823 Â§154]

PAYMENT OR DELIVERY FOR BENEFIT OF MINOR

Â Â Â Â Â  126.700 Payment or delivery for benefit of minor. (1) A person under a duty to pay or deliver money or personal property to a minor may pay or deliver the money or property, in amounts not exceeding $10,000 per year, to:

Â Â Â Â Â  (a) A person having the care and custody of the minor with whom the minor resides;

Â Â Â Â Â  (b) A guardian of the minor; or

Â Â Â Â Â  (c) A financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor.

Â Â Â Â Â  (2) This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending.

Â Â Â Â Â  (3) The persons, except the minor or a financial institution under subsection (1)(c) of this section, receiving money or property for a minor, shall apply the money to the support and education of the minor, and shall not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minorÂs support. Excess sums shall be preserved for future support of the minor and the balance not so used and the property received for the minor shall be turned over to the minor when the minor attains majority.

Â Â Â Â Â  (4) Persons who pay or deliver money or personal property under this section are not responsible for the proper application of the money or property. [Formerly 126.025]

SETTLEMENT AGREEMENT ON BEHALF OF MINOR

Â Â Â Â Â  126.725 Settlement agreement on behalf of minor; effect; liability. (1) A person having legal custody of a minor may enter into a settlement agreement with a person against whom the minor has a claim if:

Â Â Â Â Â  (a) A conservator has not been appointed for a minor;

Â Â Â Â Â  (b) The total amount of the claim is $25,000 or less;

Â Â Â Â Â  (c) The moneys paid under the settlement agreement will be deposited directly into a federally insured savings account in the sole name of the minor with notice of the deposit to the minor; and

Â Â Â Â Â  (d) The person entering into the settlement agreement on behalf of the minor completes an affidavit or verified statement that attests that the person has made a reasonable inquiry and that:

Â Â Â Â Â  (A) To the best of the personÂs knowledge, the minor will be fully compensated by the settlement; or

Â Â Â Â Â  (B) There is no practical way to obtain additional amounts from the party entering into the settlement agreement with the minor.

Â Â Â Â Â  (2) If a settlement agreement is entered into in compliance with subsection (1) of this section, the signature of the person entering into the settlement agreement on behalf of the minor is binding on the minor without the need for further court approval or review and has the same force and effect as if the minor were a competent adult entering into the settlement agreement.

Â Â Â Â Â  (3) A person acting in good faith on behalf of a minor under this section is not liable to the minor for the moneys paid in settlement or for any other claim arising out of the settlement. [2007 c.874 Â§1]

GIFTS TO MINORS

Â Â Â Â Â  126.805 Definitions for ORS 126.805 to 126.886. As used in ORS 126.805 to 126.886, except where the context otherwise requires:

Â Â Â Â Â  (1) ÂAdultÂ means any person who has attained the age of 21 years.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person for whose benefit a transfer has been made to a custodian.

Â Â Â Â Â  (3) ÂBrokerÂ means a person lawfully engaged in the business of effecting transactions in securities or commodities for the account of the person or for others.

Â Â Â Â Â  (4) ÂConservatorÂ means a person appointed or qualified by a court to act as general, limited or temporary guardian of a beneficiaryÂs property or a person legally authorized to perform substantially the same functions.

Â Â Â Â Â  (5) ÂCourtÂ means circuit court.

Â Â Â Â Â  (6) ÂCustodial propertyÂ includes:

Â Â Â Â Â  (a) Any interest in property transferred to a custodian under ORS 126.805 to 126.886.

Â Â Â Â Â  (b) The income from that interest in property.

Â Â Â Â Â  (7) ÂCustodianÂ means the person designated as custodian under ORS 126.812 or a successor or substitute custodian designated under ORS 126.862.

Â Â Â Â Â  (8) ÂFinancial institutionÂ means a financial institution as defined in ORS 706.008 or a trust company as defined in ORS 706.008.

Â Â Â Â Â  (9) ÂLegal representativeÂ means the personal representative or conservator.

Â Â Â Â Â  (10) ÂMember of the beneficiaryÂs familyÂ means the beneficiaryÂs parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole blood or the half blood or through legal adoption.

Â Â Â Â Â  (11) ÂMinorÂ means any person who has not attained the age of 21 years.

Â Â Â Â Â  (12) ÂPersonal representativeÂ means an executor, administrator, successor personal representative, or special administrator of a decedentÂs estate or a person legally authorized to perform substantially the same functions.

Â Â Â Â Â  (13) ÂStateÂ includes any state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
and any territory or possession subject to the legislative authority of the
United States
.

Â Â Â Â Â  (14) ÂTransferÂ means a transaction that creates custodial property under ORS 126.832.

Â Â Â Â Â  (15) ÂTransferorÂ means a person who makes a transfer under ORS 126.805 to 126.886.

Â Â Â Â Â  (16) ÂTrust companyÂ means a trust company as defined in ORS 706.008. [1959 c.640 Â§1; 1967 c.300 Â§1; 1973 c.827 Â§18; 1981 c.443 Â§1; 1983 c.457 Â§1; 1985 c.665 Â§1; 1997 c.631 Â§412; 2005 c.349 Â§1]

Â Â Â Â Â  126.809 Applicability of ORS 126.805 to 126.886; jurisdiction over custodian. (1) ORS 126.805 to 126.886 apply to a transfer that refers to ORS 126.805 to 126.886 in the designation under ORS 126.832 (1) by which the transfer is made if at the time of the transfer, the transferor, the beneficiary or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to ORS 126.805 to 126.886 despite a subsequent change in residence of a transferor, the beneficiary or the custodian or the removal of custodial property from this state.

Â Â Â Â Â  (2) A person designated as custodian under ORS 126.805 to 126.886 is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

Â Â Â Â Â  (3) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act or a substantially similar Act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the beneficiary or the custodian is a resident of the designated state or the custodial property is located in the designated state. [1985 c.665 Â§3; 2005 c.349 Â§2]

Â Â Â Â Â  126.810 [1959 c.640 Â§2; 1967 c.300 Â§2; 1981 c.443 Â§2; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.812 Nomination of custodian; effective date of custodianship and transfer of custodial property. (1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act.Â The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payer, issuer or other obligor of the contractual rights.

Â Â Â Â Â  (2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under ORS 126.832 (1).

Â Â Â Â Â  (3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under ORS 126.832. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to ORS 126.832. [1985 c.665 Â§4; 2005 c.349 Â§3]

Â Â Â Â Â  126.815 [1959 c.640 Â§3; 1967 c.300 Â§3; 1973 c.823 Â§110; 1981 c.443 Â§3; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.816 Irrevocable gifts or exercise of power of appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a beneficiary pursuant to ORS 126.832. [1985 c.665 Â§5; 2005 c.349 Â§4]

Â Â Â Â Â  126.817 [1983 c.457 Â§3; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.819 Irrevocable transfer by personal representative or trustee to custodian. (1) A personal representative or trustee may make an irrevocable transfer pursuant to ORS 126.832 to a custodian for the benefit of a beneficiary as authorized in the governing will or trust.

Â Â Â Â Â  (2) If the testator or settlor has nominated a custodian under ORS 126.812 to receive the custodial property, the transfer must be made to that person.

Â Â Â Â Â  (3) If the testator or settlor has not nominated a custodian under ORS 126.812, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under ORS 126.832. [1985 c.665 Â§6; 2005 c.349 Â§5]

Â Â Â Â Â  126.820 [1959 c.640 Â§4; 1983 c.457 Â§4; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.822 Transfer to custodian in absence of authorization. (1) Subject to subsection (3) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to ORS 126.832, in the absence of a will or under a will or trust that does not contain an authorization to do so.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to ORS 126.832.

Â Â Â Â Â  (3) A transfer under subsection (1) or (2) of this section may be made only if:

Â Â Â Â Â  (a) The personal representative, trustee or conservator considers the transfer to be in the best interest of the minor;

Â Â Â Â Â  (b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

Â Â Â Â Â  (c) The transfer is authorized by the court if it exceeds $30,000 in value. [1985 c.665 Â§7; 2001 c.244 Â§3]

Â Â Â Â Â  126.825 [1959 c.640 Â§5; 1967 c.300 Â§4; 1981 c.443 Â§4; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.826 Irrevocable transfer by person holding property of or owing liquidated debt to minor. (1) Subject to subsections (2) and (3) of this section, a person not subject to ORS 126.819 or 126.822 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to ORS 126.832.

Â Â Â Â Â  (2) If a person having the right to do so under ORS 126.812 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

Â Â Â Â Â  (3) If no custodian has been nominated under ORS 126.812 or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minorÂs family or to a trust company unless the property exceeds $5,000 in value. [1985 c.665 Â§8]

Â Â Â Â Â  126.829 Written acknowledgment of delivery as receipt. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to ORS 126.805 to 126.886. [1985 c.665 Â§9]

Â Â Â Â Â  126.830 [1959 c.640 Â§6; 1973 c.823 Â§111; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.832 Creation and transfer of custodial property; form of instrument. (1) Custodial property is created and a transfer is made if any of the following occur:

Â Â Â Â Â  (a) An uncertificated security or a certificated security in registered form is either:

Â Â Â Â Â  (A) Registered in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary indorsement to an adult other than the transferor or the beneficiary, or delivered to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (2) of this section.

Â Â Â Â Â  (b) Money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (c) The ownership of a life or endowment insurance policy or annuity contract is either:

Â Â Â Â Â  (A) Registered with the issuer in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Assigned in a writing delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and the name of the assignee is followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payer, issuer or other obligor that the right is transferred to the transferor, transferred to an adult other than the transferor or the beneficiary, or transferred to a trust company, and the name of the transferee is followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (e) An interest in real property is recorded in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (f) A certificate of title issued by a department or agency of a state or of the
United States
that evidences title to tangible personal property is either:

Â Â Â Â Â  (A) Issued in the name of the transferor, in the name of an adult other than the transferor or the beneficiary, or in the name of a trust company, followed in substance by the words specified in subsection (3) of this section; or

Â Â Â Â Â  (B) Delivered to an adult other than the transferor or the beneficiary, or delivered to a trust company, and is indorsed to that person followed in substance by the words specified in subsection (3) of this section.

Â Â Â Â Â  (g) An interest in any property not described in paragraphs (a) to (f) of this subsection is transferred to an adult other than the transferor or the beneficiary, or is transferred to a trust company, by a written instrument in substantially the form set forth in subsection (2) of this section.

Â Â Â Â Â  (2) An instrument in the following form satisfies the requirements of subsection (1)(a)(B) and (g) of this section:

______________________________________________________________________________

TRANSFER UNDER THE
OREGON

UNIFORM TRANSFERS TO MINORS ACT

Â Â Â Â Â  I, ________(name of transferor or name and representative capacity if a fiduciary) hereby transfer to ________ (name of custodian), as custodian for ________ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Â Â Â Â Â  Delayed Transfer (may be made only if authorized by ORS 126.872): The custodian shall deliver the property to the beneficiary when the beneficiary attains the age of ___ years (not less than 21 nor more than 25).

Dated: ________

___________

(Signature)

Â Â Â Â Â  ________(name of custodian) acknowledges receipt of the property described above as custodian for the beneficiary named above under the Oregon Uniform Transfers to Minors Act.

Dated: ________

___________

(Signature of Custodian)

______________________________________________________________________________

Â Â Â Â Â  (3) For the purposes of subsection (1) of this section, the following words create custodial property:

Â Â Â Â Â  (a) ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors ActÂ; or

Â Â Â Â Â  (b) If the custodial property is subject to delayed transfer under ORS 126.872, ÂAs custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act until the beneficiary attains the age of ___ years.Â

Â Â Â Â Â  (4) A transferor shall place the custodian in control of the custodial property as soon as practicable. [1985 c.665 Â§10; 2001 c.244 Â§4; 2005 c.349 Â§6]

Â Â Â Â Â  126.835 [1959 c.640 Â§7; 1967 c.300 Â§5; 1981 c.443 Â§5; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.836 Limitations on custodianship; age requirement for transfers. (1) A transfer may be made only for one beneficiary and only one person may be the custodian. All custodial property held under ORS 126.805 to 126.886 by the same custodian for the benefit of the same beneficiary constitutes a single custodianship.

Â Â Â Â Â  (2) A transfer may be made for the benefit of a beneficiary under ORS 126.805 to 126.886 at any time before the beneficiary attains 25 years of age. [1985 c.665 Â§11; 2005 c.349 Â§7]

Â Â Â Â Â  126.839 Validity of transfer. (1) The validity of a transfer made in a manner prescribed in ORS 126.805 to 126.886 is not affected by:

Â Â Â Â Â  (a) Failure of the transferor to comply with ORS 126.832 (4) concerning possession and control;

Â Â Â Â Â  (b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under ORS 126.832 (1); or

Â Â Â Â Â  (c) Death or incapacity of a person nominated under ORS 126.812 or designated under ORS 126.832 as custodian or the disclaimer of the office by that person.

Â Â Â Â Â  (2) A transfer made pursuant to ORS 126.832 is irrevocable, and the custodial property is indefeasibly vested in the beneficiary, but the custodian has all the rights, powers, duties and authority provided in ORS 126.805 to 126.886 and neither the beneficiary nor the beneficiaryÂs legal representative has any right, power, duty or authority with respect to the custodial property except as provided in ORS 126.805 to 126.886.

Â Â Â Â Â  (3) By making a transfer, the transferor incorporates in the disposition all the provisions of ORS 126.805 to 126.886 and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights and immunities provided in ORS 126.805 to 126.886. [1985 c.665 Â§12; 2001 c.244 Â§5; 2005 c.349 Â§8]

Â Â Â Â Â  126.840 [1959 c.640 Â§8; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.842 Duties of custodian; standard of care. (1) A custodian shall:

Â Â Â Â Â  (a) Take control of custodial property;

Â Â Â Â Â  (b) Register or record title to custodial property if appropriate; and

Â Â Â Â Â  (c) Collect, hold, manage, invest and reinvest custodial property.

Â Â Â Â Â  (2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent investor dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodianÂs discretion and without liability to the beneficiary or the beneficiaryÂs estate, may retain any custodial property received from a transferor.

Â Â Â Â Â  (3) A custodian may invest in or pay premiums on life insurance or endowment policies on:

Â Â Â Â Â  (a) The life of the beneficiary only if the beneficiary or the beneficiaryÂs estate is the sole beneficiary; or

Â Â Â Â Â  (b) The life of another person in whom the beneficiary has an insurable interest only to the extent that the beneficiary, the beneficiaryÂs estate or the custodian in the capacity of custodian, is the irrevocable beneficiary.

Â Â Â Â Â  (4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the beneficiary. Custodial property consisting of an undivided interest is so identified if the beneficiaryÂs interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: ÂAs a custodian for _____ (name of beneficiary) under the Oregon Uniform Transfers to Minors Act.Â

Â Â Â Â Â  (5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the beneficiaryÂs tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the beneficiary or by the beneficiary if the beneficiary has attained 14 years of age. [1985 c.665 Â§13; 1995 c.157 Â§17; 2005 c.349 Â§9]

Â Â Â Â Â  126.845 [1959 c.640 Â§9; 1973 c.823 Â§112; 1981 c.443 Â§7; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.846 Rights, powers and authority of custodian. (1) A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

Â Â Â Â Â  (2) This section does not relieve a custodian from liability for breach of ORS 126.842. [1985 c.665 Â§14]

Â Â Â Â Â  126.849 Payments to and expenditures for beneficiary; effect on duty to support beneficiary. (1) A custodian may deliver or pay to the beneficiary or expend for the beneficiaryÂs benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the beneficiary, without court order and without regard to:

Â Â Â Â Â  (a) The duty or ability of the custodian personally or of any other person to support the beneficiary; or

Â Â Â Â Â  (b) Any other income or property of the beneficiary that may be applicable or available for that purpose.

Â Â Â Â Â  (2) On petition of an interested person or the beneficiary if the beneficiary has attained 14 years of age, the court may order the custodian to deliver or pay to the beneficiary or expend for the beneficiaryÂs benefit so much of the custodial property as the court considers advisable for the use and benefit of the beneficiary.

Â Â Â Â Â  (3) A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the beneficiary. [1985 c.665 Â§15; 2005 c.349 Â§10]

Â Â Â Â Â  126.850 [1959 c.640 Â§Â§10,12; 1967 c.300 Â§6; 1973 c.823 Â§113; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.852 Reimbursement to custodian for reasonable expenses; compensation; bond. (1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodianÂs duties.

Â Â Â Â Â  (2) Except for one who is a transferor under ORS 126.816, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

Â Â Â Â Â  (3) Except as provided in ORS 126.862 (6), a custodian need not give a bond. [1985 c.665 Â§16]

Â Â Â Â Â  126.855 [1959 c.640 Â§11; repealed by 1967 c.300 Â§7; (126.856 enacted in lieu of 126.855)]

Â Â Â Â Â  126.856 [1967 c.300 Â§8 (enacted in lieu of 126.855); 1973 c.823 Â§114; 1981 c.443 Â§6; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.857 Third personÂs duties in dealing with custodian. A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

Â Â Â Â Â  (1) The validity of the purported custodianÂs designation;

Â Â Â Â Â  (2) The propriety of, or the authority under ORS 126.805 to 126.886 for, any act of the purported custodian;

Â Â Â Â Â  (3) The validity or propriety under ORS 126.805 to 126.886 of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

Â Â Â Â Â  (4) The propriety of the application of any property of the beneficiary delivered to the purported custodian. [1985 c.665 Â§17; 2005 c.349 Â§11]

Â Â Â Â Â  126.859 Claims against custodial property; liability of custodian and beneficiary. (1) A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property or a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the beneficiary is personally liable therefor.

Â Â Â Â Â  (2) A custodian is not personally liable:

Â Â Â Â Â  (a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

Â Â Â Â Â  (b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

Â Â Â Â Â  (3) A beneficiary is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the beneficiary is personally at fault. [1985 c.665 Â§18; 2005 c.349 Â§12]

Â Â Â Â Â  126.860 [1959 c.640 Â§Â§13,14; 1967 c.300 Â§9; 1973 c.823 Â§115; repealed by 1981 c.443 Â§8]

Â Â Â Â Â  126.862 Refusal to serve as custodian; substitute and successor custodians; resignation; removal. (1) A person nominated under ORS 126.812 or designated under ORS 126.832 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferorÂs legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under ORS 126.812, the person who made the nomination may nominate a substitute custodian under ORS 126.812; otherwise the transferor or the transferorÂs legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under ORS 126.832 (1). The custodian so designated has the rights of a successor custodian.

Â Â Â Â Â  (2) A custodian at any time may designate a trust company or an adult other than a transferor under ORS 126.816 or the beneficiary as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

Â Â Â Â Â  (3) A custodian may resign at any time by delivering written notice to the beneficiary if the beneficiary has attained 14 years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

Â Â Â Â Â  (4) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the beneficiary has attained 14 years of age, the beneficiary may designate as successor custodian, in the manner prescribed in subsection (2) of this section, an adult member of the beneficiaryÂs family, a conservator for the beneficiary or a trust company. If the beneficiary has not attained 14 years of age or fails to act within 60 days after the ineligibility, death or incapacity, the conservator for the beneficiary becomes successor custodian. If the beneficiary has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the beneficiaryÂs family or any other interested person may petition the court to designate a successor custodian.

Â Â Â Â Â  (5) A custodian who declines to serve under subsection (1) of this section or resigns under subsection (3) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

Â Â Â Â Â  (6) A transferor, the legal representative of a transferor, an adult member of the beneficiaryÂs family, a beneficiaryÂs guardian, the conservator for the beneficiary or the beneficiary if the beneficiary has attained 14 years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under ORS 126.816 or to require the custodian to give appropriate bond. [1985 c.665 Â§19; 2005 c.349 Â§13]

Â Â Â Â Â  126.865 [1959 c.640 Â§15; repealed by 1967 c.300 Â§11]

Â Â Â Â Â  126.866 Accounting by custodian; determination of responsibility. (1) A beneficiary who has attained 14 years of age, the beneficiaryÂs guardian or legal representative, an adult member of the beneficiaryÂs family, a transferor or a transferorÂs legal representative may petition the court:

Â Â Â Â Â  (a) For an accounting by the custodian or the custodianÂs legal representative; or

Â Â Â Â Â  (b) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under ORS 126.859 to which the beneficiary or the beneficiaryÂs legal representative was a party.

Â Â Â Â Â  (2) A successor custodian may petition the court for an accounting by the predecessor custodian.

Â Â Â Â Â  (3) The court, in a proceeding under ORS 126.805 to 126.886 or in any other proceeding, may require or permit the custodian or the custodianÂs legal representative to account.

Â Â Â Â Â  (4) If a custodian is removed under ORS 126.862 (6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property. [1985 c.665 Â§20; 2005 c.349 Â§14]

Â Â Â Â Â  126.869 Time of transfer of custodial property to beneficiary or beneficiaryÂs estate. Except as provided in ORS 126.872, the custodian shall transfer in an appropriate manner the custodial property to the beneficiary or to the beneficiaryÂs estate upon the earlier of:

Â Â Â Â Â  (1) The beneficiaryÂs attainment of 21 years of age with respect to custodial property transferred under ORS 126.816 or 126.819;

Â Â Â Â Â  (2) The beneficiaryÂs attainment of 18 years of age with respect to custodial property transferred under ORS 126.822 or 126.826; or

Â Â Â Â Â  (3) The beneficiaryÂs death. [1985 c.665 Â§21; 2001 c.244 Â§6; 2005 c.349 Â§15]

Â Â Â Â Â  126.870 [1959 c.640 Â§16; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.872 Delayed transfer of custodial property to beneficiary. (1) Except as provided in this section, a person making a transfer to a custodian under ORS 126.816 or 126.819 may provide for a delayed transfer of the custodial property to the beneficiary at a specific time after the beneficiary attains the age of 21 years and:

Â Â Â Â Â  (a) Before the beneficiary attains the age of 25 years; or

Â Â Â Â Â  (b) The date on which the beneficiary attains the age of 25 years.

Â Â Â Â Â  (2) If the person making the transfer to the custodian under ORS 126.816 or 126.819 specifies no time for the transfer of the custodial property to the beneficiary, the custodian shall transfer the custodial property to the beneficiary on the date that the beneficiary attains the age of 21 years.

Â Â Â Â Â  (3) A personal representative or trustee making a transfer to a custodian under ORS 126.819 may provide for a delayed transfer of the custodial property pursuant to this section only if the governing will or trust directs that the custodial property be transferred within the time specified by subsection (1) of this section. The transfer to the custodian must provide that the custodial property be transferred to the beneficiary at the age specified in the governing will or trust.

Â Â Â Â Â  (4) A transfer to a custodian under ORS 126.816 or 126.819 is not invalid if the transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years. If an otherwise valid transfer provides that the custodial property be transferred to the beneficiary after the beneficiary attains the age of 25 years, the custodial property must be transferred to the beneficiary on the date that the beneficiary attains the age of 25 years. [2001 c.244 Â§2; 2005 c.349 Â§16]

Â Â Â Â Â  126.875 Accounting by custodian. The custodian is not required to account to the beneficiary or to any other person for the acts and proceedings of the custodian unless the beneficiary, a parent of the beneficiary, the legal representative of the beneficiary or a successor custodian petitions the circuit court for an accounting no later than two years after the beneficiary becomes an adult or attains a lesser age as provided in ORS 126.805 to 126.886 or dies before becoming an adult or attaining that lesser age. [1959 c.640 Â§17; 1983 c.457 Â§5; 1985 c.665 Â§26; 2005 c.349 Â§17]

Â Â Â Â Â  126.877 Applicability of ORS 126.805 to 126.886 to transfers made after January 1, 1986. ORS 126.805 to 126.886 apply to a transfer within the scope of ORS 126.809 made after January 1, 1986, if:

Â Â Â Â Â  (1) The transfer purports to have been made under the Oregon Uniform Gifts to Minors Act; or

Â Â Â Â Â  (2) The instrument by which the transfer purports to have been made uses in substance the designation Âas custodian under the Uniform Gifts to Minors ActÂ or Âas custodian under the Uniform Transfers to Minors ActÂ of any other state, and the application of ORS 126.805 to 126.886 is necessary to validate the transfer. [1985 c.665 Â§22]

Â Â Â Â Â  126.879 Validation of transfer made before January 1, 1986. (1) Any transfer of custodial property made before January 1, 1986, is validated notwithstanding that there was no specific authority in ORS 126.805 to 126.886 prior to January 1, 1986, for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

Â Â Â Â Â  (2) ORS 126.805 to 126.886 apply to all transfers made before January 1, 1986, in a manner and form prescribed in the Oregon Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on January 1, 1986.

Â Â Â Â Â  (3) ORS 126.805 and 126.869 with respect to the age of a minor for whom custodial property is held under ORS 126.805 to 126.886 do not apply to custodial property held in a custodianship that terminated because of the minorÂs attainment of 18 years of age after October 4, 1973, and before January 1, 1986. [1985 c.665 Â§23]

Â Â Â Â Â  126.880 [1959 c.640 Â§18; 1967 c.300 Â§10; repealed by 1985 c.665 Â§27]

Â Â Â Â Â  126.882 Application and construction of ORS 126.805 to 126.886. ORS 126.805 to 126.886 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 126.805 to 126.886 among states enacting it. [1985 c.665 Â§24]

Â Â Â Â Â  126.886 Short title. ORS 126.805 to 126.886 may be cited as the ÂOregon Uniform Transfers to Minors Act.Â [1985 c.665 Â§25]

Â Â Â Â Â  126.905 [1969 c.627 Â§1; 1973 c.823 Â§116; renumbered 125.700 in 1995]

Â Â Â Â Â  126.915 [1969 c.627 Â§2; 1983 c.740 Â§13; renumbered 125.705 in 1995]

Â Â Â Â Â  126.925 [1969 c.627 Â§Â§3,6; 1973 c.823 Â§117; 1995 c.664 Â§86; renumbered 125.710 in 1995]

Â Â Â Â Â  126.935 [1969 c.627 Â§4; 1973 c.823 Â§118; renumbered 125.715 in 1995]

Â Â Â Â Â  126.945 [1969 c.627 Â§5; 1973 c.823 Â§119; 1995 c.664 Â§87; renumbered 125.720 in 1995]

Â Â Â Â Â  126.955 [1969 c.627 Â§7; 1973 c.823 Â§120; renumbered 125.725 in 1995]

Â Â Â Â Â  126.965 [1969 c.627 Â§8; 1973 c.823 Â§121; 1991 c.790 Â§10; renumbered 125.730 in 1995]

_______________



Chapter 127

Chapter 127 Â Powers of Attorney; Advance Directives for Health Care; Declarations for Mental Heal h Treatment; Death with Dignity

2007 EDITION

POWERS OF ATTORNEY; HEALTH CARE DIRECTIVES

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

POWERS OF ATTORNEY

127.005Â Â Â Â  When power of attorney in effect; accounting to conservator

127.015Â Â Â Â  Power of attorney not revoked until death known

127.025Â Â Â Â  Authority under power of attorney recognizable regardless of date of execution

127.035Â Â Â Â  Limitations on liability of person reasonably relying on power of attorney

127.045Â Â Â Â  Duty of attorney-in-fact or agent under power of attorney

ADVANCE DIRECTIVES FOR HEALTH CARE

(Definitions)

127.505Â Â Â Â  Definitions for ORS 127.505 to 127.660

(Health Care Decisions Generally)

127.507Â Â Â Â  Capable adults may make own health care decisions

(Formalities of Executing Advance Directive)

127.510Â Â Â Â  Designation of attorney-in-fact; execution of health care instruction; duration

127.515Â Â Â Â  Manner of executing advance directive; forms; witnesses; directives executed out of state

127.520Â Â Â Â  Persons not eligible to serve as attorney-in-fact; manner of disqualifying persons for service as attorney-in-fact

127.525Â Â Â Â  Acceptance of appointment; withdrawal

(Form of Advance Directive)

127.531Â Â Â Â  Form of advance directive

(Effect of Executing Advance Directive)

127.535Â Â Â Â  Authority of health care representative; duties; objection by principal

127.540Â Â Â Â  Limitations on authority of health care representative

(Provisions Generally Applicable to Advance Directives and Health Care Decisions)

127.545Â Â Â Â  Revocation of advance directive or health care decision; when revocation effective; effect of executing power of attorney for health care

127.550Â Â Â Â  Petition for judicial review of advance directives; scope of review; authority to file petition

127.555Â Â Â Â  Designation of attending physician; liability of health care representative and health care provider

127.560Â Â Â Â  Provisions not exclusive; effect of provisions on civil and criminal liability of health care representative and provider

127.565Â Â Â Â  Independent medical judgment of provider; effect of advance directive on insurance

127.570Â Â Â Â  Mercy killing; suicide

127.575Â Â Â Â  Instrument presumed valid

127.580Â Â Â Â  Presumption of consent to artificially administered nutrition and hydration; exceptions

127.625Â Â Â Â  Providers under no duty to participate in withdrawal or withholding of certain health care; duty of provider who is unwilling to participate

127.635Â Â Â Â  Withdrawal of life-sustaining procedures; conditions; selection of health care representative in certain cases; required consultation

127.640Â Â Â Â  Physician to determine that conditions met before withdrawing or withholding certain health care

127.642Â Â Â Â  Principal to be provided with certain care to insure comfort and cleanliness

(Requirements Imposed on Health Care Organizations Relating to Rights of Individuals to Make Health Care Decisions)

127.646Â Â Â Â  Definitions for ORS 127.646 to 127.654

127.649Â Â Â Â  Health care organizations required to have written policies and procedures on providing information on patientÂs right to make health care decisions

127.652Â Â Â Â  Time of providing information

127.654Â Â Â Â  Scope of requirement; limitation on liability for failure to comply

(Previously Executed Advance Directives)

127.658Â Â Â Â  Effect of ORS 127.505 to 127.660 on previously executed advance directives

(Short Title)

127.660Â Â Â Â  Short title

DECLARATIONS FOR MENTAL HEALTH TREATMENT

127.700Â Â Â Â  Definitions for ORS 127.700 to 127.737

127.702Â Â Â Â  Persons who may make declaration for mental health treatment; period of validity

127.703Â Â Â Â  Required policies regarding mental health treatment rights information; declarations for mental health treatment

127.705Â Â Â Â  Designation of attorney-in-fact for decisions about mental health treatment

127.707Â Â Â Â  Execution of declaration; witnesses

127.710Â Â Â Â  Operation of declaration; physician or provider to act in accordance with declaration

127.712Â Â Â Â  Scope of authority of attorney-in-fact; powers and duties; limitation on liability

127.715Â Â Â Â  Prohibitions against requiring person to execute or refrain from executing declaration

127.717Â Â Â Â  Declaration to be made part of medical record; physician or provider to comply with declaration; withdrawal of physician or provider

127.720Â Â Â Â  Circumstances in which physician or provider may disregard declaration

127.722Â Â Â Â  Revocation of declaration

127.725Â Â Â Â  Limitations on liability of physician or provider

127.727Â Â Â Â  Persons prohibited from serving as attorney-in-fact

127.730Â Â Â Â  Persons prohibited from serving as witnesses to declaration

127.732Â Â Â Â  Withdrawal of attorney-in-fact; rescission of withdrawal

127.736Â Â Â Â  Form of declaration

127.737Â Â Â Â  Certain other laws applicable to declaration

THE
OREGON
DEATH WITH DIGNITY ACT

(General Provisions)

127.800Â Â Â Â  Definitions

(Written Request for Medication to End OneÂs Life in a Humane and Dignified Manner)

127.805Â Â Â Â  Who may initiate a written request for medication

127.810Â Â Â Â  Form of the written request

(Safeguards)

127.815Â Â Â Â  Attending physician responsibilities

127.820Â Â Â Â  Consulting physician confirmation

127.825Â Â Â Â  Counseling referral

127.830Â Â Â Â  Informed decision

127.835Â Â Â Â  Family notification

127.840Â Â Â Â  Written and oral requests

127.845Â Â Â Â  Right to rescind request

127.850Â Â Â Â  Waiting periods

127.855Â Â Â Â  Medical record documentation requirements

127.860Â Â Â Â  Residency requirement

127.865Â Â Â Â  Reporting requirements

127.870Â Â Â Â  Effect on construction of wills, contracts and statutes

127.875Â Â Â Â  Insurance or annuity policies

127.880Â Â Â Â  Construction of Act

(Immunities and Liabilities)

127.885Â Â Â Â  Immunities; basis for prohibiting health care provider from participation; notification; permissible sanctions

127.890Â Â Â Â  Liabilities

127.892Â Â Â Â  Claims by governmental entity for costs incurred

(Severability)

127.895Â Â Â Â  Severability

(Form of the Request)

127.897Â Â Â Â  Form of the request

PENALTIES

127.995Â Â Â Â  Penalties

POWERS OF ATTORNEY

Â Â Â Â Â  127.005 When power of attorney in effect; accounting to conservator. (1) When a principal designates another an attorney-in-fact or agent by a power of attorney in writing and the writing does not contain words that otherwise limit the period of time of its effectiveness:

Â Â Â Â Â  (a) The power of attorney shall remain in effect until the power is revoked by the principal;

Â Â Â Â Â  (b) The powers of the attorney-in-fact or agent are unaffected by the passage of time; and

Â Â Â Â Â  (c) The powers of the attorney-in-fact or agent shall be exercisable by the attorney-in-fact or agent on behalf of the principal notwithstanding the later disability or incompetence of the principal at law.

Â Â Â Â Â  (2) All acts done by the attorney-in-fact or agent under the power of attorney during any period of disability or incompetence of the principal at law shall have the same effect and shall inure to the benefit of and bind the principal as though the principal were not disabled or incompetent.

Â Â Â Â Â  (3) If a conservator is appointed thereafter for the principal, the attorney-in-fact or agent, during the continuation of that appointment, shall account to the conservator rather than to the principal. The conservator has the same power that the principal would have, but for the disability or incompetence of the principal, to revoke, suspend or terminate all or any part of the power of attorney or agency.

Â Â Â Â Â  (4) This section does not apply to powers of attorney for health care executed under ORS 127.505 to 127.660 and 127.995. [Formerly 126.407; 1993 c.767 Â§25; 2001 c.395 Â§4]

Â Â Â Â Â  127.010 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.015 Power of attorney not revoked until death known. (1) The death of any principal who has executed a power of attorney in writing does not revoke or terminate the agency as to the attorney-in-fact or agent who, without actual knowledge of the death of the principal, acts in good faith under the power of attorney or agency. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and heirs, devisees and personal representatives of the principal.

Â Â Â Â Â  (2) An affidavit, executed by the attorney-in-fact or agent stating that the attorney-in-fact or agent did not have, at the time of doing an act under the power of attorney, actual knowledge of the revocation or termination of the power of attorney by death, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of any instrument which is recordable, the affidavit when authenticated for record is likewise recordable.

Â Â Â Â Â  (3) This section shall not be construed to alter or affect any provision for revocation or termination contained in the power of attorney. [Formerly 126.413]

Â Â Â Â Â  127.020 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.025 Authority under power of attorney recognizable regardless of date of execution. A person may not refuse to recognize the authority of an attorney-in-fact or agent under a power of attorney based solely on the passage of time since the power of attorney was executed. [2001 c.395 Â§1]

Â Â Â Â Â  127.030 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.035 Limitations on liability of person reasonably relying on power of attorney. Any person who reasonably relies in good faith on the authority of an attorney-in-fact or agent under a power of attorney is not liable to any other person based on that reliance, and is not required to ensure that assets of the principal that are paid or delivered to the attorney-in-fact or agent are properly applied. Any person who has not received actual notice of revocation of a power of attorney is not liable to any other person by reason of relying on a power of attorney that has been revoked. [2001 c.395 Â§2]

Â Â Â Â Â  127.040 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.045 Duty of attorney-in-fact or agent under power of attorney. Unless otherwise provided in the power of attorney document, an attorney-in-fact or agent must use the property of the principal for the benefit of the principal. [2001 c.395 Â§3]

Â Â Â Â Â  127.050 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.060 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.070 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.080 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.090 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.100 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.110 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.120 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.130 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.140 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.150 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.160 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.170 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.180 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.190 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.310 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.320 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.330 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.340 [Repealed by 1969 c.591 Â§305]

Â Â Â Â Â  127.350 [Repealed by 1969 c.591 Â§305]

ADVANCE DIRECTIVES FOR HEALTH CARE

(Definitions)

Â Â Â Â Â  127.505 Definitions for ORS 127.505 to 127.660. As used in ORS 127.505 to 127.660 and 127.995:

Â Â Â Â Â  (1) ÂAdultÂ means an individual who is 18 years of age or older, who has been adjudicated an emancipated minor or who is married.

Â Â Â Â Â  (2) ÂAdvance directiveÂ means a document that contains a health care instruction or a power of attorney for health care.

Â Â Â Â Â  (3) ÂAppointmentÂ means a power of attorney for health care, letters of guardianship or a court order appointing a health care representative.

Â Â Â Â Â  (4) ÂArtificially administered nutrition and hydrationÂ means a medical intervention to provide food and water by tube, mechanical device or other medically assisted method. ÂArtificially administered nutrition and hydrationÂ does not include the usual and typical provision of nutrition and hydration, such as the provision of nutrition and hydration by cup, hand, bottle, drinking straw or eating utensil.

Â Â Â Â Â  (5) ÂAttending physicianÂ means the physician who has primary responsibility for the care and treatment of the principal.

Â Â Â Â Â  (6) ÂAttorney-in-factÂ means an adult appointed to make health care decisions for a principal under a power of attorney for health care, and includes an alternative attorney-in-fact.

Â Â Â Â Â  (7) ÂHealth careÂ means diagnosis, treatment or care of disease, injury and congenital or degenerative conditions, including the use, maintenance, withdrawal or withholding of life-sustaining procedures and the use, maintenance, withdrawal or withholding of artificially administered nutrition and hydration.

Â Â Â Â Â  (8) ÂHealth care decisionÂ means consent, refusal of consent or withholding or withdrawal of consent to health care, and includes decisions relating to admission to or discharge from a health care facility.

Â Â Â Â Â  (9) ÂHealth care facilityÂ means a health care facility as defined in ORS 442.015, a domiciliary care facility as defined in ORS 443.205, a residential facility as defined in ORS 443.400, an adult foster home as defined in ORS 443.705 or a hospice program as defined in ORS 443.850.

Â Â Â Â Â  (10) ÂHealth care instructionÂ or ÂinstructionÂ means a document executed by a principal to indicate the principalÂs instructions regarding health care decisions.

Â Â Â Â Â  (11) ÂHealth care providerÂ means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care in the ordinary course of business or practice of a profession, and includes a health care facility.

Â Â Â Â Â  (12) ÂHealth care representativeÂ means:

Â Â Â Â Â  (a) An attorney-in-fact;

Â Â Â Â Â  (b) A person who has authority to make health care decisions for a principal under the provisions of ORS 127.635 (2) or (3); or

Â Â Â Â Â  (c) A guardian or other person, appointed by a court to make health care decisions for a principal.

Â Â Â Â Â  (13) ÂIncapableÂ means that in the opinion of the court in a proceeding to appoint or confirm authority of a health care representative, or in the opinion of the principalÂs attending physician, a principal lacks the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the principalÂs manner of communicating if those persons are available. ÂCapableÂ means not incapable.

Â Â Â Â Â  (14) ÂInstrumentÂ means an advance directive, acceptance, disqualification, withdrawal, court order, court appointment or other document governing health care decisions.

Â Â Â Â Â  (15) ÂLife supportÂ means life-sustaining procedures.

Â Â Â Â Â  (16) ÂLife-sustaining procedureÂ means any medical procedure, pharmaceutical, medical device or medical intervention that maintains life by sustaining, restoring or supplanting a vital function. ÂLife-sustaining procedureÂ does not include routine care necessary to sustain patient cleanliness and comfort.

Â Â Â Â Â  (17) ÂMedically confirmedÂ means the medical opinion of the attending physician has been confirmed by a second physician who has examined the patient and who has clinical privileges or expertise with respect to the condition to be confirmed.

Â Â Â Â Â  (18) ÂPermanently unconsciousÂ means completely lacking an awareness of self and external environment, with no reasonable possibility of a return to a conscious state, and that condition has been medically confirmed by a neurological specialist who is an expert in the examination of unresponsive individuals.

Â Â Â Â Â  (19) ÂPhysicianÂ means an individual licensed to practice medicine by the Oregon Medical Board.

Â Â Â Â Â  (20) ÂPower of attorney for health careÂ means a power of attorney document that authorizes an attorney-in-fact to make health care decisions for the principal when the principal is incapable.

Â Â Â Â Â  (21) ÂPrincipalÂ means:

Â Â Â Â Â  (a) An adult who has executed an advance directive;

Â Â Â Â Â  (b) A person of any age who has a health care representative;

Â Â Â Â Â  (c) A person for whom a health care representative is sought; or

Â Â Â Â Â  (d) A person being evaluated for capability who will have a health care representative if the person is determined to be incapable.

Â Â Â Â Â  (22) ÂTerminal conditionÂ means a health condition in which death is imminent irrespective of treatment, and where the application of life-sustaining procedures or the artificial administration of nutrition and hydration serves only to postpone the moment of death of the principal.

Â Â Â Â Â  (23) ÂTube feedingÂ means artificially administered nutrition and hydration. [1989 c.914 Â§1; 1991 c.470 Â§11; 1993 c.767 Â§1]

(Health Care Decisions Generally)

Â Â Â Â Â  127.507 Capable adults may make own health care decisions. Capable adults may make their own health care decisions. [1993 c.767 Â§2]

(Formalities of Executing Advance Directive)

Â Â Â Â Â  127.510 Designation of attorney-in-fact; execution of health care instruction; duration. (1) A capable adult may designate in writing a competent adult to serve as attorney-in-fact for health care. A capable adult may also designate a competent adult to serve as alternative attorney-in-fact if the original designee is unavailable, unable or unwilling to serve as attorney-in-fact at any time after the power of attorney for health care is executed. The power of attorney for health care is effective when it is signed, witnessed and accepted as required by ORS 127.505 to 127.660 and 127.995. The attorney-in-fact so appointed shall make health care decisions on behalf of the principal if the principal becomes incapable.

Â Â Â Â Â  (2) A capable adult may execute a health care instruction. The instruction shall be effective when it is signed and witnessed as required by ORS 127.505 to 127.660 and 127.995.

Â Â Â Â Â  (3) Unless the period of time that an advance directive is to be effective is limited by the terms of the advance directive, the advance directive shall continue in effect until:

Â Â Â Â Â  (a) The principal dies; or

Â Â Â Â Â  (b) The advance directive is revoked, suspended or superseded pursuant to ORS 127.545.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if the principal is incapable at the expiration of the term of the advance directive, the advance directive continues in effect until:

Â Â Â Â Â  (a) The principal is no longer incapable;

Â Â Â Â Â  (b) The principal dies; or

Â Â Â Â Â  (c) The advance directive is revoked, suspended or superseded pursuant to the provisions of ORS 127.545.

Â Â Â Â Â  (5) A health care provider shall make a copy of an advance directive and any other instrument a part of the principalÂs medical record when a copy of that instrument is provided to the principalÂs health care provider.

Â Â Â Â Â  (6) Notwithstanding subsections (3) and (4) of this section, an anatomical gift, as defined in ORS 97.953, made on an advance directive is effective. [1989 c.914 Â§2; 1993 c.767 Â§3; 1995 c.717 Â§13; 2007 c.681 Â§28]

Â Â Â Â Â  127.515 Manner of executing advance directive; forms; witnesses; directives executed out of state. (1) An advance directive may be executed by a resident or nonresident adult of this state in the manner provided by ORS 127.505 to 127.660 and 127.995.

Â Â Â Â Â  (2) A power of attorney for health care must be in the form provided by Part B of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.530 (1991 Edition).

Â Â Â Â Â  (3) A health care instruction must be in the form provided by Part C of the advance directive form set forth in ORS 127.531, or must be in the form provided by ORS 127.610 (1991 Edition).

Â Â Â Â Â  (4) An advance directive must reflect the date of the principalÂs signature. To be valid, an advance directive must be witnessed by at least two adults as follows:

Â Â Â Â Â  (a) Each witness shall witness either the signing of the instrument by the principal or the principalÂs acknowledgment of the signature of the principal.

Â Â Â Â Â  (b) Each witness shall make the written declaration as set forth in the form provided in ORS 127.531.

Â Â Â Â Â  (c) One of the witnesses shall be a person who is not:

Â Â Â Â Â  (A) A relative of the principal by blood, marriage or adoption;

Â Â Â Â Â  (B) A person who at the time the advance directive is signed would be entitled to any portion of the estate of the principal upon death under any will or by operation of law; or

Â Â Â Â Â  (C) An owner, operator or employee of a health care facility where the principal is a patient or resident.

Â Â Â Â Â  (d) The attorney-in-fact for health care or alternative attorney-in-fact may not be a witness. The principalÂs attending physician at the time the advance directive is signed may not be a witness.

Â Â Â Â Â  (e) If the principal is a patient in a long term care facility at the time the advance directive is executed, one of the witnesses must be an individual designated by the facility and having any qualifications that may be specified by the Department of Human Services by rule.

Â Â Â Â Â  (5) Notwithstanding subsections (2) to (4) of this section, an advance directive executed by an adult who at the time of execution resided in another state, in compliance with the formalities of execution required by the laws of that state, the laws of the state where the principal was located at the time of execution or the laws of this state, is validly executed for the purposes of ORS 127.505 to 127.660 and 127.995 and may be given effect in accordance with its provisions, subject to the laws of this state. [1989 c.914 Â§3; 1993 c.767 Â§4]

Â Â Â Â Â  127.520 Persons not eligible to serve as attorney-in-fact; manner of disqualifying persons for service as attorney-in-fact. (1) Except as provided in ORS 127.635 or as may be allowed by court order, the following persons may not serve as health care representatives if unrelated to the principal by blood, marriage or adoption:

Â Â Â Â Â  (a) The attending physician or an employee of the attending physician.

Â Â Â Â Â  (b) An owner, operator or employee of a health care facility in which the principal is a patient or resident, unless the health care representative was appointed before the principalÂs admission to the facility.

Â Â Â Â Â  (2) A capable adult may disqualify any other person from making health care decisions for the capable adult. The disqualification must be in writing and signed by the capable adult. The disqualification must specifically designate those persons who are disqualified.

Â Â Â Â Â  (3) A health care representative whose authority has been revoked by a court is disqualified.

Â Â Â Â Â  (4) A health care provider who has actual knowledge of a disqualification may not accept a health care decision from a disqualified individual.

Â Â Â Â Â  (5) A person who has been disqualified from making health care decisions for a principal, and who is aware of that disqualification, may not make health care decisions for the principal. [1989 c.914 Â§4; 1993 c.767 Â§5]

Â Â Â Â Â  127.525 Acceptance of appointment; withdrawal. For an appointment under a power of attorney for health care to be effective, the attorney-in-fact must accept the appointment in writing. Subject to the right of the attorney-in-fact to withdraw, the acceptance imposes a duty on the attorney-in-fact to make health care decisions on behalf of the principal at such time as the principal becomes incapable. Until the principal becomes incapable, the attorney-in-fact may withdraw by giving notice to the principal. After the principal becomes incapable, the attorney-in-fact may withdraw by giving notice to the health care provider. [1989 c.914 Â§5; 1993 c.767 Â§6]

(Form of Advance Directive)

Â Â Â Â Â  127.530 [1989 c.914 Â§6; repealed by 1993 c.767 Â§7 (127.531 enacted in lieu of 127.530)]

Â Â Â Â Â  127.531 Form of advance directive. (1) The form of an advance directive executed by an
Oregon
resident must be the same as the form set forth in this section to be valid. In any place in the form that requires the initials of the principal, any mark by the principal is effective to indicate the principalÂs intent.

Â Â Â Â Â  (2) An advance directive shall be in the following form:

______________________________________________________________________________

ADVANCE DIRECTIVE

YOU DO NOT HAVE TO FILL OUT AND SIGN THIS FORM

PART A: IMPORTANT INFORMATION ABOUT THIS ADVANCE DIRECTIVE

Â Â Â Â Â  This is an important legal document. It can control critical decisions about your health care. Before signing, consider these important facts:

Facts About Part B

(Appointing a Health Care Representative)

Â Â Â Â Â  You have the right to name a person to direct your health care when you cannot do so. This person is called your Âhealth care representative.Â You can do this by using Part B of this form. Your representative must accept on Part E of this form.

Â Â Â Â Â  You can write in this document any restrictions you want on how your representative will make decisions for you. Your representative must follow your desires as stated in this document or otherwise made known. If your desires are unknown, your representative must try to act in your best interest. Your representative can resign at any time.

Facts About Part C

(Giving Health Care Instructions)

Â Â Â Â Â  You also have the right to give instructions for health care providers to follow if you become unable to direct your care. You can do this by using Part C of this form.

Facts About Completing This Form

Â Â Â Â Â  This form is valid only if you sign it voluntarily and when you are of sound mind. If you do not want an advance directive, you do not have to sign this form.

Â Â Â Â Â  Unless you have limited the duration of this advance directive, it will not expire. If you have set an expiration date, and you become unable to direct your health care before that date, this advance directive will not expire until you are able to make those decisions again.

Â Â Â Â Â  You may revoke this document at any time. To do so, notify your representative and your health care provider of the revocation.

Â Â Â Â Â  Despite this document, you have the right to decide your own health care as long as you are able to do so.

Â Â Â Â Â  If there is anything in this document that you do not understand, ask a lawyer to explain it to you.

Â Â Â Â Â  You may sign PART B, PART C, or both parts. You may cross out words that donÂt express your wishes or add words that better express your wishes. Witnesses must sign PART D.

Â Â Â Â Â  Print your NAME, BIRTHDATE AND ADDRESS here:

___________________________

(Name)

_______________

(Birthdate)

___________________________

___________________________

(Address)

Â Â Â Â Â  Unless revoked or suspended, this advance directive will continue for:

INITIAL ONE:

Â Â Â Â Â  Â Â Â Â Â  __Â Â Â Â Â Â Â  My entire life

Â Â Â Â Â  Â Â Â Â Â  __Â Â Â Â Â Â Â  Other period (__Years)

PART B: APPOINTMENT OF HEALTH CARE REPRESENTATIVE

Â Â Â Â Â  I appoint _______________ as my health care representative. My representativeÂs address is ________ and telephone number is ________.

Â Â Â Â Â  I appoint _______________ as my alternate health care representative. My alternateÂs address is ________ and telephone number is ________.

Â Â Â Â Â  I authorize my representative (or alternate) to direct my health care when I canÂt do so.

Â Â Â Â Â  NOTE: You may not appoint your doctor, an employee of your doctor, or an owner, operator or employee of your health care facility, unless that person is related to you by blood, marriage or adoption or that person was appointed before your admission into the health care facility.

Â Â Â Â Â  1.Â Â
Limits
. Special Conditions or Instructions:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â  __Â  I have executed a Health Care Instruction or Directive to Physicians. My representative is to honor it.

2.Â Â
Life Support
. ÂLife supportÂ refers to any medical means for maintaining life, including procedures, devices and medications. If you refuse life support, you will still get routine measures to keep you clean and comfortable.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â  __Â  My representative MAY decide about life support for me. (If you donÂt initial this space, then your representative MAY NOT decide about life support.)

3.Â Â
Tube Feeding
. One sort of life support is food and water supplied artificially by medical device, known as tube feeding.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â  __Â  My representative MAY decide about tube feeding for me. (If you donÂt initial this space, then your representative MAY NOT decide about tube feeding.)

________

(Date)

SIGN HERE TO APPOINT A HEALTH CARE REPRESENTATIVE

___________________________

(Signature of person making appointment)

PART C: HEALTH CARE INSTRUCTIONS

NOTE: In filling out these instructions, keep the following in mind:

Â Â Â Â Â  ÂÂ Â Â Â  The term Âas my physician recommendsÂ means that you want your physician to try life support if your physician believes it could be helpful and then discontinue it if it is not helping your health condition or symptoms.

Â Â Â Â Â  ÂÂ Â Â Â  ÂLife supportÂ and Âtube feedingÂ are defined in Part B above.

Â Â Â Â Â  ÂÂ Â Â Â  If you refuse tube feeding, you should understand that malnutrition, dehydration and death will probably result.

Â Â Â Â Â  ÂÂ Â Â Â  You will get care for your comfort and cleanliness, no matter what choices you make.

Â Â Â Â Â  ÂÂ Â Â Â  You may either give specific instructions by filling out Items 1 to 4 below, or you may use the general instruction provided by Item 5.

Â Â Â Â Â  Here are my desires about my health care if my doctor and another knowledgeable doctor confirm that I am in a medical condition described below:

Â Â Â Â Â  1.
Close to Death
. If I am close to death and life support would only postpone the moment of my death:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want to receive tube feeding.

Â Â Â Â Â  __Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â  __Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want any other life support that may apply.

Â Â Â Â Â  __Â  I want life support only as my physician recommends.

Â Â Â Â Â  __Â  I want NO life support.

Â Â Â Â Â  2.
Permanently Unconscious
. If I am unconscious and it is very unlikely that I will ever become conscious again:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want to receive tube feeding.

Â Â Â Â Â  __Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â  __Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want any other life support that may apply.

Â Â Â Â Â  __Â  I want life support only as my physician recommends.

Â Â Â Â Â  __Â  I want NO life support.

Â Â Â Â Â  3.
Advanced Progressive Illness
. If I have a progressive illness that will be fatal and is in an advanced stage, and I am consistently and permanently unable to communicate by any means, swallow food and water safely, care for myself and recognize my family and other people, and it is very unlikely that my condition will substantially improve:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want to receive tube feeding.

Â Â Â Â Â  __Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â  __Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want any other life support that may apply.

Â Â Â Â Â  __Â  I want life support only as my physician recommends.

Â Â Â Â Â  __Â  I want NO life support.

Â Â Â Â Â  4.
Extraordinary Suffering
. If life support would not help my medical condition and would make me suffer permanent and severe pain:

Â Â Â Â Â  A.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want to receive tube feeding.

Â Â Â Â Â  __Â  I want tube feeding only as my physician recommends.

Â Â Â Â Â  __Â  I DO NOT WANT tube feeding.

Â Â Â Â Â  B.Â  INITIAL ONE:

Â Â Â Â Â  __Â  I want any other life support that may apply.

Â Â Â Â Â  __Â  I want life support only as my physician recommends.

Â Â Â Â Â  __Â  I want NO life support.

Â Â Â Â Â  5.
General Instruction
.

Â Â Â Â Â  INITIAL IF THIS APPLIES:

Â Â Â Â Â  __Â  I do not want my life to be prolonged by life support. I also do not want tube feeding as life support. I want my doctors to allow me to die naturally if my doctor and another knowledgeable doctor confirm I am in any of the medical conditions listed in Items 1 to 4 above.

Â Â Â Â Â  6.
Additional Conditions or Instructions
.

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Insert description of what you want done.)

Â Â Â Â Â  7.
Other Documents
. A Âhealth care power of attorneyÂ is any document you may have signed to appoint a representative to make health care decisions for you.

Â Â Â Â Â  INITIAL ONE:

Â Â Â Â Â  __Â  I have previously signed a health care power of attorney. I want it to remain in effect unless I appointed a health care representative after signing the health care power of attorney.

Â Â Â Â Â  __Â  I have a health care power of attorney, and I REVOKE IT.

Â Â Â Â Â  __Â  I DO NOT have a health care power of attorney.

_______________

(Date)

SIGN HERE TO GIVE INSTRUCTIONS

___________________________

(Signature)

______________________________________________________________________________

PART D: DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that the person signing this advance directive:

Â Â Â Â Â  (a) Is personally known to us or has provided proof of identity;

Â Â Â Â Â  (b) Signed or acknowledged that personÂs signature on this advance directive in our presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Has not appointed either of us as health care representative or alternative representative; and

Â Â Â Â Â  (e) Is not a patient for whom either of us is attending physician.

Witnessed By:

___________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed Name

Witness/Date)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Witness)

___________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed Name

Witness/Date)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Witness)

Â Â Â Â Â  NOTE: One witness must not be a relative (by blood, marriage or adoption) of the person signing this advance directive. That witness must also not be entitled to any portion of the personÂs estate upon death. That witness must also not own, operate or be employed at a health care facility where the person is a patient or resident.

______________________________________________________________________________

PART E: ACCEPTANCE BY HEALTH CARE REPRESENTATIVE

Â Â Â Â Â  I accept this appointment and agree to serve as health care representative. I understand I must act consistently with the desires of the person I represent, as expressed in this advance directive or otherwise made known to me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that personÂs best interest. I understand that this document allows me to decide about that personÂs health care only while that person cannot do so. I understand that the person who appointed me may revoke this appointment. If I learn that this document has been suspended or revoked, I will inform the personÂs current health care provider if known to me.

___________________________

(Signature of Health Care Representative/Date)

___________________________

(Printed name)

___________________________

(Signature of Alternate Health Care Representative/Date)

___________________________

(Printed name)

______________________________________________________________________________

[1993 c.767 Â§8 (enacted in lieu of 127.530)]

(Effect of Executing Advance Directive)

Â Â Â Â Â  127.535 Authority of health care representative; duties; objection by principal. (1) The health care representative has all the authority over the principalÂs health care that the principal would have if not incapable, subject to the limitations of the appointment and ORS 127.540 and 127.580. A health care representative who is known to the health care provider to be available to make health care decisions has priority over any person other than the principal to act for the principal in all health care decisions. A health care representative has authority to make a health care decision for a principal only when the principal is incapable.

Â Â Â Â Â  (2) A health care representative is not personally responsible for the cost of health care provided to the principal solely because the health care representative makes health care decisions for the principal.

Â Â Â Â Â  (3) Except to the extent the right is limited by the appointment or any federal law, a health care representative for an incapable principal has the same right as the principal to receive information regarding the proposed health care, to receive and review medical records and to consent to the disclosure of medical records. The right of the health care representative to receive this information is not a waiver of any evidentiary privilege or any right to assert confidentiality with respect to others.

Â Â Â Â Â  (4) In making health care decisions, the health care representative has a duty to act consistently with the desires of the principal as expressed in the principalÂs advance directive, or as otherwise made known by the principal to the health care representative at any time. If the principalÂs desires are unknown, the health care representative has a duty to act in what the health care representative in good faith believes to be the best interests of the principal.

Â Â Â Â Â  (5) ORS 127.505 to 127.660 do not authorize a health care representative or health care provider to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration in any situation if the principal manifests an objection to the health care decision. If the principal objects to such a health care decision, the health care provider shall proceed as though the principal were capable for the purposes of the health care decision objected to.

Â Â Â Â Â  (6) An instrument that would be a valid advance directive except that the instrument is not a form described in ORS 127.515, has expired, is not properly witnessed or otherwise fails to meet the formal requirements of ORS 127.505 to 127.660 shall constitute evidence of the patientÂs desires and interests.

Â Â Â Â Â  (7) A health care representative is a personal representative for the purposes of ORS 192.518 to 192.529 and the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164. [1989 c.914 Â§7; 1993 c.767 Â§9; 2005 c.53 Â§1]

Â Â Â Â Â  127.540 Limitations on authority of health care representative. ORS 127.505 to 127.660 and 127.995 do not authorize an appointed health care representative to make a health care decision with respect to any of the following on behalf of the principal:

Â Â Â Â Â  (1) Admission to or retention in a health care facility for care or treatment of mental illness.

Â Â Â Â Â  (2) Convulsive treatment.

Â Â Â Â Â  (3) Psychosurgery.

Â Â Â Â Â  (4) Sterilization.

Â Â Â Â Â  (5) Abortion.

Â Â Â Â Â  (6) Withholding or withdrawing of a life-sustaining procedure unless:

Â Â Â Â Â  (a) The appointed health care representative has been given authority to make decisions on withholding or withdrawing life-sustaining procedures; or

Â Â Â Â Â  (b) The principal has been medically confirmed to be in one of the following conditions:

Â Â Â Â Â  (A) A terminal condition.

Â Â Â Â Â  (B) Permanently unconscious.

Â Â Â Â Â  (C) A condition in which administration of life-sustaining procedures would not benefit the principalÂs medical condition and would cause permanent and severe pain.

Â Â Â Â Â  (D) A progressive, debilitating illness that will be fatal and is in its advanced stages, and the principal is consistently and permanently unable to communicate, swallow food and water safely, care for the principal, and recognize the principalÂs family and other people, and there is no reasonable chance that the principalÂs underlying condition will improve.

Â Â Â Â Â  (7) Withholding or withdrawing artificially administered nutrition and hydration, other than hyperalimentation, necessary to sustain life except as provided in ORS 127.580. [1989 c.914 Â§8; 1993 c.442 Â§18; 1993 c.767 Â§10]

(Provisions Generally Applicable to Advance Directives and Health Care Decisions)

Â Â Â Â Â  127.545 Revocation of advance directive or health care decision; when revocation effective; effect of executing power of attorney for health care. (1) An advance directive or a health care decision by a health care representative may:

Â Â Â Â Â  (a) If it involves the decision to withhold or withdraw life-sustaining procedures or artificially administered nutrition and hydration, be revoked at any time and in any manner by which the principal is able to communicate the intent to revoke; or

Â Â Â Â Â  (b) Be revoked at any time and in any manner by a capable principal.

Â Â Â Â Â  (2) Revocation is effective upon communication by the principal to the attending physician or health care provider, or to the health care representative. If the communication is to the health care representative, and the principal is incapable and is under the care of a health care provider known to the representative, the health care representative must promptly inform the attending physician or health care provider of the revocation.

Â Â Â Â Â  (3) Upon learning of the revocation, the health care provider or attending physician shall cause the revocation to be made a part of the principalÂs medical records.

Â Â Â Â Â  (4) Execution of a valid power of attorney for health care revokes any prior power of attorney for health care. Unless the health care instruction provides otherwise, execution of a valid health care instruction revokes any prior health care instruction.

Â Â Â Â Â  (5) Unless the advance directive provides otherwise, the directions as to health care decisions in a valid advance directive supersede:

Â Â Â Â Â  (a) Any directions contained in a previous court appointment or advance directive; and

Â Â Â Â Â  (b) Any prior inconsistent expression of desires with respect to health care decisions.

Â Â Â Â Â  (6) Unless the power of attorney for health care provides otherwise, valid appointment of an attorney-in-fact for health care supersedes:

Â Â Â Â Â  (a) Any power of a guardian or other person appointed by a court to make health care decisions for the protected person; and

Â Â Â Â Â  (b) Any other prior appointment or designation of a health care representative.

Â Â Â Â Â  (7) Unless the power of attorney for health care expressly provides otherwise, a power of attorney for health care is suspended:

Â Â Â Â Â  (a) If both the attorney-in-fact and the alternative attorney-in-fact have withdrawn; or

Â Â Â Â Â  (b) If the power of attorney names the principalÂs spouse as attorney-in-fact, a petition for dissolution or annulment of marriage is filed and the principal does not reaffirm the appointment in writing after the filing of the petition.

Â Â Â Â Â  (8) If the principal has both a valid health care instruction and a valid power of attorney for health care, and the directions reflected in those documents are inconsistent, the document last executed governs to the extent of the inconsistency.

Â Â Â Â Â  (9) Any reinstatement of an advance directive must be in writing. [1989 c.914 Â§9; 1993 c.571 Â§26a; 1993 c.767 Â§12]

Â Â Â Â Â  127.550 Petition for judicial review of advance directives; scope of review; authority to file petition. (1) A health care decision made by an individual who is authorized to make the decision under ORS 127.505 to 127.660 and 127.995 is effective immediately and does not require judicial approval.

Â Â Â Â Â  (2) A petition may be filed under ORS 127.505 to 127.660 and 127.995 for any one or more of the following purposes:

Â Â Â Â Â  (a) Determining whether a principal is incapable.

Â Â Â Â Â  (b) Determining whether an appointment of the health care representative or a health care instruction is valid or has been suspended, reinstated, revoked or terminated.

Â Â Â Â Â  (c) Determining whether the acts or proposed acts of the health care representative breach any duty of the representative and whether those acts should be enjoined.

Â Â Â Â Â  (d) Declaring that an individual is authorized to act as a health care representative.

Â Â Â Â Â  (e) Disqualifying the health care representative upon a determination of the court that the health care representative has violated, failed to perform or is unable to perform the duties under ORS 127.535 (4).

Â Â Â Â Â  (f) Approving any health care decision that by law requires court approval.

Â Â Â Â Â  (g) Determining whether the acts or proposed acts of the health care representative are clearly inconsistent with the desires of the principal as made known to the health care representative, or where the desires of the principal are unknown or unclear, whether the acts or proposed acts of the health care representative are clearly contrary to the best interests of the principal.

Â Â Â Â Â  (h) Declaring that a power of attorney for health care is revoked upon a determination by the court that the attorney-in-fact has made a health care decision for the principal that authorized anything illegal. A suspension or revocation of a power of attorney under this paragraph shall be in the discretion of the court.

Â Â Â Â Â  (i) Considering any other matter that the court determines needs to be decided for the protection of the principal.

Â Â Â Â Â  (3) A petition may be filed by any of the following:

Â Â Â Â Â  (a) The principal.

Â Â Â Â Â  (b) The health care representative.

Â Â Â Â Â  (c) The spouse, parent, sibling or adult child of the principal.

Â Â Â Â Â  (d) An adult relative or adult friend of the principal who is familiar with the desires of the principal.

Â Â Â Â Â  (e) The guardian of the principal.

Â Â Â Â Â  (f) The conservator of the principal.

Â Â Â Â Â  (g) The attending physician or health care provider of the principal.

Â Â Â Â Â  (4) A petition under this section shall be filed in the circuit court in the county in which the principal resides or is located.

Â Â Â Â Â  (5) Any of the determinations described in this section may be made by the court as a part of a protective proceeding under ORS chapter 125 if a guardian or temporary guardian has been appointed for the principal, or if the petition seeks the appointment of a guardian or a temporary guardian for the principal. [1989 c.914 Â§9a; 1993 c.767 Â§13; 2001 c.396 Â§2]

Â Â Â Â Â  127.555 Designation of attending physician; liability of health care representative and health care provider. (1) If there is more than one physician caring for a principal, the principal shall designate one physician as the attending physician. If the principal is incapable, the health care representative for the principal shall designate the attending physician.

Â Â Â Â Â  (2) Health care representatives, and persons who are acting under a reasonable belief that they are health care representatives, shall not be guilty of any criminal offense, or subject to civil liability, or in violation of any professional oath, affirmation or standard of care for any action taken in good faith as a health care representative.

Â Â Â Â Â  (3) A health care provider acting or declining to act in reliance on the health care decision made in an advance directive, made by an attending physician under ORS 127.635 (3), or made by a person who the provider believes is the health care representative for an incapable principal, is not subject to criminal prosecution, civil liability or professional disciplinary action on the grounds that the health care decision is unauthorized unless the provider:

Â Â Â Â Â  (a) Fails to satisfy a duty that ORS 127.505 to 127.660 and 127.995 place on the provider;

Â Â Â Â Â  (b) Acts without medical confirmation as required under ORS 127.505 to 127.660 and 127.995;

Â Â Â Â Â  (c) Knows or has reason to know that the requirements of ORS 127.505 to 127.660 and 127.995 have not been satisfied; or

Â Â Â Â Â  (d) Acts after receiving notice that:

Â Â Â Â Â  (A) The authority or decision on which the provider relied is revoked, suspended, superseded or subject to other legal infirmity;

Â Â Â Â Â  (B) A court challenge to the health care decision or the authority relied on in making the health care decision is pending; or

Â Â Â Â Â  (C) The health care representative has withdrawn or has been disqualified.

Â Â Â Â Â  (4) The immunities provided by this section do not apply to:

Â Â Â Â Â  (a) The manner of administering health care pursuant to a health care decision made by the health care representative or by a health care instruction; or

Â Â Â Â Â  (b) The manner of determining the health condition or incapacity of the principal.

Â Â Â Â Â  (5) A health care provider who determines that a principal is incapable is not subject to criminal prosecution, civil liability or professional disciplinary action for failing to follow that principalÂs direction except for a failure to follow a principalÂs manifestation of an objection to a health care decision under ORS 127.535 (5). [1989 c.914 Â§10; 1993 c.767 Â§14]

Â Â Â Â Â  127.560 Provisions not exclusive; effect of provisions on civil and criminal liability of health care representative and provider. (1) Except as otherwise specifically provided, ORS 127.505 to 127.660 and 127.995 do not impair or supersede the laws of this state relating to:

Â Â Â Â Â  (a) Any requirement of notice to others of proposed health care;

Â Â Â Â Â  (b) The standard of care required of a health care provider in the administration of health care;

Â Â Â Â Â  (c) Whether consent is required for health care;

Â Â Â Â Â  (d) The elements of informed consent for health care under ORS 677.097 or other law;

Â Â Â Â Â  (e) The provision of health care in an emergency;

Â Â Â Â Â  (f) Any right a capable person may have to consent or withhold consent to health care administered in good faith pursuant to religious tenets of the individual requiring health care;

Â Â Â Â Â  (g) Delegation of authority by a health care representative;

Â Â Â Â Â  (h) Any legal right or responsibility any person may have to effect the withholding or withdrawal of life-sustaining procedures including artificially administered nutrition and hydration in any lawful manner;

Â Â Â Â Â  (i) Guardianship or conservatorship proceedings; or

Â Â Â Â Â  (j) Any right persons may otherwise have to make their own health care decisions, or to make health care decisions for another.

Â Â Â Â Â  (2) The provisions of ORS 127.505 to 127.660 and 127.995 do not in themselves impose civil or criminal liability on a health care representative or health care provider who withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (6)(b), 127.580 or 127.635 (1). The provisions of ORS 127.505 to 127.660 and 127.995 do not abolish or limit the civil or criminal liability of a health care representative under other statutory or common law if the health care representative withholds or withdraws or directs the withholding or withdrawal of life-sustaining procedures or artificially administered nutrition and hydration when a principal is in a health condition other than those conditions described in ORS 127.540 (6)(b), 127.580 or 127.635 (1). [1989 c.914 Â§11; 1993 c.767 Â§15]

Â Â Â Â Â  127.565 Independent medical judgment of provider; effect of advance directive on insurance. (1) In following a health care instruction or the decision of a health care representative, a health care provider shall exercise the same independent medical judgment that the health care provider would exercise in following the decisions of the principal if the principal were capable.

Â Â Â Â Â  (2) No person shall be required either to execute or to refrain from executing an advance directive as a criterion for insurance. No health care provider shall condition the provision of health care or otherwise discriminate against an individual based on whether or not the individual has executed an advance directive.

Â Â Â Â Â  (3) No existing or future policy of insurance shall be legally impaired or invalidated in any manner by actions taken under ORS 127.505 to 127.660 and 127.995. No person shall be discriminated against in premium or contract rates because of the existence or absence of an advance directive or appointment of a health care representative.

Â Â Â Â Â  (4) Nothing in ORS 127.505 to 127.660 and 127.995 is intended to impair or supersede any conflicting federal statute. [1989 c.914 Â§12; 1993 c.767 Â§16]

Â Â Â Â Â  127.570 Mercy killing; suicide. (1) Nothing in ORS 127.505 to 127.660 and 127.995 is intended to condone, authorize or approve mercy killing, or to permit an affirmative or deliberate act or omission to end life, other than to allow the natural process of dying. In making a health care decision, a health care representative may not consider an attempted suicide by the principal as any indication of the principalÂs wishes with regard to health care.

Â Â Â Â Â  (2) The withholding or withdrawing of a life-sustaining procedure or of artificially administered nutrition and hydration in accordance with the provisions of ORS 127.505 to 127.660 and 127.995 does not, for any purpose, constitute a suicide, assisting a suicide, mercy killing or assisted homicide. [1989 c.914 Â§14; 1993 c.767 Â§17]

Â Â Â Â Â  127.575 Instrument presumed valid. A health care provider has no duty to give effect to any instrument unless the provider has received a copy of the instrument. Health care providers are entitled to assume the validity and enforceability of an advance directive if the directive on its face is in compliance with ORS 127.505 to 127.660 and 127.995, and the provider has not been given notice of a suspension, reinstatement, revocation, superseding document, disqualification, withdrawal, dispute or other legal infirmity raising a question as to the validity or enforceability of the directive. Health care providers are entitled to assume the validity and enforceability of any other instrument if the provider has not been given notice of a suspension, reinstatement, revocation, superseding document, disqualification, withdrawal, dispute or other legal infirmity raising a question as to the validity or enforceability of the instrument. [1989 c.914 Â§15; 1993 c.767 Â§18]

Â Â Â Â Â  127.580 Presumption of consent to artificially administered nutrition and hydration; exceptions. (1) It shall be presumed that every person who is temporarily or permanently incapable has consented to artificially administered nutrition and hydration, other than hyperalimentation, that are necessary to sustain life except in one or more of the following circumstances:

Â Â Â Â Â  (a) The person while a capable adult clearly and specifically stated that the person would have refused artificially administered nutrition and hydration.

Â Â Â Â Â  (b) Administration of such nutrition and hydration is not medically feasible or would itself cause severe, intractable or long-lasting pain.

Â Â Â Â Â  (c) The person has an appointed health care representative who has been given authority to make decisions on the use, maintenance, withholding or withdrawing of artificially administered nutrition and hydration.

Â Â Â Â Â  (d) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, and the person is permanently unconscious.

Â Â Â Â Â  (e) The person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, the person is incapable, and the person has a terminal condition.

Â Â Â Â Â  (f) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the personÂs self and recognize the personÂs family and other people, and it is very unlikely that the personÂs condition will substantially improve.

Â Â Â Â Â  (2) If a person does not have an appointed health care representative or an advance directive that clearly states that the person did not want artificially administered nutrition and hydration, but the presumption established by this section has been overcome under the provisions of subsection (1)(a), (b), (d), (e) or (f) of this section, artificially administered nutrition and hydration may be withheld or withdrawn under the provisions of ORS 127.635 (2), (3) and (4).

Â Â Â Â Â  (3) The medical conditions specified in subsection (1)(b), (d), (e) and (f) of this section must be medically confirmed to overcome the presumption established by subsection (1) of this section. [1989 c.914 Â§16; 1993 c.767 Â§18a]

Â Â Â Â Â  127.585 [1989 c.914 Â§13; 1993 c.767 Â§19; renumbered 127.995 in 1993]

Â Â Â Â Â  127.605 [Formerly 97.050; 1991 c.470 Â§12; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.610 [Formerly 97.055; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.615 [Formerly 97.060; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.620 [Formerly 97.065; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.625 Providers under no duty to participate in withdrawal or withholding of certain health care; duty of provider who is unwilling to participate. (1) No health care provider shall be under any duty, whether by contract, by statute or by any other legal requirement to participate in the withdrawal or withholding of life-sustaining procedures or of artificially administered nutrition or hydration.

Â Â Â Â Â  (2) If a health care provider is unable or unwilling to carry out a health care instruction or the decisions of the health care representative, the following provisions apply:

Â Â Â Â Â  (a) The health care provider shall promptly notify the health care representative, if there is a health care representative;

Â Â Â Â Â  (b) If the authority or decision of the health care representative is in dispute, the health care representative or provider may seek the guidance of the court in the manner provided in ORS 127.550;

Â Â Â Â Â  (c) If the representativeÂs authority or decision is not in dispute, the representative shall make a reasonable effort to transfer the principal to the care of another physician or health care provider; and

Â Â Â Â Â  (d) If there is no health care representative for an incapable patient, and the health care decisions are not in dispute, the health care provider shall, without abandoning the patient, either discharge the patient or make a reasonable effort to locate a different health care provider and authorize the transfer of the patient to that provider. [Formerly 97.070; 1993 c.767 Â§20]

Â Â Â Â Â  127.630 [Formerly 97.080; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.635 Withdrawal of life-sustaining procedures; conditions; selection of health care representative in certain cases; required consultation. (1) Life-sustaining procedures as defined in ORS 127.505 which would otherwise be applied to an incapable principal who does not have an appointed health care representative or applicable valid advance directive may be withheld or withdrawn in accordance with subsections (2) and (3) of this section if the principal has been medically confirmed to be in one of the following conditions:

Â Â Â Â Â  (a) A terminal condition;

Â Â Â Â Â  (b) Permanently unconscious;

Â Â Â Â Â  (c) A condition in which administration of life-sustaining procedures would not benefit the principalÂs medical condition and would cause permanent and severe pain; or

Â Â Â Â Â  (d) The person has a progressive illness that will be fatal and is in an advanced stage, the person is consistently and permanently unable to communicate by any means, swallow food and water safely, care for the personÂs self and recognize the personÂs family and other people, and it is very unlikely that the personÂs condition will substantially improve.

Â Â Â Â Â  (2) If a principalÂs condition has been determined to meet one of the conditions set forth in subsection (1) of this section, and the principal does not have an appointed health care representative or applicable advance directive, the principalÂs health care representative shall be the first of the following, in the following order, who can be located upon reasonable effort by the health care facility and who is willing to serve as the health care representative:

Â Â Â Â Â  (a) A guardian of the principal who is authorized to make health care decisions, if any;

Â Â Â Â Â  (b) The principalÂs spouse;

Â Â Â Â Â  (c) An adult designated by the others listed in this subsection who can be so located, if no person listed in this subsection objects to the designation;

Â Â Â Â Â  (d) A majority of the adult children of the principal who can be so located;

Â Â Â Â Â  (e) Either parent of the principal;

Â Â Â Â Â  (f) A majority of the adult siblings of the principal who can be located with reasonable effort; or

Â Â Â Â Â  (g) Any adult relative or adult friend.

Â Â Â Â Â  (3) If none of the persons described in subsection (2) of this section is available, then life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician.

Â Â Â Â Â  (4) Life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician at the request of a person designated the health care representative under subsections (2) and (3) of this section only after the person has consulted with concerned family and close friends, and if the principal has a case manager, as defined by rules adopted by the Department of Human Services, after giving notice to the principalÂs case manager. [Formerly 97.083; 1993 c.767 Â§21]

Â Â Â Â Â  127.640 Physician to determine that conditions met before withdrawing or withholding certain health care. Before withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration under the provisions of ORS 127.540, 127.580 or 127.635, the attending physician shall determine that the conditions of ORS 127.540, 127.580 and 127.635 have been met. [Formerly 97.084; 1993 c.767 Â§22]

Â Â Â Â Â  127.642 Principal to be provided with certain care to insure comfort and cleanliness. Individuals caring for a principal from whom life-sustaining procedures or artificially administered nutrition and hydration are withheld or withdrawn shall provide care to insure comfort and cleanliness, including but not limited to the following:

Â Â Â Â Â  (1) Oral and body hygiene.

Â Â Â Â Â  (2) Reasonable efforts to offer food and fluids orally.

Â Â Â Â Â  (3) Medication, positioning, warmth, appropriate lighting and other measures to relieve pain and suffering.

Â Â Â Â Â  (4) Privacy and respect for the dignity and humanity of the principal. [1993 c.767 Â§11]

Â Â Â Â Â  127.645 [Formerly 97.085; repealed by 1993 c.767 Â§29]

(Requirements Imposed on Health Care Organizations Relating to Rights of Individuals to Make Health Care Decisions)

Â Â Â Â Â  127.646 Definitions for ORS 127.646 to 127.654. As used in ORS 127.646 to 127.654:

Â Â Â Â Â  (1) ÂHealth care organizationÂ means a home health agency, hospice program, hospital, long term care facility or health maintenance organization.

Â Â Â Â Â  (2) ÂHealth maintenance organizationÂ has the meaning given that term in ORS 750.005, except that Âhealth maintenance organizationÂ includes only those organizations that participate in the federal Medicare or Medicaid programs.

Â Â Â Â Â  (3) ÂHome health agencyÂ has the meaning given that term in ORS 443.005.

Â Â Â Â Â  (4) ÂHospice programÂ has the meaning given that term in ORS 443.850.

Â Â Â Â Â  (5) ÂHospitalÂ has the meaning given that term in ORS 442.015 (19), except that ÂhospitalÂ does not include a special inpatient care facility.

Â Â Â Â Â  (6) ÂLong term care facilityÂ has the meaning given that term in ORS 442.015, except that Âlong term care facilityÂ does not include an intermediate care facility for individuals with mental retardation. [1991 c.761 Â§1; 2001 c.104 Â§38]

Â Â Â Â Â  127.649 Health care organizations required to have written policies and procedures on providing information on patientÂs right to make health care decisions. (1) Subject to the provisions of ORS 127.652 and 127.654, all health care organizations shall maintain written policies and procedures, applicable to all capable adults who are receiving health care by or through the health care organization, that provide for:

Â Â Â Â Â  (a) Delivering to those individuals the following information and materials, in written form, without recommendation:

Â Â Â Â Â  (A) Information on the rights of the individual under
Oregon
law to make health care decisions, including the right to accept or refuse medical or surgical treatment and the right to execute advance directives;

Â Â Â Â Â  (B) Information on the policies of the health care organization with respect to the implementation of the rights of the individual under
Oregon
law to make health care decisions;

Â Â Â Â Â  (C) A copy of the advance directive set forth in ORS 127.531, along with a disclaimer on the first line of the first page of each form in at least 16-point boldfaced type stating ÂYou do not have to fill out and sign this form.Â; and

Â Â Â Â Â  (D) The name of a person who can provide additional information concerning the forms for advance directives.

Â Â Â Â Â  (b) Documenting in a prominent place in the individualÂs medical record whether the individual has executed an advance directive.

Â Â Â Â Â  (c) Ensuring compliance by the health care organization with
Oregon
law relating to advance directives.

Â Â Â Â Â  (d) Educating the staff and the community on issues relating to advance directives.

Â Â Â Â Â  (2) A health care organization need not furnish a copy of an advance directive to an individual if the health care organization has reason to believe that the individual has received a copy of an advance directive in the form set forth in ORS 127.531 within the preceding 12-month period or has previously executed an advance directive. [1991 c.761 Â§2; 1993 c.767 Â§26]

Â Â Â Â Â  127.650 [Formerly 97.090; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.652 Time of providing information. The written information described in ORS 127.649 (1) shall be provided:

Â Â Â Â Â  (1) By hospitals, not later than five days after an individual is admitted as an inpatient, but in any event before discharge;

Â Â Â Â Â  (2) By long term care facilities, not later than five days after an individual is admitted as a resident, but in any event before discharge;

Â Â Â Â Â  (3) By a home health agency or a hospice program, not later than 15 days after the initial provision of care by the agency or program but in any event before ceasing to provide care; and

Â Â Â Â Â  (4) By a health maintenance organization, not later than the time allowed under federal law. [1991 c.761 Â§3]

Â Â Â Â Â  127.654 Scope of requirement; limitation on liability for failure to comply. (1) The requirements of ORS 127.646 to 127.654 are in addition to any requirements that may be imposed under federal law, but ORS 127.646 to 127.654 shall be interpreted in a fashion consistent with the Patient Self-Determination Act, enacted by sections 4206 and 4751 of Public Law 101-508. Nothing in ORS 127.646 to 127.654 requires any health care organization, or any employee or agent of a health care organization, to act in a manner inconsistent with federal law or contrary to individual religious or philosophical beliefs.

Â Â Â Â Â  (2) No health care organization shall be subject to criminal prosecution or civil liability for failure to comply with ORS 127.646 to 127.654. [1991 c.761 Â§4]

(Previously Executed Advance Directives)

Â Â Â Â Â  127.658 Effect of ORS 127.505 to 127.660 on previously executed advance directives. (1) ORS 127.505 to 127.660 and 127.995 do not impair or supersede any power of attorney for health care, directive to physicians or health care instruction in effect before November 4, 1993.

Â Â Â Â Â  (2) Any power of attorney for health care or directive to physicians executed before November 4, 1993, shall be governed by the provisions of ORS 127.505 to 127.660 and 127.995, except that:

Â Â Â Â Â  (a) The directive to physicians or power of attorney for health care shall be valid if it complies with the provisions of either ORS 127.505 to 127.660 and 127.995 or the statutes in effect as of the date of execution;

Â Â Â Â Â  (b) The terms in a directive to physicians in the form prescribed by ORS 127.610 (1991 Edition) or predecessor statute have those meanings given in ORS 127.605 (1991 Edition) or predecessor statute in effect at the time of execution; and

Â Â Â Â Â  (c) The terms in a power of attorney for health care in the form prescribed by ORS 127.530 (1991 Edition) have those meanings given in ORS 127.505 in effect at the time of execution.

Â Â Â Â Â  (3) A health care organization, as defined in ORS 127.646, that on November 4, 1993, has printed materials with the information and forms which were required by ORS 127.649, prior to November 4, 1993, may use such printed materials until December 1, 1993. [1993 c.767 Â§23]

(Short Title)

Â Â Â Â Â  127.660 Short title. ORS 127.505 to 127.660 and 127.995 may be cited as the Oregon Health Care Decisions Act. [1993 c.767 Â§24]

DECLARATIONS FOR MENTAL HEALTH TREATMENT

Â Â Â Â Â  127.700 Definitions for ORS 127.700 to 127.737. As used in ORS 127.700 to 127.737:

Â Â Â Â Â  (1) ÂAttending physicianÂ shall have the same meaning as provided in ORS 127.505.

Â Â Â Â Â  (2) ÂAttorney-in-factÂ means an adult validly appointed under ORS 127.540, 127.700 to 127.737 and 426.385 to make mental health treatment decisions for a principal under a declaration for mental health treatment and also means an alternative attorney-in-fact.

Â Â Â Â Â  (3) ÂDeclarationÂ means a document making a declaration of preferences or instructions regarding mental health treatment.

Â Â Â Â Â  (4) ÂHealth care facilityÂ shall have the same meaning as provided in ORS 127.505.

Â Â Â Â Â  (5) ÂIncapableÂ means that, in the opinion of the court in a protective proceeding under ORS chapter 125, or the opinion of two physicians, a personÂs ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions.

Â Â Â Â Â  (6) ÂMental health treatmentÂ means convulsive treatment, treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period not to exceed 17 days for care or treatment of mental illness, and outpatient services.

Â Â Â Â Â  (7) ÂOutpatient servicesÂ means treatment for a mental or emotional disorder that is obtained by appointment and is provided by an outpatient service as defined in ORS 430.010.

Â Â Â Â Â  (8) ÂProviderÂ means a mental health treatment provider.

Â Â Â Â Â  (9) ÂRepresentativeÂ means Âattorney-in-factÂ as defined in this section. [1993 c.442 Â§1; 1995 c.664 Â§88; 1997 c.563 Â§1; 1999 c.83 Â§1; 2001 c.104 Â§39]

Â Â Â Â Â  127.702 Persons who may make declaration for mental health treatment; period of validity. (1) An adult of sound mind may make a declaration of preferences or instructions regarding mental health treatment. The preferences or instructions may include consent to or refusal of mental health treatment.

Â Â Â Â Â  (2) A declaration for mental health treatment continues in effect for a period of three years or until revoked. The authority of a named attorney-in-fact and any alternative attorney-in-fact named in the declaration continues in effect as long as the declaration appointing the attorney-in-fact is in effect or until the attorney-in-fact has withdrawn. If a declaration for mental health treatment has been invoked and is in effect at the expiration of three years after its execution, the declaration remains effective until the principal is no longer incapable. [1993 c.442 Â§2]

Â Â Â Â Â  127.703 Required policies regarding mental health treatment rights information; declarations for mental health treatment. (1) All health care and mental health care organizations shall maintain written policies and procedures, applicable to all capable adults who are receiving mental health treatment by or through the organization, that provide for:

Â Â Â Â Â  (a) Delivering to those individuals the following information and materials, in written form, without recommendation:

Â Â Â Â Â  (A) Information on the rights of the individual under
Oregon
law to make mental health treatment decisions, including the right to accept or refuse mental health treatment and the right to execute declarations for mental health treatment;

Â Â Â Â Â  (B) Information on the policies of the organization with respect to implementation of the rights of the individual under
Oregon
law to make mental health treatment decisions;

Â Â Â Â Â  (C) A copy of the declaration for mental health treatment set forth in ORS 127.736; and

Â Â Â Â Â  (D) The name of a person who can provide additional information concerning the forms for declarations for mental health treatment.

Â Â Â Â Â  (b) Documenting in a prominent place in the individualÂs medical record whether the individual has executed a declaration for mental health treatment.

Â Â Â Â Â  (c) Ensuring compliance by the organization with
Oregon
law relating to declarations for mental health treatment.

Â Â Â Â Â  (d) Educating the staff and the community on issues relating to declarations for mental health treatment.

Â Â Â Â Â  (2) An organization need not furnish a copy of a declaration for mental health treatment to an individual if the organization has reason to believe that the individual has received a copy of a declaration in the form set forth in ORS 127.736 within the preceding 12-month period or has a validly executed declaration.

Â Â Â Â Â  (3) The requirements of this section are in addition to any requirements that may be imposed under federal law and shall be interpreted in a manner consistent with federal law. Nothing in this section requires any health care or mental health care organization, or any employee or agent of an organization, to act in a manner inconsistent with federal law or contrary to individual religious or philosophical beliefs.

Â Â Â Â Â  (4) No health care or mental health care organization shall be subject to criminal prosecution or civil liability for failure to comply with this section.

Â Â Â Â Â  (5) For purposes of this section, Âhealth care or mental health care organizationÂ means a health care organization as defined in ORS 127.646 or a community mental health program or facility that provides mental health services. [1997 c.563 Â§5]

Â Â Â Â Â  127.705 Designation of attorney-in-fact for decisions about mental health treatment. A declaration may designate a competent adult to act as attorney-in-fact to make decisions about mental health treatment. An alternative attorney-in-fact may also be designated to act as attorney-in-fact if the original designee is unable or unwilling to act at any time. An attorney-in-fact who has accepted the appointment in writing may make decisions about mental health treatment on behalf of the principal only when the principal is incapable. The decisions must be consistent with any desires the principal has expressed in the declaration. [1993 c.442 Â§3]

Â Â Â Â Â  127.707 Execution of declaration; witnesses. A declaration is effective only if it is signed by the principal and two competent adult witnesses. The witnesses must attest that the principal is known to them, signed the declaration in their presence and appears to be of sound mind and not under duress, fraud or undue influence. Persons specified in ORS 127.730 may not act as witnesses. [1993 c.442 Â§4]

Â Â Â Â Â  127.710 Operation of declaration; physician or provider to act in accordance with declaration. A declaration becomes operative when it is delivered to the principalÂs physician or other mental health treatment provider and remains valid until revoked or expired. The physician or provider shall act in accordance with an operative declaration when the principal has been found to be incapable. The physician or provider shall continue to obtain the principalÂs informed consent to all mental health treatment decisions if the principal is capable of providing informed consent or refusal. [1993 c.442 Â§5]

Â Â Â Â Â  127.712 Scope of authority of attorney-in-fact; powers and duties; limitation on liability. (1) The attorney-in-fact does not have authority to make mental health treatment decisions unless the principal is incapable.

Â Â Â Â Â  (2) The attorney-in-fact is not, as a result of acting in that capacity, personally liable for the cost of treatment provided to the principal.

Â Â Â Â Â  (3) Except to the extent the right is limited by the declaration or any federal law, an attorney-in-fact has the same right as the principal to receive information regarding the proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment. This right of access does not waive any evidentiary privilege.

Â Â Â Â Â  (4) In exercising authority under the declaration, the attorney-in-fact has a duty to act consistently with the desires of the principal as expressed in the declaration. If the principalÂs desires are not expressed in the declaration and not otherwise known by the attorney-in-fact, the attorney-in-fact has a duty to act in what the attorney-in-fact in good faith believes to be the best interests of the principal.

Â Â Â Â Â  (5) An attorney-in-fact is not subject to criminal prosecution, civil liability or professional disciplinary action for any action taken in good faith pursuant to a declaration for mental health treatment. [1993 c.442 Â§6]

Â Â Â Â Â  127.715 Prohibitions against requiring person to execute or refrain from executing declaration. A person shall not be required to execute or to refrain from executing a declaration as a criterion for insurance, as a condition for receiving mental or physical health services or as a condition of discharge from a health care facility. [1993 c.442 Â§7]

Â Â Â Â Â  127.717 Declaration to be made part of medical record; physician or provider to comply with declaration; withdrawal of physician or provider. Upon being presented with a declaration, a physician or other provider shall make the declaration a part of the principalÂs medical record. When acting under authority of a declaration, a physician or provider must comply with it to the fullest extent possible, consistent with reasonable medical practice, the availability of treatments requested and applicable law. If the physician or other provider is unable or unwilling at any time to carry out preferences or instructions contained in a declaration or the decisions of the attorney-in-fact, the physician or provider may withdraw from providing treatment if withdrawal is consistent with the exercise of independent medical judgment that is in the best interest of the principal. Upon withdrawing, a physician or provider shall promptly notify the principal and the attorney-in-fact and document the notification in the principalÂs medical record. [1993 c.442 Â§8; 1999 c.83 Â§2]

Â Â Â Â Â  127.720 Circumstances in which physician or provider may disregard declaration. (1) The physician or provider may subject the principal to mental health treatment in a manner contrary to the principalÂs wishes as expressed in a declaration for mental health treatment only:

Â Â Â Â Â  (a) If the principal is committed to the Department of Human Services pursuant to ORS 426.005 to 426.390 and treatment is authorized in compliance with ORS 426.385 (3) and administrative rule; or

Â Â Â Â Â  (b) In cases of emergency endangering life or health.

Â Â Â Â Â  (2) A declaration does not limit any authority provided in ORS 426.005 to 426.390 either to take a person into custody, or to admit, retain or treat a person in a health care facility. [1993 c.442 Â§9; 1995 c.141 Â§2]

Â Â Â Â Â  127.722 Revocation of declaration. A declaration may be revoked in whole or in part at any time by the principal if the principal is not incapable. A revocation is effective when a capable principal communicates the revocation to the attending physician or other provider. The attending physician or other provider shall note the revocation as part of the principalÂs medical record. [1993 c.442 Â§10]

Â Â Â Â Â  127.725 Limitations on liability of physician or provider. A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of a declaration is not subject to criminal prosecution, civil liability or professional disciplinary action resulting from a subsequent finding of a declarationÂs invalidity. [1993 c.442 Â§11]

Â Â Â Â Â  127.727 Persons prohibited from serving as attorney-in-fact. None of the following may serve as attorney-in-fact:

Â Â Â Â Â  (1) The attending physician or mental health service provider or an employee of the physician or provider, if the physician, provider or employee is unrelated to the principal by blood, marriage or adoption.

Â Â Â Â Â  (2) An owner, operator or employee of a health care facility in which the principal is a patient or resident, if the owner, operator or employee is unrelated to the principal by blood, marriage or adoption. [1993 c.442 Â§12]

Â Â Â Â Â  127.730 Persons prohibited from serving as witnesses to declaration. None of the following may serve as a witness to the signing of a declaration:

Â Â Â Â Â  (1) The attending physician or mental health service provider or a relative of the physician or provider;

Â Â Â Â Â  (2) An owner, operator or relative of an owner or operator of a health care facility in which the principal is a patient or resident; or

Â Â Â Â Â  (3) A person related to the principal by blood, marriage or adoption. [1993 c.442 Â§13]

Â Â Â Â Â  127.732 Withdrawal of attorney-in-fact; rescission of withdrawal. (1) An attorney-in-fact may withdraw by giving notice to the principal. If a principal is incapable, the attorney-in-fact may withdraw by giving notice to the attending physician or provider. The attending physician or provider shall note the withdrawal as part of the principalÂs medical record.

Â Â Â Â Â  (2) A person who has withdrawn under the provisions of subsection (1) of this section may rescind the withdrawal by executing an acceptance after the date of the withdrawal. The acceptance must be in the same form as provided by ORS 127.736 for accepting an appointment. A person who rescinds a withdrawal must give notice to the principal if the principal is capable or to the principalÂs health care provider if the principal is incapable. [1993 c.442 Â§14]

Â Â Â Â Â  127.735 [1993 c.442 Â§15; repealed by 1997 c.563 Â§2 (127.736 enacted in lieu of 127.735)]

Â Â Â Â Â  127.736 Form of declaration. A declaration for mental health treatment shall be in substantially the following form:

______________________________________________________________________________

DECLARATION FOR MENTAL HEALTH TREATMENT

Â Â Â Â Â  I, ___________________, being an adult of sound mind, willfully and voluntarily make this declaration for mental health treatment. I want this declaration to be followed if a court or two physicians determine that I am unable to make decisions for myself because my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment. ÂMental health treatmentÂ means treatment of mental illness with psychoactive medication, admission to and retention in a health care facility for a period up to 17 days, convulsive treatment and outpatient services that are specified in this declaration.

______________________________________________________________________________

CHOICE OF DECISION MAKER

Â Â Â Â Â  If I become incapable of giving or withholding informed consent for mental health treatment, I want these decisions to be made by: (INITIAL ONLY ONE)

Â Â Â Â Â  __Â  My appointed representative consistent with my desires, or, if my desires are unknown by my representative, in what my representative believes to be my best interests.

Â Â Â Â Â  __Â  By the mental health treatment provider who requires my consent in order to treat me, but only as specifically authorized in this declaration.

APPOINTED REPRESENTATIVE

Â Â Â Â Â  If I have chosen to appoint a representative to make mental health treatment decisions for me when I am incapable, I am naming that person here. I may also name an alternate representative to serve. Each person I appoint must accept my appointment in order to serve. I understand that I am not required to appoint a representative in order to complete this declaration.

Â Â Â Â Â  I hereby appoint:

Â Â Â Â Â  NAME _________

Â Â Â Â Â  ADDRESS _________

Â Â Â Â Â  TELEPHONE # _________ to act as my representative to make decisions regarding my mental health treatment if I become incapable of giving or withholding informed consent for that treatment.

(OPTIONAL)

Â Â Â Â Â  If the person named above refuses or is unable to act on my behalf, or if I revoke that personÂs authority to act as my representative, I authorize the following person to act as my representative:

Â Â Â Â Â  NAME _________

Â Â Â Â Â  ADDRESS _________

Â Â Â Â Â  TELEPHONE # _________

Â Â Â Â Â  My representative is authorized to make decisions that are consistent with the wishes I have expressed in this declaration or, if not expressed, as are otherwise known to my representative. If my desires are not expressed and are not otherwise known by my representative, my representative is to act in what he or she believes to be my best interests. My representative is also authorized to receive information regarding proposed mental health treatment and to receive, review and consent to disclosure of medical records relating to that treatment.

______________________________________________________________________________

DIRECTIONS FOR

MENTAL HEALTH TREATMENT

Â Â Â Â Â  This declaration permits me to state my wishes regarding mental health treatments including psychoactive medications, admission to and retention in a health care facility for mental health treatment for a period not to exceed 17 days, convulsive treatment and outpatient services.

Â Â Â Â Â  If I become incapable of giving or withholding informed consent for mental health treatment, my wishes are: I CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENTS: (May include types and dosage of medications, short-term inpatient treatment, a preferred provider or facility, transport to a provider or facility, convulsive treatment or alternative outpatient treatments.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

I DO NOT CONSENT TO THE FOLLOWING MENTAL HEALTH TREATMENT: (Consider including your reasons, such as past adverse reaction, allergies or misdiagnosis. Be aware that a person may be treated without consent if the person is held pursuant to civil commitment law.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

ADDITIONAL INFORMATION ABOUT MY MENTAL HEALTH TREATMENT NEEDS: (Consider including mental or physical health history, dietary requirements, religious concerns, people to notify and other matters of importance.)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

YOU MUST SIGN HERE FOR THIS DECLARATION TO BE EFFECTIVE:

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature/Date)

AFFIRMATION OF WITNESSES

Â Â Â Â Â  I affirm that the person signing this declaration:

Â Â Â Â Â  (a) Is personally known to me;

Â Â Â Â Â  (b) Signed or acknowledged his or her signature on this declaration in my presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Is not related to me by blood, marriage or adoption;

Â Â Â Â Â  (e) Is not a patient or resident in a facility that I or my relative owns or operates;

Â Â Â Â Â  (f) Is not my patient and does not receive mental health services from me or my relative; and

Â Â Â Â Â  (g) Has not appointed me as a representative in this document.

Witnessed by:

______________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

(Signature of Witness/Â Â Â Â Â Â Â Â Â Â Â  (Printed Name of Witness)

Date)

______________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

(Signature of Witness/Â Â Â Â Â Â Â Â Â Â Â  (Printed Name of Witness)

Date)

ACCEPTANCE OF APPOINTMENT

AS REPRESENTATIVE

Â Â Â Â Â  I accept this appointment and agree to serve as representative to make mental health treatment decisions. I understand that I must act consistently with the desires of the person I represent, as expressed in this declaration or, if not expressed, as otherwise known by me. If I do not know the desires of the person I represent, I have a duty to act in what I believe in good faith to be that personÂs best interest. I understand that this document gives me authority to make decisions about mental health treatment only while that person has been determined to be incapable of making those decisions by a court or two physicians. I understand that the person who appointed me may revoke this declaration in whole or in part by communicating the revocation to the attending physician or other provider when the person is not incapable.

______________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

(Signature ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (Printed name)

Representative/Date)

______________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

(Signature of AlternateÂ Â Â Â Â Â Â Â Â Â  (Printed name)

Representative/Date)

NOTICE TO PERSON

MAKING A DECLARATION FOR

MENTAL HEALTH TREATMENT

Â Â Â Â Â  This is an important legal document. It creates a declaration for mental health treatment. Before signing this document, you should know these important facts:

Â Â Â Â Â  This document allows you to make decisions in advance about certain types of mental health treatment: psychoactive medication, short-term (not to exceed 17 days) admission to a treatment facility, convulsive treatment and outpatient services. Outpatient services are mental health services provided by appointment by licensed professionals and programs. The instructions that you include in this declaration will be followed only if a court or two physicians believe that you are incapable of making treatment decisions. Otherwise, you will be considered capable to give or withhold consent for the treatments. Your instructions may be overridden if you are being held pursuant to civil commitment law.

Â Â Â Â Â  You may also appoint a person as your representative to make treatment decisions for you if you become incapable. The person you appoint has a duty to act consistently with your desires as stated in this document or, if not stated, as otherwise known by the representative. If your representative does not know your desires, he or she must make decisions in your best interests. For the appointment to be effective, the person you appoint must accept the appointment in writing. The person also has the right to withdraw from acting as your representative at any time. A ÂrepresentativeÂ is also referred to as an Âattorney-in-factÂ in state law but this person does not need to be an attorney at law.

Â Â Â Â Â  This document will continue in effect for a period of three years unless you become incapable of participating in mental health treatment decisions. If this occurs, the directive will continue in effect until you are no longer incapable.

Â Â Â Â Â  You have the right to revoke this document in whole or in part at any time you have not been determined to be incapable. YOU MAY NOT REVOKE THIS DECLARATION WHEN YOU ARE CONSIDERED INCAPABLE BY
A COURT OR
TWO PHYSICIANS. A revocation is effective when it is communicated to your attending physician or other provider.

Â Â Â Â Â  If there is anything in this document that you do not understand, you should ask a lawyer to explain it to you. This declaration will not be valid unless it is signed by two qualified witnesses who are personally known to you and who are present when you sign or acknowledge your signature.

NOTICE TO PHYSICIAN OR PROVIDER

Â Â Â Â Â  Under
Oregon
law, a person may use this declaration to provide consent for mental health treatment or to appoint a representative to make mental health treatment decisions when the person is incapable of making those decisions. A person is ÂincapableÂ when, in the opinion of a court or two physicians, the personÂs ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that the person currently lacks the capacity to make mental health treatment decisions. This document becomes operative when it is delivered to the personÂs physician or other provider and remains valid until revoked or expired. Upon being presented with this declaration, a physician or provider must make it a part of the personÂs medical record. When acting under authority of the declaration, a physician or provider must comply with it to the fullest extent possible. If the physician or provider is unwilling to comply with the declaration, the physician or provider may withdraw from providing treatment consistent with professional judgment and must promptly notify the person and the personÂs representative and document the notification in the personÂs medical record. A physician or provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of this declaration is not subject to criminal prosecution, civil liability or professional disciplinary action resulting from a subsequent finding of the declarationÂs invalidity.

______________________________________________________________________________

[1997 c.563 Â§3 (enacted in lieu of 127.735)]

Â Â Â Â Â  127.737 Certain other laws applicable to declaration. (1) ORS 127.525, 127.550, 127.565, 127.570, 127.575 and 127.995 apply to a declaration for mental health treatment.

Â Â Â Â Â  (2) For purposes of this section only, a declaration shall be considered a power of attorney for health care, without regard to whether the declaration appoints an attorney-in-fact. [1993 c.442 Â§17]

THE
OREGON
DEATH WITH DIGNITY ACT

(General Provisions)

(Section 1)

Â Â Â Â Â  Note: The division headings, subdivision headings and leadlines for 127.800 to 127.890, 127.895 and 127.897 were enacted as part of Ballot Measure 16 (1994) and were not provided by Legislative Counsel.

Â Â Â Â Â  127.800 Â§1.01. Definitions. The following words and phrases, whenever used in ORS 127.800 to 127.897, have the following meanings:

Â Â Â Â Â  (1) ÂAdultÂ means an individual who is 18 years of age or older.

Â Â Â Â Â  (2) ÂAttending physicianÂ means the physician who has primary responsibility for the care of the patient and treatment of the patientÂs terminal disease.

Â Â Â Â Â  (3) ÂCapableÂ means that in the opinion of a court or in the opinion of the patientÂs attending physician or consulting physician, psychiatrist or psychologist, a patient has the ability to make and communicate health care decisions to health care providers, including communication through persons familiar with the patientÂs manner of communicating if those persons are available.

Â Â Â Â Â  (4) ÂConsulting physicianÂ means a physician who is qualified by specialty or experience to make a professional diagnosis and prognosis regarding the patientÂs disease.

Â Â Â Â Â  (5) ÂCounselingÂ means one or more consultations as necessary between a state licensed psychiatrist or psychologist and a patient for the purpose of determining that the patient is capable and not suffering from a psychiatric or psychological disorder or depression causing impaired judgment.

Â Â Â Â Â  (6) ÂHealth care providerÂ means a person licensed, certified or otherwise authorized or permitted by the law of this state to administer health care or dispense medication in the ordinary course of business or practice of a profession, and includes a health care facility.

Â Â Â Â Â  (7) ÂInformed decisionÂ means a decision by a qualified patient, to request and obtain a prescription to end his or her life in a humane and dignified manner, that is based on an appreciation of the relevant facts and after being fully informed by the attending physician of:

Â Â Â Â Â  (a) His or her medical diagnosis;

Â Â Â Â Â  (b) His or her prognosis;

Â Â Â Â Â  (c) The potential risks associated with taking the medication to be prescribed;

Â Â Â Â Â  (d) The probable result of taking the medication to be prescribed; and

Â Â Â Â Â  (e) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control.

Â Â Â Â Â  (8) ÂMedically confirmedÂ means the medical opinion of the attending physician has been confirmed by a consulting physician who has examined the patient and the patientÂs relevant medical records.

Â Â Â Â Â  (9) ÂPatientÂ means a person who is under the care of a physician.

Â Â Â Â Â  (10) ÂPhysicianÂ means a doctor of medicine or osteopathy licensed to practice medicine by the Oregon Medical Board.

Â Â Â Â Â  (11) ÂQualified patientÂ means a capable adult who is a resident of
Oregon
and has satisfied the requirements of ORS 127.800 to 127.897 in order to obtain a prescription for medication to end his or her life in a humane and dignified manner.

Â Â Â Â Â  (12) ÂTerminal diseaseÂ means an incurable and irreversible disease that has been medically confirmed and will, within reasonable medical judgment, produce death within six months. [1995 c.3 Â§1.01; 1999 c.423 Â§1]

(Written Request for Medication to End OneÂs Life in a Humane and Dignified Manner)

(Section 2)

Â Â Â Â Â  127.805 Â§2.01. Who may initiate a written request for medication. (1) An adult who is capable, is a resident of Oregon, and has been determined by the attending physician and consulting physician to be suffering from a terminal disease, and who has voluntarily expressed his or her wish to die, may make a written request for medication for the purpose of ending his or her life in a humane and dignified manner in accordance with ORS 127.800 to 127.897.

Â Â Â Â Â  (2) No person shall qualify under the provisions of ORS 127.800 to 127.897 solely because of age or disability. [1995 c.3 Â§2.01; 1999 c.423 Â§2]

Â Â Â Â Â  127.810 Â§2.02. Form of the written request. (1) A valid request for medication under ORS 127.800 to 127.897 shall be in substantially the form described in ORS 127.897, signed and dated by the patient and witnessed by at least two individuals who, in the presence of the patient, attest that to the best of their knowledge and belief the patient is capable, acting voluntarily, and is not being coerced to sign the request.

Â Â Â Â Â  (2) One of the witnesses shall be a person who is not:

Â Â Â Â Â  (a) A relative of the patient by blood, marriage or adoption;

Â Â Â Â Â  (b) A person who at the time the request is signed would be entitled to any portion of the estate of the qualified patient upon death under any will or by operation of law; or

Â Â Â Â Â  (c) An owner, operator or employee of a health care facility where the qualified patient is receiving medical treatment or is a resident.

Â Â Â Â Â  (3) The patientÂs attending physician at the time the request is signed shall not be a witness.

Â Â Â Â Â  (4) If the patient is a patient in a long term care facility at the time the written request is made, one of the witnesses shall be an individual designated by the facility and having the qualifications specified by the Department of Human Services by rule. [1995 c.3 Â§2.02]

(Safeguards)

(Section 3)

Â Â Â Â Â  127.815 Â§3.01. Attending physician responsibilities. (1) The attending physician shall:

Â Â Â Â Â  (a) Make the initial determination of whether a patient has a terminal disease, is capable, and has made the request voluntarily;

Â Â Â Â Â  (b) Request that the patient demonstrate
Oregon
residency pursuant to ORS 127.860;

Â Â Â Â Â  (c) To ensure that the patient is making an informed decision, inform the patient of:

Â Â Â Â Â  (A) His or her medical diagnosis;

Â Â Â Â Â  (B) His or her prognosis;

Â Â Â Â Â  (C) The potential risks associated with taking the medication to be prescribed;

Â Â Â Â Â  (D) The probable result of taking the medication to be prescribed; and

Â Â Â Â Â  (E) The feasible alternatives, including, but not limited to, comfort care, hospice care and pain control;

Â Â Â Â Â  (d) Refer the patient to a consulting physician for medical confirmation of the diagnosis, and for a determination that the patient is capable and acting voluntarily;

Â Â Â Â Â  (e) Refer the patient for counseling if appropriate pursuant to ORS 127.825;

Â Â Â Â Â  (f) Recommend that the patient notify next of kin;

Â Â Â Â Â  (g) Counsel the patient about the importance of having another person present when the patient takes the medication prescribed pursuant to ORS 127.800 to 127.897 and of not taking the medication in a public place;

Â Â Â Â Â  (h) Inform the patient that he or she has an opportunity to rescind the request at any time and in any manner, and offer the patient an opportunity to rescind at the end of the 15 day waiting period pursuant to ORS 127.840;

Â Â Â Â Â  (i) Verify, immediately prior to writing the prescription for medication under ORS 127.800 to 127.897, that the patient is making an informed decision;

Â Â Â Â Â  (j) Fulfill the medical record documentation requirements of ORS 127.855;

Â Â Â Â Â  (k) Ensure that all appropriate steps are carried out in accordance with ORS 127.800 to 127.897 prior to writing a prescription for medication to enable a qualified patient to end his or her life in a humane and dignified manner; and

Â Â Â Â Â  (L)(A) Dispense medications directly, including ancillary medications intended to facilitate the desired effect to minimize the patientÂs discomfort, provided the attending physician is registered as a dispensing physician with the Oregon Medical Board, has a current Drug Enforcement Administration certificate and complies with any applicable administrative rule; or

Â Â Â Â Â  (B) With the patientÂs written consent:

Â Â Â Â Â  (i) Contact a pharmacist and inform the pharmacist of the prescription; and

Â Â Â Â Â  (ii) Deliver the written prescription personally or by mail to the pharmacist, who will dispense the medications to either the patient, the attending physician or an expressly identified agent of the patient.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the attending physician may sign the patientÂs death certificate. [1995 c.3 Â§3.01; 1999 c.423 Â§3]

Â Â Â Â Â  127.820 Â§3.02. Consulting physician confirmation. Before a patient is qualified under ORS 127.800 to 127.897, a consulting physician shall examine the patient and his or her relevant medical records and confirm, in writing, the attending physicianÂs diagnosis that the patient is suffering from a terminal disease, and verify that the patient is capable, is acting voluntarily and has made an informed decision. [1995 c.3 Â§3.02]

Â Â Â Â Â  127.825 Â§3.03. Counseling referral. If in the opinion of the attending physician or the consulting physician a patient may be suffering from a psychiatric or psychological disorder or depression causing impaired judgment, either physician shall refer the patient for counseling. No medication to end a patientÂs life in a humane and dignified manner shall be prescribed until the person performing the counseling determines that the patient is not suffering from a psychiatric or psychological disorder or depression causing impaired judgment. [1995 c.3 Â§3.03; 1999 c.423 Â§4]

Â Â Â Â Â  127.830 Â§3.04. Informed decision. No person shall receive a prescription for medication to end his or her life in a humane and dignified manner unless he or she has made an informed decision as defined in ORS 127.800 (7). Immediately prior to writing a prescription for medication under ORS 127.800 to 127.897, the attending physician shall verify that the patient is making an informed decision. [1995 c.3 Â§3.04]

Â Â Â Â Â  127.835 Â§3.05. Family notification. The attending physician shall recommend that the patient notify the next of kin of his or her request for medication pursuant to ORS 127.800 to 127.897. A patient who declines or is unable to notify next of kin shall not have his or her request denied for that reason. [1995 c.3 Â§3.05; 1999 c.423 Â§6]

Â Â Â Â Â  127.840 Â§3.06. Written and oral requests. In order to receive a prescription for medication to end his or her life in a humane and dignified manner, a qualified patient shall have made an oral request and a written request, and reiterate the oral request to his or her attending physician no less than fifteen (15) days after making the initial oral request. At the time the qualified patient makes his or her second oral request, the attending physician shall offer the patient an opportunity to rescind the request. [1995 c.3 Â§3.06]

Â Â Â Â Â  127.845 Â§3.07. Right to rescind request. A patient may rescind his or her request at any time and in any manner without regard to his or her mental state. No prescription for medication under ORS 127.800 to 127.897 may be written without the attending physician offering the qualified patient an opportunity to rescind the request. [1995 c.3 Â§3.07]

Â Â Â Â Â  127.850 Â§3.08. Waiting periods. No less than fifteen (15) days shall elapse between the patientÂs initial oral request and the writing of a prescription under ORS 127.800 to 127.897. No less than 48 hours shall elapse between the patientÂs written request and the writing of a prescription under ORS 127.800 to 127.897. [1995 c.3 Â§3.08]

Â Â Â Â Â  127.855 Â§3.09. Medical record documentation requirements. The following shall be documented or filed in the patientÂs medical record:

Â Â Â Â Â  (1) All oral requests by a patient for medication to end his or her life in a humane and dignified manner;

Â Â Â Â Â  (2) All written requests by a patient for medication to end his or her life in a humane and dignified manner;

Â Â Â Â Â  (3) The attending physicianÂs diagnosis and prognosis, determination that the patient is capable, acting voluntarily and has made an informed decision;

Â Â Â Â Â  (4) The consulting physicianÂs diagnosis and prognosis, and verification that the patient is capable, acting voluntarily and has made an informed decision;

Â Â Â Â Â  (5) A report of the outcome and determinations made during counseling, if performed;

Â Â Â Â Â  (6) The attending physicianÂs offer to the patient to rescind his or her request at the time of the patientÂs second oral request pursuant to ORS 127.840; and

Â Â Â Â Â  (7) A note by the attending physician indicating that all requirements under ORS 127.800 to 127.897 have been met and indicating the steps taken to carry out the request, including a notation of the medication prescribed. [1995 c.3 Â§3.09]

Â Â Â Â Â  127.860 Â§3.10. Residency requirement. Only requests made by
Oregon
residents under ORS 127.800 to 127.897 shall be granted. Factors demonstrating
Oregon
residency include but are not limited to:

Â Â Â Â Â  (1) Possession of an
Oregon
driver license;

Â Â Â Â Â  (2) Registration to vote in
Oregon
;

Â Â Â Â Â  (3) Evidence that the person owns or leases property in
Oregon
; or

Â Â Â Â Â  (4) Filing of an
Oregon
tax return for the most recent tax year. [1995 c.3 Â§3.10; 1999 c.423 Â§8]

Â Â Â Â Â  127.865 Â§3.11. Reporting requirements. (1)(a) The Department of Human Services shall annually review a sample of records maintained pursuant to ORS 127.800 to 127.897.

Â Â Â Â Â  (b) The department shall require any health care provider upon dispensing medication pursuant to ORS 127.800 to 127.897 to file a copy of the dispensing record with the department.

Â Â Â Â Â  (2) The department shall make rules to facilitate the collection of information regarding compliance with ORS 127.800 to 127.897. Except as otherwise required by law, the information collected shall not be a public record and may not be made available for inspection by the public.

Â Â Â Â Â  (3) The department shall generate and make available to the public an annual statistical report of information collected under subsection (2) of this section. [1995 c.3 Â§3.11; 1999 c.423 Â§9; 2001 c.104 Â§40]

Â Â Â Â Â  127.870 Â§3.12. Effect on construction of wills, contracts and statutes. (1) No provision in a contract, will or other agreement, whether written or oral, to the extent the provision would affect whether a person may make or rescind a request for medication to end his or her life in a humane and dignified manner, shall be valid.

Â Â Â Â Â  (2) No obligation owing under any currently existing contract shall be conditioned or affected by the making or rescinding of a request, by a person, for medication to end his or her life in a humane and dignified manner. [1995 c.3 Â§3.12]

Â Â Â Â Â  127.875 Â§3.13. Insurance or annuity policies. The sale, procurement, or issuance of any life, health, or accident insurance or annuity policy or the rate charged for any policy shall not be conditioned upon or affected by the making or rescinding of a request, by a person, for medication to end his or her life in a humane and dignified manner. Neither shall a qualified patientÂs act of ingesting medication to end his or her life in a humane and dignified manner have an effect upon a life, health, or accident insurance or annuity policy. [1995 c.3 Â§3.13]

Â Â Â Â Â  127.880 Â§3.14. Construction of Act. Nothing in ORS 127.800 to 127.897 shall be construed to authorize a physician or any other person to end a patientÂs life by lethal injection, mercy killing or active euthanasia. Actions taken in accordance with ORS 127.800 to 127.897 shall not, for any purpose, constitute suicide, assisted suicide, mercy killing or homicide, under the law. [1995 c.3 Â§3.14]

(Immunities and Liabilities)

(Section 4)

Â Â Â Â Â  127.885 Â§4.01. Immunities; basis for prohibiting health care provider from participation; notification; permissible sanctions. Except as provided in ORS 127.890:

Â Â Â Â Â  (1) No person shall be subject to civil or criminal liability or professional disciplinary action for participating in good faith compliance with ORS 127.800 to 127.897. This includes being present when a qualified patient takes the prescribed medication to end his or her life in a humane and dignified manner.

Â Â Â Â Â  (2) No professional organization or association, or health care provider, may subject a person to censure, discipline, suspension, loss of license, loss of privileges, loss of membership or other penalty for participating or refusing to participate in good faith compliance with ORS 127.800 to 127.897.

Â Â Â Â Â  (3) No request by a patient for or provision by an attending physician of medication in good faith compliance with the provisions of ORS 127.800 to 127.897 shall constitute neglect for any purpose of law or provide the sole basis for the appointment of a guardian or conservator.

Â Â Â Â Â  (4) No health care provider shall be under any duty, whether by contract, by statute or by any other legal requirement to participate in the provision to a qualified patient of medication to end his or her life in a humane and dignified manner. If a health care provider is unable or unwilling to carry out a patientÂs request under ORS 127.800 to 127.897, and the patient transfers his or her care to a new health care provider, the prior health care provider shall transfer, upon request, a copy of the patientÂs relevant medical records to the new health care provider.

Â Â Â Â Â  (5)(a) Notwithstanding any other provision of law, a health care provider may prohibit another health care provider from participating in ORS 127.800 to 127.897 on the premises of the prohibiting provider if the prohibiting provider has notified the health care provider of the prohibiting providerÂs policy regarding participating in ORS 127.800 to 127.897. Nothing in this paragraph prevents a health care provider from providing health care services to a patient that do not constitute participation in ORS 127.800 to 127.897.

Â Â Â Â Â  (b) Notwithstanding the provisions of subsections (1) to (4) of this section, a health care provider may subject another health care provider to the sanctions stated in this paragraph if the sanctioning health care provider has notified the sanctioned provider prior to participation in ORS 127.800 to 127.897 that it prohibits participation in ORS 127.800 to 127.897:

Â Â Â Â Â  (A) Loss of privileges, loss of membership or other sanction provided pursuant to the medical staff bylaws, policies and procedures of the sanctioning health care provider if the sanctioned provider is a member of the sanctioning providerÂs medical staff and participates in ORS 127.800 to 127.897 while on the health care facility premises, as defined in ORS 442.015, of the sanctioning health care provider, but not including the private medical office of a physician or other provider;

Â Â Â Â Â  (B) Termination of lease or other property contract or other nonmonetary remedies provided by lease contract, not including loss or restriction of medical staff privileges or exclusion from a provider panel, if the sanctioned provider participates in ORS 127.800 to 127.897 while on the premises of the sanctioning health care provider or on property that is owned by or under the direct control of the sanctioning health care provider; or

Â Â Â Â Â  (C) Termination of contract or other nonmonetary remedies provided by contract if the sanctioned provider participates in ORS 127.800 to 127.897 while acting in the course and scope of the sanctioned providerÂs capacity as an employee or independent contractor of the sanctioning health care provider. Nothing in this subparagraph shall be construed to prevent:

Â Â Â Â Â  (i) A health care provider from participating in ORS 127.800 to 127.897 while acting outside the course and scope of the providerÂs capacity as an employee or independent contractor; or

Â Â Â Â Â  (ii) A patient from contracting with his or her attending physician and consulting physician to act outside the course and scope of the providerÂs capacity as an employee or independent contractor of the sanctioning health care provider.

Â Â Â Â Â  (c) A health care provider that imposes sanctions pursuant to paragraph (b) of this subsection must follow all due process and other procedures the sanctioning health care provider may have that are related to the imposition of sanctions on another health care provider.

Â Â Â Â Â  (d) For purposes of this subsection:

Â Â Â Â Â  (A) ÂNotifyÂ means a separate statement in writing to the health care provider specifically informing the health care provider prior to the providerÂs participation in ORS 127.800 to 127.897 of the sanctioning health care providerÂs policy about participation in activities covered by ORS 127.800 to 127.897.

Â Â Â Â Â  (B) ÂParticipate in ORS 127.800 to 127.897Â means to perform the duties of an attending physician pursuant to ORS 127.815, the consulting physician function pursuant to ORS 127.820 or the counseling function pursuant to ORS 127.825. ÂParticipate in ORS 127.800 to 127.897Â does not include:

Â Â Â Â Â  (i) Making an initial determination that a patient has a terminal disease and informing the patient of the medical prognosis;

Â Â Â Â Â  (ii) Providing information about the Oregon Death with Dignity Act to a patient upon the request of the patient;

Â Â Â Â Â  (iii) Providing a patient, upon the request of the patient, with a referral to another physician; or

Â Â Â Â Â  (iv) A patient contracting with his or her attending physician and consulting physician to act outside of the course and scope of the providerÂs capacity as an employee or independent contractor of the sanctioning health care provider.

Â Â Â Â Â  (6) Suspension or termination of staff membership or privileges under subsection (5) of this section is not reportable under ORS 441.820. Action taken pursuant to ORS 127.810, 127.815, 127.820 or 127.825 shall not be the sole basis for a report of unprofessional or dishonorable conduct under ORS 677.415 (3), (4), (5) or (6).

Â Â Â Â Â  (7) No provision of ORS 127.800 to 127.897 shall be construed to allow a lower standard of care for patients in the community where the patient is treated or a similar community. [1995 c.3 Â§4.01; 1999 c.423 Â§10; 2003 c.554 Â§3]

Â Â Â Â Â  Note: As originally enacted by the people, the leadline to section 4.01 read ÂImmunities.Â The remainder of the leadline was added by editorial action.

Â Â Â Â Â  127.890 Â§4.02. Liabilities. (1) A person who without authorization of the patient willfully alters or forges a request for medication or conceals or destroys a rescission of that request with the intent or effect of causing the patientÂs death shall be guilty of a Class A felony.

Â Â Â Â Â  (2) A person who coerces or exerts undue influence on a patient to request medication for the purpose of ending the patientÂs life, or to destroy a rescission of such a request, shall be guilty of a Class A felony.

Â Â Â Â Â  (3) Nothing in ORS 127.800 to 127.897 limits further liability for civil damages resulting from other negligent conduct or intentional misconduct by any person.

Â Â Â Â Â  (4) The penalties in ORS 127.800 to 127.897 do not preclude criminal penalties applicable under other law for conduct which is inconsistent with the provisions of ORS 127.800 to 127.897. [1995 c.3 Â§4.02]

Â Â Â Â Â  127.892 Claims by governmental entity for costs incurred. Any governmental entity that incurs costs resulting from a person terminating his or her life pursuant to the provisions of ORS 127.800 to 127.897 in a public place shall have a claim against the estate of the person to recover such costs and reasonable attorney fees related to enforcing the claim. [1999 c.423 Â§5a]

(Severability)

(Section 5)

Â Â Â Â Â  127.895 Â§5.01. Severability. Any section of ORS 127.800 to 127.897 being held invalid as to any person or circumstance shall not affect the application of any other section of ORS 127.800 to 127.897 which can be given full effect without the invalid section or application. [1995 c.3 Â§5.01]

(Form of the Request)

(Section 6)

Â Â Â Â Â  127.897 Â§6.01. Form of the request. A request for a medication as authorized by ORS 127.800 to 127.897 shall be in substantially the following form:

______________________________________________________________________________

REQUEST FOR MEDICATION

TO END MY LIFE IN A HUMANE

AND DIGNIFIED MANNER

Â Â Â Â Â  I, ______________________, am an adult of sound mind.

Â Â Â Â Â  I am suffering from_________, which my attending physician has determined is a terminal disease and which has been medically confirmed by a consulting physician.

Â Â Â Â Â  I have been fully informed of my diagnosis, prognosis, the nature of medication to be prescribed and potential associated risks, the expected result, and the feasible alternatives, including comfort care, hospice care and pain control.

Â Â Â Â Â  I request that my attending physician prescribe medication that will end my life in a humane and dignified manner.

Â Â Â Â Â  INITIAL ONE:

Â Â Â Â Â  ______I have informed my family of my decision and taken their opinions into consideration.

Â Â Â Â Â  ______I have decided not to inform my family of my decision.

Â Â Â Â Â  ______I have no family to inform of my decision.

Â Â Â Â Â  I understand that I have the right to rescind this request at any time.

Â Â Â Â Â  I understand the full import of this request and I expect to die when I take the medication to be prescribed. I further understand that although most deaths occur within three hours, my death may take longer and my physician has counseled me about this possibility.

Â Â Â Â Â  I make this request voluntarily and without reservation, and I accept full moral responsibility for my actions.

Â Â Â Â Â  Signed: _______________

Â Â Â Â Â  Dated: _______________

DECLARATION OF WITNESSES

Â Â Â Â Â  We declare that the person signing this request:

Â Â Â Â Â  (a) Is personally known to us or has provided proof of identity;

Â Â Â Â Â  (b) Signed this request in our presence;

Â Â Â Â Â  (c) Appears to be of sound mind and not under duress, fraud or undue influence;

Â Â Â Â Â  (d) Is not a patient for whom either of us is attending physician.

Â Â Â Â Â  ______________Witness 1/Date

Â Â Â Â Â  ______________Witness 2/Date

Â Â Â Â Â  NOTE: One witness shall not be a relative (by blood, marriage or adoption) of the person signing this request, shall not be entitled to any portion of the personÂs estate upon death and shall not own, operate or be employed at a health care facility where the person is a patient or resident. If the patient is an inpatient at a health care facility, one of the witnesses shall be an individual designated by the facility.

______________________________________________________________________________

[1995 c.3 Â§6.01; 1999 c.423 Â§11]

PENALTIES

Â Â Â Â Â  127.990 [Formerly part of 97.990; repealed by 1993 c.767 Â§29]

Â Â Â Â Â  127.995 Penalties. (1) It shall be a Class A felony for a person without authorization of the principal to willfully alter, forge, conceal or destroy an instrument, the reinstatement or revocation of an instrument or any other evidence or document reflecting the principalÂs desires and interests, with the intent and effect of causing a withholding or withdrawal of life-sustaining procedures or of artificially administered nutrition and hydration which hastens the death of the principal.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, it shall be a Class A misdemeanor for a person without authorization of the principal to willfully alter, forge, conceal or destroy an instrument, the reinstatement or revocation of an instrument, or any other evidence or document reflecting the principalÂs desires and interests with the intent or effect of affecting a health care decision. [Formerly 127.585]

_______________



Chapter 128

Chapter 128 Â Trusts; Charitable Activities

2007 EDITION

TRUSTS; CHARITABLE ACTIVITIES

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

(Temporary provisions relating to court-appointed trustees are compiled as notes preceding ORS 128.001)

PREPARATION OF TRUSTS

128.001Â Â Â Â  Limitations on accepting payment for preparation of trust

PRIVATE FOUNDATION AND
SPLIT
INTEREST TRUSTS

128.085Â Â Â Â  Limitations on trusteeÂs administration of Âprivate foundationÂ trust

128.090Â Â Â Â  Limitations on trusteeÂs administration of Âsplit-interestÂ trust

128.095Â Â Â Â  Trustee may amend governing instrument of Âprivate foundationÂ or Âsplit-interestÂ trust with prior consent of Attorney General and benefited organizations

DEPOSIT OF SECURITIES IN CLEARING CORPORATIONS

128.100Â Â Â Â  Authority of fiduciary to deposit securities in clearing corporation

UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

128.305Â Â Â Â  Short title

128.316Â Â Â Â  Definitions for ORS 128.305 to 128.336

128.318Â Â Â Â  Standard of conduct in managing and investing institutional fund

128.322Â Â Â Â  Appropriation for expenditure or accumulation of endowment fund; rules of construction

128.326Â Â Â Â  Delegation of management and investment functions

128.328Â Â Â Â  Release or modification of restrictions on management, investment or purpose

128.332Â Â Â Â  Reviewing compliance

128.334Â Â Â Â  Relation to Electronic Signatures in Global and National Commerce Act

128.336Â Â Â Â  Uniformity of application and construction

EMPLOYEESÂ TRUSTS

128.510Â Â Â Â  Definitions for ORS 128.520

128.520Â Â Â Â  EmployeesÂ trust may be in perpetuity; accumulation of income

BUSINESS TRUSTS

128.560Â Â Â Â  ÂBusiness trustÂ described

128.565Â Â Â Â  Business trust permitted

128.570Â Â Â Â  Business trusts and trustees not subject to bank and trust company regulations

128.573Â Â Â Â  Forms; rules

128.575Â Â Â Â  Filing with Office of Secretary of State required; fees; amendments

128.580Â Â Â Â  Business trusts subject to certain corporate laws

128.585Â Â Â Â  Personal liability of trustees, shareholders or beneficiaries of business trust

128.590Â Â Â Â  Filing of trust instrument as conclusive evidence of compliance with laws; exception

128.595Â Â Â Â  Annual report; due date; content; notice of requirement; effect of failure to file

128.597Â Â Â Â  Inactivation of business trust

128.599Â Â Â Â  Reinstatement of business trust following inactivation

128.600Â Â Â Â  Filing, service, copying and certification fees

CHARITABLE TRUST AND CORPORATION ACT

128.610Â Â Â Â  Short title

128.620Â Â Â Â  Definitions for ORS 128.610 to 128.750

128.630Â Â Â Â  Application of ORS 128.610 to 128.750

128.640Â Â Â Â  Exemptions from application of ORS 128.610 to 128.750

128.650Â Â Â Â  Register of charitable organizations; authority of Attorney General to maintain register

128.660Â Â Â Â  Filing of articles of incorporation or other instrument with Attorney General

128.670Â Â Â Â  Filing of reports; rules; fees; authority of Attorney General relating to reports; civil penalty

128.680Â Â Â Â  Investigatory authority of Attorney General

128.690Â Â Â Â  Order for attendance by Attorney General; effect

128.710Â Â Â Â  Enforcement; jurisdiction of court

128.720Â Â Â Â  Copies of certain documents and notice to be provided Attorney General

128.730Â Â Â Â  List of certain claims for exemptions from taxation to be provided Attorney General

128.735Â Â Â Â  Attorney fees in action to enforce fiduciary or other duty

128.750Â Â Â Â  Uniformity of interpretation

CHARITABLE SOLICITATIONS ACT

128.801Â Â Â Â  Definitions for ORS 128.801 to 128.898

128.802Â Â Â Â  Registration of professional fund raising firms required; fee; renewal; notice of change of information

128.804Â Â Â Â  Fund raising notice; contents

128.807Â Â Â Â  Required submission of financial plan to nonprofit beneficiary

128.809Â Â Â Â  Required disclosure of agency by solicitors

128.812Â Â Â Â  Required submission of financial report after campaign

128.814Â Â Â Â  Presumption of breach of fiduciary duty by officer or director of nonprofit beneficiary

128.821Â Â Â Â  Registration of commercial fund raising firms required; fee; renewal; notice of change in information

128.823Â Â Â Â  Designation of amount to be paid to beneficiaries; manner of specification; minimum amount payable

128.824Â Â Â Â  Disclosures required in commercial fund raising solicitations

128.826Â Â Â Â  Commercial fund raising contracts and notice; filing

128.841Â Â Â Â  Commercial fund raising firm financial reports; contents; filing

128.846Â Â Â Â  Maintenance of records by commercial fund raising firm

128.848Â Â Â Â  Accountings required of commercial coventurer

128.856Â Â Â Â  Written consent by beneficiary to use of name

128.861Â Â Â Â  Written consent required for representations about use of tickets

128.866Â Â Â Â  Injunction by Attorney General

128.871Â Â Â Â  Denial or revocation of registration

128.876Â Â Â Â  Rules

128.881Â Â Â Â  Deposit of fees and penalties; use

128.886Â Â Â Â  False or misleading representations prohibited

128.891Â Â Â Â  Prohibited representations; written notice

128.893Â Â Â Â  Use of in-state address

128.898Â Â Â Â  Short title

CIVIL PENALTIES

128.899Â Â Â Â  Civil penalties for violation of ORS 128.610 to 128.750

CRIMINAL PENALTIES

128.992Â Â Â Â  Penalties for ORS 128.610 to 128.750

128.995Â Â Â Â  Penalties for ORS 128.801 to 128.898

(Temporary provisions relating to court-appointed trustees)

Â Â Â Â Â  Note: Sections 1 to 5, chapter 472, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) Before appointing any person to serve as trustee, a court shall require that the person submit a statement that includes:

Â Â Â Â Â  (a) The full name of the person, including any business name used by the person;

Â Â Â Â Â  (b) The address and telephone number of the person;

Â Â Â Â Â  (c) The educational credentials and professional experience of the person;

Â Â Â Â Â  (d) Identification of any other trusts administered by the person;

Â Â Â Â Â  (e) The aggregate dollar value of all assets currently under the personÂs supervision;

Â Â Â Â Â  (f) A disclosure of whether the person has ever been removed by a court as trustee for cause or has resigned as court appointed trustee in a specific case and, if so, the circumstances of the removal or resignation, the case name and number and the address of the court; and

Â Â Â Â Â  (g) Other information required by court rule.

Â Â Â Â Â  (2) Any person who is required to provide a statement under this section must notify the court within 30 days of any change to the information contained in the statement.

Â Â Â Â Â  (3) If the person provides false information in a statement required under this section, or fails to comply with subsection (2) of this section, the court may remove the person as trustee and impose such sanction as may be appropriate.

Â Â Â Â Â  (4) The provisions of this section do not apply to:

Â Â Â Â Â  (a) A trust company as defined in ORS 706.008, or an employee of the trust company while the employee is employed by the trust company.

Â Â Â Â Â  (b) An institution insured by the Federal Deposit Insurance Corporation, a holding company or affiliate of the institution or an employee of the institution while the employee is employed by the institution.

Â Â Â Â Â  (c) Any other trust identified by a rule of the Chief Justice of the Supreme Court. [2005 c.472 Â§1]

Â Â Â Â Â  Sec. 2. Upon removing any person as trustee who was required to provide a statement under section 1 of this 2005 Act, a court shall give written notice to the State Court Administrator of the removal and provide such other information as may be required by the State Court Administrator. The State Court Administrator shall maintain a record of the information in a format that is easily accessible by judges of this state and members of the public. The State Court Administrator shall retain information submitted under this section for at least five years. [2005 c.472 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act do not affect the ability of the Chief Justice of the Supreme Court, by rule or order, to require that courts of this state provide information to the State Court Administrator relating to guardians, conservators and other court appointed fiduciaries. [2005 c.472 Â§3]

Â Â Â Â Â  Sec. 4. Notwithstanding section 2 of this 2005 Act, upon the repeal of sections 1, 2 and 3 of this 2005 Act by section 5 of this 2005 Act, the State Court Administrator may destroy all records maintained by the State Court Administrator under section 2 of this 2005 Act. [2005 c.472 Â§4]

Â Â Â Â Â  Sec. 5. Sections 1, 2 and 3 of this 2005 Act are repealed January 2, 2010. [2005 c.472 Â§5]

PREPARATION OF TRUSTS

Â Â Â Â Â  128.001 Limitations on accepting payment for preparation of trust. (1) Except as provided in this section, a person may not accept anything of value in exchange for the preparation of a trust.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to an attorney who charges and accepts a fee for the preparation of a trust for a client in the course of representing that client.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any trust company or financial institution as defined in ORS chapter 706.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a resulting or constructive trust, a business trust that provides for certificates to be issued to the beneficiary, an investment trust, a voting trust, a security instrument, a trust created by the judgment of a court, a liquidation trust, a trust for the primary purpose of paying dividends, interests, interest coupons, salaries, wages, pensions, profits or employee benefits of any kind, an instrument in which a person is nominee or escrowee for another person or a trust created in deposits in any financial institution.

Â Â Â Â Â  (5) Nothing in this section authorizes any person to engage in the practice of law in violation of ORS 9.160. [1997 c.806 Â§1; 2003 c.576 Â§383]

Â Â Â Â Â  128.003 [1977 c.614 Â§10; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.005 [1977 c.614 Â§1; 2003 c.576 Â§384; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.007 [1977 c.614 Â§2; 1995 c.157 Â§18; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.009 [1977 c.614 Â§3; 1981 c.915 Â§1; 1989 c.73 Â§1; 1993 c.228 Â§1; 1995 c.157 Â§19; 2003 c.84 Â§13; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.010 [Renumbered 128.055]

Â Â Â Â Â  128.015 [1977 c.614 Â§4; 1993 c.228 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.020 [Amended by 1969 c.267 Â§1; renumbered 128.057]

Â Â Â Â Â  128.021 [1977 c.614 Â§5; 1995 c.157 Â§20; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.025 [1969 c.267 Â§3; renumbered 128.061]

Â Â Â Â Â  128.026 [1977 c.614 Â§6; 1995 c.157 Â§21; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.030 [Amended by 1977 c.614 Â§13; renumbered 128.065]

Â Â Â Â Â  128.031 [1977 c.614 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.035 [1977 c.614 Â§8; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.040 [Repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.041 [1977 c.614 Â§9; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.045 [1977 c.614 Â§11; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.047 [1993 c.226 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.050 [Repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.051 [1977 c.614 Â§12; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.055 [Formerly 128.010; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.057 [Formerly 128.020; 1979 c.382 Â§1; repealed by 1995 c.157 Â§26]

Â Â Â Â Â  128.060 [Amended by 1973 c.827 Â§19; repealed by 1977 c.614 Â§14]

Â Â Â Â Â  128.061 [1969 c.267 Â§3; formerly 128.025; repealed by 1979 c.382 Â§2]

Â Â Â Â Â  128.065 [Formerly 128.030; 1995 c.157 Â§22; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.070 [Repealed by 1973 c.506 Â§46]

Â Â Â Â Â  128.075 [1973 c.367 Â§16; renumbered 128.595]

Â Â Â Â Â  128.080 [Amended by 1973 c.177 Â§2; repealed by 1973 c.506 Â§46]

PRIVATE FOUNDATION AND
SPLIT
INTEREST TRUSTS

Â Â Â Â Â  128.085 Limitations on trusteeÂs administration of Âprivate foundationÂ trust. Notwithstanding any provision to the contrary in the governing instrument or any law of this state, the trustee of a trust which is a Âprivate foundationÂ as defined in section 509 of the Internal Revenue Code of 1954 (including nonexempt charitable trusts as defined in section 4947 (a) (1) of the Internal Revenue Code of 1954) shall not engage in any act of self dealing as defined in section 4941 (d) of the Internal Revenue Code of 1954; shall distribute its income and, when necessary, amounts from principal at such time and in such manner as not to subject the trust to the taxes on failure to distribute income imposed by section 4942 of the Internal Revenue Code of 1954; shall not retain any excess business holdings as defined in section 4943 (c) of the Internal Revenue Code of 1954; shall not make any investments in such manner as to subject the trust to the taxes on investments which jeopardize charitable purpose imposed by section 4944 of the Internal Revenue Code of 1954; and shall not make any taxable expenditures as defined in section 4945 (d) of the Internal Revenue Code of 1954. [1971 c.197 Â§1]

Â Â Â Â Â  128.090 Limitations on trusteeÂs administration of Âsplit-interestÂ trust. (1) Notwithstanding any provision to the contrary in the governing instrument or any law of this state, the trustee of a trust which is a Âsplit-interest trustÂ as defined in section 4947 (a) (2) of the Internal Revenue Code of 1954, shall not engage in any act of self dealing as defined in section 4941 (d) of the Internal Revenue Code of 1954; shall not retain any excess business holdings as defined in section 4943 (c) of the Internal Revenue Code of 1954, unless the trust is one exempted from the requirements of section 4943 by section 4947 (b) (3) of the Internal Revenue Code of 1954; shall not make any investment in such manner as to subject the trust to the taxes on investments which jeopardize charitable purpose imposed by section 4944 of the Internal Revenue Code of 1954, unless the trust is one exempted from the requirements of section 4944 by section 4947 (b) (3) of the Internal Revenue Code of 1954; and shall not make any taxable expenditures as defined in section 4945 (d) of the Internal Revenue Code of 1954.

Â Â Â Â Â  (2) This section shall not apply with respect to:

Â Â Â Â Â  (a) Any amounts payable under the terms of a trust to income beneficiaries, unless a deduction was allowed under section 170 (f) (2) (B), section 2055 (e) (2) (B), or section 2522 (c) (2) (B) of the Internal Revenue Code of 1954;

Â Â Â Â Â  (b) Any amounts in trust other than amounts for which a deduction was allowed under section 170, section 545 (b) (2), section 556 (b) (2), section 642 (c), section 2055, section 2106 (a) (2) or section 2522 of the Internal Revenue Code of 1954, if such other amounts are segregated from amounts for which no deduction was allowable; or

Â Â Â Â Â  (c) Any amounts transferred in trust before May 27, 1969. [1971 c.197 Â§2]

Â Â Â Â Â  128.095 Trustee may amend governing instrument of Âprivate foundationÂ or Âsplit-interestÂ trust with prior consent of Attorney General and benefited organizations. The trustee of a trust which is a private foundation to which ORS 128.085 applies or a split-interest trust to which ORS 128.090 applies may, with the prior consent of the Attorney General, amend the terms of the governing instrument to the extent necessary (1) to assure conformity of the governing instrument with the requirements for exemption from the taxes imposed by sections 4941 to 4945 of the Internal Revenue Code of 1954, including amendments which broaden, extend, reduce or limit the charitable purposes for which the trust is administered, or (2) to terminate the status of the trust as a private foundation in a manner described in section 507 (b) (1) of the Internal Revenue Code of 1954. Prior to giving consent, the Attorney General shall determine that the proposed amendments are necessary or appropriate to achieve the charitable purposes of the trust. If the trust is for the exclusive benefit of one or more charitable organizations, the trustee shall also obtain the prior consent of such organizations prior to amending the terms of the governing instrument in the manner set forth in this section. [1971 c.197 Â§3]

DEPOSIT OF SECURITIES IN CLEARING CORPORATIONS

Â Â Â Â Â  128.100 Authority of fiduciary to deposit securities in clearing corporation. (1) Notwithstanding any other provision of law, any fiduciary holding securities in a fiduciary capacity, any financial institution or trust company holding securities as a custodian or managing agent, and any financial institution or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of the securities in a clearing corporation as defined in ORS 78.1020. When the securities are deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities of the same class deposited in the clearing corporation by any person regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of the financial institution or trust company acting as custodian, as managing agent or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are deposited. Ownership of, and other interests in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities. A financial institution or trust company depositing securities pursuant to this section shall be subject to the rules and regulations as, in the case of state-chartered institutions, the Department of Consumer and Business Services and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. A financial institution or a trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities deposited by the financial institution or trust company in the clearing corporation for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciaryÂs account or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as the fiduciary.

Â Â Â Â Â  (2) This section shall apply to any fiduciary holding securities in a fiduciary capacity, and to any financial institution or trust company holding securities as a custodian, managing agent or custodian for a fiduciary, acting on October 5, 1973, or who thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not the fiduciary, custodian, managing agent or custodian for a fiduciary owns capital stock of the clearing corporation. [1973 c.365 Â§Â§1,2; 1985 c.676 Â§59; 1985 c.762 Â§177; 1997 c.631 Â§414]

Â Â Â Â Â  128.102 [1993 c.226 Â§5; 1997 c.659 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.110 [Amended by 1979 c.284 Â§108; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.115 [1981 c.66 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.120 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.125 [1981 c.66 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.130 [Amended by 1979 c. 284 Â§109; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.135 [1981 c.66 Â§3; 1993 c.222 Â§6; 2003 c.279 Â§33a; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.140 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.145 [1981 c.66 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.150 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.155 [1981 c.66 Â§5; 1991 c.331 Â§42; 1997 c.631 Â§415; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.160 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.165 [1981 c.66 Â§6; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.170 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.175 [1981 c.66 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.177 [1993 c.222 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.179 [1993 c.222 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.180 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.181 [1993 c.222 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.183 [1993 c.222 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.185 [1993 c.222 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.190 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.192 [1995 c.157 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.194 [1995 c.157 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.196 [1995 c.157 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.198 [1995 c.157 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.200 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.202 [1995 c.157 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.204 [1995 c.157 Â§Â§6,7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.206 [1995 c.157 Â§8; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.208 [1995 c.157 Â§9; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.210 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.212 [1995 c.157 Â§10; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.214 [1995 c.157 Â§11; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.216 [1995 c.157 Â§Â§12,14; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.218 [1995 c.157 Â§13; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.220 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.230 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.232 [1995 c.679 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.234 [1995 c.679 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.236 [1995 c.679 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.238 [1995 c.679 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.240 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.242 [1995 c.679 Â§5; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.244 [1995 c.679 Â§6; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.246 [1995 c.679 Â§7; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.250 [Amended by 1979 c.284 Â§110; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.255 [1997 c.151 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.256 [2001 c.593 Â§1; 2005 c.348 Â§99; renumbered 130.350 in 2005]

Â Â Â Â Â  128.258 [2001 c.593 Â§1a; 2005 c.348 Â§100; renumbered 130.355 in 2005]

Â Â Â Â Â  128.260 [Amended by 1979 c.284 Â§111; repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.262 [2001 c.593 Â§2; renumbered 130.360 in 2005]

Â Â Â Â Â  128.264 [2001 c.593 Â§3; 2005 c.348 Â§101; renumbered 130.365 in 2005]

Â Â Â Â Â  128.266 [2001 c.593 Â§4; 2003 c.14 Â§45; 2005 c.348 Â§102; renumbered 130.370 in 2005]

Â Â Â Â Â  128.268 [2001 c.593 Â§5; renumbered 130.375 in 2005]

Â Â Â Â Â  128.270 [Repealed by 1981 c.66 Â§8]

Â Â Â Â Â  128.272 [2001 c.593 Â§6; 2005 c.348 Â§103; renumbered 130.380 in 2005]

Â Â Â Â Â  128.274 [2001 c.593 Â§7; renumbered 130.385 in 2005]

Â Â Â Â Â  128.276 [2001 c.593 Â§7a; renumbered 130.390 in 2005]

Â Â Â Â Â  128.278 [2001 c.593 Â§8; renumbered 130.395 in 2005]

Â Â Â Â Â  128.280 [2001 c.593 Â§9; 2005 c.348 Â§121; renumbered 130.400 in 2005]

Â Â Â Â Â  128.282 [2001 c.593 Â§9a; renumbered 130.405 in 2005]

Â Â Â Â Â  128.284 [2001 c.593 Â§9b; renumbered 130.410 in 2005]

Â Â Â Â Â  128.286 [2001 c.593 Â§9c; renumbered 130.415 in 2005]

Â Â Â Â Â  128.288 [2001 c.593 Â§9d; 2005 c.348 Â§104; renumbered 130.420 in 2005]

Â Â Â Â Â  128.290 [2001 c.593 Â§10; 2005 c.348 Â§105; renumbered 130.425 in 2005]

Â Â Â Â Â  128.292 [2001 c.593 Â§11; renumbered 130.430 in 2005]

Â Â Â Â Â  128.294 [2001 c.593 Â§12; 2005 c.348 Â§106; renumbered 130.435 in 2005]

Â Â Â Â Â  128.296 [2001 c.593 Â§13; renumbered 130.440 in 2005]

Â Â Â Â Â  128.298 [2001 c.593 Â§14; renumbered 130.445 in 2005]

Â Â Â Â Â  128.300 [2001 c.593 Â§15; 2005 c.348 Â§107; renumbered 130.450 in 2005]

UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

Â Â Â Â Â  128.305 Short title. ORS 128.305 to 128.336 may be cited as the Uniform Prudent Management of Institutional Funds Act. [2007 c.554 Â§10]

Â Â Â Â Â  128.308 [2001 c.636 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.310 [1975 c.707 Â§11; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.315 [1975 c.707 Â§2; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.316 Definitions for ORS 128.305 to 128.336. As used in ORS 128.305 to 128.336:

Â Â Â Â Â  (1) ÂCharitable purposeÂ means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

Â Â Â Â Â  (2) ÂEndowment fundÂ means an institutional fund or part of an institutional fund that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. ÂEndowment fundÂ does not include assets that an institution designates as an endowment fund for the institutionÂs own use.

Â Â Â Â Â  (3) ÂGift instrumentÂ means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund.

Â Â Â Â Â  (4) ÂInstitutionÂ means:

Â Â Â Â Â  (a) A person, other than an individual, organized and operated exclusively for charitable purposes;

Â Â Â Â Â  (b) A government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

Â Â Â Â Â  (c) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

Â Â Â Â Â  (5) ÂInstitutional fundÂ means a fund held by an institution exclusively for charitable purposes. ÂInstitutional fundÂ does not include:

Â Â Â Â Â  (a) Program-related assets;

Â Â Â Â Â  (b) A fund held for an institution by a trustee that is not an institution;

Â Â Â Â Â  (c) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund; or

Â Â Â Â Â  (d) A fund managed by the State Treasurer, moneys held by the State Treasurer for investment or moneys managed or held for investment by or on behalf of the State Treasurer under ORS chapter 293 or 348.

Â Â Â Â Â  (6) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

Â Â Â Â Â  (7) ÂProgram-related assetÂ means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

Â Â Â Â Â  (8) ÂRecordÂ means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2007 c.554 Â§1]

Â Â Â Â Â  128.318 Standard of conduct in managing and investing institutional fund. (1) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

Â Â Â Â Â  (2) In addition to complying with the duty of loyalty imposed by law other than ORS 128.305 to 128.336, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

Â Â Â Â Â  (3) In managing and investing an institutional fund, an institution:

Â Â Â Â Â  (a) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and

Â Â Â Â Â  (b) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

Â Â Â Â Â  (4) An institution may pool two or more institutional funds for purposes of management and investment.

Â Â Â Â Â  (5) Except as otherwise provided by a gift instrument, the following rules apply:

Â Â Â Â Â  (a) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

Â Â Â Â Â  (A) General economic conditions;

Â Â Â Â Â  (B) The possible effect of inflation or deflation;

Â Â Â Â Â  (C) The expected tax consequences, if any, of investment decisions or strategies;

Â Â Â Â Â  (D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

Â Â Â Â Â  (E) The expected total return from income and the appreciation of investments;

Â Â Â Â Â  (F) Other resources of the institution;

Â Â Â Â Â  (G) The needs of the institution and the fund to make distributions and to preserve capital; and

Â Â Â Â Â  (H) An assetÂs special relationship or special value, if any, to the charitable purposes of the institution.

Â Â Â Â Â  (b) Management and investment decisions about an individual asset must be made not in isolation, but instead in the context of the institutional fundÂs portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

Â Â Â Â Â  (c) Except as otherwise provided by law other than ORS 128.305 to 128.336, an institution may invest in any kind of property or type of investment consistent with this section.

Â Â Â Â Â  (d) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

Â Â Â Â Â  (e) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of ORS 128.305 to 128.336.

Â Â Â Â Â  (f) A person that has special skills or expertise, or is selected in reliance upon the personÂs representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds. [2007 c.554 Â§2]

Â Â Â Â Â  128.320 [1975 c.707 Â§3; 1995 c.79 Â§47; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.322 Appropriation for expenditure or accumulation of endowment fund; rules of construction. (1) Subject to subsection (4) of this section and the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

Â Â Â Â Â  (a) The duration and preservation of the endowment fund;

Â Â Â Â Â  (b) The purposes of the institution and the endowment fund;

Â Â Â Â Â  (c) General economic conditions;

Â Â Â Â Â  (d) The possible effect of inflation or deflation;

Â Â Â Â Â  (e) The expected total return from income and the appreciation of investments;

Â Â Â Â Â  (f) Other resources of the institution; and

Â Â Â Â Â  (g) The investment policy of the institution.

Â Â Â Â Â  (2) To limit the authority to appropriate for expenditure or accumulate under subsection (1) of this section, a gift instrument must specifically state the limitation.

Â Â Â Â Â  (3) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only Âincome,Â Âinterest,Â ÂdividendsÂ or Ârents, issues or profits,Â or Âto preserve the principal intact,Â or words of similar import:

Â Â Â Â Â  (a) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

Â Â Â Â Â  (b) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (1) of this section.

Â Â Â Â Â  (4) The appropriation for expenditure in any year of an amount greater than seven percent of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three years immediately preceding the year in which the appropriation for expenditure was made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not:

Â Â Â Â Â  (a) Apply to an appropriation for expenditure permitted under law other than ORS 128.305 to 128.336 or by the gift instrument; or

Â Â Â Â Â  (b) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven percent of the fair market value of the endowment fund. [2007 c.554 Â§3]

Â Â Â Â Â  128.325 [1975 c.707 Â§4; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.326 Delegation of management and investment functions. (1) Subject to any specific limitation set forth in a gift instrument or in law other than ORS 128.305 to 128.336, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

Â Â Â Â Â  (a) Selecting an agent;

Â Â Â Â Â  (b) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

Â Â Â Â Â  (c) Periodically reviewing the agentÂs actions in order to monitor the agentÂs performance and compliance with the scope and terms of the delegation.

Â Â Â Â Â  (2) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

Â Â Â Â Â  (3) An institution that complies with subsection (1) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

Â Â Â Â Â  (4) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

Â Â Â Â Â  (5) An institution may delegate management and investment functions to its committees, officers or employees as authorized by law of this state other than ORS 128.305 to 128.336. [2007 c.554 Â§4]

Â Â Â Â Â  128.328 Release or modification of restrictions on management, investment or purpose. (1) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

Â Â Â Â Â  (2) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, the restriction impairs the management or investment of the fund or, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donorÂs probable intention.

Â Â Â Â Â  (3) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

Â Â Â Â Â  (4) If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, within 60 days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

Â Â Â Â Â  (a) The institutional fund subject to the restriction has a total value of less than $25,000;

Â Â Â Â Â  (b) More than 20 years have elapsed since the fund was established; and

Â Â Â Â Â  (c) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

Â Â Â Â Â  (5) The provisions of this section apply to property and other interests given by private donors as a gift to a public body, as defined by ORS 174.109, or to any instrumentality of a public body. This subsection does not limit any other authority that a public body or an instrumentality of a public body may have to release or modify a restriction contained in a gift instrument on the management, investment or purpose of funds. [2007 c.554 Â§5]

Â Â Â Â Â  128.330 [1975 c.707 Â§5; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.332 Reviewing compliance. Compliance with ORS 128.305 to 128.336 is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight. [2007 c.554 Â§6]

Â Â Â Â Â  128.334 Relation to Electronic Signatures in Global and National Commerce Act. ORS 128.305 to 128.336 modify, limit and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but do not modify, limit or supersede 15 U.S.C. 7001(a), or authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b). [2007 c.554 Â§8]

Â Â Â Â Â  128.335 [1975 c.707 Â§6; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.336 Uniformity of application and construction. In applying and construing ORS 128.305 to 128.336, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the Uniform Prudent Management of Institutional Funds Act. [2007 c.554 Â§9]

Â Â Â Â Â  128.340 [1975 c.707 Â§7; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.345 [1975 c.707 Â§8; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.350 [1975 c.707 Â§10; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.355 [1975 c.707 Â§9; repealed by 2007 c.554 Â§11]

Â Â Â Â Â  128.370 [2003 c.84 Â§1; 2005 c.348 Â§108; renumbered 130.520 in 2005]

Â Â Â Â Â  128.375 [2003 c.84 Â§2; 2005 c.348 Â§111; renumbered 130.530 in 2005]

Â Â Â Â Â  128.378 [2003 c.84 Â§3; 2005 c.348 Â§112; renumbered 130.535 in 2005]

Â Â Â Â Â  128.380 [2003 c.84 Â§4; renumbered 130.540 in 2005]

Â Â Â Â Â  128.382 [2003 c.84 Â§5; renumbered 130.545 in 2005]

Â Â Â Â Â  128.385 [2003 c.84 Â§6; 2005 c.348 Â§113; renumbered 130.550 in 2005]

Â Â Â Â Â  128.388 [2003 c.84 Â§7; 2005 c.348 Â§114; renumbered 130.555 in 2005]

Â Â Â Â Â  128.390 [2003 c.84 Â§8; 2005 c.348 Â§115; renumbered 130.560 in 2005]

Â Â Â Â Â  128.392 [2003 c.84 Â§9; renumbered 130.565 in 2005]

Â Â Â Â Â  128.395 [2003 c.84 Â§10; 2005 c.348 Â§116; renumbered 130.570 in 2005]

Â Â Â Â Â  128.397 [2003 c.84 Â§11; 2005 c.348 Â§117; renumbered 130.575 in 2005]

Â Â Â Â Â  128.398 [2003 c.84 Â§12; 2005 c.22 Â§99; 2005 c.348 Â§118; renumbered 130.240 in 2005]

Â Â Â Â Â  128.400 [1987 c.813 Â§3; 1997 c.631 Â§416; 2001 c.796 Â§7; renumbered 97.923 in 2001]

Â Â Â Â Â  128.405 [1987 c.813 Â§1; 2001 c.796 Â§16; renumbered 97.925 in 2001]

Â Â Â Â Â  128.407 [1987 c.813 Â§2; 2001 c.796 Â§17; renumbered 97.927 in 2001]

Â Â Â Â Â  128.410 [1953 c.639 Â§1; 1955 c.524 Â§1; 1959 c.691 Â§1; 1965 c.611 Â§14; 1967 c.359 Â§681; 1979 c.661 Â§1; repealed by 1987 c.813 Â§17]

Â Â Â Â Â  128.412 [1959 c.691 Â§2; 1967 c.359 Â§682; 1985 c.207 Â§23; 1987 c.813 Â§11; 1991 c.331 Â§43; 1997 c.631 Â§417; 1999 c.68 Â§1; 2001 c.796 Â§8; renumbered 97.929 in 2001]

Â Â Â Â Â  128.414 [1993 c.467 Â§3; 1995 c.325 Â§2; 2001 c.796 Â§9; renumbered 97.931 in 2001]

Â Â Â Â Â  128.415 [1953 c.639 Â§2; 1955 c.524 Â§2; 1959 c.691 Â§3; 1981 c.484 Â§1; 1985 c.207 Â§24; 1987 c.214 Â§1; 1987 c.813 Â§12; 1989 c.171 Â§14; 2001 c.796 Â§10; renumbered 97.937 in 2001]

Â Â Â Â Â  128.420 [1981 c.719 Â§9a; 1983 c.810 Â§26; 1987 c.158 Â§18b; repealed by 1987 c.813 Â§17]

Â Â Â Â Â  128.421 [1987 c.813 Â§4; 1989 c.1048 Â§3; 2001 c.796 Â§11; renumbered 97.939 in 2001]

Â Â Â Â Â  128.423 [1987 c.813 Â§5; 1989 c.1048 Â§1; 1995 c.720 Â§1; 2001 c.796 Â§12; renumbered 97.941 in 2001]

Â Â Â Â Â  128.425 [1987 c.813 Â§6; 1989 c.1048 Â§2; 1995 c.720 Â§2; 2001 c.796 Â§13; renumbered 97.943 in 2001]

Â Â Â Â Â  128.430 [1987 c.813 Â§7; 2001 c.796 Â§14; renumbered 97.944 in 2001]

Â Â Â Â Â  128.435 [1987 c.813 Â§8; 1995 c.144 Â§8; 2001 c.796 Â§15; renumbered 97.945 in 2001]

Â Â Â Â Â  128.440 [1987 c.813 Â§8a; 2001 c.796 Â§18; renumbered 97.946 in 2001]

Â Â Â Â Â  128.460 [1971 c.182 Â§1; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.470 [1971 c.182 Â§2; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.480 [1971 c.182 Â§3; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.490 [1971 c.182 Â§4; repealed by 2005 c.348 Â§128]

Â Â Â Â Â  128.500 [1971 c.182 Â§5; repealed by 2005 c.348 Â§128]

EMPLOYEESÂ TRUSTS

Â Â Â Â Â  128.510 Definitions for ORS 128.520. As used in ORS 128.520, ÂemployeesÂ trustÂ means a trust of real or personal property forming part of a pension, profit sharing, stock bonus, annuity, disability or death benefit plan of an employer or group of employers for the benefit of the employees of the employer or group of employers, to which contributions are made by such employers or employees, or both, for the purpose of distributing income or principal, or both, to such employees or the beneficiaries of such employees. [1955 c.586 Â§1]

Â Â Â Â Â  128.520 EmployeesÂ trust may be in perpetuity; accumulation of income. An employeesÂ trust may be permitted to accumulate for such time as may be necessary to accomplish the purpose for which it is created, and is not invalid as violating any rule of law against perpetuities or the suspension of the power of alienation of title to property. The income from any property held in an employeesÂ trust may continue in perpetuity or in accordance with the terms of such trust, and the plan of which such trust forms a part, for such time as may be necessary to accomplish the purpose for which such trust is created. [1955 c.586 Â§2]

BUSINESS TRUSTS

Â Â Â Â Â  128.560 ÂBusiness trustÂ described. A Âbusiness trustÂ is any association, including a real estate investment trust, engaged in or operating a business under a written trust agreement or declaration of trust, the beneficial interest under which is divided into transferable certificates of participation or shares, other than a trust engaged solely in exercising the voting rights pertaining to corporate shares or other securities in accordance with the terms of a written instrument. [1971 c.491 Â§1]

Â Â Â Â Â  128.565 Business trust permitted. A business trust is permitted as a recognized form of association for the conduct of business within the State of
Oregon
. [1971 c.491 Â§2]

Â Â Â Â Â  128.570 Business trusts and trustees not subject to bank and trust company regulations. Neither a business trust nor the trustees of such trust are subject to the provisions of ORS chapters 706, 707 and 709. [1971 c.491 Â§3; 1997 c.631 Â§418]

Â Â Â Â Â  128.573 Forms; rules. Upon request, the Secretary of State may furnish forms for documents required or permitted to be filed under ORS 128.560 to 128.600. The Secretary of State may by rule require the use of the forms. [1995 c.215 Â§23]

Â Â Â Â Â  128.575 Filing with Office of Secretary of State required; fees; amendments. (1) Any business trust desiring to do business in this state shall first submit to the Office of Secretary of State a copy of the trust instrument creating the trust and any subsequent amendments to the trust and a document setting forth:

Â Â Â Â Â  (a) The business trust name and the state or country of formation;

Â Â Â Â Â  (b) The names and addresses of its trustees;

Â Â Â Â Â  (c) The street address of the business trustÂs registered office in this state and the name of the registered agent;

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices; and

Â Â Â Â Â  (e) Any additional identifying information that the Secretary of State by rule may require.

Â Â Â Â Â  (2) The filing described in subsection (1) of this section shall be accompanied by the applicable filing fee.

Â Â Â Â Â  (3) If the Secretary of State finds that the document contains the required information, the Secretary of State, when all fees have been paid, shall file the trust instrument and document and return an acknowledgment of filing to the sender.

Â Â Â Â Â  (4) If a business trust amends its trust instrument it shall submit for filing a copy of the amendment to the Office of Secretary of State. The amendment shall set forth:

Â Â Â Â Â  (a) The name of the business trust as shown on the records of the Office of Secretary of State; and

Â Â Â Â Â  (b) The information as changed. [1971 c.491 Â§4; 1973 c.367 Â§12; 1985 c.351 Â§21; 1985 c.728 Â§81a; 1987 c.94 Â§128; 1995 c.215 Â§24; 1999 c.486 Â§18]

Â Â Â Â Â  128.580 Business trusts subject to certain corporate laws. Any business trust shall be subject to such provisions of law, now or hereafter enacted, with respect to domestic and foreign corporations, respectively, as relate to the issuance of securities, filing of required statements or reports, service of process, general grants of power to act, right to sue and be sued, limitation of individual liability of shareholders and rights to acquire, mortgage, sell, lease, operate and otherwise to deal in real and personal property. Except as otherwise provided in its trust agreement or declaration of trust, or any amendments thereto, any business trust shall also be subject to the other provisions of ORS chapter 60 and other rights and duties existing under the common law and statutes of this state applicable to domestic and foreign corporations. Title to any real or personal property may be held in the name of the trust, one or more of the trustees or any other person as nominee. [1971 c.491 Â§5; 1973 c.367 Â§13; 1979 c.208 Â§6; 1987 c.94 Â§99]

Â Â Â Â Â  128.585 Personal liability of trustees, shareholders or beneficiaries of business trust. The trustees, shareholders or beneficiaries of a business trust shall not, as such, be personally liable for any obligations of such business trust arising after June 25, 1971. Persons becoming trustees, shareholders or beneficiaries after June 25, 1971, shall not be personally liable, as such, for obligations of the business trust existing on June 25, 1971. [1971 c.491 Â§6; 1973 c.367 Â§14]

Â Â Â Â Â  128.590 Filing of trust instrument as conclusive evidence of compliance with laws; exception. For purposes of ORS 128.585, filing of the trust instrument by the Secretary of State shall be conclusive evidence that all conditions precedent required to be performed by the business trust have been complied with and that the business trust is authorized to do business in this state, except as against this state in a proceeding to cancel or revoke the filing for violations of the provisions of ORS 128.580. [1971 c.491 Â§7; 1985 c.728 Â§82]

Â Â Â Â Â  128.595 Annual report; due date; content; notice of requirement; effect of failure to file. (1) Each business trust by the anniversary date shall file a report with the Secretary of State accompanied by the annual fee.

Â Â Â Â Â  (2) The report shall contain the following:

Â Â Â Â Â  (a) The name of the business trust and the state or country under whose law it is formed;

Â Â Â Â Â  (b) The names and addresses of its trustees;

Â Â Â Â Â  (c) The street address of the registered office in this state and the name of the trustÂs registered agent at that office;

Â Â Â Â Â  (d) A mailing address to which the Secretary of State may mail notices;

Â Â Â Â Â  (e) The category of the classification code as established by rule of the Secretary of State most closely designating the primary business activity of the business trust; and

Â Â Â Â Â  (f) Any additional identifying information that the Secretary of State by rule may require.

Â Â Â Â Â  (3) The annual report shall be on forms prescribed and furnished by the Secretary of State. The information contained in the annual report shall be current as of 30 days before the anniversary of the business trust.

Â Â Â Â Â  (4) The Secretary of State shall mail the report form to any address shown for the business trust in the current records of the Office of the Secretary of State. The failure of the business trust to receive the report form from the Secretary of State shall not relieve the business trust of its duty to deliver a report as required by this section.

Â Â Â Â Â  (5) If the Secretary of State finds the report conforms to the requirements of this section, the Secretary of State shall file the report.

Â Â Â Â Â  (6) If the Secretary of State finds that the report does not conform to the requirements of this section, the Secretary of State shall return the report to the business trust. The business trust shall correct the annual report and return it to the Secretary of State within 45 days after the Secretary of State returns the report.

Â Â Â Â Â  (7) If no report is filed by the reporting date or if no corrected report is filed within the 45-day period, the Secretary of State shall send to the business trust a final notice advising that no report has been filed and it is, therefore, assumed that the business trust is no longer active unless a report is filed within 45 days after the mailing of such final notice.

Â Â Â Â Â  (8) Not less than 45 days after the date of mailing of the final notice provided for by subsection (7) of this section, the Secretary of State may assume and note on the records of the Secretary of State that the business trust is inactive. [Formerly 128.075; 1983 c.717 Â§29; 1985 c.351 Â§22; 1985 c.728 Â§82b; 1987 c.94 Â§130; 1987 c.843 Â§18; 1993 c.190 Â§17; 1995 c.215 Â§25; 2007 c.186 Â§17]

Â Â Â Â Â  128.597 Inactivation of business trust. The Secretary of State may commence a proceeding to inactivate the trust instrument of a business trust if:

Â Â Â Â Â  (1) The business trust does not pay when due any fees imposed by ORS 128.560 to 128.600;

Â Â Â Â Â  (2) The business trust does not deliver its annual report to the Secretary of State when due;

Â Â Â Â Â  (3) The business trust is without a registered agent or registered office in this state;

Â Â Â Â Â  (4) The business trust does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued; or

Â Â Â Â Â  (5) The business trustÂs period of duration stated in the trust instrument expires. [1995 c.215 Â§27]

Â Â Â Â Â  128.599 Reinstatement of business trust following inactivation. (1) A business trust inactivated under ORS 128.597 may apply to the Secretary of State for reinstatement within five years from the date of inactivation. The application shall state:

Â Â Â Â Â  (a) The name of the business trust and effective date of its administrative inactivation; and

Â Â Â Â Â  (b) That the ground or grounds for inactivation either did not exist or have been eliminated.

Â Â Â Â Â  (2) If the Secretary of State determines that the application contains the information required by subsection (1) of this section, that the information is correct and that the business trustÂs name satisfies the requirements of ORS 60.094, the Secretary of State shall reinstate the business trust.

Â Â Â Â Â  (3) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative inactivation and the business trust is considered to resume carrying on its business as if the administrative inactivation had never occurred. [1995 c.215 Â§28]

Â Â Â Â Â  128.600 Filing, service, copying and certification fees. The Secretary of State shall collect the fees described in ORS 56.140 for each document delivered for filing under ORS 128.560 to 128.600 and for process served on the secretary under ORS 128.560 to 128.600. The secretary may collect the fees described in ORS 56.140 for copying any public record under ORS 128.560 to 128.600, certifying the copy or certifying to other facts of record under ORS 128.560 to 128.600. [1987 c.94 Â§129; 1991 c.132 Â§14; 1995 c.215 Â§26; 1999 c.652 Â§15]

CHARITABLE TRUST AND CORPORATION ACT

Â Â Â Â Â  128.610 Short title. ORS 128.610 to 128.750 may be cited as the Charitable Trust and Corporation Act. [1963 c.583 Â§1; 1971 c.589 Â§1; 1981 c.593 Â§1; 1985 c.729 Â§25; 1985 c.730 Â§4]

Â Â Â Â Â  128.620 Definitions for ORS 128.610 to 128.750. As used in ORS 128.610 to 128.750:

Â Â Â Â Â  (1) ÂCharitable corporationÂ means any nonprofit corporation organized under the laws of this state for charitable or eleemosynary purposes and any similar foreign corporation doing business or holding property in this state for such purposes. The mere making of grants or donations to institutions or beneficiaries within the State of Oregon, or the investigation of applicants for such grants or donations, does not constitute doing business in this state. However, the solicitation of funds for charitable purposes in this state shall constitute doing business therein.

Â Â Â Â Â  (2) ÂCharitable organizationÂ includes charitable corporations, trustees and other charitable organizations not specifically exempted from the application of ORS 128.610 to 128.750.

Â Â Â Â Â  (3) ÂCharitable purposeÂ means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary, or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement, or services which lessen the burdens of government.

Â Â Â Â Â  (4) ÂReligious organizationÂ means any organized church or group organized for the purpose of divine worship, religious teaching, or other directly ancillary purposes.

Â Â Â Â Â  (5) ÂTrusteeÂ means:

Â Â Â Â Â  (a) Any individual, group of individuals, corporation or other legal entity holding property in trust pursuant to any charitable trust;

Â Â Â Â Â  (b) Any corporation that has accepted property to be used for a particular charitable corporate purpose as distinguished from the general purposes of the corporation; and

Â Â Â Â Â  (c) A corporation formed for the administration of a charitable trust, pursuant to the directions of the settlor or at the instance of the trustee. [1963 c.583 Â§Â§3,4; 1971 c.589 Â§2; 1981 c.593 Â§2; 1985 c.730 Â§5; 1989 c.334 Â§1; 2007 c.571 Â§2]

Â Â Â Â Â  128.630 Application of ORS 128.610 to 128.750. (1) ORS 128.610 to 128.750 apply to all charitable organizations holding property for charitable purposes over which the state or the Attorney General has enforcement or supervisory powers.

Â Â Â Â Â  (2) ORS 128.610 to 128.750 shall apply regardless of any contrary provisions of any instrument. [1963 c.583 Â§Â§2,14; 1971 c.589 Â§3; 1981 c.593 Â§3; 1985 c.729 Â§27; 1985 c.730 Â§6; 2007 c.571 Â§3]

Â Â Â Â Â  128.640 Exemptions from application of ORS 128.610 to 128.750. (1) ORS 128.610 to 128.750 do not apply to the United States, any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or to any of their agencies or governmental subdivisions.

Â Â Â Â Â  (2) ORS 128.650 to 128.670 and 128.720 do not apply to:

Â Â Â Â Â  (a) Any religious corporation sole or other religious corporation or organization which holds property for religious purposes, or to any officer, director or trustee thereof who holds property for like purposes;

Â Â Â Â Â  (b) A cemetery that is registered with the State Mortuary and Cemetery Board under ORS 692.275 or a historic cemetery listed with the Oregon Commission on Historic Cemeteries under ORS 97.782;

Â Â Â Â Â  (c) A trustee that holds property for charitable purposes in the event that the sole beneficiary of a charitable remainder trust serves as trustee; or

Â Â Â Â Â  (d) A child-caring agency regulated under ORS 418.215 to 418.265. [1963 c.583 Â§5; 1971 c.589 Â§4; 1981 c.593 Â§4; 1985 c.730 Â§7; 1989 c.334 Â§2; 1999 c.731 Â§10; 2003 c.173 Â§8]

Â Â Â Â Â  128.650 Register of charitable organizations; authority of Attorney General to maintain register. The Attorney General shall establish and maintain a register of charitable organizations subject to ORS 128.610 to 128.750 and of the particular trust or other relationship under which the charitable organizations hold property for charitable purposes and, to that end, may conduct whatever investigation is necessary, and shall obtain from public records, court officers, taxing authorities, trustees, and other sources, whatever information, copies of instruments, reports and records that are needed for the establishment and maintenance of the register. [1963 c.583 Â§6; 1971 c.589 Â§5; 1981 c.593 Â§5; 1985 c.729 Â§29; 1985 c.730 Â§8; 2007 c.571 Â§4]

Â Â Â Â Â  128.660 Filing of articles of incorporation or other instrument with Attorney General. Every charitable organization subject to ORS 128.610 to 128.750 that has received property for charitable purposes shall file with the Attorney General, upon receiving possession or control of such property, a copy of the articles of incorporation, trust agreement or other instrument providing for title, powers or duties. [1963 c.583 Â§7; 1971 c.589 Â§6; 1981 c.593 Â§6; 2007 c.571 Â§5]

Â Â Â Â Â  128.670 Filing of reports; rules; fees; authority of Attorney General relating to reports; civil penalty. (1) Except as otherwise provided, every charitable organization subject to ORS 128.610 to 128.750 shall, in addition to filing copies of the instruments previously required, file with the Attorney General periodic written reports setting forth information as to the nature of the assets held for charitable purposes and the administration thereof by the corporation or trustee.

Â Â Â Â Â  (2) The Attorney General may classify trusts and other relationships concerning property held for a charitable purpose as to purpose, nature of assets, duration of the trust or other relationship, amount of assets, amounts to be devoted to charitable purposes, nature of trustee, or otherwise, and may establish different rules for the different classes as to time and nature of the reports required to the ends that:

Â Â Â Â Â  (a) The Attorney General shall receive reasonably current, periodic reports as to all charitable trusts or other relationships of a similar nature, which will enable the Attorney General to ascertain whether they are being properly administered; and

Â Â Â Â Â  (b) Periodic reports shall not unreasonably add to the expense of the administration of charitable trusts and similar relationships.

Â Â Â Â Â  (3) The Attorney General may suspend the filing of reports as to a particular charitable trust or relationship for a reasonable, specifically designated time after the Attorney General has filed in the register of charitable trusts a written statement that the interests of the beneficiaries will not be prejudiced thereby and that periodic reports are not required for proper supervision by the Attorney GeneralÂs office.

Â Â Â Â Â  (4) A copy of an account filed by the trustee in any court having jurisdiction of the trust or other relationship, if the account substantially complies with the rules of the Attorney General, may be filed as a report required by this section.

Â Â Â Â Â  (5) The first report for a trust or similar relationship hereafter established, unless the filing thereof is suspended as provided in subsection (3) of this section, shall be filed not later than four months and 15 days following the close of the first calendar or fiscal year in which any part of the income or principal is authorized or required to be applied to a charitable purpose. Subsequent annual reports shall be submitted not later than four months and 15 days following the close of each calendar or fiscal year adopted by the charitable organization.

Â Â Â Â Â  (6) The Attorney General shall make rules as to the time for filing reports, the contents thereof, and the manner of executing and filing them. The Attorney General may make additional rules and amend existing rules as necessary for the proper administration of the Charitable Trust and Corporation Act.

Â Â Â Â Â  (7)(a) A charitable organization, when filing a report required under this section, shall pay a fee to the Department of Justice in accordance with a fee schedule established by the department by rule.

Â Â Â Â Â  (b) The fee schedule shall consist of the following elements:

Â Â Â Â Â  (A) A fee that the department shall set according to a scale graduated on the basis of the charitable organizationÂs receipts and income during the time covered by the report, with a lower fee applying to lower receipts and income and a higher fee applying to higher receipts and income. The minimum applicable fee is $10 and the maximum applicable fee is $400.

Â Â Â Â Â  (B) A fee based on a percentage of the fund balance the charitable organization has at the close of the organizationÂs calendar or fiscal year. The department shall set the fee under this subparagraph at not more than 0.02 of one percent of the fund balance or $2,000, whichever is less.

Â Â Â Â Â  (c) The charitable organization shall pay a fee that consists of both elements set forth in paragraph (b) of this subsection at the time the organization files a report required under this section.

Â Â Â Â Â  (d) In calculating the fee element set forth in paragraph (b)(B) of this subsection, the department may not include in the fund balance any fixed assets that the charitable organization uses for operations.

Â Â Â Â Â  (e) The department shall ensure that the aggregate amount of fees paid under this section is sufficient to pay the departmentÂs expenses in administering ORS 128.610 to 128.750 and 128.801 to 128.898.

Â Â Â Â Â  (8)(a) If the charitable organization does not pay the fee prescribed by rules adopted under subsection (7) of this section or fails to file a report by the date due, the charitable organization, in addition to the fee due, shall pay a delinquency fee in an amount the department specifies by rule. The department may increase the delinquency fee or charge additional delinquency fees based on the length of time the payment or report is delinquent.

Â Â Â Â Â  (b) In addition to charging any delinquency fee required under paragraph (a) of this subsection, the Attorney General, in compliance with the procedures set forth in ORS chapter 183, may take either or both of these actions:

Â Â Â Â Â  (A) Impose a civil penalty of not more than $1,000 on any charitable organization that fails to file a delinquent report or fails to pay a delinquency fee or a fee due under subsection (7) of this section within 90 days after receiving notice of the delinquency; or

Â Â Â Â Â  (B) Order any charitable organization to cease soliciting contributions until the charitable organization has paid a fee or delinquency fee imposed under this section or has filed a report required under this section.

Â Â Â Â Â  (c) In any judicial review of the order of the Attorney General, the order shall be reversed or modified only if the court finds that the Attorney General lacked authority to issue the order or impose the penalty or that the amount of the penalty imposed was unconscionable in the circumstances.

Â Â Â Â Â  (d) The Attorney General may grant an extension of time for a reasonable period for filing a report upon written application filed by or on behalf of the charitable organization stating the reason that additional time should be allowed for filing the report beyond the ordinary due date. If the request is submitted on or prior to the due date for filing the report, the delinquency fee described in paragraph (a) of this subsection will not be due unless the report and fee are thereafter not filed within the extended period granted for filing the report, or, if the request is denied, within 10 days after the denial is received by the corporation.

Â Â Â Â Â  (9) All fees and penalties received by the Department of Justice under subsections (7) and (8) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering ORS 128.610 to 128.750 and 128.801 to 128.898 and for no other purpose. [1963 c.583 Â§8; 1971 c.589 Â§7; 1973 c.506 Â§40; 1973 c.775 Â§4; 1975 c.388 Â§5; 1981 c.593 Â§7; 1985 c.730 Â§9; 1991 c.734 Â§7; 2007 c.571 Â§1]

Â Â Â Â Â  128.680 Investigatory authority of Attorney General. The Attorney General may investigate transactions and relationships of charitable organizations subject to ORS 128.610 to 128.750 for the purpose of ascertaining whether or not the purposes of the charitable organization are being carried out in accordance with the terms and provisions of the articles of incorporation or other instrument, whether a person or organization has engaged in a violation of ORS 128.610 to 128.750 or whether such a person or organization has breached a fiduciary duty arising under the common law. The Attorney General may require any agent, trustee, fiduciary, beneficiary, institution, association or corporation, or other person to appear, at a named time and place, in the county designated by the Attorney General, where the person resides or is found, to give information under oath and to produce books, memoranda, papers, documents of title, and evidence of assets, liabilities, receipts or disbursements in the possession or control of the person ordered to appear. [1963 c.583 Â§10; 1971 c.589 Â§8; 1981 c.593 Â§9; 1985 c.729 Â§30; 1985 c.730 Â§11; 2007 c.571 Â§7]

Â Â Â Â Â  128.690 Order for attendance by Attorney General; effect. When the Attorney General requires the attendance of any person, as provided in ORS 128.680, the Attorney General shall issue an order setting forth the time when and the place where attendance is required and shall cause the same to be delivered to or sent by registered or certified mail to the person at least 14 days before the date fixed for attendance. Such order shall have the same force and effect as a subpoena and, upon application of the Attorney General, obedience to the order may be enforced by any court having jurisdiction of charitable trusts in the county where the trust may be in existence or administered or the person receiving it resides or is found, in the same manner as though the notice were a subpoena. The court, after hearing, for cause, and upon application of any person aggrieved by the order, shall have the right to alter, amend, revise, suspend or postpone all or any part of its provisions. [1963 c.583 Â§11]

Â Â Â Â Â  128.700 [1963 c.583 Â§12; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  128.710 Enforcement; jurisdiction of court. (1) The Attorney General may institute appropriate proceedings to secure compliance with ORS 128.610 to 128.750 and to invoke the jurisdiction of the court. Willful failure to comply with an order of any court having jurisdiction of charitable trusts requiring an accounting by a charitable corporation or trustee shall constitute grounds for removal of the officers of such charitable corporation or of such trustee and the appointment by the court of successor officers or trustee. The powers and duties of the Attorney General provided in ORS 128.610 to 128.750 are in addition to existing powers and duties.

Â Â Â Â Â  (2) Nothing in ORS 128.610 to 128.750 shall impair or restrict the jurisdiction of any court with respect to any of the matters covered by it, except that no court shall have jurisdiction to modify or terminate any trust of property for charitable purposes unless the Attorney General is a party to the proceedings. [1963 c.583 Â§13; 1971 c.589 Â§9; 1981 c.593 Â§10; 1985 c.729 Â§31; 1985 c.730 Â§12]

Â Â Â Â Â  128.720 Copies of certain documents and notice to be provided Attorney General. Every person who offers for probate any instrument which establishes a testamentary trust of property for charitable purposes or who records in any county any inter vivos transfer of property for charitable purposes shall furnish a copy of such document to the Attorney General. Upon filing the final account and petition for a judgment of distribution of any estate through which a residuary testamentary trust for charitable purposes is established, the personal representative shall mail a copy thereof, and a copy of the notice fixing the time for filing objections thereto, to the Attorney General not less than 20 days before the time fixed in the notice. The custodian of the records of a court having jurisdiction of probate matters or of charitable trusts shall furnish such copies of papers, records and files of the office of the custodian relating to the subject of ORS 128.610 to 128.750 as the Attorney General requires. [1963 c.583 Â§15; 1971 c.589 Â§10; 2003 c.576 Â§385]

Â Â Â Â Â  128.730 List of certain claims for exemptions from taxation to be provided Attorney General. Every officer, agency, board or commission of this state, receiving applications for exemption from taxation of any corporation, charitable trust or similar relationship in which the corporation or trustee is subject to ORS 128.610 to 128.750 shall annually file with the Attorney General a list of all applications received during the year. [1963 c.583 Â§16; 1971 c.589 Â§11]

Â Â Â Â Â  128.735 Attorney fees in action to enforce fiduciary or other duty. (1) In any suit or action against a charitable organization to enforce any fiduciary or other duty arising under ORS 128.610 to 128.750 or to enforce any fiduciary duty arising under the common law, the court in its discretion may award the prevailing party reasonable attorney fees at trial and on appeal and, as part of costs and disbursements, reasonable investigative expenses and reasonable expert witness fees.

Â Â Â Â Â  (2) If the Attorney General prevails, the attorney fees, costs and disbursements of the Attorney General may, in the discretion of the court, be a judgment against the responsible officers of the charitable corporation or trustee of a charitable trust, or may be paid out of the corpus of the trust. [1985 c.730 Â§2; 2007 c.571 Â§6]

Â Â Â Â Â  128.740 [1963 c.583 Â§17; 1971 c.589 Â§12; repealed by 1975 c.388 Â§8]

Â Â Â Â Â  128.750 Uniformity of interpretation. The Charitable Trust and Corporation Act, ORS 128.610 to 128.750, shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1963 c.583 Â§19; 1981 c.593 Â§11; 1985 c.730 Â§14]

CHARITABLE SOLICITATIONS ACT

Â Â Â Â Â  128.801 Definitions for ORS 128.801 to 128.898. As used in ORS 128.801 to 128.898:

Â Â Â Â Â  (1) ÂCharitable purposeÂ means any purpose to promote the well-being of the public at large, or for the benefit of an indefinite number of persons, including but not limited to educational, literary or scientific purposes, or for the prevention of cruelty to children or animals, or for the benefit of religion, rehabilitation services, public recreation, civic improvement or services which lessen the burdens of government.

Â Â Â Â Â  (2) ÂCommercial fund raising solicitationÂ means the solicitation of funds for nonprofit beneficiaries, whether named or unspecified, through the sale of goods or services, whether the goods or services are delivered to a purchaser or donated to third parties, and where the solicitation is conducted by a commercial fund raising firm or commercial coventurer. If donors receive insubstantial items or other benefits in return for contributions, such a solicitation of funds is not a commercial fund raising solicitation if the items or benefits received are considered premiums and do not affect the deductibility of the contributions for federal income tax purposes. A solicitation is conducted by a commercial fund raising firm or commercial coventurer if the soliciting agents are under the direction and control of a commercial fund raising firm or commercial coventurer; the fact that the solicitors are paid by the beneficiary is of no consequence.

Â Â Â Â Â  (3) ÂCommercial coventurerÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who is regularly and primarily engaged in trade or commerce in this state other than in conjunction with the raising of funds for nonprofit purposes and who conducts commercial fund raising solicitations on an infrequent basis.

Â Â Â Â Â  (4) ÂCommercial fund raising firmÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or formed as a nonprofit mutual benefit corporation, who, for compensation or other consideration regularly conducts commercial fund raising solicitations.

Â Â Â Â Â  (5) ÂProfessional fund raising firmÂ means any sole proprietorship, partnership, corporation or any other legal entity, organized for profit or as a nonprofit mutual benefit corporation, who, for compensation or other consideration, manages or conducts the solicitation of funds, not including commercial fund raising solicitations, on behalf of any nonprofit organization.

Â Â Â Â Â  (6)(a) ÂSolicitationÂ means any oral or written request for a contribution, including the solicitorÂs offer or attempt to sell any property, rights, services or other thing, in connection with which:

Â Â Â Â Â  (A) The name of any nonprofit organization is used as an inducement for making the contribution or consummating the sale; or

Â Â Â Â Â  (B) Any statement is made which implies that the whole or any part of the contribution or proceeds from the sale will be donated to any nonprofit organization.

Â Â Â Â Â  (b) ÂSolicitationÂ does not include the making of any request or appeal on behalf of a candidate, political committee or measure as defined in ORS 260.005, unless the appeal states or implies that contributions will be used, in whole or in part, for a charitable purpose or includes a representation that a ticket to an event may be donated by a contributor to the solicitors for use by another. [1985 c.729 Â§3; 1991 c.532 Â§1]

Â Â Â Â Â  128.802 Registration of professional fund raising firms required; fee; renewal; notice of change of information. (1) No person shall act as a professional fund raising firm with respect to the solicitation of funds in this state on behalf of any nonprofit organization unless the professional fund raising firm is registered with the Attorney General.

Â Â Â Â Â  (2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

Â Â Â Â Â  (3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

Â Â Â Â Â  (a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

Â Â Â Â Â  (b) The form of the applicantÂs organization.

Â Â Â Â Â  (c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

Â Â Â Â Â  (4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

Â Â Â Â Â  (5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs. [1991 c.532 Â§17]

Â Â Â Â Â  128.804 Fund raising notice; contents. (1) Prior to each solicitation campaign to be conducted in this state, where the services of a professional fund raising firm are employed, the firm shall file a completed fund raising notice on forms prescribed by the Attorney General. A copy of the written fund raising plan, described in ORS 128.807 and a copy of the written disclosure, when required by ORS 128.809, shall be attached to the notice.

Â Â Â Â Â  (2) The fund raising notice shall be in writing, under oath, and shall include a description of the solicitation campaign, the projected starting date of the campaign, a description of the role of the firm, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account and the address and telephone number of the headquarters for each campaign if different than the principal place of business identified on the firmÂs registration form, as well as the person in charge of each such location. If the solicitation is being conducted by agents of the firm, the notice shall include a provision affirming that the solicitation material has been approved by the nonprofit beneficiary. [1991 c.532 Â§18]

Â Â Â Â Â  128.805 [1971 c.589 Â§14; 1981 c.593 Â§12; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.806 [1985 c.729 Â§4; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.807 Required submission of financial plan to nonprofit beneficiary. (1) A professional fund raising firm shall not participate in a solicitation campaign in this state without first submitting a written financial plan to the nonprofit beneficiary. A nonprofit organization, utilizing the services of a professional fund raising firm, shall not solicit in this state unless it has obtained such a written financial plan from the firm. The written financial plan shall provide a good faith projection of the total expenses and revenue for each solicitation campaign contemplated by the agreement with the nonprofit beneficiary.

Â Â Â Â Â  (2) In the case of solicitation campaigns which are directed at targeted individual donors, such as in telemarketing or direct mail solicitations, the plan shall specify whether each campaign is directed toward new donor acquisitions, individual donor renewals or some combination thereof. [1991 c.532 Â§19]

Â Â Â Â Â  128.809 Required disclosure of agency by solicitors. No person shall engage in an in-person solicitation as an agent of a professional fund raising firm, including a face-to-face or telephone solicitation, unless it is disclosed orally in the course of the solicitation but prior to asking for a commitment for a contribution from the solicitee, and in writing to any solicitee that makes a pledge to be delivered within 10 days of the date of the pledge that the solicitor is operating under the direction and control of a named professional fund raising firm. [1991 c.532 Â§20]

Â Â Â Â Â  128.810 [1959 c.599 Â§1; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.811 [1985 c.729 Â§5; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.812 Required submission of financial report after campaign. Within 90 days after a solicitation campaign has been completed, unless funds are to be collected by the nonprofit beneficiary, the professional fund raising firm shall file with the Attorney General a financial report for the campaign, including gross receipts and all expenditures incurred in the solicitation campaign. The report shall be completed on a form prescribed by the Attorney General. The report shall be signed by an official of the professional fund raising firm and an official from each beneficiary and they shall certify, under oath, that it is true to the best of their knowledge. A similar interim financial report shall be filed one year after the start of the solicitation campaign in the case of a solicitation campaign still in progress on that date. [1991 c.532 Â§21]

Â Â Â Â Â  128.813 [1975 c.388 Â§2; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.814 Presumption of breach of fiduciary duty by officer or director of nonprofit beneficiary. (1) There shall be a rebuttable presumption of a breach of fiduciary duty if an officer or director of a nonprofit beneficiary enters into an agreement with a professional fund raising firm:

Â Â Â Â Â  (a) For a duration to exceed two years unless the nonprofit beneficiary has obtained written proposals from at least two other professional fund raising firms; or

Â Â Â Â Â  (b) Where one of the stated or implied purposes of the solicitation campaign is to acquire an identified list of donors for use as a donor base for future solicitations by the nonprofit beneficiary, unless the nonprofit beneficiary has exclusive rights to the ownership and use of the list of donors.

Â Â Â Â Â  (2) It shall be presumed that such donor list acquisition is a purpose of the campaign unless the agreement specifies otherwise.

Â Â Â Â Â  (3) This section shall not prohibit a professional fund raising firm from retaining a security interest in a list for the limited purpose of recovering amounts owed to it pursuant to the terms of the contract. [1991 c.532 Â§22]

Â Â Â Â Â  128.815 [1971 c.589 Â§14a; 1981 c.593 Â§13; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.816 [1985 c.729 Â§6; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.820 [1959 c.599 Â§Â§2,3,4,5; 1967 c.359 Â§125; renumbered 731.704]

Â Â Â Â Â  128.821 Registration of commercial fund raising firms required; fee; renewal; notice of change in information. (1) No person shall engage in solicitations for contributions for or on behalf of a commercial fund raising firm unless the commercial fund raising firm is registered with the Attorney General.

Â Â Â Â Â  (2) Applications for registration or reregistration shall be in writing, under oath, on a form prescribed by the Attorney General and shall be accompanied by a fee in the amount of $250.

Â Â Â Â Â  (3) The application shall contain such information as the Attorney General shall require and which is consistent with ORS 128.801 to 128.898, including:

Â Â Â Â Â  (a) The address of the principal place of business of the applicant and any local addresses if the principal place of business is not located in the state.

Â Â Â Â Â  (b) The form of the applicantÂs organization.

Â Â Â Â Â  (c) The names and personal addresses of all principals of the organization, including all officers and all persons who own a 10 percent or more interest in the organization.

Â Â Â Â Â  (4) Each registration is valid for one year and may be renewed for additional one-year periods upon application to the Attorney General and payment of the registration fee.

Â Â Â Â Â  (5) The Attorney General shall be notified in writing of any change in the information contained in the application within seven days after the change occurs. [1985 c.729 Â§7; 1991 c.532 Â§2]

Â Â Â Â Â  128.823 Designation of amount to be paid to beneficiaries; manner of specification; minimum amount payable. (1) No person shall engage in commercial fund raising solicitations unless there is a designated amount to be paid to nonprofit beneficiaries. Where the nonprofit beneficiary is identified in the solicitation campaign, the amount shall be specified in a contract or letter of agreement with such a beneficiary. The amount shall be specified in terms of:

Â Â Â Â Â  (a) An amount per unit of the goods or services to be purchased;

Â Â Â Â Â  (b) A specified percentage of the gross funds solicited; or

Â Â Â Â Â  (c) A good faith estimate of the gross funds solicited.

Â Â Â Â Â  (2) Nonprofit beneficiaries shall receive no less than 90 percent of the designated estimate under subsection (1)(c) of this section. Any designated amount shall exclude any amount which the nonprofit beneficiary is to pay as expenses of the solicitation campaign, such as all costs of the goods or services sold or cost of fund raising events staged. [1991 c.532 Â§5]

Â Â Â Â Â  128.824 Disclosures required in commercial fund raising solicitations. (1) All commercial fund raising solicitations shall include a clear and conspicuous disclosure of the identity of the commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (a) In the case of a vending machine, it shall be disclosed on the device that the machine is owned and operated by the commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, it shall be disclosed orally in the course of the solicitation but prior to asking for a commitment for a contribution from the solicitee, and in writing to any solicitee that makes a pledge to be delivered within 10 days of the date of the pledge that the solicitor is operating under the direction and control of a named commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (c) In the case of a solicitation by advertisement or mass distribution, including posters, leaflets, automatic dialing machines, publications and audio or video broadcasts, it shall be disclosed in the body of the solicitation material that the product or service is marketed by a named commercial fund raising firm or commercial coventurer.

Â Â Â Â Â  (2) All commercial fund raising solicitations shall include a clear and conspicuous disclosure of the amount of the solicited funds to be paid to the nonprofit beneficiary as provided in ORS 128.823.

Â Â Â Â Â  (a) In the case of a vending machine, the disclosure shall be on the device.

Â Â Â Â Â  (b) In the case of an in-person solicitation, including a face-to-face or telephone solicitation, the disclosure shall be in the form of a written statement to any solicitee who makes a pledge, to be delivered within 10 days of the date of the pledge.

Â Â Â Â Â  (c) In the case of a solicitation by advertisement or mass distribution, the disclosure shall be in the body of the solicitation material. [1991 c.532 Â§6]

Â Â Â Â Â  128.825 [1971 c.589 Â§15; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.826 Commercial fund raising contracts and notice; filing. (1) At least 10 days prior to the commencement of each commercial fund raising solicitation campaign, a commercial fund raising firm shall file with the Attorney General a completed fund raising notice on forms prescribed by the Attorney General. A copy of the contract or letter of agreement with any beneficiary and a copy of the disclosure material required by ORS 128.824 shall be attached to the notice.

Â Â Â Â Â  (2) The fund raising notice shall be in writing, under oath, and shall include a description of the fund raising event or campaign, the projected starting and ending dates of the campaign, the bank account number and location where the solicited funds will be deposited, including the name of the organization or organizations that control the account, and the address and telephone number of the headquarters for each commercial solicitation campaign if different than the principal place of business identified on the commercial fund raising firmÂs registration form as well as the person in charge of each such location. The notice shall include a provision affirming that the disclosure material described in subsection (1) of this section has been affirmed by all beneficiaries. [1985 c.729 Â§8; 1991 c.532 Â§3]

Â Â Â Â Â  128.830 [1959 c.599 Â§7; 1967 c.359 Â§126; renumbered 731.708]

Â Â Â Â Â  128.831 [1985 c.729 Â§9; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.835 [1971 c.589 Â§16; 1981 c.593 Â§14; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.836 [1985 c.729 Â§10; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.840 [1959 c.599 Â§6; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.841 Commercial fund raising firm financial reports; contents; filing. Within 90 days after a commercial fund raising solicitation campaign has been completed, the commercial fund raising firm shall file with the Attorney General a financial report for the campaign, including gross receipts and all expenditures incurred in the solicitation campaign. The report shall be completed on a form prescribed by the Attorney General. The report shall be signed by an official of the commercial fund raising firm and an official from each beneficiary and they shall certify, under oath, that it is true to the best of their knowledge. A similar interim financial report shall be filed one year after the start of the solicitation campaign in the case of a solicitation campaign still in progress on that date. [1985 c.729 Â§11; 1991 c.532 Â§7]

Â Â Â Â Â  128.845 [1971 c.589 Â§17; 1981 c.593 Â§15; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.846 Maintenance of records by commercial fund raising firm. (1) A commercial fund raising firm shall maintain for a period of not less than three years from the completion of each fund raising campaign, the following records:

Â Â Â Â Â  (a) The name and address of each contributor and the date and amount of the contribution, if the preceding is known to the commercial fund raising firm.

Â Â Â Â Â  (b) The name and address of each paid solicitor and the dates and amount of compensation paid to each such solicitor.

Â Â Â Â Â  (c) Records of all fund raising expenses incurred in the course of the fund raising campaign.

Â Â Â Â Â  (2) If the commercial fund raising firm sells tickets to an event and represents that tickets will be donated for use by another, the commercial fund raising firm shall also maintain, for the same period as specified in subsection (1) of this section, the following records:

Â Â Â Â Â  (a) The name and address of those contributors donating tickets and the number of tickets donated by each contributor; and

Â Â Â Â Â  (b) The name and address of all organizations receiving donated tickets, including the number of tickets received by each organization.

Â Â Â Â Â  (3) All records described in this section shall be available for inspection by the Attorney General upon request. [1985 c.729 Â§12; 1991 c.532 Â§8]

Â Â Â Â Â  128.848 Accountings required of commercial coventurer. A commercial coventurer shall keep a final accounting for each commercial fund raising solicitation that it conducts for a period of three years following the completion of the campaign. A commercial coventurer shall provide such an accounting for each commercial fund raising solicitation it conducts not later than 20 days after it is requested by the Attorney General or any nonprofit beneficiary. [1991 c.532 Â§16]

Â Â Â Â Â  128.850 [1959 c.599 Â§8; 1967 c.359 Â§128; renumbered 731.716]

Â Â Â Â Â  128.851 [1985 c.729 Â§13; repealed by 1991 c.532 Â§26]

Â Â Â Â Â  128.855 [1975 c.388 Â§3; 1977 c.467 Â§1; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.856 Written consent by beneficiary to use of name. No person, other than volunteers or employees under the direction and control of a nonprofit beneficiary, shall represent that any part of the contributions received will be given or donated to any named nonprofit beneficiary unless such organization has consented in writing to the use of its name, prior to the solicitation. The written consent shall be signed by an officer, director or trustee of the organization. [1985 c.729 Â§14; 1991 c.532 Â§9]

Â Â Â Â Â  128.860 [1959 c.599 Â§11; 1967 c.359 Â§129; renumbered 731.720]

Â Â Â Â Â  128.861 Written consent required for representations about use of tickets. A commercial fund raising firm shall not represent, in the course of its solicitation activities, that tickets to events will be donated for use by another unless it has complied with the following requirements:

Â Â Â Â Â  (1) The commercial fund raising firm shall obtain commitments, in writing, from beneficiaries stating that they will accept donated tickets and specifying the number of tickets they are willing to accept;

Â Â Â Â Â  (2) The commercial fund raising firm shall solicit and accept no more contributions of donated tickets than the number of ticket commitments it has received from beneficiaries; and

Â Â Â Â Â  (3) A ticket commitment alone, as described in this section, shall not constitute written consent to use the organizationÂs name as described in ORS 128.856. [1985 c.729 Â§15; 1991 c.532 Â§10]

Â Â Â Â Â  128.865 [1975 c.388 Â§4; 1981 c.897 Â§37; repealed by 1985 c.729 Â§1; 1985 c.730 Â§15]

Â Â Â Â Â  128.866 Injunction by Attorney General. The Attorney General may obtain an injunction against solicitation of contributions until:

Â Â Â Â Â  (1) The charitable organization, beneficiary, professional fund raising firm or commercial fund raising firm has complied with all registration and reporting requirements of the Charitable Solicitations Act and ORS 128.610 to 128.750; or

Â Â Â Â Â  (2) Breaches of fiduciary duties have been corrected and the officers and directors responsible for the breaches have been removed. [1985 c.729 Â§17; 1991 c.532 Â§11; 2003 c.40 Â§3]

Â Â Â Â Â  128.870 [1959 c.599 Â§12; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.871 Denial or revocation of registration. Subject to ORS chapter 183, the Attorney General may deny registration or revoke any registration issued pursuant to ORS 128.802 or 128.821 for a period not to exceed five years, if the Attorney General finds:

Â Â Â Â Â  (1) A material misrepresentation or false statement to be in the application for registration or any other statement filed with the Attorney General as provided in ORS 128.801 to 128.898 and 128.995.

Â Â Â Â Â  (2) Any material violation of ORS 128.801 to 128.898 or the rules adopted by the Attorney General pursuant to ORS 128.801 to 128.898 and 128.995. [1985 c.729 Â§23; 1991 c.532 Â§12]

Â Â Â Â Â  128.876 Rules. The Attorney General shall make rules as to the filing and execution of reports and registration statements required by ORS 128.610 to 128.650, 128.680, 128.710, 128.801 to 128.899, 128.995 and 646.608 and to the contents thereof. The Attorney General may make additional rules and amend existing rules as necessary for the proper administration of the Charitable Solicitations Act. [1985 c.729 Â§18; 2003 c.14 Â§46]

Â Â Â Â Â  128.880 [1959 c.599 Â§9; 1967 c.359 Â§130; renumbered 731.724]

Â Â Â Â Â  128.881 Deposit of fees and penalties; use. All fees and penalties received by the Department of Justice under ORS 128.802 and 128.821 shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this section are continuously appropriated to the Attorney General to pay the expenses of the Department of Justice in administering the Charitable Trust and Corporation Act as established in ORS 128.610 and the Charitable Solicitations Act. [1985 c.729 Â§20; 1991 c.532 Â§13]

Â Â Â Â Â  128.886 False or misleading representations prohibited. (1) No person shall make any false or misleading representations in the course of any solicitation of contributions.

Â Â Â Â Â  (2) A representation may be any manifestation of any assertion by words or conduct, including, but not limited to, a failure to disclose a fact.

Â Â Â Â Â  (3) No person shall have a cause of action under ORS 646.638 for an alleged violation of any provision of this section if the alleged false or misleading representation is made by a volunteer of an organization which is exempt from federal taxation under section 501(c) of the Internal Revenue Code of 1954, as amended, and the alleged false or misleading representation is not made at the direction of paid personnel. [1985 c.729 Â§16; 1989 c.913 Â§2; 1991 c.532 Â§14]

Â Â Â Â Â  128.890 [1959 c.599 Â§10; repealed by 1967 c.359 Â§704]

Â Â Â Â Â  128.891 Prohibited representations; written notice. (1) No solicitation for contributions shall in any way use the fact or requirement of registration, or any filing of any report pursuant to the Charitable Solicitations Act or ORS 128.610 to 128.750, with the intent to cause or in a manner tending to cause any person to believe that such solicitation, the manner in which it is conducted, its purposes, any use to which the proceeds will be applied, or the person or organization conducting it have been or will be in any way indorsed, sanctioned or approved by the Attorney General or any other governmental agency or office.

Â Â Â Â Â  (2) Any written or oral statement made in connection with a solicitation of contributions that the person or organization conducting the solicitation is registered or has filed, will file or is required to file any report with the Attorney General, or any statement of similar import, shall be immediately followed by a statement of equal prominence that such registration or report in no way constitutes or implies any indorsement, sanction or approval of the solicitation, its purposes, the manner in which it is conducted or the person or organization conducting it, by the Attorney General or any other governmental agency or officer. [1985 c.729 Â§19]

Â Â Â Â Â  128.893 Use of in-state address. (1) A person may not use an address in this state, including a return address, in a solicitation, or in written material issued in connection with a solicitation, made on behalf of a nonprofit organization unless:

Â Â Â Â Â  (a) The nonprofit organization actually maintains and staffs an office in this state; or

Â Â Â Â Â  (b) The solicitation, or written material issued in connection with a solicitation, discloses:

Â Â Â Â Â  (A) The address of the actual headquarters of the nonprofit organization; and

Â Â Â Â Â  (B) That the address in this state is a mail drop or that the address in this state is solely the address of a mail handling facility.

Â Â Â Â Â  (2) If the disclosures described in subsection (1) of this section are required in a written solicitation, or in written material issued in connection with a solicitation, the disclosures shall be printed immediately proximate to the address in this state and in a location and typeface no less prominent than the address in this state. [2003 c.40 Â§2]

Â Â Â Â Â  128.896 [1985 c.730 Â§13; 1991 c.734 Â§8; renumbered 128.899 in 1991]

Â Â Â Â Â  128.898 Short title. ORS 128.801 to 128.898 and 128.995 may be cited as the Charitable Solicitations Act. [1985 c.729 Â§2]

CIVIL PENALTIES

Â Â Â Â Â  128.899 Civil penalties for violation of ORS 128.610 to 128.750. (1) The responsible officers or trustees of a corporation or trust which fails to register or file a report required by ORS 128.610 to 128.750 or the Charitable Trust and Corporation Act may be assessed a civil penalty not to exceed $1,000 by the Attorney General.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All penalties recovered under this section shall be credited to the Department of Justice Operating Account as described in ORS 128.670 (9). [Formerly 128.896]

CRIMINAL PENALTIES

Â Â Â Â Â  128.990 [1959 c.639 Â§3; subsections (2), (3), (4) enacted as 1971 c.589 Â§18; 1975 c.388 Â§7; 1981 c.593 Â§16; 1985 c.729 Â§21; 1987 c.813 Â§13; renumbered 97.992 in 2001]

Â Â Â Â Â  128.991 [1987 c.813 Â§9; 1993 c.467 Â§4; 1995 c.325 Â§3; 2001 c.796 Â§19; renumbered 97.994 in 2001]

Â Â Â Â Â  128.992 Penalties for ORS 128.610 to 128.750. Filing or assisting in preparing or filing a statement or report required by the Charitable Trust and Corporation Act, ORS 128.610 to 128.750, that is false or fraudulent is a Class A misdemeanor. [1985 c.730 Â§3]

Â Â Â Â Â  128.995 Penalties for ORS 128.801 to 128.898. Violation of ORS 128.802, 128.821 or filing or assisting in preparing or filing a statement or report required by ORS 128.801 to 128.898 that is false or fraudulent is a Class A misdemeanor. [1985 c.729 Â§24; 1991 c.532 Â§23]

_______________



Chapter 129

Chapter 129 Â Uniform Principal and Income Act

2007 EDITION

UNIFORM PRINCIPAL AND INCOME ACT

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

DEFINITIONS AND FIDUCIARY DUTIES

129.200Â Â Â Â  Short title

129.205Â Â Â Â  Definitions

129.210Â Â Â Â  Fiduciary duties; general principles

129.215Â Â Â Â  TrusteeÂs power to adjust

129.220Â Â Â Â  Judicial control of discretionary power

129.225Â Â Â Â  Conversion to unitrust

DECEDENTÂS ESTATE OR TERMINATING INCOME INTEREST

129.250Â Â Â Â  Determination and distribution of net income

129.255Â Â Â Â  Distribution to residuary and remainder beneficiaries

APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

129.270Â Â Â Â  When right to income begins and ends

129.275Â Â Â Â  Apportionment of receipts and disbursements when decedent dies or income interest begins

129.280Â Â Â Â  Apportionment when income interest ends

ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

(Receipts From Entities)

129.300Â Â Â Â  Character of receipts

129.305Â Â Â Â  Distribution from trust or estate

129.308Â Â Â Â  Business and other activities conducted by trustee

(Receipts Not Normally Apportioned)

129.310Â Â Â Â  Principal receipts

129.315Â Â Â Â  Rental property

129.320Â Â Â Â  Obligation to pay money

129.325Â Â Â Â  Insurance policies and similar contracts

(Receipts Normally Apportioned)

129.350Â Â Â Â  Insubstantial allocations not required

129.355Â Â Â Â  Deferred compensation, annuities and similar payments

129.360Â Â Â Â  Liquidating asset

129.365Â Â Â Â  Minerals, water and other natural resources

129.370Â Â Â Â  Timber

129.375Â Â Â Â  Property not productive of income

129.380Â Â Â Â  Derivatives and options

129.385Â Â Â Â  Asset-backed securities

ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

129.400Â Â Â Â  Disbursements from income

129.405Â Â Â Â  Disbursements from principal

129.410Â Â Â Â  Transfers from income to principal for depreciation

129.415Â Â Â Â  Transfers from income to reimburse principal

129.420Â Â Â Â  Income taxes

129.425Â Â Â Â  Adjustments between principal and income because of taxes

UNIFORMITY OF APPLICATION

129.450Â Â Â Â  Uniformity of application and construction

Â Â Â Â Â  129.005 [1975 c.717 Â§12 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.010 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.015 [1975 c.717 Â§11 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.020 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.025 [1975 c.717 Â§2 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§47; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.030 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.035 [1975 c.717 Â§4 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§48; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.040 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.045 [1975 c.717 Â§3 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2001 c.104 Â§41; 2003 c.14 Â§49; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.050 [Amended by 1963 c.437 Â§1; 1973 c.272 Â§1; repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.055 [1975 c.717 Â§5 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.060 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.065 [1975 c.717 Â§6 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.070 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.075 [1975 c.717 Â§7 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 1991 c.620 Â§1; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.080 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.085 [1975 c.717 Â§8 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.090 [Amended by 1975 c.717 Â§16; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.100 [Amended by 1975 c.717 Â§17; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.105 [1975 c.717 Â§9 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.110 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.115 [1975 c.717 Â§10 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); 2003 c.14 Â§50; repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.120 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.125 [1975 c.717 Â§13 (enacted in lieu of 129.010 to 129.080 and 129.110 to 129.140); repealed by 2003 c.279 Â§36]

Â Â Â Â Â  129.130 [Repealed by 1975 c.717 Â§1]

Â Â Â Â Â  129.140 [Repealed by 1975 c.717 Â§1]

DEFINITIONS AND FIDUCIARY DUTIES

Â Â Â Â Â  129.200 Short title. This chapter may be cited as the Uniform Principal and Income Act. [2003 c.279 Â§1]

Â Â Â Â Â  Note: Section 34, chapter 279, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 34. Except as may be expressly provided in a will or in the terms of a trust or in sections 1 to 31 of this 2003 Act [ORS chapter 129], sections 1 to 31 of this 2003 Act apply to the administration of all trusts and estates, whether coming into existence before, on or after the effective date of this 2003 Act [January 1, 2004]. [2003 c.279 Â§34]

Â Â Â Â Â  129.205 Definitions. In this chapter:

Â Â Â Â Â  (1) ÂAccounting periodÂ means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

Â Â Â Â Â  (2) ÂBeneficiaryÂ includes, in the case of a decedentÂs estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

Â Â Â Â Â  (3) ÂFiduciaryÂ means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

Â Â Â Â Â  (4) ÂIncomeÂ means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in ORS 129.300 to 129.385.

Â Â Â Â Â  (5) ÂIncome beneficiaryÂ means a person to whom net income of a trust is or may be payable.

Â Â Â Â Â  (6) ÂIncome interestÂ means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trusteeÂs discretion.

Â Â Â Â Â  (7) ÂMandatory income interestÂ means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

Â Â Â Â Â  (8) ÂNet incomeÂ means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

Â Â Â Â Â  (10) ÂPrincipalÂ means property held in trust for distribution to a remainder beneficiary when the trust terminates.

Â Â Â Â Â  (11) ÂRemainder beneficiaryÂ means a person entitled to receive principal when an income interest ends.

Â Â Â Â Â  (12) ÂTerms of a trustÂ means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

Â Â Â Â Â  (13) ÂTrusteeÂ includes an original, additional or successor trustee, whether or not appointed or confirmed by a court. [2003 c.279 Â§2]

Â Â Â Â Â  129.210 Fiduciary duties; general principles. (1) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of ORS 129.250 to 129.280, a fiduciary:

Â Â Â Â Â  (a) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

Â Â Â Â Â  (b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

Â Â Â Â Â  (c) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

Â Â Â Â Â  (d) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

Â Â Â Â Â  (2) In exercising the power to adjust under ORS 129.215 (1), or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will or by this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries. [2003 c.279 Â§3]

Â Â Â Â Â  129.215 TrusteeÂs power to adjust. (1) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trustÂs income and the trustee determines, after applying the rules in ORS 129.210 (1), that the trustee is unable to comply with ORS 129.210 (2).

Â Â Â Â Â  (2) In deciding whether and to what extent to exercise the power conferred by subsection (1) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

Â Â Â Â Â  (a) The nature, purpose and expected duration of the trust;

Â Â Â Â Â  (b) The intent of the settlor;

Â Â Â Â Â  (c) The identity and circumstances of the beneficiaries;

Â Â Â Â Â  (d) The needs for liquidity, regularity of income and preservation and appreciation of capital;

Â Â Â Â Â  (e) The assets held in the trust, the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property, the extent to which an asset is used by a beneficiary and whether an asset was purchased by the trustee or received from the settlor;

Â Â Â Â Â  (f) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

Â Â Â Â Â  (g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

Â Â Â Â Â  (h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

Â Â Â Â Â  (i) The anticipated tax consequences of an adjustment.

Â Â Â Â Â  (3) A trustee may not make an adjustment:

Â Â Â Â Â  (a) That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

Â Â Â Â Â  (b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

Â Â Â Â Â  (c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

Â Â Â Â Â  (d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

Â Â Â Â Â  (e) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

Â Â Â Â Â  (f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

Â Â Â Â Â  (g) If the trustee is a beneficiary of the trust; or

Â Â Â Â Â  (h) If the power to make adjustments has been released upon conversion of the trust to a unitrust under ORS 129.225.

Â Â Â Â Â  (4) If subsection (3)(e), (f), (g) or (h) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

Â Â Â Â Â  (5) A trustee may release the entire power conferred by subsection (1) of this section or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (3)(a) to (f) of this section or subsection (3)(h) of this section, or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (3) of this section. The release may be permanent or for a specified period, including a period measured by the life of an individual.

Â Â Â Â Â  (6) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (1) of this section. [2003 c.279 Â§4]

Â Â Â Â Â  129.220 Judicial control of discretionary power. (1) The court may not order a fiduciary to change a decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciaryÂs discretion. A fiduciaryÂs decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

Â Â Â Â Â  (2) The decisions to which subsection (1) of this section applies include:

Â Â Â Â Â  (a) A decision under ORS 129.215 (1) as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

Â Â Â Â Â  (b) A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant and the weight, if any, to be given to those factors in deciding whether and to what extent to exercise the discretionary power conferred by ORS 129.215 (1).

Â Â Â Â Â  (3) If the court determines that a fiduciary has abused the fiduciaryÂs discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

Â Â Â Â Â  (a) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiaryÂs appropriate position.

Â Â Â Â Â  (b) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

Â Â Â Â Â  (c) To the extent that the court is unable, after applying paragraphs (a) and (b) of this subsection, to place the beneficiaries, the trust, or both, in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

Â Â Â Â Â  (4) Upon petition by the fiduciary for instructions, the court having jurisdiction over a trust or estate may instruct the fiduciary on whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this chapter will result in an abuse of the fiduciaryÂs discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion. [2003 c.279 Â§4a; 2005 c.348 Â§119]

Â Â Â Â Â  129.225 Conversion to unitrust. (1) As used in this section, ÂbeneficiaryÂ means a person who has an interest in the trust to be converted and who has the legal capacity to take all actions authorized under this section.

Â Â Â Â Â  (2)(a) Unless expressly prohibited by the terms of the trust, a trustee may release the power to make adjustments under ORS 129.215 (1) and convert a trust into a unitrust if the trustee determines that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

Â Â Â Â Â  (b) Not less than 60 days before making a conversion under this section, a trustee must give written notice to all beneficiaries who either are eligible to receive income from the trust at the time the notice is given, or who would receive a distribution of principal if the trust were to terminate immediately before the notice is given and no power of appointment was exercised. The notice must indicate that the trustee intends to release the power to adjust and to convert the trust into a unitrust, must describe how the unitrust will operate and must include a description of the initial decisions the trustee will make under this section.

Â Â Â Â Â  (c) A trustee may not convert a trust to a unitrust under this section if any beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days after notice is given under this subsection.

Â Â Â Â Â  (3) The trustee or any beneficiary may file a petition to seek issuance of a court order directing conversion of a trust to a unitrust. The court shall order the requested conversion if the court concludes that the conversion will enable the trustee to carry out more accurately the intent of the settlor and the purposes of the trust, and that operation of the trust as a unitrust is consistent with the duties of the trustee under ORS 129.210 (2).

Â Â Â Â Â  (4) After a trust is converted to a unitrust under this section, all of the following apply:

Â Â Â Â Â  (a) The trustee must invest and manage trust assets as a prudent investor, and must follow an investment policy seeking a total return for trust investments, whether that return is derived from appreciation of principal or from earnings and distributions from principal.

Â Â Â Â Â  (b) The trustee must make regular distributions in accordance with the terms of the trust. All provisions of the trust relating to distribution of income shall be construed to refer to an annual unitrust distribution equal to four percent of the fair market value of trust assets, averaged over the lesser of the three preceding calendar years or the period during which the trust has been in existence.

Â Â Â Â Â  (c) In calculating the unitrust distribution, the trustee shall use the value of trust assets on the first business day of each calendar year for purposes of determining average value. The trustee may, in the trusteeÂs discretion, determine the manner in which the unitrust distribution will be prorated for a year in which a beneficiaryÂs right to payments begins or ends, the effect on trust asset valuation of other payments from or contributions to the trust, whether to estimate the value of nonliquid assets, whether to omit from the calculations trust property occupied or possessed by a beneficiary and any other matters necessary for the proper administration of the unitrust.

Â Â Â Â Â  (d) Expenses that would be deducted from income under this chapter if the trust was not a unitrust shall not be deducted from the unitrust distribution.

Â Â Â Â Â  (e) Unless otherwise provided by the terms of the trust, the unitrust distribution must be paid first from net income, as that amount would be determined if the trust were not a unitrust. To the extent that net income is insufficient, the unitrust distribution shall be paid first from net realized short-term capital gains, then from net realized long-term capital gains and finally from trust principal.

Â Â Â Â Â  (f) Conversion to a unitrust does not affect any provision in the terms of the trust directing or authorizing a trustee to distribute trust principal or authorizing a beneficiary to withdraw a portion or all of the principal.

Â Â Â Â Â  (5) The trustee or any beneficiary may file a petition to seek issuance of a court order directing any of the following:

Â Â Â Â Â  (a) The distribution of net income, as that amount would be determined if the trust were not a unitrust, in excess of the unitrust distribution, if the excess distribution is necessary to preserve a tax benefit.

Â Â Â Â Â  (b) The selection of a period other than three years for purposes of calculating average trust asset values.

Â Â Â Â Â  (c) Reconversion from a unitrust. If a reconversion is ordered, the power to make adjustments under ORS 129.215 (1) is revived.

Â Â Â Â Â  (6) A trustee does not have and may not exercise any power under this section in any of the following circumstances:

Â Â Â Â Â  (a) The unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under the terms of the trust and for which a charitable deduction from federal gift, estate or income taxes has been taken.

Â Â Â Â Â  (b) The possession or exercise of the power would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes and the individual would not be treated as an owner if the trustee did not possess or exercise the power.

Â Â Â Â Â  (c) The possession or exercise of the power would cause all or any part of the trust assets to be subject to any federal gift or estate tax with respect to an individual and the trust assets would not be subject to that taxation if the trustee did not possess or exercise the power.

Â Â Â Â Â  (d) The possession or exercise of the power would result in the disallowance of a marital deduction from federal estate or gift tax that would be allowed if the trustee did not possess or exercise the power.

Â Â Â Â Â  (e) The trustee is a beneficiary of the trust.

Â Â Â Â Â  (7) If subsection (6) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom subsection (6) of this section does not apply may possess and exercise the powers under this section unless the possession or exercise of those powers is not permitted by the terms of the trust. If subsection (6) of this section restricts all trustees from possessing or exercising a power under this section, a trustee may file a petition requesting that the court order the requested action. [2003 c.279 Â§4b; 2005 c.348 Â§120]

DECEDENTÂS ESTATE OR TERMINATING INCOME INTEREST

Â Â Â Â Â  129.250 Determination and distribution of net income. After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

Â Â Â Â Â  (1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in ORS 129.270 to 129.425 that apply to trustees and the rules in subsection (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

Â Â Â Â Â  (2) A fiduciary shall determine the remaining net income of a decedentÂs estate or a terminating income interest under the rules in ORS 129.270 to 129.425 that apply to trustees and by:

Â Â Â Â Â  (a) Including in net income all income from property used to discharge liabilities;

Â Â Â Â Â  (b) Paying from income or principal, in the fiduciaryÂs discretion, fees of attorneys, accountants and fiduciaries, court costs and other expenses of administration and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

Â Â Â Â Â  (c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedentÂs estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law.

Â Â Â Â Â  (3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection (2) of this section or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

Â Â Â Â Â  (4) A fiduciary shall distribute the net income remaining after distributions required by subsection (3) of this section in the manner described in ORS 129.255 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

Â Â Â Â Â  (5) A fiduciary may not reduce principal or income receipts from property described in subsection (1) of this section because of a payment described in ORS 129.400 or 129.405 to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedentÂs death or an income interestÂs terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed. [2003 c.279 Â§5]

Â Â Â Â Â  129.255 Distribution to residuary and remainder beneficiaries. (1) Each beneficiary described in ORS 129.250 (4) is entitled to receive a portion of the net income equal to the beneficiaryÂs fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

Â Â Â Â Â  (2) In determining a beneficiaryÂs share of net income, the following rules apply:

Â Â Â Â Â  (a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiaryÂs fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

Â Â Â Â Â  (b) The beneficiaryÂs fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

Â Â Â Â Â  (c) The beneficiaryÂs fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

Â Â Â Â Â  (d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

Â Â Â Â Â  (3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

Â Â Â Â Â  (4) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset. [2003 c.279 Â§6]

APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

Â Â Â Â Â  129.270 When right to income begins and ends. (1) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

Â Â Â Â Â  (2) An asset becomes subject to a trust:

Â Â Â Â Â  (a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferorÂs life;

Â Â Â Â Â  (b) On the date of a testatorÂs death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testatorÂs estate; or

Â Â Â Â Â  (c) On the date of an individualÂs death in the case of an asset that is transferred to a fiduciary by a third party because of the individualÂs death.

Â Â Â Â Â  (3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (4) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

Â Â Â Â Â  (4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income. [2003 c.279 Â§7]

Â Â Â Â Â  129.275 Apportionment of receipts and disbursements when decedent dies or income interest begins. (1) A trustee shall allocate an income receipt or disbursement other than one to which ORS 129.250 (1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

Â Â Â Â Â  (2) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

Â Â Â Â Â  (3) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which ORS 129.300 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals. [2003 c.279 Â§8]

Â Â Â Â Â  129.280 Apportionment when income interest ends. (1) In this section, Âundistributed incomeÂ means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

Â Â Â Â Â  (2) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiaryÂs share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

Â Â Â Â Â  (3) When a trusteeÂs obligation to pay a fixed annuity or a fixed fraction of the value of the trustÂs assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements. [2003 c.279 Â§9]

ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

(Receipts From Entities)

Â Â Â Â Â  129.300 Character of receipts. (1) In this section, ÂentityÂ means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which ORS 129.305 applies, a business or activity to which ORS 129.308 applies or an asset-backed security to which ORS 129.385 applies.

Â Â Â Â Â  (2) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

Â Â Â Â Â  (3) A trustee shall allocate the following receipts from an entity to principal:

Â Â Â Â Â  (a) Property other than money;

Â Â Â Â Â  (b) Money received in one distribution or a series of related distributions in exchange for part or all of a trustÂs interest in the entity;

Â Â Â Â Â  (c) Money received in total or partial liquidation of the entity; and

Â Â Â Â Â  (d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

Â Â Â Â Â  (4) Money is received in partial liquidation:

Â Â Â Â Â  (a) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

Â Â Â Â Â  (b) If the total amount of money and property distributed by an entity in a distribution or series of related distributions is greater than 20 percent of the entityÂs gross assets, as shown by the entityÂs year-end financial statements immediately preceding the initial distribution.

Â Â Â Â Â  (5) Money is not received in partial liquidation, nor may it be taken into account under subsection (4)(b) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

Â Â Â Â Â  (6) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entityÂs board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporationÂs board of directors. [2003 c.279 Â§10; 2007 c.130 Â§1]

Â Â Â Â Â  129.305 Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, ORS 129.300 or 129.385 applies to a receipt from the trust. [2003 c.279 Â§11]

Â Â Â Â Â  129.308 Business and other activities conducted by trustee. (1) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trustÂs general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

Â Â Â Â Â  (2) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trustÂs general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trustÂs general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

Â Â Â Â Â  (3) Activities for which a trustee may maintain separate accounting records include:

Â Â Â Â Â  (a) Retail, manufacturing, service and other traditional business activities;

Â Â Â Â Â  (b) Farming;

Â Â Â Â Â  (c) Raising and selling livestock and other animals;

Â Â Â Â Â  (d) Management of rental properties;

Â Â Â Â Â  (e) Extraction of minerals and other natural resources;

Â Â Â Â Â  (f) Timber operations; and

Â Â Â Â Â  (g) Activities to which ORS 129.380 applies. [2003 c.279 Â§12]

(Receipts Not Normally Apportioned)

Â Â Â Â Â  129.310 Principal receipts. A trustee shall allocate to principal:

Â Â Â Â Â  (1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferorÂs lifetime, a decedentÂs estate, a trust with a terminating income interest or a payer under a contract naming the trust or its trustee as beneficiary;

Â Â Â Â Â  (2) Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to ORS 129.300 to 129.385;

Â Â Â Â Â  (3) Amounts recovered from third parties to reimburse the trust because of disbursements described in ORS 129.405 (1)(g) or for other reasons to the extent not based on the loss of income;

Â Â Â Â Â  (4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

Â Â Â Â Â  (5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

Â Â Â Â Â  (6) Other receipts as provided in ORS 129.350 to 129.385. [2003 c.279 Â§13]

Â Â Â Â Â  129.315 Rental property. To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trusteeÂs contractual obligations have been satisfied with respect to that amount. [2003 c.279 Â§14]

Â Â Â Â Â  129.320 Obligation to pay money. (1) An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

Â Â Â Â Â  (2) A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

Â Â Â Â Â  (3) This section does not apply to an obligation to which ORS 129.355, 129.360, 129.365, 129.370, 129.380 or 129.385 applies. [2003 c.279 Â§15]

Â Â Â Â Â  129.325 Insurance policies and similar contracts. (1) Except as otherwise provided in subsection (2) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

Â Â Â Â Â  (2) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to ORS 129.308, loss of profits from a business.

Â Â Â Â Â  (3) This section does not apply to a contract to which ORS 129.355 applies. [2003 c.279 Â§16]

(Receipts Normally Apportioned)

Â Â Â Â Â  129.350 Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by ORS 129.355, 129.360, 129.365, 129.370 or 129.385 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in ORS 129.215 (3) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in ORS 129.215 (4) and may be released for the reasons and in the manner described in ORS 129.215 (5). An allocation is presumed to be insubstantial if:

Â Â Â Â Â  (1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent; or

Â Â Â Â Â  (2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trustÂs assets at the beginning of the accounting period. [2003 c.279 Â§17]

Â Â Â Â Â  129.355 Deferred compensation, annuities and similar payments. (1) In this section, ÂpaymentÂ means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payerÂs general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan.

Â Â Â Â Â  (2) Except as provided in subsection (5) of this section, to the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, if no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not Ârequired to be madeÂ to the extent that it is made because the trustee exercises a right of withdrawal.

Â Â Â Â Â  (4) If, to obtain an estate tax marital deduction for a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

Â Â Â Â Â  (5)(a) An increase in value of the following obligations over the value of the obligations at the time of acquisition by the trust is distributable as income:

Â Â Â Â Â  (A) A zero coupon security.

Â Â Â Â Â  (B) A deferred annuity contract surrendered wholly or partially before annuitization.

Â Â Â Â Â  (C) A life insurance contract surrendered wholly or partially before the death of the insured.

Â Â Â Â Â  (D) Any other obligation for the payment of money that is payable at a future time in accordance with a fixed, variable or discretionary schedule of appreciation in excess of the price at which it was issued.

Â Â Â Â Â  (b) For purposes of this subsection, the increase in value of an obligation is available for distribution only when the trustee receives cash on account of the obligation. If the obligation is surrendered or partially liquidated, the cash available must be attributed first to the increase. The increase is distributable to the income beneficiary who is the beneficiary at the time the cash is received.

Â Â Â Â Â  (6) This section does not apply to payments to which ORS 129.360 applies. [2003 c.279 Â§18]

Â Â Â Â Â  129.360 Liquidating asset. (1) In this section, Âliquidating assetÂ means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to ORS 129.355, resources subject to ORS 129.365, timber subject to ORS 129.370, an activity subject to ORS 129.380, an asset subject to ORS 129.385 or any asset for which the trustee establishes a reserve for depreciation under ORS 129.410.

Â Â Â Â Â  (2) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal. [2003 c.279 Â§19]

Â Â Â Â Â  129.365 Minerals, water and other natural resources. (1) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

Â Â Â Â Â  (a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

Â Â Â Â Â  (b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

Â Â Â Â Â  (c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

Â Â Â Â Â  (d) If an amount is received from a working interest or any other interest not provided for in paragraph (a), (b) or (c) of this subsection, 90 percent of the net amount received must be allocated to principal and the balance to income.

Â Â Â Â Â  (2) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

Â Â Â Â Â  (3) This chapter applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

Â Â Â Â Â  (4) If a trust owns an interest in minerals, water or other natural resources on January 1, 2004, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2004, the trustee shall allocate receipts from the interest as provided in this chapter. [2003 c.279 Â§20]

Â Â Â Â Â  129.370 Timber. (1) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

Â Â Â Â Â  (a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

Â Â Â Â Â  (b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

Â Â Â Â Â  (c) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (a) and (b) of this subsection; or

Â Â Â Â Â  (d) To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (a), (b) or (c) of this subsection.

Â Â Â Â Â  (2) In determining net receipts to be allocated pursuant to subsection (1) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

Â Â Â Â Â  (3) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

Â Â Â Â Â  (4) If a trust owns an interest in timberland on January 1, 2004, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in timberland after January 1, 2004, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter. [2003 c.279 Â§21]

Â Â Â Â Â  129.375 Property not productive of income. (1) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under ORS 129.215 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by ORS 129.215 (1). The trustee may decide which action or combination of actions to take.

Â Â Â Â Â  (2) In cases not governed by subsection (1) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period. [2003 c.279 Â§22]

Â Â Â Â Â  129.380 Derivatives and options. (1) In this section, ÂderivativeÂ means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

Â Â Â Â Â  (2) To the extent that a trustee does not account under ORS 129.308 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

Â Â Â Â Â  (3) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal. [2003 c.279 Â§23]

Â Â Â Â Â  129.385 Asset-backed securities. (1) In this section, Âasset-backed securityÂ means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which ORS 129.300 or 129.355 applies.

Â Â Â Â Â  (2) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

Â Â Â Â Â  (3) If a trust receives one or more payments in exchange for the trustÂs entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trustÂs interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal. [2003 c.279 Â§24]

ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

Â Â Â Â Â  129.400 Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which ORS 129.250 (2)(b) or (c) applies:

Â Â Â Â Â  (1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

Â Â Â Â Â  (2) One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

Â Â Â Â Â  (3) All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

Â Â Â Â Â  (4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset. [2003 c.279 Â§25]

Â Â Â Â Â  129.405 Disbursements from principal. (1) A trustee shall make the following disbursements from principal:

Â Â Â Â Â  (a) The remaining one-half of the disbursements described in ORS 129.400 (1) and (2);

Â Â Â Â Â  (b) All of the trusteeÂs compensation calculated on principal as a fee for acceptance, distribution or termination and disbursements made to prepare property for sale;

Â Â Â Â Â  (c) Payments on the principal of a trust debt;

Â Â Â Â Â  (d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

Â Â Â Â Â  (e) Premiums paid on a policy of insurance not described in ORS 129.400 (4) of which the trust is the owner and beneficiary;

Â Â Â Â Â  (f) Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and

Â Â Â Â Â  (g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties and defending claims based on environmental matters.

Â Â Â Â Â  (2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation. [2003 c.279 Â§26]

Â Â Â Â Â  129.410 Transfers from income to principal for depreciation. (1) In this section, ÂdepreciationÂ means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

Â Â Â Â Â  (2) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

Â Â Â Â Â  (a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

Â Â Â Â Â  (b) During the administration of a decedentÂs estate; or

Â Â Â Â Â  (c) Under this section if the trustee is accounting under ORS 129.308 for the business or activity in which the asset is used.

Â Â Â Â Â  (3) An amount transferred to principal need not be held as a separate fund. [2003 c.279 Â§27]

Â Â Â Â Â  129.415 Transfers from income to reimburse principal. (1) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

Â Â Â Â Â  (2) Principal disbursements to which subsection (1) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

Â Â Â Â Â  (a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

Â Â Â Â Â  (b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

Â Â Â Â Â  (c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and brokerÂs commissions;

Â Â Â Â Â  (d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

Â Â Â Â Â  (e) Disbursements described in ORS 129.405 (1)(g).

Â Â Â Â Â  (3) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (1) of this section. [2003 c.279 Â§28]

Â Â Â Â Â  129.420 Income taxes. (1) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

Â Â Â Â Â  (2) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

Â Â Â Â Â  (3) A tax required to be paid by a trustee on the trustÂs share of an entityÂs taxable income must be paid proportionately:

Â Â Â Â Â  (a) From income to the extent that receipts from the entity are allocated to income; and

Â Â Â Â Â  (b) From principal to the extent that:

Â Â Â Â Â  (A) Receipts from the entity are allocated to principal; and

Â Â Â Â Â  (B) The trustÂs share of the entityÂs taxable income exceeds the total receipts described in paragraph (a) of this subsection and subparagraph (A) of this paragraph.

Â Â Â Â Â  (4) For purposes of this section, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax. [2003 c.279 Â§29]

Â Â Â Â Â  129.425 Adjustments between principal and income because of taxes. (1) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

Â Â Â Â Â  (a) Elections and decisions, other than those described in subsection (2) of this section, that the fiduciary makes from time to time regarding tax matters;

Â Â Â Â Â  (b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

Â Â Â Â Â  (c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary.

Â Â Â Â Â  (2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income. [2003 c.279 Â§30]

UNIFORMITY OF APPLICATION

Â Â Â Â Â  129.450 Uniformity of application and construction. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003 c.279 Â§31]

_______________



Chapter 130

Chapter 130 Â Uniform Trust Code

2007 EDITION

UNIFORM TRUST CODE

PROTECTIVE PROCEEDINGS; POWERS OF ATTORNEY; TRUSTS

GENERAL PROVISIONS AND DEFINITIONS

130.001Â Â Â Â  UTC 101. Short title

130.005Â Â Â Â  UTC 102. Scope

130.010Â Â Â Â  UTC 103. Definitions

130.015Â Â Â Â  UTC 104. Knowledge

130.020Â Â Â Â  UTC 105. Default and mandatory rules

130.022Â Â Â Â  UTC 108. Principal place of administration

130.025Â Â Â Â  UTC 106. Common law of trusts; principles of equity

130.030Â Â Â Â  UTC 107. Governing law

130.035Â Â Â Â  UTC 109. Methods of giving notice; waiver of notice

130.040Â Â Â Â  UTC 110. Other persons treated as qualified beneficiaries

130.045Â Â Â Â  UTC 111. Nonjudicial settlement agreements

JUDICIAL PROCEEDINGS

130.050Â Â Â Â  UTC 201. Role of court in administration of trust

130.055Â Â Â Â  UTC 202. Jurisdiction over trustee and beneficiary

130.060Â Â Â Â  UTC 203. Subject-matter jurisdiction

130.065Â Â Â Â  UTC 204. Venue

REPRESENTATION

130.100Â Â Â Â  UTC 301. Representation; basic effect

130.105Â Â Â Â  UTC 302. Representation by holder of testamentary power of appointment

130.110Â Â Â Â  UTC 303. Representation by fiduciaries and parents

130.115Â Â Â Â  UTC 304. Representation by person having substantially identical interest

130.120Â Â Â Â  UTC 305. Appointment of special representative

CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

130.150Â Â Â Â  UTC 401. Methods of creating trust

130.155Â Â Â Â  UTC 402. Requirements for creation

130.160Â Â Â Â  UTC 403. Trusts created in other states, countries or jurisdictions

130.165Â Â Â Â  UTC 404. Trust purposes

130.170Â Â Â Â  UTC 405. Charitable purposes; enforcement

130.175Â Â Â Â  UTC 406. Creation of trust induced by fraud, duress or undue influence

130.180Â Â Â Â  UTC 407. Evidence of oral trust

130.185Â Â Â Â  UTC 408. Pet trust

130.190Â Â Â Â  UTC 409. Noncharitable trust without ascertainable beneficiary

130.195Â Â Â Â  UTC 410. Modification or termination of trust; proceedings for approval or disapproval

130.200Â Â Â Â  UTC 411. Modification or termination of irrevocable trust by consent

130.205Â Â Â Â  UTC 412. Modifications or termination because of unanticipated circumstances or inability to administer trust effectively

130.210Â Â Â Â  UTC 413. Cy pres

130.215Â Â Â Â  UTC 414. Modification or termination of uneconomic trust

130.220Â Â Â Â  UTC 415. Reformation to correct mistakes

130.225Â Â Â Â  UTC 416. Modification to achieve settlorÂs tax objectives

130.230Â Â Â Â  UTC 417. Combination and division of trusts

130.235Â Â Â Â  In terrorem clause

130.240Â Â Â Â  Marital deduction gifts

CREDITORÂS CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

130.300Â Â Â Â  UTC 501. Rights of beneficiaryÂs creditor or assignee

130.305Â Â Â Â  UTC 502. Spendthrift provision

130.310Â Â Â Â  UTC 503. Exceptions to spendthrift provisions

130.315Â Â Â Â  UTC 505. CreditorÂs claim against settlor

130.320Â Â Â Â  UTC 506. Overdue distribution

130.325Â Â Â Â  UTC 507. Personal obligations of trustee

CLAIMS AGAINST TRUST BASED ON DEBTS OF SETTLOR

130.350Â Â Â Â  Statute of limitations

130.355Â Â Â Â  Commencement of proceeding

130.360Â Â Â Â  Limitation on presentation of claims when notice to claimants given

130.365Â Â Â Â  Publication of notice

130.370Â Â Â Â  Notice to individual claimants

130.375Â Â Â Â  Form of claim; evidence in support

130.380Â Â Â Â  Claim based on debt due or judgment

130.385Â Â Â Â  Claim on debts not yet due

130.390Â Â Â Â  Claim on secured debt that is due

130.395Â Â Â Â  Claim on contingent or unliquidated debt

130.400Â Â Â Â  Allowance and disallowance of claims

130.405Â Â Â Â  Creditor may obtain order for payment

130.410Â Â Â Â  Evidence required to allow court approval of claim disallowed by trustee

130.415Â Â Â Â  Waiver of statute of limitations

130.420Â Â Â Â  Tolling of statute of limitations on claim

130.425Â Â Â Â  Priority of claims

130.430Â Â Â Â  Applicability of time limitations to public bodies

130.435Â Â Â Â  Applicability of time limitations to certain claims based on liens against property and liability of settlor or trustee

130.440Â Â Â Â  Petition to close case

130.445Â Â Â Â  Dismissal for want of prosecution

130.450Â Â Â Â  Consolidation of proceedings

REVOCABLE TRUSTS

130.500Â Â Â Â  UTC 601. Capacity of settlor of revocable trust

130.505Â Â Â Â  UTC 602. Revocation or amendment of revocable trust

130.510Â Â Â Â  UTC 603. SettlorÂs powers; powers of withdrawal

130.515Â Â Â Â  UTC 604. Limitation on action contesting validity of revocable trust; distribution of trust property

RULES GOVERNING REVOCABLE TRUSTS

130.520Â Â Â Â  Definition for ORS 130.520 to 130.575

130.525Â Â Â Â  Applicability of ORS 130.520 to 130.575

130.530Â Â Â Â  Effect of marriage

130.535Â Â Â Â  Revocation by divorce or annulment

130.540Â Â Â Â  Contract of sale of property not revocation

130.545Â Â Â Â  Encumbrance or disposition of property after trust instrument executed

130.550Â Â Â Â  When trust assets pass to descendants of beneficiary; class gifts

130.555Â Â Â Â  Children born or adopted after execution of trust instrument

130.560Â Â Â Â  Failure of specific distribution

130.565Â Â Â Â  Effect of failure of specific distribution

130.570Â Â Â Â  Advancement against share of trust

130.575Â Â Â Â  Effect of advancement on distribution

OFFICE OF TRUSTEE

130.600Â Â Â Â  UTC 701. Acceptance or rejection of trusteeship

130.605Â Â Â Â  UTC 702. TrusteeÂs bond

130.610Â Â Â Â  UTC 703. Cotrustees

130.615Â Â Â Â  UTC 704. Vacancy in trusteeship; appointment of successor

130.620Â Â Â Â  UTC 705. Resignation of trustee

130.625Â Â Â Â  UTC 706. Removal of trustee

130.630Â Â Â Â  UTC 707. Delivery of property by former trustee

130.635Â Â Â Â  UTC 708. Compensation of trustee

130.640Â Â Â Â  UTC 709. Reimbursement of expenses

DUTIES AND POWERS OF TRUSTEE

130.650Â Â Â Â  UTC 801. Duty to administer trust

130.655Â Â Â Â  UTC 802. Duty of loyalty

130.660Â Â Â Â  UTC 803. Impartiality

130.665Â Â Â Â  UTC 804. Prudent administration

130.670Â Â Â Â  UTC 805. Costs of administration

130.675Â Â Â Â  UTC 806. TrusteeÂs skills

130.680Â Â Â Â  UTC 807. Delegation by trustee

130.685Â Â Â Â  UTC 808. Powers to direct

130.690Â Â Â Â  UTC 809. Control and protection of trust property

130.695Â Â Â Â  UTC 810. Recordkeeping and identification of trust property

130.700Â Â Â Â  UTC 811. Enforcement and defense of claims

130.705Â Â Â Â  UTC 812. Collecting trust property

130.710Â Â Â Â  UTC 813. Duty to inform and report

130.715Â Â Â Â  UTC 814. Discretionary powers; tax savings

130.720Â Â Â Â  UTC 815. General powers of trustee

130.725Â Â Â Â  UTC 816. Specific powers of trustee

130.730Â Â Â Â  UTC 817. Distribution upon termination

UNIFORM PRUDENT INVESTOR ACT

130.750Â Â Â Â  TrusteeÂs duty to comply with prudent investor rule

130.755Â Â Â Â  Prudent investor rule

130.760Â Â Â Â  Diversification of trust investments

130.765Â Â Â Â  Trustee duty

130.770Â Â Â Â  Determination of compliance with prudent investor rule

130.775Â Â Â Â  Trust language authorizing investments permitted under prudent investor rule

LIABILITY OF TRUSTEES AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

130.800Â Â Â Â  UTC 1001. Remedies for breach of trust

130.805Â Â Â Â  UTC 1002. Damages for breach of trust

130.810Â Â Â Â  UTC 1003. Damages in absence of breach

130.815Â Â Â Â  UTC 1004. Attorney fees and costs

130.820Â Â Â Â  UTC 1005. Limitation of action against trustee

130.825Â Â Â Â  UTC 1006. Reliance on trust instrument

130.830Â Â Â Â  UTC 1007. Event affecting administration or distribution

130.835Â Â Â Â  UTC 1008. Exculpation of trustee

130.840Â Â Â Â  UTC 1009. BeneficiaryÂs consent, release or ratification

130.845Â Â Â Â  UTC 1010. Limitation on personal liability of trustee

130.850Â Â Â Â  UTC 1011. Interest as general partner

130.855Â Â Â Â  UTC 1012. Protection of person dealing with trustee

130.860Â Â Â Â  UTC 1013. Certification of trust

MISCELLANEOUS PROVISIONS

130.900Â Â Â Â  Uniformity of application and construction

130.905Â Â Â Â  UTC 1102. Electronic records and signatures

130.910Â Â Â Â  UTC 1106. Application

GENERAL PROVISIONS AND DEFINITIONS

Â Â Â Â Â  130.001 UTC 101. Short title. This chapter may be cited as the Oregon Uniform Trust Code. [2005 c.348 Â§1]

Â Â Â Â Â  130.005 UTC 102. Scope. (1) Except as provided in subsection (2) of this section, this chapter applies to express trusts, whether charitable or noncharitable, and to trusts created pursuant to a statute or a judgment that requires that the trust be administered in the manner of an express trust.

Â Â Â Â Â  (2) This chapter does not apply to:

Â Â Â Â Â  (a) A trust that is part of an employee benefit arrangement or an individual retirement account.

Â Â Â Â Â  (b) A trust account established under a qualified tuition savings program pursuant to ORS 348.841 to 348.873.

Â Â Â Â Â  (c) Trust accounts maintained on behalf of clients or customers by licensed service professionals, including trust accounts maintained by attorneys pursuant to rules of professional conduct adopted under ORS 9.490 and by real estate brokers pursuant to ORS 696.241.

Â Â Â Â Â  (d) An endowment care fund established by a cemetery authority pursuant to ORS 97.810.

Â Â Â Â Â  (e) Funds maintained by public bodies as defined by ORS 174.109 or other governmental entities.

Â Â Â Â Â  (f) Trust funds held for a single business transaction or an escrow arrangement.

Â Â Â Â Â  (g) Trusts created by a depository agreement with a financial institution.

Â Â Â Â Â  (h) Trusts created by an account agreement with a regulated financial services entity.

Â Â Â Â Â  (i) An account maintained under the Oregon Uniform Transfers to Minors Act as set forth in ORS 126.805 to 126.886.

Â Â Â Â Â  (j) A fund maintained pursuant to court order in conjunction with a bankruptcy proceeding or business liquidation.

Â Â Â Â Â  (k) A business trust as described in ORS 128.560.

Â Â Â Â Â  (L) A voting trust as described in ORS 60.254.

Â Â Â Â Â  (m) Funds maintained to manage proceeds from class actions.

Â Â Â Â Â  (n) A trust deed as defined in ORS 86.705 (5) or any other trust created solely to secure the performance of an obligation.

Â Â Â Â Â  (o) A trust established on behalf of a resident of a residential facility under ORS 443.880.

Â Â Â Â Â  (p) A trust managed by a nonprofit association for persons with disabilities under 42 U.S.C. 1396p(d)(4)(C), as in effect on January 1, 2006, and under the rules of the Department of Human Services.

Â Â Â Â Â  (q) A resulting or constructive trust.

Â Â Â Â Â  (r) A trust fund established for a purchaser who enters into a prearrangement sales contract, as defined in ORS 97.923, or a preconstruction sales contract, as defined in ORS 97.923. [2005 c.348 Â§2; 2007 c.70 Â§32]

Â Â Â Â Â  130.010 UTC 103. Definitions. For the purposes of this chapter:

Â Â Â Â Â  (1) ÂAscertainable standardÂ means an ascertainable standard relating to an individualÂs health, education, support or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (2) ÂBeneficiaryÂ means a person that:

Â Â Â Â Â  (a) Has a present or future beneficial interest in a trust, whether vested or contingent; or

Â Â Â Â Â  (b) Holds a power of appointment over trust property in a capacity other than that of trustee.

Â Â Â Â Â  (3) ÂCharitable trustÂ means a trust, or portion of a trust, created for a charitable purpose described in ORS 130.170 (1).

Â Â Â Â Â  (4) ÂConservatorÂ means a person appointed by a court to administer the estate of a minor or adult individual.

Â Â Â Â Â  (5) ÂEnvironmental lawÂ means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment.

Â Â Â Â Â  (6) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (7) ÂFinancially incapableÂ has the meaning given that term in ORS 125.005. ÂFinancially capableÂ means not financially incapable.

Â Â Â Â Â  (8) ÂGuardianÂ means a person appointed by a court to make decisions regarding the support, care, education, health and welfare of a minor or adult individual. ÂGuardianÂ does not include a guardian ad litem.

Â Â Â Â Â  (9) ÂInterests of the beneficiariesÂ means the beneficial interests provided in the terms of a trust.

Â Â Â Â Â  (10) ÂPermissible distributeeÂ means a beneficiary who is currently eligible to receive distributions of trust income or principal, whether the distribution is mandatory or discretionary.

Â Â Â Â Â  (11) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public body as defined in ORS 174.109 or any other legal or commercial entity.

Â Â Â Â Â  (12) ÂPower of withdrawalÂ means a presently exercisable general power of appointment, other than a power exercisable by a trustee that is limited by an ascertainable standard or that is exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

Â Â Â Â Â  (13) ÂPropertyÂ means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

Â Â Â Â Â  (14) ÂQualified beneficiaryÂ means a beneficiary who:

Â Â Â Â Â  (a) Is a permissible distributee on the date the beneficiaryÂs qualification is determined;

Â Â Â Â Â  (b) Would be a permissible distributee if the interests of all permissible distributees described in paragraph (a) of this subsection terminated on the date the beneficiaryÂs qualification is determined; or

Â Â Â Â Â  (c) Would be a permissible distributee if the trust terminated on the date the beneficiaryÂs qualification is determined.

Â Â Â Â Â  (15) ÂRevocable trustÂ means a trust that can be revoked by the settlor without the consent of the trustee or a person holding an adverse interest.

Â Â Â Â Â  (16) ÂSettlorÂ means a person, including a testator, who creates a trust or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that personÂs contribution and of the portion as to which that person has the power to revoke or withdraw.

Â Â Â Â Â  (17) ÂSpendthrift provisionÂ means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiaryÂs interest.

Â Â Â Â Â  (18) ÂStateÂ means a state of the
United States
, the
District of Columbia
, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the
United States
. ÂStateÂ includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

Â Â Â Â Â  (19) ÂTerms of a trustÂ means the manifestation of the settlorÂs intent regarding a trustÂs provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

Â Â Â Â Â  (20) ÂTrust instrumentÂ means an instrument executed by a settlor that contains terms of the trust, including any amendments to the instrument.

Â Â Â Â Â  (21) ÂTrusteeÂ means an original trustee, an additional trustee, a successor trustee or a cotrustee. [2005 c.348 Â§3]

Â Â Â Â Â  130.015 UTC 104. Knowledge. (1) Subject to subsection (2) of this section, a person has knowledge of a fact if the person:

Â Â Â Â Â  (a) Has actual knowledge of the fact;

Â Â Â Â Â  (b) Has received a notice or notification of the fact; or

Â Â Â Â Â  (c) From all the facts and circumstances known to the person at the time in question, has reason to know the fact.

Â Â Â Â Â  (2) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employeeÂs attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if the organization maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the employeeÂs regular duties or the employee knows a matter involving the trust would be materially affected by the information. [2005 c.348 Â§4]

Â Â Â Â Â  130.020 UTC 105. Default and mandatory rules. (1) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

Â Â Â Â Â  (2) The terms of a trust prevail over the provisions of this chapter except:

Â Â Â Â Â  (a) The requirements of ORS 130.150 to 130.190 governing the creation of a trust.

Â Â Â Â Â  (b) The duty of a trustee to act in good faith and in accordance with the purposes of the trust.

Â Â Â Â Â  (c) The requirement that a trust and the terms of a trust be for the benefit of the trust beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve.

Â Â Â Â Â  (d) The power of the court to modify or terminate a trust under ORS 130.195 to 130.225.

Â Â Â Â Â  (e) The effect of a spendthrift provision and the rights of creditors and assignees to reach interests in a trust as provided in ORS 130.300 to 130.325.

Â Â Â Â Â  (f) The power of the court under ORS 130.605 to require, dispense with, modify or terminate a bond.

Â Â Â Â Â  (g) The power of the court under ORS 130.635 (2) to adjust a trusteeÂs compensation specified in the terms of the trust if the compensation is unreasonably low or high.

Â Â Â Â Â  (h) Subject to subsection (3) of this section, the duty under ORS 130.710 (2)(b) and (c) to notify qualified beneficiaries of an irrevocable trust of the existence of the trust, of the identity of the trustee and of their right to request trustee reports.

Â Â Â Â Â  (i) Subject to subsection (3) of this section, the duty under ORS 130.710 (1) to respond to the request of a qualified beneficiary of an irrevocable trust for trustee reports and other information reasonably related to the administration of a trust.

Â Â Â Â Â  (j) The effect of an exculpatory term under ORS 130.835.

Â Â Â Â Â  (k) The rights under ORS 130.845, 130.850, 130.855 and 130.860 of a person other than a trustee or beneficiary.

Â Â Â Â Â  (L) Periods of limitation for commencing a judicial proceeding.

Â Â Â Â Â  (m) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

Â Â Â Â Â  (n) The subject-matter jurisdiction of the court and venue for commencing a proceeding as provided in ORS 130.060 and 130.065.

Â Â Â Â Â  (3) The settlor, in the trust instrument or in another writing delivered to the trustee, may waive or modify the duties of a trustee under ORS 130.710 to give notice, information and reports to qualified beneficiaries by:

Â Â Â Â Â  (a) Waiving or modifying those duties during the period that either the settlor is alive and financially capable, or the settlorÂs spouse, if a qualified beneficiary, is alive and financially capable; or

Â Â Â Â Â  (b) Designating a person or persons to act in good faith to protect the interests of qualified beneficiaries and to receive any notice, information or reports required under ORS 130.710 (1), (2)(b) and (2)(c) in lieu of providing the notice, information or reports to the qualified beneficiaries. [2005 c.348 Â§5]

Â Â Â Â Â  130.022 UTC 108. Principal place of administration. (1) Terms of a trust designating the principal place of administration are valid and controlling if:

Â Â Â Â Â  (a) A trusteeÂs principal place of business is located in the designated state, country or other jurisdiction, or the trustee is a resident of the designated state, country or other jurisdiction;

Â Â Â Â Â  (b) All or part of the administration occurs in the designated state, country or other jurisdiction; or

Â Â Â Â Â  (c) Other means exist for establishing a sufficient connection with the designated state, country or other jurisdiction.

Â Â Â Â Â  (2) A trustee is under a continuing duty to administer the trust at a place appropriate to the trustÂs purposes, the trustÂs administration and the interests of the beneficiaries. Absent a substantial change of circumstances, the trustee may assume that the original place of administration is also the appropriate place of administration. The duty to administer the trust at an appropriate place may prevent a trustee from moving the place of administration.

Â Â Â Â Â  (3)(a) A trustee may transfer the trustÂs principal place of administration to another state, country or other jurisdiction if the transfer is in furtherance of the duty imposed by subsection (2) of this section.

Â Â Â Â Â  (b) A trustee shall notify qualified beneficiaries of the trust of a proposed transfer of the trustÂs principal place of administration not fewer than 60 days before initiating the transfer. The notice of proposed transfer must include all of the following:

Â Â Â Â Â  (A) The name of the state, country or other jurisdiction to which the principal place of administration is to be transferred.

Â Â Â Â Â  (B) The address and telephone number at the new location at which the trustee can be contacted.

Â Â Â Â Â  (C) An explanation of the reasons for the proposed transfer.

Â Â Â Â Â  (D) The date on which the proposed transfer is anticipated to occur.

Â Â Â Â Â  (E) The date by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer. The date for notifying a trustee of an objection may not be fewer than 60 days after the date on which the notice is given.

Â Â Â Â Â  (c) The authority of a trustee under this subsection to transfer a trustÂs principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

Â Â Â Â Â  (d) The trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to ORS 130.615 in connection with a transfer of the trustÂs principal place of administration. [2005 c.348 Â§8]

Â Â Â Â Â  130.025 UTC 106. Common law of trusts; principles of equity. The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or other law. [2005 c.348 Â§6]

Â Â Â Â Â  130.030 UTC 107. Governing law. The meaning and effect of the terms of a trust are determined by:

Â Â Â Â Â  (1) The law of the state, country or other jurisdiction designated in the terms of the trust unless the designation of the law of that state, country or other jurisdiction is contrary to a strong public policy of the state, country or other jurisdiction having the most significant relationship to the matter at issue; or

Â Â Â Â Â  (2) In the absence of a controlling designation in the terms of the trust, the law of the state, country or other jurisdiction having the most significant relationship to the matter at issue. [2005 c.348 Â§7]

Â Â Â Â Â  130.035 UTC 109. Methods of giving notice; waiver of notice. (1) If any provision of this chapter requires that a trustee or other person give notice or requires that the trustee or other person send a document, the trustee or other person must give the notice or send the document in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of giving notice and sending documents under this chapter include first class mail, personal delivery, delivery to a personÂs last known place of residence or place of business, or properly directed electronic mail.

Â Â Â Â Â  (2) If any provision of this chapter requires that a trustee or other person give notice or requires that the trustee or other person send a document to another person, the trustee or other person need not give the notice or send the document to any person whose identity or location is unknown and not reasonably ascertainable. If the trustee or other person cannot give notice or send a document, the trustee or other person shall prepare an affidavit setting forth the efforts made to find the person. The trustee must file the affidavit in any pending court proceeding or hold the affidavit as part of the trust records if a court proceeding is not pending.

Â Â Â Â Â  (3) Any person entitled to receive a notice or a document under this chapter may waive receipt of the notice or document.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, notice of a judicial proceeding shall be given in the manner required by statute for the approval of the final account in a decedentÂs estate. Notice of a judicial proceeding must be given by the petitioner to the following persons:

Â Â Â Â Â  (a) To the trustee and all persons whose interests are affected by the requested action or relief.

Â Â Â Â Â  (b) If a person who is entitled to notice is a minor, to the minorÂs conservator or to another appropriate representative under ORS 130.100 to 130.120 if the minor does not have a conservator. If the minor is 14 years of age or older, notice must also be given to the minor.

Â Â Â Â Â  (c) If a person who is entitled to notice is financially incapable, to the person and to the personÂs conservator or another appropriate representative under ORS 130.100 to 130.120 if the person does not have a conservator.

Â Â Â Â Â  (d) To any other person the court requires.

Â Â Â Â Â  (5) A judicial proceeding to contest the validity of a revocable trust must be commenced by the service of a summons in the manner required by ORCP 7. Notice of any other judicial proceeding must be given in the manner prescribed by subsection (4) of this section. [2005 c.348 Â§9]

Â Â Â Â Â  130.040 UTC 110. Other persons treated as qualified beneficiaries. (1) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter if the charitable organization is otherwise a qualified beneficiary as defined in ORS 130.010.

Â Â Â Â Â  (2) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in ORS 130.185 or 130.190 has the rights of a qualified beneficiary under this chapter.

Â Â Â Â Â  (3) The Attorney General has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in
Oregon
, unless contingencies make the charitable interest negligible. [2005 c.348 Â§10]

Â Â Â Â Â  130.045 UTC 111. Nonjudicial settlement agreements. (1) For purposes of this section, Âinterested personsÂ means any settlor of a trust who is living, all beneficiaries of the trust who have an interest in the subject of the agreement, any acting trustee of the trust, and the Attorney General if the trust is a charitable trust subject to the enforcement or supervisory powers of the state or the Attorney General under the provisions of ORS 128.610 to 128.750.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

Â Â Â Â Â  (3) A nonjudicial settlement agreement is valid only to the extent the agreement does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

Â Â Â Â Â  (4) Matters that may be resolved by a nonjudicial settlement agreement include:

Â Â Â Â Â  (a) The interpretation or construction of the terms of the trust or other writings that affect the trust.

Â Â Â Â Â  (b) The approval of a trusteeÂs report or accounting.

Â Â Â Â Â  (c) Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power.

Â Â Â Â Â  (d) The resignation or appointment of a trustee and the determination of a trusteeÂs compensation.

Â Â Â Â Â  (e) Transfer of a trustÂs principal place of administration.

Â Â Â Â Â  (f) Liability of a trustee for an action or failure to act relating to the trust.

Â Â Â Â Â  (g) Determining classes of creditors, beneficiaries, heirs, next of kin or other persons.

Â Â Â Â Â  (h) Resolving disputes arising out of the administration or distribution of the trust.

Â Â Â Â Â  (5) Any interested person may petition the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in ORS 130.100 to 130.120 was adequate and to determine whether the agreement contains terms and conditions the court could have properly approved.

Â Â Â Â Â  (6) Modification or termination of an irrevocable trust by nonjudicial settlement agreement is governed by ORS 130.200. [2005 c.348 Â§11]

JUDICIAL PROCEEDINGS

Â Â Â Â Â  130.050 UTC 201. Role of court in administration of trust. (1) A court may intervene in the administration of a trust to the extent the courtÂs jurisdiction is invoked by an interested person or as provided by law.

Â Â Â Â Â  (2) A trust is not subject to continuing judicial supervision unless ordered by a court.

Â Â Â Â Â  (3) A judicial proceeding may relate to any matter involving a trustÂs administration, including a request for instructions or a declaratory judgment action. [2005 c.348 Â§12]

Â Â Â Â Â  130.055 UTC 202. Jurisdiction over trustee and beneficiary. (1) By accepting the trusteeship of a trust having its principal place of administration in
Oregon
or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

Â Â Â Â Â  (2) The beneficiaries of a trust having its principal place of administration in
Oregon
are subject to the jurisdiction of the courts of
Oregon
regarding any matter involving the beneficiariesÂ interests in the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

Â Â Â Â Â  (3) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust. [2005 c.348 Â§13]

Â Â Â Â Â  130.060 UTC 203. Subject-matter jurisdiction. The circuit court has jurisdiction of proceedings in this state concerning the administration of a trust. [2005 c.348 Â§14]

Â Â Â Â Â  130.065 UTC 204. Venue. (1) Except as otherwise provided in this section, venue for a judicial proceeding involving a trust is in the county in which the trustÂs principal place of administration is or will be located.

Â Â Â Â Â  (2) If a trust is created by will and the estate is not yet closed, venue for a judicial proceeding involving a trust is in the county in which the decedentÂs estate is being administered.

Â Â Â Â Â  (3) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county in which a beneficiary resides, in a county in which any trust property is located and, if the trust is created by will, in the county in which the decedentÂs estate was or is being administered. [2005 c.348 Â§15]

REPRESENTATION

Â Â Â Â Â  130.100 UTC 301. Representation; basic effect. (1) Notice to a person who may represent and bind another person under ORS 130.100 to 130.120 has the same effect as if notice were given directly to the other person. Notice to a representative must comply with ORS 130.035 (4).

Â Â Â Â Â  (2) The consent of a person who may represent and bind another person under ORS 130.100 to 130.120 is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 130.200 and 130.505, a person who is authorized to represent a financially incapable settlor under ORS 130.100 to 130.120 may receive notice and give binding consent on the settlorÂs behalf.

Â Â Â Â Â  (4) A settlor may not represent and bind a beneficiary under ORS 130.100 to 130.120 with respect to the termination or modification of an irrevocable trust under ORS 130.200 (1). [2005 c.348 Â§16]

Â Â Â Â Â  130.105 UTC 302. Representation by holder of testamentary power of appointment. To the extent there is no conflict of interest between the holder of a testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests are subject to the power as permissible appointees, as takers in default or by other reason. [2005 c.348 Â§17; 2007 c.33 Â§1]

Â Â Â Â Â  130.110 UTC 303. Representation by fiduciaries and parents. To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

Â Â Â Â Â  (1) A conservator may represent and bind the estate that the conservator controls;

Â Â Â Â Â  (2) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

Â Â Â Â Â  (3) A trustee may represent and bind the beneficiaries of the trust;

Â Â Â Â Â  (4) A personal representative of a decedentÂs estate may represent and bind persons interested in the estate; and

Â Â Â Â Â  (5) A parent may represent and bind the parentÂs minor or unborn child if a conservator for the child has not been appointed. [2005 c.348 Â§18]

Â Â Â Â Â  130.115 UTC 304. Representation by person having substantially identical interest. Unless otherwise represented, a minor, financially incapable individual or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another person having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented. [2005 c.348 Â§19]

Â Â Â Â Â  130.120 UTC 305. Appointment of special representative. (1) If the court determines that the interest of a person is not represented under ORS 130.100 to 130.120, or that the otherwise available representation might be inadequate, the court may appoint a special representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, financially incapable individual or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable. A special representative may be appointed to represent several persons or interests, if the interests of the persons represented do not conflict.

Â Â Â Â Â  (2) A special representative may act on behalf of the individual represented with respect to any matter that the court has authorized, whether or not a judicial proceeding concerning the trust is pending.

Â Â Â Â Â  (3) In making decisions, a special representative may consider general benefit accruing to the living members of the individualÂs family.

Â Â Â Â Â  (4) A person appointed as special representative must have appropriate skills and experience necessary to adequately represent the individual in the matter for which the special representative is appointed. A special representative may not have an interest in the trust that is the subject of the appointment of the special representative. A special representative may not be related to a personal representative of an estate with an interest in the trust, or to a trustee, beneficiary or other person with an interest in the trust.

Â Â Â Â Â  (5) A person requesting the appointment of a special representative must file a petition with the court describing the proposed special representative, the need for a special representative, the qualifications of the special representative, the person or persons who will be represented, the actions that the special representative will take and the approximate date or event when the authority of the special representative will terminate. The person seeking to serve as special representative must file a consent to serve.

Â Â Â Â Â  (6) A special representative appointed under this section is entitled to reasonable compensation for services. The trustee shall pay compensation to the special representative from the principal of the trust that is attributable to those beneficiaries who are represented. If the beneficiaries who are represented do not have principal that is attributable to them, compensation is an administrative expense of the trust.

Â Â Â Â Â  (7) Upon completion of the responsibilities of the special representative, the special representative shall move the court for an order discharging the special representative. Upon order of the court, a special representative appointed under this section shall be discharged from any further responsibility with respect to the trust. [2005 c.348 Â§20]

CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

Â Â Â Â Â  130.150 UTC 401. Methods of creating trust. (1) A trust may be created:

Â Â Â Â Â  (a) By transfer of property to another person as trustee during the settlorÂs lifetime or by will or other disposition taking effect upon the settlorÂs death;

Â Â Â Â Â  (b) By declaration by the owner of property that the owner holds identifiable property as trustee;

Â Â Â Â Â  (c) By exercise of a power of appointment in favor of a trustee;

Â Â Â Â Â  (d) By an agent or attorney-in-fact under a power of attorney that expressly grants authority to create the trust; or

Â Â Â Â Â  (e) Pursuant to a statute or judgment that requires property to be administered in the manner of an express trust.

Â Â Â Â Â  (2) The following apply to trusts for death benefits:

Â Â Â Â Â  (a) A trustee may be named as beneficiary of any death benefits, and the death benefits shall be paid to the trustee and be held and disposed of by the trustee as provided in a trust created by the designator during the lifetime of the designator. A trust is valid even though the trust does not have a trust corpus other than the right of the trustee to receive death benefits as beneficiary.

Â Â Â Â Â  (b) A trustee named by will may be designated as beneficiary of death benefits if the designation is made in accordance with the provisions of the policy, contract, plan, trust or other governing instrument. Upon probate of the will, the death benefits are payable to the trustee to be held and disposed of under the terms of the designatorÂs will in the same manner as other testamentary trusts are administered. Unless otherwise provided by the designator, an obligor may make payment of death benefits to the personal representative of the designator, or to the persons who are otherwise entitled to the death benefits, if a qualified trustee does not claim the death benefits within one year after the death of the designator, or if satisfactory evidence is furnished within the one-year period showing that there is no trustee who can qualify to receive the death benefits. The obligor is discharged from any liability for the death benefits upon making the payment.

Â Â Â Â Â  (c) Death benefits received by the trustee are not subject to the debts of the designator or to inheritance or estate taxes to any greater extent than if the death benefits were payable to the beneficiaries named in the trust and not to the estate of the designator.

Â Â Â Â Â  (d) Death benefits held in trust may be commingled with any other assets that may properly become a part of the trust.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDeath benefitsÂ means death benefits of any kind, including proceeds of life insurance policies, payments under annuity or endowment contracts, and funds payable in connection with pension, retirement, stock bonus or profit-sharing plans, or any trust administered in connection with these arrangements.

Â Â Â Â Â  (b) ÂDesignatorÂ means the person entitled to designate the beneficiary of death benefits upon the death of the person.

Â Â Â Â Â  (c) ÂObligorÂ means the insurer or other person obligated to pay death benefits. [2005 c.348 Â§21]

Â Â Â Â Â  130.155 UTC 402. Requirements for creation. (1) A trust is created only if all of the following requirements are met:

Â Â Â Â Â  (a) The settlor has capacity to create a trust.

Â Â Â Â Â  (b) The settlor indicates an intention to create the trust.

Â Â Â Â Â  (c) The trust has a definite beneficiary or is:

Â Â Â Â Â  (A) A charitable trust;

Â Â Â Â Â  (B) A trust for the care of an animal, as provided in ORS 130.185; or

Â Â Â Â Â  (C) A trust for a noncharitable purpose, as provided in ORS 130.190.

Â Â Â Â Â  (d) The trustee has duties to perform.

Â Â Â Â Â  (e) The same person is not the sole trustee and sole beneficiary.

Â Â Â Â Â  (2) A beneficiary is definite for the purposes of subsection (1)(c) of this section if the beneficiary can be ascertained when the trust is created or at any time thereafter, subject to any applicable rule against perpetuities.

Â Â Â Â Â  (3) A power of a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred. [2005 c.348 Â§22]

Â Â Â Â Â  130.160 UTC 403. Trusts created in other states, countries or jurisdictions. A trust not created by will is validly created if the creation of the trust complies with the law of the state, country or other jurisdiction in which the trust instrument was executed, or the law of the state, country or other jurisdiction in which, at the time of creation:

Â Â Â Â Â  (1) The settlor was domiciled, had a place of abode or was a national;

Â Â Â Â Â  (2) A trustee was domiciled or had a place of business; or

Â Â Â Â Â  (3) Any trust property was located. [2005 c.348 Â§23]

Â Â Â Â Â  130.165 UTC 404. Trust purposes. A trust may be created only to the extent the purposes of the trust are lawful, not contrary to public policy and possible to achieve. A trust and its terms must be for the benefit of the trustÂs beneficiaries. [2005 c.348 Â§24]

Â Â Â Â Â  130.170 UTC 405. Charitable purposes; enforcement. (1) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes beneficial to the community.

Â Â Â Â Â  (2) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlorÂs intention to the extent that intent can be ascertained.

Â Â Â Â Â  (3) The settlor of a charitable trust, in addition to other persons authorized by law or the trust instrument, may maintain a proceeding to enforce the trust.

Â Â Â Â Â  (4) A court may modify or terminate any trust of property for charitable purposes only if the Attorney General is a party to the proceedings. [2005 c.348 Â§25]

Â Â Â Â Â  130.175 UTC 406. Creation of trust induced by fraud, duress or undue influence. A trust is void to the extent the creation of the trust was induced by fraud, duress or undue influence. [2005 c.348 Â§26]

Â Â Â Â Â  130.180 UTC 407. Evidence of oral trust. Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument. The creation of an oral trust, and the terms of an oral trust, must be established by clear and convincing evidence. [2005 c.348 Â§27]

Â Â Â Â Â  130.185 UTC 408. Pet trust. (1) A trust may be created to provide for the care of one or more animals that are alive during the settlorÂs lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal, upon the death of the last surviving animal. An oral or written declaration shall be liberally construed in favor of finding the creation of a trust under this section. There is a presumption against merely precatory or honorary disposition on behalf of an animal.

Â Â Â Â Â  (2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed. Reasonable compensation for a person appointed by the court may be paid from the assets of the trust.

Â Â Â Â Â  (3) Property of a trust authorized by this section may be applied only to its intended use. Upon termination of the trust, property of the trust must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlorÂs successors in interest if the settlor is not living when the distribution is made.

Â Â Â Â Â  (4) Except as ordered by a circuit court or required by the trust instrument, a trustee for a trust authorized under this section need not pay any fee or make any filing, report, registration, periodic accounting, separate maintenance of funds or appointment by reason of the existence of the fiduciary relationship of the trustee. A person appointed to enforce the trust may request a report under ORS 130.710 (3). [2005 c.348 Â§28]

Â Â Â Â Â  130.190 UTC 409. Noncharitable trust without ascertainable beneficiary. Except as otherwise provided in ORS 130.185 or by another statute:

Â Â Â Â Â  (1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 90 years.

Â Â Â Â Â  (2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if a person is not appointed in the terms of the trust, by a person appointed by the court.

Â Â Â Â Â  (3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Trust property not required for the intended use must be distributed to those persons designated in the trust. In the absence of a designation, the property shall be distributed to the settlor if the settlor is living when the distribution is made, or to the settlorÂs successors in interest if the settlor is not living when the distribution is made. [2005 c.348 Â§29]

Â Â Â Â Â  130.195 UTC 410. Modification or termination of trust; proceedings for approval or disapproval. (1) In addition to the methods of termination prescribed by ORS 130.200, 130.205, 130.210 and 130.215, a trust terminates:

Â Â Â Â Â  (a) To the extent the trust is revoked or expires pursuant to the terms of the trust;

Â Â Â Â Â  (b) If no purpose of the trust remains to be achieved; or

Â Â Â Â Â  (c) To the extent one or more of the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

Â Â Â Â Â  (2) A proceeding to approve or disapprove a proposed modification or termination under ORS 130.200, 130.205, 130.210, 130.215, 130.220 and 130.225, or trust combination or division under ORS 130.230, may be commenced by a trustee or beneficiary. A proceeding to approve or disapprove a proposed modification or termination under ORS 130.200 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under ORS 130.210. [2005 c.348 Â§30]

Â Â Â Â Â  130.200 UTC 411. Modification or termination of irrevocable trust by consent. (1) An irrevocable trust may be modified or terminated upon consent of the settlor and all beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust. The Attorney General must consent to any modification or termination of a charitable trust, unless contingencies make the charitable interest negligible. A settlorÂs power to consent to a trustÂs modification or termination may be exercised by:

Â Â Â Â Â  (a) An agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust;

Â Â Â Â Â  (b) The settlorÂs conservator with the approval of the court supervising the conservatorship if an agent or attorney-in-fact is not authorized by the terms of the trust; or

Â Â Â Â Â  (c) The settlorÂs guardian with the approval of the court supervising the guardianship if an agent or attorney-in-fact is not authorized by the terms of the trust and a conservator has not been appointed.

Â Â Â Â Â  (2) An irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. An irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that the modification is not inconsistent with a material purpose of the trust. The Attorney General must consent to any modification or termination of a charitable trust, unless contingencies make the charitable interest negligible.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, a spendthrift provision in the terms of the trust is rebuttably presumed to constitute a material purpose of the trust.

Â Â Â Â Â  (4) Upon termination of a trust under subsection (1) or (2) of this section, the trustee shall distribute the trust property as agreed to by the beneficiaries and, in the case of a charitable trust requiring the Attorney GeneralÂs consent, as agreed to by the Attorney General.

Â Â Â Â Â  (5) If all of the required parties do not consent to a proposed modification or termination of the trust under subsection (1) or (2) of this section, the modification or termination may be approved by the court if the court finds that:

Â Â Â Â Â  (a) If all of the required parties had consented, the trust could have been modified or terminated under this section; and

Â Â Â Â Â  (b) The interests of any beneficiary who does not consent will be adequately protected.

Â Â Â Â Â  (6)(a) A trustee, or any other person interested in the trust, may file an agreement entered into under subsection (1) or (2) of this section, or a memorandum summarizing the provisions of the agreement, with the circuit court for any county where trust assets are located or where the trustee administers the trust.

Â Â Â Â Â  (b) After collecting the fee provided for in subsection (8)(a) of this section, the clerk shall enter the agreement or memorandum of record in the courtÂs register.

Â Â Â Â Â  (c) Within five days after the filing of an agreement or memorandum under this subsection, the person making the filing must serve a notice of the filing and a copy of the agreement or memorandum on each person interested in the trust whose address is known at the time of the filing. Service may be made personally, or by registered or certified mail, return receipt requested. The notice of filing shall be substantially in the following form:

______________________________________________________________________________

CAPTION OF CASEÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  NOTICE OF FILING

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OF AGREEMENT OR

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  MEMORANDUM OF

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  AGREEMENT

Â Â Â Â Â  You are hereby notified that the attached document was filed by the undersigned in the above entitled court on the _____ day of ______, ___. Unless you file objections to the agreement within 120 days after that date, the agreement will be approved and will be binding on all persons interested in the trust.

Â Â Â Â Â  If you file objections within the 120-day period, the court will fix a time and place for a hearing. At least 10 days before the date of that hearing, you must serve a copy of your objections and give notice of the time and place of the hearing to all persons interested in the trust. See ORS 130.200.

_____________________

Signature

______________________________________________________________________________

Â Â Â Â Â  (d) Proof of mailing of the notices required under this subsection must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

Â Â Â Â Â  (e) If no objections are filed with the court within 120 days after the filing of the agreement or memorandum, the agreement is effective and binding on all persons interested in the trust.

Â Â Â Â Â  (7)(a) If objections are filed with the court within 120 days after the filing of an agreement or memorandum under this section, the clerk of the court shall collect the fee provided in subsection (8)(a) of this section. Upon the filing of objections, the court shall fix a time and place for a hearing. The person filing the objections must serve a copy of the objections on all persons interested in the trust and give notice to those persons of the time and place fixed by the court for a hearing. Service must be made at least 10 days before the date set by the court for the hearing. Service of the objections may be made personally or by registered or certified mail, return receipt requested.

Â Â Â Â Â  (b) Proof of mailing of objections must be filed with the court. Proof of service may be made by a certificate of service in the form provided by ORCP 7 F, by a signed acceptance of service or by a return receipt from the postal authorities.

Â Â Â Â Â  (c) The court shall approve an agreement entered into under subsection (1) or (2) of this section after a hearing upon objections filed under this subsection unless:

Â Â Â Â Â  (A) The agreement does not reflect the signatures of all persons required by subsection (1) or (2) of this section;

Â Â Â Â Â  (B) The agreement is not authorized by subsection (1) or (2) of this section; or

Â Â Â Â Â  (C) Approval of the agreement would not be equitable.

Â Â Â Â Â  (d) An agreement approved by the court after a hearing is binding on all persons interested in the trust.

Â Â Â Â Â  (e) Persons interested in the trust may waive the notice required under subsection (6) of this section. If all persons interested in the trust waive the notice, the agreement is effective and binding on all persons interested in the trust upon filing of the agreement or memorandum with the court.

Â Â Â Â Â  (8)(a) The clerk of the circuit court shall collect in advance a fee of $65 for the filing of an agreement or memorandum of agreement under subsection (6) of this section, and a fee of $32.50 for the filing of objections under subsection (7) of this section.

Â Â Â Â Â  (b) In addition to the filing fees provided for in paragraph (a) of this subsection, the clerk shall charge and collect in proceedings under this section all additional fees authorized by law for civil actions, suits or proceedings in circuit court.

Â Â Â Â Â  (c) A pleading or other document is not considered filed unless the fees required by this subsection are paid. Filing fees may not be refunded to any party. [2005 c.348 Â§31; 2007 c.129 Â§21]

Â Â Â Â Â  Note: Section 15 (20), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (20) In addition to the fee provided for in ORS 130.200 (8)(a), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the circuit court shall collect a surcharge of $3 for the filing of an agreement or memorandum of agreement under ORS 130.200 (6) and a surcharge of $2 for the filing of objections under ORS 130.200 (7). [2007 c.860 Â§15(20)]

Â Â Â Â Â  130.205 UTC 412. Modifications or termination because of unanticipated circumstances or inability to administer trust effectively. (1) The court may modify the administrative or dispositive terms of a trust or terminate the trust if modification or termination will further the purposes of the trust and the modification or termination is requested by reason of circumstances not anticipated by the settlor. To the extent practicable, the modification must be made in accordance with the settlorÂs probable intention.

Â Â Â Â Â  (2) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful, or would impair the trustÂs administration.

Â Â Â Â Â  (3) A trustee may terminate a trust if:

Â Â Â Â Â  (a) Termination is appropriate by reason of circumstances not anticipated by the settlor;

Â Â Â Â Â  (b) Termination will not be inconsistent with the material purposes of the trust;

Â Â Â Â Â  (c) All qualified beneficiaries have consented to the termination;

Â Â Â Â Â  (d) The trustee is not a beneficiary of the trust and has no duty of support for any beneficiary of the trust; and

Â Â Â Â Â  (e) In the case of a charitable trust, the Attorney General has consented to the termination, or contingencies have made the charitable interest negligible.

Â Â Â Â Â  (4) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust. [2005 c.348 Â§32; 2007 c.515 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 515, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 130.205, 130.655 and 130.725 by sections 1 to 3 of this 2007 Act apply to all trusts, whether created before, on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.515 Â§4]

Â Â Â Â Â  130.210 UTC 413. Cy pres. (1) Except as otherwise provided in subsection (2) of this section, if a particular charitable purpose of a trust becomes unlawful, impracticable, impossible to achieve or wasteful:

Â Â Â Â Â  (a) The trust does not fail, in whole or in part;

Â Â Â Â Â  (b) The trust property does not revert to the settlor or the settlorÂs successors in interest; and

Â Â Â Â Â  (c) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlorÂs charitable purposes.

Â Â Â Â Â  (2) If a provision in the terms of a charitable trust would result in distribution of the trust property to a noncharitable beneficiary, a court may apply cy pres to modify or terminate the trust under subsection (1)(c) of this section only if, when the provision takes effect:

Â Â Â Â Â  (a) The trust property is to revert to the settlor and the settlor is still living; or

Â Â Â Â Â  (b) Fewer than 50 years have elapsed since the date of the trustÂs creation. [2005 c.348 Â§33]

Â Â Â Â Â  130.215 UTC 414. Modification or termination of uneconomic trust. (1) After notice to the qualified beneficiaries, a trustee may terminate a trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration. A trustee may not terminate a trust under this section if the trustee is a beneficiary of the trust or has a duty of support for a beneficiary of the trust.

Â Â Â Â Â  (2) The court may modify or terminate a trust, or remove the trustee and appoint a different trustee, if the court finds that the value of the trust property is insufficient to justify the cost of administration.

Â Â Â Â Â  (3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

Â Â Â Â Â  (4) This section does not apply to an easement for conservation or preservation. [2005 c.348 Â§34]

Â Â Â Â Â  130.220 UTC 415. Reformation to correct mistakes. The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlorÂs intention if the person requesting reformation proves by clear and convincing evidence that both the settlorÂs intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. [2005 c.348 Â§35]

Â Â Â Â Â  130.225 UTC 416. Modification to achieve settlorÂs tax objectives. The court may modify the terms of a trust to achieve the settlorÂs tax objectives if the modification is not contrary to the settlorÂs probable intention. The court may provide that the modification has retroactive effect. [2005 c.348 Â§36]

Â Â Â Â Â  130.230 UTC 417. Combination and division of trusts. After notice to all qualified beneficiaries, a trustee may combine two or more trusts into a single trust or divide a trust into two or more separate trusts, if the result does not materially impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. [2005 c.348 Â§37]

Â Â Â Â Â  130.235 In terrorem clause. (1) Except as provided in this section, an in terrorem clause in a trust is valid and enforceable. If a beneficiary challenges a trust that contains an in terrorem clause that applies to the beneficiary, the court shall enforce the clause against the beneficiary even though the beneficiary establishes that there was probable cause for the challenge.

Â Â Â Â Â  (2) The court shall not enforce an in terrorem clause if the beneficiary challenging the trust establishes that the beneficiary has probable cause to believe that the trust is a forgery or that the trust has been revoked.

Â Â Â Â Â  (3) The court shall not enforce an in terrorem clause if the challenge is brought by a fiduciary acting on behalf of a protected person under the provisions of ORS chapter 125, a guardian ad litem appointed for a minor or a guardian ad litem appointed for an incapacitated or financially incapable person.

Â Â Â Â Â  (4) For the purposes of this section, Âin terrorem clauseÂ means a provision in a trust that reduces or eliminates the interest of a beneficiary under the trust if the beneficiary challenges the validity of part or all of the trust. [2005 c.348 Â§38]

Â Â Â Â Â  130.240 Marital deduction gifts. (1) As used in this section:

Â Â Â Â Â  (a) ÂMarital deductionÂ means the federal estate tax deduction allowed for transfers under section 2056 of the Internal Revenue Code, as in effect on January 1, 2006, or the federal gift tax deduction allowed for transfers under section 2523 of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (b) ÂMarital deduction giftÂ means a transfer of property that the settlor intended to qualify for the marital deduction.

Â Â Â Â Â  (2) If a trust contains a marital deduction gift:

Â Â Â Â Â  (a) The provisions of the trust, including any power, duty or discretionary authority given to a fiduciary, must be construed as necessary to comply with the marital deduction provisions of the Internal Revenue Code.

Â Â Â Â Â  (b) The fiduciary may not take any action or have any power that impairs the tax deduction for the marital deduction gift.

Â Â Â Â Â  (c) The marital deduction gift may be satisfied only with property that qualifies for the tax deduction.

Â Â Â Â Â  (3) If a trust executed before September 12, 1981, indicates the settlor intended that a gift provide the maximum allowable marital deduction, the trust gives the recipient an amount equal to the maximum amount of the marital deduction that would have been allowed as of the date of the gift under federal law as it existed before September 12, 1981, with adjustments for:

Â Â Â Â Â  (a) The provisions of section 2056(c)(1)(B) and (C) of the Internal Revenue Code in effect immediately before September 12, 1981.

Â Â Â Â Â  (b) Reduction of the amount passing under the gift by the final federal estate tax values of any other property that passes under the trust, or by other means, that qualifies for the marital deduction. This paragraph does not apply to qualified terminable interest property under section 2056(b)(7) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (4) If a marital deduction gift is made in trust:

Â Â Â Â Â  (a) The settlorÂs spouse is the only beneficiary of income or principal of the marital deduction property as long as the spouse lives. Nothing in this paragraph prevents exercise by the settlorÂs spouse of a power of appointment included in a trust that qualifies as a general power of appointment marital deduction trust.

Â Â Â Â Â  (b) Subject to paragraph (d) of this subsection, the settlorÂs spouse is entitled to all of the income of the marital deduction property at least once a year, as long as the spouse is alive.

Â Â Â Â Â  (c) The settlorÂs spouse has the right to require that the trustee of the trust make unproductive marital deduction property productive or convert it into productive property within a reasonable time.

Â Â Â Â Â  (d) Notwithstanding any provision of ORS chapter 129, upon the death of the settlorÂs spouse all remaining accrued or undistributed income from qualified terminable interest property under sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2006, passes to the estate of the settlorÂs spouse, unless the trust provides a different disposition that qualifies for the marital deduction.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, if a trust that makes a marital deduction gift includes a requirement that the settlorÂs spouse survive the settlor by a period of more than six months, or contains provisions that could result in a loss of the spouseÂs interest in the trust if the spouse fails to survive the settlor by at least six months, the spouse need only survive the settlor by six months to receive the marital deduction gift.

Â Â Â Â Â  (b) If a trust that makes a marital deduction gift includes a requirement that the settlorÂs spouse survive a common disaster that results in the death of the settlor, the spouse need only survive until the final audit of the federal estate tax return for the settlorÂs estate, if any, to receive the marital deduction gift.

Â Â Â Â Â  (6) A trustee is not liable for a good faith decision whether to make any election referred to in sections 2056(b)(7) or 2523(f) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (7) Subsections (4) and (6) of this section do not apply to a trust that qualifies for the marital deduction under section 20.2056(e)-2(b) of the Code of Federal Regulations, as in effect on January 1, 2006. [Formerly 128.398]

CREDITORÂS CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

Â Â Â Â Â  130.300 UTC 501. Rights of beneficiaryÂs creditor or assignee. To the extent a beneficiaryÂs interest is not protected by a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiaryÂs interest by garnishment or other execution against present or future distributions to or for the benefit of the beneficiary or by other means. The court may limit the award to such relief as is appropriate under the circumstances. [2005 c.348 Â§39]

Â Â Â Â Â  130.305 UTC 502. Spendthrift provision. (1) A spendthrift provision is valid only if the provision restrains both voluntary and involuntary transfer of a beneficiaryÂs interest.

Â Â Â Â Â  (2) A term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiaryÂs interest.

Â Â Â Â Â  (3) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision. Except as otherwise provided in ORS 130.300 to 130.325, a creditor or assignee of a beneficiary may not reach the interest of a beneficiary or a distribution by the trustee before the distribution is received by the beneficiary. [2005 c.348 Â§40]

Â Â Â Â Â  130.310 UTC 503. Exceptions to spendthrift provisions. (1) As used in this section, ÂchildÂ means any individual for whose benefit a judgment, court order or administrative order for child support has been entered in any state, country or other jurisdiction.

Â Â Â Â Â  (2) Even if a trust contains a spendthrift provision, the holder of a judgment, court order or administrative order against a beneficiary for support or maintenance of the beneficiaryÂs child, spouse or former spouse or a judgment creditor who has provided services for the protection of a beneficiaryÂs interest in the trust, may obtain an order from a court of this state authorizing garnishment or other execution against present or future distributions to or for the benefit of the beneficiary. The court may issue an order authorizing execution against such amount as the court determines to be equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary. Distributions subject to execution under this subsection include distributions required by the express terms of the trust, such as mandatory payments of income, and distributions the trustee has otherwise decided to make, such as through the exercise of discretion.

Â Â Â Â Â  (3) A spendthrift provision is unenforceable against a claim of this state or the
United States
to the extent a statute of this state or federal law so provides. [2005 c.348 Â§41]

Â Â Â Â Â  130.315 UTC 505. CreditorÂs claim against settlor. (1) Whether or not the terms of a trust contain a spendthrift provision:

Â Â Â Â Â  (a) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlorÂs creditors.

Â Â Â Â Â  (b) A creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlorÂs benefit. If an irrevocable trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlorÂs interest in the portion of the trust attributable to that settlorÂs contribution.

Â Â Â Â Â  (c) If a trust was revocable at the settlorÂs death, the property of the trust becomes subject to creditorsÂ claims as provided in ORS 130.350 to 130.450 when the settlor dies. The payment of claims is subject to the settlorÂs right to direct the priority of the sources from which liabilities of the settlor are to be paid.

Â Â Â Â Â  (2) For the purpose of creditorsÂ claims, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent property of the trust is subject to the power. The provisions of this subsection apply to the holder of a power of withdrawal only during the period that the power may be exercised.

Â Â Â Â Â  (3) Upon the lapse, release or waiver of a power of withdrawal, the property of the trust that is the subject of the lapse, release or waiver becomes subject to claims of creditors of the holder of the power only to the extent the value of the property exceeds the greater of the amount specified in section 2041(b)(2) or 2514(e) of the Internal Revenue Code, as in effect on January 1, 2006, or section 2503(b) of the Internal Revenue Code, as in effect on January 1, 2006.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to a person other than a settlor who is a beneficiary of a revocable or irrevocable trust and who is also a trustee of the trust, if the power to withdraw for the personÂs own benefit is limited by an ascertainable standard. [2005 c.348 Â§42]

Â Â Â Â Â  130.320 UTC 506. Overdue distribution. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date. [2005 c.348 Â§43]

Â Â Â Â Â  130.325 UTC 507. Personal obligations of trustee. Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt. [2005 c.348 Â§44]

CLAIMS AGAINST TRUST BASED ON DEBTS OF SETTLOR

Â Â Â Â Â  130.350 Statute of limitations. (1) Claims against a trust described in subsection (2) of this section that are not presented within the time limitations established under ORS 130.360 or within the statute of limitations applicable to the claim, whichever is earlier, are barred from payment from the trust estate.

Â Â Â Â Â  (2) ORS 130.350 to 130.450 apply only if:

Â Â Â Â Â  (a) A claim is made against assets of a trust;

Â Â Â Â Â  (b) The trust came into existence during the settlorÂs lifetime and was a revocable trust at any time after the trust was created and before the death of the settlor;

Â Â Â Â Â  (c) The claim is based on the debts or liabilities of the settlor; and

Â Â Â Â Â  (d) The claim is made against the assets of the trust after the death of the settlor.

Â Â Â Â Â  (3) ORS 130.350 to 130.450 apply to all claims against a trust described in subsection (2) of this section, without regard to whether the claims are contingent, unliquidated or not yet due. [Formerly 128.256]

Â Â Â Â Â  130.355 Commencement of proceeding. (1) At any time after the death of a settlor of a trust described in ORS 130.350 (2), a trustee of the trust may petition the probate court to determine the claims of creditors of the settlor. A petition under this section must include all of the following information to the extent known by the trustee:

Â Â Â Â Â  (a) The settlorÂs name, date of birth, date and place of death and Social Security number.

Â Â Â Â Â  (b) The name of the trustee.

Â Â Â Â Â  (c) The address at which claims must be presented.

Â Â Â Â Â  (d) The name of the trust, if any, and the date of the trust, including the dates of any amendments.

Â Â Â Â Â  (e) The facts establishing venue in the county where the petition is being filed.

Â Â Â Â Â  (2) The clerk of the court shall charge and collect in advance from the trustee the filing fee required from a plaintiff under ORS 21.110 (1).

Â Â Â Â Â  (3) A proceeding under this section may be brought only:

Â Â Â Â Â  (a) In the county where the settlor had domicile or a place of abode at the time of death;

Â Â Â Â Â  (b) In any county where assets of the trust were located at the time of death or are located at the time the proceeding is commenced; or

Â Â Â Â Â  (c) In the county where the settlor died.

Â Â Â Â Â  (4) The court has personal jurisdiction over a trustee that files a petition under this section, whether the trustee is a resident or nonresident of this state, for the purposes of any proceeding relating to the trust that may be instituted by an interested person. [Formerly 128.258]

Â Â Â Â Â  130.360 Limitation on presentation of claims when notice to claimants given. Not later than four months after a petition under ORS 130.355 is entered in the register of the court, the trustee of the trust shall give notice to persons with claims against the trust estate in the manner provided by ORS 130.365 and 130.370. All claims against the trust estate are barred unless those claims are submitted before the later of:

Â Â Â Â Â  (1) Four months after the date of first publication of notice to claimants in the manner provided by ORS 130.365; or

Â Â Â Â Â  (2) If the trustee delivers or mails a notice to a claimant under ORS 130.370, 30 days after a notice meeting the requirements of ORS 130.370 is delivered or mailed to the last-known address of the person having or asserting the claim. [Formerly 128.262]

Â Â Â Â Â  130.365 Publication of notice. After filing a petition under ORS 130.355, a trustee must cause a notice to claimants to be published once in each of three consecutive weeks in a newspaper of general circulation published in the county in which the petition is filed. The notice must include:

Â Â Â Â Â  (1) The name of the settlor;

Â Â Â Â Â  (2) The name of the trustee and the address at which claims must be presented;

Â Â Â Â Â  (3) The date of the first publication of the notice; and

Â Â Â Â Â  (4) A statement that claims against the trust estate may be barred unless presented to the trustee at the address specified in the notice within four months after the date of the first publication of the notice. [Formerly 128.264]

Â Â Â Â Â  130.370 Notice to individual claimants. (1) Within three months after a petition is entered in the register of the court under ORS 130.355, or within such longer time as the court allows, a trustee must make reasonably diligent efforts to investigate the financial records and affairs of the settlor and to take such further actions as are reasonably necessary to ascertain the identity and address of each person who has or asserts a claim against the trust estate. The court shall allow the trustee as much time as requested by the trustee for the purpose of determining the claims against the trust estate. The trustee must thereafter cause to be delivered or mailed a notice containing the information required in subsection (2) of this section to each person known by the trustee to have or to assert a claim against the trust estate and to the Department of Human Services. Notice under this section is not required for any claim that has already been presented, accepted or paid in full or on account of a claim that is merely conjectural.

Â Â Â Â Â  (2) The notice required by this section must include:

Â Â Â Â Â  (a) The name and Social Security number of the settlor;

Â Â Â Â Â  (b) The name of the trustee and the address at which claims must be presented;

Â Â Â Â Â  (c) A statement that claims against the trust estate that are not presented to the trustee within 30 days after the date of the notice may be barred;

Â Â Â Â Â  (d) The date of the notice, which shall be the date on which the notice is delivered or mailed; and

Â Â Â Â Â  (e) A copy of the settlorÂs death certificate. [Formerly 128.266]

Â Â Â Â Â  130.375 Form of claim; evidence in support. (1) A claim presented under ORS 130.350 to 130.450 must:

Â Â Â Â Â  (a) Be in writing.

Â Â Â Â Â  (b) Describe the nature and the amount of the claim, if ascertainable.

Â Â Â Â Â  (c) State the name and address of the claimant and any attorney for the claimant.

Â Â Â Â Â  (2) A defect of form of a claim timely presented may be waived by the trustee or by the court.

Â Â Â Â Â  (3) Upon demand of a trustee, a claimant must produce any written evidence supporting a claim made under ORS 130.350 to 130.450 and account for any written evidence supporting a claim that is not produced. [Formerly 128.268]

Â Â Â Â Â  130.380 Claim based on debt due or judgment. (1) If a claim on a debt due is presented and allowed, allowance shall be in the amount of the debt remaining unpaid on the date of allowance.

Â Â Â Â Â  (2) If a judgment was entered on a claim prior to the death of the settlor, the claim shall be presented under ORS 130.350 to 130.450 in the same manner as if no judgment had been entered, and a copy of the judgment shall be attached to the claim. The claim may be disallowed only if the judgment was void or voidable, or if the judgment could have been set aside on the date of the settlorÂs death, or if the claim is not presented within the time required by ORS 130.350. If the judgment was a lien against the property of the trust estate on the date of the settlorÂs death, the judgment shall be treated as a claim on a debt due for which the creditor holds security. In all other respects, a claim that has been reduced to judgment shall have the same priority under ORS 130.425 as a claim that has not been reduced to judgment. [Formerly 128.272]

Â Â Â Â Â  130.385 Claim on debts not yet due. A claim on a debt not due, whether or not the creditor holds security for the claim, may be presented under ORS 130.350 to 130.450 as a claim on a debt due. If the claim is allowed, allowance shall be in an amount equal to the value of the debt on the date of allowance. The creditor, after allowance of the claim, may withdraw the claim without prejudice to other remedies. Payment on the basis of the amount allowed discharges the debt and the security, if any, held by the creditor for the claim. [Formerly 128.274]

Â Â Â Â Â  130.390 Claim on secured debt that is due. (1) A claim on a debt due for which the creditor holds security may be presented under ORS 130.350 to 130.450 as a claim on an unsecured debt due, or the creditor may elect to rely entirely on the security without presentation of the claim.

Â Â Â Â Â  (2) If the claim is presented under this section, the claim shall describe the security. If the security is an encumbrance that is recorded, the encumbrance may be described by reference to the book, page, date and place of recording.

Â Â Â Â Â  (3) If a claim is presented and allowed under this section, payment shall be on the basis of the amount of the debt remaining unpaid on the date that the claim is allowed.

Â Â Â Â Â  (4) If the creditor surrenders the security for a claim presented and allowed under this section, payment shall be on the basis of the amount allowed.

Â Â Â Â Â  (5)(a) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor exhausts the security before receiving payment on the claim, payment shall be on the basis of the amount allowed less the amount realized on exhausting the security unless otherwise provided by law.

Â Â Â Â Â  (b) If the creditor does not surrender the security for a claim presented and allowed under this section, and the creditor does not exhaust the security before receiving payment or does not have the right to exhaust the security, payment shall be on the basis of the amount allowed less the value of the security determined by agreement or as the court may order.

Â Â Â Â Â  (6) The trustee may convey the secured property to the creditor in consideration of the satisfaction or partial satisfaction of the claim. [Formerly 128.276]

Â Â Â Â Â  130.395 Claim on contingent or unliquidated debt. (1) A claim on a contingent or unliquidated debt shall be presented under ORS 130.350 to 130.450 in the same manner as other claims. If the debt becomes absolute or liquidated before distribution of the trust estate, the claim shall be paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (2) If a contingent or unliquidated debt does not become absolute or liquidated before distribution of the trust estate, the trustee may provide for payment of the claim by any of the following methods:

Â Â Â Â Â  (a) The creditor and trustee may determine, by agreement, arbitration or compromise, the value of the debt and the claim may be allowed and paid in the same manner as a claim on an absolute or liquidated debt.

Â Â Â Â Â  (b) The trustee may distribute the trust estate, but retain sufficient funds to pay the claim if and when the debt becomes absolute or liquidated. Distribution of trust assets may not be delayed under this paragraph for more than two years after distribution would otherwise be required by the terms of the trust. If the debt does not become absolute or liquidated within that time, the funds retained, after payment therefrom of any expenses accruing during that time, shall be distributed to the beneficiaries.

Â Â Â Â Â  (3) A court may order the trustee to make distribution of the trust estate as though the claim did not exist.

Â Â Â Â Â  (4) If after distribution under subsection (2)(b) or (3) of this section the debt becomes absolute or liquidated, the beneficiaries are liable to the creditor to the extent of the trust estate received by them. Payment of the debt may be arranged by creating a trust, giving a mortgage, securing a bond from a distributee or by other method. [Formerly 128.278]

Â Â Â Â Â  130.400 Allowance and disallowance of claims. (1) The trustee may compromise a claim against the trust estate.

Â Â Â Â Â  (2) A claim presented to a trustee under ORS 130.350 to 130.450 shall be considered allowed as presented unless within 60 days after the date of presentment of the claim the trustee mails or delivers a notice of disallowance of the claim in whole or in part to the claimant and to the attorney of the claimant if the claimant has an attorney.

Â Â Â Â Â  (3) A notice of disallowance of a claim shall inform the claimant that the claim has been disallowed in whole or in part and, to the extent disallowed, will be barred unless the claimant requests a summary determination or brings an action in the manner provided by subsection (4) of this section.

Â Â Â Â Â  (4) If a trustee disallows a claim submitted under ORS 130.350 to 130.450 in whole or in part, the claimant, within 30 days after the date of mailing or delivery of the notice of disallowance, may:

Â Â Â Â Â  (a) File a request for summary determination of the claim in the probate court, with proof of service of a copy of the request upon the trustee or the attorney of the trustee; or

Â Â Â Â Â  (b) Commence a separate action against the trustee on the claim in the circuit court.

Â Â Â Â Â  (5) If the claimant fails either to request a summary determination or commence a separate action as provided in subsection (4) of this section, the claim is barred to the extent the claim has been disallowed by the trustee.

Â Â Â Â Â  (6) If a claimant prevails in a proceeding or action under subsection (4) of this section, the claim shall be allowed or judgment entered in the full amount determined to be due to the claimant. The claim or judgment shall be paid from the assets of the trust estate only to the extent that funds are available after payment of other claims with higher priority under ORS 130.425.

Â Â Â Â Â  (7) If the claimant files a request for summary determination of a claim under subsection (4) of this section, the trustee may notify the claimant in writing that the claimant must commence a separate action against the trustee on the claim within 60 days after the claimant receives the notice. Notice under this subsection must be given by the trustee within 30 days after the request for summary determination is served on the trustee or the attorney of the trustee. If the claimant fails to commence a separate action within the time allowed, the claim is barred to the extent the claim has been disallowed by the trustee.

Â Â Â Â Â  (8) In a proceeding for summary determination under this section:

Â Â Â Â Â  (a) The trustee shall make response to the claim as though the claim were a complaint filed in an action.

Â Â Â Â Â  (b) The court shall hear the matter without a jury, after notice to the claimant and trustee. The court shall determine the claim in a summary manner, and shall make an order allowing or disallowing the claim in whole or in part.

Â Â Â Â Â  (c) No appeal may be taken from the order of the court made in a proceeding for summary determination under this section.

Â Â Â Â Â  (9) If a civil action is commenced under subsection (4) of this section, a trustee, or beneficiary, may petition the court to approve a proposed disposition of claims or to provide instructions on the treatment of claims.

Â Â Â Â Â  (10) A claimant filing a request for summary determination of a claim under subsection (4) of this section must pay the filing fee required of a defendant or respondent under ORS 21.110 (1) and other fees applicable to civil actions in circuit court. [Formerly 128.280]

Â Â Â Â Â  130.405 Creditor may obtain order for payment. A creditor whose claim has been allowed or established by summary determination or separate action, and who has not received payment within six months after the date of the first publication of notice to interested persons, may apply to the court for an order directing the trustee to pay the claim. The trustee may recover amounts owing under the claim from any beneficiary who received a distribution from the trust estate. The right of recovery is limited to the extent the beneficiaryÂs distribution would have been reduced by timely payment of all allowed or established claims. [Formerly 128.282]

Â Â Â Â Â  130.410 Evidence required to allow court approval of claim disallowed by trustee. A claim that has been disallowed by a trustee under ORS 130.350 to 130.450 may not be allowed by any court except upon some competent, satisfactory evidence other than the testimony of the claimant. [Formerly 128.284]

Â Â Â Â Â  130.415 Waiver of statute of limitations. A claim subject to ORS 130.350 to 130.450 that is barred by a statute of limitations may not be allowed by the trustee or by any court except upon the written direction or consent of those interested persons who would be adversely affected by allowance of the claim. [Formerly 128.286]

Â Â Â Â Â  130.420 Tolling of statute of limitations on claim. If a claim is not barred by the statute of limitations on the date of death of the settlor, the claim is not barred by any statute of limitations until at least one year after the date of death. [Formerly 128.288]

Â Â Â Â Â  130.425 Priority of claims. (1) Claims allowed against the trust estate under ORS 130.350 to 130.450 must be paid by the trustee in the following order of priority:

Â Â Â Â Â  (a) Expenses of administering the trust estate.

Â Â Â Â Â  (b) Expenses of a plain and decent funeral and disposition of the remains of the settlor.

Â Â Â Â Â  (c) Debts and taxes with preference under federal law.

Â Â Â Â Â  (d) Reasonable and necessary medical and hospital expenses of the last illness of the settlor, including compensation of persons attending the settlor.

Â Â Â Â Â  (e) Taxes with preference under the laws of this state that are due and payable while possession of the trust estate of the settlor is retained by the trustee.

Â Â Â Â Â  (f) Debts owed employees of the settlor for labor performed within 90 days immediately preceding the date of death of the settlor.

Â Â Â Â Â  (g) Child support arrearages.

Â Â Â Â Â  (h) A claim of the Department of Human Services for the net amount of public assistance, as defined in ORS 411.010, paid to or for the settlor, and the claim of the department for care and maintenance of any settlor who was at a state institution to the extent provided in ORS 179.610 to 179.770.

Â Â Â Â Â  (i) All other claims against the trust estate.

Â Â Â Â Â  (2) If the assets of the trust estate are insufficient to pay in full all expenses or claims of any one class specified in subsection (1) of this section, each expense or claim of that class shall be paid only in proportion to the amount thereof. [Formerly 128.290]

Â Â Â Â Â  130.430 Applicability of time limitations to public bodies. Notwithstanding ORS 12.250, all statutes of limitations and other time limitations imposed under ORS 130.350 to 130.450 apply to actions brought in the name of the state, or brought in the name of any county or public corporation, and to actions brought for the benefit of the state or for the benefit of any county or public corporation. [Formerly 128.292]

Â Â Â Â Â  130.435 Applicability of time limitations to certain claims based on liens against property and liability of settlor or trustee. The statutes of limitations and time limitations provided by ORS 130.350 to 130.450 do not affect:

Â Â Â Â Â  (1) Any proceeding to enforce a mortgage, pledge or other lien upon property of the trust estate;

Â Â Â Â Â  (2) Any proceeding to quiet title or reform any instrument with respect to title to property; or

Â Â Â Â Â  (3) To the limits of the insurance protection only, any proceeding to establish liability of the settlor or the trustee for which the settlor or trustee is protected by liability insurance at the time the proceeding is commenced. [Formerly 128.294]

Â Â Â Â Â  130.440 Petition to close case. (1) Not earlier than four months after the publication of notice to claimants, or the date on which all claims against the trust estate have been resolved, whichever is later, a trustee that has filed a petition under ORS 130.355 must file a petition to close the case with a statement that all claims received by the trustee have been paid in full or otherwise resolved in the manner required by ORS 130.350 to 130.450. The trustee must attach to the petition an affidavit attesting to compliance with ORS 130.365 and 130.370. The trustee must attach to the affidavit a copy of the notice published under ORS 130.365 and a copy of any notice delivered or mailed under ORS 130.370. The affidavit must attest to the date on which each notice was delivered or mailed, and the name and address of the person to whom each notice was delivered or mailed.

Â Â Â Â Â  (2) Upon the filing of the petition to close the case in compliance with the provisions of this section, the court shall enter an order closing the case. [Formerly 128.296]

Â Â Â Â Â  130.445 Dismissal for want of prosecution. (1) If the trustee does not file a petition to close the case under ORS 130.440 within one year after filing a petition under ORS 130.355, the court clerk shall mail a notice to the trustee, or the attorney for the trustee if the trustee is represented by counsel, informing the trustee that a judgment of dismissal will be entered in the case for want of prosecution unless an application for a continuance is made to the court and good cause is shown within 60 days after the date of the notice. Good cause for a continuance includes the pendency of a separate action under ORS 130.400 (4).

Â Â Â Â Â  (2) If an application for a continuance is not made under this section, or the court fails to find good cause for a continuance, the court shall enter a judgment of dismissal of the proceeding without prejudice. The dismissal does not bar a claimantÂs right to pursue claims against a trustee, and a claimant shall have the same rights as if the trustee filed no proceeding. [Formerly 128.298]

Â Â Â Â Â  130.450 Consolidation of proceedings. If the proceeding to determine claims against a deceased settlor is pending under ORS 130.350 to 130.450 at the same time as probate proceedings under ORS chapter 115, upon motion of any party or upon the courtÂs own motion, any of the courts conducting proceedings may:

Â Â Â Â Â  (1) Order a joint hearing or trial on the common claims;

Â Â Â Â Â  (2) Order that the proceedings be consolidated; or

Â Â Â Â Â  (3) Make orders concerning the proceedings to avoid unnecessary costs for delays. [Formerly 128.300]

REVOCABLE TRUSTS

Â Â Â Â Â  130.500 UTC 601. Capacity of settlor of revocable trust. A person who has capacity to make a will has capacity to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust. [2005 c.348 Â§45]

Â Â Â Â Â  130.505 UTC 602. Revocation or amendment of revocable trust. (1) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor of the trust may revoke or amend the trust.

Â Â Â Â Â  (2) Unless the trust expressly provides otherwise, if a revocable trust is created or funded by more than one settlor:

Â Â Â Â Â  (a) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

Â Â Â Â Â  (b) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust as to the portion of the trust property attributable to that settlorÂs contribution; and

Â Â Â Â Â  (c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

Â Â Â Â Â  (3) The settlor may revoke or amend a revocable trust:

Â Â Â Â Â  (a) By substantial compliance with a method provided in the terms of the trust; or

Â Â Â Â Â  (b) If the terms of the trust do not provide a method, by any other method, except for execution of a will or codicil, manifesting clear and convincing evidence of the settlorÂs intent.

Â Â Â Â Â  (4) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

Â Â Â Â Â  (5) A settlorÂs powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent or attorney-in-fact under a power of attorney only to the extent expressly authorized by the terms of the trust.

Â Â Â Â Â  (6) The settlorÂs conservator, or the settlorÂs guardian if a conservator has not been appointed for the settlor, may exercise a settlorÂs powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

Â Â Â Â Â  (7) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlorÂs successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked. [2005 c.348 Â§46]

Â Â Â Â Â  Note: Section 47, chapter 348, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 47. Section 46 (1) of this 2005 Act [130.505 (1)] does not apply to a trust created under an instrument executed before the effective date of this 2005 Act [January 1, 2006]. [2005 c.348 Â§47]

Â Â Â Â Â  130.510 UTC 603. SettlorÂs powers; powers of withdrawal. (1) While the settlor of a revocable trust is alive, rights of the beneficiaries are subject to the control of the settlor, and the duties of the trustee are owed exclusively to the settlor. Beneficiaries other than the settlor have no right to receive notice, information or reports under ORS 130.710.

Â Â Â Â Â  (2) The rights of the beneficiaries with respect to property that is subject to a power of withdrawal are subject to the control of the holder of the power during the period that the power may be exercised, and the duties of the trustee are owed exclusively to the holder of a power of withdrawal with respect to the property that is subject to the power. [2005 c.348 Â§48]

Â Â Â Â Â  130.515 UTC 604. Limitation on action contesting validity of revocable trust; distribution of trust property. (1) A person must commence a judicial proceeding to contest the validity of a trust that was revocable at the settlorÂs death in the manner prescribed by ORS 12.020 within the earlier of:

Â Â Â Â Â  (a) Three years after the settlorÂs death; or

Â Â Â Â Â  (b) Four months after the trustee sends the person a copy of the trust instrument and notice informing the person of the trustÂs existence, of the trusteeÂs name and address and of the time allowed for commencing a proceeding.

Â Â Â Â Â  (2) Upon the death of the settlor of a trust that was revocable at the settlorÂs death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for distribution of the property unless:

Â Â Â Â Â  (a) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

Â Â Â Â Â  (b) Any person has notified the trustee in writing that the person might commence a judicial proceeding to contest the trust and a judicial proceeding is commenced by the person within 60 days after the person gives the notification.

Â Â Â Â Â  (3) If a trust is determined to be invalid, any beneficiary who received a distribution from the trust is liable to the person entitled to the distributed property for the amount or value of the distribution. [2005 c.348 Â§49]

RULES GOVERNING REVOCABLE TRUSTS

Â Â Â Â Â  130.520 Definition for ORS 130.520 to 130.575. For the purposes of ORS 130.520 to 130.575, Âspecific distributionÂ means a distribution of specific property to a specific beneficiary that is required under the terms of a trust instrument. [Formerly 128.370]

Â Â Â Â Â  130.525 Applicability of ORS 130.520 to 130.575. ORS 130.520 to 130.575 apply only to a trust, or a portion of a trust, that comes into existence during the settlorÂs lifetime and is a revocable trust at any time after the trust was created and before the death of the settlor. [2005 c.348 Â§110]

Â Â Â Â Â  130.530 Effect of marriage. Unless otherwise provided by the terms of the trust instrument, a trust is not revoked by the marriage of the settlor after the trust instrument is executed. [Formerly 128.375]

Â Â Â Â Â  130.535 Revocation by divorce or annulment. (1) Unless otherwise provided by the terms of the trust instrument, a settlorÂs divorce or the annulment of the settlorÂs marriage, after the trust instrument is executed:

Â Â Â Â Â  (a) Revokes all provisions of the trust in favor of the former spouse of the settlor;

Â Â Â Â Â  (b) Revokes all powers of appointment, general or nongeneral, in the trust that are exercisable by the former spouse; and

Â Â Â Â Â  (c) Revokes any provision in the trust naming the former spouse as trustee.

Â Â Â Â Â  (2) Unless otherwise provided by the terms of the trust instrument, a trust shall be construed as though the former spouse predeceased the settlor if, after the trust instrument is executed, the settlor divorces the spouse or the marriage of the settlor to the spouse is annulled. [Formerly 128.378]

Â Â Â Â Â  130.540 Contract of sale of property not revocation. Unless otherwise provided by the terms of the trust instrument, a contract of sale made by a trustee to convey property that is the subject of a specific distribution is not a revocation of the specific distribution. If all or part of the property that is the subject of the contract of sale has not been delivered at the time set in the trust instrument for the specific distribution, the property passes by the specific distribution but is subject to the terms of the contract of sale. [Formerly 128.380]

Â Â Â Â Â  130.545 Encumbrance or disposition of property after trust instrument executed. Unless otherwise provided by the terms of the trust instrument:

Â Â Â Â Â  (1) A disposition of a portion of property that is subject to a specific distribution does not affect the operation of the trust upon the remaining portion of the property; and

Â Â Â Â Â  (2) If property subject to a specific distribution is encumbered, the property passes under the specific distribution but is subject to the encumbrance. [Formerly 128.382]

Â Â Â Â Â  130.550 When trust assets pass to descendants of beneficiary; class gifts. Unless otherwise provided by the terms of the trust instrument, when property is to be distributed under the trust to any beneficiary who is related by blood or adoption to the settlor, and the beneficiary dies leaving lineal descendants either before the settlor dies or before the time set in the trust instrument for distribution, the descendants take by right of representation the property the beneficiary would have taken if the beneficiary had not died. Unless otherwise provided by the terms of the trust instrument, this section applies to a beneficiary who is entitled to receive property under a class gift if the beneficiary dies after the trust instrument is executed. [Formerly 128.385]

Â Â Â Â Â  130.555 Children born or adopted after execution of trust instrument. (1) As used in this section, Âpretermitted childÂ means a child of a settlor who is born or adopted after the execution of the trust instrument, who is not provided for in the trust or mentioned in the trust instrument and who survives the settlor.

Â Â Â Â Â  (2) If a settlor has one or more children living when the settlor executes a trust instrument and no provision is made in the trust for any of those children, a pretermitted child is not entitled to any share of the trust estate.

Â Â Â Â Â  (3) If a settlor has one or more children living when the settlor executes a trust instrument and provision is made in the trust for any of those children, a pretermitted child is entitled to share in the trust estate as follows:

Â Â Â Â Â  (a) The pretermitted child may share only in the portion of the trust estate intended to benefit living children.

Â Â Â Â Â  (b) The share of each pretermitted child is equal to the total value of the portion of the trust estate intended to benefit the living children divided by the number of pretermitted children plus the number of living children for whom provision, other than nominal provision, is made in the trust.

Â Â Â Â Â  (c) To the extent possible, the interest of each pretermitted child in the trust estate shall be of the same character, whether equitable or legal, as the interest the settlor gave to the living children under the trust.

Â Â Â Â Â  (4) If a settlor has no child living when the settlor executes a trust instrument, a pretermitted child is entitled to a share of the trust estate as though the settlor had died intestate and had not executed the trust instrument.

Â Â Â Â Â  (5) A pretermitted child may recover the share of the trust estate to which the child is entitled as follows:

Â Â Â Â Â  (a) If the pretermitted child is entitled to a share of the trust estate under subsection (3) of this section, the share must be recovered from the other children.

Â Â Â Â Â  (b) If the pretermitted child is entitled to a share of the trust estate under subsection (4) of this section, the share must be recovered from the beneficiaries on a pro rata basis, out of the portions of the trust estate passing to those persons under the trust.

Â Â Â Â Â  (c) In reducing the shares of the beneficiaries under this subsection, the character of the dispositive plan adopted by the settlor in the trust must be preserved to the extent possible. [Formerly 128.388]

Â Â Â Â Â  130.560 Failure of specific distribution. (1) Subject to this section, a specific distribution does not fail by reason of the destruction, damage, sale, condemnation or change in form of the property that is the subject of the specific distribution unless:

Â Â Â Â Â  (a) The trust instrument provides that the specific distribution fails under the particular circumstances; or

Â Â Â Â Â  (b) The settlor, during the lifetime of the settlor, or the trustee gives property to the beneficiary of the specific distribution with the intent of satisfying the specific distribution.

Â Â Â Â Â  (2) If part of the property that is the subject of a specific distribution is destroyed, damaged, sold or condemned, the remaining interest in the property passes pursuant to the specific distribution. The part of the property that is destroyed, damaged, sold or condemned is subject to subsections (3) to (6) of this section if the property would have been adeemed under the common law had the property been subject to probate in the settlorÂs estate.

Â Â Â Â Â  (3) If property that is the subject of a specific distribution is insured and the property is destroyed or damaged, the beneficiary of the specific distribution is entitled to receive the following amounts, less any amount expended or incurred by the settlor or trust estate in restoration or repair of the property:

Â Â Â Â Â  (a) Any insurance proceeds for the destroyed or damaged property unpaid at the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to all insurance payments paid to the settlor, and such proceeds or awards paid to the trustee for the destroyed or damaged property, during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

Â Â Â Â Â  (4) If property that is the subject of a specific distribution is sold by the settlor or the trustee, the beneficiary of the specific distribution is entitled to receive:

Â Â Â Â Â  (a) Any balance of the purchase price unpaid at the time set in the trust instrument for the specific distribution, including any security interest in the property and interest accruing before the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to all payments paid to the settlor or the trustee for the property during the six-month period immediately preceding the time set in the trust instrument for the specific distribution. Acceptance of a promissory note of the purchaser or a third party is not considered payment under this paragraph, but payment on the note is payment on the purchase price.

Â Â Â Â Â  (5) If property that is the subject of a specific distribution is taken by condemnation before the time set in the trust instrument for the specific distribution, the beneficiary of the specific distribution is entitled to receive:

Â Â Â Â Â  (a) Any amount of the condemnation award unpaid at the time set in the trust instrument for the specific distribution; and

Â Â Â Â Â  (b) An amount equal to the sums paid under the condemnation award to the settlor or the trustee during the six-month period immediately preceding the time set in the trust instrument for the specific distribution.

Â Â Â Â Â  (6) If securities as defined in ORS 59.015 are the subject of a specific distribution, and after the execution of the trust instrument other securities of the same or another entity are distributed to the trustee or trust estate by reason of a partial liquidation, stock dividend, stock split, merger, consolidation, reorganization, recapitalization, redemption, exchange or any other similar transaction, the specific distribution includes the additional or substituted securities.

Â Â Â Â Â  (7) The amount that a beneficiary of a specific distribution receives under this section must be reduced by any expenses of the sale or of the collection of the proceeds of insurance, sale or condemnation award and by any amount by which income is increased by reasons of items provided for in this section. Expenses subject to this subsection include attorney fees. [Formerly 128.390]

Â Â Â Â Â  130.565 Effect of failure of specific distribution. If a specific distribution, other than a specific distribution that governs the residue of the trust estate, fails for any reason, the property that is the subject of the specific distribution becomes part of the residue and must be distributed as provided by the terms of the trust instrument for the residue. [Formerly 128.392]

Â Â Â Â Â  130.570 Advancement against share of trust. Property that the settlor gives during the settlorÂs lifetime to a beneficiary of the trust is an advancement against the beneficiaryÂs share of the trust only if either the settlor makes a written statement that the property constitutes an advancement or the beneficiary makes a written statement acknowledging that the property constitutes an advancement. For purposes of applying the property against the beneficiaryÂs share of the trust, the property must be valued as of the time the beneficiary takes possession or enjoyment of the property, or as of the time of death of the settlor, whichever occurs first. [Formerly 128.395]

Â Â Â Â Â  130.575 Effect of advancement on distribution. (1) If the value of an advancement made to a beneficiary under ORS 130.570 exceeds the beneficiaryÂs share in the trust estate, the beneficiary shall be excluded from any further share of the trust estate, but the beneficiary is not required to refund any part of the advancement. If the value of the beneficiaryÂs share in the trust estate is greater than the value of all property received as advancements, the beneficiary is entitled to receive from the trust estate the balance of the share owing to the beneficiary after deducting all amounts received as advancements.

Â Â Â Â Â  (2) For the purpose of determining the shares of the beneficiaries of either a residuary gift or a class gift under a trust, the value of all advancements made by the settlor to beneficiaries of such gift shall be added to the value of the total property distributed pursuant to the gift, the sum then divided among all beneficiaries of the gift, and the value of the advancement then deducted from the share of the beneficiary to whom the advancement was made. [Formerly 128.397]

OFFICE OF TRUSTEE

Â Â Â Â Â  130.600 UTC 701. Acceptance or rejection of trusteeship. (1) Except as otherwise provided in subsection (3) or (4) of this section, a person designated as trustee accepts the trusteeship:

Â Â Â Â Â  (a) By substantially complying with a method of acceptance provided in the terms of the trust; or

Â Â Â Â Â  (b) If the terms of the trust do not provide a method of acceptance, or the method provided in the terms of the trust is not expressly made exclusive, by knowingly accepting delivery of the trust property, knowingly exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

Â Â Â Â Â  (2) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

Â Â Â Â Â  (3) A person designated as trustee may act to preserve the trust property without accepting the trusteeship. The person must send a rejection of the trusteeship to the settlor within a reasonable time after taking the action. If the settlor is dead or is financially incapable, the person must send the rejection to a qualified beneficiary within a reasonable time after taking the action.

Â Â Â Â Â  (4) A person designated as trustee may inspect or investigate trust property to determine potential liability under environmental or other law, or for any other purpose, without accepting the trusteeship. [2005 c.348 Â§50]

Â Â Â Â Â  130.605 UTC 702. TrusteeÂs bond. (1) A trustee shall acquire a bond to secure performance of the trusteeÂs duties only if a bond is required by the terms of the trust or if a court finds that a bond is needed to protect the interests of the beneficiaries. A court may waive a bond required by the terms of a trust if the court finds that a bond is not needed to protect the interests of the beneficiaries.

Â Â Â Â Â  (2) The court may specify the amount and terms of a bond. The court may modify or terminate any requirement for a bond at any time.

Â Â Â Â Â  (3) A trust company as defined in ORS 706.008 need not give a bond, even if required by the terms of the trust. [2005 c.348 Â§51]

Â Â Â Â Â  130.610 UTC 703. Cotrustees. (1) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

Â Â Â Â Â  (2) If a vacancy occurs in a cotrusteeship, the remaining cotrustee or cotrustees may act for the trust.

Â Â Â Â Â  (3) A cotrustee must participate in the performance of a trusteeÂs function unless:

Â Â Â Â Â  (a) The cotrustee is unavailable to perform the function because of absence, illness or disqualification under other law;

Â Â Â Â Â  (b) The cotrustee is unavailable to perform the function because the cotrustee is temporarily financially incapable; or

Â Â Â Â Â  (c) The cotrustee has properly delegated the performance of the function to another trustee.

Â Â Â Â Â  (4) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law or temporary financial incapability, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

Â Â Â Â Â  (5) Except as prohibited in the terms of the trust, a cotrustee may delegate to a cotrustee the performance of a function. Unless a delegation was irrevocable, a cotrustee may revoke any delegation.

Â Â Â Â Â  (6) Except as otherwise provided in subsection (7) of this section, a cotrustee who does not join in an action of another cotrustee is not liable for the action.

Â Â Â Â Â  (7) Each cotrustee shall exercise reasonable care to:

Â Â Â Â Â  (a) Prevent a cotrustee from committing a serious breach of trust; and

Â Â Â Â Â  (b) Compel a cotrustee to redress a serious breach of trust.

Â Â Â Â Â  (8) A dissenting cotrustee who joins in an action at the direction of the majority of the cotrustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust. [2005 c.348 Â§52]

Â Â Â Â Â  130.615 UTC 704. Vacancy in trusteeship; appointment of successor. (1) A vacancy in a trusteeship occurs if:

Â Â Â Â Â  (a) A person designated as trustee rejects the trusteeship;

Â Â Â Â Â  (b) A person designated as trustee cannot be identified, cannot be located or does not exist;

Â Â Â Â Â  (c) A trustee resigns;

Â Â Â Â Â  (d) A trustee is disqualified or removed;

Â Â Â Â Â  (e) A trustee dies; or

Â Â Â Â Â  (f) A guardian or conservator is appointed for an individual serving as trustee.

Â Â Â Â Â  (2) If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

Â Â Â Â Â  (3) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

Â Â Â Â Â  (a) By a person designated in the terms of the trust to act as successor trustee;

Â Â Â Â Â  (b) By a person appointed by unanimous agreement of the qualified beneficiaries; or

Â Â Â Â Â  (c) By a person appointed by the court.

Â Â Â Â Â  (4) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

Â Â Â Â Â  (a) By a person designated in the terms of the trust to act as successor trustee;

Â Â Â Â Â  (b) By a person appointed by unanimous agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust, all noncharitable qualified beneficiaries and the Attorney General; or

Â Â Â Â Â  (c) By a person appointed by the court.

Â Â Â Â Â  (5) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust. [2005 c.348 Â§53]

Â Â Â Â Â  130.620 UTC 705. Resignation of trustee. (1) A trustee may resign:

Â Â Â Â Â  (a) After at least 30 daysÂ notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

Â Â Â Â Â  (b) At any time with the approval of a court.

Â Â Â Â Â  (2) If a court approves a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

Â Â Â Â Â  (3) Any liability of a resigning trustee or of any sureties on the trusteeÂs bond for acts or omissions of the trustee is not discharged or affected by the trusteeÂs resignation. [2005 c.348 Â§54]

Â Â Â Â Â  130.625 UTC 706. Removal of trustee. (1) The settlor, a cotrustee or a beneficiary may request that a court remove a trustee, or a trustee may be removed by a court on its own motion.

Â Â Â Â Â  (2) A court may remove a trustee if the court finds:

Â Â Â Â Â  (a) The trustee has committed a serious breach of trust;

Â Â Â Â Â  (b) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

Â Â Â Â Â  (c) Removal of the trustee best serves the interests of the beneficiaries because the trustee is unfit or unwilling, or has persistently failed to administer the trust effectively; or

Â Â Â Â Â  (d) Removal of the trustee best serves the interests of all of the beneficiaries and:

Â Â Â Â Â  (A) There has been a substantial change of circumstances or removal has been requested by all of the qualified beneficiaries;

Â Â Â Â Â  (B) Removal is not inconsistent with a material purpose of the trust; and

Â Â Â Â Â  (C) A suitable cotrustee or successor trustee is available.

Â Â Â Â Â  (3) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under ORS 130.800 (2) as may be necessary to protect the trust property or the interests of the beneficiaries. [2005 c.348 Â§55]

Â Â Â Â Â  130.630 UTC 707. Delivery of property by former trustee. (1) Unless a cotrustee remains in office or the court otherwise orders, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property until the trust property is delivered to a successor trustee or other person who is entitled to the property.

Â Â Â Â Â  (2) A trustee who has resigned or been removed shall proceed expeditiously to deliver any trust property in the trusteeÂs possession to the cotrustee, successor trustee or other person who is entitled to the property. [2005 c.348 Â§56]

Â Â Â Â Â  130.635 UTC 708. Compensation of trustee. (1) If the terms of a trust do not specify the trusteeÂs compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

Â Â Â Â Â  (2) If the terms of a trust specify the trusteeÂs compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

Â Â Â Â Â  (a) The duties of the trustee are substantially different from those contemplated when the trust was created; or

Â Â Â Â Â  (b) The compensation specified by the terms of the trust would be unreasonably low or high. [2005 c.348 Â§57]

Â Â Â Â Â  130.640 UTC 709. Reimbursement of expenses. (1) A trustee is entitled to be reimbursed out of the trust property, with reasonable interest if appropriate, for:

Â Â Â Â Â  (a) Expenses that were properly incurred in the administration of the trust; and

Â Â Â Â Â  (b) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

Â Â Â Â Â  (2) A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money made by the trustee for the protection of the trust. [2005 c.348 Â§58]

DUTIES AND POWERS OF TRUSTEE

Â Â Â Â Â  130.650 UTC 801. Duty to administer trust. Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter. [2005 c.348 Â§59]

Â Â Â Â Â  130.655 UTC 802. Duty of loyalty. (1) A trustee shall administer the trust solely in the interests of the beneficiaries.

Â Â Â Â Â  (2) Subject to the rights of persons dealing with or assisting the trustee as provided in ORS 130.855, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trusteeÂs own personal account or that is otherwise affected by a conflict between the trusteeÂs fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

Â Â Â Â Â  (a) The transaction was authorized by the terms of the trust;

Â Â Â Â Â  (b) The transaction was approved by a court;

Â Â Â Â Â  (c) The beneficiary did not commence a judicial proceeding within the time allowed by ORS 130.820;

Â Â Â Â Â  (d) The beneficiary consented to the trusteeÂs conduct, ratified the transaction or released the trustee in the manner provided by ORS 130.840; or

Â Â Â Â Â  (e) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

Â Â Â Â Â  (3) A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between the personal and fiduciary interests of the trustee if it is entered into by the trustee with:

Â Â Â Â Â  (a) The trusteeÂs spouse;

Â Â Â Â Â  (b) The trusteeÂs descendants, siblings or parents, or their spouses;

Â Â Â Â Â  (c) An agent or attorney of the trustee; or

Â Â Â Â Â  (d) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trusteeÂs best judgment.

Â Â Â Â Â  (4) Unless a trustee can establish that the transaction was fair to the beneficiary, a transaction between a trustee and a beneficiary that does not concern trust property but from which the trustee obtains an advantage is voidable by the beneficiary if the transaction occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary.

Â Â Â Â Â  (5) A transaction not concerning trust property in which the trustee engages in the trusteeÂs individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

Â Â Â Â Â  (6) An investment by a trustee in securities of an investment company or an investment trust to which the trustee, or an affiliate of the trustee, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of ORS 130.750 to 130.775. In addition to compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee at least annually shall give notice of the rate and method by which that compensation was determined to the persons entitled under ORS 130.710 to receive a copy of the trusteeÂs annual report.

Â Â Â Â Â  (7) In voting shares of stock of a corporation or in exercising powers of control over similar interests in other forms of business entities, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of business entity, the trustee shall elect or appoint directors or other managers who will manage the corporation or entity in the best interests of the beneficiaries.

Â Â Â Â Â  (8) This section does not preclude the following transactions, if fair to the beneficiaries:

Â Â Â Â Â  (a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

Â Â Â Â Â  (b) Payment of reasonable compensation to the trustee;

Â Â Â Â Â  (c) A transaction between a trust and another trust, decedentÂs estate, custodianship or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

Â Â Â Â Â  (d) A deposit of trust money in a financial institution operated by the trustee;

Â Â Â Â Â  (e) An advance by the trustee of money for the protection of the trust;

Â Â Â Â Â  (f) An advance by the trustee of money to the trust for the payment of expenses, losses or liabilities sustained by the trustee in the administration of the trust or by reason of owning or possessing any trust assets; or

Â Â Â Â Â  (g) A loan to the trustee for the protection of the trust, or for the payment of expenses, losses or liabilities sustained by the trustee in the administration of the trust or by reason of owning or possessing any trust assets. A loan under this paragraph may be from a lender operated by, or affiliated with, the trustee.

Â Â Â Â Â  (9) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee. [2005 c.348 Â§60; 2007 c.515 Â§2]

Â Â Â Â Â  Note: See note under 130.205.

Â Â Â Â Â  130.660 UTC 803. Impartiality. If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiariesÂ respective interests. [2005 c.348 Â§61]

Â Â Â Â Â  130.665 UTC 804. Prudent administration. A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution. [2005 c.348 Â§62]

Â Â Â Â Â  130.670 UTC 805. Costs of administration. In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee. [2005 c.348 Â§63]

Â Â Â Â Â  130.675 UTC 806. TrusteeÂs skills. A trustee who has special skills or expertise, or is named trustee in reliance upon the trusteeÂs representation that the trustee has special skills or expertise, shall use those special skills or expertise in administering the trust. [2005 c.348 Â§64]

Â Â Â Â Â  130.680 UTC 807. Delegation by trustee. (1) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

Â Â Â Â Â  (a) Selecting an agent;

Â Â Â Â Â  (b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

Â Â Â Â Â  (c) Periodically reviewing the agentÂs actions in order to monitor the agentÂs performance and compliance with the terms of the delegation.

Â Â Â Â Â  (2) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

Â Â Â Â Â  (3) A trustee who complies with subsection (1) of this section is not liable to the beneficiaries or to the trust for an action of the agent.

Â Â Â Â Â  (4) By accepting a delegation of powers or duties from the trustee of a trust that is subject to this stateÂs law, an agent submits to the jurisdiction of the courts of this state. [2005 c.348 Â§65]

Â Â Â Â Â  130.685 UTC 808. Powers to direct. (1) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

Â Â Â Â Â  (2) If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

Â Â Â Â Â  (3) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

Â Â Â Â Â  (4) A person other than a beneficiary who holds a power to direct is rebuttably presumed to be a fiduciary and is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty. [2005 c.348 Â§66]

Â Â Â Â Â  130.690 UTC 809. Control and protection of trust property. A trustee shall take reasonable steps to take control of and protect the trust property. [2005 c.348 Â§67]

Â Â Â Â Â  130.695 UTC 810. Recordkeeping and identification of trust property. (1) A trustee shall keep adequate records of the administration of the trust.

Â Â Â Â Â  (2) A trustee shall keep trust property separate from the trusteeÂs own property.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

Â Â Â Â Â  (4) If the trustee maintains records clearly indicating the respective interests of the different trusts, a trustee may invest as a whole the property of two or more separate trusts. [2005 c.348 Â§68]

Â Â Â Â Â  130.700 UTC 811. Enforcement and defense of claims. A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. [2005 c.348 Â§69]

Â Â Â Â Â  130.705 UTC 812. Collecting trust property. A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to remedy a breach of trust known to the trustee to have been committed by a former trustee. [2005 c.348 Â§70]

Â Â Â Â Â  130.710 UTC 813. Duty to inform and report. (1) A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for those beneficiaries to protect their interests. If reasonable under the circumstances, a trustee may respond to a request for information related to the administration of the trust from a beneficiary who is not a qualified beneficiary.

Â Â Â Â Â  (2)(a) Upon request of a qualified beneficiary, a trustee shall promptly furnish to the qualified beneficiary a copy of the trust instrument.

Â Â Â Â Â  (b) Within a reasonable time after accepting a trusteeship, a trustee shall notify all qualified beneficiaries of the acceptance and of the trusteeÂs name, address and telephone number.

Â Â Â Â Â  (c) Within a reasonable time after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, the trustee shall notify the qualified beneficiaries of the trustÂs existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trusteeÂs report as provided in subsection (3) of this section.

Â Â Â Â Â  (d) A trustee shall notify the qualified beneficiaries in advance of any change in the method or rate of the trusteeÂs compensation.

Â Â Â Â Â  (3) At least annually and upon termination of the trust, a trustee shall send a trustee report to the permissible distributees of trust income or principal and to other qualified beneficiaries who request the report. The report must include a listing of trust property and liabilities, and must show the market values of trust assets, if feasible. The report must reflect all receipts and disbursements of the trust, including the source and amount of the trusteeÂs compensation. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a trustee report must be sent to the qualified beneficiaries by the former trustee. A personal representative, conservator or guardian may send the qualified beneficiaries a trustee report on behalf of a deceased or financially incapable trustee.

Â Â Â Â Â  (4) A qualified beneficiary may waive the right to a trustee report or other information otherwise required to be furnished under this section. A qualified beneficiary may withdraw a waiver at any time for the purpose of future reports and other information.

Â Â Â Â Â  (5) A trustee may charge a reasonable fee to a beneficiary for providing information under this section.

Â Â Â Â Â  (6) A beneficiaryÂs request for any information under this section must be with respect to a single trust that is sufficiently identified to enable the trustee to locate the trustÂs records.

Â Â Â Â Â  (7) If the trustee is bound by any confidentiality restrictions regarding a trust asset, any beneficiary eligible under this section to receive information about that asset must agree to be bound by the same confidentiality restrictions before receiving the information.

Â Â Â Â Â  (8) Despite any other provision of this section, information, notice and reports required by this section shall be given only to the settlorÂs spouse if:

Â Â Â Â Â  (a) The spouse survives the settlor;

Â Â Â Â Â  (b) The spouse is financially capable;

Â Â Â Â Â  (c) The spouse is the only permissible distributee of the trust; and

Â Â Â Â Â  (d) All of the other qualified beneficiaries of the trust are descendants of the spouse.

Â Â Â Â Â  (9) Despite any other provision of this section, while the settlor of a revocable trust is alive, beneficiaries other than the settlor have no right to receive notice, information or reports under this section. [2005 c.348 Â§71]

Â Â Â Â Â  Note: Section 72, chapter 348, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 72. (1) Section 71 (2)(b) of this 2005 Act [130.710 (2)(b)] applies only to a trustee who accepts a trusteeship on or after the effective date of this 2005 Act [January 1, 2006].

Â Â Â Â Â  (2) Section 71 (2)(c) of this 2005 Act [130.710 (2)(c)] applies only to irrevocable trusts created on or after the effective date of this 2005 Act and to revocable trusts that become irrevocable on or after the effective date of this 2005 Act. [2005 c.348 Â§72]

Â Â Â Â Â  130.715 UTC 814. Discretionary powers; tax savings. (1) A trustee shall exercise a discretionary power in good faith and in a manner that is in accordance with the terms and purposes of the trust and the interests of the beneficiaries. The duty imposed by this subsection is not affected by the grant of discretion in the terms of the trust, even though the terms of the trust provide that the trustee has absolute, sole or uncontrolled discretion or use other words purporting to convey broad discretion.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, and unless the terms of the trust expressly provide otherwise:

Â Â Â Â Â  (a) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trusteeÂs personal benefit may exercise the power only in accordance with an ascertainable standard; and

Â Â Â Â Â  (b) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

Â Â Â Â Â  (3) A power the exercise of which is limited or prohibited by subsection (2) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to:

Â Â Â Â Â  (a) A power held by the settlorÂs spouse who is the trustee of a trust for which a marital deduction, as described in section 2056(b)(5) or 2523(e) of the Internal Revenue Code, as in effect on January 1, 2006, was previously allowed;

Â Â Â Â Â  (b) Any trust during any period that the trust may be revoked or amended by its settlor; or

Â Â Â Â Â  (c) A trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code, as in effect on January 1, 2006. [2005 c.348 Â§73]

Â Â Â Â Â  130.720 UTC 815. General powers of trustee. (1) A trustee, without authorization by the court, may exercise powers conferred by the terms of the trust and, except as limited by the terms of the trust:

Â Â Â Â Â  (a) All powers over the trust property that an unmarried financially capable owner has over individually owned property;

Â Â Â Â Â  (b) Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

Â Â Â Â Â  (c) Any other powers conferred by this chapter.

Â Â Â Â Â  (2) The exercise of a power is subject to the fiduciary duties prescribed by ORS 130.650 to 130.730. [2005 c.348 Â§74]

Â Â Â Â Â  130.725 UTC 816. Specific powers of trustee. Without limiting the authority conferred by ORS 130.720, a trustee may do any of the following:

Â Â Â Â Â  (1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person.

Â Â Â Â Â  (2) Acquire or sell property, for cash or on credit, at public or private sale.

Â Â Â Â Â  (3) Exchange, partition or otherwise change the character of trust property.

Â Â Â Â Â  (4) Deposit trust money in an account in a financial institution, including a financial institution operated by the trustee, if the deposit is adequately insured or secured.

Â Â Â Â Â  (5) Borrow money, with or without security, to be repaid from trust assets or otherwise, and advance money for the protection of the trust and for all expenses, losses and liabilities sustained in the administration of the trust or because of the holding or ownership of any trust assets. Money may be borrowed under this subsection from any lender, including a financial institution operated by or affiliated with the trustee. A trustee is entitled to be reimbursed out of the trust property or from property that has been distributed from the trust, with reasonable interest, for an advance of money under this subsection.

Â Â Â Â Â  (6) Continue operation of any proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise in which the trust has an interest, and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital.

Â Â Â Â Â  (7) Exercise the rights of an absolute owner of stocks and other securities, including the right to:

Â Â Â Â Â  (a) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

Â Â Â Â Â  (b) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

Â Â Â Â Â  (c) Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

Â Â Â Â Â  (d) Deposit the securities with a depository or other financial institution.

Â Â Â Â Â  (8) Construct, repair, alter or otherwise improve buildings or other structures on real property in which the trust has an interest, demolish improvements, raze existing or erect new party walls or buildings on real property in which the trust has an interest, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries.

Â Â Â Â Â  (9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, even though the period of the lease extends beyond the duration of the trust.

Â Â Â Â Â  (10) Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, even though the option is exercisable after the trust is terminated, and exercise an option so acquired.

Â Â Â Â Â  (11) Insure the property of the trust against damage or loss and insure the trustee, the trusteeÂs agents, and beneficiaries against liability arising from the administration of the trust.

Â Â Â Â Â  (12) Abandon or decline to administer property of no value or property of a value that is not adequate to justify its collection or continued administration.

Â Â Â Â Â  (13) Avoid possible liability for violation of environmental law by:

Â Â Â Â Â  (a) Inspecting or investigating property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

Â Â Â Â Â  (b) Taking action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

Â Â Â Â Â  (c) Declining to accept property into trust or disclaiming any power with respect to property that is or may be burdened with liability for violation of environmental law;

Â Â Â Â Â  (d) Compromising claims against the trust that may be asserted for an alleged violation of environmental law; and

Â Â Â Â Â  (e) Paying the expense of any inspection, review, abatement or remedial action to comply with environmental law.

Â Â Â Â Â  (14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust.

Â Â Â Â Â  (15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust.

Â Â Â Â Â  (16) Exercise elections available under federal, state and local tax laws.

Â Â Â Â Â  (17) Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee, exercise rights under employee benefit or retirement plans, annuities or policies of life insurance, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds.

Â Â Â Â Â  (18) Make loans out of trust property. The trustee may make a loan to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances. The trustee may collect loans made to a beneficiary by making deductions from future distributions to the beneficiary.

Â Â Â Â Â  (19) Pledge trust property to guarantee loans made by others to the beneficiary.

Â Â Â Â Â  (20) Appoint a trustee to act in another state, country or other jurisdiction with respect to trust property located in the other state, country or other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed.

Â Â Â Â Â  (21) Make a distribution to a beneficiary who is under a legal disability or who the trustee reasonably believes is financially incapable, either:

Â Â Â Â Â  (a) Directly;

Â Â Â Â Â  (b) By application of the distribution for the beneficiaryÂs benefit;

Â Â Â Â Â  (c) By paying the distribution to the beneficiaryÂs conservator or, if the beneficiary does not have a conservator, the beneficiaryÂs guardian;

Â Â Â Â Â  (d) By creating a custodianship under the Uniform Transfers to Minors Act by paying the distribution to a custodian for the beneficiary;

Â Â Â Â Â  (e) By paying the distribution to any existing custodian under the Uniform Transfers to Minors Act;

Â Â Â Â Â  (f) By paying the distribution to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiaryÂs behalf, if the trustee does not know of a conservator, guardian or custodian for the beneficiary; or

Â Â Â Â Â  (g) By managing the distribution as a separate fund held by the trustee on behalf of the beneficiary, subject to the beneficiaryÂs continuing right to withdraw the distribution.

Â Â Â Â Â  (22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation.

Â Â Â Â Â  (23) Resolve a dispute concerning the interpretation of the trust or the administration of the trust by mediation, arbitration or other procedure for alternative dispute resolution.

Â Â Â Â Â  (24) Prosecute or defend an action, claim or judicial proceeding in any state, country or other jurisdiction to protect trust property and the trustee in the performance of the trusteeÂs duties.

Â Â Â Â Â  (25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trusteeÂs powers.

Â Â Â Â Â  (26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to the property.

Â Â Â Â Â  (27) Allocate items of income or expense to either trust income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence or amortization, or for depletion in mineral or timber properties.

Â Â Â Â Â  (28) Employ persons, including attorneys, auditors, investment advisors or agents, to advise or assist the trustee in the performance of administrative duties. A trustee may act based on the recommendations of professionals without independently investigating the recommendations.

Â Â Â Â Â  (29) Apply for and qualify all or part of the property in the trust estate for special governmental tax programs or other programs that may benefit the trust estate or any of the beneficiaries.

Â Â Â Â Â  (30) Deposit securities in a clearing corporation as provided in ORS 128.100. [2005 c.348 Â§75; 2007 c.515 Â§3]

Â Â Â Â Â  Note: See note under 130.205.

Â Â Â Â Â  130.730 UTC 817. Distribution upon termination. (1) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to a distribution made pursuant to the proposal terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent, but only if the proposal informed the beneficiary of the right to object and the time allowed for objection.

Â Â Â Â Â  (2) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to the property. The trustee may retain a reasonable reserve for the payment of debts, expenses and taxes.

Â Â Â Â Â  (3) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

Â Â Â Â Â  (a) The release was induced by improper conduct of the trustee; or

Â Â Â Â Â  (b) The beneficiary, at the time of the release, did not know of the beneficiaryÂs rights or of the material facts relating to the breach. [2005 c.348 Â§76]

UNIFORM PRUDENT INVESTOR ACT

Â Â Â Â Â  130.750 TrusteeÂs duty to comply with prudent investor rule. (1) Except as otherwise provided in subsection (2) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in ORS 130.755.

Â Â Â Â Â  (2) The prudent investor rule is a default rule that may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust. [2005 c.348 Â§77]

Â Â Â Â Â  130.755 Prudent investor rule. (1) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

Â Â Â Â Â  (2) A trusteeÂs investment and management decisions respecting individual assets are not evaluated in isolation, but in the context of the trust portfolio as a whole and as a part of the overall investment strategy having risk and return objectives reasonably suited to the trust.

Â Â Â Â Â  (3) A trustee shall consider all relevant circumstances in investing and managing trust assets, including any of the following that are relevant to the trust or the beneficiaries of the trust:

Â Â Â Â Â  (a) General economic conditions;

Â Â Â Â Â  (b) The possible effect of inflation or deflation;

Â Â Â Â Â  (c) The expected tax consequences of investment decisions or strategies;

Â Â Â Â Â  (d) The role that each investment or course of action plays within an overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

Â Â Â Â Â  (e) The expected total return from income and the appreciation of capital;

Â Â Â Â Â  (f) Other resources of the beneficiaries;

Â Â Â Â Â  (g) Needs for liquidity, regularity of income and preservation or appreciation of capital; and

Â Â Â Â Â  (h) An assetÂs special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

Â Â Â Â Â  (4) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

Â Â Â Â Â  (5) A trustee may invest in any kind of property or type of investment consistent with the standards of ORS 130.750 to 130.775.

Â Â Â Â Â  (6) A trustee who has special skills or expertise, or is named trustee in reliance upon the trusteeÂs representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise in investing and managing trust assets. [2005 c.348 Â§78]

Â Â Â Â Â  130.760 Diversification of trust investments. A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying. [2005 c.348 Â§79]

Â Â Â Â Â  130.765 Trustee duty. Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the requirements of ORS 130.750 to 130.775 and with the purposes, terms, distribution requirements and other circumstances of the trust. [2005 c.348 Â§80]

Â Â Â Â Â  130.770 Determination of compliance with prudent investor rule. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trusteeÂs decision or action and not by hindsight. [2005 c.348 Â§81]

Â Â Â Â Â  130.775 Trust language authorizing investments permitted under prudent investor rule. Unless otherwise limited or modified, the following terms or comparable language in the provisions of a trust authorize any investment or strategy permitted under ORS 130.750 to 130.775: Âinvestments permissible by law for investment of trust funds,Â Âlegal investments,Â Âauthorized investments,Â Âusing the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital,Â Âprudent man rule,Â Âprudent trustee ruleÂ and Âprudent investor rule.Â [2005 c.348 Â§82]

LIABILITY OF TRUSTEE AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

Â Â Â Â Â  130.800 UTC 1001. Remedies for breach of trust. (1) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust. A breach of trust may occur by reason of an action or by reason of a failure to act.

Â Â Â Â Â  (2) To remedy a breach of trust that has occurred or to prevent a breach of trust, the court may:

Â Â Â Â Â  (a) Compel the trustee to perform the trusteeÂs duties;

Â Â Â Â Â  (b) Enjoin the trustee from committing a breach of trust;

Â Â Â Â Â  (c) Compel the trustee to pay money or restore property;

Â Â Â Â Â  (d) Order a trustee to account;

Â Â Â Â Â  (e) Appoint a special fiduciary to take possession of the trust property and administer the trust;

Â Â Â Â Â  (f) Suspend the trustee;

Â Â Â Â Â  (g) Remove the trustee as provided in ORS 130.625;

Â Â Â Â Â  (h) Reduce or deny compensation to the trustee;

Â Â Â Â Â  (i) Subject to ORS 130.855, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

Â Â Â Â Â  (j) Order any other appropriate relief. [2005 c.348 Â§83]

Â Â Â Â Â  130.805 UTC 1002. Damages for breach of trust. (1) A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

Â Â Â Â Â  (a) The amount of damages caused by the breach;

Â Â Â Â Â  (b) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

Â Â Â Â Â  (c) The profit the trustee made by reason of the breach.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. In determining the amount of contribution, the court shall consider the degree of fault of each trustee and whether any trustee or trustees acted in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received. [2005 c.348 Â§84]

Â Â Â Â Â  130.810 UTC 1003. Damages in absence of breach. (1) Except as provided by ORS 130.725 (4) and (15) or 709.175 or other law of this state, a trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, without regard to whether the profit resulted from a breach of trust.

Â Â Â Â Â  (2) Unless there is a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit. [2005 c.348 Â§85]

Â Â Â Â Â  130.815 UTC 1004. Attorney fees and costs. In a judicial proceeding involving the validity or administration of a trust, the court may award costs and expenses and reasonable attorneyÂs fees to any party, to be paid by another party or from the trust. [2005 c.348 Â§86]

Â Â Â Â Â  130.820 UTC 1005. Limitation of action against trustee. (1) Notwithstanding ORS chapter 12 or any other provision of law, but subject to subsection (2) of this section, a civil action against a trustee based on any act or omission of the trustee, whether based in tort, contract or other theory of recovery, must be commenced within six years after the date the act or omission is discovered, or six years after the date the act or omission should have been discovered, whichever is earlier.

Â Â Â Â Â  (2) A beneficiary may not commence a proceeding against a trustee more than one year after the date the beneficiary or a representative of the beneficiary is sent a report by certified or regular mail that adequately discloses the existence of a potential claim and that informs the beneficiary of the time allowed for commencing a proceeding. A copy of this section must be attached to the report. The report must provide sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

Â Â Â Â Â  (3) If subsections (1) and (2) of this section do not apply, a judicial proceeding against a trustee must be commenced within 10 years from the date of the act or omission complained of, or two years from the termination of any fiduciary account established under the trust, whichever is later. [2005 c.348 Â§87]

Â Â Â Â Â  130.825 UTC 1006. Reliance on trust instrument. A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance. [2005 c.348 Â§88]

Â Â Â Â Â  130.830 UTC 1007. Event affecting administration or distribution. A trustee is not liable for failing to determine whether a marriage, a divorce, a death, the performance of educational requirements or another event affecting the administration or distribution of a trust has occurred if the trustee has exercised reasonable care in attempting to determine whether the event has occurred. [2005 c.348 Â§89]

Â Â Â Â Â  130.835 UTC 1008. Exculpation of trustee. (1) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that the term:

Â Â Â Â Â  (a) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

Â Â Â Â Â  (b) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

Â Â Â Â Â  (2) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless:

Â Â Â Â Â  (a) The settlor is represented by an independent counsel who reviewed the term; or

Â Â Â Â Â  (b) The trustee proves that the exculpatory term is fair under the circumstances and that the termÂs existence and contents were adequately communicated to the settlor. [2005 c.348 Â§90]

Â Â Â Â Â  130.840 UTC 1009. BeneficiaryÂs consent, release or ratification. If a beneficiary consents to conduct of a trustee that constitutes a breach of trust, releases a trustee from liability for a breach of trust or ratifies a transaction entered into by a trustee that constitutes a breach of trust, the trustee is not liable to the beneficiary for the breach of trust unless:

Â Â Â Â Â  (1) The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

Â Â Â Â Â  (2) At the time of the consent, release or ratification, the beneficiary did not know of the beneficiaryÂs rights or know of the material facts relating to the breach. [2005 c.348 Â§91]

Â Â Â Â Â  130.845 UTC 1010. Limitation on personal liability of trustee. (1) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trusteeÂs fiduciary capacity in the course of administering the trust if the trustee disclosed the trusteeÂs fiduciary capacity in the contract.

Â Â Â Â Â  (2) A trustee is personally liable for torts committed in the course of administering a trust or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

Â Â Â Â Â  (3) The following claims may be asserted in a judicial proceeding against the trustee in the trusteeÂs fiduciary capacity, whether or not the trustee is personally liable for the claim:

Â Â Â Â Â  (a) A claim based on a contract entered into by a trustee in the trusteeÂs fiduciary capacity.

Â Â Â Â Â  (b) A claim based on an obligation arising from ownership or control of trust property.

Â Â Â Â Â  (c) A claim based on a tort committed in the course of administering a trust.

Â Â Â Â Â  (4) This section does not impose personal liability on a trustee solely because the trustee holds property under an instrument that shows title in the name of the trustee but does not state that the trustee holds the property in a representative capacity. [2005 c.348 Â§92]

Â Â Â Â Â  130.850 UTC 1011. Interest as general partner. (1) Except as otherwise provided in subsection (3) of this section or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trustÂs acquisition of the interest if the trusteeÂs fiduciary capacity is disclosed.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

Â Â Â Â Â  (3) The immunity provided by this section does not apply if an interest in a partnership is held by the trustee in a capacity other than that of trustee.

Â Â Â Â Â  (4) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership to the same extent that the settlor would be liable if the settlor were a general partner. [2005 c.348 Â§93]

Â Â Â Â Â  130.855 UTC 1012. Protection of person dealing with trustee. (1) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, is not liable for acts of the trustee that exceed the trusteeÂs powers or for the improper exercise of the trusteeÂs powers, unless the person knows that the trustee has exceeded the trusteeÂs powers or improperly exercised those powers.

Â Â Â Â Â  (2) A person other than a beneficiary who deals with a trustee in good faith is not required to inquire about the extent of the trusteeÂs powers or about the propriety of the trusteeÂs exercise of those powers.

Â Â Â Â Â  (3) A person who in good faith delivers assets to a trustee need not ensure that the assets are properly applied.

Â Â Â Â Â  (4) Any person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated, is not liable solely because the former trustee is no longer a trustee.

Â Â Â Â Â  (5) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section. [2005 c.348 Â§94]

Â Â Â Â Â  130.860 UTC 1013. Certification of trust. (1) A person who is not a beneficiary and who proposes to deal with the trustee of a trust may require that all trustees execute and furnish to the person a certification of trust.

Â Â Â Â Â  (2) The certification of trust shall contain the following information:

Â Â Â Â Â  (a) That the trust exists and the date the trust instrument was executed;

Â Â Â Â Â  (b) The identity of the settlor;

Â Â Â Â Â  (c) The identity and address of the currently acting trustee;

Â Â Â Â Â  (d) The powers of the trustee;

Â Â Â Â Â  (e) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

Â Â Â Â Â  (f) The existence or nonexistence of any power to modify or amend the trust and the identity of any person holding a power to modify or amend the trust;

Â Â Â Â Â  (g) The authority of cotrustees to sign or otherwise authenticate and whether all cotrustees or fewer than all are required in order to exercise powers of the trustee;

Â Â Â Â Â  (h) The trustÂs taxpayer identification number, whether the settlorÂs Social Security number or an employer identification number;

Â Â Â Â Â  (i) The manner of taking title to trust property; and

Â Â Â Â Â  (j) The state, country or other jurisdiction under the laws of which the trust was established.

Â Â Â Â Â  (3) A certification of trust must be signed or otherwise authenticated by all the trustees.

Â Â Â Â Â  (4) A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

Â Â Â Â Â  (5) A certification of trust need not contain the dispositive terms of a trust.

Â Â Â Â Â  (6) A recipient of a certification of trust may not require the trustee to furnish the entire trust instrument, but may require the trustee to furnish copies of excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

Â Â Â Â Â  (7) A person may require that the certification of trust:

Â Â Â Â Â  (a) Include facts other than those listed in this section that are reasonably related to the administration of the trust;

Â Â Â Â Â  (b) Be executed by one or more of the settlors;

Â Â Â Â Â  (c) Be executed by one or more of the beneficiaries if the certification is reasonably related to a pending or contemplated transaction with the person; and

Â Â Â Â Â  (d) Be adapted to the personÂs own standard form, which may be incorporated in an account signature agreement or other account document.

Â Â Â Â Â  (8) A certification of trust may contain the identity of any successor trustee or trustees and the circumstances under which any successor trustee or trustees will assume trust powers.

Â Â Â Â Â  (9)(a) A person who acts in reliance upon a certification of trust without actual knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. A person does not have actual knowledge that the representations contained in the certification are incorrect solely by reason of having a copy of all or part of the trust instrument.

Â Â Â Â Â  (b) Any transaction, and any lien created by that transaction, is enforceable against a trust if the transaction is entered into by a person acting in reliance on a certification of trust containing the information set forth in this section without actual knowledge that the representations contained in the certification are incorrect.

Â Â Â Â Â  (c) If a person has actual knowledge that the trustee or trustees are acting outside the scope of the trust, and the actual knowledge was acquired by the person before entering into the transaction or making a binding commitment to do so, the transaction is not enforceable against the trust.

Â Â Â Â Â  (10) A person is not liable for acting in reliance on a certification of trust solely because the certification fails to contain all the information required in this section.

Â Â Â Â Â  (11) This section does not limit the rights of the beneficiaries of the trust against a trustee.

Â Â Â Â Â  (12) A personÂs failure to demand or refusal to accept and rely solely upon a certification of trust does not affect the protection provided the person by ORS 130.855, and no inference as to whether the person has acted in good faith may be drawn from the failure to demand or the refusal to accept and rely solely upon a certification.

Â Â Â Â Â  (13) This section applies to all trusts, whether established under the laws of this state or under the law of another state, country or other jurisdiction. [2005 c.348 Â§95]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  130.900 Uniformity of application and construction. In applying and construing ORS chapter 130, consideration must be given to the need to promote uniformity of the law with respect to trusts among states that enact the Uniform Trust Code. [2005 c.348 Â§96]

Â Â Â Â Â  Note: 130.900 to 130.910 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 130 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  130.905 UTC 1102. Electronic records and signatures. The legal effect, validity or enforceability of electronic records or electronic signatures under ORS chapter 130, and of contracts formed or performed with the use of such records or signatures, are governed by ORS 84.001 to 84.061. [2005 c.348 Â§97]

Â Â Â Â Â  Note: See note under 130.900.

Â Â Â Â Â  130.910 UTC 1106. Application. (1) Except as otherwise provided in ORS chapter 130:

Â Â Â Â Â  (a) ORS chapter 130 applies to all trusts created before, on or after January 1, 2006.

Â Â Â Â Â  (b) ORS chapter 130 does not apply to judicial, administrative and other proceedings concerning trusts commenced before January 1, 2006.

Â Â Â Â Â  (c) Any rule of construction or presumption provided in ORS chapter 130 applies to trust instruments executed before January 1, 2006, unless there is a clear indication of a contrary intent in the terms of the trust.

Â Â Â Â Â  (d) An act done before January 1, 2006, is not affected by ORS chapter 130.

Â Â Â Â Â  (2) If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2006, that statute continues to apply to the right even if it has been repealed or superseded. [2005 c.348 Â§98]

Â Â Â Â Â  Note: See note under 130.900.

_______________






Volume 4, Chapters 131 - 170

Chapter 131

TITLE 14

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Chapter     131.     Preliminary Provisions; Limitations; Jurisdiction; Venue; Criminal Forfeiture; Crime Prevention

132.     Grand Jury, Indictments and Other Accusatory Instruments

133.     Arrest and Related Procedures; Search and Seizure; Extradition

135.     Arraignment and Pretrial Provisions

136.     Criminal Trials

137.     Judgment and Execution; Parole and Probation by the Court

138.     Appeals; Post-Conviction Relief

142.     Stolen Property

144.     Parole; Post-Prison Supervision; Work Release; Executive Clemency; Standards for Prison Terms and Parole; Presentence Reports

146.     Investigations of Deaths, Injuries and Missing Persons

147.     Victims of Crime and Acts of Mass Destruction

151.     Public Defenders; Counsel for Financially Eligible Persons

153.     Violations and Traffic Offenses

_______________

Chapter 131  Preliminary Provisions; Limitations; Jurisdiction;

Venue; Criminal Forfeiture; Crime Prevention

2007 EDITION

PRELIMINARY PROVISIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

PUBLIC SAFETY STRATEGIES TASK FORCE

(Temporary provisions relating to Public Safety Strategies Task Force are compiled as notes preceding ORS 131.005)

PRELIMINARY PROVISIONS

131.005     General definitions

131.007     Victim defined

131.015     Application to prior and subsequent actions

131.025     Parties in criminal action

131.035     When departures, errors or mistakes in pleadings or proceedings are material

131.040     When law enforcement officer may communicate with person represented by counsel

131.045     Appearances by simultaneous electronic transmission

TIME LIMITATIONS

131.105     Timeliness of criminal actions

131.125     Time limitations

131.135     When prosecution commenced

131.145     When time starts to run; tolling of statute

131.155     Tolling of statute; three-year maximum

JURISDICTION

131.205     Definition for ORS 131.205 to 131.235

131.215     Jurisdiction

131.225     Exceptions

131.235     Criminal homicide

VENUE

131.305     Place of trial

131.315     Special provisions

131.325     Place of trial; doubt as to place of crime; conduct outside of state

131.335     Change of venue

131.345     Motion for change of venue; when made

131.355     Change of venue for prejudice

131.363     Change of venue in other cases

131.375     Transmission of transcript on change of venue

131.385     Filing of transmitted transcript and papers

131.395     Expenses of change; taxation as costs

131.405     Attendance of defendant at new place of trial

131.415     Conveyance of defendant in custody after change of venue

FORMER JEOPARDY

131.505     Definitions for ORS 131.505 to 131.525

131.515     Previous prosecution; when a bar to second prosecution

131.525     Previous prosecution; when not a bar to subsequent prosecution

131.535     Proceedings not constituting acquittal

CRIMINAL FORFEITURE

131.550     Definitions for ORS 131.550 to 131.600

131.553     Legislative findings; effect on local laws; remedy not exclusive

131.556     Right, title and interest in forfeited property vests in seizing agency

131.558     Property subject to forfeiture

131.561     Seizure of property subject to forfeiture

131.564     Status of seized property; release; maintenance and use

131.567     Recorded notice of intent to forfeit real property; form

131.570     Notice of seizure for forfeiture; service on persons other than defendant; publication of notice

131.573     Petition for expedited hearing

131.576     Order restoring custody of property after expedited hearing

131.579     Affidavit in response to notice of seizure for forfeiture

131.582     Prosecution of criminal forfeiture; indictment or information; burden of proof; judgment; notice to claimants

131.585     Extent of judgment

131.588     Judgment of forfeiture; contents; effect

131.591     Equitable distribution of property or proceeds; intergovernmental agreements

131.594     Disposition and distribution of forfeited property when seizing agency not the state

131.597     Disposition and distribution of forfeited property when seizing agency is the state

131.600     Records and reports

131.602     Prohibited conduct for purposes of instrumentalities of crime

131.604     Disposition of forfeited cigarettes

CRIME PREVENTION

(Stopping of Persons)

131.605     Definitions for ORS 131.605 to 131.625

131.615     Stopping of persons

131.625     Frisk of stopped persons

(Detention)

131.655     Detention and interrogation of persons suspected of theft committed in a store or unlawful operation of audiovisual device in a motion picture theater; probable cause

(Prevention by Public Officers)

131.665     Prevention by public officers

131.675     Dispersal of unlawful or riotous assemblages

131.685     Authority of Governor to enter into agreements with other states for crime prevention purposes

(Exclusion from Public Property)

131.705     Definitions for ORS 131.705 to 131.735

131.715     Proclamation of emergency period by Governor

131.725     Exclusion from public property

131.735     Review of exclusion order

(Special Law Enforcement Officers)

131.805     Authority to employ special agents

131.815     Presentment of facts to circuit court

131.825     Hearing

131.835     Request that judge of another district conduct hearing; traveling expenses

131.845     Findings

131.855     Appointment of special officers on finding that laws are not enforced

131.860     Qualifying of special officers; powers and duties

131.865     Compensation of special officers

131.875     Effect of appointment of special officers on salary of regular officers

131.880     Appointment of railroad police officers; liability

(Rewards)

131.885     Offer of reward

131.890     Entitlement to reward; use of public money to reward bounty hunter

131.892     Offer of reward for information on commission of criminal offense

131.895     Procedure for payment

131.897     Authority to order repayment of reward as part of sentence

LIABILITY FOR MEDICAL EXPENSES OF CERTAIN PERSONS

131.900     Liability for medical expenses for person restrained, detained or taken into custody

LAW ENFORCEMENT CONTACTS POLICY AND DATA REVIEW COMMITTEE

131.905     Legislative findings

131.906     Law Enforcement Contacts Policy and Data Review Committee; duties; report

131.908     Funding contributions

131.909     Moneys received

131.910     Measuring progress

PUBLIC SAFETY STRATEGIES TASK FORCE

Note: Sections 1 and 2, chapter 832, Oregon Laws 2007, provide:

Sec. 1. (1) There is created the Public Safety Strategies Task Force consisting of six members appointed as follows:

(a) The President of the Senate shall appoint two members from among members of the Senate. One member must be either an independent or a member of the Democratic party and one must be a member of the Republican party.

(b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives. One member must be a member of the Democratic party and one must be a member of the Republican party.

(c) The Governor shall appoint two members.

(2) The task force shall:

(a) Evaluate the amount of investments in state-funded programs, including but not limited to child development programs, to ensure that the funding effectively and efficiently reduces crime;

(b) Evaluate the amount of investments in state-funded programs that effectively reduce crime rates and victimization rates by reducing recidivism rates;

(c) Identify ways in which the state can increase support for state-funded programs that reduce criminal and delinquent behavior and reduce crime rates;

(d) Identify ways in which the state can prevent citizens from becoming involved in crime;

(e) Make recommendations in order for sentencing laws to better meet the principles of section 15, Article I of the Oregon Constitution;

(f) Make recommendations based upon cost-benefit analyses of state criminal justice policies; and

(g) Consider the best use of available resources to reduce crime rates and victimization rates and hold offenders accountable for their actions, including but not limited to the expanded use of DNA sampling, the expanded use of nationwide criminal background checks in jails, improvements in probation, parole and post-prison supervision, and the increased use of local jail beds by the Department of Corrections.

(3) A majority of the members of the task force constitutes a quorum for the transaction of business.

(4) Official action by the task force requires the approval of a majority of the members of the task force.

(5) The task force shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(8) The task force may adopt rules necessary for the operation of the task force.

(9) The task force shall consult with and may receive testimony from persons knowledgeable in, and representing diverse viewpoints on, public safety issues. These persons may include persons who are, or who represent, crime victims, district attorneys, sheriffs, police chiefs, police officers, public defenders, judges, prevention and treatment providers, corrections officers and criminologists.

(10) The task force shall submit a report containing the results of its evaluations and its recommendations, which may include recommendations for legislation, to an interim committee related to the judiciary no later than October 1, 2008.

(11) The Legislative Administrator shall provide staff support to the task force.

(12) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation or reimbursement for expenses and serve as volunteers on the task force.

(13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.832 §1]

Sec. 2. Section 1 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session [January 12, 2009]. [2007 c.832 §2]

PRELIMINARY PROVISIONS

131.005 General definitions. As used in sections 1 to 311, chapter 836,
Oregon
Laws 1973, except as otherwise specifically provided or unless the context requires otherwise:

(1) Accusatory instrument means a grand jury indictment, an information or a complaint.

(2) Bench warrant means a process of a court in which a criminal action is pending, directing a peace officer to take into custody a defendant in the action who has previously appeared before the court upon the accusatory instrument by which the action was commenced, and to bring the defendant before the court. The function of a bench warrant is to achieve the court appearance of a defendant in a criminal action for some purpose other than the initial arraignment of the defendant in the action.

(3) Complaint means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense, other than an offense punishable as a felony. A complaint serves both to commence an action and as a basis for prosecution thereof.

(4) Complainants information means a written accusation, verified by the oath of a person and bearing an indorsement of acceptance by the district attorney having jurisdiction thereof, filed with a magistrate, and charging another person with the commission of an offense punishable as a felony. A complainants information serves to commence an action, but not as a basis for prosecution thereof.

(5) Correctional facility means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order. Correctional facility does not include a youth correction facility as defined in ORS 162.135 and applies to a state hospital only as to persons detained therein charged with or convicted of a crime, or detained therein after acquittal of a crime by reason of mental disease or defect under ORS 161.290 to 161.370.

(6) Criminal action means an action at law by means of which a person is accused of the commission of a violation, misdemeanor or felony.

(7) Criminal proceeding means any proceeding which constitutes a part of a criminal action or occurs in court in connection with a prospective, pending or completed criminal action.

(8) District attorney, in addition to its ordinary meaning, includes a city attorney as prosecuting officer in the case of municipal ordinance offenses, a county counsel as prosecuting officer under a county charter in the case of county ordinance offenses, and the Attorney General in those criminal actions or proceedings within the jurisdiction of the Attorney General.

(9) District attorneys information means a written accusation by a district attorney and:

(a) If filed with a magistrate to charge a person with the commission of an offense, other than an offense punishable as a felony, serves both to commence an action and as a basis for prosecution thereof; or

(b) If filed with a magistrate to charge a person with the commission of an offense punishable as a felony, serves to commence an action, but not as a basis for prosecution thereof; or

(c) If, as is otherwise authorized by law, filed in circuit court to charge a person with the commission of an offense, serves as a basis for prosecution thereof.

(10) Information means a district attorneys information or a complainants information.

(11) Probable cause means that there is a substantial objective basis for believing that more likely than not an offense has been committed and a person to be arrested has committed it.

(12) Trial court means a court which by law has jurisdiction over an offense charged in an accusatory instrument and has authority to accept a plea thereto, or try, hear or otherwise dispose of a criminal action based on the accusatory instrument.

(13) Ultimate trial jurisdiction means the jurisdiction of a court over a criminal action or proceeding at the highest trial level.

(14) Warrant of arrest means a process of a court, directing a peace officer to arrest a defendant and to bring the defendant before the court for the purpose of arraignment upon an accusatory instrument filed therewith by which a criminal action against the defendant has been commenced. [1973 c.836 §1; 1983 c.760 §1; 1995 c.738 §3; 1997 c.249 §42; 1997 c.801 §101; 1999 c.1051 §122]

Note: Legislative Counsel has substituted chapter 836, Oregon Laws 1973, for the words this Act in sections 1 and 2, chapter 836, Oregon Laws 1973, compiled as 131.005 and 131.015. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1973 Comparative Section Table located in Volume 20 of ORS.

131.007 Victim defined. As used in ORS 40.385, 135.230, 135.406, 135.970, 147.417, 147.419 and 147.421 and in ORS chapters 136, 137 and 144, except as otherwise specifically provided or unless the context requires otherwise, victim means the person or persons who have suffered financial, social, psychological or physical harm as a result of a crime and includes, in the case of a homicide or abuse of corpse in any degree, a member of the immediate family of the decedent and, in the case of a minor victim, the legal guardian of the minor. In no event shall the criminal defendant be considered a victim. [1987 c.2 §17; 1993 c.294 §3; 1997 c.313 §30]

131.010 [Repealed by 1973 c.836 §358]

131.015 Application to prior and subsequent actions.(1) The provisions of chapter 836, Oregon Laws 1973, apply to:

(a) All criminal actions and proceedings commenced upon or after January 1, 1974, and all appeals and other post-judgment proceedings relating or attaching thereto; and

(b) All matters of criminal procedure prescribed in chapter 836, Oregon Laws 1973, which do not constitute a part of any particular action or case, occurring upon or after January 1, 1974.

(2) The provisions of chapter 836,
Oregon
Laws 1973, do not impair or render ineffectual any proceedings or procedural matters which occurred before January 1, 1974. [1973 c.836 §2]

Note: See note under 131.005.

131.020 [Repealed by 1973 c.836 §358]

131.025 Parties in criminal action. Except for offenses based on municipal or county ordinances, in a criminal action the State of
Oregon
is the plaintiff and the person prosecuted is the defendant. [1973 c.836 §3]

131.030 [Repealed by 1973 c.836 §358]

131.035 When departures, errors or mistakes in pleadings or proceedings are material. No departure from the form or mode prescribed by law, error or mistake in any criminal pleading, action or proceeding renders it invalid, unless it has prejudiced the defendant in respect to a substantial right. [1973 c.836 §4]

131.040 When law enforcement officer may communicate with person represented by counsel. A law enforcement officer may communicate with a person who is represented by counsel without obtaining the prior consent of counsel, and an attorney who prosecutes violations of the criminal laws of this state or the United States is not required to forbid or otherwise prevent the communication, if:

(1) The communication is related to a criminal investigation;

(2) No accusatory instrument has been filed charging the person with the commission of an offense that is the subject of the investigation or communication, and no juvenile petition has been filed alleging acts that would constitute the commission of an offense that is the subject of the investigation or communication; and

(3) The communication is not in violation of the Constitution of the
United States
or of the State of
Oregon
. [1995 c.657 §19]

131.045 Appearances by simultaneous electronic transmission. (1) As used in this section:

(a) Criminal proceeding has the meaning given that term in ORS 131.005.

(b) Parties means the State of
Oregon
and the person being prosecuted.

(c) Simultaneous electronic transmission means television, telephone or any other form of electronic communication transmission if the form of transmission allows:

(A) The court and the person making the appearance to communicate with each other during the proceeding;

(B) A defendant who is represented by counsel to consult privately with defense counsel during the proceeding;

(C) The victim to participate in the proceeding to the same extent that the victim is entitled to participate when the person making the appearance is physically present in the court; and

(D) The public to hear and, if the transmission includes a visual image, to see the appearance if the public has a right to hear and see the appearance when the person making the appearance is physically present in the court.

(2) When a statute authorizes or requires a person to make a personal appearance before a court in a criminal proceeding, the person may appear by being physically present in the court or by simultaneous electronic transmission if:

(a) Simultaneous electronic transmission is authorized by court rule under subsection (3) of this section;

(b) Except as otherwise provided by law, the parties in the proceeding and the court agree to appearance by simultaneous electronic transmission; and

(c) Appearance by simultaneous electronic transmission is not specifically prohibited by statute.

(3) In order for a person to appear by simultaneous electronic transmission as provided in this section, court rules must provide for the use of the specific type of simultaneous electronic transmission at the court location and for the type of proceeding in which the person is appearing. Court rules allowing the use of simultaneous electronic transmission may establish requirements for its use.

(4) Notwithstanding subsection (2) of this section, a person may not appear before a jury by simultaneous electronic transmission.

(5) This section does not apply to a hearing under ORS 138.510 to 138.680. [2005 c.566 §4]

TIME LIMITATIONS

131.105 Timeliness of criminal actions. A criminal action must be commenced within the period of limitation prescribed in ORS 131.125 to 131.155. [1973 c.836 §5]

131.110 [Amended by 1971 c.743 §315a; repealed by 1973 c.836 §358]

131.120 [Repealed by 1973 c.836 §358]

131.125 Time limitations. (1) A prosecution for aggravated murder, murder, attempted murder or aggravated murder, conspiracy or solicitation to commit aggravated murder or murder or any degree of manslaughter may be commenced at any time after the commission of the attempt, conspiracy or solicitation to commit aggravated murder or murder, or the death of the person killed.

(2) A prosecution for any of the following felonies may be commenced within six years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 30 years of age or within 12 years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Criminal mistreatment in the first degree under ORS 163.205.

(b) Rape in the third degree under ORS 163.355.

(c) Rape in the second degree under ORS 163.365.

(d) Rape in the first degree under ORS 163.375.

(e) Sodomy in the third degree under ORS 163.385.

(f) Sodomy in the second degree under ORS 163.395.

(g) Sodomy in the first degree under ORS 163.405.

(h) Unlawful sexual penetration in the second degree under ORS 163.408.

(i) Unlawful sexual penetration in the first degree under ORS 163.411.

(j) Sexual abuse in the second degree under ORS 163.425.

(k) Sexual abuse in the first degree under ORS 163.427.

(L) Using a child in a display of sexual conduct under ORS 163.670.

(m) Encouraging child sexual abuse in the first degree under ORS 163.684.

(n) Incest under ORS 163.525.

(o) Promoting prostitution under ORS 167.012.

(p) Compelling prostitution under ORS 167.017.

(q) Luring a minor under ORS 167.057.

(3) A prosecution for any of the following misdemeanors may be commenced within four years after the commission of the crime or, if the victim at the time of the crime was under 18 years of age, anytime before the victim attains 22 years of age or within four years after the offense is reported to a law enforcement agency or the Department of Human Services, whichever occurs first:

(a) Sexual abuse in the third degree under ORS 163.415.

(b) Furnishing sexually explicit material to a child under ORS 167.054.

(c) Exhibiting an obscene performance to a minor under ORS 167.075.

(d) Displaying obscene materials to minors under ORS 167.080.

(4) In the case of crimes described in subsection (2)(L) of this section, the victim is the child engaged in sexual conduct. In the case of the crime described in subsection (2)(n) of this section, the victim is the party to the incest other than the party being prosecuted. In the case of crimes described in subsection (2)(o) and (p) of this section, the victim is the child whose acts of prostitution are promoted or compelled.

(5) A prosecution for arson in any degree may be commenced within six years after the commission of the crime.

(6) Except as provided in subsection (7) of this section or as otherwise expressly provided by law, prosecutions for other offenses must be commenced within the following periods of limitations after their commission:

(a) For any other felony, three years.

(b) For any misdemeanor, two years.

(c) For a violation, six months.

(7) If the period prescribed in subsection (6) of this section has expired, a prosecution nevertheless may be commenced as follows:

(a) If the offense has as a material element either fraud or the breach of a fiduciary obligation, prosecution may be commenced within one year after discovery of the offense by an aggrieved party or by a person who has a legal duty to represent an aggrieved party and who is not a party to the offense, but in no case shall the period of limitation otherwise applicable be extended by more than three years;

(b) If the offense is based upon misconduct in office by a public officer or employee, prosecution may be commenced at any time while the defendant is in public office or employment or within two years thereafter, but in no case shall the period of limitation otherwise applicable be extended by more than three years; or

(c) If the offense is an invasion of personal privacy under ORS 163.700, prosecution may be commenced within one year after discovery of the offense by the person aggrieved by the offense, by a person who has a legal duty to represent the person aggrieved by the offense or by a law enforcement agency, but in no case shall the period of limitation otherwise applicable be extended by more than three years.

(8) Notwithstanding subsection (2) of this section, a prosecution for rape in the first or second degree, sodomy in the first or second degree, unlawful sexual penetration in the first or second degree or sexual abuse in the first degree may be commenced within 25 years after the commission of the crime if the defendant is identified after the period described in subsection (2) of this section on the basis of DNA (deoxyribonucleic acid) sample comparisons.

(9) Notwithstanding subsection (8) of this section, if a prosecution for a felony listed in subsection (8) of this section would otherwise be barred by subsection (2) of this section, the prosecution must be commenced within two years of the DNA-based identification of the defendant. [1973 c.836 §6; 1989 c.831 §1; 1991 c.386 §5; 1991 c.388 §1; 1991 c.830 §5; 1995 c.768 §8; 1997 c.427 §1; 1997 c.697 §3; 1997 c.850 §5; 2001 c.375 §1; 2005 c.252 §1; 2005 c.839 §1; 2007 c.840 §1; 2007 c.869 §6]

131.130 [Repealed by 1973 c.836 §358]

131.135 When prosecution commenced. A prosecution is commenced when a warrant or other process is issued, provided that the warrant or other process is executed without unreasonable delay. [1973 c.836 §7]

131.145 When time starts to run; tolling of statute. (1) For the purposes of ORS 131.125, time starts to run on the day after the offense is committed.

(2) Except as provided in ORS 131.155, the period of limitation does not run during:

(a) Any time when the accused is not an inhabitant of or usually resident within this state; or

(b) Any time when the accused hides within the state so as to prevent process being served upon the accused.

(3) If, when the offense is committed, the accused is out of the state, the action may be commenced within the time provided in ORS 131.125 after the coming of the accused into the state. [1973 c.836 §8; 1987 c.158 §19]

131.155 Tolling of statute; three-year maximum. Notwithstanding ORS 131.145, in no case shall the period of limitation otherwise applicable be extended by more than three years. [1973 c.836 §9]

JURISDICTION

131.205 Definition for ORS 131.205 to 131.235. As used in ORS 131.205 to 131.235, this state means the land and water and the air space above the land and water with respect to which the State of
Oregon
has legislative jurisdiction. [1973 c.836 §13]

131.210 [Repealed by 1973 c.836 §358]

131.215 Jurisdiction. Except as otherwise provided in ORS 131.205 to 131.235, a person is subject to prosecution under the laws of this state for an offense that the person commits by the conduct of the person or the conduct of another for which the person is criminally liable if:

(1) Either the conduct that is an element of the offense or the result that is an element occurs within this state; or

(2) Conduct occurring outside this state is sufficient under the law of this state to constitute an attempt to commit an offense within this state; or

(3) Conduct occurring outside this state is sufficient under the law of this state to constitute a conspiracy to commit an offense within this state and an overt act in furtherance of the conspiracy occurs within this state; or

(4) Conduct occurring within this state establishes complicity in the commission of, or an attempt, solicitation or conspiracy to commit an offense in another jurisdiction which also is an offense under the law of this state; or

(5) The offense consists of the omission to perform a legal duty imposed by the law of this state with respect to domicile, residence or a relationship to a person, thing or transaction in this state; or

(6) The offense violates a statute of this state that expressly prohibits conduct outside this state affecting a legislatively protected interest of or within this state and the actor has reason to know that the conduct of the actor is likely to affect that interest. [1973 c.836 §10]

131.220 [Repealed by 1973 c.836 §358]

131.225 Exceptions. (1) Unless in the statute defining the offense a legislative intent clearly appears to declare the conduct criminal, regardless of the place of the result, ORS 131.215 (1) does not apply if:

(a) Either causing a specified result or an intent to cause or danger of causing that result is an element of an offense; and

(b) The result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense.

(2) ORS 131.215 (1) does not apply if causing a particular result is an element of an offense and the result is caused by conduct occurring outside this state that would not constitute an offense if the result had occurred there, unless the actor intentionally or knowingly caused the result within this state. [1973 c.836 §11]

131.230 [Repealed by 1973 c.836 §358]

131.235 Criminal homicide. (1) If the offense committed is criminal homicide, either the death of the victim or the conduct causing death constitutes a result within the meaning of ORS 131.215 (1).

(2) If the body, or a part thereof, of a criminal homicide victim is found within this state, it shall be prima facie evidence that the result occurred within this state. [1973 c.836 §12]

131.240 [Repealed by 1973 c.836 §358]

131.250 [1971 c.743 §291; repealed by 1973 c.836 §358]

VENUE

131.305 Place of trial. (1) Except as otherwise provided in ORS 131.305 to 131.415, criminal actions shall be commenced and tried in the county in which the conduct that constitutes the offense or a result that is an element of the offense occurred.

(2) All objections of improper place of trial are waived by a defendant unless the defendant objects in the manner set forth in ORS 131.335 to 131.363. [1973 c.836 §14]

131.310 [Repealed by 1973 c.836 §358]

131.315 Special provisions. (1) If conduct constituting elements of an offense or results constituting elements of an offense occur in two or more counties, trial of the offense may be held in any of the counties concerned.

(2) If a cause of death is inflicted on a person in one county and the person dies therefrom in another county, trial of the offense may be held in either county.

(3) If the commission of an offense commenced outside this state is consummated within this state, trial of the offense shall be held in the county in which the offense is consummated or the interest protected by the criminal statute in question is impaired.

(4) If an offense is committed on any body of water located in, or adjacent to, two or more counties or forming the boundary between two or more counties, trial of the offense may be held in any nearby county bordering on the body of water.

(5) If an offense is committed in or upon any railroad car, vehicle, aircraft, boat or other conveyance in transit and it cannot readily be determined in which county the offense was committed, trial of the offense may be held in any county through or over which the conveyance passed.

(6) If an offense is committed on the boundary of two or more counties or within one mile thereof, trial of the offense may be held in any of the counties concerned.

(7) A person who commits theft, burglary or robbery may be tried in any county in which the person exerts control over the property that is the subject of the crime.

(8) If the offense is an attempt or solicitation to commit a crime, trial of the offense may be held in any county in which any act that is an element of the offense is committed.

(9) If the offense is criminal conspiracy, trial of the offense may be held in any county in which any act or agreement that is an element of the offense occurs.

(10) A person who in one county commits an inchoate offense that results in the commission of an offense by another person in another county, or who commits the crime of hindering prosecution of the principal offense, may be tried in either county.

(11) A criminal nonsupport action may be tried in any county in which the dependent child is found, irrespective of the domicile of the parent, guardian or other person lawfully charged with support of the child.

(12) If the offense is theft, forgery or identity theft and the offense consists of an aggregate transaction involving more than one county, trial of the offense may be held in any county in which one of the acts of theft, forgery or identity theft was committed.

(13) When a prosecution is for violation of the Oregon Securities Law, the trial of the offense may be held in the county in which:

(a) The offer to purchase or sell securities took place or where the sale or purchase of securities took place; or

(b) Any act that is an element of the offense occurred.

(14) When a prosecution under ORS 165.692 and 165.990 or 411.675 and 411.990 (2) and (3) involves Medicaid funds, the trial of the offense may be held in the county in which the claim was submitted for payment or in the county in which the claim was paid. [1973 c.836 §15; 1987 c.603 §26; 1989 c.384 §1; 1993 c.680 §28; 1995 c.496 §7; 2007 c.584 §3]

131.320 [Repealed by 1973 c.836 §358]

131.325 Place of trial; doubt as to place of crime; conduct outside of state. If an offense is committed within the state and it cannot readily be determined within which county the commission took place, or a statute that governs conduct outside the state is violated, trial may be held in the county in which the defendant resides, or if the defendant has no fixed residence in this state, in the county in which the defendant is apprehended or to which the defendant is extradited. [1973 c.836 §16]

131.330 [Repealed by 1973 c.836 §358]

131.335 Change of venue. In accordance with ORS 131.345 to 131.415, the defendant in a criminal action may have the place of trial changed only once, except for causes arising after the first change was allowed. [1973 c.836 §17]

131.340 [Repealed by 1973 c.836 §358]

131.345 Motion for change of venue; when made. A motion for change of venue may be made in any criminal action in a circuit court when the case is at issue upon a question of fact. [1973 c.836 §18]

131.350 [Amended by 1971 c.743 §316; repealed by 1973 c.836 §358]

131.355 Change of venue for prejudice. The court, upon motion of the defendant, shall order the place of trial to be changed to another county if the court is satisfied that there exists in the county where the action is commenced so great a prejudice against the defendant that the defendant cannot obtain a fair and impartial trial. [1973 c.836 §19]

131.360 [Amended by 1973 c.743 §317; repealed by 1973 c.836 §358]

131.363 Change of venue in other cases. For the convenience of parties and witnesses, and in the interest of justice, the court, upon motion of the defendant, may order the place of trial to be changed to another county. [1973 c.836 §20]

131.365 [1959 c.664 §5; repealed by 1973 c.836 §358]

131.370 [Repealed by 1973 c.836 §358]

131.375 Transmission of transcript on change of venue. When the court has ordered a change of venue, the clerk shall forthwith make and retain authenticated copies of the original papers filed in the case and transmit to the clerk of the proper court a transcript of the proceedings and the original papers. [1973 c.836 §21]

131.380 [Repealed by 1973 c.836 §358]

131.385 Filing of transmitted transcript and papers. The change of the place of trial is complete when the transcript and papers are filed with the clerk of the court to which the trial is transferred, and thereafter the action shall proceed in the same manner as if it had been commenced in that court. [1973 c.836 §22]

131.390 [Amended by 1971 c.746 §318; repealed by 1973 c.836 §358]

131.395 Expenses of change; taxation as costs. (1) The expenses of the change of place of trial under ORS 131.363 shall be taxed, as allowed by law, as expenses of the action, and the costs and expenses of the action shall be taxed in the court and paid by the county wherein the trial is held. If the costs and expenses are not recovered from the defendant, the county in which the action was commenced shall repay the county in which the trial is held.

(2) The expenses of a change of place of trial under ORS 131.355 shall not be taxed against the defendant. [1973 c.836 §23]

131.400 [Repealed by 1973 c.836 §358]

131.405 Attendance of defendant at new place of trial. (1) When the court has ordered a change of place of trial, if the defendant has been released on security release, conditional release or recognizance, the defendant must, without further notice, appear at the time and place appointed for trial and not depart therefrom without permission of the court.

(2) A security deposit is sufficient therefor in all respects as if the action had proceeded to final determination in the court where it was commenced. [1973 c.836 §24]

131.410 [Repealed by 1973 c.836 §358]

131.415 Conveyance of defendant in custody after change of venue. When the court has ordered a change of place of trial, if the defendant is in custody, the clerk of the court shall issue an order to the sheriff of the county, directing the sheriff to safely convey the defendant and deliver the defendant to the custody of the executive head of the correctional institution of the county where the defendant is to be tried. [1973 c.836 §25]

131.420 [Amended by 1961 c.442 §1; repealed by 1973 c.836 §358]

131.430 [Repealed by 1973 c.836 §358]

131.440 [Repealed by 1973 c.836 §358]

131.450 [Repealed by 1973 c.836 §358]

131.460 [Repealed by 1973 c.836 §358]

131.470 [Repealed by 1973 c.836 §358]

FORMER JEOPARDY

131.505 Definitions for ORS 131.505 to 131.525. As used in ORS 131.505 to 131.525, unless the context requires otherwise:

(1) Conduct and offense have the meaning provided for those terms in ORS 161.085 and 161.505.

(2) When the same conduct or criminal episode violates two or more statutory provisions, each such violation constitutes a separate and distinct offense.

(3) When the same conduct or criminal episode, though violating only one statutory provision, results in death, injury, loss or other consequences of two or more victims, and the result is an element of the offense defined, there are as many offenses as there are victims.

(4) Criminal episode means continuous and uninterrupted conduct that establishes at least one offense and is so joined in time, place and circumstances that such conduct is directed to the accomplishment of a single criminal objective.

(5) A person is prosecuted for an offense when the person is charged therewith by an accusatory instrument filed in any court of this state or in any court of any political subdivision of this state, and when the action either:

(a) Terminates in a conviction upon a plea of guilty, except as provided in ORS 131.525 (2);

(b) Proceeds to the trial stage and the jury is impaneled and sworn; or

(c) Proceeds to the trial stage when a judge is the trier of fact and the first witness is sworn.

(6) There is an acquittal if the prosecution results in a finding of not guilty by the trier of fact or in a determination that there is insufficient evidence to warrant a conviction. [1973 c.836 §26; 1983 c.509 §1; 2001 c.104 §42]

131.515 Previous prosecution; when a bar to second prosecution. Except as provided in ORS 131.525 and 131.535:

(1) No person shall be prosecuted twice for the same offense.

(2) No person shall be separately prosecuted for two or more offenses based upon the same criminal episode, if the several offenses are reasonably known to the appropriate prosecutor at the time of commencement of the first prosecution and establish proper venue in a single court.

(3) If a person is prosecuted for an offense consisting of different degrees, the conviction or acquittal resulting therefrom is a bar to a later prosecution for the same offense, for any inferior degree of the offense, for an attempt to commit the offense or for an offense necessarily included therein.

(4) A finding of guilty of a lesser included offense on any count is an acquittal of the greater inclusive offense only as to that count. [1973 c.836 §27; 1997 c.511 §3]

131.525 Previous prosecution; when not a bar to subsequent prosecution. (1) A previous prosecution is not a bar to a subsequent prosecution when the previous prosecution was properly terminated under any of the following circumstances:

(a) The defendant consents to the termination or waives, by motion, by an appeal upon judgment of conviction, or otherwise, the right to object to termination.

(b) The trial court finds that a termination, other than by judgment of acquittal, is necessary because:

(A) It is physically impossible to proceed with the trial in conformity with law; or

(B) There is a legal defect in the proceeding that would make any judgment entered upon a verdict reversible as a matter of law; or

(C) Prejudicial conduct, in or outside the courtroom, makes it impossible to proceed with the trial without injustice to either the defendant or the state; or

(D) The jury is unable to agree upon a verdict; or

(E) False statements of a juror on voir dire prevent a fair trial.

(c) When the former prosecution occurred in a court which lacked jurisdiction over the defendant or the offense.

(d) When the subsequent prosecution was for an offense which was not consummated when the former prosecution began.

(2) A plea of guilty or resulting judgment is not a bar under ORS 131.515 (2) to a subsequent prosecution under an accusatory instrument which is filed no later than 30 days after entry of the guilty plea. The defendants prior plea of guilty or resulting judgment, notwithstanding ORS 135.365, shall be vacated upon motion by the defendant if made within 30 days after defendants arraignment for the subsequent prosecution. The provisions of ORS 135.445 apply to such a vacated plea or resulting judgment and any statements made in relation to those proceedings. [1973 c.836 §28; 1983 c.509 §2]

131.535 Proceedings not constituting acquittal. The following proceedings will not constitute an acquittal of the same offense:

(1) If the defendant was formerly acquitted on the ground of a variance between the accusatory instrument and the proof; or

(2) If the accusatory instrument was:

(a) Dismissed upon a demurrer to its form or substance;

(b) Dismissed upon any pretrial motion; or

(c) Discharged for want of prosecution without a judgment of acquittal. [1973 c.836 §29; 2001 c.104 §43]

CRIMINAL FORFEITURE

131.550 Definitions for ORS 131.550 to 131.600. As used in ORS 131.550 to 131.600:

(1) Acquiesce in prohibited conduct means that a person knew of the prohibited conduct and knowingly failed to take reasonable action under the circumstances to terminate or avoid the use of the property in the course of prohibited conduct. For purposes of this subsection, reasonable action under the circumstances includes, but is not limited to:

(a) Reporting the prohibited conduct to a law enforcement agency;

(b) Commencing action that will assert the rights of the affiant as to the property interest;

(c) Terminating a rental agreement; or

(d) Seeking an abatement order under the provisions of ORS 105.505 to 105.520 or 105.550 to 105.600 or under any ordinance or regulation allowing abatement of nuisances.

(2) All persons known to have an interest means:

(a) Any person who has, prior to the time the property is seized for criminal forfeiture, filed notice of interest with any public office as may be required or permitted by law to be filed with respect to the property that has been seized for criminal forfeiture;

(b) Any person from whose custody the property was seized; or

(c) Any person who has an interest in the property, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

(3) Attorney fees has the meaning given that term in ORCP 68 A.

(4) Financial institution means any person lawfully conducting business as:

(a) A financial institution or trust company, as those terms are defined in ORS 706.008;

(b) A consumer finance company subject to the provisions of ORS chapter 725;

(c) A mortgage banker or a mortgage broker as those terms are defined in ORS 59.840, a mortgage servicing company or other mortgage company;

(d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

(A) The Secretary of Housing and Urban Development;

(B) The Federal Housing Administration;

(C) The
United States
Department of Veterans Affairs;

(D) Rural Development and the Farm Service Agency of the United States Department of Agriculture;

(E) The Federal National Mortgage Association;

(F) The Government National Mortgage Association;

(G) The Federal Home Loan Mortgage Corporation;

(H) The Federal Agricultural Mortgage Corporation; and

(I) The Small Business Administration;

(e) An agency, department or instrumentality of this state, including but not limited to:

(A) The Housing and Community Services Department;

(B) The Department of Veterans Affairs; and

(C) The Public Employees Retirement System;

(f) An agency, department or instrumentality of any municipality in this state, including but not limited to such agencies as the Portland Development Commission;

(g) An insurer as defined in ORS 731.106;

(h) A private mortgage insurance company;

(i) A pension plan or fund or other retirement plan; and

(j) A broker-dealer or investment adviser representative as defined in ORS 59.015.

(5) Forfeiture counsel means an attorney designated to represent a seizing agency in criminal forfeiture actions or proceedings.

(6) Instrumentality means property that is used or intended for use in prohibited conduct or that facilitates prohibited conduct.

(7) Law enforcement agency means any agency that employs police officers or prosecutes criminal cases.

(8) Official law enforcement use means a use that may reasonably be expected to result in the identification, apprehension or conviction of criminal offenders.

(9) Police officer has the meaning given that term in ORS 133.525.

(10) Proceeds of prohibited conduct means property derived directly or indirectly from, maintained by or realized through an act or omission that constitutes prohibited conduct, and includes any benefit, interest or property of any kind without reduction for expenses of acquiring or maintaining it or incurred for any other reason.

(11) Prohibited conduct means:

(a) For purposes of proceeds, a felony or a Class A misdemeanor.

(b) For purposes of instrumentalities, any crime listed in ORS 131.602.

(12) Property means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

(13) Seizing agency means a law enforcement agency that has seized property for criminal forfeiture.

(14) Weapon means any instrument of offensive or defensive combat or anything used, or designed to be used, to destroy, defeat or injure a person. [2005 c.830 §1; 2007 c.71 §30]

131.553 Legislative findings; effect on local laws; remedy not exclusive. (1) The Legislative Assembly finds that:

(a) Prohibited conduct is undertaken in the course of activities that result in, and are facilitated by, the acquisition, possession or transfer of property subject to criminal forfeiture under ORS 131.550 to 131.600;

(b) Transactions involving property subject to criminal forfeiture under ORS 131.550 to 131.600 escape taxation;

(c) Perpetrators of crimes should not be allowed to keep the proceeds and instrumentalities of their crimes;

(d) Governments attempting to respond to prohibited conduct require additional resources to meet their needs; and

(e) There is a need to provide for the forfeiture of certain property subject to criminal forfeiture under ORS 131.550 to 131.600, to provide for the protection of the rights and interests of affected persons and to provide for uniformity throughout this state with respect to the laws of this state that pertain to the criminal forfeiture of real and personal property based upon prohibited conduct.

(2) ORS 131.550 to 131.600 do not impair the right of any city or county to enact ordinances providing for the criminal forfeiture of property based upon prohibited conduct if:

(a) The property was used to commit the conduct described in the ordinances, or constitutes proceeds of the conduct; and

(b) The criminal forfeiture is subject to procedures and limitations set forth in ORS 131.550 to 131.600.

(3) Nothing in ORS 131.550 to 131.600 may be construed to limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. Criminal forfeiture is a remedy separate and apart from any other criminal penalty and from civil forfeiture or any other civil penalty. [2005 c.830 §2]

131.556 Right, title and interest in forfeited property vests in seizing agency. Subject to ORS 131.550 to 131.600, all right, title and interest in property forfeited under ORS 131.550 to 131.600 vest in the seizing agency upon commission of the prohibited conduct. [2005 c.830 §3]

131.558 Property subject to forfeiture. The following are subject to criminal forfeiture:

(1) All controlled substances that have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct;

(2) All raw materials, products and equipment of any kind that are used, or intended for use, in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct;

(3) All property that is used, or intended for use, as a container for property described in subsection (1) or (2) of this section;

(4) All conveyances, including aircraft, vehicles and vessels, that are used, or are intended for use, to transport or facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles and vessels, that are used or intended for use in prohibited conduct or to facilitate prohibited conduct, except that:

(a) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to criminal forfeiture under the provisions of this section unless the owner or other person in charge of such conveyance was a consenting party or knew of and acquiesced in the prohibited conduct; and

(b) No conveyance is subject to criminal forfeiture under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state;

(5) All books, records, computers and research, including formulae, microfilm, tapes and data that are used or intended for use to facilitate prohibited conduct;

(6) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of prohibited conduct, all proceeds of or from prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used or intended to be used to facilitate any prohibited conduct;

(7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended to be used to commit or facilitate the commission of prohibited conduct;

(8) All weapons possessed, used or available for use to facilitate conduct giving rise to criminal forfeiture;

(9) All property described in this section that is intended for use in committing or facilitating an attempt to commit a crime as described in ORS 161.405, a solicitation as described in ORS 161.435 or a conspiracy as described in ORS 161.450; and

(10) All personal property that is used or intended to be used to commit or facilitate prohibited conduct. [2005 c.830 §4]

131.561 Seizure of property subject to forfeiture. (1) A person who delivers property in obedience to an order or direction to deliver the property under this section is not liable:

(a) To any person on account of obedience to the order or direction; or

(b) For any costs incurred on account of any contamination of the delivered property. This includes, but is not limited to, any disposal costs for any property forfeited under ORS 131.558, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

(2) In addition to seizures authorized by ORS 133.535, a police officer may seize property without a court order if the police officer has probable cause to believe that the property is subject to criminal forfeiture.

(3) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the person having control or custody of the property shall deliver the same over to the police officer.

(4)(a) A police officer may seize property pursuant to an order of the court. Forfeiture counsel or a seizing agency may apply for an ex parte order directing seizure of specified property.

(b) Application may be made to any judge as defined in ORS 133.525. The application must be supported by one or more affidavits setting forth the facts and circumstances tending to show where the objects of the seizure are to be found. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to criminal forfeiture. The order may be set out on the face of a search warrant.

(c) Except as provided in ORS 131.564, with regard to cash or other assets that at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the order shall direct any person having control or custody of the property to deliver the same over to the seizing agency or to the court to abide judgment.

(5) Property may be constructively seized by posting notice of seizure for criminal forfeiture on it or by filing notice of seizure for criminal forfeiture or notice of pending criminal forfeiture in the public records that impart constructive notice of matters relating to such property. A notice that is filed must include a description of the property that is the subject of the seizure. Real property, including interests arising out of land sale contracts, may be seized only upon recording a notice of seizure containing a legal description of the property in the mortgage records of the county in which the real property is located.

(6) Promptly upon seizure, the officer who seized the property shall make an inventory of the property seized and shall deliver a receipt embodying the inventory to the person from whose possession the property is taken or to the person in apparent control of the property at the time it is seized. If the property is unoccupied or there is no one present in apparent control, the officer shall leave the receipt suitably affixed to the property. If the property is physically removed from the location of seizure and it is unoccupied or there is no one present in apparent control, then the officer shall promptly file the receipt in the public records of the seizing agency. Every receipt prepared under this subsection shall contain, in addition to an inventory of the property seized, the following information:

(a) The identity of the seizing agency; and

(b) The address and telephone number of the office or other place where the person may obtain further information concerning the criminal forfeiture.

(7) In the event that property is seized from the possession of a person who asserts a possessory lien over such property pursuant to applicable law, notwithstanding any other provision of law, any lien of the person from whom the property was seized remains in effect and is enforceable as fully as though the person had retained possession of the property. [2005 c.830 §5]

131.564 Status of seized property; release; maintenance and use. (1)(a) Except as otherwise provided in ORS 131.550 to 131.600, property seized for criminal forfeiture is not subject to replevin, conveyance, sequestration or attachment. The seizure of property or the commencement of a criminal forfeiture proceeding under ORS 131.550 to 131.600 does not abate, impede or in any way delay the initiation or prosecution of a suit or action by a financial institution for the possession of seized property in which the financial institution has or purports to have a lien or security interest or for the foreclosure of such lien or security interest. A financial institution may proceed with any suit or action involving property in which it has a lien or security interest even though a seizure has occurred and criminal forfeiture proceedings have been or will be commenced. If property that may be subject to criminal forfeiture is sold prior to the conclusion of the forfeiture proceedings, the sheriff, trustee or other person who is conducting the sale and who has actual notice of the forfeiture proceedings shall distribute the sale proceeds as follows:

(A) To the expenses of the sale;

(B) To the payment of the obligations owed to the foreclosing financial institution that are secured by the property and to any other person whose lien or security interest in the property has been foreclosed in the suit or action in the order determined by the court; and

(C) The surplus, if any, shall be distributed to the seizing agency, or to the court in which the forfeiture proceedings are pending.

(b) The sheriff, trustee or other person who distributes the sale proceeds as provided in this subsection is not liable to any person who has or asserts an interest in the property.

(2) Within 30 days following seizure of property for criminal forfeiture, the seizing agency, in consultation with the district attorney of the county in which the property was seized for forfeiture, shall determine whether it will seek the forfeiture of the property. If the seizing agency elects not to seek forfeiture, it shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens arising under ORS 87.152 to 87.162 that have attached to the property since its seizure and release the property. The property may be released to a person other than the person from whose custody or control the property was taken if the seizing agency or forfeiture counsel first mails to the last-known addresses of all persons known to have an interest in the property a notice of intent to release the property. The notice must specify the person to whom the property is to be released and must detail the time and place of the release. An agency that complies with the provisions of this subsection by paying costs and expenses of towing and storage, discharging possessory liens, mailing any required notices and releasing the property is not liable for its actions under this subsection or for any consequences thereof.

(3) A seizing agency shall, pending criminal forfeiture and final disposition and subject to the need to retain the property in any criminal proceeding, provide that property in the physical custody of the seizing agency be serviced or maintained as may be reasonably appropriate to preserve the value of the property.

(4) A seizing agency may, pending criminal forfeiture and final disposition and subject to the need to retain seized property in any criminal proceeding:

(a) Provide that the seized property be transferred for criminal forfeiture to any city, county, state or federal agency with criminal forfeiture authority, provided that no such transfer may have the effect of diminishing or reducing the rights of any third party under ORS 131.550 to 131.600.

(b) Apply to the court for an order providing that the seized property may be sold, leased, rented or operated in the manner and on the terms that may be specified in the courts order. The court shall deny any application unless the sale, lease, rental or operation of the property will be conducted in a commercially reasonable manner and will not result in a material reduction of the propertys value. The court may enter an order only:

(A) After notice and opportunity to be heard is provided to all persons known to have or to claim an interest in the property; and

(B) With the consent of all persons holding security interests of record in the property.

(c) Provide that the seized property be removed to a storage area for safekeeping.

(5) Unless otherwise ordered by the court, the seizing agency shall hold the proceeds of the sale, leasing, renting or operation under subsection (4) of this section and the rights of holders of security interests of record in the property attach to the proceeds of the sale, leasing, renting or operation in the same order of priority as interests attached to the property.

(6)(a) Except as provided in paragraph (b) of this subsection and except for currency with apparent or known intrinsic collector value, all cash seized for criminal forfeiture, together with all cash received from the sale, leasing, renting or operation of the property, must be immediately deposited in an insured interest-bearing forfeiture trust account or accounts maintained by the seizing agency exclusively for this purpose. Cash may be retained as evidence in a criminal proceeding but must be deposited immediately when the need to retain it as evidence is discharged.

(b) Notwithstanding paragraph (a) of this subsection, all cash seized for criminal forfeiture that at the time of seizure is deposited in any form of account in a financial institution may remain in the account in the financial institution. From the time of seizure until the criminal forfeiture proceeding is abandoned, or until a court ultimately enters a judgment granting or denying criminal forfeiture or enters a judgment of dismissal, all deposits except the deposit of interest by the financial institution, withdrawals or other transactions involving the account are prohibited, unless approved by the court.

(c) Subject to any court order, interest earned upon cash deposited in a forfeiture trust account or held in an account in a financial institution under this subsection must be disbursed as follows:

(A) If the criminal forfeiture proceeding is abandoned, or if the court ultimately enters a judgment denying criminal forfeiture or a judgment of dismissal, the seizing agency shall pay any interest earned, together with the cash deposited in the forfeiture trust account in connection with the seizure in question, to the person from whom it was seized, and the seizing agency shall release any interest earned, together with the cash deposited in an account in a financial institution, to the person from whom it was seized.

(B) If a judgment of criminal forfeiture is entered, but parties other than the seizing agency establish rights to portions of the amount that are in the aggregate larger than or equal to the cash on deposit plus interest earned thereon, the seizing agency shall disburse the interest, together with the cash on deposit, to the parties in the order of their priority.

(C) If a judgment of criminal forfeiture is entered and the total amount arising out of the seizure that is on deposit in the forfeiture trust account or in an account in a financial institution, including interest earned on moneys deposited, is greater than the aggregate amount needed to satisfy the established interests of security interest holders, lienholders and other claimants, the seizing agency shall retain the balance remaining after payment by the seizing agency to parties.

(7) If the property seized for criminal forfeiture consists of stocks, bonds, promissory notes or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the criminal forfeiture proceedings. Unless otherwise allowed by order of the court, no transactions involving the account may be permitted other than the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of criminal forfeiture proceedings must be disbursed in the manner provided for the disbursement of interest under subsection (6) of this section.

(8) When property has been seized for criminal forfeiture or a notice of criminal forfeiture has been filed, an owner of or interest holder in the property may file a motion seeking an order to show cause. The motion must be filed no later than 15 days after the owner or interest holder received notice or actual knowledge of the seizure, whichever is earlier. At the time a person files a motion under this subsection, the person must serve a copy of the motion on the forfeiture counsel and the defendant, if any. When a motion is filed under this subsection, the court shall issue an order to show cause to the seizing agency for a hearing on the sole issue of whether probable cause for criminal forfeiture of the property exists. If the court finds that there is no probable cause for criminal forfeiture of the property, the property seized for criminal forfeiture or subjected to the notice of criminal forfeiture must be released pending the outcome of a judicial proceeding under ORS 131.582. As used in this subsection, owner or interest holder does not include the defendant. [2005 c.830 §6]

131.567 Recorded notice of intent to forfeit real property; form. (1) Whenever a seizing agency intends to forfeit any real property under ORS 131.550 to 131.600, the seizing agency may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises or real property lies a notice of intent to forfeit real property under ORS 205.246. The notice must contain the legal description of the real property, the common address of the property, if any, and the name of the forfeiture counsel. From the time of recording the notice, and from that time only, the intent to forfeit is notice to purchasers and holders of encumbrances of the rights and equities in the premises of the party filing the notice. The notice must be recorded in the same book and in the same manner in which mortgages are recorded and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

(2) Unless otherwise prescribed by law, a seizing agency recording a notice of intent to forfeit shall use substantially the following form:

______________________________________________________________________________

NOTICE OF INTENT

TO FORFEIT

Pursuant to ORS 131.567, the undersigned states:

That I, _______________do declare that it is my intent to initiate criminal forfeiture proceedings on the following described real property:

1. The description of the real property to be affected is:

________________________

________________________

________________________

________________________

________________________

2. The common address of the property, if any, is:

________________________

________________________

________________________

Dated this ___ day of ________, ___.

This notice of intent to file forfeiture will expire on the ___ day of ________, ___, absent future filings.

Name of agency seeking forfeiture

________________________

Name of Forfeiture Counsel

________________________

Address

________________________

________________________

________________________

Telephone Number

________________________

State of
Oregon
)

)           ss.

County
of_____
)

The foregoing instrument was acknowledged before me this ___ day of ________, ___.

_______________

Notary Public for
Oregon

My commission expires________.

______________________________________________________________________________

(3) The notice of intent to forfeit property expires 30 days after the date of filing absent future filings to perfect. [2005 c.830 §7]

131.570 Notice of seizure for forfeiture; service on persons other than defendant; publication of notice. (1) As soon as practicable after seizure for criminal forfeiture, the seizing agency shall review the inventory prepared by the police officer under ORS 131.561. Within 30 days after seizure for criminal forfeiture, the forfeiture counsel shall file a criminal information or an indictment alleging facts sufficient to establish that the property is subject to criminal forfeiture. Within 30 days after seizure for criminal forfeiture, the seizing agency or forfeiture counsel shall prepare a notice of seizure for criminal forfeiture containing a copy of the inventory prepared pursuant to ORS 131.561, the identity of the person from whom the property was seized, the name, address and telephone number of the seizing agency and the address and telephone number of the office or other place where further information concerning the seizure and criminal forfeiture may be obtained, and shall make reasonable efforts to serve the notice of seizure for criminal forfeiture on all persons, other than the defendant, known to have an interest in the seized property. A person may be served as provided in ORCP 7 D except that the notice must also include information regarding the right to file a claim under subsection (2) of this section, if applicable, and the deadline for filing the claim. If the property is cash in the amount of $1,000 or less or if the fair market value of the property is $1,000 or less, the seizing agency may publish notice of seizure for criminal forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to D(6)(d). In all other cases, the seizing agency shall publish notice of seizure for criminal forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to D(6)(d). The seizing agency shall provide a copy of the notice, inventory and estimate of value to the forfeiture counsel.

(2) Except as otherwise provided in ORS 131.579 (1) to (3), if notice of seizure for criminal forfeiture:

(a) Is given in a manner other than by publication, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after service of notice of seizure for criminal forfeiture.

(b) Is published, any person, other than the defendant, claiming an interest in the property must file a claim with the forfeiture counsel within 21 days after the last publication date.

(3) An extension for the filing of a claim under subsection (2) of this section may not be granted. The claim must be signed by the claimant under penalty of perjury and must set forth all of the following:

(a) The true name of the claimant;

(b) The address at which the claimant will accept future mailings from the court or the forfeiture counsel; and

(c) A statement that the claimant has an interest in the seized property.

(4) If a seizing agency publishes notice of seizure for criminal forfeiture in a newspaper in the manner provided by subsection (1) of this section, the agency may include in a single publication as many notices of criminal forfeiture as the agency considers convenient. The publication may contain a single statement of matters from the notices of criminal forfeiture that are common to all of the notices and that would otherwise result in needless repetition. The publication must contain for each notice of criminal forfeiture a separate copy of the inventory prepared pursuant to ORS 131.561, and a separate statement of the identity of the person from whose custody the property was seized. The published inventory need not contain estimates of value for the property seized. [2005 c.830 §8]

131.573 Petition for expedited hearing. (1) A person, other than the defendant, claiming an interest in property seized under ORS 131.550 to 131.600 may file a petition for an expedited hearing within 15 days after notice of seizure for criminal forfeiture or within such further time as the court may allow for good cause shown.

(2) A petition for an expedited hearing must contain a claim if no claim has previously been filed. The petition must reflect whether the petitioner seeks one or more of the following:

(a) A determination at the hearing that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct.

(b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

(c) Appointment of a receiver.

(3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest. Service must be accomplished as provided in ORCP 7 D. Service by publication is not required prior to an expedited hearing.

(4) The court shall hold a hearing within 15 days after service of all persons known to have an interest or at such later time as the court may allow for good cause shown. The hearing is limited to:

(a) Deciding whether the petitioner can prove that the petitioner is a bona fide purchaser for value and did not acquiesce in the prohibited conduct;

(b) Determining whether an order should be entered directing the return of the seized property to the claimant during the pendency of the hearing; and

(c) Determining whether an order should be entered directing the appointment of a receiver to manage property seized pursuant to ORS 131.550 to 131.600 pending a final determination as to the disposition of the property, if the petitioner or the seizing agency requests that order.

(5) The parties to a proceeding under ORS 131.582 may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order must comply with the requirements of ORS 131.576 (1). [2005 c.830 §9]

131.576 Order restoring custody of property after expedited hearing. (1) An order restoring custody to a petitioner under ORS 131.573 shall:

(a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

(b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the value of the property; and

(c) Require the petitioner to inform the court of the exact location of the property at the time of any judicial proceeding under ORS 131.582 and to deliver the property to the seizing agency immediately upon the issuance of a judgment of criminal forfeiture.

(2) An order restoring custody to a petitioner under ORS 131.573 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property.

(3) An order restoring custody to a petitioner under ORS 131.573 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by a further order directing the petitioner to deliver the property to the custody of the seizing agency, by an order awarding to the seizing agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court finds appropriate. [2005 c.830 §10]

131.579 Affidavit in response to notice of seizure for forfeiture. (1)(a) A financial institution holding an interest in property seized under ORS 131.550 to 131.600 shall respond to a notice of seizure for criminal forfeiture by filing an affidavit with the court establishing that the financial institutions interest in the property was acquired:

(A) In the regular course of business as a financial institution;

(B) For valuable consideration;

(C) Without knowledge of the prohibited conduct;

(D) In good faith and without intent to defeat the interest of any potential seizing agency; and

(E) With respect to personal property, prior to the seizure of the property, or with respect to real property, recorded prior to the recording of notice of the seizure of the real property in the mortgage records of the county in which the real property is located.

(b) Failure to file an affidavit constitutes a default. The affidavit must be filed within 30 days from the date of service under ORS 131.570.

(2) Notwithstanding the provisions of subsection (1) of this section, any person, other than a financial institution, who transfers or conveys an interest in real property pursuant to a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 and who retains an interest in the real property, or any successor in interest, may respond to a notice of seizure for criminal forfeiture by filing an affidavit with the court establishing that the person:

(a) Received the interest in return for valuable consideration or by way of devise or intestate succession;

(b) Had no knowledge at the time of transfer or conveyance of the prohibited conduct;

(c) Acted in good faith and without intent to defeat the interest of any potential seizing agency;

(d) Recorded the interest in the mortgage records of the county in which the real property is located prior to the recording of any notice of intent to seize or notice of seizure; and

(e) Continued to hold the interest without acquiescing in the prohibited conduct.

(3) The affidavit permitted by subsection (2) of this section must be filed within 30 days from the date of service under ORS 131.570. Failure to file an affidavit as set forth in subsection (2) of this section constitutes a default.

(4) In response to an affidavit filed under subsection (2) of this section, the seizing agency may controvert any or all of the assertions made in the affidavit. The affidavit of the seizing agency must be filed with the court within 20 days after the date the affidavit is filed under subsection (2) of this section. The transferor, conveyor or successor in interest may respond, within five days after the filing of the affidavit of the seizing agency, with a supplemental affidavit limited to the matters stated in the affidavit of the seizing agency. If the seizing agency does not file an affidavit within the time allowed, the transferor, conveyor or successor in interest is considered to be a financial institution for all purposes under ORS 131.550 to 131.600.

(5) If the seizing agency files an affidavit under subsection (4) of this section, the court shall decide the issues raised in the affidavit in a proceeding under ORS 131.582. [2005 c.830 §11]

131.582 Prosecution of criminal forfeiture; indictment or information; burden of proof; judgment; notice to claimants. (1) If a district attorney decides to proceed with a criminal forfeiture, the district attorney must present the criminal forfeiture to the grand jury for indictment. The indictment must allege facts sufficient to establish that the property is subject to criminal forfeiture and must comply with ORS 132.510, 132.540, 132.550, 132.557, 132.560 and 132.580.

(2) If the grand jury returns an indictment for criminal forfeiture, the defendant may admit or deny that the property is subject to criminal forfeiture. If the defendant fails to admit or deny that the property is subject to forfeiture, the court shall enter a denial on behalf of the defendant.

(3) When the underlying criminal conduct is a Class A misdemeanor, a city or county attorney may prosecute a criminal forfeiture by filing an information in the municipal or justice court.

(4) A criminal forfeiture proceeding and the underlying criminal case must be tried in the same proceeding.

(5) The criminal procedure laws of this state apply to criminal forfeiture proceedings.

(6) The court shall enter a judgment of criminal forfeiture if the forfeiture counsel proves beyond a reasonable doubt that the property for which forfeiture is sought is an instrumentality or the proceeds of the crime of conviction or past prohibited conduct that is similar to the crime of conviction.

(7) Forfeiture counsel may move the court at any time for an order finding that the defendant is a fugitive and in default. The court may enter an order finding the defendant in default under this subsection and enter a judgment of criminal forfeiture if the court finds that the defendant is not confined or held in custody by another jurisdiction, and that the defendant, after notice or knowledge of the fact that a warrant has been issued for the defendant:

(a) Purposely left the state to avoid prosecution;

(b) Declines to return to the state and allow execution of the warrant; or

(c) Otherwise evades the jurisdiction of the court issuing the warrant.

(8) No later than 21 days after the entry of a judgment of criminal forfeiture under this section, the forfeiture counsel shall notify by mail all persons who filed claims under ORS 131.570 or affidavits under ORS 131.579 of the judgment of criminal forfeiture. The notice must inform the person of the requirements of subsection (9) of this section.

(9) If a person who receives notice under subsection (8) of this section wishes to assert the persons interest in the property but was not eligible to file an affidavit under ORS 131.579, the person must file an affidavit with the trial court, and must serve the forfeiture counsel with a copy of the affidavit, no later than 21 days after the date the notice required by subsection (8) of this section was mailed. The person must allege facts in an affidavit filed under this subsection that if true would prove that the person took the property or the interest that the person holds in the property:

(a)(A) Before it was seized for criminal forfeiture; and

(B) In good faith and without intent to defeat the interest of any seizing agency; or

(b) As a bona fide purchaser for value without acquiescing in the prohibited conduct.

(10)(a) If an affidavit is timely filed under subsection (9) of this section and the forfeiture counsel:

(A) Does not contest the affidavit, the forfeiture counsel shall submit a form of judgment to the court for entry under ORS 131.588.

(B) Does contest the affidavit, the forfeiture counsel shall request a hearing with the trial court no later than 21 days after receiving the affidavit.

(b) If no affidavit is filed under subsection (9) of this section but the seizing agency filed an affidavit under ORS 131.579 (4), the forfeiture counsel shall request a hearing with the trial court no later than 21 days after the last date for receiving affidavits under subsection (9) of this section.

(11)(a) A hearing pursuant to subsection (10) of this section is an ancillary proceeding and the Oregon Rules of Civil Procedure apply. At the hearing:

(A) Forfeiture counsel has the burden of proving by a preponderance of the evidence that the person claiming an interest in the property:

(i) Took the property with the intent to defeat the interest of a seizing agency; or

(ii) Is not a bona fide purchaser for value or acquiesced in the prohibited conduct.

(B) Forfeiture counsel may present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(C) The person claiming an interest in the property may testify, present evidence and witnesses and cross-examine witnesses who appear at the hearing.

(b) In addition to testimony and evidence presented at the hearing, the court shall consider relevant portions of the record of the criminal case that resulted in the judgment of criminal forfeiture.

(c) The court shall amend the judgment of criminal forfeiture in accordance with its determination if, after the hearing, the court determines that the claimant:

(A) Did take the property before it was seized for criminal forfeiture and in good faith and without intent to defeat the interest of the seizing agency; or

(B) Is a bona fide purchaser for value of the right, title or interest in the property and did not acquiesce in the prohibited conduct.

(d) Notwithstanding ORS 19.255 (1), a person may file a notice of appeal within 30 days after entry in the register of an order disposing of the matters at issue in the ancillary proceeding. An appeal under this paragraph is governed by the provisions of ORS chapter 19 relating to appeals in civil actions.

(12) When a court enters a judgment of criminal forfeiture under this section, the jurisdiction of the court continues for purposes of subsection (11) of this section and the property continues to be subject to the courts jurisdiction. [2005 c.830 §12]

131.585 Extent of judgment. (1) The court shall enter judgment to the extent that the property is proceeds of the crime of conviction or of past prohibited conduct that is similar to the crime of conviction.

(2) With respect to property that is an instrumentality of the crime of conviction or of past prohibited conduct that is similar to the crime of conviction, the court shall consider:

(a) Whether the property constitutes the defendants lawful livelihood or means of earning a living.

(b) Whether the property is the defendants residence.

(c) The degree of relationship between the property and the prohibited conduct, including the extent to which the property facilitated the prohibited conduct or could facilitate future prohibited conduct.

(d) The monetary value of the property in relation to the risk of injury to the public from the prohibited conduct.

(e) The monetary value of the property in relation to the actual injury to the public from the prohibited conduct.

(f) The monetary value of the property in relation to objective measures of the potential or actual criminal culpability of the person or persons engaging in the prohibited conduct, including:

(A) The inherent gravity of the prohibited conduct;

(B) The potential sentence for similar prohibited conduct under
Oregon
law;

(C) The defendants prior criminal history; and

(D) The sentence actually imposed on the defendant.

(g) Any additional relevant evidence. [2005 c.830 §13]

131.588 Judgment of forfeiture; contents; effect. (1) If no financial institution has filed the affidavit described in ORS 131.579 (1), and if the court has failed to uphold the claim or affidavit of any other person claiming an interest in the property, the effect of the judgment is that:

(a) Title to the property passes to the seizing agency free of any interest or encumbrance thereon in favor of any person who has been given notice;

(b) The seizing agency may transfer good and sufficient title to any subsequent purchaser or transferee, and all courts, the state and the departments and agencies of this state, and any political subdivision shall recognize the title. In the case of real property, the seizing agency shall warrant the title against constitutional defect. A warranty under this paragraph is limited to the purchase price of the real property; and

(c) Any department, agency or officer of this state or any political subdivision whose official functions include the issuance of certificates or other evidence of title is immune from civil or criminal liability when such issuance is pursuant to a judgment of criminal forfeiture.

(2) If an affidavit is filed by a financial institution under ORS 131.579 (1), or if a person files an affidavit under ORS 131.579 (2):

(a) The court shall foreclose all security interests, liens and vendors interests of financial institutions and claimants as to which the court determines that there is a legal or equitable basis for foreclosure; and

(b) All other interests applicable to the property that are not foreclosed or otherwise eliminated through a judgment of foreclosure, if and to the extent that they are valid and subsisting, remain in effect and the property remains subject to them upon completion of the criminal forfeiture proceeding.

(3) Notwithstanding any other provision of law, if a financial institution or other person has filed an affidavit described in ORS 131.579, or if the court has upheld the claim of any claimant, then as to each item of property seized:

(a) If the court has determined that the property should not be forfeited and has not foreclosed the security interests, liens or other interests covering the property, the court shall render judgment in favor of the owner of the property, the property must be returned to the owner and all security interests, liens and other interests applicable to the property remain in effect as though the property had never been seized. Upon the return of the property to the owner, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure.

(b) If the court has determined that the property should not be forfeited and has foreclosed one or more interests covering the property, including security interests or liens covering the property or contracts for the transfer or conveyance of the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriffs sale or other sale authorized by the court within such time as may be prescribed by the court following entry of the judgment. If any interests covering the property have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld, or of a financial institution that has filed the affidavit described in ORS 131.579, the property must be sold subject to those interests. The judgment shall order the proceeds of the sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) To the satisfaction of the foreclosed liens, security interests and contracts in order of their priority; and

(C) The excess, if any, to the owner of the property.

(c) If the court has determined that the property should be forfeited and has foreclosed one or more security interests, liens, contracts or other interests covering the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall order the property sold pursuant to a sheriffs sale or other sale authorized by the court. If any interest in the property was claimed by a financial institution or other claimant and the interest was upheld but not foreclosed, the property must be sold subject to the interest. The sale of the property must be held within such time as may be prescribed by the court following entry of the judgment. The judgment shall also order the proceeds of such sale applied in the following order:

(A) To the payment of the costs of the sale;

(B) To the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority; and

(C) The excess, if any, to the seizing agency to be disposed of as provided in ORS 131.594 or 131.597.

(d) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure. The court shall enter a judgment awarding the property to the seizing agency, subject to the interests of any claimants whose claims or affidavits were upheld by the court, and subject to the interests of any financial institutions that filed affidavits under ORS 131.579 (1), that remain in full force and effect.

(4) The court may include in the judgment of criminal forfeiture an order that directs the seizing agency to distribute to the victim of the crime of conviction a portion of any proceeds from property received by the seizing agency if:

(a) The crime of conviction was a person felony or person Class A misdemeanor as those terms are defined by rule of the Oregon Criminal Justice Commission; and

(b) The court included an order of restitution in the criminal judgment.

(5) The seizing agency is not liable to any person as a consequence of obedience to a judgment directing conveyance to a financial institution.

(6) The forfeiture counsel shall send a copy of the judgment to the Asset Forfeiture Oversight Advisory Committee.

(7)(a) On entry of judgment for a claimant in any proceeding to forfeit property under ORS 131.550 to 131.600, unless the court has foreclosed one or more security interests, liens or other interests covering the property, the property or interest in property must be returned or conveyed immediately to the claimant designated by the court.

(b) If it appears that there was reasonable suspicion that the property was subject to criminal forfeiture, the court shall cause a finding to be entered and no claimant or financial institution is entitled to damages nor is the person who made the seizure, the seizing agency or forfeiture counsel liable to suit or judgment on account of the seizure or action. An order directing seizure issued under ORS 131.561 constitutes a finding of reasonable suspicion that the property was subject to criminal forfeiture.

(8) Nothing in this section prevents a claimant or financial institution from obtaining any deficiency to which the claimant or financial institution would otherwise be entitled.

(9) Nothing in this section or in ORS 131.564 prevents a seizing agency from entering into an agreement with a claimant or other person for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of property or the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attached to the property in the period between the seizure of the property and the release or criminal forfeiture of the property. [2005 c.830 §14]

131.591 Equitable distribution of property or proceeds; intergovernmental agreements. Distribution of property or proceeds in accordance with ORS 131.550 to 131.600 must be made equitably and may be made pursuant to intergovernmental agreement under ORS chapter 190. Intergovernmental agreements providing for such distributions and in effect on September 2, 2005, remain valid unless changed by the parties. The equitable distribution of proceeds targeted for law enforcement must involve sharing the proceeds between the seizing agency and forfeiture counsel. [2005 c.830 §15]

131.594 Disposition and distribution of forfeited property when seizing agency not the state. (1) After the seizing agency distributes property under ORS 131.588, and when the seizing agency is not the state, the seizing agency shall dispose of and distribute property as follows:

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, costs includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) After costs have been paid and distributions under paragraph (b) of this subsection have been made, the seizing agency shall distribute the rest of the property to the general fund of the political subdivision that operates the seizing agency.

(2) Of the property distributed under subsection (1)(c) of this section, the political subdivision shall distribute:

(a) Three percent to the Asset Forfeiture Oversight Account established in ORS 475A.160;

(b) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5); and

(c) Ten percent to the state General Fund.

(3) Of the property distributed under subsection (1)(c) of this section that remains in the general fund of the political subdivision after the distributions required by subsection (2) of this section have been made:

(a) Fifty percent must be for official law enforcement use; and

(b) Fifty percent must be used for substance abuse treatment pursuant to a plan developed under ORS 430.420.

(4) Except as otherwise provided by intergovernmental agreement, the seizing agency may:

(a) Sell, lease, lend or transfer the property or proceeds to any federal, state or local law enforcement agency or district attorney.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain the property.

(d) With written authorization from the district attorney for the seizing agencys jurisdiction, destroy any firearms or controlled substances.

(5) A political subdivision may sell as much property as may be needed to make the distributions required by subsections (1) and (2) of this section. A political subdivision shall make distributions to the Asset Forfeiture Oversight Account, the Illegal Drug Cleanup Fund and the state General Fund that are required by subsection (2) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection.

(6) A seizing agency may donate growing equipment and laboratory equipment that was used, or intended for use, in manufacturing of controlled substances to a public school, community college or state institution of higher education.

(7) This section applies only to criminal forfeiture proceeds arising out of prohibited conduct. [2005 c.830 §16]

131.597 Disposition and distribution of forfeited property when seizing agency is the state. (1) After the seizing agency distributes property under ORS 131.588, and when the seizing agency is the state or when the state is the recipient of property forfeited under ORS 131.550 to 131.600, the seizing agency shall dispose of and distribute property as follows:

(a) The seizing agency shall pay costs first from the property or its proceeds. As used in this subsection, costs includes the expenses of publication, service of notices, towing, storage and servicing or maintaining the seized property under ORS 131.564.

(b) After costs have been paid, the seizing agency shall distribute to the victim any amount the seizing agency was ordered to distribute under ORS 131.588 (4).

(c) Of the property remaining after costs have been paid under paragraph (a) of this subsection and distributions have been made under paragraph (b) of this subsection, the seizing agency shall distribute:

(A) Three percent to the Asset Forfeiture Oversight Account established in ORS 475A.160;

(B) Seven percent to the Illegal Drug Cleanup Fund established in ORS 475.495 for the purposes specified in ORS 475.495 (5);

(C) Ten percent to the state General Fund;

(D) Subject to subsection (5) of this section, 40 percent to the Department of State Police or the Department of Justice for official law enforcement use; and

(E) Forty percent to the Drug Prevention and Education Fund established in ORS 430.422.

(2)(a) Any amount paid to or retained by the Department of Justice under subsection (1) of this section must be deposited in the Criminal Justice Revolving Account in the State Treasury.

(b) Any amount paid to or retained by the Department of State Police under subsection (1) of this section must be deposited in the State Police Account.

(3) The state may:

(a) With written authorization from the district attorney for the jurisdiction in which the property was seized, destroy any firearms or controlled substances.

(b) Sell the forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

(c) Retain any vehicles, firearms or other equipment usable for law enforcement purposes, for official law enforcement use directly by the state.

(d) Lend or transfer any vehicles, firearms or other equipment usable for law enforcement purposes to any federal, state or local law enforcement agency or district attorney for official law enforcement use directly by the transferee entity.

(4) When the state has entered into an intergovernmental agreement with one or more political subdivisions under ORS 131.591, or when a law enforcement agency of this state has entered into an agreement with another law enforcement agency of this state, an equitable portion of the forfeited property distributed under subsection (1)(c)(D) of this section must be distributed to each agency participating in the seizure or criminal forfeiture as provided by the agreement.

(5) The property distributed under subsection (1)(c)(D) of this section, including any proceeds received by the state under an intergovernmental agreement or under an agreement between state law enforcement agencies, must be divided as follows:

(a) When no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, or when the Department of Justice has entered into an agreement under subsection (4) of this section, the property must be deposited in the Criminal Justice Revolving Account.

(b) When no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, or when the Department of State Police has entered into an agreement under subsection (4) of this section, the property must be deposited in the State Police Account.

(6) The seizing agency may sell as much property as may be needed to make the distributions required by subsection (1) of this section. The seizing agency shall make distributions to the Asset Forfeiture Oversight Account and the Illegal Drug Cleanup Fund that are required by subsection (1) of this section once every three months. The distributions are due within 20 days of the end of each quarter. Interest does not accrue on amounts that are paid within the period specified by this subsection. [2005 c.830 §17]

131.600 Records and reports. (1) A seizing agency and any agency that receives forfeited property or proceeds from the sale of forfeited property under ORS 131.550 to 131.600 shall maintain written documentation of each sale, decision to retain, transfer or other disposition of forfeited property.

(2) Forfeiture counsel shall report each criminal forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of criminal forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 131.588. The committee shall develop and make available forms for the purpose of reporting criminal forfeitures.

(3) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (2) of this section.

(4) Political subdivisions of this state that receive forfeiture proceeds under ORS 131.594 shall submit a report to the committee for any year in which those proceeds are received. The committee shall develop and make available forms for the purpose of those reports. The forms must require the political subdivision to report how proceeds received by the political subdivision have been or will be used and any other information requested by the committee. A political subdivision shall submit a report required by this subsection by December 15 for the last ending fiscal year of the political subdivision. [2005 c.830 §18]

131.602 Prohibited conduct for purposes of instrumentalities of crime. The crimes to which ORS 131.550 (11)(b) applies are:

(1) Bribe giving, as defined in ORS 162.015.

(2) Bribe receiving, as defined in ORS 162.025.

(3) Public investment fraud, as defined in ORS 162.117.

(4) Bribing a witness, as defined in ORS 162.265.

(5) Bribe receiving by a witness, as defined in ORS 162.275.

(6) Simulating legal process, as defined in ORS 162.355.

(7) Official misconduct in the first degree, as defined in ORS 162.415.

(8) Custodial interference in the second degree, as defined in ORS 163.245.

(9) Custodial interference in the first degree, as defined in ORS 163.257.

(10) Buying or selling a person under 18 years of age, as defined in ORS 163.537.

(11) Using a child in a display of sexually explicit conduct, as defined in ORS 163.670.

(12) Encouraging child sexual abuse in the first degree, as defined in ORS 163.684.

(13) Encouraging child sexual abuse in the second degree, as defined in ORS 163.686.

(14) Encouraging child sexual abuse in the third degree, as defined in ORS 163.687.

(15) Possession of materials depicting sexually explicit conduct of a child in the first degree, as defined in ORS 163.688.

(16) Possession of materials depicting sexually explicit conduct of a child in the second degree, as defined in ORS 163.689.

(17) Theft in the second degree, as defined in ORS 164.045.

(18) Theft in the first degree, as defined in ORS 164.055.

(19) Aggravated theft in the first degree, as defined in ORS 164.057.

(20) Theft by extortion, as defined in ORS 164.075.

(21) Theft by deception, as defined in ORS 164.085, if it is a felony or a Class A misdemeanor.

(22) Theft by receiving, as defined in ORS 164.095, if it is a felony or a Class A misdemeanor.

(23) Theft of services, as defined in ORS 164.125, if it is a felony or a Class A misdemeanor.

(24) Unauthorized use of a vehicle, as defined in ORS 164.135.

(25) Mail theft or receipt of stolen mail, as defined in ORS 164.162.

(26) Laundering a monetary instrument, as defined in ORS 164.170.

(27) Engaging in a financial transaction in property derived from unlawful activity, as defined in ORS 164.172.

(28) Burglary in the second degree, as defined in ORS 164.215.

(29) Burglary in the first degree, as defined in ORS 164.225.

(30) Possession of a burglary tool or theft device, as defined in ORS 164.235.

(31) Unlawful entry into a motor vehicle, as defined in ORS 164.272.

(32) Arson in the second degree, as defined in ORS 164.315.

(33) Arson in the first degree, as defined in ORS 164.325.

(34) Computer crime, as defined in ORS 164.377.

(35) Robbery in the third degree, as defined in ORS 164.395.

(36) Robbery in the second degree, as defined in ORS 164.405.

(37) Robbery in the first degree, as defined in ORS 164.415.

(38) Unlawful labeling of a sound recording, as defined in ORS 164.868.

(39) Unlawful recording of a live performance, as defined in ORS 164.869.

(40) Unlawful labeling of a videotape recording, as defined in ORS 164.872.

(41) A violation of ORS 164.886.

(42) Endangering aircraft, as defined in ORS 164.885.

(43) Interference with agricultural operations, as defined in ORS 164.887.

(44) Forgery in the second degree, as defined in ORS 165.007.

(45) Forgery in the first degree, as defined in ORS 165.013.

(46) Criminal possession of a forged instrument in the second degree, as defined in ORS 165.017.

(47) Criminal possession of a forged instrument in the first degree, as defined in ORS 165.022.

(48) Criminal possession of a forgery device, as defined in ORS 165.032.

(49) Criminal simulation, as defined in ORS 165.037.

(50) Fraudulently obtaining a signature, as defined in ORS 165.042.

(51) Fraudulent use of a credit card, as defined in ORS 165.055.

(52) Negotiating a bad check, as defined in ORS 165.065.

(53) Possessing a fraudulent communications device, as defined in ORS 165.070.

(54) Unlawful factoring of a payment card transaction, as defined in ORS 165.074.

(55) Falsifying business records, as defined in ORS 165.080.

(56) Sports bribery, as defined in ORS 165.085.

(57) Sports bribe receiving, as defined in ORS 165.090.

(58) Misapplication of entrusted property, as defined in ORS 165.095.

(59) Issuing a false financial statement, as defined in ORS 165.100.

(60) Obtaining execution of documents by deception, as defined in ORS 165.102.

(61) A violation of ORS 165.543.

(62) Cellular counterfeiting in the third degree, as defined in ORS 165.577.

(63) Cellular counterfeiting in the second degree, as defined in ORS 165.579.

(64) Cellular counterfeiting in the first degree, as defined in ORS 165.581.

(65) Identity theft, as defined in ORS 165.800.

(66) A violation of ORS 166.190.

(67) Unlawful use of a weapon, as defined in ORS 166.220.

(68) A violation of ORS 166.240.

(69) Unlawful possession of a firearm, as defined in ORS 166.250.

(70) A violation of ORS 166.270.

(71) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer, as defined in ORS 166.272.

(72) A violation of ORS 166.275.

(73) Unlawful possession of armor piercing ammunition, as defined in ORS 166.350.

(74) A violation of ORS 166.370.

(75) Unlawful possession of a destructive device, as defined in ORS 166.382.

(76) Unlawful manufacture of a destructive device, as defined in ORS 166.384.

(77) Possession of a hoax destructive device, as defined in ORS 166.385.

(78) A violation of ORS 166.410.

(79) Providing false information in connection with a transfer of a firearm, as defined in ORS 166.416.

(80) Improperly transferring a firearm, as defined in ORS 166.418.

(81) Unlawfully purchasing a firearm, as defined in ORS 166.425.

(82) A violation of ORS 166.429.

(83) A violation of ORS 166.470.

(84) A violation of ORS 166.480.

(85) A violation of ORS 166.635.

(86) A violation of ORS 166.638.

(87) Unlawful paramilitary activity, as defined in ORS 166.660.

(88) A violation of ORS 166.720.

(89) Prostitution, as defined in ORS 167.007.

(90) Promoting prostitution, as defined in ORS 167.012.

(91) Compelling prostitution, as defined in ORS 167.017.

(92) Exhibiting an obscene performance to a minor, as defined in ORS 167.075.

(93) Unlawful gambling in the second degree, as defined in ORS 167.122.

(94) Unlawful gambling in the first degree, as defined in ORS 167.127.

(95) Possession of gambling records in the second degree, as defined in ORS 167.132.

(96) Possession of gambling records in the first degree, as defined in ORS 167.137.

(97) Possession of a gambling device, as defined in ORS 167.147.

(98) Possession of a gray machine, as defined in ORS 167.164.

(99) Cheating, as defined in ORS 167.167.

(100) Tampering with drug records, as defined in ORS 167.212.

(101) A violation of ORS 167.262.

(102) Research and animal interference, as defined in ORS 167.312.

(103) Animal abuse in the first degree, as defined in ORS 167.320.

(104) Aggravated animal abuse in the first degree, as defined in ORS 167.322.

(105) Animal neglect in the first degree, as defined in ORS 167.330.

(106) Interfering with an assistance, a search and rescue or a therapy animal, as defined in ORS 167.352.

(107) Involvement in animal fighting, as defined in ORS 167.355.

(108) Dogfighting, as defined in ORS 167.365.

(109) Participation in dogfighting, as defined in ORS 167.370.

(110) Unauthorized use of a livestock animal, as defined in ORS 167.385.

(111) Interference with livestock production, as defined in ORS 167.388.

(112) A violation of ORS 167.390.

(113) A violation of ORS 471.410.

(114) Failure to report missing precursor substances, as defined in ORS 475.955.

(115) Illegally selling drug equipment, as defined in ORS 475.960.

(116) Providing false information on a precursor substances report, as defined in ORS 475.965.

(117) Unlawful delivery of an imitation controlled substance, as defined in ORS 475.912.

(118) A violation of ORS 475.840, if it is a felony or a Class A misdemeanor.

(119) A violation of ORS 475.914, if it is a felony or a Class A misdemeanor.

(120) A violation of ORS 475.916.

(121) A violation of ORS 475.906, if it is a felony or a Class A misdemeanor.

(122) A violation of ORS 475.904.

(123) Misuse of an identification card, as defined in ORS 807.430.

(124) Unlawful production of identification cards, licenses, permits, forms or camera cards, as defined in ORS 807.500.

(125) Transfer of documents for the purposes of misrepresentation, as defined in ORS 807.510.

(126) Using an invalid license, as defined in ORS 807.580.

(127) Permitting misuse of a license, as defined in ORS 807.590.

(128) Using anothers license, as defined in ORS 807.600.

(129) Criminal driving while suspended or revoked, as defined in ORS 811.182, when it is a felony.

(130) Driving while under the influence of intoxicants, as defined in ORS 813.010, when it is a felony.

(131) Unlawful distribution of cigarettes, as defined in ORS 323.482.

(132) Unlawful distribution of tobacco products, as defined in ORS 323.632.

(133) A violation of ORS 180.440 (2).

(134) A violation described in ORS 475.846 to 475.894, if it is a felony.

(135) Subjecting another person to involuntary servitude in the first degree, as defined in ORS 163.264.

(136) Subjecting another person to involuntary servitude in the second degree, as defined in ORS 163.263.

(137) Trafficking in persons, as defined in ORS 163.266.

(138) Furnishing sexually explicit material to a child, as defined in ORS 167.054.

(139) Luring a minor, as defined in ORS 167.057.

(140) Online sexual corruption of a child in the second degree, as defined ORS 163.432.

(141) Online sexual corruption of a child in the first degree, as defined in ORS 163.433.

(142) An attempt, conspiracy or solicitation to commit a crime in subsections (1) to (141) of this section if the attempt, conspiracy or solicitation is a felony or a Class A misdemeanor. [2005 c.830 §19; 2005 c.830 §19a; 2007 c.40 §2; 2007 c.71 §31; 2007 c.811 §8; 2007 c.869 §4; 2007 c.876 §7]

131.604 Disposition of forfeited cigarettes. Notwithstanding ORS 131.594 and 131.597, if property forfeited under ORS 131.550 to 131.600 consists of cigarettes forfeited because of a violation of ORS 180.440 (2), the seizing agency shall destroy the cigarettes. [2003 c.801 §16a; 2005 c.830 §29]

CRIME PREVENTION

(Stopping of Persons)

131.605 Definitions for ORS 131.605 to 131.625. As used in ORS 131.605 to 131.625, unless the context requires otherwise:

(1) Crime has the meaning provided for that term in ORS 161.515.

(2) Dangerous weapon, deadly weapon and person have the meaning provided for those terms in ORS 161.015.

(3) Frisk is an external patting of a persons outer clothing.

(4) Is about to commit means unusual conduct that leads a peace officer reasonably to conclude in light of the officers training and experience that criminal activity may be afoot.

(5) Reasonably suspects means that a peace officer holds a belief that is reasonable under the totality of the circumstances existing at the time and place the peace officer acts as authorized in ORS 131.605 to 131.625.

(6) A stop is a temporary restraint of a persons liberty by a peace officer lawfully present in any place. [1973 c.836 §30; 1997 c.866 §2]

131.615 Stopping of persons. (1) A peace officer who reasonably suspects that a person has committed or is about to commit a crime may stop the person and, after informing the person that the peace officer is a peace officer, make a reasonable inquiry.

(2) The detention and inquiry shall be conducted in the vicinity of the stop and for no longer than a reasonable time.

(3) The inquiry shall be considered reasonable if it is limited to:

(a) The immediate circumstances that aroused the officers suspicion;

(b) Other circumstances arising during the course of the detention and inquiry that give rise to a reasonable suspicion of criminal activity; and

(c) Ensuring the safety of the officer, the person stopped or other persons present, including an inquiry regarding the presence of weapons.

(4) The inquiry may include a request for consent to search in relation to the circumstances specified in subsection (3) of this section or to search for items of evidence otherwise subject to search or seizure under ORS 133.535.

(5) A peace officer making a stop may use the degree of force reasonably necessary to make the stop and ensure the safety of the peace officer, the person stopped or other persons who are present. [1973 c.836 §31; 1997 c.866 §1]

131.625 Frisk of stopped persons. (1) A peace officer may frisk a stopped person for dangerous or deadly weapons if the officer reasonably suspects that the person is armed and dangerous to the officer or other persons present.

(2) If, in the course of the frisk, the peace officer feels an object which the peace officer reasonably suspects is a dangerous or deadly weapon, the peace officer may take such action as is reasonably necessary to take possession of the weapon. [1973 c.836 §32; 1997 c.866 §3]

(Detention)

131.655 Detention and interrogation of persons suspected of theft committed in a store or unlawful operation of audiovisual device in a motion picture theater; probable cause. (1) Notwithstanding any other provision of law, a person may be detained in a reasonable manner and for a reasonable time by:

(a) A merchant or merchants employee who has probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has probable cause to believe that the person has violated ORS 164.882.

(2) Probable cause is a defense to any civil or criminal action based on detention and interrogation that a person brings against:

(a) A merchant or merchants employee who has detained the person in a reasonable manner and for a reasonable time based on probable cause for believing that the person has committed theft of property of a store or other mercantile establishment; or

(b) The owner or lessee of a motion picture theater or authorized agent or employee of the owner or lessee who has detained the person based on probable cause for believing that the person has violated ORS 164.882. [Formerly 133.037; 2005 c.459 §2]

(Prevention by Public Officers)

131.665 Prevention by public officers. Crimes may be prevented by the action of public officers in accordance with ORS 131.675, 131.685, 131.705 to 131.735, and as otherwise authorized by law. [1973 c.836 §34a (enacted in lieu of 145.010)]

131.675 Dispersal of unlawful or riotous assemblages. When any five or more persons, whether armed or not, are unlawfully or riotously assembled in any county, city, town or village, the sheriff of the county and the deputies of the sheriff, the mayor of the city, town or village, or chief executive officer or officers thereof, and the justice of the peace of the district where the assemblage takes place, or such of them as can forthwith be collected, shall go among the persons assembled, or as near to them as they can with safety, and command them in the name of the State of Oregon to disperse. If, so commanded, they do not immediately disperse, the officer must arrest them or cause them to be arrested; and they may be punished according to law. [Formerly 145.020; 1987 c.526 §1]

131.685 Authority of Governor to enter into agreements with other states for crime prevention purposes. The Governor of Oregon may enter into agreements or compacts with the Governor of any or all the States of Washington, Idaho, California and Nevada, each acting on behalf of the own state of the Governor, in order to effectuate cooperative effort and mutual assistance in the prevention of crime in those states and in the enforcement of their respective criminal laws and policies. [Formerly 145.060]

(Exclusion from Public Property)

131.705 Definitions for ORS 131.705 to 131.735. As used in ORS 131.705 to 131.735, unless the context requires otherwise:

(1) Police means the municipal police and the county sheriff of the political subdivision in which the public property is located, and the Department of State Police.

(2) Public official means the officer or employee who is the administrative head of the board, commission, agency or division or department of this state or any political subdivision therein which has jurisdiction over any public property, or the designate of the officer or employee.

(3) Public property means public lands, premises and buildings, including but not limited to any building used in connection with the transaction of public business or any lands, premises or buildings owned or leased by this state or any political subdivision therein. [Formerly 145.610]

131.715 Proclamation of emergency period by Governor. After consultation with the public official, or the designate of the public official, and the police, the Governor may proclaim an emergency period if the Governor finds that there exists on any public property a clear and present danger of injury to persons, damage to property or denial of or substantial interference with ingress or egress from public property. The proclamation shall describe the public property affected by the proclamation. The Governor shall cause the proclamation to be publicized. When the Governor finds that the danger has ended, the Governor shall proclaim the end of the emergency period. [Formerly 145.620]

131.725 Exclusion from public property. (1) During the emergency period proclaimed by the Governor under ORS 131.715, the public official shall order excluded from the public property described in the proclamation such persons who in the judgment of the public official are contributing to or aggravating the danger which the Governor has proclaimed to exist.

(2) After informing the person ordered removed or excluded from the public property of the proclamation and order, the police shall remove or exclude such person from such public property.

(3) Any person who, having been ordered excluded or removed from any public property, knowingly enters thereon or who remains on such property during an emergency period proclaimed by the Governor under ORS 131.715 and who refuses to leave such property upon request by the police, commits a Class A misdemeanor. [Formerly 145.630]

131.735 Review of exclusion order. Any person ordered removed or excluded from any public property under ORS 131.715 and 131.725 shall have immediate access to the circuit court for the county in which the property is located for review of the order of exclusion or removal. Such access shall be in the form of a writ of review and shall be given priority over all other cases on the docket of the circuit court. [Formerly 145.640]

(Special Law Enforcement Officers)

131.805 Authority to employ special agents. The Governor may employ, at such salaries as the Governor deems reasonable for the services rendered, special agents to effect the apprehension and conviction of criminals, the return of fugitives from justice, the investigation of cases in which the Governor believes the laws of the state are being violated, the supervision of persons paroled or conditionally pardoned from the Department of Corrections or the collection of evidence in any case, civil or criminal, in which the state is interested whenever in the judgment of the Governor it is necessary from the conditions existing in any case, whenever the Governor is convinced that criminals are likely to escape punishment and justice cannot be done by the regularly constituted authorities of any county of the state or of the state or whenever any emergency has arisen which in the judgment of the Governor would justify the Governor so doing. [Formerly 148.010; 1987 c.320 §17]

131.815 Presentment of facts to circuit court. Whenever in the opinion of the Governor the criminal laws of the state are not being faithfully executed and enforced and the circumstances justify the appointment of any sheriff, district attorney, constable or justice of the peace pro tem, the Governor shall lay the facts of which the Governor is advised before the circuit court, or any judge thereof, of the district of the office in question. The court or judge shall, without delay, in a summary manner consider the facts so presented and such further facts as can be gathered or may be presented by or on behalf of the Governor, the officer or any party interested. [Formerly 148.110]

131.825 Hearing. The court, or judge thereof, in conducting such hearing, shall have all the usual powers of the circuit court or judge, including the power to subpoena and examine witnesses of its own motion. The Governor, the officer affected or any party interested may subpoena witnesses and appear and participate in person or by counsel, and the officer shall be given reasonable opportunity to prepare and present this case. The Attorney General shall appear on behalf of the Governor if by the Governor requested so to do. [Formerly 148.120]

131.835 Request that judge of another district conduct hearing; traveling expenses. When the Governor has made a request for an investigation before the court or judge of the district of the office affected, the court or judge may request that the hearing be held before the court or judge of any other district and call in such court or judge to conduct the same at the regular place of holding court in the district of the office affected. Such a request shall be made by the court or judge without delay and the court or judge called in shall proceed without delay to conduct the hearing. The actual necessary traveling expenses of any court or judge that is called in shall be paid out of the funds appropriated for the purposes of ORS 131.815 to 131.875 upon properly verified vouchers being presented to the Secretary of State. [Formerly 148.130]

131.845 Findings. The court or judge shall make such findings as are justified by the facts adduced at the hearing and shall find as to whether or not the criminal laws of the state are being faithfully executed and enforced by the officers under investigation. [Formerly 148.140]

131.855 Appointment of special officers on finding that laws are not enforced. If it is found that the criminal laws of the state are not being faithfully executed and enforced by the officers under investigation, the Governor may appoint, for a period not longer than 90 days, such special officers as may be necessary to correct the failure to execute or enforce the criminal laws. [Formerly 148.150]

131.860 Qualifying of special officers; powers and duties. When appointed, special officers shall qualify in the same manner as provided by law for regularly elected officers, shall have all the power and authority of the regularly elected officers necessary to effectuate the purposes of the appointment and shall carry out the directions of the Governor, pursuant to the appointment, in the same manner and to the same extent as the duly elected officers could do or perform; and no greater power shall be conferred upon any special officer than is by law lodged with the regularly elected officers. [Formerly 148.160]

131.865 Compensation of special officers. The special officers provided for in ORS 131.855 shall receive a compensation for the time they are appointed equal to that provided for the regularly elected officers, the compensation to be paid in the same manner as the regular officers are paid. [Formerly 148.170]

131.875 Effect of appointment of special officers on salary of regular officers. The regularly elected, qualified and acting officers shall, during any appointment of a special officer, receive the salary provided by law, to the same extent as though no special officer had been appointed. [Formerly 148.180]

131.880 Appointment of railroad police officers; liability. The Governor, upon application of any railroad company operating in this state, may appoint and commission, during the pleasure of the Governor, persons designated by the company and to serve at the expense of the company, as police officers, with the powers of peace officers and who, after being duly sworn, may act as police officers to protect the railroad company property and the persons or property of the railroad company passengers or employees. The railroad company designating such persons is civilly responsible for any abuse of their authority. [1973 c.676 §1]

(Rewards)

131.885 Offer of reward. If any person charged with or convicted of any felony within this state breaks prison, escapes, absconds or flees or hides from justice, the county court or county governing body of the county in which the crime was committed, if the court or governing body deems it necessary, may offer a reward for information leading to the apprehension of such person by the appropriate police authority. [Formerly 149.010; 1981 c.300 §1; 1999 c.217 §1]

131.890 Entitlement to reward; use of public money to reward bounty hunter. (1) Any person providing information leading to the apprehension of a person for whom a reward has been offered under ORS 131.885 is entitled to and shall be paid the reward offered under ORS 131.885 or a proportionate share thereof if more than one claimant is entitled.

(2) No public money may be used to pay a reward to a bounty hunter under this section. As used in this subsection, bounty hunter means a private person who is in the business of apprehending persons who have forfeited security or broken the terms of a security release, fled from justice or escaped from confinement. [Formerly 149.020; 1981 c.300 §2; 1999 c.217 §2]

131.892 Offer of reward for information on commission of criminal offense. An organization, association or person may offer a reward for information leading to the apprehension and conviction of any person who has committed a criminal offense. [1993 c.543 §2; 1995 c.461 §1; 1999 c.217 §3]

131.895 Procedure for payment. The county court or county governing body, on the claim of the applicant for reward under ORS 131.885 to 131.895, shall determine whether the claimant is entitled to the reward. If it so determines, it shall certify the amount offered in reward, or a proportionate share thereof if more than one claimant is entitled, to the county clerk of the county and the county clerk shall draw a warrant on the treasurer of the county for the amount so authorized. [Formerly 149.030; 1981 c.300 §3]

131.897 Authority to order repayment of reward as part of sentence. (1) In addition to any other sentence it may impose as a result of a criminal conviction, the court may order that a defendant reimburse to a person, organization, association or public body or officer, any sum or portion thereof offered and paid by the person, organization, association or public body or officer under ORS 131.885 to 131.895, as a reward for information leading to the apprehension of the defendant. Reimbursement under this section shall be ordered paid into the court, for further transfer by the clerk to the person, organization, association or public body or officer entitled to it. The monetary obligation described in this section is a category 4 obligation under ORS 137.295.

(2) In determining whether to order reimbursement under this section, the court shall take into account:

(a) The financial resources of the defendant and the burden that reimbursement will impose, with due regard to the other obligations of the defendant; and

(b) The ability of the defendant to make reimbursement on an installment basis or on other conditions to be fixed by the court. [1981 c.300 §4; 1987 c.905 §13; 1993 c.543 §3; 1995 c.461 §2; 1999 c.217 §4]

LIABILITY FOR MEDICAL EXPENSES OF CERTAIN PERSONS

131.900 Liability for medical expenses for person restrained, detained or taken into custody. Except as otherwise provided by ORS 30.260 to 30.300, federal civil rights law or written agreement, the state, a county, a city, a law enforcement agency or local correctional facility thereof is not liable for charges or expenses for any medical services provided to an individual who is the object of efforts by a law enforcement officer to restrain or detain or take into custody. [1991 c.778 §8; 1993 c.196 §2]

LAW ENFORCEMENT CONTACTS POLICY AND DATA REVIEW COMMITTEE

131.905 Legislative findings. The Legislative Assembly finds and declares that:

(1) Surveys of the trust and confidence placed by Oregonians in state and local law enforcement indicate that there are Oregonians who believe that some law enforcement officers have engaged in practices that inequitably and unlawfully discriminate against individuals solely on the basis of their race, color or national origin.

(2) State and local law enforcement agencies can perform their missions more effectively when all Oregonians have trust and confidence that law enforcement stops and other contacts with individuals are free from inequitable and unlawful discrimination based on race, color or national origin.

(3) Representatives of community interest groups and state and local law enforcement agencies agree that collecting certain demographic data about contacts between individuals and state or local law enforcement officers will provide a statistical foundation to ensure that future contacts are free from inequitable and unlawful discrimination based on race, color or national origin.

(4) Demographic data collection can establish a factual and quantifiable foundation for measuring progress in eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals, but data collection alone does not provide a sufficient basis for corrective action. Proper analysis of the demographic data and enactment of meaningful reforms in response to the results of that analysis require careful consideration of all relevant factors including the context of the community in which the data has been collected.

(5) It is the goal of this state that all law enforcement agencies perform their missions without inappropriate use of race, color or national origin as the basis for law enforcement actions. This goal may be achieved by providing assistance to state and local law enforcement agencies and the communities that they serve.

(6) This state shall foster, encourage and support the collection and analysis of demographic data by state and local law enforcement agencies. [2001 c.687 §5]

131.906 Law Enforcement Contacts Policy and Data Review Committee; duties; report. (1) There is created the Law Enforcement Contacts Policy and Data Review Committee consisting of 11 members appointed by the Governor.

(2) The purpose of the committee is to receive and analyze demographic data to ensure that law enforcement agencies perform their missions without inequitable or unlawful discrimination based on race, color or national origin.

(3) To achieve its purpose, the committee shall collect and analyze demographic data to:

(a) Provide information to assist communities and state and local law enforcement agencies in evaluating the policies, training and procedures of law enforcement agencies regarding the treatment of individuals during stops and other contacts with law enforcement;

(b) Inform state and local law enforcement agencies and communities about law enforcement practices; and

(c) Provide opportunities for communities and state and local law enforcement agencies to work together to increase public trust and confidence in law enforcement and to enhance the capacity of communities and law enforcement agencies to provide more effective public safety services.

(4) The committee shall:

(a) Solicit demographic data concerning law enforcement stops and other contacts between state and local law enforcement agencies and individuals;

(b) Publicize programs, procedures and policies from communities that have made progress toward eliminating discrimination based on race, color or national origin during law enforcement stops and other contacts with individuals;

(c) Provide technical assistance, including refinement of the minimum data elements as necessary for effective analysis, to state and local law enforcement agencies that desire to begin collecting demographic data;

(d) Provide technical assistance to communities and state and local law enforcement agencies that desire to engage in local efforts to involve individuals in the establishment and implementation of programs, procedures and policies that will advance the goal of ORS 131.905;

(e) Obtain resources for independent analysis and interpretation of demographic data collected by state or local law enforcement agencies;

(f) Accept and analyze demographic data collected by a state or local law enforcement agency if requested by a state or local law enforcement agency and if resources are available; and

(g) Report to the public the results of analyses of demographic data.

(5) In carrying out its purpose, the committee may request and receive data files from participating law enforcement agencies and may analyze data for each reported contact. These data files should contain as many of the following items of information as are collected by the participating law enforcement agency:

(a) The reason for the law enforcement stop or other contact;

(b) The law enforcement officers perception of the race, color or national origin of the individual involved in the contact;

(c) The individuals gender;

(d) The individuals age;

(e) Whether a search was conducted in connection with the contact, and if so, what resulted from the search;

(f) The disposition of the law enforcement action, if any, resulting from the contact; and

(g) Additional data as recommended by the committee that state and local law enforcement agencies should collect and submit.

(6) Data received by the committee for analysis under this section may not identify a particular law enforcement officer or a particular individual whose demographic data is collected by a state or local law enforcement agency.

(7) Members of the committee shall appoint a chairperson from the members of the committee. Members of the committee are not entitled to compensation or expenses and shall serve on the committee on a volunteer basis.

(8)
Portland
State
University
shall provide administrative support staff necessary to the performance of the functions of the committee.

(9) All agencies of state government, as defined in ORS 174.111, are requested to assist the committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the committee consider necessary to perform their duties.

(10) The committee shall make findings and issue recommendations for action to achieve the purpose of this section. The committee shall submit a report containing its findings and recommendations to the appropriate interim legislative committees annually on or before December 1.

(11) After completion of the analysis of the data from at least two state or local law enforcement agencies, the committee may recommend the collection of additional data elements.

(12) This section does not prohibit a state or local law enforcement agency from collecting data in addition to the information listed in subsection (5) of this section. [2001 c.687 §6; 2007 c.190 §2]

131.908 Funding contributions.
Portland
State
University
may accept contributions of funds from the
United States
, its agencies, or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the Law Enforcement Contacts Policy and Data Review Committee. [2001 c.687 §8; 2007 c.190 §3]

131.909 Moneys received. All moneys received by
Portland
State
University
under ORS 131.908 shall be paid into the State Treasury and deposited into the General Fund to the credit of
Portland
State
University
. Such moneys are appropriated continuously to
Portland
State
University
for the purposes of ORS 131.906. [2001 c.687 §9; 2007 c.190 §4]

131.910 Measuring progress. The Law Enforcement Contacts Policy and Data Review Committee shall assist the Oregon Progress Board in the creation and adoption of goals as provided in ORS 284.622 to measure progress toward the purpose of the committee under ORS 131.906. [2001 c.687 §10]

131.990 [Formerly 145.990; repealed by 1987 c.526 §2]

_______________



Chapter 132

Chapter 132 Â Grand Jury, Indictments and Other Accusatory Instruments

2007 EDITION

GRAND JURY AND ACCUSATORY INSTRUMENTS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ORGANIZATION OF GRAND JURY

132.010Â Â Â Â  Composition

132.020Â Â Â Â  Selection of grand juries; law applicable to additional jury; when inquiry void

132.030Â Â Â Â  Challenge of juror prohibited; when juror may be excused

132.050Â Â Â Â  Foreman; alternate

132.060Â Â Â Â  Oath or affirmation of jurors

132.070Â Â Â Â  Charge of court

132.080Â Â Â Â  Clerk

132.090Â Â Â Â  Presence of persons at sittings or deliberations of jury; interpreters

132.100Â Â Â Â  Oath to witness before grand jury

132.110Â Â Â Â  When juror discharged; replacement; proceeding with lesser number

132.120Â Â Â Â  Jury service term; continuation

GRAND JUROR IN LATER PROCEEDINGS

132.210Â Â Â Â  Immunity of jurors as to official conduct

132.220Â Â Â Â  Disclosure by juror of testimony of witness examined by jury

GRAND JURY PROCEDURES

132.310Â Â Â Â  Inquiry into crimes; presentation to court

132.320Â Â Â Â  Consideration of evidence

132.330Â Â Â Â  Submission of indictment by district attorney

132.340Â Â Â Â  Duties of district attorney for jury

132.350Â Â Â Â  JurorÂs knowledge of an offense; action thereon

132.360Â Â Â Â  Number of jurors required to concur

132.370Â Â Â Â  Presentment of facts to court for instruction as to law

132.380Â Â Â Â  Whom the grand jury may indict

132.390Â Â Â Â  When the grand jury may indict

132.400Â Â Â Â  Indorsement of indictment as Âa true billÂ

132.410Â Â Â Â  Finding of indictment; filing; inspection

132.420Â Â Â Â  Disclosure relative to indictment not subject to inspection

132.430Â Â Â Â  Finding against indictment; indorsement Ânot a true billÂ

132.440Â Â Â Â  Inquiry into conditions in correctional and youth correction facilities

SUFFICIENCY OF INDICTMENT

132.510Â Â Â Â  Forms and sufficiency of pleadings

132.540Â Â Â Â  Matters indictment must import; previous conviction not to be alleged; exception; use of statutory language

132.550Â Â Â Â  Content

132.557Â Â Â Â  Indictment must contain subcategory facts under certain circumstances

132.560Â Â Â Â  Joinder of counts and charges; consolidation of charging instruments

132.580Â Â Â Â  Names of grand jury witnesses on indictment; effect of failure to include; procedure to remedy failure

ACCUSATORY INSTRUMENTS

132.586Â Â Â Â  Pleading domestic violence in accusatory instrument

PENALTIES

132.990Â Â Â Â  Premature inspection or disclosure of contents of indictment

ORGANIZATION OF GRAND JURY

Â Â Â Â Â  132.010 Composition. A grand jury is a body of seven persons drawn from the jurors in attendance upon the circuit court at a particular jury service term, having the qualifications prescribed by ORS 10.030 and sworn to inquire of crimes committed or triable within the county from which they are selected. [Amended by 1985 c.703 Â§22]

Â Â Â Â Â  132.020 Selection of grand juries; law applicable to additional jury; when inquiry void. (1) Under the direction of the court, the clerk shall draw names at random from the names of jurors in attendance upon the court until the names of seven jurors are drawn and accepted by the court. The seven persons thus chosen shall constitute the grand jury.

Â Â Â Â Â  (2) When the court, in its discretion, considers that one or more additional grand juries is needed for the administration of justice, one or more additional grand juries shall be selected in the manner provided in subsection (1) of this section.

Â Â Â Â Â  (3) Any law applicable to the grand jury is equally applicable to any additional grand jury selected under subsection (2) of this section, except that whenever any duties or functions are imposed upon the grand jury, it shall be sufficient if such duties or functions are performed by one of the grand juries selected under this section.

Â Â Â Â Â  (4) Any inquiry or investigation required by law to be made by a grand jury shall be void, unless such inquiry or investigation was made entirely by the same grand jury. [Amended by 1959 c.59 Â§1; 1985 c.703 Â§23]

Â Â Â Â Â  132.030 Challenge of juror prohibited; when juror may be excused. Neither the grand jury panel nor any individual juror may be challenged. A judge of the court or clerk of court, as defined in ORS 10.010, may at any time after a juror is drawn and before the juror is sworn excuse the juror from jury service for any reason prescribed in ORS 10.050. [Amended by 1973 c.836 Â§36; 1979 c.728 Â§5; 1985 c.703 Â§24; 1999 c.1085 Â§2]

Â Â Â Â Â  132.040 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.050 Foreman; alternate. The court shall appoint a foreman and an alternate foreman of the grand jury from the persons chosen to constitute that body. The alternate foreman shall have the duties and powers of the foreman in the absence of the foreman. [Amended by 1973 c.836 Â§37]

Â Â Â Â Â  132.060 Oath or affirmation of jurors. (1) Before the members of the grand jury enter upon the discharge of their duties, the following oath must be administered to them by or under the direction of the court:

______________________________________________________________________________

Â Â Â Â Â  You, as grand jurors for the County of ______, do solemnly swear that you will diligently inquire into, and true presentment or indictment make of, all crimes against this state committed or triable within this county that shall come to your knowledge; that you will keep secret the proceedings before you, the counsel of the state, your own counsel and that of your fellows; that you will indict no person through envy, hatred or malice nor leave any person not indicted through fear, favor, affection or hope of reward; but that you will indict upon the evidence before you according to the truth and the laws of this state, so help you God.

______________________________________________________________________________

Â Â Â Â Â  (2) In administering this oath, the blank therein must be filled with the name of the county in which the court is sitting; and if any juror prefers, the juror must be allowed to affirm thereto, in which case, instead of the final phrase thereof there must be added, Âand this you promise under the pains and penalties of perjury.Â [Amended by 1973 c.836 Â§38]

Â Â Â Â Â  132.070 Charge of court. When the grand jury is formed, the court shall charge it and give it such information as the court deems proper concerning the nature of its powers and duties, or charges for crime returned to the court or likely to come before the grand jury.

Â Â Â Â Â  132.080 Clerk. The members of the grand jury shall appoint one of their number as clerk. The clerk shall keep minutes of their proceedings (except the votes of the individual jurors) and of the substance of the evidence given before them.

Â Â Â Â Â  132.090 Presence of persons at sittings or deliberations of jury; interpreters. (1) Except as provided in subsections (2) and (3) of this section, no person other than the district attorney or a witness actually under examination shall be present during the sittings of the grand jury.

Â Â Â Â Â  (2) Upon a motion filed by the district attorney in the circuit court, the circuit judge may appoint a reporter who shall attend the sittings of the grand jury to take and report the testimony in any matters pending before the grand jury, and may appoint a parent, guardian or other appropriate person 18 years of age or older to accompany any child 12 years of age or younger, or any person with mental retardation, during an appearance before the grand jury. The circuit judge, upon the district attorneyÂs showing to the court that it is necessary for the proper examination of a witness appearing before the grand jury, may appoint a guard, medical or other special attendant or nurse, who shall be present in the grand jury room and shall attend such sittings.

Â Â Â Â Â  (3) The district attorney may designate an interpreter who is certified under ORS 45.291 to interpret the testimony of witnesses appearing before the grand jury. The district attorney may designate a qualified interpreter, as defined in ORS 45.288, if the circuit court determines that a certified interpreter is not available and that the person designated by the district attorney is a qualified interpreter as defined in ORS 45.288. An interpreter designated under this subsection may be present in the grand jury room and attend the sittings of the grand jury.

Â Â Â Â Â  (4) No person other than members of the grand jury shall be present when the grand jury is deliberating or voting upon a matter before it.

Â Â Â Â Â  (5) As used in this section, Âmental retardationÂ has the meaning given that term in ORS 427.005. Mental retardation may be shown by attaching to the motion of the district attorney:

Â Â Â Â Â  (a) Documentary evidence of intellectual functioning; or

Â Â Â Â Â  (b) The affidavit of a qualified person familiar with the person with mental retardation. ÂQualified personÂ includes, but is not limited to, a teacher, therapist or physician. [Amended by 1973 c.836 Â§39; 1983 c.375 Â§1; 1991 c.406 Â§1; 2001 c.243 Â§1]

Â Â Â Â Â  132.100 Oath to witness before grand jury. The foreman of the grand jury or, in the absence of the foreman, any other grand juror shall administer an oath to any witness appearing before the grand jury. [Amended by 1973 c.836 Â§40]

Â Â Â Â Â  132.110 When juror discharged; replacement; proceeding with lesser number. After the formation of the grand jury and before it is discharged, the court may:

Â Â Â Â Â  (1) Discharge a grand juror who:

Â Â Â Â Â  (a) Becomes sick, is out of the county or fails to appear when the grand jury is summoned to reconvene;

Â Â Â Â Â  (b) Is related, by affinity or consanguinity within the third degree, to the accused who is under investigation by the grand jury, or held for the commission of a crime; or

Â Â Â Â Â  (c) Is unable to continue in the discharge of duties.

Â Â Â Â Â  (2) Order that another person be drawn at random and sworn from the jurors then in attendance upon the court, or if no other jurors are there in attendance, from the master jury list of the county, to take the place of a discharged juror.

Â Â Â Â Â  (3) Allow at least five grand jurors to proceed upon good cause shown. [Amended by 1973 c.836 Â§41; 1985 c.703 Â§25]

Â Â Â Â Â  132.120 Jury service term; continuation. When the jury service term is completed the grand jury must be discharged by the court; but the judge may, by an order made either in open court or at chambers anywhere in the judicial district and entered of record, stating the reasons, continue the grand jury in session for such period of time as the judge deems advisable. [Amended by 1959 c.638 Â§13; 1973 c.836 Â§42; 1985 c.540 Â§30; 1985 c.703 Â§26]

Â Â Â Â Â  132.130 [Repealed by 1973 c.836 Â§358]

GRAND JUROR IN LATER PROCEEDINGS

Â Â Â Â Â  132.210 Immunity of jurors as to official conduct. A grand juror cannot be questioned for anything the grand juror says or any vote the grand juror gives, while acting as such, relative to any matter legally pending before the grand jury, except for a perjury or false swearing of which the grand juror may have been guilty in giving testimony before such jury. [Amended by 1973 c.836 Â§43]

Â Â Â Â Â  132.220 Disclosure by juror of testimony of witness examined by jury. A member of a grand jury may be required by any court to disclose:

Â Â Â Â Â  (1) The testimony of a witness examined before the grand jury, for the purpose of ascertaining whether it is consistent with that given by the witness before the court.

Â Â Â Â Â  (2) The testimony given before such grand jury by any person, upon a charge against such person for perjury or false swearing or upon trial therefor. [Amended by 1973 c.836 Â§44]

GRAND JURY PROCEDURES

Â Â Â Â Â  132.310 Inquiry into crimes; presentation to court. The grand jury shall retire into a private room and may inquire into crimes committed or triable in the county and present them to the court, either by presentment or indictment, as provided in ORS 132.310 to 132.390. [Amended by 1973 c.836 Â§45]

Â Â Â Â Â  132.320 Consideration of evidence. (1) Except as provided in subsections (2) to (10) of this section, in the investigation of a charge for the purpose of indictment, the grand jury shall receive no other evidence than such as might be given on the trial of the person charged with the crime in question.

Â Â Â Â Â  (2) A report or a copy of a report made by a physicist, chemist, medical examiner, physician, firearms identification expert, examiner of questioned documents, fingerprint technician, or an expert or technician in some comparable scientific or professional field, concerning the results of an examination, comparison or test performed by such person in connection with a case which is the subject of a grand jury proceeding, shall, when certified by such person as a report made by such person or as a true copy thereof, be received in evidence in the grand jury proceeding.

Â Â Â Â Â  (3) An affidavit of a witness who is unable to appear before the grand jury shall be received in evidence in the grand jury proceeding if, upon application by the district attorney, the presiding judge for the judicial district in which the grand jury is sitting authorizes such receipt after good cause has been shown for the witnessÂ inability to appear. An affidavit taken in another state or territory of the
United States
, the
District of Columbia
or in a foreign country must be authenticated as provided in ORS 194.505 to 194.575 before it can be used in this state.

Â Â Â Â Â  (4) A grand jury that is investigating a charge of criminal driving while suspended or revoked under ORS 811.182 may receive in evidence an affidavit of a peace officer with a report or copy of a report of the peace officer concerning the peace officerÂs investigation of the violation of ORS 811.182 by the defendant.

Â Â Â Â Â  (5) A grand jury may receive testimony of a witness by means of simultaneous television transmission allowing the grand jury and district attorney to observe and communicate with the witness and the witness to observe and communicate with the grand jury and the district attorney.

Â Â Â Â Â  (6) A grand jury that is investigating a charge of failure to appear under ORS 133.076, 153.992, 162.195 or 162.205 may receive in evidence an affidavit of a court employee certifying that the defendant failed to appear as required by law and setting forth facts sufficient to support that conclusion.

Â Â Â Â Â  (7)(a) Except as otherwise provided in this subsection, a grand jury may receive in evidence through the testimony of one peace officer involved in the criminal investigation under grand jury inquiry information from an official report of another peace officer involved in the same criminal investigation concerning the other peace officerÂs investigation of the matter before the grand jury. The statement of a person suspected of committing an offense or inadmissible hearsay of persons other than the peace officer who compiled the official report may not be presented to a grand jury under this paragraph.

Â Â Â Â Â  (b) If the official report contains evidence other than chain of custody, venue or the name of the person suspected of committing an offense, the grand jurors must be notified that the evidence is being submitted by report and that the peace officer who compiled the report will be made available for testimony at the request of the grand jury. When a grand jury requests the testimony of a peace officer under this paragraph, the peace officer may present sworn testimony by telephone if requiring the peace officerÂs presence before the grand jury would constitute an undue hardship on the peace officer or the agency that employs or utilizes the peace officer.

Â Â Â Â Â  (8) A grand jury that is investigating a charge of failure to report as a sex offender under ORS 181.599 may receive in evidence certified copies of the form required by ORS 181.603 (2) and sex offender registration forms and an affidavit of a representative of the Oregon State Police, as keepers of the stateÂs sex offender registration records, certifying that the certified copies of the forms constitute the complete record for the defendant.

Â Â Â Â Â  (9) The grand jury is not bound to hear evidence for the defendant, but it shall weigh all the evidence submitted to it; and when it believes that other evidence within its reach will explain away the charge, it should order such evidence to be produced, and for that purpose may require the district attorney to issue process for the witnesses.

Â Â Â Â Â  (10) A grand jury that is investigating a charge of driving while under the influence of intoxicants in violation of ORS 813.010 may receive in evidence an affidavit of a peace officer regarding any or all of the following:

Â Â Â Â Â  (a) Whether the defendant was driving.

Â Â Â Â Â  (b) Whether the defendant took or refused to take tests under any provision of ORS chapter 813.

Â Â Â Â Â  (c) The administration of tests under any provision of ORS chapter 813 and the results of such tests.

Â Â Â Â Â  (d) The officerÂs observations of physical or mental impairment of the defendant. [Amended by 1973 c.836 Â§46; 1975 c.576 Â§1; 1983 c.393 Â§25; 1995 c.126 Â§1; 1995 c.781 Â§38; 1997 c.249 Â§43; 1999 c.1049 Â§6; 2001 c.19 Â§1; 2003 c.645 Â§3; 2005 c.529 Â§1]

Â Â Â Â Â  132.330 Submission of indictment by district attorney. The district attorney may submit an indictment to the grand jury in any case when the district attorney has good reason to believe that a crime has been committed which is triable within the county. [Amended by 1973 c.836 Â§47]

Â Â Â Â Â  132.340 Duties of district attorney for jury. The district attorney, when required by the grand jury, must prepare indictments or presentments for it and attend its sittings to advise it in relation to its duties or to examine witnesses in its presence.

Â Â Â Â Â  132.350 JurorÂs knowledge of an offense; action thereon. (1) If a grand juror knows or has reason to believe that a crime which is triable in the county has been committed, the grand juror shall disclose the same to the fellow jurors, who may thereupon investigate the same.

Â Â Â Â Â  (2) An indictment or presentment must not be found upon the statement of a grand juror unless the grand juror is sworn and examined as a witness.

Â Â Â Â Â  (3) A grand juror testifying as provided in subsection (2) of this section shall not vote on the indictment nor be present during deliberations thereon. [Amended by 1973 c.836 Â§48]

Â Â Â Â Â  132.360 Number of jurors required to concur. A grand jury may indict or present facts to the court for instruction as provided in ORS 132.370, with the concurrence of five of its members, if at least five jurors voting for indictment or presentment heard all the testimony relating to the person indicted or facts presented. [Amended by 1973 c.836 Â§49]

Â Â Â Â Â  132.370 Presentment of facts to court for instruction as to law. (1) When the grand jury is in doubt whether the facts, as shown by the evidence before it, constitute a crime in law or whether the same has ceased to be punishable by reason of lapse of time or a former acquittal or conviction, it may make a presentment of the facts to the court, without mentioning the names of individuals, and ask the court for instructions concerning the law arising thereon.

Â Â Â Â Â  (2) A presentment cannot be found and made to the court except as provided in subsection (1) of this section, and, when so found and presented, the court shall give such instructions to the grand jury concerning the law of the case as it thinks proper and necessary.

Â Â Â Â Â  (3) A presentment is made to the court by the foreman in the presence of the grand jury. But being a mere formal statement of facts for the purpose of obtaining the advice of the court as to the law arising thereon, it is not to be filed in court or preserved beyond the sitting of the grand jury.

Â Â Â Â Â  132.380 Whom the grand jury may indict. The grand jury may indict a person for a crime when it believes the person guilty thereof, whether such person has been held to answer for such crime or not. [Amended by 1973 c.836 Â§50]

Â Â Â Â Â  132.390 When the grand jury may indict. The grand jury may find an indictment when all the evidence before it, taken together, is such as in its judgment would, if unexplained or uncontradicted, warrant a conviction by the trial jury. [Amended by 1973 c.836 Â§51]

Â Â Â Â Â  132.400 Indorsement of indictment as Âa true bill.Â An indictment, when found, shall be indorsed Âa true bill,Â and such indorsement signed by the foreman of the jury.

Â Â Â Â Â  132.410 Finding of indictment; filing; inspection. An indictment, when found and indorsed, as provided in ORS 132.400 and 132.580, shall be filed with the clerk of the court, in whose office it shall remain as a public record. Upon being designated by the district attorney as confidential and until after the arrest of a defendant who has not been held to answer the charge, the indictment or any order or process in relation thereto shall not be inspected by any person other than the judge, the clerk of the court, the district attorney or a peace officer in the discharge of a duty concerning the indictment, order or process. [Amended by 1973 c.836 Â§52; 1999 c.967 Â§2]

Â Â Â Â Â  132.420 Disclosure relative to indictment not subject to inspection. No grand juror, reporter or other person except the district attorney or a peace officer in the exercise of duties in effecting an arrest shall disclose any fact concerning any indictment while it is not subject to public inspection. [Amended by 1973 c.836 Â§53]

Â Â Â Â Â  132.430 Finding against indictment; indorsement Ânot a true bill.Â (1) When a person has been held to answer a criminal charge and the indictment in relation thereto is not found Âa true bill,Â it must be indorsed Ânot a true bill,Â which indorsement must be signed by the foreman and filed with the clerk of the court, in whose office it shall remain a public record. In the case of an indictment not found Âa true billÂ against a person not so held, the same, together with the minutes of the evidence in relation thereto, must be destroyed by the grand jury.

Â Â Â Â Â  (2) When an indictment indorsed Ânot a true billÂ has been filed with the clerk of the court, the effect thereof is to dismiss the charge; and the same cannot be again submitted to or inquired of by the grand jury unless the court so orders. [Amended by 1973 c.836 Â§54]

Â Â Â Â Â  132.440 Inquiry into conditions in correctional and youth correction facilities. (1) At least once yearly, a grand jury shall inquire into the condition and management of every correctional facility and youth correction facility as defined in ORS 162.135 in the county.

Â Â Â Â Â  (2) The grand jury is entitled to free access at all reasonable times to such correctional facilities and juvenile facilities, and, without charge, to all public records in the county pertaining thereto.

Â Â Â Â Â  (3) Other than indictments presented under ORS 132.310 or presentments presented under ORS 132.370, the grand jury shall issue no report other than a report of an inquiry made under this section. [Amended by 1973 c.836 Â§55; 1985 c.565 Â§11; 1997 c.249 Â§44]

SUFFICIENCY OF INDICTMENT

Â Â Â Â Â  132.510 Forms and sufficiency of pleadings. The forms of pleading, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by the statutes relating to criminal procedure. [Amended by 1973 c.836 Â§56]

Â Â Â Â Â  132.520 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.530 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.540 Matters indictment must import; previous conviction not to be alleged; exception; use of statutory language. (1) The indictment is sufficient if it can be understood therefrom that:

Â Â Â Â Â  (a) The defendant is named, or if the name of the defendant cannot be discovered, that the defendant is described by a fictitious name, with the statement that the real name of the defendant is to the jury unknown.

Â Â Â Â Â  (b) The crime was committed within the jurisdiction of the court, except where, as provided by law, the act, though done without the county in which the court is held, is triable therein.

Â Â Â Â Â  (c) The crime was committed at some time prior to the finding of the indictment and within the time limited by law for the commencement of an action therefor.

Â Â Â Â Â  (2) The indictment shall not contain allegations that the defendant has previously been convicted of the violation of any statute which may subject the defendant to enhanced penalties, except where the conviction constitutes a material element of the crime charged.

Â Â Â Â Â  (3) Words used in a statute to define a crime need not be strictly pursued in the indictment, but other words conveying the same meaning may be used. [Amended by 1957 c.657 Â§1; 1973 c.836 Â§57]

Â Â Â Â Â  132.550 Content. The indictment shall contain substantially the following:

Â Â Â Â Â  (1) The name of the circuit court in which it is filed;

Â Â Â Â Â  (2) The title of the action;

Â Â Â Â Â  (3) A statement that the grand jury accuses the defendant or defendants of the designated offense or offenses;

Â Â Â Â Â  (4) A separate accusation or count addressed to each offense charged, if there be more than one;

Â Â Â Â Â  (5) A statement in each count that the offense charged therein was committed in a designated county;

Â Â Â Â Â  (6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time;

Â Â Â Â Â  (7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended;

Â Â Â Â Â  (8) The signatures of the foreman and of the district attorney; and

Â Â Â Â Â  (9) The date the indictment is filed with the clerk of the court. [Amended by 1973 c.836 Â§58; 2007 c.71 Â§32]

Â Â Â Â Â  132.557 Indictment must contain subcategory facts under certain circumstances. (1) When a person is charged with a crime committed on or after November 1, 1989, that includes subcategories under the rules of the Oregon Criminal Justice Commission, the state is required to plead specially in the indictment, in addition to the elements of the crime, any subcategory fact on which the state intends to rely to enhance the crime for sentencing purposes. The state shall plead the elements and subcategory facts in a single count. Nothing in this subsection precludes the pleading of alternative theories.

Â Â Â Â Â  (2) The state must prove each subcategory fact beyond a reasonable doubt and the jury shall return a special verdict of ÂyesÂ or ÂnoÂ on each subcategory fact submitted. [1995 c.520 Â§6]

Â Â Â Â Â  Note: 132.557 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 132 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  132.560 Joinder of counts and charges; consolidation of charging instruments. (1) A charging instrument must charge but one offense, and in one form only, except that:

Â Â Â Â Â  (a) Where the offense may be committed by the use of different means, the charging instrument may allege the means in the alternative.

Â Â Â Â Â  (b) Two or more offenses may be charged in the same charging instrument in a separate count for each offense if the offenses charged are alleged to have been committed by the same person or persons and are:

Â Â Â Â Â  (A) Of the same or similar character;

Â Â Â Â Â  (B) Based on the same act or transaction; or

Â Â Â Â Â  (C) Based on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

Â Â Â Â Â  (2) If two or more charging instruments are found in circumstances described in subsection (1)(b) of this section, the court may order them to be consolidated.

Â Â Â Â Â  (3) If it appears, upon motion, that the state or defendant is substantially prejudiced by a joinder of offenses under subsection (1) or (2) of this section, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

Â Â Â Â Â  (4) As used in this section, Âcharging instrumentÂ means any written instrument sufficient under the law to charge a person with an offense, and shall include, but not be limited to, grand jury indictments, informations, complaints and uniform traffic, game or boating complaints. [Amended by 1989 c.842 Â§1; 1993 c.278 Â§1; 1999 c.1040 Â§17]

Â Â Â Â Â  132.570 [Renumbered 135.713]

Â Â Â Â Â  132.580 Names of grand jury witnesses on indictment; effect of failure to include; procedure to remedy failure. (1) When an indictment is found, the names of the witnesses examined before the grand jury that returned the indictment, either by testimony in the presence of the grand jury, by affidavit, by means of simultaneous television transmission under ORS 132.320 (5) or by telephone under ORS 132.320 (7), and the names of those whose reports were received by such grand jury pursuant to ORS 132.320 (2) must be inserted at the foot of the indictment, or indorsed thereon, before it is filed. The indorsement shall show whether the witness gave testimony before the grand jury in person, by affidavit, by means of simultaneous television transmission or by telephone or filed a report.

Â Â Â Â Â  (2) A witness examined before the grand jury whose name is not indorsed on the indictment shall not be permitted to testify at trial without the consent of the defendant, unless the court finds that:

Â Â Â Â Â  (a) The name of the witness was omitted from the indictment by inadvertence;

Â Â Â Â Â  (b) The name of the witness was furnished to the defendant by the state at least 10 days before trial; and

Â Â Â Â Â  (c) The defendant will not be prejudiced by the omission. [Amended by 1973 c.836 Â§59; 1995 c.126 Â§2; 2003 c.645 Â§8]

Â Â Â Â Â  132.585 [Repealed by 1959 c.426 Â§1]

ACCUSATORY INSTRUMENTS

Â Â Â Â Â  132.586 Pleading domestic violence in accusatory instrument. (1) As used in this section, Âdomestic violenceÂ has the meaning given that term in ORS 135.230.

Â Â Â Â Â  (2) When a crime involves domestic violence, the accusatory instrument may plead, and the prosecution may prove at trial, domestic violence as an element of the crime. When a crime is so pleaded, the words Âconstituting domestic violenceÂ may be added to the title of the crime. [2003 c.319 Â§1]

Â Â Â Â Â  132.590 [Renumbered 135.715]

Â Â Â Â Â  132.610 [Renumbered 135.717]

Â Â Â Â Â  132.620 [Renumbered 135.720]

Â Â Â Â Â  132.630 [Renumbered 135.725]

Â Â Â Â Â  132.640 [Renumbered 135.727]

Â Â Â Â Â  132.650 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  132.660 [Renumbered 135.730]

Â Â Â Â Â  132.670 [Amended by 1971 c.743 Â§319; renumbered 135.733]

Â Â Â Â Â  132.680 [Renumbered 135.735]

Â Â Â Â Â  132.690 [Amended by 1971 c.743 Â§320; renumbered 135.737]

Â Â Â Â Â  132.710 [Renumbered 135.740]

Â Â Â Â Â  132.720 [Renumbered 135.743]

PENALTIES

Â Â Â Â Â  132.990 Premature inspection or disclosure of contents of indictment. Violation of ORS 132.420 or the prohibitions of ORS 132.410 is punishable as contempt.

_______________



Chapter 133

Chapter 133 Â Arrest and Related Procedures; Search and Seizure; Extradition

2007 EDITION

ARREST AND RELATED PROCEDURES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

GENERAL PROVISIONS

133.005Â Â Â Â  Definitions for ORS 131.655, 133.005 to 133.381 and 133.410 to 133.450

133.007Â Â Â Â  Sufficiency of information or complaint

133.015Â Â Â Â  Contents of information or complaint

133.020Â Â Â Â  Magistrate defined

133.030Â Â Â Â  Who are magistrates

133.033Â Â Â Â  Peace officer; community caretaking functions

CRIMINAL CITATIONS

133.055Â Â Â Â  Criminal citation; exception for domestic disturbance; notice of rights

133.060Â Â Â Â  Cited person to appear before magistrate; effect of failure to appear; arrest warrant

133.065Â Â Â Â  Service of criminal citation

133.066Â Â Â Â  Criminal citations generally

133.068Â Â Â Â  Contents of criminal citation issued without complaint

133.069Â Â Â Â  Contents of criminal citation issued with complaint; nonconformance

133.070Â Â Â Â  Criminal citation where arrest without warrant is authorized for ordinance violation

133.073Â Â Â Â  Electronic filing of criminal citation; court rules

133.076Â Â Â Â  Failure to appear on criminal citation

WARRANT OF ARREST

133.110Â Â Â Â  Issuance; citation

133.120Â Â Â Â  Authority to issue warrant

133.140Â Â Â Â  Content and form of warrant

ARREST

133.220Â Â Â Â  Who may make arrest

133.225Â Â Â Â  Arrest by private person

133.235Â Â Â Â  Arrest by peace officer; procedure

133.239Â Â Â Â  Arrest by parole and probation officer; procedure

133.245Â Â Â Â  Arrest by federal officer; procedure

133.310Â Â Â Â  Authority of peace officer to arrest without warrant

133.315Â Â Â Â  Liability of peace officer making arrest

133.318Â Â Â Â  Providing false foreign restraining order; false representation to police officer

133.340Â Â Â Â  Authority to order arrest for crime committed in presence of magistrate

133.360Â Â Â Â  Arrests on warrant or order transmitted by telegraph

133.375Â Â Â Â  Definitions for ORS 133.375 to 133.381

133.377Â Â Â Â  Arrest of persons for cruelty to animals; immunity of peace officer providing care for animal

133.379Â Â Â Â  Duty of peace officer to arrest and prosecute violators of cruelty to animals laws; disposition of fines

133.381Â Â Â Â  Procedure in arrests for violation of certain restraining orders; arrest of person not in county where order or warrant issued

UNIFORM ACT ON FRESH PURSUIT

133.410Â Â Â Â  Short title

133.420Â Â Â Â  Definitions for ORS 133.410 to 133.440

133.430Â Â Â Â  Authority of officers of other states to make arrest

133.440Â Â Â Â  Proceedings following arrest by officer of other state

PROCEDURES AFTER ARREST

133.450Â Â Â Â  After arrest; within or without county in which warrant was issued

133.455Â Â Â Â  Receipts for property taken from person in custody; penalty

133.460Â Â Â Â  Forfeiture of conveyances used unlawfully to conceal or transport stolen property

133.465Â Â Â Â  Seizure of stolen animals or other property being transported; proceedings against person arrested

133.470Â Â Â Â
Sale
of seized property; rights of owner and lienholder

133.475Â Â Â Â  Notice to owner

133.485Â Â Â Â  Perishable property; livestock or fowls

133.495Â Â Â Â  Retention of property to answer order of court

133.515Â Â Â Â  Interpreter to be made available to person with a disability

SEARCH AND SEIZURE

(Generally)

133.525Â Â Â Â  Definitions for ORS 133.525 to 133.703

133.535Â Â Â Â  Permissible objects of search and seizure

133.537Â Â Â Â  Protection of things seized; liability of agency

(Search and Seizure Pursuant to Warrant)

133.545Â Â Â Â  Issuance and execution of search warrant

133.555Â Â Â Â  Hearing

133.565Â Â Â Â  Contents of search warrant

133.575Â Â Â Â  Execution of warrant

133.595Â Â Â Â  List of things seized

133.605Â Â Â Â  Use of force in executing warrants

133.615Â Â Â Â  Return of the warrant

133.617Â Â Â Â  Â
Mobile
tracking deviceÂ defined

133.619Â Â Â Â  Execution of warrant authorizing mobile tracking device

133.621Â Â Â Â  Medical procedures; immunity from liability for performing

(Disposition of Things Seized)

133.623Â Â Â Â  Handling and disposition of things seized

133.633Â Â Â Â  Motion for return or restoration of things seized

133.643Â Â Â Â  Ground for motion for return or restoration of things seized

133.653Â Â Â Â  Postponement of return or restoration; appellate review

133.663Â Â Â Â  Disputed possession rights

(Evidentiary Exclusion)

133.673Â Â Â Â  Motions to suppress evidence

133.693Â Â Â Â  Challenge to truth of evidence

133.703Â Â Â Â  Identity of informants

INTERCEPTION OF COMMUNICATIONS

133.721Â Â Â Â  Definitions for ORS 41.910 and 133.721 to 133.739

133.723Â Â Â Â  Records confidential

133.724Â Â Â Â  Order for interception of communications; application; grounds for issuance; contents of order; progress reports

133.726Â Â Â Â  Interception of oral communication without order; order for interception of oral communication; application; grounds for issuance; contents of order; penalties

133.727Â Â Â Â  Proceeding under expired order prohibited

133.729Â Â Â Â  Recording intercepted communications; method; delivery to court; custody

133.731Â Â Â Â  Inventory; contents; inspection of intercepted communications

133.733Â Â Â Â  Procedure for introduction as evidence

133.735Â Â Â Â  Suppression of intercepted communications; procedure; grounds; appeal

133.736Â Â Â Â  Motion to suppress intercepted oral communication; right of state to appeal

133.737Â Â Â Â  Disclosure and use of intercepted communications

133.739Â Â Â Â  Civil damages for willful interception, disclosure or use of communications; attorney fees; defense; effect on other remedies

UNIFORM CRIMINAL EXTRADITION ACT

133.743Â Â Â Â  Definitions for ORS 133.743 to 133.857; appointment of legal counsel to assist Governor

133.745Â Â Â Â  Determination of security requirements to carry out extradition

133.747Â Â Â Â  Fugitives from other states; Governor to cause arrest and delivery of criminals

133.753Â Â Â Â  Form of demand

133.757Â Â Â Â  Investigation of demand and report

133.763Â Â Â Â  Facts documents must show

133.767Â Â Â Â  Extradition of person not present in demanding state at time of commission of crime

133.773Â Â Â Â  GovernorÂs warrant of arrest

133.777Â Â Â Â  Execution of the warrant

133.783Â Â Â Â  Authority of arresting officer to command assistance

133.787Â Â Â Â  Rights of arrested person

133.793Â Â Â Â  Penalty for disobedience to ORS 133.787

133.797Â Â Â Â  Confinement of prisoner

133.803Â Â Â Â  Arrest prior to requisition

133.805Â Â Â Â  Arrest without warrant

133.807Â Â Â Â  Commitment to await arrest on requisition

133.809Â Â Â Â  Release

133.813Â Â Â Â  Proceedings in absence of arrest under executive warrant within specified time

133.815Â Â Â Â  Forfeiture; recovery thereon

133.817Â Â Â Â  Persons under criminal prosecution in this state at time of requisition

133.823Â Â Â Â  When guilt of accused may be inquired into

133.825Â Â Â Â  Governor may recall warrant

133.827Â Â Â Â  Warrant to agent to return fugitive from this state

133.833Â Â Â Â  Application for requisition; filing and forwarding of papers

133.835Â Â Â Â  Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion

133.837Â Â Â Â  Appointment of agent to return fugitive from this state who waives extradition

133.839Â Â Â Â  Immunity from civil process in certain civil cases

133.843Â Â Â Â  Written waiver of extradition proceedings

133.845Â Â Â Â  Nonwaiver by this state

133.847Â Â Â Â  Trial of extradited person for other crimes

133.853Â Â Â Â  Construction of Act

133.855Â Â Â Â  Short title

133.857Â Â Â Â  Payment of agentÂs expenses

ARREST AND RETURN ACCOUNT

133.865Â Â Â Â  Arrest and Return Account

PENALTIES

133.992Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  133.005 Definitions for ORS 131.655, 133.005 to 133.381 and 133.410 to 133.450. As used in ORS 131.655 and 133.005 to 133.381 and 133.410 to 133.450, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArrestÂ means to place a person under actual or constructive restraint or to take a person into custody for the purpose of charging that person with an offense. A ÂstopÂ as authorized under ORS 131.605 to 131.625 is not an arrest.

Â Â Â Â Â  (2) ÂFederal officerÂ means a special agent or law enforcement officer employed by a federal agency and who is empowered to effect an arrest with or without a warrant for violations of the United States Code and who is authorized to carry firearms in the performance of duty.

Â Â Â Â Â  (3) ÂPeace officerÂ means a member of the Oregon State Police or a sheriff, constable, marshal, municipal police officer, investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state, or an investigator of the Criminal Justice Division of the Department of Justice of the State of Oregon. [1973 c.836 Â§62; 1979 c.656 Â§1; 1981 c.808 Â§1; 1991 c.67 Â§25; 1993 c.254 Â§1; 1995 c.651 Â§6]

Â Â Â Â Â  133.007 Sufficiency of information or complaint.(1) An information or complaint is sufficient if it can be understood therefrom that:

Â Â Â Â Â  (a) The defendant is named, or if the name of the defendant cannot be discovered, the defendant is described by a fictitious name, with the statement that the real name of the defendant is unknown to the complainant.

Â Â Â Â Â  (b) The offense was committed within the jurisdiction of the court, except when, as provided by law, the act, though done without the county in which the court is held, is triable within.

Â Â Â Â Â  (c) The offense was committed at some time prior to the filing of the information or complaint and within the time limited by law for the commencement of an action therefor.

Â Â Â Â Â  (2) The information or complaint shall not contain allegations that the defendant has previously been convicted of any offense that might subject the defendant to enhanced penalties.

Â Â Â Â Â  (3) Words used in a statute to define an offense need not be strictly followed in the information or complaint, but other words conveying the same meaning may be used. [1973 c.836 Â§63; 2005 c.22 Â§101]

Â Â Â Â Â  133.010 [Amended by 1965 c.508 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.015 Contents of information or complaint. An information or complaint shall contain substantially the following:

Â Â Â Â Â  (1) The name of the court in which it is filed;

Â Â Â Â Â  (2) The title of the action;

Â Â Â Â Â  (3) A statement that accuses the defendant or defendants of the designated offense or offenses;

Â Â Â Â Â  (4) A separate accusation or count addressed to each offense charged, if there be more than one;

Â Â Â Â Â  (5) A statement in each count that the offense charged therein was committed in a designated county;

Â Â Â Â Â  (6) A statement in each count that the offense charged therein was committed on, or on or about, a designated date, or during a designated period of time;

Â Â Â Â Â  (7) A statement of the acts constituting the offense in ordinary and concise language, without repetition, and in such manner as to enable a person of common understanding to know what is intended; and

Â Â Â Â Â  (8) The verification by the complainant and the date of the signing of the information or complaint. [1973 c.836 Â§64]

Â Â Â Â Â  133.020 Magistrate defined. A magistrate is an officer having power to issue a warrant for the arrest of a person charged with the commission of a crime.

Â Â Â Â Â  133.030 Who are magistrates. The following persons are magistrates:

Â Â Â Â Â  (1) Judges of the Supreme Court;

Â Â Â Â Â  (2) Judges of the Court of Appeals;

Â Â Â Â Â  (3) Judges of the circuit court;

Â Â Â Â Â  (4) County judges and justices of the peace; and

Â Â Â Â Â  (5) Municipal judges. [Amended by 1961 c.724 Â§27; 1969 c.198 Â§59; 1977 c.746 Â§1; 1995 c.658 Â§72]

Â Â Â Â Â  133.033 Peace officer; community caretaking functions. (1) Except as otherwise expressly prohibited by law, any peace officer of this state, as defined in ORS 133.005, is authorized to perform community caretaking functions.

Â Â Â Â Â  (2) As used in this section, Âcommunity caretaking functionsÂ means any lawful acts that are inherent in the duty of the peace officer to serve and protect the public. ÂCommunity caretaking functionsÂ includes, but is not limited to:

Â Â Â Â Â  (a) The right to enter or remain upon the premises of another if it reasonably appears to be necessary to:

Â Â Â Â Â  (A) Prevent serious harm to any person or property;

Â Â Â Â Â  (B) Render aid to injured or ill persons; or

Â Â Â Â Â  (C) Locate missing persons.

Â Â Â Â Â  (b) The right to stop or redirect traffic or aid motorists or other persons when such action reasonably appears to be necessary to:

Â Â Â Â Â  (A) Prevent serious harm to any person or property;

Â Â Â Â Â  (B) Render aid to injured or ill persons; or

Â Â Â Â Â  (C) Locate missing persons.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed to limit the authority of a peace officer that is inherent in the office or that is granted by any other provision of law. [1991 c.959 Â§1]

Â Â Â Â Â  Note: 133.033 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.037 [1971 c.743 Â§289; 1973 c.836 Â§33; renumbered 131.655]

Â Â Â Â Â  133.040 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.045 [1969 c.244 Â§1; 1973 c.836 Â§65; 1974 c.42 Â§1; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.050 [Repealed by 1959 c.426 Â§1]

CRIMINAL CITATIONS

Â Â Â Â Â  133.055 Criminal citation; exception for domestic disturbance; notice of rights. (1) A peace officer may issue a criminal citation to a person if the peace officer has probable cause to believe that the person has committed a misdemeanor or has committed any felony that is subject to misdemeanor treatment under ORS 161.705. The peace officer shall deliver a copy of the criminal citation to the person. The criminal citation shall require the person to appear at the court of the magistrate before whom the person would be taken pursuant to ORS 133.450 if the person were arrested for the offense.

Â Â Â Â Â  (2)(a) Notwithstanding the provisions of subsection (1) of this section, when a peace officer responds to an incident of domestic disturbance and has probable cause to believe that an assault has occurred between family or household members, as defined in ORS 107.705, or to believe that one such person has placed the other in fear of imminent serious physical injury, the officer shall arrest and take into custody the alleged assailant or potential assailant.

Â Â Â Â Â  (b) When the peace officer makes an arrest under paragraph (a) of this subsection, the peace officer is not required to arrest both persons.

Â Â Â Â Â  (c) When a peace officer makes an arrest under paragraph (a) of this subsection, the peace officer shall make every effort to determine who is the assailant or potential assailant by considering, among other factors:

Â Â Â Â Â  (A) The comparative extent of the injuries inflicted or the seriousness of threats creating a fear of physical injury;

Â Â Â Â Â  (B) If reasonably ascertainable, the history of domestic violence between the persons involved;

Â Â Â Â Â  (C) Whether any alleged crime was committed in self-defense; and

Â Â Â Â Â  (D) The potential for future assaults.

Â Â Â Â Â  (3) Whenever any peace officer has reason to believe that a family or household member, as defined in ORS 107.705, has been abused as defined in ORS 107.705 or that an elderly person or a person with a disability has been abused as defined in ORS 124.005, that officer shall use all reasonable means to prevent further abuse, including advising each person of the availability of a shelter or other services in the community and giving each person immediate notice of the legal rights and remedies available. The notice shall consist of handing each person a copy of the following statement:

______________________________________________________________________________

Â Â Â Â Â  IF YOU ARE THE VICTIM OF DOMESTIC VIOLENCE OR ABUSE, you can ask the district attorney to file a criminal complaint. You also have the right to go to the circuit court and file a petition requesting any of the following orders for relief: (a) An order restraining your attacker from abusing you; (b) an order directing your attacker to leave your household; (c) an order preventing your attacker from entering your residence, school, business or place of employment; (d) an order awarding you or the other parent custody of or parenting time with a minor child or children; (e) an order restraining your attacker from molesting or interfering with minor children in your custody; (f) an order awarding you other relief the court considers necessary to provide for your or your childrenÂs safety, including emergency monetary assistance. Such orders are enforceable in every state.

Â Â Â Â Â  You may also request an order awarding support for minor children in your care or for your support if the other party has a legal obligation to support you or your children.

Â Â Â Â Â  You also have the right to sue for losses suffered as a result of the abuse, including medical and moving expenses, loss of earnings or support, and other out-of-pocket expenses for injuries sustained and damage to your property. This can be done without an attorney in the small claims department of a court if the total amount claimed is under $7,500.

Â Â Â Â Â  Similar relief may also be available in tribal courts.

Â Â Â Â Â  For further information you may contact:_____.

______________________________________________________________________________

[1969 c.244 Â§2; 1977 c.845 Â§1; 1981 c.779 Â§1; 1991 c.303 Â§1; 1995 c.666 Â§23; 1997 c.707 Â§28; 1999 c.617 Â§1; 1999 c.738 Â§8; 1999 c.1051 Â§54; 2003 c.264 Â§8; 2007 c.70 Â§33; 2007 c.125 Â§7]

Â Â Â Â Â  Note: Section 8, chapter 125, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. The amendments to ORS 46.405, 46.425, 46.461, 51.080, 55.011, 55.095 and 133.055 by sections 1 to 7 of this 2007 Act apply to all actions commenced in the small claims department of a court on or after the effective date of this 2007 Act [January 1, 2008], without regard to whether the claim for which the action is commenced arose before, on or after the effective date of this 2007 Act. [2007 c.125 Â§8]

Â Â Â Â Â  133.060 Cited person to appear before magistrate; effect of failure to appear; arrest warrant. (1) A person who has been served with a criminal citation shall appear before a magistrate of the county in which the person was cited at the time, date and court specified in the citation, which shall not be later than 30 days after the date the citation was issued.

Â Â Â Â Â  (2) If the cited person fails to appear at the time, date and court specified in the criminal citation, and a complaint or information is filed, the magistrate shall issue a warrant of arrest, upon application for its issuance, upon the personÂs failure to appear. [1969 c.244 Â§5; 1983 c.661 Â§1; 1997 c.548 Â§1; 1999 c.1051 Â§55]

Â Â Â Â Â  133.065 Service of criminal citation. If a criminal citation is issued as described in ORS 133.055, the peace officer shall serve one copy on the person arrested and shall, as soon as practicable, file a duplicate copy with the magistrate specified in ORS 133.055 along with proof of service. [1969 c.244 Â§6; 1999 c.1051 Â§58]

Â Â Â Â Â  133.066 Criminal citations generally. (1) A criminal citation may include a complaint or may be issued without a form of complaint. If a criminal citation is issued without a complaint, the citation must be in the form provided by ORS 133.068. If a criminal citation is issued with a complaint, the citation must be in the form provided by ORS 133.069.

Â Â Â Â Â  (2) A criminal citation may be issued with a complaint only if a procedure for the issuance of a citation with a complaint has been authorized by the district attorney for the county in which the crime is alleged to have been committed.

Â Â Â Â Â  (3) A complaint or information may be filed with the court before or after the issuance of a criminal citation without a complaint. Nothing in this section affects the requirement that a complaint or information be filed for the crime charged.

Â Â Â Â Â  (4) More than one crime may be charged in a single criminal citation. However, if a defendant is to be charged with driving while under the influence of intoxicants in violation of ORS 813.010, a separate criminal citation must be used for the charge of driving while under the influence of intoxicants and that citation may not be used to charge the defendant with the commission of any other crime.

Â Â Â Â Â  (5) Uniform citation forms for crimes shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for criminal citations under this section and the requirements for violation citations under ORS 153.045. A crime and a violation may not be charged on the same citation form. [1999 c.1051 Â§57]

Â Â Â Â Â  133.067 [1991 c.824 Â§2; 1995 c.292 Â§2; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.068 Contents of criminal citation issued without complaint. A criminal citation issued without a form of complaint must contain:

Â Â Â Â Â  (1) The name of the court at which the cited person is to appear.

Â Â Â Â Â  (2) The name of the person cited.

Â Â Â Â Â  (3) A brief description of the offense for which the person is charged, the date, time and place at which the offense occurred, the date on which the citation was issued, and the name of the peace officer who issued the citation.

Â Â Â Â Â  (4) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

Â Â Â Â Â  (5) Whether a complaint or information had been filed with the court at the time the citation was issued.

Â Â Â Â Â  (6) If the arrest was made by a private party, the name of the arresting person.

Â Â Â Â Â  (7) The following:

______________________________________________________________________________

READ CAREFULLY

Â Â Â Â Â  This citation is not a complaint or an information. A complaint or an information may be filed and you will be provided a copy thereof at the time of your first appearance. You MUST appear in court at the time set in the citation. IF YOU FAIL TO APPEAR AND A COMPLAINT OR INFORMATION HAS BEEN FILED, THE COURT WILL IMMEDIATELY ISSUE A WARRANT FOR YOUR ARREST.

______________________________________________________________________________

[1999 c.1051 Â§60]

Â Â Â Â Â  133.069 Contents of criminal citation issued with complaint; nonconformance. (1) A criminal citation issued with a form of complaint must contain:

Â Â Â Â Â  (a) The name of the court at which the cited person is to appear.

Â Â Â Â Â  (b) The name of the person cited.

Â Â Â Â Â  (c) A complaint containing at least the following:

Â Â Â Â Â  (A) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

Â Â Â Â Â  (B) A statement or designation of the crime that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the crime is alleged to have been committed.

Â Â Â Â Â  (C) A form of certificate in which the peace officer must certify that the peace officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the offense specified in the complaint. A certificate conforming to this subparagraph shall be deemed equivalent to a sworn complaint.

Â Â Â Â Â  (d) The date on which the citation was issued, and the name of the peace officer who issued the citation.

Â Â Â Â Â  (e) The date, time and place at which the person cited is to appear in court, and a summons to so appear.

Â Â Â Â Â  (f) If the arrest was made by a private party, the name of the arresting person.

Â Â Â Â Â  (2) The district attorney for the county shall review any criminal citation issued with a form of complaint that is to be filed in a circuit or justice court. The review must be done before the complaint is filed.

Â Â Â Â Â  (3) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (4) A court may amend a complaint at its discretion. [1999 c.1051 Â§61; 2001 c.870 Â§10; 2005 c.566 Â§1]

Â Â Â Â Â  133.070 Criminal citation where arrest without warrant is authorized for ordinance violation. (1) In any instance in which a person is subject to arrest without a warrant for violation of an ordinance of a county, city or municipal corporation, any peace officer who is authorized to make the arrest may make the arrest or in lieu of taking the person into custody the officer may issue and serve a criminal citation to the person to appear at any court within the jurisdictional unit by which the officer is authorized to act.

Â Â Â Â Â  (2) Any criminal citation issued under this section must meet the requirements of ORS 133.055 to 133.076.

Â Â Â Â Â  (3) The person cited shall appear before the court in which the personÂs appearance is required at the time, date and court specified in the criminal citation. If the person fails to appear at that time and a complaint is filed, the court shall issue a warrant for the personÂs arrest upon application for its issuance. [1969 c.244 Â§8; 1983 c.661 Â§2; 1999 c.1051 Â§62]

Â Â Â Â Â  133.072 [1983 c.661 Â§10; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.073 Electronic filing of criminal citation; court rules. (1) Notwithstanding ORS 133.065, a peace officer, following procedures established by court rule, may file a criminal citation with or without a form of complaint with the court by electronic means, without an actual signature of the officer, in lieu of filing a duplicate paper copy of the citation. A peace officer who files a criminal citation under this section is deemed to certify the citation and any complaint included with the citation by that filing and has the same rights, responsibilities and liabilities in relation to the citation and any complaint included with the citation as an officer has in relation to citations and complaints that are filed with the court in paper form and are certified by actual signature.

Â Â Â Â Â  (2) A court may allow electronic filing of criminal citations as described under subsection (1) of this section. Procedures established to allow electronic filing of criminal citations under this section shall be established by court rule and shall include procedures necessary to ensure that:

Â Â Â Â Â  (a) An electronically filed criminal citation with or without a form of complaint includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525.

Â Â Â Â Â  (b) An electronically filed criminal citation with or without a form of complaint is verifiable as being filed by a specific peace officer.

Â Â Â Â Â  (c) Members of the public can obtain copies of and review a criminal citation with or without a form of complaint that is electronically filed and maintained under this section in the same manner as the manner used for those filed on paper.

Â Â Â Â Â  (3) For a criminal citation with a form of complaint issued under ORS 133.069, the district attorneyÂs review required by ORS 133.069 and, if necessary, amendments for legal sufficiency, must be completed before the electronic filing of the citation with the form of complaint is made with a court under this section. [2005 c.566 Â§15]

Â Â Â Â Â  133.075 [1969 c.244 Â§9; 1973 c.836 Â§66; 1983 c.661 Â§3; repealed by 1999 c.1051 Â§63 (133.076 enacted in lieu of 133.075)]

Â Â Â Â Â  133.076 Failure to appear on criminal citation. (1) A person commits the offense of failure to appear on a criminal citation if the person has been served with a criminal citation issued under ORS 133.055 to 133.076 and the person knowingly fails to do any of the following:

Â Â Â Â Â  (a) Make an appearance in the manner required by ORS 133.060.

Â Â Â Â Â  (b) Make appearance at the time set for trial in the criminal proceeding.

Â Â Â Â Â  (c) Appear at any other time required by the court or by law.

Â Â Â Â Â  (2) Failure to appear on a criminal citation is a Class A misdemeanor. [1999 c.1051 Â§64 (enacted in lieu of 133.075)]

Â Â Â Â Â  133.077 [1991 c.592 Â§2; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.080 [1969 c.244 Â§7; 1971 c.404 Â§5; 1975 c.451 Â§172; 1979 c.477 Â§2; 1983 c.338 Â§886; repealed by 1999 c.1051 Â§72]

Â Â Â Â Â  133.100 [1971 c.404 Â§1; 1973 c.836 Â§67; repealed by 1999 c.1051 Â§72]

WARRANT OF ARREST

Â Â Â Â Â  133.110 Issuance; citation. If an information or a complaint has been filed with the magistrate, and the magistrate is satisfied that there is probable cause to believe that the person has committed the crime specified in the information or complaint, the magistrate shall issue a warrant of arrest. If the offense is subject to issuance of a criminal citation under ORS 133.055, the court may authorize a peace officer to issue and serve a criminal citation in lieu of arrest. [Amended by 1969 c.244 Â§3; 1973 c.836 Â§68; 1983 c.661 Â§4; 1999 c.1051 Â§66]

Â Â Â Â Â  133.120 Authority to issue warrant. A judge of the Supreme Court or the Court of Appeals may issue a warrant of arrest for any crime committed or triable within the state, and any other magistrate mentioned in ORS 133.030 may issue a warrant for any crime committed or triable within the territorial jurisdiction of the magistrateÂs court. [Amended by 1969 c.198 Â§60; 1973 c.836 Â§69; 1977 c.746 Â§2; 1983 c.661 Â§5]

Â Â Â Â Â  133.130 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.140 Content and form of warrant. A warrant of arrest shall:

Â Â Â Â Â  (1) Be in writing;

Â Â Â Â Â  (2) Specify the name of the person to be arrested, or if the name is unknown, shall designate the person by any name or description by which the person can be identified with reasonable certainty;

Â Â Â Â Â  (3) State the nature of the crime;

Â Â Â Â Â  (4) State the date when issued and the county or city where issued;

Â Â Â Â Â  (5) Be in the name of the State of Oregon or the city where issued, be signed by and bear the title of the office of the magistrate having authority to issue a warrant for the crime charged;

Â Â Â Â Â  (6) Command any peace officer, or any parole and probation officer for a person who is being supervised by the Department of Corrections or a county community corrections agency, to arrest the person for whom the warrant was issued and to bring the person before the magistrate issuing the warrant, or if the magistrate is absent or unable to act, before the nearest or most accessible magistrate in the same county;

Â Â Â Â Â  (7) Specify that the arresting officer may enter premises, in which the officer has probable cause to believe the person to be arrested to be present, without giving notice of the officerÂs authority and purpose, if the issuing judge has approved a request for such special authorization; and

Â Â Â Â Â  (8) Specify the amount of security for release. [Amended by 1961 c.443 Â§1; 1973 c.836 Â§70; 1977 c.746 Â§3; 1983 c.661 Â§6; 2005 c.668 Â§3]

Â Â Â Â Â  133.150 [Repealed by 1961 c.443 Â§3]

Â Â Â Â Â  133.160 [Amended by 1959 c.664 Â§28; repealed by 1961 c.443 Â§3]

Â Â Â Â Â  133.170 [Amended by 1961 c.443 Â§2; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.210 [Repealed by 1973 c.836 Â§358]

ARREST

Â Â Â Â Â  133.220 Who may make arrest. An arrest may be effected by:

Â Â Â Â Â  (1) A peace officer under a warrant;

Â Â Â Â Â  (2) A peace officer without a warrant;

Â Â Â Â Â  (3) A parole and probation officer under a warrant as provided in ORS 133.239;

Â Â Â Â Â  (4) A parole and probation officer without a warrant for violations of conditions of probation, parole or post-prison supervision;

Â Â Â Â Â  (5) A private person; or

Â Â Â Â Â  (6) A federal officer. [Amended by 1981 c.808 Â§2; 2005 c.668 Â§4]

Â Â Â Â Â  133.225 Arrest by private person. (1) A private person may arrest another person for any crime committed in the presence of the private person if the private person has probable cause to believe the arrested person committed the crime. A private person making such an arrest shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (2) In order to make the arrest a private person may use physical force as is justifiable under ORS 161.255. [1973 c.836 Â§74]

Â Â Â Â Â  133.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.235 Arrest by peace officer; procedure. (1) A peace officer may arrest a person for a crime at any hour of any day or night.

Â Â Â Â Â  (2) A peace officer may arrest a person for a crime, pursuant to ORS 133.310 (1), whether or not such crime was committed within the geographical area of such peace officerÂs employment, and the peace officer may make such arrest within the state, regardless of the situs of the offense.

Â Â Â Â Â  (3) The officer shall inform the person to be arrested of the officerÂs authority and reason for the arrest, and, if the arrest is under a warrant, shall show the warrant, unless the officer encounters physical resistance, flight or other factors rendering this procedure impracticable, in which case the arresting officer shall inform the arrested person and show the warrant, if any, as soon as practicable.

Â Â Â Â Â  (4) In order to make an arrest, a peace officer may use physical force as justifiable under ORS 161.235, 161.239 and 161.245.

Â Â Â Â Â  (5) In order to make an arrest, a peace officer may enter premises in which the officer has probable cause to believe the person to be arrested to be present.

Â Â Â Â Â  (6) If after giving notice of the officerÂs identity, authority and purpose, the officer is not admitted, the officer may enter the premises, and by a breaking, if necessary.

Â Â Â Â Â  (7) A person may not be arrested for a violation except to the extent provided by ORS 153.039 and 810.410. [1973 c.836 Â§71; 1981 c.818 Â§1; 1999 c.1051 Â§67]

Â Â Â Â Â  133.239 Arrest by parole and probation officer; procedure. (1) As used in this section, Âparole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (2) A parole and probation officer may arrest a person if the person is being supervised by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (3)(a) A parole and probation officer making an arrest under this section shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (b) The parole and probation officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person. [2005 c.668 Â§6]

Â Â Â Â Â  133.240 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.245 Arrest by federal officer; procedure. (1) A federal officer may arrest a person:

Â Â Â Â Â  (a) For any crime committed in the federal officerÂs presence if the federal officer has probable cause to believe the person committed the crime.

Â Â Â Â Â  (b) For any felony or Class A misdemeanor if the federal officer has probable cause to believe the person committed the crime.

Â Â Â Â Â  (c) When rendering assistance to or at the request of a law enforcement officer, as defined in ORS 414.805.

Â Â Â Â Â  (d) When the federal officer has received positive information in writing or by telephone, telegraph, teletype, radio, facsimile machine or other authoritative source that a peace officer holds a warrant for the personÂs arrest.

Â Â Â Â Â  (2) The federal officer shall inform the person to be arrested of the federal officerÂs authority and reason for the arrest.

Â Â Â Â Â  (3) In order to make an arrest, a federal officer may use physical force as is justifiable and authorized of a peace officer under ORS 161.235, 161.239 and 161.245.

Â Â Â Â Â  (4)(a) A federal officer making an arrest under this section without unnecessary delay shall take the arrested person before a magistrate or deliver the arrested person to a peace officer.

Â Â Â Â Â  (b) The federal officer retains authority over the arrested person only until the person appears before a magistrate or until the law enforcement agency having general jurisdiction over the area in which the arrest took place assumes responsibility for the person.

Â Â Â Â Â  (5) A federal officer when making an arrest for a nonfederal offense under the circumstances provided in this section shall have the same immunity from suit as a state or local law enforcement officer.

Â Â Â Â Â  (6) A federal officer is authorized to make arrests under this section upon certification by the Department of Public Safety Standards and Training that the federal officer has received proper training to enable that officer to make arrests under this section. [1981 c.808 Â§3; 1993 c.254 Â§2; 1995 c.79 Â§48; 1997 c.853 Â§34]

Â Â Â Â Â  133.250 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.260 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.270 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.280 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.290 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.300 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.310 Authority of peace officer to arrest without warrant. (1) A peace officer may arrest a person without a warrant if the officer has probable cause to believe that the person has committed any of the following:

Â Â Â Â Â  (a) A felony.

Â Â Â Â Â  (b) A misdemeanor.

Â Â Â Â Â  (c) An unclassified offense for which the maximum penalty allowed by law is equal to or greater than the maximum penalty allowed for a Class C misdemeanor.

Â Â Â Â Â  (d) Any other crime committed in the officerÂs presence.

Â Â Â Â Â  (2) A peace officer may arrest a person without a warrant when the peace officer is notified by telegraph, telephone, radio or other mode of communication by another peace officer of any state that there exists a duly issued warrant for the arrest of a person within the other peace officerÂs jurisdiction.

Â Â Â Â Â  (3) A peace officer shall arrest and take into custody a person without a warrant when the peace officer has probable cause to believe that:

Â Â Â Â Â  (a) There exists an order issued pursuant to ORS 30.866, 107.095 (1)(c) or (d), 107.716, 107.718, 124.015, 124.020, 163.738 or 419B.845 restraining the person;

Â Â Â Â Â  (b) A true copy of the order and proof of service on the person has been filed as required in ORS 107.720, 124.030, 163.741 or 419B.845; and

Â Â Â Â Â  (c) The person to be arrested has violated the terms of that order.

Â Â Â Â Â  (4) A peace officer shall arrest and take into custody a person without a warrant if:

Â Â Â Â Â  (a) The person protected by a foreign restraining order as defined by ORS 24.190 presents a copy of the foreign restraining order to the officer and represents to the officer that the order supplied is the most recent order in effect between the parties and that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order; and

Â Â Â Â Â  (b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

Â Â Â Â Â  (5) A peace officer shall arrest and take into custody a person without a warrant if:

Â Â Â Â Â  (a) The person protected by a foreign restraining order as defined by ORS 24.190 has filed a copy of the foreign restraining order with a court or has been identified by the officer as a party protected by a foreign restraining order entered in the Law Enforcement Data System or in the databases of the National Crime Information Center of the United States Department of Justice; and

Â Â Â Â Â  (b) The peace officer has probable cause to believe that the person to be arrested has violated the terms of the foreign restraining order.

Â Â Â Â Â  (6) A peace officer shall arrest and take into custody a person without a warrant if the peace officer has probable cause to believe:

Â Â Â Â Â  (a) The person has been charged with an offense and is presently released as to that charge under ORS 135.230 to 135.290; and

Â Â Â Â Â  (b) The person has failed to comply with a no contact condition of the release agreement. [Amended by 1963 c.448 Â§1; 1973 c.836 Â§72; 1974 c.42 Â§2; 1977 c.845 Â§2; 1979 c.522 Â§2; 1981 c.780 Â§8; 1981 c.818 Â§2; 1983 c.338 Â§887; 1983 c.661 Â§7; 1987 c.730 Â§4a; 1989 c.171 Â§15; 1991 c.208 Â§2; 1991 c.222 Â§2; 1993 c.626 Â§10; 1993 c.731 Â§3; 1995 c.353 Â§11; 1995 c.666 Â§24; 1997 c.249 Â§45; 1997 c.863 Â§2; 1999 c.250 Â§2; 1999 c.1040 Â§8; 1999 c.1051 Â§68; 2005 c.753 Â§1]

Â Â Â Â Â  133.315 Liability of peace officer making arrest. (1) No peace officer shall be held criminally or civilly liable for making an arrest pursuant to ORS 133.055 (2) or 133.310 (3) or (5) provided the peace officer acts in good faith and without malice.

Â Â Â Â Â  (2) No peace officer shall be criminally or civilly liable for any arrest made under ORS 133.310 (4) if the officer reasonably believes that:

Â Â Â Â Â  (a) A document or other writing supplied to the officer under ORS 133.310 (4) is an accurate copy of a foreign restraining order as defined by ORS 24.190 and is the most recent order in effect between the parties; and

Â Â Â Â Â  (b) The person restrained by the order has been personally served with a copy of the order or has actual notice of the order. [1977 c.845 Â§9; subsection (2) enacted as 1991 c.222 Â§3; 1999 c.250 Â§3]

Â Â Â Â Â  Note: 133.315 (2) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.318 Providing false foreign restraining order; false representation to police officer. (1) Any person who provides to a peace officer a copy of a writing purporting to be a foreign restraining order as defined by ORS 24.190 knowing that no valid foreign restraining order is in effect shall be guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) Any person who represents to a police officer that a foreign restraining order is the most recent order in effect between the parties or that the person restrained by the order has been personally served with a copy of the order or has actual notice of the order knowing that the representation is false commits a Class A misdemeanor. [1991 c.222 Â§4; 1999 c.250 Â§4]

Â Â Â Â Â  Note: 133.318 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.320 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.330 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.340 Authority to order arrest for crime committed in presence of magistrate. When a crime is committed in the presence of a magistrate, the magistrate may, by a verbal or written order, command any person to arrest the offender and may thereupon proceed as if the offender had been brought before the magistrate upon a warrant of arrest. [Amended by 1973 c.836 Â§73; 1983 c.661 Â§8]

Â Â Â Â Â  133.350 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.360 Arrests on warrant or order transmitted by telegraph. Whenever any person has been indicted or accused on oath of any public offense, or thereof convicted, and a warrant of arrest has been issued, the magistrate issuing the warrant, or any judge of the Supreme Court, or of the Court of Appeals, or of a circuit or county court, may indorse thereon an order signed by the magistrate or judge authorizing the service thereof by telegraph. Thereupon the warrant and order may be sent by telegraph to any marshal, sheriff, constable or police officer and on receipt of the telegraphic copy thereof, as defined in ORS 165.840, by any such officer, the officer shall have the same authority and be under the same obligations to arrest, take into custody and detain the person as if the original warrant of arrest with the proper direction for its service duly indorsed thereon had been placed in the hands of the officer. The telegraphic copy shall be entitled to full faith and credit and shall have the same force and effect in all courts and places as the original. Prior to indictment or conviction, no such order shall be made by any officer unless in the judgment of the officer there is probable cause to believe the accused person guilty of the offense charged, but the making of such order by any officer is prima facie evidence of the regularity thereof and of all proceedings prior thereto. The original warrant and order, or a copy thereof certified by the officer making the order, shall be preserved in the telegraph office from which the same is sent and in telegraphing the same, the original or the certified copy may be used. [Amended by 1969 c.198 Â§61; 1991 c.67 Â§26]

Â Â Â Â Â  133.370 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.375 Definitions for ORS 133.375 to 133.381. As used in ORS 133.375 to 133.381 and 156.705:

Â Â Â Â Â  (1) ÂAnimalÂ has the meaning provided in ORS 167.310.

Â Â Â Â Â  (2) ÂOwnerÂ or ÂpersonÂ includes corporations as well as individuals. [Formerly 770.210; 1985 c.662 Â§11]

Â Â Â Â Â  133.377 Arrest of persons for cruelty to animals; immunity of peace officer providing care for animal. (1) Any person violating ORS 167.315 to 167.333 or 167.340 may be arrested and held without warrant, in the same manner as in the case of persons found breaking the peace.

Â Â Â Â Â  (2) The person making the arrest, with or without warrant, shall use reasonable diligence to give notice thereof to the owners of the animals found in the charge of the person arrested, and shall properly care and provide for such animals until the owners or their duly authorized agents take charge of them; provided, such owners or agents shall claim and take charge of the animals within 60 days from the date of said notice.

Â Â Â Â Â  (3) The person making such arrest shall have a lien upon the animals for the expense of such care and provisions.

Â Â Â Â Â  (4) Any peace officer who cares or provides for an animal pursuant to this section and any person into whose care an animal is delivered by a peace officer acting under this section shall be immune from civil or criminal liability based upon an allegation that such care was negligently provided. [Formerly 770.230; 1983 c.648 Â§2; 1985 c.662 Â§12; 2001 c.926 Â§16]

Â Â Â Â Â  133.379 Duty of peace officer to arrest and prosecute violators of cruelty to animals laws; disposition of fines. (1) It shall be the duty of any peace officer to arrest and prosecute any violator of ORS 167.315 to 167.333 or 167.340 for any violation which comes to the knowledge or notice of the officer.

Â Â Â Â Â  (2) All fines and forfeitures collected for violations of ORS 167.315 to 167.333 or 167.340, except for forfeitures of the animal as provided under ORS 167.350, shall be paid into the county treasury of the county in which it is collected, and placed to the credit of the county school fund. [Formerly 770.240; 1983 c.648 Â§3; 1985 c.662 Â§13; 2001 c.926 Â§17]

Â Â Â Â Â  133.380 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  133.381 Procedure in arrests for violation of certain restraining orders; arrest of person not in county where order or warrant issued. (1) When a peace officer arrests a person pursuant to ORS 133.310 (3) or pursuant to a warrant issued under ORS 33.075 by a court or judicial officer for the arrest of a person charged with contempt for violating an order issued under ORS 107.095 (1)(c) or (d), 107.716, 107.718, 124.015 or 124.020, if the person is arrested in a county other than that in which the warrant or order was originally issued, the peace officer shall take the person before a magistrate as provided in ORS 133.450. If it becomes necessary to take the arrested person to the county in which the warrant or order was originally issued, the costs of such transportation shall be paid by that county.

Â Â Â Â Â  (2) If a person arrested for the reasons described in subsection (1) of this section is subsequently found subject to the imposition of sanctions for contempt, the court, in addition to any other sanction it may impose, may order the person to repay a county all costs of transportation incurred by the county pursuant to subsection (1) of this section. [1979 c.162 Â§2; 1981 c.780 Â§9; 1991 c.724 Â§24; 1995 c.666 Â§25]

UNIFORM ACT ON FRESH PURSUIT

Â Â Â Â Â  133.410 Short title. ORS 133.410 to 133.440 may be cited as the Uniform Act on Fresh Pursuit.

Â Â Â Â Â  133.420 Definitions for ORS 133.410 to 133.440. As used in ORS 133.410 to 133.440:

Â Â Â Â Â  (1) ÂFresh pursuitÂ includes fresh pursuit as defined by the common law; the pursuit of a person who has committed a felony or who reasonably is suspected of having committed a felony; and the pursuit of a person suspected of having committed a felony, though no felony actually has been committed, if there is reasonable ground for believing that a felony has been committed. It does not necessarily imply instant pursuit, but pursuit without unreasonable delay.

Â Â Â Â Â  (2) ÂStateÂ includes the
District of Columbia
.

Â Â Â Â Â  133.430 Authority of officers of other states to make arrest. (1) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person in order to arrest the person on the ground that the person is believed to have committed a felony in the other state has the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

Â Â Â Â Â  (2) This section shall not be construed to make unlawful any arrest in this state which otherwise would be lawful.

Â Â Â Â Â  133.440 Proceedings following arrest by officer of other state. If an arrest is made in this state by an officer of another state in accordance with ORS 133.430, the officer shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state. If the magistrate determines that the arrest was unlawful, the magistrate shall discharge the person arrested.

PROCEDURES AFTER ARREST

Â Â Â Â Â  133.450 After arrest; within or without county in which warrant was issued. (1) If the defendant is arrested in the county in which the warrant issued, the defendant shall be taken before the magistrate who issued the warrant, or, if the magistrate is absent or unable to act, before the nearest or most accessible magistrate in the same county; but if the defendant is arrested in another county and the crime charged in the warrant is a misdemeanor, the officer shall, upon being required by the defendant, take the defendant before a magistrate of that county, who shall make a release decision as provided in ORS 135.230 to 135.290. The officer shall at the same time deliver to the magistrate the warrant with the return of the officer indorsed and subscribed by the officer.

Â Â Â Â Â  (2) After making the release decision, the magistrate shall certify that fact on the warrant and return the warrant and release agreement or security release to the officer having charge of the defendant. The officer shall then discharge the defendant from arrest and without delay deliver the warrant and release agreement or security release to the clerk of the court in the other county at which the defendant is required to appear.

Â Â Â Â Â  (3) If the defendant is to be released and does not agree to the release agreement, or a security deposit is not forthwith given, the officer shall take the defendant before the magistrate who issued the warrant or some other magistrate in that county, as provided in this section, together with the warrant. [Formerly 133.520]

Â Â Â Â Â  133.455 Receipts for property taken from person in custody; penalty. (1) Whenever any jailer, peace officer or health officer takes or receives any money or other valuables from any person in custody for safekeeping or for other purposes, the officer or jailer receiving such valuables or money forthwith shall tender one of duplicate receipts for the property being surrendered to the person in custody. If possible, the person in custody shall countersign both the original and duplicate receipts. If the person is unable to sign the receipts or receive the duplicate thereof, the same shall be signed by and delivered to the person when reasonably possible. A file of the original receipts shall be kept for at least six months after the money or valuables have been returned to the person in custody, the agent or representative of the person or other person entitled to the same.

Â Â Â Â Â  (2) A person violating any of the provisions of subsection (1) of this section commits a Class B misdemeanor. [Formerly 142.210]

Â Â Â Â Â  133.460 Forfeiture of conveyances used unlawfully to conceal or transport stolen property. (1) Any boat, vehicle, aircraft or other conveyance used by or with the knowledge of the owner or the person operating or in charge thereof, other than stolen conveyances, in the unlawful transportation of livestock, livestock carcasses, poultry or other personal property, as provided in ORS 142.070, or in which any such personal property unlawfully possessed is kept or concealed by or with the knowledge of such owner or person operating or in charge thereof, shall be forfeited to the state as provided in this section.

Â Â Â Â Â  (2) If the person arrested under ORS 133.465 is not the owner of the vehicle or conveyance seized, the sheriff shall make reasonable effort to determine the name and address of the owner. If the sheriff is able to determine the name and address of the owner, the sheriff shall immediately notify the owner by registered or certified mail of the seizure and of the ownerÂs rights and duties under this section and ORS 133.465.

Â Â Â Â Â  (3) A person notified under subsection (2) of this section, or any other person asserting a claim to rightful possession of the vehicle or conveyance seized, except the defendant, may move the court having ultimate trial jurisdiction over any crime charged in connection with the seizure, to return the vehicle or conveyance to the movant.

Â Â Â Â Â  (4) The movant shall serve a copy of the motion upon the district attorney of the county in which the vehicle or conveyance is in custody. The court shall order the vehicle or conveyance returned to the movant, unless the court is satisfied by clear and convincing evidence that the movant knowingly consented to the unlawful use that resulted in the seizure. If the court does not order the return of the vehicle or conveyance, the movant shall obtain the return only as provided in ORS 133.465.

Â Â Â Â Â  (5) If the court orders the return of the vehicle or conveyance to the movant, the movant shall not be liable for any towing or storage costs incurred as a result of the seizure.

Â Â Â Â Â  (6) If the court does not order the return of the vehicle or conveyance under subsection (4) of this section, and the arrested person is convicted for any offense in connection with the seizure, the vehicle or conveyance shall be subject to forfeiture as provided in this section and ORS 133.470 and 133.475. [Formerly 142.080]

Â Â Â Â Â  133.465 Seizure of stolen animals or other property being transported; proceedings against person arrested. (1) When any peace officer discovers any person in the act of transporting any stolen live meat food animal or fowl, any meat food animal or fowl carcass, or any part thereof, or any wool, hides, grain or any other article which has been stolen in or upon any vehicle, boat, aircraft or conveyance of any kind, the officer shall seize all such articles or things found therein, take possession of the vehicle or other conveyance and arrest any person in charge thereof.

Â Â Â Â Â  (2) The officer shall at once proceed against the person arrested, under the provisions of the law which has been violated, in any court having competent jurisdiction and shall deliver the vehicle or other conveyance to the sheriff of the county in which such seizure has been made.

Â Â Â Â Â  (3) The vehicle or other conveyance shall be returned to the owner if the owner is the person arrested, upon execution of a good and valid bond, with sufficient sureties in a sum double the value of the property, which bond shall be approved by the court and shall be conditioned upon the return of said property to the custody of the sheriff at a time to be specified by the court. [Formerly 142.090]

Â Â Â Â Â  133.470
Sale
of seized property; rights of owner and lienholder. (1) The court, upon conviction of the person arrested pursuant to ORS 133.465, shall, unless the bona fide owner or a bona fide lienholder registers an objection as provided in this section, subject to the ownership rights of innocent third parties, order a sale of the property at public auction by the sheriff of the county where it was seized.

Â Â Â Â Â  (2) The sheriff, after deducting the expense of keeping the property and the cost of sale, shall pay, according to their priorities, all liens which are established by intervention or otherwise at such hearing or in other proceedings brought for said purpose and shall pay the balance of the proceeds into the general fund of the county.

Â Â Â Â Â  (3) No claim of ownership or of any right, title or interest in the vehicle or other conveyance shall be held invalid unless the state shows to the satisfaction of the court, by clear and convincing evidence that the claimant had knowledge that the vehicle or other conveyance was used or to be used in violation of law.

Â Â Â Â Â  (4) No such conveyance shall be sold under this section and unless the state proves to the court, by clear convincing evidence that the person asserting a claim of ownership or other right, title or interest in the conveyance had knowledge that such conveyance was to be used to convey stolen property, in which case the court shall order the vehicle or other conveyance to be released. All liens against property sold under this section or ORS 133.475 or 133.485 shall be transferred from the property to the proceeds of the sale of the property. [Formerly 142.100]

Â Â Â Â Â  133.475 Notice to owner. If no one claims the vehicle or other conveyance, as provided in ORS 133.470, the taking of the same with description thereof shall be advertised in some daily newspaper published in the city or county where taken or, if there is no daily newspaper published in such county or city, in a newspaper having weekly circulation in the city or county once a week for two weeks and by notice posted in three public places near the place of seizure. The legal owner, in the case of a motor vehicle, if licensed by the State of
Oregon
, as shown by the name and address of the legal owner in the records of the Department of Transportation, shall be notified by mail. If no claimant appears within 10 days after the last publication of the advertisement, the property shall be sold and the proceeds, after deducting the expenses and costs, shall be paid into the general fund of the county. [Formerly 142.110]

Â Â Â Â Â  133.485 Perishable property; livestock or fowls. If any of the property seized, as provided in ORS 133.465, is perishable, or livestock or fowls where the cost of keeping is great, the sheriff shall, upon order of the court, sell the same in the manner in which property is sold on execution. [Formerly 142.120]

Â Â Â Â Â  133.495 Retention of property to answer order of court. The proceeds of the sale mentioned in ORS 133.485 and other property seized shall be retained by liens, if not released on bond, to answer any order that may be entered by the court upon the trial of the person arrested. [Formerly 142.130]

Â Â Â Â Â  133.510 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.515 Interpreter to be made available to person with a disability. (1) As used in this section:

Â Â Â Â Â  (a) ÂPerson with a disabilityÂ means a person who cannot readily understand or communicate the English language, or cannot understand the proceedings or a charge made against the person, or is incapable of presenting or assisting in the presentation of a defense, because of deafness, or because of a physical hearing impairment or physical speaking impairment.

Â Â Â Â Â  (b) ÂQualified interpreterÂ means a person who is readily able to communicate with the person with a disability, translate the proceedings, and accurately repeat and translate the statements of the person with a disability to the officer or other person.

Â Â Â Â Â  (2) Upon the arrest of a person with a disability and before interrogating or taking the statement of the person with a disability, the arresting peace officer, or when the arrest is by a private person, the officer to whom the person with a disability is delivered, shall make available to the person with a disability, at the earliest possible time, a qualified interpreter to assist the person with a disability throughout the interrogation or taking of a statement.

Â Â Â Â Â  (3) The public employer of the arresting peace officer or officer to whom the person with a disability is delivered shall pay the fees and expenses of the qualified interpreter if:

Â Â Â Â Â  (a) The person with a disability, subsequent to the arrest, makes a verified statement and provides other information in writing under oath showing inability to obtain a qualified interpreter, and provides any other information required by the court having jurisdiction over the offense for which the person with a disability was arrested concerning the inability to obtain such an interpreter; and

Â Â Â Â Â  (b) It appears to the court that the person with a disability was without means and was unable to obtain a qualified interpreter. [1973 c.386 Â§3; 1981 s.s. c.3 Â§139; 1989 c.224 Â§9; 2007 c.70 Â§34]

Â Â Â Â Â  133.520 [Amended by 1965 c.508 Â§2; 1973 c.836 Â§75; renumbered 133.450]

SEARCH AND SEIZURE

(Generally)

Â Â Â Â Â  133.525 Definitions for ORS 133.525 to 133.703. As used in ORS 133.525 to 133.703, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂJudgeÂ means any judge of the circuit court, the Court of Appeals, the Supreme Court, any justice of the peace or municipal judge authorized to exercise the powers and perform the duties of a justice of the peace.

Â Â Â Â Â  (2) ÂPolice officerÂ means a sheriff, municipal police officer, member of the Oregon State Police, investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state, or an investigator of the Criminal Justice Division of the Department of Justice. [1973 c.836 Â§81; 1979 c.656 Â§2; 1991 c.67 Â§27; 1995 c.651 Â§7]

Â Â Â Â Â  133.530 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.535 Permissible objects of search and seizure. The following are subject to search and seizure under ORS 133.525 to 133.703:

Â Â Â Â Â  (1) Evidence of or information concerning the commission of a criminal offense;

Â Â Â Â Â  (2) Contraband, the fruits of crime, or things otherwise criminally possessed;

Â Â Â Â Â  (3) Property that has been used, or is possessed for the purpose of being used, to commit or conceal the commission of an offense; and

Â Â Â Â Â  (4) A person for whose arrest there is probable cause or who is unlawfully held in concealment. [1973 c.836 Â§82]

Â Â Â Â Â  133.537 Protection of things seized; liability of agency. (1) In all cases of seizure, an agency that seizes property shall take reasonable steps to safeguard and protect the things seized against loss, damage and deterioration.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an agency that seizes property is not liable for loss, damage or deterioration resulting from any reasonable actions taken to secure or develop evidence. [1991 c.540 Â§2]

Â Â Â Â Â  Note: 133.537 was added to and made a part of 133.525 to 133.703 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.540 [Repealed by 1965 c.508 Â§8]

(Search and Seizure Pursuant to Warrant)

Â Â Â Â Â  133.545 Issuance and execution of search warrant. (1) A search warrant may be issued only by a judge. A search warrant issued by a judge of the Supreme Court or the Court of Appeals may be executed anywhere in the state. Except as otherwise provided in subsection (2) of this section, a search warrant issued by a judge of a circuit court may only be executed within the judicial district in which the court is located. A search warrant issued by a justice of the peace may only be executed within the county in which the justice court is located. A search warrant issued by a municipal judge authorized to exercise the powers and perform the duties of a justice of the peace may only be executed in the municipality in which the court is located.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a circuit court judge may authorize execution of a search warrant outside of the judicial district in which the court is located, if the judge finds from the application that one or more of the objects of the search relate to an offense committed or triable within the judicial district in which the court is located. If the warrant authorizes the installation or tracking of a mobile tracking device, the officer may track the device in any county to which it is transported.

Â Â Â Â Â  (3) Application for a search warrant may be made only by a district attorney or by any police officer.

Â Â Â Â Â  (4) The application shall consist of a proposed warrant in conformance with ORS 133.565, and shall be supported by one or more affidavits particularly setting forth the facts and circumstances tending to show that the objects of the search are in the places, or in the possession of the individuals, to be searched. If an affidavit is based in whole or in part on hearsay, the affiant shall set forth facts bearing on any unnamed informantÂs reliability and shall disclose, as far as possible, the means by which the information was obtained.

Â Â Â Â Â  (5) Instead of the written affidavit described in subsection (4) of this section, the judge may take an oral statement under oath. The oral statement shall be recorded and transcribed. The transcribed statement shall be considered to be an affidavit for the purposes of this section. In such cases, the recording of the sworn oral statement and the transcribed statement shall be certified by the judge receiving it and shall be retained as a part of the record of proceedings for the issuance of the warrant.

Â Â Â Â Â  (6)(a) In addition to the procedure set out in subsection (5) of this section, the proposed warrant and the affidavit may be sent to the court by facsimile transmission or any similar electronic transmission that delivers a complete printable image of the signed affidavit and proposed warrant. The affidavit may have a notarized acknowledgment, or the affiant may swear to the affidavit by telephone. A judge administering an oath telephonically under this subsection must execute a declaration that recites the manner and time of the oathÂs administration. The declaration must be filed with the return.

Â Â Â Â Â  (b) When a court issues a warrant upon an application made under paragraph (a) of this subsection:

Â Â Â Â Â  (A) The court may transmit the signed warrant to the district attorney or police officer by means of facsimile transmission or similar electronic transmission, as described in paragraph (a) of this subsection. The court shall file the original signed warrant and a printed image of the district attorneyÂs or police officerÂs application with the return.

Â Â Â Â Â  (B) The district attorney or police officer shall deliver the original signed affidavit to the court with the return. If the affiant swore to the affidavit by telephone, the affiant must so note next to the affiantÂs signature on the affidavit. [1973 c.836 Â§83; 1985 c.344 Â§1; 1989 c.983 Â§3; 1995 c.658 Â§73; 1999 c.56 Â§1; 2007 c.547 Â§1]

Â Â Â Â Â  133.550 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.555 Hearing. (1) Before acting on the application, the judge may examine on oath the affiants, and the applicant and any witnesses the applicant may produce, and may call such witnesses as the judge considers necessary to a decision. The judge shall make and keep a record of any testimony taken before the judge. The record shall be admissible as evidence on any motion to suppress.

Â Â Â Â Â  (2) If the judge finds that the application meets the requirements of ORS 133.535 and that, on the basis of the record made before the judge, there is probable cause to believe that the search will discover things specified in the application and subject to seizure under ORS 133.535, the judge shall issue a search warrant based on the finding of the judge and in accordance with the requirements of ORS 133.545 to 133.615. If the judge does not so find, the judge shall deny the application.

Â Â Â Â Â  (3) The judge may orally authorize a police officer or a district attorney to sign the judgeÂs name on a duplicate original warrant. A duplicate original warrant shall be a search warrant for the purposes of ORS 133.535 to 133.615, and it shall be returned to the judge as provided in ORS 133.615. In such cases a judge shall enter on the face of the original warrant the exact time of the issuance of the warrant and shall sign and file the original warrant in the manner provided by law.

Â Â Â Â Â  (4) Until the warrant is executed, the proceedings upon application for a search warrant shall be conducted with secrecy appropriate to the circumstances. [1973 c.836 Â§84]

Â Â Â Â Â  133.560 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.565 Contents of search warrant. (1) A search warrant shall be dated and shall be addressed to and authorize its execution by an officer authorized by law to execute search warrants.

Â Â Â Â Â  (2) The warrant shall state, or describe with particularity:

Â Â Â Â Â  (a) The identity of the judge issuing the warrant and the date the warrant was issued;

Â Â Â Â Â  (b) The name of the person to be searched, or the location and designation of the premises or places to be searched;

Â Â Â Â Â  (c) The things constituting the object of the search and authorized to be seized; and

Â Â Â Â Â  (d) The period of time, not to exceed five days, after execution of the warrant except as provided in subsection (3) of this section, within which the warrant is to be returned to the issuing authority.

Â Â Â Â Â  (3) Except as otherwise provided herein, the search warrant shall be executed between the hours of 7 a.m. and 10 p.m. and within five days from the date of issuance. The judge issuing the warrant may, however, by indorsement upon the face of the warrant, authorize its execution at any time of the day or night and may further authorize its execution after five days, but not more than 10 days from date of issuance. [1973 c.836 Â§85]

Â Â Â Â Â  133.575 Execution of warrant. (1) A search warrant may be executed only within the period and at the times authorized by the warrant and only by a police officer. A police officer charged with its execution may be accompanied by such other persons as may be reasonably necessary for the successful execution of the warrant with all practicable safety.

Â Â Â Â Â  (2) The executing officer shall, before entering the premises, give appropriate notice of the identity, authority and purpose of the officer to the person to be searched, or to the person in apparent control of the premises to be searched, as the case may be.

Â Â Â Â Â  (3) Except as provided in ORS 133.619, before undertaking any search or seizure pursuant to the warrant, the executing officer shall read and give a copy of the warrant to the person to be searched, or to the person in apparent control of the premises to be searched. If the premises are unoccupied or there is no one in apparent control, the officer shall leave a copy of the warrant suitably affixed to the premises. [1973 c.836 Â§86; 1989 c.983 Â§4]

Â Â Â Â Â  133.585 [1973 c.836 Â§87; repealed by 1997 c.313 Â§37]

Â Â Â Â Â  133.595 List of things seized. Except as provided in ORS 133.619, promptly upon completion of the search, the officer shall make a list of the things seized, and shall deliver a receipt embodying the list to the person from whose possession they are taken, or the person in apparent control of the premises or vehicle from which they are taken. If the vehicle or premises are unoccupied or there is no one present in apparent control, the executing officer shall leave the receipt suitably affixed to the vehicle or premises. [1973 c.836 Â§88; 1989 c.983 Â§5]

Â Â Â Â Â  133.605 Use of force in executing warrants. (1) The executing officer and other officers accompanying and assisting the officer may use the degree of force, short of deadly physical force, against persons, or to effect an entry, or to open containers, as is reasonably necessary for the execution of the search warrant with all practicable safety.

Â Â Â Â Â  (2) The use of deadly physical force in the execution of a search warrant is justifiable only:

Â Â Â Â Â  (a) If the officer reasonably believes that there is a substantial risk that things to be seized will be used to cause death or serious physical injury if their seizure is delayed and that the force used creates no substantial risk of injury to persons other than those obstructing the officer; or

Â Â Â Â Â  (b) If the officer reasonably believes that the use of deadly physical force is necessary to defend the officer or another person from the use or threatened imminent use of deadly physical force. [1973 c.836 Â§89]

Â Â Â Â Â  133.610 [Amended by 1963 c.511 Â§1; 1965 c.508 Â§3; 1973 c.836 Â§138; renumbered 135.070]

Â Â Â Â Â  133.615 Return of the warrant. (1) If a search warrant is not executed within the time specified by the warrant, the officer shall forthwith return the warrant to the issuing judge.

Â Â Â Â Â  (2) An officer who has executed a search warrant shall, as soon as is reasonably possible and in no event later than the date specified in the warrant, return the warrant to the issuing judge together with a signed list of things seized and setting forth the date and time of the search.

Â Â Â Â Â  (3) Subject to the provisions of subsection (4) of this section, the issuing judge shall file the warrant and list returned to the judge, with the record of the proceedings on the application for the warrant made pursuant to ORS 133.555.

Â Â Â Â Â  (4) If the issuing judge does not have jurisdiction to inquire into the offense in respect to which the warrant was issued or the offense apparently disclosed by the things seized, the judge shall transmit the warrant and the record of proceedings for its issuance, together with the documents submitted on the return, to the clerk of the appropriate court having jurisdiction to inquire into such offense. [1973 c.836 Â§90]

Â Â Â Â Â  133.617 Â
Mobile
tracking deviceÂ defined. As used in ORS 133.545 and 133.619, unless the context requires otherwise, Âmobile tracking deviceÂ means an electronic or mechanical device which permits the tracking of the movement of a person or object. [1989 c.983 Â§1]

Â Â Â Â Â  Note: 133.617 and 133.619 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.619 Execution of warrant authorizing mobile tracking device. (1) A warrant authorizing the installation or tracking of a mobile tracking device shall be executed as provided in this section.

Â Â Â Â Â  (2) The officer need not inform any person of the existence or content of the warrant prior to its execution.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the officer need not deliver or leave a receipt for things seized or observations made under authority of the warrant.

Â Â Â Â Â  (4) Within five days of the execution of the warrant, or, in the case of an ongoing investigation, within such additional time as the issuing judge may allow upon application, the officer shall mail a receipt for things seized or observations made under authority of the warrant to the following:

Â Â Â Â Â  (a) If the mobile tracking device has been affixed to a vehicle, to the registered owner; and

Â Â Â Â Â  (b) To such other persons as the court may direct in the warrant.

Â Â Â Â Â  (5) The receipt provided for in subsection (4) of this section shall include the dates and times during which the officer monitored or attempted to monitor the mobile tracking device.

Â Â Â Â Â  (6) A warrant authorizing the installation or tracking of a mobile tracking device shall only be issued based upon the submission of an affidavit or oral statement as set forth in ORS 133.545, which affidavit or statement demonstrates that probable cause exists to believe that an individual is committing or is about to commit a particular felony of murder, kidnapping, arson, robbery or other crime dangerous to life and punishable as a felony, any crime punishable as a felony arising under ORS 475.840 or 475.846 to 475.894, bribery, extortion, burglary or unauthorized use of a motor vehicle punishable as a felony, or any conspiracy to commit any of the crimes listed in this subsection. [1989 c.983 Â§2; 1991 c.625 Â§1; 1993 c.171 Â§1; 1999 c.56 Â§2; 2005 c.708 Â§44]

Â Â Â Â Â  Note: See note under 133.617.

Â Â Â Â Â  133.620 [Amended by 1965 c.508 Â§4; renumbered 135.075]

Â Â Â Â Â  133.621 Medical procedures; immunity from liability for performing. A duly licensed physician, or a person acting under the direction or control of a duly licensed physician, may withdraw bodily substances, pierce human tissue, perform medical tests and procedures and otherwise use medical procedures to gather evidence in a criminal investigation. A duly licensed physician, or a person acting under the direction or control of a duly licensed physician, shall not be held civilly liable for gathering potential evidence in a criminal investigation in a medically acceptable manner at the request of a peace officer. The civil immunity granted in this section is not conditioned upon the existence of probable cause, the existence of a search warrant or the existence of a court order. Nothing in this section shall be interpreted as requiring a duly licensed physician to act at the request of a peace officer. [1989 c.585 Â§2]

Â Â Â Â Â  Note: 133.621 was added to and made a part of ORS chapter 133 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Disposition of Things Seized)

Â Â Â Â Â  133.623 Handling and disposition of things seized. (1) The provisions of subsections (2), (3) and (4) of this section apply to all cases of seizure, except for a seizure made under a search warrant.

Â Â Â Â Â  (2) If an officer makes an arrest in connection with the seizure, the officer shall, as soon thereafter as is reasonably possible, make a written list of the things seized and furnish a copy of the list to the defendant.

Â Â Â Â Â  (3) If no claim to rightful possession has been established under ORS 133.633 to 133.663, the things seized may be disposed of in accordance with ORS 98.245 or the court may order that the things be delivered to the officials having responsibility under the applicable laws for selling, destroying or otherwise disposing of contraband, forfeited or unclaimed goods in official custody. If the responsible officials are state officials and the property is forfeited, the clear proceeds shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (4) If things seized in connection with an arrest are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession beyond a reasonable doubt to the satisfaction of the seizing officer, the officer may summarily return the things seized to their rightful possessor. If the things seized are perishable and it is not possible to return them to their rightful possessor, the seizing officer may dispose of the items as justice and the necessities of the case require. [1973 c.836 Â§109; 1987 c.858 Â§1; 1997 c.480 Â§3]

Â Â Â Â Â  133.625 [1961 c.696 Â§1; 1967 c.475 Â§1; 1973 c.836 Â§135; renumbered 135.050]

Â Â Â Â Â  133.630 [Repealed by 1961 c.696 Â§4]

Â Â Â Â Â  133.633 Motion for return or restoration of things seized. (1) Within 90 days after actual notice of any seizure, or at such later date as the court in its discretion may allow:

Â Â Â Â Â  (a) An individual from whose person, property or premises things have been seized may move the appropriate court to return things seized to the person or premises from which they were seized.

Â Â Â Â Â  (b) Any other person asserting a claim to rightful possession of the things seized may move the appropriate court to restore the things seized to the movant.

Â Â Â Â Â  (2) The appropriate court to consider such motion is:

Â Â Â Â Â  (a) The court having ultimate trial jurisdiction over any crime charged in connection with the seizure;

Â Â Â Â Â  (b) If no crime is charged in connection with the seizure, the court to which the warrant was returned; or

Â Â Â Â Â  (c) If the seizure was not made under a warrant and no crime is charged in connection with the seizure, any court having authority to issue search warrants in the county in which the seizure was made.

Â Â Â Â Â  (3) The movant shall serve a copy of the motion upon the district attorney or the city attorney, whichever is appropriate, of the jurisdiction in which the property is in custody.

Â Â Â Â Â  (4) No filing, appearance or hearing fees may be charged for filing or hearing a motion under this section. [1973 c.836 Â§110; 1999 c.37 Â§1; 2005 c.22 Â§102]

Â Â Â Â Â  133.635 [1961 c.696 Â§3; 1967 c.628 Â§2; renumbered 135.080]

Â Â Â Â Â  133.640 [Repealed by 1965 c.508 Â§8]

Â Â Â Â Â  133.643 Ground for motion for return or restoration of things seized. A motion for the return or restoration of things seized shall be based on the ground that the movant has a valid claim to rightful possession thereof, because:

Â Â Â Â Â  (1) The things had been stolen or otherwise converted, and the movant is the owner or rightful possessor;

Â Â Â Â Â  (2) The things seized were not in fact subject to seizure under ORS 131.550 to 131.600 or 133.525 to 133.703;

Â Â Â Â Â  (3) The movant, by license or otherwise, is lawfully entitled to possess things otherwise subject to seizure under ORS 133.525 to 133.703;

Â Â Â Â Â  (4) Although the things seized were subject to seizure under ORS 133.525 to 133.703, the movant is or will be entitled to their return or restoration upon the courtÂs determination that they are no longer needed for evidentiary purposes; or

Â Â Â Â Â  (5) The parties in the case have stipulated that the things seized may be returned to the movant. [1973 c.836 Â§111; 2001 c.104 Â§44; 2001 c.666 Â§Â§22,23; 2005 c.830 Â§20]

Â Â Â Â Â  133.650 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.653 Postponement of return or restoration; appellate review. (1) In granting a motion for return or restoration of things seized, the court shall postpone execution of the order until such time as the things in question need no longer remain available for evidentiary use.

Â Â Â Â Â  (2) An order granting a motion for return or restoration of things seized shall be reviewable on appeal in regular course. An order denying such a motion or entered under ORS 133.663 shall be reviewable on appeal upon certification by the court having custody of the things in question that they are no longer needed for evidentiary purposes. [1973 c.836 Â§112]

Â Â Â Â Â  133.660 [Amended by 1961 c.289 Â§1; 1965 c.508 Â§5; 1973 c.836 Â§139; renumbered 135.085]

Â Â Â Â Â  133.663 Disputed possession rights. (1) If, upon consideration of a motion for return or restoration of things seized, it appears to the court that the things should be returned or restored, but there is a substantial question whether they should be returned to the person from whose possession they were seized or to some other person, or a substantial question among several claimants to rightful possession, the court may:

Â Â Â Â Â  (a) Return the things to the person from whose possession they were seized; or

Â Â Â Â Â  (b)(A) Impound the things seized and set a further hearing, ensuring that all persons with a possible possessory interest in the things in question receive due notice and an opportunity to be heard; and

Â Â Â Â Â  (B) Upon completion of the hearing provided for in subparagraph (A) of this paragraph, enter an order for the return or restoration of the things seized.

Â Â Â Â Â  (2) If there is no substantial question whether the things should be returned to the person from whose possession they were seized, they must be returned to the person upon the release of the defendant from custody.

Â Â Â Â Â  (3) Instead of conducting the hearing provided for in subsection (1)(b)(A) of this section and returning or restoring the property, the court, in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims. [1973 c.836 Â§113; 2005 c.22 Â§103]

Â Â Â Â Â  133.665 [Repealed by 1961 c.289 Â§3]

Â Â Â Â Â  133.670 [Renumbered 135.090]

(Evidentiary Exclusion)

Â Â Â Â Â  133.673 Motions to suppress evidence. (1) Objections to use in evidence of things seized in violation of any of the provisions of ORS 133.525 to 133.703 shall be made by a motion to suppress which shall be heard and determined by any department of the trial court in advance of trial.

Â Â Â Â Â  (2) A motion to suppress which has been denied may be renewed, in the discretion of the court, on the ground of newly discovered evidence, or as the interests of justice require. [1973 c.836 Â§114; 1975 c.197 Â§1]

Â Â Â Â Â  133.680 [Renumbered 135.095]

Â Â Â Â Â  133.683 [1973 c.836 Â§117; repealed by 1997 c.313 Â§37]

Â Â Â Â Â  133.690 [Renumbered 135.100]

Â Â Â Â Â  133.693 Challenge to truth of evidence. (1) Subject to the provisions of subsection (2) of this section, in any proceeding on a motion to suppress evidence the moving party shall be entitled to contest, by cross-examination or offering evidence, the good faith, accuracy and truthfulness of the affiant with respect to the evidence presented to establish probable cause for search or seizure.

Â Â Â Â Â  (2) If the evidence sought to be suppressed was seized by authority of a search warrant, the moving party shall be allowed to contest the good faith, accuracy and truthfulness of the affiant as to the evidence presented before the issuing authority only upon supplementary motion, supported by affidavit, setting forth substantial basis for questioning such good faith, accuracy and truthfulness.

Â Â Â Â Â  (3) In any proceeding under subsection (2) of this section, the moving party shall have the burden of proving by a preponderance of the evidence that the evidence presented before the issuing authority was not offered in good faith, was not accurate and was not truthful.

Â Â Â Â Â  (4) Where the motion to suppress challenges evidence seized as the result of a warrantless search, the burden of proving by a preponderance of the evidence the validity of the search is on the prosecution.

Â Â Â Â Â  (5) The court shall determine whether, under applicable law, any inaccuracy, untruthfulness or lack of good faith requires suppression. [1973 c.836 Â§118]

Â Â Â Â Â  133.700 [Renumbered 135.105]

Â Â Â Â Â  133.703 Identity of informants. (1) In any proceeding on a motion to suppress evidence wherein, pursuant to ORS 133.693, the good faith of the testimony presented to establish probable cause is contested, and wherein such testimony includes a report of information furnished by an informant whose identity is not disclosed in the testimony, the moving party shall be entitled to prevail on the motion to suppress and evidence obtained as a result of the information furnished by the informant shall be suppressed unless:

Â Â Â Â Â  (a) The evidence sought to be suppressed was seized by authority of a search warrant and the informant testified in person before the issuing authority; or

Â Â Â Â Â  (b) The judge determines from the affiant by a preponderance of the evidence that such confidential informant exists and is reliable.

Â Â Â Â Â  (2) If the defendant is entitled to prevail on the motion to suppress under subsection (1) of this section, the evidence obtained as a result of the information furnished by the informant shall be suppressed. [1973 c.836 Â§119]

Â Â Â Â Â  133.710 [Renumbered 135.115]

Â Â Â Â Â  133.720 [Renumbered 135.125]

INTERCEPTION OF COMMUNICATIONS

Â Â Â Â Â  133.721 Definitions for ORS 41.910 and 133.721 to 133.739. As used in ORS 41.910 and 133.721 to 133.739, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAggrieved personÂ means a person who was a party to any wire, electronic or oral communication intercepted under ORS 133.724 or 133.726 or a person against whom the interception was directed and who alleges that the interception was unlawful.

Â Â Â Â Â  (2) ÂContents,Â when used with respect to any wire, electronic or oral communication, includes any information concerning the identity of the parties to such communication or the existence, substance, purport or meaning of that communication.

Â Â Â Â Â  (3) ÂElectronic communicationÂ means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by a radio, electromagnetic, photoelectronic or photo-optical system, or transmitted in part by wire, but does not include:

Â Â Â Â Â  (a) Any oral communication or any communication that is completely by wire; or

Â Â Â Â Â  (b) Any communication made through a tone-only paging device.

Â Â Â Â Â  (4) ÂElectronic, mechanical or other deviceÂ means any device or apparatus that can be used to intercept a wire, electronic or oral communication other than:

Â Â Â Â Â  (a) Any telephone or telegraph instrument, equipment or facility, or any component thereof that is furnished to the subscriber or user by a telecommunications carrier in the ordinary course of its business and that is being used by the subscriber or user in the ordinary course of its business or being used by a telecommunications carrier in the ordinary course of its business, or by an investigative or law enforcement officer in the ordinary course of official duties; or

Â Â Â Â Â  (b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

Â Â Â Â Â  (5) ÂInterceptÂ means the acquisition, by listening or recording, of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device.

Â Â Â Â Â  (6) ÂInvestigative or law enforcement officerÂ means an officer or other person employed by a county sheriff or municipal police department, the Oregon State Police, Attorney General, a district attorney or the Department of Corrections, and officers or other persons employed by law enforcement agencies of other states or the federal government, to investigate or enforce the law.

Â Â Â Â Â  (7) ÂOral communicationÂ means:

Â Â Â Â Â  (a) Any oral communication, other than a wire or electronic communication, uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation; or

Â Â Â Â Â  (b) An utterance by a person who is participating in a wire or electronic communication, if the utterance is audible to another person who, at the time the wire or electronic communication occurs, is in the immediate presence of the person participating in the communication.

Â Â Â Â Â  (8) ÂTelecommunications carrierÂ means:

Â Â Â Â Â  (a) A telecommunications utility as defined in ORS 759.005; or

Â Â Â Â Â  (b) A cooperative corporation organized under ORS chapter 62 that provides telecommunications services.

Â Â Â Â Â  (9) ÂTelecommunications serviceÂ has the meaning given that term in ORS 759.005.

Â Â Â Â Â  (10) ÂWire communicationÂ means any communication made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception, whether furnished or operated by a public utility or privately owned or leased. [1979 c.716 Â§2; 1983 c.824 Â§6; 1987 c.320 Â§18; 1987 c.447 Â§103; 1989 c.983 Â§6; 1999 c.1093 Â§1; 2001 c.385 Â§1; 2003 c.14 Â§53; 2005 c.22 Â§104]

Â Â Â Â Â  133.723 Records confidential. The application for any order under ORS 133.724 and any supporting documents and testimony in connection therewith shall remain confidential in the custody of the court, and these materials shall not be released or information concerning them in any manner disclosed except upon written order of the court and as required under ORS 135.805 to 135.873. No person having custody of any records maintained under ORS 133.721 to 133.739 shall disclose or release any materials or information contained therein except upon written order of the court and as required under ORS 135.805 to 135.873. [Formerly 141.740; 1979 c.716 Â§13]

Â Â Â Â Â  133.724 Order for interception of communications; application; grounds for issuance; contents of order; progress reports. (1) An ex parte order for the interception of wire, electronic or oral communications may be issued by any circuit court judge upon written application made upon oath or affirmation of the individual who is the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought. The application shall include:

Â Â Â Â Â  (a) The name of the district attorney or the deputy district attorney making the application and the authority of the district attorney or the deputy district attorney to make the application;

Â Â Â Â Â  (b) The identity of the investigative or law enforcement officer making the application and the officer authorizing the application;

Â Â Â Â Â  (c) A statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit:

Â Â Â Â Â  (A) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

Â Â Â Â Â  (B) A crime punishable as a felony under ORS 166.720, 475.840, 475.846 to 475.894 or 475.904 to 475.910 or as a misdemeanor under ORS 167.007; or

Â Â Â Â Â  (C) Any conspiracy to commit any of the foregoing crimes;

Â Â Â Â Â  (d) A statement of the details, if known, of the particular crime alleged under paragraph (c) of this subsection;

Â Â Â Â Â  (e) A particular description of the nature and location of the facilities from which or the place where the wire, electronic or oral communication is to be intercepted, if known;

Â Â Â Â Â  (f) A particular description of the type of wire, electronic or oral communication sought to be intercepted;

Â Â Â Â Â  (g) The identity of the person, if known, suspected of committing the crime and whose wire, electronic or oral communications are to be intercepted;

Â Â Â Â Â  (h) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why other investigative procedures reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous;

Â Â Â Â Â  (i) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of wire, electronic or oral communication has been first obtained, a description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

Â Â Â Â Â  (j) A statement as to whether any prior application has been made to intercept wire, electronic or oral communications from the same person and, if such prior application exists, a statement of the current status of that application; and

Â Â Â Â Â  (k) Where the application is for the extension of an existing order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

Â Â Â Â Â  (2) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

Â Â Â Â Â  (3) Upon examination of such application and evidence the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic or oral communications within the state if the judge determines on the basis of the facts submitted by the applicant that:

Â Â Â Â Â  (a) There is probable cause for belief that an individual is committing, has committed or is about to commit a particular crime described in subsection (1)(c) of this section;

Â Â Â Â Â  (b) There is probable cause for belief that particular communications concerning that crime will be obtained through such interception;

Â Â Â Â Â  (c) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous; and

Â Â Â Â Â  (d) There is probable cause for belief that the facilities from which, or the place where, the wire, electronic or oral communications to be intercepted are being used, or are about to be used, in connection with the planning or the commission of that crime are open to the public or are owned by, leased to, listed in the name of, or commonly used by the individual suspected.

Â Â Â Â Â  (4) Each order authorizing or approving the interception of any wire, electronic or oral communication shall specify:

Â Â Â Â Â  (a) The identity of the person, if known, whose communications are to be intercepted;

Â Â Â Â Â  (b) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

Â Â Â Â Â  (c) A particular description of the type of communication sought to be intercepted, and a statement of the particular crime to which it relates;

Â Â Â Â Â  (d) The identity of the agency authorized to intercept the communications and of the person authorizing the application;

Â Â Â Â Â  (e) The period of time during which such interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained; and

Â Â Â Â Â  (f) The name of the applicant, date of issuance, and the signature and title of the issuing judge.

Â Â Â Â Â  (5) An order entered pursuant to this section may not authorize or approve the interception of any wire, electronic or oral communication for any period longer than is necessary to achieve the objective of authorization and in no event for longer than 30 days. Extensions of any order may be granted, but only when application for an extension is made in accordance with subsection (1)(k) of this section and the court makes the findings required by subsection (3) of this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purpose for which it is granted and in no event for longer than 30 days. Every order and extension of that order shall contain a provision that the authorization to intercept must be executed as soon as practicable, must be conducted in such a way as to minimize the interception of communications not otherwise subject to interception, and must terminate upon attainment of the authorized objective, or in any event in 30 days.

Â Â Â Â Â  (6) Whenever an order authorizing interception is entered pursuant to this section, the order may require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the judge may require. [1979 c.716 Â§4 (enacted in lieu of 133.725); 1989 c.639 Â§1; 1989 c.983 Â§7a; 1995 c.224 Â§1; 2001 c.385 Â§6; 2005 c.708 Â§45; 2007 c.442 Â§1]

Â Â Â Â Â  133.725 [Formerly 141.720; repealed by 1979 c.716 Â§3 (133.724 enacted in lieu of 133.725)]

Â Â Â Â Â  133.726 Interception of oral communication without order; order for interception of oral communication; application; grounds for issuance; contents of order; penalties. (1) Notwithstanding ORS 133.724, under the circumstances described in this section, a law enforcement officer is authorized to intercept an oral communication to which the officer or a person under the direct supervision of the officer is a party, without obtaining an order for the interception of a wire, electronic or oral communication under ORS 133.724.

Â Â Â Â Â  (2) For purposes of this section and ORS 133.736, a person is a party to an oral communication if the oral communication is made in the personÂs immediate presence and is audible to the person regardless of whether the communication is specifically directed to the person.

Â Â Â Â Â  (3) An ex parte order for intercepting an oral communication in any county of this state under this section may be issued by any judge as defined in ORS 133.525 upon written application made upon oath or affirmation of the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought or upon the oath or affirmation of any peace officer as defined in ORS 133.005. The application shall include:

Â Â Â Â Â  (a) The name of the applicant and the applicantÂs authority to make the application;

Â Â Â Â Â  (b) A statement demonstrating that:

Â Â Â Â Â  (A) There is probable cause to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007, and that intercepting the oral communication will yield evidence thereof; or

Â Â Â Â Â  (B)(i) There is reasonable suspicion to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a crime;

Â Â Â Â Â  (ii) There is reasonable suspicion to believe that the circumstances in which the oral communication is to be intercepted present a substantial risk of death, serious physical injury or sexual assault to a law enforcement officer or a person under the direct supervision of the officer;

Â Â Â Â Â  (iii) Interception of the oral communication is necessary to protect the safety of the person who may be endangered; and

Â Â Â Â Â  (iv) Other investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous; and

Â Â Â Â Â  (c) The identity of the person, if known, suspected of committing the crime and whose oral communication is to be intercepted.

Â Â Â Â Â  (4) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

Â Â Â Â Â  (5) Upon examination of the application and evidence, the judge may enter an ex parte order, as requested or as modified, authorizing or approving the interception of an oral communication within the state if the judge determines on the basis of the facts submitted by the applicant that:

Â Â Â Â Â  (a)(A) There is probable cause to believe that a person is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007; and

Â Â Â Â Â  (B) There is probable cause to believe that the oral communication to be obtained will contain evidence concerning that crime; or

Â Â Â Â Â  (b)(A) There is reasonable suspicion to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a crime;

Â Â Â Â Â  (B) There is reasonable suspicion to believe that the circumstances in which the oral communication is to be intercepted present a substantial risk of death, serious physical injury or sexual assault to a law enforcement officer or a person under the direct supervision of the officer;

Â Â Â Â Â  (C) Interception of the oral communication is necessary to protect the safety of the person who may be endangered; and

Â Â Â Â Â  (D) Other investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or are likely to be too dangerous.

Â Â Â Â Â  (6) An order authorizing or approving the interception of an oral communication under this section must specify:

Â Â Â Â Â  (a) The identity of the person, if known, whose oral communication is to be intercepted;

Â Â Â Â Â  (b) A statement identifying the particular crime to which the oral communication is expected to relate;

Â Â Â Â Â  (c) The agency authorized under the order to intercept the oral communication;

Â Â Â Â Â  (d) The name and office of the applicant and the signature and title of the issuing judge;

Â Â Â Â Â  (e) A period of time after which the order shall expire; and

Â Â Â Â Â  (f) A statement that the order authorizes only the interception of an oral communication to which a law enforcement officer or a person under the direct supervision of a law enforcement officer is a party.

Â Â Â Â Â  (7) An order under ORS 133.724 or this section is not required when a law enforcement officer intercepts an oral communication to which the officer or a person under the direct supervision of the officer is a party if the oral communication is made by a person whom the officer has probable cause to believe has committed, is engaged in committing or is about to commit:

Â Â Â Â Â  (a) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.904 to 475.910 or as a misdemeanor under ORS 167.007; or

Â Â Â Â Â  (b) Any other crime punishable as a felony if the circumstances at the time the oral communication is intercepted are of such exigency that it would be unreasonable to obtain a court order under ORS 133.724 or this section.

Â Â Â Â Â  (8) A law enforcement officer who intercepts an oral communication pursuant to this section may not intentionally fail to record and preserve the oral communication in its entirety. A law enforcement officer, or a person under the direct supervision of the officer, who is authorized under this section to intercept an oral communication is not required to exclude from the interception an oral communication made by a person for whom probable cause does not exist if the officer or the person under the officerÂs direct supervision is a party to the oral communication.

Â Â Â Â Â  (9) A law enforcement officer may not divulge the contents of an oral communication intercepted under this section before a preliminary hearing or trial in which an oral communication is going to be introduced as evidence against a person except:

Â Â Â Â Â  (a) To a superior officer or other official with whom the law enforcement officer is cooperating in the enforcement of the criminal laws of this state or the
United States
;

Â Â Â Â Â  (b) To a magistrate;

Â Â Â Â Â  (c) In a presentation to a federal or state grand jury; or

Â Â Â Â Â  (d) In compliance with a court order.

Â Â Â Â Â  (10) A law enforcement officer may intercept an oral communication under this section only when acting within the scope of the officerÂs employment and as a part of assigned duties.

Â Â Â Â Â  (11) As used in this section, Âlaw enforcement officerÂ means an officer employed by the
United States
, this state or a municipal government within this state, or a political subdivision, agency, department or bureau of those governments, to enforce criminal laws.

Â Â Â Â Â  (12) Violation of subsection (9) of this section is a Class A misdemeanor. [1983 c.824 Â§8; 1995 c.224 Â§2; 2001 c.385 Â§2; 2003 c.577 Â§13; 2005 c.708 Â§46; 2007 c.442 Â§2]

Â Â Â Â Â  Note: The amendments to 133.726 by section 3, chapter 442,
Oregon
Laws 2007, become operative January 2, 2012. See section 4, chapter 442, Oregon Laws 2007. The text that is operative on and after January 2, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  133.726. (1) Notwithstanding ORS 133.724, under the circumstances described in this section, a law enforcement officer is authorized to intercept an oral communication to which the officer or a person under the direct supervision of the officer is a party, without obtaining an order for the interception of a wire, electronic or oral communication under ORS 133.724.

Â Â Â Â Â  (2) For purposes of this section and ORS 133.736, a person is a party to an oral communication if the oral communication is made in the personÂs immediate presence and is audible to the person regardless of whether the communication is specifically directed to the person.

Â Â Â Â Â  (3) An ex parte order for intercepting an oral communication in any county of this state under this section may be issued by any judge as defined in ORS 133.525 upon written application made upon oath or affirmation of the district attorney or a deputy district attorney authorized by the district attorney for the county in which the order is sought or upon the oath or affirmation of any peace officer as defined in ORS 133.005. The application shall include:

Â Â Â Â Â  (a) The name of the applicant and the applicantÂs authority to make the application;

Â Â Â Â Â  (b) A statement demonstrating that there is probable cause to believe that a person whose oral communication is to be intercepted is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007, and that intercepting the oral communication will yield evidence thereof; and

Â Â Â Â Â  (c) The identity of the person, if known, suspected of committing the crime and whose oral communication is to be intercepted.

Â Â Â Â Â  (4) The judge may require the applicant to furnish further testimony or documentary evidence in support of the application.

Â Â Â Â Â  (5) Upon examination of the application and evidence, the judge may enter an ex parte order, as requested or as modified, authorizing or approving the interception of an oral communication within the state if the judge determines on the basis of the facts submitted by the applicant that:

Â Â Â Â Â  (a) There is probable cause to believe that a person is engaged in committing, has committed or is about to commit a particular felony, or a misdemeanor under ORS 167.007; and

Â Â Â Â Â  (b) There is probable cause to believe that the oral communication to be obtained will contain evidence concerning that crime.

Â Â Â Â Â  (6) An order authorizing or approving the interception of an oral communication under this section must specify:

Â Â Â Â Â  (a) The identity of the person, if known, whose oral communication is to be intercepted;

Â Â Â Â Â  (b) A statement identifying the particular crime to which the oral communication is expected to relate;

Â Â Â Â Â  (c) The agency authorized under the order to intercept the oral communication;

Â Â Â Â Â  (d) The name and office of the applicant and the signature and title of the issuing judge;

Â Â Â Â Â  (e) A period of time after which the order shall expire; and

Â Â Â Â Â  (f) A statement that the order authorizes only the interception of an oral communication to which a law enforcement officer or a person under the direct supervision of a law enforcement officer is a party.

Â Â Â Â Â  (7) An order under ORS 133.724 or this section is not required when a law enforcement officer intercepts an oral communication to which the officer or a person under the direct supervision of the officer is a party if the oral communication is made by a person whom the officer has probable cause to believe has committed, is engaged in committing or is about to commit:

Â Â Â Â Â  (a) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906 or as a misdemeanor under ORS 167.007; or

Â Â Â Â Â  (b) Any other crime punishable as a felony if the circumstances at the time the oral communication is intercepted are of such exigency that it would be unreasonable to obtain a court order under ORS 133.724 or this section.

Â Â Â Â Â  (8) A law enforcement officer who intercepts an oral communication pursuant to this section may not intentionally fail to record and preserve the oral communication in its entirety. A law enforcement officer, or a person under the direct supervision of the officer, who is authorized under this section to intercept an oral communication is not required to exclude from the interception an oral communication made by a person for whom probable cause does not exist if the officer or the person under the officerÂs direct supervision is a party to the oral communication.

Â Â Â Â Â  (9) A law enforcement officer may not divulge the contents of an oral communication intercepted under this section before a preliminary hearing or trial in which an oral communication is going to be introduced as evidence against a person except:

Â Â Â Â Â  (a) To a superior officer or other official with whom the law enforcement officer is cooperating in the enforcement of the criminal laws of this state or the
United States
;

Â Â Â Â Â  (b) To a magistrate;

Â Â Â Â Â  (c) In a presentation to a federal or state grand jury; or

Â Â Â Â Â  (d) In compliance with a court order.

Â Â Â Â Â  (10) A law enforcement officer may intercept an oral communication under this section only when acting within the scope of the officerÂs employment and as a part of assigned duties.

Â Â Â Â Â  (11) As used in this section, Âlaw enforcement officerÂ means an officer employed by the
United States
, this state or a municipal government within this state, or a political subdivision, agency, department or bureau of those governments, to enforce criminal laws.

Â Â Â Â Â  (12) Violation of subsection (9) of this section is a Class A misdemeanor.

Â Â Â Â Â  133.727 Proceeding under expired order prohibited. Any officer who knowingly proceeds under an order which has expired and has not been renewed as provided in ORS 133.724 is deemed to act without authority under ORS 133.724 and shall be subject to the penalties provided in ORS 165.543, as though the officer had never obtained any such order or warrant. [Formerly 141.730; 1979 c.716 Â§14; 1983 c.824 Â§7]

Â Â Â Â Â  133.729 Recording intercepted communications; method; delivery to court; custody. The contents of any wire, electronic or oral communication intercepted in accordance with the provisions of ORS 133.724 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic or oral communication under this section shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order issued under ORS 133.724, or extensions thereof, such recordings shall be made available to the judge issuing such order and sealed under the direction of the judge. Custody of the recordings shall be wherever the judge orders. They shall not be destroyed before the expiration of the minimum retention period established by the State Court Administrator under ORS 8.125. Duplicate recordings may be made for use or disclosure pursuant to the provisions of ORS 133.737 (1) and (2) for investigations. The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic or oral communication or evidence derived therefrom under ORS 133.737 (3). [1979 c.716 Â§7; 1989 c.983 Â§8; 1997 c.872 Â§12]

Â Â Â Â Â  133.730 [Renumbered 135.135]

Â Â Â Â Â  133.731 Inventory; contents; inspection of intercepted communications. (1) Within a reasonable time but not later than 90 days after the termination of the period of an order issued under ORS 133.724, or extensions thereof, the issuing or denying judge shall cause to be served, on the persons named in the order or the application, and such other parties to intercepted communications as the judge may determine in the judgeÂs discretion should be served in the interest of justice, an inventory which shall include notice of:

Â Â Â Â Â  (a) The fact of the entry of the order or the application;

Â Â Â Â Â  (b) The date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application; and

Â Â Â Â Â  (c) The fact that during the period wire, electronic or oral communications were or were not intercepted.

Â Â Â Â Â  (2) The judge, upon the filing of a motion, may in the judgeÂs discretion make available to such person or the personÂs counsel for inspection such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of the circuit court, the serving of the inventory required by this section may be postponed. [1979 c.716 Â§8; 1989 c.983 Â§9]

Â Â Â Â Â  133.733 Procedure for introduction as evidence. The contents of any wire, electronic or oral communication intercepted under ORS 133.724, or evidence derived therefrom, shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any court of this state unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This 10-day period may be waived by the judge if the judge finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving such information. [1979 c.716 Â§9; 1989 c.983 Â§10]

Â Â Â Â Â  133.735 Suppression of intercepted communications; procedure; grounds; appeal. (1) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state, or a political subdivision thereof, may move to suppress the contents of any wire, electronic or oral communication intercepted under ORS 133.724, or evidence derived therefrom, on the grounds that:

Â Â Â Â Â  (a) The communication was unlawfully intercepted;

Â Â Â Â Â  (b) The order of authorization or approval under which it was intercepted is insufficient on its face; or

Â Â Â Â Â  (c) The interception was not made in conformity with the order of authorization or approval.

Â Â Â Â Â  (2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic or oral communication, or evidence derived therefrom, shall be treated as having been unlawfully obtained. The judge, upon the filing of such motion by the aggrieved person, may in the judgeÂs discretion make available to the aggrieved person or the personÂs counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

Â Â Â Â Â  (3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section. [1979 c.716 Â§10; 1989 c.983 Â§11]

Â Â Â Â Â  133.736 Motion to suppress intercepted oral communication; right of state to appeal. (1) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of the state, or a political subdivision thereof, may move to suppress recordings of any oral communication intercepted in violation of ORS 133.726 or testimony or other evidence derived solely from the unlawful interception.

Â Â Â Â Â  (2) Such motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of the motion. If the motion is granted, the judge, upon the filing of such motion by the aggrieved person, may in the judgeÂs discretion make available to the aggrieved person or the personÂs counsel for inspection such portions of the intercepted communications or evidence derived therefrom as the judge determines to be in the interests of justice.

Â Â Â Â Â  (3) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion to suppress under subsection (1) of this section. [1983 c.824 Â§5; 2001 c.385 Â§3; 2003 c.14 Â§55]

Â Â Â Â Â  133.737 Disclosure and use of intercepted communications. (1) Any investigative or law enforcement officer who, by any means authorized by ORS 133.721 to 133.739, has obtained knowledge of the contents of any wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure or to the extent that such disclosure is otherwise authorized by law.

Â Â Â Â Â  (2) Any investigative or law enforcement officer who, by any means authorized by ORS 133.721 to 133.739, has obtained knowledge of the contents of any wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of official duties.

Â Â Â Â Â  (3) Any person who has received by any means authorized by ORS 133.721 to 133.739, any information concerning a wire, electronic or oral communication under ORS 133.724, or evidence derived therefrom, intercepted in accordance with the provisions of ORS 133.721 to 133.739, may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state or political subdivision thereof.

Â Â Â Â Â  (4) No otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of ORS 133.721 to 133.739, shall lose its privileged character.

Â Â Â Â Â  (5) When an investigative or law enforcement officer, while engaged in intercepting wire, electronic or oral communications in any manner authorized by ORS 133.724, intercepts wire, electronic or oral communications relating to crimes other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subsections (1) and (2) of this section. Such contents and any evidence derived therefrom may be used under subsection (3) of this section when authorized or approved by a judge of the circuit court if the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of ORS 133.724. Such application shall be made as soon as practicable. [1979 c.716 Â§6; 1989 c.983 Â§12; 2003 c.14 Â§56]

Â Â Â Â Â  133.739 Civil damages for willful interception, disclosure or use of communications; attorney fees; defense; effect on other remedies. (1) Any person whose wire, electronic or oral communication was intercepted, disclosed or used in violation of ORS 133.724 or 133.737 shall have a civil cause of action against any person who willfully intercepts, discloses or uses, or procures any other person to intercept, disclose or use such communication and shall be entitled to recover from any such person:

Â Â Â Â Â  (a) Actual damages but not less than damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is greater; and

Â Â Â Â Â  (b) Punitive damages.

Â Â Â Â Â  (2) A good faith reliance on a court order or legislative authorization shall constitute a complete defense to any civil action brought under this section.

Â Â Â Â Â  (3) Nothing in ORS 41.910, 133.721 to 133.739 and 133.992 is intended to abrogate any other private civil remedy for invasion of privacy.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (5) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (4) of this section if the action under this section is maintained as a class action pursuant to ORCP 32. [1979 c.716 Â§11; 1981 c.897 Â§38; 1989 c.983 Â§13; 1995 c.696 Â§16]

Â Â Â Â Â  133.740 [Renumbered 135.145]

UNIFORM CRIMINAL EXTRADITION ACT

Â Â Â Â Â  133.743 Definitions for ORS 133.743 to 133.857; appointment of legal counsel to assist Governor. (1) Where appearing in ORS 133.743 to 133.857, the term ÂGovernorÂ includes any person performing the extradition functions of Governor by authority of an appointment under subsection (2) of this section. The term Âexecutive authorityÂ includes the Governor and any person performing the functions of Governor in a state other than this state, and the term Âstate,Â referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Â Â Â Â Â  (2) The Governor may appoint a member of the legal staff of the Governor to act in behalf of the Governor under ORS 133.743 to 133.857 in performing the extradition functions of the Governor. The appointment shall be in writing and be filed with the Secretary of State. [Formerly 147.010; 1983 c.82 Â§1]

Â Â Â Â Â  133.745 Determination of security requirements to carry out extradition. Subject to final determination by the Governor, the Superintendent of State Police shall determine the security requirements necessary to safely carry out the extradition of a person from another state including, but not limited to, the number of agents needed to secure the return of a person under ORS 133.743 to 133.857. [1999 c.867 Â§12]

Â Â Â Â Â  Note: 133.745 was added to and made a part of 133.743 to 133.857 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  133.747 Fugitives from other states; Governor to cause arrest and delivery of criminals. Subject to the qualifications of ORS 133.743 to 133.857 and the provisions of the Constitution of the United States controlling, and Acts of Congress in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state. [Formerly 147.020]

Â Â Â Â Â  133.750 [Renumbered 135.155]

Â Â Â Â Â  133.753 Form of demand. No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of security release, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand. [Formerly 147.030; 1999 c.1051 Â§246]

Â Â Â Â Â  133.755 [1961 c.521 Â§1; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  133.757 Investigation of demand and report. When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the Governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered. [Formerly 147.040]

Â Â Â Â Â  133.760 [Amended by 1973 c.836 Â§140; renumbered 135.165]

Â Â Â Â Â  133.763 Facts documents must show. A warrant of extradition must not be issued unless the documents presented by the executive authority making the demand show that:

Â Â Â Â Â  (1) Except in cases arising under ORS 133.767, the accused, when demanded upon a charge of crime, was present in the demanding state at the time of the commission of the alleged crime and thereafter fled from that state;

Â Â Â Â Â  (2) The person demanded is in this state; and

Â Â Â Â Â  (3) They constitute full compliance with the requirements of ORS 133.753. [Formerly 147.050]

Â Â Â Â Â  133.767 Extradition of person not present in demanding state at time of commission of crime. The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in ORS 133.763 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand. The provisions of ORS 133.743 to 133.857 not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled therefrom. [Formerly 147.060; 1985 c.565 Â§12; 2005 c.22 Â§105]

Â Â Â Â Â  133.770 [Renumbered 136.345]

Â Â Â Â Â  133.773 GovernorÂs warrant of arrest. If the Governor shall decide that the demand should be complied with, the Governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner or other person whom the Governor may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issue. [Formerly 147.070]

Â Â Â Â Â  133.777 Execution of the warrant. Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where the accused may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused, subject to the provisions of ORS 133.743 to 133.833 and 133.839 to 133.855, to the duly authorized agent of the demanding state. [Formerly 147.080]

Â Â Â Â Â  133.780 [Renumbered 136.347]

Â Â Â Â Â  133.783 Authority of arresting officer to command assistance. Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance. [Formerly 147.090]

Â Â Â Â Â  133.787 Rights of arrested person. No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding the person shall have appointed to receive the person unless the person has been informed of the demand made for surrender and of the crime with which the person is charged, and that the person has the right to demand legal counsel; and if the prisoner, the friends, or counsel of the prisoner shall state the desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. And when such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state. [Formerly 147.100]

Â Â Â Â Â  133.793 Penalty for disobedience to ORS 133.787. Any officer who shall deliver to the agent for extradition of the demanding state a person in the custody of the officer under the GovernorÂs warrant in disobedience to ORS 133.787 commits a Class B misdemeanor. [Formerly 147.110]

Â Â Â Â Â  133.797 Confinement of prisoner. (1) The officer or person executing the GovernorÂs warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which the officer, person or agent may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of the prisoner is ready to proceed on the route, such person being chargeable with the expense of keeping.

Â Â Â Â Â  (2) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which the officer or agent may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on the route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that the officer or agent is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state. [Formerly 147.120]

Â Â Â Â Â  133.803 Arrest prior to requisition. Whenever any person within this state shall be charged on the oath of any credible person before any judge or other magistrate of this state with the commission of a crime in any other state and, except in cases arising under ORS 133.767, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of security release, probation or parole, or whenever complaint shall have been made before any judge or other magistrate in this state setting forth on the affidavit of any creditable person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under ORS 133.767, has fled therefrom or has been convicted of a crime in that state and escaped from confinement, or has broken the terms of security release, probation or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding the peace officer to apprehend the person named therein, wherever the person may be found in this state, and bring the person before the same or any other judge, court or magistrate who may be convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant. [Formerly 147.130; 1999 c.1051 Â§247]

Â Â Â Â Â  133.805 Arrest without warrant. The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant, upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in ORS 133.803; and thereafter the answer of the accused shall be heard as if the accused had been arrested on a warrant. [Formerly 147.140]

Â Â Â Â Â  133.807 Commitment to await arrest on requisition. If from the initial examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged, the judge or magistrate must commit the person to jail by a warrant reciting the accusation for a period of at least 45 days to enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the defense, unless the accused is released as provided in ORS 133.809, or until the accused shall be legally discharged. The period of time may be extended upon good cause shown demonstrating the need for additional time to allow the executive authority of the state having jurisdiction of the defense to comply with procedural requirements of the Uniform Criminal Extradition Act, 18 U.S.C. 3182, or section 2, Article IV of the United States Constitution. [Formerly 147.150; 1999 c.553 Â§1]

Â Â Â Â Â  133.809 Release. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate must make a release decision concerning the person arrested under ORS 135.230 to 135.290, for the appearance of the person at a time specified in the security release or in the release agreement. [Formerly 147.160]

Â Â Â Â Â  133.810 [Amended by 1973 c.836 Â§141; renumbered 135.175]

Â Â Â Â Â  133.813 Proceedings in absence of arrest under executive warrant within specified time. If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant, security release or release agreement, the judge or magistrate may discharge the accused or may recommit the accused to a further day, or may again set a security release or a release agreement for the appearance and surrender of the accused, as provided in ORS 133.809; and at the expiration of the second period of commitment, or if the accused has been released and appeared according to the terms of the security release or release agreement of the accused, the judge or magistrate either may discharge the accused or may require the accused to enter into a new security release or release agreement to appear and surrender at another day. [Formerly 147.170]

Â Â Â Â Â  133.815 Forfeiture; recovery thereon. If the prisoner is released and fails to appear according to the condition of the security release or release agreement of the prisoner, the court, by proper order, shall declare the security release or release agreement forfeited, and recovery may be had thereon in the name of the state as in the case of other security releases and release agreements given by the accused in criminal proceedings within this state. [Formerly 147.180]

Â Â Â Â Â  133.817 Persons under criminal prosecution in this state at time of requisition. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the Governor, at the discretion of the Governor, either may surrender the person on the demand of the executive authority of another state or may hold the person until the person has been tried and discharged, or convicted and punished in this state. [Formerly 147.190]

Â Â Â Â Â  133.820 [Amended by 1973 c.836 Â§142; renumbered 135.185]

Â Â Â Â Â  133.823 When guilt of accused may be inquired into. The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition, accompanied by a charge of crime in legal form as provided in ORS 133.743 to 133.817, shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime. [Formerly 147.200]

Â Â Â Â Â  133.825 Governor may recall warrant. The Governor may recall the GovernorÂs warrant of arrest or may issue another warrant whenever the Governor deems proper. [Formerly 147.210]

Â Â Â Â Â  133.827 Warrant to agent to return fugitive from this state. Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of security release, probation or parole in this state from the chief executive of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, the Governor shall issue a warrant under the seal of this state to some agent or agents, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this state in which the offense was committed. [Formerly 147.220; 1999 c.1051 Â§248]

Â Â Â Â Â  133.830 [Amended by 1973 c.836 Â§143; renumbered 135.195]

Â Â Â Â Â  133.833 Application for requisition; filing and forwarding of papers. (1) When the return to this state of a person charged with crime in this state is required, the district attorney of the county in which the alleged crime is committed shall present to the Governor written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, the approximate time, place and circumstances of its commission, the state in which the person is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the district attorney the interest of the public in the effective administration of criminal justice requires the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim.

Â Â Â Â Â  (2) When the return to this state is required of a person who has been convicted of or found guilty except for insanity of a crime in this state and who has escaped from confinement or broken the terms of the release, probation or parole of such person, the district attorney of the county in which the offense was committed, the parole board, or the superintendent of the institution or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which the person was convicted or found guilty except for insanity, the circumstances of the escape from confinement or of the breach of the terms of release, probation or parole, the state in which the person is believed to be, including the location of the person therein at the time application is made.

Â Â Â Â Â  (3) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The district attorney, parole board, superintendent or sheriff may also attach such further affidavits and other documents in duplicate as the district attorney, parole board, superintendent or sheriff shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by indorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavit, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the GovernorÂs requisition. [Formerly 147.230; 1985 c.192 Â§2]

Â Â Â Â Â  133.835 Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion. (1) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against the person in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the term of sentence of the person in such other state, upon condition that the person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

Â Â Â Â Â  (2) The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in ORS 133.743 to 133.857 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily. [1973 c.836 Â§129; 1985 c.565 Â§13; 2005 c.22 Â§106]

Â Â Â Â Â  133.837 Appointment of agent to return fugitive from this state who waives extradition. In the event a fugitive from this state shall waive extradition, an agent or agents to secure the return of the fugitive may be appointed by the district attorney of the county in which the offense was committed, and the account of such agent or agents embracing necessary expenses incurred in performing the service, shall be audited and paid in the same manner as accounts presented under ORS 133.857. [Formerly 147.235]

Â Â Â Â Â  133.839 Immunity from civil process in certain civil cases. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited. [Formerly 147.250]

Â Â Â Â Â  133.840 [Amended by 1973 c.836 Â§144; renumbered 135.205]

Â Â Â Â Â  133.843 Written waiver of extradition proceedings. (1) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of security release, probation or parole may waive the issuance and service of the warrant provided for in ORS 133.773 and 133.777 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that the person consents to return to the demanding state; provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of rights to the issuance and service of a warrant of extradition and to apply for a writ of habeas corpus as provided for in ORS 133.787.

Â Â Â Â Â  (2)(a) If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent.

Â Â Â Â Â  (b) Nothing in this section shall be deemed to limit the right of the accused person to submit voluntarily to the custody of such agent or agents for return without formality to the demanding state.

Â Â Â Â Â  (c) The waiver procedure described in this section is not an exclusive procedure, nor does it limit the powers, rights or duties of the officers of the demanding state or of this state.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a law enforcement or corrections agency in this state holding a person who is alleged to have broken the terms of the personÂs security release, probation, parole or any other release in the demanding state may deliver the person to the duly accredited agent of the demanding state without the requirement of a warrant if:

Â Â Â Â Â  (a) The person has signed a prior waiver of extradition as a term of the personÂs current security release, probation, parole or other release in the demanding state; and

Â Â Â Â Â  (b) The law enforcement or corrections agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs, fingerprints or other evidence properly identifying the person as the person who signed the waiver. [Formerly 147.253; 1999 c.1051 Â§249; 2001 c.230 Â§1]

Â Â Â Â Â  133.845 Nonwaiver by this state. Nothing contained in ORS 133.743 to 133.857 shall be deemed to constitute a waiver by this state of its right, power or privilege to try a person demanded under ORS 133.843 for any crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings under ORS 133.743 to 133.857 that result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever. [Formerly 147.256; 1985 c.565 Â§14; 2005 c.22 Â§107]

Â Â Â Â Â  133.847 Trial of extradited person for other crimes. After a person has been brought back to this state upon extradition proceedings, the person may be tried in this state for other crimes which the person may be charged with having committed here as well as that specified in the requisition for extradition. [Formerly 147.260]

Â Â Â Â Â  133.850 [Renumbered 135.215]

Â Â Â Â Â  133.853 Construction of Act. ORS 133.743 to 133.833 and 133.839 to 133.855 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact the Uniform Criminal Extradition Act. [Formerly 147.270]

Â Â Â Â Â  133.855 Short title. ORS 133.743 to 133.833 and 133.839 to 133.855 may be cited as the Uniform Criminal Extradition Act. [Formerly 147.280]

Â Â Â Â Â  133.857 Payment of agentÂs expenses. The account of the agent or agents embracing necessary expenses incurred in performing the service, after approval by the Governor, shall be paid, after being audited and allowed as other claims against the state, from any moneys appropriated therefor. [Formerly 147.290]

Â Â Â Â Â  133.860 [Amended by 1959 c.638 Â§14; 1965 c.508 Â§6; 1973 c.836 Â§145; renumbered 135.225]

ARREST AND RETURN ACCOUNT

Â Â Â Â Â  133.865 Arrest and Return Account. The Arrest and Return Account is established separate and distinct from the General Fund. The account consists of moneys deposited into the account under ORS 161.665 and such other moneys as may be appropriated to the account by law. Moneys in the account are continuously appropriated to the Governor for the purpose of paying costs incurred in carrying out the provisions of ORS 133.743 to 133.857. [2003 c.615 Â§3]

Â Â Â Â Â  Note: 133.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 133 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  133.990 [Renumbered 135.990]

Â Â Â Â Â  133.992 Penalties. Any person who maliciously and without probable cause causes a search warrant or a court order for interception to be issued and executed is guilty of a Class A misdemeanor. [Formerly 141.990; 1979 c.716 Â§15; 1983 c.824 Â§2]

_______________



Chapter 134

Chapter 134 (Former Provisions)

Compromise; Dismissal; Prosecution of Prisoners; Detainers

COMPROMISE; DISMISSAL; PROSECUTION OF PRISONERS; DETAINERS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

134.010 [Amended by 1973 c.836 §190; renumbered 135.703]

134.020 [Amended by 1973 c.836 §191; renumbered 135.705]

134.030 [Renumbered 135.707]

134.040 [Renumbered 135.709]

134.110 [Amended by 1959 c.638 §15; 1971 c.286 §1; 1973 c.836 §203; renumbered 135.745]

134.120 [Amended by 1959 c.638 §16; 1973 c.836 §204; renumbered 135.747]

134.130 [Amended by 1959 c.638 §17; 1973 c.836 §205; renumbered 135.750]

134.140 [Amended by 1973 c.836 §206; renumbered 135.753]

134.150 [Amended by 1973 c.836 §207; renumbered 135.755]

134.160 [Renumbered 135.757]

134.510 [1955 c.387 §1; 1973 c.836 §208; renumbered 135.760]

134.520 [1955 c.387 §2; renumbered 135.763]

134.530 [1955 c.387 §3; renumbered 135.765]

134.540 [1955 c.387 §4; 1973 c.836 §209; renumbered 135.767]

134.550 [1955 c.387 §5; 1973 c.836 §210; renumbered 135.770]

134.560 [1955 c.387 §6; 1973 c.836 §211; renumbered 135.773]

134.570 [1955 c.387 §6; repealed by 1961 c.520 §1]

134.605 [1969 c.362 §1; 1973 c.836 §212; renumbered 135.775]

134.615 [1969 c.362 §2; renumbered 135.777]

134.625 [1969 c.362 §3; renumbered 135.779]

134.635 [1969 c.362 §4; renumbered 135.783]

134.645 [1969 c.362 §5; renumbered 135.785]

134.655 [1969 c.362 §6; renumbered 135.787]

134.665 [1969 c.362 §7; renumbered 135.789]

_______________



Chapter 135

Chapter 135 Â Arraignment and Pretrial Provisions

2007 EDITION

ARRAIGNMENT AND PRETRIAL PROVISIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ARRAIGNMENT

(Generally)

135.010Â Â Â Â  Time and place

135.020Â Â Â Â  Scope of proceedings

135.030Â Â Â Â  When presence of defendant is required; appearance by counsel

135.035Â Â Â Â  Bringing in defendant not yet arrested or held to answer

135.037Â Â Â Â  Omnibus hearing; when held; subject; ruling of court; counsel required

(Counsel; Name Used)

135.040Â Â Â Â  Right to counsel

135.045Â Â Â Â  Court appointment of counsel; waiver of counsel; appointment of legal advisor

135.050Â Â Â Â  Eligibility for court-appointed counsel; financial statement; termination; civil liability

135.055Â Â Â Â  Compensation and expenses of appointed counsel

135.060Â Â Â Â  Communication to defendant as to use of name in accusatory instrument; effect of acknowledging true name at arraignment

135.065Â Â Â Â  Name used in further proceedings; motion to strike false name

135.067Â Â Â Â  Effect of failure to provide true name of defendant on certain types of release

PRELIMINARY HEARING

(Generally)

135.070Â Â Â Â  Information as to charge, right to counsel, use of statement, preliminary hearing and use by State Board of Parole and Post-Prison Supervision

135.073Â Â Â Â  Statement by defendant when not advised of rights

135.075Â Â Â Â  Obtaining counsel

135.085Â Â Â Â  Subpoenaing witnesses

135.090Â Â Â Â  Examination of adverse witnesses

135.095Â Â Â Â  Right of defendant to make or waive making a statement

135.100Â Â Â Â  Statement of defendant

135.105Â Â Â Â  Use of statement before grand jury or on trial

135.115Â Â Â Â  Waiver of right to make statement

135.125Â Â Â Â  Examination of defendantÂs witnesses

135.135Â Â Â Â  Exclusion of witnesses during examination of others

135.139Â Â Â Â  Notice of availability of testing for HIV and other communicable diseases to person charged with crime; when court may order test; victimÂs rights

135.145Â Â Â Â  Testimony of witnesses

135.155Â Â Â Â  Retention of record and statements by magistrate; inspection

135.165Â Â Â Â  Counsel for complainant; district attorney

135.173Â Â Â Â  Oregon Evidence Code to apply in preliminary hearings; exception

(Discharge or Commitment)

135.175Â Â Â Â  Discharge

135.185Â Â Â Â  Holding defendant to answer; use of hearsay evidence

135.195Â Â Â Â  Commitment

135.205Â Â Â Â  Indorsement in certain cases

135.215Â Â Â Â  Direction to sheriff; detention of defendant

135.225Â Â Â Â  Forwarding of papers by magistrate

RELEASE OF DEFENDANT

135.230Â Â Â Â  Definitions for ORS 135.230 to 135.290

135.235Â Â Â Â  Release assistance officer; appointment; duties

135.240Â Â Â Â  Releasable offenses

135.245Â Â Â Â  Release decision

135.250Â Â Â Â  General conditions of release agreement

135.255Â Â Â Â  Release agreement

135.260Â Â Â Â  Conditional release

135.265Â Â Â Â  Security release

135.270Â Â Â Â  Taking of security

135.280Â Â Â Â  Arrest warrant; forfeiture

135.285Â Â Â Â  Modification of release decision; release upon appeal

135.290Â Â Â Â  Punishment by contempt of court

135.295Â Â Â Â  Application of ORS 135.230 to 135.290 to certain traffic offenses

PLEADINGS

(DefendantÂs Answer Generally)

135.305Â Â Â Â  Types of answer

135.315Â Â Â Â  Types of pleading

135.325Â Â Â Â  Pleading a judgment

(Plea)

135.335Â Â Â Â  Pleading by defendant; alternatives

135.345Â Â Â Â  Legal effect of plea of no contest

135.355Â Â Â Â  Presentation of plea; entry in register; forms

135.360Â Â Â Â  Special provisions relating to presentation of plea of guilty or no contest

135.365Â Â Â Â  Withdrawal of plea of guilty or no contest

135.370Â Â Â Â  Not guilty plea as denial of allegations of accusatory instrument

135.375Â Â Â Â  Pleading to other offenses

135.380Â Â Â Â  Time of entering plea; aid of counsel

135.385Â Â Â Â  Defendant to be advised by court

135.390Â Â Â Â  Determining voluntariness of plea

135.395Â Â Â Â  Determining accuracy of plea

(Plea Discussions and Agreements)

135.405Â Â Â Â  Plea discussions and plea agreements

135.406Â Â Â Â  Consultation with victim regarding plea discussions

135.407Â Â Â Â  Plea agreement must contain defendantÂs criminal history classification; stipulations

135.415Â Â Â Â  Criteria to be considered in plea discussions and plea agreements

135.425Â Â Â Â  Responsibilities of defense counsel

135.432Â Â Â Â  Responsibilities of trial judge

135.435Â Â Â Â  Discussion and agreement not admissible

135.445Â Â Â Â  Withdrawn plea or statement not admissible

(Related Procedure)

135.455Â Â Â Â  Notice prior to trial of intention to rely on alibi evidence; content of notice; effect of failure to supply notice

135.465Â Â Â Â  Defect in accusatory instrument as affecting acquittal on merits

PRETRIAL MOTIONS

135.470Â Â Â Â  Motion to dismiss accusatory instrument on grounds of former jeopardy

135.510Â Â Â Â  Grounds for motion to set aside the indictment

135.520Â Â Â Â  Time of making motion; hearing

135.530Â Â Â Â  Effect of allowance of motion

135.540Â Â Â Â  Effect of resubmission of case

135.560Â Â Â Â  Order to set aside is no bar to future prosecution

DEMURRERS

135.610Â Â Â Â  Demurrer; generally

135.630Â Â Â Â  Grounds of demurrer

135.640Â Â Â Â  When objections that are grounds for demurrer may be taken

135.650Â Â Â Â  Hearing of objections specified by demurrer

135.660Â Â Â Â  Judgment on demurrer; entry in register

135.670Â Â Â Â  Allowance of demurrer

135.680Â Â Â Â  Failure to resubmit case after allowance of demurrer

135.690Â Â Â Â  Resubmission of case

135.700Â Â Â Â  Disallowance of demurrer

COMPROMISE

135.703Â Â Â Â  Crimes subject to being compromised; exceptions

135.705Â Â Â Â  Satisfaction of injured person; dismissal of charges

135.707Â Â Â Â  Discharge as bar to prosecution

135.709Â Â Â Â  Exclusiveness of procedure

SUFFICIENCY OF ACCUSATORY INSTRUMENTS

135.711Â Â Â Â  Facts constituting crime or subcategory of crime required

135.713Â Â Â Â  Necessity of stating presumptions of law and matters judicially noticed

135.715Â Â Â Â  Effect of nonprejudicial defects in form of accusatory instrument

135.717Â Â Â Â  Time of crime

135.720Â Â Â Â  Place of crime in certain cases

135.725Â Â Â Â  Person injured or intended to be injured

135.727Â Â Â Â  Description of animal

135.730Â Â Â Â  Judgments; facts conferring jurisdiction

135.733Â Â Â Â  Defamation

135.735Â Â Â Â  Forgery; misdescription of forged instrument

135.737Â Â Â Â  Perjury

135.740Â Â Â Â  Construction of words and phrases used

135.743Â Â Â Â  Fictitious or erroneous name; insertion of true name

SPEEDY TRIAL PROVISIONS

135.745Â Â Â Â  Delay in finding an indictment or filing an information

135.747Â Â Â Â  Effect of delay in bringing defendant to trial

135.750Â Â Â Â  Where there is reason for delay

DISMISSAL OF ACTION

135.753Â Â Â Â  Effect of dismissal

135.755Â Â Â Â  Dismissal on motion of court or district attorney

135.757Â Â Â Â  Nolle prosequi; discontinuance by district attorney

PROSECUTION OF PRISONERS

135.760Â Â Â Â  Notice requesting early trial on pending charge

135.763Â Â Â Â  Trial within 90 days of notice unless continuance granted

135.765Â Â Â Â  Dismissal of criminal proceeding not brought to trial within allowed time; exceptions

135.767Â Â Â Â  Presence of prisoner at proceedings

135.770Â Â Â Â  Release of prisoner prohibited

135.773Â Â Â Â  District attorney to furnish certain documents

DETAINER

135.775Â Â Â Â  Agreement on Detainers

135.777Â Â Â Â  Definition for ORS 135.775

135.779Â Â Â Â  Enforcement of ORS 135.775 by public agencies

135.783Â Â Â Â  Effect of escape from custody in another state

135.785Â Â Â Â  Surrender of custody under ORS 135.775

135.787Â Â Â Â  Administrator of agreement; appointment; duties

135.789Â Â Â Â  Notice of request for temporary custody; prisonerÂs rights

135.791Â Â Â Â  Request for final disposition of detainer from prisoner without state

135.793Â Â Â Â  Procedure where untried instrument pending against prisoner without state

PRETRIAL DISCOVERY

135.805Â Â Â Â  Applicability; scope of disclosure

135.815Â Â Â Â  Disclosure to defendant

135.825Â Â Â Â  Other disclosure to defense; special conditions

135.835Â Â Â Â  Disclosure to the state

135.845Â Â Â Â  Time of disclosure

135.855Â Â Â Â  Material and information not subject to discovery

135.857Â Â Â Â  Disclosure to victim; conditions

135.865Â Â Â Â  Effect of failure to comply with discovery requirements

135.873Â Â Â Â  Protective orders

DIVERSION

(Generally)

135.881Â Â Â Â  Definitions for ORS 135.881 to 135.901

135.886Â Â Â Â  Requirements for diversion; factors considered

135.891Â Â Â Â  Conditions of diversion agreement; dismissal of criminal charges; scope of agreement

135.896Â Â Â Â  Stay of criminal proceedings during period of agreement; limitation on stay; effect of declining diversion

135.901Â Â Â Â  Effect of compliance or noncompliance with agreement; effect of partial compliance in subsequent criminal proceedings; record of participation in program

135.905Â Â Â Â  Unitary assessment

(Possession of Marijuana)

135.907Â Â Â Â  Notification of availability of diversion; petition form; information

135.909Â Â Â Â  Filing petition; procedure

135.911Â Â Â Â  Diversion for first offense only

135.913Â Â Â Â  Diversion agreement part of record of case; duration of agreement; effect of denial of petition

135.915Â Â Â Â  Effect of compliance with agreement

135.917Â Â Â Â  Designation of agencies to perform diagnostic assessments; duties of agency

135.919Â Â Â Â  Termination of agreement by court; procedure; grounds; effect

135.921Â Â Â Â  Amount and distribution of filing fee; diagnostic assessment fee

(Bad Check)

135.925Â Â Â Â  Bad check diversion program

EARLY DISPOSITION PROGRAMS

135.941Â Â Â Â  Early disposition programs

135.942Â Â Â Â  Purposes of program

135.943Â Â Â Â  Provisions of program

135.948Â Â Â Â  Availability to probationers

135.949Â Â Â Â  Other programs authorized

MEDIATING CRIMINAL OFFENSES

135.951Â Â Â Â  Authorization; determining when appropriate; exclusions

135.953Â Â Â Â  How mediation may be used

135.955Â Â Â Â  Notifying victims and person charged with crime of mediation opportunities

135.957Â Â Â Â  Application of ORS 36.220 to 36.238 to mediation of criminal offenses; information to parties

135.959Â Â Â Â  Authority to contract with dispute resolution programs

MISCELLANEOUS

135.970Â Â Â Â  When address and phone number of victim or witness not to be given to defendant; deposition of victim; when contact with victim prohibited; effect of threats by defendant

135.980Â Â Â Â  Rehabilitative programs directory; compilation; availability

PENALTIES

135.990Â Â Â Â  Penalties

ARRAIGNMENT

(Generally)

Â Â Â Â Â  135.010 Time and place. When the accusatory instrument has been filed, and if the defendant has been arrested, or as soon thereafter as the defendant may be arrested, the defendant shall be arraigned thereon as provided in ORS 135.030 before the court in which it is found. Except for good cause shown or at the request of the defendant, if the defendant is in custody, the arraignment shall be held during the first 36 hours of custody, excluding holidays, Saturdays and Sundays. In all other cases, except as provided for in ORS 133.060, the arraignment shall be held within 96 hours after the arrest. [Amended by 1973 c.836 Â§130; 1983 c.344 Â§1; 1983 c.661 Â§12]

Â Â Â Â Â  135.020 Scope of proceedings. The arraignment shall be made by the court, or by the clerk or the district attorney under its direction, as provided in ORS 135.030. The arraignment consists of reading the accusatory instrument to the defendant, causing delivery to the defendant of a copy thereof and indorsements thereon, including the list of witnesses indorsed on it or appended thereto if the accusatory instrument is an indictment, asking the defendant how the defendant pleads to the charge. [Amended by 1973 c.836 Â§131; 1983 c.344 Â§2]

Â Â Â Â Â  135.030 When presence of defendant is required; appearance by counsel. (1) When the accusatory instrument charges a crime punishable as a felony, the defendant shall appear in person at the arraignment.

Â Â Â Â Â  (2) When the accusatory instrument charges a crime punishable as a misdemeanor, the defendant may appear in person or by counsel.

Â Â Â Â Â  (3) The court may require a defendant to appear at the arraignment by simultaneous electronic transmission as provided in ORS 131.045 without the agreement of the state or defendant if the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant. [Formerly 135.110; 1983 c.344 Â§3; 2005 c.566 Â§5]

Â Â Â Â Â  135.035 Bringing in defendant not yet arrested or held to answer. When an accusatory instrument is filed in court, if the defendant has not been arrested and held to answer the charge, unless the defendant voluntarily appears for arraignment, the court shall issue a warrant of arrest as provided in ORS 133.110. [Formerly 135.140]

Â Â Â Â Â  135.037 Omnibus hearing; when held; subject; ruling of court; counsel required. (1) At any time after the filing of the accusatory instrument in circuit court and before the commencement of trial thereon, the court upon motion of any party shall, and upon its own motion may, order an omnibus hearing.

Â Â Â Â Â  (2) The purpose of an omnibus hearing shall be to rule on all pretrial motions and requests, including but not limited to the following issues:

Â Â Â Â Â  (a) Suppression of evidence;

Â Â Â Â Â  (b) Challenges to identification procedures used by the prosecution;

Â Â Â Â Â  (c) Challenges to voluntariness of admissions or confession;

Â Â Â Â Â  (d) Challenges to the accusatory instrument.

Â Â Â Â Â  (3) The court, at the time of the omnibus hearing, may also consider any matters which will facilitate trial by avoiding unnecessary proof or by simplifying the issues to be tried, or which are otherwise appropriate under the circumstances to facilitate disposition of the proceeding.

Â Â Â Â Â  (4) At the conclusion of the hearing and prior to trial the court shall prepare and file an order setting forth all rulings of the court on issues raised under subsection (2) of this section. The court shall further prepare and file a memorandum of other matters agreed upon at the hearing. Except in a prosecution of the defendant for perjury or false swearing, or impeachment of the defendant, no admissions made by the defendant or the attorney of the defendant at the hearing shall be used against the defendant unless the admissions are reduced to writing and signed by the defendant and the attorney.

Â Â Â Â Â  (5) This section shall not be applied in any proceeding or at any stage of any proceeding where the defendant is not represented by counsel. [1973 c.550 Â§2]

(Counsel; Name Used)

Â Â Â Â Â  135.040 Right to counsel. If the defendant appears for arraignment without counsel, the defendant shall be informed by the court that it is the right of the defendant to have counsel before being arraigned and shall be asked if the defendant desires the aid of counsel. [Formerly 135.310]

Â Â Â Â Â  135.045 Court appointment of counsel; waiver of counsel; appointment of legal advisor. (1)(a) If the defendant in a criminal action appears without counsel at arraignment or thereafter, the court shall determine whether the defendant wishes to be represented by counsel.

Â Â Â Â Â  (b) If the defendant does wish to be represented by counsel, the court, in accordance with ORS 135.050, shall appoint counsel to represent the defendant.

Â Â Â Â Â  (c) If the defendant wishes to waive counsel, the court shall determine whether the defendant has made a knowing and voluntary waiver of counsel. The court shall accept the waiver of counsel if the defendant is not charged with a capital offense. The court may decline to accept the waiver of counsel if the defendant is charged with a capital offense.

Â Â Â Â Â  (d) If the court accepts a defendantÂs waiver of counsel, the court may allow an attorney to serve as the defendantÂs legal advisor and may, in accordance with ORS 135.050, appoint an attorney as the defendantÂs legal advisor.

Â Â Â Â Â  (2) Appointment of counsel, including a legal advisor, under this section is subject to ORS 135.050, 135.055 and 151.485 to 151.497. [Formerly 135.320; 1987 c.803 Â§13; 1989 c.171 Â§16; 1989 c.1053 Â§1a; 1991 c.790 Â§11; 2001 c.472 Â§1; 2001 c.962 Â§24]

Â Â Â Â Â  135.050 Eligibility for court-appointed counsel; financial statement; termination; civil liability. (1) Suitable counsel for a defendant shall be appointed by a municipal, county or justice court if:

Â Â Â Â Â  (a) The defendant is before a court on a matter described in subsection (5) of this section;

Â Â Â Â Â  (b) The defendant requests aid of counsel;

Â Â Â Â Â  (c) The defendant provides to the court a written and verified financial statement; and

Â Â Â Â Â  (d) It appears to the court that the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendantÂs dependent family.

Â Â Â Â Â  (2) Suitable counsel for a defendant shall be appointed by a circuit court if:

Â Â Â Â Â  (a) The defendant is before the court on a matter described in subsection (5) of this section;

Â Â Â Â Â  (b) The defendant requests aid of counsel;

Â Â Â Â Â  (c) The defendant provides to the court a written and verified financial statement; and

Â Â Â Â Â  (d)(A) The defendant is determined to be financially eligible under ORS 151.485 and the standards established by the Public Defense Services Commission under ORS 151.216; or

Â Â Â Â Â  (B) The court finds, on the record, substantial and compelling reasons why the defendant is financially unable to retain adequate representation without substantial hardship in providing basic economic necessities to the defendant or the defendantÂs dependent family despite the fact that the defendant does not meet the financial eligibility standards established by the commission.

Â Â Â Â Â  (3) Appointed counsel may not be denied to any defendant merely because the defendantÂs friends or relatives have resources adequate to retain counsel or because the defendant has deposited or is capable of depositing security for release. However, appointed counsel may be denied to a defendant if the defendantÂs spouse has adequate resources which the court determines should be made available to retain counsel.

Â Â Â Â Â  (4) The defendantÂs financial statement under subsection (1) or (2) of this section shall include, but not be limited to:

Â Â Â Â Â  (a) A list of bank accounts in the name of defendant or defendantÂs spouse, and the balance in each;

Â Â Â Â Â  (b) A list of defendantÂs interests in real property and those of defendantÂs spouse;

Â Â Â Â Â  (c) A list of automobiles and other personal property of significant value belonging to defendant or defendantÂs spouse;

Â Â Â Â Â  (d) A list of debts in the name of defendant or defendantÂs spouse, and the total of each; and

Â Â Â Â Â  (e) A record of earnings and other sources of income in the name of defendant or defendantÂs spouse, and the total of each.

Â Â Â Â Â  (5) Counsel must be appointed for a defendant who meets the requirements of subsection (1) or (2) of this section and who is before a court on any of the following matters:

Â Â Â Â Â  (a) Charged with a crime.

Â Â Â Â Â  (b) For a hearing to determine whether an enhanced sentence should be imposed when such proceedings may result in the imposition of a felony sentence.

Â Â Â Â Â  (c) For extradition proceedings under the provisions of the Uniform Criminal Extradition Act.

Â Â Â Â Â  (d) For any proceeding concerning an order of probation, including but not limited to the revoking or amending thereof.

Â Â Â Â Â  (6) Unless otherwise ordered by the court, the appointment of counsel under this section shall continue during all criminal proceedings resulting from the defendantÂs arrest through acquittal or the imposition of punishment. The court having jurisdiction of the case may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission under ORS 151.216.

Â Â Â Â Â  (7) If, at any time after the appointment of counsel, the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If, at any time during criminal proceedings, the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

Â Â Â Â Â  (8) The court may order the defendant in a circuit court to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the eligibility of the defendant for appointed counsel and the costs of the legal and other services that are related to the provision of appointed counsel under ORS 151.487, 151.505 or 161.665.

Â Â Â Â Â  (9) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body which has expended moneys for the defendantÂs legal assistance within two years of judgment if the defendant was not qualified in accordance with subsection (1) or (2) of this section for legal assistance.

Â Â Â Â Â  (10) The civil proceeding shall be subject to the exemptions from execution as provided for by law.

Â Â Â Â Â  (11) As used in this section unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 133.625; 1981 c.3 Â§118; 1985 c.710 Â§1; 1989 c.1053 Â§1b; 1997 c.761 Â§8; 2001 c.472 Â§4; 2001 c.962 Â§25; 2003 c.449 Â§49]

Â Â Â Â Â  135.053 [1979 c.806 Â§1; 1981 s.s. c.3 Â§124; repealed by 1985 c.502 Â§28]

Â Â Â Â Â  135.055 Compensation and expenses of appointed counsel. (1) Counsel appointed pursuant to ORS 135.045 or 135.050 shall be paid fair compensation for representation in the case:

Â Â Â Â Â  (a) By the county, subject to the approval of the governing body of the county, in a proceeding in a county or justice court.

Â Â Â Â Â  (b) By the public defense services executive director from funds available for the purpose, in a proceeding in a circuit court.

Â Â Â Â Â  (2) Except for counsel appointed pursuant to contracts or counsel employed by the public defense services executive director, compensation payable to appointed counsel under subsection (1) of this section:

Â Â Â Â Â  (a) In a proceeding in a county or justice court may not be less than $30 per hour.

Â Â Â Â Â  (b) In a proceeding in a circuit court is subject to the applicable compensation established under ORS 151.216.

Â Â Â Â Â  (3)(a) A person determined to be eligible for appointed counsel is entitled to necessary and reasonable fees and expenses for investigation, preparation and presentation of the case for trial, negotiation and sentencing. The person or the counsel for the person shall upon written request secure preauthorization to incur fees and expenses that are not routine to representation but are necessary and reasonable in the investigation, preparation and presentation of the case, including but not limited to nonroutine travel, photocopying or other reproduction of nonroutine documents, necessary costs associated with obtaining the attendance of witnesses for the defense, investigator fees and expenses, expert witness fees and expenses and fees for interpreters and assistive communication devices necessary for the purpose of communication between counsel and a client or witness in the case. Preauthorization to incur a fee or expense does not guarantee that a fee or expense incurred pursuant to the preauthorization will be determined to be necessary or reasonable when the fee or expense is submitted for payment.

Â Â Â Â Â  (b) In a county or justice court, the request must be in the form of a motion to the court. The motion must be accompanied by a supporting affidavit that sets out in detail the purpose of the requested expenditure, the name of the service provider or other recipient of the funds, the dollar amount of the requested expenditure that may not be exceeded without additional authorization and the date or dates during which the service will be rendered or events will occur for which the expenditure is requested.

Â Â Â Â Â  (c) In a circuit court, the request must be in the form and contain the information that is required by the policies, procedures, standards and guidelines of the Public Defense Services Commission. If the public defense services executive director denies a request for preauthorization to incur nonroutine fees and expenses, the person making the request may appeal the decision to the presiding judge of the circuit court. The presiding judge has final authority to preauthorize incurring nonroutine fees and expenses under this paragraph.

Â Â Â Â Â  (d) Entitlement under subsection (7) of this section to payment for fees and expenses in circuit court is subject to the policies, procedures, standards and guidelines adopted under ORS 151.216. Entitlement to payment of nonroutine fees and expenses is dependent upon obtaining preauthorization from the court, if the case is in county or justice court, or from the public defense services executive director, if the case is in circuit court, except as otherwise provided in paragraph (c) of this subsection and in the policies, procedures, standards and guidelines adopted under ORS 151.216. Fees and expenses shall be paid:

Â Â Â Â Â  (A) By the county, in respect to a proceeding in a county or justice court.

Â Â Â Â Â  (B) By the public defense services executive director from funds available for the purpose, in respect to a proceeding in a circuit court.

Â Â Â Â Â  (C) By the city, in respect to a proceeding in municipal court.

Â Â Â Â Â  (4) Upon completion of all services by the counsel of a person determined to be eligible for appointed counsel, the counsel shall submit a statement of all necessary and reasonable fees and expenses of investigation, preparation and presentation and, if counsel was appointed by the court, a statement of all necessary and reasonable fees and expenses for legal representation, supported by appropriate receipts or vouchers and certified by the counsel to be true and accurate.

Â Â Â Â Â  (5) In a county or justice court, the total fees and expenses payable under this section must be submitted to the court by counsel or other providers and are subject to the review of the court. The court shall certify that such amount is fair reimbursement for fees and expenses for representation in the case as provided in subsection (6) of this section. Upon certification and any verification as provided under subsection (6) of this section, the amount of the fees and expenses approved by the court and not already paid shall be paid by the county.

Â Â Â Â Â  (6) In a county or justice court, the court shall certify to the administrative authority responsible for paying fees and expenses under this section that the amount for payment is reasonable and that the amount is properly payable out of public funds.

Â Â Â Â Â  (7) In a circuit court, the total fees and expenses payable under this section must be submitted to and are subject to review by the public defense services executive director. The public defense services executive director shall determine whether the amount is necessary, reasonable and properly payable from public funds for fees and expenses for representation in the case as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission. The public defense services executive director shall pay the amount of the fees and expenses determined necessary, reasonable and properly payable out of public funds. The court shall provide any information identified and requested by the public defense services executive director as needed for audit, statistical or any other purpose pertinent to ensure the proper disbursement of state funds or pertinent to the provision of appointed counsel compensated at state expense.

Â Â Â Â Â  (8) If the public defense services executive director denies, in whole or in part, fees and expenses submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

Â Â Â Â Â  (9) The following may not be disclosed to the district attorney prior to the conclusion of a case:

Â Â Â Â Â  (a) Requests and administrative or court orders for preauthorization to incur nonroutine fees and expenses in the investigation, preparation and presentation of the case; and

Â Â Â Â Â  (b)
Billings
for such fees and expenses submitted by counsel or other providers.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, the total amount of moneys determined to be necessary and reasonable for nonroutine fees and expenses may be disclosed to the district attorney at the conclusion of the trial in the circuit court.

Â Â Â Â Â  (11) As used in this section unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 135.330; 1979 c.867 Â§1; 1981 s.s. c.3 Â§Â§122,123; 1985 c.502 Â§19; 1985 c.710 Â§2; 1987 c.606 Â§4; 1987 c.803 Â§Â§14,14a; 1989 c.1053 Â§2; 1991 c.724 Â§25; 1991 c.750 Â§8; 1993 c.33 Â§297; 1995 c.677 Â§1; 1995 c.781 Â§39; 1997 c.761 Â§9; 1999 c.163 Â§8; 1999 c.583 Â§1; 2001 c.962 Â§Â§26,107; 2003 c.449 Â§Â§5,43]

Â Â Â Â Â  135.060 Communication to defendant as to use of name in accusatory instrument; effect of acknowledging true name at arraignment. (1) When the defendant is arraigned, the defendant shall be informed that:

Â Â Â Â Â  (a) If the name by which the defendant is charged in the accusatory instrument is not the true name of the defendant the defendant must then declare the true name; and

Â Â Â Â Â  (b) If the defendant does not declare the true name as required by paragraph (a) of this subsection, the defendant is ineligible for any form of release other than a security release under ORS 135.265.

Â Â Â Â Â  (2) The defendant or the attorney for the defendant may acknowledge the true name of the defendant at arraignment and the acknowledgment may not be used against the defendant at trial on the underlying charge or any other criminal charge or fugitive complaint except that:

Â Â Â Â Â  (a) The use of different names can be used in determining the defendantÂs release status if the defendant has used different names in different proceedings; and

Â Â Â Â Â  (b) A defendant who intentionally falsifies the defendantÂs name under this section or ORS 135.065 while under oath or affirmation is subject to prosecution under ORS 162.065.

Â Â Â Â Â  (3) As used in this section and ORS 135.065, Âtrue nameÂ means:

Â Â Â Â Â  (a) The name on the defendantÂs birth certificate;

Â Â Â Â Â  (b) The defendantÂs birth name; or

Â Â Â Â Â  (c) If the defendantÂs name has been changed by court order or by operation of law, the name as changed by court order or operation of law. [Formerly 135.340; 2003 c.645 Â§4]

Â Â Â Â Â  135.065 Name used in further proceedings; motion to strike false name. (1) If the defendant gives no other name, the court may proceed against the defendant by the name in the accusatory instrument. If the defendant is charged by indictment or information and alleges that another name is the true name of the defendant, the court shall direct an entry thereof to be made in its register, and the subsequent proceedings on the accusatory instrument may be had against the defendant by that name, referring also to the name by which the defendant is charged. Before proceeding against the defendant as provided in this subsection, the court shall attempt to determine the true name of the defendant. If a birth certificate for the defendant was never created, the court shall ask the defendant, under oath or affirmation, to give the defendantÂs true name. The court shall proceed under the name given unless the court is persuaded by a preponderance of the evidence that the name is not the defendantÂs true name.

Â Â Â Â Â  (2) Upon motion of the defendant, all names, other than the true name of the defendant, shall be stricken from any accusatory instrument read or submitted to the jury.

Â Â Â Â Â  (3)(a) The following may file a motion requesting that a false name used by a defendant be stricken from an accusatory instrument, warrant of arrest or judgment and that the defendantÂs true name, if known, be substituted:

Â Â Â Â Â  (A) The district attorney; or

Â Â Â Â Â  (B) A person whose name is the same as the false name used by the defendant.

Â Â Â Â Â  (b) Before the court may grant a motion filed under paragraph (a)(B) of this subsection, the court must provide the district attorney with notice of the motion and an opportunity to respond.

Â Â Â Â Â  (c) If the court grants a motion under this subsection, the court shall order that the false name be stricken from the accusatory instrument, warrant of arrest or judgment and that the defendantÂs true name be substituted. In addition, the court shall order that any warrant of arrest of the defendant reflect that the defendant uses a name other than the defendantÂs true name. [Formerly 135.350; 1985 c.540 Â§31; 2003 c.645 Â§5]

Â Â Â Â Â  135.067 Effect of failure to provide true name of defendant on certain types of release. If a defendant, on or after August 12, 2003, fails to provide the defendantÂs true name under ORS 135.060 or 135.065 and is on personal recognizance, conditional release or security release having deposited less than the full security amount set by the magistrate, the magistrate who released the defendant, upon a motion filed by the district attorney and supported by probable cause, shall cause the defendant to be brought before the magistrate. The magistrate shall conduct a hearing to establish release according to ORS 135.245. [2003 c.645 Â§7]

Â Â Â Â Â  Note: 135.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PRELIMINARY HEARING

(Generally)

Â Â Â Â Â  135.070 Information as to charge, right to counsel, use of statement, preliminary hearing and use by State Board of Parole and Post-Prison Supervision. When the defendant against whom an information has been filed in a preliminary proceeding appears before a magistrate on a charge of having committed a crime punishable as a felony, before any further proceedings are had the magistrate shall read to the defendant the information and shall inform the defendant:

Â Â Â Â Â  (1) Of the defendantÂs right to the aid of counsel, that the defendant is not required to make a statement and that any statement made by the defendant may be used against the defendant.

Â Â Â Â Â  (2) That the defendant is entitled to a preliminary hearing and of the nature of a preliminary hearing. If a preliminary hearing is requested, it shall be held as soon as practicable but in any event within five days if the defendant is in custody or within 30 days if the defendant is not in custody. The time may be extended for good cause shown.

Â Â Â Â Â  (3) That if the defendant is on parole, evidence received and the order of the court at the preliminary hearing may be used by the State Board of Parole and Post-Prison Supervision to establish that probable cause exists to believe that a violation of a condition of parole has occurred; and further, that should the defendant waive the defendantÂs right to a preliminary hearing, such waiver shall also constitute a waiver of a hearing by the board to determine whether there is probable cause to believe that a violation of one or more of the conditions of parole has occurred. [Formerly 133.610; 1981 c.644 Â§2; 1997 c.823 Â§1]

Â Â Â Â Â  135.073 Statement by defendant when not advised of rights. Evidence obtained directly or indirectly as a result of failure of a magistrate to comply with ORS 135.070 shall not be admissible before the grand jury. [1973 c.836 Â§61]

Â Â Â Â Â  135.075 Obtaining counsel. The magistrate shall allow the defendant a reasonable time to obtain counsel and shall adjourn the proceeding for that purpose. A defendant who is committed pending examination shall be given a reasonable opportunity to obtain counsel, including but not limited to a reasonable use of the telephone. As used in this section, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [Formerly 133.620; 2001 c.472 Â§6]

Â Â Â Â Â  135.080 [Formerly 133.635; repealed by 1979 c.867 Â§18]

Â Â Â Â Â  135.085 Subpoenaing witnesses. (1) The magistrate shall issue subpoenas for any witness within the state when requested by the district attorney or the defendant for the preliminary hearing.

Â Â Â Â Â  (2) If either party desires to subpoena more than five witnesses, application therefor shall be made in the manner provided in ORS 136.570. [Formerly 133.660; 1987 c.606 Â§1]

Â Â Â Â Â  135.090 Examination of adverse witnesses. The witnesses shall be examined in the presence of the defendant and may be cross-examined in behalf of the defendant or against the defendant. [Formerly 133.670]

Â Â Â Â Â  135.095 Right of defendant to make or waive making a statement. When the examination of the witnesses on the part of the state is closed, the magistrate shall inform the defendant that it is the right of the defendant to make a statement in relation to the charge against the defendant; that the statement is designed to enable the defendant, if the defendant sees fit, to answer the charge and explain the facts alleged against the defendant; that the defendant is at liberty to waive making a statement; and that the waiver of the defendant cannot be used against the defendant on the trial. [Formerly 133.680]

Â Â Â Â Â  135.100 Statement of defendant. If the defendant chooses to make a statement, the magistrate shall take it in a recorded proceeding without oath, and shall put to the defendant the following questions only:

Â Â Â Â Â  (1) What is your name and age?

Â Â Â Â Â  (2) Where were you born?

Â Â Â Â Â  (3) Where do you reside and how long have you resided there?

Â Â Â Â Â  (4) What is your business or occupation?

Â Â Â Â Â  (5) Give any explanation you think proper of the circumstances appearing in the testimony against you and state any facts which you think will tend to your exculpation. [Formerly 133.690; 1991 c.790 Â§12]

Â Â Â Â Â  135.105 Use of statement before grand jury or on trial. The statement of the defendant is competent testimony to be laid before the grand jury and may be given in evidence at the trial. [Formerly 133.700]

Â Â Â Â Â  135.110 [Amended by 1973 c.836 Â§132; renumbered 135.030]

Â Â Â Â Â  135.115 Waiver of right to make statement. If the defendant waives the right of the defendant to make a statement, the fact of the waiver of the defendant cannot be used against the defendant on the trial. [Formerly 133.710; 1991 c.790 Â§13]

Â Â Â Â Â  135.120 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.125 Examination of defendantÂs witnesses. After the waiver of the defendant to make a statement or after the defendant has made it, the witnesses of the defendant, if the defendant produces any, shall be sworn and examined. [Formerly 133.720]

Â Â Â Â Â  135.130 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.135 Exclusion of witnesses during examination of others. The magistrate may exclude the witnesses who have not been examined during the examination of the defendant or of a witness for the state or the defendant. [Formerly 133.730]

Â Â Â Â Â  135.139 Notice of availability of testing for HIV and other communicable diseases to person charged with crime; when court may order test; victimÂs rights. (1) When a person has been charged with a crime in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, the district attorney, upon the request of the victim or the parent or guardian of a minor or incapacitated victim, shall seek the consent of the person charged to submit to a test for HIV and any other communicable disease. In the absence of such consent or failure to submit to the test, the district attorney may petition the court for an order requiring the person charged to submit to a test for HIV and any other communicable disease.

Â Â Â Â Â  (2)(a) At the time of an appearance before a circuit court judge on a criminal charge, the judge shall inform every person arrested and charged with a crime, in which it appears from the nature of the charge that the transmission of body fluids from one person to another may have been involved, of the availability of testing for HIV and other communicable diseases and shall cause the alleged victim of such a crime, if any, or a parent or guardian of the victim, if any, to be notified that testing for HIV and other communicable diseases is available. The judge shall inform the person arrested and charged and the victim, or parent or guardian of the victim, of the availability of counseling under the circumstances described in subsection (7) of this section.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 433.045, if the district attorney files a petition under subsection (1) of this section, the court shall order the person charged to submit to testing if the court determines there is probable cause to believe that:

Â Â Â Â Â  (A) The person charged committed the crime; and

Â Â Â Â Â  (B) The victim has received a substantial exposure, as defined by rule of the Department of Human Services.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 433.045, upon conviction of a person for any crime in which the court determines from the facts that the transmission of body fluids from one person to another was involved and if the person has not been tested pursuant to subsection (2) of this section, the court shall seek the consent of the convicted person to submit to a test for HIV and other communicable diseases. In the absence of such consent or failure to submit to the test, the court shall order the convicted person to submit to the test if the victim of the crime, or a parent or guardian of the victim, requests the court to make such order.

Â Â Â Â Â  (4) When a test is ordered under subsection (2) or (3) of this section, the victim of the crime or a parent or guardian of the victim, shall designate an attending physician to receive such information on behalf of the victim.

Â Â Â Â Â  (5) If an HIV test results in a negative reaction, the court may order the person to submit to another HIV test six months after the first test was administered.

Â Â Â Â Â  (6) The result of any test ordered under this section is not a public record and shall be available only to:

Â Â Â Â Â  (a) The victim.

Â Â Â Â Â  (b) The parent or guardian of a minor or incapacitated victim.

Â Â Â Â Â  (c) The attending physician who is licensed to practice medicine.

Â Â Â Â Â  (d) The Department of Human Services.

Â Â Â Â Â  (e) The person tested.

Â Â Â Â Â  (7) If an HIV test ordered under this section results in a positive reaction, the individual subject to the test shall receive post-test counseling as required by the Department of Human Services, by rule. The results of HIV tests ordered under this section shall be reported to the Department of Human Services. Counseling and referral for appropriate health care, testing and support services as directed by the Director of Human Services shall be provided to the victim or victims at the request of the victim or victims, or the parent or guardian of a minor or incapacitated victim.

Â Â Â Â Â  (8) The costs of testing and counseling provided under subsections (2), (3) and (7) of this section shall be paid through the compensation for crime victims program authorized by ORS 147.005 to 147.367 from amounts appropriated for such purposes. Restitution to the state for payment of the costs of any counseling provided under this section and for payment of the costs of any test ordered under this section shall be included by the court in any order requiring the convicted person to pay restitution.

Â Â Â Â Â  (9) When a court orders a convicted person to submit to a test under this section, the withdrawal of blood may be performed only by a physician licensed to practice medicine or by a licensed health care provider acting within the providerÂs licensed scope of practice or acting under the supervision of a physician licensed to practice medicine.

Â Â Â Â Â  (10) No person authorized by subsection (9) of this section to withdraw blood, no person assisting in the performance of the test nor any medical care facility where blood is withdrawn or tested that has been ordered by the court to withdraw or test blood shall be liable in any civil or criminal action when the act is performed in a reasonable manner according to generally accepted medical practices.

Â Â Â Â Â  (11) The results of tests or reports, or information therein, obtained under this section shall be confidential and shall not be divulged to any person not authorized by this section to receive the information. Any violation of this subsection is a Class C misdemeanor.

Â Â Â Â Â  (12) As used in this section:

Â Â Â Â Â  (a) ÂHIV testÂ means a test as defined in ORS 433.045.

Â Â Â Â Â  (b) ÂParent or guardian of the victimÂ means a custodial parent or legal guardian of a victim who is a minor or incapacitated person.

Â Â Â Â Â  (c) ÂPositive reactionÂ means a positive HIV test with a positive confirmatory test result as specified by the Department of Human Services.

Â Â Â Â Â  (d) ÂTransmission of body fluidsÂ means the transfer of blood, semen, vaginal secretions or other body fluids identified by rule of the Department of Human Services, from the perpetrator of a crime to the mucous membranes or potentially broken skin of the victim.

Â Â Â Â Â  (e) ÂVictimÂ means the person or persons to whom transmission of body fluids from the perpetrator of the crime occurred or was likely to have occurred in the course of the crime. [1989 c.568 Â§1; 1993 c.331 Â§1; 1999 c.967 Â§1]

Â Â Â Â Â  Note: 135.139 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.140 [Amended by 1973 c.836 Â§133; renumbered 135.035]

Â Â Â Â Â  135.145 Testimony of witnesses. The testimony of the witnesses in a preliminary hearing shall be recorded. [Formerly 133.740; 1991 c.790 Â§14]

Â Â Â Â Â  135.150 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.155 Retention of record and statements by magistrate; inspection. The magistrate shall keep the record of the preliminary hearing and the statement of the defendant, if any, until the record is returned to the proper court and shall not permit the record to be inspected by any person, except the district attorney of the county or the attorney who acts for the district attorney and the defendant and the counsel of the defendant. [Formerly 133.750; 1991 c.790 Â§15]

Â Â Â Â Â  135.160 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.165 Counsel for complainant; district attorney. The complainant may employ counsel to appear against the defendant in every stage of the preliminary hearing; but the district attorney for the county, either in person or by some attorney authorized to act for the district attorney, is entitled to appear on behalf of the state and control and direct the prosecution. [Formerly 133.760]

Â Â Â Â Â  135.170 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.173
Oregon
Evidence Code to apply in preliminary hearings; exception. The Oregon Evidence Code shall apply in any preliminary hearing under this chapter, except that hearsay may be admitted if the court determines that it would impose an unreasonable hardship on one of the parties or on a witness to require that the primary source of the evidence be produced at the hearing, and if the witness furnishes information bearing on the informantÂs reliability and, as far as possible, the means by which the information was obtained. [1981 c.892 Â§88b]

(Discharge or Commitment)

Â Â Â Â Â  135.175 Discharge. After hearing the evidence and the statement of the defendant, if the defendant has made one, unless there is a showing of probable cause that a crime has been committed and that the defendant committed it, the magistrate shall dismiss the information and order the defendant to be discharged. [Formerly 133.810]

Â Â Â Â Â  135.180 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.185 Holding defendant to answer; use of hearsay evidence. If it appears from the preliminary hearing that there is probable cause to believe that a crime has been committed and that the defendant committed it, the magistrate shall make a written order holding the defendant for further proceedings on the charge. When hearsay evidence was admitted at the preliminary hearing, the magistrate, in determining the existence of probable cause, shall consider:

Â Â Â Â Â  (1) The extent to which the hearsay quality of the evidence affects the weight it should be given; and

Â Â Â Â Â  (2) The likelihood of evidence other than hearsay being available at trial to provide the information furnished by hearsay at the preliminary hearing. [Formerly 133.820; 1981 c.892 Â§88c; 2007 c.71 Â§33]

Â Â Â Â Â  135.190 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.195 Commitment. If the magistrate orders the defendant to be held to answer, the magistrate shall make out a commitment, signed by the magistrate with the name of office of the magistrate, and deliver it with the defendant to the officer to whom the defendant is committed or, if that officer is not present, to any peace officer, who shall immediately deliver the defendant into the proper custody, together with the commitment. [Formerly 133.830]

Â Â Â Â Â  135.200 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.205 Indorsement in certain cases. When the magistrate delivers the defendant to a peace officer other than the one to whom the defendant is committed, the magistrate shall first make an indorsement on the commitment directing the officer to deliver the defendant and the commitment to the custody of the appropriate sheriff. [Formerly 133.840]

Â Â Â Â Â  135.210 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.215 Direction to sheriff; detention of defendant. The commitment shall be directed to the sheriff of the county in which the magistrate is sitting. Such sheriff shall receive and detain the defendant, as thereby commanded, in a jail located in the county of the sheriff or, if there is no sufficient jail in the county, by such means as may be necessary and proper therefor or by confining the defendant in the jail of an adjoining county within or without the state. [Formerly 133.850; 1987 c.550 Â§2]

Â Â Â Â Â  135.225 Forwarding of papers by magistrate. When the magistrate has held the defendant to answer, the magistrate shall at once forward to the court in which the defendant would be triable:

Â Â Â Â Â  (1) The warrant, if any;

Â Â Â Â Â  (2) The information;

Â Â Â Â Â  (3) The statement of the defendant, if the defendant made one;

Â Â Â Â Â  (4) The memoranda mentioned in ORS 135.115 and 135.145;

Â Â Â Â Â  (5) The release agreement or security release of the defendant; and

Â Â Â Â Â  (6) If applicable, any security taken for the appearance of witnesses. [Formerly 133.860; 2005 c.22 Â§108]

RELEASE OF DEFENDANT

Â Â Â Â Â  135.230 Definitions for ORS 135.230 to 135.290. As used in ORS 135.230 to 135.290, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ means:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing physical injury;

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent serious physical injury; or

Â Â Â Â Â  (c) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427.

Â Â Â Â Â  (2) ÂConditional releaseÂ means a nonsecurity release which imposes regulations on the activities and associations of the defendant.

Â Â Â Â Â  (3) ÂDomestic violenceÂ means abuse between family or household members.

Â Â Â Â Â  (4) ÂFamily or household membersÂ means any of the following:

Â Â Â Â Â  (a) Spouses.

Â Â Â Â Â  (b) Former spouses.

Â Â Â Â Â  (c) Adult persons related by blood or marriage.

Â Â Â Â Â  (d) Persons cohabiting with each other.

Â Â Â Â Â  (e) Persons who have cohabited with each other or who have been involved in a sexually intimate relationship.

Â Â Â Â Â  (f) Unmarried parents of a minor child.

Â Â Â Â Â  (5) ÂMagistrateÂ has the meaning provided for this term in ORS 133.030.

Â Â Â Â Â  (6) ÂPersonal recognizanceÂ means the release of a defendant upon the promise of the defendant to appear in court at all appropriate times.

Â Â Â Â Â  (7) ÂPrimary release criteriaÂ includes the following:

Â Â Â Â Â  (a) The reasonable protection of the victim or public;

Â Â Â Â Â  (b) The nature of the current charge;

Â Â Â Â Â  (c) The defendantÂs prior criminal record, if any, and, if the defendant previously has been released pending trial, whether the defendant appeared as required;

Â Â Â Â Â  (d) Any facts indicating the possibility of violations of law if the defendant is released without regulations; and

Â Â Â Â Â  (e) Any other facts tending to indicate that the defendant is likely to appear.

Â Â Â Â Â  (8) ÂReleaseÂ means temporary or partial freedom of a defendant from lawful custody before judgment of conviction or after judgment of conviction if defendant has appealed.

Â Â Â Â Â  (9) ÂRelease agreementÂ means a sworn writing by the defendant stating the terms of the release and, if applicable, the amount of security.

Â Â Â Â Â  (10) ÂRelease decisionÂ means a determination by a magistrate, using primary and secondary release criteria, which establishes the form of the release most likely to ensure the safety of the public and the victim, the defendantÂs court appearance and that the defendant does not engage in domestic violence while on release.

Â Â Â Â Â  (11) ÂSecondary release criteriaÂ includes the following:

Â Â Â Â Â  (a) The defendantÂs employment status and history and financial condition;

Â Â Â Â Â  (b) The nature and extent of the family relationships of the defendant;

Â Â Â Â Â  (c) The past and present residences of the defendant;

Â Â Â Â Â  (d) Names of persons who agree to assist the defendant in attending court at the proper time; and

Â Â Â Â Â  (e) Any facts tending to indicate that the defendant has strong ties to the community.

Â Â Â Â Â  (12) ÂSecurity releaseÂ means a release conditioned on a promise to appear in court at all appropriate times which is secured by cash, stocks, bonds or real property.

Â Â Â Â Â  (13) ÂSuretyÂ is one who executes a security release and binds oneself to pay the security amount if the defendant fails to comply with the release agreement. [1973 c.836 Â§146; 1993 c.731 Â§4; 1997 c.313 Â§18]

Â Â Â Â Â  135.235 Release assistance officer; appointment; duties. (1) If directed by the presiding judge for a judicial district, a release assistance officer, and release assistance deputies who shall be responsible to the release assistance officer, shall be appointed under a personnel plan established by the Chief Justice of the Supreme Court.

Â Â Â Â Â  (2) The release assistance officer shall, except when impracticable, interview every person detained pursuant to law and charged with an offense.

Â Â Â Â Â  (3) The release assistance officer shall verify release criteria information and may either:

Â Â Â Â Â  (a) Timely submit a written report to the magistrate containing, but not limited to, an evaluation of the release criteria and a recommendation for the form of release; or

Â Â Â Â Â  (b) If delegated release authority by the presiding judge for the judicial district, make the release decision. [1973 c.836 Â§147; 1981 s.s. c.3 Â§37; 1995 c.781 Â§40]

Â Â Â Â Â  135.240 Releasable offenses. (1) Except as provided in subsections (2), (4) and (5) of this section, a defendant shall be released in accordance with ORS 135.230 to 135.290.

Â Â Â Â Â  (2)(a) When the defendant is charged with murder, aggravated murder or treason, release shall be denied when the proof is evident or the presumption strong that the person is guilty.

Â Â Â Â Â  (b) When the defendant is charged with murder or aggravated murder and the proof is not evident nor the presumption strong that the defendant is guilty, the court shall determine the issue of release as provided in subsection (4) of this section. In determining the issue of release under subsection (4) of this section, the court may consider any evidence used in making the determination required by this subsection.

Â Â Â Â Â  (3) The magistrate may conduct such hearing as the magistrate considers necessary to determine whether, under subsection (2) of this section, the proof is evident or the presumption strong that the person is guilty.

Â Â Â Â Â  (4)(a) Except as otherwise provided in subsection (5) of this section, when the defendant is charged with a violent felony, release shall be denied if the court finds:

Â Â Â Â Â  (A) Except when the defendant is charged by indictment, that there is probable cause to believe that the defendant committed the crime; and

Â Â Â Â Â  (B) By clear and convincing evidence, that there is a danger of physical injury or sexual victimization to the victim or members of the public by the defendant while on release.

Â Â Â Â Â  (b) If the defendant wants to have a hearing on the issue of release, the defendant must request the hearing at the time of arraignment in circuit court. If the defendant requests a release hearing, the court must hold the hearing within five days of the request.

Â Â Â Â Â  (c) At the release hearing, unless the state stipulates to the setting of security or release, the court shall make the inquiry set forth in paragraph (a) of this subsection. The state has the burden of producing evidence at the release hearing subject to ORS 40.015 (4).

Â Â Â Â Â  (d) The defendant may be represented by counsel and may present evidence on any relevant issue. However, the hearing may not be used for purposes of discovery.

Â Â Â Â Â  (e) If the court determines that the defendant is eligible for release in accordance with this subsection, the court shall set security or other appropriate conditions of release.

Â Â Â Â Â  (f) When a defendant who has been released violates a condition of release and the violation:

Â Â Â Â Â  (A) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody and shall order the defendant held pending trial without release.

Â Â Â Â Â  (B) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

Â Â Â Â Â  (5)(a) Notwithstanding any other provision of law, the court shall set a security amount of not less than $50,000 for a defendant charged with an offense listed in ORS 137.700 or 137.707 unless the court determines that amount to be unconstitutionally excessive, and may not release the defendant on any form of release other than a security release if:

Â Â Â Â Â  (A) The United States Constitution or the Oregon Constitution prohibits the denial of release under subsection (4) of this section;

Â Â Â Â Â  (B) The court determines that the defendant is eligible for release under subsection (4) of this section; or

Â Â Â Â Â  (C) The court finds that the offense is not a violent felony.

Â Â Â Â Â  (b) In addition to the security amount described in paragraph (a) of this subsection, the court may impose any supervisory conditions deemed necessary for the protection of the victim and the community. When a defendant who has been released violates a condition of release and the violation:

Â Â Â Â Â  (A) Constitutes a new criminal offense, the court shall cause the defendant to be taken back into custody, shall order the defendant held pending trial and shall set a security amount of not less than $250,000.

Â Â Â Â Â  (B) Does not constitute a new criminal offense, the court may order the defendant to be taken back into custody, may order the defendant held pending trial and may set a security amount of not less than $250,000.

Â Â Â Â Â  (6) For purposes of this section, Âviolent felonyÂ means a felony offense in which there was an actual or threatened serious physical injury to the victim, or a felony sexual offense. [1973 c.836 Â§148; 1997 c.313 Â§19; 2001 c.104 Â§45; 2007 c.194 Â§1; 2007 c.879 Â§9]

Â Â Â Â Â  135.245 Release decision. (1) Except as provided in ORS 135.240, a person in custody has the right to immediate security release or to be taken before a magistrate without undue delay. If the person is not released under ORS 135.270, or otherwise released before arraignment, the magistrate shall advise the person of the right of the person to a security release as provided in ORS 135.265.

Â Â Â Â Â  (2) If a person in custody does not request a security release at the time of arraignment, the magistrate shall make a release decision regarding the person within 48 hours after the arraignment.

Â Â Â Â Â  (3) If the magistrate, having given priority to the primary release criteria, decides to release a defendant or to set security, the magistrate shall impose the least onerous condition reasonably likely to ensure the safety of the public and the victim and the personÂs later appearance and, if the person is charged with an offense involving domestic violence, ensure that the person does not engage in domestic violence while on release. A person in custody, otherwise having a right to release, shall be released upon the personal recognizance unless:

Â Â Â Â Â  (a) Release criteria show to the satisfaction of the magistrate that such a release is unwarranted; or

Â Â Â Â Â  (b) Subsection (6) of this section applies to the person.

Â Â Â Â Â  (4) Upon a finding that release of the person on personal recognizance is unwarranted, the magistrate shall impose either conditional release or security release.

Â Â Â Â Â  (5)(a) At the release hearing:

Â Â Â Â Â  (A) The district attorney has a right to be heard in relation to issues relevant to the release decision; and

Â Â Â Â Â  (B) The victim has the right:

Â Â Â Â Â  (i) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the district attorney of the release hearing;

Â Â Â Â Â  (ii) To appear personally at the hearing; and

Â Â Â Â Â  (iii) If present, to reasonably express any views relevant to the issues before the magistrate.

Â Â Â Â Â  (b) Failure of the district attorney to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding.

Â Â Â Â Â  (6) If a person refuses to provide a true name under the circumstances described in ORS 135.060 and 135.065, the magistrate may not release the person on personal recognizance or on conditional release. The magistrate may release the person on security release under ORS 135.265 except that the magistrate shall require the person to deposit the full security amount set by the magistrate.

Â Â Â Â Â  (7) This section shall be liberally construed to carry out the purpose of relying upon criminal sanctions instead of financial loss to assure the appearance of the defendant. [1973 c.836 Â§149; 1993 c.731 Â§5; 1997 c.313 Â§20; 2003 c.645 Â§6]

Â Â Â Â Â  135.250 General conditions of release agreement. (1) If a defendant is released before judgment, the conditions of the release agreement shall be that the defendant will:

Â Â Â Â Â  (a) Appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until the defendant is discharged or the judgment is entered;

Â Â Â Â Â  (b) Submit to the orders and process of the court;

Â Â Â Â Â  (c) Not depart this state without leave of the court; and

Â Â Â Â Â  (d) Comply with such other conditions as the court may impose.

Â Â Â Â Â  (2)(a) In addition to the conditions listed in subsection (1) of this section, if the defendant is charged with an offense that also constitutes domestic violence, the court shall include as a condition of the release agreement that the defendant not contact the victim of the violence.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the court may enter an order waiving the condition that the defendant have no contact with the victim if:

Â Â Â Â Â  (A) The victim petitions the court for a waiver; and

Â Â Â Â Â  (B) The court finds, after a hearing on the petition, that waiving the condition is in the best interests of the parties and the community.

Â Â Â Â Â  (c) If the defendant was provided notice and an opportunity to be heard, the court shall also include in the agreement, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the defendantÂs ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (d) ORS 107.720 applies to release agreements executed by defendants charged with an offense that constitutes domestic violence, except that proof of service of the release agreement is not required and the agreement may not be terminated at the request of the victim without a hearing.

Â Â Â Â Â  (3) If the defendant is released after judgment of conviction, the conditions of the release agreement shall be that the defendant will:

Â Â Â Â Â  (a) Duly prosecute the appeal of the defendant as required by ORS 138.005 to 138.500;

Â Â Â Â Â  (b) Appear at such time and place as the court may direct;

Â Â Â Â Â  (c) Not depart this state without leave of the court;

Â Â Â Â Â  (d) Comply with such other conditions as the court may impose; and

Â Â Â Â Â  (e) If the judgment is affirmed or the judgment is reversed and the cause remanded for a new trial, immediately appear as required by the trial court. [1973 c.836 Â§150; 1991 c.111 Â§10; 1993 c.731 Â§6; 1999 c.617 Â§3]

Â Â Â Â Â  135.255 Release agreement. (1) The defendant shall not be released from custody unless the defendant files with the clerk of the court in which the magistrate is presiding a release agreement duly executed by the defendant containing the conditions ordered by the releasing magistrate or deposits security in the amount specified by the magistrate in accordance with ORS 135.230 to 135.290.

Â Â Â Â Â  (2) A failure to appear as required by the release agreement shall be punishable as provided in ORS 162.195 or 162.205.

Â Â Â Â Â  (3) ÂCustodyÂ for purposes of a release agreement does not include temporary custody under the citation procedures of ORS 133.055 to 133.076. [1973 c.836 Â§151]

Â Â Â Â Â  135.260 Conditional release. (1) Conditional release may include one or more of the following conditions:

Â Â Â Â Â  (a) Release of the defendant into the care of a qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. The supervisor shall not be required to be financially responsible for the defendant, nor to forfeit money in the event the defendant fails to appear in court. The supervisor, however, shall notify the court immediately in the event that the defendant breaches the conditional release.

Â Â Â Â Â  (b) Reasonable regulations on the activities, movements, associations and residences of the defendant, including, if the court finds it appropriate, restriction of the defendant to the defendantÂs own residence or to the premises thereof.

Â Â Â Â Â  (c) Release of the defendant from custody during working hours.

Â Â Â Â Â  (d) Any other reasonable restriction designed to assure the defendantÂs appearance.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 135.250 (2)(b), conditional release shall include a prohibition against contacting the victim if the defendant is charged with an offense that also constitutes domestic violence. [1973 c.836 Â§152; 1985 c.818 Â§1; 1993 c.731 Â§7]

Â Â Â Â Â  135.265 Security release. (1) If the defendant is not released on personal recognizance under ORS 135.255, or granted conditional release under ORS 135.260, or fails to agree to the provisions of the conditional release, the magistrate shall set a security amount that will reasonably assure the defendantÂs appearance. The defendant shall execute the security release in the amount set by the magistrate.

Â Â Â Â Â  (2) The defendant shall execute a release agreement and deposit with the clerk of the court before which the proceeding is pending a sum of money equal to 10 percent of the security amount, but in no event shall such deposit be less than $25. The clerk shall issue a receipt for the sum deposited. Upon depositing this sum the defendant shall be released from custody subject to the condition that the defendant appear to answer the charge in the court having jurisdiction on a day certain and thereafter as ordered by the court until discharged or final order of the court. Once security has been given and a charge is pending or is thereafter filed in or transferred to a court of competent jurisdiction the latter court shall continue the original security in that court subject to ORS 135.280 and 135.285. When conditions of the release agreement have been performed and the defendant has been discharged from all obligations in the cause, the clerk of the court shall return to the person shown by the receipt to have made the deposit, unless the court orders otherwise, 85 percent of the sum which has been deposited and shall retain as security release costs 15 percent, but not less than $5 nor more than $200, of the amount deposited. The interest that has accrued on the full amount deposited shall also be retained by the clerk. The amount retained by the clerk of a circuit court shall be paid over as directed by the State Court Administrator for deposit in the Criminal Fine and Assessment Account created under ORS 137.300. The amount retained by a justice of the peace shall be deposited in the county treasury. The amount retained by the clerk of a municipal court shall be deposited in the municipal corporation treasury. At the request of the defendant the court may order whatever amount is repayable to defendant from such security amount to be paid to defendantÂs attorney of record.

Â Â Â Â Â  (3) Instead of the security deposit provided for in subsection (2) of this section the defendant may deposit with the clerk of the court an amount equal to the security amount in cash, stocks, bonds, or real or personal property situated in this state with equity not exempt owned by the defendant or sureties worth double the amount of security set by the magistrate. The stocks, bonds, real or personal property shall in all cases be justified by affidavit. The magistrate may further examine the sufficiency of the security as the magistrate considers necessary. [1973 c.836 Â§153; 1979 c.878 Â§1; 1981 c.837 Â§1; 1981 s.s. c.3 Â§112; 1983 c.763 Â§44; 1987 c.905 Â§14]

Â Â Â Â Â  135.270 Taking of security. When a security amount has been set by a magistrate for a particular offense or for a defendantÂs release, any person designated by the magistrate may take the security and release the defendant to appear in accordance with the conditions of the release agreement. The person designated by the magistrate shall give a receipt to the defendant for the security so taken and within a reasonable time deposit the security with the clerk of the court having jurisdiction of the offense. [1973 c.836 Â§154]

Â Â Â Â Â  135.280 Arrest warrant; forfeiture. (1) Upon failure of a person to comply with any condition of a release agreement or personal recognizance, the court having jurisdiction may, in addition to any other action provided by law, issue a warrant for the arrest of the person at liberty upon a personal recognizance, conditional or security release.

Â Â Â Â Â  (2) A warrant issued under subsection (1) of this section by a municipal judge may be executed by any peace officer authorized to execute arrest warrants.

Â Â Â Â Â  (3) If the defendant does not comply with the conditions of the release agreement, the court having jurisdiction shall enter an order declaring the entire security amount to be forfeited. Notice of the order of forfeiture shall be given forthwith by personal service, by mail or by such other means as are reasonably calculated to bring to the attention of the defendant and, if applicable, of the sureties the order of forfeiture. If, within 30 days after the court declares the forfeiture, the defendant does not appear or satisfy the court having jurisdiction that appearance and surrender by the defendant was, or still is, impossible and without fault of the defendant, the court shall enter judgment for the state, or appropriate political subdivision thereof, against the defendant and, if applicable, the sureties for the entire security amount set under ORS 135.265 and the costs of the proceedings. At any time before or after entry of the judgment, the defendant or the sureties may apply to the court for a remission of the forfeiture or to modify or set aside the judgment. The court, upon good cause shown, may remit the forfeiture or any part thereof or may modify or set aside the judgment as in other criminal cases, except the portion of the security amount that the court ordered to be applied to child support under subsection (4) of this section, as the court considers reasonable under the circumstances of the case. The court shall adopt procedures to ensure that the amount deposited under ORS 135.265 is available for a reasonable period of time for disposition under subsection (4) of this section.

Â Â Â Â Â  (4) After entry of a judgment for the state, the court, upon a motion filed under ORS 25.715, may order that a portion of the security amount be applied to any unsatisfied child support award owed by the defendant and to provide security for child support payments in accordance with ORS 25.230. The portion of the security amount that may be applied to the child support award:

Â Â Â Â Â  (a) Is limited to the amount deposited under ORS 135.265;

Â Â Â Â Â  (b) May not exceed 66 percent of the entire security amount set under ORS 135.265; and

Â Â Â Â Â  (c) Does not reduce the money award in the judgment entered under subsection (3) of this section that is owed to the state.

Â Â Â Â Â  (5) When judgment is entered in favor of the state, or any political subdivision of the state, on any security given for a release, the judgment may be enforced as a judgment in a civil action. If entered in circuit court, the judgment shall be entered in the register, and the clerk of the court shall note in the register that the judgment creates a judgment lien. The district attorney, county counsel or city attorney may have execution issued on the judgment and deliver same to the sheriff to be executed by levy on the deposit or security amount made in accordance with ORS 135.265, or may collect the judgment as otherwise provided by law. The proceeds of any execution or collection shall be used to satisfy the judgment and costs and paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or paid over as directed by the State Court Administrator for deposit in the Criminal Fine and Assessment Account created under ORS 137.300, if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The provisions of this section shall not apply to base fine amounts deposited upon appearance under ORS 153.061.

Â Â Â Â Â  (6) When the judgment of forfeiture is entered, the security deposit or deposit with the clerk is, by virtue of the judgment alone and without requiring further execution, forfeited to and may be kept by the state or its appropriate political subdivision. Except as provided in subsection (4) of this section, the clerk shall reduce, by the value of the deposit so forfeited, the debt remaining on the judgment and shall cause the amount on deposit to be transferred to the revenue account of the state or political subdivision thereof entitled to receive the proceeds of execution under this section.

Â Â Â Â Â  (7) The stocks, bonds, personal property and real property shall be sold in the same manner as in execution sales in civil actions and the proceeds of such sale shall be used to satisfy all court costs, prior encumbrances, if any, and from the balance a sufficient amount to satisfy the judgment shall be paid into the treasury of the municipal corporation wherein the security was taken if the offense was defined by an ordinance of a political subdivision of this state, or paid into the treasury of the county wherein the security was taken if the offense was defined by a statute of this state and the judgment was entered by a justice court, or deposited in the General Fund available for general governmental expenses if the offense was defined by a statute of this state and the judgment was entered by a circuit court. The balance shall be returned to the owner. The real property sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions. [1973 c.836 Â§155; 1981 s.s. c.3 Â§113; 1983 c.763 Â§45; 1987 c.710 Â§1; 1987 c.905 Â§15; 1995 c.658 Â§74; 1997 c.801 Â§64; 1999 c.1051 Â§250; 2001 c.705 Â§2; 2001 c.829 Â§10b; 2003 c.576 Â§161; 2005 c.700 Â§5]

Â Â Â Â Â  135.285 Modification of release decision; release upon appeal. (1) If circumstances concerning the defendantÂs release change, the court, on its own motion or upon request by the district attorney or defendant, may modify the release agreement or the security release.

Â Â Â Â Â  (2) After judgment of conviction in municipal or justice court, the court shall order the original release agreement, and if applicable, the security, to stand pending appeal, or deny, increase or reduce the release agreement and the security. If a defendant appeals after judgment of conviction in circuit court for any crime other than murder or treason, release shall be discretionary. [1973 c.836 Â§156; 1995 c.658 Â§75]

Â Â Â Â Â  135.290 Punishment by contempt of court. (1) A supervisor of a defendant on conditional release who knowingly aids the defendant in breach of the conditional release or who knowingly fails to report the defendantÂs breach is punishable by contempt.

Â Â Â Â Â  (2) A defendant who knowingly breaches any of the regulations in the release agreement imposed pursuant to ORS 135.260 is punishable by contempt. [1973 c.836 Â§157]

Â Â Â Â Â  135.295 Application of ORS 135.230 to 135.290 to certain traffic offenses. Provision for release contained in ORS 135.230 to 135.290 shall not apply to any traffic offenses as defined for the Oregon Vehicle Code except the following:

Â Â Â Â Â  (1) Reckless driving under ORS 811.140.

Â Â Â Â Â  (2) Driving while under the influence of intoxicants under ORS 813.010.

Â Â Â Â Â  (3) Failure to perform the duties of a driver under ORS 811.700 or 811.705.

Â Â Â Â Â  (4) Criminal driving while suspended or revoked under ORS 811.182.

Â Â Â Â Â  (5) Fleeing or attempting to elude a police officer under ORS 811.540. [1974 c.35 Â§1; 1981 c.818 Â§3; 1983 c.338 Â§888; 1987 c.730 Â§5; 1991 c.208 Â§3]

PLEADINGS

(DefendantÂs Answer Generally)

Â Â Â Â Â  135.305 Types of answer. If the defendant does not require time, as provided in ORS 135.380, or if the defendant does, then on the next day or at such further day as the court may have allowed the defendant, the defendant may, in answer to the arraignment, move against the accusatory instrument or demur or plead thereto. [Formerly 135.420]

Â Â Â Â Â  135.310 [Renumbered 135.040]

Â Â Â Â Â  135.315 Types of pleading. The only pleadings on the part of the defendant are the demurrer and plea. [Formerly 135.430]

Â Â Â Â Â  135.320 [Amended by 1961 c.696 Â§2; 1967 c.475 Â§2; 1973 c.836 Â§134; renumbered 135.045]

Â Â Â Â Â  135.325 Pleading a judgment. In pleading a judgment or other determination of or proceeding before a court or officer of special jurisdiction, it is not necessary for the defendant to state the facts conferring jurisdiction; but the judgment, determination, or proceeding may be stated to have been duly given or made. The facts conferring jurisdiction, however, must be established on the trial. [Formerly 135.450]

Â Â Â Â Â  135.330 [Amended by 1961 c.698 Â§1; 1967 c.628 Â§1; 1971 c.677 Â§1; renumbered 135.055]

(Plea)

Â Â Â Â Â  135.335 Pleading by defendant; alternatives. (1) The kinds of plea to an indictment, information or complaint, or each count thereof, are:

Â Â Â Â Â  (a) Guilty.

Â Â Â Â Â  (b) Not guilty.

Â Â Â Â Â  (c) No contest.

Â Â Â Â Â  (2) A defendant may plead no contest only with the consent of the court. Such a plea shall be accepted by the court only after due consideration of the views of the parties and the interest of the public in the effective administration of justice.

Â Â Â Â Â  (3) With the consent of the court and the state, a defendant may enter a conditional plea of guilty or no contest reserving, in writing, the right, on appeal from the judgment, to a review of an adverse determination of any specified pretrial motion. A defendant who finally prevails on appeal may withdraw the plea. [1973 c.836 Â§159; 1999 c.134 Â§1]

Â Â Â Â Â  135.340 [Amended by 1973 c.836 Â§136; renumbered 135.060]

Â Â Â Â Â  135.345 Legal effect of plea of no contest. A judgment following entry of a no contest plea is a conviction of the offense to which the plea is entered. [1973 c.836 Â§160]

Â Â Â Â Â  135.350 [Amended by 1973 c.836 Â§137; renumbered 135.065]

Â Â Â Â Â  135.355 Presentation of plea; entry in register; forms. (1) Every plea shall be oral and shall be entered in the register of the court in substantially one of the following forms:

Â Â Â Â Â  (a) ÂThe defendant pleads that defendant is guilty of the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (b) ÂThe defendant pleads that defendant is not guilty of the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (c) ÂThe defendant pleads no contest to the offense charged in this accusatory instrument.Â

Â Â Â Â Â  (2) When a defendant enters a conditional plea of guilty or no contest, the entry in the register of the court shall so indicate.

Â Â Â Â Â  (3) For purposes of this section, an oral plea includes a plea made orally by means of simultaneous electronic transmission as described in ORS 131.045. [Formerly 135.830; 1985 c.540 Â§32; 1999 c.134 Â§2; 2005 c.566 Â§6]

Â Â Â Â Â  135.360 Special provisions relating to presentation of plea of guilty or no contest. (1) Except as provided in subsection (2) of this section, a plea of guilty or no contest to a crime punishable as a felony shall in all cases be put in by the defendant in person in open court unless upon an accusatory instrument against a corporation, in which case it may be put in by counsel.

Â Â Â Â Â  (2) Any circuit judge may, within any county in the own district of the judge other than the county where the accusation is pending, accept pleas of guilty or no contest from persons charged with a crime punishable as a felony and pass sentence thereon upon written request of the accused and the attorney of the accused and upon not less than one dayÂs notice to the district attorney. Judgments based upon such pleas and sentences entered upon the pleas are as effective as though heard and determined in open court in the county where the accusation is pending. Judges accepting the pleas shall transmit the pleas to the clerk of the court in the county where the accusation is pending, whereupon the clerk shall file and enter the pleas to become effective from the date of filing.

Â Â Â Â Â  (3) A judge may accept a plea of guilty or no contest under subsection (1) of this section by simultaneous electronic transmission, as defined in ORS 131.045, without the agreement of the state or the defendant if the plea is entered at arraignment and the type of simultaneous electronic transmission available allows the defendant to observe the court and the court to observe the defendant. [Formerly 135.840; 2005 c.566 Â§7]

Â Â Â Â Â  135.365 Withdrawal of plea of guilty or no contest. The court may at any time before judgment, upon a plea of guilty or no contest, permit it to be withdrawn and a plea of not guilty substituted therefor. [Formerly 135.850]

Â Â Â Â Â  135.370 Not guilty plea as denial of allegations of accusatory instrument. The plea of not guilty controverts and is a denial of every material allegation in the accusatory instrument. [Formerly 135.860]

Â Â Â Â Â  135.375 Pleading to other offenses. (1) As used in this section:

Â Â Â Â Â  (a) ÂInitiating countyÂ means the county in which the defendant appears for the purpose of entering a plea to a criminal charge.

Â Â Â Â Â  (b) ÂResponding countyÂ means a county in which another criminal charge is pending against the defendant entering a plea in the initiating county.

Â Â Â Â Â  (2) Upon entry of a plea of guilty or no contest, or after conviction on a plea of not guilty, if a charge is pending against the defendant for a crime which is within the jurisdiction of a coordinate court of a responding county in the state, the defendant may state in writing that the defendant desires:

Â Â Â Â Â  (a) To waive venue and trial in the responding county;

Â Â Â Â Â  (b) To waive indictment by the grand jury of the responding county;

Â Â Â Â Â  (c) To plead guilty or no contest; and

Â Â Â Â Â  (d) To consent to disposition of the case by the court in the initiating county.

Â Â Â Â Â  (3) Upon receipt of the request and the written approval of the district attorney of the initiating county, the clerk of the court shall forthwith transmit copies of the request and approval to the court and the district attorney of the responding county.

Â Â Â Â Â  (4) Upon receipt of the papers described in subsection (3) of this section and the written approval of the district attorney of the responding county, the clerk of the court shall forthwith transmit certified copies of the papers in the proceeding to the court of the initiating county.

Â Â Â Â Â  (5) Upon receipt of the papers described in subsection (4) of this section, the court may allow the defendant to enter the plea.

Â Â Â Â Â  (6) The original judgment entered by the court of the initiating county shall be transmitted to the court of the responding county for filing. The judgment shall thereafter be considered, for all purposes, the same as a judgment of the court of the responding county. [1973 c.836 Â§165; 1991 c.111 Â§11]

Â Â Â Â Â  135.380 Time of entering plea; aid of counsel. (1) A defendant shall not be required to plead to an offense punishable by imprisonment until the defendant is represented by counsel, unless the defendant knowingly waives the right of the defendant to counsel.

Â Â Â Â Â  (2) A defendant may plead guilty or no contest on the day of arraignment or any time thereafter except that a defendant without counsel shall not be allowed to plead guilty or no contest to a felony on the day of arraignment.

Â Â Â Â Â  (3) Upon completion of the arraignment, unless the defendant enters a plea in the manner provided in ORS 135.305 to 135.325, 135.335, 135.355, 135.360 and 135.375, the defendant shall be considered to have entered a plea of not guilty. [1973 c.836 Â§166; 2001 c.635 Â§13]

Â Â Â Â Â  135.385 Defendant to be advised by court. (1) The court shall not accept a plea of guilty or no contest to a felony or other charge on which the defendant appears in person without first addressing the defendant personally and determining that the defendant understands the nature of the charge.

Â Â Â Â Â  (2) The court shall inform the defendant:

Â Â Â Â Â  (a) That by a plea of guilty or no contest the defendant waives the right:

Â Â Â Â Â  (A) To trial by jury;

Â Â Â Â Â  (B) Of confrontation; and

Â Â Â Â Â  (C) Against self-incrimination.

Â Â Â Â Â  (b) Of the maximum possible sentence on the charge, including the maximum possible sentence from consecutive sentences.

Â Â Â Â Â  (c) When the offense charged is one for which a different or additional penalty is authorized by reason of the fact that the defendant may be adjudged a dangerous offender, that this fact may be established after a plea in the present action, thereby subjecting the defendant to different or additional penalty.

Â Â Â Â Â  (d) That if the defendant is not a citizen of the
United States
conviction of a crime may result, under the laws of the
United States
, in deportation, exclusion from admission to the
United States
or denial of naturalization.

Â Â Â Â Â  (e) That if the defendant is entering a guilty plea pursuant to a plea offer and agreed disposition recommendation under ORS 135.405, the court will agree to impose sentence as provided in the agreed disposition recommendation.

Â Â Â Â Â  (f) That if the defendant enters a plea of guilty or no contest to an offense involving domestic violence, as defined in ORS 135.230, and is convicted of the offense, federal law may prohibit the defendant from possessing, receiving, shipping or transporting any firearm or firearm ammunition and that the conviction may negatively affect the defendantÂs ability to serve in the Armed Forces of the United States as defined in ORS 348.282 or to be employed in law enforcement. [1973 c.836 Â§167; 1979 c.118 Â§1; 2001 c.635 Â§12; 2007 c.220 Â§1]

Â Â Â Â Â  135.390 Determining voluntariness of plea. (1) The court shall not accept a plea of guilty or no contest without first determining that the plea is voluntary and intelligently made.

Â Â Â Â Â  (2) The court shall determine whether the plea is the result of prior plea discussions and a plea agreement. If the plea is the result of a plea agreement, the court shall determine the nature of the agreement.

Â Â Â Â Â  (3) If the district attorney has agreed to seek charge or sentence concessions which must be approved by the court, the court shall advise the defendant personally that the recommendations of the district attorney are not binding on the court.

Â Â Â Â Â  (4)(a) If the district attorney has provided a plea offer and agreed disposition recommendation to the defendant as provided in ORS 135.405 and the defendant is entering a guilty plea based on the plea offer and agreed disposition recommendation, the court shall determine whether the plea is voluntarily made. Except as otherwise provided in paragraph (b) of this subsection, if the court finds that the plea is voluntarily made, the court shall impose sentence as provided in the agreed disposition recommendation.

Â Â Â Â Â  (b) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the defendant an opportunity to withdraw the plea. [1973 c.836 Â§168; 2001 c.635 Â§11]

Â Â Â Â Â  135.395 Determining accuracy of plea. After accepting a plea of guilty or no contest, the court shall not enter a judgment without making such inquiry as may satisfy the court that there is a factual basis for the plea. [1973 c.836 Â§169]

(Plea Discussions and Agreements)

Â Â Â Â Â  135.405 Plea discussions and plea agreements. (1) In cases in which it appears that the interest of the public in the effective administration of criminal justice would thereby be served, and in accordance with the criteria set forth in ORS 135.415, the district attorney may engage in plea discussions for the purpose of reaching a plea agreement.

Â Â Â Â Â  (2) The district attorney shall engage in plea discussions or reach a plea agreement with the defendant only through defense counsel, except when, as a matter of record, the defendant has effectively waived the right of the defendant to counsel or, if the defendant is not eligible for appointed counsel, has not retained counsel.

Â Â Â Â Â  (3) The district attorney in reaching a plea agreement may agree to, but is not limited to, one or more of the following, as required by the circumstances of the individual case:

Â Â Â Â Â  (a) To make or not to oppose favorable recommendations as to the sentence which should be imposed if the defendant enters a plea of guilty or no contest to the offense charged;

Â Â Â Â Â  (b) To seek or not to oppose dismissal of the offense charged if the defendant enters a plea of guilty or no contest to another offense reasonably related to the defendantÂs conduct; or

Â Â Â Â Â  (c) To seek or not to oppose dismissal of other charges or to refrain from bringing potential charges if the defendant enters a plea of guilty or no contest to the offense charged.

Â Â Â Â Â  (4) Similarly situated defendants should be afforded equal plea agreement opportunities.

Â Â Â Â Â  (5)(a) A district attorney may provide a plea offer and agreed disposition recommendation to the defendant at the time of arraignment or first appearance of the defendant for a crime in open court under an early disposition program established under ORS 135.941.

Â Â Â Â Â  (b) Unless extended by the court, a plea offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the arraignment. Except for good cause, a court may not extend a plea offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony. [1973 c.836 Â§170; 2001 c.635 Â§10; 2001 c.962 Â§79]

Â Â Â Â Â  135.406 Consultation with victim regarding plea discussions. (1) In any case involving a defendant charged with a violent felony:

Â Â Â Â Â  (a) If the victim requests within the time period designated in the notice received under ORS 147.417, the district attorney shall consult the victim regarding plea discussions before making a final plea agreement; and

Â Â Â Â Â  (b) Before the judge accepts a plea of guilty or no contest, the judge shall ask the district attorney if the victim requested to be notified and consulted regarding plea discussions. If the victim has made such a request, the judge shall ask the district attorney if the victim agrees or disagrees with the plea discussions and agreement and the victimÂs reasons for agreement or disagreement.

Â Â Â Â Â  (2) As used in this section, Âviolent felonyÂ means a person felony as defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) Failure to comply with this section does not affect the validity of a plea. [1997 c.313 Â§3]

Â Â Â Â Â  Note: 135.406 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.407 Plea agreement must contain defendantÂs criminal history classification; stipulations. In cases arising from felonies committed on or after November 1, 1989:

Â Â Â Â Â  (1) Whenever a plea agreement is presented to the sentencing judge, the defendantÂs criminal history classification, as set forth in the rules of the Oregon Criminal Justice Commission, shall be accurately represented to the trial judge in the plea agreement. If a controversy exists as to whether a prior conviction or juvenile adjudication should be included in the defendantÂs criminal history, or as to its classification under rules of the Oregon Criminal Justice Commission, the district attorney and the defendant may stipulate to the inclusion, exclusion or classification of the conviction or adjudication as part of the plea agreement subject to approval of the court.

Â Â Â Â Â  (2) The district attorney and the defendant may stipulate to the grid block classification within the sentencing guidelines grid established by the rules of the Oregon Criminal Justice Commission that will provide the presumptive sentence range for the offender. The sentencing judge may accept the stipulated classification and impose the presumptive sentence provided in the rules of the Oregon Criminal Justice Commission for that grid block.

Â Â Â Â Â  (3) If the district attorney and the defendant stipulate to a grid block classification within the sentencing guidelines grid, and the sentencing judge accepts the stipulated classification but imposes a sentence other than the presumptive sentence provided by rules of the Oregon Criminal Justice Commission, the sentence is a departure sentence and is subject to rules of the Oregon Criminal Justice Commission related to departures.

Â Â Â Â Â  (4) The district attorney and defendant may stipulate to a specific sentence within the presumptive range provided by rules of the Oregon Criminal Justice Commission for the stipulated offender classification. If the sentencing judge accepts the plea agreement, the judge shall impose the stipulated sentence.

Â Â Â Â Â  (5) The district attorney and the defendant may stipulate to a sentence outside the presumptive sentence range for a stipulated grid block classification. The sentencing judge may accept an agreement for an optional probationary sentence or a departure sentence as provided in rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§2]

Â Â Â Â Â  135.410 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.415 Criteria to be considered in plea discussions and plea agreements. In determining whether to engage in plea discussions for the purpose of reaching a plea agreement, the district attorney may take into account, but is not limited to, any of the following considerations:

Â Â Â Â Â  (1) The defendant by the plea of the defendant has aided in insuring the prompt and certain applications of correctional measures to the defendant.

Â Â Â Â Â  (2) The defendant has acknowledged guilt and shown a willingness to assume responsibility for the conduct of the defendant.

Â Â Â Â Â  (3) The concessions made by the state will make possible alternative correctional measures which are better adapted to achieving rehabilitative, protective, deterrent or other purposes of correctional treatment, or will prevent undue harm to the defendant from the form of conviction.

Â Â Â Â Â  (4) The defendant has made public trial unnecessary when there are good reasons for not having the case dealt with in a public trial.

Â Â Â Â Â  (5) The defendant has given or offered cooperation when the cooperation has resulted or may result in the successful prosecution of other offenders engaged in equally serious or more serious criminal conduct.

Â Â Â Â Â  (6) The defendant by the plea of the defendant has aided in avoiding delay in the disposition of other cases and thereby has increased the probability of prompt and certain application of correctional measures to other offenders. [1973 c.836 Â§171]

Â Â Â Â Â  135.420 [Amended by 1973 c.836 Â§158; renumbered 135.305]

Â Â Â Â Â  135.425 Responsibilities of defense counsel. (1) Defense counsel shall conclude a plea agreement only with the consent of the defendant, and shall insure that the decision whether to enter a plea of guilty or no contest is ultimately made by the defendant.

Â Â Â Â Â  (2) To aid the defendant in reaching a decision, defense counsel, after appropriate investigation, shall advise the defendant of the alternatives available and of factors considered important by the defense counsel or the defendant in reaching a decision. [1973 c.836 Â§172]

Â Â Â Â Â  135.430 [Renumbered 135.315]

Â Â Â Â Â  135.432 Responsibilities of trial judge. (1)(a) The trial judge shall not participate in plea discussions, except to:

Â Â Â Â Â  (A) Inquire of the parties about the status of any discussions;

Â Â Â Â Â  (B) Participate in a tentative plea agreement as provided in subsections (2) to (4) of this section; or

Â Â Â Â Â  (C) Make the inquiry required by ORS 135.406.

Â Â Â Â Â  (b) Any other judge, at the request of both the prosecution and the defense, or at the direction of the presiding judge, may participate in plea discussions. Participation by a judge in the plea discussion process shall be advisory, and shall in no way bind the parties. If no plea is entered pursuant to these discussions, the advice of the participating judge shall not be reported to the trial judge. If the discussion results in a plea of guilty or no contest, the parties, if they both agree to do so, may proceed with the plea before a judge involved in the discussion. This plea may be entered pursuant to a tentative plea agreement as provided in subsections (2) to (4) of this section.

Â Â Â Â Â  (2) If a tentative plea agreement has been reached which contemplates entry of a plea of guilty or no contest in the expectation that charge or sentence concessions will be granted, the trial judge, upon request of the parties, may permit the disclosure to the trial judge of the tentative agreement and the reasons therefor in advance of the time for tender of the plea. The trial judge may then advise the district attorney and defense counsel whether the trial judge will concur in the proposed disposition if the information in the presentence report or other information available at the time for sentencing is consistent with the representations made to the trial judge.

Â Â Â Â Â  (3) If the trial judge concurs, but later decides that the final disposition of the case should not include the sentence concessions contemplated by the plea agreement, the trial judge shall so advise the defendant and allow the defendant a reasonable period of time in which to either affirm or withdraw a plea of guilty or no contest.

Â Â Â Â Â  (4) When a plea of guilty or no contest is tendered or received as a result of a prior plea agreement, the trial judge shall give the agreement due consideration, but notwithstanding its existence, the trial judge is not bound by it, and may reach an independent decision on whether to grant sentence concessions under the criteria set forth in ORS 135.415. [1973 c.836 Â§173; 1987 c.202 Â§1; 1997 c.313 Â§4]

Â Â Â Â Â  135.435 Discussion and agreement not admissible. (1) Except as provided in subsection (2) of this section, none of the following shall be received in evidence for or against a defendant in any criminal or civil action or administrative proceeding:

Â Â Â Â Â  (a) The fact that the defendant or the counsel of the defendant and the district attorney engaged in plea discussions.

Â Â Â Â Â  (b) The fact that the defendant or the attorney of the defendant made a plea agreement with the district attorney.

Â Â Â Â Â  (c) Any statement or admission made by the defendant or the attorney of the defendant to the district attorney and as a part of the plea discussion or agreement.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall not apply if, subsequent to the plea discussions or plea agreement, the defendant enters a plea of guilty or no contest which is not withdrawn. [1973 c.836 Â§174]

Â Â Â Â Â  135.440 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.445 Withdrawn plea or statement not admissible. (1) A plea of guilty or no contest which is not accepted or has been withdrawn shall not be received against the defendant in any criminal proceeding.

Â Â Â Â Â  (2) No statement or admission made by a defendant or the attorney of the defendant during any proceeding relating to a plea of guilty or no contest which is not accepted or has been withdrawn shall be received against the defendant in any criminal proceeding. [1973 c.836 Â§175]

Â Â Â Â Â  135.450 [Renumbered 135.325]

(Related Procedure)

Â Â Â Â Â  135.455 Notice prior to trial of intention to rely on alibi evidence; content of notice; effect of failure to supply notice. (1) If the defendant in a criminal action proposes to rely in any way on alibi evidence, the defendant shall, not less than five days before the trial of the cause, file and serve upon the district attorney a written notice of the purpose to offer such evidence, which notice shall state specifically the place or places where the defendant claims to have been at the time or times of the alleged offense together with the name and residence or business address of each witness upon whom the defendant intends to rely for alibi evidence. If the defendant fails to file and serve such notice, the defendant shall not be permitted to introduce alibi evidence at the trial of the cause unless the court for good cause orders otherwise.

Â Â Â Â Â  (2) As used in this section Âalibi evidenceÂ means evidence that the defendant in a criminal action was, at the time of commission of the alleged offense, at a place other than the place where such offense was committed. [Formerly 135.875]

Â Â Â Â Â  135.460 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.465 Defect in accusatory instrument as affecting acquittal on merits. When the defendant is acquitted on the merits, the defendant is considered acquitted of the offense charged in the accusatory instrument, notwithstanding a defect in form or substance in the accusatory instrument on which the defendant is acquitted. [Formerly 135.880]

PRETRIAL MOTIONS

Â Â Â Â Â  135.470 Motion to dismiss accusatory instrument on grounds of former jeopardy. (1) The court shall dismiss the accusatory instrument if, upon motion of the defendant, it appears, as a matter of law, that a former prosecution bars the prosecution for the offense charged.

Â Â Â Â Â  (2) The time of making the motion and its effect shall be as provided for a motion to set aside the indictment in ORS 135.520 and 135.530.

Â Â Â Â Â  (3) An order to dismiss the accusatory instrument on grounds of former jeopardy is a bar to a future prosecution of the defendant for the offense charged in the accusatory instrument. [1973 c.836 Â§177]

Â Â Â Â Â  135.510 Grounds for motion to set aside the indictment. (1) The indictment shall be set aside by the court upon the motion of the defendant in either of the following cases:

Â Â Â Â Â  (a) When it is not found, indorsed and presented as prescribed in ORS 132.360, 132.400 to 132.430 and 132.580.

Â Â Â Â Â  (b) When the names of the witnesses examined before the grand jury are not inserted at the foot of the indictment or indorsed thereon.

Â Â Â Â Â  (2) Nothing in subsection (1)(b) of this section shall affect the application of ORS 132.580. [Amended by 1959 c.426 Â§2; 1973 c.836 Â§178]

Â Â Â Â Â  135.520 Time of making motion; hearing. A motion to set aside the indictment or dismiss the accusatory instrument shall be made and heard at the time of the arraignment or within 10 days thereafter, unless for good cause the court allows additional time. If not so made, the defendant is precluded from afterwards taking the objections to the indictment or accusatory instrument. [Amended by 1973 c.836 Â§179]

Â Â Â Â Â  135.530 Effect of allowance of motion. (1) If the motion to set aside or dismiss is allowed, the court shall order that the defendant, if in custody, be discharged therefrom or, if the defendant has been released, that the release agreement be discharged and the security deposit be refunded as provided by law, unless the court allows the case to be refiled or resubmitted to the same or another grand jury.

Â Â Â Â Â  (2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be released from custody or the release agreement discharged or the security deposit returned. [Amended by 1973 c.836 Â§180]

Â Â Â Â Â  135.540 Effect of resubmission of case. Subject to the limitations of ORS 135.530 (2), if the court allows the case to be resubmitted or refiled, the defendant, if then in custody, shall so remain, unless the defendant is released as provided by law. If the defendant has already been released, the release agreement or any security deposited as provided by law, shall continue to insure the appearance of the defendant to answer a new indictment or information, if one is filed. [Amended by 1973 c.836 Â§181]

Â Â Â Â Â  135.550 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.560 Order to set aside is no bar to future prosecution. Except for an order dismissing an accusatory instrument on grounds of former jeopardy, an order to set aside an indictment or to dismiss an accusatory instrument is no bar to a future prosecution for the same crime. [Amended by 1973 c.836 Â§182]

DEMURRERS

Â Â Â Â Â  135.610 Demurrer; generally. (1) The demurrer shall be entered either at the time of the arraignment or at such other time as may be allowed to the defendant for that purpose.

Â Â Â Â Â  (2) The demurrer shall be in writing, signed by the defendant or the attorney of the defendant and filed. It shall distinctly specify the ground of objection to the accusatory instrument. [Amended by 1973 c.836 Â§183]

Â Â Â Â Â  135.620 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.630 Grounds of demurrer. The defendant may demur to the accusatory instrument when it appears upon the face thereof:

Â Â Â Â Â  (1) If the accusatory instrument is an indictment, that the grand jury by which it was found had no legal authority to inquire into the crime charged because the same is not triable within the county;

Â Â Â Â Â  (2) If the accusatory instrument is an indictment, that it does not substantially conform to the requirements of ORS 132.510 to 132.560, 135.713, 135.715, 135.717 to 135.737, 135.740 and 135.743;

Â Â Â Â Â  (3) That the accusatory instrument charges more than one offense not separately stated;

Â Â Â Â Â  (4) That the facts stated do not constitute an offense;

Â Â Â Â Â  (5) That the accusatory instrument contains matter which, if true, would constitute a legal justification or excuse of the offense charged or other legal bar to the action; or

Â Â Â Â Â  (6) That the accusatory instrument is not definite and certain. [Amended by 1973 c.836 Â§184]

Â Â Â Â Â  135.640 When objections that are grounds for demurrer may be taken. When the objections mentioned in ORS 135.630 appear upon the face of the accusatory instrument, they can only be taken by demurrer, except that the objection to the jurisdiction of the court over the subject of the accusatory instrument, or that the facts stated do not constitute an offense, may be taken at the trial, under the plea of not guilty and in arrest of judgment. [Amended by 1973 c.836 Â§185]

Â Â Â Â Â  135.650 Hearing of objections specified by demurrer. Upon the filing of the demurrer, the objections presented thereby shall be heard either immediately or at such time as the court may direct.

Â Â Â Â Â  135.660 Judgment on demurrer; entry in register. Upon considering the demurrer, the court shall give judgment, either allowing or disallowing it, and an entry to that effect shall be made in the register. [Amended by 1985 c.540 Â§33]

Â Â Â Â Â  135.670 Allowance of demurrer. (1) If the demurrer is allowed, the judgment is final upon the accusatory instrument demurred to and is a bar to another action for the same crime unless the court, being of the opinion that the objection on which the demurrer is allowed may be avoided in a new accusatory instrument, allows the case to be resubmitted or refiled.

Â Â Â Â Â  (2) If the court allows the case to be resubmitted or refiled, it must be resubmitted or refiled by the state within 30 days from the date on which the court enters the order. If the case is not resubmitted or refiled within that time, the defendant shall be discharged from custody or the release agreement discharged or the security deposit returned as provided in ORS 135.680. [Amended by 1973 c.836 Â§186]

Â Â Â Â Â  135.680 Failure to resubmit case after allowance of demurrer. If the court does not allow the case to be resubmitted or an amended complaint or information filed, the defendant, if in custody, shall be discharged. If the defendant has been released, the release agreement shall be discharged. If the defendant has deposited any security, the security shall be returned to the defendant as provided by law. [Amended by 1973 c.836 Â§187]

Â Â Â Â Â  135.690 Resubmission of case. If the court allows the case to be resubmitted, the same proceedings shall be had thereon as are prescribed in ORS 135.540. [Amended by 1973 c.836 Â§188]

Â Â Â Â Â  135.700 Disallowance of demurrer. If the demurrer is disallowed, the court shall permit the defendant, at the election of the defendant, to plead, which the defendant must do forthwith or at such time as the court may allow; but if the defendant does not plead, a plea of not guilty shall be entered. [Amended by 1973 c.836 Â§189]

COMPROMISE

Â Â Â Â Â  135.703 Crimes subject to being compromised; exceptions. (1) When a defendant is charged with a crime punishable as a misdemeanor for which the person injured by the act constituting the crime has a remedy by a civil action, the crime may be compromised, as provided in ORS 135.705, except when it was committed:

Â Â Â Â Â  (a) By or upon a peace officer while in the execution of the duties of office;

Â Â Â Â Â  (b) Riotously;

Â Â Â Â Â  (c) With an intent to commit a crime punishable only as a felony; or

Â Â Â Â Â  (d) By one family or household member upon another family or household member, as defined in ORS 107.705, or by a person upon an elderly person or a person with a disability as defined in ORS 124.005 and the crime was:

Â Â Â Â Â  (A) Assault in the fourth degree under ORS 163.160;

Â Â Â Â Â  (B) Assault in the third degree under ORS 163.165;

Â Â Â Â Â  (C) Menacing under ORS 163.190;

Â Â Â Â Â  (D) Recklessly endangering another person under ORS 163.195;

Â Â Â Â Â  (E) Harassment under ORS 166.065; or

Â Â Â Â Â  (F) Strangulation under ORS 163.187.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, when a defendant is charged with violating ORS 811.700, the crime may be compromised as provided in ORS 135.705. [Formerly 134.010; 1991 c.938 Â§1; 1995 c.657 Â§21; 1995 c.666 Â§26; 1999 c.738 Â§9; 2003 c.264 Â§9; 2003 c.577 Â§5; 2007 c.70 Â§35]

Â Â Â Â Â  135.705 Satisfaction of injured person; dismissal of charges. (1)(a) If the person injured acknowledges in writing, at any time before trial on an accusatory instrument for the crime, that the person has received satisfaction for the injury, the court may, in its discretion, on payment of the costs and expenses incurred, order the accusatory instrument dismissed. The order must be entered in the register.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, a written acknowledgment that a civil penalty under ORS 30.875 has been paid is not evidence that the person injured has received full satisfaction for the injury and is not a compromise under this section.

Â Â Â Â Â  (2) As used in this section, ÂcostsÂ includes those expenses specially incurred by the state in prosecuting the defendant, including costs under ORS 151.505 for the compensation of counsel appointed pursuant to ORS 135.045 or 135.050 and fees and expenses paid under ORS 135.055. [Formerly 134.020; 1981 s.s. c.3 Â§121; 1985 c.540 Â§34; 1985 c.710 Â§4; 1987 c.803 Â§25; 1999 c.925 Â§1; 2003 c.449 Â§28]

Â Â Â Â Â  135.707 Discharge as bar to prosecution. The order authorized by ORS 135.705, when made and entered, is a bar to another prosecution for the same crime. [Formerly 134.030]

Â Â Â Â Â  135.709 Exclusiveness of procedure. No crime can be compromised nor can any proceeding for the prosecution or punishment thereof be stayed upon a compromise, except as provided in ORS 135.703 to 135.709 and 135.745 to 135.757. [Formerly 134.040]

SUFFICIENCY OF ACCUSATORY INSTRUMENTS

Â Â Â Â Â  135.711 Facts constituting crime or subcategory of crime required. For any felony committed on or after November 1, 1989, the accusatory instrument shall allege facts sufficient to constitute a crime or a specific subcategory of a crime in the Crime Seriousness Scale established by the rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§4]

Â Â Â Â Â  135.713 Necessity of stating presumptions of law and matters judicially noticed. Neither presumptions of law nor matters of which judicial notice is taken need be stated in an accusatory instrument. [Formerly 132.570]

Â Â Â Â Â  135.715 Effect of nonprejudicial defects in form of accusatory instrument. No accusatory instrument is insufficient, nor can the trial, judgment or other proceedings thereon be affected, by reason of a defect or imperfection in a matter of form which does not tend to the prejudice of the substantial rights of the defendant upon the merits. [Formerly 132.590]

Â Â Â Â Â  135.717 Time of crime. The precise time at which the offense was committed need not be stated in the accusatory instrument, but it may be alleged to have been committed at any time before the finding thereof and within the time in which an action may be commenced therefor, except where the time is a material element in the offense. [Formerly 132.610]

Â Â Â Â Â  135.720 Place of crime in certain cases. In an accusatory instrument for an offense committed as described in ORS 131.315 and 131.325, it is sufficient to allege that the offense was committed within the county where the accusatory instrument is found. [Formerly 132.620]

Â Â Â Â Â  135.725 Person injured or intended to be injured. When a crime involves the commission of or an attempt to commit a private injury and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured or intended to be injured is not material. [Formerly 132.630]

Â Â Â Â Â  135.727 Description of animal. When an offense involves the taking of or injury to an animal, the accusatory instrument is sufficiently certain in that respect if it describes the animal by the common name of its class. [Formerly 132.640]

Â Â Â Â Â  135.730 Judgments; facts conferring jurisdiction. In pleading in an accusatory instrument a judgment or other determination of or proceeding before a court or officer of special jurisdiction, it is not necessary to state the facts conferring jurisdiction; but the judgment, determination or proceeding may be stated to have been duly given or made. The facts conferring jurisdiction, however, must be established on the trial. [Formerly 132.660]

Â Â Â Â Â  135.733 Defamation. An accusatory instrument for criminal defamation need not set forth any extrinsic facts for the purpose of showing the application to the party defamed of the defamatory matter on which the accusatory instrument is founded; but it is sufficient to state generally that the same was published concerning the party; and the fact that it was so published must be established on the trial. [Formerly 132.670]

Â Â Â Â Â  135.735 Forgery; misdescription of forged instrument. When an instrument which is the subject of an accusatory instrument for forgery has been destroyed or withheld by the act or procurement of the defendant and the fact of the destruction or withholding is alleged in the accusatory instrument and established on the trial, the misdescription of the instrument is immaterial. [Formerly 132.680]

Â Â Â Â Â  135.737 Perjury. In an accusatory instrument for perjury, attempted perjury, solicitation of perjury or conspiracy to commit perjury it is sufficient to set forth the substance of the controversy or matter in respect to which the crime was committed, in what court or before whom the oath alleged to be false was taken and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the accusatory instrument need set forth neither the pleadings, record or proceedings with which the oath is connected nor the commission or authority of the court or person before whom the perjury was committed. [Formerly 132.690]

Â Â Â Â Â  135.740 Construction of words and phrases used. The words used in an accusatory instrument must be construed in their usual acceptation in common language, except words and phrases defined by law, which are to be construed according to their legal meaning. [Formerly 132.710]

Â Â Â Â Â  135.743 Fictitious or erroneous name; insertion of true name. When a defendant is charged in an accusatory instrument by a fictitious or erroneous name and in any stage of the proceedings the true name of the defendant is discovered, it may be inserted in the subsequent proceedings, referring to the fact of the defendant being charged by the name mentioned in the accusatory instrument. [Formerly 132.720]

SPEEDY TRIAL PROVISIONS

Â Â Â Â Â  135.745 Delay in finding an indictment or filing an information. When a person has been held to answer for a crime, if an indictment is not found against the person within 30 days or the district attorney does not file an information in circuit court within 30 days after the person is held to answer, the court shall order the prosecution to be dismissed, unless good cause to the contrary is shown. [Formerly 134.110]

Â Â Â Â Â  135.747 Effect of delay in bringing defendant to trial. If a defendant charged with a crime, whose trial has not been postponed upon the application of the defendant or by the consent of the defendant, is not brought to trial within a reasonable period of time, the court shall order the accusatory instrument to be dismissed. [Formerly 134.120]

Â Â Â Â Â  135.750 Where there is reason for delay. If the defendant is not proceeded against or tried, as provided in ORS 135.745 and 135.747, and sufficient reason therefor is shown, the court may order the action to be continued and in the meantime may release the defendant from custody as provided in ORS 135.230 to 135.290, for the appearance of the defendant to answer the charge or action. [Formerly 134.130]

DISMISSAL OF ACTION

Â Â Â Â Â  135.753 Effect of dismissal. (1) If the court directs the charge or action to be dismissed, the defendant, if in custody, shall be discharged. If the defendant has been released, the release agreement is exonerated and security deposited shall be refunded to the defendant.

Â Â Â Â Â  (2) An order for the dismissal of a charge or action, as provided in ORS 135.703 to 135.709 and 135.745 to 135.757, is a bar to another prosecution for the same crime if the crime is a Class B or C misdemeanor; but it is not a bar if the crime charged is a Class A misdemeanor or a felony.

Â Â Â Â Â  (3) If any charge or action is dismissed for the purpose of consolidation with one or more other charges or actions, then any such dismissal shall not be a bar to another prosecution for the same offense. [Formerly 134.140; 1975 c.198 Â§1]

Â Â Â Â Â  135.755 Dismissal on motion of court or district attorney. The court may, either of its own motion or upon the application of the district attorney, and in furtherance of justice, order the proceedings to be dismissed. The reasons for the dismissal shall be set forth in the order, which shall be entered in the register. [Formerly 134.150; 1985 c.540 Â§35]

Â Â Â Â Â  135.757 Nolle prosequi; discontinuance by district attorney. The entry of a nolle prosequi is abolished, and the district attorney cannot discontinue or abandon a prosecution for a crime, except as provided in ORS 135.755. [Formerly 134.160]

PROSECUTION OF PRISONERS

Â Â Â Â Â  135.760 Notice requesting early trial on pending charge. (1) Any inmate in the custody of the Department of Corrections or of the supervisory authority of a county pursuant to a commitment under ORS 137.124 (2) against whom there is pending at the time of commitment or against whom there is filed at any time during imprisonment, in any court of this state, an indictment, information or criminal complaint charging the inmate with the commission of a crime, may give written notice to the district attorney of the county in which the inmate is so charged requesting the district attorney to prosecute and bring the inmate to trial on the charge forthwith.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall be signed by the inmate and set forth the place and term of imprisonment. A copy of the notice shall be sent to the court in which the inmate has been charged by indictment, information or complaint. [Formerly 134.510; 1987 c.320 Â§19; 1995 c.423 Â§9b]

Â Â Â Â Â  135.763 Trial within 90 days of notice unless continuance granted. (1) The district attorney, after receiving a notice requesting trial under ORS 135.760, shall, within 90 days of receipt of the notice, bring the inmate to trial upon the pending charge.

Â Â Â Â Â  (2) The court shall grant any reasonable continuance with the consent of the defendant. Notwithstanding the defendantÂs lack of consent, the court may grant a continuance on motion of the district attorney or on its own motion, for good cause shown. The fact of imprisonment is not good cause for the purposes of this subsection. [Formerly 134.520; 1993 c.542 Â§1]

Â Â Â Â Â  135.765 Dismissal of criminal proceeding not brought to trial within allowed time; exceptions. (1) On motion of the defendant or the counsel of the defendant, or on its own motion, the court shall dismiss any criminal proceeding not brought to trial in accordance with ORS 135.763.

Â Â Â Â Â  (2) This section shall not apply:

Â Â Â Â Â  (a) When failure to bring the inmate to trial within 90 days after the district attorney receives notice under ORS 135.760 was the result of motions filed on behalf of the inmate, or of a grant by the court of a continuance on motion of the district attorney or on its own motion, for good cause shown; or

Â Â Â Â Â  (b) When the inmate is unavailable for trial, other than by imprisonment, or because of other pending criminal proceedings against the inmate. [Formerly 134.530; 1993 c.542 Â§2]

Â Â Â Â Â  135.767 Presence of prisoner at proceedings. (1) Whenever the presence of an inmate in the custody of the Department of Corrections or of the supervisory authority of a county pursuant to a commitment under ORS 137.124 (2) is necessary in any criminal proceeding under ORS 135.760 to 135.773, the court wherein the inmate is charged with the commission of a crime may:

Â Â Â Â Â  (a) Issue an order directing the Director of the Department of Corrections or the supervisory authority of a county to surrender the inmate to the sheriff of the county where the inmate is to be tried; or

Â Â Â Â Â  (b) Ensure that arrangements for the inmate to appear by simultaneous electronic transmission as described in ORS 131.045 have been made.

Â Â Â Â Â  (2) The county where an inmate is charged with commission of a crime shall pay the costs of:

Â Â Â Â Â  (a) Transportation and maintenance of the inmate removed under this section; or

Â Â Â Â Â  (b) Providing for the inmate to appear by simultaneous electronic transmission.

Â Â Â Â Â  (3) If an inmate is transported under this section for a criminal proceeding under ORS 135.760 to 135.773, at the conclusion of the proceeding, notwithstanding the provisions of ORS 137.140, the inmate shall be returned by the sheriff to the custody of the Department of Corrections or the supervisory authority of the county in which the inmate is imprisoned.

Â Â Â Â Â  (4) The time during which an inmate is in the custody of the sheriff under this section is part of and shall be counted as time served under the original sentence. [Formerly 134.540; 1983 c.740 Â§14; 1987 c.320 Â§20; 1995 c.423 Â§9c; 2005 c.566 Â§8]

Â Â Â Â Â  135.770 Release of prisoner prohibited. No inmate in the custody of a sheriff under ORS 135.767 shall be released pending a criminal proceeding under ORS 135.760 to 135.773 or any appeal therefrom. [Formerly 134.550]

Â Â Â Â Â  135.773 District attorney to furnish certain documents. The district attorney shall, in all proceedings against inmates under ORS 135.760 to 135.773, obtain for and furnish to the court a certified copy of the judgment, sentence or commitment order pursuant to which the inmate is imprisoned. [Formerly 134.560]

DETAINER

Â Â Â Â Â  135.775 Agreement on Detainers. The Agreement on Detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

AGREEMENT ON DETAINERS

Â Â Â Â Â  The contracting states solemnly agree that:

ARTICLE I

Â Â Â Â Â  The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

Â Â Â Â Â  As used in this agreement:

Â Â Â Â Â  (a) ÂStateÂ shall mean a state of the
United States
; the
United States of America
; a territory or possession of the
United States
; the
District of Columbia
; the
Commonwealth
of
Puerto Rico
.

Â Â Â Â Â  (b) ÂSending stateÂ shall mean a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to Article III of this agreement or at the time that a request for custody or availability is initiated pursuant to Article IV of this agreement.

Â Â Â Â Â  (c) ÂReceiving stateÂ shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV of this agreement.

Â Â Â Â Â  (d) ÂDepartment of Corrections institutionÂ of this state shall mean any institution operated by the Department of Corrections.

ARTICLE III

Â Â Â Â Â  (a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officerÂs jurisdiction written notice of the place of imprisonment and the request of the prisoner for a final disposition to be made of the indictment, information or complaint: Provided, that for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

Â Â Â Â Â  (b) The written notice and request for final disposition referred to in paragraph (a) of this Article shall be given or sent by the prisoner to the warden or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the prosecuting official and court by registered or certified mail, return receipt requested.

Â Â Â Â Â  (c) The warden or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

Â Â Â Â Â  (d) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisonerÂs request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisonerÂs written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Â Â Â Â Â  (e) Any request for final disposition made by a prisoner pursuant to paragraph (a) of this Article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) of this Article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the body of the prisoner in any court where the presence of the prisoner may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

Â Â Â Â Â  (f) Escape from custody by the prisoner subsequent to the execution of the request for final disposition referred to in paragraph (a) of this Article shall void the request.

ARTICLE IV

Â Â Â Â Â  (a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with paragraph (a) of Article V of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; And provided further, that there shall be a period of 30 days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the own motion of the governor or upon motion of the prisoner.

Â Â Â Â Â  (b) Upon receipt of the officerÂs written request as provided in paragraph (a) of this Article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner and any decisions of the state parole agency relating to the prisoner. Such authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

Â Â Â Â Â  (c) In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the counsel of the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

Â Â Â Â Â  (d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the delivery of the prisoner as provided in paragraph (a) of this Article, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

Â Â Â Â Â  (e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisonerÂs being returned to the original place of imprisonment pursuant to paragraph (e) of Article V of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

Â Â Â Â Â  (a) In response to a request made under Article III or Article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisonerÂs presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

Â Â Â Â Â  (b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

Â Â Â Â Â  (1) Proper identification and evidence of authority to act for the state into whose temporary custody the prisoner is to be given.

Â Â Â Â Â  (2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

Â Â Â Â Â  (c) If the appropriate authority shall refuse or fail to accept temporary custody of such prisoner, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

Â Â Â Â Â  (d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance of the prisoner at court and while being transported to or from any place at which the presence of the prisoner may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

Â Â Â Â Â  (e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

Â Â Â Â Â  (f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

Â Â Â Â Â  (g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

Â Â Â Â Â  (h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing contained in this paragraph shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

ARTICLE VI

Â Â Â Â Â  (a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

Â Â Â Â Â  (b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Â Â Â Â Â  Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

Â Â Â Â Â  This agreement shall enter into full force and effect as to a party state when such state has enacted the agreement into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the agreement. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by prisoners or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

Â Â Â Â Â  This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party to this agreement, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[Formerly 134.605; 1987 c.320 Â§20a]

Â Â Â Â Â  135.777 Definition for ORS 135.775. As used in the Agreement on Detainers, the term Âappropriate courtÂ means any court of this state that has criminal jurisdiction. [Formerly 134.615]

Â Â Â Â Â  135.779 Enforcement of ORS 135.775 by public agencies. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purposes. [Formerly 134.625]

Â Â Â Â Â  135.783 Effect of escape from custody in another state. Escape from custody while in another state pursuant to the Agreement on Detainers is an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provision of the Agreement on Detainers and shall be punishable in the same manner as an escape from such institution. [Formerly 134.635]

Â Â Â Â Â  135.785 Surrender of custody under ORS 135.775. The official in charge of a Department of Corrections institution in this state shall give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers. [Formerly 134.645; 1987 c.320 Â§21]

Â Â Â Â Â  135.787 Administrator of agreement; appointment; duties. The Governor may appoint an administrator who shall perform the duties and functions and exercise the powers conferred upon such person by Article VII of the Agreement on Detainers. [Formerly 134.655]

Â Â Â Â Â  135.789 Notice of request for temporary custody; prisonerÂs rights. In order to implement paragraph (a) of Article IV of the Agreement on Detainers, and in furtherance of its purposes, the appropriate authorities having custody of the prisoner shall, promptly upon receipt of the officerÂs written request, notify the prisoner and the Governor in writing that a request for temporary custody has been made and such notification shall describe the source and contents of such request. The authorities having custody of the prisoner shall also advise the prisoner in writing of the rights of the prisoner to counsel, to make representations to the Governor within 30 days, and to contest the legality of the delivery of the prisoner. [Formerly 134.665]

Â Â Â Â Â  135.791 Request for final disposition of detainer from prisoner without state. When the district attorney of any county shall have received written notice from a prisoner in another state of the prisonerÂs request for final disposition to be made of any untried accusatory instrument which is the basis of a detainer against the prisoner, the district attorney promptly shall give written notice to the Governor that such request has been received. The notice to the Governor shall describe the charge pending against the prisoner and shall recite the crime of which the prisoner was convicted in the other state, the sentence imposed and the date the sentence commenced, or so much of such information as may be known to the district attorney. The notice to the Governor shall be accompanied by a summary of the evidence against the prisoner on the untried charge. Within 10 days after receiving the notice and summary of evidence, the Governor shall send written direction to the district attorney either to proceed with prosecution of the prisoner when the prisoner is made available, or to move the court for dismissal of the untried indictment, information or complaint and to remove the detainer against the prisoner. The written direction may be signed by the Governor or by a person authorized by the Governor to perform extradition functions. The decision of the Governor shall be final, and the district attorney shall act as so directed. [1973 c.632 Â§2]

Â Â Â Â Â  135.793 Procedure where untried instrument pending against prisoner without state. Any officer of a jurisdiction in this state in which an untried accusatory instrument is pending against a prisoner in another state, and who desires to have the prisoner returned for trial, shall give written notice and a summary of the evidence against the prisoner to the Governor in the manner provided in ORS 135.791. The Governor shall, within 10 days after receiving the notice and summary, send written direction to such officer either approving or disapproving the return of the prisoner. The direction by the Governor shall be final, and may be signed as provided in ORS 135.791. The officer desiring return of a prisoner shall not seek the court approval provided for in paragraph (a) of Article IV of the Agreement on Detainers prior to receiving approval by the Governor. [1973 c.632 Â§3]

PRETRIAL DISCOVERY

Â Â Â Â Â  135.805 Applicability; scope of disclosure. (1) The provisions of ORS 135.805 to 135.873 are applicable to all criminal prosecutions in which the charging instrument has been brought in a court of record.

Â Â Â Â Â  (2) As used in ORS 135.805 to 135.873, ÂdiscloseÂ means to afford the adverse party an opportunity to inspect or copy the material. [1973 c.836 Â§213; 1977 c.617 Â§1]

Â Â Â Â Â  135.810 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.815 Disclosure to defendant. (1) Except as otherwise provided in ORS 135.855 and 135.873, the district attorney shall disclose to a represented defendant the following material and information within the possession or control of the district attorney:

Â Â Â Â Â  (a) The names and addresses of persons whom the district attorney intends to call as witnesses at any stage of the trial, together with their relevant written or recorded statements or memoranda of any oral statements of such persons.

Â Â Â Â Â  (b) Any written or recorded statements or memoranda of any oral statements made by the defendant, or made by a codefendant if the trial is to be a joint one.

Â Â Â Â Â  (c) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons which the district attorney intends to offer in evidence at the trial.

Â Â Â Â Â  (d) Any books, papers, documents, photographs or tangible objects:

Â Â Â Â Â  (A) Which the district attorney intends to offer in evidence at the trial; or

Â Â Â Â Â  (B) Which were obtained from or belong to the defendant.

Â Â Â Â Â  (e) If actually known to the district attorney, any record of prior criminal convictions of persons whom the district attorney intends to call as witnesses at the trial; and the district attorney shall make a good faith effort to determine if such convictions have occurred.

Â Â Â Â Â  (f) All prior convictions of the defendant known to the state that would affect the determination of the defendantÂs criminal history for sentencing under rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 135.855 and 135.873, in prosecutions for violation of ORS 813.010 in which an instrument was used to test a personÂs breath, blood or urine to determine the alcoholic content of the personÂs blood the district attorney shall disclose to a represented defendant at least the following material and information within the possession or control of the district attorney:

Â Â Â Â Â  (a) Any report prepared by a police officer relating to field tests, interviews, observations and other information relating to the charged offense;

Â Â Â Â Â  (b) Any report relating to the test results;

Â Â Â Â Â  (c) A copy of the form provided to the defendant under ORS 813.100 (3)(b); and

Â Â Â Â Â  (d) Any checklist prepared by the operator of the instrument for the test.

Â Â Â Â Â  (3)(a) If a defendant is not represented by a lawyer, the district attorney shall disclose to the defendant all of the information described in subsections (1) and (2) of this section except for the personal identifiers of the victim and any witnesses.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the district attorney shall disclose the personal identifiers of the victim and any witnesses if the trial court orders the disclosure. A trial court shall order the district attorney to disclose the personal identifiers of the victim and any witnesses if the trial court finds that:

Â Â Â Â Â  (A) The defendant has requested the information; and

Â Â Â Â Â  (B)(i) The victim or witness is a business or institution and disclosure of the information would not represent a risk of harm to the victim or witness; or

Â Â Â Â Â  (ii) The need for the information cannot reasonably be met by other means.

Â Â Â Â Â  (4)(a) Unless authorized by the trial court to disclose the information, a lawyer representing a defendant, or a representative of the lawyer, may not disclose to the defendant personal identifiers of a victim or witness obtained under subsections (1) and (2) of this section.

Â Â Â Â Â  (b) The trial court shall order the lawyer, or representative of the lawyer, to disclose to the defendant the personal identifiers of a victim or witness if the court finds that:

Â Â Â Â Â  (A) The defendantÂs lawyer has requested the district attorney to disclose the information to the defendant;

Â Â Â Â Â  (B) The district attorney has refused to disclose the information to the defendant; and

Â Â Â Â Â  (C) The need for the information cannot reasonably be met by other means.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂPersonal identifiersÂ means a personÂs address, telephone number, Social Security number and date of birth and the identifying number of a personÂs depository account at a financial institution, as defined in ORS 706.008, or credit card account.

Â Â Â Â Â  (b) ÂRepresentative of the lawyerÂ has the meaning given that term in ORS 40.225.

Â Â Â Â Â  (c) ÂRepresented defendantÂ means a defendant who is represented by a lawyer in a criminal action. [1973 c.836 Â§214; 1989 c.790 Â§5; 1993 c.469 Â§2; 1999 c.304 Â§1; 2005 c.545 Â§1; 2007 c.581 Â§1]

Â Â Â Â Â  135.820 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.825 Other disclosure to defense; special conditions. Except as otherwise provided in ORS 135.855 and 135.873, the district attorney shall disclose to the defense:

Â Â Â Â Â  (1) The occurrence of a search or seizure; and

Â Â Â Â Â  (2) Upon written request by the defense, any relevant material or information obtained thereby, the circumstances of the search or seizure, and the circumstances of the acquisition of any specified statements from the defendant. [1973 c.836 Â§215; 1999 c.304 Â§2]

Â Â Â Â Â  135.830 [Amended by 1973 c.836 Â§161; renumbered 135.355]

Â Â Â Â Â  135.835 Disclosure to the state. Except as otherwise provided in ORS 135.855 and 135.873, the defense shall disclose to the district attorney the following material and information within the possession or control of the defense:

Â Â Â Â Â  (1) The names and addresses of persons, including the defendant, whom the defense intends to call as witnesses at the trial, together with relevant written or recorded statements or memoranda of any oral statements of such persons other than the defendant.

Â Â Â Â Â  (2) Any reports or statements of experts, made in connection with the particular case, including results of physical or mental examinations and of scientific tests, experiments or comparisons, that the defense intends to offer in evidence at the trial.

Â Â Â Â Â  (3) Any books, papers, documents, photographs or tangible objects that the defense intends to offer in evidence at the trial. [1973 c.836 Â§216; 1999 c.304 Â§3]

Â Â Â Â Â  135.840 [Amended by 1973 c.836 Â§162; renumbered 135.360]

Â Â Â Â Â  135.845 Time of disclosure. (1) The obligations to disclose shall be performed as soon as practicable following the filing of an indictment or information in the circuit court or the filing of a complaint or information charging a misdemeanor or violation of a city ordinance. The court may supervise the exercise of discovery to the extent necessary to insure that it proceeds properly and expeditiously.

Â Â Â Â Â  (2) If, after complying with the provisions of ORS 135.805 to 135.873 and 135.970, a party finds, either before or during trial, additional material or information which is subject to or covered by these provisions, the party must promptly notify the other party of the additional material or information. [1973 c.836 Â§217; 1999 c.304 Â§4]

Â Â Â Â Â  135.850 [Amended by 1973 c.836 Â§163; renumbered 135.365]

Â Â Â Â Â  135.855 Material and information not subject to discovery. (1) The following material and information shall not be subject to discovery under ORS 135.805 to 135.873:

Â Â Â Â Â  (a) Work product, legal research, records, correspondence, reports or memoranda to the extent that they contain the opinions, theories or conclusions of the attorneys, peace officers or their agents in connection with the investigation, prosecution or defense of a criminal action.

Â Â Â Â Â  (b) The identity of a confidential informant where the identity of the informant is a prosecution secret and a failure to disclose will not infringe the constitutional rights of the defendant. Except as provided in ORS 135.873, disclosure shall not be denied hereunder of the identity of witnesses to be produced at trial.

Â Â Â Â Â  (c) Transcripts, recordings or memoranda of testimony of witnesses before the grand jury, except transcripts or recordings of statements made by the defendant.

Â Â Â Â Â  (d) Schematics, source codes or software of an instrument that was used to test a personÂs breath, blood or urine to determine the alcoholic content of the personÂs blood that are not in the actual possession or control of the state.

Â Â Â Â Â  (2) When some parts of certain material are discoverable under ORS 135.805 to 135.873 or 135.970, and other parts not discoverable, as much of the material shall be disclosed as is consistent with the provisions thereof. [1973 c.836 Â§218; 1999 c.304 Â§5; 2007 c.581 Â§2]

Â Â Â Â Â  135.857 Disclosure to victim; conditions. (1) In any criminal prosecution arising from an automobile collision in which the defendant is alleged to have been under the influence of alcohol or drugs, the district attorney prosecuting the action shall make available, upon request, to the victim or victims and to their attorney, or to the survivors of the victim or victims and to their attorney, all reports and information disclosed to the defendant pursuant to ORS 135.805 to 135.873. The reports and information shall be made available at the same time as it is disclosed to the defendant or as soon thereafter as may be practicable after a request is received. The district attorney may impose such conditions as may be reasonable and necessary to prevent the release of the reports and information from interfering with the trial of the defendant. The district attorney may apply to the court for an order requiring any person receiving such reports and information to comply with the conditions of release.

Â Â Â Â Â  (2) For the purpose of this section:

Â Â Â Â Â  (a) ÂDistrict attorneyÂ has that meaning given in ORS 131.005.

Â Â Â Â Â  (b) ÂDrugÂ has that meaning given in ORS 475.005. [1991 c.229 Â§2]

Â Â Â Â Â  135.860 [Amended by 1973 c.836 Â§164; renumbered 135.370]

Â Â Â Â Â  135.865 Effect of failure to comply with discovery requirements. Upon being apprised of any breach of the duty imposed by the provisions of ORS 135.805 to 135.873 and 135.970, the court may order the violating party to permit inspection of the material, or grant a continuance, or refuse to permit the witness to testify, or refuse to receive in evidence the material not disclosed, or enter such other order as it considers appropriate. [1973 c.836 Â§219; 1999 c.304 Â§6]

Â Â Â Â Â  135.870 [Amended by 1971 c.743 Â§321; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.873 Protective orders. (1) As used in this section:

Â Â Â Â Â  (a) ÂLocal governmentÂ has the meaning given that term in ORS 174.116.

Â Â Â Â Â  (b) ÂSexual offenseÂ includes but is not limited to a crime listed in ORS 181.594 (4).

Â Â Â Â Â  (c) ÂState governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (d) ÂVictimÂ has the meaning given that term in ORS 131.007.

Â Â Â Â Â  (2) Upon a showing of good cause, the court may at any time order that specified disclosures be denied, restricted or deferred, or make such other order as is appropriate.

Â Â Â Â Â  (3) Upon request of any party, the court may permit a showing of good cause for denial or regulation of disclosures, or portion of such showing, to be made in camera. A record shall be made of such proceedings.

Â Â Â Â Â  (4) If the court enters an order granting relief following a showing in camera, the entire record of the showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. Except for information or materials subject to an order that has been entered under subsection (5) or (6) of this section, the trial court, in its discretion, may, after the case has been concluded, unseal matters previously sealed.

Â Â Â Â Â  (5) Upon the request of a district attorney or the victim, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 from copying or disseminating any information of a sexually explicit nature including, but not limited to, photographs depicting a person in a state of nudity, photographs of human genitalia, any information of the prior sexual history of the victim and any visual or audio recording of the sexual victimization.

Â Â Â Â Â  (6) Upon the request of a district attorney or the victim, unless the court finds good cause to do otherwise, the court shall enter a protective order prohibiting any party to or attorney in, or the agent of a party to or attorney in, criminal proceedings involving a sexual offense, an offense involving the visual or audio recording of sexual conduct by a child or invasion of personal privacy under ORS 163.700 from copying or disseminating a visual or audio recording of the victim describing the victimÂs sexual victimization.

Â Â Â Â Â  (7) Notwithstanding a protective order entered under subsection (5) or (6) of this section, information or materials described in subsections (5) and (6) may be copied or disseminated for the purpose of:

Â Â Â Â Â  (a) Providing discovery;

Â Â Â Â Â  (b) Submitting evidence to a grand jury, a court, an agency of state government, a local government or a federal agency for use in judicial or administrative proceedings;

Â Â Â Â Â  (c) Having the information or materials examined by an expert witness for the court, the state or any party;

Â Â Â Â Â  (d) Providing copies of the information or materials to the partiesÂ attorneys or agents; or

Â Â Â Â Â  (e) Sharing the information or materials with an agency of state government for use in carrying out duties imposed on the agency by statute.

Â Â Â Â Â  (8) Upon the request of the victim, the court may order that the victim be provided with a copy of information or materials described in subsections (5) and (6) of this section. [1973 c.836 Â§220; 2005 c.531 Â§1]

Â Â Â Â Â  135.875 [1969 c.293 Â§1; renumbered 135.455]

Â Â Â Â Â  135.880 [Amended by 1973 c.836 Â§176; renumbered 135.465]

DIVERSION

(Generally)

Â Â Â Â Â  135.881 Definitions for ORS 135.881 to 135.901. As used in ORS 135.881 to 135.901:

Â Â Â Â Â  (1) ÂDistrict attorneyÂ has the meaning given that term by ORS 131.005 (8).

Â Â Â Â Â  (2) ÂDiversionÂ means referral of a defendant in a criminal case to a supervised performance program prior to adjudication.

Â Â Â Â Â  (3) ÂDiversion agreementÂ means the specification of formal terms and conditions which a defendant must fulfill in order to have the charges against the defendant dismissed. [1977 c.373 Â§1]

Â Â Â Â Â  135.886 Requirements for diversion; factors considered. (1) After an accusatory instrument has been filed charging a defendant with commission of a crime other than driving while under the influence of intoxicants as defined in ORS 813.010, and after the district attorney has considered the factors listed in subsection (2) of this section, if it appears to the district attorney that diversion of the defendant would be in the interests of justice and of benefit to the defendant and the community, the district attorney may propose a diversion agreement to the defendant the terms of which are established by the district attorney in conformance with ORS 135.891. A diversion agreement under this section is not available to a defendant charged with the crime of driving while under the influence of intoxicants as defined in ORS 813.010.

Â Â Â Â Â  (2) In determining whether diversion of a defendant is in the interests of justice and of benefit to the defendant and the community, the district attorney shall consider at least the following factors:

Â Â Â Â Â  (a) The nature of the offense; however, the offense must not have involved injury to another person;

Â Â Â Â Â  (b) Any special characteristics or difficulties of the offender;

Â Â Â Â Â  (c) Whether the defendant is a first-time offender; if the offender has previously participated in diversion, according to the certification of the Department of Justice, diversion shall not be offered;

Â Â Â Â Â  (d) Whether there is a probability that the defendant will cooperate with and benefit from alternative treatment;

Â Â Â Â Â  (e) Whether the available program is appropriate to the needs of the offender;

Â Â Â Â Â  (f) The impact of diversion upon the community;

Â Â Â Â Â  (g) Recommendations, if any, of the involved law enforcement agency;

Â Â Â Â Â  (h) Recommendations, if any, of the victim;

Â Â Â Â Â  (i) Provisions for restitution; and

Â Â Â Â Â  (j) Any mitigating circumstances. [1977 c.373 Â§2; 1981 c.64 Â§1; 1981 c.803 Â§2; 1983 c.338 Â§889]

Â Â Â Â Â  135.890 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.891 Conditions of diversion agreement; dismissal of criminal charges; scope of agreement. A diversion agreement carries the understanding that if the defendant fulfills the obligations of the program described therein, the criminal charges filed against the defendant will be dismissed with prejudice. It shall include specifically the waiver of the right to a speedy trial. It may include, but is not limited to, admissions by the defendant, stipulation of facts, stipulation that depositions of witnesses may be taken pursuant to ORS 136.080 to 136.100, payment of costs as defined in ORS 135.705, restitution, performance of community service, residence in a halfway house or similar facility, maintenance of gainful employment, and participation in programs offering medical, educational, vocational, social and psychological services, corrective and preventive guidance and other rehabilitative services. [1977 c.373 Â§3; 1985 c.710 Â§5]

Â Â Â Â Â  135.896 Stay of criminal proceedings during period of agreement; limitation on stay; effect of declining diversion. If the district attorney elects to offer diversion in lieu of further criminal proceedings and the defendant, with the advice of counsel, agrees to the terms of the proposed agreement, including a waiver of the right to a speedy trial, the court shall stay further criminal proceedings for a definite period. The stay shall not exceed 270 days in the case of a defendant charged with commission of a felony, and shall not exceed 180 days in the case of a defendant charged with the commission of a misdemeanor. If the defendant declines diversion, the court shall resume criminal proceedings. [1977 c.373 Â§4]

Â Â Â Â Â  135.900 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  135.901 Effect of compliance or noncompliance with agreement; effect of partial compliance in subsequent criminal proceedings; record of participation in program. (1) If the district attorney finds at the termination of the diversion period or any time prior thereto that the divertee has failed to fulfill the terms of the diversion agreement, the district attorney shall terminate diversion and the court shall resume criminal proceedings. However, if the former divertee is adjudicated guilty as a result thereof, the court may take into consideration at the time of the sentencing any partially successful fulfillment by such person of the terms of agreement.

Â Â Â Â Â  (2) If the district attorney informs the court at the termination of the diversion period that the defendant has fulfilled the terms of the diversion agreement, the court shall dismiss with prejudice the criminal charges filed against the defendant.

Â Â Â Â Â  (3) A record of the fact that an individual has participated in diversion shall be forwarded to and kept by the Department of Justice, and shall be made available upon request to any district attorney who subsequently considers diversion of such person. [1977 c.373 Â§5; 1981 c.64 Â§2]

Â Â Â Â Â  135.905 Unitary assessment. (1) Whenever a defendant accused of committing a crime participates in a diversion agreement under ORS 135.881 to 135.901 or under ORS 813.210, 813.215, 813.220 and 813.230, the defendant, as a condition of the diversion, shall pay the unitary assessment for which the defendant would have been liable under ORS 137.290 if the defendant had been convicted. The district attorney, or the city attorney if the case is prosecuted by the city attorney, shall include in the diversion agreement a provision setting forth the defendantÂs obligation. If the diversion is terminated and criminal proceedings are resumed against defendant, any payment made by the defendant under this subsection shall be refunded upon subsequent acquittal of the defendant or dismissal of the case.

Â Â Â Â Â  (2) Assessments under this section shall be paid within 90 days of imposition, unless the court allows payment at a later time. The assessments shall be paid to the clerk of the court, who shall account for and distribute the moneys as provided in ORS 137.293 and 137.295. [1987 c.905 Â§10; 1999 c.59 Â§27]

Â Â Â Â Â  Note: 135.905 was added to and made a part of 147.005 to 147.367 by legislative action but was not added to or made a part of ORS chapter 135 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

(Possession of Marijuana)

Â Â Â Â Â  135.907 Notification of availability of diversion; petition form; information. (1) The court shall inform at arraignment a defendant charged with the offense of possession of less than one ounce of marijuana, that a diversion agreement may be available if the offense for which the defendant is before the court is the defendantÂs first offense of possession of less than one ounce of marijuana and files with the court a petition for a possession of marijuana diversion agreement.

Â Â Â Â Â  (2) The petition form for a possession of marijuana diversion agreement shall be available to a defendant at the court.

Â Â Â Â Â  (3) The form of the petition for a possession of marijuana diversion agreement and the information and blanks contained therein shall be determined by the Supreme Court under ORS 1.525. The petition form made available to a defendant by any state court shall conform to the requirements adopted by the Supreme Court.

Â Â Â Â Â  (4) In addition to any other information required by the Supreme Court to be contained in a petition for a possession of marijuana diversion agreement, the petition shall include:

Â Â Â Â Â  (a) A waiver by the defendant of the right to speedy trial or sentencing in any subsequent action upon the charge;

Â Â Â Â Â  (b) An agreement by the defendant to complete at an agency or organization designated by the state court a diagnostic assessment to determine the possible existence and degree of a drug abuse problem;

Â Â Â Â Â  (c) An agreement by the defendant to complete, at defendantÂs own expense based on defendantÂs ability to pay, the program of treatment indicated as necessary by the diagnostic assessment;

Â Â Â Â Â  (d) An agreement by the defendant to comply fully with the laws of this state regarding controlled substances;

Â Â Â Â Â  (e) A notice to the defendant that the diversion agreement will be considered to be violated if the court receives notice that the defendant at any time during the diversion period committed a violation of the controlled substances laws of this state;

Â Â Â Â Â  (f) An agreement by the defendant to keep the court advised of the defendantÂs current mailing address at all times during the diversion period; and

Â Â Â Â Â  (g) A waiver by the defendant of any former jeopardy rights under the federal and state Constitutions and ORS 131.505 to 131.525 in any subsequent action upon the charge or any other offenses based upon the same criminal episode. [1989 c.1075 Â§5]

Â Â Â Â Â  Note: 135.907 to 135.921 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.909 Filing petition; procedure. (1) After an accusatory instrument has been filed charging the defendant with the offense of possession of less than one ounce of marijuana, a defendant may file with the court a petition for a possession of marijuana diversion agreement described in ORS 135.907. The petition:

Â Â Â Â Â  (a) Must be filed within 30 days after the date of the defendantÂs first appearance on the summons, unless a later filing date is allowed by the court upon a showing of good cause.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, may not be filed after entry of a guilty plea or a no contest plea or after commencement of any trial on the charge whether or not a new trial or retrial is ordered for any reason.

Â Â Â Â Â  (2) The defendant shall pay to the court, at the time of filing a petition for a possession of marijuana diversion agreement, a filing fee as specified in ORS 135.921. The court may make provision for payment of the filing fee by the defendant on an installment basis. The court may waive all or part of the filing fee in cases involving indigent defendants. The filing fee paid to the court under this subsection shall be retained by the court if the petition is allowed. The filing fee shall be distributed as provided in ORS 135.921.

Â Â Â Â Â  (3) The defendant shall pay to the agency or organization providing the diagnostic assessment, at the time the petition is allowed, the fee required by ORS 135.921 (3).

Â Â Â Â Â  (4) The defendant shall cause a copy of the petition for a possession of marijuana diversion agreement to be served upon the district attorney or city attorney. The district attorney may file with the court, within 15 days after the date of service, a written objection to the petition and a request for a hearing. [1989 c.1075 Â§6; 1993 c.13 Â§2]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.911 Diversion for first offense only. After the time for requesting a hearing under ORS 135.909 has expired with no request for a hearing, or after a hearing requested under ORS 135.909, the court shall allow the petition for a possession of marijuana diversion agreement if the court finds that the offense for which the defendant is before the court is the defendantÂs first offense of possession of less than one ounce of marijuana. [1989 c.1075 Â§7]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.913 Diversion agreement part of record of case; duration of agreement; effect of denial of petition. (1) When the court allows a petition for a possession of marijuana diversion agreement filed as provided in ORS 135.909, the judge taking that action shall sign the petition and indicate thereon the date of allowance of the diversion period, the length of the diversion period and the date upon which the possession of less than one ounce of marijuana offense occurred. The petition when signed and dated becomes the diversion agreement between the defendant and the court. The court shall make the agreement a part of the record of the case.

Â Â Â Â Â  (2) A possession of marijuana diversion agreement shall be for a period of one year after the date the court allows the petition. During the diversion period the court shall stay the possession of less than one ounce of marijuana offense proceeding pending completion of the diversion agreement or its termination.

Â Â Â Â Â  (3) When the court denies a petition for a possession of marijuana diversion agreement, it shall continue the offense proceeding against the defendant. [1989 c.1075 Â§8]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.915 Effect of compliance with agreement. (1) At any time after the conclusion of the period of a possession of marijuana diversion agreement described in ORS 135.913, a defendant who has fully complied with and performed the conditions of the diversion agreement may apply by motion to the court wherein the diversion agreement was entered for an order dismissing the charge with prejudice.

Â Â Â Â Â  (2) The defendant shall cause to be served on the district attorney a copy of the motion for entry of an order dismissing with prejudice the charge of possession of less than one ounce of marijuana. The motion shall be served on the district attorney at the time it is filed with the court. The district attorney may contest the motion.

Â Â Â Â Â  (3) If the defendant does not appear as provided by subsection (1) of this section within six months after the conclusion of the diversion period, and if the court finds that the defendant fully complied with and performed the conditions of the diversion agreement, and if it gives notice of that finding to the district attorney, the court may on its own motion enter an order dismissing the charge of possession of less than one ounce of marijuana with prejudice.

Â Â Â Â Â  (4) No statement made by the defendant about the offense with which the defendant is charged shall be offered or received in evidence in any criminal or civil action or proceeding arising out of the same conduct which is the basis of the charge of possession of less than one ounce of marijuana, if the statement was made during the course of the diagnostic assessment or the rehabilitation program and to a person employed by the program. [1989 c.1075 Â§9]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.917 Designation of agencies to perform diagnostic assessments; duties of agency. (1) Courts having jurisdiction over the offense of possession of less than one ounce of marijuana shall designate agencies or organizations to perform the diagnostic assessment and treatment required under possession of marijuana diversion agreements described in ORS 135.907. The designated agencies or organizations must meet the standards set by the Department of Human Services to perform the diagnostic assessment and treatment of drug dependency and must be certified by the Department of Human Services. Wherever possible, a court shall designate agencies or organizations to perform the diagnostic assessment that are separate from those that may be designated to carry out a program of treatment for drug dependency.

Â Â Â Â Â  (2) Monitoring of a defendantÂs progress under a diversion agreement shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the court stating the defendantÂs successful completion or failure to complete all or any part of the treatment program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report of the diagnostic assessment agency or organization that is required by this subsection a part of the record of the case. [1989 c.1075 Â§11]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.919 Termination of agreement by court; procedure; grounds; effect. (1) At any time before the court dismisses with prejudice the charge of possession of less than one ounce of marijuana, the court on its own motion or on the motion of the district attorney may issue an order requiring the defendant to appear and show cause why the court should not terminate the diversion agreement. The order to show cause shall state the reasons for the proposed termination and shall set an appearance date.

Â Â Â Â Â  (2) The order to show cause shall be served on the defendant and on the defendantÂs attorney, if any. Service may be made by first class mail, postage paid, addressed to the defendant at the mailing address shown on the diversion petition and agreement or at any other address that the defendant provides in writing to the court.

Â Â Â Â Â  (3) The court shall terminate the diversion agreement and continue the offense proceeding if:

Â Â Â Â Â  (a) At the hearing on the order to show cause, the court finds by a preponderance of the evidence that any of the reasons for termination described in this section exist; or

Â Â Â Â Â  (b) The defendant fails to appear at the hearing on the order to show cause.

Â Â Â Â Â  (4) If the court terminates the diversion agreement and continues the offense proceeding, the court:

Â Â Â Â Â  (a) On the defendantÂs motion and for good cause shown, may reinstate the diversion agreement at any time before conviction, acquittal or dismissal with prejudice.

Â Â Â Â Â  (b) If the defendant is convicted, may take into account at time of sentencing any partial fulfillment by the defendant of the terms of the diversion agreement.

Â Â Â Â Â  (5) The court shall terminate a diversion agreement under this subsection for any of the following reasons:

Â Â Â Â Â  (a) If the defendant has failed to fulfill the terms of the diversion agreement.

Â Â Â Â Â  (b) If the defendant did not qualify for the diversion agreement. [1989 c.1075 Â§10]

Â Â Â Â Â  Note: See note under 135.907.

Â Â Â Â Â  135.921 Amount and distribution of filing fee; diagnostic assessment fee. (1) The filing fee paid by a defendant at the time of filing a petition for a possession of marijuana diversion agreement as provided in ORS 135.909 shall be $233 and shall be ordered paid as follows if the petition is allowed:

Â Â Â Â Â  (a) $123 to the Department of Revenue for deposit in the Criminal Fine and Assessment Account; and

Â Â Â Â Â  (b) $110 to be distributed as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (2) If less than the $233 filing fee is paid to the court by the defendant under subsection (1) of this section, the money actually received shall be allocated in the amounts provided first to the State Treasurer and the remainder as provided for the disposition of costs under ORS 153.630.

Â Â Â Â Â  (3) In addition to the filing fee under subsection (1) of this section, the court shall order the defendant to pay $90 directly to the agency or organization providing the diagnostic assessment.

Â Â Â Â Â  (4) The Chief Justice of the Supreme Court may require that any or all fees distributed by circuit courts under this section be distributed through the offices of the State Court Administrator. [1989 c.1075 Â§12; 1991 c.460 Â§19; 1991 c.818 Â§4; 1993 c.13 Â§3; 2003 c.737 Â§Â§62,63; 2005 c.702 Â§Â§73,74,75; 2007 c.71 Â§34]

Â Â Â Â Â  Note: See note under 135.907.

(Bad Check)

Â Â Â Â Â  135.925 Bad check diversion program. (1) As used in this section, Âbad check diversion programÂ means a program established under subsection (2) of this section.

Â Â Â Â Â  (2) A district attorney may establish a bad check diversion program within the office of the district attorney.

Â Â Â Â Â  (3) If a district attorney has established a bad check diversion program, upon receipt of a case alleging a violation of ORS 165.065, the district attorney shall determine if the case is appropriate to be referred to the bad check diversion program. In determining whether to refer the case to the bad check diversion program, the district attorney shall consider, in addition to any other factors the district attorney deems appropriate, the following:

Â Â Â Â Â  (a) The amount of the bad check;

Â Â Â Â Â  (b) Whether the person alleged to have negotiated the bad check has a prior criminal record or has previously participated in a bad check diversion program;

Â Â Â Â Â  (c) The number of violations of ORS 165.065 the person is alleged to have committed in the current or prior allegations;

Â Â Â Â Â  (d) Whether current charges of violating ORS 165.065 are pending against the person; and

Â Â Â Â Â  (e) The strength of the evidence of intent to defraud the victim.

Â Â Â Â Â  (4) When a case is referred to the bad check diversion program, the district attorney shall send a notice to the person who is alleged to have violated ORS 165.065. The notice must contain:

Â Â Â Â Â  (a) The date and amount of the bad check;

Â Â Â Â Â  (b) The name of the payee;

Â Â Â Â Â  (c) The date before which the person is required to contact the district attorney, or a person designated by the district attorney, concerning the bad check; and

Â Â Â Â Â  (d) The penalty for a violation of ORS 165.065.

Â Â Â Â Â  (5) The district attorney may enter into a written agreement with the person alleged to have violated ORS 165.065 to forgo prosecution of the violation if the person agrees to do the following within a six-month period:

Â Â Â Â Â  (a) Complete a class conducted by the district attorney, or by a private entity under contract to the district attorney, relating to writing checks;

Â Â Â Â Â  (b) Make full restitution to the payee; and

Â Â Â Â Â  (c) Pay any collection fee imposed by the district attorney under subsection (6) of this section.

Â Â Â Â Â  (6) A district attorney may collect a fee if the district attorney collects and processes a bad check. The amount of the fee may not exceed $35 for each bad check in addition to the actual amount of any bank charge incurred by the victim as a result of the bad check.

Â Â Â Â Â  (7) The district attorney may not require a person alleged to have violated ORS 165.065 to make an admission of guilt as a prerequisite to participating in a bad check diversion program.

Â Â Â Â Â  (8) The following are not admissible in any civil or criminal action against a person arising from negotiating a bad check:

Â Â Â Â Â  (a) A statement, or any information derived from the statement, made by the person in connection with the determination of the personÂs eligibility to participate in a bad check diversion program.

Â Â Â Â Â  (b) A statement, or any information derived from the statement, made by the person after the person is determined to be eligible to participate in a bad check diversion program.

Â Â Â Â Â  (c) A statement, or any information derived from the statement, made by the person while participating in a bad check diversion program.

Â Â Â Â Â  (d) Information about the personÂs participation in a bad check diversion program. [2001 c.433 Â§1]

Â Â Â Â Â  Note: 135.925 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.930 [1983 c.487 Â§1; 1987 c.320 Â§22; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.935 [1983 c.487 Â§2; 1987 c.320 Â§23; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.940 [1983 c.487 Â§3; 1987 c.320 Â§24; repealed by 1987 c.908 Â§4]

EARLY DISPOSITION PROGRAMS

Â Â Â Â Â  135.941 Early disposition programs. To effectuate the purposes set out in ORS 135.942, each local public safety coordinating council established under ORS 423.560:

Â Â Â Â Â  (1) Shall establish early disposition programs for first-time offenders who have committed a nonperson offense and for persons charged with probation violations. As used in this subsection, Ânonperson offenseÂ means an offense other than:

Â Â Â Â Â  (a) A Class A or B felony; and

Â Â Â Â Â  (b) A person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) May establish early disposition programs for other offenders. [2001 c.635 Â§6]

Â Â Â Â Â  Note: 135.941 to 135.949 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.942 Purposes of program. The purposes of an early disposition program are to:

Â Â Â Â Â  (1) Hold offenders accountable for their actions;

Â Â Â Â Â  (2) Ensure a prompt resolution of criminal matters;

Â Â Â Â Â  (3) Protect the rights of the public and the offender;

Â Â Â Â Â  (4) Maximize use of community resources to provide alternative sanctions for criminal behavior; and

Â Â Â Â Â  (5) Reduce the costs to the criminal justice system that are incurred when traditional sanctions are the only option available to district attorneys and courts. [2001 c.635 Â§7]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.943 Provisions of program. An early disposition program established under ORS 135.941 must provide, but need not be limited to, the following:

Â Â Â Â Â  (1) Written criteria for eligibility to participate in the program.

Â Â Â Â Â  (2) Victim notification and appearance.

Â Â Â Â Â  (3) A process to ensure legal representation and provision of discovery for offenders who are eligible for the early disposition program.

Â Â Â Â Â  (4) Specific evaluation criteria and an evaluation schedule. The evaluation criteria must address, but need not be limited to, the following:

Â Â Â Â Â  (a) Cost avoidance;

Â Â Â Â Â  (b) Cost savings; and

Â Â Â Â Â  (c) Outcomes. [2001 c.635 Â§8]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.945 [1983 c.487 Â§4; 1987 c.320 Â§25; repealed by 1987 c.908 Â§4]

Â Â Â Â Â  135.946 [2001 c.635 Â§9; repealed by 2005 c.308 Â§1]

Â Â Â Â Â  135.948 Availability to probationers. (1)(a) A district attorney may provide an offer and agreed disposition recommendation under an early disposition program established under ORS 135.941 to a probationer at the time of the first appearance of the probationer in court for a probation violation.

Â Â Â Â Â  (b) Unless extended by the court, an offer and agreed disposition recommendation made under paragraph (a) of this subsection expire upon completion of the appearance. Except for good cause, a court may not extend an offer and agreed disposition recommendation under this paragraph for more than seven days for a misdemeanor or 21 days for a felony.

Â Â Â Â Â  (2) If the court determines that the agreed disposition recommendation is inappropriate in a particular case, the court shall so advise the parties and allow the probationer an opportunity to withdraw the admission. [2001 c.635 Â§14]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.949 Other programs authorized. Nothing in ORS 135.941, 135.942, 135.943 and 135.948 or in the amendments to ORS 135.380, 135.385, 135.390 and 135.405 by sections 10 to 13, chapter 635, Oregon Laws 2001, prevents the implementation or continuation of an early disposition program other than one established under ORS 135.941. [2001 c.635 Â§15]

Â Â Â Â Â  Note: See note under 135.941.

Â Â Â Â Â  135.950 [1983 c.487 Â§5; repealed by 1987 c.908 Â§4]

MEDIATING CRIMINAL OFFENSES

Â Â Â Â Â  135.951 Authorization; determining when appropriate; exclusions. (1) Law enforcement agencies, city attorneys and district attorneys may consider the availability and likely effectiveness of mediation in determining whether to process and prosecute criminal charges. If it appears that mediation is in the interests of justice and of benefit to the offender, victim and community, the law enforcement agency, city attorney or district attorney may propose mediation through a qualified mediation program.

Â Â Â Â Â  (2) In determining whether mediation is in the interests of justice and of benefit to the offender, victim and community, the law enforcement agency, city attorney or district attorney shall consider, at a minimum, the following factors:

Â Â Â Â Â  (a) The nature of the offense;

Â Â Â Â Â  (b) Any special characteristics of the offender or the victim;

Â Â Â Â Â  (c) Whether the offender has previously participated in mediation;

Â Â Â Â Â  (d) Whether it is probable that the offender will cooperate with and benefit from mediation;

Â Â Â Â Â  (e) The recommendations of the victim;

Â Â Â Â Â  (f) Whether a qualified mediation program is available or may be made available;

Â Â Â Â Â  (g) The impact of mediation on the community;

Â Â Â Â Â  (h) The recommendations of the involved law enforcement agency; and

Â Â Â Â Â  (i) Any mitigating circumstances.

Â Â Â Â Â  (3) Mediation may not be used for:

Â Â Â Â Â  (a) Disputes between family or household members, as defined in ORS 107.705, that involve conduct that would constitute assault under ORS 163.160, 163.165, 163.175 or 163.185 or strangulation under ORS 163.187; or

Â Â Â Â Â  (b) Offenses that involve sex crimes, as defined in ORS 181.594. [1995 c.323 Â§1; 2003 c.577 Â§6]

Â Â Â Â Â  Note: 135.951 to 135.959 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  135.953 How mediation may be used. (1) A defendant may participate in mediation as part of a diversion agreement under ORS 135.881 to 135.901.

Â Â Â Â Â  (2) A court, including, but not limited to, a justice court, may:

Â Â Â Â Â  (a) Authorize, in a pretrial release order, contact between a defendant and a victim as part of mediation between the defendant and the victim;

Â Â Â Â Â  (b) Consider mediation as the basis of a compromise of crimes under ORS 135.703; or

Â Â Â Â Â  (c) Include participation in mediation as a condition of probation under ORS 137.540.

Â Â Â Â Â  (3) A district attorney or city attorney:

Â Â Â Â Â  (a) May suspend prosecution of a case referred to mediation and dismiss the charges in the referred case if the defendant successfully completes the terms of the agreement resulting from the mediation; or

Â Â Â Â Â  (b) May include, with a defendant, mediation between the defendant and the victim as part of a plea agreement entered into under ORS 135.405.

Â Â Â Â Â  (4) A county juvenile department may include mediation between a child and a victim as one of the terms of a formal accountability agreement under ORS 419C.230 or an authorized diversion program under ORS 419C.225.

Â Â Â Â Â  (5) The Department of Corrections may use mediation for the purposes of rehabilitation and treatment.

Â Â Â Â Â  (6) Mediation may be used in any other appropriate manner in resolving disputes involving criminal matters. [1995 c.323 Â§2; 2007 c.609 Â§4]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.955 Notifying victims and person charged with crime of mediation opportunities. (1) Law enforcement agencies, district attorneys and city attorneys may inform:

Â Â Â Â Â  (a) The victim of a crime of:

Â Â Â Â Â  (A) Any mediation opportunities that may be available to the victim in the victimÂs community, within or as an alternative to the criminal justice system; and

Â Â Â Â Â  (B) How to request mediation; and

Â Â Â Â Â  (b) A person charged with a crime of:

Â Â Â Â Â  (A) Any mediation opportunities that may be available to the person in the personÂs community, within or as an alternative to the criminal justice system; and

Â Â Â Â Â  (B) How to request mediation.

Â Â Â Â Â  (2) No party to a dispute may be compelled to participate in mediation. [1995 c.323 Â§3]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.957 Application of ORS 36.220 to 36.238 to mediation of criminal offenses; information to parties. The provisions of ORS 36.220 to 36.238 do not apply to a mediation conducted under ORS 135.951 or 135.953 unless the parties to the mediation enter into a written agreement for confidentiality of the mediation. If the parties enter into a written agreement for confidentiality of the mediation, a court may not receive in evidence in any proceeding any mediation communications or mediation agreement to the extent provided by ORS 36.220 to 36.238. The parties participating in mediation must be informed:

Â Â Â Â Â  (1) Of the right to enter into a written agreement concerning confidentiality of the mediation proceedings; and

Â Â Â Â Â  (2) That mediation communications or agreements may not be used as an admission of guilt or as evidence against the offender in any adjudicatory proceeding. [1995 c.323 Â§4; 1997 c.670 Â§13]

Â Â Â Â Â  Note: See note under 135.951.

Â Â Â Â Â  135.959 Authority to contract with dispute resolution programs. A law enforcement agency, city attorney, district attorney, county juvenile department or court may contract with dispute resolution programs to provide mediation services under ORS 135.951 or 135.953. The programs must meet the standards for dispute resolution programs established by the Dean of the University of Oregon School of Law under ORS 36.175. [1995 c.323 Â§5; 2003 c.791 Â§Â§26,26a; 2005 c.817 Â§5]

Â Â Â Â Â  Note: See note under 135.951.

MISCELLANEOUS

Â Â Â Â Â  135.970 When address and phone number of victim or witness not to be given to defendant; deposition of victim; when contact with victim prohibited; effect of threats by defendant. (1) If the victim or a witness requests, the court shall order that the victimÂs or witnessÂs address and phone number not be given to the defendant unless good cause is shown to the court.

Â Â Â Â Â  (2) If contacted by the defense, the victim must be clearly informed by the defendantÂs attorney, either in person or in writing, of the identity and capacity of the person contacting the victim, that the victim does not have to talk to the defendantÂs attorney, or other agents of the defendant, or provide other discovery unless the victim wishes, and that the victim may have a district attorney present during any interview.

Â Â Â Â Â  (3) A victim may not be required to be interviewed or deposed by or give discovery to the defendant or the defendantÂs attorney unless the victim consents. This subsection does not prohibit the defendant from:

Â Â Â Â Â  (a) Subpoenaing or examining the victim at trial or in a pretrial proceeding when the purpose is other than for discovery; or

Â Â Â Â Â  (b) Subpoenaing books, papers or documents as provided in ORS 136.580.

Â Â Â Â Â  (4)(a) Any pretrial release order must prohibit any contact with the victim, either directly or indirectly, unless specifically authorized by the court having jurisdiction over the criminal charge. This subsection shall not limit contact by the defense attorney, or an agent of the defense attorney, other than the defendant, in the manner set forth in subsection (2) of this section.

Â Â Â Â Â  (b) If a victim notifies the district attorney that the defendant, either directly or indirectly threatened or intimidated the victim, the district attorney shall notify the court with jurisdiction over the criminal matter and the defense attorney. If the defendant is not in custody and the court finds there is probable cause to believe the victim has been threatened or intimidated by the defendant, either directly or indirectly, the court shall immediately issue an order to show cause why defendantÂs release status should not be revoked. After conducting such hearing as it deems appropriate, if the court finds that the victim has been threatened or intimidated by the defendant, either directly or indirectly, the defendantÂs release status shall be revoked and the defendant shall be held in custody with a security amount set in an amount sufficient to ensure the safety of the victim and the community. [1987 c.2 Â§3; 1997 c.313 Â§7; 1999 c.1051 Â§251]

Â Â Â Â Â  135.975 [1987 c.475 Â§2; repealed by 1989 c.790 Â§74]

Â Â Â Â Â  135.980 Rehabilitative programs directory; compilation; availability. (1) By January 1, 1990, the Director of the Department of Corrections shall compile and thereafter maintain a directory of public and private rehabilitative programs known and available to corrections agencies of the state and of each county. For purposes of this subsection, Ârehabilitative programÂ means a planned activity, in a custodial or noncustodial context, designed and implemented to treat drug or alcohol abuse, to prevent criminal sexual behavior, to modify a propensity to commit crimes against persons or property or to achieve restitution for losses caused by an offender and includes programs that employ the device of mediation between the victim and offender. The director shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the program and the identity of its director or other principal contact;

Â Â Â Â Â  (b) The geographical jurisdiction of the program;

Â Â Â Â Â  (c) The types of offenders that the program claims to be able to serve and the criteria that the program applies in selecting or soliciting cases;

Â Â Â Â Â  (d) The claims of the program regarding its effectiveness in reducing recidivism, achieving restitution or otherwise serving correctional objectives;

Â Â Â Â Â  (e) An assessment by the relevant corrections agency of the actual effectiveness of the program; and

Â Â Â Â Â  (f) The capacity of the program for new cases.

Â Â Â Â Â  (2) The Director of the Department of Corrections shall make the directory available to the Oregon Criminal Justice Commission and to judges in a form that will allow sentencing judges to determine what rehabilitative programs are appropriate and available to the offender during any period of probation, imprisonment or local incarceration and post-prison supervision. The Director of the Department of Corrections shall also make the directory available to its employees who prepare presentence reports and proposed release plans for submission to the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (3) The directory shall be updated as frequently as is practical, but no less often than every six months.

Â Â Â Â Â  (4) The Director of the Department of Corrections shall prepare a plan for monitoring the scope and measuring the effectiveness of existing rehabilitative programs and shall deliver that plan to the Oregon Criminal Justice Commission no later than January 1, 1990. [1989 c.790 Â§7a]

Â Â Â Â Â  Note: 135.980 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 135 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  135.990 Penalties. Violation of ORS 135.155 is punishable as a contempt by the court having jurisdiction of the crime charged against the defendant. [Formerly 133.990]

_______________



Chapter 136

Chapter 136 Â Criminal Trials

2007 EDITION

CRIMINAL TRIALS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

GENERAL PROVISIONS

136.001Â Â Â Â  Right to jury trial; waiver

136.005Â Â Â Â  Challenge to jury panel

136.010Â Â Â Â  When issue of fact arises

136.030Â Â Â Â  How issues are tried

136.040Â Â Â Â  When presence of defendant is necessary

136.050Â Â Â Â  Degree of crime for which guilty defendant can be convicted when doubt as to degree exists

136.060Â Â Â Â  Jointly charged defendants to be tried jointly; exception

136.070Â Â Â Â  Postponement of trial

136.080Â Â Â Â  Deposition of witness as condition of postponement

136.090Â Â Â Â  Procedure for taking deposition

136.100Â Â Â Â  Filing and use of deposition

136.110Â Â Â Â  Commitment of defendant after release

136.120Â Â Â Â  Dismissal when prosecutor unprepared for trial

136.130Â Â Â Â  Effect of dismissal on subsequent prosecution for same crime

136.140Â Â Â Â  Proceedings after judgment of acquittal

136.145Â Â Â Â  Setting of court dates when presence of victim required

SELECTION OF JURY

136.210Â Â Â Â  Jury number; examination

136.220Â Â Â Â  Challenge for implied bias

136.230Â Â Â Â  Peremptory challenges

136.240Â Â Â Â  Challenge of accepted juror

136.250Â Â Â Â  Taking of challenges; number of challenges if two or more defendants

136.260Â Â Â Â  Selection of alternate jurors; peremptory challenges

136.270Â Â Â Â  Oath, rules governing conduct and attendance of alternate jurors at trial

136.280Â Â Â Â  Substitution of alternate for juror dying or becoming disabled; dismissal

SCHEDULING OF TRIAL

136.285Â Â Â Â  Priority in trial schedule for defendants in custody

136.290Â Â Â Â  Limitation on time defendant held prior to trial; release of defendant if limit exceeded

136.295Â Â Â Â  Application of ORS 136.290

136.300Â Â Â Â  Time limit on appeals to circuit court

CONDUCT OF TRIAL

136.310Â Â Â Â  Function of court; effect of judicial notice of a fact

136.320Â Â Â Â  Function of jury; acceptance of charge on law

136.325Â Â Â Â  Jury not to be informed of and not to consider punishment that may be imposed

136.330Â Â Â Â  Trial procedure; polling jurors in writing

136.345Â Â Â Â  When attendance of woman officer is required

136.347Â Â Â Â  Appointment, duties and compensation of woman officer

EVIDENCE

136.415Â Â Â Â  Presumption as to innocence; acquittal in doubtful cases

136.420Â Â Â Â  Testimony shall be given orally; exception

136.425Â Â Â Â  Confessions and admissions; corroboration

136.430Â Â Â Â  Applicability of laws of evidence in civil actions to criminal trials; exceptions

136.432Â Â Â Â  Limitation on courtÂs authority to exclude relevant evidence

136.435Â Â Â Â  Admissibility of evidence from defendant not advised of rights

136.440Â Â Â Â  Testimony of accomplice; corroboration; ÂaccompliceÂ defined

136.445Â Â Â Â  Motion for acquittal; standard for granting motion; effect

136.447Â Â Â Â  Medical records

VERDICT AND JUDGMENT

136.450Â Â Â Â  Number of jurors required for verdict

136.455Â Â Â Â  General verdict on plea of not guilty

136.460Â Â Â Â  Verdict where crime consists of degrees

136.465Â Â Â Â  Verdict where crime or attempt included within charge

136.470Â Â Â Â  Conviction or acquittal of one or more of several defendants

136.475Â Â Â Â  Verdict as to some of several defendants; retrial of others

136.480Â Â Â Â  Reconsideration of verdict when jury makes mistake as to law

136.485Â Â Â Â  Reconsideration of verdict which is not general verdict

136.490Â Â Â Â  Discharge of defendant upon acquittal; exception

136.495Â Â Â Â  Proceedings after adverse general verdict

MOTION IN ARREST OF JUDGMENT; NEW TRIAL

136.500Â Â Â Â  Motion in arrest; basis and time for making

136.505Â Â Â Â  Effect of allowance of motion

136.515Â Â Â Â  Order when evidence shows guilt; new charge

136.525Â Â Â Â  Order when evidence is insufficient; acquittal

136.535Â Â Â Â  Application of ORS 19.430 and ORCP 64 A, B and D to G to new trials

WITNESSES

(Generally)

136.555Â Â Â Â  Subpoena defined

136.557Â Â Â Â  Issuance of subpoena by magistrate for witnesses at preliminary examination

136.563Â Â Â Â  Issuance of subpoena by district attorney for witnesses before grand jury

136.565Â Â Â Â  Issuance of subpoena by district attorney for witnesses at trial

136.567Â Â Â Â  Issuance of subpoena for witnesses for defendant; bar to dismissal

136.570Â Â Â Â  Proceeding to obtain subpoenas for more than 10 witnesses

136.575Â Â Â Â  Forms of subpoenas

136.580Â Â Â Â  Subpoenas when books, papers or documents are required

136.585Â Â Â Â  By whom subpoena is served

136.595Â Â Â Â  How subpoena is served; proof of service; service on law enforcement agency

136.600Â Â Â Â  Certain civil procedures applicable to criminal proceedings

136.602Â Â Â Â  Witness fees payable by county; method of payment; defense witness fees payable by defendant

136.603Â Â Â Â  Payment of witness who is from outside state or is indigent

(Material Witness Order)

136.608Â Â Â Â  Application procedure

136.611Â Â Â Â  Court action upon receipt of application

136.612Â Â Â Â  Hearing; security amount; vacation or modification of order

136.614Â Â Â Â  Witness held in detention facility; payment

(Compelling Witnesses)

136.617Â Â Â Â  Proceedings to compel witness who may be incriminated thereby to testify

136.619Â Â Â Â  Immunity of witness compelled to testify

(Uniform Act to Secure Attendance of Witnesses From Without a State in Criminal Proceedings)

136.623Â Â Â Â  Definitions

136.625Â Â Â Â  Where witness material to proceeding in another state is in this state

136.627Â Â Â Â  Where witness material to proceeding in this state is in another state

136.633Â Â Â Â  Immunity of witness from arrest or service of process

136.635Â Â Â Â  Construction of ORS 136.623 to 136.637

136.637Â Â Â Â  Short title

(Competency)

136.643Â Â Â Â  Defendant as witness

136.645Â Â Â Â  Codefendant as witness

136.655Â Â Â Â  Husband or wife as witness

(Hypnotized Witnesses)

136.675Â Â Â Â  Conditions for use of testimony of persons subjected to hypnosis

136.685Â Â Â Â  Law enforcement personnel required to advise hypnosis subjects of consequences; consent of subject required

136.695Â Â Â Â  Evidence obtained in violation of ORS 136.675 or 136.685 inadmissible

PROCEDURE TO RELY ON ENHANCEMENT FACT AT SENTENCING

136.760Â Â Â Â  Definitions for ORS 136.765 to 136.785

136.765Â Â Â Â  Notice to defendant

136.770Â Â Â Â  Enhancement fact related to offense

136.773Â Â Â Â  Enhancement fact related to defendant

136.776Â Â Â Â  Effect of waiver of right to jury trial

136.780Â Â Â Â  Evidence

136.785Â Â Â Â  Burden of proof; effect of finding

136.790Â Â Â Â  Notice to defendant upon remand

136.792Â Â Â Â  Jury upon remand

GENERAL PROVISIONS

Â Â Â Â Â  136.001 Right to jury trial; waiver. (1) The defendant and the state in all criminal prosecutions have the right to public trial by an impartial jury.

Â Â Â Â Â  (2) Both the defendant and the state may elect to waive trial by jury and consent to a trial by the judge of the court alone, provided that the election of the defendant is in writing and with the consent of the trial judge. [1973 c.836 Â§221; 1997 c.313 Â§21]

Â Â Â Â Â  136.005 Challenge to jury panel. (1) The district attorney or the defendant in a criminal action may challenge the jury panel on the ground that there has been a material departure from the requirements of the law governing selection of jurors by filing a motion with the court supported by an affidavit alleging facts that, if true, constitute a material departure from the requirements of the law governing the selection of jurors. The party making the motion shall serve the motion and supporting affidavit on the other party, the trial court administrator and the State Court Administrator.

Â Â Â Â Â  (2) A challenge to the panel shall be made before the voir dire examination of the jury.

Â Â Â Â Â  (3) If the court determines that there has been a material departure from the requirements of the law governing selection of jurors, the court shall:

Â Â Â Â Â  (a) Stay the proceedings pending the selection of a jury panel in conformity with the applicable provisions of law; and

Â Â Â Â Â  (b) Grant such other relief as may be appropriate.

Â Â Â Â Â  (4) The procedures prescribed by this section are the exclusive means by which a district attorney or defendant may challenge a jury panel. [1973 c.836 Â§222; 2001 c.779 Â§17]

Â Â Â Â Â  136.010 When issue of fact arises. An issue of fact arises upon a plea of not guilty. [Amended by 1973 c.836 Â§223]

Â Â Â Â Â  136.020 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.030 How issues are tried. An issue of law shall be tried by the judge of the court and an issue of fact by a jury of the county in which the action is triable. [Amended by 1973 c.836 Â§224]

Â Â Â Â Â  136.040 When presence of defendant is necessary. (1) If the charge is for a misdemeanor, the trial may be had in the absence of the defendant if the defendant appears by counsel; but if it is for a felony, the defendant shall appear in person.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if the charge is for a misdemeanor, the trial may be had in the absence of the defendant and defendantÂs counsel if the misdemeanor is treated as a violation under ORS 161.566 or 161.568. [Amended by 1973 c.836 Â§225; 1993 c.533 Â§3; 1999 c.1051 Â§123]

Â Â Â Â Â  136.050 Degree of crime for which guilty defendant can be convicted when doubt as to degree exists. When it appears that the defendant has committed a crime of which there are two or more degrees and there is a reasonable doubt as to the degree of which the defendant is guilty, the defendant can be convicted of the lowest of those degrees only.

Â Â Â Â Â  136.060 Jointly charged defendants to be tried jointly; exception. (1) Jointly charged defendants shall be tried jointly unless the court concludes before trial that it is clearly inappropriate to do so and orders that a defendant be tried separately. In reaching its conclusion the court shall strongly consider the victimÂs interest in a joint trial.

Â Â Â Â Â  (2) In ruling on a motion by a defendant for severance, the court may order the prosecution to deliver to the court for inspection in camera any statements or confessions made by any defendant that the prosecution intends to introduce in evidence at the trial. [Amended by 1983 c.705 Â§1; 1987 c.2 Â§6]

Â Â Â Â Â  136.070 Postponement of trial. When a case is at issue upon a question of fact and before the same is called for trial, the court may, upon sufficient cause shown by the affidavit of the defendant or the statement of the district attorney, direct the trial to be postponed for a reasonable period of time. [Amended by 1959 c.638 Â§18; 1973 c.836 Â§226]

Â Â Â Â Â  136.080 Deposition of witness as condition of postponement. When an application is made for the postponement of a trial, the court may in its discretion require as a condition precedent to granting the same that the party applying therefor consent that the deposition of a witness may be taken and read on the trial of the case. Unless such consent is given, the court may refuse to allow such postponement for any cause.

Â Â Â Â Â  136.090 Procedure for taking deposition. When the consent mentioned in ORS 136.080 is given, the court shall make an order appointing some proper time and place for taking the deposition of the witness, either by the judge thereof or before some suitable person to be named therein as commissioner and upon either written or oral interrogatories.

Â Â Â Â Â  136.100 Filing and use of deposition. Upon the making of the order provided in ORS 136.090, the deposition shall be taken and filed in court and may be read on the trial of the case in like manner and with like effect and subject to the same objections as in civil cases.

Â Â Â Â Â  136.110 Commitment of defendant after release. When a defendant who has been released appears for trial, the court may in its discretion at any time after such appearance order the defendant to be committed to actual custody to abide the judgment or further order of the court; and the defendant shall be committed and held in custody accordingly. [Amended by 1973 c.836 Â§227]

Â Â Â Â Â  136.120 Dismissal when prosecutor unprepared for trial. If, when the case is called for trial, the defendant appears for trial and the district attorney is not ready and does not show any sufficient cause for postponing the trial, the court shall order the accusatory instrument to be dismissed, unless, being of the opinion that the public interests require the accusatory instrument to be retained for trial, the court directs it to be retained. [Amended by 1973 c.836 Â§228]

Â Â Â Â Â  136.130 Effect of dismissal on subsequent prosecution for same crime. If the court orders the accusatory instrument to be dismissed and the instrument charges a felony or Class A misdemeanor, the order is not a bar to another action for the same crime unless the court so directs. If the court does so direct, judgment of acquittal shall be entered. If the accusatory instrument charges an offense other than a felony or Class A misdemeanor, the order of dismissal shall be a bar to another action for the same offense. [Amended by 1973 c.836 Â§229]

Â Â Â Â Â  136.140 Proceedings after judgment of acquittal. If, upon the dismissal of the accusatory instrument, the court gives judgment of acquittal, the same proceedings shall be had thereon in relation to the custody or release of the defendant as are prescribed in ORS 135.680. [Amended by 1973 c.836 Â§230]

Â Â Â Â Â  136.145 Setting of court dates when presence of victim required. When resetting any trial date or setting any court hearing requiring the presence of the victim, the court shall take the victim into consideration. The court shall inquire of the district attorney as to whether the victim has been informed of the prospective date and whether that date is convenient for the victim. [1987 c.2 Â§4]

Â Â Â Â Â  136.150 [Amended by 1963 c.503 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.160 [Amended by 1965 c.551 Â§1; repealed by 1971 c.743 Â§432]

SELECTION OF JURY

Â Â Â Â Â  136.210 Jury number; examination. (1) Except as provided in subsection (2) of this section, in criminal cases the trial jury shall consist of 12 persons unless the parties consent to a less number. It shall be formed, except as otherwise provided in ORS 136.220 to 136.250, in the same manner provided by ORCP 57 B, D(1)(a), D(1)(b), D(1)(g) and E. When the full number of jurors has been called, they shall thereupon be examined as to their qualifications, first by the court, then by the defendant and then by the state. After they have been passed for cause, peremptory challenges, if any, shall be exercised as provided in ORS 136.230.

Â Â Â Â Â  (2) In criminal cases in the circuit courts in which the only charges to be tried are misdemeanors, the trial jury shall consist of six persons. [Amended by 1973 c.836 Â§231; 1979 c.284 Â§112; 1979 c.488 Â§2; 1991 c.247 Â§1; 1995 c.658 Â§76]

Â Â Â Â Â  136.220 Challenge for implied bias. A challenge for implied bias shall be allowed for any of the following causes and for no other:

Â Â Â Â Â  (1) Consanguinity or affinity within the fourth degree to the person alleged to be injured by the offense charged in the accusatory instrument, to the complainant or to the defendant.

Â Â Â Â Â  (2) Standing in the relation of guardian and ward, attorney and client, physician and patient, master and servant, debtor and creditor, principal and agent or landlord and tenant with the:

Â Â Â Â Â  (a) Defendant;

Â Â Â Â Â  (b) Person alleged to be injured by the offense charged in the accusatory instrument; or

Â Â Â Â Â  (c) Complainant.

Â Â Â Â Â  (3) Being a member of the family, a partner in business with or in the employment of any person referred to in subsection (2)(a), (b) or (c) of this section or a surety in the action or otherwise for the defendant.

Â Â Â Â Â  (4) Having served on the grand jury which found the indictment or on a jury of inquest which inquired into the death of a person whose death is the subject of the indictment or information.

Â Â Â Â Â  (5) Having been one of a jury formerly sworn in the same action, and whose verdict was set aside or which was discharged without a verdict after the cause was submitted to it.

Â Â Â Â Â  (6) Having served as a juror in a civil action, suit or proceeding brought against the defendant for substantially the same act charged as an offense.

Â Â Â Â Â  (7) Having served as a juror in a criminal action upon substantially the same facts, transaction or criminal episode. [Amended by 1961 c.444 Â§1; 1967 c.372 Â§1; 1973 c.836 Â§232; 1999 c.1051 Â§252]

Â Â Â Â Â  136.230 Peremptory challenges. (1) If the trial is upon an accusatory instrument in which one or more of the crimes charged is punishable with imprisonment in a Department of Corrections institution for life or is a capital offense, both the defendant and the state are entitled to 12 peremptory challenges, and no more. In any trial before more than six jurors, both are entitled to six. In any trial before six jurors, both are entitled to three.

Â Â Â Â Â  (2) Peremptory challenges shall be taken in writing by secret ballot as follows:

Â Â Â Â Â  (a) The defendant may challenge two jurors and the state may challenge two, and so alternating, the defendant exercising two challenges and the state two until the peremptory challenges are exhausted.

Â Â Â Â Â  (b) After each challenge the panel shall be filled and the additional juror passed for cause before another peremptory challenge is exercised. Neither party shall be required to exercise a peremptory challenge unless the full number of jurors is in the jury box at the time.

Â Â Â Â Â  (c) The refusal to challenge by either party in order of alternation does not prevent the adverse party from exercising that adverse partyÂs full number of challenges, and such refusal on the part of a party to exercise a challenge in proper turn concludes that party as to the jurors once accepted by that party. If that partyÂs right of peremptory challenge is not exhausted, that partyÂs further challenges shall be confined, in that partyÂs proper turn, to such additional jurors as may be called.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the defendant and the state may stipulate to taking peremptory challenges orally.

Â Â Â Â Â  (4) Peremptory challenges are subject to ORCP 57 D(4). [Amended by 1973 c.836 Â§233; 1977 c.63 Â§1; 1987 c.2 Â§7; 1987 c.320 Â§26; 1995 c.530 Â§2; 1997 c.801 Â§70]

Â Â Â Â Â  136.240 Challenge of accepted juror. If the peremptory challenges of the moving party are not already exhausted, the court may for good cause shown permit a challenge to be taken to any juror before the jury is completed and sworn, notwithstanding the juror challenged may have been theretofore accepted.

Â Â Â Â Â  136.250 Taking of challenges; number of challenges if two or more defendants. All peremptory challenges may be taken by the state or defendant, but when several defendants are tried together, the defendants are entitled to the number of challenges they would have had if each defendant had been tried separately. When two or more defendants are tried together, the state is entitled to the same total number of peremptory challenges as the sum of the peremptory challenges the defendants could have exercised. [Amended by 1973 c.836 Â§234; 1997 c.511 Â§2]

Â Â Â Â Â  136.260 Selection of alternate jurors; peremptory challenges. (1)(a) In the trial of a person charged with a crime, the court may in its discretion, after the jury is impaneled and sworn, direct the calling of additional jurors, to be known as Âalternate jurors.Â The court may call:

Â Â Â Â Â  (A) One to six additional jurors if the person is charged with a felony; and

Â Â Â Â Â  (B) One to three additional jurors if the person is charged with a misdemeanor.

Â Â Â Â Â  (b) Jurors called under paragraph (a) of this subsection:

Â Â Â Â Â  (A) Must be drawn from the same source and in the same manner and must have the same qualifications as other jurors in the case.

Â Â Â Â Â  (B) Are subject to the same examination and may be challenged in the same manner as other jurors.

Â Â Â Â Â  (c) In the drawing of alternate jurors, the names of jurors excused for cause or on peremptory challenges in the selection of the jury to which the jurors shall serve as alternates must be excluded from the names from which the drawing is made.

Â Â Â Â Â  (2) Each side is entitled to the following peremptory challenges in addition to those otherwise allowed by statute:

Â Â Â Â Â  (a) If one or two alternate jurors are to be impaneled, each side is entitled to one peremptory challenge.

Â Â Â Â Â  (b) If three or four alternate jurors are to be impaneled, each side is entitled to two peremptory challenges.

Â Â Â Â Â  (c) If five or six alternate jurors are to be impaneled, each side is entitled to three peremptory challenges.

Â Â Â Â Â  (3) The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by statute may not be used against an alternate juror. [Amended by 1991 c.725 Â§1; 2003 c.358 Â§1]

Â Â Â Â Â  136.270 Oath, rules governing conduct and attendance of alternate jurors at trial. Alternate jurors shall take the same oath and shall be subject to the same laws, orders and rules, including any order preventing the separation of the jury during the trial, shall be seated near the other jurors in the case, with equal opportunity and facilities for seeing and hearing the proceedings and shall attend at all times upon the trial of the case in company with the other jurors.

Â Â Â Â Â  136.280 Substitution of alternate for juror dying or becoming disabled; dismissal. If, before the final submission of the case, any juror dies or is unable to perform the duty because of illness or other cause which the court deems sufficient, the juror shall be dismissed from the case. Except as provided by ORS 163.150, the court shall cause to be drawn the name of an alternate juror, who shall then become a member of the jury as though the alternate juror had been selected as one of the original jurors. Except as provided in ORS 136.773 (5), any alternate juror not selected to become a member of the jury shall be dismissed from the case upon its final submission to the jury. [Amended by 1991 c.725 Â§3; 2005 c.463 Â§Â§18,19; 2007 c.16 Â§8]

SCHEDULING OF TRIAL

Â Â Â Â Â  136.285 Priority in trial schedule for defendants in custody. The court shall endeavor to schedule trial dates for defendants in custody before defendants who have been released pending trial, subject however to rights of all defendants to be tried without unreasonable delay. [1971 c.323 Â§2]

Â Â Â Â Â  136.290 Limitation on time defendant held prior to trial; release of defendant if limit exceeded. (1) Except as provided in ORS 136.295, a defendant shall not remain in custody pending commencement of the trial of the defendant more than 60 days after the time of arrest unless the trial is continued with the express consent of the defendant. Absent the consent of the defendant or an extension under ORS 136.295, the court shall order that the trial of the defendant commence within 60 days after arrest if the state is prepared to proceed to trial.

Â Â Â Â Â  (2) If a trial is not commenced within the period required by subsection (1) of this section, the court shall release the defendant on the own recognizance of the defendant, or in the custody of a third party, or upon whatever additional reasonable terms and conditions the court deems just as provided in ORS 135.230 to 135.290. [1971 c.323 Â§Â§3, 4; 1973 c.836 Â§235; 1999 c.923 Â§1; amendments by 1999 c.923 Â§3 repealed by 2001 c.870 Â§19]

Â Â Â Â Â  136.295 Application of ORS 136.290. (1) ORS 136.290 does not apply to persons charged with crimes which are not releasable offenses under ORS 135.240 or to persons charged with conspiracy to commit murder, or charged with attempted murder, or to prisoners serving sentences resulting from prior convictions.

Â Â Â Â Â  (2) If the defendant is extradited from another jurisdiction, the 60-day period shall not commence until the defendant enters the State of
Oregon
, provided that law enforcement authorities from the other jurisdiction and this state have conducted the extradition with all practicable speed. The original 60-day period shall not be extended more than an additional 60 days, except where delay has been caused by the defendant in opposing the extradition.

Â Â Â Â Â  (3) Any reasonable delay resulting from examination or hearing regarding the defendantÂs mental condition or competency to stand trial, or resulting from other motion or appeal by the defendant, shall not be included in the 60-day period.

Â Â Â Â Â  (4)(a) If a victim or witness to the crime in question is unable to testify within the original 60-day period because of injuries received at the time the alleged crime was committed or upon a showing of good cause, the court may order an extension of custody and postponement of the date of the trial of not more than 60 additional days. The court, for the same reason, may order a second extension of custody and postponement of the date of the trial of not more than 60 days, but in no event shall the defendant be held in custody before trial for more than a total of 180 days. A court may grant an extension based upon good cause as described in paragraph (b)(C), (D) or (E) of this subsection only if requested by the defendant or defense counsel or by the court on its own motion.

Â Â Â Â Â  (b) As used in this subsection, Âgood causeÂ means situations in which:

Â Â Â Â Â  (A) The court failed to comply with ORS 136.145 and the victim is unable to attend the trial;

Â Â Â Â Â  (B) The victim or an essential witness for either the state or the defense is unable to testify at the trial because of circumstances beyond the control of the victim or witness;

Â Â Â Â Â  (C) The attorney for the defendant cannot reasonably be expected to try the case within the 60-day period;

Â Â Â Â Â  (D) The attorney for the defendant has recently been appointed and cannot be ready to try the case within the 60-day period;

Â Â Â Â Â  (E) The attorney for the defendant is unable to try the case within the 60-day period because of conflicting schedules;

Â Â Â Â Â  (F) Scientific evidence is necessary and because of the complexity of the procedures it would be unreasonable to have the procedures completed within the 60-day period;

Â Â Â Â Â  (G) The defendant has filed notice under ORS 161.309 of the defendantÂs intention to rely upon a defense of insanity, partial responsibility or diminished capacity; or

Â Â Â Â Â  (H) The defendant has filed any notice of an affirmative defense within the last 20 days of the 60-day period.

Â Â Â Â Â  (5) Any period following defendantÂs arrest in which the defendant is not actually in custody shall not be included in the 60-day computation. [1971 c.323 Â§5; 1973 c.836 Â§236; 1999 c.923 Â§2; amendments by 1999 c.923 Â§4 repealed by 2001 c.870 Â§19; 2003 c.127 Â§3]

Â Â Â Â Â  136.300 Time limit on appeals to circuit court. A defendant who is in custody pending an appeal to circuit court from a judgment of a municipal court or justice court shall have the appeal of the defendant heard not more than 60 days after the defendant gives notice of appeal. [1971 c.323 Â§6; 1977 c.290 Â§3]

CONDUCT OF TRIAL

Â Â Â Â Â  136.310 Function of court; effect of judicial notice of a fact. All questions of law, including the admissibility of testimony, the facts preliminary to such admission and the construction of statutes and other writings and other rules of evidence shall be decided by the court. All discussions of law shall be addressed to it. Whenever the knowledge of the court is by statute made evidence of a fact, the court shall declare such knowledge to the jury, which is bound to accept it as conclusive, except as provided in ORS 40.085. [Amended by 1983 c.433 Â§4]

Â Â Â Â Â  136.320 Function of jury; acceptance of charge on law. Although the jury may find a general verdict, which includes questions of law as well as fact, it is bound, nevertheless, to receive as law what is laid down as such by the court; but all questions of fact, other than those mentioned in ORS 136.310, shall be decided by the jury, and all evidence thereon addressed to it.

Â Â Â Â Â  136.325 Jury not to be informed of and not to consider punishment that may be imposed. Except as required in ORS 161.313 and 163.150, the jury in a criminal proceeding may not be informed of, and may not consider, any punishment that the court may impose if the defendant is convicted of the charge. [1997 c.852 Â§10]

Â Â Â Â Â  Note: 136.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.330 Trial procedure; polling jurors in writing. (1) ORS 10.100 and ORCP 58 B, C and D and 59 B through F and G(1), (3), (4) and (5), apply to and regulate the conduct of the trial of criminal actions. The jury in a criminal action may, in the discretion of the court, be polled in writing. If the jury is polled in writing, the written results shall be sealed and placed in the court record.

Â Â Â Â Â  (2) ORCP 59 H applies to and regulates exceptions in criminal actions. [Amended by 1959 c.558 Â§31; 1979 c.284 Â§113; 1985 c.703 Â§27]

Â Â Â Â Â  136.340 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.345 When attendance of woman officer is required. Whenever any woman or girl is interrogated with reference to the commission of any sexual crime, is accused of or charged with the commission of any sexual crime before any committing magistrate and is taken into custody therefor, or is called as a witness at a hearing before a committing magistrate with reference to any such class of crimes, and whether such crime has been committed by her or by some other person, she shall only be orally examined by or in the presence of a woman officer, appointed as provided in ORS 136.347. [Formerly 133.770]

Â Â Â Â Â  136.347 Appointment, duties and compensation of woman officer. The court or officer before whom any female person mentioned in ORS 136.345 is interrogated, taken into custody or called as a witness, shall appoint some suitable female person who shall conduct or be present at the examination of such accused person or witness or receive or be present at the receiving or making of any confession or statement which such accused person or witness desires to make. The compensation of any such person, when so appointed, shall be paid out of the general funds of the county wherein such proceeding is had by the county treasurer of the county, upon vouchers signed by the judge of the court or the officer making such appointment, which vouchers shall certify the nature and extent of the services performed and the amount of compensation due the person in whose favor the same is drawn. [Formerly 133.780]

Â Â Â Â Â  136.350 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.360 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.370 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.380 [Repealed by 1961 c.288 Â§2]

Â Â Â Â Â  136.390 [Amended by 1957 c.380 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.400 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.410 [Repealed by 1971 c.743 Â§432]

EVIDENCE

Â Â Â Â Â  136.415 Presumption as to innocence; acquittal in doubtful cases. A defendant in a criminal action is presumed to be innocent until the contrary is proved. In case of a reasonable doubt whether the guilt of the defendant is satisfactorily shown, the defendant is entitled to be acquitted. [Formerly 136.520]

Â Â Â Â Â  136.420 Testimony shall be given orally; exception. In a criminal action, the testimony of a witness shall be given orally in the presence of the court and jury, except in the case of a witness whose testimony is taken by deposition by order of the court in pursuance of the consent of the parties, as provided in ORS 136.080 to 136.100. [Formerly 136.530]

Â Â Â Â Â  136.425 Confessions and admissions; corroboration. (1) A confession or admission of a defendant, whether in the course of judicial proceedings or otherwise, cannot be given in evidence against the defendant when it was made under the influence of fear produced by threats; nor is a confession only sufficient to warrant the conviction of the defendant without some other proof that the crime has been committed.

Â Â Â Â Â  (2) Evidence of a defendantÂs conduct in relation to a declaration or act of another, in the presence and within the observation of the defendant, cannot be given when the defendantÂs conduct occurred while the defendant was in the custody of a peace officer unless the defendantÂs conduct affirmatively indicated the belief of the defendant in the truth of the matter stated or implied in the declaration or act of the other person. [Formerly 136.540]

Â Â Â Â Â  136.430 Applicability of laws of evidence in civil actions to criminal trials; exceptions. The law of evidence in civil actions is also the law of evidence in criminal actions and proceedings, except as otherwise specifically provided in the statutes relating to crimes and criminal procedure. [Formerly 136.510]

Â Â Â Â Â  136.432 Limitation on courtÂs authority to exclude relevant evidence. A court may not exclude relevant and otherwise admissible evidence in a criminal action on the grounds that it was obtained in violation of any statutory provision unless exclusion of the evidence is required by:

Â Â Â Â Â  (1) The
United States
Constitution or the
Oregon
Constitution;

Â Â Â Â Â  (2) The rules of evidence governing privileges and the admission of hearsay; or

Â Â Â Â Â  (3) The rights of the press. [1997 c.313 Â§1]

Â Â Â Â Â  Note: 136.432 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.435 Admissibility of evidence from defendant not advised of rights. Evidence obtained directly or indirectly as a result of failure of a magistrate to comply with ORS 135.070 shall not be admissible, over the objection of the defendant, in any court. [Formerly 136.545]

Â Â Â Â Â  136.440 Testimony of accomplice; corroboration; ÂaccompliceÂ defined. (1) A conviction cannot be had upon the testimony of an accomplice unless it is corroborated by other evidence that tends to connect the defendant with the commission of the offense. The corroboration is not sufficient if it merely shows the commission of the offense or the circumstances of the commission.

Â Â Â Â Â  (2) As used in this section, an ÂaccompliceÂ means a witness in a criminal action who, according to the evidence adduced in the action, is criminally liable for the conduct of the defendant under ORS 161.155 and 161.165, or, if the witness is a juvenile, has committed a delinquent act, which, if committed by an adult, would make the adult criminally liable for the conduct of the defendant. [Formerly 136.550]

Â Â Â Â Â  136.445 Motion for acquittal; standard for granting motion; effect. In any criminal action the defendant may, after close of the stateÂs evidence or of all the evidence, move the court for a judgment of acquittal. The court shall grant the motion if the evidence introduced theretofore is such as would not support a verdict against the defendant. The acquittal shall be a bar to another prosecution for the same offense. [Formerly 136.605]

Â Â Â Â Â  136.447 Medical records. Medical records may be obtained by subpoena as provided in ORCP 55 H and shall be sent only to the court or the clerk of the court before which the matter is pending. In relation to grand jury proceedings, notice need not be given as required in ORCP 55 H and the medical records shall be sent only to the grand jury. [1995 c.196 Â§2]

VERDICT AND JUDGMENT

Â Â Â Â Â  136.450 Number of jurors required for verdict. (1) Except as otherwise provided in subsection (2) of this section, the verdict of a trial jury in a criminal action shall be by concurrence of at least 10 of 12 jurors.

Â Â Â Â Â  (2) Except when the state requests a unanimous verdict, a verdict of guilty for murder or aggravated murder shall be by concurrence of at least 11 of 12 jurors. [Formerly 136.610; 1997 c.313 Â§25]

Â Â Â Â Â  136.455 General verdict on plea of not guilty. A general verdict upon a plea of not guilty is either Âguilty,Â of an offense charged in the accusatory instrument, or Ânot guilty.Â [Formerly 136.620]

Â Â Â Â Â  136.460 Verdict where crime consists of degrees. (1) Upon a charge for a crime consisting of different degrees, the jury may find the defendant not guilty of the degree charged in the accusatory instrument and guilty of any degree inferior thereto or of an attempt to commit the crime or any such inferior degree thereof.

Â Â Â Â Â  (2) The jury shall first consider the charged offense. Only if the jury finds the defendant not guilty of the charged offense may the jury consider a lesser included offense. If there is more than one lesser included offense, the jury shall consider the lesser included offenses in order of seriousness. The jury may consider a less serious lesser included offense only after finding the defendant not guilty of any more serious lesser included offenses.

Â Â Â Â Â  (3) When a jury finds a defendant guilty of a lesser included offense, the court, upon a request by the state or defendant, shall poll the jury on the original charge. If fewer than the required number of jurors vote to find the defendant not guilty on the original charge, the court shall not receive the verdict and shall instruct the jury to continue deliberations.

Â Â Â Â Â  (4) If the jury is unable to reach a decision on the original charge, the state and defendant may stipulate that the jury may consider any lesser included offense. [Formerly 136.650; 1997 c.511 Â§1]

Â Â Â Â Â  136.465 Verdict where crime or attempt included within charge. In all cases, the defendant may be found guilty of any crime the commission of which is necessarily included in that with which the defendant is charged in the accusatory instrument or of an attempt to commit such crime. [Formerly 136.660]

Â Â Â Â Â  136.470 Conviction or acquittal of one or more of several defendants. Upon an accusatory instrument against several defendants, any one or more may be convicted or acquitted. [Formerly 136.670]

Â Â Â Â Â  136.475 Verdict as to some of several defendants; retrial of others. Upon an accusatory instrument against several defendants, if the jury cannot agree upon a verdict as to all, it may give a verdict as to those in regard to whom it does agree, on which a judgment shall be given accordingly. The case as to the rest of the defendants may be tried by another jury. [Formerly 136.680]

Â Â Â Â Â  136.480 Reconsideration of verdict when jury makes mistake as to law. When a verdict is found in which it appears to the court that the jury has mistaken the law, the court may explain the reason for that opinion and direct the jury to reconsider its verdict; but if after such reconsideration the jury finds the same verdict, it must be received. [Formerly 136.690]

Â Â Â Â Â  136.485 Reconsideration of verdict which is not general verdict. If the jury finds a verdict which is not a general verdict, the court may, with proper instructions as to the law, direct the jury to reconsider it; and the verdict cannot be received until it is given in some form from which it can be clearly understood that the intent of the jury is to render a general verdict. [Formerly 136.700]

Â Â Â Â Â  136.490 Discharge of defendant upon acquittal; exception. If judgment of acquittal is given on a general verdict and the defendant is not detained for any other legal cause, the defendant shall be discharged as soon as the judgment is given, except that, when the acquittal is for variance between the proof and the accusatory instrument, which may be obviated by a new accusatory instrument, the court may order the detention of the defendant, to the end that a new accusatory instrument may be preferred, in the same manner and with like effect, as provided in ORS 135.540. [Formerly 136.710]

Â Â Â Â Â  136.495 Proceedings after adverse general verdict. If a general verdict against the defendant is given, the defendant shall be remanded, if in custody; if the defendant has been released, the defendant may be committed to await the judgment of the court upon the verdict. When committed, the release agreement of the defendant is exonerated or, if the defendant has deposited money in lieu of a release agreement, it shall be refunded to the defendant. [Formerly 136.720]

MOTION IN ARREST OF JUDGMENT; NEW TRIAL

Â Â Â Â Â  136.500 Motion in arrest; basis and time for making. A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered on a plea or verdict of guilty. It may be founded on either or both of the grounds specified in ORS 135.630 (1) and (4), and not otherwise. The motion must be made within the time allowed to file a motion for a new trial, and both such motions may be made and heard as the court directs. [Formerly 136.810]

Â Â Â Â Â  136.505 Effect of allowance of motion. The effect of allowing a motion in arrest of judgment is to place the defendant in the same situation in which the defendant was before indictment was found. [Formerly 136.820]

Â Â Â Â Â  136.510 [Amended by 1973 c.836 Â§237; renumbered 136.430]

Â Â Â Â Â  136.515 Order when evidence shows guilt; new charge. If, from the evidence given on the trial, there is reasonable ground to believe the defendant guilty and a new accusatory instrument can be framed upon which the defendant may be convicted, the court shall order the defendant to be recommitted to custody or released and to answer the new accusatory instrument, if one is found; and if the evidence shows the defendant to be guilty of another offense than that charged in the accusatory instrument, the defendant shall in like manner be committed or held thereon. In neither case is the verdict a bar to another action for the same crime. [Formerly 136.830]

Â Â Â Â Â  136.520 [Renumbered 136.415]

Â Â Â Â Â  136.525 Order when evidence is insufficient; acquittal. If the evidence appears insufficient to charge the defendant with any offense, the defendant shall, if in custody, be discharged or, if the defendant has been released or deposited money in lieu thereof, the release agreement of the defendant is exonerated or the money of the defendant shall be refunded to the defendant; and in such case, the arrest of judgment operates as an acquittal of the charge upon which the accusatory instrument was founded. [Formerly 136.840]

Â Â Â Â Â  136.530 [Renumbered 136.420]

Â Â Â Â Â  136.535 Application of ORS 19.430 and ORCP 64 A, B and D to G to new trials. Except that a new trial may not be granted on application of the state, ORS 19.430 and ORCP 64 A, B and D to G apply to and regulate new trials in criminal actions. [Formerly 136.851; 1979 c.284 Â§114; 2003 c.288 Â§1]

Â Â Â Â Â  136.540 [Amended by 1957 c.567 Â§1; renumbered 136.425]

Â Â Â Â Â  136.545 [1963 c.511 Â§2; 1973 c.836 Â§238; renumbered 136.435]

Â Â Â Â Â  136.550 [Amended by 1973 c.836 Â§239; renumbered 136.440]

WITNESSES

(Generally)

Â Â Â Â Â  136.555 Subpoena defined. The process by which the attendance of a witness before a court or magistrate is required is a subpoena. [Formerly 139.010]

Â Â Â Â Â  136.557 Issuance of subpoena by magistrate for witnesses at preliminary examination. A magistrate before whom an information is laid or complaint made may issue subpoenas subscribed by the magistrate for witnesses within the state, either on behalf of the state or of the defendant. [Formerly 139.020]

Â Â Â Â Â  136.560 [Amended by 1957 c.551 Â§1; 1959 c.302 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.563 Issuance of subpoena by district attorney for witnesses before grand jury. The district attorney may issue subpoenas subscribed by the district attorney for witnesses within the state in support of the prosecution or for such other witnesses as the grand jury directs to appear before the grand jury upon an investigation pending before it. [Formerly 139.030]

Â Â Â Â Â  136.565 Issuance of subpoena by district attorney for witnesses at trial. The district attorney may issue subpoenas subscribed by the district attorney for not to exceed 10 witnesses within the state in support of an indictment to appear before the court at which it is to be tried. [Formerly 139.040]

Â Â Â Â Â  136.567 Issuance of subpoena for witnesses for defendant; bar to dismissal. (1) A defendant in a criminal action is entitled, at the expense of the state or city, to have subpoenas issued for not to exceed 10 witnesses within the state. A defendant is entitled, at the expense of the defendant, to have subpoenas issued for any number of additional witnesses without an order of the court. The defendant is responsible for the costs of serving the subpoenas and for the costs, as provided in ORS 136.602, of witness per diem and mileage and for expenses allowed under ORS 136.603.

Â Â Â Â Â  (2) Any subpoena that a defendant in a criminal action is entitled to have issued shall be issued:

Â Â Â Â Â  (a) Upon application of the defendant, by the clerk of the court in which the criminal action is pending for trial, and in blank, under the seal of the court and subscribed by the clerk; or

Â Â Â Â Â  (b) By an attorney of record of the defendant, and subscribed by the attorney.

Â Â Â Â Â  (3) A prosecution for violation of ORS 813.010 may not be dismissed based solely on the unavailability of a witness who was subpoenaed by the defendant to provide testimony with respect to an instrument that was used to test a personÂs breath, blood or urine to determine the alcoholic content of the personÂs blood. This subsection does not apply to the subpoena of an officer or employee of a public body, as defined in ORS 174.109. [Formerly 139.050; 1977 c.746 Â§4; 1981 c.174 Â§1; 1987 c.606 Â§2; 1989 c.171 Â§17; 2007 c.581 Â§3]

Â Â Â Â Â  136.570 Proceeding to obtain subpoenas for more than 10 witnesses. If either party in a criminal action desires more than 10 witnesses, as provided in ORS 136.565 and 136.567, application therefor shall be made to the court or judge thereof by motion for an order allowing the issuance of subpoenas for such additional witnesses, which motion shall be supported either by the statement of the district attorney or city attorney in writing or by the affidavit of the defendant. The statement or affidavit shall state the names of such witnesses, their places of residence and the facts expected to be proved by each of them. The court or judge thereof shall make an order allowing the issuance of subpoenas for so many of such witnesses as appear from such statement or affidavit to be necessary and material to a fair, full and impartial trial. [Formerly 139.060; 1977 c.746 Â§5]

Â Â Â Â Â  136.575 Forms of subpoenas. Subpoenas authorized by ORS 136.557 to 136.567 shall be substantially in the following form:

Â Â Â Â Â  (1) By a magistrate:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF
OREGON

(or CITY OF______)

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before C. D., (adding the name of office and place of jurisdiction), at (naming the place), on (stating the day and hour), as a witness on the examination of a criminal charge against E. F. on behalf of (the state, city or the defendant, as the case may be).

Â Â Â Â Â  Dated the ___ day of ______, 2___.

G. H.

Â Â Â Â Â  (Adding the name of office and place of jurisdiction, as in the body of the subpoena.)

______________________________________________________________________________

Â Â Â Â Â  (2) By the district attorney:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF
OREGON

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before (the grand jury of the County of ______ or the Circuit Court for the County of ______, as the case may be), at (naming the place), on (stating the day and hour), as a witness (before the grand jury or in a criminal action prosecuted by the State of Oregon against E. F., as the case may be).

Â Â Â Â Â  Dated the ___ day of ______, 2___.

G. H., District Attorney.

______________________________________________________________________________

Â Â Â Â Â  (3) By the city attorney:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Municipal Court for the City of ______, at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F.

Â Â Â Â Â  Dated the ___ day of ______, 2___.

G. H., City Attorney.

______________________________________________________________________________

Â Â Â Â Â  (4) By the clerk:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF
OREGON

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Circuit Court for the County of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the State of Oregon against E. F. on behalf of the defendant.

Â Â Â Â Â  Witness my name and the seal of said court, affixed at______, the ___ day of______, 2___.

G. H., Clerk.

______________________________________________________________________________

Â Â Â Â Â  (5) By the clerk of a municipal court:

______________________________________________________________________________

IN THE NAME OF THE

CITY OF ______

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before the Municipal Court for the City of ______ at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the City of ______ against E. F. on behalf of the defendant.

Â Â Â Â Â  Witness my name and seal of said court, affixed at ______, the ___ day of ______, 2___.

G. H., Clerk.

______________________________________________________________________________

Â Â Â Â Â  (6) By an attorney of record of a defendant:

______________________________________________________________________________

IN THE NAME OF THE

STATE OF
OREGON

(or CITY OF______)

To A______ B______:

Â Â Â Â Â  You are hereby commanded to appear before (the Circuit Court for the County of ______ or the Municipal Court for the City of ______, as the case may be) at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the (State of Oregon or the City of ______, as the case may be) against E. F. on behalf of the defendant.

Â Â Â Â Â  Dated the ___ day of ______, 2___.

G. H., Attorney of Record of Defendant.

______________________________________________________________________________

[Formerly 139.070; 1977 c.746 Â§6; 1981 c.174 Â§2]

Â Â Â Â Â  136.580 Subpoenas when books, papers or documents are required. (1) If books, papers or documents are required, a direction to the following effect shall be added to the form provided in ORS 136.575: ÂAnd you are required, also, to bring with you the following: (describing intelligibly the books, papers or documents required).Â

Â Â Â Â Â  (2) Upon the motion of the state or the defendant, the court may direct that the books, papers or documents described in the subpoena be produced before the court prior to the trial or prior to the time when the books, papers or documents are to be offered in evidence and may, upon production, permit the books, papers or documents to be inspected and copied by the state or the defendant and the stateÂs or the defendantÂs attorneys. [Formerly 139.080; 1993 c.304 Â§1]

Â Â Â Â Â  136.585 By whom subpoena is served. A subpoena may be served by the defendant or any other person over 18 years of age and shall be served by any sheriff or constable within the county or district of the sheriff or constable, as the case may be, when delivered to the sheriff or constable for service, either on the part of the prosecution or of the defendant. [Formerly 139.090; 1977 c.746 Â§7]

Â Â Â Â Â  136.595 How subpoena is served; proof of service; service on law enforcement agency. (1) Except as provided in ORS 136.447 and subsections (2) and (3) of this section, a subpoena is served by delivering a copy to the witness personally. Proof of the service is made in the same manner as in the service of a summons.

Â Â Â Â Â  (2)(a) Every law enforcement agency shall designate an individual or individuals upon whom service of subpoena may be made. At least one of the designated individuals shall be available during normal business hours. In the absence of the designated individuals, service of subpoena pursuant to paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

Â Â Â Â Â  (b) If a peace officerÂs attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on the peace officer by delivering a copy personally to the officer or to one of the individuals designated by the agency that employs the officer not later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

Â Â Â Â Â  (c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to actually notify the officer whose attendance is sought of the date, time and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall contact the court and a continuance may be granted to allow the officer to be personally served.

Â Â Â Â Â  (d) As used in this subsection, Âlaw enforcement agencyÂ means the Oregon State Police, a county sheriffÂs department or a municipal police department.

Â Â Â Â Â  (3) A subpoena for the production of papers, documents, records and other tangible things may be served on a corporation or limited partnership in the manner provided by ORCP 7 D(3) for the service of a summons.

Â Â Â Â Â  (4) When a subpoena has been served as provided in subsection (1), (2) or (3) of this section and, subsequent to service, the date on, or the time at, which the person subpoenaed is to appear has changed, a new subpoena is not required to be served if:

Â Â Â Â Â  (a) The subpoena is continued orally in open court in the presence of the person subpoenaed; or

Â Â Â Â Â  (b) The party who issued the original subpoena notifies the person subpoenaed of the change by first class mail and by:

Â Â Â Â Â  (A) Certified or registered mail, return receipt requested; or

Â Â Â Â Â  (B) Express mail. [Formerly 139.100; 1977 c.789 Â§1; 1995 c.196 Â§3; 2005 c.298 Â§1; 2007 c.158 Â§1]

Â Â Â Â Â  136.600 Certain civil procedures applicable to criminal proceedings. The provisions of ORS 44.150 and ORCP 39 B and 55 E and G apply in criminal actions, examinations and proceedings. [Formerly 139.110; 1979 c.284 Â§115; 1989 c.980 Â§6]

Â Â Â Â Â  136.602 Witness fees payable by county; method of payment; defense witness fees payable by defendant. (1) Except as otherwise specifically provided by law, the per diem fees and mileage and any expenses allowed under ORS 136.603 due to any witness in a grand jury proceeding, or any prosecution witness in a criminal action or proceeding in a circuit or justice court or before a committing magistrate shall be paid by the county in which the grand jury proceeding or criminal action or proceeding is held. Payment shall be made upon a claim verified by the witness, showing the number of days attended and the number of miles traveled, and a certified statement, prepared by the district attorney, justice of the peace or committing magistrate, showing the amounts due the witness.

Â Â Â Â Â  (2) The per diem fees and mileage due to any defense witness in a criminal action or proceeding in a circuit or justice court, or before a committing magistrate, and any expenses allowed the witness under ORS 136.603, shall be paid by the defendant. In the case of a defendant determined to be financially eligible for appointed counsel at state expense, these amounts may be paid pursuant to ORS 135.055. [1981 s.s. c.3 Â§63; 1983 c.401 Â§1; 1987 c.606 Â§3; 1989 c.171 Â§18; 1989 c.1053 Â§3; 2001 c.962 Â§87]

Â Â Â Â Â  136.603 Payment of witness who is from outside state or is indigent. (1)(a) Whenever any person attends any court, grand jury or committing magistrate as a witness on behalf of the prosecution or of any person accused of a crime upon request of the district attorney or city attorney or pursuant to subpoena, or by virtue of a recognizance for that purpose, and it appears that the witness has come from outside the state or that the witness is indigent, the court may, by an order entered in its records, direct payment to the witness of such sum of money as the court considers reasonable for the expenses of the witness. The order of the court, so entered, is sufficient authority for the payment.

Â Â Â Â Â  (b) Except as otherwise specifically provided by law, if a witness who is to be paid expenses pursuant to this subsection:

Â Â Â Â Â  (A) Attends a grand jury, a circuit court or judge thereof, a judge of a county court or a justice of the peace, on behalf of the prosecution, payment shall be made by the county.

Â Â Â Â Â  (B) Attends a municipal court or judge thereof on behalf of the prosecution, payment shall be made by the city.

Â Â Â Â Â  (C) Attends a circuit court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the public defense services executive director.

Â Â Â Â Â  (D) Attends a judge of the county court or a justice of the peace on behalf of a financially eligible defendant, payment shall be made by the county.

Â Â Â Â Â  (E) Attends a municipal court or judge thereof on behalf of a financially eligible defendant, payment shall be made by the city.

Â Â Â Â Â  (F) Attends any court on behalf of a defendant who is not financially eligible, payment shall be made by the defendant, and the court shall so order.

Â Â Â Â Â  (2) In the case of a prisoner of a jurisdiction outside of this state who is required to attend as a witness in this state, whether for the prosecution or the defense, the sheriff shall be responsible for transporting the witness to the proper court of this state, and the sheriff shall assume any costs incurred in connection with the witness while the witness is in the custody of the sheriff. However, the sheriff and not the witness shall be entitled to the witness fees, mileage and expenses to which the witness would otherwise be entitled under this section and ORS 136.627 or other applicable law. [Formerly 139.140; 1977 c.746 Â§8; 1981 s.s. c.3 Â§64; 1983 c.401 Â§2; 1987 c.606 Â§5; 1989 c.171 Â§19; 2001 c.962 Â§27]

Â Â Â Â Â  136.605 [1957 c.576 Â§1; 1973 c.836 Â§240; renumbered 136.445]

Â Â Â Â Â  136.607 [Formerly 139.150; 1977 c.746 Â§9; repealed by 1995 c.657 Â§18]

(Material Witness Order)

Â Â Â Â Â  136.608 Application procedure. (1) The district attorney or the defendant may apply to the court for a material witness order when:

Â Â Â Â Â  (a) An indictment has been filed, and is pending, against the defendant in a circuit court;

Â Â Â Â Â  (b) A grand jury proceeding has been commenced against the defendant; or

Â Â Â Â Â  (c) A complainantÂs information or a district attorneyÂs information alleging that the defendant has committed a felony has been filed, and is pending, in a court of competent jurisdiction.

Â Â Â Â Â  (2) The application must be in writing and sworn to by the applicant. The request must state facts establishing a reasonable belief that the person the applicant desires to call as a witness:

Â Â Â Â Â  (a) Possesses information material to the determination of the action against the defendant; and

Â Â Â Â Â  (b) Will not appear at the time when attendance of the witness is required.

Â Â Â Â Â  (3) The applicant shall file the application:

Â Â Â Â Â  (a) If an indictment has been filed, a grand jury proceeding has been commenced or the defendant has been held to answer by any court to await the action of a grand jury, in the circuit court in which the indictment is pending or by which the grand jury has been impaneled; or

Â Â Â Â Â  (b) If information alleging the commission of a felony is pending in a court authorized to hold a preliminary hearing, in that court or in the circuit court that would have jurisdiction of the case upon holding the defendant to answer to await the action of the grand jury.

Â Â Â Â Â  (4) As used in this section and ORS 136.612 and 136.614, Âmaterial witness orderÂ means an order finding a person to be a material witness in a pending criminal action and fixing a security amount to be posted to secure future attendance of the witness. [1995 c.657 Â§14]

Â Â Â Â Â  Note: 136.608 to 136.614 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.609 [Formerly 139.160; 1977 c.746 Â§10; repealed by 1995 c.657 Â§18]

Â Â Â Â Â  136.610 [Amended by 1973 c.836 Â§241; renumbered 136.450]

Â Â Â Â Â  136.611 Court action upon receipt of application. (1) If, upon receipt of an application under ORS 136.608, the court determines that the application is well founded, the court shall:

Â Â Â Â Â  (a) Enter an order directing the prospective witness to appear before the court at a designated time; or

Â Â Â Â Â  (b) Issue a warrant of arrest directing the sheriff to take the person into custody and bring the person before the court, if the application included facts establishing a reasonable belief that the prospective witness would not respond to an order to appear.

Â Â Â Â Â  (2) An order under subsection (1) of this section must inform the prospective witness of the purpose of the hearing and must be served in the manner provided in ORCP 7 for the service of a summons.

Â Â Â Â Â  (3) When the prospective witness appears before the court, the court shall inform the person:

Â Â Â Â Â  (a) Of the nature and purpose of the hearing; and

Â Â Â Â Â  (b) That the person has all of the rights of a person in a criminal proceeding including, but not limited to, the right to counsel, the right to appointed counsel at state expense if the person is unable to afford counsel and the right to call witnesses and have subpoenas issued.

Â Â Â Â Â  (4) The hearing may be postponed at the request of the prospective witness for the purpose of obtaining counsel. If the hearing is postponed, the court shall order the prospective witness to appear at a future time. In addition, the court may require the prospective witness to pay an amount to secure the personÂs appearance. If the person refuses to comply with the order, the court shall commit the person to the jail of the county, or other appropriate detention facility, until the person complies or is discharged. [1995 c.657 Â§15]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.612 Hearing; security amount; vacation or modification of order. (1) At the hearing to determine whether a material witness order should be entered:

Â Â Â Â Â  (a) The applicant has the burden of proving by a preponderance of the evidence all facts essential to support the order;

Â Â Â Â Â  (b) The prospective witness may testify and may call witnesses;

Â Â Â Â Â  (c) All testimony is under oath; and

Â Â Â Â Â  (d) The Oregon Evidence Code shall apply in any material witness proceeding under ORS 136.611, except that hearsay may be admitted if the court determines that it would impose an unreasonable hardship on one of the parties or on a witness to require that the primary source of the evidence be produced at the hearing, and if the witness furnishes information bearing on the informantÂs reliability and, as far as possible, the means by which the information was obtained.

Â Â Â Â Â  (2) If the court finds by a preponderance of the evidence that the prospective witness possesses information that is material to the pending action and will not appear at the time the attendance of the witness is required, the court shall establish a security amount calculated to ensure the attendance of the witness and shall enter a material witness order.

Â Â Â Â Â  (3)(a) If the security amount is paid, the court shall release the witness. If someone other than the witness pays the security amount, the court shall release the witness only if the witness consents, in writing, to the payment of the security.

Â Â Â Â Â  (b) If the security amount is not paid, the court shall commit the witness to the jail of the county, or other appropriate detention facility, until the witness pays the security amount or the attendance of the witness is no longer needed in the action.

Â Â Â Â Â  (4) Unless vacated as provided in subsection (5) of this section, a material witness order remains in effect:

Â Â Â Â Â  (a) If issued by a circuit court, during the pendency of the criminal action in the circuit court; or

Â Â Â Â Â  (b) If issued by a court other than a circuit court, until the attendance of the witness is no longer needed in any part of the criminal action.

Â Â Â Â Â  (5) At any time after the entry of a material witness order, the court, upon application of either party to the order and notice to the other party, may vacate or modify the order. The court shall consider new, or changed, facts or circumstances. The court may vacate the order or may modify any part of the order. If the court reduces the security amount, the court shall exonerate any part of the original security amount in excess of the modified amount that has been paid. [1995 c.657 Â§16]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.613 [Formerly 139.170; 1977 c.746 Â§11; repealed by 1995 c.657 Â§18]

Â Â Â Â Â  136.614 Witness held in detention facility; payment. A witness held in a county jail, or other appropriate detention facility, as the result of a material witness order must be paid $7.50 for each day of confinement. The county shall pay the fee upon the release of the witness from custody or, in the discretion of the court, at designated times or intervals during the confinement. [1995 c.657 Â§17]

Â Â Â Â Â  Note: See note under 136.608.

Â Â Â Â Â  136.615 [Formerly 139.180; repealed by 1995 c.657 Â§18]

(Compelling Witnesses)

Â Â Â Â Â  136.617 Proceedings to compel witness who may be incriminated thereby to testify. In any criminal proceeding before a court of record or in any proceeding before a grand jury, or in any proceeding before a court of record under ORS 646.760, or in any proceeding for the imposition of remedial or punitive sanction for contempt, if a witness refuses to testify or produce evidence of any kind on the ground that the witness may be incriminated thereby, the prosecuting attorney may move the court to order the witness to testify or produce evidence. The court shall forthwith hold a summary hearing at which the prosecuting attorney shall show reasonable cause to believe the witness possesses knowledge relevant to the proceeding, or that no privilege protects the evidence sought to be produced. The witness may show cause why the witness should not be compelled to testify or produce evidence. The court shall order the witness to testify regarding the subject matter under inquiry upon such showing of reasonable cause or shall order the production of evidence upon a finding that no privilege protects the evidence sought, unless the court finds that to do so would be clearly contrary to the public interest. The court shall hold the summary hearing outside the presence of the jury and the public and may require the prosecuting attorney to disclose the purpose of the testimony or evidence. The witness shall be entitled to be represented by counsel at the summary hearing. [Formerly 139.190; 1975 c.255 Â§14; 1981 c.882 Â§1; 1991 c.724 Â§25a]

Â Â Â Â Â  136.619 Immunity of witness compelled to testify. (1) A witness who, in compliance with a court order issued under ORS 33.085 or 136.617, testifies or produces evidence that the witness would have been privileged to withhold but for the court order, may be prosecuted or subjected to any penalty or forfeiture for any matter about which the witness testified or produced evidence unless the prosecution, penalty or forfeiture is prohibited by section 12, Article I of the Oregon Constitution. The testimony of the witness or evidence produced or information derived from the testimony or evidence may not be used against the witness in any criminal prosecution. However, the witness may nevertheless be prosecuted or subjected to penalty for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing, or failing to produce, evidence in accordance with the order. If a person refuses to testify after being ordered to testify as provided in this section, the person shall be subject to penalty for contempt of court for failure to comply with the order.

Â Â Â Â Â  (2) Subsection (1) of this section shall not prevent the use of post-judgment collection procedures, including but not limited to wage withholding, income withholding, benefit withholding, assignment, garnishment or execution, based on matters about which a defendant testifies or produces evidence in compliance with a court order issued under ORS 136.617 in any proceeding for the imposition of remedial or punitive sanctions for contempt. [Formerly 139.200; 1981 c.882 Â§2; 1985 c.709 Â§1; 1991 c.724 Â§25b; 1997 c.313 Â§22]

Â Â Â Â Â  136.620 [Amended by 1973 c.836 Â§242; renumbered 136.455]

(Uniform Act to Secure Attendance of Witnesses From Without a State in Criminal Proceedings)

Â Â Â Â Â  136.623 Definitions. (1) ÂWitness,Â as used in ORS 136.623 to 136.637, shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

Â Â Â Â Â  (2) The word ÂstateÂ shall include any territory of the
United States
and
District of Columbia
.

Â Â Â Â Â  (3) The word ÂsummonsÂ shall include a subpoena, order or other notice requiring the appearance of a witness. [Formerly 139.210]

Â Â Â Â Â  136.625 Where witness material to proceeding in another state is in this state. (1) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that the presence of the person will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

Â Â Â Â Â  (2) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, (and of any other state through which the witness may be required to pass by ordinary course of travel), will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

Â Â Â Â Â  (3) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state only after the tender of payment of the mileage and per diem herein provided for.

Â Â Â Â Â  (4) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day, that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state. [Formerly 139.220]

Â Â Â Â Â  136.627 Where witness material to proceeding in this state is in another state. (1) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the county stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the attendance of the witness in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

Â Â Â Â Â  (2) If the witness is summoned to attend and testify in this state the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state. [Formerly 139.230]

Â Â Â Â Â  136.630 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  136.633 Immunity of witness from arrest or service of process. (1) If a person comes into this state in obedience to a summons directing the person to attend and testify in this state the person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the entrance of the person into this state under the summons.

Â Â Â Â Â  (2) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the entrance of the person into this state under the summons. [Formerly 139.240]

Â Â Â Â Â  136.635 Construction of ORS 136.623 to 136.637. ORS 136.623 to 136.637 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of the states which enact the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings. [Formerly 139.250]

Â Â Â Â Â  136.637 Short title. ORS 136.623 to 136.637 may be cited as Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings. [Formerly 139.260]

Â Â Â Â Â  136.640 [Repealed by 1973 c.836 Â§358]

(Competency)

Â Â Â Â Â  136.643 Defendant as witness. In the trial of or examination upon any indictment, complaint, information or other proceeding before any court, magistrate, jury or other tribunal against a person accused or charged with the commission of a crime, the person so charged or accused shall, at the own request of the person, but not otherwise, be deemed a competent witness, the credit to be given to the testimony of the person being left solely to the jury, under the instructions of the court, or to the discrimination of the magistrate, grand jury or other tribunal before which such testimony is given. The waiver of the person of this right creates no presumption against the person. The defendant or accused, when offering testimony as a witness in the own behalf of the defendant, gives the prosecution a right to cross-examination upon all facts to which the defendant or accused has testified and which tend to the conviction or acquittal of the defendant or accused. [Formerly 139.310]

Â Â Â Â Â  136.645 Codefendant as witness. No person named in an indictment, information or complaint as a codefendant shall be deemed incompetent to testify as a witness at the trial of another defendant solely because the person is so named. [Formerly 139.315]

Â Â Â Â Â  136.650 [Amended by 1973 c.836 Â§243; renumbered 136.460]

Â Â Â Â Â  136.655 Husband or wife as witness. (1) Except as provided in subsection (2) of this section, in all criminal actions in which the husband is the party accused, the wife is a competent witness and when the wife is the party accused, the husband is a competent witness; but neither husband nor wife in such cases shall be compelled or allowed to testify in such cases, except as provided in ORS 40.255.

Â Â Â Â Â  (2) There is no privilege under this section, or under ORS 40.255 in all criminal actions in which one spouse is charged with bigamy or with an offense or attempted offense against the person or property of the other spouse or of a child of either, or with an offense against the person or property of a third person committed in the course of committing or attempting to commit an offense against the other spouse. [Formerly 139.320; 1979 c.721 Â§1; 1981 c.892 Â§89]

Â Â Â Â Â  136.660 [Amended by 1973 c.836 Â§244; renumbered 136.465]

Â Â Â Â Â  136.670 [Amended by 1973 c.836 Â§245; renumbered 136.470]

(Hypnotized Witnesses)

Â Â Â Â Â  136.675 Conditions for use of testimony of persons subjected to hypnosis. If either prosecution or defense in any criminal proceeding in the State of Oregon intends to offer the testimony of any person, including the defendant, who has been subjected to hypnosis, mesmerism or any other form of the exertion of will power or the power of suggestion which is intended to or results in a state of trance, sleep or entire or partial unconsciousness relating to the subject matter of the proposed testimony, performed by any person, it shall be a condition of the use of such testimony that the entire procedure be recorded either on videotape or any mechanical recording device. The unabridged videotape or mechanical recording shall be made available to the other party or parties in accordance with ORS 135.805 to 135.873. [1977 c.540 Â§1; 1983 c.740 Â§15]

Â Â Â Â Â  136.680 [Amended by 1973 c.836 Â§246; renumbered 136.475]

Â Â Â Â Â  136.685 Law enforcement personnel required to advise hypnosis subjects of consequences; consent of subject required. (1) No person employed or engaged in any capacity by or on behalf of any state or local law enforcement agency shall use upon another person any form of hypnotism, mesmerism or any other form of the exertion of will power or the power of suggestion which is intended to or results in a state of trance, sleep or entire or partial unconsciousness without first explaining to the intended subject that:

Â Â Â Â Â  (a) The intended subject is free to refuse to be subject to the processes delineated in this section;

Â Â Â Â Â  (b) There is a risk of psychological side effects resulting from the process;

Â Â Â Â Â  (c) If the intended subject agrees to be subject to such processes, it is possible that the process will reveal emotions or information of which the intended subject is not consciously aware and which the intended subject may wish to keep private; and

Â Â Â Â Â  (d) The intended subject may request that the process be conducted by a licensed medical doctor or a licensed psychologist, at no cost to the intended subject.

Â Â Â Â Â  (2) In the event that the prospective subject refuses to consent, none of the processes delineated in subsection (1) of this section shall be used upon that person. [1977 c.540 Â§2]

Â Â Â Â Â  136.690 [Renumbered 136.480]

Â Â Â Â Â  136.695 Evidence obtained in violation of ORS 136.675 or 136.685 inadmissible. No evidence secured in violation of ORS 136.675 or 136.685 shall be admissible in any criminal proceeding in this state. [1977 c.540 Â§3]

Â Â Â Â Â  136.700 [Amended by 1973 c.836 Â§247; renumbered 136.485]

Â Â Â Â Â  136.710 [Amended by 1973 c.836 Â§248; renumbered 136.490]

Â Â Â Â Â  136.720 [Amended by 1973 c.836 Â§249; renumbered 136.495]

Â Â Â Â Â  136.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  136.750 [1993 c.379 Â§1; renumbered 153.805 in 1995]

Â Â Â Â Â  136.753 [1993 c.379 Â§2; renumbered 153.808 in 1995]

Â Â Â Â Â  136.756 [1993 c.379 Â§3; renumbered 153.810 in 1995]

PROCEDURE TO RELY ON ENHANCEMENT FACT AT SENTENCING

Â Â Â Â Â  136.760 Definitions for ORS 136.765 to 136.785.

As used in ORS 136.765 to 136.785:

Â Â Â Â Â  (1) ÂAccusatory instrumentÂ has the meaning given that term in ORS 131.005.

Â Â Â Â Â  (2) ÂEnhancement factÂ means a fact that is constitutionally required to be found by a jury in order to increase the sentence that may be imposed upon conviction of a crime. [2005 c.463 Â§1]

Â Â Â Â Â  Note: 136.760 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.765 Notice to defendant. In order to rely on an enhancement fact to increase the sentence that may be imposed in a criminal proceeding, the state shall notify the defendant of its intention to rely on the enhancement fact by:

Â Â Â Â Â  (1) Pleading the enhancement fact in the accusatory instrument; or

Â Â Â Â Â  (2) Within a reasonable time after filing the accusatory instrument, providing written notice to the defendant of the enhancement fact and the stateÂs intention to rely on it. [2005 c.463 Â§2]

Â Â Â Â Â  Note: 136.765 to 136.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.770 Enhancement fact related to offense. (1) When an enhancement fact relates to an offense charged in the accusatory instrument, the court shall submit the enhancement fact to the jury during the trial phase of the criminal proceeding unless the defendant:

Â Â Â Â Â  (a) Defers trial of the enhancement fact under subsection (4) of this section; or

Â Â Â Â Â  (b) Makes a written waiver of the right to a jury trial on the enhancement fact and:

Â Â Â Â Â  (A) Admits to the enhancement fact; or

Â Â Â Â Â  (B) Elects to have the enhancement fact tried to the court.

Â Â Â Â Â  (2) If the defendant makes the election under subsection (1)(b)(B) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

Â Â Â Â Â  (3) If there is more than one enhancement fact relating to the offense and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the offense to which the defendant does not admit.

Â Â Â Â Â  (4) If the court finds that trying an enhancement fact relating to the offense during the trial phase of the criminal proceeding would unfairly prejudice the juryÂs verdict on an underlying offense, the court shall allow the defendant to defer trial of the enhancement fact to the sentencing phase of the proceeding without waiving the right to a jury trial on the enhancement fact.

Â Â Â Â Â  (5) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section. [2005 c.463 Â§3]

Â Â Â Â Â  Note: See note under 136.765.

Â Â Â Â Â  136.773 Enhancement fact related to defendant. (1) When an enhancement fact relates to the defendant, the court shall submit the enhancement fact to the jury during the sentencing phase of the criminal proceeding if the defendant is found guilty of an offense to which the enhancement fact applies unless the defendant makes a written waiver of the right to a jury trial on the enhancement fact and:

Â Â Â Â Â  (a) Admits to the enhancement fact; or

Â Â Â Â Â  (b) Elects to have the enhancement fact tried to the court.

Â Â Â Â Â  (2) If the defendant makes the election under subsection (1)(b) of this section and is found guilty during the trial phase of the criminal proceeding, the enhancement fact shall be tried during the sentencing phase of the proceeding.

Â Â Â Â Â  (3) If there is more than one enhancement fact relating to the defendant and the defendant does not admit to all of them, the defendant shall elect to try to the jury or to the court all enhancement facts relating to the defendant to which the defendant does not admit.

Â Â Â Â Â  (4) If two or more defendants are being tried in the same criminal proceeding, each defendant shall make the elections required by this section.

Â Â Â Â Â  (5) Unless the defendant waives the right to a jury trial on enhancement facts related to the defendant, the sentencing phase shall be conducted in the trial court before the jury following a finding of guilt by the jury. If for any reason a juror is unable to perform the function of a juror, the court shall dismiss the juror from the sentencing phase and draw the name of one of the alternate jurors. The alternate juror then becomes a member of the jury for the sentencing phase notwithstanding the fact that the alternate juror did not deliberate on the issue of guilt. The court may allow the substitution of an alternate juror only if the jury has not begun to deliberate on the issue of an enhancement fact. [2005 c.463 Â§4]

Â Â Â Â Â  Note: See note under 136.765.

Â Â Â Â Â  136.776 Effect of waiver of right to jury trial. When a defendant waives the right to a jury trial on the issue of guilt or innocence, the waiver constitutes a written waiver of the right to a jury trial on all enhancement facts whether related to the offense or the defendant. [2005 c.463 Â§5]

Â Â Â Â Â  Note: See note under 136.765.

Â Â Â Â Â  136.780 Evidence. All evidence received during the trial phase of a criminal proceeding may be considered by the jury or, if the defendant waives the right to a jury trial, by the court during the sentencing phase of the proceeding. [2005 c.463 Â§6]

Â Â Â Â Â  Note: See note under 136.765.

Â Â Â Â Â  136.785 Burden of proof; effect of finding. (1) When an enhancement fact is tried to a jury, any question relating to the enhancement fact shall be submitted to the jury.

Â Â Â Â Â  (2) The state has the burden of proving an enhancement fact beyond a reasonable doubt.

Â Â Â Â Â  (3) An enhancement fact that is tried to a jury is not proven unless:

Â Â Â Â Â  (a) The number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime; and

Â Â Â Â Â  (b) Of the jurors who find that the state has met its burden of proof, at least the minimum number of jurors required by this subsection to prove an enhancement fact are also jurors who found the defendant guilty of the crime or alternate jurors as provided by ORS 136.773 (5).

Â Â Â Â Â  (4) An enhancement fact that is tried to the court is not proven unless the court finds that the state has met its burden of proof with regard to the enhancement fact.

Â Â Â Â Â  (5) A finding relating to an enhancement fact made by a jury during the trial or sentencing phase of a criminal proceeding may not be reexamined by the court. Notwithstanding the findings made by a jury relating to an enhancement fact, the court is not required to impose an enhanced sentence. [2005 c.463 Â§7; 2007 c.16 Â§3]

Â Â Â Â Â  Note: See note under 136.765.

Â Â Â Â Â  136.790 Notice to defendant upon remand. In order to rely on an enhancement fact, as defined in ORS 136.760, to increase the sentence that may be imposed upon remand of a case described in section 21 (3), chapter 463, Oregon Laws 2005, the state, within a reasonable time before resentencing, shall notify the defendant of its intention to rely on the enhancement fact by providing written notice to the defendant of the enhancement fact and the stateÂs intention to rely on it. [2005 c.463 Â§22]

Â Â Â Â Â  Note: 136.790 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.792 Jury upon remand. (1) For the purpose of imposing a new sentence in a case that has been remanded to a trial court that will result in resentencing for which a new sentence has not been imposed prior to July 7, 2005, the court may impanel a new jury to determine the enhancement facts as defined in ORS 136.760. Laws relating to impaneling a jury for a criminal trial apply to impaneling a jury under this section.

Â Â Â Â Â  (2) ORS 136.785 (3) does not apply to a case in which the court has impaneled a new jury under this section. In a case with a jury impaneled under this section, an enhancement fact is not proven unless the number of jurors who find that the state has met its burden of proof with regard to the enhancement fact is equal to or greater than the number of jurors that was required to find the defendant guilty of the crime. [2005 c.463 Â§23]

Â Â Â Â Â  Note: 136.792 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 136 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  136.810 [Amended by 1973 c.836 Â§250; renumbered 136.500]

Â Â Â Â Â  136.820 [Renumbered 136.505]

Â Â Â Â Â  136.830 [Amended by 1973 c.836 Â§251; renumbered 136.515]

Â Â Â Â Â  136.840 [Amended by 1973 c.836 Â§252; renumbered 136.525]

Â Â Â Â Â  136.850 [Repealed by 1971 c.565 Â§17 (136.851 enacted in lieu of 136.850)]

Â Â Â Â Â  136.851 [1971 c.565 Â§18 (136.851 enacted in lieu of 136.850); 1973 c.836 Â§253; renumbered 136.535]

_______________



Chapter 137

Chapter 137 Â Judgment and Execution; Parole and Probation by the Court

2007 EDITION

JUDGMENT; EXECUTION; PAROLE; PROBATION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

JUDGMENT

(Generally)

137.010Â Â Â Â  Duty of court to ascertain and impose punishment

137.012Â Â Â Â  Suspension of imposition or execution of sentence of person convicted of certain sexual offenses; term of probation

137.013Â Â Â Â  Appearance by victim at time of sentencing

137.017Â Â Â Â  Disposition of fines, costs and forfeited security deposits received by court

137.020Â Â Â Â  Time for pronouncing judgment; delay; notice of right to appeal

137.030Â Â Â Â  Presence of defendant at pronouncement of judgment

137.040Â Â Â Â  Bringing defendant in custody to pronouncement of judgment

137.050Â Â Â Â  Nonattendance or nonappearance of released defendant when attendance required by court

137.060Â Â Â Â  Form of bench warrant

137.070Â Â Â Â  Counties to which bench warrant may issue; service

137.071Â Â Â Â  Requirements for judgment documents

137.074Â Â Â Â  Fingerprints of convicted felons and certain misdemeanants required

137.076Â Â Â Â  Blood or buccal sample and thumbprint of certain convicted defendants required; application

(Presentence Report)

137.077Â Â Â Â  Presentence report; general principles of disclosure

137.079Â Â Â Â  Presentence report; other writings considered in imposing sentence; disclosure to parties; courtÂs authority to except parts from disclosure

(Aggravation or Mitigation)

137.080Â Â Â Â  Consideration of circumstances in aggravation or mitigation of punishment

137.085Â Â Â Â  Age and physical disability of victim as factors in sentencing

137.090Â Â Â Â  Considerations in determining aggravation or mitigation

137.100Â Â Â Â  Defendant as witness in relation to circumstances

(Compensatory Fine)

137.101Â Â Â Â  Compensatory fine

(Restitution)

137.103Â Â Â Â  Definitions for ORS 137.101 to 137.109

137.106Â Â Â Â  Restitution to victims; objections by defendant

137.107Â Â Â Â  Authority of court to amend part of judgment relating to restitution

137.109Â Â Â Â  Effect of restitution order on other remedies of victim; credit of restitution against subsequent civil judgment; effect of criminal judgment on subsequent civil action

(Collection of Monetary Obligations)

137.118Â Â Â Â  Assignment of judgments for collection of monetary obligation; costs of collection

(Term and Place of Confinement)

137.120Â Â Â Â  Term of sentence; reasons to be stated on record

137.121Â Â Â Â  Maximum consecutive sentences

137.123Â Â Â Â  Provisions relating to concurrent and consecutive sentences

137.124Â Â Â Â  Commitment of defendant to Department of Corrections or county; place of confinement; transfer of inmates; juveniles

(Community Service)

137.126Â Â Â Â  Definitions for ORS 137.126 to 137.131

137.128Â Â Â Â  Community service as part of sentence; effect of failure to perform community service

137.129Â Â Â Â  Length of community service sentence

137.131Â Â Â Â  Community service as condition of probation for offense involving graffiti

(Forfeiture of Weapons)

137.138Â Â Â Â  Forfeiture of weapons and revocation of hunting license for certain convictions

(Post-Judgment Procedures)

137.140Â Â Â Â  Imprisonment when county jail is not suitable for safe confinement

137.170Â Â Â Â  Entry of judgment in criminal action

137.175Â Â Â Â  Judgment in criminal action that effects release of defendant; delivery to sheriff

137.183Â Â Â Â  Interest on judgments; waiver; payments

137.210Â Â Â Â  Taxation of costs against complainant

137.220Â Â Â Â  Clerk to prepare trial court file

137.225Â Â Â Â  Order setting aside conviction or record of arrest; fees; prerequisites; limitations

(Alcoholic or Drug-Dependent Person)

137.227Â Â Â Â  Evaluation after conviction to determine if defendant is alcoholic or drug-dependent person; agencies to perform evaluation

137.228Â Â Â Â  Finding that defendant is alcoholic or drug-dependent person; effect

137.229Â Â Â Â  Duty of Department of Corrections

(Effects of Felony Conviction)

137.230Â Â Â Â  Definitions for ORS 137.260

137.260Â Â Â Â  Political rights restored to persons convicted of felony before August 9, 1961, and subsequently discharged

137.270Â Â Â Â  Effect of felony conviction on property of defendant

137.275Â Â Â Â  Effect of felony conviction on civil and political rights of felon

137.281Â Â Â Â  Withdrawal of rights during term of imprisonment; restoration of rights

137.285Â Â Â Â  Retained rights of felon; regulation of exercise

(Unitary Assessment)

137.290Â Â Â Â  Unitary assessment; amount; waiver

137.293Â Â Â Â  All monetary obligations constitute single obligation on part of convicted person

137.295Â Â Â Â  Categories of monetary obligations; order of crediting moneys received

137.300Â Â Â Â  Criminal Fine and Assessment Account; rules

137.301Â Â Â Â  Legislative findings

(
County
Assessment
)

137.308Â Â Â Â  Authorized uses of assessments

137.309Â Â Â Â  County assessment; amount; collection; distribution

EXECUTION OF JUDGMENT

(Imprisonment)

137.310Â Â Â Â  Authorizing execution of judgment; detention of defendant

137.315Â Â Â Â  Electronic telecommunication of notice of judgment authorized

137.320Â Â Â Â  Delivery of defendant when committed to Department of Corrections; credit on sentence

137.330Â Â Â Â  Where judgment of imprisonment in county jail is executed

137.333Â Â Â Â  Exception to ORS 137.330

137.370Â Â Â Â  Commencement and computation of term of imprisonment in state penal or correctional institution; sentences concurrent unless court orders otherwise

137.372Â Â Â Â  Credit for time served as part of probationary sentence

137.375Â Â Â Â  Release of prisoners whose terms expire on weekends or legal holidays

137.380Â Â Â Â  Discipline, treatment and employment of prisoners

137.390Â Â Â Â  Commencement, term and termination of term of imprisonment in county jail; treatment of prisoners therein

137.440Â Â Â Â  Return by officer executing judgment; annexation to trial court file

137.450Â Â Â Â  Enforcement of money judgment in criminal action

137.452Â Â Â Â  Satisfaction of monetary obligation imposed as part of sentence; release of judgment lien from real property; authority of Attorney General

(Death Sentence)

137.463Â Â Â Â  Death warrant hearing; death warrant

137.464Â Â Â Â  Administrative assessment of defendantÂs mental capacity

137.466Â Â Â Â  Judicial determination of defendantÂs mental capacity

137.467Â Â Â Â  Delivery of warrant when place of trial changed

137.473Â Â Â Â  Means of inflicting death; place and procedures; acquisition of lethal substance

137.476Â Â Â Â  Assistance by licensed health care professional or nonlicensed medically trained person

137.478Â Â Â Â  Return of death warrant after execution of sentence of death

137.482Â Â Â Â  Service of documents on defendant

PROBATION AND PAROLE BY COMMITTING MAGISTRATE

137.520Â Â Â Â  Power of committing magistrate to parole and grant temporary release to persons confined in county jail; authority of sheriff to release county jail inmates; disposition of work release earnings

137.523Â Â Â Â  Custody of person sentenced to confinement as condition of probation

137.525Â Â Â Â  Probation for person convicted of crime described in ORS 163.305 to 163.467; examination; report; written consent of convicted person

137.530Â Â Â Â  Investigation and report of parole and probation officers; statement of victim

137.533Â Â Â Â  Probation without entering judgment of guilt; when appropriate; effect of violating condition of probation

137.540Â Â Â Â  Conditions of probation; evaluation and treatment; effect of failure to abide by conditions; modification

137.545Â Â Â Â  Period of probation; discharge from probation; proceedings in case of violation of conditions

137.547Â Â Â Â  Consolidation of probation violation proceedings; rules

137.551Â Â Â Â  Revocation of probationary sentences; release dates; rules

137.553Â Â Â Â  Use of citations for probation violations authorized

137.557Â Â Â Â  Citation; procedure; contents

137.560Â Â Â Â  Copies of certain judgments to be sent to Department of Corrections

137.570Â Â Â Â  Authority to transfer probationer from one agency to another; procedure

137.580Â Â Â Â  Effect of transfer of probationer from one agency to another

137.590Â Â Â Â  Appointment of parole and probation officers and assistants; chief parole and probation officer

137.592Â Â Â Â  Policy regarding probation violations

137.593Â Â Â Â  Duty of corrections agencies to impose structured, intermediate sanction for probation violations

137.595Â Â Â Â  Establishing system of sanctions; rules

137.596Â Â Â Â  Probation violations; custodial sanctions; rules

137.597Â Â Â Â  Probationer may consent to imposition of sanctions

137.599Â Â Â Â  Hearing prior to, or after, imposition of sanctions

137.610Â Â Â Â  Performance by Department of Corrections staff of duties of parole and probation officers appointed by judge

137.620Â Â Â Â  Powers of parole and probation officers; oath of office; bond; audit of accounts

137.630Â Â Â Â  Duties of parole and probation officers

DETERMINATE SENTENCES

137.635Â Â Â Â  Determinate sentences required for certain felony convictions

137.637Â Â Â Â  Determining length of determinate sentences

OREGON
CRIMINAL JUSTICE COMMISSION

137.651Â Â Â Â  Definitions

137.654Â Â Â Â  Oregon Criminal Justice Commission; membership; terms; meetings

137.656Â Â Â Â  Purpose and duties of commission; rules

137.658Â Â Â Â  Authority of chairperson to create committees within commission

137.661Â Â Â Â  Agency cooperation with commission

137.662Â Â Â Â
Oregon
Criminal Justice Commission Account

137.667Â Â Â Â  Amendments to sentencing guidelines; submitting to Legislative Assembly; rules

137.669Â Â Â Â  Guidelines control sentences; mandatory sentences

137.671Â Â Â Â  Authority of court to impose sentence outside guidelines

137.673Â Â Â Â  Validity of rules

MANDATORY MINIMUM SENTENCES AND ADULT PROSECUTION OF 15-, 16- AND 17-YEAR-OLD OFFENDERS

137.700Â Â Â Â  Offenses requiring imposition of mandatory minimum sentences

137.705Â Â Â Â  Definitions for ORS 137.705 and 137.707

137.707Â Â Â Â  Adult prosecution of 15-, 16- or 17-year-old offenders; mandatory minimum sentences; lesser included offenses; transfer to juvenile court

137.712Â Â Â Â  Exceptions to ORS 137.700 and 137.707

137.717Â Â Â Â  Additional offenses requiring imposition of presumptive sentences

137.719Â Â Â Â  Presumptive sentence for certain sex offenders

137.721Â Â Â Â  Presumptive sentences for certain methamphetamine offenses

SENTENCING REQUIREMENTS CONCERNING DEFENDANTÂS ELIGIBILITY FOR CERTAIN TYPES OF LEAVE, RELEASE OR PROGRAMS

137.750Â Â Â Â  Sentencing requirements concerning defendantÂs eligibility for certain types of leave, release or programs

137.752Â Â Â Â  Requirements when defendant committed to custody of county

137.754Â Â Â Â  Authority of court to modify judgment to comply with ORS 137.750 and 137.752

SEXUALLY VIOLENT DANGEROUS OFFENDERS

137.765Â Â Â Â  Sexually violent dangerous offenders; definitions; mandatory lifetime post-prison supervision

137.767Â Â Â Â  Presentence investigation and examination

137.769Â Â Â Â  DefendantÂs right to independent examination

137.771Â Â Â Â  Resentencing hearing; petition; findings; modification of sentence

JUDGMENT

(Generally)

Â Â Â Â Â  137.010 Duty of court to ascertain and impose punishment. (1) The statutes that define offenses impose a duty upon the court having jurisdiction to pass sentence in accordance with this section or, for felonies committed on or after November 1, 1989, in accordance with rules of the Oregon Criminal Justice Commission unless otherwise specifically provided by law.

Â Â Â Â Â  (2) If it cannot be determined whether the felony was committed on or after November 1, 1989, the defendant shall be sentenced as if the felony had been committed prior to November 1, 1989.

Â Â Â Â Â  (3) Except when a person is convicted of a felony committed on or after November 1, 1989, if the court is of the opinion that it is in the best interests of the public as well as of the defendant, the court may suspend the imposition or execution of any part of a sentence for any period of not more than five years. The court may extend the period of suspension beyond five years in accordance with subsection (4) of this section.

Â Â Â Â Â  (4) If the court suspends the imposition or execution of a part of a sentence for an offense other than a felony committed on or after November 1, 1989, the court may also impose and execute a sentence of probation on the defendant for a definite or indefinite period of not more than five years. However, upon a later finding that a defendant sentenced to probation for a felony has violated a condition of the probation and in lieu of revocation, the court may order the period of both the suspended sentence and the sentence of probation extended until a date not more than six years from the date of original imposition of sentence. Time during which the probationer has absconded from supervision and a bench warrant has been issued for the probationerÂs arrest shall not be counted in determining the time elapsed since imposition of the sentence of probation.

Â Â Â Â Â  (5) If the court announces that it intends to suspend imposition or execution of any part of a sentence, the defendant may, at that time, object and request imposition of the full sentence. In no case, however, does the defendant have a right to refuse the courtÂs order, and the court may suspend imposition or execution of a part of the sentence despite the defendantÂs objection or request. If the court further announces that it intends to sentence the defendant to a period of probation, the defendant may, at that time, object and request that a sentence of probation or its conditions not be imposed or that different conditions be imposed. In no case, however, does the defendant have the right to refuse a sentence of probation or any of the conditions of the probation, and the court may sentence the defendant to probation subject to conditions despite the defendantÂs objection or request.

Â Â Â Â Â  (6) The power of the judge of any court to suspend execution of any part of a sentence or to sentence any person convicted of a crime to probation shall continue until the person is delivered to the custody of the Department of Corrections.

Â Â Â Â Â  (7) When a person is convicted of an offense and the court does not suspend the imposition or execution of any part of a sentence or when a suspended sentence or sentence of probation is revoked, the court shall impose the following sentence:

Â Â Â Â Â  (a) A term of imprisonment;

Â Â Â Â Â  (b) A fine;

Â Â Â Â Â  (c) Both imprisonment and a fine; or

Â Â Â Â Â  (d) Discharge of the defendant.

Â Â Â Â Â  (8) This section does not deprive the court of any authority conferred by law to enter a judgment for the forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty. An order exercising that authority may be included as part of the judgment of conviction.

Â Â Â Â Â  (9) When imposing sentence for a felony committed on or after November 1, 1989, the court shall submit sentencing information to the commission in accordance with rules of the commission.

Â Â Â Â Â  (10) A judgment of conviction that includes a term of imprisonment for a felony committed on or after November 1, 1989, shall state the length of incarceration and the length of post-prison supervision. The judgment of conviction shall also provide that if the defendant violates the conditions of post-prison supervision, the defendant shall be subject to sanctions including the possibility of additional imprisonment in accordance with rules of the commission. [Amended by 1971 c.743 Â§322; 1981 c.181 Â§1; 1987 c.320 Â§27; 1989 c.790 Â§6; 1989 c.849 Â§1; 1993 c.14 Â§1; 2003 c.576 Â§388; 2005 c.10 Â§2]

Â Â Â Â Â  137.012 Suspension of imposition or execution of sentence of person convicted of certain sexual offenses; term of probation. If the court suspends the imposition or execution of a part of a sentence of, or imposes a sentence of probation on, any person convicted of violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427, the court shall sentence the defendant to probation for a period of at least five years and no more than the maximum statutory indeterminate sentence for the offense. [1991 c.831 Â§2; 1993 c.14 Â§2; 1993 c.301 Â§2; 1999 c.161 Â§3]

Â Â Â Â Â  Note: 137.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.013 Appearance by victim at time of sentencing. At the time of sentencing, the victim or the victimÂs next of kin has the right to appear personally or by counsel, and has the right to reasonably express any views concerning the crime, the person responsible, the impact of the crime on the victim, and the need for restitution and compensatory fine. [1987 c.2 Â§10]

Â Â Â Â Â  137.015 [1971 c.328 Â§1; 1973 c.346 Â§1; 1979 c.341 Â§1; 1983 c.125 Â§1; 1985 c.277 Â§1; 1989 c.844 Â§1; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  137.017 Disposition of fines, costs and forfeited security deposits received by court. Except as otherwise specifically provided by law, all fines, costs and forfeited security deposits ordered paid in criminal actions and proceedings, as defined in ORS 131.005, in the circuit court shall be accounted for and distributed as provided in ORS 137.293 and 137.295, as monetary obligations payable to the state. [1981 s.s. c.3 Â§102; 1983 c.763 Â§42; 1987 c.905 Â§5; 1999 c.1051 Â§253]

Â Â Â Â Â  137.020 Time for pronouncing judgment; delay; notice of right to appeal. (1) After a plea or verdict of guilty, or after a verdict against the defendant on a plea of former conviction or acquittal, if the judgment is not arrested or a new trial granted, the court shall appoint a time for pronouncing judgment.

Â Â Â Â Â  (2)(a) The time appointed shall be at least two calendar days after the plea or verdict if the court intends to remain in session so long. If the court does not intend to remain in session at least two calendar days, the time appointed may be sooner than two calendar days, but shall be as remote a time as can reasonably be allowed. However, in the latter case, the judgment shall not be given less than six hours after the plea or verdict, except with the consent of the defendant.

Â Â Â Â Â  (b) Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 31 calendar days after the plea or verdict the sentencing of a defendant held in custody on account of the pending proceedings. Except for good cause shown or as otherwise provided in this paragraph, a court shall not delay for more than 56 calendar days after the plea or verdict the sentencing of a defendant not held in custody on account of the pending proceedings. If the defendant is not in custody and the court does not pronounce judgment within 56 calendar days after the plea or verdict, any period of probation imposed as a part of a subsequent judgment shall begin to run from the date of the plea or verdict.

Â Â Â Â Â  (3) If the defendant is in custody following the verdict, the court shall pronounce judgment as soon as practicable, but in any case within seven calendar days following the verdict if no presentence investigation is ordered, and within seven calendar days after delivery of the presentence report to the court if a presentence investigation has been ordered; however, the court may delay pronouncement of judgment beyond the limits of this subsection for good cause shown.

Â Â Â Â Â  (4) If the final calendar day a defendant must be sentenced is not a judicial day then sentencing may be delayed until the next judicial day.

Â Â Â Â Â  (5)(a) At the time a court pronounces judgment the defendant, if present, shall be advised of the right to appeal and of the procedure for protecting that right. If the defendant is not present, the court shall advise the defendant in writing of the right to appeal and of the procedure for protecting that right.

Â Â Â Â Â  (b) If the defendant is sentenced subsequent to a plea of guilty or no contest or upon probation revocation or sentence suspension, or if the defendant is resentenced after an order by an appellate court or a post-conviction relief court, the court shall advise the defendant of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7). If the defendant is not present, the court shall advise the defendant in writing of the limitations on appealability imposed by ORS 138.050 (1) and 138.222 (7).

Â Â Â Â Â  (6) If the defendant is financially eligible for appointment of counsel at state expense on appeal under ORS 138.500, trial counsel shall determine whether the defendant wishes to pursue an appeal. If the defendant wishes to pursue an appeal, trial counsel shall transmit to the office of public defense services established under ORS 151.216, on a form prepared by the office, information necessary to perfect the appeal. [Amended by 1971 c.565 Â§18a; 1987 c.242 Â§1; 1991 c.111 Â§12; 2001 c.644 Â§4; 2003 c.14 Â§57]

Â Â Â Â Â  137.030 Presence of defendant at pronouncement of judgment. For the purpose of giving judgment, if the conviction is for:

Â Â Â Â Â  (1) A felony, the defendant shall be personally present.

Â Â Â Â Â  (2) A misdemeanor, judgment may be given in the absence of the defendant. [Amended by 1993 c.581 Â§1; 1997 c.827 Â§1; 2005 c.566 Â§9]

Â Â Â Â Â  137.040 Bringing defendant in custody to pronouncement of judgment. If the defendant is in custody, the court shall:

Â Â Â Â Â  (1) Direct the officer in whose custody the defendant is to bring the defendant before the court for judgment and the officer shall do so accordingly; or

Â Â Â Â Â  (2) Ensure that arrangements for the defendant to appear for judgment by simultaneous electronic transmission as described in ORS 131.045 have been made. [Amended by 2005 c.566 Â§10]

Â Â Â Â Â  137.050 Nonattendance or nonappearance of released defendant when attendance required by court. (1) If the defendant has been released on a release agreement or security deposit and does not appear for judgment when personal attendance is required by the court, the court may order a forfeiture of the security deposit as provided in ORS 135.280. In addition, if the defendant fails to appear as required by the release agreement or security deposit, the court may direct the clerk to issue a bench warrant for the defendantÂs arrest.

Â Â Â Â Â  (2) At any time after the making of the order for the bench warrant, the clerk, on the application of the district attorney, shall issue such warrant, as by the order directed, whether the court is sitting or not. [Amended by 1973 c.836 Â§257]

Â Â Â Â Â  137.060 Form of bench warrant. The bench warrant shall be substantially in the following form:

______________________________________________________________________________

CIRCUIT COURT

FOR THE COUNTY OF

______, STATE OF
OREGON

IN THE NAME OF THE STATE

OF
OREGON

To any peace officer in the State of
Oregon
, greeting:

Â Â Â Â Â  A B having been on the ______ day of ______, 2___, convicted in this court of the crime of (designating it generally), you are commanded to arrest the above-named defendant forthwith and bring the defendant before such court for judgment or, if the court has adjourned for the term, deliver the defendant into the custody of the jailor of this county. By order of the court.

Â Â Â Â Â  Witness my hand and seal of said circuit court, affixed at ______, in said county, this ______ day of ______, 2___.

Â Â Â Â Â  [L. S.]

C D, Clerk of the Court

______________________________________________________________________________

[Amended by 1957 c.659 Â§1; 1971 c.423 Â§1]

Â Â Â Â Â  137.070 Counties to which bench warrant may issue; service. The bench warrant mentioned in ORS 137.050 may issue to one or more counties of the state and may be served in the same manner as any other warrant of arrest issued by a magistrate. [Amended by 1973 c.836 Â§258]

Â Â Â Â Â  137.071 Requirements for judgment documents. (1) The judge in a criminal action shall ensure that the creation and filing of a judgment document complies with this section. On appeal, the appellate court may give leave as provided in ORS 19.270 for entry of a judgment document that complies with this section but may not reverse or set aside a judgment, determination or disposition on the sole ground that the judgment document fails to comply with this section.

Â Â Â Â Â  (2) A judgment document in a criminal action must comply with ORS 18.038. In addition, a judgment document in a criminal action must:

Â Â Â Â Â  (a) Indicate whether the defendant was determined to be financially eligible for purposes of appointed counsel in the action.

Â Â Â Â Â  (b) Indicate whether the court appointed counsel for the defendant in the action.

Â Â Â Â Â  (c) If there is no attorney for the defendant, indicate whether the defendant knowingly waived any right to an attorney after having been informed of that right.

Â Â Â Â Â  (d) Include the identity of the recorder or reporter for the proceeding or action who is to be served under ORS 138.081.

Â Â Â Â Â  (e) Include any information specifically required by statute or by court rule.

Â Â Â Â Â  (f) Specify clearly the courtÂs determination for each charge in the information, indictment or complaint.

Â Â Â Â Â  (g) Specify clearly the courtÂs disposition, including all legal consequences the court establishes or imposes. If the determination is one of conviction, the judgment document must include any suspension of sentence, forfeiture, imprisonment, cancellation of license, removal from office, monetary obligation, probation, conditions of probation, discharge, restitution, community service and all other sentences and legal consequences imposed by the court. Nothing in this paragraph requires the judgment document to specify any consequences that may result from the determination but are not established or imposed by the court.

Â Â Â Â Â  (h) Include the identities of the attorney for the state and the attorney, if any, for the defendant.

Â Â Â Â Â  (3) A judgment document in a criminal action that includes a money award, as defined in ORS 18.005, must comply with ORS 18.048.

Â Â Â Â Â  (4) The requirements of this section do not apply to a judgment document if the action was commenced by the issuance of a uniform citation adopted under ORS 1.525 and the court has used the space on the citation for the entry of a judgment. The exemption provided by this subsection does not apply if any indictment, information or complaint other than a uniform citation is filed in the action. [1989 c.472 Â§2; 1995 c.117 Â§1; 1997 c.526 Â§3; 2001 c.962 Â§88; 2003 c.300 Â§Â§1,2; 2003 c.576 Â§162]

Â Â Â Â Â  137.072 [1967 c.585 Â§2; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.073 [1989 c.472 Â§3; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  137.074 Fingerprints of convicted felons and certain misdemeanants required. When a person is convicted of a felony, a Class A misdemeanor or a sex crime, as defined in ORS 181.594, the court shall ensure that the personÂs fingerprints have been taken. The law enforcement agency attending upon the court is the agency responsible for obtaining the fingerprints. The agency attending upon the court may, by agreement, arrange for another law enforcement agency to obtain the fingerprints on its behalf. [1989 c.790 Â§19; 1997 c.538 Â§14]

Â Â Â Â Â  Note: 137.074 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.075 [1967 c.585 Â§3; 1971 c.743 Â§323; repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.076 Blood or buccal sample and thumbprint of certain convicted defendants required; application. (1) This section applies to any person convicted of:

Â Â Â Â Â  (a) A felony;

Â Â Â Â Â  (b) Sexual abuse in the third degree or public indecency;

Â Â Â Â Â  (c) Conspiracy or attempt to commit rape in the third degree, sodomy in the third degree, sexual abuse in the second degree, burglary in the second degree or promoting prostitution; or

Â Â Â Â Â  (d) Murder or aggravated murder.

Â Â Â Â Â  (2) When a person is convicted of an offense listed in subsection (1) of this section:

Â Â Â Â Â  (a) The person shall, whether or not ordered to do so by the court under paragraph (b) of this subsection, provide a blood or buccal sample at the request of the appropriate agency designated in paragraph (c) of this subsection.

Â Â Â Â Â  (b) The court shall include in the judgment of conviction an order stating that a blood or buccal sample is required to be obtained at the request of the appropriate agency and, unless the convicted person lacks the ability to pay, that the person shall reimburse the appropriate agency for the cost of obtaining and transmitting the blood or buccal sample. If the judgment sentences the convicted person to probation, the court shall order the convicted person to submit to the obtaining of a blood or buccal sample as a condition of the probation.

Â Â Â Â Â  (c) The appropriate agency shall cause a blood or buccal sample to be obtained and transmitted to the Department of State Police. The agency shall cause the sample to be obtained as soon as practicable after conviction. The agency shall obtain the convicted personÂs thumbprint at the same time the agency obtains the blood or buccal sample. The agency shall include the thumbprint with the identifying information that accompanies the sample. Whenever an agency is notified by the Department of State Police that a sample is not adequate for analysis, the agency shall obtain and transmit a blood sample. The appropriate agency shall be:

Â Â Â Â Â  (A) The Department of Corrections, whenever the convicted person is committed to the legal and physical custody of the department.

Â Â Â Â Â  (B) In all other cases, the law enforcement agency attending upon the court.

Â Â Â Â Â  (3)(a) A blood sample may only be drawn in a medically acceptable manner by a licensed professional nurse, a licensed practical nurse, a qualified medical technician, a licensed physician or a person acting under the direction or control of a licensed physician.

Â Â Â Â Â  (b) A buccal sample may be obtained by anyone authorized to do so by the appropriate agency. The person obtaining the buccal sample shall follow the collection procedures established by the Department of State Police.

Â Â Â Â Â  (c) A person authorized by this subsection to obtain a blood or buccal sample shall not be held civilly liable for obtaining a sample in accordance with this subsection and subsection (2) of this section, ORS 161.325 and 419C.473. The sample shall also be obtained and transmitted in accordance with any procedures that may be established by the Department of State Police. However, no test result or opinion based upon a test result shall be rendered inadmissible as evidence solely because of deviations from procedures adopted by the Department of State Police that do not affect the reliability of the opinion or test result.

Â Â Â Â Â  (4) No sample is required to be obtained if:

Â Â Â Â Â  (a) The Department of State Police notifies the court or the appropriate agency that it has previously received an adequate blood or buccal sample obtained from the convicted person in accordance with this section or ORS 161.325 or 419C.473; or

Â Â Â Â Â  (b) The court determines that obtaining a sample would create a substantial and unreasonable risk to the health of the convicted person.

Â Â Â Â Â  (5) The provisions of subsections (1) to (4) of this section apply to any person who, on or after September 29, 1991, is serving a term of incarceration as a sentence or as a condition of probation imposed for conviction of an offense listed in subsection (1) of this section, and any such person shall submit to the obtaining of a blood or buccal sample. Before releasing any such person from incarceration, the supervisory authority shall cause a blood or buccal sample and the personÂs thumbprint to be obtained and transmitted in accordance with subsections (1) to (4) of this section. [1991 c.669 Â§Â§2,5; 1993 c.14 Â§3; 1993 c.33 Â§298; 1993 c.301 Â§3; 1999 c.97 Â§1; 2001 c.852 Â§1]

Â Â Â Â Â  Note: 137.076 (5) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Presentence Report)

Â Â Â Â Â  137.077 Presentence report; general principles of disclosure. The presentence report is not a public record and shall be available only to:

Â Â Â Â Â  (1) The sentencing court for the purpose of assisting the court in determining the proper sentence to impose and to other judges who participate in a sentencing council discussion of the defendant. The sentencing judge may disclose information from the presentence report that is necessary to address the content of the report, examine the reasoning for a sentencing recommendation or to explain the reasons for the sentence imposed. Appellate judges may disclose information from the presentence report that is necessary for legal analysis of the case or to report the reasoning of the appellate court.

Â Â Â Â Â  (2) The Department of Corrections, State Board of Parole and Post-Prison Supervision and other persons or agencies having a legitimate professional interest in the information likely to be contained therein. These agencies or persons may make the presentence report, or any reports based on the contents of that report, available to the victim.

Â Â Â Â Â  (3) Appellate or review courts where relevant to an issue on which an appeal is taken or post-conviction relief sought.

Â Â Â Â Â  (4) The district attorney, the defendant or the counsel of the defendant, as provided in ORS 137.079. The district attorney and counsel of the defendant may retain a copy of the presentence report as a part of the permanent records of the case. The district attorney and counsel of the defendant may disclose the contents of the presentence report to individuals or agencies when preparing for the sentencing of the defendant. ÂIndividuals and agenciesÂ include victims, psychologists, psychiatrists, medical doctors and any other person or agency who may assist the state or the defendant at the time of sentencing. [1973 c.836 Â§260; 1987 c.320 Â§28; 1989 c.408 Â§1]

Â Â Â Â Â  137.079 Presentence report; other writings considered in imposing sentence; disclosure to parties; courtÂs authority to except parts from disclosure. (1) A copy of the presentence report and all other written information concerning the defendant that the court considers in the imposition of sentence shall be made available to the district attorney, the defendant or defendantÂs counsel at least five judicial days before the sentencing of the defendant. All other written information, when received by the court outside the presence of counsel, shall either be summarized by the court in a memorandum available for inspection or summarized by the court on the record before sentence is imposed.

Â Â Â Â Â  (2) The court may except from disclosure parts of the presentence report or other written information described in subsection (1) of this section which are not relevant to a proper sentence, diagnostic opinions which might seriously disrupt a program of rehabilitation if known by the defendant, or sources of information which were obtainable with an expectation of confidentiality.

Â Â Â Â Â  (3) If parts of the presentence report or other written information described in subsection (1) of this section are not disclosed under subsection (2) of this section, the court shall inform the parties that information has not been disclosed and shall state for the record the reasons for the courtÂs action. The action of the court in excepting information shall be reviewable on appeal.

Â Â Â Â Â  (4) A defendant who is being sentenced for felonies committed prior to November 1, 1989, may file a written motion to correct the criminal history contained in the presentence report prior to the date of sentencing. At sentencing, the court shall consider defendantÂs motion to correct the presentence report and shall correct any factual errors in the criminal history contained in that report. An order allowing or denying a motion made pursuant to this subsection shall not be reviewable on appeal. If corrections are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

Â Â Â Â Â  (5)(a) The provisions of this subsection apply only to a defendant being sentenced for a felony committed on or after November 1, 1989.

Â Â Â Â Â  (b) Except as otherwise provided in paragraph (c) of this subsection, the defendantÂs criminal history as set forth in the presentence report shall satisfy the stateÂs burden of proof as to the defendantÂs criminal history.

Â Â Â Â Â  (c) Prior to the date of sentencing, the defendant shall notify the district attorney and the court in writing of any error in the criminal history as set forth in the presentence report. Except to the extent that any disputed portion is later changed by agreement of the district attorney and defendant with the approval of the court, the state shall have the burden of proving by a preponderance of evidence any disputed part of the defendantÂs criminal history. The court shall allow the state reasonable time to produce evidence to meet its burden.

Â Â Â Â Â  (d) The court shall correct any error in the criminal history as reflected in the presentence report.

Â Â Â Â Â  (e) If corrections to the presentence report are made by the court, only corrected copies of the report shall be provided to individuals or agencies pursuant to ORS 137.077.

Â Â Â Â Â  (f) Except as provided in ORS 138.222, the courtÂs decision on issues relating to a defendantÂs criminal history shall not be reviewable on appeal. [1973 c.836 Â§261; 1977 c.372 Â§11; 1983 c.649 Â§1; 1989 c.408 Â§2; 1989 c.790 Â§8]

(Aggravation or Mitigation)

Â Â Â Â Â  137.080 Consideration of circumstances in aggravation or mitigation of punishment. (1) After a plea or verdict of guilty, or after a verdict against the defendant on a plea of former conviction or acquittal, in a case where discretion is conferred upon the court as to the extent of the punishment to be inflicted, the court, upon the suggestion of either party that there are circumstances which may be properly considered in aggravation or mitigation of the punishment, may, in its discretion, hear the same summarily at a specified time and upon such notice to the adverse party as it may direct.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the consideration of aggravating and mitigating circumstances as to felonies committed on or after November 1, 1989, including the maximum sentence that may be imposed because of aggravating circumstances, shall be in accordance with rules of the Oregon Criminal Justice Commission. [Amended by 1989 c.790 Â§9]

Â Â Â Â Â  137.085 Age and physical disability of victim as factors in sentencing. When a court sentences a defendant convicted of any crime involving a physical or sexual assault, the court shall give consideration to a victimÂs particular vulnerability to injury in such case, due to the victimÂs youth, advanced age or physical disability. Such particular vulnerability of the victim is a fact enhancing the seriousness of any assault, and the court shall consider it as such in imposing the sentence within the limits otherwise provided by law. [1985 c.767 Â§1]

Â Â Â Â Â  Note: 137.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.090 Considerations in determining aggravation or mitigation. (1) In determining aggravation or mitigation, the court shall consider:

Â Â Â Â Â  (a) Any evidence received during the proceeding;

Â Â Â Â Â  (b) The presentence report, where one is available; and

Â Â Â Â Â  (c) Any other evidence relevant to aggravation or mitigation that the court finds trustworthy and reliable.

Â Â Â Â Â  (2) When a witness is so sick or infirm as to be unable to attend, the deposition of the witness may be taken out of court at such time and place, and upon such notice to the adverse party, and before such person authorized to take depositions, as the court directs. [Amended by 1965 c.400 Â§1; 1973 c.836 Â§259; 1989 c.790 Â§10]

Â Â Â Â Â  137.100 Defendant as witness in relation to circumstances. If the defendant consents thereto, the defendant may be examined as a witness in relation to the circumstances which are alleged to justify aggravation or mitigation of the punishment; but if the defendant gives testimony at the request of the defendant, then the defendant must submit to be examined generally by the adverse party.

(Compensatory Fine)

Â Â Â Â Â  137.101 Compensatory fine. (1) Whenever the court imposes a fine as penalty for the commission of a crime resulting in injury for which the person injured by the act constituting the crime has a remedy by civil action, unless the issue of punitive damages has been previously decided on a civil case arising out of the same act and transaction, the court may order that the defendant pay any portion of the fine separately to the clerk of the court as compensatory fines in the case. The clerk shall pay over to the injured victim or victims, as directed in the courtÂs order, moneys paid to the court as compensatory fines under this subsection. This section shall be liberally construed in favor of victims.

Â Â Â Â Â  (2) Compensatory fines may be awarded in addition to restitution awarded under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Nothing in this section limits or impairs the right of a person injured by a defendantÂs criminal acts to sue and recover damages from the defendant in a civil action. Evidence that the defendant has paid or been ordered to pay compensatory fines under this section may not be introduced in any civil action arising out of the facts or events which were the basis for the compensatory fine. However, the court in such civil action shall credit any compensatory fine paid by the defendant to a victim against any judgment for punitive damages in favor of the victim in the civil action. [1981 c.637 Â§2; 1987 c.2 Â§11]

(Restitution)

Â Â Â Â Â  137.103 Definitions for ORS 137.101 to 137.109. As used in ORS 137.101 to 137.109, 161.675 and 161.685:

Â Â Â Â Â  (1) ÂCriminal activitiesÂ means any offense with respect to which the defendant is convicted or any other criminal conduct admitted by the defendant.

Â Â Â Â Â  (2) ÂEconomic damagesÂ:

Â Â Â Â Â  (a) Has the meaning given that term in ORS 31.710, except that Âeconomic damagesÂ does not include future impairment of earning capacity; and

Â Â Â Â Â  (b) In cases involving criminal activities described in ORS 163.263, 163.264 or 163.266, includes the greater of:

Â Â Â Â Â  (A) The value to the defendant of the victimÂs services as defined in ORS 163.261; or

Â Â Â Â Â  (B) The value of the victimÂs services, as defined in ORS 163.261, computed using the minimum wage established under ORS 653.025 and the overtime provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).

Â Â Â Â Â  (3) ÂRestitutionÂ means full, partial or nominal payment of economic damages to a victim. Restitution is independent of and may be awarded in addition to a compensatory fine awarded under ORS 137.101.

Â Â Â Â Â  (4) ÂVictimÂ means:

Â Â Â Â Â  (a) The person against whom the defendant committed the criminal offense, if the court determines that the person has suffered economic damages as a result of the offense.

Â Â Â Â Â  (b) Any person not described in paragraph (a) of this subsection whom the court determines has suffered economic damages as a result of the defendantÂs criminal activities.

Â Â Â Â Â  (c) The Criminal Injuries Compensation Account, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) An insurance carrier, if it has expended moneys on behalf of a victim described in paragraph (a) of this subsection.

Â Â Â Â Â  (5) ÂVictimÂ does not include any coparticipant in the defendantÂs criminal activities. [1977 c.371 Â§1; 1981 c.637 Â§1; 1983 c.488 Â§1; 1983 c.740 Â§16; 1987 c.905 Â§16; 2005 c.564 Â§1; 2005 c.642 Â§4; 2007 c.811 Â§5]

Â Â Â Â Â  137.106 Restitution to victims; objections by defendant. (1) When a person is convicted of a crime, or a violation as described in ORS 153.008, that has resulted in economic damages, the district attorney shall investigate and present to the court, prior to the time of sentencing, evidence of the nature and amount of the damages. If the court finds from the evidence presented that a victim suffered economic damages, in addition to any other sanction it may impose, the court shall include one of the following in the judgment:

Â Â Â Â Â  (a) A requirement that the defendant pay the victim restitution in a specific amount that equals the full amount of the victimÂs economic damages as determined by the court.

Â Â Â Â Â  (b) A requirement that the defendant pay the victim restitution, and that the specific amount of restitution will be established by a supplemental judgment based upon a determination made by the court within 90 days of entry of the judgment. In the supplemental judgment, the court shall establish a specific amount of restitution that equals the full amount of the victimÂs economic damages as determined by the court. The court may extend the time within which the determination and supplemental judgment may be completed for good cause. The lien, priority of the lien and ability to enforce the specific amount of restitution established under this paragraph by a supplemental judgment relates back to the date of the original judgment that is supplemented.

Â Â Â Â Â  (c)(A) A requirement that the defendant pay the victim restitution in a specific amount that is less than the full amount of the victimÂs economic damages, with the consent of the victim.

Â Â Â Â Â  (B) If the defendant is convicted of a person felony, as that term is defined in the rules of the Oregon Criminal Justice Commission, a requirement that the defendant pay the victim restitution in a specific amount that is less than the full amount of the victimÂs economic damages, only with the written consent of the victim.

Â Â Â Â Â  (2) After the district attorney makes a presentation described in subsection (1) of this section, if the court is unable to find from the evidence presented that a victim suffered economic damages, the court shall make a finding on the record to that effect.

Â Â Â Â Â  (3) No finding made by the court or failure of the court to make a finding under this section limits or impairs the rights of a person injured to sue and recover damages in a civil action as provided in ORS 137.109.

Â Â Â Â Â  (4)(a) If a judgment or supplemental judgment described in subsection (1) of this section includes restitution, a court may delay the enforcement of the monetary sanctions, including restitution, only if the defendant alleges and establishes to the satisfaction of the court the defendantÂs inability to pay the judgment in full at the time the judgment is entered. If the court finds that the defendant is unable to pay, the court may establish or allow an appropriate supervising authority to establish a payment schedule, taking into consideration the financial resources of the defendant and the burden that payment of restitution will impose, with due regard to the other obligations of the defendant. The supervising authority shall be authorized to modify any payment schedule established under this section.

Â Â Â Â Â  (b) As used in this subsection, Âsupervising authorityÂ means any state or local agency that is authorized to supervise the defendant.

Â Â Â Â Â  (5) If the defendant objects to the imposition, amount or distribution of the restitution, the court shall allow the defendant to be heard on such issue at the time of sentencing or at the time the court determines the amount of restitution. [1977 c.371 Â§2; 1983 c.724 Â§1; 1993 c.533 Â§1; 1997 c.313 Â§23; 1999 c.1051 Â§124; 2003 c.670 Â§1; 2005 c.564 Â§2; 2007 c.425 Â§1; 2007 c.482 Â§1]

Â Â Â Â Â  137.107 Authority of court to amend part of judgment relating to restitution. At any time after entry of a judgment upon conviction of a crime, the court may amend that part of the judgment relating to restitution if, in the original judgment, the court included language imposing, recommending or requiring restitution but failed to conform the judgment to the requirements of ORS 18.048 or any other law governing the form of judgments in effect before January 1, 2004. [1997 c.526 Â§2; 2003 c.576 Â§163]

Â Â Â Â Â  Note: 137.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.109 Effect of restitution order on other remedies of victim; credit of restitution against subsequent civil judgment; effect of criminal judgment on subsequent civil action. (1) Nothing in ORS 137.103 to 137.109, 137.540, 144.102, 144.275, 161.675 and 161.685 limits or impairs the right of a person injured by a defendantÂs commission of a crime, or by a defendantÂs commission of a violation described in ORS 153.008, to sue and recover damages from the defendant in a civil action. Evidence that the defendant has paid or been ordered to pay restitution pursuant to ORS 137.103 to 137.109, 137.540, 144.102, 144.275, 161.675 and 161.685 may not be introduced in any civil action arising out of the facts or events that were the basis for the restitution. However, the court shall credit any restitution paid by the defendant to a victim against any judgment in favor of the victim in such civil action.

Â Â Â Â Â  (2) If conviction in a criminal trial necessarily decides the issue of a defendantÂs liability for economic damages of a victim, that issue is conclusively determined as to the defendant if it is involved in a subsequent civil action. [1977 c.371 Â§7; 1993 c.533 Â§2; 1997 c.526 Â§4; 1999 c.1051 Â§125; 2005 c.564 Â§3]

Â Â Â Â Â  137.110 [Repealed by 1973 c.836 Â§358]

Â Â Â Â Â  137.111 [1955 c.636 Â§3; 1961 c.424 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.112 [1953 c.641 Â§2; 1955 c.252 Â§1; 1955 c.636 Â§1; 1961 c.424 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.113 [1953 c.641 Â§3; 1955 c.252 Â§2; 1961 c.424 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.114 [1953 c.641 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.115 [1953 c.641 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.116 [1953 c.641 Â§6; 1955 c.252 Â§3; 1955 c.636 Â§2; repealed by 1961 c.424 Â§9]

Â Â Â Â Â  137.117 [1955 c.636 Â§10; 1961 c.266 Â§1; 1961 c.424 Â§4; repealed by 1971 c.743 Â§432]

(Collection of Monetary Obligations)

Â Â Â Â Â  137.118 Assignment of judgments for collection of monetary obligation; costs of collection. (1) Judgments in criminal actions that impose monetary obligations, including judgments requiring the payment of fines, costs, assessments, compensatory fines, attorney fees, forfeitures or restitution, may be assigned by the state, by a municipal court or by a justice court for collection.

Â Â Â Â Â  (2)(a) The state may assign a judgment to the Department of Revenue or a private collection agency.

Â Â Â Â Â  (b) A justice court may assign a judgment to a private collection agency or, in a criminal action, to the Department of Revenue for the purposes described in ORS 156.315.

Â Â Â Â Â  (c) A municipal court may assign a judgment to:

Â Â Â Â Â  (A) A private collection agency; or

Â Â Â Â Â  (B) The Department of Revenue for the purposes described in subsections (6) to (8) of this section, if the judgment was entered in a criminal action and part of the judgment is payable to the State of
Oregon
.

Â Â Â Â Â  (d) Nothing in this subsection limits the right of a municipal court or a justice court to assign for collection judgments in matters other than criminal actions.

Â Â Â Â Â  (3) A municipal or justice court may add to any judgment in a criminal action that includes a monetary obligation a fee for the cost of collection if the court gives the defendant a period of time to pay the obligation after the date of imposition of the sentence or after the date of the hearing or proceeding that results in the imposition of the financial obligation. The fee may not exceed 25 percent of the monetary obligation imposed by the court without the addition of the cost of collection and may not be more than $250. The fee shall be waived or suspended by the court if the defendant pays the monetary obligation in the manner required by the court.

Â Â Â Â Â  (4) A state court shall add to any judgment in a criminal action that includes a monetary obligation the fees required by ORS 1.202.

Â Â Â Â Â  (5) As used in subsections (1) to (5) of this section, Âcriminal actionÂ has the meaning given that term in ORS 131.005.

Â Â Â Â Â  (6) If part of a judgment in a criminal action, as described in subsections (1) to (5) of this section, is payable to the State of Oregon, a municipal court may assign the judgment to the Collections Unit in the Department of Revenue for the following purposes:

Â Â Â Â Â  (a) To determine whether refunds or other sums are owed to the debtor by the department; and

Â Â Â Â Â  (b) To deduct the amount of debt from any refunds or other sums owed to the debtor by the department.

Â Â Â Â Â  (7) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under subsections (6) to (8) of this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the municipal court that assigned the judgment.

Â Â Â Â Â  (8) A debtor whose account is assigned to the Department of Revenue for setoff under subsections (6) to (8) of this section is entitled to the notice required by ORS 293.250 (3)(d) and to the opportunity for payment in ORS 293.250 (3)(c). [1993 c.531 Â§1; 1995 c.512 Â§2; 1997 c.801 Â§99; 1999 c.64 Â§1; 2001 c.823 Â§19; 2003 c.375 Â§1; subsections (6) to (8) of 2005 Edition enacted as 2005 c.501 Â§1; 2005 c.501 Â§2]

Â Â Â Â Â  Note: 137.118 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.119 [1963 c.320 Â§1; 1969 c.502 Â§3; 1969 c.597 Â§124; repealed by 1971 c.743 Â§432]

(Term and Place of Confinement)

Â Â Â Â Â  137.120 Term of sentence; reasons to be stated on record. (1) Whenever any person is convicted of a felony committed prior to November 1, 1989, the court shall, unless it imposes other than a sentence to serve a term of imprisonment in the custody of the Department of Corrections, sentence such person to imprisonment for an indeterminate period of time, but stating and fixing in the judgment and sentence a maximum term for the crime, which shall not exceed the maximum term of imprisonment provided by law therefor; and judgment shall be given accordingly. Such a sentence shall be known as an indeterminate sentence. The court shall state on the record the reasons for the sentence imposed.

Â Â Â Â Â  (2) Whenever any person is convicted of a felony committed on or after November 1, 1989, the court shall impose sentence in accordance with rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) This section does not affect the indictment, prosecution, trial, verdict, judgment or punishment of any felony committed before June 14, 1939, and all laws now and before that date in effect relating to such a felony are continued in full force and effect as to such a felony. [Amended by 1967 c.372 Â§2; 1971 c.743 Â§324; 1977 c.372 Â§12; 1987 c.320 Â§29; 1989 c.790 Â§11]

Â Â Â Â Â  137.121 Maximum consecutive sentences. Notwithstanding any other provision of law, but subject to ORS 161.605, the maximum consecutive sentences which may be imposed for felonies committed on or after November 1, 1989, whether as terms of imprisonment, probation or both, shall be as provided by rules of the Oregon Criminal Justice Commission. [1989 c.790 Â§14]

Â Â Â Â Â  Note: 137.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.122 [1985 c.722 Â§2; repealed by 1991 c.67 Â§28]

Â Â Â Â Â  137.123 Provisions relating to concurrent and consecutive sentences. (1) A sentence imposed by the court may be made concurrent or consecutive to any other sentence which has been previously imposed or is simultaneously imposed upon the same defendant. The court may provide for consecutive sentences only in accordance with the provisions of this section. A sentence shall be deemed to be a concurrent term unless the judgment expressly provides for consecutive sentences.

Â Â Â Â Â  (2) If a defendant is simultaneously sentenced for criminal offenses that do not arise from the same continuous and uninterrupted course of conduct, or if the defendant previously was sentenced by any other court within the United States to a sentence which the defendant has not yet completed, the court may impose a sentence concurrent with or consecutive to the other sentence or sentences.

Â Â Â Â Â  (3) When a defendant is sentenced for a crime committed while the defendant was incarcerated after sentencing for the commission of a previous crime, the court shall provide that the sentence for the new crime be consecutive to the sentence for the previous crime.

Â Â Â Â Â  (4) When a defendant has been found guilty of more than one criminal offense arising out of a continuous and uninterrupted course of conduct, the sentences imposed for each resulting conviction shall be concurrent unless the court complies with the procedures set forth in subsection (5) of this section.

Â Â Â Â Â  (5) The court has discretion to impose consecutive terms of imprisonment for separate convictions arising out of a continuous and uninterrupted course of conduct only if the court finds:

Â Â Â Â Â  (a) That the criminal offense for which a consecutive sentence is contemplated was not merely an incidental violation of a separate statutory provision in the course of the commission of a more serious crime but rather was an indication of defendantÂs willingness to commit more than one criminal offense; or

Â Â Â Â Â  (b) The criminal offense for which a consecutive sentence is contemplated caused or created a risk of causing greater or qualitatively different loss, injury or harm to the victim or caused or created a risk of causing loss, injury or harm to a different victim than was caused or threatened by the other offense or offenses committed during a continuous and uninterrupted course of conduct. [1987 c.2 Â§12; 1991 c.67 Â§29; 1991 c.111 Â§14; 1995 c.657 Â§2; 2003 c.14 Â§58]

Â Â Â Â Â  137.124 Commitment of defendant to Department of Corrections or county; place of confinement; transfer of inmates; juveniles. (1) If the court imposes a sentence upon conviction of a felony that includes a term of incarceration that exceeds 12 months:

Â Â Â Â Â  (a) The court shall not designate the correctional facility in which the defendant is to be confined but shall commit the defendant to the legal and physical custody of the Department of Corrections; and

Â Â Â Â Â  (b) If the judgment provides that the term of incarceration be served consecutively to a term of incarceration of 12 months or less that was imposed in a previous proceeding by a court of this state upon conviction of a felony, the defendant shall serve any remaining part of the previously imposed term of incarceration in the legal and physical custody of the Department of Corrections.

Â Â Â Â Â  (2)(a) If the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the supervisory authority of the county in which the crime of conviction occurred.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, when the court imposes a sentence upon conviction of a felony that includes a term of incarceration that is 12 months or less, the court shall commit the defendant to the legal and physical custody of the Department of Corrections if the court orders that the term of incarceration be served consecutively to a term of incarceration that exceeds 12 months that was imposed in a previous proceeding or in the same proceeding by a court of this state upon conviction of a felony.

Â Â Â Â Â  (3) After assuming custody of the convicted person the Department of Corrections may transfer inmates from one correctional facility to another such facility for the purposes of diagnosis and study, rehabilitation and treatment, as best seems to fit the needs of the inmate and for the protection and welfare of the community and the inmate.

Â Â Â Â Â  (4) If the court imposes a sentence of imprisonment upon conviction of a misdemeanor, it shall commit the defendant to the custody of the supervisory authority of the county in which the crime of conviction occurred.

Â Â Â Â Â  (5)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the Department of Corrections under ORS 137.707, the Department of Corrections shall transfer the physical custody of the person to the Oregon Youth Authority as provided in ORS 420.011 if:

Â Â Â Â Â  (A) The person will complete the sentence imposed before the person attains 25 years of age; or

Â Â Â Â Â  (B) The Department of Corrections and the Oregon Youth Authority determine that, because of the personÂs age, immaturity, mental or emotional condition or risk of physical harm to the person, the person should not be incarcerated initially in a Department of Corrections institution.

Â Â Â Â Â  (b) A person placed in the custody of the Oregon Youth Authority under this subsection shall be returned to the physical custody of the Department of Corrections whenever the Director of the Oregon Youth Authority, after consultation with the Department of Corrections, determines that the conditions or circumstances that warranted the transfer of custody under this subsection are no longer present.

Â Â Â Â Â  (6)(a) When a person under 18 years of age at the time of committing the offense and under 20 years of age at the time of sentencing is committed to the legal and physical custody of the Department of Corrections or the supervisory authority of a county following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712, the Department of Corrections or the supervisory authority of a county shall transfer the person to the physical custody of the Oregon Youth Authority for placement as provided in ORS 420.011 (3). The terms and conditions of the personÂs incarceration and custody are governed by ORS 420A.200 to 420A.206.

Â Â Â Â Â  (b) When a person under 16 years of age is waived under ORS 419C.349, 419C.352, 419C.364 or 419C.370 and subsequently is sentenced to a term of imprisonment in the county jail, the sheriff shall transfer the person to a youth correction facility for physical custody as provided in ORS 420.011 (3).

Â Â Â Â Â  (7) If the Director of the Oregon Youth Authority concurs in the decision, the Department of Corrections or the supervisory authority of a county shall transfer the physical custody of a person committed to the Department of Corrections or the supervisory authority of the county under subsection (1) or (2) of this section to the Oregon Youth Authority as provided in ORS 420.011 (2) if:

Â Â Â Â Â  (a) The person was at least 18 years of age but under 20 years of age at the time of committing the felony for which the person is being sentenced to a term of incarceration;

Â Â Â Â Â  (b) The person is under 20 years of age at the time of commitment to the Department of Corrections or the supervisory authority of the county;

Â Â Â Â Â  (c) The person has not been committed previously to the legal and physical custody of the Department of Corrections or the supervisory authority of a county;

Â Â Â Â Â  (d) The person has not been convicted and sentenced to a term of incarceration for the commission of a felony in any other state;

Â Â Â Â Â  (e) The person will complete the term of incarceration imposed before the person attains 25 years of age;

Â Â Â Â Â  (f) The person is likely in the foreseeable future to benefit from the rehabilitative and treatment programs administered by the Oregon Youth Authority;

Â Â Â Â Â  (g) The person does not pose a substantial danger to Oregon Youth Authority staff or persons in the custody of the Oregon Youth Authority; and

Â Â Â Â Â  (h) At the time of the proposed transfer, no more than 50 persons are in the physical custody of the Oregon Youth Authority under this subsection.

Â Â Â Â Â  (8) Notwithstanding the provisions of subsections (5)(a)(A) or (7) of this section, the department or the supervisory authority of a county may not transfer the physical custody of the person under subsection (5)(a)(A) or (7) of this section if the Director of the Oregon Youth Authority, after consultation with the Department of Corrections or the supervisory authority of a county, determines that, because of the personÂs age, mental or emotional condition or risk of physical harm to other persons, the person should not be incarcerated in a youth correction facility. [1967 c.585 Â§4; 1971 c.743 Â§325; 1973 c.836 Â§262; 1985 c.631 Â§5; 1987 c.320 Â§30; 1993 c.33 Â§299; 1993 c.546 Â§118; 1995 c.422 Â§Â§57,57a; 1995 c.423 Â§12a; 1999 c.109 Â§5]

Â Â Â Â Â  137.125 [1955 c.660 Â§3; repealed by 1967 c.585 Â§8]

(Community Service)

Â Â Â Â Â  137.126 Definitions for ORS 137.126 to 137.131. As used in ORS 137.126 to 137.131:

Â Â Â Â Â  (1) ÂCommunity serviceÂ means uncompensated labor for an agency whose purpose is to enhance physical or mental stability, environmental quality or the social welfare.

Â Â Â Â Â  (2) ÂAgencyÂ means a nonprofit organization or public body agreeing to accept community service from offenders and to report on the progress of ordered community service to the court or its delegate. [1981 c.551 Â§2]

Â Â Â Â Â  137.127 [1955 c.660 Â§5; repealed by 1967 c.585 Â§8]

Â Â Â Â Â  137.128 Community service as part of sentence; effect of failure to perform community service. (1) A judge may sentence an offender to community service either as an alternative to incarceration or fine or probation, or as a condition of probation. Prior to such order of community service the offender must consent to donate labor for the welfare of the public. The court or its delegate may select community service tasks that are within the offenderÂs capabilities and are to be performed within a reasonable length of time during hours the offender is not working or attending school.

Â Â Â Â Â  (2) Failure to perform a community service sentence may be grounds for revocation of probation or contempt of court. [1981 c.551 Â§Â§3,5]

Â Â Â Â Â  137.129 Length of community service sentence. The length of a community service sentence shall be within these limits:

Â Â Â Â Â  (1) For a violation, not more than 48 hours.

Â Â Â Â Â  (2) For a misdemeanor other than driving under the influence of intoxicants in violation of ORS 813.010, not more than 160 hours.

Â Â Â Â Â  (3)(a) For a felony committed prior to November 1, 1993, not more than 500 hours.

Â Â Â Â Â  (b) For a felony committed on or after November 1, 1993, as provided in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) For a violation of driving under the influence of intoxicants under ORS 813.010, not less than 80 hours or more than 250 hours. [1981 c.551 Â§4; 1983 c.721 Â§1; 1985 c.16 Â§447; 1993 c.692 Â§3; 1999 c.1051 Â§68a]

Â Â Â Â Â  137.130 [Repealed by 1987 c.550 Â§5]

Â Â Â Â Â  137.131 Community service as condition of probation for offense involving graffiti. (1) The court shall impose community service as a condition of a probation sentence when a person is convicted of criminal mischief and the conduct engaged in consists of defacing property by creating graffiti unless the sentence includes incarceration in a county jail or a state correctional institution.

Â Â Â Â Â  (2) The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the defendant does not consent to donate labor as required by ORS 137.128, the period of community service must be served under the supervision and control of the Department of Corrections. [1995 c.615 Â§5]

(Forfeiture of Weapons)

Â Â Â Â Â  137.138 Forfeiture of weapons and revocation of hunting license for certain convictions. (1) In addition to and not in lieu of any other sentence it may impose, a court shall require a defendant convicted under ORS 164.365, 166.663, 167.315, 498.056 or 498.146 or other state, county or municipal laws, for an act involving or connected with injuring, damaging, mistreating or killing a livestock animal, to forfeit any rights in weapons used in connection with the act underlying the conviction.

Â Â Â Â Â  (2) In addition to and not in lieu of any other sentence it may impose, a court shall revoke any hunting license possessed by a defendant convicted as described in subsection (1) of this section.

Â Â Â Â Â  (3) The State Fish and Wildlife Director shall refuse to issue a hunting license to a defendant convicted as described under subsection (1) of this section for a period of two years following the conviction.

Â Â Â Â Â  (4) As used in this section, Âlivestock animalÂ has the meaning given in ORS 164.055. [1999 c.766 Â§1; 2001 c.666 Â§Â§27,39; 2005 c.830 Â§21]

Â Â Â Â Â  Note: 137.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Post-Judgment Procedures)

Â Â Â Â Â  137.140 Imprisonment when county jail is not suitable for safe confinement. Whenever it appears to the court that there is no sufficient jail of the proper county, as provided in ORS 137.330, suitable for the confinement of the defendant, the court may order the confinement of the defendant in the jail of an adjoining county or, if there is no sufficient and suitable jail in the adjoining county, then in the jail of any county in the state. [Amended by 1973 c.836 Â§263; 1987 c.550 Â§3]

Â Â Â Â Â  137.150 [Amended by 1959 c.530 Â§1; 1969 c.511 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.160 [Repealed by 1961 c.520 Â§1]

Â Â Â Â Â  137.170 Entry of judgment in criminal action. When judgment in a criminal action is given, the clerk shall enter the same in the register. If the judgment is upon a determination of conviction of an offense, the clerk shall state briefly in the register the offense for which the defendant was convicted. [Amended by 1959 c.638 Â§19; 1973 c.836 Â§264; 1985 c.540 Â§36; 1997 c.801 Â§65b]

Â Â Â Â Â  137.175 Judgment in criminal action that effects release of defendant; delivery to sheriff. Whenever a judgment in a criminal action will effect the immediate release of a defendant by discharge, probation, sentence to time served, or otherwise, the court shall cause the prompt delivery of a copy of the judgment to the sheriff no later than three calendar days after the judgment is entered. [1987 c.251 Â§3; 1991 c.111 Â§15; 1997 c.801 Â§65c]

Â Â Â Â Â  137.180 [Amended by 1987 c.709 Â§2; 1989 c.472 Â§5; 1995 c.658 Â§77; 1997 c.801 Â§62; 1999 c.1051 Â§126; repealed by 2003 c.576 Â§580]

Â Â Â Â Â  137.183 Interest on judgments; waiver; payments. (1)(a) Criminal judgments bear interest at the rate provided by ORS 82.010. Except as provided in paragraph (b) of this subsection, criminal judgments bear interest for a period of 20 years after the judgment is entered. Except as provided in paragraph (b) of this subsection, criminal judgments begin to accrue interest on the date the judgment is entered and do not bear interest after the expiration of the 20-year period.

Â Â Â Â Â  (b) When a person is sentenced to a term of imprisonment, interest on a judgment in a criminal action does not begin to accrue until the first day of the second full calendar month after the personÂs initial release from custody following the sentencing in which the monetary obligation was imposed. If the judgment includes a money award for restitution, the judgment accrues interest for a period of 20 years after the first day of the second full calendar month after the personÂs initial release from custody following the sentencing in which the monetary obligation was imposed.

Â Â Â Â Â  (2) The State Court Administrator may waive interest, or cause waiver of interest, on any criminal judgment or category of criminal judgments for the purpose of administering the collection of judgments of the Supreme Court, the Court of Appeals, the Oregon Tax Court and circuit courts. A judge of the Supreme Court, the Court of Appeals, the Oregon Tax Court or a circuit court may waive interest in any criminal action or proceeding for good cause shown.

Â Â Â Â Â  (3) A municipal judge may waive interest on any criminal judgment, or category of criminal judgments, entered in the municipal court in which the judge presides. A justice of the peace may waive interest on any criminal judgment, or category of criminal judgments, entered in the justice court in which the justice of the peace presides.

Â Â Â Â Â  (4) A waiver under subsection (2) or (3) of this section may be for all or part of the interest payable on a criminal judgment and may be for a specified period of time.

Â Â Â Â Â  (5) All payments collected under a criminal judgment must first be applied against the principal amount of a money award. Payments may be applied against interest on the money award only after the principal amount of the money award is paid. This subsection applies only to judgments of the Supreme Court, the Court of Appeals, the Oregon Tax Court and circuit courts.

Â Â Â Â Â  (6) Moneys collected as interest under a criminal judgment may be applied against costs of collection. Except as provided in subsection (7) of this section:

Â Â Â Â Â  (a) Any amounts of moneys collected as interest on judgments of the Supreme Court, Court of Appeals, Oregon Tax Court or circuit courts that remain after payment of collection costs shall be deposited in the Criminal Injuries Compensation Account to be used for the purposes specified in ORS 147.225.

Â Â Â Â Â  (b) Any amounts of moneys collected as interest on judgments of the municipal or justice courts that remain after payment of collection costs shall be deposited in the general fund of the city or county in which the court operates and be available for general governmental purposes.

Â Â Â Â Â  (7) After any payment of costs of collection, any interest collected on an award for restitution on and after January 1, 2012, must be paid to the person in whose favor the award of restitution was made.

Â Â Â Â Â  (8) As used in this section, Âcriminal judgmentÂ means a judgment entered in a criminal action as defined in ORS 131.005. [1999 c.1064 Â§2; 2005 c.618 Â§7; 2007 c.626 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 626, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. The amendments to ORS 137.183 by section 1 of this 2007 Act apply only to judgments that are entered on or after July 1, 2007. [2007 c.626 Â§4]

Â Â Â Â Â  Note: 137.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.190 [Repealed by 1959 c.558 Â§32 (137.220 enacted in lieu of 137.190)]

Â Â Â Â Â  137.200 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.205 [1963 c.600 Â§12; 1967 c.372 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.210 Taxation of costs against complainant. (1) If it is found by any justice or court trying the action or hearing the proceeding that the prosecution is malicious or without probable cause, that fact shall be entered upon record in the action or proceeding by the justice or court.

Â Â Â Â Â  (2) Upon making the entry prescribed in subsection (1) of this section, the justice or court shall immediately render judgment against the complainant for the costs and disbursements of the action or proceeding.

Â Â Â Â Â  (3) As used in this section ÂcomplainantÂ means every person who voluntarily appears before any magistrate or grand jury to prosecute any person in a criminal action, either for a misdemeanor or felony. [Amended by 1959 c.426 Â§3]

Â Â Â Â Â  137.220 Clerk to prepare trial court file. In every criminal proceeding, the clerk shall attach together and file in the office of the clerk, in the order of their filing, all the original papers filed in the court, whether before or after judgment, including but not limited to the indictment and other pleadings, demurrers, motions, affidavits, stipulations, orders, the judgment and the notice of appeal and undertaking on appeal, if any. [1959 c.558 Â§33 (enacted in lieu of 137.190)]

Â Â Â Â Â  137.225 Order setting aside conviction or record of arrest; fees; prerequisites; limitations. (1)(a) At any time after the lapse of three years from the date of pronouncement of judgment, any defendant who has fully complied with and performed the sentence of the court and whose conviction is described in subsection (5) of this section by motion may apply to the court where the conviction was entered for entry of an order setting aside the conviction; or

Â Â Â Â Â  (b) At any time after the lapse of one year from the date of any arrest, if no accusatory instrument was filed, or at any time after an acquittal or a dismissal of the charge, the arrested person may apply to the court that would have jurisdiction over the crime for which the person was arrested, for entry of an order setting aside the record of the arrest. For the purpose of computing the one-year period, time during which the arrested person has secreted himself or herself within or without the state is not included.

Â Â Â Â Â  (2)(a) A copy of the motion and a full set of the defendantÂs fingerprints shall be served upon the office of the prosecuting attorney who prosecuted the crime or violation, or who had authority to prosecute the charge if there was no accusatory instrument filed, and opportunity shall be given to contest the motion. The fingerprint card with the notation Âmotion for setting aside conviction,Â or Âmotion for setting aside arrest recordÂ as the case may be, shall be forwarded to the Department of State Police bureau of criminal identification. Information resulting from the fingerprint search along with the fingerprint card shall be returned to the prosecuting attorney.

Â Â Â Â Â  (b) When a prosecuting attorney is served with a copy of a motion to set aside a conviction under this section, the prosecuting attorney shall provide a copy of the motion and notice of the hearing date to the victim, if any, of the crime by mailing a copy of the motion and notice to the victimÂs last-known address.

Â Â Â Â Â  (c) When a person makes a motion under subsection (1)(a) of this section, the person must pay a fee of $80. The person shall attach a certified check payable to the Department of State Police in the amount of $80 to the fingerprint card that is served upon the prosecuting attorney. The office of the prosecuting attorney shall forward the check with the fingerprint card to the Department of State Police bureau of criminal identification.

Â Â Â Â Â  (3) Upon hearing the motion, the court may require the filing of such affidavits and may require the taking of such proofs as it deems proper. The court shall allow the victim to make a statement at the hearing. Except as otherwise provided in subsection (11) of this section, if the court determines that the circumstances and behavior of the applicant from the date of conviction, or from the date of arrest as the case may be, to the date of the hearing on the motion warrant setting aside the conviction, or the arrest record as the case may be, it shall enter an appropriate order that shall state the original arrest charge and the conviction charge, if any and if different from the original, date of charge, submitting agency and disposition. The order shall further state that positive identification has been established by the bureau and further identified as to state bureau number or submitting agency number. Upon the entry of the order, the applicant for purposes of the law shall be deemed not to have been previously convicted, or arrested as the case may be, and the court shall issue an order sealing the record of conviction and other official records in the case, including the records of arrest whether or not the arrest resulted in a further criminal proceeding.

Â Â Â Â Â  (4) The clerk of the court shall forward a certified copy of the order to such agencies as directed by the court. A certified copy must be sent to the Department of Corrections when the person has been in the custody of the Department of Corrections. Upon entry of the order, the conviction, arrest or other proceeding shall be deemed not to have occurred, and the applicant may answer accordingly any questions relating to its occurrence.

Â Â Â Â Â  (5) The provisions of subsection (1)(a) of this section apply to a conviction of:

Â Â Â Â Â  (a) A Class C felony, except for criminal mistreatment in the first degree under ORS 163.205 when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (b) The crime of possession of the narcotic drug marijuana when that crime was punishable as a felony only.

Â Â Â Â Â  (c) A crime punishable as either a felony or a misdemeanor, in the discretion of the court, except for:

Â Â Â Â Â  (A) Any sex crime; and

Â Â Â Â Â  (B) The following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (d) A misdemeanor, including a violation of a municipal ordinance, for which a jail sentence may be imposed, except for endangering the welfare of a minor under ORS 163.575 (1)(a) when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (e) A violation, whether under state law or local ordinance.

Â Â Â Â Â  (f) An offense committed before January 1, 1972, that if committed after that date would be:

Â Â Â Â Â  (A) A Class C felony, except for any sex crime or for the following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (B) A crime punishable as either a felony or a misdemeanor, in the discretion of the court, except for any sex crime or for the following crimes when they would constitute child abuse as defined in ORS 419B.005:

Â Â Â Â Â  (i) Criminal mistreatment in the first degree under ORS 163.205; and

Â Â Â Â Â  (ii) Endangering the welfare of a minor under ORS 163.575 (1)(a).

Â Â Â Â Â  (C) A misdemeanor, except for endangering the welfare of a minor under ORS 163.575 (1)(a) when it would constitute child abuse, as defined in ORS 419B.005, or any sex crime.

Â Â Â Â Â  (D) A violation.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, the provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) A person convicted of, or arrested for, a state or municipal traffic offense.

Â Â Â Â Â  (b) A person convicted, within the 10-year period immediately preceding the filing of the motion pursuant to subsection (1) of this section, of any other offense, excluding motor vehicle violations, whether or not the other conviction is for conduct associated with the same criminal episode that caused the arrest or conviction that is sought to be set aside. Notwithstanding subsection (1) of this section, a conviction that has been set aside under this section shall be considered for the purpose of determining whether this paragraph is applicable.

Â Â Â Â Â  (c) A person who at the time the motion authorized by subsection (1) of this section is pending before the court is under charge of commission of any crime.

Â Â Â Â Â  (7) The provisions of subsection (1)(b) of this section do not apply to a person arrested within the three-year period immediately preceding the filing of the motion for any offense, excluding motor vehicle violations, and excluding arrests for conduct associated with the same criminal episode that caused the arrest that is sought to be set aside.

Â Â Â Â Â  (8) The provisions of subsection (1) of this section apply to convictions and arrests that occurred before, as well as those that occurred after, September 9, 1971. There is no time limit for making an application.

Â Â Â Â Â  (9) For purposes of any civil action in which truth is an element of a claim for relief or affirmative defense, the provisions of subsection (3) of this section providing that the conviction, arrest or other proceeding be deemed not to have occurred do not apply and a party may apply to the court for an order requiring disclosure of the official records in the case as may be necessary in the interest of justice.

Â Â Â Â Â  (10) Upon motion of any prosecutor or defendant in a case involving records sealed under this section, supported by affidavit showing good cause, the court with jurisdiction may order the reopening and disclosure of any records sealed under this section for the limited purpose of assisting the investigation of the movant. However, such an order has no other effect on the orders setting aside the conviction or the arrest record.

Â Â Â Â Â  (11) Unless the court makes written findings by clear and convincing evidence that granting the motion would not be in the best interests of justice, the court shall grant the motion and enter an order as provided in subsection (3) of this section if the defendant has been convicted of one of the following crimes and is otherwise eligible for relief under this section:

Â Â Â Â Â  (a) Abandonment of a child, ORS 163.535.

Â Â Â Â Â  (b) Attempted assault in the second degree, ORS 163.175.

Â Â Â Â Â  (c) Assault in the third degree, ORS 163.165.

Â Â Â Â Â  (d) Coercion, ORS 163.275.

Â Â Â Â Â  (e) Criminal mistreatment in the first degree, ORS 163.205.

Â Â Â Â Â  (f) Attempted escape in the first degree, ORS 162.165.

Â Â Â Â Â  (g) Incest, ORS 163.525, if the victim was at least 18 years of age.

Â Â Â Â Â  (h) Intimidation in the first degree, ORS 166.165.

Â Â Â Â Â  (i) Attempted kidnapping in the second degree, ORS 163.225.

Â Â Â Â Â  (j) Criminally negligent homicide, ORS 163.145.

Â Â Â Â Â  (k) Attempted robbery in the second degree, ORS 164.405.

Â Â Â Â Â  (L) Robbery in the third degree, ORS 164.395.

Â Â Â Â Â  (m) Supplying contraband, ORS 162.185.

Â Â Â Â Â  (n) Unlawful use of a weapon, ORS 166.220.

Â Â Â Â Â  (12) As used in this section, Âsex crimeÂ has the meaning given that term in ORS 181.594. [1971 c.434 Â§2; 1973 c.680 Â§3; 1973 c.689 Â§1a; 1973 c.836 Â§265; 1975 c.548 Â§10; 1975 c.714 Â§2; 1977 c.286 Â§1; 1983 c.556 Â§1; 1983 c.740 Â§17; 1987 c.320 Â§31; 1987 c.408 Â§1; 1987 c.864 Â§6; 1989 c.774 Â§1; 1991 c.830 Â§6; 1993 c.546 Â§98; 1993 c.664 Â§2; 1995 c.429 Â§9; 1995 c.743 Â§1; 1999 c.79 Â§1; 2007 c.71 Â§35]

(Alcoholic or Drug-Dependent Person)

Â Â Â Â Â  137.227 Evaluation after conviction to determine if defendant is alcoholic or drug-dependent person; agencies to perform evaluation. (1) After a defendant has been convicted of a crime, the court may cause the defendant to be evaluated to determine if the defendant is an alcoholic or a drug-dependent person, as those terms are defined in ORS 430.306. The evaluation shall be conducted by an agency or organization designated under subsection (2) of this section.

Â Â Â Â Â  (2) The court shall designate agencies or organizations to perform the evaluations required under subsection (1) of this section. The designated agencies or organizations must meet the standards set by the Department of Human Services to perform the evaluations for drug dependency and must be approved by the department. Wherever possible, a court shall designate agencies or organizations to perform the evaluations that are separate from those that may be designated to carry out a program of treatment for alcohol or drug dependency. [1991 c.630 Â§1]

Â Â Â Â Â  Note: 137.227 to 137.229 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.228 Finding that defendant is alcoholic or drug-dependent person; effect. (1) When a defendant is sentenced for a crime, the court may enter a finding that the defendant is an alcoholic or a drug-dependent person, as those terms are defined in ORS 430.306. The finding may be based upon any evidence before the court, including, but not limited to, the facts of the case, stipulations of the parties and the results of any evaluation conducted under ORS 137.227.

Â Â Â Â Â  (2) When the court finds that the defendant is an alcoholic or a drug-dependent person, the court, when it sentences the defendant to a term of imprisonment, shall direct the Department of Corrections to place the defendant in an appropriate alcohol or drug treatment program, to the extent that resources are available. The alcohol or drug treatment program shall meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357. [1991 c.630 Â§Â§2,3; 2005 c.271 Â§1]

Â Â Â Â Â  Note: See note under 137.227.

Â Â Â Â Â  137.229 Duty of Department of Corrections. The Department of Corrections, to the extent that funds are available, shall expand existing and establish new treatment programs for alcohol and drug dependency. [1991 c.630 Â§4]

Â Â Â Â Â  Note: See note under 137.227.

(Effects of Felony Conviction)

Â Â Â Â Â  137.230 Definitions for ORS 137.260. As used in ORS 137.260, ÂconvictionÂ or ÂconvictedÂ means an adjudication of guilt upon a verdict or finding entered in a criminal proceeding in a court of competent jurisdiction. [1961 c.412 Â§1; 1987 c.158 Â§20]

Â Â Â Â Â  137.240 [Formerly 421.110; 1973 c.56 Â§1; 1973 c.836 Â§266; 1974 c.36 Â§2; repealed by 1975 c.781 Â§10]

Â Â Â Â Â  137.250 [Formerly 421.112; 1973 c.836 Â§267; repealed by 1975 c.781 Â§10]

Â Â Â Â Â  137.260 Political rights restored to persons convicted of felony before August 9, 1961, and subsequently discharged. Any person convicted of a felony prior to August 9, 1961, and subsequently discharged from probation, parole or imprisonment prior to or after August 9, 1961, is hereby restored to the political rights of the person. [1961 c.412 Â§4]

Â Â Â Â Â  137.270 Effect of felony conviction on property of defendant. No conviction of any person for crime works any forfeiture of any property, except in cases where the same is expressly provided by law; but in all cases of the commission or attempt to commit a felony, the state has a lien, from the time of such commission or attempt, upon all the property of the defendant for the purpose of satisfying any judgment which may be given against the defendant for any fine on account thereof and for the costs and disbursements in the proceedings against the defendant for such crime; provided, however, such lien shall not attach to such property as against a purchaser or incumbrancer in good faith, for value, whose interest in the property was acquired before the entry of the judgment against the defendant. [Formerly 137.460; 2003 c.576 Â§191]

Â Â Â Â Â  137.275 Effect of felony conviction on civil and political rights of felon. Except as otherwise provided by law, a person convicted of a felony does not suffer civil death or disability, or sustain loss of civil rights or forfeiture of estate or property, but retains all of the rights of the person, political, civil and otherwise, including, but not limited to, the right to vote, to hold, receive and transfer property, to enter into contracts, including contracts of marriage, and to maintain and defend civil actions, suits or proceedings. [1975 c.781 Â§1]

Â Â Â Â Â  137.280 [1975 c.781 Â§2; repealed by 1983 c.515 Â§1 (137.281 enacted in lieu of 137.280)]

Â Â Â Â Â  137.281 Withdrawal of rights during term of imprisonment; restoration of rights. (1) In any felony case, when the court sentences the defendant to a term of imprisonment in the custody of the Department of Corrections and execution of the sentence is not suspended, or execution is suspended upon condition that the defendant serve a term of imprisonment in the county jail, the defendant is deprived of all rights and privileges described in subsection (3) of this section from the date of sentencing until:

Â Â Â Â Â  (a) The defendant is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The defendantÂs conviction is set aside.

Â Â Â Â Â  (2) In any felony case, when the court sentences the defendant to a term of imprisonment in the custody of the Department of Corrections and execution of the sentence is suspended upon any condition other than imprisonment in the county jail, if the sentence of probation is revoked and the suspended portion of the sentence is ordered executed, the defendant is deprived of the rights and privileges described in subsection (3) of this section from the date the sentence is ordered executed until:

Â Â Â Â Â  (a) The defendant is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The defendantÂs conviction is set aside.

Â Â Â Â Â  (3) The rights and privileges of which a person may be deprived under this section are:

Â Â Â Â Â  (a) Holding a public office or an office of a political party or becoming or remaining a candidate for either office;

Â Â Â Â Â  (b) Holding a position of private trust;

Â Â Â Â Â  (c) Acting as a juror; or

Â Â Â Â Â  (d) Exercising the right to vote.

Â Â Â Â Â  (4) If the court under subsection (1) of this section temporarily stays execution of sentence for any purpose other than probation, the defendant nonetheless is sentenced for purposes of subsection (1) of this section.

Â Â Â Â Â  (5) A person convicted of any crime and serving a term of imprisonment in any federal correctional institution in this state is deprived of the rights to register to vote, update a registration or vote in any election in this state from the date of sentencing until:

Â Â Â Â Â  (a) The person is discharged or paroled from imprisonment; or

Â Â Â Â Â  (b) The personÂs conviction is set aside.

Â Â Â Â Â  (6) The county clerk or county official in charge of elections in any county may cancel the registration of any person serving a term of imprisonment in any federal correctional institution in this state.

Â Â Â Â Â  (7) Except as otherwise provided in ORS 10.030, the rights and privileges withdrawn by this section are restored automatically upon discharge or parole from imprisonment, but in the case of parole shall be automatically withdrawn upon a subsequent imprisonment for violation of the terms of the parole. [1983 c.515 Â§2 (enacted in lieu of 137.280); 1987 c.320 Â§32; 1993 c.14 Â§4; 1997 c.313 Â§10; 1999 c.499 Â§1]

Â Â Â Â Â  137.285 Retained rights of felon; regulation of exercise. ORS 137.275 to 137.285 do not deprive the Director of the Department of Corrections, or the directorÂs authorized agents, of the authority to regulate the manner in which these retained rights of convicted persons may be exercised as is reasonably necessary for the control of the conduct and conditions of confinement of convicted persons in the custody of the Department of Corrections. [1975 c.781 Â§3; 1979 c.284 Â§116; 1987 c.320 Â§33]

(Unitary Assessment)

Â Â Â Â Â  137.290 Unitary assessment; amount; waiver. (1) In all cases of conviction for the commission of a crime or violation, excluding parking violations, the trial court, whether a circuit, justice or municipal court, shall impose upon the defendant, in addition to any other monetary obligation imposed, a unitary assessment under this section. Except when the person successfully asserts the defense set forth in ORS 419C.522, the unitary assessment shall also be imposed by the circuit court and county court in juvenile cases under ORS 419C.005 (1). The unitary assessment is a penal obligation in the nature of a fine and shall be in an amount as follows:

Â Â Â Â Â  (a) $107 in the case of a felony.

Â Â Â Â Â  (b) $67 in the case of a misdemeanor.

Â Â Â Â Â  (c) $97 in the case of a conviction for driving under the influence of intoxicants.

Â Â Â Â Â  (d) $37 in the case of a violation as described in ORS 153.008.

Â Â Â Â Â  (2) The unitary assessment shall include, in addition to the amount in subsection (1) of this section:

Â Â Â Â Â  (a) $42 if the defendant was driving a vehicle that requires a commercial driver license to operate and the conviction was for violating:

Â Â Â Â Â  (A) ORS 811.100 by driving at a speed at least 10 miles per hour greater than is reasonable and prudent under the circumstances; or

Â Â Â Â Â  (B) ORS 811.111 (1)(b) by driving at least 65 miles per hour;

Â Â Â Â Â  (b) $500 if the crime of conviction is a crime found in ORS chapter 163;

Â Â Â Â Â  (c) $500 if the crime of conviction is a violation of ORS 475.890 or 475.892; and

Â Â Â Â Â  (d) $1,000 if the crime of conviction is a violation of ORS 475.886 or 475.888.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, the court in any case may waive payment of the unitary assessment, in whole or in part, if, upon consideration, the court finds that payment of the assessment or portion thereof would impose upon the defendant a total monetary obligation inconsistent with justice in the case. In making its determination under this subsection, the court shall consider:

Â Â Â Â Â  (a) The financial resources of the defendant and the burden that payment of the unitary assessment will impose, with due regard to the other obligations of the defendant; and

Â Â Â Â Â  (b) The extent to which such burden can be alleviated by allowing the defendant to pay the monetary obligations imposed by the court on an installment basis or on other conditions to be fixed by the court.

Â Â Â Â Â  (4) If a defendant is convicted of an offense, the court:

Â Â Â Â Â  (a) May waive all or part of the unitary assessment required under subsections (1) and (2)(a) of this section only if the court imposes no fine on the defendant.

Â Â Â Â Â  (b) May not waive the portion of the unitary assessment required under subsection (2)(c) or (d) of this section, except in juvenile cases under ORS 419C.005 (1). [1987 c.905 Â§1; 1991 c.460 Â§14; 1993 c.33 Â§300; 1993 c.637 Â§1; 1993 c.770 Â§Â§1,3; 1995 c.555 Â§1; 1997 c.872 Â§27; 1999 c.1051 Â§127; 1999 c.1056 Â§1d; 1999 c.1095 Â§6; 2003 c.737 Â§112; 2003 c.819 Â§11; 2005 c.843 Â§21; 2007 c.899 Â§Â§1,2]

Â Â Â Â Â  Note: Section 5, chapter 899, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 137.290 by sections 1 and 2 of this 2007 Act apply to crimes committed on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.899 Â§5]

Â Â Â Â Â  Note: 137.290 to 137.300 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.293 All monetary obligations constitute single obligation on part of convicted person. All fines, costs, assessments, restitution, compensatory fines and other monetary obligations imposed upon a convicted person in a circuit, justice or municipal court, shall constitute a single obligation on the part of the convicted person. The clerk shall subdivide the total obligation as provided in ORS 137.295 according to the various component parts of the obligation and shall credit and distribute accordingly, among those subdivisions, all moneys received. [1987 c.905 Â§2]

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  137.295 Categories of monetary obligations; order of crediting moneys received. (1) When a defendant convicted of a crime or violation in the circuit, justice or municipal court, or allowed diversion in such a case, makes a payment of money to be credited against monetary obligations imposed as a result of that conviction or diversion, the clerk shall distribute the payment as provided in this section.

Â Â Â Â Â  (2) There are four categories of monetary obligations. The categories are as follows:

Â Â Â Â Â  (a) Category 1 consists of compensatory fines under ORS 137.101.

Â Â Â Â Â  (b) Category 2 consists of restitution as defined in ORS 137.103 and restitution under ORS 419C.450 and a monetary obligation imposed under ORS 811.706.

Â Â Â Â Â  (c) Category 3 consists of the unitary assessment imposed under ORS 137.290, costs imposed under ORS 151.505 or 161.665 and those fines, costs, forfeited security amounts and other monetary obligations payable to the state or to the General Fund of the state in criminal and quasi-criminal cases for which moneys the law does not expressly provide other disposition.

Â Â Â Â Â  (d) Category 4 consists of monetary obligations imposed upon the defendant as a result of the conviction, but which do not fall under category 1, category 2 or category 3 of the obligation categories. These include, but are not limited to, fines and other monetary obligations that the law expressly directs be paid to an agency, person or political subdivision of the state, and any other obligation to reimburse for payment of a reward under ORS 131.897. Notwithstanding paragraph (c) of this subsection, the portion of assessments collected as required by ORS 137.290 (2)(c) and (d) shall be considered category 4 obligations.

Â Â Â Â Â  (3) As long as there remains unpaid any obligation under category 1, the clerk shall credit toward category 1 all of each payment received.

Â Â Â Â Â  (4) After the total obligation has been credited under category 1, then as long as there remains unpaid any obligation under both categories 2 and 3, the clerk shall credit toward each such category 50 percent of each payment received.

Â Â Â Â Â  (5) The clerk shall monthly transfer the moneys credited under category 1 and under category 2 to the victims for whose benefit moneys under that category were ordered paid. If there are multiple victims for whose benefit moneys have been ordered paid under category 2, the clerk shall first transfer moneys credited under category 2 to the victim, as defined in ORS 137.103 (4)(a). When the moneys due the victim, as defined in ORS 137.103 (4)(a), have been fully paid, the clerk shall transfer moneys credited under category 2 to the Criminal Injuries Compensation Account if moneys have been ordered paid to the account under category 2. When the moneys due the account have been fully paid, the clerk shall transfer moneys credited under category 2 to any other victims, as defined in ORS 137.103 (4)(b) or (d), for whose benefit moneys under that category were ordered paid in proportion to the amounts ordered. The clerk of a circuit court shall monthly transfer the moneys credited under category 3 as directed by the State Court Administrator for deposit in the State Treasury to the credit of the Criminal Fine and Assessment Account established under ORS 137.300. The clerk of a justice or municipal court shall monthly transfer the moneys credited under category 3 to the Department of Revenue as provided in ORS 305.830.

Â Â Â Â Â  (6) When the entire amount owing for purposes of either category 2 or category 3 has been credited, further payments by the defendant shall be credited by the clerk entirely to the unpaid balance of whichever of those categories remains unpaid, until both category 2 and category 3 have been entirely paid.

Â Â Â Â Â  (7) When category 1, category 2 and category 3 have been entirely paid and any obligation remains owing under category 4, the clerk shall credit further payments by the defendant to the obligations under category 4 and shall monthly transfer the moneys so received to the appropriate recipient, giving first priority to counties and cities entitled to revenues generated by prosecutions in justice and municipal courts and giving last priority to persons entitled to moneys as reimbursement for reward under ORS 131.897. The clerk shall monthly transfer the portion of assessments collected as required by ORS 137.290 (2)(c) and (d) to the county for administration of substance abuse treatment programs described in ORS 430.420.

Â Â Â Â Â  (8) Notwithstanding subsection (5) of this section, the clerk of a circuit court shall monthly transfer the moneys attributable to parking violations to the State Treasurer for deposit in the General Fund.

Â Â Â Â Â  (9) The clerk of a justice or municipal court must make the transfers required by this section not later than the last day of the month immediately following the month in which a payment is made. [1987 c.905 Â§3; 1991 c.460 Â§13; 1993 c.33 Â§301; 1995 c.782 Â§3; 1997 c.761 Â§10; 1999 c.1051 Â§128; 1999 c.1064 Â§1; 2001 c.823 Â§Â§22,23; 2003 c.687 Â§Â§2,3; 2005 c.564 Â§Â§4,5; 2007 c.626 Â§2; 2007 c.899 Â§Â§3,4]

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  137.300 Criminal Fine and Assessment Account; rules. (1) The Criminal Fine and Assessment Account is established in the General Fund of the State Treasury. All moneys in the account are continuously appropriated to the Department of Revenue to be distributed by the Department of Revenue according to allocations made by the Legislative Assembly. The Department of Revenue shall keep a record of moneys transferred into and out of the account. The Department of Revenue shall report monthly to the Attorney General the amount of moneys received from the state courts in each county and from each city court.

Â Â Â Â Â  (2) The Legislative Assembly shall allocate moneys in the account according to the following priority:

Â Â Â Â Â  (a) Public safety standards, training and facilities;

Â Â Â Â Â  (b) Criminal injuries compensation and assistance to victims of crime and children reasonably suspected of being victims of crime;

Â Â Â Â Â  (c) Forensic services of the Oregon State Police including, but not limited to, services of the State Medical Examiner; and

Â Â Â Â Â  (d) Maintenance and operation of the Law Enforcement Data System.

Â Â Â Â Â  (3) Moneys in the account may not be allocated for:

Â Â Â Â Â  (a) The payment of debt service obligations; or

Â Â Â Â Â  (b) Any purpose other than those listed in subsection (2) of this section.

Â Â Â Â Â  (4) The Department of Revenue shall deposit in the General Fund all moneys remaining in the account after the distributions required by subsections (1) and (2) of this section have been made.

Â Â Â Â Â  (5) The Department of Revenue shall establish by rule a process for distributing moneys in the account.

Â Â Â Â Â  (6) The Department of Justice shall report monthly to the Department of Revenue the amount of moneys ordered to be applied to child support under ORS 135.280. [1987 c.905 Â§6; 2001 c.829 Â§Â§1,1a; 2005 c.700 Â§2]

Â Â Â Â Â  Note: See second note under 137.290.

Â Â Â Â Â  137.301 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Systems critical components of the
Oregon
criminal justice system exist that require the highest priority considerations for funding from the Criminal Fine and Assessment Account.

Â Â Â Â Â  (2) The systems critical components of the
Oregon
criminal justice system are interrelated and essential to the initiation and successful conclusion of criminal investigations.

Â Â Â Â Â  (3) The interests of victims of crime and other Oregonians are advanced by the ability of the public safety community to respond professionally to reports of criminal activity and to successfully investigate criminal cases in a manner that protects the constitutional rights of all Oregonians.

Â Â Â Â Â  (4) The effective training of police officers, corrections officers, parole and probation officers and other first responders increases the likelihood that crimes will be solved quickly and that the needs of victims of crime will be met.

Â Â Â Â Â  (5) The collection of evidence at crime scenes, the forensic processing of the evidence by qualified, well-trained technicians and the work of medical examiners are critical statewide functions that allow all Oregonians an equal opportunity to justice.

Â Â Â Â Â  (6) The collection of criminal information such as that retained in the Law Enforcement Data System enhances the ability of investigators to identify criminals and the unnamed victims of violent crimes.

Â Â Â Â Â  (7) Timely intervention on behalf of victims of crime through effective assistance programs makes recovery from victimization possible and is necessary to the well-being of Oregonians adversely affected by violent crime. [2005 c.700 Â§1]

Â Â Â Â Â  Note: 137.301 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.302 [2001 c.829 Â§2; repealed by 2005 c.700 Â§3]

Â Â Â Â Â  137.303 [1987 c.905 Â§7; 1989 c.904 Â§49; 1991 c.460 Â§2; 1993 c.741 Â§1; 1993 c.770 Â§Â§2,4; 1995 c.555 Â§Â§2,3; 1997 c.872 Â§28; 1999 c.1056 Â§Â§2,2c; 1999 c.1084 Â§38; 2001 c.624 Â§13; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.304 [1999 c.1095 Â§8; 1999 c.1095 Â§Â§9,10,11; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.305 [1987 c.905 Â§8; 1991 c.460 Â§15; 1993 c.637 Â§4; 1993 c.770 Â§6; 1995 c.440 Â§2; 1997 c.872 Â§29; 1999 c.867 Â§9; repealed by 2001 c.829 Â§10]

Â Â Â Â Â  137.306 [1989 c.860 Â§Â§1,6; 1993 c.14 Â§5; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  137.307 [1989 c.860 Â§Â§2,3,5; 1991 c.203 Â§1; repealed by 1993 c.196 Â§12]

(
County
Assessment
)

Â Â Â Â Â  137.308 Authorized uses of assessments. (1) The county treasurer shall deposit 60 percent of the moneys received under ORS 137.309 (6), (8) and (9) into the general fund of the county to be used for the purpose of planning, operating and maintaining county juvenile and adult corrections programs and facilities and drug and alcohol programs approved by the GovernorÂs Council on Alcohol and Drug Abuse Programs. Expenditure by the county of the funds described in this subsection shall be made in a manner that is consistent with the approved community corrections plan for that county; however, a county may not expend more than 50 percent of the funds on the construction or operation of a county jail. Prior to budgeting the funds described in this subsection, a county shall consider any comments received from, and upon request shall consult with, the governing body of a city that forwards assessments under ORS 137.307 (1991 Edition) concerning the proposed uses of the funds.

Â Â Â Â Â  (2) The county treasurer shall deposit 40 percent of the moneys received under ORS 137.309 (6), (8) and (9) into the countyÂs court facilities security account established under ORS 1.182. [1989 c.860 Â§4; 1993 c.196 Â§4; 1993 c.637 Â§14; 1999 c.1051 Â§255; 2005 c.804 Â§5]

Â Â Â Â Â  Note: 137.308 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.309 County assessment; amount; collection; distribution. (1) Except as provided in subsection (4) of this section, whenever a circuit or municipal court or a justice of a justice court imposes a sentence of a fine, term of imprisonment, probation or any combination thereof, including a sentence imposed and thereafter suspended, as a penalty for an offense as defined in ORS 161.505, excluding parking violations, an assessment in addition to such sentence shall be collected.

Â Â Â Â Â  (2) The assessment is not part of the penalty or in lieu of any part thereof. The amount of the assessment shall be as follows:

Â Â Â Â Â  (a) $5, when the fine or forfeiture is $5 to $14.99.

Â Â Â Â Â  (b) $15, when the fine or forfeiture is $15 to $49.99.

Â Â Â Â Â  (c) $18, when the fine or forfeiture is $50 to $99.99.

Â Â Â Â Â  (d) $25, when the fine or forfeiture is $100 to $249.99.

Â Â Â Â Â  (e) $30, when the fine or forfeiture is $250 to $499.99.

Â Â Â Â Â  (f) $66, when the fine or forfeiture is $500 or more.

Â Â Â Â Â  (3) Assessments imposed under subsections (1) to (5) of this section shall be collected as provided in subsections (6) to (9) of this section.

Â Â Â Â Â  (4) The court is not required to impose the assessment, or a part of the assessment, if it finds that the defendant is indigent or that imposition of the assessment would constitute an undue hardship.

Â Â Â Â Â  (5) Payment to a court shall not be credited to the assessment described in subsections (1) to (5) of this section until all other fines, fees and assessments ordered by the court have been paid.

Â Â Â Â Â  (6) Except as provided in subsections (7) and (8) of this section, amounts paid for the assessment imposed by this section must be transferred by the court to the county treasurer of the county in which the court is located not later than the last day of the month immediately following the month in which the amounts are collected.

Â Â Â Â Â  (7) Prior to making payment to the county treasurer as provided in subsections (6) and (9) of this section, the clerk of a circuit, municipal or justice court:

Â Â Â Â Â  (a) Shall withhold and deposit in the State Treasury to the credit of the State Court Facilities Security Account the following amounts:

Â Â Â Â Â  (A) $3, when the assessment is $15.

Â Â Â Â Â  (B) $4, when the assessment is $18.

Â Â Â Â Â  (C) $5, when the assessment is $25.

Â Â Â Â Â  (D) $6, when the assessment is $30.

Â Â Â Â Â  (E) $7, when the assessment is $66.

Â Â Â Â Â  (b) May withhold an amount equal to the reasonable costs incurred by the clerk in collection and distribution of the assessment.

Â Â Â Â Â  (8) Prior to making payment to the county treasurer as provided in subsections (6) and (9) of this section, the clerk of a circuit, municipal or justice court:

Â Â Â Â Â  (a) Shall withhold and deposit in the State Treasury to the credit of the Law Enforcement Medical Liability Account the following amounts:

Â Â Â Â Â  (A) $1, when the assessment is $15 or $18.

Â Â Â Â Â  (B) $2, when the assessment is $25 or $30.

Â Â Â Â Â  (C) $5, when the assessment is $66.

Â Â Â Â Â  (b) May withhold an amount equal to the reasonable costs incurred by the clerk in collection and distribution of the assessment.

Â Â Â Â Â  (9) A city that lies in more than one county shall pay the assessments it collects to each county in proportion to the percent of the population of the city that resides in each county. [1991 c.778 Â§Â§4,5; 1993 c.14 Â§6; 1993 c.196 Â§1; 1993 c.637 Â§Â§13,13a; 1999 c.1051 Â§254; 2003 c.687 Â§4; 2005 c.804 Â§6]

EXECUTION OF JUDGMENT

(Imprisonment)

Â Â Â Â Â  137.310 Authorizing execution of judgment; detention of defendant. (1) When a judgment has been pronounced, a certified copy of the entry thereof in the register shall be forthwith furnished by the clerk to the officer whose duty it is to execute the judgment; and no other warrant or authority is necessary to justify or require its execution.

Â Â Â Â Â  (2) The defendant may be arrested and detained in any county in the state by any peace officer and held for the authorities from the county to which the execution is directed. Time spent by the defendant in such detention shall be credited towards the term specified in the judgment. [Amended by 1961 c.358 Â§1; 1967 c.372 Â§4; 1985 c.540 Â§37]

Â Â Â Â Â  137.315 Electronic telecommunication of notice of judgment authorized. Whenever it is necessary that a copy of the entry of judgment against a defendant be delivered to the Department of Corrections or any other correctional authority of this state, or to the correctional authority of any political subdivision of this state, the court or the sheriff may transmit notice of the judgment by electronic telecommunication. The notice of judgment shall serve as authority for imprisonment under this chapter. The notice need not be a duplicate or photographic copy of judgment, but if it is not a duplicated or photographic copy, then it must be followed in due course by a duplicate or photographic copy with a notation that notice had been sent previously. [1987 c.251 Â§2]

Â Â Â Â Â  137.320 Delivery of defendant when committed to Department of Corrections; credit on sentence. (1) When a judgment includes commitment to the legal and physical custody of the Department of Corrections, the sheriff shall deliver the defendant, together with a copy of the entry of judgment and a statement signed by the sheriff of the number of days the defendant was imprisoned prior to delivery, to the superintendent of the Department of Corrections institution to which the defendant is initially assigned pursuant to ORS 137.124. If at the time of entry of a judgment, the defendant was serving a term of incarceration at the direction of the supervisory authority of a county upon conviction of a prior felony, the sheriff shall also deliver to the Department of Corrections a copy of the prior entry of judgment committing the defendant to the supervisory authority of the county of conviction and a statement of the number of days the defendant has remaining to be served on the term or incarceration imposed in the prior judgment.

Â Â Â Â Â  (2) If the defendant is surrendered to another legal authority prior to delivery to an institution of the Department of Corrections, the sheriff shall forward to the Department of Corrections copies of the entry of all pertinent judgments, a statement of the number of days the defendant was imprisoned prior to surrender, a statement of the number of days the defendant has remaining to be served on any term of incarceration the defendant was serving at the direction of the supervisory authority of a county upon conviction of a prior felony and an identification of the authority to whom the prisoner was surrendered.

Â Â Â Â Â  (3) Upon receipt of the information described in subsection (1) or (2) of this section, the Department of Corrections shall establish a case file and compute the defendantÂs sentence in accordance with the provisions of ORS 137.370.

Â Â Â Â Â  (4) When the judgment is imprisonment in the county jail or a fine and that the defendant be imprisoned until it is paid, the judgment shall be executed by the sheriff of the county. The sheriff shall compute the time the defendant was imprisoned after arrest and prior to the commencement of the term specified in the judgment. Such time shall be credited towards the term of the sentence. [Amended by 1955 c.660 Â§14; 1967 c.232 Â§1; 1967 c.585 Â§5; 1971 c.619 Â§1; 1973 c.631 Â§1; 1981 c.424 Â§1; 1987 c.320 Â§34; 1995 c.423 Â§29]

Â Â Â Â Â  137.330 Where judgment of imprisonment in county jail is executed. (1) Except as provided in ORS 137.333, 137.140 or 423.478, a judgment of imprisonment in the county jail shall be executed by confinement in the jail of the county where the judgment is given, except that when the place of trial has been changed, the confinement shall take place in the jail of the county where the action was commenced.

Â Â Â Â Â  (2) The jailor of any county jail to which a prisoner is ordered, sentenced or delivered pursuant to ORS 137.140 shall receive and keep such prisoner in the same manner as if the prisoner had been ordered, sentenced or delivered to the jailor by an officer or court of the jailorÂs own county; but the county in which the prisoner would be imprisoned except for the provisions of ORS 137.140 shall pay all the expenses of keeping and maintaining the prisoner in said jail. [Amended by 1987 c.550 Â§4; 1996 c.4 Â§3]

Â Â Â Â Â  137.333 Exception to ORS 137.330. Whenever a judge sentences a person to a term of incarceration in a county jail, the judgment may be executed by confinement in another county or in a state correctional facility if the county in which the person would otherwise be imprisoned:

Â Â Â Â Â  (1) Has entered into an intergovernmental agreement as provided in ORS 169.053; or

Â Â Â Â Â  (2) Is located within an intergovernmental corrections entity formed under ORS 190.265. [1996 c.4 Â§2]

Â Â Â Â Â  Note: 137.333 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.340 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  137.350 [Repealed by 1987 c.247 Â§1]

Â Â Â Â Â  137.360 [Repealed by 1987 c.247 Â§1]

Â Â Â Â Â  137.370 Commencement and computation of term of imprisonment in state penal or correctional institution; sentences concurrent unless court orders otherwise. (1) When a person is sentenced to imprisonment in the custody of the Department of Corrections, the term of confinement therein commences from the day the person is delivered to the custody of an officer of the Department of Corrections for the purpose of serving the sentence executed, regardless of whether the sentence is to be served in a state or federal institution.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, when a person is sentenced to imprisonment in the custody of the Department of Corrections, for the purpose of computing the amount of sentence served the term of confinement includes only:

Â Â Â Â Â  (a) The time that the person is confined by any authority after the arrest for the crime for which sentence is imposed; and

Â Â Â Â Â  (b) The time that the person is authorized by the Department of Corrections to spend outside a confinement facility, in a program conducted by or for the Department of Corrections.

Â Â Â Â Â  (3) When a judgment of conviction is vacated and a new sentence is thereafter imposed upon the defendant for the same crime, the period of detention and imprisonment theretofore served shall be deducted from the maximum term, and from the minimum, if any, of the new sentence.

Â Â Â Â Â  (4) A person who is confined as the result of a sentence for a crime or conduct that is not directly related to the crime for which the sentence is imposed, or for violation of the conditions of probation, parole or post-prison supervision, shall not receive presentence incarceration credit for the time served in jail towards service of the term of confinement.

Â Â Â Â Â  (5) Unless the court expressly orders otherwise, a term of imprisonment shall be concurrent with that portion of any sentence previously imposed that remains unexpired at the time the court imposes sentence. This subsection applies regardless of whether the earlier sentence was imposed by the same or any other court, and regardless of whether the earlier sentence is being or is to be served in the same penal institution or under the same correctional authority as will be the later sentence. [Amended by 1955 c.660 Â§15; 1965 c.463 Â§19; 1967 c.232 Â§2; 1973 c.562 Â§2; 1973 c.631 Â§4; 1981 c.424 Â§2; 1987 c.251 Â§4; 1987 c.320 Â§35; 1995 c.657 Â§20]

Â Â Â Â Â  137.372 Credit for time served as part of probationary sentence. (1) Notwithstanding the provisions of ORS 137.370 (2)(a), an offender who has been revoked from a probationary sentence for a felony committed on or after November 1, 1989, shall receive credit for the time served in jail after arrest and before commencement of the probationary sentence or for the time served in jail as part of the probationary sentence unless the sentencing judge orders otherwise.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 137.320 (4), an offender who has been ordered confined as part of a probationary sentence for a felony committed on or after July 18, 1995, shall receive credit for the time served in jail after arrest and before commencement of the term unless the sentencing judge orders otherwise. [1989 c.790 Â§81; 1993 c.692 Â§4; 1995 c.657 Â§13]

Â Â Â Â Â  Note: 137.372 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.375 Release of prisoners whose terms expire on weekends or legal holidays. When the date of release from imprisonment of any prisoner in an adult correctional facility under the jurisdiction of the Department of Corrections, or any prisoner in a county or city jail, falls on Saturday, Sunday or a legal holiday, the prisoner shall be released, at the discretion of the releasing authority, on the first, second or third day preceding the date of release which is not a Saturday, Sunday or legal holiday. Prisoners of a county or city jail serving a mandatory minimum term specifically limited to weekends shall be released only at the time fixed in the sentence. [1953 c.532 Â§1; 1955 c.660 Â§16; 1971 c.290 Â§1; 1979 c.487 Â§10; 1987 c.320 Â§36; 2001 c.851 Â§7]

Â Â Â Â Â  137.380 Discipline, treatment and employment of prisoners. A judgment of commitment to the custody of the Department of Corrections need only specify the duration of confinement as provided in ORS 137.120. Thereafter the manner of the confinement and the treatment and employment of a person shall be regulated and governed by whatever law is then in force prescribing the discipline, treatment and employment of persons committed. [Amended by 1955 c.32 Â§1; 1955 c.660 Â§17; 1959 c.687 Â§1; 1973 c.836 Â§268; 1987 c.320 Â§37]

Â Â Â Â Â  137.390 Commencement, term and termination of term of imprisonment in county jail; treatment of prisoners therein. The commencement, term and termination of a sentence of imprisonment in the county jail is to be ascertained by the rule prescribed in ORS 137.370, and the manner of such confinement and the treatment of persons so sentenced shall be governed by whatever law may be in force prescribing the discipline of county jails. [Amended by 1973 c.631 Â§3]

Â Â Â Â Â  137.400 [Amended by 1953 c.104 Â§2; 1955 c.662 Â§6; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.410 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.420 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.430 [Repealed by 1967 c.372 Â§13]

Â Â Â Â Â  137.440 Return by officer executing judgment; annexation to trial court file. When a judgment in a criminal action has been executed, the sheriff or officer executing it shall return to the clerk the warrant or copy of the entry or judgment upon which the sheriff or officer acted, with a statement of the doings of the sheriff or officer indorsed thereon, and the clerk shall file the same and annex it to the trial court file, as defined in ORS 19.005. [Amended by 1967 c.471 Â§4]

Â Â Â Â Â  137.450 Enforcement of money judgment in criminal action. A judgment against the defendant or complainant in a criminal action, so far as it requires the payment of a fine, fee, assessment, costs and disbursements of the action or restitution, may be enforced as a judgment in a civil action. [Amended by 1973 c.836 Â§269; 1987 c.709 Â§1]

Â Â Â Â Â  137.452 Satisfaction of monetary obligation imposed as part of sentence; release of judgment lien from real property; authority of Attorney General. When a person is convicted of an offense and sentenced to pay any monetary obligation, the following provisions apply to obtaining a satisfaction of the money award portion of the judgment or a release of a judgment lien from a specific parcel of real property when the money award portion of the judgment is not satisfied:

Â Â Â Â Â  (1) The Attorney General, by rule, may do any of the following:

Â Â Â Â Â  (a) Authorize the Attorney GeneralÂs office, a district attorneyÂs office, any state agency within the executive branch of government or any specific individual or group within any of these to:

Â Â Â Â Â  (A) Issue satisfactions of the money award portions of judgments; or

Â Â Â Â Â  (B) Release a judgment lien from a specific parcel of real property when either the judgment lien does not attach to any equity in the real property or the amount of equity in the real property to which the judgment lien attaches, less costs of sale or other reasonable expenses, is paid upon the judgment.

Â Â Â Â Â  (b) Establish procedures and requirements that any person described under paragraph (a) of this subsection must follow to issue satisfactions or releases.

Â Â Â Â Â  (2) Authorization of a person under subsection (1) of this section is permissive and such person is not required to issue satisfactions or releases if authorized. However, if a person is authorized under subsection (1) of this section and does issue satisfactions or releases, the person must comply with the procedures and requirements established by the Attorney General by rule.

Â Â Â Â Â  (3) If the Attorney General establishes a program under subsection (1) of this section, the Attorney GeneralÂs office shall issue satisfactions and releases under the program unless the Attorney General determines that there are sufficient other agencies authorized under subsection (1) of this section who are actually participating in the program to provide reasonable access to satisfactions and releases on a statewide basis.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, when the entries in the register and the financial accounting records for the court show conclusively that a monetary obligation imposed in a criminal action has been paid in full, the clerk of the court may note in the register that the money award portion of the judgment has been paid in full. Notation in the register under this paragraph constitutes a satisfaction of the money award portion of the judgment. The clerk of the court is not civilly liable for any act or omission in making the notation in the register in the manner authorized by this paragraph.

Â Â Â Â Â  (b) When a monetary obligation imposed in a criminal action is paid by a negotiable instrument, the clerk of the court shall proceed as provided in paragraph (a) of this subsection only after the expiration of 21 days from the date the negotiable instrument is received by the court. The clerk may proceed as provided in paragraph (a) of this subsection before the expiration of the 21-day period if the judgment debtor or any other interested person makes a request that the clerk proceed and provides information that establishes to the satisfaction of the clerk that the instrument has been honored.

Â Â Â Â Â  (c) This subsection does not authorize the clerk of a court to compromise, settle or partially satisfy a monetary obligation imposed in a criminal action, or to release part of any property subject to a judgment lien.

Â Â Â Â Â  (5) Any satisfaction issued by a person authorized under this section may be entered in the same manner and has the same effect on the money award portion of a judgment as a satisfaction issued for the money award portions of a judgment from a civil action or proceeding.

Â Â Â Â Â  (6) The release of judgment liens on specific parcels of real property by the Attorney General or by a person authorized by the Attorney General under subsection (1) of this section is discretionary. The money award portion of the judgment shall remain a lien against all real property not specifically released. [1989 c.472 Â§4; 1993 c.145 Â§1; 1997 c.801 Â§68; 2003 c.576 Â§164]

Â Â Â Â Â  Note: 137.452 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.460 [Renumbered 137.270]

(Death Sentence)

Â Â Â Â Â  137.463 Death warrant hearing; death warrant. (1) When a sentence of death is pronounced, the clerk of the court shall deliver a copy of the judgment of conviction and sentence of death to the sheriff of the county. The sheriff shall deliver the defendant within 20 days from the date the judgment is entered to the correctional institution designated by the Director of the Department of Corrections pending the determination of the automatic and direct review by the Supreme Court under ORS 138.012.

Â Â Â Â Â  (2) If the Supreme Court affirms the sentence of death, a death warrant hearing shall take place in the court in which the judgment was rendered within 30 days after the effective date of the appellate judgment or, upon motion of the state, on a later date. The following apply to a death warrant hearing under this subsection:

Â Â Â Â Â  (a) The defendant must be present; and

Â Â Â Â Â  (b) The defendant may be represented by counsel. If the defendant was represented by appointed counsel on automatic and direct review, that counselÂs appointment continues for purposes of the death warrant hearing and any related matters. If that counsel is unavailable, the court shall appoint counsel pursuant to the procedure in ORS 135.050 and 135.055.

Â Â Â Â Â  (3)(a) If the defendant indicates the wish to waive the right to counsel for the purpose of the death warrant hearing, the court shall inquire of the defendant on the record to ensure that the waiver is competent, knowing and voluntary.

Â Â Â Â Â  (b) If the court finds that the waiver is competent, knowing and voluntary, the court shall discharge counsel.

Â Â Â Â Â  (c) If the court finds on the record that the waiver of the right to counsel granted by this section is not competent, knowing or voluntary, the court shall continue the appointment of counsel.

Â Â Â Â Â  (d) Notwithstanding the fact that the court finds on the record that the defendant competently, knowingly and voluntarily waives the right to counsel, the court may continue the appointment of counsel as advisor only for the purposes of the death warrant hearing.

Â Â Â Â Â  (4) At the death warrant hearing, the court:

Â Â Â Â Â  (a) After appropriate inquiry, shall make findings on the record whether the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication. The defendant has the burden of proving by a preponderance of the evidence that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the death sentence or its implication.

Â Â Â Â Â  (b) Shall advise the defendant that the defendant is entitled to counsel in any post-conviction proceeding and that counsel will be appointed if the defendant is financially eligible for appointed counsel at state expense.

Â Â Â Â Â  (c) Shall determine whether the defendant intends to pursue any challenges to the sentence or conviction. If the defendant states on the record that the defendant does not intend to challenge the sentence or conviction, the court after advising the defendant of the consequences shall make a finding on the record whether the defendant competently, knowingly and voluntarily waives the right to pursue:

Â Â Â Â Â  (A) A petition for certiorari to the United States Supreme Court;

Â Â Â Â Â  (B) Post-conviction relief under ORS 138.510 to 138.680; and

Â Â Â Â Â  (C) Federal habeas corpus review under 28 U.S.C. 2254.

Â Â Â Â Â  (5) Following the death warrant hearing, a death warrant, signed by the trial judge of the court in which the judgment was rendered and attested by the clerk of that court, shall be drawn and delivered to the superintendent of the correctional institution designated by the Director of the Department of Corrections. The death warrant shall specify a day on which the sentence of death is to be executed and shall authorize and command the superintendent to execute the judgment of the court. The trial court shall specify the date of execution of the sentence, taking into consideration the needs of the Department of Corrections. The trial court shall specify a date not less than 90 days nor more than 120 days following the effective date of the appellate judgment.

Â Â Â Â Â  (6)(a) Notwithstanding any other provision in this section, if the court finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court may not issue a death warrant until such time as the court, after appropriate inquiries, finds that the defendant is able to comprehend the reasons for the sentence of death and its implications.

Â Â Â Â Â  (b)(A) If the court does not issue a death warrant because it finds that the defendant suffers from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications, the court shall conduct subsequent hearings on the issue on motion of the district attorney or the defendantÂs counsel or on the courtÂs own motion, upon a showing that there is substantial reason to believe that the defendantÂs condition has changed.

Â Â Â Â Â  (B) The court may hold a hearing under this paragraph no more frequently than once every six months.

Â Â Â Â Â  (C) The state and the defendant may obtain an independent medical, psychiatric or psychological examination of the defendant in connection with a hearing under this paragraph.

Â Â Â Â Â  (D) In a hearing under this paragraph, the defendant has the burden of proving by a preponderance of the evidence that the defendant continues to suffer from a mental condition that prevents the defendant from comprehending the reasons for the sentence of death or its implications.

Â Â Â Â Â  (7) If for any reason a sentence of death is not executed on the date appointed in the death warrant, and the sentence of death remains in force and is not stayed under ORS 138.686 or otherwise by a court of competent jurisdiction, the court that issued the initial death warrant, on motion of the state and without further hearing, shall issue a new death warrant specifying a new date on which the sentence is to be executed. The court shall specify a date for execution of the sentence, taking into consideration the needs of the Department of Corrections. The court shall specify a date not more than 20 days after the date on which the stateÂs motion was filed.

Â Â Â Â Â  (8) No appeal may be taken from an order issued pursuant to this section. [1984 c.3 Â§5; 1999 c.1055 Â§2; 2001 c.962 Â§96]

Â Â Â Â Â  137.464 Administrative assessment of defendantÂs mental capacity. (1)(a) At the death warrant hearing under ORS 137.463, the court shall order that the Department of Human Services or its designee perform an assessment of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options if:

Â Â Â Â Â  (A) The defendant indicates the wish to waive the right to counsel; and

Â Â Â Â Â  (B) The court has substantial reason to believe that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (b) The court also shall order an assessment described in paragraph (a) of this subsection upon motion by the state.

Â Â Â Â Â  (2) If the requirements of subsection (1) of this section are met, the court may order the defendant to be committed to a state mental hospital designated by the Department of Human Services for a period not exceeding 30 days for the purpose of assessing the defendantÂs mental capacity. The report of any competency assessment performed under this section must include, but need not be limited to, the following:

Â Â Â Â Â  (a) A description of the nature of the assessment;

Â Â Â Â Â  (b) A statement of the mental condition of the defendant; and

Â Â Â Â Â  (c) A statement regarding the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (3) If the competency assessment cannot be conducted because the defendant is unwilling to participate, the report must so state and must include, if possible, an opinion as to whether the unwillingness of the defendant is the result of a mental condition affecting the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (4) The Department of Human Services shall file three copies of the report of the competency assessment with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for the defendant. [1999 c.1055 Â§3]

Â Â Â Â Â  Note: 137.464, 137.466, 137.476, 137.478 and 137.482 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.465 [1979 c.2 Â§5; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.466 Judicial determination of defendantÂs mental capacity. (1) If the court has ordered the Department of Human Services to perform a competency assessment of the defendant under ORS 137.464 and the assessment has been completed, the court shall determine the issue of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options. If neither the state nor counsel for the defendant contests the finding of the report filed under ORS 137.464, the court may make the determination of the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options on the basis of the report. If the finding is contested, the court shall hold a hearing on the issue. If the report is received in evidence at the hearing, the party contesting the finding has the right to summon and to cross-examine the psychiatrist or psychologist who submitted the report and to offer evidence on the issue. Either party may introduce other evidence regarding the defendantÂs mental capacity to engage in reasoned choices of legal strategies and options.

Â Â Â Â Â  (2) If the court determines that, due to mental incapacity, the defendant cannot engage in reasoned choices of legal strategies and options, the court shall continue the appointment of counsel provided under ORS 137.463.

Â Â Â Â Â  (3) No appeal may be taken from an order issued pursuant to this section. [1999 c.1055 Â§4]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.467 Delivery of warrant when place of trial changed. If the place of trial has been changed, the death warrant shall be delivered to the sheriff of the county in which the defendant was tried. [1984 c.3 Â§6]

Â Â Â Â Â  137.470 [1979 c.2 Â§6; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.473 Means of inflicting death; place and procedures; acquisition of lethal substance. (1) The punishment of death shall be inflicted by the intravenous administration of a lethal quantity of an ultra-short-acting barbiturate in combination with a chemical paralytic agent and potassium chloride or other equally effective substances sufficient to cause death. The judgment shall be executed by the superintendent of the Department of Corrections institution in which the execution takes place, or by the designee of that superintendent. All executions shall take place within the enclosure of a Department of Corrections institution designated by the Director of the Department of Corrections. The superintendent of the institution shall be present at the execution and shall invite the presence of one or more physicians or nurse practitioners, the Attorney General, the sheriff of the county in which the judgment was rendered and representatives from the media. At the request of the defendant, the superintendent shall allow no more than two members of the clergy designated by the defendant to be present at the execution. At the discretion of the superintendent, no more than five friends and relatives designated by the defendant may be present at the execution. The superintendent shall allow the presence of any peace officers as the superintendent thinks expedient.

Â Â Â Â Â  (2) The person who administers the lethal injection under subsection (1) of this section shall not thereby be considered to be engaged in the practice of medicine.

Â Â Â Â Â  (3)(a) Any wholesale drug outlet, as defined in ORS 689.005, registered with the State Board of Pharmacy under ORS 689.305 may provide the lethal substance or substances described in subsection (1) of this section upon written order of the Director of the Department of Corrections, accompanied by a certified copy of the judgment of the court imposing the punishment.

Â Â Â Â Â  (b) For purposes of ORS 689.765 (7) the director shall be considered authorized to purchase the lethal substance or substances described in subsection (1) of this section.

Â Â Â Â Â  (c) The lethal substance or substances described in subsection (1) of this section are not controlled substances when purchased, possessed or used for purposes of this section.

Â Â Â Â Â  (4) The superintendent may require that persons who are present at the execution under subsection (1) of this section view the initial execution procedures, prior to the point of the administration of the lethal injection, by means of a simultaneous closed-circuit television transmission under the direction and control of the superintendent. [1984 c.3 Â§7; 1987 c.320 Â§38; 1993 c.137 Â§1; 2001 c.104 Â§46; 2001 c.213 Â§1; 2003 c.103 Â§4; 2005 c.471 Â§9]

Â Â Â Â Â  137.475 [1979 c.2 Â§7; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  137.476 Assistance by licensed health care professional or nonlicensed medically trained person. (1) Notwithstanding any other law, a licensed health care professional or a nonlicensed medically trained person may assist the Department of Corrections in an execution carried out under ORS 137.473.

Â Â Â Â Â  (2) Any assistance rendered in an execution carried out under ORS 137.473 by a licensed health care professional or a nonlicensed medically trained person is not cause for disciplinary measures or regulatory oversight by any board, commission or agency created by this state or governed by state law that oversees or regulates the practice of health care professionals including, but not limited to, the Oregon Medical Board and the Oregon State Board of Nursing.

Â Â Â Â Â  (3) The infliction of the punishment of death by the administration of the required lethal substances in the manner required by ORS 137.473 may not be construed to be the practice of medicine.

Â Â Â Â Â  (4) As used in this section, Âlicensed health care professionalÂ includes, but is not limited to, a physician, physician assistant, nurse practitioner, nurse and emergency medical technician licensed by the Oregon Medical Board or the Oregon State Board of Nursing. [1999 c.1055 Â§9]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.478 Return of death warrant after execution of sentence of death. Not later than 30 days after the execution of a sentence of death under ORS 137.473, the superintendent of the correctional institution where the sentence was executed shall return the death warrant to the clerk of the trial court from which the warrant was issued with the superintendentÂs return on the death warrant showing the time, place and manner in which the death warrant was executed. [1999 c.1055 Â§10]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.482 Service of documents on defendant. A copy of any document filed in any of the following proceedings shall be served personally on the defendant, even if the defendant is represented by counsel, by providing the copy to the custodian of the defendant, who shall ensure that the copy is provided promptly to the defendant:

Â Â Â Â Â  (1) A death warrant hearing under ORS 137.463.

Â Â Â Â Â  (2) A proceeding in which a person other than the defendant seeks to stay execution of the defendantÂs sentence of death.

Â Â Â Â Â  (3) A petition for post-conviction relief filed under ORS 138.510 (2). [1999 c.1055 Â§16]

Â Â Â Â Â  Note: See note under 137.464.

Â Â Â Â Â  137.510 [Amended by 1955 c.660 Â§18; 1955 c.688 Â§1; repealed by 1971 c.743 Â§432]

PROBATION AND PAROLE BY COMMITTING MAGISTRATE

Â Â Â Â Â  137.520 Power of committing magistrate to parole and grant temporary release to persons confined in county jail; authority of sheriff to release county jail inmates; disposition of work release earnings. (1) The committing magistrate, having sentenced a defendant to confinement in a county jail for a period of up to one year, or as provided by rules adopted by the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989, may parole the defendant outside the county jail subject to condition and subject to being taken back into confinement upon the breach of such condition. When a court paroles a defendant under this subsection and the defendant is serving a sentence or sanction imposed under ORS 423.478 (2)(d) or (e), the court may order the local supervisory authority to supervise the defendant. The committing magistrate may also authorize, limit or prohibit the release of a sentenced defendant upon pass, furlough, leave, work or educational release.

Â Â Â Â Â  (2) The committing magistrate, having sentenced a defendant to probation and having confined the defendant as a condition of that probation in a county jail for a period up to one year, or having imposed a sentence of probation with confinement in the county jail in accordance with rules adopted by the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989, may authorize, limit or prohibit the release of such person upon pass, furlough, leave, work or educational release.

Â Â Â Â Â  (3) The sheriff of a county in which a defendant is confined in the county jail by sentence or as a condition of probation may allow the release of the defendant upon pass, furlough, leave, work or educational release unless otherwise ordered by the committing magistrate.

Â Â Â Â Â  (4) A defendant confined in a county jail and placed upon educational release or upon work release shall, during the hours in which not so engaged or employed, be confined in the county jail unless the court by order otherwise directs or unless the sheriff otherwise directs in the absence of a contrary order by the court. The defendantÂs net earnings shall be paid to the sheriff, who shall deduct therefrom and pay such sums as may be ordered by the court for the defendantÂs board, restitution, fine, support of dependents and necessary personal expense. Any balance remaining shall be retained by the sheriff until the defendantÂs discharge from custody, whereupon the balance shall be paid to the defendant. [Amended by 1959 c.345 Â§1; 1973 c.836 Â§270; 1981 c.568 Â§1; 1989 c.790 Â§15; 1993 c.14 Â§8; 1999 c.661 Â§1]

Â Â Â Â Â  137.523 Custody of person sentenced to confinement as condition of probation. For felonies committed on or after November 1, 1989:

Â Â Â Â Â  (1) When the judge sentences the defendant to confinement in a county jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the sheriff or the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the county jail.

Â Â Â Â Â  (2) When the judge recommends a custodial facility or program other than jail as a condition of probation, the judge shall sentence the defendant directly to the custody of the supervisory authority, as defined in rules of the Oregon Criminal Justice Commission, with jurisdiction over the facility or program. Before imposing such a sentence, the judge must determine from the supervisory authority that space is available in the facility or program and that the defendant meets the eligibility criteria established for the facility or program.

Â Â Â Â Â  (3) A record of the time served by the defendant in custody under community supervision during probation shall be maintained as provided by rules adopted by the Oregon Criminal Justice Commission. [1989 c.790 Â§18]

Â Â Â Â Â  Note: 137.523 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.525 Probation for person convicted of crime described in ORS 163.305 to 163.467; examination; report; written consent of convicted person. (1) If a person pleads guilty or no contest to, or is found guilty of, a crime described in ORS 163.305 to 163.467, and if the court contemplates sentencing the person to probation, the court, before entering judgment, may order that the person undergo an examination by a psychiatrist or other physician found qualified and appointed by the court to determine whether available medical treatment would be likely to reduce such biological, emotional or psychological impulses, including any paraphilia, which may be the cause of the criminal conduct and, if so, whether the person is a suitable candidate medically for such treatment. Such medical treatments may include the taking of prescribed medication.

Â Â Â Â Â  (2) If the examining psychiatrist or other physician reports that available medical treatment would be likely to reduce the biological, emotional or psychological impulses that were a probable cause of the criminal conduct, and that the person is a suitable candidate medically for such treatment, the court may include as a condition of probation that the person participate in a prescribed program of medicine and accept medical treatment at the personÂs own expense under the care of the psychiatrist or other physician appointed by the court and that the person faithfully participate in the prescribed program of medical treatment during the course of the probation.

Â Â Â Â Â  (3) A sentence of probation under this section shall not be imposed except upon the written consent of the convicted person. Probation under this section may be revoked upon any failure of the convicted person to cooperate in the treatment program, including, but not limited to, any failure to meet with the treating physician as directed by the physician or to take medication or otherwise to participate in the prescribed program of medical treatment during the course of the probation. [1987 c.908 Â§3; 1993 c.14 Â§9]

Â Â Â Â Â  137.530 Investigation and report of parole and probation officers; statement of victim. (1) Parole and probation officers, when directed by the court, shall fully investigate and report to the court in writing on the circumstances of the offense, criminal record, social history and present condition and environment of any defendant. Unless the court directs otherwise in individual cases, a defendant may not be sentenced to probation until the report of the investigation has been presented to and considered by the court.

Â Â Â Â Â  (2) Whenever a presentence report is made, the preparer of the report shall make a reasonable effort to contact the victim and obtain a statement describing the effect of the defendantÂs offense upon the victim. If the victim is under 18 years of age, the preparer shall obtain the consent of the victimÂs parent or guardian before contacting the victim. The preparer of the report shall include the statement of the victim in the presentence investigation report. If the preparer is unable to contact the victim or if the victim declines to make a statement, the preparer shall report that the preparer was unable to contact the victim after making reasonable efforts to do so, or, if contact was made with the victim, that the victim declined to make a statement for purposes of this section. Before taking a statement from the victim, the preparer of the report shall inform the victim that the statement will be made available to the defendant and the defendantÂs attorney prior to sentencing as required under ORS 137.079.

Â Â Â Â Â  (3) Whenever desirable, and facilities exist for conducting physical and mental examinations, the investigation shall include physical and mental examinations of such defendants.

Â Â Â Â Â  (4) As used in this section, ÂvictimÂ means the person or persons who have suffered financial, social, psychological or physical harm as a result of an offense, and includes, in the case of any homicide or abuse of corpse in any degree, an appropriate member of the immediate family of the decedent. [Amended by 1983 c.723 Â§1; 1993 c.14 Â§10; 1993 c.294 Â§4; 2005 c.264 Â§2]

Â Â Â Â Â  137.533 Probation without entering judgment of guilt; when appropriate; effect of violating condition of probation. (1) Whenever a person pleads guilty to or is found guilty of a misdemeanor other than driving while under the influence of intoxicants or other than a misdemeanor involving domestic violence as defined in ORS 135.230, the court may defer further proceedings and place the person on probation, upon motion of the district attorney and without entering a judgment of guilt, if the person:

Â Â Â Â Â  (a) Consents to the disposition;

Â Â Â Â Â  (b) Has not previously been convicted of any offense in any jurisdiction;

Â Â Â Â Â  (c) Has not been placed on probation under ORS 475.245;

Â Â Â Â Â  (d) Has not completed a diversion under ORS 135.881 to 135.901; and

Â Â Â Â Â  (e) Agrees to pay the unitary assessment for which the person would have been liable under ORS 137.290 if the person had been convicted. The person must pay the unitary assessment within 90 days of imposition unless the court allows payment at a later time. The person shall pay the unitary assessment to the clerk of the court, who shall account for and distribute the moneys as provided in ORS 137.293 and 137.295.

Â Â Â Â Â  (2) A district attorney may submit a motion under subsection (1) of this section if, after considering the factors listed in subsection (3) of this section, the district attorney finds that disposition under this section would be in the interests of justice and of benefit to the person and the community.

Â Â Â Â Â  (3) In determining whether disposition under this section is in the interests of justice and of benefit to the person and the community, the district attorney shall consider at least the following factors:

Â Â Â Â Â  (a) The nature of the offense. However, the offense must not have involved injury to another person.

Â Â Â Â Â  (b) Any special characteristics or difficulties of the person.

Â Â Â Â Â  (c) Whether there is a probability that the person will cooperate with and benefit from alternative treatment.

Â Â Â Â Â  (d) Whether an available program is appropriate to the needs of the person.

Â Â Â Â Â  (e) The impact of the disposition upon the community.

Â Â Â Â Â  (f) Recommendations, if any, of the involved law enforcement agency.

Â Â Â Â Â  (g) Recommendations, if any, of the victim.

Â Â Â Â Â  (h) Provisions for restitution.

Â Â Â Â Â  (i) Any mitigating circumstances.

Â Â Â Â Â  (4) Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon the personÂs fulfillment of the terms and conditions of probation, the court shall discharge the person and dismiss the proceedings against the person. A discharge and dismissal under this section is without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. A person may be discharged and have proceedings dismissed only once under this section.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section do not affect any domestic violence sentencing programs. [1999 c.819 Â§Â§1,2]

Â Â Â Â Â  Note: 137.533 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.540 Conditions of probation; evaluation and treatment; effect of failure to abide by conditions; modification. (1) The court may sentence the defendant to probation subject to the following general conditions unless specifically deleted by the court. The probationer shall:

Â Â Â Â Â  (a) Pay supervision fees, fines, restitution or other fees ordered by the court.

Â Â Â Â Â  (b) Not use or possess controlled substances except pursuant to a medical prescription.

Â Â Â Â Â  (c) Submit to testing of breath or urine for controlled substance or alcohol use if the probationer has a history of substance abuse or if there is a reasonable suspicion that the probationer has illegally used controlled substances.

Â Â Â Â Â  (d) Participate in a substance abuse evaluation as directed by the supervising officer and follow the recommendations of the evaluator if there are reasonable grounds to believe there is a history of substance abuse.

Â Â Â Â Â  (e) Remain in the State of
Oregon
until written permission to leave is granted by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (f) If physically able, find and maintain gainful full-time employment, approved schooling, or a full-time combination of both. Any waiver of this requirement must be based on a finding by the court stating the reasons for the waiver.

Â Â Â Â Â  (g) Change neither employment nor residence without prior permission from the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (h) Permit the parole and probation officer to visit the probationer or the probationerÂs work site or residence and to conduct a walk-through of the common areas and of the rooms in the residence occupied by or under the control of the probationer.

Â Â Â Â Â  (i) Consent to the search of person, vehicle or premises upon the request of a representative of the supervising officer if the supervising officer has reasonable grounds to believe that evidence of a violation will be found, and submit to fingerprinting or photographing, or both, when requested by the Department of Corrections or a county community corrections agency for supervision purposes.

Â Â Â Â Â  (j) Obey all laws, municipal, county, state and federal.

Â Â Â Â Â  (k) Promptly and truthfully answer all reasonable inquiries by the Department of Corrections or a county community corrections agency.

Â Â Â Â Â  (L) Not possess weapons, firearms or dangerous animals.

Â Â Â Â Â  (m) If recommended by the supervising officer, successfully complete a sex offender treatment program approved by the supervising officer and submit to polygraph examinations at the direction of the supervising officer if the probationer:

Â Â Â Â Â  (A) Is under supervision for a sex offense under ORS 163.305 to 163.467;

Â Â Â Â Â  (B) Was previously convicted of a sex offense under ORS 163.305 to 163.467; or

Â Â Â Â Â  (C) Was previously convicted in another jurisdiction of an offense that would constitute a sex offense under ORS 163.305 to 163.467 if committed in this state.

Â Â Â Â Â  (n) Participate in a mental health evaluation as directed by the supervising officer and follow the recommendation of the evaluator.

Â Â Â Â Â  (o) Report as required and abide by the direction of the supervising officer.

Â Â Â Â Â  (p) If required to report as a sex offender under ORS 181.596, report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (A) When supervision begins;

Â Â Â Â Â  (B) Within 10 days of a change in residence;

Â Â Â Â Â  (C) Once each year within 10 days of the probationerÂs date of birth;

Â Â Â Â Â  (D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (2) In addition to the general conditions, the court may impose any special conditions of probation that are reasonably related to the crime of conviction or the needs of the probationer for the protection of the public or reformation of the probationer, or both, including, but not limited to, that the probationer shall:

Â Â Â Â Â  (a) For crimes committed prior to November 1, 1989, and misdemeanors committed on or after November 1, 1989, be confined to the county jail or be restricted to the probationerÂs own residence or to the premises thereof, or be subject to any combination of such confinement and restriction, such confinement or restriction or combination thereof to be for a period not to exceed one year or one-half of the maximum period of confinement that could be imposed for the offense for which the defendant is convicted, whichever is the lesser.

Â Â Â Â Â  (b) For felonies committed on or after November 1, 1989, be confined in the county jail, or be subject to other custodial sanctions under community supervision, or both, as provided by rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) For crimes committed on or after December 5, 1996, sell any assets of the probationer as specifically ordered by the court in order to pay restitution.

Â Â Â Â Â  (3) When a person who is a sex offender is released on probation, the court shall impose as a special condition of probation that the person not reside in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides, without the approval of the personÂs supervising parole and probation officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides, without the approval of the director of the probation agency that is supervising the person or of the county manager of the Department of Corrections, or a designee of the director or manager. As soon as practicable, the supervising parole and probation officer of a person subject to the requirements of this subsection shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subsection:

Â Â Â Â Â  (a) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (b) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (c) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (d) ÂSex offenderÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (4)(a) If the person is released on probation following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the court, if requested by the victim, shall include as a special condition of the personÂs probation that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (A) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county;

Â Â Â Â Â  (B) The person demonstrates to the court by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (C) The person demonstrates to the court by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the probation; or

Â Â Â Â Â  (D) The person resides in a halfway house. As used in this subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (b) A victim may request imposition of the special condition of probation described in this subsection at the time of sentencing in person or through the prosecuting attorney.

Â Â Â Â Â  (c) If the court imposes the special condition of probation described in this subsection and if at any time during the period of probation the victim moves to within three miles of the probationerÂs residence, the court may not require the probationer to change the probationerÂs residence in order to comply with the special condition of probation.

Â Â Â Â Â  (5) When a person who is a sex offender, as defined in ORS 181.594, is released on probation, the Department of Corrections or the county community corrections agency, whichever is appropriate, shall notify the chief of police, if the person is going to reside within a city, and the county sheriff of the county in which the person is going to reside of the personÂs release and the conditions of the personÂs release.

Â Â Â Â Â  (6) Failure to abide by all general and special conditions imposed by the court and supervised by the Department of Corrections or a county community corrections agency may result in arrest, modification of conditions, revocation of probation or imposition of structured, intermediate sanctions in accordance with rules adopted under ORS 137.595.

Â Â Â Â Â  (7) The court may at any time modify the conditions of probation.

Â Â Â Â Â  (8) A court may not order revocation of probation as a result of the probationerÂs failure to pay restitution unless the court determines from the totality of the circumstances that the purposes of the probation are not being served.

Â Â Â Â Â  (9) It is not a cause for revocation of probation that the probationer failed to apply for or accept employment at any workplace where there is a labor dispute in progress. As used in this subsection, Âlabor disputeÂ has the meaning for that term provided in ORS 662.010.

Â Â Â Â Â  (10) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [Amended by 1965 c.346 Â§1; 1969 c.597 Â§125; 1977 c.371 Â§3; 1977 c.380 Â§2; 1981 c.671 Â§1; 1983 c.588 Â§2; 1985 c.818 Â§2; 1987 c.780 Â§3; 1989 c.790 Â§16; 1991 c.196 Â§1; 1991 c.630 Â§5; 1991 c.731 Â§1; 1993 c.14 Â§11; 1993 c.680 Â§16; 1997 c.313 Â§24; 1999 c.626 Â§11; amendments by 1999 c.626 Â§34 repealed by 2001 c.884 Â§1; 2001 c.726 Â§Â§1,2; 2001 c.884 Â§5; 2005 c.264 Â§3; 2005 c.558 Â§1; 2005 c.567 Â§8; 2005 c.576 Â§1a; 2005 c.642 Â§1]

Â Â Â Â Â  137.545 Period of probation; discharge from probation; proceedings in case of violation of conditions. (1) Subject to the limitations in ORS 137.010 and to rules of the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989:

Â Â Â Â Â  (a) The period of probation shall be as the court determines and may, in the discretion of the court, be continued or extended.

Â Â Â Â Â  (b) The court may at any time discharge a person from probation.

Â Â Â Â Â  (2) At any time during the probation period, the court may issue a warrant and cause a defendant to be arrested for violating any of the conditions of probation. Any parole and probation officer, police officer or other officer with power of arrest may arrest a probationer without a warrant for violating any condition of probation, and a statement by the parole and probation officer or arresting officer setting forth that the probationer has, in the judgment of the parole and probation officer or arresting officer, violated the conditions of probation is sufficient warrant for the detention of the probationer in the county jail until the probationer can be brought before the court or until the parole and probation officer or supervisory personnel impose and the offender agrees to structured, intermediate sanctions in accordance with the rules adopted under ORS 137.595. Disposition shall be made during the first 36 hours in custody, excluding Saturdays, Sundays and holidays, unless later disposition is authorized by supervisory personnel. If authorized by supervisory personnel, the disposition shall take place in no more than five judicial days. If the offender does not consent to structured, intermediate sanctions imposed by the parole and probation officer or supervisory personnel in accordance with the rules adopted under ORS 137.595, the parole and probation officer, as soon as practicable, but within one judicial day, shall report the arrest or detention to the court that imposed the probation. The parole and probation officer shall promptly submit to the court a report showing in what manner the probationer has violated the conditions of probation.

Â Â Â Â Â  (3) Except for good cause shown or at the request of the probationer, the probationer shall be brought before a magistrate during the first 36 hours of custody, excluding holidays, Saturdays and Sundays. That magistrate, in the exercise of discretion, may order the probationer held pending a violation or revocation hearing or pending transfer to the jurisdiction of another court where the probation was imposed. In lieu of an order that the probationer be held, the magistrate may release the probationer upon the condition that the probationer appear in court at a later date for a probation violation or revocation hearing. If the probationer is being held on an out-of-county warrant, the magistrate may order the probationer released subject to an additional order to the probationer that the probationer report within seven calendar days to the court that imposed the probation.

Â Â Â Â Â  (4) When a probationer has been sentenced to probation in more than one county and the probationer is being held on an out-of-county warrant for a probation violation, the court may consider consolidation of some or all pending probation violation proceedings pursuant to rules made and orders issued by the Chief Justice of the Supreme Court under ORS 137.547:

Â Â Â Â Â  (a) Upon the motion of the district attorney or defense counsel in the county in which the probationer is held; or

Â Â Â Â Â  (b) Upon the courtÂs own motion.

Â Â Â Â Â  (5)(a) For defendants sentenced for felonies committed prior to November 1, 1989, and for any misdemeanor, the court that imposed the probation, after summary hearing, may revoke the probation and:

Â Â Â Â Â  (A) If the execution of some other part of the sentence has been suspended, the court shall cause the rest of the sentence imposed to be executed.

Â Â Â Â Â  (B) If no other sentence has been imposed, the court may impose any other sentence which originally could have been imposed.

Â Â Â Â Â  (b) For defendants sentenced for felonies committed on or after November 1, 1989, the court that imposed the probationary sentence may revoke probation supervision and impose a sanction as provided by rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (6) Except for good cause shown, if the revocation hearing is not conducted within 14 calendar days following the arrest or detention of the probationer, the probationer shall be released from custody.

Â Â Â Â Â  (7) A defendant who has been previously confined in the county jail as a condition of probation pursuant to ORS 137.540 or as part of a probationary sentence pursuant to the rules of the Oregon Criminal Justice Commission may be given credit for all time thus served in any order or judgment of confinement resulting from revocation of probation.

Â Â Â Â Â  (8) In the case of any defendant whose sentence has been suspended but who has not been sentenced to probation, the court may issue a warrant and cause the defendant to be arrested and brought before the court at any time within the maximum period for which the defendant might originally have been sentenced. Thereupon the court, after summary hearing, may revoke the suspension of sentence and cause the sentence imposed to be executed.

Â Â Â Â Â  (9) If a probationer fails to appear or report to a court for further proceedings as required by an order under subsection (3) of this section, the failure to appear may be prosecuted in the county to which the probationer was ordered to appear or report.

Â Â Â Â Â  (10) The probationer may admit or deny the violation by being physically present at the hearing or by means of simultaneous electronic transmission as described in ORS 131.045.

Â Â Â Â Â  (11)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the district attorney of any hearing before the court that may result in the revocation of the defendantÂs probation;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the court.

Â Â Â Â Â  (b) Failure of the district attorney to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [Formerly 137.550; 2003 c.577 Â§14; 2005 c.264 Â§4; 2005 c.566 Â§11]

Â Â Â Â Â  137.547 Consolidation of probation violation proceedings; rules. (1) Notwithstanding any other provision of law, the Chief Justice of the Supreme Court may make rules or issue orders under ORS 1.002 to establish procedures for the consolidation of probation violation proceedings pending against a probationer in multiple circuit courts.

Â Â Â Â Â  (2) Rules made or orders issued under this section:

Â Â Â Â Â  (a) Shall provide that if a probationer is alleged to have violated the conditions of a sentence of probation in more than one court, an initiating court may consider consolidation of some or all pending probation violation proceedings before one or more appropriate courts:

Â Â Â Â Â  (A) Upon the motion of the district attorney or the defense counsel in the county in which the probationer is in custody or otherwise before the court; or

Â Â Â Â Â  (B) Upon the courtÂs own motion.

Â Â Â Â Â  (b) May determine which courts are appropriate courts for the consolidation of probation violation proceedings in described circumstances or establish a process for determining an appropriate court.

Â Â Â Â Â  (c) Shall require the consent of the probationer to a consolidated probation violation proceeding and written waivers by the probationer as determined necessary or fair.

Â Â Â Â Â  (d) Shall require the approval of the judge of any responding court, the initiating court and any appropriate court being considered for a consolidated probation violation proceeding.

Â Â Â Â Â  (e) Shall require the approval of the district attorney of the county for any responding court, the initiating court and any court being considered as an appropriate court.

Â Â Â Â Â  (f) May provide for the recall of warrants in any court other than the appropriate court as convenient to accomplish the purposes of this section.

Â Â Â Â Â  (g) May provide for the transmission of copies of such papers, records or other information to or from courts, district attorneys and parole and probation officers as is necessary, appropriate or convenient for a consolidated probation violation proceeding under this section.

Â Â Â Â Â  (h) May provide any processes necessary, appropriate or convenient for the proceeding before the appropriate court and for the appropriate court to make a disposition of the cases that are consolidated in a proceeding under this section.

Â Â Â Â Â  (i) May include any rules or orders establishing other procedures necessary, appropriate or convenient for the fair and expeditious resolution of consolidated probation violation proceedings under this section.

Â Â Â Â Â  (3) When an appropriate court transmits the judgment it enters for a consolidated probation violation proceeding under this section to the initiating court, if different from the appropriate court, and to a responding court for filing, thereafter that judgment is for all purposes the same as a judgment of the court of the initiating or responding county with regard to the matters on which that judgment makes determination and disposition.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAppropriate courtÂ means the court most appropriate to hold a consolidated probation violation proceeding under this section given the totality of the circumstances involving the alleged probation violations and multiple jurisdiction proceedings. The circumstances include, but are not limited to:

Â Â Â Â Â  (A) The location, residence or work location of the probationer;

Â Â Â Â Â  (B) The location of the probationerÂs parole and probation officer;

Â Â Â Â Â  (C) The location of any witnesses or victims of the alleged violations or of any alleged new offenses with which the probationer is charged;

Â Â Â Â Â  (D) The location of any victims of the offense for which the probationer was sentenced to probation;

Â Â Â Â Â  (E) The nature and location of previous offenses for which the probationer is serving a sentence;

Â Â Â Â Â  (F) The nature of any new offenses with which the probationer is charged;

Â Â Â Â Â  (G) The resources of local jails;

Â Â Â Â Â  (H) The nature and location of any services that may be appropriate as a consequence of the alleged violation or new charges;

Â Â Â Â Â  (I) Whether the judge who imposed the original sentence provided in the original judgment direction to return any probation violation proceedings to that judge; and

Â Â Â Â Â  (J) The interests of local courts and district attorneys concerning the probationer and any disposition that a court may impose concerning the probationer.

Â Â Â Â Â  (b) ÂInitiating courtÂ means the court in which a probationer is in custody or otherwise before the court.

Â Â Â Â Â  (c) ÂResponding courtÂ means a court other than an initiating court or appropriate court that entered a judgment under which the probationer is currently serving a sentence of probation and which court consents to the consolidation of probation violation proceedings in an appropriate court under this section. [1999 c.614 Â§1; 2005 c.264 Â§5]

Â Â Â Â Â  Note: 137.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.550 [Amended by 1955 c.688 Â§2; 1965 c.346 Â§2; 1971 c.743 Â§326; 1987 c.908 Â§1; 1989 c.790 Â§17; 1991 c.196 Â§2; 1993 c.14 Â§12; 1993 c.581 Â§2; 1993 c.680 Â§17; 1997 c.313 Â§11; 1999 c.614 Â§2; renumbered 137.545 in 1999]

Â Â Â Â Â  137.551 Revocation of probationary sentences; release dates; rules. (1) The State Board of Parole and Post-Prison Supervision shall adopt rules to establish release dates for revocations of probationary sentences imposed for felonies committed before November 1, 1989.

Â Â Â Â Â  (2) To the extent permissible under law, the release dates for revocation of probationary sentences imposed for felonies committed before November 1, 1989, shall be set consistent with sanctions for probation revocations as provided by rules of the Oregon Criminal Justice Commission for felonies committed on or after November 1, 1989. [1989 c.790 Â§18a]

Â Â Â Â Â  Note: 137.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.553 Use of citations for probation violations authorized. (1) In addition to any authority granted under ORS 137.545, a court may authorize the use of citations to direct its probationers who violate conditions of probation to appear before the court. The following apply to the use of citations under this subsection:

Â Â Â Â Â  (a) A court may authorize issuance of citations under this subsection only by officers who are permitted under ORS 137.545 to make an arrest without a warrant.

Â Â Â Â Â  (b) Nothing in this subsection limits the authority, under ORS 137.545, of a parole and probation officer, police officer or other officer to arrest for violation of conditions of probation even if the officer is authorized under this section to issue a citation.

Â Â Â Â Â  (c) A court may impose any conditions upon an authorization under this subsection that the court considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, provision for citation in all cases that meet certain conditions, allowance of citation for certain types of cases or designation of certain cases where citations shall not be used.

Â Â Â Â Â  (2) The cited probationer shall appear before the court at the time, date and court specified in the citation. If the probationer fails to appear at the time, date and court specified in the citation, the court may issue a warrant of arrest, upon the request of the supervisor of probation, or upon request of the district attorney, or upon the courtÂs own motion. [1987 c.761 Â§2; 2005 c.264 Â§6]

Â Â Â Â Â  137.557 Citation; procedure; contents. (1) If a citation is issued under ORS 137.553, the officer who issues the citation shall serve one copy of the citation to the probationer who is cited to appear and shall, as soon as practicable, file a duplicate copy with the court in which the probationer is cited to appear, along with proof of service.

Â Â Â Â Â  (2) Each copy of the citation issued under ORS 137.553 shall contain:

Â Â Â Â Â  (a) The name of the court at which the cited probationer is to appear.

Â Â Â Â Â  (b) The name of the probationer cited.

Â Â Â Â Â  (c) A brief description of the asserted probation violation, the date, the time and the place at which the violation occurred, the date on which the citation was issued and the name of the officer who issued the citation.

Â Â Â Â Â  (d) The time, date and place at which the cited probationer is to appear in court.

Â Â Â Â Â  (e) A notice to the effect that:

Â Â Â Â Â  (A) The citation is not itself a motion to revoke probation, but that such a motion will be filed and a copy provided to the probationer when the probationer appears at court;

Â Â Â Â Â  (B) The probationer must appear in court at the time set in the citation; and

Â Â Â Â Â  (C) If the probationer fails to appear as directed, the court may immediately issue a warrant for the probationerÂs arrest or the probationer may immediately be taken into custody by the officer responsible for supervising the probation. [1987 c.761 Â§3]

Â Â Â Â Â  137.560 Copies of certain judgments to be sent to Department of Corrections. Within 10 days following the issuing of any judgment of suspension of imposition or execution of sentence or of probation of any person convicted of a crime, or of the continuation, extension, modification or revocation of any such judgment, or of the discharge of such person, or the recommendation by the court to the Governor of the pardon of such person, provided such person is under the jurisdiction of the Department of Corrections, the court issuing such a judgment shall cause prompt delivery of a copy of the same to the Director of the Department of Corrections. [Amended by 1973 c.836 Â§271; 1979 c.75 Â§1; 1987 c.320 Â§39; 1991 c.111 Â§16; 1993 c.18 Â§23]

Â Â Â Â Â  137.570 Authority to transfer probationer from one agency to another; procedure. A court may transfer a person on probation under its jurisdiction from the supervision of one probation agency to that of another probation agency. Whenever a person sentenced to probation resides in or is to remove to a locality outside the jurisdiction of the court that sentenced the person to probation, the court may transfer the person to a parole and probation officer appointed to serve for the locality in which the person resides or to which the person is to remove:

Â Â Â Â Â  (1) If the parole and probation officer sends to the court desiring to make such transfer a written statement that the parole and probation officer will exercise supervision over the person.

Â Â Â Â Â  (2) If the statement is approved in writing by the judge of the court to which the parole and probation officer is attached. [Amended by 1973 c.836 Â§272; 1993 c.14 Â§13; 2005 c.264 Â§7]

Â Â Â Â Â  137.580 Effect of transfer of probationer from one agency to another. Whenever the transfer mentioned in ORS 137.570 is made, the court making it shall send to the probation agency to whose supervision the probationer is transferred a copy of all the records of the court as to the offense, criminal record and social history of the probationer. The probation agency shall report concerning the conduct and progress of the probationer to the court that sentenced the probationer to probation. Parole and probation officers or agencies shall have, with respect to persons transferred to their supervision from any other jurisdiction, all the powers and be subject to all the duties now imposed by law upon them in regard to probationers received on probation from courts in their own jurisdiction. [Amended by 1973 c.836 Â§273; 1993 c.14 Â§14; 2005 c.264 Â§8]

Â Â Â Â Â  137.590 Appointment of parole and probation officers and assistants; chief parole and probation officer. The judge or judges of any court of criminal jurisdiction, including municipal courts, may appoint, with the prior approval of the governing body of the county or city involved, and at pleasure remove, parole and probation officers and clerical assistants that may be necessary. Parole and probation officers appointed by the court shall be selected because of definite qualifications as to character, personality, ability and training. In courts where more than one parole and probation officer is appointed, one shall be designated chief parole and probation officer and shall have general supervision of the probation work of parole and probation officers appointed by and under the direction of the court. Appointments shall be in writing and entered on the records of the court. Parole and probation officers and clerical assistants appointed under this section are not state officers or employees, and their compensation and expenses shall not be paid by the state. [Amended by 1971 c.633 Â§12; 1973 c.836 Â§274; 1981 s.s. c.3 Â§38; 2005 c.264 Â§9]

Â Â Â Â Â  137.592 Policy regarding probation violations. The Legislative Assembly finds that:

Â Â Â Â Â  (1) To protect the public, the criminal justice system must compel compliance with the conditions of probation by responding to violations with swift, certain and fair punishments.

Â Â Â Â Â  (2) Decisions to incarcerate offenders in state prisons for violation of the conditions of probation must be made upon a reasonably systematic basis that will insure that available prison space is used to house those offenders who constitute a serious threat to the public, taking into consideration the availability of both prison space and local resources. [1993 c.680 Â§8]

Â Â Â Â Â  Note: 137.592 to 137.599 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.593 Duty of corrections agencies to impose structured, intermediate sanctions for probation violations. (1) Except as otherwise provided in subsection (2) of this section, when a court suspends the imposition or execution of sentence and places a defendant on probation, or sentences a defendant to probation under the rules of the Oregon Criminal Justice Commission and orders a defendant placed under the supervision of the Department of Corrections or a county community corrections agency, the Department of Corrections or the county community corrections agency shall impose structured, intermediate sanctions for the violation of conditions of probation in accordance with rules adopted under ORS 137.595. Under no circumstances may the Department of Corrections or a county community corrections agency revoke probation.

Â Â Â Â Â  (2) Notwithstanding ORS 137.124 and 423.478 and any other provision of law, the sentencing judge shall retain authority:

Â Â Â Â Â  (a) To revoke probation and receive recommendations regarding revocation of probation from the supervising officer made in accordance with rules adopted under ORS 137.595;

Â Â Â Â Â  (b) To determine whether conditions of probation have been violated and to impose sanctions for the violations if the court, at the time of sentencing, states on the record that the court is retaining such authority;

Â Â Â Â Â  (c) To cause a probationer to be brought before the court for a hearing upon motion of the district attorney or the courtÂs own motion prior to the imposition of any structured, intermediate sanctions or within four judicial days after receiving notice that a structured, intermediate sanction has been imposed on the probationer pursuant to rules adopted under ORS 137.595 and to revoke probation or impose such other or additional sanctions or modify the conditions of probation as authorized by law; and

Â Â Â Â Â  (d) To impose and require an offender to serve a period of incarceration not to exceed 180 days as a sanction for revocation of probation.

Â Â Â Â Â  (3) In no case may the sentencing judge cause a probationer to be brought before the court for a hearing and revoke probation or impose other or additional sanctions after the probationer has completed a structured, intermediate sanction imposed by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§10; 1995 c.423 Â§9a]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.595 Establishing system of sanctions; rules. (1) The Department of Corrections shall adopt rules to carry out the purposes of chapter 680, Oregon Laws 1993, by establishing a system of structured, intermediate probation violation sanctions that may be imposed by the Department of Corrections or a county community corrections agency, taking into consideration the severity of the violation behavior, the prior violation history, the severity of the underlying criminal conviction, the criminal history of the offender, protection of the community, deterrence, the effective capacity of the state prisons and the availability of appropriate local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day reporting centers or other local sanctions.

Â Â Â Â Â  (2) Rules adopted by the Department of Corrections under this section shall establish:

Â Â Â Â Â  (a) A system of structured, intermediate probation violation sanctions that may be imposed by the Department of Corrections or a county community corrections agency on a probationer who waives in writing a probation violation hearing, admits or affirmatively chooses not to contest the violations alleged in a probation violation report and consents to the sanctions;

Â Â Â Â Â  (b) Procedures to provide a probationer with written notice of the probationerÂs right to a hearing before the court to determine whether the probationer violated the conditions of probation alleged in a probation violation report, and if so, whether to continue the probationer on probation subject to the same or modified conditions, or order sanctions for any violations and the right to be represented by counsel at the hearing if the probationer is financially eligible;

Â Â Â Â Â  (c) Procedures for a probationer to waive in writing a probation violation hearing, admit or not contest the violations alleged in the probation violation report and consent to the imposition of structured, intermediate sanctions by the Department of Corrections or a county community corrections agency;

Â Â Â Â Â  (d) The level and type of sanctions that may be imposed by parole and probation officers and by supervisory personnel;

Â Â Â Â Â  (e) The level and type of violation behavior warranting a recommendation to the court that probation be revoked;

Â Â Â Â Â  (f) Procedures for notifying district attorneys and the courts of probation violations admitted by probationers and the sanctions imposed by the Department of Corrections or county community corrections agencies; and

Â Â Â Â Â  (g) Such other policies or procedures as are necessary to carry out the purposes of chapter 680,
Oregon
Laws 1993.

Â Â Â Â Â  (3) Jail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed 60 days per violation report. The total number of days of jail confinement for all violation reports per conviction may not exceed the maximum number of available jail custody units under rules adopted by the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) Nonjail confinement imposed as a custodial sanction by the Department of Corrections or a county community corrections agency pursuant to rules adopted under this section may not exceed the maximum number of available nonjail custody units under rules adopted by the Oregon Criminal Justice Commission. [1993 c.680 Â§11; 1999 c.121 Â§1; 2001 c.962 Â§93; 2005 c.264 Â§10]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 680, Oregon Laws 1993,Â for the words Âthis ActÂ in section 11, chapter 680, Oregon Laws 1993, compiled as 137.595. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  137.596 Probation violations; custodial sanctions; rules. The Oregon Criminal Justice Commission shall amend its rules to increase the jail and nonjail custody units that can be imposed as custodial sanctions for probation violations under ORS 137.595. The commission shall base the amendments on the existing rule structure and may not increase existing sanction limits by more than 60 days. [2001 c.737 Â§1]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.597 Probationer may consent to imposition of sanctions. Subject to rules adopted under ORS 137.595, after receiving written notification of rights, a probationer may waive in writing a probation violation hearing, admit or not contest the violations alleged in the probation violation report and consent to the imposition of structured, intermediate sanctions by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§12]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.599 Hearing prior to, or after, imposition of sanctions. Prior to the imposition of any structured, intermediate sanction or within four judicial days after receiving notice that a structured, intermediate sanction has been imposed on a probationer pursuant to rules adopted under ORS 137.595, the court, upon motion of the district attorney or on its own motion, may cause the probationer to be brought before the court for a hearing, and may revoke probation or impose such other or additional sanctions or modify the conditions of probation as authorized by law. In no case may the sentencing judge cause a probationer to be brought before the court for a hearing and revoke probation or impose other or additional sanctions after the probationer has completed a structured, intermediate sanction imposed by the Department of Corrections or a county community corrections agency pursuant to rules adopted under ORS 137.595. [1993 c.680 Â§13]

Â Â Â Â Â  Note: See note under 137.592.

Â Â Â Â Â  137.600 [Repealed by 1955 c.491 Â§9]

Â Â Â Â Â  137.610 Performance by Department of Corrections staff of duties of parole and probation officers appointed by judge. The judge or judges of any court of criminal jurisdiction, including municipal courts, may request at any time the staff of the Department of Corrections to perform any of the duties that might be required of a parole and probation officer appointed by the court pursuant to ORS 137.590. All requests for services of the staff shall be made upon the Director of the Department of Corrections, who shall order the prompt performance of any such requested service whenever members of the staff are available for such duty. [Amended by 1969 c.597 Â§126; 1987 c.320 Â§40; 2005 c.264 Â§11]

Â Â Â Â Â  137.620 Powers of parole and probation officers; oath of office; bond; audit of accounts. (1) As used in this section, Âparole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (2) Parole and probation officers of the Department of Corrections or a county community corrections agency and those appointed by the court have the powers of peace officers in the execution of their duties, but are not active members of the regular police force. Each parole and probation officer appointed by the court, before entering on the duties of office, shall take an oath of office. Each parole and probation officer who collects or has custody of money shall execute a bond in a penal sum to be fixed by the court, with sufficient sureties approved thereby, conditioned for the honest accounting of all money received by the parole and probation officer as a parole and probation officer. The accounts of all parole and probation officers are subject to audit at any time by the proper fiscal authorities. [Amended by 1973 c.836 Â§275; 1987 c.320 Â§41; 2005 c.264 Â§1]

Â Â Â Â Â  137.630 Duties of parole and probation officers. The duties of parole and probation officers appointed pursuant to ORS 137.590 or 423.500 to 423.560 are:

Â Â Â Â Â  (a) To make investigations and reports under ORS 137.530 as are required by the judge of any court having jurisdiction within the county, city or judicial district for which the officer is appointed to serve.

Â Â Â Â Â  (b) To receive under supervision any person sentenced to probation by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (c) To provide release assistance, and supervise any person placed in a diversion, work release or community services alternative program, by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (d) To give each person under their supervision a statement of the conditions of probation or program participation and to instruct the person regarding the conditions.

Â Â Â Â Â  (e) To keep informed concerning the conduct and condition of persons under their supervision by visiting, requiring reports and otherwise.

Â Â Â Â Â  (f) To use all suitable methods, not inconsistent with the condition of probation or program participation, to aid and encourage persons under their supervision and to effect improvement in their conduct and condition.

Â Â Â Â Â  (g) To keep detailed records of the work done and to make reports to the courts and to the Department of Corrections as the courts require.

Â Â Â Â Â  (h) To perform other duties not inconsistent with the normal and customary functions of parole and probation officers as may be required by any court in the jurisdiction area for which the officers are appointed to serve.

Â Â Â Â Â  (2) Parole and probation officers of the Department of Corrections have duties as specified by rule adopted by the Director of the Department of Corrections.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, parole and probation officers may not be required to collect from persons under their supervision any fees to offset the costs of supervising the probation, including but not limited to those ordered pursuant to ORS 137.540 or 423.570. [Amended by 1969 c.597 Â§127; 1981 c.447 Â§1; 1987 c.320 Â§42; 1993 c.14 Â§15; 2005 c.264 Â§12]

DETERMINATE SENTENCES

Â Â Â Â Â  137.635 Determinate sentences required for certain felony convictions. (1) When, in the case of a felony described in subsection (2) of this section, a court sentences a convicted defendant who has previously been convicted of any felony designated in subsection (2) of this section, the sentence shall not be an indeterminate sentence to which the defendant otherwise would be subject under ORS 137.120, but, unless it imposes a death penalty under ORS 163.105, the court shall impose a determinate sentence, the length of which the court shall determine, to the custody of the Department of Corrections. Any mandatory minimum sentence otherwise provided by law shall apply. The sentence shall not exceed the maximum sentence otherwise provided by law in such cases. The convicted defendant who is subject to this section shall not be eligible for probation. The convicted defendant shall serve the entire sentence imposed by the court and shall not, during the service of such a sentence, be eligible for parole or any form of temporary leave from custody. The person shall not be eligible for any reduction in sentence pursuant to ORS 421.120 or for any reduction in term of incarceration pursuant to ORS 421.121.

Â Â Â Â Â  (2) Felonies to which subsection (1) of this section applies include and are limited to:

Â Â Â Â Â  (a) Murder, as defined in ORS 163.115, and any aggravated form thereof.

Â Â Â Â Â  (b) Manslaughter in the first degree, as defined in ORS 163.118.

Â Â Â Â Â  (c) Assault in the first degree, as defined in ORS 163.185.

Â Â Â Â Â  (d) Kidnapping in the first degree, as defined in ORS 163.235.

Â Â Â Â Â  (e) Rape in the first degree, as defined in ORS 163.375.

Â Â Â Â Â  (f) Sodomy in the first degree, as defined in ORS 163.405.

Â Â Â Â Â  (g) Unlawful sexual penetration in the first degree, as defined in ORS 163.411.

Â Â Â Â Â  (h) Burglary in the first degree, as defined in ORS 164.225.

Â Â Â Â Â  (i) Arson in the first degree, as defined in ORS 164.325.

Â Â Â Â Â  (j) Robbery in the first degree, as defined in ORS 164.415.

Â Â Â Â Â  (3) When the court imposes a sentence under this section, the court shall indicate in the judgment that the defendant is subject to this section. [1989 c.1 Â§Â§2,3; 1991 c.386 Â§6; 1993 c.692 Â§5; 1995 c.79 Â§49; 2003 c.14 Â§59]

Â Â Â Â Â  137.637 Determining length of determinate sentences. When a determinate sentence of imprisonment is required or authorized by statute, the sentence imposed shall be the determinate sentence or the sentence as provided by the rules of the Oregon Criminal Justice Commission, whichever is longer. [1989 c.790 Â§82; 1995 c.520 Â§2]

Â Â Â Â Â  Note: 137.637 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.640 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.650 [Repealed by 1961 c.359 Â§1]

OREGON
CRIMINAL JUSTICE COMMISSION

Â Â Â Â Â  137.651 Definitions. As used in ORS 137.654, 137.656 and 137.658:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Criminal Justice Commission.

Â Â Â Â Â  (2) ÂCriminal justice systemÂ includes all activities and agencies, whether state or local, public or private, pertaining to the prevention, prosecution and defense of offenses, the disposition of offenders under the criminal law and the disposition or treatment of juveniles adjudicated to have committed an act which, if committed by an adult, would be a crime. The Âcriminal justice systemÂ includes police, public prosecutors, defense counsel, courts, correction systems, mental health agencies, crime victims and all public and private agencies providing services in connection with those elements, whether voluntarily, contractually or by order of a court. [1985 c.558 Â§1; 1995 c.420 Â§4; 1997 c.433 Â§1]

Â Â Â Â Â  Note: 137.651 to 137.673 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.653 [1985 c.558 Â§2; 1987 c.879 Â§18; 1989 c.548 Â§1; 1993 c.188 Â§2; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.654
Oregon
Criminal Justice Commission; membership; terms; meetings. (1) There is established the Oregon Criminal Justice Commission consisting of nine members. The Governor shall appoint seven members who are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. The President of the Senate shall appoint one state Senator as a nonvoting member. The Speaker of the House of Representatives shall appoint one state Representative as a nonvoting member. Members serve at the pleasure of the appointing authority. The Governor shall appoint members of the commission consistent with the following:

Â Â Â Â Â  (a) Members shall be appointed with consideration of the different geographic regions of the state.

Â Â Â Â Â  (b) Not more than four members may belong to the same political party. Party affiliation is determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (2)(a) The term of office of each member is four years or until the end of a legislative memberÂs legislative term, whichever occurs first. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment but may serve no more than two consecutive terms.

Â Â Â Â Â  (b) In case of a vacancy for any cause, the appointing authority shall appoint a person to fill the office for the unexpired term. When a person is appointed under this paragraph, the unexpired term may not be considered for purposes of the limitation to two consecutive terms of service.

Â Â Â Â Â  (3) The Governor shall appoint one of the commissioners as chairperson, to serve at the pleasure of the Governor. The members of the commission shall elect from among themselves a vice chairperson who shall preside over meetings and exercise the functions of the chairperson during absence or disability of the chairperson. The chairperson and vice chairperson shall execute the duties determined by the commission to be necessary.

Â Â Â Â Â  (4) The chairperson shall appoint one member, subject to the approval of the commission, to serve on an executive committee with the chairperson and vice chairperson. The executive committee may exercise the powers and responsibilities of the commission between meetings of the commission. All action taken by the executive committee not previously authorized must be submitted to the commission for approval at the next regular or special meeting.

Â Â Â Â Â  (5) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson. If a majority of members, in writing, request a special meeting, the chairperson shall designate a time for a special meeting as requested.

Â Â Â Â Â  (7) The Governor shall appoint an executive director for the commission who shall be in the exempt service and who shall be responsible for the performance of duties assigned by the commission. Subject to the State Personnel Relations Law, the executive director may employ appropriate staff to carry out the duties assigned by the commission.

Â Â Â Â Â  (8) Members of the commission are entitled to expenses as provided in ORS 292.495. Subject to the availability of funds, members of a committee established under ORS 137.658 who are not commission members may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495 (2). Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (9) The commission is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260.

Â Â Â Â Â  (10) The commission shall consult with and seek advice and counsel of the Chief Justice of the Supreme Court and the State Court Administrator on any matter that impacts the operation of the courts. The Chief Justice may have a representative participate in any meeting of the commission. [1995 c.420 Â§1; 1999 c.172 Â§1; 2001 c.919 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.655 [1985 c.558 Â§3; subsections (8) and (9) enacted as 1991 c.885 Â§6; 1993 c.188 Â§1; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.656 Purpose and duties of commission; rules. (1) The purpose of the Oregon Criminal Justice Commission is to improve the effectiveness and efficiency of state and local criminal justice systems by providing a centralized and impartial forum for statewide policy development and planning.

Â Â Â Â Â  (2) The primary duty of the commission is to develop and maintain a state criminal justice policy and comprehensive, long-range plan for a coordinated state criminal justice system that encompasses public safety, offender accountability, crime reduction and prevention and offender treatment and rehabilitation. The plan must include, but need not be limited to, recommendations regarding:

Â Â Â Â Â  (a) Capacity, utilization and type of state and local prison and jail facilities;

Â Â Â Â Â  (b) Implementation of community corrections programs;

Â Â Â Â Â  (c) Alternatives to the use of prison and jail facilities;

Â Â Â Â Â  (d) Appropriate use of existing facilities and programs;

Â Â Â Â Â  (e) Whether additional or different facilities and programs are necessary;

Â Â Â Â Â  (f) Methods of assessing the effectiveness of juvenile and adult correctional programs, devices and sanctions in reducing future criminal conduct by juvenile and adult offenders;

Â Â Â Â Â  (g) Methods of reducing the risk of future criminal conduct; and

Â Â Â Â Â  (h) The effective utilization of local public safety coordinating councils.

Â Â Â Â Â  (3) Other duties of the commission are:

Â Â Â Â Â  (a) To conduct joint studies by agreement with other state agencies, boards or commissions on any matter within the jurisdiction of the commission.

Â Â Â Â Â  (b) To provide
Oregon
criminal justice analytical and statistical information to federal agencies and serve as a clearinghouse and information center for the collection, preparation, analysis and dissemination of information on state and local sentencing practices.

Â Â Â Â Â  (c) To provide technical assistance and support to local public safety coordinating councils.

Â Â Â Â Â  (d) To receive grant applications to start or expand drug court programs as defined in ORS 3.450, to make rules to govern the grant process and to award grant funds according to the rules.

Â Â Â Â Â  (4) The commission shall establish by rule the information that must be submitted under ORS 137.010 (9) and the methods for submitting the information. A rule adopted under this subsection must be approved by the Chief Justice of the Supreme Court before it takes effect. [1995 c.420 Â§3; 1997 c.433 Â§2; 1999 c.1053 Â§44; 2005 c.10 Â§3; 2005 c.503 Â§11; 2005 c.706 Â§24; 2007 c.71 Â§36; 2007 c.682 Â§3]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.657 [1989 c.790 Â§91; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.658 Authority of chairperson to create committees within commission. (1) The chairperson of the Oregon Criminal Justice Commission may create any committees within the commission as the chairperson may think necessary. Persons who are not commission members may be appointed as members to serve on the committees with the approval of the commission.

Â Â Â Â Â  (2) The chairperson shall appoint members of committees created under this section in such a manner as to ensure representation from all segments of the criminal justice system that are affected by the work of the committee. In selecting members for committee assignments, the chairperson shall consider, but is not limited to, representatives from the following:

Â Â Â Â Â  (a) The Attorney General;

Â Â Â Â Â  (b) The Director of the Department of Corrections;

Â Â Â Â Â  (c) The chairperson of the State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (d) The Superintendent of State Police;

Â Â Â Â Â  (e) The chief administrative employee of the Psychiatric Security Review Board;

Â Â Â Â Â  (f) The Director of Human Services;

Â Â Â Â Â  (g) The Director of the
Oregon
Youth Authority;

Â Â Â Â Â  (h) Trial judges;

Â Â Â Â Â  (i) Judges of the
Oregon
Supreme Court or Court of Appeals;

Â Â Â Â Â  (j) Majority and minority parties of the House of Representatives and the Senate;

Â Â Â Â Â  (k) District attorneys;

Â Â Â Â Â  (L) Criminal defense attorneys;

Â Â Â Â Â  (m) County sheriffs;

Â Â Â Â Â  (n) County commissioners;

Â Â Â Â Â  (o) County community corrections directors;

Â Â Â Â Â  (p) Chiefs of police;

Â Â Â Â Â  (q) Victims of crime;

Â Â Â Â Â  (r) The public at large;

Â Â Â Â Â  (s) The director of a nonprofit entity created for the purpose of increasing understanding of the adult and juvenile justice systems and promotion of effective policies for prevention and control of crime; and

Â Â Â Â Â  (t) Private contract providers. [1995 c.420 Â§2; 1997 c.433 Â§3; 2001 c.900 Â§23]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.659 [1987 c.619 Â§9; 1991 c.455 Â§1; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.660 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.661 Agency cooperation with commission. All officers, boards, commissions and other agencies of the State of
Oregon
shall cooperate with the Oregon Criminal Justice Commission to accomplish the duties imposed upon the Oregon Criminal Justice Commission. [1985 c.558 Â§6; 1995 c.420 Â§5]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.662
Oregon
Criminal Justice Commission Account. The Oregon Criminal Justice Commission Account is established separate and distinct from the General Fund. All moneys received by the Oregon Criminal Justice Commission, other than appropriations from the General Fund, and except those moneys described in ORS 475A.160, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§1]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.663 [1987 c.619 Â§3; 1989 c.790 Â§38; 1993 c.188 Â§3; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.665 [1989 c.790 Â§89; 1993 c.692 Â§6; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.667 Amendments to sentencing guidelines; submitting to Legislative Assembly; rules. (1) The Oregon Criminal Justice Commission shall review all new legislation that creates new crimes or modifies existing crimes. The commission shall adopt by rule any necessary modifications to the crime seriousness scale of the guidelines to reflect the actions of the Legislative Assembly and may classify offenses as person felonies or person misdemeanors for purposes of the rules.

Â Â Â Â Â  (2) The commission may adopt by majority vote of all of its members who are eligible to vote amendments to the sentencing guidelines approved by section 87, chapter 790,
Oregon
Laws 1989. The commission shall submit the amendments to the Legislative Assembly for its approval. The amendments do not become effective unless approved by the Legislative Assembly by law. The effective date of the amendments is the date specified by the Legislative Assembly in the law approving the amendments or, if the Legislative Assembly does not specify a date, the effective date of the law approving the amendments. The Legislative Assembly may by law amend, repeal or supplement any of the amendments.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section do not apply to amendments to the guidelines adopted by the commission that:

Â Â Â Â Â  (a) Are required to implement enactments of the Legislative Assembly;

Â Â Â Â Â  (b) Are required under ORS 421.512 (2) or subsection (1) of this section; or

Â Â Â Â Â  (c)(A) Renumber rules or parts of rules, change internal references to agree with statute or rule numbers, delete references to repealed statutes or rules, substitute statute references for chapter numbers, change capitalization and spelling for the purpose of uniformity or correct manifest clerical, grammatical or typographical errors; and

Â Â Â Â Â  (B) Do not alter the sense, meaning, effect or substance of the rule amended.

Â Â Â Â Â  (4) If a rule adopted under subsection (1) of this section is not approved by the next regular Legislative Assembly following the adoption of the rule, the rule is repealed on January 1 following adjournment sine die of that Legislative Assembly. [1989 c.790 Â§94a; 1993 c.681 Â§6; 1993 c.692 Â§7; 1995 c.420 Â§6; 1997 c.691 Â§3; 1999 c.966 Â§2; 2003 c.453 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.669 Guidelines control sentences; mandatory sentences. The guidelines adopted under ORS 137.667, together with any amendments, supplements or repealing provisions, shall control the sentences for all crimes committed after the effective date of such guidelines. Except as provided in ORS 137.637 and 137.671, the incarcerative guidelines and any other guidelines so designated by the Oregon Criminal Justice Commission shall be mandatory and constitute presumptive sentences. [1987 c.619 Â§5; 1989 c.790 Â§95; 1995 c.420 Â§7; 1997 c.691 Â§4]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.670 [Repealed by 1961 c.359 Â§1]

Â Â Â Â Â  137.671 Authority of court to impose sentence outside guidelines. (1) The court may impose a sentence outside the presumptive sentence or sentence range made presumptive under ORS 137.669 for a specific offense if it finds there are substantial and compelling reasons justifying a deviation from the presumptive sentence.

Â Â Â Â Â  (2) Whenever the court imposes a sentence outside the presumptive sentence it shall set forth the reasons for its decision in the manner required by rules of the Oregon Criminal Justice Commission. [1987 c.619 Â§6; 1989 c.790 Â§39; 1995 c.420 Â§8]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.673 Validity of rules. Rules adopted by the Oregon Criminal Justice Commission shall not be declared invalid solely because of irregularities in procedural rulemaking, including but not limited to the provisions of ORS 183.335 or 183.400 (4)(c). [1989 c.790 Â§73; 1995 c.420 Â§9; 2001 c.220 Â§2; 2005 c.382 Â§3]

Â Â Â Â Â  Note: See note under 137.651.

Â Â Â Â Â  137.675 [1993 c.680 Â§14; repealed by 1995 c.420 Â§14]

Â Â Â Â Â  137.677 [1993 c.680 Â§15; repealed by 1995 c.420 Â§14]

MANDATORY MINIMUM SENTENCES AND ADULT PROSECUTION OF 15-, 16- AND 17-YEAR-OLD OFFENDERS

Â Â Â Â Â  137.700 Offenses requiring imposition of mandatory minimum sentences. (1) Notwithstanding ORS 161.605, when a person is convicted of one of the offenses listed in subsection (2)(a) of this section and the offense was committed on or after April 1, 1995, or of one of the offenses listed in subsection (2)(b) of this section and the offense was committed on or after October 4, 1997, or of the offense described in subsection (2)(c) of this section and the offense was committed on or after January 1, 2008, the court shall impose, and the person shall serve, at least the entire term of imprisonment listed in subsection (2) of this section. The person is not, during the service of the term of imprisonment, eligible for release on post-prison supervision or any form of temporary leave from custody. The person is not eligible for any reduction in, or based on, the minimum sentence for any reason whatsoever under ORS 421.121 or any other statute. The court may impose a greater sentence if otherwise permitted by law, but may not impose a lower sentence than the sentence specified in subsection (2) of this section.

Â Â Â Â Â  (2) The offenses to which subsection (1) of this section applies and the applicable mandatory minimum sentences are:

______________________________________________________________________________

Â Â Â Â Â  (a)(A)Â  Murder, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.115............................... 300 months

Â Â Â Â Â  (B)Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  to commit aggravated

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  murder, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.095........................... 120 months

Â Â Â Â Â  (C)Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  to commit murder, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.115.............. 90 months

Â Â Â Â Â  (D)Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  first degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.118........................... 120 months

Â Â Â Â Â  (E)Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  second degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.125........................... 75 months

Â Â Â Â Â  (F)Â Â Â Â Â Â  Assault in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.185............................... 90 months

Â Â Â Â Â  (G)Â Â Â Â Â Â  Assault in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.175............................... 70 months

Â Â Â Â Â  (H)Â Â Â Â Â Â  Except as provided in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  paragraph (b)(G) of

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  this subsection,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  kidnapping in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.235........................... 90 months

Â Â Â Â Â  (I)Â Â Â Â Â Â Â  Kidnapping in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.225............................... 70 months

Â Â Â Â Â  (J)Â Â Â Â Â Â Â  Rape in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.375

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (1)(a), (c) or (d)............................ 100 months

Â Â Â Â Â  (K)Â Â Â Â Â Â  Rape in the second degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.365......... 75 months

Â Â Â Â Â  (L)Â Â Â Â Â Â  Sodomy in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.405

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (1)(a), (c) or (d)............................ 100 months

Â Â Â Â Â  (M)Â Â Â Â Â  Sodomy in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.395............................... 75 months

Â Â Â Â Â  (N)Â Â Â Â Â Â  Unlawful sexual penetration

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in the first degree, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.411

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (1)(a) or (c)................................... 100 months

Â Â Â Â Â  (O)Â Â Â Â Â Â  Unlawful sexual penetration

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in the second degree, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.408.............. 75 months

Â Â Â Â Â  (P)Â Â Â Â Â Â  Sexual abuse in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.427............................... 75 months

Â Â Â Â Â  (Q)Â Â Â Â Â Â  Robbery in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 164.415......... 90 months

Â Â Â Â Â  (R)Â Â Â Â Â Â  Robbery in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 164.405............................... 70 months

Â Â Â Â Â  (b)(A)Â  Arson in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 164.325,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  when the offense represented

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  a threat of serious

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  physical injury.............................. 90 months

Â Â Â Â Â  (B)Â Â Â Â Â Â  Using a child in a display

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  of sexually explicit

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  conduct, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.670............................... 70 months

Â Â Â Â Â  (C)Â Â Â Â Â Â  Compelling prostitution,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 167.017......... 70 months

Â Â Â Â Â  (D)Â Â Â Â Â Â  Rape in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.375 (1)(b)..................... 300 months

Â Â Â Â Â  (E)Â Â Â Â Â Â  Sodomy in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.405 (1)(b)..................... 300 months

Â Â Â Â Â  (F)Â Â Â Â Â Â  Unlawful sexual penetration

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in the first degree, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.411 (1)(b)..................... 300 months

Â Â Â Â Â  (G)Â Â Â Â Â Â  Kidnapping in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.235, when the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  offense is committed in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  furtherance of the commission

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  or attempted commission of an

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  offense listed in subparagraph

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (D), (E) or (F) of

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  this paragraph............................... 300 months

Â Â Â Â Â  (c)Â Â Â Â Â Â Â  Aggravated vehicular

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  homicide, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.149............................... 240 months

______________________________________________________________________________

[1995 c.2 Â§1; 1995 c.421 Â§1; 1995 c.422 Â§47; 1997 c.852 Â§2; 2006 c.1 Â§1; 2007 c.867 Â§5]

Â Â Â Â Â  Note: Section 3, chapter 1, Oregon Laws 2006, provides:

Â Â Â Â Â  Sec. 3. (1) The amendments to ORS 137.700 and 144.103 by sections 1 and 2 of this 2006 Act apply to a person convicted of a crime that was committed on or after the effective date of this 2006 Act [April 24, 2006].

Â Â Â Â Â  (2) The amendments to ORS 137.700 by section 1 of this 2006 Act apply only to a person who was at least 18 years of age at the time the person committed an offense described in ORS 137.700 (2)(b)(D), (E), (F) or (G). [2006 c.1 Â§3]

Â Â Â Â Â  Note: 137.700 to 137.707 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.705 Definitions for ORS 137.705 and 137.707. (1)(a) As used in this section and ORS 137.707:

Â Â Â Â Â  (A) ÂChargedÂ means the filing of an accusatory instrument in a court of criminal jurisdiction alleging the commission of an offense listed in ORS 137.707.

Â Â Â Â Â  (B) ÂProsecutedÂ includes pretrial and trial procedures, requirements and limitations provided for in criminal cases.

Â Â Â Â Â  (b) Unless otherwise provided in ORS 137.707, ORS chapters 137 and 138 apply to proceedings under ORS 137.707.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 419B.100 and 419C.005, a person 15, 16 or 17 years of age at the time of committing the offense may be charged with the commission of an offense listed in ORS 137.707 and may be prosecuted as an adult.

Â Â Â Â Â  (b) The district attorney shall notify the juvenile court and the juvenile department when a person under 18 years of age is charged with an offense listed in ORS 137.707.

Â Â Â Â Â  (c) The filing of an accusatory instrument in a criminal court under ORS 137.707 divests the juvenile court of jurisdiction in the matter if juvenile court jurisdiction is based on the conduct alleged in the accusatory instrument or any conduct arising out of the same act or transaction. Upon receiving notice from the district attorney under paragraph (b) of this subsection, the juvenile court shall dismiss, without prejudice, the juvenile court proceeding and enter any order necessary to transfer the matter or transport the person to the criminal court for further proceedings. Nothing in this paragraph affects the authority or jurisdiction of the juvenile court with respect to other matters or conduct.

Â Â Â Â Â  (3)(a) A person charged with a crime under ORS 137.707 who is 16 or 17 years of age shall be detained in custody in a jail or other place where adults are detained subject to release on the same terms and conditions as for adults.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the sheriff and the director of the county juvenile department may agree to detain the person charged in a place other than the county jail.

Â Â Â Â Â  (c) If a person charged with a crime under ORS 137.707 is under 16 years of age, the person may not be detained, either before conviction or after conviction but before execution of the sentence, in a jail or other place where adults are detained. [1995 c.422 Â§48]

Â Â Â Â Â  Note: See second note under 137.700.

Â Â Â Â Â  137.707 Adult prosecution of 15-, 16- or 17-year-old offenders; mandatory minimum sentences; lesser included offenses; transfer to juvenile court. (1)(a) Notwithstanding any other provision of law, when a person charged with aggravated murder, as defined in ORS 163.095, or an offense listed in subsection (4)(a) of this section is 15, 16 or 17 years of age at the time the offense is committed, and the offense is committed on or after April 1, 1995, or when a person charged with an offense listed in subsection (4)(b) of this section is 15, 16 or 17 years of age at the time the offense is committed, and the offense is committed on or after October 4, 1997, or when a person charged with the offense described in subsection (4)(c) of this section is 15, 16 or 17 years of age at the time the offense is committed and the offense is committed on or after January 1, 2008, the person shall be prosecuted as an adult in criminal court.

Â Â Â Â Â  (b) A district attorney, the Attorney General or a juvenile department counselor may not file in juvenile court a petition alleging that a person has committed an act that, if committed by an adult, would constitute aggravated murder or an offense listed in subsection (4) of this section if the person was 15, 16 or 17 years of age at the time the act was committed.

Â Â Â Â Â  (2) When a person charged under this section is convicted of an offense listed in subsection (4) of this section, the court shall impose at least the presumptive term of imprisonment provided for the offense in subsection (4) of this section. The court may impose a greater presumptive term if otherwise permitted by law, but may not impose a lesser term. The person is not, during the service of the term of imprisonment, eligible for release on post-prison supervision or any form of temporary leave from custody. The person is not eligible for any reduction in, or based on, the minimum sentence for any reason under ORS 421.121 or any other provision of law. ORS 138.012, 163.105 and 163.150 apply to sentencing a person prosecuted under this section and convicted of aggravated murder under ORS 163.095 except that a person who was under 18 years of age at the time the offense was committed is not subject to a sentence of death.

Â Â Â Â Â  (3) The court shall commit the person to the legal and physical custody of the Department of Corrections.

Â Â Â Â Â  (4) The offenses to which this section applies and the presumptive sentences are:

______________________________________________________________________________

Â Â Â Â Â  (a)(A)Â  Murder, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.115............................... 300 months

Â Â Â Â Â  (B)Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  to commit aggravated

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  murder, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.095........................... 120 months

Â Â Â Â Â  (C)Â Â Â Â Â Â  Attempt or conspiracy

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  to commit murder, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.115.............. 90 months

Â Â Â Â Â  (D)Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  first degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.118........................... 120 months

Â Â Â Â Â  (E)Â Â Â Â Â Â  Manslaughter in the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  second degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.125........................... 75 months

Â Â Â Â Â  (F)Â Â Â Â Â Â  Assault in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.185........................... 90 months

Â Â Â Â Â  (G)Â Â Â Â Â Â  Assault in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.175........................... 70 months

Â Â Â Â Â  (H)Â Â Â Â Â Â  Kidnapping in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.235............................... 90 months

Â Â Â Â Â  (I)Â Â Â Â Â Â Â  Kidnapping in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.225............................... 70 months

Â Â Â Â Â  (J)Â Â Â Â Â Â Â  Rape in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 163.375......... 100 months

Â Â Â Â Â  (K)Â Â Â Â Â Â  Rape in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.365............................... 75 months

Â Â Â Â Â  (L)Â Â Â Â Â Â  Sodomy in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.405............................... 100 months

Â Â Â Â Â  (M)Â Â Â Â Â  Sodomy in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.395............................... 75 months

Â Â Â Â Â  (N)Â Â Â Â Â Â  Unlawful sexual

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  penetration in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  in ORS 163.411........................... 100 months

Â Â Â Â Â  (O)Â Â Â Â Â Â  Unlawful sexual

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  penetration in the

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  second degree, as

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  defined in ORS 163.408.............. 75 months

Â Â Â Â Â  (P)Â Â Â Â Â Â  Sexual abuse in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.427............................... 75 months

Â Â Â Â Â  (Q)Â Â Â Â Â Â  Robbery in the first

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 164.415............................... 90 months

Â Â Â Â Â  (R)Â Â Â Â Â Â  Robbery in the second

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  degree, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 164.405............................... 70 months

Â Â Â Â Â  (b)(A)Â  Arson in the first degree,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 164.325, when

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  the offense represented

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  a threat of serious

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  physical injury.............................. 90 months

Â Â Â Â Â  (B)Â Â Â Â Â Â  Using a child in a display

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  of sexually explicit

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  conduct, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.670............................... 70 months

Â Â Â Â Â  (C)Â Â Â Â Â Â  Compelling prostitution,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  as defined in ORS 167.017......... 70 months

Â Â Â Â Â  (c)Â Â Â Â Â Â Â  Aggravated vehicular

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  homicide, as defined in

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ORS 163.149............................... 240 months

______________________________________________________________________________

Â Â Â Â Â  (5) If a person charged with an offense under this section is found guilty of a lesser included offense and the lesser included offense is:

Â Â Â Â Â  (a) An offense listed in subsection (4) of this section, the court shall sentence the person as provided in subsection (2) of this section.

Â Â Â Â Â  (b) Not an offense listed in subsection (4) of this section:

Â Â Â Â Â  (A) But constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

Â Â Â Â Â  (i) Order that a presentence report be prepared;

Â Â Â Â Â  (ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

Â Â Â Â Â  (B) And is not an offense for which waiver is authorized under ORS 419C.349, the court may not sentence the person. The court shall:

Â Â Â Â Â  (i) Order that a presentence report be prepared;

Â Â Â Â Â  (ii) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (iii) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411.

Â Â Â Â Â  (6) When a person is charged under this section, other offenses based on the same act or transaction shall be charged as separate counts in the same accusatory instrument and consolidated for trial, whether or not the other offenses are aggravated murder or offenses listed in subsection (4) of this section. If it appears, upon motion, that the state or the person charged is prejudiced by the joinder and consolidation of offenses, the court may order an election or separate trials of counts or provide whatever other relief justice requires.

Â Â Â Â Â  (7)(a) If a person charged and tried as provided in subsection (6) of this section is found guilty of aggravated murder or an offense listed in subsection (4) of this section and one or more other offenses, the court shall impose the sentence for aggravated murder or the offense listed in subsection (4) of this section as provided in subsection (2) of this section and shall impose sentences for the other offenses as otherwise provided by law.

Â Â Â Â Â  (b) If a person charged and tried as provided in subsection (6) of this section is not found guilty of aggravated murder or an offense listed in subsection (4) of this section, but is found guilty of one of the other charges that constitutes an offense for which waiver is authorized under ORS 419C.349, the court, upon motion of the district attorney, shall hold a hearing to determine whether to retain jurisdiction or to transfer the case to juvenile court for disposition. In determining whether to retain jurisdiction, the court shall consider the criteria for waiver in ORS 419C.349. If the court retains jurisdiction, the court shall sentence the person as an adult under sentencing guidelines. If the court does not retain jurisdiction, the court shall:

Â Â Â Â Â  (A) Order that a presentence report be prepared;

Â Â Â Â Â  (B) Set forth in a memorandum any observations and recommendations that the court deems appropriate; and

Â Â Â Â Â  (C) Enter an order transferring the case to the juvenile court for disposition under ORS 419C.067 and 419C.411. [1995 c.422 Â§49; 1995 c.421 Â§4; 1997 c.852 Â§3; 1999 c.1055 Â§12; 2007 c.867 Â§6]

Â Â Â Â Â  Note: See second note under 137.700.

Â Â Â Â Â  137.712 Exceptions to ORS 137.700 and 137.707. (1)(a) Notwithstanding ORS 137.700 and 137.707, when a person is convicted of manslaughter in the second degree as defined in ORS 163.125, assault in the second degree as defined in ORS 163.175 (1)(b), kidnapping in the second degree as defined in ORS 163.225, rape in the second degree as defined in ORS 163.365, sodomy in the second degree as defined in ORS 163.395, unlawful sexual penetration in the second degree as defined in ORS 163.408, sexual abuse in the first degree as defined in ORS 163.427 (1)(a)(A) or robbery in the second degree as defined in ORS 164.405, the court may impose a sentence according to the rules of the Oregon Criminal Justice Commission that is less than the minimum sentence that otherwise may be required by ORS 137.700 or 137.707 if the court, on the record at sentencing, makes the findings set forth in subsection (2) of this section and finds that a substantial and compelling reason under the rules of the Oregon Criminal Justice Commission justifies the lesser sentence. When the court imposes a sentence under this subsection, the person is eligible for a reduction in the sentence as provided in ORS 421.121 and any other statute.

Â Â Â Â Â  (b) In order to make a dispositional departure under this section, the court must make the following additional findings on the record:

Â Â Â Â Â  (A) There exists a substantial and compelling reason not relied upon in paragraph (a) of this subsection;

Â Â Â Â Â  (B) A sentence of probation will be more effective than a prison term in reducing the risk of offender recidivism; and

Â Â Â Â Â  (C) A sentence of probation will better serve to protect society.

Â Â Â Â Â  (2) A conviction is subject to subsection (1) of this section only if the sentencing court finds on the record by a preponderance of the evidence:

Â Â Â Â Â  (a) If the conviction is for manslaughter in the second degree:

Â Â Â Â Â  (A) That the defendant is the mother or father of the victim;

Â Â Â Â Â  (B) That the death of the victim was the result of an injury or illness that was not caused by the defendant;

Â Â Â Â Â  (C) That the defendant treated the injury or illness solely by spiritual treatment in accordance with the religious beliefs or practices of the defendant and based on a good faith belief that spiritual treatment would bring about the victimÂs recovery from the injury or illness;

Â Â Â Â Â  (D) That no other person previously under the defendantÂs care has died or sustained significant physical injury as a result of or despite the use of spiritual treatment, regardless of whether the spiritual treatment was used alone or in conjunction with medical care; and

Â Â Â Â Â  (E) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section or for criminal mistreatment in the second degree.

Â Â Â Â Â  (b) If the conviction is for assault in the second degree:

Â Â Â Â Â  (A) That the victim was not physically injured by means of a deadly weapon;

Â Â Â Â Â  (B) That the victim did not suffer a significant physical injury; and

Â Â Â Â Â  (C) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (c) If the conviction is for kidnapping in the second degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age at the time the crime was committed; and

Â Â Â Â Â  (B) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (d) If the conviction is for robbery in the second degree:

Â Â Â Â Â  (A) That the victim did not suffer a significant physical injury;

Â Â Â Â Â  (B) That, if the defendant represented by words or conduct that the defendant was armed with a dangerous weapon, the representation did not reasonably put the victim in fear of imminent significant physical injury;

Â Â Â Â Â  (C) That, if the defendant represented by words or conduct that the defendant was armed with a deadly weapon, the representation did not reasonably put the victim in fear of imminent physical injury; and

Â Â Â Â Â  (D) That the defendant does not have a previous conviction for a crime listed in subsection (4) of this section.

Â Â Â Â Â  (e) If the conviction is for rape in the second degree, sodomy in the second degree or sexual abuse in the first degree:

Â Â Â Â Â  (A) That the victim was at least 12 years of age, but under 14 years of age, at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim; and

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense.

Â Â Â Â Â  (f) If the conviction is for unlawful sexual penetration in the second degree:

Â Â Â Â Â  (A) That the victim was 12 years of age or older at the time of the offense;

Â Â Â Â Â  (B) That the defendant does not have a prior conviction for a crime listed in subsection (4) of this section;

Â Â Â Â Â  (C) That the defendant has not been previously found to be within the jurisdiction of a juvenile court for an act that would have been a felony sexual offense if the act had been committed by an adult;

Â Â Â Â Â  (D) That the defendant was no more than five years older than the victim at the time of the offense;

Â Â Â Â Â  (E) That the offense did not involve sexual contact with any minor other than the victim;

Â Â Â Â Â  (F) That the victimÂs lack of consent was due solely to incapacity to consent by reason of being under 18 years of age at the time of the offense; and

Â Â Â Â Â  (G) That the object used to commit the unlawful sexual penetration was the hand or any part thereof of the defendant.

Â Â Â Â Â  (3) In making the findings required by subsections (1) and (2) of this section, the court may consider any evidence presented at trial and may receive and consider any additional relevant information offered by either party at sentencing.

Â Â Â Â Â  (4) The crimes to which subsection (2)(a)(E), (b)(C), (c)(B), (d)(D), (e)(B) and (f)(B) of this section refer are:

Â Â Â Â Â  (a) A crime listed in ORS 137.700 (2) or 137.707 (4);

Â Â Â Â Â  (b) Escape in the first degree, as defined in ORS 162.165;

Â Â Â Â Â  (c) Aggravated murder, as defined in ORS 163.095;

Â Â Â Â Â  (d) Criminally negligent homicide, as defined in ORS 163.145;

Â Â Â Â Â  (e) Assault in the third degree, as defined in ORS 163.165;

Â Â Â Â Â  (f) Criminal mistreatment in the first degree, as defined in ORS 163.205 (1)(b)(A);

Â Â Â Â Â  (g) Rape in the third degree, as defined in ORS 163.355;

Â Â Â Â Â  (h) Sodomy in the third degree, as defined in ORS 163.385;

Â Â Â Â Â  (i) Sexual abuse in the second degree, as defined in ORS 163.425;

Â Â Â Â Â  (j) Stalking, as defined in ORS 163.732;

Â Â Â Â Â  (k) Burglary in the first degree, as defined in ORS 164.225, when it is classified as a person felony under the rules of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (L) Arson in the first degree, as defined in ORS 164.325;

Â Â Â Â Â  (m) Robbery in the third degree, as defined in ORS 164.395;

Â Â Â Â Â  (n) Intimidation in the first degree, as defined in ORS 166.165;

Â Â Â Â Â  (o) Promoting prostitution, as defined in ORS 167.012; and

Â Â Â Â Â  (p) An attempt or solicitation to commit any Class A or B felony listed in paragraphs (a) to (L) of this subsection.

Â Â Â Â Â  (5) Notwithstanding ORS 137.545 (5)(b), if a person sentenced to probation under this section violates a condition of probation by committing a new crime, the court shall revoke the probation and impose the presumptive sentence of imprisonment under the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂConvictionÂ includes, but is not limited to:

Â Â Â Â Â  (A) A juvenile court adjudication finding a person within the courtÂs jurisdiction under ORS 419C.005, if the person was at least 15 years of age at the time the person committed the offense that brought the person within the jurisdiction of the juvenile court. ÂConvictionÂ does not include a juvenile court adjudication described in this subparagraph if the person successfully asserted the defense set forth in ORS 419C.522.

Â Â Â Â Â  (B) A conviction in another jurisdiction for a crime that if committed in this state would constitute a crime listed in subsection (4) of this section.

Â Â Â Â Â  (b) ÂPrevious convictionÂ means a conviction that was entered prior to imposing sentence on the current crime provided that the prior conviction is based on a crime committed in a separate criminal episode. ÂPrevious convictionÂ does not include a conviction for a Class C felony, including an attempt or solicitation to commit a Class B felony, or a misdemeanor, unless the conviction was entered within the 10-year period immediately preceding the date on which the current crime was committed.

Â Â Â Â Â  (c) ÂSignificant physical injuryÂ means a physical injury that:

Â Â Â Â Â  (A) Creates a risk of death that is not a remote risk;

Â Â Â Â Â  (B) Causes a serious and temporary disfigurement;

Â Â Â Â Â  (C) Causes a protracted disfigurement; or

Â Â Â Â Â  (D) Causes a prolonged impairment of health or the function of any bodily organ. [1997 c.852 Â§1; 1999 c.614 Â§3; 1999 c.954 Â§2; 2001 c.851 Â§5; 2005 c.843 Â§22]

Â Â Â Â Â  Note: 137.712 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.717 Additional offenses requiring imposition of presumptive sentences. (1) When a court sentences a person convicted of:

Â Â Â Â Â  (a) Aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225 or aggravated identity theft under ORS 165.803, the presumptive sentence is 19 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

Â Â Â Â Â  (A) A previous conviction for aggravated theft in the first degree under ORS 164.057, burglary in the first degree under ORS 164.225, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415 or aggravated identity theft under ORS 165.803; or

Â Â Â Â Â  (B) Four previous convictions for any combination of the other crimes listed in subsection (2) of this section.

Â Â Â Â Â  (b) Theft in the first degree under ORS 164.055, unauthorized use of a vehicle under ORS 164.135, burglary in the second degree under ORS 164.215, criminal mischief in the first degree under ORS 164.365, computer crime under ORS 164.377, forgery in the first degree under ORS 165.013, identity theft under ORS 165.800, possession of a stolen vehicle under ORS 819.300 or trafficking in stolen vehicles under ORS 819.310, the presumptive sentence is 13 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has:

Â Â Â Â Â  (A) A previous conviction for aggravated theft in the first degree under ORS 164.057, unauthorized use of a vehicle under ORS 164.135, burglary in the first degree under ORS 164.225, robbery in the second degree under ORS 164.405, robbery in the first degree under ORS 164.415, possession of a stolen vehicle under ORS 819.300, trafficking in stolen vehicles under ORS 819.310 or aggravated identity theft under ORS 165.803; or

Â Â Â Â Â  (B) Four previous convictions for any combination of the other crimes listed in subsection (2) of this section.

Â Â Â Â Â  (2) The crimes to which subsection (1) of this section applies are:

Â Â Â Â Â  (a) Theft in the second degree under ORS 164.045;

Â Â Â Â Â  (b) Theft in the first degree under ORS 164.055;

Â Â Â Â Â  (c) Aggravated theft in the first degree under ORS 164.057;

Â Â Â Â Â  (d) Unauthorized use of a vehicle under ORS 164.135;

Â Â Â Â Â  (e) Burglary in the second degree under ORS 164.215;

Â Â Â Â Â  (f) Burglary in the first degree under ORS 164.225;

Â Â Â Â Â  (g) Criminal mischief in the second degree under ORS 164.354;

Â Â Â Â Â  (h) Criminal mischief in the first degree under ORS 164.365;

Â Â Â Â Â  (i) Computer crime under ORS 164.377;

Â Â Â Â Â  (j) Forgery in the second degree under ORS 165.007;

Â Â Â Â Â  (k) Forgery in the first degree under ORS 165.013;

Â Â Â Â Â  (L) Criminal possession of a forged instrument in the second degree under ORS 165.017;

Â Â Â Â Â  (m) Criminal possession of a forged instrument in the first degree under ORS 165.022;

Â Â Â Â Â  (n) Fraudulent use of a credit card under ORS 165.055;

Â Â Â Â Â  (o) Identity theft under ORS 165.800;

Â Â Â Â Â  (p) Possession of a stolen vehicle under ORS 819.300; and

Â Â Â Â Â  (q) Trafficking in stolen vehicles under ORS 819.310.

Â Â Â Â Â  (3) The court may impose a sentence other than the sentence provided by subsection (1) of this section if the court imposes:

Â Â Â Â Â  (a) A longer term of incarceration that is otherwise required or authorized by law; or

Â Â Â Â Â  (b) A departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons. Unless the law or the rules of the Oregon Criminal Justice Commission allow for imposition of a longer sentence, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section, Âprevious convictionÂ includes:

Â Â Â Â Â  (a) Convictions occurring before, on or after July 1, 2003; and

Â Â Â Â Â  (b) Convictions entered in any other state or federal court for comparable offenses.

Â Â Â Â Â  (5)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

Â Â Â Â Â  (b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

Â Â Â Â Â  (6) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079. [1996 c.3 Â§1; 1999 c.1022 Â§Â§2,4,7; 2001 c.784 Â§1; 2007 c.584 Â§2]

Â Â Â Â Â  Note: 137.717 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.719 Presumptive sentence for certain sex offenders. (1) The presumptive sentence for a sex crime that is a felony is life imprisonment without the possibility of release or parole if the defendant has been sentenced for sex crimes that are felonies at least two times prior to the current sentence.

Â Â Â Â Â  (2) The court may impose a sentence other than the presumptive sentence provided by subsection (1) of this section if the court imposes a departure sentence authorized by the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) Sentences for two or more convictions that are imposed in the same sentencing proceeding are considered to be one sentence; and

Â Â Â Â Â  (b) A prior sentence includes:

Â Â Â Â Â  (A) Sentences imposed before, on or after July 31, 2001; and

Â Â Â Â Â  (B) Sentences imposed by any other state or federal court for comparable offenses.

Â Â Â Â Â  (4) As used in this section, Âsex crimeÂ has the meaning given that term in ORS 181.594. [2001 c.884 Â§4]

Â Â Â Â Â  Note: 137.719 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.721 Presumptive sentences for certain methamphetamine offenses. (1) When a court sentences a person convicted of:

Â Â Â Â Â  (a) Manufacture of methamphetamine under ORS 475.886 or 475.888, the court may not impose a sentence of optional probation or grant a downward dispositional departure or a downward durational departure of more than one-half of the presumptive prison sentence under the rules of the Oregon Criminal Justice Commission if the person has a previous conviction for:

Â Â Â Â Â  (A) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (B) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (C) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (b) Delivery of methamphetamine under ORS 475.890 or 475.892, the court may not impose a sentence of optional probation or grant a downward dispositional departure under the rules of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (A) The delivery involved a substantial quantity of methamphetamine as described in ORS 475.900; and

Â Â Â Â Â  (B) The person has a previous conviction for:

Â Â Â Â Â  (i) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (ii) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (iii) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (c) Delivery of methamphetamine under ORS 475.890 or 475.892, the presumptive sentence is 19 months of incarceration, unless the rules of the Oregon Criminal Justice Commission prescribe a longer presumptive sentence, if the person has two or more previous convictions for any combination of the following crimes:

Â Â Â Â Â  (A) Delivery or manufacture of methamphetamine under ORS 475.840, 475.886 or 475.890;

Â Â Â Â Â  (B) Delivery or manufacture of methamphetamine within 1,000 feet of a school under ORS 475.888, 475.892 or 475.904; or

Â Â Â Â Â  (C) Possession of a precursor substance with intent to manufacture a controlled substance under ORS 475.967.

Â Â Â Â Â  (2) The court may impose a sentence other than the sentence provided by subsection (1) of this section if the court imposes:

Â Â Â Â Â  (a) A longer term of incarceration that is otherwise required or authorized by law; or

Â Â Â Â Â  (b) An upward or downward durational departure sentence that is authorized by law or the rules of the Oregon Criminal Justice Commission based upon findings of substantial and compelling reasons unless otherwise noted in subsection (1) of this section. Unless otherwise authorized by law or rule of the Oregon Criminal Justice Commission, the maximum departure allowed for a person sentenced under this subsection is double the presumptive sentence provided in subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âprevious convictionÂ means:

Â Â Â Â Â  (a) Convictions occurring before, on or after August 16, 2005; and

Â Â Â Â Â  (b) Convictions entered in any other state or federal court for comparable offenses.

Â Â Â Â Â  (4)(a) For a crime committed on or after November 1, 1989, a conviction is considered to have occurred upon the pronouncement of sentence in open court. However, when sentences are imposed for two or more convictions arising out of the same conduct or criminal episode, none of the convictions is considered to have occurred prior to any of the other convictions arising out of the same conduct or criminal episode.

Â Â Â Â Â  (b) For a crime committed prior to November 1, 1989, a conviction is considered to have occurred upon the pronouncement in open court of a sentence or upon the pronouncement in open court of the suspended imposition of a sentence.

Â Â Â Â Â  (5) For purposes of this section, previous convictions must be proven pursuant to ORS 137.079. [2005 c.708 Â§8]

Â Â Â Â Â  Note: 137.721 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SENTENCING REQUIREMENTS CONCERNING DEFENDANTÂS ELIGIBILITY FOR CERTAIN TYPES OF LEAVE, RELEASE OR PROGRAMS

Â Â Â Â Â  137.750 Sentencing requirements concerning defendantÂs eligibility for certain types of leave, release or programs. (1) When a court sentences a defendant to a term of incarceration upon conviction of a crime, the court shall order on the record in open court as part of the sentence imposed that the defendant may be considered by the executing or releasing authority for any form of temporary leave from custody, reduction in sentence, work release, alternative incarceration program or program of conditional or supervised release authorized by law for which the defendant is otherwise eligible at the time of sentencing, unless the court finds on the record in open court substantial and compelling reasons to order that the defendant not be considered for such leave, release or programs.

Â Â Â Â Â  (2) The executing or releasing authority may consider the defendant for the programs described in subsection (1) of this section only upon order of the sentencing court appearing in the judgment.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂExecuting or releasing authorityÂ means the Department of Corrections, State Board of Parole and Post-Prison Supervision, Psychiatric Security Review Board, sentencing court or supervisory authority.

Â Â Â Â Â  (b) ÂSupervisory authorityÂ has the meaning given that term in ORS 144.087. [1997 c.313 Â§14]

Â Â Â Â Â  Note: 137.750 to 137.754 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.752 Requirements when defendant committed to custody of county. (1) When a court commits a defendant to the custody of a supervisory authority of a county under ORS 137.124, the court shall order on the record in open court as part of the sentence imposed that the defendant may be considered by the supervisory authority for any form of alternative sanction authorized by ORS 423.478, unless the court finds on the record in open court substantial and compelling reasons to order that the defendant not be considered for alternative sanctions.

Â Â Â Â Â  (2) The supervisory authority may consider the defendant for alternative sanctions only upon order of the sentencing court appearing in the judgment.

Â Â Â Â Â  (3) As used in this section, Âsupervisory authorityÂ has the meaning given that term in ORS 144.087. [1997 c.313 Â§15]

Â Â Â Â Â  Note: See note under 137.750.

Â Â Â Â Â  137.754 Authority of court to modify judgment to comply with ORS 137.750 and 137.752. Notwithstanding any other provision of law, a sentencing court retains authority after entry of a judgment of conviction to modify its judgment and sentence to comply with the requirements of ORS 137.750 or 137.752 when:

Â Â Â Â Â  (1) The judgment was entered on or after December 5, 1996;

Â Â Â Â Â  (2) The crime of conviction was committed on or after December 5, 1996; and

Â Â Â Â Â  (3) The judgment and sentence failed to comply with the provisions of ORS 137.750 or 137.752. [1997 c.313 Â§16]

Â Â Â Â Â  Note: See note under 137.750.

SEXUALLY VIOLENT DANGEROUS OFFENDERS

Â Â Â Â Â  137.765 Sexually violent dangerous offenders; definitions; mandatory lifetime post-prison supervision. (1) As used in this section:

Â Â Â Â Â  (a) ÂHistory of sexual assaultÂ means that a person has engaged in unlawful sexual conduct that:

Â Â Â Â Â  (A) Was not committed as part of the same criminal episode as the crime for which the person is currently being sentenced; and

Â Â Â Â Â  (B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

Â Â Â Â Â  (b) ÂSexually violent dangerous offenderÂ means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault and presents a substantial probability of committing a crime listed in subsection (3) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 161.605, when a person is convicted of a crime listed in subsection (3) of this section, in addition to any sentence of imprisonment required by law, a court shall impose a period of post-prison supervision that extends for the life of the person if:

Â Â Â Â Â  (a) The person was 18 years of age or older at the time the person committed the crime; and

Â Â Â Â Â  (b) The person is a sexually violent dangerous offender.

Â Â Â Â Â  (3) The crimes to which subsection (2) of this section applies are:

Â Â Â Â Â  (a) Rape in the first degree and sodomy in the first degree if the victim was:

Â Â Â Â Â  (A) Subjected to forcible compulsion by the person;

Â Â Â Â Â  (B) Under 12 years of age; or

Â Â Â Â Â  (C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

Â Â Â Â Â  (b) Unlawful sexual penetration in the first degree; and

Â Â Â Â Â  (c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection. [1999 c.163 Â§1; 2005 c.463 Â§Â§11,16; 2007 c.16 Â§6]

Â Â Â Â Â  Note: 137.765 to 137.771 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 137 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  137.767 Presentence investigation and examination. (1)(a) A court shall order a presentence investigation and an examination of the defendant by a psychiatrist or psychologist upon motion of the district attorney if:

Â Â Â Â Â  (A) The defendant is convicted of a crime listed in ORS 137.765 (3); and

Â Â Â Â Â  (B) In the opinion of the court, there is reason to believe that the defendant is a sexually violent dangerous offender as defined in ORS 137.765.

Â Â Â Â Â  (b) The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

Â Â Â Â Â  (2) The state shall pay all costs connected with an examination under this section.

Â Â Â Â Â  (3) The examination performed pursuant to this section must be completed within 30 days if the defendant is in custody or within 60 days if the defendant is not in custody. The court may order extensions not exceeding 30 days. Each psychiatrist or psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is predisposed to commit a crime listed in ORS 137.765 (3) because the defendant has:

Â Â Â Â Â  (a) Psychopathic personality features; and

Â Â Â Â Â  (b) Sexually deviant arousal patterns or interests.

Â Â Â Â Â  (4) No statement made by a defendant under this section may be used against the defendant in any civil proceeding or in any other criminal proceeding.

Â Â Â Â Â  (5) Upon receipt of the examination and presentence reports the court shall set a time for a sentence hearing. At the sentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

Â Â Â Â Â  (6) If, after considering the evidence in the case or in the sentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant is a sexually violent dangerous offender, the court shall sentence the defendant as provided in ORS 137.765.

Â Â Â Â Â  (7) The fact that a person is a sexually violent dangerous offender is an enhancement fact, as defined in ORS 136.760, and ORS 136.765 to 136.785 apply to making a determination of the fact. [1999 c.163 Â§3; 2005 c.463 Â§Â§12,17; 2007 c.16 Â§7]

Â Â Â Â Â  Note: See note under 137.765.

Â Â Â Â Â  137.769 DefendantÂs right to independent examination. (1) When a defendant is examined under ORS 137.767, the defendant may retain a psychiatrist, psychologist or other expert to perform an examination on the defendantÂs behalf. A psychiatrist, psychologist or other expert retained by the defendant must be provided reasonable access to:

Â Â Â Â Â  (a) The defendant for the purpose of the examination; and

Â Â Â Â Â  (b) All relevant medical and psychological records and reports.

Â Â Â Â Â  (2) If the defendant is financially eligible for appointed counsel at state expense, the defendant may request preauthorization to incur the fees and expenses of a psychiatrist, psychologist or other expert as provided in ORS 135.055 (3). [1999 c.163 Â§4; 2001 c.962 Â§97; 2003 c.449 Â§6]

Â Â Â Â Â  Note: See note under 137.765.

Â Â Â Â Â  137.771 Resentencing hearing; petition; findings; modification of sentence. (1) No sooner than 10 years after a person sentenced under ORS 137.765 is released to post-prison supervision, the person may petition the sentencing court for a resentencing hearing requesting that the judgment be modified to terminate post-prison supervision. The district attorney of the county must be named and served as a respondent in the petition. The district attorney may file a response either in support of or in opposition to the petition.

Â Â Â Â Â  (2) Upon filing the petition, the court may order an examination as provided in ORS 137.767. If the court orders an examination and the petitioner is financially eligible for appointed counsel at state expense, the court may appoint counsel for the petitioner, as provided in ORS 135.050, if the court determines that there are substantial or complex issues involved and the petitioner appears incapable of self-representation.

Â Â Â Â Â  (3) The court shall review the petition and may hold a hearing on the petition. However, if the state opposes the petition, the court shall hold a hearing on the petition. In determining whether to amend the judgment, the court shall consider:

Â Â Â Â Â  (a) The nature of the crime for which the petitioner was sentenced to lifetime post-prison supervision;

Â Â Â Â Â  (b) The degree of violence involved in the crime;

Â Â Â Â Â  (c) The age of the victim;

Â Â Â Â Â  (d) The petitionerÂs prior history of sexual assault;

Â Â Â Â Â  (e) Whether the petitioner continues to have psychopathic personality features or sexually deviant arousal patterns or interests;

Â Â Â Â Â  (f) Other criminal and relevant noncriminal behavior of the petitioner before and after conviction;

Â Â Â Â Â  (g) The period of time during which the petitioner has not reoffended;

Â Â Â Â Â  (h) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

Â Â Â Â Â  (i) Any other relevant factors.

Â Â Â Â Â  (4) If the court finds by clear and convincing evidence that the petitioner does not present a substantial probability of committing a crime listed in ORS 137.765 (3), the court shall amend the judgment and impose a lesser sentence.

Â Â Â Â Â  (5) The sentencing court retains authority to modify its judgment and sentence to reflect the results of a resentencing hearing ordered under this section.

Â Â Â Â Â  (6) Not less than five years after the denial of a petition under this section, a person sentenced under ORS 137.765 may petition again for a resentencing hearing under subsections (1) to (5) of this section. [1999 c.163 Â§7; 2001 c.962 Â§98]

Â Â Â Â Â  Note: See note under 137.765.

Â Â Â Â Â  137.990 [Amended by 1971 c.743 Â§327; repealed by 1973 c.836 Â§358]

_______________



Chapter 138

Chapter 138 Â Appeals; Post-Conviction Relief

2007 EDITION

APPEALS; POST-CONVICTION RELIEF

PROCEDURE IN CRIMINAL MATTERS GENERALLY

APPEALS

138.005Â Â Â Â  Definitions for ORS 138.010 to 138.310

138.010Â Â Â Â  Mode of review; abolition of writs of error and certiorari

138.012Â Â Â Â  Sentence of death; automatic and direct review by Supreme Court

138.020Â Â Â Â  Who may appeal

138.030Â Â Â Â  Parties designated ÂappellantÂ and ÂrespondentÂ; title of action

138.040Â Â Â Â  Appeal by defendant generally; reviewable matters

138.050Â Â Â Â  Appeal from sentence on plea of guilty or no contest

138.053Â Â Â Â  Judgments and orders that are subject to appeal

138.057Â Â Â Â  Appeal from judgment involving violation

138.060Â Â Â Â  Appeal by state

138.071Â Â Â Â  Time within which appeal must be taken

138.081Â Â Â Â  Service and filing of notice of appeal

138.083Â Â Â Â  Retention of authority by trial court for certain purposes

138.090Â Â Â Â  Signature to notice of appeal

138.110Â Â Â Â  Service of notice of appeal on defendant or attorney by publication in certain cases

138.120Â Â Â Â  When appeal is perfected in case of service of notice of appeal by publication

138.135Â Â Â Â  DefendantÂs appeal or petition for review as stay of sentence

138.145Â Â Â Â  Delivery of defendant under sentence of imprisonment to intake center

138.160Â Â Â Â  Appeal by state as stay of judgment or order; release

138.185Â Â Â Â  Transmission of record to Court of Appeals; statutes applicable to appeal to Court of Appeals

138.210Â Â Â Â  Necessity of appearance of appellant

138.220Â Â Â Â  Scope of review

138.222Â Â Â Â  Scope of review of sentence imposed for felony committed on or after November 1, 1989

138.225Â Â Â Â  Summary affirmation; when allowed

138.227Â Â Â Â  Vacation of judgment and remand; when allowed

138.230Â Â Â Â  Rulings in discretion of court and technical defects as grounds for reversal

138.240Â Â Â Â  Judgments appellate court may give

138.250Â Â Â Â  New trial to be in court below; reversal without new trial

138.255Â Â Â Â  Court of Appeals certification of appeal to Supreme Court in lieu of disposition; party request for Supreme Court review

138.261Â Â Â Â  Time within which certain appeals must be decided

138.300Â Â Â Â  CountyÂs liability for costs on appeal in criminal action

138.310Â Â Â Â  Notice to court below when public defense services executive director certifies costs, expenses or compensation

138.480Â Â Â Â  Public Defense Services Commission to provide representation for prisoner in proceeding before appellate court

138.500Â Â Â Â  Appointment of counsel and furnishing of transcript for appellant without funds; compensation

138.504Â Â Â Â  Waiver of counsel; appointment of legal advisor

POST-CONVICTION RELIEF

138.510Â Â Â Â  Persons who may file petition for relief; time limit

138.520Â Â Â Â  Relief which court may grant

138.525Â Â Â Â  Dismissal of meritless petition

138.527Â Â Â Â  Frivolous petition or response; attorney fees

138.530Â Â Â Â  When relief must be granted; executive clemency or pardon powers and original jurisdiction of Supreme Court in habeas corpus not affected

138.540Â Â Â Â  Petition for relief as exclusive remedy for challenging conviction; when petition may not be filed; abolition or availability of other remedies

138.550Â Â Â Â  Availability of relief as affected by prior judicial proceedings

138.560Â Â Â Â  Procedure upon filing petition for relief; filing fee; venue and transfer of proceedings; surcharge

138.570Â Â Â Â  Who shall be named as defendant; counsel for defendant

138.580Â Â Â Â  Petition

138.590Â Â Â Â  Petitioner may proceed as a financially eligible person

138.610Â Â Â Â  Pleadings

138.620Â Â Â Â  Hearing

138.622Â Â Â Â  Appearance by communication device

138.625Â Â Â Â  Victim testimony

138.630Â Â Â Â  Evidence of events occurring at trial of petitioner

138.640Â Â Â Â  Judgment; enforcement

138.650Â Â Â Â  Appeal

138.660Â Â Â Â  Summary affirmation of judgment; dismissal of appeal

138.670Â Â Â Â  Admissibility, at new trial, of testimony of witness at first trial

138.680Â Â Â Â  Short title

138.686Â Â Â Â  Automatic stay of sentence of death for federal appeal and state post-conviction relief

POST-CONVICTION MOTION FOR DNA TESTING

138.690Â Â Â Â  Motion

138.692Â Â Â Â  Affidavit; order; costs

138.694Â Â Â Â  Appointed counsel

138.696Â Â Â Â  Test results

138.698Â Â Â Â  Effect of setting aside conviction on plea agreement

APPEALS

Â Â Â Â Â  138.005 Definitions for ORS 138.010 to 138.310. As used in ORS 138.010 to 138.310, unless the context requires otherwise, the terms defined in ORS 19.005 have the meanings set forth in ORS 19.005. [1959 c.558 Â§35]

Â Â Â Â Â  138.010 Mode of review; abolition of writs of error and certiorari. Writs of error and of certiorari in criminal actions are abolished. The only mode of reviewing a judgment or order in a criminal action is that prescribed by ORS 138.010 to 138.310.

Â Â Â Â Â  138.012 Sentence of death; automatic and direct review by Supreme Court. (1) The judgment of conviction and sentence of death entered under ORS 163.150 (1)(f) is subject to automatic and direct review by the Supreme Court. The review by the Supreme Court has priority over all other cases and shall be heard in accordance with rules adopted by the Supreme Court.

Â Â Â Â Â  (2) Notwithstanding ORS 163.150 (1)(a), after automatic and direct review of a conviction and sentence of death the following apply:

Â Â Â Â Â  (a) If a reviewing court finds prejudicial error in the sentencing proceeding only, the court may set aside the sentence of death and remand the case to the trial court. No error in the sentencing proceeding results in reversal of the defendantÂs conviction for aggravated murder. Upon remand and at the election of the state, the trial court shall either:

Â Â Â Â Â  (A) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

Â Â Â Â Â  (B) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

Â Â Â Â Â  (i) Death;

Â Â Â Â Â  (ii) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

Â Â Â Â Â  (iii) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

Â Â Â Â Â  (b) The new sentencing proceeding is governed by the provisions of ORS 163.150 (1), (2), (3) and (5). A transcript of all testimony and all exhibits and other evidence properly admitted in the prior trial and sentencing proceeding are admissible in the new sentencing proceeding. Either party may recall any witness who testified at the prior trial or sentencing proceeding and may present additional relevant evidence.

Â Â Â Â Â  (c) The provisions of this subsection are procedural and apply to any defendant sentenced to death after December 6, 1984. [1999 c.1055 Â§5; 2001 c.306 Â§2]

Â Â Â Â Â  Note: 138.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.020 Who may appeal. Either the state or the defendant may as a matter of right appeal from a judgment in a criminal action in the cases prescribed in ORS 138.010 to 138.310, and not otherwise.

Â Â Â Â Â  138.030 Parties designated ÂappellantÂ and ÂrespondentÂ; title of action. The party appealing is known as the appellant and the adverse party as the respondent; but the title of the action is not changed in consequence of the appeal.

Â Â Â Â Â  138.040 Appeal by defendant generally; reviewable matters. Except as provided under ORS 138.050, the defendant may appeal to the Court of Appeals from a judgment or order described under ORS 138.053 in a circuit court, and may cross-appeal when the state appeals pursuant to ORS 138.060 (1)(c) or (2)(a). The following apply upon such appeal or cross-appeal:

Â Â Â Â Â  (1) The appellate court may review:

Â Â Â Â Â  (a) Any decision of the court in an intermediate order or proceeding.

Â Â Â Â Â  (b) Any disposition described under ORS 138.053 as to whether it:

Â Â Â Â Â  (A) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (B) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (2) If the appellate court determines the disposition imposed exceeds the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed. [Amended by 1959 c.558 Â§36; 1963 c.207 Â§1; 1969 c.198 Â§62; 1971 c.565 Â§19; 1977 c.372 Â§13; 1977 c.752 Â§1; 1985 c.348 Â§1; 1989 c.849 Â§4; 2001 c.870 Â§6]

Â Â Â Â Â  138.050 Appeal from sentence on plea of guilty or no contest. (1) Except as otherwise provided in ORS 135.335, a defendant who has pleaded guilty or no contest may take an appeal from a judgment or order described in ORS 138.053 only when the defendant makes a colorable showing that the disposition:

Â Â Â Â Â  (a) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (b) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (2) If the judgment or order described under ORS 138.053 is in the:

Â Â Â Â Â  (a) Circuit court, the appeal shall be taken to the Court of Appeals.

Â Â Â Â Â  (b) Justice court or municipal court, the appeal shall be taken to the circuit court for the county.

Â Â Â Â Â  (3) On appeal under subsection (1) of this section, the appellate court shall consider only whether the disposition:

Â Â Â Â Â  (a) Exceeds the maximum allowable by law; or

Â Â Â Â Â  (b) Is unconstitutionally cruel and unusual.

Â Â Â Â Â  (4) If the appellate court determines the disposition imposed does exceed the maximum allowable by law or is unconstitutionally cruel and unusual, the appellate court shall direct the court from which the appeal is taken to impose the disposition that should be imposed. [Amended by 1969 c.198 Â§63; 1973 c.836 Â§275a; 1975 c.611 Â§23; 1977 c.372 Â§14; 1985 c.342 Â§20; 1985 c.348 Â§2; 1989 c.849 Â§5; 1995 c.658 Â§78; 1999 c.134 Â§3; 1999 c.788 Â§47; 2001 c.644 Â§1]

Â Â Â Â Â  138.053 Judgments and orders that are subject to appeal. (1) A judgment, or order of a court, if the order is imposed after judgment, is subject to the appeal provisions and limitations on review under ORS 138.040 and 138.050 if the disposition includes any of the following:

Â Â Â Â Â  (a) Imposition of a sentence on conviction.

Â Â Â Â Â  (b) Suspension of imposition or execution of any part of a sentence.

Â Â Â Â Â  (c) Extension of a period of probation.

Â Â Â Â Â  (d) Imposition or modification of a condition of probation or of sentence suspension.

Â Â Â Â Â  (e) Imposition or execution of a sentence upon revocation of probation or sentence suspension.

Â Â Â Â Â  (2) A disposition described under subsection (1) of this section is not subject to appeal after the expiration of the time specified in ORS 138.071 for appealing from the judgment or order imposing it, except as may be provided in ORS 138.510 to 138.680.

Â Â Â Â Â  (3) Notwithstanding ORS 138.040 and 138.050, upon an appeal from a judgment or order described in subsection (1)(c) to (e) of this section, the appellate court may review the order that extended the period of the defendantÂs probation, imposed or modified a condition of the defendantÂs probation or sentence suspension or revoked the defendantÂs probation or sentence suspension if the defendant shows a colorable claim of error in the proceeding from which the appeal is taken. [1989 c.849 Â§3; 1993 c.14 Â§16; 2001 c.644 Â§2; 2003 c.737 Â§101]

Â Â Â Â Â  138.057 Appeal from judgment involving violation. (1)(a) If a justice court or municipal court has become a court of record under ORS 51.025 or 221.342, an appeal from a judgment involving a violation shall be as provided in ORS chapter 19 for appeals from judgments entered by circuit courts, except that the standard of review is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony. If a justice court or municipal court has not become a court of record under ORS 51.025 or 221.342, the appeal from a judgment involving a violation entered by the justice court or municipal court may be taken to the circuit court for the county in which the justice court or municipal court is located. An appeal to a circuit court must be taken in the manner provided in this subsection.

Â Â Â Â Â  (b) Within 30 days after the entry of the judgment by the justice court or municipal court, a party who wishes to appeal the decision must serve a copy of the notice of appeal on the adverse party and must file the original notice of appeal with the justice court or municipal court along with proof of service on the adverse party or an acknowledgment of service signed by the adverse party.

Â Â Â Â Â  (c) If the appeal is made by the defendant from the decision of a municipal court, the copy of the notice of appeal must be served on the city attorney. If the appeal is made by the defendant from a decision in a justice court, the copy of the notice of appeal must be served on the district attorney for the county.

Â Â Â Â Â  (d) No undertaking shall be required of the party filing a notice of appeal under the provisions of this subsection.

Â Â Â Â Â  (e) Upon filing of the notice of appeal, the justice court or municipal court shall forward all files relating to the case to the circuit court to which the appeal is taken.

Â Â Â Â Â  (f) The circuit court shall treat a matter appealed under this subsection as though the case had been originally filed with the circuit court and shall try the case anew, disregarding any irregularity or imperfection in the proceedings in the justice court or municipal court.

Â Â Â Â Â  (g) Upon entry of a judgment in the matter, the judgment may be appealed as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Subject to the provisions of this subsection, an appeal from a judgment involving a violation entered by a circuit court may be taken as provided in ORS chapter 19.

Â Â Â Â Â  (a) For the purpose of meeting the requirements imposed by ORS 19.240, the copy of the notice of appeal must be served on:

Â Â Â Â Â  (A) The city attorney, if the appeal is made by the defendant from a decision initially made in a municipal court.

Â Â Â Â Â  (B) The district attorney for the county, if the appeal is made by the defendant from a decision initially made in a justice court.

Â Â Â Â Â  (b) Notwithstanding ORS 19.270, timely service on the city attorney or district attorney under the provisions of this subsection is not jurisdictional and the Court of Appeals may extend the time for that service.

Â Â Â Â Â  (c) Notwithstanding any provision of ORS chapter 19, an undertaking on appeal is not required for an appeal from a judgment involving a violation.

Â Â Â Â Â  (d) The filing of a notice of an appeal from a judgment involving a violation does not act to automatically stay the judgment.

Â Â Â Â Â  (e) The standard of review for an appeal under this subsection is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony.

Â Â Â Â Â  (3) In any case in which only violations are charged, the state may not appeal from an order dismissing the case that is entered by reason of a police officerÂs failure to appear at the trial of the matter. [1993 c.379 Â§5; 1995 c.658 Â§79; 1997 c.389 Â§12; 1999 c.682 Â§11; 2005 c.266 Â§2]

Â Â Â Â Â  Note: 138.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.060 Appeal by state. (1) The state may take an appeal from the circuit court to the Court of Appeals from:

Â Â Â Â Â  (a) An order made prior to trial dismissing or setting aside the accusatory instrument;

Â Â Â Â Â  (b) An order arresting the judgment;

Â Â Â Â Â  (c) An order made prior to trial suppressing evidence;

Â Â Â Â Â  (d) An order made prior to trial for the return or restoration of things seized;

Â Â Â Â Â  (e) A judgment of conviction based on the sentence as provided in ORS 138.222;

Â Â Â Â Â  (f) An order in a probation revocation hearing finding that a defendant who was sentenced to probation under ORS 137.712 has not violated a condition of probation by committing a new crime;

Â Â Â Â Â  (g) An order made after a guilty finding dismissing or setting aside the accusatory instrument;

Â Â Â Â Â  (h) An order granting a new trial; or

Â Â Â Â Â  (i) An order dismissing an accusatory instrument under ORS 136.130.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, when the state chooses to appeal from an order listed in paragraph (a) or (b) of this subsection, the state shall take the appeal from the circuit court to the Supreme Court if the defendant is charged with murder or aggravated murder. The orders to which this subsection applies are:

Â Â Â Â Â  (a) An order made prior to trial suppressing evidence; and

Â Â Â Â Â  (b) An order made prior to trial dismissing or setting aside the accusatory instrument.

Â Â Â Â Â  (3) In an appeal by the state under subsection (2) of this section, the Supreme Court shall issue its decision no later than one year after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Supreme Court for decision. Failure of the Supreme Court to issue a decision within one year is not a ground for dismissal of the appeal. [Amended by 1963 c.385 Â§1; 1969 c.198 Â§64; 1969 c.529 Â§1; 1971 c.644 Â§1; 1973 c.836 Â§276; 1977 c.752 Â§2; 1989 c.790 Â§21a; 1997 c.852 Â§11; 1999 c.946 Â§2; 2001 c.870 Â§4]

Â Â Â Â Â  138.070 [Repealed by 1971 c.565 Â§20 (138.071 enacted in lieu of 138.070)]

Â Â Â Â Â  138.071 Time within which appeal must be taken. (1) Except as provided in this section, a notice of appeal must be served and filed not later than 30 days after the judgment or order appealed from was entered in the register.

Â Â Â Â Â  (2) If a motion for new trial or motion in arrest of judgment is served and filed a notice of appeal must be served and filed within 30 days from the earlier of the following dates:

Â Â Â Â Â  (a) The date of entry of the order disposing of the motion; or

Â Â Â Â Â  (b) The date on which the motion is deemed denied.

Â Â Â Â Â  (3) A defendant cross-appealing must serve and file the notice of cross-appeal within 10 days of the expiration of the time allowed in subsection (1) of this section.

Â Â Â Â Â  (4) If the trial court enters a corrected or a supplemental judgment under ORS 138.083, a notice of appeal from the corrected or supplemental judgment must be filed not later than 30 days after the defendant receives notice that the judgment has been entered.

Â Â Â Â Â  (5)(a) Upon motion of a defendant, the Court of Appeals shall grant the defendant leave to file a notice of appeal after the time limits described in subsections (1) to (4) of this section if:

Â Â Â Â Â  (A) The defendant, by clear and convincing evidence, shows that the failure to file a timely notice of appeal is not attributable to the defendant personally; and

Â Â Â Â Â  (B) The defendant shows a colorable claim of error in the proceeding from which the appeal is taken.

Â Â Â Â Â  (b) A defendant is not entitled to relief under this subsection for failure to file timely notice of cross-appeal when the state appeals pursuant to ORS 138.060 (1)(c) or (2)(a).

Â Â Â Â Â  (c) The request for leave to file a notice of appeal after the time limits prescribed in subsections (1) to (3) of this section must be filed no later than 90 days after entry of the order or judgment being appealed. The request for leave to file a notice of appeal after the time limit prescribed in subsection (4) of this section must be filed no later than 90 days after the defendant receives notice that the judgment has been entered. A request for leave under this subsection must be accompanied by the notice of appeal, may be filed by mail and is deemed filed on the date of mailing if the request is mailed as provided in ORS 19.260.

Â Â Â Â Â  (d) The court shall not grant relief under this subsection unless the state has notice and opportunity to respond to the defendantÂs request for relief.

Â Â Â Â Â  (e) The denial of a motion under paragraph (a) of this subsection is a bar to post-conviction relief under ORS 138.510 to 138.680 on the same ground, unless the court provides otherwise. [1971 c.565 Â§21 (enacted in lieu of 138.070); 1977 c.752 Â§3; 1985 c.282 Â§1; 1985 c.734 Â§Â§17,17a; 1987 c.852 Â§1; 2001 c.870 Â§7; 2003 c.288 Â§2; 2007 c.547 Â§2]

Â Â Â Â Â  138.080 [Amended by 1959 c.558 Â§37; 1969 c.198 Â§65; 1971 c.193 Â§28; repealed by 1971 c.565 Â§22 (138.081 enacted in lieu of 138.080)]

Â Â Â Â Â  138.081 Service and filing of notice of appeal. (1) An appeal shall be taken by causing a notice of appeal in the form prescribed by ORS 19.250 to be served:

Â Â Â Â Â  (a)(A) On the district attorney for the county in which the judgment is entered, when the defendant appeals, or if the appeal is under ORS 221.360 on the plaintiffÂs attorney; or

Â Â Â Â Â  (B) On the attorney of record for the defendant, or if the defendant has no attorney of record, on the defendant, when the state appeals; and

Â Â Â Â Â  (b) On the trial court transcript coordinator if a transcript is required in connection with the appeal; and

Â Â Â Â Â  (c) On the clerk of the trial court.

Â Â Â Â Â  (2)(a) The original of the notice shall be filed with the clerk of the court to which the appeal is made.

Â Â Â Â Â  (b) Proof of service of the notice of appeal shall be indorsed on or affixed to the original filed with the Court of Appeals or the Supreme Court. [1971 c.565 Â§23 (enacted in lieu of 138.080); 1985 c.734 Â§18; 1997 c.389 Â§9; 2001 c.870 Â§8]

Â Â Â Â Â  138.083 Retention of authority by trial court for certain purposes. (1)(a) The sentencing court shall retain authority irrespective of any notice of appeal after entry of judgment of conviction to modify its judgment and sentence to correct any arithmetic or clerical errors or to delete or modify any erroneous term in the judgment. The court may correct the judgment either on the motion of one of the parties or on the courtÂs own motion after written notice to all the parties.

Â Â Â Â Â  (b) If a sentencing court enters a corrected judgment under this subsection while an appeal of the judgment is pending, the court shall immediately forward a copy of the corrected judgment to the appellate court. Any modification of the appeal necessitated by the corrected judgment shall be made in the manner specified by rules adopted by the appellate court.

Â Â Â Â Â  (2)(a) A judgment that orders payment of restitution but does not specify the amount of restitution imposed is final for the purpose of appealing the judgment.

Â Â Â Â Â  (b) Notwithstanding the filing of a notice of appeal, the sentencing court retains authority to determine the amount of restitution and to enter a supplemental judgment to specify the amount and terms of restitution.

Â Â Â Â Â  (c) If a sentencing court enters a supplemental judgment under this subsection while an appeal of the judgment of conviction is pending, the court shall immediately forward a copy of the supplemental judgment to the appellate court. Any modification of the appeal necessitated by the supplemental judgment may be made in the manner specified by rules adopted by the appellate court. [1989 c.790 Â§20; 1995 c.109 Â§1; 1997 c.389 Â§2; 2003 c.576 Â§165; 2007 c.547 Â§3]

Â Â Â Â Â  138.090 Signature to notice of appeal. When the state takes an appeal, the notice of appeal shall be signed by the district attorney for the county or by the Attorney General. When the defendant takes an appeal, the notice of appeal shall be signed by the defendant or an attorney of the court for the defendant. [Amended by 1975 c.119 Â§1]

Â Â Â Â Â  138.100 [Amended by 1959 c.558 Â§38; 1961 c.101 Â§1; repealed by 1971 c.565 Â§1]

Â Â Â Â Â  138.110 Service of notice of appeal on defendant or attorney by publication in certain cases. If, after due diligence, the service cannot be made as directed in ORS 138.081 (1)(a)(B), the court or judge thereof from which the appeal is sought to be taken, upon proof thereof, may make an order for the publication of the notice of appeal in such newspaper and for such time as the court or judge deems proper. [Amended by 1963 c.324 Â§1; 1971 c.565 Â§24]

Â Â Â Â Â  138.120 When appeal is perfected in case of service of notice of appeal by publication. At the expiration of the time appointed for the publication, on filing an affidavit thereof with the clerk, the appeal becomes perfected.

Â Â Â Â Â  138.130 [Repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.135 DefendantÂs appeal or petition for review as stay of sentence. (1) A sentence of confinement shall be stayed if an appeal is taken and the defendant elects not to commence service of the sentence or is released on security under ORS 135.230 to 135.290. If a defendant is not released on security and elects not to commence service of the sentence pending appeal, the defendant shall be held in custody at the institution designated in the judgment without execution of sentence, except as provided in ORS 138.145.

Â Â Â Â Â  (2) A sentence to pay a fine or a fine and costs, if an appeal is taken, may be stayed by the circuit court, the Court of Appeals, or by the Supreme Court upon such terms as the court deems proper. The court may require the defendant, pending appeal, to deposit the whole or any part of the fine and costs with the clerk of the circuit court, or to give bond for the payment thereof, or to submit to an examination of assets, and it may make any appropriate order to restrain the defendant from dissipating the assets of the defendant.

Â Â Â Â Â  (3) If a petition for review by the Supreme Court is filed, any stay shall remain in effect pending a final disposition of the cause, unless otherwise ordered by the Supreme Court. [1963 c.155 Â§2 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150); 1967 c.372 Â§5; 1969 c.198 Â§66; 1977 c.752 Â§4; 1999 c.1051 Â§257]

Â Â Â Â Â  138.140 [Amended by 1953 c.99 Â§2; 1955 c.660 Â§19; repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.145 Delivery of defendant under sentence of imprisonment to intake center. If the confinement designated by the court is the custody of the Department of Corrections, the defendant may be taken to a designated intake center during normal business hours unless prior arrangements have been made with the department. To the extent possible, the county taking a defendant to a designated intake center shall notify the department one business day prior to the defendantÂs arrival. The county may not take the defendant to a designated intake center if the court has ordered the retention of the defendant at the place of original custody for the period of time deemed necessary by the court for preparation of an appeal. [1963 c.155 Â§3 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150); 1973 c.836 Â§277; 1987 c.320 Â§43; 2003 c.458 Â§1]

Â Â Â Â Â  138.150 [Repealed by 1963 c.155 Â§1 (138.135 and 138.145 enacted in lieu of 138.130, 138.140 and 138.150)]

Â Â Â Â Â  138.160 Appeal by state as stay of judgment or order; release. An appeal taken by the state stays the effect of the judgment or order in favor of the defendant, so that the release agreement and, if applicable, the security for release, is held for the appearance and surrender of the defendant until the final determination of the appeal and the proceedings consequent thereon, if any; but if the defendant is in custody, the defendant may be released by the court subject to ORS 135.230 to 135.290, pending the appeal. [Amended by 1959 c.638 Â§20; 1973 c.836 Â§278]

Â Â Â Â Â  138.170 [Repealed by 1959 c.638 Â§26]

Â Â Â Â Â  138.180 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.185 Transmission of record to Court of Appeals; statutes applicable to appeal to Court of Appeals. (1) In an appeal to the Court of Appeals, when the notice of appeal is filed, or when the appeal is perfected upon publication of notice as provided in ORS 138.120, the record in the trial court shall be prepared and transmitted to the State Court Administrator, at Salem, in the manner and within the time prescribed in ORS chapter 19.

Â Â Â Â Â  (2) The provisions of ORS 19.250, 19.260, 19.270, 19.385, 19.390, 19.435, 19.450 and 19.510 and the provisions in ORS 19.425 authorizing review of intermediate orders and, if the defendant is the appellant, the provisions of ORS 19.420 (3) shall apply to appeals to the Court of Appeals. [1959 c.558 Â§39; 1969 c.198 Â§67; 1971 c.193 Â§29; 1971 c.565 Â§25; 1985 c.734 Â§19; 1987 c.852 Â§2; 1997 c.389 Â§26]

Â Â Â Â Â  138.190 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.200 [Repealed by 1959 c.558 Â§51]

Â Â Â Â Â  138.210 Necessity of appearance of appellant. If the appellant fails to appear in the appellate court, judgment of affirmance shall be given as a matter of course; but the defendant need not personally appear in the appellate court.

Â Â Â Â Â  138.220 Scope of review. Upon an appeal, the judgment or order appealed from can be reviewed only as to questions of law appearing upon the record. [Amended by 1959 c.558 Â§40]

Â Â Â Â Â  138.222 Scope of review of sentence imposed for felony committed on or after November 1, 1989. (1) Notwithstanding the provisions of ORS 138.040 and 138.050, a sentence imposed for a judgment of conviction entered for a felony committed on or after November 1, 1989, may be reviewed only as provided by this section.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (4)(c) of this section, on appeal from a judgment of conviction entered for a felony committed on or after November 1, 1989, the appellate court may not review:

Â Â Â Â Â  (a) Any sentence that is within the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (b) A sentence of probation when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

Â Â Â Â Â  (c) A sentence of imprisonment when the rules of the Oregon Criminal Justice Commission prescribe a presumptive sentence of imprisonment but allow a sentence of probation without departure.

Â Â Â Â Â  (d) Any sentence resulting from a stipulated sentencing agreement between the state and the defendant which the sentencing court approves on the record.

Â Â Â Â Â  (e) Except as authorized in subsections (3) and (4) of this section, any other issue related to sentencing.

Â Â Â Â Â  (3) In any appeal from a judgment of conviction imposing a sentence that departs from the presumptive sentence prescribed by the rules of the Oregon Criminal Justice Commission, sentence review is limited to whether the sentencing courtÂs findings of fact and reasons justifying a departure from the sentence prescribed by the rules of the Oregon Criminal Justice Commission:

Â Â Â Â Â  (a) Are supported by the evidence in the record; and

Â Â Â Â Â  (b) Constitute substantial and compelling reasons for departure.

Â Â Â Â Â  (4) In any appeal, the appellate court may review a claim that:

Â Â Â Â Â  (a) The sentencing court failed to comply with requirements of law in imposing or failing to impose a sentence;

Â Â Â Â Â  (b) The sentencing court erred in ranking the crime seriousness classification of the current crime or in determining the appropriate classification of a prior conviction or juvenile adjudication for criminal history purposes; or

Â Â Â Â Â  (c) The sentencing court erred in failing to impose a minimum sentence that is prescribed by ORS 137.700 or 137.707.

Â Â Â Â Â  (5)(a) The appellate court may reverse or affirm the sentence. If the appellate court concludes that the trial courtÂs factual findings are not supported by evidence in the record or do not establish substantial and compelling reasons for a departure, it shall remand the case to the trial court for resentencing. If the appellate court determines that the sentencing court, in imposing a sentence in the case, committed an error that requires resentencing, the appellate court shall remand the entire case for resentencing. The sentencing court may impose a new sentence for any conviction in the remanded case.

Â Â Â Â Â  (b) If the appellate court, in a case involving multiple counts of which at least one is a felony, reverses the judgment of conviction on any count and affirms other counts, the appellate court shall remand the case to the trial court for resentencing on the affirmed count or counts.

Â Â Â Â Â  (6) The appellate court shall issue a written opinion whenever the judgment of the sentencing court is reversed and may issue a written opinion in any other case when the appellate court believes that a written opinion will provide guidance to sentencing judges and others in implementing the sentencing guidelines adopted by the Oregon Criminal Justice Commission provided that the appellate courts may provide by rule for summary disposition of cases arising under this section when no substantial question is presented by the appeal.

Â Â Â Â Â  (7) Either the state or the defendant may appeal a judgment of conviction based on the sentence for a felony committed on or after November 1, 1989, to the Court of Appeals subject to the limitations of chapter 790, Oregon Laws 1989. The defendant may appeal under this subsection only upon showing a colorable claim of error in a proceeding if the appeal is from a proceeding in which:

Â Â Â Â Â  (a) A sentence was entered subsequent to a plea of guilty or no contest;

Â Â Â Â Â  (b) Probation was revoked, the period of probation was extended, a new condition of probation was imposed, an existing condition of probation was modified or a sentence suspension was revoked; or

Â Â Â Â Â  (c) A sentence was entered subsequent to a resentencing ordered by an appellate court or a post-conviction relief court. [1989 c.790 Â§21; 1993 c.692 Â§2; 1993 c.698 Â§1; 1997 c.852 Â§9; 2001 c.644 Â§3; 2003 c.737 Â§102; 2005 c.563 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 790, Oregon Laws 1989,Â for the words Âthis ActÂ in section 21, chapter 790, Oregon Laws 1989, compiled as 138.222. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  138.225 Summary affirmation; when allowed. In reviewing the judgment of any court under ORS 138.010 to 138.310, the Court of Appeals, on its own motion or on the motion of the respondent, may summarily affirm, without oral argument, the judgment after submission of the appellantÂs brief and without submission of the respondentÂs brief if the court finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the petitioner does not oppose the motion, grant a respondentÂs motion for summary affirmation. A dismissal of appeal under this section constitutes a decision upon the merits of the appeal. [1995 c.295 Â§2]

Â Â Â Â Â  138.227 Vacation of judgment and remand; when allowed. (1) Upon joint motion of the parties to an appeal in a criminal action, the court may vacate the judgment or order from which the appeal was taken and remand the matter to the trial court to reconsider the judgment or order, or any order entered by the trial court. Upon remand, the trial court shall have jurisdiction to enter a revised judgment or order.

Â Â Â Â Â  (2) After entry of a modified judgment or order on reconsideration, or upon reentry of the original judgment or order, either party may appeal in the same time and manner as an appeal from the original judgment or order. [1995 c.295 Â§3]

Â Â Â Â Â  138.230 Rulings in discretion of court and technical defects as grounds for reversal. After hearing the appeal, the court shall give judgment, without regard to the decision of questions which were in the discretion of the court below or to technical errors, defects or exceptions which do not affect the substantial rights of the parties.

Â Â Â Â Â  138.240 Judgments appellate court may give. The appellate court may reverse, affirm or modify the judgment or order appealed from and shall, if necessary or proper, order a new trial.

Â Â Â Â Â  138.250 New trial to be in court below; reversal without new trial. When a new trial is ordered, it shall be directed to be had in the court below; and if a judgment against a defendant is reversed without ordering a new trial, the appellate court shall direct, if the defendant is in custody, that the defendant be discharged therefrom, or if the defendant has been released, that the release agreement be exonerated, or if a security release has been entered into, that the security be refunded to the defendant or the sureties of the defendant. [Amended by 1973 c.836 Â§279]

Â Â Â Â Â  138.255 Court of Appeals certification of appeal to Supreme Court in lieu of disposition; party request for Supreme Court review. (1) An appeal to the Court of Appeals may be certified to the Supreme Court, and the Supreme Court may accept or deny acceptance of the certified appeal, as provided in ORS 19.405.

Â Â Â Â Â  (2) At any time before the State Court Administrator sends notice to the parties of the date of oral argument or, if the case is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision, a party may request the Supreme Court to take and decide an appeal taken by the state under ORS 138.060 (1). In determining whether to accept an appeal under this subsection, the Supreme Court shall consider, in addition to other factors that the Supreme Court deems appropriate:

Â Â Â Â Â  (a) Whether the defendant is charged with a Class A felony listed under ORS 137.700 or 137.707;

Â Â Â Â Â  (b) The extent to which the case presents speedy trial concerns; and

Â Â Â Â Â  (c) The extent to which the case presents a significant issue of law. [1981 c.550 Â§4; 2001 c.870 Â§4c]

Â Â Â Â Â  138.260 [Repealed by 1981 c.178 Â§18]

Â Â Â Â Â  138.261 Time within which certain appeals must be decided. (1) When a defendant is charged with a felony and is in custody pending an appeal under ORS 138.060 (1)(a) or (c), the Court of Appeals and the Supreme Court shall decide the appeal within the time limits prescribed by this section.

Â Â Â Â Â  (2)(a) Pursuant to rules adopted by the Court of Appeals, the Court of Appeals shall ensure that the appeal is fully briefed no later than 90 days after the date the transcript is settled under ORS 19.370.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Court of Appeals may allow more than 90 days after the transcript is settled to fully brief the appeal if it determines that the ends of justice served by allowing more time outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (3) The Court of Appeals shall decide the appeal no later than 180 days after the date of oral argument or, if the appeal is not orally argued, the date that the State Court Administrator delivers the briefs to the Court of Appeals for decision. Any reasonable period of delay incurred by the Court of Appeals on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Court of Appeals is required to issue a decision if the Court of Appeals determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (4)(a) In determining whether to allow more than 90 days after the transcript is settled to fully brief the appeal or more than 180 days after oral argument or delivery of the briefs to decide the appeal, the Court of Appeals shall consider whether:

Â Â Â Â Â  (A) The appeal is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

Â Â Â Â Â  (B) The failure to extend the time limit would likely result in a miscarriage of justice.

Â Â Â Â Â  (b) If the Court of Appeals decides to allow additional time to fully brief the appeal or to decide the appeal, the Court of Appeals shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

Â Â Â Â Â  (5) If the Supreme Court allows review of a decision of the Court of Appeals on an appeal described in subsection (1) of this section, the Supreme Court shall issue its decision on review no later than 180 days after the date of oral argument or, if the review is not orally argued, the date the State Court Administrator delivers the briefs to the Supreme Court for decision. Any reasonable period of delay incurred by the Supreme Court on its own motion or at the request of one of the parties is excluded from the 180-day period within which the Supreme Court is required to issue a decision if the Supreme Court determines that the ends of justice served by a decision on a later date outweigh the best interests of the public, the parties and the victim of the crime.

Â Â Â Â Â  (6)(a) In determining whether to allow more than 180 days after oral argument or delivery of the briefs to decide the review, the Supreme Court shall consider whether:

Â Â Â Â Â  (A) The review is unusually complex or presents novel questions of law so that the prescribed time limit is unreasonable; and

Â Â Â Â Â  (B) The failure to extend the time limit would likely result in a miscarriage of justice.

Â Â Â Â Â  (b) If the Supreme Court decides to allow additional time to decide the review, the Supreme Court shall state the reasons for doing so in writing and shall serve a copy of the writing on the parties.

Â Â Â Â Â  (7) Failure of the Court of Appeals or the Supreme Court to decide an appeal or review within the time limits prescribed in this section is not a ground for dismissal of the appeal or review.

Â Â Â Â Â  (8) Any delay sought or acquiesced in by the defendant does not count against the state with respect to any statutory or constitutional right of the defendant to a speedy trial. [2001 c.870 Â§4b]

Â Â Â Â Â  138.265 [1981 c.178 Â§6; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.270 [Amended by 1981 c.178 Â§7; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.280 [Amended by 1959 c.558 Â§41; 1981 c.178 Â§8; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.290 [Amended by 1981 c.178 Â§9; repealed by 1985 c.734 Â§20]

Â Â Â Â Â  138.300 CountyÂs liability for costs on appeal in criminal action. Except as otherwise specifically provided by law, upon final reversal of the judgment of the lower court in a criminal action, the county shall be liable for costs on appeal to the Court of Appeals and on review by the Supreme Court and with like effect as in the case of natural persons; and such costs shall be paid in the first instance by the county from which the appeal is taken. [Amended by 1969 c.198 Â§68; 1983 c.763 Â§15]

Â Â Â Â Â  138.310 Notice to court below when public defense services executive director certifies costs, expenses or compensation. When the public defense services executive director pays costs, expenses or compensation under ORS 138.500 (5) on appeal in a criminal action, the public defense services executive director shall notify the court below of the costs, expenses and compensation paid in order that the court below may exercise its discretion under ORS 151.505 or 161.665 (2). [1983 c.763 Â§14; 1989 c.1053 Â§10; 1991 c.790 Â§16; 1997 c.761 Â§11; 2001 c.962 Â§69; 2007 c.291 Â§2]

Â Â Â Â Â  138.410 [Formerly 138.810; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.420 [Formerly 138.820; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.430 [Formerly 138.830: repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.440 [Formerly 138.840; 1961 c.480 Â§1; repealed by 1967 c.372 Â§13]

Â Â Â Â Â  138.480 Public Defense Services Commission to provide representation for prisoner in proceeding before appellate court. The Supreme Court or the Court of Appeals may, in its discretion, at the request of an individual who is deprived of liberty by a judgment, is without means to retain an attorney and is without the aid of an attorney, direct the Public Defense Services Commission to provide representation for the individual in a proceeding before it to test the validity of that judgment. [1963 c.600 Â§10; 1969 c.198 Â§69; 2001 c.962 Â§28]

Â Â Â Â Â  138.490 [1963 c.600 Â§11; 1969 c.198 Â§70; 1977 c.752 Â§5; 1979 c.867 Â§2; 1981 s.s. c.3 Â§125; 1985 c.502 Â§22; 1989 c.1053 Â§5; 1993 c.33 Â§302; 2001 c.962 Â§104; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  138.500 Appointment of counsel and furnishing of transcript for appellant without funds; compensation. (1) If a defendant in a criminal action or a petitioner in a proceeding pursuant to ORS 138.510 to 138.680 wishes to appeal from an appealable adverse final order or judgment of a circuit court and if the person is without funds to employ suitable counsel possessing skills and experience commensurate with the nature and complexity of the case for the appeal, the person may request the circuit court from which the appeal is or would be taken to appoint counsel to represent the person on appeal. The following apply to a request under this subsection:

Â Â Â Â Â  (a) The request shall be in writing and shall be made within the time during which an appeal may be taken or, if the notice of appeal has been filed, at any time thereafter. The request shall include a brief statement of the assets, liabilities and income in the previous year of the person unless the court already determined the person to be financially eligible for appointed counsel at state expense for purposes of the specific case, in which instance, the written request need only so indicate. However, if a request relies on a courtÂs previous determination that the person is financially eligible, the court, in its discretion, may require the person to submit a new statement of assets, liabilities and income.

Â Â Â Â Â  (b) If, based upon a request under paragraph (a) of this subsection, the court finds that petitioner or defendant previously received the services of appointed counsel or currently is without funds to employ suitable counsel for an appeal, the court shall appoint counsel to represent petitioner or defendant on the appeal.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, when a defendant has been sentenced to death, the request for appointed counsel shall be made to the Supreme Court. The Supreme Court shall appoint suitable counsel to represent the defendant on the appeal.

Â Â Â Â Â  (b) After the notice of appeal has been filed, the Court of Appeals has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504.

Â Â Â Â Â  (c) The Supreme Court has concurrent authority to appoint or substitute counsel or appoint or substitute a legal advisor for the defendant under ORS 138.504 in connection with review of a Court of Appeals decision under ORS 2.520.

Â Â Â Â Â  (d) Neither the Court of Appeals nor the Supreme Court may substitute one appointed counsel for another under paragraph (b) or (c) of this subsection except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (3) Whenever a defendant in a criminal action or a petitioner in a proceeding pursuant to ORS 138.510 to 138.680 has filed a notice of appeal from an appealable adverse final order or judgment of a circuit court and the person is without funds to pay for a transcript, or portion thereof, necessary to present adequately the case upon appeal, the person may request the public defense services executive director to have the transcript, or portion thereof, prepared for purposes of appeal. The following apply to a request under this subsection:

Â Â Â Â Â  (a) The public defense services executive director shall authorize the preparation of a transcript after a court has determined that the person is eligible for court-appointed counsel or, if the person has not applied for court-appointed counsel, the person submits a statement of the personÂs assets, liabilities and income in the previous year and the director determines that the person is eligible for preparation of a transcript at state expense.

Â Â Â Â Â  (b) The cost of the transcript preparation under paragraph (a) of this subsection shall be in the amount prescribed in ORS 21.470 and paid for as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (4) After submission of the original brief by counsel, the public defense services executive director shall determine the cost of briefs and any other expenses of appellant, except transcripts, necessary to appellate review and a reasonable amount of compensation for counsel appointed under this section. Compensation payable to appointed counsel shall be as established under ORS 151.216. On any review by the Supreme Court of the judgment of the Court of Appeals the public defense services executive director shall similarly determine the costs of briefs and any other expenses necessary for review and a reasonable amount of compensation for counsel appointed under this section.

Â Â Â Â Â  (5) Costs, expenses and compensation determined by the public defense services executive director under subsection (4) of this section shall be paid by the public defense services executive director from funds available for that purpose.

Â Â Â Â Â  (6) If the public defense services executive director denies, in whole or in part, costs, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the Chief Judge of the Court of Appeals, if the appeal is in the Court of Appeals, or to the Chief Justice of the Supreme Court, if the appeal is in the Supreme Court. The Chief Judge, Chief Justice or the designee of the Chief Judge or Chief Justice, as appropriate, shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the Chief Judge, the Chief Justice or the designee of the Chief Judge or Chief Justice is final.

Â Â Â Â Â  (7) The provisions of this section shall apply in favor of the defendant in a criminal action or the petitioner in a proceeding pursuant to ORS 138.510 to 138.680 when the person is respondent in an appeal taken by the state in a criminal action or by the defendant in a proceeding pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (8) As used in this section, Âcriminal actionÂ does not include an action that involves only violations.

Â Â Â Â Â  (9) As used in subsection (4) of this section, ÂcounselÂ includes a legal advisor appointed under ORS 138.504. [1959 c.636 Â§23; 1961 c.480 Â§2; 1963 c.600 Â§8; 1969 c.198 Â§71; 1971 c.257 Â§3; 1977 c.752 Â§6; 1979 c.867 Â§3; 1981 s.s. c.3 Â§126; 1983 c.763 Â§16; 1983 c.774 Â§5; 1985 c.58 Â§1; 1985 c.502 Â§20; 1989 c.1053 Â§6; 1991 c.790 Â§17; 1991 c.827 Â§1; 1995 c.117 Â§2; 1995 c.194 Â§1; 2001 c.962 Â§Â§29,108; 2003 c.449 Â§Â§7,44; 2005 c.454 Â§1; 2007 c.291 Â§1]

Â Â Â Â Â  138.504 Waiver of counsel; appointment of legal advisor. (1) If the defendant wishes to waive counsel in the appeal of a criminal action to the Court of Appeals or on review of a criminal action by the Supreme Court, the court shall determine whether the defendant has made a knowing and voluntary waiver of counsel. The court shall accept the waiver of counsel if the defendant is not charged with a capital offense. The court may decline to accept the waiver of counsel if the defendant is charged with a capital offense.

Â Â Â Â Â  (2) If the court accepts a defendantÂs waiver of counsel, the court may allow an attorney to serve as the defendantÂs legal advisor and, if the defendant is financially eligible for appointed counsel at state expense, may appoint an attorney as the defendantÂs legal advisor.

Â Â Â Â Â  (3) If the court declines to accept a defendantÂs waiver of counsel under subsection (1) of this section, the court shall give the defendant a reasonable opportunity, as prescribed by order or rule of the court, to file a brief on the defendantÂs own behalf. [2001 c.472 Â§2; 2001 c.962 Â§29a]

Â Â Â Â Â  Note: 138.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

POST-CONVICTION RELIEF

Â Â Â Â Â  138.510 Persons who may file petition for relief; time limit. (1) Except as otherwise provided in ORS 138.540, any person convicted of a crime under the laws of this state may file a petition for post-conviction relief pursuant to ORS 138.510 to 138.680.

Â Â Â Â Â  (2) A petition for post-conviction relief may be filed by one person on behalf of another person who has been convicted of aggravated murder and sentenced to death only if the person filing the petition demonstrates by a preponderance of the evidence that:

Â Â Â Â Â  (a) The person sentenced to death is unable to file a petition on the personÂs own behalf due to mental incapacity or because of a lack of access to the court; and

Â Â Â Â Â  (b) The person filing the petition has a significant relationship with the person sentenced to death and will act in the best interest of the person on whose behalf the petition is being filed.

Â Â Â Â Â  (3) A petition pursuant to ORS 138.510 to 138.680 must be filed within two years of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted which could not reasonably have been raised in the original or amended petition:

Â Â Â Â Â  (a) If no appeal is taken, the date the judgment or order on the conviction was entered in the register.

Â Â Â Â Â  (b) If an appeal is taken, the date the appeal is final in the
Oregon
appellate courts.

Â Â Â Â Â  (c) If a petition for certiorari to the
United States
Supreme Court is filed, the later of:

Â Â Â Â Â  (A) The date of denial of certiorari, if the petition is denied; or

Â Â Â Â Â  (B) The date of entry of a final state court judgment following remand from the United States Supreme Court.

Â Â Â Â Â  (4) A one-year filing period shall apply retroactively to petitions filed by persons whose convictions and appeals became final before August 5, 1989, and any such petitions must be filed within one year after November 4, 1993. A person whose post-conviction petition was dismissed prior to November 4, 1993, cannot file another post-conviction petition involving the same case.

Â Â Â Â Â  (5) The remedy created by ORS 138.510 to 138.680 is available to persons convicted before May 26, 1959.

Â Â Â Â Â  (6) In any post-conviction proceeding pending in the courts of this state on May 26, 1959, the person seeking relief in such proceedings shall be allowed to amend the action and seek relief under ORS 138.510 to 138.680. If such person does not choose to amend the action in this manner, the law existing prior to May 26, 1959, shall govern the case. [1959 c.636 Â§Â§1,16,17; 1989 c.1053 Â§18; 1993 c.517 Â§1; 1999 c.1055 Â§7; 2007 c.292 Â§1]

Â Â Â Â Â  138.520 Relief which court may grant. The relief which a court may grant or order under ORS 138.510 to 138.680 shall include release, new trial, modification of sentence, and such other relief as may be proper and just. The court may also make supplementary orders to the relief granted, concerning such matters as rearraignment, retrial, custody and release on security. [1959 c.636 Â§2; 1999 c.1051 Â§258]

Â Â Â Â Â  138.525 Dismissal of meritless petition. (1) The court may, on its own motion or on the motion of the defendant, enter a judgment denying a meritless petition brought under ORS 138.510 to 138.680.

Â Â Â Â Â  (2) As used in this section, Âmeritless petitionÂ means one that, when liberally construed, fails to state a claim upon which post-conviction relief may be granted.

Â Â Â Â Â  (3) Notwithstanding ORS 138.650, a judgment dismissing a meritless petition is not appealable.

Â Â Â Â Â  (4) A dismissal is without prejudice if a meritless petition is dismissed without a hearing and the petitioner was not represented by counsel. [1993 c.517 Â§3]

Â Â Â Â Â  138.527 Frivolous petition or response; attorney fees. (1) In addition to any other relief a court may grant or order under ORS 138.510 to 138.680, the court shall award attorney fees to the prevailing party if the court finds that the other partyÂs petition or response was frivolous.

Â Â Â Â Â  (2) An award of attorney fees under this section may not exceed $100.

Â Â Â Â Â  (3) If the party required to pay attorney fees is an inmate of a correctional institution, the fees may be drawn from, or charged against, the inmateÂs trust account. [1995 c.657 Â§3]

Â Â Â Â Â  Note: 138.527 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.530 When relief must be granted; executive clemency or pardon powers and original jurisdiction of Supreme Court in habeas corpus not affected. (1) Post-conviction relief pursuant to ORS 138.510 to 138.680 shall be granted by the court when one or more of the following grounds is established by the petitioner:

Â Â Â Â Â  (a) A substantial denial in the proceedings resulting in petitionerÂs conviction, or in the appellate review thereof, of petitionerÂs rights under the Constitution of the
United States
, or under the Constitution of the State of
Oregon
, or both, and which denial rendered the conviction void.

Â Â Â Â Â  (b) Lack of jurisdiction of the court to impose the judgment rendered upon petitionerÂs conviction.

Â Â Â Â Â  (c) Sentence in excess of, or otherwise not in accordance with, the sentence authorized by law for the crime of which petitioner was convicted; or unconstitutionality of such sentence.

Â Â Â Â Â  (d) Unconstitutionality of the statute making criminal the acts for which petitioner was convicted.

Â Â Â Â Â  (2) Whenever a person petitions for relief under ORS 138.510 to 138.680, ORS 138.510 to 138.680 shall not be construed to deny relief where such relief would have been available prior to May 26, 1959, under the writ of habeas corpus, nor shall it be construed to affect any powers of executive clemency or pardon provided by law.

Â Â Â Â Â  (3) ORS 138.510 to 138.680 shall not be construed to limit the original jurisdiction of the Supreme Court in habeas corpus as provided in the Constitution of this state. [1959 c.636 Â§Â§3,5]

Â Â Â Â Â  138.540 Petition for relief as exclusive remedy for challenging conviction; when petition may not be filed; abolition or availability of other remedies. (1) Except as otherwise provided in ORS 138.510 to 138.680, a petition pursuant to ORS 138.510 to 138.680 shall be the exclusive means, after judgment rendered upon a conviction for a crime, for challenging the lawfulness of such judgment or the proceedings upon which it is based. The remedy created by ORS 138.510 to 138.680 does not replace or supersede the motion for new trial, the motion in arrest of judgment or direct appellate review of the sentence or conviction, and a petition for relief under ORS 138.510 to 138.680 shall not be filed while such motions or appellate review remain available. With the exception of habeas corpus, all common law post-conviction remedies, including the motion to correct the record, coram nobis, the motion for relief in the nature of coram nobis and the motion to vacate the judgment, are abolished in criminal cases.

Â Â Â Â Â  (2) When a person restrained by virtue of a judgment upon a conviction of crime asserts the illegality of the restraint upon grounds other than the unlawfulness of such judgment or the proceedings upon which it is based or in the appellate review thereof, relief shall not be available under ORS 138.510 to 138.680 but shall be sought by habeas corpus or other remedies, if any, as otherwise provided by law. As used in this subsection, such other grounds include but are not limited to unlawful revocation of parole or conditional pardon or completed service of the sentence imposed. [1959 c.636 Â§4]

Â Â Â Â Â  138.550 Availability of relief as affected by prior judicial proceedings. The effect of prior judicial proceedings concerning the conviction of petitioner which is challenged in the petition shall be as specified in this section and not otherwise:

Â Â Â Â Â  (1) The failure of petitioner to have sought appellate review of the conviction, or to have raised matters alleged in the petition at the trial of the petitioner, shall not affect the availability of relief under ORS 138.510 to 138.680. But no proceeding under ORS 138.510 to 138.680 shall be pursued while direct appellate review of the conviction of the petitioner, a motion for new trial, or a motion in arrest of judgment remains available.

Â Â Â Â Â  (2) When the petitioner sought and obtained direct appellate review of the conviction and sentence of the petitioner, no ground for relief may be asserted by petitioner in a petition for relief under ORS 138.510 to 138.680 unless such ground was not asserted and could not reasonably have been asserted in the direct appellate review proceeding. If petitioner was not represented by counsel in the direct appellate review proceeding, due to lack of funds to retain such counsel and the failure of the court to appoint counsel for that proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided by the appellate court may be asserted in the first petition for relief under ORS 138.510 to 138.680, unless otherwise provided in this section.

Â Â Â Â Â  (3) All grounds for relief claimed by petitioner in a petition pursuant to ORS 138.510 to 138.680 must be asserted in the original or amended petition, and any grounds not so asserted are deemed waived unless the court on hearing a subsequent petition finds grounds for relief asserted therein which could not reasonably have been raised in the original or amended petition. However, any prior petition or amended petition which was withdrawn prior to the entry of judgment by leave of the court, as provided in ORS 138.610, shall have no effect on petitionerÂs right to bring a subsequent petition.

Â Â Â Â Â  (4) Except as otherwise provided in this subsection, no ground for relief under ORS 138.510 to 138.680 claimed by petitioner may be asserted when such ground has been asserted in any post-conviction proceeding prior to May 26, 1959, and relief was denied by the court, or when such ground could reasonably have been asserted in the prior proceeding. However, if petitioner was not represented by counsel in such prior proceeding, any ground for relief under ORS 138.510 to 138.680 which was not specifically decided in the prior proceedings may be raised in the first petition for relief pursuant to ORS 138.510 to 138.680. PetitionerÂs assertion, in a post-conviction proceeding prior to May 26, 1959, of a ground for relief under ORS 138.510 to 138.680, and the decision of the court in such proceeding adverse to the petitioner, shall not prevent the assertion of the same ground in the first petition pursuant to ORS 138.510 to 138.680 if the prior adverse decision was on the ground that no remedy heretofore existing allowed relief upon the grounds alleged, or if the decision rested upon the inability of the petitioner to allege and prove matters contradicting the record of the trial which resulted in the conviction and sentence of the petitioner. [1959 c.636 Â§15]

Â Â Â Â Â  138.560 Procedure upon filing petition for relief; filing fee; venue and transfer of proceedings; surcharge. (1) A proceeding for post-conviction relief pursuant to ORS 138.510 to 138.680 shall be commenced by filing a petition and two copies thereof with the clerk of the circuit court for the county in which the petitioner is imprisoned or, if the petitioner is not imprisoned, with the clerk of the circuit court for the county in which the petitionerÂs conviction and sentence was rendered. Except as otherwise provided in ORS 138.590, the petitioner shall pay a $28 filing fee at the time of filing a petition under this section. If the petitioner prevails, the petitioner shall recover the fee pursuant to the Oregon Rules of Civil Procedure. The clerk of the court in which the petition is filed shall enter and file the petition and bring it promptly to the attention of such court. A copy of the petition need not be served by petitioner on the defendant, but, in lieu thereof, the clerk of the court in which the petition is filed shall immediately forward a copy of the petition to the Attorney General or other attorney for the defendant named in ORS 138.570.

Â Â Â Â Â  (2) For the purposes of ORS 138.510 to 138.680, a person released on parole or conditional pardon shall be deemed to be imprisoned in the institution from which the person is so released.

Â Â Â Â Â  (3) Except when petitionerÂs conviction was for a misdemeanor, the release of the petitioner from imprisonment during the pendency of proceedings instituted pursuant to ORS 138.510 to 138.680 shall not cause the proceedings to become moot. Such release of petitioner shall not change the venue of the proceedings out of the circuit court in which they were commenced and shall not affect the power of such court to transfer the proceedings as provided in subsection (4) of this section.

Â Â Â Â Â  (4) Whenever the petitioner is imprisoned in a Department of Corrections institution and the circuit court for the county in which the petitioner is imprisoned finds that the hearing upon the petition can be more expeditiously conducted in the county in which the petitioner was convicted and sentenced, the circuit court upon its own motion or the motion of a party may order the petitionerÂs case to be transferred to the circuit court for the county in which petitionerÂs conviction and sentence were rendered. The courtÂs order is not reviewable by any court of this state.

Â Â Â Â Â  (5) When a petitioner who is imprisoned in a Department of Corrections institution is transferred to another Department of Corrections institution, the circuit court in which a post-conviction relief proceeding is pending may deny a motion for a change of venue to the county where the petitioner is transferred. The courtÂs order is not reviewable by any court of this state. [1959 c.636 Â§6; 1983 c.505 Â§14; 1987 c.320 Â§44; 1991 c.249 Â§17; 1995 c.273 Â§20; 1995 c.657 Â§4; 2003 c.261 Â§1; 2003 c.737 Â§Â§65,66; 2005 c.702 Â§Â§77,78,79]

Â Â Â Â Â  Note: Section 15 (21), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (21) In addition to the fee provided for in ORS 138.560, for the period commencing September 1, 2007, and ending June 30, 2009, a petitioner shall pay a surcharge of $1 at the time of filing a petition under ORS 138.560. [2007 c.860 Â§15(21)]

Â Â Â Â Â  138.570 Who shall be named as defendant; counsel for defendant. If the petitioner is imprisoned, the petition shall name as defendant the official charged with the confinement of petitioner. If the petitioner is not imprisoned, the defendant shall be the State of
Oregon
. Whenever the defendant is the superintendent of a Department of Corrections institution, the Attorney General shall act as the superintendentÂs attorney in the proceedings. Whenever the defendant is some other official charged with the confinement of petitioner, the district attorney of the county wherein the petitioner is imprisoned shall be the attorney for the defendant. Whenever petitioner is not imprisoned, counsel for the State of
Oregon
as defendant shall be the district attorney of the county in which petitionerÂs conviction and sentence were rendered. Whenever the petitioner is released from imprisonment during the pendency of any proceedings pursuant to ORS 138.510 to 138.680, the State of
Oregon
shall be substituted as defendant. Upon such substitution, counsel for the original defendant shall continue to serve as counsel for the substituted defendant. [1959 c.636 Â§7; 1983 c.505 Â§15; 1987 c.320 Â§45]

Â Â Â Â Â  138.580 Petition. The petition shall be certified by the petitioner. Facts within the personal knowledge of the petitioner and the authenticity of all documents and exhibits included in or attached to the petition must be sworn to affirmatively as true and correct. The Supreme Court, by rule, may prescribe the form of the certification. The petition shall identify the proceedings in which petitioner was convicted and any appellate proceedings thereon, give the date of entry of judgment and sentence complained of and identify any previous post-conviction proceedings that the petitioner has undertaken to secure a post-conviction remedy, whether under ORS 138.510 to 138.680 or otherwise, and the disposition thereof. The petition shall set forth specifically the grounds upon which relief is claimed, and shall state clearly the relief desired. All facts within the personal knowledge of the petitioner shall be set forth separately from the other allegations of fact and shall be certified as heretofore provided in this section. Affidavits, records or other documentary evidence supporting the allegations of the petition shall be attached to the petition. Argument, citations and discussion of authorities shall be omitted from the petition but may be submitted in a separate memorandum of law. [1959 c.636 Â§8; 1991 c.885 Â§1; 1993 c.517 Â§4]

Â Â Â Â Â  138.590 Petitioner may proceed as a financially eligible person. (1) Any petitioner who is unable to pay the expenses of a proceeding pursuant to ORS 138.510 to 138.680 or to employ suitable counsel possessing skills and experience commensurate with the nature of the conviction and complexity of the case for the proceeding may proceed as a financially eligible person pursuant to this section upon order of the circuit court in which the petition is filed.

Â Â Â Â Â  (2) If the petitioner wishes to proceed as a financially eligible person, the person shall file with the petition an affidavit stating inability to pay the expenses of a proceeding pursuant to ORS 138.510 to 138.680, including, but not limited to, the filing fee required by ORS 138.560, or to employ suitable counsel for such a proceeding. The affidavit shall contain a brief statement of the petitionerÂs assets and liabilities and income during the previous year. If the circuit court is satisfied that the petitioner is unable to pay such expenses or to employ suitable counsel, it shall order that the petitioner proceed as a financially eligible person. If the court finds that a petitioner who has been sentenced to death is not competent to decide whether to accept or reject the appointment of counsel, the court shall appoint counsel to represent the petitioner. However, when a circuit court orders petitionerÂs case transferred to another circuit court as provided in ORS 138.560 (4), the matter of petitionerÂs proceeding as a financially eligible person shall be determined by the latter court.

Â Â Â Â Â  (3) If a petitioner who has been sentenced to death qualifies for the appointment of counsel under this section but rejects the appointment, the court shall determine, after a hearing if necessary, whether the petitioner rejected the offer of counsel and made the decision with an understanding of its legal consequences. The court shall make appropriate findings on the record.

Â Â Â Â Â  (4) In the order to proceed as a financially eligible person, the circuit court shall appoint suitable counsel to represent petitioner. Counsel so appointed shall represent petitioner throughout the proceedings in the circuit court. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (5) If counsel appointed by the circuit court determines that the petition as filed by petitioner is defective, either in form or in substance, or both, counsel may move to amend the petition within 15 days following counselÂs appointment, or within a further period as the court may allow. The amendment shall be permitted as of right at any time during this period. If appointed counsel believes that the original petition cannot be construed to state a ground for relief under ORS 138.510 to 138.680, and cannot be amended to state a ground for relief, counsel shall, in lieu of moving to amend the petition, inform the petitioner and notify the circuit court of counselÂs belief by filing an affidavit stating the belief and the reasons therefor with the clerk of the circuit court. This affidavit does not constitute a ground for denying the petition prior to a hearing upon its sufficiency, but the circuit court may consider the affidavit in deciding upon the sufficiency of the petition at the hearing.

Â Â Â Â Â  (6) When a petitioner has been ordered to proceed as a financially eligible person, the expenses which are necessary for the proceedings upon the petition in the circuit court and the compensation to appointed counsel for petitioner as provided in this subsection shall be paid by the public defense services executive director from funds available for the purpose. At the conclusion of proceedings on a petition pursuant to ORS 138.510 to 138.680, the public defense services executive director shall determine and pay, as provided by the policies, procedures, standards and guidelines of the Public Defense Services Commission, the amount of expenses of petitioner and compensation for the services of appointed counsel in the proceedings in the circuit court.

Â Â Â Â Â  (7) If the public defense services executive director denies, in whole or in part, expenses and compensation submitted for review and payment, the person who submitted the payment request may appeal the decision to the presiding judge of the circuit court. The presiding judge or the designee of the presiding judge shall review the public defense services executive directorÂs decision for abuse of discretion. The decision of the presiding judge or the designee of the presiding judge is final.

Â Â Â Â Â  (8)(a) When a petitioner has been authorized to proceed as a financially eligible person, all court fees in the circuit court, except for the filing fee required by ORS 138.560, are waived.

Â Â Â Â Â  (b) When a petitioner is allowed to file a petition without payment of the fee required by ORS 138.560 due to inability to pay, the fee is not waived but may be drawn from, or charged against, the petitionerÂs trust account if the petitioner is an inmate in a correctional facility.

Â Â Â Â Â  (9) Notwithstanding any other provision of this chapter, a court may not appoint as counsel for a petitioner who has been sentenced to death a counsel who previously represented the petitioner at trial or on automatic and direct review in the case resulting in the death sentence unless the petitioner and the counsel expressly request continued representation. [1959 c.636 Â§9; 1961 c.480 Â§3; 1963 c.600 Â§9; 1973 c.836 Â§279a; 1979 c.867 Â§4; 1981 s.s c.3 Â§127; 1983 c.763 Â§17; 1987 c.320 Â§46; 1989 c.1053 Â§7; 1991 c.827 Â§2; 1995 c.657 Â§5; 1999 c.1055 Â§8; 2001 c.962 Â§30; 2003 c.261 Â§Â§5,6; 2003 c.449 Â§Â§8,45]

Â Â Â Â Â  138.600 [1959 c.636 Â§10; repealed by 1997 c.872 Â§6]

Â Â Â Â Â  138.610 Pleadings. Within 30 days after the docketing of the petition, or within any further time the court may fix, the defendant shall respond by demurrer, answer or motion. No further pleadings shall be filed except as the court may order. The court may grant leave, at any time prior to entry of judgment, to withdraw the petition. The court may make appropriate orders as to the amendment of the petition or any other pleading, or as to the filing of further pleadings, or as to extending the time of the filing of any pleading other than the original petition. [1959 c.636 Â§11]

Â Â Â Â Â  138.620 Hearing. (1) After the response of the defendant to the petition, the court shall proceed to a hearing on the issues raised. If the defendantÂs response is by demurrer or motion raising solely issues of law, the circuit court need not order that petitioner be present at such hearing, as long as petitioner is represented at the hearing by counsel. At the hearing upon issues raised by any other response, the circuit court shall order that petitioner be present. Whenever the court orders that petitioner be present at the hearing, the court may order that petitioner appear by telephone or other communication device as provided in ORS 138.622 rather than in person.

Â Â Â Â Â  (2) If the petition states a ground for relief, the court shall decide the issues raised and may receive proof by affidavits, depositions, oral testimony or other competent evidence. The burden of proof of facts alleged in the petition shall be upon the petitioner to establish such facts by a preponderance of the evidence. [1959 c.636 Â§12; 1996 c.4 Â§4; 2003 c.261 Â§4]

Â Â Â Â Â  138.622 Appearance by communication device. For the purpose of a court appearance under ORS 138.510 to 138.680, the court may approve the appearance of the parties, counsel for the parties or witnesses by telephone or other communication device approved by the court. However, the court may not approve the appearance of the petitioner or counsel for the petitioner by telephone or other communication device unless the facilities used enable the petitioner to consult privately with the petitionerÂs counsel during the proceedings. [2003 c.261 Â§3]

Â Â Â Â Â  138.625 Victim testimony. (1) A petitioner in a post-conviction relief proceeding may not compel a victim to testify, either by deposition, hearing or otherwise unless the petitioner moves for an order of the court allowing a subpoena.

Â Â Â Â Â  (2) A copy of the motion for a subpoena under this section must be served on the counsel for the defendant.

Â Â Â Â Â  (3) The court may not grant an order allowing a subpoena under this section unless the petitioner can demonstrate good cause by showing that the victim has information that is material to the post-conviction relief proceeding, is favorable to the petitioner and is other than what was admitted at trial.

Â Â Â Â Â  (4) If the court grants an order allowing a subpoena under this section, upon a request by the victim for no personal contact between the parties, the court may allow the victim to appear by telephone or other communication device approved by the court. [2007 c.470 Â§1]

Â Â Â Â Â  Note: 138.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.630 Evidence of events occurring at trial of petitioner. In a proceeding pursuant to ORS 138.510 to 138.680, events occurring at the trial of petitioner may be shown by a duly authenticated transcript, record or portion thereof. If such transcript or record cannot be produced, the affidavit of the judge who presided at the trial setting forth the facts occurring at the trial shall be admissible in evidence when relevant. When necessary to establish any ground for relief specified in ORS 138.530, the petitioner may allege and prove matters in contradiction of the record of the trial of the petitioner. When the record is so contradicted, the defendant may introduce in evidence any evidence which was admitted in evidence at the trial to support the contradicted matter and may call witnesses whose testimony at such trial supported the contradicted matter. Whenever such evidence or such witnesses cannot be produced by defendant for any reason which is sufficient in the opinion of the court, such parts of the duly authenticated record of the trial as support the contradicted matter may be introduced in evidence by the defendant. A duly authenticated record of the testimony of any witness at the trial may be introduced in evidence to impeach the credibility of any testimony by the same witness in the hearing upon the petition. [1959 c.636 Â§13]

Â Â Â Â Â  138.640 Judgment; enforcement. (1) After deciding the issues raised in the proceeding, the court shall enter a judgment denying the petition or granting the appropriate relief. The judgment may include orders as provided in ORS 138.520. The judgment must clearly state the grounds on which the cause was determined, and whether a state or federal question was presented and decided.

Â Â Â Â Â  (2) If the court grants the petitioner relief, the judgment is not enforceable in the petitionerÂs favor until:

Â Â Â Â Â  (a) The petitioner causes a certified copy of the judgment to be entered in the circuit court in which the petitionerÂs conviction and sentence were rendered; and

Â Â Â Â Â  (b) The petitioner serves a certified copy of the judgment on the district attorney of the county in which the petitionerÂs conviction and sentence were rendered. [1959 c.636 Â§14; 2003 c.576 Â§245; 2007 c.193 Â§2]

Â Â Â Â Â  138.650 Appeal. (1) Either the petitioner or the defendant may appeal to the Court of Appeals within 30 days after the entry of a judgment on a petition pursuant to ORS 138.510 to 138.680. The manner of taking the appeal and the scope of review by the Court of Appeals and the Supreme Court shall be the same as that provided by law for appeals in criminal actions, except that:

Â Â Â Â Â  (a) The trial court may provide that the transcript contain only such evidence as may be material to the decision of the appeal; and

Â Â Â Â Â  (b) With respect to ORS 138.081 (1), if petitioner appeals, petitioner shall cause the notice of appeal to be served on the attorney for defendant, and, if defendant appeals, defendant shall cause the notice of appeal to be served on the attorney for petitioner or, if petitioner has no attorney of record, on petitioner.

Â Â Â Â Â  (2)(a) Upon motion of the petitioner, the Court of Appeals shall grant the petitioner leave to file a notice of appeal after the time limit described in subsection (1) of this section if:

Â Â Â Â Â  (A) The petitioner, by clear and convincing evidence, shows that the failure to file a timely notice of appeal is not attributable to the petitioner personally; and

Â Â Â Â Â  (B) The petitioner shows a colorable claim of error in the proceeding from which the appeal is taken.

Â Â Â Â Â  (b) The request for leave to file a notice of appeal after the time limit described in subsection (1) of this section shall be filed no later than 90 days after entry of the judgment from which the petitioner seeks to appeal and shall be accompanied by the notice of appeal sought to be filed. A request for leave under this subsection may be filed by mail. The date of filing shall be the date of mailing if the request is mailed as provided in ORS 19.260.

Â Â Â Â Â  (c) The Court of Appeals may not grant relief under this subsection unless the defendant has received notice of and an opportunity to respond to the petitionerÂs request for relief.

Â Â Â Â Â  (3) An appeal under this section taken by the defendant stays the effect of the judgment. If the petitioner is incarcerated, the trial court may stay the petitionerÂs sentence pending the defendantÂs appeal and order conditional release or security release, in accordance with ORS 135.230 to 135.290, only if:

Â Â Â Â Â  (a) The post-conviction courtÂs judgment vacates the judgment of conviction or reduces the sentence or sentences imposed upon conviction;

Â Â Â Â Â  (b) The petitioner has completed any other sentence of incarceration to which the petitioner is subject; and

Â Â Â Â Â  (c) The petitioner otherwise would be entitled to immediate release from incarceration under the courtÂs judgment. [1959 c.636 Â§18; 1963 c.557 Â§1; 1969 c.198 Â§72; 1971 c.565 Â§26; 1987 c.852 Â§3; 2003 c.576 Â§246; 2007 c.193 Â§1]

Â Â Â Â Â  138.660 Summary affirmation of judgment; dismissal of appeal. In reviewing the judgment of the circuit court in a proceeding pursuant to ORS 138.510 to 138.680, the Court of Appeals on its own motion or on motion of respondent may summarily affirm, after submission of the appellantÂs brief and without submission of the respondentÂs brief, the judgment on appeal without oral argument if it finds that no substantial question of law is presented by the appeal. Notwithstanding ORS 2.570, the Chief Judge of the Court of Appeals may deny or, if the petitioner does not oppose the motion, grant a respondentÂs motion for summary affirmation. A dismissal of the appeal under this section shall constitute a decision upon the merits of the appeal. [1959 c.636 Â§19; 1963 c.557 Â§2; 1969 c.198 Â§73; 1995 c.295 Â§4]

Â Â Â Â Â  138.670 Admissibility, at new trial, of testimony of witness at first trial. In the event that a new trial is ordered as the relief granted in a proceeding pursuant to ORS 138.510 to 138.680, a properly authenticated transcript of testimony in the first trial may be introduced in evidence to supply the testimony of any witness at the first trial who has since died or who cannot be produced at the new trial for other sufficient cause. Such transcript shall not be admissible in any other respect, except that the transcript of testimony of a witness at the first trial may be used at the new trial to impeach the testimony at the new trial by the same witness. [1959 c.636 Â§20]

Â Â Â Â Â  138.680 Short title. ORS 138.510 to 138.680 may be cited as the Post-Conviction Hearing Act. [1959 c.636 Â§21]

Â Â Â Â Â  138.685 [1991 c.885 Â§3; repealed by 1999 c.1055 Â§15]

Â Â Â Â Â  138.686 Automatic stay of sentence of death for federal appeal and state post-conviction relief. (1) The execution of a sentence of death is automatically stayed for 90 days following the effective date of an appellate judgment affirming the sentence of death on automatic and direct review.

Â Â Â Â Â  (2) If the defendant files a petition for certiorari seeking United States Supreme Court review of the sentence of death within 90 days after the effective date of the appellate judgment or within such other time as allowed by the United States Supreme Court, execution of the sentence of death is automatically stayed until the United States Supreme Court denies the petition or grants the petition and resolves the merits.

Â Â Â Â Â  (3) Upon final resolution of a petition for certiorari to the United States Supreme Court, execution of the sentence of death is automatically stayed for 30 days after the date the petition is resolved to allow the defendant to file a notice in the circuit court of the county in which the defendant is imprisoned attesting to the defendantÂs intent to file a petition for post-conviction relief. If the defendant files a first petition for post-conviction relief within 90 days after the notice provided for in this subsection, the execution of the sentence of death is stayed until the post-conviction petition is finally resolved. If a first petition for post-conviction relief is not filed within 90 days after the notice provided for in this subsection, the defendant may apply to the circuit court in which the notice was filed to extend the stay. The circuit court shall extend the stay for a reasonable time upon the defendantÂs showing that progress is being made in the preparation of the petition and that it will be filed within a reasonable time.

Â Â Â Â Â  (4) If the defendant does not file a petition for certiorari seeking United States Supreme Court review of the sentence of death but does file a first petition for post-conviction relief within 90 days after the date upon which the appellate judgment becomes effective, execution of the sentence of death is stayed until the petition for post-conviction relief is finally resolved. [1999 c.1055 Â§6]

Â Â Â Â Â  Note: 138.686 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.687 [1991 c.885 Â§4; repealed by 1999 c.1055 Â§15]

POST-CONVICTION MOTION FOR DNA TESTING

Â Â Â Â Â  138.690 Motion. A person may file in the circuit court in which the judgment of conviction was entered a motion requesting the performance of DNA (deoxyribonucleic acid) testing on specific evidence if the person:

Â Â Â Â Â  (1) Is incarcerated in a Department of Corrections institution as the result of a conviction for aggravated murder or a person felony as defined in the rules of the Oregon Criminal Justice Commission; or

Â Â Â Â Â  (2) Is not in custody but has been convicted of aggravated murder, murder or a sex crime as defined in ORS 181.594. [2001 c.697 Â§1; 2005 c.759 Â§1; 2007 c.800 Â§1]

Â Â Â Â Â  Note: 138.690 to 138.698 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 138 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  138.692 Affidavit; order; costs. (1)(a) When a person files a motion under ORS 138.690 requesting the performance of DNA (deoxyribonucleic acid) testing on specified evidence, the motion must be supported by an affidavit. The affidavit must:

Â Â Â Â Â  (A)(i) For a person described in ORS 138.690 (1), contain a statement that the person is innocent of the offense for which the person was convicted or of the conduct underlying any mandatory sentence enhancement; or

Â Â Â Â Â  (ii) For a person described in ORS 138.690 (2), contain a statement that the person is innocent of the offense for which the person was convicted;

Â Â Â Â Â  (B) Identify the specific evidence to be tested and a theory of defense that the DNA testing would support. The specific evidence must have been secured in connection with the prosecution, including the investigation, that resulted in the conviction of the person; and

Â Â Â Â Â  (C) Include the results of any previous DNA test of the evidence if a previous DNA test was conducted by either the prosecution or the defense.

Â Â Â Â Â  (b) The person must present a prima facie showing that DNA testing of the specified evidence would, assuming exculpatory results, establish the actual innocence of the person of:

Â Â Â Â Â  (A) The offense for which the person was convicted; or

Â Â Â Â Â  (B) Conduct, if the exoneration of the person of the conduct would result in a mandatory reduction in the personÂs sentence.

Â Â Â Â Â  (2) The court shall order the DNA testing requested in a motion under subsection (1) of this section if the court finds that:

Â Â Â Â Â  (a) The requirements of subsection (1) of this section have been met;

Â Â Â Â Â  (b) Unless the parties stipulate otherwise, the evidence to be tested is in the possession of a city, county, state or the court and has been subject to a chain of custody sufficient to establish that the evidence has not been altered in any material aspect;

Â Â Â Â Â  (c) The motion is made in a timely manner and for the purpose of demonstrating the innocence of the person of the offense or of the conduct and not to delay the execution of the sentence or administration of justice; and

Â Â Â Â Â  (d) There is a reasonable possibility that the testing will produce exculpatory evidence that would establish the innocence of the person of:

Â Â Â Â Â  (A) The offense for which the person was convicted; or

Â Â Â Â Â  (B) Conduct, if the exoneration of the person of the conduct would result in a mandatory reduction in the personÂs sentence.

Â Â Â Â Â  (3) In granting a motion under this section, the court may impose reasonable conditions designed to protect the interests of the state in the integrity of the evidence and the testing process.

Â Â Â Â Â  (4) Unless both parties agree otherwise, the court shall order the Department of State Police to conduct the DNA testing. The court may order a second test upon a showing that the state police failed to follow appropriate DNA protocols and that failure reasonably affected the accuracy of the DNA test.

Â Â Â Â Â  (5) The costs of DNA tests ordered under this section must be paid by:

Â Â Â Â Â  (a) The person making the motion for DNA testing if the person is not incarcerated or, if the person is incarcerated, if the person is financially able to pay; or

Â Â Â Â Â  (b) The state if counsel at state expense has been appointed under ORS 138.694.

Â Â Â Â Â  (6) The results of a DNA test ordered under this section must be disclosed to the person filing the motion and to the state.

Â Â Â Â Â  (7) Notwithstanding the fact that an appeal of the conviction or a petition for post-conviction relief in the underlying case is pending at the time a motion is filed under ORS 138.690, the circuit court shall consider the motion. If the court grants the motion, the court shall notify the court considering the appeal or post-conviction petition of that fact. When a court receives notice under this subsection, the court shall stay the appeal or post-conviction proceedings pending the outcome of the motion filed under ORS 138.690 and any further proceedings resulting from the motion. [2001 c.697 Â§2; 2005 c.759 Â§2; 2007 c.800 Â§2]

Â Â Â Â Â  Note: See note under 138.690.

Â Â Â Â Â  138.694 Appointed counsel. (1) A person described in ORS 138.690 (1) may file a petition in the circuit court in which the judgment of conviction was entered requesting the appointment of counsel at state expense to assist the person in determining whether to file a motion under ORS 138.690. The petition must be accompanied by:

Â Â Â Â Â  (a) A completed affidavit of eligibility for appointment of counsel at state expense; and

Â Â Â Â Â  (b) An affidavit stating that:

Â Â Â Â Â  (A) The person meets the criteria in ORS 138.690 (1);

Â Â Â Â Â  (B) The person is innocent of the charge for which the person was convicted or of the conduct that resulted in a mandatory sentence enhancement;

Â Â Â Â Â  (C) The identity of the perpetrator of the crime or conduct was at issue in the original prosecution or, if the person was documented as having mental retardation prior to the time the crime was committed, should have been at issue; and

Â Â Â Â Â  (D) The person is without sufficient funds and assets, as shown by the affidavit required by paragraph (a) of this subsection, to hire an attorney to represent the person in determining whether to file a motion under ORS 138.690.

Â Â Â Â Â  (2) The court shall grant a petition filed under this section if:

Â Â Â Â Â  (a) The petitioner complies with the requirements of subsection (1) of this section; and

Â Â Â Â Â  (b) It appears to the court that the petitioner is financially unable to employ suitable counsel possessing skills and experience commensurate with the nature and complexity of the matter.

Â Â Â Â Â  (3) When a court grants a petition under this section, the court shall appoint the attorney originally appointed to represent the petitioner in the action that resulted in the conviction unless the attorney is unavailable.

Â Â Â Â Â  (4) An attorney appointed under this section:

Â Â Â Â Â  (a) If other than counsel provided pursuant to ORS 151.460, is entitled to compensation and expenses as provided in ORS 135.055; or

Â Â Â Â Â  (b) If counsel provided pursuant to ORS 151.460, is entitled to expenses as provided in ORS 135.055. [2001 c.697 Â§4; 2007 c.800 Â§3]

Â Â Â Â Â  Note: See note under 138.690.

Â Â Â Â Â  138.696 Test results. (1) If DNA (deoxyribonucleic acid) testing ordered under ORS 138.692 produces inconclusive evidence or evidence that is unfavorable to the person requesting the testing:

Â Â Â Â Â  (a) The court shall forward the results to the State Board of Parole and Post-Prison Supervision; and

Â Â Â Â Â  (b) The Department of State Police shall compare the evidence to DNA evidence from unsolved crimes in the Combined DNA Index System.

Â Â Â Â Â  (2) If DNA testing ordered under ORS 138.692 produces exculpatory evidence, the person who requested the testing may file in the court that ordered the testing a motion for a new trial based on newly discovered evidence. Notwithstanding the time limit established in ORCP 64 F, a person may file a motion under this subsection at any time during the 60-day period that begins on the date the person receives the test results.

Â Â Â Â Â  (3) Upon receipt of a motion filed under subsection (2) of this section and notwithstanding the time limits in ORCP 64 F, the court shall hear the motion. [2001 c.697 Â§3; 2003 c.288 Â§3]

Â Â Â Â Â  Note: See note under 138.690.

Â Â Â Â Â  138.698 Effect of setting aside conviction on plea agreement. When a conviction has been set aside as the result of evidence obtained through DNA (deoxyribonucleic acid) testing conducted under ORS 138.692, the prosecution of any offense that was dismissed or not charged pursuant to a plea agreement that resulted in the conviction that has been set aside may be commenced within the later of:

Â Â Â Â Â  (1) The period of limitation established for the offense under ORS 131.125 to 131.155; or

Â Â Â Â Â  (2) Notwithstanding ORS 131.125 and 131.155, two years after the date the conviction was set aside. [2005 c.759 Â§3]

Â Â Â Â Â  Note: See note under 138.690.

Â Â Â Â Â  138.710 [1963 c.600 Â§1; renumbered 151.210]

Â Â Â Â Â  138.720 [1963 c.600 Â§2; 1969 c.314 Â§6; renumbered 151.270]

Â Â Â Â Â  138.730 [1963 c.600 Â§3; renumbered 151.280]

Â Â Â Â Â  138.740 [1963 c.600 Â§4(1),(3),(4),(5),(6),(7); renumbered 151.220]

Â Â Â Â Â  138.750 [Subsection (1) enacted as 1963 c.600 Â§4(2); subsection (2) enacted as 1963 c.600 Â§5(4); 1967 c.35 Â§1; 1969 c.644 Â§1; 1971 c.642 Â§3; renumbered 151.230]

Â Â Â Â Â  138.760 [1963 c.600 Â§5(1),(2),(3); renumbered 151.240]

Â Â Â Â Â  138.770 [1963 c.600 Â§6; 1967 c.372 Â§6; renumbered 151.250]

Â Â Â Â Â  138.780 [1963 c.600 Â§7; renumbered 151.260]

Â Â Â Â Â  138.790 [1963 c.600 Â§13; renumbered 151.290]

Â Â Â Â Â  138.810 [1955 c.662 Â§2; 1959 c.558 Â§42; renumbered 138.410]

Â Â Â Â Â  138.820 [1955 c.662 Â§3; 1959 c.558 Â§43; renumbered 138.420]

Â Â Â Â Â  138.830 [1955 c.662 Â§4; renumbered 138.430]

Â Â Â Â Â  138.840 [1955 c.662 Â§5; 1959 c.558 Â§44; renumbered 138.440]

_______________



Chapter 139

Chapter 139 - (Former Provisions)

Witnesses

WITNESSES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

139.010 [Renumbered 136.555]

139.020 [Renumbered 136.557]

139.030 [Renumbered 136.563]

139.040 [Amended by 1973 c.836 §254; renumbered 136.565]

139.050 [Amended by 1973 c.836 §255; renumbered 136.567]

139.060 [Amended by 1961 c.289 §2; 1973 c.836 §256; renumbered 136.570]

139.070 [Renumbered 136.575]

139.080 [Renumbered 136.580]

139.090 [Renumbered 136.585]

139.100 [Amended by 1965 c.418 §1; renumbered 136.595]

139.110 [Amended by 1955 c.523 §2; renumbered 136.600]

139.120 [Repealed by 1961 c.289 §3]

139.130 [Repealed by 1961 c.289 §3]

139.140 [Renumbered 136.603]

139.150 [Renumbered 136.607]

139.160 [Renumbered 136.609]

139.170 [Renumbered 136.613]

139.180 [Amended by 1961 c.474 §1; renumbered 136.615]

139.190 [1971 c.266 §1; renumbered 136.617]

139.200 [1971 c.266 §2; renumbered 136.619]

139.210 [Renumbered 136.623]

139.220 [Renumbered 136.625]

139.230 [Renumbered 136.627]

139.240 [Renumbered 136.633]

139.250 [Renumbered 136.635]

139.260 [Renumbered 136.637]

139.310 [Renumbered 136.643]

139.315 [1961 c.288 §1; renumbered 136.645]

139.320 [Amended by 1971 c.743 §328; renumbered 136.655]

_______________



Chapter 140

Chapter 140 - (Former Provisions)

Bail; Release on Recognizance

BAIL; RELEASE ON RECOGNIZANCE

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Note: 140.010, 140.050, 140.060, 140.080, 140.090, 140.100, 140.110, 140.120, 140.130, 140.140, 140.150, 140.160, 140.170, 140.180, 140.190, 140.200, 140.310, 140.320, 140.330, 140.340, 140.410, 140.420, 140.430, 140.440, 140.510, 140.520, 140.530, 140.540, 140.550, 140.560, 140.570, 140.580, 140.610, 140.640, 140.650, 140.660, 140.670 and 140.990 repealed by 1973 c.836 §358.

140.020 [Amended by 1971 c.743 §329; repealed by 1973 c.836 §358]

140.030 [Amended by 1971 c.565 §27; repealed by 1973 c.836 §358]

140.040 [Amended by 1965 c.508 §7; repealed by 1973 c.836 §358]

140.070 [Amended by 1969 c.198 §74; repealed by 1973 c.836 §358]

140.620 [Amended by 1959 c.638 §21; repealed by 1973 c.836 §358]

140.630 [Amended by 1959 c.638 §22; repealed by 1973 c.836 §358]

140.710 [1965 c.447 §§1,3,7; repealed by 1973 c.836 §358]

140.720 [1965 c.447 §2; repealed by 1973 c.836 §358]

140.730 [1965 c.447 §4(1); repealed by 1973 c.836 §358]

140.740 [1965 c.447 §§4(2), 5; repealed by 1973 c.836 §358]

140.750 [1965 c.447 §6; repealed by 1973 c.836 §358]

_______________



Chapter 141

Chapter 141 - (Former Provisions)

Search Warrants; Search of Person; Interception of Communications

SEARCH WARRANTS; SEARCH OF PERSON; INTERCEPTION OF COMMUNICATIONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

141.010 [Amended by 1963 c.375 §1; 1971 c.743 §330; repealed by 1973 c.836 §358]

141.020 [Repealed by 1973 c.836 §358]

141.030 [Repealed by 1973 c.836 §358]

141.040 [Repealed by 1973 c.836 §358]

141.050 [Repealed by 1973 c.836 §358]

141.060 [Repealed by 1973 c.836 §358]

141.070 [Repealed by 1973 c.836 §358]

141.080 [Repealed by 1973 c.836 §358]

141.090 [Amended by 1971 c.743 §331; repealed by 1973 c.836 §358]

141.100 [Repealed by 1973 c.836 §358]

141.110 [Repealed by 1973 c.836 §358]

141.120 [Repealed by 1973 c.836 §358]

141.130 [Repealed by 1973 c.836 §358]

141.140 [Repealed by 1973 c.836 §358]

141.150 [Repealed by 1973 c.836 §358]

141.160 [Repealed by 1973 c.836 §358]

141.170 [Amended by 1971 c.743 §332; repealed by 1973 c.836 §358]

141.180 [Repealed by 1973 c.836 §358]

141.190 [Amended by 1959 c.638 §23; repealed by 1973 c.836 §358]

141.200 [Repealed by 1973 c.836 §358]

141.710 [1955 c.675 §1; repealed by 1959 c.681 §7]

141.720 [1955 c.675 §3; 1959 c.681 §4; renumbered 133.725]

141.730 [1955 c.675 §4; renumbered 133.727]

141.740 [1955 c.675 §5; 1973 c.836 §120; renumbered 133.723]

141.990 [Subsection (2) enacted as 1955 c.675 §7; 1971 c.743 §333; 1973 c.836 §121; renumbered 133.992]

_______________



Chapter 142

Chapter 142 Â Stolen Property

2007 EDITION

STOLEN PROPERTY

PROCEDURE IN CRIMINAL MATTERS GENERALLY

142.010Â Â Â Â  OfficerÂs custody of stolen property is subject to order of magistrate or court

142.020Â Â Â Â  Delivery of stolen property to owner

142.030Â Â Â Â  Rights and authority conferred by order of delivery

142.040Â Â Â Â  Disposal of unclaimed money or property; sale of property

142.050Â Â Â Â  Title of purchaser at sale

142.060Â Â Â Â  Crediting and appropriating proceeds of sale paid into county treasury; rights of owner

142.070Â Â Â Â  Powers and duties of peace officers respecting theft and slaughter of animals and other property

Â Â Â Â Â  142.010 OfficerÂs custody of stolen property is subject to order of magistrate or court. When property alleged to have been the subject of a theft comes into the custody of a peace officer, the peace officer shall hold it subject to the order of the magistrate or court, as provided in ORS 142.020. [Amended by 1971 c.743 Â§334]

Â Â Â Â Â  142.020 Delivery of stolen property to owner. (1) On satisfactory proof of the title of the owner of the property, the magistrate who examines the charge against the person accused of the crime shall order it to be delivered to the owner, or the duly authorized agent of the owner, on the paying by the owner of the reasonable and necessary expenses incurred in its preservation, which shall be ascertained and certified by the magistrate.

Â Â Â Â Â  (2) If property that is the subject of a theft has not been delivered to the owner, the court before which a trial is had for the stealing thereof may, on like proof and condition, order its delivery to the owner or the agent of the owner. [Amended by 1971 c.743 Â§335]

Â Â Â Â Â  142.030 Rights and authority conferred by order of delivery. The order provided for in ORS 142.020 entitles the owner or the agent of the owner to demand and receive the possession of the property from the officer having it in custody and authorizes such officer to deliver it accordingly; but it does not affect the rights of third persons.

Â Â Â Â Â  142.040 Disposal of unclaimed money or property; sale of property. If stolen property is not claimed by the owner within 60 days from the conviction of the person charged with the theft, the officer having it in custody shall, if it is money, pay it into the county treasury. If it is other property, the officer may dispose of the property in accordance with ORS 98.245 or sell it as upon an execution and, after paying the expenses of the sale and preservation of the property, which shall be ascertained and certified by the clerk of the court, pay the proceeds into the county treasury. [Amended by 1971 c.743 Â§336; 1997 c.480 Â§4]

Â Â Â Â Â  142.050 Title of purchaser at sale. A sale of property pursuant to ORS 142.040 conveys a good title to the purchaser as against any person.

Â Â Â Â Â  142.060 Crediting and appropriating proceeds of sale paid into county treasury; rights of owner. Money paid into the county treasury pursuant to ORS 142.040 shall be credited and appropriated as a fine imposed upon a person convicted of theft; but the owner of the property, at any time within six years of the conviction, upon making satisfactory proof of ownership before the county court of the county, may, by the order of such court, have the proceeds repaid to the owner from the county treasury. [Amended by 1971 c.743 Â§337]

Â Â Â Â Â  142.070 Powers and duties of peace officers respecting theft and slaughter of animals and other property. All persons serving as special officers for the enforcement of any state or municipal law hereby are vested with the full powers of peace officers in so far as the same may be necessary or convenient for the apprehension of any persons engaged in, or accused of, the theft or slaughter of livestock, livestock carcasses, poultry, killed or dressed, or other personal property and products of the same or different kind from farms, pastures, ranges, industrial plants and other places of production or robbing the owners of such personal property, or other persons in possession of the same; for the prevention of such crimes; and for obtaining and seeking to obtain evidence of such crimes. It is the duty of all peace officers in the State of
Oregon
to enforce all laws for the protection of the property and the prevention of the crimes above mentioned.

Â Â Â Â Â  142.080 [Amended by 1973 c.836 Â§77; renumbered 133.460]

Â Â Â Â Â  142.090 [Amended by 1973 c.836 Â§78; renumbered 133.465]

Â Â Â Â Â  142.100 [Amended by 1973 c.836 Â§79; renumbered 133.470]

Â Â Â Â Â  142.110 [Amended by 1973 c.836 Â§80; renumbered 133.475]

Â Â Â Â Â  142.120 [Renumbered 133.485]

Â Â Â Â Â  142.130 [Renumbered 133.495]

Â Â Â Â Â  142.210 [Amended by 1973 c.836 Â§76; renumbered 133.455]

Â Â Â Â Â  142.990 [Repealed by 1973 c.836 Â§358]

_______________



Chapter 143

Chapter 143 - (Former Provisions)

Reprieves, Commutations and Pardons; Remission of Penalties and Forfeitures

REPRIEVES, COMMUTATIONS AND PARDONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

143.010 [Renumbered 144.640]

143.020 [Repealed by 1961 c.412 §5]

143.030 [Repealed by 1961 c.412 §5]

143.040 [Amended by 1973 c.836 §280; renumbered 144.650]

143.050 [Amended by 1965 c.616 §91; renumbered 144.660]

143.060 [Renumbered 144.670]

_______________



Chapter 144

Chapter 144 Â Parole; Post-Prison Supervision; Work Release;

Executive Clemency; Standards for Prison Terms and Parole;

Presentence Reports

2007 EDITION

PAROLE AND POST-PRISON SUPERVISION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

ADMINISTRATION

(Board)

144.005Â Â Â Â  State Board of Parole and Post-Prison Supervision; term; compensation

144.015Â Â Â Â  Confirmation by Senate

144.025Â Â Â Â  Chairperson; quorum

144.035Â Â Â Â  Board hearings; panels; exception

144.040Â Â Â Â  Power of board to determine parole and post-prison supervision violations

144.050Â Â Â Â  Power of board to grant parole; rules

144.054Â Â Â Â  When board decision must be reviewed by full board

(Generally)

144.059Â Â Â Â  State Board of Parole and Post-Prison Supervision Account

144.060Â Â Â Â  Acceptance of funds, grants or donations; contracts with federal government and others

144.075Â Â Â Â  Payment of expenses of returning violators of parole or post-prison supervision, conditional pardon or commutation

144.079Â Â Â Â  Determination of total term of certain consecutive sentences of imprisonment; summing of sentences; exceptions

144.085Â Â Â Â  Active parole and post-prison supervision; minimum amounts; extension

144.087Â Â Â Â  ÂSupervisory authorityÂ defined

POST-PRISON SUPERVISION

144.096Â Â Â Â  Release plan; contents

144.098Â Â Â Â  Review of release plan

144.101Â Â Â Â  BoardÂs jurisdiction over conditions of post-prison supervision

144.102Â Â Â Â  Conditions of post-prison supervision

144.103Â Â Â Â  Term of post-prison supervision for person convicted of certain offenses

144.104Â Â Â Â  Supervisory authority; revising conditions

144.106Â Â Â Â  Violation of post-prison supervision conditions; sanctions

144.107Â Â Â Â  Sanctions for violations of conditions of post-prison supervision; rules

144.108Â Â Â Â  Recommitment to prison for certain violations; procedure; effect of recommitment; victimÂs rights regarding hearing

144.109Â Â Â Â  Violation of post-prison supervision by sexually violent dangerous offender; sanction; local custody; maximum period

PAROLE PROCESS

144.110Â Â Â Â  Restriction on parole of persons sentenced to minimum terms

144.120Â Â Â Â  Initial parole hearing; initial release date determination; delay of initial determination; notification of victim

144.122Â Â Â Â  Advancing initial release date; requirements; rules

144.123Â Â Â Â  Who may accompany person to parole hearing; rules

144.125Â Â Â Â  Review of parole plan, psychological reports and conduct prior to release; release postponement; criteria for parole plan; Department of Corrections assistance; rules

144.126Â Â Â Â  Advancing release date of prisoner with severe medical condition including terminal illness or who is elderly and permanently incapacitated; rules

144.130Â Â Â Â  Prisoner to have access to written materials considered at hearings or interviews; access procedures

144.135Â Â Â Â  Bases of parole decisions to be in writing

144.140Â Â Â Â  Rules

144.185Â Â Â Â  Records and information available to board

144.223Â Â Â Â  Examination by psychiatrist or psychologist of parole candidate; report; copies to affected persons

144.226Â Â Â Â  Examination by psychiatrist or psychologist of person sentenced as dangerous offender; report

144.228Â Â Â Â  Periodic parole consideration hearings for dangerous offenders; setting of parole date; information to be considered

144.232Â Â Â Â  Release of dangerous offender to post-prison supervision; eligibility; hearing

144.245Â Â Â Â  Date of release on parole; effect of release order

144.260Â Â Â Â  Notice of prospective release on parole or post-prison supervision of inmate

144.270Â Â Â Â  Conditions of parole

144.275Â Â Â Â  Parole of inmates sentenced to make financial restitution; schedule of payments

TERMINATION OF PAROLE

144.315Â Â Â Â  Evidence admissible before board; rules

144.317Â Â Â Â  Appointment of attorneys; payment

144.331Â Â Â Â  Suspension of parole or post-prison supervision; custody of violator; revocation hearing before suspension

144.334Â Â Â Â  Use of citations for parole or post-prison supervision violators; conditions; appearance

144.335Â Â Â Â  Appeal from order of board to Court of Appeals; appointment of master; costs

144.337Â Â Â Â  Public Defense Services Commission to provide counsel for eligible petitioner

144.340Â Â Â Â  Power to retake and return violators of parole and post-prison supervision

144.341Â Â Â Â  Procedure upon arrest of violator

144.343Â Â Â Â  Hearing required on revocation; procedure; victimÂs rights regarding hearing

144.345Â Â Â Â  Revocation of parole; effect of conviction for crime

144.346Â Â Â Â  Parole revocation sanctions; rules

144.347Â Â Â Â  Compelling witnesses; subpoena power; fees

144.349Â Â Â Â  When ORS 144.343 does not apply

144.350Â Â Â Â  Order for arrest and detention of escapee or violator of parole, post-prison supervision, probation, conditional pardon or other conditional release; investigation by department

144.360Â Â Â Â  Effect of order for arrest and detention of violator

144.370Â Â Â Â  Suspension of parole or post-prison supervision following order for arrest and detention; hearing

144.374Â Â Â Â  Deputization of persons in other states to act in returning
Oregon
parole and post-prison supervision violators

144.376Â Â Â Â  Contracts for sharing expense with other states of cooperative returns of parole and post-prison supervision violators

144.380Â Â Â Â  After suspension of parole, post-prison supervision or revocation of conditional pardon or probation, violator is fugitive from justice

144.395Â Â Â Â  Rerelease of persons whose parole has been revoked; rules

SEIZURE OF PROPERTY BY PAROLE AND PROBATION OFFICERS

144.404Â Â Â Â  Department of Corrections authority to receive, hold and dispose of property

144.405Â Â Â Â  Duty of officer upon seizure; disposition of property if no claim to rightful possession is established

144.406Â Â Â Â  Petition for return of things seized

144.407Â Â Â Â  Grounds for valid claim to rightful possession

144.408Â Â Â Â  Hearing on petition

144.409Â Â Â Â  Granting petition for return of things seized; judicial review

WORK RELEASE PROGRAM

144.410Â Â Â Â  Definitions for ORS 144.410 to 144.525

144.420Â Â Â Â  Department of Corrections to administer work release program; purposes of release; housing of parolee

144.430Â Â Â Â  Duties of department in administering program

144.440Â Â Â Â  Recommendation by sentencing court

144.450Â Â Â Â  Approval or rejection of recommendations; rules; exemptions from Administrative Procedures Act

144.460Â Â Â Â  Contracts for quartering of enrollees

144.470Â Â Â Â  Disposition of enrolleeÂs compensation under program; rules

144.480Â Â Â Â  Protections and benefits for enrollees

144.490Â Â Â Â  Status of enrollees

144.500Â Â Â Â  Effect of violation or unexcused absence by enrollee

144.515Â Â Â Â  Release terminates enrollment; continued employment to be sought

144.522Â Â Â Â  Revolving fund

144.525Â Â Â Â  Custody of enrollee earnings deducted or otherwise retained by department

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

144.600Â Â Â Â  Interstate Compact for Adult Offender Supervision

144.602Â Â Â Â  Short title

144.603Â Â Â Â  Withdrawal from compact

UNIFORM ACT FOR OUT-OF-STATE SUPERVISION

144.610Â Â Â Â  Out-of-state supervision of parolees; contract with other states

144.613Â Â Â Â  Notice when parole or probation violated; hearing; report to sending state; taking person into custody

144.615Â Â Â Â  Hearing procedure

144.617Â Â Â Â  Hearing on violation in another state; effect of record in such hearing

144.620Â Â Â Â  Short title

144.622Â Â Â Â  ÂParoleÂ and ÂparoleeÂ defined for Uniform Act for Out-of-State Supervision

SEX OFFENDERS; SPECIAL PROVISIONS

(Pilot Treatment Program)

144.625Â Â Â Â  Hormone or antiandrogen pilot treatment program; establishment; eligibility

144.627Â Â Â Â  Rules

144.629Â Â Â Â  Payment of costs

144.631Â Â Â Â  Use of hormone or antiandrogen treatment with persons not included in pilot program

(Sexually Violent Dangerous Offenders)

144.635Â Â Â Â  Intensive supervision; duration

144.637Â Â Â Â  Rules

144.639Â Â Â Â  Projecting number of persons to be classified as sexually violent dangerous offenders; budgeting

(Sex Offender Residence Requirements)

144.641Â Â Â Â  Definitions

144.642Â Â Â Â  Criteria for determining residence; Department of Corrections; rules; matrix

144.644Â Â Â Â  Criteria for determining residence; State Board of Parole and Post-Prison Supervision; rules; matrix

144.646Â Â Â Â  Use of rules and matrix by community corrections agency

EXECUTIVE CLEMENCY

144.649Â Â Â Â  Granting reprieves, commutations and pardons generally; remission of penalties and forfeitures

144.650Â Â Â Â  Notice of intention to apply for pardon, commutation or remission; proof of service

144.660Â Â Â Â  Communication to legislature by Governor

144.670Â Â Â Â  Filing of papers by Governor

MISCELLANEOUS PROVISIONS

144.710Â Â Â Â  Cooperation of public officials with State Board of Parole and Post-Prison Supervision and Department of Corrections

144.720Â Â Â Â  JudgeÂs power to suspend execution of sentence or grant probation prior to commitment

ADVISORY COMMISSION ON PRISON TERMS AND PAROLE STANDARDS

144.775Â Â Â Â  Commission members; terms; compensation; rules on duration of prison terms

144.780Â Â Â Â  Rules on duration of imprisonment; objectives; considerations in prescribing rules

144.783Â Â Â Â  Duration of term of imprisonment when prisoner is sentenced to consecutive terms

144.785Â Â Â Â  Rules on duration of prison terms when aggravating or mitigating circumstances exist; limitation on terms; dangerous offenders

144.787Â Â Â Â  Rules on age or physical disability of victim constituting aggravating circumstance

PRESENTENCE REPORTS

144.791Â Â Â Â  Presentence report in felony conviction cases; when required

ADMINISTRATION

(Board)

Â Â Â Â Â  144.005 State Board of Parole and Post-Prison Supervision; term; compensation. (1) A State Board of Parole and Post-Prison Supervision of at least three but no more than five members hereby is created. At least one member must be a woman.

Â Â Â Â Â  (2) Members of the board shall be appointed by the Governor and serve for a term of four years. If the number of members falls below three for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office.

Â Â Â Â Â  (3) Each member shall devote the memberÂs entire time to the performance of the duties imposed on the board and shall not engage in any partisan political activity.

Â Â Â Â Â  (4) The members shall receive a salary set by the Governor. In addition, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties within limits as provided by law or under ORS 292.220 and 292.230.

Â Â Â Â Â  (5) The Director of the Department of Corrections shall serve as an ex officio nonvoting member of the board. [1969 c.597 Â§102; 1973 c.836 Â§281; 1975 c.217 Â§1; 1987 c.320 Â§47; 1989 c.790 Â§22; 1991 c.126 Â§1]

Â Â Â Â Â  144.010 [Amended by 1953 c.223 Â§2; 1959 c.327 Â§1; 1967 c.526 Â§1; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.015 Confirmation by Senate. The appointment of a member of the State Board of Parole and Post-Prison Supervision is subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. [1969 c.597 Â§107; 1973 c.836 Â§282; 1985 c.565 Â§15]

Â Â Â Â Â  144.020 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.025 Chairperson; quorum. (1) The Governor shall select one of the members of the State Board of Parole and Post-Prison Supervision as chairperson and another member as vice chairperson, for such terms and with duties and powers, in addition to those established by law, necessary for the performance of the function of such office as the Governor determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for decisions concerning rules and policies.

Â Â Â Â Â  (3) Except as otherwise provided in this chapter, decisions affecting individuals under the jurisdiction of the board shall be made as designated by the rules of the board. [1969 c.597 Â§106; 1973 c.836 Â§283; 1975 c.217 Â§3; 1981 c.644 Â§3; 1989 c.589 Â§1; 1991 c.126 Â§2]

Â Â Â Â Â  144.030 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.035 Board hearings; panels; exception. (1) In hearings conducted by the State Board of Parole and Post-Prison Supervision, the board may sit together or in panels.

Â Â Â Â Â  (2) Panels may consist of one or two board members or of one member and one hearings officer, appointed by the chairperson as a designated representative of the board. A panel consisting of one member or of one member and one hearings officer shall be used only when considering inmates convicted of non person-to-person crimes as defined in the rules of the Oregon Criminal Justice Commission. The chairperson of the board from time to time shall make assignments of members to the panels. The chairperson of the board may participate on any panel.

Â Â Â Â Â  (3) The chairperson shall apportion matters for decision to the panels. Each panel shall have the authority to hear and determine all questions before it. However:

Â Â Â Â Â  (a) If there is a division in the panel so that a decision is not unanimous, another member shall vote after administrative review of the record.

Â Â Â Â Â  (b) In case of a panel consisting of one board member, another member shall vote after administrative review of the record.

Â Â Â Â Â  (c) If the original panel was made up of one board member and the member voting after administrative review of the record disagrees with the decision, the matter shall be reassigned to a panel made up of the remaining board members. If this second panel agrees with neither member of the original panel, the matter will be referred to a hearing before the full board.

Â Â Â Â Â  (4) The provisions of subsections (1) to (3) of this section shall not apply to a decision to release a prisoner sentenced under ORS 144.110 (1). In such cases, the board shall release the prisoner only upon affirmative vote of a majority of the board.

Â Â Â Â Â  (5) The chairperson may elect to conduct the hearings described in this section by conference call with the prisoner. [1975 c.217 Â§4; 1977 c.372 Â§15; 1989 c.105 Â§1; 1989 c.589 Â§2; 1991 c.126 Â§3]

Â Â Â Â Â  144.040 Power of board to determine parole and post-prison supervision violations. The State Board of Parole and Post-Prison Supervision shall determine whether violation of conditions of parole or post-prison supervision exists in specific cases. [Amended by 1955 c.688 Â§3; 1969 c.597 Â§108; 1973 c.836 Â§284; 1989 c.790 Â§24]

Â Â Â Â Â  144.045 [1967 c.560 Â§2; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.050 Power of board to grant parole; rules. Subject to applicable laws, the State Board of Parole and Post-Prison Supervision may authorize any inmate, who is committed to the legal and physical custody of the Department of Corrections for an offense committed prior to November 1, 1989, to go upon parole subject to being arrested and detained under written order of the board or as provided in ORS 144.350. The state board may establish rules applicable to parole. [Amended by 1959 c.101 Â§1; 1967 c.372 Â§7; 1969 c.597 Â§109; 1971 c.633 Â§10; 1973 c.694 Â§2; 1973 c.836 Â§285; 1974 c.36 Â§3; 1981 c.243 Â§1; 1987 c.320 Â§48; 1989 c.790 Â§25]

Â Â Â Â Â  144.054 When board decision must be reviewed by full board. Whenever the State Board of Parole and Post-Prison Supervision makes a decision affecting a person sentenced to life imprisonment or convicted of a crime involving the death of a victim, whether or not the prosecution directly charged the person with causing the death of the victim, the decision affecting such person must be reviewed by the full membership of the board. [1975 c.217 Â§5]

Â Â Â Â Â  144.055 [1955 c.660 Â§12; repealed by 1969 c.597 Â§281]

(Generally)

Â Â Â Â Â  144.059 State Board of Parole and Post-Prison Supervision Account. The State Board of Parole and Post-Prison Supervision Account is established separate and distinct from the General Fund. All moneys received by the State Board of Parole and Post-Prison Supervision, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the board to carry out the duties, functions and powers of the board. [2001 c.716 Â§2]

Â Â Â Â Â  Note: 144.059 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.060 Acceptance of funds, grants or donations; contracts with federal government and others. The Department of Corrections, with the written consent of the Governor, shall:

Â Â Â Â Â  (1) Accept from the United States of America, or any of its agencies, such funds, equipment and supplies as may be made available to this state to carry out any of the functions of the department and shall enter into such contracts and agreements with the United States, or any of its agencies, as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  (2) Enter into an agreement with the county court or board of county commissioners of any county, or with the governing officials of any municipality of this state having a population of 300,000 or less for the payment by the county or municipality of all or any part of the cost of the performance by the Department of Corrections or State Board of Parole and Post-Prison Supervision of any parole, post-prison supervision or probation services or of the supervision of any parole, post-prison supervision or probation case arising within the county or municipality.

Â Â Â Â Â  (3) Accept any grant or donation of land or any gift of money or other valuable thing made to the state to carry out any of the functions of the department.

Â Â Â Â Â  (4) Enter into an agreement with the county court or board of county commissioners of each county within the boundaries of which the largest part of a city having a population of more than 300,000 is situated for the payment by the county of all or any part of the cost of the performance by the department of all or any part of the responsibility for prisoners transferred to the county by section 13, chapter 633, Oregon Laws 1971. [Amended by 1969 c.597 Â§112; 1971 c.633 Â§11; 1973 c.836 Â§286; 1974 c.36 Â§4; 1987 c.320 Â§49; 1989 c.790 Â§26]

Â Â Â Â Â  144.070 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.075 Payment of expenses of returning violators of parole or post-prison supervision, conditional pardon or commutation. Any expense incurred by the state for returning to the Department of Corrections any parole or post-prison supervision violator or violator of a conditional commutation or conditional pardon shall be paid out of the biennial appropriations made for the payment of the stateÂs portion of the expenses incident to such transportation. [1953 c.191 Â§1; 1973 c.836 Â§287; 1987 c.320 Â§50; 1989 c.790 Â§27]

Â Â Â Â Â  144.079 Determination of total term of certain consecutive sentences of imprisonment; summing of sentences; exceptions. (1)(a) If a prisoner is sentenced to terms of imprisonment that are consecutive to one another and result from crimes committed during the period before the prisonerÂs first initial parole hearing, or if a prisoner is sentenced to terms of imprisonment that are consecutive to one another and result from crimes committed during the period between any two initial parole hearings, the total term resulting from the crimes committed during each such separate period shall be determined by the State Board of Parole and Post-Prison Supervision as follows, except as provided in subsection (2) of this section, and the total terms so determined shall then be summed as provided in ORS 144.783 (1):

Â Â Â Â Â  (A) First, the board shall establish the appropriate range for the felony determined by the board, according to its rules, to be the most serious of the felonies committed during the period. If two or more felonies are determined to be equally the most serious, the board shall establish the appropriate range under this paragraph only for one of those felonies.

Â Â Â Â Â  (B) Second, the board shall establish a range for each of the remaining felonies committed during the same period. For purposes of establishing the ranges for the remaining felonies under this paragraph, the board shall not consider prior criminal history.

Â Â Â Â Â  (C) Third, the board shall determine the total range applicable in the offenderÂs case for crimes committed during the same period by summing the ranges established under subparagraph (B) of this paragraph with the range established under subparagraph (A) of this paragraph and shall determine an appropriate term within that range.

Â Â Â Â Â  (D) Finally, the board shall vary the term determined under subparagraph (C) of this paragraph according to rules established under ORS 144.785 (1), if the board finds aggravating or mitigating factors in the case. The board shall consider as an aggravating factor the fact that the prisoner has been sentenced to consecutive terms of imprisonment.

Â Â Â Â Â  (b) Whenever a prisoner is committed to the custody of the Department of Corrections for a crime that was committed during a period already considered at an initial parole hearing and upon a sentence consecutive to any sentence imposed for crimes committed during that period, the board shall conduct a hearing to consider the previously unconsidered crime. The hearing shall be a hearing supplemental to the original initial hearing concerning crimes committed during the period. Time limitations and other procedural provisions applicable to initial hearings shall apply to a supplemental hearing under this subsection. Upon conclusion of the supplemental hearing, the board shall redetermine the appropriate total term for the period. The redetermination shall be conducted de novo under the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The method established by this section for determining, where applicable, the total term resulting from the summing of consecutive sentences shall apply only if none of the crimes involved is:

Â Â Â Â Â  (a) Murder, as defined in ORS 163.115 or any aggravated form thereof;

Â Â Â Â Â  (b) Assault in the first degree, as defined in ORS 163.185;

Â Â Â Â Â  (c) Kidnapping in the first degree, as defined in ORS 163.235;

Â Â Â Â Â  (d) Rape in the first degree, as defined in ORS 163.375;

Â Â Â Â Â  (e) Sodomy in the first degree, as defined in ORS 163.405;

Â Â Â Â Â  (f) Unlawful sexual penetration, as defined in ORS 163.411;

Â Â Â Â Â  (g) Arson in the first degree, as defined in ORS 164.325; or

Â Â Â Â Â  (h) Treason, as defined in ORS 166.005.

Â Â Â Â Â  (3) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of its members that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security.

Â Â Â Â Â  (4) The State Board of Parole and Post-Prison Supervision shall use the method set forth in subsections (1) to (3) of this section to determine the parole release date for any person serving a sentence in the custody of the Department of Corrections for crimes committed before or after July 11, 1987. [1987 c.634 Â§Â§4,7; 1989 c.641 Â§1; 1991 c.126 Â§4; 1991 c.386 Â§7]

Â Â Â Â Â  Note: 144.079 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.080 [Amended by 1955 c.688 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.085 Active parole and post-prison supervision; minimum amounts; extension. (1) All prisoners sentenced to prison for more than 12 months shall serve active periods of parole or post-prison supervision as follows:

Â Â Â Â Â  (a) Six months of active parole or post-prison supervision for crimes in crime categories one to three;

Â Â Â Â Â  (b) Twelve months of active parole or post-prison supervision for crimes in crime categories four to 10;

Â Â Â Â Â  (c) Prisoners sentenced as dangerous offenders under ORS 161.725 and 161.735, for aggravated murder under ORS 163.105 or for murder under ORS 163.115 shall serve at least three years of active parole or post-prison supervision;

Â Â Â Â Â  (d) Prisoners sentenced for violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427 shall serve a term of parole that extends for the entire term of the offenderÂs sentence or a term of post-prison supervision as provided in ORS 144.103; and

Â Â Â Â Â  (e) Prisoners sentenced for robbery in the first degree under ORS 164.415 or for arson in the first degree under ORS 164.325 shall serve three years of active parole or post-prison supervision.

Â Â Â Â Â  (2) Except as authorized in subsections (3) and (4) of this section, when an offender has served the active period of parole or post-prison supervision established under subsection (1)(a) or (b) of this section, the supervisory authority shall place the offender on inactive supervision status.

Â Â Â Â Â  (3) No sooner than 30 days prior to the expiration of an offenderÂs active parole or post-prison supervision period as provided in subsection (1) of this section, the supervisory authority may send to the State Board of Parole and Post-Prison Supervision a report requesting the board to extend the active supervision period or to return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution. The report shall include:

Â Â Â Â Â  (a) An evaluation of the offenderÂs compliance with supervision conditions;

Â Â Â Â Â  (b) The status of the offenderÂs court-ordered monetary obligations, including fines and restitution, if any;

Â Â Â Â Â  (c) The offenderÂs employment status;

Â Â Â Â Â  (d) The offenderÂs address;

Â Â Â Â Â  (e) Treatment program outcome;

Â Â Â Â Â  (f) Any new criminal activity; and

Â Â Â Â Â  (g) A recommendation that the board extend the supervision period or return the offender to active supervision status.

Â Â Â Â Â  (4) After reviewing the report submitted under subsection (3) of this section, the board may extend the active supervision period or return the offender to active supervision status, not to exceed the supervision term imposed by the sentencing court under the rules of the Oregon Criminal Justice Commission and applicable laws, if it finds the offender has not substantially fulfilled the supervision conditions or has failed to complete payment of restitution.

Â Â Â Â Â  (5) During the pendency of any violation proceedings, the running of the supervision period and the sentence is stayed, and the board has jurisdiction over the offender until the proceedings are resolved.

Â Â Â Â Â  (6) The board shall send written notification to the supervised offender of the expiration of the sentence. [1993 c.680 Â§4; 1995 c.202 Â§1; 1995 c.423 Â§22; 1999 c.161 Â§2; 2006 c.1 Â§4]

Â Â Â Â Â  Note: 144.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.087 ÂSupervisory authorityÂ defined. (1) As used in ORS 137.124, 144.085 and 423.478, ORS chapter 144 and this section, Âsupervisory authorityÂ means the state or local corrections agency or official designated in each county by that countyÂs board of county commissioners or county court to operate corrections supervision services, custodial facilities or both.

Â Â Â Â Â  (2) Except as provided in ORS 137.124, 137.593 (2)(d) and 423.478, all terms of imprisonment or incarceration of 12 months or less must be served at the direction of the supervisory authority.

Â Â Â Â Â  (3) Nothing in this section is intended to repeal ORS 169.320 to 169.360, or in any way affect the sheriffÂs authority, duties and liabilities set forth in ORS 169.320 to 169.360. [1995 c.423 Â§27; 1996 c.4 Â§11]

Â Â Â Â Â  Note: 144.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.090 [Amended by 1969 c.502 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.095 [1967 c.526 Â§3; 1969 c.314 Â§7; repealed by 1969 c.597 Â§281]

POST-PRISON SUPERVISION

Â Â Â Â Â  144.096 Release plan; contents. (1)(a) The Department of Corrections shall prepare a proposed release plan for an inmate prior to the inmateÂs release from prison.

Â Â Â Â Â  (b) The department shall submit the proposed release plan to the State Board of Parole and Post-Prison Supervision not less than 60 days prior to the inmateÂs release.

Â Â Â Â Â  (c) If the proposed release plan is not approved by the board, the board shall return the plan to the department with its recommended modifications. The department shall submit a revised plan to the board not less than 10 days prior to the inmateÂs release.

Â Â Â Â Â  (d) If the revised plan is not acceptable to the board, the board shall determine the provisions of the final plan prior to the inmateÂs release.

Â Â Â Â Â  (2) The local supervisory authority that is responsible for correctional services for an inmate shall prepare a proposed release plan for the inmate prior to the inmateÂs release from jail. The local supervisory authority shall approve the release plan under its rules.

Â Â Â Â Â  (3) A release plan prepared under subsection (1) or (2) of this section must include:

Â Â Â Â Â  (a) A description of support services and program opportunities available to the inmate;

Â Â Â Â Â  (b) The recommended conditions of post-prison supervision;

Â Â Â Â Â  (c) The level of supervision that shall be consistent with the inmateÂs risk assessment classification;

Â Â Â Â Â  (d) Any other conditions and requirements as may be necessary to promote public safety;

Â Â Â Â Â  (e) For all inmates whose sentence to make restitution under ORS 137.106 has been suspended for the term of imprisonment, a restitution payment schedule; and

Â Â Â Â Â  (f) Any conditions necessary to assist the reformation of the inmate. [1989 c.790 Â§32; 1997 c.525 Â§6]

Â Â Â Â Â  Note: Section 31, chapter 790, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 31. Sections 32 to 36 of this 1989 Act [144.096, 144.098, 144.102, 144.104, 144.106 and 144.108] apply only to defendants convicted of a felony committed on or after November 1, 1989. [1989 c.790 Â§31]

Â Â Â Â Â  144.098 Review of release plan. (1) When the State Board of Parole and Post-Prison Supervision or a local supervisory authority responsible for correctional services for an inmate reviews an inmateÂs release plan prior to approval of the plan as required by ORS 144.096, it may interview the inmate and may review the following information:

Â Â Â Â Â  (a) Reports of any physical, psychiatric or psychological examinations of the inmate;

Â Â Â Â Â  (b) The presentence investigation report specified by ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by institutional staff;

Â Â Â Â Â  (c) The record of the inmateÂs conduct during confinement; and

Â Â Â Â Â  (d) Any other information relevant to the inmateÂs reintegration into the community that may be submitted by the inmate, the inmateÂs attorney, the victim of the crime, the Department of Corrections, local corrections agencies or any other person.

Â Â Â Â Â  (2) If the board reviews a release plan, the board must attempt to notify the victim before the review of the release plan by sending written notice to the victim if the victim requests to be notified and furnishes the board with a current address. The notice must inform the victim that the victim may submit information concerning the inmate and the crime to the board for the boardÂs consideration.

Â Â Â Â Â  (3) The department or local corrections agency shall provide to the board or local supervisory authority reviewing the release plan any psychiatric or psychological reports held by the department or local corrections agency regarding the inmate. However, if the psychiatrist or psychologist who prepared the report or any treating psychiatrist or psychologist determines that disclosure to the inmate of the contents of the report would be detrimental to the inmateÂs mental or emotional health, the psychiatrist or psychologist may indorse upon the report a recommendation that it not be disclosed to the inmate. The department or local corrections agency may withhold from the board or supervisory authority reviewing the plan any report so indorsed. [1989 c.790 Â§32b; 1997 c.525 Â§7]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.100 [Repealed by 1967 c.419 Â§68]

Â Â Â Â Â  144.101 BoardÂs jurisdiction over conditions of post-prison supervision. (1) The State Board of Parole and Post-Prison Supervision has jurisdiction over imposition of conditions of post-prison supervision and sanctioning for violations of those conditions for a person convicted of a felony if:

Â Â Â Â Â  (a) The term of imprisonment imposed on the person is more than 12 months;

Â Â Â Â Â  (b) The felony is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (c) The person is subject to a sentence under ORS 137.700 or 137.707;

Â Â Â Â Â  (d) The person is sentenced as a dangerous offender under ORS 161.725 and 161.737;

Â Â Â Â Â  (e) The person is subject to a term of post-prison supervision under ORS 144.103;

Â Â Â Â Â  (f) The person is committed to the custody of the Department of Corrections under ORS 137.124;

Â Â Â Â Â  (g) The responsibility for correctional services for the person has reverted to the department under ORS 423.483; or

Â Â Â Â Â  (h) No local supervisory authority is responsible for correctional services for the person under the laws of this state.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, a local supervisory authority has jurisdiction over imposition of conditions of post-prison supervision and sanctions for violations of those conditions for a person sentenced to a term of imprisonment of 12 months or less.

Â Â Â Â Â  (3) If a local supervisory authority imposes conditions of post-prison supervision or sanctions for violations of those conditions, the person may request the board to review the conditions or sanctions. The board shall review the request and may, at its discretion, review the conditions and sanctions, under rules adopted by the board.

Â Â Â Â Â  (4) Nothing in this section affects the jurisdiction of the board over imposition of conditions of parole and sanctioning for violations of those conditions. [1997 c.525 Â§3; 1999 c.59 Â§28; 2006 c.1 Â§5]

Â Â Â Â Â  144.102 Conditions of post-prison supervision. (1) The State Board of Parole and Post-Prison Supervision or local supervisory authority responsible for correctional services for a person shall specify in writing the conditions of post-prison supervision imposed under ORS 144.096. A copy of the conditions shall be given to the person upon release from prison or jail.

Â Â Â Â Â  (2) The board or the supervisory authority shall determine, and may at any time modify, the conditions of post-prison supervision, which may include, among other conditions, that the person shall:

Â Â Â Â Â  (a) Comply with the conditions of post-prison supervision as specified by the board or supervisory authority.

Â Â Â Â Â  (b) Be under the supervision of the Department of Corrections and its representatives or other supervisory authority and abide by their direction and counsel.

Â Â Â Â Â  (c) Answer all reasonable inquiries of the board, the department or the supervisory authority.

Â Â Â Â Â  (d) Report to the parole officer as directed by the board, the department or the supervisory authority.

Â Â Â Â Â  (e) Not own, possess or be in control of any weapon.

Â Â Â Â Â  (f) Respect and obey all municipal, county, state and federal laws.

Â Â Â Â Â  (g) Understand that the board or supervisory authority may, at its discretion, punish violations of post-prison supervision.

Â Â Â Â Â  (h) Attend a victim impact treatment session in a county that has a victim impact program. If the board or supervisory authority requires attendance under this paragraph, the board or supervisory authority may require the person, as an additional condition of post-prison supervision, to pay a reasonable fee to the victim impact program to offset the cost of the personÂs participation. The board or supervisory authority may not order a person to pay a fee in excess of $5 under this paragraph.

Â Â Â Â Â  (i) If required to report as a sex offender under ORS 181.595, report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (A) When supervision begins;

Â Â Â Â Â  (B) Within 10 days of a change in residence;

Â Â Â Â Â  (C) Once each year within 10 days of the personÂs date of birth;

Â Â Â Â Â  (D) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (E) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (3)(a) The board or supervisory authority may establish special conditions as the board or supervisory authority determines necessary because of the individual circumstances of the person on post-prison supervision.

Â Â Â Â Â  (b) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 181.594, the board or supervisory authority shall include all of the following as special conditions of the personÂs post-prison supervision:

Â Â Â Â Â  (A) Agreement to comply with any curfew set by the board, the supervisory authority or the supervising officer.

Â Â Â Â Â  (B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board, supervisory authority or supervising officer.

Â Â Â Â Â  (C) A prohibition against being present more than one time, without the prior written approval of the board, supervisory authority or supervising officer, at a place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board, supervisory authority or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

Â Â Â Â Â  (E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board, supervisory authority or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

Â Â Â Â Â  (G) A prohibition against any contact with the victim, directly or indirectly, unless approved by the victim, the personÂs treatment provider and the board, supervisory authority or supervising officer.

Â Â Â Â Â  (H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing any sexually stimulating visual or auditory materials that are relevant to the personÂs deviant behavior.

Â Â Â Â Â  (I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board or supervisory authority if the representative has reasonable grounds to believe that evidence of a violation of a condition of post-prison supervision will be found.

Â Â Â Â Â  (J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of post-prison supervision.

Â Â Â Â Â  (K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board, supervisory authority or supervising officer.

Â Â Â Â Â  (L) A prohibition against using a post-office box unless approved by the board, supervisory authority or supervising officer.

Â Â Â Â Â  (M) A prohibition against residing in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board, supervisory authority or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or the director of the supervisory authority, or a designee of the board or director. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subparagraph:

Â Â Â Â Â  (i) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (ii) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (iii) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (c)(A) If the person is on post-prison supervision following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board or supervisory authority, if requested by the victim, shall include as a special condition of the personÂs post-prison supervision that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (6) of this section;

Â Â Â Â Â  (ii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (iii) The person demonstrates to the board or supervisory authority by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the post-prison supervision; or

Â Â Â Â Â  (iv) The person resides in a halfway house. As used in this sub-subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (B) A victim may request imposition of the special condition of post-prison supervision described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victimÂs request may be included in the judgment document.

Â Â Â Â Â  (C) If the board or supervisory authority imposes the special condition of post-prison supervision described in this paragraph and if at any time during the period of post-prison supervision the victim moves to within three miles of the personÂs residence, the board or supervisory authority may not require the person to change the personÂs residence in order to comply with the special condition of post-prison supervision.

Â Â Â Â Â  (4)(a) The board or supervisory authority may require the person to pay, as a condition of post-prison supervision, any compensatory fines, restitution or attorney fees:

Â Â Â Â Â  (A) As determined, imposed or required by the sentencing court; or

Â Â Â Â Â  (B) When previously required as a condition of any type of supervision that is later revoked.

Â Â Â Â Â  (b) The board may require a person to pay restitution as a condition of post-prison supervision imposed for an offense other than the offense for which the restitution was ordered if the person:

Â Â Â Â Â  (A) Was ordered to pay restitution as a result of another conviction; and

Â Â Â Â Â  (B) Has not fully paid the restitution by the time the person has completed the period of post-prison supervision imposed for the offense for which the restitution was ordered.

Â Â Â Â Â  (5) A personÂs failure to apply for or accept employment at any workplace where there is a labor dispute in progress does not constitute a violation of the conditions of post-prison supervision. As used in this subsection, Âlabor disputeÂ has the meaning given that term in ORS 662.010.

Â Â Â Â Â  (6)(a) When a person is released from imprisonment on post-prison supervision, the board shall order, as a condition of post-prison supervision, that the person reside for the first six months after release in the county where the person resided at the time of the offense that resulted in the imprisonment.

Â Â Â Â Â  (b) Upon motion of the board, the person, a victim or a district attorney, the board may waive the residency requirement only after making a finding that one of the following conditions has been met:

Â Â Â Â Â  (A) The person provides proof of employment with no set ending date in a county other than the established county of residence;

Â Â Â Â Â  (B) The person is found to pose a significant danger to a victim of the personÂs crime, or a victim or victimÂs family is found to pose a significant danger to the person residing in the established county of residence;

Â Â Â Â Â  (C) The person has a spouse or biological or adoptive family residing in a county other than the established county of residence who will be materially significant in aiding in the rehabilitation of the person and in the success of the post-prison supervision;

Â Â Â Â Â  (D) As another condition of post-prison supervision, the person is required to participate in a treatment program that is not available in the established county of residence;

Â Â Â Â Â  (E) The person desires to be released to another state; or

Â Â Â Â Â  (F) The board finds other good cause, of a nature similar to the other conditions listed in this paragraph, for the waiver.

Â Â Â Â Â  (c)(A) The board shall determine the county where the person resided at the time of the offense by establishing the personÂs last address at the time of the offense. In making its determination, the board shall examine all of the following:

Â Â Â Â Â  (i) An
Oregon
driver license, regardless of its validity;

Â Â Â Â Â  (ii) Records maintained by the Department of Revenue;

Â Â Â Â Â  (iii) Records maintained by the Department of State Police bureau of criminal identification;

Â Â Â Â Â  (iv) Records maintained by the Department of Human Services; and

Â Â Â Â Â  (v) Records maintained by the Department of Corrections.

Â Â Â Â Â  (B) When the person did not have an identifiable address of record at the time of the offense, the person is considered to have resided in the county where the offense occurred.

Â Â Â Â Â  (C) If the person is serving multiple sentences, the county of residence shall be determined according to the date of the last arrest resulting in a conviction.

Â Â Â Â Â  (D) In determining the personÂs county of residence for purposes of this subsection, the board may not consider offenses committed by the person while the person was incarcerated in a Department of Corrections facility.

Â Â Â Â Â  (7) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [1989 c.790 Â§32a; 1991 c.597 Â§1; 1995 c.423 Â§23; 1997 c.525 Â§8; 1997 c.526 Â§1; 1999 c.474 Â§1; 1999 c.626 Â§12; amendments by 1999 c.626 Â§35 repealed by 2001 c.884 Â§1; 2001 c.731 Â§Â§1,2; 2005 c.532 Â§1; 2005 c.567 Â§9; 2005 c.576 Â§2; 2005 c.642 Â§2a; 2007 c.71 Â§37]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.103 Term of post-prison supervision for person convicted of certain offenses. (1) Except as otherwise provided in ORS 137.765 and subsection (2) of this section, any person sentenced to a term of imprisonment for violating or attempting to violate ORS 163.365, 163.375, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427 shall serve a term of post-prison supervision that continues until the term of the post-prison supervision, when added to the term of imprisonment served, equals the maximum statutory indeterminate sentence for the violation.

Â Â Â Â Â  (2)(a) A person sentenced to a term of imprisonment for violating one of the offenses listed in paragraph (b) of this subsection shall serve a term of post-prison supervision that continues for the rest of the personÂs life if the person was at least 18 years of age at the time the person committed the crime.

Â Â Â Â Â  (b) The offenses to which paragraph (a) of this subsection applies are:

Â Â Â Â Â  (A) ORS 163.375 (1)(b);

Â Â Â Â Â  (B) ORS 163.405 (1)(b);

Â Â Â Â Â  (C) ORS 163.411 (1)(b); and

Â Â Â Â Â  (D) ORS 163.235 when the offense is committed in furtherance of the commission or attempted commission of rape in the first degree, sodomy in the first degree or unlawful sexual penetration in the first degree if the victim is under 12 years of age.

Â Â Â Â Â  (c) When a person is sentenced to a term of post-prison supervision described in paragraph (a) of this subsection, the person must be actively supervised for at least the first 10 years of the post-prison supervision and actively tracked for the remainder of the term. Active tracking may be done by means of an electronic device attached to the person.

Â Â Â Â Â  (3) A person sentenced to a term of imprisonment for violating ORS 163.185 (1)(b) shall serve a term of post-prison supervision that continues until the term of the post-prison supervision, when added to the term of imprisonment served, equals the maximum statutory indeterminate sentence for the violation.

Â Â Â Â Â  (4) Any costs incurred as a result of this section shall be paid by increased post-prison supervision fees under ORS 423.570. [1991 c.831 Â§1; 1993 c.301 Â§4; 1999 c.161 Â§1; 1999 c.163 Â§5; subsection (2) of 2005 Edition enacted as 2005 c.513 Â§2; 2006 c.1 Â§2]

Â Â Â Â Â  Note: Section 3 (1), chapter 1, Oregon Laws 2006, provides:

Â Â Â Â Â  Sec. 3. (1) The amendments to ORS 137.700 and 144.103 by sections 1 and 2 of this 2006 Act apply to a person convicted of a crime that was committed on or after the effective date of this 2006 Act [April 24, 2006]. [2006 c.1 Â§3(1)]

Â Â Â Â Â  Note: 144.103 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.104 Supervisory authority; revising conditions. (1) Upon release from prison, the person shall be supervised by the Department of Corrections or other supervisory authority.

Â Â Â Â Â  (2) During the period of post-prison supervision, the supervisory authority may adjust the level of supervision and recommend to the State Board of Parole and Post-Prison Supervision revisions to the conditions of supervision appropriate to the released personÂs conduct in the community. [1989 c.790 Â§Â§33,34; 1995 c.423 Â§24]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.105 [1967 c.560 Â§4; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.106 Violation of post-prison supervision conditions; sanctions. (1) Except as otherwise provided by rules of the Department of Corrections and the State Board of Parole and Post-Prison Supervision concerning parole and post-prison supervision violators, the supervisory authority shall use a continuum of administrative sanctions for violations of the conditions of post-prison supervision.

Â Â Â Â Â  (2) The sanction continuum shall include adjustments to the level of supervision and, as approved by the board or the local supervisory authority that imposed the initial conditions of post-prison supervision:

Â Â Â Â Â  (a) Modification of or additions to the conditions of supervision; and

Â Â Â Â Â  (b) Any other appropriate available local sanctions including, but not limited to, jail, community service work, house arrest, electronic surveillance, restitution centers, work release centers, day centers or other local sanctions established by agreement with the supervisory authority.

Â Â Â Â Â  (3) An offender may not be confined in a restitution center, work release center or jail for more than 15 days for a violation of conditions of post-prison supervision unless:

Â Â Â Â Â  (a) The Department of Corrections, county corrections agency or supervisory authority imposes a local sanction under subsection (1) of this section; or

Â Â Â Â Â  (b) The board or its designated representative initiates a hearing for the purpose of imposing a sanction under ORS 144.107 or 144.108.

Â Â Â Â Â  (4) A hearing before the board is not required if the department, a county corrections agency or the supervisory authority imposes a local sanction under subsection (3) of this section. However, the board may conduct a hearing under the procedures in ORS 144.343 and 144.347 and impose a different sanction on the offender than that imposed by the department, a county corrections agency or the supervisory authority. [1989 c.790 Â§35; 1991 c.836 Â§1; 1997 c.525 Â§4]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.107 Sanctions for violations of conditions of post-prison supervision; rules. (1) The State Board of Parole and Post-Prison Supervision and the Department of Corrections, in consultation with local supervisory authorities, shall jointly adopt rules under this section to establish sanctions and procedures to impose sanctions for a violation of the conditions of post-prison supervision for a person serving a term of post-prison supervision subject to subsections (2) and (3) of this section.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision for a felony committed on or after July 14, 1997.

Â Â Â Â Â  (3) In addition to the limitation under subsection (2) of this section, the rules adopted under subsection (1) of this section apply only to a person serving a term of post-prison supervision:

Â Â Â Â Â  (a) That follows the completion of a sentence to a term of imprisonment that exceeds 12 months;

Â Â Â Â Â  (b) That is imposed for a felony that is classified as crime category 8, 9, 10 or 11 of the sentencing guidelines grid of the Oregon Criminal Justice Commission;

Â Â Â Â Â  (c) That is imposed as part of a sentence under ORS 137.700 or 137.707;

Â Â Â Â Â  (d) That is imposed as part of a sentence as a dangerous offender under ORS 161.725 and 161.737; or

Â Â Â Â Â  (e) That is subject to ORS 144.103.

Â Â Â Â Â  (4) The board shall adopt rules under subsection (1) of this section that include, but need not be limited to, a sanction under ORS 144.108 of imprisonment in a correctional facility for a period that may exceed 12 months. The rules adopted by the board may not allow the imposition of more than 24 months of imprisonment as a sanction without a subsequent hearing to determine whether additional imprisonment is appropriate. A subsequent hearing must follow the same procedures as those used in an initial hearing under ORS 144.108.

Â Â Â Â Â  (5) The rules adopted under subsection (1) of this section must provide that the total time served in Department of Corrections institutions by an offender who is sanctioned under the rules, including the time served on the initial sentence and all periods of incarceration served as sanctions in Department of Corrections institutions, may not exceed the greater of:

Â Â Â Â Â  (a) The length of incarceration plus the length of post-prison supervision imposed by the court unless the offender was sentenced under ORS 137.765;

Â Â Â Â Â  (b) A maximum term of imprisonment imposed by the court; or

Â Â Â Â Â  (c) If the offender was sentenced under ORS 137.765, the length of the maximum statutory indeterminate sentence for the crime of conviction.

Â Â Â Â Â  (6) As used in this section, ÂDepartment of Corrections institutionsÂ has the same meaning given that term in ORS 421.005. [1997 c.525 Â§2; 1999 c.163 Â§6; 2006 c.1 Â§6]

Â Â Â Â Â  144.108 Recommitment to prison for certain violations; procedure; effect of recommitment; victimÂs rights regarding hearing. (1) If the violation of post-prison supervision is new criminal activity or if the supervisory authority finds that the continuum of sanctions is insufficient punishment for a violation of the conditions of post-prison supervision, the supervisory authority may:

Â Â Â Â Â  (a) Impose the most restrictive sanction available, including incarceration in jail;

Â Â Â Â Â  (b) Request the State Board of Parole and Post-Prison Supervision to impose a sanction under subsection (2) of this section; or

Â Â Â Â Â  (c) Request the board to impose a sanction under ORS 144.107.

Â Â Â Â Â  (2) If so requested, the board or its designated representative shall hold a hearing to determine whether incarceration in a jail or state correctional facility is appropriate. Except as otherwise provided by rules of the board and the Department of Corrections concerning parole and post-prison supervision violators, the board may impose a sanction up to the maximum provided by rules of the Oregon Criminal Justice Commission. In conducting a hearing pursuant to this subsection, the board or its designated representative shall follow the procedures and the offender shall have all the rights described in ORS 144.343 and 144.347 relating to revocation of parole.

Â Â Â Â Â  (3) A person who is ordered to serve a term of incarceration in a jail or state correctional facility as a sanction for a post-prison supervision violation is not eligible for:

Â Â Â Â Â  (a) Earned credit time as described in ORS 169.110 or 421.121;

Â Â Â Â Â  (b) Transitional leave as defined in ORS 421.168; or

Â Â Â Â Â  (c) Temporary leave as described in ORS 169.115 or 421.165 (1987 Replacement Part).

Â Â Â Â Â  (4) A person who is ordered to serve a term of incarceration in a state correctional facility as a sanction for a post-prison supervision violation shall receive credit for time served on the post-prison supervision violation prior to the boardÂs imposition of the term of incarceration.

Â Â Â Â Â  (5)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the board of any hearing before the board that may result in a revocation sanction for a post-prison supervision violation;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the board.

Â Â Â Â Â  (b) Failure of the board to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [1989 c.790 Â§36; 1995 c.423 Â§17; 1997 c.313 Â§13; 1997 c.525 Â§5]

Â Â Â Â Â  Note: See note under 144.096.

Â Â Â Â Â  144.109 Violation of post-prison supervision by sexually violent dangerous offender; sanction; local custody; maximum period. When a person has been sentenced as a sexually violent dangerous offender under ORS 137.765, the maximum period of local custody to which the State Board of Parole and Post-Prison Supervision or the local supervisory authority may sanction the offender for any violation of post-prison supervision is 180 days. Notwithstanding ORS 161.605, the sanction may be imposed repeatedly during the term of the post-prison supervision for subsequent post-prison supervision violations. However, the board or local supervisory authority may impose only a single sanction for all violations known to the board or local supervisory authority as of the date that the sanction is imposed. [1999 c.163 Â§2]

Â Â Â Â Â  Note: 144.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PAROLE PROCESS

Â Â Â Â Â  144.110 Restriction on parole of persons sentenced to minimum terms. (1) In any felony case, the court may impose a minimum term of imprisonment of up to one-half of the sentence it imposes.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 144.120 and 144.780:

Â Â Â Â Â  (a) The State Board of Parole and Post-Prison Supervision shall not release a prisoner on parole who has been sentenced under subsection (1) of this section until the minimum term has been served, except upon affirmative vote of a majority of the members of the board.

Â Â Â Â Â  (b) The board shall not release a prisoner on parole:

Â Â Â Â Â  (A) Who has been convicted of murder defined as aggravated murder under the provisions of ORS 163.095, except as provided in ORS 163.105; or

Â Â Â Â Â  (B) Who has been convicted of murder under the provisions of ORS 163.115, except as provided in ORS 163.115 (5)(c) to (f). [1977 c.372 Â§4; 1991 c.126 Â§5; 1999 c.782 Â§1; 2001 c.104 Â§47; 2007 c.717 Â§3]

Â Â Â Â Â  Note: Section 28, chapter 790, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 28. The provisions of ORS 144.110, 144.120, 144.122, 144.125, 144.130, 144.135, 144.185, 144.223, 144.245 and 144.270 apply only to offenders convicted of a crime committed prior to November 1, 1989, and to offenders convicted of aggravated murder or murder regardless of the date of the crime. [1989 c.790 Â§28; 1999 c.782 Â§2]

Â Â Â Â Â  144.120 Initial parole hearing; initial release date determination; delay of initial determination; notification of victim. (1)(a) Within six months of the admission of a prisoner to any Department of Corrections institution, with the exception of those prisoners sentenced to a term of imprisonment for life or for more than five years, the State Board of Parole and Post-Prison Supervision shall conduct a parole hearing to interview the prisoner and set the initial date of release on parole pursuant to subsection (2) of this section. For those prisoners sentenced to a term of imprisonment for more than five years but less than 15 years, the board shall conduct the parole hearing and set the initial date of release within eight months following admission of the prisoner to the institution. For those prisoners sentenced to a term of imprisonment for life or for 15 years or more, with the exception of those sentenced for aggravated murder or murder, the board shall conduct the parole hearing, and shall set the initial release date, within one year following admission of the prisoner to the institution. Release shall be contingent upon satisfaction of the requirements of ORS 144.125.

Â Â Â Â Â  (b) Those prisoners sentenced to a term of imprisonment for less than 15 years for commission of an offense designated by rule by the board as a non person-to-person offense may waive their rights to the parole hearing. When a prisoner waives the parole hearing, the initial date of release on parole may be set administratively by the board pursuant to subsections (2) to (6) of this section. If the board is not satisfied that the waiver was made knowingly or intelligently or if it believes more information is necessary before making its decision, it may order a hearing.

Â Â Â Â Â  (2) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall apply the appropriate range established pursuant to ORS 144.780. Variations from the range shall be in accordance with ORS 144.785.

Â Â Â Â Â  (3) In setting the initial parole release date for a prisoner pursuant to subsection (1) of this section, the board shall consider the presentence investigation report specified in ORS 144.791 or, if no such report has been prepared, a report of similar content prepared by the Department of Corrections.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, in the case of a prisoner whose offense included particularly violent or otherwise dangerous criminal conduct or whose offense was preceded by two or more convictions for a Class A or Class B felony or whose record includes a psychiatric or psychological diagnosis of severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may choose not to set a parole date.

Â Â Â Â Â  (5) After the expiration of six months after the admission of the prisoner to any Department of Corrections institution, the board may defer setting the initial parole release date for the prisoner for a period not to exceed 90 additional days pending receipt of psychiatric or psychological reports, criminal records or other information essential to formulating the release decision.

Â Â Â Â Â  (6) When the board has set the initial parole release date for a prisoner, it shall inform the sentencing court of the date.

Â Â Â Â Â  (7) The State Board of Parole and Post-Prison Supervision must attempt to notify the victim, if the victim requests to be notified and furnishes the board a current address, and the district attorney of the committing county at least 30 days before all hearings by sending written notice to the current addresses of both. The victim, personally or by counsel, and the district attorney from the committing jurisdiction shall have the right to appear at any hearing or, in their discretion, to submit a written statement adequately and reasonably expressing any views concerning the crime and the person responsible. The victim and the district attorney shall be given access to the information that the board or division will rely upon and shall be given adequate time to rebut the information. Both the victim and the district attorney may present information or evidence at any hearing, subject to such reasonable rules as may be imposed by the officers conducting the hearing. For the purpose of this subsection, ÂvictimÂ includes the actual victim, a representative selected by the victim, the victimÂs next of kin or, in the case of abuse of corpse in any degree, an appropriate member of the immediate family of the decedent. [1977 c.372 Â§5; 1981 c.426 Â§1; 1985 c.283 Â§2; 1987 c.2 Â§14; 1987 c.320 Â§51; 1987 c.881 Â§1; 1989 c.589 Â§3; 1991 c.126 Â§6; 1993 c.294 Â§5; 1999 c.782 Â§3; 2001 c.104 Â§48]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.122 Advancing initial release date; requirements; rules. (1) After the initial parole release date has been set under ORS 144.120 and after a minimum period of time established by the State Board of Parole and Post-Prison Supervision under subsection (2)(a) of this section, the prisoner may request that the parole release date be reset to an earlier date. The board may grant the request upon a determination by the board that continued incarceration is cruel and inhumane and that resetting the release date to an earlier date is not incompatible with the best interests of the prisoner and society and that the prisoner:

Â Â Â Â Â  (a) Has demonstrated an extended course of conduct indicating outstanding reformation;

Â Â Â Â Â  (b) Suffers from a severe medical condition including terminal illness; or

Â Â Â Â Â  (c) Is elderly and is permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

Â Â Â Â Â  (2) The Advisory Commission on Prison Terms and Parole Standards may propose to the board and the board shall adopt rules:

Â Â Â Â Â  (a) Establishing minimum periods of time to be served by prisoners before application may be made for a reset of release date under subsection (1) of this section;

Â Â Â Â Â  (b) Detailing the criteria set forth under subsection (1) of this section for the resetting of a parole release date; and

Â Â Â Â Â  (c) Establishing criteria for parole release plans for prisoners released under this section that, at a minimum, must insure appropriate supervision and services for the person released.

Â Â Â Â Â  (3) The provisions of subsection (1)(b) of this section apply to prisoners sentenced in accordance with ORS 161.610.

Â Â Â Â Â  (4) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150. [1983 c.489 Â§2; 1991 c.133 Â§1; 1993 c.198 Â§1; 1999 c.1055 Â§13; 2001 c.104 Â§49]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.123 Who may accompany person to parole hearing; rules. When appearing before the State Board of Parole and Post-Prison Supervision an inmate shall have the right to be accompanied by a person of the inmateÂs choice pursuant to rule promulgated jointly by the State Board of Parole and Post-Prison Supervision and the Department of Corrections. [1981 c.644 Â§1; 1987 c.320 Â§52]

Â Â Â Â Â  Note: 144.123 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.125 Review of parole plan, psychological reports and conduct prior to release; release postponement; criteria for parole plan; Department of Corrections assistance; rules. (1) Prior to the scheduled release of any prisoner on parole and prior to release rescheduled under this section, the State Board of Parole and Post-Prison Supervision may upon request of the Department of Corrections or on its own initiative interview the prisoner to review the prisonerÂs parole plan and psychiatric or psychological report, if any, and the record of the prisonerÂs conduct during confinement. To accommodate such review by the board, the Department of Corrections shall provide to the board any psychiatric or psychological reports held by the department regarding the prisoner. However, if the psychiatrist or psychologist who prepared any report or any treating psychiatrist or psychologist determines that disclosure to the prisoner of the contents of the report would be detrimental to the prisonerÂs mental or emotional health, the psychiatrist or psychologist may indorse upon the report a recommendation that it not be disclosed to the prisoner. The department may withhold from the board any report so indorsed.

Â Â Â Â Â  (2) The board shall postpone a prisonerÂs scheduled release date if it finds, after a hearing, that the prisoner engaged in serious misconduct during confinement. The board shall adopt rules defining serious misconduct and specifying periods of postponement for such misconduct.

Â Â Â Â Â  (3)(a) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, the board may order the postponement of the scheduled parole release until a specified future date.

Â Â Â Â Â  (b) If the board finds the prisoner has a present severe emotional disturbance such as to constitute a danger to the health or safety of the community, but also finds that the prisoner can be adequately controlled with supervision and mental health treatment and that the necessary supervision and treatment are available, the board may order the prisoner released on parole subject to conditions that are in the best interests of community safety and the prisonerÂs welfare.

Â Â Â Â Â  (4) Each prisoner shall furnish the board with a parole plan prior to the scheduled release of the prisoner on parole. The board shall adopt rules specifying the elements of an adequate parole plan and may defer release of the prisoner for not more than three months if it finds that the parole plan is inadequate. The Department of Corrections shall assist prisoners in preparing parole plans. [1977 c.372 Â§6; 1981 c.426 Â§2; 1987 c.320 Â§53; 1989 c.790 Â§68; 1993 c.334 Â§1; 1999 c.141 Â§1]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.126 Advancing release date of prisoner with severe medical condition including terminal illness or who is elderly and permanently incapacitated; rules. (1) The State Board of Parole and Post-Prison Supervision may advance the release date of a prisoner who was sentenced in accordance with rules of the Oregon Criminal Justice Commission or ORS 161.610. The release date may be advanced if the board determines that continued incarceration is cruel and inhumane and that advancing the release date of the prisoner is not incompatible with the best interests of the prisoner and society and that the prisoner is:

Â Â Â Â Â  (a) Suffering from a severe medical condition including terminal illness; or

Â Â Â Â Â  (b) Elderly and permanently incapacitated in such a manner that the prisoner is unable to move from place to place without the assistance of another person.

Â Â Â Â Â  (2) The board shall adopt rules establishing criteria for release plans for prisoners released under this section that, at a minimum, must insure appropriate supervision and services for the person released.

Â Â Â Â Â  (3) The provisions of this section do not apply to prisoners sentenced to life imprisonment without the possibility of release or parole under ORS 138.012 or 163.150. [1989 c.790 Â§27a; 1991 c.133 Â§2; 1993 c.198 Â§2; 1999 c.1055 Â§14]

Â Â Â Â Â  Note: 144.126 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.130 Prisoner to have access to written materials considered at hearings or interviews; access procedures. (1) Notwithstanding the provisions of ORS 179.495, prior to a parole hearing or other personal interview, each prisoner shall have access to the written materials which the board shall consider with respect to the release of the prisoner on parole, with the exception of materials exempt from disclosure under ORS 192.502 (5).

Â Â Â Â Â  (2) The board and the Director of the Department of Corrections shall jointly adopt procedures for a prisonerÂs access to written materials pursuant to this section. [1977 c.372 Â§8; 1987 c.320 Â§54; 1997 c.825 Â§2]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.135 Bases of parole decisions to be in writing. The board shall state in writing the detailed bases of its decisions under ORS 144.110 to 144.125. [1977 c.372 Â§9]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.140 Rules. (1) The State Board of Parole and Post-Prison Supervision may adopt rules to carry out its responsibilities under the sentencing guidelines system.

Â Â Â Â Â  (2) The board shall comply with the rulemaking provisions of ORS chapter 183 in the adoption, amendment or repeal of rules pursuant to ORS 144.125, 144.130, 144.395 and 144.780 to 144.791 or this section. [1977 c.372 Â§17; 1989 c.790 Â§27b]

Â Â Â Â Â  144.175 [1973 c.694 Â§4; repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.180 [1973 c.694 Â§5; repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.183 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  144.185 Records and information available to board. Before making a determination regarding a prisonerÂs release on parole as provided by ORS 144.125, the State Board of Parole and Post-Prison Supervision may cause to be brought before it current records and information regarding the prisoner, including:

Â Â Â Â Â  (1) Any relevant information which may be submitted by the prisoner, the prisonerÂs attorney, the victim of the crime, the Department of Corrections, or by other persons;

Â Â Â Â Â  (2) The presentence investigation report specified in ORS 144.791 or if no such report has been prepared, a report of similar content prepared by institutional staff;

Â Â Â Â Â  (3) The reports of any physical, mental and psychiatric examinations of the prisoner;

Â Â Â Â Â  (4) The prisonerÂs parole plan; and

Â Â Â Â Â  (5) Other relevant information concerning the prisoner as may be reasonably available. [1973 c.694 Â§6; 1981 c.426 Â§3; 1985 c.283 Â§3; 1987 c.320 Â§55]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.210 [Amended by 1959 c.101 Â§2; 1967 c.372 Â§8; 1969 c.597 Â§113; 1973 c.836 Â§288; repealed by 1985 c.283 Â§1]

Â Â Â Â Â  144.220 [Amended by 1959 c.101 Â§3; 1973 c.836 Â§289; repealed by 1975 c.564 Â§1 (144.221 enacted in lieu of 144.220)]

Â Â Â Â Â  144.221 [1975 c.564 Â§2 (enacted in lieu of 144.220); repealed by 1977 c.372 Â§18]

Â Â Â Â Â  144.223 Examination by psychiatrist or psychologist of parole candidate; report; copies to affected persons. (1) The State Board of Parole and Post-Prison Supervision may require any prisoner being considered for parole to be examined by a psychiatrist or psychologist before being released on parole.

Â Â Â Â Â  (2) Within 60 days after the examination, the examining psychiatrist or psychologist shall file a written report of the findings and conclusions of the psychiatrist or psychologist relative to the examination with the chairperson of the State Board of Parole and Post-Prison Supervision. A certified copy of the report shall be sent to the convicted person, to the attorney of the convicted person and to the executive officer of the Department of Corrections institution in which the convicted person is confined. [1977 c.379 Â§2; 1987 c.320 Â§56]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.226 Examination by psychiatrist or psychologist of person sentenced as dangerous offender; report. (1) Any person sentenced under ORS 161.725 and 161.735 as a dangerous offender shall within 120 days prior to the parole consideration hearing under ORS 144.228 or the last day of the required incarceration term established under ORS 161.737 and at least every two years thereafter be given a complete mental and psychiatric or psychological examination by a psychiatrist or psychologist appointed by the State Board of Parole and Post-Prison Supervision. Within 60 days after the examination, the examining psychiatrist or psychologist shall file a written report of findings and conclusions relative to the examination with the Director of the Department of Corrections and chairperson of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) The examining psychiatrist or psychologist shall include in the report a statement as to whether or not in the psychiatristÂs or psychologistÂs opinion the convicted person has mental retardation or any mental or emotional disturbance, condition or disorder predisposing the person to the commission of any crime to a degree rendering the examined person a danger to the health or safety of others. The report shall also contain any other information which the examining psychiatrist or psychologist believes will aid the State Board of Parole and Post-Prison Supervision in determining whether the examined person is eligible for release. The report shall also state the progress or changes in the condition of the examined person as well as any recommendations for treatment. A certified copy of the report shall be sent to the convicted person, to the convicted personÂs attorney and to the executive officer of the Department of Corrections institution in which the convicted person is confined. [1955 c.636 Â§4; 1961 c.424 Â§5; 1969 c.597 Â§114; 1971 c.743 Â§338; 1973 c.836 Â§290; 1981 c.644 Â§4; 1987 c.320 Â§57; 1989 c.790 Â§78; 1991 c.318 Â§1; 1993 c.334 Â§2; 2005 c.481 Â§1; 2007 c.70 Â§36]

Â Â Â Â Â  144.228 Periodic parole consideration hearings for dangerous offenders; setting of parole date; information to be considered. (1)(a) Within six months after commitment to the custody of the Department of Corrections of any person sentenced under ORS 161.725 and 161.735 as a dangerous offender, the State Board of Parole and Post-Prison Supervision shall set a date for a parole consideration hearing instead of an initial release date as otherwise required under ORS 144.120 and 144.125. The parole consideration hearing date shall be the time the prisoner would otherwise be eligible for parole under the boardÂs rules.

Â Â Â Â Â  (b) At the parole consideration hearing, the prisoner shall be given a release date in accordance with the rules of the board if the board finds the prisoner no longer dangerous or finds that the prisoner remains dangerous but can be adequately controlled with supervision and mental health treatment and that the necessary resources for supervision and treatment are available to the prisoner. If the board is unable to make such findings, reviews will be conducted at least once every two years until the board is able to make such findings, at which time release on parole shall be ordered if the prisoner is otherwise eligible under the rules. In no event shall the prisoner be held beyond the maximum sentence less good time credits imposed by the court.

Â Â Â Â Â  (c) Nothing in this section shall preclude a prisoner from submitting a request for a parole consideration hearing prior to the earliest time the prisoner is eligible for parole or a two-year review. Should the board find, based upon the request, that there is a reasonable cause to believe that the prisoner is no longer dangerous or that necessary supervision and treatment are available based upon the information provided in the request, it shall conduct a review as soon as is reasonably convenient.

Â Â Â Â Â  (2) For the parole consideration hearing, the board shall cause to be brought before it and consider all information regarding such person. The information shall include:

Â Â Â Â Â  (a) The written report of the examining psychiatrist or psychologist which shall contain all the facts necessary to assist the State Board of Parole and Post-Prison Supervision in making its determination. The report of the examining psychiatrist or psychologist shall be made within two months of the date of its consideration; and

Â Â Â Â Â  (b) A written report to be made by the executive officer of the Department of Corrections institution in which the person has been confined. The executive officerÂs report shall contain:

Â Â Â Â Â  (A) A detailed account of the personÂs conduct while confined, all infractions of rules and discipline, all punishment meted out to the person and the circumstances connected therewith, as well as the extent to which the person has responded to the efforts made in the institution to improve the personÂs mental and moral condition.

Â Â Â Â Â  (B) A statement as to the personÂs present attitude towards society, towards the sentencing judge, towards the prosecuting district attorney, towards the arresting police officer and towards the personÂs previous criminal career.

Â Â Â Â Â  (C) The work and program record of the person while in or under the supervision of the Department of Corrections. The program history shall include a summary of any psychological or substance abuse treatment and other activities that will assist the board in understanding the psychological adjustment and social skills and habits of the person and that will assist the board in determining the likelihood for successful community reentry. [1955 c.636 Â§5; 1961 c.424 Â§6; 1971 c.743 Â§339; 1973 c.836 Â§291; 1981 c.644 Â§5; 1985 c.283 Â§4; 1987 c.320 Â§58; 1991 c.318 Â§2; 1993 c.334 Â§3]

Â Â Â Â Â  144.230 [Amended by 1963 c.625 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  144.232 Release of dangerous offender to post-prison supervision; eligibility; hearing. (1) A person sentenced under ORS 161.725 and 161.735 as a dangerous offender for felonies committed on or after November 1, 1989, shall be considered for release to post-prison supervision. The offender is eligible for release to post-prison supervision after having served the required incarceration term established under ORS 161.737.

Â Â Â Â Â  (2) The State Board of Parole and Post-Prison Supervision shall hold a release hearing no later than 10 days prior to the date on which the offender becomes eligible for release on post-prison supervision as provided in subsection (1) of this section.

Â Â Â Â Â  (3) The dangerous offenderÂs eligibility for and release to post-prison supervision shall be determined in a manner consistent with the procedures and criteria required by ORS 144.228 for the parole determination process applicable to dangerous offenders sentenced for crimes committed prior to November 1, 1989.

Â Â Â Â Â  (4) An offender released under this section shall serve the remainder of the sentence term imposed under ORS 161.725, 161.735 and 161.737 on post-prison supervision, however:

Â Â Â Â Â  (a) Notwithstanding ORS 137.010 or the rules of the Oregon Criminal Justice Commission, the State Board of Parole and Post-Prison Supervision may sanction an offender to the supervision of the local authority for a maximum period of 180 days for any supervision violation. The sanction may be imposed repeatedly during the term of post-prison supervision for subsequent supervision violations.

Â Â Â Â Â  (b) After release under this section, the board may at any time return the offender to prison and require the offender to submit to a psychiatric or psychological examination as provided for in ORS 144.226. If the board finds that the offenderÂs dangerousness has returned and cannot be adequately controlled with supervision and mental and physical health treatment, or that resources for supervision and treatment are not available to the offender, the board may defer the offenderÂs release from prison for an indefinite period of time. An offender returned to prison under this paragraph is entitled to periodic reviews once every two years for possible release to post-prison supervision as provided by subsection (3) of this section. [1989 c.790 Â§80; 1993 c.334 Â§4; 1995 c.423 Â§18]

Â Â Â Â Â  144.240 [Repealed by 1973 c.694 Â§26]

Â Â Â Â Â  144.245 Date of release on parole; effect of release order. (1) When the State Board of Parole and Post-Prison Supervision has set a date on which a prisoner is to be released upon parole, the prisoner shall be released on that date unless the prisoner on that date remains subject to an unexpired minimum term during which the prisoner is not eligible for parole, in which case the prisoner shall not be released until the expiration of the minimum term.

Â Â Â Â Â  (2) When the board has not set a date on which a prisoner is to be released upon parole, the prisoner shall be released upon a date six months prior to the expiration of the prisonerÂs term as computed under ORS 421.120 and 421.122 unless the prisoner on that date remains subject to an unexpired minimum term during which the prisoner is not eligible for parole, in which case the prisoner shall not be released until the expiration of the minimum term.

Â Â Â Â Â  (3) In no case does a prisoner have a right to refuse an order granting the prisoner release upon parole. [1985 c.53 Â§Â§2,3]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.250 [Amended by 1973 c.836 Â§292; repealed by 1973 c.694 Â§26; see 144.183]

Â Â Â Â Â  144.260 Notice of prospective release on parole or post-prison supervision of inmate. (1) Prior to the release on parole or post-prison supervision of a convicted person from a Department of Corrections institution, the chairperson of the State Board of Parole and Post-Prison Supervision shall inform the Department of Corrections, the district attorney and the sheriff or arresting agency of the prospective date of release and of any special conditions thereof and shall inform the sentencing judge and the trial counsel upon request. If the person is a sex offender, as defined in ORS 181.594, the chairperson shall also inform the chief of police, if the person is going to reside within a city, and the county sheriff of the county in which the person is going to reside of the personÂs release and the conditions of the personÂs release.

Â Â Â Â Â  (2) At least 30 days prior to the release from actual physical custody of any convicted person, other than by parole or post-prison supervision, whether such release is pursuant to work release, institutional leave, or any other means, the Department of Corrections shall notify the district attorney of the impending release and shall notify the sentencing judge upon request.

Â Â Â Â Â  (3) The victim may request notification of the release and if the victim has requested notification, the State Board of Parole and Post-Prison Supervision or the Department of Corrections, as the case may be, shall notify the victim in the same fashion and under the same circumstances it is required to give notification to other persons under this section. [Amended by 1969 c.597 Â§115; 1973 c.836 Â§293; 1983 c.635 Â§1; 1987 c.2 Â§15; 1987 c.320 Â§59; 1989 c.790 Â§29; 1993 c.492 Â§1; 2001 c.884 Â§6]

Â Â Â Â Â  144.270 Conditions of parole. (1) The State Board of Parole and Post-Prison Supervision, in releasing a person on parole, shall specify in writing the conditions of the parole and a copy of such conditions shall be given to the person paroled.

Â Â Â Â Â  (2) The board shall determine, and may at any time modify, the conditions of parole, which may include, among other conditions, that the parolee shall:

Â Â Â Â Â  (a) Accept the parole granted subject to all terms and conditions specified by the board.

Â Â Â Â Â  (b) Be under the supervision of the Department of Corrections and its representatives and abide by their direction and counsel.

Â Â Â Â Â  (c) Answer all reasonable inquiries of the board or the parole officer.

Â Â Â Â Â  (d) Report to the parole officer as directed by the board or parole officer.

Â Â Â Â Â  (e) Not own, possess or be in control of any weapon.

Â Â Â Â Â  (f) Respect and obey all municipal, county, state and federal laws.

Â Â Â Â Â  (g) Understand that the board may, in its discretion, suspend or revoke parole if it determines that the parole is not in the best interest of the parolee, or in the best interest of society.

Â Â Â Â Â  (3)(a) The board may establish such special conditions as it determines are necessary because of the individual circumstances of the parolee.

Â Â Â Â Â  (b) If the person is on parole following conviction of a sex crime, as defined in ORS 181.594, the board shall include all of the following as special conditions of the personÂs parole:

Â Â Â Â Â  (A) Agreement to comply with any curfew set by the board or the supervising officer.

Â Â Â Â Â  (B) A prohibition against contacting a person under 18 years of age without the prior written approval of the board or supervising officer.

Â Â Â Â Â  (C) A prohibition against being present more than one time, without the prior written approval of the board or supervising officer, at a place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (D) In addition to the prohibition under subparagraph (C) of this paragraph, a prohibition against being present, without the prior written approval of the board or supervising officer, at, or on property adjacent to, a school, child care center, playground or other place intended for use primarily by persons under 18 years of age.

Â Â Â Â Â  (E) A prohibition against working or volunteering at a school, child care center, park, playground or other place where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (F) Entry into and completion of or successful discharge from a sex offender treatment program approved by the board or supervising officer. The program may include polygraph and plethysmograph testing. The person is responsible for paying for the treatment program.

Â Â Â Â Â  (G) A prohibition against any contact with the victim, directly or indirectly, unless approved by the victim, the personÂs treatment provider and the board or supervising officer.

Â Â Â Â Â  (H) Unless otherwise indicated for the treatment required under subparagraph (F) of this paragraph, a prohibition against viewing, listening to, owning or possessing any sexually stimulating visual or auditory materials that are relevant to the personÂs deviant behavior.

Â Â Â Â Â  (I) Agreement to consent to a search of the person or the vehicle or residence of the person upon the request of a representative of the board if the representative has reasonable grounds to believe that evidence of a violation of a condition of parole will be found.

Â Â Â Â Â  (J) Participation in random polygraph examinations to obtain information for risk management and treatment. The person is responsible for paying the expenses of the examinations. The results of a polygraph examination under this subparagraph may not be used in evidence in a hearing to prove a violation of parole.

Â Â Â Â Â  (K) Maintenance of a driving log and a prohibition against driving a motor vehicle alone unless approved by the board or supervising officer.

Â Â Â Â Â  (L) A prohibition against using a post-office box unless approved by the board or supervising officer.

Â Â Â Â Â  (M) A prohibition against residing in any dwelling in which another sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or supervising officer, or in which more than one other sex offender who is on probation, parole or post-prison supervision resides unless approved by the board or a designee of the board. As soon as practicable, the supervising officer of a person subject to the requirements of this subparagraph shall review the personÂs living arrangement with the personÂs sex offender treatment provider to ensure that the arrangement supports the goals of offender rehabilitation and community safety. As used in this subparagraph:

Â Â Â Â Â  (i) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (ii) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (iii) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (c)(A) If the person is on parole following conviction of a sex crime, as defined in ORS 181.594, or an assault, as defined in ORS 163.175 or 163.185, and the victim was under 18 years of age, the board, if requested by the victim, shall include as a special condition of the personÂs parole that the person not reside within three miles of the victim unless:

Â Â Â Â Â  (i) The victim resides in a county having a population of less than 130,000 and the person is required to reside in that county under subsection (5) of this section;

Â Â Â Â Â  (ii) The person demonstrates to the board by a preponderance of the evidence that no mental intimidation or pressure was brought to bear during the commission of the crime;

Â Â Â Â Â  (iii) The person demonstrates to the board by a preponderance of the evidence that imposition of the condition will deprive the person of a residence that would be materially significant in aiding in the rehabilitation of the person or in the success of the parole; or

Â Â Â Â Â  (iv) The person resides in a halfway house. As used in this sub-subparagraph, Âhalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (B) A victim may request imposition of the special condition of parole described in this paragraph at the time of sentencing in person or through the prosecuting attorney. A victimÂs request may be included in the judgment document.

Â Â Â Â Â  (C) If the board imposes the special condition of parole described in this paragraph and if at any time during the period of parole the victim moves to within three miles of the paroleeÂs residence, the board may not require the parolee to change the paroleeÂs residence in order to comply with the special condition of parole.

Â Â Â Â Â  (4) It is not a cause for revocation of parole that the parolee failed to apply for or accept employment at any workplace where there is a labor dispute in progress. As used in this subsection, Âlabor disputeÂ has the meaning given that term in ORS 662.010.

Â Â Â Â Â  (5)(a) When the board grants an inmate parole from the custody of the Department of Corrections, the board shall order, as a condition of parole, that the inmate reside for the first six months in the county where the inmate resided at the time of the offense that resulted in the imprisonment.

Â Â Â Â Â  (b) Upon motion of the board, an inmate, a victim or a district attorney, the board may waive the residency requirement only after making a finding that one of the following conditions has been met:

Â Â Â Â Â  (A) The inmate provides proof of a job with no set ending date in a county other than the established county of residence;

Â Â Â Â Â  (B) The inmate is found to pose a significant danger to the victim of the offenderÂs crime, or the victim or victimÂs family is found to pose a significant danger to the inmate residing in the county of residence;

Â Â Â Â Â  (C) The inmate has a spouse or biological or adoptive family residing in other than the county of residence who will be materially significant in aiding in the rehabilitation of the offender and in the success of the parole;

Â Â Â Â Â  (D) As another condition of parole, the inmate is required to participate in a treatment program that is not available or located in the county of residence;

Â Â Â Â Â  (E) The inmate desires to be paroled to another state; or

Â Â Â Â Â  (F) The board finds other good cause, of a nature similar to the other conditions listed in this paragraph, for the waiver.

Â Â Â Â Â  (c)(A) For purposes of this subsection, ÂresidencyÂ means the last address at the time of the offense, as established by an examination of all of the following:

Â Â Â Â Â  (i) An
Oregon
driver license, regardless of its validity;

Â Â Â Â Â  (ii) Records maintained by the Department of Revenue;

Â Â Â Â Â  (iii) Records maintained by the Department of State Police bureau of criminal identification;

Â Â Â Â Â  (iv) Records maintained by the Department of Human Services; and

Â Â Â Â Â  (v) Records maintained by the Department of Corrections.

Â Â Â Â Â  (B) When an inmate did not have one identifiable address of record at the time of the offense, the inmate shall be considered to have resided in the county where the offense occurred.

Â Â Â Â Â  (C) If the inmate is serving multiple sentences, the county of residence shall be determined according to the date of the last arrest resulting in a conviction.

Â Â Â Â Â  (D) If the inmate is being rereleased after revocation of parole, the county of residence shall be determined according to the date of the arrest resulting in a conviction of the underlying offense.

Â Â Â Â Â  (E) In determining the inmateÂs county of residence, a conviction for an offense that the inmate committed while incarcerated in a state corrections institution may not be considered.

Â Â Â Â Â  (6) When the board grants an inmate parole from the custody of the Department of Corrections and if the inmate is required to report as a sex offender under ORS 181.595, the board, as a condition of parole, shall order the inmate to report with the Department of State Police, a chief of police, a county sheriff or the supervising agency:

Â Â Â Â Â  (a) When supervision begins;

Â Â Â Â Â  (b) Within 10 days of a change in residence;

Â Â Â Â Â  (c) Once each year within 10 days of the inmateÂs date of birth;

Â Â Â Â Â  (d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (7) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [Amended by 1973 c.694 Â§7; 1973 c.836 Â§294; 1974 c.36 Â§5; 1987 c.320 Â§60; 1987 c.780 Â§4; 1989 c.1023 Â§1; 1991 c.278 Â§1; 1999 c.239 Â§3; 1999 c.626 Â§13; amendments by 1999 c.626 Â§36 repealed by 2001 c.884 Â§1; 2001 c.731 Â§Â§3,4; 2005 c.532 Â§2; 2005 c.567 Â§10; 2005 c.576 Â§3; 2005 c.642 Â§3a; 2007 c.71 Â§38]

Â Â Â Â Â  Note: See note under 144.110.

Â Â Â Â Â  144.275 Parole of inmates sentenced to make financial restitution; schedule of payments. Whenever the State Board of Parole and Post-Prison Supervision orders the release on parole of an inmate who has been ordered to pay compensatory fines pursuant to ORS 137.101 or to make restitution pursuant to ORS 137.106, but with respect to whom payment of all or a portion of the fine or restitution was suspended until the release of the inmate from imprisonment, the board may establish a schedule by which payment of the compensatory fine or restitution shall be resumed. In fixing the schedule and supervising the paroled inmateÂs performance thereunder, the board shall consider the factors specified in ORS 137.106 (4). The board shall provide to the sentencing court a copy of the schedule and any modifications thereof. [1977 c.271 Â§6; 1989 c.46 Â§1; 2003 c.670 Â§2]

Â Â Â Â Â  Note: 144.275 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.305 [1987 c.2 Â§16; 1991 c.148 Â§1; repealed by 1993 c.680 Â§7]

Â Â Â Â Â  144.310 [Amended by 1963 c.625 Â§2; 1973 c.694 Â§18; 1973 c.836 Â§295; 1974 c.36 Â§6; 1981 c.425 Â§1; 1987 c.320 Â§61; repealed by 1993 c.680 Â§7]

TERMINATION OF PAROLE

Â Â Â Â Â  144.315 Evidence admissible before board; rules. Evidence may be received in proceedings conducted by the State Board of Parole and Post-Prison Supervision even though inadmissible under rules of evidence applicable to court procedure and the board shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and method of taking and furnishing the same in order to afford the inmate a reasonable opportunity for a fair hearing. The procedures shall include the means of determining good cause not to allow confrontation of witnesses or disclosure of the identity of informants who would be subject to risk of harm if their identity is disclosed. [1973 c.694 Â§22]

Â Â Â Â Â  144.317 Appointment of attorneys; payment. (1) The State Board of Parole and Post-Prison Supervision shall have the power to appoint attorneys, at board expense, to represent indigent parolees and offenders on post-prison supervision if the request and determination provided in ORS 144.343 (3)(f) have been made.

Â Â Â Â Â  (2) Upon completion of the parole or post-prison supervision revocation hearing, the board shall determine whether the person for whom counsel was appointed pursuant to subsection (1) of this section is able to pay a portion of the attorney fees to be paid by the board. In determining whether the person is able to pay such portion, the board shall take into account the other financial obligations of the person, including any existing fines or orders to make restitution. If the board determines that the person is able to pay such portion, the board may order, as a condition of parole or post-prison supervision, that the person pay the portion to the appropriate officer of the state. [1973 c.694 Â§23; 1981 c.644 Â§6; 1987 c.803 Â§16; 1989 c.790 Â§40]

Â Â Â Â Â  144.320 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  144.330 [Amended by 1973 c.836 Â§296; repealed by 1973 c.694 Â§8 (144.331 enacted in lieu of 144.330)]

Â Â Â Â Â  144.331 Suspension of parole or post-prison supervision; custody of violator; revocation hearing before suspension. (1) The State Board of Parole and Post-Prison Supervision may suspend the parole or post-prison supervision of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person has violated the conditions of parole or post-prison supervision and may order the arrest and detention of such person. The written order of the board is sufficient warrant for any law enforcement officer to take into custody such person. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order.

Â Â Â Â Â  (2) The board or its designated representative may proceed to hearing as provided in ORS 144.343 without first suspending the parole or post-prison supervision or ordering the arrest and detention of any person under its jurisdiction upon being informed and having reasonable grounds to believe that the person under its jurisdiction has violated a condition of parole and that revocation of parole may be warranted or that the person under its jurisdiction has violated a condition of post-prison supervision and that incarceration for the violation may be warranted.

Â Â Â Â Â  (3) During the pendency of any post-prison supervision violation proceedings, the period of post-prison supervision is stayed and the board has jurisdiction over the offender until the proceedings are resolved. [1973 c.694 Â§9 (enacted in lieu of 144.330); 1977 c.375 Â§1; 1991 c.108 Â§1; 2005 c.264 Â§13]

Â Â Â Â Â  144.333 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  144.334 Use of citations for parole or post-prison supervision violators; conditions; appearance. (1) In addition to the authority granted under ORS 144.331 and 144.370, the State Board of Parole and Post-Prison Supervision may authorize the use of citations to direct alleged parole or post-prison supervision violators to appear before the board or its designated representative. The following apply to the use of citations under this section:

Â Â Â Â Â  (a) The board may authorize issuance of citations only by officers who are permitted under ORS 144.350 to arrest and detain.

Â Â Â Â Â  (b) Nothing in this subsection limits the authority, under ORS 144.350, of a supervising officer or other officer to arrest an alleged parole or post-prison supervision violator.

Â Â Â Â Â  (2) The board may impose any conditions upon an authorization under this section that the board considers appropriate. The conditions may include, but are not limited to, requirements that citation authority be sought on a case-by-case basis, citation authority be granted in all cases that meet certain conditions, citation authority be allowed for certain types of cases or designation of certain cases be made where citations shall not be used.

Â Â Â Â Â  (3) The cited offender shall appear before the board or its designated representative at the time, date and place specified in the citation. If the offender fails to appear as required, the board may issue a suspend and detain order upon its own motion or upon request of the supervising officer. [1991 c.836 Â§4]

Â Â Â Â Â  Note: 144.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.335 Appeal from order of board to Court of Appeals; appointment of master; costs. (1) A person over whom the State Board of Parole and Post-Prison Supervision exercises its jurisdiction may seek judicial review of a final order of the board as provided in this section if:

Â Â Â Â Â  (a) The person is adversely affected or aggrieved by a final order of the board; and

Â Â Â Â Â  (b) The person has exhausted administrative review as provided by board rule.

Â Â Â Â Â  (2) A person requesting administrative review shall provide the personÂs current mailing address in the request. The board shall mail its order disposing of the request for administrative review to the person at that address, unless the person has otherwise notified the board in writing of a change of address.

Â Â Â Â Â  (3) The order of the board need not be in any special form, and the order is sufficient for purposes of judicial review if it appears that the board acted within the scope of the boardÂs authority. The Court of Appeals may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8). The filing of the petition shall not stay the boardÂs order, but the board may do so, or the court may order a stay upon application on such terms as it deems proper.

Â Â Â Â Â  (4) If a person described in subsection (1) of this section seeks judicial review of a final order of the board, the person shall file a petition for judicial review with the Court of Appeals within 60 days after the date the board mails the order disposing of the personÂs request for administrative review. The person shall serve a copy of the petition for judicial review on the board.

Â Â Â Â Â  (5) Within 30 days after being served with a copy of the petition for judicial review, or such further time as the court may allow, the board shall:

Â Â Â Â Â  (a) Submit to the court the record of the proceeding or, if the petitioner agrees, a shortened record; and

Â Â Â Â Â  (b) Deliver a copy of the record to the petitioner or the petitionerÂs attorney, if the petitioner is represented by an attorney.

Â Â Â Â Â  (6) At any time after submission of the petitionerÂs brief, the court, on its own motion or on motion of the board, without submission of the boardÂs brief and without oral argument, may summarily affirm the boardÂs order if the court determines that the judicial review does not present a substantial question of law. Notwithstanding ORS 2.570, the Chief Judge, or other judge of the Court of Appeals designated by the Chief Judge, may, on behalf of the Court of Appeals, deny or, if the petitioner does not oppose the motion, grant the boardÂs motion for summary affirmance. A summary affirmance under this subsection constitutes a decision on the merits of the petitionerÂs issues on judicial review.

Â Â Â Â Â  (7) During the pendency of judicial review of an order, if the board withdraws the order for the purpose of reconsideration and thereafter issues an order on reconsideration, and the petitioner wishes to proceed with the judicial review, the petitioner need not seek administrative review of the order on reconsideration and need not file a new petition for judicial review. The petitioner shall file, within a time established by the court, a notice of intent to proceed with judicial review.

Â Â Â Â Â  (8) In the case of disputed allegations of irregularities in procedure before the board not shown in the record that, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them.

Â Â Â Â Â  (9) If the court determines that a brief filed by the petitioner, when liberally construed, fails to state a colorable claim for review, the court may order the petitioner to pay, in addition to the boardÂs recoverable costs, attorney fees incurred by the board not to exceed $100. If the petitioner moves to dismiss the petition prior to a summary affirmance described in subsection (6) of this section, the court may not award costs or attorney fees to the board.

Â Â Â Â Â  (10) Upon request by the board, the Department of Corrections may draw from or charge to the petitionerÂs trust account and pay to the board the amount of any costs or attorney fees awarded to the board by the court in any judicial review under this section.

Â Â Â Â Â  (11) If the petitioner prevails on judicial review and is represented by an attorney funded by the Public Defense Services Commission, any recoverable costs shall be paid to the commission. [1973 c.694 Â§24; 1983 c.740 Â§18; 1989 c.790 Â§41; 1993 c.402 Â§1; 1995 c.108 Â§3; 1999 c.141 Â§3; 1999 c.618 Â§1; 2001 c.661 Â§1; 2003 c.352 Â§1; 2007 c.411 Â§1]

Â Â Â Â Â  144.337 Public Defense Services Commission to provide counsel for eligible petitioner. (1) Pursuant to ORS 151.216 and 151.219, the Public Defense Services Commission shall provide for the representation of financially eligible persons petitioning for review under ORS 144.335.

Â Â Â Â Â  (2) If the commission determines that a person petitioning for review under ORS 144.335 is not financially eligible for appointed counsel at state expense, the commission shall promptly notify the person of the determination and of the personÂs right to request review of the determination by the Court of Appeals. The person may request review of the commissionÂs determination by filing a motion in the Court of Appeals no later than 60 days after the date of the commissionÂs notice.

Â Â Â Â Â  (3) The determination of the Court of Appeals under subsection (2) of this section as to whether the person is financially eligible is final. [1973 c.694 Â§25; 2001 c.962 Â§31; 2003 c.420 Â§1]

Â Â Â Â Â  144.340 Power to retake and return violators of parole and post-prison supervision. (1) The Department of Corrections, in accordance with the rules and regulations or directions of the State Board of Parole and Post-Prison Supervision or the Governor, as the case may be, may cause to have retaken and returned persons to the institution, or to the supervision of the local supervisory authority, whether in or out of the state, whenever they have violated the conditions of their parole or post-prison supervision.

Â Â Â Â Â  (2)(a) Persons retaken and returned to this state from outside the state upon order or warrant of the Department of Corrections, the State Board of Parole and Post-Prison Supervision or the Governor, for violation of conditions of parole or post-prison supervision, shall be detained in a Department of Corrections facility or a local correctional facility pending any hearing concerning the alleged violation and ultimate disposition by the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (b) Persons retaken and returned to this state from outside the state upon order or warrant of a local supervisory authority for violation of conditions of post-prison supervision may be detained in a local correctional facility pending a hearing concerning the alleged violation and ultimate disposition by the local supervisory authority.

Â Â Â Â Â  (3) Persons retaken and returned to this state from outside the state under this section are liable for the costs and expenses of retaking and returning the person upon:

Â Â Â Â Â  (a) A finding by the State Board of Parole and Post-Prison Supervision of present or future ability to pay; and

Â Â Â Â Â  (b) Order of the State Board of Parole and Post-Prison Supervision. [Amended by 1969 c.597 Â§116; 1973 c.836 Â§297; 1987 c.320 Â§62; 1989 c.790 Â§42; 1991 c.228 Â§1; 1995 c.423 Â§19; 1999 c.120 Â§1]

Â Â Â Â Â  144.341 Procedure upon arrest of violator. (1) Except as otherwise provided in subsection (2) of this section, when the State Board of Parole and Post-Prison Supervision or the Department of Corrections orders the arrest and detention of an offender under ORS 144.331 or 144.350, the offender arrested shall be held in a county jail for no more than 15 days.

Â Â Â Â Â  (2) An offender may be held longer than 15 days:

Â Â Â Â Â  (a) If the offender is being held for a combination of probation and parole violation;

Â Â Â Â Â  (b) If the offender is being held pending prosecution on new criminal charges; or

Â Â Â Â Â  (c) Pursuant to an agreement with a local jail authority. [1993 c.680 Â§32]

Â Â Â Â Â  Note: 144.341 was added to and made a part of ORS chapter 144 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.343 Hearing required on revocation; procedure; victimÂs rights regarding hearing. (1) When the State Board of Parole and Post-Prison Supervision or its designated representative has been informed and has reasonable grounds to believe that a person under its jurisdiction has violated a condition of parole and that revocation of parole may be warranted, the board or its designated representative shall conduct a hearing as promptly as convenient to determine whether there is probable cause to believe a violation of one or more of the conditions of parole has occurred and also conduct a parole violation hearing if necessary. Evidence received and the order of the court at a preliminary hearing under ORS 135.070 to 135.225 may be used by the board to determine the existence of probable cause. A waiver by the defendant of any preliminary hearing shall also constitute a waiver of probable cause hearing by the board. The location of the hearing shall be reasonably near the place of the alleged violation or the place of confinement.

Â Â Â Â Â  (2) The board may:

Â Â Â Â Â  (a) Reinstate or continue the alleged violator on parole subject to the same or modified conditions of parole;

Â Â Â Â Â  (b) Revoke parole and require that the parole violator serve the remaining balance of the sentence as provided by law;

Â Â Â Â Â  (c) Impose sanctions as provided in ORS 144.106; or

Â Â Â Â Â  (d) Delegate the authority, in whole or in part, granted by this subsection to its designated representative as provided by rule.

Â Â Â Â Â  (3) Within a reasonable time prior to the hearing, the board or its designated representative shall provide the parolee with written notice which shall contain the following information:

Â Â Â Â Â  (a) A concise written statement of the suspected violations and the evidence which forms the basis of the alleged violations.

Â Â Â Â Â  (b) The paroleeÂs right to a hearing and the time, place and purpose of the hearing.

Â Â Â Â Â  (c) The names of persons who have given adverse information upon which the alleged violations are based and the right of the parolee to have such persons present at the hearing for the purposes of confrontation and cross-examination unless it has been determined that there is good cause for not allowing confrontation.

Â Â Â Â Â  (d) The paroleeÂs right to present letters, documents, affidavits or persons with relevant information at the hearing unless it has been determined that informants would be subject to risk of harm if their identity were disclosed.

Â Â Â Â Â  (e) The paroleeÂs right to subpoena witnesses under ORS 144.347.

Â Â Â Â Â  (f) The paroleeÂs right to be represented by counsel and, if indigent, to have counsel appointed at board expense if the board or its designated representative determines, after request, that the request is based on a timely and colorable claim that:

Â Â Â Â Â  (A) The parolee has not committed the alleged violation of the conditions upon which the parolee is at liberty;

Â Â Â Â Â  (B) Even if the violation is a matter of public record or is uncontested, there are substantial reasons which justify or mitigate the violation and make revocation inappropriate and that the reasons are complex or otherwise difficult to develop or present; or

Â Â Â Â Â  (C) The parolee, in doubtful cases, appears to be incapable of speaking effectively on the paroleeÂs own behalf.

Â Â Â Â Â  (g) That the hearing is being held to determine:

Â Â Â Â Â  (A) Whether there is probable cause to believe a violation of one or more of the conditions of parole has occurred; and

Â Â Â Â Â  (B) If there is probable cause to believe a violation of one or more of the conditions of parole has occurred:

Â Â Â Â Â  (i) Whether to reinstate parole;

Â Â Â Â Â  (ii) Whether to continue the alleged violator on parole subject to the same or modified conditions of parole; or

Â Â Â Â Â  (iii) Whether to revoke parole and require that the parole violator serve a term of imprisonment consistent with ORS 144.346.

Â Â Â Â Â  (4) At the hearing the parolee shall have the right:

Â Â Â Â Â  (a) To present evidence on the paroleeÂs behalf, which shall include the right to present letters, documents, affidavits or persons with relevant information regarding the alleged violations;

Â Â Â Â Â  (b) To confront witnesses against the parolee unless it has been determined that there is good cause not to allow confrontation;

Â Â Â Â Â  (c) To examine information or documents which form the basis of the alleged violation unless it has been determined that informants would be subject to risk of harm if their identity is disclosed; and

Â Â Â Â Â  (d) To be represented by counsel and, if indigent, to have counsel provided at board expense if the request and determination provided in subsection (3)(f) of this section have been made. If an indigentÂs request is refused, the grounds for the refusal shall be succinctly stated in the record.

Â Â Â Â Â  (5) Within a reasonable time after the preliminary hearing, the parolee shall be given a written summary of what transpired at the hearing, including the boardÂs or its designated representativeÂs decision or recommendation and reasons for the decision or recommendation and the evidence upon which the decision or recommendation was based. If an indigent paroleeÂs request for counsel at board expense has been made in the manner provided in subsection (3)(f) of this section and refused, the grounds for the refusal shall be succinctly stated in the summary.

Â Â Â Â Â  (6)(a) The parolee may admit or deny the violation without being physically present at the hearing if the parolee appears before the board or its designee by means of simultaneous television transmission allowing the board to observe and communicate with the parolee and the parolee to observe and communicate with the board or by telephonic communication allowing the board to communicate with the parolee and the parolee to communicate with the board.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, appearance by simultaneous television transmission or telephonic communication shall not be permitted unless the facilities used enable the parolee to consult privately with counsel during the proceedings.

Â Â Â Â Â  (7) If the board or its designated representative has determined that there is probable cause to believe that a violation of one or more of the conditions of parole has occurred, the hearing shall proceed to receive evidence from which the board may determine whether to reinstate or continue the alleged parole violator on parole subject to the same or modified conditions of parole or revoke parole and require that the parole violator serve a term of imprisonment as provided by ORS 144.346.

Â Â Â Â Â  (8) At the conclusion of the hearing if probable cause has been determined and the hearing has been held by a member of the board or by a designated representative of the board, the person conducting the hearing shall transmit the record of the hearing, together with a proposed order including findings of fact, recommendation and reasons for the recommendation to the board. The parolee or the paroleeÂs representative shall have the right to file exceptions and written arguments with the board. The right to file exceptions and written arguments may be waived. After consideration of the record, recommendations, exceptions and arguments a quorum of the board shall enter a final order including findings of fact, its decision and reasons for the decision.

Â Â Â Â Â  (9)(a) The victim has the right:

Â Â Â Â Â  (A) Upon request made within the time period prescribed in the notice required by ORS 147.417, to be notified by the board of any hearing before the board that may result in the revocation of the paroleeÂs parole;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the board.

Â Â Â Â Â  (b) Failure of the board to notify the victim under paragraph (a) of this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding. [1973 c.694 Â§13; 1977 c.375 Â§2; 1981 c.644 Â§7; 1987 c.158 Â§20a; 1987 c.803 Â§17; 1989 c.790 Â§42a; 1991 c.836 Â§2; 1993 c.581 Â§3; 1997 c.313 Â§12]

Â Â Â Â Â  144.345 Revocation of parole; effect of conviction for crime. (1) Except as provided in subsection (2) of this section, whenever the State Board of Parole and Post-Prison Supervision considers an alleged parole violator and finds such person has violated one or more conditions of parole and evidence offered in mitigation does not excuse or justify the violation, the board may revoke parole.

Â Â Â Â Â  (2) When a person released on parole or post-prison supervision is convicted of a crime and sentenced to a term of imprisonment at any institution of the Department of Corrections or its counterpart under the laws of the United States or any other state, such conviction and sentence shall automatically terminate the personÂs parole or post-prison supervision as of the date of the sentence order. Notwithstanding any other provision of law, the person shall not be entitled to a hearing under ORS 144.343 and shall have a rerelease date set as provided by rule. [1973 c.694 Â§14; 1977 c.372 Â§16; 1991 c.836 Â§3]

Â Â Â Â Â  144.346 Parole revocation sanctions; rules. The State Board of Parole and Post-Prison Supervision shall adopt rules to establish parole revocation sanctions for parole violations committed on or after November 1, 1989. [1989 c.790 Â§18b; 1997 c.525 Â§9]

Â Â Â Â Â  Note: 144.346 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.347 Compelling witnesses; subpoena power; fees. (1) Upon request of any party to the hearing provided in ORS 144.343 and upon a proper showing of the general relevance and reasonable scope of the testimony to be offered, the board or its designated representatives shall issue subpoenas requiring the attendance and testimony of witnesses. In any case, the board, on its own motion, may issue subpoenas requiring the attendance and testimony of witnesses.

Â Â Â Â Â  (2) Upon request of any party to the hearing provided in ORS 144.343 and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue subpoenas duces tecum. In any case, the board, on its own motion, may issue subpoenas duces tecum.

Â Â Â Â Â  (3) Witnesses appearing under subpoena, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the board.

Â Â Â Â Â  (4) If any person fails to comply with a subpoena issued under subsection (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court. [1973 c.694 Â§15; 1983 c.489 Â§3; 1989 c.980 Â§7]

Â Â Â Â Â  144.349 When ORS 144.343 does not apply. When an alleged parole or post-prison supervision violator is in custody in a state to which the alleged parole or post-prison supervision violator has not been paroled or released or in federal custody, ORS 144.343 does not apply. [1973 c.694 Â§16; 1989 c.790 Â§43]

Â Â Â Â Â  144.350 Order for arrest and detention of escapee or violator of parole, post-prison supervision, probation, conditional pardon or other conditional release; investigation by department. (1)(a) The Department of Corrections or other supervisory authority may order the arrest and detention of any person then under the supervision, custody or control of the department or other supervisory authority upon being informed and having reasonable grounds to believe that such person has:

Â Â Â Â Â  (A) Violated the conditions of parole, post-prison supervision, probation, conditional pardon or other conditional release from custody; or

Â Â Â Â Â  (B) Escaped from the supervision, custody or control of the department or other supervisory authority.

Â Â Â Â Â  (b) Before issuing an order under paragraph (a)(A) of this subsection, the department or other supervisory authority shall investigate for the purpose of ascertaining whether the terms of the parole, post-prison supervision, probation, conditional pardon or other conditional release have been violated.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department or other supervisory authority may order the arrest and detention of any person under its supervision or control if it has reasonable grounds to believe that such person is a danger to self or to others. A hearing shall follow as promptly as convenient to the parties to determine whether probable cause exists to continue detention pending a final determination of the case.

Â Â Â Â Â  (3) As used in this section, ÂescapeÂ means the unlawful departure of a person from a correctional facility, as defined in ORS 162.135, or from the supervision, custody or control of a corrections officer or other person authorized by the department or supervisory authority to maintain supervision, custody or control of the person while the person is outside the correctional facility. [Amended by 1969 c.597 Â§117; 1981 c.644 Â§8; 1987 c.320 Â§63; 1989 c.790 Â§44; 1995 c.423 Â§25; 1999 c.120 Â§2]

Â Â Â Â Â  144.360 Effect of order for arrest and detention of violator. Any order issued by the Department of Corrections or other supervisory authority as authorized by ORS 144.350 constitutes full authority for the arrest and detention of the violator, and all the laws applicable to warrants of arrest shall apply to such orders. [Amended by 1973 c.836 Â§298; 1987 c.320 Â§64; 1995 c.423 Â§26]

Â Â Â Â Â  144.370 Suspension of parole or post-prison supervision following order for arrest and detention; hearing. Within 15 days after the issuance of an order, under the provisions of ORS 144.350, the board may order suspension of the detained personÂs parole or post-prison supervision. A hearing shall then be conducted as promptly as convenient pursuant to ORS 144.343. [Amended by 1973 c.694 Â§10; 1973 c.836 Â§299; 1974 c.36 Â§7; 1981 c.644 Â§9; 1983 c.740 Â§19; 1991 c.108 Â§2]

Â Â Â Â Â  144.374 Deputization of persons in other states to act in returning
Oregon
parole and post-prison supervision violators. (1) The Director of the Department of Corrections may deputize, in writing, any person regularly employed by another state, to act as an officer and agent of this state for the return of any person who has violated the conditions of parole, post-prison supervision, conditional pardon or other conditional release.

Â Â Â Â Â  (2) Any person deputized pursuant to subsection (1) of this section shall have the same powers with respect to the return of any person who has violated the conditions of parole, post-prison supervision, conditional pardon or other conditional release from custody as any peace officer of this state.

Â Â Â Â Â  (3) Any person deputized pursuant to subsection (1) of this section shall carry formal evidence of deputization and shall produce the same on demand. [1955 c.369 Â§1; 1969 c.597 Â§118; 1973 c.836 Â§300; 1987 c.320 Â§65; 1989 c.790 Â§45]

Â Â Â Â Â  144.376 Contracts for sharing expense with other states of cooperative returns of parole and post-prison supervision violators. The Department of Corrections may enter into contracts with similar officials of any state, for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the conditions of parole, post-prison supervision, probation, conditional pardon or other conditional release. [1955 c.369 Â§2; 1969 c.597 Â§119; 1983 c.425 Â§1; 1987 c.320 Â§66; 1989 c.790 Â§46]

Â Â Â Â Â  144.380 After suspension of parole, post-prison supervision or revocation of conditional pardon or probation, violator is fugitive from justice. After the suspension of parole or post-prison supervision or revocation of probation or conditional pardon of any convicted person, and until the return of the person to custody, the person shall be considered a fugitive from justice. [Amended by 1973 c.694 Â§11; 1989 c.790 Â§47]

Â Â Â Â Â  144.390 [Amended by 1975 c.589 Â§1; repealed by 1989 c.790 Â§47a]

Â Â Â Â Â  144.395 Rerelease of persons whose parole has been revoked; rules. The board shall adopt rules consistent with the criteria in ORS 144.780 relating to the rerelease of persons whose parole has been revoked. [1977 c.372 Â§7]

Â Â Â Â Â  144.400 [Amended by 1973 c.836 Â§301; repealed by 1973 c.694 Â§26]

Â Â Â Â Â  144.403 [Repealed by 1974 c.36 Â§28]

SEIZURE OF PROPERTY BY PAROLE AND PROBATION OFFICERS

Â Â Â Â Â  144.404 Department of Corrections authority to receive, hold and dispose of property. The Department of Corrections is authorized to receive, hold and dispose of contraband, things otherwise criminally possessed or possessed in violation of parole or post-prison supervision conditions, or unclaimed goods seized by a parole and probation officer during the arrest of a suspected parole or post-prison supervision violator or during the search of the suspected violator or of the premises, vehicle or other property of the suspected violator. [1991 c.286 Â§1]

Â Â Â Â Â  Note: 144.404 to 144.409 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.405 Duty of officer upon seizure; disposition of property if no claim to rightful possession is established. (1) Upon seizing property in execution of duty, a parole and probation officer shall, as soon thereafter as is reasonably possible, make a written list of the things seized and furnish a copy to the suspected parole or post-prison supervision violator. The list shall contain a notice informing the person of the right to contest the seizure by filing a petition and shall contain such other information as the Department of Corrections, by rule, may require.

Â Â Â Â Â  (2) If no claim of rightful possession has been established under ORS 144.405 to 144.409, the Department of Corrections may order the sale, destruction or other disposition of the things seized. The department may enter into agreements with other state and local officials responsible under applicable laws for selling, destroying or otherwise disposing of contraband or unclaimed goods in official custody for ultimate disposition of the things seized. The clear proceeds, if any, generated by the disposition of things seized shall be deposited in the State Treasury to the credit of the General Fund.

Â Â Â Â Â  (3) If things seized by a parole and probation officer in execution of duty are not needed for evidentiary purposes, and if a person having a rightful claim establishes identity and right to possession to the satisfaction of the Department of Corrections, the department may summarily return the things seized to their rightful possessor.

Â Â Â Â Â  (4) If the things seized are contraband, the fruits of crime or things otherwise criminally possessed, the Department of Corrections may:

Â Â Â Â Â  (a) Relinquish custody of the things seized to appropriate law enforcement officials for disposition; or

Â Â Â Â Â  (b) Hold and safeguard the things seized until directed by appropriate law enforcement officials that the things in question are no longer needed for purposes of criminal prosecution. [1991 c.286 Â§2]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.406 Petition for return of things seized. (1) Within 30 days after actual notice of any seizure, or at such later date as the Department of Corrections in its discretion may allow:

Â Â Â Â Â  (a) An individual from whose person, property or premises things have been seized may petition the department to return the things seized to the person or premises from which they were seized.

Â Â Â Â Â  (b) Any other person asserting a claim to rightful possession of the things seized may petition the department to restore the things seized to the person.

Â Â Â Â Â  (2) Petitions for return or restoration of things seized shall be served on the manager of the local field services office having supervision over the suspected parole or post-prison supervision violator.

Â Â Â Â Â  (3) Service of a petition for the return or restoration of things seized shall be made by certified or registered mail, return receipt requested. [1991 c.286 Â§3]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.407 Grounds for valid claim to rightful possession. A petition for the return or restoration of things seized shall be based on the ground that the petitioner has a valid claim to rightful possession because:

Â Â Â Â Â  (1) The things had been stolen or otherwise converted and the petitioner is the owner or rightful possessor;

Â Â Â Â Â  (2) The things seized were not, in fact, subject to seizure in connection with the suspected parole or post-prison supervision violation;

Â Â Â Â Â  (3) Although the things seized were subject to seizure in connection with a suspected parole or post-prison supervision violation, the petitioner is or will be entitled to their return or restoration upon a determination by the Department of Corrections or the State Board of Parole and Post-Prison Supervision that they are no longer needed for evidentiary purposes, do not constitute a parole or post-prison supervision violation or may be lawfully possessed by the petitioner; or

Â Â Â Â Â  (4) The suspected parole or post-prison supervision violator and the department have stipulated that the things seized may be returned to the petitioner. [1991 c.286 Â§4]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.408 Hearing on petition. (1) If, upon consideration of a petition for return or restoration of things seized, it appears to the Department of Corrections that the things should be returned or restored, but there is substantial question whether they should be returned to the person from whose possession they were seized or to some other person, or a substantial question among several claimants to rightful possession, the department may set a further hearing, assuring that all persons with a possible possessory interest in the things in question receive due notice and an opportunity to be heard. Upon completion of the hearing, the department shall enter an order for the return or restoration of the things seized.

Â Â Â Â Â  (2) Instead of conducting the hearing provided for in subsection (1) of this section and returning or restoring the property, the department in its discretion, may leave the several claimants to appropriate civil process for the determination of the claims. [1991 c.286 Â§5]

Â Â Â Â Â  Note: See note under 144.404.

Â Â Â Â Â  144.409 Granting petition for return of things seized; judicial review. (1) In granting a petition for return or restoration of things seized, the Department of Corrections shall postpone execution of the order until such time as the things in question are no longer needed for evidentiary purposes in establishing either a criminal or parole or post-prison supervision violation.

Â Â Â Â Â  (2) Judicial review of a department order for return or restoration of things seized shall be available as for review of orders in other than contested cases as provided in ORS chapter 183. [1991 c.286 Â§6]

Â Â Â Â Â  Note: See note under 144.404.

WORK RELEASE PROGRAM

Â Â Â Â Â  144.410 Definitions for ORS 144.410 to 144.525. As used in ORS 144.410 to 144.525, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3) ÂDepartment of Corrections institutionsÂ has the meaning found in ORS 421.005. [1965 c.463 Â§1; 1969 c.597 Â§120; 1973 c.836 Â§302; 1987 c.320 Â§67]

Â Â Â Â Â  144.420 Department of Corrections to administer work release program; purposes of release; housing of parolee. (1) The Department of Corrections shall establish and administer a work release program in which a misdemeanant or felon may participate, and if confined, be authorized to leave assigned quarters for the purpose of:

Â Â Â Â Â  (a) Participating in an inmate work program approved by the Director of the Department of Corrections, including work with public or private agencies or persons, with or without compensation.

Â Â Â Â Â  (b) Obtaining in this state additional education, including but not limited to vocational, technical and general education.

Â Â Â Â Â  (c) Participating in alcohol or drug treatment programs.

Â Â Â Â Â  (d) Participating in mental health programs.

Â Â Â Â Â  (e) Specific treatment to develop independent living skills.

Â Â Â Â Â  (2) The Department of Corrections is responsible for the quartering and supervision of persons enrolled in the work release program. The Department of Corrections may house for rehabilitative purposes, in a work release facility, a parolee under the jurisdiction of the State Board of Parole and Post-Prison Supervision, with the written consent of the parolee and the approval of the board, in accordance with procedures established by the department and the board. [1965 c.463 Â§2; 1967 c.354 Â§1; 1969 c.597 Â§138; 1973 c.242 Â§1; 1973 c.836 Â§303; 1974 c.36 Â§8; 1987 c.320 Â§68; 1989 c.790 Â§69; 1991 c.161 Â§1; 1995 c.384 Â§3; 1997 c.851 Â§1]

Â Â Â Â Â  144.430 Duties of department in administering program. (1) The Department of Corrections shall administer the work release program by means of such staff organization and personnel as the director considers necessary. In addition to other duties, the department shall:

Â Â Â Â Â  (a) Locate employment for qualified applicants;

Â Â Â Â Â  (b) Effect placement of persons under the work release program;

Â Â Â Â Â  (c) Provide security training approved by the department to persons responsible for supervising persons participating in an inmate work program;

Â Â Â Â Â  (d) Collect, account for and make disbursements from earnings, if any, of persons under the work release program;

Â Â Â Â Â  (e) Generally promote public understanding and acceptance of the work release program; and

Â Â Â Â Â  (f) Establish and maintain community centers.

Â Â Â Â Â  (2) The Department of Corrections may enter into agreements with other public or private agencies or persons for providing services relating to work release programs.

Â Â Â Â Â  (3) In carrying out the provisions of this section, the Department of Corrections may enter into agreements with the Department of Human Services to provide such services as determined by the Department of Corrections and as the Department of Human Services is authorized to provide under ORS 344.511 to 344.550. [1965 c.463 Â§3; 1967 c.289 Â§1; 1969 c.597 Â§121; 1973 c.836 Â§304; 1987 c.320 Â§69; 1995 c.384 Â§4]

Â Â Â Â Â  144.440 Recommendation by sentencing court. When a person is sentenced to the custody of the Department of Corrections, the court may recommend to the department that the person so sentenced be granted the option of serving the sentence by enrollment in the work release program established under ORS 144.420. [1965 c.463 Â§4; 1973 c.836 Â§305; 1987 c.320 Â§70]

Â Â Â Â Â  144.450 Approval or rejection of recommendations; rules; exemptions from Administrative Procedures Act. (1) The Director of the Department of Corrections shall approve or reject each recommendation under ORS 144.440 or 421.170 for enrollment in the work release program. Rejection by the director of a recommendation does not preclude submission under ORS 421.170 of subsequent recommendations regarding enrollment of the same person.

Â Â Â Â Â  (2) An inmate may be assigned by the Department of Corrections to participate in an inmate work program, or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, without the inmateÂs consent.

Â Â Â Â Â  (3) The director shall promulgate rules for carrying out ORS 144.410 to 144.525 and 421.170.

Â Â Â Â Â  (4) In approving a recommendation and enrolling a person in the work release program, or in assigning an inmate to participate in an inmate work program or in education, alcohol and drug treatment or mental health or other specific treatment program to develop independent living skills, the director may prescribe any specific conditions that the director finds appropriate to assure compliance by the person with the general procedures and objectives of the work release program.

Â Â Â Â Â  (5) ORS 183.410 to 183.500 do not apply to actions taken under this section. [1965 c.463 Â§7; 1973 c.621 Â§8a; 1973 c.836 Â§306; 1987 c.320 Â§70a; 1995 c.384 Â§5; 1997 c.851 Â§9]

Â Â Â Â Â  144.460 Contracts for quartering of enrollees. The Department of Corrections may contract with the governing bodies of political subdivisions in this state, with the federal government and with any private agencies approved by the department for the quartering in suitable local facilities of persons enrolled in work release programs. Each such facility having six or more residents must be licensed under ORS 443.400 to 443.455 and must satisfy standards established by the Department of Corrections to ensure adequate supervision, custody, health and safety of persons quartered therein. [1965 c.463 Â§8; 1969 c.597 Â§122; 1969 c.678 Â§1; 1973 c.836 Â§307; 1977 c.717 Â§15; 1987 c.320 Â§71; 2007 c.71 Â§39]

Â Â Â Â Â  144.470 Disposition of enrolleeÂs compensation under program; rules. (1) Each person enrolled in the work release program shall promptly surrender to the Department of Corrections all compensation the person receives, if any, other than amounts involuntarily withheld by the employer of the person.

Â Â Â Â Â  (2) The Director of the Department of Corrections shall adopt rules providing for the disposition of any compensation earned by persons under this section. [1965 c.463 Â§9; 1973 c.836 Â§308; 1987 c.320 Â§72; 1995 c.384 Â§6; 1997 c.851 Â§2]

Â Â Â Â Â  144.480 Protections and benefits for enrollees. (1) Persons assigned to participate in an inmate work program established under ORS 144.420 may be enrolled in an apprenticeship or training program under ORS 660.002 to 660.210 and are entitled to the protection and benefits of ORS 660.002 to 660.210 to the same extent as other employees of their employer, except that the Director of the Department of Corrections shall establish by rule any compensation paid to such persons and the compensation is not subject to any provision establishing or requiring a minimum or prevailing wage unless required to comply with federal law.

Â Â Â Â Â  (2) Persons assigned to participate in an inmate work program established under ORS 144.420 are entitled to the protection and benefits of ORS 655.505 to 655.555.

Â Â Â Â Â  (3) Persons enrolled, or assigned to participate, in a work release program are not entitled to benefits:

Â Â Â Â Â  (a) Under ORS chapter 656; or

Â Â Â Â Â  (b) Under ORS chapter 657 during their enrollment. [1965 c.463 Â§10; 1969 c.597 Â§122a; 1969 c.678 Â§2; 1995 c.384 Â§7; 1997 c.851 Â§8]

Â Â Â Â Â  144.490 Status of enrollees. (1) A person enrolled, or assigned to participate, in the work release program is not an agent, employee or servant of a Department of Corrections institution, the department or this state:

Â Â Â Â Â  (a) While working, seeking gainful employment or otherwise participating, in an inmate work program; or

Â Â Â Â Â  (b) While going to the place of such employment or work assignment from the place where the person is quartered, or while returning therefrom.

Â Â Â Â Â  (2) For purposes of this chapter, a person enrolled, or assigned to participate, in the work release program established under ORS 144.420 is considered to be an inmate of a Department of Corrections institution. [1965 c.463 Â§Â§11,13; 1987 c.320 Â§73; 1995 c.384 Â§8]

Â Â Â Â Â  144.500 Effect of violation or unexcused absence by enrollee. (1) If a person enrolled, or assigned to participate, in the work release program violates any law, or any rule or specific condition applicable to the person under ORS 144.450, the Department of Corrections may immediately terminate that personÂs enrollment in, or assignment to, the work release program and transfer the person to a Department of Corrections institution for the remainder of the sentence.

Â Â Â Â Â  (2) Absence, without a reason that is acceptable to the Director of the Department of Corrections, of a person enrolled in, or assigned to, a work release program from the place of employment, work assignment or designated quarters, at any time contrary to the rules or specific conditions applicable to the person under ORS 144.450:

Â Â Â Â Â  (a) Immediately terminates the enrollment of the person in, or assignment of the person to, the work release program.

Â Â Â Â Â  (b) Constitutes an escape from a correctional facility under ORS 162.155. [1965 c.463 Â§Â§16,17; 1971 c.743 Â§340; 1987 c.320 Â§74; 1995 c.384 Â§9]

Â Â Â Â Â  144.510 [Amended by 1961 c.656 Â§1; renumbered 144.560]

Â Â Â Â Â  144.515 Release terminates enrollment; continued employment to be sought. A personÂs enrollment in the work release program terminates upon the release of the person from confinement pursuant to law. To the extent possible, the Department of Corrections shall cooperate with employers in making possible the continued employment of persons released. [1965 c.463 Â§18; 1973 c.836 Â§309; 1987 c.320 Â§75]

Â Â Â Â Â  144.519 [1967 c.612 Â§Â§3,4; repealed by 1969 c.597 Â§281 and 1969 c.678 Â§8]

Â Â Â Â Â  144.520 [Renumbered 144.570]

Â Â Â Â Â  144.522 Revolving fund. (1) The Department of Corrections may request in writing the Oregon Department of Administrative Services to, and when so requested the Oregon Department of Administrative Services shall, draw a warrant on the amount available under section 6 or 7, chapter 678, Oregon Laws 1969, in favor of the department for use by the department as a revolving fund. The warrant or warrants drawn to establish or increase the revolving fund, rather than to reimburse it, shall not exceed the aggregate sum of $20,000. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the department for the purpose of making loans to any inmate enrolled in the work release program under ORS 144.410 to 144.525, at a rate of interest prescribed by the department, to pay costs of necessary clothing, tools, transportation and other items from the time of initial enrollment to the time the inmate receives sufficient income to repay the loan. A loan from the revolving fund shall be made only when other resources available to the enrollee to pay the costs described in this subsection are inadequate.

Â Â Â Â Â  (3) The Department of Corrections shall enforce repayment of loans under this section by any lawful means. However, the Director of the Department of Corrections may proceed under ORS 293.235 to 293.245 to write off uncollectible debts arising out of such loans.

Â Â Â Â Â  (4) All repayments of loans from the revolving fund shall be credited to the fund. Interest earnings realized upon any loan from the revolving fund shall be credited to the fund. [1969 c.597 Â§122d and 1969 c.678 Â§5; 1975 c.411 Â§1; 1987 c.320 Â§76]

Â Â Â Â Â  144.525 Custody of enrollee earnings deducted or otherwise retained by department. The Director of the Department of Corrections shall deposit in the State Prison Work Programs Account, as they are received, moneys surrendered to the Department of Corrections under ORS 144.470. Disbursements from the account for purposes authorized by ORS 144.470 may be made by the director, subject to approval by the Prison Industries Board, by checks or orders drawn upon the account. The director is accountable for the proper handling of the account. [1965 c.463 Â§21; 1987 c.320 Â§77; 1995 c.384 Â§10]

Â Â Â Â Â  144.560 [Formerly 144.510; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  144.570 [Formerly 144.520; repealed by 1969 c.597 Â§281]

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

Â Â Â Â Â  144.600 Interstate Compact for Adult Offender Supervision. The Legislative Assembly hereby approves and the Governor is authorized to enter into a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE

Â Â Â Â Â  (a) The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner and, when necessary, return offenders to the originating jurisdictions. The compacting states also recognize that the United States Congress, by enacting 4 U.S.C. 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

Â Â Â Â Â  (b) It is the purpose of this compact and the Interstate Commission created under this compact, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

Â Â Â Â Â  (c) In addition, this compact is intended to: Create an Interstate Commission that will establish uniform procedures to manage the movement between states of offenders placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies that will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials and regular reporting of compact activities to the heads of State Councils, the state executive, judicial and legislative branches and the criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education on the regulation of interstate movement of offenders for officials involved in such activity.

Â Â Â Â Â  (d) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision, subject to the provisions of this compact and the bylaws and rules promulgated under this compact. It is the policy of the compacting states that the activities conducted by the Interstate Commission are intended to formulate public policy and are therefore public business.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires a different construction:

Â Â Â Â Â  (a) ÂAdultÂ means a person who is 18 years of age or older or a person under 18 years of age who is legally classified, either by statute or court order, as an adult.

Â Â Â Â Â  (b) ÂBylawsÂ means those bylaws established by the Interstate Commission for its governance or for directing or controlling the Interstate CommissionÂs actions or conduct.

Â Â Â Â Â  (c) ÂCompact AdministratorÂ means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the stateÂs supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

Â Â Â Â Â  (d) ÂCompacting stateÂ means any state which has enacted the enabling legislation for this compact.

Â Â Â Â Â  (e) ÂCommissionerÂ means the voting representative of each compacting state appointed pursuant to Article III of this compact.

Â Â Â Â Â  (f) ÂInterstate CommissionÂ means the Interstate Commission for Adult Offender Supervision created by Article III of this compact.

Â Â Â Â Â  (g) ÂMemberÂ means the commissioner of a compacting state or the commissionerÂs designee, who shall be an individual officially connected with the commissioner.

Â Â Â Â Â  (h) ÂNoncompacting stateÂ means any state that has not enacted the enabling legislation for this compact.

Â Â Â Â Â  (i) ÂOffenderÂ means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities or corrections or other criminal justice agencies.

Â Â Â Â Â  (j) ÂPersonÂ means any individual, corporation, business enterprise or other legal entity, either public or private.

Â Â Â Â Â  (k) ÂRulesÂ means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact and substantially affecting interested parties in addition to the Interstate Commission, that have the force and effect of law in the compacting states.

Â Â Â Â Â  (L) ÂStateÂ means a state of the
United States
, the
District of Columbia
or any territorial possession of the
United States
.

Â Â Â Â Â  (m) ÂState CouncilÂ means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III

THE INTERSTATE COMMISSION

FOR ADULT OFFENDER SUPERVISION

Â Â Â Â Â  (a) The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth in this compact, including the power to sue and be sued and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

Â Â Â Â Â  (b) The Interstate Commission shall consist of commissioners selected and appointed by each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be nonvoting members. The Interstate Commission may provide in its bylaws for such additional nonvoting members as it deems necessary.

Â Â Â Â Â  (c) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

Â Â Â Â Â  (d) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public, except as provided in Article VII of this compact.

Â Â Â Â Â  (e) The Interstate Commission shall establish an executive committee that shall include commission officers, members and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of the compact, its bylaws and rules and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or as set forth in the bylaws and rules.

ARTICLE IV

THE COMPACT ADMINISTRATOR AND STATE COUNCIL

Â Â Â Â Â  (a) The Director of the Department of Corrections, or the directorÂs designee, shall serve as the Compact Administrator for the State of
Oregon
and as
Oregon
Âs commissioner to the Interstate Commission.

Â Â Â Â Â  (b) The Oregon State Council for Interstate Adult Offender Supervision is established, consisting of seven members. The Director of the Department of Corrections, or the directorÂs designee, is a member of the State Council and serves as chairperson of the State Council. Of the remaining members of the State Council:

Â Â Â Â Â  (1) The Governor shall appoint three members, one of whom must represent a crime victimsÂ organization; and

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court, the President of the Senate and the Speaker of the House of Representatives shall each appoint one member.

Â Â Â Â Â  (c) The term of office of a member is four years.

Â Â Â Â Â  (d) The State Council shall meet at least once each calendar year.

Â Â Â Â Â  (e) The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

Â Â Â Â Â  (f) Members of the State Council are entitled to expenses as provided in ORS 292.495. Any legislative members are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (g) The State Council is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260.

Â Â Â Â Â  (h) The Department of Corrections shall provide staff support for the State Council.

ARTICLE V

POWERS AND DUTIES

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  The Interstate Commission shall have the following powers:

Â Â Â Â Â  (a) To adopt a seal and suitable bylaws governing the management and operation of the Interstate Commission.

Â Â Â Â Â  (b) To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

Â Â Â Â Â  (c) To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

Â Â Â Â Â  (d) To enforce compliance with the compact and the rules and bylaws of the Interstate Commission, using all necessary and proper means, including, but not limited to, the use of judicial process.

Â Â Â Â Â  (e) To establish and maintain offices.

Â Â Â Â Â  (f) To purchase and maintain insurance and bonds.

Â Â Â Â Â  (g) To borrow, accept or contract for the services of personnel, including, but not limited to, members and their staffs.

Â Â Â Â Â  (h) To establish and appoint committees and hire staff that it deems necessary to carry out its functions, including, but not limited to, an executive committee as required by Article III of this compact, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact.

Â Â Â Â Â  (i) To elect or appoint officers, attorneys, employees, agents or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate CommissionÂs personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation and qualifications of personnel.

Â Â Â Â Â  (j) To accept any and all donations and grants of money, equipment, supplies, materials and services, and to receive, utilize and dispose of same.

Â Â Â Â Â  (k) To lease, purchase, accept contributions or donations of any property, or otherwise to own, hold, improve or use any property, whether real, personal or mixed.

Â Â Â Â Â  (L) To sell, convey, mortgage, pledge, lease, exchange, abandon or otherwise dispose of any property, whether real, personal or mixed.

Â Â Â Â Â  (m) To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

Â Â Â Â Â  (n) To sue and be sued.

Â Â Â Â Â  (o) To provide for dispute resolution among compacting states.

Â Â Â Â Â  (p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

Â Â Â Â Â  (q) To report annually to the legislatures, governors, judiciary and State Councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

Â Â Â Â Â  (r) To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

Â Â Â Â Â  (s) To establish uniform standards for the reporting, collecting and exchanging of data.

ARTICLE VI

ORGANIZATION AND OPERATION

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

Â Â Â Â Â  (1) Establishing the fiscal year of the Interstate Commission.

Â Â Â Â Â  (2) Establishing an Executive Committee and such other committees as may be necessary.

Â Â Â Â Â  (3) Providing reasonable standards and procedures:

Â Â Â Â Â  (i) For the establishment of committees; and

Â Â Â Â Â  (ii) Governing any general or specific delegation of any authority or function of the Interstate Commission.

Â Â Â Â Â  (4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each meeting.

Â Â Â Â Â  (5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

Â Â Â Â Â  (6) Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service laws or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission.

Â Â Â Â Â  (7) Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of the Interstate CommissionÂs debts and obligations.

Â Â Â Â Â  (8) Providing transition rules for start-up administration of the compact.

Â Â Â Â Â  (9) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Â Â Â Â Â  (b)(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson, or in the chairpersonÂs absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission, provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

Â Â Â Â Â  (2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission and shall hire and supervise other staff as may be authorized by the Interstate Commission, but shall not be a member of the Interstate Commission.

Â Â Â Â Â  (c) The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Â Â Â Â Â  (d)(1) The liability of any member, officer, executive director, employee or agent of the Interstate Commission acting within the scope of the personÂs employment or duties for acts, errors or omissions occurring within
Oregon
may not exceed the limits set forth in ORS 30.270. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

Â Â Â Â Â  (2) Subject to approval by the Attorney General under ORS chapter 180, the Interstate Commission shall defend the commissioner of a compacting state, the commissionerÂs representatives or employees or the Interstate CommissionÂs representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

Â Â Â Â Â  (3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed representatives or employees, or the Interstate CommissionÂs representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such persons.

ARTICLE VII

ACTIVITIES OF

THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

Â Â Â Â Â  (b) Except as otherwise provided in this compact and unless a greater percentage is required under the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Â Â Â Â Â  (c) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the compacting state and shall not delegate a vote to another compacting state. However, the Director of the Department of Corrections may designate another individual, in the absence of the director, to cast a vote on behalf of the director at a specified meeting. The bylaws may provide for membersÂ participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

Â Â Â Â Â  (d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

Â Â Â Â Â  (e) The Interstate CommissionÂs bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent the information or records would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Â Â Â Â Â  (f) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the Government in the Sunshine Act, 5 U.S.C. 552, as amended. The Interstate Commission and any of its committees may close a meeting to the public when the Interstate Commission determines by two-thirds vote that an open meeting would be likely to:

Â Â Â Â Â  (1) Relate solely to the Interstate CommissionÂs internal personnel practices and procedures;

Â Â Â Â Â  (2) Disclose matters specifically exempted from disclosure by statute;

Â Â Â Â Â  (3) Disclose trade secrets or commercial or financial information that is privileged or confidential;

Â Â Â Â Â  (4) Involve accusing any person of a crime or formally censuring any person;

Â Â Â Â Â  (5) Disclose information of a personal nature when such disclosure would constitute a clearly unwarranted invasion of personal privacy;

Â Â Â Â Â  (6) Disclose investigatory records compiled for law enforcement purposes;

Â Â Â Â Â  (7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

Â Â Â Â Â  (8) Disclose information when such premature disclosure would significantly endanger the life of a person or the stability of a regulated entity; or

Â Â Â Â Â  (9) Specifically relate to the Interstate CommissionÂs issuance of a subpoena or its participation in a civil action or proceeding.

Â Â Â Â Â  (g) For every meeting closed pursuant to subsection (f) of this Article, the Interstate CommissionÂs chief legal officer shall publicly certify that, in the officerÂs opinion, the meeting may be closed to the public and shall make reference to each relevant provision authorizing closure of the meeting. The Interstate Commission shall keep minutes that fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any action taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

Â Â Â Â Â  (h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules that specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VIII

RULEMAKING FUNCTIONS

OF THE INTERSTATE COMMISSION

Â Â Â Â Â  (a) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Â Â Â Â Â  (b) Rulemaking shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended. All rules and amendments shall become binding as of the date specified in each rule or amendment.

Â Â Â Â Â  (c) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

Â Â Â Â Â  (d) When promulgating a rule, the Interstate Commission shall:

Â Â Â Â Â  (1) Publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

Â Â Â Â Â  (2) Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available;

Â Â Â Â Â  (3) Provide an opportunity for an informal hearing; and

Â Â Â Â Â  (4) Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record. Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate CommissionÂs principal office is located for judicial review of the rule. If the court finds that the Interstate CommissionÂs action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the federal Administrative Procedure Act, 5 U.S.C. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appendix 2, section 1 et seq., as amended.

Â Â Â Â Â  (e) Rules related to the following subjects must be addressed within 12 months after the first meeting of the Interstate Commission:

Â Â Â Â Â  (1) Notice to victims and opportunity to be heard;

Â Â Â Â Â  (2) Offender registration and compliance;

Â Â Â Â Â  (3) Violations and returns;

Â Â Â Â Â  (4) Transfer procedures and forms;

Â Â Â Â Â  (5) Eligibility for transfer;

Â Â Â Â Â  (6) Collection of restitution and fees from offenders;

Â Â Â Â Â  (7) Data collection and reporting;

Â Â Â Â Â  (8) The level of supervision to be provided by the receiving state;

Â Â Â Â Â  (9) Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

Â Â Â Â Â  (10) Mediation, arbitration and dispute resolution.

Â Â Â Â Â  (f) The existing rules governing the operation of the previous compact superseded by this compact shall be null and void 12 months after the first meeting of the Interstate Commission created under this compact.

Â Â Â Â Â  (g) Upon determination by the Interstate Commission that an emergency exists, the Interstate Commission may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided in this Article shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the rule.

ARTICLE IX

OVERSIGHT, ENFORCEMENT AND

DISPUTE RESOLUTION

BY THE INTERSTATE COMMISSION

Â Â Â Â Â  (a)(1) The Interstate Commission shall oversee the Interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

Â Â Â Â Â  (2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compactÂs purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

Â Â Â Â Â  (b)(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

Â Â Â Â Â  (2) The Interstate Commission shall attempt to resolve any disputes or other issues that are subject to the compact and that may arise among compacting states and noncompacting states. The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Â Â Â Â Â  (c) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII (b) of this compact.

ARTICLE X

FINANCE

Â Â Â Â Â  (a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

Â Â Â Â Â  (b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff, which must be in a total amount sufficient to cover the Interstate CommissionÂs annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state. The Interstate Commission shall promulgate a rule binding upon all compacting states that governs said assessment.

Â Â Â Â Â  (c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

Â Â Â Â Â  (d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Â Â Â Â Â  (e)(1) The Interstate Compact for Adult Offender Supervision Fund is established, separate and distinct from the General Fund. All moneys in the fund are continuously appropriated to the Department of Corrections to be used for the purposes of meeting financial obligations imposed on the State of
Oregon
as a result of the stateÂs participation in this compact.

Â Â Â Â Â  (2) An assessment levied or any other financial obligation imposed under this compact is effective against the State of Oregon only to the extent that moneys to pay the assessment or meet the financial obligation have been appropriated and deposited in the fund established in paragraph (1) of this subsection.

ARTICLE XI

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

Â Â Â Â Â  (a) Any state, as defined in Article II of this compact, is eligible to become a compacting state.

Â Â Â Â Â  (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no fewer than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter, the compact shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of noncompacting states or their designees may be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states.

Â Â Â Â Â  (c) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII

WITHDRAWAL, DEFAULT,

TERMINATION AND

JUDICIAL ENFORCEMENT

Â Â Â Â Â  (a)(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state, provided that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law.

Â Â Â Â Â  (2) The effective date of withdrawal is the effective date of the repeal of the statute that enacted the compact into law.

Â Â Â Â Â  (3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing stateÂs intent to withdraw within 60 days of its receipt thereof.

Â Â Â Â Â  (4) The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Â Â Â Â Â  (5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Â Â Â Â Â  (b)(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact or the bylaws or rules of the Interstate Commission, the Interstate Commission may impose any or all of the following penalties:

Â Â Â Â Â  (i) Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

Â Â Â Â Â  (ii) Remedial training and technical assistance as directed by the Interstate Commission;

Â Â Â Â Â  (iii) Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the defaulting state; the majority and minority leaders of the defaulting stateÂs legislature, and the state council.

Â Â Â Â Â  (2) The grounds for default include, but are not limited to, failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact or the Interstate Commission bylaws or rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer of the defaulting state, the majority and minority leaders of the defaulting stateÂs legislature and the State Council of such termination.

Â Â Â Â Â  (3) The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination, including any obligations, the performance of which extend beyond the effective date of termination.

Â Â Â Â Â  (4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Â Â Â Â Â  (c) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its principal office to enforce compliance with the provisions of the compact, its rules or bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

Â Â Â Â Â  (d)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

Â Â Â Â Â  (2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII

SEVERABILITY AND CONSTRUCTION

Â Â Â Â Â  (a) The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

Â Â Â Â Â  (b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIV

BINDING EFFECT OF COMPACT

AND OTHER LAWS

Â Â Â Â Â  (a)(1) Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

Â Â Â Â Â  (2) The laws of the State of
Oregon
, other than the Oregon Constitution, that conflict with this compact are superseded to the extent of the conflict.

Â Â Â Â Â  (b)(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the State of Oregon unless contrary to the Oregon Constitution.

Â Â Â Â Â  (2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Â Â Â Â Â  (3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

Â Â Â Â Â  (4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

Â Â Â Â Â  (c) The State of Oregon is bound by the bylaws and rules promulgated under this compact only to the extent that the operation of the bylaws and rules does not impose an obligation exceeding any limitation on state power or authority contained in the Oregon Constitution as interpreted by the state courts of Oregon.

______________________________________________________________________________

[2001 c.729 Â§2]

Â Â Â Â Â  Note: 144.600 to 144.603 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.602 Short title. ORS 144.600 shall be known and may be cited as the Interstate Compact for Adult Offender Supervision. [2001 c.729 Â§1]

Â Â Â Â Â  Note: See note under 144.600.

Â Â Â Â Â  144.603 Withdrawal from compact. If a state withdraws from the Interstate Compact for Adult Offender Supervision as provided in Article XII (a) of the compact, the Department of Corrections may negotiate an agreement with the withdrawing state to fulfill the purposes of ORS 144.600. [2001 c.729 Â§3]

Â Â Â Â Â  Note: See note under 144.600.

UNIFORM ACT FOR

OUT-OF-STATE SUPERVISION

Â Â Â Â Â  144.610 Out-of-state supervision of parolees; contract with other states. The Governor of this state may execute a compact on behalf of the State of
Oregon
with any of the
United States
joining therein in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  A compact entered into by and among the contracting states signatory hereto with the consent of the Congress of the United States of America granted by an Act entitled, ÂAn Act Granting the Consent of Congress to any Two or More States to Enter into Agreements or Compacts for Cooperative Effort and Mutual Assistance in the Prevention of Crime and for Other Purposes.Â

Â Â Â Â Â  The contracting states agree:

Â Â Â Â Â  (1) That the judicial and administrative authorities of a state party to this compact (herein called Âsending stateÂ) may permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called Âreceiving stateÂ) while on a probation or parole, if:

Â Â Â Â Â  (a) Such person is in fact a resident of, or has the family of the person residing within, the receiving state and can obtain employment there;

Â Â Â Â Â  (b) Though not a resident of the receiving state and not having the family of the person residing there, the receiving state consents to such person being sent there.

Â Â Â Â Â  Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

Â Â Â Â Â  A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which the person has been convicted.

Â Â Â Â Â  (2) That each receiving state shall assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

Â Â Â Â Â  (3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon, and not reviewable within, the receiving state; provided, however, that if at the time when a state seeks to retake a probationer or parolee there is pending against the probationer or parolee within the receiving state any criminal charge or if the probationer or parolee is suspected of having committed within such state a criminal offense, the probationer or parolee shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

Â Â Â Â Â  (4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states party to this compact without interference.

Â Â Â Â Â  (5) That the Governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

Â Â Â Â Â  (6) That this compact shall become operative immediately upon its execution by any state as between it and any other state so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

Â Â Â Â Â  (7) That this compact shall continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it by sending six monthsÂ notice in writing of its intention to withdraw from the compact to the other states party hereto.

______________________________________________________________________________

Â Â Â Â Â  144.613 Notice when parole or probation violated; hearing; report to sending state; taking person into custody. (1) Where supervision of a parolee or probationer is being administered pursuant to the Uniform Act for Out-of-State Supervision, the appropriate judicial or administrative authorities in this state shall notify the Uniform Act for Out-of-State Supervision administrator of the sending state, as defined in ORS 144.610, whenever, in their view, consideration should be given to retaking or reincarceration for a parole or probation violation.

Â Â Â Â Â  (2) Prior to the giving of any such notification, a hearing shall be held in accordance with ORS 144.613 to 144.617 within a reasonable time, unless such hearing is waived by the parolee or probationer. The appropriate officer or officers of this state shall, as soon as practicable following termination of any such hearing, report to the sending state, furnish a copy of the hearing record and make recommendations regarding the disposition to be made of the parolee or probationer by the sending state.

Â Â Â Â Â  (3) Pending any proceeding pursuant to this section, the appropriate officers of this state may take custody of and detain the parolee or probationer involved for a period not to exceed 15 days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration. [1973 c.489 Â§1]

Â Â Â Â Â  144.615 Hearing procedure. (1) Any hearing pursuant to ORS 144.613 to 144.617 may be before the administrator of the Uniform Act for Out-of-State Supervision, a deputy of the Director of the Department of Corrections or any other person authorized pursuant to the laws of this state to hear cases of alleged parole or probation violation, except that no hearing officer shall be the person making the allegation of violation.

Â Â Â Â Â  (2) With respect to any hearing pursuant to ORS 144.613 to 144.617, the parolee or probationer:

Â Â Â Â Â  (a) Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that the parolee or probationer has committed a violation that may lead to a revocation of parole or probation.

Â Â Â Â Â  (b) Shall be permitted to confer with any person whose assistance the parolee or probationer reasonably desires, prior to the hearing.

Â Â Â Â Â  (c) Shall have the right to confront and examine any persons who have made allegations against the parolee or probationer, unless the hearing officer determines that such confrontation would present a substantial present or subsequent danger of harm to such person or persons.

Â Â Â Â Â  (d) May admit, deny or explain the violation alleged and may present proof, including affidavits and other evidence, in support of the contentions of the parolee or probationer. A record of the proceedings shall be made and preserved. [1973 c.489 Â§Â§2,3; 1987 c.320 Â§78]

Â Â Â Â Â  144.617 Hearing on violation in another state; effect of record in such hearing. In any case of alleged parole or probation violation by a person being supervised in another state pursuant to the Uniform Act for Out-of-State Supervision any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to ORS 144.613 to 144.617, such record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in this state, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers of this state in making disposition of the matter. [1973 c.489 Â§4]

Â Â Â Â Â  144.620 Short title. ORS 144.610 may be cited as the Uniform Act for Out-of-State Supervision.

Â Â Â Â Â  144.622 ÂParoleÂ and ÂparoleeÂ defined for Uniform Act for Out-of-State Supervision. For purposes of ORS 144.610 and 144.613 to 144.617, ÂparoleÂ includes but is not limited to post-prison supervision, and ÂparoleeÂ includes but is not limited to persons on post-prison supervision under rules adopted by the Oregon Criminal Justice Commission. [1989 c.790 Â§37]

Â Â Â Â Â  Note: 144.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEX OFFENDERS; SPECIAL PROVISIONS

(Pilot Treatment Program)

Â Â Â Â Â  144.625 Hormone or antiandrogen pilot treatment program; establishment; eligibility. (1) The Department of Corrections shall establish a pilot treatment program for persons convicted of sex crimes who are eligible for parole or post-prison supervision. The purpose of the program is to reduce the risk of reoffending after release on parole or post-prison supervision by providing, each year, 40 to 50 persons convicted of sex crimes with hormone or antiandrogen, such as medroxyprogesterone acetate, treatment.

Â Â Â Â Â  (2) Under the program the department shall:

Â Â Â Â Â  (a) Screen persons convicted of sex crimes who are eligible for release within six months on parole or post-prison supervision to determine their suitability for hormone or antiandrogen treatment upon release;

Â Â Â Â Â  (b) Refer persons found most likely to benefit from hormone or antiandrogen treatment to a competent physician for medical evaluation; and

Â Â Â Â Â  (c) Refer those persons, unless medically contraindicated after the evaluation by a competent physician, to a community physician to begin hormone or antiandrogen treatment upon their release on parole or post-prison supervision.

Â Â Â Â Â  (3) The State Board of Parole and Post-Prison Supervision shall require as a condition of parole or post-prison supervision hormone or antiandrogen treatment during all or a portion of parole or post-prison supervision of persons required to participate in the hormone or antiandrogen treatment program described in subsection (2) of this section.

Â Â Â Â Â  (4) A person required to undergo a treatment program under subsection (2) of this section violates a condition of parole or post-prison supervision and is subject to sanctions if the person:

Â Â Â Â Â  (a) Fails to cooperate in the treatment program required under subsection (2) of this section; or

Â Â Â Â Â  (b) Takes any steroid or other chemical to counteract the treatment required under subsection (2) of this section. [1999 c.435 Â§1]

Â Â Â Â Â  Note: 144.625 to 144.631 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.627 Rules. (1) The Department of Corrections shall adopt rules to implement and enforce the program of hormone or antiandrogen, such as medroxyprogesterone acetate, treatment under ORS 144.625. Rules adopted under this subsection shall include, but not be limited to:

Â Â Â Â Â  (a) A requirement that the offender be informed of the effect of the treatment program, including any side effects that may result from the treatment program;

Â Â Â Â Â  (b) A requirement that the offender acknowledge receipt of the information the department is required to present to the offender under paragraph (a) of this subsection;

Â Â Â Â Â  (c) Procedures to monitor compliance with the treatment program; and

Â Â Â Â Â  (d) Procedures to test for attempts to counteract the treatment program that may include chemical testing of the offenderÂs blood and urine.

Â Â Â Â Â  (2) A supervisory authority defined under ORS 144.087 may contract with community physicians, laboratories or other medical service providers to administer the program of hormone or antiandrogen treatment under ORS 144.625 or to monitor compliance with the treatment program. [1999 c.435 Â§2]

Â Â Â Â Â  Note: See note under 144.625.

Â Â Â Â Â  144.629 Payment of costs. A person required to undergo a program of hormone or antiandrogen, such as medroxyprogesterone acetate, treatment under ORS 144.625 shall pay all costs of the program directly to the agency or organization administering the treatment program. [1999 c.435 Â§3]

Â Â Â Â Â  Note: See note under 144.625.

Â Â Â Â Â  144.631 Use of hormone or antiandrogen treatment with persons not included in pilot program. Nothing in ORS 144.625 or 144.627 prohibits the State Board of Parole and Post-Prison Supervision from requiring hormone or antiandrogen treatment for a person whom the Department of Corrections did not screen or evaluate as described in ORS 144.625. [1999 c.435 Â§5]

Â Â Â Â Â  Note: See note under 144.625.

(Sexually Violent Dangerous Offenders)

Â Â Â Â Â  144.635 Intensive supervision; duration. (1) As used in this section and ORS 144.637:

Â Â Â Â Â  (a) ÂHistory of sexual assaultÂ means that a person has engaged in unlawful sexual conduct that:

Â Â Â Â Â  (A) Is not related to the crime for which the person is currently on parole or post-prison supervision; and

Â Â Â Â Â  (B) Seriously endangered the life or safety of another person or involved a victim under 12 years of age.

Â Â Â Â Â  (b) ÂSexually violent dangerous offenderÂ means a person who has psychopathic personality features, sexually deviant arousal patterns or interests and a history of sexual assault, and who the State Board of Parole and Post-Prison Supervision or local supervisory authority finds presents a substantial probability of committing an offense listed in subsection (3) of this section.

Â Â Â Â Â  (2) When a person is released from custody after serving a sentence of incarceration as a result of conviction for an offense listed in subsection (3) of this section, the board or local supervisory authority shall subject the person to intensive supervision for the full period of the personÂs parole or post-prison supervision if:

Â Â Â Â Â  (a) The person was 18 years of age or older at the time the person committed the offense; and

Â Â Â Â Â  (b) The board or local supervisory authority finds that the person is a sexually violent dangerous offender.

Â Â Â Â Â  (3) The crimes to which subsection (2) of this section applies are:

Â Â Â Â Â  (a) Rape in the first degree and sodomy in the first degree if the victim was:

Â Â Â Â Â  (A) Subjected to forcible compulsion by the person;

Â Â Â Â Â  (B) Under 12 years of age; or

Â Â Â Â Â  (C) Incapable of consent by reason of mental defect, mental incapacitation or physical helplessness;

Â Â Â Â Â  (b) Unlawful sexual penetration in the first degree; and

Â Â Â Â Â  (c) An attempt to commit a crime listed in paragraph (a) or (b) of this subsection. [1999 c.924 Â§1]

Â Â Â Â Â  Note: 144.635 to 144.639 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.637 Rules. The Department of Corrections and the State Board of Parole and Post-Prison Supervision, in consultation with local supervisory authorities, shall jointly adopt rules establishing:

Â Â Â Â Â  (1) Procedures for identifying sexually violent dangerous offenders; and

Â Â Â Â Â  (2) Methods of intensive supervision for sexually violent dangerous offenders. [1999 c.924 Â§2]

Â Â Â Â Â  Note: See note under 144.635.

Â Â Â Â Â  144.639 Projecting number of persons to be classified as sexually violent dangerous offenders; budgeting. Once each biennium, the Department of Corrections, the State Board of Parole and Post-Prison Supervision and local supervisory authorities shall determine the number of offenders expected to be classified as sexually violent dangerous offenders during the following biennium. The department shall use the number in calculating the budget for the community corrections division of the department for the following biennium. [1999 c.924 Â§4]

Â Â Â Â Â  Note: See note under 144.635.

Â Â Â Â Â  144.640 [Formerly 143.010; renumbered 144.649 in 2001]

(Sex Offender Residence Requirements)

Â Â Â Â Â  144.641 Definitions. As used in this section and ORS 144.642, 144.644 and 144.646:

Â Â Â Â Â  (1) ÂDwellingÂ has the meaning given that term in ORS 469.160.

Â Â Â Â Â  (2) ÂDwellingÂ does not include a residential treatment facility or a halfway house.

Â Â Â Â Â  (3) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit residential facility that provides rehabilitative care and treatment for sex offenders.

Â Â Â Â Â  (4) ÂLocations where children are the primary occupants or usersÂ includes, but is not limited to, public and private elementary and secondary schools and licensed day care centers.

Â Â Â Â Â  (5) ÂSex offenderÂ means a:

Â Â Â Â Â  (a) Sexually violent dangerous offender as defined in ORS 137.765; or

Â Â Â Â Â  (b) Predatory sex offender as described in ORS 181.585.

Â Â Â Â Â  (6) ÂTransitional housingÂ means housing intended to be occupied by a sex offender for 45 days or less immediately after release from incarceration. [2001 c.365 Â§1; 2005 c.576 Â§4]

Â Â Â Â Â  Note: 144.641 to 144.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 144 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  144.642 Criteria for determining residence; Department of Corrections; rules; matrix. (1) The Department of Corrections, in consultation with the State Board of Parole and Post-Prison Supervision and community corrections agencies, shall adopt rules establishing criteria to be considered in determining the permanent residence requirements for a sex offender released on post-prison supervision or parole. Transitional housing is not subject to permanent residence requirements. The department shall include in the rules:

Â Â Â Â Â  (a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

Â Â Â Â Â  (b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

Â Â Â Â Â  (c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (3)(b)(M); and

Â Â Â Â Â  (d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offenderÂs residence to be informed of the decision making process before the offender is released.

Â Â Â Â Â  (2) Based upon the rules adopted under subsection (1) of this section, the department shall develop a decision matrix to be used in determining the permanent residence requirements for a sex offender. [2001 c.365 Â§2; 2005 c.576 Â§5]

Â Â Â Â Â  Note: See note under 144.641.

Â Â Â Â Â  144.644 Criteria for determining residence; State Board of Parole and Post-Prison Supervision; rules; matrix. (1) The State Board of Parole and Post-Prison Supervision, in consultation with the Department of Corrections and community corrections agencies, shall adopt rules establishing criteria to be considered:

Â Â Â Â Â  (a) In reviewing the proposed residence of a sex offender in a release plan under ORS 144.096 or a parole plan under ORS 144.125; and

Â Â Â Â Â  (b) In determining the residence of a sex offender in a release plan under ORS 144.096, as a condition of post-prison supervision under ORS 144.102 or as a condition of parole under ORS 144.270.

Â Â Â Â Â  (2) The board shall include in the rules:

Â Â Â Â Â  (a) A general prohibition against allowing a sex offender to reside near locations where children are the primary occupants or users;

Â Â Â Â Â  (b) The bases upon which exceptions to the general prohibition required by paragraph (a) of this subsection are authorized;

Â Â Â Â Â  (c) A prohibition against allowing a sex offender to reside in any dwelling in which another sex offender on probation, parole or post-prison supervision resides unless authorized as provided in ORS 144.102 (3)(b)(M); and

Â Â Â Â Â  (d) A process that allows communities and community corrections agencies that would be affected by a decision about the location of a sex offenderÂs residence to be informed of the decision making process before the offender is released.

Â Â Â Â Â  (3) Based upon the rules adopted under subsections (1) and (2) of this section, the board shall develop a decision matrix to be used in determining the specific residence for a sex offender. [2001 c.365 Â§3; 2005 c.576 Â§6]

Â Â Â Â Â  Note: See note under 144.641.

Â Â Â Â Â  144.646 Use of rules and matrix by community corrections agency. When a community corrections agency reviews a proposed release plan for a sex offender, the agency shall follow the rules adopted by and utilize the decision matrix developed by the Department of Corrections under ORS 144.642 in making decisions about the permanent residence of the sex offender. [2001 c.365 Â§4]

Â Â Â Â Â  Note: See note under 144.641.

EXECUTIVE CLEMENCY

Â Â Â Â Â  144.649 Granting reprieves, commutations and pardons generally; remission of penalties and forfeitures. Upon such conditions and with such restrictions and limitations as the Governor thinks proper, the Governor may grant reprieves, commutations and pardons, after convictions, for all crimes and may remit, after judgment therefor, all penalties and forfeitures. [Formerly 144.640]

Â Â Â Â Â  144.650 Notice of intention to apply for pardon, commutation or remission; proof of service. (1) When an application for a pardon, commutation or remission is made to the Governor, a copy of the application, signed by the person applying and stating fully the grounds of the application, shall be served upon:

Â Â Â Â Â  (a) The district attorney of the county where the conviction was had;

Â Â Â Â Â  (b) If the person applying is housed in a correctional facility within the State of
Oregon
, the district attorney of the county in which the correctional facility is located;

Â Â Â Â Â  (c) The State Board of Parole and Post-Prison Supervision; and

Â Â Â Â Â  (d) The Director of the Department of Corrections.

Â Â Â Â Â  (2) Proof by affidavit of the service shall be presented to the Governor.

Â Â Â Â Â  (3) Upon receiving a copy of the application for pardon, commutation or remission, any person or agency named in subsection (1) of this section shall provide to the Governor as soon as practicable such information and records relating to the case as the Governor may request and shall provide further information and records relating to the case that the person or agency considers relevant to the issue of pardon, commutation or remission, including but not limited to:

Â Â Â Â Â  (a) Statements by the victim of the crime or any member of the victimÂs immediate family, as defined in ORS 163.730;

Â Â Â Â Â  (b) A statement by the district attorney of the county where the conviction was had; and

Â Â Â Â Â  (c) Photos of the victim and the autopsy report, if applicable.

Â Â Â Â Â  (4) Following receipt by the Governor of an application for pardon, commutation or remission, the Governor shall not grant the application for at least 30 days. Upon the expiration of 180 days, if the Governor has not granted the pardon, commutation or remission applied for, the application shall lapse. Any further proceedings for pardon, commutation or remission in the case shall be pursuant only to further application and notice. [Formerly 143.040; 1983 c.776 Â§1; 1987 c.320 Â§79; 1995 c.805 Â§1]

Â Â Â Â Â  144.660 Communication to legislature by Governor. The Governor shall report to the Legislative Assembly in the manner provided in ORS 192.245 each reprieve, commutation or pardon granted since the previous report to the Legislative Assembly required by this section. The report shall include, but not be limited to the reason for granting the reprieve, commutation or pardon, the name of the applicant, the crime of which the applicant was convicted, the sentence and its date, statements by the victim of the crime or any member of the victimÂs immediate family, as defined in ORS 163.730, a statement by the district attorney where the conviction was had, photos of the victim, the autopsy report, if applicable, and the date of the commutation, pardon or reprieve. The Governor shall communicate a like statement of particulars in relation to each case of remission of a penalty or forfeiture, with the amount remitted. [Formerly 143.050; 1995 c.805 Â§2]

Â Â Â Â Â  144.670 Filing of papers by Governor. When the Governor grants a reprieve, commutation or pardon or remits a fine or forfeiture, the Governor shall within 10 days thereafter file all the papers presented to the Governor in relation thereto in the office of the Secretary of State, by whom they shall be kept as public records, open to public inspection. [Formerly 143.060]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  144.710 Cooperation of public officials with State Board of Parole and Post-Prison Supervision and Department of Corrections. All public officials shall cooperate with the State Board of Parole and Post-Prison Supervision and the Department of Corrections, and give to the board or department, its officers and employees such information as may be necessary to enable them to perform their functions. [Amended by 1973 c.836 Â§310; 1987 c.320 Â§80]

Â Â Â Â Â  144.720 JudgeÂs power to suspend execution of sentence or grant probation prior to commitment. Nothing in ORS 144.005 to 144.025, 144.040, 144.050, 144.060, 144.075, 144.185, 144.226, 144.228, 144.260 to 144.380, 144.410 to 144.610, 144.620, 144.710 or this section shall be construed as impairing or restricting the power given by law to the judge of any court to suspend execution of any part of a sentence or to impose probation as part of a sentence to any person who is convicted of a crime before such person is committed to serve the sentence for the crime. [Amended by 1985 c.283 Â§5; 1989 c.790 Â§47b; 1993 c.14 Â§17]

ADVISORY COMMISSION ON PRISON TERMS AND PAROLE STANDARDS

Â Â Â Â Â  144.775 Commission members; terms; compensation; rules on duration of prison terms. (1) There is hereby established an Advisory Commission on Prison Terms and Parole Standards. The commission shall consist of equal numbers of State Board of Parole and Post-Prison Supervision members and circuit court judges appointed by the Chief Justice of the Supreme Court. The legal counsel to the Governor shall serve as an ex officio member of the commission and shall not vote unless necessary to break a voting deadlock. The Director of the Department of Corrections shall act as an advisor to the commission.

Â Â Â Â Â  (2) The term of office of each of the members appointed by the Chief Justice is four years. Before the expiration of the term of any of those members, the Chief Justice shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission shall receive no compensation for services as a member. However, all members may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 292.495.

Â Â Â Â Â  (4) The chairperson of the State Board of Parole and Post-Prison Supervision and a judge elected by the judicial members shall serve in alternate years as chairperson of the commission. The chairperson and a vice chairperson shall be elected prior to July 1 of each year to serve for the year following. The commission shall adopt its own bylaws and rules of procedure. A majority of the commission members shall constitute a quorum for the transaction of business. An affirmative vote of a majority of the members shall be required to make proposals to the board under ORS 144.775 to 144.791.

Â Â Â Â Â  (5) The commission shall meet at least annually at a place and time determined by the chairperson and at such other times and places as may be specified by the chairperson or five members of the commission.

Â Â Â Â Â  (6) The State Board of Parole and Post-Prison Supervision shall provide the commission with the necessary clerical and secretarial staff support and shall keep the members of the commission fully informed of the experience of the board in applying the standards derived from those proposed by the commission.

Â Â Â Â Â  (7) The commission shall propose to the State Board of Parole and Post-Prison Supervision and the board shall adopt rules establishing ranges of duration of imprisonment and variations from the ranges. In establishing the ranges and variations, factors provided in ORS 144.780 and 144.785 shall be considered. [1977 c.372 Â§1; 1983 c.740 Â§20; 1987 c.320 Â§81; 1991 c.126 Â§7]

Â Â Â Â Â  144.780 Rules on duration of imprisonment; objectives; considerations in prescribing rules. (1) The commission shall propose to the board and the board shall adopt rules establishing ranges of duration of imprisonment to be served for felony offenses prior to release on parole. The range for any offense shall be within the maximum sentence provided for that offense.

Â Â Â Â Â  (2) The ranges shall be designed to achieve the following objectives:

Â Â Â Â Â  (a) Punishment which is commensurate with the seriousness of the prisonerÂs criminal conduct; and

Â Â Â Â Â  (b) To the extent not inconsistent with paragraph (a) of this subsection:

Â Â Â Â Â  (A) The deterrence of criminal conduct; and

Â Â Â Â Â  (B) The protection of the public from further crimes by the defendant.

Â Â Â Â Â  (3) The ranges, in achieving the purposes set forth in subsection (2) of this section, shall give primary weight to the seriousness of the prisonerÂs present offense and criminal history. Existing correctional resources shall be considered in establishing the ranges. [1977 c.372 Â§2; 1985 c.163 Â§1]

Â Â Â Â Â  144.783 Duration of term of imprisonment when prisoner is sentenced to consecutive terms. (1) When a prisoner is sentenced to two or more consecutive terms of imprisonment, the duration of the term of imprisonment shall be the sum of the terms set by the State Board of Parole and Post-Prison Supervision pursuant to the ranges established for the offenses, subject to ORS 144.079, and subject to the variations established pursuant to ORS 144.785 (1).

Â Â Â Â Â  (2) The duration of imprisonment pursuant to consecutive sentences may be less than the sum of the terms under subsection (1) of this section if the board finds, by affirmative vote of a majority of its members that consecutive sentences are not appropriate penalties for the criminal offenses involved and that the combined terms of imprisonment are not necessary to protect community security. [1987 c.634 Â§2; 1991 c.126 Â§9]

Â Â Â Â Â  144.785 Rules on duration of prison terms when aggravating or mitigating circumstances exist; limitation on terms; dangerous offenders. (1) The commission shall propose to the board and the board shall adopt rules regulating variations from the ranges, to be applied when aggravating or mitigating circumstances exist. The rules shall define types of circumstances as aggravating or mitigating and shall set the maximum variation permitted.

Â Â Â Â Â  (2) In no event shall the duration of the actual imprisonment under the ranges or variations from the ranges exceed the maximum term of imprisonment fixed for an offense, except in the case of a prisoner who has been sentenced under ORS 161.725 as a dangerous offender, in which case the maximum term shall not exceed 30 years. [1977 c.372 Â§3; 1981 c.547 Â§1; 1987 c.634 Â§3]

Â Â Â Â Â  144.787 Rules on age or physical disability of victim constituting aggravating circumstance. The Advisory Commission on Prison Terms and Parole Standards and the State Board of Parole and Post-Prison Supervision shall provide, in rules adopted under ORS 144.785, that, in the case of a crime involving a physical or sexual assault, a victimÂs particular vulnerability to injury in such case due to the victimÂs youth, advanced age or physical disability, shall constitute an aggravating circumstance justifying a variation from the range of duration of imprisonment otherwise applicable in the case. [1985 c.767 Â§3]

PRESENTENCE REPORTS

Â Â Â Â Â  144.790 [1977 c.372 Â§10; 1979 c.648 Â§1; 1981 c.426 Â§4; 1983 c.723 Â§2; 1983 c.740 Â§21; 1985 c.503 Â§1; 1987 c.320 Â§82; 1989 c.790 Â§8a; 1991 c.270 Â§1; 1993 c.294 Â§6; 1993 c.692 Â§8; repealed by 1995 c.520 Â§3 (144.791 enacted in lieu of 144.790)]

Â Â Â Â Â  144.791 Presentence report in felony conviction cases; when required. (1) When a person is convicted of a felony, including a felony sexual offense, the sentencing court may order a presentence report upon its own motion or upon the request of the district attorney or the defendant.

Â Â Â Â Â  (2) The sentencing court shall order a presentence report if the defendant is convicted of a felony sexual offense unless:

Â Â Â Â Â  (a) The defendant, as part of the same prosecution, is convicted of aggravated murder;

Â Â Â Â Â  (b) The felony sexual offense requires the imposition of a mandatory minimum prison sentence and no departure is sought by the court, district attorney or defendant; or

Â Â Â Â Â  (c) The felony sexual offense requires imposition of a presumptive prison sentence and no departure is sought by the court, district attorney or defendant.

Â Â Â Â Â  (3) The Department of Corrections shall:

Â Â Â Â Â  (a) Require that a presentence report provide an analysis of what disposition is most likely to reduce the offenderÂs criminal conduct, explain why that disposition would have that effect and provide an assessment of the availability to the offender of any relevant programs or treatment in or out of custody, whether provided by the department or another entity;

Â Â Â Â Â  (b) Determine what additional information must be included in the presentence report; and

Â Â Â Â Â  (c) Establish a uniform presentence report form. [1995 c.520 Â§4 (enacted in lieu of 144.790); 2005 c.473 Â§1]

Â Â Â Â Â  144.795 [1981 c.136 Â§2; repealed by 1985 c.503 Â§4]

Â Â Â Â Â  144.800 [1985 c.503 Â§2; 1987 c.320 Â§83; 1989 c.790 Â§8b; repealed by 1995 c.520 Â§7]

_______________



Chapter 145

Chapter 145 - (Former Provisions)

Prevention of Crime and Security to Keep Peace

PREVENTION OF CRIME AND SECURITY TO KEEP PEACE

PROCEDURE IN CRIMINAL MATTERS GENERALLY

Note: 145.040, 145.050, 145.120, 145.130, 145.140, 145.150, 145.160, 145.170, 145.180, 145.190, 145.200, 145.210, 145.220, 145.230, 145.240, 145.250, 145.280, 145.290, 145.300 and 145.310 repealed by 1973 c.836 §358.

145.010 [Repealed by 1973 c.836 §34 (131.665 enacted in lieu of 145.010)]

145.020 [Amended by 1971 c.743 §241; renumbered 131.675]

145.030 [Repealed by 1971 c.743 §432]

145.060 [Renumbered 131.685]

145.110 [Repealed by 1971 c.743 §432]

145.260 [Amended by 1959 c.638 §24; repealed by 1973 c.836 §358]

145.270 [Amended by 1959 c.638 §25; repealed by 1973 c.836 §358]

145.610 [1971 c.743 §302; renumbered 131.705]

145.620 [1971 c.743 §303; renumbered 131.715]

145.630 [1971 c.743 §304; renumbered 131.725]

145.640 [1971 c.743 §305; renumbered 131.735]

145.990 [Amended by 1971 c.743 §342; renumbered 131.990]

_______________



Chapter 146

Chapter 146 Â Investigations of Deaths,

Injuries and Missing Persons

2007 EDITION

DEATHS, INJURIES AND MISSING PERSONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

INVESTIGATION OF DEATHS

(Definitions)

146.003Â Â Â Â  Definitions for ORS 146.003 to 146.189 and 146.710 to 146.992

(Administrative Provisions)

146.015Â Â Â Â  State Medical Examiner Advisory Board; Department of State Police rules; appointment of State Medical Examiner

146.025Â Â Â Â  Functions of board

146.035Â Â Â Â  State Medical Examiner; personnel; records; right to examine records

146.045Â Â Â Â  Duties of State Medical Examiner

146.055Â Â Â Â  Advice; autopsies; training programs; report

146.065Â Â Â Â  County and district medical examiners; appointment; Deputy State Medical Examiner

146.075Â Â Â Â  District office duties; personnel; expenses for certain duties; records and reports

146.080Â Â Â Â  Assistant district medical examiner

146.085Â Â Â Â  Deputy medical examiners

146.088Â Â Â Â  When medical examiner is officer or employee of public body

146.090Â Â Â Â  Deaths requiring investigation

146.095Â Â Â Â  Investigation; certification; report; training

146.100Â Â Â Â  Where death considered to have occurred; notification of death required

146.103Â Â Â Â  Removal of body, effects or weapons prohibited without consent

146.107Â Â Â Â  Authority to enter and secure certain premises

146.109Â Â Â Â  Notification of next of kin

146.113Â Â Â Â  Authority to order removal of body fluids

146.117Â Â Â Â  Autopsies

146.121Â Â Â Â  Disposition of body; filing; expenses

146.125Â Â Â Â  Disposition of personal property

(Inquest)

146.135Â Â Â Â  Authority to order inquest

146.145Â Â Â Â  Jury of inquest

146.155Â Â Â Â  Inquest proceedings

146.165Â Â Â Â  Verdict; findings; testimony and verdict of inquest as admissible evidence in subsequent proceedings

IDENTIFICATION OF DEAD AND MISSING PERSONS

146.171Â Â Â Â  Unidentified human remains; maintenance of records

146.174Â Â Â Â  Medical examiner to provide information about unidentified human remains; identification

146.177Â Â Â Â  Procedures for investigating missing persons

146.181Â Â Â Â  Missing persons; police report; supplementary report

146.184Â Â Â Â  Medical practitioners to provide information about missing persons

146.187Â Â Â Â  DNA sample

146.189Â Â Â Â  Use of records to identify human remains and missing persons; disposition of records

INVESTIGATIONS OF INJURIES

146.710Â Â Â Â  Definition for ORS 146.710 to 146.780

146.730Â Â Â Â  Investigation

146.740Â Â Â Â  Reports of medical examiner

146.750Â Â Â Â  Injuries to be reported to medical examiner

146.760Â Â Â Â  Immunity of participant in making of report

146.780Â Â Â Â  Confidentiality of records and reports

PENALTIES

146.992Â Â Â Â  Penalties

Â Â Â Â Â  146.001 [Formerly 146.087; repealed by 1987 c.517 Â§1 (432.300 enacted in lieu of 146.001)]

INVESTIGATION OF DEATHS

(Definitions)

Â Â Â Â Â  146.003 Definitions for ORS 146.003 to 146.189 and 146.710 to 146.992. As used in ORS 146.003 to 146.189 and 146.710 to 146.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved laboratoryÂ means a laboratory approved by the State Medical Examiner as competent to perform the blood sample analysis required by ORS 146.113 (2).

Â Â Â Â Â  (2) ÂAssistant district medical examinerÂ means a physician appointed by the district medical examiner to investigate and certify deaths within a county or district.

Â Â Â Â Â  (3) ÂCause of deathÂ means the primary or basic disease process or injury ending life.

Â Â Â Â Â  (4) ÂDeath requiring investigationÂ means the death of a person occurring in any one of the circumstances set forth in ORS 146.090.

Â Â Â Â Â  (5) ÂDeputy medical examinerÂ means a person appointed by the district medical examiner to assist in the investigation of deaths within a county.

Â Â Â Â Â  (6) ÂDistrict medical examinerÂ means a physician appointed by the State Medical Examiner to investigate and certify deaths within a county or district, including a Deputy State Medical Examiner.

Â Â Â Â Â  (7) ÂLaw enforcement agencyÂ means a county sheriffÂs office, municipal police department and the Oregon State Police.

Â Â Â Â Â  (8) ÂLegal interventionÂ includes an execution pursuant to ORS 137.463, 137.467 and 137.473 and other legal use of force resulting in death.

Â Â Â Â Â  (9) ÂManner of deathÂ means the designation of the probable mode of production of the cause of death, including natural, accidental, suicidal, homicidal, legal intervention or undetermined.

Â Â Â Â Â  (10) ÂMedical examinerÂ means a physician appointed as provided by ORS 146.003 to 146.189 to investigate and certify the cause and manner of deaths requiring investigation, including the State Medical Examiner.

Â Â Â Â Â  (11) ÂPathologistÂ means a physician holding a current license to practice medicine and surgery and who is eligible for certification by the American Board of Pathology.

Â Â Â Â Â  (12) ÂUnidentified human remainsÂ does not include human remains that are unidentified human remains that are part of an archaeological site or suspected of being Native American and covered under ORS chapters 97 and 390 and ORS 358.905 to 358.961. [1973 c.408 Â§1a; 1995 c.744 Â§17; 2007 c.500 Â§1]

Â Â Â Â Â  146.005 [1959 c.629 Â§8; 1965 c.221 Â§14; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.010 [Amended by 1959 c.629 Â§16; renumbered 10.810]

(Administrative Provisions)

Â Â Â Â Â  146.015 State Medical Examiner Advisory Board; Department of State Police rules; appointment of State Medical Examiner. (1) There is hereby established the State Medical Examiner Advisory Board.

Â Â Â Â Â  (2) The advisory board shall make policies for the administration of ORS 146.003 to 146.189 and the Department of State Police shall make rules to effectuate such policies.

Â Â Â Â Â  (3) The advisory board shall recommend the name or names of pathologists to the Superintendent of State Police from which the superintendent shall appoint the State Medical Examiner.

Â Â Â Â Â  (4) The State Medical Examiner Advisory Board shall consist of 10 members appointed by the Governor and shall include:

Â Â Â Â Â  (a) The Chairman of the Department of Anatomic Pathology at the Oregon Health and Science University, who shall be the chairperson of the board;

Â Â Â Â Â  (b) The State Health Officer;

Â Â Â Â Â  (c) A sheriff;

Â Â Â Â Â  (d) A trauma physician recommended by the State Trauma Advisory Board;

Â Â Â Â Â  (e) A pathologist;

Â Â Â Â Â  (f) A district attorney;

Â Â Â Â Â  (g) A funeral service practitioner and embalmer licensed by the State Mortuary and Cemetery Board;

Â Â Â Â Â  (h) A chief of police;

Â Â Â Â Â  (i) A member of the defense bar; and

Â Â Â Â Â  (j) A member of the public at large.

Â Â Â Â Â  (5) The persons described in subsection (4)(a) and (b) of this section shall serve as long as they hold their respective positions. The terms of the persons described in subsection (4)(c), (f) and (h) of this section shall be for four years, except that they shall become vacant if the person ceases to be a sheriff, district attorney or chief of police, respectively. The terms of the other members of the board shall be four years.

Â Â Â Â Â  (6) A member of the advisory board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The advisory board shall meet annually at a time and place determined by the chairperson. The chairperson or any four members of the board may call a special meeting upon not less than one weekÂs notice to the members of the board.

Â Â Â Â Â  (8) Six members of the board shall constitute a quorum. [1973 c.408 Â§2; 1995 c.744 Â§9]

Â Â Â Â Â  146.020 [Renumbered 10.820]

Â Â Â Â Â  146.025 Functions of board. In addition to the duties set forth in ORS 146.015 the State Medical Examiner Advisory Board shall:

Â Â Â Â Â  (1) Recommend to the
Oregon
Department of Administrative Services the qualifications and compensation for the positions of State Medical Examiner and Deputy State Medical Examiner.

Â Â Â Â Â  (2) Recommend to the county courts the compensation of the district medical examiners and assistant district medical examiners.

Â Â Â Â Â  (3) Recommend to district medical examiners and district attorneys the qualifications for deputy medical examiners.

Â Â Â Â Â  (4) Approve or disapprove of a single district medical examinerÂs office for two or more counties as provided by ORS 146.065 (5).

Â Â Â Â Â  (5) Recommend a proposed budget for the State Medical ExaminerÂs office to the Department of State Police.

Â Â Â Â Â  (6) Annually review the State Medical ExaminerÂs report prescribed by ORS 146.055 and report to the Superintendent of State Police and to the State Board of Health regarding the operation of the State Medical ExaminerÂs office. [1973 c.408 Â§3; 1995 c.744 Â§10]

Â Â Â Â Â  146.030 [1959 c.629 Â§10; 1965 c.221 Â§15; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.035 State Medical Examiner; personnel; records; right to examine records. (1) There shall be established within the Department of State Police the State Medical ExaminerÂs office for the purpose of directing and supporting the state death investigation program.

Â Â Â Â Â  (2) The State Medical Examiner shall manage all aspects of the State Medical ExaminerÂs program.

Â Â Â Â Â  (3) Subject to the State Personnel Relations Law, the State Medical Examiner may employ or discharge other personnel of the State Medical ExaminerÂs office.

Â Â Â Â Â  (4) The State Medical ExaminerÂs office shall:

Â Â Â Â Â  (a) File and maintain appropriate reports on all deaths requiring investigation.

Â Â Â Â Â  (b) Maintain an accurate list of all active district medical examiners, assistant district medical examiners and designated pathologists.

Â Â Â Â Â  (c) Transmit monthly to the Department of Transportation a report for the preceding calendar month of all information obtained under ORS 146.113.

Â Â Â Â Â  (5) Any parent, spouse, child or personal representative of the deceased, or any person who may be criminally or civilly liable for the death, or their authorized representatives respectively, may examine and obtain copies of any medical examinerÂs report, autopsy report or laboratory test report ordered by a medical examiner under ORS 146.117. The system described in ORS 192.517 (1) shall have access to reports described in this subsection as provided in ORS 192.517. [1973 c.408 Â§4; 1987 c.142 Â§1; 1995 c.504 Â§3; 1995 c.744 Â§8; 2003 c.14 Â§60; 2005 c.498 Â§1]

Â Â Â Â Â  146.040 [1959 c.629 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.045 Duties of State Medical Examiner. (1) After consultation with the State Medical Examiner Advisory Board, the State Medical Examiner shall appoint each Deputy State Medical Examiner.

Â Â Â Â Â  (2) The State Medical Examiner shall:

Â Â Â Â Â  (a) Appoint and discharge each district medical examiner as provided by ORS 146.065 (2).

Â Â Â Â Â  (b) Designate those pathologists authorized to perform autopsies under ORS 146.117 (2).

Â Â Â Â Â  (c) Approve those laboratories authorized to perform the analyses required under ORS 146.113 (2).

Â Â Â Â Â  (3) The State Medical Examiner may:

Â Â Â Â Â  (a) Assume control of a death investigation in cooperation with the district attorney.

Â Â Â Â Â  (b) Order an autopsy in a death requiring investigation.

Â Â Â Â Â  (c) Certify the cause and manner of a death requiring investigation.

Â Â Â Â Â  (d) Amend a previously completed death certificate on a death requiring investigation.

Â Â Â Â Â  (e) Order a body exhumed in a death requiring investigation.

Â Â Â Â Â  (f) Designate a Deputy State Medical Examiner as
Acting
State
Medical Examiner.

Â Â Â Â Â  (g) After a reasonable and thorough investigation, complete and file a death certificate for a person whose body is not found.

Â Â Â Â Â  (4) Distribution of moneys from the State Medical ExaminerÂs budget for partial reimbursement of each countyÂs autopsy expenditures shall be made subject to approval of the State Medical Examiner.

Â Â Â Â Â  (5) Within 45 days of receipt of information that a person is missing at sea and presumed dead, the State Medical Examiner shall determine whether the information is credible and, if so, complete and file a death certificate for the person presumed dead. If the information is determined not to be credible, the State Medical Examiner may continue the death investigation. [1973 c.408 Â§5; 2005 c.90 Â§1]

Â Â Â Â Â  146.050 [1959 c.629 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.055 Advice; autopsies; training programs; report. (1) The State Medical Examiner shall assist and advise district medical examiners in the performance of their duties.

Â Â Â Â Â  (2) The State Medical Examiner shall perform autopsies, if in the judgment of the State Medical Examiner such autopsy is necessary in any death requiring investigation, when requested by a medical examiner or district attorney.

Â Â Â Â Â  (3) The State Medical Examiner shall regularly conduct training programs for the district medical examiners and law enforcement agencies.

Â Â Â Â Â  (4) The State Medical Examiner shall submit an annual report to the State Medical Examiner Advisory Board detailing the activities and accomplishments of the state and each county office in the preceding year as well as a cost analysis of the office of the State Medical Examiner. [1973 c.408 Â§6]

Â Â Â Â Â  146.060 [1959 c.629 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.065 County and district medical examiners; appointment; Deputy State Medical Examiner. (1) In each county there shall be a medical examiner for the purpose of investigating and certifying the cause and manner of deaths requiring investigation.

Â Â Â Â Â  (2) Each district medical examiner shall be appointed by the State Medical Examiner with approval of the appropriate board or boards of commissioners and may be discharged by the State Medical Examiner without such approval.

Â Â Â Â Â  (3) If the position of district medical examiner is vacant, the county health officer shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

Â Â Â Â Â  (4) If the positions of district medical examiner and county health officer are both vacant, the district attorney shall temporarily act as medical examiner in cooperation with the State Medical Examiner until the vacancy is filled.

Â Â Â Â Â  (5) Two or more counties, with the approval of the State Medical Examiner Advisory Board and commissioners of each county, may form a district medical examinerÂs office instead of an office for each such county.

Â Â Â Â Â  (6) When a county or district has a population of 200,000 or more persons, the State Medical Examiner may, with the approval of the State Medical Examiner Advisory Board, appoint a Deputy State Medical Examiner for that county or district.

Â Â Â Â Â  (7) The compensation of the Deputy State Medical Examiner shall be paid by the state from funds available for such purpose.

Â Â Â Â Â  (8) The services of the Deputy State Medical Examiner may be contracted by the Department of State Police. These contracts may be terminated by either party at any time by written notice to the other party to the agreement and, upon termination, the appointment of such Deputy State Medical Examiner is terminated. [1973 c.408 Â§7; 1995 c.744 Â§11]

Â Â Â Â Â  146.070 [1959 c.629 Â§4; 1969 c.314 Â§8; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.075 District office duties; personnel; expenses for certain duties; records and reports. (1) The district medical examiner shall serve as the administrator of the district medical examinerÂs office. Subject to applicable provisions of a county personnel policy or civil service law, the district medical examiner may employ such other personnel as the district medical examiner deems necessary to operate the office.

Â Â Â Â Â  (2) All expenses of equipping, maintaining and operating the district medical examinerÂs office, including the compensation of the district medical examiner and assistant district medical examiners, shall be paid by the county or counties of the district from funds budgeted for such purpose.

Â Â Â Â Â  (3) When a district medical examiner also serves as county health officer, the county shall separately budget the compensation and expenses to be paid for medical examinerÂs duties.

Â Â Â Â Â  (4) All expenses of death investigations shall be paid from county funds budgeted for such purpose except that, in counties under 200,000 population upon the approval of the State Medical Examiner, one-half of the costs of autopsies ordered under ORS 146.117 shall be paid annually by the state from funds for such purpose. If funds available for this payment are insufficient to meet one-half of these costs, even proportional payments to the counties shall be made.

Â Â Â Â Â  (5) Expenses of burial or other disposition of an unclaimed body shall be paid by the county where the death occurs, as provided by ORS 146.100 (2), in the manner provided by ORS 146.121 (4).

Â Â Â Â Â  (6) Each district office shall maintain copies of the:

Â Â Â Â Â  (a) Reports of death investigation by the medical examiner;

Â Â Â Â Â  (b) Autopsy reports;

Â Â Â Â Â  (c) Laboratory analysis reports; and

Â Â Â Â Â  (d) Inventories of money or property of the deceased taken into custody during the investigation.

Â Â Â Â Â  (7) Reports and inventories maintained by the district office shall be available for inspection as provided by ORS 146.035 (5).

Â Â Â Â Â  (8) Copies of reports of death investigations by medical examiners and autopsy reports shall be forwarded to the State Medical ExaminerÂs office.

Â Â Â Â Â  (9) Each district office shall maintain current records of:

Â Â Â Â Â  (a) All assistant district medical examiners appointed.

Â Â Â Â Â  (b) Appointments of each deputy medical examiner appointed for the county or district.

Â Â Â Â Â  (c) The name, address and director of each licensed funeral home located within the county or district.

Â Â Â Â Â  (10) Each district office shall immediately in writing notify the State Medical ExaminerÂs office of all appointments and resignations of their medical examiners. [1973 c.408 Â§8; 1987 c.142 Â§2]

Â Â Â Â Â  146.080 Assistant district medical examiner. (1) Each district medical examiner may appoint one or more assistant district medical examiners.

Â Â Â Â Â  (2) The qualifications of an assistant district medical examiner shall be prescribed by the State Medical Examiner Advisory Board.

Â Â Â Â Â  (3) When delegated by the district medical examiner, an assistant district medical examiner shall:

Â Â Â Â Â  (a) Assist the district medical examiner in investigating and certifying deaths.

Â Â Â Â Â  (b) Have the authority and responsibility to investigate and certify deaths requiring investigation. [1973 c.408 Â§10]

Â Â Â Â Â  146.085 Deputy medical examiners. (1) The district medical examiner shall appoint, subject to the approval of the district attorney and applicable civil service regulations, qualified deputy medical examiners, including the sheriff or a deputy sheriff and a member of the Oregon State Police for each county. Other peace officers may also be appointed as deputy medical examiners.

Â Â Â Â Â  (2) The district medical examiner and the district attorney shall establish qualifications for deputy medical examiners.

Â Â Â Â Â  (3) Each deputy medical examiner shall be individually appointed and the name of the deputy medical examiner shall be on file in the office of the district medical examiner.

Â Â Â Â Â  (4) A deputy medical examiner shall investigate deaths subject to the control and direction of the district medical examiner or the district attorney.

Â Â Â Â Â  (5) A deputy medical examiner may authorize the removal of the body of a deceased person from the apparent place of death.

Â Â Â Â Â  (6) The deputy medical examiner may not authorize embalming, order a post-mortem examination or autopsy, or certify the cause and manner of death. [1973 c.408 Â§11]

Â Â Â Â Â  146.087 [1975 c.565 Â§1; renumbered 146.001]

Â Â Â Â Â  146.088 When medical examiner is officer or employee of public body. A district medical examiner, deputy medical examiner, assistant district medical examiner or designated pathologist is deemed to be an officer or employee of a public body for purposes of ORS 30.260 to 30.300 while acting as a district medical examiner, deputy medical examiner, assistant district medical examiner or designated pathologist. [1995 c.744 Â§13]

Â Â Â Â Â  146.090 Deaths requiring investigation. (1) The medical examiner shall investigate and certify the cause and manner of all human deaths:

Â Â Â Â Â  (a) Apparently homicidal, suicidal or occurring under suspicious or unknown circumstances;

Â Â Â Â Â  (b) Resulting from the unlawful use of controlled substances or the use or abuse of chemicals or toxic agents;

Â Â Â Â Â  (c) Occurring while incarcerated in any jail, correction facility or in police custody;

Â Â Â Â Â  (d) Apparently accidental or following an injury;

Â Â Â Â Â  (e) By disease, injury or toxic agent during or arising from employment;

Â Â Â Â Â  (f) While not under the care of a physician during the period immediately previous to death;

Â Â Â Â Â  (g) Related to disease which might constitute a threat to the public health; or

Â Â Â Â Â  (h) In which a human body apparently has been disposed of in an offensive manner.

Â Â Â Â Â  (2) As used in this section, Âoffensive mannerÂ means a manner offensive to the generally accepted standards of the community. [1973 c.408 Â§12; 1979 c.744 Â§4; 1985 c.207 Â§1]

Â Â Â Â Â  146.095 Investigation; certification; report; training. (1) The district medical examiner and the district attorney for the county where death occurs, as provided by ORS 146.100 (2), shall be responsible for the investigation of all deaths requiring investigation.

Â Â Â Â Â  (2) The medical examiner shall certify the manner and the cause of all deaths which the medical examiner is required to investigate. The certificate of death shall be filed as required by ORS 432.307.

Â Â Â Â Â  (3) The medical examiner shall make a report of death investigation to the State Medical Examiner as soon as possible after being notified of a death requiring investigation.

Â Â Â Â Â  (4) Within five days after notification of a death requiring investigation, the medical examiner shall make a written report of the investigation and file it in the district medical examinerÂs office.

Â Â Â Â Â  (5) The district medical examiner shall supervise the assistant district medical examiners and deputy medical examiners in cooperation with the district attorney.

Â Â Â Â Â  (6) The district medical examiner shall regularly conduct administrative training programs for the assistant district medical examiners, deputy medical examiners and law enforcement agencies. [1973 c.408 Â§9]

Â Â Â Â Â  146.100 Where death considered to have occurred; notification of death required. (1) Death investigations shall be under the direction of the district medical examiner and the district attorney for the county where the death occurs.

Â Â Â Â Â  (2) For purposes of ORS 146.003 to 146.189, if the county where death occurs is unknown, the death shall be deemed to have occurred in the county where the body is found, except that if in an emergency the deceased is moved by conveyance to another county and is dead on arrival, the death shall be deemed to have occurred in the county from which the body was originally removed.

Â Â Â Â Â  (3) The district medical examiner or a designated assistant medical examiner for the county where death occurs shall be immediately notified of:

Â Â Â Â Â  (a) All deaths requiring investigation; and

Â Â Â Â Â  (b) All deaths of persons admitted to a hospital or institution for less than 24 hours, although the medical examiner need not investigate nor certify such deaths.

Â Â Â Â Â  (4) No person having knowledge of a death requiring investigation shall intentionally or knowingly fail to make notification thereof as required by subsection (3) of this section.

Â Â Â Â Â  (5) The district medical examiner or deputy medical examiner shall immediately notify the district attorney for the county where death occurs of all deaths requiring investigation except for those specified by ORS 146.090 (1)(d) to (g).

Â Â Â Â Â  (6) All peace officers, physicians, embalmers, supervisors of penal institutions and supervisors of hospitals or institutions caring for the ill or helpless shall cooperate with the medical examiner by providing requested medical records, tissue samples and other materials necessary to conduct the death investigation and shall make notification of deaths as required by subsection (3) of this section. [1973 c.408 Â§13; 1985 c.207 Â§22; 1995 c.744 Â§14]

Â Â Â Â Â  146.103 Removal of body, effects or weapons prohibited without consent. (1) In a death requiring an investigation, no person shall move a human body or body suspected of being human, or remove any of the effects of the deceased or instruments or weapons related to the death without the permission of a medical examiner, deputy medical examiner or the district attorney.

Â Â Â Â Â  (2) No person shall move or remove any of the items specified in subsection (1) of this section if the medical examiner or district attorney objects.

Â Â Â Â Â  (3) A medical examiner, district attorney or deputy medical examiner shall take custody of or exercise control over the body, the effects of the deceased and any weapons, instruments, vehicles, buildings or premises which the medical examiner, district attorney or deputy medical examiner has reason to believe were involved in the death, in order to preserve evidence relating to the cause and manner of death.

Â Â Â Â Â  (4) In a death requiring investigation, no person shall undress, embalm, cleanse the surface of the body or otherwise alter the appearance or the state of the body without the permission of the medical examiner or the district attorney. [1973 c.408 Â§14]

Â Â Â Â Â  146.105 [1959 c.629 Â§7; repealed by 1965 c.221 Â§7]

Â Â Â Â Â  146.107 Authority to enter and secure certain premises. (1) A medical examiner, deputy medical examiner or district attorney may enter any room, dwelling, building or other place in which the medical examiner, deputy medical examiner or district attorney has reasonable cause to believe that a body or evidence of the circumstances of death requiring investigation may be found.

Â Â Â Â Â  (2) If refused entry, the medical examiner, deputy medical examiner or district attorney may apply to any judge authorized to issue search warrants for an order to enter such premises, search for and seize a body or any evidence of the cause or manner of death.

Â Â Â Â Â  (3) Upon application supported by an affidavit setting forth facts and circumstances tending to show that a body or such evidence of death is in the place to be searched, the judge shall issue such order to enter and search and seize.

Â Â Â Â Â  (4) To preserve evidence, a medical examiner, deputy medical examiner or district attorney may:

Â Â Â Â Â  (a) Place under the custody or control of the medical examiner, deputy medical examiner or district attorney, or enclose or lock any room, dwelling, building or other enclosure for a period of not more than five days.

Â Â Â Â Â  (b) Rope off or otherwise restrict entry to any open area.

Â Â Â Â Â  (c) Forbid the entrance of any unauthorized person into the area specified under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (5) No person shall enter upon the enclosures or areas specified in subsection (4) of this section without the permission of the medical examiner, deputy medical examiner or district attorney. [1973 c.408 Â§15]

Â Â Â Â Â  146.109 Notification of next of kin. (1) Upon identifying the body, the medical examiner shall immediately attempt to locate the next of kin or responsible friends to obtain the designation of a funeral home to which the deceased is to be taken.

Â Â Â Â Â  (2) If unable to promptly obtain a designation of funeral home from the next of kin or responsible friends, the medical examiner or deputy medical examiner shall designate the funeral home. In designating the funeral home, the medical examiner or deputy medical examiner shall be fair and equitable among the funeral homes listed in the office of the district medical examiner. [1973 c.408 Â§16]

Â Â Â Â Â  146.110 [Amended by 1959 c.629 Â§34; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.113 Authority to order removal of body fluids. (1) A medical examiner or district attorney may, in any death requiring investigation, order samples of blood or urine taken for laboratory analysis.

Â Â Â Â Â  (2) When a death requiring an investigation as a result of a motor vehicle accident occurs within five hours after the accident and the deceased is over 13 years of age, a blood sample shall be taken and forwarded to an approved laboratory for analysis. Such blood or urine samples shall be analyzed for the presence and quantity of ethyl alcohol, and if considered necessary by the State Medical Examiner, the presence of controlled substances.

Â Â Â Â Â  (3) Laboratory reports of the analysis shall be made a part of the State Medical ExaminerÂs and district medical examinerÂs files. [1973 c.408 Â§17; 1979 c.744 Â§5]

Â Â Â Â Â  146.115 [Amended by 1955 c.190 Â§1; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.117 Autopsies. (1) A medical examiner or district attorney may order an autopsy performed in any death requiring investigation. This authorization for an autopsy shall permit the pathologist to remove and retain body tissues or organs from the deceased for the purpose of the legal or medical determination of the manner or cause of death, or other purposes approved under policies established by the State Medical Examiner Advisory Board.

Â Â Â Â Â  (2) If an autopsy is ordered, the medical examiner shall obtain the services of a pathologist authorized under ORS 146.045 (2)(b).

Â Â Â Â Â  (3) A pathologist may not receive compensation for performing the autopsy if, as medical examiner, the pathologist ordered the autopsy. [1973 c.408 Â§18; 1987 c.142 Â§4; 1995 c.744 Â§15]

Â Â Â Â Â  146.120 [Amended by 1959 c.629 Â§35; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.121 Disposition of body; filing; expenses. (1) No person shall bury or otherwise dispose of the body of a person whose death required investigation, without having first obtained a burial or cremation permit, or a death certificate completed and signed by a medical examiner.

Â Â Â Â Â  (2) When a medical examiner investigates the death of a person whose body is not claimed by a friend or relative within five days of the date of death, the sheriff or, in counties having a population of 400,000 or more, the medical examiner shall dispose of the body according to the provisions of ORS 97.170 to 97.210.

Â Â Â Â Â  (3) If the medical examiner is unable to dispose of the body of a deceased person according to subsection (2) of this section, the medical examiner may order in writing that the body be either cremated or plainly and decently buried.

Â Â Â Â Â  (4) The sheriff or medical examiner shall file a copy of the death certificate, the order for disposition and a verified statement of the expenses of the cremation or burial with the board of county commissioners. The board of county commissioners shall pay such expenses, or any proportion thereof as may be available, from county funds annually budgeted for this purpose. [1973 c.408 Â§19; 1995 c.744 Â§16]

Â Â Â Â Â  146.125 Disposition of personal property. (1) The medical examiner, deputy medical examiner, district attorney or sheriff may temporarily retain possession of any property found on the body or in the possession of the deceased which in the opinion of the medical examiner, deputy medical examiner, district attorney or sheriff may be useful in establishing the cause or manner of death or may be used in further proceedings.

Â Â Â Â Â  (2) When a medical examiner, deputy medical examiner, district attorney or sheriff assumes control or custody of money or personal property found on the body or in the possession of the deceased, the medical examiner, deputy medical examiner, district attorney or sheriff shall:

Â Â Â Â Â  (a) Make a verified inventory of such money or property.

Â Â Â Â Â  (b) File the inventory in the district medical examinerÂs office.

Â Â Â Â Â  (c) Deposit the money with the county treasurer to the credit of the county general fund.

Â Â Â Â Â  (3) If personal property is not retained by the medical examiner, deputy medical examiner, district attorney or sheriff, and is not claimed within 30 days, the inventory shall be filed with the board of county commissioners to be disposed of as follows:

Â Â Â Â Â  (a) If the property has value, the board may order it sold and after deducting the cost of sale, shall deposit the proceeds of the sale with the county treasurer to the credit of the county general fund.

Â Â Â Â Â  (b) If the property has no value in the judgment of the board, the board may order the sheriff to destroy such property.

Â Â Â Â Â  (4) Any expenses incurred by the county in transporting or disposing of the body may be deducted from the money or proceeds of the sale of personal property before it is delivered to a claimant.

Â Â Â Â Â  (5) If it appears that the person whose death required investigation died wholly intestate and without heirs, the county whose official has control or custody of the property shall notify an estate administrator of the Department of State Lands appointed under ORS 113.235 within 15 days after the death.

Â Â Â Â Â  (6) If a legally qualified personal representative, spouse, or next of kin:

Â Â Â Â Â  (a) Claims the money of the deceased, the treasurer shall, subject to the provisions of subsection (4) of this section, deliver such money to the claimant.

Â Â Â Â Â  (b) Within 30 days, claims the personal property of the deceased, the property shall be delivered to such claimant subject to the provisions of subsections (1) and (5) of this section.

Â Â Â Â Â  (7) If money of the deceased is not claimed within seven years and is presumed abandoned as provided by ORS 98.302 to 98.436 and 98.992, the board of county commissioners shall order the money paid as required by law. [1973 c.408 Â§20; 1977 c.582 Â§5; 2003 c.395 Â§19]

Â Â Â Â Â  146.130 [Amended by 1959 c.629 Â§36; repealed by 1965 c.221 Â§27]

(Inquest)

Â Â Â Â Â  146.135 Authority to order inquest. (1) The district attorney for the county where the death occurs may order an inquest to obtain a jury finding of the cause and manner of death in any case requiring investigation.

Â Â Â Â Â  (2) For the purpose of conducting an inquest, the district attorney shall have the powers of a judicial officer as described by ORS 1.240 and 1.250.

Â Â Â Â Â  (3) The district attorney shall advise the jury of inquest as to its duties and instruct the jury on questions of law.

Â Â Â Â Â  (4) The district attorney shall cause a record of the inquest proceedings to be made which shall include the written order of inquest, a record of the testimony of witnesses and the written verdict of the jury.

Â Â Â Â Â  (5) Within a reasonable time after the verdict is returned, the record of inquest shall be filed in the district medical examinerÂs office for the county where the inquest was held.

Â Â Â Â Â  (6) A copy of the order of inquest and verdict of the jury shall be filed in the State Medical ExaminerÂs office.

Â Â Â Â Â  (7) The record of inquest shall be available for inspection as provided by ORS 146.035 (5). [1973 c.408 Â§21; 1987 c.142 Â§3]

Â Â Â Â Â  146.140 [Amended by 1959 c.629 Â§37; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.145 Jury of inquest. (1) The district attorney shall order the inquest to be held at a specified time and place and as provided in ORS 10.810 and 10.820 shall summon a jury of inquest to inquire into the cause and manner of death.

Â Â Â Â Â  (2) Upon receipt of a copy of the order of inquest, the sheriff shall select, as provided by law, not less than eight prospective members of the jury of inquest.

Â Â Â Â Â  (3) The sheriff shall obtain a summons for each prospective juror selected and cause the summons to be served upon such juror.

Â Â Â Â Â  (4) At the time and place of the inquest the sheriff shall report to the district attorney the names of all prospective jurors summoned.

Â Â Â Â Â  (5) A prospective juror may be excused by the district attorney if the juror was related or closely associated with the deceased, was a witness to the death or shows good cause that the juror may be biased.

Â Â Â Â Â  (6) From among the prospective jurors not excused, six members of the jury of inquest shall be drawn by lot. [1973 c.408 Â§22]

Â Â Â Â Â  146.150 [Amended by 1959 c.629 Â§38; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.155 Inquest proceedings. (1) The six members of the jury of inquest shall be sworn by the district attorney to:

Â Â Â Â Â  (a) Inquire into who the deceased person was, when and where the deceased person came to death, the cause of death and the manner of death.

Â Â Â Â Â  (b) Give a true verdict thereof according to the evidence produced during the inquest.

Â Â Â Â Â  (2) The district attorney shall subpoena as a witness any person who the district attorney believes has knowledge of facts relevant and material to the inquiry. The jury of inquest may request but may not require that other persons be subpoenaed.

Â Â Â Â Â  (3) The district attorney shall examine each witness as to all facts which the district attorney deems relevant and material to the inquiry. After examination by the district attorney, the members of the jury may inquire of the witness provided that their examination is relevant and material.

Â Â Â Â Â  (4) When the examination of witnesses is closed, the district attorney shall advise the jury as to their duty under law, and as to questions of law arising from the facts or posed by the jury.

Â Â Â Â Â  (5) After having been advised of law, the jury shall retire to deliberate and to arrive at its verdict.

Â Â Â Â Â  (6) The verdict shall be delivered to the district attorney. [1973 c.408 Â§23]

Â Â Â Â Â  146.160 [Amended by 1959 c.629 Â§39; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.165 Verdict; findings; testimony and verdict of inquest as admissible evidence in subsequent proceedings. (1) The jury shall give its verdict in writing, signed by its members, setting forth its findings from the evidence produced:

Â Â Â Â Â  (a) Who the deceased person was;

Â Â Â Â Â  (b) When and where the deceased person came to death;

Â Â Â Â Â  (c) The cause of death; and

Â Â Â Â Â  (d) The manner of death.

Â Â Â Â Â  (2) The verdict of a jury of inquest shall not preclude nor require a criminal charge by the grand jury or district attorney.

Â Â Â Â Â  (3) The testimony of any witness before a jury of inquest shall not be admissible evidence in any civil or criminal proceeding except:

Â Â Â Â Â  (a) A criminal trial in which the witness is charged with perjury or false swearing arising from the testimony given before the jury of inquest.

Â Â Â Â Â  (b) A civil or criminal trial in which the testimony before the jury of inquest is offered as a prior inconsistent statement to impeach the same witness.

Â Â Â Â Â  (4) The verdict of a jury of inquest shall not be admitted into evidence in any trial. [1973 c.408 Â§24]

Â Â Â Â Â  146.170 [Amended by 1955 c.161 Â§1; 1959 c.629 Â§40; repealed by 1965 c.221 Â§27]

IDENTIFICATION OF DEAD AND MISSING PERSONS

Â Â Â Â Â  146.171 Unidentified human remains; maintenance of records. (1) The Superintendent of State Police shall establish and maintain a file of records relating to unidentified human remains found within the state and of which the Oregon State Police are notified under ORS 146.174. The records shall be maintained in order to facilitate the identification of such remains.

Â Â Â Â Â  (2) The Superintendent of State Police shall establish the file described under subsection (1) of this section after consultation with the State Medical Examiner to determine what areas of information generally shall be requested, obtained and preserved in the file. General areas of information determined under this section shall be for the purpose of developing file format and standard forms for collecting data to aid in identifying human remains. Information having potential value in identifying human remains shall not be excluded from a file because it does not fall within a general area of information determined under this section or is not required by federal authorities.

Â Â Â Â Â  (3) In addition to any other file it maintains, the Department of State Police shall enter appropriate information relating to unidentified human remains into any file maintained by federal authorities to facilitate the identification of such remains. The department shall conform file entries under this subsection to the format prescribed by the authorities responsible for the federal file. [Formerly 146.505]

Â Â Â Â Â  146.174 Medical examiner to provide information about unidentified human remains; identification. (1) If a medical examiner is unable to determine the identity of human remains, the medical examiner shall, not later than 30 days after such remains are brought to the medical examinerÂs attention, notify and provide to the Superintendent of State Police or the superintendentÂs designee all information in the medical examinerÂs records concerning the remains.

Â Â Â Â Â  (2) The medical examiner shall make reasonable attempts to promptly identify human remains and may consider procedures consistent with current forensic autopsy performance standards of the National Association of Medical Examiners. Reasonable attempts to identify human remains include, but are not limited to, obtaining:

Â Â Â Â Â  (a) Photographs of the remains prior to an autopsy;

Â Â Â Â Â  (b) Dental or skeletal X-rays of the remains;

Â Â Â Â Â  (c) Photographs of items found with the remains;

Â Â Â Â Â  (d) Fingerprints of the remains; and

Â Â Â Â Â  (e) Samples of tissue, bone or hair from the remains that are suitable for DNA (deoxyribonucleic acid) analysis.

Â Â Â Â Â  (3) The medical examiner may not dispose of unidentified human remains, or take any action that materially affects the unidentified human remains, before the medical examiner completes the steps described in subsection (2) of this section. [Formerly 146.515]

Â Â Â Â Â  146.177 Procedures for investigating missing persons. Written policies adopted by
Oregon
law enforcement agencies regarding missing persons shall specify the procedures for investigating missing persons in order to ensure that reported missing persons cases, particularly those involving minor children, are investigated as soon as possible, utilizing all available resources. In adopting policies under this section,
Oregon
law enforcement agencies may consider standards set by the Oregon Accreditation Alliance and adopt policies consistent with Oregon Accreditation Alliance standards. Policies adopted under this section should include the following:

Â Â Â Â Â  (1) Requirements for accepting missing persons reports;

Â Â Â Â Â  (2) Procedures for initial investigations;

Â Â Â Â Â  (3) Responsibility for follow-up investigations;

Â Â Â Â Â  (4) Standards for maintaining and clearing computer data of missing persons information stored in the Law Enforcement Data System and the National Crime Information Center; and

Â Â Â Â Â  (5) Initiation and activation criteria for Amber Plan alerts under ORS 181.035. [2007 c.500 Â§2]

Â Â Â Â Â  146.180 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.181 Missing persons; police report; supplementary report. (1) When a person is reported as missing to any city, county or state police agency, the agency, within 12 hours thereafter, shall enter into state and federal records maintained for that purpose, a report of the missing person in a format and according to procedures established by the authorities responsible respectively for the state and federal records.

Â Â Â Â Â  (2) The law enforcement agency to which the report is made:

Â Â Â Â Â  (a) May request from the person making the report information or material likely to be useful in identifying the missing person or the human remains of the missing person, including, but not limited to:

Â Â Â Â Â  (A) The name of the missing person and any alternative names the person uses;

Â Â Â Â Â  (B) The date of birth of the missing person;

Â Â Â Â Â  (C) A physical description of the missing person, including the height, weight, gender, race, eye color, current hair color and natural hair color of the missing person, any identifying marks on the missing person, any prosthetics used by, or surgical implants in, the missing person and any physical anomalies of the missing person;

Â Â Â Â Â  (D) The blood type of the missing person;

Â Â Â Â Â  (E) The driver license number of the missing person;

Â Â Â Â Â  (F) The Social Security number of the missing person;

Â Â Â Â Â  (G) A recent photograph of the missing person;

Â Â Â Â Â  (H) A description of the clothing the missing person is believed to have been wearing at the time the person disappeared;

Â Â Â Â Â  (I) A description of items that the missing person is believed to have had with the person at the time the person disappeared;

Â Â Â Â Â  (J) Telephone numbers and electronic mail addresses of the missing person;

Â Â Â Â Â  (K) The name and address of any school the missing person attends;

Â Â Â Â Â  (L) The name and address of any employer of the missing person;

Â Â Â Â Â  (M) The name and address of the primary care physician and dentist of the missing person;

Â Â Â Â Â  (N) A description of any vehicle that the missing person might have been driving or riding in when the person disappeared;

Â Â Â Â Â  (O) The reasons why the person making the missing person report believes the person is missing;

Â Â Â Â Â  (P) Any circumstances that indicate that the missing person may be at risk of injury or death;

Â Â Â Â Â  (Q) Any circumstances that may indicate that the disappearance is not voluntary;

Â Â Â Â Â  (R) Information about a known or possible abductor or a person who was last seen with the missing person; and

Â Â Â Â Â  (S) The date of the last contact with the missing person.

Â Â Â Â Â  (b) May request in writing from any dentist, denturist, physician, optometrist or other medical practitioner possessing it such medical, dental or other physically descriptive information as is likely to be useful in identifying the missing person or the human remains of the missing person.

Â Â Â Â Â  (3) The law enforcement agency, upon obtaining information pursuant to subsection (2) of this section, shall make a supplementary entry of that information into the state and federal records described in subsection (1) of this section. The supplementary report shall be in a format and according to procedures established by the authorities responsible respectively for the state and federal records. [Formerly 146.525]

Â Â Â Â Â  146.184 Medical practitioners to provide information about missing persons. (1) A dentist, denturist, physician, optometrist or other medical practitioner, upon receipt of a written request from a law enforcement agency for identifying information pursuant to ORS 146.181, shall furnish to the agency such information known to the practitioner upon the request forms provided by the agency.

Â Â Â Â Â  (2) Information obtained under this section is restricted to use for the identification of missing persons or the identification of unidentified human remains and may not be made available to the public.

Â Â Â Â Â  (3) Compliance with a written request for information under this section by a dentist, denturist, physician, optometrist or other medical practitioner does not constitute a breach of confidentiality. [Formerly 146.535]

Â Â Â Â Â  146.187 DNA sample. (1) If a person who has been reported as missing has not been located within 30 days after the missing person report is made, the law enforcement agency that accepted the missing persons report shall attempt to obtain a DNA sample from the missing person or from family members of the missing person in addition to any documentation necessary to enable the agency to use the samples in conducting searches of DNA databases.

Â Â Â Â Â  (2) A law enforcement agency shall forward a DNA sample obtained for use in a missing persons case as directed by the Department of State Police.

Â Â Â Â Â  (3) A person, or the executor of the personÂs estate, who was a missing person and who had a DNA sample obtained for use in the personÂs case may request the destruction of the DNA sample, and any resultant database entries, when the missing person has been located or identified. The request shall be made in writing to the department. The department, upon confirming that the status of the missing person has been resolved, shall destroy the DNA sample and remove any database entries related to the DNA sample.

Â Â Â Â Â  (4) As used in this section, ÂDNAÂ means deoxyribonucleic acid. [2007 c.500 Â§4]

Â Â Â Â Â  146.189 Use of records to identify human remains and missing persons; disposition of records. (1) If the Superintendent of State Police is notified that a record of unidentified human remains filed by the Department of State Police under ORS 146.171 corresponds with the record of a person reported as missing, the superintendent shall immediately notify the medical examiner who reported the unidentified human remains and the law enforcement agency that filed the missing person report under ORS 146.181. If the medical examiner identifies the remains, the medical examiner shall immediately notify the superintendent and the superintendent shall cancel the report of unidentified human remains.

Â Â Â Â Â  (2) When a person reported as missing under ORS 146.181 is found, or when the remains of the person have been discovered and identified, the law enforcement agency to which the person was reported missing shall cancel the reports to state and federal authorities under ORS 146.181. The agency shall destroy all information and material received under ORS 146.181 relating to a missing person who is discovered to be living. In the case of a missing person found to be no longer living, the agency shall seal the information and material obtained under ORS 146.181, except as otherwise may be necessary to investigate or prosecute a criminal action relating to the personÂs disappearance or death. [Formerly 146.545]

Â Â Â Â Â  146.190 [Amended by 1959 c.629 Â§41; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.200 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.210 [Amended by 1959 c.629 Â§42; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.220 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.230 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.240 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.250 [Amended by 1953 c.568 Â§3; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.260 [Amended by 1953 c.568 Â§3; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.270 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.280 [Repealed by 1965 c.221 Â§27]

Â Â Â Â Â  146.310 [1965 c.221 Â§2; 1971 c.487 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.315 [1971 c.487 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.320 [1965 c.221 Â§5; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.330 [1965 c.221 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.340 [1965 c.221 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.350 [1965 c.221 Â§6; 1971 c.487 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.360 [1965 c.221 Â§7; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.370 [1965 c.221 Â§8; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.410 [1959 c.629 Â§6; 1965 c.221 Â§16; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.420 [1959 c.629 Â§9; 1963 c.98 Â§1; 1965 c.91 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.430 [1959 c.629 Â§11; 1961 c.434 Â§3; 1965 c.91 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.440 [1959 c.629 Â§12; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.450 [1959 c.629 Â§13; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.460 [1959 c.629 Â§14; repealed by 1965 c.91 Â§3 (146.461 enacted in lieu of 146.460)]

Â Â Â Â Â  146.461 [1965 c.91 Â§4 (enacted in lieu of 146.460); repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.470 [1959 c.629 Â§15; 1961 c.434 Â§4; 1965 c.91 Â§5; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.480 [1959 c.629 Â§17; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.490 [1959 c.629 Â§18; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.500 [1959 c.629 Â§19; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.505 [1983 c.390 Â§1; renumbered 146.171 in 2007]

Â Â Â Â Â  146.510 [1959 c.629 Â§20; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.515 [1983 c.390 Â§2; 2007 c.500 Â§5; renumbered 146.174 in 2007]

Â Â Â Â Â  146.520 [1959 c.629 Â§21; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.525 [1983 c.390 Â§3; 1989 c.1059 Â§3; 2007 c.500 Â§3; renumbered 146.181 in 2007]

Â Â Â Â Â  146.530 [1959 c.629 Â§22; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.535 [1983 c.390 Â§4; 2007 c.500 Â§6; renumbered 146.184 in 2007]

Â Â Â Â Â  146.540 [1959 c.629 Â§23; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.545 [1983 c.390 Â§5; 2007 c.500 Â§7; renumbered 146.189 in 2007]

Â Â Â Â Â  146.550 [1959 c.629 Â§24; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.560 [1959 c.629 Â§25; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.565 [1961 c.434 Â§2; 1965 c.91 Â§6; 1965 c.439 Â§4; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.570 [1959 c.629 Â§26; 1967 c.632 Â§1; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.580 [1959 c.629 Â§27; 1961 c.434 Â§5; 1967 c.632 Â§2; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.590 [1959 c.629 Â§Â§28,29; 1961 c.434 Â§6; 1967 c.632 Â§3; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.600 [1959 c.629 Â§30; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.610 [1959 c.629 Â§31; repealed by 1973 c.408 Â§35]

INVESTIGATIONS OF INJURIES

Â Â Â Â Â  146.710 Definition for ORS 146.710 to 146.780. As used in ORS 146.710 to 146.780, ÂinjuryÂ means:

Â Â Â Â Â  (1) A physical injury caused by a knife, gun, pistol or other dangerous or deadly weapon; or

Â Â Â Â Â  (2) A serious physical injury. [1963 c.621 Â§1; 1965 c.472 Â§1; 1967 c.545 Â§1; 1971 c.451 Â§9; 2007 c.294 Â§1]

Â Â Â Â Â  146.720 [1963 c.621 Â§Â§3,4; 1965 c.221 Â§17; repealed by 1965 c.472 Â§9]

Â Â Â Â Â  146.730 Investigation. A medical examiner or district attorney may investigate an injury whenever the injury occurred under suspicious or unknown circumstances. All authority granted to the medical examiner or district attorney by ORS 146.003 to 146.189 and 146.710 to 146.992 may be exercised in making such investigation. [1963 c.621 Â§2; 1965 c.221 Â§18; 1967 c.545 Â§Â§2,3; 1971 c.401 Â§7; 1971 c.451 Â§10; 1973 c.408 Â§26; 2007 c.294 Â§2]

Â Â Â Â Â  146.740 Reports of medical examiner. Whenever the medical examiner concludes that a crime may have been committed by any person in causing the injury, the medical examiner shall report the conclusion to the district attorney. [1963 c.621 Â§Â§5,6; 1965 c.221 Â§19; 1967 c.545 Â§Â§4,5; 1971 c.401 Â§8; 1971 c.451 Â§11; 1973 c.408 Â§27]

Â Â Â Â Â  146.750 Injuries to be reported to medical examiner. (1) Except as required in subsection (3) of this section, any physician, including any intern and resident, having reasonable cause to suspect that a person brought to the physician or coming before the physician for examination, care or treatment has had injury, as defined in ORS 146.710, inflicted upon the person other than by accidental means, shall report or cause reports to be made in accordance with the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) An oral report shall be made immediately by telephone or otherwise, and followed as soon thereafter as possible by a report in writing, to the appropriate medical examiner.

Â Â Â Â Â  (3) When either an injury as defined in ORS 146.710 or abuse as defined in ORS 419B.005 occurs to an unmarried person who is under 18 years of age, the provisions of ORS 419B.005 to 419B.050 shall apply. [1965 c.472 Â§Â§3,4; 1967 c.545 Â§6; 1971 c.401 Â§9; 1971 c.451 Â§12; 1973 c.408 Â§28; 1975 c.644 Â§1; 1993 c.546 Â§99]

Â Â Â Â Â  146.760 Immunity of participant in making of report. Anyone participating in good faith in the making of a report pursuant to ORS 146.750 and who has reasonable grounds for the making thereof shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making of such report. Any such participant shall have the same immunity with respect to participation in any judicial proceeding resulting from such report. [1965 c.472 Â§5; 1971 c.451 Â§13; 1989 c.171 Â§20]

Â Â Â Â Â  146.770 [1965 c.472 Â§6; 1971 c.451 Â§14; renumbered 418.775]

Â Â Â Â Â  146.780 Confidentiality of records and reports. Notwithstanding the provisions of ORS 192.410 to 192.505 relating to confidentiality and accessibility for public inspection of public records, records and reports made under the provisions of ORS 146.750 are confidential and are not accessible for public inspection. [1965 c.472 Â§7; 1967 c.545 Â§7; 1971 c.401 Â§10; 1971 c.451 Â§15; 1973 c.408 Â§29; 1973 c.794 Â§15a]

PENALTIES

Â Â Â Â Â  146.990 [Subsection (1) enacted as 1959 c.629 Â§45; subsection (3) of 1963 Replacement Part enacted as 1963 c.621 Â§7; 1965 c.221 Â§20; 1965 c.472 Â§8; 1971 c.451 Â§16; repealed by 1973 c.408 Â§35]

Â Â Â Â Â  146.992 Penalties. (1) A person who violates ORS 146.103 (1) commits a Class A misdemeanor.

Â Â Â Â Â  (2) A person who violates ORS 146.103 (2) or (4), 146.107 (5), or 146.121 (1) commits a Class B misdemeanor.

Â Â Â Â Â  (3) A person who violates ORS 146.100 (4) commits a Class C misdemeanor. [1973 c.408 Â§25]

_______________



Chapter 147

Chapter 147 Â Victims of Crime and Acts of Mass Destruction

2007 EDITION

VICTIMS OF CRIME & ACTS OF MASS DESTRUCTION

PROCEDURE IN CRIMINAL MATTERS GENERALLY

COMPENSATION OF CRIME VICTIMS

(General Provisions)

147.005Â Â Â Â  Definitions

147.015Â Â Â Â  Eligibility for compensation; generally

147.025Â Â Â Â  Eligibility of person not victim or dependent of deceased victim

147.035Â Â Â Â  Amounts and types of losses compensable; rules

147.045Â Â Â Â  Notification of district attorney upon filing of compensation claim; deferral of compensation proceedings; emergency awards

147.055Â Â Â Â  Emergency awards; amount; effect on final award

147.065Â Â Â Â  Limitation on time for commencing action for compensable crime

(Compensation Procedure)

147.105Â Â Â Â  Application for compensation; contents; additional information or materials; amended applications; effect of criminal conviction of applicant

147.115Â Â Â Â  Confidentiality of application information; board proceedings; use of record; witnesses before board

147.125Â Â Â Â  Determining amount of compensation; deduction of other benefits

147.135Â Â Â Â  Processing compensation application; order; contents

147.145Â Â Â Â  Review of order; reconsideration; notice to applicant

147.155Â Â Â Â  Appeal to WorkersÂ Compensation Board; hearing; record; evidence considered; board determination not subject to further review

147.165Â Â Â Â  Payment of awards; awards to minors and incompetents

(Administrative Provisions)

147.205Â Â Â Â  Authority of Department of Justice; assistance from other agencies; rules; examination of victims; reports to Governor and Legislative Assembly

147.215Â Â Â Â  Attorney General as legal adviser to department; assistance by governmental agencies

147.225Â Â Â Â  Criminal Injuries Compensation Account

147.227Â Â Â Â  Disbursement of moneys to be used for comprehensive victimsÂ assistance programs; rules; qualifications

147.231Â Â Â Â  Disbursement of moneys to provide services to victims of crimes; rules

147.240Â Â Â Â  Department of Justice to submit claims to account for payment of awards

147.245Â Â Â Â  Disposition of moneys recovered from assailant; disposition of gifts or grants

147.255Â Â Â Â  Recovery of moneys paid on fraudulent claims; recovery of fees

147.275Â Â Â Â  Proceeds of compensable crime; escrow account for benefit of victims; notice; distribution; hearing; rules; definitions

(Recovery of Assistance)

147.281Â Â Â Â  Definitions

147.283Â Â Â Â  Notice to Department of Justice of claim or action to enforce claim for injuries

147.285Â Â Â Â  Creation of lien

147.287Â Â Â Â  Perfection of lien

147.289Â Â Â Â  Notice of lien; form

147.292Â Â Â Â  Notice of amount of judgment, settlement or compromise

147.294Â Â Â Â  Liability of person making payment after notice of lien is recorded

147.296Â Â Â Â  Action for failure to provide notice

147.298Â Â Â Â  Where action may be initiated

(Miscellaneous Provisions)

147.305Â Â Â Â  Effect of criminal conviction on compensation proceedings

147.315Â Â Â Â  Charging fees to applicants prohibited

147.325Â Â Â Â  Compensation not subject to assignment or legal process prior to receipt by beneficiary

147.335Â Â Â Â  Compensation rights not to survive beneficiary; death of beneficiary after filing of application

147.345Â Â Â Â  State subrogated to rights accruing to beneficiary; suit by state against assailant; disposition of proceeds; settlement

147.365Â Â Â Â  Law enforcement agencies to inform crime victims of compensation procedure; agencies not civilly liable for failure to comply

SERVICES TO VICTIMS OF ACTS OF MASS DESTRUCTION

147.367Â Â Â Â  Services to victims of acts of mass destruction; Department of Justice

PAYMENT OF COSTS OF MEDICAL ASSESSMENT

(Child Abuse Medical Assessment)

147.390Â Â Â Â  Child abuse medical assessment; payment by department

147.391Â Â Â Â  Limitation on obligation of Criminal Injuries Compensation Account under ORS 147.390

(Sexual Assault Medical Assessment)

147.395Â Â Â Â  Definitions

147.397Â Â Â Â  Payment of costs; form; provider reimbursement

147.399Â Â Â Â  Sexual Assault VictimsÂ Emergency Medical Response Fund

CRIME VICTIMSÂ RIGHTS

147.405Â Â Â Â  Short title

147.410Â Â Â Â  Purpose

147.415Â Â Â Â  Severability

147.417Â Â Â Â  Victim to be notified of constitutional rights

147.419Â Â Â Â  Authority of victim to obtain copy of transcript or tape of criminal proceeding

147.421Â Â Â Â  Information about defendant that public body is required to provide to victim

147.425Â Â Â Â  Personal representative

OREGON
DOMESTIC AND SEXUAL VIOLENCE SERVICES FUND

147.450Â Â Â Â  Definitions

147.453Â Â Â Â
Oregon
Domestic and Sexual Violence Services Fund

147.456Â Â Â Â  Plan for allocation of funds; Department of Justice

147.459Â Â Â Â  Considerations in developing plan

147.462Â Â Â Â  Limits on expenditures from fund

147.465Â Â Â Â  Grantmaking; rules

147.468Â Â Â Â  Authority of Department of Justice

147.471Â Â Â Â  Advisory council

COMPENSATION OF CRIME VICTIMS

(General Provisions)

Â Â Â Â Â  147.005 Definitions. As used in ORS 135.905 and 147.005 to 147.367 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means:

Â Â Â Â Â  (a) Any victim of a compensable crime who applies to the Department of Justice for compensation under ORS 135.905 and 147.005 to 147.367;

Â Â Â Â Â  (b) Any person who was a dependent of a deceased victim at the time of the death of that victim;

Â Â Â Â Â  (c) Any person who is a survivor of a deceased victim; or

Â Â Â Â Â  (d) Any person eligible for compensation under ORS 147.025.

Â Â Â Â Â  (2) ÂBoardÂ means the WorkersÂ Compensation Board.

Â Â Â Â Â  (3) ÂChildÂ means an unmarried person who is under 18 years of age and includes a posthumous child, stepchild or an adopted child.

Â Â Â Â Â  (4) ÂCompensable crimeÂ means abuse of corpse in any degree or an intentional, knowing or reckless act that results in serious bodily injury or death of another person and which, if committed by a person of full legal capacity, would be punishable as a crime in this state.

Â Â Â Â Â  (5) ÂDependentÂ means such relatives of a deceased victim who wholly or partially were dependent upon the victimÂs income at the time of death or would have been so dependent but for the victimÂs incapacity due to the injury from which the death resulted.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Justice.

Â Â Â Â Â  (7) ÂFuneral expensesÂ means expenses of the funeral, burial, cremation or other chosen method of interment, including plot or tomb and other necessary incidents to the disposition of the remains and also including, in the case of abuse of corpse in any degree, reinterment.

Â Â Â Â Â  (8) ÂInjuryÂ means abuse of a corpse or actual bodily harm and, with respect to a victim, includes pregnancy and mental or nervous shock.

Â Â Â Â Â  (9) ÂInternational terrorismÂ means activities that:

Â Â Â Â Â  (a) Involve violent acts or acts dangerous to human life that are a violation of the criminal laws of the
United States
or any state or that would be a criminal violation if committed within the jurisdiction of the
United States
or of any state;

Â Â Â Â Â  (b) Appear to be intended to:

Â Â Â Â Â  (A) Intimidate or coerce a civilian population;

Â Â Â Â Â  (B) Influence the policy of a government by intimidation or coercion; or

Â Â Â Â Â  (C) Affect the conduct of a government by assassination or kidnapping; and

Â Â Â Â Â  (c) Occur primarily outside the territorial jurisdiction of the
United States
or transcend national boundaries in terms of the means by which they are accomplished, the persons they appear intended to intimidate or coerce, or the locale in which their perpetrators operate or seek asylum.

Â Â Â Â Â  (10) ÂLaw enforcement officialÂ means a sheriff, constable, marshal, municipal police officer or member of the Oregon State Police and such other persons as may be designated by law as a peace officer.

Â Â Â Â Â  (11) ÂRelativeÂ means a person related to the victim within the third degree as determined by the common law, a spouse, or an individual related to the spouse within the third degree as so determined and includes an individual in an adoptive relationship.

Â Â Â Â Â  (12) ÂSurvivorÂ means any spouse, parent, grandparent, guardian, sibling, child or other immediate family member or household member of a deceased victim.

Â Â Â Â Â  (13) ÂVictimÂ means:

Â Â Â Â Â  (a) A person:

Â Â Â Â Â  (A) Killed or injured in this state as a result of a compensable crime perpetrated or attempted against that person;

Â Â Â Â Â  (B) Killed or injured in this state while attempting to assist a person against whom a compensable crime is being perpetrated or attempted, if that attempt of assistance would be expected of a reasonable person under the circumstances;

Â Â Â Â Â  (C) Killed or injured in this state while assisting a law enforcement official to apprehend a person who has perpetrated a crime or to prevent the perpetration of any such crime, if that assistance was in response to the express request of the law enforcement official;

Â Â Â Â Â  (D) Killed or injured in another state as a result of a criminal episode that began in this state;

Â Â Â Â Â  (E) Who is an Oregon resident killed or injured as a result of a compensable crime perpetrated or attempted against the person in a state, within the United States, without a reciprocal crime victimsÂ compensation program; or

Â Â Â Â Â  (F) Who is an
Oregon
resident killed or injured by an act of international terrorism committed outside the
United States
; or

Â Â Â Â Â  (b) In the case of abuse of corpse in any degree, the corpse or a relative of the corpse. [1977 c.376 Â§1; 1985 c.552 Â§4; 1987 c.770 Â§1; 1989 c.542 Â§1; 1993 c.294 Â§7; 1997 c.289 Â§1; 2003 c.351 Â§1]

Â Â Â Â Â  147.010 [Amended by 1973 c.32 Â§1; renumbered 133.743]

Â Â Â Â Â  147.015 Eligibility for compensation; generally. A person is eligible for an award of compensation under ORS 135.905 and 147.005 to 147.367 if:

Â Â Â Â Â  (1) The person is a victim, or is a survivor or dependent of a deceased victim of a compensable crime that has resulted in or may result in a compensable loss;

Â Â Â Â Â  (2) The appropriate law enforcement officials were notified of the perpetration of the crime allegedly causing the death or injury to the victim within 72 hours after its perpetration, unless the Department of Justice finds good cause exists for the failure of notification;

Â Â Â Â Â  (3) The applicant has cooperated fully with law enforcement officials in the apprehension and prosecution of the assailant or the department has found that the applicantÂs failure to cooperate was for good cause;

Â Â Â Â Â  (4) The application for compensation is not the result of collusion between the applicant and the assailant of the victim;

Â Â Â Â Â  (5) The death or injury to the victim was not substantially attributable to the wrongful act of the victim or substantial provocation of the assailant of the victim; and

Â Â Â Â Â  (6) The application for an award of compensation under ORS 135.905 and 147.005 to 147.367 is filed with the department:

Â Â Â Â Â  (a) Within six months of the date of the injury to the victim; or

Â Â Â Â Â  (b) Within such further extension of time as the department for good cause shown, allows. [1977 c.376 Â§3; 1987 c.770 Â§2; 1989 c.542 Â§2; 1991 c.862 Â§2; 1997 c.288 Â§1]

Â Â Â Â Â  147.020 [Renumbered 133.747]

Â Â Â Â Â  147.025 Eligibility of person not victim or dependent of deceased victim. (1) Notwithstanding that a person is not a victim or a dependent of a deceased victim under ORS 147.015 (1), the person is eligible for compensation for reasonable medical expenses for the victim and for reasonable funeral expenses of the deceased victim if the person:

Â Â Â Â Â  (a) Paid or incurred such expenses; and

Â Â Â Â Â  (b) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (2) to (6) are met.

Â Â Â Â Â  (2) Notwithstanding that a person is not a survivor or dependent of a deceased victim under ORS 147.015 (1), the person is eligible for compensation for reasonable counseling expenses up to a maximum amount of $500 if the person:

Â Â Â Â Â  (a) Paid or incurred such expenses;

Â Â Â Â Â  (b) Was a friend or acquaintance of the victim;

Â Â Â Â Â  (c) Was the first person to discover the corpse of the victim; and

Â Â Â Â Â  (d) Files a claim in the manner provided in ORS 147.105 and the conditions in ORS 147.015 (2) to (6) are met.

Â Â Â Â Â  (3) The Department of Justice may pay directly to the provider of the services compensation for medical, funeral or counseling expenses incurred by the person. [1977 c.376 Â§4; 1987 c.770 Â§3; 2003 c.353 Â§1]

Â Â Â Â Â  147.030 [Renumbered 133.753]

Â Â Â Â Â  147.035 Amounts and types of losses compensable; rules. (1) Losses compensable under ORS 135.905 and 147.005 to 147.367 resulting from death or injury to a victim include:

Â Â Â Â Â  (a) In the case of injury:

Â Â Â Â Â  (A) Reasonable medical and hospital expenses, including psychiatric, psychological or counseling expenses and further including, in cases of:

Â Â Â Â Â  (i) Child sexual abuse, rape of a child and exploitation described in ORS 419B.005 (1)(a)(C), (D) or (E), counseling expenses of the victimÂs family up to a maximum amount of $20,000;

Â Â Â Â Â  (ii) Domestic violence, as defined in ORS 135.230, counseling expenses of children who witnessed the domestic violence up to a maximum amount of $10,000; or

Â Â Â Â Â  (iii) International terrorism, counseling expenses of a relative of the victim up to a maximum amount of $1,000;

Â Â Â Â Â  (B) Loss of earnings, not exceeding $400 per week up to a maximum amount of $20,000;

Â Â Â Â Â  (C) Rehabilitation up to a maximum amount of $4,000; and

Â Â Â Â Â  (D) Transportation for medical care and mental health counseling when the treatment is compensable under this section, the treatment is provided more than 30 miles away from the victimÂs residence and adequate treatment is not available closer to the victimÂs residence. Payment will be made at a rate set by the Department of Justice up to a maximum amount of $3,000.

Â Â Â Â Â  (b) In the case of death:

Â Â Â Â Â  (A) Reasonable funeral expenses up to a maximum amount of $5,000;

Â Â Â Â Â  (B) Reasonable medical and hospital expenses up to a maximum amount of $20,000;

Â Â Â Â Â  (C) Loss of support to the dependents of the victim not exceeding $400 per week up to a maximum amount of $20,000, less any amounts paid for loss of earnings;

Â Â Â Â Â  (D) Reasonable counseling expenses for the survivors of a deceased victim up to a maximum amount of $20,000 for each deceased victim; and

Â Â Â Â Â  (E) Transportation for mental health counseling when the treatment is compensable under this section, the treatment is provided more than 30 miles away from the survivorÂs or dependentÂs residence and adequate treatment is not available closer to the survivorÂs or dependentÂs residence. Payment will be made at a rate set by the Department of Justice up to a maximum amount of $3,000.

Â Â Â Â Â  (2) Compensable losses do not include:

Â Â Â Â Â  (a) Pain and suffering or property damage; or

Â Â Â Â Â  (b) Aggregate damages to the victim and to the dependents of a victim exceeding $44,000.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, in the case of abuse of corpse in any degree, losses compensable under ORS 135.905 and 147.005 to 147.367 resulting from the abuse of the corpse include:

Â Â Â Â Â  (a) Reasonable funeral expenses up to a maximum amount of $5,000; and

Â Â Â Â Â  (b) Reasonable counseling expenses for emotional distress up to a maximum amount of $5,000 for each incident.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, a claim for benefits expires and no further payments may be made with regard to the claim when three years have elapsed since the entry of a determination order under ORS 147.135 or when the victim, survivor or dependent attains 21 years of age, whichever comes later. The extension of benefits and payments until the victim, survivor or dependent attains 21 years of age applies to claims filed on or after August 4, 1991.

Â Â Â Â Â  (5) If the victim has suffered catastrophic injuries, a claim for benefits and payments may continue beyond the period described in subsection (4) of this section. The Department of Justice shall adopt rules defining catastrophic injuries and establishing the length of time that a claim for benefits and payments may continue.

Â Â Â Â Â  (6) The department shall adopt rules for medical fee schedules. The schedules shall represent at least the 75th percentile of the usual and customary fees charged to the public as determined by the department. An applicant or victim may not be charged for the percentile amount reduced by the department. [1977 c.376 Â§5; 1987 c.770 Â§4; 1989 c.542 Â§3; 1991 c.603 Â§2; 1991 c.862 Â§3; 1993 c.294 Â§8; 1993 c.546 Â§100; 1993 c.622 Â§3; 1997 c.549 Â§1; 1997 c.723 Â§1; 1997 c.749 Â§2; 1997 c.873 Â§31; 1999 c.922 Â§1; 2001 c.383 Â§1; 2003 c.349 Â§1]

Â Â Â Â Â  147.040 [Renumbered 133.757]

Â Â Â Â Â  147.045 Notification of district attorney upon filing of compensation claim; deferral of compensation proceedings; emergency awards. (1) Upon filing of a claim pursuant to ORS 135.905 and 147.005 to 147.367, the Department of Justice shall promptly notify the district attorney of the county wherein the crime is alleged to have occurred. If, within 10 days after such notification, the district attorney advises the department that a criminal prosecution is pending upon the same alleged crime and requests that action by the department be deferred, the department shall defer all proceedings under ORS 135.905 and 147.005 to 147.367 until such time as such criminal prosecution has been concluded and shall so notify the district attorney and the applicant. When such criminal prosecution has been concluded, the district attorney shall promptly so notify the department.

Â Â Â Â Â  (2) Nothing in this section shall limit the authority of the department to grant emergency awards pursuant to ORS 147.055. [1977 c.376 Â§6]

Â Â Â Â Â  147.050 [Renumbered 133.763]

Â Â Â Â Â  147.055 Emergency awards; amount; effect on final award. (1) Notwithstanding the provisions of ORS 147.045 (1), the Department of Justice may make an emergency award to the applicant pending a final decision in the claim, if it appears to the department, prior to taking action upon the claim that:

Â Â Â Â Â  (a) The claim is one with respect to which an award probably will be made; and

Â Â Â Â Â  (b) Undue hardship will result to the applicant if immediate payment is not made.

Â Â Â Â Â  (2)(a) The amount of such emergency award shall not exceed $1,000.

Â Â Â Â Â  (b) The amount of such emergency award shall be deducted from any final award made as a result of the claim.

Â Â Â Â Â  (c) The excess of the amount of such emergency award over the amount of the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the recipient to the department. [1977 c.376 Â§7]

Â Â Â Â Â  147.060 [Renumbered 133.767]

Â Â Â Â Â  147.065 Limitation on time for commencing action for compensable crime. Notwithstanding ORS 12.110 the victim of any compensable crime as defined in ORS 147.005 or the victimÂs representative may bring an action at any time within the five-year period after the commission of the compensable crime. [1985 c.552 Â§5]

Â Â Â Â Â  Note: 147.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.070 [Renumbered 133.773]

Â Â Â Â Â  147.080 [Renumbered 133.777]

Â Â Â Â Â  147.090 [Renumbered 133.783]

Â Â Â Â Â  147.100 [Renumbered 133.787]

(Compensation Procedure)

Â Â Â Â Â  147.105 Application for compensation; contents; additional information or materials; amended applications; effect of criminal conviction of applicant. (1) An applicant for compensation under ORS 135.905 and 147.005 to 147.367 must file an application under oath on a form furnished by the Department of Justice. The application shall include:

Â Â Â Â Â  (a) The name and address of the victim;

Â Â Â Â Â  (b) If the victim is deceased, the name and address of the applicant and relationship to the victim, the names and addresses of the victimÂs dependents and the extent to which each is so dependent;

Â Â Â Â Â  (c) The date and nature of the crime or attempted crime on which the application for compensation is based;

Â Â Â Â Â  (d) The date and place where, and the law enforcement officials to whom, notification of the crime was given;

Â Â Â Â Â  (e) The nature and extent of the injuries sustained by the victim, the names and addresses of those giving medical and hospital treatment to the victim and whether death resulted;

Â Â Â Â Â  (f) The loss to the applicant and to such other persons as are specified under paragraph (b) of this subsection, resulting from the injury or death;

Â Â Â Â Â  (g) The amount of benefits, payments or awards, if any, payable from any source, which the applicant or other person, listed under paragraph (b) of this subsection, has received or for which the applicant or other person is eligible as a result of the injury or death;

Â Â Â Â Â  (h) Releases authorizing the surrender to the department of reports, documents and other information relating to the matters specified under this subsection; and

Â Â Â Â Â  (i) Such other information as the department determines is necessary.

Â Â Â Â Â  (2) The department may require that the applicants submit with the application materials substantiating the facts stated in the application.

Â Â Â Â Â  (3) If the department finds that an application does not contain the required information or that the facts stated therein have not been substantiated, it shall notify the applicant in writing of the specific additional items of information or materials required and that the applicant has 30 days from the date of mailing in which to furnish those items to the department. Unless an applicant requests and is granted an extension of time by the department, the department shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

Â Â Â Â Â  (4) An applicant may file an amended application or additional substantiating materials to correct inadvertent errors or omissions at any time before the department has completed its consideration of the original application.

Â Â Â Â Â  (5) The filing of additional information or the amendment of the application pursuant to subsection (3) or (4) of this section shall be considered for the purposes of ORS 135.905 and 147.005 to 147.367 to have been filed at the same time as the original application.

Â Â Â Â Â  (6) Unless the department finds good cause exists for the applicantÂs failure to satisfy a financial obligation or unless the interest of justice requires otherwise, the department shall not process an application filed by or on behalf of a victim who owes a financial obligation ordered or imposed as a result of a previous criminal conviction until the department receives information or materials establishing to the satisfaction of the department that the financial obligation has been satisfied. If the department does not receive the information or materials within one year after the department notifies the applicant of the need to fulfill this requirement, the application is void.

Â Â Â Â Â  (7)(a) If at the time of application, the applicant is incarcerated as a result of a conviction of a crime, the application shall be refused and returned to the applicant. The applicant is eligible to refile the application within six months after the applicant is released from incarceration.

Â Â Â Â Â  (b) At the time the application is refused and returned, the department shall notify the applicant of the right to refile the claim within six months of release from incarceration. [1977 c.376 Â§8; 1991 c.603 Â§1; 1991 c.862 Â§5; 1993 c.18 Â§24]

Â Â Â Â Â  147.110 [Amended by 1973 c.836 Â§123; renumbered 133.793]

Â Â Â Â Â  147.115 Confidentiality of application information; board proceedings; use of record; witnesses before board. (1) All information submitted to the Department of Justice by an applicant and all hearings of the WorkersÂ Compensation Board under ORS 135.905 and 147.005 to 147.367 shall be open to the public unless the department or board determines that the information shall be kept confidential or that a closed hearing shall be held because:

Â Â Â Â Â  (a) The alleged assailant has not been brought to trial and disclosure of the information or a public hearing would adversely affect either the apprehension or the trial of the alleged assailant;

Â Â Â Â Â  (b) The offense allegedly perpetrated against the victim is rape, sodomy or sexual abuse and the interests of the victim or of the victimÂs dependents require that the information be kept confidential or that the public be excluded from the hearing;

Â Â Â Â Â  (c) The victim or alleged assailant is a minor; or

Â Â Â Â Â  (d) The interests of justice would be frustrated rather than furthered, if the information were disclosed or if the hearing were open to the public.

Â Â Â Â Â  (2)(a) A record shall be kept of the proceedings held before the board and shall include the boardÂs findings of fact and conclusions concerning the amount of compensation, if any, to which the applicant and the dependents of a deceased victim are entitled.

Â Â Â Â Â  (b) No part of the record of any proceedings before the board may be used for any purpose in a criminal proceeding except in the prosecution of a person alleged to have committed perjury in testimony before the board.

Â Â Â Â Â  (c) Where the interests of justice require, the board may refuse to disclose to the public the names of victims or other material in the record by which the identity of the victim could be discovered.

Â Â Â Â Â  (3) Notwithstanding subsection (2)(b) and (c) of this section, the record of the proceedings held before the board is a public record. However, any record or report obtained by the board, the confidentiality of which is protected by any other law, shall remain confidential subject to such law.

Â Â Â Â Â  (4) Witnesses required to appear at any proceeding before the board shall receive such fees and mileage allowance as are provided for witnesses in ORS 44.415 (2). [1977 c.376 Â§9; 1989 c.980 Â§7a]

Â Â Â Â Â  147.120 [Renumbered 133.797]

Â Â Â Â Â  147.125 Determining amount of compensation; deduction of other benefits. (1) In determining the amount of compensation for which an applicant is eligible, the Department of Justice shall consider the facts stated on the application filed pursuant to ORS 147.105, and:

Â Â Â Â Â  (a) Need not consider whether or not the alleged assailant has been apprehended or brought to trial or the result of any criminal proceedings against that person;

Â Â Â Â Â  (b) Shall determine the amount of the loss to the applicant and, in the case of a deceased victim, of the victimÂs survivors or dependents as determined under ORS 147.035;

Â Â Â Â Â  (c) Shall determine the degree or extent to which the victimÂs acts or conduct contributed to the injuries or death of the victim, and may reduce or deny the award of compensation accordingly. However, the department may disregard for this purpose the responsibility of the victim for the injury of the victim where the record shows that such responsibility was attributable to efforts by the victim to prevent a crime or an attempted crime from occurring in the presence of the victim or to apprehend a person who had committed a crime in the presence of the victim;

Â Â Â Â Â  (d) Except as provided in paragraph (e) of this subsection, shall deduct the amount of benefits, payments or awards that are payable under the WorkersÂ Compensation Law, from local governmental, state or federal funds or from any source, and that the victim or survivors or dependents of the victim have received or to which the victim or survivors or dependents of the victim are entitled as a result of the death or injury of the victim;

Â Â Â Â Â  (e) Shall not deduct the amount of proceeds from life insurance or contributions from the community that the survivors or dependents of the victim have received or to which the survivors or dependents of the victim are entitled as a result of the death of the victim;

Â Â Â Â Â  (f) Shall consider the amount of money available for victim compensation awards as provided in the current biennial department budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against that money; and

Â Â Â Â Â  (g) Shall award the resultant amount to the applicant as provided in ORS 147.165.

Â Â Â Â Â  (2) In determining the amount of an award to be made to an applicant, the department may consider the number and type of claims filed and anticipated to be filed with the department during the current biennial budget period. If the department determines that insufficient funds will be available during the current biennial budget period to pay all filed and anticipated awards, it may prioritize claims or prorate awards based upon the anticipated available funds. The departmentÂs decision to prioritize or prorate claims or awards is not subject to administrative or judicial review, including review under ORS 147.155. [1977 c.376 Â§10; 1987 c.770 Â§5; 1989 c.542 Â§4; 1991 c.862 Â§6; 1999 c.128 Â§1; 2001 c.372 Â§1]

Â Â Â Â Â  147.130 [Renumbered 133.803]

Â Â Â Â Â  147.135 Processing compensation application; order; contents. After processing the application filed under ORS 147.105 the Department of Justice shall enter an order stating:

Â Â Â Â Â  (1) Its findings of fact; and

Â Â Â Â Â  (2) Its decision as to whether or not compensation is due under ORS 135.905 and 147.005 to 147.367. [1977 c.376 Â§14; 1999 c.129 Â§1]

Â Â Â Â Â  147.140 [Renumbered 133.805]

Â Â Â Â Â  147.145 Review of order; reconsideration; notice to applicant. If the applicant disagrees with the order entered under ORS 147.135, the applicant may request review by the Department of Justice. The department shall reconsider any order for which a request for review is received. The department shall notify the applicant of its decision on review within 30 days of the departmentÂs receipt of the request for review. [1977 c.376 Â§15]

Â Â Â Â Â  147.150 [Amended by 1963 c.550 Â§1; 1973 c.836 Â§124; renumbered 133.807]

Â Â Â Â Â  147.155 Appeal to WorkersÂ Compensation Board; hearing; record; evidence considered; board determination not subject to further review. (1) Any applicant who requests review by the Department of Justice under ORS 147.145 and who disagrees with the decision of the department on review may appeal to the WorkersÂ Compensation Board.

Â Â Â Â Â  (2) The request for hearing shall be in writing. The request shall include the applicantÂs address, shall be signed by the applicant and shall be mailed to the board.

Â Â Â Â Â  (3) The board shall conduct a hearing upon at least 10 daysÂ notice by mail to all interested persons.

Â Â Â Â Â  (4) A record of all proceedings at the hearing shall be kept but need not be transcribed.

Â Â Â Â Â  (5) The board is not bound by rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. However, no evidence is admissible at a hearing that has not previously been considered by the department. The decision by the board shall be final and shall not be subject to further administrative or judicial review. [1977 c.376 Â§15a]

Â Â Â Â Â  147.160 [Amended by 1973 c.836 Â§125; renumbered 133.809]

Â Â Â Â Â  147.165 Payment of awards; awards to minors and incompetents. (1) The award made under ORS 135.905 and 147.005 to 147.367 shall be paid in a manner determined by the Department of Justice. Payment for medical, hospital and funeral expenses may be made directly to the service providers.

Â Â Â Â Â  (2) Where a person eligible to receive an award under ORS 135.905 and 147.005 to 147.367 is a person under the age of 18 years or an incompetent, the award may be paid to a relative, guardian or attorney of such person on behalf of and for the benefit of such person. In such case the payee shall:

Â Â Â Â Â  (a) File an annual accounting of the award with the department; and

Â Â Â Â Â  (b) Take such other action as the department shall determine is necessary and appropriate for the benefit of the beneficiary of the award.

Â Â Â Â Â  (3) A person who is incarcerated is not eligible for payments for loss of earnings for the period of incarceration.

Â Â Â Â Â  (4) Payment of claims is subject to availability of funds for victim compensation awards as provided in the department budget approved by the Legislative Assembly or the Emergency Board. [1977 c.376 Â§16; 1987 c.770 Â§6; 1991 c.862 Â§7]

Â Â Â Â Â  147.170 [Amended by 1973 c.836 Â§126; renumbered 133.813]

Â Â Â Â Â  147.180 [Amended by 1973 c.836 Â§127; renumbered 133.815]

Â Â Â Â Â  147.190 [Renumbered 133.817]

Â Â Â Â Â  147.200 [Renumbered 133.823]

(Administrative Provisions)

Â Â Â Â Â  147.205 Authority of Department of Justice; assistance from other agencies; rules; examination of victims; reports to Governor and Legislative Assembly. (1) To carry out the provisions and purposes of ORS 135.905 and 147.005 to 147.367, the Department of Justice has the power and duty to:

Â Â Â Â Â  (a) Appoint such employees and agents as it determines are necessary, fix their compensation within the limitations provided by law, and prescribe their duties.

Â Â Â Â Â  (b) Request and obtain from law enforcement agencies, district attorneys, county juvenile departments, the Department of Human Services, the Oregon Youth Authority and the Department of Corrections such assistance and information as will enable the Department of Justice to carry out its functions and duties under ORS 147.005 to 147.367. The Department of Justice may obtain assistance and information under this paragraph, notwithstanding any other law relating to the confidentiality or disclosure of records. The Department of Justice:

Â Â Â Â Â  (A) Shall maintain the confidentiality of any privileged or confidential information or records obtained under this paragraph;

Â Â Â Â Â  (B) May use the information or records only for the purposes authorized by ORS 147.005 to 147.367; and

Â Â Â Â Â  (C) May not disclose the contents of any privileged or confidential records to any other person or entity.

Â Â Â Â Â  (c) Adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (d) Direct medical examination of victims.

Â Â Â Â Â  (e) Determine all claims for awards filed with the department pursuant to ORS 135.905 and 147.005 to 147.367, and to reinvestigate or reopen cases as the department deems necessary.

Â Â Â Â Â  (f) Report biennially to the Governor and to the Legislative Assembly on its activities.

Â Â Â Â Â  (2) Notwithstanding any other law relating to the confidentiality or disclosure of records, when a crime victim applies for compensation under ORS 147.005 to 147.367, a person that provides medical services or supplies or pays the costs of medical services or supplies provided to the crime victim shall provide to the Department of Justice any individually identifiable health information the person has in the personÂs possession about the crime victim if:

Â Â Â Â Â  (a) The department requests the information; and

Â Â Â Â Â  (b) A release authorizing the surrender has been completed under ORS 147.105 (1)(h).

Â Â Â Â Â  (3) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂPaysÂ includes, but is not limited to, payments made directly or indirectly through settlements, judgments, insurance, Medicaid, other compensation or restitution.

Â Â Â Â Â  (b) ÂPersonÂ includes, but is not limited to, health care providers and their agents, insurers and their agents, employers and public bodies as defined in ORS 174.109. [1977 c.376 Â§12; 1987 c.770 Â§7; 1997 c.396 Â§1; 2003 c.351 Â§2]

Â Â Â Â Â  147.210 [Renumbered 133.825]

Â Â Â Â Â  147.215 Attorney General as legal adviser to department; assistance by governmental agencies. (1) The Attorney General shall serve as legal adviser to the Department of Justice for all matters arising under ORS 135.905 and 147.005 to 147.367.

Â Â Â Â Â  (2) Law enforcement officials and other agencies of the state or local governmental units are authorized to give and shall provide any assistance or information requested by the department under ORS 147.205 (1)(b). [1977 c.376 Â§13; 2003 c.351 Â§3]

Â Â Â Â Â  147.220 [Amended by 1961 c.389 Â§4; renumbered 133.827]

Â Â Â Â Â  147.225 Criminal Injuries Compensation Account. There is established the Criminal Injuries Compensation Account. All moneys in the account are continuously appropriated for and may be used by the Department of Justice for the purposes authorized in ORS 135.905, 147.005 to 147.367 and 147.397. [1977 c.376 Â§22; 2003 c.789 Â§Â§4,6; 2007 c.23 Â§2; 2007 c.268 Â§4]

Â Â Â Â Â  147.227 Disbursement of moneys to be used for comprehensive victimsÂ assistance programs; rules; qualifications. (1) The Attorney General or the Attorney GeneralÂs designee shall disburse a portion of the moneys that the Criminal Injuries Compensation Account receives from the Criminal Fine and Assessment Account to counties and cities where prosecuting attorneys maintain comprehensive victimsÂ assistance programs approved by the Attorney General or the Attorney GeneralÂs designee. Those counties and cities shall provide the moneys to the prosecuting attorney therein to be used exclusively for the comprehensive victimsÂ assistance program. Pursuant to consultation with a three member advisory committee, which the Attorney General shall establish administratively, and which shall consist of a representative from the Attorney GeneralÂs Office, the Oregon District Attorneys Association and a prosecutorÂs victim assistance program, the Attorney General shall adopt rules for equitable distribution of these moneys among participating counties and cities.

Â Â Â Â Â  (2) To qualify for approval under this section, a comprehensive victimsÂ assistance program may not restrict services only to victims or witnesses of a particular type of crime, but shall provide services to victims and witnesses generally. The program must also, in the determination of the Attorney General or the Attorney GeneralÂs designee, substantially accomplish the following:

Â Â Â Â Â  (a) Provide comprehensive services to victims and witnesses of all types of crime with particular emphasis on serious crimes against persons and property, including, but not limited to:

Â Â Â Â Â  (A) Informing victims and witnesses of their case status and progress;

Â Â Â Â Â  (B) Performing advocate duties for victims within the criminal justice system;

Â Â Â Â Â  (C) Assisting victims in recovering property damaged or stolen and in obtaining restitution or compensation for medical and other expenses incurred as a result of the criminal act;

Â Â Â Â Â  (D) Preparing victims for pending court hearings by informing them of procedures involved;

Â Â Â Â Â  (E) Accompanying victims to court hearings;

Â Â Â Â Â  (F) Involving victims, when possible, in the decision-making process in the criminal justice system;

Â Â Â Â Â  (G) Assisting victims in obtaining the return of property held as evidence;

Â Â Â Â Â  (H) Assisting victims with personal logistical problems related to court appearances; and

Â Â Â Â Â  (I) Developing community resources to assist victims of crime;

Â Â Â Â Â  (b) Be administered by the district attorney of the county or city attorney of the city;

Â Â Â Â Â  (c) Assist victims of crimes in the preparation and presentation of claims against the Criminal Injuries Compensation Account; and

Â Â Â Â Â  (d) Generally encourage and facilitate testimony by victims of and witnesses to criminal conduct.

Â Â Â Â Â  (3) If a proposed victimsÂ assistance program, although not substantially comprising all elements described in subsection (2) of this section, nevertheless comprises a significant portion thereof and if, in the determination of the Attorney General or the Attorney GeneralÂs designee thereof, it would not be practicable at the current time for the district attorney or city attorney to establish a more comprehensive program, the Attorney General or the Attorney GeneralÂs designee thereof may qualify the program under this section on a temporary basis and subject to such conditions as the Attorney General or the designee shall impose upon the program. [1987 c.905 Â§11; 1997 c.872 Â§30; 2001 c.829 Â§4; 2005 c.700 Â§7; 2007 c.24 Â§1]

Â Â Â Â Â  147.230 [Amended by 1973 c.836 Â§128; renumbered 133.833]

Â Â Â Â Â  147.231 Disbursement of moneys to provide services to victims of crimes; rules. (1) Subject to the availability of sufficient funds in the Criminal Injuries Compensation Account, the Attorney General or the Attorney GeneralÂs designee may make grants from the Criminal Injuries Compensation Account to eligible public or private nonprofit agencies that provide services to victims of violent crimes, property crimes and crimes involving fraud and deception. The Attorney General may not make grants unless there are sufficient funds in the Criminal Injuries Compensation Account to satisfy both the projected compensation claims of victims of violent crimes and the anticipated costs of complying with ORS 147.227 and of providing the funds deemed necessary by the Attorney General to comply with ORS 147.397. The grants authorized by this section are in addition to federal Victims of Crime Act grants that are administered by the Attorney General or the Attorney GeneralÂs designee.

Â Â Â Â Â  (2) Funds distributed under this section may be used only for services to victims of violent crimes, property crimes and crimes involving fraud and deception and may not be used to replace funds otherwise available for services to victims of crime.

Â Â Â Â Â  (3) As used in this section, ÂservicesÂ includes, but is not limited to:

Â Â Â Â Â  (a) Crisis intervention services;

Â Â Â Â Â  (b) Providing, in an emergency, transportation to court, short-term child care, temporary housing and security measures;

Â Â Â Â Â  (c) Assistance in participating in criminal justice proceedings;

Â Â Â Â Â  (d) Preparation, publication and distribution of materials that inform victims of violent crimes, property crimes and crimes involving fraud and deception of the services that are available;

Â Â Â Â Â  (e) Salaries of persons who provide direct services to victims of violent crimes, property crimes and crimes involving fraud and deception to the extent that the persons provide the services; and

Â Â Â Â Â  (f) Counseling for victims of property crimes and crimes involving fraud and deception.

Â Â Â Â Â  (4) Applicants for grants under subsection (1) of this section shall:

Â Â Â Â Â  (a) Certify that priority will be given to providing assistance to victims of violent crimes including, but not limited to, victims of sexual assault, domestic violence and child abuse; and

Â Â Â Â Â  (b) Provide any information and assurances that the Department of Justice may require.

Â Â Â Â Â  (5) The Attorney General or the Attorney GeneralÂs designee may administer the grants authorized by this section concurrently with the administration of the federal Victims of Crime Act grants.

Â Â Â Â Â  (6) The department shall adopt rules pursuant to ORS chapter 183 to carry out the provisions of this section. [1997 c.758 Â§2; 2003 c.349 Â§2; 2003 c.789 Â§Â§5,7; 2007 c.23 Â§3; 2007 c.268 Â§5]

Â Â Â Â Â  147.235 [1961 c.389 Â§3; renumbered 133.837]

Â Â Â Â Â  147.240 Department of Justice to submit claims to account for payment of awards. After the entry of an award under ORS 135.905 and 147.005 to 147.367, the Department of Justice shall submit the claim for payment from the Criminal Injuries Compensation Account pursuant to ORS 293.295 to 293.460 and 293.465 to 293.510. [1977 c.376 Â§23]

Â Â Â Â Â  147.245 Disposition of moneys recovered from assailant; disposition of gifts or grants. (1) Any moneys recovered by the Department of Justice under ORS 147.281 to 147.298 and 147.345 shall be credited to the Criminal Injuries Compensation Account.

Â Â Â Â Â  (2) Any gifts, contributions, grants or federal funds specifically given to the department for the benefit of victims of crimes shall be credited to the Criminal Injuries Compensation Account. [1977 c.376 Â§24; 2005 c.383 Â§11]

Â Â Â Â Â  147.250 [Renumbered 133.839]

Â Â Â Â Â  147.253 [Renumbered 133.843]

Â Â Â Â Â  147.255 Recovery of moneys paid on fraudulent claims; recovery of fees. The Department of Justice may institute suit:

Â Â Â Â Â  (1) To recover any awards made because of fraudulent claims.

Â Â Â Â Â  (2) On behalf of the applicant or recipients, to recover all fees paid to a counsel or agent in violation of ORS 147.315. [1977 c.376 Â§25]

Â Â Â Â Â  147.256 [Renumbered 133.845]

Â Â Â Â Â  147.259 [1983 c.725 Â§2; 1985 c.16 Â§448; 1985 c.761 Â§4; 1989 c.844 Â§2; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  147.260 [Renumbered 133.847]

Â Â Â Â Â  147.265 [1983 c.725 Â§3; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  147.270 [Renumbered 133.853]

Â Â Â Â Â  147.275 Proceeds of compensable crime; escrow account for benefit of victims; notice; distribution; hearing; rules; definitions. (1)(a) Before any person or other legal entity pays or delivers the proceeds of a compensable crime to any individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or to a representative or assignee of that individual, the person or legal entity shall promptly notify the Department of Justice and pay or deliver to the department the proceeds that would otherwise be paid to the individual charged, convicted or found guilty except for insanity, or the representative or assignee of the individual.

Â Â Â Â Â  (b) When any person or other legal entity contracts to pay the proceeds of the compensable crime to any individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or whenever any person or other legal entity contracts with a representative or assignee of that individual to pay the proceeds of the compensable crime committed by that individual, the person or legal entity shall promptly submit a copy of the contract to the Department of Justice and pay to the department any proceeds which otherwise, under the terms of the contract, would be paid to the accused or convicted individual, the person found guilty except for insanity or the representative or assignee of the individual.

Â Â Â Â Â  (2) The department shall deposit proceeds received under this section in an escrow account established for the benefit of the victims or dependents of the victims of the crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity. Proceeds in the escrow account shall be paid to satisfy judgments as provided in subsection (3) of this section or restitution orders under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) A person is entitled to payment of proceeds from the escrow account established under this section if:

Â Â Â Â Â  (a) The person is the victim or a dependent of a deceased victim of a compensable crime for which the individual whose proceeds are placed in the escrow account is convicted or found guilty except for insanity; and

Â Â Â Â Â  (b) Within five years after the establishment of the escrow account, the person commences a civil action against such individual in a court of competent jurisdiction and receives a money judgment for damages suffered as a result of the crime.

Â Â Â Â Â  (4) The department, at least once every year for five years from the date it establishes the escrow account, shall cause to have published a legal notice in a newspaper of general circulation in the county in which the crime was committed and in the counties adjoining such county advising victims that the escrow proceeds are available to satisfy judgments pursuant to this section. The department may, in its discretion, provide for such additional notice as it considers necessary.

Â Â Â Â Â  (5) Upon dismissal of charges or acquittal of any individual whose proceeds are placed in an escrow account under this section, the department shall immediately pay such individual the proceeds in the escrow account.

Â Â Â Â Â  (6) Upon a showing by any convicted individual or the individual found guilty except for insanity that five years have elapsed from the establishment of the escrow account in which the individualÂs proceeds have been placed under this section and that no civil actions by victims or dependents of deceased victims of the individualÂs crime have been commenced, the department shall immediately pay any proceeds in the escrow account to such individual or the legal representative of the individual.

Â Â Â Â Â  (7) Any action taken by an individual charged with or convicted of committing a compensable crime in this state, including, but not limited to, execution of a power of attorney or creation of a corporate entity, to defeat the purpose of this section is null and void. Any action taken by an individual found guilty except for insanity with regard to a compensable crime in this state is similarly null and void.

Â Â Â Â Â  (8) When an escrow account has insufficient funds to meet all judgments presented by victims or their representatives, the escrow account shall be prorated among the victims or their representatives on the basis of the amounts of the unsatisfied judgments or partially satisfied judgments. There shall be no payment from the escrow account to a victim or a victimÂs representative until either the amounts of all unsatisfied judgments are determined, or it is determined that the payment for an unsatisfied judgment will not diminish the escrow account so that other potential victim claims could not be satisfied.

Â Â Â Â Â  (9)(a) The Department of Justice may notify any person whom the department believes to be in possession of the proceeds of a compensable crime, or to have contracted to pay the proceeds of a compensable crime as described in subsection (1) of this section, of the requirements of this section.

Â Â Â Â Â  (b) Any person who disputes whether that person either possesses or has contracted to pay the proceeds of a compensable crime may ask for a contested case hearing on the question before the department. The hearing shall be conducted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, the Department of Justice may seek provisional remedies, including garnishment or injunctive relief, to prevent the payment of money or property which the department asserts to be the proceeds of a compensable crime to an individual charged with or convicted of committing such a crime in this state or found guilty except for insanity with regard to such a crime, or to the representative or assignee of that individual, until the character of the property or money is determined.

Â Â Â Â Â  (11) The Department of Justice may adopt rules to carry out the purposes of this section.

Â Â Â Â Â  (12) As used in this section, Âproceeds of a compensable crimeÂ means any property or assets, tangible or intangible:

Â Â Â Â Â  (a) That are obtained during the commission of the compensable crime; or

Â Â Â Â Â  (b) That are obtained after commission of the crime primarily because of commission of the compensable crime.

Â Â Â Â Â  (13) As used in this section, Âproceeds of a compensable crimeÂ does not include property or assets that have been forfeited pursuant to law or that constitute contraband. It also does not include property or assets in which the individual charged or convicted of committing a compensable crime has no legal or equitable interest. [1985 c.552 Â§3; 1987 c.158 Â§21; 1995 c.344 Â§1; 1997 c.249 Â§46]

Â Â Â Â Â  147.280 [Renumbered 133.855]

(Recovery of Assistance)

Â Â Â Â Â  147.281 Definitions. As used in ORS 147.281 to 147.298:

Â Â Â Â Â  (1) ÂActionÂ means an action, suit or proceeding.

Â Â Â Â Â  (2) ÂAssistanceÂ means compensation paid by the Department of Justice under ORS 147.005 to 147.367 to or on behalf of an applicant or recipient.

Â Â Â Â Â  (3) ÂClaimÂ means a claim of an applicant or recipient for damages for injuries against an assailant or any other person or entity alleged to be liable for the injury constituting the basis for the claim.

Â Â Â Â Â  (4) ÂCompromiseÂ means a compromise between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim.

Â Â Â Â Â  (5) ÂJudgmentÂ means a judgment in an action brought by an applicant or recipient to enforce the claim of the applicant or recipient.

Â Â Â Â Â  (6) ÂRecipientÂ means a person who has received assistance.

Â Â Â Â Â  (7) ÂSettlementÂ means a settlement between an applicant or recipient and an assailant or any other person or entity against whom the applicant or recipient has a claim. [2005 c.383 Â§2]

Â Â Â Â Â  147.283 Notice to Department of Justice of claim or action to enforce claim for injuries. An applicant or recipient shall promptly provide written notice to the Department of Justice when making a claim or bringing an action to enforce a claim for injuries that formed the basis for assistance. The notice must include the name and address of the assailant and of any other person or entity against whom the claim is made or action is brought. If the claim is made or the action is brought against a corporation, the notice must contain the address of the corporationÂs principal place of business. If the applicant or recipient is a minor, the parents, legal guardian or foster parent of the applicant or recipient shall give the notice required by this section. [2005 c.383 Â§3]

Â Â Â Â Â  147.285 Creation of lien. The Department of Justice has a lien upon the amount of any judgment in favor of the applicant or recipient and upon any amount payable to the applicant or recipient under a settlement or compromise for all assistance from the date of the injury that forms the basis of the assistance to the date of the satisfaction of the judgment or final payment under the settlement or compromise. [2005 c.383 Â§4]

Â Â Â Â Â  147.287 Perfection of lien. (1) In order to perfect a lien under ORS 147.285, the Department of Justice shall do all of the following:

Â Â Â Â Â  (a) Upon receiving notice under ORS 147.283, record a notice of lien in the County Clerk Lien Record of the county in which the person against whom the claim is made or action is brought resides. If the claim or action is against a corporation, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the corporation has its principal place of business. If the claim or action is against a public body, as defined in ORS 174.109, the department shall record the notice of lien in the County Clerk Lien Record of the county in which the public body has its main office.

Â Â Â Â Â  (b) Prior to the date of the satisfaction of the judgment or final payment under a settlement or compromise, deliver a copy of the notice of lien by certified mail or personal service to all parties bound by the judgment, settlement or compromise or to an attorney or insurer that represents a party bound by the judgment, settlement or compromise. The department may send the notice by first class mail to any party, attorney or insurer that does not accept the certified mail containing the notice.

Â Â Â Â Â  (2) Upon the recording of a notice of lien under subsection (1)(a) of this section, the recording officer shall enter the name of the injured person, the approximate date of the injury and the name of the department as a lienor in the hospital and physician lien docket under ORS 87.575 and shall make an index to the hospital and physician lien docket in the names of the injured person and the department. [2005 c.383 Â§5]

Â Â Â Â Â  147.289 Notice of lien; form. The form of the notice of lien required by ORS 147.287 shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  Notice is given by this form that the Department of Justice has provided assistance to ____________, a person who was injured on or about the ___ day of ______ in the city of ______ and State of ______, and the Department of Justice asserts a lien to the extent provided in ORS 147.285 for the amount of the assistance upon any amount due and owing ________ (name of injured person) under a judgment, settlement or compromise from ______ alleged to have caused such injuries and from any other person or entity liable for the injury or obligated to compensate the injured person on account of such injuries.

Department of Justice

by____________,

Attorney General or designee.

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of______
Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn on oath say: That I am the Attorney General or designee; that I have read the foregoing notice of lien and know the contents of the notice of lien and believe the contents to be true.

____________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of ______, ______.

___________, Notary Public.

______________________________________________________________________________

[2005 c.383 Â§6]

Â Â Â Â Â  147.290 [Amended by 1961 c.389 Â§1; renumbered 133.857]

Â Â Â Â Â  147.292 Notice of amount of judgment, settlement or compromise. Immediately after a judgment has been rendered in favor of an applicant or recipient or a settlement or compromise has been agreed upon, all parties bound by the judgment, settlement or compromise shall provide written notice to the Department of Justice of the amount of the judgment, settlement or compromise. After receiving the notice, the department shall send by certified mail a statement of the amount of its lien to all parties bound by the judgment, settlement or compromise or to an attorney or insurer that represents a party bound by the judgment, settlement or compromise. The department may send the statement by first class mail to any party, attorney or insurer that does not accept the certified mail containing the statement. [2005 c.383 Â§7]

Â Â Â Â Â  147.294 Liability of person making payment after notice of lien is recorded. After a notice of lien is recorded under ORS 147.287, a person or entity that makes a payment to the applicant or recipient or to the heirs, personal representatives, assigns or attorneys of the applicant or recipient under a judgment, settlement or compromise without first having paid to the Department of Justice the amount of the departmentÂs lien is liable to the department for the amount of the payment to the extent that the lien attached to the payment under ORS 147.285. [2005 c.383 Â§8]

Â Â Â Â Â  147.296 Action for failure to provide notice. The Department of Justice has a cause of action against an applicant or recipient who fails to give the notice required by ORS 147.283 for amounts received by the applicant or recipient pursuant to a judgment, settlement or compromise to the extent that the department would have had a lien under ORS 147.285 upon the amounts had the notice been given. [2005 c.383 Â§9]

Â Â Â Â Â  147.298 Where action may be initiated. The Department of Justice may initiate an action under ORS 147.294 and 147.296 in the circuit court for
Marion
County
, the county where the compensable crime occurred or the county in which any party bound by the judgment, settlement or compromise resides. [2005 c.383 Â§10]

(Miscellaneous Provisions)

Â Â Â Â Â  147.305 Effect of criminal conviction on compensation proceedings. If any person is convicted of a crime based on a compensable crime for which application for compensation is made, proof of the conviction shall be conclusive evidence that the crime was committed. [1977 c.376 Â§11]

Â Â Â Â Â  147.315 Charging fees to applicants prohibited. No fee may be charged to the applicant in any proceeding under ORS 135.905 and 147.005 to 147.367. [1977 c.376 Â§17]

Â Â Â Â Â  147.325 Compensation not subject to assignment or legal process prior to receipt by beneficiary. No compensation payable under ORS 135.905 and 147.005 to 147.367 shall, prior to actual receipt thereof by the person or beneficiary eligible therefor, or their legal representatives, be assignable or subject to execution, garnishment, attachment or any other process, including process to satisfy an order or judgment for support or alimony. [1977 c.376 Â§18; 1991 c.862 Â§8]

Â Â Â Â Â  147.335 Compensation rights not to survive beneficiary; death of beneficiary after filing of application. The rights to compensation created by ORS 135.905 and 147.005 to 147.367 are personal and shall not survive the death of the person or beneficiary eligible therefor. However, if such death occurs after an application for compensation has been filed with the Department of Justice, the proceeding shall not abate, but may be continued by the legal representative of the decedentÂs estate. [1977 c.376 Â§19; 1991 c.862 Â§9]

Â Â Â Â Â  147.345 State subrogated to rights accruing to beneficiary; suit by state against assailant; disposition of proceeds; settlement. (1) The acceptance of an award made pursuant to ORS 135.905 and 147.005 to 147.367 shall subrogate the state, to the extent of such award, to any right or right of action accruing to the applicant or recipient against the assailant or any other person or entity liable for the injury constituting the basis for the award.

Â Â Â Â Â  (2)(a) On behalf of the state, the Department of Justice may bring suit against an assailant to recover the amount of compensation paid to an applicant or recipient of an award made pursuant to ORS 135.905 and 147.005 to 147.367 as a result of the assailantÂs commission of a compensable crime. Before initiating a suit under this subsection, the Department of Justice must notify the applicant or recipient that the Department of Justice is going to initiate a suit. A suit under this subsection does not affect any right or right of action accruing to the applicant or recipient against the assailant for the injury constituting the basis for the award, except that the assailant may be able to offset payments made to the Department of Justice against any award to the applicant or recipient for the same damages. The assailant also may offset any payments the assailant has made to the applicant or recipient for the same damages against any recovery by the Department of Justice under this subsection.

Â Â Â Â Â  (b) In a suit under this subsection, the Department of Justice may recover attorney fees and costs of suit.

Â Â Â Â Â  (c) Each separate payment of compensation under ORS 135.905 and 147.005 to 147.367 creates a cause of action under this subsection.

Â Â Â Â Â  (3) Any settlement of a right or right of action against the assailant or any other person or entity by the victim or the dependent of the victim based on the compensable crime must be approved by the Department of Justice if the department has made an award to the victim or the dependent of the victim. If the settlement is not approved by the department, the department may void the settlement. [1977 c.376 Â§20; 1987 c.770 Â§8; 2001 c.371 Â§1]

Â Â Â Â Â  147.355 [1977 c.376 Â§21; 2003 c.576 Â§389; repealed by 2005 c.383 Â§13]

Â Â Â Â Â  147.365 Law enforcement agencies to inform crime victims of compensation procedure; agencies not civilly liable for failure to comply. (1) All law enforcement agencies in this state shall deliver cards to victims of crime stating the procedure to be followed in applying for compensation under ORS 135.905 and 147.005 to 147.367.

Â Â Â Â Â  (2) No law enforcement agency shall be civilly liable for a failure to comply with subsection (1) of this section. [1977 c.376 Â§27]

SERVICES TO VICTIMS OF ACTS OF MASS DESTRUCTION

Â Â Â Â Â  147.367 Services to victims of acts of mass destruction; Department of Justice. (1) The Department of Justice may initiate and participate in planning, training and organizational efforts intended to prepare to deliver services to individuals traumatized by an act of war, terrorism or sabotage or a criminal act that results in the death of, or physical injury to, numerous individuals or that results in the massive destruction of property.

Â Â Â Â Â  (2) The department may assist in delivering services to individuals traumatized by an act of war, terrorism or sabotage or a criminal act that results in the death of, or physical injury to, numerous individuals or that results in the massive destruction of property. [2003 c.770 Â§11]

Â Â Â Â Â  147.375 [1987 c.241 Â§1; repealed by 2003 c.789 Â§10]

PAYMENT OF COSTS OF MEDICAL ASSESSMENT

(Child Abuse Medical Assessment)

Â Â Â Â Â  147.390 Child abuse medical assessment; payment by department. (1) Notwithstanding that a child is not a victim under ORS 147.015 (1), in cases of suspected child sexual abuse as described in ORS 419B.005 (1)(a)(C), (D) or (E), or child physical abuse by an adult or caretaker as otherwise described in ORS 419B.005 (1)(a)(A), compensation may be made on behalf of the child for a child abuse medical assessment as defined in ORS 418.782, if:

Â Â Â Â Â  (a) The expenses are actually paid or incurred by the applicant; and

Â Â Â Â Â  (b) A claim is filed on behalf of the child in the manner provided in ORS 147.015.

Â Â Â Â Â  (2) The Department of Justice may pay compensation for child abuse medical assessments directly to the provider of the services. The medical fee schedules for payment under this section shall be the schedules adopted under ORS 147.035. [1997 c.872 Â§25]

Â Â Â Â Â  Note: 147.390 and 147.391 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.391 Limitation on obligation of Criminal Injuries Compensation Account under ORS 147.390. Notwithstanding ORS 147.390, when the moneys provided from the Criminal Injuries Compensation Account for the purposes of ORS 147.390 are expended for any cumulative time period within any biennium, the Criminal Injuries Compensation Account shall have no further obligations under ORS 147.390 for that time period. However, if the Criminal Injuries Compensation Account has unexpended moneys provided for at the end of any biennium, the balance shall be transferred to the account created by ORS 418.796. [1997 c.872 Â§26; 2001 c.829 Â§5]

Â Â Â Â Â  Note: See note under 147.390.

(Sexual Assault Medical Assessment)

Â Â Â Â Â  147.395 Definitions. As used in ORS 147.397:

Â Â Â Â Â  (1) ÂComplete medical assessmentÂ means an assessment that consists of:

Â Â Â Â Â  (a) A medical examination;

Â Â Â Â Â  (b) The collection of forensic evidence using an evidence collection kit approved by the Department of State Police; and

Â Â Â Â Â  (c) The offering and, if requested, provision of emergency contraception, sexually transmitted disease prevention and, for a victim who is 17 years of age or younger, prescriptions for emergency contraception.

Â Â Â Â Â  (2) ÂMedical assessmentÂ means a complete or partial medical assessment.

Â Â Â Â Â  (3) ÂPartial medical assessmentÂ means an assessment that consists of:

Â Â Â Â Â  (a) A medical examination; and

Â Â Â Â Â  (b) The offering and, if requested, provision of emergency contraception, sexually transmitted disease prevention and, for a victim who is 17 years of age or younger, prescriptions for emergency contraception. [2003 c.789 Â§1; 2007 c.268 Â§1]

Â Â Â Â Â  Note: 147.395 to 147.399 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.397 Payment of costs; form; provider reimbursement. (1) Subject to the availability of funds from gifts, grants and donations in the Sexual Assault VictimsÂ Emergency Medical Response Fund, the Department of Justice shall pay the costs of:

Â Â Â Â Â  (a) A complete medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than 84 hours after the sexual assault.

Â Â Â Â Â  (b) A partial medical assessment obtained by the victim of a sexual assault if the victim obtains the medical assessment no later than seven days after the sexual assault.

Â Â Â Â Â  (2) The department may not deny payment under this section for any of the following reasons:

Â Â Â Â Â  (a) The victim of a sexual assault has not reported the assault to a law enforcement agency.

Â Â Â Â Â  (b) The identity of a victim of a sexual assault is not readily available to the department because forensic evidence has been collected from the victim and preserved in a manner intended to protect the victimÂs identity.

Â Â Â Â Â  (3) The department shall develop a form that the victim of a sexual assault must complete if the victim wants the department to pay for a medical assessment as provided in subsection (1) of this section. The department shall make copies of the form available to providers of medical assessments. The form must inform the victim that:

Â Â Â Â Â  (a) A complete or partial medical assessment can be obtained regardless of whether the victim reports the assault to a law enforcement agency; and

Â Â Â Â Â  (b) A complete or partial medical assessment can be performed and evidence collected in a manner intended to protect the victimÂs identity.

Â Â Â Â Â  (4) When the victim of a sexual assault completes the form developed by the department under subsection (3) of this section, the victim shall submit the form to the provider of the medical assessment. The provider shall submit the form with a bill for the medical assessment to the department. A provider who submits a bill under this subsection may not bill the victim or the victimÂs insurance carrier for the medical assessment except to the extent that the department is unable to pay the bill due to lack of funds or declines to pay the bill.

Â Â Â Â Â  (5) Providers of medical assessments that seek reimbursement under this section shall:

Â Â Â Â Â  (a) Maintain records of medical assessments that protect the identity of victims of sexual assault and keep confidential the identity of victims who have not reported the sexual assault to a law enforcement agency;

Â Â Â Â Â  (b) Store forensic evidence collection kits and transfer custody of the kits to a law enforcement agency having jurisdiction over the geographic area where the provider is located; and

Â Â Â Â Â  (c) Cooperate with law enforcement agencies to develop and implement procedures that protect the identities of victims while allowing retrieval and assessment of evidence collection kits and related evidence.

Â Â Â Â Â  (6) Law enforcement agencies that receive evidence collection kits as provided by subsection (5) of this section shall preserve the kits and any related evidence for at least six months.

Â Â Â Â Â  (7) A provider may not charge the department more for a complete medical assessment or a partial medical assessment than the maximum amounts established by the department by rule for the assessments.

Â Â Â Â Â  (8) The victim of a sexual assault may obtain a medical assessment and complete and submit a form under this section regardless of whether the victim reports the sexual assault to a law enforcement agency.

Â Â Â Â Â  (9) This section does not require the department to pay any costs of treatment for injuries resulting from the sexual assault.

Â Â Â Â Â  (10) The department may adopt rules necessary to carry out the provisions of this section. [2003 c.789 Â§2; 2007 c.268 Â§2]

Â Â Â Â Â  Note: See note under 147.395.

Â Â Â Â Â  147.399 Sexual Assault VictimsÂ Emergency Medical Response Fund. (1) The Sexual Assault VictimsÂ Emergency Medical Response Fund is established, separate and distinct from the General Fund. All moneys in the Sexual Assault VictimsÂ Emergency Medical Response Fund are continuously appropriated to the Department of Justice to be used for the purpose of carrying out the provisions of ORS 147.397.

Â Â Â Â Â  (2) The Department of Justice may accept moneys from any source for the purpose of carrying out the provisions of ORS 147.397. The department shall deposit moneys accepted under this subsection in the Sexual Assault VictimsÂ Emergency Medical Response Fund. [2003 c.789 Â§3]

Â Â Â Â Â  Note: See note under 147.395.

Â Â Â Â Â  Note: Section 8, chapter 789, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 8. No later than March 1, 2009, the Attorney General shall submit to the Legislative Assembly a report on the operation of the Sexual Assault VictimsÂ Emergency Medical Response Fund through January 31, 2009. The Attorney General shall include in the report:

Â Â Â Â Â  (1) The dollar amount of each claim submitted to the fund;

Â Â Â Â Â  (2) The dollar amount paid on each submitted claim and the reason for any partial payment or nonpayment of a claim;

Â Â Â Â Â  (3) The dollar amount and source of gifts, grants and donations to the fund; and

Â Â Â Â Â  (4) Recommendations, if any, for legislation to improve the operation of the fund. [2003 c.789 Â§8; 2007 c.23 Â§4; 2007 c.268 Â§6]

CRIME VICTIMSÂ RIGHTS

Â Â Â Â Â  147.405 Short title. Chapter 2, Oregon Laws 1987, shall be known as the ÂCRIME VICTIMSÂ BILL OF RIGHTS.Â [1987 c.2 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 2, Oregon Laws 1987,Â for the words Âthis ActÂ in sections 1, 2 and 18, chapter 2, Oregon Laws 1987, compiled as 147.405, 147.410 and 147.415. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  147.410 Purpose. We, the people of the State of
Oregon
, declare that victims of crime are entitled to fair and impartial treatment in our criminal justice system. The purpose of chapter 2, Oregon Laws 1987, is to declare to our legislature and our courts that victimsÂ rights shall be protected at each stage of the criminal justice system. We reject the notion that a criminal defendantÂs rights must be superior to all others. By chapter 2, Oregon Laws 1987, we seek to secure balanced justice by eliminating unbalanced rules. [1987 c.2 Â§2]

Â Â Â Â Â  Note: See note under 147.405.

Â Â Â Â Â  147.415 Severability. If any section, portion, clause or phrase of chapter 2, Oregon Laws 1987, is for any reason held to be invalid or unconstitutional, the remaining sections, portions, clauses and phrases shall not be affected but shall remain in full force in effect. [1987 c.2 Â§18]

Â Â Â Â Â  Note: See note under 147.405.

Â Â Â Â Â  147.417 Victim to be notified of constitutional rights. (1) As soon as is reasonably practicable in a criminal action in which there is a victim, a law enforcement agency shall notify a person who reasonably appears to be a victim of the offense of the personÂs rights under section 42, Article I of the Oregon Constitution. The notice may be verbal or written. If exercise of any of the rights depends upon the victim making a request, the law enforcement agency shall include in the notice the time period in which the victim is required to make the request. A law enforcement agency satisfies the requirements of this section if the law enforcement agency:

Â Â Â Â Â  (a) Provides notice to the victim named in the accusatory instrument, the victimÂs guardian or, in a homicide case, the victimÂs next of kin; and

Â Â Â Â Â  (b) Presents, if written notice is given, the notice directly to the victim or sends the notice to the last address given to the law enforcement agency by the victim.

Â Â Â Â Â  (2) Failure by a law enforcement agency to properly notify the victim as required by this section is not grounds for setting aside a conviction or withdrawing a plea. However, nothing in this section justifies such a failure.

Â Â Â Â Â  (3)(a) As used in this section, Âlaw enforcement agencyÂ means the police agency that initially responds in the case, the police agency that investigates the case or the district attorney who prosecutes the case.

Â Â Â Â Â  (b) The district attorney shall determine if the notice required by this section has been given and, if not, shall provide the notice. [1997 c.313 Â§5]

Â Â Â Â Â  Note: 147.417, 147.419 and 147.421 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.419 Authority of victim to obtain copy of transcript or tape of criminal proceeding. In any criminal proceeding in which a transcript, audiotape or videotape of the proceedings held in open court is prepared, the victim may obtain a copy of the transcript or tape by paying the court or the person who prepared the transcript or tape the actual cost of copying it. [1997 c.313 Â§2]

Â Â Â Â Â  Note: See note under 147.417.

Â Â Â Â Â  147.421 Information about defendant that public body is required to provide to victim. (1) If a public body is the custodian of any of the following information, upon the request of the victim, the public body shall provide to the victim any of the following information of which it is the custodian and that is about the defendant or convicted criminal:

Â Â Â Â Â  (a) The conviction and sentence;

Â Â Â Â Â  (b) Criminal history;

Â Â Â Â Â  (c) Imprisonment; and

Â Â Â Â Â  (d) Future release from physical custody.

Â Â Â Â Â  (2) A public body, in its discretion, may provide the requested information by furnishing the victim with copies of public records. The public body may charge the victim its actual cost for making public records available as provided in ORS 192.440 (4).

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂCriminal historyÂ means a description of the prior arrests, convictions and sentences of the person.

Â Â Â Â Â  (b) ÂFuture releaseÂ means the projected or scheduled date of release of the person from confinement, the name and location of the correctional facility from which the person is to be released and the community where the person is scheduled to reside upon release.

Â Â Â Â Â  (c) ÂImprisonmentÂ means the name and location of the correctional facility in which the person is confined.

Â Â Â Â Â  (d) ÂPublic bodyÂ has the meaning given that term in ORS 192.410. [1997 c.313 Â§6; 2007 c.467 Â§2]

Â Â Â Â Â  Note: See note under 147.417.

Â Â Â Â Â  147.425 Personal representative. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth care providerÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (b) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (A) A city or municipal police department.

Â Â Â Â Â  (B) A county sheriffÂs office.

Â Â Â Â Â  (C) The
Oregon
State
Police.

Â Â Â Â Â  (D) A district attorney.

Â Â Â Â Â  (E) A special campus security officer commissioned under ORS 352.385 or 353.050.

Â Â Â Â Â  (c) ÂPerson crimeÂ means a person felony or person Class A misdemeanor, as those terms are defined in the rules of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) ÂPersonal representativeÂ means a person selected under subsection (2) of this section to accompany the victim of a crime to certain phases of an investigation and prosecution.

Â Â Â Â Â  (e) ÂProtective service workerÂ means an employee or contractor of a local or state agency whose role it is to protect children or vulnerable adults from abuse or neglect.

Â Â Â Â Â  (2) A victim of a person crime, who is at least 15 years of age at the time the crime is committed, may select a person who is at least 18 years of age as the victimÂs personal representative for purposes of this section. The victim may not select a person who is a suspect in, or a party or witness to, the crime as a personal representative.

Â Â Â Â Â  (3) Except for grand jury proceedings and child abuse assessments occurring at a child advocacy center recognized by the Department of Justice, a personal representative may accompany the victim to those phases of the investigation, including medical examinations, and prosecution of the crime at which the victim is entitled or required to be present.

Â Â Â Â Â  (4) A health care provider, law enforcement agency, protective service worker or court may not prohibit a personal representative from accompanying a victim as authorized by subsection (3) of this section unless the health care provider, law enforcement agency, protective service worker or court believes that the personal representative would compromise the process.

Â Â Â Â Â  (5) A health care provider, law enforcement agency, protective service worker or court is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to a decision under subsection (4) of this section to prohibit a personal representative from accompanying a victim.

Â Â Â Â Â  (6) The fact that a personal representative was allowed or was not allowed to accompany a victim may not be used as a basis for excluding otherwise admissible evidence.

Â Â Â Â Â  (7) The fact that a victim has or has not selected a personal representative under this section may not be used as evidence in the criminal case. [2005 c.490 Â§1]

Â Â Â Â Â  Note: 147.425 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
DOMESTIC AND SEXUAL VIOLENCE SERVICES FUND

Â Â Â Â Â  147.450 Definitions. As used in ORS 147.450 to 147.471:

Â Â Â Â Â  (1) ÂDomestic violenceÂ has the meaning given that term in ORS 135.230; and

Â Â Â Â Â  (2) ÂSexual assaultÂ means any unwanted sexual contact as defined in ORS 163.305. [2001 c.870 Â§23; 2007 c.71 Â§40]

Â Â Â Â Â  Note: 147.450 to 147.471 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 147 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  147.453
Oregon
Domestic and Sexual Violence Services Fund. There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Domestic and Sexual Violence Services Fund. All moneys in the fund are continuously appropriated to the Department of Justice and shall be used by the department to carry out a program of domestic and sexual violence services that:

Â Â Â Â Â  (1) Provides safety for and assists victims of domestic violence and sexual assault, promotes effective intervention and reduces the incidence of domestic violence and sexual assault;

Â Â Â Â Â  (2) Advocates for victims and for domestic violence and sexual assault services; and

Â Â Â Â Â  (3) Promotes and facilitates interagency and interdepartmental cooperation among state agencies, including the Department of Human Services and the Department of State Police, and among different levels of government in this state in the delivery and funding of services. [2001 c.870 Â§24]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.456 Plan for allocation of funds; Department of Justice. (1) Prior to January 1, 2002, the Department of Justice shall develop a plan for the allocation of funds that are appropriated under section 32, chapter 870, Oregon Laws 2001, in collaboration with:

Â Â Â Â Â  (a) The Department of Human Services;

Â Â Â Â Â  (b) The Department of State Police;

Â Â Â Â Â  (c) The
Oregon
Coalition Against Domestic and Sexual Violence;

Â Â Â Â Â  (d) The GovernorÂs Council on Domestic Violence;

Â Â Â Â Â  (e) The Attorney GeneralÂs Sexual Assault Task Force;

Â Â Â Â Â  (f) Victims of domestic and sexual violence;

Â Â Â Â Â  (g) Representatives of county governments and county human services departments;

Â Â Â Â Â  (h) Representatives of local domestic violence councils;

Â Â Â Â Â  (i) Representatives of domestic violence victim services providers or advocacy organizations; and

Â Â Â Â Â  (j) Other interested organizations.

Â Â Â Â Â  (2) The plan developed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Set the criteria, procedures and timelines for allocation of funds;

Â Â Â Â Â  (b) Establish uniform systems for reporting requirements, collecting statistical data and reporting measurable outcomes for programs that receive funding;

Â Â Â Â Â  (c) Set guidelines for the planning, coordination and delivery of services by programs that receive funding;

Â Â Â Â Â  (d) Provide a process whereby the Department of Justice may review all findings from data collected from programs that receive funding. If the department conducts a review, the department shall use the information to develop future economic resources and services and to coordinate services; and

Â Â Â Â Â  (e) Further the purposes set forth in ORS 147.453. [2001 c.870 Â§26]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.459 Considerations in developing plan. The Department of Justice, in developing the plan under ORS 147.456, shall consider ways to:

Â Â Â Â Â  (1) Balance funding for intervention, infrastructure and prevention services;

Â Â Â Â Â  (2) Prioritize services;

Â Â Â Â Â  (3) Utilize local community plans reflecting local program service needs;

Â Â Â Â Â  (4) Establish programs and services for victims of both domestic violence and sexual assault;

Â Â Â Â Â  (5) Establish programs that are culturally specific; and

Â Â Â Â Â  (6) Ensure that there is a coordinated community response to domestic violence and sexual assault and, to the extent practicable, ensure that domestic violence and sexual assault services are coordinated with other community services. [2001 c.870 Â§29]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.462 Limits on expenditures from fund. In administering the Oregon Domestic and Sexual Violence Services Fund, the Department of Justice shall:

Â Â Â Â Â  (1) Expend no less than 15 percent of moneys distributed under the plan developed under ORS 147.456 on sexual assault services; and

Â Â Â Â Â  (2) Expend no more than 10 percent of the moneys distributed under the plan on administrative costs. [2001 c.870 Â§28; 2007 c.299 Â§1]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.465 Grantmaking; rules. (1) If sufficient funds are available in the Oregon Domestic and Sexual Violence Services Fund, the Attorney General or the Attorney GeneralÂs designee may make grants from the fund to carry out the plan developed under ORS 147.456.

Â Â Â Â Â  (2) The Attorney General may hire staff necessary to accomplish the purposes of the plan developed under ORS 147.456.

Â Â Â Â Â  (3) In accordance with ORS chapter 183, the Attorney General shall adopt rules necessary to carry out the provisions of ORS 147.450 to 147.471. [2001 c.870 Â§25; 2007 c.71 Â§41]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.468 Authority of Department of Justice. To the extent that funds are available, the Department of Justice may:

Â Â Â Â Â  (1) Pursue centralized training, technical assistance, policy development and implementation;

Â Â Â Â Â  (2) Conduct statewide community outreach and public education;

Â Â Â Â Â  (3) Develop innovative projects based on demonstrated effectiveness that address domestic and sexual violence;

Â Â Â Â Â  (4) Provide information and policy advice based on current research and demonstrated effectiveness in
Oregon
and other states, including successful local strategies; and

Â Â Â Â Â  (5) Compile, analyze and distribute materials to inform and support statewide coordinated planning. [2001 c.870 Â§27]

Â Â Â Â Â  Note: See note under 147.450.

Â Â Â Â Â  147.471 Advisory council. (1) There is created an advisory council that shall consist of at least 15, but not more than 20, members. The council shall advise the Department of Justice on the administration of the policies and practices of the domestic and sexual violence services program. Members shall be appointed by and serve at the pleasure of the Attorney General. Membership in the council shall:

Â Â Â Â Â  (a) Accurately reflect the diversity of the population in
Oregon
as well as the diversity of individuals needing services;

Â Â Â Â Â  (b) Be composed of both lay and professionally trained individuals with expertise in domestic violence and sexual assault services;

Â Â Â Â Â  (c) Include representatives of other state agencies providing services;

Â Â Â Â Â  (d) Include representatives of professional, civil or other public or private organizations;

Â Â Â Â Â  (e) Include private citizens interested in service programs; and

Â Â Â Â Â  (f) Include recipients of assistance or services or their representatives.

Â Â Â Â Â  (2) Members of the advisory council may not receive compensation for their services. Members of the advisory council other than members employed in full-time public service shall be reimbursed by the Department of Justice for their actual and necessary expenses incurred in the performance of their duties. The reimbursement shall be subject to the provisions of ORS 292.210 to 292.288. Members of the advisory council who are employed in full-time public service may be reimbursed by their employing agencies for their actual and necessary expenses incurred in the performance of their duties. [2001 c.870 Â§30; 2007 c.71 Â§42]

Â Â Â Â Â  Note: See note under 147.450.

_______________



Chapter 148

Chapter 148 - (Former Provisions)

Special Law Enforcement Officers

SPECIAL LAW ENFORCEMENT OFFICERS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

148.010 [Amended by 1973 c.836 §35; renumbered 131.805]

148.110 [Renumbered 131.815]

148.120 [Renumbered 131.825]

148.130 [Renumbered 131.835]

148.140 [Renumbered 131.845]

148.150 [Renumbered 131.855]

148.160 [Renumbered 131.860]

148.170 [Renumbered 131.865]

148.180 [Renumbered 131.875]

148.210 [Repealed by 1973 c.836 §358]

148.220 [Repealed by 1973 c.676 §3 and by 1973 c.836 §358]

_______________



Chapter 149

Chapter 149 - (Former Provisions)

Rewards

REWARDS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

149.010 [Renumbered 131.885]

149.020 [Renumbered 131.890]

149.030 [Renumbered 131.895]

149.040 [Repealed by 1973 c.836 §358]

_______________

CHAPTER 150

[Reserved for expansion]



Chapter 151

Chapter 151 Â Public Defenders; Counsel for Financially Eligible Persons

2007 EDITION

PUBLIC DEFENDERS; COUNSEL FOR ELIGIBLE PERSONS

PROCEDURE IN CRIMINAL MATTERS GENERALLY

COUNTY
CONTRACT
FOR COUNSEL TO FINANCIALLY ELIGIBLE PERSONS

151.010Â Â Â Â  Public defender services by county

PUBLIC DEFENSE SERVICES COMMISSION

151.211Â Â Â Â  Definitions

151.213Â Â Â Â  Public Defense Services Commission; membership; terms

151.216Â Â Â Â  Duties; rules

151.219Â Â Â Â  Public defense services executive director; duties

151.221Â Â Â Â  Status of officers and employees of office of public defense services

151.225Â Â Â Â  Public Defense Services Account

DETERMINATION OF FINANCIAL ELIGIBILITY

151.485Â Â Â Â  Financial eligibility; determination; financial statement; termination of appointed counsel

151.487Â Â Â Â  Ability to pay; effect

151.489Â Â Â Â  Personnel to verify financial eligibility

151.491Â Â Â Â  Authority of person verifying financial eligibility

151.493Â Â Â Â  Release of information by state agency to State Court Administrator

151.495Â Â Â Â  Confidentiality of information obtained by state courts; exceptions

151.497Â Â Â Â  ÂCounselÂ defined

MISCELLANEOUS

151.505Â Â Â Â  Authority of court to order repayment of costs related to provision of appointed counsel

COUNTY
CONTRACT
FOR COUNSEL TO FINANCIALLY ELIGIBLE PERSONS

Â Â Â Â Â  151.010 Public defender services by county. (1) The governing body of a county, on behalf of the county, may contract with an attorney, group of attorneys or full-time not-for-profit public defender organization for the provision by the attorney, group of attorneys or organization of services as counsel for financially eligible persons in proceedings in which a court or magistrate has the power to appoint counsel to represent a financially eligible person and the county is required to pay compensation for that representation.

Â Â Â Â Â  (2) A court or magistrate may appoint an attorney who is, or an attorney member of a public defender organization that is, under a contract with a county as provided in this section to represent a financially eligible person in any proceeding in which the court or magistrate has the power to appoint counsel to represent a financially eligible person and the county is required to pay compensation for that representation. [1971 c.432 Â§1; 1973 c.836 Â§311; 1985 c.502 Â§11; 2001 c.962 Â§32]

Â Â Â Â Â  151.020 [1971 c.432 Â§2; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.030 [1971 c.432 Â§3; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.040 [1971 c.432 Â§4; 1983 c.740 Â§22; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.050 [1971 c.432 Â§5; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.060 [1971 c.432 Â§6; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.070 [1971 c.432 Â§7; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.080 [1971 c.432 Â§8; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.090 [1971 c.432 Â§9; repealed by 1985 c.502 Â§13]

Â Â Â Â Â  151.150 [1981 s.s. c.3 Â§117; 1985 c.502 Â§9; renumbered 151.460]

Â Â Â Â Â  151.210 [Formerly 138.710; repealed by 2001 c.962 Â§114]

PUBLIC DEFENSE SERVICES COMMISSION

Â Â Â Â Â  151.211 Definitions. For purposes of ORS 151.211 to 151.221:

Â Â Â Â Â  (1) ÂBar memberÂ means an individual who is an active member of the Oregon State Bar.

Â Â Â Â Â  (2) ÂChief JusticeÂ means the Chief Justice of the Supreme Court.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Defense Services Commission.

Â Â Â Â Â  (4) ÂDirectorÂ means the public defense services executive director appointed under ORS 151.216.

Â Â Â Â Â  (5) ÂOffice of public defense servicesÂ means the office established by the commission under the director to handle the cases assigned and to carry out the administrative policies and procedures for the public defense system. [2001 c.962 Â§1; 2007 c.71 Â§43]

Â Â Â Â Â  Note: 151.211 to 151.225 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  151.213 Public Defense Services Commission; membership; terms. (1) The Public Defense Services Commission is established in the judicial branch of state government. Except for the appointment or removal of commission members, the commission and employees of the commission are not subject to the exercise of administrative authority and supervision by the Chief Justice of the Supreme Court as the administrative head of the Judicial Department.

Â Â Â Â Â  (2) The commission consists of seven members appointed by order of the Chief Justice. In addition to the seven appointed members, the Chief Justice serves as a nonvoting, ex officio member. The Chief Justice shall appoint at least two persons who are not bar members, at least one person who is a bar member and who is engaged in criminal defense representation and at least one person who is a former
Oregon
state prosecutor. Except for the Chief Justice or a senior judge under ORS 1.300, a member may not serve concurrently as a judge, a prosecuting attorney or an employee of a law enforcement agency. A person who is primarily engaged in providing public defense services may not serve as a member of the commission.

Â Â Â Â Â  (3) The term of a member is four years beginning on the effective date of the order of the Chief Justice appointing the member. A member is eligible for reappointment if qualified for membership at the time of reappointment. A member may be removed from the commission by order of the Chief Justice. If a vacancy occurs for any cause before the expiration of the term of a member, the Chief Justice shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A chairperson and a vice chairperson shall be appointed by order of the Chief Justice every two years with such functions as the commission may determine. A member is eligible for reappointment as chairperson or vice chairperson.

Â Â Â Â Â  (5) A majority of the voting members constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) A member of the commission is not entitled to compensation for services as a member, but is entitled to expenses as provided in ORS 292.495 (2). [2001 c.962 Â§2; 2003 c.449 Â§15]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.216 Duties; rules. (1) The Public Defense Services Commission shall:

Â Â Â Â Â  (a) Establish and maintain a public defense system that ensures the provision of public defense services in the most cost-efficient manner consistent with the Oregon Constitution, the United States Constitution and
Oregon
and national standards of justice.

Â Â Â Â Â  (b) Establish an office of public defense services and appoint a public defense services executive director who serves at the pleasure of the commission.

Â Â Â Â Â  (c) Submit the budget of the commission and the office of public defense services to the Legislative Assembly after the budget is submitted to the commission by the director and approved by the commission. The Chief Justice of the Supreme Court and the chairperson of the commission shall present the budget to the Legislative Assembly.

Â Â Â Â Â  (d) Review and approve any public defense services contract negotiated by the director before the contract can become effective.

Â Â Â Â Â  (e) Adopt a compensation plan, classification system and personnel plan for the office of public defense services that are commensurate with other state agencies.

Â Â Â Â Â  (f) Adopt policies, procedures, standards and guidelines regarding:

Â Â Â Â Â  (A) The determination of financial eligibility of persons entitled to be represented by appointed counsel at state expense;

Â Â Â Â Â  (B) The appointment of counsel;

Â Â Â Â Â  (C) The fair compensation of counsel appointed to represent a person financially eligible for appointed counsel at state expense;

Â Â Â Â Â  (D) Appointed counsel compensation disputes;

Â Â Â Â Â  (E) Any other costs associated with the representation of a person by appointed counsel in the state courts that are required to be paid by the state under ORS 34.355, 135.055, 138.500, 138.590, 161.346, 161.365, 161.385, 419A.211, 419B.201, 419B.208, 419B.518, 419B.908, 419C.206, 419C.209, 419C.408, 419C.535, 426.100, 426.135, 426.250, 426.307, 427.265, 427.295, 436.265 or 436.315 or any other provision of law that expressly provides for payment of such compensation, costs or expenses by the commission;

Â Â Â Â Â  (F) Professional qualifications for counsel appointed to represent public defense clients;

Â Â Â Â Â  (G) Performance for legal representation;

Â Â Â Â Â  (H) The contracting of public defense services;

Â Â Â Â Â  (I) Contracting with expert witnesses to allow contracting with out-of-state expert witnesses only if in-state expert witnesses are not available or are more expensive than out-of-state expert witnesses; and

Â Â Â Â Â  (J) Any other matters necessary to carry out the duties of the commission.

Â Â Â Â Â  (g) Establish a peer review system for the approval of nonroutine fees and expenses incurred in cases involving aggravated murder and the crimes listed in ORS 137.700 and 137.707. The review shall be conducted by a panel of attorneys who practice in the area of criminal defense.

Â Â Â Â Â  (h) Establish a complaint process that allows district attorneys, criminal defense counsel and the public to file complaints concerning the payment from public funds of nonroutine fees and expenses incurred in cases.

Â Â Â Â Â  (i) Reimburse the State Court Administrator from funds deposited in the subaccount established under ORS 151.225 for the costs of personnel and other costs associated with location of eligibility verification and screening personnel pursuant to ORS 151.489 by the State Court Administrator.

Â Â Â Â Â  (2) Policies, procedures, standards and guidelines adopted by the commission supersede any conflicting rules, policies or procedures of the Public Defender Committee, State Court Administrator, circuit courts, the Court of Appeals, the Supreme Court and the Psychiatric Security Review Board related to the exercise of the commissionÂs administrative responsibilities under this section and transferred duties, functions and powers as they occur.

Â Â Â Â Â  (3) The commission may accept gifts, grants or contributions from any source, whether public or private. However, the commission may not accept a gift, grant or contribution if acceptance would create a conflict of interest. Moneys accepted under this subsection shall be deposited in the Public Defense Services Account created in ORS 151.225 and expended for the purposes for which given or granted.

Â Â Â Â Â  (4) The commission may not:

Â Â Â Â Â  (a) Make any decision regarding the handling of any individual case;

Â Â Â Â Â  (b) Have access to any case file; or

Â Â Â Â Â  (c) Interfere with the director or any member of the staff of the director in carrying out professional duties involving the legal representation of public defense clients. [2001 c.962 Â§Â§3,106; 2003 c.449 Â§Â§1,2,42; 2005 c.843 Â§23]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.219 Public defense services executive director; duties. (1) The public defense services executive director shall:

Â Â Â Â Â  (a) Recommend to the Public Defense Services Commission how to establish and maintain, in a cost-effective manner, the delivery of legal services to persons entitled to, and financially eligible for, appointed counsel at state expense under Oregon statutes, the Oregon Constitution, the United States Constitution and consistent with Oregon and national standards of justice.

Â Â Â Â Â  (b) Implement and ensure compliance with contracts, policies, procedures, standards and guidelines adopted by the commission or required by statute.

Â Â Â Â Â  (c) Prepare and submit to the commission for its approval the biennial budget of the commission and the office of public defense services.

Â Â Â Â Â  (d) Negotiate contracts, as appropriate, for providing legal services to persons financially eligible for appointed counsel at state expense. No contract so negotiated is binding or enforceable until the contract has been reviewed and approved by the commission as provided in ORS 151.216.

Â Â Â Â Â  (e) Employ personnel or contract for services as necessary to carry out the responsibilities of the director and the office of public defense services.

Â Â Â Â Â  (f) Supervise the personnel, operation and activities of the office of public defense services.

Â Â Â Â Â  (g) Provide services, facilities and materials necessary for the performance of the duties, functions and powers of the Public Defense Services Commission.

Â Â Â Â Â  (h) Pay the expenses of the commission and the office of public defense services.

Â Â Â Â Â  (i) Prepare and submit to the commission an annual report of the activities of the office of public defense services.

Â Â Â Â Â  (j) Prepare and submit to the Legislative Assembly a biennial report on the activities of the office of public defense services.

Â Â Â Â Â  (k) Provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services who require such services or who are named as defendants in lawsuits arising from their duties, functions and responsibilities. If requested by the director, the Attorney General may also provide for legal representation, advice and consultation for the commission, its members, the director and staff of the office of public defense services in litigation.

Â Â Â Â Â  (2) The director may designate persons as representatives of the director for the purposes of determining and paying bills submitted to the office of public defense services and determining preauthorization for incurring fees and expenses under ORS 135.055. [2001 c.962 Â§Â§4,106a; 2003 c.449 Â§Â§3,4]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.220 [Formerly 138.740; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.221 Status of officers and employees of office of public defense services. Officers and employees of the office of public defense services, who are appointed under a personnel plan adopted by the Public Defense Services Commission, are state officers or employees in the exempt service and are not subject to ORS chapter 240. [2003 c.449 Â§17]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.225 Public Defense Services Account. (1) There is created a Public Defense Services Account in the General Fund. The Public Defense Services Account is continuously appropriated to the Public Defense Services Commission to pay compensation of counsel and other expenses in connection with the legal representation of persons for which the commission is responsible by law.

Â Â Â Â Â  (2) All moneys appropriated to the commission to pay compensation of counsel and other expenses in connection with the legal representation of persons for which the commission is responsible by law shall be deposited in the Public Defense Services Account.

Â Â Â Â Â  (3) All moneys received by the Judicial Department under ORS 135.050 (8), 151.487 (1), 151.505 (3), 419A.211, 419B.198 (1) or 419C.203 (1) shall be deposited in a separate subaccount created in the Public Defense Services Account to be used by the public defense services executive director to reimburse the actual costs and expenses, including personnel expenses, incurred in administration and support of the public defense system.

Â Â Â Â Â  (4) All gifts, grants or contributions accepted by the commission under ORS 151.216 shall be deposited in a separate subaccount created in the Public Defense Services Account to be used by the commission for the purpose for which the gift, grant or contribution was given or granted.

Â Â Â Â Â  (5) As used in this section, Âother expenses in connection with the legal representation of persons for which the commission is responsible by lawÂ includes expenses incurred in the administration of the public defense system. [2001 c.962 Â§Â§5,106b]

Â Â Â Â Â  Note: See note under 151.211.

Â Â Â Â Â  151.230 [Formerly 138.750; 1983 c.740 Â§23; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.240 [Formerly 138.760; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.250 [Formerly 138.770; 1973 c.694 Â§19; 1987 c.320 Â§84; 1991 c.724 Â§26; 1993 c.33 Â§303; 1995 c.117 Â§3; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.260 [Formerly 138.780; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.270 [Formerly 138.720; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.280 [Formerly 138.730; 1983 c.740 Â§24; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.290 [Formerly 138.790; repealed by 2001 c.962 Â§114]

Â Â Â Â Â  151.410 [1985 c.502 Â§2; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.420 [1985 c.502 Â§3; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.430 [1985 c.502 Â§5; 1987 c.803 Â§10; 1995 c.677 Â§2; 2001 c.962 Â§109; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.440 [1985 c.502 Â§6; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.450 [1985 c.502 Â§7; 1987 c.803 Â§11; 1991 c.724 Â§27; 1991 c.750 Â§9; 1993 c.33 Â§304; 2001 c.480 Â§13; 2001 c.962 Â§110; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.460 [Formerly 151.150; 1987 c.803 Â§12; 1989 c.1053 Â§8; 1995 c.677 Â§3; 2001 c.962 Â§111; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.465 [1987 c.803 Â§9; 1997 c.761 Â§13; 2001 c.480 Â§14; repealed by 2001 c.962 Â§115]

Â Â Â Â Â  151.470 [1985 c.502 Â§15; repealed by 1987 c.803 Â§27]

Â Â Â Â Â  151.480 [1985 c.502 Â§18; 2001 c.962 Â§112; repealed by 2001 c.962 Â§115]

DETERMINATION OF FINANCIAL ELIGIBILITY

Â Â Â Â Â  151.485 Financial eligibility; determination; financial statement; termination of appointed counsel. (1) For purposes of determining the financial eligibility for appointed counsel of persons with a constitutional or statutory right to counsel in matters before the state courts and whose counsel is authorized to be paid by the public defense services executive director under ORS 151.219, a person is financially eligible for appointed counsel if the person is determined to be financially unable to retain adequate counsel without substantial hardship in providing basic economic necessities to the person or the personÂs dependent family under standards established by the Public Defense Services Commission under ORS 151.216.

Â Â Â Â Â  (2) A determination of financial eligibility shall be made upon the basis of information contained in a detailed financial statement submitted by the person for whom counsel is requested or appointed or, in an appropriate case, by the personÂs parent, guardian or custodian. The financial statement shall be in the form prescribed by the Public Defense Services Commission. The form shall contain a full disclosure of all assets, liabilities, current income, dependents and other information required by ORS 135.050 (4) and, in addition, any information required by the commission and state courts as necessary to determine eligibility. The commission shall adopt uniform statewide guidelines and procedures that prescribe how to use the form and determine financial eligibility for appointed counsel.

Â Â Â Â Â  (3) If at any time after the appointment of counsel the court having jurisdiction of the case finds that the defendant is financially able to obtain counsel, the court may terminate the appointment of counsel. If at any time during criminal proceedings the court having jurisdiction of the case finds that the defendant is financially unable to pay counsel whom the defendant has retained, the court may appoint counsel as provided in this section.

Â Â Â Â Â  (4) In addition to any criminal prosecution, a civil proceeding may be initiated by any public body that has expended moneys for the defendantÂs legal assistance within two years of judgment if the defendant was not qualified for legal assistance in accordance with subsections (1) and (2) of this section. As used in this subsection, Âlegal assistanceÂ includes legal counsel, transcripts, witness fees and expenses and any other goods or services required by law to be provided to a financially eligible person at state expense under ORS 151.216 and 151.219.

Â Â Â Â Â  (5) The civil proceeding shall be subject to the exemptions from execution as provided for by law. [1989 c.1053 Â§13; 1991 c.825 Â§6; 2001 c.962 Â§33]

Â Â Â Â Â  151.487 Ability to pay; effect. (1) If in determining that a person is financially eligible for appointed counsel under ORS 151.485, the court finds that the person has financial resources that enable the person to pay in full or in part the administrative costs of determining the eligibility of the person and the costs of the legal and other services to be provided at state expense that are related to the provision of appointed counsel, the court shall order the person to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, the amount that it finds the person is able to pay without creating substantial hardship in providing basic economic necessities to the person or the personÂs dependent family. The amount that a court may order the person to pay is subject to the guidelines and procedures issued by the Public Defense Services Commission as provided in subsection (4) of this section.

Â Â Â Â Â  (2) Failure to obey an order under this section is not grounds for contempt or grounds for withdrawal by the appointed attorney, but any part of the amount ordered under this section and not paid may be:

Â Â Â Â Â  (a) Enforced against the person as if the order is a civil judgment; or

Â Â Â Â Â  (b) Enforced as otherwise permitted by law.

Â Â Â Â Â  (3) Except as authorized in this section, no person, organization or governmental agency may request or accept a payment or promise of payment for assisting in the representation of a person by appointment.

Â Â Â Â Â  (4) The commission shall promulgate and issue guidelines and procedures:

Â Â Â Â Â  (a) For the determination of persons provided with appointed counsel who have some financial resources to pay in full or in part the administrative, legal and other costs under subsection (1) of this section; and

Â Â Â Â Â  (b) Regarding the amounts persons may be required to pay by a court under subsection (1) of this section.

Â Â Â Â Â  (5) The determination that a person is able to pay or partially able to pay, or that a person no longer has the ability to pay the amount ordered in subsection (1) of this section, is subject to review at any time by the court. [1989 c.1053 Â§14; 1993 c.33 Â§305; 1997 c.761 Â§3; 2001 c.962 Â§34]

Â Â Â Â Â  151.489 Personnel to verify financial eligibility. For the purpose of aiding courts in making determinations of financial eligibility for appointed counsel at state expense under ORS 151.485 and 151.487, the State Court Administrator may locate eligibility verification and screening personnel or otherwise arrange for such services in the state trial and appellate courts or other locations and shall prescribe the policies and procedures for their use. [1989 c.1053 Â§15; 2001 c.962 Â§35]

Â Â Â Â Â  151.491 Authority of person verifying financial eligibility. (1) State courts or authorized designees who conduct the verification of the financial statement submitted by a person seeking or having appointed counsel payable at state expense under ORS 151.216 and 151.219 may require the person to execute and deliver any written requests or authorizations as may be necessary under applicable law to provide the state court or authorized designee with access to records of public or private source, otherwise confidential, as may be needed to evaluate eligibility.

Â Â Â Â Â  (2) In performing the verification duties under subsection (1) of this section, the state courts are authorized to obtain information from any public record office of the state or of any subdivision or agency of the state upon request and without payment of any fees ordinarily required by law. [1989 c.1053 Â§16; 2001 c.962 Â§36]

Â Â Â Â Â  151.493 Release of information by state agency to State Court Administrator. (1) Notwithstanding any other provision of law, any state agency as defined in ORS 192.410 that receives a request for release of information from the state courts for the purpose of verifying the financial eligibility of a person under ORS 151.485 to 151.497 shall release all requested information to the state court. The court shall forward to the state agency a certification signed by the person about whom the requested information is sought that authorizes the release of the information.

Â Â Â Â Â  (2) Upon its own motion or motion of the public defense services executive director, a court that has appointed counsel for a person by reason of financial eligibility may order the release of any information relating to the personÂs financial situation held by any other person. [1991 c.825 Â§4; 2001 c.962 Â§37]

Â Â Â Â Â  151.495 Confidentiality of information obtained by state courts; exceptions. (1) All information supplied by a person seeking appointed counsel and all information collected by the state courts for purposes of determining financial eligibility for appointed counsel under ORS 151.485 to 151.497 is confidential and shall not be used for any purpose other than determining financial eligibility.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, information supplied by a person seeking appointed counsel and information collected by the state courts for purposes of determining financial eligibility may be:

Â Â Â Â Â  (a) Introduced in a proceeding, criminal or civil, arising out of a determination that a person is not financially eligible for appointed counsel;

Â Â Â Â Â  (b) Introduced in a proceeding, criminal or civil, arising as a result of an allegation that a person has supplied false information in seeking appointed counsel;

Â Â Â Â Â  (c) Used by the court in a sentencing proceeding resulting from the defendantÂs conviction on the matter for which the information was provided or collected; and

Â Â Â Â Â  (d) Used by the court, the Department of Revenue, or the assignees of the court or the Department of Revenue, for the purpose of collecting delinquent amounts owed to this state by the person. [1991 c.825 Â§5; 1997 c.761 Â§4; 2001 c.962 Â§38]

Â Â Â Â Â  151.497 ÂCounselÂ defined. As used in ORS 151.485 to 151.497 unless the context requires otherwise, ÂcounselÂ includes a legal advisor appointed under ORS 135.045. [2001 c.472 Â§10]

MISCELLANEOUS

Â Â Â Â Â  151.505 Authority of court to order repayment of costs related to provision of appointed counsel. (1) At the conclusion of a case or matter in which the first accusatory instrument or petition in the trial court was filed after January 1, 1998, and in which the court appointed counsel to represent a person, a trial, appellate or post-conviction court may include in its judgment an order that the person repay in full or in part the administrative costs of determining the eligibility of the person for appointed counsel and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) Costs repayable under this section include a reasonable attorney fee for counsel appointed to represent the person and a reasonable amount for expenses authorized under ORS 135.055. A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the Public Defense Services Commission under ORS 151.216. For purposes of this subsection, compensation of counsel is determined by reference to a schedule of compensation established by the commission.

Â Â Â Â Â  (3) Costs repayable under this section do not include costs imposed and paid under a previous order under ORS 151.487, but may include costs imposed under an order under ORS 151.487 that are unpaid at the time the judgment is filed.

Â Â Â Â Â  (4) The court may not order a person to pay costs under this section unless the person is or may be able to pay the costs. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the person and the nature of the burden that payment of costs will impose.

Â Â Â Â Â  (5) A person who has been ordered to pay costs under this section and who is not in contumacious default in the payment of the costs may at any time petition the court for remission of the payment of costs or any unpaid portion of the costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the person ordered to repay or on the immediate family of the person, the court may remit all or part of the amount due or modify the method of payment.

Â Â Â Â Â  (6) Except for moneys payable under subsection (1) of this section pursuant to an order under ORS 151.487, all moneys collected or paid under this section shall be paid into the General Fund and credited to the Criminal Fine and Assessment Account.

Â Â Â Â Â  (7) Any part of the costs ordered to be paid under this section that is not paid may be enforced against the person as provided in ORS 137.450 if the judgment is a judgment in a criminal action or in the same manner as unpaid costs may be enforced under ORS 151.487. [1997 c.761 Â§2; 2001 c.962 Â§39; 2003 c.334 Â§Â§1,2; 2003 c.449 Â§Â§18,19]

Â Â Â Â Â  Note: 151.505 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 151 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________

CHAPTER 152

[Reserved for expansion]



Chapter 153

Chapter 153 Â Violations and Traffic Offenses

2007 EDITION

VIOLATIONS AND TRAFFIC OFFENSES

PROCEDURE IN CRIMINAL MATTERS GENERALLY

VIOLATIONS

(Generally)

153.005Â Â Â Â  Definitions

153.008Â Â Â Â  Violations described

153.012Â Â Â Â  Violation categories

153.015Â Â Â Â  Unclassified and specific fine violations

153.018Â Â Â Â  Schedule of penalties

153.022Â Â Â Â  Authority of agency to specify rule violation as particular level of violation

153.025Â Â Â Â  Authority of political subdivision to specify ordinance violation as particular level of violation

(Procedures)

153.030Â Â Â Â  Applicability; statute of limitations

153.033Â Â Â Â  Rules of procedure

153.036Â Â Â Â  Venue

153.039Â Â Â Â  Stop and detention for violation

153.042Â Â Â Â  Citations; issuance

153.045Â Â Â Â  Citation; requirements

153.048Â Â Â Â  Complaint; requirements

153.051Â Â Â Â  Summons; requirements

153.054Â Â Â Â  Service and filing

153.058Â Â Â Â  Initiation of violation proceeding by private party

153.061Â Â Â Â  Appearance by defendant

153.064Â Â Â Â  Warrant for arrest upon failure to appear

(Trial)

153.070Â Â Â Â  When trial required

153.073Â Â Â Â  Time and place

153.076Â Â Â Â  Conduct of trial

153.080Â Â Â Â  Testimony by affidavit

153.083Â Â Â Â  Role of peace officer

(Judgment)

153.090Â Â Â Â  Provisions of judgment

153.093Â Â Â Â  Minimum fine

153.096Â Â Â Â  Suspension of fine in certain cases

153.099Â Â Â Â  Entry; nondefault cases

153.102Â Â Â Â  Entry; default cases

153.105Â Â Â Â  Relief from default judgment

153.108Â Â Â Â  Effect of judgment

153.111Â Â Â Â  Distribution of abstracts of convictions

(Appeal)

153.121Â Â Â Â  Appeal

(Base Fine Amounts)

153.125Â Â Â Â  Base fine amounts generally

153.128Â Â Â Â  Increased base fine amount for certain violations

153.131Â Â Â Â  Increased base fine amount for certain traffic violations

153.134Â Â Â Â  Base fine amount for violation of wildlife laws

153.138Â Â Â Â  Schedule of base fine amounts

153.142Â Â Â Â  Authority of courts to establish higher base fine amounts

153.145Â Â Â Â  Rounding off

TRAFFIC OFFENSES

153.530Â Â Â Â  Designation of speed in complaint and summons charging violation of basic speed rule or speed limit

153.535Â Â Â Â  Delivery of summons for certain traffic offenses

153.624Â Â Â Â  Costs for obtaining driving records

153.630Â Â Â Â  Disposition of moneys collected by courts

153.635Â Â Â Â  Delinquency in paying moneys under ORS 153.630

MISCELLANEOUS

153.770Â Â Â Â  Electronic filing of complaint for offenses subject to citation by uniform citation

153.772Â Â Â Â  Suspension of driving privileges for failure to appear; limitation on district attorneyÂs authority

VIOLATIONS BUREAU

153.800Â Â Â Â  Violations Bureau; establishment; authority of violations clerk

MULTNOMAH
COUNTY
PARKING VIOLATION PROCEDURES

153.820Â Â Â Â  Special procedures for parking violations in
Multnomah
County

PENALTIES

153.990Â Â Â Â  Penalty for false certification

153.992Â Â Â Â  Penalty for failure to appear

VIOLATIONS

(Generally)

Â Â Â Â Â  153.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂEnforcement officerÂ means:

Â Â Â Â Â  (a) A member of the Oregon State Police.

Â Â Â Â Â  (b) A sheriff or deputy sheriff.

Â Â Â Â Â  (c) A city marshal or a member of the police of a city, municipal or quasi-municipal corporation.

Â Â Â Â Â  (d) An investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state.

Â Â Â Â Â  (e) An investigator of the Criminal Justice Division of the Department of Justice of the State of
Oregon
.

Â Â Â Â Â  (f) Any other person specifically authorized by law to issue citations for the commission of violations.

Â Â Â Â Â  (2) ÂTraffic offenseÂ has the meaning given that term in ORS 801.555.

Â Â Â Â Â  (3) ÂViolationÂ means an offense described in ORS 153.008.

Â Â Â Â Â  (4) ÂViolation proceedingÂ means a judicial proceeding initiated by issuance of a citation that charges a person with commission of a violation. [1999 c.1051 Â§2; 2007 c.71 Â§44]

Â Â Â Â Â  153.008 Violations described. (1) Except as provided in subsection (2) of this section, an offense is a violation if any of the following apply:

Â Â Â Â Â  (a) The offense is designated as a violation in the statute defining the offense.

Â Â Â Â Â  (b) The statute prescribing the penalty for the offense provides that the offense is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The statute may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

Â Â Â Â Â  (c) The offense is created by an ordinance of a county, city, district or other political subdivision of this state with authority to create offenses, and the ordinance provides that violation of the ordinance is punishable by a fine but does not provide that the offense is punishable by a term of imprisonment. The ordinance may provide for punishment in addition to a fine as long as the punishment does not include a term of imprisonment.

Â Â Â Â Â  (d) The prosecuting attorney has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.566.

Â Â Â Â Â  (e) The court has elected to treat the offense as a violation for purposes of a particular case in the manner provided by ORS 161.568.

Â Â Â Â Â  (2) Conviction of a violation does not give rise to any disability or legal disadvantage based on conviction of a crime. [1999 c.1051 Â§3]

Â Â Â Â Â  153.012 Violation categories. Violations are classified for the purpose of sentencing into the following categories:

Â Â Â Â Â  (1) Class A violations;

Â Â Â Â Â  (2) Class B violations;

Â Â Â Â Â  (3) Class C violations;

Â Â Â Â Â  (4) Class D violations;

Â Â Â Â Â  (5) Unclassified violations as described in ORS 153.015; and

Â Â Â Â Â  (6) Specific fine violations as described in ORS 153.015. [1999 c.1051 Â§4]

Â Â Â Â Â  153.015 Unclassified and specific fine violations. (1) An offense described in the Oregon Revised Statutes that is designated as a violation but does not specify the classification of the violation is an unclassified violation. An unclassified violation is a Class B violation.

Â Â Â Â Â  (2) A specific fine violation is any offense described in the Oregon Revised Statutes that:

Â Â Â Â Â  (a) Is not designated as a crime or as a class A, B, C or D violation;

Â Â Â Â Â  (b) Is not punishable by a term of imprisonment as a penalty for committing the offense; and

Â Â Â Â Â  (c) Is punishable by a specific fine as the penalty for committing the offense. [1999 c.1051 Â§5]

Â Â Â Â Â  153.018 Schedule of penalties. (1) The penalty for committing a violation is a fine. The law creating a violation may impose other penalties in addition to a fine but may not impose a term of imprisonment.

Â Â Â Â Â  (2) Except as provided in this section, a sentence to pay a fine for a violation shall be a sentence to pay an amount not exceeding:

Â Â Â Â Â  (a) $720 for a Class A violation.

Â Â Â Â Â  (b) $360 for a Class B violation.

Â Â Â Â Â  (c) $180 for a Class C violation.

Â Â Â Â Â  (d) $90 for a Class D violation.

Â Â Â Â Â  (e) The amount otherwise established by law for any specific fine violation.

Â Â Â Â Â  (3) If no special corporate fine is specified in the law creating the violation, a sentence to pay a fine for a violation committed by a corporation shall be in an amount not to exceed twice the fine established under this section for a violation by an individual. If a special corporate fine is specified in the law creating the violation, the sentence to pay a fine shall be governed by the law creating the violation.

Â Â Â Â Â  (4) If a person or corporation has gained money or property through the commission of a violation, instead of sentencing the defendant to pay the fine provided for in subsection (2) or (3) of this section, the court may sentence the defendant to pay an amount fixed by the court, not exceeding double the amount of the defendantÂs gain from the commission of the violation. For the purposes of this subsection, the defendantÂs gain is the amount of money or the value of property, as determined under ORS 164.115, derived from the commission of the violation, less the amount of money or the value of property, as determined under ORS 164.115, returned to the victim of the violation or seized by or surrendered to lawful authority before the time sentence is imposed. [1999 c.1051 Â§6; 2003 c.737 Â§103]

Â Â Â Â Â  153.022 Authority of agency to specify rule violation as particular level of violation. If a statute provides that violation of the rules of an agency constitutes an offense, as described in ORS 161.505, the agency may by rule specify that violation of a specific rule of the agency is subject to a specific fine, or a specific maximum fine, that is less in amount than the maximum fine for the offense specified by the statute. In addition, the agency may specify that violation of the specific rule is a Class A, B, C or D violation under the provisions of ORS 153.012 as long as the class specified in the rule is lower than the statutory classification for the offense. [1999 c.1051 Â§76]

Â Â Â Â Â  153.025 Authority of political subdivision to specify ordinance violation as particular level of violation. (1) If a statute provides that violation of the ordinances of a political subdivision of this state constitutes an offense, as described in ORS 161.505, the political subdivision may by ordinance specify that violation of a specific ordinance of the political subdivision is subject to a specific fine, or a specific maximum fine, that is less in amount than the maximum fine for the offense specified by the statute. In addition, the political subdivision may specify that violation of the specific ordinance is a Class A, B, C or D violation under the provisions of ORS 153.012 as long as the class specified in the ordinance is lower than the statutory classification for the offense.

Â Â Â Â Â  (2) Nothing in this section requires a political subdivision to use the classifications established by ORS 153.012 or to use the base fine amount calculated under ORS 153.125 to 153.145 for violations of ordinances adopted by the political subdivision. [1999 c.1051 Â§78]

(Procedures)

Â Â Â Â Â  153.030 Applicability; statute of limitations. (1) The procedures provided for in this chapter apply to violations described in ORS 153.008. Except as specifically provided in this chapter, the criminal procedure laws of this state applicable to crimes also apply to violations.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the procedures described in this chapter and in the criminal procedure laws of this state do not apply to violations that govern the parking of vehicles and that are created by ordinance or by agency rule.

Â Â Â Â Â  (3) The statute of limitations for proceedings under this chapter is as provided in ORS 131.125.

Â Â Â Â Â  (4) This chapter does not affect the ability of a city described in ORS 3.136 (1) to engage in the activities described in ORS 3.136 (3). Nothing in this chapter affects the ability of any other political subdivision of this state to provide for the administrative enforcement of the charter, ordinances, rules and regulations of the political subdivision, including enforcement through imposition of monetary penalties. Except for ordinances governing the parking of vehicles, administrative enforcement as described in this subsection may not be used for any prohibition designated as an offense.

Â Â Â Â Â  (5) Nothing in this chapter affects the ability of any political subdivision of this state to establish rules relating to administrative enforcement as described in subsection (4) of this section, including rules providing for the use of citations or other procedures for initiating administrative enforcement proceedings.

Â Â Â Â Â  (6) Nothing in this chapter affects the ability of any political subdivision of this state to conduct hearings for administrative enforcement as described in subsection (4) of this section, either before a hearing officer or before the governing body of the political subdivision.

Â Â Â Â Â  (7) Nothing in this chapter affects the ability of any political subdivision to bring a civil action to enforce the charter, ordinances, rules and regulations of the political subdivision, or to bring a civil action to enforce any order for administrative enforcement as described in subsection (4) of this section.

Â Â Â Â Â  (8) Nothing in ORS 153.042 affects the authority of any political subdivision of this state to provide for issuance of citations for violation of offenses created by ordinance on the same basis as the political subdivision could under the law in effect immediately before January 1, 2000. [1999 c.1051 Â§7]

Â Â Â Â Â  153.033 Rules of procedure. The Supreme Court may adopt rules for the conduct of violation proceedings. Rules adopted by the Supreme Court under this section must be consistent with the provisions of this chapter. Rules adopted under this section supersede any local rule of a state court to the extent the local rule is inconsistent with the rule adopted by the Supreme Court. All city ordinances and municipal court rules must conform to any rules adopted by the Supreme Court under this section. [1999 c.1051 Â§8]

Â Â Â Â Â  153.036 Venue. (1) A violation proceeding may be commenced in:

Â Â Â Â Â  (a) The county in which the violation was committed; or

Â Â Â Â Â  (b) Any other county whose county seat is a shorter distance by road from the place where the violation was committed than is the county seat of the county in which the violation was committed.

Â Â Â Â Â  (2)(a) If a violation proceeding is commenced in the county in which the violation was committed, the proceeding may be commenced in a circuit or justice court of the county or, if the violation was committed within a city, in the municipal court.

Â Â Â Â Â  (b) If a violation proceeding is commenced in a county other than the county in which the violation was committed, the proceeding may be commenced:

Â Â Â Â Â  (A) In a circuit court;

Â Â Â Â Â  (B) Notwithstanding the provisions of ORS 51.050 that limit the jurisdiction of justice courts to offenses committed within the county, in a justice court; or

Â Â Â Â Â  (C) If the violation was committed within a city, in the municipal court of the city.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (b) of this subsection, if a violation proceeding is commenced in a county other than the county in which the violation was committed, at the request of the defendant the place of trial may be changed to the county in which the violation was committed. A request for a change of the place of trial shall be made prior to the date set for the trial and shall be governed by the provisions of ORS 131.305 to 131.415 relating to change of venue.

Â Â Â Â Â  (b) A defendant may not request that the place of trial be changed if the violation was committed within a city and the proceeding is commenced in the municipal court of the city.

Â Â Â Â Â  (4) Except as specifically provided in this section, venue in violation proceedings in circuit courts is governed by ORS 131.305 to 131.415. [1999 c.1051 Â§12; 1999 c.1051 Â§12a; 2003 c.528 Â§1]

Â Â Â Â Â  153.039 Stop and detention for violation. (1) An enforcement officer may not arrest, stop or detain a person for the commission of a violation except to the extent provided in this section and ORS 810.410.

Â Â Â Â Â  (2) An enforcement officer may stop and detain any person if the officer has reasonable grounds to believe that the person has committed a violation. An enforcement officer may stop and detain any employee, agent or representative of a firm, corporation or other organization if the officer has reasonable grounds to believe that the firm, corporation or other organization has committed a violation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the period of detention may be only as long as is necessary to:

Â Â Â Â Â  (a) Establish the identity of the person, firm, corporation or organization believed to have committed the violation;

Â Â Â Â Â  (b) Conduct any investigation reasonably related to the violation; and

Â Â Â Â Â  (c) Issue a citation for the violation.

Â Â Â Â Â  (4) The authority of an enforcement officer to stop and detain a person for a traffic violation as defined by ORS 801.557 is governed by ORS 810.410. [1999 c.1051 Â§10]

Â Â Â Â Â  153.042 Citations; issuance. (1) Except as provided in ORS 810.410 for issuance of a citation based on a traffic violation, as that term is defined in ORS 801.557, or as otherwise specifically provided by law, an enforcement officer may issue a violation citation only if the conduct alleged to constitute a violation takes place in the presence of the enforcement officer and the enforcement officer has reasonable grounds to believe that the conduct constitutes a violation.

Â Â Â Â Â  (2) If the person receiving the citation is a firm, corporation or other organization, the citation may be issued to an employee, agent or representative of the firm, corporation or organization. [1999 c.1051 Â§9]

Â Â Â Â Â  153.045 Citation; requirements. (1) Except as provided in subsection (5) of this section, a citation conforming to the requirements of this section must be used by enforcement officers for all violations. The citation may contain other language in addition to the language specified in this section.

Â Â Â Â Â  (2) Uniform citation forms for violations shall be adopted by the Supreme Court under ORS 1.525. In adopting those forms, the Supreme Court may combine the requirements for violation citations under this section and the requirements for criminal citations under ORS 133.066. More than one violation may be charged on a single citation form, but a crime and a violation may not be charged on the same citation form.

Â Â Â Â Â  (3) A violation citation shall consist of at least four parts. Additional parts may be inserted for administrative use. The required parts are:

Â Â Â Â Â  (a) A complaint in the form prescribed by ORS 153.048.

Â Â Â Â Â  (b) The abstract of court record.

Â Â Â Â Â  (c) The police record.

Â Â Â Â Â  (d) A summons in the form prescribed by ORS 153.051.

Â Â Â Â Â  (4) Each of the parts shall contain the information or blanks required by rules of the Supreme Court under ORS 1.525.

Â Â Â Â Â  (5) The complaint shall contain a form of certificate in which the enforcement officer must certify, under the penalties provided in ORS 153.990, that the enforcement officer has sufficient grounds to believe, and does believe, that the person named in the complaint committed the violation specified in the complaint. A certificate conforming to this subsection shall be deemed equivalent of a sworn complaint. [1999 c.1051 Â§13; 2005 c.566 Â§2]

Â Â Â Â Â  153.048 Complaint; requirements. (1) The complaint in a violation citation must contain at least the following:

Â Â Â Â Â  (a) The name of the court, the name of the state or of the city or other public body in whose name the action is brought and the name of the defendant.

Â Â Â Â Â  (b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

Â Â Â Â Â  (c) A certificate under ORS 153.045 (5) signed by the enforcement officer.

Â Â Â Â Â  (2) If the complaint does not conform to the requirements of this section, the court shall set the complaint aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (3) A court may amend a complaint in its discretion. [1999 c.1051 Â§14]

Â Â Â Â Â  153.051 Summons; requirements. A summons in a violation citation is sufficient if it contains the following:

Â Â Â Â Â  (1) The name of the court, the name of the person cited, the date on which the citation was issued, the name of the enforcement officer issuing the citation, and the time and place at which the person cited is to appear in court.

Â Â Â Â Â  (2) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have been committed.

Â Â Â Â Â  (3) A notice to the person cited that a complaint will be filed with the court based on the violation.

Â Â Â Â Â  (4) The amount of the base fine, if any, fixed for the violation.

Â Â Â Â Â  (5) A statement notifying the person that a monetary judgment may be entered against the person for up to the maximum amount of fines, assessments, restitution and other costs allowed by law for the violation if the person fails to make all required appearances at the proceedings. [1999 c.1051 Â§15]

Â Â Â Â Â  153.054 Service and filing. Except as provided in ORS 810.439, 811.590, 811.615 or 811.617 or other law, an enforcement officer issuing a violation citation shall cause the summons to be delivered to the person cited and shall cause the complaint and abstract of court record to be delivered to the court. [1999 c.1051 Â§16]

Â Â Â Â Â  153.058 Initiation of violation proceeding by private party. (1) A person other than an enforcement officer may commence a violation proceeding by filing a complaint with a court that has jurisdiction over the alleged violation. The filing of the complaint is subject to ORS 153.048. The complaint shall be entered by the court in the court record.

Â Â Â Â Â  (2) A complaint under this section must contain:

Â Â Â Â Â  (a) The name of the court, the name and address of the person bringing the action and the name and address of the defendant.

Â Â Â Â Â  (b) A statement or designation of the violation that can be readily understood by a person making a reasonable effort to do so and the date, time and place at which the violation is alleged to have occurred.

Â Â Â Â Â  (c) A certificate signed by the complainant stating that the complainant believes that the named defendant committed the violation specifically identified in the complaint and that the complainant has reasonable grounds for that belief. A certificate conforming to this section shall be deemed equivalent of a sworn complaint. Complaints filed under this section are subject to the penalties provided in ORS 153.990.

Â Â Â Â Â  (3) Upon the filing of a complaint under this section, the court shall cause a summons to be delivered to the defendant and shall deliver a copy of the complaint to the district attorney for the county in which the complaint is filed. The court may require any enforcement officer to serve the summons.

Â Â Â Â Â  (4) If the complaint does not conform to the requirements of this section, the court shall set it aside upon motion of the defendant made before the entry of a plea. A pretrial ruling on a motion to set aside may be appealed by the state.

Â Â Â Â Â  (5) A court may, acting in its sole discretion, amend a complaint filed under the provisions of this section.

Â Â Â Â Â  (6) A court shall dismiss a complaint filed under this section upon the motion of the district attorney for the county or of the city attorney for a city if:

Â Â Â Â Â  (a) The district attorney or city attorney has brought a proceeding against the defendant named in the complaint or intends to bring a proceeding against the defendant named in the complaint; and

Â Â Â Â Â  (b) The proceeding is brought by the district attorney or city attorney by reason of the same conduct alleged in the complaint.

Â Â Â Â Â  (7) Any political subdivision of this state may require by ordinance that violation proceedings for the purpose of enforcing the charter or ordinances of the political subdivision may not be commenced in the manner provided by this section and that those proceedings may be commenced only by enforcement officers.

Â Â Â Â Â  (8) A person other than an enforcement officer may commence a violation proceeding under this section only for:

Â Â Â Â Â  (a) Boating violations under ORS chapter 830, or any violation of rules adopted pursuant to ORS chapter 830 if the violation constitutes an offense;

Â Â Â Â Â  (b) Traffic violations under ORS chapters 801 to 826, or any violation of rules adopted pursuant to those chapters if the violation constitutes an offense;

Â Â Â Â Â  (c) Violations under the wildlife laws, as described in ORS 496.002, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense;

Â Â Â Â Â  (d) Violations under the commercial fishing laws, as described in ORS 506.001, or any violation of rules adopted pursuant to those laws if the violation constitutes an offense; or

Â Â Â Â Â  (e) Violations of ORS 618.121 to 618.161, and violation of rules adopted pursuant to those laws if the violation constitutes an offense. [1999 c.1051 Â§11]

Â Â Â Â Â  153.061 Appearance by defendant. (1) Except as provided in subsection (2) of this section, a defendant who has been issued a violation citation must either:

Â Â Â Â Â  (a) Make a first appearance by personally appearing in court at the time indicated in the summons; or

Â Â Â Â Â  (b) Make a first appearance in the manner provided in subsection (3) of this section before the time indicated in the summons.

Â Â Â Â Â  (2) If a defendant has been issued a violation citation for careless driving under ORS 811.135 on which a police officer noted that a vulnerable user of a public way suffered serious physical injury or death, the defendant must make a first appearance by personally appearing in court at the time indicated in the summons.

Â Â Â Â Â  (3) A defendant who has been issued a violation citation may make a first appearance in the matter before the time indicated in the summons by one of the following means:

Â Â Â Â Â  (a) The defendant may submit to the court a written or oral request for a trial.

Â Â Â Â Â  (b) The defendant may enter a plea of no contest by delivering to the court the summons, a check or money order in the amount of the base fine set forth in the summons, and a statement of matters in explanation or mitigation of the violation charged. The delivery of a statement of matters in explanation or mitigation under the provisions of this paragraph constitutes a waiver of trial and consent to the entry of a judgment forfeiting the base fine based on the statement and any other testimony or written statements that may be presented to the court by the citing officer or other witnesses.

Â Â Â Â Â  (c) The defendant may execute the appearance, waiver of trial and plea of guilty that appears on the summons and deliver the summons and a check or money order in the amount of the base fine set forth in the summons to the court. The defendant may attach a statement of matters in explanation or mitigation of the violation.

Â Â Â Â Â  (4) The court may require that a defendant requesting a trial under subsection (3)(a) of this section deposit the base fine specified under ORS 153.125 to 153.145 or such other amount as the court determines appropriate if the defendant has failed to appear in any court on one or more other charges in the past. If the defendant does not deposit the amount specified by the court, the defendant must personally appear in court at the time indicated in the summons. The amount deposited by the defendant may be applied against any fine imposed by the court, and any amount not so applied shall be refunded to the defendant at the conclusion of the proceedings.

Â Â Â Â Â  (5) If the defendant personally appears in court at the time indicated in the summons and enters a plea of guilty, the judge shall consider any statement in explanation or mitigation made by the defendant.

Â Â Â Â Â  (6) The court may require a defendant to appear personally in any case, or may require that all defendants appear in specified categories of cases.

Â Â Â Â Â  (7) If a defendant has entered a no contest plea or guilty plea in the manner provided in subsection (3)(b) or (c) of this section, and the court determines that the base fine amount is not adequate by reason of previous convictions of the defendant, the nature of the offense charged or other circumstances, the court may require that a trial be held unless an additional fine amount is paid by the defendant before a specified date. Notice of an additional fine amount under this subsection may be given to the defendant by mail. In no event may the court require a total fine amount in excess of the maximum fine established for the violation by statute.

Â Â Â Â Â  (8) If a defendant fails to make a first appearance on a citation for a traffic violation, as defined by ORS 801.557, fails to make a first appearance on a citation for a violation of ORS 471.430, or fails to appear at any other subsequent time set for trial or other appearance, the driving privileges of the defendant are subject to suspension under ORS 809.220. [1999 c.1051 Â§17; 2001 c.817 Â§2; 2007 c.784 Â§5]

Â Â Â Â Â  153.064 Warrant for arrest upon failure to appear. (1) Except as provided in subsection (2) of this section, a warrant for arrest may be issued against a person who fails to make a first appearance on a citation for a violation, or fails to appear at any other subsequent time set for trial or other appearance, only if the person is charged with failure to appear in a violation proceeding under ORS 153.992.

Â Â Â Â Â  (2) If a person fails to make a first appearance on a citation for a violation, or fails to appear at any other subsequent time set for trial or other appearance, the court may issue an order that requires the defendant to appear and show cause why the defendant should not be held in contempt. The show cause order may be mailed to the defendant by certified mail, return receipt requested. If service cannot be accomplished by mail, the defendant must be personally served. If the defendant is served and fails to appear at the time specified in the show cause order, the court may issue an arrest warrant for the defendant for the purpose of bringing the defendant before the court. [1999 c.1051 Â§18]

(Trial)

Â Â Â Â Â  153.070 When trial required. The court may require that a trial be held in any violation proceeding. If the defendant requests a trial under ORS 153.061, or a trial is required by the court or by law, the court shall set a date, time and place for the trial. [1999 c.1051 Â§19; 2001 c.19 Â§2; 2003 c.518 Â§1]

Â Â Â Â Â  153.073 Time and place. Unless notice is waived by the defendant, the court shall mail or otherwise provide to the defendant notice of the date, time and place at least five days before the date set for trial under ORS 153.070. If the citation is for a traffic violation, or is for a violation of ORS 471.430, the notice must contain a warning to the defendant that if the defendant fails to appear at the trial, the driving privileges of the defendant are subject to suspension under ORS 809.220. [1999 c.1051 Â§20; 2001 c.817 Â§3; 2003 c.518 Â§1a]

Â Â Â Â Â  153.076 Conduct of trial. (1) Violation proceedings shall be tried to the court sitting without jury. The trial in a violation proceeding may not be scheduled fewer than seven days after the date that the citation is issued unless the defendant waives the seven-day period.

Â Â Â Â Â  (2) The state, municipality or political subdivision shall have the burden of proving the charged violation by a preponderance of the evidence.

Â Â Â Â Â  (3) The pretrial discovery rules in ORS 135.805 to 135.873 apply in violation proceedings.

Â Â Â Â Â  (4) The defendant may not be required to be a witness in the trial of any violation.

Â Â Â Â Â  (5) Defense counsel shall not be provided at public expense in any proceeding in which only violations are charged.

Â Â Â Â Â  (6) A district attorney or city attorney may aid in preparing evidence and obtaining witnesses but, except upon good cause shown to the court, shall not appear in violation proceedings unless counsel for the defendant appears. The court shall ensure that the district attorney or city attorney is given timely notice if defense counsel is to appear at trial. [1999 c.1051 Â§21]

Â Â Â Â Â  153.080 Testimony by affidavit. Notwithstanding any other provision of law, the court may admit as evidence in any trial in a violation proceeding the affidavit of a witness in lieu of taking the testimony of the witness orally and in court. The authority granted under this section is subject to all of the following:

Â Â Â Â Â  (1) Testimony may not be presented by affidavit under the provisions of this section unless the court has adopted rules authorizing the use of affidavits and providing procedures for the introduction and use of the testimony.

Â Â Â Â Â  (2) The court shall allow testimony by affidavit under this section only upon receiving a signed statement from the defendant waiving the right to have the testimony presented orally in court.

Â Â Â Â Â  (3) Testimony by affidavit under this section is not subject to objection as hearsay.

Â Â Â Â Â  (4) A statement signed by the defendant under subsection (2) of this section does not constitute a waiver of trial unless the affidavit specifically so provides.

Â Â Â Â Â  (5) Nothing in this section requires that the defendant or any other witness waive the right to appear if other testimony is introduced by affidavit as provided in this section. [1999 c.1051 Â§22]

Â Â Â Â Â  153.083 Role of peace officer. Notwithstanding ORS 9.160 and 9.320, in any trial of a violation, whether created by ordinance or statute, in which a city attorney or district attorney does not appear, the peace officer who issued the citation for the offense may present evidence, examine and cross-examine witnesses and make arguments relating to:

Â Â Â Â Â  (1) The application of statutes and rules to the facts in the case;

Â Â Â Â Â  (2) The literal meaning of the statutes or rules at issue in the case;

Â Â Â Â Â  (3) The admissibility of evidence; and

Â Â Â Â Â  (4) Proper procedures to be used in the trial. [1999 c.805 Â§1; 1999 c.805 Â§2; 2003 c.305 Â§1]

Â Â Â Â Â  Note: 153.083 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Judgment)

Â Â Â Â Â  153.090 Provisions of judgment. (1) Judgments entered under this chapter may include:

Â Â Â Â Â  (a) Imposition of a sentence to pay a fine;

Â Â Â Â Â  (b) Costs, assessments and restitution authorized by law;

Â Â Â Â Â  (c) A requirement that the fine, costs, assessments and restitution, if any, be paid out of any base fine;

Â Â Â Â Â  (d) Remission of any balance of a base fine to the defendant or to any other person designated by the defendant; and

Â Â Â Â Â  (e) Any other provision authorized by law.

Â Â Â Â Â  (2) Notwithstanding ORS 137.106, if the court orders restitution in a default judgment entered under ORS 153.102, a defendant may allege an inability to pay the full amount of monetary sanctions imposed, including restitution, and request a hearing to determine whether the defendant is unable to pay or to establish a payment schedule by filing a written request with the court within one year after the entry of the judgment. The court shall set a hearing on the issue of the defendantÂs ability to pay upon receipt of the request and shall give notice to the district attorney. The district attorney shall give notice to the victim of the date, time and place of the hearing. The court may determine a payment schedule for monetary sanctions imposed, including restitution ordered under this subsection, if the defendant establishes at the hearing that the defendant is unable to pay the ordered restitution in full.

Â Â Â Â Â  (3) If a trial is held in a violation proceeding, or a default judgment is entered against the defendant under ORS 153.102, the court may impose any fine within the statutory limits for the violation. If a defendant pleads no contest under ORS 153.061 (3)(b), or pleads guilty under ORS 153.061 (3)(c), and the court accepts the plea and enters judgment against the defendant, the amount of the fine imposed against the defendant by the court may not exceed the amount of the base fine established for the violation under ORS 153.125 to 153.145.

Â Â Â Â Â  (4) A judge may suspend operation of any part of a judgment entered under this chapter upon condition that the defendant pay the nonsuspended portion of a fine within a specified period of time. If the defendant fails to pay the nonsuspended portion of the fine within the specified period of time, the suspended portion of the judgment becomes operative without further proceedings by the court and the suspended portion of the fine becomes immediately due and payable.

Â Â Â Â Â  (5) The court may not recommend a suspension of the defendantÂs driving privileges unless a trial has been required. The failure of the defendant to appear at the trial does not prevent the court from recommending suspension of the defendantÂs driving privileges.

Â Â Â Â Â  (6) Entry of a default judgment under ORS 153.102 does not preclude the arrest and prosecution of the defendant for the crime of failure to appear in a violation proceeding under ORS 153.992.

Â Â Â Â Â  (7) If a person holds a commercial driver license, a court may not defer entry of a judgment or allow an individual to enter into a diversion program that would prevent a conviction for a traffic offense from appearing on the driving record of the holder. This subsection applies to all traffic offenses, whether committed while driving a motor vehicle or a commercial motor vehicle, but does not apply to parking violations. For purposes of this subsection, a person holds a commercial driver license if on the date of the commission of the offense the commercial driver license is:

Â Â Â Â Â  (a) Valid;

Â Â Â Â Â  (b) Expired less than one year; or

Â Â Â Â Â  (c) Suspended, but not canceled, revoked. [1999 c.1051 Â§25; 2003 c.670 Â§3; 2005 c.649 Â§30; 2007 c.122 Â§12; 2007 c.784 Â§7]

Â Â Â Â Â  153.093 Minimum fine. (1) Notwithstanding any other provision of law, a court or violations bureau may not defer, waive, suspend or otherwise reduce the fine for a violation to an amount that is less than:

Â Â Â Â Â  (a) 75 percent of the base fine amount established for the offense under ORS 153.125 to 153.145, if the offense is a Class A, B, C or D violation, or an unclassified violation, under ORS 153.012 and 153.015; or

Â Â Â Â Â  (b) 20 percent of the base fine amount established for the offense under ORS 153.125 to 153.145, if the offense is a specific fine violation as described by ORS 153.015.

Â Â Â Â Â  (2) Nothing in this section:

Â Â Â Â Â  (a) Affects the manner in which a court imposes or reduces monetary obligations other than fines.

Â Â Â Â Â  (b) Allows a court to reduce any fine amount below a minimum fine amount established by statute for the offense.

Â Â Â Â Â  (c) Affects the ability of a court to establish a payment schedule for fines imposed by the court.

Â Â Â Â Â  (3) For the purpose of determining whether a fine meets the requirements of subsection (1) of this section, the unitary assessment amount under ORS 137.290 and the county assessment amount under ORS 137.309 shall be included in calculating the amount required under subsection (1) of this section.

Â Â Â Â Â  (4) The Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of this section. In addition, the Department of Revenue or Secretary of State may audit any court to determine whether the court is complying with the requirements of ORS 137.290 (4) and 153.630 (4). The Department of Revenue or Secretary of State may file an action under ORS 34.105 to 34.240 to enforce the requirements of this section and ORS 137.290 (4) and 153.630 (4). [1999 c.1095 Â§3; 1999 c.1095 Â§5; 2003 c.14 Â§61; 2003 c.737 Â§104]

Â Â Â Â Â  153.096 Suspension of fine in certain cases. (1) In any proceeding for a violation under ORS 830.990 or 830.997, the court may conditionally suspend all or part of any fine or penalty to be imposed on the defendant if the defendant appears personally and agrees to complete at the defendantÂs own expense a Safe Boating Education Course approved by the State Marine Board under ORS 830.110 (18), within time limits imposed by the court.

Â Â Â Â Â  (2) In any proceeding for a violation under ORS 830.990 or 830.997, the court shall notify the State Marine Board if the defendant fails to appear at any time as required by law or the court, or fails to comply with any order of the court. [1999 c.1051 Â§96b]

Â Â Â Â Â  153.099 Entry; nondefault cases. (1) If a trial is held in a violation proceeding, the court shall enter a judgment based on the evidence presented at the trial.

Â Â Â Â Â  (2) If the defendant appears and enters a plea of no contest in the manner described in ORS 153.061 (3)(b), and a trial is not otherwise required by the court or by law, the court shall make a decision based on the citation, the statement filed by the defendant and any other information or materials submitted to the court.

Â Â Â Â Â  (3) If the defendant enters a plea of guilty in the manner described in ORS 153.061 (3)(c), a trial is not otherwise required by the court or by law and the court accepts the plea of guilty, judgment shall be entered against the defendant based on the violation citation. [1999 c.1051 Â§23; 2007 c.784 Â§8]

Â Â Â Â Â  153.102 Entry; default cases. (1) If the defendant in a violation proceeding does not make a first appearance in the manner required by ORS 153.061 within the time allowed, and a trial is not otherwise required by the court or by law, the court may enter a default judgment based on the complaint and any other evidence the judge determines appropriate.

Â Â Â Â Â  (2) If the defendant makes a first appearance in the manner required by ORS 153.061 within the time allowed and requests a trial, and the defendant subsequently fails to appear at the date, time and place set for any trial or other appearance in the matter, and if a trial is not otherwise required by the court or by law, the court shall enter a judgment based on the complaint and any other evidence the judge determines appropriate. [1999 c.1051 Â§24]

Â Â Â Â Â  153.105 Relief from default judgment. If a default judgment is entered against a defendant under ORS 153.102, the court may relieve a defendant from the judgment upon a showing that the failure of the defendant to appear was due to mistake, inadvertence, surprise or excusable neglect. A motion for relief under this section must be made by the defendant within a reasonable time, and in no event may a motion under this section be made more than one year after entry of judgment. [1999 c.1051 Â§26]

Â Â Â Â Â  153.108 Effect of judgment. (1) Notwithstanding ORS 131.505 to 131.535, if a person commits both a crime and a violation as part of the same criminal episode, the prosecution for one offense shall not bar the subsequent prosecution for the other. However, evidence of the first conviction shall not be admissible in any subsequent prosecution for the other offense.

Â Â Â Â Â  (2) Notwithstanding ORS 43.130 and 43.160, no plea, finding or proceeding upon any violation shall be used for the purpose of res judicata or collateral estoppel, nor shall any plea, finding or proceeding upon any violation be admissible as evidence in any civil proceeding. [1999 c.1051 Â§27]

Â Â Â Â Â  153.110 [1981 c.692 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.111 Distribution of abstracts of convictions. (1) Upon entry of a conviction for a traffic offense, the court shall forward to the Department of Transportation an abstract of conviction in the manner required by ORS 810.375, and a copy of the judgment, if required, under the provisions of ORS 810.375.

Â Â Â Â Â  (2) Upon entry of a conviction for violation of any provision of the wildlife laws or commercial fishing laws, or any rule promulgated pursuant to those laws, the court that enters the judgment of conviction shall forward to the Department of State Police an abstract of conviction.

Â Â Â Â Â  (3) Upon entry of a conviction for a compulsory school attendance violation under ORS 339.925, the court shall forward to the Department of Education an abstract of conviction.

Â Â Â Â Â  (4) Upon entry of a conviction for violation of a weights and measures law subject to penalty under ORS 618.991, the court shall forward to the State Department of Agriculture an abstract of conviction.

Â Â Â Â Â  (5) Upon entry of a conviction of a boating offense, as defined in ORS 830.005, the court shall forward to the State Marine Board an abstract of conviction.

Â Â Â Â Â  (6) A court may destroy any abstract not required to be forwarded to an agency under the provisions of this section. [1999 c.1051 Â§51]

Â Â Â Â Â  153.120 [1981 c.692 Â§12; repealed by 1999 c.1051 Â§32]

(Appeal)

Â Â Â Â Â  153.121 Appeal. An appeal from a judgment in a violation proceeding may be taken by either party as follows:

Â Â Â Â Â  (1) From a proceeding in justice court or municipal court, as provided in ORS 138.057 for appeals of violations.

Â Â Â Â Â  (2) From a proceeding in circuit court, as provided in ORS chapter 19, except that the standard of review is the same as for an appeal from a judgment in a proceeding involving a misdemeanor or felony. [1999 c.1051 Â§28; 2005 c.266 Â§1]

(Base Fine Amounts)

Â Â Â Â Â  153.125 Base fine amounts generally. (1) The base fine required in violation proceedings under this chapter is the sum of a foundation amount calculated under ORS 153.125 to 153.145 plus the unitary and county assessments established under ORS 137.290 and 137.309 for the violation. The amount of the county assessment under ORS 137.309 shall be calculated using the foundation amount determined under ORS 153.125 to 153.145, and may not be calculated using the maximum fine for the violation.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 153.125 to 153.145, the foundation amount to be used in calculating the base fine required in violation proceedings under this chapter is 50 percent of the maximum fine established for the violation.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 153.125 to 153.145, the foundation amount to be used for a specific fine violation in calculating the base fine required in a violation proceeding under this chapter is the maximum fine provided for the violation.

Â Â Â Â Â  (4) If the law creating a violation establishes a minimum fine, and the foundation amount calculated for the violation under ORS 153.125 to 153.145 is less than the minimum fine for the violation, the foundation amount to be used in calculating the base fine required in a violation proceeding under this chapter is the minimum fine established for the violation. [1999 c.1051 Â§35; 2003 c.737 Â§105]

Â Â Â Â Â  153.128 Increased base fine amount for certain violations. (1) If a person is charged with a violation and the enforcement officer issuing the citation notes on the citation that the offense was a substantial contributing factor to an accident that resulted in property damage or personal injury, or that the violation created a substantial risk of injury to another person, the foundation amount to be used in calculating the base fine under ORS 153.125 is 60 percent of the maximum fine established for the violation.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a charge of careless driving under ORS 811.135 if the commission of the offense contributed to an accident and the defendant is charged with a Class A traffic violation. The foundation amount for a charge of careless driving under ORS 811.135 that is charged as a Class A traffic violation shall be calculated under ORS 153.125 (2).

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a charge of illegal U-turn under ORS 811.365, if the commission of the offense contributed to an accident and the defendant is charged with a Class B traffic violation. The foundation amount for a charge of illegal U-turn under ORS 811.365 that is charged as a Class B traffic violation shall be calculated under ORS 153.125 (2). [1999 c.1051 Â§36]

Â Â Â Â Â  153.130 [1981 c.692 Â§13; 1999 c.59 Â§29; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.131 Increased base fine amount for certain traffic violations. If a person is charged with a traffic offense, and the enforcement officer issuing the citation notes on the citation that the offense occurred in a highway work zone and is subject to the provisions of ORS 811.230, occurred in a posted school zone and is subject to the provisions of ORS 811.235, or occurred in a safety corridor and is subject to the provisions of ORS 811.483, the foundation amount to be used in calculating the base fine under ORS 153.125 to 153.145 is 80 percent of the maximum fine established for the violation. [1999 c.1051 Â§37; 1999 c.1071 Â§Â§5c,5d; 2007 c.124 Â§2]

Â Â Â Â Â  153.134 Base fine amount for violation of wildlife laws. The base fine amount for violation of wildlife laws or rules adopted pursuant to wildlife laws shall be as provided in ORS 496.951. [1999 c.1051 Â§38]

Â Â Â Â Â  153.138 Schedule of base fine amounts. The State Court Administrator shall prepare and publish from time to time a schedule of minimum base fine amounts for violations. The schedule prepared by the State Court Administrator under this section shall reflect the base fine amounts for selected violations as calculated under ORS 153.125 to 153.145. [1999 c.1051 Â§39]

Â Â Â Â Â  153.140 [1981 c.692 Â§15; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.142 Authority of courts to establish higher base fine amounts. ORS 153.125 to 153.145 establish minimum base fine amounts for violations. Base fine amounts established under ORS 153.125 to 153.145 shall be used in preparing summons for violation citations under ORS 153.051 and for such other purposes as may be provided for in this chapter. Any court of this state may adopt higher base fine amounts for violations subject to the jurisdiction of the court. A political subdivision may establish base fine amounts for violation of ordinances of the political subdivision that are less than or greater than the base fine amounts calculated under ORS 153.125 to 153.145. [1999 c.1051 Â§34]

Â Â Â Â Â  153.145 Rounding off. Any base fine amount calculated under ORS 153.125 to 153.145 shall be rounded off to the nearest dollar. [1999 c.1051 Â§38a]

Â Â Â Â Â  153.150 [1981 c.692 Â§16; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.160 [1981 c.692 Â§17; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.170 [1981 c.692 Â§18; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.180 [1981 c.692 Â§19; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.190 [1981 c.692 Â§20; 1985 c.272 Â§1; 1991 c.824 Â§3; 1995 c.292 Â§3; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.200 [1981 c.692 Â§21; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.210 [1981 c.692 Â§22; 1985 c.725 Â§10; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.220 [1981 c.692 Â§23; 1995 c.658 Â§80; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.230 [1981 c.692 Â§24; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.240 [1981 c.692 Â§25; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.250 [1981 c.692 Â§26; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.260 [1981 c.692 Â§27; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.270 [1981 c.692 Â§8; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.280 [1981 c.692 Â§28; 1985 c.342 Â§21; 1995 c.658 Â§81; 1997 c.389 Â§13; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.290 [1981 c.692 Â§29; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.300 [1981 c.692 Â§30; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.310 [1981 c.692 Â§9; 1993 c.531 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.325 [1981 c.626 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.330 [Formerly 488.210; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.335 [Formerly 488.220; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.340 [Formerly 488.230; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.345 [Formerly 488.240; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.350 [Formerly 488.250; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.355 [Formerly 488.260; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.360 [Formerly 488.270; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.365 [Formerly 488.280; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.370 [Formerly 488.290; 1985 c.272 Â§2; 1991 c.931 Â§Â§2,2a; 1995 c.292 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.375 [Formerly 488.300; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.380 [1981 c.626 Â§6; 1985 c.725 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.385 [1981 c.626 Â§7; 1995 c.658 Â§82; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.390 [1981 c.626 Â§8; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.395 [1981 c.626 Â§10; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.400 [1981 c.626 Â§11; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.405 [1981 c.626 Â§12; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.410 [1981 c.626 Â§13; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.415 [1981 c.626 Â§14; 1985 c.342 Â§22; 1995 c.658 Â§83; 1997 c.389 Â§14; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.420 [1981 c.626 Â§15; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.425 [1981 c.626 Â§16; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.430 [1981 c.626 Â§17; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.440 [1981 c.626 Â§9; 1993 c.531 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.500 [Formerly 484.010; 1987 c.730 Â§6; 1991 c.67 Â§30; 1991 c.208 Â§4; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.505 [Formerly 484.350; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.510 [Formerly 484.155; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.515 [Formerly 484.150; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.520 [Formerly 484.160; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.525 [Formerly 484.170; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.527 [1989 c.355 Â§1; repealed by 1999 c.1051 Â§32]

TRAFFIC OFFENSES

Â Â Â Â Â  153.530 Designation of speed in complaint and summons charging violation of basic speed rule or speed limit. The complaint and summons in a citation issued for the charges specified in this section shall specify the speed at which the defendant is alleged to have driven and the posted speed, the speed limit or the speed that constitutes prima facie evidence of violation of the basic speed rule, as appropriate, for the district or location. This section applies to the following charges:

Â Â Â Â Â  (1) Violating the basic speed rule under ORS 811.100.

Â Â Â Â Â  (2) Violating a speed limit under ORS 811.111. [Formerly 484.175; 1987 c.5 Â§7; 1987 c.887 Â§14; 1999 c.1051 Â§79; 2003 c.819 Â§12]

Â Â Â Â Â  153.535 Delivery of summons for certain traffic offenses. (1) Notwithstanding ORS 133.065 and 153.054, a summons may be delivered to a defendant personally or by mail addressed to the defendantÂs last-known address if:

Â Â Â Â Â  (a) The summons is for an alleged violation of ORS 803.315, 811.520, 811.530, 815.025, 815.080 to 815.090, 815.115, 815.130, 815.185, 815.210 to 815.255, 815.275, 815.285, 816.030 to 816.300, 816.330, 816.350, 816.360 or 820.360 to 820.380;

Â Â Â Â Â  (b) The enforcement officer gave a warning for violation of the statute to the defendant based on the officerÂs observation at the time the violation occurred; and

Â Â Â Â Â  (c) After the issuance of the warning, the enforcement officer determines that the defendant received two or more warnings within the year immediately preceding the issuance of the warning for violations of the statutes specified in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Notwithstanding ORS 133.065 and 153.054, a summons may be delivered to a defendant personally or by mail addressed to the defendantÂs last-known address if:

Â Â Â Â Â  (a) The summons is for an alleged violation of ORS 807.010, 811.175 or 811.182;

Â Â Â Â Â  (b) The enforcement officer gave a warning for a traffic violation to the defendant; and

Â Â Â Â Â  (c) After the issuance of the warning, the enforcement officer determines that the defendant had no valid operator license at the time of the warning.

Â Â Â Â Â  (3) Proof of mailing summons under this section is sufficient proof of delivery of summons for purposes of ORS 133.065 and 153.054. [Formerly 484.180; 1983 c.338 Â§890; 1985 c.597 Â§24; 1987 c.730 Â§7; 1989 c.782 Â§36; 1999 c.1051 Â§80; 2001 c.335 Â§6]

Â Â Â Â Â  153.540 [Formerly 484.190; 1983 c.338 Â§891; 1985 c.669 Â§16; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.545 [Formerly 484.200; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.550 [Formerly 484.210; 1983 c.399 Â§1; 1983 c.507 Â§2; 1985 c.16 Â§449; 1985 c.669 Â§17; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.555 [Formerly 484.220; 1985 c.272 Â§3; 1989 c.472 Â§6; 1991 c.824 Â§6; 1995 c.292 Â§5; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.560 [Formerly 484.230; 1983 c.338 Â§893; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.565 [Formerly 484.030; 1995 c.658 Â§84; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.570 [Formerly 484.040; 1983 c.565 Â§2; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.575 [Formerly 484.375; 1983 c.565 Â§1; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.580 [Formerly 484.390; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.585 [Formerly 484.395; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.590 [Formerly 484.400; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.595 [Formerly 484.405; 1985 c.342 Â§23; 1995 c.658 Â§85; 1997 c.389 Â§15; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.600 [Formerly 484.310; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.605 [Formerly 484.320; repealed by 1995 c.292 Â§8]

Â Â Â Â Â  153.610 [Formerly 484.355; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.615 [Formerly 484.360; 1993 c.531 Â§6; 1995 c.383 Â§121a; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.620 [Formerly 484.370; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.623 [1981 s.s. c.3 Â§105; 1983 c.571 Â§1; 1985 c.16 Â§450; 1987 c.730 Â§22; 1987 c.887 Â§15; 1987 c.897 Â§1; 1991 c.741 Â§9; 1993 c.531 Â§7; repealed by 1995 c.383 Â§122]

Â Â Â Â Â  153.624 Costs for obtaining driving records. In addition to any other costs charged a person convicted of a traffic offense, a court shall charge as costs and collect from any person convicted of a traffic offense any actual costs incurred in obtaining any driving records relating to the person. All costs collected under this section shall be paid as provided in ORS 153.630 (1). [Formerly 484.145]

Â Â Â Â Â  153.625 [Formerly 484.240; 1983 c.507 Â§1; 1985 c.16 Â§451; 1987 c.137 Â§1; 1989 c.636 Â§32; 1999 c.1051 Â§52; renumbered 810.375 in 1999]

Â Â Â Â Â  153.630 Disposition of moneys collected by courts. (1) Costs and one-half of all fines collected in traffic offense cases by any court having jurisdiction of the traffic offense shall be paid as follows:

Â Â Â Â Â  (a) If collected in a circuit court, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (b) If collected in a justice court, to be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the offense occurred, as a monetary obligation payable to the county.

Â Â Â Â Â  (c) If collected in a municipal court, to be credited and distributed under ORS 137.293 and 137.295 to the city treasurer, as a monetary obligation payable to the city.

Â Â Â Â Â  (2) The other half of such fines shall be paid as follows:

Â Â Â Â Â  (a) If resulting from prosecutions initiated by or from arrests or complaints made by a member of the Oregon State Police, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (b) If resulting from prosecutions initiated by or from arrests or complaints made by a motor carrier enforcement officer, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (c) If resulting from prosecutions initiated by or from arrests or complaints made by a city police officer, including a city marshal or a member of the police of a city or municipal or quasi-municipal corporation, to be credited and distributed under ORS 137.293 and 137.295:

Â Â Â Â Â  (A) To the treasurer of the city or municipal or quasi-municipal corporation by which such police officer is employed, as a monetary obligation to that political subdivision of the state if the offense occurred within the boundaries of the city or municipal or quasi-municipal corporation; or

Â Â Â Â Â  (B) As a monetary obligation payable to the state if the offense occurred outside the boundaries of the city or municipal or quasi-municipal corporation.

Â Â Â Â Â  (d) If resulting from prosecutions initiated by or from arrests or complaints made by a sheriff, deputy sheriff or county weighmaster, to be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the offense occurred, as a monetary obligation payable to that county and to be credited to the general fund of that county.

Â Â Â Â Â  (e) If resulting from prosecutions for parking in a winter recreation parking location, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

Â Â Â Â Â  (f) In other cases, to be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation to the same entity to which payment is made of the half provided for in subsection (1) of this section.

Â Â Â Â Â  (3) If provisions of subsection (2)(b) or (e) of this section are applicable, and if the fine or penalty imposed is remitted, suspended or stayed, or the offender against whom the fine or penalty was levied or imposed serves time in jail in lieu of paying the fine or penalty or a part thereof, the committing judge or magistrate shall certify the facts thereof in writing to the State Court Administrator in the case of a circuit court or the Department of Revenue in the case of a justice or municipal court not later than the 10th day of the month next following the month in which the fine was remitted or penalty suspended. If any part of the fine is thereafter paid, it shall be remitted to the judge or magistrate who imposed the fine or penalty, who shall distribute it as provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If a fine is subject to division between two entities under this section and a sentence to pay a fine is imposed by the court, any remittance, suspension or stay of the fine portion of the sentence must be attributed on an equal basis to both of the entities entitled to a share of the fine.

Â Â Â Â Â  (5) Distribution of fines and costs collected in a justice or municipal court under this section must be made not later than the last day of the month immediately following the month in which the fines and costs are collected.

Â Â Â Â Â  (6) All fines collected as a result of citations issued by a member of the Oregon State Police for a violation of ORS 813.095 and credited and distributed to the state under subsections (1)(a) and (2)(a) of this section shall be deposited in the State Police Account established in ORS 181.175 to be used by the Department of State Police for the enforcement of laws concerning driving while under the influence of intoxicants. [Formerly 484.250; 1981 s.s. c.3 Â§107; 1983 c.164 Â§1; 1983 c.763 Â§47; 1985 c.16 Â§452; 1987 c.905 Â§17; 1991 c.67 Â§31; 1993 c.741 Â§102; 1999 c.1051 Â§81; 1999 c.1095 Â§7; 2003 c.301 Â§1; 2003 c.687 Â§5; 2003 c.814 Â§5]

Â Â Â Â Â  153.635 Delinquency in paying moneys under ORS 153.630. If any of the money collected under ORS 153.630 is not paid over as provided in that section by the 10th day of the second calendar month next following the month in which it is received, the person withholding it is delinquent in its payment and, in addition to the penalties prescribed by law, the person is personally liable therefor to the public bodies to which the money is payable, with interest at the rate established under ORS 305.220 from the delinquency date until paid. An action may be maintained in the name of the state for the recovery of the unpaid amounts with interest. [Formerly 484.260; 1989 c.934 Â§1]

Â Â Â Â Â  153.705 [Formerly 496.910; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.710 [Formerly 496.905; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.715 [Formerly 496.915; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.720 [Formerly 496.920; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.725 [Formerly 496.925; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.730 [Formerly 496.927; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.745 [Formerly 496.930; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.750 [Formerly 496.935; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.755 [Formerly 496.940; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.760 [Formerly 496.945; 1985 c.272 Â§4; 1991 c.824 Â§5; 1995 c.292 Â§6; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.765 [Formerly 496.950; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.766 [1997 c.389 Â§17; repealed by 1999 c.1051 Â§32]

MISCELLANEOUS

Â Â Â Â Â  153.770 Electronic filing of complaint for offenses subject to citation by uniform citation. (1) Notwithstanding ORS 1.525, 153.045, 221.333 and 810.425, a law enforcement officer or a person authorized to enforce parking ordinance violations, following procedures established by court rule, may file a complaint with the court by electronic means, without an actual signature of the officer, in lieu of using a written uniform citation. Law enforcement officers who file complaints under this section will be deemed to certify to the complaint and will continue to have the same rights, responsibilities and liabilities in relation to those complaints as to complaints that are certified by an actual signature.

Â Â Â Â Â  (2) A court may allow electronic filing of complaints as described under subsection (1) of this section. Procedures established to allow electronic filing of complaints under this section shall be established by court rule and shall include procedures necessary to ensure that:

Â Â Â Â Â  (a) The information electronically filed includes all information required on a uniform citation adopted by the Supreme Court under ORS 1.525, or as required under ORS 221.333 and 810.425 for parking ordinance violations.

Â Â Â Â Â  (b) The complaint filed electronically is verifiable as being filed by a specific law enforcement officer or, for parking ordinance violations, by a person authorized to enforce parking ordinance violations.

Â Â Â Â Â  (c) Members of the public can obtain copies of and review complaints that are electronically filed and maintained under this section in the same manner as for complaints filed on paper. [1995 c.781 Â§53; 1999 c.1051 Â§129; 2001 c.911 Â§2]

Â Â Â Â Â  153.772 Suspension of driving privileges for failure to appear; limitation on district attorneyÂs authority. When the court issues a notice under ORS 809.220 to suspend the driving privileges of a person for failure to appear on a citation for a violation of ORS 471.430, the district attorney may not file an accusatory instrument charging the person with violating ORS 153.992. [2001 c.817 Â§9]

Â Â Â Â Â  Note: 153.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 153 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

VIOLATIONS BUREAU

Â Â Â Â Â  153.800 Violations Bureau; establishment; authority of violations clerk. (1) Any court of this state may establish a Violations Bureau and designate the clerk or deputy clerk of the court or any other appropriate person to act as a violations clerk for the Violations Bureau. A Violations Bureau shall be established by each circuit court unless the Chief Justice of the Supreme Court issues a written exemption to the presiding judge for the court. The violations clerk shall serve under the direction and control of the court appointing the clerk.

Â Â Â Â Â  (2) A violations clerk may exercise authority over any violation. A court establishing a Violations Bureau shall by order specify the violations that are subject to the authority of the violations clerk.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section, the violations clerk shall accept:

Â Â Â Â Â  (a) Written appearance, waiver of trial, plea of guilty and payment of fine, costs and assessments for violations that are subject to the authority of the violations clerk; or

Â Â Â Â Â  (b) Payment of base fine amounts for violations that are subject to the authority of the violations clerk.

Â Â Â Â Â  (4) The court shall establish schedules, within the limits prescribed by law, of the amounts of penalties to be imposed for first, second and subsequent violations, designating each violation specifically or by class. The order of the court establishing the schedules shall be prominently posted in the place where penalties established under the schedule are paid. All amounts must be paid to, receipted by and accounted for by the violations clerk in the same manner as other payments on money judgments are received by the court.

Â Â Â Â Â  (5) Any person charged with a violation within the authority of the violations clerk may:

Â Â Â Â Â  (a) Upon signing an appearance, plea of guilty and waiver of trial, pay the clerk the penalty established for the violation charged, including any costs and assessments authorized by law.

Â Â Â Â Â  (b) Pay the clerk the base fine amount established for the violation. Payment of the base fine amount under this paragraph constitutes consent to forfeiture of the base fine amount and disposition of the violation by the clerk as provided by the rules of the court. Payment of base fine amount under this paragraph is not consent to forfeiture of the base fine amount if the payment is accompanied by a plea of not guilty or a request for hearing.

Â Â Â Â Â  (6) A person who has been found guilty of, or who has signed a plea of guilty or no contest to, one or more previous offenses in the preceding 12 months within the jurisdiction of the court shall not be permitted to appear before the violations clerk unless the court, by general order applying to certain specified offenses, permits such appearance. [1995 c.292 Â§1; 1997 c.801 Â§149; 1999 c.59 Â§30; 1999 c.1051 Â§130]

Â Â Â Â Â  153.805 [Formerly 136.750; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.808 [Formerly 136.753; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.810 [Formerly 136.756; repealed by 1999 c.1051 Â§32]

MULTNOMAH
COUNTY
PARKING VIOLATION PROCEDURES

Â Â Â Â Â  153.820 Special procedures for parking violations in
Multnomah
County
. (1) A court may use the procedure provided in this section only in a county with a population of more than 500,000.

Â Â Â Â Â  (2) The court may proceed to make a determination without a hearing on a citation for a parking violation if:

Â Â Â Â Â  (a) None of the registered owners of the vehicle appears within the time allowed at the court specified in the citation;

Â Â Â Â Â  (b) Notice of the citation and the provisions of this section are mailed to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation; and

Â Â Â Â Â  (c) No request for hearing or other appearance is filed with the court within 60 days after the mailing date of the notice required by paragraph (b) of this subsection.

Â Â Â Â Â  (3) The court may proceed to make a determination without a hearing on a citation for a parking violation if at least one of the registered owners of the vehicle appears within the time allowed at the court specified in the citation and requests a hearing, but thereafter fails to appear at the time, date and court set for any subsequent hearing in the matter. If a determination is made under the provisions of this subsection, the court shall mail notice of any sentence and judgment to the registered owner or owners of the vehicle at the address or addresses reflected in the records of the Department of Transportation.

Â Â Â Â Â  (4) A determination under this section shall be on the citation and on any evidence that the court may, in its discretion, determine to be appropriate.

Â Â Â Â Â  (5) Upon making a determination under this section, the court may enter judgment and, if the determination is one of conviction, may impose a sentence of a fine within the limits established for the parking violation along with a money award for costs, assessments and other amounts authorized by law.

Â Â Â Â Â  (6) A sentence to pay a fine under this section does not prevent:

Â Â Â Â Â  (a) Taking any other action against the person as permitted by law for the personÂs failure to comply, including, but not limited to, sentencing the person further as permitted by law after the person is brought to hearing.

Â Â Â Â Â  (b) Following any procedures established by law when the person fails to appear.

Â Â Â Â Â  (7) On motion and upon such terms as are just, the court may relieve a person from a judgment entered under this section upon a showing that the failure of the person to appear was due to mistake, inadvertence, surprise or excusable neglect. The motion must be made within a reasonable time, and in no event more than one year after entry of judgment in the matter.

Â Â Â Â Â  (8) A judgment may be entered under this section only if the citation issued to the person contains a statement notifying the person that a judgment may be entered against the person up to the maximum amount of fines, assessments and other costs allowed by law for the parking violation if the person fails to appear at the time, date and court specified in the citation or fails to appear at subsequently scheduled hearings in the matter.

Â Â Â Â Â  (9) Notwithstanding any other provision of law, a judgment entered under this section does not create a judgment lien and cannot become a judgment lien by any means. [1997 c.801 Â§98; 2003 c.576 Â§172]

PENALTIES

Â Â Â Â Â  153.990 Penalty for false certification. Any person who in connection with the issuance of a citation, or the filing of a complaint, under this chapter, knowingly certifies falsely to the matters set forth therein commits a Class A misdemeanor. [1981 c.692 Â§14; 1999 c.1051 Â§31]

Â Â Â Â Â  153.992 Penalty for failure to appear. (1) A person commits the offense of failure to appear in a violation proceeding if the person has been served with a violation citation issued under this chapter and the person knowingly fails to do any of the following:

Â Â Â Â Â  (a) Make a first appearance in the manner required by ORS 153.061 within the time allowed.

Â Â Â Â Â  (b) Make appearance at the time set for trial in the violation proceeding.

Â Â Â Â Â  (c) Appear at any other time required by the court or by law.

Â Â Â Â Â  (2) Failure to appear on a violation citation is a Class A misdemeanor. [1999 c.1051 Â§29]

Â Â Â Â Â  153.995 [Formerly 484.990; repealed by 1999 c.1051 Â§32]

Â Â Â Â Â  153.997 [1991 c.806 Â§1; repealed by 1999 c.1051 Â§32]

_______________

CHAPTERS 154 AND 155

[Reserved for expansion]



Chapter 156

TITLE 15

PROCEDURE IN CRIMINAL ACTIONS IN JUSTICE COURTS

Chapter     156.     Proceedings and Judgment in Criminal Actions

157.     Appeals in Criminal Actions; Writ of Review

_______________

Chapter 156  Proceedings and Judgment in Criminal Actions

2007 EDITION

PROCEEDINGS AND JUDGMENT IN CRIMINAL ACTIONS

CRIMINAL ACTIONS IN JUSTICE COURTS

JUSTICE COURTS; GENERAL PROVISIONS AND PROCEEDINGS PRIOR TO JUDGMENT THEREIN

156.010     Criminal procedure statutes govern generally

156.020     Filing complaint as commencement of action

156.030     Form and sufficiency of complaint

156.040     Security for costs

156.050     Warrant of arrest; authority

156.060     Issuance, requisites and execution of warrant of arrest

156.070     Reading complaint to defendant; defendant to plead

156.080     Defendants plea; refusal to plead

156.090     Action to be tried within one day unless continued

156.100     Change of place of trial

156.110     Trial by court or jury

156.120     Injured person must appear or be subpoenaed

156.130     Demand for and selection of jury

156.140     Rendition and entry of verdict on docket

156.160     Jury trial without prepayment of trial fee; payment after judgment

JUDGMENT AND EXECUTION IN JUSTICE COURTS

156.210     Judgment on plea of guilty, no contest or on conviction

156.220     Judgment imposing monetary obligation; requirements

156.230     Money judgments; enforcement

156.240     Judgment entry or certified copy as evidence

156.270     Discharge of defendant upon finding the defendant not guilty

156.280     Entry that prosecution was malicious or without probable cause

156.290     Judgment against complainant for costs and disbursements

156.300     Enforcement of judgment against complainant

156.310     Payment of fine and costs by defendant

156.315     Assignment of judgment to Department of Revenue

RELEASE OR COMMITMENT

156.410     Release of defendant before trial

156.440     Commitment of defendant

156.450     Form of commitment

156.460     How commitment is executed

MISCELLANEOUS PROVISIONS RELATING TO JUSTICE COURTS

156.510     Proceeding when crime is not within jurisdiction of justice

156.520     Function of district attorney in justice court

156.530     Disposition of money paid on judgment

CONCURRENT JURISDICTION

156.705     Jurisdiction over offenses against animals

JUSTICE COURTS; GENERAL PROVISIONS AND PROCEEDINGS PRIOR TO JUDGMENT THEREIN

156.010 Criminal procedure statutes govern generally. A criminal action in a justice court is commenced and proceeded in to final determination, and the judgment therein enforced, in the manner provided in the criminal procedure statutes, except as otherwise specifically provided by statute. [Amended by 1973 c.836 §329]

156.020 Filing complaint as commencement of action. In a justice court, a criminal action is commenced by the filing of the complaint therein, verified by the oath of the person commencing the action, who is thereafter known as the complainant. [Amended by 1959 c.426 §4]

156.030 Form and sufficiency of complaint. The form of the complaint and the sufficiency thereof shall be as provided in ORS 133.007 and 133.015. [Amended by 1973 c.836 §330]

156.040 Security for costs. Before filing or receiving the complaint in a criminal action, the justice may require the complainant to give security for costs and disbursements in the amount authorized in civil actions; and not otherwise. [Amended by 1959 c.426 §5]

156.050 Warrant of arrest; authority. The authority of a justice of the peace to issue a warrant of arrest shall be as provided in ORS 133.110. [Amended by 1969 c.244 §4; 1983 c.661 §13; 1999 c.1051 §131]

156.060 Issuance, requisites and execution of warrant of arrest. A warrant of arrest in a criminal action in a justice court is issued, directed and executed in all respects as the warrant mentioned in ORS 133.140. [Amended by 1977 c.746 §12]

156.070 Reading complaint to defendant; defendant to plead. When the defendant is brought before the justice, the complaint shall be read to the defendant and the defendant shall plead thereto.

156.080 Defendants plea; refusal to plead. The defendant may plead the same pleas as upon an indictment. The plea shall be oral and entered in the docket. If the defendant refuses to plead, the justice shall enter the fact, together with the plea of not guilty, on behalf of the defendant.

156.090 Action to be tried within one day unless continued. When the defendant is brought before the justice upon the warrant of arrest, the action shall be tried within one day thereafter, unless continued for cause.

156.100 Change of place of trial. Change of place of trial in criminal actions in justice courts is in all manners and respects governed as provided in ORS 131.305 to 131.415. [Amended by 1973 c.836 §331]

156.110 Trial by court or jury. Upon a plea of not guilty, if the defendant does not then demand a trial by jury, the justice shall proceed to try the issue. [Amended by 1973 c.836 §332]

156.120 Injured person must appear or be subpoenaed. No judgment of conviction or acquittal can be given in a criminal action in a justice court unless the person injured appears or is subpoenaed to attend the trial as a witness.

156.130 Demand for and selection of jury. If a trial by jury is demanded, a jury shall be selected and summoned as in a civil action in a justice court. Each party may take challenges for cause and two peremptory challenges, except that when the jury is selected in the manner provided in ORS 54.060 to 54.160, as to any juror so selected, neither party may take a peremptory challenge.

156.140 Rendition and entry of verdict on docket. When the jury has agreed upon a verdict, it shall deliver the same to the justice publicly, who shall enter it in the docket of the justice.

156.150 [Repealed by 1979 c.447 §4]

156.160 Jury trial without prepayment of trial fee; payment after judgment. In a criminal action in a justice court, prepayment of the trial fee is not a prerequisite to having a jury trial. If a jury trial is demanded and judgment is against the defendant, the fee shall be allowed and taxed in favor of the state as other disbursements in ordinary cases.

JUDGMENT AND EXECUTION IN JUSTICE COURTS

156.210 Judgment on plea of guilty, no contest or on conviction. When the defendant pleads guilty, no contest, or is convicted, either by the justice or the jury, the justice shall give judgment thereon for such punishment as may be prescribed by law for the crime. [Amended by 1973 c.836 §333]

156.220 Judgment imposing monetary obligation; requirements. Except as provided in ORS 18.048 (3) and (4), any judgment rendered by a justice court on an offense that imposes a monetary obligation must contain the separate section required by ORS 18.048 (1). [1973 c.836 §334; 1999 c.788 §39; 2003 c.576 §97; 2005 c.568 §29a]

156.230 Money judgments; enforcement. Money judgments rendered by the court may be enforced in the manner provided by ORS 52.600. [Amended by 1993 c.223 §5; 1999 c.788 §40]

156.240 Judgment entry or certified copy as evidence. An entry of judgment or a certified copy of the judgment is conclusive evidence of the facts stated therein. [Amended by 1999 c.788 §41]

156.250 [1991 c.67 §32; repealed by 1999 c.788 §42]

156.260 [Repealed by 1999 c.788 §42]

156.270 Discharge of defendant upon finding the defendant not guilty. When the defendant is found not guilty by the justice or a jury, the defendant shall be immediately discharged.

156.280 Entry that prosecution was malicious or without probable cause. When the defendant is found not guilty, if it appears that the prosecution was malicious or without probable cause, the justice shall make an entry to that effect in the docket of the justice.

156.290 Judgment against complainant for costs and disbursements. Upon making the entry prescribed in ORS 156.280, the justice shall give judgment against the complainant for the costs and disbursements of the action and require the complainant to pay the same or give satisfactory security therefor, by a written undertaking with one or more sureties, to pay the same to the justice within 30 days from the date of the judgment. [Amended by 1959 c.426 §6]

156.300 Enforcement of judgment against complainant. If the complainant does not pay the judgment, or give the required security therefor, it may be enforced against the complainant in all respects as a judgment for a fine in a criminal action; but if the complainant gives the required security, the judgment may be enforced at the expiration of the 30 days against the complainant and the sureties of the complainant in the undertaking in all respects as a judgment for money in a civil action. [Amended by 1959 c.426 §7]

156.310 Payment of fine and costs by defendant. If the fine and costs, or any part thereof, are paid before commitment, they shall be paid to the justice. Thereafter they shall be paid to the officer in whose custody the defendant is at the time of the payment, which officer shall immediately pay the same to the justice.

156.315 Assignment of judgment to Department of Revenue. (1) A justice court may assign a judgment in a criminal action, as described in ORS 137.118 (1) to (5), to the Collections Unit in the Department of Revenue for the following purposes:

(a) To determine whether refunds or other sums are owed to the debtor by the department; and

(b) To deduct the amount of the debt from any refunds or other sums owed to the debtor by the department.

(2) If the Collections Unit determines that refunds or other sums are owed to the debtor, the department shall deduct the amount of the debt from any refunds or other sums owed to the debtor by the department. After also deducting costs of its actions under this section, the department shall remit the amount deducted from refunds or other sums owed to the debtor to the justice court that assigned the judgment.

(3) A debtor whose account is assigned to the Department of Revenue for setoff under this section is entitled to the notice required by ORS 293.250 (3)(d) and to the opportunity for payment in ORS 293.250 (3)(c). [2003 c.375 §2]

156.320 [1971 c.423 §3; repealed by 1973 c.836 §358]

RELEASE OR COMMITMENT

156.410 Release of defendant before trial. At any time before the commencement of the trial, the justice shall release the defendant under the procedures set forth in ORS 135.230 to 135.290. [Amended by 1973 c.836 §335]

156.420 [Repealed by 1973 c.836 §358]

156.430 [Repealed by 1973 c.836 §358]

156.440 Commitment of defendant. If the defendant is not released from custody as provided in ORS 135.230 to 135.290 when brought before the justice upon the warrant of arrest, the defendant shall be continued in the custody of the officer or, if the court is held in the vicinity of the county jail, committed to jail, to answer the action, as the justice may direct. [Amended by 1973 c.836 §336]

156.450 Form of commitment. The commitment shall be signed by the justice with the name of office of the justice and may be substantially as follows:

______________________________________________________________________________

JUSTICE COURT FOR

THE DISTRICT OF ______

State of
Oregon
, County of ______

IN THE NAME OF

THE STATE OF
OREGON

To the sheriff of the county aforesaid:

An order having this day been made by me that A. B. be committed for trial in a criminal action against A. B. for the crime of (designating it generally), you hereby are commanded to receive A. B. into your custody and detain A. B. accordingly or until A. B. is otherwise legally discharged.

Dated at ______, this ___ day of ______, 2__.

C. D., Justice of the Peace

______________________________________________________________________________

156.460 How commitment is executed. When committed, the defendant shall be delivered to the custody of the proper officer by any peace officer to whom the justice may deliver the commitment, first indorsing thereon, substantially, as follows: I hereby authorize and command E. F. to deliver this commitment, together with the defendant therein named, to the custody of the sheriff of the County of ______.

MISCELLANEOUS PROVISIONS RELATING TO JUSTICE COURTS

156.510 Proceeding when crime is not within jurisdiction of justice. If in the course of the trial it appears to the justice that the defendant has committed a crime not within the jurisdiction of a justice court, the justice shall dismiss the action, state in the entry the reasons therefor, hold the defendant upon the warrant of arrest and proceed to examine the charge as upon an information of the commission of crime.

156.520 Function of district attorney in justice court. The district attorney may prosecute an action and if requested by the court shall prosecute an action in a justice court and attend an examination before a magistrate, either in person or by someone appointed by the district attorney for that purpose, and in any case the district attorney shall control the proceedings on behalf of the state. [Amended by 1981 c.863 §1]

156.530 Disposition of money paid on judgment. (1) Any money paid to the justice court upon a judgment in a criminal action shall first be applied to the costs of the action. The remainder shall be paid by the justice court to the treasurer of the county, to be appropriated as provided by law.

(2) Money paid pursuant to subsection (1) of this section shall be delivered by the justice court to the treasurer not later than the last day of the month immediately following the month in which the money is collected. [Amended by 2003 c.687 §6]

156.610 [Amended by 1969 c.619 §14; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.610)]

156.620 [Amended by 1973 c.836 §337; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.620)]

156.630 [Repealed by 1975 c.611 §24]

156.640 [Amended by 1965 c.510 §23; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.640)]

156.650 [1959 c.559 §1; 1971 c.186 §1; repealed by 1977 c.876 §9 (46.800 enacted in lieu of 156.650)]

CONCURRENT JURISDICTION

156.705 Jurisdiction over offenses against animals. Justices of the peace shall have concurrent jurisdiction over all offenses committed under ORS 167.315 to 167.333 and 167.340. [Formerly 770.260; 1985 c.662 §14; 1999 c.788 §48]

_______________



Chapter 157

Chapter 157 Â Appeals in Criminal Actions; Writ of Review

2007 EDITION

APPEALS IN CRIMINAL ACTIONS; WRIT OF REVIEW

CRIMINAL ACTIONS IN JUSTICE COURTS

157.005Â Â Â Â  Applicability of chapter

157.010Â Â Â Â  Appeal to circuit court from justice court

157.020Â Â Â Â  Who may appeal; appealable judgments and orders

157.030Â Â Â Â  Time and manner of taking appeal

157.040Â Â Â Â  JusticeÂs duty as to making and delivering transcript

157.050Â Â Â Â  Effect of allowance of appeal

157.060Â Â Â Â  When appeal is perfected; amendment of pleadings in appellate court

157.065Â Â Â Â  Powers of appellate court

157.070Â Â Â Â  Writ of review in criminal actions

Â Â Â Â Â  157.005 Applicability of chapter. The provisions of this chapter apply only to justice courts that have not become courts of record under ORS 51.025. Appeals of criminal judgments in justice courts that have become courts of record under ORS 51.025 shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts. [1999 c.682 Â§8]

Â Â Â Â Â  157.010 Appeal to circuit court from justice court. In a criminal action in a justice court, except where the judgment is given on a plea of guilty, an appeal may be taken from a judgment of conviction to the circuit court for the county in which the judgment is given, as prescribed in this chapter, and not otherwise. [Amended by 1985 c.342 Â§12; 1995 c.658 Â§87]

Â Â Â Â Â  157.020 Who may appeal; appealable judgments and orders. (1) Except as provided in subsection (2) of this section, an appeal may be taken only by the defendant and whether or not the judgment is that the defendant pay a fine or be imprisoned.

Â Â Â Â Â  (2) The plaintiff may take an appeal from:

Â Â Â Â Â  (a) An order made before jeopardy attaches dismissing the accusatory instrument;

Â Â Â Â Â  (b) An order arresting the judgment;

Â Â Â Â Â  (c) An order made before jeopardy attaches suppressing evidence; or

Â Â Â Â Â  (d) An order made before jeopardy attaches for the return or restoration of things seized. [Amended by 1959 c.196 Â§1; 1967 c.528 Â§1; 1971 c.644 Â§2; 1985 c.342 Â§13]

Â Â Â Â Â  157.030 Time and manner of taking appeal. The appeal is taken in the same manner and within the same time as in the case of an appeal from a judgment in a civil action, except that:

Â Â Â Â Â  (1) The notice thereof shall be served upon the district attorney for the county, or the deputy of the district attorney, or upon the private prosecutor in the action;

Â Â Â Â Â  (2) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

Â Â Â Â Â  (3) No undertaking providing for the payment of costs and disbursements shall be required. [Amended by 1989 c.123 Â§1]

Â Â Â Â Â  157.040 JusticeÂs duty as to making and delivering transcript. If the defendant is in custody at the time the appeal is allowed, the justice shall make the proper transcript and deliver it to the clerk of the appellate court within 10 days from the date the appeal is taken. [Amended by 1985 c.342 Â§14]

Â Â Â Â Â  157.050 Effect of allowance of appeal. An allowance of an appeal does not stay the proceedings on the judgment unless the defendant:

Â Â Â Â Â  (1) Makes a release agreement or a security release deposit as provided in ORS 135.230 to 135.290; or

Â Â Â Â Â  (2) Gives the security required by ORS 810.300 to 810.330 as an undertaking on appeal. [Amended by 1973 c.836 Â§338; 1974 c.35 Â§2; 1983 c.338 Â§895A]

Â Â Â Â Â  157.060 When appeal is perfected; amendment of pleadings in appellate court. From the filing of the transcript with the clerk of the appellate court the appeal is perfected and the action is deemed pending therein for trial upon the issue tried in the justice court. In a criminal action, the appellate court has the same authority to allow an amendment of the pleadings on an appeal that it has on an appeal in a civil action. [Amended by 1985 c.342 Â§15]

Â Â Â Â Â  157.065 Powers of appellate court. The appellate court may give a final judgment in the cause, to be enforced as a judgment of such court; or the appellate court may give such other judgment or order as may be proper, and direct that the cause be remitted to the court below for further proceedings in accordance with the decision of the appellate court. [1959 c.558 Â§49; 1981 c.178 Â§10]

Â Â Â Â Â  157.070 Writ of review in criminal actions. No provision of ORS 157.010 to 157.065, in relation to appeals or the right to appeal in criminal actions, shall be construed to prevent either party in a justice court from having an interlocutory order which involves the constitutionality of a statute or of the proceedings which may affect the final judgment or the judgment reviewed in the circuit court for errors in law appearing upon the face of the judgment or the proceedings connected therewith, as provided in ORS 34.010 to 34.100. [Amended by 1959 c.592 Â§1]

Â Â Â Â Â  157.080 [Repealed by 1975 c.611 Â§16 (157.081 enacted in lieu of 157.080)]

Â Â Â Â Â  157.081 [1975 c.611 Â§17 (enacted in lieu of 157.080); renumbered 46.810]

_______________

CHAPTERS 158 TO 160

[Reserved for expansion]



Chapter 161

TITLE 16

CRIMES AND PUNISHMENTS

Chapter     161.     General Provisions

162.     Offenses Against the State and Public Justice

163.     Offenses Against Persons

164.     Offenses Against Property

165.     Offenses Involving Fraud or Deception

166.     Offenses Against Public Order; Firearms and Other Weapons; Racketeering

167.     Offenses Against Public Health, Decency and Animals

169.     Local and Regional Correctional Facilities; Prisoners; Juvenile Facilities

_______________

Chapter 161  General Provisions

2007 EDITION

GENERAL PROVISIONS

CRIMES AND PUNISHMENTS

PRINCIPLES

161.005     Short title

161.015     General definitions

161.025     Purposes; principles of construction

161.035     Application of Criminal Code

161.045     Limits on application

161.055     Burden of proof as to defenses

161.067     Determining punishable offenses for violation of multiple statutory provisions, multiple victims or repeated violations

CRIMINAL LIABILITY

161.085     Definitions with respect to culpability

161.095     Requirements of culpability

161.105     Culpability requirements inapplicable to certain violations and offenses

161.115     Construction of statutes with respect to culpability

161.125     Intoxication as defense; drug or controlled substance use or dependence as defense

PARTIES TO CRIME

161.150     Criminal liability described

161.155     Criminal liability for conduct of another

161.160     Exclusion of defenses to criminal liability for conduct of another

161.165     Exemptions to criminal liability for conduct of another

161.170     Criminal liability of corporations

161.175     Criminal liability of an individual for corporate conduct

JUSTIFICATION

161.190     Justification as a defense

161.195     Justification described

161.200     Choice of evils

161.205     Use of physical force generally

161.209     Use of physical force in defense of a person

161.215     Limitations on use of physical force in defense of a person

161.219     Limitations on use of deadly physical force in defense of a person

161.225     Use of physical force in defense of premises

161.229     Use of physical force in defense of property

161.235     Use of physical force in making an arrest or in preventing an escape

161.239     Use of deadly physical force in making an arrest or in preventing an escape

161.245     Reasonable belief described; status of unlawful arrest

161.249     Use of physical force by private person assisting an arrest

161.255     Use of physical force by private person making citizens arrest

161.260     Use of physical force in resisting arrest prohibited

161.265     Use of physical force to prevent escape

161.267     Use of physical force by corrections officer or official employed by Department of Corrections

161.270     Duress

161.275     Entrapment

RESPONSIBILITY

161.290     Incapacity due to immaturity

161.295     Effect of mental disease or defect; guilty except for insanity

161.300     Evidence of disease or defect admissible as to intent

161.305     Disease or defect as affirmative defense

161.309     Notice prerequisite to defense; content

161.313     Jury instructions; insanity

161.315     Right of state to obtain mental examination of defendant; limitations

161.319     Form of verdict on guilty except for insanity

161.325     Entry of judgment of guilty except for insanity; order to include whether victim wants notice of hearings or release of defendant; blood or buccal testing upon judgment

161.326     Commission of crime by person under board jurisdiction; notice to victim

161.327     Order giving jurisdiction to Psychiatric Security Review Board; court to commit or conditionally release defendant; notice to board; appeal

161.328     Initiation of civil commitment proceedings

161.329     Order of discharge

161.332     Conditional release defined

161.336     Conditional release by Psychiatric Security Review Board; supervision by board; termination or modification of conditional release; hearing

161.341     Order of commitment; application for discharge or conditional release; release plan

161.346     Hearings on discharge, conditional release, commitment or modification; psychiatric reports; notice of hearing

161.351     Discharge of person under jurisdiction of board; periodic review of status

161.360     Mental disease or defect excluding fitness to proceed

161.365     Procedure for determining issue of fitness to proceed

161.370     Determination of fitness; effect of finding of unfitness; proceedings if fitness regained; pretrial objections by defense counsel

161.375     Escape of person placed at hospital or facility; authority to order arrest

161.385     Psychiatric Security Review Board; composition, term, qualifications, compensation, appointment, confirmation and meetings; judicial review of orders

161.387     Board to implement policies; rulemaking; meetings not deliberative under public meeting requirements

161.390     Rules for assignment of persons to state mental hospitals or secure intensive community inpatient facilities; release plan prepared by Department of Human Services

161.395     Subpoena power of board

161.397     Psychiatric Security Review Board Account

161.400     Leave of absence; notice to board

INCHOATE CRIMES

161.405     Attempt described

161.425     Impossibility not a defense

161.430     Renunciation as a defense to attempt

161.435     Solicitation described

161.440     Renunciation as defense to solicitation

161.450     Conspiracy described

161.455     Conspiratorial relationship

161.460     Renunciation as defense to conspiracy

161.465     Duration of conspiracy

161.475     Defenses to solicitation and conspiracy

161.485     Multiple convictions barred in inchoate crimes

CLASSES OF OFFENSES

161.505     Offense described

161.515     Crime described

161.525     Felony described

161.535     Classification of felonies

161.545     Misdemeanor described

161.555     Classification of misdemeanors

161.566     Misdemeanor treated as violation; prosecuting attorneys election

161.568     Misdemeanor treated as violation; courts election

161.570     Felony treated as misdemeanor

161.585     Classification of certain crimes determined by punishment

DISPOSITION OF OFFENDERS

161.605     Maximum prison terms for felonies

161.610     Enhanced penalty for use of firearm during commission of felony; pleading; minimum penalties; suspension or reduction of penalty

161.615     Prison terms for misdemeanors

161.620     Sentences imposed upon waiver from juvenile court

161.625     Fines for felonies

161.635     Fines for misdemeanors

161.645     Standards for imposing fines

161.655     Fines for corporations

161.665     Costs

161.675     Time and method of payment of fines, restitution and costs

161.685     Effect of nonpayment of fines, restitution or costs; report to consumer reporting agency; rules

AUTHORITY OF
SENTENCING COURT

161.705     Reduction of certain felonies to misdemeanors

161.715     Standards for discharge of defendant

161.725     Standards for sentencing of dangerous offenders

161.735     Procedure for determining whether defendant dangerous

161.737     Sentence imposed on dangerous offender as departure from sentencing guidelines

PRINCIPLES

161.005 Short title. ORS 161.005 to 161.055, 161.085 to 161.125, 161.150 to 161.175, 161.190 to 161.275, 161.290 to 161.370, 161.405 to 161.485, 161.505 to 161.585, 161.605, 161.615 to 161.685, 161.705 to 161.737, 162.005, 162.015 to 162.035, 162.055 to 162.115, 162.135 to 162.205, 162.225 to 162.375, 162.405 to 162.425, 162.465, 163.005, 163.115, 163.125 to 163.145, 163.149, 163.160 to 163.208, 163.215 to 163.257, 163.261, 163.263, 163.264, 163.266, 163.275, 163.285, 163.305 to 163.467, 163.432, 163.433, 163.505 to 163.575, 163.665 to 163.693, 164.005, 164.015 to 164.135, 164.138, 164.140, 164.205 to 164.270, 164.305 to 164.377, 164.395 to 164.415, 164.805, 164.886, 165.002 to 165.102, 165.109, 165.805, 166.005 to 166.095, 166.350, 166.382, 166.384, 166.660, 167.002 to 167.027, 167.054, 167.057, 167.060 to 167.100, 167.117, 167.122 to 167.162, 167.203 to 167.252, 167.310 to 167.340 and 167.350, 167.810 and 167.820 shall be known and may be cited as Oregon Criminal Code of 1971. [1971 c.743 §1; 1979 c.476 §1; 1983 c.740 §25; 1983 c.792 §1; 1985 c.366 §2; 1985 c.557 §9; 1985 c.662 §10; 1985 c.755 §1; 1989 c.982 §3; 1989 c.1003 §5; 2003 c.383 §3; 2007 c.475 §4; 2007 c.684 §2; 2007 c.811 §6; 2007 c.867 §16; 2007 c.869 §5; 2007 c.876 §5]

161.010 [Repealed by 1971 c.743 §432]

161.015 General definitions. As used in chapter 743, Oregon Laws 1971, and ORS 166.635, unless the context requires otherwise:

(1) Dangerous weapon means any weapon, device, instrument, material or substance which under the circumstances in which it is used, attempted to be used or threatened to be used, is readily capable of causing death or serious physical injury.

(2) Deadly weapon means any instrument, article or substance specifically designed for and presently capable of causing death or serious physical injury.

(3) Deadly physical force means physical force that under the circumstances in which it is used is readily capable of causing death or serious physical injury.

(4) Peace officer means a sheriff, constable, marshal, municipal police officer, member of the Oregon State Police, investigator of the Criminal Justice Division of the Department of Justice or investigator of a district attorneys office and such other persons as may be designated by law.

(5) Person means a human being and, where appropriate, a public or private corporation, an unincorporated association, a partnership, a government or a governmental instrumentality.

(6) Physical force includes, but is not limited to, the use of an electrical stun gun, tear gas or mace.

(7) Physical injury means impairment of physical condition or substantial pain.

(8) Serious physical injury means physical injury which creates a substantial risk of death or which causes serious and protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of any bodily organ.

(9) Possess means to have physical possession or otherwise to exercise dominion or control over property.

(10) Public place means a place to which the general public has access and includes, but is not limited to, hallways, lobbies and other parts of apartment houses and hotels not constituting rooms or apartments designed for actual residence, and highways, streets, schools, places of amusement, parks, playgrounds and premises used in connection with public passenger transportation. [1971 c.743 §3; 1973 c.139 §1; 1979 c.656 §3; 1991 c.67 §33; 1993 c.625 §4; 1995 c.651 §5]

Note: Legislative Counsel has substituted chapter 743, Oregon Laws 1971, for the words this Act in sections 2, 3, 4, 5, 6, 7, 19, 20, 21 and 36, chapter 743, Oregon Laws 1971, compiled as 161.015, 161.025, 161.035, 161.045, 161.055, 161.085, 161.195, 161.200, 161.205 and 161.295. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

161.020 [Amended by 1967 c.372 §9; repealed by 1971 c.743 §432]

161.025 Purposes; principles of construction. (1) The general purposes of chapter 743, Oregon Laws 1971, are:

(a) To insure the public safety by preventing the commission of offenses through the deterrent influence of the sentences authorized, the correction and rehabilitation of those convicted, and their confinement when required in the interests of public protection.

(b) To forbid and prevent conduct that unjustifiably and inexcusably inflicts or threatens substantial harm to individual or public interests.

(c) To give fair warning of the nature of the conduct declared to constitute an offense and of the sentences authorized upon conviction.

(d) To define the act or omission and the accompanying mental state that constitute each offense and limit the condemnation of conduct as criminal when it is without fault.

(e) To differentiate on reasonable grounds between serious and minor offenses.

(f) To prescribe penalties which are proportionate to the seriousness of offenses and which permit recognition of differences in rehabilitation possibilities among individual offenders.

(g) To safeguard offenders against excessive, disproportionate or arbitrary punishment.

(2) The rule that a penal statute is to be strictly construed shall not apply to chapter 743, Oregon Laws 1971, or any of its provisions. Chapter 743,
Oregon
Laws 1971, shall be construed according to the fair import of its terms, to promote justice and to effect the purposes stated in subsection (1) of this section. [1971 c.743 §2]

Note: See note under 161.015.

161.030 [Amended by 1955 c.660 §20; 1967 c.372 §10; repealed by 1971 c.743 §432]

161.035 Application of Criminal Code. (1) Chapter 743, Oregon Laws 1971, shall govern the construction of and punishment for any offense defined in chapter 743, Oregon Laws 1971, and committed after January 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(2) Except as otherwise expressly provided, or unless the context requires otherwise, the provisions of chapter 743, Oregon Laws 1971, shall govern the construction of and punishment for any offense defined outside chapter 743, Oregon Laws 1971, and committed after January 1, 1972, as well as the construction and application of any defense to a prosecution for such an offense.

(3) Chapter 743, Oregon Laws 1971, shall not apply to or govern the construction of and punishment for any offense committed before January 1, 1972, or the construction and application of any defense to a prosecution for such an offense. Such an offense shall be construed and punished according to the law existing at the time of the commission of the offense in the same manner as if chapter 743, Oregon Laws 1971, had not been enacted.

(4) When all or part of a criminal statute is amended or repealed, the criminal statute or part thereof so amended or repealed remains in force for the purpose of authorizing the accusation, prosecution, conviction and punishment of a person who violated the statute or part thereof before the effective date of the amending or repealing Act. [1971 c.743 §5]

Note: See note under 161.015.

161.040 [Repealed by 1971 c.743 §432]

161.045 Limits on application. (1) Except as otherwise expressly provided, the procedure governing the accusation, prosecution, conviction and punishment of offenders and offenses is not regulated by chapter 743, Oregon Laws 1971, but by the criminal procedure statutes.

(2) Chapter 743, Oregon Laws 1971, does not affect any power conferred by law upon a court-martial or other military authority or officer to prosecute and punish conduct and offenders violating military codes or laws.

(3) Chapter 743, Oregon Laws 1971, does not bar, suspend or otherwise affect any right or liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constitutes an offense defined in chapter 743, Oregon Laws 1971.

(4) No conviction of a person for an offense works a forfeiture of the property of the person, except in cases where a forfeiture is expressly provided by law. [1971 c.743 §6]

Note: See note under 161.015.

161.050 [Repealed by 1971 c.743 §432]

161.055 Burden of proof as to defenses. (1) When a defense, other than an affirmative defense as defined in subsection (2) of this section, is raised at a trial, the state has the burden of disproving the defense beyond a reasonable doubt.

(2) When a defense, declared to be an affirmative defense by chapter 743, Oregon Laws 1971, is raised at a trial, the defendant has the burden of proving the defense by a preponderance of the evidence.

(3) The state is not required to negate a defense as defined in subsection (1) of this section unless it is raised by the defendant. Raised by the defendant means either notice in writing to the state before commencement of trial or affirmative evidence by a defense witness in the defendants case in chief. [1971 c.743 §4]

Note: See note under 161.015.

161.060 [Repealed by 1971 c.743 §432]

161.062 [1985 c.722 §4; 1991 c.386 §8; repealed by 1999 c.136 §1]

161.067 Determining punishable offenses for violation of multiple statutory provisions, multiple victims or repeated violations. (1) When the same conduct or criminal episode violates two or more statutory provisions and each provision requires proof of an element that the others do not, there are as many separately punishable offenses as there are separate statutory violations.

(2) When the same conduct or criminal episode, though violating only one statutory provision involves two or more victims, there are as many separately punishable offenses as there are victims. However, two or more persons owning joint interests in real or personal property shall be considered a single victim for purposes of determining the number of separately punishable offenses if the property is the subject of one of the following crimes:

(a) Theft as defined in ORS 164.015.

(b) Unauthorized use of a vehicle as defined in ORS 164.135.

(c) Criminal possession of rented or leased personal property as defined in ORS 164.140.

(d) Criminal possession of a rented or leased motor vehicle as defined in ORS 164.138.

(e) Burglary as defined in ORS 164.215 or 164.225.

(f) Criminal trespass as defined in ORS 164.243, 164.245, 164.255, 164.265 or 164.278.

(g) Arson and related offenses as defined in ORS 164.315, 164.325 or 164.335.

(h) Forgery and related offenses as defined in ORS 165.002 to 165.070.

(3) When the same conduct or criminal episode violates only one statutory provision and involves only one victim, but nevertheless involves repeated violations of the same statutory provision against the same victim, there are as many separately punishable offenses as there are violations, except that each violation, to be separately punishable under this subsection, must be separated from other such violations by a sufficient pause in the defendants criminal conduct to afford the defendant an opportunity to renounce the criminal intent. Each method of engaging in deviate sexual intercourse as defined in ORS 163.305, and each method of engaging in unlawful sexual penetration as defined in ORS 163.408 and 163.411 shall constitute separate violations of their respective statutory provisions for purposes of determining the number of statutory violations. [1987 c.2 §13; 1991 c.386 §9; 2003 c.629 §4; 2007 c.684 §3]

161.070 [Repealed by 1971 c.743 §432]

161.075 [1965 c.516 §1; repealed by 1971 c.743 §432]

161.080 [Repealed by 1971 c.743 §432]

CRIMINAL LIABILITY

161.085 Definitions with respect to culpability. As used in chapter 743, Oregon Laws 1971, and ORS 166.635, unless the context requires otherwise:

(1) Act means a bodily movement.

(2) Voluntary act means a bodily movement performed consciously and includes the conscious possession or control of property.

(3) Omission means a failure to perform an act the performance of which is required by law.

(4) Conduct means an act or omission and its accompanying mental state.

(5) To act means either to perform an act or to omit to perform an act.

(6) Culpable mental state means intentionally, knowingly, recklessly or with criminal negligence as these terms are defined in subsections (7), (8), (9) and (10) of this section.

(7) Intentionally or with intent, when used with respect to a result or to conduct described by a statute defining an offense, means that a person acts with a conscious objective to cause the result or to engage in the conduct so described.

(8) Knowingly or with knowledge, when used with respect to conduct or to a circumstance described by a statute defining an offense, means that a person acts with an awareness that the conduct of the person is of a nature so described or that a circumstance so described exists.

(9) Recklessly, when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.

(10) Criminal negligence or criminally negligent, when used with respect to a result or to a circumstance described by a statute defining an offense, means that a person fails to be aware of a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that the failure to be aware of it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation. [1971 c.743 §7; 1973 c.139 §2]

Note: See note under 161.015.

161.090 [Amended by 1967 c.372 §11; repealed by 1971 c.743 §432]

161.095 Requirements of culpability. (1) The minimal requirement for criminal liability is the performance by a person of conduct which includes a voluntary act or the omission to perform an act which the person is capable of performing.

(2) Except as provided in ORS 161.105, a person is not guilty of an offense unless the person acts with a culpable mental state with respect to each material element of the offense that necessarily requires a culpable mental state. [1971 c.743 §8]

161.100 [Repealed by 1971 c.743 §432]

161.105 Culpability requirements inapplicable to certain violations and offenses. (1) Notwithstanding ORS 161.095, a culpable mental state is not required if:

(a) The offense constitutes a violation, unless a culpable mental state is expressly included in the definition of the offense; or

(b) An offense defined by a statute outside the Oregon Criminal Code clearly indicates a legislative intent to dispense with any culpable mental state requirement for the offense or for any material element thereof.

(2) Notwithstanding any other existing law, and unless a statute enacted after January 1, 1972, otherwise provides, an offense defined by a statute outside the Oregon Criminal Code that requires no culpable mental state constitutes a violation.

(3) Although an offense defined by a statute outside the Oregon Criminal Code requires no culpable mental state with respect to one or more of its material elements, the culpable commission of the offense may be alleged and proved, in which case criminal negligence constitutes sufficient culpability, and the classification of the offense and the authorized sentence shall be determined by ORS 161.505 to 161.605 and 161.615 to 161.655. [1971 c.743 §9]

161.110 [Repealed by 1971 c.743 §432]

161.115 Construction of statutes with respect to culpability. (1) If a statute defining an offense prescribes a culpable mental state but does not specify the element to which it applies, the prescribed culpable mental state applies to each material element of the offense that necessarily requires a culpable mental state.

(2) Except as provided in ORS 161.105, if a statute defining an offense does not prescribe a culpable mental state, culpability is nonetheless required and is established only if a person acts intentionally, knowingly, recklessly or with criminal negligence.

(3) If the definition of an offense prescribes criminal negligence as the culpable mental state, it is also established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish a culpable mental state, it is also established if a person acts intentionally or knowingly. When acting knowingly suffices to establish a culpable mental state, it is also established if a person acts intentionally.

(4) Knowledge that conduct constitutes an offense, or knowledge of the existence, meaning or application of the statute defining an offense, is not an element of an offense unless the statute clearly so provides. [1971 c.743 §10]

161.120 [Repealed by 1971 c.743 §432]

161.125 Intoxication as defense; drug or controlled substance use or dependence as defense. (1) The use of drugs or controlled substances, dependence on drugs or controlled substances or voluntary intoxication shall not, as such, constitute a defense to a criminal charge, but in any prosecution for an offense, evidence that the defendant used drugs or controlled substances, or was dependent on drugs or controlled substances, or was intoxicated may be offered by the defendant whenever it is relevant to negative an element of the crime charged.

(2) When recklessness establishes an element of the offense, if the defendant, due to the use of drugs or controlled substances, dependence on drugs or controlled substances or voluntary intoxication, is unaware of a risk of which the defendant would have been aware had the defendant been not intoxicated, not using drugs or controlled substances, or not dependent on drugs or controlled substances, such unawareness is immaterial. [1971 c.743 §11; 1973 c.697 §13; 1979 c.744 §6]

PARTIES TO CRIME

161.150 Criminal liability described. A person is guilty of a crime if it is committed by the persons own conduct or by the conduct of another for which the person is criminally liable, or both. [1971 c.743 §12]

161.155 Criminal liability for conduct of another. A person is criminally liable for the conduct of another person constituting a crime if:

(1) The person is made criminally liable by the statute defining the crime; or

(2) With the intent to promote or facilitate the commission of the crime the person:

(a) Solicits or commands such other person to commit the crime; or

(b) Aids or abets or agrees or attempts to aid or abet such other person in planning or committing the crime; or

(c) Having a legal duty to prevent the commission of the crime, fails to make an effort the person is legally required to make. [1971 c.743 §13]

161.160 Exclusion of defenses to criminal liability for conduct of another. In any prosecution for a crime in which criminal liability is based upon the conduct of another person pursuant to ORS 161.155, it is no defense that:

(1) Such other person has not been prosecuted for or convicted of any crime based upon the conduct in question or has been convicted of a different crime or degree of crime; or

(2) The crime, as defined, can be committed only by a particular class or classes of persons to which the defendant does not belong, and the defendant is for that reason legally incapable of committing the crime in an individual capacity. [1971 c.743 §14]

161.165 Exemptions to criminal liability for conduct of another. Except as otherwise provided by the statute defining the crime, a person is not criminally liable for conduct of another constituting a crime if:

(1) The person is a victim of that crime; or

(2) The crime is so defined that the conduct of the person is necessarily incidental thereto. [1971 c.743 §15]

161.170 Criminal liability of corporations. (1) A corporation is guilty of an offense if:

(a) The conduct constituting the offense is engaged in by an agent of the corporation while acting within the scope of employment and in behalf of the corporation and the offense is a misdemeanor or a violation, or the offense is one defined by a statute that clearly indicates a legislative intent to impose criminal liability on a corporation; or

(b) The conduct constituting the offense consists of an omission to discharge a specific duty of affirmative performance imposed on corporations by law; or

(c) The conduct constituting the offense is engaged in, authorized, solicited, requested, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of employment and in behalf of the corporation.

(2) As used in this section:

(a) Agent means any director, officer or employee of a corporation, or any other person who is authorized to act in behalf of the corporation.

(b) High managerial agent means an officer of a corporation who exercises authority with respect to the formulation of corporate policy or the supervision in a managerial capacity of subordinate employees, or any other agent in a position of comparable authority. [1971 c.743 §16]

161.175 Criminal liability of an individual for corporate conduct. A person is criminally liable for conduct constituting an offense which the person performs or causes to be performed in the name of or in behalf of a corporation to the same extent as if such conduct were performed in the persons own name or behalf. [1971 c.743 §17]

JUSTIFICATION

161.190 Justification as a defense. In any prosecution for an offense, justification, as defined in ORS 161.195 to 161.275, is a defense. [1971 c.743 §18]

161.195 Justification described. (1) Unless inconsistent with other provisions of chapter 743, Oregon Laws 1971, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when it is required or authorized by law or by a judicial decree or is performed by a public servant in the reasonable exercise of official powers, duties or functions.

(2) As used in subsection (1) of this section, laws and judicial decrees include but are not limited to:

(a) Laws defining duties and functions of public servants;

(b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions;

(c) Laws governing the execution of legal process;

(d) Laws governing the military services and conduct of war; and

(e) Judgments and orders of courts. [1971 c.743 §19]

Note: See note under 161.015.

161.200 Choice of evils. (1) Unless inconsistent with other provisions of chapter 743,
Oregon
Laws 1971, defining justifiable use of physical force, or with some other provision of law, conduct which would otherwise constitute an offense is justifiable and not criminal when:

(a) That conduct is necessary as an emergency measure to avoid an imminent public or private injury; and

(b) The threatened injury is of such gravity that, according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding the injury clearly outweigh the desirability of avoiding the injury sought to be prevented by the statute defining the offense in issue.

(2) The necessity and justifiability of conduct under subsection (1) of this section shall not rest upon considerations pertaining only to the morality and advisability of the statute, either in its general application or with respect to its application to a particular class of cases arising thereunder. [1971 c.743 §20]

Note: See note under 161.015.

161.205 Use of physical force generally. The use of physical force upon another person that would otherwise constitute an offense is justifiable and not criminal under any of the following circumstances:

(1) A parent, guardian or other person entrusted with the care and supervision of a minor or an incompetent person may use reasonable physical force upon such minor or incompetent person when and to the extent the person reasonably believes it necessary to maintain discipline or to promote the welfare of the minor or incompetent person. A teacher may use reasonable physical force upon a student when and to the extent the teacher reasonably believes it necessary to maintain order in the school or classroom or at a school activity or event, whether or not it is held on school property.

(2) An authorized official of a jail, prison or correctional facility may use physical force when and to the extent that the official reasonably believes it necessary to maintain order and discipline or as is authorized by law.

(3) A person responsible for the maintenance of order in a common carrier of passengers, or a person acting under the direction of the person, may use physical force when and to the extent that the person reasonably believes it necessary to maintain order, but the person may use deadly physical force only when the person reasonably believes it necessary to prevent death or serious physical injury.

(4) A person acting under a reasonable belief that another person is about to commit suicide or to inflict serious physical self-injury may use physical force upon that person to the extent that the person reasonably believes it necessary to thwart the result.

(5) A person may use physical force upon another person in self-defense or in defending a third person, in defending property, in making an arrest or in preventing an escape, as hereafter prescribed in chapter 743, Oregon Laws 1971. [1971 c.743 §21; 1981 c.246 §1]

Note: See note under 161.015.

161.209 Use of physical force in defense of a person. Except as provided in ORS 161.215 and 161.219, a person is justified in using physical force upon another person for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of unlawful physical force, and the person may use a degree of force which the person reasonably believes to be necessary for the purpose. [1971 c.743 §22]

161.210 [Repealed by 1971 c.743 §432]

161.215 Limitations on use of physical force in defense of a person. Notwithstanding ORS 161.209, a person is not justified in using physical force upon another person if:

(1) With intent to cause physical injury or death to another person, the person provokes the use of unlawful physical force by that person; or

(2) The person is the initial aggressor, except that the use of physical force upon another person under such circumstances is justifiable if the person withdraws from the encounter and effectively communicates to the other person the intent to do so, but the latter nevertheless continues or threatens to continue the use of unlawful physical force; or

(3) The physical force involved is the product of a combat by agreement not specifically authorized by law. [1971 c.743 §24]

161.219 Limitations on use of deadly physical force in defense of a person. Notwithstanding the provisions of ORS 161.209, a person is not justified in using deadly physical force upon another person unless the person reasonably believes that the other person is:

(1) Committing or attempting to commit a felony involving the use or threatened imminent use of physical force against a person; or

(2) Committing or attempting to commit a burglary in a dwelling; or

(3) Using or about to use unlawful deadly physical force against a person. [1971 c.743 §23]

161.220 [Repealed by 1971 c.743 §432]

161.225 Use of physical force in defense of premises. (1) A person in lawful possession or control of premises is justified in using physical force upon another person when and to the extent that the person reasonably believes it necessary to prevent or terminate what the person reasonably believes to be the commission or attempted commission of a criminal trespass by the other person in or upon the premises.

(2) A person may use deadly physical force under the circumstances set forth in subsection (1) of this section only:

(a) In defense of a person as provided in ORS 161.219; or

(b) When the person reasonably believes it necessary to prevent the commission of arson or a felony by force and violence by the trespasser.

(3) As used in subsection (1) and subsection (2)(a) of this section, premises includes any building as defined in ORS 164.205 and any real property. As used in subsection (2)(b) of this section, premises includes any building. [1971 c.743 §25]

161.229 Use of physical force in defense of property. A person is justified in using physical force, other than deadly physical force, upon another person when and to the extent that the person reasonably believes it to be necessary to prevent or terminate the commission or attempted commission by the other person of theft or criminal mischief of property. [1971 c.743 §26]

161.230 [Repealed by 1971 c.743 §432]

161.235 Use of physical force in making an arrest or in preventing an escape. Except as provided in ORS 161.239, a peace officer is justified in using physical force upon another person only when and to the extent that the peace officer reasonably believes it necessary:

(1) To make an arrest or to prevent the escape from custody of an arrested person unless the peace officer knows that the arrest is unlawful; or

(2) For self-defense or to defend a third person from what the peace officer reasonably believes to be the use or imminent use of physical force while making or attempting to make an arrest or while preventing or attempting to prevent an escape. [1971 c.743 §27]

161.239 Use of deadly physical force in making an arrest or in preventing an escape. (1) Notwithstanding the provisions of ORS 161.235, a peace officer may use deadly physical force only when the peace officer reasonably believes that:

(a) The crime committed by the person was a felony or an attempt to commit a felony involving the use or threatened imminent use of physical force against a person; or

(b) The crime committed by the person was kidnapping, arson, escape in the first degree, burglary in the first degree or any attempt to commit such a crime; or

(c) Regardless of the particular offense which is the subject of the arrest or attempted escape, the use of deadly physical force is necessary to defend the peace officer or another person from the use or threatened imminent use of deadly physical force; or

(d) The crime committed by the person was a felony or an attempt to commit a felony and under the totality of the circumstances existing at the time and place, the use of such force is necessary; or

(e) The officers life or personal safety is endangered in the particular circumstances involved.

(2) Nothing in subsection (1) of this section constitutes justification for reckless or criminally negligent conduct by a peace officer amounting to an offense against or with respect to innocent persons whom the peace officer is not seeking to arrest or retain in custody. [1971 c.743 §28]

161.240 [Repealed by 1971 c.743 §432]

161.245 Reasonable belief described; status of unlawful arrest. (1) For the purposes of ORS 161.235 and 161.239, a reasonable belief that a person has committed an offense means a reasonable belief in facts or circumstances which if true would in law constitute an offense. If the believed facts or circumstances would not in law constitute an offense, an erroneous though not unreasonable belief that the law is otherwise does not render justifiable the use of force to make an arrest or to prevent an escape from custody.

(2) A peace officer who is making an arrest is justified in using the physical force prescribed in ORS 161.235 and 161.239 unless the arrest is unlawful and is known by the officer to be unlawful. [1971 c.743 §29]

161.249 Use of physical force by private person assisting an arrest. (1) Except as provided in subsection (2) of this section, a person who has been directed by a peace officer to assist the peace officer to make an arrest or to prevent an escape from custody is justified in using physical force when and to the extent that the person reasonably believes that force to be necessary to carry out the peace officers direction.

(2) A person who has been directed to assist a peace officer under circumstances specified in subsection (1) of this section may use deadly physical force to make an arrest or to prevent an escape only when:

(a) The person reasonably believes that force to be necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force; or

(b) The person is directed or authorized by the peace officer to use deadly physical force unless the person knows that the peace officer is not authorized to use deadly physical force under the circumstances. [1971 c.743 §30]

161.250 [Repealed by 1971 c.743 §432]

161.255 Use of physical force by private person making citizens arrest. (1) Except as provided in subsection (2) of this section, a private person acting on the persons own account is justified in using physical force upon another person when and to the extent that the person reasonably believes it necessary to make an arrest or to prevent the escape from custody of an arrested person whom the person has arrested under ORS 133.225.

(2) A private person acting under the circumstances prescribed in subsection (1) of this section is justified in using deadly physical force only when the person reasonably believes it necessary for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of deadly physical force. [1971 c.743 §31; 1973 c.836 §339]

161.260 Use of physical force in resisting arrest prohibited. A person may not use physical force to resist an arrest by a peace officer who is known or reasonably appears to be a peace officer, whether the arrest is lawful or unlawful. [1971 c.743 §32]

161.265 Use of physical force to prevent escape. (1) A guard or other peace officer employed in a correctional facility, as that term is defined in ORS 162.135, is justified in using physical force, including deadly physical force, when and to the extent that the guard or peace officer reasonably believes it necessary to prevent the escape of a prisoner from a correctional facility.

(2) Notwithstanding subsection (1) of this section, a guard or other peace officer employed by the Department of Corrections may not use deadly physical force in the circumstances described in ORS 161.267 (3). [1971 c.743 §33; 2005 c.431 §3]

161.267 Use of physical force by corrections officer or official employed by Department of Corrections. (1) As used in this section:

(a) Colocated minimum security facility means a Department of Corrections institution that has been designated by the Department of Corrections as a minimum security facility and has been located by the department on the grounds of a medium or higher security Department of Corrections institution.

(b) Department of Corrections institution has the meaning given that term in ORS 421.005.

(c) Stand-alone minimum security facility means a Department of Corrections institution that has been designated by the department as a minimum security facility and that has been located by the department separate and apart from other Department of Corrections institutions.

(2) A corrections officer or other official employed by the Department of Corrections is justified in using physical force, including deadly physical force, when and to the extent that the officer or official reasonably believes it necessary to:

(a) Prevent the escape of an inmate from a Department of Corrections institution, including the grounds of the institution, or from custody;

(b) Maintain or restore order and discipline in a Department of Corrections institution, or any part of the institution, in the event of a riot, disturbance or other occurrence that threatens the safety of inmates, department employees or other persons; or

(c) Prevent serious physical injury to or the death of the officer, official or another person.

(3) Notwithstanding subsection (2)(a) of this section, a corrections officer or other official employed by the department may not use deadly physical force to prevent the escape of an inmate from:

(a) A stand-alone minimum security facility;

(b) A colocated minimum security facility, if the corrections officer or other official knows that the inmate has been classified by the department as minimum custody; or

(c) Custody outside of a Department of Corrections institution:

(A) While the inmate is assigned to an inmate work crew; or

(B) During transport or other supervised activity, if the inmate is classified by the department as minimum custody and the inmate is not being transported or supervised with an inmate who has been classified by the department as medium or higher custody.

(4) Nothing in this section limits the authority of a person to use physical force under ORS 161.205 (2) or 161.265. [2005 c.431 §2]

161.270 Duress. (1) The commission of acts which would otherwise constitute an offense, other than murder, is not criminal if the actor engaged in the proscribed conduct because the actor was coerced to do so by the use or threatened use of unlawful physical force upon the actor or a third person, which force or threatened force was of such nature or degree to overcome earnest resistance.

(2) Duress is not a defense for one who intentionally or recklessly places oneself in a situation in which it is probable that one will be subjected to duress.

(3) It is not a defense that a spouse acted on the command of the other spouse, unless the spouse acted under such coercion as would establish a defense under subsection (1) of this section. [1971 c.743 §34; 1987 c.158 §22]

161.275 Entrapment. (1) The commission of acts which would otherwise constitute an offense is not criminal if the actor engaged in the proscribed conduct because the actor was induced to do so by a law enforcement official, or by a person acting in cooperation with a law enforcement official, for the purpose of obtaining evidence to be used against the actor in a criminal prosecution.

(2) As used in this section, induced means that the actor did not contemplate and would not otherwise have engaged in the proscribed conduct. Merely affording the actor an opportunity to commit an offense does not constitute entrapment. [1971 c.743 §35]

RESPONSIBILITY

161.290 Incapacity due to immaturity. (1) A person who is tried as an adult in a court of criminal jurisdiction is not criminally responsible for any conduct which occurred when the person was under 12 years of age.

(2) Incapacity due to immaturity, as defined in subsection (1) of this section, is a defense. [Formerly 161.380; 1995 c.422 §58]

161.295 Effect of mental disease or defect; guilty except for insanity. (1) A person is guilty except for insanity if, as a result of mental disease or defect at the time of engaging in criminal conduct, the person lacks substantial capacity either to appreciate the criminality of the conduct or to conform the conduct to the requirements of law.

(2) As used in chapter 743, Oregon Laws 1971, the terms mental disease or defect do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct, nor do they include any abnormality constituting solely a personality disorder. [1971 c.743 §36; 1983 c.800 §1]

Note: See note under 161.015.

161.300 Evidence of disease or defect admissible as to intent. Evidence that the actor suffered from a mental disease or defect is admissible whenever it is relevant to the issue of whether the actor did or did not have the intent which is an element of the crime. [1971 c.743 §37]

161.305 Disease or defect as affirmative defense. Mental disease or defect constituting insanity under ORS 161.295 is an affirmative defense. [1971 c.743 §38; 1983 c.800 §2]

161.309 Notice prerequisite to defense; content. (1) No evidence may be introduced by the defendant on the issue of insanity under ORS 161.295, unless the defendant gives notice of intent to do so in the manner provided in subsection (3) of this section.

(2) The defendant may not introduce in the case in chief expert testimony regarding partial responsibility or diminished capacity under ORS 161.300 unless the defendant gives notice of intent to do so in the manner provided in subsection (3) of this section.

(3) A defendant who is required under subsection (1) or (2) of this section to give notice shall file a written notice of purpose at the time the defendant pleads not guilty. The defendant may file such notice at any time after the plea but before trial when just cause for failure to file the notice at the time of making the plea is made to appear to the satisfaction of the court. If the defendant fails to file notice, the defendant shall not be entitled to introduce evidence for the establishment of a defense under ORS 161.295 or 161.300 unless the court, in its discretion, permits such evidence to be introduced where just cause for failure to file the notice is made to appear. [1971 c.743 §§39,40,41; 1983 c.800 §3; 2003 c.127 §2]

161.310 [Repealed by 1971 c.743 §432]

161.313 Jury instructions; insanity. When the issue of insanity under ORS 161.295 is submitted to be determined by a jury in the trial court, the court shall instruct the jury in accordance with ORS 161.327. [1983 c.800 §16]

161.315 Right of state to obtain mental examination of defendant; limitations. Upon filing of notice or the introduction of evidence by the defendant as provided in ORS 161.309 (3), the state shall have the right to have at least one psychiatrist or licensed psychologist of its selection examine the defendant. The state shall file notice with the court of its intention to have the defendant examined. Upon filing of the notice, the court, in its discretion, may order the defendant committed to a state institution or any other suitable facility, if the defendant is 18 years of age or older, for observation and examination as the court may designate for a period not to exceed 30 days. If the defendant is under 18 years of age, upon filing of the notice, the court, in its discretion, may order the defendant committed to a secure intensive community inpatient facility designated by the Department of Human Services for observation and examination as the court may designate for a period not to exceed 30 days. If the defendant objects to the examiner chosen by the state, the court for good cause shown may direct the state to select a different examiner. [1971 c.743 §42; 1977 c.380 §3; 2007 c.14 §5]

161.319 Form of verdict on guilty except for insanity. When the defendant is found guilty except for insanity under ORS 161.295, the verdict and judgment shall so state. [1971 c.743 §43; 1977 c.380 §4; 1983 c.800 §4]

161.320 [Repealed by 1971 c.743 §432]

161.325 Entry of judgment of guilty except for insanity; order to include whether victim wants notice of hearings or release of defendant; blood or buccal testing upon judgment. (1) After entry of judgment of guilty except for insanity, the court shall, on the basis of the evidence given at the trial or at a separate hearing, if requested by either party, make an order as provided in ORS 161.327 or 161.329, whichever is appropriate.

(2) If the court makes an order as provided in ORS 161.327, it shall also:

(a) Determine on the record the offense of which the person otherwise would have been convicted;

(b) State on the record the mental disease or defect on which the defendant relied for the guilty except for insanity defense; and

(c) Make specific findings on whether there is a victim of the crime for which the defendant has been found guilty except for insanity and, if so, whether the victim wishes to be notified, under ORS 161.326 (2), of any Psychiatric Security Review Board hearings concerning the defendant and of any conditional release, discharge or escape of the defendant.

(3) The court shall include any such findings in its order.

(4) Except under circumstances described in ORS 137.076 (4), whenever a defendant charged with any offense listed in ORS 137.076 (1) has been found guilty of that offense except for insanity, the court shall, in any order entered under ORS 161.327 or 161.329, direct the defendant to submit to the obtaining of a blood or buccal sample in the manner provided in ORS 137.076. [1971 c.743 §44; 1977 c.380 §5; 1979 c.885 §1; 1981 c.711 §1; 1983 c.800 §5; 1991 c.669 §8; 1999 c.97 §2; 2005 c.337 §1]

161.326 Commission of crime by person under board jurisdiction; notice to victim. (1) Whenever a person already under the boards jurisdiction commits a new crime, the court or the board shall make the findings described in ORS 161.325 (2).

(2) If the trial court or the board determines that a victim desires notification as described in ORS 161.325 (2), the board shall make a reasonable effort to notify the victim of board hearings, conditional release, discharge or escape. [1981 c.711 §9]

Note: 161.326 and 161.387 were added to and made a part of ORS chapter 161 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

161.327 Order giving jurisdiction to Psychiatric Security Review Board; court to commit or conditionally release defendant; notice to board; appeal. (1)(a) Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person would have been guilty of a felony, or of a misdemeanor during a criminal episode in the course of which the person caused physical injury or risk of physical injury to another, the court shall order that a psychiatric or psychological evaluation be performed and a report of the evaluation be provided to the court if an evaluation was not performed or a report was not provided to the court prior to trial. Upon receipt of the evaluation, the court shall order that the person be placed under the jurisdiction of the Psychiatric Security Review Board for care and treatment if the court finds by a preponderance of the evidence that the person is affected by mental disease or defect and presents a substantial danger to others requiring commitment to:

(A) A state hospital designated by the Department of Human Services if the person is at least 18 years of age; or

(B) A secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age.

(b) The period of jurisdiction of the board is equal to the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(c) When a court orders a psychiatric or psychological evaluation of a financially eligible person under this subsection, the court shall order the public defense services executive director to pay a reasonable fee for the evaluation from funds available for the purpose.

(2) The court shall determine whether the person should be committed to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services or conditionally released pending any hearing before the board as follows:

(a) If the court finds that the person presents a substantial danger to others and is not a proper subject for conditional release, the court shall order the person committed to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for custody, care and treatment pending hearing before the board in accordance with ORS 161.341 to 161.351.

(b) If the court finds that the person presents a substantial danger to others but that the person can be adequately controlled with supervision and treatment if conditionally released and that necessary supervision and treatment are available, the court may order the person conditionally released, subject to those supervisory orders of the court as are in the best interests of justice, the protection of society and the welfare of the person. The court shall designate a person or state, county or local agency to supervise the person upon release, subject to those conditions as the court directs in the order for conditional release. Prior to the designation, the court shall notify the person or agency to whom conditional release is contemplated and provide the person or agency an opportunity to be heard before the court. After receiving an order entered under this paragraph, the person or agency designated shall assume supervision of the person pursuant to the direction of the Psychiatric Security Review Board. The person or agency designated as supervisor shall be required to report in writing no less than once per month to the board concerning the supervised persons compliance with the conditions of release.

(3) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect requiring supervision when the disease may, with reasonable medical probability, occasionally become active and, when active, render the person a danger to others.

(4) In determining whether a person should be conditionally released, the court may order evaluations, examinations and compliance as provided in ORS 161.336 (4) and 161.346 (2).

(5) In determining whether a person should be committed to a state hospital or to a secure intensive community inpatient facility or conditionally released, the court shall have as its primary concern the protection of society.

(6) Upon placing a person on conditional release, the court shall notify the board in writing of the courts conditional release order, the supervisor appointed, and all other conditions of release, and the person shall be on conditional release pending hearing before the board in accordance with ORS 161.336 to 161.351. Upon compliance with this subsection and subsections (1) and (2) of this section, the courts jurisdiction over the person is terminated and the board assumes jurisdiction over the person.

(7) An order of the court under this section is a final order appealable by the person found guilty except for insanity in accordance with ORS 19.205 (5). Notwithstanding ORS 19.255, notice of an appeal under this section shall be served and filed within 90 days after the order appealed from is entered in the register. The person shall be entitled on appeal to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed in the manner provided in ORS 138.500 (1), and the compensation for counsel and costs and expenses of the person necessary to the appeal shall be determined and paid as provided in ORS 138.500.

(8) Upon placing a person under the jurisdiction of the board, the court shall notify the person of the right to appeal and the right to a hearing before the board in accordance with ORS 161.336 (7) and 161.341 (4). [1979 c.867 §5; 1979 c.885 §2; 1981 c.711 §2; 1981 s.s. c.3 §129; 1983 c.800 §6; 1989 c.790 §48; 1995 c.208 §1; 2001 c.962 §89; 2003 c.576 §§578,579; 2005 c.685 §§1,1a]

Note: 161.327 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.328 Initiation of civil commitment proceedings. Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person would have been guilty of a misdemeanor during a criminal episode in the course of which the person did not cause physical injury or risk of physical injury to another, and if the court has probable cause to believe that the person is dangerous to self or others as a result of a mental disorder, the court may initiate civil commitment proceedings under ORS 426.070 to 426.130. [1981 c.711 §3; 1983 c.800 §7; 1987 c.903 §36; 1995 c.529 §1]

161.329 Order of discharge. Following the entry of a judgment pursuant to ORS 161.319 and the dispositional determination under ORS 161.325, if the court finds that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others and is not in need of care, supervision or treatment, the court shall order the person discharged from custody. [1971 c.743 §45; 1977 c.380 §6; 1981 c.711 §4]

161.330 [Repealed by 1971 c.743 §432]

161.332 Conditional release defined. As used in ORS 161.315 to 161.351 and 161.385 to 161.395, conditional release includes, but is not limited to, the monitoring of mental and physical health treatment. [1977 c.380 §1; 1983 c.800 §8]

161.335 [1971 c.743 §46; 1973 c.137 §1; 1975 c.380 §1; repealed by 1977 c.380 §10 (161.336 enacted in lieu of 161.335)]

161.336 Conditional release by Psychiatric Security Review Board; supervision by board; termination or modification of conditional release; hearing. (1) If the Psychiatric Security Review Board determines that the person presents a substantial danger to others but can be adequately controlled with supervision and treatment if conditionally released and that necessary supervision and treatment are available, the board may order the person conditionally released, subject to those supervisory orders of the board as are in the best interests of justice, the protection of society and the welfare of the person. The board may designate any person or state, county or local agency the board considers capable of supervising the person upon release, subject to those conditions as the board directs in the order for conditional release. Prior to the designation, the board shall notify the person or agency to whom conditional release is contemplated and provide the person or agency an opportunity to be heard before the board. After receiving an order entered under this section, the person or agency designated shall assume supervision of the person pursuant to the direction of the board.

(2) Conditions of release contained in orders entered under this section may be modified from time to time and conditional releases may be terminated by order of the board as provided in ORS 161.351.

(3) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect requiring supervision when the disease may, with reasonable medical probability, occasionally become active and, when active, render the person a danger to others. The person may be continued on conditional release by the board as provided in this section.

(4)(a) As a condition of release, the board may require the person to report to any state or local mental health facility for evaluation. Whenever medical, psychiatric or psychological treatment is recommended, the board may order the person, as a condition of release, to cooperate with and accept the treatment from the facility.

(b) The facility to which the person has been referred for evaluation shall perform the evaluation and submit a written report of its findings to the board. If the facility finds that treatment of the person is appropriate, it shall include its recommendations for treatment in the report to the board.

(c) Whenever treatment is provided by the facility, it shall furnish reports to the board on a regular basis concerning the progress of the person.

(d) Copies of all reports submitted to the board pursuant to this section shall be furnished to the person and the persons counsel. The confidentiality of these reports is determined pursuant to ORS 192.501 to 192.505.

(e) The facility shall comply with any other conditions of release prescribed by order of the board.

(5) If at any time while the person is under the jurisdiction of the board it appears to the board or its chairperson that the person has violated the terms of the conditional release or that the mental health of the individual has changed, the board or its chairperson may order the person returned for evaluation or treatment to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. A written order of the board, or its chairperson on behalf of the board, is sufficient warrant for any law enforcement officer to take into custody such person and transport the person accordingly. A sheriff, municipal police officer, constable, parole and probation officer, prison official or other peace officer shall execute the order, and the person shall be returned as soon as practicable to the custody of the Department of Human Services. Within 20 days following the return of the person to the custody of the Department of Human Services, the board shall conduct a hearing. Notice of the time and place of the hearing shall be given to the person, the attorney representing the person and the Attorney General. The board may continue the person on conditional release or, if it finds by a preponderance of the evidence that the person is affected by mental disease or defect and presents a substantial danger to others and cannot be adequately controlled if conditional release is continued, it may order the person committed to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. The state must prove by a preponderance of the evidence the persons unfitness for conditional release. A person in custody pursuant to this subsection has the same rights as any person appearing before the board pursuant to ORS 161.346.

(6) The community mental health and developmental disabilities program director, the director of the facility providing treatment to a person on conditional release, any peace officer or any person responsible for the supervision of a person on conditional release may take a person on conditional release into custody or request that the person be taken into custody if there is reasonable cause to believe the person is a substantial danger to others because of mental disease or defect and that the person is in need of immediate care, custody or treatment. Any person taken into custody pursuant to this subsection shall be transported as soon as practicable to a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age. A person taken into custody under this subsection has the same rights as any person appearing before the board pursuant to ORS 161.346.

(7)(a) Any person conditionally released under this section may apply to the board for discharge from or modification of an order of conditional release on the ground that the person is no longer affected by mental disease or defect or, if still so affected, no longer presents a substantial danger to others and no longer requires supervision, medication, care or treatment. Notice of the hearing on an application for discharge or modification of an order of conditional release shall be made to the Attorney General. The applicant, at the hearing pursuant to this subsection, must prove by a preponderance of the evidence the applicants fitness for discharge or modification of the order of conditional release. Applications by the person for discharge or modification of conditional release shall not be filed more often than once every six months.

(b) Upon application by any person or agency responsible for supervision or treatment pursuant to an order of conditional release, the board shall conduct a hearing to determine if the conditions of release shall be continued, modified or terminated. The application shall be accompanied by a report setting forth the facts supporting the application.

(8) The total period of commitment and conditional release ordered pursuant to this section may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(9) The board shall maintain and keep current the medical, social and criminal history of all persons committed to its jurisdiction. The confidentiality of records maintained by the board shall be determined pursuant to ORS 192.501 to 192.505.

(10) In determining whether a person should be committed to a state hospital or to a secure intensive community inpatient facility, conditionally released or discharged, the board shall have as its primary concern the protection of society. [1977 c.380 §11 (enacted in lieu of 161.335); 1979 c.885 §3; 1981 c.711 §5; 1983 c.800 §9; 1987 c.140 §1; 1989 c.790 §49; 2001 c.326 §1; 2005 c.264 §14; 2005 c.685 §2]

161.340 [1971 c.743 §47; 1975 c.380 §2; repealed by 1977 c.380 §12 (161.341 enacted in lieu of 161.340)]

161.341 Order of commitment; application for discharge or conditional release; release plan. (1) If the Psychiatric Security Review Board finds, upon its initial hearing, that the person presents a substantial danger to others and is not a proper subject for conditional release, the board shall order the person committed to, or retained in, a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for custody, care and treatment. The period of commitment ordered by the board may not exceed the maximum sentence provided by statute for the crime for which the person was found guilty except for insanity.

(2) If at any time after the commitment of a person to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services under this section, the superintendent of the hospital or the director of the secure intensive community inpatient facility is of the opinion that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others or that the person continues to be affected by mental disease or defect and continues to be a danger to others, but that the person can be controlled with proper care, medication, supervision and treatment if conditionally released, the superintendent or director shall apply to the board for an order of discharge or conditional release. The application shall be accompanied by a report setting forth the facts supporting the opinion of the superintendent or director. If the application is for conditional release, the application must also be accompanied by a verified conditional release plan. The board shall hold a hearing on the application within 60 days of its receipt. Not less than 20 days prior to the hearing before the board, copies of the report shall be sent to the Attorney General.

(3) The attorney representing the state may choose a psychiatrist or licensed psychologist to examine the person prior to the initial or any later decision by the board on discharge or conditional release. The results of the examination shall be in writing and filed with the board, and shall include, but need not be limited to, an opinion as to the mental condition of the person, whether the person presents a substantial danger to others and whether the person could be adequately controlled with treatment as a condition of release.

(4) Any person who has been committed to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services for custody, care and treatment or another person acting on the persons behalf may apply to the board for an order of discharge or conditional release upon the grounds:

(a) That the person is no longer affected by mental disease or defect;

(b) If so affected, that the person no longer presents a substantial danger to others; or

(c) That the person continues to be affected by a mental disease or defect and would continue to be a danger to others without treatment, but that the person can be adequately controlled and given proper care and treatment if placed on conditional release.

(5) When application is made under subsection (4) of this section, the board shall require that a report from the superintendent of the hospital or the director of the secure intensive community inpatient facility be prepared and transmitted as provided in subsection (2) of this section. The applicant must prove by a preponderance of the evidence the applicants fitness for discharge or conditional release under the standards of subsection (4) of this section, unless more than two years has passed since the state had the burden of proof on that issue, in which case the state shall have the burden of proving by a preponderance of the evidence the applicants lack of fitness for discharge or conditional release. Applications for discharge or conditional release under subsection (4) of this section shall not be filed more often than once every six months commencing with the date of the initial board hearing.

(6) The board is not required to hold a hearing on a first application under subsection (4) of this section any sooner than 90 days after the initial hearing. However, hearings resulting from any subsequent requests shall be held within 60 days of the filing of the application.

(7)(a) In no case shall any person committed by the court under ORS 161.327 to a state hospital, or to a secure intensive community inpatient facility, designated by the Department of Human Services be held in the hospital or facility for more than 90 days from the date of the courts commitment order without an initial hearing before the board to determine whether the person should be conditionally released or discharged.

(b) In no case shall a person be held pursuant to this section for a period of time exceeding two years without a hearing before the board to determine whether the person should be conditionally released or discharged. [1977 c.380 §13 (enacted in lieu of 161.340); 1979 c.885 §4; 1981 c.711 §6; 1983 c.800 §10; 1985 c.192 §3; 1989 c.790 §50; 1991 c.244 §1; 2005 c.685 §3]

161.345 [1971 c.743 §48; repealed by 1977 c.380 §14 (161.346 enacted in lieu of 161.345)]

161.346 Hearings on discharge, conditional release, commitment or modification; psychiatric reports; notice of hearing. (1) The Psychiatric Security Review Board shall conduct hearings upon any application for discharge, conditional release, commitment or modification filed pursuant to ORS 161.336, 161.341 or 161.351 and as otherwise required by ORS 161.336 to 161.351 and shall make findings on the issues before it which may include:

(a) If the board finds that the person is no longer affected by mental disease or defect, or, if so affected, no longer presents a substantial danger to others, the board shall order the person discharged from commitment or from conditional release.

(b) If the board finds that the person is still affected by a mental disease or defect and is a substantial danger to others, but can be controlled adequately if conditionally released with treatment as a condition of release, the board shall order the person conditionally released as provided in ORS 161.336.

(c) If the board finds that the person has not recovered from the mental disease or defect and is a substantial danger to others and cannot adequately be controlled if conditionally released on supervision, the board shall order the person committed to, or retained in, a state hospital designated by the Department of Human Services if the person is at least 18 years of age, or a secure intensive community inpatient facility designated by the Department of Human Services if the person is under 18 years of age, for care, custody and treatment.

(2) At any time, the board may appoint a psychiatrist or licensed psychologist to examine the person and to submit a report to the board. Reports filed with the board pursuant to the examination shall include, but need not be limited to, an opinion as to the mental condition of the person and whether the person presents a substantial danger to others, and whether the person could be adequately controlled with treatment as a condition of release. To facilitate the examination of the person, the board may order the person placed in the temporary custody of any state hospital or other suitable facility.

(3) The board may make the determination regarding discharge or conditional release based upon the written reports submitted pursuant to this section. If any member of the board desires further information from the examining psychiatrist or licensed psychologist who submitted the report, these persons shall be summoned by the board to give testimony. The board shall consider all evidence available to it which is material, relevant and reliable regarding the issues before the board. Such evidence may include but is not limited to the record of trial, the information supplied by the attorney representing the state or by any other interested party, including the person, and information concerning the persons mental condition and the entire psychiatric and criminal history of the person. All evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs shall be admissible at hearings. Testimony shall be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

(4) The board shall furnish to the person about whom the hearing is being conducted, the attorney representing the person, the Attorney General, the district attorney and the court or department of the county from which the person was committed written notice of any hearing pending under this section within a reasonable time prior to the hearing. The notice shall include:

(a) The time, place and location of the hearing.

(b) The nature of the hearing and the specific action for which a hearing has been requested, the issues to be considered at the hearing and a reference to the particular sections of the statutes and rules involved.

(c) A statement of the authority and jurisdiction under which the hearing is to be held.

(d) A statement of all rights under subsection (6) of this section.

(5) Prior to the commencement of a hearing, the board or presiding officer shall serve personally or by mail a written notice to each party as provided in ORS 183.413 (2).

(6) At the hearing, the person about whom the hearing is being held shall have the right:

(a) To appear at all proceedings held pursuant to this section, except board deliberations.

(b) To cross-examine all witnesses appearing to testify at the hearing.

(c) To subpoena witnesses and documents as provided in ORS 161.395.

(d) To be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

(e) To examine all information, documents and reports which the board considers. If then available to the board, the information, documents and reports shall be disclosed to the person so as to allow examination prior to the hearing.

(7) A record shall be kept of all hearings before the board, except board deliberations.

(8) Upon request of any party before the board, or on its own motion, the board may continue a hearing for a reasonable period not to exceed 60 days to obtain additional information or testimony or for other good cause shown.

(9) Within 15 days following the conclusion of the hearing, the board shall provide to the person, the attorney representing the person, the Attorney General or other attorney representing the state, if any, written notice of the boards decision.

(10) The burden of proof on all issues at hearings of the board shall be by a preponderance of the evidence.

(11) If the board determines that the person about whom the hearing is being held is financially eligible, the board shall appoint suitable counsel to represent the person. Counsel so appointed shall be an attorney who satisfies the professional qualifications established by the Public Defense Services Commission under ORS 151.216. The public defense services executive director shall determine and allow fair compensation for counsel appointed under this subsection and the reasonable expenses of the person in respect to the hearing. Compensation payable to appointed counsel shall not be less than the applicable compensation level established under ORS 151.216. The compensation and expenses so allowed shall be paid by the public defense services executive director from funds available for the purpose.

(12) The Attorney General may represent the state at contested hearings before the board unless the district attorney of the county from which the person was committed elects to represent the state. The district attorney of the county from which the person was committed shall cooperate with the Attorney General in securing the material necessary for presenting a contested hearing before the board. If the district attorney elects to represent the state, the district attorney shall give timely written notice of such election to the Attorney General, the board and the attorney representing the person. [1977 c.380 §15 (enacted in lieu of 161.345); 1979 c.867 §6; 1979 c.885 §5; 1981 c.711 §7; 1981 s.s c.3 §130; 1983 c.430 §1; 1985 c.502 §23; 1987 c.803 §19; 1991 c.827 §3; 2001 c.962 §40; 2003 c.449 §32; 2005 c.685 §4; 2007 c.288 §7]

161.350 [1971 c.743 §49; 1975 c.380 §3; repealed by 1977 c.380 §16 (161.351 enacted in lieu of 161.350)]

161.351 Discharge of person under jurisdiction of board; periodic review of status. (1) Any person placed under the jurisdiction of the Psychiatric Security Review Board pursuant to ORS 161.336 or 161.341 shall be discharged at such time as the board, upon a hearing, shall find by a preponderance of the evidence that the person is no longer affected by mental disease or defect or, if so affected, no longer presents a substantial danger to others which requires regular medical care, medication, supervision or treatment.

(2) For purposes of this section, a person affected by a mental disease or defect in a state of remission is considered to have a mental disease or defect. A person whose mental disease or defect may, with reasonable medical probability, occasionally become active and when it becomes active will render the person a danger to others, shall not be discharged. The person shall continue under such supervision and treatment as the board deems necessary to protect the person and others.

(3) Any person who has been placed under the jurisdiction of the board and who has spent five years on conditional release shall be brought before the board for hearing within 30 days of the expiration of the five-year period. The board shall review the persons status and determine whether the person should be discharged from the jurisdiction of the board. [1977 c.380 §17 (enacted in lieu of 161.350); 1981 c.711 §13; 1985 c.192 §4; 1989 c.49 §1]

161.360 Mental disease or defect excluding fitness to proceed. (1) If, before or during the trial in any criminal case, the court has reason to doubt the defendants fitness to proceed by reason of incapacity, the court may order an examination in the manner provided in ORS 161.365.

(2) A defendant may be found incapacitated if, as a result of mental disease or defect, the defendant is unable:

(a) To understand the nature of the proceedings against the defendant; or

(b) To assist and cooperate with the counsel of the defendant; or

(c) To participate in the defense of the defendant. [1971 c.743 §50; 1993 c.238 §1]

161.365 Procedure for determining issue of fitness to proceed. (1) Whenever the court has reason to doubt the defendants fitness to proceed by reason of incapacity as defined in ORS 161.360, the court may call to its assistance in reaching its decision any witness and may appoint a psychiatrist or psychologist to examine the defendant and advise the court.

(2) If the court determines the assistance of a psychiatrist or psychologist would be helpful, the court may order the defendant to be committed for the purpose of an examination for a period not exceeding 30 days to a state mental hospital designated by the Department of Human Services if the defendant is at least 18 years of age, or to a secure intensive community inpatient facility designated by the Department of Human Services if the defendant is under 18 years of age. The report of each examination shall include, but is not necessarily limited to, the following:

(a) A description of the nature of the examination;

(b) A statement of the mental condition of the defendant; and

(c) If the defendant suffers from a mental disease or defect, an opinion as to whether the defendant is incapacitated within the definition set out in ORS 161.360.

(3) Except when the defendant and the court both request to the contrary, the report may not contain any findings or conclusions as to whether the defendant as a result of mental disease or defect was subject to the provisions of ORS 161.295 or 161.300 at the time of the criminal act charged.

(4) If the examination by the psychiatrist or psychologist cannot be conducted by reason of the unwillingness of the defendant to participate therein, the report shall so state and shall include, if possible, an opinion as to whether such unwillingness of the defendant was the result of mental disease or defect affecting capacity to proceed.

(5) The report of the examination shall be filed in triplicate with the clerk of the court, who shall cause copies to be delivered to the district attorney and to counsel for defendant.

(6) When upon motion of the court or a financially eligible defendant, the court has ordered a psychiatric or psychological examination of the defendant, a county or justice court shall order the county to pay, and a circuit court shall order the public defense services executive director to pay from funds available for the purpose:

(a) A reasonable fee if the examination of the defendant is conducted by a psychiatrist or psychologist in private practice; and

(b) All costs including transportation of the defendant if the examination is conducted by a psychiatrist or psychologist in the employ of the Department of Human Services or a community mental health and developmental disabilities program established under ORS 430.610 to 430.670.

(7) When such an examination is ordered at the request or with the acquiescence of a defendant who is determined not to be financially eligible, the examination shall be performed at the defendants expense. When such an examination is ordered at the request of the prosecution, the county shall pay for the expense of the examination. [1971 c.743 §51; 1975 c.380 §4; 1981 s.s. c.3 §131; 1983 c.800 §11; 1987 c.803 §18; 1993 c.238 §2; 2001 c.962 §90; 2005 c.685 §5]

161.370 Determination of fitness; effect of finding of unfitness; proceedings if fitness regained; pretrial objections by defense counsel. (1) When the defendants fitness to proceed is drawn in question, the issue shall be determined by the court. If neither the prosecuting attorney nor counsel for the defendant contests the finding of the report filed by a psychiatrist or psychologist under ORS 161.365, the court may make the determination on the basis of such report. If the finding is contested, the court shall hold a hearing on the issue. If the report is received in evidence upon such hearing, the party who contests the finding thereof shall have the right to summon and to cross-examine any psychiatrist or psychologist who submitted the report and to offer evidence upon the issue. Other evidence regarding the defendants fitness to proceed may be introduced by either party.

(2) If the court determines that the defendant lacks fitness to proceed, the proceeding against the defendant shall be suspended, except as provided in subsection (12) of this section, and the court shall commit the defendant to the custody of the superintendent of a state mental hospital designated by the Department of Human Services if the defendant is at least 18 years of age, or to the custody of the director of a secure intensive community inpatient facility designated by the Department of Human Services if the defendant is under 18 years of age, or shall release the defendant on supervision for as long as such unfitness shall endure. The court may release the defendant on supervision if it determines that care other than commitment for incapacity to stand trial would better serve the defendant and the community. It may place conditions which it deems appropriate on the release, including the requirement that the defendant regularly report to the Department of Human Services or a community mental health and developmental disabilities program for examination to determine if the defendant has regained capacity to stand trial. When the court, on its own motion or upon the application of the superintendent of the hospital or director of the secure intensive community inpatient facility in which the defendant is committed, a person examining the defendant as a condition of release on supervision, or either party, determines, after a hearing, if a hearing is requested, that the defendant has regained fitness to proceed, the proceeding shall be resumed. If, however, the court is of the view that so much time has elapsed since the commitment or release of the defendant on supervision that it would be unjust to resume the criminal proceeding, the court on motion of either party may dismiss the charge and may order the defendant to be discharged or cause a proceeding to be commenced forthwith under ORS 426.070 to 426.170 or 427.235 to 427.290.

(3) The superintendent of a state hospital or director of a secure intensive community inpatient facility shall cause the defendant to be evaluated within 60 days from the defendants delivery into the superintendents or directors custody, for the purpose of determining whether there is a substantial probability that, in the foreseeable future, the defendant will have the capacity to stand trial.

(4) In addition, the superintendent or director shall:

(a) Immediately notify the committing court if the defendant, at any time, gains or regains the capacity to stand trial or will never have the capacity to stand trial.

(b) Within 90 days of the defendants delivery into the superintendents or directors custody, notify the committing court that:

(A) The defendant has the present capacity to stand trial;

(B) There is no substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial; or

(C) There is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial. If such a probability exists, the superintendent or director shall give the court an estimate of the time in which the defendant, with appropriate treatment, is expected to gain or regain capacity.

(5) If the superintendent or director determines that there is a substantial probability that, in the foreseeable future, the defendant will gain or regain the capacity to stand trial, unless the court otherwise orders, the defendant shall remain in the superintendents or directors custody where the defendant shall receive treatment designed for the purpose of enabling the defendant to gain or regain capacity. In keeping with the notice requirement under subsection (4)(b) of this section, the superintendent or director shall, for the duration of the defendants period of commitment, submit a progress report to the committing court, concerning the defendants capacity or incapacity, at least once every 180 days as measured from the date of the defendants delivery into the superintendents or directors custody.

(6) A defendant who remains committed under subsection (5) of this section shall be discharged within a period of time that is reasonable for making a determination concerning whether or not, and when, the defendant may gain or regain capacity. However, regardless of the number of charges with which the defendant is accused, in no event shall the defendant be committed for longer than whichever of the following, measured from the defendants initial custody date, is shorter:

(a) Three years; or

(b) A period of time equal to the maximum sentence the court could have imposed if the defendant had been convicted.

(7) The superintendent or director shall notify the committing court of the defendants impending discharge 30 days before the date on which the superintendent or director is required to discharge the defendant under subsection (6) of this section.

(8) When the committing court receives a notice from the superintendent or director under either subsection (4) or (7) of this section concerning the defendants progress or lack thereof, the committing court shall determine after a hearing, if a hearing is requested, whether the defendant presently has the capacity to stand trial.

(9) If under subsection (8) of this section the court determines that the defendant lacks the capacity to stand trial, the court shall further determine whether there is a substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial and whether the defendant is entitled to discharge under subsection (6) of this section. If the court determines that there is no substantial probability that the defendant, in the foreseeable future, will gain or regain the capacity to stand trial or that the defendant is entitled to discharge under subsection (6) of this section, the court shall dismiss, without prejudice, all charges against the defendant and:

(a) Order that the defendant be discharged; or

(b) Initiate commitment proceedings under ORS 426.070 or 427.235 to 427.290.

(10) All notices required under this section shall be filed with the clerk of the court and delivered to both the district attorney and the counsel for the defendant.

(11) If the defendant regains fitness to proceed, the term of any sentence received by the defendant for conviction of the crime charged shall be reduced by the amount of time the defendant was committed under this section to the custody of a state mental hospital, or to the custody of a secure intensive community inpatient facility, designated by the Department of Human Services.

(12) The fact that the defendant is unfit to proceed does not preclude any objection through counsel and without the personal participation of the defendant on the grounds that the indictment is insufficient, that the statute of limitations has run, that double jeopardy principles apply or upon any other ground at the discretion of the court which the court deems susceptible of fair determination prior to trial. [1971 c.743 §52; 1975 c.380 §5; 1993 c.238 §3; 1999 c.931 §§1,2; 2005 c.685 §6]

161.375 Escape of person placed at hospital or facility; authority to order arrest. (1) When a patient, who has been placed at the Oregon State Hospital for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365 or 161.370, has escaped or is absent without authorization from the Oregon State Hospital or from the custody of any person in whose charge the superintendent has placed the patient, the superintendent may order the arrest and detention of the patient.

(2) When a patient, who has been placed at a secure intensive community inpatient facility for evaluation, care, custody and treatment under the jurisdiction of the Psychiatric Security Review Board or by court order under ORS 161.315, 161.365, 161.370 or 419C.527, has escaped or is absent without authorization from the facility or from the custody of any person in whose charge the director of the facility has placed the patient, the director of the facility shall notify the Director of Human Services. The Director of Human Services may order the arrest and detention of the patient.

(3) The superintendent or the Director of Human Services may issue an order under this section based upon a reasonable belief that grounds exist for issuing the order. When reasonable, the superintendent or the Director of Human Services shall investigate to ascertain whether such grounds exist.

(4) Any order issued by the superintendent or the Director of Human Services as authorized by this section constitutes full authority for the arrest and detention of the patient and all laws applicable to warrant or arrest apply to the order. An order issued by the superintendent or the Director of Human Services under this section expires 72 hours after being signed by the superintendent or the Director of Human Services.

(5) As used in this section, superintendent means the superintendent of the
Oregon
State
Hospital
or the superintendents authorized representative. [1997 c.423 §1; 2005 c.685 §7; 2005 c.843 §24a]

Note: 161.375 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.380 [1971 c.743 §53; renumbered 161.290]

161.385 Psychiatric Security Review Board; composition, term, qualifications, compensation, appointment, confirmation and meetings; judicial review of orders. (1) There is hereby created a Psychiatric Security Review Board consisting of 10 members appointed by the Governor and subject to confirmation by the Senate under section 4, Article III of the Oregon Constitution.

(2) The membership of the board may not include any district attorney, deputy district attorney or public defender. The Governor shall appoint:

(a) A psychiatrist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(b) A licensed psychologist experienced in the criminal justice system and not otherwise employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(c) A member with substantial experience in the processes of parole and probation;

(d) A lawyer with substantial experience in criminal trial practice;

(e) A psychiatrist certified, or eligible to be certified, by the Oregon Medical Board in child psychiatry who is experienced in the juvenile justice system and not employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(f) A licensed psychologist who is experienced in child psychology and the juvenile justice system and not employed on a full-time basis by the Department of Human Services or a community mental health and developmental disabilities program;

(g) A member with substantial experience in the processes of juvenile parole and probation;

(h) A lawyer with substantial experience in juvenile law practice; and

(i) Two members of the general public.

(3) The term of office of each member is four years. The Governor at any time may remove any member for inefficiency, neglect of duty or malfeasance in office. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(4) A member of the board not otherwise employed full-time by the state shall be paid on a per diem basis an amount equal to $289.22, adjusted according to the executive pay plan for the biennium, for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(5) Subject to any applicable provision of the State Personnel Relations Law, the board may hire employees to aid it in performing its duties.

(6) The board consists of two five-member panels. The adult panel is responsible for persons placed under the boards jurisdiction under ORS 161.327 and 419C.544 and consists of those members appointed under subsection (2)(a) to (d) of this section and one of the public members. The juvenile panel is responsible for young persons placed under the boards jurisdiction under ORS 419C.529 and consists of those members appointed under subsection (2)(e) to (h) of this section and the other public member.

(7)(a) Each panel shall select one of its members as chairperson to serve for a one-year term with such duties and powers as the panel determines.

(b) A majority of the voting members of a panel constitutes a quorum for the transaction of business of the panel.

(8) Each panel shall meet at least twice every month, unless the chairperson determines that there is not sufficient business before the panel to warrant a meeting at the scheduled time. The panel shall also meet at other times and places specified by the call of the chairperson or of a majority of the members of the panel.

(9)(a) When a person over whom a panel of the board exercises its jurisdiction is adversely affected or aggrieved by a final order of the panel, the person is entitled to judicial review of the final order. The person is entitled on judicial review to suitable counsel possessing skills and experience commensurate with the nature and complexity of the case. If the person is financially eligible, suitable counsel shall be appointed by the reviewing court in the manner provided in ORS 138.500 (1). If the person is financially eligible, the public defense services executive director shall determine and pay, as provided in ORS 138.500, the cost of briefs, any other expenses of the person necessary to the review and compensation for counsel appointed for the person. The costs, expenses and compensation so allowed shall be paid as provided in ORS 138.500.

(b) The order and the proceedings underlying the order are subject to review by the Court of Appeals upon petition to that court filed within 60 days of the order for which review is sought. The panel shall submit to the court the record of the proceeding or, if the person agrees, a shortened record. The record may include a certified true copy of a tape recording of the proceedings at a hearing in accordance with ORS 161.346. A copy of the record transmitted shall be delivered to the person by the panel.

(c) The court may affirm, reverse or remand the order on the same basis as provided in ORS 183.482 (8).

(d) The filing of the petition does not stay the panels order, but the panel or the Court of Appeals may order a stay upon application on such terms as are deemed proper. [1977 c.380 §8; 1979 c.867 §7; 1979 c.885 §6; 1981 c.711 §15; 1981 s.s. c.3 §132; 1983 c.740 §26; 1983 c.800 §12; 1987 c.133 §1; 2001 c.962 §70; 2005 c.843 §20]

161.387 Board to implement policies; rulemaking; meetings not deliberative under public meeting requirements. (1) The Psychiatric Security Review Board, by rule pursuant to ORS 183.325 to 183.410 and not inconsistent with law, may implement its policies and set out its procedure and practice requirements and may promulgate such interpretive rules as the board deems necessary or appropriate to carry out its statutory responsibilities.

(2) Administrative meetings of the board and the evidentiary phase of board hearings are not deliberations for the purposes of ORS 192.690. [1981 c.711 §§10,11]

Note: See note under 161.326.

161.390 Rules for assignment of persons to state mental hospitals or secure intensive community inpatient facilities; release plan prepared by Department of Human Services. (1) The Department of Human Services shall promulgate rules for the assignment of persons to state mental hospitals or secure intensive community inpatient facilities under ORS 161.341, 161.365 and 161.370 and for establishing standards for evaluation and treatment of persons committed to a state hospital or a secure intensive community inpatient facility, designated by the department, or ordered to a community mental health and developmental disabilities program under ORS 161.315 to 161.351 and 428.210.

(2) Whenever the Psychiatric Security Review Board requires the preparation of a predischarge or preconditional release plan before a hearing or as a condition of granting discharge or conditional release for a person committed under ORS 161.327 or 161.341 to a state hospital or a secure intensive community inpatient facility for custody, care and treatment, the Department of Human Services is responsible for and shall prepare the plan.

(3) In carrying out a conditional release plan prepared under subsection (2) of this section, the Department of Human Services may contract with a community mental health and developmental disabilities program, other public agency or private corporation or an individual to provide supervision and treatment for the conditionally released person. [1975 c.380 §7; 1977 c.380 §18; 1981 c.711 §14; 1993 c.680 §18; 2005 c.22 §109; 2005 c.685 §8]

161.395 Subpoena power of board. (1) Upon request of any party to a hearing before the board, the board or its designated representatives shall issue, or the board on its own motion may issue, subpoenas requiring the attendance and testimony of witnesses.

(2) Upon request of any party to the hearing before the board and upon a proper showing of the general relevance and reasonable scope of the documentary or physical evidence sought, the board or its designated representative shall issue, or the board on its own motion may issue, subpoenas duces tecum.

(3) Witnesses appearing under subpoenas, other than the parties or state officers or employees, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). If the board or its designated representative certifies that the testimony of a witness was relevant and material, any person who has paid fees and mileage to that witness shall be reimbursed by the board.

(4) If any person fails to comply with a subpoena issued under subsections (1) or (2) of this section or any party or witness refuses to testify regarding any matter on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the board or its designated representative or of the party requesting the issuance of the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued by the court.

(5) If any person, agency or facility fails to comply with an order of the board issued pursuant to subsection (2) of this section, the judge of a circuit court of any county, on application of the board or its designated representative, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of an order issued by the court. Contempt for disobedience of an order of the board shall be punishable by a fine of $100. [1977 c.380 §9; 1989 c.980 §8]

Note: 161.395 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.397 Psychiatric Security Review Board Account. The Psychiatric Security Review Board Account is established separate and distinct from the General Fund. All moneys received by the Psychiatric Security Review Board, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the board to carry out the duties, functions and powers of the board. [2001 c.716 §3]

Note: 161.397 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 161 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

161.400 Leave of absence; notice to board. If, at any time after the commitment of a person to a state hospital or a secure intensive community inpatient facility under ORS 161.341 (1), the superintendent of the hospital or the director of the facility is of the opinion that a leave of absence from the hospital or facility would be therapeutic for the person and that such leave would pose no substantial danger to others, the superintendent or director may authorize such leave for up to 48 hours in accordance with rules adopted by the Psychiatric Security Review Board. However, the superintendent or director, before authorizing the leave of absence, shall first notify the board for the purposes of ORS 161.326 (2). [1981 c.711 §12; 2005 c.685 §9]

161.403 [1983 c.800 §14; repealed by 1993 c.77 §1]

INCHOATE CRIMES

161.405 Attempt described. (1) A person is guilty of an attempt to commit a crime when the person intentionally engages in conduct which constitutes a substantial step toward commission of the crime.

(2) An attempt is a:

(a) Class A felony if the offense attempted is murder or treason.

(b) Class B felony if the offense attempted is a Class A felony.

(c) Class C felony if the offense attempted is a Class B felony.

(d) Class A misdemeanor if the offense attempted is a Class C felony or an unclassified felony.

(e) Class B misdemeanor if the offense attempted is a Class A misdemeanor.

(f) Class C misdemeanor if the offense attempted is a Class B misdemeanor.

(g) Violation if the offense attempted is a Class C misdemeanor or an unclassified misdemeanor. [1971 c.743 §54]

161.425 Impossibility not a defense. In a prosecution for an attempt, it is no defense that it was impossible to commit the crime which was the object of the attempt where the conduct engaged in by the actor would be a crime if the circumstances were as the actor believed them to be. [1971 c.743 §55]

161.430 Renunciation as a defense to attempt. (1) A person is not liable under ORS 161.405 if, under circumstances manifesting a voluntary and complete renunciation of the criminal intent of the person, the person avoids the commission of the crime attempted by abandoning the criminal effort and, if mere abandonment is insufficient to accomplish this avoidance, doing everything necessary to prevent the commission of the attempted crime.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §56]

161.435 Solicitation described. (1) A person commits the crime of solicitation if with the intent of causing another to engage in specific conduct constituting a crime punishable as a felony or as a Class A misdemeanor or an attempt to commit such felony or Class A misdemeanor the person commands or solicits such other person to engage in that conduct.

(2) Solicitation is a:

(a) Class A felony if the offense solicited is murder or treason.

(b) Class B felony if the offense solicited is a Class A felony.

(c) Class C felony if the offense solicited is a Class B felony.

(d) Class A misdemeanor if the offense solicited is a Class C felony.

(e) Class B misdemeanor if the offense solicited is a Class A misdemeanor. [1971 c.743 §57]

161.440 Renunciation as defense to solicitation. (1) It is a defense to the crime of solicitation that the person soliciting the crime, after soliciting another person to commit a crime, persuaded the person solicited not to commit the crime or otherwise prevented the commission of the crime, under circumstances manifesting a complete and voluntary renunciation of the criminal intent.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §58]

161.450 Conspiracy described. (1) A person is guilty of criminal conspiracy if with the intent that conduct constituting a crime punishable as a felony or a Class A misdemeanor be performed, the person agrees with one or more persons to engage in or cause the performance of such conduct.

(2) Criminal conspiracy is a:

(a) Class A felony if an object of the conspiracy is commission of murder, treason or a Class A felony.

(b) Class B felony if an object of the conspiracy is commission of a Class B felony.

(c) Class C felony if an object of the conspiracy is commission of a Class C felony.

(d) Class A misdemeanor if an object of the conspiracy is commission of a Class A misdemeanor. [1971 c.743 §59]

161.455 Conspiratorial relationship. If a person is guilty of conspiracy, as defined in ORS 161.450, and knows that a person with whom the person conspires to commit a crime has conspired or will conspire with another person or persons to commit the same crime, the person is guilty of conspiring with such other person or persons, whether or not the person knows their identity, to commit such crime. [1971 c.743 §60]

161.460 Renunciation as defense to conspiracy. (1) It is a defense to a charge of conspiracy that the actor, after conspiring to commit a crime, thwarted commission of the crime which was the object of the conspiracy, under circumstances manifesting a complete and voluntary renunciation of the criminal purpose of the actor. Renunciation by one conspirator does not, however, affect the liability of another conspirator who does not join in the renunciation of the conspiratorial objective.

(2) The defense of renunciation is an affirmative defense. [1971 c.743 §61]

161.465 Duration of conspiracy. For the purpose of application of ORS 131.125:

(1) Conspiracy is a continuing course of conduct which terminates when the crime or crimes which are its object are completed or the agreement that they be committed is abandoned by the defendant and by those with whom the defendant conspired.

(2) Abandonment is presumed if neither the defendant nor anyone with whom the defendant conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to the individual only if and when the individual advises those with whom the individual conspired of the abandonment or the individual informs the law enforcement authorities of the existence of the conspiracy and of the participation of the individual therein. [1971 c.743 §62; 1973 c.836 §340]

161.475 Defenses to solicitation and conspiracy. (1) Except as provided in subsection (2) of this section, it is immaterial to the liability of a person who solicits or conspires with another to commit a crime that:

(a) The person or the person whom the person solicits or with whom the person conspires does not occupy a particular position or have a particular characteristic which is an element of such crime, if the person believes that one of them does; or

(b) The person whom the person solicits or with whom the person conspires is irresponsible or has an immunity to prosecution or conviction for the commission of the crime, or, in the case of conspiracy, has feigned the agreement; or

(c) The person with whom the person conspires has not been prosecuted for or convicted of the conspiracy or a crime based upon the conduct in question, or has previously been acquitted.

(2) It is a defense to a charge of solicitation or conspiracy to commit a crime that if the criminal object were achieved, the actor would not be guilty of a crime under the law defining the offense or as an accomplice under ORS 161.150 to 161.165. [1971 c.743 §63]

161.485 Multiple convictions barred in inchoate crimes. (1) It is no defense to a prosecution under ORS 161.405, 161.435 or 161.450 that the offense the defendant either attempted to commit, solicited to commit or conspired to commit was actually committed pursuant to such attempt, solicitation or conspiracy.

(2) A person shall not be convicted of more than one offense defined by ORS 161.405, 161.435 and 161.450 for conduct designed to commit or to culminate in commission of the same crime.

(3) A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and an attempt to commit that offense or solicitation of that offense or conspiracy to commit that offense.

(4) Nothing in this section shall be construed to bar inclusion of multiple counts charging violation of the substantive crime and ORS 161.405, 161.435 and 161.450 in a single indictment or information, provided the penal conviction is consistent with subsections (2) and (3) of this section. [1971 c.743 §64]

CLASSES OF OFFENSES

161.505 Offense described. An offense is conduct for which a sentence to a term of imprisonment or to a fine is provided by any law of this state or by any law or ordinance of a political subdivision of this state. An offense is either a crime, as described in ORS 161.515, or a violation, as described in ORS 153.008. [1971 c.743 §65; 1975 c.451 §173; 1981 c.626 §2; 1981 c.692 §7; 1999 c.1051 §43]

161.515 Crime described. (1) A crime is an offense for which a sentence of imprisonment is authorized.

(2) A crime is either a felony or a misdemeanor. [1971 c.743 §66]

161.525 Felony described. Except as provided in ORS 161.585 and 161.705, a crime is a felony if it is so designated in any statute of this state or if a person convicted under a statute of this state may be sentenced to a maximum term of imprisonment of more than one year. [1971 c.743 §67]

161.535 Classification of felonies. (1) Felonies are classified for the purpose of sentence into the following categories:

(a) Class A felonies;

(b) Class B felonies;

(c) Class C felonies; and

(d) Unclassified felonies.

(2) The particular classification of each felony defined in the Oregon Criminal Code, except murder under ORS 163.115 and treason under ORS 166.005, is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.525, shall be considered an unclassified felony. [1971 c.743 §68]

161.545 Misdemeanor described. A crime is a misdemeanor if it is so designated in any statute of this state or if a person convicted thereof may be sentenced to a maximum term of imprisonment of not more than one year. [1971 c.743 §69]

161.555 Classification of misdemeanors. (1) Misdemeanors are classified for the purpose of sentence into the following categories:

(a) Class A misdemeanors;

(b) Class B misdemeanors;

(c) Class C misdemeanors; and

(d) Unclassified misdemeanors.

(2) The particular classification of each misdemeanor defined in the Oregon Criminal Code is expressly designated in the section defining the crime. An offense defined outside this code which, because of the express sentence provided is within the definition of ORS 161.545, shall be considered an unclassified misdemeanor.

(3) An offense defined by a statute of this state, but without specification as to its classification or as to the penalty authorized upon conviction, shall be considered a Class A misdemeanor. [1971 c.743 §70]

161.565 [1971 c.743 §71; 1987 c.783 §1; 1989 c.1053 §17; 1991 c.111 §17; 1993 c.533 §4; 1997 c.852 §12; repealed by 1999 c.1051 §49]

161.566 Misdemeanor treated as violation; prosecuting attorneys election. (1) Except as provided in subsection (4) of this section, a prosecuting attorney may elect to treat any misdemeanor as a Class A violation. The election must be made by the prosecuting attorney orally at the time of the first appearance of the defendant or in writing filed on or before the time scheduled for the first appearance of the defendant. If no election is made within the time allowed, the case shall proceed as a misdemeanor.

(2) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in any judgment entered in the matter. Notwithstanding ORS 153.018, the maximum fine that a court may impose upon conviction of a violation under this section may not exceed the amount provided in ORS 161.635 for the class of misdemeanor receiving violation treatment.

(3) If a prosecuting attorney elects to treat a misdemeanor as a Class A violation under this section, and the defendant fails to make any required appearance in the matter, the court may enter a default judgment against the defendant in the manner provided by ORS 153.102. Notwithstanding ORS 153.018, the maximum fine that the court may impose under a default judgment entered pursuant to ORS 153.102 is the maximum fine for the class of misdemeanor receiving violation treatment.

(4) A prosecuting attorney may not elect to treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

(5) The election provided for in this section may be made by a city attorney acting as prosecuting attorney in the case of municipal ordinance offenses, a county counsel acting as prosecuting attorney under a county charter in the case of county ordinance offenses, and the Attorney General acting as prosecuting attorney in those criminal actions or proceedings within the jurisdiction of the Attorney General.

(6) Notwithstanding ORS 137.290 (1)(d), the unitary assessment imposed upon conviction of a violation under this section is the amount provided in ORS 137.290 for the misdemeanor receiving violation treatment. [1999 c.1051 §47; 2003 c.737 §89]

161.568 Misdemeanor treated as violation; courts election. (1) Except as provided in subsection (4) of this section, a court may elect to treat any misdemeanor as a Class A violation for the purpose of entering a default judgment under ORS 153.102 if:

(a) A complaint or information has been filed with the court for the misdemeanor;

(b) The defendant has failed to make an appearance in the proceedings required by the court or by law; and

(c) The court has given notice to the district attorney for the county and the district attorney has informed the court that the district attorney does not object to treating the misdemeanor as a Class A violation.

(2) If the court treats a misdemeanor as a Class A violation under this section, the court shall amend the accusatory instrument to reflect the charged offense as a Class A violation and clearly denominate the offense as a Class A violation in the judgment entered in the matter.

(3) Notwithstanding ORS 153.018, if the court treats a misdemeanor as a Class A violation under this section, the maximum fine that the court may impose under a default judgment entered pursuant to ORS 153.102 is the maximum fine for the class of misdemeanor receiving violation treatment.

(4) A court may not treat misdemeanors created under ORS 811.540 or 813.010 as violations under the provisions of this section.

(5) Notwithstanding ORS 137.290 (1)(d), the unitary assessment imposed upon conviction of a violation under this section is the amount provided in ORS 137.290 for the misdemeanor receiving violation treatment. [1999 c.1051 §48; 2003 c.737 §90]

161.570 Felony treated as misdemeanor. (1) As used in this section, nonperson felony has the meaning given that term in the rules of the Oregon Criminal Justice Commission.

(2) A district attorney may elect to treat a Class C nonperson felony or a violation of ORS 475.840 (3)(a), 475.854, 475.864 (2) or 475.874 as a Class A misdemeanor. The election must be made by the district attorney orally or in writing at the time of the first appearance of the defendant. If a district attorney elects to treat a Class C felony or a violation of ORS 475.840 (3)(a), 475.854, 475.864 (2) or 475.874 as a Class A misdemeanor under this subsection, the court shall amend the accusatory instrument to reflect the charged offense as a Class A misdemeanor.

(3) If, at some time after the first appearance of a defendant charged with a Class C nonperson felony or a violation of ORS 475.840 (3)(a), 475.854, 475.864 (2) or 475.874, the district attorney and the defendant agree to treat the charged offense as a Class A misdemeanor, the court may allow the offense to be treated as a Class A misdemeanor by stipulation of the parties.

(4) If a Class C felony or a violation of ORS 475.840 (3)(a), 475.854, 475.864 (2) or 475.874 is treated as a Class A misdemeanor under this section, the court shall clearly denominate the offense as a Class A misdemeanor in any judgment entered in the matter.

(5) If no election or stipulation is made under this section, the case proceeds as a felony.

(6) Before a district attorney may make an election under subsection (2) of this section, the district attorney shall adopt written guidelines for determining when and under what circumstances the election may be made. The district attorney shall apply the guidelines uniformly.

(7) Notwithstanding ORS 161.635, the maximum fine that a court may impose upon conviction of a misdemeanor under this section may not exceed the amount provided in ORS 161.625 for the class of felony receiving Class A misdemeanor treatment. [2003 c.645 §2; 2005 c.708 §47; 2007 c.286 §1]

161.575 [1971 c.743 §72; repealed by 1999 c.1051 §49]

161.585 Classification of certain crimes determined by punishment. (1) When a crime punishable as a felony is also punishable by imprisonment for a maximum term of one year or by a fine, the crime shall be classed as a misdemeanor if the court imposes a punishment other than imprisonment under ORS 137.124 (1).

(2) Notwithstanding the provisions of ORS 161.525, upon conviction of a crime punishable as described in subsection (1) of this section, the crime is a felony for all purposes until one of the following events occurs, after which occurrence the crime is a misdemeanor for all purposes:

(a) Without imposing a sentence of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(b) Without imposing a sentence of probation, the court imposes a fine.

(c) Upon revocation of probation, the court imposes a sentence of imprisonment other than to the legal and physical custody of the Department of Corrections.

(d) Upon revocation of probation, the court imposes a fine.

(e) The court declares the offense to be a misdemeanor, either at the time of imposing a sentence of probation, upon suspension of imposition of a part of a sentence, or on application of defendant or the parole and probation officer of the defendant thereafter.

(f) The court imposes a sentence of probation on the defendant without imposition of any other sentence upon conviction and defendant is thereafter discharged without any other sentence.

(g) Without imposing a sentence of probation and without imposing any other sentence, the court declares the offense to be a misdemeanor and discharges the defendant.

(3) The provisions of this section shall apply only to persons convicted of a felony committed prior to November 1, 1989. [1971 c.743 §73; 1987 c.320 §85; 1989 c.790 §52; 1993 c.14 §18; 2005 c.264 §15]

DISPOSITION OF OFFENDERS

161.605 Maximum prison terms for felonies. The maximum term of an indeterminate sentence of imprisonment for a felony is as follows:

(1) For a Class A felony, 20 years.

(2) For a Class B felony, 10 years.

(3) For a Class C felony, 5 years.

(4) For an unclassified felony as provided in the statute defining the crime. [1971 c.743 §74]

161.610 Enhanced penalty for use of firearm during commission of felony; pleading; minimum penalties; suspension or reduction of penalty. (1) As used in this section, firearm means a weapon which is designed to expel a projectile by the action of black powder or smokeless powder.

(2) The use or threatened use of a firearm, whether operable or inoperable, by a defendant during the commission of a felony may be pleaded in the accusatory instrument and proved at trial as an element in aggravation of the crime as provided in this section. When a crime is so pleaded, the aggravated nature of the crime may be indicated by adding the words with a firearm to the title of the offense. The unaggravated crime shall be considered a lesser included offense.

(3) Notwithstanding the provisions of ORS 161.605 or 137.010 (3) and except as otherwise provided in subsection (6) of this section, if a defendant is convicted of a felony having as an element the defendants use or threatened use of a firearm during the commission of the crime, the court shall impose at least the minimum term of imprisonment as provided in subsection (4) of this section. Except as provided in ORS 144.122 and 144.126 and subsection (5) of this section, in no case shall any person punishable under this section become eligible for work release, parole, temporary leave or terminal leave until the minimum term of imprisonment is served, less a period of time equivalent to any reduction of imprisonment granted for good time served or time credits earned under ORS 421.121, nor shall the execution of the sentence imposed upon such person be suspended by the court.

(4) The minimum terms of imprisonment for felonies having as an element the defendants use or threatened use of a firearm in the commission of the crime shall be as follows:

(a) Except as provided in subsection (5) of this section, upon the first conviction for such felony, five years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 10 years.

(b) Upon conviction for such felony committed after punishment pursuant to paragraph (a) of this subsection or subsection (5) of this section, 10 years, except that if the firearm is a machine gun, short-barreled rifle, short-barreled shotgun or is equipped with a firearms silencer, the term of imprisonment shall be 20 years.

(c) Upon conviction for such felony committed after imprisonment pursuant to paragraph (b) of this subsection, 30 years.

(5) If it is the first time that the defendant is subject to punishment under this section, rather than impose the sentence otherwise required by subsection (4)(a) of this section, the court may:

(a) For felonies committed prior to November 1, 1989, suspend the execution of the sentence or impose a lesser term of imprisonment, when the court expressly finds mitigating circumstances justifying such lesser sentence and sets forth those circumstances in its statement on sentencing; or

(b) For felonies committed on or after November 1, 1989, impose a lesser sentence in accordance with the rules of the Oregon Criminal Justice Commission.

(6) When a defendant who is convicted of a felony having as an element the defendants use or threatened use of a firearm during the commission of the crime is a person who was waived from juvenile court under ORS 137.707 (5)(b)(A), 419C.349, 419C.352, 419C.364 or 419C.370, the court is not required to impose a minimum term of imprisonment under this section. [1979 c.779 §2; 1985 c.552 §1; 1989 c.790 §72; 1989 c.839 §18; 1991 c.133 §3; 1993 c.692 §9; 1999 c.951 §3; 2005 c.407 §1]

161.615 Prison terms for misdemeanors. Sentences for misdemeanors shall be for a definite term. The court shall fix the term of imprisonment within the following maximum limitations:

(1) For a Class A misdemeanor, 1 year.

(2) For a Class B misdemeanor, 6 months.

(3) For a Class C misdemeanor, 30 days.

(4) For an unclassified misdemeanor, as provided in the statute defining the crime. [1971 c.743 §75]

161.620 Sentences imposed upon waiver from juvenile court. Notwithstanding any other provision of law, a sentence imposed upon any person waived from the juvenile court under ORS 419C.349, 419C.352, 419C.364 or 419C.370 shall not include any sentence of death or life imprisonment without the possibility of release or parole nor imposition of any mandatory minimum sentence except that a mandatory minimum sentence under:

(1) ORS 163.105 (1)(c) shall be imposed; and

(2) ORS 161.610 may be imposed. [1985 c.631 §9; 1989 c.720 §3; 1993 c.33 §306; 1993 c.546 §119; 1995 c.422 §131y; 1999 c.951 §2]

Note: 161.620 was added to and made a part of ORS 161.615 to 161.685 by legislative action but was not added to any smaller series in that series. See Preface to Oregon Revised Statutes for further explanation.

161.625 Fines for felonies. (1) A sentence to pay a fine for a felony shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $500,000 for murder or aggravated murder.

(b) $375,000 for a Class A felony.

(c) $250,000 for a Class B felony.

(d) $125,000 for a Class C felony.

(2) A sentence to pay a fine for an unclassified felony shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3)(a) If a person has gained money or property through the commission of a felony, then upon conviction thereof the court, in lieu of imposing the fine authorized for the crime under subsection (1) or (2) of this section, may sentence the defendant to pay an amount, fixed by the court, not exceeding double the amount of the defendants gain from the commission of the crime.

(b) The provisions of paragraph (a) of this subsection do not apply to the felony theft of a companion animal, as defined in ORS 164.055, or a captive wild animal.

(4) As used in this section, gain means the amount of money or the value of property derived from the commission of the felony, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to lawful authority before the time sentence is imposed. Value shall be determined by the standards established in ORS 164.115.

(5) When the court imposes a fine for a felony the court shall make a finding as to the amount of the defendants gain from the crime. If the record does not contain sufficient evidence to support a finding the court may conduct a hearing upon the issue.

(6) Except as provided in ORS 161.655, this section does not apply to a corporation. [1971 c.743 §76; 1981 c.390 §1; 1991 c.837 §11; 1993 c.680 §36; 2003 c.615 §1; 2003 c.737 §86]

161.635 Fines for misdemeanors. (1) A sentence to pay a fine for a misdemeanor shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $6,250 for a Class A misdemeanor.

(b) $2,500 for a Class B misdemeanor.

(c) $1,250 for a Class C misdemeanor.

(2) A sentence to pay a fine for an unclassified misdemeanor shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the crime.

(3) If a person has gained money or property through the commission of a misdemeanor, then upon conviction thereof the court, instead of imposing the fine authorized for the offense under this section, may sentence the defendant to pay an amount fixed by the court, not exceeding double the amount of the defendants gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply.

(4) This section does not apply to corporations. [1971 c.743 §77; 1981 c.390 §2; 1993 c.680 §30; 1995 c.545 §2; 1999 c.1051 §44; 2003 c.737 §87]

161.645 Standards for imposing fines. In determining whether to impose a fine and its amount, the court shall consider:

(1) The financial resources of the defendant and the burden that payment of a fine will impose, with due regard to the other obligations of the defendant; and

(2) The ability of the defendant to pay a fine on an installment basis or on other conditions to be fixed by the court. [1971 c.743 §78]

161.655 Fines for corporations. (1) A sentence to pay a fine when imposed on a corporation for an offense defined in the Oregon Criminal Code or for an offense defined outside this code for which no special corporate fine is specified, shall be a sentence to pay an amount, fixed by the court, not exceeding:

(a) $50,000 when the conviction is of a felony.

(b) $5,000 when the conviction is of a Class A misdemeanor or of an unclassified misdemeanor for which a term of imprisonment of more than six months is authorized.

(c) $2,500 when the conviction is of a Class B misdemeanor or of an unclassified misdemeanor for which the authorized term of imprisonment is not more than six months.

(d) $1,000 when the conviction is of a Class C misdemeanor or an unclassified misdemeanor for which the authorized term of imprisonment is not more than 30 days.

(2) A sentence to pay a fine, when imposed on a corporation for an offense defined outside the Oregon Criminal Code, if a special fine for a corporation is provided in the statute defining the offense, shall be a sentence to pay an amount, fixed by the court, as provided in the statute defining the offense.

(3) If a corporation has gained money or property through the commission of an offense, then upon conviction thereof the court, in lieu of imposing the fine authorized for the offense under subsection (1) or (2) of this section, may sentence the corporation to pay an amount, fixed by the court, not exceeding double the amount of the corporations gain from the commission of the offense. In that event, ORS 161.625 (4) and (5) apply. [1971 c.743 §79; 1999 c.1051 §45]

161.665 Costs. (1) Except as provided in ORS 151.505, the court, only in the case of a defendant for whom it enters a judgment of conviction, may include in its sentence thereunder a provision that the convicted defendant pay as costs expenses specially incurred by the state in prosecuting the defendant. Costs include a reasonable attorney fee for counsel appointed pursuant to ORS 135.045 or 135.050 and a reasonable amount for fees and expenses incurred pursuant to preauthorization under ORS 135.055. A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the Public Defense Services Commission under ORS 151.216. Costs do not include expenses inherent in providing a constitutionally guaranteed jury trial or expenditures in connection with the maintenance and operation of government agencies that must be made by the public irrespective of specific violations of law.

(2) Except as provided in ORS 151.505, the court, after the conclusion of an appeal of its initial judgment of conviction, may include in its general judgment, or enter a supplemental judgment that includes, a requirement that a convicted defendant pay as costs a reasonable attorney fee for counsel appointed pursuant to ORS 138.500, including counsel who is appointed under ORS 151.216 or counsel who is under contract to provide services for the proceeding under ORS 151.219, and other costs and expenses allowed by the public defense services executive director under ORS 138.500 (4). A reasonable attorney fee is presumed to be a reasonable number of hours at the hourly rate authorized by the commission under ORS 151.216.

(3) For purposes of subsections (1) and (2) of this section, compensation of counsel is determined by reference to a schedule of compensation established by the commission under ORS 151.216.

(4) The court may not sentence a defendant to pay costs under this section unless the defendant is or may be able to pay them. In determining the amount and method of payment of costs, the court shall take account of the financial resources of the defendant and the nature of the burden that payment of costs will impose.

(5) A defendant who has been sentenced to pay costs under this section and who is not in contumacious default in the payment of costs may at any time petition the court that sentenced the defendant for remission of the payment of costs or of any unpaid portion of costs. If it appears to the satisfaction of the court that payment of the amount due will impose manifest hardship on the defendant or the immediate family of the defendant, the court may remit all or part of the amount due in costs, or modify the method of payment under ORS 161.675.

(6) Except as provided in subsection (7) of this section, all moneys collected or paid under this section shall be paid into the General Fund and credited to the Criminal Fine and Assessment Account.

(7) All moneys collected or paid under this section as costs for expenses incurred by the state in extraditing the defendant to this state shall be deposited into the Arrest and Return Account established in ORS 133.865. [1971 c.743 §80; 1981 s.s. c.3 §120; 1983 c.763 §12; 1985 c.710 §3; 1987 c.803 §26; 1989 c.1053 §11; 1991 c.460 §12; 1991 c.840 §1; 1997 c.761 §1; 2001 c.962 §§41,113; 2003 c.449 §29; 2003 c.576 §§247,248; 2003 c.615 §2]

161.675 Time and method of payment of fines, restitution and costs. (1) When a defendant, as a part of a sentence or as condition of probation or suspension of sentence, is required to pay a sum of money for any purpose, the court may order payment to be made immediately or within a specified period of time or in specified installments. If a defendant is sentenced to a term of imprisonment, any part of the sentence that requires the payment of a sum of money for any purpose is enforceable during the period of imprisonment if the court expressly finds that the defendant has assets to pay all or part of the amounts ordered.

(2) When a defendant whose sentence requires the payment of a sum of money for any purpose is also sentenced to probation or imposition or execution of sentence is suspended, the court may make payment of the sum of money a condition of probation or suspension of sentence.

(3) When a defendant is sentenced to probation or imposition or execution of sentence is suspended and the court requires as a part of the sentence or as a condition of the probation or suspension of sentence that the defendant pay a sum of money in installments, the court, or the court clerk or parole and probation officer if so ordered by the court, shall establish a schedule of payments to satisfy the obligation. A schedule of payments shall be reviewed by the court upon motion of the defendant at any time, so long as the obligation remains unsatisfied. [1971 c.743 §81; 1977 c.371 §4; 1985 c.46 §1; 1993 c.14 §19; 1995 c.512 §3; 2005 c.264 §16]

161.685 Effect of nonpayment of fines, restitution or costs; report to consumer reporting agency; rules. (1) When a defendant who has been sentenced or ordered to pay a fine, or to make restitution as defined in ORS 137.103, defaults on a payment or installment ordered by the court, the court on motion of the district attorney or upon its own motion may require the defendant to show cause why the default should not be treated as contempt of court, and may issue a show cause citation or a warrant of arrest for the appearance of the defendant.

(2) If the court finds that the default constitutes contempt, the court may impose one or more of the sanctions authorized by ORS 33.105.

(3) When a fine or an order of restitution is imposed on a corporation or unincorporated association, it is the duty of the person authorized to make disbursement from the assets of the corporation or association to pay the fine or make the restitution from those assets, and if that person fails to do so, the court may hold that person in contempt.

(4) Notwithstanding ORS 33.105, the term of confinement for contempt for nonpayment of fines or failure to make restitution shall be set forth in the commitment order, and shall not exceed one day for each $25 of the fine or restitution, 30 days if the fine or order of restitution was imposed upon conviction of a violation or misdemeanor, or one year in any other case, whichever is the shorter period.

(5) If it appears to the satisfaction of the court that the default in the payment of a fine or restitution is not contempt, the court may enter an order allowing the defendant additional time for payment, reducing the amount of the payment or installments due on the payment, or revoking the fine or order of restitution in whole or in part.

(6) A default in the payment of a fine or costs or failure to make restitution or a default on an installment on a fine, costs or restitution may be collected by any means authorized by law for the enforcement of a judgment. The levy of execution or garnishment for the collection of a fine or restitution shall not discharge a defendant confined for contempt until the amount of the fine or restitution has actually been collected.

(7) The court, or the court clerk if ordered by the court, may report a default on a court-ordered payment to a consumer reporting agency.

(8) The Chief Justice of the Supreme Court shall adopt rules under ORS 1.002 establishing policies and procedures for reporting a default under subsection (7) of this section to a consumer reporting agency that may include, but are not limited to, limitations on reporting a default to a consumer reporting agency.

(9) Except as otherwise provided in this section, proceedings under this section shall be conducted:

(a) As provided in ORS 33.055, if the court seeks to impose remedial sanctions as described in ORS 33.015 to 33.155; and

(b) As provided in ORS 33.065, if the court seeks to impose punitive sanctions as described in ORS 33.015 to 33.155.

(10) Confinement under this section may be custody or incarceration, whether actual or constructive.

(11) As used in this section, consumer reporting agency means any person that regularly engages for fees, dues, or on a nonprofit basis, in whole or in part, in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties. [1971 c.743 §82; 1977 c.371 §5; 1987 c.709 §3; 1987 c.873 §28; 1991 c.724 §27a; 1995 c.79 §50; 1995 c.512 §4]

AUTHORITY OF
SENTENCING COURT

161.705 Reduction of certain felonies to misdemeanors. Notwithstanding ORS 161.525, the court may enter judgment of conviction for a Class A misdemeanor and make disposition accordingly when:

(1)(a) A person is convicted of any Class C felony;

(b) A person is convicted of a Class B felony pursuant to ORS 475.860 (2);

(c) A person is convicted of the Class B felony of possession of marijuana pursuant to ORS 475.864 (2); or

(d) A person convicted of any of the felonies described in paragraphs (a) to (c) of this subsection, or of a Class A felony pursuant to ORS 166.720, has successfully completed a sentence of probation; and

(2) The court, considering the nature and circumstances of the crime and the history and character of the defendant, believes that it would be unduly harsh to sentence the defendant for a felony. [1971 c.743 §83; 1977 c.745 §31; 1979 c.124 §1; 1981 c.769 §8; 2005 c.708 §48]

161.715 Standards for discharge of defendant. (1) Any court empowered to suspend imposition or execution of sentence or to sentence a defendant to probation may discharge the defendant if:

(a) The conviction is for an offense other than murder, treason or a Class A or B felony; and

(b) The court is of the opinion that no proper purpose would be served by imposing any condition upon the defendants release.

(2) If a sentence of discharge is imposed for a felony, the court shall set forth in the record the reasons for its action.

(3) If the court imposes a sentence of discharge, the defendant shall be released with respect to the conviction for which the sentence is imposed without imprisonment, fine, probationary supervision or conditions.

(4) If a defendant pleads not guilty and is tried and found guilty, a sentence of discharge is a judgment on a conviction for all purposes, including an appeal by the defendant.

(5) If a defendant pleads guilty, a sentence of discharge is not appealable, but for all other purposes is a judgment on a conviction. [1971 c.743 §84; 1993 c.14 §20; 2003 c.576 §249]

161.725 Standards for sentencing of dangerous offenders. (1) Subject to the provisions of ORS 161.737, the maximum term of an indeterminate sentence of imprisonment for a dangerous offender is 30 years, if because of the dangerousness of the defendant an extended period of confined correctional treatment or custody is required for the protection of the public and one or more of the following grounds exist:

(a) The defendant is being sentenced for a Class A felony and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(b) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has been previously convicted of a felony not related to the instant crime as a single criminal episode and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(c) The defendant is being sentenced for a felony that seriously endangered the life or safety of another, the defendant has previously engaged in unlawful conduct not related to the instant crime as a single criminal episode that seriously endangered the life or safety of another and the defendant is suffering from a severe personality disorder indicating a propensity toward crimes that seriously endanger the life or safety of another.

(2) As used in this section, previously convicted of a felony means:

(a) Previous conviction of a felony in a court of this state;

(b) Previous conviction in a court of the United States, other than a court-martial, of an offense which at the time of conviction of the offense was and at the time of conviction of the instant crime is punishable under the laws of the United States by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more; or

(c) Previous conviction by a general court-martial of the United States or in a court of any other state or territory of the United States, or of the Commonwealth of Puerto Rico, of an offense which at the time of conviction of the offense was punishable by death or by imprisonment in a penitentiary, prison or similar institution for a term of one year or more and which offense also at the time of conviction of the instant crime would have been a felony if committed in this state.

(3) As used in this section, previous conviction of a felony does not include:

(a) An offense committed when the defendant was less than 16 years of age;

(b) A conviction rendered after the commission of the instant crime;

(c) A conviction that is the defendants most recent conviction described in subsection (2) of this section, and the defendant was finally and unconditionally discharged from all resulting imprisonment, probation or parole more than seven years before the commission of the instant crime; or

(d) A conviction that was by court-martial of an offense denounced only by military law and triable only by court-martial.

(4) As used in this section, conviction means an adjudication of guilt upon a plea, verdict or finding in a criminal proceeding in a court of competent jurisdiction, but does not include an adjudication which has been expunged by pardon, reversed, set aside or otherwise rendered nugatory. [1971 c.743 §85; 1989 c.790 §75; 1993 c.334 §5; 2005 c.463 §§9,14; 2007 c.16 §4]

161.735 Procedure for determining whether defendant dangerous. (1) Upon motion of the district attorney, and if, in the opinion of the court, there is reason to believe that the defendant falls within ORS 161.725, the court shall order a presentence investigation and an examination by a psychiatrist or psychologist. The court may appoint one or more qualified psychiatrists or psychologists to examine the defendant in the local correctional facility.

(2) All costs connected with the examination shall be paid by the state.

(3) The examination performed pursuant to this section shall be completed within 30 days, subject to additional extensions not exceeding 30 days on order of the court. Each psychiatrist and psychologist appointed to examine a defendant under this section shall file with the court a written report of findings and conclusions, including an evaluation of whether the defendant is suffering from a severe personality disorder indicating a propensity toward criminal activity.

(4) No statement made by a defendant under this section or ORS 137.124 or 423.090 shall be used against the defendant in any civil proceeding or in any other criminal proceeding.

(5) Upon receipt of the examination and presentence reports the court shall set a time for a presentence hearing, unless the district attorney and the defendant waive the hearing. At the presentence hearing the district attorney and the defendant may question any psychiatrist or psychologist who examined the defendant pursuant to this section.

(6) If, after considering the evidence in the case or in the presentence hearing, the jury or, if the defendant waives the right to a jury trial, the court finds that the defendant comes within ORS 161.725, the court may sentence the defendant as a dangerous offender.

(7) In determining whether a defendant has been previously convicted of a felony for purposes of ORS 161.725, the court shall consider as prima facie evidence of the previous conviction:

(a) A copy of the judicial record of the conviction which copy is authenticated under ORS 40.510;

(b) A copy of the fingerprints of the subject of that conviction which copy is authenticated under ORS 40.510; and

(c) Testimony that the fingerprints of the subject of that conviction are those of the defendant.

(8) Subsection (7) of this section does not prohibit proof of the previous conviction by any other procedure.

(9) The facts required to be found to sentence a defendant as a dangerous offender under this section are enhancement facts, as defined in ORS 136.760, and ORS 136.765 to 136.785 apply to making determinations of those facts. [1971 c.743 §86; 1973 c.836 §341; 1981 c.892 §89a; 1983 c.740 §27; 1987 c.248 §1; 1999 c.163 §9; 2005 c.463 §§10,15; 2007 c.16 §5]

161.737 Sentence imposed on dangerous offender as departure from sentencing guidelines. (1) A sentence imposed under ORS 161.725 and 161.735 for felonies committed on or after November 1, 1989, shall constitute a departure from the sentencing guidelines created by rules of the Oregon Criminal Justice Commission. The findings made to classify the defendant as a dangerous offender under ORS 161.725 and 161.735 shall constitute substantial and compelling reasons to depart from the presumptive sentence as provided by rules of the Oregon Criminal Justice Commission.

(2) When the sentence is imposed, the sentencing judge shall indicate on the record the reasons for the departure and shall impose, in addition to the indeterminate sentence imposed under ORS 161.725, a required incarceration term that the offender must serve before release to post-prison supervision. If the presumptive sentence that would have been imposed if the court had not imposed the sentence under ORS 161.725 and 161.735 as a departure is a prison sentence, the required incarceration term shall be no less than the presumptive incarceration term and no more than twice the maximum presumptive incarceration term. If the presumptive sentence for the offense is probation, the required incarceration term shall be no less than the maximum incarceration term provided by the rule of the Oregon Criminal Justice Commission that establishes incarceration terms for dispositional departures and no more than twice that amount. However, the indeterminate sentence imposed under this section and ORS 161.725 is not subject to any guideline rule establishing limitations on the duration of departures. [1989 c.790 §77; 1993 c.334 §6]

_______________



Chapter 162

Chapter 162 Â Offenses Against the State and Public Justice

2007 EDITION

STATE AND PUBLIC JUSTICE OFFENSES

CRIMES AND PUNISHMENTS

DEFINITIONS

162.005Â Â Â Â  Definitions for ORS 162.005 to 162.425

BRIBERY

162.015Â Â Â Â  Bribe giving

162.025Â Â Â Â  Bribe receiving

162.035Â Â Â Â  Bribery defenses

PERJURY AND RELATED OFFENSES

162.055Â Â Â Â  Definitions for ORS 162.055 to 162.425

162.065Â Â Â Â  Perjury

162.075Â Â Â Â  False swearing

162.085Â Â Â Â  Unsworn falsification

162.095Â Â Â Â  Defenses to perjury and false swearing limited

162.105Â Â Â Â  Retraction as defense

162.115Â Â Â Â  Corroboration of falsity required

162.117Â Â Â Â  Public investment fraud

162.118Â Â Â Â  Illegal conduct by State Treasury not a defense

162.119Â Â Â Â  Public fraud as racketeering activity

162.121Â Â Â Â  Construction of ORS 162.117 to 162.121

ESCAPE, SUPPLYING CONTRABAND AND FAILURE TO APPEAR

162.135Â Â Â Â  Definitions for ORS 162.135 to 162.205

162.145Â Â Â Â  Escape in the third degree

162.155Â Â Â Â  Escape in the second degree

162.165Â Â Â Â  Escape in the first degree

162.175Â Â Â Â  Unauthorized departure

162.185Â Â Â Â  Supplying contraband

162.193Â Â Â Â  Failure to appear; counsel for defendant cannot be witness; exception

162.195Â Â Â Â  Failure to appear in the second degree

162.205Â Â Â Â  Failure to appear in the first degree

OBSTRUCTING GOVERNMENTAL ADMINISTRATION

162.225Â Â Â Â  Definitions for ORS 162.225 to 162.375

162.235Â Â Â Â  Obstructing governmental or judicial administration

162.245Â Â Â Â  Refusing to assist a peace officer

162.247Â Â Â Â  Interfering with a peace officer or parole and probation officer

162.255Â Â Â Â  Refusing to assist in fire-fighting operations

162.257Â Â Â Â  Interfering with a firefighter or emergency medical technician

162.265Â Â Â Â  Bribing a witness

162.275Â Â Â Â  Bribe receiving by a witness

162.285Â Â Â Â  Tampering with a witness

162.295Â Â Â Â  Tampering with physical evidence

162.305Â Â Â Â  Tampering with public records

162.315Â Â Â Â  Resisting arrest

162.325Â Â Â Â  Hindering prosecution

162.335Â Â Â Â  Compounding

162.345Â Â Â Â  Defenses for hindering or compounding limited

162.355Â Â Â Â  Simulating legal process

162.365Â Â Â Â  Criminal impersonation

162.367Â Â Â Â  Criminal impersonation of peace officer

162.369Â Â Â Â  Possession of false law enforcement identification card

162.375Â Â Â Â  Initiating a false report

162.385Â Â Â Â  Giving false information to peace officer for a citation or arrest on a warrant

ABUSE OF PUBLIC OFFICE

162.405Â Â Â Â  Official misconduct in the second degree

162.415Â Â Â Â  Official misconduct in the first degree

162.425Â Â Â Â  Misuse of confidential information

INTERFERENCE WITH LEGISLATIVE OPERATIONS

162.455Â Â Â Â  Interfering with legislative operations

162.465Â Â Â Â  Unlawful legislative lobbying

DEFINITIONS

Â Â Â Â Â  162.005 Definitions for ORS 162.005 to 162.425. As used in ORS 162.005 to 162.425, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPecuniary benefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary, in the form of money, property, commercial interests or economic gain, but does not include a political campaign contribution reported in accordance with ORS chapter 260.

Â Â Â Â Â  (2) ÂPublic servantÂ means:

Â Â Â Â Â  (a) A public official as defined in ORS 244.020;

Â Â Â Â Â  (b) A person serving as an advisor, consultant or assistant at the request or direction of the state, any political subdivision thereof or of any governmental instrumentality within the state;

Â Â Â Â Â  (c) A person nominated, elected or appointed to become a public servant, although not yet occupying the position; and

Â Â Â Â Â  (d) Jurors. [1971 c.743 Â§178; 2007 c.865 Â§22]

Â Â Â Â Â  162.010 [Repealed by 1971 c.743 Â§432]

BRIBERY

Â Â Â Â Â  162.015 Bribe giving. (1) A person commits the crime of bribe giving if the person offers, confers or agrees to confer any pecuniary benefit upon a public servant with the intent to influence the public servantÂs vote, opinion, judgment, action, decision or exercise of discretion in an official capacity.

Â Â Â Â Â  (2) Bribe giving is a Class B felony. [1971 c.743 Â§179]

Â Â Â Â Â  162.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.025 Bribe receiving. (1) A public servant commits the crime of bribe receiving if the public servant:

Â Â Â Â Â  (a) Solicits any pecuniary benefit with the intent that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced; or

Â Â Â Â Â  (b) Accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that the vote, opinion, judgment, action, decision or exercise of discretion as a public servant will thereby be influenced.

Â Â Â Â Â  (2) Bribe receiving is a Class B felony. [1971 c.743 Â§180]

Â Â Â Â Â  162.030 [Amended by 1963 c.625 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.035 Bribery defenses. (1) In any prosecution under ORS 162.015, it is a defense that the defendant offered, conferred or agreed to confer the pecuniary benefit as a result of the public servantÂs conduct constituting extortion or coercion.

Â Â Â Â Â  (2) It is no defense to a prosecution under ORS 162.015 and 162.025 that the person sought to be influenced was not qualified to act in the desired way, whether because the person had not assumed office, lacked jurisdiction or for any other reason. [1971 c.743 Â§181]

Â Â Â Â Â  162.040 [Repealed by 1971 c.743 Â§432]

PERJURY AND RELATED OFFENSES

Â Â Â Â Â  162.055 Definitions for ORS 162.055 to 162.425. As used in ORS 162.055 to 162.425 and 162.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

Â Â Â Â Â  (2) ÂMaterialÂ means that which could have affected the course or outcome of any proceeding or transaction. Whether a false statement is ÂmaterialÂ in a given factual situation is a question of law.

Â Â Â Â Â  (3) ÂStatementÂ means any representation of fact and includes a representation of opinion, belief or other state of mind where the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

Â Â Â Â Â  (4) ÂSworn statementÂ means any statement that attests to the truth of what is stated and that is knowingly given under any form of oath or affirmation or by declaration under penalty of perjury as described in ORCP 1 E. [1971 c.743 Â§182; 1981 c.892 Â§90; 2003 c.194 Â§4]

Â Â Â Â Â  162.065 Perjury. (1) A person commits the crime of perjury if the person makes a false sworn statement in regard to a material issue, knowing it to be false.

Â Â Â Â Â  (2) Perjury is a Class C felony. [1971 c.743 Â§183]

Â Â Â Â Â  162.075 False swearing. (1) A person commits the crime of false swearing if the person makes a false sworn statement, knowing it to be false.

Â Â Â Â Â  (2) False swearing is a Class A misdemeanor. [1971 c.743 Â§184]

Â Â Â Â Â  162.085 Unsworn falsification. (1) A person commits the crime of unsworn falsification if the person knowingly makes any false written statement to a public servant in connection with an application for any benefit.

Â Â Â Â Â  (2) Unsworn falsification is a Class B misdemeanor. [1971 c.743 Â§185]

Â Â Â Â Â  162.095 Defenses to perjury and false swearing limited. It is no defense to a prosecution for perjury or false swearing that:

Â Â Â Â Â  (1) The statement was inadmissible under the rules of evidence; or

Â Â Â Â Â  (2) The oath or affirmation was taken or administered in an irregular manner; or

Â Â Â Â Â  (3) The defendant mistakenly believed the false statement to be immaterial. [1971 c.743 Â§186]

Â Â Â Â Â  162.105 Retraction as defense. (1) It is a defense to a prosecution for perjury or false swearing committed in an official proceeding that the defendant retracted the false statement:

Â Â Â Â Â  (a) In a manner showing a complete and voluntary retraction of the prior false statement; and

Â Â Â Â Â  (b) During the course of the same official proceeding in which it was made; and

Â Â Â Â Â  (c) Before the subject matter of the official proceeding is submitted to the ultimate trier of fact.

Â Â Â Â Â  (2) ÂOfficial proceeding,Â as used in this section, means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings. Statements made in separate stages of the same trial or administrative proceeding shall be considered to have been made in the course of the same proceeding. [1971 c.743 Â§187]

Â Â Â Â Â  162.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.115 Corroboration of falsity required. In any prosecution for perjury or false swearing, falsity of a statement may not be established solely through contradiction by the testimony of a single witness. [1971 c.743 Â§188]

Â Â Â Â Â  162.117 Public investment fraud. (1) A person commits the crime of public investment fraud if, for the purpose of influencing in any way the action of the State Treasury, the person knowingly makes any false statement or report.

Â Â Â Â Â  (2) Public investment fraud is a Class B felony.

Â Â Â Â Â  (3) Public investment fraud shall be classified as crime category 6 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (4) As used in this section, Âaction of the State TreasuryÂ includes any application, advance, discount, purchase, purchase agreement, repurchase agreement, commitment or loan, or any change or extension of any of them, by renewal, deferment of action or otherwise, or the acceptance, release or substitution of security therefor. [1993 c.768 Â§1]

Â Â Â Â Â  Note: 162.117, 162.118, 162.119 and 162.121 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.118 Illegal conduct by State Treasury not a defense. Illegal conduct by the State Treasury or any of its employees or agents shall not be a defense for any person charged with the crime of public investment fraud or to any person against whom any civil action is brought under ORS 30.862 and 162.117 to 162.121. [1993 c.768 Â§2]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.119 Public fraud as racketeering activity. (1) Conduct constituting a violation of ORS 162.117 shall be an incident of racketeering activity for purposes of criminal actions brought under ORS 166.715 to 166.735.

Â Â Â Â Â  (2) Conduct giving rise to the civil cause of action described in ORS 30.862 shall be an incident of racketeering activity for purposes of civil actions brought under ORS 166.715 to 166.735. [1993 c.768 Â§3]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.121 Construction of ORS 162.117 to 162.121. The provisions of ORS 30.862 and 162.117 to 162.121 shall be liberally construed to effectuate its remedial purposes. [1993 c.768 Â§5]

Â Â Â Â Â  Note: See note under 162.117.

Â Â Â Â Â  162.130 [Repealed by 1971 c.743 Â§432]

ESCAPE, SUPPLYING CONTRABAND AND FAILURE TO APPEAR

Â Â Â Â Â  162.135 Definitions for ORS 162.135 to 162.205. As used in ORS 162.135 to 162.205, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂContrabandÂ means:

Â Â Â Â Â  (A) Controlled substances as defined in ORS 475.005;

Â Â Â Â Â  (B) Drug paraphernalia as defined in ORS 475.525;

Â Â Â Â Â  (C) Except as otherwise provided in paragraph (b) of this subsection, currency possessed by or in the control of an inmate confined in a correctional facility; or

Â Â Â Â Â  (D) Any article or thing which a person confined in a correctional facility, youth correction facility or state hospital is prohibited by statute, rule or order from obtaining or possessing, and whose use would endanger the safety or security of such institution or any person therein.

Â Â Â Â Â  (b) ÂContrabandÂ does not include authorized currency possessed by an inmate in a work release facility.

Â Â Â Â Â  (2) ÂCorrectional facilityÂ means any place used for the confinement of persons charged with or convicted of a crime or otherwise confined under a court order and includes but is not limited to a youth correction facility. ÂCorrectional facilityÂ applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after having been found guilty except for insanity of a crime under ORS 161.290 to 161.370.

Â Â Â Â Â  (3) ÂCurrencyÂ means paper money and coins that are within the correctional institution.

Â Â Â Â Â  (4) ÂCustodyÂ means the imposition of actual or constructive restraint by a peace officer pursuant to an arrest or court order, but does not include detention in a correctional facility, youth correction facility or a state hospital.

Â Â Â Â Â  (5) ÂEscapeÂ means the unlawful departure of a person from custody or a correctional facility. ÂEscapeÂ includes the unauthorized departure or absence from this state or failure to return to this state by a person who is under the jurisdiction of the Psychiatric Security Review Board. ÂEscapeÂ does not include failure to comply with provisions of a conditional release in ORS 135.245.

Â Â Â Â Â  (6) ÂYouth correction facilityÂ means:

Â Â Â Â Â  (a) A youth correction facility as defined in ORS 420.005; and

Â Â Â Â Â  (b) A detention facility as defined in ORS 419A.004.

Â Â Â Â Â  (7) ÂState hospitalÂ means the
Oregon
State
Hospital
,
Blue
Mountain
Recovery
Center
,
Eastern
Oregon
Training
Center
and any other hospital established by law for similar purposes.

Â Â Â Â Â  (8) ÂUnauthorized departureÂ means the unauthorized departure of a person confined by court order in a youth correction facility or a state hospital that, because of the nature of the court order, is not a correctional facility as defined in this section, or the failure to return to custody after any form of temporary release or transitional leave from a correctional facility. [1971 c.743 Â§189; 1973 c.836 Â§342; 1983 c.740 Â§28; 1983 c.815 Â§7; 1985 c.565 Â§16; 1989 c.790 Â§53; 1991 c.809 Â§1; 1993 c.33 Â§307; 1995 c.738 Â§2; 1997 c.249 Â§47; 1999 c.504 Â§1; 2001 c.295 Â§8; 2001 c.900 Â§24; 2005 c.685 Â§10; 2007 c.14 Â§3]

Â Â Â Â Â  162.140 [1959 c.307 Â§1; 1961 c.312 Â§1; 1963 c.499 Â§9; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.145 Escape in the third degree. (1) A person commits the crime of escape in the third degree if the person escapes from custody.

Â Â Â Â Â  (2) It is a defense to a prosecution under this section that the person escaping or attempting to escape was in custody pursuant to an illegal arrest.

Â Â Â Â Â  (3) Escape in the third degree is a Class A misdemeanor. [1971 c.743 Â§190]

Â Â Â Â Â  162.150 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.155 Escape in the second degree. (1) A person commits the crime of escape in the second degree if:

Â Â Â Â Â  (a) The person uses or threatens to use physical force escaping from custody; or

Â Â Â Â Â  (b) Having been convicted or found guilty of a felony, the person escapes from custody imposed as a result thereof; or

Â Â Â Â Â  (c) The person escapes from a correctional facility; or

Â Â Â Â Â  (d) While under the jurisdiction of the Psychiatric Security Review Board, the person departs, is absent from or fails to return to this state without authorization of the board.

Â Â Â Â Â  (2) Escape in the second degree is a Class C felony. [1971 c.743 Â§191; 1983 c.800 Â§13; 1985 c.192 Â§1]

Â Â Â Â Â  162.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.165 Escape in the first degree. (1) A person commits the crime of escape in the first degree if:

Â Â Â Â Â  (a) Aided by another person actually present, the person uses or threatens to use physical force in escaping from custody or a correctional facility; or

Â Â Â Â Â  (b) The person uses or threatens to use a dangerous or deadly weapon escaping from custody or a correctional facility.

Â Â Â Â Â  (2) Escape in the first degree is a Class B felony. [1971 c.743 Â§192]

Â Â Â Â Â  162.175 Unauthorized departure. (1) A person commits the crime of unauthorized departure if:

Â Â Â Â Â  (a) The person makes an unauthorized departure; or

Â Â Â Â Â  (b) Not being an inmate therein, the person aids another in making or attempting to make an unauthorized departure.

Â Â Â Â Â  (2) Unauthorized departure is a Class A misdemeanor. [1971 c.743 Â§193; 1983 c.815 Â§8; 1989 c.790 Â§54]

Â Â Â Â Â  162.185 Supplying contraband. (1) A person commits the crime of supplying contraband if:

Â Â Â Â Â  (a) The person knowingly introduces any contraband into a correctional facility, youth correction facility or state hospital; or

Â Â Â Â Â  (b) Being confined in a correctional facility, youth correction facility or state hospital, the person knowingly makes, obtains or possesses any contraband.

Â Â Â Â Â  (2) Supplying contraband is a Class C felony. [1971 c.743 Â§194; 1983 c.815 Â§9; 1997 c.249 Â§48]

Â Â Â Â Â  162.193 Failure to appear; counsel for defendant cannot be witness; exception. In no prosecution under ORS 162.195 or 162.205 shall counsel representing the defendant on the underlying charge for which the defendant is alleged to have failed to appear be called to testify by the state as a witness against the defendant at any stage of the proceedings including, but not limited to, grand jury, preliminary hearing and trial. However, upon written motion by the state, and upon hearing the matter, if the court determines that no other reasonably adequate means exists to present evidence establishing the material elements of the charge, the counsel representing the defendant may be called to testify. [1989 c.759 Â§2]

Â Â Â Â Â  162.195 Failure to appear in the second degree. (1) A person commits the crime of failure to appear in the second degree if the person knowingly fails to appear as required after:

Â Â Â Â Â  (a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a misdemeanor; or

Â Â Â Â Â  (b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a misdemeanor.

Â Â Â Â Â  (2) Failure to appear in the second degree is a Class A misdemeanor. [1971 c.743 Â§195; 1973 c.836 Â§343; 1993 c.533 Â§5; 1999 c.1051 Â§69; 2001 c.517 Â§3; 2003 c.320 Â§1]

Â Â Â Â Â  162.205 Failure to appear in the first degree. (1) A person commits the crime of failure to appear in the first degree if the person knowingly fails to appear as required after:

Â Â Â Â Â  (a) Having by court order been released from custody or a correctional facility under a release agreement or security release upon the condition that the person will subsequently appear personally in connection with a charge against the person of having committed a felony; or

Â Â Â Â Â  (b) Having been released from a correctional facility subject to a forced release agreement under ORS 169.046 in connection with a charge against the person of having committed a felony.

Â Â Â Â Â  (2) Failure to appear in the first degree is a Class C felony. [1971 c.743 Â§196; 1973 c.836 Â§344; 2001 c.517 Â§4; 2003 c.320 Â§2]

Â Â Â Â Â  162.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.220 [Repealed by 1971 c.743 Â§432]

OBSTRUCTING GOVERNMENTAL ADMINISTRATION

Â Â Â Â Â  162.225 Definitions for ORS 162.225 to 162.375. As used in ORS 162.225 to 162.375 and 162.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFirefighterÂ means any fire or forestry department employee, or authorized fire department volunteer, vested with the duty of preventing or combating fire or preventing the loss of life or property by fire.

Â Â Â Â Â  (2) ÂOfficial proceedingÂ means a proceeding before any judicial, legislative or administrative body or officer, wherein sworn statements are received, and includes any referee, hearing examiner, commissioner, notary or other person taking sworn statements in connection with such proceedings.

Â Â Â Â Â  (3) ÂPhysical evidenceÂ means any article, object, record, document or other evidence of physical substance.

Â Â Â Â Â  (4) ÂPublic recordÂ means any book, document, paper, file, photograph, sound recording, computerized recording in machine storage, records or other materials, regardless of physical form or characteristic, made, received, filed or recorded in any government office or agency pursuant to law or in connection with the transaction of public business, whether or not confidential or restricted in use.

Â Â Â Â Â  (5) ÂTestimonyÂ means oral or written statements that may be offered by a witness in an official proceeding. [1971 c.743 Â§197; 1991 c.67 Â§34]

Â Â Â Â Â  162.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.235 Obstructing governmental or judicial administration. (1) A person commits the crime of obstructing governmental or judicial administration if the person intentionally obstructs, impairs or hinders the administration of law or other governmental or judicial function by means of intimidation, force, physical or economic interference or obstacle.

Â Â Â Â Â  (2) This section shall not apply to the obstruction of unlawful governmental or judicial action or interference with the making of an arrest.

Â Â Â Â Â  (3) Obstructing governmental or judicial administration is a Class A misdemeanor. [1971 c.743 Â§198; 1981 c.902 Â§1]

Â Â Â Â Â  162.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.245 Refusing to assist a peace officer. (1) A person commits the offense of refusing to assist a peace officer if upon command by a person known by the person to be a peace officer the person unreasonably refuses or fails to assist in effecting an authorized arrest or preventing another from committing a crime.

Â Â Â Â Â  (2) Refusing to assist a peace officer is a Class B violation. [1971 c.743 Â§199; 1999 c.1051 Â§150]

Â Â Â Â Â  162.247 Interfering with a peace officer or parole and probation officer. (1) A person commits the crime of interfering with a peace officer or parole and probation officer if the person, knowing that another person is a peace officer or a parole and probation officer as defined in ORS 181.610:

Â Â Â Â Â  (a) Intentionally acts in a manner that prevents, or attempts to prevent, a peace officer or parole and probation officer from performing the lawful duties of the officer with regards to another person; or

Â Â Â Â Â  (b) Refuses to obey a lawful order by the peace officer or parole and probation officer.

Â Â Â Â Â  (2) Interfering with a peace officer or parole and probation officer is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply in situations in which the person is engaging in:

Â Â Â Â Â  (a) Activity that would constitute resisting arrest under ORS 162.315; or

Â Â Â Â Â  (b) Passive resistance. [1997 c.719 Â§1; 1999 c.1040 Â§7; 2005 c.668 Â§1]

Â Â Â Â Â  Note: 162.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.255 Refusing to assist in fire-fighting operations. (1) A person commits the offense of refusing to assist in fire-fighting operations if:

Â Â Â Â Â  (a) Upon command by a person known by the person to be a firefighter the person unreasonably refuses or fails to assist in extinguishing a fire or protecting property threatened thereby; or

Â Â Â Â Â  (b) Upon command by a person known by the person to be a firefighter or peace officer the person intentionally and unreasonably disobeys a lawful order relating to the conduct of the person in the vicinity of a fire.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person working for a news organization if the person is reporting on the fire and the person does not unreasonably interfere with fire-fighting operations.

Â Â Â Â Â  (3) Refusing to assist in fire-fighting operations is a Class B violation. [1971 c.743 Â§200; 1991 c.67 Â§35; 1999 c.1051 Â§151; 2005 c.626 Â§1]

Â Â Â Â Â  162.257 Interfering with a firefighter or emergency medical technician. (1) A person commits the crime of interfering with a firefighter or emergency medical technician if the person, knowing that another person is a firefighter or emergency medical technician, intentionally acts in a manner that prevents, or attempts to prevent, a firefighter or emergency medical technician from performing the lawful duties of the firefighter or emergency medical technician.

Â Â Â Â Â  (2) Interfering with a firefighter or emergency medical technician is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âemergency medical technicianÂ has the meaning given that term in ORS 682.025. [2003 c.529 Â§2]

Â Â Â Â Â  162.265 Bribing a witness. (1) A person commits the crime of bribing a witness if the person offers, confers or agrees to confer any pecuniary benefit upon a witness in any official proceeding, or a person the person believes may be called as a witness, with the intent that:

Â Â Â Â Â  (a) The testimony of the person as a witness will thereby be influenced; or

Â Â Â Â Â  (b) The person will avoid legal process summoning the person to testify; or

Â Â Â Â Â  (c) The person will be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Bribing a witness is a Class C felony. [1971 c.743 Â§201]

Â Â Â Â Â  162.275 Bribe receiving by a witness. (1) A witness in any official proceeding, or a person who believes the person may be called as a witness, commits the crime of bribe receiving by a witness if the person solicits any pecuniary benefit with the intent, or accepts or agrees to accept any pecuniary benefit upon an agreement or understanding, that:

Â Â Â Â Â  (a) The testimony of the person as a witness will thereby be influenced; or

Â Â Â Â Â  (b) The person will avoid legal process summoning the person to testify; or

Â Â Â Â Â  (c) The person will be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Bribe receiving by a witness is a Class C felony. [1971 c.743 Â§202]

Â Â Â Â Â  162.285 Tampering with a witness. (1) A person commits the crime of tampering with a witness if:

Â Â Â Â Â  (a) The person knowingly induces or attempts to induce a witness or a person the person believes may be called as a witness in any official proceeding to offer false testimony or unlawfully withhold any testimony; or

Â Â Â Â Â  (b) The person knowingly induces or attempts to induce a witness to be absent from any official proceeding to which the person has been legally summoned.

Â Â Â Â Â  (2) Tampering with a witness is a Class C felony. [1971 c.743 Â§203; 1979 c.231 Â§1]

Â Â Â Â Â  162.295 Tampering with physical evidence. (1) A person commits the crime of tampering with physical evidence if, with intent that it be used, introduced, rejected or unavailable in an official proceeding which is then pending or to the knowledge of such person is about to be instituted, the person:

Â Â Â Â Â  (a) Destroys, mutilates, alters, conceals or removes physical evidence impairing its verity or availability; or

Â Â Â Â Â  (b) Knowingly makes, produces or offers any false physical evidence; or

Â Â Â Â Â  (c) Prevents the production of physical evidence by an act of force, intimidation or deception against any person.

Â Â Â Â Â  (2) Tampering with physical evidence is a Class A misdemeanor. [1971 c.743 Â§204]

Â Â Â Â Â  162.305 Tampering with public records. (1) A person commits the crime of tampering with public records if, without lawful authority, the person knowingly destroys, mutilates, conceals, removes, makes a false entry in or falsely alters any public record, including records relating to the Oregon State Lottery.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, tampering with public records is a Class A misdemeanor.

Â Â Â Â Â  (b) Tampering with records relating to the
Oregon
State Lottery is a Class C felony. [1971 c.743 Â§205; 1991 c.962 Â§16]

Â Â Â Â Â  162.310 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.315 Resisting arrest. (1) A person commits the crime of resisting arrest if the person intentionally resists a person known by the person to be a peace officer or parole and probation officer in making an arrest.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂArrestÂ has the meaning given that term in ORS 133.005 and includes, but is not limited to, the booking process.

Â Â Â Â Â  (b) ÂParole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (c) ÂResistsÂ means the use or threatened use of violence, physical force or any other means that creates a substantial risk of physical injury to any person and includes, but is not limited to, behavior clearly intended to prevent being taken into custody by overcoming the actions of the arresting officer. The behavior does not have to result in actual physical injury to an officer. Passive resistance does not constitute behavior intended to prevent being taken into custody.

Â Â Â Â Â  (3) It is no defense to a prosecution under this section that the peace officer or parole and probation officer lacked legal authority to make the arrest or book the person, provided the officer was acting under color of official authority.

Â Â Â Â Â  (4) Resisting arrest is a Class A misdemeanor. [1971 c.743 Â§206; 1989 c.877 Â§1; 1997 c.749 Â§3; 2005 c.668 Â§2]

Â Â Â Â Â  162.320 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.322 [1961 c.649 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.324 [1961 c.649 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.325 Hindering prosecution. (1) A person commits the crime of hindering prosecution if, with intent to hinder the apprehension, prosecution, conviction or punishment of a person who has committed a crime punishable as a felony, or with the intent to assist a person who has committed a crime punishable as a felony in profiting or benefiting from the commission of the crime, the person:

Â Â Â Â Â  (a) Harbors or conceals such person; or

Â Â Â Â Â  (b) Warns such person of impending discovery or apprehension; or

Â Â Â Â Â  (c) Provides or aids in providing such person with money, transportation, weapon, disguise or other means of avoiding discovery or apprehension; or

Â Â Â Â Â  (d) Prevents or obstructs, by means of force, intimidation or deception, anyone from performing an act which might aid in the discovery or apprehension of such person; or

Â Â Â Â Â  (e) Suppresses by any act of concealment, alteration or destruction physical evidence which might aid in the discovery or apprehension of such person; or

Â Â Â Â Â  (f) Aids such person in securing or protecting the proceeds of the crime.

Â Â Â Â Â  (2) Hindering prosecution is a Class C felony. [1971 c.743 Â§207]

Â Â Â Â Â  162.326 [1961 c.649 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.330 [Amended by 1961 c.649 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.335 Compounding. (1) A person commits the crime of compounding if the person accepts or agrees to accept any pecuniary benefit as consideration for refraining from reporting to law enforcement authorities the commission or suspected commission of any felony or information relating to a felony.

Â Â Â Â Â  (2) Compounding is a Class A misdemeanor. [1971 c.743 Â§208]

Â Â Â Â Â  162.340 [Amended by 1955 c.660 Â§21; 1961 c.649 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.345 Defenses for hindering or compounding limited. It is no defense to a prosecution for hindering prosecution or compounding that the principal offender is not apprehended, prosecuted, convicted or punished. [1971 c.743 Â§209]

Â Â Â Â Â  162.350 [Amended by 1955 c.660 Â§22; repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.355 Simulating legal process. (1) A person commits the crime of simulating legal process if, with the intent to harass, injure or defraud another person, the person knowingly issues or delivers to another person any document that in form and substance falsely simulates civil or criminal process.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCivil or criminal processÂ means a document or order, including, but not limited to, a summons, lien, complaint, warrant, injunction, writ, notice, pleading or subpoena, that is issued by a court or that is filed or recorded for the purpose of:

Â Â Â Â Â  (A) Exercising jurisdiction;

Â Â Â Â Â  (B) Representing a claim against a person or property;

Â Â Â Â Â  (C) Directing a person to appear before a court or tribunal; or

Â Â Â Â Â  (D) Directing a person to perform or refrain from performing a specified act.

Â Â Â Â Â  (b) ÂPersonÂ has the meaning given that term in ORS 161.015, except that in relation to a defendant, ÂpersonÂ means a human being, a public or private corporation, an unincorporated association or a partnership.

Â Â Â Â Â  (3) Simulating legal process is a Class C felony. [1971 c.743 Â§210; 1997 c.395 Â§1; 2005 c.2 Â§1]

Â Â Â Â Â  162.360 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.365 Criminal impersonation. (1) A person commits the crime of criminal impersonation if with intent to obtain a benefit, to injure or defraud another or to facilitate an unlawful activity, the person does an act in the assumed character of:

Â Â Â Â Â  (a) A public servant; or

Â Â Â Â Â  (b) An active member or veteran of the Armed Forces of the
United States
.

Â Â Â Â Â  (2) It is no defense to a prosecution for criminal impersonation that:

Â Â Â Â Â  (a) The office, position or title that the person pretended to hold did not in fact exist; or

Â Â Â Â Â  (b) The unit of government that the person pretended to represent did not in fact exist.

Â Â Â Â Â  (3)(a) Criminal impersonation is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, criminal impersonation is a Class C felony if the public servant impersonated is a peace officer, judge or justice of the peace. [1971 c.743 Â§211; 1993 c.243 Â§1; 1997 c.395 Â§2; 2003 c.577 Â§12; 2007 c.510 Â§1]

Â Â Â Â Â  162.367 Criminal impersonation of peace officer. (1) A person commits the crime of criminal impersonation of a peace officer if the person, with the intent to obtain a benefit or to injure or defraud another person, uses false law enforcement identification or wears a law enforcement uniform to give the impression that the person is a peace officer and does an act in that assumed character.

Â Â Â Â Â  (2) Criminal impersonation of a peace officer is a Class C felony.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂFalse law enforcement identificationÂ means a badge or an identification card that:

Â Â Â Â Â  (A) Identifies the possessor of the badge or card as a member of a law enforcement unit; and

Â Â Â Â Â  (B) Was not lawfully issued to the possessor by the law enforcement unit.

Â Â Â Â Â  (b) ÂLaw enforcement uniformÂ means clothing bearing words such as Âpolice,Â Âsheriff,Â Âstate trooperÂ or Âlaw enforcement,Â or clothing that is an official uniform or substantially similar to an official uniform of a law enforcement unit that would make it reasonably likely that a person would believe that the wearer is a peace officer. [1993 c.243 Â§2; 2005 c.259 Â§1]

Â Â Â Â Â  Note: 162.367 and 162.369 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.369 Possession of false law enforcement identification card. (1) A person commits the crime of possession of a false law enforcement identification card if the person possesses a false law enforcement identification card.

Â Â Â Â Â  (2) Possession of a false law enforcement identification card is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âfalse law enforcement identification cardÂ means an identification card that:

Â Â Â Â Â  (a) Identifies the possessor of the card as a member of a law enforcement unit; and

Â Â Â Â Â  (b) Was not lawfully issued to the possessor by the law enforcement unit. [1993 c.243 Â§3]

Â Â Â Â Â  Note: See note under 162.367.

Â Â Â Â Â  162.370 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.375 Initiating a false report. (1) A person commits the crime of initiating a false report if the person knowingly initiates a false alarm or report which is transmitted to a fire department, law enforcement agency or other organization that deals with emergencies involving danger to life or property.

Â Â Â Â Â  (2) Initiating a false report is a Class C misdemeanor. [1971 c.743 Â§212]

Â Â Â Â Â  162.380 [Amended by 1953 c.531 Â§2; 1955 c.660 Â§23; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.385 Giving false information to peace officer for a citation or arrest on a warrant. (1) A person commits the crime of giving false information to a peace officer for issuance or service of a citation or for an arrest on a warrant if the person knowingly uses or gives a false or fictitious name, address or date of birth to any peace officer for the purpose of:

Â Â Â Â Â  (a) The officerÂs issuing or serving the person a citation under authority of ORS 133.055 to 133.076 or ORS chapter 153; or

Â Â Â Â Â  (b) The officerÂs arresting the person on a warrant.

Â Â Â Â Â  (2) A person who violates this section commits a Class A misdemeanor. [1983 c.661 Â§11; 1999 c.1051 Â§70; 2003 c.777 Â§1; 2007 c.771 Â§1]

Â Â Â Â Â  Note: 162.385 was added to and made a part of ORS chapter 133 by legislative action. It was not added to ORS chapter 162 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  162.390 [Amended by 1955 c.660 Â§24; repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.400 [Repealed by 1971 c.743 Â§432]

ABUSE OF PUBLIC OFFICE

Â Â Â Â Â  162.405 Official misconduct in the second degree. (1) A public servant commits the crime of official misconduct in the second degree if the person knowingly violates any statute relating to the office of the person.

Â Â Â Â Â  (2) Official misconduct in the second degree is a Class C misdemeanor. [1971 c.743 Â§214]

Â Â Â Â Â  162.410 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.415 Official misconduct in the first degree. (1) A public servant commits the crime of official misconduct in the first degree if with intent to obtain a benefit or to harm another:

Â Â Â Â Â  (a) The public servant knowingly fails to perform a duty imposed upon the public servant by law or one clearly inherent in the nature of office; or

Â Â Â Â Â  (b) The public servant knowingly performs an act constituting an unauthorized exercise in official duties.

Â Â Â Â Â  (2) Official misconduct in the first degree is a Class A misdemeanor. [1971 c.743 Â§215]

Â Â Â Â Â  162.420 [Repealed by 1961 c.649 Â§9]

Â Â Â Â Â  162.425 Misuse of confidential information. (1) A public servant commits the crime of misuse of confidential information if in contemplation of official action by the public servant or by a governmental unit with which the public servant is associated, or in reliance on information to which the public servant has access in an official capacity and which has not been made public, the public servant acquires or aids another in acquiring a pecuniary interest in any property, transaction or enterprise which may be affected by such information or official action.

Â Â Â Â Â  (2) Misuse of confidential information is a Class B misdemeanor. [1971 c.743 Â§216]

Â Â Â Â Â  162.430 [Amended by 1961 c.649 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.440 [Amended by 1961 c.649 Â§7; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.450 [1965 c.447 Â§Â§8, 9; repealed by 1971 c.743 Â§432]

INTERFERENCE WITH LEGISLATIVE OPERATIONS

Â Â Â Â Â  162.455 Interfering with legislative operations. Any person not a member of the Legislative Assembly who engages in conduct in or near the legislative chambers of either house or in or near any meeting of a joint, standing, interim or special committee of either house, wherever held, with the intention of interrupting, disrupting or otherwise interfering with the orderly conduct of business therein, or who gains or seeks to gain access to the chambers or meeting in such manner shall be guilty of a misdemeanor. [1971 c.276 Â§1]

Â Â Â Â Â  162.465 Unlawful legislative lobbying. (1) A person commits the crime of unlawful legislative lobbying if, having an interest in the passage or defeat of a measure being considered by either house of the Legislative Assembly of this state, as either an agent or principal, the person knowingly attempts to influence a member of the assembly in relation to the measure without first disclosing completely to the member the true interest of the person therein, or that of the principal of the person and the personÂs own agency therein.

Â Â Â Â Â  (2) Unlawful legislative lobbying is a Class B misdemeanor. [1971 c.743 Â§213]

Â Â Â Â Â  162.510 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.550 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.560 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.570 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.580 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.590 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.600 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.655 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.660 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.670 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.680 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.690 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.700 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.710 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  162.740 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 163

Chapter 163 Â Offenses Against Persons

2007 EDITION

OFFENSES AGAINST PERSONS

CRIMES AND PUNISHMENTS

HOMICIDE

163.005Â Â Â Â  Criminal homicide

163.095Â Â Â Â  ÂAggravated murderÂ defined

163.103Â Â Â Â  Pleading, proof and stipulation regarding previous conviction element in aggravated murder case

163.105Â Â Â Â  Sentencing options for aggravated murder

163.115Â Â Â Â  Murder; affirmative defense to certain felony murders; sentence of life imprisonment required; minimum term

163.117Â Â Â Â  Aiding commission of suicide not murder

163.118Â Â Â Â  Manslaughter in the first degree

163.125Â Â Â Â  Manslaughter in the second degree

163.135Â Â Â Â  Extreme emotional disturbance as affirmative defense to murder; notice of expert testimony; right of state to psychiatric or psychological examination

163.145Â Â Â Â  Criminally negligent homicide

163.147Â Â Â Â  Crime category classification for manslaughter in second degree and criminally negligent homicide

163.149Â Â Â Â  Aggravated vehicular homicide

163.150Â Â Â Â  Sentencing for aggravated murder; proceedings; issues for jury

ASSAULT AND RELATED OFFENSES

163.160Â Â Â Â  Assault in the fourth degree

163.165Â Â Â Â  Assault in the third degree

163.175Â Â Â Â  Assault in the second degree

163.185Â Â Â Â  Assault in the first degree

163.187Â Â Â Â  Strangulation

163.190Â Â Â Â  Menacing

163.195Â Â Â Â  Recklessly endangering another person

163.197Â Â Â Â  Hazing

163.200Â Â Â Â  Criminal mistreatment in the second degree

163.205Â Â Â Â  Criminal mistreatment in the first degree

163.206Â Â Â Â  Application of ORS 163.200 and 163.205

163.207Â Â Â Â  Female genital mutilation

163.208Â Â Â Â  Assaulting a public safety officer

163.211Â Â Â Â  Definitions for ORS 163.211 to 163.213

163.212Â Â Â Â  Unlawful use of an electrical stun gun, tear gas or mace in the second degree

163.213Â Â Â Â  Unlawful use of an electrical stun gun, tear gas or mace in the first degree

KIDNAPPING AND RELATED OFFENSES

163.215Â Â Â Â  Definitions for ORS 163.215 to 163.257

163.225Â Â Â Â  Kidnapping in the second degree

163.235Â Â Â Â  Kidnapping in the first degree

163.245Â Â Â Â  Custodial interference in the second degree

163.257Â Â Â Â  Custodial interference in the first degree

163.261Â Â Â Â  Definitions for ORS 163.263 and 163.264

163.263Â Â Â Â  Subjecting another person to involuntary servitude in the second degree

163.264Â Â Â Â  Subjecting another person to involuntary servitude in the first degree

163.266Â Â Â Â  Trafficking in persons

163.269Â Â Â Â  Victim assertion of defense of duress

COERCION

163.275Â Â Â Â  Coercion

163.285Â Â Â Â  Defense to coercion

SEXUAL OFFENSES

163.305Â Â Â Â  Definitions

163.315Â Â Â Â  Incapacity to consent; effect of lack of resistance

163.325Â Â Â Â  Ignorance or mistake as a defense

163.345Â Â Â Â  Age as a defense in certain cases

163.355Â Â Â Â  Rape in the third degree

163.365Â Â Â Â  Rape in the second degree

163.375Â Â Â Â  Rape in the first degree

163.385Â Â Â Â  Sodomy in the third degree

163.395Â Â Â Â  Sodomy in the second degree

163.405Â Â Â Â  Sodomy in the first degree

163.408Â Â Â Â  Unlawful sexual penetration in the second degree

163.411Â Â Â Â  Unlawful sexual penetration in the first degree

163.412Â Â Â Â  Exceptions to unlawful sexual penetration prohibition

163.415Â Â Â Â  Sexual abuse in the third degree

163.425Â Â Â Â  Sexual abuse in the second degree

163.427Â Â Â Â  Sexual abuse in the first degree

163.431Â Â Â Â  Definitions for ORS 163.432 to 163.434

163.432Â Â Â Â  Online sexual corruption of a child in the second degree

163.433Â Â Â Â  Online sexual corruption of a child in the first degree

163.434Â Â Â Â  Provisions applicable to online sexual corruption of a child

163.435Â Â Â Â  Contributing to the sexual delinquency of a minor

163.445Â Â Â Â  Sexual misconduct

163.448Â Â Â Â  Definitions for ORS 163.452 and 163.454

163.452Â Â Â Â  Custodial sexual misconduct in the first degree

163.454Â Â Â Â  Custodial sexual misconduct in the second degree

163.465Â Â Â Â  Public indecency

163.466Â Â Â Â  Public indecency; felony; sentencing classification

163.467Â Â Â Â  Private indecency

163.476Â Â Â Â  Unlawfully being in a location where children regularly congregate

163.479Â Â Â Â  Unlawful contact with a child

OFFENSES AGAINST FAMILY

163.505Â Â Â Â  Definitions for certain provisions of ORS 163.505 to 163.575

163.515Â Â Â Â  Bigamy

163.525Â Â Â Â  Incest

163.535Â Â Â Â  Abandonment of a child

163.537Â Â Â Â  Buying or selling a person under 18 years of age

163.545Â Â Â Â  Child neglect in the second degree

163.547Â Â Â Â  Child neglect in the first degree

163.555Â Â Â Â  Criminal nonsupport

163.565Â Â Â Â  Evidence of paternity; confidentiality between husband and wife not applicable; spouses competent and compellable witnesses

163.575Â Â Â Â  Endangering the welfare of a minor

163.577Â Â Â Â  Failing to supervise a child

163.580Â Â Â Â  Posting of signs concerning sale of smoking devices

VISUAL RECORDING OF SEXUAL CONDUCT OF CHILDREN

163.665Â Â Â Â  Definitions for ORS 163.670 to 163.693

163.670Â Â Â Â  Using child in display of sexually explicit conduct

163.676Â Â Â Â  Exemption from prosecution under ORS 163.684

163.682Â Â Â Â  Exceptions to ORS 163.665 to 163.693

163.684Â Â Â Â  Encouraging child sexual abuse in the first degree

163.686Â Â Â Â  Encouraging child sexual abuse in the second degree

163.687Â Â Â Â  Encouraging child sexual abuse in the third degree

163.688Â Â Â Â  Possession of materials depicting sexually explicit conduct of a child in the first degree

163.689Â Â Â Â  Possession of materials depicting sexually explicit conduct of a child in the second degree

163.690Â Â Â Â  Lack of knowledge of age of child as affirmative defense

163.693Â Â Â Â  Failure to report child pornography

INVASION OF PRIVACY

163.700Â Â Â Â  Invasion of personal privacy

163.702Â Â Â Â  Exceptions to ORS 163.700

MISCELLANEOUS

163.705Â Â Â Â  Polygraph examination of victims in certain criminal cases prohibited

163.707Â Â Â Â  Forfeiture of motor vehicle used in drive-by shooting

163.709Â Â Â Â  Unlawful directing of light from a laser pointer

STALKING

163.730Â Â Â Â  Definitions for ORS 30.866 and 163.730 to 163.750

163.732Â Â Â Â  Stalking

163.735Â Â Â Â  Citation; form

163.738Â Â Â Â  Effect of citation; contents; hearing; courtÂs order; use of statements made at hearing

163.741Â Â Â Â  Service of order; entry of order into law enforcement data systems

163.744Â Â Â Â  Initiation of action to obtain a citation; complaint form

163.750Â Â Â Â  Violating courtÂs stalking protective order

163.753Â Â Â Â  Immunity of officer acting in good faith

163.755Â Â Â Â  Activities for which stalking protective order may not be issued

HOMICIDE

Â Â Â Â Â  163.005 Criminal homicide. (1) A person commits criminal homicide if, without justification or excuse, the person intentionally, knowingly, recklessly or with criminal negligence causes the death of another human being.

Â Â Â Â Â  (2) ÂCriminal homicideÂ is murder, manslaughter, criminally negligent homicide or aggravated vehicular homicide.

Â Â Â Â Â  (3) ÂHuman beingÂ means a person who has been born and was alive at the time of the criminal act. [1971 c.743 Â§87; 2007 c.867 Â§4]

Â Â Â Â Â  163.010 [Amended by 1963 c.625 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.020 [Amended by 1963 c.625; Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.030 [Repealed by 1963 c.431 Â§1]

Â Â Â Â Â  163.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.060 [Repealed by 1969 c.684 Â§17]

Â Â Â Â Â  163.070 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.080 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.090 [Amended by 1953 c.676 Â§2; repealed by 1957 c.396 Â§1 (163.091 enacted in lieu of 163.090)]

Â Â Â Â Â  163.091 [1957 c.396 Â§2 (enacted in lieu of 163.090); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.095 ÂAggravated murderÂ defined. As used in ORS 163.105 and this section, Âaggravated murderÂ means murder as defined in ORS 163.115 which is committed under, or accompanied by, any of the following circumstances:

Â Â Â Â Â  (1)(a) The defendant committed the murder pursuant to an agreement that the defendant receive money or other thing of value for committing the murder.

Â Â Â Â Â  (b) The defendant solicited another to commit the murder and paid or agreed to pay the person money or other thing of value for committing the murder.

Â Â Â Â Â  (c) The defendant committed murder after having been convicted previously in any jurisdiction of any homicide, the elements of which constitute the crime of murder as defined in ORS 163.115 or manslaughter in the first degree as defined in ORS 163.118.

Â Â Â Â Â  (d) There was more than one murder victim in the same criminal episode as defined in ORS 131.505.

Â Â Â Â Â  (e) The homicide occurred in the course of or as a result of intentional maiming or torture of the victim.

Â Â Â Â Â  (f) The victim of the intentional homicide was a person under the age of 14 years.

Â Â Â Â Â  (2)(a) The victim was one of the following and the murder was related to the performance of the victimÂs official duties in the justice system:

Â Â Â Â Â  (A) A police officer as defined in ORS 181.610;

Â Â Â Â Â  (B) A correctional, parole and probation officer or other person charged with the duty of custody, control or supervision of convicted persons;

Â Â Â Â Â  (C) A member of the Oregon State Police;

Â Â Â Â Â  (D) A judicial officer as defined in ORS 1.210;

Â Â Â Â Â  (E) A juror or witness in a criminal proceeding;

Â Â Â Â Â  (F) An employee or officer of a court of justice; or

Â Â Â Â Â  (G) A member of the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (b) The defendant was confined in a state, county or municipal penal or correctional facility or was otherwise in custody when the murder occurred.

Â Â Â Â Â  (c) The defendant committed murder by means of an explosive as defined in ORS 164.055.

Â Â Â Â Â  (d) Notwithstanding ORS 163.115 (1)(b), the defendant personally and intentionally committed the homicide under the circumstances set forth in ORS 163.115 (1)(b).

Â Â Â Â Â  (e) The murder was committed in an effort to conceal the commission of a crime, or to conceal the identity of the perpetrator of a crime.

Â Â Â Â Â  (f) The murder was committed after the defendant had escaped from a state, county or municipal penal or correctional facility and before the defendant had been returned to the custody of the facility. [1977 c.370 Â§1; 1981 c.873 Â§1; 1991 c.742 Â§13; 1991 c.837 Â§12; 1993 c.185 Â§20; 1993 c.623 Â§2; 1997 c.850 Â§1; 2005 c.264 Â§17]

Â Â Â Â Â  163.100 [Amended by 1967 c.372 Â§12; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.103 Pleading, proof and stipulation regarding previous conviction element in aggravated murder case. (1) In a prosecution for aggravated murder under ORS 163.095 (1)(c), the state shall plead the previous conviction, and shall prove the previous conviction unless the defendant stipulates to that fact prior to trial. If the defendant so stipulates and the trial is by jury:

Â Â Â Â Â  (a) The court shall accept the stipulation regardless of whether or not the state agrees to it;

Â Â Â Â Â  (b) The defendantÂs stipulation to the previous conviction constitutes a judicial admission to that element of the accusatory instrument. The stipulation shall be made a part of the record of the case, but shall not be offered or received in the presence of the jury;

Â Â Â Â Â  (c) For the purpose of establishing the prior conviction solely as an element of the crime under ORS 163.095 (1)(c), neither the court nor the state shall reveal to the jury the previous conviction, but the previous conviction is established in the record by the defendantÂs stipulation; and

Â Â Â Â Â  (d) The court shall not submit the accusatory instrument or evidence of the previous conviction to the jury.

Â Â Â Â Â  (2) In a proceeding under ORS 163.095 (1)(c), the state may offer, and the court may receive and submit to the jury, evidence of the previous conviction for impeachment of the defendant or another purpose, other than establishing the conviction as an element of the offense, when the evidence of the previous conviction is otherwise admissible for that purpose. When evidence of the previous conviction has been admitted by the court, the state may comment upon, and the court may give instructions about, the evidence of the previous conviction only to the extent that the comments or instructions relate to the purpose for which the evidence was admitted.

Â Â Â Â Â  (3) When the defendant stipulates to the prior conviction required as an element of aggravated murder under ORS 163.095 (1)(c), if the jury finds the defendant guilty upon instruction regarding the balance of the elements of the crime, the court shall enter a judgment of guilty of aggravated murder. [1981 c.873 Â§3]

Â Â Â Â Â  163.105 Sentencing options for aggravated murder. Notwithstanding the provisions of ORS chapter 144 and ORS 421.450 to 421.490:

Â Â Â Â Â  (1)(a) Except as otherwise provided in ORS 137.700, when a defendant is convicted of aggravated murder as defined by ORS 163.095, the defendant shall be sentenced, pursuant to ORS 163.150, to death, life imprisonment without the possibility of release or parole or life imprisonment.

Â Â Â Â Â  (b) A person sentenced to life imprisonment without the possibility of release or parole under this section shall not have that sentence suspended, deferred or commuted by any judicial officer, and the State Board of Parole and Post-Prison Supervision may not parole the prisoner nor reduce the period of confinement in any manner whatsoever. The Department of Corrections or any executive official may not permit the prisoner to participate in any sort of release or furlough program.

Â Â Â Â Â  (c) If sentenced to life imprisonment, the court shall order that the defendant shall be confined for a minimum of 30 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

Â Â Â Â Â  (2) At any time after completion of a minimum period of confinement pursuant to subsection (1)(c) of this section, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue is whether or not the prisoner is likely to be rehabilitated within a reasonable period of time. At the hearing, the prisoner has:

Â Â Â Â Â  (a) The burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time;

Â Â Â Â Â  (b) The right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense; and

Â Â Â Â Â  (c) The right to a subpoena upon a showing of the general relevance and reasonable scope of the evidence sought, provided that any subpoena issued on behalf of the prisoner must be issued by the State Board of Parole and Post-Prison Supervision pursuant to rules adopted by the board.

Â Â Â Â Â  (3) If, upon hearing all of the evidence, the board, upon a unanimous vote of all of its members, finds that the prisoner is capable of rehabilitation and that the terms of the prisonerÂs confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisonerÂs confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise the board shall deny the relief sought in the petition.

Â Â Â Â Â  (4) The boardÂs final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the boardÂs order.

Â Â Â Â Â  (5) Not less than two years after the denial of the relief sought in a petition under this section, the prisoner may petition again for a change in the terms of confinement. Further petitions for a change may be filed at intervals of not less than two years thereafter. [1977 c.370 Â§2; 1981 c.873 Â§4; 1985 c.3 Â§1; 1987 c.158 Â§23; 1987 c.803 Â§20; 1989 c.720 Â§1; 1991 c.126 Â§8; 1995 c.421 Â§2; 1999 c.59 Â§31; 1999 c.782 Â§5; 2007 c.717 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 717, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) The amendments to ORS 144.110, 163.105 and 163.115 by sections 1, 2 and 3 of this 2007 Act apply to hearings conducted on or after the effective date of this 2007 Act [June 28, 2007].

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the amendments to ORS 144.110, 163.105 and 163.115 by sections 1, 2 and 3 of this 2007 Act do not apply to hearings conducted on or after the effective date of this 2007 Act if:

Â Â Â Â Â  (a) The prisoner has petitioned the State Board of Parole and Post-Prison Supervision for a hearing under ORS 163.105 or 163.115 prior to the effective date of this 2007 Act;

Â Â Â Â Â  (b) The prisoner was eligible for a hearing at the time the petition was filed; and

Â Â Â Â Â  (c) The prisoner has not been granted a hearing on the petition that was filed prior to the effective date of this 2007 Act. [2007 c.717 Â§4]

Â Â Â Â Â  163.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.115 Murder; affirmative defense to certain felony murders; sentence of life imprisonment required; minimum term. (1) Except as provided in ORS 163.118 and 163.125, criminal homicide constitutes murder:

Â Â Â Â Â  (a) When it is committed intentionally, except that it is an affirmative defense that, at the time of the homicide, the defendant was under the influence of an extreme emotional disturbance;

Â Â Â Â Â  (b) When it is committed by a person, acting either alone or with one or more persons, who commits or attempts to commit any of the following crimes and in the course of and in furtherance of the crime the person is committing or attempting to commit, or during the immediate flight therefrom, the person, or another participant if there be any, causes the death of a person other than one of the participants:

Â Â Â Â Â  (A) Arson in the first degree as defined in ORS 164.325;

Â Â Â Â Â  (B) Criminal mischief in the first degree by means of an explosive as defined in ORS 164.365;

Â Â Â Â Â  (C) Burglary in the first degree as defined in ORS 164.225;

Â Â Â Â Â  (D) Escape in the first degree as defined in ORS 162.165;

Â Â Â Â Â  (E) Kidnapping in the second degree as defined in ORS 163.225;

Â Â Â Â Â  (F) Kidnapping in the first degree as defined in ORS 163.235;

Â Â Â Â Â  (G) Robbery in the first degree as defined in ORS 164.415;

Â Â Â Â Â  (H) Any felony sexual offense in the first degree defined in this chapter;

Â Â Â Â Â  (I) Compelling prostitution as defined in ORS 167.017; or

Â Â Â Â Â  (J) Assault in the first degree, as defined in ORS 163.185, and the victim is under 14 years of age, or assault in the second degree, as defined in ORS 163.175 (1)(a) or (b), and the victim is under 14 years of age; or

Â Â Â Â Â  (c) By abuse when a person, recklessly under circumstances manifesting extreme indifference to the value of human life, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment.

Â Â Â Â Â  (2) An accusatory instrument alleging murder by abuse under subsection (1)(c) of this section need not allege specific incidents of assault or torture.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1)(b) of this section that the defendant:

Â Â Â Â Â  (a) Was not the only participant in the underlying crime;

Â Â Â Â Â  (b) Did not commit the homicidal act or in any way solicit, request, command, importune, cause or aid in the commission thereof;

Â Â Â Â Â  (c) Was not armed with a dangerous or deadly weapon;

Â Â Â Â Â  (d) Had no reasonable ground to believe that any other participant was armed with a dangerous or deadly weapon; and

Â Â Â Â Â  (e) Had no reasonable ground to believe that any other participant intended to engage in conduct likely to result in death.

Â Â Â Â Â  (4) It is an affirmative defense to a charge of violating subsection (1)(c)(B) of this section that the child or dependent person was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the child or person or the parent or guardian of the child or person.

Â Â Â Â Â  (5)(a) A person convicted of murder, who was at least 15 years of age at the time of committing the murder, shall be punished by imprisonment for life.

Â Â Â Â Â  (b) When a defendant is convicted of murder under this section, the court shall order that the defendant shall be confined for a minimum of 25 years without possibility of parole, release to post-prison supervision, release on work release or any form of temporary leave or employment at a forest or work camp.

Â Â Â Â Â  (c) At any time after completion of a minimum period of confinement pursuant to paragraph (b) of this subsection, the State Board of Parole and Post-Prison Supervision, upon the petition of a prisoner so confined, shall hold a hearing to determine if the prisoner is likely to be rehabilitated within a reasonable period of time. The sole issue is whether or not the prisoner is likely to be rehabilitated within a reasonable period of time. At the hearing the prisoner has:

Â Â Â Â Â  (A) The burden of proving by a preponderance of the evidence the likelihood of rehabilitation within a reasonable period of time; and

Â Â Â Â Â  (B) The right, if the prisoner is without sufficient funds to employ an attorney, to be represented by legal counsel, appointed by the board, at board expense; and

Â Â Â Â Â  (C) The right to a subpoena upon a showing of the general relevance and reasonable scope of the evidence sought, provided that any subpoena issued on behalf of the prisoner must be issued by the State Board of Parole and Post-Prison Supervision pursuant to rules adopted by the board.

Â Â Â Â Â  (d) If, upon hearing all of the evidence, the board, upon a unanimous vote of all of its members, finds that the prisoner is capable of rehabilitation and that the terms of the prisonerÂs confinement should be changed to life imprisonment with the possibility of parole, release to post-prison supervision or work release, it shall enter an order to that effect and the order shall convert the terms of the prisonerÂs confinement to life imprisonment with the possibility of parole, release to post-prison supervision or work release and may set a release date. Otherwise, the board shall deny the relief sought in the petition.

Â Â Â Â Â  (e) The boardÂs final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the boardÂs order.

Â Â Â Â Â  (f) Not less than two years after the denial of the relief sought in a petition under paragraph (c) of this subsection, the prisoner may petition again for a change in the terms of confinement. Further petitions for a change may be filed at intervals of not less than two years thereafter.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAssaultÂ means to intentionally, knowingly or recklessly cause physical injury to another person. ÂAssaultÂ does not include the causing of physical injury in a motor vehicle accident that occurs by reason of the reckless conduct of a defendant.

Â Â Â Â Â  (b) ÂNeglect or maltreatmentÂ means a violation of ORS 163.535, 163.545 or 163.547 or a failure to provide adequate food, clothing, shelter or medical care that is likely to endanger the health or welfare of a child under 14 years of age or a dependent person. This paragraph is not intended to replace or affect the duty or standard of care required under ORS chapter 677.

Â Â Â Â Â  (c) ÂPattern or practiceÂ means one or more previous episodes.

Â Â Â Â Â  (d) ÂTortureÂ means to intentionally inflict intense physical pain upon an unwilling victim as a separate objective apart from any other purpose. [1971 c.743 Â§88; 1975 c.577 Â§1; 1979 c.2 Â§1; 1981 c.873 Â§5; 1985 c.763 Â§1; 1989 c.985 Â§1; 1993 c.664 Â§1; 1995 c.421 Â§3; 1995 c.657 Â§1; 1997 c.850 Â§2; 1999 c.782 Â§4; 2007 c.717 Â§2]

Â Â Â Â Â  Note: See note under 163.105.

Â Â Â Â Â  163.116 [1979 c.2 Â§3; repealed by 1981 c.873 Â§9]

Â Â Â Â Â  163.117 Aiding commission of suicide not murder. It is a defense to a charge of murder that the defendantÂs conduct consisted of causing or aiding, without the use of duress or deception, another person to commit suicide. Nothing contained in this section shall constitute a defense to a prosecution for, or preclude a conviction of, manslaughter or any other crime. [1981 c.873 Â§8]

Â Â Â Â Â  163.118 Manslaughter in the first degree. (1) Criminal homicide constitutes manslaughter in the first degree when:

Â Â Â Â Â  (a) It is committed recklessly under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (b) It is committed intentionally by a defendant under the influence of extreme emotional disturbance as provided in ORS 163.135, which constitutes a mitigating circumstance reducing the homicide that would otherwise be murder to manslaughter in the first degree and need not be proved in any prosecution;

Â Â Â Â Â  (c) A person recklessly causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115; or

Â Â Â Â Â  (d) It is committed recklessly or with criminal negligence by a person operating a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 and:

Â Â Â Â Â  (A) The person has at least three previous convictions for driving while under the influence of intoxicants under ORS 813.010, or its statutory counterpart in any jurisdiction, in the 10 years prior to the date of the current offense; or

Â Â Â Â Â  (B)(i) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

Â Â Â Â Â  (ii) The victimÂs serious physical injury in the previous conviction was caused by the person driving a motor vehicle.

Â Â Â Â Â  (2) The previous convictions to which subsection (1)(d)(B) of this section applies are:

Â Â Â Â Â  (a) Assault in the first degree under ORS 163.185;

Â Â Â Â Â  (b) Assault in the second degree under ORS 163.175; or

Â Â Â Â Â  (c) Assault in the third degree under ORS 163.165.

Â Â Â Â Â  (3) Manslaughter in the first degree is a Class A felony.

Â Â Â Â Â  (4) It is an affirmative defense to a charge of violating:

Â Â Â Â Â  (a) Subsection (1)(c)(B) of this section that the child or dependent person was under care or treatment solely by spiritual means pursuant to the religious beliefs or practices of the child or person or the parent or guardian of the child or person.

Â Â Â Â Â  (b) Subsection (1)(d)(B) of this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction. [1975 c.577 Â§2; 1981 c.873 Â§6; 1997 c.850 Â§3; 2007 c.867 Â§2]

Â Â Â Â Â  163.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.125 Manslaughter in the second degree. (1) Criminal homicide constitutes manslaughter in the second degree when:

Â Â Â Â Â  (a) It is committed recklessly;

Â Â Â Â Â  (b) A person intentionally causes or aids another person to commit suicide; or

Â Â Â Â Â  (c) A person, with criminal negligence, causes the death of a child under 14 years of age or a dependent person, as defined in ORS 163.205, and:

Â Â Â Â Â  (A) The person has previously engaged in a pattern or practice of assault or torture of the victim or another child under 14 years of age or a dependent person; or

Â Â Â Â Â  (B) The person causes the death by neglect or maltreatment, as defined in ORS 163.115.

Â Â Â Â Â  (2) Manslaughter in the second degree is a Class B felony. [1971 c.743 Â§89; 1975 c.577 Â§3; 1997 c.850 Â§4; 1999 c.954 Â§1]

Â Â Â Â Â  163.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.135 Extreme emotional disturbance as affirmative defense to murder; notice of expert testimony; right of state to psychiatric or psychological examination. (1) It is an affirmative defense to murder for purposes of ORS 163.115 (1)(a) that the homicide was committed under the influence of extreme emotional disturbance if the disturbance is not the result of the personÂs own intentional, knowing, reckless or criminally negligent act and if there is a reasonable explanation for the disturbance. The reasonableness of the explanation for the disturbance must be determined from the standpoint of an ordinary person in the actorÂs situation under the circumstances that the actor reasonably believed them to be. Extreme emotional disturbance does not constitute a defense to a prosecution for, or preclude a conviction of, manslaughter in the first degree or any other crime.

Â Â Â Â Â  (2) The defendant may not introduce in the defendantÂs case in chief expert testimony regarding extreme emotional disturbance under this section unless the defendant gives notice of the defendantÂs intent to do so.

Â Â Â Â Â  (3) The notice required must be in writing and must be filed at the time the defendant pleads not guilty. The defendant may file the notice at any time after the defendant pleads but before trial if the court determines that there was just cause for failure to file the notice at the time of the defendantÂs plea.

Â Â Â Â Â  (4) If the defendant fails to file notice, the defendant may not introduce evidence for the purpose of proving extreme emotional disturbance under ORS 163.115 unless the court, in its discretion, determines that there was just cause for failure to file notice.

Â Â Â Â Â  (5) After the defendant files notice as provided in this section, the state may have at least one psychiatrist or licensed psychologist of its selection examine the defendant in the same manner and subject to the same provisions as provided in ORS 161.315. [1971 c.743 Â§90; 1977 c.235 Â§1; 1981 c.873 Â§7; 2003 c.127 Â§1]

Â Â Â Â Â  163.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.145 Criminally negligent homicide. (1) A person commits the crime of criminally negligent homicide when, with criminal negligence, the person causes the death of another person.

Â Â Â Â Â  (2) Criminally negligent homicide is a Class B felony. [1971 c.743 Â§91; 2003 c.815 Â§2]

Â Â Â Â Â  163.147 Crime category classification for manslaughter in second degree and criminally negligent homicide. The Oregon Criminal Justice Commission shall classify manslaughter in the second degree as described in ORS 163.125 and criminally negligent homicide as described in ORS 163.145 as crime category 9 of the sentencing guidelines grid of the commission if:

Â Â Â Â Â  (1) The manslaughter or criminally negligent homicide resulted from the operation of a motor vehicle; and

Â Â Â Â Â  (2) The driver of the motor vehicle was driving while under the influence of intoxicants. [2003 c.815 Â§1]

Â Â Â Â Â  Note: 163.147 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.149 Aggravated vehicular homicide. (1) Criminal homicide constitutes aggravated vehicular homicide when it is committed with criminal negligence, recklessly or recklessly under circumstances manifesting extreme indifference to the value of human life by a person operating a motor vehicle while under the influence of intoxicants in violation of ORS 813.010 and:

Â Â Â Â Â  (a) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

Â Â Â Â Â  (b) The victimÂs death in the previous conviction was caused by the person driving a motor vehicle.

Â Â Â Â Â  (2) The previous convictions to which subsection (1) of this section applies are:

Â Â Â Â Â  (a) Manslaughter in the first degree under ORS 163.118;

Â Â Â Â Â  (b) Manslaughter in the second degree under ORS 163.125; or

Â Â Â Â Â  (c) Criminally negligent homicide under ORS 163.145.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution under this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction.

Â Â Â Â Â  (4) Aggravated vehicular homicide is a Class A felony. [2007 c.867 Â§1]

Â Â Â Â Â  Note: 163.149 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.150 Sentencing for aggravated murder; proceedings; issues for jury. (1)(a) Upon a finding that the defendant is guilty of aggravated murder, the court, except as otherwise provided in subsection (3) of this section, shall conduct a separate sentencing proceeding to determine whether the defendant shall be sentenced to life imprisonment, as described in ORS 163.105 (1)(c), life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), or death. The proceeding shall be conducted in the trial court before the trial jury as soon as practicable. If a juror for any reason is unable to perform the function of a juror, the juror shall be dismissed from the sentencing proceeding. The court shall cause to be drawn the name of one of the alternate jurors, who shall then become a member of the jury for the sentencing proceeding notwithstanding the fact that the alternate juror did not deliberate on the issue of guilt. The substitution of an alternate juror shall be allowed only if the jury has not begun to deliberate on the issue of the sentence. If the defendant has pleaded guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose. In the proceeding, evidence may be presented as to any matter that the court deems relevant to sentence including, but not limited to, victim impact evidence relating to the personal characteristics of the victim or the impact of the crime on the victimÂs family and any aggravating or mitigating evidence relevant to the issue in paragraph (b)(D) of this subsection; however, neither the state nor the defendant shall be allowed to introduce repetitive evidence that has previously been offered and received during the trial on the issue of guilt. The court shall instruct the jury that all evidence previously offered and received may be considered for purposes of the sentencing hearing. This paragraph shall not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the
United States
or of the State of
Oregon
. The state and the defendant or the counsel of the defendant shall be permitted to present arguments for or against a sentence of death and for or against a sentence of life imprisonment with or without the possibility of release or parole.

Â Â Â Â Â  (b) Upon the conclusion of the presentation of the evidence, the court shall submit the following issues to the jury:

Â Â Â Â Â  (A) Whether the conduct of the defendant that caused the death of the deceased was committed deliberately and with the reasonable expectation that death of the deceased or another would result;

Â Â Â Â Â  (B) Whether there is a probability that the defendant would commit criminal acts of violence that would constitute a continuing threat to society;

Â Â Â Â Â  (C) If raised by the evidence, whether the conduct of the defendant in killing the deceased was unreasonable in response to the provocation, if any, by the deceased; and

Â Â Â Â Â  (D) Whether the defendant should receive a death sentence.

Â Â Â Â Â  (c)(A) The court shall instruct the jury to consider, in determining the issues in paragraph (b) of this subsection, any mitigating circumstances offered in evidence, including but not limited to the defendantÂs age, the extent and severity of the defendantÂs prior criminal conduct and the extent of the mental and emotional pressure under which the defendant was acting at the time the offense was committed.

Â Â Â Â Â  (B) The court shall instruct the jury to answer the question in paragraph (b)(D) of this subsection ÂnoÂ if, after considering any aggravating evidence and any mitigating evidence concerning any aspect of the defendantÂs character or background, or any circumstances of the offense and any victim impact evidence as described in paragraph (a) of this subsection, one or more of the jurors believe that the defendant should not receive a death sentence.

Â Â Â Â Â  (d) The state must prove each issue submitted under paragraph (b)(A) to (C) of this subsection beyond a reasonable doubt, and the jury shall return a special verdict of ÂyesÂ or ÂnoÂ on each issue considered.

Â Â Â Â Â  (e) The court shall charge the jury that it may not answer any issue Âyes,Â under paragraph (b) of this subsection unless it agrees unanimously.

Â Â Â Â Â  (f) If the jury returns an affirmative finding on each issue considered under paragraph (b) of this subsection, the trial judge shall sentence the defendant to death.

Â Â Â Â Â  (2)(a) Upon the conclusion of the presentation of the evidence, the court shall also instruct the jury that if it reaches a negative finding on any issue under subsection (1)(b) of this section, the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), unless 10 or more members of the jury further find that there are sufficient mitigating circumstances to warrant life imprisonment, in which case the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

Â Â Â Â Â  (b) If the jury returns a negative finding on any issue under subsection (1)(b) of this section and further finds that there are sufficient mitigating circumstances to warrant life imprisonment, the trial court shall sentence the defendant to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c).

Â Â Â Â Â  (3)(a) When the defendant is found guilty of aggravated murder, and ORS 137.707 (2) applies or the state advises the court on the record that the state declines to present evidence for purposes of sentencing the defendant to death, the court:

Â Â Â Â Â  (A) Shall not conduct a sentencing proceeding as described in subsection (1) of this section, and a sentence of death shall not be ordered.

Â Â Â Â Â  (B) Shall conduct a sentencing proceeding to determine whether the defendant shall be sentenced to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b) or life imprisonment as described in ORS 163.105 (1)(c). If the defendant waives all rights to a jury sentencing proceeding, the court shall conduct the sentencing proceeding as the trier of fact. The procedure for the sentencing proceeding, whether before a court or a jury, shall follow the procedure of subsection (1)(a) of this section, as modified by this subsection. In the proceeding, evidence may be presented as to any matter that the court deems relevant to sentence, including, but not limited to, victim impact evidence relating to the personal characteristics of the victim or the impact of the crime on the victimÂs family.

Â Â Â Â Â  (b) Following the presentation of evidence and argument under paragraph (a) of this subsection, the court shall instruct the jury that the trial court shall sentence the defendant to life imprisonment without the possibility of release or parole as described in ORS 163.105 (1)(b), unless after considering all of the evidence submitted, 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole as described in ORS 163.105 (1)(c). If 10 or more members of the jury find there are sufficient mitigating circumstances to warrant life imprisonment with the possibility of parole, the trial court shall sentence the defendant to life imprisonment as described in ORS 163.105 (1)(c).

Â Â Â Â Â  (c) Nothing in this subsection shall preclude the court from sentencing the defendant to life imprisonment, as described in ORS 163.105 (1)(c), or life imprisonment without the possibility of release or parole, as described in ORS 163.105 (1)(b), pursuant to a stipulation of sentence or stipulation of sentencing facts agreed to and offered by both parties if the defendant waives all rights to a jury sentencing proceeding.

Â Â Â Â Â  (4) If any part of subsection (2) of this section is held invalid and as a result thereof a defendant who has been sentenced to life imprisonment without possibility of release or parole will instead be sentenced to life imprisonment in the custody of the Department of Corrections as provided in ORS 163.105 (2), the defendant shall be confined for a minimum of 30 years without possibility of parole, release on work release or any form of temporary leave or employment at a forest or work camp. Subsection (2) of this section shall apply only to trials commencing on or after July 19, 1989.

Â Â Â Â Â  (5) Notwithstanding subsection (1)(a) of this section, if the trial court grants a mistrial during the sentencing proceeding, the trial court, at the election of the state, shall either:

Â Â Â Â Â  (a) Sentence the defendant to imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c); or

Â Â Â Â Â  (b) Impanel a new sentencing jury for the purpose of conducting a new sentencing proceeding to determine if the defendant should be sentenced to:

Â Â Â Â Â  (A) Death;

Â Â Â Â Â  (B) Imprisonment for life without the possibility of release or parole as provided in ORS 163.105 (1)(b); or

Â Â Â Â Â  (C) Imprisonment for life in the custody of the Department of Corrections as provided in ORS 163.105 (1)(c). [1985 c.3 Â§3; 1987 c.320 Â§86; 1987 c.557 Â§1; 1989 c.720 Â§2; 1989 c.790 Â§135b; 1991 c.725 Â§2; 1991 c.885 Â§2; 1995 c.531 Â§2; 1995 c.657 Â§23; 1997 c.784 Â§1; 1999 c.1055 Â§1; 2001 c.306 Â§1; 2005 c.480 Â§1]

ASSAULT AND RELATED OFFENSES

Â Â Â Â Â  163.160 Assault in the fourth degree. (1) A person commits the crime of assault in the fourth degree if the person:

Â Â Â Â Â  (a) Intentionally, knowingly or recklessly causes physical injury to another; or

Â Â Â Â Â  (b) With criminal negligence causes physical injury to another by means of a deadly weapon.

Â Â Â Â Â  (2) Assault in the fourth degree is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, assault in the fourth degree is a Class C felony if the person commits the crime of assault in the fourth degree and:

Â Â Â Â Â  (a) The person has previously been convicted of assaulting the same victim;

Â Â Â Â Â  (b) The person has previously been convicted at least three times under this section or under equivalent laws of another jurisdiction and all of the assaults involved domestic violence, as defined in ORS 135.230; or

Â Â Â Â Â  (c) The assault is committed in the immediate presence of, or is witnessed by, the personÂs or the victimÂs minor child or stepchild or a minor child residing within the household of the person or victim.

Â Â Â Â Â  (4) For the purposes of subsection (3) of this section, an assault is witnessed if the assault is seen or directly perceived in any other manner by the child. [1977 c.297 Â§5; 1997 c.694 Â§1; 1999 c.1073 Â§1]

Â Â Â Â Â  163.165 Assault in the third degree. (1) A person commits the crime of assault in the third degree if the person:

Â Â Â Â Â  (a) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon;

Â Â Â Â Â  (b) Recklessly causes serious physical injury to another under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (c) Recklessly causes physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life;

Â Â Â Â Â  (d) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a public transit vehicle while the operator is in control of or operating the vehicle. As used in this paragraph, Âpublic transit vehicleÂ has the meaning given that term in ORS 166.116;

Â Â Â Â Â  (e) While being aided by another person actually present, intentionally or knowingly causes physical injury to another;

Â Â Â Â Â  (f) While committed to a youth correction facility, intentionally or knowingly causes physical injury to another knowing the other person is a staff member of a youth correction facility while the other person is acting in the course of official duty;

Â Â Â Â Â  (g) Intentionally, knowingly or recklessly causes physical injury to an emergency medical technician or paramedic, as those terms are defined in ORS 682.025, while the technician or paramedic is performing official duties;

Â Â Â Â Â  (h) Being at least 18 years of age, intentionally or knowingly causes physical injury to a child 10 years of age or younger;

Â Â Â Â Â  (i) Knowing the other person is a staff member, intentionally or knowingly propels any dangerous substance at the staff member while the staff member is acting in the course of official duty or as a result of the staff memberÂs official duties; or

Â Â Â Â Â  (j) Intentionally, knowingly or recklessly causes, by means other than a motor vehicle, physical injury to the operator of a taxi while the operator is in control of the taxi.

Â Â Â Â Â  (2) Assault in the third degree is a Class C felony. When a person is convicted of violating subsection (1)(i) of this section, in addition to any other sentence it may impose, the court shall impose a term of incarceration in a state correction facility.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDangerous substanceÂ includes, but is not limited to, blood, urine, saliva, semen and feces.

Â Â Â Â Â  (b) ÂStaff memberÂ means:

Â Â Â Â Â  (A) A corrections officer as defined in ORS 181.610, a youth correction officer, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates or youth offenders; and

Â Â Â Â Â  (B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates or youth offenders.

Â Â Â Â Â  (c) ÂYouth correction facilityÂ has the meaning given that term in ORS 162.135. [1971 c.743 Â§92; 1977 c.297 Â§3; 1991 c.475 Â§1; 1991 c.564 Â§1; 1995 c.738 Â§1; 1997 c.249 Â§49; 1999 c.1011 Â§1; 2001 c.104 Â§50; 2001 c.830 Â§1; 2001 c.851 Â§4]

Â Â Â Â Â  163.175 Assault in the second degree. (1) A person commits the crime of assault in the second degree if the person:

Â Â Â Â Â  (a) Intentionally or knowingly causes serious physical injury to another;

Â Â Â Â Â  (b) Intentionally or knowingly causes physical injury to another by means of a deadly or dangerous weapon; or

Â Â Â Â Â  (c) Recklessly causes serious physical injury to another by means of a deadly or dangerous weapon under circumstances manifesting extreme indifference to the value of human life.

Â Â Â Â Â  (2) Assault in the second degree is a Class B felony. [1971 c.743 Â§93; 1975 c.626 Â§1; 1977 c.297 Â§2; 2005 c.22 Â§110]

Â Â Â Â Â  163.185 Assault in the first degree. (1) A person commits the crime of assault in the first degree if the person:

Â Â Â Â Â  (a) Intentionally causes serious physical injury to another by means of a deadly or dangerous weapon;

Â Â Â Â Â  (b) Intentionally or knowingly causes serious physical injury to a child under six years of age; or

Â Â Â Â Â  (c) Intentionally, knowingly or recklessly causes serious physical injury to another while operating a motor vehicle under the influence of intoxicants in violation of ORS 813.010 and:

Â Â Â Â Â  (A) The person has at least three previous convictions for driving while under the influence of intoxicants under ORS 813.010, or its statutory counterpart in any jurisdiction, in the 10 years prior to the date of the current offense; or

Â Â Â Â Â  (B)(i) The person has a previous conviction for any of the crimes described in subsection (2) of this section, or their statutory counterparts in any jurisdiction; and

Â Â Â Â Â  (ii) The victimÂs death or serious physical injury in the previous conviction was caused by the person driving a motor vehicle.

Â Â Â Â Â  (2) The previous convictions to which subsection (1)(c)(B) of this section apply are:

Â Â Â Â Â  (a) Manslaughter in the first degree under ORS 163.118;

Â Â Â Â Â  (b) Manslaughter in the second degree under ORS 163.125;

Â Â Â Â Â  (c) Criminally negligent homicide under ORS 163.145;

Â Â Â Â Â  (d) Assault in the first degree under this section;

Â Â Â Â Â  (e) Assault in the second degree under ORS 163.175; or

Â Â Â Â Â  (f) Assault in the third degree under ORS 163.165.

Â Â Â Â Â  (3) Assault in the first degree is a Class A felony.

Â Â Â Â Â  (4) It is an affirmative defense to a prosecution under subsection (1)(c)(B) of this section that the defendant was not under the influence of intoxicants at the time of the conduct that resulted in the previous conviction. [1971 c.743 Â§94; 1975 c.626 Â§2; 1977 c.297 Â§1; 2005 c.513 Â§1; 2007 c.867 Â§3]

Â Â Â Â Â  163.187 Strangulation. (1) A person commits the crime of strangulation if the person knowingly impedes the normal breathing or circulation of the blood of another person by:

Â Â Â Â Â  (a) Applying pressure on the throat or neck of the other person; or

Â Â Â Â Â  (b) Blocking the nose or mouth of the other person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to legitimate medical or dental procedures or good faith practices of a religious belief.

Â Â Â Â Â  (3) Strangulation is a Class A misdemeanor. [2003 c.577 Â§2]

Â Â Â Â Â  Note: 163.187 was added to and made a part of 163.160 to 163.208 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.190 Menacing. (1) A person commits the crime of menacing if by word or conduct the person intentionally attempts to place another person in fear of imminent serious physical injury.

Â Â Â Â Â  (2) Menacing is a Class A misdemeanor. [1971 c.743 Â§95]

Â Â Â Â Â  163.195 Recklessly endangering another person. (1) A person commits the crime of recklessly endangering another person if the person recklessly engages in conduct which creates a substantial risk of serious physical injury to another person.

Â Â Â Â Â  (2) Recklessly endangering another person is a Class A misdemeanor. [1971 c.743 Â§96]

Â Â Â Â Â  163.197 Hazing. (1) No fraternity, sorority or other student organization organized or operating on a college or university campus for purposes of participating in student activities of the college or university, nor any member of such an organization, shall intentionally haze any member, potential member or person pledged to be a member of the organization, as a condition or precondition of attaining membership in the organization or of attaining any office or status therein.

Â Â Â Â Â  (2) As used in this section, ÂhazeÂ means to subject a person to bodily danger or physical harm or a likelihood of bodily danger or physical harm, or to require, encourage, authorize or permit that the person be subjected to any of the following:

Â Â Â Â Â  (a) Calisthenics;

Â Â Â Â Â  (b) Total or substantial nudity on the part of the person;

Â Â Â Â Â  (c) Compelled ingestion of any substance by the person;

Â Â Â Â Â  (d) Wearing or carrying of any obscene or physically burdensome article by the person;

Â Â Â Â Â  (e) Physical assaults upon or offensive physical contact with the person;

Â Â Â Â Â  (f) Participation by the person in boxing matches or other physical contests;

Â Â Â Â Â  (g) Transportation and abandonment of the person;

Â Â Â Â Â  (h) Confinement of the person to unreasonably small, unventilated, insanitary or unlighted areas;

Â Â Â Â Â  (i) Assignment of pranks to be performed by the person; or

Â Â Â Â Â  (j) Compelled personal servitude by the person.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to curricular activities or to athletic teams of or within the college or university.

Â Â Â Â Â  (4) A fraternity, sorority or other student organization that violates this section commits a Class A violation.

Â Â Â Â Â  (5) A member of a fraternity, sorority or other student organization, who personally violates this section commits a Class B violation. [1983 c.202 Â§2; 1999 c.1051 Â§152]

Â Â Â Â Â  163.200 Criminal mistreatment in the second degree. (1) A person commits the crime of criminal mistreatment in the second degree if, with criminal negligence and:

Â Â Â Â Â  (a) In violation of a legal duty to provide care for another person, the person withholds necessary and adequate food, physical care or medical attention from that person; or

Â Â Â Â Â  (b) Having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, the person withholds necessary and adequate food, physical care or medical attention from that person.

Â Â Â Â Â  (2) Criminal mistreatment in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âlegal dutyÂ includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law. [1973 c.627 Â§2; 1993 c.364 Â§1]

Â Â Â Â Â  163.205 Criminal mistreatment in the first degree. (1) A person commits the crime of criminal mistreatment in the first degree if:

Â Â Â Â Â  (a) The person, in violation of a legal duty to provide care for another person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of another person, intentionally or knowingly withholds necessary and adequate food, physical care or medical attention from that other person; or

Â Â Â Â Â  (b) The person, in violation of a legal duty to provide care for a dependent person or elderly person, or having assumed the permanent or temporary care, custody or responsibility for the supervision of a dependent person or elderly person, intentionally or knowingly:

Â Â Â Â Â  (A) Causes physical injury or injuries to the dependent person or elderly person;

Â Â Â Â Â  (B) Deserts the dependent person or elderly person in a place with the intent to abandon that person;

Â Â Â Â Â  (C) Leaves the dependent person or elderly person unattended at a place for such a period of time as may be likely to endanger the health or welfare of that person;

Â Â Â Â Â  (D) Hides the dependent personÂs or elderly personÂs money or property or takes the money or property for, or appropriates the money or property to, any use or purpose not in the due and lawful execution of the personÂs responsibility;

Â Â Â Â Â  (E) Takes charge of a dependent or elderly person for the purpose of fraud; or

Â Â Â Â Â  (F) Leaves the dependent person or elderly person, or causes the dependent person or elderly person to enter or remain, in or upon premises where a chemical reaction involving one or more precursor substances:

Â Â Â Â Â  (i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

Â Â Â Â Â  (ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂControlled substanceÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (b) ÂDependent personÂ means a person who because of either age or a physical or mental disability is dependent upon another to provide for the personÂs physical needs.

Â Â Â Â Â  (c) ÂElderly personÂ means a person 65 years of age or older.

Â Â Â Â Â  (d) ÂLegal dutyÂ includes but is not limited to a duty created by familial relationship, court order, contractual agreement or statutory or case law.

Â Â Â Â Â  (e) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (3) Criminal mistreatment in the first degree is a Class C felony. [1973 c.627 Â§3; 1981 c.486 Â§1; 1993 c.364 Â§2; 2005 c.708 Â§1]

Â Â Â Â Â  163.206 Application of ORS 163.200 and 163.205. ORS 163.200 and 163.205 do not apply:

Â Â Â Â Â  (1) To a person acting pursuant to a court order, an advance directive or a power of attorney for health care pursuant to ORS 127.505 to 127.660;

Â Â Â Â Â  (2) To a person withholding or withdrawing life-sustaining procedures or artificially administered nutrition and hydration pursuant to ORS 127.505 to 127.660;

Â Â Â Â Â  (3) When a competent person refuses food, physical care or medical care;

Â Â Â Â Â  (4) To a person who provides an elderly person or a dependent person who is at least 15 years of age with spiritual treatment through prayer from a duly accredited practitioner of spiritual treatment as provided in ORS 124.095, in lieu of medical treatment, in accordance with the tenets and practices of a recognized church or religious denomination of which the elderly or dependent person is a member or an adherent; or

Â Â Â Â Â  (5) To a duly accredited practitioner of spiritual treatment as provided in ORS 124.095. [1993 c.364 Â§3; 1995 c.79 Â§51; 1999 c.954 Â§5]

Â Â Â Â Â  Note: 163.206 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.207 Female genital mutilation. (1) A person commits the crime of female genital mutilation if the person:

Â Â Â Â Â  (a) Knowingly circumcises, excises or infibulates the whole or any part of the labia majora, labia minora or clitoris of a child; or

Â Â Â Â Â  (b) Is the parent, guardian or other person legally responsible for the care or custody of a child and knowingly allows the circumcision, excision or infibulation of the whole or any part of the childÂs labia majora, labia minora or clitoris.

Â Â Â Â Â  (2) Female genital mutilation is a Class B felony.

Â Â Â Â Â  (3)(a) A person who circumcises, excises or infibulates the whole or any part of a childÂs labia majora, labia minora or clitoris does not violate subsection (1) of this section if:

Â Â Â Â Â  (A) The person is a physician, licensed to practice in this state; and

Â Â Â Â Â  (B) The surgery is medically necessary for the physical well-being of the child.

Â Â Â Â Â  (b) In determining medical necessity for purposes of paragraph (a)(B) of this subsection, a person may not consider the effect on the child of the childÂs belief that the surgery is required as a matter of custom or ritual. [1999 c.737 Â§1]

Â Â Â Â Â  Note: 163.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.208 Assaulting a public safety officer. (1) A person commits the crime of assaulting a public safety officer if the person intentionally or knowingly causes physical injury to the other person, knowing the other person to be a peace officer, corrections officer, youth correction officer, parole and probation officer, animal control officer, firefighter or staff member, and while the other person is acting in the course of official duty.

Â Â Â Â Â  (2) Assaulting a public safety officer is a Class C felony.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (b) of this subsection, a person convicted under this section shall be sentenced to not less than seven days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least seven days of the sentence of confinement.

Â Â Â Â Â  (b) A person convicted under this section shall be sentenced to not less than 14 days of imprisonment and shall not be granted bench parole or suspension of sentence nor released on a sentence of probation before serving at least 14 days of the sentence of confinement if the victim is a peace officer.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAnimal control officerÂ has the meaning given that term in ORS 609.500; and

Â Â Â Â Â  (b) ÂStaff memberÂ means:

Â Â Â Â Â  (A) A corrections officer as defined in ORS 181.610, a youth correction officer, a Department of Corrections or Oregon Youth Authority staff member or a person employed pursuant to a contract with the department or youth authority to work with, or in the vicinity of, inmates or youth offenders; and

Â Â Â Â Â  (B) A volunteer authorized by the department, youth authority or other entity in charge of a corrections facility to work with, or in the vicinity of, inmates or youth offenders. [1981 c.783 Â§2; 1993 c.14 Â§21; 1993 c.358 Â§1; 1995 c.651 Â§4; 1999 c.1040 Â§14; 2001 c.104 Â§51; 2001 c.828 Â§1; 2003 c.327 Â§1]

Â Â Â Â Â  163.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.211 Definitions for ORS 163.211 to 163.213. As used in ORS 163.211 to 163.213:

Â Â Â Â Â  (1) ÂCorrections officerÂ and Âparole and probation officerÂ have the meanings given those terms in ORS 181.610.

Â Â Â Â Â  (2) ÂMace, tear gas, pepper mace or any similar deleterious agentÂ means a sternutator, lacrimator or any substance composed of a mixture of a sternutator or lacrimator including, but not limited to, chloroacetophenone, alpha-chloroacetophenone, phenylchloromethylketone, orthochlorobenzalmalononitrile, oleoresin capsicum or a chemically similar sternutator or lacrimator by whatever name known, or phosgene or other gas or substance capable of generating offensive, noxious or suffocating fumes, gases or vapor or capable of immobilizing a person.

Â Â Â Â Â  (3) ÂTear gas weaponÂ includes:

Â Â Â Â Â  (a) Any shell, cartridge or bomb capable of being discharged or exploded, when the discharge or explosion will cause or permit the release or emission of tear gas or oleoresin capsicum.

Â Â Â Â Â  (b) Any revolver, pistol, fountain pen gun, billy or other form of device, portable or fixed, intended for the projection or release of tear gas or oleoresin capsicum. [1995 c.651 Â§1]

Â Â Â Â Â  Note: 163.211 to 163.213 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.212 Unlawful use of an electrical stun gun, tear gas or mace in the second degree. (1) A person commits the crime of unlawful use of an electrical stun gun, tear gas or mace in the second degree if the person recklessly discharges an electrical stun gun, tear gas weapon, mace, tear gas, pepper mace or any similar deleterious agent against another person.

Â Â Â Â Â  (2) Unlawful use of an electrical stun gun, tear gas or mace in the second degree is a Class A misdemeanor. [1995 c.651 Â§2]

Â Â Â Â Â  Note: See note under 163.211.

Â Â Â Â Â  163.213 Unlawful use of an electrical stun gun, tear gas or mace in the first degree. (1) A person commits the crime of unlawful use of an electrical stun gun, tear gas or mace in the first degree if the person knowingly discharges or causes to be discharged any electrical stun gun, tear gas weapon, mace, tear gas, pepper mace or any similar deleterious agent against another person, knowing the other person to be a peace officer, corrections officer, parole and probation officer, firefighter or emergency medical technician or paramedic and while the other person is acting in the course of official duty.

Â Â Â Â Â  (2) Unlawful use of an electrical stun gun, tear gas or mace in the first degree is a Class C felony. [1995 c.651 Â§3]

Â Â Â Â Â  Note: See note under 163.211.

KIDNAPPING AND RELATED OFFENSES

Â Â Â Â Â  163.215 Definitions for ORS 163.215 to 163.257. As used in ORS 163.215 to 163.257, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWithout consentÂ means that the taking or confinement is accomplished by force, threat or deception, or, in the case of a person under 16 years of age or who is otherwise incapable of giving consent, that the taking or confinement is accomplished without the consent of the lawful custodian of the person.

Â Â Â Â Â  (2) ÂLawful custodianÂ means a parent, guardian or other person responsible by authority of law for the care, custody or control of another.

Â Â Â Â Â  (3) ÂRelativeÂ means a parent, ancestor, brother, sister, uncle or aunt. [1971 c.743 Â§97]

Â Â Â Â Â  163.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.225 Kidnapping in the second degree. (1) A person commits the crime of kidnapping in the second degree if, with intent to interfere substantially with anotherÂs personal liberty, and without consent or legal authority, the person:

Â Â Â Â Â  (a) Takes the person from one place to another; or

Â Â Â Â Â  (b) Secretly confines the person in a place where the person is not likely to be found.

Â Â Â Â Â  (2) It is a defense to a prosecution under subsection (1) of this section if:

Â Â Â Â Â  (a) The person taken or confined is under 16 years of age;

Â Â Â Â Â  (b) The defendant is a relative of that person; and

Â Â Â Â Â  (c) The sole purpose of the person is to assume control of that person.

Â Â Â Â Â  (3) Kidnapping in the second degree is a Class B felony. [1971 c.743 Â§98; 2005 c.22 Â§111]

Â Â Â Â Â  163.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.235 Kidnapping in the first degree. (1) A person commits the crime of kidnapping in the first degree if the person violates ORS 163.225 with any of the following purposes:

Â Â Â Â Â  (a) To compel any person to pay or deliver money or property as ransom;

Â Â Â Â Â  (b) To hold the victim as a shield or hostage;

Â Â Â Â Â  (c) To cause physical injury to the victim; or

Â Â Â Â Â  (d) To terrorize the victim or another person.

Â Â Â Â Â  (2) Kidnapping in the first degree is a Class A felony. [1971 c.743 Â§99; 2005 c.22 Â§112]

Â Â Â Â Â  163.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.245 Custodial interference in the second degree. (1) A person commits the crime of custodial interference in the second degree if, knowing or having reason to know that the person has no legal right to do so, the person takes, entices or keeps another person from the other personÂs lawful custodian or in violation of a valid joint custody order with intent to hold the other person permanently or for a protracted period.

Â Â Â Â Â  (2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are Âeconomic damagesÂ for purposes of restitution under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Custodial interference in the second degree is a Class C felony. [1971 c.743 Â§100; 1981 c.774 Â§1; 1987 c.795 Â§7; 2005 c.564 Â§6]

Â Â Â Â Â  163.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.255 [1955 c.530 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.257 Custodial interference in the first degree. (1) A person commits the crime of custodial interference in the first degree if the person violates ORS 163.245 and:

Â Â Â Â Â  (a) Causes the person taken, enticed or kept from the lawful custodian or in violation of a valid joint custody order to be removed from the state; or

Â Â Â Â Â  (b) Exposes that person to a substantial risk of illness or physical injury.

Â Â Â Â Â  (2) Expenses incurred by a lawful custodial parent or a parent enforcing a valid joint custody order in locating and regaining physical custody of the person taken, enticed or kept in violation of this section are Âeconomic damagesÂ for purposes of restitution under ORS 137.103 to 137.109.

Â Â Â Â Â  (3) Custodial interference in the first degree is a Class B felony. [1971 c.743 Â§101; 1981 c.774 Â§2; 1987 c.795 Â§8; 2005 c.564 Â§7]

Â Â Â Â Â  163.260 [Amended by 1955 c.366 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.261 Definitions for ORS 163.263 and 163.264. As used in ORS 163.263 and 163.264, ÂservicesÂ means activities performed by one person under the supervision or for the benefit of another person. [2007 c.811 Â§1]

Â Â Â Â Â  Note: 163.261 to 163.269 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.263 Subjecting another person to involuntary servitude in the second degree. (1) A person commits the crime of subjecting another person to involuntary servitude in the second degree if the person knowingly and without lawful authority forces or attempts to force the other person to engage in services by:

Â Â Â Â Â  (a) Abusing or threatening to abuse the law or legal process;

Â Â Â Â Â  (b) Destroying, concealing, removing, confiscating or possessing an actual or purported passport or immigration document or another actual or purported government identification document of a person;

Â Â Â Â Â  (c) Threatening to report a person to a government agency for the purpose of arrest or deportation;

Â Â Â Â Â  (d) Threatening to collect an unlawful debt; or

Â Â Â Â Â  (e) Instilling in the other person a fear that the actor will withhold from the other person the necessities of life, including but not limited to lodging, food and clothing.

Â Â Â Â Â  (2) Subjecting another person to involuntary servitude in the second degree is a Class C felony. [2007 c.811 Â§3]

Â Â Â Â Â  Note: See note under 163.261.

Â Â Â Â Â  163.264 Subjecting another person to involuntary servitude in the first degree. (1) A person commits the crime of subjecting another person to involuntary servitude in the first degree if the person knowingly and without lawful authority forces or attempts to force the other person to engage in services by:

Â Â Â Â Â  (a) Causing or threatening to cause the death of or serious physical injury to a person; or

Â Â Â Â Â  (b) Physically restraining or threatening to physically restrain a person.

Â Â Â Â Â  (2) Subjecting another person to involuntary servitude in the first degree is a Class B felony. [2007 c.811 Â§2]

Â Â Â Â Â  Note: See note under 163.261.

Â Â Â Â Â  163.266 Trafficking in persons. (1) A person commits the crime of trafficking in persons if the person knowingly:

Â Â Â Â Â  (a) Recruits, entices, harbors, transports, provides or obtains by any means, or attempts to recruit, entice, harbor, transport, provide or obtain by any means, another person knowing that the other person will be subjected to involuntary servitude as described in ORS 163.263 or 163.264; or

Â Â Â Â Â  (b) Benefits financially or receives something of value from participation in a venture that involves an act prohibited by this section or ORS 163.263 or 163.264.

Â Â Â Â Â  (2) Trafficking in persons is a Class B felony. [2007 c.811 Â§4]

Â Â Â Â Â  Note: See note under 163.261.

Â Â Â Â Â  163.269 Victim assertion of defense of duress. A person who is the victim of a crime described in ORS 163.263, 163.264 or 163.266 may assert the defense of duress, as described in ORS 161.270, if the person is prosecuted for conduct that constitutes services under ORS 163.261, that the person was caused to provide. [2007 c.811 Â§10]

Â Â Â Â Â  Note: See note under 163.261.

Â Â Â Â Â  163.270 [Amended by 1955 c.371 Â§1; 1957 c.640 Â§1; repealed by 1971 c.743 Â§432]

COERCION

Â Â Â Â Â  163.275 Coercion. (1) A person commits the crime of coercion when the person compels or induces another person to engage in conduct from which the other person has a legal right to abstain, or to abstain from engaging in conduct in which the other person has a legal right to engage, by means of instilling in the other person a fear that, if the other person refrains from the conduct compelled or induced or engages in conduct contrary to the compulsion or inducement, the actor or another will:

Â Â Â Â Â  (a) Unlawfully cause physical injury to some person;

Â Â Â Â Â  (b) Unlawfully cause damage to property;

Â Â Â Â Â  (c) Engage in conduct constituting a crime;

Â Â Â Â Â  (d) Falsely accuse some person of a crime or cause criminal charges to be instituted against the person;

Â Â Â Â Â  (e) Cause or continue a strike, boycott or other collective action injurious to some personÂs business, except that such a threat is not deemed coercive when the act or omission compelled is for the benefit of the group in whose interest the actor purports to act;

Â Â Â Â Â  (f) Testify falsely or provide false information or withhold testimony or information with respect to anotherÂs legal claim or defense; or

Â Â Â Â Â  (g) Unlawfully use or abuse the personÂs position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely.

Â Â Â Â Â  (2) Coercion is a Class C felony. [1971 c.743 Â§102; 1983 c.546 Â§4; 1985 c.338 Â§1; 2007 c.71 Â§45]

Â Â Â Â Â  163.280 [Amended by 1957 c.640 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.285 Defense to coercion. In any prosecution for coercion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant reasonably believed the threatened charge to be true and that the sole purpose of the defendant was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge. [1971 c.743 Â§103]

Â Â Â Â Â  163.290 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.300 [Repealed by 1971 c.743 Â§432]

SEXUAL OFFENSES

Â Â Â Â Â  163.305 Definitions. As used in chapter 743,
Oregon
Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDeviate sexual intercourseÂ means sexual conduct between persons consisting of contact between the sex organs of one person and the mouth or anus of another.

Â Â Â Â Â  (2) ÂForcible compulsionÂ means to compel by:

Â Â Â Â Â  (a) Physical force; or

Â Â Â Â Â  (b) A threat, express or implied, that places a person in fear of immediate or future death or physical injury to self or another person, or in fear that the person or another person will immediately or in the future be kidnapped.

Â Â Â Â Â  (3) ÂMentally defectiveÂ means that a person suffers from a mental disease or defect that renders the person incapable of appraising the nature of the conduct of the person.

Â Â Â Â Â  (4) ÂMentally incapacitatedÂ means that a person is rendered incapable of appraising or controlling the conduct of the person at the time of the alleged offense because of the influence of a controlled or other intoxicating substance administered to the person without the consent of the person or because of any other act committed upon the person without the consent of the person.

Â Â Â Â Â  (5) ÂPhysically helplessÂ means that a person is unconscious or for any other reason is physically unable to communicate unwillingness to an act.

Â Â Â Â Â  (6) ÂSexual contactÂ means any touching of the sexual or other intimate parts of a person or causing such person to touch the sexual or other intimate parts of the actor for the purpose of arousing or gratifying the sexual desire of either party.

Â Â Â Â Â  (7) ÂSexual intercourseÂ has its ordinary meaning and occurs upon any penetration, however slight; emission is not required. [1971 c.743 Â§104; 1975 c.461 Â§1; 1977 c.844 Â§1; 1979 c.744 Â§7; 1983 c.500 Â§1; 1999 c.949 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in section 104, chapter 743, Oregon Laws 1971, compiled as 163.305. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  163.310 [Renumbered 166.180]

Â Â Â Â Â  163.315 Incapacity to consent; effect of lack of resistance. (1) A person is considered incapable of consenting to a sexual act if the person is:

Â Â Â Â Â  (a) Under 18 years of age;

Â Â Â Â Â  (b) Mentally defective;

Â Â Â Â Â  (c) Mentally incapacitated; or

Â Â Â Â Â  (d) Physically helpless.

Â Â Â Â Â  (2) A lack of verbal or physical resistance does not, by itself, constitute consent but may be considered by the trier of fact along with all other relevant evidence. [1971 c.743 Â§105; 1999 c.949 Â§2; 2001 c.104 Â§52]

Â Â Â Â Â  163.320 [Renumbered 166.190]

Â Â Â Â Â  163.325 Ignorance or mistake as a defense. (1) In any prosecution under ORS 163.355 to 163.445 in which the criminality of conduct depends on a childÂs being under the age of 16, it is no defense that the defendant did not know the childÂs age or that the defendant reasonably believed the child to be older than the age of 16.

Â Â Â Â Â  (2) When criminality depends on the childÂs being under a specified age other than 16, it is an affirmative defense for the defendant to prove that the defendant reasonably believed the child to be above the specified age at the time of the alleged offense.

Â Â Â Â Â  (3) In any prosecution under ORS 163.355 to 163.445 in which the victimÂs lack of consent is based solely upon the incapacity of the victim to consent because the victim is mentally defective, mentally incapacitated or physically helpless, it is an affirmative defense for the defendant to prove that at the time of the alleged offense the defendant did not know of the facts or conditions responsible for the victimÂs incapacity to consent. [1971 c.743 Â§106]

Â Â Â Â Â  163.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.335 [1971 c.743 Â§107; repealed by 1977 c.844 Â§2]

Â Â Â Â Â  163.340 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.345 Age as a defense in certain cases. (1) In any prosecution under ORS 163.355, 163.365, 163.385, 163.395, 163.415, 163.425, 163.427 or 163.435 in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense.

Â Â Â Â Â  (2) In any prosecution under ORS 163.408, when the object used to commit the unlawful sexual penetration was the hand or any part thereof of the actor and in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense.

Â Â Â Â Â  (3) In any prosecution under ORS 163.445 in which the victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age, it is a defense that the actor was less than three years older than the victim at the time of the alleged offense if the victim was at least 15 years of age at the time of the alleged offense. [1971 c.743 Â§108; 1991 c.386 Â§3; 1991 c.830 Â§4; 1999 c.626 Â§24; amendments by 1999 c.626 Â§45 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  163.355 Rape in the third degree. (1) A person commits the crime of rape in the third degree if the person has sexual intercourse with another person under 16 years of age.

Â Â Â Â Â  (2) Rape in the third degree is a Class C felony. [1971 c.743 Â§109; 1991 c.628 Â§1]

Â Â Â Â Â  163.365 Rape in the second degree. (1) A person who has sexual intercourse with another person commits the crime of rape in the second degree if the other person is under 14 years of age.

Â Â Â Â Â  (2) Rape in the second degree is a Class B felony. [1971 c.743 Â§110; 1989 c.359 Â§1; 1991 c.628 Â§2]

Â Â Â Â Â  163.375 Rape in the first degree. (1) A person who has sexual intercourse with another person commits the crime of rape in the first degree if:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion by the person;

Â Â Â Â Â  (b) The victim is under 12 years of age;

Â Â Â Â Â  (c) The victim is under 16 years of age and is the personÂs sibling, of the whole or half blood, the personÂs child or the personÂs spouseÂs child; or

Â Â Â Â Â  (d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Rape in the first degree is a Class A felony. [1971 c.743 Â§111; 1989 c.359 Â§2; 1991 c.628 Â§3]

Â Â Â Â Â  163.385 Sodomy in the third degree. (1) A person commits the crime of sodomy in the third degree if the person engages in deviate sexual intercourse with another person under 16 years of age or causes that person to engage in deviate sexual intercourse.

Â Â Â Â Â  (2) Sodomy in the third degree is a Class C felony. [1971 c.743 Â§112]

Â Â Â Â Â  163.395 Sodomy in the second degree. (1) A person who engages in deviate sexual intercourse with another person or causes another to engage in deviate sexual intercourse commits the crime of sodomy in the second degree if the victim is under 14 years of age.

Â Â Â Â Â  (2) Sodomy in the second degree is a Class B felony. [1971 c.743 Â§113; 1989 c.359 Â§3]

Â Â Â Â Â  163.405 Sodomy in the first degree. (1) A person who engages in deviate sexual intercourse with another person or causes another to engage in deviate sexual intercourse commits the crime of sodomy in the first degree if:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion by the actor;

Â Â Â Â Â  (b) The victim is under 12 years of age;

Â Â Â Â Â  (c) The victim is under 16 years of age and is the actorÂs brother or sister, of the whole or half blood, the son or daughter of the actor or the son or daughter of the actorÂs spouse; or

Â Â Â Â Â  (d) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Sodomy in the first degree is a Class A felony. [1971 c.743 Â§114; 1989 c.359 Â§4]

Â Â Â Â Â  163.408 Unlawful sexual penetration in the second degree. (1) Except as permitted under ORS 163.412, a person commits the crime of unlawful sexual penetration in the second degree if the person penetrates the vagina, anus or penis of another with any object other than the penis or mouth of the actor and the victim is under 14 years of age.

Â Â Â Â Â  (2) Unlawful sexual penetration in the second degree is a Class B felony. [1981 c.549 Â§2; 1989 c.359 Â§5; 1991 c.386 Â§1]

Â Â Â Â Â  163.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.411 Unlawful sexual penetration in the first degree. (1) Except as permitted under ORS 163.412, a person commits the crime of unlawful sexual penetration in the first degree if the person penetrates the vagina, anus or penis of another with any object other than the penis or mouth of the actor and:

Â Â Â Â Â  (a) The victim is subjected to forcible compulsion;

Â Â Â Â Â  (b) The victim is under 12 years of age; or

Â Â Â Â Â  (c) The victim is incapable of consent by reason of mental defect, mental incapacitation or physical helplessness.

Â Â Â Â Â  (2) Unlawful sexual penetration in the first degree is a Class A felony. [1981 c.549 Â§3; 1989 c.359 Â§6; 1991 c.386 Â§2]

Â Â Â Â Â  163.412 Exceptions to unlawful sexual penetration prohibition. Nothing in ORS 163.408, 163.411 or 163.452 prohibits a penetration described in those sections when:

Â Â Â Â Â  (1) The penetration is part of a medically recognized treatment or diagnostic procedure; or

Â Â Â Â Â  (2) The penetration is accomplished by a peace officer or a corrections officer acting in official capacity, or by medical personnel at the request of such an officer, in order to search for weapons, contraband or evidence of crime. [1981 c.549 Â§4; 2005 c.488 Â§5]

Â Â Â Â Â  163.415 Sexual abuse in the third degree. (1) A person commits the crime of sexual abuse in the third degree if the person subjects another person to sexual contact and:

Â Â Â Â Â  (a) The victim does not consent to the sexual contact; or

Â Â Â Â Â  (b) The victim is incapable of consent by reason of being under 18 years of age.

Â Â Â Â Â  (2) Sexual abuse in the third degree is a Class A misdemeanor. [1971 c.743 Â§115; 1979 c.489 Â§1; 1991 c.830 Â§1; 1995 c.657 Â§11; 1995 c.671 Â§9]

Â Â Â Â Â  163.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.425 Sexual abuse in the second degree. (1) A person commits the crime of sexual abuse in the second degree when that person subjects another person to sexual intercourse, deviate sexual intercourse or, except as provided in ORS 163.412, penetration of the vagina, anus or penis with any object other than the penis or mouth of the actor and the victim does not consent thereto.

Â Â Â Â Â  (2) Sexual abuse in the second degree is a Class C felony. [1971 c.743 Â§116; 1983 c.564 Â§1; 1991 c.386 Â§14; 1991 c.830 Â§2]

Â Â Â Â Â  163.427 Sexual abuse in the first degree. (1) A person commits the crime of sexual abuse in the first degree when that person:

Â Â Â Â Â  (a) Subjects another person to sexual contact and:

Â Â Â Â Â  (A) The victim is less than 14 years of age;

Â Â Â Â Â  (B) The victim is subjected to forcible compulsion by the actor; or

Â Â Â Â Â  (C) The victim is incapable of consent by reason of being mentally defective, mentally incapacitated or physically helpless; or

Â Â Â Â Â  (b) Intentionally causes a person under 18 years of age to touch or contact the mouth, anus or sex organs of an animal for the purpose of arousing or gratifying the sexual desire of a person.

Â Â Â Â Â  (2) Sexual abuse in the first degree is a Class B felony. [1991 c.830 Â§3; 1995 c.657 Â§12; 1995 c.671 Â§10]

Â Â Â Â Â  Note: 163.427 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.430 [Amended by 1967 c.359 Â§683; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.431 Definitions for ORS 163.432 to 163.434. As used in ORS 163.432 to 163.434:

Â Â Â Â Â  (1) ÂChildÂ means a person who the defendant reasonably believes to be under 16 years of age.

Â Â Â Â Â  (2) ÂOnline communicationÂ means communication that occurs via electronic mail, personal or instant messaging, chat rooms, bulletin boards or any other method of communicating over the Internet.

Â Â Â Â Â  (3) ÂSexual contactÂ has the meaning given that term in ORS 163.305.

Â Â Â Â Â  (4) ÂSexually explicit conductÂ has the meaning given that term in ORS 163.665.

Â Â Â Â Â  (5) ÂSolicitÂ means to invite, request, seduce, lure, entice, persuade, prevail upon, coax, coerce or attempt to do so. [2007 c.876 Â§1]

Â Â Â Â Â  Note: 163.431 to 163.434 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.432 Online sexual corruption of a child in the second degree. (1) A person commits the crime of online sexual corruption of a child in the second degree if the person is 18 years of age or older and:

Â Â Â Â Â  (a) For the purpose of arousing or gratifying the sexual desire of the person or another person, knowingly uses an online communication to solicit a child to engage in sexual contact or sexually explicit conduct; and

Â Â Â Â Â  (b) Offers or agrees to physically meet with the child.

Â Â Â Â Â  (2) Online sexual corruption of a child in the second degree is a Class C felony. [2007 c.876 Â§2]

Â Â Â Â Â  Note: See note under 163.431.

Â Â Â Â Â  163.433 Online sexual corruption of a child in the first degree. (1) A person commits the crime of online sexual corruption of a child in the first degree if the person violates ORS 163.432 and intentionally takes a substantial step toward physically meeting with or encountering the child.

Â Â Â Â Â  (2) Online sexual corruption of a child in the first degree is a Class B felony. [2007 c.876 Â§3]

Â Â Â Â Â  Note: See note under 163.431.

Â Â Â Â Â  163.434 Provisions applicable to online sexual corruption of a child. (1) It is an affirmative defense to a prosecution for online sexual corruption of a child in the first or second degree that the person was not more than three years older than the person reasonably believed the child to be.

Â Â Â Â Â  (2) It is not a defense to a prosecution for online sexual corruption of a child in the first or second degree that the person was in fact communicating with a law enforcement officer, as defined in ORS 163.730, or a person working under the direction of a law enforcement officer, who is 16 years of age or older.

Â Â Â Â Â  (3) Online sexual corruption of a child in the first or second degree is committed in either the county in which the communication originated or the county in which the communication was received. [2007 c.876 Â§4]

Â Â Â Â Â  Note: See note under 163.431.

Â Â Â Â Â  163.435 Contributing to the sexual delinquency of a minor. (1) A person 18 years of age or older commits the crime of contributing to the sexual delinquency of a minor if:

Â Â Â Â Â  (a) Being a male, he engages in sexual intercourse with a female under 18 years of age; or

Â Â Â Â Â  (b) Being a female, she engages in sexual intercourse with a male under 18 years of age; or

Â Â Â Â Â  (c) The person engages in deviate sexual intercourse with another person under 18 years of age or causes that person to engage in deviate sexual intercourse.

Â Â Â Â Â  (2) Contributing to the sexual delinquency of a minor is a Class A misdemeanor. [1971 c.743 Â§117]

Â Â Â Â Â  163.440 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.445 Sexual misconduct. (1) A person commits the crime of sexual misconduct if the person engages in sexual intercourse or deviate sexual intercourse with an unmarried person under 18 years of age.

Â Â Â Â Â  (2) Sexual misconduct is a Class C misdemeanor. [1971 c.743 Â§118]

Â Â Â Â Â  163.448 Definitions for ORS 163.452 and 163.454. As used in ORS 163.452 and 163.454, Âcorrectional facilityÂ has the meaning given that term in ORS 162.135. [2005 c.488 Â§2]

Â Â Â Â Â  163.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.452 Custodial sexual misconduct in the first degree. (1) A person commits the crime of custodial sexual misconduct in the first degree if the person:

Â Â Â Â Â  (a) Engages in sexual intercourse or deviate sexual intercourse with another person or penetrates the vagina, anus or penis of another person with any object other than the penis or mouth of the actor knowing that the other person is:

Â Â Â Â Â  (A) In the custody of a law enforcement agency following arrest;

Â Â Â Â Â  (B) Confined or detained in a correctional facility;

Â Â Â Â Â  (C) Participating in an inmate or offender work crew or work release program; or

Â Â Â Â Â  (D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

Â Â Â Â Â  (b) Is employed by or under contract with the state or local agency that:

Â Â Â Â Â  (A) Employs the officer who arrested the other person;

Â Â Â Â Â  (B) Operates the correctional facility in which the other person is confined or detained;

Â Â Â Â Â  (C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

Â Â Â Â Â  (D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

Â Â Â Â Â  (2) Consent of the other person to sexual intercourse, deviate sexual intercourse or the sexual penetration is not a defense to a prosecution under this section.

Â Â Â Â Â  (3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (4) Custodial sexual misconduct in the first degree is a Class C felony. [2005 c.488 Â§3]

Â Â Â Â Â  163.454 Custodial sexual misconduct in the second degree. (1) A person commits the crime of custodial sexual misconduct in the second degree if the person:

Â Â Â Â Â  (a) Engages in sexual contact with another person knowing that the other person is:

Â Â Â Â Â  (A) In the custody of a law enforcement agency following arrest;

Â Â Â Â Â  (B) Confined or detained in a correctional facility;

Â Â Â Â Â  (C) Participating in an inmate or offender work crew or work release program; or

Â Â Â Â Â  (D) On probation, parole, post-prison supervision or other form of conditional or supervised release; and

Â Â Â Â Â  (b) Is employed by or under contract with the state or local agency that:

Â Â Â Â Â  (A) Employs the officer who arrested the other person;

Â Â Â Â Â  (B) Operates the correctional facility in which the other person is confined or detained;

Â Â Â Â Â  (C) Is responsible for supervising the other person in a work crew or work release program or on probation, parole, post-prison supervision or other form of conditional or supervised release; or

Â Â Â Â Â  (D) Engages the other person in work or on-the-job training pursuant to ORS 421.354 (1).

Â Â Â Â Â  (2) Consent of the other person to sexual contact is not a defense to a prosecution under this section.

Â Â Â Â Â  (3) Lack of supervisory authority over the other person is an affirmative defense to a prosecution under this section when the other person is on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (4) Custodial sexual misconduct in the second degree is a Class A misdemeanor. [2005 c.488 Â§4]

Â Â Â Â Â  163.455 [1971 c.743 Â§119; repealed by 1983 c.546 Â§1]

Â Â Â Â Â  163.460 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.465 Public indecency. (1) A person commits the crime of public indecency if while in, or in view of, a public place the person performs:

Â Â Â Â Â  (a) An act of sexual intercourse;

Â Â Â Â Â  (b) An act of deviate sexual intercourse; or

Â Â Â Â Â  (c) An act of exposing the genitals of the person with the intent of arousing the sexual desire of the person or another person.

Â Â Â Â Â  (2)(a) Public indecency is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, public indecency is a Class C felony if the person has a prior conviction for public indecency or a crime described in ORS 163.355 to 163.445 or for a crime in another jurisdiction that, if committed in this state, would constitute public indecency or a crime described in ORS 163.355 to 163.445. [1971 c.743 Â§120; 1999 c.962 Â§1; 2005 c.434 Â§1]

Â Â Â Â Â  163.466 Public indecency; felony; sentencing classification. The Oregon Criminal Justice Commission shall classify felony public indecency as a person felony and crime category 6 of the sentencing guidelines grid of the commission. [1999 c.962 Â§3]

Â Â Â Â Â  Note: 163.466 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.467 Private indecency. (1) A person commits the crime of private indecency if the person exposes the genitals of the person with the intent of arousing the sexual desire of the person or another person and:

Â Â Â Â Â  (a) The person is in a place where another person has a reasonable expectation of privacy;

Â Â Â Â Â  (b) The person is in view of the other person;

Â Â Â Â Â  (c) The exposure reasonably would be expected to alarm or annoy the other person; and

Â Â Â Â Â  (d) The person knows that the other person did not consent to the exposure.

Â Â Â Â Â  (2) Private indecency is a Class A misdemeanor.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a person who commits the act described in subsection (1) of this section if the person cohabits with and is involved in a sexually intimate relationship with the other person.

Â Â Â Â Â  (4) For purposes of this section, Âplace where another person has a reasonable expectation of privacyÂ includes, but is not limited to, residences, yards of residences, working areas and offices. [1999 c.869 Â§2]

Â Â Â Â Â  163.470 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.475 [1975 c.176 Â§2; 1977 c.822 Â§1; repealed by 1981 c.892 Â§98]

Â Â Â Â Â  163.476 Unlawfully being in a location where children regularly congregate. (1) A person commits the crime of unlawfully being in a location where children regularly congregate if the person:

Â Â Â Â Â  (a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

Â Â Â Â Â  (B) Has been designated a predatory sex offender under ORS 181.585 and does not have written approval from the State Board of Parole and Post-Prison Supervision or the personÂs supervisory authority or supervising officer to be in or upon the specific premises;

Â Â Â Â Â  (C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

Â Â Â Â Â  (D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

Â Â Â Â Â  (b) Knowingly enters or remains in or upon premises where persons under 18 years of age regularly congregate.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPremises where persons under 18 years of age regularly congregateÂ means schools, child care centers, playgrounds, other places intended for use primarily by persons under 18 years of age and places where persons under 18 years of age gather for regularly scheduled educational and recreational programs.

Â Â Â Â Â  (b) ÂSex crimeÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (3) Unlawfully being in a location where children regularly congregate is a Class A misdemeanor. [2005 c.811 Â§1]

Â Â Â Â Â  Note: 163.476 and 163.479 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.477 [1979 c.706 Â§3; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.479 Unlawful contact with a child. (1) A person commits the crime of unlawful contact with a child if the person:

Â Â Â Â Â  (a)(A) Has been designated a sexually violent dangerous offender under ORS 137.765;

Â Â Â Â Â  (B) Has been designated a predatory sex offender under ORS 181.585;

Â Â Â Â Â  (C) Has been sentenced as a dangerous offender under ORS 161.725 upon conviction of a sex crime; or

Â Â Â Â Â  (D) Has been given a similar designation or been sentenced under a similar law of another jurisdiction; and

Â Â Â Â Â  (b) Knowingly contacts a child with the intent to commit a crime or for the purpose of arousing or satisfying the sexual desires of the person or another person.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂChildÂ means a person under 18 years of age.

Â Â Â Â Â  (b) ÂContactÂ means to communicate in any manner.

Â Â Â Â Â  (c) ÂSex crimeÂ has the meaning given that term in ORS 181.594.

Â Â Â Â Â  (3) Unlawful contact with a child is a Class C felony. [2005 c.811 Â§2]

Â Â Â Â Â  Note: See note under 163.476.

Â Â Â Â Â  163.480 [Amended by 1963 c.406 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.483 [1979 c.706 Â§2; 1983 c.740 Â§30; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.485 [1979 c.706 Â§4; repealed by 1985 c.557 Â§10]

Â Â Â Â Â  163.490 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.495 [1979 c.706 Â§5; 1987 c.158 Â§25; 1987 c.864 Â§14; renumbered 163.676 in 1987]

Â Â Â Â Â  163.500 [Repealed by 1971 c.743 Â§432]

OFFENSES AGAINST FAMILY

Â Â Â Â Â  163.505 Definitions for certain provisions of ORS 163.505 to 163.575. As used in ORS 163.505 to 163.575, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂControlled substanceÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (2) ÂDescendantÂ includes persons related by descending lineal consanguinity, step-children and lawfully adopted children.

Â Â Â Â Â  (3) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (4) ÂSupportÂ includes, but is not limited to, necessary and proper shelter, food, clothing, medical attention and education. [1971 c.743 Â§170; 2005 c.708 Â§3]

Â Â Â Â Â  163.515 Bigamy. (1) A person commits the crime of bigamy if the person knowingly marries or purports to marry another person at a time when either is lawfully married.

Â Â Â Â Â  (2) Bigamy is a Class C felony. [1971 c.743 Â§171]

Â Â Â Â Â  163.525 Incest. (1) A person commits the crime of incest if the person marries or engages in sexual intercourse or deviate sexual intercourse with a person whom the person knows to be related to the person, either legitimately or illegitimately, as an ancestor, descendant or brother or sister of either the whole or half blood.

Â Â Â Â Â  (2) Incest is a Class C felony. [1971 c.743 Â§172]

Â Â Â Â Â  163.535 Abandonment of a child. (1) A person commits the crime of abandonment of a child if, being a parent, lawful guardian or other person lawfully charged with the care or custody of a child under 15 years of age, the person deserts the child in any place with intent to abandon it.

Â Â Â Â Â  (2) Abandonment of a child is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1) of this section that the child was left in accordance with ORS 418.017. [1971 c.743 Â§173; 2001 c.597 Â§2]

Â Â Â Â Â  163.537 Buying or selling a person under 18 years of age. (1) A person commits the crime of buying or selling a person under 18 years of age if the person buys, sells, barters, trades or offers to buy or sell the legal or physical custody of a person under 18 years of age.

Â Â Â Â Â  (2) Subsection (1) of this section does not:

Â Â Â Â Â  (a) Prohibit a person in the process of adopting a child from paying the fees, costs and expenses related to the adoption as allowed in ORS 109.311.

Â Â Â Â Â  (b) Prohibit a negotiated satisfaction of child support arrearages or other settlement in favor of a parent of a child in exchange for consent of the parent to the adoption of the child by the current spouse of the childÂs other parent.

Â Â Â Â Â  (c) Apply to fees for services charged by the Department of Human Services or adoption agencies licensed under ORS 412.001 to 412.161 and 412.991 and ORS chapter 418.

Â Â Â Â Â  (d) Apply to fees for services in an adoption pursuant to a surrogacy agreement.

Â Â Â Â Â  (e) Prohibit discussion or settlement of disputed issues between parties in a domestic relations proceeding.

Â Â Â Â Â  (3) Buying or selling a person under 18 years of age is a Class B felony. [1997 c.561 Â§2]

Â Â Â Â Â  163.545 Child neglect in the second degree. (1) A person having custody or control of a child under 10 years of age commits the crime of child neglect in the second degree if, with criminal negligence, the person leaves the child unattended in or at any place for such period of time as may be likely to endanger the health or welfare of such child.

Â Â Â Â Â  (2) Child neglect in the second degree is a Class A misdemeanor. [1971 c.743 Â§174; 1991 c.832 Â§2]

Â Â Â Â Â  163.547 Child neglect in the first degree. (1)(a) A person having custody or control of a child under 16 years of age commits the crime of child neglect in the first degree if the person knowingly leaves the child, or allows the child to stay:

Â Â Â Â Â  (A) In a vehicle where controlled substances are being criminally delivered or manufactured;

Â Â Â Â Â  (B) In or upon premises and in the immediate proximity where controlled substances are criminally delivered or manufactured for consideration or profit or where a chemical reaction involving one or more precursor substances:

Â Â Â Â Â  (i) Is occurring as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance; or

Â Â Â Â Â  (ii) Has occurred as part of unlawfully manufacturing a controlled substance or grinding, soaking or otherwise breaking down a precursor substance for the unlawful manufacture of a controlled substance and the premises have not been certified as fit for use under ORS 453.885; or

Â Â Â Â Â  (C) In or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

Â Â Â Â Â  (b) As used in this subsection, ÂvehicleÂ and ÂpremisesÂ do not include public places, as defined in ORS 161.015.

Â Â Â Â Â  (2) Child neglect in the first degree is a Class B felony.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply if the controlled substance is marijuana and is delivered for no consideration.

Â Â Â Â Â  (4) The Oregon Criminal Justice Commission shall classify child neglect in the first degree as crime category 6 of the sentencing guidelines grid of the commission if the controlled substance being delivered or manufactured is methamphetamine. [1991 c.832 Â§1; 2001 c.387 Â§1; 2001 c.870 Â§11; 2005 c.708 Â§2]

Â Â Â Â Â  Note: 163.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.555 Criminal nonsupport. (1) A person commits the crime of criminal nonsupport if, being the parent, lawful guardian or other person lawfully charged with the support of a child under 18 years of age, born in or out of wedlock, the person knowingly fails to provide support for such child.

Â Â Â Â Â  (2) It is no defense to a prosecution under this section that either parent has contracted a subsequent marriage, that issue has been born of a subsequent marriage, that the defendant is the parent of issue born of a prior marriage or that the child is being supported by another person or agency.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution under this section that the defendant has a lawful excuse for failing to provide child support.

Â Â Â Â Â  (4) If the defendant intends to rely on the affirmative defense created in subsection (3) of this section, the defendant must give the district attorney written notice of the intent to do so at least 30 days prior to trial. The notice must describe the nature of the lawful excuse upon which the defendant proposes to rely. If the defendant fails to file notice as required by this subsection, the defendant may not introduce evidence of a lawful excuse unless the court finds there was just cause for the defendantÂs failure to file the notice within the required time.

Â Â Â Â Â  (5) Criminal nonsupport is a Class C felony. [1971 c.743 Â§175; 1993 c.33 Â§308; 1999 c.954 Â§3; 2005 c.502 Â§1]

Â Â Â Â Â  163.565 Evidence of paternity; confidentiality between husband and wife not applicable; spouses competent and compellable witnesses.(1) Proof that a child was born to a woman during the time a man lived and cohabited with her, or held her out as his wife, is prima facie evidence that he is the father of the child. This subsection does not exclude any other legal evidence tending to establish the parental relationship.

Â Â Â Â Â  (2) No provision of law prohibiting the disclosure of confidential communications between husband and wife apply to prosecutions for criminal nonsupport. A husband or wife is a competent and compellable witness for or against either party. [1971 c.743 Â§176]

Â Â Â Â Â  163.575 Endangering the welfare of a minor. (1) A person commits the crime of endangering the welfare of a minor if the person knowingly:

Â Â Â Â Â  (a) Induces, causes or permits an unmarried person under 18 years of age to witness an act of sexual conduct or sadomasochistic abuse as defined by ORS 167.060; or

Â Â Â Â Â  (b) Permits a person under 18 years of age to enter or remain in a place where unlawful activity involving controlled substances is maintained or conducted; or

Â Â Â Â Â  (c) Induces, causes or permits a person under 18 years of age to participate in gambling as defined by ORS 167.117; or

Â Â Â Â Â  (d) Distributes, sells, or causes to be sold, tobacco in any form to a person under 18 years of age; or

Â Â Â Â Â  (e) Sells to a person under 18 years of age any device in which tobacco, marijuana, cocaine or any controlled substance, as defined in ORS 475.005, is burned and the principal design and use of which is directly or indirectly to deliver tobacco smoke, marijuana smoke, cocaine smoke or smoke from any controlled substance into the human body including but not limited to:

Â Â Â Â Â  (A) Pipes, water pipes, hookahs, wooden pipes, carburetor pipes, electric pipes, air driven pipes, corncob pipes, meerschaum pipes and ceramic pipes, with or without screens, permanent screens, hashish heads or punctured metal bowls;

Â Â Â Â Â  (B) Carburetion tubes and devices, including carburetion masks;

Â Â Â Â Â  (C) Bongs;

Â Â Â Â Â  (D) Chillums;

Â Â Â Â Â  (E) Ice pipes or chillers;

Â Â Â Â Â  (F) Cigarette rolling papers and rolling machines; and

Â Â Â Â Â  (G) Cocaine free basing kits.

Â Â Â Â Â  (2) Endangering the welfare of a minor by violation of subsection (1)(a), (b), (c) or (e) of this section, involving other than a device for smoking tobacco, is a Class A misdemeanor.

Â Â Â Â Â  (3) Endangering the welfare of a minor by violation of subsection (1)(d) of this section or by violation of subsection (1)(e) of this section, involving a device for smoking tobacco, is a Class A violation and the court shall impose a fine of not less than $100. [1971 c.743 Â§177; 1973 c.827 Â§20; 1979 c.744 Â§8; 1981 c.838 Â§1; 1983 c.740 Â§31; 1991 c.970 Â§5; 1995 c.79 Â§52; 1999 c.1051 Â§153]

Â Â Â Â Â  163.577 Failing to supervise a child. (1) A person commits the offense of failing to supervise a child if the person is the parent, lawful guardian or other person lawfully charged with the care or custody of a child under 15 years of age and the child:

Â Â Â Â Â  (a) Commits an act that brings the child within the jurisdiction of the juvenile court under ORS 419C.005;

Â Â Â Â Â  (b) Violates a curfew law of a county or any other political subdivision; or

Â Â Â Â Â  (c) Fails to attend school as required under ORS 339.010.

Â Â Â Â Â  (2) Nothing in this section applies to a child-caring agency as defined in ORS 418.205 or to foster parents.

Â Â Â Â Â  (3) In a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, it is an affirmative defense that the person:

Â Â Â Â Â  (a) Is the victim of the act that brings the child within the jurisdiction of the juvenile court; or

Â Â Â Â Â  (b) Reported the act to the appropriate authorities.

Â Â Â Â Â  (4) In a prosecution of a person for failing to supervise a child under subsection (1) of this section, it is an affirmative defense that the person took reasonable steps to control the conduct of the child at the time the person is alleged to have failed to supervise the child.

Â Â Â Â Â  (5)(a) Except as provided in subsection (6) or (7) of this section, in a prosecution of a person for failing to supervise a child under subsection (1)(a) of this section, the court shall order the person to pay restitution under ORS 137.103 to 137.109 to a victim for economic damages arising from the act of the child that brings the child within the jurisdiction of the juvenile court.

Â Â Â Â Â  (b) The amount of restitution ordered under this subsection may not exceed $2,500.

Â Â Â Â Â  (6) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has not previously been convicted of failing to supervise a child, the court:

Â Â Â Â Â  (a) Shall warn the person of the penalty for future convictions of failing to supervise a child and shall suspend imposition of sentence.

Â Â Â Â Â  (b) May not order the person to pay restitution under this section.

Â Â Â Â Â  (7)(a) If a person pleads guilty or is found guilty of failing to supervise a child under this section and if the person has only one prior conviction for failing to supervise a child, the court, with the consent of the person, may suspend imposition of sentence and order the person to complete a parent effectiveness program approved by the court. Upon the personÂs completion of the parent effectiveness program to the satisfaction of the court, the court may discharge the person. If the person fails to complete the parent effectiveness program to the satisfaction of the court, the court may impose a sentence authorized by this section.

Â Â Â Â Â  (b) There may be only one suspension of sentence under this subsection with respect to a person.

Â Â Â Â Â  (8) The juvenile court has jurisdiction over a first offense of failing to supervise a child under this section.

Â Â Â Â Â  (9) Failing to supervise a child is a Class A violation. [1995 c.593 Â§1; 1999 c.1051 Â§154; 2003 c.670 Â§5; 2005 c.564 Â§8]

Â Â Â Â Â  Note: 163.577 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.580 Posting of signs concerning sale of smoking devices. (1) Any person who sells any of the smoking devices listed in ORS 163.575 (1)(e) shall display a sign clearly stating that the sale of such devices to persons under 18 years of age is prohibited by law.

Â Â Â Â Â  (2) Any person who violates this section commits a Class B violation. [1981 c.838 Â§2; 1999 c.1051 Â§155]

Â Â Â Â Â  Note: 163.580 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.605 [1971 c.743 Â§287; repealed by 1985 c.366 Â§1]

Â Â Â Â Â  163.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.635 [1955 c.308 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  163.660 [Repealed by 1971 c.743 Â§432]

VISUAL RECORDING OF SEXUAL CONDUCT OF CHILDREN

Â Â Â Â Â  163.665 Definitions for ORS 163.670 to 163.693. As used in ORS 163.670 to 163.693:

Â Â Â Â Â  (1) ÂChildÂ means a person who is less than 18 years of age, and any reference to a child in relation to a photograph, motion picture, videotape or other visual recording of the child is a reference to a person who was less than 18 years of age at the time the original image in the photograph, motion picture, videotape or other visual recording was created and not the age of the person at the time of an alleged offense relating to the subsequent reproduction, use or possession of the visual recording.

Â Â Â Â Â  (2) ÂChild abuseÂ means conduct that constitutes, or would constitute if committed in this state, a crime in which the victim is a child.

Â Â Â Â Â  (3) ÂSexually explicit conductÂ means actual or simulated:

Â Â Â Â Â  (a) Sexual intercourse or deviant sexual intercourse;

Â Â Â Â Â  (b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals;

Â Â Â Â Â  (c) Penetration of the vagina or rectum by any object other than as part of a medical diagnosis or treatment or as part of a personal hygiene practice;

Â Â Â Â Â  (d) Masturbation;

Â Â Â Â Â  (e) Sadistic or masochistic abuse; or

Â Â Â Â Â  (f) Lewd exhibition of sexual or other intimate parts.

Â Â Â Â Â  (4) ÂVisual depictionÂ includes, but is not limited to, photographs, films, videotapes, pictures or computer or computer-generated images or pictures, whether made or produced by electronic, mechanical or other means. [1985 c.557 Â§2; 1987 c.864 Â§1; 1991 c.664 Â§4; 1995 c.768 Â§4; 1997 c.719 Â§5]

Â Â Â Â Â  163.670 Using child in display of sexually explicit conduct. (1) A person commits the crime of using a child in a display of sexually explicit conduct if the person employs, authorizes, permits, compels or induces a child to participate or engage in sexually explicit conduct for any person to observe or to record in a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (2) Using a child in a display of sexually explicit conduct is a Class A felony. [1985 c.557 Â§3; 1987 c.864 Â§3; 1991 c.664 Â§5]

Â Â Â Â Â  163.672 [1991 c.664 Â§2; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.673 [1987 c.864 Â§4; 1991 c.664 Â§6; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.675 [1985 c.557 Â§4; repealed by 1987 c.864 Â§15]

Â Â Â Â Â  163.676 Exemption from prosecution under ORS 163.684. (1) No employee is liable to prosecution under ORS 163.684 or under any city or home rule county ordinance for exhibiting or possessing with intent to exhibit any obscene matter or performance provided the employee is acting within the scope of regular employment at a showing open to the public.

Â Â Â Â Â  (2) As used in this section, ÂemployeeÂ means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater. [Formerly 163.495; 1995 c.768 Â§5]

Â Â Â Â Â  163.677 [1987 c.864 Â§5; 1991 c.664 Â§7; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.680 [1985 c.557 Â§5; 1987 c.158 Â§26; 1987 c.864 Â§9; 1991 c.664 Â§8; repealed by 1995 c.768 Â§16]

Â Â Â Â Â  163.682 Exceptions to ORS 163.665 to 163.693. The provisions of ORS 163.665 to 163.693 do not apply to:

Â Â Â Â Â  (1) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical services for the purpose of medical diagnosis or treatment, including the recording of medical procedures;

Â Â Â Â Â  (2) Any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system, except that this exception shall not apply to any activity prohibited by ORS 163.670;

Â Â Â Â Â  (3) Any bona fide educational activity, including studies and lectures, in the fields of medicine, psychotherapy, sociology or criminology, except that this exception shall not apply to any activity prohibited by ORS 163.670;

Â Â Â Â Â  (4) Obtaining, viewing or possessing a photograph, motion picture, videotape or other visual recording as part of a bona fide treatment program for sexual offenders; or

Â Â Â Â Â  (5) A public library, as defined in ORS 357.400, or a library exempt from taxation under ORS 307.090 or 307.130, except that these exceptions do not apply to any activity prohibited by ORS 163.670. [1991 c.664 Â§3]

Â Â Â Â Â  163.683 [1987 c.864 Â§11; repealed by 1991 c.664 Â§12]

Â Â Â Â Â  163.684 Encouraging child sexual abuse in the first degree. (1) A person commits the crime of encouraging child sexual abuse in the first degree if the person:

Â Â Â Â Â  (a)(A) Knowingly develops, duplicates, publishes, prints, disseminates, exchanges, displays, finances, attempts to finance or sells any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child or possesses such matter with the intent to develop, duplicate, publish, print, disseminate, exchange, display or sell it; or

Â Â Â Â Â  (B) Knowingly brings into this state, or causes to be brought or sent into this state, for sale or distribution, any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child; and

Â Â Â Â Â  (b) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the first degree is a Class B felony. [1995 c.768 Â§2]

Â Â Â Â Â  163.685 [1985 c.557 Â§6; 1987 c.864 Â§12; repealed by 1991 c.664 Â§12]

Â Â Â Â Â  163.686 Encouraging child sexual abuse in the second degree. (1) A person commits the crime of encouraging child sexual abuse in the second degree if the person:

Â Â Â Â Â  (a)(A)(i) Knowingly possesses or controls any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

Â Â Â Â Â  (ii) Knowingly pays, exchanges or gives anything of value to obtain or view a photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

Â Â Â Â Â  (B) Knows or is aware of and consciously disregards the fact that creation of the visual recording of sexually explicit conduct involved child abuse; or

Â Â Â Â Â  (b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

Â Â Â Â Â  (B) Knows or is aware of and consciously disregards the fact that the conduct constitutes child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the second degree is a Class C felony. [1995 c.768 Â§3]

Â Â Â Â Â  163.687 Encouraging child sexual abuse in the third degree. (1) A person commits the crime of encouraging child sexual abuse in the third degree if the person:

Â Â Â Â Â  (a)(A)(i) Knowingly possesses or controls any photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; or

Â Â Â Â Â  (ii) Knowingly pays, exchanges or gives anything of value to obtain or view a photograph, motion picture, videotape or other visual recording of sexually explicit conduct involving a child for the purpose of arousing or satisfying the sexual desires of the person or another person; and

Â Â Â Â Â  (B) Knows or fails to be aware of a substantial and unjustifiable risk that the creation of the visual recording of sexually explicit conduct involved child abuse; or

Â Â Â Â Â  (b)(A) Knowingly pays, exchanges or gives anything of value to observe sexually explicit conduct by a child or knowingly observes, for the purpose of arousing or gratifying the sexual desire of the person, sexually explicit conduct by a child; and

Â Â Â Â Â  (B) Knows or fails to be aware of a substantial and unjustifiable risk that the conduct constitutes child abuse.

Â Â Â Â Â  (2) Encouraging child sexual abuse in the third degree is a Class A misdemeanor. [1995 c.768 Â§3a]

Â Â Â Â Â  163.688 Possession of materials depicting sexually explicit conduct of a child in the first degree. (1) A person commits the crime of possession of materials depicting sexually explicit conduct of a child in the first degree if the person:

Â Â Â Â Â  (a) Knowingly possesses any visual depiction of sexually explicit conduct involving a child or any visual depiction of sexually explicit conduct that appears to involve a child; and

Â Â Â Â Â  (b) Uses the visual depiction to induce a child to participate or engage in sexually explicit conduct.

Â Â Â Â Â  (2) Possession of materials depicting sexually explicit conduct of a child in the first degree is a Class B felony. [1997 c.719 Â§3]

Â Â Â Â Â  163.689 Possession of materials depicting sexually explicit conduct of a child in the second degree. (1) A person commits the crime of possession of materials depicting sexually explicit conduct of a child in the second degree if the person:

Â Â Â Â Â  (a) Knowingly possesses any visual depiction of sexually explicit conduct involving a child or any visual depiction of sexually explicit conduct that appears to involve a child; and

Â Â Â Â Â  (b) Intends to use the visual depiction to induce a child to participate or engage in sexually explicit conduct.

Â Â Â Â Â  (2) Possession of materials depicting sexually explicit conduct of a child in the second degree is a Class C felony. [1997 c.719 Â§4]

Â Â Â Â Â  163.690 Lack of knowledge of age of child as affirmative defense. It is an affirmative defense to any prosecution under ORS 163.684, 163.686, 163.687 or 163.693 that the defendant, at the time of engaging in the conduct prohibited therein, did not know and did not have reason to know that the relevant sexually explicit conduct involved a child. [1985 c.557 Â§7; 1987 c.864 Â§13; 1991 c.664 Â§9; 1995 c.768 Â§6]

Â Â Â Â Â  163.693 Failure to report child pornography. (1) A person commits the crime of failure to report child pornography if the person, in the course of processing or producing a photograph, motion picture, videotape or other visual recording, either commercially or privately, has reasonable cause to believe that the visual recording being processed or produced, or submitted for processing or production, depicts sexually explicit conduct involving a child and fails to report that fact to the appropriate law enforcement agency.

Â Â Â Â Â  (2) Failure to report child pornography is a Class A misdemeanor. [1987 c.864 Â§7; 1991 c.664 Â§10]

Â Â Â Â Â  163.695 [1987 c.864 Â§8; 1991 c.664 Â§11; 1995 c.768 Â§7; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  163.696 [2001 c.666 Â§49; repealed by 2005 c.830 Â§48]

INVASION OF PRIVACY

Â Â Â Â Â  163.700 Invasion of personal privacy. (1) Except as provided in ORS 163.702, a person commits the crime of invasion of personal privacy if:

Â Â Â Â Â  (a)(A) The person knowingly makes or records a photograph, motion picture, videotape or other visual recording of another person in a state of nudity without the consent of the person being recorded; and

Â Â Â Â Â  (B) At the time the visual recording is made or recorded the person being recorded is in a place and circumstances where the person has a reasonable expectation of personal privacy; or

Â Â Â Â Â  (b)(A) For the purpose of arousing or gratifying the sexual desire of the person, the person is in a location to observe another person in a state of nudity without the consent of the other person; and

Â Â Â Â Â  (B) The other person is in a place and circumstances where the person has a reasonable expectation of personal privacy.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMakes or records a photograph, motion picture, videotape or other visual recordingÂ includes, but is not limited to, making or recording or employing, authorizing, permitting, compelling or inducing another person to make or record a photograph, motion picture, videotape or other visual recording.

Â Â Â Â Â  (b) ÂNudityÂ means uncovered, or less than opaquely covered, post-pubescent human genitals, pubic areas or a post-pubescent human female breast below a point immediately above the top of the areola. ÂNudityÂ includes a partial state of nudity.

Â Â Â Â Â  (c) ÂPlaces and circumstances where the person has a reasonable expectation of personal privacyÂ includes, but is not limited to, a bathroom, dressing room, locker room that includes an enclosed area for dressing or showering, tanning booth and any area where a person undresses in an enclosed space that is not open to public view.

Â Â Â Â Â  (d) ÂPublic viewÂ means that an area can be readily seen and that a person within the area can be distinguished by normal unaided vision when viewed from a public place as defined in ORS 161.015.

Â Â Â Â Â  (3) Invasion of personal privacy is a Class A misdemeanor. [1997 c.697 Â§1; 2001 c.330 Â§1]

Â Â Â Â Â  Note: 163.700 and 163.702 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.702 Exceptions to ORS 163.700. The provisions of ORS 163.700 do not apply to:

Â Â Â Â Â  (1) Any legitimate medical procedure performed by or under the direction of a person licensed to provide medical service for the purpose of medical diagnosis, treatment, education or research, including, but not limited to, the recording of medical procedures; and

Â Â Â Â Â  (2) Any activity undertaken in the course of bona fide law enforcement or corrections activity or necessary to the proper functioning of the criminal justice system, including but not limited to the operation and management of jails, prisons and other youth and adult corrections facilities. [1997 c.697 Â§2]

Â Â Â Â Â  Note: See note under 163.700.

MISCELLANEOUS

Â Â Â Â Â  163.705 Polygraph examination of victims in certain criminal cases prohibited. No district attorney or other law enforcement officer or investigator involved in the investigation or prosecution of crimes, or any employee thereof, shall require any complaining witness in a case involving the use of force, violence, duress, menace or threat of physical injury in the commission of any sex crime under ORS 163.305 to 163.575, to submit to a polygraph examination as a prerequisite to filing an accusatory pleading. [1981 c.877 Â§1]

Â Â Â Â Â  163.707 Forfeiture of motor vehicle used in drive-by shooting. (1) A motor vehicle used by the owner in a drive-by shooting is subject to civil in rem forfeiture.

Â Â Â Â Â  (2) Seizure and forfeiture proceedings under this section shall be conducted in accordance with ORS chapter 475A.

Â Â Â Â Â  (3) As used in this section, Âdrive-by shootingÂ means discharge of a firearm from a motor vehicle while committing or attempting to commit:

Â Â Â Â Â  (a) Aggravated murder under ORS 163.095;

Â Â Â Â Â  (b) Murder under ORS 163.115;

Â Â Â Â Â  (c) Manslaughter in any degree under ORS 163.118 or 163.125;

Â Â Â Â Â  (d) Assault in any degree under ORS 163.160, 163.165, 163.175 or 163.185;

Â Â Â Â Â  (e) Menacing under ORS 163.190;

Â Â Â Â Â  (f) Recklessly endangering another person under ORS 163.195;

Â Â Â Â Â  (g) Assaulting a public safety officer under ORS 163.208; or

Â Â Â Â Â  (h) Intimidation in any degree under ORS 166.155 or 166.165. [1999 c.870 Â§1]

Â Â Â Â Â  Note: 163.707 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.709 Unlawful directing of light from a laser pointer. (1) A person commits the offense of unlawful directing of light from a laser pointer if the person knowingly directs light from a laser pointer at another person without the consent of the other person and the other person is:

Â Â Â Â Â  (a) A peace officer as defined in ORS 161.015 who is acting in the course of official duty; or

Â Â Â Â Â  (b) A uniformed private security professional as defined in ORS 181.870 who is on duty.

Â Â Â Â Â  (2) The offense described in this section, unlawful directing of light from a laser pointer, is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, Âlaser pointerÂ means a device that emits light amplified by the stimulated emission of radiation that is visible to the human eye. [1999 c.757 Â§1; 2005 c.447 Â§9]

Â Â Â Â Â  Note: 163.709 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

STALKING

Â Â Â Â Â  163.730 Definitions for ORS 30.866 and 163.730 to 163.750. As used in ORS 30.866 and 163.730 to 163.750, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlarmÂ means to cause apprehension or fear resulting from the perception of danger.

Â Â Â Â Â  (2) ÂCoerceÂ means to restrain, compel or dominate by force or threat.

Â Â Â Â Â  (3) ÂContactÂ includes but is not limited to:

Â Â Â Â Â  (a) Coming into the visual or physical presence of the other person;

Â Â Â Â Â  (b) Following the other person;

Â Â Â Â Â  (c) Waiting outside the home, property, place of work or school of the other person or of a member of that personÂs family or household;

Â Â Â Â Â  (d) Sending or making written or electronic communications in any form to the other person;

Â Â Â Â Â  (e) Speaking with the other person by any means;

Â Â Â Â Â  (f) Communicating with the other person through a third person;

Â Â Â Â Â  (g) Committing a crime against the other person;

Â Â Â Â Â  (h) Communicating with a third person who has some relationship to the other person with the intent of affecting the third personÂs relationship with the other person;

Â Â Â Â Â  (i) Communicating with business entities with the intent of affecting some right or interest of the other person;

Â Â Â Â Â  (j) Damaging the other personÂs home, property, place of work or school; or

Â Â Â Â Â  (k) Delivering directly or through a third person any object to the home, property, place of work or school of the other person.

Â Â Â Â Â  (4) ÂHousehold memberÂ means any person residing in the same residence as the victim.

Â Â Â Â Â  (5) ÂImmediate familyÂ means father, mother, child, sibling, spouse, grandparent, stepparent and stepchild.

Â Â Â Â Â  (6) ÂLaw enforcement officerÂ means any person employed in this state as a police officer by a county sheriff, constable, marshal or municipal or state police agency.

Â Â Â Â Â  (7) ÂRepeatedÂ means two or more times.

Â Â Â Â Â  (8) ÂSchoolÂ means a public or private institution of learning or a child care facility. [1993 c.626 Â§1; 1995 c.278 Â§27; 1995 c.353 Â§1; 2001 c.870 Â§1; 2007 c.71 Â§46]

Â Â Â Â Â  Note: 163.730 to 163.753 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  163.732 Stalking. (1) A person commits the crime of stalking if:

Â Â Â Â Â  (a) The person knowingly alarms or coerces another person or a member of that personÂs immediate family or household by engaging in repeated and unwanted contact with the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (2)(a) Stalking is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, stalking is a Class C felony if the person has a prior conviction for:

Â Â Â Â Â  (A) Stalking; or

Â Â Â Â Â  (B) Violating a courtÂs stalking protective order.

Â Â Â Â Â  (c) When stalking is a Class C felony pursuant to paragraph (b) of this subsection, stalking shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission. [1993 c.626 Â§2; 1995 c.353 Â§2]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.735 Citation; form. (1) Upon a complaint initiated as provided in ORS 163.744, a law enforcement officer shall issue a citation ordering the person to appear in court within three judicial days and show cause why the court should not enter a courtÂs stalking protective order when the officer has probable cause to believe that:

Â Â Â Â Â  (a) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that personÂs immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (b) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (c) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (2) The Department of State Police shall develop and distribute a form for the citation. The form shall be uniform throughout the state and shall contain substantially the following in addition to any other material added by the department:

______________________________________________________________________________

OFFICER:___________________

AGENCY:___________________

PETITIONER:__________________

PERSON TO BE PROTECTED IF OTHER THAN PETITIONER:______________

RESPONDENT:_________________

Â Â Â Â Â  On behalf of petitioner, I affirm that I am a law enforcement officer in the State of
Oregon
.

Â Â Â Â Â  You, the respondent, must appear at _______________ (name and location of court at which respondent is to appear) on ________ (date and time respondent is to appear in court). At this hearing, you must be prepared to establish why the court should not enter a courtÂs stalking protective order which shall be for an unlimited duration unless limited by law or court order. If you fail to appear at this hearing, the court shall immediately issue a warrant for your arrest and shall enter a courtÂs stalking protective order.

Â Â Â Â Â  If the court issues a stalking protective order at this hearing, and while the protective order is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to violate this order and then violating this order.

Â Â Â Â Â  Causing the person protected by the order, if the person is your spouse or intimate partner, to cross state lines or tribal land lines for your purpose of violating the order.

Â Â Â Â Â  Possessing, receiving, shipping or transporting any firearm or firearm ammunition.

Â Â Â Â Â  Whether or not a stalking protective order is in effect, federal law may prohibit you from:

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to injure or harass another person and during, or because of, that travel placing that person in reasonable fear of death or serious bodily injury to that person or to a member of that personÂs immediate family.

Â Â Â Â Â  Traveling across state lines or tribal land lines with the intent to injure your spouse or intimate partner and then intentionally committing a crime of violence causing bodily injury to that person.

Â Â Â Â Â  Causing your spouse or intimate partner to travel across state lines or tribal land lines if your intent is to cause bodily injury to that person or if the travel results in your causing bodily injury to that person.

Â Â Â Â Â  It has been alleged that you have alarmed or coerced the petitioner, or person to be protected if other than the petitioner. If you engage in contact that alarms or coerces the petitioner, or person to be protected if other than the petitioner, in violation of ORS 163.732, you may be arrested for the crime of stalking.

Date: ________Time: ________

Signed:Â Â Â Â Â Â Â Â Â Â Â  _______________

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (Respondent)

Signed:Â Â Â Â Â Â Â Â Â Â Â  _______________

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  (Law enforcement officer).

______________________________________________________________________________

[1993 c.626 Â§3; 1995 c.353 Â§3; 1999 c.1052 Â§10]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.738 Effect of citation; contents; hearing; courtÂs order; use of statements made at hearing. (1)(a) A citation shall notify the respondent of a circuit court hearing where the respondent shall appear at the place and time set forth in the citation. The citation shall contain:

Â Â Â Â Â  (A) The name of the court at which the respondent is to appear;

Â Â Â Â Â  (B) The name of the respondent;

Â Â Â Â Â  (C) A copy of the stalking complaint;

Â Â Â Â Â  (D) The date, time and place at which the citation was issued;

Â Â Â Â Â  (E) The name of the law enforcement officer who issued the citation;

Â Â Â Â Â  (F) The time, date and place at which the respondent is to appear in court;

Â Â Â Â Â  (G) Notice to the respondent that failure to appear at the time, date and place set forth in the citation shall result in the respondentÂs arrest and entry of a courtÂs stalking protective order; and

Â Â Â Â Â  (H) Notice to the respondent of potential liability under federal law for the possession or purchase of firearms or firearm ammunition and for other acts prohibited by 18 U.S.C. 2261 to 2262.

Â Â Â Â Â  (b) The officer shall notify the petitioner in writing of the place and time set for the hearing.

Â Â Â Â Â  (2)(a) The hearing shall be held as indicated in the citation. At the hearing, the petitioner may appear in person or by telephonic appearance. The respondent shall be given the opportunity to show cause why a courtÂs stalking protective order should not be entered. The hearing may be continued for up to 30 days. The court may enter:

Â Â Â Â Â  (A) A temporary stalking protective order pending further proceedings; or

Â Â Â Â Â  (B) A courtÂs stalking protective order if the court finds by a preponderance of the evidence that:

Â Â Â Â Â  (i) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that personÂs immediate family or household thereby alarming or coercing the other person;

Â Â Â Â Â  (ii) It is objectively reasonable for a person in the victimÂs situation to have been alarmed or coerced by the contact; and

Â Â Â Â Â  (iii) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victimÂs immediate family or household.

Â Â Â Â Â  (b) In the order, the court shall specify the conduct from which the respondent is to refrain, which may include all contact listed in ORS 163.730 and any attempt to make contact listed in ORS 163.730. The order is of unlimited duration unless limited by law. If the respondent was provided notice and an opportunity to be heard, the court shall also include in the order, when appropriate, terms and findings sufficient under 18 U.S.C. 922 (d)(8) and (g)(8) to affect the respondentÂs ability to possess firearms and ammunition or engage in activities involving firearms.

Â Â Â Â Â  (3) The circuit court may enter an order under this section against a minor respondent without appointment of a guardian ad litem.

Â Â Â Â Â  (4) If the respondent fails to appear at the time, date and place specified in the citation, the circuit court shall issue a warrant of arrest as provided in ORS 133.110 in order to ensure the appearance of the respondent at court and shall enter a courtÂs stalking protective order.

Â Â Â Â Â  (5) The circuit court may also order the respondent to undergo mental health evaluation and, if indicated by the evaluation, treatment. If the respondent is without sufficient resources to obtain the evaluation or treatment, or both, the court shall refer the respondent to the mental health agency designated by the community mental health director for evaluation or treatment, or both.

Â Â Â Â Â  (6) If the circuit court, the mental health evaluator or any other persons have probable cause to believe that the respondent is dangerous to self or others or is unable to provide for basic personal needs, the court shall initiate commitment procedures as provided in ORS 426.070 or 426.180.

Â Â Â Â Â  (7) A law enforcement officer shall report the results of any investigation arising from a complaint under ORS 163.744 to the district attorney within three days after presentation of the complaint.

Â Â Â Â Â  (8) Except for purposes of impeachment, a statement made by the respondent at a hearing under this section may not be used as evidence in a prosecution for stalking as defined in ORS 163.732 or for violating a courtÂs stalking protective order as defined in ORS 163.750. [1993 c.626 Â§4; 1995 c.353 Â§4; 1997 c.863 Â§6; 1999 c.1052 Â§2; 2003 c.292 Â§2]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.741 Service of order; entry of order into law enforcement data systems. (1) Whenever a stalking protective order, as authorized by ORS 163.735 or 163.738, is issued and the person to be restrained has actual notice thereof, the person serving the order shall deliver forthwith to the county sheriff a true copy of the order and an affidavit of proof of service on which it is stated that personal service of the order was made on the respondent. If an order entered by the court recites that the respondent appeared in person before the court, the necessity for further service of the order is waived and accompanying proof of service is not necessary. Upon receipt of the order and completion of any required service, the county sheriff shall forthwith enter the order into the Law Enforcement Data System maintained by the Department of State Police and into the databases of the
National
Crime
Information
Center
of the United States Department of Justice. The sheriff shall also provide the complainant with a true copy of the proof of service. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of such order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of such order may be informed of the existence and terms of such order. Such order shall be fully enforceable in any county in the state. The complainant may elect to deliver documents personally to a county sheriff or to have them delivered by a private person for entry into the Law Enforcement Data System and the databases of the
National
Crime
Information
Center
of the United States Department of Justice.

Â Â Â Â Â  (2) When a stalking protective order has been entered into the Law Enforcement Data System and the databases of the National Crime Information Center of the United States Department of Justice under subsection (1) of this section, a county sheriff shall cooperate with a request from a law enforcement agency from any other jurisdiction to verify the existence of the stalking protective order or to transmit a copy of the order to the requesting jurisdiction.

Â Â Â Â Â  (3) When a stalking protective order described in subsection (1) of this section is terminated by order of the court, the clerk of the court shall deliver forthwith a true copy of the termination order to the county sheriff with whom the original order was filed. Upon receipt of the termination order, the county sheriff shall promptly remove the original order from the Law Enforcement Data System and the databases of the
National
Crime
Information
Center
of the United States Department of Justice. [1993 c.626 Â§5; 1999 c.1052 Â§3; 2007 c.255 Â§11]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.744 Initiation of action to obtain a citation; complaint form. (1) A person may initiate an action seeking a citation under ORS 163.735 by presenting a complaint to a law enforcement officer or to any law enforcement agency. The complaint shall be a statement setting forth with particularity the conduct that is the basis for the complaint. The petitioner must affirm the truth of the facts in the complaint.

Â Â Â Â Â  (2) The Department of State Police shall develop and distribute the form of the complaint. The form shall include the standards for reviewing the complaint and for action. The form shall be uniform throughout the state and shall include substantially the following material:

______________________________________________________________________________

STALKING COMPLAINT

Name of petitioner (person presenting complaint): _____________________

Name of person being stalked if other than the petitioner: __________________

___________________________

Name of respondent (alleged stalker):

___________________________

Description of respondent:

___________________________

___________________________

___________________________

Length of period of conduct:

___________________________

___________________________

Description of relationship (if any) between petitioner or person being stalked, if other than the petitioner, and respondent:

___________________________

___________________________

Description of contact:

___________________________

___________________________

___________________________

___________________________

___________________________

Subscribed to and affirmed by:

___________________________

(signature of petitioner)

(printed name of petitioner)

___________________________

Â Â Â Â Â  Dated: ____________

______________________________________________________________________________

Â Â Â Â Â  (3) A parent may present a complaint to protect a minor child. A guardian may present a complaint to protect a dependent person.

Â Â Â Â Â  (4) By signing the complaint, a person is making a sworn statement for purposes of ORS 162.055 to 162.425. [1993 c.626 Â§6; 1995 c.353 Â§5]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.747 [1993 c.626 Â§7; repealed by 1995 c.353 Â§10]

Â Â Â Â Â  163.750 Violating courtÂs stalking protective order. (1) A person commits the crime of violating a courtÂs stalking protective order when:

Â Â Â Â Â  (a) The person has been served with a courtÂs stalking protective order as provided in ORS 30.866 or 163.738 or if further service was waived under ORS 163.741 because the person appeared before the court;

Â Â Â Â Â  (b) The person, subsequent to the service of the order, has engaged intentionally, knowingly or recklessly in conduct prohibited by the order; and

Â Â Â Â Â  (c) If the conduct is prohibited contact as defined in ORS 163.730 (3)(d), (e), (f), (h) or (i), the subsequent conduct has created reasonable apprehension regarding the personal safety of a person protected by the order.

Â Â Â Â Â  (2)(a) Violating a courtÂs stalking protective order is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, violating a courtÂs stalking protective order is a Class C felony if the person has a prior conviction for:

Â Â Â Â Â  (A) Stalking; or

Â Â Â Â Â  (B) Violating a courtÂs stalking protective order.

Â Â Â Â Â  (c) When violating a courtÂs stalking protective order is a Class C felony pursuant to paragraph (b) of this subsection, violating a courtÂs stalking protective order shall be classified as a person felony and as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission. [1993 c.626 Â§8; 1995 c.353 Â§7]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.753 Immunity of officer acting in good faith. A law enforcement officer acting in good faith shall not be liable in any civil action for issuing or not issuing a citation under ORS 163.735. [1993 c.626 Â§11; 1995 c.353 Â§9]

Â Â Â Â Â  Note: See note under 163.730.

Â Â Â Â Â  163.755 Activities for which stalking protective order may not be issued. (1) Nothing in ORS 30.866 or 163.730 to 163.750 shall be construed to permit the issuance of a courtÂs stalking protective order under ORS 30.866 or 163.738, the issuance of a citation under ORS 163.735, a criminal prosecution under ORS 163.732 or a civil action under ORS 30.866:

Â Â Â Â Â  (a) For conduct that is authorized or protected by the labor laws of this state or of the
United States
.

Â Â Â Â Â  (b) By or on behalf of a person who is in the legal or physical custody of a law enforcement unit or is in custody under ORS chapter 419C.

Â Â Â Â Â  (c) By or on behalf of a person not described in paragraph (b) of this subsection to or against another person who:

Â Â Â Â Â  (A) Is a parole and probation officer or an officer, employee or agent of a law enforcement unit, a county juvenile department or the Oregon Youth Authority; and

Â Â Â Â Â  (B) Is acting within the scope of the other personÂs official duties.

Â Â Â Â Â  (2) As used in this section, Âlaw enforcement unitÂ and Âparole and probation officerÂ have the meanings given those terms in ORS 181.610. [1995 c.353 Â§8; 2003 c.292 Â§1]

Â Â Â Â Â  Note: 163.755 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 163 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 164

Chapter 164 Â Offenses Against Property

2007 EDITION

OFFENSES AGAINST PROPERTY

CRIMES AND PUNISHMENTS

DEFINITIONS

164.005Â Â Â Â  Definitions

THEFT AND RELATED OFFENSES

164.015Â Â Â Â  ÂTheftÂ described

164.025Â Â Â Â  Consolidation of theft offenses; pleading and proof

164.035Â Â Â Â  Defenses to theft

164.043Â Â Â Â  Theft in the third degree

164.045Â Â Â Â  Theft in the second degree

164.055Â Â Â Â  Theft in the first degree

164.057Â Â Â Â  Aggravated theft in the first degree

164.065Â Â Â Â  Theft of lost, mislaid property

164.075Â Â Â Â  Theft by extortion

164.085Â Â Â Â  Theft by deception

164.095Â Â Â Â  Theft by receiving

164.098Â Â Â Â  Organized retail theft

164.105Â Â Â Â  Right of possession

164.115Â Â Â Â  Value of property

164.125Â Â Â Â  Theft of services

164.130Â Â Â Â  Application of ORS 164.125 to telephone or telegraph services; jurisdiction

164.132Â Â Â Â  Unlawful distribution of cable television equipment

164.135Â Â Â Â  Unauthorized use of a vehicle

164.138Â Â Â Â  Criminal possession of a rented or leased motor vehicle

164.140Â Â Â Â  Criminal possession of rented or leased personal property

MAIL-RELATED OFFENSES

164.160Â Â Â Â  Definitions

164.162Â Â Â Â  Mail theft or receipt of stolen mail

164.164Â Â Â Â  Defense in prosecution under ORS 164.162; applicability of ORS 164.162

MONEY LAUNDERING

164.170Â Â Â Â  Laundering a monetary instrument

164.172Â Â Â Â  Engaging in a financial transaction in property derived from unlawful activity

164.174Â Â Â Â  Exceptions

BURGLARY AND CRIMINAL TRESPASS

164.205Â Â Â Â  Definitions for ORS 164.205 to 164.270

164.215Â Â Â Â  Burglary in the second degree

164.225Â Â Â Â  Burglary in the first degree

164.235Â Â Â Â  Possession of a burglary tool or theft device

164.243Â Â Â Â  Criminal trespass in the second degree by a guest

164.245Â Â Â Â  Criminal trespass in the second degree

164.255Â Â Â Â  Criminal trespass in the first degree

164.265Â Â Â Â  Criminal trespass while in possession of firearm

164.270Â Â Â Â  Closure of premises to motor-propelled vehicles

164.272Â Â Â Â  Unlawful entry into motor vehicle

164.274Â Â Â Â  Definitions for ORS 164.276 and 164.278

164.276Â Â Â Â  Authority of sports official to expel persons from sports event

164.278Â Â Â Â  Criminal trespass at sports event

DEFINITIONS FOR ARSON, CRIMINAL MISCHIEF AND RELATED OFFENSES

164.305Â Â Â Â  Definitions for ORS 164.305 to 164.377

ARSON AND RELATED OFFENSES

164.315Â Â Â Â  Arson in the second degree

164.325Â Â Â Â  Arson in the first degree

164.335Â Â Â Â  Reckless burning

CRIMINAL MISCHIEF AND RELATED OFFENSES

164.345Â Â Â Â  Criminal mischief in the third degree

164.354Â Â Â Â  Criminal mischief in the second degree

164.365Â Â Â Â  Criminal mischief in the first degree

164.367Â Â Â Â  Determining value of damage; aggregation

164.373Â Â Â Â  Tampering with cable television equipment

164.377Â Â Â Â  Computer crime

GRAFFITI-RELATED OFFENSES

164.381Â Â Â Â  Definitions

164.383Â Â Â Â  Unlawfully applying graffiti

164.386Â Â Â Â  Unlawfully possessing graffiti implement

164.388Â Â Â Â  Preemption

ROBBERY

164.395Â Â Â Â  Robbery in the third degree

164.405Â Â Â Â  Robbery in the second degree

164.415Â Â Â Â  Robbery in the first degree

LITTERING

164.775Â Â Â Â  Deposit of trash within 100 yards of waters or in waters; license suspensions; civil penalties; credit for work in lieu of fine

164.785Â Â Â Â  Placing offensive substances in waters, on highways or other property

164.805Â Â Â Â  Offensive littering

UNLAWFUL TRANSPORT

164.813Â Â Â Â  Unlawful cutting and transport of special forest products

164.814Â Â Â Â  State Forester required to develop forms for special forest products

164.815Â Â Â Â  Unlawful transport of hay

164.825Â Â Â Â  Cutting and transport of coniferous trees without permit or bill of sale

164.828Â Â Â Â  Ownership as affirmative defense under ORS 164.813 and 164.825

164.835Â Â Â Â  Investigation to prevent violations of ORS 164.813 and 164.825

164.845Â Â Â Â  Arrest, summons for cutting or transport of trees or special forest products; effect of failure to appear

164.855Â Â Â Â  Seizure of trees or special forest products cut or transported in violation of ORS 164.813 or 164.825

164.863Â Â Â Â  Unlawful transport of meat animal carcasses

MISCELLANEOUS

164.864Â Â Â Â  Definitions for ORS 164.864 to 164.882

164.865Â Â Â Â  Unlawful sound recording

164.866Â Â Â Â  Civil action for injuries caused by criminal acts

164.867Â Â Â Â  Applicability of ORS 164.868, 164.869 and 164.872

164.868Â Â Â Â  Unlawful labeling of a sound recording

164.869Â Â Â Â  Unlawful recording of a live performance

164.872Â Â Â Â  Unlawful labeling of a videotape recording

164.873Â Â Â Â  Exemptions from ORS 164.865, 164.868, 164.869, 164.872 and 164.875

164.875Â Â Â Â  Unlawful videotape recording

164.882Â Â Â Â  Unlawful operation of an audiovisual device

164.885Â Â Â Â  Endangering aircraft

164.886Â Â Â Â  Unlawful tree spiking; unlawful possession of substance that can damage certain wood processing equipment

164.887Â Â Â Â  Interference with agricultural operations

164.889Â Â Â Â  Interference with agricultural research

DEFINITIONS

Â Â Â Â Â  164.005 Definitions. As used in chapter 743,
Oregon
Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriate property of another to oneself or a third personÂ or ÂappropriateÂ means to:

Â Â Â Â Â  (a) Exercise control over property of another, or to aid a third person to exercise control over property of another, permanently or for so extended a period or under such circumstances as to acquire the major portion of the economic value or benefit of such property; or

Â Â Â Â Â  (b) Dispose of the property of another for the benefit of oneself or a third person.

Â Â Â Â Â  (2) ÂDeprive another of propertyÂ or ÂdepriveÂ means to:

Â Â Â Â Â  (a) Withhold property of another or cause property of another to be withheld from that person permanently or for so extended a period or under such circumstances that the major portion of its economic value or benefit is lost to that person; or

Â Â Â Â Â  (b) Dispose of the property in such manner or under such circumstances as to render it unlikely that an owner will recover such property.

Â Â Â Â Â  (3) ÂObtainÂ includes, but is not limited to, the bringing about of a transfer or purported transfer of property or of a legal interest therein, whether to the obtainer or another.

Â Â Â Â Â  (4) ÂOwner of property taken, obtained or withheldÂ or ÂownerÂ means any person who has a right to possession thereof superior to that of the taker, obtainer or withholder.

Â Â Â Â Â  (5) ÂPropertyÂ means any article, substance or thing of value, including, but not limited to, money, tangible and intangible personal property, real property, choses-in-action, evidence of debt or of contract. [1971 c.743 Â§121]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in sections 121 and 131, chapter 743, Oregon Laws 1971, compiled as 164.005 and 164.115. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  164.010 [Amended by 1959 c.236 Â§1; repealed by 1971 c.743 Â§432]

THEFT AND RELATED OFFENSES

Â Â Â Â Â  164.015 ÂTheftÂ described. A person commits theft when, with intent to deprive another of property or to appropriate property to the person or to a third person, the person:

Â Â Â Â Â  (1) Takes, appropriates, obtains or withholds such property from an owner thereof;

Â Â Â Â Â  (2) Commits theft of property lost, mislaid or delivered by mistake as provided in ORS 164.065;

Â Â Â Â Â  (3) Commits theft by extortion as provided in ORS 164.075;

Â Â Â Â Â  (4) Commits theft by deception as provided in ORS 164.085; or

Â Â Â Â Â  (5) Commits theft by receiving as provided in ORS 164.095. [1971 c.743 Â§123; 2007 c.71 Â§47]

Â Â Â Â Â  164.020 [Amended by 1959 c.236 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.025 Consolidation of theft offenses; pleading and proof. (1) Except for the crime of theft by extortion, conduct denominated theft under ORS 164.015 constitutes a single offense.

Â Â Â Â Â  (2) If it is an element of the crime charged that property was taken by extortion, an accusation of theft must so specify. In all other cases an accusation of theft is sufficient if it alleges that the defendant committed theft of property of the nature or value required for the commission of the crime charged without designating the particular way or manner in which the theft was committed.

Â Â Â Â Â  (3) Proof that the defendant engaged in conduct constituting theft as defined in ORS 164.015 is sufficient to support any indictment, information or complaint for theft other than one charging theft by extortion. An accusation of theft by extortion must be supported by proof establishing theft by extortion. [1971 c.743 Â§122]

Â Â Â Â Â  164.030 [Amended by 1955 c.37 Â§1; 1959 c.236 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.035 Defenses to theft. (1) In a prosecution for theft it is a defense that the defendant acted under an honest claim of right, in that:

Â Â Â Â Â  (a) The defendant was unaware that the property was that of another; or

Â Â Â Â Â  (b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did.

Â Â Â Â Â  (2) In a prosecution for theft by extortion committed by instilling in the victim a fear that the victim or another person would be charged with a crime, it is a defense that the defendant reasonably believed the threatened charge to be true and that the sole purpose of the defendant was to compel or induce the victim to take reasonable action to make good the wrong which was the subject of the threatened charge.

Â Â Â Â Â  (3) In a prosecution for theft by receiving, it is a defense that the defendant received, retained, concealed or disposed of the property with the intent of restoring it to the owner.

Â Â Â Â Â  (4) It is a defense that the property involved was that of the defendantÂs spouse, unless the parties were not living together as husband and wife and were living in separate abodes at the time of the alleged theft. [1971 c.743 Â§132; 2001 c.104 Â§53]

Â Â Â Â Â  164.040 [Amended by 1959 c.236 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.043 Theft in the third degree. (1) A person commits the crime of theft in the third degree if, by means other than extortion, the person:

Â Â Â Â Â  (a) Commits theft as defined in ORS 164.015; and

Â Â Â Â Â  (b) The total value of the property in a single or an aggregate transaction is under $50.

Â Â Â Â Â  (2) Theft in the third degree is a Class C misdemeanor. [1987 c.907 Â§2]

Â Â Â Â Â  164.045 Theft in the second degree. (1) A person commits the crime of theft in the second degree if, by other than extortion, the person:

Â Â Â Â Â  (a) Commits theft as defined in ORS 164.015; and

Â Â Â Â Â  (b) The total value of the property in a single or aggregate transaction is $50 or more but is under $200 in a case of theft by receiving and under $750 in any other case.

Â Â Â Â Â  (2) Theft in the second degree is a Class A misdemeanor. [1971 c.743 Â§124; 1987 c.907 Â§3; 1993 c.680 Â§19]

Â Â Â Â Â  164.050 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  164.055 Theft in the first degree. (1) A person commits the crime of theft in the first degree if, by other than extortion, the person commits theft as defined in ORS 164.015 and:

Â Â Â Â Â  (a) The total value of the property in a single or aggregate transaction is $200 or more in a case of theft by receiving, and $750 or more in any other case;

Â Â Â Â Â  (b) The theft is committed during a riot, fire, explosion, catastrophe or other emergency in an area affected by the riot, fire, explosion, catastrophe or other emergency;

Â Â Â Â Â  (c) The theft is theft by receiving committed by buying, selling, borrowing or lending on the security of the property;

Â Â Â Â Â  (d) The subject of the theft is a firearm or explosive;

Â Â Â Â Â  (e) The subject of the theft is a livestock animal, a companion animal or a wild animal removed from habitat or born of a wild animal removed from habitat, pursuant to ORS 497.308 (2)(c); or

Â Â Â Â Â  (f) The subject of the theft is a precursor substance.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCompanion animalÂ means a dog or cat possessed by a person, business or other entity for purposes of companionship, security, hunting, herding or providing assistance in relation to a physical disability.

Â Â Â Â Â  (b) ÂExplosiveÂ means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

Â Â Â Â Â  (c) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of black powder or smokeless powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (d) ÂLivestock animalÂ means a ratite, psittacine, horse, gelding, mare, stallion, colt, mule, ass, jenny, bull, steer, cow, calf, goat, sheep, lamb, llama, pig or hog.

Â Â Â Â Â  (e) ÂPrecursor substanceÂ has the meaning given that term in ORS 475.940.

Â Â Â Â Â  (3) Theft in the first degree is a Class C felony. [1971 c.743 Â§125; 1973 c.405 Â§1; 1983 c.740 Â§32; 1987 c.907 Â§4; 1991 c.837 Â§9; 1993 c.252 Â§5; 1993 c.680 Â§20; 2005 c.706 Â§10]

Â Â Â Â Â  164.057 Aggravated theft in the first degree. (1) A person commits the crime of aggravated theft in the first degree, if:

Â Â Â Â Â  (a) The person violates ORS 164.055 with respect to property, other than a motor vehicle used primarily for personal rather than commercial transportation; and

Â Â Â Â Â  (b) The value of the property in a single or aggregate transaction is $10,000 or more.

Â Â Â Â Â  (2) Aggravated theft in the first degree is a Class B felony. [1987 c.907 Â§5]

Â Â Â Â Â  164.060 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  164.065 Theft of lost, mislaid property. A person who comes into control of property of another that the person knows or has good reason to know to have been lost, mislaid or delivered under a mistake as to the nature or amount of the property or the identity of the recipient, commits theft if, with intent to deprive the owner thereof, the person fails to take reasonable measures to restore the property to the owner. [1971 c.743 Â§126]

Â Â Â Â Â  164.070 [Amended by 1965 c.253 Â§131; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.075 Theft by extortion. (1) A person commits theft by extortion when the person compels or induces another to deliver property to the person or to a third person by instilling in the other a fear that, if the property is not so delivered, the actor or a third person will in the future:

Â Â Â Â Â  (a) Cause physical injury to some person;

Â Â Â Â Â  (b) Cause damage to property;

Â Â Â Â Â  (c) Engage in other conduct constituting a crime;

Â Â Â Â Â  (d) Accuse some person of a crime or cause criminal charges to be instituted against the person;

Â Â Â Â Â  (e) Expose a secret or publicize an asserted fact, whether true or false, tending to subject some person to hatred, contempt or ridicule;

Â Â Â Â Â  (f) Cause or continue a strike, boycott or other collective action injurious to some personÂs business, except that such conduct is not considered extortion when the property is demanded or received for the benefit of the group in whose interest the actor purports to act;

Â Â Â Â Â  (g) Testify or provide information or withhold testimony or information with respect to anotherÂs legal claim or defense;

Â Â Â Â Â  (h) Use or abuse the position as a public servant by performing some act within or related to official duties, or by failing or refusing to perform an official duty, in such manner as to affect some person adversely; or

Â Â Â Â Â  (i) Inflict any other harm that would not benefit the actor.

Â Â Â Â Â  (2) Theft by extortion is a Class B felony. [1971 c.743 Â§127; 1987 c.158 Â§27; 2007 c.71 Â§48]

Â Â Â Â Â  164.080 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.085 Theft by deception. (1) A person, who obtains property of another thereby, commits theft by deception when, with intent to defraud, the person:

Â Â Â Â Â  (a) Creates or confirms anotherÂs false impression of law, value, intention or other state of mind that the actor does not believe to be true;

Â Â Â Â Â  (b) Fails to correct a false impression that the person previously created or confirmed;

Â Â Â Â Â  (c) Prevents another from acquiring information pertinent to the disposition of the property involved;

Â Â Â Â Â  (d) Sells or otherwise transfers or encumbers property, failing to disclose a lien, adverse claim or other legal impediment to the enjoyment of the property, whether such impediment is or is not valid, or is or is not a matter of official record; or

Â Â Â Â Â  (e) Promises performance that the person does not intend to perform or knows will not be performed.

Â Â Â Â Â  (2) ÂDeceptionÂ does not include falsity as to matters having no pecuniary significance, or representations unlikely to deceive ordinary persons in the group addressed. For purposes of this subsection, the theft of a companion animal, as defined in ORS 164.055, or a captive wild animal is a matter having pecuniary significance.

Â Â Â Â Â  (3) In a prosecution for theft by deception, the defendantÂs intention or belief that a promise would not be performed may not be established by or inferred from the fact alone that such promise was not performed.

Â Â Â Â Â  (4) In a prosecution for theft by deception committed by means of a bad check, it is prima facie evidence of knowledge that the check or order would not be honored if:

Â Â Â Â Â  (a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

Â Â Â Â Â  (b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal. [1971 c.743 Â§128; 1991 c.837 Â§10; 2007 c.71 Â§49]

Â Â Â Â Â  164.090 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.095 Theft by receiving. (1) A person commits theft by receiving if the person receives, retains, conceals or disposes of property of another knowing or having good reason to know that the property was the subject of theft.

Â Â Â Â Â  (2) ÂReceivingÂ means acquiring possession, control or title, or lending on the security of the property. [1971 c.743 Â§129]

Â Â Â Â Â  164.098 Organized retail theft. (1) A person commits the crime of organized retail theft if, acting in concert with another person:

Â Â Â Â Â  (a) The person violates ORS 164.015 or aids or abets the other person to violate ORS 164.015;

Â Â Â Â Â  (b) The subject of the theft is merchandise and the merchandise is taken from a mercantile establishment; and

Â Â Â Â Â  (c) The aggregate value of the merchandise taken within any 90-day period exceeds $5,000.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMerchandiseÂ has the meaning given that term in ORS 30.870.

Â Â Â Â Â  (b) ÂMercantile establishmentÂ has the meaning given that term in ORS 30.870.

Â Â Â Â Â  (3) Organized retail theft is a Class B felony. [2007 c.498 Â§2]

Â Â Â Â Â  Note: 164.098 was added to and made a part of ORS chapter 164 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.100 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.105 Right of possession. Right of possession of property is as follows:

Â Â Â Â Â  (1) A person who has obtained possession of property by theft or other illegal means shall be deemed to have a right of possession superior to that of another person who takes, obtains or withholds the property from that person by means of theft.

Â Â Â Â Â  (2) A joint or common owner of property shall not be deemed to have a right of possession of the property superior to that of any other joint or common owner of the property.

Â Â Â Â Â  (3) In the absence of a specific agreement to the contrary, a person in lawful possession of property shall be deemed to have a right of possession superior to that of a person having only a security interest in the property, even if legal title to the property lies with the holder of the security interest pursuant to a conditional sale contract or other security agreement. [1971 c.743 Â§130; 1987 c.158 Â§28]

Â Â Â Â Â  164.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.115 Value of property. For the purposes of chapter 743, Oregon Laws 1971, the value of property shall be ascertained as follows:

Â Â Â Â Â  (1) Except as otherwise specified in this section, value means the market value of the property at the time and place of the crime, or if such cannot reasonably be ascertained, the cost of replacement of the property within a reasonable time after the crime.

Â Â Â Â Â  (2) Whether or not they have been issued or delivered, certain written instruments, not including those having a readily ascertainable market value, shall be evaluated as follows:

Â Â Â Â Â  (a) The value of an instrument constituting an evidence of debt, including, but not limited to, a check, draft or promissory note, shall be considered the amount due or collectible thereon or thereby.

Â Â Â Â Â  (b) The value of any other instrument which creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation shall be considered the greatest amount of economic loss which the owner might reasonably suffer because of the loss of the instrument.

Â Â Â Â Â  (3) The value of a gambling chip, token, imitation currency or similar device is its face value.

Â Â Â Â Â  (4) When the value of property cannot reasonably be ascertained, it shall be presumed to be an amount less than $50 in a case of theft, and less than $500 in any other case.

Â Â Â Â Â  (5) The value of single theft transactions may be added together if the thefts were committed:

Â Â Â Â Â  (a) Against multiple victims by similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim, or two or more persons who are joint owners, within a 180-day period. [1971 c.743 Â§131; 1987 c.907 Â§6; 1993 c.680 Â§22; 1997 c.867 Â§18]

Â Â Â Â Â  Note: See note under 164.005.

Â Â Â Â Â  164.125 Theft of services. (1) A person commits the crime of theft of services if:

Â Â Â Â Â  (a) With intent to avoid payment therefor, the person obtains services that are available only for compensation, by force, threat, deception or other means to avoid payment for the services; or

Â Â Â Â Â  (b) Having control over the disposition of labor or of business, commercial or industrial equipment or facilities of another, the person uses or diverts to the use of the person or a third person such labor, equipment or facilities with intent to derive for the person or the third person a commercial benefit to which the person or the third person is not entitled.

Â Â Â Â Â  (2) As used in this section, ÂservicesÂ includes, but is not limited to, labor, professional services, toll facilities, transportation, communications service, entertainment, the supplying of food, lodging or other accommodations in hotels, restaurants or elsewhere, the supplying of equipment for use, and the supplying of commodities of a public utility nature such as gas, electricity, steam and water. ÂCommunication serviceÂ includes, but is not limited to, use of telephone, computer and cable television systems.

Â Â Â Â Â  (3) Absconding without payment or offer to pay for hotel, restaurant or other services for which compensation is customarily paid immediately upon the receiving of them is prima facie evidence that the services were obtained with intent to avoid payment therefor. Obtaining the use of any communication system the use of which is available only for compensation, including but not limited to telephone, computer and cable television systems, or obtaining the use of any services of a public utility nature, without payment or offer to pay for such use is prima facie evidence that the obtaining of the use of such system or the use of such services was gained with intent to avoid payment therefor.

Â Â Â Â Â  (4) The value of single theft transactions may be added together if the thefts were committed:

Â Â Â Â Â  (a) Against multiple victims by a similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim, or two or more persons who are joint owners, within a 180-day period.

Â Â Â Â Â  (5) Theft of services is:

Â Â Â Â Â  (a) A Class C misdemeanor if the aggregate total value of services that are the subject of the theft is under $50;

Â Â Â Â Â  (b) A Class A misdemeanor if the aggregate total value of services that are the subject of the theft is $50 or more but is under $750;

Â Â Â Â Â  (c) A Class C felony if the aggregate total value of services that are the subject of the theft is $750 or more; and

Â Â Â Â Â  (d) A Class B felony if the aggregate total value of services that are the subject of the theft is $10,000 or more. [1971 c.743 Â§133; 1973 c.133 Â§1; 1985 c.537 Â§1; 1987 c.907 Â§8; 1993 c.680 Â§21]

Â Â Â Â Â  164.130 Application of ORS 164.125 to telephone or telegraph services; jurisdiction. (1) ORS 164.125 shall apply when the telephone or telegraph communication involved either originates or terminates, or both originates and terminates, in this state, or when the charges for service would have been billable, in normal course, by a person providing telephone or telegraph service in this state, but for the fact that the charge for service was avoided, or attempted to be avoided by one or more of the means set forth in ORS 164.125.

Â Â Â Â Â  (2) Jurisdiction of an offense under ORS 164.125 is in the jurisdictional territory where the telephone or telegraph communication involved in the offense originates or where it terminates, or the jurisdictional territory to which the bill for the service is sent or would have been sent but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in ORS 164.125. [1973 c.133 Â§3]

Â Â Â Â Â  164.132 Unlawful distribution of cable television equipment. (1) A person commits the crime of unlawful distribution of cable television equipment if the person knowingly manufactures, imports into this state, distributes, sells, offers for sale, rental or use, possesses for sale, rental or use, or advertises for sale, rental or use, any device designed to make available the unauthorized reception of cable television signals.

Â Â Â Â Â  (2) Unlawful distribution of cable television equipment is a Class B misdemeanor. [1985 c.537 Â§3]

Â Â Â Â Â  164.135 Unauthorized use of a vehicle. (1) A person commits the crime of unauthorized use of a vehicle when:

Â Â Â Â Â  (a) The person takes, operates, exercises control over, rides in or otherwise uses anotherÂs vehicle, boat or aircraft without consent of the owner;

Â Â Â Â Â  (b) Having custody of a vehicle, boat or aircraft pursuant to an agreement between the person or another and the owner thereof whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of such vehicle, boat or aircraft, the person intentionally uses or operates it, without consent of the owner, for the personÂs own purpose in a manner constituting a gross deviation from the agreed purpose; or

Â Â Â Â Â  (c) Having custody of a vehicle, boat or aircraft pursuant to an agreement with the owner thereof whereby such vehicle, boat or aircraft is to be returned to the owner at a specified time, the person knowingly retains or withholds possession thereof without consent of the owner for so lengthy a period beyond the specified time as to render such retention or possession a gross deviation from the agreement.

Â Â Â Â Â  (2) Unauthorized use of a vehicle, boat or aircraft is a Class C felony.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not apply to a person who rides in or otherwise uses a public transit vehicle, as defined in ORS 166.116, if the vehicle is being operated by an authorized operator within the scope of the operatorÂs employment. [1971 c.743 Â§134; 2001 c.851 Â§1; 2007 c.71 Â§50]

Â Â Â Â Â  164.138 Criminal possession of a rented or leased motor vehicle. (1) A person commits the offense of criminal possession of a rented or leased motor vehicle if:

Â Â Â Â Â  (a) After renting a motor vehicle from a commercial renter of motor vehicles under a written agreement that provides for the return of the motor vehicle to a particular place at a particular time, the person fails to return the motor vehicle as specified, is thereafter served in accordance with subsection (2) of this section with a written demand to return the motor vehicle and knowingly fails to return the motor vehicle within three calendar days from the date of the receipt or refusal of the demand; or

Â Â Â Â Â  (b) After leasing a motor vehicle from a commercial lessor of motor vehicles under a written agreement that provides for periodic lease payments, the person fails to pay the lessor a periodic payment when due for a period of 45 days, is thereafter served with a written demand to return the motor vehicle in accordance with subsection (2) of this section and knowingly fails to return the motor vehicle within three calendar days from the date of the receipt or refusal of the demand.

Â Â Â Â Â  (2)(a) Service of written demand under this section shall be accomplished by delivery through any commercial overnight service that can supply a delivery receipt. The demand shall be sent to the person who obtained the motor vehicle by rental or lease at the address stated in the rental or lease agreement and any other address of the person provided by the person to the renter or lessor. The person is responsible for providing correct current address information to the renter or lessor until the motor vehicle is returned.

Â Â Â Â Â  (b) The person shall be considered to have refused the written demand if the commercial delivery service determines that the demand is not deliverable to the person at the address or addresses provided by the person.

Â Â Â Â Â  (3) A bona fide contract dispute with the lessor or renter shall be an affirmative defense to a charge of criminal possession of a rented or leased motor vehicle.

Â Â Â Â Â  (4) Criminal possession of a rented or leased motor vehicle is a Class C felony. [2007 c.684 Â§1]

Â Â Â Â Â  Note: 164.138 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.140 Criminal possession of rented or leased personal property. (1) A person is guilty of criminal possession of rented or leased personal property if:

Â Â Â Â Â  (a) After renting an item of personal property from a commercial renter of personal property under a written agreement which provides for the return of the item to a particular place at a particular time, the person fails to return the item as specified, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand; or

Â Â Â Â Â  (b) After leasing an item of personal property from a commercial lessor of personal property under a written agreement which provides for periodic lease payments, the person fails to pay the lessor a periodic payment when due for a period of 45 days, is thereafter served by mail with a written demand to return the item, and knowingly fails to return the item within 10 business days from the date of mailing of the demand.

Â Â Â Â Â  (2) Service of written demand under this section shall be accomplished by certified mail sent to the person who obtained the item of personal property by rental or lease, sent to the address stated in the rental or lease agreement and any other address of the person provided by the person to the renter or lessor. The person is responsible for providing correct current address information to the renter or lessor until the item of personal property is returned.

Â Â Â Â Â  (3) A bona fide contract dispute with the lessor or renter shall be an affirmative defense to a charge of criminal possession of rented or leased personal property.

Â Â Â Â Â  (4) For purposes of this section, the value of property shall be ascertained as provided in ORS 164.115. Criminal possession of rented or leased personal property is:

Â Â Â Â Â  (a) A Class A misdemeanor if the aggregate total value of the personal property not returned is under $500.

Â Â Â Â Â  (b) A Class C felony if the aggregate total value of the personal property not returned is $500 or more. [1979 c.476 Â§3; 1987 c.907 Â§9]

MAIL-RELATED OFFENSES

Â Â Â Â Â  164.160 Definitions. As used in this section and ORS 164.162:

Â Â Â Â Â  (1) ÂAuthorized depositoryÂ means a mailbox, post office box or rural box used by postal customers to deposit outgoing mail or used by the Postal Service to deliver incoming mail.

Â Â Â Â Â  (2) ÂMailÂ means any letter, card, parcel or other material that:

Â Â Â Â Â  (a) Is sent or delivered by means of the Postal Service;

Â Â Â Â Â  (b) Has postage affixed by the postal customer or Postal Service or has been accepted for delivery by the Postal Service; and

Â Â Â Â Â  (c) Is placed in any authorized depository or mail receptacle or given to any Postal Service employee for delivery.

Â Â Â Â Â  (3) ÂMail receptacleÂ means any location used by the Postal Service or postal customers to place outgoing mail or receive incoming mail.

Â Â Â Â Â  (4) ÂPostageÂ means a Postal Service stamp, permit imprint, meter strip or other authorized indication of prepayment for service provided or authorized by the Postal Service for collection and delivery of mail.

Â Â Â Â Â  (5) ÂPostal ServiceÂ means the United States Postal Service. [1999 c.920 Â§1]

Â Â Â Â Â  Note: 164.160, 164.162 and 164.164 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.162 Mail theft or receipt of stolen mail. (1) A person commits the crime of mail theft or receipt of stolen mail if the person intentionally:

Â Â Â Â Â  (a) Takes or, by fraud or deception, obtains mail from a post office, postal station, mail receptacle, authorized depository or mail carrier;

Â Â Â Â Â  (b) Takes from mail any article contained therein;

Â Â Â Â Â  (c) Secretes, embezzles or destroys mail or any article contained therein;

Â Â Â Â Â  (d) Takes or, by fraud or deception, obtains mail that has been delivered to or left for collection on or adjacent to a mail receptacle or authorized depository; or

Â Â Â Â Â  (e) Buys, receives, conceals or possesses mail or any article contained therein knowing that the mail or article has been unlawfully taken or obtained.

Â Â Â Â Â  (2) Mail theft or receipt of stolen mail is a Class A misdemeanor. [1999 c.920 Â§2]

Â Â Â Â Â  Note: See note under 164.160.

Â Â Â Â Â  164.164 Defense in prosecution under ORS 164.162; applicability of ORS 164.162. (1) In a prosecution under ORS 164.162, it is a defense that the defendant acted under an honest claim of right in that:

Â Â Â Â Â  (a) The defendant was unaware that the property was that of another person;

Â Â Â Â Â  (b) The defendant reasonably believed that the defendant was entitled to the property involved or had a right to acquire or dispose of it as the defendant did; or

Â Â Â Â Â  (c) The property involved was that of the defendantÂs spouse, unless the parties were not living together as husband and wife and were living in separate abodes at the time of the alleged offense.

Â Â Â Â Â  (2)(a) ORS 164.162 does not apply to employees charged with the operation of facilities listed in paragraph (b) of this subsection when the employees are carrying out their official duties to protect the safety and security of the facilities.

Â Â Â Â Â  (b) The facilities to which paragraph (a) of this subsection applies are juvenile detention facilities and local correctional facilities as defined in ORS 169.005, detention facilities as defined in ORS 419A.004, youth correction facilities as defined in ORS 420.005 and Department of Corrections institutions as defined in ORS 421.005. [1999 c.920 Â§3]

Â Â Â Â Â  Note: See note under 164.160.

MONEY LAUNDERING

Â Â Â Â Â  164.170 Laundering a monetary instrument. (1) A person commits the crime of laundering a monetary instrument if the person:

Â Â Â Â Â  (a) Knowing that the property involved in a financial transaction represents the proceeds of some form, though not necessarily which form, of unlawful activity, conducts or attempts to conduct a financial transaction that involves the proceeds of unlawful activity:

Â Â Â Â Â  (A) With the intent to promote the carrying on of unlawful activity; or

Â Â Â Â Â  (B) Knowing that the transaction is designed in whole or in part to:

Â Â Â Â Â  (i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

Â Â Â Â Â  (ii) Avoid a transaction reporting requirement under federal law;

Â Â Â Â Â  (b) Transports, transmits or transfers or attempts to transport, transmit or transfer a monetary instrument or funds:

Â Â Â Â Â  (A) With the intent to promote the carrying on of unlawful activity; or

Â Â Â Â Â  (B) Knowing that the monetary instrument or funds involved in the transportation, transmission or transfer represent the proceeds of some form, though not necessarily which form, of unlawful activity and knowing that the transportation, transmission or transfer is designed, in whole or in part, to:

Â Â Â Â Â  (i) Conceal or disguise the nature, location, source, ownership or control of the proceeds of unlawful activity; or

Â Â Â Â Â  (ii) Avoid a transaction reporting requirement under federal law; or

Â Â Â Â Â  (c) Intentionally conducts or attempts to conduct a financial transaction involving property represented to be the proceeds of unlawful activity or property used to conduct or facilitate unlawful activity to:

Â Â Â Â Â  (A) Promote the carrying on of unlawful activity;

Â Â Â Â Â  (B) Conceal or disguise the nature, location, source, ownership or control of property believed to be the proceeds of unlawful activity; or

Â Â Â Â Â  (C) Avoid a transaction reporting requirement under federal law.

Â Â Â Â Â  (2)(a) Laundering a monetary instrument is a Class B felony.

Â Â Â Â Â  (b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property, funds or monetary instruments involved in the unlawful transaction.

Â Â Â Â Â  (3) For purposes of subsection (1)(b)(B) of this section, the state may establish the defendantÂs knowledge through evidence that a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer represented the matter specified in subsection (1)(b)(B) of this section as true and the defendantÂs subsequent statements or actions indicate that the defendant believed the representations to be true.

Â Â Â Â Â  (4) For purposes of subsection (1)(c) of this section, ÂrepresentedÂ includes, but is not limited to, any representation made by a peace officer, federal officer or another person acting at the direction of or with the approval of a peace officer or federal officer.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂConductsÂ includes initiating, concluding or participating in the initiation or conclusion of a transaction.

Â Â Â Â Â  (b) ÂFederal officerÂ has the meaning given that term in ORS 133.005.

Â Â Â Â Â  (c) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (d) ÂFinancial transactionÂ means a transaction involving:

Â Â Â Â Â  (A) The movement of funds by wire or other means;

Â Â Â Â Â  (B) One or more monetary instruments;

Â Â Â Â Â  (C) The transfer of title to any real property, vehicle, vessel or aircraft; or

Â Â Â Â Â  (D) The use of a financial institution.

Â Â Â Â Â  (e) ÂMonetary instrumentÂ means:

Â Â Â Â Â  (A) Coin or currency of the United States or of any other country, travelerÂs checks, personal checks, bank checks, cashierÂs checks, money orders, foreign bank drafts of any foreign country or gold, silver or platinum bullion or coins; or

Â Â Â Â Â  (B) Investment securities or negotiable instruments, in bearer form or otherwise in such form that title passes upon delivery.

Â Â Â Â Â  (f) ÂPeace officerÂ has the meaning given that term in ORS 133.005.

Â Â Â Â Â  (g) ÂTransactionÂ includes a purchase, sale, loan, pledge, gift, transfer, delivery or other disposition and, with respect to a financial institution, includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit or other monetary instrument, use of a safe deposit box or any other payment, transfer or delivery by, through or to a financial institution by whatever means.

Â Â Â Â Â  (h) ÂUnlawful activityÂ means any act constituting a felony under state, federal or foreign law. [1999 c.878 Â§1]

Â Â Â Â Â  Note: 164.170, 164.172 and 164.174 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.172 Engaging in a financial transaction in property derived from unlawful activity. (1) A person commits the crime of engaging in a financial transaction in property derived from unlawful activity if the person knowingly engages in or attempts to engage in a financial transaction in property that:

Â Â Â Â Â  (a) Constitutes, or is derived from, the proceeds of unlawful activity;

Â Â Â Â Â  (b) Is of a value greater than $10,000; and

Â Â Â Â Â  (c) The person knows is derived from or represents the proceeds of some form, though not necessarily which form, of unlawful activity.

Â Â Â Â Â  (2)(a) Engaging in a financial transaction in property derived from unlawful activity is a Class C felony.

Â Â Â Â Â  (b) In addition to any other sentence of imprisonment or fine that a court may impose and notwithstanding ORS 161.625, a court may include in the sentence of a person convicted under this section a fine in an amount equal to the value of the property involved in the unlawful transaction.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂFinancial transactionÂ has the meaning given that term in ORS 164.170. ÂFinancial transactionÂ does not include any transaction necessary to preserve a personÂs right to representation as guaranteed by section 11, Article I of the Oregon Constitution, and the Sixth Amendment to the United States Constitution.

Â Â Â Â Â  (b) ÂUnlawful activityÂ has the meaning given that term in ORS 164.170. [1999 c.878 Â§2]

Â Â Â Â Â  Note: See note under 164.170.

Â Â Â Â Â  164.174 Exceptions. Nothing in ORS 164.170 or 164.172 or the amendments to ORS 166.715 by section 4, chapter 878, Oregon Laws 1999, is intended to allow the prosecution of a corporation, business, partnership, limited liability company, limited liability partnership or any similar entity, or an employee or agent of such an entity, that makes a good faith effort to comply with federal and state laws governing the entity. [1999 c.878 Â§3]

Â Â Â Â Â  Note: See note under 164.170.

BURGLARY AND CRIMINAL TRESPASS

Â Â Â Â Â  164.205 Definitions for ORS 164.205 to 164.270. As used in ORS 164.205 to 164.270, except as the context requires otherwise:

Â Â Â Â Â  (1) ÂBuilding,Â in addition to its ordinary meaning, includes any booth, vehicle, boat, aircraft or other structure adapted for overnight accommodation of persons or for carrying on business therein. Where a building consists of separate units, including, but not limited to, separate apartments, offices or rented rooms, each unit is, in addition to being a part of such building, a separate building.

Â Â Â Â Â  (2) ÂDwellingÂ means a building which regularly or intermittently is occupied by a person lodging therein at night, whether or not a person is actually present.

Â Â Â Â Â  (3) ÂEnter or remain unlawfullyÂ means:

Â Â Â Â Â  (a) To enter or remain in or upon premises when the premises, at the time of such entry or remaining, are not open to the public or when the entrant is not otherwise licensed or privileged to do so;

Â Â Â Â Â  (b) To fail to leave premises that are open to the public after being lawfully directed to do so by the person in charge;

Â Â Â Â Â  (c) To enter premises that are open to the public after being lawfully directed not to enter the premises; or

Â Â Â Â Â  (d) To enter or remain in a motor vehicle when the entrant is not authorized to do so.

Â Â Â Â Â  (4) ÂOpen to the publicÂ means premises which by their physical nature, function, custom, usage, notice or lack thereof or other circumstances at the time would cause a reasonable person to believe that no permission to enter or remain is required.

Â Â Â Â Â  (5) ÂPerson in chargeÂ means a person, a representative or employee of the person who has lawful control of premises by ownership, tenancy, official position or other legal relationship. ÂPerson in chargeÂ includes, but is not limited to the person, or holder of a position, designated as the person or position-holder in charge by the Governor, board, commission or governing body of any political subdivision of this state.

Â Â Â Â Â  (6) ÂPremisesÂ includes any building and any real property, whether privately or publicly owned. [1971 c.743 Â§135; 1983 c.740 Â§33; 1999 c.1040 Â§10; 2003 c.444 Â§1]

Â Â Â Â Â  164.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.215 Burglary in the second degree. (1) Except as otherwise provided in ORS 164.255, a person commits the crime of burglary in the second degree if the person enters or remains unlawfully in a building with intent to commit a crime therein.

Â Â Â Â Â  (2) Burglary in the second degree is a Class C felony. [1971 c.743 Â§136; 1993 c.680 Â§24]

Â Â Â Â Â  164.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.225 Burglary in the first degree. (1) A person commits the crime of burglary in the first degree if the person violates ORS 164.215 and the building is a dwelling, or if in effecting entry or while in a building or in immediate flight therefrom the person:

Â Â Â Â Â  (a) Is armed with a burglary tool or theft device as defined in ORS 164.235 or a deadly weapon;

Â Â Â Â Â  (b) Causes or attempts to cause physical injury to any person; or

Â Â Â Â Â  (c) Uses or threatens to use a dangerous weapon.

Â Â Â Â Â  (2) Burglary in the first degree is a Class A felony. [1971 c.743 Â§137; 2003 c.577 Â§10]

Â Â Â Â Â  164.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.235 Possession of a burglary tool or theft device. (1) A person commits the crime of possession of a burglary tool or theft device if the person possesses a burglary tool or theft device and the person:

Â Â Â Â Â  (a) Intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking; or

Â Â Â Â Â  (b) Knows that another person intends to use the tool or device to commit or facilitate a forcible entry into premises or a theft by a physical taking.

Â Â Â Â Â  (2) For purposes of this section, Âburglary tool or theft deviceÂ means an acetylene torch, electric arc, burning bar, thermal lance, oxygen lance or other similar device capable of burning through steel, concrete or other solid material, or nitroglycerine, dynamite, gunpowder or any other explosive, tool, instrument or other article adapted or designed for committing or facilitating a forcible entry into premises or theft by a physical taking.

Â Â Â Â Â  (3) Possession of a burglary tool or theft device is a Class A misdemeanor. [1971 c.743 Â§138; 1999 c.1040 Â§13; 2003 c.577 Â§9]

Â Â Â Â Â  164.240 [Amended by 1959 c.99 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.243 Criminal trespass in the second degree by a guest. A guest commits the crime of criminal trespass in the second degree if that guest intentionally remains unlawfully in a transient lodging after the departure date of the guestÂs reservation without the approval of the hotelkeeper. ÂGuestÂ means a person who is registered at a hotel and is assigned to transient lodging, and includes any individual accompanying the person. [1979 c.856 Â§2]

Â Â Â Â Â  164.245 Criminal trespass in the second degree. (1) A person commits the crime of criminal trespass in the second degree if the person enters or remains unlawfully in a motor vehicle or in or upon premises.

Â Â Â Â Â  (2) Criminal trespass in the second degree is a Class C misdemeanor. [1971 c.743 Â§139; 1999 c.1040 Â§9]

Â Â Â Â Â  164.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.255 Criminal trespass in the first degree. (1) A person commits the crime of criminal trespass in the first degree if the person:

Â Â Â Â Â  (a) Enters or remains unlawfully in a dwelling;

Â Â Â Â Â  (b) Having been denied future entry to a building pursuant to a merchantÂs notice of trespass, reenters the building during hours when the building is open to the public with the intent to commit theft therein;

Â Â Â Â Â  (c) Enters or remains unlawfully upon railroad yards, tracks, bridges or rights of way; or

Â Â Â Â Â  (d) Enters or remains unlawfully in or upon premises that have been determined to be not fit for use under ORS 453.855 to 453.912.

Â Â Â Â Â  (2) Subsection (1)(d) of this section does not apply to the owner of record of the premises if:

Â Â Â Â Â  (a) The owner notifies the law enforcement agency having jurisdiction over the premises that the owner intends to enter the premises;

Â Â Â Â Â  (b) The owner enters or remains on the premises for the purpose of inspecting or decontaminating the premises or lawfully removing items from the premises; and

Â Â Â Â Â  (c) The owner has not been arrested for, charged with or convicted of a criminal offense that contributed to the determination that the premises are not fit for use.

Â Â Â Â Â  (3) Criminal trespass in the first degree is a Class A misdemeanor. [1971 c.743 Â§140; 1993 c.680 Â§23; 1999 c.837 Â§1; 2001 c.386 Â§1; 2003 c.527 Â§1]

Â Â Â Â Â  164.260 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.265 Criminal trespass while in possession of firearm. (1) A person commits the crime of criminal trespass while in possession of a firearm who, while in possession of a firearm, enters or remains unlawfully in or upon premises.

Â Â Â Â Â  (2) Criminal trespass while in possession of a firearm is a Class A misdemeanor. [1979 c.603 Â§2]

Â Â Â Â Â  164.270 Closure of premises to motor-propelled vehicles. (1) For purposes of ORS 164.245, a landowner or an agent of the landowner may close the privately owned premises of the landowner to motor-propelled vehicles by posting signs on or near the boundaries of the closed premises at the normal points of entry as follows:

Â Â Â Â Â  (a) Signs must be no smaller than eight inches in height and 11 inches in width;

Â Â Â Â Â  (b) Signs must contain the words ÂClosed to Motor-propelled VehiclesÂ or words to that effect in letters no less than one inch in height;

Â Â Â Â Â  (c) Signs must display the name, business address and phone number, if any, of the landowner or agent of the landowner; and

Â Â Â Â Â  (d) Signs must be posted at normal points of entry and be no further apart than 350 yards.

Â Â Â Â Â  (2) A person violates ORS 164.245 if the person operates or rides upon or within a motor-propelled vehicle upon privately owned premises when the premises are posted as provided in this section and the person does not have written authorization to operate a motor-propelled vehicle upon the premises.

Â Â Â Â Â  (3) Nothing contained in this section prevents emergency or law enforcement vehicles from entering upon land closed to motor-propelled vehicles. [1981 c.394 Â§2]

Â Â Â Â Â  164.272 Unlawful entry into motor vehicle. (1) A person commits the crime of unlawful entry into a motor vehicle if the person enters a motor vehicle, or any part of a motor vehicle, with the intent to commit a crime.

Â Â Â Â Â  (2) Unlawful entry into a motor vehicle is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section, ÂentersÂ includes, but is not limited to, inserting:

Â Â Â Â Â  (a) Any part of the body; or

Â Â Â Â Â  (b) Any object connected with the body. [1995 c.782 Â§1]

Â Â Â Â Â  Note: 164.272 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.274 Definitions for ORS 164.276 and 164.278. As used in ORS 164.276 and 164.278:

Â Â Â Â Â  (1) ÂCoachÂ means a person who instructs or trains members of a team or directs the strategy of a team participating in a sports event.

Â Â Â Â Â  (2) ÂInappropriate behaviorÂ means:

Â Â Â Â Â  (a) Engaging in fighting or in violent, tumultuous or threatening behavior;

Â Â Â Â Â  (b) Violating the rules of conduct governing coaches, team players and spectators at a sports event;

Â Â Â Â Â  (c) Publicly insulting another person by abusive words or gestures in a manner intended to provoke a violent response; or

Â Â Â Â Â  (d) Intentionally subjecting another person to offensive physical contact.

Â Â Â Â Â  (3) ÂPremisesÂ has the meaning given that term in ORS 164.205.

Â Â Â Â Â  (4) ÂSpectatorÂ means any person, other than a team player or coach, who attends a sports event.

Â Â Â Â Â  (5) ÂSports officialÂ has the meaning given that term in ORS 30.882. [2003 c.629 Â§1]

Â Â Â Â Â  Note: 164.274 to 164.278 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.276 Authority of sports official to expel persons from sports event. A sports official may order a coach, team player or spectator to leave the premises at which a sports event is taking place and at which the sports official is officiating if the coach, team player or spectator is engaging in inappropriate behavior. [2003 c.629 Â§2]

Â Â Â Â Â  Note: See note under 164.274.

Â Â Â Â Â  164.278 Criminal trespass at sports event. (1) A person commits the crime of criminal trespass at a sports event if the person:

Â Â Â Â Â  (a) Is a coach, team player or spectator at a sports event;

Â Â Â Â Â  (b) Engages in inappropriate behavior;

Â Â Â Â Â  (c) Has been ordered by a sports official to leave the premises at which the sports event is taking place; and

Â Â Â Â Â  (d) Fails to leave the premises or returns to the premises during the period of time when reentry has been prohibited.

Â Â Â Â Â  (2) Criminal trespass at a sports event is a Class C misdemeanor. [2003 c.629 Â§3]

Â Â Â Â Â  Note: See note under 164.274.

DEFINITIONS FOR ARSON, CRIMINAL MISCHIEF AND RELATED OFFENSES

Â Â Â Â Â  164.305 Definitions for ORS 164.305 to 164.377. As used in ORS 164.305 to 164.377, except as the context requires otherwise:

Â Â Â Â Â  (1) ÂProtected propertyÂ means any structure, place or thing customarily occupied by people, including Âpublic buildingsÂ as defined by ORS 479.168 and Âforestland,Â as defined by ORS 477.001.

Â Â Â Â Â  (2) ÂProperty of anotherÂ means property in which anyone other than the actor has a legal or equitable interest that the actor has no right to defeat or impair, even though the actor may also have such an interest in the property. [1971 c.743 Â§141; 1977 c.640 Â§1; 1989 c.584 Â§1; 2003 c.543 Â§1]

Â Â Â Â Â  164.310 [Amended by 1957 c.653 Â§1; 1959 c.302 Â§2; repealed by 1971 c.743 Â§432]

ARSON AND RELATED OFFENSES

Â Â Â Â Â  164.315 Arson in the second degree. (1) A person commits the crime of arson in the second degree if:

Â Â Â Â Â  (a) By starting a fire or causing an explosion, the person intentionally damages:

Â Â Â Â Â  (A) Any building of another that is not protected property; or

Â Â Â Â Â  (B) Any property of another and the damages to the property exceed $750; or

Â Â Â Â Â  (b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Arson in the second degree is a Class C felony. [1971 c.743 Â§143; 2001 c.432 Â§1; 2005 c.706 Â§3]

Â Â Â Â Â  164.320 [Amended by 1959 c.77 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.325 Arson in the first degree. (1) A person commits the crime of arson in the first degree if:

Â Â Â Â Â  (a) By starting a fire or causing an explosion, the person intentionally damages:

Â Â Â Â Â  (A) Protected property of another;

Â Â Â Â Â  (B) Any property, whether the property of the person or the property of another person, and such act recklessly places another person in danger of physical injury or protected property of another in danger of damage; or

Â Â Â Â Â  (C) Any property, whether the property of the person or the property of another person, and recklessly causes serious physical injury to a firefighter or peace officer acting in the line of duty relating to the fire; or

Â Â Â Â Â  (b) By knowingly engaging in the manufacture of methamphetamine, the person causes fire or causes an explosion that damages property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Arson in the first degree is a Class A felony. [1971 c.743 Â§144; 1991 c.946 Â§1; 2005 c.706 Â§4]

Â Â Â Â Â  164.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.335 Reckless burning. (1) A person commits the crime of reckless burning if the person recklessly damages property of another by fire or explosion.

Â Â Â Â Â  (2) Reckless burning is a Class A misdemeanor. [1971 c.743 Â§142]

Â Â Â Â Â  164.340 [Repealed by 1971 c.743 Â§432]

CRIMINAL MISCHIEF AND RELATED OFFENSES

Â Â Â Â Â  164.345 Criminal mischief in the third degree. (1) A person commits the crime of criminal mischief in the third degree if, with intent to cause substantial inconvenience to the owner or to another person, and having no right to do so nor reasonable ground to believe that the person has such right, the person tampers or interferes with property of another.

Â Â Â Â Â  (2) Criminal mischief in the third degree is a Class C misdemeanor. [1971 c.743 Â§145]

Â Â Â Â Â  164.350 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.354 Criminal mischief in the second degree. (1) A person commits the crime of criminal mischief in the second degree if:

Â Â Â Â Â  (a) The person violates ORS 164.345, and as a result thereof, damages property in an amount exceeding $100; or

Â Â Â Â Â  (b) Having no right to do so nor reasonable ground to believe that the person has such right, the person intentionally damages property of another, or, the person recklessly damages property of another in an amount exceeding $100.

Â Â Â Â Â  (2) Criminal mischief in the second degree is a Class A misdemeanor. [1971 c.743 Â§146]

Â Â Â Â Â  164.355 [1967 c.378 Â§Â§1,2,3,4; 1969 c.287 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.360 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.362 [1957 c.714 Â§Â§1,6(1); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.364 [1957 c.714 Â§Â§4,5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.365 Criminal mischief in the first degree. (1) A person commits the crime of criminal mischief in the first degree who, with intent to damage property, and having no right to do so nor reasonable ground to believe that the person has such right:

Â Â Â Â Â  (a) Damages or destroys property of another:

Â Â Â Â Â  (A) In an amount exceeding $750;

Â Â Â Â Â  (B) By means of an explosive;

Â Â Â Â Â  (C) By starting a fire in an institution while the person is committed to and confined in the institution;

Â Â Â Â Â  (D) Which is a livestock animal as defined in ORS 164.055;

Â Â Â Â Â  (E) Which is the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public; or

Â Â Â Â Â  (F) By intentionally interfering with, obstructing or adulterating in any manner the service of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility; or

Â Â Â Â Â  (b) Intentionally uses, manipulates, arranges or rearranges the property of a public utility, telecommunications carrier, railroad, public transportation facility or medical facility used in direct service to the public so as to interfere with its efficiency.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂInstitutionÂ includes state and local correctional facilities, mental health facilities, juvenile detention facilities and state training schools.

Â Â Â Â Â  (b) ÂMedical facilityÂ means a health care facility as defined in ORS 442.015, a licensed physicianÂs office or anywhere a licensed medical practitioner provides health care services.

Â Â Â Â Â  (c) ÂPublic utilityÂ has the meaning provided for that term in ORS 757.005 and includes any cooperative, peopleÂs utility district or other municipal corporation providing an electric, gas, water or other utility service.

Â Â Â Â Â  (d) ÂRailroadÂ has the meaning provided for that term in ORS 824.020.

Â Â Â Â Â  (e) ÂPublic transportation facilityÂ means any property, structure or equipment used for or in connection with the transportation of persons for hire by rail, air or bus, including any railroad cars, buses or airplanes used to carry out such transportation.

Â Â Â Â Â  (f) ÂTelecommunications carrierÂ has the meaning given that term in ORS 133.721.

Â Â Â Â Â  (3) Criminal mischief in the first degree is a Class C felony. [1971 c.743 Â§147; 1973 c.133 Â§6; 1975 c.344 Â§1; 1979 c.805 Â§1; 1983 c.740 Â§33a; 1987 c.447 Â§104; 1987 c.907 Â§10; 1989 c.584 Â§2; 1991 c.837 Â§13; 1991 c.946 Â§2; 1993 c.94 Â§1; 1993 c.332 Â§3; 1999 c.1040 Â§11; 1999 c.1093 Â§2; 2003 c.543 Â§4]

Â Â Â Â Â  164.366 [1957 c.714 Â§Â§2,6(2); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.367 Determining value of damage; aggregation. For purposes of ORS 164.345, 164.354 and 164.365, the value of damage done during single incidents of criminal mischief may be added together if the incidents of criminal mischief were committed:

Â Â Â Â Â  (1) Against multiple victims in the same course of conduct; or

Â Â Â Â Â  (2) Against the same victim, or two or more persons who are joint owners, within a 30-day period. [1999 c.1040 Â§12]

Â Â Â Â Â  Note: 164.367 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.368 [1957 c.714 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.369 [1989 c.584 Â§4; 2003 c.543 Â§5; renumbered 167.337 in 2003]

Â Â Â Â Â  164.370 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.373 Tampering with cable television equipment. (1) A person commits the crime of tampering with cable television equipment if the person:

Â Â Â Â Â  (a) Knowingly tampers or otherwise interferes with or connects to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, without authority of the provider of such service; or

Â Â Â Â Â  (b) Knowingly permits another person to tamper or otherwise interfere with, or connect to by any means, whether mechanical, electrical, acoustical or other means, any cable, wire or other device used for the distribution of cable television service, such tampering, interfering or connecting being upon premises under the control of such first person or intended for the benefit of such first person, without authority of the provider of such service.

Â Â Â Â Â  (2) Tampering with cable television equipment is a Class B misdemeanor. [1985 c.537 Â§5]

Â Â Â Â Â  164.377 Computer crime. (1) As used in this section:

Â Â Â Â Â  (a) To ÂaccessÂ means to instruct, communicate with, store data in, retrieve data from or otherwise make use of any resources of a computer, computer system or computer network.

Â Â Â Â Â  (b) ÂComputerÂ means, but is not limited to, an electronic, magnetic, optical electrochemical or other high-speed data processing device that performs logical, arithmetic or memory functions by the manipulations of electronic, magnetic or optical signals or impulses, and includes the components of a computer and all input, output, processing, storage, software or communication facilities that are connected or related to such a device in a system or network.

Â Â Â Â Â  (c) ÂComputer networkÂ means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

Â Â Â Â Â  (d) ÂComputer programÂ means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, which permits the functioning of a computer system in a manner designed to provide appropriate products from or usage of such computer system.

Â Â Â Â Â  (e) ÂComputer softwareÂ means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

Â Â Â Â Â  (f) ÂComputer systemÂ means, but is not limited to, a set of related, connected or unconnected, computer equipment, devices and software. ÂComputer systemÂ also includes any computer, device or software owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery.

Â Â Â Â Â  (g) ÂDataÂ means a representation of information, knowledge, facts, concepts, computer software, computer programs or instructions. ÂDataÂ may be in any form, in storage media, or as stored in the memory of the computer, or in transit, or presented on a display device. ÂDataÂ includes, but is not limited to, computer or human readable forms of numbers, text, stored voice, graphics and images.

Â Â Â Â Â  (h) ÂPropertyÂ includes, but is not limited to, financial instruments, information, including electronically produced data, and computer software and programs in either computer or human readable form, intellectual property and any other tangible or intangible item of value.

Â Â Â Â Â  (i) ÂProprietary informationÂ includes any scientific, technical or commercial information including any design, process, procedure, list of customers, list of suppliers, customersÂ records or business code or improvement thereof that is known only to limited individuals within an organization and is used in a business that the organization conducts. The information must have actual or potential commercial value and give the user of the information an opportunity to obtain a business advantage over competitors who do not know or use the information.

Â Â Â Â Â  (j) ÂServicesÂ include, but are not limited to, computer time, data processing and storage functions.

Â Â Â Â Â  (2) Any person commits computer crime who knowingly accesses, attempts to access or uses, or attempts to use, any computer, computer system, computer network or any part thereof for the purpose of:

Â Â Â Â Â  (a) Devising or executing any scheme or artifice to defraud;

Â Â Â Â Â  (b) Obtaining money, property or services by means of false or fraudulent pretenses, representations or promises; or

Â Â Â Â Â  (c) Committing theft, including, but not limited to, theft of proprietary information.

Â Â Â Â Â  (3) Any person who knowingly and without authorization alters, damages or destroys any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

Â Â Â Â Â  (4) Any person who knowingly and without authorization uses, accesses or attempts to access any computer, computer system, computer network, or any computer software, program, documentation or data contained in such computer, computer system or computer network, commits computer crime.

Â Â Â Â Â  (5)(a) A violation of the provisions of subsection (2) or (3) of this section shall be a Class C felony. Except as provided in paragraph (b) of this subsection, a violation of the provisions of subsection (4) of this section shall be a Class A misdemeanor.

Â Â Â Â Â  (b) Any violation of this section relating to a computer, computer network, computer program, computer software, computer system or data owned or operated by the Oregon State Lottery or rented, owned or operated by another person or entity under contract to or at the direction of the Oregon State Lottery Commission shall be a Class C felony. [1985 c.537 Â§8; 1989 c.737 Â§1; 1991 c.962 Â§17; 2001 c.870 Â§18]

Â Â Â Â Â  164.380 [Repealed by 1971 c.743 Â§432]

GRAFFITI-RELATED OFFENSES

Â Â Â Â Â  164.381 Definitions. As used in ORS 137.131, 164.381 to 164.386 and 419C.461:

Â Â Â Â Â  (1) ÂGraffitiÂ means any inscriptions, words, figures or designs that are marked, etched, scratched, drawn, painted, pasted or otherwise affixed to the surface of property.

Â Â Â Â Â  (2) ÂGraffiti implementÂ means paint, ink, chalk, dye or other substance or any instrument or article designed or adapted for spraying, marking, etching, scratching or carving surfaces. [1995 c.615 Â§1]

Â Â Â Â Â  Note: 164.381 to 164.388 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.383 Unlawfully applying graffiti. (1) A person commits the offense of unlawfully applying graffiti if the person, having no right to do so nor reasonable ground to believe that the person has such right, intentionally damages property of another by applying graffiti to the property.

Â Â Â Â Â  (2) Unlawfully applying graffiti is a Class A violation. Upon a conviction for unlawfully applying graffiti, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 100 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period. [1995 c.615 Â§2; 1999 c.1051 Â§156]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.385 [1967 c.243 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.386 Unlawfully possessing graffiti implement. (1) A person commits the offense of unlawfully possessing a graffiti implement if the person possesses a graffiti implement with the intent of using the graffiti implement in violation of ORS 164.383.

Â Â Â Â Â  (2) Unlawfully possessing a graffiti implement is a Class C violation. Upon a conviction for unlawfully possessing a graffiti implement, a court, in addition to any fine it imposes and pursuant to ORS 137.128 but notwithstanding ORS 137.129, may order the defendant to perform up to 50 hours of community service. The community service must include removing graffiti, either those that the defendant created or those created by another, or both.

Â Â Â Â Â  (3) If the court orders community service, the community service must be completed within six months after entry of the order unless the person shows good cause why community service cannot be completed within the six-month time period. [1995 c.615 Â§3; 1999 c.1051 Â§157]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.388 Preemption. The provisions of ORS 137.131, 164.381 to 164.386 and 419C.461 are not intended to preempt any local regulation of graffiti or graffiti-related activities or any prosecution under ORS 164.345, 164.354 or 164.365. [1995 c.615 Â§7; 1999 c.1040 Â§6]

Â Â Â Â Â  Note: See note under 164.381.

Â Â Â Â Â  164.390 [1959 c.626 Â§Â§1,4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.392 [1959 c.626 Â§Â§2,3; repealed by 1971 c.743 Â§432]

ROBBERY

Â Â Â Â Â  164.395 Robbery in the third degree. (1) A person commits the crime of robbery in the third degree if in the course of committing or attempting to commit theft or unauthorized use of a vehicle as defined in ORS 164.135 the person uses or threatens the immediate use of physical force upon another person with the intent of:

Â Â Â Â Â  (a) Preventing or overcoming resistance to the taking of the property or to retention thereof immediately after the taking; or

Â Â Â Â Â  (b) Compelling the owner of such property or another person to deliver the property or to engage in other conduct which might aid in the commission of the theft or unauthorized use of a vehicle.

Â Â Â Â Â  (2) Robbery in the third degree is a Class C felony. [1971 c.743 Â§148; 2003 c.357 Â§1]

Â Â Â Â Â  164.405 Robbery in the second degree. (1) A person commits the crime of robbery in the second degree if the person violates ORS 164.395 and the person:

Â Â Â Â Â  (a) Represents by word or conduct that the person is armed with what purports to be a dangerous or deadly weapon; or

Â Â Â Â Â  (b) Is aided by another person actually present.

Â Â Â Â Â  (2) Robbery in the second degree is a Class B felony. [1971 c.743 Â§149]

Â Â Â Â Â  164.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.415 Robbery in the first degree. (1) A person commits the crime of robbery in the first degree if the person violates ORS 164.395 and the person:

Â Â Â Â Â  (a) Is armed with a deadly weapon;

Â Â Â Â Â  (b) Uses or attempts to use a dangerous weapon; or

Â Â Â Â Â  (c) Causes or attempts to cause serious physical injury to any person.

Â Â Â Â Â  (2) Robbery in the first degree is a Class A felony. [1971 c.743 Â§150; 2007 c.71 Â§51]

Â Â Â Â Â  164.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.440 [Amended by 1969 c.511 Â§1; repealed by 1971 c.404 Â§8 and by 1971 c.743 Â§432]

Â Â Â Â Â  164.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.452 [1965 c.100 Â§300; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.455 [1953 c.535 Â§1; 1959 c.687 Â§2; 1965 c.453 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.460 [Amended by 1957 c.470 Â§1; 1959 c.530 Â§2; 1969 c.501 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.462 [1963 c.552 Â§Â§1,2; 1965 c.450 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.465 [1953 c.430 Â§1; 1959 c.687 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.470 [Amended by 1969 c.594 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.480 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.485 [1969 c.652 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.490 [1969 c.652 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.500 [1969 c.652 Â§Â§3,4,6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.505 [1969 c.652 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.510 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.550 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.555 [1963 c.552 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.560 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.570 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.580 [Amended by 1959 c.580 Â§103; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.590 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.635 [1961 c.310 Â§2; 1967 c.332 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.660 [Amended by 1967 c.390 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.670 [Amended by 1965 c.552 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.680 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.690 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.700 [1965 c.594 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.710 [Amended by 1969 c.517 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.730 [Amended by 1967 c.351 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.740 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.750 [1969 c.584 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.760 [1969 c.584 Â§Â§2,3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.770 [1969 c.584 Â§4; repealed by 1971 c.743 Â§432]

LITTERING

Â Â Â Â Â  164.775 Deposit of trash within 100 yards of waters or in waters; license suspensions; civil penalties; credit for work in lieu of fine. (1) It is unlawful for any person to discard any glass, cans or other trash, rubbish, debris or litter on land within 100 yards of any of the waters of the state, as defined in ORS 468B.005, other than in receptacles provided for the purpose of holding such trash, rubbish, debris or litter.

Â Â Â Â Â  (2) It is unlawful for any person to discard any glass, cans or other similar refuse in any waters of the state, as defined in ORS 468.700.

Â Â Â Â Â  (3) In addition to or in lieu of the penalties provided for violation of any provision of this section, the court in which any individual is convicted of a violation of this section may order suspension of certain permits or licenses for a period not to exceed 90 days if the court finds that the violation occurred during or in connection with the exercise of the privilege granted by the permit or license. The permits and licenses to which this section applies are motor vehicle operatorÂs permits or licenses, hunting licenses, fishing licenses or boat registrations.

Â Â Â Â Â  (4)(a) Any person sentenced under subsection (6) of this section to pay a fine for violation of this section shall be permitted, in default of the payment of the fine, to work at clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section. Credit in compensation for such work shall be allowed at the rate of $25 for each day of work.

Â Â Â Â Â  (b) In any case, upon conviction, if punishment by imprisonment is imposed upon the defendant, the form of the sentence shall include that the defendant shall be punished by confinement at labor clearing rubbish, trash and debris from the lands and waters described by subsections (1) and (2) of this section, for not less than one day nor more than five days.

Â Â Â Â Â  (5) A citation conforming to the requirements of ORS 133.066 shall be used for all violations of subsection (1) or (2) of this section in the state.

Â Â Â Â Â  (6) Violation of this section is a Class B misdemeanor.

Â Â Â Â Â  (7) In addition to and not in lieu of the criminal penalty authorized by subsection (6) of this section, the civil penalty authorized by ORS 468.140 may be imposed for violation of this section.

Â Â Â Â Â  (8) Nothing in this section or ORS 164.785 prohibits the operation of a disposal site, as defined in ORS 459.005, for which a permit is required by the Department of Environmental Quality, for which such a permit has been issued and which is being operated and maintained in accordance with the terms and conditions of such permit. [Formerly 449.107; 1999 c.1051 Â§132]

Â Â Â Â Â  164.780 [1969 c.584 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.785 Placing offensive substances in waters, on highways or other property. (1) It is unlawful for any person, including a person in the possession or control of any land, to discard any dead animal carcass or part thereof, excrement, putrid, nauseous, noisome, decaying, deleterious or offensive substance into or in any other manner befoul, pollute or impair the quality of any spring, river, brook, creek, branch, well, irrigation drainage ditch, irrigation ditch, cistern or pond of water.

Â Â Â Â Â  (2) It is unlawful for any person to place or cause to be placed any polluting substance listed in subsection (1) of this section into any road, street, alley, lane, railroad right of way, lot, field, meadow or common. It is unlawful for an owner thereof to knowingly permit any polluting substances to remain in any of the places described in this subsection to the injury of the health or to the annoyance of any citizen of this state. Every 24 hours after conviction for violation of this subsection during which the violator permits the polluting substances to remain is an additional offense against this subsection.

Â Â Â Â Â  (3) Nothing in this section shall apply to the storage or spreading of manure or like substance for agricultural, silvicultural or horticultural purposes, except that no sewage sludge, septic tank or cesspool pumpings shall be used for these purposes unless treated and applied in a manner approved by the Department of Environmental Quality.

Â Â Â Â Â  (4) Violation of this section is a Class A misdemeanor.

Â Â Â Â Â  (5) The Department of Environmental Quality may impose the civil penalty authorized by ORS 468.140 for violation of this section. [Formerly 449.105; 1983 c.257 Â§1; 1987 c.325 Â§1]

Â Â Â Â Â  164.805 Offensive littering. (1) A person commits the crime of offensive littering if the person creates an objectionable stench or degrades the beauty or appearance of property or detracts from the natural cleanliness or safety of property by intentionally:

Â Â Â Â Â  (a) Discarding or depositing any rubbish, trash, garbage, debris or other refuse upon the land of another without permission of the owner, or upon any public way or in or upon any public transportation facility;

Â Â Â Â Â  (b) Draining, or causing or permitting to be drained, sewage or the drainage from a cesspool, septic tank, recreational or camping vehicle waste holding tank or other contaminated source, upon the land of another without permission of the owner, or upon any public way; or

Â Â Â Â Â  (c) Permitting any rubbish, trash, garbage, debris or other refuse to be thrown from a vehicle that the person is operating. This subsection does not apply to a person operating a vehicle transporting passengers for hire subject to regulation by the Interstate Commerce Commission or the Department of Transportation or a person operating a school bus described under ORS 801.460.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPublic transportation facilityÂ has the meaning given that term in ORS 164.365.

Â Â Â Â Â  (b) ÂPublic wayÂ includes, but is not limited to, roads, streets, alleys, lanes, trails, beaches, parks and all recreational facilities operated by the state, a county or a local municipality for use by the general public.

Â Â Â Â Â  (3) Offensive littering is a Class C misdemeanor. [1971 c.743 Â§283; 1975 c.344 Â§2; 1983 c.338 Â§897; 1985 c.420 Â§20; 2007 c.71 Â§52]

Â Â Â Â Â  164.810 [Repealed by 1971 c.743 Â§432]

UNLAWFUL TRANSPORT

Â Â Â Â Â  164.813 Unlawful cutting and transport of special forest products. (1) It is unlawful for any person to cut or split wood into special forest products or to harvest or remove special forest products from a place unless the person has in possession a written permit to do so from the owner of the land from which the wood is cut or the products taken. The written permit required under this subsection must set forth:

Â Â Â Â Â  (a) The date of the permit;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the permit;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the permit is granted;

Â Â Â Â Â  (d) The amount and kind of wood, by species, to be cut or split or the amount and kind of special forest products to be taken;

Â Â Â Â Â  (e) A description of the premises from which the wood is to be cut or the products taken. The description may be by legal description, tax account number or other description clearly identifying the premises; and

Â Â Â Â Â  (f) The date of expiration of the permit.

Â Â Â Â Â  (2) It is unlawful for a person to transport special forest products without possessing a permit as described in subsection (1) of this section or a document of sale showing title thereto. A document of sale must be signed by the landowner, seller or donor, and must set forth:

Â Â Â Â Â  (a) The date of the document;

Â Â Â Â Â  (b) The name, address and telephone number of the seller or donor of the products;

Â Â Â Â Â  (c) The name, address and telephone number of the purchaser or donee;

Â Â Â Â Â  (d) The amount and kind of products sold, by species; and

Â Â Â Â Â  (e) A description of the premises from which the special forest products were taken. The description may be by legal description, tax account number or other description clearly identifying the premises, or by street address in the event of purchase from a woodlot or fuel dealer or dealer in other special forest products.

Â Â Â Â Â  (3) Any person who engages in the purchase or other acquisition of special forest products for resale, other than special forest products acquired from property owned by that person, shall keep records of such purchases or acquisitions for a period of one year from the date of purchase or acquisition. The records shall be made available to any peace officer upon request and shall reveal:

Â Â Â Â Â  (a) The date of purchase or acquisition;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person from whom the special forest products were obtained and the date they were obtained;

Â Â Â Â Â  (c) The license number of any vehicle used to deliver the special forest products to the dealer for resale;

Â Â Â Â Â  (d) The quantity of special forest products purchased or acquired; and

Â Â Â Â Â  (e) The name and address of the landowner from whose land the special forest product was harvested.

Â Â Â Â Â  (4) Any permit for the removal of special forest products from public lands issued by the United States Forest Service or the Bureau of Land Management is sufficient for the purposes of subsections (1) and (2) of this section, regardless of whether the permit conforms to the specific requirements as to content set forth in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not apply to:

Â Â Â Â Â  (a) The cutting or transportation of wild edible mushrooms occupying a volume at harvest of one gallon or less;

Â Â Â Â Â  (b) The cutting or transportation of special forest products, as defined in subsection (6)(b)(D), (F) and (H) of this section, having a total volume of less than 27 cubic feet;

Â Â Â Â Â  (c) The cutting or transportation of special forest products, other than those specified in paragraphs (a) and (b) of this subsection, having a total volume of less than 12 cubic feet;

Â Â Â Â Â  (d) The cutting or transportation of coniferous trees that are subject to the provisions of ORS 164.825;

Â Â Â Â Â  (e) The cutting or transportation of special forest products by the owner of the land from which they were taken or by the ownerÂs agent; or

Â Â Â Â Â  (f) The transportation of special forest products by a common carrier or contract carrier.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂHarvestÂ means to separate by cutting, prying, picking, peeling, breaking, pulling, splitting or otherwise removing a special forest product from:

Â Â Â Â Â  (A) Its physical connection or point of contact with the ground or vegetation upon which it was growing; or

Â Â Â Â Â  (B) The place or position where it lay.

Â Â Â Â Â  (b) ÂSpecial forest productsÂ means:

Â Â Â Â Â  (A) Bear grass (Xerophyllum tenas), boughs, branches, ferns and other forest plant parts used in floral arrangements and decorations;

Â Â Â Â Â  (B) The bark and needles of the Pacific yew (Taxus brevifolia);

Â Â Â Â Â  (C) Cascara bark from the cascara tree (Rhamnus purshiana);

Â Â Â Â Â  (D) Cedar salvage including cedar chunks, slabs, stumps and logs that are more than one cubic foot in volume;

Â Â Â Â Â  (E) Cut or picked evergreen foliage and shrubs including, but not limited to, ferns, huckleberry, Oregon grape, rhododendron and salal;

Â Â Â Â Â  (F) Firewood;

Â Â Â Â Â  (G) Native ornamental trees and shrubs, including trees and shrubs that are not nursery grown and that have been removed from the ground with the roots intact;

Â Â Â Â Â  (H) Round or split posts, poles, pickets, stakes or rails, shakeboards, shake-bolts, shingle bolts or other round or split products of any forest tree species; and

Â Â Â Â Â  (I) Wild edible mushrooms that have not been cultivated or propagated by artificial means.

Â Â Â Â Â  (c) ÂSpecial forest productsÂ does not mean mill ends, driftwood and artificially fabricated fireplace logs.

Â Â Â Â Â  (d) ÂTransportationÂ means the physical conveyance of special forest products away from a harvest site and includes, but is not limited to, transportation in or on:

Â Â Â Â Â  (A) A motor vehicle designed for use on improved roadways;

Â Â Â Â Â  (B) A boat, barge, raft or other water vessel; or

Â Â Â Â Â  (C) An airplane, helicopter, balloon or other aircraft.

Â Â Â Â Â  (7) Subsection (3) of this section does not apply to a person who purchases cedar products that are special forest products and who complies with the record keeping requirements of ORS 165.109.

Â Â Â Â Â  (8) Violation of any provision of subsections (1) to (3) of this section is a Class B misdemeanor. [1981 c.645 Â§2; 1989 c.368 Â§1; 1993 c.167 Â§1; 1995 c.75 Â§1]

Â Â Â Â Â  164.814 State Forester required to develop forms for special forest products. No later than three months after September 9, 1995, the State Forester shall develop a typical form for the permit and document of sale required by ORS 164.813 and for the records required by ORS 164.813 (3). The State Forester shall make copies of the forms available. Use of the forms is not required. [1995 c.75 Â§2]

Â Â Â Â Â  Note: 164.814 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.815 Unlawful transport of hay. (1) A person commits the crime of unlawfully transporting hay if the person knowingly transports more than 20 bales of hay on a public highway without having in possession a transportation certificate signed by the producer or the agent of the producer showing:

Â Â Â Â Â  (a) The amount of hay in possession and the date of acquisition of it;

Â Â Â Â Â  (b) The price paid or agreed to be paid for the hay or other terms of the transportation or sale contract;

Â Â Â Â Â  (c) The location where the hay was loaded and its destination;

Â Â Â Â Â  (d) The total number of bales or other units and the method of bailing or packaging; and

Â Â Â Â Â  (e) The type of hay.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to transportation of hay:

Â Â Â Â Â  (a) By the producer thereof or the agent of the producer who has in possession written evidence of authority to transport the hay for the producer; or

Â Â Â Â Â  (b) By a person or the agent of the person under contract to transport the hay for the producer.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂHayÂ means grasses, legumes or other forage plants grown in
Oregon
and intended for use as a feed.

Â Â Â Â Â  (b) ÂProducerÂ means a person who raises and harvests hay on land the person owns or leases and who is delivering that hay from the field to a place of storage or sale or to a feedlot for livestock.

Â Â Â Â Â  (4) Unlawfully transporting hay is a Class C misdemeanor. [1971 c.743 Â§288a; 1973 c.445 Â§1]

Â Â Â Â Â  164.820 [Amended by 1971 c.647 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.825 Cutting and transport of coniferous trees without permit or bill of sale. (1) It is unlawful for any person to cut more than five coniferous trees unless the person has in possession written permission to do so from the owner of the land from which the trees are cut. The written permit required under this subsection must set forth:

Â Â Â Â Â  (a) The date of the permit;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the permit;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the permit is granted;

Â Â Â Â Â  (d) The number of trees, by species, to be cut;

Â Â Â Â Â  (e) A description of the premises from which the trees are to be cut. The description may be by legal description or tax account number; and

Â Â Â Â Â  (f) The date of expiration of the permit.

Â Â Â Â Â  (2) It is unlawful for any person to transport over the highways of this state more than five coniferous trees without possessing a cutting permit as described in subsection (1) of this section or a document of title showing title thereto. A document of sale must be signed by the landowner, seller or donor, and shall set forth:

Â Â Â Â Â  (a) The date of the document;

Â Â Â Â Â  (b) The name, address and telephone number of the seller or donor of the trees;

Â Â Â Â Â  (c) The name, address and telephone number of the purchaser or donee of the trees;

Â Â Â Â Â  (d) The number of trees, by species, sold or transferred by the permit or document of sale; and

Â Â Â Â Â  (e) A description of the premises from which the trees were taken. The description may be by legal description, tax account number or other description clearly identifying the premises.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section do not apply to:

Â Â Â Â Â  (a) The transportation of trees in the course of transplantation, with their roots intact.

Â Â Â Â Â  (b) The cutting or transportation of coniferous trees by the owner of the land from which they were taken or by the ownerÂs agent.

Â Â Â Â Â  (c) The transportation of coniferous trees by a common carrier or contract carrier.

Â Â Â Â Â  (4) Violation of the provisions of subsection (1) or (2) of this section is a Class B misdemeanor. [1971 c.743 Â§295; 1981 c.645 Â§6]

Â Â Â Â Â  164.828 Ownership as affirmative defense under ORS 164.813 and 164.825. It is an affirmative defense to any charge under ORS 164.813 or 164.825 that the defendant is in fact the owner of the trees or special forest products cut or transported. [1981 c.645 Â§7; 1993 c.167 Â§2]

Â Â Â Â Â  Note: 164.828 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.830 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.835 Investigation to prevent violations of ORS 164.813 and 164.825. (1) All peace officers shall note and investigate the cutting and transportation of coniferous trees and special forest products as defined in ORS 164.813 for the purpose of preventing violations of ORS 164.813 and 164.825.

Â Â Â Â Â  (2) Justice courts and circuit courts have concurrent jurisdiction of violations of ORS 164.813 and 164.825. [1971 c.743 Â§296; 1981 c.645 Â§3; 1993 c.167 Â§3]

Â Â Â Â Â  164.840 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.845 Arrest, summons for cutting or transport of trees or special forest products; effect of failure to appear. (1) Whenever any peace officer has reasonable cause to believe that a person is cutting or transporting trees or special forest products in violation of ORS 164.813 (1) or (2) or 164.825, the peace officer may arrest the person without a warrant and take the person before any court having jurisdiction of the offense. The court shall proceed without delay to hear, try and determine the matter and enter judgment according to the allegations and proofs.

Â Â Â Â Â  (2) The peace officer making the arrest, if not immediately taking the person arrested into custody, may issue a summons to the person. The summons shall direct the person to appear at the court named in the summons to answer a complaint to be filed therewith. The violation shall be noted on the summons, which shall be dated and signed by the peace officer.

Â Â Â Â Â  (3) Any person to whom a summons is issued under this section who fails to appear at the time and place specified therein commits a Class B misdemeanor. [1971 c.743 Â§297; 1981 c.645 Â§4; 1993 c.167 Â§4]

Â Â Â Â Â  164.850 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.855 Seizure of trees or special forest products cut or transported in violation of ORS 164.813 or 164.825. (1) Whenever any peace officer has reasonable cause for believing that a person is cutting or transporting trees or special forest products in violation of ORS 164.813 (1) or (2) or 164.825, the peace officer may, at the time of making the arrest or issuing the summons, under ORS 164.845, seize and take possession of the trees or special forest products. The peace officer shall hold the trees or special forest products subject to the order of the court before which the arrested person is ordered to appear. If the owner of the trees or special forest products appears before the court within 48 hours after the seizure thereof and presents satisfactory evidence of ownership, the court shall order the peace officer to deliver the trees or special forest products to the owner. If the owner does not appear within the 48-hour period and prove ownership of the trees or special forest products, the court may direct the peace officer to sell the trees or special forest products in any manner and for any price that appears to the court to be warranted. If the trees or special forest products have no value, the court may direct the officer to destroy them in any manner practicable. The proceeds of the sale, less the reasonable expenses thereof, shall be paid to the treasurer of the county in which the trees or special forest products are sold. At any time within one year after the seizure of the trees or special forest products the owner thereof may appear before the court, and, upon presentation of satisfactory evidence of ownership, the court shall direct the treasurer of the county to pay the proceeds to the owner. If the owner does not appear within one year from the seizure of the trees or special forest products and prove a right to the proceeds, the proceeds shall thereafter belong to the county, and may be disposed of as the county court may direct.

Â Â Â Â Â  (2) The return of the trees or special forest products or the payment of the proceeds shall not preclude the court from imposing any fine or penalty for any violation of ORS 164.825 to 164.855. [1971 c.743 Â§298; 1981 c.645 Â§5; 1993 c.167 Â§5]

Â Â Â Â Â  164.860 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.863 Unlawful transport of meat animal carcasses. (1) Except as provided in subsection (2) of this section, it shall be unlawful for any person to transport the carcass or a primal cut thereof of any meat animal on a public highway without having in possession a transportation certificate signed by the owner or the agent of the owner showing:

Â Â Â Â Â  (a) The location where the carcass or primal cut was loaded and its destination;

Â Â Â Â Â  (b) The quantity in possession and the date of acquisition of it; and

Â Â Â Â Â  (c) Transportation or bill of sale.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the carcass or meat of a meat animal:

Â Â Â Â Â  (a) That is transported by common carrier;

Â Â Â Â Â  (b) That is marked, tagged or otherwise identified as required by ORS chapter 619;

Â Â Â Â Â  (c) That is marked, tagged or identified as required by ORS 603.045 (2), or that is the subject of the certificate and tags described in ORS 603.045 (4); or

Â Â Â Â Â  (d) That is marked, tagged or otherwise identified as having been previously inspected under the Federal Meat Inspection Act.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂCommon carrierÂ means:

Â Â Â Â Â  (A) Any person who transports for hire or who purports to be to the public as willing to transport for hire, compensation or consideration by motor vehicle, persons or property, or both, for those who may choose to employ the person; or

Â Â Â Â Â  (B) Any person who leases, rents or otherwise provides a motor vehicle for the use of others and who in connection therewith in the regular course of business provides, procures or arranges for, directly, indirectly or by course of dealing, a driver or operator therefor.

Â Â Â Â Â  (b) ÂFederal Meat Inspection ActÂ means the Act so entitled approved March 4, 1907, (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584).

Â Â Â Â Â  (c) ÂMeat animalÂ means any live cattle, equines, sheep, goats or swine.

Â Â Â Â Â  (d) ÂMeatÂ or Âmeat productÂ means any edible muscle, except any muscle found in the lips, snout or ears of meat animals, which is skeletal or found in the tongue, diaphragm, heart or esophagus, with or without any accompanying and overlying fat, and any portion of bone, skin, sinew, nerve or blood vessels normally accompanying the muscle tissue and not separated from it in the process of dressing or as otherwise prescribed by the Department of Agriculture.

Â Â Â Â Â  (4) Unlawfully transporting the carcass or primal cut of a meat animal is a Class C misdemeanor.

Â Â Â Â Â  (5) For the purpose of this section Âprimal cutÂ of cattle and equines means round, loin, flank, rib, chuck, brisket, plate or shank; of pork means ham, loin, side, spareribs, shoulder or jowl; of sheep and goats means rib or rack, loin, leg or shoulder. [1975 c.201 Â§2]

MISCELLANEOUS

Â Â Â Â Â  164.864 Definitions for ORS 164.864 to 164.882. As used in ORS 164.865, 164.866, 164.868, 164.869, 164.872, 164.873, 164.875 and 164.882 and this section, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAudiovisual recording functionÂ means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed.

Â Â Â Â Â  (2) ÂCommercial enterpriseÂ means a business operating in intrastate or interstate commerce for profit. ÂCommercial enterpriseÂ does not include:

Â Â Â Â Â  (a) Activities by schools, libraries or religious organizations;

Â Â Â Â Â  (b) Activities incidental to a bona fide scholastic or critical endeavor;

Â Â Â Â Â  (c) Activities incidental to the marketing or sale of recording devices; and

Â Â Â Â Â  (d) Activities involving the recording of school or religious events or activities.

Â Â Â Â Â  (3) ÂFixedÂ means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration.

Â Â Â Â Â  (4) ÂLive performanceÂ means a recitation, rendering or playing of musical instruments or vocal arrangements in an audible sequence in a public performance.

Â Â Â Â Â  (5) ÂManufacturerÂ means the entity authorizing the duplication of a specific recording, but shall not include the manufacturer of the cartridge or casing itself.

Â Â Â Â Â  (6) ÂMaster recordingÂ means the master disk, master tape, master film or other device used for reproducing recorded sound from which a sound recording is directly or indirectly derived.

Â Â Â Â Â  (7) ÂMotion pictureÂ includes any motion picture, regardless of length or content, that is exhibited in a motion picture theater, exhibited on television to paying customers or under the sponsorship of a paying advertiser or produced and exhibited for scientific research or educational purposes. ÂMotion pictureÂ does not include amateur films that are shown free or at cost to friends, neighbors or civic groups.

Â Â Â Â Â  (8) ÂMotion picture theaterÂ means a movie theater, screening room or other venue that is being utilized primarily for the exhibition of a motion picture.

Â Â Â Â Â  (9) ÂOwnerÂ means a person who owns the sounds fixed in a master phonograph record, master disk, master tape, master film or other recording on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived.

Â Â Â Â Â  (10) ÂRecordingÂ means a tangible medium on which information, sounds or images, or any combination thereof, are recorded or otherwise stored. Medium includes, but is not limited to, an original phonograph record, disk, tape, audio or video cassette, wire, film or other medium now existing or developed later on which sounds, images or both are or can be recorded or otherwise stored or a copy or reproduction that duplicates in whole or in part the original.

Â Â Â Â Â  (11) ÂSound recordingÂ means any reproduction of a master recording.

Â Â Â Â Â  (12) ÂVideotapeÂ means a reel of tape upon which a motion picture is electronically or magnetically imprinted by means of an electronic video recorder and which may be used in video playback equipment to project or display the motion picture on a television screen. [1993 c.95 Â§1; 2001 c.666 Â§Â§30,42; 2005 c.459 Â§Â§3,4; 2005 c.830 Â§22]

Â Â Â Â Â  Note: 164.864, 164.866, 164.867, 164.868, 164.869, 164.872 and 164.873 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.865 Unlawful sound recording. (1) A person commits the crime of unlawful sound recording if the person:

Â Â Â Â Â  (a) Reproduces for sale any sound recording without the written consent of the owner of the master recording; or

Â Â Â Â Â  (b) Knowingly sells, offers for sale or advertises for sale any sound recording that has been reproduced without the written consent of the owner of the master recording.

Â Â Â Â Â  (2) Unlawful sound recording is a Class B misdemeanor. [1973 c.747 Â§1; 1993 c.95 Â§3]

Â Â Â Â Â  164.866 Civil action for injuries caused by criminal acts. Nothing in ORS 164.864, 164.865, 164.868, 164.869, 164.872, 164.873 or 164.875 or this section limits or impairs the right of a person injured by the criminal acts of a defendant to sue and recover damages from the defendant in a civil action. [1993 c.95 Â§11; 2001 c.666 Â§Â§31,43; 2005 c.830 Â§23]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.867 Applicability of ORS 164.868, 164.869 and 164.872. The provisions of ORS 164.868, 164.869 and 164.872 apply only to persons operating commercial enterprises. [1993 c.95 Â§2]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.868 Unlawful labeling of a sound recording. (1) A person commits unlawful labeling of a sound recording if the person:

Â Â Â Â Â  (a) Fails to disclose the origin of a sound recording when the person knowingly advertises or offers for sale or resale, sells, resells, rents, leases, or lends or possesses for any of these purposes, any sound recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the sound recording; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful labeling of a sound recording is a Class C felony. [1993 c.95 Â§7]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.869 Unlawful recording of a live performance. (1) A person commits unlawful recording of a live performance if the person:

Â Â Â Â Â  (a)(A) Advertises or offers for sale, sells, rents, transports, or causes the sale, resale, rental or transportation of, or possesses for one or more of these purposes, a recording containing sounds of a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; or

Â Â Â Â Â  (B) With the intent to sell, records or fixes, or causes to be recorded or fixed on a recording, a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of recordings produced without consent of the owner or performer and the recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful recording of a live performance is a Class C felony.

Â Â Â Â Â  (3) For purposes of subsections (1) and (2) of this section, in the absence of a written agreement or law to the contrary, the performer of a live performance is presumed to own the rights to record or fix the performance.

Â Â Â Â Â  (4) A person who is authorized to maintain custody and control over business records that reflect whether or not the owner of the live performance consented to having the live performance recorded or fixed is a proper witness in a proceeding regarding the issue of consent. [1993 c.95 Â§Â§5,6]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.870 [Repealed by 1957 c.269 Â§1; (164.871 enacted in lieu of 164.870)]

Â Â Â Â Â  164.871 [1957 c.269 Â§2 (enacted in lieu of 164.870); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.872 Unlawful labeling of a videotape recording. (1) A person commits unlawful labeling of a videotape recording if the person:

Â Â Â Â Â  (a) Fails to disclose the origin of a recording when the person knowingly advertises or offers for sale or resale, or sells, resells, rents, leases or lends, or possesses for any of these purposes, any videotape recording that does not contain the true name and address of the manufacturer in a prominent place on the cover, jacket or label of the videotape recording; and

Â Â Â Â Â  (b) Possesses five or more duplicate copies or 20 or more individual copies of videotape recordings produced without consent of the owner or performer and the videotape recordings are intended for sale or distribution in violation of this section.

Â Â Â Â Â  (2) Unlawful labeling of a videotape recording is a Class C felony. [1993 c.95 Â§8]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.873 Exemptions from ORS 164.865, 164.868, 164.869, 164.872 and 164.875. (1) The provisions of ORS 164.872 and 164.875 do not apply to:

Â Â Â Â Â  (a) The production of a videotape of a motion picture that is defined as a public record under ORS 192.005 (5), in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

Â Â Â Â Â  (b) The production of a videotape of a motion picture that is defined as a legislative record under ORS 171.410, in accordance with ORS 171.410 to 171.430.

Â Â Â Â Â  (2) The provisions of ORS 164.865, 164.868, 164.869 (1) and (2) and 164.875 do not apply to the reproduction of:

Â Â Â Â Â  (a) Any recording that is used or intended to be used only for broadcast by educational radio or television stations.

Â Â Â Â Â  (b) A sound recording, or the production of a videotape of a motion picture, that is defined as a public record under ORS 192.005 (5), with or without charging and collecting a fee therefor, in accordance with ORS 192.005 to 192.170 or 357.805 to 357.895.

Â Â Â Â Â  (c) A sound recording defined as a legislative record under ORS 171.410, with or without charging and collecting a fee therefor, in accordance with ORS 171.410 to 171.430. [1993 c.95 Â§Â§9,10]

Â Â Â Â Â  Note: See note under 164.864.

Â Â Â Â Â  164.875 Unlawful videotape recording. (1) A person commits the crime of unlawful videotape recording if the person:

Â Â Â Â Â  (a) Produces for sale any videotape without the written consent of the owner of the motion picture imprinted thereon; or

Â Â Â Â Â  (b) Knowingly sells or offers for sale any videotape that has been produced without the written consent of the owner of the motion picture imprinted thereon.

Â Â Â Â Â  (2) Unlawful videotape recording is a Class B misdemeanor. [1979 c.550 Â§2; 1993 c.95 Â§4]

Â Â Â Â Â  164.876 [1993 c.95 Â§12; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  164.877 [1989 c.1003 Â§Â§2,3; renumbered 164.886 in 2007]

Â Â Â Â Â  164.879 [2001 c.666 Â§50; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  164.880 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.882 Unlawful operation of an audiovisual device. (1) A person commits the crime of unlawful operation of an audiovisual device if the person knowingly operates the audiovisual recording function of any device in a motion picture theater, while a motion picture is being exhibited, without the written consent of the motion picture theater owner.

Â Â Â Â Â  (2) Unlawful operation of an audiovisual device is a Class B misdemeanor.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to any activity undertaken in the course of bona fide law enforcement activity or necessary to the proper functioning of the criminal justice system. [2005 c.459 Â§1]

Â Â Â Â Â  Note: 164.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.885 Endangering aircraft. (1) A person commits the crime of endangering aircraft if the person knowingly:

Â Â Â Â Â  (a) Throws an object at, or drops an object upon, an aircraft;

Â Â Â Â Â  (b) Discharges a bow and arrow, gun, airgun or firearm at or toward an aircraft;

Â Â Â Â Â  (c) Tampers with any aircraft or aircraft equipment, fuel, lubricant or parts in a manner such as to impair the safety, efficiency or operation of the aircraft, unless the person does so with the consent of the owner, operator or possessor of the aircraft; or

Â Â Â Â Â  (d) Places, sets, arms or causes to be discharged any spring gun, trap, explosive device or explosive material with the intent of damaging, destroying or discouraging the operation of any aircraft.

Â Â Â Â Â  (2) Endangering aircraft is a Class C felony. [1981 c.901 Â§1]

Â Â Â Â Â  Note: 164.885 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.886 Unlawful tree spiking; unlawful possession of substance that can damage certain wood processing equipment. (1) A person commits the crime of unlawful tree spiking if the person knowingly drives or places in any tree or saw log, without the prior consent of the owner thereof, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment with intent to cause inconvenience, annoyance or alarm to any other person.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, unlawful tree spiking is a Class C felony.

Â Â Â Â Â  (3) Unlawful tree spiking that results in serious physical injury to another person is a Class B felony.

Â Â Â Â Â  (4) Any person who possesses, with the intent to use in violation of subsections (1) to (3) of this section, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment is guilty of a Class A misdemeanor. [Formerly 164.877]

Â Â Â Â Â  164.887 Interference with agricultural operations. (1) Except as provided in subsection (3) of this section, a person commits the offense of interference with agricultural operations if the person, while on the property of another person who is engaged in agricultural operations, intentionally or knowingly obstructs, impairs or hinders or attempts to obstruct, impair or hinder agricultural operations.

Â Â Â Â Â  (2) Interference with agricultural operations is a Class A misdemeanor.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) A person who is involved in a labor dispute as defined in ORS 662.010 with the other person; or

Â Â Â Â Â  (b) A public employee who is performing official duties.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a)(A) ÂAgricultural operationsÂ means the conduct of logging and forest management, mining, farming or ranching of livestock animals or domestic farm animals;

Â Â Â Â Â  (B) ÂDomestic farm animalÂ means an animal used to control or protect livestock animals or used in other related agricultural activities; and

Â Â Â Â Â  (C) ÂLivestock animalsÂ has the meaning given that term in ORS 164.055.

Â Â Â Â Â  (b) ÂDomestic farm animalÂ and Âlivestock animalsÂ do not include stray animals. [1999 c.694 Â§1]

Â Â Â Â Â  Note: 164.887 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.889 Interference with agricultural research. (1) A person commits the crime of interference with agricultural research if the person knowingly:

Â Â Â Â Â  (a) Damages any property at an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (b) Obtains any property of an agricultural research facility with the intent to damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (c) Obtains access to an agricultural research facility by misrepresentation with the intent to perform acts that would damage or hinder agricultural research or experimentation;

Â Â Â Â Â  (d) Enters an agricultural research facility with the intent to damage, alter, duplicate or obtain unauthorized possession of records, data, materials, equipment or specimens related to agricultural research or experimentation;

Â Â Â Â Â  (e) Without the authorization of the agricultural research facility, obtains or exercises control over records, data, materials, equipment or specimens of the agricultural research facility with the intent to destroy or conceal the records, data, materials, equipment or specimens; or

Â Â Â Â Â  (f) Releases or steals an animal from, or causes the death, injury or loss of an animal at, an agricultural research facility.

Â Â Â Â Â  (2) Interference with agricultural research is a Class C felony.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂAgricultural research facilityÂ means any structure or land, whether privately or publicly owned, leased or operated, that is being used for agricultural research or experimentation.

Â Â Â Â Â  (b) ÂAgricultural research or experimentationÂ means the lawful study, analysis or testing of plants or animals, or the use of plants or animals to conduct studies, analyses, testing or teaching, for the purpose of improving farming, forestry or animal husbandry.

Â Â Â Â Â  (4) In addition to any other penalty imposed for violation of this section, a person convicted of interference with agricultural research is liable for:

Â Â Â Â Â  (a) Damages to real and personal property caused by acts constituting the violation; and

Â Â Â Â Â  (b) The costs of repeating an experiment, including the replacement of the records, data, equipment, specimens, labor and materials, if acts constituting the violation cause the failure of an experiment in progress or irreparably damage completed research or experimentation. [2001 c.147 Â§1]

Â Â Â Â Â  Note: 164.889 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 164 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  164.890 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  164.900 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 165

Chapter 165 Â Offenses Involving Fraud or Deception

2007 EDITION

OFFENSES INVOLVING FRAUD OR DECEPTION

CRIMES AND PUNISHMENTS

FORGERY AND RELATED OFFENSES

165.002Â Â Â Â  Definitions for ORS 165.002 to 165.070

165.007Â Â Â Â  Forgery in the second degree

165.013Â Â Â Â  Forgery in the first degree

165.017Â Â Â Â  Criminal possession of a forged instrument in the second degree

165.022Â Â Â Â  Criminal possession of a forged instrument in the first degree

165.027Â Â Â Â  Evidence admissible to prove forgery or possession of forged instrument

165.032Â Â Â Â  Criminal possession of a forgery device

165.037Â Â Â Â  Criminal simulation

165.042Â Â Â Â  Fraudulently obtaining a signature

165.047Â Â Â Â  Unlawfully using slugs

165.055Â Â Â Â  Fraudulent use of a credit card

165.065Â Â Â Â  Negotiating a bad check

165.070Â Â Â Â  Possessing fraudulent communications device

165.072Â Â Â Â  Definitions for ORS 165.072 and 165.074

165.074Â Â Â Â  Unlawful factoring of payment card transaction

BUSINESS AND COMMERCIAL OFFENSES

165.075Â Â Â Â  Definitions

165.080Â Â Â Â  Falsifying business records

165.085Â Â Â Â  Sports bribery

165.090Â Â Â Â  Sports bribe receiving

165.095Â Â Â Â  Misapplication of entrusted property

165.100Â Â Â Â  Issuing a false financial statement

165.102Â Â Â Â  Obtaining execution of documents by deception

165.107Â Â Â Â  Failing to maintain a metal purchase record

165.109Â Â Â Â  Failing to maintain a cedar purchase record

165.114Â Â Â Â
Sale
of educational assignments

CRIMES INVOLVING COMMUNICATIONS

165.475Â Â Â Â  Sending telegrams in order of receipt

165.480Â Â Â Â  Telegrams having priority in time of war or crisis

165.485Â Â Â Â  Wrongful alteration of telegraphic message

165.490Â Â Â Â  Use by company agent of information contained in message

165.495Â Â Â Â  Refusing to send or deliver message or sending message out of order

165.505Â Â Â Â  Opening or procuring telegraphic message addressed to another; civil liability

165.510Â Â Â Â  Learning contents of telegraphic message sent to another; civil liability

165.515Â Â Â Â  Bribery of telegraph company agents to disclose contents of message

165.520Â Â Â Â  Opening, reading or publishing letter; federal jurisdiction

165.535Â Â Â Â  Definitions applicable to obtaining contents of communications

165.540Â Â Â Â  Obtaining contents of communications

165.542Â Â Â Â  Reports required concerning use of electronic listening device

165.543Â Â Â Â  Interception of communications

165.545Â Â Â Â  Prohibitions not applicable to fire or police activities

165.549Â Â Â Â  Prevention of telephone communications when hostage taken; duties of telephone company; defense against liability

165.555Â Â Â Â  Unlawful telephone solicitation of contributions for charitable purposes

165.560Â Â Â Â  Application of ORS 165.555

165.565Â Â Â Â  Optional local ordinances; certain existing local ordinances preserved

165.570Â Â Â Â  Improper use of emergency reporting system

165.572Â Â Â Â  Interference with making a report

CELLULAR TELEPHONES

165.575Â Â Â Â  Definitions

165.577Â Â Â Â  Cellular counterfeiting in the third degree

165.579Â Â Â Â  Cellular counterfeiting in the second degree

165.581Â Â Â Â  Cellular counterfeiting in the first degree

165.583Â Â Â Â  Exemptions from ORS 165.577, 165.579 and 165.581

USE OF PEN REGISTERS AND TRAP AND TRACE DEVICES

165.657Â Â Â Â  Definitions for ORS 165.659 to 165.669

165.659Â Â Â Â  General prohibition

165.661Â Â Â Â  When provider of communication service may use devices

165.663Â Â Â Â  Use by police; application to court; statement required

165.667Â Â Â Â  Order by court; findings; contents of order

165.669Â Â Â Â  Duties imposed upon certain persons upon service of order authorizing installation of pen register or trap and trace device; compensation to persons; immunity

165.671Â Â Â Â  Defense to civil or criminal action

165.673Â Â Â Â  Disclosure of results prohibited; exception

FALSE CLAIMS FOR HEALTH CARE PAYMENTS

165.690Â Â Â Â  Definitions

165.692Â Â Â Â  Making false claim for health care payment

165.694Â Â Â Â  Aggregation of claims

165.696Â Â Â Â  Who may commence prosecution

165.698Â Â Â Â  Notice of conviction

MISCELLANEOUS

165.800Â Â Â Â  Identity theft

165.803Â Â Â Â  Aggravated identity theft

165.805Â Â Â Â  Misrepresentation of age by a minor

165.810Â Â Â Â  Unlawful possession of a personal identification device

165.813Â Â Â Â  Unlawful possession of fictitious identification

165.825Â Â Â Â
Sale
of drugged horse

165.840Â Â Â Â  Meaning of Âtelegraphic copyÂ in ORS 165.845 and 165.850

165.845Â Â Â Â  Making and drawing of checks and notes by wire

165.850Â Â Â Â  Manner of expressing private and official seals in telegrams

PENALTIES

165.990Â Â Â Â  Penalties

FORGERY AND RELATED OFFENSES

Â Â Â Â Â  165.002 Definitions for ORS 165.002 to 165.070. As used in ORS 165.002 to 165.027, and 165.032 to 165.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWritten instrumentÂ means any paper, document, instrument, article or electronic record containing written or printed matter or the equivalent thereof, whether complete or incomplete, used for the purpose of reciting, embodying, conveying or recording information or constituting a symbol or evidence of value, right, privilege or identification, which is capable of being used to the advantage or disadvantage of some person.

Â Â Â Â Â  (2) ÂComplete written instrumentÂ means one which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof.

Â Â Â Â Â  (3) ÂIncomplete written instrumentÂ means one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

Â Â Â Â Â  (4) To Âfalsely makeÂ a written instrument means to make or draw a complete written instrument in its entirety, or an incomplete written instrument which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, the ostensible maker did not authorize the making or drawing thereof.

Â Â Â Â Â  (5) To Âfalsely completeÂ a written instrument means to transform, by adding, inserting or changing matter, an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

Â Â Â Â Â  (6) To Âfalsely alterÂ a written instrument means to change, without authorization by anyone entitled to grant it, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that the instrument so altered falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.

Â Â Â Â Â  (7) To ÂutterÂ means to issue, deliver, publish, circulate, disseminate, transfer or tender a written instrument or other object to another.

Â Â Â Â Â  (8) ÂForged instrumentÂ means a written instrument which has been falsely made, completed or altered.

Â Â Â Â Â  (9) ÂElectronic recordÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (10) ÂSignatureÂ includes, but is not limited to, an electronic signature, as defined in ORS 84.004. [1971 c.743 Â§151; 2001 c.535 Â§27]

Â Â Â Â Â  165.005 [Amended by 1955 c.435 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.007 Forgery in the second degree. (1) A person commits the crime of forgery in the second degree if, with intent to injure or defraud, the person:

Â Â Â Â Â  (a) Falsely makes, completes or alters a written instrument; or

Â Â Â Â Â  (b) Utters a written instrument which the person knows to be forged.

Â Â Â Â Â  (2) Forgery in the second degree is a Class A misdemeanor. [1971 c.743 Â§152]

Â Â Â Â Â  165.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.012 [1963 c.553 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.013 Forgery in the first degree. (1) A person commits the crime of forgery in the first degree if the person violates ORS 165.007:

Â Â Â Â Â  (a) And the written instrument is or purports to be any of the following:

Â Â Â Â Â  (A) Part of an issue of money, securities, postage or revenue stamps, or other valuable instruments issued by a government or governmental agency;

Â Â Â Â Â  (B) Part of an issue of stock, bonds or other instruments representing interests in or claims against any property or person;

Â Â Â Â Â  (C) A deed, will, codicil, contract or assignment;

Â Â Â Â Â  (D) A check for $1,000 or more, a credit card purchase slip for $1,000 or more, or a combination of checks and credit card purchase slips that, in the aggregate, total $1,000 or more, or any other commercial instrument or other document that does or may evidence, create, transfer, alter, terminate or otherwise affect a legal right, interest, obligation or status; or

Â Â Â Â Â  (E) A public record; or

Â Â Â Â Â  (b) By falsely making, completing or altering, or by uttering, at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels or a combination of at least 15 retail sales receipts, Universal Product Code labels, EAN-8 labels or EAN-13 labels.

Â Â Â Â Â  (2) The value of single check or credit card transactions may be added together under subsection (1)(a)(D) of this section if the transactions were committed:

Â Â Â Â Â  (a) Against multiple victims within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim within a 180-day period.

Â Â Â Â Â  (3) Forgery in the first degree is a Class C felony. [1971 c.743 Â§153; 1993 c.680 Â§25; 2005 c.761 Â§1]

Â Â Â Â Â  165.015 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.017 Criminal possession of a forged instrument in the second degree. (1) A person commits the crime of criminal possession of a forged instrument in the second degree if, knowing it to be forged and with intent to utter same, the person possesses a forged instrument.

Â Â Â Â Â  (2) Criminal possession of a forged instrument in the second degree is a Class A misdemeanor. [1971 c.743 Â§154]

Â Â Â Â Â  165.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.022 Criminal possession of a forged instrument in the first degree. (1) A person commits the crime of criminal possession of a forged instrument in the first degree if, knowing it to be forged and with intent to utter same, the person possesses a forged instrument of the kind and in the amount specified in ORS 165.013 (1).

Â Â Â Â Â  (2) Criminal possession of a forged instrument in the first degree is a Class C felony. [1971 c.743 Â§155; 2005 c.761 Â§2]

Â Â Â Â Â  165.025 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.027 Evidence admissible to prove forgery or possession of forged instrument. (1) In any prosecution for forgery of a bank bill or note or for criminal possession of a forged bank bill or note, the testimony of any person acquainted with the signature of the officer or agent authorized to sign the bills or notes of the bank of which such bill or note is alleged to be a forgery, or who has knowledge of the difference in appearance of the true and forged bills or notes thereof, may be admitted to prove that it is a forgery.

Â Â Â Â Â  (2) In any prosecution for forgery or for criminal possession of any note, certificate, bond, bill of credit, or other security or evidence of debt issued on behalf of the United States or any state or territory, the certificate duly sworn to of the Secretary of the Treasury, or of the Treasurer of the United States, or of the secretary or treasurer of any state or treasury on whose behalf the note, certificate, bond, bill of credit or other security or evidence of debt purports to have been issued, shall be admitted as evidence to prove that it is a forgery. [1971 c.743 Â§290]

Â Â Â Â Â  165.030 [Amended by 1961 c.715 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.032 Criminal possession of a forgery device. (1) A person commits the crime of criminal possession of a forgery device if:

Â Â Â Â Â  (a) The person makes or possesses with knowledge of its character any plate, die or other device, apparatus, equipment or article specifically designed for use in counterfeiting or otherwise forging written instruments; or

Â Â Â Â Â  (b) With intent to use, or to aid or permit another to use, the same for purposes of forgery, the person makes or possesses any device, apparatus, equipment or article capable of or adaptable to such use.

Â Â Â Â Â  (2) Criminal possession of a forgery device is a Class C felony. [1971 c.743 Â§156]

Â Â Â Â Â  165.035 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.037 Criminal simulation. (1) A person commits the crime of criminal simulation if:

Â Â Â Â Â  (a) With intent to defraud, the person makes or alters any object in such a manner that it appears to have an antiquity, rarity, source or authorship that it does not in fact possess; or

Â Â Â Â Â  (b) With knowledge of its true character and with intent to defraud, the person utters or possesses an object so simulated.

Â Â Â Â Â  (2) Criminal simulation is a Class A misdemeanor. [1971 c.743 Â§157]

Â Â Â Â Â  165.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.042 Fraudulently obtaining a signature. (1) A person commits the crime of fraudulently obtaining a signature if, with intent to defraud or injure another, the person obtains the signature of a person to a written instrument by knowingly misrepresenting any fact.

Â Â Â Â Â  (2) Fraudulently obtaining a signature is a Class A misdemeanor. [1971 c.743 Â§158]

Â Â Â Â Â  165.045 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.047 Unlawfully using slugs. (1) A person commits the crime of unlawfully using slugs if:

Â Â Â Â Â  (a) With intent to defraud the supplier of property or a service sold or offered by means of a coin machine, the person inserts, deposits or otherwise uses a slug in such machine; or

Â Â Â Â Â  (b) The person makes, possesses, offers for sale or disposes of a slug with intent to enable a person to use it fraudulently in a coin machine.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCoin machineÂ means a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a certain denomination or a token made for such purpose, and in return for the insertion or deposit thereof, automatically to offer, provide, assist in providing or permit the acquisition or use of some property or service.

Â Â Â Â Â  (b) ÂSlugÂ means an object, article or device which, by virtue of its size, shape or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as a fraudulent substitute for a genuine coin, bill or token.

Â Â Â Â Â  (3) Unlawfully using slugs is a Class B misdemeanor. [1971 c.743 Â§159]

Â Â Â Â Â  165.055 Fraudulent use of a credit card. (1) A person commits the crime of fraudulent use of a credit card if, with intent to injure or defraud, the person uses a credit card for the purpose of obtaining property or services with knowledge that:

Â Â Â Â Â  (a) The card is stolen or forged; or

Â Â Â Â Â  (b) The card has been revoked or canceled; or

Â Â Â Â Â  (c) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit card is issued.

Â Â Â Â Â  (2) ÂCredit cardÂ means a card, booklet, credit card number or other identifying symbol or instrument evidencing an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer.

Â Â Â Â Â  (3) The value of single credit card transactions may be added together if the transactions were committed:

Â Â Â Â Â  (a) Against multiple victims within a 30-day period; or

Â Â Â Â Â  (b) Against the same victim within a 180-day period.

Â Â Â Â Â  (4) Fraudulent use of a credit card is:

Â Â Â Â Â  (a) A Class A misdemeanor if the aggregate total amount of property or services the person obtains or attempts to obtain is under $750.

Â Â Â Â Â  (b) A Class C felony if the aggregate total amount of property or services the person obtains or attempts to obtain is $750 or more. [1971 c.743 Â§160; 1973 c.133 Â§7; 1987 c.907 Â§11; 1993 c.680 Â§26]

Â Â Â Â Â  165.065 Negotiating a bad check. (1) A person commits the crime of negotiating a bad check if the person makes, draws or utters a check or similar sight order for the payment of money, knowing that it will not be honored by the drawee.

Â Â Â Â Â  (2) For purposes of this section, unless the check or order is postdated, it is prima facie evidence of knowledge that the check or order would not be honored if:

Â Â Â Â Â  (a) The drawer has no account with the drawee at the time the check or order is drawn or uttered; or

Â Â Â Â Â  (b) Payment is refused by the drawee for lack of funds, upon presentation within 30 days after the date of utterance, and the drawer fails to make good within 10 days after receiving notice of refusal.

Â Â Â Â Â  (3) Negotiating a bad check is:

Â Â Â Â Â  (a) A Class A misdemeanor, except as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) Enhanced from a Class A misdemeanor to a Class C felony if at the time of sentencing it is established beyond a reasonable doubt that the person has been convicted in this state, within the preceding five years, of the crime of negotiating a bad check or of theft by deception by means of a bad check. [1971 c.743 Â§161; 1979 c.594 Â§1]

Â Â Â Â Â  165.070 Possessing fraudulent communications device.(1) A person commits the crime of possessing a fraudulent communications device if the person:

Â Â Â Â Â  (a) Makes, possesses, sells, gives or otherwise transfers to another, or offers or advertises pictures or diagrams concerning an instrument, apparatus or device with intent that the same be used or with knowledge or reason to believe the same is intended to or may be used to avoid any lawful telephone or telegraph toll charge or to conceal the existence or place of origin or destination of any telephone or telegraph communication; or

Â Â Â Â Â  (b) Sells, gives or otherwise transfers to another or offers, or advertises plans or instructions for making or assembling an instrument, apparatus or device described in paragraph (a) of this subsection with knowledge or reason to believe that they may be used to make or assemble such instrument, apparatus or device.

Â Â Â Â Â  (2) An instrument, apparatus, device, plans, instructions or written publication described in subsection (1) of this section may be seized under warrant or incident to a lawful arrest, and upon the conviction of a person under subsection (1) of this section, such instrument, apparatus, device, plans, instructions or written publication may be destroyed as contraband by the sheriff of the county in which such person was convicted or turned over to the person providing telephone or telegraph service in the territory in which the same was seized.

Â Â Â Â Â  (3) Possessing a fraudulent communications device is a Class C felony. [1973 c.133 Â§5]

Â Â Â Â Â  165.072 Definitions for ORS 165.072 and 165.074. As used in this section and ORS 165.074, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCardholderÂ means a person to whom a payment card is issued or a person who is authorized to use the payment card.

Â Â Â Â Â  (2) ÂCredit cardÂ means a card, plate, booklet, credit card number, credit card account number or other identifying symbol, instrument or device that can be used to pay for, or to obtain on credit, goods or services.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means a financial institution as that term is defined in ORS 706.008.

Â Â Â Â Â  (4) ÂMerchantÂ means:

Â Â Â Â Â  (a) An owner or operator of a retail mercantile establishment;

Â Â Â Â Â  (b) An agent, employee, lessee, consignee, franchisee, officer, director or independent contractor of an owner or operator of a retail mercantile establishment; and

Â Â Â Â Â  (c) A person who receives what the person believes to be a payment card or information from a payment card from a cardholder as the instrument for obtaining something of value from the person.

Â Â Â Â Â  (5) ÂPayment cardÂ means a credit card, charge card, debit card, stored value card or any card that is issued to a person and allows the user to obtain something of value from a merchant.

Â Â Â Â Â  (6) ÂPayment card transactionÂ means a sale or other transaction or act in which a payment card is used to pay for, or to obtain on credit, goods or services.

Â Â Â Â Â  (7) ÂPayment card transaction recordÂ means any record or evidence of a payment card transaction, including, without limitation, any paper, sales draft, instrument or other writing and any electronic or magnetic transmission or record.

Â Â Â Â Â  (8) ÂPersonÂ does not include a financial institution or its authorized employee, representative or agent.

Â Â Â Â Â  (9) ÂPrevious convictionÂ has the meaning given that term in ORS 137.712.

Â Â Â Â Â  (10) ÂReencoderÂ means an electronic device that places encoded information from one payment card onto another payment card.

Â Â Â Â Â  (11) ÂScanning deviceÂ means an electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on a payment card. [1991 c.398 Â§1; 1997 c.631 Â§419; 2003 c.383 Â§1]

Â Â Â Â Â  165.074 Unlawful factoring of payment card transaction. (1) A person commits the crime of unlawful factoring of a payment card transaction if the person intentionally or knowingly:

Â Â Â Â Â  (a) Presents to or deposits with, or causes another to present to or deposit with, a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the person;

Â Â Â Â Â  (b) Employs, solicits or otherwise causes a merchant to present to or deposit with a financial institution for payment a payment card transaction record that is not the result of a payment card transaction between the cardholder and the merchant;

Â Â Â Â Â  (c) Employs, solicits or otherwise causes another to become a merchant for purposes of engaging in conduct made unlawful by this section;

Â Â Â Â Â  (d) Uses a scanning device to access, read, scan, obtain, memorize or store information encoded on a payment card:

Â Â Â Â Â  (A) Without the permission of the cardholder; or

Â Â Â Â Â  (B) With the intent to defraud another person; or

Â Â Â Â Â  (e) Uses a reencoder to place encoded information from one payment card onto another payment card:

Â Â Â Â Â  (A) Without the permission of the cardholder of the payment card from which encoded information is being taken; or

Â Â Â Â Â  (B) With the intention to defraud another person.

Â Â Â Â Â  (2) Unlawful factoring of a payment card transaction is a Class C felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful factoring of a payment card transaction is a Class B felony if the person has one or more previous convictions under this section. [1991 c.398 Â§2; 2003 c.383 Â§2]

BUSINESS AND COMMERCIAL OFFENSES

Â Â Â Â Â  165.075 Definitions. As used in chapter 743,
Oregon
Laws 1971, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefitÂ means gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary.

Â Â Â Â Â  (2) ÂBusiness recordsÂ means any writing or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activities.

Â Â Â Â Â  (3) Â
Enterprise
Â means any private entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, charitable, political, industrial or organized fraternal activity.

Â Â Â Â Â  (4) ÂFiduciaryÂ means a trustee, guardian, executor, administrator, receiver or any other person acting in a fiduciary capacity as agent or employee of an organization which is a fiduciary.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a bank, insurance company, credit union, savings and loan association, investment trust or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

Â Â Â Â Â  (6) ÂGovernmentÂ means the state, any political subdivision thereof, or any governmental instrumentality within the state.

Â Â Â Â Â  (7) ÂMisappliesÂ means dealing with property contrary to law or governmental regulation governing the custody or disposition of that property; governmental regulation includes administrative and judicial rules and orders as well as statutes and ordinances.

Â Â Â Â Â  (8) ÂSports contestÂ means any professional or amateur sport or athletic game or contest viewed by the public.

Â Â Â Â Â  (9) ÂSports officialÂ means any person who acts in sports contests as an umpire, referee, judge or sports contest official.

Â Â Â Â Â  (10) ÂSports participantÂ means any person who directly or indirectly participates in sports contests as a player, contestant, team member, coach, manager, trainer, or any other person directly associated with a player, contestant or team member in connection with a sports activity. [1971 c.743 Â§162]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 743, Oregon Laws 1971,Â for the words Âthis ActÂ in section 162, chapter 743, Oregon Laws 1971, compiled as 165.075. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  165.080 Falsifying business records. (1) A person commits the crime of falsifying business records if, with intent to defraud, the person:

Â Â Â Â Â  (a) Makes or causes a false entry in the business records of an enterprise; or

Â Â Â Â Â  (b) Alters, erases, obliterates, deletes, removes or destroys a true entry in the business records of an enterprise; or

Â Â Â Â Â  (c) Fails to make a true entry in the business records of an enterprise in violation of a known duty imposed upon the person by law or by the nature of the position of the person; or

Â Â Â Â Â  (d) Prevents the making of a true entry or causes the omission thereof in the business records of an enterprise.

Â Â Â Â Â  (2) Falsifying business records is a Class A misdemeanor. [1971 c.743 Â§163]

Â Â Â Â Â  165.085 Sports bribery. (1) A person commits the crime of sports bribery if the person:

Â Â Â Â Â  (a) Offers, confers or agrees to confer any benefit upon a sports participant with intent to influence the sports participant not to give the best effort of the sports participant in a sports contest; or

Â Â Â Â Â  (b) Offers, confers or agrees to confer any benefit upon a sports official with intent to influence the sports official to improperly perform duties of a sports official.

Â Â Â Â Â  (2) Sports bribery is a Class C felony. [1971 c.743 Â§164]

Â Â Â Â Â  165.090 Sports bribe receiving. (1) A person commits the crime of sports bribe receiving if:

Â Â Â Â Â  (a) As a sports participant the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will thereby be influenced not to give the best effort of the person in a sports contest; or

Â Â Â Â Â  (b) As a sports official the person solicits, accepts or agrees to accept any benefit from another person with the intent that the person will improperly perform duties of a sports official.

Â Â Â Â Â  (2) Sports bribe receiving is a Class C felony. [1971 c.743 Â§165]

Â Â Â Â Â  165.095 Misapplication of entrusted property. (1) A person commits the crime of misapplication of entrusted property if, with knowledge that the misapplication is unlawful and that it involves a substantial risk of loss or detriment to the owner or beneficiary of such property, the person intentionally misapplies or disposes of property that has been entrusted to the person as a fiduciary or that is property of the government or a financial institution.

Â Â Â Â Â  (2) Misapplication of entrusted property is a Class A misdemeanor. [1971 c.743 Â§166]

Â Â Â Â Â  165.100 Issuing a false financial statement. (1) A person commits the crime of issuing a false financial statement if, with intent to defraud, the person:

Â Â Â Â Â  (a) Knowingly makes or utters a written statement which purports to describe the financial condition or ability to pay of the person or some other person and which is inaccurate in some material respect; or

Â Â Â Â Â  (b) Represents in writing that a written statement purporting to describe a personÂs financial condition or ability to pay as of a prior date is accurate with respect to that personÂs current financial condition or ability to pay, knowing the statement to be materially inaccurate in that respect.

Â Â Â Â Â  (2) Issuing a false financial statement is a Class A misdemeanor. [1971 c.743 Â§167]

Â Â Â Â Â  165.102 Obtaining execution of documents by deception.(1) A person commits the crime of obtaining execution of documents by deception if, with intent to defraud or injure another or to acquire a substantial benefit, the person obtains by means of fraud, deceit or subterfuge the execution of a written instrument affecting or purporting to affect the pecuniary interest of any person.

Â Â Â Â Â  (2) Obtaining execution of documents by deception is a Class A misdemeanor. [1971 c.743 Â§168]

Â Â Â Â Â  165.105 [Amended by 1959 c.100 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.107 Failing to maintain a metal purchase record. (1) A scrap metal dealer commits the offense of failing to maintain a metal purchase record if the scrap metal dealer knowingly buys or otherwise obtains new, used or secondhand nonferrous metals or alloys thereof without keeping a record of all such articles purchased or obtained.

Â Â Â Â Â  (2) The scrap metal dealer purchasing or obtaining the metal shall retain the record required by subsection (1) of this section for a period of not less than one year and the scrap metal dealer shall make the record available to any peace officer on demand.

Â Â Â Â Â  (3) The record required by subsection (1) of this section shall contain:

Â Â Â Â Â  (a) The time and date of the transaction and the name of the person conducting the transaction on behalf of the scrap metal dealer.

Â Â Â Â Â  (b) A general description of the property purchased, including the type and amount and, if readily discernible, any identifiable marks on the property.

Â Â Â Â Â  (c) A photocopy of a current, valid driver license, passport or state identification card of the seller.

Â Â Â Â Â  (d) The amount of the consideration given for the metals.

Â Â Â Â Â  (e) If the transaction is valued at more than $100, a declaration, signed by the seller, in substantially the following form: ÂI, the undersigned, hereby declare that the property that is subject to this transaction is not, to the best of my knowledge, stolen property. I understand that this statement is made under penalty of perjury and may be used as evidence in court.Â

Â Â Â Â Â  (f) Video surveillance or a photograph of the seller. Notwithstanding subsection (2) of this section, the images must be retained for 30 days from the date of the transaction.

Â Â Â Â Â  (g) A description of any motor vehicle and its license number used in the delivery of the property.

Â Â Â Â Â  (4) This section shall not apply to purchases made by or from a manufacturer, remanufacturer or a distributor appointed by a manufacturer of such articles.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂNonferrous metalÂ includes, but is not limited to, aluminum, stainless steel, copper, copper wire, copper cable, brass, electrolytic nickel and zinc. ÂNonferrous metalÂ does not include precious metals when actually used in the manufacture, repair, sale or resale of jewelry.

Â Â Â Â Â  (b) ÂScrap metal dealerÂ means a person engaged in the business of purchasing or receiving nonferrous metal property for aggregation and sale to a metal processor or metal recycler.

Â Â Â Â Â  (c) ÂSellerÂ means a person who sells or delivers the property or otherwise makes the property available to the scrap metal dealer.

Â Â Â Â Â  (6)(a) A scrap metal dealer that violates this section shall pay a fine of $1,000.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a scrap metal dealer that violates this section shall pay a fine of $5,000 if the scrap metal dealer has at least three previous convictions for violations of this section. [1971 c.743 Â§169; 1995 c.222 Â§1; 2007 c.475 Â§1]

Â Â Â Â Â  165.109 Failing to maintain a cedar purchase record.(1) A person commits the offense of failing to maintain a cedar purchase record if the person buys or otherwise obtains cedar products directly from any person who has harvested the cedar without keeping a record of the products purchased or obtained.

Â Â Â Â Â  (2) The record required by subsection (1) of this section shall be retained by the purchaser for a period of not less than one year and shall be available to any peace officer on demand.

The record shall contain:

Â Â Â Â Â  (a) The name, address, date of sale and signature of the seller or the person making delivery;

Â Â Â Â Â  (b) The license number of any motor vehicles used in the delivery of the cedar; and

Â Â Â Â Â  (c) The quantity of cedar obtained and the amount paid for the cedar.

Â Â Â Â Â  (3) The provisions of this section apply only to the first wholesale transaction involving cedar products and do not apply to retail sales of cedar.

Â Â Â Â Â  (4) Failing to maintain a cedar purchase record is a Class B misdemeanor. [1977 c.473 Â§2]

Â Â Â Â Â  165.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.114
Sale
of educational assignments. (1) No person shall sell or offer to sell an assignment to another person knowing, or under the circumstances having reason to know, that the whole or a substantial part of the assignment is intended to be submitted under a studentÂs name in fulfillment of the requirements for a degree, diploma, certificate or course of study at any post-secondary institution.

Â Â Â Â Â  (2) No person shall sell or offer to sell to another person any assistance in the preparation of an assignment knowing, or under the circumstances having reason to know, that the whole or a substantial part of the assignment is intended to be submitted under a studentÂs name in fulfillment of the requirements for a degree, diploma, certificate or course of study at any post-secondary institution.

Â Â Â Â Â  (3) Nothing in this section prohibits a person from rendering for a monetary fee:

Â Â Â Â Â  (a) Tutorial assistance if the assistance is not intended to be submitted in whole or in substantial part as an assignment; or

Â Â Â Â Â  (b) Service in the form of typing, transcribing, assembling, reproducing or editing an assignment if this service is not intended to make substantive changes in the assignment.

Â Â Â Â Â  (4) A person who violates any provision of this section commits a Class A violation.

Â Â Â Â Â  (5) A person against whom a judgment has been entered under subsection (4) of this section shall, upon conviction for any subsequent violation of this section, be subject to a fine of not more than $10,000.

Â Â Â Â Â  (6) In addition to any fine imposed under subsections (4) and (5) of this section, a court of competent jurisdiction may grant such further relief as is necessary to enforce the provisions of this section, including the issuance of an injunction. A suit for injunction under subsections (1) to (6) of this section may be brought in the name of the State of
Oregon
upon the complaint of the Attorney General or any district attorney.

Â Â Â Â Â  (7) As used in subsections (1) to (6) of this section unless the context requires otherwise:

Â Â Â Â Â  (a) ÂAssignmentÂ means any specific written, recorded, pictorial, artistic or other academic task, including but not limited to a term paper, thesis, dissertation, essay or report, intended for submission to any post-secondary institution in fulfillment of the requirements for a degree, diploma, certificate or course of study at any such institution.

Â Â Â Â Â  (b) ÂPersonÂ means any individual, partnership, corporation or association.

Â Â Â Â Â  (c) ÂPost-secondary institutionÂ means any public or private post-secondary educational institution. [1981 c.673 Â§Â§1,2; 1999 c.1051 Â§158]

Â Â Â Â Â  165.115 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.125 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.135 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.145 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.150 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.155 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.165 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.170 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.175 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.180 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.185 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.190 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.205 [Amended by 1971 c.290 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.215 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.220 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.225 [Amended by 1955 c.436 Â§1; 1959 c.508 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.235 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.245 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.250 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.255 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.260 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.265 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.270 [1957 c.369 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.280 [1961 c.318 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.285 [1969 c.290 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.290 [1963 c.588 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.295 [1963 c.588 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.300 [1963 c.588 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.305 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.310 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.315 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.320 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.325 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.330 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.335 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.340 [Amended by 1957 c.655 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.345 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.350 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.352 [1961 c.454 Â§75(2); repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.355 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.405 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.415 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.420 [Amended by 1961 c.261 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.425 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.435 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.440 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.445 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.455 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.460 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.465 [Repealed by 1971 c.743 Â§432]

CRIMES INVOLVING COMMUNICATIONS

Â Â Â Â Â  165.475 Sending telegrams in order of receipt. (1) Except as provided in ORS 165.480 and in subsection (2) of this section, any telegraph company doing business in this state who fails to transmit all dispatches in the order in which they are received, is subject to a penalty of $100, to be recovered with costs of suit by the person whose dispatch is postponed out of its order.

Â Â Â Â Â  (2) Communications from other telegraphic lines in connection with lines in this state may have precedence over all ordinary private communications and intelligence of general and public interest may be transmitted for publication out of its order. [Formerly 757.606]

Â Â Â Â Â  165.480 Telegrams having priority in time of war or crisis. Every telegraph company shall, on application of any officer of this state or the United States, in case of any war, insurrection, riot or other civil commotion, or resistance of public authority, or for the prevention and punishment of crime, or for the arrest of persons suspected or charged therewith, give to the communications of such officers, immediate dispatch, at the price of ordinary communications of the same length. [Formerly 757.611]

Â Â Â Â Â  165.485 Wrongful alteration of telegraphic message. (1) No officer, agent, operator, clerk or employee of any telegraph company, or any other person, shall willfully alter any such message by adding thereto or omitting therefrom any words or figures, so as to materially change the sense, purport or meaning of such message, to the injury of the person sending or desiring to send the message, or to whom it was directed.

Â Â Â Â Â  (2) When numerals or words of number occur in any message, the operator or clerk sending or receiving may express the same in words or figures, or in both words and figures, and such fact shall not be deemed an alteration of the message, nor in any manner affect its genuineness, force or validity.

Â Â Â Â Â  (3) Any person violating this section, in addition to the penalty prescribed in ORS 165.990 (1) to (3) is liable in a civil suit for all damages occasioned thereby. [Formerly 757.616]

Â Â Â Â Â  165.490 Use by company agent of information contained in message. (1) No agent, operator or employee in any telegraph office, shall in any way use or appropriate any information derived by the agent, operator or employee from any private message passing through the hands of the agent, operator or employee and addressed to any other person, or in any other manner acquired by the agent, operator or employee by reason of trust as such agent, operator or employee, or trade or speculate upon any such information so obtained, or in any manner turn or attempt to turn the same to the account, profit or advantage of the agent, operator or employee.

Â Â Â Â Â  (2) Any person violating this section, in addition to the penalty prescribed in ORS 165.990 (1) to (3), is liable in treble damages to the party aggrieved, for all loss or injury sustained by reason of such wrongful act. [Formerly 757.621]

Â Â Â Â Â  165.495 Refusing to send or deliver message or sending message out of order. (1) Except as provided in subsection (2) of this section, no agent, operator or employee in any telegraph office, shall unreasonably and willfully:

Â Â Â Â Â  (a) Refuse or neglect to send any message received at such office for transmission;

Â Â Â Â Â  (b) Postpone any message out of its order; or

Â Â Â Â Â  (c) Refuse or neglect to deliver any message received by telegraph.

Â Â Â Â Â  (2) This section does not require:

Â Â Â Â Â  (a) Any message to be received, transmitted or delivered, unless the charges thereon have been paid or tendered;

Â Â Â Â Â  (b) The sending, receiving or delivery of any message counseling, aiding, abetting or encouraging treason against the Government of the United States or of this state, or other resistance to the lawful authority, or any message calculated to further any fraudulent plan or purpose, or to instigate or encourage the perpetration of any unlawful act, or to facilitate the escape of any criminal or person accused of crime. [Formerly 757.626]

Â Â Â Â Â  165.505 Opening or procuring telegraphic message addressed to another; civil liability. (1) Any person, not connected with any telegraph office, who, without the authority or consent of the person to whom the envelope is directed, willfully or unlawfully opens any sealed envelope enclosing a telegraphic message and addressed to any other person, with the intent to learn the contents of the message, or who fraudulently represents any other person, and thereby procures to be delivered to the person any telegraphic message, addressed to such other person, with the intent to use, destroy or detain the message from the person entitled to receive it, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section is liable in treble damages to the party injured for all loss and damage sustained by reason of such wrongful act.

Â Â Â Â Â  165.510 Learning contents of telegraphic message sent to another; civil liability. (1) Any person, not connected with any telegraph company, who, by means of any machine, instrument or contrivance, or in any other manner, willfully and fraudulently reads or attempts to read any message, or to learn its contents, while it is being sent over any telegraph line, or who willfully and fraudulently or clandestinely learns or attempts to learn the contents or meaning of any message, while it is in, or being received at, any telegraph office, or is sent therefrom, or who uses or attempts to use, or communicates to others any information so obtained by any person, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section shall be liable in a civil suit for all damages occasioned thereby.

Â Â Â Â Â  165.515 Bribery of telegraph company agents to disclose contents of message. (1) Any person who, by the payment or promise of any bribe, inducement or reward, procures or attempts to procure any telegraphic agent, operator or employee to disclose any private message, or the contents, purport, substance of meaning thereof, or who offers to any such person any bribe, compensation or reward for the disclosure of any private information received by such person by reason of trust, or who uses or attempts to use information so obtained, shall be punished upon conviction by a fine not to exceed $1,000, or imprisonment not to exceed one year, or both.

Â Â Â Â Â  (2) Any person violating this section shall be liable in a civil suit for all damages occasioned thereby.

Â Â Â Â Â  165.520 Opening, reading or publishing letter; federal jurisdiction. Any person who willfully opens or reads, or causes to be opened and read, any sealed letter not addressed to the person, without being authorized so to do either by the writer of such letter or by the person to whom it is addressed, or who willfully, without like authority, publishes any letter or portion thereof knowing it to have been so opened, shall be punished upon conviction by imprisonment in the county jail for not less than one month nor more than one year, or by fine not less than $50 nor more than $500. This section does not extend to or include any act made punishable by the laws of the
United States
.

Â Â Â Â Â  165.525 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.532 [1961 c.428 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.535 Definitions applicable to obtaining contents of communications. As used in ORS 41.910, 133.723, 133.724, 165.540 and 165.545:

Â Â Â Â Â  (1) ÂConversationÂ means the transmission between two or more persons of an oral communication which is not a telecommunication or a radio communication.

Â Â Â Â Â  (2) ÂPersonÂ means any person as defined in ORS 174.100 and includes public officials and law enforcement officers of the state, county, municipal corporation or any other political subdivision of the state.

Â Â Â Â Â  (3) ÂRadio communicationÂ means the transmission by radio or other wireless methods of writing, signs, signals, pictures and sounds of all kinds, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission.

Â Â Â Â Â  (4) ÂTelecommunicationÂ means the transmission of writing, signs, signals, pictures and sounds of all kinds by aid of wire, cable or other similar connection between the points of origin and reception of such transmission, including all instrumentalities, facilities, equipment and services (including, among other things, the receipt, forwarding and delivering of communications) incidental to such transmission. [1955 c.675 Â§1; 1959 c.681 Â§1; 1983 c.740 Â§34]

Â Â Â Â Â  165.540 Obtaining contents of communications. (1) Except as otherwise provided in ORS 133.724 or 133.726 or subsections (2) to (7) of this section, a person may not:

Â Â Â Â Â  (a) Obtain or attempt to obtain the whole or any part of a telecommunication or a radio communication to which the person is not a participant, by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, unless consent is given by at least one participant.

Â Â Â Â Â  (b) Tamper with the wires, connections, boxes, fuses, circuits, lines or any other equipment or facilities of a telecommunication or radio communication company over which messages are transmitted, with the intent to obtain unlawfully the contents of a telecommunication or radio communication to which the person is not a participant.

Â Â Â Â Â  (c) Obtain or attempt to obtain the whole or any part of a conversation by means of any device, contrivance, machine or apparatus, whether electrical, mechanical, manual or otherwise, if not all participants in the conversation are specifically informed that their conversation is being obtained.

Â Â Â Â Â  (d) Obtain the whole or any part of a conversation, telecommunication or radio communication from any person, while knowing or having good reason to believe that the conversation, telecommunication or radio communication was initially obtained in a manner prohibited by this section.

Â Â Â Â Â  (e) Use or attempt to use, or divulge to others, any conversation, telecommunication or radio communication obtained by any means prohibited by this section.

Â Â Â Â Â  (2)(a) The prohibitions in subsection (1)(a), (b) and (c) of this section do not apply to:

Â Â Â Â Â  (A) Officers, employees or agents of a telecommunication or radio communication company who perform the acts prohibited by subsection (1)(a), (b) and (c) of this section for the purpose of construction, maintenance or conducting of their telecommunication or radio communication service, facilities or equipment.

Â Â Â Â Â  (B) Public officials in charge of and at jails, police premises, sheriffsÂ offices, Department of Corrections institutions and other penal or correctional institutions, except as to communications or conversations between an attorney and the client of the attorney.

Â Â Â Â Â  (b) Officers, employees or agents of a telecommunication or radio communication company who obtain information under paragraph (a) of this subsection may not use or attempt to use, or divulge to others, the information except for the purpose of construction, maintenance, or conducting of their telecommunication or radio communication service, facilities or equipment.

Â Â Â Â Â  (3) The prohibitions in subsection (1)(a), (b) or (c) of this section do not apply to subscribers or members of their family who perform the acts prohibited in subsection (1) of this section in their homes.

Â Â Â Â Â  (4) The prohibitions in subsection (1)(a) of this section do not apply to the receiving or obtaining of the contents of any radio or television broadcast transmitted for the use of the general public.

Â Â Â Â Â  (5) The prohibitions in subsection (1)(c) of this section do not apply to:

Â Â Â Â Â  (a) A person who records a conversation during a felony that endangers human life;

Â Â Â Â Â  (b) A law enforcement officer who is in uniform and displaying a badge and who is operating a vehicle-mounted video camera that records the scene in front of, within or surrounding a police vehicle, unless the officer has reasonable opportunity to inform participants in the conversation that the conversation is being obtained; or

Â Â Â Â Â  (c) A law enforcement officer who, acting in the officerÂs official capacity, deploys an Electro-Muscular Disruption Technology device that contains a built-in monitoring system capable of recording audio or video, for the duration of that deployment.

Â Â Â Â Â  (6) The prohibitions in subsection (1)(c) of this section do not apply to persons who intercept or attempt to intercept with an unconcealed recording device the oral communications that are part of any of the following proceedings:

Â Â Â Â Â  (a) Public or semipublic meetings such as hearings before governmental or quasi-governmental bodies, trials, press conferences, public speeches, rallies and sporting or other events;

Â Â Â Â Â  (b) Regularly scheduled classes or similar educational activities in public or private institutions; or

Â Â Â Â Â  (c) Private meetings or conferences if all others involved knew or reasonably should have known that the recording was being made.

Â Â Â Â Â  (7) The prohibitions in subsection (1)(a), (c), (d) and (e) of this section do not apply to any:

Â Â Â Â Â  (a) Radio communication that is transmitted by a station operating on an authorized frequency within the amateur or citizens bands; or

Â Â Â Â Â  (b) Person who intercepts a radio communication that is transmitted by any governmental, law enforcement, civil defense or public safety communications system, including police and fire, readily accessible to the general public provided that the interception is not for purposes of illegal activity.

Â Â Â Â Â  (8) Violation of subsection (1) or (2)(b) of this section is a Class A misdemeanor.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂElectro-Muscular Disruption Technology deviceÂ means a device that uses a high-voltage, low power charge of electricity to induce involuntary muscle contractions intended to cause temporary incapacitation. ÂElectro-Muscular Disruption Technology deviceÂ includes devices commonly known as tasers.

Â Â Â Â Â  (b) ÂLaw enforcement officerÂ has the meaning given that term in ORS 133.726. [1955 c.675 Â§Â§2,7; 1959 c.681 Â§2; 1961 c.460 Â§1; 1979 c.744 Â§9; 1983 c.693 Â§1; 1983 c.740 Â§35; 1983 c.824 Â§1; 1987 c.320 Â§87; 1989 c.983 Â§14a; 1989 c.1078 Â§1; 2001 c.104 Â§54; 2001 c.385 Â§4; 2003 c.14 Â§62; 2007 c.879 Â§1]

Â Â Â Â Â  165.542 Reports required concerning use of electronic listening device. (1) Within 30 days after the use of an electronic listening device under ORS 133.726 (7) or 165.540 (5)(a), the law enforcement agency using the device shall report to the district attorney of the county in the agencyÂs jurisdiction:

Â Â Â Â Â  (a) The number of uses of the device and duration of the interceptions made by the law enforcement agency;

Â Â Â Â Â  (b) The offense investigated;

Â Â Â Â Â  (c) The identity of the law enforcement agency intercepting the communication; and

Â Â Â Â Â  (d) Whether the person wearing the device was a law enforcement officer or a person under the supervision of the officer and the number of persons in each category who wore the device.

Â Â Â Â Â  (2) During January of each year, the district attorney of a county in which electronic listening devices were used under ORS 133.726 (7) or 165.540 (5)(a) shall report to the Department of Justice:

Â Â Â Â Â  (a) The information required by subsection (1) of this section with respect to the use of electronic listening devices during the preceding calendar year; and

Â Â Â Â Â  (b) The aggregate number of instances in which electronic listening devices have been used in the county under ORS 133.726 (7) or 165.540 (5)(a) during the preceding calendar year.

Â Â Â Â Â  (3) The law enforcement agency shall include as part of the case file any use of electronic listening devices under ORS 133.726 (7) or 165.540 (5)(a).

Â Â Â Â Â  (4) During April of each odd-numbered calendar year, the Department of Justice shall transmit to the Legislative Assembly a report including a summary of the information required by subsections (1) and (2) of this section.

Â Â Â Â Â  (5) Failure to comply with the reporting requirements of this section shall not affect the admissibility of evidence. [1989 c.1078 Â§2; 2001 c.385 Â§7; 2007 c.879 Â§2]

Â Â Â Â Â  165.543 Interception of communications. (1) Except as provided in ORS 133.724 or as provided in ORS 165.540 (2)(a), any person who willfully intercepts, attempts to intercept or procures any other person to intercept or attempt to intercept any wire or oral communication where such person is not a party to the communication and where none of the parties to the communication has given prior consent to the interception, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) As used in this section, the terms ÂinterceptÂ and Âwire or oral communicationÂ have the meanings provided under ORS 133.721. [1983 c.824 Â§3]

Â Â Â Â Â  165.545 Prohibitions not applicable to fire or police activities. Nothing in ORS 165.535, 165.540 and this section, shall be construed as preventing fire or police governmental entities from recording, replaying or broadcasting telecommunication or radio communication that directly concern police or fire operation at the telephone or radio operation center or centers of such governmental entity. [1959 c.681 Â§6; 1981 c.806 Â§2; 1983 c.740 Â§36]

Â Â Â Â Â  165.549 Prevention of telephone communications when hostage taken; duties of telephone company; defense against liability. (1) A supervising law enforcement official having jurisdiction in a geographical area in which the official has probable cause to believe that a hostage is being held may order a telephone company security employee or alternate described in subsection (2) of this section to cut, reroute or divert telephone lines to prevent telephone communications between the individual holding the hostage and any individual other than a peace officer or an individual designated by the peace officer.

Â Â Â Â Â  (2) The telephone company providing service within a geographical area shall notify, in writing, all law enforcement agencies having jurisdiction in that area of the address and telephone number of its security office or other office designated to provide the assistance to law enforcement officials required under this section. The telephone company shall also provide, in writing, the telephone number where the security representative or other telephone company official authorized to provide assistance under this section can be reached at any time. The telephone company shall notify the law enforcement agencies of any change in the information required under this subsection.

Â Â Â Â Â  (3) Good faith reliance upon an order by a supervising law enforcement official is a complete defense to any civil or criminal action arising out of the cutting, rerouting or diverting of a telephone line pursuant to this section. [1979 c.605 Â§1]

Â Â Â Â Â  165.550 [1967 c.109 Â§Â§1,2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.555 Unlawful telephone solicitation of contributions for charitable purposes. (1) No person shall solicit by telephone contributions of money or any other thing of value, whether or not in exchange for a ticket or any other thing of value, for a charitable or eleemosynary purpose, whether bona fide or purported, unless the person:

Â Â Â Â Â  (a) Has been a member in full standing for at least six months of the charitable organization conducting the solicitation and is participating in the solicitation on an uncompensated basis;

Â Â Â Â Â  (b) Has been employed directly by the charitable organization conducting the solicitation for at least six months prior to the solicitation and is receiving a substantial salary; or

Â Â Â Â Â  (c) And the person solicited are personally known to each other.

Â Â Â Â Â  (2) Any violation of subsection (1) of this section is a Class C misdemeanor. [1973 c.473 Â§Â§1,4]

Â Â Â Â Â  165.560 Application of ORS 165.555. ORS 165.555 does not apply to solicitations on behalf of hospitals or of nonprofit organizations organized and operated exclusively for religious, scientific, literary or educational purposes, or for the prevention of cruelty to children or animals. [1973 c.473 Â§2]

Â Â Â Â Â  165.565 Optional local ordinances; certain existing local ordinances preserved. A city or county may enact ordinances which are more strict than ORS 165.555 to 165.565. ORS 165.555 to 165.565 do not affect any ordinances which are more strict than ORS 165.555 to 165.565 and are in effect on October 5, 1973. [1973 c.473 Â§3]

Â Â Â Â Â  165.570 Improper use of emergency reporting system. (1) A person commits the crime of improper use of an emergency reporting system if the person knowingly:

Â Â Â Â Â  (a) Calls a 9-1-1 emergency reporting system or the School Safety Hotline for a purpose other than to report a situation that the person reasonably believes requires prompt service in order to preserve human life or property; or

Â Â Â Â Â  (b) Allows another person to use telephone equipment owned, rented or leased by or under the control of the person to call a 9-1-1 emergency reporting system or the School Safety Hotline for a purpose other than to report a situation that the other person reasonably believes requires prompt service in order to preserve human life or property.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) Â9-1-1 emergency reporting systemÂ has the meaning given that term in ORS 401.710.

Â Â Â Â Â  (b) ÂSchool Safety HotlineÂ means the toll-free telephone line established under ORS 180.650.

Â Â Â Â Â  (3) Improper use of an emergency reporting system is a Class A misdemeanor. [1995 c.566 Â§1; 2001 c.619 Â§4]

Â Â Â Â Â  165.572 Interference with making a report. (1) A person commits the crime of interference with making a report if the person, by removing, damaging or interfering with a telephone line, telephone or similar communication equipment, intentionally prevents or hinders another person from making a report to a law enforcement agency, a law enforcement official, an agency charged with the duty of taking public safety reports or a 9-1-1 emergency reporting system.

Â Â Â Â Â  (2) Interference with making a report is a Class A misdemeanor. [1999 c.946 Â§1]

CELLULAR TELEPHONES

Â Â Â Â Â  165.575 Definitions. As used in ORS 165.575 to 165.583:

Â Â Â Â Â  (1) ÂCellular telephoneÂ means a radio telecommunications device that may be used to obtain access to the public and cellular switch telephone networks and that is programmed by the manufacturer with an electronic serial number.

Â Â Â Â Â  (2) ÂCellular telephone serviceÂ means all services and cellular telephone equipment and capabilities available from a provider to an end user for a fee.

Â Â Â Â Â  (3) ÂCloned cellular telephoneÂ or Âcounterfeit cellular telephoneÂ means a cellular telephone, the electronic serial number of which has been altered by someone other than the manufacturer.

Â Â Â Â Â  (4) ÂCloning paraphernaliaÂ means materials that, when possessed in combination, are capable of creating a cloned cellular telephone. ÂCloning paraphernaliaÂ includes, but is not limited to:

Â Â Â Â Â  (a) Scanners to intercept electronic serial numbers and mobile identification numbers;

Â Â Â Â Â  (b) Cellular telephones;

Â Â Â Â Â  (c) Cables;

Â Â Â Â Â  (d) EPROM chips;

Â Â Â Â Â  (e) EPROM burners;

Â Â Â Â Â  (f) Software for programming the cellular telephone with a false electronic serial number, mobile identification number, other identifiable data or a combination thereof;

Â Â Â Â Â  (g) Computers containing software described in paragraph (f) of this subsection; and

Â Â Â Â Â  (h) Lists of electronic serial number and mobile identification number combinations.

Â Â Â Â Â  (5) ÂElectronic serial numberÂ means a unique number that is programmed into a cellular telephone by the manufacturer, transmitted by the cellular telephone and used by cellular telephone providers to validate radio transmissions to the system as having been made by an authorized device.

Â Â Â Â Â  (6) ÂEnd userÂ is a person who pays a fee to subscribe to cellular telephone service from a provider or a person receiving a call from or sending a call to the person paying or subscribing for cellular telephone service.

Â Â Â Â Â  (7) ÂInterceptÂ means to electronically capture, record, reveal or otherwise access the signals emitted or received during the operation of a cellular telephone by any instrument, device or equipment without the consent of the sender or receiver.

Â Â Â Â Â  (8) ÂMobile identification numberÂ means the cellular telephone number assigned to the cellular telephone by the cellular telephone provider.

Â Â Â Â Â  (9) ÂProviderÂ means a licensed seller of cellular telephone service or a reselling agent authorized by a licensed seller. [1995 c.524 Â§1]

Â Â Â Â Â  165.577 Cellular counterfeiting in the third degree. (1) A person commits the crime of cellular counterfeiting in the third degree if the person knowingly possesses a cloned cellular telephone and knows that the telephone is unlawfully cloned.

Â Â Â Â Â  (2) Cellular counterfeiting in the third degree is a Class A misdemeanor. [1995 c.524 Â§2]

Â Â Â Â Â  165.579 Cellular counterfeiting in the second degree. (1) A person commits the crime of cellular counterfeiting in the second degree if the person knowingly possesses, and knows the unlawful nature of using, any cloning paraphernalia or any instrument capable of intercepting electronic serial numbers, mobile identification numbers, other identifiable data or a combination thereof and:

Â Â Â Â Â  (a) Causes more than $100 in losses or damages; or

Â Â Â Â Â  (b) Intercepts or obtains, or attempts to intercept or obtain, cellular telephone service of more than $100 in value.

Â Â Â Â Â  (2) Cellular counterfeiting in the second degree is a Class C felony. [1995 c.524 Â§3]

Â Â Â Â Â  165.581 Cellular counterfeiting in the first degree. (1) A person commits the crime of cellular counterfeiting in the first degree if the person knowingly possesses or distributes, and knows the unlawful nature of using, any cloning paraphernalia or any instrument capable of intercepting electronic serial numbers, mobile identification numbers, other identifiable data or a combination thereof and agrees with, encourages, solicits or permits one or more other persons to engage in or cause, or obtain cellular telephone service through, cellular counterfeiting and:

Â Â Â Â Â  (a) Causes more than $100 in losses or damages; or

Â Â Â Â Â  (b) Intercepts, obtains or causes to be obtained cellular telephone service of more than $100 in value.

Â Â Â Â Â  (2) Cellular counterfeiting in the first degree is a Class B felony. [1995 c.524 Â§4]

Â Â Â Â Â  165.583 Exemptions from ORS 165.577, 165.579 and 165.581. The provisions of ORS 165.577, 165.579 and 165.581 do not apply to:

Â Â Â Â Â  (1) Officers, employees or agents of cellular telephone service providers who engage in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of constructing, maintaining or conducting the radio telecommunication service or for law enforcement purposes;

Â Â Â Â Â  (2) Law enforcement officers and public officials in charge of jails, police premises, sheriffsÂ offices, Department of Corrections institutions and other penal or correctional institutions, or any other person under the color of law, who engages in conduct prohibited by ORS 165.577, 165.579 or 165.581 for the purpose of law enforcement or in the normal course of the officerÂs or officialÂs employment activities or duties; and

Â Â Â Â Â  (3) Officers, employees or agents of federal or state agencies that are authorized to monitor or intercept cellular telephone service in the normal course of the officerÂs, employeeÂs or agentÂs employment. [1995 c.524 Â§5]

Â Â Â Â Â  165.585 [1995 c.524 Â§Â§6,7; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  165.586 [2001 c.666 Â§51; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  165.605 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.615 [Amended by 1965 c.454 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.625 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.655 [Formerly 74.500; repealed by 1971 c.743 Â§432]

USE OF PEN REGISTERS AND TRAP AND TRACE DEVICES

Â Â Â Â Â  165.657 Definitions for ORS 165.659 to 165.669. As used in ORS 165.659 to 165.669, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂElectronic communicationÂ has the meaning given in ORS 133.721.

Â Â Â Â Â  (2) ÂPen registerÂ means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but does not include any device used by a provider or customer of a provider of electronic or wire communication service for billing or recording as an incident to billing for communications services provided by such provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

Â Â Â Â Â  (3) ÂPolice officerÂ has the meaning given in ORS 133.525.

Â Â Â Â Â  (4) ÂTrap and trace deviceÂ means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

Â Â Â Â Â  (5) ÂWire communicationÂ has the meaning given in ORS 133.721. [1989 c.983 Â§15]

Â Â Â Â Â  165.659 General prohibition. Except as provided in ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, no person may install or use a pen register or trap and trace device. [1989 c.983 Â§16]

Â Â Â Â Â  165.660 [Formerly 74.510; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.661 When provider of communication service may use devices. The provider of electronic or wire communication service may use a pen register or a trap and trace device:

Â Â Â Â Â  (1) In the operation, maintenance and testing of a wire or electronic communication service or in the protection of the rights or property of such provider or in the protection of users of that service from abuse of service or unlawful use of service;

Â Â Â Â Â  (2) To record the fact that a wire or electronic communication was initiated or completed in order to protect such provider, another provider furnishing service toward the completion of the wire communication or a user of that service, from fraudulent, unlawful or abusive use of service; or

Â Â Â Â Â  (3) When the consent of the user of that service has been obtained. [1989 c.983 Â§17]

Â Â Â Â Â  165.663 Use by police; application to court; statement required. Any police officer may apply to the circuit court in which judicial district the targeted telephone is located for an ex parte order or extension of an order authorizing the installation and use of a pen register or a trap and trace device. The application shall:

Â Â Â Â Â  (1) Be in writing under oath;

Â Â Â Â Â  (2) Include the identity of the applicant and the identity of the law enforcement agency conducting the investigation;

Â Â Â Â Â  (3) Contain a statement demonstrating that there is probable cause to believe that an individual is committing, has committed or is about to commit:

Â Â Â Â Â  (a) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

Â Â Â Â Â  (b) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906;

Â Â Â Â Â  (c) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

Â Â Â Â Â  (d) Any conspiracy to commit a crime described in paragraphs (a) to (c) of this subsection; and

Â Â Â Â Â  (4) Contain a statement demonstrating that use of a pen register or trap and trace device will yield evidence relevant to the crime. [1989 c.983 Â§18; 2003 c.451 Â§1; 2005 c.708 Â§49]

Â Â Â Â Â  165.665 [Formerly 74.520; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.667 Order by court; findings; contents of order. (1) Upon application made under ORS 133.545, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device if the court finds that there is probable cause to believe that:

Â Â Â Â Â  (a) An individual is committing, has committed or is about to commit:

Â Â Â Â Â  (A) A particular felony of murder, kidnapping, arson, robbery, bribery, extortion or other crime dangerous to life and punishable as a felony;

Â Â Â Â Â  (B) A crime punishable as a felony under ORS 475.840, 475.846 to 475.894 or 475.906;

Â Â Â Â Â  (C) A crime under ORS 166.720 that includes as part of the pattern of racketeering activity at least one incident of conduct that constitutes a felony; or

Â Â Â Â Â  (D) Any conspiracy to commit a crime described in subparagraphs (A) to (C) of this paragraph; and

Â Â Â Â Â  (b) Use of a pen register or trap and trace device will yield evidence relevant to the crime.

Â Â Â Â Â  (2) The order shall:

Â Â Â Â Â  (a) Specify the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

Â Â Â Â Â  (b) Specify the identity, if known, of the person who is the subject of the criminal investigation;

Â Â Â Â Â  (c) Specify the number and, if known, physical location of the telephone number to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order;

Â Â Â Â Â  (d) Contain a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates;

Â Â Â Â Â  (e) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device;

Â Â Â Â Â  (f) Authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 30 days, which may be extended by application and order for a period not to exceed an additional 30 days;

Â Â Â Â Â  (g) Direct that the order and application be sealed until otherwise ordered by the court; and

Â Â Â Â Â  (h) Direct the person owning or leasing the line to which the pen register or the trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not to disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber or to any other person, unless or until otherwise ordered by the court. [1989 c.983 Â§19; 2003 c.451 Â§2; 2005 c.708 Â§50]

Â Â Â Â Â  165.669 Duties imposed upon certain persons upon service of order authorizing installation of pen register or trap and trace device; compensation to persons; immunity. (1) Upon service of an order issued under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigating law enforcement agency forthwith with all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by the order.

Â Â Â Â Â  (2) Under service of an order issued under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigating law enforcement agency forthwith with all information, facilities and technical assistance necessary to accomplish the installation of the trap and trace device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if such assistance is directed by the order. Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the police officer designated in the order at reasonable intervals during regular business hours for the duration of the order.

Â Â Â Â Â  (3) A provider of wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance pursuant to ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673 shall be reasonably compensated for such reasonable expenses incurred in providing such facilities and assistance.

Â Â Â Â Â  (4) No cause of action shall lie in any court against any provider of wire or electronic communication service, its officers, employees, agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673. [1989 c.983 Â§Â§20,21,22,23]

Â Â Â Â Â  165.670 [Formerly 74.530; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.671 Defense to civil or criminal action. A good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action brought under ORS 133.545, 133.575, 133.595, 133.617, 133.619, 133.721, 133.724, 133.726, 133.729, 133.731, 133.735, 133.737, 133.739, 165.540 and 165.657 to 165.673. [1989 c.983 Â§24; 2001 c.385 Â§8]

Â Â Â Â Â  165.673 Disclosure of results prohibited; exception. No law enforcement agency shall disclose lists of telephone numbers produced by a pen register or trap and trace device except in the performance of a law enforcement function or as otherwise provided by law or order of a court. [1989 c.983 Â§25]

Â Â Â Â Â  165.675 [Formerly 74.540; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  165.680 [Formerly 74.550; repealed by 1971 c.743 Â§432]

FALSE CLAIMS FOR HEALTH CARE PAYMENTS

Â Â Â Â Â  165.690 Definitions. As used in ORS 165.690, 165.692 and 165.694:

Â Â Â Â Â  (1) ÂClaim for health care paymentÂ means any request or demand for a health care payment, whether made in the form of a bill, claim form, cost report, invoice, electronic transmission or any other document. ÂClaim for health care paymentÂ does not include any statement by a person on an application for coverage under a contract or certificate of health care coverage issued by an insurer, health care service contractor, health maintenance organization or other legal entity that is self-insured and provides health care benefits to its employees.

Â Â Â Â Â  (2) ÂHealth care paymentÂ means money paid in compensation for the delivery of specified health care services, whether under a contract, certificate or policy of insurance, by a health care payor.

Â Â Â Â Â  (3) ÂHealth care payorÂ means:

Â Â Â Â Â  (a) Any insurance company authorized to provide health insurance in this state;

Â Â Â Â Â  (b) A health maintenance organization;

Â Â Â Â Â  (c) A health care service contractor;

Â Â Â Â Â  (d) Any legal entity that is self-insured and provides benefits for health care services to its employees;

Â Â Â Â Â  (e) Any legal entity responsible for handling claims for health care services under a state or federal medical assistance program;

Â Â Â Â Â  (f) The State of
Oregon
or any local government within this state that makes payments for health care services;

Â Â Â Â Â  (g) Any insurer authorized under ORS chapter 731 to transact workersÂ compensation or casualty insurance in this state; or

Â Â Â Â Â  (h) Any employer authorized under ORS chapter 656 to self-insure its workersÂ compensation risk.

Â Â Â Â Â  (4) ÂHealth care servicesÂ means any medical or remedial care or service, including supplies delivered in connection with the care or service, that is recognized under state law.

Â Â Â Â Â  (5) ÂPersonÂ means an individual, corporation, partnership or association that provides health care services or any other form of legal or business entity that provides health care services. [1995 c.496 Â§1; 2001 c.556 Â§1]

Â Â Â Â Â  165.692 Making false claim for health care payment. A person commits the crime of making a false claim for health care payment when the person:

Â Â Â Â Â  (1) Knowingly makes or causes to be made a claim for health care payment that contains any false statement or false representation of a material fact in order to receive a health care payment; or

Â Â Â Â Â  (2) Knowingly conceals from or fails to disclose to a health care payor the occurrence of any event or the existence of any information with the intent to obtain a health care payment to which the person is not entitled, or to obtain or retain a health care payment in an amount greater than that to which the person is or was entitled. [1995 c.496 Â§2]

Â Â Â Â Â  165.694 Aggregation of claims. (1) Single acts of making a false claim for health care payment may be added together into aggregated counts of making false claims for health care payments if the acts were committed:

Â Â Â Â Â  (a) Against multiple health care payors by similar means within a 30-day period; or

Â Â Â Â Â  (b) Against the same health care payor, or a contractor, or contractors, of the same health care payor, within a 180-day period.

Â Â Â Â Â  (2) The charging instrument must identify those claims that are part of any aggregated counts. [1995 c.496 Â§3]

Â Â Â Â Â  165.696 Who may commence prosecution. The district attorney or the Attorney General may commence a prosecution under ORS 165.692. [1995 c.496 Â§6]

Â Â Â Â Â  165.698 Notice of conviction. The prosecuting attorney shall notify the Department of Human Services and any appropriate licensing boards of the conviction of a person under ORS 165.692. [1995 c.496 Â§5]

MISCELLANEOUS

Â Â Â Â Â  165.800 Identity theft. (1) A person commits the crime of identity theft if the person, with the intent to deceive or to defraud, obtains, possesses, transfers, creates, utters or converts to the personÂs own use the personal identification of another person.

Â Â Â Â Â  (2) Identity theft is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

Â Â Â Â Â  (a) Was under 21 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing alcohol;

Â Â Â Â Â  (b) Was under 18 years of age at the time of committing the offense and the person used the personal identification of another person solely for the purpose of purchasing tobacco products; or

Â Â Â Â Â  (c) Used the personal identification of another person solely for the purpose of misrepresenting the personÂs age to gain access to a:

Â Â Â Â Â  (A) Place the access to which is restricted based on age; or

Â Â Â Â Â  (B) Benefit based on age.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAnother personÂ means a real person, whether living or deceased, or an imaginary person.

Â Â Â Â Â  (b) ÂPersonal identificationÂ includes, but is not limited to, any written document or electronic data that does, or purports to, provide information concerning:

Â Â Â Â Â  (A) A personÂs name, address or telephone number;

Â Â Â Â Â  (B) A personÂs driving privileges;

Â Â Â Â Â  (C) A personÂs Social Security number or tax identification number;

Â Â Â Â Â  (D) A personÂs citizenship status or alien identification number;

Â Â Â Â Â  (E) A personÂs employment status, employer or place of employment;

Â Â Â Â Â  (F) The identification number assigned to a person by a personÂs employer;

Â Â Â Â Â  (G) The maiden name of a person or a personÂs mother;

Â Â Â Â Â  (H) The identifying number of a personÂs depository account at a Âfinancial institutionÂ or Âtrust company,Â as those terms are defined in ORS 706.008, or a credit card account;

Â Â Â Â Â  (I) A personÂs signature or a copy of a personÂs signature;

Â Â Â Â Â  (J) A personÂs electronic mail name, electronic mail signature, electronic mail address or electronic mail account;

Â Â Â Â Â  (K) A personÂs photograph;

Â Â Â Â Â  (L) A personÂs date of birth; and

Â Â Â Â Â  (M) A personÂs personal identification number. [1999 c.1022 Â§1; 2001 c.870 Â§3; 2007 c.583 Â§1]

Â Â Â Â Â  165.803 Aggravated identity theft. (1) A person commits the crime of aggravated identity theft if:

Â Â Â Â Â  (a) The person violates ORS 165.800 in 10 or more separate incidents within a 180-day period;

Â Â Â Â Â  (b) The person violates ORS 165.800 and the person has a previous conviction for aggravated identity theft;

Â Â Â Â Â  (c) The person violates ORS 165.800 and the losses incurred in a single or aggregate transaction are $10,000 or more within a 180-day period; or

Â Â Â Â Â  (d) The person violates ORS 165.800 and has in the personÂs custody, possession or control 10 or more pieces of personal identification from 10 or more different persons.

Â Â Â Â Â  (2) Aggravated identity theft is a Class B felony.

Â Â Â Â Â  (3) As used in this section, Âprevious convictionÂ includes:

Â Â Â Â Â  (a) Convictions occurring before, on or after January 1, 2008; and

Â Â Â Â Â  (b) Convictions entered in any other state or federal court for comparable offenses.

Â Â Â Â Â  (4) The state shall plead in the accusatory instrument and prove beyond a reasonable doubt, as an element of the offense, the previous conviction for aggravated identity theft. [2007 c.584 Â§1]

Â Â Â Â Â  165.805 Misrepresentation of age by a minor. (1) A person commits the crime of misrepresentation of age by a minor if:

Â Â Â Â Â  (a) Being less than a certain, specified age, the person knowingly purports to be of any age other than the true age of the person with the intent of securing a right, benefit or privilege which by law is denied to persons under that certain, specified age; or

Â Â Â Â Â  (b) Being unmarried, the person knowingly represents that the person is married with the intent of securing a right, benefit or privilege which by law is denied to unmarried persons.

Â Â Â Â Â  (2) Misrepresentation of age by a minor is a Class C misdemeanor.

Â Â Â Â Â  (3) In addition to and not in lieu of any other penalty established by law, a person who, using a driver permit or license or other identification issued by the Department of Transportation of this state or its equivalent in another state, commits the crime of misrepresentation of age by a minor in order to purchase or consume alcoholic liquor may be required to perform community service and the court shall order that the personÂs driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this section, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the department under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

Â Â Â Â Â  (4) The prohibitions of this section do not apply to any person acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under a certain, specified age.

Â Â Â Â Â  (5) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [1971 c.743 Â§285; 1991 c.860 Â§1; 1993 c.18 Â§25; 2001 c.791 Â§3]

Â Â Â Â Â  165.810 Unlawful possession of a personal identification device. (1) A person commits the crime of unlawful possession of a personal identification device if the person possesses a personal identification device with the intent to use the device to commit a crime. As used in this subsection, Âpersonal identification deviceÂ means a device that is used to manufacture or print:

Â Â Â Â Â  (a) A driver license or permit or an identification card issued by any state or the federal government;

Â Â Â Â Â  (b) An employee identification card issued by an employer; or

Â Â Â Â Â  (c) A credit or debit card.

Â Â Â Â Â  (2) Unlawful possession of a personal identification device is a Class C felony. [2003 c.632 Â§1]

Â Â Â Â Â  165.813 Unlawful possession of fictitious identification. (1) A person commits the crime of unlawful possession of fictitious identification if the person possesses a personal identification card containing identification information for a fictitious person with the intent to use the personal identification card to commit a crime.

Â Â Â Â Â  (2) Unlawful possession of fictitious identification is a Class C felony.

Â Â Â Â Â  (3) It is an affirmative defense to violating subsection (1) of this section that the person charged with the offense:

Â Â Â Â Â  (a) Was under 21 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase alcohol; or

Â Â Â Â Â  (b) Was under 18 years of age at the time of committing the offense and the person possessed the personal identification card solely for the purpose of enabling the person to purchase tobacco products. [2003 c.632 Â§2]

Â Â Â Â Â  165.825
Sale
of drugged horse. (1) No person shall sell or offer for sale any horse that is drugged, tranquilized or otherwise sedated without the consent of the buyer.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a misdemeanor. [1971 c.175 Â§Â§1,2]

Â Â Â Â Â  165.840 Meaning of Âtelegraphic copyÂ in ORS 165.845 and 165.850. As used in ORS 165.845 and 165.850, Âtelegraphic copyÂ means any copy of a message made or prepared for delivery at the office to which the message may have been sent by telegraph. [Formerly 757.631]

Â Â Â Â Â  165.845 Making and drawing of checks and notes by wire.(1) Checks, due bills, promissory notes, bills of exchange and all orders or agreements for the payment or delivery of money or other thing of value may be made or drawn by telegraph, and when so made or drawn:

Â Â Â Â Â  (a) Have the same force and effect to charge the maker, drawer, indorser or acceptor thereof;

Â Â Â Â Â  (b) Create the same rights and equities in favor of the payee, drawee, indorsee, acceptor, holder or bearer thereof; and

Â Â Â Â Â  (c) Are entitled to the same days of grace, as if duly made or drawn and delivered in writing.

Â Â Â Â Â  (2) No person other than the maker or drawer thereof shall cause any such instrument to be sent by telegraph so as to charge any person thereby.

Â Â Â Â Â  (3) Whenever the genuineness or execution of any such instrument received by telegraph is denied on oath by the person sought to be charged thereby, it is incumbent upon the party claiming under or alleging the same to prove the existence and execution of the original writing from which the telegraphic copy was transmitted.

Â Â Â Â Â  (4) The original message shall in all cases be preserved in the telegraph office from which it is sent. [Formerly 757.636; 1981 c.892 Â§91]

Â Â Â Â Â  165.850 Manner of expressing private and official seals in telegrams. Whenever any document to be sent by telegraph bears a seal, either private or official, it is not necessary for the operator to telegraph a description of the seal, or any word or device thereon, but the seal may be expressed in the telegraphic copy by the letters ÂL. S.,Â or by the word Âseal.Â [Formerly 757.641]

PENALTIES

Â Â Â Â Â  165.990 Penalties. (1) Any officer, agent, operator or employee of any telegraph company who refuses or willfully omits to transmit communications in accordance with ORS 165.480, or designedly alters or falsifies such communications, is liable to indictment and, upon conviction, may be punished by fine or imprisonment, at the discretion of the court.

Â Â Â Â Â  (2) Violation of ORS 165.485 or 165.490 is punishable, upon conviction, by a fine of not exceeding $1,000 or imprisonment in the county jail for not exceeding one year, or both.

Â Â Â Â Â  (3) Violation of ORS 165.495 is punishable, upon conviction, by a fine of not exceeding $500 or imprisonment in the county jail for not exceeding six months, or both.

Â Â Â Â Â  (4)(a) Violation of ORS 165.692 is a Class C felony punishable as provided in ORS chapter 161.

Â Â Â Â Â  (b) Criminal prosecution of violators of ORS 165.692 shall be commenced within five years after the commission of the crime. [Formerly 757.992; subsection (4) of 1995 Edition enacted as 1995 c.496 Â§4]

_______________



Chapter 166

Chapter 166 Â Offenses Against Public Order;

Firearms and Other Weapons; Racketeering

2007 EDITION

PUBLIC ORDER OFFENSES

CRIMES AND PUNISHMENTS

TREASON, RIOT, DISORDERLY CONDUCT AND RELATED OFFENSES

166.005Â Â Â Â  Treason

166.015Â Â Â Â  Riot

166.023Â Â Â Â  Disorderly conduct in the first degree

166.025Â Â Â Â  Disorderly conduct in the second degree

166.065Â Â Â Â  Harassment

166.075Â Â Â Â  Abuse of venerated objects

166.076Â Â Â Â  Abuse of a memorial to the dead

166.085Â Â Â Â  Abuse of corpse in the second degree

166.087Â Â Â Â  Abuse of corpse in the first degree

166.090Â Â Â Â  Telephonic harassment

166.095Â Â Â Â  Misconduct with emergency telephone calls

166.116Â Â Â Â  Interfering with public transportation

INTIMIDATION

166.155Â Â Â Â  Intimidation in the second degree

166.165Â Â Â Â  Intimidation in the first degree

AUTHORITY TO REGULATE FIREARMS

166.170Â Â Â Â  State preemption

166.171Â Â Â Â  Authority of county to regulate discharge of firearms

166.172Â Â Â Â  Authority of city to regulate discharge of firearms

166.173Â Â Â Â  Authority of city or county to regulate possession of loaded firearms in public places

166.174Â Â Â Â  Authority of city, county, municipal corporation or district to regulate possession or sale of firearms

166.175Â Â Â Â  Authority of city to regulate purchase of used firearms

166.176Â Â Â Â  Exception to preemption for certain county ordinances

POSSESSION AND USE OF WEAPONS

166.180Â Â Â Â  Negligently wounding another

166.190Â Â Â Â  Pointing firearm at another; courts having jurisdiction over offense

166.210Â Â Â Â  Definitions

166.220Â Â Â Â  Unlawful use of weapon

166.240Â Â Â Â  Carrying of concealed weapons

166.250Â Â Â Â  Unlawful possession of firearms

166.260Â Â Â Â  Persons not affected by ORS 166.250

166.262Â Â Â Â  Limitation on peace officerÂs authority to arrest for violating ORS 166.250 or 166.370

166.263Â Â Â Â  Authority of parole and probation officer to carry firearm

166.270Â Â Â Â  Possession of weapons by certain felons

166.272Â Â Â Â  Unlawful possession of machine guns, certain short-barreled firearms and firearms silencers

166.274Â Â Â Â  Relief from prohibition against possessing or purchasing firearm

166.275Â Â Â Â  Possession of weapons by inmates of institutions

166.279Â Â Â Â  Forfeiture of deadly weapons

166.282Â Â Â Â
Sale
of weapons by political subdivision; disposition of proceeds

166.291Â Â Â Â  Issuance of concealed handgun license; application; fees; liability

166.292Â Â Â Â  Procedure for issuing; form of license; duration

166.293Â Â Â Â  Denial or revocation of license; review

166.295Â Â Â Â  Renewal of license

166.297Â Â Â Â  Annual report regarding revocation of licenses

166.300Â Â Â Â  Killing another as cause for loss of right to bear arms

166.320Â Â Â Â  Setting springgun or setgun

166.330Â Â Â Â  Use of firearms with other than incombustible gun wadding

166.350Â Â Â Â  Unlawful possession of armor piercing ammunition

POSSESSION OF WEAPON OR DESTRUCTIVE DEVICE IN
PUBLIC
BUILDING
OR COURT FACILITY

166.360Â Â Â Â  Definitions for ORS 166.360 to 166.380

166.370Â Â Â Â  Possession of firearm or dangerous weapon in public building or court facility; exceptions; discharging firearm at school

166.373Â Â Â Â  Possession of weapon in court facility by peace officer or federal officer

166.380Â Â Â Â  Examination of firearm by peace officer; arrest for failure to allow examination

166.382Â Â Â Â  Possession of destructive device prohibited; exceptions

166.384Â Â Â Â  Unlawful manufacture of destructive device

166.385Â Â Â Â  Possession of hoax destructive device

SALE
OR TRANSFER OF FIREARMS

166.410Â Â Â Â  Manufacture, importation or sale of firearms

166.412Â Â Â Â  Definitions; firearms transaction record; criminal record check; rules

166.414Â Â Â Â  Fees for conducting criminal history record checks

166.416Â Â Â Â  Providing false information in connection with a transfer of a firearm

166.418Â Â Â Â  Improperly transferring a firearm

166.421Â Â Â Â  Stolen firearms; determination; telephone requests

166.422Â Â Â Â  Enforcement of ORS 166.412

166.425Â Â Â Â  Unlawful purchase of firearm

166.427Â Â Â Â  Register of transfers of used firearms

166.429Â Â Â Â  Firearms used in felony

166.432Â Â Â Â  Definitions for ORS 166.412 and 166.433 to 166.441

166.433Â Â Â Â  Findings regarding transfers of firearms

166.434Â Â Â Â  Application of ORS 166.412 to all firearm transfers by gun dealers; fees for criminal background checks

166.436Â Â Â Â  Firearm transfers by persons other than gun dealers; criminal background checks authorized; liability

166.438Â Â Â Â  Transfer of firearms at gun shows

166.441Â Â Â Â  Form for transfer of firearm at gun show

166.445Â Â Â Â  Short title

166.450Â Â Â Â  Obliteration or change of identification number on firearms

166.460Â Â Â Â  Antique firearms excepted

166.470Â Â Â Â  Limitations and conditions for sales of firearms

166.480Â Â Â Â
Sale
or gift of explosives to children

166.490Â Â Â Â  Purchase of firearms in certain other states

DISCHARGING WEAPONS

166.630Â Â Â Â  Discharging weapon on or across highway, ocean shore recreation area or public utility facility

166.635Â Â Â Â  Discharging weapon or throwing objects at trains

166.638Â Â Â Â  Discharging weapon across airport operational surfaces

POSSESSION OF BODY ARMOR

166.641Â Â Â Â  Definitions for ORS 166.641 to 166.643

166.642Â Â Â Â  Felon in possession of body armor

166.643Â Â Â Â  Unlawful possession of body armor

MISCELLANEOUS

166.645Â Â Â Â  Hunting in cemeteries prohibited

166.649Â Â Â Â  Throwing an object off an overpass in the second degree

166.651Â Â Â Â  Throwing an object off an overpass in the first degree

166.660Â Â Â Â  Unlawful paramilitary activity

166.663Â Â Â Â  Casting artificial light from vehicle while possessing certain weapons prohibited

RACKETEERING

166.715Â Â Â Â  Definitions for ORS 166.715 to 166.735

166.720Â Â Â Â  Racketeering activity unlawful; penalties

166.725Â Â Â Â  Remedies for violation of ORS 166.720; time limitation

166.730Â Â Â Â  Authority of investigative agency; compelling compliance with subpoena

166.735Â Â Â Â  Short title; construction

TREASON, RIOT, DISORDERLY CONDUCT AND RELATED OFFENSES

Â Â Â Â Â  166.005 Treason. (1) A person commits the crime of treason if the person levies war against the State of
Oregon
or adheres to its enemies, giving them aid and comfort.

Â Â Â Â Â  (2) No person shall be convicted of treason unless upon the testimony of two witnesses to the same overt act or upon confession in open court.

Â Â Â Â Â  (3) A person convicted of treason shall be punished by imprisonment for life. [1971 c.743 Â§217]

Â Â Â Â Â  166.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.015 Riot. (1) A person commits the crime of riot if while participating with five or more other persons the person engages in tumultuous and violent conduct and thereby intentionally or recklessly creates a grave risk of causing public alarm.

Â Â Â Â Â  (2) Riot is a Class C felony. [1971 c.743 Â§218]

Â Â Â Â Â  166.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.023 Disorderly conduct in the first degree. (1) A person commits the crime of disorderly conduct in the first degree if, with intent to cause public inconvenience, annoyance or alarm, or knowingly creating a risk thereof, the person initiates or circulates a report, knowing it to be false:

Â Â Â Â Â  (a) Concerning an alleged hazardous substance or an alleged or impending fire, explosion, catastrophe or other emergency; and

Â Â Â Â Â  (b) Stating that the hazardous substance, fire, explosion, catastrophe or other emergency is located in or upon a school as defined in ORS 339.315.

Â Â Â Â Â  (2)(a) Disorderly conduct in the first degree is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, disorderly conduct in the first degree is a Class C felony if the defendant has at least one prior conviction for violating subsection (1) of this section. [2005 c.631 Â§3]

Â Â Â Â Â  166.025 Disorderly conduct in the second degree. (1) A person commits the crime of disorderly conduct in the second degree if, with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, the person:

Â Â Â Â Â  (a) Engages in fighting or in violent, tumultuous or threatening behavior;

Â Â Â Â Â  (b) Makes unreasonable noise;

Â Â Â Â Â  (c) Disturbs any lawful assembly of persons without lawful authority;

Â Â Â Â Â  (d) Obstructs vehicular or pedestrian traffic on a public way;

Â Â Â Â Â  (e) Congregates with other persons in a public place and refuses to comply with a lawful order of the police to disperse;

Â Â Â Â Â  (f) Initiates or circulates a report, knowing it to be false, concerning an alleged or impending fire, explosion, crime, catastrophe or other emergency; or

Â Â Â Â Â  (g) Creates a hazardous or physically offensive condition by any act which the person is not licensed or privileged to do.

Â Â Â Â Â  (2) Disorderly conduct in the second degree is a Class B misdemeanor. [1971 c.743 Â§220; 1983 c.546 Â§5; 2001 c.104 Â§55; 2005 c.631 Â§1]

Â Â Â Â Â  166.030 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.035 [1971 c.743 Â§221; repealed by 1975 c.715 Â§2]

Â Â Â Â Â  166.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.045 [1971 c.743 Â§222; repealed by 1983 c.546 Â§3]

Â Â Â Â Â  166.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.060 [Amended by 1959 c.436 Â§1; 1961 c.503 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.065 Harassment. (1) A person commits the crime of harassment if the person intentionally:

Â Â Â Â Â  (a) Harasses or annoys another person by:

Â Â Â Â Â  (A) Subjecting such other person to offensive physical contact; or

Â Â Â Â Â  (B) Publicly insulting such other person by abusive words or gestures in a manner intended and likely to provoke a violent response;

Â Â Â Â Â  (b) Subjects another to alarm by conveying a false report, known by the conveyor to be false, concerning death or serious physical injury to a person, which report reasonably would be expected to cause alarm; or

Â Â Â Â Â  (c) Subjects another to alarm by conveying a telephonic, electronic or written threat to inflict serious physical injury on that person or to commit a felony involving the person or property of that person or any member of that personÂs family, which threat reasonably would be expected to cause alarm.

Â Â Â Â Â  (2) A person is criminally liable for harassment if the person knowingly permits any telephone or electronic device under the personÂs control to be used in violation of subsection (1) of this section.

Â Â Â Â Â  (3) Harassment is a Class B misdemeanor.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, harassment is a Class A misdemeanor if a person violates subsection (1) of this section by subjecting another person to offensive physical contact and the offensive physical contact consists of touching the sexual or other intimate parts of the other person. [1971 c.743 Â§223; 1981 c.468 Â§1; 1985 c.498 Â§1; 1987 c.806 Â§3; 1995 c.802 Â§1; 2001 c.870 Â§2]

Â Â Â Â Â  166.075 Abuse of venerated objects. (1) A person commits the crime of abuse of venerated objects if the person intentionally abuses a public monument or structure, a place of worship or the national or state flag.

Â Â Â Â Â  (2) As used in this section and ORS 166.085, ÂabuseÂ means to deface, damage, defile or otherwise physically mistreat in a manner likely to outrage public sensibilities.

Â Â Â Â Â  (3) Abuse of venerated objects is a Class C misdemeanor. [1971 c.743 Â§224; 1995 c.261 Â§2]

Â Â Â Â Â  166.076 Abuse of a memorial to the dead. (1) A person commits the crime of abuse of a memorial to the dead if the person:

Â Â Â Â Â  (a) Intentionally destroys, mutilates, defaces, injures or removes any:

Â Â Â Â Â  (A) Tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead; or

Â Â Â Â Â  (B) Fence, railing, curb or other thing intended for the protection or for the ornamentation of any structure or thing listed in subparagraph (A) of this paragraph;

Â Â Â Â Â  (b) Intentionally destroys, mutilates, removes, cuts, breaks or injures any tree, shrub or plant within any structure listed in paragraph (a) of this subsection; or

Â Â Â Â Â  (c) Buys, sells or transports any object listed in paragraph (a) of this subsection that was stolen from a historic cemetery knowing that the object is stolen.

Â Â Â Â Â  (2) Abuse of a memorial to the dead is a Class A misdemeanor.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 161.635, the maximum fine that a court may impose for abuse of a memorial to the dead is $50,000 if:

Â Â Â Â Â  (A) The person violates subsection (1)(a) of this section and the object destroyed, mutilated, defaced, injured or removed is or was located in a historic cemetery; or

Â Â Â Â Â  (B) The person violates subsection (1)(c) of this section.

Â Â Â Â Â  (b) In addition to any other sentence a court may impose, if a defendant is convicted of violating this section under the circumstances described in paragraph (a)(A) of this subsection, the court shall consider ordering the defendant to pay restitution. The court shall base the amount of restitution on the historical value of the object destroyed, mutilated, defaced, injured or removed.

Â Â Â Â Â  (4) This section does not apply to a person who is the burial right owner or that personÂs representative, an heir at law of the deceased, or a person having care, custody or control of a cemetery by virtue of law, contract or other legal right, if the person is acting within the scope of the personÂs legal capacity and the personÂs actions have the effect of maintaining, protecting or improving the tomb, monument, gravestone or other structure or thing placed as or designed for a memorial to the dead.

Â Â Â Â Â  (5) As used in this section, Âhistoric cemeteryÂ means a cemetery that is listed with the Oregon Commission on Historic Cemeteries under ORS 97.782. [1995 c.261 Â§1; 1999 c.731 Â§12; 2003 c.291 Â§1; 2005 c.22 Â§113]

Â Â Â Â Â  Note: 166.076 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.085 Abuse of corpse in the second degree. (1) A person commits the crime of abuse of corpse in the second degree if, except as otherwise authorized by law, the person intentionally:

Â Â Â Â Â  (a) Abuses a corpse; or

Â Â Â Â Â  (b) Disinters, removes or carries away a corpse.

Â Â Â Â Â  (2) Abuse of corpse in the second degree is a Class C felony.

Â Â Â Â Â  (3) As used in this section and ORS 166.087, Âabuse of corpseÂ includes treatment of a corpse by any person in a manner not recognized by generally accepted standards of the community or treatment by a professional person in a manner not generally accepted as suitable practice by other members of the profession, as may be defined by rules applicable to the profession. [1971 c.743 Â§225; 1985 c.207 Â§2; 1993 c.294 Â§1]

Â Â Â Â Â  166.087 Abuse of corpse in the first degree. (1) A person commits the crime of abuse of corpse in the first degree if the person:

Â Â Â Â Â  (a) Engages in sexual activity with a corpse or involving a corpse; or

Â Â Â Â Â  (b) Dismembers, mutilates, cuts or strikes a corpse.

Â Â Â Â Â  (2) Abuse of corpse in the first degree is a Class B felony. [1993 c.294 Â§2]

Â Â Â Â Â  Note: 166.087 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.090 Telephonic harassment. (1) A telephone caller commits the crime of telephonic harassment if the caller intentionally harasses or annoys another person:

Â Â Â Â Â  (a) By causing the telephone of the other person to ring, such caller having no communicative purpose;

Â Â Â Â Â  (b) By causing such other personÂs telephone to ring, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone; or

Â Â Â Â Â  (c) By sending to, or leaving at, the other personÂs telephone a text message, voice mail or any other message, knowing that the caller has been forbidden from so doing by a person exercising lawful authority over the receiving telephone.

Â Â Â Â Â  (2) Telephonic harassment is a Class B misdemeanor.

Â Â Â Â Â  (3) It is an affirmative defense to a charge of violating subsection (1) of this section that the caller is a debt collector, as defined in ORS 646.639, who engaged in the conduct proscribed by subsection (1) of this section while attempting to collect a debt. The affirmative defense created by this subsection does not apply if the debt collector committed the unlawful collection practice described in ORS 646.639 (2)(a) while engaged in the conduct proscribed by subsection (1) of this section. [1987 c.806 Â§2; 1999 c.115 Â§1; 2005 c.752 Â§1]

Â Â Â Â Â  166.095 Misconduct with emergency telephone calls. (1) A person commits the crime of misconduct with emergency telephone calls if the person:

Â Â Â Â Â  (a) Intentionally refuses to relinquish immediately a party line or public pay telephone after being informed that it is needed for an emergency call; or

Â Â Â Â Â  (b) Requests another to relinquish a party line or public pay telephone to place an emergency call with knowledge that no such emergency exists.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmergency callÂ means a telephone call to a police or fire department, or for medical aid or ambulance service, necessitated by a situation in which human life or property is in jeopardy and prompt summoning of aid is essential.

Â Â Â Â Â  (b) ÂParty lineÂ means a subscriberÂs line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

Â Â Â Â Â  (3) Every telephone directory that is distributed to members of the general public in this state shall contain in a prominent place a notice of the offense punishable by this section.

Â Â Â Â Â  (4) Misconduct with emergency telephone calls is a Class B misdemeanor. [1971 c.743 Â§288; 2005 c.22 Â§114]

Â Â Â Â Â  166.110 [Amended by 1961 c.503 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.115 [1981 c.783 Â§3; repealed by 2001 c.851 Â§2 (166.116 enacted in lieu of 166.115)]

Â Â Â Â Â  166.116 Interfering with public transportation. (1) A person commits the crime of interfering with public transportation if the person:

Â Â Â Â Â  (a) Intentionally or knowingly enters or remains unlawfully in or on a public transit vehicle or public transit station;

Â Â Â Â Â  (b) Intentionally or knowingly interferes with the provision or use of public transportation services by, among other things, interfering with the movement of, or access to, public transit vehicles;

Â Â Â Â Â  (c) While in or on a public transit vehicle or public transit station, engages in disorderly conduct in the second degree as defined in ORS 166.025; or

Â Â Â Â Â  (d) Subjects a public transportation passenger, employee, agent or security officer or transit police officer to offensive physical contact.

Â Â Â Â Â  (2) Interfering with public transportation is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEnter or remain unlawfullyÂ has the meaning given that term in ORS 164.205.

Â Â Â Â Â  (b) ÂPublic transit stationÂ includes all facilities, structures, lands and rights of way that are owned, leased, held or used for the purposes of providing public transportation services.

Â Â Â Â Â  (c) ÂPublic transit vehicleÂ means a vehicle that is used for public transportation or operated by or under contract to any public body in order to provide public transportation.

Â Â Â Â Â  (d) ÂPublic transportationÂ means transportation provided by a city, county, special district or any other political subdivision or municipal or public corporation. [2001 c.851 Â§3 (enacted in lieu of 166.115); 2005 c.631 Â§4]

Â Â Â Â Â  166.120 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.150 [Repealed by 1971 c.743 Â§432]

INTIMIDATION

Â Â Â Â Â  166.155 Intimidation in the second degree. (1) A person commits the crime of intimidation in the second degree if the person:

Â Â Â Â Â  (a) Tampers or interferes with property, having no right to do so nor reasonable ground to believe that the person has such right, with the intent to cause substantial inconvenience to another because of the personÂs perception of the otherÂs race, color, religion, national origin or sexual orientation;

Â Â Â Â Â  (b) Intentionally subjects another to offensive physical contact because of the personÂs perception of the otherÂs race, color, religion, national origin or sexual orientation; or

Â Â Â Â Â  (c) Intentionally, because of the personÂs perception of race, color, religion, national origin or sexual orientation of another or of a member of the otherÂs family, subjects such other person to alarm by threatening:

Â Â Â Â Â  (A) To inflict serious physical injury upon or to commit a felony affecting such other person, or a member of the personÂs family; or

Â Â Â Â Â  (B) To cause substantial damage to the property of the other person or of a member of the other personÂs family.

Â Â Â Â Â  (2) Intimidation in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) ÂPropertyÂ means any tangible personal property or real property.

Â Â Â Â Â  (b) ÂSexual orientationÂ means heterosexuality, homosexuality or bisexuality. [1981 c.785 Â§1; 1983 c.521 Â§1; 1989 c.1029 Â§1]

Â Â Â Â Â  Note: The amendments to 166.155 by section 18, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 166.155 by section 18, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 166.155, as amended by section 18, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  166.155. (1) A person commits the crime of intimidation in the second degree if the person:

Â Â Â Â Â  (a) Tampers or interferes with property, having no right to do so nor reasonable ground to believe that the person has such right, with the intent to cause substantial inconvenience to another because of the personÂs perception of the otherÂs race, color, religion, sexual orientation or national origin;

Â Â Â Â Â  (b) Intentionally subjects another to offensive physical contact because of the personÂs perception of the otherÂs race, color, religion, sexual orientation or national origin; or

Â Â Â Â Â  (c) Intentionally, because of the personÂs perception of race, color, religion, sexual orientation or national origin of another or of a member of the otherÂs family, subjects the other person to alarm by threatening:

Â Â Â Â Â  (A) To inflict serious physical injury upon or to commit a felony affecting the other person, or a member of the personÂs family; or

Â Â Â Â Â  (B) To cause substantial damage to the property of the other person or of a member of the other personÂs family.

Â Â Â Â Â  (2) Intimidation in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) For purposes of this section, ÂpropertyÂ means any tangible personal property or real property.

Â Â Â Â Â  166.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.165 Intimidation in the first degree. (1) Two or more persons acting together commit the crime of intimidation in the first degree, if the persons:

Â Â Â Â Â  (a)(A) Intentionally, knowingly or recklessly cause physical injury to another person because of the actorsÂ perception of that personÂs race, color, religion, national origin or sexual orientation; or

Â Â Â Â Â  (B) With criminal negligence cause physical injury to another person by means of a deadly weapon because of the actorsÂ perception of that personÂs race, color, religion, national origin or sexual orientation;

Â Â Â Â Â  (b) Intentionally, because of the actorsÂ perception of another personÂs race, color, religion, national origin or sexual orientation, place another person in fear of imminent serious physical injury; or

Â Â Â Â Â  (c) Commit such acts as would constitute the crime of intimidation in the second degree, if undertaken by one person acting alone.

Â Â Â Â Â  (2) Intimidation in the first degree is a Class C felony.

Â Â Â Â Â  (3) ÂSexual orientationÂ has the meaning given that term in ORS 166.155. [1981 c.785 Â§2; 1983 c.521 Â§2; 1989 c.1029 Â§2; 1993 c.332 Â§1; 1995 c.79 Â§53; 1997 c.249 Â§50]

Â Â Â Â Â  Note: The amendments to 166.165 by section 19, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 166.165 by section 19, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 166.165, as amended by section 19, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  166.165. (1) Two or more persons acting together commit the crime of intimidation in the first degree, if the persons:

Â Â Â Â Â  (a)(A) Intentionally, knowingly or recklessly cause physical injury to another person because of the actorsÂ perception of that personÂs race, color, religion, sexual orientation or national origin; or

Â Â Â Â Â  (B) With criminal negligence cause physical injury to another person by means of a deadly weapon because of the actorsÂ perception of that personÂs race, color, religion, sexual orientation or national origin;

Â Â Â Â Â  (b) Intentionally, because of the actorsÂ perception of another personÂs race, color, religion, sexual orientation or national origin, place another person in fear of imminent serious physical injury; or

Â Â Â Â Â  (c) Commit such acts as would constitute the crime of intimidation in the second degree, if undertaken by one person acting alone.

Â Â Â Â Â  (2) Intimidation in the first degree is a Class C felony.

AUTHORITY TO REGULATE FIREARMS

Â Â Â Â Â  166.170 State preemption. (1) Except as expressly authorized by state statute, the authority to regulate in any matter whatsoever the sale, acquisition, transfer, ownership, possession, storage, transportation or use of firearms or any element relating to firearms and components thereof, including ammunition, is vested solely in the Legislative Assembly.

Â Â Â Â Â  (2) Except as expressly authorized by state statute, no county, city or other municipal corporation or district may enact civil or criminal ordinances, including but not limited to zoning ordinances, to regulate, restrict or prohibit the sale, acquisition, transfer, ownership, possession, storage, transportation or use of firearms or any element relating to firearms and components thereof, including ammunition. Ordinances that are contrary to this subsection are void. [1995 s.s. c.1 Â§1]

Â Â Â Â Â  166.171 Authority of county to regulate discharge of firearms. (1) A county may adopt ordinances to regulate, restrict or prohibit the discharge of firearms within their boundaries.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

Â Â Â Â Â  (a) A person discharging a firearm in the lawful defense of person or property.

Â Â Â Â Â  (b) A person discharging a firearm in the course of lawful hunting.

Â Â Â Â Â  (c) A landowner and guests of the landowner discharging a firearm, when the discharge will not endanger adjacent persons or property.

Â Â Â Â Â  (d) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting.

Â Â Â Â Â  (e) A person discharging a firearm in the course of target shooting on public land that is not inside an urban growth boundary or the boundary of a city, if the discharge will not endanger persons or property. [1995 s.s. c.1 Â§2]

Â Â Â Â Â  166.172 Authority of city to regulate discharge of firearms. (1) A city may adopt ordinances to regulate, restrict or prohibit the discharge of firearms within the cityÂs boundaries.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section may not apply to or affect:

Â Â Â Â Â  (a) A person discharging a firearm in the lawful defense of person or property.

Â Â Â Â Â  (b) A person discharging a firearm on a public or private shooting range, shooting gallery or other area designed and built for the purpose of target shooting. [1995 s.s. c.1 Â§3]

Â Â Â Â Â  166.173 Authority of city or county to regulate possession of loaded firearms in public places. (1) A city or county may adopt ordinances to regulate, restrict or prohibit the possession of loaded firearms in public places as defined in ORS 161.015.

Â Â Â Â Â  (2) Ordinances adopted under subsection (1) of this section do not apply to or affect:

Â Â Â Â Â  (a) A law enforcement officer in the performance of official duty.

Â Â Â Â Â  (b) A member of the military in the performance of official duty.

Â Â Â Â Â  (c) A person licensed to carry a concealed handgun.

Â Â Â Â Â  (d) A person authorized to possess a loaded firearm while in or on a public building or court facility under ORS 166.370. [1995 s.s. c.1 Â§4; 1999 c.782 Â§8]

Â Â Â Â Â  166.174 Authority of city, county, municipal corporation or district to regulate possession or sale of firearms. Notwithstanding any other provision of law, a city, county or other municipal corporation or district may not adopt ordinances that regulate, restrict or prohibit the possession or sale of firearms in a public building that is rented or leased to a person during the term of the lease. [1995 s.s. c.1 Â§5]

Â Â Â Â Â  166.175 Authority of city to regulate purchase of used firearms. (1) Notwithstanding any other provision of law, a city may continue to regulate the purchase of used firearms by pawnshops and secondhand stores.

Â Â Â Â Â  (2) As used in this section, Âsecondhand storeÂ means a store or business whose primary source of revenue is the sale of used merchandise. [1995 s.s. c.1 Â§6]

Â Â Â Â Â  166.176 Exception to preemption for certain county ordinances. (1) Nothing in ORS 166.170 or 166.171 is intended to preempt, invalidate or in any way affect the operation of any provision of a county ordinance that was in effect on November 2, 1995, to the extent that the provision:

Â Â Â Â Â  (a) Established a procedure for regulating, restricting or prohibiting the discharge of firearms; or

Â Â Â Â Â  (b) Regulated, restricted or prohibited the discharge of firearms.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to ordinances regulating, restricting or prohibiting the discharge of firearms on a shooting range or in a shooting gallery or other area designed and built for the purpose of target shooting. [1997 c.403 Â§1]

POSSESSION AND USE OF WEAPONS

Â Â Â Â Â  166.180 Negligently wounding another. Any person who, as a result of failure to use ordinary care under the circumstances, wounds any other person with a bullet or shot from any firearm, or with an arrow from any bow, shall be punished by imprisonment in the county jail for a period not to exceed six months, or by a fine not to exceed $500, or both. In addition, any person so convicted shall forfeit any license to hunt, obtained under the laws of this state, and shall be ineligible to obtain a license to hunt for a period of 10 years following the date of conviction. [Formerly 163.310]

Â Â Â Â Â  166.190 Pointing firearm at another; courts having jurisdiction over offense. Any person over the age of 12 years who, with or without malice, purposely points or aims any loaded or empty pistol, gun, revolver or other firearm, at or toward any other person within range of the firearm, except in self-defense, shall be fined upon conviction in any sum not less than $10 nor more than $500, or be imprisoned in the county jail not less than 10 days nor more than six months, or both. Justice courts have jurisdiction concurrent with the circuit court of the trial of violations of this section. When any person is charged before a justice court with violation of this section, the court shall, upon motion of the district attorney, at any time before trial, act as a committing magistrate, and if probable cause be established, hold such person to the grand jury. [Formerly 163.320]

Â Â Â Â Â  166.210 Definitions. As used in ORS 166.250 to 166.270, 166.291 to 166.295 and 166.410 to 166.470:

Â Â Â Â Â  (1) ÂAntique firearmÂ means:

Â Â Â Â Â  (a) Any firearm, including any firearm with a matchlock, flintlock, percussion cap or similar type of ignition system, manufactured in or before 1898; and

Â Â Â Â Â  (b) Any replica of any firearm described in paragraph (a) of this subsection if the replica:

Â Â Â Â Â  (A) Is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition; or

Â Â Â Â Â  (B) Uses rimfire or conventional centerfire fixed ammunition that is no longer manufactured in the
United States
and that is not readily available in the ordinary channels of commercial trade.

Â Â Â Â Â  (2) ÂCorrections officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (3) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (4) ÂFirearms silencerÂ means any device for silencing, muffling or diminishing the report of a firearm.

Â Â Â Â Â  (5) ÂHandgunÂ means any pistol or revolver using a fixed cartridge containing a propellant charge, primer and projectile, and designed to be aimed or fired otherwise than from the shoulder.

Â Â Â Â Â  (6) ÂMachine gunÂ means a weapon of any description by whatever name known, loaded or unloaded, which is designed or modified to allow two or more shots to be fired by a single pressure on the trigger device.

Â Â Â Â Â  (7) ÂMinorÂ means a person under 18 years of age.

Â Â Â Â Â  (8) ÂOffenseÂ has the meaning given that term in ORS 161.505.

Â Â Â Â Â  (9) ÂParole and probation officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (10) ÂPeace officerÂ has the meaning given that term in ORS 133.005.

Â Â Â Â Â  (11) ÂShort-barreled rifleÂ means a rifle having one or more barrels less than 16 inches in length and any weapon made from a rifle if the weapon has an overall length of less than 26 inches.

Â Â Â Â Â  (12) ÂShort-barreled shotgunÂ means a shotgun having one or more barrels less than 18 inches in length and any weapon made from a shotgun if the weapon has an overall length of less than 26 inches. [Amended by 1977 c.769 Â§1; 1979 c.779 Â§3; 1989 c.839 Â§1; 1993 c.735 Â§14; 1995 c.670 Â§3; 1999 c.1040 Â§2; 2001 c.666 Â§Â§32,44; 2003 c.614 Â§7; 2007 c.368 Â§1]

Â Â Â Â Â  166.220 Unlawful use of weapon. (1) A person commits the crime of unlawful use of a weapon if the person:

Â Â Â Â Â  (a) Attempts to use unlawfully against another, or carries or possesses with intent to use unlawfully against another, any dangerous or deadly weapon as defined in ORS 161.015; or

Â Â Â Â Â  (b) Intentionally discharges a firearm, blowgun, bow and arrow, crossbow or explosive device within the city limits of any city or within residential areas within urban growth boundaries at or in the direction of any person, building, structure or vehicle within the range of the weapon without having legal authority for such discharge.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) Police officers or military personnel in the lawful performance of their official duties;

Â Â Â Â Â  (b) Persons lawfully defending life or property as provided in ORS 161.219;

Â Â Â Â Â  (c) Persons discharging firearms, blowguns, bows and arrows, crossbows or explosive devices upon public or private shooting ranges, shooting galleries or other areas designated and built for the purpose of target shooting; or

Â Â Â Â Â  (d) Persons lawfully engaged in hunting in compliance with rules and regulations adopted by the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) Unlawful use of a weapon is a Class C felony. [Amended by 1975 c.700 Â§1; 1985 c.543 Â§1; 1991 c.797 Â§1]

Â Â Â Â Â  166.230 [Repealed by 1979 c.779 Â§7]

Â Â Â Â Â  166.240 Carrying of concealed weapons. (1) Except as provided in subsection (2) of this section, any person who carries concealed upon the person any knife having a blade that projects or swings into position by force of a spring or by centrifugal force, any dirk, dagger, ice pick, slungshot, metal knuckles, or any similar instrument by the use of which injury could be inflicted upon the person or property of any other person, commits a Class B misdemeanor.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to any peace officer as defined in ORS 133.005, whose duty it is to serve process or make arrests. Justice courts have concurrent jurisdiction to try any person charged with violating any of the provisions of subsection (1) of this section. [Amended by 1977 c.454 Â§1; 1985 c.543 Â§2; 1989 c.839 Â§21; 1999 c.1040 Â§15]

Â Â Â Â Â  166.245 [1989 c.839 Â§38; repealed by 1995 s.s. c.1 Â§7]

Â Â Â Â Â  166.250 Unlawful possession of firearms. (1) Except as otherwise provided in this section or ORS 166.260, 166.270, 166.274, 166.291, 166.292 or 166.410 to 166.470, a person commits the crime of unlawful possession of a firearm if the person knowingly:

Â Â Â Â Â  (a) Carries any firearm concealed upon the person;

Â Â Â Â Â  (b) Possesses a handgun that is concealed and readily accessible to the person within any vehicle; or

Â Â Â Â Â  (c) Possesses a firearm and:

Â Â Â Â Â  (A) Is under 18 years of age;

Â Â Â Â Â  (B)(i) While a minor, was found to be within the jurisdiction of the juvenile court for having committed an act which, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470; and

Â Â Â Â Â  (ii) Was discharged from the jurisdiction of the juvenile court within four years prior to being charged under this section;

Â Â Â Â Â  (C) Has been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (D) Was committed to the Department of Human Services under ORS 426.130; or

Â Â Â Â Â  (E) Was found to be mentally ill and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness.

Â Â Â Â Â  (2) This section does not prohibit:

Â Â Â Â Â  (a) A minor, who is not otherwise prohibited under subsection (1)(c) of this section, from possessing a firearm:

Â Â Â Â Â  (A) Other than a handgun, if the firearm was transferred to the minor by the minorÂs parent or guardian or by another person with the consent of the minorÂs parent or guardian; or

Â Â Â Â Â  (B) Temporarily for hunting, target practice or any other lawful purpose; or

Â Â Â Â Â  (b) Any citizen of the United States over the age of 18 years who resides in or is temporarily sojourning within this state, and who is not within the excepted classes prescribed by ORS 166.270 and subsection (1) of this section, from owning, possessing or keeping within the personÂs place of residence or place of business any handgun, and no permit or license to purchase, own, possess or keep any such firearm at the personÂs place of residence or place of business is required of any such citizen. As used in this subsection, ÂresidenceÂ includes a recreational vessel or recreational vehicle while used, for whatever period of time, as residential quarters.

Â Â Â Â Â  (3) Firearms carried openly in belt holsters are not concealed within the meaning of this section.

Â Â Â Â Â  (4) Unlawful possession of a firearm is a Class A misdemeanor. [Amended by 1979 c.779 Â§4; 1985 c.543 Â§3; 1989 c.839 Â§13; 1993 c.732 Â§1; 1993 c.735 Â§12; 1999 c.1040 Â§1; 2001 c.666 Â§Â§33,45; 2003 c.614 Â§8]

Â Â Â Â Â  166.260 Persons not affected by ORS 166.250. (1) ORS 166.250 does not apply to or affect:

Â Â Â Â Â  (a) Sheriffs, constables, marshals, police officers, whether active or honorably retired, parole and probation officers or other duly appointed peace officers.

Â Â Â Â Â  (b) Any person summoned by any such officer to assist in making arrests or preserving the peace, while said person so summoned is actually engaged in assisting the officer.

Â Â Â Â Â  (c) The possession or transportation by any merchant of unloaded firearms as merchandise.

Â Â Â Â Â  (d) Active or reserve members of the Army, Navy, Air Force, Coast Guard or Marine Corps of the United States, or of the National Guard, when on duty.

Â Â Â Â Â  (e) Organizations which are by law authorized to purchase or receive weapons described in ORS 166.250 from the
United States
, or from this state.

Â Â Â Â Â  (f) Duly authorized military or civil organizations while parading, or the members thereof when going to and from the places of meeting of their organization.

Â Â Â Â Â  (g) A corrections officer while transporting or accompanying an individual convicted of or arrested for an offense and confined in a place of incarceration or detention while outside the confines of the place of incarceration or detention.

Â Â Â Â Â  (h) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

Â Â Â Â Â  (2) Except for persons who are otherwise prohibited from possessing a firearm under ORS 166.250 (1)(c) or 166.270, ORS 166.250 does not apply to or affect:

Â Â Â Â Â  (a) Members of any club or organization, for the purpose of practicing shooting at targets upon the established target ranges, whether public or private, while such members are using any of the firearms referred to in ORS 166.250 upon such target ranges, or while going to and from such ranges.

Â Â Â Â Â  (b) Licensed hunters or fishermen while engaged in hunting or fishing, or while going to or returning from a hunting or fishing expedition.

Â Â Â Â Â  (3) The exceptions listed in subsection (1)(b) to (h) of this section constitute affirmative defenses to a charge of violating ORS 166.250. [Amended by 1977 c.207 Â§1; 1991 c.67 Â§36; 1993 c.735 Â§1; 1995 c.670 Â§2; 1999 c.1040 Â§3]

Â Â Â Â Â  166.262 Limitation on peace officerÂs authority to arrest for violating ORS 166.250 or 166.370. A peace officer may not arrest or charge a person for violating ORS 166.250 (1)(a) or (b) or 166.370 (1) if the person has in the personÂs immediate possession a valid license to carry a firearm as provided in ORS 166.291 and 166.292. [1999 c.1040 Â§5]

Â Â Â Â Â  166.263 Authority of parole and probation officer to carry firearm. When authorized by the officerÂs employer, a parole and probation officer, as defined in ORS 181.610, may carry a firearm while engaged in official duties if the officer has completed:

Â Â Â Â Â  (1) A firearms training program recognized by the Board on Public Safety Standards and Training; and

Â Â Â Â Â  (2) A psychological screening. [1995 c.670 Â§1]

Â Â Â Â Â  166.270 Possession of weapons by certain felons. (1) Any person who has been convicted of a felony under the law of this state or any other state, or who has been convicted of a felony under the laws of the Government of the United States, who owns or has in the personÂs possession or under the personÂs custody or control any firearm commits the crime of felon in possession of a firearm.

Â Â Â Â Â  (2) Any person who has been convicted of a felony under the law of this state or any other state, or who has been convicted of a felony under the laws of the Government of the United States, who owns or has in the personÂs possession or under the personÂs custody or control any instrument or weapon having a blade that projects or swings into position by force of a spring or by centrifugal force or any blackjack, slungshot, sandclub, sandbag, sap glove or metal knuckles, or who carries a dirk, dagger or stiletto, commits the crime of felon in possession of a restricted weapon.

Â Â Â Â Â  (3) For the purposes of this section, a person Âhas been convicted of a felonyÂ if, at the time of conviction for an offense, that offense was a felony under the law of the jurisdiction in which it was committed. Such conviction shall not be deemed a conviction of a felony if:

Â Â Â Â Â  (a) The court declared the conviction to be a misdemeanor at the time of judgment; or

Â Â Â Â Â  (b) The offense was possession of marijuana and the conviction was prior to January 1, 1972.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any person who has been:

Â Â Â Â Â  (a) Convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the laws of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, or the possession or use of a firearm or a weapon having a blade that projects or swings into position by force of a spring or by centrifugal force, and who has been discharged from imprisonment, parole or probation for said offense for a period of 15 years prior to the date of alleged violation of subsection (1) of this section; or

Â Â Â Â Â  (b) Granted relief from the disability under 18 U.S.C. 925(c) or has had the personÂs record expunged under the laws of this state or equivalent laws of another jurisdiction.

Â Â Â Â Â  (5) Felon in possession of a firearm is a Class C felony. Felon in possession of a restricted weapon is a Class A misdemeanor. [Amended by 1975 c.702 Â§1; 1985 c.543 Â§4; 1985 c.709 Â§2; 1987 c.853 Â§1; 1989 c.839 Â§4; 1993 c.735 Â§2; 1995 c.518 Â§1; 1999 c.1040 Â§16; 2003 c.14 Â§64]

Â Â Â Â Â  166.272 Unlawful possession of machine guns, certain short-barreled firearms and firearms silencers. (1) A person commits the crime of unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer if the person knowingly possesses any machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer.

Â Â Â Â Â  (2) Unlawful possession of a machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is a Class B felony.

Â Â Â Â Â  (3) A peace officer may not arrest or charge a person for violating subsection (1) of this section if the person has in the personÂs immediate possession documentation showing that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer is registered as required under federal law.

Â Â Â Â Â  (4) It is an affirmative defense to a charge of violating subsection (1) of this section that the machine gun, short-barreled rifle, short-barreled shotgun or firearms silencer was registered as required under federal law. [1989 c.839 Â§13a; 1997 c.749 Â§8; 1997 c.798 Â§1]

Â Â Â Â Â  166.274 Relief from prohibition against possessing or purchasing firearm. (1) A person barred from possessing a firearm under ORS 166.250 (1)(c)(A), (B), (D) or (E) or barred from purchasing a firearm under ORS 166.470 may file a petition for relief from the bar in:

Â Â Â Â Â  (a) A justice court in the petitionerÂs county of residence that is reasonably accessible to the petitioner; or

Â Â Â Â Â  (b) If no justice court is reasonably accessible, the circuit court.

Â Â Â Â Â  (2) A person may apply once per calendar year for relief under the provisions of this section.

Â Â Â Â Â  (3)(a) A person petitioning for relief under this section shall serve a copy of the petition on:

Â Â Â Â Â  (A) The city chief of police if the court in which the petition is filed is located in a city; or

Â Â Â Â Â  (B) The sheriff of the county in which the court is located.

Â Â Â Â Â  (b) The copy of the petition shall be served on the chief of police or sheriff at the same time the petition is filed at the court.

Â Â Â Â Â  (4)(a) When a petition is denied, the judge shall cause that information to be entered into the Department of State Police computerized criminal history files.

Â Â Â Â Â  (b) When a petition is granted, the judge shall cause that information and a fingerprint card of the petitioner to be entered into the Department of State Police computerized criminal history files. If, after a petition is granted, the petitioner is arrested and convicted of a crime that would disqualify the petitioner from purchasing or possessing a firearm, the Department of State Police shall notify the court that granted relief under this section. The court shall review the order granting relief and determine whether to rescind the order. The Department of State Police may charge a reasonable fee, under ORS 192.440, for the entry and maintenance of information under this section.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

Â Â Â Â Â  (6) If the petitioner seeks relief from the bar on possessing or purchasing a firearm, relief shall be granted when the petitioner demonstrates, by clear and convincing evidence, that the petitioner does not pose a threat to the safety of the public or the petitioner.

Â Â Â Â Â  (7) A person barred from possessing or purchasing a firearm because the person, while a minor, was found to be within the jurisdiction of the juvenile court for committing an act which, if committed by an adult, would have constituted a felony or a misdemeanor involving violence, is not eligible to petition for relief under this section until more than four years have passed since the person was discharged from the jurisdiction of the juvenile court.

Â Â Â Â Â  (8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as is practicable thereafter, but not more than 30 days thereafter. The judge shall then make findings and conclusions and issue a judgment based on the findings and conclusions in accordance with the requirements of law.

Â Â Â Â Â  (9) Filing fees shall be as for any civil action filed in the court.

Â Â Â Â Â  (10)(a) Initial appeals of petitions shall be heard de novo.

Â Â Â Â Â  (b) Any party to a judgment under this subsection may appeal to the Court of Appeals in the same manner as for any other civil action.

Â Â Â Â Â  (c) If the governmental entity files an appeal under this subsection and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party. [1989 c.839 Â§11; 1991 c.67 Â§37; 1993 c.732 Â§Â§3,4; 1995 c.518 Â§2; 1995 c.658 Â§88]

Â Â Â Â Â  Note: Section 15 (22), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (22) In addition to the fee provided for in ORS 166.274, for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect a surcharge of $5 for the filing of a petition for relief under ORS 166.274. [2007 c.860 Â§15(22)]

Â Â Â Â Â  166.275 Possession of weapons by inmates of institutions. Any person committed to any institution who, while under the jurisdiction of any institution or while being conveyed to or from any institution, possesses or carries upon the person, or has under the custody or control of the person any dangerous instrument, or any weapon including but not limited to any blackjack, slingshot, billy, sand club, metal knuckles, explosive substance, dirk, dagger, sharp instrument, pistol, revolver or other firearm without lawful authority, is guilty of a felony and upon conviction thereof shall be punished by imprisonment in the custody of the Department of Corrections for a term not more than 20 years. [1953 c.533 Â§1; 1987 c.320 Â§88]

Â Â Â Â Â  166.279 Forfeiture of deadly weapons. (1) Except as provided in subsection (4) of this section, ORS 131.550 to 131.600 do not apply to the forfeiture of a firearm or other deadly weapon that was possessed, used or available for use to facilitate a criminal offense.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at the time of sentencing for any criminal offense in which a firearm or other deadly weapon was possessed, used or available for use to facilitate the offense, the court shall declare the weapon to be contraband and order that the weapon be forfeited.

Â Â Â Â Â  (3) If a firearm or other deadly weapon that was possessed, used or available for use to facilitate a criminal offense was stolen from its lawful owner and was recovered from a person other than the lawful owner, the court may not order that the weapon be forfeited but shall order that the weapon be restored to the lawful owner as soon as the weapon is no longer needed for evidentiary purposes.

Â Â Â Â Â  (4) The court shall release a firearm or other deadly weapon forfeited under subsection (2) of this section to the law enforcement agency that seized the weapon. The law enforcement agency may destroy or sell the weapon, use the weapon as a service weapon or use the weapon for training, identification or demonstration purposes. When a weapon is sold pursuant to this subsection, the law enforcement agency shall pay the proceeds from the sale, less the costs of the sale, as provided in ORS 131.594 and 131.597.

Â Â Â Â Â  (5) As used in this section, Âdeadly weaponÂ has the meaning given that term in ORS 161.015. [2003 c.614 Â§4; 2005 c.830 Â§24]

Â Â Â Â Â  166.280 [Amended by 1981 c.767 Â§1; 1993 c.625 Â§2; 1997 c.480 Â§5; 1997 c.693 Â§2; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  166.281 [2001 c.666 Â§52; repealed by 2003 c.614 Â§13]

Â Â Â Â Â  166.282
Sale
of weapons by political subdivision; disposition of proceeds. (1) A political subdivision in this state that sells a weapon described in subsection (2) of this section shall pay the proceeds from the sale of the weapon, less the costs of the sale, to the account of the police agency that received the weapon, to be used for purposes of public safety, law enforcement and crime prevention and detection.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a weapon that is donated to the police agency. [1997 c.693 Â§1; 2001 c.666 Â§Â§25,37; 2003 c.614 Â§5]

Â Â Â Â Â  166.290 [Amended by 1973 c.391 Â§1; repealed by 1989 c.839 Â§7 (166.291 to 166.293 enacted in lieu of 166.290)]

Â Â Â Â Â  166.291 Issuance of concealed handgun license; application; fees; liability. (1) The sheriff of a county, upon a personÂs application for an Oregon concealed handgun license, upon receipt of the appropriate fees and after compliance with the procedures set out in this section, shall issue the person a concealed handgun license if the person:

Â Â Â Â Â  (a)(A) Is a citizen of the
United States
; or

Â Â Â Â Â  (B) Is a legal resident alien who can document continuous residency in the county for at least six months and has declared in writing to the United States Citizenship and Immigration Services the intent to acquire citizenship status and can present proof of the written declaration to the sheriff at the time of application for the license;

Â Â Â Â Â  (b) Is at least 21 years of age;

Â Â Â Â Â  (c) Is a resident of the county;

Â Â Â Â Â  (d) Has no outstanding warrants for arrest;

Â Â Â Â Â  (e) Is not free on any form of pretrial release;

Â Â Â Â Â  (f) Demonstrates competence with a handgun by any one of the following:

Â Â Â Â Â  (A) Completion of any hunter education or hunter safety course approved by the State Department of Fish and Wildlife or a similar agency of another state if handgun safety was a component of the course;

Â Â Â Â Â  (B) Completion of any National Rifle Association firearms safety or training course if handgun safety was a component of the course;

Â Â Â Â Â  (C) Completion of any firearms safety or training course or class available to the general public offered by law enforcement, community college, or private or public institution or organization or firearms training school utilizing instructors certified by the National Rifle Association or a law enforcement agency if handgun safety was a component of the course;

Â Â Â Â Â  (D) Completion of any law enforcement firearms safety or training course or class offered for security guards, investigators, reserve law enforcement officers or any other law enforcement officers if handgun safety was a component of the course;

Â Â Â Â Â  (E) Presents evidence of equivalent experience with a handgun through participation in organized shooting competition or military service;

Â Â Â Â Â  (F) Is licensed or has been licensed to carry a firearm in this state, unless the license has been revoked; or

Â Â Â Â Â  (G) Completion of any firearms training or safety course or class conducted by a firearms instructor certified by a law enforcement agency or the National Rifle Association if handgun safety was a component of the course;

Â Â Â Â Â  (g) Has never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (h) Has not been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor within the four years prior to the application;

Â Â Â Â Â  (i) Has not been committed to the Department of Human Services under ORS 426.130;

Â Â Â Â Â  (j) Has not been found to be mentally ill and is not subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness;

Â Â Â Â Â  (k) Has been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, the person was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470;

Â Â Â Â Â  (L) Has not been convicted of an offense involving controlled substances or participated in a court-supervised drug diversion program, except this disability does not operate to exclude a person if:

Â Â Â Â Â  (A) The person has been convicted only once of violating ORS 475.864 (3) and has not completed a court-supervised drug diversion program under ORS 135.907; or

Â Â Â Â Â  (B) The person has completed a court-supervised drug diversion program under ORS 135.907 and has not been convicted of violating ORS 475.864 (3);

Â Â Â Â Â  (m) Is not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738;

Â Â Â Â Â  (n) Has not received a dishonorable discharge from the Armed Forces of the
United States
; and

Â Â Â Â Â  (o) Is not required to register as a sex offender in any state.

Â Â Â Â Â  (2) A person who has been granted relief under ORS 166.274 or 166.293 or 18 U.S.C. 925(c) or has had the personÂs record expunged under the laws of this state or equivalent laws of other jurisdictions is not subject to the disabilities in subsection (1)(g) to (L) of this section.

Â Â Â Â Â  (3) Before the sheriff may issue a license:

Â Â Â Â Â  (a) The application must state the applicantÂs legal name, current address and telephone number, date and place of birth, hair and eye color and height and weight. The application must also list the applicantÂs residence address or addresses for the previous three years. The application must contain a statement by the applicant that the applicant meets the requirements of subsection (1) of this section. The application may include the Social Security number of the applicant if the applicant voluntarily provides this number. The application must be signed by the applicant.

Â Â Â Â Â  (b) The applicant must submit to fingerprinting and photographing by the sheriff. The sheriff shall fingerprint and photograph the applicant and shall conduct any investigation necessary to corroborate the requirements listed under subsection (1) of this section. If a nationwide criminal records check is necessary, the sheriff shall request the Department of State Police to conduct the check, including fingerprint identification, through the Federal Bureau of Investigation. The Federal Bureau of Investigation shall return the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints. The Department of State Police shall report the results of the fingerprint-based criminal records check to the sheriff. The Department of State Police shall also furnish the sheriff with any information about the applicant that the Department of State Police may have in its possession from its central bureau of criminal identification including, but not limited to, manual or computerized criminal offender information.

Â Â Â Â Â  (4) Application forms for concealed handgun licenses shall be supplied by the sheriff upon request. The forms shall be uniform throughout the state in substantially the following form:

______________________________________________________________________________

APPLICATION FOR LICENSE TO CARRY CONCEALED HANDGUN

Date________

Â Â Â Â Â  I hereby declare as follows:

Â Â Â Â Â  I am a citizen of the United States or a legal resident alien who can document continuous residency in the county for at least six months and have declared in writing to the United States Citizenship and Immigration Services my intention to become a citizen and can present proof of the written declaration to the sheriff at the time of this application. I am at least 21 years of age. I have been discharged from the jurisdiction of the juvenile court for more than four years if, while a minor, I was found to be within the jurisdiction of the juvenile court for having committed an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470. I have never been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony in the State of
Oregon
or elsewhere. I have not, within the last four years, been convicted of a misdemeanor or found guilty, except for insanity under ORS 161.295, of a misdemeanor. Except as provided in ORS 166.291 (1)(L), I have not been convicted of an offense involving controlled substances or completed a court-supervised drug diversion program. There are no outstanding warrants for my arrest and I am not free on any form of pretrial release. I have not been committed to the Department of Human Services under ORS 426.130, nor have I been found mentally ill and presently subject to an order prohibiting me from purchasing or possessing a firearm because of mental illness. If any of the previous conditions do apply to me, I have been granted relief or wish to petition for relief from the disability under ORS 166.274 or 166.293 or 18 U.S.C. 925(c) or have had the records expunged. I am not subject to a citation issued under ORS 163.735 or an order issued under ORS 30.866, 107.700 to 107.735 or 163.738. I have never received a dishonorable discharge from the Armed Forces of the
United States
. I am not required to register as a sex offender in any state. I understand I will be fingerprinted and photographed.

Legal name ____________

Age ______ Date of birth ________

Place of birth ____________

Social Security number ___________

(Disclosure of your Social Security account number is voluntary. Solicitation of the number is authorized under ORS 166.291. It will be used only as a means of identification.)

Proof of identification (Two pieces of current identification are required, one of which must bear a photograph of the applicant. The type of identification and the number on the identification are to be filled in by the sheriff.):

Â Â Â Â Â  1.____________

Â Â Â Â Â  2.____________

Height _____ Weight _____

Hair color _____ Eye color _____

Current address ________

(List residence addresses for the

past three years on the back.)

City
_____
County
_____ Zip _____

Phone _____

I have read the entire text of this application, and the statements therein are correct and true. (Making false statements on this application is a misdemeanor.)

_______________

(Signature of Applicant)

Character references.

___________________________

Â Â Â Â Â  NameÂ Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Address

___________________________

Â Â Â Â Â  NameÂ Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Address

Approved ___ Disapproved ___ by ___

Competence with handgun demonstrated

by _____ (to be filled in by sheriff)

Date _____ Fee Paid _____

License No. _____

______________________________________________________________________________

Â Â Â Â Â  (5)(a) Fees for concealed handgun licenses are:

Â Â Â Â Â  (A) $15 to the Department of State Police for conducting the fingerprint check of the applicant.

Â Â Â Â Â  (B) $50 to the sheriff for the issuance or renewal of a concealed handgun license.

Â Â Â Â Â  (C) $15 to the sheriff for the duplication of a license because of loss or change of address.

Â Â Â Â Â  (b) The sheriff may enter into an agreement with the Department of Transportation to produce the concealed handgun license.

Â Â Â Â Â  (6) No civil or criminal liability shall attach to the sheriff or any authorized representative engaged in the receipt and review of, or an investigation connected with, any application for, or in the issuance, denial or revocation of, any license under ORS 166.291 to 166.295 as a result of the lawful performance of duties under those sections.

Â Â Â Â Â  (7) Immediately upon acceptance of an application for a concealed handgun license, the sheriff shall enter the applicantÂs name into the Law Enforcement Data System indicating that the person is an applicant for a concealed handgun license or is a license holder.

Â Â Â Â Â  (8) The county sheriff may waive the residency requirement in subsection (1)(c) of this section for a resident of a contiguous state who has a compelling business interest or other legitimate demonstrated need.

Â Â Â Â Â  (9) For purposes of subsection (1)(c) of this section, a person is a resident of a county if the person:

Â Â Â Â Â  (a) Has a current
Oregon
driver license issued to the person showing a residence address in the county;

Â Â Â Â Â  (b) Is registered to vote in the county and has a memorandum card issued to the person under ORS 247.181 showing a residence address in the county;

Â Â Â Â Â  (c) Has documentation showing that the person currently leases or owns real property in the county; or

Â Â Â Â Â  (d) Has documentation showing that the person filed an
Oregon
tax return for the most recent tax year showing a residence address in the county. [1989 c.839 Â§8 (166.291 to 166.293 enacted in lieu of 166.290); 1991 c.67 Â§38; 1993 c.732 Â§2; 1993 c.735 Â§4; 1995 c.729 Â§6; 1999 c.1052 Â§6; 2001 c.104 Â§56; 2003 c.166 Â§1; 2005 c.22 Â§115; 2007 c.368 Â§2]

Â Â Â Â Â  166.292 Procedure for issuing; form of license; duration. (1) If the application for the license is approved, the sheriff shall issue and mail or otherwise deliver to the applicant at the address shown on the application, within 45 days of the application, a wallet sized license bearing the photograph of the licensee. The license must be signed by the licensee and carried whenever the licensee carries a concealed handgun.

Â Â Â Â Â  (2) Failure of a person who carries a concealed handgun also to carry a concealed handgun license is prima facie evidence that the person does not have such a license.

Â Â Â Â Â  (3) Licenses for concealed handguns shall be uniform throughout the state in substantially the following form:

______________________________________________________________________________

OREGON
CONCEALED HANDGUN

LICENSE

County
________
Â Â Â Â Â Â Â Â Â Â Â Â  License Number _____

Expires ________Â Â Â Â Â Â Â Â Â Â Â Â  Date of birth ______

Height ________Â Â Â Â Â Â Â Â Â Â Â Â Â  Weight ________

Name _________Â Â Â Â Â Â Â Â Â Â Â Â Â  Address _________

LicenseeÂs City _____Â Â Â Â Â  Zip ___ Photograph

Signature _______________

Issued by _______________

Date of issue _______________

______________________________________________________________________________

Â Â Â Â Â  (4) An
Oregon
concealed handgun license issued under ORS 166.291 and this section, unless revoked under ORS 166.293, is valid for a period of four years from the date on which it is issued.

Â Â Â Â Â  (5) The sheriff shall keep a record of each license issued under ORS 166.291 and this section, or renewed pursuant to ORS 166.295.

Â Â Â Â Â  (6) When a sheriff issues a concealed handgun license under this section, the sheriff shall provide the licensee with a list of those places where carrying concealed handguns is prohibited or restricted by state or federal law. [1989 c.839 Â§9 (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.625 Â§5; 1993 c.693 Â§2; 1993 c.735 Â§5]

Â Â Â Â Â  166.293 Denial or revocation of license; review. (1) If the application for the concealed handgun license is denied, the sheriff shall set forth in writing the reasons for the denial. The denial shall be sent to the applicant by certified mail, restricted delivery, within 45 days after the application was made. If no decision is issued within 45 days, the person may seek review under the procedures in subsection (5) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 166.291 (1), and subject to review as provided in subsection (5) of this section, a sheriff may deny a concealed handgun license if the sheriff has reasonable grounds to believe that the applicant has been or is reasonably likely to be a danger to self or others, or to the community at large, as a result of the applicantÂs mental or psychological state or as demonstrated by the applicantÂs past pattern of behavior involving unlawful violence or threats of unlawful violence.

Â Â Â Â Â  (3)(a) Any act or condition that would prevent the issuance of a concealed handgun license is cause for revoking a concealed handgun license.

Â Â Â Â Â  (b) A sheriff may revoke a concealed handgun license by serving upon the licensee a notice of revocation. The notice must contain the grounds for the revocation and must be served either personally or by certified mail, restricted delivery. The notice and return of service shall be included in the file of the licensee. The revocation is effective upon the licenseeÂs receipt of the notice.

Â Â Â Â Â  (4) Any peace officer or corrections officer may seize a concealed handgun license and return it to the issuing sheriff if the license is held by a person who has been arrested or cited for a crime that can or would otherwise disqualify the person from being issued a concealed handgun license. The issuing sheriff shall hold the license for 30 days. If the person is not charged with a crime within the 30 days, the sheriff shall return the license unless the sheriff revokes the license as provided in subsection (3) of this section.

Â Â Â Â Â  (5) A person denied a concealed handgun license or whose license is revoked or not renewed under ORS 166.291 to 166.295 may petition the circuit court in the petitionerÂs county of residence to review the denial, nonrenewal or revocation. The petition must be filed within 30 days after the receipt of the notice of denial or revocation.

Â Â Â Â Â  (6) The judgment affirming or overturning the sheriffÂs decision shall be based on whether the petitioner meets the criteria that are used for issuance of a concealed handgun license and, if the petitioner was denied a concealed handgun license, whether the sheriff has reasonable grounds for denial under subsection (2) of this section. Whenever the petitioner has been previously sentenced for a crime under ORS 161.610 or for a crime of violence for which the person could have received a sentence of more than 10 years, the court shall grant relief only if the court finds that relief should be granted in the interest of justice.

Â Â Â Â Â  (7) Notwithstanding the provisions of ORS 9.320, a corporation, the state or any city, county, district or other political subdivision or public corporation in this state, without appearance by attorney, may appear as a party to an action under this section.

Â Â Â Â Â  (8) Petitions filed under this section shall be heard and disposed of within 15 judicial days of filing or as soon as practicable thereafter.

Â Â Â Â Â  (9) Filing fees for actions shall be as for any civil action filed in the court. If the petitioner prevails, the amount of the filing fee shall be paid by the respondent to the petitioner and may be incorporated into the court order.

Â Â Â Â Â  (10) Initial appeals of petitions shall be heard de novo.

Â Â Â Â Â  (11) Any party to a judgment under this section may appeal to the Court of Appeals in the same manner as for any other civil action.

Â Â Â Â Â  (12) If the governmental entity files an appeal under this section and does not prevail, it shall be ordered to pay the attorney fees for the prevailing party. [1989 c.839 Â§9a (166.291 to 166.293 enacted in lieu of 166.290); 1993 c.735 Â§6; 1995 c.518 Â§3; 1995 c.658 Â§89; 1999 c.1052 Â§7; 2003 c.14 Â§65; 2007 c.202 Â§1; 2007 c.368 Â§3]

Â Â Â Â Â  166.295 Renewal of license. (1)(a) A concealed handgun license is renewable by repeating the procedures set out in ORS 166.291 and 166.292, except for the requirement to submit fingerprints and provide character references. A licensee may submit the application for renewal by mail if the licensee:

Â Â Â Â Â  (A) Is an active member of the Armed Forces of the United States, the National Guard of the United States or the Oregon National Guard; and

Â Â Â Â Â  (B) Submits with the application proof of the licenseeÂs military orders and a copy of the licenseeÂs military identification.

Â Â Â Â Â  (b) An otherwise expired concealed handgun license continues to be valid for up to 45 days after the licensee applies for renewal if:

Â Â Â Â Â  (A) The licensee applies for renewal before the original license expires;

Â Â Â Â Â  (B) The licensee has proof of the application for renewal; and

Â Â Â Â Â  (C) The application for renewal has not been denied.

Â Â Â Â Â  (2) If a licensee changes residence, the licensee shall report the change of address and the sheriff shall issue a new license as a duplication for a change of address. The license shall expire upon the same date as would the original. [1989 c.839 Â§10; 1993 c.735 Â§7; 2007 c.368 Â§4]

Â Â Â Â Â  166.297 Annual report regarding revocation of licenses. (1) The sheriff of a county shall submit annually to the Department of State Police a report containing the number of concealed handgun licenses revoked during the reporting period and the reasons for the revocations.

Â Â Â Â Â  (2) The Department of State Police shall compile the reports submitted under subsection (1) of this section and shall submit the compilation to the Legislative Assembly biennially. [1993 c.735 Â§13]

Â Â Â Â Â  166.300 Killing another as cause for loss of right to bear arms. (1) Any person who has committed, with firearms of any kind or description, murder in any degree, or manslaughter, either voluntary or involuntary, or who in a careless or reckless manner, kills or injures another with firearms, and who, at any time after committing murder or manslaughter or after said careless or reckless killing or injury of another, carries or bears firearms of any kind or description within this state, shall be punished upon conviction by a fine of not more than $500, or by imprisonment in the county jail not to exceed one year, or both.

Â Â Â Â Â  (2) Subsection (1) of this section does not deprive the people of this state of the right to bear arms for the defense of themselves and the state, and does not apply to any peace officer in the discharge of official duties or to a member of any regularly constituted military organization while on duty with such military organization.

Â Â Â Â Â  (3) Justice courts, county courts and all other courts having jurisdiction as justice courts, shall have concurrent jurisdiction with the circuit courts of all prosecutions under subsection (1) of this section.

Â Â Â Â Â  166.310 [Repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.320 Setting springgun or setgun. (1) Any person who places or sets any loaded springgun, setgun, or any gun, firearm or other device of any kind designed for containing or firing explosives, in any place where it may be fired, exploded or discharged by the contact of any person or animal with any string, wire, rod, stick, spring or other contrivance affixed to or connected with it, or with its trigger, shall be punished upon conviction by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail for not less than 30 days nor more than six months, or both.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any loaded springgun, setgun, firearm or other device placed for the purpose of destroying gophers, moles or other burrowing rodents, and does not prevent the use of a coyote getter by employees of county, state or federal governments engaged in cooperative predatory animal control work.

Â Â Â Â Â  166.330 Use of firearms with other than incombustible gun wadding. Any person who uses in any firearms discharged on lands within this state, not owned by the person, anything other than incombustible gun wadding, shall be punished upon conviction by a fine of not less than $5 nor more than $100, or by imprisonment in the county jail for not less than two days nor more than 60 days.

Â Â Â Â Â  166.340 [1965 c.20 Â§Â§2,3; 1969 c.351 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  166.350 Unlawful possession of armor piercing ammunition. (1) A person commits the crime of unlawful possession of armor piercing ammunition if the person:

Â Â Â Â Â  (a) Makes, sells, buys or possesses any handgun ammunition the bullet or projectile of which is coated with Teflon or any chemical compound with properties similar to Teflon and which is intended to penetrate soft body armor, such person having the intent that the ammunition be used in the commission of a felony; or

Â Â Â Â Â  (b) Carries any ammunition described in paragraph (a) of this subsection while committing any felony during which the person or any accomplice of the person is armed with a firearm.

Â Â Â Â Â  (2) As used in this section, Âhandgun ammunitionÂ means ammunition principally for use in pistols or revolvers notwithstanding that the ammunition can be used in some rifles.

Â Â Â Â Â  (3) Unlawful possession of armor piercing ammunition is a Class A misdemeanor. [1985 c.755 Â§2; 1987 c.158 Â§29]

POSSESSION OF WEAPON OR DESTRUCTIVE DEVICE IN
PUBLIC
BUILDING
OR COURT FACILITY

Â Â Â Â Â  166.360 Definitions for ORS 166.360 to 166.380. As used in ORS 166.360 to 166.380, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCapitol buildingÂ means the Capitol, the State Office Building, the State Library Building, the Labor and Industries Building, the State Transportation Building, the Agriculture Building or the Public Service Building and includes any new buildings which may be constructed on the same grounds as an addition to the group of buildings listed in this subsection.

Â Â Â Â Â  (2) ÂCourt facilityÂ means a courthouse or that portion of any other building occupied by a circuit court, the Court of Appeals, the Supreme Court or the Oregon Tax Court or occupied by personnel related to the operations of those courts, or in which activities related to the operations of those courts take place.

Â Â Â Â Â  (3) ÂLoaded firearmÂ means:

Â Â Â Â Â  (a) A breech-loading firearm in which there is an unexpended cartridge or shell in or attached to the firearm including but not limited to, in a chamber, magazine or clip which is attached to the firearm.

Â Â Â Â Â  (b) A muzzle-loading firearm which is capped or primed and has a powder charge and ball, shot or projectile in the barrel or cylinder.

Â Â Â Â Â  (4) ÂPublic buildingÂ means a hospital, a capitol building, a public or private school, as defined in ORS 339.315, a college or university, a city hall or the residence of any state official elected by the state at large, and the grounds adjacent to each such building. The term also includes that portion of any other building occupied by an agency of the state or a municipal corporation, as defined in ORS 297.405, other than a court facility.

Â Â Â Â Â  (5) ÂWeaponÂ means:

Â Â Â Â Â  (a) A firearm;

Â Â Â Â Â  (b) Any dirk, dagger, ice pick, slingshot, metal knuckles or any similar instrument or a knife other than an ordinary pocket knife, the use of which could inflict injury upon a person or property;

Â Â Â Â Â  (c) Mace, tear gas, pepper mace or any similar deleterious agent as defined in ORS 163.211;

Â Â Â Â Â  (d) An electrical stun gun or any similar instrument;

Â Â Â Â Â  (e) A tear gas weapon as defined in ORS 163.211;

Â Â Â Â Â  (f) A club, bat, baton, billy club, bludgeon, knobkerrie, nunchaku, nightstick, truncheon or any similar instrument, the use of which could inflict injury upon a person or property; or

Â Â Â Â Â  (g) A dangerous or deadly weapon as those terms are defined in ORS 161.015. [1969 c.705 Â§1; 1977 c.769 Â§2; 1979 c.398 Â§1; 1989 c.982 Â§4; 1993 c.741 Â§2; 1999 c.577 Â§2; 1999 c.782 Â§6; 2001 c.201 Â§1]

Â Â Â Â Â  166.370 Possession of firearm or dangerous weapon in public building or court facility; exceptions; discharging firearm at school. (1) Any person who intentionally possesses a loaded or unloaded firearm or any other instrument used as a dangerous weapon, while in or on a public building, shall upon conviction be guilty of a Class C felony.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, a person who intentionally possesses:

Â Â Â Â Â  (A) A firearm in a court facility is guilty, upon conviction, of a Class C felony. A person who intentionally possesses a firearm in a court facility shall surrender the firearm to a law enforcement officer.

Â Â Â Â Â  (B) A weapon, other than a firearm, in a court facility may be required to surrender the weapon to a law enforcement officer or to immediately remove it from the court facility. A person who fails to comply with this subparagraph is guilty, upon conviction, of a Class C felony.

Â Â Â Â Â  (b) The presiding judge of a judicial district may enter an order permitting the possession of specified weapons in a court facility.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A sheriff, police officer, other duly appointed peace officers or a corrections officer while acting within the scope of employment.

Â Â Â Â Â  (b) A person summoned by a peace officer to assist in making an arrest or preserving the peace, while the summoned person is engaged in assisting the officer.

Â Â Â Â Â  (c) An active or reserve member of the military forces of this state or the
United States
, when engaged in the performance of duty.

Â Â Â Â Â  (d) A person who is licensed under ORS 166.291 and 166.292 to carry a concealed handgun.

Â Â Â Â Â  (e) A person who is authorized by the officer or agency that controls the public building to possess a firearm or dangerous weapon in that public building.

Â Â Â Â Â  (f) Possession of a firearm on school property if the firearm:

Â Â Â Â Â  (A) Is possessed by a person who is not otherwise prohibited from possessing the firearm; and

Â Â Â Â Â  (B) Is unloaded and locked in a motor vehicle.

Â Â Â Â Â  (4) The exceptions listed in subsection (3)(b) to (f) of this section constitute affirmative defenses to a charge of violating subsection (1) of this section.

Â Â Â Â Â  (5)(a) Any person who knowingly, or with reckless disregard for the safety of another, discharges or attempts to discharge a firearm at a place that the person knows is a school shall upon conviction be guilty of a Class C felony.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to the discharge of a firearm:

Â Â Â Â Â  (A) As part of a program approved by a school in the school by an individual who is participating in the program; or

Â Â Â Â Â  (B) By a law enforcement officer acting in the officerÂs official capacity.

Â Â Â Â Â  (6) Any weapon carried in violation of this section is subject to the forfeiture provisions of ORS 166.279.

Â Â Â Â Â  (7) Notwithstanding the fact that a personÂs conduct in a single criminal episode constitutes a violation of both subsections (1) and (5) of this section, the district attorney may charge the person with only one of the offenses.

Â Â Â Â Â  (8) As used in this section, Âdangerous weaponÂ means a dangerous weapon as that term is defined in ORS 161.015. [1969 c.705 Â§Â§2,4; 1977 c.207 Â§2; 1979 c.398 Â§2; 1989 c.839 Â§22; 1989 c.982 Â§5; 1991 c.67 Â§39; 1993 c.625 Â§1; 1999 c.782 Â§7; 1999 c.1040 Â§4; 2001 c.666 Â§Â§24,36; 2003 c.614 Â§6]

Â Â Â Â Â  166.372 [1993 c.625 Â§3; repealed by 1996 c.16 Â§5]

Â Â Â Â Â  166.373 Possession of weapon in court facility by peace officer or federal officer. (1) Notwithstanding ORS 166.370 (2) and except as provided in subsection (2) of this section, a peace officer, as defined in ORS 161.015, or a federal officer, as defined in ORS 133.005, may possess a weapon in a court facility if the officer:

Â Â Â Â Â  (a) Is acting in an official capacity and is officially on duty;

Â Â Â Â Â  (b) Is carrying a weapon that the employing agency of the officer has authorized the officer to carry; and

Â Â Â Â Â  (c) Is in compliance with any security procedures established under subsections (3) and (4) of this section.

Â Â Â Â Â  (2) A judge may prohibit a peace officer or a federal officer from possessing a weapon in a courtroom. A notice of the prohibition of the possession of a weapon by an officer in a courtroom must be posted outside the entrance to the courtroom.

Â Â Â Â Â  (3) A presiding judge of a judicial district or the Chief Justice of the Supreme Court may establish procedures regulating the possession of a weapon in a court facility by a peace officer or a federal officer subject to the following:

Â Â Â Â Â  (a) The procedures must be established through a plan for court security improvement, emergency preparedness and business continuity under ORS 1.177 or 1.180; and

Â Â Â Â Â  (b) Notice of the procedures must be posted at the entrance to the court facility, or at an entrance for peace officers or federal officers if the entrance is separate from the entrance to the court facility, and at a security checkpoint in the court facility.

Â Â Â Â Â  (4) A judge may establish procedures regulating the possession of a weapon in a courtroom by a peace officer or a federal officer. A notice of the procedures regulating the possession of a weapon by an officer must be posted outside the entrance to the courtroom. [2001 c.201 Â§3; 2005 c.804 Â§7]

Â Â Â Â Â  166.380 Examination of firearm by peace officer; arrest for failure to allow examination. (1) A peace officer may examine a firearm possessed by anyone on the person while in or on a public building to determine whether the firearm is a loaded firearm.

Â Â Â Â Â  (2) Refusal by a person to allow the examination authorized by subsection (1) of this section constitutes reason to believe that the person has committed a crime and the peace officer may make an arrest pursuant to ORS 133.310. [1969 c.705 Â§3]

Â Â Â Â Â  166.382 Possession of destructive device prohibited; exceptions. (1) A person commits the crime of unlawful possession of a destructive device if the person possesses:

Â Â Â Â Â  (a) Any of the following devices with an explosive, incendiary or poison gas component:

Â Â Â Â Â  (A) Bomb;

Â Â Â Â Â  (B) Grenade;

Â Â Â Â Â  (C) Rocket having a propellant charge of more than four ounces;

Â Â Â Â Â  (D) Missile having an explosive or incendiary charge of more than one-quarter ounce; or

Â Â Â Â Â  (E) Mine; or

Â Â Â Â Â  (b) Any combination of parts either designed or intended for use in converting any device into any destructive device described in paragraph (a) of this subsection and from which a destructive device may be readily assembled.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂDestructive deviceÂ does not include any device which is designed primarily or redesigned primarily for use as a signaling, pyrotechnic, line throwing, safety or similar device.

Â Â Â Â Â  (b) ÂPossessÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) Persons who possess explosives as provided in ORS 480.200 to 480.290.

Â Â Â Â Â  (b) The possession of an explosive by a member of the Armed Forces of the
United States
while on active duty and engaged in the performance of official duties or by a member of a regularly organized fire or police department of a public agency while engaged in the performance of official duties.

Â Â Â Â Â  (c) The possession of an explosive in the course of transportation by way of railroad, water, highway or air while under the jurisdiction of, or in conformity with, regulations adopted by the United States Department of Transportation.

Â Â Â Â Â  (d) The possession, sale, transfer or manufacture of an explosive by a person acting in accordance with the provisions of any applicable federal law or regulation that provides substantially the same requirements as the comparable provisions of ORS 480.200 to 480.290.

Â Â Â Â Â  (4) Possession of a destructive device is a Class C felony. [1989 c.982 Â§1]

Â Â Â Â Â  166.384 Unlawful manufacture of destructive device. (1) A person commits the crime of unlawful manufacture of a destructive device if the person assembles, produces or otherwise manufactures:

Â Â Â Â Â  (a) A destructive device, as defined in ORS 166.382; or

Â Â Â Â Â  (b) A pyrotechnic device containing two or more grains of pyrotechnic charge in violation of chapter 10, Title 18 of the United States Code.

Â Â Â Â Â  (2) Unlawful manufacture of a destructive device is a Class C felony. [1989 c.982 Â§2]

Â Â Â Â Â  166.385 Possession of hoax destructive device. (1) A person commits the crime of possession of a hoax destructive device if the person knowingly places another person in fear of serious physical injury by:

Â Â Â Â Â  (a) Possessing, manufacturing, selling, delivering, placing or causing to be placed a hoax destructive device; or

Â Â Â Â Â  (b) Sending a hoax destructive device to another person.

Â Â Â Â Â  (2) Possession of a hoax destructive device is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, possession of a hoax destructive device is a Class C felony if a person possesses, or threatens to use, a hoax destructive device while the person is committing or attempting to commit a felony.

Â Â Â Â Â  (4) As used in this section, Âhoax destructive deviceÂ means an object that reasonably appears, under the circumstances:

Â Â Â Â Â  (a) To be a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660, but is an inoperative imitation of a destructive device or explosive; or

Â Â Â Â Â  (b) To contain a destructive device, as described in ORS 166.382 (1)(a), or an explosive, as defined in ORS 166.660. [1997 c.749 Â§1]

SALE
OR TRANSFER OF FIREARMS

Â Â Â Â Â  166.410 Manufacture, importation or sale of firearms. Any person who manufactures or causes to be manufactured within this state, or who imports into this state, or offers, exposes for sale, or sells or transfers a handgun, short-barreled rifle, short-barreled shotgun, firearms silencer or machine gun, otherwise than in accordance with ORS 166.250, 166.260, 166.270, 166.291, 166.292, 166.425, 166.450, 166.460 and 166.470, is guilty of a Class B felony. [Amended by 1979 c.779 Â§5; 1987 c.320 Â§89; 1989 c.839 Â§23; 1995 c.729 Â§7; 2001 c.666 Â§Â§34,46; 2003 c.14 Â§Â§66,67; 2003 c.614 Â§9]

Â Â Â Â Â  166.412 Definitions; firearms transaction record; criminal record check; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAntique firearmÂ has the meaning given that term in 18 U.S.C. 921;

Â Â Â Â Â  (b) ÂDepartmentÂ means the Department of State Police;

Â Â Â Â Â  (c) ÂFirearmÂ has the meaning given that term in ORS 166.210, except that it does not include an antique firearm;

Â Â Â Â Â  (d) ÂFirearms transaction recordÂ means the firearms transaction record required by 18 U.S.C. 921 to 929;

Â Â Â Â Â  (e) ÂFirearms transaction thumbprint formÂ means a form provided by the department under subsection (12) of this section;

Â Â Â Â Â  (f) ÂGun dealerÂ means a person engaged in the business, as defined in 18 U.S.C. 921, of selling, leasing or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker or otherwise;

Â Â Â Â Â  (g) ÂHandgunÂ has the meaning given that term in ORS 166.210; and

Â Â Â Â Â  (h) ÂPurchaserÂ means a person who buys, leases or otherwise receives a firearm from a gun dealer.

Â Â Â Â Â  (2) Except as provided in subsections (3)(c) and (13) of this section, a gun dealer shall comply with the following before a handgun is delivered to a purchaser:

Â Â Â Â Â  (a) The purchaser shall present to the dealer current identification meeting the requirements of subsection (4) of this section.

Â Â Â Â Â  (b) The gun dealer shall complete the firearms transaction record and obtain the signature of the purchaser on the record.

Â Â Â Â Â  (c) The gun dealer shall obtain the thumbprints of the purchaser on the firearms transaction thumbprint form and attach the form to the gun dealerÂs copy of the firearms transaction record to be filed with that copy.

Â Â Â Â Â  (d) The gun dealer shall request by telephone that the department conduct a criminal history record check on the purchaser and shall provide the following information to the department:

Â Â Â Â Â  (A) The federal firearms license number of the gun dealer;

Â Â Â Â Â  (B) The business name of the gun dealer;

Â Â Â Â Â  (C) The place of transfer;

Â Â Â Â Â  (D) The name of the person making the transfer;

Â Â Â Â Â  (E) The make, model, caliber and manufacturerÂs number of the handgun being transferred;

Â Â Â Â Â  (F) The name and date of birth of the purchaser;

Â Â Â Â Â  (G) The Social Security number of the purchaser if the purchaser voluntarily provides this number to the gun dealer; and

Â Â Â Â Â  (H) The type, issuer and identification number of the identification presented by the purchaser.

Â Â Â Â Â  (e) The gun dealer shall receive a unique approval number for the transfer from the department and record the approval number on the firearms transaction record and on the firearms transaction thumbprint form.

Â Â Â Â Â  (f) The gun dealer may destroy the firearms transaction thumbprint form five years after the completion of the firearms transaction thumbprint form.

Â Â Â Â Â  (3)(a) Upon receipt of a request of the gun dealer for a criminal history record check, the department shall immediately, during the gun dealerÂs telephone call or by return call:

Â Â Â Â Â  (A) Determine, from criminal records and other information available to it, whether the purchaser is disqualified under ORS 166.470 from completing the purchase; and

Â Â Â Â Â  (B) Notify the dealer when a purchaser is disqualified from completing the transfer or provide the dealer with a unique approval number indicating that the purchaser is qualified to complete the transfer.

Â Â Â Â Â  (b) If the department is unable to determine if the purchaser is qualified or disqualified from completing the transfer within 30 minutes, the department shall notify the dealer and provide the dealer with an estimate of the time when the department will provide the requested information.

Â Â Â Â Â  (c) If the department fails to provide a unique approval number to a gun dealer or to notify the gun dealer that the purchaser is disqualified under paragraph (a) of this subsection before the close of the gun dealerÂs next business day following the request by the dealer for a criminal history record check, the dealer may deliver the handgun to the purchaser.

Â Â Â Â Â  (4)(a) Identification required of the purchaser under subsection (2) of this section shall include one piece of current identification bearing a photograph and the date of birth of the purchaser that:

Â Â Â Â Â  (A) Is issued under the authority of the United States Government, a state, a political subdivision of a state, a foreign government, a political subdivision of a foreign government, an international governmental organization or an international quasi-governmental organization; and

Â Â Â Â Â  (B) Is intended to be used for identification of an individual or is commonly accepted for the purpose of identification of an individual.

Â Â Â Â Â  (b) If the identification presented by the purchaser under paragraph (a) of this subsection does not include the current address of the purchaser, the purchaser shall present a second piece of current identification that contains the current address of the purchaser. The Superintendent of State Police may specify by rule the type of identification that may be presented under this paragraph.

Â Â Â Â Â  (c) The department may require that the dealer verify the identification of the purchaser if that identity is in question by sending the thumbprints of the purchaser to the department.

Â Â Â Â Â  (5) The department shall establish a telephone number that shall be operational seven days a week between the hours of 8 a.m. and 10 p.m. for the purpose of responding to inquiries from dealers for a criminal history record check under this section.

Â Â Â Â Â  (6) No public employee, official or agency shall be held criminally or civilly liable for performing the investigations required by this section provided the employee, official or agency acts in good faith and without malice.

Â Â Â Â Â  (7)(a) The department may retain a record of the information obtained during a request for a criminal records check for no more than five years.

Â Â Â Â Â  (b) The record of the information obtained during a request for a criminal records check by a gun dealer is exempt from disclosure under public records law.

Â Â Â Â Â  (8) The Department of Human Services shall provide the Department of State Police with direct electronic access to information from the Department of Human ServicesÂ database of information identifying persons meeting the criteria in ORS 166.470 (1)(e) and (f) who were committed or subject to an order under ORS 426.130. The Department of State Police and the Department of Human Services shall enter into an agreement describing the access to information under this subsection.

Â Â Â Â Â  (9) A law enforcement agency may inspect the records of a gun dealer relating to transfers of handguns with the consent of a gun dealer in the course of a reasonable inquiry during a criminal investigation or under the authority of a properly authorized subpoena or search warrant.

Â Â Â Â Â  (10) When a handgun is delivered, it shall be unloaded.

Â Â Â Â Â  (11) In accordance with applicable provisions of ORS chapter 183, the Superintendent of State Police may adopt rules necessary for:

Â Â Â Â Â  (a) The design of the firearms transaction thumbprint form;

Â Â Â Â Â  (b) The maintenance of a procedure to correct errors in the criminal records of the department;

Â Â Â Â Â  (c) The provision of a security system to identify dealers who request a criminal history record check under subsection (2) of this section; and

Â Â Â Â Â  (d) The creation and maintenance of a database of the business hours of gun dealers.

Â Â Â Â Â  (12) The department shall publish the firearms transaction thumbprint form and shall furnish the form to gun dealers on application at cost.

Â Â Â Â Â  (13) This section does not apply to transactions between persons licensed as dealers under 18 U.S.C. 923. [1995 c.729 Â§1; 2001 c.900 Â§25]

Â Â Â Â Â  Note: 166.412 to 166.421 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.414 Fees for conducting criminal history record checks. (1) The Department of State Police may adopt a fee schedule for criminal history record checks required under ORS 166.412 and collect a fee for each criminal history record check requested. The fee schedule shall be calculated to recover the cost of performing criminal history record checks required under ORS 166.412, but may not exceed $10 per record check.

Â Â Â Â Â  (2) Fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the State Police Account. [1995 c.729 Â§2]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.416 Providing false information in connection with a transfer of a firearm. (1) A person commits the crime of providing false information in connection with a transfer of a firearm if the person knowingly provides a false name or false information or presents false identification in connection with a purchase or transfer of a firearm.

Â Â Â Â Â  (2) Providing false information in connection with a transfer of a firearm is a Class A misdemeanor. [1995 c.729 Â§3; 2001 c.1 Â§9]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.418 Improperly transferring a firearm. (1) A person commits the crime of improperly transferring a firearm if the person is a gun dealer as defined in ORS 166.412 and sells, leases or otherwise transfers a firearm and intentionally violates ORS 166.412 or 166.434.

Â Â Â Â Â  (2) Improperly transferring a firearm is a Class A misdemeanor. [1995 c.729 Â§4; 2001 c.1 Â§10]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.420 [Amended by 1989 c.839 Â§2; 1993 c.4 Â§1; 1993 c.594 Â§4; 1993 c.693 Â§1; repealed by 1995 c.729 Â§13]

Â Â Â Â Â  166.421 Stolen firearms; determination; telephone requests. The Department of State Police may respond to a telephone request from any person requesting that the department determine if department records show that a firearm is stolen. No public employee, official or agency shall be held criminally or civilly liable for performing the investigation allowed by this section provided that the employee, official or agency acts in good faith and without malice. [1995 c.729 Â§5]

Â Â Â Â Â  Note: See note under 166.412.

Â Â Â Â Â  166.422 Enforcement of ORS 166.412. Where appropriate, a person may enforce the legal duties imposed by ORS 166.412 (7), by the provisions of ORS 30.260 to 30.300 and ORS chapter 183. [1989 c.839 Â§12; 1995 c.729 Â§8]

Â Â Â Â Â  Note: 166.422 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 166 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.425 Unlawful purchase of firearm. (1) A person commits the crime of unlawfully purchasing a firearm if the person, knowing that the person is prohibited by state or federal law from owning or possessing the firearm or having the firearm under the personÂs custody or control, purchases or attempts to purchase the firearm.

Â Â Â Â Â  (2) Unlawfully purchasing a firearm is a Class A misdemeanor. [1989 c.839 Â§15]

Â Â Â Â Â  166.427 Register of transfers of used firearms. (1) Whenever a person engaged in the business, as defined in 18 U.S.C. 921, of selling, leasing or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker or otherwise, buys or accepts in trade, a used firearm, the person shall enter in a register the time, date and place of purchase or trade, the name of the person selling or trading the firearm, the number of the identification documentation presented by the person and the make, model and manufacturerÂs number of the firearm. The register shall be obtained from and furnished by the Department of State Police to the dealer on application at cost.

Â Â Â Â Â  (2) The duplicate sheet of the register shall, on the day of purchase or trade, be hand delivered or mailed to the local law enforcement authority.

Â Â Â Â Â  (3) Violation of this section by any person engaged in the business of selling, leasing or otherwise transferring a firearm is a Class C misdemeanor. [1989 c.839 Â§16; 1993 c.4 Â§3; 2001 c.539 Â§12]

Â Â Â Â Â  166.429 Firearms used in felony. Any person who, with intent to commit a felony or who knows or reasonably should know that a felony will be committed with the firearm, ships, transports, receives, sells or otherwise furnishes any firearm in the furtherance of the felony is guilty of a Class B felony. [1989 c.839 Â§17]

Â Â Â Â Â  166.430 [Amended by 1971 c.464 Â§1; repealed by 1989 c.839 Â§39]

Â Â Â Â Â  166.432 Definitions for ORS 166.412 and 166.433 to 166.441. (1) As used in ORS 166.412, 166.433, 166.434, 166.436 and 166.438, Âcriminal background checkÂ or Âcriminal history record checkÂ means determining the eligibility of a person to purchase or possess a firearm by reviewing state and federal databases including, but not limited to, the:

Â Â Â Â Â  (a)
Oregon
computerized criminal history system;

Â Â Â Â Â  (b)
Oregon
mental health data system;

Â Â Â Â Â  (c) Law Enforcement Data System;

Â Â Â Â Â  (d) National Instant Criminal Background Check System; and

Â Â Â Â Â  (e) Stolen guns system.

Â Â Â Â Â  (2) As used in ORS 166.433, 166.434, 166.436, 166.438 and 166.441:

Â Â Â Â Â  (a) ÂGun dealerÂ has the meaning given that term in ORS 166.412.

Â Â Â Â Â  (b) ÂGun showÂ means an event at which more than 25 firearms are on site and available for transfer. [2001 c.1 Â§3]

Â Â Â Â Â  Note: 166.432, 166.433 and 166.445 were adopted by the people by initiative petition but were not added to ORS chapter 166 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  166.433 Findings regarding transfers of firearms. The people of this state find that:

Â Â Â Â Â  (1) The laws of
Oregon
regulating the sale of firearms contain a loophole that allows people other than gun dealers to sell firearms at gun shows without first conducting criminal background checks;

Â Â Â Â Â  (2) It is necessary for the safety of the people of Oregon that any person who transfers a firearm at a gun show be required to request a criminal background check before completing the transfer of the firearm; and

Â Â Â Â Â  (3) It is in the best interests of the people of Oregon that any person who transfers a firearm at any location other than a gun show be allowed to voluntarily request a criminal background check before completing the transfer of the firearm. [2001 c.1 Â§1]

Â Â Â Â Â  Note: See note under 166.432.

Â Â Â Â Â  166.434 Application of ORS 166.412 to all firearm transfers by gun dealers; fees for criminal background checks. (1) Notwithstanding the fact that ORS 166.412 requires a gun dealer to request a criminal history record check only when transferring a handgun, a gun dealer shall comply with the requirements of ORS 166.412 before transferring any firearm to a purchaser. The provisions of ORS 166.412 apply to the transfer of firearms other than handguns to the same extent that they apply to the transfer of handguns.

Â Â Â Â Â  (2) In addition to the determination required by ORS 166.412 (3)(a)(A), in conducting a criminal background check or criminal history record check, the Department of State Police shall also determine whether the recipient is otherwise prohibited by state or federal law from possessing a firearm.

Â Â Â Â Â  (3) Notwithstanding ORS 166.412 (5), the department is not required to operate the telephone number established under ORS 166.412 (5) on Thanksgiving Day or Christmas Day.

Â Â Â Â Â  (4)(a) The department may charge a fee, not to exceed the amount authorized under ORS 166.414, for criminal background checks required under this section or ORS 166.436.

Â Â Â Â Â  (b) The department shall establish a reduced fee for subsequent criminal background checks on the same recipient that are performed during the same day between the hours of 8 a.m. and 10 p.m. [2001 c.1 Â§5]

Â Â Â Â Â  166.436 Firearm transfers by persons other than gun dealers; criminal background checks authorized; liability. (1) The Department of State Police shall make the telephone number established under ORS 166.412 (5) available for requests from persons other than gun dealers for criminal background checks under this section.

Â Â Â Â Â  (2) Prior to transferring a firearm, a transferor other than a gun dealer may request by telephone that the department conduct a criminal background check on the recipient and shall provide the following information to the department:

Â Â Â Â Â  (a) The name, address and telephone number of the transferor;

Â Â Â Â Â  (b) The make, model, caliber and manufacturerÂs number of the firearm being transferred;

Â Â Â Â Â  (c) The name, date of birth, race, sex and address of the recipient;

Â Â Â Â Â  (d) The Social Security number of the recipient if the recipient voluntarily provides that number;

Â Â Â Â Â  (e) The address of the place where the transfer is occurring; and

Â Â Â Â Â  (f) The type, issuer and identification number of a current piece of identification bearing a recent photograph of the recipient presented by the recipient. The identification presented by the recipient must meet the requirements of ORS 166.412 (4)(a).

Â Â Â Â Â  (3)(a) Upon receipt of a request for a criminal background check under this section, the department shall immediately, during the telephone call or by return call:

Â Â Â Â Â  (A) Determine from criminal records and other information available to it whether the recipient is disqualified under ORS 166.470 from completing the transfer or is otherwise prohibited by state or federal law from possessing a firearm; and

Â Â Â Â Â  (B) Notify the transferor when a recipient is disqualified from completing the transfer or provide the transferor with a unique approval number indicating that the recipient is qualified to complete the transfer. The unique approval number is a permit valid for 24 hours for the requested transfer. If the firearm is not transferred from the transferor to the recipient within 24 hours after receipt of the unique approval number, a new request must be made by the transferor.

Â Â Â Â Â  (b) If the department is unable to determine whether the recipient is qualified for or disqualified from completing the transfer within 30 minutes of receiving the request, the department shall notify the transferor and provide the transferor with an estimate of the time when the department will provide the requested information.

Â Â Â Â Â  (4) A public employee or public agency incurs no criminal or civil liability for performing the criminal background checks required by this section, provided the employee or agency acts in good faith and without malice.

Â Â Â Â Â  (5)(a) The department may retain a record of the information obtained during a request for a criminal background check under this section for the period of time provided in ORS 166.412 (7).

Â Â Â Â Â  (b) The record of the information obtained during a request for a criminal background check under this section is exempt from disclosure under public records law.

Â Â Â Â Â  (6) The recipient of the firearm must be present when the transferor requests a criminal background check under this section.

Â Â Â Â Â  (7)(a) Except as otherwise provided in paragraphs (b) and (c) of this subsection, a transferor who receives notification under this section that the recipient is qualified to complete the transfer of a firearm is immune from civil liability for any use of the firearm from the time of the transfer unless the transferor knows, or reasonably should know, that the recipient is likely to commit an unlawful act involving the firearm.

Â Â Â Â Â  (b) If the transferor is required to request a criminal background check under ORS 166.438, the immunity provided by paragraph (a) of this subsection applies only if, in addition to receiving the notification required by this section, the transferor has the recipient fill out the form required by ORS 166.438 (1)(a) and retains the form as required by ORS 166.438 (2).

Â Â Â Â Â  (c) The immunity provided by paragraph (a) of this subsection does not apply:

Â Â Â Â Â  (A) If the transferor knows, or reasonably should know, that the recipient of the firearm intends to deliver the firearm to a third person who the transferor knows, or reasonably should know, may not lawfully possess the firearm; or

Â Â Â Â Â  (B) In any product liability civil action under ORS 30.900 to 30.920. [2001 c.1 Â§6]

Â Â Â Â Â  166.438 Transfer of firearms at gun shows.(1) A transferor other than a gun dealer may not transfer a firearm at a gun show unless the transferor:

Â Â Â Â Â  (a)(A) Requests a criminal background check under ORS 166.436 prior to completing the transfer;

Â Â Â Â Â  (B) Receives notification that the recipient is qualified to complete the transfer; and

Â Â Â Â Â  (C) Has the recipient complete the form described in ORS 166.441; or

Â Â Â Â Â  (b) Completes the transfer through a gun dealer.

Â Â Â Â Â  (2) The transferor shall retain the completed form referred to in subsection (1) of this section for at least five years and shall make the completed form available to law enforcement agencies for the purpose of criminal investigations.

Â Â Â Â Â  (3) A person who organizes a gun show shall post in a prominent place at the gun show a notice explaining the requirements of subsections (1) and (2) of this section. The person shall provide the form required by subsection (1) of this section to any person transferring a firearm at the gun show.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply if the transferee is licensed as a dealer under 18 U.S.C. 923.

Â Â Â Â Â  (5)(a) Failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class A misdemeanor.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, failure to comply with the requirements of subsection (1), (2) or (3) of this section is a Class C felony if the person has two or more previous convictions under this section.

Â Â Â Â Â  (6) It is an affirmative defense to a charge of violating subsection (1) or (3) of this section that the person did not know, or reasonably could not know, that more than 25 firearms were at the site and available for transfer. [2001 c.1 Â§7]

Â Â Â Â Â  166.440 [Repealed by 1989 c.839 Â§39]

Â Â Â Â Â  166.441 Form for transfer of firearm at gun show. (1) The Department of State Police shall develop a form to be completed by a person seeking to obtain a firearm at a gun show from a transferor other than a gun dealer. The department shall consider including in the form all of the requirements for disclosure of information that are required by federal law for over-the-counter firearms transactions.

Â Â Â Â Â  (2) The department shall make the form available to the public at no cost. [2001 c.1 Â§8]

Â Â Â Â Â  166.445 Short title. ORS 166.432 to 166.445 and the amendments to ORS 166.416, 166.418 and 166.460 by sections 9, 10 and 11, chapter 1, Oregon Laws 2001, shall be known as the Gun Violence Prevention Act. [2001 c.1 Â§2]

Â Â Â Â Â  Note: See note under 166.432.

Â Â Â Â Â  166.450 Obliteration or change of identification number on firearms. Any person who intentionally alters, removes or obliterates the identification number of any firearm for an unlawful purpose, shall be punished upon conviction by imprisonment in the custody of the Department of Corrections for not more than five years. Possession of any such firearm is presumptive evidence that the possessor has altered, removed or obliterated the identification number. [Amended by 1987 c.320 Â§90; 1989 c.839 Â§24]

Â Â Â Â Â  166.460 Antique firearms excepted. (1) ORS 166.250, 166.260, 166.291 to 166.295, 166.410, 166.412, 166.425, 166.434, 166.438 and 166.450 do not apply to antique firearms.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, possession of an antique firearm by a person described in ORS 166.250 (1)(c)(B), (C) or (D) constitutes a violation of ORS 166.250. [Amended by 1979 c.779 Â§6; 1989 c.839 Â§25; 1993 c.735 Â§8; 1995 c.729 Â§9; 2001 c.1 Â§11; 2001 c.666 Â§Â§35,47; 2003 c.614 Â§10]

Â Â Â Â Â  166.470 Limitations and conditions for sales of firearms. (1) Unless relief has been granted under ORS 166.274, 18 U.S.C. 925(c) or the expunction laws of this state or an equivalent law of another jurisdiction, a person may not intentionally sell, deliver or otherwise transfer any firearm when the transferor knows or reasonably should know that the recipient:

Â Â Â Â Â  (a) Is under 18 years of age;

Â Â Â Â Â  (b) Has been convicted of a felony or found guilty, except for insanity under ORS 161.295, of a felony;

Â Â Â Â Â  (c) Has any outstanding felony warrants for arrest;

Â Â Â Â Â  (d) Is free on any form of pretrial release for a felony;

Â Â Â Â Â  (e) Was committed to the Department of Human Services under ORS 426.130;

Â Â Â Â Â  (f) After January 1, 1990, was found to be mentally ill and subject to an order under ORS 426.130 that the person be prohibited from purchasing or possessing a firearm as a result of that mental illness; or

Â Â Â Â Â  (g) Has been convicted of a misdemeanor involving violence or found guilty, except for insanity under ORS 161.295, of a misdemeanor involving violence within the previous four years. As used in this paragraph, Âmisdemeanor involving violenceÂ means a misdemeanor described in ORS 163.160, 163.187, 163.190, 163.195 or 166.155 (1)(b).

Â Â Â Â Â  (2) A person may not sell, deliver or otherwise transfer any firearm that the person knows or reasonably should know is stolen.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not prohibit:

Â Â Â Â Â  (a) The parent or guardian, or another person with the consent of the parent or guardian, of a minor from transferring to the minor a firearm, other than a handgun; or

Â Â Â Â Â  (b) The temporary transfer of any firearm to a minor for hunting, target practice or any other lawful purpose.

Â Â Â Â Â  (4) Violation of this section is a Class A misdemeanor. [Amended by 1989 c.839 Â§3; 1991 c.67 Â§40; 1993 c.735 Â§11; 2001 c.828 Â§2; 2003 c.577 Â§7]

Â Â Â Â Â  166.480
Sale
or gift of explosives to children. Any person who sells, exchanges, barters or gives to any child, under the age of 14 years, any explosive article or substance, other than an ordinary firecracker containing not more than 10 grains of gunpowder or who sells, exchanges, barters or gives to any such child, any instrument or apparatus, the chief utility of which is the fact that it is used, or is ordinarily capable of being used, as an article or device to increase the force or intensity of any explosive, or to direct or control the discharge of any such explosive, is guilty of a misdemeanor. [Amended by 1989 c.839 Â§26]

Â Â Â Â Â  166.490 Purchase of firearms in certain other states. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂContiguous stateÂ means
California
,
Idaho
,
Nevada
or
Washington
.

Â Â Â Â Â  (b) ÂResidentÂ includes an individual or a corporation or other business entity that maintains a place of business in this state.

Â Â Â Â Â  (2) A resident of this state may purchase or otherwise obtain a rifle or shotgun in a contiguous state and receive in this state or transport into this state such rifle or shotgun, unless the purchase or transfer violates the law of this state, the state in which the purchase or transfer is made or the United States.

Â Â Â Â Â  (3) This section does not apply to the purchase, receipt or transportation of rifles and shotguns by federally licensed firearms manufacturers, importers, dealers or collectors.

Â Â Â Â Â  (4) This section expires and stands repealed upon the date that section 922(b) (3) of the Gun Control Act of 1968 (18 U.S.C. 922(b) (3)) and regulations pursuant thereto are repealed or rescinded. [1969 c.289 Â§Â§1,2,3,4]

Â Â Â Â Â  166.510 [Amended by 1957 c.290 Â§1; 1973 c.746 Â§1; 1983 c.546 Â§2; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.515 [1973 c.746 Â§2; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.520 [Amended by 1973 c.746 Â§3; repealed by 1985 c.709 Â§4]

Â Â Â Â Â  166.560 [1965 c.118 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.620 [Repealed by 1963 c.94 Â§2]

DISCHARGING WEAPONS

Â Â Â Â Â  166.630 Discharging weapon on or across highway, ocean shore recreation area or public utility facility. (1) Except as provided in ORS 166.220, any person is guilty of a violation who discharges or attempts to discharge any blowgun, bow and arrow, crossbow, air rifle or firearm:

Â Â Â Â Â  (a) Upon or across any highway, railroad right of way or other public road in this state, or upon or across the ocean shore within the state recreation area as defined in ORS 390.605.

Â Â Â Â Â  (b) At any public or railroad sign or signal or an electric power, communication, petroleum or natural gas transmission or distribution facility of a public utility, telecommunications utility or railroad within range of the weapon.

Â Â Â Â Â  (2) Any blowgun, bow and arrow, crossbow, air rifle or firearm in the possession of the person that was used in committing a violation of this section may be confiscated and forfeited to the State of
Oregon
. This section does not prevent the discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation.

Â Â Â Â Â  (3) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty and forfeiture provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPublic signÂ includes all signs, signals and markings placed or erected by authority of a public body.

Â Â Â Â Â  (b) ÂPublic utilityÂ has the meaning given that term in ORS 164.365 (2).

Â Â Â Â Â  (c) ÂRailroadÂ has the meaning given that term in ORS 824.020. [Amended by 1963 c.94 Â§1; 1969 c.501 Â§2; 1969 c.511 Â§4; 1973 c.196 Â§1; 1973 c.723 Â§118; 1981 c.900 Â§1; 1987 c.447 Â§113; 1991 c.797 Â§2]

Â Â Â Â Â  166.635 Discharging weapon or throwing objects at trains. (1) A person shall not knowingly throw an object at, drop an object on, or discharge a bow and arrow, air rifle, rifle, gun, revolver or other firearm at a railroad train, a person on a railroad train or a commodity being transported on a railroad train. This subsection does not prevent a peace officer or a railroad employee from performing the duty of a peace officer or railroad employee.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a misdemeanor. [1973 c.139 Â§4]

Â Â Â Â Â  166.638 Discharging weapon across airport operational surfaces. (1) Any person who knowingly or recklessly discharges any bow and arrow, gun, air gun or other firearm upon or across any airport operational surface commits a Class A misdemeanor. Any bow and arrow, gun, air gun or other firearm in the possession of the person that was used in committing a violation of this subsection may be confiscated and forfeited to the State of
Oregon
, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âairport operational surfaceÂ means any surface of land or water developed, posted or marked so as to give an observer reasonable notice that the surface is developed for the purpose of storing, parking, taxiing or operating aircraft, or any surface of land or water when actually being used for such purpose.

Â Â Â Â Â  (3) Subsection (1) of this section does not prohibit the discharge of firearms by peace officers in the performance of their duty or by military personnel within the confines of a military reservation, or otherwise lawful hunting, wildlife control or other discharging of firearms done with the consent of the proprietor, manager or custodian of the airport operational surface.

Â Â Â Â Â  (4) The hunting license revocation provided in ORS 497.415 is in addition to and not in lieu of the penalty provided in subsection (1) of this section. [1981 c.901 Â§2; 1987 c.858 Â§2]

Â Â Â Â Â  166.640 [Repealed by 1971 c.743 Â§432]

POSSESSION OF BODY ARMOR

Â Â Â Â Â  166.641 Definitions for ORS 166.641 to 166.643. As used in this section and ORS 166.642 and 166.643:

Â Â Â Â Â  (1) ÂBody armorÂ means any clothing or equipment designed in whole or in part to minimize the risk of injury from a deadly weapon.

Â Â Â Â Â  (2) ÂDeadly weaponÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (3) ÂMisdemeanor involving violenceÂ has the meaning given that term in ORS 166.470. [2001 c.635 Â§1]

Â Â Â Â Â  166.642 Felon in possession of body armor. (1) A person commits the crime of felon in possession of body armor if the person:

Â Â Â Â Â  (a) Has been convicted of a felony or misdemeanor involving violence under the law of any state or the
United States
; and

Â Â Â Â Â  (b) Knowingly is in possession or control of body armor.

Â Â Â Â Â  (2) Felon in possession of body armor is a Class C felony.

Â Â Â Â Â  (3) For purposes of subsection (1) of this section, a person who has been found to be within the jurisdiction of a juvenile court for having committed an act that would constitute a felony or misdemeanor involving violence has been convicted of a felony or misdemeanor involving violence.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is wearing body armor provided by a peace officer for the personÂs safety or protection while the person is being transported or accompanied by a peace officer; or

Â Â Â Â Â  (b) A person who has been convicted of only one felony under the law of this state or any other state, or who has been convicted of only one felony under the law of the United States, which felony did not involve criminal homicide, as defined in ORS 163.005, and who has been discharged from imprisonment, parole or probation for the offense for a period of 15 years prior to the date of the alleged violation of subsection (1) of this section.

Â Â Â Â Â  (5) It is an affirmative defense to a charge of violating subsection (1) of this section that a protective order or restraining order has been entered to the benefit of the person. The affirmative defense created by this subsection is not available if the person possesses the body armor while committing or attempting to commit a crime. [2001 c.635 Â§2]

Â Â Â Â Â  166.643 Unlawful possession of body armor. (1) A person commits the crime of unlawful possession of body armor if the person, while committing or attempting to commit a felony or misdemeanor involving violence, knowingly:

Â Â Â Â Â  (a) Wears body armor; and

Â Â Â Â Â  (b) Possesses a deadly weapon.

Â Â Â Â Â  (2) Unlawful possession of body armor is a Class B felony. [2001 c.635 Â§3]

MISCELLANEOUS

Â Â Â Â Â  166.645 Hunting in cemeteries prohibited. (1) Hunting in cemeteries is prohibited.

Â Â Â Â Â  (2) As used in subsection (1) of this section ÂhuntingÂ has the meaning for that term provided in ORS 496.004.

Â Â Â Â Â  (3) Violation of subsection (1) of this section is a misdemeanor. [1973 c.468 Â§2; 1987 c.158 Â§30]

Â Â Â Â Â  166.649 Throwing an object off an overpass in the second degree. (1) A person commits the crime of throwing an object off an overpass in the second degree if the person:

Â Â Â Â Â  (a) With criminal negligence throws an object off an overpass; and

Â Â Â Â Â  (b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

Â Â Â Â Â  (2) Throwing an object off an overpass in the second degree is a Class A misdemeanor.

Â Â Â Â Â  (3) As used in this section and ORS 166.651, ÂoverpassÂ means a structure carrying a roadway or pedestrian pathway over a roadway. [1993 c.731 Â§1]

Â Â Â Â Â  166.650 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  166.651 Throwing an object off an overpass in the first degree. (1) A person commits the crime of throwing an object off an overpass in the first degree if the person:

Â Â Â Â Â  (a) Recklessly throws an object off an overpass; and

Â Â Â Â Â  (b) Knows, or reasonably should have known, that the object was of a type or size to cause damage to any person or vehicle that the object might hit.

Â Â Â Â Â  (2) Throwing an object off an overpass in the first degree is a Class C felony. [1993 c.731 Â§2]

Â Â Â Â Â  166.660 Unlawful paramilitary activity. (1) A person commits the crime of unlawful paramilitary activity if the person:

Â Â Â Â Â  (a) Exhibits, displays or demonstrates to another person the use, application or making of any firearm, explosive or incendiary device or any technique capable of causing injury or death to persons and intends or knows that such firearm, explosive or incendiary device or technique will be unlawfully employed for use in a civil disorder; or

Â Â Â Â Â  (b) Assembles with one or more other persons for the purpose of training with, practicing with or being instructed in the use of any firearm, explosive or incendiary device or technique capable of causing injury or death to persons with the intent to unlawfully employ such firearm, explosive or incendiary device or technique in a civil disorder.

Â Â Â Â Â  (2)(a) Nothing in this section makes unlawful any act of any law enforcement officer performed in the otherwise lawful performance of the officerÂs official duties.

Â Â Â Â Â  (b) Nothing in this section makes unlawful any activity of the State Department of Fish and Wildlife, or any activity intended to teach or practice self-defense or self-defense techniques, such as karate clubs or self-defense clinics, and similar lawful activity, or any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms, or any other lawful sports or activities related to the individual recreational use or possession of firearms, including but not limited to hunting activities, target shooting, self-defense, firearms collection or any organized activity including, but not limited to any hunting club, rifle club, rifle range or shooting range which does not include a conspiracy as defined in ORS 161.450 or the knowledge of or the intent to cause or further a civil disorder.

Â Â Â Â Â  (3) Unlawful paramilitary activity is a Class C felony.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCivil disorderÂ means acts of physical violence by assemblages of three or more persons which cause damage or injury, or immediate danger thereof, to the person or property of any other individual.

Â Â Â Â Â  (b) ÂFirearmÂ means a weapon, by whatever name known, which is designed to expel a projectile by the action of black powder or smokeless black powder and which is readily capable of use as a weapon.

Â Â Â Â Â  (c) ÂExplosiveÂ means a chemical compound, mixture or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including but not limited to dynamite, blasting powder, nitroglycerin, blasting caps and nitrojelly, but excluding fireworks as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition and small arms ammunition primers.

Â Â Â Â Â  (d) ÂLaw enforcement officerÂ means any duly constituted police officer of the United States, any state, any political subdivision of a state or the District of Columbia, and also includes members of the military reserve forces or National Guard as defined in 10 U.S.C. 101 (9), members of the organized militia of any state or territory of the United States, the Commonwealth of Puerto Rico or the District of Columbia not included within the definition of National Guard as defined by 10 U.S.C. 101 (9), members of the Armed Forces of the United States and such persons as are defined in ORS 161.015 (4) when in the performance of official duties. [1983 c.792 Â§2; 1987 c.858 Â§3; 2001 c.666 Â§Â§26,38; 2005 c.830 Â§27]

Â Â Â Â Â  166.663 Casting artificial light from vehicle while possessing certain weapons prohibited. (1) No person shall cast from a motor vehicle an artificial light while there is in the possession or in the immediate physical presence of the person a bow and arrow or a rifle, gun, revolver or other firearm.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person casting an artificial light:

Â Â Â Â Â  (a) From the headlights of a motor vehicle that is being operated on a road in the usual manner.

Â Â Â Â Â  (b) When the bow and arrow, rifle, gun, revolver or other firearm that the person has in the possession or immediate physical presence of the person is disassembled or stored, or in the trunk or storage compartment of the motor vehicle.

Â Â Â Â Â  (c) When the ammunition or arrows are stored separate from the weapon.

Â Â Â Â Â  (d) On land owned or lawfully occupied by that person.

Â Â Â Â Â  (e) On publicly owned land when that person has an agreement with the public body to use that property.

Â Â Â Â Â  (f) When the person is a peace officer or government employee engaged in the performance of official duties.

Â Â Â Â Â  (g) When the person has been issued a license under ORS 166.291 and 166.292 to carry a concealed weapon.

Â Â Â Â Â  (3) Violation of subsection (1) of this section is punishable as a Class B violation. [1989 c.848 Â§2; 1999 c.1051 Â§159; 2005 c.22 Â§116]

Â Â Â Â Â  166.710 [1957 c.601 Â§1; repealed by 1971 c.743 Â§432]

RACKETEERING

Â Â Â Â Â  166.715 Definitions for ORS 166.715 to 166.735. As used in ORS 166.715 to 166.735, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDocumentary materialÂ means any book, paper, document, writing, drawing, graph, chart, photograph, phonograph record, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into usable form, or other tangible item.

Â Â Â Â Â  (2) Â
Enterprise
Â includes any individual, sole proprietorship, partnership, corporation, business trust or other profit or nonprofit legal entity, and includes any union, association or group of individuals associated in fact although not a legal entity, and both illicit and licit enterprises and governmental and nongovernmental entities.

Â Â Â Â Â  (3) ÂInvestigative agencyÂ means the Department of Justice or any district attorney.

Â Â Â Â Â  (4) ÂPattern of racketeering activityÂ means engaging in at least two incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or otherwise are interrelated by distinguishing characteristics, including a nexus to the same enterprise, and are not isolated incidents, provided at least one of such incidents occurred after November 1, 1981, and that the last of such incidents occurred within five years after a prior incident of racketeering activity. Notwithstanding ORS 131.505 to 131.525 or 419A.190 or any other provision of law providing that a previous prosecution is a bar to a subsequent prosecution, conduct that constitutes an incident of racketeering activity may be used to establish a pattern of racketeering activity without regard to whether the conduct previously has been the subject of a criminal prosecution or conviction or a juvenile court adjudication, unless the prosecution resulted in an acquittal or the adjudication resulted in entry of an order finding the youth not to be within the jurisdiction of the juvenile court.

Â Â Â Â Â  (5) ÂPersonÂ means any individual or entity capable of holding a legal or beneficial interest in real or personal property.

Â Â Â Â Â  (6) ÂRacketeering activityÂ includes conduct of a person committed both before and after the person attains the age of 18 years, and means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce or intimidate another person to commit:

Â Â Â Â Â  (a) Any conduct that constitutes a crime, as defined in ORS 161.515, under any of the following provisions of the Oregon Revised Statutes:

Â Â Â Â Â  (A) ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995, relating to securities;

Â Â Â Â Â  (B) ORS 162.015, 162.025 and 162.065 to 162.085, relating to bribery and perjury;

Â Â Â Â Â  (C) ORS 162.235, 162.265 to 162.305, 162.325, 162.335, 162.355 and 162.365, relating to obstructing governmental administration;

Â Â Â Â Â  (D) ORS 162.405 to 162.425, relating to abuse of public office;

Â Â Â Â Â  (E) ORS 162.455, relating to interference with legislative operation;

Â Â Â Â Â  (F) ORS 163.095 to 163.115, 163.118, 163.125 and 163.145, relating to criminal homicide;

Â Â Â Â Â  (G) ORS 163.160 to 163.205, relating to assault and related offenses;

Â Â Â Â Â  (H) ORS 163.225 and 163.235, relating to kidnapping;

Â Â Â Â Â  (I) ORS 163.275, relating to coercion;

Â Â Â Â Â  (J) ORS 163.670 to 163.693, relating to sexual conduct of children;

Â Â Â Â Â  (K) ORS 164.015, 164.043, 164.045, 164.055, 164.057, 164.075 to 164.095, 164.098, 164.125, 164.135, 164.140, 164.215, 164.225 and 164.245 to 164.270, relating to theft, burglary, criminal trespass and related offenses;

Â Â Â Â Â  (L) ORS 164.315 to 164.335, relating to arson and related offenses;

Â Â Â Â Â  (M) ORS 164.345 to 164.365, relating to criminal mischief;

Â Â Â Â Â  (N) ORS 164.395 to 164.415, relating to robbery;

Â Â Â Â Â  (O) ORS 164.865, 164.875 and 164.868 to 164.872, relating to unlawful recording or labeling of a recording;

Â Â Â Â Â  (P) ORS 165.007 to 165.022, 165.032 to 165.042 and 165.055 to 165.070, relating to forgery and related offenses;

Â Â Â Â Â  (Q) ORS 165.080 to 165.109, relating to business and commercial offenses;

Â Â Â Â Â  (R) ORS 165.485 to 165.515, 165.540 and 165.555, relating to communication crimes;

Â Â Â Â Â  (S) ORS 166.180, 166.190, 166.220, 166.250, 166.270, 166.275, 166.410, 166.450 and 166.470, relating to firearms and other weapons;

Â Â Â Â Â  (T) ORS 164.377 (2) to (4), as punishable under ORS 164.377 (5)(b), 167.007 to 167.017, 167.054, 167.057, 167.062 to 167.080, 167.090, 167.122 to 167.137, 167.147, 167.164, 167.167, 167.212, 167.355, 167.365, 167.370, 167.428, 167.431 and 167.439, relating to prostitution, obscenity, sexually explicit material, sexual conduct, gambling, computer crimes involving the Oregon State Lottery, animal fighting, forcible recovery of a fighting bird and related offenses;

Â Â Â Â Â  (U) ORS 171.990, relating to legislative witnesses;

Â Â Â Â Â  (V) ORS 260.575 and 260.665, relating to election offenses;

Â Â Â Â Â  (W) ORS 314.075, relating to income tax;

Â Â Â Â Â  (X) ORS 180.440 (2) and ORS chapter 323, relating to cigarette and tobacco products taxes and the directory developed under ORS 180.425;

Â Â Â Â Â  (Y) ORS 411.630, 411.675, 411.690 and 411.840, relating to public assistance payments, and ORS 411.990 (2) and (3);

Â Â Â Â Â  (Z) ORS 462.140, 462.415 and 462.420 to 462.520, relating to racing;

Â Â Â Â Â  (AA) ORS 463.995, relating to boxing, mixed martial arts and entertainment wrestling, as defined in ORS 463.015;

Â Â Â Â Â  (BB) ORS 471.305, 471.360, 471.392 to 471.400, 471.403, 471.404, 471.405, 471.425, 471.442, 471.445, 471.446, 471.485, 471.490 and 471.675, relating to alcoholic liquor, and any of the provisions of ORS chapter 471 relating to licenses issued under the Liquor Control Act;

Â Â Â Â Â  (CC) ORS 475.005 to 475.285 and 475.840 to 475.980, relating to controlled substances;

Â Â Â Â Â  (DD) ORS 480.070, 480.210, 480.215, 480.235 and 480.265, relating to explosives;

Â Â Â Â Â  (EE) ORS 819.010, 819.040, 822.100, 822.135 and 822.150, relating to motor vehicles;

Â Â Â Â Â  (FF) ORS 658.452 or 658.991 (2) to (4), relating to farm labor contractors;

Â Â Â Â Â  (GG) ORS chapter 706, relating to banking law administration;

Â Â Â Â Â  (HH) ORS chapter 714, relating to branch banking;

Â Â Â Â Â  (II) ORS chapter 716, relating to mutual savings banks;

Â Â Â Â Â  (JJ) ORS chapter 723, relating to credit unions;

Â Â Â Â Â  (KK) ORS chapter 726, relating to pawnbrokers;

Â Â Â Â Â  (LL) ORS 166.382 and 166.384, relating to destructive devices;

Â Â Â Â Â  (MM) ORS 165.074;

Â Â Â Â Â  (NN) ORS 59.840 to 59.980, relating to mortgage bankers and mortgage brokers;

Â Â Â Â Â  (OO) ORS chapter 496, 497 or 498, relating to wildlife;

Â Â Â Â Â  (PP) ORS 163.355 to 163.427, relating to sexual offenses;

Â Â Â Â Â  (QQ) ORS 166.015, relating to riot;

Â Â Â Â Â  (RR) ORS 166.155 and 166.165, relating to intimidation;

Â Â Â Â Â  (SS) ORS chapter 696, relating to real estate and escrow;

Â Â Â Â Â  (TT) ORS chapter 704, relating to outfitters and guides;

Â Â Â Â Â  (UU) ORS 165.692, relating to making a false claim for health care payment;

Â Â Â Â Â  (VV) ORS 162.117, relating to public investment fraud;

Â Â Â Â Â  (WW) ORS 164.170 or 164.172;

Â Â Â Â Â  (XX) ORS 647.140, 647.145 or 647.150, relating to trademark counterfeiting;

Â Â Â Â Â  (YY) ORS 164.886;

Â Â Â Â Â  (ZZ) ORS 167.312 and 167.388;

Â Â Â Â Â  (AAA) ORS 164.889;

Â Â Â Â Â  (BBB) ORS 165.800; or

Â Â Â Â Â  (CCC) ORS 163.263, 163.264 or 163.266.

Â Â Â Â Â  (b) Any conduct defined as Âracketeering activityÂ under 18 U.S.C. 1961 (1)(B), (C), (D) and (E).

Â Â Â Â Â  (7) ÂUnlawful debtÂ means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in the state in whole or in part because the debt was incurred or contracted:

Â Â Â Â Â  (a) In violation of any one of the following:

Â Â Â Â Â  (A) ORS chapter 462, relating to racing;

Â Â Â Â Â  (B) ORS 167.108 to 167.164, relating to gambling; or

Â Â Â Â Â  (C) ORS 82.010 to 82.170, relating to interest and usury.

Â Â Â Â Â  (b) In gambling activity in violation of federal law or in the business of lending money at a rate usurious under federal or state law.

Â Â Â Â Â  (8) Notwithstanding contrary provisions in ORS 174.060, when this section references a statute in the Oregon Revised Statutes that is substantially different in the nature of its essential provisions from what the statute was when this section was enacted, the reference shall extend to and include amendments to the statute. [1981 c.769 Â§2; 1983 c.338 Â§898; 1983 c.715 Â§1; 1985 c.176 Â§5; 1985 c.557 Â§8; 1987 c.158 Â§31; 1987 c.249 Â§7; 1987 c.789 Â§20; 1987 c.907 Â§12; 1989 c.384 Â§2; 1989 c.839 Â§27; 1989 c.846 Â§13; 1989 c.982 Â§6; 1991 c.398 Â§3; 1991 c.962 Â§6; 1993 c.95 Â§13; 1993 c.215 Â§1; 1993 c.508 Â§45; 1993 c.680 Â§29; 1995 c.301 Â§35; 1995 c.440 Â§13; 1995 c.768 Â§10; 1997 c.631 Â§420; 1997 c.789 Â§1; 1997 c.867 Â§23; 1999 c.722 Â§8; 1999 c.878 Â§4; 2001 c.146 Â§1; 2001 c.147 Â§3; 2003 c.111 Â§1; 2003 c.484 Â§8; 2003 c.801 Â§15; 2003 c.804 Â§66; 2007 c.498 Â§3; 2007 c.585 Â§26; 2007 c.811 Â§7; 2007 c.869 Â§7]

Â Â Â Â Â  166.720 Racketeering activity unlawful; penalties. (1) It is unlawful for any person who has knowingly received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any title to, or any right, interest or equity in, real property or in the establishment or operation of any enterprise.

Â Â Â Â Â  (2) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, any interest in or control of any real property or enterprise.

Â Â Â Â Â  (3) It is unlawful for any person employed by, or associated with, any enterprise to conduct or participate, directly or indirectly, in such enterprise through a pattern of racketeering activity or the collection of an unlawful debt.

Â Â Â Â Â  (4) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsections (1), (2) or (3) of this section.

Â Â Â Â Â  (5)(a) Any person convicted of engaging in activity in violation of the provisions of subsections (1) to (4) of this section is guilty of a Class A felony.

Â Â Â Â Â  (b) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of the provisions of subsections (1) to (4) of this section, through which the person derived a pecuniary value, or by which the person caused personal injury or property damage or other loss, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

Â Â Â Â Â  (c) The court shall hold a hearing to determine the amount of the fine authorized by paragraph (b) of this subsection.

Â Â Â Â Â  (d) For the purposes of paragraph (b) of this subsection, Âpecuniary valueÂ means:

Â Â Â Â Â  (A) Anything of value in the form of money, a negotiable instrument, a commercial interest or anything else the primary significance of which is economic advantage; or

Â Â Â Â Â  (B) Any other property or service that has a value in excess of $100.

Â Â Â Â Â  (6) An allegation of a pattern of racketeering activity is sufficient if it contains substantially the following:

Â Â Â Â Â  (a) A statement of the acts constituting each incident of racketeering activity in ordinary and concise language, and in a manner that enables a person of common understanding to know what is intended;

Â Â Â Â Â  (b) A statement of the relation to each incident of racketeering activity that the conduct was committed on or about a designated date, or during a designated period of time;

Â Â Â Â Â  (c) A statement, in the language of ORS 166.715 (4) or other ordinary and concise language, designating which distinguishing characteristic or characteristics interrelate the incidents of racketeering activity; and

Â Â Â Â Â  (d) A statement that the incidents alleged were not isolated. [1981 c.769 Â§Â§3,4; 1997 c.789 Â§2]

Â Â Â Â Â  166.725 Remedies for violation of ORS 166.720; time limitation. (1) Any circuit court may, after making due provision for the rights of innocent persons, enjoin violations of the provisions of ORS 166.720 (1) to (4) by issuing appropriate orders and judgments, including, but not limited to:

Â Â Â Â Â  (a) Ordering a divestiture by the defendant of any interest in any enterprise, including real property.

Â Â Â Â Â  (b) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of the provisions of ORS 166.720 (1) to (4).

Â Â Â Â Â  (c) Ordering the dissolution or reorganization of any enterprise.

Â Â Â Â Â  (d) Ordering the suspension or revocation of a license, permit or prior approval granted to any enterprise by any agency of the state.

Â Â Â Â Â  (e) Ordering the forfeiture of the charter of a corporation organized under the laws of this state, or the revocation of a certificate of authority authorizing a foreign corporation to conduct business within this state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of ORS 166.720 (1) to (4) and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate of authority revoked.

Â Â Â Â Â  (2) All property, real or personal, including money, used in the course of, derived from or realized through conduct in violation of a provision of ORS 166.715 to 166.735 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. Forfeited property shall be distributed as follows:

Â Â Â Â Â  (a)(A) All moneys and the clear proceeds of all other property forfeited shall be deposited with the State Treasurer to the credit of the Common School Fund.

Â Â Â Â Â  (B) For purposes of subparagraph (A) of this paragraph, Âclear proceedsÂ means proceeds of forfeited property less costs of maintaining and preserving property pending its sale or other disposition, less costs of sale or disposition and, if the Department of Justice has not otherwise recovered its costs and expenses of the investigation and prosecution leading to the forfeiture, less 30 percent of the remaining proceeds of the property which is awarded to the department as reasonable reimbursement for costs of such investigation and prosecution.

Â Â Â Â Â  (b) Any amounts awarded to the Department of Justice pursuant to paragraph (a) of this subsection shall be deposited in the Criminal Justice Revolving Account in the State Treasury.

Â Â Â Â Â  (3) Property subject to forfeiture under this section may be seized by a police officer, as defined in ORS 133.525 (2), upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

Â Â Â Â Â  (4) In the event of a seizure under subsection (3) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (5) The Attorney General, any district attorney or any state agency having jurisdiction over conduct in violation of a provision of ORS 166.715 to 166.735 may institute civil proceedings under this section. In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper. The Attorney General, district attorney or state agency bringing an action under this section may be awarded, upon entry of a judgment in favor of the state, costs of investigation and litigation, reasonably incurred. Amounts recovered may include costs and expenses of state and local governmental departments and agencies incurred in connection with the investigation or litigation.

Â Â Â Â Â  (6)(a) Any aggrieved person may institute a proceeding under subsection (1) of this section:

Â Â Â Â Â  (A) If the proceeding is based upon racketeering activity for which a criminal conviction has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

Â Â Â Â Â  (B) If the person is entitled to pursue a cause of action under subsection (7)(a)(B) of this section.

Â Â Â Â Â  (b) In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order and a preliminary injunction may be issued in any such action before a final determination on the merits.

Â Â Â Â Â  (7)(a) Any person who is injured by reason of any violation of the provisions of ORS 166.720 (1) to (4) shall have a cause of action for three-fold the actual damages sustained and, when appropriate, punitive damages:

Â Â Â Â Â  (A) If a criminal conviction for the racketeering activity that is the basis of the violation has been obtained, any rights of appeal have expired and the action is against the individual convicted of the racketeering activity; or

Â Â Â Â Â  (B) If the violation is based on racketeering activity as defined in ORS 166.715 (6)(a)(B) to (J), (K) as it relates to burglary and criminal trespass, (L) to (P), (S), (T), (U), (V), (X) to (Z), (AA) to (DD), (KK), (LL) or (OO) to (VV).

Â Â Â Â Â  (b) The defendant or any injured person may demand a trial by jury in any civil action brought pursuant to this subsection.

Â Â Â Â Â  (c) Any injured person shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the state has in the same property or proceeds.

Â Â Â Â Â  (8) An investigative agency may bring an action for civil penalties for any violation of ORS 166.720 (1) to (4). Upon proof of any such violation, the court shall impose a civil penalty of not more than $250,000.

Â Â Â Â Â  (9) A judgment rendered in favor of the state in any criminal proceeding under ORS 166.715 to 166.735 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

Â Â Â Â Â  (10) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (6) or (7) of this section if the Attorney General certifies that, in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding.

Â Â Â Â Â  (11)(a) Notwithstanding any other provision of law, a criminal or civil action or proceeding under ORS 166.715 to 166.735 may be commenced at any time within five years after the conduct in violation of a provision of ORS 166.715 to 166.735 terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent or restrain any violation of the provisions of ORS 166.715 to 166.735, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (6) or (7) of this section which is based in whole or in part upon any matter complained of in any such prosecution, action or proceeding shall be suspended during the pendency of such prosecution, action or proceeding and for two years following its termination.

Â Â Â Â Â  (b) A cause of action arising under subsection (6)(a)(A) or (7)(a)(A) of this section accrues when the criminal conviction for the underlying activity is obtained. In addition to any suspension of the running of the period of limitations provided for in paragraph (a) of this subsection, the period of limitations prescribed by paragraph (a) of this subsection is suspended during any appeal from the criminal conviction for the underlying activity.

Â Â Â Â Â  (12) The application of one civil remedy under any provision of ORS 166.715 to 166.735 shall not preclude the application of any other remedy, civil or criminal, under ORS 166.715 to 166.735 or any other provision of law. Civil remedies under ORS 166.715 to 166.735 are supplemental and not mutually exclusive.

Â Â Â Â Â  (13) Notwithstanding subsection (6) or (7) of this section, a person may not institute a proceeding under subsection (6) of this section and does not have a cause of action under subsection (7) of this section if the conduct that is the basis of the proceeding or action could also be the basis of a claim of discrimination because of sex that constitutes sexual harassment.

Â Â Â Â Â  (14) In an action brought under the provisions of this section by a person other than the Attorney General, a district attorney or a state agency, the court may award reasonable attorney fees to the prevailing party. In a civil action brought under the provisions of this section by the Attorney General, a district attorney or a state agency:

Â Â Â Â Â  (a) The court may award reasonable attorney fees to the Attorney General, district attorney or state agency if the Attorney General, district attorney or state agency prevails in the action; and

Â Â Â Â Â  (b) The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the Attorney General, district attorney or state agency had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1981 c.769 Â§5; 1983 c.715 Â§2; 1995 c.79 Â§54; 1995 c.618 Â§58a; 1995 c.619 Â§1; 1995 c.696 Â§17; 1997 c.249 Â§51; 1997 c.789 Â§3; 2003 c.576 Â§390; 2007 c.869 Â§8]

Â Â Â Â Â  166.730 Authority of investigative agency; compelling compliance with subpoena. (1) If, pursuant to the civil enforcement provisions of ORS 166.725, an investigative agency has reason to believe that a person or other enterprise has engaged in, or is engaging in, activity in violation of ORS 166.715 to 166.735, the investigative agency may administer oaths or affirmations, subpoena witnesses or documents or other material, and collect evidence pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (2) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make such matter available to the investigative agency or its representative for examination at the place where such matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

Â Â Â Â Â  (3) Upon failure of a person or enterprise, without lawful excuse, to obey a subpoena, and after reasonable notice to such person or enterprise, the investigative agency may apply to the circuit court for the judicial district in which such person or enterprise resides, is found or transacts business for an order compelling compliance. [1981 c.769 Â§6; 1983 c.715 Â§3]

Â Â Â Â Â  166.735 Short title; construction. (1) ORS 166.715 to 166.735 may be cited as the Oregon Racketeer Influenced and Corrupt Organization Act.

Â Â Â Â Â  (2) The provisions of ORS 166.715 to 166.735 shall be liberally construed to effectuate its remedial purposes. [1981 c.769 Â§Â§1,7; 1983 c.715 Â§4]

_______________



Chapter 167

Chapter 167 Â Offenses Against

Public Health, Decency and Animals

2007 EDITION

PUBLIC HEALTH AND DECENCY OFFENSES

CRIMES AND PUNISHMENTS

PROSTITUTION AND RELATED OFFENSES

167.002Â Â Â Â  Definitions for ORS 167.002 to 167.027

167.007Â Â Â Â  Prostitution

167.012Â Â Â Â  Promoting prostitution

167.017Â Â Â Â  Compelling prostitution

167.027Â Â Â Â  Evidence required to show place of prostitution

OBSCENITY AND RELATED OFFENSES

167.051Â Â Â Â  Definitions for ORS 167.054 and 167.057

167.054Â Â Â Â  Furnishing sexually explicit material to a child

167.057Â Â Â Â  Luring a minor

167.060Â Â Â Â  Definitions for ORS 167.060 to 167.095

167.062Â Â Â Â  Sadomasochistic abuse or sexual conduct in live show

167.075Â Â Â Â  Exhibiting an obscene performance to a minor

167.080Â Â Â Â  Displaying obscene materials to minors

167.085Â Â Â Â  Defenses in prosecutions under ORS 167.075 and 167.080

167.090Â Â Â Â  Publicly displaying nudity or sex for advertising purposes

167.095Â Â Â Â  Defenses in prosecutions under ORS 167.090

167.100Â Â Â Â  Application of ORS 167.060 to 167.100

GAMBLING OFFENSES

167.108Â Â Â Â  Definitions for ORS 167.109 and 167.112

167.109Â Â Â Â  Internet gambling

167.112Â Â Â Â  Liability of certain entities engaged in certain financial transactions

167.114Â Â Â Â  Application of ORS 167.109 and 167.112 to
Oregon
Racing Commission

167.116Â Â Â Â  Rulemaking

167.117Â Â Â Â  Definitions for ORS 167.108 to 167.164 and 464.270 to 464.530

167.118Â Â Â Â  Bingo, lotto or raffle games or
Monte Carlo
events conducted by charitable, fraternal or religious organizations; rules

167.121Â Â Â Â  Local regulation of social games

167.122Â Â Â Â  Unlawful gambling in the second degree

167.127Â Â Â Â  Unlawful gambling in the first degree

167.132Â Â Â Â  Possession of gambling records in the second degree

167.137Â Â Â Â  Possession of gambling records in the first degree

167.142Â Â Â Â  Defense to possession of gambling records

167.147Â Â Â Â  Possession of a gambling device; defense

167.153Â Â Â Â  Proving occurrence of sporting event in prosecutions of gambling offenses

167.158Â Â Â Â  Lottery prizes forfeited to county; exception; action by county to recover

167.162Â Â Â Â  Gambling device as public nuisance; defense; seizure and destruction

167.164Â Â Â Â  Possession of gray machine; penalty; defense

167.166Â Â Â Â  Removal of unauthorized video lottery game terminal

167.167Â Â Â Â  Cheating

OFFENSES INVOLVING CONTROLLED SUBSTANCES

167.203Â Â Â Â  Definitions for ORS 167.212 to 167.252

167.212Â Â Â Â  Tampering with drug records

167.222Â Â Â Â  Frequenting a place where controlled substances are used

167.238Â Â Â Â  Prima facie evidence permitted in prosecutions of drug offenses

167.243Â Â Â Â  Exemption contained in drug laws as defense to drug offenses

167.248Â Â Â Â  Search and seizure of conveyance in which drugs unlawfully transported or possessed

167.252Â Â Â Â  Acquittal or conviction under federal law as precluding state prosecution

167.262Â Â Â Â  Adult using minor in commission of controlled substance offense

OFFENSES AGAINST ANIMALS

167.310Â Â Â Â  Definitions for ORS 167.310 to 167.351

167.312Â Â Â Â  Research and animal interference

167.315Â Â Â Â  Animal abuse in the second degree

167.320Â Â Â Â  Animal abuse in the first degree

167.322Â Â Â Â  Aggravated animal abuse in the first degree

167.325Â Â Â Â  Animal neglect in the second degree

167.330Â Â Â Â  Animal neglect in the first degree

167.332Â Â Â Â  Prohibition against possession of domestic animal

167.333Â Â Â Â  Sexual assault of animal

167.334Â Â Â Â  Evaluation of person convicted of violating ORS 167.333

167.335Â Â Â Â  Exemption from ORS 167.315 to 167.333

167.337Â Â Â Â  Interfering with law enforcement animal

167.339Â Â Â Â  Assaulting law enforcement animal

167.340Â Â Â Â  Animal abandonment

167.345Â Â Â Â  Authority to enter premises; search warrant; notice of impoundment of animal; damage resulting from entry

167.347Â Â Â Â  Forfeiture of animal to animal care agency prior to disposition of criminal charge

167.348Â Â Â Â  Placement of forfeited animal; preference

167.350Â Â Â Â  Forfeiture of rights in mistreated animal; costs; disposition of animal

167.351Â Â Â Â  Trading in nonambulatory livestock

167.352Â Â Â Â  Interfering with assistance, search and rescue or therapy animal

167.355Â Â Â Â  Involvement in animal fighting

167.360Â Â Â Â  Definitions for ORS 167.360 to 167.375

167.365Â Â Â Â  Dogfighting

167.370Â Â Â Â  Participation in dogfighting

167.372Â Â Â Â  Possessing dogfighting paraphernalia

167.375Â Â Â Â  Seizure of fighting dogs; procedure

167.385Â Â Â Â  Unauthorized use of livestock animal

167.387Â Â Â Â  Definitions for ORS 167.387 and 167.388

167.388Â Â Â Â  Interference with livestock production

167.390Â Â Â Â  Commerce in fur of domestic cats and dogs prohibited; exception

OFFENSES INVOLVING TOBACCO

167.400Â Â Â Â  Tobacco possession by minors prohibited

167.401Â Â Â Â  Tobacco purchase by minors prohibited; exceptions

167.402Â Â Â Â  Locating tobacco vending machines where minors have access prohibited

167.404Â Â Â Â  Limitation on right of city or county to regulate tobacco vending machines

167.407Â Â Â Â  Locating tobacco products where customers can access without store employee prohibited

OFFENSES INVOLVING FIGHTING BIRDS

167.426Â Â Â Â  Definitions for ORS 167.426 to 167.439

167.428Â Â Â Â  Cockfighting

167.431Â Â Â Â  Participation in cockfighting

167.433Â Â Â Â  Seizure of fighting birds; procedure

167.435Â Â Â Â  Forfeiture of rights in fighting birds or property

167.437Â Â Â Â  Constructive possession of fighting birds; procedure

167.439Â Â Â Â  Forcible recovery of fighting bird

OFFENSES INVOLVING UNUSED PROPERTY MARKETS

167.500Â Â Â Â  Definitions for ORS 167.502, 167.506 and 167.508

167.502Â Â Â Â
Sale
of certain items at unused property market prohibited; exceptions

167.506Â Â Â Â  Recordkeeping requirements

167.508Â Â Â Â  Exemptions from ORS 167.502 and 167.506

MISCELLANEOUS

167.808Â Â Â Â  Unlawful possession of inhalants

167.810Â Â Â Â  Creating a hazard

167.820Â Â Â Â  Concealing the birth of an infant

167.822Â Â Â Â  Improper repair of vehicle inflatable restraint system

167.824Â Â Â Â  Unlawful possession of undeployed air bags or air bag canisters

167.830Â Â Â Â  Employment of minors in place of public entertainment

167.840Â Â Â Â  Application of ORS 167.830 limited

PROSTITUTION AND RELATED OFFENSES

Â Â Â Â Â  167.002 Definitions for ORS 167.002 to 167.027. As used in ORS 167.002 to 167.027, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPlace of prostitutionÂ means any place where prostitution is practiced.

Â Â Â Â Â  (2) ÂProstituteÂ means a male or female person who engages in sexual conduct or sexual contact for a fee.

Â Â Â Â Â  (3) ÂProstitution enterpriseÂ means an arrangement whereby two or more prostitutes are organized to conduct prostitution activities.

Â Â Â Â Â  (4) ÂSexual conductÂ means sexual intercourse or deviate sexual intercourse.

Â Â Â Â Â  (5) ÂSexual contactÂ means any touching of the sexual organs or other intimate parts of a person not married to the actor for the purpose of arousing or gratifying the sexual desire of either party. [1971 c.743 Â§249; 1973 c.699 Â§5]

Â Â Â Â Â  167.005 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.007 Prostitution. (1) A person commits the crime of prostitution if:

Â Â Â Â Â  (a) The person engages in or offers or agrees to engage in sexual conduct or sexual contact in return for a fee; or

Â Â Â Â Â  (b) The person pays or offers or agrees to pay a fee to engage in sexual conduct or sexual contact.

Â Â Â Â Â  (2) Prostitution is a Class A misdemeanor. [1971 c.743 Â§250; 1973 c.52 Â§1; 1973 c.699 Â§6]

Â Â Â Â Â  167.010 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.012 Promoting prostitution. (1) A person commits the crime of promoting prostitution if, with intent to promote prostitution, the person knowingly:

Â Â Â Â Â  (a) Owns, controls, manages, supervises or otherwise maintains a place of prostitution or a prostitution enterprise; or

Â Â Â Â Â  (b) Induces or causes a person to engage in prostitution or to remain in a place of prostitution; or

Â Â Â Â Â  (c) Receives or agrees to receive money or other property, other than as a prostitute being compensated for personally rendered prostitution services, pursuant to an agreement or understanding that the money or other property is derived from a prostitution activity; or

Â Â Â Â Â  (d) Engages in any conduct that institutes, aids or facilitates an act or enterprise of prostitution.

Â Â Â Â Â  (2) Promoting prostitution is a Class C felony. [1971 c.743 Â§251]

Â Â Â Â Â  167.015 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.017 Compelling prostitution. (1) A person commits the crime of compelling prostitution if the person knowingly:

Â Â Â Â Â  (a) Uses force or intimidation to compel another to engage in prostitution; or

Â Â Â Â Â  (b) Induces or causes a person under 18 years of age to engage in prostitution; or

Â Â Â Â Â  (c) Induces or causes the spouse, child or stepchild of the person to engage in prostitution.

Â Â Â Â Â  (2) Compelling prostitution is a Class B felony. [1971 c.743 Â§252]

Â Â Â Â Â  167.020 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.022 [1971 c.743 Â§253; repealed by 1979 c.248 Â§1]

Â Â Â Â Â  167.025 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.027 Evidence required to show place of prostitution. (1) On the issue of whether a place is a place of prostitution as defined in ORS 167.002, its general repute and repute of persons who reside in or frequent the place shall be competent evidence.

Â Â Â Â Â  (2) Notwithstanding ORS 136.655, in any prosecution under ORS 167.012 and 167.017, spouses are competent and compellable witnesses for or against either party. [1971 c.743 Â§254]

Â Â Â Â Â  167.030 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.035 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.040 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.045 [1953 c.641 Â§Â§1, 7; 1955 c.636 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.050 [1953 c.641 Â§7; 1955 c.636 Â§7; 1963 c.353 Â§1; repealed by 1971 c.743 Â§432]

OBSCENITY AND RELATED OFFENSES

Â Â Â Â Â  167.051 Definitions for ORS 167.054 and 167.057. As used in ORS 167.054 and 167.057:

Â Â Â Â Â  (1) ÂChildÂ means a person under 13 years of age.

Â Â Â Â Â  (2) ÂFurnishesÂ means to sell, give, rent, loan or otherwise provide.

Â Â Â Â Â  (3) ÂMinorÂ means a person under 18 years of age.

Â Â Â Â Â  (4) ÂSexual conductÂ means:

Â Â Â Â Â  (a) Human masturbation or sexual intercourse;

Â Â Â Â Â  (b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals;

Â Â Â Â Â  (c) Penetration of the vagina or rectum by any object other than as part of a medical diagnosis or as part of a personal hygiene practice; or

Â Â Â Â Â  (d) Touching of the genitals, pubic areas or buttocks of the human male or female or of the breasts of the human female.

Â Â Â Â Â  (5) ÂSexually explicit materialÂ means material containing visual images of:

Â Â Â Â Â  (a) Human masturbation or sexual intercourse;

Â Â Â Â Â  (b) Genital-genital, oral-genital, anal-genital or oral-anal contact, whether between persons of the same or opposite sex or between humans and animals; or

Â Â Â Â Â  (c) Penetration of the vagina or rectum by any object other than as part of a personal hygiene practice. [2007 c.869 Â§1]

Â Â Â Â Â  Note: 167.051, 167.054 and 167.057 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.054 Furnishing sexually explicit material to a child. (1) A person commits the crime of furnishing sexually explicit material to a child if the person intentionally furnishes a child, or intentionally permits a child to view, sexually explicit material and the person knows that the material is sexually explicit material.

Â Â Â Â Â  (2) A person is not liable to prosecution for violating subsection (1) of this section if:

Â Â Â Â Â  (a) The person is an employee of a bona fide museum, school, law enforcement agency, medical treatment provider or public library, acting within the scope of regular employment; or

Â Â Â Â Â  (b) The person furnishes, or permits the viewing of, material the sexually explicit portions of which form merely an incidental part of an otherwise nonoffending whole and serve some purpose other than titillation.

Â Â Â Â Â  (3) In a prosecution under subsection (1) of this section, it is an affirmative defense:

Â Â Â Â Â  (a) That the sexually explicit material was furnished, or the viewing was permitted, solely for the purpose of sex education, art education or psychological treatment and was furnished or permitted by the childÂs parent or legal guardian, by an educator or treatment provider or by another person acting on behalf of the parent, legal guardian, educator or treatment provider;

Â Â Â Â Â  (b) That the defendant had reasonable cause to believe that the person to whom the sexually explicit material was furnished, or who was permitted to view the material, was not a child; or

Â Â Â Â Â  (c) That the defendant was less than three years older than the child at the time of the alleged offense.

Â Â Â Â Â  (4) In a prosecution under subsection (1) of this section, it is not a defense that the person to whom the sexually explicit material was furnished or who was permitted to view the material was not a child but was a law enforcement officer posing as a child.

Â Â Â Â Â  (5) Furnishing sexually explicit material to a child is a Class A misdemeanor. [2007 c.869 Â§2]

Â Â Â Â Â  Note: See note under 167.051.

Â Â Â Â Â  167.055 [1955 c.636 Â§9; 1963 c.513 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.057 Luring a minor. (1) A person commits the crime of luring a minor if the person:

Â Â Â Â Â  (a) Furnishes to, or uses with, a minor a visual representation or explicit verbal description or narrative account of sexual conduct; and

Â Â Â Â Â  (b) Furnishes or uses the representation, description or account for the purpose of:

Â Â Â Â Â  (A) Arousing or satisfying the sexual desires of the person or the minor; or

Â Â Â Â Â  (B) Inducing the minor to engage in sexual conduct.

Â Â Â Â Â  (2) A person is not liable to prosecution for violating subsection (1) of this section if the person furnishes or uses a representation, description or account of sexual conduct that forms merely an incidental part of an otherwise nonoffending whole and serves some purpose other than titillation.

Â Â Â Â Â  (3) In a prosecution under subsection (1) of this section, it is an affirmative defense:

Â Â Â Â Â  (a) That the representation, description or account was furnished or used for the purpose of psychological or medical treatment and was furnished by a treatment provider or by another person acting on behalf of the treatment provider;

Â Â Â Â Â  (b) That the defendant had reasonable cause to believe that the person to whom the representation, description or account was furnished or with whom the representation, description or account was used was not a minor; or

Â Â Â Â Â  (c) That the defendant was less than three years older than the minor at the time of the alleged offense.

Â Â Â Â Â  (4) In a prosecution under subsection (1) of this section, it is not a defense that the person to whom the representation, description or account was furnished or with whom the representation, description or account was used was not a minor but was a law enforcement officer posing as a minor.

Â Â Â Â Â  (5) Luring a minor is a Class C felony. [2007 c.869 Â§3]

Â Â Â Â Â  Note: See note under 167.051.

Â Â Â Â Â  167.060 Definitions for ORS 167.060 to 167.095. As used in ORS 167.060 to 167.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertising purposesÂ means purposes of propagandizing in connection with the commercial sale of a product or type of product, the commercial offering of a service, or the commercial exhibition of an entertainment.

Â Â Â Â Â  (2) ÂDisplays publiclyÂ means the exposing, placing, posting, exhibiting, or in any fashion displaying in any location, whether public or private, an item in such a manner that it may be readily seen and its content or character distinguished by normal unaided vision viewing it from a public thoroughfare, depot or vehicle.

Â Â Â Â Â  (3) ÂFurnishesÂ means to sell, give, rent, loan or otherwise provide.

Â Â Â Â Â  (4) ÂMinorÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (5) ÂNudityÂ means uncovered, or less than opaquely covered, post-pubertal human genitals, pubic areas, the post-pubertal human female breast below a point immediately above the top of the areola, or the covered human male genitals in a discernibly turgid state. For purposes of this definition, a female breast is considered uncovered if the nipple only or the nipple and areola only are covered.

Â Â Â Â Â  (6) ÂObscene performanceÂ means a play, motion picture, dance, show or other presentation, whether pictured, animated or live, performed before an audience and which in whole or in part depicts or reveals nudity, sexual conduct, sexual excitement or sadomasochistic abuse, or which includes obscenities or explicit verbal descriptions or narrative accounts of sexual conduct.

Â Â Â Â Â  (7) ÂObscenitiesÂ means those slang words currently generally rejected for regular use in mixed society, that are used to refer to genitals, female breasts, sexual conduct or excretory functions or products, either that have no other meaning or that in context are clearly used for their bodily, sexual or excretory meaning.

Â Â Â Â Â  (8) ÂPublic thoroughfare, depot or vehicleÂ means any street, highway, park, depot or transportation platform, or other place, whether indoors or out, or any vehicle for public transportation, owned or operated by government, either directly or through a public corporation or authority, or owned or operated by any agency of public transportation that is designed for the use, enjoyment or transportation of the general public.

Â Â Â Â Â  (9) ÂSadomasochistic abuseÂ means flagellation or torture by or upon a person who is nude or clad in undergarments or in revealing or bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

Â Â Â Â Â  (10) ÂSexual conductÂ means human masturbation, sexual intercourse, or any touching of the genitals, pubic areas or buttocks of the human male or female, or the breasts of the female, whether alone or between members of the same or opposite sex or between humans and animals in an act of apparent sexual stimulation or gratification.

Â Â Â Â Â  (11) ÂSexual excitementÂ means the condition of human male or female genitals or the breasts of the female when in a state of sexual stimulation, or the sensual experiences of humans engaging in or witnessing sexual conduct or nudity. [1971 c.743 Â§255]

Â Â Â Â Â  167.062 Sadomasochistic abuse or sexual conduct in live show. (1) It is unlawful for any person to knowingly engage in sadomasochistic abuse or sexual conduct in a live public show.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class A misdemeanor.

Â Â Â Â Â  (3) It is unlawful for any person to knowingly direct, manage, finance or present a live public show in which the participants engage in sadomasochistic abuse or sexual conduct.

Â Â Â Â Â  (4) Violation of subsection (3) of this section is a Class C felony.

Â Â Â Â Â  (5) As used in ORS 167.002, 167.007 and this section unless the context requires otherwise:

Â Â Â Â Â  (a) ÂLive public showÂ means a public show in which human beings, animals, or both appear bodily before spectators or customers.

Â Â Â Â Â  (b) ÂPublic showÂ means any entertainment or exhibition advertised or in some other fashion held out to be accessible to the public or member of a club, whether or not an admission or other charge is levied or collected and whether or not minors are admitted or excluded. [1973 c.699 Â§Â§2,3; 2007 c.869 Â§9]

Â Â Â Â Â  167.065 [1971 c.743 Â§256; repealed by 2007 c.869 Â§11]

Â Â Â Â Â  167.070 [1971 c.743 Â§257; repealed by 2007 c.869 Â§11]

Â Â Â Â Â  167.075 Exhibiting an obscene performance to a minor.(1) A person commits the crime of exhibiting an obscene performance to a minor if the minor is unaccompanied by the parent or lawful guardian of the minor, and for a monetary consideration or other valuable commodity or service, the person knowingly or recklessly:

Â Â Â Â Â  (a) Exhibits an obscene performance to the minor; or

Â Â Â Â Â  (b) Sells an admission ticket or other means to gain entrance to an obscene performance to the minor; or

Â Â Â Â Â  (c) Permits the admission of the minor to premises whereon there is exhibited an obscene performance.

Â Â Â Â Â  (2) No employee is liable to prosecution under this section or under any city or home-rule county ordinance for exhibiting or possessing with intent to exhibit any obscene motion picture provided the employee is acting within the scope of regular employment at a showing open to the public.

Â Â Â Â Â  (3) As used in this section, ÂemployeeÂ means any person regularly employed by the owner or operator of a motion picture theater if the person has no financial interest other than salary or wages in the ownership or operation of the motion picture theater, no financial interest in or control over the selection of the motion pictures shown in the theater, and is working within the motion picture theater where the person is regularly employed, but does not include a manager of the motion picture theater.

Â Â Â Â Â  (4) Exhibiting an obscene performance to a minor is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§258]

Â Â Â Â Â  167.080 Displaying obscene materials to minors. (1) A person commits the crime of displaying obscene materials to minors if, being the owner, operator or manager of a business or acting in a managerial capacity, the person knowingly or recklessly permits a minor who is not accompanied by the parent or lawful guardian of the minor to enter or remain on the premises, if in that part of the premises where the minor is so permitted to be, there is visibly displayed:

Â Â Â Â Â  (a) Any picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse; or

Â Â Â Â Â  (b) Any book, magazine, paperback, pamphlet or other written or printed matter, however reproduced, that reveals a person or portion of the human body that depicts nudity, sexual conduct, sexual excitement or sadomasochistic abuse.

Â Â Â Â Â  (2) Displaying obscene materials to minors is a Class A misdemeanor. Notwithstanding ORS 161.635 and 161.655, a person convicted under this section may be sentenced to pay a fine, fixed by the court, not exceeding $10,000. [1971 c.743 Â§259]

Â Â Â Â Â  167.085 Defenses in prosecutions under ORS 167.075 and 167.080. In any prosecution under ORS 167.075 and 167.080, it is an affirmative defense for the defendant to prove:

Â Â Â Â Â  (1) That the defendant was in a parental or guardianship relationship with the minor;

Â Â Â Â Â  (2) That the defendant was a bona fide school, museum or public library, or was acting in the course of employment as an employee of such organization or of a retail outlet affiliated with and serving the educational purpose of such organization;

Â Â Â Â Â  (3) That the defendant was charged with furnishing, showing, exhibiting or displaying an item, those portions of which might otherwise be contraband forming merely an incidental part of an otherwise nonoffending whole, and serving some purpose therein other than titillation; or

Â Â Â Â Â  (4) That the defendant had reasonable cause to believe that the person involved was not a minor. [1971 c.743 Â§260; 1993 c.18 Â§27; 2001 c.607 Â§1]

Â Â Â Â Â  167.087 [1973 c.699 Â§4; repealed by 2007 c.869 Â§11]

Â Â Â Â Â  167.089 [1975 c.272 Â§2; repealed by 2007 c.869 Â§11]

Â Â Â Â Â  167.090 Publicly displaying nudity or sex for advertising purposes. (1) A person commits the crime of publicly displaying nudity or sex for advertising purposes if, for advertising purposes, the person knowingly:

Â Â Â Â Â  (a) Displays publicly or causes to be displayed publicly a picture, photograph, drawing, sculpture or other visual representation or image of a person or portion of the human body that depicts nudity, sadomasochistic abuse, sexual conduct or sexual excitement, or any page, poster or other written or printed matter bearing such representation or a verbal description or narrative account of such items or activities, or any obscenities; or

Â Â Â Â Â  (b) Permits any display described in this section on premises owned, rented or operated by the person.

Â Â Â Â Â  (2) Publicly displaying nudity or sex for advertising purposes is a Class A misdemeanor. [1971 c.743 Â§261]

Â Â Â Â Â  167.095 Defenses in prosecutions under ORS 167.090. In any prosecution for violation of ORS 167.090, it shall be an affirmative defense for the defendant to prove:

Â Â Â Â Â  (1) That the public display, even though in connection with a commercial venture, was primarily for artistic purposes or as a public service; or

Â Â Â Â Â  (2) That the public display was of nudity, exhibited by a bona fide art, antique or similar gallery or exhibition, and visible in a normal display setting. [1971 c.743 Â§262]

Â Â Â Â Â  167.100 Application of ORS 167.060 to 167.100. ORS 167.060 to 167.100 shall be applicable and uniform throughout the state and all political subdivisions and municipalities therein, and no local authority shall enact any ordinances, rules or regulations in conflict with the provisions thereof. [1971 c.743 Â§262a]

Â Â Â Â Â  167.105 [Repealed by 1971 c.743 Â§432]

GAMBLING OFFENSES

Â Â Â Â Â  167.108 Definitions for ORS 167.109 and 167.112. As used in ORS 167.109 and 167.112:

Â Â Â Â Â  (1) ÂCreditÂ and Âcredit cardÂ have the meaning given those terms under the federal Consumer Credit Protection Act (P.L. 90-321, 82 Stat. 146, 15 U.S.C. 1601).

Â Â Â Â Â  (2) ÂElectronic funds transferÂ has the meaning given that term in ORS 293.525.

Â Â Â Â Â  (3) ÂFinancial institutionÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (4) ÂMoney transmissionÂ has the meaning given that term in ORS 717.200. [2001 c.502 Â§4]

Â Â Â Â Â  167.109 Internet gambling. (1) A person engaged in an Internet gambling business may not knowingly accept, in connection with the participation of another person in unlawful gambling using the Internet:

Â Â Â Â Â  (a) Credit, or the proceeds of credit, extended to or on behalf of such other person, including credit extended through the use of a credit card;

Â Â Â Â Â  (b) An electronic funds transfer or funds transmitted by or through a money transmission business, or the proceeds of an electronic funds transfer or money transmission service, from or on behalf of the other person;

Â Â Â Â Â  (c) Any check, draft or similar instrument that is drawn by or on behalf of the other person and is drawn on or payable at or through any financial institution; or

Â Â Â Â Â  (d) The proceeds of any other form of financial transaction that involves a financial institution as a payor or financial intermediary on behalf of or for the benefit of the other person.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class C felony. [2001 c.502 Â§2]

Â Â Â Â Â  167.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.112 Liability of certain entities engaged in certain financial transactions. Notwithstanding any other provision of law, a creditor, credit card issuer, financial institution, operator of a terminal at which an electronic funds transfer may be initiated, money transmission business or any national, regional or local network utilized to effect a credit transaction, electronic funds transfer or money transmission service that is not liable under ORS 167.109:

Â Â Â Â Â  (1) May collect on any debt arising out of activities that are illegal under ORS 167.109;

Â Â Â Â Â  (2) Shall not be deemed to be participating in any activities that are illegal under ORS 167.109 by reason of their processing transactions arising out of such activities or collecting debts arising out of such activities; and

Â Â Â Â Â  (3) Shall not be liable under any provision of ORS 166.715 to 166.735 or 646.605 to 646.652 by reason of their processing transactions arising out of activities that are illegal under ORS 167.109 or collecting debts arising out of such activities. [2001 c.502 Â§3]

Â Â Â Â Â  167.114 Application of ORS 167.109 and 167.112 to
Oregon
Racing Commission. ORS 167.109 and 167.112 do not apply to activities licensed and regulated by the Oregon Racing Commission under ORS chapter 462. [2001 c.502 Â§5]

Â Â Â Â Â  Note: Section 8, chapter 502, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 8. Sections 2 to 5 of this 2001 Act [167.108 to 167.114] apply to debts first occurring on or after the effective date of this 2001 Act [June 21, 2001] and to debts occurring prior to the effective date of this 2001 Act that have not been determined by a court to be uncollectible, unlawful or illegal. [2001 c.502 Â§8]

Â Â Â Â Â  167.115 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.116 Rulemaking. (1) The Oregon State Lottery Commission shall adopt rules to carry out the provisions of ORS 167.117 (9)(c)(E) and (20)(b).

Â Â Â Â Â  (2) Devices authorized by the Oregon State Lottery Commission for the purposes described in ORS 167.117 (9)(c)(E) and (20)(b) are exempted from the provisions of 15 U.S.C. 1172. [1999 c.193 Â§2; 2001 c.502 Â§6]

Â Â Â Â Â  Note: 167.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.117 Definitions for ORS 167.108 to 167.164 and 464.270 to 464.530. As used in ORS 167.108 to 167.164 and 464.270 to 464.530, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBingo or lottoÂ means a game, played with cards bearing lines of numbers, in which a player covers or uncovers a number selected from a container, and which is won by a player who is present during the game and who first covers or uncovers the selected numbers in a designated combination, sequence or pattern.

Â Â Â Â Â  (2) ÂBookmakerÂ means a person who unlawfully accepts a bet from a member of the public upon the outcome of a future contingent event and who charges or accepts a percentage, fee or vigorish on the wager.

Â Â Â Â Â  (3) ÂBookmakingÂ means promoting gambling by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events.

Â Â Â Â Â  (4) ÂCasino gameÂ means any of the traditional gambling-based games commonly known as dice, faro, monte, roulette, fan-tan, twenty-one, blackjack, Texas hold-Âem, seven-and-a-half, big injun, klondike, craps, poker, chuck-a-luck, Chinese chuck-a-luck (dai shu), wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panquinqui, red dog, acey-deucey, or any other gambling-based game similar in form or content.

Â Â Â Â Â  (5)(a) ÂCharitable, fraternal or religious organizationÂ means any person that is:

Â Â Â Â Â  (A) Organized and existing for charitable, benevolent, eleemosynary, humane, patriotic, religious, philanthropic, recreational, social, educational, civic, fraternal or other nonprofit purposes; and

Â Â Â Â Â  (B) Exempt from payment of federal income taxes because of its charitable, fraternal or religious purposes.

Â Â Â Â Â  (b) The fact that contributions to an organization profiting from a contest of chance do not qualify for a charitable deduction for tax purposes or that the organization is not otherwise exempt from payment of federal income taxes pursuant to the Internal Revenue Code of 1986, as amended, constitutes prima facie evidence that the organization is not a bona fide charitable, fraternal or religious organization.

Â Â Â Â Â  (6) ÂContest of chanceÂ means any contest, game, gaming scheme or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that skill of the contestants may also be a factor therein.

Â Â Â Â Â  (7) ÂGamblingÂ means that a person stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under the control or influence of the person, upon an agreement or understanding that the person or someone else will receive something of value in the event of a certain outcome. ÂGamblingÂ does not include:

Â Â Â Â Â  (a) Bona fide business transactions valid under the law of contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

Â Â Â Â Â  (b) Engaging in contests of chance under the following conditions:

Â Â Â Â Â  (A) The contest is played for some token other than money;

Â Â Â Â Â  (B) An individual contestant may not purchase more than $100 worth of tokens for use in the contest during any 24-hour period;

Â Â Â Â Â  (C) The tokens may be exchanged only for property other than money;

Â Â Â Â Â  (D) Except when the tokens are exchanged for a beverage or merchandise to be consumed on the premises, the tokens are not redeemable on the premises where the contest is conducted or within 50 miles thereof; and

Â Â Â Â Â  (E) Except for charitable, fraternal or religious organizations, no person who conducts the contest as owner, agent or employee profits in any manner from operation of the contest.

Â Â Â Â Â  (c) Social games.

Â Â Â Â Â  (d) Bingo, lotto or raffle games or
Monte Carlo
events operated in compliance with ORS 167.118, by a charitable, fraternal or religious organization licensed pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530 to operate such games.

Â Â Â Â Â  (8) ÂGambling deviceÂ means any device, machine, paraphernalia or equipment that is used or usable in the playing phases of unlawful gambling, whether it consists of gambling between persons or gambling by a person involving the playing of a machine. Lottery tickets, policy slips and other items used in the playing phases of lottery and policy schemes are not gambling devices within this definition. Amusement devices other than gray machines, that do not return to the operator or player thereof anything but free additional games or plays, shall not be considered to be gambling devices.

Â Â Â Â Â  (9)(a) ÂGray machineÂ means any electrical or electromechanical device, whether or not it is in working order or some act of manipulation, repair, adjustment or modification is required to render it operational, that:

Â Â Â Â Â  (A) Awards credits or contains or is readily adaptable to contain, a circuit, meter or switch capable of removing or recording the removal of credits earned by a player, other than removal during the course of continuous play; or

Â Â Â Â Â  (B) Plays, emulates or simulates a casino game, bingo or keno.

Â Â Â Â Â  (b) A device is no less a gray machine because, apart from its use or adaptability as such, it may also sell or deliver something of value on the basis other than chance.

Â Â Â Â Â  (c) ÂGray machineÂ does not include:

Â Â Â Â Â  (A) Any device commonly known as a personal computer, including any device designed and marketed solely for home entertainment, when used privately and not for a fee and not used to facilitate any form of gambling;

Â Â Â Â Â  (B) Any device operated under the authority of the Oregon State Lottery;

Â Â Â Â Â  (C) Any device manufactured or serviced but not operated in
Oregon
by a manufacturer who has been approved under rules adopted by the Oregon State Lottery Commission;

Â Â Â Â Â  (D) A slot machine;

Â Â Â Â Â  (E) Any device authorized by the Oregon State Lottery Commission for:

Â Â Â Â Â  (i) Display and demonstration purposes only at trade shows; or

Â Â Â Â Â  (ii) Training and testing purposes by the Department of State Police; or

Â Â Â Â Â  (F) Any device used to operate bingo in compliance with ORS 167.118 by a charitable, fraternal or religious organization licensed to operate bingo pursuant to ORS 167.118, 464.250 to 464.380 and 464.420 to 464.530.

Â Â Â Â Â  (10) ÂHandleÂ means the total amount of money and other things of value bet on the bingo, lotto or raffle games, the value of raffle chances sold or the total amount collected from the sale of imitation money during
Monte Carlo
events.

Â Â Â Â Â  (11) ÂInternetÂ means an interactive computer service or system or an information service, system or access software provider that provides or enables computer access by multiple users to a computer server and includes, but is not limited to, an information service, system or access software provider that provides access to a network system commonly known as the Internet, or any comparable system or service and also includes, but is not limited to a World Wide Web page, newsgroup, message board, mailing list or chat area on any interactive computer service or system or other online service.

Â Â Â Â Â  (12) ÂLotteryÂ or ÂpolicyÂ means an unlawful gambling scheme in which:

Â Â Â Â Â  (a) The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones;

Â Â Â Â Â  (b) The winning chances are to be determined by a drawing or by some other method; and

Â Â Â Â Â  (c) The holders of the winning chances are to receive something of value.

Â Â Â Â Â  (13) Â
Monte Carlo
eventÂ means a gambling event at which wagers are placed with imitation money upon contests of chance in which players compete against other players or against the house. As used in this subsection, Âimitation moneyÂ includes imitation currency, chips or tokens.

Â Â Â Â Â  (14) ÂNumbers scheme or enterpriseÂ means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome of a future contingent event otherwise unrelated to the particular scheme.

Â Â Â Â Â  (15) ÂOperating expensesÂ means those expenses incurred in the operation of a bingo, lotto or raffle game, including only the following:

Â Â Â Â Â  (a) Salaries, employee benefits, workersÂ compensation coverage and state and federal employee taxes;

Â Â Â Â Â  (b) Security services;

Â Â Â Â Â  (c) Legal and accounting services;

Â Â Â Â Â  (d) Supplies and inventory;

Â Â Â Â Â  (e) Rent, repairs, utilities, water, sewer and garbage;

Â Â Â Â Â  (f) Insurance;

Â Â Â Â Â  (g) Equipment;

Â Â Â Â Â  (h) Printing and promotions;

Â Â Â Â Â  (i) Postage and shipping;

Â Â Â Â Â  (j) Janitorial services and supplies; and

Â Â Â Â Â  (k) Leasehold improvements.

Â Â Â Â Â  (16) ÂPlayerÂ means a person who engages in any form of gambling solely as a contestant or bettor, without receiving or becoming entitled to receive any profit therefrom other than personal gambling winnings, and without otherwise rendering any material assistance to the establishment, conduct or operation of the particular gambling activity. A person who gambles at a social game of chance on equal terms with the other participants therein is a person who does not otherwise render material assistance to the establishment, conduct or operation thereof by performing, without fee or remuneration, acts directed toward the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises therefor and supplying cards or other equipment used therein. A person who engages in bookmaking is not a player.

Â Â Â Â Â  (17) ÂProfits from unlawful gamblingÂ means that a person, acting other than solely as a player, accepts or receives money or other property pursuant to an agreement or understanding with another person whereby the person participates or is to participate in the proceeds of unlawful gambling.

Â Â Â Â Â  (18) ÂPromotes unlawful gamblingÂ means that a person, acting other than solely as a player, engages in conduct that materially aids any form of unlawful gambling. Conduct of this nature includes, but is not limited to, conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases or toward any other phase of its operation. A person promotes unlawful gambling if, having control or right of control over premises being used with the knowledge of the person for purposes of unlawful gambling, the person permits the unlawful gambling to occur or continue or makes no effort to prevent its occurrence or continuation.

Â Â Â Â Â  (19) ÂRaffleÂ means a lottery operated by a charitable, fraternal or religious organization wherein the players pay something of value for chances, represented by numbers or combinations thereof or by some other medium, one or more of which chances are to be designated the winning ones or determined by a drawing and the player holding the winning chance is to receive something of value.

Â Â Â Â Â  (20)(a) ÂSlot machineÂ means a gambling device that as a result of the insertion of a coin or other object operates, either completely automatically, or with the aid of some physical act by the player, in such a manner that, depending upon elements of chance, it may eject something of value or otherwise entitle the player to something of value. A device so constructed or readily adaptable or convertible to such use is no less a slot machine because it is not in working order or because some mechanical act of manipulation or repair is required to accomplish its adaptation, conversion or workability. Nor is it any less a slot machine because apart from its use or adaptability as such it may also sell or deliver something of value on the basis other than chance.

Â Â Â Â Â  (b) ÂSlot machineÂ does not include any device authorized by the Oregon State Lottery Commission for:

Â Â Â Â Â  (A) Display and demonstration purposes only at trade shows; or

Â Â Â Â Â  (B) Training and testing purposes by the Department of State Police.

Â Â Â Â Â  (21) ÂSocial gameÂ means:

Â Â Â Â Â  (a) A game, other than a lottery, between players in a private home where no house player, house bank or house odds exist and there is no house income from the operation of the social game; and

Â Â Â Â Â  (b) If authorized pursuant to ORS 167.121, a game, other than a lottery, between players in a private business, private club or place of public accommodation where no house player, house bank or house odds exist and there is no house income from the operation of the social game.

Â Â Â Â Â  (22) ÂSomething of valueÂ means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein.

Â Â Â Â Â  (23) ÂTrade showÂ means an exhibit of products and services that is:

Â Â Â Â Â  (a) Not open to the public; and

Â Â Â Â Â  (b) Of limited duration.

Â Â Â Â Â  (24) ÂUnlawfulÂ means not specifically authorized by law. [1971 c.669 Â§3a; 1971 c.743 Â§263; 1973 c.788 Â§1; 1974 c.7 Â§1; 1975 c.421 Â§1; 1977 c.850 Â§1; 1983 c.813 Â§1; 1987 c.914 Â§1; 1991 c.962 Â§7; 1995 c.577 Â§2; 1997 c.867 Â§1; 1999 c.193 Â§1; 2001 c.228 Â§1; 2001 c.502 Â§7; 2005 c.57 Â§1; 2005 c.355 Â§2]

Â Â Â Â Â  167.118 Bingo, lotto or raffle games or
Monte Carlo
events conducted by charitable, fraternal or religious organizations; rules. (1) When a charitable, fraternal or religious organization is licensed by the Department of Justice to conduct bingo, lotto or raffle games or Monte Carlo events, only the organization itself or an employee thereof authorized by the department shall receive money or property or otherwise directly profit from the operation of the games, except that:

Â Â Â Â Â  (a) The organization operating the games may present a prize of money or other property to any player not involved in the administration or management of the games.

Â Â Â Â Â  (b) An organization licensed to conduct Monte Carlo events may contract with a licensed supplier of Monte Carlo event equipment to operate the event, including the provision of equipment, supplies and personnel, provided that the licensed supplier is paid a fixed fee to conduct the event and the imitation money is sold to players by employees or volunteers of the licensed charitable, fraternal or religious organization.

Â Â Â Â Â  (c) A person may sell, rent or lease equipment, including electronic equipment, proprietary computer software and real property to a licensed charitable, fraternal or religious organization. Rent or lease payments must be made in compliance with the provisions of ORS 464.510.

Â Â Â Â Â  (d) An organization licensed by the department may act as an escrow agent to receive money or property to be awarded as prizes.

Â Â Â Â Â  (2) A charitable, fraternal or religious organization may not operate bingo, lotto or raffle games or
Monte Carlo
events except at such locations and upon such days and for such periods of time as the department authorizes pursuant to this section and ORS 464.250 to 464.380, 464.420 and 464.450 to 464.530.

Â Â Â Â Â  (3)(a) An organization licensed by the department to operate bingo or lotto games may not award a prize exceeding $2,500 in value in any one game. An organization licensed by the department to operate a
Monte Carlo
event may not present any prize of money, or a cash equivalent, to any player.

Â Â Â Â Â  (b) Notwithstanding any provision of this chapter to the contrary, a bingo licensee may operate two games per year with a prize not to exceed $10,000 per game and, if approved by the department, may also participate in a linked progressive game involving only
Oregon
licensees, without regard to the number of games or the size of the prize awarded.

Â Â Â Â Â  (4) Each charitable, fraternal or religious organization that maintains, conducts or operates any bingo, lotto or raffle game or
Monte Carlo
event under license of the department must operate such games in accordance with rules adopted by the department.

Â Â Â Â Â  (5) It is unlawful for a licensee to permit the operating expenses of the games to exceed 18 percent of the annual handle of its bingo, lotto and raffle operation.

Â Â Â Â Â  (6) It is unlawful for a charitable, fraternal or religious organization licensed by the department to operate bingo, lotto or raffle games if:

Â Â Â Â Â  (a) The handle of the games and events exceeds $250,000 in a year; and

Â Â Â Â Â  (b) The games and events do not generate for the organizationÂs purposes, after the cost of prizes and operating expenses are deducted from the handle, an amount that equals or exceeds five percent of the handle. [1987 c.914 Â§3; 1991 c.274 Â§2; 1995 c.331 Â§1; 1997 c.867 Â§2; 1999 c.218 Â§1; 2001 c.228 Â§2; 2003 c.417 Â§1]

Â Â Â Â Â  167.119 [1973 c.788 Â§3; repealed by 1974 c.7 Â§2]

Â Â Â Â Â  167.120 [Amended by 1955 c.514 Â§1; 1969 c.404 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.121 Local regulation of social games. Counties and cities may, by ordinance, authorize the playing or conducting of a social game in a private business, private club or in a place of public accommodation. Such ordinances may provide for regulation or licensing of the social games authorized. [1974 c.7 Â§3]

Â Â Â Â Â  Note: 167.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.122 Unlawful gambling in the second degree. (1) A person commits the crime of unlawful gambling in the second degree if the person knowingly:

Â Â Â Â Â  (a) Places a bet with a bookmaker; or

Â Â Â Â Â  (b) Participates or engages in unlawful gambling as a player.

Â Â Â Â Â  (2) Unlawful gambling in the second degree is a Class A misdemeanor. [1971 c.743 Â§264; 1997 c.867 Â§21]

Â Â Â Â Â  167.125 [Amended by 1969 c.404 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.127 Unlawful gambling in the first degree. (1) A person commits the crime of unlawful gambling in the first degree if the person knowingly promotes or profits from unlawful gambling.

Â Â Â Â Â  (2) Unlawful gambling in the first degree is a Class C felony. [1971 c.743 Â§265; 1997 c.867 Â§22]

Â Â Â Â Â  167.130 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.132 Possession of gambling records in the second degree. (1) A person commits the crime of possession of gambling records in the second degree if, with knowledge of the contents thereof, the person possesses any writing, paper, instrument or article:

Â Â Â Â Â  (a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise; or

Â Â Â Â Â  (b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise.

Â Â Â Â Â  (2) Possession of gambling records in the second degree is a Class A misdemeanor. [1971 c.743 Â§266]

Â Â Â Â Â  167.135 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.137 Possession of gambling records in the first degree. (1) A person commits the crime of possession of gambling records in the first degree if, with knowledge of the contents thereof, the person possesses any writing, paper, instrument or article:

Â Â Â Â Â  (a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise, and constituting, reflecting or representing more than five bets totaling more than $500; or

Â Â Â Â Â  (b) Of a kind commonly used in the operation, promotion or playing of a lottery or numbers scheme or enterprise, and constituting, reflecting or representing more than 500 plays or chances therein.

Â Â Â Â Â  (2) Possession of gambling records in the first degree is a Class C felony. [1971 c.743 Â§267]

Â Â Â Â Â  167.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.142 Defense to possession of gambling records. In any prosecution under ORS 167.132 or 167.137 it is a defense if the writing, paper, instrument or article possessed by the defendant is neither used nor intended to be used in the operation or promotion of a bookmaking scheme or enterprise, or in the operation, promotion or playing of a lottery or numbers scheme or enterprise. [1971 c.743 Â§268]

Â Â Â Â Â  167.145 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.147 Possession of a gambling device; defense. (1) A person commits the crime of possession of a gambling device if, with knowledge of the character thereof, the person manufactures, sells, transports, places or possesses, or conducts or negotiates a transaction affecting or designed to affect ownership, custody or use of:

Â Â Â Â Â  (a) A slot machine; or

Â Â Â Â Â  (b) Any other gambling device, believing that the device is to be used in promoting unlawful gambling activity.

Â Â Â Â Â  (2) Possession of a gambling device is a Class A misdemeanor.

Â Â Â Â Â  (3) It is a defense to a charge of possession of a gambling device if the slot machine or gambling device that caused the charge to be brought was manufactured:

Â Â Â Â Â  (a) Prior to 1900 and is not operated for purposes of unlawful gambling; or

Â Â Â Â Â  (b) More than 25 years before the date on which the charge was brought and:

Â Â Â Â Â  (A) Is located in a private residence;

Â Â Â Â Â  (B) Is not operated for the purposes of unlawful gambling; and

Â Â Â Â Â  (C) Has permanently affixed to it by the manufacturer, the manufacturerÂs name and either the date of manufacture or the serial number. [1971 c.743 Â§269; 1977 c.264 Â§1; 1983 c.403 Â§1; 1993 c.781 Â§1; 1995 c.577 Â§1]

Â Â Â Â Â  167.150 [Repealed by 1961 c.579 Â§2]

Â Â Â Â Â  167.151 [1961 c.579 Â§1; 1963 c.480 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.152 [1955 c.494 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.153 Proving occurrence of sporting event in prosecutions of gambling offenses. In any prosecution under ORS 167.117 and 167.122 to 167.147 in which it is necessary to prove the occurrence of a sporting event, the following shall be admissible in evidence and shall be prima facie evidence of the occurrence of the event:

Â Â Â Â Â  (1) A published report of its occurrence in a daily newspaper, magazine or other periodically printed publication of general circulation; or

Â Â Â Â Â  (2) Evidence that a description of some aspect of the event was written, printed or otherwise noted at the place in which a violation of ORS 167.117 and 167.122 to 167.147 is alleged to have been committed. [1971 c.743 Â§270]

Â Â Â Â Â  167.155 [Repealed by 1961 c.503 Â§3]

Â Â Â Â Â  167.157 [1969 c.169 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.158 Lottery prizes forfeited to county; exception; action by county to recover. (1) Except for bingo or lotto operated by a charitable, fraternal or religious organization, all sums of money and every other valuable thing drawn as a prize in any lottery or pretended lottery, by any person within this state, are forfeited to the use of the county in which it is found, and may be sued for and recovered by a civil action.

Â Â Â Â Â  (2) Nothing contained in ORS 105.550 to 105.600 shall interfere with the duty of officers to take possession of property as provided by subsection (1) of this section. [1971 c.743 Â§271; 1977 c.850 Â§3; 1989 c.846 Â§14]

Â Â Â Â Â  167.160 [Repealed by 1961 c.503 Â§3]

Â Â Â Â Â  167.162 Gambling device as public nuisance; defense; seizure and destruction. (1) A gambling device is a public nuisance. Any peace officer shall summarily seize any such device that the peace officer finds and deliver it to the custody of the sheriff, who shall hold it subject to the order of the court having jurisdiction.

Â Â Â Â Â  (2) Whenever it appears to the court that the gambling device has been possessed in violation of ORS 167.147, the court shall adjudge forfeiture thereof and shall order the sheriff to destroy the device and to deliver any coins taken therefrom to the county treasurer, who shall deposit them to the general fund of the county. However, when the defense provided by ORS 167.147 (3) is raised by the defendant, the gambling device or slot machine shall not be forfeited or destroyed until after a final judicial determination that the defense is not applicable. If the defense is applicable, the gambling device or slot machine shall be returned to its owner.

Â Â Â Â Â  (3) The seizure of the gambling device or operating part thereof constitutes sufficient notice to the owner or person in possession thereof. The sheriff shall make return to the court showing that the sheriff has complied with the order.

Â Â Â Â Â  (4) Whenever, in any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of ORS 167.147, a judgment for forfeiture is entered, the court shall have exclusive jurisdiction to remit or mitigate the forfeiture.

Â Â Â Â Â  (5) In any such proceeding the court shall not allow the claim of any claimant for remission or mitigation unless and until the claimant proves that the claimant:

Â Â Â Â Â  (a) Has an interest in the gambling device, as owner or otherwise, that the claimant acquired in good faith.

Â Â Â Â Â  (b) At no time had any knowledge or reason to believe that it was being or would be used in violation of law relating to gambling.

Â Â Â Â Â  (6) In any proceeding in court for the forfeiture of any gambling device except a slot machine seized for a violation of law relating to gambling, the court may in its discretion order delivery thereof to any claimant who shall establish the right to the immediate possession thereof, and shall execute, with one or more sureties, or by a surety company, approved by the court, and deliver to the court, a bond in such sum as the court shall determine, running to the State of Oregon, and conditioned to return such gambling device at the time of trial, and conditioned further that, if the gambling device be not returned at the time of trial, the bond may in the discretion of the court stand in lieu of and be forfeited in the same manner as such gambling device. [1971 c.743 Â§272; 1977 c.264 Â§2; 1999 c.59 Â§32; 2003 c.576 Â§391; 2005 c.22 Â§117]

Â Â Â Â Â  167.164 Possession of gray machine; penalty; defense. (1) On and after December 1, 1991, a person commits the crime of possession of a gray machine if the person manufactures, sells, leases, transports, places, possesses or services a gray machine or conducts or negotiates a transaction affecting or designed to affect the ownership, custody or use of a gray machine.

Â Â Â Â Â  (2) Possession of a gray machine is a Class C felony.

Â Â Â Â Â  (3) Violation of, solicitation to violate, attempt to violate or conspiracy to violate subsection (1) of this section constitutes prohibited conduct for purposes of ORS chapter 475A, and shall give rise to civil in rem forfeiture as provided in ORS chapter 475A. A judgment providing for forfeiture may direct that the machine be destroyed.

Â Â Â Â Â  (4) It is a defense to a charge of possession of a gray machine if the machine that caused the charge to be brought was manufactured prior to 1958 and was not operated for purposes of unlawful gambling. [1991 c.962 Â§5; 1999 c.59 Â§33]

Â Â Â Â Â  167.165 [Repealed by 1963 c.340 Â§1 (167.170 enacted in lieu of 167.165)]

Â Â Â Â Â  167.166 Removal of unauthorized video lottery game terminal. On and after December 1, 1991, any video lottery game terminal that is not authorized by the Oregon State Lottery Commission must be removed from the State of
Oregon
. [1991 c.962 Â§8]

Â Â Â Â Â  Note: 167.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.167 Cheating. (1) A person commits the crime of cheating if the person, while in the course of participating or attempting to participate in any legal or illegal gambling activity, directly or indirectly:

Â Â Â Â Â  (a) Employs or attempts to employ any device, scheme or artifice to defraud any other participant or any operator;

Â Â Â Â Â  (b) Engages in any act, practice or course of operation that operates or would operate as a fraud or deceit upon any other participant or any operator;

Â Â Â Â Â  (c) Engages in any act, practice or course of operation with the intent of cheating any other participant or the operator to gain an advantage in the game over the other participant or operator; or

Â Â Â Â Â  (d) Causes, aids, abets or conspires with another person to cause any other person to violate paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (2) As used in this section, Âdeceit,Â ÂdefraudÂ and ÂfraudÂ are not limited to common law deceit or fraud.

Â Â Â Â Â  (3) Cheating is a Class C felony. [1997 c.867 Â§20]

Â Â Â Â Â  167.170 [1963 c.340 Â§2 (enacted in lieu of 167.165); repealed by 1971 c.743 Â§432]

OFFENSES INVOLVING CONTROLLED SUBSTANCES

Â Â Â Â Â  167.202 [1971 c.743 Â§273; 1974 s.s. c.67 Â§1; repealed by 1977 c.745 Â§3 (167.203 enacted in lieu of 167.202)]

Â Â Â Â Â  167.203 Definitions for ORS 167.212 to 167.252. As used in ORS 167.212 to 167.252, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApothecaryÂ means a pharmacist, as defined by ORS 689.005, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist.

Â Â Â Â Â  (2) ÂControlled substanceÂ and ÂmanufactureÂ have the meaning given those terms by ORS 475.005.

Â Â Â Â Â  (3) ÂOfficial written orderÂ means an order written on a form provided for that purpose by the United States Commissioner of Internal Revenue, under any laws of the United States making provision therefor, if such order form is not provided, then on an official form provided for that purpose by the State Board of Pharmacy.

Â Â Â Â Â  (4) ÂPractitionerÂ has the meaning given that term by ORS 475.005.

Â Â Â Â Â  (5) ÂWholesalerÂ means a person who supplies controlled substances that the wholesaler has not produced or prepared, on official written orders, but not on prescriptions.

Â Â Â Â Â  (6) ÂUnlawfullyÂ means in violation of any provision of ORS 475.005 to 475.285 and 475.840 to 475.980. [1977 c.745 Â§33 (enacted in lieu of 167.202); 1979 c.777 Â§44; 1995 c.440 Â§14]

Â Â Â Â Â  167.205 [Amended by 1961 c.333 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.207 [1971 c.743 Â§274; 1973 c.680 Â§1; 1974 c.67 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.212 Tampering with drug records. (1) A person commits the crime of tampering with drug records if the person knowingly:

Â Â Â Â Â  (a) Alters, defaces or removes a controlled substance label affixed by a manufacturer, wholesaler or apothecary, except that it shall not be unlawful for an apothecary to remove or deface such a label for the purpose of filling prescriptions;

Â Â Â Â Â  (b) Affixes a false or forged label to a package or receptacle containing controlled substances;

Â Â Â Â Â  (c) Makes or utters a false or forged prescription or false or forged official written order for controlled substances; or

Â Â Â Â Â  (d) Makes a false statement in any controlled substance prescription, order, report or record required by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Tampering with drug records is a Class C felony. [1971 c.743 Â§275; 1977 c.745 Â§34; 1995 c.440 Â§15]

Â Â Â Â Â  167.215 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.217 [1971 c.743 Â§276; 1973 c.680 Â§2; 1974 c.67 Â§3; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.220 [Amended by 1957 c.403 Â§8; 1961 c.261 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.222 Frequenting a place where controlled substances are used. (1) A person commits the offense of frequenting a place where controlled substances are used if the person keeps, maintains, frequents, or remains at a place, while knowingly permitting persons to use controlled substances in such place or to keep or sell them in violation of ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Frequenting a place where controlled substances are used is a Class A misdemeanor.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the conviction is for knowingly maintaining, frequenting or remaining at a place where less than one avoirdupois ounce of the dried leaves, stems, and flowers of the plant Cannabis family Moraceae is found at the time of the offense under this section, frequenting a place where controlled substances are used is a Class D violation.

Â Â Â Â Â  (4) As used in this section, ÂfrequentsÂ means repeatedly or habitually visits, goes to or resorts to. [1971 c.743 Â§277; 1974 c.43 Â§1; 1977 c.745 Â§35; 1979 c.641 Â§1; 1991 c.67 Â§41; 1993 c.469 Â§3; 1995 c.440 Â§16; 1999 c.1051 Â§160]

Â Â Â Â Â  167.225 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.227 [1969 c.655 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.228 [1971 c.743 Â§278; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.230 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.232 [1971 c.743 Â§278a; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  167.235 [Amended by 1967 c.527 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.237 [1967 c.527 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.238 Prima facie evidence permitted in prosecutions of drug offenses. (1) Proof of unlawful manufacture, cultivation, transportation or possession of a controlled substance is prima facie evidence of knowledge of its character.

Â Â Â Â Â  (2) Proof of possession of a controlled substance not in the container in which it was originally delivered, sold or dispensed, when a prescription or order of a practitioner is required under the provisions of ORS 475.005 to 475.285 and 475.840 to 475.980, is prima facie evidence that the possession is unlawful unless the possessor also has in possession a label prepared by the pharmacist for the drug dispensed or the possessor is authorized by ORS 475.005 to 475.285 and 475.840 to 475.980 to possess the controlled substance. [1971 c.743 Â§279; 1977 c.745 Â§36; 1995 c.440 Â§17]

Â Â Â Â Â  167.240 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.242 [1971 c.743 Â§280; 1977 c.745 Â§37; 1995 c.440 Â§18; repealed by 1997 c.592 Â§6 (167.243 enacted in lieu of 167.242)]

Â Â Â Â Â  167.243 Exemption contained in drug laws as defense to drug offenses. In any prosecution under ORS 167.212 and 167.222, any exception, excuse, proviso or exemption contained in ORS 475.005 to 475.285 and 475.840 to 475.980 shall be an affirmative defense. [1989 c.791 Â§16; 1995 c.440 Â§19; enacted in lieu of 167.242 in 1997]

Â Â Â Â Â  167.245 [Amended by 1955 c.504 Â§1; 1959 c.322 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.247 [1971 c.743 Â§281; 1977 c.745 Â§38; 1995 c.440 Â§20; repealed by 1997 c.592 Â§6 (167.248 enacted in lieu of 167.247)]

Â Â Â Â Â  167.248 Search and seizure of conveyance in which drugs unlawfully transported or possessed. A district attorney or peace officer charged with the enforcement of ORS 167.212 and 167.222, having personal knowledge or reasonable information that controlled substances are being unlawfully transported or possessed in any boat, vehicle or other conveyance, may search the same without warrant and without an affidavit being filed. If controlled substances are found in or upon such conveyance, the district attorney or peace officer may seize them, arrest any person in charge of the conveyance and as soon as possible take the arrested person and the seized controlled substances before any court in the county in which the seizure is made. The district attorney or peace officer shall also, without delay, make and file a complaint for any crime justified by the evidence obtained. [1989 c.791 Â§17; enacted in lieu of 167.247 in 1997]

Â Â Â Â Â  167.250 [Amended by 1959 c.322 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.252 Acquittal or conviction under federal law as precluding state prosecution. No person shall be prosecuted under ORS 167.203 to 167.222 if the person has been acquitted or convicted under the federal narcotic laws of the same act or omission which it is alleged constitutes a violation of ORS 167.203 to 167.222. [1971 c.743 Â§282]

Â Â Â Â Â  167.255 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.260 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.262 Adult using minor in commission of controlled substance offense. (1) It is unlawful for an adult to knowingly use as an aider or abettor or to knowingly solicit, force, compel, coerce or employ a minor, with or without compensation to the minor:

Â Â Â Â Â  (a) To manufacture a controlled substance; or

Â Â Â Â Â  (b) To transport, carry, sell, give away, prepare for sale or otherwise distribute a controlled substance.

Â Â Â Â Â  (2)(a) Except as otherwise provided in paragraph (b) of this subsection, violation of this section is a Class A felony.

Â Â Â Â Â  (b) Violation of this section is a Class A misdemeanor if the violation involves delivery for no consideration of less than five grams of marijuana. [1991 c.834 Â§1]

Â Â Â Â Â  Note: 167.262 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.265 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.270 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.275 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.280 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.285 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.290 [Repealed by 1959 c.322 Â§3]

Â Â Â Â Â  167.295 [Amended by 1963 c.314 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.300 [Repealed by 1971 c.743 Â§432]

OFFENSES AGAINST ANIMALS

Â Â Â Â Â  167.310 Definitions for ORS 167.310 to 167.351. As used in ORS 167.310 to 167.351:

Â Â Â Â Â  (1) ÂAnimalÂ means any nonhuman mammal, bird, reptile, amphibian or fish.

Â Â Â Â Â  (2) ÂDomestic animalÂ means an animal, other than livestock, that is owned or possessed by a person.

Â Â Â Â Â  (3) ÂGood animal husbandryÂ includes, but is not limited to, the dehorning of cattle, the docking of horses, sheep or swine, and the castration or neutering of livestock, according to accepted practices of veterinary medicine or animal husbandry.

Â Â Â Â Â  (4) ÂLaw enforcement animalÂ means a dog or horse used in law enforcement work under the control of a corrections officer, parole and probation officer, police officer or youth correction officer, as those terms are defined in ORS 181.610, who has successfully completed at least 360 hours of training in the care and use of a law enforcement animal, or who has passed the demonstration of minimum standards established by the Oregon Police Canine Association or other accredited and recognized animal handling organization.

Â Â Â Â Â  (5) ÂLivestockÂ has the meaning provided in ORS 609.125.

Â Â Â Â Â  (6) ÂMinimum careÂ means care sufficient to preserve the health and well-being of an animal and, except for emergencies or circumstances beyond the reasonable control of the owner, includes, but is not limited to, the following requirements:

Â Â Â Â Â  (a) Food of sufficient quantity and quality to allow for normal growth or maintenance of body weight.

Â Â Â Â Â  (b) Open or adequate access to potable water in sufficient quantity to satisfy the animalÂs needs. Access to snow or ice is not adequate access to potable water.

Â Â Â Â Â  (c) For a domestic animal other than a dog engaged in herding or protecting livestock, access to a barn, dog house or other enclosed structure sufficient to protect the animal from wind, rain, snow or sun and that has adequate bedding to protect against cold and dampness.

Â Â Â Â Â  (d) Veterinary care deemed necessary by a reasonably prudent person to relieve distress from injury, neglect or disease.

Â Â Â Â Â  (e) For a domestic animal, continuous access to an area:

Â Â Â Â Â  (A) With adequate space for exercise necessary for the health of the animal;

Â Â Â Â Â  (B) With air temperature suitable for the animal; and

Â Â Â Â Â  (C) Kept reasonably clean and free from excess waste or other contaminants that could affect the animalÂs health.

Â Â Â Â Â  (f) For a livestock animal that cannot walk or stand without assistance:

Â Â Â Â Â  (A) Humane euthanasia; or

Â Â Â Â Â  (B) The provision of immediate and ongoing care to restore the animal to an ambulatory state.

Â Â Â Â Â  (7) ÂPhysical injuryÂ means physical trauma, impairment of physical condition or substantial pain.

Â Â Â Â Â  (8) ÂPhysical traumaÂ means fractures, cuts, punctures, bruises, burns or other wounds.

Â Â Â Â Â  (9) ÂPossessÂ has the meaning provided in ORS 161.015.

Â Â Â Â Â  (10) ÂSerious physical injuryÂ means physical injury that creates a substantial risk of death or that causes protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of a limb or bodily organ. [1985 c.662 Â§1; 1995 c.663 Â§3; 1999 c.756 Â§13; 2001 c.926 Â§7; 2003 c.543 Â§6; 2003 c.549 Â§1; 2005 c.264 Â§18]

Â Â Â Â Â  167.312 Research and animal interference. (1) A person commits the crime of research and animal interference if the person:

Â Â Â Â Â  (a) With the intent to interfere with research, releases, steals or otherwise causes the death, injury or loss of any animal at or from an animal research facility.

Â Â Â Â Â  (b) With the intent to interfere with research, damages, vandalizes or steals any property in or on an animal research facility.

Â Â Â Â Â  (c) With the intent to interfere with research, obtains access to an animal research facility to perform acts not authorized by that facility.

Â Â Â Â Â  (d) Obtains or exerts unauthorized control over records, data, materials, equipment or animals of any animal research facility with the intent to interfere with research by concealing, abandoning or destroying such records, data, materials, equipment or animals.

Â Â Â Â Â  (e) With the intent to interfere with research, possesses or uses equipment or animals that the person reasonably believes have been obtained by theft or deception from an animal research facility or without the authorization of an animal research facility.

Â Â Â Â Â  (2) For the purposes of this section, Âanimal research facilityÂ means any facility engaging in legal scientific research or teaching involving the use of animals.

Â Â Â Â Â  (3) Research and animal interference is a:

Â Â Â Â Â  (a) Class C felony if damage to the animal research facility is $2,500 or more; or

Â Â Â Â Â  (b) Class A misdemeanor if there is no damage to the facility or if damage to the animal research facility is less than $2,500.

Â Â Â Â Â  (4) Determination of damages to an animal research facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

Â Â Â Â Â  (a) Replacing lost, injured or destroyed animals;

Â Â Â Â Â  (b) Restoring the animal research facility to the approximate condition of the facility before the damage occurred; and

Â Â Â Â Â  (c) Replacing damaged or missing records, data, material or equipment.

Â Â Â Â Â  (5) In addition to any other penalty imposed for violation of this section, a person convicted of such violation is liable:

Â Â Â Â Â  (a) To the owner of the animal for damages, including the costs of restoring the animal to confinement and to its health condition prior to commission of the acts constituting the violation;

Â Â Â Â Â  (b) For damages to real and personal property caused by acts constituting the violation; and

Â Â Â Â Â  (c) For the costs of repeating an experiment, including the replacement of the animals, labor and materials, if acts constituting the violation cause the failure of an experiment. [1991 c.843 Â§2; 2001 c.147 Â§2; 2001 c.554 Â§1]

Â Â Â Â Â  167.315 Animal abuse in the second degree. (1) A person commits the crime of animal abuse in the second degree if, except as otherwise authorized by law, the person intentionally, knowingly or recklessly causes physical injury to an animal.

Â Â Â Â Â  (2) Any practice of good animal husbandry is not a violation of this section.

Â Â Â Â Â  (3) Animal abuse in the second degree is a Class B misdemeanor. [1985 c.662 Â§2]

Â Â Â Â Â  167.320 Animal abuse in the first degree. (1) A person commits the crime of animal abuse in the first degree if, except as otherwise authorized by law, the person intentionally, knowingly or recklessly:

Â Â Â Â Â  (a) Causes serious physical injury to an animal; or

Â Â Â Â Â  (b) Cruelly causes the death of an animal.

Â Â Â Â Â  (2) Any practice of good animal husbandry is not a violation of this section.

Â Â Â Â Â  (3) Animal abuse in the first degree is a Class A misdemeanor.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, animal abuse in the first degree is a Class C felony if:

Â Â Â Â Â  (a) The person committing the animal abuse has previously been convicted of two or more of the following offenses:

Â Â Â Â Â  (A) Any offense under ORS 163.160, 163.165, 163.175, 163.185 or 163.187 or the equivalent laws of another jurisdiction, if the offense involved domestic violence as defined in ORS 135.230 or the offense was committed against a minor child; or

Â Â Â Â Â  (B) Any offense under this section or ORS 167.322, or the equivalent laws of another jurisdiction; or

Â Â Â Â Â  (b) The person knowingly commits the animal abuse in the immediate presence of a minor child. For purposes of this paragraph, a minor child is in the immediate presence of animal abuse if the abuse is seen or directly perceived in any other manner by the minor child. [1985 c.662 Â§3; 2001 c.926 Â§8; 2003 c.577 Â§8]

Â Â Â Â Â  167.322 Aggravated animal abuse in the first degree. (1) A person commits the crime of aggravated animal abuse in the first degree if the person:

Â Â Â Â Â  (a) Maliciously kills an animal; or

Â Â Â Â Â  (b) Intentionally or knowingly tortures an animal.

Â Â Â Â Â  (2) Aggravated animal abuse in the first degree is a Class C felony.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂMaliciouslyÂ means intentionally acting with a depravity of mind and reckless and wanton disregard of life.

Â Â Â Â Â  (b) ÂTortureÂ means an action taken for the primary purpose of inflicting pain. [1995 c.663 Â§2; 2001 c.926 Â§9]

Â Â Â Â Â  167.325 Animal neglect in the second degree. (1) A person commits the crime of animal neglect in the second degree if, except as otherwise authorized by law, the person intentionally, knowingly, recklessly or with criminal negligence fails to provide minimum care for an animal in such personÂs custody or control.

Â Â Â Â Â  (2) Animal neglect in the second degree is a Class B misdemeanor. [1985 c.662 Â§4]

Â Â Â Â Â  167.330 Animal neglect in the first degree. (1) A person commits the crime of animal neglect in the first degree if, except as otherwise authorized by law, the person intentionally, knowingly, recklessly or with criminal negligence fails to provide minimum care for an animal in the personÂs custody or control and the failure to provide care results in serious physical injury or death to the animal.

Â Â Â Â Â  (2) Animal neglect in the first degree is a Class A misdemeanor. [1985 c.662 Â§5; 2001 c.926 Â§10]

Â Â Â Â Â  167.332 Prohibition against possession of domestic animal. (1) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.315, 167.325, 167.330 or 167.340 or of a misdemeanor under ORS 167.320, may not possess a domestic animal for a period of five years following entry of the conviction. An offense under this subsection is an unclassified misdemeanor punishable by a fine not exceeding $1,000 and forfeiture of the animal as provided in ORS 167.350.

Â Â Â Â Â  (2) In addition to any other penalty imposed by law, a person convicted of violating ORS 167.322 or of a felony under ORS 167.320, may not possess a domestic animal for a period of 15 years following entry of the conviction. An offense under this subsection is an unclassified misdemeanor punishable by a fine not exceeding $5,000 and forfeiture of the animal as provided under ORS 167.350. [2001 c.926 Â§3]

Â Â Â Â Â  167.333 Sexual assault of animal. (1) A person commits the crime of sexual assault of an animal if the person:

Â Â Â Â Â  (a) Touches or contacts, or causes an object or another person to touch or contact, the mouth, anus or sex organs of an animal or animal carcass for the purpose of arousing or gratifying the sexual desire of a person; or

Â Â Â Â Â  (b) Causes an animal or animal carcass to touch or contact the mouth, anus or sex organs of a person for the purpose of arousing or gratifying the sexual desire of a person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the use of products derived from animals.

Â Â Â Â Â  (3) Sexual assault of an animal is a Class A misdemeanor. [2001 c.926 Â§5b; 2003 c.428 Â§1]

Â Â Â Â Â  167.334 Evaluation of person convicted of violating ORS 167.333. Upon the conviction of a defendant for violation of ORS 167.333, the court may order a psychiatric or psychological evaluation of the defendant for inclusion in the presentence report as described in ORS 137.077. [2001 c.926 Â§5c]

Â Â Â Â Â  Note: 167.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.335 Exemption from ORS 167.315 to 167.333. Unless gross negligence can be shown, the provisions of ORS 167.315 to 167.333 do not apply to:

Â Â Â Â Â  (1) The treatment of livestock being transported by owner or common carrier;

Â Â Â Â Â  (2) Animals involved in rodeos or similar exhibitions;

Â Â Â Â Â  (3) Commercially grown poultry;

Â Â Â Â Â  (4) Animals subject to good animal husbandry practices;

Â Â Â Â Â  (5) The killing of livestock according to the provisions of ORS 603.065;

Â Â Â Â Â  (6) Animals subject to good veterinary practices as described in ORS 686.030;

Â Â Â Â Â  (7) Lawful fishing, hunting and trapping activities;

Â Â Â Â Â  (8) Wildlife management practices under color of law;

Â Â Â Â Â  (9) Lawful scientific or agricultural research or teaching that involves the use of animals;

Â Â Â Â Â  (10) Reasonable activities undertaken in connection with the control of vermin or pests; and

Â Â Â Â Â  (11) Reasonable handling and training techniques. [1985 c.662 Â§6; 1995 c.663 Â§4; 2001 c.926 Â§10a]

Â Â Â Â Â  167.337 Interfering with law enforcement animal. (1) A person commits the crime of interfering with a law enforcement animal if the person intentionally or knowingly injures or attempts to injure an animal the person knows or reasonably should know is a law enforcement animal while the law enforcement animal is being used in the lawful discharge of its duty.

Â Â Â Â Â  (2) Interfering with a law enforcement animal is a Class A misdemeanor. [Formerly 164.369]

Â Â Â Â Â  167.339 Assaulting law enforcement animal. (1) A person commits the crime of assaulting a law enforcement animal if:

Â Â Â Â Â  (a) The person knowingly causes serious physical injury to or the death of a law enforcement animal, knowing that the animal is a law enforcement animal; and

Â Â Â Â Â  (b) The injury or death occurs while the law enforcement animal is being used in the lawful discharge of the animalÂs duties.

Â Â Â Â Â  (2) Assaulting a law enforcement animal is a Class C felony. [2003 c.543 Â§3]

Â Â Â Â Â  167.340 Animal abandonment. (1) A person commits the crime of animal abandonment if the person intentionally, knowingly, recklessly or with criminal negligence leaves a domestic animal at a location without providing for the animalÂs continued care.

Â Â Â Â Â  (2) It is no defense to the crime defined in subsection (1) of this section that the defendant abandoned the animal at or near an animal shelter, veterinary clinic or other place of shelter if the defendant did not make reasonable arrangements for the care of the animal.

Â Â Â Â Â  (3) Animal abandonment is a Class B misdemeanor. [1985 c.662 Â§8; 2001 c.926 Â§11]

Â Â Â Â Â  167.345 Authority to enter premises; search warrant; notice of impoundment of animal; damage resulting from entry. (1) As used in this section, Âpeace officerÂ has the meaning given that term in ORS 161.015.

Â Â Â Â Â  (2) If there is probable cause to believe that any animal is being subjected to treatment in violation of ORS 167.315 to 167.333 or 167.340, a peace officer, after obtaining a search warrant or in any other manner authorized by law, may enter the premises where the animal is located to provide the animal with food, water and emergency medical treatment and may impound the animal. If after reasonable effort the owner or person having custody of the animal cannot be found and notified of the impoundment, the notice shall be conspicuously posted on the premises and within 72 hours after the impoundment the notice shall be sent by certified mail to the address, if any, where the animal was impounded.

Â Â Â Â Â  (3) A peace officer is not liable for any damages for an entry under subsection (2) of this section, unless the damages were caused by the unnecessary actions of the peace officer that were intentional or reckless.

Â Â Â Â Â  (4) A court may order an animal impounded under subsection (2) of this section to be held at any animal care facility in the state. A facility receiving the animal shall provide adequate food and water and may provide veterinary care. [Formerly 167.860; 1993 c.519 Â§1; 1995 c.663 Â§5; 2001 c.926 Â§12]

Â Â Â Â Â  167.347 Forfeiture of animal to animal care agency prior to disposition of criminal charge. (1) If any animal is impounded pursuant to ORS 167.345 and is being held by a county animal shelter or other animal care agency pending outcome of criminal action charging a violation of ORS 167.315 to 167.333 or 167.340, prior to final disposition of the criminal charge, the county or other animal care agency may file a petition in the criminal action requesting that the court issue an order forfeiting the animal to the county or other animal care agency prior to final disposition of the criminal charge. The petitioner shall serve a true copy of the petition upon the defendant and the district attorney.

Â Â Â Â Â  (2) Upon receipt of a petition pursuant to subsection (1) of this section, the court shall set a hearing on the petition. The hearing shall be conducted within 14 days after the filing of the petition, or as soon as practicable.

Â Â Â Â Â  (3)(a) At a hearing conducted pursuant to subsection (2) of this section, the petitioner shall have the burden of establishing probable cause to believe that the animal was subjected to a violation of ORS 167.315 to 167.333 or 167.340. If the court finds that probable cause exists, the court shall order immediate forfeiture of the animal to the petitioner, unless the defendant, within 72 hours of the hearing, posts a security deposit or bond with the court clerk in an amount determined by the court to be sufficient to repay all reasonable costs incurred, and anticipated to be incurred, by the petitioner in caring for the animal from the date of initial impoundment to the date of trial.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a court may waive for good cause shown the requirement that the defendant post a security deposit or bond.

Â Â Â Â Â  (4) If a security deposit or bond has been posted in accordance with subsection (3) of this section, and the trial in the action is continued at a later date, any order of continuance shall require the defendant to post an additional security deposit or bond in an amount determined by the court that shall be sufficient to repay all additional reasonable costs anticipated to be incurred by the petitioner in caring for the animal until the new date of trial.

Â Â Â Â Â  (5) If a security deposit or bond has been posted in accordance with subsection (4) of this section, the petitioner may draw from that security deposit or bond the actual reasonable costs incurred by the petitioner in caring for the impounded animal from the date of initial impoundment to the date of final disposition of the animal in the criminal action.

Â Â Â Â Â  (6) The provisions of this section are in addition to, and not in lieu of, the provisions of ORS 167.350. [1995 c.369 Â§2; 2001 c.926 Â§13]

Â Â Â Â Â  167.348 Placement of forfeited animal; preference. If an animal is forfeited according to the provisions of ORS 167.347 or 167.350, in placing the animal with a new owner, the agency to which the animal was forfeited shall give placement preference to any person or persons who had prior contact with the animal, including but not limited to family members and friends of the former owner whom the agency determines are capable of providing necessary, adequate and appropriate levels of care for the animal. [1995 c.369 Â§3]

Â Â Â Â Â  167.350 Forfeiture of rights in mistreated animal; costs; disposition of animal. (1) In addition to and not in lieu of any other sentence it may impose, a court may require a defendant convicted under ORS 167.315 to 167.333 or 167.340 to forfeit any rights of the defendant in the animal subjected to the violation, and to repay the reasonable costs incurred by any person or agency prior to judgment in caring for each animal subjected to the violation.

Â Â Â Â Â  (2) When the court orders the defendantÂs rights in the animal to be forfeited, the court may further order that those rights be given over to an appropriate person or agency demonstrating a willingness to accept and care for the animal or to the county or an appropriate animal care agency for further disposition in accordance with accepted practices for humane treatment of animals. This subsection does not limit the right of the person or agency to whom rights are granted to resell or otherwise make disposition of the animal. A transfer of rights under this subsection constitutes a transfer of ownership.

Â Â Â Â Â  (3) In addition to and not in lieu of any other sentence it may impose, a court may order the owner or person having custody of an animal to repay the reasonable costs incurred by any person or agency in providing minimum care to the animal.

Â Â Â Â Â  (4) A court may order a person convicted under ORS 167.315 to 167.333 or 167.340 to participate in available animal cruelty prevention programs or education programs, or both, or to obtain psychological counseling for treatment of mental health disorders that, in the courtÂs judgment, contributed to the commission of the crime. The person shall bear any costs incurred by the person for participation in counseling or treatment programs under this subsection.

Â Â Â Â Â  (5) ORS 131.550 to 131.600 do not apply to the forfeiture of an animal subjected to a violation of ORS 167.315 to 167.333 or 167.340. Any such animal is subject to forfeiture as provided in subsections (1) to (3) of this section. [Formerly 167.862; 1993 c.519 Â§2; 1995 c.663 Â§6; 2001 c.666 Â§29; 2001 c.926 Â§Â§14a,14b; 2005 c.830 Â§28]

Â Â Â Â Â  167.351 Trading in nonambulatory livestock. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonambulatoryÂ means unable to stand or walk unassisted.

Â Â Â Â Â  (b) ÂLivestock auction marketÂ has the meaning given that term in ORS 599.205.

Â Â Â Â Â  (2) A person commits the crime of trading in nonambulatory livestock if the person knowingly delivers or accepts delivery of a nonambulatory livestock animal at a livestock auction market. This subsection does not apply to the delivery to, or acceptance by, a licensed veterinarian at a livestock auction market for the purpose of humanely euthanizing or providing appropriate medical care to the animal.

Â Â Â Â Â  (3) The crime of trading in nonambulatory livestock is a Class A misdemeanor. [2003 c.287 Â§2]

Â Â Â Â Â  167.352 Interfering with assistance, search and rescue or therapy animal. (1) A person commits the crime of interfering with an assistance, a search and rescue or a therapy animal if the person intentionally or knowingly:

Â Â Â Â Â  (a) Injures or attempts to injure an animal the person knows or reasonably should know is an assistance animal, a search and rescue animal or a therapy animal;

Â Â Â Â Â  (b) Interferes with an assistance animal while the assistance animal is being used to provide assistance to a person with a physical impairment; or

Â Â Â Â Â  (c) Interferes with a search and rescue animal or a therapy animal while the animal is being used for search and rescue or therapy purposes.

Â Â Â Â Â  (2) As used in this section, Âassistance animalÂ and Â person with a physical impairmentÂ have the meanings given those terms in ORS 346.680.

Â Â Â Â Â  (3) As used in this section and ORS 30.822:

Â Â Â Â Â  (a) ÂSearch and rescue animalÂ means that the animal has been professionally trained for, and is actively used for, search and rescue purposes.

Â Â Â Â Â  (b) ÂTherapy animalÂ means that the animal has been professionally trained for, and is actively used for, therapy purposes.

Â Â Â Â Â  (4) Interfering with an assistance, a search and rescue or a therapy animal is a Class A misdemeanor. [1993 c.312 Â§3; 2007 c.70 Â§37]

Â Â Â Â Â  Note: 167.352 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.355 Involvement in animal fighting. (1) A person commits the crime of involvement in animal fighting if the person:

Â Â Â Â Â  (a) Owns or trains an animal with the intention that the animal engage in an exhibition of fighting;

Â Â Â Â Â  (b) Promotes, conducts, participates in or is present as a spectator at an exhibition of fighting or preparations thereto;

Â Â Â Â Â  (c) Keeps or uses, or in any way is connected with or interested in the management of, or receives money for the admission of any person to any place kept or used for the purpose of an exhibition of fighting; or

Â Â Â Â Â  (d) Knowingly suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of fighting.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂAnimalÂ means any bird, reptile, amphibian, fish or nonhuman mammal, other than a dog or a fighting bird as defined in ORS 167.426.

Â Â Â Â Â  (b) ÂExhibition of fightingÂ means a public or private display of combat between two or more animals in which the fighting, killing, maiming or injuring of animals is a significant feature. ÂExhibition of fightingÂ does not include demonstrations of the hunting or tracking skills of an animal or the lawful use of animals for hunting, tracking or self-protection.

Â Â Â Â Â  (3) Involvement in animal fighting is a Class A misdemeanor. [Formerly 167.865; 1987 c.249 Â§6; 2003 c.484 Â§9]

Â Â Â Â Â  167.360 Definitions for ORS 167.360 to 167.375. As used in ORS 167.360 to 167.375:

Â Â Â Â Â  (1) ÂBreaking stickÂ means a device designed for insertion behind the molars of a dog for the purpose of breaking the dogÂs grip on another animal or object.

Â Â Â Â Â  (2) ÂCat millÂ means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit or other small animal beyond the grasp of the dog.

Â Â Â Â Â  (3) ÂDogfightÂ means a fight, arranged by any person, between two or more dogs the purpose or probable result of which fight is the infliction of injury by one dog upon another.

Â Â Â Â Â  (4) ÂDogfighting paraphernaliaÂ means a breaking stick, cat mill, springpole, weighted or unweighted chain collar weighing 10 pounds or more, leather or mesh collar with a strap more than two inches in width, fighting pit or unprescribed veterinary medicine that is a prescription drug as defined in ORS 689.005.

Â Â Â Â Â  (5) ÂFighting dogÂ means a dog that is intentionally bred or trained to be used in, or that is actually used in, a dogfight. A dog does not constitute a fighting dog solely on account of its breed.

Â Â Â Â Â  (6) ÂFighting pitÂ means a walled area designed to contain a dogfight.

Â Â Â Â Â  (7) ÂSpringpoleÂ means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground. [1987 c.249 Â§1; 2005 c.467 Â§1]

Â Â Â Â Â  Note: 167.360 to 167.375 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.365 Dogfighting. (1) A person commits the crime of dogfighting if the person knowingly does any of the following:

Â Â Â Â Â  (a) Owns, possesses, keeps, breeds, trains, buys, sells or offers to sell a fighting dog, including but not limited to any advertisement by the person to sell such a dog.

Â Â Â Â Â  (b) Promotes, conducts or participates in, or performs any service in the furtherance of, an exhibition of dogfighting, including but not limited to refereeing of a dogfight, handling of dogs at a dogfight, transportation of spectators to a dogfight, organizing a dogfight, advertising a dogfight, providing or serving as a stakes holder for any money wagered on a fight.

Â Â Â Â Â  (c) Keeps, uses or manages, or accepts payment of admission to, any place kept or used for the purpose of dogfighting.

Â Â Â Â Â  (d) Suffers or permits any place over which the person has possession or control to be occupied, kept or used for the purpose of an exhibition of dogfighting.

Â Â Â Â Â  (2) Dogfighting is a Class C felony. [1987 c.249 Â§2]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.370 Participation in dogfighting. (1) A person commits the crime of participation in dogfighting if the person knowingly:

Â Â Â Â Â  (a) Attends or has paid admission at any place for the purpose of viewing or betting upon a dogfight.

Â Â Â Â Â  (b) Advertises or otherwise offers to sell equipment for the training and handling of a fighting dog.

Â Â Â Â Â  (2) Participation in dogfighting is a Class A misdemeanor. [1987 c.249 Â§3]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.372 Possessing dogfighting paraphernalia. (1) A person commits the crime of possessing dogfighting paraphernalia if the person owns or possesses dogfighting paraphernalia with the intent that the paraphernalia be used to train a dog as a fighting dog or be used in the furtherance of a dogfight.

Â Â Â Â Â  (2) Possessing dogfighting paraphernalia is a Class A misdemeanor. [2005 c.467 Â§3]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.375 Seizure of fighting dogs; procedure. (1) Pursuant to ORS 133.525 to 133.703, a judge may order the seizure of alleged fighting dogs owned, possessed or kept by any person.

Â Â Â Â Â  (2) The judge issuing an order for the seizure of a dog as provided in subsection (1) of this section may require the dog to be impounded at an animal shelter if the judge believes it to be in the best interest of the animal and the public to so order. The governmental unit, the agency of which executes the seizure of the dog, shall be responsible for the costs of impoundment at the animal shelter, but the governmental unit is entitled to receive reimbursement of those costs from the owner, possessor or keeper of the impounded dog. If the owner, possessor or keeper of the dog is subsequently convicted of dogfighting under ORS 167.365, the court may order the defendant to pay the costs of animal shelter as restitution in the case.

Â Â Â Â Â  (3) In lieu of ordering such dogs seized under subsection (1) of this section to be impounded at an animal shelter, the court may order the dogs impounded on the property of their owner, possessor or keeper. If dogs are ordered impounded on the property of their owner, possessor or keeper, the court shall order such person to provide all necessary care for the dogs and to allow regular and continuing inspection of the dogs by any persons designated by the court, or the agents of such persons. The court shall further order the person not to sell or otherwise dispose of any of the dogs unless the court authorizes such sale or disposition, or until the seized dogs are released as evidence by the law enforcement agency that seized them, or restored to the person by the court pursuant to an order under ORS 133.643. [1987 c.249 Â§4]

Â Â Â Â Â  Note: See note under 167.360.

Â Â Â Â Â  167.379 [2001 c.666 Â§54; repealed by 2005 c.830 Â§48]

Â Â Â Â Â  167.380 [1987 c.249 Â§5; repealed by 2001 c.666 Â§56]

Â Â Â Â Â  167.385 Unauthorized use of livestock animal. (1) A person commits the crime of unauthorized use of a livestock animal when the person knowingly:

Â Â Â Â Â  (a) Takes, appropriates, obtains or withholds a livestock animal from the owner thereof or derives benefit from a livestock animal without the consent of the owner of the animal; or

Â Â Â Â Â  (b) Takes or holds a livestock animal and thereby obtains the use of the animal to breed, bear or raise offspring without the consent of the owner of the animal.

Â Â Â Â Â  (2) Except as otherwise provided by law, offspring born to a female livestock animal or hatched from the egg of a female livestock animal belong to the owner of the female livestock animal until the owner transfers ownership of the offspring.

Â Â Â Â Â  (3) As used in this section, Âlivestock animalÂ has the same meaning given that term in ORS 164.055.

Â Â Â Â Â  (4) Unauthorized use of a livestock animal is a Class A misdemeanor.

Â Â Â Â Â  (5) In addition to any criminal sanctions, if a defendant is convicted of the crime of unauthorized use of a livestock animal under this section, the court shall order the defendant to pay restitution to the owner of the animal. [1993 c.252 Â§1]

Â Â Â Â Â  Note: 167.385 to 167.388 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.387 Definitions for ORS 167.387 and 167.388. As used in this section and ORS 167.388:

Â Â Â Â Â  (1) ÂLivestockÂ has the meaning given in ORS 609.125.

Â Â Â Â Â  (2) ÂLivestock production facilityÂ means:

Â Â Â Â Â  (a) Any facility or organization engaged in animal breeding, production or processing; or

Â Â Â Â Â  (b) Any facility or institution whose primary purpose is to impound estray animals, as that term is defined in ORS 607.007. [1993 c.252 Â§4; 1999 c.756 Â§14]

Â Â Â Â Â  Note: See note under 167.385.

Â Â Â Â Â  167.388 Interference with livestock production. (1) A person commits the crime of interference with livestock production when the person, with the intent to interfere with livestock production:

Â Â Â Â Â  (a) Takes, appropriates, obtains or withholds livestock from the owner thereof, or causes the loss, death or injury of any livestock maintained at a livestock production facility;

Â Â Â Â Â  (b) Damages, vandalizes or steals any property located on a livestock production facility; or

Â Â Â Â Â  (c) Obtains access to a livestock production facility to perform any act contained in this subsection or any other act not authorized by the livestock production facility.

Â Â Â Â Â  (2) The crime of interference with livestock production is:

Â Â Â Â Â  (a) A Class C felony if damage to the livestock production facility is $2,500 or more; or

Â Â Â Â Â  (b) A Class A misdemeanor if there is no damage to the livestock production facility or if damage to the facility is less than $2,500.

Â Â Â Â Â  (3) Determination of damages to a livestock production facility shall be made by the court. In making its determination, the court shall consider the reasonable costs of:

Â Â Â Â Â  (a) Replacing lost, injured or destroyed livestock;

Â Â Â Â Â  (b) Restoring the livestock production facility to the approximate condition of the facility before the damage occurred; and

Â Â Â Â Â  (c) Replacing damaged or missing records, data, material, equipment or substances used in the breeding and production of livestock.

Â Â Â Â Â  (4) In addition to any criminal sanctions, if a defendant is convicted of the crime of interference with livestock production under subsection (1) of this section, the court shall order the defendant to pay restitution to the owner of the animal or the owner of the livestock production facility. [1993 c.252 Â§Â§2,3; 2001 c.554 Â§2]

Â Â Â Â Â  Note: See note under 167.385.

Â Â Â Â Â  167.390 Commerce in fur of domestic cats and dogs prohibited; exception. (1) A person may not take, buy, sell, barter or otherwise exchange for commerce in fur purposes the raw fur or products that include the fur of a domestic cat or dog if the fur is obtained through a process that kills or maims the cat or dog. As used in this section, Âdomestic cat or dogÂ does not include coyote, fox, lynx, bobcat or any other wild or commercially raised wild feline or wild canine species or a hybrid thereof that is not recognized as an endangered species by the United States Fish and Wildlife Service.

Â Â Â Â Â  (2) Violation of subsection (1) of this section, or any rule promulgated pursuant thereto, is a Class A misdemeanor when the offense is committed with a culpable mental state as defined in ORS 161.085. [1999 c.995 Â§Â§1,2]

Â Â Â Â Â  Note: 167.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OFFENSES INVOLVING TOBACCO

Â Â Â Â Â  167.400 Tobacco possession by minors prohibited. (1) It is unlawful for any person under 18 years of age to possess tobacco products, as defined in ORS 431.840.

Â Â Â Â Â  (2) Any person who violates subsection (1) of this section commits a Class D violation. [1991 c.970 Â§1; 1999 c.1051 Â§161]

Â Â Â Â Â  Note: 167.400, 167.402 and 167.404 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.401 Tobacco purchase by minors prohibited; exceptions. (1) Except as provided in subsection (4) of this section, no person under 18 years of age shall purchase, attempt to purchase or acquire tobacco products as defined in ORS 431.840. Except when such minor is in a private residence accompanied by the parent or guardian of the minor and with the consent of such parent or guardian, no person under 18 years of age shall have personal possession of tobacco products.

Â Â Â Â Â  (2) Any person who violates subsection (1) of this section commits a violation.

Â Â Â Â Â  (3)(a) In lieu of any other penalty established by law, a person who is convicted for the first time of a violation of subsection (1) of this section may be ordered to participate in a tobacco education program or a tobacco use cessation program or to perform community service related to diseases associated with consumption of tobacco products. A person may be ordered to participate in such a program only once.

Â Â Â Â Â  (b) In addition to and not in lieu of any other penalty established by law, a person who is convicted of a second violation of subsection (1) of this section through misrepresentation of age may be required to participate in a tobacco education or a tobacco use cessation program or to perform community service related to diseases associated with the consumption of tobacco products, and the court shall order that the personÂs driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this subsection, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the Department of Transportation under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

Â Â Â Â Â  (4) A minor acting under the supervision of an adult may purchase, attempt to purchase or acquire tobacco products for the purpose of testing compliance with a federal law, state statute, local law or retailer management policy limiting or regulating the delivery of tobacco products to minors. [1999 c.1077 Â§8]

Â Â Â Â Â  Note: 167.401 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.402 Locating tobacco vending machines where minors have access prohibited. (1) No person having authority over such placement shall locate a vending machine from which tobacco products, as defined in ORS 431.840, in any form are dispensed in any place legally accessible to persons under 18 years of age except taverns and cocktail lounges, industrial plants, as defined in ORS 308.408, hotels and motels.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B violation. Each day of violation constitutes a separate offense. [1991 c.970 Â§2; 1999 c.1051 Â§162]

Â Â Â Â Â  Note: See note under 167.400.

Â Â Â Â Â  167.404 Limitation on right of city or county to regulate tobacco vending machines. Cities and counties by ordinance or resolution shall not regulate vending machines that dispense tobacco products, as defined in ORS 431.840, in any form and that are in any manner accessible to minors. [1991 c.970 Â§3]

Â Â Â Â Â  Note: See note under 167.400.

Â Â Â Â Â  167.405 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.407 Locating tobacco products where customers can access without store employee prohibited. (1) A person having authority over the location of cigarettes and other tobacco products in a retail store may not locate cigarettes or other tobacco products in a location in the store where the cigarettes or other tobacco products are accessible by store customers without assistance by a store employee.

Â Â Â Â Â  (2) Violation of subsection (1) of this section is a Class B violation. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply if the location at which the cigarettes or tobacco products are sold is a store or other establishment at which persons under 18 years of age are prohibited. [2003 c.804 Â§84]

Â Â Â Â Â  Note: 167.407 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.410 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.415 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.420 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.425 [Repealed by 1971 c.743 Â§432]

OFFENSES INVOLVING FIGHTING BIRDS

Â Â Â Â Â  167.426 Definitions for ORS 167.426 to 167.439. As used in ORS 167.426 to 167.439:

Â Â Â Â Â  (1) ÂCockfightÂ means a fight between two or more birds that is arranged by a person and that has the purpose or probable result of one bird inflicting injury to another bird.

Â Â Â Â Â  (2) ÂConstructive possessionÂ means an exercise of dominion and control over the location and treatment of property without taking physical possession of the property.

Â Â Â Â Â  (3) ÂFighting birdÂ means a bird that is intentionally reared or trained for use in, or that actually is used in, a cockfight.

Â Â Â Â Â  (4) ÂGaffÂ means an artificial steel spur designed for attachment to the leg of a fighting bird in replacement of the birdÂs natural spurs.

Â Â Â Â Â  (5) ÂSlasherÂ means a steel weapon resembling a curved knife blade designed for attachment to the foot of a fighting bird. [2003 c.484 Â§1]

Â Â Â Â Â  Note: 167.426 to 167.439 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.428 Cockfighting. (1) A person commits the crime of cockfighting if the person knowingly:

Â Â Â Â Â  (a) Owns, possesses, keeps, rears, trains, buys, sells or advertises or otherwise offers to sell a fighting bird.

Â Â Â Â Â  (b) Promotes or participates in, or performs services in furtherance of, the conducting of a cockfight. As used in this paragraph, Âservices in furtheranceÂ includes, but is not limited to, transporting spectators to a cockfight, handling fighting birds, organizing, advertising or refereeing a cockfight and providing, or acting as stakeholder for, money wagered on a cockfight.

Â Â Â Â Â  (c) Keeps, uses or manages, or accepts payment of admission to, a place for the conducting of a cockfight.

Â Â Â Â Â  (d) Suffers or permits a place in the possession or control of the person to be occupied, kept or used for the conducting of a cockfight.

Â Â Â Â Â  (e) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell a gaff, slasher or other sharp implement designed for attachment to a fighting bird with the intent that the gaff, slasher or other sharp implement be used in cockfighting.

Â Â Â Â Â  (2) Subsection (1)(a) of this section does not apply to the owning, possessing, keeping, rearing, buying, selling, advertising or otherwise offering for sale of a bird for purposes other than training the bird as a fighting bird, using or intending to use the bird in cockfighting or supplying the bird knowing that the bird is intended to be used in cockfighting.

Â Â Â Â Â  (3) Cockfighting is a Class C felony. [2003 c.484 Â§2]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.430 [Amended by 1961 c.648 Â§8; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.431 Participation in cockfighting. (1) A person commits the crime of participation in cockfighting if the person knowingly:

Â Â Â Â Â  (a) Attends a cockfight or pays admission at any location to view or bet on a cockfight; or

Â Â Â Â Â  (b) Manufactures, buys, sells, barters, exchanges, possesses, advertises or otherwise offers to sell equipment with the intent that the equipment be used in training or handling a fighting bird or for enhancing the fighting ability of a fighting bird. This paragraph does not apply to a gaff, slasher or other sharp implement designed for attachment to a fighting bird.

Â Â Â Â Â  (2) Participation in cockfighting is a Class A misdemeanor. [2003 c.484 Â§3]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.433 Seizure of fighting birds; procedure. (1) Pursuant to ORS 133.525 to 133.703, a judge may order the seizure of an alleged fighting bird owned, possessed or kept by any person.

Â Â Â Â Â  (2) A judge ordering the seizure of an alleged fighting bird under subsection (1) of this section may order that the bird be impounded on the property of the owner, possessor or keeper of the bird. If a judge orders an alleged fighting bird impounded on the property of the owner, possessor or keeper of the bird, the court shall order the owner, possessor or keeper to provide all necessary care for the bird and to allow regular and continuing inspection of the bird by a person designated by the court, or the agent of a person designated by the court. The owner, possessor or keeper shall pay the costs of conducting the inspections. The court shall further order the owner, possessor or keeper not to sell or otherwise dispose of the bird unless the court authorizes the sale or disposition, or until the seized bird is forfeited pursuant to an order under ORS 167.435 or restored to the person pursuant to an order under ORS 133.643. [2003 c.484 Â§4]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.435 Forfeiture of rights in fighting birds or property. (1) In addition to and not in lieu of any other penalty the court may impose upon a person convicted of cockfighting under ORS 167.428 or participation in cockfighting under ORS 167.431, the court shall include in the judgment an order for forfeiture to the city or county where the crime occurred of the personÂs rights in any property proved to have been used by the person as an instrumentality in the commission of the crime, including any fighting bird. This subsection does not limit the ability of the court to dispose of a fighting bird as provided under subsection (2) of this section.

Â Â Â Â Â  (2) A fighting bird is a public nuisance, regardless of whether a person has been convicted of cockfighting or participation in cockfighting. If a bird is ordered forfeited under subsection (1) of this section or is proved by a preponderance of the evidence in a forfeiture proceeding to be a fighting bird, the court shall order that the bird be destroyed or be otherwise disposed of. Upon the conviction of the person charged, the court shall adjudge all of the seized property of the person to be forfeited and shall order that the property be destroyed or otherwise disposed of. [2003 c.484 Â§5]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.437 Constructive possession of fighting birds; procedure. (1) A peace officer having jurisdiction may, upon probable cause to believe that a bird is a fighting bird, take constructive possession of the bird on behalf of the law enforcement agency employing the officer.

Â Â Â Â Â  (2) A peace officer who takes constructive possession of an alleged fighting bird pursuant to this section must do the following:

Â Â Â Â Â  (a) Place a tag or other device approved by the law enforcement agency on the cage or other enclosure where the fighting bird is located. The tag or other device must clearly state that it is unlawful to conceal, remove or release the bird for purposes of interfering with law enforcement agency control over the bird.

Â Â Â Â Â  (b) Notify the owner, possessor or keeper of the bird that the bird has been seized by the law enforcement agency and may not be concealed, removed or released until authorized by a court or as provided in this section.

Â Â Â Â Â  (c) Promptly apply to an appropriate court for an order described in ORS 167.433.

Â Â Â Â Â  (3) If a law enforcement agency takes constructive possession of a fighting bird under this section, the owner, possessor or keeper of the bird shall provide all necessary care for the bird.

Â Â Â Â Â  (4) Constructive possession of an alleged fighting bird pursuant to this section terminates when a court order described in ORS 167.433 is served on the owner, possessor or keeper of the bird, or after 24 hours, whichever occurs first. [2003 c.484 Â§6]

Â Â Â Â Â  Note: See note under 167.426.

Â Â Â Â Â  167.439 Forcible recovery of fighting bird. (1) A person commits the crime of forcible recovery of a fighting bird if the person knowingly dispossesses, or knowingly attempts to dispossess, a law enforcement agency of constructive possession of a fighting bird.

Â Â Â Â Â  (2) Forcible recovery of a fighting bird is a Class C felony. [2003 c.484 Â§7]

Â Â Â Â Â  Note: See note under 167.426.

OFFENSES INVOLVING UNUSED PROPERTY MARKETS

Â Â Â Â Â  167.500 Definitions for ORS 167.502, 167.506 and 167.508. As used in ORS 167.502, 167.506 and 167.508:

Â Â Â Â Â  (1) ÂBaby foodÂ or Âinfant formulaÂ means food manufactured, packaged and labeled specifically for sale for consumption by a child under the age of two years.

Â Â Â Â Â  (2) ÂMedical deviceÂ means an object or substance that is:

Â Â Â Â Â  (a) Required under federal law to bear the label ÂCaution: Federal law requires dispensing by or on the order of a physicianÂ; or

Â Â Â Â Â  (b) Defined by federal law as a medical device and is intended:

Â Â Â Â Â  (A) For use in the diagnosis of disease or other conditions in humans or animals;

Â Â Â Â Â  (B) For use in the cure, mitigation, treatment or prevention of disease in humans or animals; or

Â Â Â Â Â  (C) To affect the structure or a function of the bodies of humans or animals without achieving any of its principal intended purposes through metabolism or through chemical action within or on the bodies of humans or animals.

Â Â Â Â Â  (3) ÂNew and unused propertyÂ means tangible personal property:

Â Â Â Â Â  (a) That was acquired by a person directly from a producer, manufacturer, wholesaler or retailer in the ordinary course of business and has not been used since its production or manufacture; or

Â Â Â Â Â  (b) That was packaged when it was originally produced or manufactured and the property is in its original and unopened package.

Â Â Â Â Â  (4)(a) ÂNonprescription drugsÂ means drugs that may be sold without a prescription and that, in accordance with the requirements of the statutes and regulations of this state and the federal government, are:

Â Â Â Â Â  (A) Prepackaged for use by a consumer;

Â Â Â Â Â  (B) Prepared by a manufacturer or producer for use by a consumer; and

Â Â Â Â Â  (C) Labeled and unadulterated.

Â Â Â Â Â  (b) ÂNonprescription drugsÂ does not include herbal products, dietary supplements, botanical extracts or vitamins.

Â Â Â Â Â  (5) ÂPrior convictionÂ means a conviction that was entered prior to imposing sentence on the current crime, provided that the prior conviction is based on a crime committed in a separate criminal episode.

Â Â Â Â Â  (6) ÂUnused property marketÂ means an event:

Â Â Â Â Â  (a) Where at least two persons offer new and unused property for sale or exchange and the person organizing or conducting the event charges a fee upon the sale or exchange of the new and unused property;

Â Â Â Â Â  (b) Where at least two persons offer new and unused property for sale or exchange and a prospective buyer must pay a fee for admission to an area where new and unused property is offered for sale or exchange; or

Â Â Â Â Â  (c) Where new and unused property is offered for sale or exchange for more than 12 days in one 12-month period. [2003 c.338 Â§1]

Â Â Â Â Â  Note: 167.500, 167.502, 167.506 and 167.508 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.502
Sale
of certain items at unused property market prohibited; exceptions. (1) Except as provided in subsection (2) of this section, a person may not offer for sale or exchange or knowingly permit the sale or exchange of baby food, infant formula, cosmetics, personal care products, nonprescription drugs or medical devices at an unused property market.

Â Â Â Â Â  (2) A person may sell or exchange the items listed in subsection (1) of this section if the person:

Â Â Â Â Â  (a) Has a written authorization that identifies the person as an authorized representative of the manufacturer or distributor of those items; and

Â Â Â Â Â  (b) Makes the written authorization available for public inspection.

Â Â Â Â Â  (3)(a) A person who violates this section commits a Class C misdemeanor.

Â Â Â Â Â  (b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

Â Â Â Â Â  (c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor. [2003 c.338 Â§2]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.505 [Amended by 1959 c.530 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.506 Recordkeeping requirements. (1) When a person purchases more than 10 items of new and unused property for resale at an unused property market, the person shall maintain a record for two years after the date of purchase.

Â Â Â Â Â  (2) The record required in subsection (1) of this section must contain:

Â Â Â Â Â  (a) The date of the purchase of the new and unused property;

Â Â Â Â Â  (b) The name and address of the person from which the new and unused property was purchased;

Â Â Â Â Â  (c) A description and identification of the new and unused property; and

Â Â Â Â Â  (d) The price paid for the new and unused property.

Â Â Â Â Â  (3) A person shall, upon request, provide the record described in subsection (2) of this section for the purpose of inspection within a reasonable time.

Â Â Â Â Â  (4)(a) A person who violates this section commits a Class C misdemeanor.

Â Â Â Â Â  (b) A person who violates this section and who has one prior conviction under this section that was entered within the last 10 years commits a Class B misdemeanor.

Â Â Â Â Â  (c) A person who violates this section and who has two or more prior convictions under this section that were entered within the last 10 years commits a Class A misdemeanor. [2003 c.338 Â§3]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.508 Exemptions from ORS 167.502 and 167.506. (1) ORS 167.502 and 167.506 do not apply to a person who:

Â Â Â Â Â  (a) Sells or exchanges new and unused property that was not produced or manufactured within the last five years as indicated by the style of the packaging or of the material itself;

Â Â Â Â Â  (b) Sells by sample, catalog or brochure for future delivery; or

Â Â Â Â Â  (c) Makes a sales presentation to a consumer who received an individualized invitation to attend the sales presentation prior to the sales presentation from an owner or legal occupant of the premises where the sales presentation takes place.

Â Â Â Â Â  (2) The recordkeeping requirements in ORS 167.506 do not apply to:

Â Â Â Â Â  (a) A person who sells or exchanges new and unused property at an event that is organized and operated:

Â Â Â Â Â  (A) For the exclusive benefit of a community chest, a fund, a foundation, an association or a corporation; and

Â Â Â Â Â  (B) For religious, educational or charitable purposes.

Â Â Â Â Â  (b) A person who sells or exchanges motor vehicles or trailers that are subject to state vehicle registration requirements.

Â Â Â Â Â  (c) A person who sells or exchanges new and unused property at a gun show as defined in ORS 166.432.

Â Â Â Â Â  (d) A person who sells or exchanges new and unused property at a livestock auction market as defined in ORS 599.205. [2003 c.338 Â§4]

Â Â Â Â Â  Note: See note under 167.500.

Â Â Â Â Â  167.510 [Amended by 1959 c.530 Â§4; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.515 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.520 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.525 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.530 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.535 [Amended by 1959 c.530 Â§5; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.540 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.545 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.550 [Amended by 1959 c.426 Â§8; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.555 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.605 [Amended by 1963 c.201 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.610 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.615 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.620 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.625 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.630 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.635 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.640 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.645 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.705 [Amended by 1959 c.503 Â§6; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.710 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.715 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.720 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.725 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.730 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.735 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.740 [Amended by 1965 c.370 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  167.745 [1959 c.200 Â§1; repealed by 1971 c.743 Â§432]

MISCELLANEOUS

Â Â Â Â Â  167.808 Unlawful possession of inhalants. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂInhalantÂ means any glue, cement or other substance that is capable of causing intoxication and that contains one or more of the following chemical compounds:

Â Â Â Â Â  (A) Acetone;

Â Â Â Â Â  (B) Amyl acetate;

Â Â Â Â Â  (C) Benzol or benzene;

Â Â Â Â Â  (D) Butane;

Â Â Â Â Â  (E) Butyl acetate;

Â Â Â Â Â  (F) Butyl alcohol;

Â Â Â Â Â  (G) Carbon tetrachloride;

Â Â Â Â Â  (H) Chloroform;

Â Â Â Â Â  (I) Cyclohexanone;

Â Â Â Â Â  (J) Difluoroethane;

Â Â Â Â Â  (K) Ethanol or ethyl alcohol;

Â Â Â Â Â  (L) Ethyl acetate;

Â Â Â Â Â  (M) Hexane;

Â Â Â Â Â  (N) Isopropanol or isopropyl alcohol;

Â Â Â Â Â  (O) Isopropyl acetate;

Â Â Â Â Â  (P) Methyl cellosolve acetate;

Â Â Â Â Â  (Q) Methyl ethyl ketone;

Â Â Â Â Â  (R) Methyl isobutyl ketone;

Â Â Â Â Â  (S) Nitrous oxide;

Â Â Â Â Â  (T) Toluol or toluene;

Â Â Â Â Â  (U) Trichloroethylene;

Â Â Â Â Â  (V) Tricresyl phosphate;

Â Â Â Â Â  (W) Xylol or xylene; or

Â Â Â Â Â  (X) Any other solvent, material, substance, chemical or combination thereof having the property of releasing toxic vapors or fumes.

Â Â Â Â Â  (b) ÂIntoxicationÂ means any mental or physical impairment or incapacity.

Â Â Â Â Â  (2) It is unlawful for a person to possess any inhalant if the person intends to use the inhalant for the purpose of inducing intoxication in the person who possesses the inhalant or for the purpose of inducing intoxication in any other person.

Â Â Â Â Â  (3) A person may not use any inhalant for the purpose of inducing intoxication in the person using the inhalant or for the purpose of inducing intoxication in any other person.

Â Â Â Â Â  (4) The prohibitions of this section do not apply to any substance that:

Â Â Â Â Â  (a) Has been prescribed by a health practitioner, as described in ORS 31.740, and that is used in the manner prescribed by the health practitioner; or

Â Â Â Â Â  (b) Is administered or used under the supervision of a health practitioner, as described in ORS 31.740.

Â Â Â Â Â  (5)(a) Any person who violates this section commits a violation. Violation of this section is punishable by a fine of not more than $300. In addition to or in lieu of a fine, a juvenile court may require that a minor who engages in conduct prohibited by this section be provided with treatment and counseling.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a second or subsequent violation of this section by a person is a Class B misdemeanor. If a juvenile court finds that a minor has engaged in conduct prohibited by this section on a second or subsequent occasion, the court shall require that the minor receive treatment and counseling. [1999 c.229 Â§1; 1999 c.1051 Â§322f]

Â Â Â Â Â  Note: 167.808 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.810 Creating a hazard. (1) A person commits the crime of creating a hazard if:

Â Â Â Â Â  (a) The person intentionally maintains or leaves in a place accessible to children a container with a compartment of more than one and one-half cubic feet capacity and a door or lid which locks or fastens automatically when closed and which cannot easily be opened from the inside; or

Â Â Â Â Â  (b) Being the owner or otherwise having possession of property upon which there is a well, cistern, cesspool, excavation or other hole of a depth of four feet or more and a top width of 12 inches or more, the owner intentionally fails or refuses to cover or fence it with a suitable protective construction.

Â Â Â Â Â  (2) Creating a hazard is a Class B misdemeanor. [1971 c.743 Â§284]

Â Â Â Â Â  167.820 Concealing the birth of an infant. (1) A person commits the crime of concealing the birth of an infant if the person conceals the corpse of a newborn child with intent to conceal the fact of its birth or to prevent a determination of whether it was born dead or alive.

Â Â Â Â Â  (2) Concealing the birth of an infant is a Class A misdemeanor. [1971 c.743 Â§286]

Â Â Â Â Â  167.822 Improper repair of vehicle inflatable restraint system. (1) A person commits the crime of improper repair of a vehicle inflatable restraint system if the person knowingly:

Â Â Â Â Â  (a) Installs as part of a vehicle inflatable restraint system an object that is not designed in accordance with federal safety regulations for the make, model and year of the motor vehicle; or

Â Â Â Â Â  (b) If requested to repair or replace a vehicle inflatable restraint system, fails to install an object that is required to make a vehicle inflatable restraint system comply with federal safety regulations for the make, model and year of the motor vehicle.

Â Â Â Â Â  (2) Improper repair of a vehicle inflatable restraint system is a Class A misdemeanor. [2001 c.439 Â§1]

Â Â Â Â Â  Note: 167.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.824 Unlawful possession of undeployed air bags or air bag canisters. (1) A person may not possess more than two undeployed air bags or air bag canisters containing sodium azide that have been removed from a vehicle. This subsection does not apply to motor vehicle dealers, automobile repair facilities or dismantlers certified under ORS 822.110.

Â Â Â Â Â  (2) A violation of subsection (1) of this section is a Class C misdemeanor. [2005 c.514 Â§2; 2005 c.654 Â§13b]

Â Â Â Â Â  Note: 167.824 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 167 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  167.830 Employment of minors in place of public entertainment. Except as provided in ORS 167.840, any person operating or conducting a place of public amusement or entertainment, who employs or allows a child under the age of 18 years to conduct or assist in conducting any public dance, including but not limited to dancing by the child as a public performance, or to assist in or furnish music for public dancing, commits a Class D violation. [1971 c.743 Â§292; 1987 c.905 Â§18; 1999 c.1051 Â§163]

Â Â Â Â Â  167.840 Application of ORS 167.830 limited. (1) ORS 167.830 does not apply if:

Â Â Â Â Â  (a) Alcoholic beverages are not permitted to be dispensed or consumed in the place of public amusement or entertainment open to the individuals attending the public dance;

Â Â Â Â Â  (b) Alcoholic beverages are not permitted to be dispensed or consumed in any place connected by an entrance to the place of public amusement or entertainment;

Â Â Â Â Â  (c) Applicable laws, regulations and ordinances for the protection of children under the age of 18 years are observed in the conduct of the dance; and

Â Â Â Â Â  (d) At least one responsible adult is present at all times during the public dance to see that applicable laws, regulations and ordinances for the protection of children under 18 years of age are observed.

Â Â Â Â Â  (2) ORS 167.830 does not apply if the child has the written permission of the judge of the juvenile court, for the county in which the child resides, to conduct or assist in conducting the public dance. The judge of the juvenile court shall grant such permission only if:

Â Â Â Â Â  (a) The parents or legal guardians of the child have consented to the childÂs participation in such activity; and

Â Â Â Â Â  (b) The judge has found that participation in such activity will not be inconsistent with the health, safety and morals of the child.

Â Â Â Â Â  (3) This section is not intended to make lawful any activity that is prohibited within a political subdivision of this state by ordinance or other regulation of the political subdivision.

Â Â Â Â Â  (4) The requirements of this section are in addition to, and not in lieu of, the requirements of ORS 653.315. [1971 c.743 Â§293]

Â Â Â Â Â  167.850 [1971 c.743 Â§226; repealed by 1985 c.662 Â§15]

Â Â Â Â Â  167.860 [1971 c.596 Â§1; 1973 c.836 Â§345; 1985 c.662 Â§7; renumbered 167.345]

Â Â Â Â Â  167.862 [1983 c.648 Â§1; 1985 c.662 Â§9; renumbered 167.350]

Â Â Â Â Â  167.865 [1977 c.539 Â§2; renumbered 167.355]

Â Â Â Â Â  167.870 [1973 c.316 Â§1; repealed by 1999 c.729 Â§1]

_______________



Chapter 168

Chapter 168 - (Former Provisions)

Habitual Criminals

HABITUAL CRIMINALS

CRIMES AND PUNISHMENTS

168.010 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.011 [1955 c.663 §2 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.015 [1961 c.648 §1; repealed by 1971 c.743 §432]

168.020 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.021 [1955 c.663 §3 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.025 [1961 c.648 §§2, 14; repealed by 1971 c.743 §432]

168.030 [Repealed by 1955 c.663 §1 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030)]

168.031 [1955 c.663 §4 (168.011, 168.021 and 168.031 enacted in lieu of 168.010, 168.020 and 168.030); repealed by 1961 c.648 §13]

168.040 [Amended by 1955 c.663 §5; repealed by 1961 c.648 §13]

168.050 [Amended by 1955 c.663 §6; 1961 c.648 §9; 1963 c.245 §1; 1969 c.502 §5; repealed by 1971 c.743 §432]

168.055 [1961 c.648 §3; repealed by 1971 c.743 §432]

168.060 [Amended by 1955 c.663 §7; 1961 c.648 §10; renumbered 168.090]

168.065 [1961 c.648 §4; repealed by 1971 c.743 §432]

168.070 [1955 c.660 §4; repealed by 1959 c.550 §4]

168.075 [1961 c.648 §6; repealed by 1971 c.743 §432]

168.080 [1961 c.648 §5; repealed by 1971 c.743 §432]

168.085 [1961 c.648 §7; 1967 c.358 §1; repealed by 1971 c.743 §432]

168.090 [Formerly 168.060; 1969 c.198 §75; repealed by 1971 c.743 §432]

168.210 [1957 c.577 §1; repealed by 1961 c.648 §13]

_______________



Chapter 169

Chapter 169 Â Local and Regional Correctional Facilities;

Prisoners; Juvenile Facilities

2007 EDITION

LOCAL CORRECTIONAL AND JUVENILE FACILITIES

CRIMES AND PUNISHMENTS

DEFINITIONS

169.005Â Â Â Â  Definitions for ORS 169.005 to 169.677 and 169.730 to 169.800

LOCAL CORRECTIONAL FACILITIES

169.030Â Â Â Â  Construction, maintenance and use of local correctional facilities by county and city; renting suitable structure; provision of facilities by another county or city

169.040Â Â Â Â  Inspection of local correctional facilities

169.042Â Â Â Â  Maximum facility population; recommendation

169.044Â Â Â Â  Action on recommendation

169.046Â Â Â Â  Notice of county jail population emergency; action to be taken; notification if release of inmates likely; forced release

169.050Â Â Â Â  Contracts for boarding of prisoners

169.053Â Â Â Â  Agreements with other counties or Department of Corrections for confinement and detention of offenders

169.055Â Â Â Â  Contracts with Department of Corrections for county prisoners awaiting sentencing

169.070Â Â Â Â  Coordination of state services by Department of Corrections; inspections to determine compliance with standards

169.072Â Â Â Â  Provision of services or assistance by Department of Corrections through arrangements with local governments

169.076Â Â Â Â  Standards for local correctional facilities

169.077Â Â Â Â  Standards for lockup facilities

169.078Â Â Â Â  Standards for temporary hold facilities

ENFORCEMENT OF STANDARDS FOR LOCAL CORRECTIONAL AND JUVENILE DETENTION FACILITIES

169.080Â Â Â Â  Effect of failure to comply with standards; enforcement by Attorney General; private action

169.085Â Â Â Â  Submission of construction or renovation plans to Department of Corrections; recommendations by department

169.090Â Â Â Â  Manual of guidelines for local correctional facility operation; guidelines for juvenile detention facility operation

TREATMENT OF PRISONERS

169.105Â Â Â Â  Unconscious person not to be admitted to custody in facility

169.110Â Â Â Â  Time credit for good behavior

169.115Â Â Â Â  Temporary leave

169.120Â Â Â Â  Credit for work

169.140Â Â Â Â  Furnishing prisoners food and clothing

169.150Â Â Â Â  Payment of expenses of keeping prisoners; health care fees

169.151Â Â Â Â  Expenses of keeping prisoners; reimbursement from prisoners; amounts; procedures

169.152Â Â Â Â  Liability for costs of medical care for persons in county facility

169.153Â Â Â Â  Liability of public agency for costs of medical care provided to persons in transport

169.155Â Â Â Â  Definitions for ORS 169.155 and 169.166

169.166Â Â Â Â  Liability for costs of medical services

169.170Â Â Â Â  Assignment of county prisoners to public works

169.180Â Â Â Â  Assignment of city prisoners to public works

169.190Â Â Â Â  Transfer of prisoners to another county for public work

169.210Â Â Â Â  Contracts for private employment of prisoners; agencies having power to work prisoners

169.220Â Â Â Â  Care of county prisoners

DUTIES AND LIABILITIES OF SHERIFF

169.320Â Â Â Â  Control over prisoners; work by prisoners

169.330Â Â Â Â  Civil liability for release of prisoner

169.340Â Â Â Â  Liability for escape of defendant in a civil action

169.350Â Â Â Â  Liability for failing to serve papers

169.360Â Â Â Â  Appointment of keeper of local correctional facility

FEDERAL PRISONERS

169.530Â Â Â Â  Duty to receive federal prisoners

169.540Â Â Â Â  Liability for expenses of keeping federal prisoners

REGIONAL FACILITIES

169.610Â Â Â Â  Policy

169.620Â Â Â Â  ÂRegional correctional facilityÂ defined

169.630Â Â Â Â  Joint establishment or operation of facilities; agreement

169.640Â Â Â Â  Status of facility for custody of misdemeanants and violators

169.650Â Â Â Â  Status of facility operated by Department of Corrections

169.660Â Â Â Â  Status of persons confined in facility operated by Department of Corrections; assignment to regional facility

169.670Â Â Â Â  Transfer of persons to facility operated by Department of Corrections; costs; return; exception

169.673Â Â Â Â  Conversion of state correctional institutions into regional correctional facilities

169.677Â Â Â Â  Converted facilities to house felony or misdemeanant prisoners

HALFWAY HOUSES

169.690Â Â Â Â  Citizens advisory committee; review of proposed halfway houses and other facilities; nomination and appointment of committee members; written report required of agency rejecting views of advisory committee

JUVENILE DETENTION FACILITIES

169.730Â Â Â Â  Definitions for ORS 169.740 to 169.760

169.740Â Â Â Â  Standards for juvenile detention facilities

169.750Â Â Â Â  Restrictions on operation of juvenile detention facilities

169.760Â Â Â Â  Juvenile detention facilities to establish written policy

169.770Â Â Â Â  Release of detained juvenile when detention facility violates standards

MISCELLANEOUS

169.800Â Â Â Â  Detention of juveniles before conviction and execution of sentence

169.810Â Â Â Â  Assumption of duties by regional correctional facility constitutes assumption by public employer; rights of transferred employees

DEFINITIONS

Â Â Â Â Â  169.005 Definitions for ORS 169.005 to 169.677 and 169.730 to 169.800. As used in ORS 169.005 to 169.677 and 169.730 to 169.800, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDetaineeÂ means a person held with no criminal charges.

Â Â Â Â Â  (2) ÂForced releaseÂ means temporary freedom of an inmate from lawful custody before judgment of conviction due to a county jail population emergency under ORS 169.046.

Â Â Â Â Â  (3) ÂJuvenile detention facilityÂ means a facility as described in ORS 419A.050 and 419A.052.

Â Â Â Â Â  (4) ÂLocal correctional facilityÂ means a jail or prison for the reception and confinement of prisoners that is provided, maintained and operated by a county or city and holds persons for more than 36 hours.

Â Â Â Â Â  (5) ÂLockupÂ means a facility for the temporary detention of arrested persons held up to 36 hours, excluding holidays, Saturdays and Sundays, but the period in lockup shall not exceed 96 hours after booking.

Â Â Â Â Â  (6) ÂMonthÂ means a period of 30 days.

Â Â Â Â Â  (7) ÂPrisonerÂ means a person held with criminal charges or sentenced to the facility.

Â Â Â Â Â  (8) ÂTemporary holdÂ means a facility, the principal purpose of which is the temporary detention of a prisoner for four or less hours while awaiting court appearance or transportation to a local correctional facility. [1973 c.740 Â§1; 1979 c.487 Â§1; 1985 c.499 Â§4; 1993 c.33 Â§309; 2001 c.517 Â§1]

Â Â Â Â Â  169.010 [Amended by 1963 c.236 Â§1; 1973 c.740 Â§8; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  169.020 [Amended by 1973 c.740 Â§9; repealed by 1983 c.327 Â§16]

LOCAL CORRECTIONAL FACILITIES

Â Â Â Â Â  169.030 Construction, maintenance and use of local correctional facilities by county and city; renting suitable structure; provision of facilities by another county or city. (1) Every county and city in this state shall provide, keep and maintain within or without the county or city, as the case may be, a local correctional facility for the reception and confinement of prisoners committed thereto. The local correctional facility shall be constructed of fireproof materials and should have fire exits in sufficient number and suitably located for the removal of prisoners.

Â Â Â Â Â  (2) Any county, or incorporated city may rent or lease any structure answering the requirements of subsection (1) of this section, either in connection with or separately from any other county or city building.

Â Â Â Â Â  (3) Any county and any incorporated city may, by agreement, provide, maintain, and use for their separate requirements, such a local correctional facility as is required by this section.

Â Â Â Â Â  (4) Any county or incorporated city may, by agreement with any other county or incorporated city, provide for one such county or city to furnish local correctional facility accommodations for the imprisonment of prisoners of the other such county or city. Pursuant to such agreement, an
Oregon
county or city may secure the use of jail accommodations outside the state, but only in a county that adjoins the
Oregon
county or the county in which the
Oregon
city is located.

Â Â Â Â Â  (5) The jail accommodations provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.140 and 137.330. [Amended by 1963 c.236 Â§2; 1973 c.740 Â§10; 1987 c.550 Â§1]

Â Â Â Â Â  169.040 Inspection of local correctional facilities. (1) The county court or board of county commissioners of each county is the inspector of the local correctional facilities in the county. The court or board shall visit local correctional facilities operated by the county at least once in each regular term and may visit local correctional facilities within the county that are not operated by the county. When the court or board visits a local correctional facility, it shall examine fully into the local correctional facility, including, but not limited to, the cleanliness of the facility and the health and discipline of the persons confined. If it appears to the court or board that any provisions of law have been violated or neglected, it shall immediately give notice of the violation or neglect to the district attorney of the district.

Â Â Â Â Â  (2) The county health officer or the representative of the county health officer may conduct health and sanitation inspections of local correctional facilities on a semiannual basis. If the county health officer determines that the facility is in an insanitary condition or unfit for habitation for health reasons, the officer may notify the appropriate local governmental agency in writing of the required health and sanitation conditions or practices necessary to ensure the health and sanitation of the facility. If the local governmental agency does not comply with the required health and sanitation conditions or practices within an appropriate length of time, the county health officer may recommend the suspension of the operation of the local correctional facility to the county board of health. If after a hearing the county board of health finds that the local correctional facility is in an insanitary or unhealthful condition, it may suspend the operation of the facility until such time as the local correctional facility complies with the recommended health and sanitation conditions and practices. [Amended by 1973 c.740 Â§11; 2005 c.286 Â§1]

Â Â Â Â Â  169.042 Maximum facility population; recommendation. The county court or board of commissioners of a county may institute an examination of the countyÂs local correctional facility for the purpose of obtaining a recommendation regarding the maximum number of inmates that should be held in the facility. This recommendation shall be based on consideration of the following:

Â Â Â Â Â  (1) The advice of the district attorney, county counsel and sheriff concerning prevailing constitutional standards relating to conditions of incarceration;

Â Â Â Â Â  (2) The design capacity of the local correctional facility;

Â Â Â Â Â  (3) The physical condition of the local correctional facility; and

Â Â Â Â Â  (4) The programs provided for inmates of the local correctional facility. [1989 c.884 Â§2]

Â Â Â Â Â  169.044 Action on recommendation. When the county court or board has received a recommendation pursuant to ORS 169.042, it shall either:

Â Â Â Â Â  (1) Reject the recommendation and decline to adopt a limit on the number of inmates that may be held in the local correctional facility; or

Â Â Â Â Â  (2) Adopt the recommendation and, after consultation with the officials listed in ORS 169.046 (1), issue an order establishing the maximum allowable number of inmates that may be held in the local correctional facility. This shall include specific standards for determining a county jail population emergency and a specific plan for resolving the emergency. [1989 c.884 Â§3]

Â Â Â Â Â  169.046 Notice of county jail population emergency; action to be taken; notification if release of inmates likely; forced release. (1) If a county court or board adopts a jail capacity limit under ORS 169.044 and the number of inmates in its local correctional facility exceeds that capacity limit so that a county jail population emergency exists, the sheriff shall notify the presiding circuit judge, each municipal court judge and justice of the peace in the county, the district attorney for the county, the county counsel, the chief law enforcement officer for each city located in the county and the county court or board of commissioners that the number of inmates in the local correctional facility has exceeded capacity and that a county jail population emergency exists.

Â Â Â Â Â  (2) If the county court or board has adopted a jail capacity limit and action plan under ORS 169.044 and if a county jail population emergency occurs under the terms of the plan, the county court or board and the county sheriff may carry out the steps of the plan. This includes any authorization, under the plan, for the sheriff to order inmates released in order to reduce the jail population. A sheriff shall be immune from criminal or civil liability for any good faith release of inmates under ORS 169.042 to 169.046.

Â Â Â Â Â  (3) If it becomes necessary to order inmates released under ORS 169.042 to 169.046, or if it appears to the sheriff that release of inmates is likely to become necessary in the near future, the sheriff shall immediately notify all police agencies in the county to make maximum use of citations in lieu of custody pursuant to ORS 133.055 to 133.076 until further notice.

Â Â Â Â Â  (4) If it becomes necessary to order the release of inmates under ORS 169.042 to 169.046, the sheriff may place inmates on forced release subject to a forced release agreement. A forced release agreement must be in writing and be signed by the sheriff and the inmate and must include:

Â Â Â Â Â  (a) The date of the next court appearance of the inmate;

Â Â Â Â Â  (b) A statement that the inmate is required to appear at the next court appearance; and

Â Â Â Â Â  (c) A statement that failure of the inmate to appear at the next court appearance is subject to prosecution under ORS 162.195 or 162.205. [1989 c.884 Â§Â§4,5,6; 1999 c.1051 Â§71; 2001 c.517 Â§2]

Â Â Â Â Â  169.050 Contracts for boarding of prisoners. The county court or board of county commissioners of each county in this state, not having more than 300,000 inhabitants, shall advertise for bids for boarding of prisoners confined in the county local correctional facilities of the county, and may award the contract for boarding them to the lowest responsible bidder. If any responsible bidder, other than the sheriff, receives the contract from the county for the boarding of prisoners, such bidder shall receive compensation for boarding such prisoners rather than the sheriff, and the sheriff shall afford to such bidder all facilities for carrying out the countyÂs contract for boarding prisoners. [Amended by 1973 c.740 Â§12]

Â Â Â Â Â  169.053 Agreements with other counties or Department of Corrections for confinement and detention of offenders. (1) A county may enter into an agreement with one or more other counties of this state under ORS 190.010 for the confinement and detention of offenders subject to the legal and physical custody of the county. The agreement may provide for the reception, detention, care and maintenance, and work assignment of:

Â Â Â Â Â  (a) Pretrial detainees;

Â Â Â Â Â  (b) Offenders convicted of a misdemeanor; and

Â Â Â Â Â  (c) Offenders convicted of a felony who are:

Â Â Â Â Â  (A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

Â Â Â Â Â  (B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

Â Â Â Â Â  (2) A county may enter into an agreement with the Department of Corrections under ORS 190.110 for the confinement and detention of offenders subject to the legal and physical custody of the county. The agreement may provide for the reception, detention, care and maintenance, and work assignment of:

Â Â Â Â Â  (a) Offenders convicted of a misdemeanor; and

Â Â Â Â Â  (b) Offenders convicted of a felony who are:

Â Â Â Â Â  (A) Sentenced, on or after January 1, 1997, to 12 months or less incarceration; or

Â Â Â Â Â  (B) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision.

Â Â Â Â Â  (3) An agreement entered into under ORS 190.110 and subsection (2) of this section shall include a provision that the county reimburse the Department of Corrections for its costs incurred in confining the county inmate. Reimbursement shall be made on a per diem basis at a rate determined by the department to be its average daily incarceration cost per inmate. In lieu of reimbursement, the department and county may enter into an agreement providing for the comparable exchange of inmates as determined by the department. [1996 c.4 Â§1]

Â Â Â Â Â  Note: 169.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.055 Contracts with Department of Corrections for county prisoners awaiting sentencing. (1) The Department of Corrections may enter into contracts or arrangements with the authorities of any county in this state to provide for the reception, detention, care, maintenance and employment of county prisoners convicted of a felony in the courts of this state who are awaiting sentencing and who, in the judgment of the sentencing court, pose an unusual security risk if they were to remain incarcerated in a local correctional facility pending sentencing.

Â Â Â Â Â  (2) Nothing in this section requires the Department of Corrections to incarcerate a county prisoner in a Department of Corrections facility.

Â Â Â Â Â  (3) A county prisoner poses an unusual security risk under this section if the prisoner poses a level of risk of violence or escape that exceeds the security level of the county facility. The risk of violence or escape may result from or be manifested by:

Â Â Â Â Â  (a) A history of violence against law enforcement or corrections employees;

Â Â Â Â Â  (b) A history of escape attempts;

Â Â Â Â Â  (c) Documented enemies in the county facility; or

Â Â Â Â Â  (d) A charge of aggravated murder. [1997 c.369 Â§1]

Â Â Â Â Â  Note: 169.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.060 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  169.070 Coordination of state services by Department of Corrections; inspections to determine compliance with standards. (1) The Department of Corrections shall provide and coordinate state services to local governments with respect to local correctional facilities and juvenile detention facilities. The Director of the Department of Corrections shall designate staff to provide technical assistance to local governmental agencies in the planning and operation of local correctional facilities, lockups, temporary holds and juvenile detention facilities, and advice on provisions of state law applicable to these facilities. The department shall inspect local correctional facilities, lockups, temporary holds and juvenile detention facilities, to ensure compliance with the standards established in ORS 169.076 to 169.078, 169.740, 419A.059 and 419B.180.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the department may enter into agreements with public or private entities to conduct inspections of local correctional facilities, lockups, temporary holds and juvenile detention facilities. [1973 c.740 Â§2; 1979 c.338 Â§2; 1979 c.487 Â§2; 1987 c.320 Â§91; 1993 c.33 Â§310; 2003 c.475 Â§1]

Â Â Â Â Â  169.072 Provision of services or assistance by Department of Corrections through arrangements with local governments. (1) The Department of Corrections may enter into arrangements, contracts or agreements with local governments to provide services or other assistance to local governments with respect to local correctional facilities and juvenile detention facilities. Services and assistance provided to local governments under this section may include health care services and assistance, including providing pharmaceuticals, treatment services, transport services, training assistance, security assistance and tactical assistance.

Â Â Â Â Â  (2) An arrangement, contract or agreement entered into under subsection (1) of this section may authorize the use of department facilities, personnel, supplies, equipment or material in providing services or other assistance to local governments. [2001 c.194 Â§2]

Â Â Â Â Â  169.075 [1973 c.740 Â§3; repealed by 1979 c.487 Â§5 (169.076, 169.077, 169.078 and 169.740 enacted in lieu of 169.075)]

Â Â Â Â Â  169.076 Standards for local correctional facilities. Each local correctional facility shall:

Â Â Â Â Â  (1) Provide sufficient staff to perform all audio and visual functions involving security, control, custody and supervision of all confined detainees and prisoners, with personal inspection at least once each hour. The supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (2) Have a comprehensive written policy with respect to:

Â Â Â Â Â  (a) Legal confinement authority.

Â Â Â Â Â  (b) Denial of admission.

Â Â Â Â Â  (c) Telephone calls.

Â Â Â Â Â  (d) Admission and release medical procedures.

Â Â Â Â Â  (e) Medication and prescriptions.

Â Â Â Â Â  (f) Personal property accountability which complies with ORS 133.455.

Â Â Â Â Â  (g) Vermin and communicable disease control.

Â Â Â Â Â  (h) Release process to include authority, identification and return of personal property.

Â Â Â Â Â  (i) Rules of the facility governing correspondence and visitations.

Â Â Â Â Â  (3) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and regulations for the operation of the facility.

Â Â Â Â Â  (4) Not administer any physical punishment to any prisoner at any time.

Â Â Â Â Â  (5) Provide for emergency medical and dental health, having written policies providing for:

Â Â Â Â Â  (a) Licensed physician or nurse practitioner review of the facilityÂs medical and dental plans.

Â Â Â Â Â  (b) The security of medication and medical supplies.

Â Â Â Â Â  (c) A medical and dental record system to include request for medical and dental attention, treatment prescribed, prescriptions, special diets and other services provided.

Â Â Â Â Â  (d) First aid supplies and staff first aid training.

Â Â Â Â Â  (6) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

Â Â Â Â Â  (7) Insure that confined detainees and prisoners:

Â Â Â Â Â  (a) Will be fed daily at least three meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other purposes.

Â Â Â Â Â  (b) Will be fed nutritionally adequate meals in accordance with a plan reviewed by a registered dietitian or the Department of Human Services.

Â Â Â Â Â  (c) Be provided special diets as prescribed by the designated facility physician or nurse practitioner.

Â Â Â Â Â  (d) Shall have food procured, stored, prepared, distributed and served under sanitary conditions, as defined by the Department of Human Services rules as authorized by ORS 624.041.

Â Â Â Â Â  (8) Insure that the facility be clean, and provide each confined detainee or prisoner:

Â Â Â Â Â  (a) Materials to maintain personal hygiene.

Â Â Â Â Â  (b) Clean clothing twice weekly.

Â Â Â Â Â  (c) Mattresses and blankets that are clean and fire-retardant.

Â Â Â Â Â  (9) Require each prisoner to shower at least twice weekly.

Â Â Â Â Â  (10) Forward, without examination or censorship, each prisonerÂs outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

Â Â Â Â Â  (11) Keep the facility safe and secure in accordance with the State of
Oregon Structural Specialty Code
and Fire and Life Safety Code.

Â Â Â Â Â  (12) Have and provide each prisoner with written rules for inmate conduct and disciplinary procedures. If a prisoner cannot read or is unable to understand the written rules, the information shall be conveyed to the prisoner orally.

Â Â Â Â Â  (13) Not restrict the free exercise of religion unless failure to impose the restriction will cause a threat to facility or order.

Â Â Â Â Â  (14) Safeguard and insure that the prisonerÂs legal rights to access to legal materials are protected. [1979 c.487 Â§6 (enacted in lieu of 169.075); 1987 c.320 Â§92; 2005 c.471 Â§6]

Â Â Â Â Â  169.077 Standards for lockup facilities. Each lockup facility shall:

Â Â Â Â Â  (1) Maintain 24-hour supervision when persons are confined; such supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (2) Make a personal inspection of each person confined at least once each hour.

Â Â Â Â Â  (3) Prohibit firearms from the security area of the facility except in times of emergency as determined by the administrator of the facility.

Â Â Â Â Â  (4) Insure that confined detainees and prisoners will be fed daily at least three nutritionally adequate meals served at regular times, with no more than 14 hours between meals except when routinely absent from the facility for work or other such purposes.

Â Â Â Â Â  (5) Forward, without examination or censorship, each prisonerÂs outgoing written communications to the Governor, jail administrator, Attorney General, judge, Department of Corrections or the attorney of the prisoner.

Â Â Â Â Â  (6) Provide rules of the facility governing correspondence and visitations.

Â Â Â Â Â  (7) Keep the facility safe and secure in accordance with the State of
Oregon Structural Specialty Code
and Fire and Life Safety Code.

Â Â Â Â Â  (8) Formulate and publish plans to meet emergencies involving escape, riots, assaults, fires, rebellions and other types of emergencies; and policies and regulations for the operation of the facility.

Â Â Â Â Â  (9) Insure that the facility be clean, provide mattresses and blankets that are clean and fire-retardant, and furnish materials to maintain personal hygiene.

Â Â Â Â Â  (10) Provide for emergency medical and dental health, having written policies providing for licensed physician review of the facilityÂs medical and dental plans. [1979 c.487 Â§7 (enacted in lieu of 169.075); 1987 c.320 Â§93]

Â Â Â Â Â  169.078 Standards for temporary hold facilities. Each temporary hold shall:

Â Â Â Â Â  (1) Provide access to sanitation facilities.

Â Â Â Â Â  (2) Provide adequate seating.

Â Â Â Â Â  (3) Maintain supervision of prisoners or detainees when confined. Such supervision may include the use of electronic monitoring equipment when approved by the Department of Corrections and the governing body of the area in which the facility is located.

Â Â Â Â Â  (4) Prohibit firearms from the secure area except in times of emergency.

Â Â Â Â Â  (5) Keep the facility safe and secure in accordance with the State of
Oregon Structural Specialty Code
and Fire and Life Safety Code. [1979 c.487 Â§8 (enacted in lieu of 169.075); 1987 c.320 Â§94]

Â Â Â Â Â  169.079 [1979 c.487 Â§9 (enacted in lieu of 169.075); 1981 c.869 Â§1; renumbered 169.740]

ENFORCEMENT OF STANDARDS FOR LOCAL CORRECTIONAL AND JUVENILE DETENTION FACILITIES

Â Â Â Â Â  169.080 Effect of failure to comply with standards; enforcement by Attorney General; private action. (1) If the condition or treatment of prisoners in a local correctional facility, lockup or temporary hold or juvenile detention facility is not in accordance with the standards established in ORS 169.076 to 169.078, 169.740, 419A.059 or 419B.180, the staff of the Department of Corrections may notify in writing the appropriate local governmental agency of the standards which are not being met and specific recommendations for the agency to comply with the standards. Corrective measures shall be taken by the local governmental agency to insure compliance with all standards within a reasonable length of time jointly agreed upon by the agency and the Department of Corrections.

Â Â Â Â Â  (2) The provisions of ORS 169.076 to 169.078, 169.740, 419A.059, 419B.160, 419B.180 and 419C.130 shall be enforceable by the Attorney General of the State of
Oregon
. The Attorney General, at the request of the Department of Corrections, may bring suit or action and may seek declaratory judgment as provided in ORS chapter 28 as well as pursue any other form of suit or action provided under
Oregon
law. Nothing in this section shall preclude a private right of suit or action. [1973 c.740 Â§4; 1979 c.338 Â§3; 1979 c.487 Â§3; 1987 c.320 Â§95; 1993 c.33 Â§311]

Â Â Â Â Â  169.085 Submission of construction or renovation plans to Department of Corrections; recommendations by department. All plans of new construction or major renovation of local correctional facilities, lockups and juvenile detention facilities shall be submitted to the Department of Corrections for review and advisory recommendations to assist local governmental agencies to provide a safe and secure facility. The recommendations of the Department of Corrections shall be advisory and not binding upon the local governmental agency with the exception of those standards established in ORS 169.076 to 169.078, 169.740, 419A.059 and 419B.180. The Department of Corrections must notify the respective local governmental agency 45 days after submission of the plans of its recommendations on the proposed construction or major renovation of the local correctional facility. [1973 c.740 Â§5; 1979 c.487 Â§4; 1987 c.320 Â§96; 1993 c.33 Â§312]

Â Â Â Â Â  169.090 Manual of guidelines for local correctional facility operation; guidelines for juvenile detention facility operation. (1) The Director of the Department of Corrections shall publish and distribute a manual of recommended guidelines for the operation of local correctional facilities and lockups as developed by a jail standards committee appointed by the director. This manual shall be revised when appropriate with consultation and advice of the Oregon State SheriffsÂ Association, the Oregon Association Chiefs of Police, Association of Oregon Counties, the League of Oregon Cities and other appropriate groups and agencies and will be redistributed upon the approval of the Governor.

Â Â Â Â Â  (2) The Juvenile Crime Prevention Advisory Committee and the Department of Corrections shall develop guidelines pertaining to the operation of juvenile detention facilities, as defined in ORS 169.005. Guidelines shall be revised by the Juvenile Crime Prevention Advisory Committee and the Department of Corrections, whenever appropriate. The guidelines shall be included in the manual published and distributed under subsection (1) of this section. However, the Juvenile Crime Prevention Advisory Committee may choose to publish and distribute the guidelines independently. [1973 c.740 Â§6; 1981 c.869 Â§7; 1987 c.320 Â§97; 1993 c.18 Â§28; 1993 c.676 Â§40; 2001 c.517 Â§5; 2001 c.904 Â§1; 2001 c.905 Â§2; 2003 c.14 Â§68]

TREATMENT OF PRISONERS

Â Â Â Â Â  169.105 Unconscious person not to be admitted to custody in facility. No person who is unconscious shall be admitted to custody in a facility described in ORS 169.005, but shall instead be taken immediately to the nearest appropriate medical facility for medical diagnosis, care and treatment. [1983 c.547 Â§2]

Â Â Â Â Â  169.110 Time credit for good behavior. Each prisoner convicted of any offense against the laws of this state, who is confined, in execution of the judgment or sentence upon any such conviction, including confinement imposed as a condition of probation pursuant to ORS 137.540, in any county local correctional facility in this state for a definite term, whose record of conduct shows that the prisoner has faithfully observed all the rules of the facility, shall be entitled, in the discretion of the sheriff or other officer having custody of such prisoner, to a deduction from the term of the sentence of the prisoner to be calculated as follows, commencing on the first day of the arrival of the prisoner at the facility to serve the sentence of the prisoner:

Â Â Â Â Â  (1) Upon a sentence of not less than 10 nor more than 30 days, one day for each 10 days.

Â Â Â Â Â  (2) Upon a sentence of more than 30 days but not more than 90 days, three days for each 30-day period.

Â Â Â Â Â  (3) Upon a sentence of more than 90 days but not more than 180 days, four days for each 30-day period.

Â Â Â Â Â  (4) Upon a sentence of more than 180 days but not more than 270 days, five days for each 30-day period.

Â Â Â Â Â  (5) Upon a sentence of more than 270 days, six days for each 30-day period. [Amended by 1965 c.346 Â§3; 1971 c.196 Â§1; 1973 c.740 Â§13; 1979 c.487 Â§11]

Â Â Â Â Â  169.115 Temporary leave. (1) Any prisoner serving a sentence in a county jail may be eligible for temporary leave for a period not to exceed 10 days for the purpose of visiting a seriously ill relative, attending the funeral of a relative, or obtaining medical services not otherwise available.

Â Â Â Â Â  (2) All requests for temporary leave must be presented to the sheriff for examination. Exemptions shall be restricted to those prisoners who are considered a possible threat to society, or those who pose a risk of not returning at the termination of such leave.

Â Â Â Â Â  (3) Upon determining that circumstances are suitable for a prisoner to be granted temporary leave, the sheriff may grant leave to the prisoner and fix the duration and conditions of the leave.

Â Â Â Â Â  (4) In adopting rules governing temporary leave, the sheriff shall consult with the Department of Corrections in an effort to establish statewide uniform rules governing temporary leave for county jail prisoners. [1973 c.499 Â§1; 1979 c.487 Â§12; 1987 c.320 Â§98]

Â Â Â Â Â  169.120 Credit for work. In addition to the allowances provided for in ORS 169.110, all prisoners in a county local correctional facility who are engaged in any work either inside or outside the facility are entitled to an allowance of credits in time or compensation, or both, for such work. The allowances shall not be inconsistent with ORS 169.170 to 169.210. The credits provided by this section shall not be in excess of 10 days for a period of 30 days and shall be set by the county court, board of county commissioners or local correctional facility supervisor. However, in the case of a sentence of not less than 10 nor more than 30 days the credits provided by this section are one day of credit for each 10 days of sentence. [Amended by 1967 c.284 Â§1; 1971 c.196 Â§2; 1973 c.740 Â§14; 1979 c.487 Â§13]

Â Â Â Â Â  169.130 [Amended by 1959 c.533 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  169.140 Furnishing prisoners food and clothing. The keeper of each local correctional facility shall furnish and keep clean the necessary bedding and clothing for all prisoners in the custody of the keeper, and shall supply them with wholesome food, fuel and necessary medical aid. [Amended by 1973 c.740 Â§15]

Â Â Â Â Â  169.150 Payment of expenses of keeping prisoners; health care fees. (1) The charges and expenses for safekeeping and maintaining all persons duly committed to the local correctional facility of the county for trial, sentenced to imprisonment in the county local correctional facility, or committed for the nonpayment of any fine or for any contempt, shall, unless otherwise provided by law, be paid out of the treasury of the county. The account of the keeper shall be first allowed by the county court or board of county commissioners of the county from which the prisoner was committed.

Â Â Â Â Â  (2) A city or, notwithstanding subsection (1) of this section or any other provision of law, the county may charge persons committed to the local correctional facility of the county or city a reasonable health care fee for any health care services, medications and equipment provided to the person while committed if the county or city:

Â Â Â Â Â  (a) Provides necessary medical care regardless of the personÂs ability to pay;

Â Â Â Â Â  (b) Provides equal treatment to all persons committed to the local correctional facility regardless of a personÂs ability to pay;

Â Â Â Â Â  (c) Establishes a system that notifies the person of the fees and what services are covered; and

Â Â Â Â Â  (d) Establishes a grievance system that allows a person to challenge the deduction of a fee from the personÂs account. [Amended by 1973 c.740 Â§16; 1995 c.523 Â§1; 1999 c.801 Â§1]

Â Â Â Â Â  169.151 Expenses of keeping prisoners; reimbursement from prisoners; amounts; procedures. (1) A city or, notwithstanding ORS 169.150 (1), a county may seek reimbursement from a person who is or was committed to the local correctional facility of the county or city upon conviction of a crime for any expenses incurred by the county or city in safekeeping and maintaining the person. The county or city may seek reimbursement:

Â Â Â Â Â  (a) At a rate of $60 per day or its actual daily cost of safekeeping and maintaining the person, whichever is less, multiplied by the total number of days the person was confined to the local correctional facility, including, but not limited to, any period of pretrial detention; and

Â Â Â Â Â  (b) For any other charges or expenses that the county or city is entitled to recover under ORS 169.150.

Â Â Â Â Â  (2) The county or city may seek reimbursement for expenses as provided in subsection (1) of this section by filing a civil action no later than one year after the person from whom reimbursement is sought is released from the local correctional facility.

Â Â Â Â Â  (3) When a person is found liable for expenses described in subsection (1) of this section and an amount is determined, the court shall, before entering a judgment against the person, allow the person to present evidence on the issue of the personÂs ability to pay. When a person presents such evidence, the court shall determine the personÂs ability to pay taking into consideration:

Â Â Â Â Â  (a) The financial resources of the person and the burden that payment will impose on the person in providing basic economic necessities to the person or the personÂs dependent family; and

Â Â Â Â Â  (b) Any other monetary obligations imposed upon the person by the court as a result of the conviction for which the person was committed to the local correctional facility.

Â Â Â Â Â  (4) The court, and not a jury, shall determine the defendantÂs ability to pay under subsection (3) of this section.

Â Â Â Â Â  (5) Upon the conclusion of a proceeding under subsection (3) of this section, the court may enter a judgment:

Â Â Â Â Â  (a) Of dismissal if the court finds that the person lacks the ability to pay;

Â Â Â Â Â  (b) For less than the full amount determined if the court finds that the person has the ability to pay a portion of the amount; or

Â Â Â Â Â  (c) For the full amount determined, plus costs and disbursements, if the court determines the person has the ability to pay.

Â Â Â Â Â  (6) Any reimbursements collected under this section must be credited to the general fund of the county or city to be available for general fund purposes. [1997 c.349 Â§2; 1999 c.801 Â§2]

Â Â Â Â Â  169.152 Liability for costs of medical care for persons in county facility. Notwithstanding ORS 169.140, 169.150 and 169.220, when a person is lawfully confined in a county local correctional facility for violation of a city ordinance, for nonpayment of a fine imposed by a municipal court or as a result of a warrant of arrest issued by a magistrate in another county, the county in which the warrant was issued or the city shall be liable for the costs of medical care provided to the person while confined in the county local correctional facility. The keeper of the local correctional facility shall bill the other county or city for the actual cost of the medical care provided, and the other county or city shall pay the charges within 60 days after receiving the cost statement from the keeper. [1985 c.530 Â§2]

Â Â Â Â Â  169.153 Liability of public agency for costs of medical care provided to persons in transport. (1) Subject to ORS 30.260 to 30.300 and 414.805, payment of the costs of medical care provided to a person who becomes ill or is injured while being lawfully transported in the custody of a law enforcement officer at the request of a public agency other than the public agency by which the officer is employed is the responsibility of the public agency that requested the transportation of the person.

Â Â Â Â Â  (2) As used in this section, Âlaw enforcement officerÂ and Âpublic agencyÂ have the meanings given those terms by ORS 414.805. [1985 c.530 Â§3; 1993 c.196 Â§5]

Â Â Â Â Â  169.155 Definitions for ORS 169.155 and 169.166. As used in ORS 169.166 and this section:

Â Â Â Â Â  (1) ÂLocal correctional facilityÂ includes lockups and temporary hold facilities.

Â Â Â Â Â  (2) ÂReasonable efforts to collect the charges and expensesÂ means that the provider has billed the individual to whom the emergency medical services were provided or the insurer or health care service contractor of the individual before seeking to collect from the keeper of the local correctional facility. [1979 c.530 Â§4; 1993 c.196 Â§6]

Â Â Â Â Â  169.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  169.165 [1979 c.530 Â§2; 1981 c.690 Â§1; repealed by 1993 c.196 Â§12]

Â Â Â Â Â  169.166 Liability for costs of medical services. Notwithstanding ORS 169.140 and 169.150 and except as otherwise provided in ORS 414.805 and 414.807:

Â Â Â Â Â  (1) An individual who receives medical services not provided by the county or city while in the custody of a local correctional facility or juvenile detention facility is liable:

Â Â Â Â Â  (a) To the provider of the medical services not provided by the county or city for the charges and expenses therefor; and

Â Â Â Â Â  (b) To the keeper of the local correctional facility for any charges or expenses paid by the keeper of the facility for the medical services not provided by the county or city.

Â Â Â Â Â  (2) A person providing medical services not provided by the county or city to an individual described in subsection (1)(a) of this section shall first make reasonable efforts to collect the charges and expenses thereof from the individual before seeking to collect them from the keeper of the local correctional facility.

Â Â Â Â Â  (3)(a) Except as otherwise provided in subsection (4) of this section, if the provider has not been paid within 45 days of the date of the billing, the provider may bill the keeper of the local correctional facility who shall pay the account in accordance with ORS 169.140 and 169.150.

Â Â Â Â Â  (b) A bill submitted to the keeper of a local correctional facility under this subsection must be accompanied by evidence documenting that:

Â Â Â Â Â  (A) The provider has billed the individual or the individualÂs insurer or health care service contractor for the charges or expenses owed to the provider; and

Â Â Â Â Â  (B) The provider has made a reasonable effort to collect from the individual or the individualÂs insurer or health care service contractor the charges and expenses owed to the provider.

Â Â Â Â Â  (c) If the provider receives payment from the individual or the insurer or health care service contractor after receiving payment from the keeper of the facility, the provider shall repay the keeper the amount received from the keeper less any difference between payment received from the individual, insurer or contractor and the amount of the billing.

Â Â Â Â Â  (4) Except as otherwise provided by ORS 30.260 to 30.300 and federal civil rights laws, upon release of the individual from the actual physical custody of the local correctional facility, the keeper of the local correctional facility is not liable for the payment of charges and expenses for medical services provided to the individual. [1991 c.778 Â§6; 1999 c.801 Â§3; 2007 c.71 Â§53]

Â Â Â Â Â  Note: 169.166 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 169 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  169.170 Assignment of county prisoners to public works. All convicts sentenced by any court or legal authority, whether in default of the payment of a fine, or committed for a definite number of days to serve sentence in a county local correctional facility, during the period of such sentence, for the purposes of ORS 169.120 and 169.170 to 169.210, are under the exclusive and absolute control of the county court or board of county commissioners of the county in which the crime was committed for which the convict was sentenced. The court or board has full power to place such convicts under the control of any road supervisor or other person appointed to take charge of them, and to cause them to work upon the public roads of the county, or such other work of a public nature as said court or board may direct. All such convicts shall be delivered to the supervisor or other person appointed to take charge of them, upon the written request of the court or board. The sheriff shall obtain a receipt from the person to whom such convicts are delivered for each of the convicts, and thereupon the sheriffÂs liability ceases. The county court may at any time return any convict, taken under the provisions of this section, to the sheriff, who shall thereupon take charge of the convict. The court or board is authorized and directed to provide rules and regulations in regard to the employment of said convicts not inconsistent with ORS 169.170 to 169.210. [Amended by 1959 c.530 Â§7; 1973 c.740 Â§17]

Â Â Â Â Â  169.180 Assignment of city prisoners to public works. All convicts sentenced by any court or legal authority in any city, whether in default of the payment of a fine or committed for a definite number of days to serve sentence in any local correctional facility, during the period of the sentence shall, with the consent of the proper city authorities and for the purposes of ORS 169.120 and 169.170 to 169.210, be under the absolute and exclusive control of the county court or board of county commissioners of the county in which said city is located. Such city convicts shall be delivered to the county court by any officer having custody thereof in the same manner as county prisoners, and may be returned to the officer from whom they are received in the same manner, and shall be subject to the same rules and regulations as provided in ORS 169.170 for county prisoners. [Amended by 1973 c.740 Â§18]

Â Â Â Â Â  169.190 Transfer of prisoners to another county for public work. Any county court or board of county commissioners may transfer to the county court or board of county commissioners of any other county any of the convicts committed to its control, under ORS 169.170 or 169.180. The court or board to which such convicts are so transferred has the same power and authority respecting such convicts as if they had been sentenced to serve in that county. The transfer of convicts from one county to another shall be made upon such terms and conditions as may be agreed upon by the county courts or boards concerned in the transfer.

Â Â Â Â Â  169.200 [Repealed by 1973 c.740 Â§28]

Â Â Â Â Â  169.210 Contracts for private employment of prisoners; agencies having power to work prisoners. (1) Except for work release programs, no county or city shall enter into any agreement or contract with any private person, firm or corporation for the employment of any convict.

Â Â Â Â Â  (2) If any board or tribunal is created which has charge and management of the public roads of the county, such board or tribunal shall have the same power and authority as is conferred upon the county court or board of county commissioners by ORS 169.120 and 169.170 to 169.210. [Amended by 1973 c.740 Â§19]

Â Â Â Â Â  169.220 Care of county prisoners. All persons lawfully confined in a county local correctional facility, or as prisoners engaged in work under the custody and jurisdiction of a county, shall be fed and maintained at actual cost to the county. All persons confined in a county local correctional facility shall be given three meals per day. An accurate account of each meal furnished to others than inmates of local correctional facilities, together with the names of the recipients thereof, whether facility employees or otherwise, shall be kept and reported by the sheriff each month to the county court or board of county commissioners. The county court or board of county commissioners shall furnish the sheriff with adequate equipment and supplies for carrying out the provisions of this section. The sheriff has authority to employ such assistance therefor as may be necessary. All supplies and equipment needed to feed and maintain such persons as provided in this section shall be purchased by the county court or board of county commissioners upon requisitions duly verified and presented by the sheriff to the county court or board of county commissioners. All supplies so purchased shall be paid for by warrant drawn upon the general fund of the county, upon presentation of vouchers containing itemized statements of all supplies so furnished, duly verified by the sheriff and by the person selling the same, each of whom shall certify that the supplies were actually furnished and received in the quantities represented and were of good quality, and that the price charged therefor was reasonable and just. [Amended by 1957 c.698 Â§1; 1973 c.740 Â§20]

Â Â Â Â Â  169.310 [Repealed by 1957 c.698 Â§2]

DUTIES AND LIABILITIES OF SHERIFF

Â Â Â Â Â  169.320 Control over prisoners; work by prisoners. (1) Except as otherwise provided in ORS 169.170 to 169.210, each county sheriff has custody and control of all persons legally committed or confined in the county local correctional facility of the county of the sheriff during the period of the commitment or confinement. Under the direction of the county court or board of county commissioners of the county, the sheriff may cause the prisoners in the county local correctional facility to engage in any work that is otherwise authorized by law. The work shall be performed at the places and times and in the manner as the court or board may direct. The sheriff may retain and put to work any prisoners as may be required to perform necessary services in and about the facility.

Â Â Â Â Â  (2)(a) If the county is located within an intergovernmental corrections entity formed under ORS 190.265, the county sheriff of the county in which the facility is located is responsible for the physical custody and control of all persons legally committed to or confined in the facility during the period of the commitment or confinement and as provided in the intergovernmental agreement. The county sheriff may cause the prisoners in the local correctional facility to engage in any work that is otherwise authorized by law. The work shall be performed at the places and times and in the manner as the governing body of the intergovernmental corrections entity may direct. The sheriff may retain and put to work any prisoners as may be required to perform necessary services in and about the facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a sheriff oversight committee has the responsibilities described in paragraph (a) of this subsection if the following requirements have been met:

Â Â Â Â Â  (A) The agreement establishing the intergovernmental corrections entity provides for the formation and operation of a sheriff oversight committee;

Â Â Â Â Â  (B) A sheriff oversight committee consisting of the sheriff of each county that is a member of the intergovernmental corrections entity has been formed; and

Â Â Â Â Â  (C) Each sheriff has an equal vote on the sheriff oversight committee.

Â Â Â Â Â  (c) A sheriff oversight committee formed as described in this subsection has all the duties and liabilities regarding the management of the local correctional facility and the physical custody and control of all persons legally committed to or confined in the facility as described in ORS 169.320 to 169.360 and 169.610 to 169.677. [Amended by 1973 c.740 Â§21; 1996 c.4 Â§5; 1999 c.801 Â§4]

Â Â Â Â Â  169.330 Civil liability for release of prisoner. When a prisoner has been committed to the county local correctional facility to be held until the prisoner has paid a sum of money to a private party, or a fine or penalty to the state, and is permitted to depart the facility without legal order or process, the private party or the state may recover in a civil action against the sheriff, the damages sustained by reason of the prisonerÂs departure. [Amended by 1961 c.649 Â§8; 1973 c.740 Â§22]

Â Â Â Â Â  169.340 Liability for escape of defendant in a civil action. (1) A sheriff who suffers the escape of a prisoner, arrested or in a local correctional facility, without the consent or connivance of the party on whose behalf the arrest or imprisonment was made, is liable to an action by such party, as follows:

Â Â Â Â Â  (a) When the arrest is upon an order of arrest in a civil action, suit or proceeding; when the presence of the defendant at the return of the summons is necessary to enable the plaintiff to proceed therein, and the defendant does not appear at the time and place specified in the summons.

Â Â Â Â Â  (b) When the arrest or imprisonment is upon an order of arrest in any other civil action, suit or proceeding, or upon a surrender in exoneration of the sheriff or security release, and the defendant is not found upon an execution against the person of the defendant issued to the proper county on a judgment in such action, suit, or proceeding.

Â Â Â Â Â  (c) When the arrest is on an execution or commitment to enforce the payment of money, and the party interested is not recaptured or surrendered into custody at the expiration of the time limited for the service thereof, or legally discharged therefrom.

Â Â Â Â Â  (d) When a person is imprisoned on an execution or commitment to enforce the payment of money, and the person escapes after the time limited for the service, and is not recaptured or surrendered before an action is commenced for the escape.

Â Â Â Â Â  (2) The measure of damages in an action brought under subsection (1) of this section, is as follows:

Â Â Â Â Â  (a) For the escape mentioned in subsection (1)(a) of this section, the actual damages sustained.

Â Â Â Â Â  (b) In any other case, the amount expressed in the execution or commitment. [Amended by 1973 c.740 Â§23; 1999 c.1051 Â§259; 2003 c.576 Â§392]

Â Â Â Â Â  169.350 Liability for failing to serve papers. When a sheriff or the officer of the sheriff, upon whom is served a paper in a judicial proceeding directed to a prisoner in the custody of the sheriff or officer, fails to forthwith deliver it to the prisoner, with a note thereon of the time of its service, the sheriff is liable to the prisoner for all damages occasioned thereby, and if the sheriff or officer willfully fails to so act, such sheriff or officer is guilty of a misdemeanor.

Â Â Â Â Â  169.360 Appointment of keeper of local correctional facility. The sheriff may appoint a keeper of the county local correctional facility, to be denominated the jailer, for whose acts as such the sheriff is responsible. The appointment shall be in writing, and the sheriff shall file a certified copy thereof in the office of the county clerk. [Amended by 1973 c.740 Â§24]

Â Â Â Â Â  169.370 [Repealed by 1961 c.22 Â§1]

Â Â Â Â Â  169.380 [Amended by 1973 c.740 Â§25; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  169.510 [Repealed by 1963 c.547 Â§11]

Â Â Â Â Â  169.520 [Amended by 1959 c.687 Â§4; repealed by 1963 c.547 Â§11]

FEDERAL PRISONERS

Â Â Â Â Â  169.530 Duty to receive federal prisoners. The sheriff shall receive and keep in the county local correctional facility every prisoner who is committed thereto under civil or criminal process issued by a court of the
United States
, until the prisoner is discharged according to the laws thereof, as if the prisoner had been committed under process issued by the authority of this state. The prisoner shall receive all sums payable by the
United States
for the use of the facility, and remit such sums to the county treasurer not later than the first day of the month succeeding their receipt. A sheriff or jailer to whose custody such prisoner is committed is answerable for the safekeeping of the prisoner in the courts of the
United States
, according to the laws thereof. [Amended by 1973 c.740 Â§26]

Â Â Â Â Â  169.540 Liability for expenses of keeping federal prisoners. The
United States
shall pay for the support and keeping of prisoners committed by virtue of legal process issued by or under its authority, the same charges and allowance provided for the support or keeping of prisoners committed under the laws of this state.

REGIONAL FACILITIES

Â Â Â Â Â  169.610 Policy. It is the policy of the Legislative Assembly to encourage better rehabilitative care to misdemeanants by encouraging the establishment of regional correctional facilities that can effectively provide a program that not only includes better custodial facilities than can be provided by cities or counties individually, but also that can provide work release, educational and other types of leave, and parole supervision by the Department of Corrections. [1971 c.636 Â§1; 1987 c.320 Â§99]

Â Â Â Â Â  169.620 ÂRegional correctional facilityÂ defined. As used in ORS 169.610 to 169.677, Âregional correctional facilityÂ means a correctional facility operated pursuant to agreement as described in ORS 169.630 and used to house prisoners of the parties to the agreement, such prisoners having either pretrial or post-trial status. [1971 c.636 Â§2; 1985 c.708 Â§2]

Â Â Â Â Â  169.630 Joint establishment or operation of facilities; agreement. (1) Two or more counties, two or more cities, any combination of them, or the State of Oregon in combination with one or more cities or counties or both, may by agreement entered into pursuant to ORS 190.003 to 190.620, construct, acquire or equip, or may by such agreement operate, a regional correctional facility.

Â Â Â Â Â  (2) An agreement pursuant to this section shall set forth at least:

Â Â Â Â Â  (a) The party or combination of parties to the agreement that shall be responsible for the operation and administration of the facility;

Â Â Â Â Â  (b) The amount of funding to be contributed by each party toward the construction or acquisition and equipping of the facility, or toward the operation of the facility, or toward both, as the case may be; and

Â Â Â Â Â  (c) The number of beds to be reserved to the use of each party to the agreement. [1971 c.636 Â§3; 1985 c.708 Â§3]

Â Â Â Â Â  169.640 Status of facility for custody of misdemeanants and violators. (1) For purposes of sentencing and custody of a misdemeanant, a regional correctional facility shall be considered a county local correctional facility.

Â Â Â Â Â  (2) For purposes of sentencing or custody of a person for violating a city ordinance, the regional correctional facility shall be considered a city local correctional facility. [1971 c.636 Â§4; 1973 c.740 Â§27]

Â Â Â Â Â  169.650 Status of facility operated by Department of Corrections. A regional correctional facility operated under agreement by the Department of Corrections is not a state institution but it may be located in the same buildings as are used for a facility authorized by ORS 421.805. [1971 c.636 Â§7; 1987 c.320 Â§100]

Â Â Â Â Â  169.660 Status of persons confined in facility operated by Department of Corrections; assignment to regional facility. (1) Persons confined in a regional correctional facility operated by the Department of Corrections shall be considered to be in the custody of the department and shall be subject to such rules as the department may prescribe.

Â Â Â Â Â  (2) Persons committed to the custody of the Department of Corrections may be assigned to Department of Corrections bedspace at a regional correctional facility when the department is a party to the operation of the facility. Prisoners so assigned are subject to such rules as the department may prescribe and shall be considered to remain in the custody of the department regardless of whether, pursuant to agreement, the regional correctional facility is or is not under the actual administration of the department. [1971 c.636 Â§5; 1985 c.708 Â§4; 1987 c.320 Â§101]

Â Â Â Â Â  169.670 Transfer of persons to facility operated by Department of Corrections; costs; return; exception. Whenever the governing body of a county or city transfers a misdemeanant or violator or a person with pretrial or post-trial status to a regional correctional facility operated by the Department of Corrections, the county or city shall pay the cost of transportation to and from the facility and other expenses incidental thereto, including the expenses of law enforcement officers accompanying the misdemeanant, violator or person with pretrial or post-trial status. The Department of Corrections shall cause at the expense of the county or city, each misdemeanant, violator or person with pretrial or post-trial status transferred to its custody under ORS 169.660 to be returned upon request of the governing body of the county or city. However, such return is not required when the release is pursuant to work release or parole where other arrangements have been made for the placement of the misdemeanant, violator or person with pretrial or post-trial status. [1971 c.636 Â§6; 1987 c.320 Â§102]

Â Â Â Â Â  169.673 Conversion of state correctional institutions into regional correctional facilities. (1) The Department of Corrections shall negotiate with
Marion
County
and
Umatilla
County
, respectively, the conversion of Oregon State Correctional Institution and Eastern Oregon Correctional Institution into regional correctional facilities to house both state and county prisoners. The department shall include in the negotiations any other nearby counties desiring to participate in the operation of the regional correctional facility.

Â Â Â Â Â  (2) If agreement is reached with
Marion
County
, in the case of the Oregon State Correctional Institution, and with
Umatilla
County
, in the case of Eastern Oregon Correctional Institution, the department shall proceed to operate those institutions, or either of them as to which agreement is negotiated, as regional correctional facilities according to the terms of the agreement. [1985 c.708 Â§6; 1987 c.320 Â§103]

Â Â Â Â Â  169.677 Converted facilities to house felony or misdemeanant prisoners. If a Department of Corrections institution is made to operate as a regional correctional facility pursuant to agreement under ORS 169.673, the purposes of the institution shall include the imprisonment of either felony or misdemeanant prisoners, or both, of the parties to the agreement under which the facility is operated. [1985 c.708 Â§7; 1987 c.320 Â§104]

Â Â Â Â Â  169.680 [1971 c.636 Â§8; repealed by 1985 c.708 Â§9]

HALFWAY HOUSES

Â Â Â Â Â  169.690 Citizens advisory committee; review of proposed halfway houses and other facilities; nomination and appointment of committee members; written report required of agency rejecting views of advisory committee. (1)(a) Before the Department of Corrections, Oregon Youth Authority or Department of Human Services or any city, county or other public agency establishes a facility described in paragraph (c) of this subsection, the city, county, department, youth authority or agency must designate a citizens advisory committee in the proposed affected geographic area.

Â Â Â Â Â  (b) If there is an established citizens group or neighborhood organization in the affected geographic area which is established or recognized by the city or county where it is located, it shall be asked to nominate the committee. If there is none, the local government body having jurisdiction over the affected area shall appoint a committee selected from residents of the area.

Â Â Â Â Â  (c) The facilities to which paragraph (a) of this subsection applies are:

Â Â Â Â Â  (A) Halfway houses, work release centers or any other domiciliary facilities for persons released from any penal or correctional facility but still in the custody of the city, county or public agency; and

Â Â Â Â Â  (B) Youth care centers or other facilities authorized to accept youth offenders under ORS 419C.478.

Â Â Â Â Â  (2) The local governmental body having jurisdiction over the affected geographic area shall appoint to the citizens advisory committee persons from those nominated under subsection (1) of this section and shall invite the participation of officers of local governments having jurisdiction over the area.

Â Â Â Â Â  (3) For each proposed house, center or other facility, the agency responsible for establishing the house, center or facility shall inform fully the citizens advisory committee of each affected geographic area of the following:

Â Â Â Â Â  (a) The proposed location, estimated population size and use;

Â Â Â Â Â  (b) The numbers and qualifications of resident professional staff;

Â Â Â Â Â  (c) The proposed rules of conduct and discipline to be imposed on residents; and

Â Â Â Â Â  (d) Such other relevant information as the agency responsible for establishing the house, center or facility considers appropriate or which the advisory committee requests.

Â Â Â Â Â  (4) The citizens advisory committee shall advise the agency responsible for establishing the house, center or facility as to the suitability of the proposed house, center or other facility and may suggest changes in the proposal submitted under subsection (3) of this section. The advice shall be in writing and must represent the view of the majority of the committee.

Â Â Â Â Â  (5) If the agency responsible for establishing the house, center or facility rejects any of the advice of the citizens advisory committee, it must submit its reasons in writing to the committee.

Â Â Â Â Â  (6) No person serving on a committee established under this section should be entitled to receive any compensation or reimbursement for service on such committee. [1975 c.367 Â§1; 1977 c.381 Â§1; 1987 c.320 Â§105; 1999 c.763 Â§1]

JUVENILE DETENTION FACILITIES

Â Â Â Â Â  169.730 Definitions for ORS 169.740 to 169.760. As used in ORS 169.740 to 169.760:

Â Â Â Â Â  (1) ÂIsolationÂ means confinement of a juvenile in any room which lacks toilet facilities, furniture, reading and recreation materials or access to light and air comparable to that in other rooms used for the detention of juveniles.

Â Â Â Â Â  (2) ÂRoomlockÂ means confinement of a juvenile in any sleeping room, other than an isolation room, except during regular sleeping periods; except that, in the case of facilities serving counties with a population less than 70,000, based on the 1980 census, ÂroomlockÂ does not include confining a juvenile in a sleeping room when all detained juveniles of the same sex are similarly confined due solely to the limitations of physical facilities or staff. [1981 c.869 Â§1a]

Â Â Â Â Â  169.740 Standards for juvenile detention facilities. (1) The standards established in ORS 169.076 to 169.078 apply to juveniles detained in juvenile detention facilities.

Â Â Â Â Â  (2) In addition, juvenile detention facilities shall:

Â Â Â Â Â  (a) Provide for personal inspection of each juvenile at least once each hour unless a particular situation requires more frequent inspection;

Â Â Â Â Â  (b) Provide for personal or electronically monitored supervision on each floor where juveniles are detained;

Â Â Â Â Â  (c) Provide for separation of detained juveniles from the sight and sound of detained adults. Juveniles may not be placed in facilities that are designated for isolation of adult prisoners in order to meet this standard;

Â Â Â Â Â  (d) Provide for unrestricted contact between 8 a.m. and 5 p.m. for a period of not less than five hours per day between detained juveniles and their attorneys and unrestricted attorney access to the facility for private attorney-client consultation;

Â Â Â Â Â  (e) Unless otherwise ordered by the juvenile court following a hearing, provide for the private and unrestricted receipt of and sending of mail; except that incoming mail may be opened in the presence of the juvenile upon reasonable suspicion to believe that the mail contains contraband as defined in ORS 162.135 (1) and that incoming packages shall be opened in the presence of the juvenile and their contents may be held until the juvenile is released. The juvenile shall be informed of any confiscated contraband;

Â Â Â Â Â  (f) Provide for the payment of postage for the juvenileÂs mail to an attorney or to federal, state, county or municipal government officials;

Â Â Â Â Â  (g) Provide for nondispositional counseling and physical exercise of any juvenile held in excess of five judicial days and cause access to the juvenile held in excess of five judicial days for education pursuant to ORS 336.585;

Â Â Â Â Â  (h) Provide for the free exercise of religion by a detained juvenile, unless such provision will cause a threat to the security of the facility or a threat of disorderly conduct within the facility;

Â Â Â Â Â  (i) Make a written report, one copy of which shall be maintained in a general log, of each use of physical force, restraint, isolation, roomlock or internal search, setting forth in detail the reason such action was taken and the name of the staff person taking such action;

Â Â Â Â Â  (j) Notify the attorney and the parent or guardian of the detained juvenile after the use of any physical force, restraint, isolation or internal search upon the juvenile both:

Â Â Â Â Â  (A) As soon as reasonable after the use thereof; and

Â Â Â Â Â  (B) By mailing a copy of the written report within 24 hours after the use thereof;

Â Â Â Â Â  (k) For juveniles detained in an adult correctional facility, provide for in-person contact by juvenile department staff within 24 hours of the juvenileÂs admission and on a daily basis for as long as the juvenile shall remain in the facility; and

Â Â Â Â Â  (L) Provide for counseling of any detained juvenile found to be within the jurisdiction of the court.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂAdultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005.

Â Â Â Â Â  (b) ÂJuvenileÂ means a person alleged to be within the jurisdiction of the juvenile court under ORS 419C.005 and a youth offender. [Formerly 169.079; 1991 c.833 Â§2; 2003 c.442 Â§5]

Â Â Â Â Â  169.750 Restrictions on operation of juvenile detention facilities. A juvenile detention facility may not:

Â Â Â Â Â  (1) Impose upon a detained juvenile for purposes of discipline or punishment any infliction of or threat of physical injury or pain, deliberate humiliation, physical restraint, withholding of meals, or isolation, or detention under conditions that violate the provisions of subsections (2) to (8) of this section, ORS 169.076 (7) to (11), (13) or (14) or 169.740;

Â Â Â Â Â  (2) Use any physical force, other means of physical control or isolation upon a detained juvenile except as reasonably necessary and justified to prevent escape from the facility, physical injury to another person, to protect a detained juvenile from physical self-injury or to prevent destruction of property, or to effectuate the confinement of the juvenile in roomlock or isolation as provided for in ORS 169.090, 169.730 to 169.800, 419A.050 and 419A.052, and for only so long as it appears that the danger exists. A use of force or other physical means of control may not employ:

Â Â Â Â Â  (a) The use of restraining devices for a purpose other than to prevent physical injury or escape, or, in any case, for a period in excess of six hours. However, the time during which a detained juvenile is being transported to another facility pursuant to court order shall not be counted within the six hours; or

Â Â Â Â Â  (b) Isolation for a period in excess of six hours;

Â Â Â Â Â  (3) Use roomlock except for the discipline and punishment of a detained juvenile for violation of a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or for conduct that constitutes a crime under the laws of this state or that would justify physical force, control or isolation under subsection (2) of this section;

Â Â Â Â Â  (4) Cause to be made an internal examination of a detained juvenileÂs anus or vagina, except upon probable cause that contraband, as defined in ORS 162.135 (1), will be found upon such examination and then only by a licensed physician or a nurse;

Â Â Â Â Â  (5)(a) Administer to any detained juvenile medication, except upon the informed consent of the juvenile or in the case of an imminent threat to the life of the juvenile or where the juvenile has a contagious or communicable disease that poses an imminent threat to the health of other persons in the facility. However, prescription medication may not be administered except upon a written prescription or written order by a licensed physician or licensed dentist and administered by a licensed physician, licensed dentist or other medical personnel authorized by the State of Oregon under ORS chapter 677, 678 or 679 to administer medication. Facility staff not otherwise authorized by law to administer medications may administer noninjectable medications in accordance with rules adopted by the Oregon State Board of Nursing pursuant to ORS 678.150 (9);

Â Â Â Â Â  (b) Nonmedical personnel shall receive training for administering medications, including recognition of and response to drug reactions and unanticipated side effects, from the responsible physician or nurse and the official responsible for the facility. All personnel shall be responsible for administering the dosage medications according to orders and for recording the administrations of the dosage in a manner and on a form approved by the responsible physician; and

Â Â Â Â Â  (c) Notwithstanding any other provision of law, medication may not be administered unless a registered nurse or physician is either physically on the premises or readily available by telephone and within 30 minutes travel time of the patient;

Â Â Â Â Â  (6) Administer to any detained juvenile any medication or medical procedure for purposes of experimentation;

Â Â Â Â Â  (7) Discipline or punish any juvenile for conduct or behavior by roomlock, for a period in excess of 12 hours, or by denial of any privilege, regularly awarded other detained adults or juveniles, for more than one day, except after:

Â Â Â Â Â  (a) Advising the juvenile in writing of the alleged offensive conduct or behavior;

Â Â Â Â Â  (b) Providing the juvenile the opportunity to a hearing before a staff member who was not a witness to the alleged offensive conduct or behavior;

Â Â Â Â Â  (c) Providing the juvenile the opportunity to produce witnesses and evidence and to cross-examine witnesses;

Â Â Â Â Â  (d) Providing the detained juvenile the opportunity to testify, at the sole option of the juvenile; and

Â Â Â Â Â  (e) A finding that the alleged conduct or behavior was proven by a preponderance of the evidence and that it violated a rule of conduct or behavior of the facility as provided for in ORS 169.076 (12) or constituted a crime under the laws of this state; and

Â Â Â Â Â  (8) Detain juveniles with emotional disturbances, mental retardation or physical disabilities on the same charges and circumstances for which other juveniles would have been released or provided with another alternative. [1981 c.869 Â§3; 1983 c.598 Â§1; 1993 c.33 Â§313; 1997 c.765 Â§1; 2007 c.70 Â§38]

Â Â Â Â Â  169.760 Juvenile detention facilities to establish written policy. All juvenile detention facilities, within six months following November 1, 1981, shall have established comprehensive written policies providing for the least restrictive alternative consistent with the safety and security of the facility, ORS 169.076, 169.078, 169.740 and 169.750, with respect to:

Â Â Â Â Â  (1) The admission and release of juveniles to and from the facility and proper notification of the juvenileÂs parent, guardian or other person responsible for the juvenile;

Â Â Â Â Â  (2) The use of physical restraints, physical force, chemical agents, internal searches and isolation of or upon a detained juvenile;

Â Â Â Â Â  (3) A detained juvenileÂs access to medical and dental treatment, education, counseling and exercise;

Â Â Â Â Â  (4) Access to the facility by the public and news media;

Â Â Â Â Â  (5) Access to reading materials for detained juveniles;

Â Â Â Â Â  (6) Dress and groom code which will allow for individual identity of detained juveniles;

Â Â Â Â Â  (7) Access to visitation and telephone calls for a detained juvenile with family and friends;

Â Â Â Â Â  (8) Sanctions for violating rules of inmate conduct made pursuant to ORS 169.076 (12) and procedures for fact-finding and imposition of discipline or punishment; and

Â Â Â Â Â  (9) Access to records and grievance procedures for complaints by the detained juvenile, the attorney of the detained juvenile, parent or guardian or other interested person as provided for in ORS 419A.255. [1981 c.869 Â§5; 1993 c.33 Â§314]

Â Â Â Â Â  169.770 Release of detained juvenile when detention facility violates standards. Notwithstanding the procedures set out in ORS 169.080 and 419A.061, the juvenile court in which venue lies pursuant to 419B.100 or 419C.005 shall, upon motion of any party or on its own motion, and after prompt hearing, release any juvenile detained in a facility which violates ORS 169.076 (7) to (11), (13) or (14), 169.740 or 169.750, unless the court finds that such violation is not likely to reoccur. The court may comply with the release provisions of this section by transferring a detained juvenile to an available juvenile detention facility which it finds complies with ORS 169.076 (7) to (11), (13) or (14), 169.740 and 169.750, or by placing the juvenile in shelter care, or by releasing the juvenile to the custody of a responsible adult under terms and conditions specified by the court, or by releasing the juvenile on personal recognizance under terms and conditions specified by the court. The appeal of a final order under this section does not suspend the jurisdiction of the juvenile court while the appeal is pending. No subsequent order of the juvenile court shall moot the appeal. [1981 c.869 Â§4; 1985 c.499 Â§8; 1985 c.618 Â§11; 1993 c.33 Â§315; 2001 c.480 Â§12]

MISCELLANEOUS

Â Â Â Â Â  169.800 Detention of juveniles before conviction and execution of sentence. Notwithstanding a waiver order under ORS 419C.349, 419C.352, 419C.364 or 419C.370, if a person under 16 years of age is detained prior to conviction or after conviction but prior to execution of sentence, such detention shall be in a facility used by the county for detention of juveniles. [1985 c.631 Â§3; 1993 c.33 Â§316; 1993 c.546 Â§120]

Â Â Â Â Â  169.810 Assumption of duties by regional correctional facility constitutes assumption by public employer; rights of transferred employees. (1) Assumption by the regional correctional facility of those custodial duties formerly performed by a county or city jail constitutes an assumption of duties by a public employer subject to ORS 236.610 to 236.640.

Â Â Â Â Â  (2) An employee who transfers from employment at a county or city jail to employment at a regional correctional facility operated by the county or city by which the employee has been employed shall be accorded the following rights:

Â Â Â Â Â  (a) If a trial or probationary service period is required for employment at the county or city jail, the period of county or city employment of the employee shall apply to that requirement.

Â Â Â Â Â  (b) An employee who transfers from employment at a county or city jail to employment at the regional correctional facility shall retain accumulated unused sick leave with pay and the accumulated unused vacation with pay to which the employee was entitled under county or city employment on the day before the transfer that are supported by written records of accumulation and use pursuant to a plan formally adopted and applicable to the employee under county or city employment.

Â Â Â Â Â  (c) Notwithstanding any other provision of law applicable to a retirement system for county employees or city employees, an employee who transfers from employment at a county or city jail to employment at the regional correctional facility who was participating in a retirement system under county or city employment may elect, not later than the first day of the month following the month in which the employee transfers, to continue under the retirement system in which participating and not to become, if eligible, a member of another retirement system. The election shall be made in writing and shall be submitted to the regional correctional facility administrator, the Public Employees Retirement Board and the governing body of the counties and cities that operate the regional correctional facility.

Â Â Â Â Â  (d) If an employee elects to continue under the retirement system in which participating under county or city employment, the employee shall continue to make required contributions to that system and the administration of the regional correctional facility shall make contributions on behalf of the employee required of an employer participating in that system.

Â Â Â Â Â  (e) If an employee fails to elect to continue under the retirement system in which participating under county or city employment as provided in paragraph (c) of this subsection or was not participating in a retirement system under county or city employment, the employee shall become, if eligible, a member of the Public Employees Retirement System. If the employee is eligible to become a member of the Public Employees Retirement System, the period of continuous service of the employee under county or city employment immediately before the transfer of the employee shall apply to the six monthsÂ service requirement of ORS 238.015, 238A.100 or 238A.300.

Â Â Â Â Â  (3) The county or city employment records, or a copy thereof, applicable to an employee transferred under subsection (2) of this section shall be provided by the person having custody of the records to the regional correctional facility administrator. [1985 c.708 Â§8; 2003 c.733 Â§48]

_______________

CHAPTER 170

[Reserved for expansion]






Volume 5, Chapters 171 - 200

Chapter 171

TITLE 17

STATE LEGISLATIVE DEPARTMENT AND LAWS

Chapter     171.     State Legislature

172.     Commission on Uniform Laws; Commission on Indian Services

173.     Legislative Service Agencies

174.     Construction of Statutes; General Definitions

_______________

Chapter 171  State Legislature

2007 EDITION

STATE LEGISLATURE

STATE LEGISLATIVE DEPARTMENT AND LAWS

GENERAL PROVISIONS

(Sessions)

171.010     Time and place of holding regular legislative sessions

171.015     Emergency legislative sessions; procedure for determining legislators request for or refusal of emergency sessions; time and manner of convening sessions

(Effective Date)

171.022     Effective date for Act of Legislative Assembly

(Resignation)

171.023     When member-elect may resign

(Vacancies)

171.051     Filling vacancies in Legislative Assembly

171.060     Procedure for filling vacancy by appointment

171.062     Filling vacancies in multicounty legislative districts

171.064     Apportioning votes for filling vacancies in multicounty legislative districts

171.068     Procedure when vacancy filled after reapportionment

(Salaries and Expenses)

171.072     Salary of members and presiding officers; per diem allowance; expenses; tax status

171.113     Use of state provided telephones

(Funds)

171.115     Revolving fund; warrants

171.117     Lounge Revolving Account

(Employment Rights)

171.120     Purpose of ORS 171.120 to 171.125; unlawful employment practices

171.122     Rights and benefits of legislators and prospective legislators in relation to their regular employment

171.125     Proceeding to require compliance with ORS 171.120 and 171.122

(Measure Filing)

171.127     When proposed measure to bear name of person other than member requesting introduction; statement of chief sponsor

171.130     Presession filing of proposed measures; printing and distribution

171.133     Approval of Governor required for measure introduction

(Readability)

171.134     Readability test for legislative digests and summaries

(Supplies)

171.136     Supplies and equipment

ELECTION DATES

171.180     State policy governing election dates

171.185     Dates for legislatively prescribed elections; emergency election

PUBLICATIONS

171.200     Publications defined for ORS 171.206

171.206     Legislative publications; distribution; form and number; charges; disposition

171.236     Advance sheets; session laws; publication; distribution; form and number; charges; disposition

171.245     Legislative Publications Account

171.255     Evidentiary status of published session laws

171.270     Legislative materials furnished public officers without charge are public property

OREGON
REVISED STATUTES

171.275     Oregon Revised Statutes; committee policy; charges

171.285     Legislative Counsel certificate

171.295     Preservation and use of ORS medium

171.305     ORS Revolving Account

171.315     Distribution of ORS

171.325     Certified copy of statute or rule of civil procedure published in Oregon Revised Statutes; form; fee

RECORDS

171.405     Binding original enrolled laws and joint resolutions

171.407     Sound recordings of legislative proceedings; public access

171.410     Legislative record defined for ORS 171.410 to 171.430

171.415     Delivery to Legislative Administration Committee; exception

171.420     Classification and arrangement; delivery to State Archivist

171.425     Borrowing by certain legislative personnel

171.427     Schedule for retention, destruction or disposition of records

171.430     Disposal by certain committees; sound recordings by certain committees

INVESTIGATIONS OF LEGISLATOR AND LEGISLATOR-ELECT

171.450     Legislative intent

171.455     Complaint of elector; content

171.460     Secretary of State to conduct investigation; findings; report

171.465     Credentials committee; appointment; duties

WITNESSES IN LEGISLATIVE PROCEEDINGS

171.505     Administering oaths to witnesses

171.510     Legislative process to compel attendance and production of papers; service

171.515     Reimbursement of witnesses appearing under legislative process

171.520     Reporting violations of ORS 171.510

171.522     Judicial enforcement of legislative process; order; service

171.525     Immunities of witness before legislative committee

171.530     Privilege of witness before legislative committee

WAYS AND MEANS COMMITTEE

171.555     Joint Committee on Ways and Means

STATE BUDGET POLICY

171.557     State budget policy

171.559     Duty of Joint Legislative Committee on Ways and Means

SENATE CONFIRMATION OF EXECUTIVE APPOINTMENTS

171.562     Procedures for confirmation

171.565     Vote required for confirmation; interim Senate meetings

COMPENSATION AND CLASSIFICATION SYSTEM OVERSIGHT

171.575     Oversight over state compensation and classification system

AUDIT COMMITTEE

171.580     Joint Legislative Audit Committee

171.585     Duties of committee

171.590     Cooperation of state agencies

INTERIM COMMITTEES

171.605     Construction of ORS 171.605 to 171.635

171.610     Functions

171.615     Duration

171.620     Powers

171.630     Vacancies; appointment of alternates by presiding officers

171.635     Appointment of nonlegislators

171.640     Appointment of interim committees; membership; topics of study; employees; expenses

INTERIM AUTHORITY FOR STAFF AND DISBURSEMENTS

171.650     Interim staff for presiding officers

171.670     Authority for approval of disbursements during interim

LOBBYING REGULATION

171.725     Definitions for ORS 171.725 to 171.785

171.730     Legislative finding

171.735     Exceptions to application of ORS 171.740 and 171.745

171.740     Lobbyist registration; contents of statement

171.745     Lobbyist statements of expenditures

171.750     Lobbyist employer statements of expenditures

171.752     Time for filing statements

171.756     Prohibited conduct

171.762     Verification of reports, registrations and statements

171.764     False statement or misrepresentation by lobbyist or public official; defense

171.766     Status of reports, registrations and statements

171.772     Forms for reports, registration and statements; rules; electronic filing

171.776     Commission duties; advisory opinions; status of opinions

171.778     Complaint and adjudicatory process; confidential Preliminary Review Phase; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action

171.785     Sanctions prescribed by either chamber of Legislative Assembly; uniform application

CONTACT WITH LEGISLATIVE ASSEMBLY

171.790     Contact with Legislative Assembly by local government officials and employees

171.795     Electronic distribution of information

COMMITTEE ON INFORMATION MANAGEMENT AND TECHNOLOGY

171.852     Joint Legislative Committee on Information Management and Technology

171.855     Duties of committee

COMMITTEE ON PUBLIC EDUCATION APPROPRIATION

171.857     Appointment; quorum; report

WESTERN STATES LEGISLATIVE FORESTRY TASK FORCE

171.860     Western States Legislative Forestry Task Force; membership; duties; expenses

PACIFIC FISHERIES LEGISLATIVE TASK FORCE

171.865     Pacific Fisheries Legislative Task Force; membership; duties; expenses

COLUMBIA RIVER
RESOURCE TASK FORCE

171.867     Columbia River Resource Task Force; membership; duties; staff; expenses

STUDIES OF MANDATED HEALTH COVERAGE

171.870     Legislative findings

171.875     Report required to accompany measures proposing mandated coverage

171.880     Content of report

PENALTIES

171.990     Penalty for witness failing to appear or to give testimony in legislative proceeding

171.992     Civil penalty for violation of lobby regulation; rules; report

CROSS-REFERENCES

Appointments by Presiding Officers [See also cross-references under Joint Legislative Committees and Legislators as Members Of]

Administrative Hearings Oversight Committee, Office of, 183.690

Alcohol and Drug Abuse Programs, Governors Council on, 430.255

Asian Affairs, Commission on, 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Baseball stadium financing committee, 184.406

Black Affairs, Commission on, 185.420

Capitol Foundation,
Oregon
State
, 173.500

Charitable Checkoff Commission,
Oregon
, 305.695

Child Care, Commission for, 657A.610

Children and Families, State Commission on, 417.730

Columbia River
Resource Task Force, 171.867

Compliance Advisory Panel, Small Business Stationary Source Technical and Environmental Compliance Assistance Program, 468A.330

Comprehensive Revenue Restructuring, Task Force on (sunsets January 12, 2009), 2007 c.862 §1

Criminal Justice Commission,
Oregon
, 137.654

Dairy Air Quality, Task Force on (sunsets January 12, 2009), 2007 c.799 §3

Debt Policy Advisory Commission, State, 286A.250

District Best Practices Advisory Committee, 326.136

Economic and Community Development Commission,
Oregon
, 285A.040

Education Commission of the States, 348.950

Education System Design Team (sunsets January 12, 2009), 2007 c.839 §15

Educators Health Benefits, Task Force on (operative July 1, 2011, sunsets January 14, 2013), 2007 c.7 §20

Forest Resources Institute,
Oregon
, board of directors, 526.610

Fujian Sister State Committee, 285A.148

Genetic Privacy and Research, Advisory Committee on, 192.549

Global Warming Commission,
Oregon
, 468A.220

Hanford
Cleanup Board,
Oregon
, 469.571

Health Policy Commission,
Oregon
, 442.035

Healthy Streams Partnership, 541.407

Hispanic Affairs, Commission on, 185.320

Homeland Security Council,
Oregon
, 401.881

Hunger Relief Task Force, 458.532

Impact of Oregon Opportunity program on Oregon Health and
Science
University
, task force on, 353.563

Independent Multidisciplinary Science Team, 541.409

Indian Services, Commission on, 172.110

Innovation Council,
Oregon
, 284.706

Interim committees, 171.605 to 171.635

Interoperability Executive Council, State (nonvoting membership), 401.871

Interstate Adult Offender Supervision,
Oregon
State
Council for, 144.600

Juvenile Crime Prevention Advisory Committee, 417.845

Land Use Planning, Oregon Task Force on (sunsets January 1, 2010), 2005 c.703 §1

Law Commission,
Oregon
, 173.315

Legislative Revenue Officer, 173.800

Long Term Care Advisory Committee, 441.137

Medicaid Long Term Care Quality and Reimbursement Advisory Council, 410.550

Medical Professional Liability Insurance, Professional Panel for Analysis of (sunsets January 2, 2014), 2003 c.781 §10

Natural Resources Policy Administrator, 173.610

Obesity Prevention Initiative, Task Force for a Comprehensive (sunsets January 12, 2009), 2007 c.904 §1

Pacific Fisheries Legislative Task Force, 171.865

Pacific Marine Fisheries Commission, 507.050

Pacific Ocean
Resources Compact, 196.185

Pain Management Commission, 409.520

Progress Board,
Oregon
, 284.604

Public Employees Benefit Board, 243.061

Public Officials Compensation Commission, 292.907

Public Safety Strategies Task Force (sunsets January 12, 2009), 2007 c.832 §1

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 §2

Senior Services, Governors Commission on, 410.330

Sensitive review committee, 409.194

Shared Responsibility Steering Committee (sunsets January 2, 2012), 2007 c.802 §8

Shipping Transport of Aquatic Invasive Species Task Force (sunsets January 12, 2009), 2007 c.816 §1

Sign Task Force (sunsets January 12, 2009), 2007 c.199 §26

Sister State Committee, 285A.143

Trust for Cultural Development Board, 359.410

Western States Legislative Forestry Task Force, 171.860

Willamette
River
Cleanup Authority, 468.533

Women, Commission for, 185.520

Workforce Investment Board, State, 660.321

Youth Conservation Corps Advisory Committee,
Oregon
, 418.653

Confirmation by Senate of Appointments To [Generally, procedures, 171.562, 171.565]

[Generally, vacancy in office resulting from failure to confirm, 236.010]

Accountancy,
Oregon
Board of, 673.410

Administrative Services, Oregon Department of, Director, 184.315

Affirmative Action, Director of, 243.315

Agriculture, Director of, 561.010

Appraiser Certification and Licensure Board, 674.305

Apprenticeship and Training Council, State, 660.110

Asian Affairs, Commission on, 185.610

Aviation Board, State, 835.102

Aviation, Oregon Department of, Director, 835.106

Black Affairs, Commission on, 185.420

Blind, Commission for the, 346.130

Boiler Rules, Board of, 480.535

Building Codes Structures Board, 455.144

Children and Families, State Commission on, 417.730

Chiropractic Examiners, State Board of, 684.130

Columbia River
Gorge Commission, 196.160

Construction Contractors Board, 701.205

Consumer and Business Services, Department of, Director, 705.105

Corrections, Department of, Director, 423.075

Criminal Justice Commission,
Oregon
, 137.654

Dentistry,
Oregon
Board of, 679.230

Direct Entry Midwifery, State Board of, 687.470

Economic and Community Development Commission,
Oregon
, 285A.040

Economic and Community Development Department, Director of, 285A.070

Education, State Board of, 326.021

Educators Benefit Board,
Oregon
, 243.862

Electrical and Elevator Board, 455.144

Employment Appeals Board, 657.685

Employment Department, Director of, 657.608

Employment Relations Board, 240.065

Energy Facility Siting Council, 469.450

Environmental Quality Commission, 468.010

Fair Dismissal Appeals Board, 342.930

Fish and Wildlife Commission, State, 496.090

Forestry, State Board of, 526.009

Geology and Mineral Industries, governing board of the State Department of, 516.080

Government Ethics Commission,
Oregon
, 244.250

Health Fund Board,
Oregon
(sunsets January 2, 2010), 2007 c.697 §5

Health Policy and Research, Administrator of Office for
Oregon
, 442.011

Health Services Commission, 414.715

Higher Education, State Board of, 351.020

Hispanic Affairs, Commission on, 185.320

Home Care Commission, 410.602

Housing Council, State, 456.567

Human Services, Director of, 409.100

Investment Council,
Oregon
, 293.706

Judicial Fitness and Disability, Commission on, 1.410

Land Conservation and Development Commission, 197.030

Land Use Board of Appeals, 197.810

Library, Trustees of the State, 357.010

Long Term Care Advisory Committee, 441.137

Long Term Care Ombudsman, 441.103

Lottery Commission,
Oregon
State
, 461.100

Lottery,
Oregon
State
, Director, 461.150

Marine Board, State, 830.105

Maritime Pilots,
Oregon
Board of, 776.105

Mass transit district board, 267.090

Mechanical Board, 455.144

Medical Board,
Oregon
, 677.235

Naturopathic Examiners, Board of, 685.160

Nursing Home Administrators, Board of Examiners of, 678.800

Nursing,
Oregon
State
Board of, 678.140

Ocean Policy Advisory Council, 196.438

Oregon Community Power board of directors, 757.834

Oregon
Health and
Science
University
Board of Directors, 353.040

Oregon
Liquor Control Commission, 471.705

Outdoor Youth Program Advisory Board, 418.243

Pacific Northwest
Electric Power and Conservation Planning Council, 469.805, 469.820

Parks and Recreation Commission, State, 390.114

Parole and Post-Prison Supervision, State Board of, 144.015

Patient Safety Commission Board of Directors,
Oregon
, 442.830

Pharmacy, State Board of, 689.115

Plumbing Board, State, 693.115

Port
of
Coos
Bay, Oregon International, board of commissioners, 777.925

Port
of
Portland
, Board of Commissioners of the, 778.215

Professional Liability Fund commissions, 752.025

Psychiatric Security Review Board, 161.385

Psychologist Examiners, State Board of, 675.100

Public Employees Benefit Board, 243.061

Public Employees Retirement Board, 238.630

Public Officials Compensation Commission, 292.907

Public Safety Standards and Training, Board on, 181.620

Public Utility Commission of
Oregon
, 756.014

Quality Education Commission, 327.500

Racing Commission,
Oregon
, 462.210

Real Estate Commissioner, 696.375

Residential Structures Board, 455.144

Revenue, Department of, Director, 305.035

Sex Offender Treatment Board, 675.395

Spinal Cord Injury Research Board, 431.290

State Accident Insurance Fund Corporation, Board of Directors of, 656.751

State Police, Superintendent of, 181.200

Student Assistance Commission,
Oregon
, 348.510

Sustainability Board, 184.427

Tax Practitioners, State Board of, 673.725

Teacher Standards and Practices Commission, 342.350

Tourism Commission,
Oregon
, 284.107

Transportation Commission,
Oregon
, 184.612

Transportation, Director of, 184.620

Trust for Cultural Development Board, 359.410

Veterans Affairs, Director of, 406.020

Veterinary Medical Examining Board,
Oregon
State
, 686.210

Volunteers Commission for Voluntary Action and Service,
Oregon
, 458.555

Wage and Hour Commission, 653.505

Water Resources Commission, 536.022

Water Resources Director, 536.032

Watershed Enhancement Board,
Oregon

Executive director, 541.362

Public members, 541.360

Women, Commission for, 185.520

Workers Compensation Board, 656.712

Workers Compensation Management-Labor Advisory Committee, 656.790

Workforce Investment Board, State, 660.321

Youth Authority,
Oregon
, Director, 420A.017

Joint Legislative Committees

Audit, 171.580

Court Facilities, Interim Committee on (sunsets January 12, 2009), 2007 c.860 §18

Court Technology, Interim Committee on (sunsets January 12, 2009), 2007 c.860 §21

Emergency Board, 291.324

Information Management and Technology, 171.852

Legislative Administration, 173.710

Legislative Counsel, 173.111

Post-secondary public education appropriation, 171.857

Transportation, Joint Interim Committee on (sunsets January 12, 2009), 2007 c.810 §1

Ways and Means, 171.555

Legislators as Members Of

[See also cross-references under Appointments by Presiding Officers and Joint Legislative Committees]

Administrative Hearings Oversight Committee, Office of, 183.690

Alcohol and Drug Abuse Programs, Governors Council on (nonvoting membership), 430.255

Asian Affairs, Commission on, 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Baseball stadium financing committee, 184.406

Black Affairs, Commission on, 185.420

Capitol Foundation,
Oregon
State
, 173.500

Charitable Checkoff Commission,
Oregon
(nonvoting membership), 305.695

Child Care, Commission for, 657A.610

Children and Families, State Commission on (nonvoting membership), 417.730

Columbia River
Governance Commission, 542.550

Columbia River
Resource Task Force, 171.867

Community Crime Prevention Information Center
,
Oregon
, advisory committee, 181.765

Comprehensive Revenue Restructuring, Task Force on (sunsets January 12, 2009), 2007 c.862 §1

Criminal Justice Commission,
Oregon
, committees, 137.658

Dairy Air Quality, Task Force on (sunsets January 12, 2009), 2007 c.799 §3

Debt Policy Advisory Commission, State, 286A.250

District Best Practices Advisory Committee, 326.136

Economic and Community Development Commission,
Oregon
, 285A.040

Education Commission of the States, 348.950

Education System Design Team (sunsets January 12, 2009), 2007 c.839 §15

Educators Health Benefits, Task Force on (operative July 1, 2011, sunsets January 14, 2013), 2007 c.7 §20

Environmental Justice Task Force (nonvoting membership), 182.538

Fujian Sister State Committee, 285A.148

Global Warming Commission,
Oregon
, 468A.220

Hanford Cleanup Board,
Oregon
(nonvoting membership), 469.571

Health Policy Commission,
Oregon
(nonvoting membership), 442.035

Hispanic Affairs, Commission on, 185.320

Historic Property, Task Force on (sunsets on date of adjournment of 2009 regular legislative session), 2007 c.718 §5

Homeland Security Council,
Oregon
, 401.881

Hunger Relief Task Force, 458.532

Impact of Oregon Opportunity program on Oregon Health and
Science
University
, task force on, 353.563

Indian Services, Commission on, 172.110

Initiative and referendum explanatory statement committees, 251.205

Innovation Council,
Oregon
, 284.706

Interagency Coordinating Council, State, 343.499

Interoperability Executive Council, State (nonvoting membership), 401.871

Juvenile Crime Prevention Advisory Committee (nonvoting membership), 417.845

Law Commission,
Oregon
, 173.315

National Guard, 399.210

Obesity Prevention Initiative, Task Force for a Comprehensive (sunsets January 12, 2009), 2007 c.904 §1

Pacific Fisheries Legislative Task Force, 171.865

Pacific Marine Fisheries Commission, 507.050

Pacific Northwest Economic Region delegate council, 285A.243

Pacific Ocean
Resources Compact, 196.185

Pain Management Commission (nonvoting membership), 409.520

Progress Board,
Oregon
, 284.604

Public Employees Benefit Board (nonvoting membership), 243.061

Public Safety Strategies Task Force (sunsets January 12, 2009), 2007 c.832 §1

Referred measures, arguments in support, committees, 251.245

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 §2

Seismic Safety Policy Advisory Commission, 401.337

Senior Services, Governors Commission on, 410.330

Sensitive review committee, 409.194

Shared Responsibility Steering Committee (sunsets January 2, 2012), 2007 c.802 §8

Shipping Transport of Aquatic Invasive Species Task Force (nonvoting membership) (sunsets January 12, 2009), 2007 c.816 §1

Sign Task Force (sunsets January 12, 2009), 2007 c.199 §26

Sister State Committee, 285A.143

Spinal Cord Injury Research Board, 431.290

State lands advisory committee, 270.120

Trust for Cultural Development Board (nonvoting membership), 359.410

Western States Legislative Forestry Task Force, 171.860

Willamette
River
Cleanup Authority, 468.533

Women, Commission for, 185.520

Workforce Investment Board, State (nonvoting membership), 660.321

Youth Conservation Corps Advisory Committee,
Oregon
, 418.653

Reports to Legislative Assembly

[Generally, biennial reports, period covered, 293.640] [Generally, manner of making, 192.245]

[Generally, receiving agency, 192.210]

[Generally, standardized forms, exemption, 192.220]

Access and Habitat Board, projects status, expenditures, joint report (biennial), 496.232

Administrative Hearings Oversight Committee, Office of, 183.690

Administrative Services, Oregon Department of

Audits in state government (annual), 184.360

Debt service savings, incurred expenses (as necessary), 286A.160

Director, manner of reporting (biennial), 192.243, 192.250

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Enterprise
management, 184.477

Financial management system (by December 1 each even-numbered year), 291.100

Governor-elects revised budget report, tax expenditure report (by February 1 when appropriate), 291.222

Highway cost allocation study (by January 31 each odd-numbered year), 366.506

Information technology portfolio, policies, 184.475, 184.477

Office quarters leases (as necessary), 276.429

Personal service contracts, use by state agencies (biennial), 279A.140

Productivity improvement program (by December 31 each even-numbered year), 182.400

Revenue estimate, disposition of revenue in excess of estimate, 291.349

Revenue received and available, estimate (quarterly), 291.342

State agency fees (by January 15 each odd-numbered year), 291.060

State agency progress toward meeting performance measures (annual, by October 1), 291.110

State-owned motor vehicles (biennial), 283.343

Telecommuting by state employees (biennial), 240.855

Workload analysis, state agencies, 240.185

Adult Offender Supervision, Interstate Commission for, activities and recommendations (annual), 144.600 (Article V)

Agriculture, State Board of (biennial), 561.378

Agriculture, State Department of

Dairy air quality, joint report (by October 1, 2008), 2007 c.799 §3

Guest ranches in eastern
Oregon
exclusive farm use zones, joint report (by February 1, 2009), 2005 c.258 §2

Noxious weed control program (by October 1, 2008), 2005 c.392 §3

Asset Forfeiture Oversight Advisory Committee (annual, by March 31), 475A.155

Attorney General

Official business transacted (biennial), 180.110

Operation of Sexual Assault Victims Emergency Medical Response Fund (by March 1, 2009), 2003 c.789 §8

Audits, Division of

Copy of all audit reports, 297.050

Estimates and payments of expenses (as necessary), 297.230

Local government investment pool (annual), 294.880

Performance audit, 171.590

Black Affairs, Commission on (biennial), 185.410

Bottle Bill Task Force, beverage container collection and refund matters (by November 1, 2008), 2007 c.303 §8

Children and Families, State Commission on

Evidence-based programs, expenditures (by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §6

Services system status and additional proposals (biennial), 417.735

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Cities

Mortgage loan bond proceeds (by February 1 each odd-numbered year), 280.482

Photo radar process and outcome evaluation (by March 1 each odd-numbered year), 810.438

Photo red light process and outcome evaluation (by March 1 each odd-numbered year), 810.434

Civics and Financial Education, Task Force on, recommendations (by October 1, 2008), 2007 c.773 §1

Climate Change Research Institute,
Oregon
, climate change assessment (biennial), 352.247

Clinical Social Workers, State Board of, certification and licensure activities (biennial), 675.600

College Savings Board,
Oregon
529, activities (by February 1 each odd-numbered year), 348.873

Columbia River Resource Task Force,
Columbia River
interests and concerns, 171.867

Community College Services, Commissioner for, budget reports for Department of Community Colleges and Workforce Development, 326.375

Community Colleges and Workforce Development, Department of

Plant closings and mass layoffs (annual), 285A.522

Statewide articulation and transfer system (by December 31, 2008), 2005 c.636 §2

Connecting Oregon Communities Advisory Board, telecommunications projects funded (annual), 759.430

Consumer and Business Services, Department of

Director

Assaults of health care employees (by April 30, 2009), 2007 c.397 §10

Association health plans claims experience, recommendations (by February 1 each odd-numbered year), 2007 c.752 §11

Interstate Insurance Product Regulation Commission policy form approval (by January 31, 2009, by January 31, 2011), 2007 c.544 §3

Official transactions under Insurance Code (annual), 731.272

Reinsurance program for medical professional liability insurance, performance (Seventy-fifth Legislative Assembly), 2003 c.781 §15

Workers compensation insurance assessments (periodic), 656.612

Manufacture of prefabricated structures intended for delivery in other states (by October 1 each even-numbered year), 2005 c.310 §6

Security freeze on consumer account, time necessary to place, lift or remove (by December 31, 2008), 646A.608

Corrections, Department of

Deaths in institutions (quarterly), 179.509

Evidence-based programs, expenditures (by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §6

Job vacancies, categories and classifications (biennial), 291.371

Corrections Enterprises,
Oregon
, activities and operations (annual), 421.367

Counselors and Therapists, Oregon Board of Licensed Professional, activities (biennial), 675.785

Counties, Association of
Oregon

Highway Fund expenditures (annual), 366.774

Transportation projects (by April 1, 2009), 2007 c.911 §17

Court Administrator, State, tax court magistrate division decisions, time required to reach (biennial), 305.505

Court Facilities, Interim Committee on (Seventy-fifth Legislative Assembly), 2007 c.860 §18

Court Technology, Interim Committee on (next regular or special session of Legislative Assembly), 2007 c.860 §21

Criminal Justice Commission,
Oregon
, sentencing guidelines amendments (biennial), 137.667

Criminal Justice Information Standards program, information integration among criminal justice agencies, plan (by December 31 each even-numbered year), 181.715

Debt Policy Advisory Commission, State, consolidated bond profile, outstanding debt and net borrowing capacity (annual), 286A.255

Deschutes
County
, children and family services demonstration project (periodic), 417.842

Disabilities Commission,
Oregon
, activities and recommendations (biennial), 185.150

Drug Use Review Board, activities and programs (annual), 414.365, 414.415

Economic and Community Development Commission,
Oregon

Economic development efforts, success (biennial), 285A.050

Moneys transferred to Shared Services Fund and distributed (by May 1, 2013), 2007 c.905 §5

Economic and Community Development Department

Financial statements for individual funding programs (annual), 285A.206

Guest ranches in eastern
Oregon
exclusive farm use zones, joint report (by February 1, 2009), 2005 c.258 §2

Telecommunications infrastructure, community telecommunications needs, assessment, 759.435

Telecommunications projects, implementation, 759.435

Economic development regional boards

Performance reports (periodic), 285B.239

Regional investment plans (biennial), 285B.263

Economic Revitalization Team, activities (by January 31 each odd-numbered year), 284.555

Education and Workforce Policy Advisor, minority students and teachers (biennial), 342.443

Education, Department of

Alcohol and drug abuse policies and implementation plans (biennial), 336.245

Early Childhood Improvement Program, grant evaluation, 329.875

Expanded Options Program (annual), 340.085

Physical education data (by January 31 each odd-numbered year), 329.499

Prekindergarten program funding (biennial), 329.165

Programs that receive grants under ORS chapter 329, 329.875

Sex education, public schools (biennial), 336.475

Steroids and performance-enhancing substances (by September 30, 2008), 2007 c.395 §4

Student achievement grants (biennial), 327.297

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Education service districts, pilot (by September 30 each even-numbered year), 2005 c.828 §13

Education, State Board of, nonresident tuition in post-secondary institutions, plan to reduce or eliminate (before implementation), 351.647

Education System Design Team (by February 1, 2008), 2007 c.839 §15

Educators Health Benefits, Task Force on, benefit plans analysis (operative July 1, 2011) (by September 30, 2012), 2007 c.7 §20

Emergency Management, Office of, implementation of 9-1-1 emergency telephone systems (biennial), 401.730

Employment Department

Participation of political subdivisions in Local Government Employer Benefit Trust Fund (biennial), 294.745

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Energy Facility Siting Council, electric and magnetic fields (periodic), 469.480

Energy, State Department of

Comprehensive energy plan (each odd-numbered year), 469.060

Director

Radioactive material transportation (biennial), 469.617

Transactions of loan and sinking funds (biennial), 470.140

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Outdoor lighting (by October 1, 2008), 2007 c.551 §3

Solar energy technology in construction, reconstruction or major renovation projects (by January 31, 2009, by January 31, 2011), 2007 c.310 §4

Enterprise zone sponsors, urban, conditions on business firms within zone (quadrennial), 285C.150

Environmental Quality Commission, solid waste management (biennial), 459A.015

Environmental Quality, Department of

Accomplishments and goals (annual, by January 15), 465.235

Dairy air quality, joint report (by October 1, 2008), 2007 c.799 §3

Dry cleaning solvent fees, suspension (upon directors determination of removal and remedial action completion), 465.545

Goal to reduce risk of cancer due to diesel engine emissions by 2017, due to school bus emissions by end of 2013, 2007 c.855 §2

Ground water (by January 1 each odd-numbered year), 468B.162

Hazardous waste facility hazard notice and use restriction amendment (biennial), 466.365

Operation of statewide system for covered electronic devices (biennial), 459A.340

Persistent pollutants, priority listing (by June 1, 2009, as necessary thereafter), 468B.139

Persistent pollutants study (by June 1, 2010), 468B.139

Solid waste management, recycling programs (periodic), 459.035

Summary and evaluation of actions taken under pool facilities, water and sewage systems statutes, joint report (by January 1 each odd-numbered year) 448.409

Toxic use and hazardous waste reduction programs, interstate cooperation, 466.355

Water pollution control permitting (annual, by January 31), 2005 c.523 §5

Facilities Authority,
Oregon
(annual), 289.240

Film and Video Office,
Oregon
, activities and operations (biennial), 284.335

Fire Marshal, State, summary of hazardous substance emergencies (annual), 453.342

Fish and Wildlife Commission, State

Activities (biennial), 496.128

Fish and Wildlife Account moneys, application of investment and interest earnings, 496.303

Remote hatchbox program (annual), 496.458

Salmon and trout enhancement program, progress (annual), 496.445

State Wildlife Fund moneys, application of investment and interest earnings, 496.300

Fish and Wildlife, State Department of

Access and habitat projects status, expenditures, joint report (biennial), 496.232

Activities (quarterly), 496.118

Anadromous fish runs, natural production of (semiannual), 496.480

Fish passage, director (periodic), 509.595

Fish restoration and enhancement projects, expenditures, joint report (biennial), 496.289

Fish screening program (by February 1 each odd-numbered year), 496.141

Fish Passage Task Force, fish passage (semiannual), 509.590

Food Service Advisory Committee, State, licensure recommendations (by January 1 each odd-numbered year), 624.121

Forester, State

Federal forest legacy program implementation (by January 15 each odd-numbered year), 526.065

Forestry management programs (biennial), 526.255

Nature and severity of fire season and moneys expended on fire suppression (annual), 477.777

Securing of forest tree seedlings (by October 1, 2008), 2005 c.541 §6

Woody biomass collection and conversion (by October 1, 2008; triennial thereafter), 526.280

Forestry, State Board of, Forest Resource Trust Fund (Seventy-sixth Legislative Assembly), 526.730

Genetic Privacy and Research, Advisory Committee on, activities, results of studies, recommendations (biennial), 192.549

Global Warming Commission,
Oregon
, progress toward emissions reduction, issues (by March 31 each odd-numbered year), 468A.260

Government Ethics Commission,
Oregon

Penalties, 171.992

Recommended changes to lobbying and ethics provisions (by February 1 each odd-numbered year), 244.290

Governor

Agency appointed by, plain language standards (by February 1, 2008, by January 1, 2009), 2007 c.142 §1

Budget report (by December 1 each even-numbered year), 291.218, 291.220

Reprieve, commutation or pardon granted (as necessary), 144.660

Tax expenditure report (by December 1 each even-numbered year), 291.218, 291.220

Health Fund Board,
Oregon

Comprehensive plan for Oregon Health Fund program (by October 1, 2008), 2007 c.697 §11

Design and implementation of health insurance exchange (by February 1, 2008), 2007 c.697 §9

Progress toward comprehensive plan for Oregon Health Fund program (by February 29, 2008), 2007 c.697 §9

Health insurance bill sponsor, social and financial effects of proposed legislation mandating coverage (at filing), 171.875

Health Policy and Research, Administrator of Office for
Oregon

Family Health Insurance Assistance Program, effectiveness and efficiency (biennial), 735.738

Health care acquired infection report (by January 1, 2010, annual, by April 30, thereafter), 2007 c.838 §6

Hospital community benefits (annual), 442.205

Health professional regulatory boards, ethnic and racial diversity (biennial), 676.400

Health Resources Commission, treatment of pervasive developmental disorders (Seventy-fifth Legislative Assembly), 2007 c.872 §2a

Health Services Commission

Benchmark per capita rates for health services (by August 1 each even-numbered year), 414.741

Health services priorities, list (by July 1 each even-numbered year), 414.720

Higher Education, State Board of

Capital construction projects (by March 1 each odd-numbered year), 351.165

Nonresident tuition in post-secondary institutions, plan to reduce or eliminate (before implementation), 351.647

Higher education, state institutions of, university venture development fund (annual), 351.697

Higher Education, Western Interstate Commission for

Activities (annual, by January 15), 351.770 (Article VII)

Graduate educational facilities (periodic), 351.770 (Article VIII)

Hispanic Affairs, Commission on (biennial), 185.310

Historic Cemeteries
,
Oregon
Commission on, recommendations (as necessary), 97.780

Historic Preservation Officer, State, financial condition and operation of Historic Preservation Revolving Loan Fund (annual), 358.678

Historic Property, Task Force on, special assessment program recommendations (by September 30, 2008), 2007 c.718 §5

Housing and Community Services Department, low-income bill assistance, program spending and needs (biennial), 757.617

Human Services, Department of

Abuse and neglect reports, use in determining fitness to provide services (Seventy-fifth Legislative Assembly), 2007 c.444 §3

Adult foster homes, exceptions granted to certain resident limits (quarterly), 443.775

Alcohol and drug abuse policies and implementation plans for school districts (biennial), 336.245

Alcohol and drug abuse prevention, early intervention and treatment services, progress reports (biennial), 430.366

Brominated flame retardants, studies and disposal (January each even-numbered year), 2005 c.496 §4

Child-caring agency or institution, abuses, derelictions or deficiencies (as necessary), 418.260

Child protective services (by November 1 each even-numbered year), 418.036

Community Mental Health Housing Fund, revenues and expenditures (biennial), 426.506

Deaths in institutions, 179.509

Developmental Disabilities Community Housing Fund, revenues and expenditures (biennial), 427.340

Domestic violence, temporary assistance to needy families (biennial), 411.118

Emergency medical services and trauma system, 431.607, 431.619

Evidence-based programs, expenditures (by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §6

Foster home or substitute care placements, assistance (biennial), 418.319

Health services, comparison of per capita rates (by February 1 each odd-numbered year), 414.741

Job vacancies, categories and classifications (biennial), 291.371

JOBS Plus Program analysis, recommendations (annual), 411.896

Laboratory accreditation fee (before implementation), 438.620

Law Enforcement Medical Liability Account status (biennial), 414.815

Medicaid (
Oregon
) reimbursement system, changes (before implementation), 410.555

Mental health treatment and services (biennial), 430.640

Recommendations for diabetes plan (Seventy-fifth Legislative Assembly), 2007 c.460 §2

Sensitive review committee, findings and conclusions (within 180 days after request), 409.194

Summary and evaluation of actions taken under pool facilities, water and sewage systems statutes, joint report (by January 1 each odd-numbered year), 448.409

Temporary Assistance for Needy Families (by 15th day each legislative session), 412.079

Tobacco Use Reduction Account grants (biennial), 431.836

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Human Services, Director of

Alcohol and drug abuse programs (biennial), 409.410

Family support services (biennial), 417.346

Independent Development Enterprise Alliance, support of programs that assist individuals in removing legal impediments to employment (semiannual), 2007 c.873 §2

Independent Multidisciplinary Science Team, Oregon Plan (annual), 541.409

Independent nongovernmental entity (selected by PUC and State Department of Energy)

Electric companies, public purpose charge, program spending and results (biennial), 757.617

Public purpose funding requirements, renewal (January 1, 2011), 757.617

Indian Services, Commission on, all matters of concern to Indians, recommendations (biennial), 172.120

Innovation Council,
Oregon
(annual), 284.715

Interoperability Executive Council, State (by February 1 each odd-numbered year), 401.872

Investment Council,
Oregon

Investment funds investment program (biennial, and as necessary), 293.771

Venture capital investments (annual), 293.734

JOBS Plus Advisory Board, program status and progress (annual), 411.888

Judicial branch agencies, liquidated and delinquent accounts (annual, by October 1), 1.195

Justice, Department of

Activities (biennial), 147.205

Electronic listening devices, use (April each odd-numbered year), 165.542

Implementation of Karlys Law (by October 1, 2008), 2007 c.674 §7

Matters referred by legislature, 180.520

Juvenile Crime Prevention Advisory Committee, progress (periodic), 417.850

Klamath River Basin Compact Commission, finances and activities (annual), 542.620 (Article IX)

Korean American Day Commission (by February 1 each odd-numbered year), 2007 c.68 §2

Labor and Industries, Bureau of, workforce diversity in public works projects (by January 1, 2009, annual thereafter), 279C.807

Land Conservation and Development Commission

Activities (periodic), 197.040

Land use applications, actions (biennial), 197.065

Land Conservation and Development, Department of

Governing body activities and accomplishments (each even-numbered year), 197.060

Guest ranches in eastern
Oregon
exclusive farm use zones, joint report (by February 1, 2009), 2005 c.258 §2

Progress in reviewing certain Measure 37 claims (by March 31, 2008), 2007 c.424 §8

Provision of sites for affordable housing development (Seventy-fifth Legislative Assembly), 2007 c.607 §9a

Land Use Planning, Oregon Task Force on, findings and recommendations by (February 1, 2009), 2005 c.703 §1

Lands, Department of State

Asset management plan (biennial), 273.245

Assumption of federal removal and fill permitting (periodic), 2001 c.516 §12

Certification program for professional wetland scientists, study (by November 1, 2008), 2007 c.507 §1

Fill or removal permits, administration (periodic), 196.795

Ports, agreements and accomplishments, director (annual), 777.100

Prospecting, fill or removal activities in salmonid habitat (periodic), 196.910

Law Commission,
Oregon
, recommendations for statutory and administrative changes (biennial), 173.342

Law Enforcement Contacts Policy and Data Review Committee, findings and recommendations (annual, by December 1), 131.906

League of Oregon Cities, Highway Fund expenditures (annual), 366.790

Legislative Counsel Committee

Duplicative or conflicting state agency rules, 183.720

State agency rule review (biennial), 183.725

Legislative Fiscal Officer, Governors budget report, recommendations, 173.420

Legislative Revenue Officer

Enterprise zones and related tax incentives, performance evaluation (by January 31, 2009), 2007 c.888 §5

Governors tax expenditure report, recommendations, 173.820

Taxation, revenue (upon request), 173.820

Local government investment pool auditor, audit of pool, investment rules (annual), 294.880

Long Term Care Ombudsman, office of the (semiannual), 441.109

Lottery Commission,
Oregon
State

Budget (biennial), 461.140

Operation of state lottery (quarterly and annual), 461.100

Lottery, Director of the
Oregon
State
, lottery game demographics, advertising, security (periodic), 461.180

Medical Insurance Pool Board,
Oregon
, claims loss experience of pool, amendments to statutes, 735.640

Minority, Women and Emerging Small Business, Advocate for, status of minorities and women in marketplace, recommendations (annual), 200.025

Multistate Highway Transportation Agreement cooperating committee, work of committee, recommendations (annual), 802.560 (Article IV)

Multistate Tax Commission, activities (annual), 305.655 (Article VI)

Natural Resources Policy Administrator, recommendations, 173.620

Obesity Prevention Initiative, Task Force for a Comprehensive (by October 1, 2008), 2007 c.904 §1

Oregon Community Power board of directors, activities and operations, audit summary (annual, by April 15), 757.842

Oregon
Health and
Science
University

Activities and operations (annual, by April 15), 353.080

Impact of Oregon Opportunity program on OHSU, task force on, findings (by June 30 each even-numbered year), 353.563

Shortfall of moneys to meet financial obligations (as necessary), 353.370

University venture development fund (annual), 351.697

Oregon Plan implementing agencies

Additional funding or expenditure limitation adjustments, 541.413

Dispute resolution services requested, outcome (as necessary), 541.411

Oregon
University
System

Alcohol and drug abuse policies and implementation plans (biennial), 336.245

Energy conservation measures and alternative energy systems, state agency facility construction or renovation, joint report (biennial), 276.915

Minority teacher recruitment, chancellor (biennial), 351.077

Statewide articulation and transfer system (by December 31, 2008), 2005 c.636 §2

Pacific Fisheries Legislative Task Force, protecting and fostering Pacific fishing, 171.865

Pacific Northwest Electric Power and Conservation Planning Council, review of actions (annual, on October 1), 469.845

Pain Management Commission, review of curricula (by January 1 each odd-numbered year), 409.510

Parks and Recreation Commission, State, fee reductions, waivers and exemptions (by January 31 each odd-numbered year), 390.124

Parks and Recreation Director, State

Accounting report for promotional offers (annual), 565.116

Salmon license plate program, use of moneys (by January 15 each odd-numbered year), 390.134

State Advisory Committee on Historic Preservation activities (biennial), 358.687

Pest Control Insurance Fund, activities (annual), 570.650 (Article IV)

Pesticide Analytical and
Response
Center
governing board, activities and recommendations (biennial), 634.550

Poison Prevention Task Force, toxic household products (as necessary), 431.900

Port
of
Coos
Bay, Oregon International, board of commissioners, activities (biennial), 777.937

Ports, agreeing, nature of agreements, accomplishments (annual), 777.100

Progress Board,
Oregon

Benchmarks, achievement, progress, evaluation of sustainability goals (biennial), 284.625, 284.628

General statewide strategy, goals for
Oregon
s progress (octennial), 284.615, 284.622

Protection and advocacy system, sterilization (biennial), 436.335

Public defense services executive director, activities of office of public defense services (biennial), 151.219

Public Employees Retirement Board

Public Employees Retirement Fund, audit statements (annual), 238.660

Reserve accounts, crediting, 238.670

Public Health Advisory Board,
Oregon
, programs instituted under Oregon Vietnam Veteran Benefits Act of 1983 (biennial), 408.320

Public Instruction, Superintendent of, Prekindergarten program (biennial), 329.200

Public Officials Compensation Commission, recommendations (by November 10 each even-numbered year), 292.912

Public Safety Memorial Fund Board, activities (biennial), 243.970

Public Safety Standards and Training, Department of

Implementation of child abuse and domestic violence training (annual, by January 1), 181.712

Training program for investigating use of deadly physical force (by September 30, 2008), 2007 c.842 §15

Public Safety Strategies Task Force, evaluations and recommendations (by October 1, 2008), 2007 c.832 §1

Public Utility Commission

Competitive zones, telecommunications (annual), 759.050

Utility regulation, alternative form (periodic), 757.210

Quality Education Commission, current and best education practices (by July 31 each even-numbered year), 327.506

Racing Commission,
Oregon
, activities (annual, by January 31), 462.260

Restoration and Enhancement Board, projects, expenditures, joint report (biennial), 496.289

Revenue, Department of

Revenue raising functions of state agencies (biennial), 305.025

School property tax revenues lost, state replacement obligation, 311.183

Small tract forestland, taxation of timber harvested (by February 1, 2009), 2003 c.454 §17

Total taxes collected (biennial), 305.170

Road User Fee Task Force, taxing highway use, alternative approaches, pilot programs (as necessary), 2001 c.862 §2

School for the Blind,
Oregon
, Board of Directors, master plan (by January 31 each odd-numbered year), 346.104

School for the Deaf,
Oregon
, Board of Directors, master plan (by January 31 each odd-numbered year), 346.092

School Nurses, Task Force on, findings (by September 1, 2008), 2007 c.295 §1

School Safety, Center for, status of school safety (annual, by July 1), 339.331

Secretary of State

County juvenile department audits (by September 1, 2010), 2007 c.688 §2

Election law violation complaint (as necessary), 171.460

Government Waste Hotline (annual), 177.180

Operation of filing office, UCC (by January 15 each odd-numbered year), 79.0527

Performance and program audits (as directed), 297.070

State Accident Insurance Fund Corporation and Industrial Accident Fund, audit and review (annual), 656.772

Seismic Safety Policy Advisory Commission, earthquake hazards, 401.343

Semi-independent state agencies, operations (by January 1 each even-numbered year), 182.472

Shipping Transport of Aquatic Invasive Species Task Force, recommendations for legislation (by October 1, 2008), 2007 c.816 §1

Sign Task Force (by November 1, 2008), 2007 c.199 §26

Solid waste disposal site operator, alternative transportation routes, modes of transportation, 459.118, 459.121

Spinal Cord Injury Research Board, status of funds, research progress (by January 31 each odd-numbered year), 431.292

State Accident Insurance Fund Corporation, board of directors, activities and operations (annual, by April 15), 656.751

State agencies

Affirmative action objectives, performance (biennial), 659A.012

Liquidated and delinquent accounts (annual, by October 1), 293.229

Program changes after budget approval, 291.373

Real property and facility maintenance account (biennial), 276.285

State Police, Department of, concealed handgun license revocations (biennial), 166.297

Student Assistance Commission,
Oregon

Changes to Oregon Opportunity Grant program, 348.520

Financial aid (biennial), 348.520

Sustainability Board, activities and recommendations (by March 31 each odd-numbered year), 184.429

Telecommunications Coordinating Council,
Oregon

Broadband distance learning networks, plan, implementation (by February 1, 2009), 2005 c.350 §3

Findings and recommendations (before each legislative session) 2001 c.699 §1

Transportation Commission,
Oregon

Projects, emerging small business participation (biennial), 200.160

Real property owned by Department of Transportation, highway system, projects of statewide significance (by July 1, 2008), 2007 c.810 §2

Transportation, Department of

Audits of department (biennial), 184.649

Hazardous substances, radioactive materials, transportation (regularly), 453.835

Highway Construction Plan projects, status report (quarterly), 184.664

Mandates and regulations, effect on costs (biennial), 184.666

Motor carrier flat fee rates, adjustment (biennial), 825.482

Oregon Innovative Partnerships Program projects (at least twice each interim), 367.826

Photo radar, highway work zone, process and outcome summary (by March 1 each odd-numbered year), 2007 c.634 §4

Photo radar, process and outcome summary (by March 1 each odd-numbered year), 810.438

Traffic offenses, reciprocal agreements for disposition of, 802.530

Transportation district boards, activities of district (biennial), 267.540

Transportation, Joint Interim Committee on (by January 1, 2009), 2007 c.810 §1

Travel Information Council, activities and operations (annual), 377.838

Treasurer, State

Bond proceeds, loans to private entities (by July 1, 2008), 2007 c.764 §46

Bonded indebtedness (biennial, by 90 days after end of biennium), 286A.055

Cash management (when appropriate), 293.875

Deposits in foreign countries, operation and activities funded by deposits (biennial), 295.195

Investment in
Sudan
(annual), 293.817

Oregon Growth Account investment, policies (annual), 348.703, 348.707

Uniform State Laws, Commission on, advice and recommendations (periodic), 172.020

University of
Oregon
, implementation, progress and results of Early Success Reading Initiative (annual), 329.837

Utility Notification Center
,
Oregon
, board of directors, activities and operations (annual, by April 15), 757.562

Veterans Affairs, Director of, attorney services programs (annual, by March 1), 406.430

Volunteers Commission for Voluntary Action and Service,
Oregon
, activities and recommendations (biennial), 458.568

Water Resources Commission

Reclamation of land under Carey Act (by September 30 each even-numbered year), 555.160

Water Development Fund and Bond Sinking Fund transactions (biennial), 541.855

Water use outside basin of origin (as necessary), 537.805

Water Resources Department

Deschutes
River Basin

Ground water mitigation and mitigation bank programs, implementation and operation (by January 31, 2009), 2005 c.669 §3

Temporary transfers

Process of implementation (annual, by January 31), 540.587

Recommendations, process (by January 31, 2009), 2003 c.705 §11

Hydroelectric reauthorization funds, use (biennial), 543A.415

Transfer of place of use within irrigation districts, pilot project (by January 31, 2009), 2003 c.705 §24

Watershed Enhancement Board,
Oregon

Oregon Plan, implementation (regularly), implementation and effectiveness (by January 15 each odd-numbered year), 541.420

Watershed management programs (biennial), 541.392

Western States Legislative Forestry Task Force, protecting and fostering forest industries, 171.860

Willamette River Cleanup Authority, amount of general obligation bonds for implementation of cleanup plan (as necessary), 468.533

Workers Compensation Management-Labor Advisory Committee

Adequacy of death benefits (by January 31, 2009), 2007 c.437 §1

Findings and recommendations (biennial), 656.790

Youth Authority,
Oregon

Evidence-based programs, expenditures (by September 30, 2008, by September 30 each even-numbered year thereafter), 182.525, 2003 c.669 §6

Progress (biennial), 420A.010

GENERAL PROVISIONS

(Sessions)

171.010 Time and place of holding regular legislative sessions. The sessions of the Legislative Assembly shall be held at the capital of the state and shall commence on the second Monday in January of each odd-numbered year.

171.015 Emergency legislative sessions; procedure for determining legislators request for or refusal of emergency sessions; time and manner of convening sessions. (1) When a majority of the members of each house of the Legislative Assembly has cause to believe that an emergency exists and so notifies the presiding officers of each house in the manner described in this section, the presiding officers shall invoke section 10a, Article IV of the Oregon Constitution.

(2) Members of the Legislative Assembly may give notice of intent to invoke the provisions of subsection (1) of this section by filing written notice thereof with the Legislative Administrator. The notice shall be accompanied by a written statement giving justification of the need for a special session. The filing may be signed by more than one member of each house but must be signed by at least one member of each house.

(3) Upon receipt of a properly signed notice and statement described in subsection (2) of this section, the Legislative Administrator shall send to each member of the Legislative Assembly a form to be signed and returned by the member indicating whether the member requests a special session or does not so request. The form shall be as prescribed by the Legislative Administration Committee and shall contain the text of this section, the names of the members who filed the notice, and the text of the accompanying statement. The form shall be dated and shall bear the date 14 days later, computed as provided in subsection (7) of this section, by 5 p.m. on which date the form must be returned to the Secretary of the Senate or the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity in order to be counted in determining whether the minimum requisite number of signatures requesting a special session has been obtained. The form sent to the members shall be sent by certified mail, addressee only, return receipt requested.

(4) The return of the signed form by a member to the Secretary of the Senate or the Chief Clerk of the House of Representatives or person designated to serve in that capacity constitutes an irrevocable request for or refusal of the special session requested by the members filing under subsection (2) of this section and described in the form.

(5) The Secretary of the Senate and the Chief Clerk of the House of Representatives, respectively, or the person designated to serve in that capacity shall verify the signatures in the return form and tally the requests and refusals, note the date and time of the receipt of each returned form. When each receives the requisite minimum number of signed forms agreeing to the special session from members of the house of which the person is an officer, each immediately shall notify the presiding officer of each house.

(6) Upon receiving notice from the Secretary of the Senate and the Chief Clerk of the House of Representatives or the person designated to serve in that capacity that the minimum requisite number of signed requests for a special session has been received and verified for both houses, the presiding officers jointly shall convene the Legislative Assembly into emergency session by joint proclamation, fixing the date thereof. The date must be within five days after receipt by the presiding officers of the notice from the Secretary of the Senate and Chief Clerk of the House of Representatives. The original of the proclamations shall be filed with the Secretary of State.

(7) The period of time for purposes of subsection (3) of this section shall be computed by excluding the first day and including the last day unless the last day falls on any legal holiday or on Saturday, in which case the last day is also excluded. The period of time for purposes of subsection (6) of this section shall be computed by beginning on the day after which the presiding officers receive the notice described in subsection (6) of this section and ending five days later, regardless of legal holidays or Saturdays. [1977 c.689 §1]

171.020 [Repealed by 1955 c.211 §7]

171.021 [1955 c.211 §1; repealed by 1961 c.482 §4]

(Effective Date)

171.022 Effective date for Act of Legislative Assembly. Except as otherwise provided in the Act, an Act of the Legislative Assembly takes effect on January 1 of the year after passage of the Act. [1999 c.1012 §1]

(Resignation)

171.023 When member-elect may resign. Any person who receives a certificate of election as a member of the Legislative Assembly is at liberty to resign the office, though the person may not have entered upon the execution of its duties or taken the requisite oath of office. [1981 c.517 §1]

171.025 [1961 c.482 §1; renumbered 188.210]

171.030 [Repealed by 1955 c.211 §7]

171.031 [Repealed by 1953 c.12 §2]

171.032 [Repealed by 1953 c.12 §2]

171.033 [Repealed by 1953 c.12 §2]

171.034 [Repealed by 1953 c.12 §2]

171.035 [1961 c.482 §3; renumbered 188.220]

171.037 [1971 s.s. c.l §2; renumbered 188.230]

171.038 [1971 s.s. c.1 §3; renumbered 188.240]

171.040 [Repealed by 1955 c.211 §7]

171.041 [1955 c.211 §3; repealed by 1961 c.482 §4]

171.043 [1955 c.211 §4; 1965 c.593 §1; 1967 c.634 §1; repealed by 1979 c.748 §3]

171.046 [1965 c.578 §1; repealed by 1981 c.517 §26]

171.050 [Amended by 1955 c.211 §5; 1973 c.773 §1; repealed by 1981 c.517 §2 (171.051 enacted in lieu of 171.050)]

(Vacancies)

171.051 Filling vacancies in Legislative Assembly. (1) When any vacancy occurs in the Legislative Assembly due to death or recall or by reason of resignation filed in writing with the Secretary of State or a person is declared disqualified by the house to which the person was elected, the vacancy shall be filled by appointment if:

(a) The vacancy occurs during any session of the Legislative Assembly;

(b) The vacancy occurs in the office of a state Representative before the 61st day before the general election to be held during that term of office;

(c) The vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office;

(d) The vacancy occurs in the office of a state Senator at any time after the 62nd day before the first general election and before the 61st day before the second general election to be held during that term of office; or

(e) A special session of the Legislative Assembly will be convened before a successor to the office can be elected and qualified.

(2) The person appointed under the provisions of subsection (1) of this section shall be a citizen qualified to hold the office, an elector of the affected legislative district and a member of the same political party for at least 180 days before the date on which the vacancy occurred. The political affiliation of a person appointed under subsection (1) of this section shall be determined under ORS 236.100. The appointment shall be made by the county courts or boards of county commissioners of the affected counties pursuant to ORS 171.060 to 171.064. When the provisions of ORS 171.060 (1) are applicable, the appointment shall be made from a list of not fewer than three nor more than five nominees who have signed written statements indicating that they are willing to serve furnished by the Secretary of State. If fewer than three names of nominees are furnished, a list shall not be considered to have been submitted and the county courts or boards of county commissioners shall fill the vacancy. The vacancy must be filled by appointment within 30 days after its occurrence or not later than the time set for the convening of the special session described in subsection (1)(e) of this section when that is the basis for filling the vacancy.

(3) If the appointing authority required by this section to fill the vacancy does not do so within the time allowed, the Governor shall fill the vacancy by appointment within 10 days.

(4) Notwithstanding any appointment under the provisions of subsection (1)(c) of this section, when a vacancy occurs in the office of a state Senator before the 61st day before the first general election to be held during that term of office, the remaining two years of the term of office shall be filled by the electors of the affected legislative district at the first general election.

(5) Candidates for the remaining two years of the term of office of a state Senator under subsection (4) of this section shall be nominated as provided in ORS chapter 249 except as follows:

(a) A major political party, minor political party, assembly of electors or individual electors may select a nominee for any vacancy occurring before the 61st day before the first general election; and

(b) The Secretary of State shall accept certificates of nomination and notifications of nominees selected by party rule and filed with the secretary pursuant to a schedule for filing set by the Secretary of State but in any case not later than the 62nd day before the first general election.

(6) The remaining two years of the term of office of a state Senator under subsection (4) of this section will commence on the second Monday in January following the general election. Any appointment under the provisions of subsection (1)(c) of this section shall expire when a successor to the office is elected and qualified. [1981 c.517 §3 (enacted in lieu of 171.050); 1985 c.771 §1; 1987 c.380 §1; 1989 c.207 §1; 1995 c.607 §59]

171.060 Procedure for filling vacancy by appointment. (1) When any vacancy as is mentioned in ORS 171.051 exists in the office of Senator or Representative affiliated with a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 171.051, the Secretary of State forthwith shall notify the person designated by the party to receive such notice. The party shall pursuant to party rule nominate not fewer than three nor more than five qualified persons to fill the vacancy. The nominating procedure shall reflect the principle of one-person, one-vote to accord voting weight in proportion to the number of party members represented. At the request of a party making a nomination, the county clerks of each county constituting the district in which the vacancy exists shall assist the party in determining the number of electors registered as members of the party in the district. A person shall not be nominated to fill the vacancy unless the person signs a written statement indicating that the person is willing to serve in the office of Senator or Representative. As soon as the nominees have been appointed, but no later than 20 days after the vacancy occurs, the party shall notify the Secretary of State of the persons nominated. The notification shall be accompanied by the signed written statement of each nominee indicating that the nominee is willing to serve in the office of Senator or Representative. The Secretary of State shall notify the county courts or boards of county commissioners of the counties constituting the district in which the vacancy exists of the nominees and of the number of votes apportioned to each member of the county courts or boards of county commissioners under ORS 171.062 and 171.064. The Secretary of State shall set a time for the meeting of the county courts or boards of county commissioners in order to fill the vacancy and by rule shall establish procedures for the conduct of the meeting. If the district is composed of more than one county, the Secretary of State shall name a temporary chairperson and designate a meeting place within the district where the county courts or boards of county commissioners shall convene for the purpose of filling the vacancy, pursuant to ORS 171.051 (2).

(2) When any vacancy as is mentioned in ORS 171.051 exists in the office of Senator or Representative not affiliated with a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 171.051, the Secretary of State forthwith shall notify the county courts or boards of county commissioners of the counties constituting the district in which the vacancy occurs of the vacancy and of the number of votes apportioned to each member of the county courts or boards of county commissioners under ORS 171.062 and 171.064. The Secretary of State shall set a time for a meeting of the county courts or boards of county commissioners and by rule shall establish procedures for the conduct of the meeting. If the district is composed of more than one county, the Secretary of State shall name a temporary chairperson and designate a meeting place within the district where the county courts or boards of county commissioners shall convene for the purpose of appointing a person to fill the vacancy.

(3) A written statement signed by a majority of those qualified to vote upon the filling of any vacancy naming the person selected to fill the vacancy and directed to the Secretary of State is conclusive evidence of the filling of the vacancy by the appointing authority named therein. [Amended by 1955 c.211 §6; 1973 c.773 §2; 1975 c.779 §2; 1977 c.302 §1; 1985 c.771 §2; 1987 c.380 §2; 1989 c.207 §2; 1993 c.797 §17]

171.062 Filling vacancies in multicounty legislative districts. (1) When a legislative district in which a vacancy occurs encompasses two or more counties, each county shall be entitled to one vote for each 1,000 of its electors or major fraction thereof residing within the legislative district at the time the vacancy occurs. However, any county having electors in the district shall be entitled to at least one vote.

(2) A major fraction of electors shall be a number greater than 500 but less than 1,000. [Formerly 248.175]

171.064 Apportioning votes for filling vacancies in multicounty legislative districts. The number of votes apportioned to each county commissioner in filling a legislative vacancy shall be equal to the total number allotted to the respective county of the county commissioner in the manner set forth in ORS 171.062 divided by the total number of county commissioners of the respective county. [Formerly 248.180]

171.068 Procedure when vacancy filled after reapportionment. (1) For purposes of ORS 171.060, 171.062 and 171.064, the county court or the board of county commissioners which shall fill the vacancy in the Legislative Assembly in a district created by reapportionment shall be the county court or board of county commissioners of each county any part of which is in the district that is created by the reapportionment and includes the residence from which the former Senator or Representative was elected.

(2) Each person nominated by a major political party to fill a vacancy in the Legislative Assembly occurring as described by ORS 171.051 in a district created by reapportionment must be registered to vote in the district from which the former Senator or Representative was elected and must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) This section shall apply only to a vacancy in the Legislative Assembly occurring after the primary election next following reapportionment and before a person has been elected and qualified to fill the vacancy. [1983 c.25 §1; 1985 c.771 §3; 1987 c.267 §62; 1987 c.380 §3; 1993 c.797 §18; 1995 c.712 §81]

171.070 [Repealed by 1957 c.164 §1 (171.071 enacted in lieu of 171.070)]

171.071 [1957 c.164 §2 (enacted in lieu of 171.070); 1959 c.391 §1; repealed by 1963 c.1 §2]

(Salaries and Expenses)

171.072 Salary of members and presiding officers; per diem allowance; expenses; tax status. (1) A member of the Legislative Assembly shall receive for services an annual salary that is equal to that provided for one step below the maximum of Salary Range 1 in the Management Service Compensation Plan in the executive department as defined in ORS 174.112.

(2) The President of the Senate and the Speaker of the House of Representatives each shall receive for services, as additional salary, an amount equal to the sum allowed each of them as a member under subsection (1) of this section.

(3) A member of the Legislative Assembly shall receive, as an allowance for expenses not otherwise provided for, a per diem determined as provided in subsection (9) of this section for each day within the period that the Legislative Assembly is in session, to be paid with the salary provided for in subsection (1) of this section. Pursuant to procedures determined by the Legislative Administration Committee, a member may draw from an accrued allowance.

(4) A member of the Legislative Assembly shall receive, as an allowance for expenses incurred in the performance of official duties during periods when the legislature is not in session, $400 for each calendar month or part of a calendar month during those periods, to be paid monthly, and subject to approval of the President of the Senate or Speaker of the House of Representatives, mileage expenses and a per diem determined as provided in subsection (9) of this section for each day a member is engaged in the business of legislative interim and statutory committees, including advisory committees and subcommittees of advisory committees, and task forces and for each day a member serves on interstate bodies, advisory committees and other entities on which the member serves ex officio, whether or not the entity is a legislative one.

(5) In addition to the mileage and per diem expense payments provided by this section, a member of the Legislative Assembly may receive reimbursement for actual and necessary expenses, subject to approval by the President of the Senate or Speaker of the House of Representatives, for legislative business outside of the state.

(6) The President of the Senate and Speaker of the House of Representatives may delegate to the chairpersons of interim and statutory committees and task forces the approval authority granted to them by subsection (4) of this section, with respect to expenses incurred in attending any meeting of a particular committee or task force.

(7) Amounts received under subsections (3) to (5) of this section are excluded from gross income and expenditures of the amounts are excluded in computing deductions for purposes of ORS chapter 316. If there is attached to the personal income return a schedule of all ordinary and necessary business expenses paid during the tax year as a member of the Legislative Assembly, a deduction may be claimed on the return for legislative expenses paid in excess of the amounts received under subsections (3) to (5) of this section. Expenses of members of the Legislative Assembly that are reimbursed by the state for actual expenses for meals and lodging associated with state travel for the same period during which a legislator receives per diem is subject to state income tax.

(8) For periods when the Legislative Assembly is not in session, the Legislative Administration Committee shall provide for a telephone and an expense allowance for members of the Legislative Assembly that is in addition to the amount allowed under subsection (4) of this section. In determining the amount of allowance for members, the committee shall consider the geographic area of the members district. The additional allowance shall reflect travel expenses necessary to communicate in districts of varying sizes.

(9) The per diem allowance referred to in subsections (3) and (4) of this section shall be the amount fixed for per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from gross income without itemization. [1963 c.1 §1; 1967 c.66 §1; 1967 c.246 §1; 1971 c.465 §1; 1973 c.250 §1; 1975 c.530 §1; 1977 c.896 §1; 1979 c.557 §1; 1979 c.635 §7; 1981 c.517 §13; 1985 c.782 §3; 1987 c.879 §1; 1989 c.977 §7; 1995 c.658 §86; 1999 c.181 §1; 2003 c.516 §§1,2; 2007 c.912 §5]

Note: The amendments to 171.072 by section 5b, chapter 912,
Oregon
Laws 2007, become operative July 1, 2009. See section 5d, chapter 912, Oregon Laws 2007. The text that is operative on and after July 1, 2009, is set forth for the users convenience.

171.072. (1) A member of the Legislative Assembly shall receive for services an annual salary established as provided in ORS 292.907 to 292.930.

(2)(a) The President of the Senate and the Speaker of the House of Representatives each shall receive for services, as additional salary, an amount equal to the salary allowed each of them as a member under subsection (1) of this section.

(b) The Majority Leader and Minority Leader of the Senate and the Majority Leader and Minority Leader of the House of Representatives each shall receive for services, as additional salary, an amount determined as provided in ORS 292.907 to 292.930.

(3) A member of the Legislative Assembly shall receive, as an allowance for expenses not otherwise provided for, a per diem determined as provided in subsection (9) of this section for each day within the period that the Legislative Assembly is in session, to be paid with the salary provided for in subsection (1) of this section. Pursuant to procedures determined by the Legislative Administration Committee, a member may draw from an accrued allowance.

(4) A member of the Legislative Assembly shall receive, as an allowance for expenses incurred in the performance of official duties during periods when the legislature is not in session, $400 for each calendar month or part of a calendar month during those periods, to be paid monthly, and subject to approval of the President of the Senate or Speaker of the House of Representatives, mileage expenses and a per diem determined as provided in subsection (9) of this section for each day a member is engaged in the business of legislative interim and statutory committees, including advisory committees and subcommittees of advisory committees, and task forces and for each day a member serves on interstate bodies, advisory committees and other entities on which the member serves ex officio, whether or not the entity is a legislative one.

(5) In addition to the mileage and per diem expense payments provided by this section, a member of the Legislative Assembly may receive reimbursement for actual and necessary expenses, subject to approval by the President of the Senate or Speaker of the House of Representatives, for legislative business outside of the state.

(6) The President of the Senate and the Speaker of the House of Representatives may delegate to the chairpersons of interim and statutory committees and task forces the approval authority granted to the President and the Speaker by subsection (4) of this section, with respect to expenses incurred in attending any meeting of a particular committee or task force.

(7) Amounts received under subsections (3) to (5) of this section are excluded from gross income and expenditures of the amounts are excluded in computing deductions for purposes of ORS chapter 316. If there is attached to the personal income return a schedule of all ordinary and necessary business expenses paid during the tax year as a member of the Legislative Assembly, a deduction may be claimed on the return for legislative expenses paid in excess of the amounts received under subsections (3) to (5) of this section. Expenses of members of the Legislative Assembly who are reimbursed by the state for actual expenses for meals and lodging associated with state travel for the same period during which a legislator receives per diem are subject to state income tax.

(8) For periods when the Legislative Assembly is not in session, the Legislative Administration Committee shall provide for a telephone and an expense allowance for members of the Legislative Assembly that is in addition to the amount allowed under subsection (4) of this section. In determining the amount of allowance for members, the committee shall consider the geographic area of the members district. The additional allowance shall reflect travel expenses necessary to communicate in districts of varying sizes.

(9) The per diem allowance referred to in subsections (3) and (4) of this section shall be the amount fixed for per diem allowance that is authorized by the United States Internal Revenue Service to be excluded from gross income without itemization.

171.074 [1969 c.236 §1; 1971 c.465 §2; repealed by 1975 c.530 §9]

171.075 [1953 c.544 §1; 1961 c.167 §8; renumbered 171.505]

171.076 [1953 c.544 §2; 1961 c.167 §9; renumbered 171.510]

171.077 [1953 c.544 §4; 1961 c.167 §12; renumbered 171.520]

171.078 [1953 c.544 §5; renumbered 171.525]

171.080 [Amended by 1953 c.544 §7; renumbered 171.555]

171.090 [Amended by 1959 c.577 §1; 1961 c.167 §19; renumbered 171.205]

171.092 [1953 c.527 §1; renumbered 171.215]

171.100 [Renumbered 171.135]

171.110 [Repealed by 1953 c.492 §17]

171.113 Use of state provided telephones. It is the policy of the Legislative Assembly that all use of state provided phones by members or by legislative staff at the members direction, including phones assigned either at the members residence or at the Capitol, shall be considered to be used on state business for purposes of the Legislative Assembly. [1987 c.879 §25]

(Funds)

171.115 Revolving fund; warrants. (1) When requested in writing by the Legislative Administrator, the Oregon Department of Administrative Services shall draw a warrant in favor of the Legislative Assembly for use as a revolving fund. Warrants drawn to establish or increase the revolving fund, rather than to reimburse it, may not exceed the aggregate sum of $3,000. The State Treasurer shall hold the revolving fund in special account against which the Legislative Assembly may draw checks.

(2) All claims for reimbursement of advances paid from the revolving fund are subject to approval by the Legislative Administrator. When such claims have been approved, a warrant covering them shall be drawn in favor of the Legislative Assembly, charged against the appropriate funds and accounts, and used to reimburse the revolving fund. [1987 c.867 §3]

171.117 Lounge Revolving Account. There is established for the Legislative Assembly a Lounge Revolving Account. The Legislative Administration Committee may pay for the costs of food served in the members lounges from the Lounge Revolving Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the revolving account through receipts on the basis of sales or by payroll deductions from members. The moneys in the Lounge Revolving Account are appropriated continuously for the purposes of this section. [1995 c.408 §7; reenacted by 1997 c.688 §7]

(Employment Rights)

171.120 Purpose of ORS 171.120 to 171.125; unlawful employment practices. (1) It is the purpose and intent of the Legislative Assembly in enacting this section and ORS 171.122 and 171.125 that, subject to the conditions set forth in these sections, any member of the Legislative Assembly whose employment is interrupted because of attendance at regular or special sessions of the Legislative Assembly or the performance of official duties as a member of the Legislative Assembly shall be restored to the employment status the member would have enjoyed if the member had continued in employment during any such attendance or performance of duties.

(2) As a part of the public policy to encourage public service, an employer may not discharge or threaten to discharge, intimidate or coerce any employee by reason of the employees service or scheduled service as a member or prospective member of the Legislative Assembly.

(3) The member or prospective member may not be subject to discipline or harassment or placed at any employment disadvantage as a consequence of the leave of absence. It is an unlawful employment practice under ORS chapter 659A for a member or prospective member to be subject to discipline or harassment or placed at any employment disadvantage as a consequence of any leave of absence related to regular or special session attendance or duties. A member or prospective member may file a complaint with the Commissioner of the Bureau of Labor and Industries under ORS 659A.820, or a civil action under ORS 659A.885, alleging violation of this subsection. [1957 c.549 §1; 1989 c.1066 §2; 1991 c.454 §1; 2001 c.621 §69; 2005 c.199 §2]

171.122 Rights and benefits of legislators and prospective legislators in relation to their regular employment. (1) Any member or prospective member of the Legislative Assembly who leaves regular employment in order to attend upon any regular or special session of the Legislative Assembly or to perform official duties as a member or prospective member of the Legislative Assembly for which the member or prospective member may receive a per diem under ORS 171.072 or may receive reimbursements for out-of-state travel, shall be granted a leave of absence from such regular employment position for such period of time as is reasonably necessary to permit such attendance or performance of duties.

(2) A member or prospective member of the Legislative Assembly shall give notice to the employer when the leave of absence described in subsection (1) of this section is anticipated or is to be taken:

(a) At least 30 days before a regular session; and

(b) As soon as it is reasonably apparent that a special or emergency session is to be called.

(3) The regular employment position of a member or prospective member on leave of absence under this section shall only be deemed vacant for the period of such leave of absence, and the member or prospective member shall not be subject to removal or discharge from such position as a consequence of such leave of absence.

(4) Upon the termination of the leave of absence of the member or prospective member under this section, a member or prospective member shall be restored to the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence if such position still exists, or, if such position does not still exist, to as similar a position as possible, without loss of seniority, the right to participate in insurance or any other employment benefits, other than wages for services not rendered during the leave of absence, as a consequence of the leave of absence of the member or prospective member. Such seniority, right to participate in insurance or other employment benefits shall continue to accumulate during the leave of absence as though the member or prospective member had continued in employment continuously in the regular employment position the member or prospective member held immediately prior to the first day of the leave of absence of the member or prospective member.

(5) This section is not applicable if:

(a) The member or prospective member was employed by the employer for a period of less than 90 days immediately prior to the first day of the leave of absence.

(b) The circumstances of the employer have so changed during the leave of absence of the member or prospective member as to make restoration of the member or prospective member to employment impossible or unreasonable.

(c) The member or prospective member fails to apply for restoration to employment within:

(A) Fifteen days after adjournment sine die of the Legislative Assembly following a regular session; or

(B) If the leave was for a lesser period for another legislative assignment, five days after the assignment is completed.

(d) The regular employment position of the member or prospective member immediately prior to the first day of the leave of absence or the character, terms, conditions or activities of such position are incompatible under the Constitution and laws of this state with the office of member of the Legislative Assembly.

(e) Employment is on a temporary basis.

(f) The employer employs fewer than 10 persons immediately prior to the first day of the leave of absence.

(6) As used in this section, prospective member means a person who is certified or appointed to serve in the Legislative Assembly but who has not taken the oath of office. [1957 c.549 §2; 1989 c.1066 §1; 1991 c.454 §2]

171.125 Proceeding to require compliance with ORS 171.120 and 171.122. (1) If any employer fails to comply with the provisions of ORS 171.120 and 171.122, the circuit court for any county in which such employer maintains a place of business has jurisdiction, upon the filing of a petition by the Attorney General on behalf of the person entitled to such benefits by reason of noncompliance of the employer, specifically to require the employer to comply with the provisions of ORS 171.120 and 171.122.

(2) If any employer fails to comply with ORS 171.120 and 171.122, the member or prospective member may bring an action under ORS chapter 659A employing counsel of the members or prospective members own choosing. [1957 c.549 §3; 1989 c.1066 §3; 1991 c.454 §3; 2001 c.621 §70]

(Measure Filing)

171.127 When proposed measure to bear name of person other than member requesting introduction; statement of chief sponsor. (1) Each proposed legislative measure shall at the time of submission for filing bear the name of any state or other public agency or representative thereof, any private organization or representative thereof, or any person other than a member of the Legislative Assembly at whose specific formal request the measure is being introduced. As used in this subsection, formal request means the presentation, submission or providing of a drafted measure to a member or committee of the Legislative Assembly.

(2) Each proposed legislative measure shall bear a statement signed by the chief sponsor thereof, stating that all agencies, organizations and persons that have formally requested the measure are named thereon. [1975 c.783 §§1,2; 1981 c.517 §14; 1999 c.1074 §6]

171.130 Presession filing of proposed measures; printing and distribution. (1) At any time in advance of any regular or special session of the Legislative Assembly fixed by the Legislative Counsel Committee, or at any time in advance of a special session as may be fixed by joint rules of both houses of the Legislative Assembly, the following may file a proposed legislative measure with the Legislative Counsel:

(a) Members who will serve in the session and members-elect.

(b) Interim and statutory committees of the Legislative Assembly.

(2) On or before December 15 of the year preceding a regular legislative session, or at any time in advance of a special session as may be fixed by joint rules of both houses of the Legislative Assembly, the following may file a proposed legislative measure with the Legislative Counsel:

(a) The Oregon Department of Administrative Services, to implement the fiscal recommendations of the Governor contained in the budget report of the Governor.

(b) The person who will serve as Governor during the session.

(c) The Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries and the Superintendent of Public Instruction.

(d) The Judicial Department.

(3) Notwithstanding subsection (2) of this section, a statewide elected official who initially assumes office in January of an odd-numbered year may submit proposed measures for introduction by members or committees of the Legislative Assembly until the calendar day designated by rules of either house of the Legislative Assembly. The exemption granted by this subsection to a newly elected Governor does not apply to state agencies in the executive branch.

(4) On or before December 15 of the year preceding a regular legislative session, a state agency may file a proposed legislative measure with the Legislative Counsel through a member or committee of the Legislative Assembly.

(5) The Legislative Counsel shall order each measure filed pursuant to subsections (1) to (4) of this section prepared for printing and may order the measure printed. If the person filing a measure specifically requests in writing that the measure be made available for distribution, the Legislative Counsel shall order the measure printed and shall make copies of the printed measure available for distribution before the beginning of the session to members and members-elect and to others upon request.

(6) Copies of all measures filed and prepared for printing or printed pursuant to this section shall be forwarded by the Legislative Counsel to the chief clerk of the house designated by the person filing the measure for introduction.

(7) The costs of carrying out this section shall be paid out of the money appropriated for the expenses of that session of the Legislative Assembly for which the measure is to be printed.

(8) The Legislative Counsel Committee may adopt rules or policies to accomplish the purpose of this section.

(9) This section does not affect any law or any rule of the Legislative Assembly or either house thereof relating to the introduction of legislative measures. [1961 c.167 §17; 1969 c.374 §1; 1971 c.638 §1; 1981 c.517 §15; 1999 c.1074 §1; 2001 c.45 §1]

171.132 [1975 c.783 §3; 1979 c.237 §2; repealed by 1999 c.1074 §8]

171.133 Approval of Governor required for measure introduction. (1) A state agency shall not cause a bill or measure to be introduced before the Legislative Assembly if the bill or measure has not been approved by the Governor.

(2) As used in ORS 171.130 and this section, state agency means every state agency whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries and the Superintendent of Public Instruction. [1979 c.237 §3; 1999 c.1074 §5; 2003 c.449 §25]

(Readability)

171.134 Readability test for legislative digests and summaries. Any measure digest or measure summary prepared by the Legislative Assembly shall be written in a manner that results in a score of at least 60 on the Flesch readability test or meets an equivalent standard of a comparable test. [1979 c.270 §1]

(Supplies)

171.135 [Formerly 171.100; 1969 c.620 §6; repealed by 1981 c.517 §4 (171.136 enacted in lieu of 171.135 and 171.140)]

171.136 Supplies and equipment. (1) The Legislative Administrator, subject to the policies of the Legislative Administration Committee and the rules of each house, shall furnish necessary office supplies, equipment and stationery for the use of all members, officers and employees of the Legislative Assembly, taking their receipt therefor. It is the duty of such members, officers and employees to return to the Legislative Administrator any unused stationery or supplies and all equipment at the close of each session of the Legislative Assembly unless otherwise directed by the Legislative Administrator. The Legislative Administrator is authorized to charge the cost of any unreturned nonconsumable supplies or equipment against the final payroll check of the member, officer or employee responsible therefor.

(2) Unless otherwise directed by joint resolution, the Legislative Administrator shall cause to be forwarded to each member of the Legislative Assembly all materials furnished to them by statute, rule or resolution that do not remain the property of the state and that are left by the member with the Legislative Administrator to be so forwarded at the close of each regular or special session of the Legislative Assembly. The member shall designate the address to which the materials are to be forwarded.

(3) The expenses incurred in carrying out the provisions of this section shall be paid out of the appropriation for the expenses of that session of the Legislative Assembly for which the services were performed or the supplies provided. [1981 c.517 §5 (enacted in lieu of 171.135 and 171.140)]

171.137 [1969 c.620 §16; repealed by 1981 c.130 §1]

171.140 [1961 c.167 §15; 1969 c.620 §7; repealed by 1981 c.517 §4 (171.136 enacted in lieu of 171.135 and 171.140)]

ELECTION DATES

171.180 State policy governing election dates. The Legislative Assembly finds that to limit the number of days on which elections are held in this state would consolidate separate single purpose elections, reduce the cost of elections and local government, and increase participation in the electoral process. It, therefore, finds that the number of election days in this state is a matter of statewide concern. [1979 c.316 §1]

171.185 Dates for legislatively prescribed elections; emergency election. (1) Except as provided in subsection (2) of this section, an election called by the Legislative Assembly shall be held only on:

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) An election may be held on a date other than that provided in subsection (1) of this section, if the Legislative Assembly by resolution or Act finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster. [1979 c.316 §2; 1981 c.639 §1; 1987 c.267 §63; 1989 c.923 §3; 1991 c.71 §1; 1993 c.713 §50; 1995 c.712 §112]

PUBLICATIONS

171.200 Publications defined for ORS 171.206. As used in ORS 171.206, publications does not include materials published under ORS 171.236 or 171.275, but does include:

(1) Bills, resolutions and memorials and amendments thereto.

(2) Reports of statutory, standing, special or interim legislative committees.

(3) Periodic legislative calendars and periodic journals, if any of these are published.

(4) Other documents or papers which the Legislative Assembly, or either house thereof, orders printed. [1961 c.167 §18; 1965 c.424 §4]

171.205 [Formerly 171.090; 1965 c.424 §5; 1971 c.638 §2; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.206 Legislative publications; distribution; form and number; charges; disposition. (1) Except as provided in ORS 171.236 and 171.275, all publications printed for either house of the Legislative Assembly and their committees, including joint committees created by law, rule or joint resolution, shall be published and distributed by the Legislative Administrator, subject to the rules of each house and under the direction of the Legislative Administration Committee.

(2) Unless otherwise directed by joint resolution and except as otherwise provided by law, the Legislative Administrator may cause to be distributed the publications of the Legislative Assembly among such state officers, departments and agencies, public officers and state institutions of higher learning as the Legislative Administration Committee determines necessary for their requirements. Each house shall receive from the Legislative Administrator such number of publications as it deems necessary.

(3) The Legislative Administrator shall make public documents available to the State Librarian for distribution to depository libraries as required by ORS 357.090.

(4) Unless otherwise directed by joint resolution, the Legislative Administration Committee shall determine the form, number and distribution of and charges for, if any, the materials referred to in subsection (1) of this section. In determining charges, the committee shall take into account the cost of publishing and distributing copies other than those it distributes under subsections (2) and (3) of this section.

(5) All moneys received under subsection (4) of this section are continuously appropriated to the Legislative Administration Committee for its actual costs incurred in publishing and distributing the copies for which it charges a fee.

(6) The Legislative Administration Committee may order the disposition of legislative publications that in its judgment are no longer of value to the state. [1981 c.517 §7 (enacted in lieu of 171.205, 171.211, 171.215 and 171.625); 1991 c.842 §6; 2005 c.33 §7; 2005 c.755 §1]

171.210 [Repealed by 1961 c.150 §9]

171.211 [1961 c.167 §20; 1965 c.424 §6; 1969 c.620 §8; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.215 [Formerly 171.092; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.218 [1961 c.167 §22; repealed by 1965 c.424 §8]

171.220 [Amended by 1959 c.577 §2; renumbered 171.405]

171.222 [1961 c.167 §23; repealed by 1965 c.424 §8]

171.225 [1965 c.424 §1; repealed by 1981 c.517 §8 (171.236 enacted in lieu of 171.225 and 171.235)]

171.226 [1961 c.167 §24; repealed by 1965 c.424 §8]

171.230 [Amended by 1959 c.577 §3; repealed by 1965 c.424 §8]

171.235 [1965 c.424 §7; 1969 c.174 §1; 1969 c.620 §9; repealed by 1981 c.517 §8 (171.236 enacted in lieu of 171.225 and 171.235)]

171.236 Advance sheets; session laws; publication; distribution; form and number; charges; disposition. (1) The Legislative Counsel, under the direction of the Legislative Counsel Committee, shall publish and distribute the laws enacted by the Legislative Assembly.

(2) The Legislative Counsel Committee shall determine the form, number and distribution of and charges for, if any, the publications referred to in subsection (1) of this section and may perform other functions necessary for the publication and distribution thereof.

(3) The Legislative Counsel shall provide sufficient copies of the publications prepared under this section to the Legislative Administrator for distribution in accordance with ORS 171.206 (2).

(4) The Legislative Counsel Committee may order the disposition of any publications referred to in this section which in its judgment are no longer of value to the state. [1981 c.517 §9 (enacted in lieu of 171.225 and 171.235)]

171.240 [Amended by 1959 c.577 §4; repealed by 1965 c.424 §8]

171.245 Legislative Publications Account. (1) There is established in the General Fund an account to be known as the Legislative Publications Account. All moneys collected or received under ORS 171.236 shall be paid into the account. All moneys in the account are appropriated continuously for and shall be used for the purposes described in ORS 171.236.

(2) Disbursements of moneys from the Legislative Publications Account shall be approved by either of the presiding officers of the Legislative Assembly; but the presiding officers may jointly designate an individual to approve disbursements from the account. A statement designating the individual, together with a sample of the individuals signature, shall be filed as provided in ORS 293.335. [1965 c.424 §3; 1969 c.174 §2; 1981 c.517 §16; 1999 c.117 §9]

171.250 [Repealed by 1965 c.424 §8]

171.255 Evidentiary status of published session laws. The laws enacted by the Legislative Assembly and by the people, when published in accordance with the provisions of ORS 171.236, shall be received in all courts of this state as an authorized publication of the laws of
Oregon
published therein. [1965 c.424 §2; 1981 c.517 §17]

171.260 [Amended by 1959 c.577 §5; repealed by 1965 c.424 §8]

171.270 Legislative materials furnished public officers without charge are public property. Except as otherwise provided by or pursuant to law, the copies of the legislative materials referred to in ORS 171.236 furnished free of charge to the public officers of this state pursuant to law are public property and shall be delivered over by them to their successors in office. [Amended by 1969 c.174 §3; 1981 c.517 §18]

171.272 [1953 c.546 §1; 1961 c.167, §27; renumbered 173.152]

OREGON
REVISED STATUTES

171.275
Oregon
Revised Statutes; committee policy; charges. (1) Each biennium, the Legislative Counsel, under the direction of the Legislative Counsel Committee, shall publish and distribute the Oregon Revised Statutes, including an index and annotations.

(2) The Legislative Counsel Committee shall establish policies for the revision, clarification, classification, arrangement, codification, annotation, indexing, printing, binding, publication, copyrighting, sale and distribution of the publications referred to in subsection (1) of this section.

(3) The Legislative Counsel Committee shall establish the charges necessary to recover the costs of publishing the materials sold and distributed under this section. [1981 c.517 §11 (enacted in lieu of 173.150); 2003 c.207 §1]

171.280 [1963 c.418 §2; repealed by 1969 c.174 §5]

171.285 Legislative Counsel certificate. (1) When any edition of the statutes, or part or supplement designed to replace parts of or to supplement a previous edition and to bring such edition up to date, is published by the Legislative Counsel Committee, the Legislative Counsel shall cause to be printed in the edition, part or supplement a certificate that the Legislative Counsel has compared each section in such edition, part or supplement with the original section in the enrolled bill or, if the enrolled bill is stored in a computer or similar device, with any printout or other output readable by sight, shown to reflect the enrolled bill accurately, and that, with the exception of the changes in form permitted by ORS 173.160 and other changes specifically authorized by law, the sections in the published edition, part or supplement are correctly copied.

(2) Any edition, part or supplement certified as provided in subsection (1) of this section shall constitute prima facie evidence of the law in all courts and proceedings, and any section in such edition, part or supplement may be amended or repealed by amending or repealing such section of the edition, part or supplement without reference to the legislative Act from which it was derived. No compilation of the statute laws of
Oregon
not bearing such certificate, or a similar certificate of the Reviser of Statutes, shall be admissible as evidence of the law in any court or proceeding. [Formerly 173.170; 1983 c.740 §37]

171.295 Preservation and use of ORS medium. (1) In any contract for the printing of the Oregon Revised Statutes, the Legislative Counsel Committee may provide for preservation or purchase, on behalf of the state, of the medium from which the statutes were printed.

(2) The committee may permit the use of the medium or material printed from the medium for the production of pamphlets of particular portions of the statutes requested by any public agency, under the terms and conditions that the committee considers reasonable. [Formerly 173.180; 2003 c.207 §2]

171.305 ORS Revolving Account. (1) The proceeds from the sale of an edition or publication made pursuant to ORS 171.275 shall be deposited in the State Treasury to the credit of a revolving account for the use of the Legislative Counsel Committee in publishing and distributing future editions or publications. The account, to be known as the ORS Revolving Account, is continuously appropriated to the committee for this purpose.

(2) There shall also be deposited to the credit of the ORS Revolving Account any moneys received through the sale of a medium of publication belonging to the Legislative Counsel Committee or any moneys received by the committee in connection with the use of a medium, or material printed with a medium pursuant to ORS 171.295.

(3) The Legislative Counsel Committee, from time to time, may cause to be transferred from the ORS Revolving Account to the General Fund the moneys that the committee considers unnecessary for use in publishing and distributing future editions or publications.

(4) Any unexpended and unobligated balance in the ORS Revolving Account in excess of $400,000 as of July 1 of any odd-numbered year, as certified by the Legislative Counsel, shall be transferred from the account to the General Fund to be available for general governmental expenditures. [Formerly 173.250; 1983 c.178 §4; 1991 c.579 §1; 2003 c.207 §3]

171.315 Distribution of ORS. (1) The Legislative Counsel shall provide one set of Oregon Revised Statutes, including an index and annotations:

(a) For each member of the Legislative Assembly.

(b) For each judgeship, the salary of which is paid by the state.

(2)(a) The costs of providing sets to members of the Legislative Assembly shall be paid from the appropriations made for the payment of the expenses of the Legislative Assembly. The Legislative Counsel shall provide the sets to the Legislative Administrator.

(b) The costs of providing sets pursuant to subsection (1)(b) of this section shall be paid from the state appropriations made for the payment of the expenses of the various judgeships. [Formerly 173.152; 2003 c.207 §4]

171.325 Certified copy of statute or rule of civil procedure published in
Oregon
Revised Statutes; form; fee. (1) Upon request of any person, the Secretary of State may certify under the seal of the State of
Oregon
:

(a) A copy of any statute of this state published in the Oregon Revised Statutes.

(b) A copy of any rule contained in the Oregon Rules of Civil Procedure and published in the Oregon Revised Statutes.

(2) The certification of the Secretary of State shall state that the statute or rule was published in the Oregon Revised Statutes and shall specify the edition of the Oregon Revised Statutes in which the statute or rule appeared.

(3) The Secretary of State may charge a fee for the cost of reproducing and certifying a copy of a statute or rule requested under this section. [1983 c.245 §1]

RECORDS

171.405 Binding original enrolled laws and joint resolutions. The Legislative Administration Committee shall cause the original enrolled laws and joint resolutions passed at each session of the Legislative Assembly to be bound in a volume in a substantial manner in the order in which they are approved. The Legislative Administration Committee is not required to keep any further record of the official acts of the Legislative Assembly, so far as relates to Acts and joint resolutions. [Formerly 171.220; 1971 c.638 §3]

171.407 Sound recordings of legislative proceedings; public access. (1) Sound recordings, produced on equipment selected by the Legislative Administration Committee for compatibility with equipment for reproduction by the State Archives, shall be made of every meeting of the Legislative Assembly and of every hearing and meeting of every standing, special and interim committee of the Legislative Assembly, or subcommittee thereof.

(2) The sound recordings required under subsection (1) of this section are part of the legislative records of the Legislative Assembly or committee and shall be subject to the provisions of ORS 171.410 to 171.430.

(3) Except as provided in ORS 171.425, the State Archivist shall not loan any sound recording required under subsection (1) of this section, but may arrange to have such recordings copied in an appropriate manner and may make a reasonable charge therefor. [1973 c.555 §1]

171.410 Legislative record defined for ORS 171.410 to 171.430. As used in ORS 171.410 to 171.430, unless the context requires otherwise, legislative record means a measure or amendment thereto, a document, book, paper, photograph, sound recording or other material exclusive of personal correspondence, regardless of physical form or characteristics, made by the Legislative Assembly, a committee or employee thereof, in connection with the exercise of legislative or investigatory functions, but does not include the record of an official act of the Legislative Assembly kept by the Secretary of State under section 2, Article VI of the Oregon Constitution. [1961 c.150 §1; 1981 c.517 §19]

171.415 Delivery to Legislative Administration Committee; exception. (1) Except as provided in subsections (2) and (3) of this section, a committee or employee of the Legislative Assembly having possession of legislative records that are not required for the regular performance of official duties shall, within 10 days after the adjournment sine die of a regular or special session, deliver all such legislative records to the Legislative Administration Committee.

(2) The chairperson, member or employee of a legislative interim committee responsible for maintaining the legislative records of that committee shall, within 10 days after the committee ceases to function or before January 1 next preceding the beginning of a regular biennial session of the Legislative Assembly, whichever is earlier, deliver all such legislative records to the Legislative Administration Committee.

(3) This section does not apply to the records of the Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee or the Joint Committee on Ways and Means. [1961 c.150 §2; 1969 c.620 §10; 1973 c.555 §4; 1981 c.517 §20]

171.420 Classification and arrangement; delivery to State Archivist. The Legislative Administrator shall classify and arrange the legislative records delivered to the Legislative Administrator pursuant to ORS 171.415, in a manner that the Legislative Administrator considers best suited to carry out the efficient and economical utilization, maintenance, preservation and disposition of the records. The State Archivist shall assist the Legislative Administrator in the performance of this work. The Legislative Administrator shall deliver to the State Archivist all legislative records in the possession of the Legislative Administrator when such records have been classified and arranged. The State Archivist shall thereafter be official custodian of the records so delivered. [1961 c.150 §3; 1969 c.620 §11]

171.425 Borrowing by certain legislative personnel. The State Archivist shall allow the Legislative Fiscal Officer, the Legislative Administrator, the Legislative Counsel, or the Legislative Revenue Officer to borrow and temporarily have possession of such legislative records as such officer requests. [1961 c.150 §4; 1969 c.620 §12; 1975 c.789 §6]

171.427 Schedule for retention, destruction or disposition of records. The Legislative Administration Committee and State Archivist shall establish and from time to time may revise a schedule that shall govern the retention and destruction or other disposition of legislative records delivered to and in the custody of the archivist under ORS 171.420 or 171.430 and of sound recordings retained by a committee under ORS 171.430 (2). The schedule agreed upon by the committee and archivist shall be set forth in the rules and regulations issued by the archivist. [1973 c.555 §3]

171.430 Disposal by certain committees; sound recordings by certain committees. (1) Except for legislative records borrowed under ORS 171.425 and except as provided in subsection (2) of this section, the Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee or the Joint Committee on Ways and Means may cause any legislative records in its possession to be destroyed or otherwise disposed of, if such legislative records are considered by such committee to be of no value to the state or the public and are no longer necessary under or pursuant to any statute requiring their creation or maintenance or affecting their use. However, such committee shall prior to destruction or disposal notify the State Archivist and transfer to the official custody of the State Archivist any such legislative records that are requisitioned by the State Archivist, except those designated as confidential by statute or by rule or resolution of the Legislative Assembly or of such committee.

(2) The Emergency Board, the Legislative Administration Committee, the Legislative Counsel Committee and the Joint Committee on Ways and Means shall cause sound recordings of its hearings or meetings to be retained, or if not retained, to be delivered to the State Archivist. The archivist shall be official custodian of the sound recordings so delivered. [1961 c.150 §6; 1969 c.620 §13; 1973 c.555 §5]

INVESTIGATIONS OF LEGISLATOR AND LEGISLATOR-ELECT

171.450 Legislative intent. In enacting ORS 171.455 to 171.465, it is the intention of the Legislative Assembly to support the privilege of free suffrage and to protect the integrity of the election process against improper conduct:

(1) By establishing a procedure to examine complaints about election conduct of members or members-elect of the Legislative Assembly; and

(2) By assisting the Legislative Assembly in carrying out its constitutional duties to judge of the election, qualifications and returns of its own members. [1985 c.693 §1]

171.455 Complaint of elector; content. (1) Within 30 days after a general election, any elector may file a complaint with the Secretary of State alleging a criminal violation of any election law by a member or member-elect of the Legislative Assembly.

(2) The complaint shall be specific in its allegations. If the complaint pertains to campaign publications or material, a copy of the material shall be filed with the complaint. If the charge is incapable of such documentation, the affidavits of at least two persons who witnessed the conduct that is subject of the complaint shall be attached. Each affidavit shall contain the name and address of the affiant and a detailed statement describing the conduct that is the subject of the complaint. [1985 c.693 §2]

171.460 Secretary of State to conduct investigation; findings; report. (1) Upon receipt of the complaint, the Secretary of State shall conduct an investigation to determine whether there is probable cause to believe that the alleged violation occurred, and that it was both deliberate and capable of having some possible effect upon the election.

(2) Upon a finding of probable cause, the Secretary of State shall report the finding to the Legislative Assembly that will convene on the second Monday in January by delivery to the Secretary of the Senate or Chief Clerk of the House of Representatives, as appropriate, at least five days prior to the convening of the regular session.

(3) The findings under this section are a public record available for public inspection.

(4) Action under this section is in addition to and not in lieu of action under ORS 260.345. [1985 c.693 §3]

171.465 Credentials committee; appointment; duties. The presiding officer of each house of the Legislative Assembly shall appoint a credentials committee. The credentials committee shall review the finding of any report of the Secretary of State submitted under this section and ORS 171.450 to 171.460, hear additional evidence if it so chooses, and make recommendations to the appropriate legislative body. [1985 c.693 §4]

WITNESSES IN LEGISLATIVE PROCEEDINGS

171.505 Administering oaths to witnesses. The President of the Senate, the Speaker of the House of Representatives, the chairperson or vice chairperson of any statutory, standing, special or interim committee of either house of the Legislative Assembly, or the chairperson or vice chairperson of a statutory, standing, special or interim joint committee of the two houses, may administer oaths to witnesses in any proceedings under their examination. [Formerly 171.075]

171.510 Legislative process to compel attendance and production of papers; service. (1) The President of the Senate, the Speaker of the House of Representatives, or the chairperson or vice chairperson of any of the legislative committees referred to in ORS 171.505 upon a majority vote of any such committee, may issue any processes necessary to compel the attendance of witnesses and the production of any books, papers, records or documents as may be required.

(2) Process may be served by a sergeant-at-arms of either house when the Legislative Assembly is in session or by a person authorized to serve summons and in the manner prescribed for the service of a summons upon a defendant in a civil action in a circuit court. The process shall be returned to the authority issuing it within 10 days after its delivery to the person for service, with proof of service as for summons or that the person cannot be found. When served outside of the county in which the process originated, the process may be returned by mail. The person to whom the process is delivered shall indorse thereon the date of delivery. [Formerly 171.076; 1973 c.827 §21; 1977 c.877 §16; 1979 c.284 §117]

171.515 Reimbursement of witnesses appearing under legislative process. (1) Witnesses appearing under process issued pursuant to ORS 171.510:

(a) Before the Senate or House of Representatives, or a standing, special or statutory committee of either or both, or a subcommittee thereof, except as provided in paragraph (b) of this subsection, shall be reimbursed from funds appropriated for the expenses of that session of the Legislative Assembly during which the witnesses appear.

(b) Before the Legislative Counsel Committee, the Emergency Board, the Joint Committee on Ways and Means or an interim committee, or a subcommittee thereof, shall be reimbursed from funds appropriated for the expenses of the committee or subcommittee before which the witnesses appear.

(2) The amount of reimbursement payable to a witness under subsection (1) of this section shall not exceed the fees and mileage provided for witnesses in ORS 44.415 (2). All claims for reimbursement are subject to the approval of the Legislative Fiscal Officer. [1961 c.167 §11; 1981 c.892 §91a; 1989 c.980 §9]

171.520 Reporting violations of ORS 171.510. (1) Whenever a person summoned as provided in ORS 171.510 fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before either house or any of the committees referred to in ORS 171.505, the fact of such failure may be reported to either house while in session.

(2) If the Legislative Assembly is not in session, a statement of facts constituting such failure may be filed with the President of the Senate or the Speaker of the House of Representatives. The President of the Senate or the Speaker of the House of Representatives, as the case may be, shall certify the statement of facts to the district attorney for the county in which the offense occurred, who shall take appropriate action. [Formerly 171.077]

171.522 Judicial enforcement of legislative process; order; service. (1) Whenever a person summoned as provided in ORS 171.510 fails to appear to testify or fails to produce any books, papers, records or documents as required, or whenever any person so summoned refuses to answer any question pertinent to the subject under inquiry before either house, any statutory committee, any standing committee of either house, or any special or interim committee created by both houses, the house or committee, in lieu of proceeding under ORS 171.520, may apply to the circuit court for the county in which the failure occurred for an order to the person to attend and testify, or otherwise to comply with the demand or request of the house or committee.

(2) The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the demand or request of the house or committee within three days after service of the order, or within such further time as the court may grant, or to justify the failure within that time.

(3) The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service is required to confer jurisdiction upon the court. Failure to obey an order issued by the court under this section is contempt of court.

(4) This section does not affect the exercise of the powers of either house under section 16, Article IV, Oregon Constitution. [1965 c.294 §1]

171.525 Immunities of witness before legislative committee. Any testimony given by a witness before any legislative committee shall not be used against the witness in any criminal action or proceeding, nor shall any criminal action or proceeding be brought against such witness on account of any testimony so given by the witness, except for perjury committed before such committee. [Formerly 171.078]

171.530 Privilege of witness before legislative committee. (1) The privilege of a witness who appears voluntarily or under subpoena before a committee of the Legislative Assembly in a matter within the jurisdiction of the committee is the same as that of a witness in judicial proceedings. A statement made by the witness before a legislative committee which is pertinent to the matter before the legislative committee is privileged and the witness shall not be subject to an action for civil damages as a result thereof unless the witness knowingly makes a false and immaterial statement for the purpose of defaming another.

(2) As used in this section, legislative committee means a statutory, standing, special or interim committee of either or both houses, including a legislative task force, established by rule of either or both houses, by resolution or by law and whether or not all members of the legislative committee are also members of the Legislative Assembly. [1987 c.797 §1]

171.535 [1983 c.796 §5; repealed by 2007 c.354 §1]

171.540 [1983 c.796 §6; 1989 c.180 §1; repealed by 2007 c.354 §1]

171.545 [1983 c.796 §7; repealed by 2007 c.354 §1]

171.550 [1983 c.796 §8; repealed by 2007 c.354 §1]

171.551 [1997 c.7 §2; 1999 c.270 §1; repealed by 2007 c.354 §1]

171.553 [1997 c.7 §3; 1999 c.270 §2; 1999 c.1026 §24; 2005 c.22 §118; repealed by 2007 c.354 §1]

WAYS AND MEANS COMMITTEE

171.555 Joint Committee on Ways and Means. (1) Upon election, the President of the Senate and the Speaker of the House of Representatives shall appoint a Joint Committee on Ways and Means. At least two of the members appointed from each house shall have had previous experience on the Joint Committee on Ways and Means. If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the respective house to exercise powers as a member of the committee except that the alternate shall not preside if the Speaker or President is chair. The President of the Senate shall appoint one cochair for the joint committee and the Speaker of the House of Representatives shall appoint one cochair for the joint committee. The cochairs of the joint committee shall alternate as presiding officers.

(2) The cochairs of the Joint Committee on Ways and Means are authorized to cause to be investigated, either through the whole of the committee or by a selected subcommittee, any complaints about the management or conduct of any of the state institutions, departments, officers or activities for the support of which state money has been appropriated, or for which appropriations may hereafter be made.

(3) The Joint Committee on Ways and Means may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(4) Action by the Joint Committee on Ways and Means requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate. [Formerly 171.080; 1977 c.891 §1; 1981 c.2 §1; 2007 c.790 §1]

STATE BUDGET POLICY

171.557 State budget policy. (1) The Legislative Assembly finds that there is a need for a comprehensive, specific budget format available to all members of the Legislative Assembly so that:

(a) Effective policy decisions can be made;

(b) Line items in agency budgets can be identified by program function;

(c) Decisions to increase or decrease agency budgets can be made with knowledge as to policy and programmatic impact; and

(d) A more objective comparison can be made to the Governors budget.

(2) The Legislative Assembly also finds that the goal of the legislative budgeting process is to afford members a thorough understanding of:

(a) The policies of state government regarding the definition and delivery of state services;

(b) What program functions are necessary to state operations and the cost of these functions; and

(c) The means whereby these policies and programs are administered.

(3) The goal of the Legislative Assembly is to decide, as a body, which policies and programs are necessary to discharge its public responsibilities. Consequently, the Legislative Assembly finds that there is a need to examine the legislative budgeting process so that:

(a) Policy decisions are made by the Legislative Assembly as a whole;

(b) Program functions are more closely identified with line items in agency budgets;

(c) Funding options and priorities are defined in terms of policies; and

(d) Legislative budgeting identifies programs which are necessary in terms of policies and state responsibilities, as opposed to the need to maintain existing program activities. [1989 c.652 §1]

171.559 Duty of Joint Legislative Committee on Ways and Means. The Joint Legislative Committee on Ways and Means shall examine budgets based upon policy where budget policies affect more than one agency pursuant to the policies stated in ORS 171.557. [1989 c.652 §2]

171.560 [1961 c.167 §39 (enacted in lieu of 351.030); 1969 c.695 §2; 1971 c.638 §16; 1977 c.891 §2; 1979 c.351 §1; repealed by 1979 c.351 §5; 171.562 enacted in lieu of 171.560]

SENATE CONFIRMATION OF EXECUTIVE APPOINTMENTS

171.562 Procedures for confirmation. The Senate by rule adopted during a session or at a convening of the Senate to carry out its duties under section 4, Article III of the Oregon Constitution, shall specify its procedures for the confirming of appointments by the Governor that are by law subject to confirmation by the Senate. [1981 c.4 §1; enacted in lieu of 171.560]

171.565 Vote required for confirmation; interim Senate meetings. (1) In case of any executive appointment made subject to confirmation of the Senate, the affirmative vote of a majority of the members of the Senate shall be necessary for confirmation. If an appointment is not confirmed by the Senate, the Governor shall make another appointment, subject to confirmation by the Senate.

(2) The name of the individual to be appointed or reappointed shall be submitted to the Senate by the Governor. The Senate shall take up the question of confirmation as soon after the convening of a regular or special session as is appropriate or upon a convening of the Senate to carry out its duties under section 4, Article III of the Oregon Constitution. The question of confirmation may be referred to committee or it may be acted upon without such referral.

(3) Members of the Senate convened to carry out duties of the Senate under section 4, Article III of the Oregon Constitution, shall be considered in attendance at a meeting of an interim committee during the period of convening for purposes of ORS 171.072.

(4) If the name of an individual to be appointed or reappointed submitted by the Governor is not acted upon during the term of the Legislative Assembly to which it is submitted, the name may be resubmitted to the subsequent term by the Governor on or after the date the Legislative Assembly convenes in the subsequent regular session. [1981 c.4 §2; enacted in lieu of 171.570; 1985 c.35 §1]

171.570 [1969 c.695 §1; 1979 c.351 §2; repealed by 1979 c.351 §5; 171.565 enacted in lieu of 171.570]

171.572 [1981 c.517 §12; repealed by 2001 c.45 §8]

COMPENSATION AND CLASSIFICATION SYSTEM OVERSIGHT

171.575 Oversight over state compensation and classification system. The Legislative Assembly shall provide continuing oversight, by committee, task force or other appropriate means, to insure that compensation and classification in the state service meet the requirements of ORS 240.190 and other applicable provisions of state law. Members performing the oversight function shall review the proposed changes to classification and compensation plans and their implementation as necessary to determine the progress within each branch of government in achieving policies stated in ORS 240.190 and other applicable provisions of state law. The oversight function shall include recommending appropriate actions to remedy any inequities in the plan. [1989 c.975 §1]

AUDIT COMMITTEE

171.580 Joint Legislative Audit Committee. (1) There is created a Joint Legislative Audit Committee consisting of the cochairs of the Joint Committee on Ways and Means, members of the House of Representatives appointed by the Speaker and members of the Senate appointed by the President.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof and in the interim between sessions.

(3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the members term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be considered not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Assembly.

(5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(7) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as directed by law, with such assistance as the Division of Audits and Oregon Department of Administrative Services can provide. [1989 c.128 §1; 1997 c.331 §1; 1999 c.59 §34; 1999 c.567 §1; 2007 c.790 §6]

171.585 Duties of committee. The Joint Legislative Audit Committee shall:

(1) Review all audits and make recommendations for change or remediation by the agency or other organization under review to the Emergency Board, the
Joint Ways
and Means Committee and other persons receiving the audit report under ORS 192.245.

(2) Accept requests for performance and program audits from individual legislators, legislative committees, the Division of Audits, the Budget and Management Division and the Legislative Fiscal Office.

(3) In conjunction with the Director of the Division of Audits, set priorities on the basis of risk assessment for performance and program audits and program evaluations.

(4) With the advice and assistance of the Legislative Fiscal Officer, the Administrator of the Budget and Management Division and the Director of the Division of Audits, determine the type of audit, evaluation or review utilizing criteria to include but not be limited to the nature and scope of the task, the time frame involved, necessary professional guidelines, economy, efficiency, cost and cost responsibility.

(5) Not later than 12 months after the issuance of an audit report, review the actions of an agency or other government organization for compliance with the recommendations of the audit report.

(6) Assign tasks to the Legislative Fiscal Office, the Budget and Management Division, the Division of Audits or a special task force.

(7) Review state agency performance measures and make recommendations for change. [1989 c.128 §2; 1997 c.847 §3; 2005 c.837 §19]

171.590 Cooperation of state agencies. (1) In carrying out specific program evaluations and reviews, the Legislative Fiscal Office may utilize the services of the Division of Audits, the Budget and Management Division, other statutory agencies of the Legislative Assembly and staff of the substantive committees as necessary. The Division of Audits shall undertake a performance audit at the direction of the Joint Legislative Audit Committee and report to the committee.

(2) The Emergency Board shall make funds available to the Division of Audits to reimburse it for expenses incurred under this section for a performance audit. [1989 c.128 §3]

171.595 [1999 c.1039 §1; repealed by 2007 c.354 §1]

171.600 [1999 c.1039 §2; repealed by 2007 c.354 §1]

INTERIM COMMITTEES

171.605 Construction of ORS 171.605 to 171.635. (1) The powers described in ORS 171.605 to 171.635 are supplementary and in addition to those otherwise possessed by interim committees and their members. ORS 171.605 to 171.635 are not intended to limit the powers that would be possessed by interim committees and their members had ORS 171.605 to 171.635 not been enacted.

(2) The Legislative Assembly intends that no provision of any joint resolution creating an interim committee be construed to supersede any provision of ORS 171.610 to 171.620, whether by implication or otherwise, unless the joint resolution specifically provides that its provision supersedes as to the particular interim committee that it creates. [1961 c.167 §1]

171.610 Functions. The Legislative Assembly may by joint resolutions create interim committees to:

(1) Make studies of and inquiries into any subject of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(2) Report information of assistance to the Legislative Assembly, or either house thereof, in exercising its legislative authority.

(3) Prepare and submit recommendations, which may include proposed legislative measures, to the Legislative Assembly. [1961 c.167 §2]

171.615 Duration. An interim committee may function during the period beginning at the adjournment sine die of that session of the Legislative Assembly during which it was created, and ending at the convening of the next regular biennial legislative session. [1961 c.167 §4]

171.620 Powers. Unless otherwise specifically provided by law or by the joint resolution creating it, and in addition to any other powers it possesses, an interim committee may:

(1) Perform such acts as the committee finds necessary to carry out its powers and the purposes expressed in the joint resolution creating it.

(2) Select its officers and adopt such rules for its organization and proceedings as the committee considers convenient to exercise its powers and accomplish its purposes.

(3) Hold meetings at such times and places, whether within or without this state, as the committee considers expedient.

(4) Use advisory committees or subcommittees, the members to be appointed by the chairperson of the interim committee subject to approval by a majority of the members of the interim committee. The advisory committees or subcommittees may include individuals other than members of the Legislative Assembly.

(5) Reimburse members of advisory committees or subcommittees who are not members of the Legislative Assembly for their actual and necessary travel and other expenses incurred in the performance of their duties. [1961 c.167 §5; 1975 c.530 §2]

171.625 [1961 c.167 §6; 1969 c.620 §14; 1977 c.121 §1; repealed by 1981 c.517 §6 (171.206 enacted in lieu of 171.205, 171.211, 171.215 and 171.625)]

171.630 Vacancies; appointment of alternates by presiding officers. (1) In case of a vacancy among the membership of an interim committee, the authority who appointed a member to the position vacant may appoint a member to fill the vacancy.

(2) For the purposes of this section, a member of an interim committee appointed in the capacity of the member as a member of the Legislative Assembly ceases to be a member of the interim committee:

(a) If the member ceases to be a member of the Legislative Assembly.

(b) If the member is presiding officer of either house of the Legislative Assembly and the member, as presiding officer, serves as Governor during the Governors temporary inability to discharge the duties of the office of the Governor.

(3) A presiding officer of either house of the Legislative Assembly who is a member of an interim committee may, except when serving as Governor, from time to time designate an alternate from among the members of the house of the presiding officer to exercise the powers of the presiding officer as a member of the committee. [1961 c.167 §7; 2001 c.31 §1]

171.635 Appointment of nonlegislators. Provision may be made, in the joint resolution creating an interim committee, for the appointment to the committee of individuals other than members of the Legislative Assembly. [1961 c.167 §3]

171.640 Appointment of interim committees; membership; topics of study; employees; expenses. (1) As used in this section:

(a) Appointing authority means the President of the Senate or the Speaker of the House of Representatives, subject to the rules of the respective bodies over which each presides.

(b) Interim committee includes any committee of three or more members of the Legislative Assembly appointed pursuant to the provisions of this section to pursue the functions described in ORS 171.610, whether the appointing authority designates the committee an interim committee, task force, special committee or any other term customarily used in describing legislative committees functioning during the interim period.

(2) Upon or during the interim following adjournment of a regular session of the Legislative Assembly, the appointing authorities may appoint interim committees of members of the house over which the particular authority presides, or members of both houses, and may assign the general topic of study or concern to the committee.

(3) The appointing authorities may appoint members of the public to an interim committee. The appointing authorities must consult with each other before appointing members of the public to a joint interim committee. The appointing authority may appoint the chairperson of an interim committee. An appointing authority must notify the Legislative Administration Committee in writing of the appointment and membership of all interim committees created.

(4) An interim committee created under authority of this section is subject to the provisions of ORS 171.605 to 171.635 and has the authority contained in ORS 171.505 and 171.510. An interim committee created under authority of this section may file its written report at any time within 30 days after its final meeting, or at such later time as the appointing authority or, in the case of a joint committee, as the appointing authorities may designate.

(5) An appointing authority may employ the persons that the appointing authority considers necessary to perform the function of the interim committees created under authority of this section. The appointing authority shall fix the duties and amounts of compensation of employees. Interim committees shall use the services of permanent legislative staff to the greatest extent practical.

(6) Members of the Legislative Assembly are entitled to an allowance as authorized by law for each day that they are engaged in interim committee business that is approved by the appointing authority. Claims for expenses incurred in performing functions of an interim committee shall be paid out of funds appropriated for the expenses of the Legislative Assembly. [1987 c.879 §24; 2003 c.207 §5]

171.645 [1991 c.693 §1a; 1993 c.45 §22; repealed by 1995 c.79 §55]

INTERIM AUTHORITY FOR STAFF AND DISBURSEMENTS

171.650 Interim staff for presiding officers. The President of the Senate and the Speaker of the House of Representatives each may appoint an interim staff to assist the President or Speaker during the period between sessions of the Legislative Assembly. Each presiding officer shall fix the compensation and prescribe the duties of the interim staff of the presiding officer. Expenses incurred for each interim staff appointed under this section shall be paid from amounts appropriated by law out of the General Fund for payment of the expenses of the Legislative Assembly. [1969 c.236 §2]

171.660 [1969 c.236 §3; repealed by 1975 c.530 §9]

171.670 Authority for approval of disbursements during interim. Subject to any other grant of or limitation on authority to authorize the incurring of and approve disbursements for indebtedness or expenses of the Legislative Assembly to be paid from amounts appropriated by law out of the General Fund for that purpose, which may be adopted by joint resolution of both houses, such authority is vested as follows:

(1) For general expenses of the Legislative Assembly not specifically attributable to either house, in the Legislative Administration Committee.

(2) For expenses specifically attributable to either house, in the President of the Senate or the Speaker of the House of Representatives, as the case may be. [1975 c.530 §8]

171.705 [1963 s.s. c.1 §1; 1975 c.136 §1; 1979 c.593 §1; renumbered 183.710]

171.707 [1975 c.136 §3 (enacted in lieu of 171.710); 1977 c.344 §1; 1979 c.593 §2; renumbered 183.715]

171.709 [1975 c.136 §4 (enacted in lieu of 171.710); 1977 c.344 §3; 1979 c.593 §3; renumbered 183.720]

171.710 [1963 s.s. c.1 §2; repealed by 1975 c.136 §2 (171.707, 171.709, 171.713 enacted in lieu of 171.710)]

171.713 [1975 c.136 §5 (enacted in lieu of 171.710); 1977 c.344 §4; renumbered 183.725]

171.715 [1977 c.161 §3; repealed by 1979 c.593 §34]

LOBBYING REGULATION

171.725 Definitions for ORS 171.725 to 171.785. As used in ORS 171.725 to 171.785, unless the context requires otherwise:

(1) Compensation has the meaning given that term in ORS 292.951.

(2) Consideration includes a gift, payment, distribution, loan, advance or deposit of money or anything of value, and includes a contract, promise or agreement, whether or not legally enforceable.

(3) Executive agency means a commission, board, agency or other body in the executive branch of state government that is not part of the legislative or judicial branch.

(4) Executive official means any member or member-elect of an executive agency and any member of the staff or an employee of an executive agency. A member of a state board or commission, other than a member who is employed in full-time public service, is not an executive official for purposes of ORS 171.725 to 171.785.

(5) Judge means an active judge serving on the Oregon Supreme Court, Court of Appeals, Oregon Tax Court, or an
Oregon
circuit court.

(6) Legislative action means introduction, sponsorship, testimony, debate, voting or any other official action on any measure, resolution, amendment, nomination, appointment, or report, or any matter that may be the subject of action by either house of the Legislative Assembly, or any committee of the Legislative Assembly, or the approval or veto thereof by the Governor.

(7) Legislative official means any member or member-elect of the Legislative Assembly, any member of an agency, board or committee that is part of the legislative branch, and any staff person, assistant or employee thereof.

(8) Lobbying means influencing, or attempting to influence, legislative action through oral or written communication with legislative officials, solicitation of executive officials or other persons to influence or attempt to influence legislative action or attempting to obtain the goodwill of legislative officials.

(9) Lobbyist means:

(a) Any individual who agrees to provide personal services for money or any other consideration for the purpose of lobbying.

(b) Any person not otherwise subject to paragraph (a) of this subsection who provides personal services as a representative of a corporation, association, organization or other group, for the purpose of lobbying.

(c) Any public official who lobbies.

(10) Public agency means a commission, board, agency or other governmental body.

(11) Public official means any member or member-elect of any public agency and any member of the staff or an employee of the public agency. [1973 c.802 §2; 1975 c.747 §1; 1977 c.588 §1; 1987 c.566 §1; 1991 c.378 §1; 2001 c.751 §1; 2007 c.877 §6]

171.730 Legislative finding. The Legislative Assembly finds that, to preserve and maintain the integrity of the legislative process, persons who engage in efforts to influence legislative action, either by direct communication with legislative officials or by solicitation of executive officials or other persons to engage in those efforts, should regularly report their efforts to the public. [1973 c.802 §1; 2001 c.751 §2; 2007 c.877 §6a]

171.735 Exceptions to application of ORS 171.740 and 171.745. ORS 171.740 and 171.745 do not apply to the following persons:

(1) News media, or their employees or agents, that in the ordinary course of business directly or indirectly urge legislative action but that engage in no other activities in connection with the legislative action.

(2) Any legislative official acting in an official capacity.

(3) Any individual who does not receive compensation or reimbursement of expenses for lobbying, who limits lobbying activities solely to formal appearances to give testimony before public sessions of committees of the Legislative Assembly, or public hearings of state agencies, and who, when testifying, registers an appearance in the records of the committees or agencies.

(4) A person who does not spend more than an aggregate amount of 24 hours during any calendar quarter lobbying and who does not spend an aggregate amount in excess of $100 lobbying during any calendar quarter.

(5) The Governor, chief of staff for the Governor, deputy chief of staff for the Governor, legal counsel to the Governor, deputy legal counsel to the Governor, Secretary of State, Deputy Secretary of State appointed pursuant to ORS 177.040, State Treasurer, Chief Deputy State Treasurer appointed pursuant to ORS 178.060, chief of staff for the office of the State Treasurer, Attorney General, Deputy Attorney General appointed pursuant to ORS 180.130, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries, members and staff of the Oregon Law Commission who conduct the law revision program of the commission or any judge. [1973 c.802 §3; 1974 c.72 §27; 1975 c.747 §2; 1977 c.588 §1a; 1979 c.666 §1; 1981 c.528 §1; 1987 c.566 §2; 1991 c.378 §2; 1993 c.714 §1; 2001 c.751 §3; 2007 c.877 §6b]

171.740 Lobbyist registration; contents of statement. (1) Within three business days after exceeding the limit of time or expenditure specified in ORS 171.735 (4), a lobbyist shall register with the Oregon Government Ethics Commission by filing with the commission a statement containing the following information:

(a) The name, address and telephone number of the lobbyist.

(b) The name, address and telephone number of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(c) A general description of the trade, business, profession or area of endeavor of any person designated under paragraph (b) of this subsection, and a statement by the person that the lobbyist is officially authorized to lobby for the person.

(d) The name of any member of the Legislative Assembly employed, retained or otherwise compensated by:

(A) The lobbyist designated under paragraph (a) of this subsection; or

(B) A person designated under paragraph (b) of this subsection.

(e) The general subject or subjects of the legislative action of interest to the person for whom the lobbyist is registered.

(2) The designation of official authorization to lobby shall be signed by an official of each person that employs the lobbyist or in whose interest the lobbyist appears or works.

(3) A lobbyist must file a separate registration statement under this section for each person that employs the lobbyist or in whose interest the lobbyist appears or works. If a lobbyist appears or works for a person for whom the lobbyist has not registered, the lobbyist shall register with the commission not later than three business days after the day the lobbyist first appears or works for the person.

(4) If any of the information submitted by a lobbyist in the statement required under subsection (1) of this section changes, the lobbyist shall revise the statement within 30 days of the change.

(5) A lobbyist registration expires December 31 of an odd-numbered year. If a lobbyist renews the registration before March 31 of the following even-numbered year, the commission shall consider the registration to have been effective as of December 31 of the odd-numbered year on which the registration expired.

(6) For the statement required by this section, an entity comprised of more than one lobbyist may file one statement for the lobbyists who comprise the entity. The statement the entity files must include the names of the individuals authorized to lobby on behalf of the client listed in the statement. [1973 c.802 §4; 1974 c.72 §28; 1975 c.747 §3; 1987 c.566 §3; 1993 c.714 §2; 2001 c.751 §4; 2007 c.877 §6c]

171.743 [1993 c.714 §3; repealed by 2001 c.751 §9]

171.745 Lobbyist statements of expenditures. (1) A lobbyist registered with the Oregon Government Ethics Commission or required to register with the commission shall, according to the schedule described in ORS 171.752, file with the commission a statement showing for the applicable reporting period:

(a) The total amount of all moneys expended for food, refreshments and entertainment by the lobbyist for the purpose of lobbying.

(b) The name of any legislative or executive official to whom or for whose benefit, on any one occasion, an expenditure is made for the purposes of lobbying, and the date, name of payee, purpose and amount of that expenditure. This paragraph applies if the total amount expended on the occasion by one or more persons exceeds $50.

(2) Statements required by this section need not include amounts expended by the lobbyist for personal living and travel expenses and office overhead, including salaries and wages paid for staff and secretarial assistance, and maintenance expenses. If the amount of any expenditure required to be included in a statement is not accurately known at the time the statement is required to be filed, an estimate of the expenditure shall be submitted in the statement and designated as an estimate. The exact amount expended for which a previous estimate was made shall be submitted in a subsequent report when the information is available.

(3) A statement required by this section shall include a copy of any notice provided to a public official under ORS 244.100 (2).

(4) For each statement required by this section, an entity comprised of more than one lobbyist may file one statement that reports expenditures by the entity and not by individual lobbyists. [1973 c.802 §5; 1974 c.72 §29; 1975 c.747 §4; 1979 c.666 §2; 1987 c.158 §32; 1987 c.566 §4; 1991 c.354 §1; 1991 c.677 §2; 1993 c.743 §4; 2001 c.751 §5; 2007 c.865 §39; 2007 c.877 §6d]

Note: Section 41, chapter 877, Oregon Laws 2007, provides:

Sec. 41. (1) Section 5 of this 2007 Act [171.752] and the amendments to ORS 171.745 and 171.750 by sections 6d and 7 of this 2007 Act apply to statements required to be filed for reporting periods beginning on or after January 1, 2008.

(2) The first statement filed under ORS 171.745, as amended by section 6d of this 2007 Act, shall include amounts expended prior to January 1, 2008, that were not included in a statement filed prior to January 1, 2008.

(3) Notwithstanding ORS 171.750, as amended by section 7 of this 2007 Act, a person required to file a statement under ORS 171.750 for the calendar year 2007 shall file the statement not later than January 31, 2008.

(4) The amendments to ORS 171.772 and 244.290 by sections 8 and 9c of this 2007 Act apply to statements required to be filed on or after January 1, 2008.

(5) The amendments to ORS 171.992 and 244.350 by sections 10 and 11a of this 2007 Act apply to:

(a) Violations of any provision of ORS 171.740 to 171.762, any rule adopted under ORS 171.725 to 171.785, ORS chapter 244 or any resolution adopted under ORS 244.160 occurring on or after January 1, 2008;

(b) Violations of ORS 293.708 occurring prior to, on or after January 1, 2008; and

(c) Statements of economic interest required to be filed on or after January 1, 2008.

(6) The amendments to ORS 244.360 by section 12a of this 2007 Act apply to violations of any provision of ORS chapter 244 occurring prior to, on or after January 1, 2008.

(7) The amendments to ORS 244.050 by section 13 of this 2007 Act apply to statements of economic interest required to be filed on or after January 1, 2008.

(8) The amendments to ORS 260.407 by section 14 of this 2007 Act apply to expenditures or distributions of contributions made on or after January 1, 2008.

(9) The amendments to ORS 244.045 by section 15 of this 2007 Act apply to persons who cease being members of the Legislative Assembly on or after January 1, 2008. [2007 c.877 §41; 2007 c.877 §48]

171.750 Lobbyist employer statements of expenditures. (1) Any person on whose behalf a lobbyist was registered, or was required to register, with the Oregon Government Ethics Commission at any time during the calendar year shall file with the commission, according to the schedule described in ORS 171.752, a statement showing for the applicable reporting period:

(a) The total amount of all moneys expended for lobbying activities on the persons behalf, excluding living and travel expenses incurred for a lobbyist performing lobbying services.

(b) The name of any legislative or executive official to whom or for whose benefit, on any one occasion, an expenditure is made for the purposes of lobbying by the person, and the date, name of payee, purpose and amount of that expenditure. This paragraph applies if the total amount expended on the occasion by one or more persons exceeds $50. This paragraph does not apply to information reported in compliance with ORS 171.745.

(c) The name of each registered lobbyist or entity comprised of more than one lobbyist to whom the person paid moneys for lobbying activities on the persons behalf, excluding living and travel expenses incurred for a lobbyist performing lobbying services, and the total amount of moneys paid to that lobbyist or entity.

(2) A statement required under subsection (1) of this section shall include a copy of any notice provided to a public official under ORS 244.100 (2). [1973 c.802 §6; 1975 c.747 §5; 1979 c.666 §3; 1987 c.566 §5; 1991 c.677 §3; 2001 c.751 §6; 2007 c.865 §40; 2007 c.877 §7]

Note: See note under 171.745.

171.752 Time for filing statements. Statements required to be filed with the Oregon Government Ethics Commission under ORS 171.745 and 171.750 shall be filed in each calendar year:

(1) Not later than April 15, for the accounting period beginning January 1 and ending March 31;

(2) Not later than July 15, for the accounting period beginning April 1 and ending June 30;

(3) Not later than October 15, for the accounting period beginning July 1 and ending September 30; and

(4) Not later than January 15 of the following calendar year, for the accounting period beginning October 1 and ending December 31. [2007 c.877 §5]

Note: See note under 171.745.

Note: 171.752 was added to and made a part of 171.725 to 171.785 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

171.755 [1965 c.488 §1; repealed by 1973 c.802 §15]

171.756 Prohibited conduct. (1) A lobbyist may not instigate the introduction of any legislative action for the purpose of obtaining employment to lobby in opposition to the legislative action.

(2) A lobbyist may not attempt to influence the vote of any member of the Legislative Assembly by the promise of financial support of the candidacy of the member, or by threat of financing opposition to the candidacy of the member, at any future election.

(3) A person may not lobby or offer to lobby for consideration any part of which is contingent upon the success of any lobbying activity.

(4) A legislative or executive official may not receive consideration other than from the State of
Oregon
for acting as a lobbyist in
Oregon
. [1973 c.802 §7; 1974 c.72 §30; 1975 c.747 §6; 1987 c.566 §6; 1989 c.340 §1; 1993 c.743 §5; 2001 c.751 §7]

171.760 [1965 c.488 §4; repealed by 1973 c.802 §15]

171.762 Verification of reports, registrations and statements. (1) Each report, registration or statement required by ORS 171.725 to 171.785 shall contain or be verified by a written declaration that it is made under the penalties of false swearing. Such declaration shall be in lieu of any oath otherwise required.

(2) No person shall willfully make and subscribe any document which contains or is verified by a written declaration for false swearing which the person does not believe to be true and correct to every matter. [1973 c.802 §8; 1979 c.666 §4]

171.764 False statement or misrepresentation by lobbyist or public official; defense. (1) No lobbyist or public official, as defined in ORS 244.020, shall make any false statement or misrepresentation to any legislative or executive official or, knowing a document to contain a false statement, cause a copy of such document to be received by a legislative or executive official without notifying such official in writing of the truth as prescribed in subsection (2) of this section.

(2) It is a defense to a charge of violation of subsection (1) of this section if the person who made the false statement or misrepresentation retracts the statement or misrepresentation and notifies the official in writing of the truth:

(a) In a manner showing complete and voluntary retraction of the prior false statement or misrepresentation; and

(b) Before the subject matter of the false statement or misrepresentation is submitted to a vote of a legislative committee or either house of the Legislative Assembly or is relied upon by an executive official in an administrative hearing.

(3) As used in this section:

(a) False statement or misrepresentation means the intentional misrepresentation or misstatement of a material fact.

(b) Material means that which may have affected the course or outcome of any proceeding or transaction if known prior to the proceeding or transaction. [1993 c.743 §6]

171.765 [1965 c.488 §2; repealed by 1973 c.802 §15]

171.766 Status of reports, registrations and statements. All information submitted to the Oregon Government Ethics Commission in any report, registration or statement required by ORS 171.725 to 171.785 is a public record. [1973 c.802 §9; 1983 c.740 §38]

171.770 [1965 c.488 §3; repealed by 1973 c.802 §15]

171.772 Forms for reports, registrations and statements; rules; electronic filing. In carrying out the provisions of ORS 171.725 to 171.785, the Oregon Government Ethics Commission shall:

(1) Prescribe by rule forms for registrations, statements and reports required to be filed by ORS 171.725 to 171.785 and provide the forms to persons required to register and to file the statements and reports.

(2) Accept and file any information voluntarily supplied that exceeds the requirements of ORS 171.725 to 171.785.

(3) Make registrations, statements and reports filed available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

(4) Adopt by rule an electronic filing system under which statements required to be filed under ORS 171.745 and 171.750 may be filed with the commission in an electronic format. The commission may not charge a fee for filing a statement under this subsection. The commission shall accept statements filed under ORS 171.745 and 171.750 in a format that is not electronic.

(5) Provide training on procedures for filing statements under subsection (4) of this section.

(6) Make statements filed under ORS 171.745 and 171.750, including statements that are not filed in an electronic format, available in a searchable format for review by the public using the Internet. [1973 c.802 §10; 1983 c.740 §39; 2007 c.865 §27; 2007 c.877 §8]

Note: The amendments to 171.772 by section 8a, chapter 877,
Oregon
Laws 2007, become operative January 1, 2010. See section 8b, chapter 877, Oregon Laws 2007. The text that is operative on and after January 1, 2010, is set forth for the users convenience.

171.772. In carrying out the provisions of ORS 171.725 to 171.785, the Oregon Government Ethics Commission shall:

(1) Prescribe by rule forms for registrations, statements and reports required to be filed by ORS 171.725 to 171.785 and provide the forms to persons required to register and to file the statements and reports.

(2) Accept and file any information voluntarily supplied that exceeds the requirements of ORS 171.725 to 171.785.

(3) Make registrations, statements and reports filed available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

(4) Adopt by rule an electronic filing system under which statements required to be filed under ORS 171.745 and 171.750 must be filed with the commission in an electronic format. The commission may not charge a fee for filing a statement under this subsection.

(5) Provide training on procedures for filing statements under subsection (4) of this section.

(6) Make statements filed under ORS 171.745 and 171.750 available in a searchable format for review by the public using the Internet.

Note: See note under 171.745.

171.775 [1965 c.488 §5; repealed by 1973 c.802 §15]

171.776 Commission duties; advisory opinions; status of opinions. (1) In addition to the duties prescribed in ORS 171.772, the Oregon Government Ethics Commission may make inquiries or investigations in the manner prescribed in ORS 171.778 with respect to registrations, statements and reports filed under ORS 171.725 to 171.785, and with respect to any alleged failure to register or to file any statements or reports required under ORS 171.725 to 171.785, and upon signed complaint by any individual or on its own instigation, with respect to apparent violation of any part of ORS 171.725 to 171.785.

(2) Upon written request of any lobbyist, lobbyist employer or any person, or upon its own motion, the commission, under signature of the chairperson, may issue and publish opinions on the requirements of ORS 171.725 to 171.785, based on actual or hypothetical circumstances.

(3) If any lobbyist or lobbyist employer associated with the lobbyist is in doubt whether a proposed transaction or action constitutes a violation of ORS 171.725 to 171.785, the lobbyist or lobbyist employer may request in writing a determination from the commission. The requester shall supply such information as the commission requests to enable it to issue the interpretation.

(4) A lobbyist or lobbyist employer associated with the lobbyist shall not be liable under ORS 171.725 to 171.785 for any action or transaction carried out in accordance with an advisory interpretation issued under subsection (3) of this section. Such an advisory interpretation shall be considered a formal opinion having precedential effect and shall be subject to review by legal counsel to the commission before the interpretation is sent to the requester. [1973 c.802 §11; 1983 c.740 §40; 1993 c.743 §7]

171.778 Complaint and adjudicatory process; confidential Preliminary Review Phase; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action. (1)(a) Any person may file with the Oregon Government Ethics Commission a signed written complaint alleging that there has been a violation of any provision of ORS 171.725 to 171.785 or of any rule adopted by the commission under ORS 171.725 to 171.785. The complaint shall state the persons reason for believing that a violation occurred and include any evidence relating to the alleged violation.

(b) If at any time the commission has reason to believe that there has been a violation of a provision of ORS 171.725 to 171.785 or of a rule adopted by the commission under ORS 171.725 to 171.785, the commission may proceed under this section on its own motion as if the commission had received a complaint.

(2)(a) Not later than two business days after receiving a complaint under this section, the commission shall notify the person who is the subject of the complaint.

(b) Before approving a motion to proceed under this section without a complaint, the commission shall provide notice to the person believed to have committed the violation of the time and place of the meeting at which the motion will be discussed. If the commission decides to proceed on its own motion, the commission shall give notice to the person not later than two business days after the motion is approved.

(c) The commission shall give notice of the complaint or motion under paragraph (a) or (b) of this subsection by mail and by telephone if the person can be reached by telephone. The notice must describe the nature of the alleged violation. The mailed notice must include copies of all materials submitted with a complaint. If the commission will consider a motion to proceed without a complaint, the notice must provide copies of all materials that the commission will consider at the hearing on the motion.

(3) After receiving a complaint or deciding to proceed on its own motion, the commission shall undertake action in the Preliminary Review Phase to determine whether there is cause to undertake an investigation.

(4)(a) The Preliminary Review Phase begins on the date the complaint is filed or the date the commission decides to proceed on its own motion and ends on the date the commission determines there is cause to undertake an investigation, dismisses the complaint or rescinds its own motion. The Preliminary Review Phase may not exceed 135 days unless a delay is stipulated to by both the subject person and the commission, with the commission reserving a portion of the delay period to complete its actions.

(b) During the Preliminary Review Phase, the commission may seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths and take depositions necessary to determine whether there is cause to undertake an investigation.

(c) The Preliminary Review Phase is confidential. Commission members and staff may acknowledge receipt of a complaint but may not make any public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

(d) At the conclusion of the Preliminary Review Phase, the commission shall conduct its deliberations in executive session. All case related materials and proceedings shall be open to the public after the commission makes a finding of cause to undertake an investigation, dismisses a complaint or rescinds a motion. Prior to the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive directors statement shall be reviewed by legal counsel to the commission.

(e) The time limit imposed in this subsection and the commissions inquiry are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its inquiry.

(5)(a) If the commission determines that there is not cause to undertake an investigation, the commission shall dismiss the complaint or rescind its motion and formally enter the dismissal or rescission in its records. The commission shall notify the person who is the subject of the inquiry of the dismissal or rescission. After dismissal or rescission, the commission may not take further action involving the person unless a new and different complaint is filed or action on the commissions own motion is undertaken based on different conduct.

(b) If the commission makes a finding of cause to undertake an investigation, the commission shall undertake action in the Investigatory Phase. The commission shall notify the person who is the subject of the investigation, identify the issues to be examined and confine the investigation to those issues. If the commission finds reason to expand the investigation, the commission shall move to do so, record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant, if any, and the person who is the subject of the investigation of the expansion and the scope of the investigation.

(6)(a) The Investigatory Phase begins on the date the commission makes a finding of cause to undertake an investigation and ends on the date the commission dismisses the complaint, rescinds its own motion, issues a settlement order, moves to commence a contested case proceeding or takes other action justified by the findings. The Investigatory Phase may not exceed 180 days unless a delay is stipulated to by both the subject person and the commission, with the commission reserving a portion of the delay period to complete its actions.

(b) During the Investigatory Phase, the commission may seek any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this paragraph or refuses to testify on any matters on which the person may be lawfully interrogated, the commission shall follow the procedure described in ORS 183.440 to compel compliance.

(c) The time limit imposed in this subsection and the commissions investigation are suspended if:

(A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission, unless the parties stipulate otherwise; or

(B) A court has enjoined the commission from continuing its investigation.

(d) At the end of the Investigatory Phase, the commission shall take action by order. The action may include:

(A) Dismissal, with or without comment;

(B) Continuation of the investigation for a period not to exceed 30 days for the purpose of additional fact-finding;

(C) Moving to a contested case proceeding;

(D) Entering into a negotiated settlement; or

(E) Taking other appropriate action if justified by the findings.

(e) The commission may move to a contested case proceeding if the commission determines that the information presented to the commission is sufficient to make a preliminary finding of a violation of any provision of ORS 171.725 to 171.785 or of any rule adopted by the commission under ORS 171.725 to 171.785.

(7) A person conducting any inquiry or investigation under this section shall:

(a) Conduct the inquiry or investigation in an impartial and objective manner; and

(b) Provide to the commission all favorable and unfavorable information the person collects.

(8) The commission shall report the findings of any inquiry or investigation in an impartial manner. The commission shall report both favorable and unfavorable findings and shall make the findings available to:

(a) The person who is the subject of the inquiry or investigation; and

(b) Any employer of the person.

(9) Hearings conducted under ORS 171.725 to 171.785 must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

(10) The commission may not inquire into or investigate any conduct that occurred more than four years before a complaint is filed or a motion is approved under subsection (1) of this section.

(11) This section does not prevent the commission and the person alleged to have violated any provision of ORS 171.725 to 171.785 or any rule adopted by the commission under ORS 171.725 to 171.785 from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order based on the stipulation and consent.

(12) At any time during proceedings conducted under this section, the commission may enter into a negotiated settlement with the person who is the subject of action under this section.

(13) As used in this section, cause and pending have the meanings given those terms in ORS 244.260. [1993 c.743 §2; 1993 c.747 §1; 1999 c.849 §§48,49; 2003 c.75 §27; 2007 c.865 §24]

Note: Section 46 (10), chapter 865, Oregon Laws 2007, provides:

Sec. 46. (10) The amendments to ORS 171.778, 244.260 and 244.400 by sections 23, 24 and 26 of this 2007 Act apply to complaints filed on or after January 1, 2008, and actions first commenced by the Oregon Government Ethics Commission on its own motion on or after January 1, 2008. [2007 c.865 §46(10)]

171.780 [1973 c.802 §14; repealed by 1981 c.522 §2]

171.785 Sanctions prescribed by either chamber of Legislative Assembly; uniform application. (1) In addition to such penalties as otherwise may be provided by law, a person is subject to such sanctions as either house of the Legislative Assembly may prescribe if the person:

(a) Violates any provision of ORS 171.740 to 171.762; or

(b) Fails to file any report, registration or statement or to furnish any information required by ORS 171.725 to 171.785 and 171.992.

(2) The sanctions referred to in subsection (1) of this section shall be uniformly applied to all persons subject to ORS 171.725 to 171.785 and 171.992. [1973 c.802 §12]

CONTACT WITH LEGISLATIVE ASSEMBLY

171.790 Contact with Legislative Assembly by local government officials and employees. Notwithstanding any provision of a city or county charter or any ordinance or order adopted thereunder, a city or county shall not:

(1) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators or giving testimony before public sessions of committees of the Legislative Assembly or public hearings of state agencies when:

(a) The contacts are made or testimony given as a representative of the city or county;

(b) The contacts are made or testimony given to represent the interests of the city or county or the residents thereof;

(c) No substantial part of the duties performed by the official, officer or employee consists of influencing or attempting to influence matters which may be the subject of action by either house of the Legislative Assembly or any of its committees;

(d) The official, officer or employee receives no consideration for making the contacts or giving testimony other than the remuneration ordinarily paid to the official, officer or employee out of the funds of the city or county in return for duties performed for the city or county, together with reimbursement for expenses actually and necessarily incurred in appearing before the legislative committees or state agencies; and

(e) The official, officer or employee is not required to register with the Oregon Government Ethics Commission under ORS 171.725 to 171.785 and the rules of the commission adopted thereunder.

(2) Prohibit an elected official, other officer or employee of the city or county from initiating contacts with legislators when the contacts are made to express personal political views and do not occur during working hours while the official, officer or employee is on the job.

(3) Prohibit an elected official, other officer or employee of the city or county from responding to requests from legislators or committees of the Legislative Assembly for information, data or opinions. [1985 c.788 §1]

171.795 Electronic distribution of information. (1) The Legislative Assembly finds and declares that it is now possible and feasible in this electronic age to distribute information more widely by way of electronic communication. The Legislative Assembly further finds that it is desirable to make information available to the citizens of this state in a timely manner and for the least possible cost. The use of electronic communication will:

(a) Better inform the public of legislative proceedings and matters pending before the Legislative Assembly;

(b) Allow broader participation among Oregonians in the legislative process;

(c) Make information regarding legislative matters and proceedings more readily available to the citizens of this state;

(d) Allow constituents to better communicate with their elected representatives, irrespective of where they reside;

(e) Make administrative rules adopted or amended by state agencies more readily available to the citizens of this state; and

(f) Provide the public with a better insight into the operations of state government.

(2) This section and ORS 173.763, 173.766 (1) and (2) and 183.365 may be cited as the Oregon Public Access Act. [1995 c.614 §§1,2; 2007 c.775 §2]

171.800 [1973 c.700 §1; 1975 c.225 §7; repealed by 2007 c.354 §1]

171.805 [1973 c.700 §2; 1975 c.225 §8; 1975 c.530 §3a; 1977 c.891 §3; 1983 c.150 §1; repealed by 2007 c.354 §1]

171.810 [1973 c.700 §3; 1975 c.225 §9; repealed by 1983 c.150 §3]

171.815 [1973 c.700 §4; 1975 c.225 §10; repealed by 1983 c.150 §3]

171.820 [1973 c.700 §5; 1975 c.225 §11; repealed by 1983 c.150 §3]

171.825 [1973 c.700 §6; 1975 c.225 §12; 1995 c.79 §56; repealed by 2007 c.354 §1]

171.830 [1973 c.700 §7; 1975 c.225 §13; repealed by 2007 c.354 §1]

171.833 [1975 c.225 §6; repealed by 2007 c.354 §1]

171.835 [1973 c.700 §8; repealed by 2007 c.354 §1]

171.840 [1973 c.700 §9; repealed by 2007 c.354 §1]

171.845 [Formerly 461.720; 1993 c.18 §29; repealed by 2007 c.354 §1]

171.850 [1981 c.755 §7; repealed by 2007 c.354 §1]

COMMITTEE ON INFORMATION MANAGEMENT AND TECHNOLOGY

171.852 Joint Legislative Committee on Information Management and Technology. (1) There is hereby created a Joint Legislative Committee on Information Management and Technology. The President of the Senate and the Speaker of the House of Representatives shall appoint the members of the committee.

(2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim between sessions.

(3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the members term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

(4) Members of the committee shall receive an amount equal to that authorized under ORS 171.072 from funds appropriated to the Legislative Assembly for each day spent in the performance of their duties as members of the committee or any subcommittee thereof in lieu of reimbursement for in-state travel expenses. However, when engaged in out-of-state travel, members shall be entitled to receive their actual and necessary expenses therefor in lieu of the amount authorized by this subsection. Payment shall be made from funds appropriated to the Legislative Fiscal Office.

(5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(7) The Legislative Fiscal Office shall furnish to the committee such services of personnel and such other facilities as are necessary to enable the committee to carry out its functions as provided by law. [Formerly 182.115; 1993 c.724 §15a; 2007 c.790 §2]

171.855 Duties of committee. The Joint Legislative Committee on Information Management and Technology shall:

(1) Establish statewide goals and policy regarding information systems and technology, including telecommunications.

(2) Conduct studies of information management and technology efficiency and security.

(3) Review the activities of the Oregon Department of Administrative Services, Information Resources Management Council.

(4) Make recommendations regarding established or proposed information resource management programs and information technology acquisitions. [1975 c.731 §2; formerly 182.121; 1993 c.724 §15b]

COMMITTEE ON PUBLIC EDUCATION APPROPRIATION

171.857 Appointment; quorum; report. (1) The President of the Senate and the Speaker of the House of Representatives shall jointly appoint a special legislative committee to issue a report pursuant to section 8, Article VIII of the Oregon Constitution.

(2) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(3) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

(4) The Legislative Assembly in the report shall:

(a) Demonstrate that the amount within the budget appropriated for the states system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identify the reasons that the amount appropriated for the states system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Legislative Assembly shall include in the report how the amount appropriated in the budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(5)(a) Notwithstanding subsection (4) of this section, the Legislative Assembly may make a determination that the report of the Quality Education Commission should not be used as the basis for carrying out the reporting requirements of section 8, Article VIII of the Oregon Constitution, and subsection (4) of this section. If the report is not used, the Legislative Assembly shall identify the reasons for not using the report to meet the reporting requirements and shall outline an alternative methodology for making the findings required by section 8, Article VIII of the Oregon Constitution.

(b) The alternative methodology shall be based on:

(A) Research, data and public values; and

(B) The performance of successful schools, professional judgment or a combination of the performance of successful schools and professional judgment.

(c) The Legislative Assembly shall include in the report that uses the alternative methodology a determination of how the amount appropriated may affect the ability of the states system of kindergarten through grade 12 public education to meet quality goals established by law, including expected student performance against those goals.

(6) The Legislative Assembly shall identify in the report whether the states system of post-secondary public education has quality goals established by law. If there are quality goals, the Legislative Assembly shall include in the report a determination that the amount appropriated in the budget is sufficient to meet those goals or an identification of the reasons the amount appropriated is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of post-secondary public education to meet those quality goals.

(7) The report shall be issued within 180 days after the regular session of the Legislative Assembly adjourns sine die.

(8) The Legislative Assembly shall provide public notice of the reports issuance, including posting the report on the Internet and providing a print version of the report upon request. [2001 c.895 §7; 2003 c.14 §69; 2007 c.790 §3]

WESTERN STATES LEGISLATIVE FORESTRY TASK FORCE

171.860 Western States Legislative Forestry Task Force; membership; duties; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, joining with the presiding officers of the legislatures of Washington, Idaho, Montana, California and Alaska, shall appoint, respectively, two Senators and two Representatives to represent Oregon on the Western States Legislative Forestry Task Force, which shall operate as a clearinghouse for opinion from all the various interests involved in the western states forest industries, and which shall include among its duties the duty to report to the legislatures of the participating states and to the state delegations in the United States Congress concerning means of protecting and fostering the forest industries of the participating states.

(2) The legislators appointed to represent
Oregon
shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated therefor. [1987 c.678 §1; 1987 c.879 §26]

PACIFIC FISHERIES LEGISLATIVE TASK FORCE

171.865 Pacific Fisheries Legislative Task Force; membership; duties; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, joining with the presiding officers of other jurisdictions, shall appoint, respectively, two Senators and two Representatives to represent
Oregon
on the Pacific Fisheries Legislative Task Force, which represents the legislative interests of
Alaska
,
California
,
Idaho
and
Washington
. The task force shall operate as a clearinghouse for opinion from all the various interests involved in Pacific fishing, and which shall include among its duties the duty to report to the legislatures of the participating jurisdictions and to the state delegations in the United States Congress concerning means of protecting and fostering Pacific fishing in the participating jurisdictions.

(2) Participation in the activities of the task force by individuals appointed to represent the State of
Oregon
is subject to the following conditions:

(a) Members must use existing staff personnel for administrative support work.

(b) Members shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 171.072 from funds appropriated therefor. [1987 c.678 §2; 1987 c.879 §27]

COLUMBIA RIVER
RESOURCE TASK FORCE

171.867
Columbia River
Resource Task Force; membership; duties; staff; expenses. (1) The President of the Senate and the Speaker of the House of Representatives, shall appoint, respectively, two Senators and two Representatives to represent
Oregon
on the Columbia River Resource Task Force. The task force shall operate as a clearinghouse for issues of interest and concern on the
Columbia River
and shall include among its duties the duty to report to the legislatures of the participating jurisdictions and to the state delegations in the United States Congress concerning those interests and concerns in the participating jurisdictions.

(2) The appointments shall become operative when the presiding officers from
Washington
,
Idaho
and
Montana
, or any two of them, make legislative appointments for the same purpose.

(3) Participation in the activities of the task force by legislators appointed to represent the State of
Oregon
is subject to the following conditions:

(a) Legislative members must use existing staff personnel for administrative support work.

(b) Legislative members shall receive no compensation or per diem for service as a member unless the service is performed during a legislative session but may receive actual and necessary travel and other expenses incurred in the performance of their official duties under ORS 171.072 from funds appropriated therefor. [1991 c.926 §1]

STUDIES OF MANDATED HEALTH COVERAGE

171.870 Legislative findings. (1) The Legislative Assembly takes notice of the increasing number of legislative proposals for mandating certain health coverages, whether such proposals mandate payments for certain providers of health care or mandate the offering of health coverages by insurance carriers and health care service contractors as a component of individual or group policies. Improved access to these health care services to segments of the population who desire them may provide social and health consequences that are beneficial and in the public interest.

(2) The Legislative Assembly also takes notice of the fact that the cost ramifications of expanding health coverages is resulting in a growing public concern. The way that the coverages are structured and the steps taken to create incentives to provide cost-effective services or to take advantage of features of services that offset costs can significantly affect the cost of mandating particular coverages.

(3) The Legislative Assembly hereby finds and declares the following:

(a) The merits of a particular coverage mandate must be balanced against a variety of consequences that may go far beyond the immediate effect upon the cost of insurance coverage.

(b) A systematic review of legislation proposing mandated or mandatorily offered health coverage that explores all ramifications of the proposed legislation will assist the Legislative Assembly determining whether mandating a particular coverage or offering is in the public interest. [1985 c.747 §55]

171.875 Report required to accompany measures proposing mandated coverage. Every proposed legislative measure that mandates a health insurance coverage, whether by requiring payment for certain providers or by requiring an offering of a health insurance coverage by an insurer or health care service contractor as a component of individual or group health insurance policies, shall be accompanied by a report that assesses both the social and financial effects of the coverage in the manner provided in ORS 171.880, including the efficacy of the treatment or service proposed. The report may be prepared either by the chief sponsor or by any other proponent of the proposed measure. The report shall be submitted with the proposed measure when the proposed measure is submitted for filing, and shall be in writing and be a public record. [1985 c.747 §56]

171.880 Content of report. The report required under ORS 171.875, to the extent that information is available, shall include but need not be limited to the following:

(1) Answers to the following questions concerning the social effect of the proposed measure:

(a) To what extent is the treatment or service used by the general population of
Oregon
?

(b) To what extent is the insurance coverage already generally available in
Oregon
?

(c) What proportion of the population of
Oregon
already has such coverage?

(d) To what extent does the lack of coverage result in financial hardship in
Oregon
?

(e) What evidence exists to document the medical need in
Oregon
for the proposed treatment or services?

(2) Answers to the following questions concerning the financial effect of the proposed measure:

(a) To what extent is the coverage expected to increase or decrease the cost of treatment or services?

(b) To what extent is the coverage expected to increase the use of the treatment or services?

(c) To what extent is the mandated treatment or services expected to be a substitute for more expensive treatment or services?

(d) To what extent is the coverage expected to increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders?

(e) What will be the effect of this coverage on the total cost of health care? [1985 c.747 §57]

PENALTIES

171.990 Penalty for witness failing to appear or to give testimony in legislative proceeding. Every person who, having been summoned as a witness under ORS 171.510 to give testimony or to produce books, papers, records or documents upon any matter under inquiry before either house or any of the committees referred to in ORS 171.505, willfully makes default, or who, having appeared, refuses to answer any question pertinent to the matter under inquiry, is guilty of a misdemeanor. [1953 c.544 §3; 1961 c.167 §13]

171.992 Civil penalty for violation of lobby regulation; rules; report. (1) Any person who violates any provision of ORS 171.740 to 171.762, or any rule adopted under ORS 171.725 to 171.785, shall forfeit and pay to the General Fund for each violation a civil penalty of not more than $5,000, to be determined by the Oregon Government Ethics Commission.

(2)(a) The commission may impose civil penalties upon a person who fails to file the statement required under ORS 171.745 or 171.750. In enforcing this subsection, the commission is not required to follow the procedures in ORS 171.778 before finding that a violation of ORS 171.745 or 171.750 has occurred.

(b) Failure to file the required statement in timely fashion is prima facie evidence of a violation of ORS 171.745 or 171.750.

(c) The commission may impose a civil penalty of $10 for each of the first 14 days the statement is late beyond the date set by law and $50 for each day thereafter. The maximum penalty that may be imposed under this subsection is $5,000.

(3) A civil penalty imposed under this section may be recovered in an action brought in the name of the State of Oregon in any court of appropriate jurisdiction or may be imposed as provided in ORS 183.745. In any proceedings before the court, including judicial review under ORS 183.745, the court may review the penalty as to both liability and reasonableness of amount.

(4)(a) Except as provided in paragraph (b) of this subsection, the commission shall report, in the manner described in ORS 192.245, to the Legislative Assembly violations of any provision of ORS 171.740 to 171.762, or any rule adopted under ORS 171.725 to 171.785, for which a penalty is imposed under this section. The report shall include the name of the person against whom the penalty was imposed and describe the nature of the violation.

(b) The commission shall adopt rules specifying conditions under which repeated violations of ORS 171.745 or 171.750 involving a failure to file required statements in a timely fashion are reported to the Legislative Assembly.

(5) In lieu of or in conjunction with finding a violation of law or rule or imposing a civil penalty under this section, the commission may issue a written letter of reprimand, explanation or education. [1973 c.802 §13; 1987 c.566 §6a; 1991 c.734 §9; 2007 c.877 §10]

Note: See note under 171.745.

_______________



Chapter 172

Chapter 172 Â Commission on Uniform Laws;

Commission on Indian Services

2007 EDITION

COMMISSIONS ON UNIFORM LAWS, INDIAN SERVICES

STATE LEGISLATIVE DEPARTMENT AND LAWS

COMMISSION ON UNIFORM STATE LAWS

172.010Â Â Â Â  Commission on Uniform State Laws; compensation and expenses of members

172.020Â Â Â Â  Duties of the commission

COMMISSION ON INDIAN SERVICES

172.100Â Â Â Â  Legislative policy

172.110Â Â Â Â  Members; appointment; qualifications; term; quorum; compensation and expenses

172.120Â Â Â Â  Duties and powers; report

172.130Â Â Â Â  Executive Officer and employees

172.140Â Â Â Â  Authority to accept contributions; disposition of funds received

COMMISSION ON UNIFORM STATE LAWS

Â Â Â Â Â  172.010 Commission on
Uniform
State
Laws; compensation and expenses of members. (1) A commission hereby is created to be known as the Commission on Uniform State Laws which shall consist of:

Â Â Â Â Â  (a) Three members of the bar who shall be appointed by the Governor for terms of four years each, or until their successors are appointed and qualify; and

Â Â Â Â Â  (b) Any resident of this state who has been elected a life member of the National Conference of Commissioners on Uniform State Laws because of long service in the cause of uniformity of state legislation.

Â Â Â Â Â  (2) The commissioners shall meet at least once in two years and shall elect one of their number as chairperson and another as secretary, each of whom shall hold office for a term of two years, or until a successor is elected and qualifies.

Â Â Â Â Â  (3) Upon the death, resignation or failure or refusal to serve of any appointed commissioner, the office shall become vacant and the Governor shall make an appointment to fill the vacancy for the unexpired term of the former appointee.

Â Â Â Â Â  (4) A member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 Â§9]

Â Â Â Â Â  172.020 Duties of the commission. Each commissioner shall attend the meetings of the National Conference of Commissioners on Uniform State Laws, and both in and out of such national conference shall do all in the power of the commissioner to promote uniformity in state laws, in all subjects in which uniformity is desirable and practicable. The commission shall report to the legislature at each regular session, and from time to time thereafter as the commission deems proper, an account of its transactions and its advice and recommendations for legislation. It also shall be the duty of the commission to bring about as far as practicable the uniform judicial interpretation of all uniform laws.

COMMISSION ON INDIAN SERVICES

Â Â Â Â Â  172.100 Legislative policy. It is declared to be the policy and intent of the Legislative Assembly that:

Â Â Â Â Â  (1) The State of
Oregon
shall establish a Commission on Indian Services for the purpose of improving services with American Indians in the State of
Oregon
.

Â Â Â Â Â  (2) The commission will not abrogate or supersede negotiations or relations that any Indian tribe, band or group might have or develop individually with any state, federal or local government. [1975 c.688 Â§1; 1979 c.33 Â§1]

Â Â Â Â Â  172.110 Members; appointment; qualifications; term; quorum; compensation and expenses. (1) The Commission on Indian Services shall be comprised of 13 members appointed jointly by the President of the Senate and the Speaker of the House of Representatives. Membership shall include:

Â Â Â Â Â  (a) One member from the Senate.

Â Â Â Â Â  (b) One member from the House of Representatives.

Â Â Â Â Â  (c) One member from the Confederated Tribes of the Warm Springs Indian Reservation.

Â Â Â Â Â  (d) One member from the Confederated Tribes of the Umatilla Indian Reservation.

Â Â Â Â Â  (e) One member from the Burns-Paiute Tribe.

Â Â Â Â Â  (f) One member from the Confederated Tribes of Siletz Indians of Oregon.

Â Â Â Â Â  (g) One member from the Confederated Tribes of the Grand Ronde.

Â Â Â Â Â  (h) One member from the Cow Creek Band of Umpqua Indians.

Â Â Â Â Â  (i) One member from the Confederated Coos,
Lower Umpqua
and Siuslaw Tribes.

Â Â Â Â Â  (j) One member from the Klamath Tribe.

Â Â Â Â Â  (k) One member from the Coquille Tribe.

Â Â Â Â Â  (L) One member from each of the following areas in which nonreservation Indians reside:

Â Â Â Â Â  (A)
Portland
urban area.

Â Â Â Â Â  (B)
Willamette
Valley
area.

Â Â Â Â Â  (2) If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise the powers of the Speaker or President as a member of the commission except that the alternate shall not preside if the Speaker or President is chairperson.

Â Â Â Â Â  (3) All appointments of those representing the Indian population shall be made from nominees selected by the appropriate tribal council or the representative Indian organizations in the identified nonreservation areas.

Â Â Â Â Â  (4) The term of office is two years. Vacancies shall be filled by the appointing authority for the unexpired term.

Â Â Â Â Â  (5) In the event that other nonfederally recognized tribes indigenous to
Oregon
obtain federal recognition status, the Commission on Indian Services may recommend to the Legislative Assembly that membership on the commission be granted to such tribes who demonstrate proof of federal recognition and their authority to speak in the interest of the tribe they represent. However, the total number of membership positions on the commission shall not exceed 13. In order to accommodate tribal representatives, the adjustment shall be made from among members designated under subsection (1)(L) of this section. Individual nontribal groups and organizations shall not be considered for membership on the commission. Though individual nontribal groups and organizations shall not be specifically represented on the commission, the commission as a whole shall serve as a forum for considering the needs and concerns of these groups and organizations as well as the needs and concerns of all American Indians in
Oregon
.

Â Â Â Â Â  (6) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (7) A majority of the members of the commission constitutes a quorum for the transaction of business but no final decision may be made without an affirmative vote of the majority of the members appointed to the commission.

Â Â Â Â Â  (8) Members who are not members of the Legislative Assembly may be paid compensation and expenses as provided in ORS 292.495, from such funds as may be available to the commission therefor. Members who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1975 c.688 Â§2; 1977 c.891 Â§4; 1979 c.33 Â§2; 1985 c.268 Â§1; 1985 c.565 Â§17; 1987 c.54 Â§1; 1987 c.879 Â§2; 1991 c.147 Â§1]

Â Â Â Â Â  172.120 Duties and powers; report. The Commission on Indian Services shall:

Â Â Â Â Â  (1) Compile information relating to services available to Indians, including but not limited to education and training programs, work programs, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

Â Â Â Â Â  (2) Develop and sponsor in cooperation with Indian groups and organizations, programs to inform Indians of services available to them.

Â Â Â Â Â  (3) Develop and sponsor programs to make Indian wants and needs known to the public and private agencies the activities of which affect Indians. Encourage and support these public and private agencies to expand and improve their activities affecting the Indians.

Â Â Â Â Â  (4) Assess programs of state agencies operating for the benefit of Indians and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (5) Report biennially to the Governor and the Legislative Assembly on all matters of concern to Indians of this state and recommend appropriate action. [1975 c.688 Â§3; 1979 c.33 Â§3]

Â Â Â Â Â  172.130 Executive Officer and employees. The Commission on Indian Services may employ an Executive Officer and other staff as may be necessary to carry out the purposes of ORS 172.100 to 172.140. [1975 c.688 Â§4; 1985 c.268 Â§2]

Â Â Â Â Â  172.140 Authority to accept contributions; disposition of funds received. The Commission on Indian Services may accept contributions of funds and assistance from the
United States
, its agencies, or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the commission. All such funds are continuously appropriated to aid in financing the functions of the commission and shall be deposited in the General Fund of the State Treasury to the credit of a separate account for the commission and shall be disbursed for the purpose for which contributed. [1975 c.688 Â§5; 1981 c.583 Â§4]

_______________



Chapter 173

Chapter 173 Â Legislative Service Agencies

2007 EDITION

LEGISLATIVE SERVICE AGENCIES

STATE LEGISLATIVE DEPARTMENT AND LAWS

GENERAL PROVISIONS

173.005Â Â Â Â  Personnel policies for employees of statutory committees

173.007Â Â Â Â  Personnel policies applicable to regular employees of Legislative Assembly

FISCAL AND REVENUE IMPACT STATEMENTS

173.025Â Â Â Â  Preparation of fiscal impact and revenue impact statements for legislation affecting local governments

173.029Â Â Â Â  Preparation of statements for legislation creating new crime or increasing period of incarceration

173.035Â Â Â Â  Submission of statements to Legislative Assembly; committee referral and review

173.045Â Â Â Â  Revision of statements

173.051Â Â Â Â  Preparation of fiscal impact statements for legislation increasing employer contributions under Public Employees Retirement System

173.055Â Â Â Â  Contracts to provide fiscal data

LEGISLATIVE COUNSEL COMMITTEE

173.111Â Â Â Â  Legislative Counsel Committee and office of Legislative Counsel established

173.120Â Â Â Â  Legislative Counsel to be in attendance upon legislative sessions

173.130Â Â Â Â  Performance of legislative services; charges

173.135Â Â Â Â  Participation in legal proceedings to protect legislative interests

173.140Â Â Â Â  Preparation of initiative measures

173.160Â Â Â Â  Powers and duties of Legislative Counsel in preparing editions for publication

173.191Â Â Â Â  Membership; term; vacancies; advisory committees

173.200Â Â Â Â  Selection of Legislative Counsel

173.210Â Â Â Â  Employment of staff

173.215Â Â Â Â  Effect of expiration of terms of committee members

173.220Â Â Â Â  Location of Legislative CounselÂs office

173.230Â Â Â Â  Confidential nature of matters handled by committeeÂs staff

173.240Â Â Â Â  CommitteeÂs staff prohibited from influencing legislation

OREGON
LAW COMMISSION

173.315Â Â Â Â  Oregon Law Commission established; duties; membership; chairperson

173.325Â Â Â Â  Compensation and expenses of members

173.328Â Â Â Â  Commission meetings

173.335Â Â Â Â  Commission staff; duties

173.338Â Â Â Â  Law revision program; drafting services

173.342Â Â Â Â  Commission biennial report to Legislative Assembly

173.345Â Â Â Â  Cooperation with bar associations or other associations

173.347Â Â Â Â  Appearance of commission members or staff before Legislative Assembly

173.352Â Â Â Â  Advisory and technical committees

173.355Â Â Â Â  Solicitation and receipt of gifts and grants

173.357Â Â Â Â  Disposition of moneys collected or received by commission

LEGISLATIVE FISCAL OFFICER

173.410Â Â Â Â  Appointing authority for Legislative Fiscal Officer; selection of officer

173.420Â Â Â Â  Duties of Legislative Fiscal Officer

173.450Â Â Â Â  Employment of staff; compensation and expenses of staff members

173.455Â Â Â Â  Maintaining confidentiality of draft measures

OREGON
STATE
CAPITOL FOUNDATION

173.500Â Â Â Â  Establishment; members; powers and duties

NATURAL RESOURCES POLICY ADMINISTRATOR

173.610Â Â Â Â  Appointing authority for Natural Resources Policy Administrator; selection of administrator

173.620Â Â Â Â  Duties of Natural Resources Policy Administrator

173.630Â Â Â Â  Employment of staff; compensation and expenses of staff members

173.640Â Â Â Â  Confidential nature of matters handled by administrator and staff; administrator and staff prohibited from influencing legislation

LEGISLATIVE ADMINISTRATION COMMITTEE

173.710Â Â Â Â  Legislative Administration Committee and office of Legislative Administrator established

173.720Â Â Â Â  Duties of Legislative Administrator

173.730Â Â Â Â  Committee membership; status; term; chairperson

173.740Â Â Â Â  Employment of staff; compensation and expenses of staff; staff prohibited from influencing legislation

173.750Â Â Â Â  Effect of expiration of terms of committee members

173.760Â Â Â Â  Advisory committees; compensation and expenses

173.763Â Â Â Â  Electronic distribution of information; no fee for distribution; reservation of copyright and other proprietary interest

173.766Â Â Â Â  Electronic mail address; website

173.770Â Â Â Â  Rules regarding fees for services and obtaining copyrights and patents

173.780Â Â Â Â
Sale
or lease of data processing programs, materials and information

173.785Â Â Â Â  Capitol gift shop; bidding; use of profits

173.790Â Â Â Â  Stores Revolving Account; Property and Supplies Stores Account

LEGISLATIVE REVENUE OFFICER

173.800Â Â Â Â  Appointing authority for Legislative Revenue Officer; selection of officer

173.810Â Â Â Â  Employment of staff; compensation and expenses

173.820Â Â Â Â  Duties and powers

173.830Â Â Â Â  Authority to accept and expend funds; disposition of moneys received

173.840Â Â Â Â  Designation as applicant for certain federal programs

173.850Â Â Â Â  Department of Revenue to provide assistance; status of reports and information

173.855Â Â Â Â  Maintaining confidentiality of draft measures

GENERAL PROVISIONS

Â Â Â Â Â  173.005 Personnel policies for employees of statutory committees. (1) The appointing authority for regular employees of the Legislative Administration Committee, Legislative Counsel Committee or any other statutory committee or statutory office of the Legislative Assembly holding regular positions in the same sense as those held by regular employees of those statutory committees or offices, may adopt and follow policies in regard to working hours, leaves of absence, vacations and sick and disability leave for those employees consistent with the State Personnel Relations Law and applicable rules adopted pursuant thereto.

Â Â Â Â Â  (2) The Legislative Administration Committee may adopt and follow policies in regard to vacation and sick leave for regular employees of the Legislative Assembly to whom subsection (1) of this section does not apply that are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto.

Â Â Â Â Â  (3) Vacation and sick leave accrued by a regular employee of a statutory committee or office under subsection (1) of this section and by a regular employee of the Legislative Assembly under subsection (2) of this section shall be credited to the employee by the state agency in the executive or administrative branch that employs the regular employee immediately after that employeeÂs employment by a statutory committee or office or by the Legislative Assembly. [1971 c.638 Â§15; 1979 c.468 Â§38; 1979 c.509 Â§1a]

Â Â Â Â Â  173.007 Personnel policies applicable to regular employees of Legislative Assembly. (1) If the Legislative Administration Committee adopts policies under ORS 173.005 (2), it may give credit for vacation and sick leave of regular employees of the Legislative Assembly that accrued prior to October 3, 1979, if:

Â Â Â Â Â  (a) The policies adopted and the method of crediting the vacation and sick leave are consistent with the provisions of the State Personnel Relations Law and applicable rules adopted pursuant thereto; and

Â Â Â Â Â  (b) The regular employee has not been compensated previously in any way for any vacation or sick leave.

Â Â Â Â Â  (2) If the Legislative Administration Committee acts pursuant to subsection (1) of this section, vacation and sick leave accrued by a regular employee of the Legislative Assembly shall be credited as provided in ORS 173.005 (3) if a former regular employee is in the employ of a state agency in the executive or administrative branch. [1979 c.509 Â§Â§2,3]

Â Â Â Â Â  173.010 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.015 [1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.020 [Repealed by 1953 c.492 Â§16]

FISCAL AND REVENUE IMPACT STATEMENTS

Â Â Â Â Â  173.025 Preparation of fiscal impact and revenue impact statements for legislation affecting local governments. (1) The Legislative Fiscal Officer, with the aid of the Oregon Department of Administrative Services, Legislative Revenue Officer, state agencies and affected local governmental units, including school districts, shall prepare a fiscal impact statement on each measure reported out of a committee of the Legislative Assembly that could have an effect on expenditures of local governmental units, including school districts.

Â Â Â Â Â  (2) The Legislative Revenue Officer, with aid of the Legislative Fiscal Officer, the Department of Revenue, state agencies and affected local governmental units, including school districts, shall prepare a revenue impact statement on each measure reported out of a committee of the Legislative Assembly that could have any effect on revenues of local governmental units, including school districts. [1977 c.414 Â§1; 1989 c.970 Â§2; 2007 c.828 Â§1]

Â Â Â Â Â  173.029 Preparation of statements for legislation creating new crime or increasing period of incarceration. (1) For any measure reported out of a committee of the Legislative Assembly the effect of which is to create a new crime or increase the period of incarceration allowed or required for an existing crime, the Legislative Fiscal Officer, with the aid of the Oregon Department of Administrative Services, Legislative Revenue Officer, state agencies and affected local governmental units, shall prepare a fiscal impact statement describing the fiscal impact that the measure would, if enacted, have on the state as well as on local governmental units.

Â Â Â Â Â  (2) In particular and to the extent practicable, the Legislative Fiscal Officer shall determine and describe in the statement the following:

Â Â Â Â Â  (a) The fiscal impact on state and local law enforcement agencies, including an estimate of the increase in anticipated number of arrests annually;

Â Â Â Â Â  (b) The fiscal impact on state and local courts, including an estimate of the increase in the anticipated number of trials annually;

Â Â Â Â Â  (c) The fiscal impact on district attorney offices, including an estimate of the increase in the anticipated number of prosecutions annually;

Â Â Â Â Â  (d) The fiscal impact on public defense resources, including an estimate of the increase in the anticipated number of cases annually; and

Â Â Â Â Â  (e) The fiscal impact on state and local corrections resources, including resources supporting parole and probation supervision, and also including an estimate of the increase in the anticipated number of bed-days to be used annually at both the state and local level as a result of the passage of the measure. [1987 c.854 Â§2; 2001 c.962 Â§103; 2007 c.828 Â§2]

Â Â Â Â Â  173.030 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.035 Submission of statements to Legislative Assembly; committee referral and review. The Legislative Fiscal Officer and Legislative Revenue Officer shall submit the statement prepared under ORS 173.025 or 173.029 to the Legislative Assembly at a time set by the rules of the house where the measure was introduced. The Speaker of the House of Representatives and the President of the Senate shall refer the statement to the committee to which the measure was referred. The committee shall review the statement prepared under ORS 173.025 or 173.029 prior to reporting the measure out. [1977 c.414 Â§2; 1987 c.854 Â§3]

Â Â Â Â Â  173.040 [Repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.045 Revision of statements. The Legislative Fiscal Officer and Legislative Revenue Officer shall review and revise the statement as measures are amended. [1977 c.414 Â§3]

Â Â Â Â Â  173.050 [Amended by 1953 c.625 Â§4; repealed by 1953 c.492 Â§16]

Â Â Â Â Â  173.051 Preparation of fiscal impact statements for legislation increasing employer contributions under Public Employees Retirement System. The Legislative Fiscal Officer, with the aid of the Public Employees Retirement Board and public employers providing benefits under ORS chapter 238A, shall prepare a fiscal impact statement on each measure reported out of a committee of the Legislative Assembly that would increase employer contributions under ORS chapter 238A. If the Legislative Fiscal Officer determines that a proposed measure would result in an increase in the total liability for benefits under ORS chapter 238A that is in excess of one-tenth of one percent, the Legislative Fiscal Officer shall promptly notify the Public Employees Retirement Board. The board shall thereafter promptly give notice of the proposed measure, and the fiscal impact of the proposed measure as determined by the Legislative Fiscal Officer, to all public employers providing benefits under ORS chapter 238A. [2003 c.733 Â§45b; 2007 c.828 Â§3]

Â Â Â Â Â  173.055 Contracts to provide fiscal data. The Legislative Fiscal Officer and Legislative Revenue Officer are authorized to contract with other agencies or persons to provide fiscal data necessary to carry out the provisions of ORS 173.025 to 173.055. [1977 c.414 Â§4]

LEGISLATIVE COUNSEL COMMITTEE

Â Â Â Â Â  173.110 [1953 c.492 Â§1; repealed by 1969 c.256 Â§1 (173.111 enacted in lieu of 173.110)]

Â Â Â Â Â  173.111 Legislative Counsel Committee and office of Legislative Counsel established. The Legislative Counsel Committee is established as a joint committee of the Legislative Assembly. The Legislative Counsel Committee shall select a Legislative Counsel to serve as its executive officer. [1969 c.256 Â§2 (enacted in lieu of 173.110); 1971 c.638 Â§4; 1999 c.117 Â§1]

Â Â Â Â Â  173.120 Legislative Counsel to be in attendance upon legislative sessions. The Legislative Counsel shall be in attendance upon all sessions of the Legislative Assembly. [1953 c.492 Â§2]

Â Â Â Â Â  173.130 Performance of legislative services; charges. (1) The Legislative Counsel shall prepare or assist in the preparation of legislative measures when requested to do so by a member or committee of the Legislative Assembly.

Â Â Â Â Â  (2) Upon the written request of a state agency, the Legislative Counsel may prepare or assist in the preparation of legislative measures that have been approved for preparation in writing by the Governor or the GovernorÂs designated representative. The Legislative Counsel may also prepare or assist in the preparation of legislative measures that are requested in writing by the Judicial Department, the Governor, the Secretary of State, the State Treasurer, the Attorney General, the Commissioner of the Bureau of Labor and Industries or the Superintendent of Public Instruction. In accordance with ORS 283.110, the Legislative Counsel may charge the agency or officer for the services performed.

Â Â Â Â Â  (3) The Legislative Counsel shall give such consideration to and service concerning any measure or other legislative matter before the Legislative Assembly as is requested by the House of Representatives, the Senate or any committee of the Legislative Assembly that has the measure or other matter under consideration.

Â Â Â Â Â  (4) The Legislative Counsel, pursuant to the policies and directions of the Legislative Counsel Committee and in conformity with any applicable rules of the House of Representatives or Senate, shall perform or cause to be performed research service requested by any member or committee of the Legislative Assembly in connection with the performance of legislative functions. Research assignments made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other research requests received by the Legislative Counsel. The research service to be performed includes the administrative services incident to the accomplishment of the research requests or assignments.

Â Â Â Â Â  (5) The Legislative Counsel shall give an opinion in writing upon any question of law in which the Legislative Assembly or any member or committee of the Legislative Assembly may have an interest when the Legislative Assembly or any member or committee of the Legislative Assembly requests the opinion. Except as provided in subsection (2) of this section and ORS 173.135, the Legislative Counsel shall not give opinions or provide other legal services to persons or agencies other than the Legislative Assembly and members and committees of the Legislative Assembly.

Â Â Â Â Â  (6) The Legislative Counsel may enter into contracts to carry out the functions of the Legislative Counsel. [1953 c.492 Â§3; 1959 c.295 Â§2; 1973 c.226 Â§1; 1979 c.237 Â§1; 1999 c.117 Â§2; 1999 c.207 Â§1; 2001 c.45 Â§2; 2001 c.104 Â§57]

Â Â Â Â Â  173.135 Participation in legal proceedings to protect legislative interests. When deemed necessary or advisable to protect the official interests of the Legislative Assembly, one or more legislative committees, or one or more members of the Legislative Assembly, the Legislative Counsel Committee may direct the Legislative Counsel and the staff of the Legislative Counsel, or may retain any member of the Oregon State Bar, to appear in, commence, prosecute or defend any action, suit, matter, cause or proceeding in any court or agency of this state or of the United States. Expenses and costs incurred pursuant to this section may be paid by the committee from any funds available to the committee. [1961 c.167 Â§32; 2005 c.22 Â§119]

Â Â Â Â Â  173.140 Preparation of initiative measures. The Legislative Counsel shall cooperate with the proponents of an initiative measure in its preparation when:

Â Â Â Â Â  (1) Requested in writing so to do by 50 or more electors proposing the measure; and

Â Â Â Â Â  (2) In the judgment of the committee there is reasonable probability that the measure will be submitted to the electors of the state under the laws relating to the submission of initiative measures. [1953 c.492 Â§4]

Â Â Â Â Â  173.150 [1953 c.492 Â§5; 1961 c.279 Â§1; repealed by 1981 c.517 Â§10 (171.275 enacted in lieu of 173.150)]

Â Â Â Â Â  173.152 [Formerly 171.272; 1963 c.420 Â§1; 1965 c.372 Â§1; 1981 c.517 Â§21; renumbered 171.315]

Â Â Â Â Â  173.155 [1959 c.295 Â§1; repealed by 1963 c.292 Â§1 (173.310 to 173.340 enacted in lieu of 173.155)]

Â Â Â Â Â  173.160 Powers and duties of Legislative Counsel in preparing editions for publication. In preparing editions of the statutes for publication and distribution, the Legislative Counsel shall not alter the sense, meaning, effect or substance of any Act, but, within such limitations, may:

Â Â Â Â Â  (1) Renumber sections and parts of sections of the Acts;

Â Â Â Â Â  (2) Rearrange sections;

Â Â Â Â Â  (3) Change reference numbers to agree with renumbered chapters, sections or other parts;

Â Â Â Â Â  (4) Delete references to repealed sections;

Â Â Â Â Â  (5) Substitute the proper subsection, section or chapter or other division numbers;

Â Â Â Â Â  (6) Change capitalization and spelling for the purpose of uniformity; and

Â Â Â Â Â  (7) Correct manifest clerical, grammatical or typographical errors. [1953 c.492 Â§6; 1999 c.117 Â§3; 2005 c.22 Â§120]

Â Â Â Â Â  173.170 [1953 c.492 Â§7; 1961 c.167 Â§28; 1981 c.517 Â§22; renumbered 171.285]

Â Â Â Â Â  173.180 [1953 c.492 Â§8; 1981 c.517 Â§23; renumbered 171.295]

Â Â Â Â Â  173.190 [1953 c.492 Â§9; 1961 c.167 Â§29; repealed by 1969 c.256 Â§3 (173.191 enacted in lieu of 173.190)]

Â Â Â Â Â  173.191 Membership; term; vacancies; advisory committees. (1) The Legislative Counsel Committee shall consist of the Speaker of the House of Representatives, the President of the Senate, members of the House appointed by the Speaker and members of the Senate appointed by the President. The Speaker of the House of Representatives and the President of the Senate may each designate from among the members of the appropriate house an alternate to exercise powers as a member of the committee. The appointing authorities shall appoint members of a new committee within 30 days after the convening of the Legislative Assembly in regular session.

Â Â Â Â Â  (2) The term of a member of the committee shall expire upon the convening of the Legislative Assembly in regular session next following the memberÂs appointment. Vacancies occurring in the membership of the committee shall be filled by the appointing authority.

Â Â Â Â Â  (3) The committee has a continuing existence and may meet, act and conduct its business during the sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions but the committee has no authority to affect the rules of either house.

Â Â Â Â Â  (4) The Legislative Counsel Committee may appoint advisory committees or subcommittees. Except as otherwise provided in this subsection, individuals other than members of the Legislative Assembly may serve on such advisory committees or subcommittees. A member of such committee or subcommittee who is not a member of the Legislative Assembly shall be compensated and reimbursed in the manner provided in ORS 292.495. An advisory committee or subcommittee appointed to assist the Legislative Counsel Committee in review of state agency rules may consist only of two or more members of the Legislative Assembly.

Â Â Â Â Â  (5) The Legislative Counsel Committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

Â Â Â Â Â  (6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate. [1969 c.256 Â§4 (enacted in lieu of 173.190); 1971 c.638 Â§5; 1975 c.136 Â§6; 1975 c.530 Â§4; 1977 c.344 Â§5; 1999 c.117 Â§4; 2001 c.45 Â§3; 2007 c.790 Â§4]

Â Â Â Â Â  173.196 [1975 c.136 Â§8; repealed by 1977 c.344 Â§7]

Â Â Â Â Â  173.200 Selection of Legislative Counsel. (1) The Legislative Counsel Committee shall select the Legislative Counsel, who shall serve at the pleasure of the committee. The Legislative Counsel shall be a person authorized to practice law in the highest court of one of the states of the
United States
.

Â Â Â Â Â  (2) The Legislative Counsel Committee shall fix the annual salary of the Legislative Counsel. Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Counsel shall be reimbursed for actual and necessary expenses incurred or paid by the Legislative Counsel in the performance of duties of the Legislative Counsel. [1953 c.492 Â§10; 1999 c.117 Â§5]

Â Â Â Â Â  173.210 Employment of staff. Subject to the approval of the committee, the Legislative Counsel may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Counsel deems necessary for the effective conduct of the work under the charge of the Legislative Counsel. [1953 c.492 Â§11; 1973 c.735 Â§8]

Â Â Â Â Â  173.215 Effect of expiration of terms of committee members. (1) The expiration of the terms of members of the Legislative Counsel Committee, as provided by ORS 173.191, does not affect the employment of any individual filling a position previously approved by the committee.

Â Â Â Â Â  (2) After the convening of the Legislative Assembly in regular session and until the newly appointed Legislative Counsel Committee provides otherwise, the Legislative Counsel may employ and fix the compensation of individuals the Legislative Counsel considers necessary for the effective conduct of the work supervised or managed by the Legislative Counsel.

Â Â Â Â Â  (3) Notwithstanding ORS 173.111 and 173.200, if a vacancy occurs in the position of Legislative Counsel after the convening of the Legislative Assembly in regular session and before the appointment of a Legislative Counsel Committee, the President of the Senate and the Speaker of the House of Representatives may jointly select a Legislative Counsel who has the qualifications set forth in ORS 173.200. The Legislative Counsel selected by the President and the Speaker serves at their pleasure at a salary jointly fixed by the President and the Speaker that does not exceed the salary last fixed by the committee. The President and Speaker may act in lieu of the Legislative Counsel Committee under ORS 293.335 in designating the Legislative Counsel they select to approve disbursements and in filing the statement of designation. After appointment of a Legislative Counsel Committee, the Legislative Counsel selected under this subsection serves at the pleasure of the committee and the committee may exercise power and authority over the Legislative Counsel as if the Legislative Counsel had been selected by the committee. [1965 c.113 Â§1; 1967 c.5 Â§1; 1975 c.136 Â§10; 1999 c.117 Â§6]

Â Â Â Â Â  173.220 Location of Legislative CounselÂs office. The permanent office of the Legislative Counsel shall be in the State Capitol, where the Legislative Counsel shall be provided with suitable and sufficient offices convenient to the chambers of the House and Senate. [1953 c.492 Â§12]

Â Â Â Â Â  173.230 Confidential nature of matters handled by committeeÂs staff. (1) The Legislative Counsel or any employee of the Legislative Counsel Committee may not reveal to any person not an employee of the committee the contents or nature of any matter before the Legislative Counsel in the official capacity of the Legislative Counsel, if the person bringing the matter before the Legislative Counsel or employee designates the matter as confidential. Matters not designated as confidential may be revealed only as prescribed by the rules of the committee.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Legislative Counsel may provide a copy of a draft measure to the Legislative Fiscal Officer and the Legislative Revenue Officer.

Â Â Â Â Â  (3) The provision by the Legislative Counsel of a copy of a draft measure under subsection (2) of this section is not a waiver of privilege under ORS 40.225. [1953 c.492 Â§14; 1961 c.167 Â§30; 1999 c.117 Â§7; 2001 c.45 Â§4]

Â Â Â Â Â  173.240 CommitteeÂs staff prohibited from influencing legislation. Neither the Legislative Counsel nor any employee of the committee shall oppose, urge or attempt to influence legislation. [1953 c.492 Â§14]

Â Â Â Â Â  173.250 [1953 c.492 Â§15; 1957 c.60 Â§1; subsection (4) enacted as 1961 c.159 Â§2; 1969 c.256 Â§5; 1981 c.517 Â§24; renumbered 171.305]

Â Â Â Â Â  173.310 [1963 c.292 Â§2 (173.310 to 173.340 enacted in lieu of 173.155); 1969 c.314 Â§10; 1971 c.638 Â§7; 1977 c.186 Â§1; repealed by 1979 c.472 Â§2]

OREGON
LAW COMMISSION

Â Â Â Â Â  173.315
Oregon
Law Commission established; duties; membership; chairperson. (1) The Oregon Law Commission is established to conduct a continuous substantive law revision program, including but not limited to the subjects stated in ORS 173.338.

Â Â Â Â Â  (2) The Oregon Law Commission shall consist of:

Â Â Â Â Â  (a) Two persons, at least one of whom is a Senator at the time of appointment, appointed by the President of the Senate;

Â Â Â Â Â  (b) Two persons, at least one of whom is a Representative at the time of appointment, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (c) The deans of
Oregon
Âs accredited law schools, or their designees;

Â Â Â Â Â  (d) Three persons designated by the Board of Governors of the Oregon State Bar;

Â Â Â Â Â  (e) The Attorney General or the Attorney GeneralÂs designee;

Â Â Â Â Â  (f) The Chief Justice of the Supreme Court or the Chief JusticeÂs designee; and

Â Â Â Â Â  (g) One person appointed by the Governor.

Â Â Â Â Â  (3) The term of office of each appointed member of the Oregon Law Commission is two years. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on September 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. A member shall be removed from the commission if the member misses three consecutive meetings without prior approval of the chairperson.

Â Â Â Â Â  (4) The Oregon Law Commission shall elect its chairperson and vice chairperson from among the members with such powers and duties as the commission shall determine.

Â Â Â Â Â  (5) A majority of the members of the commission constitutes a quorum for the transaction of business. [1981 c.813 Â§1; 1997 c.661 Â§1]

Â Â Â Â Â  173.320 [1963 c.292 Â§3 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.325 Compensation and expenses of members. A member of the Oregon Law Commission who is not a member of the Legislative Assembly shall receive no compensation for services as a member but, subject to any other applicable law regulating travel and other expenses for state officers, may receive actual and necessary travel and other expenses incurred in the performance of official duties, providing funds are appropriated therefor in the budget of the Legislative Counsel Committee. [1981 c.813 Â§2; 1987 c.879 Â§3; 1997 c.661 Â§2]

Â Â Â Â Â  173.328 Commission meetings. The Oregon Law Commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1997 c.661 Â§5]

Â Â Â Â Â  173.330 [1963 c.292 Â§4 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.335 Commission staff; duties. (1) The Legislative Counsel shall assist the Oregon Law Commission to carry out its functions as provided by law.

Â Â Â Â Â  (2) The Legislative Counsel pursuant to subsection (1) of this section shall:

Â Â Â Â Â  (a) Coordinate research for, and preparation of, legislative proposals, as requested by the commission.

Â Â Â Â Â  (b) Examine the published opinions of any judge of the Supreme Court, the Court of Appeals and the Oregon Tax Court of this state for the purpose of discovering and reporting to the commission any statutory defects, anachronisms or omissions mentioned therein.

Â Â Â Â Â  (c) Receive suggestions and proposed changes in the law from interested persons, and bring such suggestions and proposals to the attention of the commission.

Â Â Â Â Â  (d) Perform such other services as are necessary to enable the commission to carry out its functions as provided by law. [1981 c.813 Â§Â§3,4; 1997 c.661 Â§6]

Â Â Â Â Â  173.338 Law revision program; drafting services. (1) The specific subject areas to be part of the law revision program of the Oregon Law Commission include but are not limited to:

Â Â Â Â Â  (a) The common law and statutes of the state and current judicial decisions for the purpose of discovering defects and anachronisms in the law and recommending needed reforms.

Â Â Â Â Â  (b) Proposed changes in the law recommended by the American Law Institute, the National Conference of Commissioners on Uniform State Laws, any bar association or other learned bodies.

Â Â Â Â Â  (c) Suggestions from judges, justices, public officials, lawyers and the public generally as to defects and anachronisms in the law.

Â Â Â Â Â  (d) Such changes in the law as the commission considers necessary to modify or eliminate antiquated and inequitable rules of law and to bring the law of
Oregon
into harmony with modern conditions.

Â Â Â Â Â  (e) The express repeal of all statutes repealed by implication or held unconstitutional by state and federal courts.

Â Â Â Â Â  (2) The Legislative Counsel shall provide necessary drafting services as legislative priorities permit. [1997 c.661 Â§3]

Â Â Â Â Â  173.340 [1963 c.292 Â§5 (173.310 to 173.340 enacted in lieu of 173.155); repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.342 Commission biennial report to Legislative Assembly. (1) The Oregon Law Commission shall file a report at each regular session of the Legislative Assembly that shall contain recommendations for statutory and administrative changes and a calendar of topics selected by the commission for study, including a list of the studies in progress and a list of topics intended for future consideration.

Â Â Â Â Â  (2) The commission shall also study any topic that the Legislative Assembly, by concurrent resolution, refers to it for such study. [1997 c.661 Â§4]

Â Â Â Â Â  173.345 Cooperation with bar associations or other associations. The Oregon Law Commission may cooperate with any bar association or other learned, professional or scientific association, institution or foundation in a manner suitable to fulfill the functions of the commission. [1997 c.661 Â§7]

Â Â Â Â Â  173.347 Appearance of commission members or staff before Legislative Assembly. The Oregon Law Commission by its members or its staff may appear before committees of the Legislative Assembly in an advisory capacity, pursuant to the rules thereof, to present testimony and evidence in support of the commissionÂs recommendations. [1997 c.661 Â§8]

Â Â Â Â Â  173.350 [1965 c.397 Â§1; repealed by 1979 c.472 Â§2]

Â Â Â Â Â  173.352 Advisory and technical committees. (1) To aid and advise the Oregon Law Commission in the performance of its functions, the commission may establish such advisory and technical committees as the commission considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred in the performance of their official duties. [1997 c.661 Â§10]

Â Â Â Â Â  173.355 Solicitation and receipt of gifts and grants. The Oregon Law Commission may solicit and receive funds from grants and gifts to assist and support its functions. [1997 c.661 Â§9]

Â Â Â Â Â  173.357 Disposition of moneys collected or received by commission. All moneys collected or received by the Oregon Law Commission shall be paid into the General Fund of the State Treasury. Such moneys are continuously appropriated for and shall be used by the commission in carrying out the purposes for which the funds are received. [1997 c.661 Â§11]

LEGISLATIVE FISCAL OFFICER

Â Â Â Â Â  173.410 Appointing authority for Legislative Fiscal Officer; selection of officer. (1) As used in this section, ORS 173.420 and 173.450, Âappointing authorityÂ means the Joint Committee on Ways and Means during a session of the Legislative Assembly and the Emergency Board during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (2) The appointing authority shall select the Legislative Fiscal Officer who shall serve at the pleasure of the appointing authority and under its direction. [1959 c.70 Â§1; 1971 c.679 Â§1]

Â Â Â Â Â  173.420 Duties of Legislative Fiscal Officer. (1) Pursuant to the policies and directions of the appointing authority, the Legislative Fiscal Officer shall:

Â Â Â Â Â  (a) Ascertain facts and make recommendations to the Legislative Assembly concerning the GovernorÂs budget report.

Â Â Â Â Â  (b) Ascertain facts concerning state expenditures and make estimates concerning state expenditures.

Â Â Â Â Â  (c) Ascertain facts and make recommendations concerning the fiscal implications of the organization and functions of the state and its agencies.

Â Â Â Â Â  (d) Ascertain facts and make recommendations on such other matters as may be provided for by joint or concurrent resolution.

Â Â Â Â Â  (e) Furnish such assistance in the performance of their duties as is requested by the House Revenue Committee, the Senate Revenue Committee, the Legislative Revenue Officer and other legislative standing and interim committees and members of the Legislative Assembly.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Legislative Fiscal Officer may enter into contracts to carry out the functions of the Legislative Fiscal Officer. [1959 c.70 Â§2; 1971 c.679 Â§2; 1975 c.789 Â§7; 1999 c.207 Â§2; 2001 c.158 Â§1]

Â Â Â Â Â  173.430 [1959 c.70 Â§11; 1961 c.167 Â§14; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.440 [1959 c.70 Â§Â§3,4,5; 1961 c.41 Â§1; 1961 c.167 Â§33a; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.450 Employment of staff; compensation and expenses of staff members. (1) Subject to the approval of the appointing authority, the Legislative Fiscal Officer may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Fiscal Officer finds necessary for the effective conduct of the work under the charge of the Legislative Fiscal Officer.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the Legislative Fiscal Officer.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Fiscal Officer and members of the staff of the Legislative Fiscal Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1959 c.70 Â§Â§6,7,8; 1971 c.679 Â§3]

Â Â Â Â Â  173.455 Maintaining confidentiality of draft measures. The Legislative Fiscal Officer or any employee of the Legislative Fiscal Officer may not reveal to any person not an employee of the Legislative Fiscal Officer the contents or nature of any confidential draft measure provided to the Legislative Fiscal Officer by the Legislative Counsel. [2001 c.45 Â§5]

Â Â Â Â Â  173.460 [1965 c.113 Â§2; repealed by 1971 c.679 Â§7]

OREGON
STATE
CAPITOL FOUNDATION

Â Â Â Â Â  173.500 Establishment; members; powers and duties. (1) There is established within the legislative department the Oregon State Capitol Foundation. The foundation shall be composed of not fewer than nine and not more than 25 voting members, who shall each serve a term of four years. The President of the Senate shall appoint three voting members from members of the Senate. The Speaker of the House of Representatives shall appoint three voting members from members of the House of Representatives. The Legislative Administration Committee shall appoint the remaining voting members. A member is eligible for reappointment. At all times there shall be appointed to the foundation an odd number of voting members. The foundation may appoint honorary, nonvoting members to the foundation.

Â Â Â Â Â  (2) The Oregon State Capitol Foundation shall:

Â Â Â Â Â  (a) Advise the Legislative Administration Committee on the terms and conditions of contracts or agreements entered into under ORS 276.002.

Â Â Â Â Â  (b) Recommend to the committee renovations, repairs and additions to the State Capitol.

Â Â Â Â Â  (c) Recommend to the committee exhibits and events for the State Capitol.

Â Â Â Â Â  (d) Deposit gifts, grants, donations and moneys converted from gifts or donations of other than money into separate trust accounts reserved for the purposes of the gifts, grants and donations.

Â Â Â Â Â  (e) Develop, maintain and implement plans to:

Â Â Â Â Â  (A) Enhance and embellish the State Capitol in keeping with the design and purpose of the building and adjacent areas; and

Â Â Â Â Â  (B) Preserve the history of activities of state government that have occurred in the State Capitol and of persons who have participated in state government in the State Capitol.

Â Â Â Â Â  (f) Adopt rules to guide the foundation and implement the foundationÂs responsibilities under this subsection and the foundationÂs authority under subsections (3) to (5) of this section.

Â Â Â Â Â  (g) Consult with any advisory committees the Legislative Administration Committee may designate before the foundation makes a recommendation required by this subsection.

Â Â Â Â Â  (3) The Oregon State Capitol Foundation may:

Â Â Â Â Â  (a) Solicit and accept gifts, grants and donations from public and private sources in the name of the foundation.

Â Â Â Â Â  (b) Under guidelines adopted by the Legislative Administration Committee, expend moneys from the Oregon State Capitol Foundation Fund for the purposes set out in subsection (2) of this section, including but not limited to the reasonable and necessary operating expenses of the foundation.

Â Â Â Â Â  (c) Convert gifts or donations other than money into moneys.

Â Â Â Â Â  (d) Become or create an organization under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (4)(a) As used in this subsection, Âcommunity foundationÂ has the meaning given that term in ORS 348.580.

Â Â Â Â Â  (b) The Oregon State Capitol Foundation may enter into agreements with a person, including a community foundation in
Oregon
, for the person to assume the management of the moneys in the Oregon State Capitol Foundation Fund. The Oregon State Capitol Foundation may transfer to the person any moneys in the fund.

Â Â Â Â Â  (c) The Oregon State Capitol Foundation shall include in any agreement entered into under this subsection a requirement that:

Â Â Â Â Â  (A) The person conduct a periodic independent financial audit of the moneys transferred to the person.

Â Â Â Â Â  (B) The person prepare an annual financial report according to generally accepted accounting principles.

Â Â Â Â Â  (C) The person submit an annual financial report to the Oregon State Capitol Foundation, the Legislative Administration Committee and the Oregon Investment Council.

Â Â Â Â Â  (d) If a provision of an agreement entered into under this subsection would cause the person to be out of compliance with a federal law, the Oregon State Capitol Foundation may waive the provision.

Â Â Â Â Â  (5) The Oregon State Capitol Foundation may, through the Legislative Administrator, enter into contracts or agreements to implement the foundationÂs responsibilities and authority. ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to a contract or agreement entered into by the foundation.

Â Â Â Â Â  (6) The Oregon State Capitol Foundation may take action under this section upon a majority vote of a quorum of members. A majority of the voting members of the foundation constitutes a quorum for the transaction of business. [2001 c.118 Â§1; 2003 c.794 Â§197]

Â Â Â Â Â  173.510 [1965 c.581 Â§1; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.520 [1965 c.581 Â§2; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.530 [1965 c.581 Â§4; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.540 [1965 c.581 Â§Â§6, 10; 1969 c.314 Â§11; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.550 [1965 c.581 Â§11; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.560 [1965 c.581 Â§12; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.570 [1965 c.581 Â§9; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.580 [1965 c.581 Â§7; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.590 [1965 c.581 Â§8; repealed by 1971 c.679 Â§7]

Â Â Â Â Â  173.600 [1965 c.581 Â§5; repealed by 1971 c.679 Â§7]

NATURAL RESOURCES POLICY ADMINISTRATOR

Â Â Â Â Â  173.610 Appointing authority for Natural Resources Policy Administrator; selection of administrator. (1) As used in this section and ORS 173.620 and 173.630, Âappointing authorityÂ means the President and Minority Leader of the Senate and the Speaker and Minority Leader of the House of Representatives.

Â Â Â Â Â  (2) The appointing authority shall select the Natural Resources Policy Administrator by unanimous agreement. The administrator shall serve at the pleasure and under the direction of the appointing authority. [1999 c.1048 Â§1]

Â Â Â Â Â  173.620 Duties of Natural Resources Policy Administrator. (1) Pursuant to the policies and directions of the appointing authority, the Natural Resources Policy Administrator shall:

Â Â Â Â Â  (a) Upon written request of a member or committee of the Legislative Assembly, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to the natural resources of this state and to any other relevant matters.

Â Â Â Â Â  (b) Ascertain facts concerning the natural resources of this state.

Â Â Â Â Â  (c) Make recommendations to the Legislative Assembly concerning the natural resources policy of this state.

Â Â Â Â Â  (d) Prepare analyses of the effect of all natural resources measures before the Legislative Assembly and of all other measures affecting the natural resources of this state.

Â Â Â Â Â  (e) Assist in the preparation of measures affecting the natural resources of this state.

Â Â Â Â Â  (f) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

Â Â Â Â Â  (g) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rules of the House of Representatives or the Senate.

Â Â Â Â Â  (h) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the administrator.

Â Â Â Â Â  (i) Provide information to the public about legislative action concerning the natural resources of this state.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Natural Resources Policy Administrator may enter into contracts to carry out the functions of the Natural Resources Policy Administrator. [1999 c.1048 Â§2; 2001 c.158 Â§2]

Â Â Â Â Â  173.630 Employment of staff; compensation and expenses of staff members. (1) Subject to the approval of the appointing authority, the Natural Resources Policy Administrator may employ and fix the compensation of such professional assistants and clerical and other employees as the administrator finds necessary for the effective conduct of the work under the charge of the administrator.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the administrator.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the administrator and members of the staff of the administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1999 c.1048 Â§3]

Â Â Â Â Â  173.640 Confidential nature of matters handled by administrator and staff; administrator and staff prohibited from influencing legislation. (1) Neither the Natural Resources Policy Administrator nor an employee of the administrator may reveal to a person not an employee of the administrator the contents or nature of a matter before the administrator in the official capacity of the administrator, if the person who brings the matter before the administrator designates the matter as confidential.

Â Â Â Â Â  (2) Neither the administrator nor an employee of the administrator may oppose, urge or attempt to influence legislation. [1999 c.1048 Â§4]

LEGISLATIVE ADMINISTRATION COMMITTEE

Â Â Â Â Â  173.710 Legislative Administration Committee and office of Legislative Administrator established. The Legislative Administration Committee hereby is established as a joint committee of the Legislative Assembly. The committee shall select a Legislative Administrator who shall serve at the pleasure of the committee and under its direction. [1969 c.620 Â§1; 1971 c.638 Â§8]

Â Â Â Â Â  173.720 Duties of Legislative Administrator. (1) Pursuant to the policies and directions of the Legislative Administration Committee, the Legislative Administrator shall:

Â Â Â Â Â  (a) Coordinate administrative operations of the Legislative Assembly in order to ensure efficient work flow.

Â Â Â Â Â  (b) Develop standard formats for legislative manuals and interim committee reports.

Â Â Â Â Â  (c) Review legislative organization, rules and procedure in cooperation with the Legislative Counsel with the intent of modernizing legislative operations.

Â Â Â Â Â  (d) Conduct a continuing study of possible applications of technological changes and improvements, such as data processing and electronic equipment, to improve legislative procedures, and when considered advisable, make recommendations to adopt such applications.

Â Â Â Â Â  (e) Arrange for and coordinate orientation conferences for members of the Legislative Assembly that shall include, but need not be limited to, education about recycling programs available in the State Capitol.

Â Â Â Â Â  (f) Study and make recommendations on legislative compensation and working conditions.

Â Â Â Â Â  (g) Control all space and facilities within the State Capitol and such other space as is assigned to the Legislative Assembly.

Â Â Â Â Â  (h) Direct renovation and repair of the State Capitol, renovation, repair and replacement of State Capitol fixtures and facilities, and artistic and other aesthetic improvements to the State Capitol and adjacent areas.

Â Â Â Â Â  (i) Exercise continuing supervision, coordination and support of clerical and administrative services to legislative interim committees, including consideration of adequacy of staff and administrative services for such committees.

Â Â Â Â Â  (j) Perform administrative service functions for the Legislative Assembly, including but not limited to accounting, data processing, personnel administration, printing, supply, space allocation and property management.

Â Â Â Â Â  (k) Provide research facilities and services to members of the Legislative Assembly and committees thereof.

Â Â Â Â Â  (L) Arrange for the printing and distribution of legislative manuals and interim committee reports.

Â Â Â Â Â  (m) Establish fee schedules for legislative measures, calendars, indexes and digests.

Â Â Â Â Â  (n) Coordinate the use of legislative supplies, materials, equipment and other property by legislative interim committees and by standing committees of the Legislative Assembly.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the Legislative Administration Committee, the Legislative Administrator may enter into contracts to carry out the functions of the Legislative Administrator. [1969 c.620 Â§3; 1971 c.638 Â§9; 1977 c.121 Â§2; 1997 c.552 Â§28; 1997 c.817 Â§1; 1999 c.207 Â§3; 2001 c.158 Â§3]

Â Â Â Â Â  173.730 Committee membership; status; term; chairperson. (1) The Legislative Administration Committee shall consist of the Speaker of the House of Representatives, the President of the Senate, members of the House appointed by the Speaker and members of the Senate appointed by the President. The Speaker of the House of Representatives and the President of the Senate may each designate an alternate from time to time from among the members of the house over which that person presides to exercise the powers, except as cochairperson, as a member of the committee. No more than three House members of the committee shall be of the same political party. No more than three Senate members of the committee shall be of the same political party.

Â Â Â Â Â  (2) The committee has a continuing existence and may meet, act and conduct its business during sessions of the Legislative Assembly or any recess thereof, and in the interim period between sessions.

Â Â Â Â Â  (3) The term of a member shall expire upon the convening of the Legislative Assembly in regular session next following the commencement of the memberÂs term. When a vacancy occurs in the membership of the committee in the interim between sessions, until such vacancy is filled, the membership of the committee shall be deemed not to include the vacant position for the purpose of determining whether a quorum is present and a quorum is a majority of the remaining members.

Â Â Â Â Â  (4) The presiding officers shall act as cochairpersons and may alternate at succeeding meetings as presiding chairperson of the committee and vice chairperson thereof. The cochairpersons, jointly or singly, may, in addition to other acts authorized, approve voucher claims.

Â Â Â Â Â  (5) The committee may not transact business unless a quorum is present. A quorum consists of a majority of committee members from the House of Representatives and a majority of committee members from the Senate.

Â Â Â Â Â  (6) Action by the committee requires the affirmative vote of a majority of committee members from the House of Representatives and a majority of committee members from the Senate. [1969 c.620 Â§2; 1971 c.638 Â§10; 1975 c.530 Â§5; 1977 c.121 Â§3; 2007 c.790 Â§5]

Â Â Â Â Â  173.740 Employment of staff; compensation and expenses of staff; staff prohibited from influencing legislation. (1) Subject to the approval of the Legislative Administration Committee, the Legislative Administrator may employ and fix the compensation of such assistants and clerks as the Legislative Administrator finds necessary for the effective conduct of the work under the charge of the Legislative Administrator.

Â Â Â Â Â  (2) The Legislative Administration Committee shall fix the annual salary of the Legislative Administrator.

Â Â Â Â Â  (3) Neither the Legislative Administrator nor any employee of the committee shall oppose, urge or attempt to influence any measure pending before the Legislative Assembly.

Â Â Â Â Â  (4) Subject to the limitations otherwise provided by law for the expenses of state officers, the Legislative Administrator and members of the staff of the Legislative Administrator shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1969 c.620 Â§4]

Â Â Â Â Â  173.750 Effect of expiration of terms of committee members. The expiration of the terms of members of the Legislative Administration Committee upon the convening of the Legislative Assembly in regular session next following the commencement of their terms, as provided in ORS 173.730, does not affect the employment of any individual filling a position previously approved by the committee. After the convening of the Legislative Assembly in regular session and until such time as the newly appointed committee provides otherwise, the Legislative Administrator may employ and fix the compensation of individuals the Legislative Administrator deems necessary for the effective conduct of the work under the charge of the Legislative Administrator. [1969 c.620 Â§5]

Â Â Â Â Â  173.760 Advisory committees; compensation and expenses. (1) The Legislative Administration Committee from time to time may appoint such advisory committees consisting of members of the Legislative Assembly and others as are necessary to assist the committee in carrying out its functions as provided by law.

Â Â Â Â Â  (2) A member of an advisory committee who is a member of the Legislative Assembly shall be entitled to receive the per diem specified in ORS 171.072 from funds appropriated to the Legislative Assembly for each day of performance of duties as an advisory committee member. Other members are entitled to compensation and expenses as provided in ORS 292.495. Expenses incurred under this section are payable from funds appropriated or otherwise available to the Legislative Administration Committee. [1977 c.121 Â§4; 1987 c.879 Â§4]

Â Â Â Â Â  173.763 Electronic distribution of information; no fee for distribution; reservation of copyright and other proprietary interest. (1)(a) The Legislative Administration Committee in conjunction with the Legislative Counsel Committee shall, with the advice of the President of the Senate, through the Secretary of the Senate, and the Speaker of the House of Representatives, through the Chief Clerk of the House of Representatives, make all of the following information available to the public and members of the Legislative Assembly in electronic form:

Â Â Â Â Â  (A) The legislative calendar, the schedule of legislative committee hearings, a list of matters pending on the floors of both houses of the Legislative Assembly and a list of the committees of the Legislative Assembly and their members.

Â Â Â Â Â  (B) The text of each bill introduced in each current legislative session, including each amended and enrolled form of the bill.

Â Â Â Â Â  (C) The bill history of each bill introduced and amended in each current legislative session.

Â Â Â Â Â  (D) The bill status of each bill introduced and amended in each current legislative session.

Â Â Â Â Â  (E) All vote information concerning each bill in each current legislative session.

Â Â Â Â Â  (F) Any veto message concerning a bill in each current legislative session.

Â Â Â Â Â  (G) The
Oregon
Constitution.

Â Â Â Â Â  (H) All Oregon Laws enacted on and after September 9, 1995.

Â Â Â Â Â  (I) The Constitution of the
United States
.

Â Â Â Â Â  (b) The Legislative Administration Committee, in its discretion, may make available in electronic form to the public and members of the Legislative Assembly Staff Measure Summaries for each bill in a current legislative session.

Â Â Â Â Â  (2)(a) The information identified in subsection (1) of this section shall be made available to the public through the largest nonproprietary, nonprofit cooperative public computer network. The information shall be made available in one or more formats and by one or more means in order to provide the general public in this state with the greatest feasible access. Any person who accesses the information may access all or any part of the information. The information may also be made available by any other means that would facilitate public access to the information.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, the Legislative Administration Committee shall determine the most cost-effective formats and procedures for the timely release of the information in electronic form.

Â Â Â Â Â  (c) Pursuant to ORS 171.275, the Legislative Counsel Committee, in its discretion, may authorize the release of the text of Oregon Revised Statutes in electronic form.

Â Â Â Â Â  (3) Any documentation that describes the electronic digital formats of the information identified in subsection (1) of this section and is available to the public shall be made available through the computer network specified in subsection (2) of this section.

Â Â Â Â Â  (4) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

Â Â Â Â Â  (5) No fee or other charge may be imposed by the Legislative Administration Committee as a condition of accessing the information identified in subsection (1) of this section through the computer network specified in subsection (2) of this section.

Â Â Â Â Â  (6) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of
Oregon
relative to any of the information made available pursuant to subsection (1) or (2)(c) of this section. [1995 c.614 Â§3; 2001 c.45 Â§7]

Â Â Â Â Â  173.766 Electronic mail address; website. (1) The Legislative Administration Committee shall make available to each member of the Legislative Assembly an electronic mail address accessible by Oregonians through the largest nonproprietary, nonprofit cooperative public computer network.

Â Â Â Â Â  (2) All state agencies shall cooperate with the Legislative Administration Committee in the implementation of subsection (1) of this section and ORS 171.795, 173.763 and 183.365.

Â Â Â Â Â  (3) If the Legislative Administration Committee makes available to each member of the Legislative Assembly a webpage on the website of the Legislative Assembly, employees of the committee shall post material on a memberÂs webpage or install or maintain links from the memberÂs webpage to other websites in the manner directed by the member. If the posting of material or installation or maintenance of a link results in a violation of law:

Â Â Â Â Â  (a) The member who directed the posting of material or installation or maintenance of the link is liable for the violation; and

Â Â Â Â Â  (b) An employee of the committee who posts the material or installs or maintains the link at the direction of a member is not liable for the violation.

Â Â Â Â Â  (4) Subsection (3) of this section does not authorize the posting of material or the installation or maintenance of any link that is prohibited by any other law. [1995 c.614 Â§4; 2007 c.775 Â§1]

Â Â Â Â Â  173.770 Rules regarding fees for services and obtaining copyrights and patents. (1) The Legislative Administration Committee may adopt rules to carry out its duties under statute or legislative rules or directives, including setting and collecting fees for facilities and services and obtaining copyrights and patents on copyrightable or patentable materials developed, published or produced by committee staff.

Â Â Â Â Â  (2) Rules adopted under authority of this section are not rules within the meaning of ORS chapter 183 and are not subject to review under ORS 183.710 to 183.725. However, the Legislative Administration Committee shall give reasonable notice of its intent to adopt rules and conduct a hearing open to the public before adopting any rule.

Â Â Â Â Â  (3) As used in this section, ÂruleÂ means any directive, standard or statement of general application that implements or interprets the duties of the Legislative Administration Committee and includes amendment or repeal of a prior rule but does not include internal management directives or statements relating to committee business between committee members or between committee members and committee staff or between committee staff. [1979 c.740 Â§2]

Â Â Â Â Â  173.780
Sale
or lease of data processing programs, materials and information. Subject to the approval of the Legislative Administration Committee, the Legislative Administrator may cause to be sold, leased or otherwise made available data processing programs, information or materials developed by committee staff to any agency or legislative body of any state or the federal government under such terms and conditions as may be agreed to by the committee and the agencies. Moneys collected under this section shall be credited to the General Fund and are available for general governmental purposes. [1979 c.740 Â§1; 2005 c.22 Â§121]

Â Â Â Â Â  173.785 Capitol gift shop; bidding; use of profits. (1) The Legislative Administration Committee directly or by contract may establish a gift shop in the Capitol to provide for the retail sale of
Oregon
products approved for sale by the committee. Wholesale purchase of such products is not subject to competitive bidding.

Â Â Â Â Â  (2) All net profits from sales described in subsection (1) of this section shall be applied to exceptional and otherwise unbudgeted maintenance expenses and other expenses incurred for enhancement and restoration of the Capitol and are continuously appropriated therefor. [1983 c.444 Â§5]

Â Â Â Â Â  173.790 Stores Revolving Account; Property and Supplies Stores Account. (1) There is established for the Legislative Administration Committee a Stores Revolving Account. The committee may pay for rent, staff, stocks of supplies, materials, equipment and fixtures used under ORS 173.785 from the Stores Revolving Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the revolving account through receipts on the basis of sales. The moneys in the Stores Revolving Account are appropriated continuously to the committee for the purposes of this subsection.

Â Â Â Â Â  (2) Quarterly any amount in the Stores Revolving Account in excess of $30,000 shall be transferred and credited to the State Capitol Operating Account established under ORS 276.003, to be accounted for separately and to be used as provided in ORS 173.785 (2). The use shall be considered to be an operating and maintenance expense of the State Capitol.

Â Â Â Â Â  (3) There is established for the Legislative Administration Committee a Property and Supplies Stores Account. The committee may pay for rent, staff, stocks of supplies, materials, equipment and fixtures used to provide supplies for resale to tenants of the State Capitol from the Property and Supplies Stores Account for the purpose of supplying current requirements, the cost of which shall be reimbursed to the account through receipts on the basis of sales. The moneys in the Property and Supplies Stores Account are appropriated continuously to the committee for the purposes of this subsection. [1983 c.444 Â§6; 1987 c.704 Â§1; 2003 c.734 Â§22]

Â Â Â Â Â  173.795 [1993 c.433 Â§3a; repealed by 2003 c.734 Â§25]

LEGISLATIVE REVENUE OFFICER

Â Â Â Â Â  173.800 Appointing authority for Legislative Revenue Officer; selection of officer. (1) As used in ORS 173.800 to 173.850, during the interim between sessions of the Legislative Assembly, Âappointing authorityÂ means the Interim Committee on Revenue if created, or, if no Interim Committee on Revenue is created, means the Speaker of the House of Representatives and the President of the Senate. During a session of the Legislative Assembly, Âappointing authorityÂ means the House Revenue Committee and the Senate Revenue Committee.

Â Â Â Â Â  (2) The appointing authority, with the approval of the Speaker of the House of Representatives and the President of the Senate, shall select a Legislative Revenue Officer who shall serve at the pleasure of the appointing authority and under its direction. [1975 c.789 Â§1]

Â Â Â Â Â  173.810 Employment of staff; compensation and expenses. (1) Subject to the approval of the appointing authority, the Legislative Revenue Officer may employ and fix the compensation of such professional assistants and clerical and other employees as the Legislative Revenue Officer finds necessary for the effective conduct of the work under the charge of the Legislative Revenue Officer.

Â Â Â Â Â  (2) The appointing authority shall fix the salary of the Legislative Revenue Officer.

Â Â Â Â Â  (3) Subject to the limitations otherwise provided by law for expenses of state officers, the Legislative Revenue Officer and members of the staff of the Legislative Revenue Officer shall be reimbursed for all actual and necessary expenses incurred in performing their duties. [1975 c.789 Â§2]

Â Â Â Â Â  173.820 Duties and powers. (1) Pursuant to the policies and directions of the appointing authority, the Legislative Revenue Officer shall:

Â Â Â Â Â  (a) Upon written request of a member of the Legislative Assembly or any committee thereof, prepare or assist in the preparation of studies and reports and provide information and research assistance on matters relating to taxation and to the revenue of this state and to any other relevant matters.

Â Â Â Â Â  (b) Ascertain facts concerning revenues and make estimates concerning state revenues.

Â Â Â Â Â  (c) Ascertain facts and make recommendations to the Legislative Assembly concerning the GovernorÂs tax expenditure report.

Â Â Â Â Â  (d) Prepare analyses of and recommendations on the fiscal impact of all revenue measures reported out of committees of the Legislative Assembly and of all other measures reported out of committees of the Legislative Assembly that affect the revenue of this state.

Â Â Â Â Â  (e) Perform such duties as may be directed by joint or concurrent resolution of the Legislative Assembly.

Â Â Â Â Â  (f) Adopt rules relating to the submission, processing and priorities of requests. Rules adopted under this paragraph shall be in conformance with any applicable rule of the House of Representatives or the Senate. Requests made by joint or concurrent resolution of the Legislative Assembly shall be given priority over other requests received or initiated by the Legislative Revenue Officer. Rules adopted under this paragraph shall be reviewed and approved by the appointing authority prior to their adoption.

Â Â Â Â Â  (g) Seek the advice and assistance of political subdivisions of this state, governmental agencies and any interested persons, associations or organizations in the performance of the duties of the Legislative Revenue Officer.

Â Â Â Â Â  (h) Perform such other duties as may be prescribed by law.

Â Â Â Â Â  (2) Pursuant to the policies and directions of the appointing authority, the Legislative Revenue Officer may enter into contracts to carry out the functions of the Legislative Revenue Officer. [1975 c.789 Â§3; 1995 c.746 Â§72; 1999 c.207 Â§4; 2001 c.158 Â§4; 2007 c.828 Â§4]

Â Â Â Â Â  173.830 Authority to accept and expend funds; disposition of moneys received. (1) The Legislative Revenue Officer may accept, receive, receipt for, disburse and expend federal moneys and other moneys, public or private, for the accomplishment of the purposes of ORS 173.800 to 173.850.

Â Â Â Â Â  (2) All federal moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by the
United States
.

Â Â Â Â Â  (3) All other moneys accepted under this section shall be accepted and transferred or expended by the Legislative Revenue Officer upon such terms and conditions as are prescribed by law.

Â Â Â Â Â  (4) All moneys received by the Legislative Revenue Officer pursuant to this section shall be deposited in the State Treasury and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are continuously appropriated to the Legislative Revenue Officer for the purposes for which they were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available. [1975 c.789 Â§4]

Â Â Â Â Â  173.840 Designation as applicant for certain federal programs. The Legislative Revenue Officer is designated as the eligible applicant for the State of
Oregon
for the purposes of section 842 of the Education Amendments of 1974 (Pub. L. 93-380). [1975 c.789 Â§4a]

Â Â Â Â Â  173.850 Department of Revenue to provide assistance; status of reports and information. (1) Subject to subsection (2) of this section, when requested to do so, the Department of Revenue shall:

Â Â Â Â Â  (a) Advise and assist the Legislative Revenue Officer, staff and employees with respect to the duties imposed upon the Legislative Revenue Officer by ORS 173.800 to 173.850 or any resolution of the Legislative Assembly;

Â Â Â Â Â  (b) Disclose and give access to the Legislative Revenue Officer, staff and employees of the Legislative Revenue Officer, to tax and revenue information, including the information described in ORS 308.290 and 314.835, and other information the Legislative Revenue Officer considers necessary and appropriate to the efficient performance of duties under ORS 173.800 to 173.850 or any resolution of the Legislative Assembly; and

Â Â Â Â Â  (c) Assist in the compilation, assimilation and integration of such information.

Â Â Â Â Â  (2)(a) The department shall disclose and give access to the Legislative Revenue Officer or any authorized representatives to the information described in ORS 314.835 only if the request for the information is made in writing, specifies the purposes for which the request is made or information required and is signed by the Legislative Revenue Officer or an authorized representative. The form for request for information made under this paragraph shall be prescribed by the Legislative Revenue Officer and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (b) The department shall keep on file the request for information made pursuant to this subsection. The requests constitute a public record within the meaning of ORS 192.410 to 192.505. ORS 314.835 and 314.840 (3) relating to the confidentiality of tax information apply to the Legislative Revenue Officer, authorized representatives, staff and employees of the Legislative Revenue Officer.

Â Â Â Â Â  (c) As used in this subsection, Âauthorized representativeÂ means a person who, after consultation with the Director of the Department of Revenue, the Legislative Revenue Officer has certified as an authorized representative. A copy of the certificate shall be filed with the department.

Â Â Â Â Â  (3) Reports, estimates and analyses of the Legislative Revenue Officer based upon the information described in ORS 308.290 and 314.835 obtained under this section shall be classified in such a manner as to prevent the identification of particular reports and returns and the items thereof. [1975 c.789 Â§5; 1985 c.565 Â§18]

Â Â Â Â Â  173.855 Maintaining confidentiality of draft measures. The Legislative Revenue Officer or any employee of the Legislative Revenue Officer may not reveal to any person not an employee of the Legislative Revenue Officer the contents or nature of any confidential draft measure provided to the Legislative Revenue Officer by the Legislative Counsel. [2001 c.45 Â§6]

Â Â Â Â Â  173.860 [1979 c.783 Â§4; repealed by 1981 c.704 Â§1]

_______________



Chapter 174

Chapter 174 Â Construction of Statutes; General Definitions

2007 EDITION

CONSTRUCTION OF STATUTES; DEFINITIONS

STATE LEGISLATIVE DEPARTMENT AND LAWS

CONSTRUCTION OF STATUTES

174.010Â Â Â Â  General rule for construction of statutes

174.020Â Â Â Â  Legislative intent; general and particular provisions; consideration of legislative history

174.030Â Â Â Â  Construction favoring natural right to prevail

174.040Â Â Â Â  Severability

174.060Â Â Â Â  Effect of amendment of statute adopted by reference

174.070Â Â Â Â  Effect of repeal of validating or curative Act

174.080Â Â Â Â  Effect of repeal of repealing Act

174.090Â Â Â Â  Effect of repeal of repealing constitutional provision

GENERAL DEFINITIONS

(Miscellaneous)

174.100Â Â Â Â  Definitions

174.102Â Â Â Â  ÂAgricultural commodity,Â Âagricultural productÂ defined; harvesting or baling of straw as farming practice

174.104Â Â Â Â  ÂPublic noticeÂ defined

174.105Â Â Â Â  ÂWar veteranÂ defined

174.106Â Â Â Â  ÂDomesticated elkÂ defined

174.107Â Â Â Â  ÂPerson with a disabilityÂ defined

(Public Bodies)

174.108Â Â Â Â  Effect of definitions

174.109Â Â Â Â  ÂPublic bodyÂ defined

174.111Â Â Â Â  ÂState governmentÂ defined

174.112Â Â Â Â  ÂExecutive departmentÂ defined

174.113Â Â Â Â  ÂJudicial departmentÂ defined

174.114Â Â Â Â  ÂLegislative departmentÂ defined

174.116Â Â Â Â  ÂLocal governmentÂ and Âlocal service districtÂ defined

174.117Â Â Â Â  ÂSpecial government bodyÂ defined

174.118Â Â Â Â  Application of definitions to ORS 174.108 to 174.118

COMPUTATION OF TIME

174.120Â Â Â Â  Computation of time; leap year

174.125Â Â Â Â  Computation of time period for personal service

MISCELLANEOUS

174.127Â Â Â Â  Singular or plural number; masculine, feminine or neuter gender

174.129Â Â Â Â  Statutes, rules and orders to use sex-neutral terms

174.130Â Â Â Â  Majority can exercise authority given jointly

174.140Â Â Â Â  Construction of Âa suretyÂ or similar words

174.160Â Â Â Â  Mailing methods authorized in place of notice by registered or certified mail

174.170Â Â Â Â  Notice by personal service equivalent to notice by mail

174.510Â Â Â Â  Statute revision of 1953 enacted as law; Oregon Revised Statutes; citation

174.515Â Â Â Â  Duplicate original of 1953 revision; evidentiary effect

174.520Â Â Â Â  General statutes enacted prior to January 12, 1953, repealed; exceptions

174.530Â Â Â Â  Construction of statutes enacted as part of 1953 revision

174.535Â Â Â Â  Construction of reviserÂs bills

174.540Â Â Â Â  Parts of printed statute editions not to be a part of the law

174.550Â Â Â Â  Statute revision of 1953 substituted for statutes repealed by ORS 174.520

174.580Â Â Â Â  Oregon Rules of Civil Procedure; citation form

174.590Â Â Â Â  Statutory terminology not intended to preserve procedural distinctions between actions and suits

CROSS-REFERENCES

Construction of Statutes

Adoption laws not to be strictly construed, 109.305

Appropriation bills requiring approval of Emergency Board before project started or contract let, how requirement met, 291.336

Appropriations and limitations of expenditures, construction, 291.305, 291.307

County charter and legislation relating to matters of county concern, construction as regards inconsistent Acts, 203.720

County court, references in certain cases to be considered references to boards of county commissioners, 203.240

Independent contractor, standards, 670.600

Insurance Code to be liberally construed, 731.016

Limited liability company included in certain terms, 63.002

Military code, construction provisions, 396.015 to 396.045

Oregon
Health and
Science
University
:

Â Â Â Â Â  Applicability of provisions that apply to governmental entities, 353.100

Â Â Â Â Â  Laws not to be strictly construed, severability, 353.035

Repeal of statute authorizing state agency to collect, receive and expend money, 182.080

Rules of civil procedure, construction, ORCP 1

Secretary of State, reference to audit, allowance or approval of claims, construction, 293.510

Voucher claims, references to be construed as references to disbursements, 293.341

Dates and Deadlines

Computation of time for publication of legal notices, 193.060

Filing or receiving documents required by law to be filed with state agency, date of transmittal as date, 293.660

Filing or receiving tax documents, when document deemed filed with tax official, 305.820

Holidays, acts required by statute to be done are deferred until next day, 187.010

Definitions

For specific definitions, see entries under ÂWords and PhrasesÂ in Index (volume 19) to Oregon Revised Statutes

Accounting terms, general definitions, 291.001

Criminal Code, general definitions, 161.015

Property taxation, general definitions, 308.007

Public Contracting Code, general definitions, 279A.010

Uniform Trust Code,
Oregon
, general definitions, 130.010

CONSTRUCTION OF STATUTES

Â Â Â Â Â  174.010 General rule for construction of statutes. In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.

Â Â Â Â Â  174.020 Legislative intent; general and particular provisions; consideration of legislative history. (1)(a) In the construction of a statute, a court shall pursue the intention of the legislature if possible.

Â Â Â Â Â  (b) To assist a court in its construction of a statute, a party may offer the legislative history of the statute.

Â Â Â Â Â  (2) When a general and particular provision are inconsistent, the latter is paramount to the former so that a particular intent controls a general intent that is inconsistent with the particular intent.

Â Â Â Â Â  (3) A court may limit its consideration of legislative history to the information that the parties provide to the court. A court shall give the weight to the legislative history that the court considers to be appropriate. [Amended by 2001 c.438 Â§1]

Â Â Â Â Â  174.030 Construction favoring natural right to prevail. Where a statute is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to prevail.

Â Â Â Â Â  174.040 Severability. It shall be considered that it is the legislative intent, in the enactment of any statute, that if any part of the statute is held unconstitutional, the remaining parts shall remain in force unless:

Â Â Â Â Â  (1) The statute provides otherwise;

Â Â Â Â Â  (2) The remaining parts are so essentially and inseparably connected with and dependent upon the unconstitutional part that it is apparent that the remaining parts would not have been enacted without the unconstitutional part; or

Â Â Â Â Â  (3) The remaining parts, standing alone, are incomplete and incapable of being executed in accordance with the legislative intent.

Â Â Â Â Â  174.050 [Repealed by 1983 c.740 Â§41]

Â Â Â Â Â  174.060 Effect of amendment of statute adopted by reference. When one statute refers to another, either by general or by specific reference or designation, the reference shall extend to and include, in addition to the statute to which reference was made, amendments thereto and statutes enacted expressly in lieu thereof unless a contrary intent is expressed specifically or unless the amendment to, or statute enacted in lieu of, the statute referred to is substantially different in the nature of its essential provisions from what the statute to which reference was made was when the statute making the reference was enacted.

Â Â Â Â Â  174.070 Effect of repeal of validating or curative Act. The repeal of a validating or curative Act shall not affect any validation or cure theretofore accomplished.

Â Â Â Â Â  174.080 Effect of repeal of repealing Act. Whenever a statute which repealed a former statute, either expressly or by implication, is repealed, the former statute shall not thereby be revived unless it is expressly so provided.

Â Â Â Â Â  174.090 Effect of repeal of repealing constitutional provision. Whenever a constitutional provision which repeals or suspends in whole or in part a former constitutional provision, either expressly or by implication, is repealed, the former constitutional provision so repealed or suspended thereby shall not be revived unless it expressly is so provided.

GENERAL DEFINITIONS

(Miscellaneous)

Â Â Â Â Â  174.100 Definitions. As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise:

Â Â Â Â Â  (1) ÂAny other stateÂ includes any state and the
District of Columbia
.

Â Â Â Â Â  (2) ÂCityÂ includes any incorporated village or town.

Â Â Â Â Â  (3) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (4) ÂMay notÂ and Âshall notÂ are equivalent expressions of an absolute prohibition.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies and joint stock companies.

Â Â Â Â Â  (6) ÂState TreasuryÂ includes those financial assets the lawful custody of which are vested in the State Treasurer and the office of the State Treasurer relating to the custody of those financial assets.

Â Â Â Â Â  (7) ÂToÂ means Âto and includingÂ when used in a reference to a series of statute sections, subsections or paragraphs.

Â Â Â Â Â  (8) Â
United States
Â includes territories, outlying possessions and the
District of Columbia
.

Â Â Â Â Â  (9) ÂViolateÂ includes failure to comply. [Amended by 1953 c.145 Â§2; 1957 c.360 Â§1; 1963 c.213 Â§1; 1965 c.518 Â§1; 1967 c.409 Â§1; 1983 c.327 Â§1; 1993 c.73 Â§1; 1995 c.93 Â§30; 2001 c.671 Â§1]

Â Â Â Â Â  Note: The amendments to 174.100 by section 1, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 174.100 by section 1, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 174.100, as amended by section 1, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  174.100. As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise:

Â Â Â Â Â  (1) ÂAny other stateÂ includes any state and the
District of Columbia
.

Â Â Â Â Â  (2) ÂCityÂ includes any incorporated village or town.

Â Â Â Â Â  (3) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (4) ÂMay notÂ and Âshall notÂ are equivalent expressions of an absolute prohibition.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies and joint stock companies.

Â Â Â Â Â  (6) ÂSexual orientationÂ means an individualÂs actual or perceived heterosexuality, homosexuality, bisexuality or gender identity, regardless of whether the individualÂs gender identity, appearance, expression or behavior differs from that traditionally associated with the individualÂs sex at birth.

Â Â Â Â Â  (7) ÂState TreasuryÂ includes those financial assets the lawful custody of which are vested in the State Treasurer and the office of the State Treasurer relating to the custody of those financial assets.

Â Â Â Â Â  (8) ÂToÂ means Âto and includingÂ when used in a reference to a series of statute sections, subsections or paragraphs.

Â Â Â Â Â  (9) Â
United States
Â includes territories, outlying possessions and the
District of Columbia
.

Â Â Â Â Â  (10) ÂViolateÂ includes failure to comply.

Â Â Â Â Â  174.102 ÂAgricultural commodity,Â Âagricultural productÂ defined; harvesting or baling of straw as farming practice. As used in the statute laws of this state and in any administrative rule adopted pursuant thereto unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (1) The term Âagricultural commodityÂ or Âagricultural productÂ includes straw.

Â Â Â Â Â  (2) The harvesting or baling of straw is a farming practice. [1995 c.601 Â§1]

Â Â Â Â Â  174.103 [1987 c.162 Â§Â§1,2; 1989 c.264 Â§1; 2001 c.90 Â§1; repealed by 2003 c.242 Â§7]

Â Â Â Â Â  174.104 ÂPublic noticeÂ defined. As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, Âpublic noticeÂ means any legal publication which requires an affidavit of publication as required in ORS 193.070, or is required by law to be published. [Formerly subsection (1) of 193.010]

Â Â Â Â Â  174.105 ÂWar veteranÂ defined. (1) As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, Âwar veteranÂ includes any citizen of the United States who has been a member of and discharged or released under honorable conditions from the Armed Forces of the United States of America, and:

Â Â Â Â Â  (a) The service was for not less than 90 consecutive days, during any of the following periods:

Â Â Â Â Â  (A) The period between April 6, 1917, and November 11, 1918;

Â Â Â Â Â  (B) The period between November 12, 1918, and April 1, 1920, if the veteran served with the
United States
military forces in
Russia
;

Â Â Â Â Â  (C) The period between November 12, 1918, and July 2, 1921, if the veteran served in active service at least one day between April 6, 1917, and November 11, 1918;

Â Â Â Â Â  (D) The period between September 15, 1940, and December 31, 1946; or

Â Â Â Â Â  (E) The period between June 25, 1950, and midnight of January 31, 1955; or

Â Â Â Â Â  (b) The service was for not less than 210 consecutive days any part of which was subsequent to January 31, 1955.

Â Â Â Â Â  (2) Any citizen otherwise eligible under this section who was discharged or released, under honorable conditions, on account of service-connected injury or illness prior to the completion of the minimum period of service prescribed in subsection (1) of this section, shall nevertheless be considered to be a war veteran. Attendance at a school under military orders, except schooling incident to an active enlistment or regular tour of duty, or normal military training as a reserve officer or member of an organized reserve or national guard unit is not considered active service within the meaning of this section. [1967 c.409 Â§2; 2005 c.22 Â§122]

Â Â Â Â Â  174.106 ÂDomesticated elkÂ defined. As used in the statute laws of this state, Âdomesticated elkÂ means North American wapiti (Cervus canadensis), Manitoban elk (Cervus elaphus manitobensis), Rocky Mountain elk (Cervus elaphus nelsoni), Roosevelt elk (Cervus elaphus roosevelti) and Tule elk (Cervus elaphus nannodes) that are born and raised in captivity. [2001 c.783 Â§1]

Â Â Â Â Â  174.107 ÂPerson with a disabilityÂ defined. (1) As used in the statute laws of this state, Âperson with a disabilityÂ means any person who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more major life activities;

Â Â Â Â Â  (b) Has a record of such an impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment.

Â Â Â Â Â  (2) Specific types of disabilities shall be considered subcategories under the definition of person with a disability. [1989 c.224 Â§2a; 2003 c.14 Â§70; 2007 c.70 Â§39]

(Public Bodies)

Â Â Â Â Â  174.108 Effect of definitions. (1) As used in the statutes of this state, a term defined in ORS 174.108 to 174.118 has the meaning provided by ORS 174.108 to 174.118 only if the statute using the term makes specific reference to the provision of ORS 174.108 to 174.118 that defines the term and indicates that the term has the meaning specified in that provision.

Â Â Â Â Â  (2) Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is in effect on January 1, 2002. Nothing in ORS 174.108 to 174.118 affects the meaning of any statute that uses one or more of the terms defined in ORS 174.108 to 174.118 and that is enacted after January 1, 2002, unless the statute makes specific reference to the provision of ORS 174.108 to 174.118 that defines the term and indicates that the term has the meaning specified in that provision.

Â Â Â Â Â  (3) None of the terms defined in ORS 174.108 to 174.118 includes the Oregon Health and
Science
University
, the Oregon State Bar, any intergovernmental entity formed by a public body with another state or with a political subdivision of another state, or any intergovernmental entity formed by a public body with an agency of the federal government. [2001 c.74 Â§1]

Â Â Â Â Â  174.109 ÂPublic bodyÂ defined. Subject to ORS 174.108, as used in the statutes of this state Âpublic bodyÂ means state government bodies, local government bodies and special government bodies. [2001 c.74 Â§2]

Â Â Â Â Â  174.110 [Renumbered 174.127 in 2001]

Â Â Â Â Â  174.111 ÂState governmentÂ defined. Subject to ORS 174.108, as used in the statutes of this state Âstate governmentÂ means the executive department, the judicial department and the legislative department. [2001 c.74 Â§3]

Â Â Â Â Â  174.112 ÂExecutive departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âexecutive departmentÂ means all statewide elected officers other than judges, and all boards, commissions, departments, divisions and other entities, without regard to the designation given to those entities, that are within the executive department of government as described in section 1, Article III of the Oregon Constitution, and that are not:

Â Â Â Â Â  (a) In the judicial department or the legislative department;

Â Â Â Â Â  (b) Local governments; or

Â Â Â Â Â  (c) Special government bodies.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âexecutive departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the executive department and that does not have members who are officers or employees of the judicial department or legislative department;

Â Â Â Â Â  (b) An entity created by the executive department for the purpose of giving advice to the executive department, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the executive department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the executive department. [2001 c.74 Â§4]

Â Â Â Â Â  174.113 ÂJudicial departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âjudicial departmentÂ means the Supreme Court, the Court of Appeals, the Oregon Tax Court, the circuit courts and all administrative divisions of those courts, whether denominated as boards, commissions, committees or departments or by any other designation.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âjudicial departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the judicial department and that does not have members who are officers or employees of the executive department or legislative department;

Â Â Â Â Â  (b) An entity created by the judicial department for the purpose of giving advice to the judicial department, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the judicial department other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the judicial department. [2001 c.74 Â§5]

Â Â Â Â Â  174.114 ÂLegislative departmentÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âlegislative departmentÂ means the Legislative Assembly, the committees of the Legislative Assembly and all administrative divisions of the Legislative Assembly and its committees, whether denominated as boards, commissions or departments or by any other designation.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âlegislative departmentÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to the legislative department and that does not have members who are officers or employees of the executive department or judicial department;

Â Â Â Â Â  (b) An entity created by the legislative department for the purpose of giving advice to the legislative department, but that is not created by statute, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by the legislative department by a document other than a statute and that is not an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the legislative department. [2001 c.74 Â§6]

Â Â Â Â Â  174.115 [1979 c.391 Â§1; renumbered 174.129 in 2001]

Â Â Â Â Â  174.116 ÂLocal governmentÂ and Âlocal service districtÂ defined. (1)(a) Subject to ORS 174.108, as used in the statutes of this state Âlocal governmentÂ means all cities, counties and local service districts located in this state, and all administrative subdivisions of those cities, counties and local service districts.

Â Â Â Â Â  (b) Subject to ORS 174.108, as used in the statutes of this state Âlocal governmentÂ includes:

Â Â Â Â Â  (A) An entity created by statute, ordinance or resolution for the purpose of giving advice only to a local government;

Â Â Â Â Â  (B) An entity created by local government for the purpose of giving advice to local government and that is not created by ordinance or resolution, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (C) Any entity created by local government other than an entity described in subparagraph (B) of this paragraph, unless the ordinance, resolution or other document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by local government.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âlocal service districtÂ means:

Â Â Â Â Â  (a) An economic improvement district created under ORS 223.112 to 223.132 or 223.141 to 223.161.

Â Â Â Â Â  (b) A peopleÂs utility district organized under ORS chapter 261.

Â Â Â Â Â  (c) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (d) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (e) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (f) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (g) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (h) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (i) A translator district organized under ORS 354.605 to 354.715.

Â Â Â Â Â  (j) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (k) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (L) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (m) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (n) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (o) A 9-1-1 communications district organized under ORS 401.818 to 401.857.

Â Â Â Â Â  (p) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (q) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (r) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (s) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (t) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (u) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (v) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (w) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (x) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (y) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (z) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (aa) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (bb) A district improvement company or a district improvement corporation organized under ORS chapter 554.

Â Â Â Â Â  (cc) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (dd) A fair district formed under ORS chapter 565.

Â Â Â Â Â  (ee) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (ff) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (gg) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (hh) The
Port
of
Portland
created under ORS 778.010.

Â Â Â Â Â  (ii) An airport district established under ORS chapter 838.

Â Â Â Â Â  (jj) A heritage district organized under ORS 198.973 to 198.989. [2001 c.74 Â§7; 2003 c.802 Â§1; 2007 c.562 Â§18]

Â Â Â Â Â  174.117 ÂSpecial government bodyÂ defined. (1) Subject to ORS 174.108, as used in the statutes of this state Âspecial government bodyÂ means any of the following:

Â Â Â Â Â  (a) A public corporation created under a statute of this state and specifically designated as a public corporation.

Â Â Â Â Â  (b) A school district.

Â Â Â Â Â  (c) A public charter school established under ORS chapter 338.

Â Â Â Â Â  (d) An education service district.

Â Â Â Â Â  (e) A community college district or community college service district established under ORS chapter 341.

Â Â Â Â Â  (f) An intergovernmental body formed by two or more public bodies.

Â Â Â Â Â  (g) Any entity that is created by statute, ordinance or resolution that is not part of state government or local government.

Â Â Â Â Â  (h) Any entity that is not otherwise described in this section that is:

Â Â Â Â Â  (A) Not part of state government or local government;

Â Â Â Â Â  (B) Created pursuant to authority granted by a statute, ordinance or resolution, but not directly created by that statute, ordinance or resolution; and

Â Â Â Â Â  (C) Identified as a governmental entity by the statute, ordinance or resolution authorizing the creation of the entity, without regard to the specific terms used by the statute, ordinance or resolution.

Â Â Â Â Â  (2) Subject to ORS 174.108, as used in the statutes of this state Âspecial government bodyÂ includes:

Â Â Â Â Â  (a) An entity created by statute for the purpose of giving advice only to a special government body;

Â Â Â Â Â  (b) An entity created by a special government body for the purpose of giving advice to the special government body, if the document creating the entity indicates that the entity is a public body; and

Â Â Â Â Â  (c) Any entity created by a special government body described in subsection (1) of this section, other than an entity described in paragraph (b) of this subsection, unless the document creating the entity indicates that the entity is not a governmental entity or the entity is not subject to any substantial control by the special government body. [2001 c.74 Â§8]

Â Â Â Â Â  174.118 Application of definitions to ORS 174.108 to 174.118. The definitions provided by ORS 174.108 to 174.118 apply to ORS 174.108 to 174.118. [2001 c.74 Â§9]

COMPUTATION OF TIME

Â Â Â Â Â  174.120 Computation of time; leap year. (1) The time within which an act is to be done, as provided in the civil and criminal procedure statutes, is computed by excluding the first day and including the last unless the last day falls upon any legal holiday or on Saturday, in which case the last day is also excluded.

Â Â Â Â Â  (2) For the purposes of the determining whether a person has complied with a statutory time limitation governing an act to be performed in a circuit court, the Oregon Tax Court, the Court of Appeals or the Supreme Court, the time prescribed by law for the performance of the act does not include the day on which the specified period begins to run. The designated period does include the last day unless the last day is:

Â Â Â Â Â  (a) A legal holiday or Saturday;

Â Â Â Â Â  (b) A day on which the court is closed for the purpose of filing pleadings and other documents;

Â Â Â Â Â  (c) A day on which the court is closed by order of the Chief Justice, to the extent provided by the order; or

Â Â Â Â Â  (d) A day on which the court is closed before the end of the normal hours during which pleadings and other documents may be filed.

Â Â Â Â Â  (3) If the last day of a designated period is excluded under the provisions of subsection (2) of this section, the act must be performed on the next day that the court is open for the purpose of filing pleadings and other documents.

Â Â Â Â Â  (4) The provisions of subsections (2) and (3) of this section apply to time limitations established by statutes of limitation and other procedural statutes governing civil and criminal proceedings.

Â Â Â Â Â  (5) If a statute of limitation or other procedural statute governing civil and criminal proceedings provides that an act be done within one or more years, the time for performing the act is computed in calendar years. If the specified period begins to run on a date other than February 29, the act must be done on or before the same date in the calendar year in which the specified period ends as the date in the calendar year in which the specified period began to run. If the specified period of time begins to run on February 29, the act must be done on or before February 28 of the calendar year in which the specified period ends. [Amended by 1979 c.284 Â§118; 1985 c.282 Â§2; 2002 s.s.1 c.10 Â§6; 2003 c.228 Â§1]

Â Â Â Â Â  174.125 Computation of time period for personal service. Notwithstanding ORCP 10 and ORS 174.120 (1), if a time period is prescribed or allowed for personal service of a document or notice on a public officer or the filing of a document or notice with a public office, other than a time period subject to ORS 174.120 (2), and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day shall be excluded in computing the period of time within which the document or notice is to be filed. If the last day is so excluded, the time period runs until the close of office hours on the next day the office is open for business. [1983 c.548 Â§1; 2002 s.s.1 c.10 Â§8]

MISCELLANEOUS

Â Â Â Â Â  174.127 Singular or plural number; masculine, feminine or neuter gender. As used in the statute laws of this state:

Â Â Â Â Â  (1) The singular number may include the plural and the plural number, the singular.

Â Â Â Â Â  (2) Words used in the masculine gender may include the feminine and the neuter. [Formerly 174.110]

Â Â Â Â Â  174.129 Statutes, rules and orders to use sex-neutral terms. It shall be the policy of the State of
Oregon
that all statutes, rules and orders enacted, adopted or amended after October 3, 1979, be written in sex-neutral terms unless it is necessary for the purpose of the statute, rule or order that it be expressed in terms of a particular gender. [Formerly 174.115]

Â Â Â Â Â  174.130 Majority can exercise authority given jointly. Any authority conferred by law upon three or more persons may be exercised by a majority of them unless expressly otherwise provided by law.

Â Â Â Â Â  174.140 Construction of Âa suretyÂ or similar words. In any statute requiring a public official to furnish a fidelity bond or bond conditioned upon the faithful performance of the duties of the official, whenever the words Âa suretyÂ or Âa corporate insurance companyÂ or words of similar import are used in referring to execution of the bond, the bond may be executed by one or more sureties, or one or more corporate insurance companies, unless the particular statute specifically provides otherwise. [1955 c.289 Â§1]

Â Â Â Â Â  174.150 [1957 c.146 Â§1; repealed by 1969 c.292 Â§3]

Â Â Â Â Â  174.160 Mailing methods authorized in place of notice by registered or certified mail. Whenever, for the purpose of giving notice, registered or certified mail, with or without return receipt, is authorized or required by or pursuant to statute, it is sufficient to use in lieu thereof any mailing method that provides for a return receipt. [1969 c.292 Â§1]

Â Â Â Â Â  174.170 Notice by personal service equivalent to notice by mail. Whenever notice by any mailing method is authorized or required by or pursuant to statute, notice given by personal service that meets the requirements for service of a summons is equivalent thereto. [1969 c.292 Â§2]

Â Â Â Â Â  174.510 Statute revision of 1953 enacted as law;
Oregon
Revised Statutes; citation. (1) The statute laws set forth after section 8 of enrolled House Bill No. 2 of the Forty-seventh Legislative Assembly were enacted as law of the State of
Oregon
, effective December 31, 1953.

Â Â Â Â Â  (2) The statute laws described in subsection (1) of this section, together with sections compiled in parts bearing the certificate of the Legislative Counsel pursuant to ORS 171.285, may be cited as Oregon Revised Statutes. In citing a specific section of Oregon Revised Statutes, the designation ÂORS (number of section)Â may be used. [1953 c.3 Â§Â§1,7; 1961 c.90 Â§2]

Â Â Â Â Â  174.515 Duplicate original of 1953 revision; evidentiary effect. The three volumes entitled ÂProposed Oregon Revised Statutes,Â consisting of pages 1 through 1,058 in Volume 1, pages 1 through 2,066 in Volume 2 and pages 1 through 1,915 in Volume 3, on file in the office of the Secretary of State on January 1, 1961, are considered to be a duplicate original of the statute laws described in ORS 174.510 (1). A copy of all or any part of these volumes, certified by the Secretary of State, has the same effect as a copy of the same part of the original, certified by the Secretary of State. [1961 c.90 Â§1]

Â Â Â Â Â  174.520 General statutes enacted prior to January 12, 1953, repealed; exceptions. (1) All statute laws of
Oregon
of a general, public and permanent nature enacted prior to January 12, 1953, were repealed effective December 31, 1953, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) If any provision of the statute laws described in ORS 174.510 (1), derived from an Act that amended or repealed a preexisting statute, is held unconstitutional, the provisions of subsection (1) of this section shall not prevent the preexisting statute from being law if that appears to have been the intent of the Legislative Assembly or the people. [1953 c.3 Â§Â§2,6; 1961 c.90 Â§3]

Â Â Â Â Â  174.530 Construction of statutes enacted as part of 1953 revision. The statute laws described in ORS 174.510 (1) are intended to speak for themselves. All sections of the statute laws so described are considered to speak as of the same date, except that in cases of conflict between two or more sections or of an ambiguity in a section, reference may be had to the Acts from which the sections are derived, for the purpose of applying the rules of construction relating to repeal or amendment by implication or for the purpose of resolving the ambiguity. [1953 c.3 Â§3; 1961 c.90 Â§4]

Â Â Â Â Â  174.535 Construction of reviserÂs bills. It is the policy of the Legislative Assembly to revise sections from Oregon Revised Statutes and
Oregon
law periodically in order to maintain accuracy. However, nothing in chapter 740, Oregon Laws 1983, chapter 565, Oregon Laws 1985, chapter 158, Oregon Laws 1987, chapter 171, Oregon Laws 1989, chapters 67 and 927, Oregon Laws 1991, chapters 18 and 469, Oregon Laws 1993, chapter 79, Oregon Laws 1995, chapter 249, Oregon Laws 1997, chapter 59, Oregon Laws 1999, chapter 104, Oregon Laws 2001, chapter 14, Oregon Laws 2003, chapter 22, Oregon Laws 2005, or chapter 71, Oregon Laws 2007, is intended to alter the legislative intent or purpose of statutory sections affected by chapter 740, Oregon Laws 1983, chapter 565, Oregon Laws 1985, chapter 158, Oregon Laws 1987, chapter 171, Oregon Laws 1989, chapters 67 and 927, Oregon Laws 1991, chapters 18 and 469, Oregon Laws 1993, chapter 79, Oregon Laws 1995, chapter 249, Oregon Laws 1997, chapter 59, Oregon Laws 1999, chapter 104, Oregon Laws 2001, chapter 14, Oregon Laws 2003, chapter 22, Oregon Laws 2005, and chapter 71, Oregon Laws 2007, except insofar as the amendments thereto, or repeals thereof, specifically require. [Derived from 1983 c.740 Â§1; 1985 c.565 Â§1; 1987 c.158 Â§1; 1989 c.171 Â§1; 1991 c.67 Â§1; 1991 c.927 Â§1; 1993 c.18 Â§1; 1993 c.469 Â§1; 1995 c.79 Â§1; 1997 c.249 Â§1; 1999 c.59 Â§1; 2001 c.104 Â§1; 2003 c.14 Â§1; 2005 c.22 Â§1; 2007 c.71 Â§1]

Â Â Â Â Â  174.540 Parts of printed statute editions not to be a part of the law. Title heads, chapter heads, division heads, section and subsection heads or titles, and explanatory notes and cross-references, in the statute laws described in ORS 174.510 (1) and in parts of Oregon Revised Statutes, do not constitute any part of the law. [1953 c.3 Â§4; 1961 c.90 Â§5]

Â Â Â Â Â  174.550 Statute revision of 1953 substituted for statutes repealed by ORS 174.520. The provisions of the statute laws described in ORS 174.510 (1) are considered as substituted in a continuing way for the provisions of the prior statute laws repealed by ORS 174.520. [1953 c.3 Â§5; 1961 c.90 Â§6]

Â Â Â Â Â  174.560 [1953 c.3 Â§8; repealed by 1961 c.90 Â§7]

Â Â Â Â Â  174.580
Oregon
Rules of Civil Procedure; citation form. (1) As used in the statute laws of this state, including provisions of law deemed to be rules of court as provided in ORS 1.745, ÂOregon Rules of Civil ProcedureÂ means the rules adopted, amended or supplemented as provided in ORS 1.735.

Â Â Â Â Â  (2) In citing a specific rule of the Oregon Rules of Civil Procedure, the designation ÂORCP (number of rule)Â may be used. For example, Rule 7, section D, subsection (3), paragraph (a), subparagraph (i), may be cited as ORCP 7 D(3)(a)(i). [1979 c.284 Â§4; 1993 c.18 Â§30]

Â Â Â Â Â  174.590 Statutory terminology not intended to preserve procedural distinctions between actions and suits. References in the statute laws of this state, including provisions of law deemed to be rules of court as provided in ORS 1.745, in effect on or after January 1, 1980, to actions, actions at law, proceedings at law, suits, suits in equity, proceedings in equity, judgments or decrees are not intended and shall not be construed to retain procedural distinctions between actions at law and suits in equity abolished by ORCP 2. [1979 c.284 Â§5]

_______________

CHAPTER 175

[Reserved for expansion]



Chapter 176

TITLE 18

EXECUTIVE BRANCH; ORGANIZATION

Chapter     176.     Governor

177.     Secretary of State

178.     State Treasurer

179.     Administration of State Institutions

180.     Attorney General; Department of Justice

181.     State Police; Crime Reporting and Records; Public Safety Standards and Training

182.     State Administrative Agencies

183.     Administrative Procedures Act; Legislative Review of Rules; Civil Penalties

184.     Administrative Services and Transportation Departments

185.
Oregon
Disabilities Commission; Commissions on Hispanic Affairs, Black Affairs and Asian Affairs; Commission for Women

_______________

Chapter 176  Governor

2007 EDITION

GOVERNOR

EXECUTIVE BRANCH; ORGANIZATION

GENERAL PROVISIONS

176.010     Commencement of term; inauguration

176.020     Cessation of term

176.040     Disability of Governor, how determined; succession to office, when permitted

176.050     Finding that disability is, or is not, removed

176.110     Actions of Governor-elect; budget report; tax expenditure report; expenses

176.250     Service of subpoena upon Governor

LAW ENFORCEMENT MEDAL OF HONOR

176.260     Award of medal

176.262     Governors Commission on the Law Enforcement Medal of Honor; rules

176.264     Law Enforcement Medal of Honor Account

PROCLAMATIONS

(Death of Unknown Persons)

176.740     Governors proclamation; presumption for missing person; death certificate

(Energy Resources Emergency Powers)

176.750     Energy resources defined

Note          Suspension of ethanol standards--2007 c.885 §§4,5

176.755     Policy

176.760     Information to be available to Governor

176.765     Confidentiality of information; use; liability

176.770     Curtailment priorities

176.775     Content of Governors proclamation of lack of energy resource or resource emergency

176.780     Action authorized by proclamation under ORS 176.775

176.785     Proclamation of state of emergency

176.790     Duration of emergency under proclamation; renewal or extension of proclamation

176.795     Actions authorized by proclamation under ORS 176.785

176.800     Construction of ORS 176.750 to 176.815

176.805     Status of proclamation, order or directive as rule; judicial review

176.809     Governors energy emergency contingency plan

176.815     Cooperation with local governments

176.820     State Department of Energy Account

PENALTIES

176.990     Penalties

CROSS-REFERENCES

Reports to Governor

Adjutant General, Oregon National Guard (annual, by November 1), 396.160

Adult Offender Supervision, Interstate Commission for, activities and recommendations (annual), 144.600 (Article V)

Agriculture, Department of, environmental justice (annual), 182.550

Agriculture, Director of, activities related to weights and measures (annual), 618.021

Agriculture, State Board of (biennial), 561.378

Alcohol and Drug Abuse Programs, Governors Council on, findings and recommendations (by January 1 each even-numbered year), 430.255

Appointing authorities, diversity of individuals appointed to fill vacancies in governmental office (annual), 236.115

Asian Affairs, Commission on, needs of Asian Americans (biennial), 185.620

Asset Forfeiture Oversight Committee, civil forfeitures (annual, by March 31), 475A.155

Attorney General, extradition (at Governors request), 133.757

Audits, Division of, loss of public funds or property involving public office, 297.120

Child Care, Commission for (biennial), 657A.600

Children and Families, State Commission on

Service system status and additional proposals (biennial), 417.735

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Climate Change Research Institute,
Oregon
, climate change assessment (biennial), 352.247

College Savings Board,
Oregon
529, activities (by February 1 each odd-numbered year), 348.873

Community Colleges and Workforce Development, Department of, plant closings and mass layoffs (annual), 285A.522

Corrections Enterprises,
Oregon
, activities and operations (annual), 421.367

Debt Policy Advisory Commission, State, consolidated bond profile, outstanding debt and net borrowing capacity (annual), 286A.255

Disabilities Commission,
Oregon
, activities and recommendations (annual), 185.150

Economic and Community Development Commission,
Oregon

Directors performance, recommendations (periodic), 285A.070

Economic development efforts, success (biennial), 285A.050

Economic and Community Development Department, financial statements for individual funding programs (annual), 285A.206

Education, Department of

Alcohol and drug abuse policies and implementation plans, 336.245

Environmental justice (annual), 182.550

Steroids and performance-enhancing substances (by September 30, 2008), 2007 c.395 §4

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Employment Department

Replacement of Unemployment Compensation Administration Fund moneys, director (as necessary), 657.825

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Employment Relations Board, labor disputes (at Governors request), 662.425

Energy, Director of State Department of

Radioactive material transportation (biennial), 469.617

Transactions of loan and sinking funds (biennial), 470.140

Energy, State Department of

Comprehensive energy plan (each odd-numbered year), 469.060

Outdoor lighting (by October 1, 2008), 2007 c.551 §3

Environmental Justice Task Force, progress, issues (annual), 182.538

Environmental Quality, Department of

Accomplishments and goals (annual, by January 15), 465.235

Environmental justice (annual), 182.550

Facilities Authority,
Oregon
(annual), 289.240

Film and Video Office,
Oregon
, activities and operations (biennial), 284.335

Fire Marshal, State

Environmental justice (annual), 182.550

Summary of hazardous substance emergencies (annual), 453.342

Fire Service Policy Council, Governors, overall performance of office of State Fire Marshal (biennial), 476.685

Fish and Wildlife Commission, State, activities (biennial), 496.128

Fish and Wildlife, State Department of

Environmental justice (annual), 182.550

Fish passage, director (periodic), 509.595

Natural production of anadromous fish runs (semiannual), 496.480

Forester, State

Forestry management programs (biennial), 526.255

Woody biomass collection and conversion (triennial), 526.280

Forestry Department, State, environmental justice (annual), 182.550

Geology and Mineral Industries, State Department of, environmental justice (annual), 182.550

Health Fund Board,
Oregon
, comprehensive plan (by October 1, 2008), 2007 c.697 §11

Health Policy and Research, Administrator of Office for
Oregon
, hospital community benefits (annual), 442.205

Health Services Commission, health services priorities, list (by July 1 each even-numbered year), 414.720

Higher Education, State Board of, proposed budget (biennial), 351.090

Historic Preservation Officer, State, financial condition and operation of Historic Preservation Revolving Loan Fund (annual), 358.678

Human Services, Department of

Alcohol and drug abuse policies and implementation plans for school districts (biennial), 336.245

Community Mental Health Housing Fund, revenues and expenditures (biennial), 426.506

Developmental Disabilities Community Housing Fund, revenues and expenditures (biennial), 427.340

Environmental justice (annual), 182.550

JOBS Plus Program analysis, recommendations (annual), 411.896

Mental health treatment and services (biennial), 430.640

Tobacco Use Reduction Account grants (biennial), 431.836

Voluntary statewide early childhood system, joint report (January each odd-numbered year), 417.728

Human Services, Director of, planning and policy formulation (periodic), 409.160

Independent Multidisciplinary Science Team, Oregon Plan (annual), 541.409

Indian Services, Commission on, all matters of concern to Indians (biennial), 172.120

Injured workers, ombudsman for, services provided, recommendations (at least once each quarter), 656.709

Innovation Council,
Oregon
(annual), 284.715

Interagency Coordinating Council, State, status of early intervention programs (annual), 343.499

Investment Council,
Oregon
, investment funds investment program (biennial, and as necessary), 293.771

JOBS Plus Advisory Board, program status and progress (annual), 411.888

Judicial Conference (annual), 1.840

Justice, Department of

Activities (biennial), 147.205

Matters referred by Governor, 180.520

Juvenile Crime Prevention Advisory Committee, progress (periodic), 417.850

Klamath River Basin Compact Commission, finances and activities (annual), 542.620 (Article IX)

Korean American Day Commission (by February 1 each odd-numbered year), 2007 c.68 §2

Land Conservation and Development, Department of, environmental justice (annual), 182.550

Land Use Planning, Oregon Task Force on, findings and recommendations (by February 1, 2009), 2005 c.703 §1

Lands, Department of State, environmental justice (annual), 182.550

Long Term Care Ombudsman, office of (semiannual), 441.109

Lottery Commission,
Oregon
State

Budget estimates and requests (by November 10 each even-numbered year), 461.140

Operation of state lottery (quarterly and annual), 461.100

Lottery, Director of the
Oregon
State
, lottery game demographics, advertising, security (periodic), 461.180

Marine Board, State, environmental justice (annual), 182.550

Minority, Women and Emerging Small Business, Advocate for, status of minorities and women in marketplace, recommendations (annual), 200.025

Multistate Tax Commission, activities (annual), 305.655 (Article VI)

Natural resource agencies, directors, environmental justice (annual), 182.550

Ombudsman services, persons performing, summary of services, recommendations (at least once each quarter), 182.500

Oregon Community Power, board of directors, activities and operations, audit summary (annual, by April 15), 757.842

Oregon
Health and
Science
University

Activities and operations (annual, by April 15), 353.080

Impact of Oregon Opportunity program on Oregon Health and
Science
University
, task force on, findings (by June 30 each even-numbered year), 353.563

Oregon University System, alcohol and drug abuse policies and implementation plans, 336.245

Pacific Northwest Electric Power and Conservation Planning Council, review of actions (annual, on October 1), 469.845

Parks and Recreation Department, State, designation of scenic waterways (periodic), 390.855

Parks and Recreation Director, State, activities of State Advisory Committee on Historic Preservation (biennial), 358.687

Pest Control Insurance Fund, activities (annual), 570.650 (Article IV)

Pharmacy, State Board of, receipt and expenditure of additional moneys (periodic), 689.135

Public Officials Compensation Commission (by November 10 each even-numbered year), 292.912

Public Safety Memorial Fund Board, activities (biennial), 243.970

Public Safety Standards and Training, Board on, evaluation of directors implementation of policy and standards (annual), 181.635

Public Utility Commission, environmental justice (annual), 182.550

Quality Education Commission, current and best education practices (by July 31 each even-numbered year), 327.506

Racing Commission,
Oregon
, activities (annual, by January 31), 462.260

Revenue, Director of the Department of, revenue raising functions of state agencies (biennial), 305.025

School Safety, Center for, status of school safety (annual, by July 1), 339.331

Secretary of State

Audits of state agencies (as necessary), 297.210

School district and education service district audits, 326.133

State Accident Insurance Fund Corporation and Industrial Accident Fund, audit and review (annual), 656.772

Seismic Safety Policy Advisory Commission, earthquake hazards, 401.343

Semi-independent state agencies, operations (by January 1 each even-numbered year), 182.472

Small business, ombudsman for, services provided, recommendations (at least once each quarter), 656.709

Spinal Cord Injury Research Board, status of funds, research progress (by January 1 each odd-numbered year), 431.292

State Accident Insurance Fund Corporation, board of directors, activities and operations (annual, by April 15), 656.751

State agencies

Administrative reports, work performance (periodic), 291.018

Affirmative action objectives, performance (biennial), 659A.012

Bonded indebtedness (biennial), 286A.035

Programs of state agency that affect Indian tribes (annual, by December 15), 182.166

Real property and facility maintenance account (biennial), 276.285

Telecommunications Coordinating Council,
Oregon
(before each legislative session) (sunsets January 2, 2010), 2001 c.699 §1

Transportation Commission,
Oregon
, legislative, budgetary and administrative programs related to transportation, 184.635

Transportation, Department of, environmental justice (annual), 182.550

Travel Information Council, activities and operations (annual), 377.838

Treasurer, State, investment of moneys in Oregon Growth Account (annual), 348.703

University of
Oregon
, implementation, progress and results of Early Success Reading Initiative (annual), 329.837

Utility
Notification
Center
, board of directors of
Oregon
, activities and operations (annual, by April 15), 757.562

Veterans Affairs, Director of, Advisory Committee, administration of office of the director (annual), 406.220

Volunteers Commission for Voluntary Action and Service,
Oregon
, activities and recommendations (biennial), 458.568

Water Resources Commission, transactions of Water Development Fund and Bond Sinking Fund (biennial), 541.855

Water Resources Department, environmental justice (annual), 182.550

Watershed Enhancement Board,
Oregon
,
Oregon
Plan, implementation (regularly), implementation and effectiveness (by January 15 each odd-numbered year), 541.420

Western Interstate Commission for Higher Education, activities (annual, by January 15), 351.780 (Article VII)

Women, Commission for, concerns and issues confronting women (biennial), 185.510

GENERAL PROVISIONS

176.010 Commencement of term; inauguration. The official term of the Governor shall commence upon the publication of the returns by the Speaker of the House of Representatives, as provided in section 4, Article V, Oregon Constitution; or in case of an election of the Governor by the Legislative Assembly, as provided in section 5, Article V, Oregon Constitution, the official term of the Governor shall commence immediately upon such election; and the Governor shall be inaugurated by taking the oath of office.

176.020 Cessation of term. The term of office of the Governor ceases when the successor of the Governor, having been declared elected by the Legislative Assembly as provided in the Constitution, is inaugurated by taking the oath of office.

176.030 [Renumbered 176.510]

176.040 Disability of Governor, how determined; succession to office, when permitted. (1) Whenever it appears that the Governor is unable to discharge the duties of the office, the person next in line of succession to the office of Governor or the person who is Chief Justice of the Supreme Court of Oregon may call a conference consisting of the person who is Chief Justice, the person who is chief medical officer of the state hospital in Salem and the person who is dean of the Oregon Health and Science University. The three members of the conference shall examine the Governor. After the examination, or if upon attempting to examine the Governor the members of the conference are unable to examine the Governor because of circumstances beyond their control, they shall conduct a secret ballot and by unanimous vote may find that the Governor is temporarily unable to discharge the duties of the office.

(2) The finding of or failure to find a disability shall be made public, and in case the Governor is found to be unable to discharge the duties of the office, the person next in line of succession to the office of Governor shall be notified. After receiving the notification such person may, under section 8, Article V of the Oregon Constitution, become Governor until the disability be removed. [1959 c.672 §1; 1969 c.391 §13]

176.050 Finding that disability is, or is not, removed. (1) Whenever a Governor who is unable to discharge the duties of the office believes that the Governors disability has been removed, the Governor may call a conference consisting of the three persons referred to as members of such a conference in ORS 176.040 (1). The three members of the conference shall examine the Governor. After the examination they shall conduct a secret ballot and by unanimous vote may find the disability removed.

(2) The finding of or failure to find the disability removed shall be made public. [1959 c.672 §2; 2005 c.22 §123; 2007 c.70 §40]

176.110 Actions of Governor-elect; budget report; tax expenditure report; expenses. (1) The person elected to the office of Governor may take any action prior to the date the official term of office commences that is necessary to enable the Governor to exercise on such date the powers and duties of the office of Governor.

(2) The Governor-elect shall cause the budget report and the tax expenditure report for the biennium beginning July 1 of the year in which the Governor takes office to be compiled and prepared for printing as required in ORS 291.222.

(3) All necessary expenses of the Governor-elect incurred in carrying out the provisions of this section shall be audited by the Secretary of State and paid from any funds appropriated for this purpose in the same manner as other claims against the state are paid. [1965 c.80 §1; 1969 c.464 §1; 1995 c.746 §73]

176.250 Service of subpoena upon Governor. Notwithstanding any provision of the Oregon Rules of Civil Procedure or other laws of this state, service of subpoena upon the Governor shall be made by delivering a copy to the legal counsel to the Governor or, in the legal counsels absence, an assistant to the Governor. [1983 c.82 §3]

LAW ENFORCEMENT MEDAL OF HONOR

176.260 Award of medal. (1) The Law Enforcement Medal of Honor is established. Upon nomination by the Governors Commission on the Law Enforcement Medal of Honor established in ORS 176.262, the Governor may award the medal in the name of the state to a law enforcement officer who has been distinguished by exceptionally honorable and meritorious conduct. The medal may be awarded posthumously to a representative of the deceased law enforcement officer.

(2) The medal shall be bronze and consist of a police shield overlaid by a sheriffs star with the seal of the State of
Oregon
in the center and the words Law Enforcement Medal of Honor within the design. The medal shall be suspended from a ring that is attached to a navy blue ribbon with a gold edge or a green ribbon with a gold edge. The recipient of the medal may choose the color of the ribbon. The reverse side of the medal shall be inscribed with the words For exceptionally honorable and meritorious conduct in performing services as a law enforcement officer. [2005 c.284 §1]

176.262 Governors Commission on the Law Enforcement Medal of Honor; rules. (1) The Governors Commission on the Law Enforcement Medal of Honor is established consisting of six members appointed by the Governor as follows:

(a) One member shall be a representative of the Governors office;

(b) One member shall be a representative of the Department of Public Safety Standards and Training;

(c) One member shall be a representative of the Oregon Association Chiefs of Police;

(d) One member shall be a representative of the Oregon State Sheriffs Association;

(e) One member shall be a representative of a statewide organization of police officers; and

(f) One member shall be a representative of a statewide organization of peace officers.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) The commission shall:

(a) Adopt rules establishing qualifications for nomination as a recipient of the Law Enforcement Medal of Honor;

(b) Meet at least once every six months to consider candidates for nomination for the Law Enforcement Medal of Honor; and

(c) Nominate candidates for the Law Enforcement Medal of Honor.

(4) The Department of Public Safety Standards and Training shall provide staff for the commission.

(5) The commission may seek and accept contributions of funds and assistance from any source for the purpose of carrying out the provisions of ORS 176.260. All funds received by the commission under this subsection shall be paid into the State Treasury and deposited into the Law Enforcement Medal of Honor Account established in ORS 176.264.

(6) A member of the commission is not entitled to compensation nor to reimbursement for travel and other expenses incurred in the performance of duties as a member of the commission. [2005 c.284 §2; 2007 c.329 §1]

176.264 Law Enforcement Medal of Honor Account. The Law Enforcement Medal of Honor Account is established separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The account consists of moneys deposited in the account under ORS 176.262. Moneys in the account are continuously appropriated to the Governor for the purpose of paying costs incurred in purchasing and awarding the Law Enforcement Medal of Honor under ORS 176.260. [2005 c.284 §3]

176.510 [Formerly 176.030; repealed by 1983 c.82 §4]

176.610 [1969 c.597 §2; repealed by 1971 c.301 §26 and by 1971 c.319 §11 and by 1971 c.401 §120]

176.620 [1969 c.597 §3; repealed by 1971 c.319 §11]

176.630 [1969 c.597 §4; 1971 c.319 §4; renumbered 184.765]

176.650 [1971 c.686 §1; repealed by 1973 c.1 §1]

176.660 [1971 c.686 §10; repealed by 1973 c.1 §1]

176.670 [1971 c.686 §8; repealed by 1973 c.1 §1]

176.680 [1971 c.686 §2; repealed by 1973 c.1 §1]

176.690 [1971 c.686 §3; repealed by 1973 c.1 §1]

176.700 [1971 c.686 §4; repealed by 1973 c.1 §1]

176.710 [1971 c.686 §5; repealed by 1973 c.1 §1]

176.720 [1971 c.686 §6; repealed by 1973 c.1 §1]

176.730 [1971 c.686 §7; repealed by 1973 c.1 §1]

PROCLAMATIONS

(Death of Unknown Persons)

176.740 Governors proclamation; presumption for missing person; death certificate. (1) The Governor may proclaim that a natural disaster or an act of war, terrorism or sabotage has caused the death of unknown persons on a specific date at a specific place.

(2) For the purposes of any civil or administrative proceeding, there is a presumption that a missing person is dead if it is shown that:

(a) The person was at or near the place described in a proclamation under this section on the date specified in the proclamation; and

(b) The persons absence cannot be satisfactorily explained after diligent search.

(3) In administering the estate of an absentee under ORS chapter 117, the court may enter an order directing the State Medical Examiner to deposit a death certificate with the county registrar for a decedent presumed to be dead under this section. The county registrar may not charge a fee for depositing a death certificate under this subsection or for issuing a copy of a death certificate deposited under this subsection. The State Medical Examiner shall indicate on the death certificate that the death certificate was issued pursuant to an order entered under this section.

(4) This section does not establish, limit or abrogate the special peril doctrine. [2003 c.560 §1]

(Energy Resources Emergency Powers)

176.750 Energy resources defined. As used in ORS 176.750 to 176.815, unless the context requires otherwise, energy resources includes electricity, natural gas, petroleum, coal, wood fuels, geothermal sources, radioactive materials and any other resource yielding energy. [1974 c.5 §2]

Note: Sections 4 and 5, chapter 885, Oregon Laws 2007, provide:

Sec. 4. Suspension of ethanol standards. (1) The Governor by executive order may suspend, for up to 90 days, renewable fuel use standards established by state law for ethanol if the Governor determines that compliance with the standards is technically or economically infeasible or poses a significant risk to public safety. A suspension under this section shall be limited to counties east of the summit of the
Cascade Mountains
and may be extended for an additional period not to exceed 90 days.

(2) The Governor must receive a recommendation of suspension from the State Department of Energy before issuing an executive order under this section. Before recommending a suspension, the department shall provide a 30-day period of public comment on the proposed suspension, unless the department determines that a shorter public comment period is necessary. The department shall issue written findings of fact with the recommendation of suspension. [2007 c.885 §4]

Sec. 5. Section 4 of this 2007 Act is repealed on December 31, 2008. [2007 c.885 §5]

176.755 Policy. (1) The Legislative Assembly finds that the lack of energy resources and other energy resource emergencies may threaten the availability of essential services and transportation, and the operation of the economy, jeopardizing the peace, health, safety and welfare of the people of
Oregon
.

(2) The Legislative Assembly finds it necessary to provide an orderly procedure for anticipating and responding to energy resource shortages and to grant, under conditions prescribed in ORS 176.750 to 176.815, emergency powers to order involuntary curtailments in the use of energy resources to the Governor and other state and local officers.

(3) The Legislative Assembly declares it the policy of Oregon to assist the President of the United States in effective management and control of such factors and situations as contribute to an emergency affecting or likely to affect Oregon; to cooperate with other states in matters related to an emergency affecting or likely to affect Oregon; to meet extraordinary conditions in Oregon arising out of the crisis, by taking such steps as are necessary and appropriate; and generally to protect the peace, health, safety and welfare of the people of Oregon. [1974 c.5 §1]

176.760 Information to be available to Governor. (1) On a continuing basis the Governor may obtain all necessary information from energy resource producers, suppliers and consumers, doing business within
Oregon
, and from political subdivisions in this state, as necessary for the Governor to determine whether shortages or an emergency will require energy resource conservation measures. Such information may include, but is not limited to:

(a) Sales volumes.

(b) Forecasts of energy resource requirements.

(c) Inventory of energy resources.

(d) Local distribution patterns of information under paragraphs (a) to (c) of this subsection.

(2) In obtaining information at any time from energy resource producers or suppliers under subsection (1)(c) of this section, and in obtaining any other information under subsection (1) of this section during a state of emergency proclaimed under ORS 176.775 to 176.785, the Governor may subpoena witnesses, material and relevant books, papers, accounts, records and memoranda, administer oaths, and may cause the depositions of persons residing within or without Oregon to be taken in the manner prescribed for depositions in civil actions in circuit courts, to obtain information relevant to energy resources that are the subject of the proclaimed emergency.

(3) In obtaining information under this section the Governor:

(a) Shall seek to avoid eliciting information already furnished by a person or political subdivision in this state to a federal, state or local regulatory authority that is available for the study of the Governor; and

(b) Shall cause reporting procedures, including forms, to conform to existing requirements of federal, state and local regulatory authorities. [1974 c.5 §3; 1975 c.601 §1]

176.765 Confidentiality of information; use; liability. (1) Notwithstanding any other law, information furnished under ORS 176.760 and designated by that person as confidential, shall be maintained as confidential by the Governor and any person who obtains information which the person knows to be confidential under ORS 176.750 to 176.815. The Governor shall not make known in any manner any particulars of such information to persons other than those specified in subsection (4) of this section. No subpoena or judicial order may be issued compelling the Governor or any other person to divulge or make known such confidential information, except when relevant to a prosecution for violation of subsection (5) of this section.

(2) Nothing in this section prohibits use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons.

(3) Any person who is served with a subpoena to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or other documents or records as provided in ORS 176.750 to 176.815 may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C.

(4) References to the Governor in this section include only individuals designated for this purpose in writing by the Governor.

(5) In addition to any penalties under ORS 176.990, a person who discloses confidential information in violation of this section willfully or with criminal negligence, as defined by ORS 161.085, may be subject, notwithstanding any other law, to removal from office or immediate dismissal from public employment. [1974 c.5 §4; 1977 c.358 §8; 1979 c.284 §119]

176.770 Curtailment priorities. In consultation with appropriate federal, state officials and officials of political subdivisions in this state the Governor, unless otherwise provided by law, shall cause to be established, and revised as appropriate, standby priorities for curtailment in the use of energy resources. However, involuntary curtailments may be ordered only by means of executive orders issued under ORS 176.750 to 176.815. [1974 c.5 §5]

176.775 Content of Governors proclamation of lack of energy resource or resource emergency. Whenever the Governor declares by proclamation that lack of an energy resource or any energy resource emergency threatens or is likely to threaten the availability of essential services, transportation or the operation of the economy, the Governor shall state the nature of the energy resource shortage or emergency. [1974 c.5 §6]

176.780 Action authorized by proclamation under ORS 176.775. Whenever the Governor has issued a proclamation under ORS 176.775, the Governor may by executive order direct actions:

(1) Reducing energy resource usage by state agencies and political subdivisions in this state.

(2) Promoting conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon, by state agencies and political subdivisions in this state.

(3) Directing the establishment by state agencies and political subdivisions in this state of programs necessary to implement and comply with federal energy conservation programs, including but not limited to allocation or rationing of energy resources and the distribution of the states discretionary allotments. [1974 c.5 §7; 2003 c.14 §71]

176.785 Proclamation of state of emergency. Whenever the Governor determines that an existing or imminent severe disruption in the supply of one or more energy resources, in Oregon or elsewhere, threatens the availability of essential services, transportation or the operation of the economy, jeopardizing the peace, health, safety and welfare of the people of Oregon, after consultation with the President and majority and minority leaders of the Senate and the Speaker and majority and minority leaders of the House of Representatives, the Governor may by proclamation declare that a state of emergency exists with regard to such resources. In the proclamation, the Governor shall recite with specificity the nature of the severe disruption in the supply of one or more energy resources. [1974 c.5 §8]

176.790 Duration of emergency under proclamation; renewal or extension of proclamation. (1) A proclamation of emergency and all orders and rules issued as a result of the proclamation under ORS 176.750 to 176.815 shall continue in effect for 30 days unless the Governor rescinds it and declares the emergency ended before the expiration of the 30-day period.

(2) A proclamation may be renewed or extended only by joint resolution of the Legislative Assembly unless 60 days have elapsed from the date of the original proclamation. [1974 c.5 §8a]

176.795 Actions authorized by proclamation under ORS 176.785. (1) During any emergency proclaimed under ORS 176.785, the Governor by executive order may order involuntary curtailments, adjustments or allocations in the supply and consumption of energy resources applicable to all suppliers and consumers. However, the Governor may not order such curtailments, adjustments or allocations which discriminate within any class of consumers. It is the intent of the Legislative Assembly that any such curtailments, adjustments and allocations be ordered and continue only so long as demonstrably necessary for the maintenance of essential services or transportation, or the continued operation of the economy; and that all such curtailments, adjustments and allocations be applied as uniformly as practicable within each class of suppliers and consumers.

(2) Any involuntary curtailments of electrical or natural gas load, pursuant to subsection (1) of this section, shall be made by executive order to the Public Utility Commission of Oregon requiring the commission to implement plans for curtailment adopted pursuant to ORS 757.710 to 757.730.

(3) In addition to orders issued pursuant to subsection (1) of this section, the Governor by executive order may:

(a) Modify transportation routes and schedules as necessary to conserve energy resources to the extent permissible under federal law and regulations.

(b) Specify the times and manner in which energy resources are supplied or consumed, consistent with the restrictions imposed by subsection (1) of this section.

(4) Any restrictions or involuntary curtailments, adjustments or allocations ordered, except those ordered under ORS 176.775 and 176.780, shall give due consideration to the needs of commercial, retail, professional and service establishments whose normal function is to supply goods or services or both of an essential nature including but not limited to food, lodging, fuel, medical care facilities, during times of the day other than conventional daytime working hours.

(5) During an emergency proclaimed under ORS 176.785, the Governor by executive order may prescribe and direct activities promoting the conservation, prevention of waste and salvage of energy resources and the materials, services and facilities derived therefrom or dependent thereon. [1974 c.5 §§9,11]

176.800 Construction of ORS 176.750 to 176.815. (1) Nothing in ORS 176.750 to 176.815 is intended as a delegation of legislative responsibility for the appropriation or authorization of expenditure of public funds, as provided in the Constitution and laws of this state.

(2) The powers vested in the Governor under ORS 176.750 to 176.815 are in addition to, and not in lieu of, emergency powers vested in the Governor under ORS 401.015 to 401.580 and 401.990 or any other law of
Oregon
.

(3) It is the intent of the Legislative Assembly that if ORS 176.750 to 176.815 and 176.990 are held unconstitutional as applied to contracts executed before February 26, 1974, ORS 176.750 to 176.815 and 176.990 nevertheless are effective with respect to contracts executed on or after February 26, 1974, and with respect to renewals or extensions of existing contracts on or after February 26, 1974. [1974 c.5 §§10,14,15]

176.805 Status of proclamation, order or directive as rule; judicial review. (1) Any proclamation, executive order or directive issued pursuant to ORS 176.750 to 176.815 shall be deemed to be a rule subject to ORS chapter 183, except that jurisdiction for judicial determination of the validity thereof pursuant to ORS 183.400 is conferred upon the Court of Appeals.

(2) Any such proceeding in the Court of Appeals shall be given precedence on the docket over all other cases, except prior cases arising under ORS 176.750 to 176.815 and 176.990. The court may appoint a master to take evidence and make proposed findings of fact and conclusions of law in such case. [1974 c.5 §12]

176.809 Governors energy emergency contingency plan. (1) The Governor, in consultation with the State Department of Energy and the Economic and Community Development Department, shall compile existing data and prepare an extensive statewide contingency plan to maintain emergency services, continue productivity and reduce hardship during an energy emergency.

(2) As used in this section, energy emergency means a severe fuel oil shortage caused by international market conditions or hostilities, or any other emergency threatening the availability of any energy resource necessary to maintain essential services and transportation, the shortage of which jeopardizes the health, safety and welfare of the people of the State of
Oregon
. [1981 c.597 §2]

176.810 [1974 c.59 §2; 1975 c.606 §14; renumbered 176.820]

176.815 Cooperation with local governments. (1) The Governor shall solicit suggestions and recommendations from local governments in preparing the statewide contingency plan under ORS 176.809.

(2) The contingency plan developed by the Governor under ORS 176.809 shall utilize, with the approval of the local governments, the services and facilities of local governments to implement the plan. [1981 c.597 §3]

176.820 State Department of Energy Account. There is continuously appropriated from the Motor Vehicle Division Account to the State Department of Energy, for deposit in the State Department of Energy Account, sufficient moneys for the payment of expenses incurred under chapter 606, Oregon Laws 1975, subject to limitations on payment of expenses as approved under legislative authority. [Formerly 176.810; 2003 c.186 §9]

Note: Legislative Counsel has substituted chapter 606,
Oregon
Laws 1975 for the words this 1975 Act in section 14, chapter 606, Oregon Laws 1975, compiled as 176.820. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

PENALTIES

176.990 Penalties. (1) Violation of ORS 176.765 (5) is a Class A violation.

(2) Any person who willfully fails or neglects to comply with an executive order issued under ORS 176.750 to 176.815, or a directive of the Governor implementing such an executive order, shall forfeit and pay into the State Treasury a civil penalty not to exceed $1,000 for each such failure for each day such failure persists.

(3) In addition to or in lieu of the civil penalty available under subsection (2) of this section, the Governor may direct the reduction or termination of supply of any or all energy resources being supplied to the noncomplying party by any person or political subdivisions in this state whose activities in furnishing energy resources are subject to allocation, rationing, regulation or other control under ORS 176.750 to 176.815 or any other law of Oregon. A noncomplying party is entitled to restoration of supply as soon as the party has achieved compliance.

(4) The Governor may apply to any circuit court for appropriate equitable relief against any person who violates or fails to carry out an executive order or directive under ORS 176.750 to 176.815. [1974 c.5 §13; 1999 c.1051 §164]

_______________



Chapter 177

Chapter 177 Â Secretary of State

2007 EDITION

SECRETARY OF STATE

EXECUTIVE BRANCH; ORGANIZATION

177.010Â Â Â Â  Oath and bond

177.020Â Â Â Â  Successive recoveries on bond

177.030Â Â Â Â  Duties of Secretary of State

177.040Â Â Â Â  Deputy Secretary of State

177.050Â Â Â Â  Employment and administration of personnel; merit system; rules

177.060Â Â Â Â  Designation of persons to sign in name of Secretary of State

177.070Â Â Â Â  Bonds for clerks or positions

177.075Â Â Â Â  Authority of Secretary of State to require fingerprints

177.080Â Â Â Â  Acts of Congress and of states to be deposited in State of
Oregon Law Library

177.110Â Â Â Â
Oregon
Guide

177.120Â Â Â Â
Oregon
Blue Book

177.130Â Â Â Â  Fees of the Secretary of State

177.140Â Â Â Â  Secretary of State Administration Division Account

177.150Â Â Â Â  Record required for Secretary of State Miscellaneous Receipts Account

177.170Â Â Â Â  Government Waste Hotline; acceptance of other reports; purpose; notice

177.180Â Â Â Â  Reports received through Government Waste Hotline or by other method; confidentiality; investigation; written determination; annual report to Legislative Assembly

177.190Â Â Â Â  Purchase of state flags for Armed Forces by Secretary of State

177.200Â Â Â Â  Portfolio-based management of information technology resources

Â Â Â Â Â  177.010 Oath and bond. The Secretary of State, before entering upon the duties of office, shall take and subscribe the oath required by the Constitution, and give a bond, with sufficient sureties, to the State of Oregon, in the sum of $10,000, conditioned for the faithful discharge of the duties of office as Secretary of State and as Auditor, and that the Secretary of State will deliver over to a successor in the office of the Secretary of State, or to any other person authorized by law to receive the same, all moneys, books, records and all papers pertaining to the office. The bond shall be approved by the Governor and, together with the oath of office, shall be preserved in the executive office. [Amended by 1977 c.366 Â§1]

Â Â Â Â Â  177.020 Successive recoveries on bond. One recovery had on the official bond given by the Secretary of State shall not render the bond void, but the bond may be prosecuted upon a breach thereof, from time to time, until the whole penalty is collected.

Â Â Â Â Â  177.030 Duties of Secretary of State. The Secretary of State shall:

Â Â Â Â Â  (1) Keep a record of the official acts of the Oregon Department of Administrative Services and, when required, lay the same and all matters relative thereto before each branch of the legislature.

Â Â Â Â Â  (2) Affix the seal of the state to, and countersign all commissions and other official acts issued or done by the Governor, approbation by the Governor of the laws excepted, and make a register of such commissions, specifying to whom given or granted, the office conferred, with the date and tenor of the commission, in a book to be provided for that purpose.

Â Â Â Â Â  (3) Be charged with the safekeeping of all enrolled laws and resolutions and not permit them to be taken out of the office or inspected, except in the presence of the Secretary of State, unless by order of the Governor, or by resolution of one or both houses of the legislature, under penalty of $100.

Â Â Â Â Â  (4) Keep the office open during business hours at all times, Sundays excepted. [Amended by 2003 c.14 Â§72]

Â Â Â Â Â  177.040 Deputy Secretary of State. The Secretary of State may appoint in writing one Deputy Secretary of State who shall hold the office during the pleasure of the Secretary of State. The Secretary of State is responsible for the acts of the Deputy Secretary of State. The Deputy Secretary of State shall qualify by taking the oath of the principal, to be indorsed upon and filed with the certificate of appointment, and when so qualified the Deputy Secretary of State has the power to perform any act or duty of the Secretary of State pertaining to the office. [Amended by 1981 c.528 Â§2]

Â Â Â Â Â  177.050 Employment and administration of personnel; merit system; rules. (1) The Secretary of State may employ and appoint necessary personnel, including clerks and assistants, to aid in the performance of the duties of the office of the Secretary of State.

Â Â Â Â Â  (2) The personnel shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the Secretary of State.

Â Â Â Â Â  (4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the Secretary of State.

Â Â Â Â Â  (5) The Secretary of State shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the Secretary of State and other state agencies. For employees who do not serve at the pleasure of the Secretary of State or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

Â Â Â Â Â  (6) The clerks and assistants shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions. [Amended by 1955 c.287 Â§17; 1981 c.528 Â§3; 2005 c.751 Â§1]

Â Â Â Â Â  177.060 Designation of persons to sign in name of Secretary of State. The Secretary of State may designate one or more of the secretaryÂs clerks or assistants, in the secretaryÂs name, to sign or countersign or sign and countersign vouchers, official acts of the Governor or the Legislative Assembly and other papers, documents and certificates requiring the signature of the Secretary of State. [Amended by 1981 c.528 Â§4; 1983 c.740 Â§42]

Â Â Â Â Â  177.070 Bonds for clerks or positions. The Secretary of State may require corporate surety bonds executed by a company licensed to transact business in the State of
Oregon
for the clerks or positions the Secretary of State deems proper. The surety bonds shall run to the State of
Oregon
in the amounts the Secretary of State approves. The premiums for the surety bonds shall be paid by the State of
Oregon
.

Â Â Â Â Â  177.075 Authority of Secretary of State to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Secretary of State may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the Secretary of State; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the Secretary of State as a contractor; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has fiscal, payroll or purchasing responsibilities as one of the positionÂs primary responsibilities;

Â Â Â Â Â  (d) In which the person has responsibility for conducting audits; or

Â Â Â Â Â  (e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§52]

Â Â Â Â Â  177.080 Acts of Congress and of states to be deposited in State of
Oregon Law Library
. The Secretary of State shall cause the Acts of the Congress of the
United States
, and of the several states, which may be received at the office of the Secretary of State, to be deposited in the State of
Oregon Law Library
. [Amended by 2001 c.779 Â§7]

Â Â Â Â Â  177.090 [Repealed by 1993 c.98 Â§26]

Â Â Â Â Â  177.100 [Repealed by 1953 c.224 Â§4]

Â Â Â Â Â  177.110
Oregon
Guide. The Secretary of State may provide for the distribution or sale of the Oregon Guide, a publication edited and compiled under the auspices of the United States Government, relating to the scenery, natural resources, history and general information of the State of
Oregon
, under the terms and conditions deemed advisable by the Oregon State Board of Control. All moneys realized from the sale and distribution of the Oregon Guide shall be placed to the credit of the General Fund.

Â Â Â Â Â  177.120
Oregon
Blue Book. (1) The Secretary of State shall compile and issue biennially on or about February 15 of the same year as the regular sessions of the Legislative Assembly, an official directory of all state officers, state institutions, boards and commissions and district and county officers of the state, to be known as the Oregon Blue Book, and include therein the information regarding their functions that the secretary considers most valuable to the people of the state, together with such other data and information as usually is included in similar publications. The Secretary of State may cause the Oregon Blue Book to be copyrighted.

Â Â Â Â Â  (2) In order to fully carry out the intent and purposes of this section, the Secretary of State may request of any state, district and county officials any information concerning their offices, institutions or departments that the secretary desires to include in the Oregon Blue Book. The officials shall furnish the information.

Â Â Â Â Â  (3) The Secretary of State may distribute the Oregon Blue Book free of charge, under such regulations as the secretary may establish, to schools and to federal, state, county and city officials of the State of
Oregon
. The copies distributed under this subsection shall not be sold.

Â Â Â Â Â  (4) The Secretary of State shall determine a reasonable price, and charge such price, for each copy of the Oregon Blue Book distributed to the general public. The secretary may also establish a discount price for dealers and shall set the price for resale by dealers in order to maintain a uniform price. The sum collected shall be paid over to the State Treasurer and credited to the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. [Amended by 1953 c.586 Â§1; 1967 s.s. c.10 Â§1; 1973 c.126 Â§1; 1981 c.467 Â§1; 1991 c.169 Â§1; 2003 c.794 Â§198]

Â Â Â Â Â  177.130 Fees of the Secretary of State. (1) The Secretary of State shall establish a schedule of fees to be charged in the office of the Secretary of State for furnishing a copy of, recording, or certifying and affixing the state seal to any document; for issuing certificates of official character; and for affixing the state seal to and countersigning or attesting any document issued by the Governor. The fees shall be reasonably calculated to reimburse the office for the cost thereof. No fee, however, shall be charged for affixing the state seal and countersigning or attesting pardons, commutations, paroles, military commissions, extradition papers, certificates of election to state and district officers and commissions and appointments under which the appointee receives no compensation.

Â Â Â Â Â  (2) No member of the legislature or state officer shall be charged any fee for any certificate or certified copy relative to the official duties of the member or officer.

Â Â Â Â Â  (3) This section does not apply to any commission issued by the Governor. [Amended by 1961 c.350 Â§1; 1975 c.720 Â§1; 1981 c.11 Â§3]

Â Â Â Â Â  177.140 Secretary of State Administration Division Account. There is established in the General Fund an account to be known as the Secretary of State Administration Division Account. All moneys received by the Secretary of State for administrative service charges shall be deposited in the account. All moneys in the Secretary of State Administration Division Account are appropriated continuously to the Secretary of State for payment of expenses incurred in performing the duties and functions of the Secretary of State that provide policy directions and centralized support services to the divisions and boards of the agency. [1989 c.112 Â§5]

Â Â Â Â Â  177.150 Record required for Secretary of State Miscellaneous Receipts Account. The Secretary of State shall cause a record to be kept of all moneys paid into the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. Together with other matters, the record shall indicate, by separate account, the source from which the moneys paid in are derived and the activity or program against which any payment or withdrawal is charged. [1991 c.169 Â§4; 2003 c.794 Â§199]

Â Â Â Â Â  177.170 Government Waste Hotline; acceptance of other reports; purpose; notice. (1) The Secretary of State shall establish a toll-free telephone line that is available to public employees and members of the public for the purpose of reporting waste, inefficiency or abuse by state agencies, state employees or persons under contract with state agencies.

Â Â Â Â Â  (2) In addition to establishing a toll-free telephone line under subsection (1) of this section, the secretary shall also accept reports of waste, inefficiency or abuse by state agencies, state employees or persons under contract with state agencies made to the secretary by any other method.

Â Â Â Â Â  (3) The toll-free telephone line required to be established under subsection (1) of this section shall be known as the Government Waste Hotline. The secretary shall prepare written notices that explain the purpose of the Government Waste Hotline and that prominently display the telephone number for the Government Waste Hotline. The notice shall be posted in all state offices. If a state office is open to members of the public, the notice shall be posted in a place where the public is most likely to see the notice.

Â Â Â Â Â  (4) The secretary shall publicize the availability of the Government Waste Hotline through print and electronic media. [1995 c.138 Â§1; 2007 c.185 Â§1]

Â Â Â Â Â  177.180 Reports received through Government Waste Hotline or by other method; confidentiality; investigation; written determination; annual report to Legislative Assembly. (1) The Secretary of State shall designate one person employed by the Division of Audits of the Office of the Secretary of State to be responsible for reports of waste, inefficiency or abuse received through the Government Waste Hotline or received by the secretary through any other method. The person designated under this section shall log all reports received.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the identity of any person making a report under ORS 177.170 is confidential. A report of waste, inefficiency or abuse received under ORS 177.170 and any resulting investigation are confidential unless the Secretary of State finds that waste, inefficiency or abuse has occurred and reports these findings as provided under subsection (4) of this section. If the Secretary of State finds that waste, inefficiency or abuse has occurred, a report of waste, inefficiency or abuse and any resulting investigation are confidential until the investigation described in subsection (3) of this section is complete.

Â Â Â Â Â  (3) The secretary shall conduct an initial investigation of each report of waste, inefficiency or abuse made under ORS 177.170. Following the initial investigation, the secretary shall determine which reports shall be investigated further and assign the investigation to audit staff qualified to conduct waste, inefficiency and abuse investigations. The secretary may audit any state agency if it appears that officers or employees of the agency, or persons under contract with the agency, are engaging in activities that constitute waste, inefficiency or abuse. Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) If the secretary determines during the investigation that a violation of any provision of ORS chapter 244 may be occurring or may have occurred, the secretary shall notify the Oregon Government Ethics Commission of the potential violation; and

Â Â Â Â Â  (b) If the secretary determines during the investigation that fraud or other criminal activity may be occurring or may have occurred, the secretary shall notify the appropriate law enforcement agency of the potential fraud or other criminal activity.

Â Â Â Â Â  (4) Subject to the confidentiality requirements of subsection (2) of this section, upon completion of an investigation under this section:

Â Â Â Â Â  (a) The secretary shall determine in writing whether officers or employees of a state agency, or persons under contract with a state agency, are engaging in activities that constitute waste, inefficiency or abuse. The written determination may include other information about the nature of the investigation or the secretaryÂs determination.

Â Â Â Â Â  (b) If the secretary finds that waste, inefficiency or abuse has occurred, upon request of the person who made the report under ORS 177.170, the secretary shall provide the person with a copy of the determination and any other information included by the secretary.

Â Â Â Â Â  (c) If the secretary determines that officers or employees of another state agency or public body, or persons under contract with a state agency or public body, are involved in activities that constitute waste, inefficiency or abuse, the secretary shall notify the state agency or public body of the determination and deliver a copy of the secretaryÂs findings to the agency or body.

Â Â Â Â Â  (5) A written determination prepared by the secretary under this section is a public record.

Â Â Â Â Â  (6) The secretary shall prepare an annual report and submit it to each regular session of the Legislative Assembly and to appropriate interim committees of the Legislative Assembly. The report shall describe the number, nature and resolution of reports made under ORS 177.170 and shall identify savings resulting from improved efficiencies or the elimination of waste or abuse resulting from reports received and investigations conducted under this section and ORS 177.170. The report shall also list the number and nature of any positive reports received relating to state agencies, state employees or persons under contract with state agencies. [1995 c.138 Â§2; 2007 c.185 Â§2]

Â Â Â Â Â  177.190 Purchase of state flags for Armed Forces by Secretary of State. Upon written request and at the discretion of the Secretary of State, the Secretary of State is authorized to purchase and furnish an Oregon State Flag to units or to individual
Oregon
members of the Armed Forces of the
United States
serving at home or abroad. The cost of furnishing such flags shall be paid out of funds appropriated or made available from other sources to the Secretary of State to carry out the purpose of this section. [Formerly 279.795]

Â Â Â Â Â  177.200 Portfolio-based management of information technology resources. (1) The Secretary of State shall implement portfolio-based management of information technology resources, as described in this section, to:

Â Â Â Â Â  (a) Ensure that the Office of the Secretary of State links its information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that the office justifies information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that the office facilitates development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The Secretary of State shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the Secretary of StateÂs information technology portfolio-based management.

Â Â Â Â Â  (3) The Secretary of State shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

Â Â Â Â Â  (4) The Secretary of State shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

Â Â Â Â Â  (5) As used in this section, Âinformation technologyÂ has the meaning given that term in ORS 184.473. [2001 c.936 Â§7]

_______________



Chapter 178

Chapter 178 Â State Treasurer

2007 EDITION

STATE TREASURER

EXECUTIVE BRANCH; ORGANIZATION

178.010Â Â Â Â  Oath and bond

178.020Â Â Â Â  Additional bond may be required

178.030Â Â Â Â  Premiums on surety bonds of treasurer and employees paid by state; limit on amount

178.040Â Â Â Â  Successive recoveries on bond

178.050Â Â Â Â  Duties of State Treasurer

178.060Â Â Â Â  Employment of Chief Deputy, clerks and stenographers; merit system; rules

178.065Â Â Â Â  Authority of State Treasurer to require fingerprints

178.090Â Â Â Â  Manner of providing evidence of receipt of funds or securities

178.100Â Â Â Â  Portfolio-based management of information technology resources

Â Â Â Â Â  178.010 Oath and bond. (1) The State Treasurer, before entering upon the duties of the office of the State Treasurer, shall take and subscribe the oath required by the Constitution, and give to the State of Oregon a fidelity bond executed by a corporate insurance company licensed to transact the business of surety within this state, in such penal sum, not less than $200,000, as the Governor shall determine.

Â Â Â Â Â  (2) The bond shall be conditioned for the:

Â Â Â Â Â  (a) Faithful discharge by the State Treasurer of the duties of office.

Â Â Â Â Â  (b) Faithful performance by all persons employed in the office, of their duties and trusts therein.

Â Â Â Â Â  (c) Transfer and delivery to the successor in office, or to any other person authorized by law to receive the same, of all moneys, books, papers, records and other articles and effects belonging to the office.

Â Â Â Â Â  (3) The bond shall be deemed to extend to the faithful performance of all duties of the office of treasurer until a successor is elected and qualified.

Â Â Â Â Â  (4) The bond shall be approved by the Governor and, with the oath of office of the treasurer, shall be preserved in the executive office. [Amended by 1977 c.366 Â§2]

Â Â Â Â Â  178.020 Additional bond may be required. Whenever the Governor, for any cause, deems the bond of the State Treasurer insufficient in amount, the Governor shall require the treasurer to give an additional like bond within such time, and in such reasonable amount, as the Governor directs and approves.

Â Â Â Â Â  178.030 Premiums on surety bonds of treasurer and employees paid by state; limit on amount. (1) If the State Treasurer, in furnishing the bond required from the State Treasurer by law, furnishes a bond executed by a surety company legally authorized to transact business in this state, and the bond is approved by the Governor, the state shall pay the premium for the bond, not to exceed one-third of one percent per annum of the penalty named in the bond so executed and approved.

Â Â Â Â Â  (2) Whenever a person employed in the office of the State Treasurer, required by the State Treasurer to furnish a bond, furnishes a bond executed by a surety company legally authorized to transact business in this state, and the bond is approved by the State Treasurer, the state shall pay the premium for the bond, not to exceed one-third of one percent per annum of the penalty named in the bond so executed and approved.

Â Â Â Â Â  178.040 Successive recoveries on bond. One recovery had on the official bond given by the State Treasurer shall not render the bond void, but the bond may be prosecuted upon a breach thereof, from time to time, until the whole penalty is collected.

Â Â Â Â Â  178.050 Duties of State Treasurer. The State Treasurer shall:

Â Â Â Â Â  (1) Keep the office at the seat of government.

Â Â Â Â Â  (2) Receive and have charge of all moneys paid into the State Treasury.

Â Â Â Â Â  (3) Pay out moneys from the State Treasury as directed by law.

Â Â Â Â Â  (4) Permit the books, papers and transactions of the office to be open at all times to inspection and examination by the Governor, Secretary of State, the legislature and any committee of either branch of the legislature.

Â Â Â Â Â  (5) Deliver over to the successor in office all moneys, books, papers, furniture and other effects belonging to or preserved in the office.

Â Â Â Â Â  (6) Perform all other duties imposed upon the State Treasurer by law.

Â Â Â Â Â  178.060 Employment of Chief Deputy, clerks and stenographers; merit system; rules. (1) The State Treasurer may employ and appoint one Chief Deputy and may also employ clerks and stenographers necessary in the performance of the business and duties of the office and fix their compensation.

Â Â Â Â Â  (2) The Chief Deputy, clerks and stenographers shall be paid out of the State Treasury, and their compensation may not exceed the appropriation of the Legislative Assembly for the compensation.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, ORS chapter 240 does not apply to the office of the State Treasurer.

Â Â Â Â Â  (4) ORS 240.165, 240.167, 240.240 (3) and 240.321 apply to the office of the State Treasurer.

Â Â Â Â Â  (5) The State Treasurer shall adopt rules, policies and procedures necessary to establish a system of personnel administration based on merit principles. The system must include provisions for the transfer of accumulated leave with pay between the office of the State Treasurer and other state agencies. For employees who do not serve at the pleasure of the State Treasurer or who are not subject to a collective bargaining agreement, the system must provide standards for discipline and dismissal and a process for appeal of decisions related to discipline and dismissal.

Â Â Â Â Â  (6) The Chief Deputy, clerks and stenographers shall perform such duties as the State Treasurer may direct and shall take an oath to support the Oregon Constitution and faithfully to discharge the duties of their positions. [Amended by 2005 c.751 Â§2]

Â Â Â Â Â  178.065 Authority of State Treasurer to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Treasurer may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the State Treasurer;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the State Treasurer as a contractor, vendor or volunteer; or

Â Â Â Â Â  (3) Has been appointed or is being considered for appointment to a board or commission by the State Treasurer. [Formerly 181.541]

Â Â Â Â Â  Note: 178.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 178 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  178.070 [Amended by 1981 c.660 Â§19; repealed by 1989 c.569 Â§6]

Â Â Â Â Â  178.080 [Amended by 1969 c.591 Â§290; 1971 c.186 Â§2; renumbered 305.830]

Â Â Â Â Â  178.090 Manner of providing evidence of receipt of funds or securities. Whenever the State Treasurer is required in the performance of official duties to provide evidence of receipt of funds or of receipt of securities, the receipt shall be in such form as the State Treasurer specifies as appropriate to show that the funds or securities were received. The form of receipt specified by the State Treasurer is not required to be uniform for all funds or securities received. The receipt specified by the State Treasurer shall be considered as proper evidence for all purposes for which any printed or other form of receipt was considered adequate evidence. [1975 c.295 Â§1]

Â Â Â Â Â  178.100 Portfolio-based management of information technology resources. (1) The State Treasurer shall implement portfolio-based management of information technology resources, as described in this section, to:

Â Â Â Â Â  (a) Ensure that the office of the State Treasurer links its information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that the office justifies information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that the office facilitates development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The State Treasurer shall integrate strategic and business planning, technology planning and budgeting and project expenditure processes into the State TreasurerÂs information technology portfolio-based management.

Â Â Â Â Â  (3) The State Treasurer shall conduct and maintain a continuous inventory of current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets.

Â Â Â Â Â  (4) The State Treasurer shall develop and implement standards, processes and procedures for the required inventory and for the management of the information technology portfolio.

Â Â Â Â Â  (5) As used in this section, Âinformation technologyÂ has the meaning given that term in ORS 184.473. [2001 c.936 Â§8]

_______________



Chapter 179

Chapter 179 Â Administration of State Institutions

2007 EDITION

ADMINISTRATION OF STATE INSTITUTIONS

EXECUTIVE BRANCH; ORGANIZATION

GENERAL PROVISIONS

179.010Â Â Â Â  ÂInstitutionsÂ defined

179.040Â Â Â Â  General powers and duties

179.045Â Â Â Â  Reports on convictions; forms; confidentiality

179.050Â Â Â Â  Authority to hold property

179.055Â Â Â Â  Disposition of income from property; maintenance of property

179.065Â Â Â Â  Furnishing utilities for institutions

179.105Â Â Â Â  Acceptance of federal or other assistance to carry out general powers and duties; legislative or Emergency Board approval prior to expenditure

179.110Â Â Â Â  Use of federal grants; cooperation with federal agencies; disposition of balances of appropriations

179.130Â Â Â Â  Institutional petty cash fund; creation; reimbursement from appropriation for institution

179.140Â Â Â Â  Auditing and paying claims; approval of vouchers

179.150          Interest in contracts prohibited

CLAIM FOR INJURY OR DAMAGE

179.210Â Â Â Â  Claim for injury or damage; conditions

179.230Â Â Â Â  Rejection of claim final and not reviewable

179.240Â Â Â Â  Procedure where award due person owing debt to state

SUPERVISION OF STATE INSTITUTIONS

(Superintendent)

179.310Â Â Â Â  ÂSuperintendentÂ defined

179.321Â Â Â Â  Responsibility to supervise state institutions

179.325Â Â Â Â  Change in use of institution for persons with mental illness or mental retardation

179.331Â Â Â Â  Appointment, suspension and removal of superintendents

179.340Â Â Â Â  Salaries and expenses of superintendents

179.360Â Â Â Â  Powers and duties of superintendents

179.370Â Â Â Â  Residence of superintendents at institutions

(Staff)

179.375Â Â Â Â  Chaplaincy services

179.380Â Â Â Â  Employment of staff; oaths and bonds

179.385Â Â Â Â  Scholarship programs to train personnel for institutions; rules

179.390Â Â Â Â  Appointment, suspension, removal and salaries of assistants, officers and employees; contract services

179.400Â Â Â Â  Rentals to officers and employees at institution

179.405Â Â Â Â  License required for teachers at institution

(Work at Institution)

179.440Â Â Â Â  Work in production of articles and performance of labor for state

179.450Â Â Â Â  Work on state-owned land

179.460Â Â Â Â
Sale
and exchange of surplus products of institutions; rules; State Institutional Betterment Fund

(Transfer Procedures)

179.471Â Â Â Â  Definitions for ORS 179.473 and 179.478

179.473Â Â Â Â  Transfers between institutions; rules

179.478Â Â Â Â  Examination for mental retardation; commitment hearing; transfer to hospital or training center for persons with mental retardation; termination of sentence

179.479Â Â Â Â  Conveyance of inmates from institution to physician or hospital for treatment; rules

179.483Â Â Â Â  Time spent pursuant to transfer or conveyance counted as part of sentence

179.485Â Â Â Â  Rights of person transferred to institution for persons with mental illness or mental retardation

179.486Â Â Â Â  Payment of costs in connection with transfers and conveyances; medical reports to accompany certain inmates

(Medical Care)

179.490Â Â Â Â  Authorization and payment of cost of emergency and necessary operations

179.492Â Â Â Â  Dispensing of brand-name mental health drugs

(Records)

179.495Â Â Â Â  Disclosure of inmate written accounts; penalty

179.505Â Â Â Â  Disclosure of written accounts by health care services provider

179.507Â Â Â Â  Enforcement of ORS 179.495 and 179.505; actions; venue; damages

179.508Â Â Â Â  Disclosure of individually identifiable health information about inmate

179.509Â Â Â Â  Reports on deaths at institutions; compilation submitted to President and Speaker

(Funds of Inmates or Patients)

179.510Â Â Â Â  ÂFundsÂ defined; deposit of funds of institution residents with State Treasurer

179.520Â Â Â Â  Authorization to receive funds of wards; separate accounts

179.530Â Â Â Â  Disbursements from accounts; accountability

RESPONSIBILITY FOR COST OF CARE OF PERSONS IN STATE INSTITUTIONS

179.610Â Â Â Â  Definitions for ORS 179.610 to 179.770

179.620Â Â Â Â  Liability of person or estate for cost of care

179.640Â Â Â Â  Determination of ability to pay; rules; financial information; notice; order; hearing; appeal

179.653Â Â Â Â  Unpaid costs as lien on property; order; when appealable

179.655Â Â Â Â  Enforcement of lien; distraint warrant

179.660Â Â Â Â  Guardian or conservator for estate of person in institution

179.701Â Â Â Â  Determination of cost-of-care rates

179.711Â Â Â Â  Remittance of amounts due; refunds

179.731Â Â Â Â  Waiver of collection of amount payable

179.740Â Â Â Â  Collection from estates; settlement

179.745Â Â Â Â  Title to and transfer of property

DISCRIMINATION PROHIBITED

179.750Â Â Â Â  Equal care and services for persons in state institutions

RULES

179.770Â Â Â Â  Rules; employees

GENERAL PROVISIONS

Â Â Â Â Â  179.010 ÂInstitutionsÂ defined. As used in this chapter, unless the context requires otherwise, ÂinstitutionsÂ means the institutions designated in ORS 179.321. [Amended by 1969 c.597 Â§17; 1969 c.706 Â§62; 1971 c.301 Â§14; 1987 c.320 Â§106; 1987 c.321 Â§11; 2001 c.900 Â§26; 2003 c.14 Â§73]

Â Â Â Â Â  179.020 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.030 [Amended by 1961 c.271 Â§1; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.040 General powers and duties. (1) The Department of Corrections and the Department of Human Services shall:

Â Â Â Â Â  (a) Govern, manage and administer the affairs of the public institutions and works within their respective jurisdictions.

Â Â Â Â Â  (b) Enter into contracts for the planning, erection, completion and furnishings of all new buildings or additions at their respective institutions.

Â Â Â Â Â  (c) Subject to any applicable provisions of ORS 279A.125, 279A.255, 279A.275, 279A.280, 279A.285, 279A.290, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280 and 283.110 to 283.395, enter into contracts for the purchase of supplies for their respective institutions.

Â Â Â Â Â  (d) Make and adopt rules, not inconsistent with law, for the guidance of the Department of Corrections or the Department of Human Services and for the government of their respective institutions.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services, respectively, may:

Â Â Â Â Â  (a) Sue and plead in all courts of law and equity.

Â Â Â Â Â  (b) Perform all legal and peaceful acts requisite and necessary for the successful management and maintenance of the institutions within their respective jurisdictions. [Amended by 1967 c.419 Â§57; 1969 c.597 Â§18; 1969 c.706 Â§63; 1987 c.320 Â§107; 2001 c.900 Â§27; 2003 c.794 Â§200]

Â Â Â Â Â  179.045 Reports on convictions; forms; confidentiality. (1) The clerk of a circuit or county court shall cause a report to be made to the Department of Corrections on each offender convicted of a felony or misdemeanor in the court and on each juvenile found to be within the jurisdiction of the court by reason of a ground set forth in ORS 419B.100 (1)(a) or 419C.005 (1).

Â Â Â Â Â  (2) The Department of Corrections shall prescribe forms for the reports required under subsection (1) of this section. Information required may include the name, age, sex, crime or action and disposition of the offender or juvenile and such other information as the department by rule may require. Such reports are confidential and may not be used in evidence. [1967 c.635 Â§1; 1969 c.597 Â§14; 1987 c.320 Â§108; 1993 c.33 Â§317]

Â Â Â Â Â  179.050 Authority to hold property. The Department of Corrections and the Department of Human Services may receive, take and hold property, both real and personal, for any institution within their respective jurisdictions. Title shall be taken in the name of the state. [Amended by 1969 c.597 Â§21; 1971 c.615 Â§11; 1987 c.320 Â§109; 2001 c.900 Â§28]

Â Â Â Â Â  179.055 Disposition of income from property; maintenance of property. (1) The revenue from the rental or lease of property administered by an institution governed or managed by the Department of Corrections or the Department of Human Services, except dormitory and housing rentals at institutions governed by either department, shall be deposited in the account of the respective department for use by the respective department to pay for the cost of administration, taxes, repairs and improvements on the property.

Â Â Â Â Â  (2) The Department of Corrections or Department of Human Services may request the Oregon Department of Administrative Services to make necessary repairs and improvements on the property described in subsection (1) of this section to be paid for by the Department of Corrections or Department of Human Services from the proceeds derived from such rental or lease of the property or from appropriations otherwise available. [1961 c.652 Â§2(1),(2); 1969 c.597 Â§22; 1969 c.706 Â§64; 1971 c.615 Â§12; 1981 c.106 Â§10; 1983 c.599 Â§1; 1987 c.320 Â§110; 2001 c.900 Â§29]

Â Â Â Â Â  179.060 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.065 Furnishing utilities for institutions. The Department of Corrections and the Department of Human Services shall have the same powers with respect to furnishing heat, light, power, sewage, fire protection and communications facilities to institutions under their respective jurisdictions as is granted to the Oregon Department of Administrative Services under ORS 276.210 to 276.228, 276.234 to 276.244, 276.250 and 276.252. The powers shall be exercised in accordance with and subject to the provisions of such sections. [1969 c.597 Â§20; 1987 c.320 Â§111; 2001 c.900 Â§30]

Â Â Â Â Â  179.070 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.080 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.090 [Amended by 1965 c.476 Â§9; 1967 c.2 Â§1; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.100 [Repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.105 Acceptance of federal or other assistance to carry out general powers and duties; legislative or Emergency Board approval prior to expenditure. (1) For a purpose of ORS 179.040, including aid and support of research in any of the institutions, the Department of Corrections and the Department of Human Services may in their respective discretions accept from the United States or any of its agencies financial assistance and grants in the form of money or labor, or from any other source any donation or grant of land or gift of money or any other thing. Funds accepted in accordance with the provisions of this section and ORS 179.110 shall be deposited with the State Treasurer and, subject to subsection (2) of this section, are continuously appropriated to the Department of Corrections or Department of Human Services, as appropriate, and may be expended by the department according to the conditions and terms of the grant or donation.

Â Â Â Â Â  (2) Funds received under subsection (1) of this section or ORS 179.110 shall be expended subject to expenditure limitations imposed on the Department of Corrections or Department of Human Services by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (3) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section or ORS 179.110 is imposed as a term or condition of receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditures of such funds prior to their receipt. [1961 c.651 Â§4; 1967 c.55 Â§1; 1969 c.597 Â§23; 1987 c.320 Â§112; 2001 c.900 Â§31; 2003 c.14 Â§74; 2005 c.755 Â§2]

Â Â Â Â Â  179.110 Use of federal grants; cooperation with federal agencies; disposition of balances of appropriations. Subject to the approval of the Director of the Oregon Department of Administrative Services, the Department of Corrections and the Department of Human Services, respectively, may accept and receive grants of funds from the United States or any of its agencies for the construction, equipment and betterment of any of the institutions under its jurisdiction and may cooperate with the United States or its agencies in such construction, equipment and betterment. Any balances of appropriations for capital outlay for any institution resulting from the use of funds so received shall be placed in a common fund. The Department of Corrections and the Department of Human Services are authorized and empowered in their discretion to expend such common fund or any portion thereof in the construction, equipment or betterment of any institution under its jurisdiction. [Amended by 1961 c.651 Â§1; 1969 c.597 Â§24; 1987 c.320 Â§113; 2001 c.900 Â§32]

Â Â Â Â Â  179.115 [1957 c.602 Â§2; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.120 [Amended by 1961 c.651 Â§2; repealed by 1967 c.55 Â§2]

Â Â Â Â Â  179.122 [1959 c.290 Â§13; 1965 c.616 Â§87; renumbered 423.070]

Â Â Â Â Â  179.130 Institutional petty cash fund; creation; reimbursement from appropriation for institution. (1) The executive head of each institution may execute a claim voucher against the Institutional Betterment Fund to the credit of the institution, in favor of the executive head of the institution, in such amount as shall be approved by the Director of the Oregon Department of Administrative Services, for use by the institution as a revolving fund in paying the petty claims and incidental expenses arising in the proper conduct of the institution. The executive head may establish petty cash funds within the revolving fund by drawing checks upon the revolving fund payable to the custodians. Petty cash funds established to disburse funds to residents shall be kept separate from petty cash funds established to pay incidental expenses of the institution.

Â Â Â Â Â  (2) The executive head shall reimburse the revolving fund by drawing upon funds appropriated for the expenses of the institution or, when funds have been disbursed to a resident, by drawing upon the trust account created in ORS 179.510. [Amended by 1969 c.597 Â§15; 1999 c.829 Â§1]

Â Â Â Â Â  179.140 Auditing and paying claims; approval of vouchers. Subject to any applicable provision of ORS 279A.125, 279A.255, 279A.275, 279A.280, 279A.285, 279A.290, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280, 283.110 to 283.395 and 291.232 to 291.260, all claims for supplies or materials furnished or services rendered to institutions shall be audited and approved as provided by law, upon the presentation of duly verified vouchers therefor, approved in writing by the Director of the Department of Corrections or by the Director of Human Services, or by their designees. [Amended by 1971 c.63 Â§1; 1973 c.248 Â§1; 1987 c.320 Â§114; 2001 c.900 Â§33; 2003 c.794 Â§201]

Â Â Â Â Â  179.150 Interest in contracts prohibited. No officer of the Department of Corrections or the Department of Human Services or officer, employee or other person connected with an institution shall be pecuniarily interested in any contract for supplies or services furnished or rendered to an institution, other than the services of regular employment. [Amended by 1971 c.63 Â§2; 1987 c.320 Â§115]

Â Â Â Â Â  179.160 [1955 c.242 Â§1; subsection (2) enacted as 1961 c.652 Â§2 (3); 1969 c.597 Â§25; 1971 c.615 Â§13; 1981 c.106 Â§11; repealed by 1983 c.599 Â§10]

CLAIM FOR INJURY OR DAMAGE

Â Â Â Â Â  179.210 Claim for injury or damage; conditions. (1) The Department of Human Services, the Department of Corrections and the Superintendent of Public Instruction may audit, allow and pay a claim for damage to property made by an employee of one of those agencies if:

Â Â Â Â Â  (a) The damage to property arises out of the claimantÂs employment at one of the institutions or facilities operated by the Department of Human Services or the Department of Corrections, or one of the schools operated by the Superintendent of Public Instruction under ORS 346.010; and

Â Â Â Â Â  (b) The employee files a written claim with the employeeÂs employer within 180 days after the employee discovers or should have discovered the damage.

Â Â Â Â Â  (2) No claim under subsection (1) of this section shall be paid:

Â Â Â Â Â  (a) That exceeds, in the aggregate with payments of other claims, the moneys appropriated for such purpose.

Â Â Â Â Â  (b) To the extent that the person incurring damage has been or may be compensated by liability insurance or otherwise.

Â Â Â Â Â  (c) If the Department of Human Services, the Department of Corrections or the Superintendent of Public Instruction determines the cause or occasion of the accident resulting in damage is chargeable to the conduct or negligence of the party damaged. [1965 c.476 Â§Â§2,3; 1967 c.454 Â§89; 1969 c.597 Â§29; 1971 c.301 Â§15; 1987 c.320 Â§116; 1995 c.452 Â§1; 2007 c.858 Â§57]

Â Â Â Â Â  179.220 [1965 c.476 Â§4; 1969 c.597 Â§30; repealed by 1995 c.452 Â§5]

Â Â Â Â Â  179.230 Rejection of claim final and not reviewable. The decision of the Department of Human Services, the Department of Corrections or the Superintendent of Public Instruction to reject any claim filed under ORS 179.210 is final, and is not subject to review under ORS chapter 183, or by any other agency or court. The provisions of this section do not affect any other remedy that may be available to the claimant under law. [1965 c.476 Â§5; 1967 c.454 Â§90; 1969 c.597 Â§31; 1987 c.410 Â§6; 1995 c.452 Â§2]

Â Â Â Â Â  179.240 Procedure where award due person owing debt to state. (1) If any person owes a debt to this state or a state agency, and the debt has been fixed by final judgment of a court of competent jurisdiction or is no longer subject to judicial review, the Department of Corrections or the Department of Human Services shall deduct the amount of the debt from any award made to that person under ORS 179.210.

Â Â Â Â Â  (2) The Department of Corrections or the Department of Human Services shall request the State Treasurer to transfer to the appropriate fund or account to which the debt is owed, an amount equal to the amount deducted from the award under subsection (1) of this section, for use during that biennium in accordance with law by the state agency administering the fund or account to which the debt is owed. The State Treasurer shall evidence the transfer by proper bookkeeping entries. If the Department of Corrections, Department of Human Services or State Treasurer cannot determine the appropriate fund or account, the amount shall be transferred to the General Fund for general governmental purposes.

Â Â Â Â Â  (3) Any debt owed by a person to this state or a state agency is satisfied, upon the completion of a transfer made pursuant to subsection (2) of this section, to the extent of the amount so transferred. [1965 c.476 Â§6; 1987 c.320 Â§117; 1995 c.452 Â§3; 2001 c.900 Â§34]

Â Â Â Â Â  179.250 [1965 c.476 Â§7; 1969 c.597 Â§32; repealed by 1995 c.452 Â§5]

SUPERVISION OF STATE INSTITUTIONS

(Superintendent)

Â Â Â Â Â  179.310 ÂSuperintendentÂ defined. When used in ORS 179.010 to 179.495, unless the context otherwise requires, ÂsuperintendentsÂ means the executive heads of the institutions listed in ORS 179.321.

Â Â Â Â Â  179.320 [Amended by 1955 c.651 Â§2; 1955 c.660 Â§25; 1959 c.588 Â§17; 1963 c.632 Â§5; repealed by 1965 c.616 Â§78 (179.321 enacted in lieu of 179.320)]

Â Â Â Â Â  179.321 Responsibility to supervise state institutions. (1) The Department of Human Services shall operate, control, manage and supervise the
Blue
Mountain
Recovery
Center
, the
Eastern
Oregon
Training
Center
and the
Oregon
State
Hospital
.

Â Â Â Â Â  (2) The Department of Corrections shall operate, control, manage and supervise those institutions defined as Department of Corrections institutions in ORS 421.005. [1965 c.616 Â§79 (enacted in lieu of 179.320); 1969 c.597 Â§38; 1971 c.212 Â§5; 1971 c.301 Â§16; 1971 c.401 Â§82; 1983 c.505 Â§12; 1983 c.740 Â§43; 1987 c.320 Â§118; 2001 c.900 Â§35; 2007 c.14 Â§4]

Â Â Â Â Â  179.323 [1967 c.346 Â§Â§1,2; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  179.325 Change in use of institution for persons with mental illness or mental retardation. The Department of Human Services may order the change, in all or part, of the purpose and use of any state institution being used as an institution for the care and treatment of persons with mental illness or mental retardation in order to care for persons committed to its custody whenever the department determines that a change in purpose and use will better enable the state to meet its responsibilities to persons with mental illness or mental retardation. In determining whether to order the change, the department shall consider changes in the number and source of the admissions of persons with mental illness or mental retardation. [1965 c.595 Â§1; 1969 c.597 Â§39; 1979 c.683 Â§3; 2007 c.70 Â§41]

Â Â Â Â Â  179.330 [Amended by 1963 c.471 Â§1; repealed by 1965 c.616 Â§80 (179.331 enacted in lieu of 179.330)]

Â Â Â Â Â  179.331 Appointment, suspension and removal of superintendents. (1) The superintendents shall be appointed and, whenever the public service requires such action, may be removed, suspended or discharged, as follows:

Â Â Â Â Â  (a) Superintendents of institutions described in ORS 179.321 (1), by the Director of Human Services.

Â Â Â Â Â  (b) Superintendents of Department of Corrections institutions as defined in ORS 421.005, by the Director of the Department of Corrections.

Â Â Â Â Â  (2) For purposes of the State Personnel Relations Law, the superintendents are assigned to the unclassified service. [1965 c.616 Â§81 (enacted in lieu of 179.330); 1969 c.597 Â§26; 1971 c.301 Â§17; 1987 c.320 Â§119; 2003 c.14 Â§75]

Â Â Â Â Â  179.340 Salaries and expenses of superintendents. (1) The annual salaries of the superintendents shall be fixed, within the respective appropriations therefor and the limitations otherwise fixed by law by their respective appointing authorities.

Â Â Â Â Â  (2) The superintendents shall receive no fees, emoluments or compensation other than salaries fixed under subsection (1) of this section, but shall receive their actual traveling expenses when traveling in the service of the state. [Amended by 1963 c.471 Â§2; 1965 c.616 Â§82; 1969 c.597 Â§27]

Â Â Â Â Â  179.350 [Amended by 1969 c.597 Â§28; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  179.360 Powers and duties of superintendents. (1) Each superintendent shall:

Â Â Â Â Â  (a) Have custody of the residents of the institution under jurisdiction of the superintendent.

Â Â Â Â Â  (b) Direct the care, custody and training of the residents unless otherwise directed by law or by rule.

Â Â Â Â Â  (c) Adopt sanitary measures for the health and comfort of the residents.

Â Â Â Â Â  (d) Promote the mental, moral and physical welfare and development of the residents.

Â Â Â Â Â  (e) Enjoy the other powers and privileges and perform the other duties that are prescribed by law or by rule or that naturally attach themselves to the position of superintendent.

Â Â Â Â Â  (f) Designate a physician licensed by the Oregon Medical Board to serve as chief medical officer as provided in ORS 426.020 and 427.010, who will be directly responsible to the superintendent for administration of the medical treatment programs at the institution and assume such other responsibilities as are assigned by the superintendent.

Â Â Â Â Â  (2) The Director of the Department of Corrections or the Director of Human Services shall prescribe for their respective institutions:

Â Â Â Â Â  (a) The duties of the superintendents where the duties are not prescribed by law.

Â Â Â Â Â  (b) The additional duties, beyond those prescribed by law, that the Director of the Department of Corrections or the Director of Human Services considers necessary for the good of the public service. [Amended by 1969 c.391 Â§14; 1969 c.597 Â§34; 1979 c.683 Â§4; 1987 c.320 Â§120; 2001 c.900 Â§36]

Â Â Â Â Â  179.370 Residence of superintendents at institutions. The Director of the Department of Corrections or the Director of Human Services may require that a superintendent reside in state-provided housing at the institution under the jurisdiction of the superintendent. The rental shall be determined pursuant to ORS 182.425. [Amended by 1959 c.80 Â§1; 1969 c.597 Â§35; 1977 c.583 Â§1; 1987 c.320 Â§120a; 1989 c.171 Â§21]

(Staff)

Â Â Â Â Â  179.375 Chaplaincy services. (1) The Department of Corrections and the Department of Human Services shall insure that adequate chaplaincy services, including but not limited to Protestant and Roman Catholic, are available at their respective institutions.

Â Â Â Â Â  (2) Chaplains serving the various institutions shall, with respect to the inmates or patients at such institutions:

Â Â Â Â Â  (a) Provide for and attend to their spiritual needs.

Â Â Â Â Â  (b) Visit them for the purpose of giving religious and moral instruction.

Â Â Â Â Â  (c) Participate in the rehabilitation programs affecting them. [1963 c.554 Â§2; 1987 c.320 Â§121]

Â Â Â Â Â  179.380 Employment of staff; oaths and bonds. (1) The Department of Corrections and the Department of Human Services shall authorize the employment of all necessary physicians, attendants, nurses, engineers, messengers, clerks, guards, cooks, waiters and other officers and employees not specifically authorized by law and necessary to the successful maintenance of their respective institutions. The amounts expended for the services of such officers and employees shall not exceed the amounts provided therefor in the biennial appropriations for the institution.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services shall designate in their respective rules which employees shall be officers, and shall require all officers to take and subscribe to an oath of office and, if the circumstances require it, to furnish bonds. [Amended by 1969 c.597 Â§36; 1987 c.320 Â§122; 1999 c.59 Â§35; 2001 c.900 Â§37]

Â Â Â Â Â  179.385 Scholarship programs to train personnel for institutions; rules. The Department of Corrections and the Department of Human Services, respectively, may establish scholarship programs to provide assistance in securing qualified personnel at state institutions governed by them. Scholarships authorized by this section shall be granted in accordance with rules and regulations adopted respectively by the departments. [1961 c.363 Â§2; 1987 c.320 Â§123; 2001 c.900 Â§38]

Â Â Â Â Â  179.390 Appointment, suspension, removal and salaries of assistants, officers and employees; contract services. (1) The superintendent of an institution other than an institution within the jurisdiction of the Department of Human Services shall, subject to the approval of the Director of Human Services or the Director of the Department of Corrections, appoint in the manner provided by law all assistants, officers and other employees at the institution under the jurisdiction of the superintendent. The superintendent may suspend or remove an assistant, officer or other employee in the manner provided by law, reporting all acts of suspension or removal to the Director of Human Services or Director of the Department of Corrections for approval or disapproval. The Director of Human Services or Director of the Department of Corrections shall fix the salaries of assistants, officers and employees where their salary is not fixed by law. The Director of Human Services or Director of the Department of Corrections shall, subject to any applicable provisions of the State Personnel Relations Law, suspend or discharge any subordinate of a superintendent when public service requires such action.

Â Â Â Â Â  (2) The Director of Human Services or a designee at each facility under jurisdiction of the Department of Human Services shall, as provided by law, appoint, suspend or discharge an employee of the department. The Director of Human Services may designate up to three employees at each facility to act in the name of the director in accordance with ORS 240.400.

Â Â Â Â Â  (3) In addition to or in lieu of employing physicians, the Director of the Department of Corrections or the designee thereof may contract for the personal services of physicians licensed to practice medicine by the Oregon Medical Board to serve as medical advisors for the Department of Human Services. Advisors under such contracts shall be directly responsible for administration of medical treatment programs at penal and correctional institutions, as defined in ORS 421.005. [Amended by 1969 c.597 Â§37; 1973 c.807 Â§1; 1987 c.78 Â§1; 1987 c.320 Â§123a; 2001 c.900 Â§39]

Â Â Â Â Â  179.400 Rentals to officers and employees at institution. The superintendent of an institution may rent state-provided housing located at the institution under the jurisdiction of the superintendent to state officers and employees or others. The rental shall be determined pursuant to ORS 182.425. [Amended by 1977 c.583 Â§2]

Â Â Â Â Â  179.405 License required for teachers at institution. No Department of Corrections institutions, youth correction facilities as defined in ORS 420.005 and institutions listed in ORS 427.010 shall employ persons regularly as teachers who are not licensed. [Formerly 342.174; 2001 c.295 Â§16]

Â Â Â Â Â  Note: 179.405 was added to and made a part of ORS chapter 179 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.410 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.420 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.430 [Repealed by 1969 c.597 Â§281]

(Work at Institution)

Â Â Â Â Â  179.440 Work in production of articles and performance of labor for state. In order to minimize the cost of maintaining the institutions, all wards of the state who are capable of a reasonable amount of work without physical or mental injury to themselves shall be used as fully as possible in the production and manufacture of articles for the use of the state and in the performance of labor for the state.

Â Â Â Â Â  179.450 Work on state-owned land. The Department of Corrections may direct the employment of able-bodied persons at the Department of Corrections institutions and the Department of Human Services may direct the employment of able-bodied persons at institutions for persons with mental illness or mental retardation, in the performance of useful work upon land owned by the state if it does not compete with free labor. Work may not be performed upon any such land except by consent and approval of the agency of the state having management of the land. [Amended by 1955 c.660 Â§26; 1965 c.616 Â§86; 1987 c.320 Â§124; 2007 c.70 Â§42]

Â Â Â Â Â  179.460
Sale
and exchange of surplus products of institutions; rules; State Institutional Betterment Fund. (1) In order to encourage industry and thereby increase productiveness in the institutions, the Department of Corrections and the Department of Human Services shall prescribe rules and regulations for the sale and exchange of surplus products of each.

Â Â Â Â Â  (2) The funds derived from the sale of the surplus products shall be paid into the State Treasury and become a part of a fund to be known as the State Institutional Betterment Fund, which fund shall be expended by the Department of Corrections and the Department of Human Services, respectively, for the benefit of the institutions in proportion to the amount earned by each.

Â Â Â Â Â  (3) The provisions of this section apply to schools operated under ORS 346.010. [Amended by 1971 c.301 Â§18; 1987 c.320 Â§125; 2001 c.900 Â§40; 2007 c.858 Â§58]

Â Â Â Â Â  179.470 [Repealed by 1969 c.597 Â§281]

(Transfer Procedures)

Â Â Â Â Â  179.471 Definitions for ORS 179.473 and 179.478. As used in ORS 179.473 and 179.478, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂYouth correction facilityÂ has the meaning given that term in ORS 420.005.

Â Â Â Â Â  (2) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1999 c.110 Â§1]

Â Â Â Â Â  Note: 179.471 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.473 Transfers between institutions; rules. (1) Whenever the health and welfare of the person and the efficient administration of the institution require the transfer of an inmate of a Department of Corrections institution or a youth offender in a youth correction facility to another institution:

Â Â Â Â Â  (a) The Department of Corrections or the Oregon Youth Authority, with the consent of the Department of Human Services, may transfer a person at any institution under its jurisdiction to an institution for persons with mental retardation, or, with the consent of the Oregon Health and
Science
University
, to the Oregon Health and
Science
University
.

Â Â Â Â Â  (b) The Department of Corrections may transfer an inmate of a Department of Corrections institution to a state mental hospital listed in ORS 426.010 for evaluation and treatment pursuant to rules adopted jointly by the Department of Corrections and the Department of Human Services.

Â Â Â Â Â  (c) The Oregon Youth Authority may transfer a youth offender or other person confined in a youth correction facility to a hospital or facility designated by the Department of Human Services for evaluation and treatment pursuant to rules adopted jointly by the Oregon Youth Authority and the Department of Human Services.

Â Â Â Â Â  (d) Except as provided in subsection (2) of this section, the Department of Corrections or the Oregon Youth Authority may make a transfer of a person from any institution under the jurisdiction of the department or authority to any other institution under the jurisdiction of the department or authority.

Â Â Â Â Â  (2) A youth offender in a youth correction facility may not be transferred to a Department of Corrections institution under subsection (1) of this section. A youth offender in a youth correction facility who has been transferred to another institution may not be transferred from such other institution to a Department of Corrections institution.

Â Â Â Â Â  (3) The rules adopted under subsection (1)(b) and (c) of this section must:

Â Â Â Â Â  (a) Provide the inmate or youth offender with the rights to which persons are entitled under ORS 179.485.

Â Â Â Â Â  (b) Provide that a transfer of an inmate or a youth offender to the Department of Human Services for stabilization and evaluation for treatment may not exceed 30 days unless the transfer is extended pursuant to a hearing required by paragraph (c) of this subsection.

Â Â Â Â Â  (c) Provide for an administrative commitment hearing if:

Â Â Â Â Â  (A) The Department of Human Services determines that administrative commitment for treatment for a mental illness is necessary or advisable or that the Department of Human Services needs more than 30 days to stabilize or evaluate the inmate or youth offender for treatment; and

Â Â Â Â Â  (B) The inmate or youth offender does not consent to the administrative commitment or an extension of the transfer.

Â Â Â Â Â  (d) Provide for, at a minimum, all of the following for the administrative commitment hearing process:

Â Â Â Â Â  (A) Written notice to the inmate or youth offender that an administrative commitment to a state mental hospital listed in ORS 426.010 or a hospital or facility designated by the Department of Human Services or an extension of the transfer is being considered. The notice required by this subparagraph must be provided far enough in advance of the hearing to permit the inmate or youth offender to prepare for the hearing.

Â Â Â Â Â  (B) Disclosure to the inmate or youth offender, at the hearing, of the evidence that is being relied upon for the administrative commitment or the extension of the transfer.

Â Â Â Â Â  (C) An opportunity, at the hearing, for the inmate or youth offender to be heard in person and to present documentary evidence.

Â Â Â Â Â  (D) An opportunity, at the hearing, for the inmate or youth offender to present the testimony of witnesses and to confront and cross-examine witnesses called by the state. The opportunity required by this subparagraph may be denied upon a finding by the decision maker of good cause for not permitting the inmate or youth offender to present the testimony of witnesses or confront or cross-examine witnesses called by the state.

Â Â Â Â Â  (E) An independent decision maker for the hearing.

Â Â Â Â Â  (F) A written statement by the decision maker of the evidence relied upon by the decision maker and the reasons for administratively committing the inmate or youth offender or extending the transfer.

Â Â Â Â Â  (G) A qualified and independent assistant for the inmate or youth offender to be provided by the state if the inmate or youth offender is financially unable to provide one.

Â Â Â Â Â  (H) Effective and timely notice of the procedures required by subparagraphs (A) to (G) of this paragraph.

Â Â Â Â Â  (e) Provide that an inmate or a youth offender may not be administratively committed involuntarily unless the independent decision maker finds by clear and convincing evidence that the inmate or youth offender is a mentally ill person as defined in ORS 426.005.

Â Â Â Â Â  (f) Provide that the duration of an administrative commitment pursuant to an administrative commitment hearing be no more than 180 days unless the administrative commitment is renewed in a subsequent administrative commitment hearing. Notwithstanding this paragraph, an administrative commitment may not continue beyond the term of incarceration to which the inmate was sentenced or beyond the period of time that the youth offender may be placed in a youth correction facility. [1965 c.616 Â§84 (enacted in lieu of 179.474); 1969 c.597 Â§40; 1975 c.662 Â§1; 1977 c.601 Â§1; 1987 c.320 Â§126; 1997 c.249 Â§52; 1999 c.110 Â§2; 2005 c.439 Â§Â§1,2; 2007 c.70 Â§43]

Â Â Â Â Â  179.474 [1957 c.160 Â§1; repealed by 1965 c.616 Â§83 (179.473 enacted in lieu of 179.474)]

Â Â Â Â Â  179.475 [1977 c.601 Â§3; 1987 c.320 Â§127; 1999 c.110 Â§3; repealed by 2005 c.439 Â§5]

Â Â Â Â Â  179.476 [1957 c.160 Â§2; 1965 c.616 Â§85; 1969 c.597 Â§41; 1975 c.662 Â§2; repealed by 1977 c.601 Â§8]

Â Â Â Â Â  179.477 [1977 c.601 Â§4; 1979 c.408 Â§6; 1985 c.242 Â§6; 1987 c.320 Â§128; 1999 c.110 Â§4; 2001 c.104 Â§59; repealed by 2005 c.439 Â§5]

Â Â Â Â Â  179.478 Examination for mental retardation; commitment hearing; transfer to hospital or training center for persons with mental retardation; termination of sentence. (1) If the person, a relative, guardian or friend, or institution staff have probable cause to believe that an inmate or youth offender is a person with mental retardation to such a degree that the inmate or youth offender cannot adjust to or benefit from the Department of Corrections institution or youth correction facility, the superintendent of the institution shall request that a diagnostic assessment be performed by the Department of Human Services or its designee. If there is probable cause to believe that the inmate or youth offender is a person with mental retardation and otherwise eligible for admission to a state training center pursuant to ORS 427.010 and other applicable statutes and rules of the Department of Human Services, the person shall be entitled to a commitment hearing.

Â Â Â Â Â  (2) If the inmate or youth offender is by clear and convincing evidence determined by the court to be a person with mental retardation, the person shall be committed and transferred to a training center designated by the Department of Human Services as soon as space in an appropriate unit is available, and any sentence to a Department of Corrections institution or commitment to the youth correction facility shall be terminated. [1977 c.601 Â§5; 1979 c.683 Â§35; 1987 c.320 Â§129; 1999 c.110 Â§5; 2001 c.900 Â§41; 2007 c.70 Â§44]

Â Â Â Â Â  179.479 Conveyance of inmates from institution to physician or hospital for treatment; rules. (1) The superintendent or other chief executive officer of an institution described in ORS 179.321 may, when authorized by regulation or direction of the Department of Corrections or Department of Human Services, convey an inmate to a physician, clinic or hospital, including the Oregon Health and Science University, for medical, surgical or dental treatment when such treatment cannot satisfactorily be provided at the institution. An inmate conveyed for treatment pursuant to this section shall be kept in the custody of the institution from which the inmate is conveyed.

Â Â Â Â Â  (2) The Department of Corrections and the Department of Human Services each shall prescribe rules and regulations governing conveyances authorized by this section. [1957 c.160 Â§3; 1969 c.597 Â§42; 1975 c.693 Â§1; 1987 c.320 Â§130; 1999 c.59 Â§36; 2001 c.900 Â§42]

Â Â Â Â Â  179.480 [Amended by 1955 c.86 Â§1; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  179.483 Time spent pursuant to transfer or conveyance counted as part of sentence. Any time spent by an inmate of a Department of Corrections institution pursuant to a transfer or conveyance shall be counted as part of the sentence being served by the inmate. [1957 c.160 Â§4; 1987 c.320 Â§131]

Â Â Â Â Â  179.485 Rights of person transferred to institution for persons with mental illness or mental retardation. Persons transferred to a state institution for persons with mental illness or mental retardation under ORS 179.473, 179.478 and 420.505 shall be entitled to the same legal rights as any other persons admitted to those institutions. [1977 c.601 Â§6; 2007 c.70 Â§45]

Â Â Â Â Â  179.486 Payment of costs in connection with transfers and conveyances; medical reports to accompany certain inmates. (1) The institution from which a transfer or conveyance is made shall pay from its appropriation the cost of such of the following items as may be incurred in a particular case:

Â Â Â Â Â  (a) Transportation and other expenses incidental to the transfer or conveyance, including the expenses of attendants where an attendant is directed to accompany the inmate.

Â Â Â Â Â  (b) Hospital expenses incurred at the Oregon Health and
Science
University
.

Â Â Â Â Â  (c) Examination, treatment and hospital expenses incurred in favor of a physician, clinic or hospital, other than the Oregon Health and
Science
University
.

Â Â Â Â Â  (2) An inmate transferred or conveyed to the Oregon Health and
Science
University
shall be accompanied by a report made by the physician in charge of the institution from which the transfer or conveyance is made, or by another physician designated by the physician in charge. The report shall contain the history of the case and the information required by blanks prepared by the
School
of
Medicine
or
School
of
Dentistry
, as the case may be. [1957 c.160 Â§5]

(Medical Care)

Â Â Â Â Â  179.490 Authorization and payment of cost of emergency and necessary operations. In the case of a necessary or emergency operation, requiring the services of a specialist, and where the relatives or guardians, in the judgment of the Department of Corrections or Department of Human Services, are unable to pay a part or the whole cost of the operation, either department, in its discretion, may have the operation performed, the cost of the operation to be payable from the funds of the institution concerned. [Amended by 1987 c.320 Â§132; 2001 c.900 Â§43]

Â Â Â Â Â  179.492 Dispensing of brand-name mental health drugs. (1) The Department of Human Services or the Department of Corrections shall dispense as written a prescription for a brand-name mental health drug prescribed for a person while the person is in the custody of an institution described in ORS 179.321 if the prescription specifies Âdispense as writtenÂ or contains the notation ÂD.A.W.Â or other words of similar meaning.

Â Â Â Â Â  (2) If, at the time of commitment to the custody of an institution described in ORS 179.321, a person has a prescription for a specified brand-name mental health drug and the prescription specifies Âdispense as writtenÂ or contains the notation ÂD.A.W.Â or other words of similar meaning, the Department of Human Services or the Department of Corrections shall ensure that the person is prescribed the specified brand-name drug until a licensed health professional with prescriptive privileges evaluates the person and becomes responsible for the treatment of the person. [2005 c.691 Â§7]

Â Â Â Â Â  Note: 179.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Records)

Â Â Â Â Â  179.495 Disclosure of inmate written accounts; penalty. (1) Written accounts of the inmates of any Department of Corrections institution as defined in ORS 421.005, maintained in the institution by the officers or employees of the institution who are authorized to maintain written accounts within the official scope of their duties, are not subject to disclosure unless the disclosure is permitted or authorized by the Department of Corrections in compliance with ORS 179.505 (3), (4), (6), (7), (9), (11), (12), (14), (15), (16) or (17) or 179.508 or upon order of a court of competent jurisdiction. The restriction contained in this section does not apply to disclosure of written accounts made under ORS 179.505 (3) with the authorization of the individual or a personal representative of the individual.

Â Â Â Â Â  (2) Except as authorized under subsection (1) of this section, any person who discloses or any person who knowingly obtains information from a written account referred to in subsection (1) of this section commits a Class B violation.

Â Â Â Â Â  (3) As used in this section, Âdisclosure,Â Âpersonal representativeÂ and Âwritten accountÂ have the meanings given those terms in ORS 179.505. [1955 c.452 Â§1; 1969 c.597 Â§44; 1973 c.736 Â§3; 1977 c.812 Â§5; 1987 c.320 Â§133; 1991 c.807 Â§2; 1999 c.1051 Â§165; 2003 c.14 Â§76; 2003 c.88 Â§1; 2005 c.498 Â§4]

Â Â Â Â Â  179.500 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  179.505 Disclosure of written accounts by health care services provider. (1) As used in this section:

Â Â Â Â Â  (a) ÂDisclosureÂ means the release of, transfer of, provision of access to or divulgence in any other manner of information outside the health care services provider holding the information.

Â Â Â Â Â  (b) ÂHealth care services providerÂ means:

Â Â Â Â Â  (A) Medical personnel or other staff employed by or under contract with a public provider to provide health care or maintain written accounts of health care provided to individuals; or

Â Â Â Â Â  (B) Units, programs or services designated, operated or maintained by a public provider to provide health care or maintain written accounts of health care provided to individuals.

Â Â Â Â Â  (c) ÂIndividually identifiable health informationÂ means any health information that is:

Â Â Â Â Â  (A) Created or received by a health care services provider; and

Â Â Â Â Â  (B) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (i) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (ii) The provision of health care to an individual; or

Â Â Â Â Â  (iii) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (d) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (A) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (B) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions; and

Â Â Â Â Â  (C) A person appointed as a personal representative under ORS chapter 113.

Â Â Â Â Â  (e) ÂPsychotherapy notesÂ means notes recorded in any medium:

Â Â Â Â Â  (A) By a mental health professional, in the performance of the official duties of the mental health professional;

Â Â Â Â Â  (B) Documenting or analyzing the contents of conversation during a counseling session; and

Â Â Â Â Â  (C) That are maintained separately from the rest of the individualÂs record.

Â Â Â Â Â  (f) ÂPsychotherapy notesÂ does not mean notes documenting:

Â Â Â Â Â  (A) Medication prescription and monitoring;

Â Â Â Â Â  (B) Counseling session start and stop times;

Â Â Â Â Â  (C) Modalities and frequencies of treatment furnished;

Â Â Â Â Â  (D) Results of clinical tests; or

Â Â Â Â Â  (E) Any summary of the following items:

Â Â Â Â Â  (i) Diagnosis;

Â Â Â Â Â  (ii) Functional status;

Â Â Â Â Â  (iii) Treatment plan;

Â Â Â Â Â  (iv) Symptoms;

Â Â Â Â Â  (v) Prognosis; or

Â Â Â Â Â  (vi) Progress to date.

Â Â Â Â Â  (g) ÂPublic providerÂ means:

Â Â Â Â Â  (A) The state institutions for the care and treatment of individuals with mental illness or developmental disabilities operated by the Department of Human Services;

Â Â Â Â Â  (B) Department of Corrections institutions as defined in ORS 421.005;

Â Â Â Â Â  (C) A contractor of the Department of Human Services or the Department of Corrections that provides health care to individuals residing in a state institution operated by the Department of Human Services or the Department of Corrections;

Â Â Â Â Â  (D) A community mental health and developmental disabilities program as described in ORS 430.610 to 430.695 and the public and private entities with which it contracts to provide mental health or developmental disabilities programs or services;

Â Â Â Â Â  (E) A program or service provided under ORS 431.250, 431.375 to 431.385 or 431.416;

Â Â Â Â Â  (F) A program or service licensed, approved, established, maintained or operated by or contracted with the Department of Human Services under ORS 430.630 for individuals with developmental disabilities and individuals with mental or emotional disturbances;

Â Â Â Â Â  (G) A program or facility providing an organized full-day or part-day program of treatment that is licensed, approved, established, maintained or operated by or contracted with the Department of Human Services for alcoholism, drug addiction or mental or emotional disturbance; or

Â Â Â Â Â  (H) A program or service providing treatment by appointment that is licensed, approved, established, maintained or operated by or contracted with the Department of Human Services for alcoholism, drug addiction or mental or emotional disturbance.

Â Â Â Â Â  (h) ÂWritten accountÂ means records containing only individually identifiable health information.

Â Â Â Â Â  (2) Except as provided in subsections (3), (4), (6), (7), (8), (9), (11), (12), (14), (15), (16) and (17) of this section or unless otherwise permitted or required by state or federal law or by order of the court, written accounts of the individuals served by any health care services provider maintained in or by the health care services provider by the officers or employees thereof who are authorized to maintain written accounts within the official scope of their duties are not subject to access and may not be disclosed. This subsection applies to written accounts maintained in or by facilities of the Department of Corrections only to the extent that the written accounts concern the medical, dental or psychiatric treatment as patients of those under the jurisdiction of the Department of Corrections.

Â Â Â Â Â  (3) If the individual or a personal representative of the individual provides an authorization, the content of any written account referred to in subsection (2) of this section must be disclosed accordingly, if the authorization is in writing and is signed and dated by the individual or the personal representative of the individual and sets forth with specificity the following:

Â Â Â Â Â  (a) Name of the health care services provider authorized to make the disclosure, except when the authorization is provided by recipients of or applicants for public assistance to a governmental entity for purposes of determining eligibility for benefits or investigating for fraud;

Â Â Â Â Â  (b) Name or title of the persons or organizations to which the information is to be disclosed or that information may be disclosed to the public;

Â Â Â Â Â  (c) Name of the individual;

Â Â Â Â Â  (d) Extent or nature of the information to be disclosed; and

Â Â Â Â Â  (e) Statement that the authorization is subject to revocation at any time except to the extent that action has been taken in reliance thereon, and a specification of the date, event or condition upon which it expires without express revocation. However, a revocation of an authorization is not valid with respect to inspection or records necessary to validate expenditures by or on behalf of governmental entities.

Â Â Â Â Â  (4) The content of any written account referred to in subsection (2) of this section may be disclosed without an authorization:

Â Â Â Â Â  (a) To any person to the extent necessary to meet a medical emergency.

Â Â Â Â Â  (b) At the discretion of the responsible officer of the health care services provider, which in the case of any Department of Human Services facility or community mental health and developmental disabilities program shall be the Director of Human Services, to persons engaged in scientific research, program evaluation, peer review and fiscal audits. However, individual identities may not be disclosed to such persons, except when the disclosure is essential to the research, evaluation, review or audit and is consistent with state and federal law.

Â Â Â Â Â  (c) To governmental agencies when necessary to secure compensation for services rendered in the treatment of the individual.

Â Â Â Â Â  (5) When an individualÂs identity is disclosed under subsection (4) of this section, a health care services provider shall prepare, and include in the permanent records of the health care services provider, a written statement indicating the reasons for the disclosure, the written accounts disclosed and the recipients of the disclosure.

Â Â Â Â Â  (6) The content of any written account referred to in subsection (2) of this section and held by a health care services provider currently engaged in the treatment of an individual may be disclosed to officers or employees of that provider, its agents or cooperating health care services providers who are currently acting within the official scope of their duties to evaluate treatment programs, to diagnose or treat or to assist in diagnosing or treating an individual when the written account is to be used in the course of diagnosing or treating the individual. Nothing in this subsection prevents the transfer of written accounts referred to in subsection (2) of this section among health care services providers, the Department of Human Services, the Department of Corrections or a local correctional facility when the transfer is necessary or beneficial to the treatment of an individual.

Â Â Â Â Â  (7) When an action, suit, claim, arbitration or proceeding is brought under ORS 34.105 to 34.240 or 34.310 to 34.730 and involves a claim of constitutionally inadequate medical care, diagnosis or treatment, or is brought under ORS 30.260 to 30.300 and involves the Department of Corrections or an institution operated by the department, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents, upon request, or the subsequent disclosure to a court, administrative hearings officer, arbitrator or other administrative decision maker.

Â Â Â Â Â  (8)(a) When an action, suit, claim, arbitration or proceeding involves the Department of Human Services or an institution operated by the department, nothing in this section prohibits the disclosure of any written account referred to in subsection (2) of this section to the Department of Justice, Oregon Department of Administrative Services, or their agents.

Â Â Â Â Â  (b) Disclosure of information in an action, suit, claim, nonlabor arbitration or proceeding is limited by the relevancy restrictions of ORS 40.010 to 40.585, 183.710 to 183.725, 183.745 and 183.750 and ORS chapter 183. Only written accounts of a plaintiff, claimant or petitioner shall be disclosed under this paragraph.

Â Â Â Â Â  (c) Disclosure of information as part of a labor arbitration or proceeding to support a personnel action taken against staff is limited to written accounts directly relating to alleged action or inaction by staff for which the personnel action was imposed.

Â Â Â Â Â  (9)(a) The copy of any written account referred to in subsection (2) of this section, upon written request of the individual or a personal representative of the individual, shall be disclosed to the individual or the personal representative of the individual within a reasonable time not to exceed five working days. The individual or the personal representative of the individual shall have the right to timely access to any written accounts.

Â Â Â Â Â  (b) If the disclosure of psychiatric or psychological information contained in the written account would constitute an immediate and grave detriment to the treatment of the individual, disclosure may be denied, if medically contraindicated by the treating physician or a licensed health care professional in the written account of the individual.

Â Â Â Â Â  (c) The Department of Corrections may withhold psychiatric or psychological information if:

Â Â Â Â Â  (A) The information relates to an individual other than the individual seeking it.

Â Â Â Â Â  (B) Disclosure of the information would constitute a danger to another individual.

Â Â Â Â Â  (C) Disclosure of the information would compromise the privacy of a confidential source.

Â Â Â Â Â  (d) However, a written statement of the denial under paragraph (c) of this subsection and the reasons therefor must be entered in the written account.

Â Â Â Â Â  (10) A health care services provider may require a person requesting disclosure of the contents of a written account under this section to reimburse the provider for the reasonable costs incurred in searching files, abstracting if requested and copying if requested. However, an individual or a personal representative of the individual may not be denied access to written accounts concerning the individual because of inability to pay.

Â Â Â Â Â  (11) A written account referred to in subsection (2) of this section may not be used to initiate or substantiate any criminal, civil, administrative, legislative or other proceedings conducted by federal, state or local authorities against the individual or to conduct any investigations of the individual. If the individual, as a party to an action, suit or other judicial proceeding, voluntarily produces evidence regarding an issue to which a written account referred to in subsection (2) of this section would be relevant, the contents of that written account may be disclosed for use in the proceeding.

Â Â Â Â Â  (12) Information obtained in the course of diagnosis, evaluation or treatment of an individual that, in the professional judgment of the health care services provider, indicates a clear and immediate danger to others or to society may be reported to the appropriate authority. A decision not to disclose information under this subsection does not subject the provider to any civil liability. Nothing in this subsection may be construed to alter the provisions of ORS 146.750, 146.760, 419B.010, 419B.015, 419B.020, 419B.025, 419B.030, 419B.035, 419B.040 and 419B.045.

Â Â Â Â Â  (13) The prohibitions of this section apply to written accounts concerning any individual who has been treated by any health care services provider irrespective of whether or when the individual ceases to receive treatment.

Â Â Â Â Â  (14) Persons other than the individual or the personal representative of the individual who are granted access under this section to the contents of a written account referred to in subsection (2) of this section may not disclose the contents of the written account to any other person except in accordance with the provisions of this section.

Â Â Â Â Â  (15) Nothing in this section prevents the Department of Human Services from disclosing the contents of written accounts in its possession to individuals or agencies with whom children in its custody are placed.

Â Â Â Â Â  (16) The system described in ORS 192.517 (1) shall have access to records, as defined in ORS 192.515, as provided in ORS 192.517.

Â Â Â Â Â  (17)(a) Except as provided in paragraph (b) of this subsection, a health care services provider must obtain an authorization from an individual or a personal representative of the individual to disclose psychotherapy notes.

Â Â Â Â Â  (b) A health care services provider may use or disclose psychotherapy notes without obtaining an authorization from the individual or a personal representative of the individual to carry out the following treatment, payment and health care operations:

Â Â Â Â Â  (A) Use by the originator of the psychotherapy notes for treatment;

Â Â Â Â Â  (B) Disclosure by the health care services provider for its own training program in which students, trainees or practitioners in mental health learn under supervision to practice or improve their skills in group, joint, family or individual counseling; or

Â Â Â Â Â  (C) Disclosure by the health care services provider to defend itself in a legal action or other proceeding brought by the individual or a personal representative of the individual.

Â Â Â Â Â  (c) An authorization for the disclosure of psychotherapy notes may not be combined with an authorization for a disclosure of any other individually identifiable health information, but may be combined with another authorization for a disclosure of psychotherapy notes. [1973 c.736 Â§2; 1977 c.812 Â§3; 1981 c.326 Â§2; 1985 c.219 Â§1; 1987 c.320 Â§134; 1987 c.322 Â§1; 1989 c.81 Â§1; 1991 c.175 Â§1; 1991 c.807 Â§1; 1993 c.262 Â§3; 1993 c.546 Â§101; 2001 c.900 Â§44; 2003 c.88 Â§2; 2005 c.498 Â§5]

Â Â Â Â Â  179.507 Enforcement of ORS 179.495 and 179.505; actions; venue; damages. (1) Any individual, a person appointed as a personal representative under ORS chapter 113 or the legal guardian of the individual may commence an action for equitable relief in the circuit court for the county in which the individual resides or in which the written accounts referred to in ORS 179.505 (2) are kept for the purpose of requiring compliance with ORS 179.495 and 179.505. In an action brought under this section, the court shall order payment of reasonable attorney fees at trial and on appeal and actual costs and disbursements to the prevailing party.

Â Â Â Â Â  (2) Any individual, a person appointed as a personal representative under ORS chapter 113 or the legal guardian of the individual may commence an action in the circuit court for the county in which the individual resides or in which the written accounts referred to in ORS 179.505 (2) are kept for damages for any violation of ORS 179.495 or 179.505 and to restrain future violations. If a violation of ORS 179.495 or 179.505 is proven, the person commencing the action shall recover actual damages or $500, whichever is greater. Upon a showing of an intentional violation of ORS 179.495 or 179.505, the individual may receive punitive damages. The prevailing party in an action brought under this subsection shall receive reasonable attorney fees at trial and on appeal and costs and disbursements actually incurred. [1977 c.812 Â§4; 1979 c.284 Â§120; 1981 c.897 Â§39; 2003 c.88 Â§3]

Â Â Â Â Â  179.508 Disclosure of individually identifiable health information about inmate. (1) The Department of Corrections may disclose individually identifiable health information without obtaining an authorization from an inmate or a personal representative of the inmate if disclosure of the information is necessary for:

Â Â Â Â Â  (a) The provision of health care to the inmate;

Â Â Â Â Â  (b) The health and safety of the inmate or other inmates;

Â Â Â Â Â  (c) The health and safety of the officers or employees of or others at the Department of Corrections institution as defined in ORS 421.005 where the inmate is incarcerated;

Â Â Â Â Â  (d) The health and safety of the inmate or officers or other persons responsible for transporting or transferring inmates from one setting to another;

Â Â Â Â Â  (e) Law enforcement purposes on the premises of the correctional institution; or

Â Â Â Â Â  (f) The administration and maintenance of the safety, security and good order of the correctional institution.

Â Â Â Â Â  (2) As used in this section, Âdisclosure,Â Âindividually identifiable health informationÂ and Âpersonal representativeÂ have the meanings given those terms in ORS 179.505. [2003 c.88 Â§4]

Â Â Â Â Â  Note: 179.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 179 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  179.509 Reports on deaths at institutions; compilation submitted to President and Speaker. (1) The superintendent of each state institution shall submit quarterly reports on the number of deaths, including the ages of the deceased, the causes of death and the disposition of the remains, within the institution to the Department of Human Services or to the Department of Corrections, as the case may be, having jurisdiction over the institution.

Â Â Â Â Â  (2) The Department of Human Services or the Department of Corrections shall compile the reports described in subsection (1) of this section and submit them quarterly to the offices of the President of the Senate and of the Speaker of the House of Representatives. [1985 c.207 Â§26; 1987 c.320 Â§135; 2001 c.900 Â§45]

(Funds of Inmates or Patients)

Â Â Â Â Â  179.510 ÂFundsÂ defined; deposit of funds of institution residents with State Treasurer. (1) The superintendent or state agency that possesses or controls funds that are the property of the residents of such institutions or that have been deposited for their use or for expenditure in their behalf shall deposit such funds, as they are received, together with any such funds as heretofore have accumulated, with the State Treasurer as a trust account, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The word ÂfundsÂ as used in ORS 179.510 to 179.530 shall include, but shall not be limited to, moneys deposited with the superintendents or state agencies for medical care or assistance of residents, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the superintendents or state agencies that are not required by law to be credited to other state funds or accounts. [Formerly 179.710; 1969 c.597 Â§46; 1979 c.683 Â§5; 1989 c.966 Â§3; 1991 c.271 Â§1]

Â Â Â Â Â  179.520 Authorization to receive funds of wards; separate accounts. The superintendent or state agencies are authorized to receive any of the funds referred to in ORS 179.510 to 179.530. The State Treasurer shall carry such funds in separate accounts for such institutions, or in a single account for all institutions operated by a single state agency, but shall not credit such funds or any part thereof to any state fund for governmental purposes. [Formerly 179.720; 1991 c.271 Â§2]

Â Â Â Â Â  179.530 Disbursements from accounts; accountability. Disbursements from the accounts for the purposes for which the contributions or payments were made, and for payment to persons lawfully entitled thereto, may be made by the superintendent of the institution by which the funds were deposited, or by the state agency having jurisdiction over the institution, by checks or orders drawn upon the State Treasurer. The superintendent or state agency shall be accountable for the proper handling of the account. [Formerly 179.730; 1991 c.271 Â§3]

Â Â Â Â Â  179.540 [Formerly 120.210; 1993 c.98 Â§11; repealed by 1997 c.87 Â§1]

Â Â Â Â Â  179.545 [Formerly 120.220; repealed by 1997 c.87 Â§1]

Â Â Â Â Â  179.550 [Formerly 120.230; repealed by 1997 c.87 Â§1]

RESPONSIBILITY FOR COST OF CARE OF PERSONS IN STATE INSTITUTIONS

Â Â Â Â Â  179.610 Definitions for ORS 179.610 to 179.770. As used in ORS 179.610 to 179.770, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means either the Department of Human Services for a person in a state institution described in ORS 179.321 (1) or the Department of Corrections for a person in a Department of Corrections institution as defined in ORS 421.005.

Â Â Â Â Â  (2) ÂAuthorized representativeÂ means an individual or entity appointed under authority of ORS chapter 125, as guardian or conservator of a person, who has the ability to control the personÂs finances, and any other individual or entity holding funds or receiving benefits or income on behalf of any person.

Â Â Â Â Â  (3) ÂCareÂ means all services rendered by the state institutions as described in ORS 179.321 or by the Department of Human Services or the Department of Corrections on behalf of those institutions. These services include, but are not limited to, such items as medical care, room, board, administrative costs and other costs not otherwise excluded by law.

Â Â Â Â Â  (4) ÂDecedentÂs estateÂ has the meaning given ÂestateÂ in ORS 111.005 (15).

Â Â Â Â Â  (5) ÂPerson,Â Âperson in a state institutionÂ or Âperson at a state institution,Â or any similar phrase, means an individual who is or has been at a state institution described in ORS 179.321.

Â Â Â Â Â  (6) ÂPersonal estateÂ means all income and benefits as well as all assets, including all personal and real property of a living person, and includes assets held by the personÂs authorized representative and all other assets held by any other individual or entity holding funds or receiving benefits or income on behalf of any person. [Subsections (1) and (2) enacted as 1959 c.652 Â§1; subsection (3) enacted as 1959 c.652 Â§3 (2); 1969 c.597 Â§43; 1971 c.411 Â§2; 1973 c.546 Â§1; 1973 c.806 Â§1; 1977 c.384 Â§4; 1989 c.348 Â§1; 1995 c.664 Â§89; 2001 c.487 Â§1; 2003 c.14 Â§77]

Â Â Â Â Â  179.620 Liability of person or estate for cost of care. (1) A person and the personal estate of the person, or a decedentÂs estate, is liable for the full cost of care. Full cost of care is established according to ORS 179.701.

Â Â Â Â Â  (2) While the person is liable for the full cost of care, the maximum amount a person is required to pay toward the full cost of care shall be determined according to the personÂs ability to pay. Ability to pay is determined as provided in ORS 179.640.

Â Â Â Â Â  (3) Upon the death of a person, the decedentÂs estate shall be liable for any unpaid cost of care. The liability of the decedentÂs estate is limited to the cost of care incurred on or after July 24, 1979. The decedentÂs estate shall not include assets placed in trust for the person by other persons. Collection of any amount from a decedentÂs estate shall be pursuant to ORS 179.740.

Â Â Â Â Â  (4) Regardless of subsection (1) of this section and ORS 179.610 (6), assets held in trust by a trustee for a person are subject to laws generally applicable to trusts.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (3) of this section, neither the Department of Human Services nor the Department of Corrections may collect the cost of care from:

Â Â Â Â Â  (a) Any assets received by or owing to a person and the personal estate of the person, or the decedentÂs estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 and for which the state admits liability or is found liable through adjudication; and

Â Â Â Â Â  (b) Any real or personal property of the personal estate of the person, or the decedentÂs estate, that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase. [1959 c.652 Â§2; 1961 c.501 Â§1; 1973 c.823 Â§Â§122,158; 1979 c.684 Â§2; 1989 c.348 Â§2; 1999 c.159 Â§1; 2001 c.487 Â§2]

Â Â Â Â Â  179.630 [1959 c.652 Â§3 (1); 1963 c.598 Â§1; 1967 c.549 Â§3; repealed by 1973 c.546 Â§13]

Â Â Â Â Â  179.635 [1969 c.257 Â§Â§2,3,4,5; 1971 c.750 Â§3; repealed by 1973 c.546 Â§13 and 1973 c.806 Â§2a; amended by 1973 c.827 Â§22]

Â Â Â Â Â  179.640 Determination of ability to pay; rules; financial information; notice; order; hearing; appeal. (1)(a) Both the Department of Human Services and the Department of Corrections shall establish rules for determining ability to pay for persons in their respective institutions. The rules adopted by each agency shall require, in addition to other relevant factors, consideration of the personal estate, the personÂs need for funds for personal support after release, and the availability of third-party benefits such as, but not limited to, Medicare or private insurance. Each agency may also consider the probable length of stay at the state institution. Nothing in this section requires the Department of Corrections to investigate a personÂs ability to pay or to issue an ability-to-pay order.

Â Â Â Â Â  (b) When adopting rules under paragraph (a) of this subsection, the Department of Corrections shall consider the personÂs needs for funds to pay for the support of the personÂs children and to pay any monetary obligations imposed on the person as a result of the personÂs conviction.

Â Â Â Â Â  (2) In determining a personÂs ability to pay, neither agency may consider as part of the personal estate of the person or the decedentÂs estate:

Â Â Â Â Â  (a) Any assets received by or owing to the person and the personal estate of the person, or the decedentÂs estate, as compensation from the state for injury, death or, if the collection is being made by the Department of Corrections, the false imprisonment of the person that occurred when the person was in a state institution listed in ORS 179.321 and for which the state admits liability or is found liable through adjudication; and

Â Â Â Â Â  (b) Any real or personal property that the person or an authorized representative of the person can demonstrate was purchased solely with assets referred to in paragraph (a) of this subsection or partially with such assets, to the extent such assets were used in the purchase.

Â Â Â Â Â  (3) A person and the authorized representative of the person, if any, shall provide all financial information requested by the agency that is necessary to determine the personÂs ability to pay. To determine ability to pay, the agency may use any information available to the agency, including information provided by the Department of Revenue from personal income tax returns pursuant to ORS 314.840, and elderly rental assistance claims. Upon request, the Department of Revenue shall release copies of tax returns to the agency. When the person or the personÂs authorized representative fails to provide evidence to demonstrate an inability to pay full cost of care, the agency may determine the person has the ability to pay the full cost of care.

Â Â Â Â Â  (4) The agency shall provide actual notice to the person and any authorized representative, if known to the agency, of its determination by issuing an ability-to-pay order. The order shall state the personÂs full liability and the personÂs determined ability to pay. Actual notice means receipt by the person and the authorized representative of notice. The notice shall include a copy of the ability-to-pay order, a description of the personÂs appeal rights and the date upon which appeal rights terminate and state the address where a request for hearing may be mailed or delivered. At any time, the agency may reissue an ability-to-pay order to notify an authorized representative as provided by ORS 179.653 (4).

Â Â Â Â Â  (5) At any time during the personÂs stay at the state institution or within 36 months from the date the person is released, if the agency receives new financial information that shows a change in the personÂs financial circumstances, the agency shall consider the changed circumstances and issue a new ability-to-pay order.

Â Â Â Â Â  (6) Orders issued after the person is released may not require the person to make payments toward the cost of care for more than 36 consecutive months following release. However, the agency may collect beyond the 36-month period any payments that became due but were not paid within the 36 months following release. Any remaining balance of full cost of care shall be collected as provided in ORS 179.740.

Â Â Â Â Â  (7) Notwithstanding ORS 183.315 (5), if a person or authorized representative disagrees with any ability-to-pay order issued pursuant to this section, the person or authorized representative may request a contested case hearing. To the extent practical, the hearing will be held at a location convenient to the person or the authorized representative. The request must be postmarked within 60 days from the date of the mailing of the ability-to-pay order. If the person or the authorized representative makes a timely request for a contested case hearing, the hearing and any appeal of the final hearing order shall be governed by ORS 183.413 to 183.497. If the person or the authorized representative fails to make a timely request for a contested case hearing, the ability-to-pay order shall be final and not subject to judicial review, except as subsequently modified by the agency as provided in subsection (5) of this section.

Â Â Â Â Â  (8) On appeal, regardless of other information presented, payment of the full cost of care may be ordered if the person or the authorized representative refuses to produce financial information that the Hearings Officer or administrative law judge determines is relevant and must be produced. [1959 c.652 Â§4; 1961 c.501 Â§2; 1967 c.549 Â§4; 1973 c.806 Â§3a; 1973 c.823 Â§Â§123,159; 1989 c.348 Â§3; 1997 c.170 Â§15; 1999 c.159 Â§2; 2001 c.487 Â§3; 2003 c.75 Â§86]

Â Â Â Â Â  179.643 [1969 c.257 Â§8; 1973 c.546 Â§4; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.645 [1967 c.534 Â§32; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.650 [1959 c.652 Â§5; 1967 c.549 Â§5; 1969 c.591 Â§295; 1973 c.546 Â§5; 1973 c.806 Â§5a; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.653 Unpaid costs as lien on property; order; when appealable. (1) If any person or authorized representative refuses to pay for the cost of care as ordered by the Department of Human Services or the Department of Corrections under ORS 179.640, the amount unpaid plus interest shall be a lien in favor of the State of
Oregon
. The lien shall arise as each payment is due under the order and shall continue until the liability with interest is satisfied. The lien shall be upon the title to and interest in the real and personal property of the personal estate.

Â Â Â Â Â  (2) Prior to the filing of a distraint warrant as provided in ORS 179.655 (2), the lien shall only be valid against:

Â Â Â Â Â  (a) Property of the person;

Â Â Â Â Â  (b) Assets held by any authorized representative bound by the ability-to-pay order; and

Â Â Â Â Â  (c) Assets subject to lien held by any person or entity having actual knowledge of the ability-to-pay order or the lien.

Â Â Â Â Â  (3) Regardless of any other provision of law or statute that provides a procedure for establishing obligations, including the claim and payment provisions of ORS chapter 125, an authorized representative who has received notice and had an opportunity to request a contested case hearing shall comply with an ability-to-pay order upon demand by the agency. The agency may issue the demand any time after the order becomes final.

Â Â Â Â Â  (4) An authorized representative who has not had an opportunity to request a contested case hearing, either because the authorized representative was not appointed at the time the ability-to-pay order became final, or was not given notice of the ability-to-pay order as required by ORS 179.640 (4), shall not be bound by the order of the agency. To bind the authorized representative, the ability-to-pay order must be reissued and notice provided to the authorized representative pursuant to ORS 179.640 (4). The authorized representative shall have the same appeal rights as if the order had originally been issued to the authorized representative. After the order becomes final, the authorized representative shall be bound as provided in subsection (3) of this section. The agency may not issue an execution of a lien or foreclose against property held by or in the control of the authorized representative until the authorized representative is bound by the order of the agency.

Â Â Â Â Â  (5) An authorized representative who is a trustee shall only be bound to the extent that the final order specifically finds that the trust assets of a trust fund are subject to claim by the agency.

Â Â Â Â Â  (6) If the authorized representative does not comply with the demand, the agency may file with the probate court a motion to require the authorized representative to comply. If the authorized representative is a conservator or guardian appointed under ORS chapter 125, the motion shall be filed in that proceeding. The motion shall be accompanied by an affidavit stating that the order is final, that demand has been made on the authorized representative and that the order has not been complied with.

Â Â Â Â Â  (7) The authorized representative may object to the motion only on grounds that the order is not final, that the order is not binding on the authorized representative as provided in this section or that all required payments have been made. The objection must be by affidavit.

Â Â Â Â Â  (8) If the authorized representative objects by affidavit, the court shall hear the motion. If the court determines that the ability-to-pay order is final and binding on the authorized representative and that all required payments have not been made, the court shall order the authorized representative to comply with the ability-to-pay order.

Â Â Â Â Â  (9) If the authorized representative fails to object by affidavit within 15 days of the filing of the motion, the court shall order the authorized representative to comply with the order. An authorized representative who willfully fails or refuses to comply may be found in contempt of court and may be held personally responsible.

Â Â Â Â Â  (10) Nothing in this section shall affect the requirement that the agency issue a new order in accordance with ORS 179.640 (5) if financial circumstances have changed. [1973 c.806 Â§9a; 1989 c.348 Â§4; 1995 c.664 Â§90; 1999 c.159 Â§3; 2001 c.487 Â§4]

Â Â Â Â Â  179.655 Enforcement of lien; distraint warrant. (1) If any amount due the Department of Human Services or the Department of Corrections for the cost of care of a person is not paid within 30 days after it becomes due, and no provision is made to secure the payment by bond, deposit or otherwise, pursuant to rules adopted by the appropriate agency, the agency may issue a distraint warrant directed to any county of the state.

Â Â Â Â Â  (2) After the receipt of the distraint warrant, the clerk of the county shall enter in the County Clerk Lien Record the name of the person, the amount for which the distraint warrant is issued and the date the distraint warrant is recorded. The amount of the distraint warrant shall become a lien upon the title to and interest in any property owned or later acquired by the debtor against whom it is issued, and it may be enforced by the agency in the same manner as a judgment of the circuit court.

Â Â Â Â Â  (3) In the event that an ability-to-pay order issued under ORS 179.640 (4) or (5) becomes final, and supersedes a previous final ability-to-pay order on which a distraint warrant had been issued, the agency shall issue a new distraint warrant superseding the previous distraint warrant, and the lien shall conform to the new order.

Â Â Â Â Â  (4) The agency may direct a copy of the distraint warrant to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount due, with interest, collection charge and the sheriffÂs fee. The sheriff shall return the distraint warrant to the agency and pay to it the money collected not less than 60 days from the date the copy of the distraint warrant was directed to the sheriff.

Â Â Â Â Â  (5) The agency may issue the directive provided in subsection (4) of this section to any agent of the agency. In executing the distraint warrant, the agent shall have the same powers conferred by law upon sheriffs. However, the agent is not entitled to any fee or compensation in excess of actual expenses incurred in the performance of this duty. [1973 c.806 Â§Â§10,11,12; 1983 c.696 Â§8; 1989 c.348 Â§5; 1999 c.159 Â§4; 2001 c.487 Â§5]

Â Â Â Â Â  179.660 Guardian or conservator for estate of person in institution. If the Department of Human Services or the Department of Corrections believes a person at one of its state institutions needs a guardian or conservator, or both, and one has not been appointed, the agency may request that the district attorney institute proper proceedings for this appointment in the court having probate jurisdiction. The county of which the person is a resident, or was a resident at the time of admittance, shall be the basis for determining the appropriate district attorney to be contacted. [1959 c.652 Â§6; 1973 c.823 Â§124; 1989 c.348 Â§6; 2001 c.487 Â§6]

Â Â Â Â Â  179.670 [1959 c.652 Â§7; 1969 c.591 Â§296; 1973 c.546 Â§6; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.680 [1959 c.652 Â§8; 1967 c.549 Â§6; 1973 c.546 Â§7; repealed by 1973 c.806 Â§14]

Â Â Â Â Â  179.690 [1959 c.652 Â§9; repealed by 1973 c.546 Â§13]

Â Â Â Â Â  179.700 [1959 c.652 Â§10; 1961 c.639 Â§1; 1965 c.182 Â§1; repealed by 1967 c.549 Â§1 (179.701 enacted in lieu of 179.700)]

Â Â Â Â Â  179.701 Determination of cost-of-care rates. The cost-of-care rates for a person shall be determined by the Department of Human Services or the Department of Corrections, as appropriate. The rates established shall be reasonably related to current costs of the institutions as described in ORS 179.321. Current costs shall exclude costs of outpatient services as defined in ORS 430.010 (4) and any other costs not directly related to the care for a person at a state institution. [1967 c.549 Â§2 (enacted in lieu of 179.700); 1973 c.806 Â§6; 1989 c.348 Â§7; 2001 c.487 Â§7]

Â Â Â Â Â  179.710 [1955 c.5 Â§1; renumbered 179.510]

Â Â Â Â Â  179.711 Remittance of amounts due; refunds. (1) Remittance of amounts due for care of persons at state institutions as provided in ORS 179.610 to 179.770 shall be made to the Department of Human Services or the Department of Corrections, as appropriate.

Â Â Â Â Â  (2) The agency shall refund any unearned payment for the care of a person at a state institution where payment has been made in advance and the person dies or is discharged before the end of the period for which payment was made. Any refund shall be paid to the person, to the authorized representative of the person or to the decedentÂs estate if the person has died. All claims for refunds approved by the agency shall be paid as provided in ORS 293.295 to 293.462. Any amounts necessary for payment of refunds are appropriated from the money collected by that agency under the provisions of ORS 179.610 to 179.770. [1959 c.652 Â§11; 1963 c.193 Â§1; 1973 c.546 Â§8; 1983 c.740 Â§44; 1989 c.348 Â§8; 2001 c.487 Â§8]

Â Â Â Â Â  179.720 [1955 c.5 Â§2; renumbered 179.520]

Â Â Â Â Â  179.721 [1959 c.652 Â§13; 1973 c.546 Â§9; repealed by 1989 c.348 Â§16]

Â Â Â Â Â  179.730 [1955 c.5 Â§3; renumbered 179.530]

Â Â Â Â Â  179.731 Waiver of collection of amount payable. If the Department of Human Services or the Department of Corrections determines that collection of the amount payable under ORS 179.610 to 179.770 for the cost of care of a person would be detrimental to the best interests of the person or the agency, the agency may waive the collection of part or all of the amount otherwise payable. [1959 c.652 Â§Â§16,17,18; 1961 c.501 Â§3; 1973 c.546 Â§10; 1973 c.806 Â§7a; 1989 c.348 Â§9; 2001 c.487 Â§9]

Â Â Â Â Â  179.740 Collection from estates; settlement. (1) The Department of Human Services or the Department of Corrections, as appropriate, may file a claim against the decedentÂs estate for any unpaid charges under ORS 179.620 (3). This shall be done in the same manner as claims of creditors and with the priorities provided in ORS 115.125.

Â Â Â Â Â  (2) If, within 90 days following the personÂs death, the personÂs estate is not otherwise being probated, the agency may petition any court of competent jurisdiction for the issuance of letters of administration or testamentary. This action would be for the purpose of collecting the full amount of unpaid cost of care as determined by ORS 179.701 and limited by ORS 179.620 (3). However, the agency may not file a petition under this subsection until at least 90 days after the death of the person who was at the state institution and then only in the event that the personÂs estate is not otherwise being probated.

Â Â Â Â Â  (3) The agency may settle any claim against the decedentÂs estate during the pendency of the probate proceeding by accepting other security or in any other equitable manner. The agency may waive all or part of the claim if it finds collection of this amount due to be inequitable.

Â Â Â Â Â  (4) The agency may not recover amounts that exceed the total cost of care of the deceased person as computed under ORS 179.701 and limited by ORS 179.620 (3). [1959 c.652 Â§Â§16,17,18; 1961 c.501 Â§4; 1969 c.591 Â§297; 1973 c.546 Â§11; 1979 c.684 Â§4; 1989 c.348 Â§10; 2001 c.487 Â§10]

Â Â Â Â Â  179.745 Title to and transfer of property. The State of
Oregon
, by and through the Department of Human Services or the Department of Corrections, may take title to real and personal property to carry out the provisions of ORS 179.620, 179.653, 179.655 and 179.740. With the written consent of the owner of real property or an authorized representative of the owner, the agency may transfer real property under the provisions of ORS 270.100 to 270.190. The agency may transfer personal property under rules adopted by the agency. The proceeds, less costs, of any real or personal property transferred by the agency under this section shall be credited to and deposited in the Mental Health and Developmental Disability Services Account established by ORS 430.180 or the Department of Corrections Account established by ORS 423.097, as appropriate. [1999 c.616 Â§2; 2001 c.487 Â§11]

DISCRIMINATION PROHIBITED

Â Â Â Â Â  179.750 Equal care and services for persons in state institutions. (1) Discrimination may not be made in the admission, accommodation, care, education or treatment of any person in a state institution because the person does or does not contribute to the cost of the care.

Â Â Â Â Â  (2) Discrimination may not be made in the provision of or access to educational facilities and services and recreational facilities and services to any person in the state institutions enumerated in ORS 420.005 or Department of Corrections institutions as defined in ORS 421.005 on the basis of race, religion, sex, marital status or national origin of the person. This subsection does not require combined domiciliary facilities at the state institutions to which it applies. [1959 c.652 Â§19; 1973 c.546 Â§12; 1977 c.363 Â§1; 1979 c.141 Â§1; 1989 c.348 Â§11; 1995 c.422 Â§134; 2003 c.14 Â§78]

Â Â Â Â Â  Note: The amendments to 179.750 by section 20, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 179.750 by section 20, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 179.750, as amended by section 20, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  179.750. (1) Discrimination may not be made in the admission, accommodation, care, education or treatment of any person in a state institution because the person does or does not contribute to the cost of the care.

Â Â Â Â Â  (2) Discrimination may not be made in the provision of or access to educational facilities and services and recreational facilities and services to any person in the state institutions enumerated in ORS 420.005 or Department of Corrections institutions as defined in ORS 421.005 on the basis of race, religion, sex, sexual orientation, national origin or marital status of the person. This subsection does not require combined domiciliary facilities at the state institutions to which it applies.

Â Â Â Â Â  179.760 [1959 c.652 Â§15; repealed by 1973 c.546 Â§13]

RULES

Â Â Â Â Â  179.770 Rules; employees. (1) In accordance with any applicable provisions of ORS chapter 183, both the Department of Human Services and the Department of Corrections may adopt any rules necessary to carry out ORS 179.610 to 179.770.

Â Â Â Â Â  (2) Subject to any applicable provision of the State Personnel Relations Law, the agency may employ employees necessary to carry out ORS 179.610 to 179.770. [Subsections (1) and (2) enacted as 1959 c.652 Â§20; subsection (3) as 1959 c.652 Â§12; 1989 c.348 Â§12; 2001 c.487 Â§12]

_______________



Chapter 180

Chapter 180 Â Attorney General; Department of Justice

2007 EDITION

ATTORNEY GENERAL; DEPARTMENT OF JUSTICE

EXECUTIVE BRANCH; ORGANIZATION

ATTORNEY GENERAL

(Generally)

180.010Â Â Â Â  Office of Attorney General

180.020Â Â Â Â  Election; term of office

180.030Â Â Â Â  Filing certificate of election or appointment

180.040Â Â Â Â  Governor to fill vacancy by appointment; term of appointee

180.050Â Â Â Â  Location of office

(Powers and Duties)

180.060Â Â Â Â  Powers and duties of Attorney General

180.070Â Â Â Â  Power of Attorney General to conduct investigations and prosecutions; duties of district attorneys unaffected

180.073Â Â Â Â  Subpoena authority in criminal investigation

180.075Â Â Â Â  Disclosure of information obtained under subpoena

180.080Â Â Â Â  Attorney General to manage criminal proceedings in court or before grand jury at request of Governor

180.090Â Â Â Â  Investigations and special prosecutions; calling on other departments and officers for assistance; employing special investigators

180.095Â Â Â Â  Consumer Protection and Education Revolving Account

180.100Â Â Â Â  Legislative bills; preparation on request

180.110Â Â Â Â  Keeping copies of opinions and records of cases; biennial report; printing and binding opinions

180.120Â Â Â Â  Defending in criminal proceedings for Oregon State Police or member thereof; conducting prosecutions

180.125Â Â Â Â  Intergovernmental road maintenance agreements

(Personnel)

180.130Â Â Â Â  Deputy Attorney General

180.140Â Â Â Â  Other assistants; salaries; representation of indigent clients

180.150Â Â Â Â  Clerks

DEPARTMENT OF JUSTICE

(Generally)

180.160Â Â Â Â  Charges for services to public agencies; rules

180.170Â Â Â Â  Billing for services to public agencies

180.180Â Â Â Â  Department of Justice Operating Account

180.190Â Â Â Â  Department of Justice Current Expense Account; Department of Justice Portland Legal Office Petty Cash Account

180.200Â Â Â Â  Department of Justice Client Trust Account

180.205Â Â Â Â  Tobacco Enforcement Fund

180.210Â Â Â Â  Department of Justice; Attorney General head and chief law officer

180.220Â Â Â Â  Powers and duties

180.225Â Â Â Â  Attorney General representing public bodies in antitrust proceedings

180.230Â Â Â Â  Compensation not allowed state departments for attorney services

180.235Â Â Â Â  Authority of agency to employ counsel; qualification and salary; status

180.240Â Â Â Â  Attorney General and Department of Justice to have powers and prerogatives of district attorneys

180.260Â Â Â Â  Service of process by department employees

180.265Â Â Â Â  Authority of department to delegate certain duties to employees of Department of Revenue

180.267Â Â Â Â  Authority of Department of Justice to require fingerprints

(Division of Child Support)

180.320Â Â Â Â  Cooperation with division in enforcement; confidentiality of information furnished to division

180.330Â Â Â Â  District attorneys not relieved from duties relating to enforcement of support laws

180.340Â Â Â Â  Division of Child Support established; employment of personnel

180.345Â Â Â Â  Child Support Program

180.350Â Â Â Â  Investigators to have authority of peace officers

180.360Â Â Â Â  Division exempt from payment of certain court fees; exemption

180.365Â Â Â Â  Child Support Suspense Fund

180.380Â Â Â Â  Disclosure of information to authorized persons

(Tobacco Master Settlement Agreement)

180.400Â Â Â Â  Legislative findings

180.405Â Â Â Â  Definitions for ORS 180.400 to 180.455 and 323.106

180.410Â Â Â Â  Tobacco product manufacturerÂs certification

180.415Â Â Â Â  Contents of certification

180.420Â Â Â Â  Document retention period

180.425Â Â Â Â  Attorney GeneralÂs directory

180.430Â Â Â Â  Nonparticipating manufacturerÂs service agent

180.435Â Â Â Â  DistributorÂs obligations; Attorney GeneralÂs and Department of RevenueÂs sharing of information; nonparticipating manufacturerÂs escrow requirements

180.440Â Â Â Â  Prohibited conduct; penalty

180.445Â Â Â Â  Attorney GeneralÂs rules for escrow deposits

180.450Â Â Â Â  Judicial review of Attorney GeneralÂs actions; Attorney GeneralÂs rulemaking authority; stateÂs civil remedies

180.455Â Â Â Â  Department of RevenueÂs remedies

(Consumer Protection Services)

180.510Â Â Â Â  Functions of Department of Justice; personnel

180.520Â Â Â Â  Duties of department; agency cooperation; Consumer Advisory Council created; membership; compensation and expenses

(Plain Language Review of Consumer Contracts)

180.540Â Â Â Â  Review of consumer contracts for conformity with plain language standards

180.545Â Â Â Â  Plain language standards; approval; fees

180.550Â Â Â Â  Compliance statement

180.555Â Â Â Â  Exemptions; effect of certification; admissibility

(Investigation of Organized Crime)

180.600Â Â Â Â  Definitions for ORS 180.600 to 180.630

180.610Â Â Â Â  Investigation of organized criminal activity; powers and duties of department

180.620Â Â Â Â  Investigators to have authority of peace officers

180.630Â Â Â Â  Acceptance of federal grant of funds; expenditure limitations

180.640Â Â Â Â  Criminal Justice Revolving Account

(School Safety Hotline)

180.650Â Â Â Â  Establishment; rules; plan

180.660Â Â Â Â  Funding; rules

(BatterersÂ Intervention Programs)

180.700Â Â Â Â  Advisory committee; rules

180.710Â Â Â Â  Program reviews

ATTORNEY GENERAL

(Generally)

Â Â Â Â Â  180.010 Office of Attorney General. There is established the office of Attorney General of the State of
Oregon
.

Â Â Â Â Â  180.020 Election; term of office. The Attorney General shall be elected by the electors of this state at the regular general election in the same manner as other state officers are elected. The term of the Attorney General shall commence on the first Monday in January of the year succeeding election. The Attorney General shall hold office for the term of four years, and until a successor is elected and qualified.

Â Â Â Â Â  180.030 Filing certificate of election or appointment. Before entering upon the duties of office the Attorney General shall qualify by filing with the Secretary of State the certificate of election or of appointment. [Amended by 2005 c.797 Â§28]

Â Â Â Â Â  180.040 Governor to fill vacancy by appointment; term of appointee. At any time when a vacancy may by any cause occur in the office of Attorney General, the Governor shall appoint a suitable person to be Attorney General, who shall hold office until the next general election, when a successor shall be elected for a full term and shall qualify as prescribed in ORS 180.030.

Â Â Â Â Â  180.050 Location of office. The Attorney General shall keep and attend the office of Attorney General at the capital of the state. The state shall provide and furnish the office.

(Powers and Duties)

Â Â Â Â Â  180.060 Powers and duties of Attorney General. (1) The Attorney General shall:

Â Â Â Â Â  (a) Appear for the state in the trial of all civil and criminal causes in the Supreme Court or the Court of Appeals in which the state may be directly or indirectly interested.

Â Â Â Â Â  (b) Appear for the state, when required by the Governor or the legislature, in any court or tribunal in any cause in which the state is a party or in which the state is directly interested.

Â Â Â Â Â  (c) Appear, commence, prosecute or defend for the state all causes or proceedings in the Supreme Court or the Court of Appeals in which the state is a party or interested.

Â Â Â Â Â  (d) Appear, commence, prosecute or defend any action, suit, matter, cause or proceeding in any court when requested by any state officer, board or commission when, in the discretion of the Attorney General, the same may be necessary or advisable to protect the interests of the state.

Â Â Â Â Â  (2) The Attorney General shall give opinion in writing, when requested, upon any question of law in which the State of Oregon or any public subdivision of the state may have an interest, submitted to the Attorney General by the Governor, any officer, agency, department, board or commission of the state or any member of the legislature.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection and subsection (4) of this section, the Attorney General may not render opinions or give legal advice to persons other than the state officers listed in subsection (2) of this section.

Â Â Â Â Â  (b) The Attorney General may, at the request of a state officer listed in subsection (2) of this section, render an opinion to an officer, agency or instrumentality of the federal government if the Attorney General determines that providing the opinion is necessary to meet a condition for assumption by the state of administrative or enforcement responsibilities under federal law.

Â Â Â Â Â  (4) The Attorney General may represent the state or any agency or officer of the state who appears as the lead plaintiff or a representative party in a class action involving a claim relating to a security, as defined in ORS 59.015, even if one or more members are persons that the Attorney General may not otherwise represent or advise pursuant to this section.

Â Â Â Â Â  (5) The Attorney General shall consult with, advise and direct the district attorneys in all criminal causes and matters relating to state affairs in their respective counties. The Attorney General may require their aid and assistance in all matters pertaining to the duties of the Attorney General in their respective counties and may, in any case brought to the Supreme Court or the Court of Appeals from their respective counties, demand and receive assistance of the district attorney from whose county such case or matter is brought.

Â Â Â Â Â  (6) The Attorney General shall, when requested, perform all legal services for the state or any department or officer of the state.

Â Â Â Â Â  (7) The Attorney General shall have all the power and authority usually appertaining to such office and shall perform the duties otherwise required of the Attorney General by law.

Â Â Â Â Â  (8) The Attorney General shall assign to each agency, department, board or commission an assistant who shall be the counsel responsible for ensuring the performance of the legal services requested by the agency, department, board or commission. The counsel shall be a person trained in the law concerning such agency, department, board or commission and shall be approved by the chief administrator of the agency, department, board or commission. The chief administrator may not unreasonably withhold approval of the assistant. If the chief administrator withdraws approval, the Attorney General shall assign replacement counsel to the agency, department, board or commission.

Â Â Â Â Â  (9) The Attorney General may not appear in an action, suit, matter, cause or proceeding in a court or before a regulatory body on behalf of an officer, agency, department, board or commission without the consent of the officer, agency, department, board or commission.

Â Â Â Â Â  (10) The responsibility for establishing policies for each agency, department, board or commission shall rest upon the chief administrator of the agency, department, board or commission. [Amended by 1971 c.418 Â§1; 1999 c.142 Â§1; 2007 c.153 Â§1]

Â Â Â Â Â  180.070 Power of Attorney General to conduct investigations and prosecutions; duties of district attorneys unaffected. (1) The Attorney General may, when directed to do so by the Governor, take full charge of any investigation or prosecution of violation of law in which the circuit court has jurisdiction.

Â Â Â Â Â  (2) When acting under this section, the Attorney General shall have all the powers of a district attorney, including the power to issue or cause to be issued subpoenas or other process. The Attorney General may, when the Attorney General considers the public interest requires, with or without the concurrence of the district attorney, direct the county grand jury to convene for the investigation and consideration of such matters of a criminal nature as the Attorney General desires to submit to it. The Attorney General may take full charge of the presentation of such matters to the grand jury, issue subpoenas, prepare indictments, and do all other things incident thereto to the same extent as the district attorney may do.

Â Â Â Â Â  (3) All costs, fees and other expense shall be paid by the county in which the investigation takes place, to the same extent as if conducted by the district attorney of that county.

Â Â Â Â Â  (4) The power conferred by this section, ORS 180.060, 180.220 or 180.240 does not deprive the district attorneys of any of their authority, or relieve them from any of their duties to prosecute criminal violations of law and advise the officers of the counties composing their districts.

Â Â Â Â Â  180.073 Subpoena authority in criminal investigation. (1) In any criminal investigation conducted by the Attorney General, the Attorney General may execute in writing and serve a subpoena or subpoena duces tecum upon any person the Attorney General believes to have information or material relevant to the investigation. A subpoena may require that the person appear at a reasonable time and place stated in the subpoena and give oral testimony under oath concerning matters relevant to the investigation. A subpoena duces tecum may require, in addition to or in lieu of giving testimony, that the person produce designated books, papers, documents or tangible items that constitute or contain materials relevant to the investigation for examination, copying or reproduction. A subpoena duces tecum that only requires the production of materials must inform the person subpoenaed if the person must personally appear at the time and place designated in the subpoena.

Â Â Â Â Â  (2) A resident of this state may be required by subpoena to personally appear only in the county in which the person resides, is employed or personally transacts business. A person who is not a resident of this state may be required by subpoena to personally appear only:

Â Â Â Â Â  (a) In a county of this state in which the person is served with the subpoena; or

Â Â Â Â Â  (b) In the state, territory, insular possession subject to the dominion of the
United States
or foreign country in which the person resides. Any circuit court may issue a letter rogatory for the examination as provided in ORCP 38 B.

Â Â Â Â Â  (3) A person subpoenaed under this section may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made in:

Â Â Â Â Â  (a) The circuit court for the county in which the person is required to appear or produce materials;

Â Â Â Â Â  (b) The circuit court for the county in which the subpoenaed person resides or has a principal office; or

Â Â Â Â Â  (c) The circuit court for the county in which materials to be produced under a subpoena duces tecum are located.

Â Â Â Â Â  (4) A person who is subpoenaed under this section and who fails to appear or produce materials as required by the subpoena, or who refuses to be sworn or give testimony, may be found to be in contempt of court. Proceedings to hold a person in contempt under this subsection may be brought in any county where the person could be required to personally appear under subsection (2) of this section.

Â Â Â Â Â  (5) ORS 136.585 to 136.600 apply to any subpoena issued pursuant to this section. [1993 c.473 Â§2]

Â Â Â Â Â  Note: 180.073 and 180.075 were added to and made a part of ORS chapter 180 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.075 Disclosure of information obtained under subpoena. Except as provided in this section, the Attorney General may not disclose any testimony or materials obtained under the provisions of ORS 180.073. The Attorney General may disclose testimony or materials only if:

Â Â Â Â Â  (1) The disclosure is to a federal, state or local law enforcement agency or prosecutor and the purpose of the disclosure is to facilitate a criminal investigation or prosecution;

Â Â Â Â Â  (2) The disclosure is to a state or federal grand jury; or

Â Â Â Â Â  (3) A circuit court concludes upon application and affidavit by the Attorney General that there is a particularized need for disclosure of the testimony or materials in a civil, administrative, disciplinary or personnel investigation or proceeding. [1993 c.473 Â§3]

Â Â Â Â Â  Note: See note under 180.073.

Â Â Â Â Â  180.080 Attorney General to manage criminal proceedings in court or before grand jury at request of Governor. When directed by the Governor, the Attorney General shall attend in person, or by one of the assistants of the Attorney General, any term of any court, or appear before the grand jury in any county, for the purpose of managing and conducting in such court, or before such jury, the criminal action or proceeding specified in the requirement. The Attorney General, or the assistant of the Attorney General so attending, shall exercise all the powers and perform all the duties in respect of the action or proceeding which the district attorney would otherwise be authorized to exercise or perform. The district attorney shall only exercise such powers and perform such duties in the action or proceeding as are required of the district attorney by the Attorney General, or the assistant of the Attorney General so attending.

Â Â Â Â Â  180.090 Investigations and special prosecutions; calling on other departments and officers for assistance; employing special investigators. In making investigations of and conducting special prosecutions for violations or alleged violations of the criminal laws of the state, the Attorney General may call upon the Department of State Police or any other peace officer or department for assistance in making such investigations or, in the discretion of the Attorney General, may employ special investigators for such purpose.

Â Â Â Â Â  180.095 Consumer Protection and Education Revolving Account. (1) There hereby is appropriated out of the General Fund in the State Treasury $250,000 for the purpose of providing funds to pay for personal services, travel, meals and lodging, and all costs, disbursements and other litigation expenses incurred by the Department of Justice in preparing, commencing and prosecuting actions and suits under the state and federal antitrust laws and under ORS 646.605 to 646.656.

Â Â Â Â Â  (2) The money appropriated by subsection (1) of this section shall be transferred to an account in the General Fund in the State Treasury to be known as the Consumer Protection and Education Revolving Account. All moneys in such revolving account are appropriated and constitute a continuous appropriation out of the General Fund for the purposes of this section. The creation of the revolving account shall not require an allotment or allocation of moneys pursuant to ORS 291.234 to 291.260.

Â Â Â Â Â  (3) All sums of money received by the Department of Justice under a judgment, settlement, compromise or assurance of voluntary compliance, including damages, attorney fees, costs, disbursements and other recoveries, but excluding civil penalties under ORS 646.642, in actions and suits under the state and federal antitrust laws and ORS 646.605 to 646.656 shall, upon receipt, be deposited with the State Treasurer to the credit of the Consumer Protection and Education Revolving Account. However, if the action or suit was based on an expenditure or loss from a public body or a dedicated fund, the amount of such expenditure or loss, after deduction of attorney fees and expenses awarded to the Department of Justice by the court or agreed to by the parties, if any, shall be credited to the public body or dedicated fund and the remainder thereof credited to the Consumer Protection and Education Revolving Account. [1965 c.194 Â§2; 1971 c.85 Â§6; 1975 c.446 Â§6; 1993 c.518 Â§1; 1999 c.184 Â§1]

Â Â Â Â Â  180.097 [1971 c.85 Â§Â§8,9; 1977 c.445 Â§1; repealed by 1993 c.518 Â§4]

Â Â Â Â Â  180.100 Legislative bills; preparation on request. The Attorney General shall, upon request of any member of or of any person elected to either branch of the Legislative Assembly of the State of Oregon, prepare all bills requested by any such member or person within a reasonable length of time prior to the commencement of any session of the legislature, and furnish the bills to such member or person for introduction on or before the first day of the session. The Attorney General shall during the sessions of the legislature prepare bills at the request of any member of the legislature as expeditiously as the number of deputies in the office of the Attorney General will permit.

Â Â Â Â Â  180.110 Keeping copies of opinions and records of cases; biennial report; printing and binding opinions. The Attorney General shall keep copies of all the opinions of the Attorney General and a record of all cases, in any of the courts and tribunals, prosecuted or defended by the Attorney General or in which the Attorney General appears. The Attorney General shall make a biennial report to the legislature of all the official business transacted by the Attorney General for the biennial period ending December 31 prior to the meeting of the legislature. The Attorney General may have printed and bound all opinions rendered by the Attorney General during the period, for distribution to the various state officers, public libraries and others entitled to receive them. [Amended by 1971 c.418 Â§2; 2005 c.659 Â§6]

Â Â Â Â Â  180.120 Defending in criminal proceedings for
Oregon
State
Police or member thereof; conducting prosecutions. (1) The Attorney General shall:

Â Â Â Â Â  (a) Defend all criminal actions and proceedings in which the Department of State Police or any member thereof is concerned as a party, which require the services of an attorney or counsel in order to protect the interests of the state and are necessary for the purposes of the Department of State Police or the members thereof.

Â Â Â Â Â  (b) Conduct such prosecutions as shall be directed by the Superintendent of State Police with the approval of the Governor.

Â Â Â Â Â  (2) The Attorney General may appoint an attorney for the purpose of such defense or prosecution and certify the expenses thereof to the Department of State Police for payment from the moneys appropriated for the Department of State Police. [Amended by 1971 c.418 Â§3]

Â Â Â Â Â  180.125 Intergovernmental road maintenance agreements. If the Attorney General advises the Department of Transportation under ORS 180.060 about a matter related to an intergovernmental road maintenance agreement described in ORS 366.574 or represents the department in an action related to the agreement, the Attorney General shall:

Â Â Â Â Â  (1) Recognize that the agreement is a cooperative effort between the department and the counties, entered into for the overall benefit to the public and the mutual benefit of the state and the counties; and

Â Â Â Â Â  (2) Prefer and encourage, when possible, mutually agreeable resolution of legal issues through further cooperation or alternative dispute resolution to achieve an overall benefit to the public. [2001 c.565 Â§2]

Â Â Â Â Â  Note: 180.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Personnel)

Â Â Â Â Â  180.130 Deputy Attorney General. The Attorney General shall appoint a Deputy Attorney General, who shall qualify as required by law, and who may do and perform, in the absence of the Attorney General, all the acts and duties that may be authorized and required to be performed by the Attorney General. The Attorney General shall be responsible for all the acts of the deputy of the Attorney General.

Â Â Â Â Â  180.140 Other assistants; salaries; representation of indigent clients. (1) The Attorney General shall appoint the other assistants the Attorney General deems necessary to transact the business of the office, each to serve at the pleasure of the Attorney General and perform such duties as the Attorney General may designate and for whose acts the Attorney General shall be responsible. Each assistant shall have full authority under the direction of the Attorney General to perform any duty required by law to be performed by the Attorney General.

Â Â Â Â Â  (2) Each assistant so appointed shall be a person admitted to the practice of law by the Supreme Court of this state and shall qualify by taking the usual oath of office, conditioned upon the faithful performance of duties.

Â Â Â Â Â  (3) The Attorney General may appoint temporary assistants for a period not to exceed 15 months. Such temporary assistants shall be legally trained but are not required to be admitted to the practice of law by the Supreme Court of this state.

Â Â Â Â Â  (4) Each assistant shall receive the salary fixed by the Attorney General, payable as other state salaries are paid. Each assistant so appointed shall devote the full time of the assistant to the business of the state, unless employment on a part-time basis is otherwise fixed by the Attorney General.

Â Â Â Â Â  (5) Special legal assistants or private counsel may be employed by the Attorney General, under the direction and control of the Attorney General, in particular cases or proceedings, whenever the Attorney General deems it appropriate to protect the interests of the state. The cost of such special assistants or counsel shall be charged to the appropriate officer or agency pursuant to ORS 180.160.

Â Â Â Â Â  (6) None of the provisions of this chapter prohibit the Attorney General or any of the Attorney GeneralÂs full-time deputies or assistants from voluntarily representing, without compensation or expenditure of state resources, indigent clients referred by a nonprofit civil legal aid office or pro bono program. [Amended by 1969 c.543 Â§2; 1971 c.418 Â§4; 1991 c.782 Â§1]

Â Â Â Â Â  180.150 Clerks. Subject to any applicable provisions of the State Personnel Relations Law, the Attorney General shall employ the necessary clerical aid required for the discharge of the duties imposed upon the Attorney General by law, and fix compensation therefor, to be paid as other salaries are paid.

DEPARTMENT OF JUSTICE

(Generally)

Â Â Â Â Â  180.160 Charges for services to public agencies; rules. Subject to rules prescribed by the Attorney General, in rendering assistance to the respective officers, departments, boards and commissions of state government, and other public bodies, the Department of Justice may charge such officers, agencies and public bodies (including, when appropriate, the Department of Justice itself) separately for the cost of such assistance, said cost including, but not limited to salaries of assistants and administrative and clerical salaries, investigative services, and capital outlay; and shall also charge such officers, departments, boards, commissions or public bodies for other costs incurred and disbursements made pursuant to request or authorization in connection with such assistance, and not paid directly out of moneys appropriated or otherwise available for expenditure by such officers, agencies or public bodies. [1969 c.543 Â§1; 1971 c.85 Â§4]

Â Â Â Â Â  180.165 [1975 c.458 Â§9; repealed by 1989 c.633 Â§3]

Â Â Â Â Â  180.170 Billing for services to public agencies. The Department of Justice shall estimate in advance the expenses that it will incur during the biennium under ORS 180.160 and 180.340, and shall render to officers, departments, boards and commissions of state government and other public bodies an invoice for their share of such expenses for periods within the biennium and in sufficient amounts to provide reasonable cash operating requirements for the Legal Division of the Department of Justice within the biennial period. Each officer, department, board or commission or other public body shall pay to the credit of the Department of Justice Operating Account such invoice as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state or public body are paid. If the estimated expenses for any officer, department, board, commission or public body are more or less than actual expenses for the period covered by the invoice, the difference shall be reflected in the next following estimate of expenses. [1971 c.85 Â§3; 1973 c.775 Â§5]

Â Â Â Â Â  180.180 Department of Justice Operating Account. (1) The Department of Justice Operating Account is created. Moneys credited to the account are continuously appropriated for the purpose of paying expenses incurred by the Department of Justice, including those incurred by the Division of Child Support, but not including expenses described in ORS 180.095, that are reimbursable from the Consumer Protection and Education Revolving Account.

Â Â Â Â Â  (2) All moneys received by the Department of Justice pursuant to its activities, except those received and creditable to the Consumer Protection and Education Revolving Account, shall be deposited in the State Treasury to the credit of the Department of Justice Operating Account.

Â Â Â Â Â  (3) Subaccounts may be used in the Department of Justice Operating Account whenever the Department of Justice determines that operating needs of the department so require.

Â Â Â Â Â  (4) In order to facilitate financing the operating expenses of the Department of Justice described in subsection (1) of this section, the Department of Justice may at any time during the biennium transfer to the Department of Justice Operating Account with the approval of the Director of the Oregon Department of Administrative Services such funds as it considers necessary, not to exceed $800,000, from funds duly appropriated to the Department of Justice for a biennial period. Such funds so transferred shall be retransferred from the Department of Justice Operating Account to the appropriation from which the original transfer was made. The retransfers shall be accomplished prior to the last day of each biennial period. [1971 c.85 Â§2; 1981 c.657 Â§4]

Â Â Â Â Â  180.190 Department of Justice Current Expense Account; Department of Justice Portland Legal Office Petty Cash Account. (1) The Oregon Department of Administrative Services is hereby authorized to draw a warrant in the amount of $50,000 payable to the Department of Justice from the Department of Justice Operating Account which shall then be deposited by the Department of Justice in the State Treasury in an account to be known as the Department of Justice Current Expense Account. Disbursements made from this account shall require the approval of the disbursing officer of the Department of Justice who shall be designated by the Attorney General.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services is hereby authorized to draw a warrant in the amount of $1,000 payable to the Department of Justice Operating Account which shall then be deposited by the Department of Justice in the State Treasury in an account known as the Department of Justice Portland Legal Office Petty Cash Account. Disbursements from the account shall require the approval of the chief financial officer of the Department of Justice Portland Legal Office who shall be designated by the Attorney General.

Â Â Â Â Â  (3) The moneys so deposited in subsections (1) and (2) of this section are continuously appropriated for the purposes of this section and ORS 128.670, 180.170 and 294.695. Disbursements may be made for any lawful purpose within the limits of the funds available and to the extent that immediate cash payments are necessary or beneficial to the operations of the department. The accounts shall be reimbursed at intervals not exceeding 30 days from any legislatively authorized appropriation or expenditure limitation in existence at that time for the department by the drawing of a claim in payment of the expenses advanced from the Department of Justice Current Expense Account and the Department of Justice Portland Legal Office Petty Cash Account. [1973 c.775 Â§Â§1,2,3; 1977 c.498 Â§4; 1985 c.504 Â§1; 1987 c.229 Â§6; 1989 c.823 Â§6]

Â Â Â Â Â  180.200 Department of Justice Client Trust Account. (1) The Department of Justice Client Trust Account is established in the State Treasury, separate and distinct from the General Fund. All moneys in the account are appropriated continuously and shall be used by the Department of Justice for payments to persons and agencies on whose behalf the department has received moneys.

Â Â Â Â Â  (2) The trust account established by this section shall consist of moneys received by the Department of Justice on behalf of persons and agencies and temporarily credited to the account prior to distribution of the moneys in accordance with law.

Â Â Â Â Â  (3) Subaccounts may be established within the Department of Justice Client Trust Account when the department determines that subaccounts are necessary or desirable.

Â Â Â Â Â  (4) Notwithstanding ORS 293.140, interest earned on moneys deposited in the trust account or in any of its subaccounts shall be credited to the account or subaccount. [1999 c.76 Â§1; 2003 c.356 Â§1]

Â Â Â Â Â  Note: 180.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.205 Tobacco Enforcement Fund. (1) The Tobacco Enforcement Fund is established separate and distinct from the General Fund. The Tobacco Enforcement Fund shall consist of:

Â Â Â Â Â  (a) Moneys deposited into the fund under ORS 180.450; and

Â Â Â Â Â  (b) Moneys transferred to the fund under ORS 293.537.

Â Â Â Â Â  (2) Moneys in the Tobacco Enforcement Fund are continuously appropriated to the Department of Justice for the purpose of enforcing the provisions of ORS 180.400 to 180.455, 323.106 and 323.806. Moneys in the fund are not subject to allotment under ORS 291.234 to 291.260. [2003 c.801 Â§23]

Â Â Â Â Â  Note: 180.205 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.210 Department of Justice; Attorney General head and chief law officer. There hereby is constituted an executive department to be known as the Department of Justice. The Attorney General shall be the head of this department and the chief law officer for the state and all its departments.

Â Â Â Â Â  180.220 Powers and duties. (1) The Department of Justice shall have:

Â Â Â Â Â  (a) General control and supervision of all civil actions and legal proceedings in which the State of
Oregon
may be a party or may be interested.

Â Â Â Â Â  (b) Full charge and control of all the legal business of all departments, commissions and bureaus of the state, or of any office thereof, which requires the services of an attorney or counsel in order to protect the interests of the state.

Â Â Â Â Â  (2) No state officer, board, commission, or the head of a department or institution of the state shall employ or be represented by any other counsel or attorney at law.

Â Â Â Â Â  (3) This section is subject to ORS 825.508. [Amended by 1967 c.178 Â§3]

Â Â Â Â Â  180.225 Attorney General representing public bodies in antitrust proceedings. In any proceeding under the antitrust laws of the United States in which the state or any public body within the state is interested, the Attorney General may, in the discretion of the Attorney General, represent any such public body at its request, charging it for the cost of such representation pursuant to ORS 180.160. [1971 c.418 Â§9]

Â Â Â Â Â  180.230 Compensation not allowed state departments for attorney services. No compensation shall be allowed to any person for services as an attorney or counselor to any department of the state government or to the head thereof, or to any board or commission, except in cases specially authorized by law. [Amended by 1971 c.418 Â§6]

Â Â Â Â Â  180.235 Authority of agency to employ counsel; qualification and salary; status. (1) Notwithstanding any provision of law to the contrary, whenever the Attorney General concludes that it is inappropriate and contrary to the public interest for the office of the Attorney General to concurrently represent more than one public officer or agency in a particular matter or class of matters in circumstances which would create or tend to create a conflict of interest on the part of the Attorney General, the Attorney General may authorize one or both of such officers or agencies to employ its own general or special counsel in the particular matter or class of matters and in related matters. Such authorization may be terminated by the Attorney General whenever the Attorney General determines that separate representation is no longer appropriate.

Â Â Â Â Â  (2) Any counsel so employed shall be a member of the Oregon State Bar and shall be paid a salary or other compensation out of the funds appropriated to such officer or agency.

Â Â Â Â Â  (3) In any matter in which the Attorney General has authorized employment of such counsel, any references to representation of such officer or agency by the Attorney General contained in any provision of law shall be deemed to refer to such counsel. [1971 c.418 Â§8]

Â Â Â Â Â  180.240 Attorney General and Department of Justice to have powers and prerogatives of district attorneys. The Attorney General and the Department of Justice shall have the same powers and prerogatives in each of the several counties of the state as the district attorneys have in their respective counties.

Â Â Â Â Â  180.250 [1983 c.481 Â§2; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  180.255 [1983 c.481 Â§3; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  180.260 Service of process by department employees. (1) Notwithstanding ORCP 7 E or any other law, employees and officers of the Department of Justice other than attorneys may serve summons, process and other notice, including notices and findings of financial responsibility under ORS 416.415, in litigation and other proceedings in which the state is interested. No employee or officer shall serve process or other notice in any case or proceeding in which the employee or officer has a personal interest or in which it reasonably may be anticipated that the employee or officer will be a material witness.

Â Â Â Â Â  (2) The authority granted by subsection (1) of this section may be exercised only in, and within reasonable proximity of, the regular business offices of the Department of Justice, or in situations in which the immediate service of process is necessary to protect the legal interests of the state. [1989 c.323 Â§2]

Â Â Â Â Â  180.265 Authority of department to delegate certain duties to employees of Department of Revenue. The Department of Justice may delegate to officers and employees of the Department of Revenue the authority to undertake and complete certain filings and other tasks relating to tax claims pending before a United States Bankruptcy Court that the Department of Justice has identified as being routine tasks. [1997 c.84 Â§7]

Â Â Â Â Â  180.267 Authority of Department of Justice to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Justice may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position in which the person:

Â Â Â Â Â  (a) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

Â Â Â Â Â  (c) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§74]

Â Â Â Â Â  Note: 180.267 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.310 [Subsections (1) and (2) enacted as 1957 c.105 Â§2 and 1957 c.424 Â§1; 1961 c.629 Â§1; repealed by 1975 c.458 Â§18]

(Division of Child Support)

Â Â Â Â Â  180.320 Cooperation with division in enforcement; confidentiality of information furnished to division. (1) All state agencies, district attorneys and all police officers of the state, county or any municipality or court thereof, shall cooperate with the Division of Child Support of the Department of Justice in furnishing and making available information, records and documents necessary to assist in establishing or enforcing support obligations or paternity, in performing the duties set out in ORS 25.080 and in determining the location of any absent parent or child for the purpose of enforcing any state or federal law regarding the unlawful taking or restraint of a child or for the purpose of making or enforcing a child custody determination. Notwithstanding the provisions of ORS 109.225, 416.430, 432.121, 432.230 and 432.430, records pertaining to the paternity of a child shall be made available upon written request of an authorized representative of the Division of Child Support. Any information obtained pursuant to this subsection is confidential, and shall be used only for the purposes set out in this subsection.

Â Â Â Â Â  (2) Information furnished to the Division of Child Support by the Department of Revenue and made confidential by ORS 314.835 shall be used by the division and its employees solely for the purpose of enforcing the provisions of ORS 180.320 to 180.365 and shall not be disclosed or made known for any other purpose. Any person who violates the prohibition against disclosure contained in this subsection, upon conviction, is punishable as provided in ORS 314.991 (2). [1957 c.105 Â§4; 1971 c.779 Â§4; 1979 c.690 Â§13; 1983 c.761 Â§12; 1985 c.565 Â§19; 1985 c.610 Â§14; 1999 c.80 Â§73]

Â Â Â Â Â  180.330 District attorneys not relieved from duties relating to enforcement of support laws. ORS 180.320 to 180.365 are not intended to relieve any district attorney from performing the duties, powers and functions of the district attorney under the statutes of this state relating to the enforcement of support and of the criminal laws of this state. [1957 c.105 Â§5]

Â Â Â Â Â  180.340 Division of Child Support established; employment of personnel. There is established the Division of Child Support of the Department of Justice to be maintained, operated and controlled under the supervision of the Attorney General. The Attorney General may employ attorneys, investigators and other personnel necessary to carry out the duties and functions of the division and fix their compensation, subject to any applicable provision of the State Personnel Relations Law. [1957 c.105 Â§1; 1989 c.633 Â§1; 1997 c.704 Â§48; 1999 c.839 Â§1; 2003 c.73 Â§58]

Â Â Â Â Â  180.345 Child Support Program. (1) The Department of Justice is responsible for the administration, supervision and operation of the program authorized by Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.), hereinafter the Child Support Program. The Administrator of the Division of Child Support of the Department of Justice is the Child Support Program Director for the State of
Oregon
.

Â Â Â Â Â  (2) The Department of Justice, by and through the director, may:

Â Â Â Â Â  (a) Enter into cooperative agreements with appropriate courts, law enforcement officials, district attorneys, Indian tribes or tribal organizations and state agencies to provide assistance in carrying out Child Support Program services and any other matters of common concern;

Â Â Â Â Â  (b) Provide billing, receipting, record keeping, accounting and distribution services for child and spousal support cases that receive services required under state and federal law;

Â Â Â Â Â  (c) Maintain the state plan required under federal law and act as the liaison for the Child Support Program with the United States Department of Health and Human Services;

Â Â Â Â Â  (d) Establish policy and adopt rules for the operation of the Child Support Program by the Department of Justice and by entities entering into cooperative agreements under this section;

Â Â Â Â Â  (e) Conduct performance and program audits of entities entering into cooperative agreements under this section; and

Â Â Â Â Â  (f) Perform any other act necessary or desirable to ensure the effective administration of the Child Support Program under state and federal law.

Â Â Â Â Â  (3) The Department of Justice shall accept and disburse federal funds made available to the state for provision of the Child Support Program and all related functions in a manner consistent with federal law. The department may retain the state share of moneys recovered under child support assignments for the administration of the Child Support Program as allowed under federal regulations.

Â Â Â Â Â  (4) It is the policy of the Child Support Program to inform persons served by the program, in a manner consistent with federal law, of resources not provided by the program that are available for assistance in family law matters including, but not limited to, services provided through the courts of this state, the Oregon State Bar, law schools and legal service providers that receive funding from fees collected under ORS 21.480. The program shall consult with the local family law advisory committees established under ORS 3.434 to ensure that eligible individuals are aware of the services offered by the program. The policy described in this subsection shall be incorporated into staff training and is applicable to all entities that have entered into cooperative agreements with the Department of Justice under this section.

Â Â Â Â Â  (5) The director shall ensure that Child Support Program policy and rules, to the maximum extent practicable, meet the needs of the majority of families served by the program. The director shall guide program staff regarding implementation of the policy and rules. [2003 c.73 Â§2]

Â Â Â Â Â  180.350 Investigators to have authority of peace officers. Investigators employed by the Attorney General under ORS 180.320 to 180.365 shall have all the authority given by statute to peace officers of this state, including the authority to serve and execute warrants of arrest. [1957 c.105 Â§7]

Â Â Â Â Â  180.360 Division exempt from payment of certain court fees; exemption. Filing, recording or court fees may not be required from the Division of Child Support of the Department of Justice by any circuit court clerk for the filing of any cases, documents, stipulated orders or processes. However, if the division is entitled to recover costs and disbursements, any of those fees taxable as costs and disbursements may be so taxed, and if recovered by the division, shall be paid to the appropriate officer. A circuit court clerk may not refuse to file a stipulated order, or enter a stipulated judgment, for the reason that the parties signing such order have failed to pay any fee when such order is presented by the Division of Child Support and is signed by a judge. [1957 c.105 Â§3; 1983 c.761 Â§13; 1983 c.763 Â§23; 1999 c.803 Â§2; 2003 c.576 Â§192]

Â Â Â Â Â  180.365 Child Support Suspense Fund. (1) The Child Support Suspense Fund is established in the State Treasury separate and distinct from the General Fund. Interest earned by the Child Support Suspense Fund shall be credited to the Child Support Deposit Fund established under ORS 25.725. All moneys in the Child Support Suspense Fund are appropriated continuously for purposes of ORS 25.020, 25.610, 25.620 and 25.777 and for all other requirements of the Department of Justice as the state disbursement unit.

Â Â Â Â Â  (2) The department shall maintain all records required under federal law for the distribution of moneys from the Child Support Suspense Fund.

Â Â Â Â Â  (3) The Child Support Suspense Fund is not subject to the provisions of ORS 291.234 to 291.260. [2003 c.73 Â§3; 2005 c.22 Â§124]

Â Â Â Â Â  180.370 [1957 c.105 Â§6; repealed by 1997 c.704 Â§49]

Â Â Â Â Â  180.380 Disclosure of information to authorized persons. (1) In addition to its other duties, powers and functions, the Division of Child Support may disclose confidential information from the Federal Parent Locator Service to an authorized person if the information is needed to:

Â Â Â Â Â  (a) Enforce any state or federal law regarding the unlawful taking or restraint of a child;

Â Â Â Â Â  (b) Make or enforce a child custody determination;

Â Â Â Â Â  (c) Establish paternity; or

Â Â Â Â Â  (d) Establish, modify or enforce a child support order.

Â Â Â Â Â  (2)(a) If the request for information is made for a purpose described in subsection (1)(a) or (b) of this section, the division may provide the most recent address and place of employment of the child or parent.

Â Â Â Â Â  (b) If the request for information is made for a purpose described in subsection (1)(c) or (d) of this section, the division may provide the following information:

Â Â Â Â Â  (A) The Social Security number and address of the parent or alleged parent;

Â Â Â Â Â  (B) The name, address and federal employer identification number of the employer of the parent or alleged parent; and

Â Â Â Â Â  (C) The wages or other income from and benefits of employment of the parent or alleged parent.

Â Â Â Â Â  (c) If there is evidence of possible domestic violence or child abuse by the individual requesting information under subsection (1) of this section, the division may disclose information under this subsection only to a court in accordance with rules adopted by the division.

Â Â Â Â Â  (3) As used in ORS 180.320 and this section:

Â Â Â Â Â  (a) ÂAuthorized personÂ includes:

Â Â Â Â Â  (A) Any agent or attorney of any state who has the duty or authority under the law of such state to enforce a child custody determination;

Â Â Â Â Â  (B) Any court or any agent of the court having jurisdiction to make or enforce a judgment of paternity, a judgment of support or a child custody determination;

Â Â Â Â Â  (C) Any agent or attorney of the
United States
or of a state who has the duty or authority to investigate, enforce or bring a prosecution with respect to the unlawful taking or restraint of a child;

Â Â Â Â Â  (D) A state agency responsible for administering an approved child welfare plan or an approved foster care and adoption assistance plan; and

Â Â Â Â Â  (E) A custodial parent, legal guardian or agent of a child, other than a child receiving temporary assistance for needy families, who is seeking to establish paternity or to establish, modify or enforce a child support order.

Â Â Â Â Â  (b) ÂCustody determinationÂ means a judgment or other order of a court providing for the custody of, parenting time with or visitation with a child, and includes permanent and temporary orders, and initial orders and modifications. [1985 c.610 Â§16; 1989 c.633 Â§2; 1993 c.33 Â§318; 1997 c.707 Â§29; 1999 c.859 Â§5; 2003 c.450 Â§2; 2003 c.576 Â§393]

(Tobacco Master Settlement Agreement)

Â Â Â Â Â  180.400 Legislative findings. The Legislative Assembly finds that violations of ORS 323.800 to 323.806 threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state and the public health. The Legislative Assembly finds that enacting procedural enhancements will aid the enforcement of ORS 323.800 to 323.806 and thereby safeguard the integrity of the Master Settlement Agreement, the fiscal soundness of the state and the public health. The provisions of ORS 180.400 to 180.455 and 323.106 are not intended to and may not be interpreted to amend ORS 323.800 to 323.806. [2003 c.801 Â§1; 2005 c.22 Â§125]

Â Â Â Â Â  Note: 180.400 to 180.455 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.405 Definitions for ORS 180.400 to 180.455 and 323.106. As used in ORS 180.400 to 180.455 and 323.106:

Â Â Â Â Â  (1) ÂBrand familyÂ means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including, but not limited to, cigarettes labeled Âmenthol,Â Âlights,Â Âkings,Â Â100sÂ and any cigarettes sold under a brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors or other indicia of product identification, that are identical to, similar to or identifiable with a previously known brand of cigarettes.

Â Â Â Â Â  (2) ÂCigaretteÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (3) ÂDistributorÂ means a person who is licensed under ORS 323.105 and any other person who is a distributor for the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (4) ÂMaster Settlement AgreementÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (5) ÂNonparticipating manufacturerÂ means any tobacco product manufacturer that is not a participating manufacturer.

Â Â Â Â Â  (6) ÂParticipating manufacturerÂ has the meaning given that term in section II(jj) of the Master Settlement Agreement.

Â Â Â Â Â  (7) ÂQualified escrow fundÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (8) ÂTobacco product manufacturerÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (9) ÂUnits soldÂ has the meaning given that term in ORS 323.800. [2003 c.801 Â§2]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.410 Tobacco product manufacturerÂs certification. (1) Every tobacco product manufacturer whose cigarettes are sold in this state whether directly or through a distributor, retailer or similar intermediary shall execute and deliver a certification to the Attorney General certifying that as of the date of the certification, the tobacco product manufacturer is either:

Â Â Â Â Â  (a) A participating manufacturer; or

Â Â Â Â Â  (b) In full compliance with ORS 323.806 and with rules adopted under ORS 180.445 and 180.450.

Â Â Â Â Â  (2) The certification required by subsection (1) of this section shall be on a form prescribed by the Attorney General and shall be submitted no later than April 30 each year. The form shall permit the tobacco product manufacturer to indicate the electronic mail address to which the Attorney General may send notice of changes in the directory developed under ORS 180.425 if the tobacco product manufacturer elects to receive electronic mail notice.

Â Â Â Â Â  (3) A participating manufacturer shall include in the certification required by subsection (1) of this section a list of its brand families. The participating manufacturer shall update the list at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

Â Â Â Â Â  (4) A participating manufacturer may not include a brand family in the list required by subsection (3) of this section unless the participating manufacturer affirms that the cigarettes in the brand family are to be considered the participating manufacturerÂs cigarettes for purposes of calculating the participating manufacturerÂs payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined under the Master Settlement Agreement. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806.

Â Â Â Â Â  (5) A nonparticipating manufacturer shall include in the certification required by subsection (1) of this section a complete list of:

Â Â Â Â Â  (a) All of its brand families and the number of units of each brand family that were sold in the state during the preceding calendar year;

Â Â Â Â Â  (b) All of its brand families that have been sold in the state at any time during the current calendar year;

Â Â Â Â Â  (c) Any brand family of the manufacturer sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification, which may be indicated on the list described in paragraph (a) of this subsection by an asterisk; and

Â Â Â Â Â  (d) The name and address of every other tobacco product manufacturer that manufactured a brand family described in paragraph (a) or (b) of this subsection in the preceding or current calendar year.

Â Â Â Â Â  (6) A nonparticipating manufacturer shall update the list required by subsection (5) of this section at least 30 days prior to any addition or modification to its brand families by executing and delivering a supplemental certification to the Attorney General.

Â Â Â Â Â  (7) A nonparticipating manufacturer may not include a brand family in the list required by subsection (5) of this section unless the nonparticipating manufacturer affirms that the cigarettes in the brand family are to be considered the nonparticipating manufacturerÂs cigarettes for purposes of ORS 323.800 to 323.806. This subsection does not limit or otherwise affect the right of the state to maintain that cigarettes in a brand family are those of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of ORS 323.800 to 323.806. [2003 c.801 Â§3; 2005 c.22 Â§126]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.415 Contents of certification. In the certification required by ORS 180.410 (1), a nonparticipating manufacturer shall further certify:

Â Â Â Â Â  (1) That the nonparticipating manufacturer is registered to do business in the State of Oregon or has appointed a resident agent for service of process and provided notice of the appointment as required by ORS 180.430.

Â Â Â Â Â  (2) That the nonparticipating manufacturer:

Â Â Â Â Â  (a) Has established and continues to maintain a qualified escrow fund; and

Â Â Â Â Â  (b) Has executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund. The Attorney General shall adopt rules defining the form and content of a model escrow agreement. A nonparticipating manufacturer that executes the model escrow agreement is deemed to have satisfied the requirement that it use a form of escrow agreement that has been reviewed and approved by the Attorney General.

Â Â Â Â Â  (3)(a) The name, address and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by ORS 323.806;

Â Â Â Â Â  (b) The account number of the qualified escrow fund and any subaccount number for the State of
Oregon
;

Â Â Â Â Â  (c) The amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Oregon during the preceding calendar year, the amount and date of each deposit and evidence or verification as may be deemed necessary by the Attorney General to confirm the amounts and dates; and

Â Â Â Â Â  (d) The amount and date of any withdrawal of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments pursuant to ORS 323.806. [2003 c.801 Â§4]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.420 Document retention period. A tobacco product manufacturer that certifies to the Attorney General as required by ORS 180.410 and 180.415 shall retain all invoices and documentation of sales and other information relied upon for the certifications for a period of five years. [2003 c.801 Â§5]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.425 Attorney GeneralÂs directory. (1) The Attorney General shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of ORS 180.410 and 180.415 and all brand families that are listed in the certifications.

Â Â Â Â Â  (2) The Attorney General may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with ORS 180.410 and 180.415, unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General. The Attorney General shall adopt rules defining the criteria by which the Attorney General will exercise the discretion granted by this subsection.

Â Â Â Â Â  (3) The Attorney General may not include or retain in the directory a nonparticipating manufacturer or a brand family if the Attorney General concludes that:

Â Â Â Â Â  (a) Any escrow payment required from the nonparticipating manufacturer pursuant to ORS 323.806 for any period for any brand family, whether listed or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General; or

Â Â Â Â Â  (b) Any outstanding final judgment, including interest thereon, for a violation of ORS 323.806 has not been fully satisfied for the brand family or the nonparticipating manufacturer.

Â Â Â Â Â  (4) The Attorney General shall update the directory in order to correct mistakes and to add or remove a tobacco product manufacturer or a brand family to keep the directory in conformity with the requirements of this section. The Attorney General shall update the directory with new brand families upon receipt of an annual or supplemental certification listing new brand families if the Attorney General determines that the annual or supplemental certification is in compliance with the requirements of ORS 180.410 and 180.415. The Attorney General shall make the determination about compliance within 45 days of receipt of the certification.

Â Â Â Â Â  (5) The Attorney General shall:

Â Â Â Â Â  (a) Create and maintain a list of persons, including but not limited to tobacco product manufacturers and distributors, that are interested in receiving electronic mail notifications of changes in the directory developed under this section;

Â Â Â Â Â  (b) Develop a registration form to be completed by persons interested in receiving electronic mail notification of changes in the directory developed under this section that are not otherwise required by ORS 180.435 (3) or rules adopted under ORS 180.445 or 180.450 to submit their electronic mail addresses to the Attorney General; and

Â Â Â Â Â  (c) Immediately upon making any change in the directory developed under this section, send electronic mail notices of the change to all persons on the list created under this subsection. [2003 c.801 Â§6]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.430 Nonparticipating manufacturerÂs service agent. (1)(a) Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the State of Oregon as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory developed under ORS 180.425, appoint and continuously engage the services of a resident agent in this state. The agent shall act as agent for service of process on whom all process in any action or proceeding against the nonparticipating manufacturer concerning or arising out of the enforcement of this section or ORS 180.410, 180.415, 180.420, 180.435, 180.440 or 323.806, or rules adopted under ORS 180.445 or 180.450, may be served in any manner authorized by law. Service on the agent constitutes legal and valid service of process on the nonparticipating manufacturer.

Â Â Â Â Â  (b) The nonparticipating manufacturer shall provide the name, address, telephone number and proof of the appointment and availability of the agent to the Attorney General.

Â Â Â Â Â  (2) The nonparticipating manufacturer shall provide notice to the Attorney General at least 30 calendar days prior to termination of the authority of an agent and shall provide proof to the satisfaction of the Attorney General of the appointment of a new agent at least five calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the Attorney General of the appointment of a new agent.

Â Â Â Â Â  (3) A nonparticipating manufacturer whose cigarettes are sold in this state who has not appointed or designated an agent as required by this section shall be deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this state by service of process upon the Secretary of State. However, the appointment of the Secretary of State as the agent does not satisfy the condition precedent to having brand families of the nonparticipating manufacturer listed or retained in the directory. [2003 c.801 Â§7]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.435 DistributorÂs obligations; Attorney GeneralÂs and Department of RevenueÂs sharing of information; nonparticipating manufacturerÂs escrow requirements. (1) Not later than 20 days after the end of each calendar quarter, and more frequently if so directed by the Attorney General, a distributor who affixes stamps to cigarette packages in accordance with the provisions of ORS 323.005 to 323.482 shall report such information as the Attorney General requires to facilitate compliance by tobacco product manufacturers with this section and ORS 180.410, 180.415, 180.420, 180.430 and 180.440, and with rules adopted under ORS 180.445 and 180.450. The information shall include, but need not be limited to, a list by brand family of the total number of cigarettes or, in the case of roll-your-own tobacco, the equivalent stick count for which the distributor affixed stamps or otherwise paid the tax due during the previous calendar quarter.

Â Â Â Â Â  (2) A distributor shall maintain for a period of five years all invoices and documentation of sales of cigarettes manufactured by nonparticipating manufacturers and any other information relied upon in reporting to the Attorney General under subsection (1) of this section. The distributor shall make the invoices and other documentation available to the Attorney General upon request.

Â Â Â Â Â  (3) A distributor shall provide the Attorney General with an electronic mail address so that the Attorney General may notify the distributor of the information required under subsections (1) and (7) of this section.

Â Â Â Â Â  (4) The Attorney General and the Department of Revenue may share with each other information received under this section and ORS 180.410, 180.415 and 323.106 and may share such information with federal, state or local agencies for purposes of enforcement of this section and ORS 180.410, 180.415, 180.420, 180.430, 180.440 and 323.806, rules adopted under ORS 180.445 and 180.450 and corresponding laws of other states.

Â Â Â Â Â  (5) The Attorney General may at any time require a nonparticipating manufacturer to produce proof from the financial institution in which the nonparticipating manufacturer has established a qualified escrow fund for the purpose of compliance with ORS 323.806 of the amount of moneys in the fund, exclusive of interest, the amount and date of each deposit and the amount and date of each withdrawal from the fund.

Â Â Â Â Â  (6) The Attorney General shall, upon request of a nonparticipating manufacturer whose compliance with escrow requirements is at issue, provide the manufacturer with copies of all documents upon which any proposed addition to the escrow is based. Documents required to be provided under this subsection include, but are not necessarily limited to, reports under this section from distributors. The information provided to the manufacturer under this subsection may not include information about brand families or products of any tobacco product manufacturer other than the one to whom the information is provided. The information may be used only for the purpose of determining the appropriate amount of escrow deposits.

Â Â Â Â Â  (7) The Attorney General may require a distributor or a tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging and labeling of each brand family, to enable the Attorney General to determine whether a tobacco product manufacturer is in compliance with this section and ORS 180.410, 180.415, 180.420, 180.430 and 180.440 and with rules adopted under ORS 180.445 and 180.450. [2003 c.801 Â§8]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.440 Prohibited conduct; penalty. (1) A person may not:

Â Â Â Â Â  (a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family that is not included in the directory developed under ORS 180.425;

Â Â Â Â Â  (b) Sell, offer for sale or possess for sale in this state cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425; or

Â Â Â Â Â  (c) Possess in this state for sale in another jurisdiction cigarettes of a tobacco product manufacturer or brand family that the person acquired at a time when the tobacco product manufacturer or brand family was not included in the directory developed under ORS 180.425 and was not in compliance with the Master Settlement Agreement qualifying statute in the other jurisdiction or with statutes that supplement the qualifying statute in that jurisdiction.

Â Â Â Â Â  (2) A person who sells, offers for sale, distributes, acquires, holds, owns, possesses, transports, imports or causes to be imported cigarettes that the person knows or should know are intended for sale or distribution in violation of subsection (1) of this section commits a Class A misdemeanor. [2003 c.801 Â§11]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.445 Attorney GeneralÂs rules for escrow deposits. (1) To promote compliance with the provisions of ORS 180.410, 180.415, 180.420, 180.430, 180.435 and 180.440, the Attorney General may adopt rules requiring a nonparticipating manufacturer to make the escrow deposits required by ORS 323.806 in quarterly installments during the year in which the sales covered by the deposits are made. The Attorney General may require a nonparticipating manufacturer to produce information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

Â Â Â Â Â  (2) If the Attorney General adopts rules requiring a nonparticipating manufacturer to make escrow deposits in quarterly installments, the rules may also provide that a nonparticipating manufacturer that has been in continuous compliance for one year with ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 and 323.806 may make escrow deposits required by ORS 323.806 in annual payments during the second and subsequent years in which deposits are required. [2003 c.801 Â§9]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.450 Judicial review of Attorney GeneralÂs actions; Attorney GeneralÂs rulemaking authority; stateÂs civil remedies. (1) A determination by the Attorney General to omit or remove from the directory developed under ORS 180.425 a brand family or tobacco product manufacturer is subject to review in the manner prescribed by ORS 183.484 for judicial review of orders in other than contested cases.

Â Â Â Â Â  (2) The Attorney General may adopt rules necessary to effect the purposes of ORS 180.400 to 180.455 and 323.106.

Â Â Â Â Â  (3) In any action brought by the state to enforce ORS 180.410, 180.415, 180.420, 180.430, 180.435, 180.440 or 323.806, or any rule adopted under this section or ORS 180.445, the state may recover the costs of investigation, expert witness fees, costs of the action and reasonable attorney fees. Moneys recovered under this subsection shall be deposited into the Tobacco Enforcement Fund established under ORS 180.205.

Â Â Â Â Â  (4) If a court determines that a person has violated any provision of ORS 180.410, 180.415, 180.420, 180.430, 180.435 or 180.440, or any rule adopted under this section or ORS 180.445, the court shall order any profits, gain, gross receipts or other benefit from the violation to be disgorged and paid to the Tobacco Enforcement Fund established under ORS 180.205.

Â Â Â Â Â  (5) Unless otherwise expressly provided, the remedies or penalties provided by this section and ORS 180.440 and 180.455 are cumulative to each other and to the remedies or penalties available under all other laws of this state. [2003 c.801 Â§10]

Â Â Â Â Â  Note: See note under 180.400.

Â Â Â Â Â  180.455 Department of RevenueÂs remedies. (1) Upon a determination that a distributor has violated ORS 180.440, the Department of Revenue may revoke or suspend the license of the distributor in the manner provided by ORS 323.140. Each stamp affixed and each offer to sell cigarettes in violation of ORS 180.440 constitutes a separate violation.

Â Â Â Â Â  (2) Upon a determination that a person applying for a license under ORS 323.105 has violated ORS 180.440 at any time within the five years preceding the application, the department may refuse to issue the license. The department shall provide opportunity for hearing and judicial review in the manner provided in ORS 323.140.

Â Â Â Â Â  (3)(a) Upon a determination that a person has violated ORS 180.440 (1)(b) or (c), the department may impose a civil penalty in an amount not to exceed the greater of $5,000 or 500 percent of the retail value of the cigarettes sold, offered for sale or possessed for sale. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (b) Upon a determination that a person has violated ORS 180.440 (1)(a), the department may impose a civil penalty in an amount not to exceed $5,000. Judicial review of an order imposing a civil penalty shall be as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (4) The Attorney General may seek an injunction to restrain a threatened or actual violation of ORS 180.435 or 180.440 by a distributor and to compel the distributor to comply with those sections. In any action brought pursuant to this subsection, the state may recover the costs of investigation, the costs of the action and reasonable attorney fees.

Â Â Â Â Â  (5) A person who violates ORS 180.440 (1) engages in an unlawful practice in violation of ORS 646.608. [2003 c.801 Â§12]

Â Â Â Â Â  Note: See note under 180.400.

(Consumer Protection Services)

Â Â Â Â Â  180.510 Functions of Department of Justice; personnel. The Department of Justice shall carry out the functions of the Attorney General under this section and ORS 20.098, 83.710 to 83.750, 83.820 to 83.895, 180.520, 646.605 to 646.656, 646.990, 803.375, 803.385 and 815.410 to 815.430. The Attorney General may employ personnel necessary to carry out the duties and functions described in this section and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. [1971 c.744 Â§25; 1981 c.320 Â§2; 1985 c.251 Â§10]

Â Â Â Â Â  180.520 Duties of department; agency cooperation; Consumer Advisory Council created; membership; compensation and expenses. (1) It shall be the duty of the Department of Justice to:

Â Â Â Â Â  (a) Coordinate consumer services carried on by state departments and agencies;

Â Â Â Â Â  (b) Further consumer education;

Â Â Â Â Â  (c) Conduct studies and research concerned with consumer services; receive, process, investigate and take action on complaints from consumers; and refer such complaints as require further action to appropriate agencies for enforcement;

Â Â Â Â Â  (d) Inform the Governor and the Attorney General and other law enforcement agencies of violations of laws or rules affecting consumers as its investigations or studies may reveal;

Â Â Â Â Â  (e) Advise the executive and legislative branches in matters affecting consumer interests;

Â Â Â Â Â  (f) Study and report all matters referred to it by the Legislative Assembly or the Governor;

Â Â Â Â Â  (g) Inform the public through appearances at federal and state committee, commission or department hearings of the policies, decisions or legislation beneficial or detrimental to consumers; and

Â Â Â Â Â  (h) Evaluate consumer sales contracts for compliance with plain language standards under ORS 180.545.

Â Â Â Â Â  (2) Every state agency shall cooperate with the Department of Justice in carrying out its functions under this section.

Â Â Â Â Â  (3) To assist in carrying out chapter 753, Oregon Laws 1971, there is created in the department a Consumer Advisory Council.

Â Â Â Â Â  (a) The Consumer Advisory Council shall consist of seven members appointed by the Attorney General, two of whom shall represent business, two of whom shall represent labor, and three of whom shall represent voluntary consumer agencies.

Â Â Â Â Â  (b) The members of the council shall be entitled to compensation and expenses computed as provided in ORS 292.495.

Â Â Â Â Â  (c) All meetings of the council shall be open and public and all persons shall be permitted to attend any meeting of the council. [1981 c.320 Â§3; 1985 c.587 Â§Â§5,8; 1993 c.744 Â§40]

Â Â Â Â Â  Note: 180.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Plain Language Review of Consumer Contracts)

Â Â Â Â Â  180.540 Review of consumer contracts for conformity with plain language standards. (1) Except as provided in subsection (2) of this section, a seller or extender of credit may submit to the Department of Justice any consumer contract issued by the seller or extender of credit for the purpose of obtaining review of the consumer contract for its compliance with plain language standards in ORS 180.545.

Â Â Â Â Â  (2) For the purpose of obtaining a review of a consumer contract for its compliance with plain language standards in ORS 180.545, if a consumer contract:

Â Â Â Â Â  (a) Is an insurance policy, the seller or extender of credit issuing the policy may submit it to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Is an agreement for a loan or other extension of credit in which the extender of credit is an insured institution, as defined in ORS 706.008, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (c) Is an agreement for a loan or other extension of credit in which the extender of credit is a savings association or federal association, as those terms are defined in ORS 722.004, a credit union, as that term is defined in ORS 723.006, or a licensee under ORS chapter 725, the extender of credit under the agreement may submit the agreement to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) For purposes of this section, a consumer contract is a written contract made in the course of a consumer transaction to the value of $50,000, excluding interest or finance charges, in which the contract involves any of the following, primarily for personal, family or household use:

Â Â Â Â Â  (a) Real estate, goods or services as defined in ORS 646.605.

Â Â Â Â Â  (b) Any extension of credit, including the lending of money. [1985 c.587 Â§Â§1,6,9; 1997 c.631 Â§421]

Â Â Â Â Â  Note: 180.540 to 180.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.545 Plain language standards; approval; fees. (1) The agency to whom a consumer contract is submitted under ORS 180.540 shall review the contract to determine whether it complies with plain language standards. A consumer contract complies with plain language standards if it:

Â Â Â Â Â  (a) Uses words that convey meanings clearly and directly;

Â Â Â Â Â  (b) Uses the present tense and active voice whenever possible;

Â Â Â Â Â  (c) Primarily uses simple sentences;

Â Â Â Â Â  (d) Defines only those words that cannot be properly explained or qualified in the text;

Â Â Â Â Â  (e) Explains at the beginning that the form is a contract between parties;

Â Â Â Â Â  (f) Uses margins adequate for ease in reading; and

Â Â Â Â Â  (g) Uses frequent section headings, in a narrative format, to help locate provisions.

Â Â Â Â Â  (2) If the agency determines that the consumer contract complies with the standards in subsection (1) of this section, the agency shall certify to that effect to the seller or extender of credit who submitted the contract for review.

Â Â Â Â Â  (3) An agency reviewing contracts under this section shall charge a reasonable fee for reviewing each consumer contract. The agency may require payment of the fee when the contract is submitted for review. Fees received under this section shall be disposed of as follows:

Â Â Â Â Â  (a) Fees received by the Department of Justice shall be credited to the Department of Justice Operating Account.

Â Â Â Â Â  (b) Fees received by the Director of the Department of Consumer and Business Services shall be credited to the Consumer and Business Services Fund. [1985 c.587 Â§Â§2,7,10]

Â Â Â Â Â  Note: See note under 180.540.

Â Â Â Â Â  180.550 Compliance statement. A seller or extender of credit may state the following on a consumer contract determined by the reviewing agency to comply with the plain language standards under ORS 180.545: ÂThe form of this contract meets
Oregon
plain language guidelines.Â [1985 c.587 Â§3]

Note: See note under 180.540.

Â Â Â Â Â  180.555 Exemptions; effect of certification; admissibility. (1) An agency need not review any consumer contract:

Â Â Â Â Â  (a) For which a federal or state statute, rule or regulation prescribes standards of readability applicable to the entire contract.

Â Â Â Â Â  (b) For which particular words, phrases, provisions or forms of agreement are specifically required, recommended or indorsed by a state or federal statute, rule or regulation.

Â Â Â Â Â  (2) Certification of a consumer contract under ORS 180.545 is not an approval of the contractÂs legality or legal effect. The fact that a consumer contract has been certified or not shall not be admissible in any action to interpret or enforce the contract or any term of contract. [1985 c.587 Â§4]

Â Â Â Â Â  Note: See note under 180.540.

(Investigation of Organized Crime)

Â Â Â Â Â  180.600 Definitions for ORS 180.600 to 180.630. As used in ORS 180.600 to 180.630:

Â Â Â Â Â  (1) ÂDepartmentÂ means the state Department of Justice.

Â Â Â Â Â  (2) ÂOrganized crimeÂ means any combination or conspiracy of two or more persons to engage in criminal activity as a significant source of income or livelihood, or to violate, aid or abet the violation of criminal laws relating to prostitution, gambling, loan sharking, theft, abuse of controlled substances, illegal alcohol or controlled substance distribution, counterfeiting, extortion or corruption of law enforcement officers or other public officers or employees. [1977 c.754 Â§1; 1979 c.744 Â§10]

Â Â Â Â Â  180.610 Investigation of organized criminal activity; powers and duties of department. The Department of Justice shall:

Â Â Â Â Â  (1) Provide all administrative, clerical, investigative and legal assistance required by ORS 180.600 to 180.630.

Â Â Â Â Â  (2) Establish a coordinated system of collecting, storing and disseminating information relating to organized crime.

Â Â Â Â Â  (3) Develop and maintain a liaison between local, state and federal law enforcement agencies in
Oregon
, assisting them in the investigation and suppression of organized criminal activity and encouraging cooperation among those agencies.

Â Â Â Â Â  (4) Conduct comprehensive factual studies of organized criminal activity in
Oregon
, outlining existing state and local policies and procedures with respect to organized crime, and formulating and proposing such changes in those policies and procedures as the department may deem appropriate.

Â Â Â Â Â  (5) Investigate allegations of corruption or malfeasance by public officials in
Oregon
and, where appropriate, coordinate, cooperate and assist in taking legal action.

Â Â Â Â Â  (6) Investigate investment of funds in
Oregon
suspected to have been generated by criminal activities. [1977 c.754 Â§2]

Â Â Â Â Â  180.620 Investigators to have authority of peace officers. All investigators employed pursuant to ORS 180.600 to 180.630 shall have all statutory powers and authority of peace officers and police officers of the State of
Oregon
. [1977 c.754 Â§3]

Â Â Â Â Â  180.630 Acceptance of federal grant of funds; expenditure limitations. Subject to the provisions of ORS 291.375, the Department of Justice may submit applications for federal grants and, when approved, accept and expend funds received subject to budgetary limits imposed by the Legislative Assembly or as modified by the Emergency Board. [1977 c.754 Â§4]

Â Â Â Â Â  180.640 Criminal Justice Revolving Account. (1) There is hereby established an account in the General Fund in the State Treasury to be known as the Criminal Justice Revolving Account. The creation of and disbursement of moneys from the revolving account shall not require an allotment or allocation of moneys pursuant to ORS 291.234 to 291.260. All moneys in the account are continuously appropriated for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (2) Notwithstanding ORS 180.180, all costs of investigation and prosecution, including attorney fees, awarded to the Department of Justice in an action or proceeding under ORS 166.715 to 166.735, whether by final judgment, settlement or otherwise, and all proceeds of civil penalties imposed under ORS 166.725, shall be deposited in the account established by this section. The maximum allowable balance in such account is $750,000. When moneys in the account exceed $750,000, the excess funds shall be deposited in the General Fund of the State Treasury.

Â Â Â Â Â  (3) Moneys in the revolving account may be used by the Attorney General to reimburse the Department of Justice, district attorneys and state and local governmental departments and agencies for the costs of investigation and prosecution of any civil or criminal action or proceeding under ORS 166.715 to 166.735, to maintain and preserve property subject to forfeiture pending its sale or other disposition and to reimburse expenses of the Department of Justice incurred in carrying out the provisions of ORS 180.600 to 180.630.

Â Â Â Â Â  (4) The Attorney General may present an accounting to the State Treasurer for costs and expenses referred to in subsection (3) of this section. To the extent that sufficient funds exist in the Criminal Justice Revolving Account, the State Treasurer promptly shall reimburse the Department of Justice for the costs and expenses included in the Attorney GeneralÂs accounting. [1983 c.292 Â§6; 1983 c.715 Â§5]

(School Safety Hotline)

Â Â Â Â Â  180.650 Establishment; rules; plan. (1) As used in this section, Âlocal law enforcement contactÂ means a local law enforcement officer that a school district wants to be notified when a report concerning a school within the school district is received on the School Safety Hotline.

Â Â Â Â Â  (2) Subject to the availability of funds, the Department of Justice shall establish a toll-free telephone line that is available to school-age children and other members of the public for the purpose of reporting criminal or suspicious activities on school grounds or at school-sponsored activities. The toll-free telephone line established under this section shall be known as the School Safety Hotline.

Â Â Â Â Â  (3)(a) The department shall adopt rules necessary to establish and operate the School Safety Hotline. The department shall include in the rules provisions that protect the identity of a caller while maximizing opportunities to allow follow-up calls by either the callers or the local law enforcement contacts to provide or obtain further information.

Â Â Â Â Â  (b) The department is not responsible for investigating reports received on the hotline. The appropriate school district and appropriate local law enforcement agency shall take any follow-up action that they deem appropriate.

Â Â Â Â Â  (4) At least annually, a school district shall provide the department with a list of the school districtÂs local law enforcement contacts.

Â Â Â Â Â  (5) The department may contract with a private entity or enter into an interagency agreement with a state agency or political subdivision of the state to establish and operate the School Safety Hotline.

Â Â Â Â Â  (6) The department, in collaboration with school officials, law enforcement agencies and other interested persons, shall develop a plan to promote the use of the hotline by school-age children. [2001 c.619 Â§1]

Â Â Â Â Â  Note: 180.650 and 180.660 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.660 Funding; rules. (1) The Department of Justice shall seek funds to establish and operate the School Safety Hotline. The department may accept gifts, grants and donations from any source for the purpose of carrying out its duties under ORS 180.650.

Â Â Â Â Â  (2) All moneys received by the department under subsection (1) of this section shall be paid over to the State Treasurer monthly for deposit in the Department of Justice Operating Account created under the provisions of ORS 180.180. Amounts deposited pursuant to this subsection are continuously appropriated to the Attorney General to pay the expenses of the department in administering the School Safety Hotline.

Â Â Â Â Â  (3) The department may begin rulemaking and take other steps in preparation for establishing and operating the School Safety Hotline but may not enter into binding obligations until funds have been committed. [2001 c.619 Â§2]

Â Â Â Â Â  Note: See note under 180.650.

(BatterersÂ Intervention Programs)

Â Â Â Â Â  180.700 Advisory committee; rules. The Attorney General shall appoint an advisory committee composed at least of representatives from local supervisory authorities, batterersÂ intervention programs and domestic violence victimsÂ advocacy groups. The Attorney General, in consultation with the advisory committee, shall adopt rules that establish standards for batterersÂ intervention programs. The rules adopted must include, but are not limited to:

Â Â Â Â Â  (1) Standards for contacts between the defendant and the victim;

Â Â Â Â Â  (2) Standards for the dissemination of otherwise confidential medical, mental health and treatment records;

Â Â Â Â Â  (3) Standards that protect to the greatest extent practicable the confidentiality of defendants who are participating in domestic violence deferred sentencing agreements;

Â Â Â Â Â  (4) A requirement that the designated batterersÂ intervention program must report to the defendantÂs local supervisory authority any criminal assaults, threats to harm the victim or any substantial violation of the programÂs rules by the defendant; and

Â Â Â Â Â  (5) Standards for batterersÂ intervention programs that are most likely to end domestic violence and increase victimsÂ safety. [2001 c.634 Â§1]

Â Â Â Â Â  Note: 180.700 and 180.710 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 180 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  180.710 Program reviews. (1) A local supervisory authority, in consultation with a local domestic violence coordinating council recognized by this state or a county, may periodically review batterersÂ intervention programs located within the jurisdiction of the local supervisory authority for compliance with rules promulgated under ORS 180.700.

Â Â Â Â Â  (2) If a review is completed under subsection (1) of this section, a copy of the review shall be sent by the local supervisory authority to the presiding judge and the district attorney for the county in which the local supervisory authority operates. [2001 c.634 Â§2]

Â Â Â Â Â  Note: See note under 180.700.

_______________



Chapter 181

Chapter 181 Â State Police; Crime Reporting and Records;

Public Safety Standards and Training

2007 EDITION

STATE POLICE; CRIME REPORTING; TRAINING

EXECUTIVE BRANCH; ORGANIZATION

STATE POLICE

181.010Â Â Â Â  Definitions for ORS 181.010 to 181.560 and 181.715 to 181.730

181.020Â Â Â Â  Department of State Police established

181.030Â Â Â Â  Powers and duties of department and its members

181.035Â Â Â Â  Amber Plan; rules

181.036Â Â Â Â  National Crime Prevention and Privacy Compact; rules

181.040Â Â Â Â  Department to enforce laws relating to highways and operation of vehicles on highways; power of arrest possessed by persons not members of department

181.050Â Â Â Â  Duty to enforce laws and regulations of agencies

181.066Â Â Â Â  Bureau of criminal identification

181.070Â Â Â Â  State detective bureau

181.080Â Â Â Â  Forensic laboratories

181.085Â Â Â Â  Authority over blood and buccal samples and analyses; rules; disclosure; inspection by subject person; destruction of sample

181.090Â Â Â Â  Headquarters and patrol stations

181.100Â Â Â Â  Organization of work of department

181.110Â Â Â Â  Distribution of police throughout state

181.120Â Â Â Â  Standard uniform for state police

181.130Â Â Â Â  Service without wearing uniform

181.140Â Â Â Â  Wearing uniforms by other persons prohibited

181.150Â Â Â Â  Supplies and equipment of state police as state property; exceptions

181.170Â Â Â Â  Damage or loss of property by neglect of member; deduction from pay

181.175Â Â Â Â  State Police Account; subaccount; uses

181.180Â Â Â Â  Petty cash account

181.190Â Â Â Â  Commanding assistance of citizens

181.200Â Â Â Â  Superintendent of State Police; appointment; confirmation; removal

181.210Â Â Â Â  Oath and bond of superintendent and deputy

181.220Â Â Â Â  Deputy Superintendent of State Police; qualifications, appointment and removal

181.240Â Â Â Â  Powers and duties of deputy superintendent

181.250Â Â Â Â  State police force; appointment; examination and enlistment of applicants

181.260Â Â Â Â  Qualifications for appointment and reappointment as member of state police; special officers

181.263Â Â Â Â  Appointment of employees of department as special state police officers

181.265Â Â Â Â  Qualification for cadets and legislative and executive security personnel

181.271Â Â Â Â  Salaries of state police

181.280Â Â Â Â  Instruction; rules and regulations for discipline and control

181.290Â Â Â Â  Grounds for removal of state police

181.300Â Â Â Â  Proceeding for removal

181.310Â Â Â Â  Superintendent to make rules and regulations governing proceedings for removal

181.320Â Â Â Â  Trial board; members; presiding officer

181.330Â Â Â Â  Hearing on charges; compelling attendance of witnesses; fees and mileage

181.340Â Â Â Â  Finding of trial board; action by superintendent

181.350Â Â Â Â  Procedure for review of decision of trial board

181.360Â Â Â Â  Directors of forensic laboratories

181.390Â Â Â Â  Oath of members of state police

181.400Â Â Â Â  Interference with personal and property rights of others

181.410Â Â Â Â  Records and reports of time spent in performance of duties; approval of claims; rules

181.440Â Â Â Â  Eligibility of towing business to be placed on department list; rules

STATE POLICE AS EXPERT WITNESSES

181.450Â Â Â Â  Definitions for ORS 181.450 to 181.490

181.455Â Â Â Â  Member of state police as expert witness; subpoena

181.460Â Â Â Â  Payment of member called as expert witness; reimbursement of department; deposit

181.465Â Â Â Â  Demand for payment of deposit; effect of failure to pay on demand

181.470Â Â Â Â  Deposit prior to requiring member of department to return beyond day stated in subpoena

181.475Â Â Â Â  Application of ORS 181.455, 181.460 and 181.470 to subpoenas for depositions

181.480Â Â Â Â  Agreement to appear at time other than time specified in subpoena

181.485Â Â Â Â  Action by department to recover funds if member appearing as expert witness not reimbursed

181.490Â Â Â Â  Exception to provisions of ORS 181.450 to 181.485

COMMUNITY POLICING DEMONSTRATION PROJECTS

181.495Â Â Â Â  Grant program; eligibility; project elements

181.496Â Â Â Â  Evaluation of projects

181.497Â Â Â Â  Training program for local law enforcement units

MISSING PERSONS CLEARINGHOUSE

181.505Â Â Â Â  Establishment and maintenance of missing persons clearinghouse

181.506Â Â Â Â  Duties of administrator of clearinghouse

CRIME REPORTING

181.511Â Â Â Â  Fingerprints, identifying data, disposition report required upon arrest

181.515Â Â Â Â  Crimes for which criminal offender information is required

181.521Â Â Â Â  Transmittal of disposition report

181.525Â Â Â Â  Copy of certain disposition reports to Teacher Standards and Practices Commission and Department of Education

181.530Â Â Â Â  Report of release or escape from state institution of certain inmates

181.533Â Â Â Â  Criminal records check; qualified entities; rules

181.534Â Â Â Â  Criminal records check; authorized agencies; rules

181.537Â Â Â Â  Authority of Department of Human Services and Employment Department to require fingerprints; qualified entities; rules

181.538Â Â Â Â  Criminal identification information available to Native American tribe

181.548Â Â Â Â  Confidentiality of some records

181.550Â Â Â Â  Reporting of crime statistics

181.555Â Â Â Â  Establishment of procedures for access to criminal record information; rules

181.556Â Â Â Â  Fee waiver

181.557Â Â Â Â  Procedure when information requested by designated agency

181.560Â Â Â Â  Procedure when information requested by other than criminal justice agency

181.575Â Â Â Â  Specific information not to be collected or maintained

181.580Â Â Â Â  Report of suspected criminal homicide; form and time of report; compilation; comparison

PREDATORY SEX OFFENDER NOTICE PROCEDURE

181.585Â Â Â Â  ÂPredatory sex offenderÂ defined; determination

181.586Â Â Â Â  Notice to appropriate persons of supervised predatory sex offender; content; additional duties of supervising agency

181.587Â Â Â Â  Availability of information on supervised predatory sex offender

181.588Â Â Â Â  Notice to public of unsupervised predatory sex offender; content

181.589Â Â Â Â  Notice to public of unsupervised juvenile predatory sex offender; content

181.590Â Â Â Â  Agreements to resolve concerns about community notification

SEX OFFENDER REGISTRATION

181.592Â Â Â Â  Sex offender information; release to public

181.593Â Â Â Â  Internet website

181.594Â Â Â Â  Definitions for ORS 181.595, 181.596, 181.597 and 181.603

181.595Â Â Â Â  Reporting by sex offender who is discharged, paroled or released on supervised release from correctional facility or another state; change of residence procedure

181.596Â Â Â Â  Reporting by sex offender released or discharged; change of residence procedure

181.597Â Â Â Â  Reporting by certain persons upon moving into state; reporting by certain nonresidents

181.598Â Â Â Â  Registration forms; state police to provide; fee

181.599Â Â Â Â  Failure to report as sex offender

181.601Â Â Â Â  Victim access to sex offender information; toll-free telephone number

181.602Â Â Â Â  Purpose of sex offender reporting requirements

181.603Â Â Â Â  Notice of reporting requirement to be given at sentencing; procedure at intake

181.604Â Â Â Â  Notice required when offender moves to another state

181.605Â Â Â Â  Offender profiling

181.606Â Â Â Â  Immunity

PUBLIC SAFETY STANDARDS AND TRAINING

181.610Â Â Â Â  Definitions for ORS 181.610 to 181.712

181.612Â Â Â Â  Authority of Department of Public Safety Standards and Training to require fingerprints

181.620Â Â Â Â  Board on Public Safety Standards and Training; term limit; confirmation

181.630Â Â Â Â  Organization of board; meetings; policy of state

181.632Â Â Â Â  Leave to perform duties of board or policy committee

181.635Â Â Â Â  Appointment of director of department

181.636Â Â Â Â  Training academy; title to real property

181.637Â Â Â Â  Policy committees; rules

181.638Â Â Â Â  Executive committee

181.639Â Â Â Â  Legislative findings

181.640Â Â Â Â  Minimum standards and training for certification; duties in improving public safety units; grants; fees; rules

181.641Â Â Â Â  Training in vehicle pursuit and mental illness recognition

181.642Â Â Â Â  Training relating to Vienna Convention and crimes motivated by prejudice or that constitute abuse

181.643Â Â Â Â  Training in missing persons cases

181.644Â Â Â Â  Certification of telecommunicator or emergency medical dispatcher required; extension

181.645Â Â Â Â  Police, corrections, parole and probation and certified reserve officers required to be at least 21 years of age

181.650Â Â Â Â  Certification of instructors; accreditation of training programs

181.651Â Â Â Â  Certification of full-time department employees

181.652Â Â Â Â  Certification of corrections officers required; extension; when training to commence

181.653Â Â Â Â  Certification of parole and probation officers required; extension

181.654Â Â Â Â  Certification of certain Law Enforcement Data System employees

181.655Â Â Â Â  Reimbursement for training to local law enforcement units; rules

181.657Â Â Â Â  Limitation on accreditation of training programs

181.660Â Â Â Â  Application of minimum standards and training to certain persons; certification based on experience, education or training

181.661Â Â Â Â  Procedure prior to denial, suspension or revocation of certification

181.662Â Â Â Â  Grounds for denying, suspending or revoking certification of person or accreditation of program; rules

181.664Â Â Â Â  Judicial review of departmentÂs final order; reapplication for certification; rules

181.665Â Â Â Â  Certification of police officer and certified reserve officer required; extension

181.667Â Â Â Â  Lapse of certification; reapplication for certification; rules; fees

181.670Â Â Â Â  Effect of minimum requirements under authority other than ORS 181.640

181.675Â Â Â Â  Disclosure of information about public safety officer

181.679Â Â Â Â  Civil penalties relating to certification; rules

181.690Â Â Â Â  Police Standards and Training Account

181.700Â Â Â Â  Legislative intent

181.705Â Â Â Â  Minimum standards and training requirements not applicable to certain police officers

181.711Â Â Â Â  Department not required to provide training for certification of reserve officers

181.712Â Â Â Â  Child abuse and domestic violence training; report

181.714Â Â Â Â  Police Memorial Trust Fund; rules

CRIMINAL JUSTICE INFORMATION STANDARDS

181.715Â Â Â Â  Criminal Justice Information Standards program; duties

181.720Â Â Â Â  Duties of state criminal justice agencies

181.725Â Â Â Â  Criminal Justice Information Standards Advisory Board; members; expenses

181.730Â Â Â Â  Law Enforcement Data System established; duties; rules

OREGON
COMMUNITY
CRIME
PREVENTION
INFORMATION
CENTER

181.750Â Â Â Â  Definitions for ORS 181.755 to 181.765

181.755Â Â Â Â  Oregon Community Crime Prevention Information Center; duties

181.760Â Â Â Â  Coordinator; appointment; duties

181.765Â Â Â Â  Advisory committee; meetings; expenses

PLAN ADDRESSING USE OF DEADLY PHYSICAL FORCE

181.781Â Â Â Â  Definitions for ORS 181.781 to 181.796

181.783Â Â Â Â  Planning authority; development and approval of plan; compliance; notice upon challenge to plan

181.786Â Â Â Â  Components of plan

181.789Â Â Â Â  Policy relating to use of deadly physical force; collection of information; rules

181.791Â Â Â Â  Admissibility of conclusions and recommendations

181.793Â Â Â Â  Compliance

181.796Â Â Â Â  Grants; rules

181.798Â Â Â Â  Expenditure limitation on grant moneys

181.799Â Â Â Â  Expenses; rules

RELIEF FROM SEX OFFENDER REPORTING REQUIREMENT

181.820Â Â Â Â  Relief from reporting requirement generally; procedure

181.823Â Â Â Â  Relief from reporting requirement; juvenile offenders

181.826Â Â Â Â  Relief from reporting requirement; juvenile offenders from different jurisdiction

181.830Â Â Â Â  Relief from reporting requirement; circumstances; order

181.832Â Â Â Â  Procedure for relief under ORS 181.830; upon conviction or adjudication

181.833Â Â Â Â  Procedure for relief under ORS 181.830; after conviction or adjudication

PUBLIC SAFETY PERSONNEL GENERALLY

181.850Â Â Â Â  Enforcement of federal immigration laws

181.852Â Â Â Â  Disclosure of information about certain employees of law enforcement agencies

181.854Â Â Â Â  Disclosure of information about certain public safety employees

181.860Â Â Â Â  Peer support counseling sessions; confidentiality; admissibility as evidence

REGULATION OF PRIVATE SECURITY SERVICE PROVIDERS

181.870Â Â Â Â  Definitions

181.871Â Â Â Â  Applicability

181.873Â Â Â Â  Prohibited acts; temporary assignment of person not certified allowed

181.875Â Â Â Â  Qualifications for private security professional; rules

181.876Â Â Â Â  Application procedure

181.877Â Â Â Â  Qualifications for executive manager or supervisory manager

181.878Â Â Â Â  Board on Public Safety Standards and Training to establish standards; department to establish procedures and fees; rules

181.880Â Â Â Â  Licenses and certificates; issuance; duration

181.882Â Â Â Â  Hearing if license or certificate denied, suspended or revoked

181.885Â Â Â Â  Effect of being charged with crime

181.886Â Â Â Â  Persons providing private security services on September 9, 1995

181.887Â Â Â Â  Disposition of funds received by department

PENALTIES

181.990Â Â Â Â  Penalties

181.991Â Â Â Â  Penalties relating to regulation of private security services; criminal and civil

STATE POLICE

Â Â Â Â Â  181.010 Definitions for ORS 181.010 to 181.560 and 181.715 to 181.730. As used in ORS 181.010 to 181.560 and 181.715 to 181.730, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBureauÂ means the Department of State Police bureau of criminal identification.

Â Â Â Â Â  (2) ÂCriminal justice agencyÂ means:

Â Â Â Â Â  (a) The Governor;

Â Â Â Â Â  (b) Courts of criminal jurisdiction;

Â Â Â Â Â  (c) The Attorney General;

Â Â Â Â Â  (d) District attorneys, city attorneys with criminal prosecutive functions, attorney employees of the office of public defense services and nonprofit public defender organizations established under contract with the Public Defense Services Commission;

Â Â Â Â Â  (e) Law enforcement agencies;

Â Â Â Â Â  (f) The Department of Corrections;

Â Â Â Â Â  (g) The State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (h) The Department of Public Safety Standards and Training; and

Â Â Â Â Â  (i) Any other state or local agency with law enforcement authority designated by order of the Governor.

Â Â Â Â Â  (3) ÂCriminal offender informationÂ includes records and related data as to physical description and vital statistics, fingerprints received and compiled by the bureau for purposes of identifying criminal offenders and alleged offenders, records of arrests and the nature and disposition of criminal charges, including sentencing, confinement, parole and release.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of State Police established under ORS 181.020.

Â Â Â Â Â  (5) ÂDeputy superintendentÂ means the Deputy Superintendent of State Police.

Â Â Â Â Â  (6) ÂDesignated agencyÂ means any state, county or municipal government agency where Oregon criminal offender information is required to implement a federal or state statute, executive order or administrative rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct or for agency employment purposes, licensing purposes or other demonstrated and legitimate needs when designated by order of the Governor.

Â Â Â Â Â  (7) ÂDisposition reportÂ means a form or process prescribed or furnished by the bureau, containing a description of the ultimate action taken subsequent to an arrest.

Â Â Â Â Â  (8) ÂLaw enforcement agencyÂ means county sheriffs, municipal police departments, State Police, other police officers of this state and other states and law enforcement agencies of the federal government.

Â Â Â Â Â  (9) ÂState PoliceÂ means the members of the state police force appointed under ORS 181.250.

Â Â Â Â Â  (10) ÂSuperintendentÂ means the Superintendent of State Police. [Amended by 1963 c.547 Â§1; 1971 c.467 Â§1; 1975 c.548 Â§1; 1977 c.745 Â§46; 1981 c.905 Â§1; 1987 c.320 Â§136; 1987 c.475 Â§5; 1989 c.364 Â§3; 2001 c.104 Â§60; 2001 c.962 Â§42; 2007 c.71 Â§54]

Â Â Â Â Â  181.020 Department of State Police established. There is established a Department of State Police. The department shall consist of office personnel and the Oregon State Police. The Oregon State Police shall consist of members of the state police force appointed under ORS 181.250, state police cadets and legislative security personnel appointed under ORS 181.265. [Amended by 1963 c.547 Â§8; 1971 c.467 Â§2]

Â Â Â Â Â  181.030 Powers and duties of department and its members. (1) The Department of State Police and each member of the Oregon State Police shall be charged with the enforcement of all criminal laws.

Â Â Â Â Â  (2) Each member of the state police is authorized and empowered to:

Â Â Â Â Â  (a) Prevent crime.

Â Â Â Â Â  (b) Pursue and apprehend offenders and obtain legal evidence necessary to insure the conviction in the courts of such offenders.

Â Â Â Â Â  (c) Institute criminal proceedings.

Â Â Â Â Â  (d) Execute any lawful warrant or order of arrest issued against any person or persons for any violation of the law.

Â Â Â Â Â  (e) Make arrests without warrant for violations of law in the manner provided in ORS 133.310.

Â Â Â Â Â  (f) Give first aid to the injured.

Â Â Â Â Â  (g) Succor the helpless.

Â Â Â Â Â  (3) Each member of the state police shall have in general the same powers and authority as those conferred by law upon sheriffs, police officers, constables, peace officers and may be appointed as deputy medical examiners.

Â Â Â Â Â  (4) The members of the state police shall be subject to the call of the Governor, and are empowered to cooperate with any other instrumentality or authority of the state, or any political subdivision in detecting crime, apprehending criminals and preserving law and order throughout the state; but the state police shall not be used as a posse except when ordered by the Governor. [Amended by 1961 c.434 Â§7; 1971 c.467 Â§3; 1973 c.408 Â§30; 1977 c.595 Â§1]

Â Â Â Â Â  181.035 Amber Plan; rules. (1) The Department of State Police shall work with
Oregon
law enforcement agencies, the Department of Transportation, local media and broadcasters and others to fully implement a state Amber Plan.

Â Â Â Â Â  (2) The Department of State Police shall adopt rules establishing the criteria to be applied in determining whether to issue an alert under the Amber Plan.

Â Â Â Â Â  (3) A broadcaster participating in an Amber Plan implemented under this section is immune from civil liability for any act or omission of the broadcaster in the course and scope of that participation. The immunity provided under this subsection:

Â Â Â Â Â  (a) Applies regardless of the method of transmission used by the broadcaster.

Â Â Â Â Â  (b) Does not apply to intentional misconduct or to conduct that was grossly negligent. [2003 c.314 Â§1; 2005 c.441 Â§1]

Â Â Â Â Â  Note: 181.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.036 National Crime Prevention and Privacy Compact; rules. (1) The Legislative Assembly of the State of Oregon hereby ratifies the National Crime Prevention and Privacy Compact, 42 U.S.C. 14616, as it existed on January 1, 2005, and the compact remains in effect until legislation is enacted rescinding the compact. The Superintendent of State Police shall execute the compact.

Â Â Â Â Â  (2) The superintendent, or the superintendentÂs designee, is the stateÂs compact officer and shall administer and implement the compact on behalf of the state and may adopt rules as necessary for the exchange of criminal history records between the state and other states and the federal government for noncriminal justice purposes.

Â Â Â Â Â  (3) This section does not alter the duties of the superintendent regarding the dissemination of criminal history records within the state. [2005 c.479 Â§1]

Â Â Â Â Â  Note: 181.036 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.040 Department to enforce laws relating to highways and operation of vehicles on highways; power of arrest possessed by persons not members of department. (1) The Department of State Police shall enforce all laws now or hereafter enacted relating to highways and to the operation of vehicles on state or other highways.

Â Â Â Â Â  (2) Members of the state police have the power to arrest violators of any provision of the laws applicable to highways or to the movement of vehicles on highways.

Â Â Â Â Â  (3) The necessary expenses in carrying out this section shall be paid from the State Highway Fund and from the moneys received under ORS 802.110.

Â Â Â Â Â  (4) ORS 181.010 to 181.560 and 181.715 to 181.730 do not prevent an officer or employee of the Department of Transportation from arresting any person for any crime committed in the officerÂs or employeeÂs presence and do not affect other powers of arrest granted by the laws of this state to persons other than peace officers. [Amended by 1967 c.175 Â§5; 1971 c.467 Â§4; 1983 c.338 Â§899]

Â Â Â Â Â  181.050 Duty to enforce laws and regulations of agencies. The state police, with the approval of the Governor, may be called upon by any other branch or department of the state government to enforce criminal laws or any regulation of such branch or department. [Amended by 1971 c.58 Â§1]

Â Â Â Â Â  181.060 [Repealed by 1963 c.547 Â§11]

Â Â Â Â Â  181.065 [1963 c.547 Â§6; repealed by 1975 c.548 Â§2 (181.066 enacted in lieu of 181.065)]

Â Â Â Â Â  181.066 Bureau of criminal identification. (1) There is established in the Department of State Police a bureau of criminal identification which shall be operated by the department.

Â Â Â Â Â  (2) The bureau shall:

Â Â Â Â Â  (a) Install and maintain systems for filing and retrieving fingerprint data and supplemental information submitted by criminal justice agencies for the identification of criminal offenders as the Superintendent of State Police deems necessary;

Â Â Â Â Â  (b) Employ its fingerprint record file as a basis for identifying individuals and provide criminal offender information to criminal justice agencies while acting in the performance of their official duties;

Â Â Â Â Â  (c) Provide information to persons and agencies as provided in ORS 181.555 and 181.560; and

Â Â Â Â Â  (d) Undertake such other projects as are necessary or appropriate to the speedy collection and dissemination of information relating to crimes and criminals. [1975 c.548 Â§3 (enacted in lieu of 181.065); 1975 c.605 Â§11a; 1981 c.905 Â§2]

Â Â Â Â Â  181.070 State detective bureau. (1) The Superintendent of State Police may, with the approval of the Governor, maintain a state detective bureau under the immediate supervision of the superintendent.

Â Â Â Â Â  (2) The detective bureau shall:

Â Â Â Â Â  (a) Maintain facilities for the detection of crime by the state police.

Â Â Â Â Â  (b) Supply expert information on handwriting and ballistics.

Â Â Â Â Â  (3) To accomplish the purposes of subsection (2) of this section, the superintendent may, with the approval of the Governor, utilize the services of such members of the state police as assistant state detectives as the superintendent deems expedient. [Amended by 1963 c.547 Â§9; 1971 c.467 Â§22]

Â Â Â Â Â  181.080 Forensic laboratories. (1) The Department of State Police may establish forensic laboratories.

Â Â Â Â Â  (2) The laboratories shall furnish service as available to all district attorneys, sheriffs and other peace officers in the state. The services of the laboratories shall also be available to any defendant in a criminal case on order of the court before which the criminal case is pending. [Amended by 1953 c.5 Â§3; 1963 c.218 Â§1; 1971 c.467 Â§23; 2001 c.870 Â§12]

Â Â Â Â Â  181.085 Authority over blood and buccal samples and analyses; rules; disclosure; inspection by subject person; destruction of sample. (1) The Department of State Police is authorized to:

Â Â Â Â Â  (a) Store blood and buccal samples received under authority of this section, ORS 137.076, 161.325 and 419C.473 (1) and section 2, chapter 852, Oregon Laws 2001, and other physical evidence obtained from analysis of such samples;

Â Â Â Â Â  (b) Analyze such samples for the purpose of establishing the genetic profile of the donor or otherwise determining the identity of persons or contract with other qualified public or private laboratories to conduct that analysis;

Â Â Â Â Â  (c) Maintain a criminal identification database containing information derived from blood and buccal analyses;

Â Â Â Â Â  (d) Utilize such samples to create statistical population frequency databases, provided that genetic profiles or other such information in a population frequency database shall not be identified with specific individuals; and

Â Â Â Â Â  (e) Adopt rules establishing procedures for obtaining, transmitting and analyzing blood and buccal samples and for storing and destroying blood and buccal samples and other physical evidence and criminal identification information obtained from such analysis. Procedures for blood and buccal analyses may include all techniques which the department determines are accurate and reliable in establishing identity, including but not limited to, analysis of DNA (deoxyribonucleic acid), antigen antibodies, polymorphic enzymes or polymorphic proteins.

Â Â Â Â Â  (2) If the department is unable to analyze all samples due to lack of funds, the department shall analyze samples in the following order:

Â Â Â Â Â  (a) The department shall first analyze samples from persons convicted of:

Â Â Â Â Â  (A) Rape, sodomy, unlawful sexual penetration, sexual abuse, public indecency, incest or using a child in a display of sexually explicit conduct, as those offenses are defined in ORS 163.355 to 163.427, 163.465 (1)(c), 163.525 and 163.670;

Â Â Â Â Â  (B) Burglary in the second degree, as defined in ORS 164.215;

Â Â Â Â Â  (C) Promoting or compelling prostitution, as defined in ORS 167.012 and 167.017;

Â Â Â Â Â  (D) Burglary in the first degree, as defined in ORS 164.225;

Â Â Â Â Â  (E) Assault in the first, second or third degree, as defined in ORS 163.165, 163.175 and 163.185;

Â Â Â Â Â  (F) Kidnapping in the first or second degree, as defined in ORS 163.225 and 163.235;

Â Â Â Â Â  (G) Stalking, as defined in ORS 163.732;

Â Â Â Â Â  (H) Robbery in the first, second or third degree, as defined in ORS 164.395, 164.405 and 164.415;

Â Â Â Â Â  (I) Manslaughter in the first or second degree, as defined in ORS 163.118 and 163.125;

Â Â Â Â Â  (J) Criminally negligent homicide, as defined in ORS 163.145;

Â Â Â Â Â  (K) Aggravated vehicular homicide, as defined in ORS 163.149;

Â Â Â Â Â  (L) Conspiracy or attempt to commit any felony listed in subparagraphs (A) to (J) of this paragraph; or

Â Â Â Â Â  (M) Murder, aggravated murder or an attempt to commit murder or aggravated murder.

Â Â Â Â Â  (b) After analyzing samples from persons described in paragraph (a) of this subsection, the department shall analyze samples from persons convicted of a felony under ORS 475.840, 475.846 to 475.894, 475.904, 475.906 or 475.914.

Â Â Â Â Â  (c) After analyzing samples from persons described in paragraphs (a) and (b) of this subsection, the department shall analyze samples from persons convicted of any other felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the department may analyze a sample from a lower priority before all samples in higher priorities are analyzed if required in a particular case for law enforcement purposes.

Â Â Â Â Â  (4) The department may not transfer or disclose any sample, physical evidence or criminal identification information obtained, stored or maintained under authority of this section, ORS 137.076, 161.325 or 419C.473 (1) except:

Â Â Â Â Â  (a) To a law enforcement agency as defined in ORS 181.010, a district attorney or the Criminal Justice Division of the Department of Justice for the purpose of establishing the identity of a person in the course of a criminal investigation or proceeding;

Â Â Â Â Â  (b) To a party in a criminal prosecution or juvenile proceeding pursuant to ORS 419C.005 if discovery or disclosure is required by a separate statutory or constitutional provision; or

Â Â Â Â Â  (c) To a court or grand jury in response to a lawful subpoena or court order when the evidence is not otherwise privileged and is necessary for criminal justice purposes.

Â Â Â Â Â  (5) The department may not transfer or disclose any sample, physical evidence or criminal identification information under subsection (4) of this section unless the public agency or person receiving the sample, physical evidence or criminal identification information agrees to destroy the sample, physical evidence or criminal identification information if notified by the department that a court has reversed the conviction, judgment or order that created the obligation to provide the blood or buccal sample.

Â Â Â Â Â  (6) Any public agency that receives a sample, physical evidence or criminal identification information under authority of subsection (4) of this section may not disclose it except as provided in subsection (4) of this section.

Â Â Â Â Â  (7) Notwithstanding subsections (4) and (6) of this section, any person who is the subject of a record within a criminal identification database maintained under the authority of this section may, upon request, inspect that information at a time and location designated by the department. The department may deny inspection if it determines that there is a reasonable likelihood that such inspection would prejudice a pending criminal investigation. In any case, the department is not required to allow the person or anyone acting on the personÂs behalf to test any blood or buccal sample or other physical evidence. The department shall adopt procedures governing the inspection of records and samples and challenges to the accuracy of records. The procedures shall accommodate the need to preserve the materials from contamination and destruction.

Â Â Â Â Â  (8)(a) Whenever a court reverses the conviction, judgment or order that created an obligation to provide a blood or buccal sample under ORS 137.076 (2), 161.325 or 419C.473 (1), the person who provided the sample may request destruction of the sample and any criminal identification record created in connection with that sample.

Â Â Â Â Â  (b) Upon receipt of a written request for destruction pursuant to this section and a certified copy of the court order reversing the conviction, judgment or order, the department shall destroy any sample received from the person, any physical evidence obtained from that sample and any criminal identification records pertaining to the person, unless the department determines that the person has otherwise become obligated to submit a blood or buccal sample as a result of a separate conviction, juvenile adjudication or finding of guilty except for insanity for an offense listed in ORS 137.076 (1). When the department destroys a sample, physical evidence or criminal identification record under this paragraph, the department shall notify any public agency or person to whom the sample, physical evidence or criminal identification information was transferred or disclosed under subsection (4) of this section of the reversal of the conviction, judgment or order.

Â Â Â Â Â  (c) The department is not required to destroy an item of physical evidence obtained from a blood or buccal sample if evidence relating to another person subject to the provisions of ORS 137.076, 161.325, 419A.260 and 419C.473 (1) and this section would thereby be destroyed. Notwithstanding this subsection, no sample, physical evidence or criminal identification record is affected by an order to set aside a conviction under ORS 137.225.

Â Â Â Â Â  (9) As used in this section, ÂconvictedÂ includes a juvenile court finding of jurisdiction based on ORS 419C.005. [1991 c.669 Â§4; 1993 c.33 Â§319; 1993 c.469 Â§4; 1999 c.97 Â§3; 2001 c.852 Â§3; 2005 c.708 Â§51; 2007 c.867 Â§7]

Â Â Â Â Â  Note: 181.085 was added to and made a part of ORS chapter 181 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.090 Headquarters and patrol stations. The Superintendent of State Police, with the approval of the Governor, may establish headquarters and patrol stations at such places as the superintendent may deem most advisable for the patrol and protection of the state and for the enforcement of the laws. For that purpose, with the approval of the Governor, the superintendent may use lands and buildings for the accommodation of members of the state police and their vehicles and equipment. [Amended by 1971 c.467 Â§21]

Â Â Â Â Â  181.100 Organization of work of department. The Superintendent of State Police shall, so far as in the judgment of the superintendent it is practicable and expedient so to do, organize the work of the Department of State Police so that:

Â Â Â Â Â  (1) The various duties required of the department may be assigned to appropriate departments, to be performed by persons experienced and qualified for such respective kinds of work.

Â Â Â Â Â  (2) The duties of the various officers and police of the superintendent are coordinated so that when not engaged in a particular duty specified or directed to be done or not then requiring attention such officers and police shall perform the other duties required of the department and then required to be done.

Â Â Â Â Â  (3) The cooperation of other officers and police may be secured for the purposes of avoiding duplication of time and effort.

Â Â Â Â Â  181.110 Distribution of police throughout state. The Superintendent of State Police shall distribute the state police throughout the various sections of the state where they will be most efficient in carrying out the purposes of the Department of State Police to preserve the peace, to enforce the law and to prevent and detect crime.

Â Â Â Â Â  181.120 Standard uniform for state police. The State of
Oregon
shall provide the members of the state police with standard uniforms. Subject to detailed regulations and specifications prescribed by the Superintendent of State Police, the uniform to be worn by members of the state police shall be of standard pattern and distinctive design. [Amended by 1971 c.467 Â§7; 1979 c.30 Â§1]

Â Â Â Â Â  181.130 Service without wearing uniform. The Superintendent of State Police may direct that members of the state police shall serve without wearing uniform, when, in the judgment of the superintendent, law enforcement will thereby be made more efficient. [Amended by 1971 c.467 Â§8]

Â Â Â Â Â  181.140 Wearing uniforms by other persons prohibited. (1) No person other than a member of the Oregon State Police shall wear, use or order to be worn or used, copy or imitate in any respect or manner the standard uniforms specified in ORS 181.120.

Â Â Â Â Â  (2) As used in this section, ÂpersonÂ includes agents, officers and officials elected or appointed by any municipality or county.

Â Â Â Â Â  181.150 Supplies and equipment of state police as state property; exceptions. (1) The state shall provide the members of the state police with emergency and first aid outfits, weapons, motor vehicles, and all other supplies and equipment necessary to carry out the objects of the Department of State Police. This property shall remain the property of the state with the exception of a retiring or deceased officerÂs department-issued service revolver, which may be sold by the department to the officer or, in the case of a deceased officer, to a member of the officerÂs family, upon the officerÂs retirement or death, and the officerÂs badge, which may be given to the officer or, in the case of a deceased officer, to a member of the deceased officerÂs family, upon the officerÂs retirement or death. When a service revolver is sold pursuant to this section, it shall be sold for its fair market value. The badge shall be marked to indicate the officerÂs retirement status and under no circumstance shall it be used for official police identification other than as a memento of service to the department.

Â Â Â Â Â  (2) When any of the property, supplies or equipment becomes surplus, obsolete or unused it shall be disposed of by the Oregon Department of Administrative Services as provided in ORS 279A.280.

Â Â Â Â Â  (3) For purposes of ORS chapters 279A and 279B, the sale of a service revolver to a retiring officer by the department is not a public contract and shall not be subject to the competitive bidding requirements of ORS chapters 279A and 279B. The provisions of ORS 166.412 do not apply to transfers of firearms pursuant to this section. [Amended by 1955 c.148 Â§1; 1971 c.467 Â§9; 1985 c.281 Â§1; 1989 c.839 Â§28; 1995 c.729 Â§10; 2003 c.794 Â§202]

Â Â Â Â Â  181.160 [Repealed by 1955 c.260 Â§3]

Â Â Â Â Â  181.170 Damage or loss of property by neglect of member; deduction from pay. The Superintendent of State Police shall make charges against any member of the state police for property of the Department of State Police damaged, lost or destroyed through carelessness or neglect of such member. If it is determined that such damage, loss or destruction was due to carelessness or neglect, there shall be deducted from the pay of such member the amount of money necessary to repair or replace the article or articles damaged, lost or destroyed.

Â Â Â Â Â  181.175 State Police Account; subaccount; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the State Police Account. All moneys received by the Department of State Police shall be paid to the credit of the State Police Account, and such moneys are continuously appropriated for the payment of expenses of the Department of State Police.

Â Â Â Â Â  (2) There is established a subaccount in the State Police Account consisting of all moneys, revenue and income described in ORS 463.220. All moneys in the subaccount are appropriated continuously to the Department of State Police to carry out the provisions of ORS chapter 463. [1971 c.277 Â§2; 1979 c.541 Â§4; 1981 c.881 Â§3; 1993 c.742 Â§140a; 1993 c.744 Â§216b]

Â Â Â Â Â  181.180 Petty cash account. The Superintendent of State Police shall establish a petty cash account from the appropriation for carrying out the functions of the Department of State Police in the amount of $25,000 and shall authorize designated commissioned officers to make disbursements from such account in all cases where it may be necessary to make an immediate cash payment for transportation expenses, accessories and repairs to motor vehicles, board and lodging, immediate medical and veterinary supplies, telephone and imperative supplementary supplies. Upon presentation to the Oregon Department of Administrative Services of duly approved vouchers for moneys so expended from the petty cash account or fund, the account or fund shall be reimbursed to the amount of vouchers submitted. [Amended by 1985 c.478 Â§5]

Â Â Â Â Â  181.190 Commanding assistance of citizens. All members of the state police may direct and command the assistance of any able-bodied citizen of the
United States
to aid, when necessary, to maintain law and order. When so called, any person shall, during the time the assistance of the person is required, be considered a member of the state police and subject to ORS 181.010 to 181.560 and 181.715 to 181.730. [Amended by 1971 c.467 Â§10]

Â Â Â Â Â  181.200 Superintendent of State Police; appointment; confirmation; removal. The Superintendent of State Police shall be the executive and administrative head of the Department of State Police. Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the superintendent for a term of four years. The Governor may remove the superintendent for inefficiency or malfeasance in office after charges have been preferred and a hearing granted. [Amended by 1971 c.467 Â§11; 1973 c.792 Â§1]

Â Â Â Â Â  181.210 Oath and bond of superintendent and deputy. The Superintendent of State Police and the Deputy Superintendent of State Police, before assuming their duties, each shall take and subscribe an oath of office as prescribed by ORS 181.390 and shall be covered by a fidelity or blanket bond as provided in ORS 291.011. [Amended by 1971 c.467 Â§13]

Â Â Â Â Â  181.220 Deputy Superintendent of State Police; qualifications, appointment and removal. The Superintendent of State Police may, with the approval of the Governor as to person and salary, appoint a Deputy Superintendent of State Police. The deputy superintendent shall have served as a captain or in higher rank in the Oregon State Police not less than one year prior to the appointment of the deputy superintendent. The deputy superintendent shall be removable for the causes and in the manner provided in ORS 181.290 to 181.350 for the removal of members of the state police. [Amended by 1971 c.467 Â§12]

Â Â Â Â Â  181.230 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.240 Powers and duties of deputy superintendent. The Deputy Superintendent of State Police, when appointed and qualified, shall possess during the term of office of deputy superintendent all the powers of the Superintendent of State Police and shall act as the head of the Department of State Police in the absence or incapacity of the superintendent, and shall perform such duties as the superintendent may prescribe.

Â Â Â Â Â  181.250 State police force; appointment; examination and enlistment of applicants. The Superintendent of State Police, with the approval of the Governor, shall appoint a state police force, consisting of the number of commissioned officers, noncommissioned officers and troopers who are, in the judgment of the Governor and the superintendent, necessary in the performance of the duties of the Department of State Police. The superintendent shall, subject to the laws of the state and with the approval of the Governor, arrange for the examination and enlistment of applicants and establish ranks or grades. [Amended by 1971 c.467 Â§6]

Â Â Â Â Â  181.260 Qualifications for appointment and reappointment as member of state police; special officers. (1) No person, other than an expert in crime detection, shall be appointed a member of the state police unless the person is:

Â Â Â Â Â  (a) A citizen of the
United States
.

Â Â Â Â Â  (b) Of good health and of good moral character.

Â Â Â Â Â  (c) Over the age of 21 years.

Â Â Â Â Â  (2) No person shall be appointed a member of the state police who has not established satisfactory evidence of qualifications by passing a physical and mental examination based upon the standard provided by the rules and regulations of the United States Army; but the Superintendent of State Police, with the approval of the Governor, may, for such positions and where, in the judgment of the superintendent, the good of the service requires it, waive the physical standard provided by such rules and regulations.

Â Â Â Â Â  (3) Any member who voluntarily withdraws from the state police force without the consent of the superintendent, and all persons removed from the state police for cause after hearing, shall be ineligible for reappointment.

Â Â Â Â Â  (4) The superintendent may appoint special state police officers upon the following conditions:

Â Â Â Â Â  (a) The officers are appointed for the limited purpose of providing assistance to the state police in law enforcement emergencies and major operations in
Oregon
in areas near the
Oregon
border and the neighboring state.

Â Â Â Â Â  (b) The officers are police officers certified by the state bordering
Oregon
.

Â Â Â Â Â  (c) The officers receive no separate compensation from the State of
Oregon
for their services.

Â Â Â Â Â  (d) There is a reciprocal agreement wherein the Superintendent of State Police authorizes a member of the Oregon State Police to assist the bordering stateÂs police officers under identically prescribed criteria in the neighboring state in areas near the
Oregon
border with the neighboring state.

Â Â Â Â Â  (5) The Superintendent of State Police is authorized to enter into reciprocal agreements with bordering state law enforcement agencies for the purpose of providing assistance to the Oregon State Police and the bordering state law enforcement agency in carrying out major operations and responding to emergencies in areas near the
Oregon
border and the border of the adjacent state. [Amended by 1985 c.411 Â§1; 1993 c.594 Â§5]

Â Â Â Â Â  181.263 Appointment of employees of department as special state police officers. (1) Notwithstanding ORS 181.260, the Superintendent of State Police may appoint employees of the Department of Corrections as special state police officers if the superintendent deems it necessary or advisable to assist the Department of Corrections in the discharge of the Department of CorrectionsÂ medical transport functions and duties. To be eligible for appointment under this subsection, an employee must be currently certified as a corrections officer under ORS 181.610 to 181.712. The superintendent and the Department of Corrections shall enter into an intergovernmental agreement that specifies the terms, conditions and duration of appointments made under this subsection.

Â Â Â Â Â  (2) A person appointed as a special state police officer under subsection (1) of this section may not receive any separate or additional compensation from the Department of State Police for performance of the personÂs duties. [2001 c.435 Â§1]

Â Â Â Â Â  Note: 181.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.265 Qualification for cadets and legislative and executive security personnel. Notwithstanding ORS 181.260 (1)(c), 181.645 and 181.665, the superintendent may appoint, as state police cadets or legislative and executive security personnel, individuals who are 18 years of age or older and satisfy other requirements of ORS 181.260 (1) and (2). [1971 c.467 Â§25b; 1977 c.258 Â§1; 1993 c.594 Â§2]

Â Â Â Â Â  181.270 [Amended by 1953 c.50 Â§4; 1955 c.704 Â§1; 1957 c.674 Â§1; 1959 c.677 Â§1; 1961 c.493 Â§2; 1963 c.572 Â§54; repealed by 1965 c.14 Â§2 (181.271 enacted in lieu of 181.270)]

Â Â Â Â Â  181.271 Salaries of state police. The salaries of members of the Oregon State Police shall be fixed in the same manner as the salaries of other officers and employees in the unclassified service pursuant to ORS 240.240. [1965 c.14 Â§3 (enacted in lieu of 181.270); 1971 c.467 Â§14]

Â Â Â Â Â  181.280 Instruction; rules and regulations for discipline and control. The Superintendent of State Police shall:

Â Â Â Â Â  (1) Provide the necessary preliminary and subsequent instruction to recruits and troopers as to their duties as police officers of the state.

Â Â Â Â Â  (2) Make rules and regulations for the discipline and control of the state police. [Amended by 1971 c.467 Â§15]

Â Â Â Â Â  181.290 Grounds for removal of state police. The Superintendent of State Police may remove members of the Oregon State Police in the manner prescribed in ORS 181.290 to 181.350 for inefficiency, misfeasance, malfeasance, nonfeasance in office, violation of the criminal laws of the state or of the United States, willful violation of any rule or regulation of the Department of State Police, insubordination, forfeiture of license to operate a motor vehicle, or physical or mental disability not incurred in line of duty. [Amended by 1971 c.467 Â§16]

Â Â Â Â Â  181.300 Proceeding for removal. (1) Members of the Oregon State Police may be removed only after written charges have been preferred and a hearing granted as prescribed in ORS 181.290 to 181.350.

Â Â Â Â Â  (2) This section does not require a hearing for:

Â Â Â Â Â  (a) Disciplinary measures taken by the superintendent or any commanding officer of a detachment for the punishment of minor infractions of the rules or regulations of the Department of State Police.

Â Â Â Â Â  (b) Demotion of members.

Â Â Â Â Â  (c) Removal of recruits. [Amended by 1971 c.467 Â§17]

Â Â Â Â Â  181.310 Superintendent to make rules and regulations governing proceedings for removal. The Superintendent of State Police shall make rules and regulations providing for:

Â Â Â Â Â  (1) The filing of written charges against an accused member of the Oregon State Police.

Â Â Â Â Â  (2) A hearing by the trial board on the charges upon not less than 10 daysÂ notice.

Â Â Â Â Â  (3) An opportunity to the accused member to produce proof in the defense of the accused member. [Amended by 1971 c.467 Â§18]

Â Â Â Â Â  181.320 Trial board; members; presiding officer. A trial board to hear charges against members of the Oregon State Police shall consist of the Superintendent of State Police and two commissioned officers, senior in service, appointed by the superintendent. The superintendent shall be the presiding officer of the trial board. Upon written order of the superintendent, any commissioned officer appointed or designated by the superintendent may sit as presiding officer of the trial board. [Amended by 1971 c.467 Â§19]

Â Â Â Â Â  181.330 Hearing on charges; compelling attendance of witnesses; fees and mileage. The presiding officer of the trial board shall make all necessary rulings during the course of the hearing which may be held at any place designated by the Superintendent of State Police. The superintendent or the officer acting in the stead of the superintendent as presiding officer of the trial board is empowered to issue subpoenas to compel the attendance of witnesses and the production of evidence and to administer all necessary oaths. Persons summoned as witnesses before the trial board shall be entitled to fees and mileage provided for witnesses in ORS 44.415 (2). Failure or refusal to obey any subpoena shall be brought to the attention of the circuit court for the county in which the hearing is held and shall be punished by that court as a contempt. [Amended by 1989 c.980 Â§10]

Â Â Â Â Â  181.340 Finding of trial board; action by superintendent. If the charges are proved the trial board shall make a written finding of guilty and recommend either removal of the member of the Oregon State Police or such disciplinary punishment as, in their opinion, the offense merits. Thereupon the Superintendent of State Police shall direct the removal or punishment. If any member refuses to attend the hearing or abide by any such disciplinary order, the superintendent may by order remove the member forthwith. [Amended by 1971 c.467 Â§20]

Â Â Â Â Â  181.350 Procedure for review of decision of trial board. The decisions of the trial board shall be subject to review by the Court of Appeals. The procedure for review shall be as provided in ORS 183.482. [Amended by 1979 c.772 Â§14]

Â Â Â Â Â  181.360 Directors of forensic laboratories. The Superintendent of State Police shall appoint:

Â Â Â Â Â  (1) The director of each forensic laboratory, who shall have charge and supervision over the laboratory under the general supervision of the superintendent.

Â Â Â Â Â  (2) The assistants necessary for the operation of the laboratories. [Amended by 1971 c.467 Â§24; 2001 c.870 Â§13]

Â Â Â Â Â  181.370 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.380 [Repealed by 1971 c.467 Â§26]

Â Â Â Â Â  181.390 Oath of members of state police. Each member of the Oregon State Police shall take and subscribe to an oath of office to support the Constitution and laws of the
United States
and of the State of
Oregon
, and to honestly and faithfully perform the duties imposed upon the member under the laws of
Oregon
. The oath of the Superintendent of State Police and Deputy Superintendent of State Police shall be filed with the Secretary of State, and the oaths of all other members with the superintendent. [Amended by 1971 c.467 Â§5]

Â Â Â Â Â  181.400 Interference with personal and property rights of others. No member of the state police shall in any way interfere with the rights or property of any person, except for the prevention of crime, or the capture or arrest of persons committing crimes. [Amended by 1971 c.467 Â§25; 1991 c.145 Â§1]

Â Â Â Â Â  181.410 Records and reports of time spent in performance of duties; approval of claims; rules. (1) Under rules and regulations to be promulgated by the Superintendent of State Police, with the approval of the Governor, all state police shall be required to keep a record of the time spent in the performance of their various duties and report same to the superintendent at such times as the superintendent shall direct.

Â Â Â Â Â  (2) The superintendent shall approve all claims. [Amended by 1957 c.521 Â§4; 1959 c.480 Â§3]

Â Â Â Â Â  181.415 [1967 c.194 Â§1; repealed by 1977 c.249 Â§1]

Â Â Â Â Â  181.420 [Amended by 1957 c.7 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  181.440 Eligibility of towing business to be placed on department list; rules. The Superintendent of State Police may make rules governing the eligibility of towing businesses to be placed and remain on any list of such businesses used by the Department of State Police when it requests towing services on behalf of any person. [1987 c.112 Â§2]

STATE POLICE AS EXPERT WITNESSES

Â Â Â Â Â  181.450 Definitions for ORS 181.450 to 181.490. For the purposes of ORS 181.450 to 181.490:

Â Â Â Â Â  (1) ÂMember of the Department of State PoliceÂ includes those persons designated as sworn officers by the Superintendent of State Police.

Â Â Â Â Â  (2) ÂTribunalÂ means any person or body before which attendance of witnesses may be required by subpoena, including an arbitrator in arbitration proceedings. [1989 c.725 Â§2]

Â Â Â Â Â  181.455 Member of state police as expert witness; subpoena. (1) Whenever a member of the Department of State Police is called as an expert witness by a party by whom the member is not employed, a subpoena requiring attendance may be served by delivering a copy either to such member personally or to the memberÂs immediate superior.

Â Â Â Â Â  (2) Any person causing a subpoena to be issued to compel the attendance of a member of the Department of State Police before a tribunal shall indicate on the face of that subpoena whether the person or the personÂs representative intends to ask the expert opinion of the member as to any aspect of the proceedings. No member of the Department of State Police may be required by a tribunal to give the memberÂs expert opinion on any matter before the tribunal unless the subpoena compelling the memberÂs presence indicates that the memberÂs expert opinion will be asked. [1989 c.725 Â§4]

Â Â Â Â Â  181.460 Payment of member called as expert witness; reimbursement of department; deposit. (1) Any member of the Department of State Police who is obliged by a subpoena issued pursuant to ORS 181.455 (2) to attend as an expert witness shall receive the salary or other compensation to which the member is normally entitled from the Department of State Police during the time that the member travels to and from the place where the court or other tribunal is located and while the member is required to remain at such place pursuant to such subpoena. The member shall also receive from the Department of State Police the actual necessary and reasonable traveling expenses incurred in complying with the subpoena.

Â Â Â Â Â  (2) The party at whose request a subpoena is issued pursuant to ORS 181.455 (2) compelling the attendance of a member of the Department of State Police as an expert witness shall reimburse the Department of State Police for the full cost to the department incurred in reimbursing the member as provided in subsection (1) of this section for each day that the member is required to remain in attendance pursuant to the subpoena. The amount of $160 shall be deposited with the clerk of the court or with the tribunal prior to the issuance of a subpoena issued pursuant to ORS 181.455 (2) to compel the attendance of a member of the Department of State Police as an expert witness for each day that the member is required to remain in attendance pursuant to the subpoena. If the person causing the issuance of a subpoena requiring the expert opinion of a member of the Department of State Police makes arrangements with the member and with the tribunal prior to the issuance of the subpoena to take the testimony of the member by telephone, and testimony by telephone is otherwise allowed by the Oregon Rules of Civil Procedure, the amount of $80 shall be deposited with the clerk of the court or with the tribunal prior to the issuance of the subpoena for each day that the member is required to testify pursuant to the subpoena.

Â Â Â Â Â  (3) If the actual expenses should later prove to be less than the amount deposited, the excess of the amount deposited shall be refunded.

Â Â Â Â Â  (4) If the actual expenses should later prove to be more than the amount deposited, the difference shall be paid to the Department of State Police by the party at whose request the subpoena is issued.

Â Â Â Â Â  (5) If a court or tribunal continues a proceeding on its own motion, no additional deposit may be required prior to the issuance of a subpoena or the making of an order directing the member to appear on the date to which the proceeding is continued. [1989 c.725 Â§5]

Â Â Â Â Â  181.465 Demand for payment of deposit; effect of failure to pay on demand. Members of the Department of State Police who are called as expert witnesses in civil cases may demand the payment of a deposit as specified in ORS 181.460 (2) for one day, in advance, and when so demanded shall not be compelled to attend until the deposit is paid. [1989 c.725 Â§3]

Â Â Â Â Â  181.470 Deposit prior to requiring member of department to return beyond day stated in subpoena. No member of the Department of State Police shall be ordered to return by the court or tribunal for subsequent proceedings beyond the day stated in the subpoena requiring the member to give the memberÂs expert opinion referred to in ORS 181.455 (4) or the day upon which the witness appeared pursuant to the provisions of ORS 181.480, unless the party at whose request the subpoena was issued, or the party at whose request the witness is ordered to return, shall first deposit with the clerk of the court or with the tribunal the same sum required to be deposited for the issuance of a subpoena in the first instance. [1989 c.725 Â§6]

Â Â Â Â Â  181.475 Application of ORS 181.455, 181.460 and 181.470 to subpoenas for depositions. The provisions of ORS 181.455, 181.460 and 181.470 apply to subpoenas issued for the taking of depositions of members of the Department of State Police. [1989 c.725 Â§7]

Â Â Â Â Â  181.480 Agreement to appear at time other than time specified in subpoena. A member of the Department of State Police who has been subpoenaed pursuant to the provisions of ORS 181.455 or 181.475, for the purpose of giving the memberÂs expert opinion, in lieu of attendance at the time specified in the subpoena, may agree with the party at whose request such subpoena was issued to appear at another time or pursuant to such notice as may be agreed upon. [1989 c.725 Â§8]

Â Â Â Â Â  181.485 Action by department to recover funds if member appearing as expert witness not reimbursed. Whenever a member of the Department of State Police appears as an expert witness pursuant to ORS 181.450 to 181.490 and reimbursement is not made as provided for in ORS 181.450 to 181.490, the Department of State Police shall have standing to bring an action in order to recover such funds. [1989 c.725 Â§9]

Â Â Â Â Â  181.490 Exception to provisions of ORS 181.450 to 181.485. ORS 181.450 to 181.485 shall not apply to any proceeding in which a public body is a party. For the purposes of this section, Âpublic bodyÂ has the meaning given in ORS 30.260. [1989 c.725 Â§10]

COMMUNITY POLICING DEMONSTRATION PROJECTS

Â Â Â Â Â  181.495 Grant program; eligibility; project elements. (1) The Department of State Police may administer a grant program for statewide community policing demonstration projects. The department shall award grants on the basis of appropriateness and effectiveness and shall consider geographic and demographic factors in making the awards.

Â Â Â Â Â  (2) To be eligible for a grant, a community must:

Â Â Â Â Â  (a) Demonstrate interaction between its citizens and the police; and

Â Â Â Â Â  (b) Have initiated planning for innovative police strategies that are problem oriented, proactive and community based.

Â Â Â Â Â  (3) A community must submit to the department a proposal that provides the details of the community policing project the community intends to implement. The project shall contain the following elements:

Â Â Â Â Â  (a) Community involvement, including involving neighborhood associations, business groups, churches and other civic organizations in establishing priorities for anticrime efforts involving the police and other community agencies and providing recognition of and police support to citizen-based anticrime efforts including, but not limited to, block watches, task forces and alternative programs;

Â Â Â Â Â  (b) Problem-solving orientation;

Â Â Â Â Â  (c) Community-based deployment strategies that fit the communityÂs problems, financial limitations and priorities, as jointly determined by the citizens of the community, the elected officials and the police; and

Â Â Â Â Â  (d) Increased accountability of the police to the citizens. [Formerly 184.413]

Â Â Â Â Â  181.496 Evaluation of projects. The Department of State Police shall evaluate the demonstration projects to determine their effectiveness. [Formerly 184.415]

Â Â Â Â Â  181.497 Training program for local law enforcement units. The Department of State Police may administer a training program for local law enforcement units on community, problem-oriented policing. The training shall include, but not be limited to, familiarizing police officers with the problem-oriented policing model of scanning for problems in the community, analyzing and responding to the problems and assessing the results. [Formerly 184.417]

MISSING PERSONS CLEARINGHOUSE

Â Â Â Â Â  181.505 Establishment and maintenance of missing persons clearinghouse. (1) The Oregon State Police shall establish and maintain a missing children and adults clearinghouse that receives from and distributes to local law enforcement agencies, school districts, state and federal agencies and the general public information regarding missing children and adults.

Â Â Â Â Â  (2) The information shall include technical and logistical assistance, pictures, bulletins, training sessions, reports and biographical materials that assist local efforts to locate missing children and adults.

Â Â Â Â Â  (3) The Oregon State Police shall maintain a regularly updated computerized link with national and other statewide missing person reporting systems or clearinghouses. [1989 c.1059 Â§1; 2007 c.500 Â§8]

Â Â Â Â Â  Note: 181.505 and 181.506 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.506 Duties of administrator of clearinghouse. The administrator of the missing children and adults clearinghouse established pursuant to ORS 181.505 shall:

Â Â Â Â Â  (1) Provide information and training to local law enforcement agencies and child welfare agencies and to other state agencies having child welfare duties.

Â Â Â Â Â  (2) Appoint an advisory committee consisting of persons with interest and training related to missing children and adults to advise the administrator on operation of the clearinghouse and to serve without compensation or expense reimbursement.

Â Â Â Â Â  (3) Seek public and private grants and gifts for purposes of the clearinghouse and the duties required by this section.

Â Â Â Â Â  (4) Maintain a 24-hour hotline to receive and provide information on missing children and adults. [1989 c.1059 Â§2; 2007 c.500 Â§9]

Â Â Â Â Â  Note: See note under 181.505.

Â Â Â Â Â  181.507 [1993 c.807 Â§1; renumbered 181.585 in 1995]

Â Â Â Â Â  181.508 [1993 c.807 Â§2; renumbered 181.586 in 1995]

Â Â Â Â Â  181.509 [1993 c.807 Â§3; renumbered 181.587 in 1995]

Â Â Â Â Â  181.510 [1963 c.547 Â§3; repealed by 1975 c.548 Â§4 (181.511 enacted in lieu of 181.510)]

CRIME REPORTING

Â Â Â Â Â  181.511 Fingerprints, identifying data, disposition report required upon arrest. (1) A law enforcement agency immediately upon the arrest of a person for a crime for which criminal offender information must be provided under ORS 181.515 shall:

Â Â Â Â Â  (a) Place the arrested personÂs fingerprints and identifying data on forms prescribed or furnished by the Department of State Police bureau of criminal identification, photograph the arrested person and promptly transmit the form and photograph to the bureau.

Â Â Â Â Â  (b) If the arrest is disposed of by the arresting agency, cause the disposition report to be completed and promptly transmitted to the bureau.

Â Â Â Â Â  (c) If the arrest is not disposed of by the agency, cause the disposition report to be forwarded, except as otherwise provided in section 3, chapter 553, Oregon Laws 1987, to the court that will dispose of the charge, for further action in accordance with ORS 181.521.

Â Â Â Â Â  (2) A law enforcement agency may record, in addition to fingerprints, the palm prints, sole prints, toe prints or other personal identifiers when, in the discretion of the agency, it is necessary to effect identification of the persons or to the investigation of the crime charged.

Â Â Â Â Â  (3) A law enforcement agency, for the purpose of identification, may record and submit to the bureau the fingerprints of persons arrested for crimes for which criminal offender information is not required under ORS 181.515. [1975 c.548 Â§5 (enacted in lieu of 181.510); 1983 c.763 Â§55; 1987 c.475 Â§6; 1987 c.553 Â§1; 2007 c.71 Â§55]

Â Â Â Â Â  181.515 Crimes for which criminal offender information is required. The following crimes are crimes for which criminal offender information must be provided:

Â Â Â Â Â  (1) Any felony;

Â Â Â Â Â  (2) Any misdemeanor or other offense which involves criminal sexual conduct; or

Â Â Â Â Â  (3) Any crime which involves a violation of the Uniform Controlled Substances Act. [1987 c.475 Â§4]

Â Â Â Â Â  181.517 [1989 c.984 Â§1; 1991 c.386 Â§10; 1991 c.389 Â§1; 1993 c.147 Â§1; 1995 c.422 Â§59; 1995 c.429 Â§1; 1995 c.768 Â§11; renumbered 181.594 in 1995]

Â Â Â Â Â  181.518 [1989 c.984 Â§2; 1991 c.389 Â§2; 1993 c.147 Â§2; 1995 c.422 Â§60; renumbered 181.595 in 1995]

Â Â Â Â Â  181.519 [1989 c.984 Â§3; 1991 c.389 Â§3; 1993 c.147 Â§3; 1995 c.422 Â§61; renumbered 181.596 in 1995]

Â Â Â Â Â  181.520 [1963 c.547 Â§4; repealed by 1975 c.548 Â§6 (181.521 enacted in lieu of 181.520)]

Â Â Â Â Â  181.521 Transmittal of disposition report. When a court receives a disposition report from a law enforcement agency pursuant to ORS 181.511, the court shall transmit disposition information to the Department of State Police bureau of criminal identification in a manner and format determined by the State Court Administrator after consultation with the bureau. [1975 c.548 Â§6a (enacted in lieu of 181.520); 1983 c.763 Â§56; 1987 c.553 Â§2; 2007 c.71 Â§56]

Â Â Â Â Â  181.525 Copy of certain disposition reports to Teacher Standards and Practices Commission and Department of Education. Whenever any court or district attorney receives a disposition report and the court or district attorney has cause to believe that the arrested person who is the subject of the report is an employee of a school district or is licensed as a school teacher or administrator and that the charge involves a violation of any crime listed in ORS 342.143 (3) or 342.175 (2), the court or district attorney shall cause the Teacher Standards and Practices Commission and the Department of Education to be sent a copy of the completed disposition report. [1987 c.503 Â§4; 1993 c.674 Â§2]

Â Â Â Â Â  181.530 Report of release or escape from state institution of certain inmates. (1) The superintendent of any institution of this state shall notify the Department of State Police bureau of criminal identification prior to the release or immediately after the escape from the institution of any person committed to the institution for a crime for which a report is required or under civil commitment as a sexually dangerous person. The notice shall state the name of the person to be released or who has escaped, the county in which the person was convicted or from which the person was committed and, if known, the address or locality at which the person will reside.

Â Â Â Â Â  (2) Promptly upon receipt of the notice required by subsection (1) of this section, the bureau shall notify all law enforcement agencies in the county in which the person was convicted or from which the person was committed and in the county, if known, in which the person will reside. [1963 c.547 Â§5; 2007 c.71 Â§57]

Â Â Â Â Â  181.533 Criminal records check; qualified entities; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized agencyÂ means the Department of State Police or other governmental agency designated by the state to report, receive or disseminate criminal offender information.

Â Â Â Â Â  (b) ÂQualified entityÂ means a business or organization that:

Â Â Â Â Â  (A) Provides care or placement services, or licenses or certifies others to provide care or placement services, for children, elderly persons or dependent persons;

Â Â Â Â Â  (B) Is not governed by a state regulatory or licensing agency; and

Â Â Â Â Â  (C) Has been determined by an authorized agency to meet the criteria established by the authorized agency by rule under subsection (9) of this section.

Â Â Â Â Â  (c) ÂSubject individualÂ means a person who is employed or seeks to be employed by a qualified entity or who is providing services or seeks to provide services to a qualified entity on a contractual or volunteer basis.

Â Â Â Â Â  (2) An entity may request from an authorized agency a criminal records check for purposes of evaluating the fitness of a subject individual as an employee, contractor or volunteer. The authorized agency may access state and federal criminal records under this subsection only through use of the subject individualÂs fingerprints.

Â Â Â Â Â  (3) Before an authorized agency may conduct a criminal records check under this section:

Â Â Â Â Â  (a) The authorized agency shall determine whether the entity requesting the criminal records check is a qualified entity;

Â Â Â Â Â  (b) The qualified entity must establish criteria to be used by the authorized agency in reviewing the criminal offender information for a final record check determination;

Â Â Â Â Â  (c) The qualified entity must provide the criteria established under paragraph (b) of this subsection to the authorized agency; and

Â Â Â Â Â  (d) The qualified entity must have informed the subject individual that the qualified entity might request a fingerprint-based criminal records check and that the subject individual may obtain a copy of the record check report from, or challenge the accuracy or completeness of the record check report through, the authorized agency or the Federal Bureau of Investigation.

Â Â Â Â Â  (4)(a) Upon receipt of a subject individualÂs criminal offender information, the authorized agency shall make a final record check determination by comparing the criminal offender information with the criteria provided to the authorized agency by the qualified entity under subsection (3)(c) of this section. In making the final record check determination, the authorized agency may consider only information that the Department of State Police may disclose under ORS 181.560.

Â Â Â Â Â  (b) An authorized agency is immune from civil liability that might otherwise be incurred or imposed for making the final record check determination under this subsection.

Â Â Â Â Â  (5) An authorized agency may not transfer a fingerprint card used to conduct the criminal records check unless the public agency or person receiving the fingerprint card agrees to destroy or return the fingerprint card to the authorized agency.

Â Â Â Â Â  (6) If the public agency or person returns a fingerprint card to the authorized agency, the authorized agency shall destroy the fingerprint card. The authorized agency may not keep a record of the fingerprints.

Â Â Â Â Â  (7) The authorized agency shall permit a subject individual to inspect the individualÂs
Oregon
and Federal Bureau of Investigation criminal offender information after positive identification has been established based upon fingerprints.

Â Â Â Â Â  (8) Challenges to the accuracy or completeness of information provided by the authorized agency, the Federal Bureau of Investigation and agencies reporting information to the authorized agency or bureau must be made through the authorized agency or bureau.

Â Â Â Â Â  (9) The authorized agency shall adopt rules to implement this section. The rules may include but are not limited to:

Â Â Â Â Â  (a) Criteria to be used by the authorized agency to determine whether an entity is a qualified entity; and

Â Â Â Â Â  (b) Fees to be charged for conducting criminal records checks under this section in amounts not to exceed the actual costs of acquiring and furnishing criminal offender information. [2001 c.871 Â§1]

Â Â Â Â Â  Note: 181.533 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.534 Criminal records check; authorized agencies; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized agencyÂ means state government as defined in ORS 174.111 and the Oregon State Bar. ÂAuthorized agencyÂ does not include:

Â Â Â Â Â  (A) The
Oregon
State
Lottery Commission or the
Oregon
State
Lottery; or

Â Â Â Â Â  (B) A criminal justice agency, as defined in ORS 181.010, that is authorized by federal law to receive fingerprint-based criminal records checks from the Federal Bureau of Investigation.

Â Â Â Â Â  (b) ÂSubject individualÂ means a person from whom an authorized agency may require fingerprints pursuant to statute for the purpose of enabling the authorized agency to request a state or nationwide criminal records check.

Â Â Â Â Â  (2) An authorized agency may request that the Department of State Police conduct a criminal records check on a subject individual for non-criminal justice purposes. If a nationwide criminal records check of a subject individual is necessary, the authorized agency may request that the Department of State Police conduct the check, including fingerprint identification, through the Federal Bureau of Investigation.

Â Â Â Â Â  (3) The Department of State Police shall provide the results of a criminal records check conducted pursuant to subsection (2) of this section to the authorized agency requesting the check.

Â Â Â Â Â  (4) The Federal Bureau of Investigation shall return or destroy the fingerprint cards used to conduct the criminal records check and may not keep any record of the fingerprints. If the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, the Department of State Police shall cease to send the cards to the federal bureau but shall continue to process the information through other available resources.

Â Â Â Â Â  (5) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the department shall destroy the fingerprint cards and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (6) If only a state criminal records check is conducted, the Department of State Police shall destroy the fingerprint cards after the criminal records check is completed and the results of the criminal records check provided to the authorized agency and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (7) An authorized agency may conduct criminal records checks on subject individuals through the Law Enforcement Data System maintained by the Department of State Police in accordance with rules adopted, and procedures established, by the Department of State Police.

Â Â Â Â Â  (8) An authorized agency and the Department of State Police shall permit a subject individual for whom a fingerprint-based criminal records check was conducted to inspect the individualÂs own state and national criminal offender records and, if requested by the subject individual, provide the individual with a copy of the individualÂs own state and national criminal offender records.

Â Â Â Â Â  (9) Each authorized agency, in consultation with the Department of State Police, shall adopt rules to implement this section and other statutes relating to criminal offender information obtained through fingerprint-based criminal records checks. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) Specifying categories of subject individuals who are subject to criminal records checks.

Â Â Â Â Â  (b) Specifying the information that may be required from a subject individual to permit a criminal records check.

Â Â Â Â Â  (c) Specifying which programs or services are subject to this section.

Â Â Â Â Â  (d) Specifying the types of crimes that may be considered in reviewing criminal offender information of a subject individual.

Â Â Â Â Â  (e) Specifying when a nationwide fingerprint-based criminal records check must be conducted. An authorized agency shall consider the additional cost of obtaining a nationwide fingerprint-based criminal records check when adopting rules under this subsection.

Â Â Â Â Â  (f) If the authorized agency uses criminal records checks for agency employment purposes:

Â Â Â Â Â  (A) Determining when and under what conditions a subject individual may be hired on a preliminary basis pending a criminal records check; and

Â Â Â Â Â  (B) Defining the conditions under which a subject individual may participate in training, orientation and work activities pending completion of a criminal records check.

Â Â Â Â Â  (g) Establishing fees in an amount not to exceed the actual cost of acquiring and furnishing criminal offender information.

Â Â Â Â Â  (10) The Department of State Police shall verify that an authorized agency has adopted the rules required by subsection (9) of this section.

Â Â Â Â Â  (11) Except as otherwise provided in ORS 181.612, an authorized agency, using the rules adopted under subsection (9) of this section, shall determine whether a subject individual is fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit, based on the criminal records check obtained pursuant to this section, on any false statements made by the individual regarding the criminal history of the individual and on any refusal to submit or consent to a criminal records check including fingerprint identification. If a subject individual is determined to be unfit, then the individual may not hold the position, provide services, be employed or be granted a license, certification, registration or permit.

Â Â Â Â Â  (12) Except as otherwise provided in ORS 181.612, in making the fitness determination under subsection (11) of this section, the authorized agency shall consider:

Â Â Â Â Â  (a) The nature of the crime;

Â Â Â Â Â  (b) The facts that support the conviction or pending indictment or that indicate the making of the false statement;

Â Â Â Â Â  (c) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individualÂs present or proposed position, services, employment, license, certification or registration; and

Â Â Â Â Â  (d) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification, registration or permit. Intervening circumstances include but are not limited to:

Â Â Â Â Â  (A) The passage of time since the commission of the crime;

Â Â Â Â Â  (B) The age of the subject individual at the time of the crime;

Â Â Â Â Â  (C) The likelihood of a repetition of offenses or of the commission of another crime;

Â Â Â Â Â  (D) The subsequent commission of another relevant crime;

Â Â Â Â Â  (E) Whether the conviction was set aside and the legal effect of setting aside the conviction; and

Â Â Â Â Â  (F) A recommendation of an employer.

Â Â Â Â Â  (13) An authorized agency and an employee of an authorized agency acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for determining, pursuant to subsection (11) of this section, that a subject individual is fit or not fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit. An authorized agency and an employee of an authorized agency acting within the course and scope of employment who in good faith comply with this section are not liable for employment-related decisions based on determinations made under subsection (11) of this section. An authorized agency or an employee of an authorized agency acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under this section.

Â Â Â Â Â  (14)(a) Each authorized agency shall establish by rule a contested case process by which a subject individual may appeal the determination that the individual is fit or not fit to hold a position, provide services, be employed or be granted a license, certification, registration or permit on the basis of information obtained as the result of a criminal records check conducted pursuant to this section. Challenges to the accuracy or completeness of information provided by the Department of State Police, the Federal Bureau of Investigation and agencies reporting information to the Department of State Police or Federal Bureau of Investigation must be made through the Department of State Police, Federal Bureau of Investigation or reporting agency and not through the contested case process required by this paragraph.

Â Â Â Â Â  (b) A subject individual who is employed by an authorized agency and who is determined not to be fit for a position on the basis of information obtained as the result of a criminal records check conducted pursuant to this section may appeal the determination through the contested case process adopted under this subsection or applicable personnel rules, policies and collective bargaining provisions. An individualÂs decision to appeal a determination through personnel rules, policies and collective bargaining provisions is an election of remedies as to the rights of the individual with respect to the fitness determination and is a waiver of the contested case process.

Â Â Â Â Â  (15) Criminal offender information is confidential. Authorized agencies and the Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information.

Â Â Â Â Â  (16) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the authorized agency shall deny the employment of the individual, or revoke or deny any applicable position, authority to provide services, license, certification, registration or permit.

Â Â Â Â Â  (17) If an authorized agency requires a criminal records check of employees, prospective employees, contractors, vendors or volunteers or applicants for a license, certification, registration or permit, the application forms of the authorized agency must contain a notice that the person is subject to fingerprinting and a criminal records check. [2005 c.730 Â§2]

Â Â Â Â Â  Note: 181.534 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.535 [1975 c.549 Â§19; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  181.536 [1997 c.753 Â§Â§15,16; 1999 c.59 Â§37; 1999 c.1057 Â§2; repealed by 2005 c.730 Â§77]

Â Â Â Â Â  181.537 Authority of Department of Human Services and Employment Department to require fingerprints; qualified entities; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCareÂ means the provision of care, treatment, education, training, instruction, supervision, placement services, recreation or support to children, the elderly or persons with disabilities.

Â Â Â Â Â  (b) ÂQualified entityÂ means a community mental health and developmental disabilities program, a local health department or an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that provides care, including a business or organization that licenses, certifies or registers others to provide care.

Â Â Â Â Â  (2) The Department of Human Services and the Employment Department may require the fingerprints of a person for the purpose of requesting a state or nationwide criminal records check of the person under ORS 181.534:

Â Â Â Â Â  (a) For agency employment purposes;

Â Â Â Â Â  (b) For the purposes of licensing, certifying, registering or otherwise regulating or administering programs, persons or qualified entities that provide care;

Â Â Â Â Â  (c) For the purposes of employment decisions by or for qualified entities that are regulated or otherwise subject to oversight by the Department of Human Services and that provide care; or

Â Â Â Â Â  (d) For the purposes of employment decisions made by a mass transit district or transportation district for qualified entities that, under contracts with the district or the Department of Human Services, employ persons to operate motor vehicles for the transportation of medical assistance program clients.

Â Â Â Â Â  (3) The Department of Human Services may conduct criminal records checks on a person through the Law Enforcement Data System maintained by the Department of State Police, if deemed necessary by the Department of Human Services to protect children, elderly persons, persons with disabilities or other vulnerable persons.

Â Â Â Â Â  (4) The Department of Human Services may furnish to qualified entities, in accordance with the Department of Human ServicesÂ rules and the rules of the Department of State Police, information received from the Law Enforcement Data System. However, any criminal offender records and information furnished to the Department of Human Services by the Federal Bureau of Investigation through the Department of State Police may not be disseminated to qualified entities.

Â Â Â Â Â  (5) A qualified entity, using rules adopted by the Department of Human Services, shall determine under this section whether a person is fit to hold a position, provide services, be employed or, if the qualified entity has authority to make such a determination, be licensed, certified or registered, based on the criminal records check obtained pursuant to ORS 181.534, any false statements made by the person regarding the criminal history of the person and any refusal to submit or consent to a criminal records check including fingerprint identification. If a person is determined to be unfit, then that person may not hold the position, provide services or be employed, licensed, certified or registered.

Â Â Â Â Â  (6) In making the fitness determination under subsection (5) of this section, the qualified entity shall consider:

Â Â Â Â Â  (a) The nature of the crime;

Â Â Â Â Â  (b) The facts that support the conviction or pending indictment or indicate the making of the false statement;

Â Â Â Â Â  (c) The relevancy, if any, of the crime or the false statement to the specific requirements of the personÂs present or proposed position, services, employment, license, certification or registration; and

Â Â Â Â Â  (d) Intervening circumstances relevant to the responsibilities and circumstances of the position, services, employment, license, certification or registration. Intervening circumstances include but are not limited to the passage of time since the commission of the crime, the age of the person at the time of the crime, the likelihood of a repetition of offenses, the subsequent commission of another relevant crime and a recommendation of an employer.

Â Â Â Â Â  (7) The Department of Human Services and the Employment Department may make fitness determinations based on criminal offender records and information furnished by the Federal Bureau of Investigation through the Department of State Police only as provided in ORS 181.534.

Â Â Â Â Â  (8) A qualified entity and an employee of a qualified entity acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for determining pursuant to subsection (5) of this section that a person is fit or not fit to hold a position, provide services or be employed, licensed, certified or registered. A qualified entity, employee of a qualified entity acting within the course and scope of employment and an employer or employerÂs agent who in good faith comply with this section and the decision of the qualified entity or employee of the qualified entity acting within the course and scope of employment are not liable for the failure to hire a prospective employee or the decision to discharge an employee on the basis of the qualified entityÂs decision. An employee of the state acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under this section.

Â Â Â Â Â  (9) The Department of Human Services shall develop a system that maintains information regarding criminal records checks in order to minimize the administrative burden imposed by this section and ORS 181.534. Records maintained under this subsection are confidential and may not be disseminated except for the purposes of this section and in accordance with the rules of the Department of Human Services and the Department of State Police. Nothing in this subsection permits the Department of Human Services to retain fingerprint cards obtained pursuant to this section.

Â Â Â Â Â  (10) In addition to the rules required by ORS 181.534, the Department of Human Services, in consultation with the Department of State Police, shall adopt rules:

Â Â Â Â Â  (a) Specifying which qualified entities are subject to this section;

Â Â Â Â Â  (b) Specifying which qualified entities may request criminal offender information;

Â Â Â Â Â  (c) Specifying which qualified entities are responsible for deciding whether a subject individual is not fit for a position, service, license, certification, registration or employment; and

Â Â Â Â Â  (d) Specifying when a qualified entity, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under subsection (5) of this section using the information maintained by the Department of Human Services pursuant to subsection (9) of this section.

Â Â Â Â Â  (11) If a person refuses to consent to the criminal records check or refuses to be fingerprinted, the qualified entity shall deny or terminate the employment of the person, or revoke or deny any applicable position, authority to provide services, employment, license, certification or registration.

Â Â Â Â Â  (12) If the qualified entity requires a criminal records check of employees or other persons, the application forms of the qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check. [1979 c.732 Â§2; 1983 c.714 Â§1; 1985 c.792 Â§1; 1989 c.364 Â§4; 1989 c.439 Â§1; 1991 c.390 Â§1; 1993 c.344 Â§48; 1993 c.674 Â§10; 1995 c.446 Â§1; 1997 c.753 Â§1; 1999 c.1057 Â§1; 2003 c.14 Â§79; 2003 c.200 Â§1; 2005 c.730 Â§3]

Â Â Â Â Â  181.538 Criminal identification information available to Native American tribe. (1) Upon the request of a Native American tribe, and in compliance with procedures adopted by the Department of State Police under ORS 181.555, the Department of State Police shall furnish to the authorized staff of the Native American tribe such information on a subject individual or contractor as the Department of State Police may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized criminal offender information. With the approval of the Department of State Police, a local law enforcement agency may furnish the information described in this subsection to a Native American tribe.

Â Â Â Â Â  (2)(a) Subsequent to furnishing the information required under subsection (1) of this section, the Department of State Police shall conduct nationwide criminal records checks of the subject individual or contractor through the Federal Bureau of Investigation by use of the subject individualÂs or contractorÂs fingerprints and shall report the results to the staff of the Native American tribe, who must be specifically authorized to receive the information. In accordance with the procedures of the Department of State Police, a local law enforcement agency may conduct the criminal records check described in this paragraph if the local law enforcement agency has received approval under subsection (1) of this section.

Â Â Â Â Â  (b) The Department of State Police shall return the fingerprint cards to the Native American tribe.

Â Â Â Â Â  (3) For purposes of requesting and receiving the information and data described in subsections (1) and (2) of this section, Native American tribes are designated agencies for purposes of ORS 181.010 to 181.560 and 181.715 to 181.730.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂContractorÂ means any natural person or corporation, trust, association, partnership, joint venture, subsidiary or other business entity with whom a Native American tribe intends to contract for the purpose of providing supplies or services related to tribal gaming, or any control person of a contractor.

Â Â Â Â Â  (b) ÂControl personÂ means:

Â Â Â Â Â  (A) In a privately owned corporation, the officers, directors and stockholders of the parent company and, if applicable, each of its subsidiaries.

Â Â Â Â Â  (B) In a publicly owned corporation, the officers and directors of the parent company, each of its subsidiaries and stockholders owning at least 15 percent of the companyÂs stock.

Â Â Â Â Â  (C) In a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (D) In an association, the members, officers and directors.

Â Â Â Â Â  (E) In a partnership or joint venture, the general partners, limited partners or joint venturers.

Â Â Â Â Â  (F) A member of the immediate family of any of the persons listed in subparagraphs (A) to (E) of this paragraph if the person is involved in the business.

Â Â Â Â Â  (G) A subcontractor of a contractor, if the subcontractor performs more than 50 percent of the contractorÂs contract with the Native American tribe.

Â Â Â Â Â  (c) ÂNative American tribeÂ means any recognized Native American tribe or band of tribes:

Â Â Â Â Â  (A) Authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., and the State of Oregon to conduct gambling operations on tribal land; or

Â Â Â Â Â  (B) Eligible for special programs and services provided by the
United States
to Indians because of their status as Indians.

Â Â Â Â Â  (d) ÂSubject individualÂ means a person who is:

Â Â Â Â Â  (A) Applying for employment at a tribal gaming facility as a key employee, high security employee, low security employee or management employee; or

Â Â Â Â Â  (B) Employed or applying for employment with a tribal government or agency responsible for child care, child welfare, law enforcement, education, health care, housing or social services. [1995 c.723 Â§1; 2001 c.871 Â§4]

Â Â Â Â Â  Note: 181.538 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.539 [1993 c.674 Â§3; 1995 c.67 Â§39; 1995 c.446 Â§2; 1997 c.536 Â§3; 1999 c.199 Â§6; 1999 c.200 Â§24; 1999 c.1054 Â§3; 2001 c.407 Â§3; 2005 c.512 Â§27; 2005 c.730 Â§78; 2007 c.858 Â§59; repealed by 2007 c.35 Â§7]

Â Â Â Â Â  181.540 [1963 c.547 Â§7; 1973 c.794 Â§16; 1975 c.548 Â§7; 1979 c.518 Â§1; 1981 c.905 Â§3; 1983 c.338 Â§900; 1987 c.503 Â§5; 1995 c.134 Â§2; renumbered 181.548 in 2003]

Â Â Â Â Â  181.541 [2003 c.250 Â§1; 2005 c.730 Â§5; renumbered 178.065 in 2005]

Â Â Â Â Â  181.548 Confidentiality of some records. (1) Notwithstanding the provisions of ORS 192.410 to 192.505 relating to public records the fingerprints, photographs, records and reports compiled under ORS 137.225, 181.010, 181.511, 181.521, 181.555, 805.060 and this section are confidential and exempt from public inspection except:

Â Â Â Â Â  (a) As ordered by a court;

Â Â Â Â Â  (b) As provided in rules adopted by the Department of State Police under ORS chapter 183 to govern access to and use of computerized criminal offender information including access by an individual for review or challenge of the individualÂs own records;

Â Â Â Â Â  (c) As provided in ORS 181.555 and 181.560;

Â Â Â Â Â  (d) As provided in ORS 181.525; or

Â Â Â Â Â  (e) As provided in ORS 418.747 (5).

Â Â Â Â Â  (2) The records of the department of crime reports to the department and of arrests made by the department, however, shall not be confidential and shall be available in the same manner as the records of arrest and reports of crimes of other law enforcement agencies under ORS 192.501 (3). [Formerly 181.540]

Â Â Â Â Â  181.550 Reporting of crime statistics. (1) All law enforcement agencies shall report to the Department of State Police statistics concerning crimes:

Â Â Â Â Â  (a) As directed by the department, for purposes of the Uniform Crime Reporting System of the Federal Bureau of Investigation.

Â Â Â Â Â  (b) As otherwise directed by the Governor concerning general criminal categories of criminal activities but not individual criminal records.

Â Â Â Â Â  (c) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim.

Â Â Â Â Â  (d) And other incidents arising out of domestic disturbances under ORS 133.055 (2) and 133.310 (3).

Â Â Â Â Â  (2) The department shall prepare:

Â Â Â Â Â  (a) Quarterly and annual reports for the use of agencies reporting under subsection (1) of this section, and others having an interest therein;

Â Â Â Â Â  (b) An annual public report of the statistics on the incidence of crime motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim;

Â Â Â Â Â  (c) Quarterly and annual reports of the statistics on the incidence of crimes and incidents of domestic disturbances; and

Â Â Â Â Â  (d) Special reports as directed by the Governor. [1973 c.130 Â§2; 1989 c.1028 Â§1; 1991 c.552 Â§1; 1993 c.188 Â§11; 2007 c.70 Â§46]

Â Â Â Â Â  181.555 Establishment of procedures for access to criminal record information; rules. The Department of State Police shall adopt rules under ORS chapter 183 establishing procedures:

Â Â Â Â Â  (1) To provide access to criminal offender information by criminal justice agencies and by other state and local agencies.

Â Â Â Â Â  (2)(a) To permit a person or agency not included in subsection (1) of this section to inquire as to whether the department has compiled criminal offender information on an individual.

Â Â Â Â Â  (b) To provide that any person making an inquiry under paragraph (a) of this subsection furnish the department with such information known to the inquirer as will assist the department in identifying and notifying the individual about whom the information is sought. If the information is sought by an employer for employment purposes, the employer first shall have advised the employee or prospective employee that such information might be sought and shall state upon making the request that the individual has been so advised and the manner in which the individual was so advised.

Â Â Â Â Â  (3) To provide each individual about whom criminal offender information has been compiled the right to inspect and challenge that criminal offender information.

Â Â Â Â Â  (4) Providing for purging or updating of inaccurate or incomplete information. [1975 c.548 Â§8; 1981 c.905 Â§6]

Â Â Â Â Â  181.556 Fee waiver. (1) When the Department of State Police is asked to provide criminal offender information under ORS 181.533 or 181.555 (2), the department shall waive any fee otherwise charged by the department for providing the information if:

Â Â Â Â Â  (a) The request is made by an organization; and

Â Â Â Â Â  (b) The individual about whom the criminal offender information is sought is a volunteer, or prospective volunteer, of the organization.

Â Â Â Â Â  (2) In addition to waiving any fee otherwise charged by the department, the department may not charge the individual or organization the fee charged by the Federal Bureau of Investigation for conducting nationwide criminal records checks.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDependent personÂ means a person who, because of physical or mental disability, or medical disability due to alcohol or drug dependence, needs mentoring or tutoring programs.

Â Â Â Â Â  (b) ÂElderly personÂ means a person 65 years of age or older.

Â Â Â Â Â  (c) ÂMentoring programÂ means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person that allows the youth, dependent person or elderly person to achieve that personÂs greatest potential. A sustained relationship typically lasts nine months or longer.

Â Â Â Â Â  (d) ÂOrganizationÂ means a qualified entity that:

Â Â Â Â Â  (A) Is exempt from taxation under section 501(c) of the Internal Revenue Code, as amended and in effect on January 1, 2002; and

Â Â Â Â Â  (B) Provides mentoring programs or tutoring programs.

Â Â Â Â Â  (e) ÂQualified entityÂ has the meaning given that term in ORS 181.533.

Â Â Â Â Â  (f) ÂTutoring programÂ means a program that provides a committed, sustained, one-to-one relationship between a volunteer and a youth, dependent person or elderly person based upon a specified activity that increases specific skills of the youth, dependent person or elderly person. A sustained relationship typically lasts nine months or longer.

Â Â Â Â Â  (g) ÂYouthÂ means a person who has not attained 18 years of age. [1999 c.777 Â§2; 2001 c.871 Â§2]

Â Â Â Â Â  Note: 181.556 was added to and made a part of 181.010 to 181.560 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.557 Procedure when information requested by designated agency. (1) When a designated agency requests criminal offender information about an individual from the Department of State Police under ORS 181.555 (1) for agency employment, licensing or other permissible purposes, the agency shall provide documentation that the individual:

Â Â Â Â Â  (a) Gave prior written consent for the agency to make a criminal offender record check through the department; or

Â Â Â Â Â  (b) Has received written notice from the agency that a criminal offender record check may be made through the department. Notice shall be provided prior to the time the request is made and shall include:

Â Â Â Â Â  (A) A statement that the individual may challenge the accuracy of criminal offender information and notice of the manner in which the individual may be informed of the procedures adopted under ORS 181.555 (3) for challenging inaccurate criminal offender information; and

Â Â Â Â Â  (B) A statement that Title VII of the Civil Rights Act of 1964 may apply to some individuals affected by this subsection, notice of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Department of Human Services may obtain criminal offender information from the Department of State Police about an individual without first obtaining the individualÂs written consent or giving written notice to the individual when:

Â Â Â Â Â  (a) The criminal offender record check is requested for the purpose of investigating a report of child abuse or neglect; and

Â Â Â Â Â  (b) The individual is either an alleged perpetrator of the reported child abuse or neglect or is an individual who resides in or frequents the alleged victimÂs residence.

Â Â Â Â Â  (3)(a) The Department of Human Services shall provide written notice to the individual of the criminal offender record check after the department obtains criminal offender information under subsection (2) of this section.

Â Â Â Â Â  (b) Notice provided under this subsection shall include:

Â Â Â Â Â  (A) A statement that the individual may challenge the accuracy of criminal offender information and notice of the manner in which the individual may be informed of the procedures adopted under ORS 181.555 (3) for challenging inaccurate criminal offender information; and

Â Â Â Â Â  (B) A statement that Title VII of the Civil Rights Act of 1964 may apply to some individuals affected by this subsection and notice of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964. [1989 c.364 Â§2; 2007 c.543 Â§1]

Â Â Â Â Â  181.560 Procedure when information requested by other than criminal justice agency. (1) When a person or agency, other than a criminal justice agency or a law enforcement agency, pursuant to ORS 181.555 (2), requests from the Department of State Police criminal offender information regarding an individual, if the departmentÂs compiled criminal offender information on the individual contains records of any conviction, or of any arrest less than one year old on which there has been no acquittal or dismissal, the department shall respond to the request as follows:

Â Â Â Â Â  (a) The department shall send prompt written notice of the request to the individual about whom the request has been made. The department shall address the notice to the individualÂs last address known to the department and to the individualÂs address, if any, supplied by the person making the request. However, the department has no obligation to insure that the addresses are current. The notice shall state that the department has received a request for information concerning the individual and shall identify the person or agency making the request. Notice to the individual about whom the request is made shall include:

Â Â Â Â Â  (A) A copy of all information to be supplied to the person or agency making the request;

Â Â Â Â Â  (B) Notice to the individual of the manner in which the individual may become informed of the procedures adopted under ORS 181.555 (3) for challenging inaccurate criminal offender information; and

Â Â Â Â Â  (C) Notice to the individual of the manner in which the individual may become informed of rights, if any, under Title VII of the Civil Rights Act of 1964, and notice that discrimination by an employer on the basis of arrest records alone may violate federal civil rights law and that the individual may obtain further information by contacting the Bureau of Labor and Industries.

Â Â Â Â Â  (b) Fourteen days after sending notice to the individual about whom the request is made, the department shall deliver to the person or agency making the request the following information if held regarding any convictions and any arrests less than one year old on which the records show no acquittal or dismissal:

Â Â Â Â Â  (A) Date of arrest.

Â Â Â Â Â  (B) Offense for which arrest was made.

Â Â Â Â Â  (C) Arresting agency.

Â Â Â Â Â  (D) Court of origin.

Â Â Â Â Â  (E) Disposition, including sentence imposed, date of parole if any and parole revocations if any.

Â Â Â Â Â  (c) The department shall deliver only the data authorized under paragraph (b) of this subsection.

Â Â Â Â Â  (d) The department shall inform the person or agency requesting the criminal offender information that the departmentÂs response is being furnished only on the basis of similarity of names and description and that identification is not confirmed by fingerprints.

Â Â Â Â Â  (2) If the department holds no criminal offender information on an individual, or the departmentÂs compiled criminal offender information on the individual consists only of nonconviction data, the department shall respond to a request under this section that the individual has no criminal record and shall release no further information.

Â Â Â Â Â  (3) The department shall keep a record of all persons and agencies making inquiries under ORS 181.555 (2) and shall keep a record of the names of the individuals about whom such persons or agencies are inquiring, regardless of whether the department has compiled any criminal offender information on the individuals. These records shall be public records and shall be available for inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (4) Nothing in ORS 181.066, 181.548, 181.555 or this section is intended to prevent the department from charging a reasonable fee, pursuant to ORS 192.440, for responding to a criminal offender information inquiry or for making information available under ORS 181.555 or this section. [1981 c.905 Â§5]

Â Â Â Â Â  181.570 [1975 c.375 Â§1; repealed by 1979 c.485 Â§1]

Â Â Â Â Â  181.575 Specific information not to be collected or maintained. No law enforcement agency, as defined in ORS 181.010, may collect or maintain information about the political, religious or social views, associations or activities of any individual, group, association, organization, corporation, business or partnership unless such information directly relates to an investigation of criminal activities, and there are reasonable grounds to suspect the subject of the information is or may be involved in criminal conduct. [1981 c.905 Â§8]

Note: 181.575 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.580 Report of suspected criminal homicide; form and time of report; compilation; comparison. (1) As used in this section, Âcriminal homicideÂ has the meaning provided in ORS 163.005.

Â Â Â Â Â  (2) Any criminal justice agency within the State of
Oregon
having primary responsibility for investigation of the case shall provide information relating to any suspected criminal homicide to the Superintendent of State Police within 25 days after its discovery. The criminal justice agency shall submit the information on a form which shall be developed and provided by the Department of State Police. The form shall contain only information necessary to aid law enforcement personnel in comparing homicides and suspected homicides and discovering those exhibiting similar characteristics. The Department of State Police shall enter information submitted by an investigating agency into a file controlled by the Department of State Police and shall compare such information to information on other homicides or suspected homicides, for the purpose of discovering similarities in criminal methods and suspect descriptions. The Department of State Police shall advise the concerned investigating agencies if the Department of State Police finds homicides exhibiting similar criminal methods or suspect descriptions.

Â Â Â Â Â  (3) When an investigating criminal justice agency terminates active investigation of a suspected criminal homicide due to an arrest having been made in the case, death of the primary suspect, or whatever other reason, the investigating agency shall so notify the Department of State Police within 30 days following such termination. Notification shall include the reason for terminating active investigation. [1985 c.609 Â§1; 1991 c.885 Â§5]

Â Â Â Â Â  Note: 181.580 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PREDATORY SEX OFFENDER NOTICE PROCEDURE

Â Â Â Â Â  181.585 ÂPredatory sex offenderÂ defined; determination. (1) For purposes of ORS 181.585 to 181.587, a person is a predatory sex offender if the person exhibits characteristics showing a tendency to victimize or injure others and has been convicted of a sex crime listed in ORS 181.594 (4)(a) to (d), has been convicted of attempting to commit one of those crimes or has been found guilty except for insanity of one of those crimes.

Â Â Â Â Â  (2) In determining whether a person is a predatory sex offender, an agency shall use a sex offender risk assessment scale approved by the Department of Corrections or a community corrections agency. [Formerly 181.507; 1997 c.538 Â§10; 2005 c.567 Â§16]

Â Â Â Â Â  Note: 181.585 to 181.587 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.586 Notice to appropriate persons of supervised predatory sex offender; content; additional duties of supervising agency. (1)(a) If the State Board of Parole and Post-Prison Supervision for a person on parole or post-prison supervision or the Department of Corrections or a community corrections agency for a person on probation makes a determination that the person under its supervision is a predatory sex offender, the agency supervising the person shall notify:

Â Â Â Â Â  (A) Anyone whom the agency determines is appropriate that the person is a predatory sex offender; and

Â Â Â Â Â  (B) A long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the agency knows that the person is seeking admission to the facility.

Â Â Â Â Â  (b) When a predatory sex offender has been subsequently convicted of another crime and is on supervision for that crime, the agency supervising the person, regardless of the nature of the crime for which the person is being supervised:

Â Â Â Â Â  (A) May notify anyone whom the agency determines is appropriate that the person is a predatory sex offender; and

Â Â Â Â Â  (B) Shall notify a long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the agency knows that the person is seeking admission to the facility.

Â Â Â Â Â  (2) In making a determination under subsection (1) of this section, the agency shall consider notifying:

Â Â Â Â Â  (a) The personÂs family;

Â Â Â Â Â  (b) The personÂs sponsor;

Â Â Â Â Â  (c) Residential neighbors and churches, community parks, schools, convenience stores, businesses and other places that children or other potential victims may frequent; and

Â Â Â Â Â  (d) Any prior victim of the offender.

Â Â Â Â Â  (3) When an agency determines that notification is necessary, the agency may use any method of communication that the agency determines is appropriate. The notification:

Â Â Â Â Â  (a) May include, but is not limited to, distribution of the following information:

Â Â Â Â Â  (A) The personÂs name and address;

Â Â Â Â Â  (B) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (C) The type of vehicle that the person is known to drive;

Â Â Â Â Â  (D) Any conditions or restrictions upon the personÂs probation, parole, post-prison supervision or conditional release;

Â Â Â Â Â  (E) A description of the personÂs primary and secondary targets;

Â Â Â Â Â  (F) A description of the personÂs method of offense;

Â Â Â Â Â  (G) A current photograph of the person; and

Â Â Â Â Â  (H) The name or telephone number of the personÂs parole and probation officer.

Â Â Â Â Â  (b) Shall include, if the notification is required under subsection (1)(a)(B) or (b)(B) of this section, the information described in paragraph (a)(D), (F) and (H) of this subsection.

Â Â Â Â Â  (4) Not later than 10 days after making its determination that a person is a predatory sex offender, the agency supervising the person shall:

Â Â Â Â Â  (a) Notify the Department of State Police of the personÂs status as a predatory sex offender;

Â Â Â Â Â  (b) Enter into the Law Enforcement Data System the fact that the person is a predatory sex offender; and

Â Â Â Â Â  (c) Send to the Department of State Police, by electronic or other means, all of the information listed in subsection (3) of this section that is available.

Â Â Â Â Â  (5) When the Department of State Police receives information regarding a person under subsection (4) of this section, the Department of State Police, upon request, may make the information available to the public.

Â Â Â Â Â  (6) Upon termination of its supervision of a person determined to be a predatory sex offender, the agency supervising the person shall:

Â Â Â Â Â  (a) Notify the Department of State Police:

Â Â Â Â Â  (A) Of the personÂs status as a predatory sex offender;

Â Â Â Â Â  (B) Whether the agency made a notification regarding the person under this section; and

Â Â Â Â Â  (C) Of the personÂs level of supervision immediately prior to termination of supervision; and

Â Â Â Â Â  (b) Send to the Department of State Police, by electronic or other means, the documents relied upon in determining that the person is a predatory sex offender and in establishing the personÂs level of supervision.

Â Â Â Â Â  (7) The agency supervising a person determined to be a predatory sex offender shall verify the residence address of the person every 90 days. [Formerly 181.508; 1997 c.538 Â§11; 1999 c.626 Â§10; 1999 c.843 Â§2; amendments by 1999 c.626 Â§33 and 1999 c.843 Â§3 repealed by 2001 c.884 Â§1; 2001 c.884 Â§11; 2005 c.671 Â§11]

Â Â Â Â Â  Note: See note under 181.585.

Â Â Â Â Â  181.587 Availability of information on supervised predatory sex offender. (1) Unless the agency determines that release of the information would substantially interfere with the treatment or rehabilitation of the supervised person, an agency that supervises a predatory sex offender shall make any information regarding the person that the agency determines is appropriate, including, but not limited to, the information listed in ORS 181.586 (3), available to any other person upon request.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the agency shall make the information listed in ORS 181.586 (3), or any other information regarding the supervised person that the agency determines is appropriate, available to any other person upon request if the person under supervision:

Â Â Â Â Â  (a) Is a predatory sex offender; and

Â Â Â Â Â  (b) Is neglecting to take treatment or participate in rehabilitation. [Formerly 181.509]

Â Â Â Â Â  Note: See note under 181.585.

Â Â Â Â Â  181.588 Notice to public of unsupervised predatory sex offender; content. (1) Notwithstanding any other provision of law, when a person who has been under supervision by the Department of Corrections or a community corrections agency is no longer under supervision, the Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that the person is a predatory sex offender if:

Â Â Â Â Â  (a) While the person was under supervision, the person was determined to be a predatory sex offender as provided in ORS 181.585 and notification under ORS 181.586 was made to someone other than the personÂs family; and

Â Â Â Â Â  (b) The personÂs last primary supervising authority has notified the Department of State Police that the person was under a high level of supervision at the termination of the personÂs most recent period of supervision.

Â Â Â Â Â  (2) The Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that a person is a predatory sex offender if:

Â Â Â Â Â  (a) The Department of State Police, the chief of police or the county sheriff determines that the person is a predatory sex offender as provided in ORS 181.585; and

Â Â Â Â Â  (b) The person was not under supervision in this state or for some other reason was not subject to a determination under ORS 181.586.

Â Â Â Â Â  (3) When the circumstances authorizing notification to the public of a personÂs status as a predatory sex offender under subsection (1) or (2) of this section exist, the Department of State Police, chief of police or county sheriff shall notify a long term care facility, as defined in ORS 442.015, or a residential care facility, as defined in ORS 443.400, that the person is a predatory sex offender if the department, chief of police or county sheriff knows that the person is seeking admission to the facility.

Â Â Â Â Â  (4) Notification under subsection (1), (2) or (3) of this section may include distribution of any information listed in ORS 181.586 (3)(a). Notification under subsection (3) of this section shall include distribution of the information listed in ORS 181.586 (3)(b). [1995 c.429 Â§11; 1997 c.538 Â§12; 1999 c.626 Â§14; amendments by 1999 c.626 Â§37 repealed by 2001 c.884 Â§1; 2001 c.884 Â§10; 2005 c.671 Â§12]

Â Â Â Â Â  Note: 181.588 and 181.589 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.589 Notice to public of unsupervised juvenile predatory sex offender; content. (1) Notwithstanding any other provision of law, the Department of State Police, the chief of police of a city police department or a county sheriff may notify the public that a person is a predatory sex offender if:

Â Â Â Â Â  (a) The person is required to report under ORS 181.595, 181.596 or 181.597 after being found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (b) The person is not under the supervision of the juvenile court; and

Â Â Â Â Â  (c) The Department of State Police, chief of police or sheriff, after consulting with the personÂs last primary supervising agency, determines that the person is a predatory sex offender as provided in ORS 181.585.

Â Â Â Â Â  (2) Notification under subsection (1) of this section may include any of the following information:

Â Â Â Â Â  (a) The personÂs name and address;

Â Â Â Â Â  (b) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (c) The type of vehicle the person is known to drive;

Â Â Â Â Â  (d) Any conditions or restrictions upon the personÂs release;

Â Â Â Â Â  (e) A description of the personÂs primary and secondary victims of choice;

Â Â Â Â Â  (f) A description of the personÂs method of offense;

Â Â Â Â Â  (g) A current photograph of the person; and

Â Â Â Â Â  (h) The name or work telephone number of the personÂs parole and probation officer. [1995 c.422 Â§Â§62,62a; 1997 c.538 Â§15; 1999 c.626 Â§15; amendments by 1999 c.626 Â§38 repealed by 2001 c.884 Â§1; 2005 c.264 Â§19]

Â Â Â Â Â  Note: See note under 181.588.

Â Â Â Â Â  181.590 Agreements to resolve concerns about community notification. Upon the request of the Department of State Police, a chief of police, a county sheriff or a supervising agency, a supervising agency or an agency having responsibility for community notification shall enter into agreements to resolve concerns regarding community notification. As used in this section:

Â Â Â Â Â  (1) ÂCommunity notificationÂ means the disclosure of information to the public as provided in ORS 181.585 to 181.587, 181.588 and 181.589.

Â Â Â Â Â  (2) ÂSupervising agencyÂ means a governmental entity responsible for supervising a person required to report under ORS 181.595 or 181.596. [1999 c.626 Â§22]

Â Â Â Â Â  Note: 181.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SEX OFFENDER REGISTRATION

Â Â Â Â Â  181.592 Sex offender information; release to public. (1) The Department of State Police shall enter into the Law Enforcement Data System the sex offender information obtained from the sex offender registration forms submitted under ORS 181.595, 181.596 and 181.597. The department shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 181.595, 181.596 or 181.597 if the conviction or adjudication that gave rise to the registration obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (2)(a) When a person is under supervision for the first time as a result of a conviction for an offense requiring reporting as a sex offender, the department, a chief of police or a county sheriff shall release, upon request, only the following information about the sex offender:

Â Â Â Â Â  (A) The sex offenderÂs name and date of birth;

Â Â Â Â Â  (B) A physical description of the sex offender and a photograph, if applicable;

Â Â Â Â Â  (C) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (D) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (E) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the sex offender is under the supervision of the Oregon Youth Authority or a county juvenile department, the Department of State Police, chief or police or county sheriff shall release only:

Â Â Â Â Â  (A) The sex offenderÂs name and year of birth;

Â Â Â Â Â  (B) The name and zip code of the city where the sex offender resides;

Â Â Â Â Â  (C) The name and telephone number of a contact person at the agency that is supervising the sex offender; and

Â Â Â Â Â  (D) The name of institutions of higher education that the sex offender attends or at which the sex offender works or carries on a vocation.

Â Â Â Â Â  (c) An agency that supervises a sex offender shall release, upon request, any information that may be necessary to protect the public concerning the sex offender.

Â Â Â Â Â  (3) Except as otherwise limited by subsection (2)(a) and (b) of this section regarding persons who are under supervision for the first time as sex offenders, the Department of State Police, a chief of police or a county sheriff shall release, upon request, any information that may be necessary to protect the public concerning sex offenders who reside in a specific area or concerning a specific sex offender. However, the entity releasing the information may not release the identity of a victim of a sex crime.

Â Â Â Â Â  (4)(a) The department may make the information described in subsections (2) and (3) of this section available to the public, without the need for a request, by electronic or other means. The department shall make information about a person who is under supervision for the first time as a result of a conviction for an offense that requires reporting as a sex offender accessible only by the use of the sex offenderÂs name. For all other sex offenders, the department may make the information accessible in any manner the department chooses.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may not use the Internet to make information available to the public except as required by paragraph (c) of this subsection.

Â Â Â Â Â  (c) Notwithstanding subsections (2) and (3) of this section, the department shall use the Internet to make the information described in paragraph (d) of this subsection available to the public if the information is about a person:

Â Â Â Â Â  (A) Determined to be a predatory sex offender, as provided in ORS 181.585, who has also been determined, pursuant to rules of the agency making the predatory sex offender determination, to present the highest risk of reoffending and to require the widest range of notification; or

Â Â Â Â Â  (B) Found to be a sexually violent dangerous offender under ORS 144.635.

Â Â Â Â Â  (d) The information required to be made available under paragraph (c) of this subsection is:

Â Â Â Â Â  (A) The personÂs name and address;

Â Â Â Â Â  (B) A physical description of the person including, but not limited to, the personÂs age, height, weight and eye and hair color;

Â Â Â Â Â  (C) The type of vehicle that the person is known to drive;

Â Â Â Â Â  (D) Any conditions or restrictions upon the personÂs probation, parole, post-prison supervision or conditional release;

Â Â Â Â Â  (E) A description of the personÂs primary and secondary targets;

Â Â Â Â Â  (F) A description of the personÂs method of offense;

Â Â Â Â Â  (G) A current photograph of the person;

Â Â Â Â Â  (H) If the person is under supervision, the name or telephone number of the personÂs parole and probation officer; and

Â Â Â Â Â  (I) If the person is not under supervision, contact information for the Department of State Police.

Â Â Â Â Â  (5) The Law Enforcement Data System may send sex offender information to the
National
Crime
Information
Center
as part of the national sex offender registry in accordance with appropriate state and federal procedures.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAttends,Â Âinstitution of higher education,Â Âsex crime,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594.

Â Â Â Â Â  (b) ÂSex offenderÂ means a person who is required to report under ORS 181.595, 181.596 or 181.597. [1999 c.626 Â§1; 2001 c.884 Â§2; 2005 c.567 Â§13; 2005 c.812 Â§1]

Â Â Â Â Â  Note: 181.592 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.593 Internet website. The Department of State Police shall consider:

Â Â Â Â Â  (1) Contracting with a private vendor to build and maintain the Internet website required by ORS 181.592 (4)(c).

Â Â Â Â Â  (2) Adding links on the website required by ORS 181.592 (4)(c) that connect to other sex offender websites run by
Oregon
counties and by the federal government. [2005 c.812 Â§2]

Â Â Â Â Â  Note: 181.593 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.594 Definitions for ORS 181.595, 181.596, 181.597 and 181.603. As used in ORS 181.595, 181.596, 181.597 and 181.603:

Â Â Â Â Â  (1) ÂAttendsÂ means is enrolled on a full-time or part-time basis.

Â Â Â Â Â  (2)(a) ÂCorrectional facilityÂ means any place used for the confinement of persons:

Â Â Â Â Â  (A) Charged with or convicted of a crime or otherwise confined under a court order.

Â Â Â Â Â  (B) Found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a crime.

Â Â Â Â Â  (b) ÂCorrectional facilityÂ applies to a state hospital or a secure intensive community inpatient facility only as to persons detained therein charged with or convicted of a crime, or detained therein after being found guilty except for insanity under ORS 161.290 to 161.370.

Â Â Â Â Â  (3) ÂInstitution of higher educationÂ means a public or private educational institution that provides a program of post-secondary education.

Â Â Â Â Â  (4) ÂSex crimeÂ means:

Â Â Â Â Â  (a) Rape in any degree;

Â Â Â Â Â  (b) Sodomy in any degree;

Â Â Â Â Â  (c) Unlawful sexual penetration in any degree;

Â Â Â Â Â  (d) Sexual abuse in any degree;

Â Â Â Â Â  (e) Incest with a child victim;

Â Â Â Â Â  (f) Using a child in a display of sexually explicit conduct;

Â Â Â Â Â  (g) Encouraging child sexual abuse in any degree;

Â Â Â Â Â  (h) Transporting child pornography into the state;

Â Â Â Â Â  (i) Paying for viewing a childÂs sexually explicit conduct;

Â Â Â Â Â  (j) Compelling prostitution;

Â Â Â Â Â  (k) Promoting prostitution;

Â Â Â Â Â  (L) Kidnapping in the first degree if the victim was under 18 years of age;

Â Â Â Â Â  (m) Contributing to the sexual delinquency of a minor;

Â Â Â Â Â  (n) Sexual misconduct if the offender is at least 18 years of age;

Â Â Â Â Â  (o) Possession of materials depicting sexually explicit conduct of a child in the first degree;

Â Â Â Â Â  (p) Kidnapping in the second degree if the victim was under 18 years of age, except by a parent or by a person found to be within the jurisdiction of the juvenile court;

Â Â Â Â Â  (q) Online sexual corruption of a child in any degree if the offender reasonably believed the child to be more than five years younger than the offender;

Â Â Â Â Â  (r) Any attempt to commit any of the crimes set forth in paragraphs (a) to (q) of this subsection;

Â Â Â Â Â  (s) Burglary, when committed with intent to commit any of the offenses listed in paragraphs (a) to (q) or (t) of this subsection; or

Â Â Â Â Â  (t) Public indecency or private indecency, if the person has a prior conviction for a crime listed in this subsection.

Â Â Â Â Â  (5) ÂSex offenderÂ means a person who:

Â Â Â Â Â  (a) Has been convicted of a sex crime;

Â Â Â Â Â  (b) Has been found guilty except for insanity of a sex crime;

Â Â Â Â Â  (c) Has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime; or

Â Â Â Â Â  (d) Is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state.

Â Â Â Â Â  (6) ÂWorksÂ or Âcarries on a vocationÂ means full-time or part-time employment for more than 14 days within one calendar year whether financially compensated, volunteered or for the purpose of governmental or educational benefit. [Formerly 181.517; 1997 c.538 Â§2; 1997 c.709 Â§4; 1999 c.626 Â§Â§2,2a; amendments by 1999 c.626 Â§Â§25 and 26 repealed by 2001 c.884 Â§1; 2005 c.483 Â§1; 2005 c.567 Â§5; 2005 c.685 Â§11; 2007 c.876 Â§6]

Â Â Â Â Â  Note: 181.594 to 181.596 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.595 Reporting by sex offender who is discharged, paroled or released on supervised release from correctional facility or another state; change of residence procedure. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the agency or official to whom a person reports under subsection (3) of this section shall complete a sex offender registration form concerning the person when the person reports under subsection (3) of this section.

Â Â Â Â Â  (b) When a person who is under supervision reports to the agency supervising the person, the supervising agency may require the person to report instead to the Department of State Police, a chief of police or a county sheriff and provide the supervising agency with proof of the completed registration.

Â Â Â Â Â  (2) Subsection (3) of this section applies to a person who:

Â Â Â Â Â  (a) Is discharged, paroled or released on any form of supervised or conditional release from a jail, prison or other correctional facility or detention facility in this state at which the person was confined as a result of:

Â Â Â Â Â  (A) Conviction of a sex crime;

Â Â Â Â Â  (B) Having been found guilty except for insanity of a sex crime; or

Â Â Â Â Â  (C) Having been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (b) Is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state;

Â Â Â Â Â  (c) Is paroled to or otherwise placed in this state after having been found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult;

Â Â Â Â Â  (d) Is discharged or placed on conditional release by the juvenile panel of the Psychiatric Security Review Board after having been found to be responsible except for insanity under ORS 419C.411 for an act that would constitute a sex crime if committed by an adult; or

Â Â Â Â Â  (e) Is discharged by the court under ORS 161.329 after having been found guilty except for insanity of a sex crime.

Â Â Â Â Â  (3)(a) Within 10 days following discharge, release on parole, post-prison supervision or other supervised or conditional release, the person shall report, in person, to the Department of State Police, a chief of police or a county sheriff or to the supervising agency, if any.

Â Â Â Â Â  (b) After making the report required by paragraph (a) of this subsection, the person shall report, in person:

Â Â Â Â Â  (A) Within 10 days of a change of residence;

Â Â Â Â Â  (B) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence;

Â Â Â Â Â  (C) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (D) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (c) The person shall make the reports required by paragraph (b) of this subsection to the department, a chief of police, a county sheriff or the supervising agency, if any.

Â Â Â Â Â  (d) If the person required to report under this subsection is a youth offender or young person, as defined in ORS 419A.004, who is under supervision, the person shall make the reports required by paragraphs (a) and (b) of this subsection to the agency supervising the person.

Â Â Â Â Â  (e) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (4) As part of the registration requirement under this section, the Department of State Police, the chief of police, the county sheriff or the supervising agency:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [Formerly 181.518; 1997 c.538 Â§3; 1997 c.709 Â§1; 1999 c.626 Â§3; amendments by 1999 c.626 Â§27 repealed by 2001 c.884 Â§1; 2005 c.567 Â§6; 2005 c.843 Â§34]

Â Â Â Â Â  Note: See note under 181.594.

Â Â Â Â Â  181.596 Reporting by sex offender released or discharged; change of residence procedure. (1)(a) Except as otherwise provided in paragraph (b) of this subsection, the agency or official to whom a person reports under subsection (4) of this section shall complete a sex offender registration form concerning the person when the person reports under subsection (4) of this section.

Â Â Â Â Â  (b) When a person who is under supervision reports to the agency supervising the person, the supervising agency may require the person to report instead to the Department of State Police, a chief of police or a county sheriff and provide the supervising agency with proof of the completed registration.

Â Â Â Â Â  (2) Subsection (4) of this section applies to a person who is discharged, released or placed on probation:

Â Â Â Â Â  (a) By the court after being convicted in this state of a sex crime;

Â Â Â Â Â  (b) By the juvenile court after being found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a sex crime;

Â Â Â Â Â  (c) To this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute a sex crime if committed in this state; or

Â Â Â Â Â  (d) To this state after having been found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult.

Â Â Â Â Â  (3) The court shall ensure that the person completes a form that documents the personÂs obligation to report under ORS 181.595 or this section. No later than three working days after the person completes the form required by this subsection, the court shall ensure that the form is sent to the Department of State Police.

Â Â Â Â Â  (4)(a) Within 10 days following discharge or release, the person shall report, in person, to the Department of State Police, chief of police or county sheriff or to the supervising agency, if any.

Â Â Â Â Â  (b) After making the report required by paragraph (a) of this subsection, the person shall report, in person:

Â Â Â Â Â  (A) Within 10 days of a change of residence;

Â Â Â Â Â  (B) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence;

Â Â Â Â Â  (C) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (D) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (c) The person shall make the reports required by paragraph (b) of this subsection to the department, a chief of police, a county sheriff or the supervising agency, if any.

Â Â Â Â Â  (d) If the person required to report under this subsection is a youth offender, as defined in ORS 419A.004, who is under supervision, the person shall make the reports required by paragraphs (a) and (b) of this subsection to the agency supervising the person.

Â Â Â Â Â  (e) The obligation to report under this subsection terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (5) As part of the registration requirement under this section, the Department of State Police, the chief of police, the county sheriff or the supervising agency:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [Formerly 181.519; 1997 c.538 Â§4; 1997 c.709 Â§2; 1997 c.727 Â§13; 1999 c.626 Â§4; amendments by 1999 c.626 Â§28 repealed by 2001 c.884 Â§1; 2005 c.567 Â§7]

Â Â Â Â Â  Note: See note under 181.594.

Â Â Â Â Â  181.597 Reporting by certain persons upon moving into state; reporting by certain nonresidents. (1)(a) When a person listed in subsection (2) of this section moves into this state and is not otherwise required by ORS 181.595 or 181.596 to report, the person shall report, in person, to the Department of State Police, a city police department or a county sheriffÂs office:

Â Â Â Â Â  (A) No later than 10 days after moving into this state;

Â Â Â Â Â  (B) Within 10 days of a change of residence; and

Â Â Â Â Â  (C) Once each year within 10 days of the personÂs birth date, regardless of whether the person changed residence.

Â Â Â Â Â  (b) When a person listed in subsection (2) of this section attends school or works in this state, resides in another state and is not otherwise required by ORS 181.595 or 181.596 to report, the person shall report, in person, to the department, a city police department or a county sheriffÂs office no later than 10 days after:

Â Â Â Â Â  (A) The first day of school attendance or the 14th day of employment in this state; and

Â Â Â Â Â  (B) A change in school enrollment or employment.

Â Â Â Â Â  (c) As used in paragraph (b) of this subsection, Âattends schoolÂ means enrollment in any type of school on a full-time or part-time basis.

Â Â Â Â Â  (d) When a person reports under paragraph (a) of this subsection, the agency or official to whom the person reports shall complete a sex offender registration form concerning the person.

Â Â Â Â Â  (e) The obligation to report under this section terminates if the conviction or adjudication that gave rise to the obligation is reversed or vacated or if the registrant is pardoned.

Â Â Â Â Â  (2) Subsection (1) of this section applies to:

Â Â Â Â Â  (a) A person convicted in another jurisdiction of a crime if the elements of the crime would constitute a sex crime;

Â Â Â Â Â  (b) A person found by a court in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult; and

Â Â Â Â Â  (c) A person required to register in another state for having committed a sex offense in that state regardless of whether the crime would constitute a sex crime in this state.

Â Â Â Â Â  (3) As part of the registration required under this section, the Department of State Police, a city police department or a sheriffÂs office:

Â Â Â Â Â  (a) Shall photograph the person and obtain the signature of the person; and

Â Â Â Â Â  (b) May fingerprint the person. [1995 c.429 Â§Â§2,4; 1997 c.538 Â§5; 1997 c.709 Â§3; 1999 c.626 Â§5; amendments by 1999 c.626 Â§29 repealed by 2001 c.884 Â§1; 2005 c.567 Â§15]

Â Â Â Â Â  Note: 181.597 to 181.602 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.598 Registration forms; state police to provide; fee. (1) Agencies and officials required to register offenders under ORS 181.595, 181.596 and 181.597 shall use forms provided by the Department of State Police. The department shall include places on the form to list all the names used by the offender and the address of the offender. No later than three working days after registration, the agency or official completing the form shall:

Â Â Â Â Â  (a) Send the original copy of the registration form to the department; or

Â Â Â Â Â  (b) Forward the registration information to the department by any means and, within 10 working days after registration, send the original copy of the registration form to the department.

Â Â Â Â Â  (2) If the person is no longer under supervision, the department shall verify the residence address of a person determined to be a sexually violent dangerous offender as defined in ORS 137.765 every 90 days by mailing a verification form to the person at the personÂs last reported residence address. No later than 10 days after receiving the form, the person shall sign and return the form to the department.

Â Â Â Â Â  (3) The department shall assess a person who is required to report under ORS 181.595, 181.596 or 181.597 and who is not under supervision a fee of $70 each year. Moneys received by the department under this subsection are continuously appropriated to the department for the purpose of carrying out the departmentÂs duties under ORS 181.585 to 181.587, 181.588, 181.589, 181.594, 181.595, 181.596, 181.597, 181.598, 181.599, 181.601, 181.602, 181.603, 181.604, 181.605, 181.606 and 181.820. [1995 c.429 Â§3; 1999 c.626 Â§Â§6,7; amendments by 1999 c.626 Â§30 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.599 Failure to report as sex offender. (1) A person who is required to report as a sex offender and who has knowledge of the reporting requirement commits the crime of failure to report as a sex offender if the person fails, as required by ORS 181.595, 181.596 or 181.597, to:

Â Â Â Â Â  (a) Make the initial report to the appropriate agency or official;

Â Â Â Â Â  (b) Report when the person works at, carries on a vocation at or attends an institution of higher education;

Â Â Â Â Â  (c) Report following a change of residence, school enrollment or employment status, including enrollment, employment or vocation status at an institution of higher education;

Â Â Â Â Â  (d) Make an annual report; or

Â Â Â Â Â  (e) Provide complete and accurate information.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, failure to report as a sex offender is a Class A misdemeanor.

Â Â Â Â Â  (3) Failure to report as a sex offender is a Class C felony if the person violates:

Â Â Â Â Â  (a) Subsection (1)(a) of this section; or

Â Â Â Â Â  (b) Subsection (1)(b) or (c) of this section and the crime for which the person is required to report is a felony.

Â Â Â Â Â  (4) A person who fails to sign and return an address verification form as required by ORS 181.598 (2) commits a violation. [1991 c.389 Â§4; 1995 c.429 Â§5; 1997 c.538 Â§6; 1999 c.626 Â§8; amendments by 1999 c.626 Â§31 repealed by 2001 c.884 Â§1; 2005 c.567 Â§11]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.600 [1991 c.389 Â§5; 1993 c.147 Â§4; 1995 c.422 Â§Â§63,63a; 1999 c.626 Â§18; amendments by 1999 c.626 Â§41 repealed by 2001 c.884 Â§1; 2001 c.884 Â§3; 2005 c.567 Â§1; renumbered 181.820 in 2007]

Â Â Â Â Â  181.601 Victim access to sex offender information; toll-free telephone number. (1)(a) When information about a person is first entered into the Law Enforcement Data System under ORS 181.592, the person will be assigned a registry identification number.

Â Â Â Â Â  (b) A victim shall be issued a victim identification number and shall be given the registry identification number of the person who committed the crime against the victim:

Â Â Â Â Â  (A) At any time, upon request by the victim; and

Â Â Â Â Â  (B) Upon verification of the identification of the victim.

Â Â Â Â Â  (2) The Department of State Police shall establish a toll-free telephone number to provide victims with updates on the prison status, release information, parole status and any other information authorized for release in ORS 181.592 (2) and (3) regarding the person who committed the crime against the victim. The telephone line shall be operational within the state during normal working hours.

Â Â Â Â Â  (3) Access of the victim to the telephone line shall be revoked if the victim makes public, or otherwise misuses, information received.

Â Â Â Â Â  (4) When a victim receives notification under ORS 144.120 (7) of upcoming parole release hearings, or at any other time that the victim is notified concerning the offender, the victim shall be provided a notice of rights under this section and information about the toll-free telephone number. [1991 c.389 Â§6; 1995 c.429 Â§7; 1997 c.538 Â§7; 1999 c.626 Â§9; amendments by 1999 c.626 Â§32 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.602 Purpose of sex offender reporting requirements. The purpose of ORS 181.594, 181.595, 181.596, 181.597, 181.598, 181.599, 181.601 and 181.820 is to assist law enforcement agencies in preventing future sex offenses. [1991 c.389 Â§7; 1995 c.429 Â§8]

Â Â Â Â Â  Note: See note under 181.597.

Â Â Â Â Â  181.603 Notice of reporting requirement to be given at sentencing; procedure at intake. (1) When the court imposes sentence upon a person convicted of a sex crime the court shall notify the person of the requirement to report as a sex offender under ORS 181.595 and 181.596.

Â Â Â Â Â  (2) At the initial intake for incarceration or release on any type of supervised release, the sex offender shall complete a form that documents the offenderÂs obligation to report under ORS 181.595 or 181.596. The Department of State Police shall develop and provide the form. No later than three working days after the sex offender completes the form, the person responsible for the intake process shall send the form to the Department of State Police. [1997 c.538 Â§1; 1999 c.626 Â§19; amendments by 1999 c.626 Â§42 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: 181.603 to 181.606 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.604 Notice required when offender moves to another state. When the Department of State Police learns that a person required to report under ORS 181.595, 181.596 or 181.597 is moving to another state, the department shall notify the appropriate criminal justice agency of that state of that fact. The department is not responsible for registering and tracking a person once the person has moved from this state. [1997 c.538 Â§8; 1999 c.626 Â§20; amendments by 1999 c.626 Â§43 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.605 Offender profiling. (1) For those sex offenders designated as a predatory sex offender by a community corrections agency, the Department of Corrections and any other agency that is responsible for supervising or treating sex offenders, the agency or department shall provide the Department of State Police, by electronic or other means, at the termination of supervision, with the following information for the purpose of offender profiling:

Â Â Â Â Â  (a) Presentence investigations;

Â Â Â Â Â  (b) Violation reports;

Â Â Â Â Â  (c) Parole and probation orders;

Â Â Â Â Â  (d) Conditions of parole and probation and other corrections records;

Â Â Â Â Â  (e) Sex offender risk assessment tools; and

Â Â Â Â Â  (f) Any other information that the agency determines is appropriate disclosure of which is not otherwise prohibited by law.

Â Â Â Â Â  (2) The Oregon Youth Authority and county juvenile departments shall provide access to information in their files to the Oregon State Police for the purpose of offender profiling.

Â Â Â Â Â  (3)(a) Except as otherwise provided by law, the Oregon State Police may not disclose information received under subsection (1) or (2) of this section.

Â Â Â Â Â  (b) The Department of State Police may release information on the methodology of offenses and behavior profiles derived from information received under subsection (1) or (2) of this section to local law enforcement agencies. [1997 c.538 Â§9]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.606 Immunity. A public agency and its employees are immune from liability, both civil and criminal, for the good faith performance of the agencyÂs or employeeÂs duties under ORS 181.585 to 181.587, 181.588, 181.589, 181.592, 181.594, 181.595, 181.596, 181.597, 181.598, 181.599, 181.601, 181.602 and 181.820. [1997 c.538 Â§13; 1999 c.626 Â§16; amendments by 1999 c.626 Â§39 repealed by 2001 c.884 Â§1]

Â Â Â Â Â  Note: See note under 181.603.

Â Â Â Â Â  181.607 [2001 c.884 Â§3a; 2003 c.530 Â§1; 2005 c.567 Â§2; 2005 c.843 Â§30; 2007 c.609 Â§Â§5,6; renumbered 181.823 in 2007]

Â Â Â Â Â  181.608 [2003 c.530 Â§2; 2005 c.567 Â§3; renumbered 181.826 in 2007]

PUBLIC SAFETY STANDARDS AND TRAINING

Â Â Â Â Â  181.610 Definitions for ORS 181.610 to 181.712. In ORS 181.610 to 181.712, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ has the meaning given the term in ORS 107.705.

Â Â Â Â Â  (2) ÂBoardÂ means the Board on Public Safety Standards and Training appointed pursuant to ORS 181.620.

Â Â Â Â Â  (3) ÂCertified reserve officerÂ means a reserve officer who has been designated by a local law enforcement unit, has received training necessary for certification and has met the minimum standards and training requirements established under ORS 181.640.

Â Â Â Â Â  (4) ÂCommissionedÂ means an authorization granting the power to perform various acts or duties of a police officer or certified reserve officer and acting under the supervision and responsibility of a county sheriff or as otherwise provided by law.

Â Â Â Â Â  (5) ÂCorrections officerÂ means an officer or member of a law enforcement unit who is employed full-time thereby and is charged with and primarily performs the duty of custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined in a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Public Safety Standards and Training.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Department of Public Safety Standards and Training.

Â Â Â Â Â  (8) ÂDomestic violenceÂ means abuse between family or household members.

Â Â Â Â Â  (9) ÂEmergency medical dispatcherÂ means a person who has responsibility to process requests for medical assistance from the public or to dispatch medical care providers.

Â Â Â Â Â  (10) ÂFamily or household membersÂ has the meaning given that term in ORS 107.705.

Â Â Â Â Â  (11) ÂFire service professionalÂ means a paid or volunteer firefighter, an officer or a member of a public or private fire protection agency that is engaged primarily in fire investigation, fire prevention, fire safety, fire control or fire suppression or providing emergency medical services, light and heavy rescue services, search and rescue services or hazardous materials incident response. ÂFire service professionalÂ does not include forest fire protection agency personnel.

Â Â Â Â Â  (12)(a) ÂLaw enforcement unitÂ means a police force or organization of the state, a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, Criminal Justice Division of the Department of Justice, the Department of Corrections, the Oregon State Lottery Commission or common carrier railroad whose primary duty, as prescribed by law, ordinance or directive, is any one or more of the following:

Â Â Â Â Â  (A) Detecting crime and enforcing the criminal laws of this state or laws or ordinances relating to airport security;

Â Â Â Â Â  (B) The custody, control or supervision of individuals convicted of or arrested for a criminal offense and confined to a place of incarceration or detention other than a place used exclusively for incarceration or detention of juveniles; or

Â Â Â Â Â  (C) The control, supervision and reformation of adult offenders placed on parole or sentenced to probation and investigation of adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (b) ÂLaw enforcement unitÂ also means:

Â Â Â Â Â  (A) A police force or organization of a private entity with a population of more than 1,000 residents in an unincorporated area whose employees are commissioned by a county sheriff; and

Â Â Â Â Â  (B) A district attorneyÂs office.

Â Â Â Â Â  (13) ÂParole and probation officerÂ means:

Â Â Â Â Â  (a) Any officer who is employed full-time by the Department of Corrections, a county or a court and who is charged with and performs the duty of:

Â Â Â Â Â  (A) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

Â Â Â Â Â  (B) Investigating adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (b) Any officer who:

Â Â Â Â Â  (A) Is certified and has been employed as a full-time parole and probation officer for more than one year;

Â Â Â Â Â  (B) Is employed part-time by the Department of Corrections, a county or a court; and

Â Â Â Â Â  (C) Is charged with and performs the duty of:

Â Â Â Â Â  (i) Community protection by controlling, investigating, supervising and providing or making referrals to reformative services for adult parolees or probationers or offenders on post-prison supervision; or

Â Â Â Â Â  (ii) Investigating adult offenders on parole or probation or being considered for parole or probation.

Â Â Â Â Â  (14) ÂPolice officerÂ means an officer, member or employee of a law enforcement unit who is employed full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor or who is a member of the Department of State Police and who is responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security or is an investigator of a district attorneyÂs office if the investigator is or has been certified as a peace officer in this or any other state.

Â Â Â Â Â  (15) ÂPublic or private safety agencyÂ means any unit of state or local government, a special purpose district or a private firm which provides, or has authority to provide, fire fighting, police, ambulance or emergency medical services.

Â Â Â Â Â  (16) ÂPublic safety personnelÂ and Âpublic safety officerÂ include corrections officers, youth correction officers, emergency medical dispatchers, parole and probation officers, police officers, certified reserve officers, telecommunicators and fire service professionals.

Â Â Â Â Â  (17) ÂReserve officerÂ means an officer or member of a law enforcement unit:

Â Â Â Â Â  (a) Who is a volunteer or who is employed less than full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, county service district authorized to provide law enforcement services under ORS 451.010, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor or who is a member of the Department of State Police;

Â Â Â Â Â  (b) Who is armed with a firearm; and

Â Â Â Â Â  (c) Who is responsible for enforcing the criminal laws and traffic laws of this state or laws or ordinances relating to airport security.

Â Â Â Â Â  (18) ÂTelecommunicatorÂ means any person employed as an emergency telephone worker as defined in ORS 243.736 or a public safety dispatcher whose primary duties are receiving, processing and transmitting public safety information received through a 9-1-1 emergency reporting system as defined in ORS 401.710.

Â Â Â Â Â  (19) ÂYouth correction officerÂ means an employee of the Oregon Youth Authority who is charged with and primarily performs the duty of custody, control or supervision of youth offenders confined in a youth correction facility. [1961 c.721 Â§1; 1963 c.371 Â§1; 1967 c.305 Â§2; 1973 c.420 Â§1; 1975 c.290 Â§1; 1975 c.392 Â§3; 1975 c.666 Â§4; 1977 c.382 Â§1; 1977 c.477 Â§1; 1977 c.737 Â§1; 1979 c.656 Â§4; 1981 c.449 Â§1; 1985 c.302 Â§9; 1985 c.565 Â§20; 1987 c.320 Â§137; 1989 c.1058 Â§1; 1991 c.742 Â§1; 1993 c.14 Â§22; 1993 c.185 Â§10; 1993 c.594 Â§1; 1993 c.623 Â§1; 1995 c.97 Â§1; 1995 c.128 Â§2; 1995 c.303 Â§1; 1995 c.422 Â§131q; 1995 c.624 Â§Â§1,1a; 1995 c.651 Â§8; 1997 c.249 Â§53; 1997 c.853 Â§1; 1999 c.360 Â§1; 1999 c.854 Â§1; 1999 c.867 Â§1]

Â Â Â Â Â  181.612 Authority of Department of Public Safety Standards and Training to require fingerprints. (1) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Public Safety Standards and Training may require the fingerprints of a person who:

Â Â Â Â Â  (a) Is employed or applying for employment by the department;

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; or

Â Â Â Â Â  (c) Is applying for a license or certificate, or for reissuance of a license or certificate, that is issued by the department or is under investigation by the department.

Â Â Â Â Â  (2) ORS 181.534 (11) and (12) does not apply to the department when the department makes denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181.880 or 703.090.

Â Â Â Â Â  (3) The department and an employee of the department acting within the course and scope of employment are immune from any civil liability that might otherwise be incurred or imposed for making denial or revocation decisions regarding persons described in subsection (1)(c) of this section or ORS 181.880 or 703.090. The department, an employee of the department acting within the course and scope of employment and an employer or employerÂs agent who in good faith comply with the requirements of ORS 181.662, 181.875 or 703.090, any rules adopted by the department and the decision of the department or employee of the department acting within the course and scope of employment are not liable for employment-related decisions based on decisions made under ORS 181.662, 181.875 or 703.090. The department or an employee of the department acting within the course and scope of employment is not liable for defamation or invasion of privacy in connection with the lawful dissemination of information lawfully obtained under ORS 181.534. [2005 c.730 Â§6]

Â Â Â Â Â  Note: 181.612 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.620 Board on Public Safety Standards and Training; term limit; confirmation. (1) The Governor shall appoint a Board on Public Safety Standards and Training consisting of 24 members as follows:

Â Â Â Â Â  (a) Two members shall be chiefs of police recommended to the Governor by the Oregon Association Chiefs of Police;

Â Â Â Â Â  (b) One member shall be a sheriff recommended to the Governor by the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (c) One member shall be a fire chief recommended to the Governor by the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (d) One member shall be a representative of the fire service recommended to the Governor by the Oregon Fire District DirectorsÂ Association;

Â Â Â Â Â  (e) One member shall be a member of the Oregon State Fire FighterÂs Council recommended to the Governor by the executive body of the council;

Â Â Â Â Â  (f) One member shall be a representative of corrections personnel recommended to the Governor by the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (g) One member shall be a representative of the fire service recommended to the Governor by the Oregon Volunteer Fire FightersÂ Association;

Â Â Â Â Â  (h) One member shall be a representative of public safety telecommunicators;

Â Â Â Â Â  (i) One member shall be a district attorney recommended to the Governor by the Oregon District Attorneys Association;

Â Â Â Â Â  (j) One member shall be the Superintendent of State Police;

Â Â Â Â Â  (k) One member shall be the Chief of the Portland Police Bureau;

Â Â Â Â Â  (L) One member shall be the State Fire Marshal;

Â Â Â Â Â  (m) One member shall be the Chief of the Portland Fire Bureau;

Â Â Â Â Â  (n) One member shall be the Director of the Department of Corrections;

Â Â Â Â Â  (o) One member shall be the Special Agent in Charge of the Federal Bureau of Investigation for
Oregon
;

Â Â Â Â Â  (p) One member shall represent forest protection agencies recommended to the Governor by the State Forestry Department;

Â Â Â Â Â  (q) One member shall be an administrator of a municipality recommended to the Governor by the executive body of the League of Oregon Cities;

Â Â Â Â Â  (r) Two members shall be nonmanagement representatives of law enforcement;

Â Â Â Â Â  (s) One member shall be a public member. A person appointed as a public member under this section shall be a person:

Â Â Â Â Â  (A) Who has no personal interest or occupational responsibilities in the area of responsibility given to the board; and

Â Â Â Â Â  (B) Who represents the interests of the public in general;

Â Â Â Â Â  (t) Two members shall be representatives of the private security industry recommended to the Governor by the Private Security Policy Committee; and

Â Â Â Â Â  (u) One member shall be a representative of the collective bargaining unit that represents the largest number of individual workers in the Department of Corrections.

Â Â Â Â Â  (2) The term of office of a member is three years, and no member may be removed from office except for cause. Before the expiration of the term of a member, the Governor shall appoint the memberÂs successor to assume the memberÂs duties on July 1 next following. In case of a vacancy for any cause, the Governor shall make an appointment, effective immediately, for the unexpired term.

Â Â Â Â Â  (3) Except for members who serve by virtue of office, no member shall serve more than two terms. For purposes of this subsection, a person appointed to fill a vacancy consisting of an unexpired term of at least one and one-half years has served a full term.

Â Â Â Â Â  (4) Appointments of members of the board by the Governor, except for those members who serve by virtue of office, are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1961 c.721 Â§Â§4,5; 1967 c.305 Â§3; 1969 c.314 Â§12; 1973 c.599 Â§4; 1973 c.792 Â§2; 1975 c.290 Â§15; 1977 c.382 Â§12; 1979 c.410 Â§2; 1991 c.380 Â§1; 1993 c.185 Â§11; 1995 c.510 Â§19; 1999 c.139 Â§1; 2003 c.14 Â§80; 2003 c.546 Â§8; 2003 c.669 Â§1; 2005 c.447 Â§10]

Â Â Â Â Â  181.630 Organization of board; meetings; policy of state. (1) The Board on Public Safety Standards and Training shall select one of its members as chairperson and another as vice chairperson. The vice chairperson shall act as chairperson when the chairperson is absent or unable to act.

Â Â Â Â Â  (2) The board may appoint from among its members such subcommittees as it deems necessary or useful.

Â Â Â Â Â  (3) The board shall prescribe such terms, powers and duties for the chairperson, vice chairperson and any subcommittees of the board as are convenient for the performance of the functions of the board.

Â Â Â Â Â  (4) The board shall meet at least once every three months at a place and time determined by the board. The board shall also meet at such other times and places as the chairperson shall specify.

Â Â Â Â Â  (5) It shall be the policy of the state that:

Â Â Â Â Â  (a) The board and Department of Public Safety Standards and Training exist to develop talented individuals into public safety providers who are:

Â Â Â Â Â  (A) Culturally competent;

Â Â Â Â Â  (B) Ethically, physically and emotionally fit; and

Â Â Â Â Â  (C) Well trained, highly skilled and responsive to the needs of their communities.

Â Â Â Â Â  (b) The board and department shall promote the safety, efficiency, effectiveness, self-sufficiency and competence of public safety agencies and professionals.

Â Â Â Â Â  (c) The board and department shall support collaboration among public and private security, law enforcement, fire service, telecommunications and corrections organizations, the related organizations with whom they work and the interests of the communities they serve.

Â Â Â Â Â  (d) The board and department shall consult with and inform each other fully on matters of public safety standards, training and certification.

Â Â Â Â Â  (e) The board may adopt or approve all policies, standards and minimum requirements for public safety certifications and training.

Â Â Â Â Â  (f) The department may administer operations and procedures and shall implement or apply the policies and standards of the board.

Â Â Â Â Â  (g) The department is and remains a full department of the state.

Â Â Â Â Â  (6) The department, in consultation with the board, shall evaluate the training delivery systems used in other states, including self-sponsored training, electronic remote learning methods and regional training employing colleges and other organizations. The evaluation shall seek economical and effective methods that may be adapted and used in
Oregon
and shall be used in the development of the departmentÂs budget and facilities planning.

Â Â Â Â Â  (7) A member of the board who serves by virtue of office may appoint a designee to represent the member at subcommittee and policy committee meetings. The designee may vote only at subcommittee and policy committee meetings. [1961 c.721 Â§6; 1997 c.853 Â§2; 1999 c.139 Â§2; 2001 c.734 Â§7]

Â Â Â Â Â  181.632 Leave to perform duties of board or policy committee. At the request of an employee who is a public safety officer and who serves on the Board on Public Safety Standards and Training or on a policy committee established by the board, an employer shall grant leaves of absence to the employee for periods reasonably necessary for the employee to attend meetings and perform the duties of the board or committee. The employer shall grant the leaves with regular pay and benefits. [2005 c.279 Â§2]

Â Â Â Â Â  181.635 Appointment of director of department. (1)(a) The Governor shall appoint the Director of the Department of Public Safety Standards and Training, who shall hold office at the pleasure of the Governor and not be subject to the State Personnel Relations Law.

Â Â Â Â Â  (b) The person appointed as director may be selected from candidates recommended to the Governor by the Board on Public Safety Standards and Training. The candidates shall be well qualified by training and experience to perform the functions of the office.

Â Â Â Â Â  (c) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

Â Â Â Â Â  (2)(a) The director, with the approval of the Governor and after consulting the board for advice, shall organize and reorganize the department in the manner the director considers necessary to conduct the work of the department properly.

Â Â Â Â Â  (b) With the approval of the Governor, the director may appoint a deputy director, who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (3) The director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation.

Â Â Â Â Â  (4) The director or the directorÂs designee shall serve as executive secretary to the board, but shall not be a member of the board.

Â Â Â Â Â  (5) The board shall annually evaluate the directorÂs implementation of policies, standards and minimum requirements for public safety certifications and training, reporting to the Governor the results of the evaluation. [1963 c.371 Â§3; 1997 c.853 Â§3; 2003 c.770 Â§9]

Â Â Â Â Â  181.636 Training academy; title to real property. In carrying out its duties, the Department of Public Safety Standards and Training may take title to real property needed for a training academy. [2001 c.718 Â§2]

Â Â Â Â Â  181.637 Policy committees; rules. (1) The Board on Public Safety Standards and Training shall establish the following policy committees:

Â Â Â Â Â  (a) Corrections Policy Committee;

Â Â Â Â Â  (b) Fire Policy Committee;

Â Â Â Â Â  (c) Police Policy Committee;

Â Â Â Â Â  (d) Telecommunications Policy Committee; and

Â Â Â Â Â  (e) Private Security Policy Committee.

Â Â Â Â Â  (2) The members of each policy committee shall select a chairperson and vice chairperson for the policy committee. Only members of the policy committee who are also members of the board are eligible to serve as a chairperson or vice chairperson. The vice chairperson may act as chairperson in the absence of the chairperson.

Â Â Â Â Â  (3) The Corrections Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the corrections discipline;

Â Â Â Â Â  (b) The chief administrative officer of the training division of the Department of Corrections;

Â Â Â Â Â  (c) A security manager from the Department of Corrections; and

Â Â Â Â Â  (d) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (B) Two persons recommended by and representing the Oregon Jail ManagersÂ Association;

Â Â Â Â Â  (C) One person recommended by and representing a statewide association of community corrections directors;

Â Â Â Â Â  (D) One nonmanagement corrections officer employed by the Department of Corrections; and

Â Â Â Â Â  (E) One corrections officer who is a female, who is employed by the Department of Corrections at a womenÂs correctional facility and who is a member of a bargaining unit.

Â Â Â Â Â  (4) The Fire Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the fire service discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing a statewide association of fire instructors;

Â Â Â Â Â  (B) One person recommended by and representing a statewide association of fire marshals;

Â Â Â Â Â  (C) One person recommended by and representing community college fire programs; and

Â Â Â Â Â  (D) One nonmanagement firefighter recommended by a statewide organization of firefighters.

Â Â Â Â Â  (5) The Police Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the law enforcement discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person recommended by and representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (B) Two persons recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (C) One command officer recommended by and representing the Oregon State Police; and

Â Â Â Â Â  (D) One nonmanagement law enforcement officer.

Â Â Â Â Â  (6) The Telecommunications Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the telecommunications discipline; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) Two persons recommended by and representing a statewide association of public safety communications officers;

Â Â Â Â Â  (B) One person recommended by and representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (C) One person recommended by and representing the Oregon State Police;

Â Â Â Â Â  (D) Two persons representing telecommunicators;

Â Â Â Â Â  (E) One person recommended by and representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (F) One person recommended by and representing the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (G) One person recommended by and representing the Emergency Medical Services and Trauma Systems Program of the Department of Human Services; and

Â Â Â Â Â  (H) One person representing paramedics and recommended by a statewide association dealing with fire medical issues.

Â Â Â Â Â  (7) The Private Security Policy Committee consists of:

Â Â Â Â Â  (a) All of the board members who represent the private security industry; and

Â Â Â Â Â  (b) The following, who may not be current board members, appointed by the chairperson of the board:

Â Â Â Â Â  (A) One person representing unarmed private security professionals;

Â Â Â Â Â  (B) One person representing armed private security professionals;

Â Â Â Â Â  (C) One person representing the health care industry;

Â Â Â Â Â  (D) One person representing the manufacturing industry;

Â Â Â Â Â  (E) One person representing the retail industry;

Â Â Â Â Â  (F) One person representing the hospitality industry;

Â Â Â Â Â  (G) One person representing private business or a governmental entity that utilizes private security services;

Â Â Â Â Â  (H) One person representing persons who monitor alarm systems;

Â Â Â Â Â  (I) Two persons who are investigators licensed under ORS 703.430, one of whom is recommended by the Oregon State Bar and one of whom is in private practice; and

Â Â Â Â Â  (J) One person who represents the public at large and who is not related within the second degree by affinity or consanguinity to a person who is employed or doing business as a private security professional or executive manager, as defined in ORS 181.870, or as an investigator, as defined in ORS 703.401.

Â Â Â Â Â  (8) In making appointments to the policy committees under this section, the chairperson of the board shall seek to reflect the diversity of the stateÂs population. An appointment made by the chairperson of the board must be ratified by the board before the appointment is effective. The chairperson of the board may remove an appointed member for just cause. An appointment to a policy committee that is based on the memberÂs employment is automatically revoked if the member changes employment. The chairperson of the board shall fill a vacancy in the same manner as making an initial appointment. The term of an appointed member is two years. An appointed member may be appointed to a second term.

Â Â Â Â Â  (9) A policy committee may meet at such times and places as determined by the policy committee in consultation with the Department of Public Safety Standards and Training. A majority of a policy committee constitutes a quorum to conduct business. A policy committee may create subcommittees if needed.

Â Â Â Â Â  (10)(a) Each policy committee shall develop policies, requirements, standards and rules relating to its specific discipline. A policy committee shall submit its policies, requirements, standards and rules to the board for the boardÂs consideration. When a policy committee submits a policy, requirement, standard or rule to the board for the boardÂs consideration, the board shall:

Â Â Â Â Â  (A) Approve the policy, requirement, standard or rule;

Â Â Â Â Â  (B) Disapprove the policy, requirement, standard or rule; or

Â Â Â Â Â  (C) Defer a decision and return the matter to the policy committee for revision or reconsideration.

Â Â Â Â Â  (b) The board may defer a decision and return a matter submitted by a policy committee under paragraph (a) of this subsection only once. If a policy, requirement, standard or rule that was returned to a policy committee is resubmitted to the board, the board shall take all actions necessary to implement the policy, requirement, standard or rule unless the board disapproves the policy, requirement, standard or rule.

Â Â Â Â Â  (c) Disapproval of a policy, requirement, standard or rule under paragraph (a) or (b) of this subsection requires a two-thirds vote by the members of the board.

Â Â Â Â Â  (11) At any time after submitting a matter to the board, the chairperson of the policy committee may withdraw the matter from the boardÂs consideration. [2001 c.734 Â§2; 2003 c.14 Â§81; 2003 c.546 Â§1; 2003 c.669 Â§2; 2005 c.447 Â§11; 2005 c.613 Â§28]

Â Â Â Â Â  181.638 Executive committee. (1) An executive committee of the Board on Public Safety Standards and Training is created consisting of the chairperson of the board and the chairpersons of the policy committees created in ORS 181.637.

Â Â Â Â Â  (2) If necessary, the executive committee shall reconcile inconsistencies in policies among the policy committees. The executive committee shall recommend agenda items for meetings of the board and indicate if a board vote is requested on particular agenda items. The executive committee shall meet as necessary to consider legislative concepts, budgets, grants and other matters that arise between regular board meetings.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, only those members of the executive committee who are chairpersons of policy committees may vote. A majority of the executive committee constitutes a quorum to transact business. If the chairperson of the executive committee is not a chairperson of a policy committee, the chairperson may vote only in the case of a tie vote of the other members. [2001 c.734 Â§3; 2003 c.14 Â§82; 2003 c.546 Â§11]

Â Â Â Â Â  181.639 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Providing high quality training for public safety personnel enhances the quality of public safety services provided to communities, contributes significantly to the safety of public safety officers and reduces state, local and individual liability;

Â Â Â Â Â  (b) Basic training for public safety personnel provides a consistent foundation of best practices knowledge and skills necessary for public safety officers throughout the state;

Â Â Â Â Â  (c) Advanced, leadership and continuing training preserve and build on the knowledge and skills acquired during basic training, ensuring that communities continue to have well-trained professional public safety officers;

Â Â Â Â Â  (d) Advanced, leadership and continuing training should be consistent with recognized best practices while meeting specific local needs; and

Â Â Â Â Â  (e) Course and instructor accreditation help to ensure that advanced, leadership and continuing training programs are consistent with recognized best practices and are legally sufficient.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training may continue to accredit advanced, leadership and continuing training courses and programs consistent with ORS 181.650. [2003 c.770 Â§8]

Â Â Â Â Â  181.640 Minimum standards and training for certification; duties in improving public safety units; grants; fees; rules. (1) In accordance with any applicable provision of ORS chapter 183, to promote enforcement of law and fire services by improving the competence of public safety personnel and their support staffs, and in consultation with the agencies for which the Board on Public Safety Standards and Training and Department of Public Safety Standards and Training provide standards, certification, accreditation and training:

Â Â Â Â Â  (a) The department shall recommend and the board shall establish by rule reasonable minimum standards of physical, emotional, intellectual and moral fitness for public safety personnel and instructors.

Â Â Â Â Â  (b) The department shall recommend and the board shall establish by rule reasonable minimum training for all levels of professional development, basic through executive, including but not limited to courses or subjects for instruction and qualifications for public safety personnel and instructors. Training requirements shall be consistent with the funding available in the departmentÂs legislatively approved budget.

Â Â Â Â Â  (c) The department, in consultation with the board, shall establish by rule a procedure or procedures to be used by law enforcement units, public or private safety agencies or the Oregon Youth Authority to determine whether public safety personnel meet minimum standards or have minimum training.

Â Â Â Â Â  (d) Subject to such terms and conditions as the department may impose, the department shall certify instructors and public safety personnel, except youth correction officers, as being qualified under the rules established by the board.

Â Â Â Â Â  (e) The department shall deny applications for training and deny, suspend and revoke certification in the manner provided in ORS 181.661, 181.662 and 181.664 (1).

Â Â Â Â Â  (f) The department shall cause inspection of standards and training for instructors and public safety personnel, except youth correction officers, to be made.

Â Â Â Â Â  (g) The department may recommend and the board may establish by rule accreditation standards, levels and categories for mandated and nonmandated public safety personnel training or educational programs. The department and board, in consultation, may establish to what extent training or educational programs provided by an accredited university, college, community college or public safety agency may serve as equivalent to mandated training or as a prerequisite to mandated training. Programs offered by accredited universities, colleges or community colleges may be considered equivalent to mandated training only in academic areas.

Â Â Â Â Â  (2) The department may:

Â Â Â Â Â  (a) Contract or otherwise cooperate with any person or agency of government for the procurement of services or property;

Â Â Â Â Â  (b) Accept gifts or grants of services or property;

Â Â Â Â Â  (c) Establish fees for determining whether a training or educational program meets the accreditation standards established under subsection (1)(g) of this section;

Â Â Â Â Â  (d) Maintain and furnish to law enforcement units and public and private safety agencies information on applicants for appointment as instructors or public safety personnel, except youth correction officers, in any part of the state; and

Â Â Â Â Â  (e) Establish fees to allow recovery of the full costs incurred in providing services to private entities or in providing services as experts or expert witnesses.

Â Â Â Â Â  (3) The department, in consultation with the board, may:

Â Â Â Â Â  (a) Upon the request of a law enforcement unit or public safety agency, conduct surveys or aid cities and counties to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

Â Â Â Â Â  (b) Upon the request of law enforcement units or public safety agencies, conduct studies and make recommendations concerning means by which requesting units can coordinate or combine their resources.

Â Â Â Â Â  (c) Stimulate research by public and private agencies to improve police, fire service, corrections and adult parole and probation administration and law enforcement.

Â Â Â Â Â  (d) Provide grants from funds appropriated or available therefor, to law enforcement units, public safety agencies, special districts, cities, counties and private entities to carry out the provisions of this subsection.

Â Â Â Â Â  (e) Provide optional training programs for persons who operate lockups. The term ÂlockupÂ has the meaning given it in ORS 169.005.

Â Â Â Â Â  (f) Provide optional training programs for public safety personnel and their support staffs.

Â Â Â Â Â  (g) Enter into agreements with federal, state or other governmental agencies to provide training or other services in exchange for receiving training, fees or services of generally equivalent value.

Â Â Â Â Â  (h) Upon the request of a law enforcement unit or public safety agency employing public safety personnel, except youth correction officers, grant an officer, fire service professional, telecommunicator or emergency medical dispatcher a multidiscipline certification consistent with the minimum requirements adopted or approved by the board. Multidiscipline certification authorizes an officer, fire service professional, telecommunicator or emergency medical dispatcher to work in any of the disciplines for which the officer, fire service professional, telecommunicator or emergency medical dispatcher is certified. The provisions of ORS 181.652, 181.653 and 181.667 relating to lapse of certification do not apply to an officer or fire service professional certified under this paragraph as long as the officer or fire service professional maintains full-time employment in one of the certified disciplines and meets the training standards established by the board.

Â Â Â Â Â  (i) Establish fees and guidelines for the use of the facilities of the training academy operated by the department and for nonmandated training provided to federal, state or other governmental agencies, private entities or individuals.

Â Â Â Â Â  (4) Pursuant to ORS chapter 183, the board, in consultation with the department, shall adopt rules necessary to carry out the boardÂs duties and powers.

Â Â Â Â Â  (5) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the departmentÂs duties and powers.

Â Â Â Â Â  (6) For efficiency, board and department rules may be adopted jointly as a single set of combined rules with the approval of the board and the department.

Â Â Â Â Â  (7) The department shall obtain approval of the board before submitting its legislative concepts, Emergency Board request or budget requests to the Oregon Department of Administrative Services.

Â Â Â Â Â  (8) The Department of Public Safety Standards and Training shall develop a training program for conducting investigations required ORS 181.789. [1961 c.721 Â§2; 1967 c.305 Â§4; 1969 c.609 Â§7; 1975 c.290 Â§2; 1975 c.605 Â§12; 1977 c.382 Â§2; 1979 c.410 Â§3; 1981 c.449 Â§2; 1983 c.606 Â§1; 1987 c.320 Â§138; 1987 c.901 Â§7; 1991 c.380 Â§2; 1991 c.742 Â§2; 1993 c.185 Â§12; 1995 c.79 Â§57; 1995 c.422 Â§131r; 1995 c.624 Â§2; 1997 c.853 Â§4; 1999 c.457 Â§1; 1999 c.867 Â§2; 2005 c.446 Â§1; 2005 c.448 Â§3; 2005 c.524 Â§1a; 2007 c.842 Â§14]

Â Â Â Â Â  Note: The amendments to 181.640 by section 14, chapter 842, Oregon Laws 2007, become operative July 1, 2008. See section 16, chapter 842, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  181.640. (1) In accordance with any applicable provision of ORS chapter 183, to promote enforcement of law and fire services by improving the competence of public safety personnel and their support staffs, and in consultation with the agencies for which the Board on Public Safety Standards and Training and Department of Public Safety Standards and Training provide standards, certification, accreditation and training:

Â Â Â Â Â  (a) The department shall recommend and the board shall establish by rule reasonable minimum standards of physical, emotional, intellectual and moral fitness for public safety personnel and instructors.

Â Â Â Â Â  (b) The department shall recommend and the board shall establish by rule reasonable minimum training for all levels of professional development, basic through executive, including but not limited to courses or subjects for instruction and qualifications for public safety personnel and instructors. Training requirements shall be consistent with the funding available in the departmentÂs legislatively approved budget.

Â Â Â Â Â  (c) The department, in consultation with the board, shall establish by rule a procedure or procedures to be used by law enforcement units, public or private safety agencies or the Oregon Youth Authority to determine whether public safety personnel meet minimum standards or have minimum training.

Â Â Â Â Â  (d) Subject to such terms and conditions as the department may impose, the department shall certify instructors and public safety personnel, except youth correction officers, as being qualified under the rules established by the board.

Â Â Â Â Â  (e) The department shall deny applications for training and deny, suspend and revoke certification in the manner provided in ORS 181.661, 181.662 and 181.664 (1).

Â Â Â Â Â  (f) The department shall cause inspection of standards and training for instructors and public safety personnel, except youth correction officers, to be made.

Â Â Â Â Â  (g) The department may recommend and the board may establish by rule accreditation standards, levels and categories for mandated and nonmandated public safety personnel training or educational programs. The department and board, in consultation, may establish to what extent training or educational programs provided by an accredited university, college, community college or public safety agency may serve as equivalent to mandated training or as a prerequisite to mandated training. Programs offered by accredited universities, colleges or community colleges may be considered equivalent to mandated training only in academic areas.

Â Â Â Â Â  (2) The department may:

Â Â Â Â Â  (a) Contract or otherwise cooperate with any person or agency of government for the procurement of services or property;

Â Â Â Â Â  (b) Accept gifts or grants of services or property;

Â Â Â Â Â  (c) Establish fees for determining whether a training or educational program meets the accreditation standards established under subsection (1)(g) of this section;

Â Â Â Â Â  (d) Maintain and furnish to law enforcement units and public and private safety agencies information on applicants for appointment as instructors or public safety personnel, except youth correction officers, in any part of the state; and

Â Â Â Â Â  (e) Establish fees to allow recovery of the full costs incurred in providing services to private entities or in providing services as experts or expert witnesses.

Â Â Â Â Â  (3) The department, in consultation with the board, may:

Â Â Â Â Â  (a) Upon the request of a law enforcement unit or public safety agency, conduct surveys or aid cities and counties to conduct surveys through qualified public or private agencies and assist in the implementation of any recommendations resulting from such surveys.

Â Â Â Â Â  (b) Upon the request of law enforcement units or public safety agencies, conduct studies and make recommendations concerning means by which requesting units can coordinate or combine their resources.

Â Â Â Â Â  (c) Stimulate research by public and private agencies to improve police, fire service, corrections and adult parole and probation administration and law enforcement.

Â Â Â Â Â  (d) Provide grants from funds appropriated or available therefor, to law enforcement units, public safety agencies, special districts, cities, counties and private entities to carry out the provisions of this subsection.

Â Â Â Â Â  (e) Provide optional training programs for persons who operate lockups. The term ÂlockupÂ has the meaning given it in ORS 169.005.

Â Â Â Â Â  (f) Provide optional training programs for public safety personnel and their support staffs.

Â Â Â Â Â  (g) Enter into agreements with federal, state or other governmental agencies to provide training or other services in exchange for receiving training, fees or services of generally equivalent value.

Â Â Â Â Â  (h) Upon the request of a law enforcement unit or public safety agency employing public safety personnel, except youth correction officers, grant an officer, fire service professional, telecommunicator or emergency medical dispatcher a multidiscipline certification consistent with the minimum requirements adopted or approved by the board. Multidiscipline certification authorizes an officer, fire service professional, telecommunicator or emergency medical dispatcher to work in any of the disciplines for which the officer, fire service professional, telecommunicator or emergency medical dispatcher is certified. The provisions of ORS 181.652, 181.653 and 181.667 relating to lapse of certification do not apply to an officer or fire service professional certified under this paragraph as long as the officer or fire service professional maintains full-time employment in one of the certified disciplines and meets the training standards established by the board.

Â Â Â Â Â  (i) Establish fees and guidelines for the use of the facilities of the training academy operated by the department and for nonmandated training provided to federal, state or other governmental agencies, private entities or individuals.

Â Â Â Â Â  (4) Pursuant to ORS chapter 183, the board, in consultation with the department, shall adopt rules necessary to carry out the boardÂs duties and powers.

Â Â Â Â Â  (5) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the departmentÂs duties and powers.

Â Â Â Â Â  (6) For efficiency, board and department rules may be adopted jointly as a single set of combined rules with the approval of the board and the department.

Â Â Â Â Â  (7) The department shall obtain approval of the board before submitting its legislative concepts, Emergency Board request or budget requests to the Oregon Department of Administrative Services.

Â Â Â Â Â  Note: Section 15, chapter 842, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. The Department of Public Safety Standards and Training shall complete development of the training program required by ORS 181.640 (8) no later than August 31, 2008. The department shall submit a report summarizing the training program to the legislative interim committees dealing with the judiciary no later than September 30, 2008. [2007 c.842 Â§15]

Â Â Â Â Â  181.641 Training in vehicle pursuit and mental illness recognition. The Department of Public Safety Standards and Training shall include in the minimum training required for basic certification as a police officer under ORS 181.665:

Â Â Â Â Â  (1) The law, theory, policies and practices related to vehicle pursuit driving and, as facilities and funding permit, vehicle pursuit training exercises; and

Â Â Â Â Â  (2) At least 24 hours of training in the recognition of mental illnesses utilizing a crisis intervention training model. [2001 c.734 Â§8; 2007 c.377 Â§1]

Â Â Â Â Â  Note: 181.641 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 181 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  181.642 Training relating to
Vienna
Convention and crimes motivated by prejudice or that constitute abuse. The Board on Public Safety Standards and Training shall ensure that all police officers and certified reserve officers are trained to:

Â Â Â Â Â  (1) Investigate, identify and report crimes:

Â Â Â Â Â  (a) Motivated by prejudice based on the perceived race, color, religion, national origin, sexual orientation, marital status, political affiliation or beliefs, membership or activity in or on behalf of a labor organization or against a labor organization, physical or mental disability, age, economic or social status or citizenship of the victim; and

Â Â Â Â Â  (b) That constitute abuse, as defined in ORS 419B.005, or domestic violence.

Â Â Â Â Â  (2) Understand the requirements of the Vienna Convention on Consular Relations and identify situations in which the officers are required to inform a person of the personÂs rights under the convention. [1989 c.1028 Â§3; 1995 c.128 Â§1; 1995 c.624 Â§3; 2003 c.109 Â§1; 2007 c.70 Â§47]

Â Â Â Â Â  181.643 Training in missing persons cases. Subject to the availability of funds, the Board on Public Safety Standards and Training shall ensure that all police officers and certified reserve officers are trained to investigate and report cases of missing children and adults. When federal training programs are made available to the state at no cost to the state, the board shall offer the training to police officers and certified reserve officers. [2001 c.612 Â§2; 2007 c.500 Â§10]

Â Â Â Â Â  181.644 Certification of telecommunicator or emergency medical dispatcher required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, no person may be employed as a telecommunicator or emergency medical dispatcher by any public or private public safety agency for more than 18 months unless the person has been certified as being qualified as a telecommunicator or emergency medical dispatcher under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664.

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a telecommunicator or an emergency medical dispatcher without certification. The grant or denial of such an extension is with the sole discretion of the department. [1991 c.742 Â§10; 1999 c.112 Â§1; 2001 c.687 Â§1]

Â Â Â Â Â  181.645 Police, corrections, parole and probation and certified reserve officers required to be at least 21 years of age. No law enforcement unit in this state shall employ as a police officer, corrections officer or parole and probation officer, or utilize as a certified reserve officer, any person who has not yet attained the age of 21 years. [1987 c.901 Â§2; 1995 c.624 Â§4]

Â Â Â Â Â  181.650 Certification of instructors; accreditation of training programs. (1) Upon application and payment of the appropriate fees, the Department of Public Safety Standards and Training or its authorized representative shall examine and evaluate any instructor or any public safety personnel training or educational program.

Â Â Â Â Â  (2) If the department finds that an instructor is qualified under the minimum requirements established pursuant to ORS 181.640 (1)(a) and (b), the department in writing may certify the instructor as being qualified for such a term and upon such conditions as the department may prescribe.

Â Â Â Â Â  (3) If the department finds that a public safety personnel training or educational program or any course, subject, facility or instruction thereof is qualified to satisfy any minimum training requirement established pursuant to ORS 181.640 (1)(a) and (b) or any accreditation standard established pursuant to ORS 181.640 (1)(g), the department may accredit the extent of that qualification to the executive authority of that public safety personnel training or educational program for such a term and upon such conditions as the department may prescribe.

Â Â Â Â Â  (4) An individual complies with any minimum requirement of ORS 181.640 (1)(b) when the individual receives training that is accredited under ORS 181.640 (1)(g) or subsection (3) of this section as qualified to satisfy that requirement and the individual successfully meets any academic or proficiency standard or condition relating to that minimum requirement. [1961 c.721 Â§8; 1967 c.305 Â§6; 1975 c.290 Â§3; 1977 c.382 Â§3; 1991 c.742 Â§3; 1993 c.185 Â§13; 1995 c.624 Â§5; 1997 c.853 Â§5; 1999 c.867 Â§3]

Â Â Â Â Â  181.651 Certification of full-time department employees. (1) Notwithstanding any other provision of law, any full-time employee of the Department of Public Safety Standards and Training who possesses the requisite qualifications may be certified or recertified as a police officer, certified reserve officer, corrections officer, parole and probation officer, fire service professional, telecommunicator or emergency medical dispatcher.

Â Â Â Â Â  (2) A department employee who is certified as a police, certified reserve, corrections or parole and probation officer may exercise the authority granted by law to such officers. This includes, but is not limited to, the authority to possess material that is otherwise contraband under the laws of this state in the performance of official duties and the authority to carry a firearm or other weapon concealed.

Â Â Â Â Â  (3) A department employee who is certified as a police, certified reserve, corrections or parole and probation officer, a fire service professional, a telecommunicator or an emergency medical dispatcher is considered to be employed as a full-time public safety officer in the discipline in which certification is held under this section for the following purposes:

Â Â Â Â Â  (a) Denying, suspending or revoking certification under ORS 181.661, 181.662 and 181.664;

Â Â Â Â Â  (b) Determining eligibility to apply for benefits from the Public Safety Memorial Fund under ORS 243.954 to 243.974; and

Â Â Â Â Â  (c) Determining eligibility to be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987. [1987 c.901 Â§3; 1991 c.742 Â§4; 1995 c.624 Â§6; 1997 c.853 Â§6; 2007 c.361 Â§1]

Â Â Â Â Â  181.652 Certification of corrections officers required; extension; when training to commence. (1) Except for a person who has requested and obtained an extension pursuant to subsection (2) of this section, no person may be employed as a corrections officer by any law enforcement unit for more than one year unless the person is a citizen of the United States, and:

Â Â Â Â Â  (a) The person has been certified as being qualified as a corrections officer under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664 (2); or

Â Â Â Â Â  (b) The person is exempted from the certification requirement under ORS 181.660.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a corrections officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) The certification of a corrections officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a corrections officer, unless the corrections officer is on leave from a law enforcement unit. Upon reemployment as a corrections officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, a person employed as a corrections officer by any law enforcement unit shall commence the training necessary for certification under ORS 181.610 to 181.712 not later than the 90th day after the date of the officerÂs employment by the law enforcement unit at an academy operated or authorized by the department in consultation with the Board on Public Safety Standards and Training.

Â Â Â Â Â  (5) A law enforcement unit may delay the commencement of training of a corrections officer for up to 120 days from the date of the officerÂs employment when it considers the delay necessary. When a law enforcement unit delays commencement of a corrections officerÂs training under this subsection, it shall file a written statement of its reasons with the department.

Â Â Â Â Â  (6) When a delay in the commencement of training necessary for certification under ORS 181.610 to 181.712 at an academy operated or authorized by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (4) and (5) of this section within which the training must be commenced. [1975 c.290 Â§Â§11,12; 1987 c.901 Â§4; 1997 c.853 Â§7; 1999 c.112 Â§2]

Â Â Â Â Â  181.653 Certification of parole and probation officers required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, no person may be employed as a parole and probation officer for more than 18 months unless the person is a citizen of the United States, and:

Â Â Â Â Â  (a) The person has been certified as being qualified as a parole and probation officer under provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not reissued under ORS 181.664 (2); or

Â Â Â Â Â  (b) The person is exempted from the certification requirement under ORS 181.660.

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a parole and probation officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) The certification of a parole and probation officer shall lapse upon the passage of more than three consecutive months during which period the officer is not employed as a parole and probation officer, unless the officer is on leave from a law enforcement unit. Upon reemployment as a parole and probation officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (4) In order to maintain certification, a parole and probation officer who is employed part-time must complete annually at least 20 hours of continuing education approved by the Department of Public Safety Standards and Training.

Â Â Â Â Â  (5) The requirement of citizenship imposed under subsection (1) of this section does not apply to a person employed as a parole and probation officer on September 27, 1987, who continues to serve as a parole and probation officer. [1977 c.382 Â§Â§9,10; 1981 c.449 Â§3; 1987 c.320 Â§139; 1987 c.901 Â§5; 1999 c.112 Â§3; 1999 c.854 Â§2; 2001 c.687 Â§2]

Â Â Â Â Â  181.654 Certification of certain Law Enforcement Data System employees. (1) A certified police officer or certified reserve officer who leaves police service to become a full-time employee of the Law Enforcement Data System under ORS 181.730 may retain certification, subject to satisfactory completion of any continuing training required by the Department of Public Safety Standards and Training to maintain certification.

Â Â Â Â Â  (2) A full-time employee of the Law Enforcement Data System whose certification has lapsed, or who previously has had equivalent certification with another state or the federal government may, within 30 months following the lapse of certification or end of prior equivalent certification, apply to the department for certification as provided in ORS 181.660 (2). [1987 c.901 Â§11; 1993 c.188 Â§12; 1995 c.624 Â§7; 1997 c.853 Â§8]

Â Â Â Â Â  181.655 Reimbursement for training to local law enforcement units; rules. (1) The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall provide a reimbursement program to local law enforcement units which send police officers or corrections officers to the training academy operated or authorized by the department. Such reimbursement shall be to defray the cost of salaries and other expenses incurred during the training of the officers.

Â Â Â Â Â  (2) Such reimbursement program shall be supported entirely out of funds maintained in the Police Standards and Training Account after administrative and operational expenses of the board and department can be met from existing revenues.

Â Â Â Â Â  (3) Reimbursement programs shall not apply to nongovernmental organizations.

Â Â Â Â Â  (4) Pursuant to ORS chapter 183, the department, in consultation with the board, shall adopt rules necessary to carry out the provisions of this section.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (1) of this section, a common carrier railroad law enforcement unit shall not be entitled to receive reimbursement of any kind from the department. [1971 c.328 Â§2; 1975 c.290 Â§4; 1977 c.382 Â§14; 1977 c.737 Â§2; 1979 c.410 Â§4; 1997 c.853 Â§9]

Â Â Â Â Â  181.657 Limitation on accreditation of training programs. (1) Notwithstanding ORS 181.640 (1)(g) and 181.650 (3), the Department of Public Safety Standards and Training may not accredit any public safety personnel training program provided by a public safety agency or any educational program as equivalent to the minimum training required for basic certification as a police officer under ORS 181.665.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to Department of State Police training programs or the Oregon Police Corps training program.

Â Â Â Â Â  (3) As used in this section, ÂOregon Police Corps training programÂ means the residential, basic law enforcement training program that is required of Oregon participants in the scholarship program administered by the United States Department of Justice that is designed to address violent crime by helping state and local law enforcement agencies increase the number of officers with advanced education and training assigned to community patrol. [2001 c.734 Â§4; 2003 c.770 Â§6]

Â Â Â Â Â  Note: Section 6, chapter 734, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 6. (1) ORS 181.657 and the amendments to ORS 181.665 by section 5, chapter 734, Oregon Laws 2001, become operative on the earlier of the following dates:

Â Â Â Â Â  (a) The date on which the Police Policy Committee established under ORS 181.637 certifies to the Governor that the training academy for which the acquisition of real property is authorized by ORS 181.636 is completed; or

Â Â Â Â Â  (b) January 1, 2007.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a public safety personnel training program that, prior to the earlier of the dates set out in subsection (1) of this section, was accredited as equivalent to the minimum training required for basic certification as a police officer under ORS 181.665 continues to be so accredited after that date until the completion of all training programs that began prior to that date. [2001 c.734 Â§6; 2003 c.770 Â§4]

Â Â Â Â Â  181.660 Application of minimum standards and training to certain persons; certification based on experience, education or training. (1) The minimum standards and minimum training requirements established pursuant to ORS 181.640 (1) do not apply to:

Â Â Â Â Â  (a) The Superintendent of State Police.

Â Â Â Â Â  (b) Any individual who is a constable of the justice court.

Â Â Â Â Â  (c) Any sheriffÂs deputy appointed with authority only to receive and serve summons and civil process.

Â Â Â Â Â  (d) Any municipal parole officer.

Â Â Â Â Â  (e) Any dog control officer commissioned by a city or county.

Â Â Â Â Â  (f) Any individual appointed by the Superintendent of State Police under ORS 181.265.

Â Â Â Â Â  (g) An individual performing the duties of a reserve officer who has not been required by the law enforcement unit utilizing the individual to receive training for certification as a certified reserve officer.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training may, upon application of an individual public safety officer, except a youth correction officer, at its discretion, certify the public safety officer as provided in ORS 181.640 (1)(d) upon a finding that the public safety officerÂs professional experience, education or training meets the standards required for certification. [1961 c.721 Â§Â§9,10; 1967 c.305 Â§5; 1969 c.609 Â§8; 1975 c.290 Â§5; 1975 c.356 Â§1; 1977 c.382 Â§4; 1981 c.449 Â§4; 1987 c.901 Â§9; 1991 c.742 Â§5; 1993 c.185 Â§14; 1993 c.594 Â§3; 1995 c.624 Â§8; 1995 c.658 Â§90; 1997 c.853 Â§Â§10,11; 1999 c.867 Â§4]

Â Â Â Â Â  181.661 Procedure prior to denial, suspension or revocation of certification. When the Department of Public Safety Standards and Training denies application or certification or the department or Board on Public Safety Standards and Training believes there is a reasonable basis for suspending or revoking the certification of an instructor or a public safety officer, except a youth correction officer or fire service professional, notice and opportunity for a hearing shall be provided in accordance with rules approved by the board and in accordance with ORS 183.415 and 183.417 prior to suspension or revocation. [1973 c.612 Â§11 (enacted in lieu of 181.663); 1975 c.290 Â§6; 1977 c.382 Â§5; 1991 c.742 Â§6; 1995 c.624 Â§9; 1997 c.853 Â§13; 1999 c.867 Â§5; 2005 c.524 Â§3; 2007 c.288 Â§8]

Â Â Â Â Â  181.662 Grounds for denying, suspending or revoking certification of person or accreditation of program; rules. (1) The Department of Public Safety Standards and Training may deny the application for training, or deny, suspend or revoke the certification, of any instructor or public safety officer, except a youth correction officer or fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that:

Â Â Â Â Â  (a) The public safety officer or instructor falsified any information submitted on the application for certification or on any documents submitted to the Board on Public Safety Standards and Training or the department.

Â Â Â Â Â  (b) The public safety officer or instructor has been convicted of a crime or violation in this state or any other jurisdiction.

Â Â Â Â Â  (c) The public safety officer or instructor does not meet the applicable minimum standards, minimum training or the terms and conditions established under ORS 181.640 (1)(a) to (d).

Â Â Â Â Â  (d) The public safety officer failed to comply with ORS 181.789 (3)(b).

Â Â Â Â Â  (2) The department shall deny, suspend or revoke the certification of a fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the fire service professional has been convicted in this state of a crime listed in ORS 137.700 or in any other jurisdiction of a crime that, if committed in this state, would constitute a crime listed in ORS 137.700.

Â Â Â Â Â  (3) The department may deny, suspend or revoke the certification of any fire service professional after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding:

Â Â Â Â Â  (a) That the fire service professional falsified any information submitted on the application for certification or on any documents submitted to the board or the department; or

Â Â Â Â Â  (b) Consistent with ORS 670.280, that the fire service professional is not fit to receive or hold the certification as a result of conviction of a crime in this state, or in any other jurisdiction, other than a crime described in subsection (2) of this section.

Â Â Â Â Â  (4) The department shall deny, suspend or revoke the certification of any public safety officer or instructor, except a youth correction officer, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the public safety officer or instructor has been discharged for cause from employment as a public safety officer.

Â Â Â Â Â  (5) The department, in consultation with the board, shall adopt rules specifying those crimes and violations for which a conviction requires the denial, suspension or revocation of the certification of a public safety officer or instructor.

Â Â Â Â Â  (6) Notwithstanding the lapse, suspension, revocation or surrender of the certification of a public safety officer or instructor, the department may:

Â Â Â Â Â  (a) Proceed with any investigation of, or any action or disciplinary proceedings against, the public safety officer or instructor; or

Â Â Â Â Â  (b) Revise or render void an order suspending or revoking the certification.

Â Â Â Â Â  (7) The department shall deny, suspend or revoke the accreditation of a training or educational program or any course, subject, facility or instruction thereof if the program, course, subject, facility or instruction is not in compliance with rules adopted or conditions prescribed under ORS 181.640 (1)(g) or 181.650 (3). [1969 c.609 Â§2; 1975 c.290 Â§7; 1977 c.382 Â§6; 1979 c.410 Â§5; 1981 c.449 Â§5; 1987 c.901 Â§8; 1991 c.742 Â§7; 1993 c.185 Â§15; 1993 c.301 Â§5; 1995 c.624 Â§10; 1995 c.768 Â§13; 1997 c.853 Â§14; 1999 c.867 Â§6; 2001 c.104 Â§61; 2001 c.654 Â§1; 2003 c.770 Â§3; 2005 c.448 Â§1; 2005 c.524 Â§2; 2007 c.842 Â§8]

Â Â Â Â Â  Note: The amendments to 181.662 by section 8, chapter 842,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 842, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  181.662 (1) The Department of Public Safety Standards and Training may deny the application for training, or deny, suspend or revoke the certification, of any instructor or public safety officer, except a youth correction officer or fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that:

Â Â Â Â Â  (a) The public safety officer or instructor falsified any information submitted on the application for certification or on any documents submitted to the Board on Public Safety Standards and Training or the department.

Â Â Â Â Â  (b) The public safety officer or instructor has been convicted of a crime or violation in this state or any other jurisdiction.

Â Â Â Â Â  (c) The public safety officer or instructor does not meet the applicable minimum standards, minimum training or the terms and conditions established under ORS 181.640 (1)(a) to (d).

Â Â Â Â Â  (2) The department shall deny, suspend or revoke the certification of a fire service professional, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the fire service professional has been convicted in this state of a crime listed in ORS 137.700 or in any other jurisdiction of a crime that, if committed in this state, would constitute a crime listed in ORS 137.700.

Â Â Â Â Â  (3) The department may deny, suspend or revoke the certification of any fire service professional after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding:

Â Â Â Â Â  (a) That the fire service professional falsified any information submitted on the application for certification or on any documents submitted to the board or the department; or

Â Â Â Â Â  (b) Consistent with ORS 670.280, that the fire service professional is not fit to receive or hold the certification as a result of conviction of a crime in this state, or in any other jurisdiction, other than a crime described in subsection (2) of this section.

Â Â Â Â Â  (4) The department shall deny, suspend or revoke the certification of any public safety officer or instructor, except a youth correction officer, after written notice and hearing consistent with the provisions of ORS 181.661, based upon a finding that the public safety officer or instructor has been discharged for cause from employment as a public safety officer.

Â Â Â Â Â  (5) The department, in consultation with the board, shall adopt rules specifying those crimes and violations for which a conviction requires the denial, suspension or revocation of the certification of a public safety officer or instructor.

Â Â Â Â Â  (6) Notwithstanding the lapse, suspension, revocation or surrender of the certification of a public safety officer or instructor, the department may:

Â Â Â Â Â  (a) Proceed with any investigation of, or any action or disciplinary proceedings against, the public safety officer or instructor; or

Â Â Â Â Â  (b) Revise or render void an order suspending or revoking the certification.

Â Â Â Â Â  (7) The department shall deny, suspend or revoke the accreditation of a training or educational program or any course, subject, facility or instruction thereof if the program, course, subject, facility or instruction is not in compliance with rules adopted or conditions prescribed under ORS 181.640 (1)(g) or 181.650 (3).

Â Â Â Â Â  181.663 [1969 c.609 Â§3; repealed by 1973 c.612 Â§10 (181.661 enacted in lieu of 181.663)]

Â Â Â Â Â  181.664 Judicial review of departmentÂs final order; reapplication for certification; rules. (1) An instructor or a public safety officer, except a youth correction officer, aggrieved by the findings and order of the Department of Public Safety Standards and Training may, as provided in ORS 183.480, file an appeal with the Court of Appeals from the final order of the department.

Â Â Â Â Â  (2) The department shall recommend and the Board on Public Safety Standards and Training shall establish by rule a policy and procedures governing the circumstances under which a public safety officer or instructor who has had certification denied or revoked pursuant to ORS 181.661 and 181.662 and subsection (1) of this section may reapply for certification and specifying the circumstances under which the public safety officer or instructor may not reapply. [1969 c.609 Â§Â§4,5; 1973 c.612 Â§12; 1975 c.290 Â§8; 1977 c.382 Â§7; 1981 c.449 Â§6; 1991 c.742 Â§8; 1993 c.185 Â§16; 1995 c.624 Â§11; 1999 c.112 Â§5; 1999 c.867 Â§7; 2005 c.448 Â§2]

Â Â Â Â Â  181.665 Certification of police officer and certified reserve officer required; extension. (1) Except for a person who has requested and obtained an extension from the Department of Public Safety Standards and Training pursuant to subsection (2) of this section, a person may not be employed as a police officer, or utilized as a certified reserve officer, by any law enforcement unit for more than 18 months unless:

Â Â Â Â Â  (a) The person is a citizen of the
United States
; and

Â Â Â Â Â  (b) The person has been certified as being qualified as a police officer or certified reserve officer under the provisions of ORS 181.610 to 181.712 and the certification has neither lapsed nor been revoked pursuant to ORS 181.661, 181.662 and 181.664 (1) and not been reissued under ORS 181.664 (2).

Â Â Â Â Â  (2) The department, upon the facts contained in an affidavit accompanying the request for an extension, may find good cause for failure to obtain certification within the time period described in subsection (1) of this section. If the department finds that there is good cause for such failure, the department may extend for up to one year the period that a person may serve as a police officer or reserve officer without certification. The grant or denial of such an extension is within the sole discretion of the department.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a person employed as a police officer by any law enforcement unit shall commence the training necessary for certification under ORS 181.610 to 181.712 at an academy operated by the department not later than the 90th day after the date of the officerÂs employment by the law enforcement unit.

Â Â Â Â Â  (4) A law enforcement unit may delay the commencement of training of a police officer for up to 120 days from the date of the officerÂs employment when it considers the delay necessary. When a law enforcement unit delays commencement of a police officerÂs training under this subsection, it shall file a written statement of its reasons with the department.

Â Â Â Â Â  (5) When a delay in the commencement of training necessary for certification under ORS 181.610 to 181.712 at an academy operated by the department is caused by the inability of the department, for any reason, to provide that training, the period of such delay shall not be counted as part of the periods set forth in subsections (3) and (4) of this section within which the training must be commenced.

Â Â Â Â Â  (6) A person utilized as a certified reserve officer by a law enforcement unit must complete the training necessary for certification under ORS 181.610 to 181.712 at a site approved by the department. [1967 c.305 Â§1; 1969 c.609 Â§9; 1975 c.290 Â§9; 1975 c.356 Â§2; 1979 c.410 Â§6; 1987 c.901 Â§6; 1995 c.624 Â§12; 1997 c.853 Â§15; 1999 c.112 Â§4; 2001 c.687 Â§3; 2001 c.734 Â§5]

Â Â Â Â Â  181.667 Lapse of certification; reapplication for certification; rules; fees. (1)(a) The certification of any police officer who does not serve as a police officer, or any certified reserve officer who is not utilized as a certified reserve officer, for any period of time in excess of three consecutive months is lapsed. Upon reemployment as a police officer, or recommencing service as a reserve officer, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the certification of a police officer or certified reserve officer does not lapse if the officer:

Â Â Â Â Â  (A) Is on leave from a law enforcement unit; or

Â Â Â Â Â  (B) Is an honorably retired police officer who meets the requirements established by the Department of Public Safety Standards and Training under paragraph (c) of this subsection for maintaining certification.

Â Â Â Â Â  (c) The department, in consultation with the Board on Public Safety Standards and Training, may adopt rules establishing:

Â Â Â Â Â  (A) A program of continuing training for honorably retired police officers that would enable a police officer whose certification would otherwise lapse under paragraph (a) of this subsection to maintain certification for as long as the police officer meets the training requirements; and

Â Â Â Â Â  (B) A fee to be paid by honorably retired police officers to maintain certification under this subsection. The fee may not exceed the costs incurred by the department and board in administering the training program.

Â Â Â Â Â  (2) The certification of any fire service professional, telecommunicator or emergency medical dispatcher who is not utilized as a fire service professional, telecommunicator or emergency medical dispatcher for any period of time in excess of 12 consecutive months, unless the fire service professional, telecommunicator or emergency medical dispatcher is on leave from a public or private safety agency, is lapsed. Upon reemployment as a fire service professional, telecommunicator or emergency medical dispatcher, the person whose certification has lapsed may apply for certification in the manner provided in ORS 181.610 to 181.712. [1969 c.609 Â§6; 1995 c.624 Â§13; 1997 c.315 Â§1; 1999 c.566 Â§1]

Â Â Â Â Â  181.670 Effect of minimum requirements under authority other than ORS 181.640. Compliance with minimum standards or minimum training recommended pursuant to ORS 181.640 for public safety personnel, except youth correction officers, does not exempt any individual from any minimum requirement for selection or promotion as a police officer or certified reserve officer under ORS 181.260 or under any civil service law, charter or ordinance for a county or city. [1961 c.721 Â§11; 1975 c.290 Â§13; 1977 c.382 Â§13; 1991 c.742 Â§11; 1993 c.185 Â§17; 1995 c.624 Â§14; 1999 c.867 Â§8]

Â Â Â Â Â  181.675 Disclosure of information about public safety officer. (1) The Board on Public Safety Standards and Training and the Department of Public Safety Standards and Training may not disclose a photograph of a public safety officer without the written consent of the public safety officer or the public safety officerÂs employer. This subsection does not apply to the use by the board or department of a photograph of a public safety officer.

Â Â Â Â Â  (2) A public safety agency shall provide the department with access to personnel records of an employee or former employee of the public safety agency if:

Â Â Â Â Â  (a) The department requests access to the records;

Â Â Â Â Â  (b) The department is conducting an investigation under ORS 181.662 relating to the employee or former employeeÂs qualifications for employment, training or certification as a public safety officer; and

Â Â Â Â Â  (c) The records are related to the issue being investigated.

Â Â Â Â Â  (3) A public safety agency that discloses information under subsection (2) of this section is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, is immune from civil liability from the disclosure or its consequences. For purposes of this subsection, the presumption of good faith is rebutted upon a showing that the public safety agency disclosed the information knowing that the information was false or deliberately misleading or disclosed the information with malicious purpose. [2003 c.770 Â§2]

Â Â Â Â Â  181.679 Civil penalties relating to certification; rules. (1) The Department of Public Safety Standards and Training may impose a civil penalty on a public safety agency for violation of ORS 181.644, 181.652, 181.653 or 181.665.

Â Â Â Â Â  (2) The department shall recommend and the Board on Public Safety Standards and Training by rule shall adopt a schedule establishing civil penalties that may be imposed under subsection (1) of this section. Civil penalties imposed under subsection (1) of this section may not exceed $1,500 for each violation.

Â Â Â Â Â  (3) When the department imposes a civil penalty under subsection (1) of this section, the department shall impose the penalty in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) All penalties recovered under subsection (1) of this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses.

Â Â Â Â Â  (5) When, for the purpose of complying with ORS 181.644, 181.652, 181.653 or 181.665 and after notice from the department that an employee has not met the certification requirements of ORS 181.644, 181.652, 181.653 or 181.665, a public safety agency terminates or reassigns the employee solely because the employee has not met the certification requirements of ORS 181.644, 181.652, 181.653 or 181.665, the public safety agency is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from civil liability for the termination or reassignment. [2005 c.586 Â§2]

Â Â Â Â Â  181.680 [1961 c.721 Â§3; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  181.690 Police Standards and Training Account. (1) There is established in the General Fund of the State Treasury the Police Standards and Training Account. All contributions or other moneys received by the Board on Public Safety Standards and Training or Department of Public Safety Standards and Training shall be paid into the State Treasury and credited to the Police Standards and Training Account. All moneys in the Police Standards and Training Account are appropriated continuously to the department and, except as provided in subsection (2) of this section, shall be used by the department to carry out the functions of the department under the policies and standards for training and certification approved by the board.

Â Â Â Â Â  (2) Moneys in the Police Standards and Training Account may be transferred to the Department of State Police and the Department of Corrections to defray the training costs of police officers and parole and probation officers and to defray the cost of the Law Enforcement Data System. The amounts transferred under this subsection shall be deposited in the cash accounts of such agencies in accordance with an allotment plan approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, moneys credited to the account under ORS 181.887 and 703.490 may be used only for the expenses of administration and enforcement of ORS 181.870 to 181.887, 181.991, 703.401 to 703.490, 703.993 and 703.995. [1961 c.721 Â§7; 1979 c.410 Â§7; 1987 c.320 Â§140; 1993 c.188 Â§13; 1997 c.853 Â§16; 2007 c.362 Â§1]

Â Â Â Â Â  181.700 Legislative intent. It is the intent of the Legislative Assembly in creating the Board on Public Safety Standards and Training to provide for the coordination of training programs for police officers, certified reserve officers, corrections officers and parole and probation officers and to set standards. [1961 c.721 Â§14; 1975 c.290 Â§14; 1977 c.382 Â§11; 1995 c.624 Â§15; 1999 c.59 Â§39]

Â Â Â Â Â  181.705 Minimum standards and training requirements not applicable to certain police officers. The minimum standards and training requirements established pursuant to ORS 181.640 (1) do not apply to police officers commissioned by the Governor under ORS 131.880 who have served in that capacity for at least two years immediately preceding October 4, 1977. [1977 c.737 Â§4]

Â Â Â Â Â  181.710 [1969 c.488 Â§Â§5,6; 1973 c.130 Â§3; 1979 c.92 Â§5; 1981 c.59 Â§1; repealed by 1993 c.188 Â§15]

Â Â Â Â Â  181.711 Department not required to provide training for certification of reserve officers. Nothing in ORS 181.610, 181.640, 181.642, 181.645, 181.650, 181.651, 181.654, 181.660, 181.661, 181.662, 181.664, 181.665, 181.667, 181.670, 181.700 and 181.711 requires:

Â Â Â Â Â  (1) A law enforcement unit to certify individuals who are utilized by the law enforcement unit to perform the duties of a reserve officer; or

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training to provide the training for, or to fund, certification of reserve officers. [1995 c.624 Â§17; 1997 c.853 Â§17]

Â Â Â Â Â  181.712 Child abuse and domestic violence training; report. No later than January 1 of each year, the Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall submit to the Legislative Assembly, as provided in ORS 192.245, a report on the implementation of child abuse and domestic violence training provided by the department. [1995 c.128 Â§3; 1997 c.853 Â§18]

Â Â Â Â Â  181.714 Police Memorial Trust Fund; rules. (1) The Police Memorial Trust Fund is created separate from the General Fund. The fund shall consist of moneys appropriated therefor and gifts and grants thereto and the interest thereon. The fund is continuously appropriated for the purposes of section 1 (2), chapter 508, Oregon Laws 1987.

Â Â Â Â Â  (2) The fund shall be administered by the State Treasurer.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training, in consultation with the Department of Public Safety Standards and Training, may adopt rules that designate the classifications of public safety personnel killed in the line of duty who may be honored at the memorial created pursuant to section 1, chapter 508, Oregon Laws 1987.

Â Â Â Â Â  (4) The costs of maintenance and relocation of the memorial described in subsection (3) of this section and the costs of an annual memorial service honoring persons killed in the line of duty shall be paid out of the Police Memorial Trust Fund. [1987 c.508 Â§2; subsections (3) and (4) of 2001 Edition enacted as 2001 c.491 Â§1]

CRIMINAL JUSTICE INFORMATION STANDARDS

Â Â Â Â Â  181.715 Criminal Justice Information Standards program; duties. (1) The Department of State Police or another criminal justice agency designated by the Director of the Oregon Department of Administrative Services shall operate a Criminal Justice Information Standards program that coordinates information among state criminal justice agencies. The program shall:

Â Â Â Â Â  (a) Ensure that in developing new information systems, data can be retrieved to support evaluation of criminal justice planning and programs, including, but not limited to, the ability of the programs to reduce future criminal conduct;

Â Â Â Â Â  (b) Ensure that maximum effort is made for the safety of public safety officers;

Â Â Â Â Â  (c) Establish methods and standards for data interchange and information access between criminal justice information systems, in compliance with the technology standards and policies of the Oregon Department of Administrative Services;

Â Â Â Â Â  (d) Design and implement improved applications for exchange of agency information; and

Â Â Â Â Â  (e) Implement the capability to exchange images between criminal justice agencies.

Â Â Â Â Â  (2) The program shall develop a plan to accelerate data sharing and information integration among criminal justice agencies. The plan shall include, but is not limited to, priorities, timelines, development costs, resources needed, the projected ongoing cost of support, critical success factors and any known barriers to accomplishing the plan. Representatives of criminal justice agencies and public safety agencies, including but not limited to local law enforcement agencies, courts of criminal jurisdiction, district attorneys, city attorneys with criminal prosecutive functions, public defender organizations established under ORS chapter 151, community corrections directors, jail managers and county juvenile departments, shall be invited to participate in the planning process. The program shall present the plan to the Director of the Oregon Department of Administrative Services no later than May 30 of each even-numbered year for development of the GovernorÂs budget report. The program shall submit the plan to the Joint Legislative Committee on Information Management and Technology no later than December 31 of each even-numbered year.

Â Â Â Â Â  (3) Notwithstanding the meaning given Âcriminal justice agencyÂ in ORS 181.010, as used in this section and ORS 181.720, Âcriminal justice agencyÂ includes, but is not limited to:

Â Â Â Â Â  (a) The Judicial Department;

Â Â Â Â Â  (b) The Attorney General;

Â Â Â Â Â  (c) The Department of Corrections;

Â Â Â Â Â  (d) The Department of State Police;

Â Â Â Â Â  (e) Any other state agency with law enforcement authority designated by order of the Governor;

Â Â Â Â Â  (f) The Department of Transportation;

Â Â Â Â Â  (g) The State Board of Parole and Post-Prison Supervision;

Â Â Â Â Â  (h) The Department of Public Safety Standards and Training;

Â Â Â Â Â  (i) The State Department of Fish and Wildlife;

Â Â Â Â Â  (j) The
Oregon
Liquor Control Commission;

Â Â Â Â Â  (k) The
Oregon
Youth Authority; and

Â Â Â Â Â  (L) The State Commission on Children and Families. [1993 c.188 Â§5; 1997 c.433 Â§4; 1997 c.853 Â§19; 2001 c.936 Â§4]

Â Â Â Â Â  181.720 Duties of state criminal justice agencies. (1) State criminal justice agencies, as part of their biennial budget requests and information resource management plans, shall address the goals of the Criminal Justice Information Standards program with particular attention to:

Â Â Â Â Â  (a) Data access, availability and information sharing among criminal justice agencies; and

Â Â Â Â Â  (b) The plan developed under ORS 181.715.

Â Â Â Â Â  (2) Information resource management plans must be based on industry standards for open systems to the greatest extent possible.

Â Â Â Â Â  (3) A state criminal justice agency shall submit a copy of its information resource management plan to the Criminal Justice Information Standards Advisory Board. [1993 c.188 Â§7; 1997 c.433 Â§17; 2001 c.936 Â§5]

Â Â Â Â Â  181.725 Criminal Justice Information Standards Advisory Board; members; expenses. (1) There is established a Criminal Justice Information Standards Advisory Board to advise the Department of State Police or the criminal justice agency designated by the Director of the Oregon Department of Administrative Services under ORS 181.715 (1) about the departmentÂs or the agencyÂs duties under ORS 181.715. The board consists of the following members:

Â Â Â Â Â  (a) The State Court Administrator or the administratorÂs designee;

Â Â Â Â Â  (b) The Director of the Department of Corrections or the directorÂs designee;

Â Â Â Â Â  (c) The Superintendent of State Police or the superintendentÂs designee;

Â Â Â Â Â  (d) The executive director of the Oregon Criminal Justice Commission or the executive directorÂs designee;

Â Â Â Â Â  (e) The Director of Transportation or the directorÂs designee;

Â Â Â Â Â  (f) The chairperson of the State Board of Parole and Post-Prison Supervision or the chairpersonÂs designee;

Â Â Â Â Â  (g) The Director of the Department of Public Safety Standards and Training or the directorÂs designee;

Â Â Â Â Â  (h) A chief of police designated by the Oregon Association Chiefs of Police;

Â Â Â Â Â  (i) A sheriff designated by the Oregon SheriffsÂ Association;

Â Â Â Â Â  (j) A jail manager designated by the Oregon Jail ManagersÂ Association;

Â Â Â Â Â  (k) A county juvenile department director designated by the Oregon Juvenile Department DirectorsÂ Association;

Â Â Â Â Â  (L) A community corrections agency director designated by the Oregon Association of Community Corrections Directors;

Â Â Â Â Â  (m) A district attorney designated by the Oregon District Attorneys Association;

Â Â Â Â Â  (n) The administrator of the information resource management division of the Oregon Department of Administrative Services or the administratorÂs designee;

Â Â Â Â Â  (o) The Director of the Oregon Youth Authority or the directorÂs designee;

Â Â Â Â Â  (p) The State Fish and Wildlife Director or the directorÂs designee;

Â Â Â Â Â  (q) The administrator of the Oregon Liquor Control Commission or the administratorÂs designee; and

Â Â Â Â Â  (r) The staff director of the State Commission on Children and Families or the staff directorÂs designee.

Â Â Â Â Â  (2) The board shall meet at such times and places as the board deems necessary.

Â Â Â Â Â  (3) The members of the board are not entitled to compensation but are entitled to expenses as provided in ORS 292.495. [1993 c.188 Â§6; 1997 c.433 Â§5; 1997 c.853 Â§20; 2001 c.936 Â§6; 2003 c.14 Â§83]

Â Â Â Â Â  181.730 Law Enforcement Data System established; duties; rules. (1) There is established in the Department of State Police a Law Enforcement Data System.

Â Â Â Â Â  (2) The Law Enforcement Data System shall:

Â Â Â Â Â  (a) Install and maintain a criminal justice telecommunication and information system for storage and retrieval of criminal justice information submitted by criminal justice agencies for the State of
Oregon
;

Â Â Â Â Â  (b) Function as the control point for access to similar programs operated by other states and the federal government;

Â Â Â Â Â  (c) Undertake other projects as are necessary or appropriate for the speedy collection and dissemination of information relating to crime and criminals; and

Â Â Â Â Â  (d) Provide service as available to all qualified criminal justice agencies and designated agencies.

Â Â Â Â Â  (3) The department may adopt rules establishing procedures for the submission, access and dissemination of information by the Law Enforcement Data System. [1993 c.188 Â§8]

OREGON
COMMUNITY
CRIME
PREVENTION
INFORMATION
CENTER

Â Â Â Â Â  181.750 Definitions for ORS 181.755 to 181.765. As used in ORS 181.755 to 181.765, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCenterÂ means the
Oregon
Community
Crime
Prevention
Information
Center
.

Â Â Â Â Â  (2) ÂCoordinatorÂ means the Coordinator of the
Oregon
Community
Crime
Prevention
Information
Center
.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Public Safety Standards and Training.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of Public Safety Standards and Training. [Formerly 184.405; 1997 c.853 Â§21]

Â Â Â Â Â  181.755
Oregon
Community
Crime
Prevention
Information
Center
; duties. The
Oregon
Community
Crime
Prevention
Information
Center
is created within the Department of Public Safety Standards and Training. The center within the limits of available funds shall:

Â Â Â Â Â  (1) Develop, plan and carry out a comprehensive, long-range, integrated program, implemented by local crime prevention councils, that will mobilize all Oregon residents, including the youth of this state, in a year-round preventive effort to reduce both crime and delinquency;

Â Â Â Â Â  (2) Provide a mechanism to support, unify, promote, implement and evaluate crime prevention efforts;

Â Â Â Â Â  (3) Act as a clearinghouse for crime prevention efforts;

Â Â Â Â Â  (4) Provide a means by which law enforcement and prevention related agencies, civilian personnel and the education community may acquire the resource materials, technical assistance, knowledge and skills necessary to develop, implement and evaluate crime prevention and intervention programs;

Â Â Â Â Â  (5) Provide ongoing, programmatic support to crime prevention efforts of law enforcement and crime prevention councils, enabling them to develop programs within their jurisdiction or community;

Â Â Â Â Â  (6) Assist law enforcement agencies and crime prevention councils to increase the awareness of communities, businesses and governments regarding the need for crime prevention while offering information on current and future programming in their communities and in this state;

Â Â Â Â Â  (7) Increase the availability of resource materials that may be utilized by local crime prevention programs, analyze data, evaluate needs and develop specific crime prevention strategies;

Â Â Â Â Â  (8) Coordinate the efforts of law enforcement agencies and local crime prevention councils and programs to prevent the victimization of children by criminal acts and to prevent the occurrence of criminal behavior by children and young persons through educational programs; and

Â Â Â Â Â  (9) Operate as a resource for local governments and upon the request of any local agency shall:

Â Â Â Â Â  (a) Provide technical assistance and crime prevention programs in the form of on-site visits, resource development and distribution, consultation, community resource identification, utilization, training and promotion of crime prevention programs or activities;

Â Â Â Â Â  (b) Review master copies of materials and resources, with the concurrence of any
Oregon
crime prevention association, for the purpose of increasing program efficiency, effectiveness and consistency;

Â Â Â Â Â  (c) Provide assistance in increasing the knowledge of community, business and governmental leaders concerning the theory and operation of crime prevention and how their involvement will assist in efforts to prevent crime;

Â Â Â Â Â  (d) Provide resource materials to and assistance in developing the skills of law enforcement personnel, which materials and skills are necessary to create successful crime prevention strategies that meet the needs of specific regions and communities throughout the state;

Â Â Â Â Â  (e) Act as a liaison between local, state and national agencies concerning crime prevention issues; and

Â Â Â Â Â  (f) Coordinate efforts with any statewide crime prevention association and receive from the association advice and direction for the operation of the center and related activities. [Formerly 184.407; 1997 c.853 Â§22]

Â Â Â Â Â  181.760 Coordinator; appointment; duties. (1) The
Oregon
Community
Crime
Prevention
Information
Center
is under the supervision and control of the coordinator who is responsible for the performance of the duties, functions and powers of the center.

Â Â Â Â Â  (2) The Director of the Department of Public Safety Standards and Training shall appoint the coordinator who shall have experience and knowledge in the area of crime prevention.

Â Â Â Â Â  (3) The coordinator shall receive a salary as provided by law or, if not so provided, as prescribed by the director.

Â Â Â Â Â  (4) The coordinator is authorized to solicit, receive and expend grants, including matching grants, from private sources to aid in carrying out the provisions of ORS 181.750 to 181.765. [Formerly 184.409]

Â Â Â Â Â  181.765 Advisory committee; meetings; expenses. (1) To aid and advise the coordinator in the performance of the functions of the
Oregon
Community
Crime
Prevention
Information
Center
, an advisory committee may be established.

Â Â Â Â Â  (2) The committee shall meet at such times and places as shall be determined by the coordinator.

Â Â Â Â Â  (3) Legislative members shall receive no compensation or per diem for services as members but may receive actual and necessary travel and other expenses under ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the committee shall be entitled to expenses as provided in ORS 292.495. [Formerly 184.411]

PLAN ADDRESSING USE OF DEADLY PHYSICAL FORCE

Â Â Â Â Â  181.781 Definitions for ORS 181.781 to 181.796. As used in ORS 181.781 to 181.796:

Â Â Â Â Â  (1) ÂEmploy,Â when used in the context of the relationship between a law enforcement agency and a police officer, includes the assignment of law enforcement duties on a volunteer basis to a reserve officer.

Â Â Â Â Â  (2) ÂLaw enforcement agencyÂ means the Department of State Police, the Department of Justice, a district attorney, a political subdivision of the State of Oregon and a municipal corporation of the State of Oregon, that maintains a law enforcement unit as defined in ORS 181.610 (12)(a)(A).

Â Â Â Â Â  (3) ÂPolice officerÂ means a person who is:

Â Â Â Â Â  (a) A police officer or reserve officer as defined in ORS 181.610; and

Â Â Â Â Â  (b) Employed by a law enforcement agency to enforce the criminal laws of this state. [2007 c.842 Â§1]

Â Â Â Â Â  181.783 Planning authority; development and approval of plan; compliance; notice upon challenge to plan. (1) There is created in each county a deadly physical force planning authority consisting of the following members:

Â Â Â Â Â  (a) The district attorney and sheriff of the county.

Â Â Â Â Â  (b) A nonmanagement police officer selected by the district attorney and sheriff. If there are unions representing police officers within the county, the district attorney and sheriff shall select the police officer from among candidates nominated by any union representing police officers within the county.

Â Â Â Â Â  (c) If at least one city within the county employs a police chief, a police chief selected by the police chiefs within the county.

Â Â Â Â Â  (d) A representative of the public selected by the district attorney and sheriff. The person selected under this paragraph may not be employed by a law enforcement agency.

Â Â Â Â Â  (e) A representative of the Oregon State Police selected by the Superintendent of State Police.

Â Â Â Â Â  (2) The district attorney and sheriff are cochairpersons of the planning authority.

Â Â Â Â Â  (3) The law enforcement agency that employs the police officer selected under subsection (1)(b) of this section shall release the officer from other duties for at least 16 hours per year to enable the officer to serve on the planning authority. The agency shall compensate the officer at the officerÂs regular hourly wage while the officer is engaged in planning authority activities.

Â Â Â Â Â  (4) The planning authority shall develop a plan consisting of the following:

Â Â Â Â Â  (a) An element dealing with education, outreach and training regarding the use of deadly physical force for police officers, attorneys employed by state or local government within the county and members of the community.

Â Â Â Â Â  (b) An element dealing with the immediate aftermath of an incident in which a police officer used deadly physical force.

Â Â Â Â Â  (c) An element dealing with the investigation of an incident in which a police officer used deadly physical force.

Â Â Â Â Â  (d) An element dealing with the exercise of district attorney discretion to resolve issues of potential criminal responsibility resulting from a police officerÂs use of deadly physical force.

Â Â Â Â Â  (e) An element dealing with collecting information regarding a police officerÂs use of deadly physical force, debriefing after an incident in which a police officer used deadly physical force and revising a plan developed under this subsection based on experience.

Â Â Â Â Â  (f) An estimate of the fiscal impact on the law enforcement agencies to which the plan applies of each element described in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (5) The planning authority shall conduct at least one public hearing in the county before submitting a plan, or a revision of a plan, to the governing bodies in the county under subsection (7) of this section.

Â Â Â Â Â  (6) The planning authority may consult with anyone the planning authority determines may be helpful in carrying out its responsibilities.

Â Â Â Â Â  (7) The planning authority shall submit the plan developed under subsection (4) of this section, and revisions of the plan, to the governing body of each law enforcement agency within the county except for the Department of State Police and the Department of Justice.

Â Â Â Â Â  (8) A governing body shall approve or disapprove the plan submitted to it under subsection (7) of this section within 60 days after receiving the plan. The governing body may not amend the plan.

Â Â Â Â Â  (9) If the plan is not approved by at least two-thirds of the governing bodies to which the plan is submitted, the planning authority shall develop and submit a revised plan.

Â Â Â Â Â  (10) If the plan is approved by at least two-thirds of the governing bodies to which the plan is submitted, the planning authority shall submit the approved plan to the Attorney General. No later than 30 days after receiving the plan, the Attorney General shall review the plan for compliance with the minimum requirements described in ORS 181.786. If the Attorney General determines that the plan complies with the minimum requirements, the Attorney General shall approve the plan. Upon approval of the plan:

Â Â Â Â Â  (a) Each law enforcement agency within the county to which the plan applies is subject to the provisions of the plan; and

Â Â Â Â Â  (b) Each law enforcement agency subject to the plan is entitled to grants as provided in ORS 181.796.

Â Â Â Â Â  (11) If the plan is not approved by the Attorney General, the planning authority shall develop and submit a revised plan.

Â Â Â Â Â  (12) Notwithstanding subsection (10)(a) of this section, a law enforcement agency is not subject to a provision of a plan approved under subsection (10) of this section that:

Â Â Â Â Â  (a) Conflicts with a provision of a city or county charter or a general ordinance that applies to the law enforcement agency; or

Â Â Â Â Â  (b) Imposes an obligation not required by ORS 181.789 if complying with the provision would require the law enforcement agency to budget moneys, or submit a revenue measure for a vote of the people, in order to comply with the provision.

Â Â Â Â Â  (13) The Attorney General shall periodically publish all approved plans.

Â Â Â Â Â  (14) A law enforcement agency within a county has a duty to participate in good faith in the planning process of the planning authority for the county.

Â Â Â Â Â  (15) A person bringing an action challenging the validity or enforceability of a plan approved under subsection (10) of this section shall serve the Attorney General with a copy of the complaint. If the Attorney General is not a party to the action, the Attorney General may intervene in the action. [2007 c.842 Â§2]

Â Â Â Â Â  Note: Section 9, chapter 842, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 9. (1) A deadly physical force planning authority created by section 2 of this 2007 Act [181.783] shall submit the plan required by section 2 (4) of this 2007 Act to the governing bodies described in section 2 (7) of this 2007 Act no later than July 1, 2008.

Â Â Â Â Â  (2) Notwithstanding section 2 (3) of this 2007 Act, for the period of time from the effective date of this 2007 Act [July 27, 2007] to June 30, 2008, the law enforcement agency that employs the police officer selected under section 2 (1)(b) of this 2007 Act shall release the officer from other duties for at least 80 hours to enable the officer to serve on the planning authority. The agency shall compensate the officer at the officerÂs regular hourly wage while the officer is engaged in planning authority activities during that period of time. [2007 c.842 Â§9]

Â Â Â Â Â  181.786 Components of plan. In the plan required by ORS 181.783 (4), a deadly physical force planning authority shall, at a minimum:

Â Â Â Â Â  (1)(a) Address, under ORS 181.783 (4)(a), the manner in which each law enforcement agency within the county will comply with ORS 181.789 (2); and

Â Â Â Â Â  (b) Attach a copy of each policy adopted under ORS 181.789 (2) to the plan.

Â Â Â Â Â  (2) Address, under ORS 181.783 (4)(b), the manner in which each law enforcement agency within the county will comply with ORS 181.789 (3)(a) and (4).

Â Â Â Â Â  (3) Address, under ORS 181.783 (4)(c), the manner in which each law enforcement agency within the county will comply with ORS 181.789 (5)(a).

Â Â Â Â Â  (4) Address, under ORS 181.783 (4)(d), the manner in which the district attorney of the county will exercise discretion to resolve issues of potential criminal responsibility.

Â Â Â Â Â  (5) Address, under ORS 181.783 (4)(e), the manner in which each law enforcement agency within the county will comply with ORS 181.789 (6). [2007 c.842 Â§3]

Â Â Â Â Â  181.789 Policy relating to use of deadly physical force; collection of information; rules. (1) As used in this section, Âinvolved officerÂ means:

Â Â Â Â Â  (a) A police officer whose official conduct, or official order to use deadly physical force, was a cause in fact of the death of a person. As used in this paragraph, Âorder to use deadly physical forceÂ means an order issued to another officer to use deadly physical force in a specific incident or an order or directive establishing rules of engagement for the use of deadly physical force for a specific incident.

Â Â Â Â Â  (b) A police officer whose official conduct was not a cause in fact of the death of a person but whose official involvement in an incident in which the use of deadly physical force by a police officer resulted in the death of a person:

Â Â Â Â Â  (A) Began before or during the use of the deadly physical force; and

Â Â Â Â Â  (B) Was reasonably likely to have exposed the police officer to greater stresses or trauma than other police officers experienced as a result of their involvement in the incident before or during the use of the deadly physical force.

Â Â Â Â Â  (2) A law enforcement agency shall adopt a policy dealing with the use of deadly physical force by its police officers. At a minimum, the policy must include guidelines for the use of deadly physical force.

Â Â Â Â Â  (3)(a) For each involved officer employed by a law enforcement agency, the law enforcement agency shall pay the costs of at least two sessions with a mental health professional that are attended by the officer. The sessions must be held within six months after the incident in which the officer was involved.

Â Â Â Â Â  (b) An involved officer shall attend at least one of the sessions described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Sessions with a mental health professional under this subsection may not be substituted for a fitness for duty examination required or requested as a condition of employment by the law enforcement agency that employs the involved officer.

Â Â Â Â Â  (4) For at least 72 hours immediately following an incident in which the use of deadly physical force by a police officer resulted in the death of a person, a law enforcement agency may not return an involved officer to duties that might place the officer in a situation in which the officer has to use deadly physical force. A law enforcement agency may not reduce an involved officerÂs pay or benefits as a result of the law enforcement agencyÂs compliance with this subsection. Notwithstanding ORS 181.796 (1), a personnel cost incurred in complying with this subsection by a law enforcement agency employing 40 or fewer police officers is an expense for purposes of ORS 181.796.

Â Â Â Â Â  (5)(a) A law enforcement agency employing an involved officer shall include at least one police officer from a different law enforcement agency in the investigation of the incident in which the involved officer was involved.

Â Â Â Â Â  (b) The failure of a law enforcement agency to comply with paragraph (a) of this subsection is not grounds for suppressing evidence obtained in the investigation.

Â Â Â Â Â  (6)(a) A law enforcement agency shall collect at least the following information relating to incidents in which a police officerÂs use of deadly physical force resulted in the death of a person:

Â Â Â Â Â  (A) The name, gender, race, ethnicity and age of the decedent.

Â Â Â Â Â  (B) The date, time and location of the incident.

Â Â Â Â Â  (C) A brief description of the circumstances surrounding the incident.

Â Â Â Â Â  (b) A law enforcement agency shall promptly submit the information collected under paragraph (a) of this subsection to the Department of Justice.

Â Â Â Â Â  (7) The department shall compile and periodically publish information submitted under subsection (6) of this section. The department, by rule, may specify a form to be used by law enforcement agencies in submitting information under subsection (6) of this section. [2007 c.842 Â§5]

Â Â Â Â Â  Note: Sections 10 and 17, chapter 842, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 10. A law enforcement agency shall adopt the policy required by section 5 (2) of this 2007 Act [181.789] no later than July 1, 2008. [2007 c.842 Â§10]

Â Â Â Â Â  Sec. 17. Notwithstanding the effective date [July 27, 2007] of section 5 of this 2007 Act [181.789], section 5 (3) to (7) of this 2007 Act applies to incidents occurring on or after July 1, 2008. [2007 c.842 Â§17]

Â Â Â Â Â  181.791 Admissibility of conclusions and recommendations. Conclusions and recommendations for future action made by or for a law enforcement agency that result from activities conducted pursuant to the element of a plan described in ORS 181.783 (4)(e) are not admissible as evidence in any subsequent civil action or administrative proceeding. [2007 c.842 Â§6]

Â Â Â Â Â  181.793 Compliance. Notwithstanding ORS 181.783, 181.786 and 181.789 (3) and (6), if sufficient moneys are not appropriated to the Department of Justice for purposes of making grants under ORS 181.796, a deadly physical force planning authority created by ORS 181.783 or a law enforcement agency is not required to comply with any requirement of ORS 181.783, 181.786 or 181.789 (3) or (6) for which the law enforcement agency is entitled to reimbursement under ORS 181.796. [2007 c.842 Â§7]

Â Â Â Â Â  181.796 Grants; rules. (1) As used in this section, ÂexpensesÂ does not include personnel costs.

Â Â Â Â Â  (2) To the extent that funds are appropriated to it for such purposes, the Department of Justice shall make grants to law enforcement agencies to reimburse the law enforcement agencies for expenses incurred in implementing and revising the plans required by ORS 181.783. A grant under this section may not exceed 75 percent of the expenses incurred by the law enforcement agency.

Â Â Â Â Â  (3) The department may not make a grant under this section to a law enforcement agency unless the law enforcement agency is subject to a plan that has been approved by the Attorney General under ORS 181.783 (10).

Â Â Â Â Â  (4) The department shall adopt rules necessary for the administration of this section. [2007 c.842 Â§4]

Â Â Â Â Â  Note: 181.796 becomes operative July 1, 2008. See section 16, chapter 842, Oregon Laws 2007.

Â Â Â Â Â  181.798 Expenditure limitation on grant moneys. A law enforcement agency, as defined in ORS 181.781, may not use moneys it receives under ORS 181.796 to supplant moneys from another source that the law enforcement agency has been previously authorized to expend. [2007 c.842 Â§12]

Â Â Â Â Â  Note: 181.798 becomes operative July 1, 2008. See section 16, chapter 842, Oregon Laws 2007.

Â Â Â Â Â  181.799 Expenses; rules. (1) A law enforcement agency that participates in the development of the plan required by ORS 181.783 (4) shall keep track of the expenses it incurs by reason of its participation. For purposes of this subsection and subsection (2) of this section, ÂexpensesÂ includes, but is not limited to, personnel costs.

Â Â Â Â Â  (2) The Department of Justice shall award a law enforcement agency one credit for each dollar of expenses incurred before July 1, 2008, by reason of the law enforcement agencyÂs participation in the development of the plan required by ORS 181.783 (4).

Â Â Â Â Â  (3) Notwithstanding ORS 181.796 (2), when a law enforcement agency applies for a grant under ORS 181.796, the department, to the extent that funds are appropriated to the department for the purpose, shall make a grant that exceeds 75 percent of the expenses incurred by the law enforcement agency if the law enforcement agency has unused credits awarded under subsection (2) of this section. When the department makes a grant that exceeds 75 percent of the expenses incurred by a law enforcement agency, the department shall deduct the amount of the grant that exceeds 75 percent from the credits awarded the law enforcement agency under subsection (2) of this section.

Â Â Â Â Â  (4) The department may adopt rules necessary for the administration of this section. [2007 c.842 Â§11]

RELIEF FROM SEX OFFENDER REPORTING REQUIREMENT

Â Â Â Â Â  181.820 Relief from reporting requirement generally; procedure. (1)(a) No sooner than 10 years after termination of supervision on probation, conditional release, parole or post-prison supervision, a person required to report under ORS 181.595, 181.596 or 181.597 may file a petition in the circuit court of the county in which the person resides for an order relieving the person of the duty to report if:

Â Â Â Â Â  (A) The person has only one conviction for, or juvenile court finding of jurisdiction based on, a sex crime;

Â Â Â Â Â  (B) The sex crime was a misdemeanor or Class C felony or, if committed in another state, would have been a misdemeanor or Class C felony if committed in this state; and

Â Â Â Â Â  (C) The person has not been determined to be a predatory sex offender as described in ORS 181.585.

Â Â Â Â Â  (b) The district attorney of the county shall be named and served as the respondent in the petition.

Â Â Â Â Â  (2) The court shall hold a hearing on the petition. In determining whether to grant the relief requested, the court shall consider:

Â Â Â Â Â  (a) The nature of the offense that required reporting;

Â Â Â Â Â  (b) The age and number of victims;

Â Â Â Â Â  (c) The degree of violence involved in the offense;

Â Â Â Â Â  (d) Other criminal and relevant noncriminal behavior of the petitioner both before and after the conviction that required reporting;

Â Â Â Â Â  (e) The period of time during which the petitioner has not reoffended;

Â Â Â Â Â  (f) Whether the petitioner has successfully completed a court-approved sex offender treatment program; and

Â Â Â Â Â  (g) Any other relevant factors.

Â Â Â Â Â  (3) If the court is satisfied by clear and convincing evidence that the petitioner is rehabilitated and that the petitioner does not pose a threat to the safety of the public, the court shall enter an order relieving the petitioner of the duty to report. When the court enters an order under this subsection, the petitioner shall send a certified copy of the court order to the Department of State Police. [Formerly 181.600]

Â Â Â Â Â  181.823 Relief from reporting requirement; juvenile offenders. (1)(a) No sooner than two years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction over a person required to report under ORS 181.595, 181.596 or 181.597, the person may file a petition for relief from the duty to report. The person must file the petition in the juvenile court in which the person was adjudicated for the act that requires reporting.

Â Â Â Â Â  (b) The juvenile court in which a petition under this section is filed may transfer the matter to the juvenile court of the county that last supervised the person if the court determines that the convenience of the parties, the victim and witnesses require the transfer.

Â Â Â Â Â  (c) The juvenile court has exclusive original jurisdiction in any proceeding under this section.

Â Â Â Â Â  (d) The person, the district attorney and the juvenile department are parties to a hearing on a petition filed under this section.

Â Â Â Â Â  (2) When a person files a petition under this section and the petition was filed:

Â Â Â Â Â  (a) No later than three years after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the state has the burden of proving by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public.

Â Â Â Â Â  (b) More than three years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the person has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

Â Â Â Â Â  (3) In determining whether the state or the person has met the burden of proof established in subsection (2) of this section, the juvenile court may consider but need not be limited to considering:

Â Â Â Â Â  (a) The extent and impact of any physical or emotional injury to the victim;

Â Â Â Â Â  (b) The nature of the act that subjected the person to the duty of reporting as a sex offender;

Â Â Â Â Â  (c) Whether the person used or threatened to use force in committing the act;

Â Â Â Â Â  (d) Whether the act was premeditated;

Â Â Â Â Â  (e) Whether the person took advantage of a position of authority or trust in committing the act;

Â Â Â Â Â  (f) The age of any victim at the time of the act, the age difference between any victim and the person and the number of victims;

Â Â Â Â Â  (g) The vulnerability of the victim;

Â Â Â Â Â  (h) Other acts committed by the person that would be crimes if committed by an adult and criminal activities engaged in by the person before and after the adjudication;

Â Â Â Â Â  (i) Statements, documents and recommendations by or on behalf of the victim or the parents of the victim;

Â Â Â Â Â  (j) The personÂs willingness to accept personal responsibility for the act and personal accountability for the consequences of the act;

Â Â Â Â Â  (k) The personÂs ability and efforts to pay the victimÂs expenses for counseling and other trauma-related expenses or other efforts to mitigate the effects of the act;

Â Â Â Â Â  (L) Whether the person has participated in and satisfactorily completed a sex offender treatment program or any other intervention, and if so the juvenile court may also consider:

Â Â Â Â Â  (A) The availability, duration and extent of the treatment activities;

Â Â Â Â Â  (B) Reports and recommendations from the providers of the treatment;

Â Â Â Â Â  (C) The personÂs compliance with court, board or supervision requirements regarding treatment; and

Â Â Â Â Â  (D) The quality and thoroughness of the treatment program;

Â Â Â Â Â  (m) The personÂs academic and employment history;

Â Â Â Â Â  (n) The personÂs use of drugs or alcohol before and after the adjudication;

Â Â Â Â Â  (o) The personÂs history of public or private indecency;

Â Â Â Â Â  (p) The personÂs compliance with and success in completing the terms of supervision;

Â Â Â Â Â  (q) The results of psychological examinations of the person;

Â Â Â Â Â  (r) The protection afforded the public by the continued existence of the records; and

Â Â Â Â Â  (s) Any other relevant factors.

Â Â Â Â Â  (4) In a hearing under this section, the juvenile court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (5) When a petition is filed under this section, the state has the right to have a psychosexual evaluation of the person conducted. The state shall file notice with the juvenile court of its intention to have the person evaluated. If the person objects to the evaluator chosen by the state, the juvenile court for good cause shown may direct the state to select a different evaluator.

Â Â Â Â Â  (6) As soon as practicable after a petition has been filed under this section, the district attorney or juvenile department shall make a reasonable effort to notify the victim of the crime that the person has filed a petition seeking relief under this section and, if the victim has requested, to inform the victim of the date, time and place of a hearing on the petition in advance of the hearing.

Â Â Â Â Â  (7)(a) When a petition has been filed under this section and the petition was filed:

Â Â Â Â Â  (A) No later than three years after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the court shall hold a hearing on the petition no sooner than 60 days and no later than 120 days after the date of filing.

Â Â Â Â Â  (B) More than three years, but no later than five years, after the termination of juvenile court jurisdiction or, if the person was placed under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529, board jurisdiction, the court shall hold a hearing no sooner than 90 days and no later than 150 days after the date of filing.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, upon a showing of good cause, the court may extend the period of time in which a hearing on the petition must be held.

Â Â Â Â Â  (8) When the state has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is not rehabilitated and continues to pose a threat to the safety of the public, the court shall deny the petition. When the person has the burden of proof under subsection (2) of this section and proves by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public, the court shall grant the petition.

Â Â Â Â Â  (9) When a juvenile court enters an order relieving a person of the requirement to report under ORS 181.595, 181.596 or 181.597, the person shall send a certified copy of the juvenile court order to the Department of State Police.

Â Â Â Â Â  (10) If a person commits an act that could be charged as a sex crime listed in ORS 137.707 and the person is 15, 16 or 17 years of age at the time the act is committed, the state and the person may stipulate that the person may not petition for relief under this section as part of an agreement that the person be subject to the jurisdiction of the juvenile court rather than being prosecuted as an adult under ORS 137.707. [Formerly 181.607]

Â Â Â Â Â  181.826 Relief from reporting requirement; juvenile offenders from different jurisdiction. (1) Except as provided in subsection (6) of this section, when a person is required to report under ORS 181.595, 181.596 or 181.597 as a result of having been found in a juvenile adjudication in another jurisdiction to have committed an act while the person was under 18 years of age that would constitute a sex crime if committed in this state by an adult, the person may file a petition in the circuit court of the county in which the person resides for an order relieving the person of the duty to report if:

Â Â Â Â Â  (a) The person has been registered as a sex offender in this state for at least two years;

Â Â Â Â Â  (b) At least two years, but not more than five years, have elapsed since the termination of supervision on probation or parole; and

Â Â Â Â Â  (c) The person submits with the petition all releases and waivers necessary to allow the district attorney for the county in which the petition is filed to obtain the following documents from the jurisdiction in which the person was adjudicated for the sex crime:

Â Â Â Â Â  (A) The juvenile court petition;

Â Â Â Â Â  (B) The dispositional report to the court;

Â Â Â Â Â  (C) The order of adjudication or jurisdiction;

Â Â Â Â Â  (D) Any other relevant court documents;

Â Â Â Â Â  (E) The police report relating to the sex crime for which reporting is required;

Â Â Â Â Â  (F) The order terminating jurisdiction for the sex crime for which reporting is required; and

Â Â Â Â Â  (G) The evaluation and treatment records or reports of the person that are related to the sex crime for which reporting is required.

Â Â Â Â Â  (2) A person filing a petition under this section has the burden of proving by clear and convincing evidence that the person is rehabilitated and does not pose a threat to the safety of the public.

Â Â Â Â Â  (3) Unless the court finds good cause for a continuance, the court shall hold a hearing on the petition no sooner than 90 days and no later than 150 days after the date the petition is filed.

Â Â Â Â Â  (4) Notwithstanding subsection (1)(b) of this section, if a person has not been registered as a sex offender in this state for two years until more than five years have elapsed since the termination of supervision on probation or parole, the person may file a petition seeking relief under this section if the person files the petition no later than 90 days after the date on which the person has been registered as a sex offender in this state for two years.

Â Â Â Â Â  (5) If a person who files a petition under this section is required to report as a sex offender for having committed an act that if committed in this state could have subjected the person to prosecution as an adult under ORS 137.707, the court may not grant the petition notwithstanding the fact that the person has met the burden of proof established in subsection (2) of this section unless the court determines that to do so is in the interest of public safety.

Â Â Â Â Â  (6) This section does not apply to a person who is required to register as a sex offender for life in the jurisdiction in which the offense occurred.

Â Â Â Â Â  (7) In a hearing under this section, the court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determination and findings required under this section. As used in this subsection, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (8) If the court is satisfied by clear and convincing evidence that the person is rehabilitated and that the person does not pose a threat to the safety of the public, the court shall enter an order relieving the person of the duty to report. When the court enters an order under this subsection, the person shall send a certified copy of the court order to the Department of State Police. [Formerly 181.608]

Â Â Â Â Â  181.830 Relief from reporting requirement; circumstances; order. A person otherwise required to report under ORS 181.595, 181.596 or 181.597 is not required to report, and if currently reporting is no longer required to report, if:

Â Â Â Â Â  (1)(a) The person has been convicted of:

Â Â Â Â Â  (A) Rape in the third degree as defined in ORS 163.355;

Â Â Â Â Â  (B) Sodomy in the third degree as defined in ORS 163.385;

Â Â Â Â Â  (C) Sexual abuse in the third degree as defined in ORS 163.415;

Â Â Â Â Â  (D) Contributing to the sexual delinquency of a minor as defined in ORS 163.435;

Â Â Â Â Â  (E) Sexual misconduct as defined in ORS 163.445; or

Â Â Â Â Â  (F) An attempt to commit an offense listed in subparagraphs (A) to (E) of this paragraph;

Â Â Â Â Â  (b) The person has been found guilty except for insanity of an offense listed in paragraph (a) of this subsection;

Â Â Â Â Â  (c) The person has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute an offense listed in paragraph (a) of this subsection; or

Â Â Â Â Â  (d) The person is paroled to this state under ORS 144.610 after being convicted in another jurisdiction of a crime that would constitute an offense listed in paragraph (a) of this subsection;

Â Â Â Â Â  (2)(a) The person is less than five years older than the victim;

Â Â Â Â Â  (b) The victimÂs lack of consent was due solely to incapacity to consent by reason of being less than a specified age;

Â Â Â Â Â  (c) At the time of the offense or act, the person had no prior conviction for an offense listed in ORS 181.594 (4) or adjudication for an act that if committed by an adult would constitute an offense listed in ORS 181.594 (4), or no prior conviction or adjudication for conduct in another jurisdiction that if committed in this state by an adult would constitute an offense listed in ORS 181.594 (4); and

Â Â Â Â Â  (d) The victim was at least 14 years of age at the time of the offense or act; and

Â Â Â Â Â  (3) The court enters an order relieving the person of the requirement to report under ORS 181.832 or 181.833. [2007 c.627 Â§1]

Â Â Â Â Â  181.832 Procedure for relief under ORS 181.830; upon conviction or adjudication. (1) When a person is convicted of an offense or adjudicated for an act described in ORS 181.830 (1), the court shall determine whether the person is required to report under ORS 181.595 or 181.596.

Â Â Â Â Â  (2) The court shall enter an order relieving the person of the requirement to report, unless:

Â Â Â Â Â  (a) The court finds by a preponderance of the evidence that the person does not meet the eligibility requirements described in ORS 181.830; or

Â Â Â Â Â  (b) The district attorney and the person stipulate that the person is required to report.

Â Â Â Â Â  (3) The state has the burden of proving that the person does not meet the eligibility requirements described in ORS 181.830. [2007 c.627 Â§2]

Â Â Â Â Â  181.833 Procedure for relief under ORS 181.830; after conviction or adjudication. (1) A person who meets the criteria described in ORS 181.830 and seeks relief from the requirement to report under ORS 181.595, 181.596 or 181.597 shall:

Â Â Â Â Â  (a) If the person was convicted in this state of the offense or adjudicated in this state for the act giving rise to the obligation to report, file a motion for relief from the requirement to report and an affidavit of eligibility with the circuit court of the county in which the person was convicted or adjudicated and serve a copy of the motion and affidavit on the district attorney for that county.

Â Â Â Â Â  (b) If the person was convicted in another jurisdiction of an offense or adjudicated in another jurisdiction for an act giving rise to the obligation to report, file a petition for relief from the requirement to report and an affidavit of eligibility with the circuit court of the county in which the person resides and serve a copy of the petition and affidavit on the district attorney for that county.

Â Â Â Â Â  (2) The court shall schedule a hearing more than 90 days from the date of the filing described in subsection (1) of this section. The court shall notify the person and the district attorney of the date of the hearing.

Â Â Â Â Â  (3)(a) Upon receipt of the affidavit described in subsection (1) of this section, the district attorney shall determine whether the district attorney contests the request for relief.

Â Â Â Â Â  (b) If the district attorney does not contest the request for relief, the district attorney shall submit an order to the court relieving the person of the reporting requirements described in ORS 181.595, 181.596 or 181.597. The court shall enter the order.

Â Â Â Â Â  (c) If the district attorney contests the request for relief, the district attorney shall notify the person of that determination within 90 days.

Â Â Â Â Â  (4) At the hearing, the state has the burden of proving that the person does not meet the eligibility requirements described in ORS 181.830.

Â Â Â Â Â  (5)(a) If the court finds, by a preponderance of the evidence, that the person does not meet the eligibility requirements described in ORS 181.830, the court shall enter an order denying the request for relief.

Â Â Â Â Â  (b) If the court does not make the finding described in paragraph (a) of this subsection, the court shall enter an order relieving the person from the requirement to report.

Â Â Â Â Â  (6)(a) If the court relieves the person from the requirement to report, the person shall send a certified copy of the court order to the Department of State Police.

Â Â Â Â Â  (b) Upon receipt of the order, the Department of State Police shall remove from the Law Enforcement Data System the sex offender information obtained from the sex offender registration form submitted under ORS 181.595, 181.596 or 181.597.

Â Â Â Â Â  (7) The order entered under subsection (5) of this section is not subject to appeal.

Â Â Â Â Â  (8) The Oregon Evidence Code does not apply to the hearing described in subsection (4) of this section. [2007 c.627 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 627, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. Section 3 of this 2007 Act [181.833] applies to persons:

Â Â Â Â Â  (1) Convicted of an offense or adjudicated for an act in this state before the effective date of this 2007 Act [January 1, 2008]; and

Â Â Â Â Â  (2) Convicted of an offense or adjudicated for an act in another jurisdiction before, on or after the effective date of this 2007 Act. [2007 c.627 Â§6]

PUBLIC SAFETY PERSONNEL GENERALLY

Â Â Â Â Â  181.850 Enforcement of federal immigration laws. (1) No law enforcement agency of the State of
Oregon
or of any political subdivision of the state shall use agency moneys, equipment or personnel for the purpose of detecting or apprehending persons whose only violation of law is that they are persons of foreign citizenship present in the
United States
in violation of federal immigration laws.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a law enforcement agency may exchange information with the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services and the United States Bureau of Customs and Border Protection in order to:

Â Â Â Â Â  (a) Verify the immigration status of a person if the person is arrested for any criminal offense; or

Â Â Â Â Â  (b) Request criminal investigation information with reference to persons named in records of the United States Bureau of Immigration and Customs Enforcement, the United States Bureau of Citizenship and Immigration Services or the United States Bureau of Customs and Border Protection.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a law enforcement agency may arrest any person who:

Â Â Â Â Â  (a) Is charged by the United States with a criminal violation of federal immigration laws under Title II of the Immigration and Nationality Act or 18 U.S.C. 1015, 1422 to 1429 or 1505; and

Â Â Â Â Â  (b) Is subject to arrest for the crime pursuant to a warrant of arrest issued by a federal magistrate.

Â Â Â Â Â  (4) For purposes of subsection (1) of this section, the Bureau of Labor and Industries is not a law enforcement agency.

Â Â Â Â Â  (5) As used in this section, Âwarrant of arrestÂ has the meaning given that term in ORS 131.005. [1987 c.467 Â§1; 2003 c.571 Â§1]

Â Â Â Â Â  181.852 Disclosure of information about certain employees of law enforcement agencies. (1) As used in this section:

Â Â Â Â Â  (a) ÂDesignated agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (b) ÂInformationÂ includes, but is not limited to, an address, telephone number, date of birth and photograph.

Â Â Â Â Â  (c) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (2) Unless a law other than ORS 192.410 to 192.505 requires disclosure or the employee consents in writing to the disclosure, a law enforcement agency may not disclose information about an employee of the agency while the employee is assigned duties the agency considers undercover investigative duties and for a period of six months after the conclusion of those duties.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to disclosure of information to:

Â Â Â Â Â  (a) A district attorney.

Â Â Â Â Â  (b) The Attorney General.

Â Â Â Â Â  (c) A law enforcement agency.

Â Â Â Â Â  (d) A court.

Â Â Â Â Â  (e) The Department of Public Safety Standards and Training.

Â Â Â Â Â  (f) A designated agency.

Â Â Â Â Â  (g) A citizen review body designated by a law enforcement agency.

Â Â Â Â Â  (4) A person injured by a violation of subsection (2) of this section may bring a civil action for damages against the law enforcement agency. [1999 c.855 Â§2]

Â Â Â Â Â  181.854 Disclosure of information about certain public safety employees. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (b) ÂPublic safety employeeÂ means a certified reserve officer, corrections officer, parole and probation officer, police officer or youth correction officer as those terms are defined in ORS 181.610.

Â Â Â Â Â  (2) A public body may not disclose a photograph of a public safety employee of the public body without the written consent of the employee. This subsection does not apply to the use by the public body of a photograph of a public safety employee.

Â Â Â Â Â  (3) A public body may not disclose information about a personnel investigation of a public safety employee of the public body if the investigation does not result in discipline of the employee.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply:

Â Â Â Â Â  (a) When the public interest requires disclosure of the information.

Â Â Â Â Â  (b) When the employee consents to disclosure in writing.

Â Â Â Â Â  (c) When disclosure is necessary for an investigation by the public body, the Department of Public Safety Standards and Training or a citizen review body designated by the public body.

Â Â Â Â Â  (d) When the public body determines that nondisclosure of the information would adversely affect the confidence of the public in the public body.

Â Â Â Â Â  (5) If an investigation of a public safety employee of a public body results from a complaint, the public body may disclose to the complainant the disposition of the complaint and, to the extent the public body considers necessary to explain the action of the public body on the complaint, a written summary of information obtained in the investigation.

Â Â Â Â Â  (6) A public body must notify a public safety employee of the public body if the public body receives a request for:

Â Â Â Â Â  (a) A photograph of the employee.

Â Â Â Â Â  (b) Information about the employee that is exempt from disclosure under ORS 192.501 or 192.502 (2) or (3).

Â Â Â Â Â  (c) Information about the employee that is prohibited from disclosure by subsection (3) of this section. [1999 c.855 Â§3; 2005 c.397 Â§2; 2007 c.152 Â§2; 2007 c.687 Â§3]

Â Â Â Â Â  181.860 Peer support counseling sessions; confidentiality; admissibility as evidence. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂEmergency services providerÂ means any public employer that employs persons to provide firefighting services.

Â Â Â Â Â  (b) ÂEmergency services personnelÂ means any employee of an emergency services provider who is engaged in providing firefighting services.

Â Â Â Â Â  (c) ÂEmployee assistance programÂ means a program established by a law enforcement agency or emergency services provider to provide counseling or support services to employees of the law enforcement agency or emergency services provider.

Â Â Â Â Â  (d) ÂLaw enforcement agencyÂ means any county sheriff, municipal police department, the Oregon State Police and any state or local public body that employs public safety personnel.

Â Â Â Â Â  (e) ÂPublic safety personnelÂ means a sheriff, deputy sheriff, municipal police officer, state police officer, parole and probation officer, corrections employee, certified reserve officer, telecommunicator or emergency medical dispatcher.

Â Â Â Â Â  (2) Any communication made by a participant or counselor in a peer support counseling session conducted by a law enforcement agency or by an emergency services provider for public safety personnel or emergency services personnel, and any oral or written information conveyed in the peer support counseling session, is confidential and may not be disclosed by any person participating in the peer support counseling session.

Â Â Â Â Â  (3) Any communication relating to a peer support counseling session made confidential under subsection (2) of this section that is made between counselors, between counselors and the supervisors or staff of an employee assistance program, or between the supervisors or staff of an employee assistance program, is confidential and may not be disclosed.

Â Â Â Â Â  (4) The provisions of this section apply only to peer support counseling sessions conducted by an employee or other person who:

Â Â Â Â Â  (a) Has been designated by a law enforcement agency or emergency services provider, or by an employee assistance program, to act as a counselor; and

Â Â Â Â Â  (b) Has received training in counseling and in providing emotional and moral support to public safety personnel or emergency services personnel who have been involved in emotionally traumatic incidents by reason of their employment.

Â Â Â Â Â  (5) The provisions of this section apply to all oral communications, notes, records and reports arising out of a peer support counseling session. Any notes, records or reports arising out of a peer support counseling session are not public records for the purpose of ORS 192.410 to 192.505.

Â Â Â Â Â  (6) Any communication made by a participant or counselor in a peer support counseling session subject to this section, and any oral or written information conveyed in a peer support counseling session subject to this section, is not admissible in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. Communications and information made confidential under this section may not be disclosed by the participants in any judicial proceeding, administrative proceeding, arbitration proceeding or other adjudicatory proceeding. The limitations on disclosure imposed by this subsection include disclosure during any discovery conducted as part of an adjudicatory proceeding.

Â Â Â Â Â  (7) Nothing in this section limits the discovery or introduction in evidence of knowledge acquired by any public safety personnel or emergency services personnel from observation made during the course of employment, or material or information acquired during the course of employment, that is otherwise subject to discovery or introduction in evidence.

Â Â Â Â Â  (8) This section does not apply to:

Â Â Â Â Â  (a) Any threat of suicide or homicide made by a participant in a peer support counseling session, or any information conveyed in a peer support counseling session relating to a threat of suicide or homicide;

Â Â Â Â Â  (b) Any information relating to abuse of children or of the elderly, or other information that is required to be reported by law; or

Â Â Â Â Â  (c) Any admission of criminal conduct.

Â Â Â Â Â  (9) This section does not prohibit any communications between counselors who conduct peer support counseling sessions, or any communications between counselors and the supervisors or staff of an employee assistance program. [1999 c.455 Â§1; 2001 c.687 Â§4; 2005 c.264 Â§20]

REGULATION OF PRIVATE SECURITY SERVICE PROVIDERS

Â Â Â Â Â  181.870 Definitions. As used in ORS 181.620, 181.870 to 181.887, 181.991 and 203.090:

Â Â Â Â Â  (1) ÂCertificationÂ means recognition by the Department of Public Safety Standards and Training that a private security professional meets all of the qualifications listed in ORS 181.875.

Â Â Â Â Â  (2) ÂExecutive managerÂ means a person:

Â Â Â Â Â  (a) Who is authorized to act on behalf of a company or business in matters of licensure and certification;

Â Â Â Â Â  (b) Who is authorized to hire and terminate personnel;

Â Â Â Â Â  (c) Whose primary responsibility is the management of certified private security professionals; and

Â Â Â Â Â  (d) Who has final responsibility for a companyÂs or businessÂs compliance with ORS 181.870 to 181.887.

Â Â Â Â Â  (3) ÂInstructorÂ means any person who has been certified by the department as meeting the requirements to provide instruction to private security providers or applicants.

Â Â Â Â Â  (4) ÂLicenseÂ means recognition by the department that an executive manager or supervisory manager meets the requirements adopted by the Board on Public Safety Standards and Training as necessary to provide private security services.

Â Â Â Â Â  (5) ÂPrimary responsibilityÂ means an activity that is fundamental to, and required or expected in, the regular course of employment and is not merely incidental to employment.

Â Â Â Â Â  (6) ÂPrivate security professionalÂ means an individual who performs, as the individualÂs primary responsibility, private security services for consideration, regardless of whether the individual, while performing the private security services, is armed or unarmed or wears a uniform or plain clothes, and regardless of whether the individual is employed part-time or full-time to perform private security services.

Â Â Â Â Â  (7) ÂPrivate security providerÂ means any individual who performs the functions of a private security professional, executive manager, supervisory manager or instructor.

Â Â Â Â Â  (8) ÂPrivate security servicesÂ means the performance of at least one of the following activities:

Â Â Â Â Â  (a) Observing and reporting unlawful activity.

Â Â Â Â Â  (b) Preventing or detecting theft or misappropriation of goods, money or other items of value.

Â Â Â Â Â  (c) Protecting individuals or property, including but not limited to proprietary information, from harm or misappropriation.

Â Â Â Â Â  (d) Controlling access to premises being protected.

Â Â Â Â Â  (e) Securely moving prisoners.

Â Â Â Â Â  (f) Taking enforcement action by detaining persons or placing persons under arrest under ORS 133.225.

Â Â Â Â Â  (g) Providing canine services for guarding premises or for detecting unlawful devices or substances.

Â Â Â Â Â  (9) ÂSupervisory managerÂ means an employee of or a person supervised by an executive manager who has as a primary responsibility the supervision of certified private security professionals. [1995 c.510 Â§1a; 1997 c.588 Â§1; 1997 c.853 Â§23; 1999 c.198 Â§1; 2001 c.498 Â§1; 2003 c.14 Â§84; 2003 c.546 Â§3; 2005 c.447 Â§1]

Â Â Â Â Â  181.871 Applicability. (1) ORS 181.870 to 181.887 do not apply to:

Â Â Â Â Â  (a) A person certified by the Department of Public Safety Standards and Training as a police officer or a parole and probation officer.

Â Â Â Â Â  (b) A law enforcement officer of the
United States
.

Â Â Â Â Â  (c) An officer or employee of this state, Oregon Health and Science University established by ORS 353.020 or the United States while performing duties of the office or employment.

Â Â Â Â Â  (d) A person appointed or commissioned by the Governor to perform law enforcement or security services.

Â Â Â Â Â  (e) An attorney admitted to practice law in this state while engaged in the practice of law.

Â Â Â Â Â  (f) An insurance adjuster licensed in this state while performing duties authorized by the license.

Â Â Â Â Â  (g) A person who monitors fire alarm systems and other alarm systems that are not designed to detect unauthorized intrusions while monitoring such systems.

Â Â Â Â Â  (h) A person while protecting the personÂs property.

Â Â Â Â Â  (i) A person who repairs and installs intrusion alarms while repairing or installing intrusion alarms.

Â Â Â Â Â  (j) A person acting as an investigator as defined in ORS 703.401.

Â Â Â Â Â  (k) A person performing crowd management or guest services, including, but not limited to, a person described as a ticket taker, an usher, a parking attendant or event staff or a person employed for the purpose of age verification by a licensee of the Oregon Liquor Control Commission, who is not armed and is not hired with the primary responsibility of taking enforcement action as described in ORS 181.870 (8)(f).

Â Â Â Â Â  (L) A person performing security services at a facility regulated by the United States Nuclear Regulatory Commission if the facility is operated by the personÂs employer.

Â Â Â Â Â  (m) An individual while on active duty as a member of the armed services or while performing duties as a law enforcement officer.

Â Â Â Â Â  (n) An employee of a financial institution who has been designated as a security officer for the financial institution pursuant to the Bank Protection Act of 1968 (12 U.S.C. 1881 et seq.) and regulations adopted thereunder or pursuant to ORS 723.276 (5).

Â Â Â Â Â  (2) The exemption provided by subsection (1)(k) of this section applies only:

Â Â Â Â Â  (a) If there is at least one person on-site who is certified or licensed under ORS 181.878 for every 10 or fewer uncertified persons performing the services described in subsection (1)(k) of this section;

Â Â Â Â Â  (b) If any enforcement action, as described in ORS 181.870 (8)(f), other than incidental or temporary action, is taken by or under the supervision of a person certified or licensed under ORS 181.878; and

Â Â Â Â Â  (c) During the time when a crowd has assembled for the purpose of attending or taking part in an organized event, including pre-event assembly, event operation hours and post-event departure activities. [1995 c.510 Â§2; 1997 c.588 Â§2; 1997 c.853 Â§24; 1997 c.870 Â§25; 1999 c.198 Â§6; 1999 c.291 Â§29; 2001 c.498 Â§2; 2001 c.838 Â§22; 2003 c.14 Â§85; 2003 c.546 Â§5; 2005 c.447 Â§2]

Â Â Â Â Â  181.873 Prohibited acts; temporary assignment of person not certified allowed. (1) It is unlawful:

Â Â Â Â Â  (a) For a person to engage in the business of, or perform any service as a private security professional, or to offer services in such capacity unless the person has obtained a certificate under ORS 181.878.

Â Â Â Â Â  (b) For a person to engage in the business of, or perform any service as an executive manager or supervisory manager, or to offer services in such capacities unless the person has obtained a license under ORS 181.878.

Â Â Â Â Â  (c) For a person to perform supervisory duties over persons performing crowd management or guest services, as described in ORS 181.871, unless the person has obtained a license or certificate under ORS 181.878.

Â Â Â Â Â  (d) Except as otherwise provided in subsection (2) of this section, for an executive manager to assign a person to perform private security services unless the person is certified as a private security professional under ORS 181.878.

Â Â Â Â Â  (2) An executive manager may temporarily assign a person who is not certified as required by this section to perform private security services within this state for a period of time not to exceed 90 days if:

Â Â Â Â Â  (a) The person is employed in another state;

Â Â Â Â Â  (b) The person holds a private security professionalÂs certification or license from the other state; and

Â Â Â Â Â  (c) The certification or licensing standards of the other state meet or exceed the standards of this state. [1995 c.510 Â§3; 2001 c.498 Â§3; 2003 c.546 Â§7; 2005 c.447 Â§3]

Â Â Â Â Â  181.875 Qualifications for private security professional; rules. (1) An applicant for certification as a private security professional:

Â Â Â Â Â  (a) Must be:

Â Â Â Â Â  (A) At least 18 years of age, if an applicant for certification as an unarmed private security professional; or

Â Â Â Â Â  (B) At least 21 years of age, if an applicant for certification as an armed private security professional;

Â Â Â Â Â  (b) Must have satisfactorily completed training requirements approved by the Board on Public Safety Standards and Training; and

Â Â Â Â Â  (c) Must not be required to register or be registered as a sex offender under ORS 181.595, 181.596 or 181.597.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training, in consultation with the board, shall adopt rules specifying those crimes for which a conviction requires the denial or revocation of certification as a private security professional or instructor. [1995 c.510 Â§4; 1997 c.588 Â§5; 1999 c.198 Â§3; 2001 c.288 Â§1; 2001 c.654 Â§2a; 2005 c.447 Â§4]

Â Â Â Â Â  181.876 Application procedure. An applicant for certification as a private security professional shall submit a written application to the Department of Public Safety Standards and Training. The application must be on a form approved by the department, contain all the information required by the department and be made under oath to the department. [1995 c.510 Â§5; 1997 c.588 Â§6; 1997 c.853 Â§25; 1999 c.198 Â§4; 2001 c.654 Â§3; 2005 c.447 Â§5]

Â Â Â Â Â  181.877 Qualifications for executive manager or supervisory manager. An applicant for licensure as an executive manager or supervisory manager must meet the qualifications set forth in ORS 181.875. [2001 c.288 Â§3; 2001 c.498 Â§4a; 2003 c.546 Â§10]

Â Â Â Â Â  181.878 Board on Public Safety Standards and Training to establish standards; department to establish procedures and fees; rules. (1) The Board on Public Safety Standards and Training shall establish standards for:

Â Â Â Â Â  (a) Issuing, denying, renewing and revoking licenses for executive managers and supervisory managers; and

Â Â Â Â Â  (b) Reviewing the private security services of executive managers in relation to the licensing and certification standards set forth in ORS 181.870 to 181.887.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, to promote consistent standards for private security services by improving the competence of private security providers, the board, in conjunction with the Private Security Policy Committee, shall establish reasonable minimum standards of physical, emotional, intellectual and moral fitness for private security providers.

Â Â Â Â Â  (3) The board, in consultation with the Department of Public Safety Standards and Training, may establish by rule accreditation standards for required training programs. The board, in consultation with the Private Security Policy Committee, may establish to what extent training or educational programs offered by employers may be considered equivalent to required training programs.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Establish and carry out procedures for issuing, denying, renewing and revoking, subject to terms and conditions imposed by the department, a private security providerÂs certificate or license;

Â Â Â Â Â  (b) In collaboration with the Private Security Policy Committee, recommend for approval by the board the content of and standards for all training courses and testing required for certification as a private security professional and the standards for all instructors providing the training;

Â Â Â Â Â  (c) Establish procedures in consultation with the board for temporary assignment of persons performing private security services for a period of no longer than 120 days while an application for certification is being processed;

Â Â Â Â Â  (d) In collaboration with the Private Security Policy Committee, establish fees for issuing certificates and licenses to private security providers. The fees may not exceed the prorated direct costs of administering:

Â Â Â Â Â  (A) The certification or licensing program required by this section;

Â Â Â Â Â  (B) The criminal records checks required by ORS 181.880; and

Â Â Â Â Â  (C) Any training program required by rules of the department or board; and

Â Â Â Â Â  (e) In collaboration with the Private Security Policy Committee, establish fees for accrediting training programs offered by employers.

Â Â Â Â Â  (5) In establishing procedures for issuing certificates and licenses under subsection (4)(a) of this section, the department shall establish a procedure for issuing a certificate or license to a person upon submission by the person of proof of successful completion of a training program accredited by the board pursuant to subsection (3) of this section as being equivalent to the required training program offered by the department.

Â Â Â Â Â  (6) The department shall investigate alleged violations of the provisions of ORS 181.870 to 181.887 and of any rules adopted by the department or the board.

Â Â Â Â Â  (7) The department and the board may adopt rules necessary to carry out their duties under ORS 181.870 to 181.887 and 181.991. For efficiency, the department and board may adopt rules jointly as a single set of combined rules. [1995 c.510 Â§6; 1997 c.588 Â§7; 1997 c.853 Â§26; 1999 c.198 Â§5; 2001 c.498 Â§5; 2003 c.546 Â§12; 2005 c.447 Â§6]

Â Â Â Â Â  181.880 Licenses and certificates; issuance; duration. (1) A license or certificate issued by the Department of Public Safety Standards and Training under ORS 181.878 expires two years following the date of issuance or on the assigned renewal date.

Â Â Â Â Â  (2) The department shall offer certificates or licenses to private security providers in levels and categories as established by the Board on Public Safety Standards and Training in consultation with the department.

Â Â Â Â Â  (3) Upon receipt of an application for certification under ORS 181.876, the department shall forward a complete set of the applicantÂs fingerprints to the Department of State Police and request that the Department of State Police conduct a nationwide criminal records check of the applicant as provided in ORS 181.534. Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in the departmentÂs files the fingerprint cards used to conduct the criminal records check. [1995 c.510 Â§Â§7,18; 1997 c.853 Â§27; 1999 c.198 Â§2; 2005 c.730 Â§Â§11,80]

Â Â Â Â Â  181.882 Hearing if license or certificate denied, suspended or revoked. (1) If the Board on Public Safety Standards and Training or the Department of Public Safety Standards and Training denies a license or certificate or declines to renew a license or certificate or suspends or revokes a license or certificate, opportunity for a hearing consistent with the provisions of ORS 181.661 shall be afforded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Judicial review of orders issued after a hearing under subsection (1) of this section shall be as provided in ORS chapter 183. [1995 c.510 Â§8; 1997 c.853 Â§28]

Â Â Â Â Â  181.883 [1995 c.510 Â§9; 1997 c.588 Â§3; 1997 c.853 Â§29a; 2001 c.288 Â§5; 2003 c.546 Â§6; repealed by 2005 c.447 Â§16]

Â Â Â Â Â  181.885 Effect of being charged with crime. (1) If a private security provider is charged with a crime, the private security provider shall notify the private security providerÂs employer, or, if the private security provider is not employed, the Department of Public Safety Standards and Training, of that fact not later than 48 hours after the charge is filed.

Â Â Â Â Â  (2) If an executive manager knows that an employee has been charged with a crime, the executive manager shall notify the department of that fact not later than 48 hours after the executive manager acquired the knowledge.

Â Â Â Â Â  (3) The department may suspend the certificate or license of a private security provider charged with a crime pending disposition of the charge.

Â Â Â Â Â  (4) If an applicant for certification or licensure as a private security provider is charged with a crime, the applicant shall notify the department of that fact not later than 48 hours after the charge is filed. [1995 c.510 Â§10; 1997 c.853 Â§30; 2003 c.546 Â§4]

Â Â Â Â Â  181.886 Persons providing private security services on September 9, 1995. Any person engaged in providing private security services on September 9, 1995, shall file an application for a license or certificate within 180 days after September 9, 1995. Such persons may continue providing private security services without a license or certificate until a license or certificate is issued or denied. [1995 c.510 Â§11]

Â Â Â Â Â  181.887 Disposition of funds received by department. All moneys received by the Department of Public Safety Standards and Training under ORS 181.870 to 181.887 and 181.991, including penalties recovered under ORS 181.991 (2), shall be paid into the General Fund in the State Treasury and placed to the credit of the Police Standards and Training Account established in ORS 181.690. [1995 c.510 Â§12; 1997 c.853 Â§31; 2005 c.447 Â§12; 2007 c.362 Â§2]

Â Â Â Â Â  181.889 [1995 c.510 Â§15; 1997 c.853 Â§32; repealed by 2003 c.546 Â§14]

PENALTIES

Â Â Â Â Â  181.990 Penalties. Violation of ORS 181.140 is a Class A misdemeanor. [Amended by 1971 c.743 Â§343]

Â Â Â Â Â  181.991 Penalties relating to regulation of private security services; criminal and civil. (1) A person commits a:

Â Â Â Â Â  (a) Class A misdemeanor if the person knowingly falsifies any information pertinent to an application for a license or certificate under ORS 181.870 to 181.887.

Â Â Â Â Â  (b) Class A violation if the person provides private security services as a private security professional without being certified to do so under ORS 181.878 and having in the personÂs possession the certificate issued under ORS 181.878.

Â Â Â Â Â  (2) In addition to any other liability or penalty provided by law, the Board on Public Safety Standards and Training may impose a civil penalty not to exceed $1,500 for a violation of any provision of ORS 181.870 to 181.887 or any rule adopted by the Board on Public Safety Standards and Training or Department of Public Safety Standards and Training pursuant to ORS 181.870 to 181.887.

Â Â Â Â Â  (3) Judicial review of civil penalties imposed under subsection (2) of this section shall be as provided under ORS 183.480. [1995 c.510 Â§Â§13,14; 1997 c.853 Â§33; 2005 c.447 Â§8]

_______________



Chapter 182

Chapter 182 Â STATE ADMINISTRATIVE AGENCIES

2007 EDITION

EXECUTIVE BRANCH; ORGANIZATION

STATE ADMINISTRATIVE AGENCIES GENERALLY

STATE ADMINISTRATIVE AGENCIES GENERALLY

182.010Â Â Â Â  Nonattendance of member of board or commission at meetings as forfeiting office; appointment of successor

182.020Â Â Â Â  Notice of meetings of boards and commissions; reporting of absences

182.030Â Â Â Â  Employment of persons advocating violent overthrow of the Government of the
United States
or
Oregon
prohibited

182.040Â Â Â Â  Boards and commissions to pay counties for services; exceptions

182.050Â Â Â Â  Time and manner of payment to counties

182.060Â Â Â Â  County clerk to record instruments affecting realty for state boards and commissions

182.072Â Â Â Â  Payment for licenses issued by county or other public body on behalf of state agency

182.080Â Â Â Â  Effect of repeal or amendment of statute authorizing state agency to collect, receive and expend moneys

182.090Â Â Â Â  State agency to pay attorney fees and expenses when court finds for petitioner and that agency acted unreasonably

182.100Â Â Â Â  Affirmative action policy; implementation on appointments

182.105Â Â Â Â  Information concerning tax benefits of providing child care under employee benefit plan

182.109Â Â Â Â  Agency actions to carry out state policies for persons with disabilities

182.112Â Â Â Â  Title to property acquired by state agency in name of state

INFORMATION SYSTEMS SECURITY

182.122Â Â Â Â  Information systems security in executive department; rules

182.124Â Â Â Â  Information systems security for Secretary of State, State Treasurer and Attorney General

IMPACT OF STATE AGENCY ACTION ON FAMILIES

182.151Â Â Â Â  Assessment of impact of state agency action on families

182.152Â Â Â Â  No right or benefit created

RELATIONSHIP OF STATE AGENCIES WITH INDIAN TRIBES

182.162Â Â Â Â  Definitions for ORS 182.162 to 182.168

182.164Â Â Â Â  State agencies to develop and implement policy on relationship with tribes; cooperation with tribes

182.166Â Â Â Â  Training of state agency managers and employees who communicate with tribes; annual meetings of representatives of agencies and tribes; annual reports by state agencies

182.168Â Â Â Â  No right of action created by ORS 182.162 to 182.168

EMPLOYEE SUGGESTION PROGRAM

(Generally)

182.310Â Â Â Â  Definitions for ORS 182.310 to 182.360

182.320Â Â Â Â  Employee Suggestion Awards Commission; authority; rules

182.330Â Â Â Â  Commission determination final

182.360Â Â Â Â  Costs and payment of cash awards and administrative expenses

(Productivity Improvement Programs)

182.365Â Â Â Â  Legislative findings; definitions for ORS 182.365 to 182.400

182.375Â Â Â Â  State Productivity Improvement Revolving Fund; creation; sources; uses

182.380Â Â Â Â  Credit of certain savings to General Fund

182.385Â Â Â Â  Identification of reduced expenses resulting from improved efficiency

182.390Â Â Â Â  Plan for increased efficiency

182.395Â Â Â Â  Ineligibility of new programs for credits

182.400Â Â Â Â  Report on productivity improvement program

RULES GOVERNING AGENCY-PROVIDED HOUSING

182.415Â Â Â Â  Definitions for ORS 182.415 to 182.435

182.425Â Â Â Â  State agency required to collect rental for housing provided to employees; provision of furnishings prohibited; determination of fair rental value

182.435Â Â Â Â  Schedule of reduction from fair rental value

SEMI-INDEPENDENT STATE AGENCIES

(Listing of Semi-Independent State Agencies)

182.454Â Â Â Â  Semi-independent state agencies

(General Provisions Relating to Semi-Independent State Agencies)

182.456Â Â Â Â  Definitions for ORS 182.456 to 182.472

182.460Â Â Â Â  Statutory provisions applicable to semi-independent state agencies

182.462Â Â Â Â  Budgets for semi-independent state agencies; annual financial statements; disposition of civil penalties; rules

182.464Â Â Â Â  Financial review by Secretary of State

182.466Â Â Â Â  Powers of semi-independent state agencies; fees; rules

182.468Â Â Â Â  Administrators

182.470Â Â Â Â  Depository accounts for moneys collected or received by semi-independent state agencies

182.472Â Â Â Â  Reports

OMBUDSMAN SERVICES

182.500Â Â Â Â  Mandatory report to Governor by person performing ombudsman services; cooperation with ombudsman

EVIDENCE-BASED PROGRAMS

182.515Â Â Â Â  Definitions for ORS 182.515 and 182.525

182.525Â Â Â Â  Mandatory expenditures for evidence-based programs; biennial report; rules

ENVIRONMENTAL JUSTICE TASK FORCE

182.535Â Â Â Â  ÂNatural resource agencyÂ defined for ORS 182.535 to 182.550

182.538Â Â Â Â  Environmental Justice Task Force established

182.542Â Â Â Â  Duties of task force

182.545Â Â Â Â  Duties of natural resource agencies

182.550Â Â Â Â  Reports by natural resource agencies

CROSS-REFERENCES

Â Â Â Â Â  Note: Consult the statutory reference after the name of the agency or officer in the following

list to determine the correct statutory designation of the agency or officer.

The following list does not, in certain cases, contain the statutory designations of those state

officers or agencies subordinate to the principal officers or agencies listed.

Access and Habitat Board [State Department of Fish and Wildlife], 496.228

Accountancy,
Oregon
Board of, 673.410

Â Â Â Â Â  Peer Review Oversight Committee, 673.455

Acupuncture Advisory Committee, 677.780

Address Confidentiality Program [Department of Justice], 192.822

Adjutant General, 396.150, Const. Art. X, Â§3

Adjutants General, Assistant, 396.165

Administrative Hearings, Office of [Employment Department], 183.605

Administrative Hearings Oversight Committee, Office of, 183.690

Administrative Law Judges [WorkersÂ Compensation Board], 656.724

Administrative Services, Oregon Department of, 184.305

Adult Offender Supervision, Interstate Commission for, 144.600 (Article III)

Adult Offender Supervision,
Oregon
State
Council for, 144.600 (Article IV)

Advocacy Commissions Office,
Oregon
, 185.005

Â Â Â Â Â  Administrator, 185.010

Affirmative Action, Director of, 243.315

Agricultural Development Division [State Department of Agriculture], 576.009

Agricultural experiment stations, Ch. 567

Agriculture

Â Â Â Â Â  Director of, 561.010

Â Â Â Â Â  State Board of, 561.372

Â Â Â Â Â  State Department of, 561.010

Airports, rural, pilot program [Oregon Department of Aviation], 836.642

Alcohol and Drug Abuse Programs, GovernorÂs Council on, 430.255

Alcohol Education Program [
Oregon
Liquor Control Commission], 471.541

Alcohol Server Education Advisory Committee, 471.547

All-Terrain Vehicle Account Allocation Committee, 390.565

Anatomy, Demonstrator of [
Oregon
Health and
Science
University
], 97.170

Anhydrous Ammonia Additive Review Committee, 561.760

Apiary Inspector, Chief, 602.020

Appraiser Certification and Licensure Board, 674.305

Apprenticeship and Training Council, State, 660.110

Architect Examiners, State Board of, 671.120

Archivist, State, 357.815

Armed Forces Court of Appeals for
Oregon
, 398.420

Â Â Â Â Â  Chief Judge, 398.420

Arts Commission,
Oregon
, 359.020

Asian Affairs, Commission on, 185.610

Asset Forfeiture Oversight Advisory Committee, 475A.155

Athletic Commission Medical Advisory Committee,
Oregon
State
, 463.149

Athletic Commission,
Oregon
State
, 463.113

Athletic Trainers, Board of [
Oregon
Health Licensing Agency], 688.705

Attorney General, 180.010

Â Â Â Â Â  Deputy, 180.130

Audits, Division of [Secretary of State], 297.010

Aviation

Â Â Â Â Â  Department of,
Oregon
, 835.100

Â Â Â Â Â Â Â Â Â Â Â  Director of, 835.106

Â Â Â Â Â  Board, State, 835.102

Bar,
Oregon
State
, 9.010

Â Â Â Â Â  Board of Governors, 9.025

Â Â Â Â Â  House of delegates, 9.136

Beef Council,
Oregon
, 577.210

Beginning teacher and administrator mentorship program [State Board of Education], 329.795

Bicycle lane and path advisory committee [Department of Transportation], 366.112

Bicycle safety program [Department of Transportation], 802.325

Black Affairs, Commission on, 185.420

Blind

Â Â Â Â Â  Commission for the, 346.120

Â Â Â Â Â  Industries for the, 346.190

Â Â Â Â Â
Oregon
School for the, 346.010

Â Â Â Â Â Â Â Â Â Â Â  Board of Directors of the, 346.097

Blue
Mountain
Recovery
Center
, 426.010

Â Â Â Â Â  Superintendent, 426.020

Boiler Rules, Board of, 480.535

Brain, Biology and Machine, Center for [
University
of
Oregon
], 352.046

Brownfields Cleanup Program,
Oregon
Coalition [Economic and Community Development Department], 285A.190

Building Codes Structures Board, 455.132

Business
Registration
Information
Center
[Secretary of State], 56.180

Capital Projects Advisory Board, 276.227

Capitol Foundation,
Oregon
State
, 173.500

Career schools, advisory committee on, 345.330

Charitable Checkoff Commission,
Oregon
, 305.695

Chief state steward, 462.250

Child Abuse Assessment, Advisory Council on, 418.784

Child Abuse Multidisciplinary Intervention Program [Department of Justice], 418.783

Child Care

Â Â Â Â Â  Commission for, 657A.600

Â Â Â Â Â  Division [Employment Department], 657A.010

Â Â Â Â Â Â Â Â Â Â Â  Advisory committee, resource and referral policies and practices, 657A.180

Child fatalities, State Technical Assistance Team for [Department of Human Services], 418.706

Child Support, Division of [Department of Justice], 180.340

Child welfare services advisory committee, 418.005

Children and Families, State Commission on, 417.730

ChildrenÂs Advocate, Office of [Department of Human Services], 417.810

Chiropractic Examiners, State Board of, 684.130

Christmas Tree Advisory Committee, State, 571.515

Citizen Involvement Advisory Committee, State [land use], 197.160

CitizensÂ Utility Board, 774.030

Civil service boards, 242.330

Civil service commissions, 241.065, 242.706

Climate Change Research Institute,
Oregon
[Department of Higher Education], 352.247

Climate Service,
Oregon
[
Oregon
State
University
], 352.245

Clinical Social Workers, State Board of, 675.510

Coast safety committee,
Oregon
, 468B.415

Collections Unit [Department of Revenue], 293.250

College Savings Board,
Oregon
529, 348.849

Columbia River
Gorge Commission, 196.150

Columbia River
Governance Commission, 542.550

Columbia River Highway
advisory committee, Historic, 366.553

Columbia River
Resource Task Force, 171.867

Commercialized Research Fund Advisory Council,
Oregon
, 284.730

Commodity commissions, agricultural, 576.062

Community Colleges and Workforce Development, Department of, 326.370

Â Â Â Â Â  Commissioner for Community College Services, 326.375

Â Â Â Â Â  Title I-B of Workforce Investment Act of 1998, 660.318, 660.339

Community Cultural Participation Grant Program, 359.436

Community Development Incentive Advisory Board, 458.710

Community Stewardship Corps,
Oregon
[
Oregon
Youth Conservation Corps], 418.658

Compensation and Conservation Ombudsman, 195.320

Compliance Advisory Panel, Small Business Stationary Source Technical and Environmental Compliance Assistance Program, 468A.330

Comprehensive Revenue Restructuring, Task Force on (sunsets January 12, 2009), 2007 c.862 Â§1

Conciliation Service, State [Employment Relations Board], 662.415

Connecting
Oregon
Communities Advisory Board [Economic and Community Development Department], 759.430

Construction Contractors Board, 701.205

Consumer Advisory Council [Department of Justice], 180.520

Consumer Advisory Council [Director of Human Services], 430.073

Consumer and Business Services, Department of, 705.105

Continuing Care Retirement Community Advisory Council, 101.040

Corrections

Â Â Â Â Â  Department of, 423.020

Â Â Â Â Â Â Â Â Â Â Â  Deputy director, 423.075

Â Â Â Â Â Â Â Â Â Â Â  Director, 423.075

Â Â Â Â Â  Enterprises,
Oregon
, 421.344

Â Â Â Â Â Â Â Â Â Â Â  Administrator, 421.344

Â Â Â Â Â  Facilities Siting Authority, 421.621

Â Â Â Â Â  Ombudsman, 423.400

Cosmetology, Board of, 690.155

Counselors and Therapists,
Oregon
Board of Licensed Professional, 675.775

Court Administrator, State, 8.110

Court of Appeals, 2.510

Â Â Â Â Â  Chief Judge, 2.550

Court Procedures, Council on, 1.730

Â Â Â Â Â  Legislative advisory committee, 1.760

Crime Prevention Information Center
,
Oregon
Community, 181.755

Â Â Â Â Â  Advisory committee, 181.765

Â Â Â Â Â  Coordinator, 181.760

Criminal identification, bureau of [Department of State Police], 181.066

Criminal Justice

Â Â Â Â Â  Advisory councils, local, 1.851

Â Â Â Â Â  Commission,
Oregon
, 137.654

Â Â Â Â Â  Information Standards Advisory Board, 181.725

Â Â Â Â Â  Research and Policy Institute [
Mark
O.
Hatfield
School
of Government], 352.066

Â Â Â Â Â  Scientific Advisory Committee,
Oregon
[Criminal Justice Research and Policy Institute], 352.067

Crops Advisory Committee, Minor, 634.600

Cultural Development Grant Program, 359.431

Dairy Air Quality, Task Force on (sunsets January 12, 2009), 2007 c.799 Â§3

Deaf and Hard-of-Hearing Services Program,
Oregon
[Department of Human Services], 410.740

Deaf,
Oregon
School for the, 346.010

Â Â Â Â Â  Board of Directors of the, 346.085

Debt Policy Advisory Commission, State, 286A.250

Defense Force,
Oregon State
,
Ch.
399

Deferred Compensation Advisory Committee, 243.505

Degree Authorization, Office of [
Oregon
Student Assistance Commission], 348.599

Dentistry,
Oregon
Board of, 679.230

Denture Technology, State Board of, 680.556

Detective bureau, state [Department of State Police], 181.070

Developmental Fisheries Board, 506.465

Dietitians, Board of Examiners of Licensed, 691.485

Direct Entry Midwifery, State Board of, 687.470

Disabilities Commission,
Oregon
, 185.130

Disability Issues Advisory Committee, 430.050

Dispute resolution and mediation services program for public bodies [Mark O. Hatfield School of Government], 36.179

District Best Practices Advisory Committee [Department of Education], 326.136

Domestic and sexual violence services program, advisory council on [Department of Justice], 147.471

Drinking Water Advisory Committee, State, 448.153

Drug Use Review Board, 414.355

Early Childhood System,
Oregon
, 417.727

Early Success Reading Initiative, 329.834

Eastern
Oregon
Training
Center
, 427.010

Â Â Â Â Â  Superintendent, 427.010

Eastern
Oregon
University
, 352.002

Economic and Community Development Commission,
Oregon
, 285A.040

Â Â Â Â Â  Advisory and technical committees, 285A.060

Economic and Community Development Department, 285A.070

Â Â Â Â Â  Director, 285A.070

Economic Revitalization Team [office of Governor], 284.555

Economy, GovernorÂs Council on
Oregon
Âs, 284.540

Education

Â Â Â Â Â  Department of, 326.111

Â Â Â Â Â  Joint Boards of, 348.890

Â Â Â Â Â  State Board of, 326.021

Education and Workforce Policy Advisor, 660.312

Education service districts, 334.010

Education System Design Team (sunsets January 12, 2009), 2007 c.839 Â§15

Educator Health Benefits, Task Force on (operative July 1, 2011; sunsets January 14, 2013), 2007 c.7 Â§20

Educators Benefit Board,
Oregon
[Oregon Department of Administrative Services], 243.862

Electric and Magnetic Field Committee, 469.480

Electrical and Elevator Board, 455.138

Electrologists and Permanent Color Technicians and Tattoo Artists, Advisory Council [to the
Oregon
Health Licensing Agency] for, 690.425

Emergency Board, 291.324

Emergency Fire Cost Committee, 477.440

Â Â Â Â Â  Administrator, 477.460

Emergency Management, Office of [Oregon Military Department], 401.257

Â Â Â Â Â  Advisory and technical committees, 401.267

Â Â Â Â Â  Deputy director, 401.263

Â Â Â Â Â  Director, 401.261

Emergency Medical Service Committee, State, 682.039

Emergency Medical Services and Trauma Systems Program [Department of Human Services], 431.623

Emergency Medical Services for Children Advisory Committee [Department of Human Services], 431.671

Emergency Medical Services for Children Program [Department of Human Services], 431.671

Employee Suggestion Awards Commission, 182.320

Employment

Â Â Â Â Â  Appeals Board, 657.685

Â Â Â Â Â  Department, 657.601

Â Â Â Â Â Â Â Â Â Â Â  Advisory Council, 657.695

Â Â Â Â Â Â Â Â Â Â Â  Director, 657.608

Â Â Â Â Â  Relations Board, 240.060

Â Â Â Â Â  Service,
Oregon
State
, 657.705

Energy Facility Siting Council [Oregon Department of Administrative Services], 469.450

Â Â Â Â Â  Advisory groups, 469.480

Energy, State Department of, 469.030

Â Â Â Â Â  Director, 469.040

Engineering and Land Surveying, State Board of Examiners for, 672.240

Engineering and Technology Industry Council [State Board of Higher Education], 351.663

Environmental Health Registration Board [
Oregon
Health Licensing Agency], 700.210

Environmental Justice Task Force, 182.538

Environmental Quality Commission, 468.010

Environmental Quality, Department of, 468.030

Â Â Â Â Â  Director, 468.040

Â Â Â Â Â  Remedial Action Advisory Committee, 465.420

Â Â Â Â Â  Technical advisory committee, 468B.166

Euthanasia Task Force, 686.510

Expanded Options Program, 340.005

Expressing milk in the workplace, advisory committee on, 653.079

Facilities Authority,
Oregon
, 289.100

Fair Advisory Committee, State, 565.021

Fair Commission, County, 565.410

Fair Dismissal Appeals Board, 342.930

Fair,
Oregon
State
, 565.040

FAIR Plan Association,
Oregon
, 735.045

Family Health Insurance Assistance Program [Office of Private Health Partnerships], 735.722

Family Services Review Commission, 411.125

Family Support Advisory Council [Department of Human Services], 417.346

Farm products, central filing system for [Secretary of State], 80.106

Fertilizer Research Committee, 633.479

Film and Video Board, 284.315

Film and Video Office,
Oregon
, 284.305

Fire Marshal, State, 476.020

Fire Service Policy Council, GovernorÂs, 476.680

Fish and Wildlife

Â Â Â Â Â  Commission, State, 496.090

Â Â Â Â Â  Director, State, 496.112

Â Â Â Â Â  State Department of, 496.080

Â Â Â Â Â Â Â Â Â Â Â  Fish Division, 496.124

Â Â Â Â Â Â Â Â Â Â Â  Wildlife Division, 496.124

Fish Passage Task Force, 509.590

Fish Screening Task Force [State Department of Fish and Wildlife], 496.085

Fisheries Board, Developmental, 506.465

Fisheries Commission, Pacific Marine, 507.040, 507.050

Fishery Permit Board, Commercial, 508.755

Food Service Advisory Committee, State, 624.121

Forensic laboratories [Department of State Police], 181.080

Forest
practice committees [State Board of Forestry], 527.650

Forest
Research Laboratory, 526.225

Â Â Â Â Â  Advisory Committee, 526.225

Forest
Resource Trust

Â Â Â Â Â  Advisory committee, 526.700

Â Â Â Â Â  Loan program, 526.705

Forest Resources Institute,
Oregon
, 526.610

Â Â Â Â Â  Board of directors, 526.610

Forest
Trust
Land
Advisory Committee, 526.156

Forester, State, 526.031

Â Â Â Â Â  Advisory committee, 477.556

Forestry Department, State, 526.008

Forestry, State Board of, 526.009

Freight Advisory Committee, 366.212

Fujian Sister State Committee, 285A.148

Genetic Privacy and Research, Advisory Committee on, 192.549

Geologist Examiners, State Board of, 672.615

Geologist, State, 516.120

Geology and Mineral Industries, State Department of, 516.020

Â Â Â Â Â  Governing Board, 516.080

Global Warming Commission,
Oregon
, 468A.215

Government Ethics Commission,
Oregon
, 244.250

Graduate
School
of
Social Work
[
Portland
State
University
], 352.071

Ground water advisory committee, 536.090

Growth Account Board,
Oregon
, 348.707

Hanford
Cleanup Board,
Oregon
, 469.571

Health Care Acquired Infection Advisory Committee (sunsets January 2, 2018), 2007 c.838 Â§4

Health Care Consumer Protection Advisory Committee, 743.827

Health Care Interpreters,
Oregon
Council on [Department of Human Services], 409.619

Health care professions, practices and procedures, advisory board, 431.190

Health Fund Board,
Oregon
[Department of Human Services] (sunsets January 2, 2010), 2007 c.697 Â§5

Health Insurance Reform Advisory Committee, 743.745

Health Licensing Agency,
Oregon
, 676.605

Â Â Â Â Â  Director, 676.610

Health Partnerships, Office of Private, 735.701

Health Policy and Research Advisory Committee, Office for
Oregon
, 414.751

Health Policy and Research, Office for
Oregon
[Oregon Department of Administrative Services], 442.011

Health Policy Commission,
Oregon
, 442.035

Health Professionals Program Supervisory Council, 677.615

Health Professions,
Oregon
Center
for [Oregon Institute of Technology], 352.223

Health Resources Commission, 442.580

Health Services Commission, 414.715

Health Statistics, Center for, 432.010

Â Â Â Â Â  State Registrar of, 432.030

Healthy Streams Partnership, 541.407

Hearing Aids, Advisory Council on, 694.165

Hearings Division [WorkersÂ Compensation Board], 656.708

Heritage Commission,
Oregon
, 358.570

Higher Education

Â Â Â Â Â  Department of, 351.010

Â Â Â Â Â  State Board of, 351.010

Â Â Â Â Â  Western Interstate Commission for, 351.780

Higher education community service voucher program [Oregon Student Assistance Commission], 348.427

Hispanic Affairs, Commission on, 185.320

Historic Assessment Review Committee, 358.511

Historic Cemeteries,
Oregon
Commission on [State Parks and Recreation Department], 97.774

Historic Preservation Officer, State, 358.565

Historic Preservation Revolving Loan Fund Review Committee, 358.666

Historic Preservation, State Advisory Committee on, 358.622

Historical Society,
Oregon
, 358.018

Home Care Commission, 410.602

Homeland Security Council,
Oregon
[Office of Emergency Management], 401.881

Hospital,
Oregon
State
, 426.010

Â Â Â Â Â  Superintendent, 179.331, 426.020

Housing and Community Services Department, 456.555

Â Â Â Â Â  Director, 456.555

Housing Council, State, 456.567

Housing Innovation, Center for [
University
of
Oregon
], 352.048

Human Services, Department of, 409.010

Â Â Â Â Â  Director, 409.100

Â Â Â Â Â  Volunteer Program, 409.360

Hunger and Homelessness, Interagency Council on, 458.525

Hunger Relief Task Force, 458.532

Hydroelectric Application Review Team, 543A.035, 543A.075, 543A.300

Ignition interlock program [Department of Transportation], 813.600

Immunization and Vaccination Advisory Committee [State Board of Pharmacy], 689.645

Independent Multidisciplinary Science Team [salmon restoration], 541.409

Indian Services, Commission on, 172.100

Industrialized Housing Development Program [
University
of
Oregon
], 352.048

Injured workers, ombudsman for [Department of Consumer and Business Services], 656.709

Innovation Council,
Oregon
, 284.706

Institutional physical access committees, higher education, 352.015

Insurance Guaranty Association,
Oregon
, 734.550

Interagency Coordinating Council (special education), State, 343.499

Interagency Shared Information System, 657.732

Interoperability Executive Council, State [Office of Emergency Management], 401.871

Interoperable Communication Plan,
Oregon
[Office of Emergency Management], 401.874

Invasive Species Council, 561.687

Investment Council,
Oregon
, 293.706

JOBS Plus

Â Â Â Â Â  Advisory Board, 411.886

Â Â Â Â Â  Implementation Council(s), 411.890

Â Â Â Â Â  Program, 411.878

Judge Advocate, State, 398.012

Judicial Conference of the State of
Oregon
, 1.810

Judicial Fitness and Disability, Commission on, 1.410

Justice, Department of, 180.210

Juvenile Compact Administrator, 417.040

Juvenile court cases, disposition, advisory committee, 419C.510

Juvenile Crime Prevention Advisory Committee [State Commission on Children and Families], 417.845

Juvenile Detention Education Program [Department of Education], 326.700

Keep
Oregon
Âs Rivers Clean program [State Department of Fish and Wildlife], 496.490

Klamath
River Basin
Compact Commission, 542.620 (Article IX)

Korean American Day Commission (sunsets January 2, 2016), 2007 c.68 Â§2

Labor and Industries, Bureau of, 651.020

Â Â Â Â Â  Commissioner, 651.030

Lakes and Reservoirs, Center for [
Portland
State
University
], 352.068

Land Board, State, 273.031

Land Conservation and Development

Â Â Â Â Â  Commission, 197.030

Â Â Â Â Â  Department of, 197.075

Â Â Â Â Â Â Â Â Â Â Â  Director, 197.075, 197.085

Land Information System Advisory Committee,
Oregon
[Department of Revenue], 306.135

Land Use Board of Appeals, 197.810

Land Use Planning, Oregon Task Force on (sunsets January 2, 2010), 2005 c.703 Â§1

Lands, Department of State, 273.041

Â Â Â Â Â  Director, 273.161

Landscape Architect Board, State, 671.459

Landscape Contractors Board, State, 671.630

Law Commission,
Oregon
, 173.315

Law Enforcement Contacts Policy and Data Review Committee, 131.906

Law Enforcement Medal of Honor, GovernorÂs Commission on the, 176.262

Legal Services Program [Oregon State Bar], 9.572

Legislative Administrator, 173.710

Legislative advisory committee [Council on Court Procedures], 1.760

Legislative committees, see ÂJoint legislative committeesÂ under the cross-references to ORS chapter 171

Legislative Counsel, 173.111

Legislative Fiscal Officer, 173.410

Legislative Revenue Officer, 173.800

Librarian, State, 357.015

Life and Health Insurance Guaranty Association,
Oregon
, 734.800

Lifespan Respite Care Program,
Oregon
[Department of Human Services], 409.458

Â Â Â Â Â  Administrator, 409.462

Â Â Â Â Â  Advisory council, 409.462

Liquor Control Commission,
Oregon
, 471.705

Local citizen review boards [Judicial Department], 419A.090

Local Health Officials, Conference of, 431.330

Local Officials Advisory Committee, 197.165

Long Term Care Advisory Committee, 441.137

Long Term Care Ombudsman, 441.103

Lottery Commission,
Oregon
State
, 461.100

Lottery,
Oregon
State

Â Â Â Â Â  Assistant Director for Security, 461.190

Â Â Â Â Â  Director, 461.150

Low income energy assistance programs, advisory committee, 458.515

Management-Labor Advisory Committee, WorkersÂ Compensation, 656.790

Manufactured
Dwelling
Park
Community Relations, Office of, 446.543

Manufactured Structures and Parks Advisory Board, 446.280

Marine Board, State, 830.105

Marine Director, State, 830.135

Maritime Pilots,
Oregon
Board of [Public Utility Commission of
Oregon
], 776.105

Mark
O.
Hatfield
School
of Government [
Portland
State
University
], 352.066

Mass Transportation Financing Authority,
Oregon
, 391.520

Massage Therapists, State Board of, 687.115

Mechanical Board, 455.140

Medicaid Advisory Committee, 414.211

Medicaid Long Term Care Quality and Reimbursement Advisory Council, 410.550

Medical Board,
Oregon
, 677.235

Medical care, advisory committee on, 656.794

Medical Examiner

Â Â Â Â Â  Advisory Board, State, 146.015

Â Â Â Â Â
Deputy
State
, 146.045, 146.065

Â Â Â Â Â  State, 146.035

Medical Insurance Pool Board,
Oregon
, 735.610

Medical Marijuana, Advisory Committee on [Department of Human Services], 475.303

Medical Professional Liability Insurance, Professional Panel for Analysis of, 2003 c.781 Â§10

Medical technology assessment program advisory committee [Health Resources Commission], 442.583

Medically Involved Home-Care Program [Department of Human Services], 417.345

Mental Health Advisory Board, 430.050

Mental health compact administrator, 428.320

Military Council, 396.145

Military Department
,
Oregon
, 396.305

Military Emergency Financial Assistance Program,
Oregon
, 396.362

Military Museum
,
Oregon
, 396.555

Minority, Women and Emerging Small Business

Â Â Â Â Â  Advocate for [Office of the Governor], 200.025

Â Â Â Â Â  Office for [Department of Consumer and Business Services], 200.025

Mortuary and Cemetery Board, State, 692.300

Motorcycle safety program [Department of Transportation], 802.320

Municipal Debt Advisory Commission,
Oregon
, 287A.630

Museum of Anthropology
,
Oregon
State [
University
of
Oregon
], 352.045

Natural Heritage Advisory Council, 273.571

Natural Resources Division [Department of Agriculture], 561.400

Natural Resources, Institute for [
Oregon
State
University
], 352.239

Natural Resources Policy Administrator, 173.610

Naturopathic Examiners, Board of, 685.160

Naturopathic Physicians Formulary, Council on, 685.145

New Crops Development Board, 561.700

Nursery Research and Regulatory Committee, State, 571.025

Nursing Home Administrators, Board of Examiners of, 678.800

Nursing,
Oregon
State
Board of, 678.140

Nursing Services Program [
Oregon
Student Assistance Commission], 442.540

Nursing Shortage Coalition Committee,
Oregon
, 353.606

Obesity Prevention Initiative, Task Force for a Comprehensive (sunsets January 12, 2009), 2007 c.904 Â§1

Occupational and Environmental Toxicology, Center for Research on, 353.460

Occupational Safety and Health Grant program, 654.191

Occupational Therapy Licensing Board, 675.310

Ocean Policy Advisory Council, 196.438

Â Â Â Â Â  Scientific and technical advisory committee, 196.451

Opportunity Grant Program,
Oregon
[
Oregon
Student Assistance Commission], 348.205, 348.260

Optometric Nontopical Formulary, Council on, 683.240

Optometry,
Oregon
Board of, 683.250

Oregon
Community Power, 757.818

Â Â Â Â Â  Board Nominating Committee, 757.830

Â Â Â Â Â  Board of directors, 757.834

Oregon Health and
Science
University
(public corporation), Ch. 353

Â Â Â Â Â  Board of Directors, 353.040

Â Â Â Â Â  Oregon Opportunity program, 353.559

Â Â Â Â Â  President, 353.060

Â Â Â Â Â  Task force to review impact of Oregon Opportunity program on Oregon Health and
Science
University
, 353.563

Oregon Institute of Technology, 352.002

Oregon
State
University
, 352.002

Oregon
University
System, 352.002

Â Â Â Â Â  Chancellor of, 351.075

Outdoor Youth Program Advisory Board, 418.243

Outfitters and guides, advisory committee, 704.525

Pacific Fisheries Legislative Task Force, 171.865

Pacific Northwest Economic Region delegate council, 285A.243

Pacific Northwest
Electric Power and Conservation Planning Council, 169.803

Pacific Ocean
Resources Compact, 196.180

Pain Management Commission [Department of Human Services], 409.500

Parks and Recreation

Â Â Â Â Â  Commission, State, 390.114

Â Â Â Â Â  Department, State, 390.111

Â Â Â Â Â Â Â Â Â Â Â  Advisory committee, county parks and recreation areas, 390.134

Â Â Â Â Â  Director, State, 390.127

Parole and Post-Prison Supervision, State Board of, 144.005

Patient Safety Commission,
Oregon
, 442.820

Â Â Â Â Â  Administrator, 442.835

Â Â Â Â Â  Board of Directors, 442.830

Â Â Â Â Â  Patient Safety Reporting Program,
Oregon
, 2003 c.686 Â§4

Peer Review Oversight Committee [
Oregon
Board of Accountancy], 673.455

Penitentiary,
Oregon
State
, 421.605

Â Â Â Â Â  Superintendent, 179.331

Permanent Color Technicians and Tattoo Artists, Advisory Council [to the
Oregon
Health Licensing Agency] for Electrologists and, 690.425

Personnel Division [Oregon Department of Administrative Services], 240.055

Pesticide Analytical and
Response
Center
, 634.550

Pharmacy Diversion Program Supervisory Council, 689.342

Pharmacy, State Board of, 689.115

Physical Therapist Licensing Board, 688.160

Physician Assistant Committee, 677.540

Physician Credentialing Information, Advisory Committee on [Office for
Oregon
Health Policy and Research], 442.800

Physician Visa Waiver Program [Department of Human Services], 409.745

Plumbing Board, State, 693.115

Poet Laureate, 357.925

Poison Prevention Task Force, 431.890

Police

Â Â Â Â Â  Department of State, 181.020

Â Â Â Â Â  Officers, state building, 276.021

Â Â Â Â Â  Officers, State Capitol, 276.023

Â Â Â Â Â
Oregon
State
, 181.020

Â Â Â Â Â  Superintendent of State, 181.200

Port
of
Coos
Bay, Oregon International, board of commissioners, 777.920

Port of Portland
,
Ch.
778

Â Â Â Â Â  Board of commissioners, 778.205

Portland
Metropolitan Studies, Institute of [
Portland
State
University
], 352.074

Portland
State
University
, 352.002

Prescription Drug Program,
Oregon
[Department of Human Services], 414.312

Prevailing wage rate advisory committee, 279C.820

Printer, State, 282.080

Prison Terms and Parole Standards, Advisory Commission on, 144.775

Private Activity Bond Committee, 286A.615

Private schools, advisory committee, 345.575

Progress Board,
Oregon
, 284.604

Project coordinating committee, 517.965

Property and Fiscal Officer for
Oregon
,
U.S.
, 396.175

Protected area governing committees, 634.226

Psychiatric Security Review Board, 161.385

Psychologist Examiners, State Board of, 675.100

Public Accounts, Auditor of [Secretary of State], 293.505

Public Defense Services Commission, 151.213

Public EmployeesÂ Benefit Board [Oregon Department of Administrative Services], 243.061

Public Employees Retirement Board, 237.952, 238.630

Public Health Advisory Board,
Oregon
, 431.195

Public Health Director, 431.035

Public Health Officer, 431.045

Public Officials Compensation Commission, 292.907

Public safety coordinating councils, local, 423.560

Public Safety Memorial Fund Board [Board on Public Safety Standards and Training], 243.952

Public Safety Standards and Training

Â Â Â Â Â  Board on, 181.620

Â Â Â Â Â Â Â Â Â Â Â  Executive committee, 181.638

Â Â Â Â Â  Department of, 181.630

Â Â Â Â Â Â Â Â Â Â Â  Director, 181.635

Public Safety Strategies Task Force, 2007 c.832 Â§1

Public Utility Commission of
Oregon
, 756.014

Quality Education Commission, 327.500

Racing Commission,
Oregon
, 462.210

Radiation Advisory Committee, 453.645

Radiation Control Agency, State, 453.635

Radioactive Waste Management, Northwest Interstate Compact on Low-Level, 469.930

Radiologic Technology, Board of, 688.545

Real Estate Agency, 696.375

Real Estate Board [Real Estate Agency], 696.405

Real Estate Commissioner, 696.375

Recreation Trails Advisory Council,
Oregon
, 390.977

Refugee Child Welfare Advisory Committee, 418.941

Release assistance officer [pretrial release], 135.235

Remedial Action Advisory Committee, 465.420

Renewable
Energy Center
,
Oregon
[Oregon Institute of Technology], 352.221

Research Policy Recommendations, Council for, 351.880

Residential Structures Board, 455.135

Respiratory Therapist Licensing Board, 688.820

Responsible vendor program [Oregon Liquor Control Commission], 471.344

Restoration and Enhancement Board [State Department of Fish and Wildlife], 496.286

Revenue Advisory Council,
Oregon
(sunsets January 12, 2009), 2007 c.862 Â§2

Revenue, Department of, 305.025

Â Â Â Â Â  Director of, 305.035

Road User Fee Task Force (sunsets January 2, 2010), 2001 c.862 Â§2

Rural Health

Â Â Â Â Â  Coordinating Council, 442.490

Â Â Â Â Â  Office of [
Oregon
Health and
Science
University
], 442.475

Â Â Â Â Â  Services Program [
Oregon
Student Assistance Commission], 442.555

Safe Employment Education and Training Advisory Committee, 654.189

Safety committee for
Oregon
coast, 468B.415

Salmon and Trout Enhancement Program Advisory Committee [State Fish and Wildlife Commission], 496.460

School Safety, Center for [Department of Higher Education], 339.331

Sea Grant College [
Oregon
State
University
], 352.230

Search and Rescue Coordinator, 401.550

Secretary of State
,
Ch.
177, Const. Art. VI, Â§1

Â Â Â Â Â  Deputy, 177.040

Seismic Safety Policy Advisory Commission, 401.337

Senior Prescription Drug Assistance Program [Department of Human Services], 414.342

Senior Services, GovernorÂs Commission on, 410.320

Sex Offender Treatment Board, 675.395

Shared Responsibility Steering Committee [Oregon Student Assistance Commission] (sunsets January 2, 2012), 2007 c.802 Â§8

Shipping Transport of Aquatic Invasive Species Task Force (sunsets January 12, 2009), 2007 c.816 Â§1

Short Term Fund Board,
Oregon
, 294.885

Shorthand Reporters Advisory Committee, Certified, 8.455

Sign Task Force (sunsets January 12, 2009), 2007 c.199 Â§26

Sister State Committee, 285A.143

Small business, ombudsman for [Department of Consumer and Business Services], 656.709

Small Scale Local Energy Project Advisory Committee, 470.070

Smoke management advisory committee [State Forester], 477.556, 477.558

Soil and Water Conservation Commission, 561.395

South Slough
Estuarine Sanctuary Management Commission, 273.554

Southern
Oregon
University
, 352.002

Special Education

Â Â Â Â Â  State Advisory Council for, 343.287

Â Â Â Â Â  State Interagency Coordinating Council, 343.499

Speech-Language Pathology and Audiology, State Board of Examiners for, 681.400

Spinal Cord Injury Research Board, 431.290

Spread the Word Program [Department of Education], 337.288

Stakeholders Advisory Committee [Oregon Department of Administrative Services], 291.038

State Accident Insurance Fund Corporation, 656.752

Â Â Â Â Â  Manager, 656.754

State Governments, Council of, 190.470

State lands advisory committee [Oregon Department of Administrative Services], 270.120

Student Assistance Commission,
Oregon
, 348.510

Â Â Â Â Â  Executive director, 244.310

Supplemental Income Program,
Oregon
[Department of Human Services], 411.706

Support enforcement, interstate, state information agency [office of Attorney General], 110.369

Supreme Court, Const. Art. VII (A), Â§1

Â Â Â Â Â  Chief Justice, 2.045

Surveying, State Board of Examiners for Engineering and Land, 672.240

Sustainability Board [Oregon Department of Administrative Services], 184.427

Tattoo Artists, Advisory Council [to the
Oregon
Health Licensing Agency] for Electrologists and Permanent Color Technicians and, 690.425

Tax
Court
,
Oregon
, 305.405

Â Â Â Â Â  Judge, 305.452

Tax Practitioners, State Board of, 673.725

Tax supervising and conservation commissions, 294.610

Teacher Corps program,
Oregon
[Oregon Student Assistance Commission], 329.757

Teacher Standards and Practices Commission, 342.350

Telecommunications

Â Â Â Â Â  Coordinating Council,
Oregon
(sunsets January 2, 2010), 2001 c.699 Â§1

Â Â Â Â Â  Devices Access Program Advisory Committee (sunsets January 1, 2010), 1987 c.290 Â§12

Tourism Commission,
Oregon
, 285A.261

Training
Center
Review Board, State, 427.205

Transportation Commission,
Oregon
, 184.612

Transportation, Department of, 184.615

Â Â Â Â Â  Director, 184.620

Transportation Safety Committee, 802.300

Travel Information Council, 377.835

Treasurer,
State
,
Ch.
178, Const. Art. VI, Â§1

Â Â Â Â Â  Chief Deputy, 178.060

Tri-County
Building
Industry
Service
Center
, 455.044

Troops to Teachers program,
Oregon
[Oregon Student Assistance Commission], 348.283

Trustees of State Library, 357.010

Trust for Cultural Development Board, 359.410

21st Century Schools Council, 329.704

21st Century Schools
Program
,
Ch.
329

Uniform
State
Laws, Commission on, 172.010

University
of
Oregon
, 352.002

University of
Oregon
School
of Law, 352.043

Utility Notification Center
,
Oregon
(independent not-for-profit public corporation), 757.547

Utility pole and pole attachment safety and efficiency, task force on [Public Utility Commission], 1999 c.832 Â§9

Vehicle dealer regulation advisory committee [Department of Transportation], 802.370

Venture grant program [Department of Higher Education], 351.692

VeteransÂ Affairs

Â Â Â Â Â  Advisory Committee on, 406.210

Â Â Â Â Â  Department of, 406.005

Â Â Â Â Â  Director of, 406.020

VeteransÂ Emergency Financial Assistance Program,
Oregon
, 408.500

Veterinarian, State, 596.210

Veterinary Medical Examining Board,
Oregon
State
, 686.210

Violations Bureau [courts], 153.800

Virtual
School District
,
Oregon
[Department of Education], 329.840

Vocational rehabilitation services, state advisory committee on [Director of Human Services], 344.735

Volunteers Commission for Voluntary Action and Service,
Oregon
[Housing and Community Services Department], 458.555

Wage and Hour Commission, 653.505

Water Resources

Â Â Â Â Â  Commission, 536.022

Â Â Â Â Â  Department, 536.039

Â Â Â Â Â  Director, 536.032

Watershed Enhancement Board,
Oregon
, 541.360

Weed Board, State, 561.650

Well Constructors Continuing Education Committee (sunsets January 2, 2014), 2001 c.496 Â§2

Western
Oregon
University
, 352.002

Western States Legislative Forestry Task Force, 171.860

Wheat Commission,
Oregon
, 578.030

Wildlife Law Violator Compact, administrator, 496.750

Willamette
River
Cleanup Authority, 468.533

Wine Board,
Oregon
, 576.753

Winter Recreation Advisory Committee, 802.350

Women, Commission for, 185.520

WorkersÂ Compensation Board, 656.712

Workforce Investment Board, State, 660.321

Youth Authority,
Oregon
, 420A.010

Â Â Â Â Â  Director, 420A.015

Youth Conservation Corps,
Oregon
[Department of Community Colleges and Workforce Development], 418.653

Â Â Â Â Â  Advisory committee, 418.653

Youth Corrections Education Program [Department of Education], 326.700

Youth Suicide Prevention Coordinator [Department of Human Services], 418.704

STATE ADMINISTRATIVE AGENCIES GENERALLY

Â Â Â Â Â  182.010 Nonattendance of member of board or commission at meetings as forfeiting office; appointment of successor. Any member of a state board or commission appointed by the Governor who fails to attend two consecutive meetings of the board or commission, whether regular, adjourned or special, shall forfeit office unless the member is prevented from attending by the serious illness of a member or the family of the member or for any other cause that in the judgment of the Governor constitutes a valid reason for failing to attend. The Governor shall immediately appoint a successor.

Â Â Â Â Â  182.020 Notice of meetings of boards and commissions; reporting of absences. The secretary or clerk of every state board and commission shall:

Â Â Â Â Â  (1) Give the members of the board or commission at least 10 daysÂ notice, in writing, of the date and place of each regular, adjourned or special meeting.

Â Â Â Â Â  (2) Report to the Governor the names of all members who fail to attend any meeting of the board or commission.

Â Â Â Â Â  182.030 Employment of persons advocating violent overthrow of the Government of the
United States
or
Oregon
prohibited. (1) No state department, board or commission shall knowingly employ any person who either directly or indirectly carries on, advocates, teaches, justifies, aids or abets a program of sabotage, force and violence, sedition or treason against the Government of the United States or of the State of Oregon.

Â Â Â Â Â  (2) Any person employed by any state department, board or commission shall immediately be discharged from employment when it becomes known to the appointing employer that such person has, during the period of employment, committed any offense set forth in subsection (1) of this section.

Â Â Â Â Â  (3) Any person denied employment or discharged pursuant to this section shall have a right of appeal in accordance with the provisions of the State Personnel Relations Law.

Â Â Â Â Â  182.040 Boards and commissions to pay counties for services; exceptions. (1) All state boards and commissions that are supported by fees, fines, licenses or taxes or other forms of income not derived from a direct tax on tangible property shall pay the various counties of the State of
Oregon
the same fees required of others for services rendered.

Â Â Â Â Â  (2) ORS 182.040 to 182.060 do not apply to:

Â Â Â Â Â  (a) Except for those fees required in ORS 205.320, services rendered for the Bureau of Labor and Industries on wage claims assigned to it for collection.

Â Â Â Â Â  (b) Any of the provisions or requirements of ORS 21.310, 52.410 to 52.440, 156.160, 205.360 and 205.370. [Amended by 1965 c.619 Â§35; 1967 c.398 Â§8; 1973 c.381 Â§7; 1981 s.s. c.3 Â§97; 1985 c.496 Â§25; 1999 c.803 Â§3]

Â Â Â Â Â  182.050 Time and manner of payment to counties. No state board or commission affected by the provisions of ORS 182.040 and 182.060 shall be required at the time of ordering the performance of any services for which a fee or charge may be collected by the county to pay the collectible fee or charge in advance or at the time the services are rendered. The county clerk or other officer performing the service, upon request made by the board or commission, shall charge to the board or commission the amount of the fee or charge, and thereafter on the first days of January, April, July and October of each calendar year supply to the board or commission an itemized statement of all services performed upon order of the board or commission for the three months preceding, together with the legal charge collectible therefor. The board or commission, upon receipt of the statement, promptly shall pay the amount due the county.

Â Â Â Â Â  182.060 County clerk to record instruments affecting realty for state boards and commissions. When requested by a state board or commission, the county clerk shall record in the office of the clerk any instrument affecting real property and shall return to the board or commission a receipt for the instrument showing the legal charge for the recording of the instrument. [Amended by 1999 c.654 Â§12]

Â Â Â Â Â  182.065 [1977 c.739 Â§1; 1979 c.593 Â§5; renumbered 183.025]

Â Â Â Â Â  182.070 [1953 c.527 Â§2; 1961 c.167 Â§21; 1979 c.215 Â§1; repealed by 1995 c.69 Â§12]

Â Â Â Â Â  182.072 Payment for licenses issued by county or other public body on behalf of state agency. If an agency of the executive department, as defined in ORS 174.112, enters into a contract with a county or other public body, as defined in ORS 174.109, for the purpose of issuing licenses on behalf of the agency, the agency, by rule, shall provide that payment for the licenses be made directly to the agency if:

Â Â Â Â Â  (1) The agency has implemented a functioning licensing software system that is approved by the Oregon Department of Administrative Services; and

Â Â Â Â Â  (2) The agency pays to the county or other public body the same amounts under the contract that the county or other public body would have received if the county or other public body had collected the license fees. [2007 c.768 Â§61]

Â Â Â Â Â  Note: 182.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.080 Effect of repeal or amendment of statute authorizing state agency to collect, receive and expend moneys. (1) The repeal of a statute or the deletion by amendment of a part thereof that granted or conferred power to any state officer, board, commission, corporation, institution, department, agency or other state organization to collect, receive and expend moneys for or on behalf of the state or for any purpose authorized by law does not affect or impair any act done, or right accruing, accrued or acquired, or liability, or obligation to pay the state a license or other fee, or payment exacted or required by law to be made or authorized by the repealed or amended statute and the rules, regulations and orders, if any, promulgated thereunder and in effect at the time of the repeal or amendment, unless otherwise specifically provided by law. In the event of such repeal or amendment of a statute, the Secretary of State may determine, collect and disburse any moneys due the state, or payable by or through the state, representing such license or other fee, or payment exacted or required by law in accordance with the provisions of such repealed or amended statute and such rules, regulations and orders promulgated thereunder, and as otherwise provided by law, in order to secure the full force, effect and operation of such statute up to the time of its repeal or amendment, but not thereafter.

Â Â Â Â Â  (2) Upon repeal or amendment of a statute as described in subsection (1) of this section, so much as may be necessary, and no more, of the balance in the General Fund appropriated for the use, operation and function of the state officer, board, commission, corporation, institution, department, agency or other state organization is transferred to the Secretary of State for the payment of all expenses incurred by the Secretary of State in winding up and concluding administration of the repealed or amended statute, as authorized in subsection (1) of this section. If the balance of the unexpended appropriation is insufficient to cover the costs and expenses of the Secretary of State in administering and concluding the operation of the repealed or amended statute, the secretary may request transfer or appropriation of any funds, accounts and receipts belonging to the state in the custody or control of such state officer, board, commission, corporation, institution, department, agency or other state organization, to cover in full the costs of winding up and concluding the administration of the statute. [1955 c.73 Â§1; 2005 c.755 Â§3]

Â Â Â Â Â  182.090 State agency to pay attorney fees and expenses when court finds for petitioner and that agency acted unreasonably. (1) In any civil judicial proceeding involving as adverse parties a state agency, as defined in ORS 291.002, and a petitioner, the court shall award the petitioner reasonable attorney fees and reasonable expenses if the court finds in favor of the petitioner and also finds that the state agency acted without a reasonable basis in fact or in law.

Â Â Â Â Â  (2) Amounts allowed under this section for reasonable attorney fees and expenses shall be paid from funds available to the state agency. The court may withhold all or part of the attorney fees from any award to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist which make the award of all or a portion of the attorney fees unjust.

Â Â Â Â Â  (3) As used in this section, Âcivil judicial proceedingÂ means any proceeding, other than a criminal proceeding as defined in ORS 131.005 (7), conducted before a court of this state. [1981 c.871 Â§2; 1983 c.763 Â§61]

Â Â Â Â Â  182.100 Affirmative action policy; implementation on appointments. (1) It is declared to be the policy of
Oregon
that this state shall be a leader in affirmative action. All appointive authorities for state boards, commissions and advisory bodies shall implement this policy of affirmative action in their appointments, subject to the legal requirements for each appointment.

Â Â Â Â Â  (2) The Director of Affirmative Action shall assist all persons who have appointing authority at the state level for boards, commissions or advisory bodies in carrying out the state policy stated in subsection (1) of this section and ORS 236.115.

Â Â Â Â Â  (3) As used in this section, Âaffirmative actionÂ means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities, that are evident or indicated by analysis of present appointment patterns, practices and policies. [1981 c.255 Â§1; 1989 c.224 Â§10; 1997 c.539 Â§2]

Â Â Â Â Â  182.105 Information concerning tax benefits of providing child care under employee benefit plan. Any state agency may provide information to employers concerning the tax benefits of providing child care, as defined in ORS 657A.250, under an employee benefit plan. [1985 c.753 Â§5; 1995 c.278 Â§28]

Â Â Â Â Â  182.109 Agency actions to carry out state policies for persons with disabilities. In carrying out the policies stated in ORS 410.710, state agencies shall:

Â Â Â Â Â  (1) Review their rules and policies and may revise them as necessary to reflect a positive approach to persons with disabilities.

Â Â Â Â Â  (2) Encourage and promote education of state employees, state officials and the public in general about the worth and capacity of persons with disabilities.

Â Â Â Â Â  (3) In all state correspondence and publications, avoid the use of stereotypes and negative labels such as Âvictim,Â Âafflicted,Â ÂcrippledÂ and ÂhandicappedÂ except as such terms are required by statute or federal law and regulation.

Â Â Â Â Â  (4) Use the preferred and more positive term Âperson with a disabilityÂ instead of Âdisabled person,Â ÂhandicappedÂ or other negative words except as such terms are required by statute or federal law and regulation.

Â Â Â Â Â  (5) In implementing subsections (1) to (4) of this section, develop and seek input regarding terminology and portrayal of persons with disabilities from persons who have disabilities and their advocates.

Â Â Â Â Â  (6) Foster corrective measures and avoid stereotypes and negative labeling in texts used by schools, newspapers, magazines, radio and television by encouraging review and analysis of these media by publishers, company owners or appropriate agencies.

Â Â Â Â Â  (7) Use the term Âperson with a disabilityÂ to the extent consistent with state and federal law in rules adopted on or after January 1, 2006. [1989 c.224 Â§2; 2005 c.411 Â§2; 2007 c.70 Â§48]

Â Â Â Â Â  182.110 [1959 c.501 Â§1; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.112 Title to property acquired by state agency in name of state. A state agency, as defined in ORS 279A.250, authorized by law to acquire real or personal property or any interest therein shall take title to the property or the interest therein in the name of the State of Oregon. [2003 c.794 Â§192]

Â Â Â Â Â  Note: 182.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.115 [1973 c.457 Â§1; 1975 c.731 Â§1; 1977 c.42 Â§1; 1983 c.150 Â§2; 1987 c.879 Â§5; renumbered 171.852 in 1987]

Â Â Â Â Â  182.120 [1959 c.501 Â§2; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.121 [1975 c.731 Â§2; renumbered 171.855 in 1987]

INFORMATION SYSTEMS SECURITY

Â Â Â Â Â  182.122 Information systems security in executive department; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂExecutive departmentÂ has the meaning given that term in ORS 174.112.

Â Â Â Â Â  (b) ÂInformation systemsÂ means computers, hardware, software, storage media, networks, operational procedures and processes used in the collection, processing, storage, sharing or distribution of information within, or with any access beyond ordinary public access to, the stateÂs shared computing and network infrastructure.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services has responsibility for and authority over information systems security in the executive department, including taking all measures reasonably necessary to protect the availability, integrity or confidentiality of information systems or the information stored in information systems. The Oregon Department of Administrative Services shall, after consultation and collaborative development with agencies, establish a state information systems security plan and associated standards, policies and procedures.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services, in its sole discretion, shall:

Â Â Â Â Â  (a) Review and verify the security of information systems operated by or on behalf of agencies;

Â Â Â Â Â  (b) Monitor state network traffic to identify and react to security threats; and

Â Â Â Â Â  (c) Conduct vulnerability assessments of agency information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall contract with qualified, independent consultants for the purpose of conducting vulnerability assessments under subsection (3) of this section.

Â Â Â Â Â  (5) In collaboration with agencies, the Oregon Department of Administrative Services shall develop and implement policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether those systems are within, interoperable with or outside the stateÂs shared computing and network infrastructure. In the policies, the department shall prescribe actions reasonably necessary to:

Â Â Â Â Â  (a) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

Â Â Â Â Â  (b) Promptly alert other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

Â Â Â Â Â  (c) Implement forensic techniques and controls developed under subsection (6) of this section;

Â Â Â Â Â  (d) Evaluate the event for the purpose of possible improvements to the security of information systems; and

Â Â Â Â Â  (e) Communicate and share information with agencies, using preexisting incident response capabilities.

Â Â Â Â Â  (6) After consultation and collaborative development with agencies, the Oregon Department of Administrative Services shall implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the stateÂs shared computing and network infrastructure. The techniques and controls must include the use of specialized expertise, tools and methodologies, to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems. The department shall consult with the Oregon State Police, the Office of Emergency Management, the Governor and others as necessary in developing forensic techniques and controls under this section.

Â Â Â Â Â  (7) The Oregon Department of Administrative Services shall ensure that reasonably appropriate remedial actions are undertaken when the department finds that such actions are reasonably necessary by reason of vulnerability assessments of information systems under subsection (3) of this section, evaluation of events under subsection (5) of this section and other evaluations and audits.

Â Â Â Â Â  (8)(a) Agencies are responsible for the security of computers, hardware, software, storage media, networks, operational procedures and processes used in the collection, processing, storage, sharing or distribution of information outside the stateÂs shared computing and network infrastructure following information security standards, policies and procedures established by the Oregon Department of Administrative Services and developed collaboratively with agencies. Agencies may establish plans, standards and measures that are more stringent than the standards established by the department to address specific agency needs if those plans, standards and measures do not contradict or contravene the state information systems security plan. Independent agency security plans shall be developed within the framework of the state information systems security plan.

Â Â Â Â Â  (b) An agency shall report the results of any vulnerability assessment, evaluation or audit conducted by the agency to the department for the purposes of consolidating statewide security reporting and, when appropriate, to prompt a state incident response.

Â Â Â Â Â  (9) This section does not apply to:

Â Â Â Â Â  (a) Research and student computer systems used by or in conjunction with the State Board of Higher Education or any state institution of higher education within the Oregon University System; and

Â Â Â Â Â  (b)(A) Gaming systems and networks operated by the Oregon State Lottery or its contractors; or

Â Â Â Â Â  (B) The results of Oregon State Lottery reviews, evaluations and vulnerability assessments of computer systems outside the stateÂs shared computing and network infrastructure.

Â Â Â Â Â  (10) The Oregon Department of Administrative Services shall adopt rules to carry out its responsibilities under this section. [2005 c.739 Â§1]

Â Â Â Â Â  Note: 182.122 and 182.124 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.124 Information systems security for Secretary of State, State Treasurer and Attorney General. (1) Notwithstanding ORS 182.122, the Secretary of State, the State Treasurer and the Attorney General have sole discretion and authority over information systems security in their respective agencies, including taking all measures reasonably necessary to protect the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (2) The Secretary of State, the State Treasurer and the Attorney General shall each establish an information systems security plan and associated standards, policies and procedures in collaboration with the Oregon Department of Administrative Services as provided in ORS 182.122.

Â Â Â Â Â  (3) The plan established under subsection (2) of this section, at a minimum, must:

Â Â Â Â Â  (a) Be compatible with the state information systems security plan and associated standards, policies and procedures established by the department under ORS 182.122 (2);

Â Â Â Â Â  (b) Assign responsibility for:

Â Â Â Â Â  (A) Reviewing, monitoring and verifying the security of the agencyÂs information systems; and

Â Â Â Â Â  (B) Conducting vulnerability assessments of information systems for the purpose of evaluating and responding to the susceptibility of information systems to attack, disruption or any other event that threatens the availability, integrity or confidentiality of information systems or the information stored in information systems;

Â Â Â Â Â  (c) Contain policies for responding to events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems, whether those systems are within, interoperable with or outside the stateÂs shared computing and network infrastructure;

Â Â Â Â Â  (d) Prescribe actions reasonably necessary to:

Â Â Â Â Â  (A) Promptly assemble and deploy in a coordinated manner the expertise, tools and methodologies required to prevent or mitigate the damage caused or threatened by an event;

Â Â Â Â Â  (B) Promptly alert other persons of the event and of the actions reasonably necessary to prevent or mitigate the damage caused or threatened by the event;

Â Â Â Â Â  (C) Implement forensic techniques and controls developed under paragraph (e) of this subsection;

Â Â Â Â Â  (D) Evaluate the event for the purpose of possible improvements to the security of information systems; and

Â Â Â Â Â  (E) Communicate and share information with agencies, using preexisting incident response capabilities; and

Â Â Â Â Â  (e) Describe and implement forensic techniques and controls for the security of information systems, whether those systems are within, interoperable with or outside the stateÂs shared computing and network infrastructure, including the use of specialized expertise, tools and methodologies, to investigate events that damage or threaten the availability, integrity or confidentiality of information systems or the information stored in information systems.

Â Â Â Â Â  (4) The Secretary of State, the State Treasurer and the Attorney General shall participate in the planning process conducted by the department under ORS 182.122 (2).

Â Â Â Â Â  (5) If a joint information systems security plan and associated operational standards and policies cannot be agreed upon by the Oregon Department of Administrative Services and a statewide elected official named in subsection (1) of this section, the department may take steps reasonably necessary to condition, limit or preclude electronic traffic or other vulnerabilities between information systems for which the official has authority under subsection (1) of this section and the information systems for which the department has authority under ORS 182.122 (2). [2005 c.739 Â§2]

Â Â Â Â Â  Note: See note under 182.122.

Â Â Â Â Â  182.125 [1973 c.457 Â§4; repealed by 1975 c.731 Â§3]

Â Â Â Â Â  182.130 [1959 c.501 Â§3; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.135 [1973 c.457 Â§3; repealed by 1975 c.731 Â§3]

Â Â Â Â Â  182.140 [1959 c.501 Â§4; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.145 [1973 c.457 Â§5; repealed by 1975 c.731 Â§3]

Â Â Â Â Â  182.150 [1959 c.501 Â§5; repealed by 1959 c.501 Â§10]

IMPACT OF STATE AGENCY ACTION ON FAMILIES

Â Â Â Â Â  182.151 Assessment of impact of state agency action on families. In formulating and implementing policies and rules that may have significant impact on family formation, maintenance and general well-being, all state agencies in
Oregon
shall, to the extent permitted by law, assess such measures in light of the following considerations:

Â Â Â Â Â  (1) If the action by the government strengthens or erodes the stability of the family and, particularly, the marital commitment;

Â Â Â Â Â  (2) If the action strengthens or erodes the authority and rights of the parents in the education, nurture and supervision of their children;

Â Â Â Â Â  (3) If the action helps the family perform its functions, or if the action substitutes governmental activity for the function;

Â Â Â Â Â  (4) If the action by the government increases or decreases family earnings and if the proposed benefits of the action justify the impact on the family budget;

Â Â Â Â Â  (5) If the activity can be carried out by a lower level of government or by the family itself;

Â Â Â Â Â  (6) The message, intended or otherwise, the program sends to the public concerning the status of the family; and

Â Â Â Â Â  (7) The message the action sends to young people concerning the relationship between their behavior, their personal responsibility and the norms of our society. [1999 c.523 Â§1]

Â Â Â Â Â  Note: 182.151 and 182.152 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.152 No right or benefit created. ORS 182.151 is intended to improve the internal management of state agencies in
Oregon
and is not intended to create any right or benefit, substantive or procedural, enforceable at law by a party against the State of
Oregon
, its agencies, its officers or any person. [1999 c.523 Â§2]

Â Â Â Â Â  Note: See note under 182.151.

Â Â Â Â Â  182.160 [1959 c.501 Â§6; repealed by 1959 c.501 Â§10]

RELATIONSHIP OF STATE AGENCIES WITH INDIAN TRIBES

Â Â Â Â Â  182.162 Definitions for ORS 182.162 to 182.168. As used in ORS 182.162 to 182.168:

Â Â Â Â Â  (1) ÂState agencyÂ has the meaning given that term in ORS 358.635.

Â Â Â Â Â  (2) ÂTribeÂ means a federally recognized Indian tribe in
Oregon
. [2001 c.177 Â§1]

Â Â Â Â Â  Note: 182.162 to 182.168 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.164 State agencies to develop and implement policy on relationship with tribes; cooperation with tribes. (1) A state agency shall develop and implement a policy that:

Â Â Â Â Â  (a) Identifies individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

Â Â Â Â Â  (b) Establishes a process to identify the programs of the state agency that affect tribes.

Â Â Â Â Â  (c) Promotes communication between the state agency and tribes.

Â Â Â Â Â  (d) Promotes positive government-to-government relations between the state and tribes.

Â Â Â Â Â  (e) Establishes a method for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under this section.

Â Â Â Â Â  (2) In the process of identifying and developing the programs of the state agency that affect tribes, a state agency shall include representatives designated by the tribes.

Â Â Â Â Â  (3) A state agency shall make a reasonable effort to cooperate with tribes in the development and implementation of programs of the state agency that affect tribes, including the use of agreements authorized by ORS 190.110. [2001 c.177 Â§2]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.166 Training of state agency managers and employees who communicate with tribes; annual meetings of representatives of agencies and tribes; annual reports by state agencies. (1) At least once a year, the Oregon Department of Administrative Services, in consultation with the Commission on Indian Services, shall provide training to state agency managers and employees who have regular communication with tribes on the legal status of tribes, the legal rights of members of tribes and issues of concern to tribes.

Â Â Â Â Â  (2) Once a year, the Governor shall convene a meeting at which representatives of state agencies and tribes may work together to achieve mutual goals.

Â Â Â Â Â  (3) No later than December 15 of every year, a state agency shall submit a report to the Governor and to the Commission on Indian Services on the activities of the state agency under ORS 182.162 to 182.168. The report shall include:

Â Â Â Â Â  (a) The policy the state agency adopted under ORS 182.164.

Â Â Â Â Â  (b) The names of the individuals in the state agency who are responsible for developing and implementing programs of the state agency that affect tribes.

Â Â Â Â Â  (c) The process the state agency established to identify the programs of the state agency that affect tribes.

Â Â Â Â Â  (d) The efforts of the state agency to promote communication between the state agency and tribes and government-to-government relations between the state and tribes.

Â Â Â Â Â  (e) A description of the training required by subsection (1) of this section.

Â Â Â Â Â  (f) The method the state agency established for notifying employees of the state agency of the provisions of ORS 182.162 to 182.168 and the policy the state agency adopts under ORS 182.164. [2001 c.177 Â§3]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.168 No right of action created by ORS 182.162 to 182.168. Nothing in ORS 182.162 to 182.168 creates a right of action against a state agency or a right of review of an action of a state agency. [2001 c.177 Â§4]

Â Â Â Â Â  Note: See note under 182.162.

Â Â Â Â Â  182.170 [1959 c.501 Â§7; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.180 [1959 c.501 Â§8; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.190 [1959 c.501 Â§9; repealed by 1959 c.501 Â§10]

Â Â Â Â Â  182.200 [1959 c.501 Â§10; repealed by 1959 c.501 Â§10]

EMPLOYEE SUGGESTION PROGRAM

(Generally)

Â Â Â Â Â  182.310 Definitions for ORS 182.310 to 182.360. As used in ORS 182.310 to 182.360:

Â Â Â Â Â  (1) ÂCommissionÂ means the Employee Suggestion Awards Commission.

Â Â Â Â Â  (2) ÂEmployee suggestion programÂ means the program developed by the commission under ORS 182.320 (3).

Â Â Â Â Â  (3) ÂSecretaryÂ means the secretary of the employee suggestion program. [1959 c.616 Â§1; 1989 c.815 Â§2; 1993 c.724 Â§25]

Â Â Â Â Â  182.320 Employee Suggestion Awards Commission; authority; rules. (1) There is established the Employee Suggestion Awards Commission consisting of seven members appointed by the Governor. At least two members shall be public employees, as defined by ORS 243.650. The term of office is three years, beginning July 1. Members may be reappointed. Members serve at the pleasure of the Governor.

Â Â Â Â Â  (2) The members of the commission shall elect annually one member as chairperson. The Director of the Oregon Department of Administrative Services shall appoint a state officer or employee to serve as secretary of the employee suggestion program. The commission members shall serve without compensation.

Â Â Â Â Â  (3) The commission shall formulate, establish and maintain an employee suggestion program to encourage and reward meritorious suggestions by state employees that will promote effectiveness, efficiency and economy in the performance of any function of state government.

Â Â Â Â Â  (4) The secretary, with the approval of the commission, shall adopt rules necessary or appropriate for the proper administration of ORS 182.310 to 182.360. [1957 c.616 Â§2; 1965 c.9 Â§1; 1989 c.815 Â§3; 1993 c.724 Â§26; 1995 c.286 Â§17; 2001 c.30 Â§1]

Â Â Â Â Â  182.330 Commission determination final. The Employee Suggestion Awards Commission shall make the final determination as to whether an employee suggestion award will be made. Subject to the rules adopted pursuant to ORS 182.320, the commission shall determine the nature and extent of the award. [1957 c.616 Â§3; 1993 c.724 Â§27]

Â Â Â Â Â  182.340 [1957 c.616 Â§5; repealed by 1965 c.9 Â§2]

Â Â Â Â Â  182.350 [1957 c.616 Â§4; 1961 c.197 Â§3; repealed by 1967 c.73 Â§5]

Â Â Â Â Â  182.360 Costs and payment of cash awards and administrative expenses. (1) The costs arising out of the employee suggestion awards under ORS 182.310 to 182.360 shall be paid in the following manner:

Â Â Â Â Â  (a) For awards to employees not eligible for cash awards, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division of the Oregon Department of Administrative Services collected under ORS 240.165.

Â Â Â Â Â  (b) For any cash award for a suggestion having multiagency effect, as determined by the Employee Suggestion Awards Commission, and for which the commission cannot identify the cost savings realized or to be realized by the agencies as a result of implementation of the suggestion, the cost shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

Â Â Â Â Â  (c) If the commission is able to identify the agency or agencies that have realized or will realize cash savings as a result of implementation of a suggestion, the cost of any cash award shall be paid by the affected agency or agencies from savings realized or to be realized by implementation of the suggestion. For suggestions with multiagency effect, the commission shall determine the portion of the award total to be contributed by each agency.

Â Â Â Â Â  (d) For administrative expenses of the Personnel Division incurred in administering ORS 182.310 to 182.400, the expenses shall be added to and collected with the expenses and costs of operating the Personnel Division collected under ORS 240.165.

Â Â Â Â Â  (2) Vouchers for awards described in subsection (1)(a) and (b) of this section and administrative expenses described in subsection (1)(d) of this section shall be prepared by the Administrator of the Personnel Division payable from the Oregon Department of Administrative Services Operating Fund. Vouchers for awards described in subsection (1)(c) of this section shall be drawn by the appropriate agency. All vouchers shall be drawn upon certification of the chairperson or secretary of the commission of the amount or cost of the award and the person to whom the award has been made or the amount of the administrative expenses. [1957 c.616 Â§6; 1981 c.233 Â§1; 1993 c.724 Â§28; 1995 c.79 Â§58; 2005 c.22 Â§127]

(Productivity Improvement Programs)

Â Â Â Â Â  182.365 Legislative findings; definitions for ORS 182.365 to 182.400. (1) The Legislative Assembly finds that it is in the public interest to encourage and reward government efficiency and that the present state budgeting system has developed inadequate mechanisms to reward efficiency in government agencies and programs. The Legislative Assembly further finds that it is in the public interest to establish a program to reward efficiency and effectiveness in government agencies and programs.

Â Â Â Â Â  (2) As used in ORS 182.365 to 182.400:

Â Â Â Â Â  (a) ÂAgency or unitÂ means any department, division, agency or section or unit of any department, division or agency or unit, that has an identifiable budget which may be separated from other budgets and for which credit can be given.

Â Â Â Â Â  (b) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (c) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services. [1989 c.815 Â§1; 1993 c.724 Â§29]

Â Â Â Â Â  182.370 [1989 c.815 Â§4; repealed by 1993 c.724 Â§36]

Â Â Â Â Â  182.375 State Productivity Improvement Revolving Fund; creation; sources; uses. (1) There is created in the State Treasury, separate and distinct from the General Fund, an Oregon State Productivity Improvement Revolving Fund. All moneys in the fund are appropriated continuously to the Oregon Department of Administrative Services for making loans, grants, matching funds or cash awards available to state agencies or units for implementation of productivity improvement projects, including training and workforce development, upon authorization of the department, subject to ORS 243.650 to 243.782 when applicable. Interest on earnings of the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Oregon State Productivity Improvement Revolving Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred from the Oregon Department of Administrative Services Operating Fund, as provided in ORS 240.170, in a sum not to exceed $500,000 to establish the fund.

Â Â Â Â Â  (b) Savings realized from implementation of productivity improvement projects that may include existing and future projects authorized by the department.

Â Â Â Â Â  (3) Fifty percent of the agency or unit budget savings resulting from improved efficiency shall be credited to the Oregon State Productivity Improvement Revolving Fund to be used for program improvement by the agency or unit. If not used in the biennium in which the savings occur, the amount of credit to an agency or unit may be treated as if it were continuously appropriated to the agency or unit and may be expended in the following biennium without resulting in any budget justification for the agency or unit. Expenditures from the fund are not subject to allotment or other budgetary procedures.

Â Â Â Â Â  (4) None of the expenditures in a biennium by the agency or unit under this section shall be considered to be within any appropriation or expenditure limitation in the agencyÂs base budget for the biennium.

Â Â Â Â Â  (5) A productivity improvement project may include training and employee development authorized by the department and intended to lead to improved productivity.

Â Â Â Â Â  (6) The department may require a different repayment schedule for training and employee development than for other productivity improvement projects.

Â Â Â Â Â  (7) Agencies and units shall report to the department quarterly on project implementation, savings realized to date, or projected, and repayment of moneys to the fund. [1989 c.815 Â§5; 1991 c.385 Â§89; 1993 c.724 Â§30; 1995 c.79 Â§59; 2003 c.55 Â§3; 2003 c.794 Â§203]

Â Â Â Â Â  182.380 Credit of certain savings to General Fund. Fifty percent of the agency or unit budget savings resulting from improved efficiency and effectiveness shall be credited to the General Fund or, if the origin of the agency or unitÂs funds is a dedicated fund or federal money, to the fund or account of the agency or unit, to be used for the purposes of the fund or account. [1989 c.815 Â§6; 1993 c.724 Â§31]

Â Â Â Â Â  182.385 Identification of reduced expenses resulting from improved efficiency. In preparing its budget for the biennium following one in which the state agency or unit credits any amount to the Oregon State Productivity Improvement Revolving Fund, the agency or unit shall identify any reduction in agency or unit expenses resulting from improved efficiency. [1989 c.815 Â§7; 1993 c.724 Â§32]

Â Â Â Â Â  182.390 Plan for increased efficiency. (1) In order to qualify for credits under ORS 182.375 and 182.380, the agency or unit must present to the Oregon Department of Administrative Services a plan for increased efficiency resulting in budget savings and comply with the review requirements developed by the department. The plan must be approved by the Director of the Oregon Department of Administrative Services. Loans, grants or matching funds authorized under ORS 182.375 shall not require any increased funding or increases in an expenditure limitation and shall not require legislative review.

Â Â Â Â Â  (2) The plan required in subsection (1) of this section shall include long-range objectives of each program, indicating in each case where the agency or unit shall increase efficiency and cost savings without a reduction in public services. The plan shall include reasons for leaving current positions vacant, actual reductions in services and supplies, travel and capital outlay and shall include a system to evaluate the resulting accomplishments of each agency or unit. [1989 c.815 Â§8; 1993 c.724 Â§33]

Â Â Â Â Â  182.395 Ineligibility of new programs for credits. Any new programs mandated by law, assigned to the agency or unit by the Oregon Department of Administrative Services, or budgeted as additions to the base budget or reduced level budget of the agency or unit shall not be eligible for credit savings under ORS 182.365 to 182.400. [1989 c.815 Â§9; 1993 c.724 Â§34; 1995 c.79 Â§60]

Â Â Â Â Â  182.400 Report on productivity improvement program. Prior to January 1 of each odd-numbered year, the Oregon Department of Administrative Services shall report to the Legislative Assembly on activities of the productivity improvement program in the manner prescribed in ORS 192.245. [1989 c.815 Â§10; 1993 c.724 Â§35]

Â Â Â Â Â  182.410 [Amended by 1955 c.707 Â§56; renumbered 184.410]

RULES GOVERNING AGENCY-PROVIDED HOUSING

Â Â Â Â Â  182.415 Definitions for ORS 182.415 to 182.435. As used in ORS 182.415 to 182.435 and 240.086 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFurnishingsÂ includes furniture usually used in connection with occupancy of a household but does not include rugs, draperies, range, refrigerator, washer, dryer or any item of furnishings received by the state or one of its agencies as a gift, nor does it include any furniture purchased for the state-owned residence required in relation to the official duties of an institutional executive or the Chancellor of the Department of Higher Education prior to September 9, 1971.

Â Â Â Â Â  (2) ÂHousingÂ includes single and multiple family dwellings, apartments, and manufactured dwellings and manufactured dwelling pads, available on a monthly tenancy but does not include guard stations maintained by the State Forestry Department or dormitory facilities at any state institution or at any state institution of higher education.

Â Â Â Â Â  (3) ÂDormitoryÂ includes any facility which houses students and those facilities used primarily for sleeping purposes by the employees of the Department of Human Services.

Â Â Â Â Â  (4) ÂState agencyÂ has the same meaning as in ORS 291.002. [1971 c.575 Â§1; 1977 c.583 Â§3; 1993 c.276 Â§1]

Â Â Â Â Â  182.420 [Renumbered 184.420]

Â Â Â Â Â  182.425 State agency required to collect rental for housing provided to employees; provision of furnishings prohibited; determination of fair rental value. (1) Every state agency that provides housing for its officers or employees shall collect a rental for such housing based on the fair rental value as determined by a qualified appraiser certified under ORS 308.010 or licensed or certified under ORS 674.310, subject to any reductions therefrom authorized under ORS 182.435. Rentals collected under this section shall be credited to the agencyÂs account.

Â Â Â Â Â  (2) No state agency shall provide furnishings as part of any housing provided by the agency.

Â Â Â Â Â  (3) Determinations of fair rental value shall be reexamined periodically but not less frequently than once every five years and the rental shall be adjusted annually by the change in real estate values, for the affected community as determined by the state agency.

Â Â Â Â Â  (4) Determination of the net rental of any employee-occupied state-owned housing unit under subsections (1), (2) and (3) of this section shall be considered a personnel action for purposes of ORS 240.086. [1971 c.575 Â§Â§2,4; 1977 c.583 Â§4; 1993 c.276 Â§2]

Â Â Â Â Â  182.430 [Renumbered 184.430]

Â Â Â Â Â  182.435 Schedule of reduction from fair rental value. (1) Each agency providing housing for its officers or employees may adopt a schedule of reductions from the fair rental value taking into account all pertinent factors including but not limited to:

Â Â Â Â Â  (a) Isolation, for which a reduction of up to 20 percent of the fair rental value may be allowed;

Â Â Â Â Â  (b) Invasion of privacy, for which a reduction of up to 30 percent of the fair rental value may be allowed;

Â Â Â Â Â  (c) The agencyÂs need in having its officers or employees occupying housing in a specific location, for which a reduction of up to 50 percent of fair rental value may be allowed; and

Â Â Â Â Â  (d) Inequities between the fair rental value and the salary of the officer or employee, for which an amount may be allowed that when added to any other reductions corrects the inequity.

Â Â Â Â Â  (2) Each agency providing housing shall prepare a report indicating the fair rental value of each housing unit, the date of the most recent appraisal and the amount of any reductions from fair rental value with the reasons for the reductions. This report shall be available for public inspection. [1971 c.575 Â§3; 1977 c.583 Â§5; 1993 c.276 Â§3]

Â Â Â Â Â  182.440 [Renumbered 184.440]

Â Â Â Â Â  182.450 [Renumbered 184.450]

SEMI-INDEPENDENT STATE AGENCIES

(Listing of Semi-Independent State Agencies)

Â Â Â Â Â  182.451 [1999 c.1084 Â§1; 2001 c.409 Â§2; repealed by 2007 c.71 Â§58]

Â Â Â Â Â  182.452 [1999 c.1084 Â§2; repealed by 1999 c.1084 Â§56 and 2003 c.206 Â§3]

Â Â Â Â Â  182.454 Semi-independent state agencies. The following semi-independent state agencies are subject to ORS 182.456 to 182.472:

Â Â Â Â Â  (1) The Appraiser Certification and Licensure Board.

Â Â Â Â Â  (2) The State Board of Architect Examiners.

Â Â Â Â Â  (3) The State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (4) The State Board of Geologist Examiners.

Â Â Â Â Â  (5) The State Landscape Architect Board.

Â Â Â Â Â  (6) The
Oregon
Board of Optometry.

Â Â Â Â Â  (7) The
Oregon
Patient Safety Commission.

Â Â Â Â Â  (8) The
Oregon
Wine Board.

Â Â Â Â Â  (9) The State Board of Massage Therapists.

Â Â Â Â Â  (10) The Physical Therapist Licensing Board.

Â Â Â Â Â  (11) The State Landscape Contractors Board. [1999 c.1084 Â§3; 2003 c.686 Â§13; 2003 c.797 Â§27; 2005 c.109 Â§2; 2007 c.71 Â§59]

Â Â Â Â Â  Note: 182.454 to 182.472 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(General Provisions Relating to Semi-Independent State Agencies)

Â Â Â Â Â  182.456 Definitions for ORS 182.456 to 182.472. As used in ORS 182.456 to 182.472:

Â Â Â Â Â  (1) ÂBoardÂ means a semi-independent state agency listed in ORS 182.454.

Â Â Â Â Â  (2) ÂLicenseÂ includes licenses, registrations, certifications, permits or other forms of permission required by law to pursue an occupation or engage in a business regulated by a board. [1999 c.1084 Â§Â§4,55; 2003 c.686 Â§Â§14,15; 2007 c.71 Â§60]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.460 Statutory provisions applicable to semi-independent state agencies. (1) Except as otherwise provided by law, the provisions of ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to a board. A board is subject to all other statutes governing a state agency that do not conflict with ORS 182.456 to 182.472, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183, and a boardÂs employees are included within the Public Employees Retirement System.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the following provisions shall apply to a board:

Â Â Â Â Â  (a) ORS 240.309 (1) to (6) and 240.321;

Â Â Â Â Â  (b) ORS 279A.250 to 279A.290;

Â Â Â Â Â  (c) ORS 282.210 to 282.230; and

Â Â Â Â Â  (d) ORS 293.240.

Â Â Â Â Â  (3) In carrying out the duties, functions and powers of a board, the board may contract with any state agency for the performance of duties, functions and powers as the board considers appropriate. A state agency may not charge a board an amount that exceeds the actual cost of those services. ORS 182.456 to 182.472 do not require an agency to provide services to a board other than pursuant to a voluntary interagency agreement or contract.

Â Â Â Â Â  (4) A board shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

Â Â Â Â Â  (5) Except as otherwise provided by law, directors and employees of a board are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves. [1999 c.1084 Â§5; 2003 c.794 Â§204; 2007 c.71 Â§61]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.462 Budgets for semi-independent state agencies; annual financial statements; disposition of civil penalties; rules. (1) A board shall adopt budgets on a biennial basis using classifications of expenditures and revenues required by ORS 291.206 (1), but the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or the Legislative Assembly.

Â Â Â Â Â  (2) The budget referred to in subsection (1) of this section shall be adopted in accordance with applicable provisions of ORS chapter 183. Except as provided in this subsection, a board shall adopt or modify a budget only after a public hearing thereon. A board must give notice of the hearing to all holders of licenses issued by the board.

Â Â Â Â Â  (3) A board shall follow generally accepted accounting principles and keep financial and statistical information as necessary to completely and accurately disclose the financial condition and financial operations of the board as may be required by the Secretary of State.

Â Â Â Â Â  (4) A board shall prepare an annual financial statement of board revenues and expenses and shall make the statement available for public review. The board shall provide a copy of the statement to the Oregon Department of Administrative Services not later than the 90th day after the end of the state fiscal year.

Â Â Â Â Â  (5) A board may, by rule, elect to donate all or part of the revenue derived by the board from civil penalties to the General Fund of the State Treasury. [1999 c.1084 Â§6]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.464 Financial review by Secretary of State. The Secretary of State shall enter into agreements with each of the boards to set appropriate financial review schedules for those boards. The financial review schedules shall be set to allow board compliance with ORS 182.472. In lieu of conducting a financial review, the Secretary of State may elect to contract for the financial review with, or accept a financial review conducted by, an independent certified public accountant. [1999 c.1084 Â§7; 2007 c.218 Â§1]

Â Â Â Â Â  Note: Section 7 (1), chapter 218, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. (1) The amendments to ORS 182.464 and 182.472 by sections 1 and 2 of this 2007 Act apply to financial review schedules for financial reviews to be included in reports to be submitted to the Governor and the Legislative Assembly not later than the date on which the Seventy-fifth Legislative Assembly convenes [January 12, 2009]. [2007 c.218 Â§7(1)]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.466 Powers of semi-independent state agencies; fees; rules. In addition to other powers granted by ORS 182.456 to 182.472 and by the statutes specifically applicable to a board, a board may:

Â Â Â Â Â  (1) Sue and be sued in its own name.

Â Â Â Â Â  (2) Notwithstanding ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C, enter into contracts and acquire, hold, own, encumber, issue, replace, deal in and with and dispose of real and personal property.

Â Â Â Â Â  (3) Notwithstanding ORS 670.300, fix a per diem amount to be paid to board members for each day or portion thereof during which the member is actually engaged in the performance of official duties. Board members may also receive actual and necessary travel expenses or other expenses actually incurred in the performance of their duties. If an advisory council or peer review committee is established under the law that governs the board, the board may also fix and pay amounts and expenses for members thereof.

Â Â Â Â Â  (4) Set the amount of any fee required by statute and establish by rule and collect other fees as determined by the board. Fees shall not exceed amounts necessary for the purpose of carrying out the functions of the board. Notwithstanding ORS 183.335 and except as provided in this subsection, a board shall hold a public hearing prior to adopting or modifying any fee without regard to the number of requests received to hold a hearing. A board shall give notice to all licensees of the board prior to holding a hearing on the adoption or modification of any fee. A board may adopt fees in conjunction with the budget adoption process described in ORS 182.462.

Â Â Â Â Â  (5) Subject to any other statutory provisions, adopt procedures and requirements governing the manner of making application for issuance, renewal, suspension, revocation, restoration and related activities concerning licenses that are under the jurisdiction of a board. [1999 c.1084 Â§8; 2001 c.104 Â§62; 2003 c.794 Â§205]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.468 Administrators. (1) Notwithstanding ORS 670.306, a board may select and appoint an administrator. The board shall fix the qualifications and compensation for the position.

Â Â Â Â Â  (2) An administrator of a board shall not be a voting member of that board.

Â Â Â Â Â  (3) Notwithstanding ORS 670.306, an administrator of a board may employ persons as the board determines to be necessary for carrying out the business and responsibilities of the board. [1999 c.1084 Â§9(1),(2),(3)]

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.470 Depository accounts for moneys collected or received by semi-independent state agencies. (1) Notwithstanding ORS 670.335, except where otherwise specifically provided by statute pursuant to ORS 182.462 (5), all moneys collected or received by a board, placed to the credit of that board and remaining unexpended and unobligated on the date that the board is established as a semi-independent state agency, and all moneys collected or received by a board after the date that the board is established as a semi-independent state agency, must be deposited into an account established by that board in a depository insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS 295.001 to 295.108, the chairperson, president or administrator of a board shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. All moneys in the account are continuously appropriated to the board making the deposit for the purpose of carrying out the functions of the board.

Â Â Â Â Â  (2) Subject to the approval of the chairperson, president or administrator, a board may invest moneys collected or received by the board. Investments made by a board are:

Â Â Â Â Â  (a) Limited to investments described in ORS 294.035;

Â Â Â Â Â  (b) Subject to the investment maturity date limitations described in ORS 294.135; and

Â Â Â Â Â  (c) Subject to the conduct prohibitions listed in ORS 294.145.

Â Â Â Â Â  (3) Interest earned from any accounts invested under subsection (2) of this section shall be made available to a board in a manner consistent with the boardÂs annual budget.

Â Â Â Â Â  (4) Subject to the approval of the chairperson, president or administrator, all necessary board expenses shall be paid from the moneys collected or earned by a board.

Â Â Â Â Â  (5) As used in this section, ÂdepositoryÂ has the meaning given that term in ORS 295.001. [1999 c.1084 Â§10; 2001 c.409 Â§3; 2003 c.405 Â§3; 2007 c.871 Â§25]

Â Â Â Â Â  Note: The amendments to 182.470 by section 25, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  182.470. (1) Notwithstanding ORS 670.335, except where otherwise specifically provided by statute pursuant to ORS 182.462 (5), all moneys collected or received by a board, placed to the credit of that board and remaining unexpended and unobligated on the date that the board is established as a semi-independent state agency, and all moneys collected or received by a board after the date that the board is established as a semi-independent state agency, must be deposited into an account established by that board in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson, president or administrator of a board shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. All moneys in the account are continuously appropriated to the board making the deposit for the purpose of carrying out the functions of the board.

Â Â Â Â Â  (2) Subject to the approval of the chairperson, president or administrator, a board may invest moneys collected or received by the board. Investments made by a board are:

Â Â Â Â Â  (a) Limited to investments described in ORS 294.035;

Â Â Â Â Â  (b) Subject to the investment maturity date limitations described in ORS 294.135; and

Â Â Â Â Â  (c) Subject to the conduct prohibitions listed in ORS 294.145.

Â Â Â Â Â  (3) Interest earned from any accounts invested under subsection (2) of this section shall be made available to a board in a manner consistent with the boardÂs annual budget.

Â Â Â Â Â  (4) Subject to the approval of the chairperson, president or administrator, all necessary board expenses shall be paid from the moneys collected or earned by a board.

Â Â Â Â Â  (5) As used in this section, Âdepository bankÂ has the meaning given that term in ORS 295.001.

Â Â Â Â Â  Note: See note under 182.454.

Â Â Â Â Â  182.472 Reports. Not later than January 1 of each even-numbered year, each board subject to ORS 182.456 to 182.472 shall submit a report to the Governor, the President of the Senate, the Speaker of the House of Representatives and the Legislative Fiscal Officer. The Legislative Fiscal Officer shall review the reports and shall prepare and submit a statement of findings and conclusions to the Joint Legislative Audit Committee. The report must include the following:

Â Â Â Â Â  (1) A copy of the most recent audit or financial review of the board.

Â Â Â Â Â  (2) A copy of the actual budget for the prior biennium and a copy of the boardÂs adopted budget for the biennium in which the report is made. The budget documents must show:

Â Â Â Â Â  (a) The beginning balance and ending balance for each of the two biennia;

Â Â Â Â Â  (b) A description of material changes between the two biennia;

Â Â Â Â Â  (c) A description of the public hearing process used to establish the budget adopted for the current biennium; and

Â Â Â Â Â  (d) A description of current fees and proposed changes to fees, along with information supporting the amounts of the current fees and any proposed changes to the fees.

Â Â Â Â Â  (3) A description of all temporary and permanent rules adopted by the board since the last report was submitted.

Â Â Â Â Â  (4) A description of board actions promoting consumer protection that were taken since the last report was submitted.

Â Â Â Â Â  (5) If the board issues licenses, a description of the boardÂs licensing activities performed since the last report that is adequate to allow evaluation of the boardÂs performance of its licensing responsibilities, including:

Â Â Â Â Â  (a) The number of license applications;

Â Â Â Â Â  (b) The number of licenses issued;

Â Â Â Â Â  (c) The number of examinations conducted;

Â Â Â Â Â  (d) The average time between application for and issuance of licenses;

Â Â Â Â Â  (e) The number and types of complaints received about persons holding licenses;

Â Â Â Â Â  (f) The number and types of investigations conducted;

Â Â Â Â Â  (g) The number and types of resolutions of complaints;

Â Â Â Â Â  (h) The number and type of sanctions imposed; and

Â Â Â Â Â  (i) The number of days between beginning an investigation and reaching a resolution.

Â Â Â Â Â  (6) A description of all other actions taken since the last report in the performance of the boardÂs statutory responsibilities that is adequate to allow evaluation of the boardÂs performance. [1999 c.1084 Â§11; 2005 c.109 Â§1; 2007 c.218 Â§2]

Â Â Â Â Â  Note: See first note under 182.464.

Â Â Â Â Â  Note: See note under 182.454.

OMBUDSMAN SERVICES

Â Â Â Â Â  182.500 Mandatory report to Governor by person performing ombudsman services; cooperation with ombudsman. (1) If an agency or officer of the executive department, as defined by ORS 174.112, designates a person to perform ombudsman services, the person shall report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the person provided during the quarter and the personÂs recommendations for improving ombudsman services and the services for which the person provides assistance.

Â Â Â Â Â  (2) All public bodies, as defined by ORS 174.109, shall cooperate with an ombudsman established or specifically authorized by law, or designated by the Governor, and shall promptly provide all information requested by the ombudsman that is relevant to the duties of the ombudsman. Any person that contracts with a public body, as defined by ORS 174.109, shall cooperate with an ombudsman established or authorized by law or designated by the Governor to the extent the ombudsman is investigating matters related to the contract, and shall promptly provide all information requested by the ombudsman that is related to the contract and relevant to the duties of the ombudsman. An agency or officer of the executive department, as defined by ORS 174.112, shall consult with the Attorney General if there is any legal dispute relating to:

Â Â Â Â Â  (a) Whether confidential or other restricted information may be provided under this subsection to an ombudsman; or

Â Â Â Â Â  (b) Whether the ombudsman is seeking information that is relevant to the duties of the ombudsman. [2003 c.591 Â§17; 2007 c.893 Â§1]

Â Â Â Â Â  Note: 182.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.510 [1953 c.588 Â§1; repealed by 1957 c.624 Â§14]

EVIDENCE-BASED PROGRAMS

Â Â Â Â Â  182.515 Definitions for ORS 182.515 and 182.525. As used in this section and ORS 182.525:

Â Â Â Â Â  (1) ÂAgencyÂ means:

Â Â Â Â Â  (a) The Department of Corrections;

Â Â Â Â Â  (b) The
Oregon
Youth Authority;

Â Â Â Â Â  (c) The State Commission on Children and Families; and

Â Â Â Â Â  (d) That part of the Department of Human Services that deals with mental health and addiction issues.

Â Â Â Â Â  (2) ÂCost effectiveÂ means that cost savings realized over a reasonable period of time are greater than costs.

Â Â Â Â Â  (3) ÂEvidence-based programÂ means a program that:

Â Â Â Â Â  (a) Incorporates significant and relevant practices based on scientifically based research; and

Â Â Â Â Â  (b) Is cost effective.

Â Â Â Â Â  (4)(a) ÂProgramÂ means a treatment or intervention program or service that is intended to:

Â Â Â Â Â  (A) Reduce the propensity of a person to commit crimes;

Â Â Â Â Â  (B) Improve the mental health of a person with the result of reducing the likelihood that the person will commit a crime or need emergency mental health services; or

Â Â Â Â Â  (C) Reduce the propensity of a person who is less than 18 years of age to engage in antisocial behavior with the result of reducing the likelihood that the person will become a juvenile offender.

Â Â Â Â Â  (b) ÂProgramÂ does not include:

Â Â Â Â Â  (A) An educational program or service that an agency is required to provide to meet educational requirements imposed by state law; or

Â Â Â Â Â  (B) A program that provides basic medical services.

Â Â Â Â Â  (5) ÂScientifically based researchÂ means research that obtains reliable and valid knowledge by:

Â Â Â Â Â  (a) Employing systematic, empirical methods that draw on observation or experiment;

Â Â Â Â Â  (b) Involving rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn; and

Â Â Â Â Â  (c) Relying on measurements or observational methods that provide reliable and valid data across evaluators and observers, across multiple measurements and observations and across studies by the same or different investigators. [2003 c.669 Â§3; 2005 c.503 Â§12]

Â Â Â Â Â  Note: 182.515 and 182.525 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.520 [1953 c.588 Â§2; repealed by 1957 c.624 Â§14]

Â Â Â Â Â  182.525 Mandatory expenditures for evidence-based programs; biennial report; rules. (1) An agency as defined in ORS 182.515 shall spend at least 75 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a biennial report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirement of subsection (1) of this section.

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30 of each even-numbered year to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, in any biennium, spends more than 25 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agencyÂs failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§7; 2005 c.22 Â§128; 2005 c.503 Â§13]

Â Â Â Â Â  Note: Section 8, chapter 669, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 8. The provisions of section 7 of this 2003 Act [182.525] apply to biennia beginning on or after July 1, 2009. [2003 c.669 Â§8]

Â Â Â Â Â  Note: See note under 182.515.

Â Â Â Â Â  Note: Sections 4, 5 and 6, chapter 669, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 4. As used in sections 5 and 6 of this 2003 Act, Âagency,Â Âcost effective,Â Âevidence-based programÂ and ÂprogramÂ have the meanings given those terms in section 3 of this 2003 Act [182.515]. [2003 c.669 Â§4]

Â Â Â Â Â  Sec. 5. (1) For the biennium beginning July 1, 2005, an agency as defined in ORS 182.515 shall spend at least 25 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirements of subsection (1) of this section and section 6 (1), chapter 669, Oregon Laws 2003, and ORS 182.525 (1).

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30, 2006, to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, during the biennium beginning July 1, 2005, spends more than 75 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agencyÂs failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§5; 2005 c.22 Â§129; 2005 c.503 Â§14]

Â Â Â Â Â  Sec. 6. (1) For the biennium beginning July 1, 2007, an agency as defined in ORS 182.515 shall spend at least 50 percent of state moneys that the agency receives for programs on evidence-based programs.

Â Â Â Â Â  (2) The agency shall submit a report containing:

Â Â Â Â Â  (a) An assessment of each program on which the agency expends funds, including but not limited to whether the program is an evidence-based program;

Â Â Â Â Â  (b) The percentage of state moneys the agency receives for programs that is being expended on evidence-based programs;

Â Â Â Â Â  (c) The percentage of federal and other moneys the agency receives for programs that is being expended on evidence-based programs; and

Â Â Â Â Â  (d) A description of the efforts the agency is making to meet the requirements of subsection (1) of this section and ORS 182.525 (1).

Â Â Â Â Â  (3) The agency shall submit the report required by subsection (2) of this section no later than September 30, 2008, to the interim legislative committee dealing with judicial matters.

Â Â Â Â Â  (4) If an agency, during the biennium beginning July 1, 2007, spends more than 50 percent of the state moneys that the agency receives for programs on programs that are not evidence based, the Legislative Assembly shall consider the agencyÂs failure to meet the requirement of subsection (1) of this section in making appropriations to the agency for the following biennium.

Â Â Â Â Â  (5) The agency may adopt rules necessary to carry out the provisions of this section, including but not limited to rules defining a reasonable period of time for purposes of determining cost effectiveness. [2003 c.669 Â§6; 2005 c.22 Â§130; 2005 c.503 Â§15]

Â Â Â Â Â  182.530 [1953 c.588 Â§3; repealed by 1957 c.624 Â§14]

ENVIRONMENTAL JUSTICE TASK FORCE

Â Â Â Â Â  182.535 ÂNatural resource agencyÂ defined for ORS 182.535 to 182.550. For purposes of ORS 182.535 to 182.550, Ânatural resource agencyÂ means the Department of Environmental Quality, the State Department of Agriculture, the Water Resources Department, the State Department of Fish and Wildlife, the State Forestry Department, the Department of State Lands, the Department of Education, the State Department of Geology and Mineral Industries, the Department of Land Conservation and Development, the State Marine Board, the Public Utility Commission, the Department of Transportation, the State Fire Marshal and the Department of Human Services. [2007 c.909 Â§1]

Â Â Â Â Â  Note: 182.535 to 182.550 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 182 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  182.538 Environmental Justice Task Force established. (1) There is established the Environmental Justice Task Force consisting of 12 members appointed by the Governor. The members shall be persons who are well-informed on the principles of environmental justice and who, to the greatest extent practicable, represent minority communities, low-income communities, environmental interests, industry groups and geographically diverse areas of the state. Of the 12 members, the Governor shall appoint one member of the task force from each of the following commissions:

Â Â Â Â Â  (a) The Commission on Asian Affairs;

Â Â Â Â Â  (b) The Commission on Black Affairs;

Â Â Â Â Â  (c) The Commission on Hispanic Affairs; and

Â Â Â Â Â  (d) The Commission on Indian Services.

Â Â Â Â Â  (2) The task force shall submit an annual report to the Governor setting forth its view of the progress of natural resource agencies toward achieving the goals established pursuant to ORS 182.542 and identifying any other environmental issues that the task force determines need attention.

Â Â Â Â Â  (3) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 1 of the following year. A member may be reappointed. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the task force who is not a member of the Legislative Assembly is entitled to compensation and expenses in the manner and amounts provided for in ORS 292.495. Claims for compensation and expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Governor for that purpose.

Â Â Â Â Â  (5) The task force shall elect one of its members as a chairperson and another as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the task force determines.

Â Â Â Â Â  (6) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The task force shall meet at least once every three months at times and places specified by the chairperson. The task force also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The Governor shall provide the task force with the necessary clerical and administrative staff support.

Â Â Â Â Â  (9) Natural resource agencies are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (10) A member of the task force who is a member of the Legislative Assembly may serve in an advisory capacity only. [2007 c.909 Â§2]

Â Â Â Â Â  Note: See note under 182.535.

Â Â Â Â Â  Note: Section 6, chapter 909, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. Notwithstanding the term of office specified in section 2 of this 2007 Act [182.538], of the members first appointed to the Environmental Justice Task Force under section 2 of this 2007 Act:

Â Â Â Â Â  (1) Four shall serve for terms ending June 30, 2009.

Â Â Â Â Â  (2) Four shall serve for terms ending June 30, 2010.

Â Â Â Â Â  (3) Four shall serve for terms ending June 30, 2011. [2007 c.909 Â§6]

Â Â Â Â Â  182.540 [1953 c.588 Â§4; 1955 c.152 Â§1; repealed by 1957 c.624 Â§14]

Â Â Â Â Â  182.542 Duties of task force. The Environmental Justice Task Force shall:

Â Â Â Â Â  (1) Advise the Governor on environmental justice issues;

Â Â Â Â Â  (2) Advise natural resource agencies on environmental justice issues, including community concerns and public participation processes;

Â Â Â Â Â  (3) Identify, in cooperation with natural resource agencies, minority and low-income communities that may be affected by environmental decisions made by the agencies;

Â Â Â Â Â  (4) Meet with environmental justice communities and make recommendations to the Governor regarding concerns raised by these communities; and

Â Â Â Â Â  (5) Define environmental justice issues in the state. [2007 c.909 Â§3]

Â Â Â Â Â  Note: See note under 182.535.

Â Â Â Â Â  182.545 Duties of natural resource agencies. In order to provide greater public participation and to ensure that all persons affected by decisions of the natural resource agencies have a voice in those decisions, each natural resource agency shall:

Â Â Â Â Â  (1) In making a determination whether and how to act, consider the effects of the action on environmental justice issues.

Â Â Â Â Â  (2) Hold hearings at times and in locations that are convenient for people in the communities that will be affected by the decisions stemming from the hearings.

Â Â Â Â Â  (3) Engage in public outreach activities in the communities that will be affected by decisions of the agency.

Â Â Â Â Â  (4) Create a citizen advocate position that is responsible for:

Â Â Â Â Â  (a) Encouraging public participation;

Â Â Â Â Â  (b) Ensuring that the agency considers environmental justice issues; and

Â Â Â Â Â  (c) Informing the agency of the effect of its decisions on communities traditionally underrepresented in public processes. [2007 c.909 Â§4]

Â Â Â Â Â  Note: See note under 182.535.

Â Â Â Â Â  182.550 Reports by natural resource agencies. All directors of natural resource agencies, and other agency directors as the Governor may designate, shall report annually to the Environmental Justice Task Force and to the Governor on the results of the agenciesÂ efforts to:

Â Â Â Â Â  (1) Address environmental justice issues;

Â Â Â Â Â  (2) Increase public participation of individuals and communities affected by agenciesÂ decisions;

Â Â Â Â Â  (3) Determine the effect of the agenciesÂ decisions on traditionally underrepresented communities; and

Â Â Â Â Â  (4) Improve plans to further the progress of environmental justice in
Oregon
. [2007 c.909 Â§5]

Â Â Â Â Â  Note: See note under 182.535.

Â Â Â Â Â  182.605 [1977 c.842 Â§1; 1981 c.85 Â§10; 1981 c.438 Â§45; 1981 c.821 Â§1a; 1983 c.17 Â§28; 1987 c.414 Â§145; 1989 c.460 Â§2; 1989 c.721 Â§21; 1991 c.67 Â§43; 1993 c.45 Â§287; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.608 [Derived from 1983 c.17 Â§1; 1991 c.67 Â§44; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.609 [Derived from 1983 c.151 Â§24; 1987 c.31 Â§12; 1993 c.267 Â§18; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.610 [Derived from 1983 c.655 Â§11; repealed by 1989 c.586 Â§7]

Â Â Â Â Â  182.615 [1977 c.842 Â§47; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.625 [1977 c.842 Â§48; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.635 [1977 c.842 Â§49; repealed by 1993 c.458 Â§1]

Â Â Â Â Â  182.815 [1982 s.s.1 c.3 Â§1; renumbered 284.895 in 1989]

_______________



Chapter 183

Chapter 183 Â Administrative Procedures Act; Legislative

Review of Rules; Civil Penalties

2007 EDITION

ADMINISTRATIVE PROCEDURES ACT

EXECUTIVE BRANCH; ORGANIZATION

ADMINISTRATIVE PROCEDURES ACT

(General Provisions)

183.310Â Â Â Â  Definitions for chapter

183.315Â Â Â Â  Application of provisions of chapter to certain agencies

(Adoption of Rules)

183.325Â Â Â Â  Delegation of rulemaking authority to named officer or employee

183.330Â Â Â Â  Description of organization; service of order; rules coordinator; effect of not putting order in writing

183.332Â Â Â Â  Policy statement; conformity of state rules with equivalent federal laws and rules

183.333Â Â Â Â  Policy statement; public involvement in development of policy and drafting of rules; advisory committees

183.335Â Â Â Â  Notice; content; public comment; temporary rule adoption, amendment or suspension; substantial compliance required

183.336Â Â Â Â  Cost of compliance effect on small businesses

183.337Â Â Â Â  Procedure for agency adoption of federal rules

183.341Â Â Â Â  Model rules of procedure; establishment; compilation; publication; agencies required to adopt procedural rules

183.355Â Â Â Â  Filing and taking effect of rules; filing of executive orders; copies

183.360Â Â Â Â  Publication of rules and orders; exceptions; requirements; bulletin; judicial notice; citation

183.362Â Â Â Â  Program for biennial publication of Oregon Administrative Rules

183.365Â Â Â Â  Publication of administrative rules in electronic form

183.370Â Â Â Â  Distribution of published rules

183.390Â Â Â Â  Petitions requesting adoption of rules

183.400Â Â Â Â  Judicial determination of validity of rule

183.405Â Â Â Â  Agency review of rules

183.410Â Â Â Â  Agency determination of applicability of rule or statute to petitioner; effect; judicial review

(Contested Cases)

183.411Â Â Â Â  Delegation of final order authority

183.413Â Â Â Â  Notice to parties before hearing of rights and procedure; failure to provide notice

183.415Â Â Â Â  Notice of right to hearing

183.417Â Â Â Â  Procedure in contested case hearing

183.425Â Â Â Â  Depositions or subpoena of material witness; discovery

183.430Â Â Â Â  Hearing on refusal to renew license; exceptions

183.435Â Â Â Â  Period allowed to request hearing for license refusal on grounds other than test or inspection results

183.440Â Â Â Â  Subpoenas in contested cases

183.445Â Â Â Â  Subpoena by agency or attorney of record of party when agency not subject to ORS 183.440

183.450Â Â Â Â  Evidence in contested cases

183.452Â Â Â Â  Representation of agencies at contested case hearings

183.457Â Â Â Â  Representation of persons other than agencies participating in contested case hearings

183.458Â Â Â Â  Nonattorney representation of parties in certain contested case hearings

183.460Â Â Â Â  Examination of evidence by agency

183.462Â Â Â Â  Agency statement of ex parte communications; notice

183.464Â Â Â Â  Proposed order by hearing officer; amendment by agency; exemptions

183.470Â Â Â Â  Orders in contested cases

(Judicial Review)

183.480Â Â Â Â  Judicial review of agency orders

183.482Â Â Â Â  Jurisdiction for review of contested cases; procedure; scope of court authority

183.484Â Â Â Â  Jurisdiction for review of orders other than contested cases; procedure; scope of court authority

183.485Â Â Â Â  Decision of court on review of contested case

183.486Â Â Â Â  Form and scope of decision of reviewing court

183.490Â Â Â Â  Agency may be compelled to act

183.497Â Â Â Â  Awarding costs and attorney fees when finding for petitioner

(Appeals From Circuit Courts)

183.500Â Â Â Â  Appeals

(Alternative Dispute Resolution)

183.502Â Â Â Â  Authority of agencies to use alternative means of dispute resolution; model rules; amendment of agreements and forms; agency alternative dispute resolution programs

(Housing Cost Impact Statement)

183.530Â Â Â Â  Housing cost impact statement required for certain proposed rules

183.534Â Â Â Â  Housing cost impact statement described; rules

183.538Â Â Â Â  Effect of failure to prepare housing cost impact statement; judicial review

(Effects of Rules on Small Business)

183.540Â Â Â Â  Reduction of economic impact on small business

(Office of Administrative Hearings)

183.600Â Â Â Â  Definitions

183.605Â Â Â Â  Office of Administrative Hearings

183.610Â Â Â Â  Chief administrative law judge

183.615Â Â Â Â  Administrative law judges; duties; qualifications; rules

183.620Â Â Â Â  Contract administrative law judges

183.625Â Â Â Â  Assignment of administrative law judges; conduct of hearings

183.630Â Â Â Â  Model rules of procedure; exemptions; depositions

183.635Â Â Â Â  Agencies required to use administrative law judges from Office of Administrative Hearings; exceptions

183.640Â Â Â Â  Use of Office of Administrative Hearings by exempt agencies and by political subdivisions

183.645Â Â Â Â  Request for change of administrative law judge; rules

183.650Â Â Â Â  Form of order; modification of form of order by agency; finding of historical fact

183.655Â Â Â Â  Fees

183.660Â Â Â Â  Office of Administrative Hearings Operating Account

183.665Â Â Â Â  Estimates of office expenses

183.670Â Â Â Â  Rules

183.675Â Â Â Â  Alternative dispute resolution

183.680Â Â Â Â  Standards and training program

183.685Â Â Â Â  Ex parte communications

183.690Â Â Â Â  Office of Administrative Hearings Oversight Committee

PERMITS AND LICENSES

183.700Â Â Â Â  Permits subject to ORS 183.702

183.702Â Â Â Â  Statement of criteria and procedures for evaluating permit application; documentation of decision on application; required signature

183.705Â Â Â Â  Extended term for renewed licenses; fees; continuing education; rules

LEGISLATIVE REVIEW OF RULES

183.710Â Â Â Â  Definitions for ORS 183.710 to 183.725

183.715Â Â Â Â  Submission of adopted rule to Legislative Counsel required; exception

183.720Â Â Â Â  Procedure for review of agency rule; reports on rules claimed to be duplicative or conflicting

183.722Â Â Â Â  Required agency response to Legislative Counsel determination

183.725Â Â Â Â  Report of Legislative Counsel Committee to agencies and Legislative Assembly

CIVIL PENALTIES

183.745Â Â Â Â  Civil penalty procedures; notice; hearing; judicial review; exemptions; recording; enforcement

READABILITY OF PUBLIC WRITINGS

183.750Â Â Â Â  State agency required to prepare public writings in readable form

Â Â Â Â Â  183.010 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.020 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.025 [Formerly 182.065; 1993 c.729 Â§4; 2003 c.749 Â§8; renumbered 183.750 in 2003]

Â Â Â Â Â  183.030 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.040 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.050 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.060 [1957 c.147 Â§1; repealed by 1969 c.292 Â§3]

Â Â Â Â Â  183.090 [1991 c.734 Â§2; 1997 c.387 Â§3; 2001 c.621 Â§71; renumbered 183.745 in 2003]

ADMINISTRATIVE PROCEDURES ACT

(General Provisions)

Â Â Â Â Â  183.310 Definitions for chapter. As used in this chapter:

Â Â Â Â Â  (1) ÂAgencyÂ means any state board, commission, department, or division thereof, or officer authorized by law to make rules or to issue orders, except those in the legislative and judicial branches.

Â Â Â Â Â  (2)(a) ÂContested caseÂ means a proceeding before an agency:

Â Â Â Â Â  (A) In which the individual legal rights, duties or privileges of specific parties are required by statute or Constitution to be determined only after an agency hearing at which such specific parties are entitled to appear and be heard;

Â Â Â Â Â  (B) Where the agency has discretion to suspend or revoke a right or privilege of a person;

Â Â Â Â Â  (C) For the suspension, revocation or refusal to renew or issue a license where the licensee or applicant for a license demands such hearing; or

Â Â Â Â Â  (D) Where the agency by rule or order provides for hearings substantially of the character required by ORS 183.415, 183.417, 183.425, 183.450, 183.460 and 183.470.

Â Â Â Â Â  (b) ÂContested caseÂ does not include proceedings in which an agency decision rests solely on the result of a test.

Â Â Â Â Â  (3) ÂEconomic effectÂ means the economic impact on affected businesses by and the costs of compliance, if any, with a rule for businesses, including but not limited to the costs of equipment, supplies, labor and administration.

Â Â Â Â Â  (4) ÂHearing officerÂ includes an administrative law judge.

Â Â Â Â Â  (5) ÂLicenseÂ includes the whole or part of any agency permit, certificate, approval, registration or similar form of permission required by law to pursue any commercial activity, trade, occupation or profession.

Â Â Â Â Â  (6)(a) ÂOrderÂ means any agency action expressed orally or in writing directed to a named person or named persons, other than employees, officers or members of an agency. ÂOrderÂ includes any agency determination or decision issued in connection with a contested case proceeding. ÂOrderÂ includes:

Â Â Â Â Â  (A) Agency action under ORS chapter 657 making determination for purposes of unemployment compensation of employees of the state;

Â Â Â Â Â  (B) Agency action under ORS chapter 240 which grants, denies, modifies, suspends or revokes any right or privilege of an employee of the state; and

Â Â Â Â Â  (C) Agency action under ORS 468B.050 to issue a permit.

Â Â Â Â Â  (b) ÂFinal orderÂ means final agency action expressed in writing. ÂFinal orderÂ does not include any tentative or preliminary agency declaration or statement that:

Â Â Â Â Â  (A) Precedes final agency action; or

Â Â Â Â Â  (B) Does not preclude further agency consideration of the subject matter of the statement or declaration.

Â Â Â Â Â  (7) ÂPartyÂ means:

Â Â Â Â Â  (a) Each person or agency entitled as of right to a hearing before the agency;

Â Â Â Â Â  (b) Each person or agency named by the agency to be a party; or

Â Â Â Â Â  (c) Any person requesting to participate before the agency as a party or in a limited party status which the agency determines either has an interest in the outcome of the agencyÂs proceeding or represents a public interest in such result. The agencyÂs determination is subject to judicial review in the manner provided by ORS 183.482 after the agency has issued its final order in the proceedings.

Â Â Â Â Â  (8) ÂPersonÂ means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency.

Â Â Â Â Â  (9) ÂRuleÂ means any agency directive, standard, regulation or statement of general applicability that implements, interprets or prescribes law or policy, or describes the procedure or practice requirements of any agency. The term includes the amendment or repeal of a prior rule, but does not include:

Â Â Â Â Â  (a) Unless a hearing is required by statute, internal management directives, regulations or statements which do not substantially affect the interests of the public:

Â Â Â Â Â  (A) Between agencies, or their officers or their employees; or

Â Â Â Â Â  (B) Within an agency, between its officers or between employees.

Â Â Â Â Â  (b) Action by agencies directed to other agencies or other units of government which do not substantially affect the interests of the public.

Â Â Â Â Â  (c) Declaratory rulings issued pursuant to ORS 183.410 or 305.105.

Â Â Â Â Â  (d) Intra-agency memoranda.

Â Â Â Â Â  (e) Executive orders of the Governor.

Â Â Â Â Â  (f) Rules of conduct for persons committed to the physical and legal custody of the Department of Corrections, the violation of which will not result in:

Â Â Â Â Â  (A) Placement in segregation or isolation status in excess of seven days.

Â Â Â Â Â  (B) Institutional transfer or other transfer to secure confinement status for disciplinary reasons.

Â Â Â Â Â  (C) Disciplinary procedures adopted pursuant to ORS 421.180.

Â Â Â Â Â  (10) ÂSmall businessÂ means a corporation, partnership, sole proprietorship or other legal entity formed for the purpose of making a profit, which is independently owned and operated from all other businesses and which has 50 or fewer employees. [1957 c.717 Â§1; 1965 c.285 Â§78a; 1967 c.419 Â§32; 1969 c.80 Â§37a; 1971 c.734 Â§1; 1973 c.386 Â§4; 1973 c.621 Â§1a; 1977 c.374 Â§1; 1977 c.798 Â§1; 1979 c.593 Â§6; 1981 c.755 Â§1; 1987 c.320 Â§141; 1987 c.861 Â§1; 2003 c.75 Â§71; 2005 c.523 Â§8; 2007 c.288 Â§9]

Â Â Â Â Â  Note: See note under 183.417.

Â Â Â Â Â  183.315 Application of provisions of chapter to certain agencies. (1) The provisions of ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.452, 183.458, 183.460, 183.470 and 183.480 do not apply to local government boundary commissions created pursuant to ORS 199.430, the Department of Revenue, State Accident Insurance Fund Corporation, Department of Consumer and Business Services with respect to its functions under ORS chapters 654 and 656, Psychiatric Security Review Board or State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) This chapter does not apply with respect to actions of the Governor authorized under ORS chapter 240 and ORS 396.125 or actions of the Adjutant General authorized under ORS 396.160 (14).

Â Â Â Â Â  (3) The provisions of ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.452, 183.458 and 183.460 do not apply to the Employment Appeals Board or the Employment Department.

Â Â Â Â Â  (4) The Employment Department shall be exempt from the provisions of this chapter to the extent that a formal finding of the United States Secretary of Labor is made that such provision conflicts with the terms of the federal law, acceptance of which by the state is a condition precedent to continued certification by the United States Secretary of Labor of the stateÂs law.

Â Â Â Â Â  (5) The provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.500 do not apply to orders issued to persons who:

Â Â Â Â Â  (a) Have been committed pursuant to ORS 137.124 to the custody of the Department of Corrections or are otherwise confined in a Department of Corrections facility; or

Â Â Â Â Â  (b) Seek to visit an inmate confined in a Department of Corrections facility.

Â Â Â Â Â  (6) ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.460, 183.470 and 183.482 (3) do not apply to the Public Utility Commission. Notwithstanding ORS 183.480 and except as provided in ORS 757.495 and 759.390, only a party to a hearing before the Public Utility Commission is entitled to seek judicial review of an order of the commission.

Â Â Â Â Â  (7) The provisions of this chapter do not apply to the suspension, cancellation or termination of an apprenticeship or training agreement under ORS 660.060.

Â Â Â Â Â  (8) The provisions of ORS 183.413 to 183.497 do not apply to administrative proceedings conducted under rules adopted by the Secretary of State under ORS 246.190. [1971 c.734 Â§19; 1973 c.612 Â§3; 1973 c.621 Â§2; 1973 c.694 Â§1; 1975 c.759 Â§1; 1977 c.804 Â§45; 1979 c.593 Â§7; 1981 c.711 Â§16; 1987 c.320 Â§142; 1987 c.373 Â§21; 1989 c.90 Â§1; 1997 c.26 Â§1; 1999 c.448 Â§6; 1999 c.679 Â§1; 2003 c.64 Â§8; 2005 c.512 Â§30; 2005 c.638 Â§1; 2007 c.239 Â§8; 2007 c.288 Â§10]

Â Â Â Â Â  Note: The amendments to 183.315 by section 8, chapter 239,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 10, chapter 288, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  183.315. (1) The provisions of ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.452, 183.458, 183.460, 183.470 and 183.480 do not apply to local government boundary commissions created pursuant to ORS 199.425 or 199.430, the Department of Revenue, State Accident Insurance Fund Corporation, Department of Consumer and Business Services with respect to its functions under ORS chapters 654 and 656, Psychiatric Security Review Board or State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) This chapter does not apply with respect to actions of the Governor authorized under ORS chapter 240 and ORS 396.125 or actions of the Adjutant General authorized under ORS 396.160 (14).

Â Â Â Â Â  (3) The provisions of ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.452, 183.458 and 183.460 do not apply to the Employment Appeals Board or the Employment Department.

Â Â Â Â Â  (4) The Employment Department shall be exempt from the provisions of this chapter to the extent that a formal finding of the United States Secretary of Labor is made that such provision conflicts with the terms of the federal law, acceptance of which by the state is a condition precedent to continued certification by the United States Secretary of Labor of the stateÂs law.

Â Â Â Â Â  (5) The provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.500 do not apply to orders issued to persons who:

Â Â Â Â Â  (a) Have been committed pursuant to ORS 137.124 to the custody of the Department of Corrections or are otherwise confined in a Department of Corrections facility; or

Â Â Â Â Â  (b) Seek to visit an inmate confined in a Department of Corrections facility.

Â Â Â Â Â  (6) ORS 183.410, 183.415, 183.417, 183.425, 183.440, 183.450, 183.460, 183.470 and 183.482 (3) do not apply to the Public Utility Commission. Notwithstanding ORS 183.480 and except as provided in ORS 757.495 and 759.390, only a party to a hearing before the Public Utility Commission is entitled to seek judicial review of an order of the commission.

Â Â Â Â Â  (7) The provisions of this chapter do not apply to the suspension, cancellation or termination of an apprenticeship or training agreement under ORS 660.060.

Â Â Â Â Â  (8) The provisions of ORS 183.413 to 183.497 do not apply to administrative proceedings conducted under rules adopted by the Secretary of State under ORS 246.190.

Â Â Â Â Â  Note: See note under 183.417.

Â Â Â Â Â  183.317 [1971 c.734 Â§187; repealed by 1979 c.593 Â§34]

Â Â Â Â Â  183.320 [1957 c.717 Â§15; repealed by 1971 c.734 Â§21]

(Adoption of Rules)

Â Â Â Â Â  183.325 Delegation of rulemaking authority to named officer or employee. Unless otherwise provided by law, an agency may delegate its rulemaking authority to an officer or employee within the agency. A delegation of authority under this section must be made in writing and filed with the Secretary of State before the filing of any rule adopted pursuant to the delegation. A delegation under this section may be made only to one or more named individuals. The delegation of authority shall reflect the name of the authorized individual or individuals, and be signed in acknowledgment by the named individuals. Any officer or employee to whom rulemaking authority is delegated under this section is an ÂagencyÂ for the purposes of the rulemaking requirements of this chapter. [1979 c.593 Â§10; 1993 c.729 Â§1]

Â Â Â Â Â  183.330 Description of organization; service of order; rules coordinator; effect of not putting order in writing. (1) In addition to other rulemaking requirements imposed by law, each agency shall publish a description of its organization and the methods whereby the public may obtain information or make submissions or requests.

Â Â Â Â Â  (2) Each state agency that adopts rules shall appoint a rules coordinator and file a copy of that appointment with the Secretary of State. The rules coordinator shall:

Â Â Â Â Â  (a) Maintain copies of all rules adopted by the agency and be able to provide information to the public about the status of those rules;

Â Â Â Â Â  (b) Provide information to the public on all rulemaking proceedings of the agency; and

Â Â Â Â Â  (c) Keep and make available the mailing list required by ORS 183.335 (8).

Â Â Â Â Â  (3) An order shall not be effective as to any person or party unless it is served upon the person or party either personally or by mail. This subsection is not applicable in favor of any person or party who has actual knowledge of the order.

Â Â Â Â Â  (4) An order is not final until it is reduced to writing. [1957 c.717 Â§2; 1971 c.734 Â§4; 1975 c.759 Â§3; 1979 c.593 Â§8; 1993 c.729 Â§2; 2001 c.220 Â§3]

Â Â Â Â Â  183.332 Policy statement; conformity of state rules with equivalent federal laws and rules. It is the policy of this state that agencies shall seek to retain and promote the unique identity of
Oregon
by considering local conditions when an agency adopts policies and rules. However, since there are many federal laws and regulations that apply to activities that are also regulated by the state, it is also the policy of this state that agencies attempt to adopt rules that correspond with equivalent federal laws and rules unless:

Â Â Â Â Â  (1) There is specific statutory direction to the agency that authorizes the adoption of the rule;

Â Â Â Â Â  (2) A federal waiver has been granted that authorizes the adoption of the rule;

Â Â Â Â Â  (3) Local or special conditions exist in this state that warrant a different rule;

Â Â Â Â Â  (4) The state rule has the effect of clarifying the federal rules, standards, procedures or requirements;

Â Â Â Â Â  (5) The state rule achieves the goals of the federal and state law with the least impact on public and private resources; or

Â Â Â Â Â  (6) There is no corresponding federal regulation. [1997 c.602 Â§2]

Â Â Â Â Â  183.333 Policy statement; public involvement in development of policy and drafting of rules; advisory committees. (1) The Legislative Assembly finds and declares that it is the policy of this state that whenever possible the public be involved in the development of public policy by agencies and in the drafting of rules. The Legislative Assembly encourages agencies to seek public input to the maximum extent possible before giving notice of intent to adopt a rule. The agency may appoint an advisory committee that will represent the interests of persons likely to be affected by the rule, or use any other means of obtaining public views that will assist the agency in drafting the rule.

Â Â Â Â Â  (2) Any agency in its discretion may develop a list of interested parties and inform those parties of any issue that may be the subject of rulemaking and invite the parties to make comments on the issue.

Â Â Â Â Â  (3) If an agency appoints an advisory committee for consideration of a rule under subsection (1) of this section, the agency shall seek the committeeÂs recommendations on whether the rule will have a fiscal impact, what the extent of that impact will be and whether the rule will have a significant adverse impact on small businesses. If the committee indicates that the rule will have a significant adverse impact on small businesses, the agency shall seek the committeeÂs recommendations on compliance with ORS 183.540.

Â Â Â Â Â  (4) An agency shall consider an advisory committeeÂs recommendations provided under subsection (3) of this section in preparing the statement of fiscal impact required by ORS 183.335 (2)(b)(E).

Â Â Â Â Â  (5) If an agency does not appoint an advisory committee for consideration of a permanent rule under subsection (1) of this section and 10 or more persons likely to be affected by the rule object to the agencyÂs statement of fiscal impact as required by ORS 183.335 (2)(b)(E) or an association with at least 10 members likely to be affected by the rule objects to the statement, the agency shall appoint a fiscal impact advisory committee to provide recommendations on whether the rule will have a fiscal impact and what the extent of that impact will be. An objection under this subsection must be made not later than 14 days after the notice required by ORS 183.335 (1) is given. If the agency determines that the statement does not adequately reflect the ruleÂs fiscal impact, the agency shall extend the period for submission of data or views under ORS 183.335 (3)(a) by at least 20 days. The agency shall include any recommendations from the committee in the record maintained by the agency for the rule.

Â Â Â Â Â  (6) Subsection (5) of this section does not apply to any rule adopted by an agency to comply with a judgment or a settlement of a judicial proceeding. [2003 c.749 Â§4; 2005 c.807 Â§4]

Â Â Â Â Â  183.335 Notice; content; public comment; temporary rule adoption, amendment or suspension; substantial compliance required. (1) Prior to the adoption, amendment or repeal of any rule, the agency shall give notice of its intended action:

Â Â Â Â Â  (a) In the manner established by rule adopted by the agency under ORS 183.341 (4), which provides a reasonable opportunity for interested persons to be notified of the agencyÂs proposed action;

Â Â Â Â Â  (b) In the bulletin referred to in ORS 183.360 at least 21 days prior to the effective date;

Â Â Â Â Â  (c) At least 28 days before the effective date, to persons who have requested notice pursuant to subsection (8) of this section; and

Â Â Â Â Â  (d) At least 49 days before the effective date, to the persons specified in subsection (15) of this section.

Â Â Â Â Â  (2)(a) The notice required by subsection (1) of this section must include:

Â Â Â Â Â  (A) A caption of not more than 15 words that reasonably identifies the subject matter of the agencyÂs intended action. The agency shall include the caption on each separate notice, statement, certificate or other similar document related to the intended action.

Â Â Â Â Â  (B) An objective, simple and understandable statement summarizing the subject matter and purpose of the intended action in sufficient detail to inform a person that the personÂs interests may be affected, and the time, place and manner in which interested persons may present their views on the intended action.

Â Â Â Â Â  (b) The agency shall include with the notice of intended action given under subsection (1) of this section:

Â Â Â Â Â  (A) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

Â Â Â Â Â  (B) A citation of the statute or other law the rule is intended to implement;

Â Â Â Â Â  (C) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

Â Â Â Â Â  (D) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection. The list may be abbreviated if necessary, and if so abbreviated there shall be identified the location of a complete list;

Â Â Â Â Â  (E) A statement of fiscal impact identifying state agencies, units of local government and the public which may be economically affected by the adoption, amendment or repeal of the rule and an estimate of that economic impact on state agencies, units of local government and the public. In considering the economic effect of the proposed action on the public, the agency shall utilize available information to project any significant economic effect of that action on businesses which shall include a cost of compliance effect on small businesses affected. For an agency specified in ORS 183.530, the statement of fiscal impact shall also include a housing cost impact statement as described in ORS 183.534;

Â Â Â Â Â  (F) If an advisory committee is not appointed under the provisions of ORS 183.333, an explanation as to why no advisory committee was used to assist the agency in drafting the rule; and

Â Â Â Â Â  (G) A request for public comment on whether other options should be considered for achieving the ruleÂs substantive goals while reducing the negative economic impact of the rule on business.

Â Â Â Â Â  (c) The Secretary of State may omit the information submitted under paragraph (b) of this subsection from publication in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (d) When providing notice of an intended action under subsection (1)(c) of this section, the agency shall provide a copy of the rule that the agency proposes to adopt, amend or repeal, or an explanation of how the person may acquire a copy of the rule. The copy of an amended rule shall show all changes to the rule by striking through material to be deleted and underlining all new material, or by any other method that clearly shows all new and deleted material.

Â Â Â Â Â  (3)(a) When an agency proposes to adopt, amend or repeal a rule, it shall give interested persons reasonable opportunity to submit data or views. Opportunity for oral hearing shall be granted upon request received from 10 persons or from an association having not less than 10 members before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section. An agency holding a hearing upon a request made under this subsection shall give notice of the hearing at least 21 days before the hearing to the person who has requested the hearing, to persons who have requested notice pursuant to subsection (8) of this section and to the persons specified in subsection (15) of this section. The agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 at least 14 days before the hearing. The agency shall consider fully any written or oral submission.

Â Â Â Â Â  (b) If an agency is required to conduct an oral hearing under paragraph (a) of this subsection, and the rule for which the hearing is to be conducted applies only to a limited geographical area within this state, or affects only a limited geographical area within this state, the hearing shall be conducted within the geographical area at the place most convenient for the majority of the residents within the geographical area. At least 14 days before a hearing conducted under this paragraph, the agency shall publish notice of the hearing in the bulletin referred to in ORS 183.360 and in a newspaper of general circulation published within the geographical area that is affected by the rule or to which the rule applies. If a newspaper of general circulation is not published within the geographical area that is affected by the rule or to which the rule applies, the publication shall be made in the newspaper of general circulation published closest to the geographical area.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, the Department of Corrections and the State Board of Parole and Post-Prison Supervision may adopt rules limiting participation by inmates in the proposed adoption, amendment or repeal of any rule to written submissions.

Â Â Â Â Â  (d) If requested by at least five persons before the earliest date that the rule could become effective after the agency gives notice pursuant to subsection (1) of this section, the agency shall provide a statement that identifies the objective of the rule and a statement of how the agency will subsequently determine whether the rule is in fact accomplishing that objective.

Â Â Â Â Â  (e) An agency that receives data or views concerning proposed rules from interested persons shall maintain a record of the data or views submitted. The record shall contain:

Â Â Â Â Â  (A) All written materials submitted to an agency in response to a notice of intent to adopt, amend or repeal a rule.

Â Â Â Â Â  (B) A recording or summary of oral submissions received at hearings held for the purpose of receiving those submissions.

Â Â Â Â Â  (C) Any public comment received in response to the request made under subsection (2)(b)(G) of this section and the agencyÂs response to that comment.

Â Â Â Â Â  (D) Any statements provided by the agency under paragraph (d) of this subsection.

Â Â Â Â Â  (4) Upon request of an interested person received before the earliest date that the rule could become effective after the giving of notice pursuant to subsection (1) of this section, the agency shall postpone the date of its intended action no less than 21 nor more than 90 days in order to allow the requesting person an opportunity to submit data, views or arguments concerning the proposed action. Nothing in this subsection shall preclude an agency from adopting a temporary rule pursuant to subsection (5) of this section.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (4) of this section, an agency may adopt, amend or suspend a rule without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, if the agency prepares:

Â Â Â Â Â  (a) A statement of its findings that its failure to act promptly will result in serious prejudice to the public interest or the interest of the parties concerned and the specific reasons for its findings of prejudice;

Â Â Â Â Â  (b) A citation of the statutory or other legal authority relied upon and bearing upon the promulgation of the rule;

Â Â Â Â Â  (c) A statement of the need for the rule and a statement of how the rule is intended to meet the need;

Â Â Â Â Â  (d) A list of the principal documents, reports or studies, if any, prepared by or relied upon by the agency in considering the need for and in preparing the rule, and a statement of the location at which those documents are available for public inspection; and

Â Â Â Â Â  (e) For an agency specified in ORS 183.530, a housing cost impact statement as defined in ORS 183.534.

Â Â Â Â Â  (6)(a) A rule adopted, amended or suspended under subsection (5) of this section is temporary and may be effective for a period of not longer than 180 days. The adoption of a rule under this subsection does not preclude the subsequent adoption of an identical rule under subsections (1) to (4) of this section.

Â Â Â Â Â  (b) A rule temporarily suspended shall regain effectiveness upon expiration of the temporary period of suspension unless the rule is repealed under subsections (1) to (4) of this section.

Â Â Â Â Â  (7) Notwithstanding subsections (1) to (4) of this section, an agency may amend a rule without prior notice or hearing if the amendment is solely for the purpose of:

Â Â Â Â Â  (a) Changing the name of an agency by reason of a name change prescribed by law;

Â Â Â Â Â  (b) Changing the name of a program, office or division within an agency as long as the change in name does not have a substantive effect on the functions of the program, office or division;

Â Â Â Â Â  (c) Correcting spelling;

Â Â Â Â Â  (d) Correcting grammatical mistakes in a manner that does not alter the scope, application or meaning of the rule;

Â Â Â Â Â  (e) Correcting statutory or rule references; or

Â Â Â Â Â  (f) Correcting addresses or telephone numbers referred to in the rules.

Â Â Â Â Â  (8)(a) Any person may request in writing that an agency send to the person copies of the agencyÂs notices of intended action issued under subsection (1) of this section. The person must provide an address where the person elects to receive notices. The address provided may be a postal mailing address or, if the agency provides notice by electronic mail, may be an electronic mailing address.

Â Â Â Â Â  (b) A request under this subsection must indicate that the person requests one of the following:

Â Â Â Â Â  (A) The person may request that the agency mail paper copies of the proposed rule and other information required by subsection (2) of this section to the postal mailing address.

Â Â Â Â Â  (B) If the agency posts notices of intended action on a website, the person may request that the agency mail the information required by subsection (2)(a) of this section to the postal mailing address with a reference to the website where electronic copies of the proposed rule and other information required by subsection (2) of this section are posted.

Â Â Â Â Â  (C) If the agency provides notice by electronic mail, the person may request that the agency electronically mail the information required by subsection (2)(a) of this section to the electronic mailing address, and either provide electronic copies of the proposed rule and other information required by subsection (2) of this section or provide a reference to a website where electronic copies of the proposed rule and other information required by subsection (2) of this section are posted.

Â Â Â Â Â  (c) Upon receipt of any request under this subsection, the agency shall acknowledge the request, establish a mailing list and maintain a record of all mailings made pursuant to the request. Agencies may establish procedures for establishing the mailing lists and keeping the mailing lists current. Agencies by rule may establish fees necessary to defray the costs of mailings and maintenance of the lists.

Â Â Â Â Â  (9) This section does not apply to rules establishing an effective date for a previously effective rule or establishing a period during which a provision of a previously effective rule will apply.

Â Â Â Â Â  (10) This section does not apply to ORS 279.835 to 279.855, 279A.140 to 279A.155, 279A.250 to 279A.290, 279A.990, 279B.050 to 279B.085, 279B.200 to 279B.240, 279B.270, 279B.275, 279B.280, 279C.360, 279C.365, 279C.370, 279C.375, 279C.380, 279C.385, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.550 to 279C.570, 279C.580, 279C.585, 279C.590, 279C.600 to 279C.625, 279C.650 to 279C.670 and 279C.800 to 279C.870 relating to public contracts and purchasing.

Â Â Â Â Â  (11)(a) Except as provided in paragraph (c) of this subsection, a rule is not valid unless adopted in substantial compliance with the provisions of this section in effect on the date that the notice required under subsection (1) of this section is delivered to the Secretary of State for the purpose of publication in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (b) In addition to all other requirements with which rule adoptions must comply, a rule is not valid if the rule has not been submitted to the Legislative Counsel in the manner required by ORS 183.715.

Â Â Â Â Â  (c) A rule is not subject to judicial review or other challenge by reason of failing to comply with subsection (2)(a)(A) of this section.

Â Â Â Â Â  (12)(a) Notwithstanding the provisions of subsection (11) of this section, but subject to paragraph (b) of this subsection, an agency may correct its failure to substantially comply with the requirements of subsections (2) and (5) of this section in adoption of a rule by an amended filing, as long as the noncompliance did not substantially prejudice the interests of persons to be affected by the rule.

Â Â Â Â Â  (b) An agency may use an amended filing to correct a failure to include a fiscal impact statement in a notice of intended action, as required by subsection (2)(b)(E) of this section, or to correct an inaccurate fiscal impact statement, only if the agency developed the fiscal impact statement with the assistance of an advisory committee or fiscal impact advisory committee appointed under ORS 183.333.

Â Â Â Â Â  (13) Unless otherwise provided by statute, the adoption, amendment or repeal of a rule by an agency need not be based upon or supported by an evidentiary record.

Â Â Â Â Â  (14) When an agency has established a deadline for comment on a proposed rule under the provisions of subsection (3)(a) of this section, the agency may not extend that deadline for another agency or person unless the extension applies equally to all interested agencies and persons. An agency shall not consider any submission made by another agency after the final deadline has passed.

Â Â Â Â Â  (15) The notices required under subsections (1) and (3) of this section must be given by the agency to the following persons:

Â Â Â Â Â  (a) If the proposed adoption, amendment or repeal results from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the legislator who introduced the bill that subsequently was enacted into law, and to the chair or cochairs of all committees that reported the bill out, except for those committees whose sole action on the bill was referral to another committee.

Â Â Â Â Â  (b) If the proposed adoption, amendment or repeal does not result from legislation that was passed within two years before notice is given under subsection (1) of this section, notice shall be given to the chair or cochairs of any interim or session committee with authority over the subject matter of the rule.

Â Â Â Â Â  (c) If notice cannot be given under paragraph (a) or (b) of this subsection, notice shall be given to the Speaker of the House of Representatives and to the President of the Senate who are in office on the date the notice is given.

Â Â Â Â Â  (16)(a) Upon the request of a member of the Legislative Assembly or of a person who would be affected by a proposed adoption, amendment or repeal, the committees receiving notice under subsection (15) of this section shall review the proposed adoption, amendment or repeal for compliance with the legislation from which the proposed adoption, amendment or repeal results.

Â Â Â Â Â  (b) The committees shall submit their comments on the proposed adoption, amendment or repeal to the agency proposing the adoption, amendment or repeal. [1971 c.734 Â§3; 1973 c.612 Â§1; 1975 c.136 Â§11; 1975 c.759 Â§4; 1977 c.161 Â§1; 1977 c.344 Â§6; 1977 c.394 Â§1a; 1977 c.798 Â§2; 1979 c.593 Â§11; 1981 c.755 Â§2; 1987 c.861 Â§2; 1993 c.729 Â§3; 1995 c.652 Â§5; 1997 c.602 Â§3; 1999 c.123 Â§1; 1999 c.334 Â§1; 2001 c.220 Â§1; 2001 c.563 Â§1; 2003 c.749 Â§5; 2003 c.794 Â§206; 2005 c.17 Â§1; 2005 c.18 Â§1; 2005 c.382 Â§1; 2005 c.807 Â§5; 2007 c.115 Â§1; 2007 c.768 Â§58]

Â Â Â Â Â  183.336 Cost of compliance effect on small businesses. (1) The statement of cost of compliance effect on small businesses required by ORS 183.335 (2)(b)(E) must include:

Â Â Â Â Â  (a) An estimate of the number of small businesses subject to the proposed rule and identification of the types of businesses and industries with small businesses subject to the proposed rule;

Â Â Â Â Â  (b) A brief description of the projected reporting, recordkeeping and other administrative activities required for compliance with the proposed rule, including costs of professional services;

Â Â Â Â Â  (c) An identification of equipment, supplies, labor and increased administration required for compliance with the proposed rule; and

Â Â Â Â Â  (d) A description of the manner in which the agency proposing the rule involved small businesses in the development of the rule.

Â Â Â Â Â  (2) An agency shall utilize available information in complying with the requirements of this section. [2005 c.807 Â§2]

Â Â Â Â Â  183.337 Procedure for agency adoption of federal rules. (1) Notwithstanding ORS 183.335, when an agency is required to adopt rules or regulations promulgated by an agency of the federal government and the agency has no authority to alter or amend the content or language of those rules or regulations prior to their adoption, the agency may adopt those rules or regulations under the procedure prescribed in this section.

Â Â Â Â Â  (2) Prior to the adoption of a federal rule or regulation under subsection (1) of this section, the agency shall give notice of the adoption of the rule or regulation, the effective date of the rule or regulation in this state and the subject matter of the rule or regulation in the manner established in ORS 183.335 (1).

Â Â Â Â Â  (3) After giving notice the agency may adopt the rule or regulation by filing a copy with the Secretary of State in compliance with ORS 183.355. The agency is not required to conduct a public hearing concerning the adoption of the rule or regulation.

Â Â Â Â Â  (4) Nothing in this section authorizes an agency to amend federal rules or regulations or adopt rules in accordance with federal requirements without giving an opportunity for hearing as required by ORS 183.335. [1979 c.593 Â§15]

Â Â Â Â Â  183.340 [1957 c.717 Â§3 (3); 1971 c.734 Â§6; repealed by 1975 c.759 Â§5 (183.341 enacted in lieu of 183.340)]

Â Â Â Â Â  183.341 Model rules of procedure; establishment; compilation; publication; agencies required to adopt procedural rules. (1) The Attorney General shall prepare model rules of procedure appropriate for use by as many agencies as possible. Except as provided in ORS 183.630, any agency may adopt all or part of the model rules by reference without complying with the rulemaking procedures under ORS 183.335. Notice of such adoption shall be filed with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules. The model rules may be amended from time to time by an adopting agency or the Attorney General after notice and opportunity for hearing as required by rulemaking procedures under this chapter.

Â Â Â Â Â  (2) Except as provided in ORS 183.630, all agencies shall adopt rules of procedure to be utilized in the adoption of rules and conduct of proceedings in contested cases or, if exempt from the contested case provisions of this chapter, for the conduct of proceedings.

Â Â Â Â Â  (3) The Secretary of State shall publish in the Oregon Administrative Rules:

Â Â Â Â Â  (a) The Attorney GeneralÂs model rules adopted under subsection (1) of this section;

Â Â Â Â Â  (b) The procedural rules of all agencies that have not adopted the Attorney GeneralÂs model rules; and

Â Â Â Â Â  (c) The notice procedures required by ORS 183.335 (1).

Â Â Â Â Â  (4) Agencies shall adopt rules of procedure which will provide a reasonable opportunity for interested persons to be notified of the agencyÂs intention to adopt, amend or repeal a rule.

Â Â Â Â Â  (5) No rule adopted after September 13, 1975, is valid unless adopted in substantial compliance with the rules adopted pursuant to subsection (4) of this section. [1975 c.759 Â§6 (enacted in lieu of 183.340); 1979 c.593 Â§12; 1997 c.837 Â§1; 1999 c.849 Â§Â§24,25; 2003 c.75 Â§28]

Â Â Â Â Â  183.350 [1957 c.717 Â§3 (1), (2); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.355 Filing and taking effect of rules; filing of executive orders; copies. (1)(a) Each agency shall file in the office of the Secretary of State a certified copy of each rule adopted by it.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, an agency adopting a rule incorporating published standards by reference is not required to file a copy of those standards with the Secretary of State if:

Â Â Â Â Â  (A) The standards adopted are unusually voluminous and costly to reproduce; and

Â Â Â Â Â  (B) The rule filed with the Secretary of State identifies the location of the standards so incorporated and the conditions of their availability to the public.

Â Â Â Â Â  (2) Each rule is effective upon filing as required by subsection (1) of this section, except that:

Â Â Â Â Â  (a) If a later effective date is required by statute or specified in the rule, the later date is the effective date.

Â Â Â Â Â  (b) A temporary rule becomes effective upon filing with the Secretary of State, or at a designated later date, only if the statement required by ORS 183.335 (5) is filed with the rule. The agency shall take appropriate measures to make temporary rules known to the persons who may be affected by them.

Â Â Â Â Â  (3) When a rule is amended or repealed by an agency, the agency shall file a certified copy of the amendment or notice of repeal with the Secretary of State who shall appropriately amend the compilation required by ORS 183.360 (1).

Â Â Â Â Â  (4) A certified copy of each executive order issued, prescribed or promulgated by the Governor shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (5) No rule of which a certified copy is required to be filed shall be valid or effective against any person or party until a certified copy is filed in accordance with this section. However, if an agency, in disposing of a contested case, announces in its decision the adoption of a general policy applicable to such case and subsequent cases of like nature the agency may rely upon such decision in disposition of later cases.

Â Â Â Â Â  (6) The Secretary of State shall, upon request, supply copies of rules, or orders or designated parts of rules or orders, making and collecting therefor fees prescribed by ORS 177.130. All receipts from the sale of copies shall be deposited in the State Treasury to the credit of the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. [1971 c.734 Â§5; 1973 c.612 Â§2; 1975 c.759 Â§7; 1977 c.798 Â§2b; 1979 c.593 Â§13; 1991 c.169 Â§2; 2003 c.794 Â§207]

Â Â Â Â Â  183.360 Publication of rules and orders; exceptions; requirements; bulletin; judicial notice; citation. (1) The Secretary of State shall compile, index and publish all rules adopted by each agency. The compilation shall be supplemented or revised as often as necessary and at least once every six months. Such compilation supersedes any other rules. The Secretary of State may make such compilations of other material published in the bulletin as are desirable. The Secretary of State may copyright the compilations prepared under this subsection, and may establish policies for the revision, clarification, classification, arrangement, indexing, printing, binding, publication, sale and distribution of the compilations.

Â Â Â Â Â  (2)(a) The Secretary of State has discretion to omit from the compilation rules the publication of which would be unduly cumbersome or expensive if the rule in printed or processed form is made available on application to the adopting agency, and if the compilation contains a notice summarizing the omitted rule and stating how a copy thereof may be obtained. In preparing the compilation the Secretary of State shall not alter the sense, meaning, effect or substance of any rule, but may renumber sections and parts of sections of the rules, change the wording of headnotes, rearrange sections, change reference numbers to agree with renumbered chapters, sections or other parts, substitute the proper subsection, section or chapter or other division numbers, change capitalization for the purpose of uniformity, and correct manifest clerical or typographical errors.

Â Â Â Â Â  (b) The Secretary of State may by rule prescribe requirements, not inconsistent with law, for the manner and form for filing of rules adopted or amended by agencies. The Secretary of State may refuse to accept for filing any rules which do not comply with those requirements.

Â Â Â Â Â  (3) The Secretary of State shall publish at least at monthly intervals a bulletin which:

Â Â Â Â Â  (a) Briefly indicates the agencies that are proposing to adopt, amend or repeal a rule, the subject matter of the rule and the name, address and telephone number of an agency officer or employee from whom information and a copy of any proposed rule may be obtained;

Â Â Â Â Â  (b) Contains the text or a brief description of all rules filed under ORS 183.355 since the last bulletin indicating the effective date of the rule;

Â Â Â Â Â  (c) Contains executive orders of the Governor; and

Â Â Â Â Â  (d) Contains orders issued by the Director of the Department of Revenue under ORS 305.157 extending tax statutes of limitation.

Â Â Â Â Â  (4) Courts shall take judicial notice of rules and executive orders filed with the Secretary of State.

Â Â Â Â Â  (5) The compilation required by subsection (1) of this section shall be titled Oregon Administrative Rules and may be cited as ÂOARÂ with appropriate numerical indications. [1957 c.717 Â§4 (1),(2),(3); 1961 c.464 Â§1; 1971 c.734 Â§7; 1973 c.612 Â§4; 1975 c.759 Â§7a; 1977 c.394 Â§2; 1979 c.593 Â§16; 1993 c.729 Â§13; 1995 c.79 Â§62; 2001 c.104 Â§63; 2003 c.168 Â§3]

Â Â Â Â Â  183.362 Program for biennial publication of
Oregon
Administrative Rules. (1) Notwithstanding ORS 183.360, the Secretary of State may implement a program for the publication of the Oregon Administrative Rules not less than once every two years with annual supplements. The Secretary of State may implement a program under this section only if the Secretary of State publishes the full text of proposed administrative rules in the manner specified by this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, upon implementing a program under this section the Secretary of State shall require that an agency submit the full text of the proposed rule in addition to information required to be published under the provisions of ORS 183.335 (1). Except as provided in subsection (3) of this section, the Secretary of State shall publish the full text of the proposed rule in the bulletin referred to in ORS 183.360.

Â Â Â Â Â  (3) The Secretary of State may waive the submission of the full text of a proposed administrative rule and decline to publish the full text of the proposed rule in the bulletin referred to in ORS 183.360 if:

Â Â Â Â Â  (a) The proposed rule is unusually voluminous; and

Â Â Â Â Â  (b) In addition to the information provided by the agency under the provisions of ORS 183.335 (2) the agency identifies a location where the rule is available for inspection and copying.

Â Â Â Â Â  (4) If the adopted rule submitted to the Secretary of State under the provisions of ORS 183.355 is different from the proposed rule submitted to the Secretary of State under a program implemented under this section, the Secretary of State shall publish in the bulletin referred to in ORS 183.360 either the full text of the rule as adopted or a list of the changes made in the proposed rule before the agency adopted the rule. [1993 c.729 Â§12]

Â Â Â Â Â  Note: 183.362 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.365 Publication of administrative rules in electronic form. (1) Pursuant to ORS 183.360, the Secretary of State shall publish in electronic form administrative rules adopted or amended by state agencies and make the information available to the public and members of the Legislative Assembly.

Â Â Â Â Â  (2) The Secretary of State shall determine the most cost-effective format and procedures for the timely release of the information described in subsection (1) of this section in electronic form.

Â Â Â Â Â  (3) Pursuant to ORS 183.360 (2)(b), the Secretary of State shall establish requirements for filing administrative rules adopted or amended by state agencies for entry into computer networks for the purpose of subsection (1) of this section.

Â Â Â Â Â  (4) Although each state agency is responsible for its information resources, centralized information resource management must also exist to:

Â Â Â Â Â  (a) Provide public access to the information described in subsection (1) of this section;

Â Â Â Â Â  (b) Provide technical assistance to state agencies; and

Â Â Â Â Â  (c) Ensure that the information resources needed to implement subsection (1) of this section are addressed along with the needs of the individual agencies.

Â Â Â Â Â  (5) Personal information concerning a person who accesses the information identified in subsection (1) of this section may be maintained only for the purpose of providing service to the person.

Â Â Â Â Â  (6) No fee or other charge may be imposed by the Secretary of State as a condition of accessing the information identified in subsection (1) of this section.

Â Â Â Â Â  (7) No action taken pursuant to this section shall be deemed to alter or relinquish any copyright or other proprietary interest or entitlement of the State of
Oregon
relative to any of the information made available pursuant to subsection (1) of this section. [1995 c.614 Â§5]

Â Â Â Â Â  Note: 183.365 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.370 Distribution of published rules. The bulletins and compilations may be distributed by the Secretary of State free of charge as provided for the distribution of legislative materials referred to in ORS 171.236. Other copies of the bulletins and compilations shall be distributed by the Secretary of State at a cost determined by the Secretary of State. Any agency may compile and publish its rules or all or part of its rules for purpose of distribution outside of the agency only after it proves to the satisfaction of the Secretary of State that agency publication is necessary. [1957 c.717 Â§4(4); 1959 c.260 Â§1; 1969 c.174 Â§4; 1975 c.759 Â§8; 1977 c.394 Â§3]

Â Â Â Â Â  183.380 [1957 c.717 Â§4 (5); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.390 Petitions requesting adoption of rules. (1) An interested person may petition an agency requesting the promulgation, amendment or repeal of a rule. The Attorney General shall prescribe by rule the form for such petitions and the procedure for their submission, consideration and disposition. Not later than 90 days after the date of submission of a petition, the agency either shall deny the petition in writing or shall initiate rulemaking proceedings in accordance with ORS 183.335.

Â Â Â Â Â  (2) If a petition requesting the amendment or repeal of a rule is submitted to an agency under this section, the agency shall invite public comment upon the rule, and shall specifically request public comment on whether options exist for achieving the ruleÂs substantive goals in a way that reduces the negative economic impact on businesses.

Â Â Â Â Â  (3) In reviewing a petition subject to subsection (2) of this section, the agency shall consider:

Â Â Â Â Â  (a) The continued need for the rule;

Â Â Â Â Â  (b) The nature of complaints or comments received concerning the rule from the public;

Â Â Â Â Â  (c) The complexity of the rule;

Â Â Â Â Â  (d) The extent to which the rule overlaps, duplicates or conflicts with other state rules or federal regulations and, to the extent feasible, with local government regulations;

Â Â Â Â Â  (e) The degree to which technology, economic conditions or other factors have changed in the subject area affected by the rule; and

Â Â Â Â Â  (f) The statutory citation or legal basis for the rule. [1957 c.717 Â§5; 1971 c.734 Â§8; 2003 c.749 Â§6]

Â Â Â Â Â  183.400 Judicial determination of validity of rule. (1) The validity of any rule may be determined upon a petition by any person to the Court of Appeals in the manner provided for review of orders in contested cases. The court shall have jurisdiction to review the validity of the rule whether or not the petitioner has first requested the agency to pass upon the validity of the rule in question, but not when the petitioner is a party to an order or a contested case in which the validity of the rule may be determined by a court.

Â Â Â Â Â  (2) The validity of any applicable rule may also be determined by a court, upon review of an order in any manner provided by law or pursuant to ORS 183.480 or upon enforcement of such rule or order in the manner provided by law.

Â Â Â Â Â  (3) Judicial review of a rule shall be limited to an examination of:

Â Â Â Â Â  (a) The rule under review;

Â Â Â Â Â  (b) The statutory provisions authorizing the rule; and

Â Â Â Â Â  (c) Copies of all documents necessary to demonstrate compliance with applicable rulemaking procedures.

Â Â Â Â Â  (4) The court shall declare the rule invalid only if it finds that the rule:

Â Â Â Â Â  (a) Violates constitutional provisions;

Â Â Â Â Â  (b) Exceeds the statutory authority of the agency; or

Â Â Â Â Â  (c) Was adopted without compliance with applicable rulemaking procedures.

Â Â Â Â Â  (5) In the case of disputed allegations of irregularities in procedure which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact. The courtÂs review of the masterÂs findings of fact shall be de novo on the evidence.

Â Â Â Â Â  (6) The court shall not declare a rule invalid solely because it was adopted without compliance with applicable rulemaking procedures after a period of two years after the date the rule was filed in the office of the Secretary of State, if the agency attempted to comply with those procedures and its failure to do so did not substantially prejudice the interests of the parties. [1957 c.717 Â§6; 1971 c.734 Â§9; 1975 c.759 Â§9; 1979 c.593 Â§17; 1987 c.861 Â§3]

Â Â Â Â Â  183.405 Agency review of rules. (1) Not later than five years after adopting a rule, an agency shall review the rule for the purpose of determining:

Â Â Â Â Â  (a) Whether the rule has had the intended effect;

Â Â Â Â Â  (b) Whether the anticipated fiscal impact of the rule was underestimated or overestimated;

Â Â Â Â Â  (c) Whether subsequent changes in the law require that the rule be repealed or amended; and

Â Â Â Â Â  (d) Whether there is continued need for the rule.

Â Â Â Â Â  (2) An agency shall utilize available information in complying with the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) If an agency appoints an advisory committee pursuant to ORS 183.333 for consideration of a rule subject to the requirements of this section, the agency shall provide the advisory committee with a report on a review of the rule conducted under this section.

Â Â Â Â Â  (4) The provisions of this section do not apply to the amendment or repeal of a rule.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Rules adopted to implement court orders or the settlement of civil proceedings;

Â Â Â Â Â  (b) Rules that adopt federal laws or rules by reference;

Â Â Â Â Â  (c) Rules adopted to implement legislatively approved fee changes; or

Â Â Â Â Â  (d) Rules adopted to correct errors or omissions. [2005 c.807 Â§3]

Â Â Â Â Â  Note: 183.405 was added to and made a part of 183.325 to 183.410 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.410 Agency determination of applicability of rule or statute to petitioner; effect; judicial review. On petition of any interested person, any agency may in its discretion issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforceable by it. A declaratory ruling is binding between the agency and the petitioner on the state of facts alleged, unless it is altered or set aside by a court. However, the agency may, where the ruling is adverse to the petitioner, review the ruling and alter it if requested by the petitioner. Binding rulings provided by this section are subject to review in the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. The Attorney General shall prescribe by rule the form for such petitions and the procedure for their submission, consideration and disposition. The petitioner shall have the right to submit briefs and present oral argument at any declaratory ruling proceeding held pursuant to this section. [1957 c.717 Â§7; 1971 c.734 Â§10; 1973 c.612 Â§5]

(Contested Cases)

Â Â Â Â Â  183.411 Delegation of final order authority. Unless otherwise provided by law, an agency may delegate authority to enter a final order in a proceeding or class of proceedings to an officer or employee of the agency, or to a class of officers or employees of the agency. A delegation of authority under this section must be made in writing before the issuance of any order pursuant to the delegation and must be retained in the agencyÂs records. [2007 c.116 Â§2]

Â Â Â Â Â  Note: 183.411 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.413 Notice to parties before hearing of rights and procedure; failure to provide notice. (1) The Legislative Assembly finds that parties to a contested case hearing have a right to be informed as to the procedures by which contested cases are heard by state agencies, their rights in hearings before state agencies, the import and effect of hearings before state agencies and their rights and remedies with respect to actions taken by state agencies. Accordingly, it is the purpose of subsections (2) and (3) of this section to set forth certain requirements of state agencies so that parties to contested case hearings shall be fully informed as to these matters when exercising their rights before state agencies.

Â Â Â Â Â  (2) Prior to the commencement of a contested case hearing before any agency including those agencies identified in ORS 183.315, the agency shall serve personally or by mail a written notice to each party to the hearing that includes the following:

Â Â Â Â Â  (a) The time and place of the hearing.

Â Â Â Â Â  (b) A statement of the authority and jurisdiction under which the hearing is to be held.

Â Â Â Â Â  (c) A statement that generally identifies the issues to be considered at the hearing.

Â Â Â Â Â  (d) A statement indicating that the party may be represented by counsel and that legal aid organizations may be able to assist a party with limited financial resources.

Â Â Â Â Â  (e) A statement that the party has the right to respond to all issues properly before the presiding officer and present evidence and witnesses on those issues.

Â Â Â Â Â  (f) A statement indicating whether discovery is permitted and, if so, how discovery may be requested.

Â Â Â Â Â  (g) A general description of the hearing procedure including the order of presentation of evidence, what kinds of evidence are admissible, whether objections may be made to the introduction of evidence and what kind of objections may be made and an explanation of the burdens of proof or burdens of going forward with the evidence.

Â Â Â Â Â  (h) Whether a record will be made of the proceedings and the manner of making the record and its availability to the parties.

Â Â Â Â Â  (i) The function of the record-making with respect to the perpetuation of the testimony and evidence and with respect to any appeal from the determination or order of the agency.

Â Â Â Â Â  (j) Whether an attorney will represent the agency in the matters to be heard and whether the parties ordinarily and customarily are represented by an attorney.

Â Â Â Â Â  (k) The title and function of the person presiding at the hearing with respect to the decision process, including, but not limited to, the manner in which the testimony and evidence taken by the person presiding at the hearing are reviewed, the effect of that personÂs determination, who makes the final determination on behalf of the agency, whether the person presiding at the hearing is or is not an employee, officer or other representative of the agency and whether that person has the authority to make a final independent determination.

Â Â Â Â Â  (L) In the event a party is not represented by an attorney, whether the party may during the course of proceedings request a recess if at that point the party determines that representation by an attorney is necessary to the protection of the partyÂs rights.

Â Â Â Â Â  (m) Whether there exists an opportunity for an adjournment at the end of the hearing if the party then determines that additional evidence should be brought to the attention of the agency and the hearing reopened.

Â Â Â Â Â  (n) Whether there exists an opportunity after the hearing and prior to the final determination or order of the agency to review and object to any proposed findings of fact, conclusions of law, summary of evidence or recommendations of the officer presiding at the hearing.

Â Â Â Â Â  (o) A description of the appeal process from the determination or order of the agency.

Â Â Â Â Â  (3) The failure of an agency to give notice of any item specified in subsection (2) of this section does not invalidate any determination or order of the agency unless upon an appeal from or review of the determination or order a court finds that the failure affects the substantial rights of the complaining party. In the event of such a finding, the court shall remand the matter to the agency for a reopening of the hearing and shall direct the agency as to what steps it shall take to remedy the prejudice to the rights of the complaining party. [1979 c.593 Â§Â§37,38,39; 1995 c.79 Â§63; 2007 c.288 Â§1]

Â Â Â Â Â  Note: See note under 183.417.

Â Â Â Â Â  183.415 Notice of right to hearing. (1) The Legislative Assembly finds that persons affected by actions taken by state agencies have a right to be informed of their rights and remedies with respect to the actions.

Â Â Â Â Â  (2) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice, served personally or by registered or certified mail.

Â Â Â Â Â  (3) Notice under this section must include:

Â Â Â Â Â  (a) A statement of the partyÂs right to hearing, with a description of the procedure and time to request a hearing, or a statement of the time and place of the hearing;

Â Â Â Â Â  (b) A statement of the authority and jurisdiction under which the hearing is to be held;

Â Â Â Â Â  (c) A reference to the particular sections of the statutes and rules involved;

Â Â Â Â Â  (d) A short and plain statement of the matters asserted or charged; and

Â Â Â Â Â  (e) A statement indicating whether and under what circumstances an order by default may be entered. [1971 c.734 Â§13; 1979 c.593 Â§18; 1985 c.757 Â§1; 1997 c.837 Â§2; 1999 c.849 Â§Â§27,28; 2003 c.75 Â§29; 2007 c.288 Â§2]

Â Â Â Â Â  Note: See note under 183.417.

Â Â Â Â Â  183.417 Procedure in contested case hearing. (1) In a contested case proceeding, the parties may elect to be represented by counsel and to respond and present evidence and argument on all issues properly before the presiding officer in the proceeding.

Â Â Â Â Â  (2) Agencies may adopt rules of procedure governing participation in contested case proceedings by persons appearing as limited parties.

Â Â Â Â Â  (3)(a) Unless prohibited by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default. Informal settlement may be made in license revocation proceedings by written agreement of the parties and the agency consenting to a suspension, fine or other form of intermediate sanction.

Â Â Â Â Â  (b) Any informal disposition of a contested case, other than an informal disposition by default, must be in writing and signed by the party or parties to the contested case. The agency shall incorporate that disposition into a final order. An order under this paragraph is not subject to ORS 183.470. The agency shall deliver or mail a copy of the order to each party and to the attorney of record if the party is represented. An order that incorporates the informal disposition is a final order in a contested case, but is not subject to judicial review. A party may petition the agency to set aside a final order that incorporates the informal disposition on the ground that the informal disposition was obtained by fraud or duress.

Â Â Â Â Â  (4) An order adverse to a party may be issued upon default only if a prima facie case is made on the record. The record on a default order includes all materials submitted by the party. The record on a default order may be made at the time of issuance of the order. If the record on the default order consists solely of an application and other materials submitted by the party, the agency shall so note in the order.

Â Â Â Â Â  (5) At the commencement of a contested case hearing, the officer presiding at the hearing shall explain the issues involved in the hearing and the matters that the parties must either prove or disprove.

Â Â Â Â Â  (6) Testimony at a contested case hearing shall be taken upon oath or affirmation of the witness. The officer presiding at the hearing shall administer oaths or affirmations to witnesses.

Â Â Â Â Â  (7) The officer presiding at the hearing shall place on the record a statement of the substance of any written or oral ex parte communication on a fact in issue made to the officer during the pendency of the proceeding and notify the parties of the communication and of their right to rebut the communication. If an ex parte communication is made to an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605, the administrative law judge must comply with ORS 183.685.

Â Â Â Â Â  (8) The officer presiding at the hearing shall ensure that the record developed at the hearing shows a full and fair inquiry into the facts necessary for consideration of all issues properly before the presiding officer in the case and the correct application of the law to those facts.

Â Â Â Â Â  (9) The record in a contested case shall include:

Â Â Â Â Â  (a) All pleadings, motions and intermediate rulings.

Â Â Â Â Â  (b) Evidence received or considered.

Â Â Â Â Â  (c) Stipulations.

Â Â Â Â Â  (d) A statement of matters officially noticed.

Â Â Â Â Â  (e) Questions and offers of proof, objections and rulings thereon.

Â Â Â Â Â  (f) A statement of any ex parte communication that must be disclosed under subsection (7) of this section and that was made to the officer presiding at the hearing.

Â Â Â Â Â  (g) Proposed findings and exceptions.

Â Â Â Â Â  (h) Any proposed, intermediate or final order prepared by the agency or an administrative law judge.

Â Â Â Â Â  (10) A verbatim oral, written or mechanical record shall be made of all motions, rulings and testimony in a contested case proceeding. The record need not be transcribed unless requested for purposes of rehearing or court review. The agency may charge the party requesting transcription the cost of a copy of transcription, unless the party files an appropriate affidavit of indigency. Upon petition, a court having jurisdiction to review under ORS 183.480 may reduce or eliminate the charge upon finding that it is equitable to do so, or that matters of general interest would be determined by review of the order of the agency. [2007 c.288 Â§4]

Â Â Â Â Â  Note: Section 19, chapter 288, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 19. Section 4 of this 2007 Act [ORS 183.417] and the amendments to ORS 35.520, 58.355, 161.346, 181.661, 183.310, 183.315, 183.413, 183.415, 183.480, 279B.425, 279C.450, 351.088, 352.360, 701.145, 776.129 and 813.410 by sections 1, 2 and 5 to 18 of this 2007 Act apply only to contested case proceedings commenced by the giving of notice as described in ORS 183.415 on or after the effective date of this 2007 Act [January 1, 2008]. Any contested case proceeding commenced by the giving of notice as described in ORS 183.415 before the effective date of this 2007 Act shall continue to be governed by ORS 35.520, 58.355, 161.346, 181.661, 183.310, 183.315, 183.413, 183.415, 183.480, 279B.425, 279C.450, 351.088, 352.360, 701.145, 776.129 and 813.410, as in effect immediately before the effective date of this 2007 Act. [2007 c.288 Â§19]

Â Â Â Â Â  183.418 [1973 c.386 Â§6; 1989 c.224 Â§11; 1991 c.750 Â§5; repealed by 1999 c.1041 Â§9]

Â Â Â Â Â  183.420 [1957 c.717 Â§8 (1); repealed by 1971 c.734 Â§21]

Â Â Â Â Â  183.421 [1991 c.750 Â§4; repealed by 1999 c.1041 Â§9]

Â Â Â Â Â  183.425 Depositions or subpoena of material witness; discovery. (1) On petition of any party to a contested case, or upon the agencyÂs own motion, the agency may order that the testimony of any material witness may be taken by deposition in the manner prescribed by law for depositions in civil actions. Depositions may also be taken by the use of audio or audio-visual recordings. The petition shall set forth the name and address of the witness whose testimony is desired, a showing of the materiality of the testimony of the witness, and a request for an order that the testimony of such witness be taken before an officer named in the petition for that purpose. If the witness resides in this state and is unwilling to appear, the agency may issue a subpoena as provided in ORS 183.440, requiring the appearance of the witness before such officer.

Â Â Â Â Â  (2) An agency may, by rule, prescribe other methods of discovery which may be used in proceedings before the agency. [1971 c.734 Â§14; 1975 c.759 Â§11; 1979 c.593 Â§19; 1997 c.837 Â§6]

Â Â Â Â Â  183.430 Hearing on refusal to renew license; exceptions. (1) In the case of any license which must be periodically renewed, where the licensee has made timely application for renewal in accordance with the rules of the agency, such license shall not be deemed to expire, despite any stated expiration date thereon, until the agency concerned has issued a formal order of grant or denial of such renewal. In case an agency proposes to refuse to renew such license, upon demand of the licensee, the agency must grant hearing as provided by this chapter before issuance of order of refusal to renew. This subsection does not apply to any emergency or temporary permit or license.

Â Â Â Â Â  (2) In any case where the agency finds a serious danger to the public health or safety and sets forth specific reasons for such findings, the agency may suspend or refuse to renew a license without hearing, but if the licensee demands a hearing within 90 days after the date of notice to the licensee of such suspension or refusal to renew, then a hearing must be granted to the licensee as soon as practicable after such demand, and the agency shall issue an order pursuant to such hearing as required by this chapter confirming, altering or revoking its earlier order. Such a hearing need not be held where the order of suspension or refusal to renew is accompanied by or is pursuant to, a citation for violation which is subject to judicial determination in any court of this state, and the order by its terms will terminate in case of final judgment in favor of the licensee. [1957 c.717 Â§8 (3), (4); 1965 c.212 Â§1; 1971 c.734 Â§11]

Â Â Â Â Â  183.435 Period allowed to request hearing for license refusal on grounds other than test or inspection results. When an agency refuses to issue a license required to pursue any commercial activity, trade, occupation or profession if the refusal is based on grounds other than the results of a test or inspection that agency shall grant the person requesting the license 60 days from notification of the refusal to request a hearing. [Formerly 670.285]

Â Â Â Â Â  183.440 Subpoenas in contested cases. (1) An agency may issue subpoenas on its own motion in a contested case. In addition, an agency or hearing officer in a contested case may issue subpoenas upon the request of a party to a contested case upon a showing of general relevance and reasonable scope of the evidence sought. A party entitled to have witnesses on behalf of the party may have subpoenas issued by an attorney of record of the party, subscribed by the signature of the attorney. Witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the agency, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2).

Â Â Â Â Â  (2) If any person fails to comply with any subpoena so issued or any party or witness refuses to testify on any matters on which the party or witness may be lawfully interrogated, the judge of the circuit court of any county, on the application of the hearing officer, the agency or the party requesting the issuance of or issuing the subpoena, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1957 c.717 Â§8 (2); 1971 c.734 Â§12; 1979 c.593 Â§20; 1981 c.174 Â§4; 1989 c.980 Â§10a; 1997 c.837 Â§3; 1999 c.849 Â§30]

Â Â Â Â Â  183.445 Subpoena by agency or attorney of record of party when agency not subject to ORS 183.440. (1) In any proceeding before an agency not subject to ORS 183.440 in which a party is entitled to have subpoenas issued for the appearance of witnesses on behalf of the party, a subpoena may be issued by an attorney of record of the party, subscribed by the signature of the attorney. A subpoena issued by an attorney of record may be enforced in the same manner as a subpoena issued by the agency.

Â Â Â Â Â  (2) In any proceeding before an agency not subject to ORS 183.440 in which a party is entitled to have subpoenas issued by the agency to compel the appearance of witnesses on behalf of the party, the agency may issue subpoenas on its own motion. [1981 c.174 Â§6; 1997 c.837 Â§4; 1999 c.849 Â§32]

Â Â Â Â Â  183.450 Evidence in contested cases. In contested cases:

Â Â Â Â Â  (1) Irrelevant, immaterial or unduly repetitious evidence shall be excluded but erroneous rulings on evidence shall not preclude agency action on the record unless shown to have substantially prejudiced the rights of a party. All other evidence of a type commonly relied upon by reasonably prudent persons in conduct of their serious affairs shall be admissible. Agencies and hearing officers shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Any part of the evidence may be received in written form.

Â Â Â Â Â  (2) All evidence shall be offered and made a part of the record in the case, and except for matters stipulated to and except as provided in subsection (4) of this section no other factual information or evidence shall be considered in the determination of the case. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. The burden of presenting evidence to support a fact or position in a contested case rests on the proponent of the fact or position.

Â Â Â Â Â  (3) Every party shall have the right of cross-examination of witnesses who testify and shall have the right to submit rebuttal evidence. Persons appearing in a limited party status shall participate in the manner and to the extent prescribed by rule of the agency.

Â Â Â Â Â  (4) The hearing officer and agency may take notice of judicially cognizable facts, and may take official notice of general, technical or scientific facts within the specialized knowledge of the hearing officer or agency. Parties shall be notified at any time during the proceeding but in any event prior to the final decision of material officially noticed and they shall be afforded an opportunity to contest the facts so noticed. The hearing officer and agency may utilize the hearing officerÂs or agencyÂs experience, technical competence and specialized knowledge in the evaluation of the evidence presented.

Â Â Â Â Â  (5) No sanction shall be imposed or order be issued except upon consideration of the whole record or such portions thereof as may be cited by any party, and as supported by, and in accordance with, reliable, probative and substantial evidence. [1957 c.717 Â§9; 1971 c.734 Â§15; 1975 c.759 Â§12; 1977 c.798 Â§3; 1979 c.593 Â§21; 1987 c.833 Â§1; 1995 c.272 Â§5; 1997 c.391 Â§1; 1997 c.801 Â§76; 1999 c.448 Â§5; 1999 c.849 Â§34]

Â Â Â Â Â  183.452 Representation of agencies at contested case hearings. (1) Agencies may, at their discretion, be represented at contested case hearings by the Attorney General.

Â Â Â Â Â  (2) Notwithstanding ORS 9.160, 9.320 and ORS chapter 180, and unless otherwise authorized by another law, an agency may be represented at contested case hearings by an officer or employee of the agency if:

Â Â Â Â Â  (a) The Attorney General has consented to the representation of the agency by an agency representative in the particular hearing or in the class of hearings that includes the particular hearing; and

Â Â Â Â Â  (b) The agency, by rule, has authorized an agency representative to appear on its behalf in the particular type of hearing being conducted.

Â Â Â Â Â  (3) An agency representative acting under the provisions of this section may not give legal advice to an agency, and may not present legal argument in contested case hearings, except to the extent authorized by subsection (4) of this section.

Â Â Â Â Â  (4) The officer presiding at a contested case hearing in which an agency representative appears under the provisions of this section may allow the agency representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

Â Â Â Â Â  (a) Application of statutes and rules to the facts in the contested case;

Â Â Â Â Â  (b) Actions taken by the agency in the past in similar situations;

Â Â Â Â Â  (c) Literal meaning of the statutes or rules at issue in the contested case;

Â Â Â Â Â  (d) Admissibility of evidence; and

Â Â Â Â Â  (e) Proper procedures to be used in the contested case hearing.

Â Â Â Â Â  (5) Upon judicial review, no limitation imposed under this section on an agency representative is the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a party.

Â Â Â Â Â  (6) The Attorney General may prepare model rules for agency representatives authorized under this section. [1999 c.448 Â§3]

Â Â Â Â Â  Note: 183.452 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.455 [1987 c.259 Â§3; repealed by 1999 c.448 Â§10]

Â Â Â Â Â  183.457 Representation of persons other than agencies participating in contested case hearings. (1) Notwithstanding ORS 8.690, 9.160 and 9.320, and unless otherwise authorized by another law, a person participating in a contested case hearing conducted by an agency described in this subsection may be represented by an attorney or by an authorized representative subject to the provisions of subsection (2) of this section. The Attorney General shall prepare model rules for proceedings with lay representation that do not have the effect of precluding lay representation. No rule adopted by a state agency shall have the effect of precluding lay representation. The agencies before which an authorized representative may appear are:

Â Â Â Â Â  (a) The State Landscape Contractors Board in the administration of the Landscape Contractors Law.

Â Â Â Â Â  (b) The State Department of Energy and the Energy Facility Siting Council.

Â Â Â Â Â  (c) The Environmental Quality Commission and the Department of Environmental Quality.

Â Â Â Â Â  (d) The Department of Consumer and Business Services for proceedings in which an insured appears pursuant to ORS 737.505.

Â Â Â Â Â  (e) The Department of Consumer and Business Services and any other agency for the purpose of proceedings to enforce the state building code, as defined by ORS 455.010.

Â Â Â Â Â  (f) The State Fire Marshal in the Department of State Police.

Â Â Â Â Â  (g) The Department of State Lands for proceedings regarding the issuance or denial of fill or removal permits under ORS 196.800 to 196.825.

Â Â Â Â Â  (h) The Public Utility Commission.

Â Â Â Â Â  (i) The Water Resources Commission and the Water Resources Department.

Â Â Â Â Â  (j) The Land Conservation and Development Commission and the Department of Land Conservation and Development.

Â Â Â Â Â  (k) The State Department of Agriculture, for purposes of hearings under ORS 215.705.

Â Â Â Â Â  (L) The Bureau of Labor and Industries.

Â Â Â Â Â  (2) A person participating in a contested case hearing as provided in subsection (1) of this section may appear by an authorized representative if:

Â Â Â Â Â  (a) The agency conducting the contested case hearing has determined that appearance of such a person by an authorized representative will not hinder the orderly and timely development of the record in the type of contested case hearing being conducted;

Â Â Â Â Â  (b) The agency conducting the contested case hearing allows, by rule, authorized representatives to appear on behalf of such participants in the type of contested case hearing being conducted; and

Â Â Â Â Â  (c) The officer presiding at the contested case hearing may exercise discretion to limit an authorized representativeÂs presentation of evidence, examination and cross-examination of witnesses, or presentation of factual arguments to ensure the orderly and timely development of the hearing record, and shall not allow an authorized representative to present legal arguments except to the extent authorized under subsection (3) of this section.

Â Â Â Â Â  (3) The officer presiding at a contested case hearing in which an authorized representative appears under the provisions of this section may allow the authorized representative to present evidence, examine and cross-examine witnesses, and make arguments relating to the:

Â Â Â Â Â  (a) Application of statutes and rules to the facts in the contested case;

Â Â Â Â Â  (b) Actions taken by the agency in the past in similar situations;

Â Â Â Â Â  (c) Literal meaning of the statutes or rules at issue in the contested case;

Â Â Â Â Â  (d) Admissibility of evidence; and

Â Â Â Â Â  (e) Proper procedures to be used in the contested case hearing.

Â Â Â Â Â  (4) Upon judicial review, no limitation imposed by an agency presiding officer on the participation of an authorized representative shall be the basis for reversal or remand of agency action unless the limitation resulted in substantial prejudice to a person entitled to judicial review of the agency action.

Â Â Â Â Â  (5) For the purposes of this section, Âauthorized representativeÂ means a member of a participating partnership, an authorized officer or regular employee of a participating corporation, association or organized group, or an authorized officer or employee of a participating governmental authority other than a state agency. [1987 c.833 Â§3; 1989 c.453 Â§2; 1993 c.186 Â§4; 1995 c.102 Â§1; 1999 c.448 Â§1; 1999 c.599 Â§1]

Â Â Â Â Â  Note: 183.457 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.458 Nonattorney representation of parties in certain contested case hearings. (1) Notwithstanding any other provision of law, in any contested case hearing before a state agency involving child support or public assistance as defined in ORS 411.010, a party may be represented by any of the following persons:

Â Â Â Â Â  (a) An authorized representative who is an employee of a nonprofit legal services program that receives funding pursuant to ORS 9.572. The authorized representative must be supervised by an attorney also employed by a legal services program.

Â Â Â Â Â  (b) An authorized representative who is an employee of the system described in ORS 192.517 (1). The authorized representative must be supervised by an attorney also employed by the system.

Â Â Â Â Â  (2) In any contested case hearing before a state agency involving child support, a party may be represented by a law student who is:

Â Â Â Â Â  (a) Handling the child support matter as part of a law school clinical program in which the student is enrolled; and

Â Â Â Â Â  (b) Supervised by an attorney employed by the program.

Â Â Â Â Â  (3) A person authorized to represent a party under this section may present evidence in the proceeding, examine and cross-examine witnesses and present factual and legal arguments in the proceeding. [1999 c.448 Â§4; 2003 c.14 Â§86; 2005 c.498 Â§6]

Â Â Â Â Â  Note: 183.458 was added to and made a part of 183.413 to 183.470 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.460 Examination of evidence by agency. Whenever in a contested case a majority of the officials of the agency who are to render the final order have not heard the case or considered the record, the order, if adverse to a party other than the agency itself, shall not be made until a proposed order, including findings of fact and conclusions of law, has been served upon the parties and an opportunity has been afforded to each party adversely affected to file exceptions and present argument to the officials who are to render the decision. [1957 c.717 Â§10; 1971 c.734 Â§16; 1975 c.759 Â§13]

Â Â Â Â Â  183.462 Agency statement of ex parte communications; notice. The agency shall place on the record a statement of the substance of any written or oral ex parte communications on a fact in issue made to the agency during its review of a contested case. The agency shall notify all parties of such communications and of their right to rebut the substance of the ex parte communications on the record. [1979 c.593 Â§36c]

Â Â Â Â Â  183.464 Proposed order by hearing officer; amendment by agency; exemptions. (1) Except as otherwise provided in subsections (1) to (4) of this section, unless a hearing officer is authorized or required by law or agency rule to issue a final order, the hearing officer shall prepare and serve on the agency and all parties to a contested case hearing a proposed order, including recommended findings of fact and conclusions of law. The proposed order shall become final after the 30th day following the date of service of the proposed order, unless the agency within that period issues an amended order.

Â Â Â Â Â  (2) An agency may by rule specify a period of time after which a proposed order will become final that is different from that specified in subsection (1) of this section.

Â Â Â Â Â  (3) If an agency determines that additional time will be necessary to allow the agency adequately to review a proposed order in a contested case, the agency may extend the time after which the proposed order will become final by a specified period of time. The agency shall notify the parties to the hearing of the period of extension.

Â Â Â Â Â  (4) Subsections (1) to (4) of this section do not apply to the Public Utility Commission or the Energy Facility Siting Council.

Â Â Â Â Â  (5) The Governor may exempt any agency or any class of contested case hearings before an agency from the requirements in whole or part of subsections (1) to (4) of this section by executive order. The executive order shall contain a statement of the reasons for the exemption. [1979 c.593 Â§Â§36,36b; 1995 c.79 Â§64; 2001 c.104 Â§64]

Â Â Â Â Â  183.470 Orders in contested cases. In a contested case:

Â Â Â Â Â  (1) Every order adverse to a party to the proceeding shall be in writing or stated in the record and may be accompanied by an opinion.

Â Â Â Â Â  (2) A final order shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the underlying facts supporting the findings as to each contested issue of fact and as to each ultimate fact required to support the agencyÂs order.

Â Â Â Â Â  (3) The agency shall notify the parties to a proceeding of a final order by delivering or mailing a copy of the order and any accompanying findings and conclusions to each party or, if applicable, the partyÂs attorney of record.

Â Â Â Â Â  (4) Every final order shall include a citation of the statutes under which the order may be appealed. [1957 c.717 Â§11; 1971 c.734 Â§17; 1979 c.593 Â§22]

(Judicial Review)

Â Â Â Â Â  183.480 Judicial review of agency orders. (1) Except as provided in ORS 183.417 (3)(b), any person adversely affected or aggrieved by an order or any party to an agency proceeding is entitled to judicial review of a final order, whether such order is affirmative or negative in form. A petition for rehearing or reconsideration need not be filed as a condition of judicial review unless specifically otherwise provided by statute or agency rule.

Â Â Â Â Â  (2) Judicial review of final orders of agencies shall be solely as provided by ORS 183.482, 183.484, 183.490 and 183.500.

Â Â Â Â Â  (3) No action or suit shall be maintained as to the validity of any agency order except a final order as provided in this section and ORS 183.482, 183.484, 183.490 and 183.500 or except upon showing that the agency is proceeding without probable cause, or that the party will suffer substantial and irreparable harm if interlocutory relief is not granted.

Â Â Â Â Â  (4) Judicial review of orders issued pursuant to ORS 813.410 shall be as provided by ORS 813.410. [1957 c.717 Â§12; 1963 c.449 Â§1; 1971 c.734 Â§18; 1975 c.759 Â§14; 1979 c.593 Â§23; 1983 c.338 Â§901; 1985 c.757 Â§4; 1997 c.837 Â§5; 2007 c.288 Â§11]

Â Â Â Â Â  Note: See note under 183.417.

Â Â Â Â Â  183.482 Jurisdiction for review of contested cases; procedure; scope of court authority. (1) Jurisdiction for judicial review of contested cases is conferred upon the Court of Appeals. Proceedings for review shall be instituted by filing a petition in the Court of Appeals. The petition shall be filed within 60 days only following the date the order upon which the petition is based is served unless otherwise provided by statute. If a petition for rehearing has been filed, then the petition for review shall be filed within 60 days only following the date the order denying the petition for rehearing is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such cases, petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (2) The petition shall state the nature of the order the petitioner desires reviewed, and shall state whether the petitioner was a party to the administrative proceeding, was denied status as a party or is seeking judicial review as a person adversely affected or aggrieved by the agency order. In the latter case, the petitioner shall, by supporting affidavit, state the facts showing how the petitioner is adversely affected or aggrieved by the agency order. Before deciding the issues raised by the petition for review, the Court of Appeals shall decide, from facts set forth in the affidavit, whether or not the petitioner is entitled to petition as an adversely affected or an aggrieved person. Copies of the petition shall be served by registered or certified mail upon the agency, and all other parties of record in the agency proceeding.

Â Â Â Â Â  (3)(a) The filing of the petition shall not stay enforcement of the agency order, but the agency may do so upon a showing of:

Â Â Â Â Â  (A) Irreparable injury to the petitioner; and

Â Â Â Â Â  (B) A colorable claim of error in the order.

Â Â Â Â Â  (b) When a petitioner makes the showing required by paragraph (a) of this subsection, the agency shall grant the stay unless the agency determines that substantial public harm will result if the order is stayed. If the agency denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that would result from the granting of the stay.

Â Â Â Â Â  (c) When the agency grants a stay, the agency may impose such reasonable conditions as the giving of a bond, irrevocable letter of credit or other undertaking and that the petitioner file all documents necessary to bring the matter to issue before the Court of Appeals within specified reasonable periods of time.

Â Â Â Â Â  (d) Agency denial of a motion for stay is subject to review by the Court of Appeals under such rules as the court may establish.

Â Â Â Â Â  (4) Within 30 days after service of the petition, or within such further time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the cost of the record shall not be taxed to the petitioner or any intervening party. However, the court may tax such costs and the cost of agency transcription of record to a party filing a frivolous petition for review.

Â Â Â Â Â  (5) If, on review of a contested case, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon such conditions as the court deems proper. The agency may modify its findings and order by reason of the additional evidence and shall, within a time to be fixed by the court, file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or orders, or its certificate that the agency elects to stand on its original findings and order, as the case may be.

Â Â Â Â Â  (6) At any time subsequent to the filing of the petition for review and prior to the date set for hearing the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, the agency shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

Â Â Â Â Â  (7) Review of a contested case shall be confined to the record, and the court shall not substitute its judgment for that of the agency as to any issue of fact or agency discretion. In the case of disputed allegations of irregularities in procedure before the agency not shown in the record which, if proved, would warrant reversal or remand, the Court of Appeals may refer the allegations to a master appointed by the court to take evidence and make findings of fact upon them. The court shall remand the order for further agency action if the court finds that either the fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure, including a failure by the presiding officer to comply with the requirements of ORS 183.417 (8).

Â Â Â Â Â  (8)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, the court shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (b) The court shall remand the order to the agency if the court finds the agencyÂs exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (c) The court shall set aside or remand the order if the court finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding. [1975 c.759 Â§15; 1977 c.798 Â§4; 1979 c.593 Â§24; 1985 c.757 Â§2; 1989 c.453 Â§1; 1991 c.331 Â§44; 2007 c.659 Â§Â§2,5]

Â Â Â Â Â  183.484 Jurisdiction for review of orders other than contested cases; procedure; scope of court authority. (1) Jurisdiction for judicial review of orders other than contested cases is conferred upon the Circuit Court for
Marion
County
and upon the circuit court for the county in which the petitioner resides or has a principal business office. Proceedings for review under this section shall be instituted by filing a petition in the Circuit Court for
Marion
County
or the circuit court for the county in which the petitioner resides or has a principal business office.

Â Â Â Â Â  (2) Petitions for review shall be filed within 60 days only following the date the order is served, or if a petition for reconsideration or rehearing has been filed, then within 60 days only following the date the order denying such petition is served. If the agency does not otherwise act, a petition for rehearing or reconsideration shall be deemed denied the 60th day following the date the petition was filed, and in such case petition for judicial review shall be filed within 60 days only following such date. Date of service shall be the date on which the agency delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (3) The petition shall state the nature of the petitionerÂs interest, the facts showing how the petitioner is adversely affected or aggrieved by the agency order and the ground or grounds upon which the petitioner contends the order should be reversed or remanded. The review shall proceed and be conducted by the court without a jury.

Â Â Â Â Â  (4) At any time subsequent to the filing of the petition for review and prior to the date set for hearing, the agency may withdraw its order for purposes of reconsideration. If an agency withdraws an order for purposes of reconsideration, it shall, within such time as the court may allow, affirm, modify or reverse its order. If the petitioner is dissatisfied with the agency action after withdrawal for purposes of reconsideration, the petitioner may refile the petition for review and the review shall proceed upon the revised order. An amended petition for review shall not be required if the agency, on reconsideration, affirms the order or modifies the order with only minor changes. If an agency withdraws an order for purposes of reconsideration and modifies or reverses the order in favor of the petitioner, the court shall allow the petitioner costs, but not attorney fees, to be paid from funds available to the agency.

Â Â Â Â Â  (5)(a) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, it shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (b) The court shall remand the order to the agency if it finds the agencyÂs exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position, or a prior agency practice, if the inconsistency is not explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (c) The court shall set aside or remand the order if it finds that the order is not supported by substantial evidence in the record. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding.

Â Â Â Â Â  (6) In the case of reversal the court shall make special findings of fact based upon the evidence in the record and conclusions of law indicating clearly all aspects in which the agencyÂs order is erroneous. [1975 c.759 Â§16; 1979 c.284 Â§121; 1979 c.593 Â§25a; 1985 c.757 Â§3; 1999 c.113 Â§1]

Â Â Â Â Â  183.485 Decision of court on review of contested case. (1) The court having jurisdiction for judicial review of contested cases shall direct its decision, including its judgment, to the agency issuing the order being reviewed and may direct that its judgment be delivered to the circuit court for any county designated by the prevailing party for entry in the circuit courtÂs register.

Â Â Â Â Â  (2) Upon receipt of the courtÂs decision, including the judgment, the clerk of the circuit court shall enter a judgment in the register of the court pursuant to the direction of the court to which the appeal is made. [1973 c.612 Â§7; 1981 c.178 Â§11; 1985 c.540 Â§39; 2003 c.576 Â§193]

Â Â Â Â Â  183.486 Form and scope of decision of reviewing court. (1) The reviewing courtÂs decision under ORS 183.482 or 183.484 may be mandatory, prohibitory, or declaratory in form, and it shall provide whatever relief is appropriate irrespective of the original form of the petition. The court may:

Â Â Â Â Â  (a) Order agency action required by law, order agency exercise of discretion when required by law, set aside agency action, remand the case for further agency proceedings or decide the rights, privileges, obligations, requirements or procedures at issue between the parties; and

Â Â Â Â Â  (b) Order such ancillary relief as the court finds necessary to redress the effects of official action wrongfully taken or withheld.

Â Â Â Â Â  (2) If the court sets aside agency action or remands the case to the agency for further proceedings, it may make such interlocutory order as the court finds necessary to preserve the interests of any party and the public pending further proceedings or agency action.

Â Â Â Â Â  (3) Unless the court finds a ground for setting aside, modifying, remanding, or ordering agency action or ancillary relief under a specified provision of this section, it shall affirm the agency action. [1979 c.593 Â§27]

Â Â Â Â Â  183.490 Agency may be compelled to act. The court may, upon petition as described in ORS 183.484, compel an agency to act where it has unlawfully refused to act or make a decision or unreasonably delayed taking action or making a decision. [1957 c.717 Â§13; 1979 c.593 Â§28]

Â Â Â Â Â  183.495 [1975 c.759 Â§16a; repealed by 1985 c.757 Â§7]

Â Â Â Â Â  183.497 Awarding costs and attorney fees when finding for petitioner. (1) In a judicial proceeding designated under subsection (2) of this section the court:

Â Â Â Â Â  (a) May, in its discretion, allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner.

Â Â Â Â Â  (b) Shall allow a petitioner reasonable attorney fees and costs if the court finds in favor of the petitioner and determines that the state agency acted without a reasonable basis in fact or in law; but the court may withhold all or part of the attorney fees from any allowance to a petitioner if the court finds that the state agency has proved that its action was substantially justified or that special circumstances exist that make the allowance of all or part of the attorney fees unjust.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to an administrative or judicial proceeding brought by a petitioner against a state agency, as defined in ORS 291.002, for:

Â Â Â Â Â  (a) Judicial review of a final order as provided in ORS 183.480 to 183.484;

Â Â Â Â Â  (b) Judicial review of a declaratory ruling provided in ORS 183.410; or

Â Â Â Â Â  (c) A judicial determination of the validity of a rule as provided in ORS 183.400.

Â Â Â Â Â  (3) Amounts allowed under this section for reasonable attorney fees and costs shall be paid from funds available to the state agency whose final order, declaratory ruling or rule was reviewed by the court. [1981 c.871 Â§1; 1985 c.757 Â§5]

Â Â Â Â Â  Note: 183.497 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Appeals From Circuit Courts)

Â Â Â Â Â  183.500 Appeals. Any party to the proceedings before the circuit court may appeal from the judgment of that court to the Court of Appeals. Such appeal shall be taken in the manner provided by law for appeals from the circuit court in suits in equity. [1957 c.717 Â§14; 1969 c.198 Â§76; 2003 c.576 Â§394]

(Alternative Dispute Resolution)

Â Â Â Â Â  183.502 Authority of agencies to use alternative means of dispute resolution; model rules; amendment of agreements and forms; agency alternative dispute resolution programs. (1) Unless otherwise prohibited by law, agencies may use alternative means of dispute resolution in rulemaking proceedings, contested case proceedings, judicial proceedings in which the agency is a party, and any other decision-making process in which conflicts may arise. The alternative means of dispute resolution may be arbitration, mediation or any other collaborative problem-solving process designed to encourage parties to work together to develop mutually agreeable solutions to disputes. Use of alternative means of dispute resolution by an agency does not affect the application of ORS 192.410 to 192.505 to the agency, or the application of ORS 192.610 to 192.690 to the agency.

Â Â Â Â Â  (2) An agency that elects to utilize alternative means of dispute resolution shall inform and may consult with the Mark O. Hatfield School of Government, the Department of Justice and the Oregon Department of Administrative Services in developing a policy or program for implementation of alternative means of dispute resolution.

Â Â Â Â Â  (3) The Attorney General, in consultation with the Mark O. Hatfield School of Government and the Oregon Department of Administrative Services, may develop for agencies model rules for the implementation of alternative means of dispute resolution. An agency may adopt all or part of the model rules by reference without complying with the rulemaking procedures of ORS 183.325 to 183.410. Notice of the adoption of all or part of the model rules must be filed by the agency with the Secretary of State in the manner provided by ORS 183.355 for the filing of rules.

Â Â Â Â Â  (4) When an agency reviews the standard agreements, forms for contracts and forms for applying for grants or other assistance used by the agency, the agency shall determine whether the agreements and forms should be amended to authorize and encourage the use of alternative means of dispute resolution in disputes that arise under the agreement, contract or application.

Â Â Â Â Â  (5) The Department of Justice, the Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Governor shall collaborate to increase the use of alternative dispute resolution to resolve disputes involving the State of
Oregon
by:

Â Â Â Â Â  (a) Assisting agencies to develop a policy for alternative means of dispute resolution;

Â Â Â Â Â  (b) Assisting agencies to develop or expand flexible and diverse agency programs that provide alternative means of dispute resolution; and

Â Â Â Â Â  (c) Providing assistance in the efficient and effective selection of mediators or facilitators.

Â Â Â Â Â  (6)(a) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall work cooperatively in designing the program under ORS 36.179 that is intended to provide services to, apply to or involve any state agency.

Â Â Â Â Â  (b) The Mark O. Hatfield School of Government, the Oregon Department of Administrative Services and the Department of Justice shall enter into an interagency agreement that includes, but is not limited to, provisions on appropriate roles, reporting requirements and coordination of services provided to state agencies by the Mark O. Hatfield School of Government pursuant to ORS 36.179.

Â Â Â Â Â  (c) Before providing dispute resolution services in a specific matter to a state agency under ORS 36.179, the Mark O. Hatfield School of Government shall notify the Department of Justice of any proposal to provide such services.

Â Â Â Â Â  (7) Agencies with alternative dispute resolution programs shall seek to identify cases appropriate for mediation and other means of alternative dispute resolution and to design systems and procedures to resolve those cases.

Â Â Â Â Â  (8) The purpose of the agency alternative dispute resolution programs is to:

Â Â Â Â Â  (a) Increase agency efficiency;

Â Â Â Â Â  (b) Increase public and agency satisfaction with the process and results of dispute resolution; and

Â Â Â Â Â  (c) Decrease the cost of resolving disputes.

Â Â Â Â Â  (9) An agency may use the services of an employee of another agency or of the federal government to serve as a mediator or facilitator, and may provide the services of an agency employee to another agency or to the federal government to serve as a mediator or facilitator. An agency may enter into an agreement with another agency or with the federal government to determine reimbursement for services of an employee acting as a mediator or facilitator under the provisions of this subsection. This subsection does not apply to mediation under ORS 243.650 to 243.782. [1993 c.647 Â§2; 1995 c.515 Â§2; 1997 c.706 Â§5; 1997 c.801 Â§42; 1997 c.837 Â§7; 2001 c.581 Â§2; 2003 c.791 Â§Â§27,27a; 2005 c.334 Â§Â§1,2; 2005 c.817 Â§6]

Â Â Â Â Â  Note: 183.502 was added to and made a part of ORS chapter 183 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.510 [1957 c.717 Â§16; repealed by 1971 c.734 Â§21]

(Housing Cost Impact Statement)

Â Â Â Â Â  183.530 Housing cost impact statement required for certain proposed rules. A housing cost impact statement shall be prepared upon the proposal for adoption or repeal of any rule or any amendment to an existing rule by:

Â Â Â Â Â  (1) The State Housing Council;

Â Â Â Â Â  (2) A building codes division of the Department of Consumer and Business Services or any board associated with the department with regard to rules adopted under ORS 455.610 to 455.630;

Â Â Â Â Â  (3) The Land Conservation and Development Commission;

Â Â Â Â Â  (4) The Environmental Quality Commission;

Â Â Â Â Â  (5) The Construction Contractors Board;

Â Â Â Â Â  (6) The Occupational Safety and Health Division of the Department of Consumer and Business Services; or

Â Â Â Â Â  (7) The State Department of Energy. [1995 c.652 Â§2]

Â Â Â Â Â  Note: 183.530 to 183.538 were added to and made a part of ORS chapter 183 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.534 Housing cost impact statement described; rules. (1) A housing cost impact statement is an estimate of the effect of a proposed rule or ordinance on the cost of development of a 6,000 square foot parcel and the construction of a 1,200 square foot detached single family dwelling on that parcel. The State Housing Council shall adopt rules prescribing the form to be used when preparing the estimate and other such rules necessary to the implementation of this section and ORS 183.530 and 183.538.

Â Â Â Â Â  (2) A housing cost impact statement:

Â Â Â Â Â  (a) For an agency listed in ORS 183.530 shall be incorporated in the:

Â Â Â Â Â  (A) Fiscal impact statement required by ORS 183.335 (2)(b)(E) for permanent rule adoption; or

Â Â Â Â Â  (B) Statements required by ORS 183.335 (5) for temporary rule adoption.

Â Â Â Â Â  (b) Shall not be required for the adoption of any procedural rule by an agency listed in ORS 183.530. [1995 c.652 Â§3; 1997 c.249 Â§54]

Â Â Â Â Â  Note: See note under 183.530.

Â Â Â Â Â  183.538 Effect of failure to prepare housing cost impact statement; judicial review. (1) Notwithstanding ORS 183.335 (12), 183.400 (4) or any other provision of law, the failure to prepare a housing cost impact statement shall not affect the validity or effective date of any rule or ordinance or any amendment to a rule or ordinance.

Â Â Â Â Â  (2) If a rule or ordinance or any amendment to a rule or ordinance is challenged based on the failure to prepare a housing cost impact statement, the court or other reviewing authority shall remand the proposed rule or ordinance or any amendment to a rule or ordinance to the adopting or repealing entity if it determines that a housing cost impact statement is required.

Â Â Â Â Â  (3) The court or other reviewing authority shall determine only whether a housing cost impact statement was prepared and shall not make any determination as to the sufficiency of the housing cost impact statement. [1995 c.652 Â§4; 2001 c.220 Â§4]

Â Â Â Â Â  Note: See note under 183.530.

(Effects of Rules on Small Business)

Â Â Â Â Â  183.540 Reduction of economic impact on small business. If the statement of cost of compliance effect on small businesses required by ORS 183.335 (2)(b)(E) shows that a rule has a significant adverse effect upon small business, to the extent consistent with the public health and safety purpose of the rule, the agency shall reduce the economic impact of the rule on small business by:

Â Â Â Â Â  (1) Establishing differing compliance or reporting requirements or time tables for small business;

Â Â Â Â Â  (2) Clarifying, consolidating or simplifying the compliance and reporting requirements under the rule for small business;

Â Â Â Â Â  (3) Utilizing objective criteria for standards;

Â Â Â Â Â  (4) Exempting small businesses from any or all requirements of the rule; or

Â Â Â Â Â  (5) Otherwise establishing less intrusive or less costly alternatives applicable to small business. [1981 c.755 Â§4; 2003 c.749 Â§7; 2005 c.807 Â§6]

Â Â Â Â Â  183.545 [1981 c.755 Â§5; repealed by 2003 c.749 Â§17]

Â Â Â Â Â  183.550 [1981 c.755 Â§6; repealed by 2003 c.749 Â§17]

Â Â Â Â Â  183.560 [2001 c.374 Â§1; 2003 c.740 Â§1; renumbered 183.700 in 2003]

Â Â Â Â Â  183.562 [2001 c.374 Â§2; renumbered 183.702 in 2003]

(Office of Administrative Hearings)

Â Â Â Â Â  183.600 Definitions. For the purposes of ORS 183.600 to 183.690:

Â Â Â Â Â  (1) ÂChief administrative law judgeÂ means the person employed under ORS 183.610 to organize and manage the Office of Administrative Hearings.

Â Â Â Â Â  (2) ÂOfficeÂ means the Office of Administrative Hearings established under ORS 183.605. [1999 c.849 Â§2; 2003 c.75 Â§1]

Â Â Â Â Â  183.605 Office of Administrative Hearings. (1) The Office of Administrative Hearings is established within the Employment Department. The office shall be managed by the chief administrative law judge employed under ORS 183.610. The office shall make administrative law judges available to agencies under ORS 183.600 to 183.690. Administrative law judges assigned from the office under ORS 183.600 to 183.690 may:

Â Â Â Â Â  (a) Conduct contested case proceedings on behalf of agencies in the manner provided by ORS 183.600 to 183.690;

Â Â Â Â Â  (b) Perform such other services, as may be requested by an agency, that are appropriate for the resolution of disputes arising out of the conduct of agency business; and

Â Â Â Â Â  (c) Perform such other duties as may be authorized under ORS 183.600 to 183.690.

Â Â Â Â Â  (2) All persons serving as administrative law judges in the office must meet the standards and training requirements of ORS 183.680. [1999 c.849 Â§3; 2003 c.75 Â§2]

Â Â Â Â Â  183.610 Chief administrative law judge. (1) The Director of the Employment Department shall employ a person to serve as chief administrative law judge for the Office of Administrative Hearings. The director shall consider recommendations by the Office of Administrative Hearings Oversight Committee in hiring a chief administrative law judge. The person employed to serve as chief administrative law judge must be an active member of the Oregon State Bar. The chief administrative law judge has all the powers necessary and convenient to organize and manage the office. Subject to the State Personnel Relations Law, the chief administrative law judge shall employ all persons necessary for the administration of the office, prescribe the duties of those employees and fix their compensation. The chief administrative law judge shall serve for a term of four years. Notwithstanding ORS 236.140, the chief administrative law judge may be removed during a term only for inefficiency, incompetence, neglect of duty, malfeasance in office, unfitness to render effective service or failure to continue to meet the criteria for appointment.

Â Â Â Â Â  (2) The chief administrative law judge shall employ administrative law judges. The chief administrative law judge shall ensure that administrative law judges employed for the office receive all training necessary to meet the standards required under the program created under ORS 183.680.

Â Â Â Â Â  (3) The chief administrative law judge shall take all actions necessary to protect and ensure the independence of each administrative law judge assigned from the office. [1999 c.849 Â§4; 2003 c.75 Â§3]

Â Â Â Â Â  183.615 Administrative law judges; duties; qualifications; rules. (1) An administrative law judge employed by or contracting with the chief administrative law judge shall conduct hearings on behalf of agencies as assigned by the chief administrative law judge. An administrative law judge shall be impartial in the performance of the administrative law judgeÂs duties and shall remain fair in all hearings conducted by the administrative law judge. An administrative law judge shall develop the record in contested case proceedings in the manner provided by ORS 183.417 (8).

Â Â Â Â Â  (2) Only persons who have a knowledge of administrative law and procedure may be employed by the chief administrative law judge as administrative law judges. The chief administrative law judge by rule may establish additional qualifications for administrative law judges employed for the office. [1999 c.849 Â§5; 2003 c.75 Â§4; 2007 c.659 Â§Â§3,6]

Â Â Â Â Â  183.620 Contract administrative law judges. (1) The chief administrative law judge for the Office of Administrative Hearings may contract for the services of persons to act as administrative law judges.

Â Â Â Â Â  (2) Contract administrative law judges shall meet the same qualifications as administrative law judges regularly employed by the chief administrative law judge and shall be paid at an hourly rate comparable to the per hour cost of salary and benefits for administrative law judges regularly employed by the chief administrative law judge and conducting similar hearings. [1999 c.849 Â§6; 2003 c.75 Â§5]

Â Â Â Â Â  183.625 Assignment of administrative law judges; conduct of hearings. (1) In assigning an administrative law judge to conduct hearings on behalf of an agency, the chief administrative law judge shall, whenever practicable, assign an administrative law judge that has expertise in the legal issues or general subject matter of the proceeding.

Â Â Â Â Â  (2) Notwithstanding any other provision of state law, any agency that is required to use administrative law judges assigned from the Office of Administrative Hearings to conduct hearings must delegate responsibility for the conduct of the hearing to an administrative law judge assigned from the Office of Administrative Hearings, and the hearing may not be conducted by the administrator, director, board, commission or other person or body charged with administering the agency.

Â Â Â Â Â  (3) Any agency may authorize an administrative law judge assigned to conduct a hearing on behalf of the agency under this section to enter a final order for the agency.

Â Â Â Â Â  (4) An agency that is not required to use administrative law judges assigned from the office may contract with the chief administrative law judge for the assignment of an administrative law judge from the office for the purpose of conducting one or more contested cases on behalf of the agency. [1999 c.849 Â§7; 2003 c.75 Â§6]

Â Â Â Â Â  183.630 Model rules of procedure; exemptions; depositions. (1) Except as provided in subsection (2) of this section, all contested case hearings conducted by administrative law judges assigned from the Office of Administrative Hearings must be conducted pursuant to the model rules of procedure prepared by the Attorney General under ORS 183.341 if the hearing is subject to the procedural requirements for contested case proceedings.

Â Â Â Â Â  (2) The Attorney General, after consulting with the chief administrative law judge, may exempt an agency or a category of cases from the requirements of subsection (1) of this section. The exemption may be from all or part of the model rules adopted by the Attorney General. Any exemption granted under this subsection must be made in writing.

Â Â Â Â Â  (3) Except as may be expressly granted by the agency to an administrative law judge assigned from the office, or as may be expressly provided for by law, an administrative law judge conducting a hearing for an agency under ORS 183.600 to 183.690 may not authorize a party to take a deposition that is to be paid for by the agency. [1999 c.849 Â§8; 2003 c.75 Â§7]

Â Â Â Â Â  183.635 Agencies required to use administrative law judges from Office of Administrative Hearings; exceptions. (1) Except as provided in this section, all agencies must use administrative law judges assigned from the Office of Administrative Hearings established under ORS 183.605 to conduct contested case hearings, without regard to whether those hearings are subject to the procedural requirements for contested case hearings.

Â Â Â Â Â  (2) The following agencies need not use administrative law judges assigned from the office:

Â Â Â Â Â  (a) Attorney General.

Â Â Â Â Â  (b) Boards of stewards appointed by the Oregon Racing Commission.

Â Â Â Â Â  (c) Bureau of Labor and Industries and the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (d) Department of Corrections.

Â Â Â Â Â  (e) Department of Education, State Board of Education and Superintendent of Public Instruction.

Â Â Â Â Â  (f) Department of Higher Education and institutions of higher education listed in ORS 352.002.

Â Â Â Â Â  (g) Department of Human Services for vocational rehabilitation services cases under 29 U.S.C. 722(c) and disability determination cases under 42 U.S.C. 405.

Â Â Â Â Â  (h) Department of Revenue.

Â Â Â Â Â  (i) Department of State Police.

Â Â Â Â Â  (j) Employment Appeals Board.

Â Â Â Â Â  (k) Employment Relations Board.

Â Â Â Â Â  (L) Energy Facility Siting Council.

Â Â Â Â Â  (m) Fair Dismissal Appeals Board.

Â Â Â Â Â  (n) Governor.

Â Â Â Â Â  (o) Land Conservation and Development Commission.

Â Â Â Â Â  (p) Land Use Board of Appeals.

Â Â Â Â Â  (q) Local government boundary commissions created pursuant to ORS 199.430.

Â Â Â Â Â  (r) Oregon Youth Authority.

Â Â Â Â Â  (s) Psychiatric Security Review Board.

Â Â Â Â Â  (t) Public Utility Commission.

Â Â Â Â Â  (u) Secretary of State.

Â Â Â Â Â  (v) State Accident Insurance Fund Corporation.

Â Â Â Â Â  (w) State Apprenticeship and Training Council.

Â Â Â Â Â  (x) State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (y)
State
Land
Board.

Â Â Â Â Â  (z) State Treasurer.

Â Â Â Â Â  (aa) Wage and Hour Commission.

Â Â Â Â Â  (3) The WorkersÂ Compensation Board is exempt from using administrative law judges assigned from the office for any hearing conducted by the board under ORS chapters 147, 654 and 656. Except as specifically provided in this subsection, the Department of Consumer and Business Services must use administrative law judges assigned from the office only for contested cases arising out of the departmentÂs powers and duties under:

Â Â Â Â Â  (a) ORS chapter 59;

Â Â Â Â Â  (b) ORS 200.005 to 200.075;

Â Â Â Â Â  (c) ORS chapter 455;

Â Â Â Â Â  (d) ORS chapter 674;

Â Â Â Â Â  (e) ORS chapters 706 to 716;

Â Â Â Â Â  (f) ORS chapter 717;

Â Â Â Â Â  (g) ORS chapters 722, 723, 725 and 726; and

Â Â Â Â Â  (h) ORS chapters 731, 732, 733, 734, 735, 737, 742, 743, 743A, 744, 746, 748 and 750.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, in any proceeding in which an agency is required to use an administrative law judge assigned from the office, an officer or employee of the agency may not conduct the hearing on behalf of the agency.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 183.600 to 183.690, an agency is not required to use an administrative law judge assigned from the office if:

Â Â Â Â Â  (a) Federal law requires that a different administrative law judge or hearing officer be used; or

Â Â Â Â Â  (b) Use of an administrative law judge from the office could result in a loss of federal funds.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, the Department of Environmental Quality must use administrative law judges assigned from the office only for contested case hearings conducted under the provisions of ORS 183.413 to 183.470. [1999 c.849 Â§9; 2001 c.900 Â§46; 2003 c.75 Â§8; 2005 c.22 Â§131; 2005 c.26 Â§18; 2007 c.239 Â§9]

Â Â Â Â Â  Note: The amendments to 183.635 by section 9, chapter 239,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  183.635 (1) Except as provided in this section, all agencies must use administrative law judges assigned from the Office of Administrative Hearings established under ORS 183.605 to conduct contested case hearings, without regard to whether those hearings are subject to the procedural requirements for contested case hearings.

Â Â Â Â Â  (2) The following agencies need not use administrative law judges assigned from the office:

Â Â Â Â Â  (a) Attorney General.

Â Â Â Â Â  (b) Boards of stewards appointed by the Oregon Racing Commission.

Â Â Â Â Â  (c) Bureau of Labor and Industries and the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (d) Department of Corrections.

Â Â Â Â Â  (e) Department of Education, State Board of Education and Superintendent of Public Instruction.

Â Â Â Â Â  (f) Department of Higher Education and institutions of higher education listed in ORS 352.002.

Â Â Â Â Â  (g) Department of Human Services for vocational rehabilitation services cases under 29 U.S.C. 722(c) and disability determination cases under 42 U.S.C. 405.

Â Â Â Â Â  (h) Department of Revenue.

Â Â Â Â Â  (i) Department of State Police.

Â Â Â Â Â  (j) Employment Appeals Board.

Â Â Â Â Â  (k) Employment Relations Board.

Â Â Â Â Â  (L) Energy Facility Siting Council.

Â Â Â Â Â  (m) Fair Dismissal Appeals Board.

Â Â Â Â Â  (n) Governor.

Â Â Â Â Â  (o) Land Conservation and Development Commission.

Â Â Â Â Â  (p) Land Use Board of Appeals.

Â Â Â Â Â  (q) Local government boundary commissions created pursuant to ORS 199.425 or 199.430.

Â Â Â Â Â  (r) Oregon Youth Authority.

Â Â Â Â Â  (s) Psychiatric Security Review Board.

Â Â Â Â Â  (t) Public Utility Commission.

Â Â Â Â Â  (u) Secretary of State.

Â Â Â Â Â  (v) State Accident Insurance Fund Corporation.

Â Â Â Â Â  (w) State Apprenticeship and Training Council.

Â Â Â Â Â  (x) State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (y)
State
Land
Board.

Â Â Â Â Â  (z) State Treasurer.

Â Â Â Â Â  (aa) Wage and Hour Commission.

Â Â Â Â Â  (3) The WorkersÂ Compensation Board is exempt from using administrative law judges assigned from the office for any hearing conducted by the board under ORS chapters 147, 654 and 656. Except as specifically provided in this subsection, the Department of Consumer and Business Services must use administrative law judges assigned from the office only for contested cases arising out of the departmentÂs powers and duties under:

Â Â Â Â Â  (a) ORS chapter 59;

Â Â Â Â Â  (b) ORS 200.005 to 200.075;

Â Â Â Â Â  (c) ORS chapter 455;

Â Â Â Â Â  (d) ORS chapter 674;

Â Â Â Â Â  (e) ORS chapters 706 to 716;

Â Â Â Â Â  (f) ORS chapter 717;

Â Â Â Â Â  (g) ORS chapters 722, 723, 725 and 726; and

Â Â Â Â Â  (h) ORS chapters 731, 732, 733, 734, 735, 737, 742, 743, 743A, 744, 746, 748 and 750.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, in any proceeding in which an agency is required to use an administrative law judge assigned from the office, an officer or employee of the agency may not conduct the hearing on behalf of the agency.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 183.600 to 183.690, an agency is not required to use an administrative law judge assigned from the office if:

Â Â Â Â Â  (a) Federal law requires that a different administrative law judge or hearing officer be used; or

Â Â Â Â Â  (b) Use of an administrative law judge from the office could result in a loss of federal funds.

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, the Department of Environmental Quality must use administrative law judges assigned from the office only for contested case hearings conducted under the provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  183.640 Use of Office of Administrative Hearings by exempt agencies and by political subdivisions. (1) Upon request of an agency, the chief administrative law judge for the Office of Administrative Hearings may assign administrative law judges from the office to conduct contested case proceedings on behalf of agencies that are exempted from mandatory use of administrative law judges assigned from the office under ORS 183.635.

Â Â Â Â Â  (2) The chief administrative law judge may contract with any political subdivision of this state to provide the services of administrative law judges to the political subdivision for the purpose of conducting quasi-judicial hearings on behalf of the political subdivision. [1999 c. 849 Â§10; 2003 c.75 Â§9]

Â Â Â Â Â  183.645 Request for change of administrative law judge; rules. (1) After assignment of an administrative law judge from the Office of Administrative Hearings to conduct a hearing on behalf of an agency, the chief administrative law judge shall assign a different administrative law judge for the hearing upon receiving a written request from any party in the contested case or from the agency. The chief administrative law judge may by rule establish time limitations and procedures for requests under this section.

Â Â Â Â Â  (2) Only one request for a change of assignment of administrative law judge under subsection (1) of this section may be granted by the chief administrative law judge without a showing of good cause. If a party or agency fails to make a request under subsection (1) of this section within the time allowed, or if a party or agency objects to an administrative law judge assigned after a request for a different administrative law judge has been granted under subsection (1) of this section, the chief administrative law judge shall assign a different administrative law judge only upon a showing of good cause.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a different administrative law judge may not be assigned for a hearing provided under ORS 813.410 or 813.440 on suspension of driving privileges, except upon a showing of good cause. [1999 c.849 Â§11; 2001 c.294 Â§8; 2003 c.75 Â§10]

Â Â Â Â Â  183.650 Form of order; modification of form of order by agency; finding of historical fact. (1) In any contested case hearing conducted by an administrative law judge assigned from the Office of Administrative Hearings, the administrative law judge shall prepare and serve on the agency and all parties to the hearing a form of order, including recommended findings of fact and conclusions of law. The administrative law judge shall also prepare and serve a proposed order in the manner provided by ORS 183.464 unless the agency or hearing is exempt from the requirements of ORS 183.464.

Â Â Â Â Â  (2) If the administrative law judge assigned from the office will not enter the final order in a contested case proceeding, and the agency modifies the form of order issued by the administrative law judge in any substantial manner, the agency must identify the modifications and provide an explanation to the parties to the hearing as to why the agency made the modifications.

Â Â Â Â Â  (3) An agency conducting a contested case hearing may modify a finding of historical fact made by the administrative law judge assigned from the Office of Administrative Hearings only if the agency determines that the finding of historical fact made by the administrative law judge is not supported by a preponderance of the evidence in the record. For the purposes of this section, an administrative law judge makes a finding of historical fact if the administrative law judge determines that an event did or did not occur in the past or that a circumstance or status did or did not exist either before the hearing or at the time of the hearing.

Â Â Â Â Â  (4) If a party seeks judicial review of an agencyÂs modification of a finding of historical fact under subsection (3) of this section, the court shall make an independent finding of the fact in dispute by conducting a review de novo of the record viewed as a whole. If the court decides that the agency erred in modifying the finding of historical fact made by the administrative law judge, the court shall remand the matter to the agency for entry of an order consistent with the courtÂs judgment. [1999 c.849 Â§12; 2003 c.75 Â§11]

Â Â Â Â Â  183.655 Fees. The chief administrative law judge for the Office of Administrative Hearings shall establish a schedule of fees for services rendered by administrative law judges assigned from the office. The fee charged shall be in an amount calculated to recover the cost of providing the administrative law judge, the cost of conducting the hearing and all associated administrative costs. All fees collected by the chief administrative law judge under this section shall be paid into the Office of Administrative Hearings Operating Account created under ORS 183.660. [1999 c.849 Â§13; 2003 c.75 Â§12]

Â Â Â Â Â  183.660 Office of Administrative Hearings Operating Account. (1) The Office of Administrative Hearings Operating Account is created within the General Fund. The account shall consist of moneys paid into the account under ORS 183.655. Moneys credited to the account are continuously appropriated to the chief administrative law judge for the Office of Administrative Hearings created under ORS 183.605 for the purpose of paying expenses incurred in the administration of the office.

Â Â Â Â Â  (2) At the discretion of the chief administrative law judge, petty cash funds may be established and maintained for the purpose of administering the duties of the office. [1999 c.849 Â§14; 2003 c.75 Â§13]

Â Â Â Â Â  183.665 Estimates of office expenses. The chief administrative law judge for the Office of Administrative Hearings shall estimate in advance the expenses that the office will incur during each biennium and shall notify each agency required to use the officeÂs services of the agencyÂs share of the anticipated expenses for periods within the biennium. [1999 c.849 Â§15; 2003 c.75 Â§14]

Â Â Â Â Â  183.670 Rules. Subject to the provisions of the State Personnel Relations Law, the chief administrative law judge for the Office of Administrative Hearings may adopt rules to:

Â Â Â Â Â  (1) Organize and manage the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (2) Facilitate the performance of the duties of administrative law judges assigned from the office.

Â Â Â Â Â  (3) Establish qualifications for persons employed as administrative law judges by the office.

Â Â Â Â Â  (4) Establish standards and procedures for the evaluation and training of administrative law judges employed by the office, consistent with standards and training requirements established under ORS 183.680. [1999 c.849 Â§16; 2003 c.75 Â§15]

Â Â Â Â Â  183.675 Alternative dispute resolution. ORS 183.600 to 183.690 do not limit in any way the ability of any agency to use alternative dispute resolution, including mediation or arbitration, to resolve disputes without conducting a contested case hearing or without requesting assignment of an administrative law judge from the Office of Administrative Hearings. [1999 c.849 Â§16a; 2003 c.75 Â§16]

Â Â Â Â Â  183.680 Standards and training program. (1) The chief administrative law judge for the Office of Administrative Hearings, working in coordination with the Attorney General, shall design and implement a standards and training program for administrative law judges employed by the office and for persons seeking to be employed as administrative law judges by the office. The program shall include:

Â Â Â Â Â  (a) The establishment of an ethical code for persons employed as administrative law judges by the office.

Â Â Â Â Â  (b) Training for administrative law judges employed by the office that is designed to assist in identifying cases that are appropriate for the use of alternative dispute resolution processes.

Â Â Â Â Â  (2) The program established by the chief administrative law judge under this section may include:

Â Â Â Â Â  (a) The conducting of courses on administrative law, evidence, hearing procedures and other issues that arise in presiding over administrative hearings, including courses designed to provide any training required by the chief administrative law judge for administrative law judges employed by the office.

Â Â Â Â Â  (b) The certification of courses offered by other persons for the purpose of any training required by the chief administrative law judge for administrative law judges employed by the office.

Â Â Â Â Â  (c) The provision of specialized training for administrative law judges in subject matter areas affecting particular agencies required to use administrative law judges assigned from the office.

Â Â Â Â Â  (3) The chief administrative law judge is bound by the ethical code established under this section and must satisfactorily complete training required of administrative law judges employed by the office other than specialized training in subject matter areas affecting particular agencies. [1999 c.849 Â§19; 2003 c.75 Â§17]

Â Â Â Â Â  183.685 Ex parte communications. (1) An administrative law judge assigned from the Office of Administrative Hearings who is presiding in a contested case proceeding and who receives an ex parte communication described in subsections (3) and (4) of this section shall place in the record of the pending matter:

Â Â Â Â Â  (a) The name of each person from whom the administrative law judge received an ex parte communication;

Â Â Â Â Â  (b) A copy of any ex parte written communication received by the administrative law judge;

Â Â Â Â Â  (c) A copy of any written response to the communication made by the administrative law judge;

Â Â Â Â Â  (d) A memorandum reflecting the substance of any ex parte oral communication made to the administrative law judge; and

Â Â Â Â Â  (e) A memorandum reflecting the substance of any oral response made by the administrative law judge to an ex parte oral communication.

Â Â Â Â Â  (2) Upon making a record of an ex parte communication under subsection (1) of this section, an administrative law judge shall advise the agency and all parties in the proceeding that an ex parte communication has been made a part of the record. The administrative law judge shall allow the agency and parties an opportunity to respond to the ex parte communication.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the provisions of this section apply to communications that:

Â Â Â Â Â  (a) Relate to a legal or factual issue in a contested case proceeding;

Â Â Â Â Â  (b) Are made directly or indirectly to an administrative law judge while the proceeding is pending; and

Â Â Â Â Â  (c) Are made without notice and opportunity for the agency and all parties to participate in the communication.

Â Â Â Â Â  (4) The provisions of this section apply to any ex parte communication made directly or indirectly to an administrative law judge, or to any agent of an administrative law judge, by:

Â Â Â Â Â  (a) A party;

Â Â Â Â Â  (b) A partyÂs representative or legal adviser;

Â Â Â Â Â  (c) Any other person who has a direct or indirect interest in the outcome of the proceeding;

Â Â Â Â Â  (d) Any other person with personal knowledge of the facts relevant to the proceeding; or

Â Â Â Â Â  (e) Any officer, employee or agent of the agency that is using the administrative law judge to conduct the hearing.

Â Â Â Â Â  (5) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Communications made to an administrative law judge by other administrative law judges;

Â Â Â Â Â  (b) Communications made to an administrative law judge by any person employed by the office to assist the administrative law judge; or

Â Â Â Â Â  (c) Communications made to an administrative law judge by an assistant attorney general if the communications are made in response to a request from the administrative law judge and the assistant attorney general is not advising the agency that is conducting the hearing. [1999 c.849 Â§20; 2003 c.75 Â§18]

Â Â Â Â Â  183.690 Office of Administrative Hearings Oversight Committee. (1) The Office of Administrative Hearings Oversight Committee is created. The committee consists of nine members, as follows:

Â Â Â Â Â  (a) The President of the Senate and the Speaker of the House of Representatives shall appoint four legislators to the committee. Two shall be Senators appointed by the President. Two shall be Representatives appointed by the Speaker.

Â Â Â Â Â  (b) The Governor shall appoint two members to the committee. At least one of the members appointed by the Governor shall be an active member of the Oregon State Bar with experience in representing parties who are not agencies in contested case hearings.

Â Â Â Â Â  (c) The Attorney General shall appoint two members to the committee.

Â Â Â Â Â  (d) The chief administrative law judge for the Office of Administrative Hearings employed under ORS 183.610 shall serve as an ex officio member of the committee. The chief administrative law judge may cast a vote on a matter before the committee if the votes of the other members are equally divided on the matter.

Â Â Â Â Â  (2) The term of a legislative member of the committee shall be two years. If a person appointed by the President of the Senate or by the Speaker of the House ceases to be a Senator or Representative during the personÂs term on the committee, the person may continue to serve as a member of the committee for the balance of the memberÂs term on the committee. The term of all other appointed members shall be four years. Appointed members of the committee may be reappointed. If a vacancy occurs in one of the appointed positions for any reason during the term of membership, the official who appointed the member to the vacated position shall appoint a new member to serve the remainder of the term. An appointed member of the committee may be removed from the committee at any time by the official who appointed the member.

Â Â Â Â Â  (3)(a) The members of the committee shall select from among themselves a chairperson and a vice chairperson.

Â Â Â Â Â  (b) The committee shall meet at such times and places as determined by the chairperson.

Â Â Â Â Â  (4) Legislative members shall be entitled to payment of per diem and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (5) The committee shall:

Â Â Â Â Â  (a) Study the operations of the Office of Administrative Hearings;

Â Â Â Â Â  (b) Make any recommendations to the Governor and the Legislative Assembly that the committee deems necessary to increase the effectiveness, fairness and efficiency of the operations of the Office of Administrative Hearings;

Â Â Â Â Â  (c) Make any recommendations for additional legislation governing the operations of the Office of Administrative Hearings; and

Â Â Â Â Â  (d) Conduct such other studies as necessary to accomplish the purposes of this subsection.

Â Â Â Â Â  (6) The Employment Department shall provide the committee with staff, subject to availability of funding for that purpose. [1999 c.849 Â§21; 2003 c.75 Â§19; 2005 c.22 Â§132]

PERMITS AND LICENSES

Â Â Â Â Â  183.700 Permits subject to ORS 183.702. (1) As used in this section and ORS 183.702, ÂpermitÂ means an individual and particularized license, permit, certificate, approval, registration or similar form of permission required by law to pursue any activity specified in this section, for which an agency must weigh information, make specific findings and make determinations on a case-by-case basis for each applicant.

Â Â Â Â Â  (2) The requirements of this section and ORS 183.702 apply to the following permits granted by:

Â Â Â Â Â  (a) The Department of Environmental Quality under ORS 448.415, 454.655, 454.695, 454.790, 454.800, 459.205, 465.315, 465.325, 466.140, 466.145, 466.706 to 466.882, 468A.040, 468A.310, 468B.035, 468B.040, 468B.045, 468B.050 and 468B.095.

Â Â Â Â Â  (b) The Department of State Lands under ORS 196.800 to 196.900 and 390.805 to 390.925.

Â Â Â Â Â  (c) The Water Resources Department under ORS chapters 537 and 540, except those permits issued under ORS 537.747 to 537.765.

Â Â Â Â Â  (d) The State Department of Agriculture pursuant to ORS 468B.200 to 468B.230 and 622.250.

Â Â Â Â Â  (e) The State Department of Fish and Wildlife pursuant to ORS 497.142, 497.218, 497.228, 497.238, 497.248, 497.252, 497.298, 497.308, 498.019, 498.279, 508.106, 508.300, 508.760, 508.775, 508.801, 508.840, 508.880, 508.926 and 509.140.

Â Â Â Â Â  (f) The Department of Transportation pursuant to ORS 374.312. [Formerly 183.560]

Â Â Â Â Â  Note: 183.700 and 183.702 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.702 Statement of criteria and procedures for evaluating permit application; documentation of decision on application; required signature. (1) At the time a person applies for a permit specified in ORS 183.700, the issuing agency shall offer a document to that applicant that specifies the criteria and procedures for evaluating a permit application.

Â Â Â Â Â  (2) The agencies specified in ORS 183.700 must document in writing the basis for all decisions to deny a permit specified in ORS 183.700, including citation to the criteria applied by the agency and the manner in which agency standards were utilized in applying the criteria. The documentation required under this section shall be made part of the record for the decision on the permit application.

Â Â Â Â Â  (3) At least one officer or employee of the issuing agency who has authority to sign orders on behalf of the agency, or the officer or employee responsible for the decision to deny a permit specified in ORS 183.700, shall sign the documentation required under subsection (2) of this section.

Â Â Â Â Â  (4) The issuing agency shall provide to the applicant a copy of the documentation required under subsection (2) of this section. [Formerly 183.562]

Â Â Â Â Â  Note: See note under 183.700.

Â Â Â Â Â  183.705 Extended term for renewed licenses; fees; continuing education; rules. (1) Notwithstanding any other provision of law, an agency that issues licenses that must be renewed on an annual basis under the laws administered by the agency also may offer those licenses with terms of two, three, four or five years. Notwithstanding any other provision of law, an agency that issues licenses that must be renewed on a biennial basis under the laws administered by the agency also may offer those licenses with terms of three, four or five years. Extended terms may be offered only for renewed licenses and may not be offered for initial applications for licenses.

Â Â Â Â Â  (2) An agency may offer an extended term under this section for a license issued by the agency only after adopting a rule authorizing the extended term. An agency may adopt a rule authorizing an extended term only if the agency finds that the extended term is consistent with public safety and with the objectives of the licensing requirement. An agency by rule may prohibit extended terms based on prior license discipline of an applicant.

Â Â Â Â Â  (3) An applicant must meet all qualifications established by the agency to be granted an extended term.

Â Â Â Â Â  (4) An agency may not offer an extended term under this section if:

Â Â Â Â Â  (a) Another agency or a local government, as defined by ORS 174.116, is authorized by statute to make a recommendation on the issuance of the license;

Â Â Â Â Â  (b) The agency or the local government, as defined by ORS 174.116, that has authority to make a recommendation on the issuance of the license has recommended against the issuance of the license; and

Â Â Â Â Â  (c) The recommendation of the agency or the local government, as defined by ORS 174.116, is based on licensing criteria established by statute or by rule.

Â Â Â Â Â  (5) An extended term granted under this section may be revoked by an agency if the agency determines that the licensee is subject to discipline under the licensing criteria applicable to the licensee. An agency offering extended terms under this section by rule may establish other grounds for revoking an extended term under this section.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase the annual or biennial license fee established by statute by a percentage no greater than necessary to ensure that there is no revenue loss by reason of the extended term.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, an agency that offers an extended term under this section for a license issued by the agency shall increase any annual or biennial continuing education requirement established by statute as necessary to ensure that there is no reduction in the continuing education requirement for licensees by reason of the extended term. [2005 c.76 Â§2; 2007 c.768 Â§1]

LEGISLATIVE REVIEW OF RULES

Â Â Â Â Â  183.710 Definitions for ORS 183.710 to 183.725. As used in ORS 183.710 to 183.725, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommitteeÂ means the Legislative Counsel Committee.

Â Â Â Â Â  (2) ÂRuleÂ has the meaning given in ORS 183.310.

Â Â Â Â Â  (3) ÂState agencyÂ has the meaning given to ÂagencyÂ in ORS 183.310. [Formerly 171.705]

Â Â Â Â Â  Note: 183.710 to 183.725 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  183.715 Submission of adopted rule to Legislative Counsel required; exception. (1) A state agency that adopts a rule shall submit a copy of the adopted rule to the Legislative Counsel within 10 days after the agency files a certified copy of the rule in the office of the Secretary of State as provided in ORS 183.355 (1). The copy of an amended rule that is submitted to the Legislative Counsel must show all changes to the rule by striking through material to be deleted and underlining all new material, or by any other method that clearly shows all new and deleted material.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an agency adopting a rule incorporating published standards or a specialty code by reference is not required to file a copy of those standards with the Legislative Counsel if:

Â Â Â Â Â  (a) The standards or a specialty code adopted are unusually voluminous and costly to reproduce; and

Â Â Â Â Â  (b) The rule filed with the Legislative Counsel identifies the location of the standards or a specialty code so incorporated and makes them available to the Legislative Counsel on the request of the Legislative Counsel. [Formerly 171.707; 1991 c.94 Â§1; 1999 c.167 Â§1; 2005 c.18 Â§2]

Â Â Â Â Â  Note: See note under 183.710.

Â Â Â Â Â  183.720 Procedure for review of agency rule; reports on rules claimed to be duplicative or conflicting. (1) The Legislative Counsel may review, or shall review at the direction of the Legislative Counsel Committee, a proposed rule or an adopted rule of a state agency.

Â Â Â Â Â  (2) The Legislative Counsel may review an adopted rule of a state agency upon the written request of any person affected by the rule. The Legislative Counsel shall review a proposed or adopted rule of a state agency upon the written request of any member of the Legislative Assembly. The written request for review must identify the specific objection or problem with the rule.

Â Â Â Â Â  (3) When reviewing a rule of a state agency pursuant to subsection (1) or (2) of this section, the Legislative Counsel shall:

Â Â Â Â Â  (a) Determine whether the rule appears to be within the intent and scope of the enabling legislation purporting to authorize its adoption; and

Â Â Â Â Â  (b) Determine whether the rule raises any constitutional issue other than described in paragraph (a) of this subsection, and if so, the nature of the issue.

Â Â Â Â Â  (4) In making a determination under subsection (3)(a) of this section, the Legislative Counsel shall, wherever possible, follow generally accepted principles of statutory construction.

Â Â Â Â Â  (5) The Legislative Counsel shall prepare written findings on a rule reviewed, setting forth the determinations made under subsection (3) of this section.

Â Â Â Â Â  (6) When a review of a rule is made by the Legislative Counsel, the Legislative Counsel shall send a copy of the determinations made under subsection (3) of this section to the committee, and if the review was requested by a member of the Legislative Assembly or by a person affected by the rule, to the person requesting the review. If the Legislative Counsel determines that a rule is not within the intent and scope of the enabling legislation purporting to authorize the state agencyÂs adoption of the rule, or that the rule raises a constitutional issue, the Legislative Counsel shall also send a copy of the determination to the state agency. The Legislative Counsel may request that the state agency respond in writing to the determinations or appear at the meeting of the committee at which the committee will consider the determinations. The committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned.

Â Â Â Â Â  (7) A member of the Legislative Assembly may request that Legislative Counsel prepare a report on a rule adopted by a state agency that the member asserts is duplicative of or conflicts with another rule. A person affected by a rule adopted by a state agency may request that Legislative Counsel prepare a report on the rule if the person asserts that the rule is duplicative of or conflicts with another rule. A request for a report must be in writing and contain copies of the two rules that are claimed to be duplicative or conflicting. The second rule may be either a rule adopted by a state agency or a rule adopted by a federal agency. Upon receipt of the written request, the Legislative Counsel shall prepare a report to the committee that contains:

Â Â Â Â Â  (a) A copy of the request, including copies of the two rules that the requester asserts are conflicting or duplicative; and

Â Â Â Â Â  (b) Legislative CounselÂs analysis of the requirements of the two rules.

Â Â Â Â Â  (8) Upon receipt of a report under subsection (7) of this section, the committee may issue a determination that a rule is duplicative of or conflicts with the other cited rule.

Â Â Â Â Â  (9) When a report on a rule is made by the Legislative Counsel, the Legislative Counsel shall send a copy of the report and any determinations made under subsection (8) of this section to each state agency concerned and to the person requesting the review. The committee may direct the Legislative Counsel to send a copy of the determinations to the presiding officer of a house of the Legislative Assembly, who may refer the determinations to any legislative committee concerned. [Formerly 171.709; 1993 c.729 Â§7; 1997 c.602 Â§4; 2001 c.156 Â§1]

Â Â Â Â Â  Note: See note under 183.710.

Â Â Â Â Â  183.722 Required agency response to Legislative Counsel determination. (1) If the Legislative Counsel determines under ORS 183.720 (3) that a proposed or adopted rule is not within the intent and scope of the enabling legislation purporting to authorize the ruleÂs adoption, or that the rule is not constitutional, and the Legislative Counsel has provided a copy of that determination to the state agency pursuant to 183.720 (6), the state agency shall either make a written response to the determination or appear at the meeting of the Legislative Counsel Committee at which the committee will consider the determinations. The response of the state agency shall indicate if the agency intends to repeal, amend or take other action with respect to the rule.

Â Â Â Â Â  (2) If the Legislative Counsel determines under ORS 183.720 (3) that a proposed or adopted rule is not within the intent and scope of the enabling legislation purporting to authorize the ruleÂs adoption, or that the rule is not constitutional, and the Legislative Counsel Committee is not satisfied with the response to those issues made by the state agency, the committee may request that one or more representatives of the state agency appear at a subsequent meeting of the committee along with a representative of the Oregon Department of Administrative Services for the purpose of further explaining the position of the state agency.

Â Â Â Â Â  (3) If a state agency is requested under subsection (2) of this section to appear at a subsequent meeting of the committee along with a representative of the Oregon Department of Administrative Services, the state agency shall promptly notify the department of the request. The notification to the department must be in writing, and must include a copy of the determinations made by the Legislative Counsel and a copy of any written response made by the agency to the determinations. [1997 c.602 Â§7; 1999 c.31 Â§2]

Note: See note under 183.710.

Â Â Â Â Â  183.725 Report of Legislative Counsel Committee to agencies and Legislative Assembly. (1) The Legislative Counsel Committee, at any time, may review any proposed or adopted rule of a state agency, and may report its recommendations in respect to the rule to the agency.

Â Â Â Â Â  (2) The committee shall report to the Legislative Assembly at each regular session on its review of state agency rules. [Formerly 171.713; 1993 c.729 Â§8; 1997 c.602 Â§5; 1999 c.31 Â§1]

Â Â Â Â Â  Note: See note under 183.710.

CIVIL PENALTIES

Â Â Â Â Â  183.745 Civil penalty procedures; notice; hearing; judicial review; exemptions; recording; enforcement. (1) Except as otherwise provided by law, an agency may only impose a civil penalty as provided in this section.

Â Â Â Â Â  (2) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

Â Â Â Â Â  (3) The person to whom the notice is addressed shall have 20 days from the date of service of the notice provided for in subsection (2) of this section in which to make written application for a hearing. The agency may by rule provide for a longer period of time in which application for a hearing may be made. If no application for a hearing is made within the time allowed, the agency may make a final order imposing the penalty. A final order entered under this subsection need not be delivered or mailed to the person against whom the civil penalty is imposed.

Â Â Â Â Â  (4) Any person who makes application as provided for in subsection (3) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (5) Judicial review of an order made after a hearing under subsection (4) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

Â Â Â Â Â  (6) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

Â Â Â Â Â  (7) This section does not apply to penalties:

Â Â Â Â Â  (a) Imposed under the tax laws of this state;

Â Â Â Â Â  (b) Imposed under the provisions of ORS 646.760 or 652.332;

Â Â Â Â Â  (c) Imposed under the provisions of ORS chapter 654, 656 or 659A; or

Â Â Â Â Â  (d) Imposed by the Public Utility Commission.

Â Â Â Â Â  (8) This section creates no new authority in any agency to impose civil penalties.

Â Â Â Â Â  (9) This section does not affect:

Â Â Â Â Â  (a) Any right under any other law that an agency may have to bring an action in a court of this state to recover a civil penalty; or

Â Â Â Â Â  (b) The ability of an agency to collect a properly imposed civil penalty under the provisions of ORS 305.830.

Â Â Â Â Â  (10) The notice provided for in subsection (2) of this section may be made part of any other notice served by the agency under ORS 183.415.

Â Â Â Â Â  (11) Informal disposition of proceedings under this section, whether by stipulation, agreed settlement, consent order or default, may be made at any time.

Â Â Â Â Â  (12) In addition to any other remedy provided by law, recording an order in the County Clerk Lien Record pursuant to the provisions of this section has the effect provided for in ORS 205.125 and 205.126, and the order may be enforced as provided in ORS 205.125 and 205.126.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) ÂAgencyÂ has that meaning given in ORS 183.310.

Â Â Â Â Â  (b) ÂCivil penaltyÂ includes only those monetary penalties that are specifically denominated as civil penalties by statute. [Formerly 183.090]

Note: 183.745 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

READABILITY OF PUBLIC WRITINGS

Â Â Â Â Â  183.750 State agency required to prepare public writings in readable form. (1) Every state agency shall prepare its public writings in language that is as clear and simple as possible.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPublic writingÂ means any rule, form, license or notice prepared by a state agency.

Â Â Â Â Â  (b) ÂState agencyÂ means any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [Formerly 183.025]

Â Â Â Â Â  Note: 183.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 183 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 184

Chapter 184 Â Administrative Services and Transportation Departments

2007 EDITION

CERTAIN EXECUTIVE BRANCH DEPARTMENTS

EXECUTIVE BRANCH; ORGANIZATION

OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

(Generally)

184.305Â Â Â Â  Oregon Department of Administrative Services

184.315Â Â Â Â  Director of Oregon Department of Administrative Services; confirmation; compensation; bond

184.325Â Â Â Â  Duties of director; administrative divisions; appointive power; exception

184.335Â Â Â Â  Deputy director; subordinate officers

184.340Â Â Â Â  Rules

184.345Â Â Â Â  Oregon Department of Administrative Services to provide services to certain agencies on reimbursable basis

184.351Â Â Â Â  Corrections population forecasts

184.354Â Â Â Â  Federal Funds Account

184.360Â Â Â Â  Internal audits in state government; policy; reports; rules

184.365Â Â Â Â  Authority of Oregon Department of Administrative Services to require fingerprints

(Grant Agreements for Baseball Tax Revenues)

184.400Â Â Â Â  Definitions for ORS 184.400 to 184.408; rules

184.402Â Â Â Â  Findings

184.404Â Â Â Â  Grant agreements; obligations of state

184.406Â Â Â Â  Prerequisites of grant agreement

184.408Â Â Â Â  Major League Stadium Grant Fund

(Sustainability)

184.421Â Â Â Â  ÂSustainabilityÂ defined

184.423Â Â Â Â  Findings and goals regarding sustainability

(Sustainability Board)

184.425Â Â Â Â  Definitions for ORS 184.425 to 184.435

184.427Â Â Â Â  Sustainability Board; members; terms; qualifications; confirmation

184.429Â Â Â Â  Powers and duties of board

184.431Â Â Â Â  Chairperson and vice chairperson; quorum; meetings

184.433Â Â Â Â  Rules

184.435Â Â Â Â  Sustainability Board Fund

(Information Technology Management)

184.473Â Â Â Â  Definitions for ORS 184.475 and 184.477

184.475Â Â Â Â  Information technology portfolio-based management; inventory; standards; rules; exception

184.477Â Â Â Â
Enterprise
management; plan for management of distributed information technology assets; standards; exception

DEPARTMENT OF TRANSPORTATION

(Generally)

184.610Â Â Â Â  Definitions for ORS 184.610 to 184.666

184.611Â Â Â Â  Freight mobility projects; priority

184.612Â Â Â Â  Oregon Transportation Commission; confirmation; qualifications; term; compensation and expenses

184.613Â Â Â Â  Officers; quorum; meetings; effect of vacancy; seal

184.615Â Â Â Â  Department of Transportation; organization; duties; director; administrators

184.616Â Â Â Â  Department powers given commission; service of summons

184.617Â Â Â Â  Functions of commission and department

184.618Â Â Â Â  Duties of commission in preparing and implementing state transportation policy

184.619Â Â Â Â  Rulemaking authority; orders

184.620Â Â Â Â  Director of Transportation; confirmation; subordinates

184.622Â Â Â Â  Authority of Department of Transportation to require fingerprints

184.625Â Â Â Â  Compensation and expenses of director and subordinates

184.628Â Â Â Â  Chief engineer; appointment; qualifications; staff engineers

184.630Â Â Â Â  Research program

184.631Â Â Â Â  Public-private research and development program; rules

184.632Â Â Â Â  Legislative finding on ports; policy

184.633Â Â Â Â  Duties of director; delegation; bonds for employees; participation in land use matters

184.634Â Â Â Â  Disposition of real property by department; rules

184.635Â Â Â Â  Reports to Governor; delegation of powers; rules

184.636Â Â Â Â  Revolving funds; disbursements; payment of claims and expenses of other state agencies

184.637Â Â Â Â  Departmental fiscal officer; reports

184.638Â Â Â Â  Functions provided by fiscal officer

184.639Â Â Â Â  Internal auditor

184.640Â Â Â Â  Transportation Administration Account; budget and payment for administrative expenses of department

184.642Â Â Â Â  Department of Transportation Operating Fund; sources; uses

184.643Â Â Â Â  Transfer of certain fuel tax moneys to operating fund

184.644Â Â Â Â  Levy and sale of property for payment of liquidated and delinquent debt owed to department; fees; levy on funds of debtor

184.645Â Â Â Â  Department of Transportation Working Capital Account; data processing and photocopy equipment and services

184.647Â Â Â Â  Transfer of funds to working capital account; retransfer; use of remainder

184.648Â Â Â Â  Revolving fund

184.649Â Â Â Â  Report on audits

(Accounting and Budgeting)

184.651Â Â Â Â  Cost accounting system; requirements

184.654Â Â Â Â  Short title

184.656Â Â Â Â  GovernorÂs program budget for department

184.658Â Â Â Â  Highway Construction Plan

184.664Â Â Â Â  Status report for projects in Highway Construction Plan

184.666Â Â Â Â  Summary of effect of mandates and regulations on costs; notification of legislators

(Road User Fee Task Force and Pilot Project)

(Temporary provisions relating to Road User Fee Task Force and pilot project are compiled as notes following ORS 184.666)

(Cooperation and Assistance on Transportation Projects)

184.668Â Â Â Â  Cooperation by other agencies issuing permits for transportation projects; technical assistance on land use decisions

(Public Transit)

184.670Â Â Â Â  Purpose of ORS 184.670 to 184.733

184.675Â Â Â Â  Definitions for ORS 184.670 to 184.733

184.685Â Â Â Â  Purpose of department

184.689Â Â Â Â  Powers and duties of department

184.691Â Â Â Â  Public Transit Account; use of moneys

184.705Â Â Â Â  Operating agreements

184.710Â Â Â Â  When operating agreements prohibited

184.720Â Â Â Â  Criteria and standards for evaluation of projects

184.725Â Â Â Â  Rules

(Public Transportation Development Program)

184.730Â Â Â Â  Authority for public transportation development program

184.733Â Â Â Â  Department of Transportation Public Transportation Development Fund; use of fund; sources

(Safe Routes to Schools)

184.740Â Â Â Â  Safe Routes to Schools Fund

184.741Â Â Â Â  Safe routes to schools program; rules

Â Â Â Â Â  184.001 [Formerly 184.105; 1989 c.908 Â§17; 1991 c.11 Â§2; renumbered 285.001 in 1991]

Â Â Â Â Â  184.003 [Formerly 184.120; 1975 c.225 Â§1; 1979 c.182 Â§4; 1983 c.217 Â§1; 1985 c.812 Â§5; repealed by 1987 c.168 Â§1 (184.004 enacted in lieu of 184.003)]

Â Â Â Â Â  184.004 [1987 c.168 Â§2; 1987 c.918 Â§6 (enacted in lieu of 184.003); 1989 c.908 Â§18; renumbered 285.005 in 1991]

Â Â Â Â Â  184.005 [1973 c.691 Â§Â§2,3; 1975 c.225 Â§2; 1981 c.545 Â§2; repealed by 1983 c.197 Â§1 (184.006 enacted in lieu of 184.005)]

Â Â Â Â Â  184.006 [1983 c.197 Â§2 (enacted in lieu of 184.005); 1985 c.70 Â§1; renumbered 285.010 in 1991]

Â Â Â Â Â  184.007 [1991 c.596 Â§1; 1993 c.676 Â§19; renumbered 285A.171 in 1997]

Â Â Â Â Â  184.008 [1983 c.197 Â§4; 1989 c.908 Â§19; renumbered 285.015 in 1991]

Â Â Â Â Â  184.010 [Formerly 184.150; 1969 c.80 Â§13; 1973 c.691 Â§4; 1975 c.225 Â§3; 1979 c.182 Â§5; 1983 c.197 Â§6; 1989 c.908 Â§20; renumbered 285.020 in 1991]

Â Â Â Â Â  184.015 [1973 c.691 Â§22; 1983 c.197 Â§7; renumbered 285.055 in 1991]

Â Â Â Â Â  184.020 [1967 c.397 Â§14; 1973 c.691 Â§5; 1975 c.225 Â§4; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  184.025 [1979 c.182 Â§3; 1983 c.197 Â§8; 1985 c.806 Â§14; 1989 c.908 Â§21; renumbered 285.025 in 1991]

Â Â Â Â Â  184.030 [1967 c.397 Â§15; 1973 c.691 Â§6; 1983 c.197 Â§5; 1985 c.70 Â§2; 1989 c.908 Â§22; renumbered 285.030 in 1991]

Â Â Â Â Â  184.040 [Formerly 184.195; 1973 c.691 Â§7; 1983 c.197 Â§9; renumbered 285.085 in 1991]

Â Â Â Â Â  184.050 [Formerly 184.220; 1973 c.691 Â§8; 1983 c.197 Â§10; renumbered 285.115 in 1991]

Â Â Â Â Â  184.105 [1963 c.580 Â§17; 1967 c.397 Â§2; 1969 c.80 Â§14; 1971 c.57 Â§2; 1973 c.691 Â§10; renumbered 184.001]

Â Â Â Â Â  184.110 [1957 c.624 Â§2; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  184.120 [1957 c.624 Â§1; 1967 c.397 Â§3; 1969 c.80 Â§15; 1973 c.691 Â§1; renumbered 184.003]

Â Â Â Â Â  184.125 [1963 c.580 Â§18; 1967 c.397 Â§4; 1969 c.80 Â§16; 1971 c.57 Â§3; 1973 c.691 Â§11; 1979 c.182 Â§6; 1983 c.197 Â§11; 1985 c.70 Â§5; 1987 c.168 Â§20; 1989 c.339 Â§1; 1989 c.908 Â§23; 1991 c.95 Â§1; renumbered 285.035 in 1991]

Â Â Â Â Â  184.130 [1957 c.624 Â§3; repealed by 1963 c.580 Â§103]

Â Â Â Â Â  184.135 [1963 c.580 Â§19; 1969 c.80 Â§17; 1971 c.57 Â§4; 1973 c.691 Â§12; 1977 c.700 Â§5; 1983 c.197 Â§12; 1985 c.70 Â§4; 1989 c.908 Â§24; renumbered 285.040 in 1991]

Â Â Â Â Â  184.137 [1963 c.580 Â§20; 1969 c.80 Â§18; 1971 c.57 Â§5; 1973 c.691 Â§13; 1983 c.197 Â§13; renumbered 285.045 in 1991]

Â Â Â Â Â  184.140 [1957 c.624 Â§4; 1969 c.80 Â§19; 1971 c.57 Â§6; repealed by 1973 c.691 Â§21]

Â Â Â Â Â  184.150 [1957 c.624 Â§5; 1967 c.397 Â§11; renumbered 184.010]

Â Â Â Â Â  184.160 [1957 c.624 Â§6; 1969 c.80 Â§20; 1973 c.691 Â§14; 1979 c.182 Â§7; 1981 c.316 Â§1; 1983 c.197 Â§14; 1985 c.70 Â§3; 1987 c.562 Â§8; 1987 c.775 Â§6; 1989 c.908 Â§25; 1991 c.149 Â§1; renumbered 285.050 in 1991]

Â Â Â Â Â  184.165 [1975 c.288 Â§2; renumbered 285.090 in 1991]

Â Â Â Â Â  184.170 [1957 c.624 Â§7; 1969 c.80 Â§21; 1971 c.57 Â§7; 1973 c.691 Â§15; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.180 [1957 c.624 Â§8; 1969 c.80 Â§22; 1973 c.691 Â§16; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.190 [1957 c.624 Â§9; 1967 c.397 Â§5; 1969 c.80 Â§23; 1971 c.57 Â§8; 1973 c.691 Â§17; repealed by 1979 c.182 Â§12]

Â Â Â Â Â  184.195 [1961 c.315 Â§Â§1,2,3; 1967 c.397 Â§12; renumbered 184.040]

Â Â Â Â Â  184.196 [1967 c.397 Â§8; 1969 c.80 Â§24; repealed by 1973 c.691 Â§21]

Â Â Â Â Â  184.198 [1967 c.397 Â§9; 1973 c.691 Â§9; 1975 c.371 Â§6; 1983 c.197 Â§15; renumbered 285.110 in 1991]

Â Â Â Â Â  184.200 [1957 c.624 Â§10; 1967 c.397 Â§6; 1969 c.80 Â§25; repealed by 1971 c.57 Â§11]

Â Â Â Â Â  184.202 [1989 c.533 Â§1; renumbered 285.095 in 1991]

Â Â Â Â Â  184.210 [1959 c.660 Â§17; 1969 c.80 Â§26; 1973 c.691 Â§18; repealed 1981 c.68 Â§1]

Â Â Â Â Â  184.215 [1981 c.653 Â§7; renumbered 285.105 in 1991]

Â Â Â Â Â  184.220 [1965 c.597 Â§3; 1967 c.397 Â§13; renumbered 184.050]

Â Â Â Â Â  184.225 [1985 c.778 Â§1; 1987 c.836 Â§1; 1989 c.851 Â§1; 1989 c.1015 Â§23a; renumbered 285.120 in 1991]

Â Â Â Â Â  184.230 [1985 c.778 Â§2; repealed by 1987 c.836 Â§3]

Â Â Â Â Â  184.235 [1985 c.778 Â§4; 1989 c.908 Â§27; renumbered 285.065 (1) in 1991]

Â Â Â Â Â  184.240 [1987 c.562 Â§10; renumbered 285.100 in 1991]

Â Â Â Â Â  184.250 [1987 c.162 Â§3; renumbered 285.060 in 1991]

Â Â Â Â Â  184.260 [1961 c.137 Â§Â§1,2,3,4,5; 1961 c.716 Â§1; 1963 c.589 Â§1; renumbered 273.380]

Â Â Â Â Â  184.280 [1987 c.77 Â§1; renumbered 285.190 in 1991]

Â Â Â Â Â  184.285 [1987 c.77 Â§4; renumbered 285.185 (1) to (4) in 1991]

OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

(Generally)

Â Â Â Â Â  184.305 Oregon Department of Administrative Services. The Oregon Department of Administrative Services is created. The purpose of the Oregon Department of Administrative Services is to improve the efficient and effective use of state resources through the provision of:

Â Â Â Â Â  (1) Government infrastructure services that can best be provided centrally, including but not limited to purchasing, risk management, facilities management, surplus property and motor fleet;

Â Â Â Â Â  (2) Rules and associated performance reviews of agency compliance with statewide policies;

Â Â Â Â Â  (3) Leadership in the implementation of a statewide performance measurement program;

Â Â Â Â Â  (4) State employee workforce development and training;

Â Â Â Â Â  (5) Personnel systems that promote fair, responsive and cost-effective human resource management;

Â Â Â Â Â  (6) Objective, credible management information for, and analysis of, statewide issues for policymakers;

Â Â Â Â Â  (7) Statewide financial administrative systems; and

Â Â Â Â Â  (8) Statewide information systems and networks to facilitate the reliable exchange of information and applied technology. [1969 c.80 Â§1 (1), (2), (3); 1971 c.57 Â§9; 1993 c.18 Â§32; 1993 c.500 Â§2]

Â Â Â Â Â  184.310 [1965 c.299 Â§1; renumbered 390.010]

Â Â Â Â Â  184.315 Director of
Oregon
Department of Administrative Services; confirmation; compensation; bond. (1) The Oregon Department of Administrative Services shall be under the supervision and control of a director, who shall be responsible for the functions of the department. The Governor may, however, assume the office of director of the department whenever and for whatever time the Governor deems advisable, but shall receive no increased compensation for doing so.

Â Â Â Â Â  (2) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint the director, who shall hold office at the pleasure of the Governor. The person appointed as director shall be well qualified by training and experience to perform the functions of the office.

Â Â Â Â Â  (3) An appointed director of the department shall receive such salary as is provided by law or, if not so provided, as is fixed by the Governor.

Â Â Â Â Â  (4) Before entering upon the functions of office, the director shall give to the state a fidelity bond with one or more corporate sureties authorized to do business in this state in the penal sum fixed by the Governor. [Formerly 291.007; 1973 c.792 Â§4]

Â Â Â Â Â  184.325 Duties of director; administrative divisions; appointive power; exception. (1) The Director of the Oregon Department of Administrative Services, with the approval of the Governor, shall organize and reorganize the department in the manner the director considers necessary to conduct the work of the department properly.

Â Â Â Â Â  (2) The functions of the department may be divided into administrative divisions or staff offices. Each division or office shall be under the supervision of a person appointed by the director, with the approval of the Governor. The appointee shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law, and be well qualified by technical training and experience in the functions the appointee is to perform. [Formerly 291.005; 1979 c.468 Â§27]

Â Â Â Â Â  184.335 Deputy director; subordinate officers. (1) With the approval of the Governor, the director may appoint a deputy director who shall serve at the pleasure of the director, not be subject to the State Personnel Relations Law, and have full authority to act for the director, subject to the control of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) Except as provided in ORS 184.325 and subsection (1) of this section, the director, subject to applicable provisions of the State Personnel Relations Law, shall appoint all subordinate officers and employees of the department, prescribe their functions and fix their compensation. [Formerly 291.009]

Â Â Â Â Â  184.340 Rules. The department, with the approval of the Governor, may make reasonable rules and regulations that are necessary or proper for the administration of the laws that the department is charged with administering. [Formerly 291.013]

Â Â Â Â Â  184.345 Oregon Department of Administrative Services to provide services to certain agencies on reimbursable basis. (1) The Oregon Department of Administrative Services shall provide on a reimbursable basis administrative and other services, as agreed to, to:

Â Â Â Â Â  (a) The Department of Corrections;

Â Â Â Â Â  (b) The Department of Human Services; and

Â Â Â Â Â  (c) The State Board of Education.

Â Â Â Â Â  (2) In addition to its duties under subsection (1) of this section, the Oregon Department of Administrative Services shall provide clerical support to the Energy Facility Siting Council. [1969 c.597 Â§268; 1987 c.320 Â§143; 1995 c.551 Â§9; 1999 c.59 Â§41]

Â Â Â Â Â  Note: Section 2, chapter 873, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. (1) The Oregon Department of Administrative Services shall disburse to the Independent Development Enterprise Alliance moneys appropriated to the department for the purposes described in subsection (2) of this section.

Â Â Â Â Â  (2) The Independent Development Enterprise Alliance shall develop and execute a plan to support community-based programs that assist underserved individuals in removing legal impediments to employment by:

Â Â Â Â Â  (a) Obtaining or reinstating driver licenses;

Â Â Â Â Â  (b) Setting aside minor criminal convictions; or

Â Â Â Â Â  (c) Creating mechanisms to resolve past-due fines, fees and child support obligations.

Â Â Â Â Â  (3) The plan may give preference to programs that:

Â Â Â Â Â  (a) Build constructive relationships between communities and the criminal justice system;

Â Â Â Â Â  (b) Promote community service; and

Â Â Â Â Â  (c) Establish monitoring programs that measure results.

Â Â Â Â Â  (4) During a biennium for which the Independent Development Enterprise Alliance receives moneys under subsection (1) of this section, the Independent Development Enterprise Alliance shall report on the plan and its implementation once every six months to:

Â Â Â Â Â  (a) The judiciary committee in the House of Representatives or other appropriate legislative committee dealing with criminal justice issues, if the Legislative Assembly is convened in regular session; or

Â Â Â Â Â  (b) The joint legislative interim committee on the judiciary or other appropriate legislative interim committee dealing with issues of criminal justice, if the Legislative Assembly is not in regular session. [2007 c.873 Â§2]

Â Â Â Â Â  Note: Section 16, chapter 746, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 16. (1) Pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585], lottery bonds may be issued to fund grants to the Oregon Public Broadcasting Corporation for the purpose of building digital transmission facilities to serve the people of Oregon.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The public broadcasting system in Oregon provides programming designed and selected to assist in the education of viewers in broad areas of knowledge, skill development, finance, recreation, culture, government, history and the arts.

Â Â Â Â Â  (b) A digital upgrade to the public broadcasting system in
Oregon
will tie the state together, thereby expanding opportunities for economic growth and employment.

Â Â Â Â Â  (c) Building of the digital transmission facilities must begin by June 1, 2008, to meet federal transmission requirements in 2009.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $3 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs as defined in ORS 286.560 [renumbered 286A.560]. Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Public Broadcasting in Oregon Lottery Project Fund, which is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Public Broadcasting in Oregon Lottery Project Fund shall be credited to the fund. The moneys in the Public Broadcasting in Oregon Lottery Project Fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose described in subsection (1) of this section.

Â Â Â Â Â  (5) The proceeds of the lottery bonds issued pursuant to this section shall be used only for the purpose set forth in subsection (1) of this section and for bond-related costs. [2007 c.746 Â§16]

Â Â Â Â Â  184.351 Corrections population forecasts. (1) The Oregon Department of Administrative Services shall issue state corrections population forecasts including, but not limited to, expected populations of prisons and jails and community corrections caseloads, to be used by:

Â Â Â Â Â  (a) The Department of Corrections in preparing budget requests;

Â Â Â Â Â  (b) The Oregon Criminal Justice Commission in considering amendments to sentencing guidelines; and

Â Â Â Â Â  (c) Any other state agency concerned with the effect of offender populations or policy developments on budgeting.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall issue state corrections population forecasts on April 1 and October 1 of each year. [1995 c.420 Â§12]

Â Â Â Â Â  184.354 Federal Funds Account. (1) The Oregon Department of Administrative Services Federal Funds Account is established separate and distinct from the General Fund.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may apply for and receive federal grants and funds. Federal grants and funds received shall be deposited into the Oregon Department of Administrative Services Federal Funds Account. Moneys in the account are continuously appropriated to the department for the purposes for which they were received. [2001 c.716 Â§4]

Â Â Â Â Â  184.355 [1969 c.597 Â§5; repealed by 1983 c.740 Â§45]

Â Â Â Â Â  184.360 Internal audits in state government; policy; reports; rules. (1) As used in this section, Âstate governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (2) It is the policy of this state that internal audit activities within state government be coordinated to promote effectiveness.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall adopt rules setting standards and policies for internal audit functions within state government. The rules shall include, but are not limited to:

Â Â Â Â Â  (a) Standards for internal audits that are consistent with and incorporate commonly recognized industry standards and practices; and

Â Â Â Â Â  (b) Policies and procedures that ensure the integrity of the internal audit process.

Â Â Â Â Â  (4) Not later than December 31 of each calendar year, the department shall prepare and submit a report to the Joint Legislative Audit Committee. In the absence of the Joint Legislative Audit Committee, the department shall submit the report to the Joint Committee on Ways and Means or the Emergency Board. The report shall describe internal audit activities that have occurred in state government during the calendar year in which the report is prepared. [2005 c.373 Â§1]

Â Â Â Â Â  184.365 Authority of
Oregon
Department of Administrative Services to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Department of Administrative Services may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (d) That has mailroom duties as the primary duty or job function of the position;

Â Â Â Â Â  (e) In which the person has responsibility for auditing the department or other governmental agencies;

Â Â Â Â Â  (f) That has personnel or human resources functions as one of the positionÂs primary responsibilities;

Â Â Â Â Â  (g) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

Â Â Â Â Â  (h) In which the person has access to chemicals or hazardous materials, to facilities in which chemicals and hazardous materials are present or to information regarding the transportation of chemical or hazardous materials;

Â Â Â Â Â  (i) In which the person has access to property to which access is restricted in order to protect the health or safety of the public;

Â Â Â Â Â  (j) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (k) In which the person has access to critical infrastructure or security-sensitive facilities or information. [2005 c.730 Â§9]

(Grant Agreements for Baseball Tax Revenues)

Â Â Â Â Â  184.400 Definitions for ORS 184.400 to 184.408; rules. (1) As used in ORS 184.400 to 184.408:

Â Â Â Â Â  (a) ÂIncremental baseball tax revenuesÂ means:

Â Â Â Â Â  (A) The Oregon personal income tax revenues that are generated from the Oregon personal income tax liabilities shown on the income tax returns filed by the members of a professional athletic team engaged in Major League Baseball, including revenues that are generated from the tax liabilities of spouses of members of a professional athletic team engaged in Major League Baseball if the tax liabilities are reported on a joint return; or

Â Â Â Â Â  (B) If Oregon personal income tax rates are reduced after the dates of the grant agreements described in ORS 184.404 and the grant agreements provide that payments will be based on rates in effect when the grant agreements are executed, the Oregon personal income tax liabilities, as described in subparagraph (A) of this paragraph, that would have been due if the liabilities were calculated using personal income tax rates in effect on the date of execution of the grant agreements.

Â Â Â Â Â  (b) ÂMajor league stadiumÂ means a baseball stadium located in the City of
Portland
that is designed for use by a Major League Baseball team and that has an estimated cost of $300 million or more.

Â Â Â Â Â  (c) ÂMember of a professional athletic teamÂ means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

Â Â Â Â Â  (d) ÂTax liabilitiesÂ means the tax determined under ORS chapter 316 for the tax year less the credits allowed for purposes of ORS chapter 316 for the tax year.

Â Â Â Â Â  (2) The Department of Revenue may adopt administrative rules that the department determines are necessary to:

Â Â Â Â Â  (a) Further define the terms defined in this section in a manner consistent with this section;

Â Â Â Â Â  (b) Implement the duties of the department under ORS 184.400 to 184.408; and

Â Â Â Â Â  (c) Carry out the purposes of ORS 184.400 to 184.408. [2003 c.808 Â§1]

Â Â Â Â Â  184.402 Findings. The Legislative Assembly finds and declares that the construction of a major league stadium and the location of a Major League Baseball franchise in
Portland
will bring jobs and economic development to
Oregon
and will benefit
Oregon
workers and businesses. [2003 c.808 Â§1a]

Â Â Â Â Â  184.404 Grant agreements; obligations of state. (1) The Director of the Oregon Department of Administrative Services, with the approval of the State Treasurer, may enter into one or more agreements on behalf of the State of
Oregon
to grant the incremental baseball tax revenues for a period of not more than 30 years. The grant agreements must:

Â Â Â Â Â  (a) Provide that the granted amounts may be used only to pay for the costs of financing, developing, constructing and furnishing a major league stadium;

Â Â Â Â Â  (b) Provide that:

Â Â Â Â Â  (A) The total payments to the grantees are limited so that the grantees do not receive, in the aggregate, more than $150 million for costs of developing, constructing and furnishing a major league stadium, plus the actual, reasonable financing costs incurred by the grantees for that amount; and

Â Â Â Â Â  (B) If the incremental baseball tax revenues in a year substantially exceed the amount reasonably required to amortize a loan of $150 million over a period of 30 years with interest, the excess may be retained by the state;

Â Â Â Â Â  (c) Terminate when:

Â Â Â Â Â  (A) The State of
Oregon
has made all payments assigned to the state in the grant agreements for the costs allowed under this subsection; and

Â Â Â Â Â  (B) The grantees have returned any amounts required to be returned under paragraph (i) of this subsection;

Â Â Â Â Â  (d) Require the Director of the Department of Revenue to estimate incremental baseball tax revenues, specify the methodology for estimating incremental baseball tax revenues and notify the Director of the Oregon Department of Administrative Services of the estimated incremental baseball tax revenues;

Â Â Â Â Â  (e) Specify the methodology for determining actual incremental baseball tax revenues;

Â Â Â Â Â  (f) Require the Director of the Oregon Department of Administrative Services to request that the Legislative Assembly appropriate an amount equal to the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund established in ORS 184.408 so that those moneys may be disbursed under the grant agreements authorized by this section;

Â Â Â Â Â  (g) Require the Director of the Department of Revenue to determine the actual incremental baseball tax revenues and, if the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues, notify the Director of the Oregon Department of Administrative Services of the excess;

Â Â Â Â Â  (h) Require the Director of the Oregon Department of Administrative Services, if notified of an excess under paragraph (g) of this subsection, to request that the Legislative Assembly appropriate an amount equal to the excess, adjusted for the limits and retentions described in paragraph (b) of this subsection, from the General Fund to the Major League Stadium Grant Fund so that those moneys may be disbursed under the grant agreements authorized by this section;

Â Â Â Â Â  (i) Require the grantees to return to the Director of the Oregon Department of Administrative Services for deposit in the General Fund amounts transferred to the grantees from the Major League Stadium Grant Fund that exceed the actual incremental baseball tax revenues;

Â Â Â Â Â  (j) Provide that the amounts requested for appropriations may not be reduced because of any reduction that may be enacted in
Oregon
personal income tax rates;

Â Â Â Â Â  (k) Require the Director of the Oregon Department of Administrative Services to disburse amounts in the Major League Stadium Grant Fund to the grantees on particular dates;

Â Â Â Â Â  (L) Provide assurances of full and fair participation in the construction, furnishing and operation of the major league stadium by women, minorities and small businesses;

Â Â Â Â Â  (m) Provide for the maximization of economic benefits for
Oregon
workers in the construction, furnishing and operation of the major league stadium to the greatest extent permitted by law; and

Â Â Â Â Â  (n) Require the State of
Oregon
and the grantees to take any other action that the State Treasurer, the Director of the Oregon Department of Administrative Services or the Director of the Department of Revenue determines is desirable to ensure that:

Â Â Â Â Â  (A) The granted funds are used for the purposes described in ORS 184.400 to 184.408;

Â Â Â Â Â  (B) The grant agreements are administered efficiently and the interests of the State of
Oregon
are protected; and

Â Â Â Â Â  (C) The requests for appropriation of amounts equal to the incremental baseball tax revenues are made as described in ORS 184.400 to 184.408.

Â Â Â Â Â  (2) The obligation of the State of Oregon, under ORS 184.400 to 184.408 and the grant agreements authorized by this section, to transfer estimated or actual incremental baseball tax revenues to the Major League Stadium Grant Fund is subject to an appropriation being made for that purpose by the Legislative Assembly. The State of Oregon is not liable to any party for any reason if the Legislative Assembly fails to appropriate all or a portion of the amounts requested under subsection (1)(f) and (h) of this section to the Major League Stadium Grant Fund. However, if the Legislative Assembly does appropriate amounts for deposit in the Major League Stadium Grant Fund and those amounts are deposited in the Major League Stadium Grant Fund pursuant to the grant agreements authorized by this section, the obligation of the State of
Oregon
to disburse the amounts in the Major League Stadium Grant Fund is unconditional. The grant agreements authorized by this section are not a pledge of the full faith and credit or the taxing power of the State of
Oregon
, and the State of
Oregon
does not pledge its full faith and credit or taxing power. The grant agreements do not create an indebtedness of the State of
Oregon
in violation of section 7, Article XI of the Oregon Constitution. If a provision of a grant agreement is construed to have the effect of creating a debt in violation of section 7, Article XI of the Oregon Constitution, the provision is void.

Â Â Â Â Â  (3) The Legislative Assembly does not have a legal obligation to appropriate any amounts for disbursement under the grant agreements authorized by this section. However, the Legislative Assembly declares its current intention to appropriate amounts equal to the estimated incremental baseball tax revenues and amounts equal to the amount by which the actual incremental baseball tax revenues exceed the estimated incremental baseball tax revenues from the General Fund to the Major League Stadium Grant Fund, as provided in ORS 184.400 to 184.408, so that the amounts may be disbursed pursuant to the grant agreements authorized by this section.

Â Â Â Â Â  (4) Before commencing negotiations on a grant agreement authorized by this section, the Oregon Department of Administrative Services shall obtain one or more agreements from benefited parties to pay the stateÂs costs associated with negotiating and executing the grant agreement. [2003 c.808 Â§2]

Â Â Â Â Â  184.405 [1989 c.1067 Â§1; 1993 c.319 Â§8; renumbered 181.750 in 1993]

Â Â Â Â Â  184.406 Prerequisites of grant agreement. The Director of the Oregon Department of Administrative Services may not execute a grant agreement authorized by ORS 184.404 until the director has determined that:

Â Â Â Â Â  (1) The City of
Portland
has made a written request to the director to execute and deliver the grant agreement;

Â Â Â Â Â  (2) A Major League Baseball franchise has agreed to locate and be based in
Portland
and has entered into a legally binding commitment to remain in
Portland
for at least the term of the grant agreement;

Â Â Â Â Â  (3) All funding to build the major league stadium that is not based on the grant agreement has been committed;

Â Â Â Â Â  (4) No grantee is both a public body and a guarantor for the repayment of bonds or other indebtedness that is to be repaid through use of grant moneys;

Â Â Â Â Â  (5) The Oregon Department of Administrative Services has provided a written report regarding the estimated and actual incremental baseball tax revenues to, and has solicited comments from, the advisory committee described in subsection (6) of this section relating to the following provisions of the proposed grant agreement:

Â Â Â Â Â  (a) The methodology for estimating the incremental baseball tax revenues;

Â Â Â Â Â  (b) The methodology for determining the actual incremental baseball tax revenues; and

Â Â Â Â Â  (c) The requirement that estimated and actual incremental baseball tax revenues be based on the Oregon personal income tax rates in effect when the grant agreement is executed or for the period for which the taxes are collected, whichever is greater, even if those rates are subsequently reduced; and

Â Â Â Â Â  (6) An advisory committee, consisting of two legislators appointed by the President of the Senate, two legislators appointed by the Speaker of the House of Representatives and one person appointed by the Governor, has reviewed the provisions of the proposed grant agreement listed in subsection (5) of this section. [2003 c.808 Â§3]

Â Â Â Â Â  184.407 [1989 c.1067 Â§2; 1993 c.319 Â§9; renumbered 181.755 in 1993]

Â Â Â Â Â  184.408 Major League Stadium Grant Fund. The Major League Stadium Grant Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of making the grants required by the grant agreements entered into under ORS 184.404 and paying the costs and expenses of the State Treasurer, the Oregon Department of Administrative Services and the Department of Revenue in connection with the implementation and administration of ORS 184.400 to 184.408 and 316.213 to 316.219. Interest earned by the Major League Stadium Grant Fund must be credited to the fund. [2003 c.808 Â§4]

Â Â Â Â Â  184.409 [1989 c.1067 Â§3; 1993 c.319 Â§10; renumbered 181.760 in 1993]

Â Â Â Â Â  184.410 [Formerly 182.410; 1965 c.416 Â§1; 1969 c.593 Â§33; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.411 [1989 c.1067 Â§4; 1993 c.319 Â§11; renumbered 181.765 in 1993]

Â Â Â Â Â  184.413 [1989 c.981 Â§1; 1995 c.744 Â§19; renumbered 181.495 in 1995]

Â Â Â Â Â  184.415 [1989 c.981 Â§2; 1995 c.744 Â§20; renumbered 181.496 in 1995]

Â Â Â Â Â  184.417 [1989 c.981 Â§3; 1995 c.744 Â§21; renumbered 181.497 in 1995]

Â Â Â Â Â  184.420 [Formerly 182.420; repealed by 1969 c.653 Â§1]

(Sustainability)

Â Â Â Â Â  184.421 ÂSustainabilityÂ defined. For purposes of this section and ORS 184.423, ÂsustainabilityÂ means using, developing and protecting resources in a manner that enables people to meet current needs and provides that future generations can also meet future needs, from the joint perspective of environmental, economic and community objectives. [2001 c.918 Â§1; 2001 c.918 Â§16]

Â Â Â Â Â  184.423 Findings and goals regarding sustainability. The Legislative Assembly finds and declares the following goals for the State of
Oregon
regarding sustainability:

Â Â Â Â Â  (1) In conducting internal operations, state agencies shall, in cooperation with the Oregon Department of Administrative Services, seek to achieve the following objectives:

Â Â Â Â Â  (a) State purchases should be made so as to serve the broad, long term financial interests of Oregonians, including ensuring that environmental, economic and societal improvements are made so as to enhance environmental, economic and societal well-being.

Â Â Â Â Â  (b) Investments in facilities, equipment and durable goods should reflect the highest feasible efficiency and lowest life cycle costs.

Â Â Â Â Â  (c) Investments and expenditures should help promote improvements in the efficient use of energy, water and resources.

Â Â Â Â Â  (d) State operations should be located in diverse locations, including rural and distressed communities.

Â Â Â Â Â  (e) State operations and purchases should help maintain vital and active downtown and main street communities.

Â Â Â Â Â  (f) State purchases should help support opportunities for economically distressed communities and historically underemployed people.

Â Â Â Â Â  (g) State operations should reflect partnerships with communities and businesses.

Â Â Â Â Â  (h) State operations should help reduce adverse impacts on native habitats and species and help restore ecological processes.

Â Â Â Â Â  (i) State operations should be conducted in ways that significantly increase the efficient use of energy, water and resources.

Â Â Â Â Â  (j) State operations and purchases should reflect the efficient use and reuse of resources and reduction of contaminants released into the environment.

Â Â Â Â Â  (2) In supporting sustainable communities, state agencies shall seek to enable and encourage local communities to achieve the following objectives:

Â Â Â Â Â  (a) Resilient local economies that provide a diversity of economic opportunities for all citizens.

Â Â Â Â Â  (b) Workers supported by lifelong education to ensure a globally competitive workforce.

Â Â Â Â Â  (c) An independent and productive citizenry.

Â Â Â Â Â  (d) Youth supported by strong families and communities.

Â Â Â Â Â  (e) Downtowns and main street communities that are active and vital.

Â Â Â Â Â  (f) Development that wisely and efficiently uses infrastructure investments and natural resources.

Â Â Â Â Â  (g) Affordable housing available for citizens in community centers.

Â Â Â Â Â  (h) Healthy urban and rural watersheds, including habitats for fish and wildlife.

Â Â Â Â Â  (i) Clean and sufficient water for all uses.

Â Â Â Â Â  (j) Efficient use and reuse of resources and minimization of harmful emissions to the environment.

Â Â Â Â Â  (3) Intensification of efforts to increase the economic stability of communities designated as economically distressed. [2001 c.918 Â§4]

(Sustainability Board)

Â Â Â Â Â  184.425 Definitions for ORS 184.425 to 184.435. For purposes of ORS 184.425 to 184.435:

Â Â Â Â Â  (1) ÂBoardÂ means the Sustainability Board established pursuant to ORS 184.427.

Â Â Â Â Â  (2) ÂSustainabilityÂ has the meaning given that term in ORS 184.421. [2007 c.875 Â§1]

Â Â Â Â Â  184.427 Sustainability Board; members; terms; qualifications; confirmation. (1) There is created within the Oregon Department of Administrative Services a Sustainability Board consisting of the Governor or the GovernorÂs representative and 10 additional members appointed by the Governor. In appointing members, the Governor shall seek to appoint persons from all geographic regions of the state and from all communities who have a demonstrated ability to work in a cooperative and collaborative manner with people of diverse interests. The Governor shall also seek to appoint members from the following fields who have experience in matters pertinent to the effective operation of the board:

Â Â Â Â Â  (a) Business;

Â Â Â Â Â  (b) Small business;

Â Â Â Â Â  (c) Natural resources, community health or economics;

Â Â Â Â Â  (d) Sustainability; and

Â Â Â Â Â  (e) Conservation of natural resources.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on the January 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The members of the board must be residents of this state. Failure of a member to maintain compliance with the eligibility requirements related to the memberÂs appointment shall result in disqualification from serving on the board.

Â Â Â Â Â  (4) The appointment of a member of the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) All agencies, departments and officers of this state are directed to assist the board in the performance of its functions and to furnish such information and advice as the members of the board consider necessary to perform their functions. [2007 c.875 Â§2]

Â Â Â Â Â  184.429 Powers and duties of board. (1) In addition to any other duties or powers provided by law, the Sustainability Board:

Â Â Â Â Â  (a) Shall identify, evaluate, make recommendations and propose legislation, regulatory changes or policy modifications to agencies, the Governor, the Legislative Assembly, private entities or other bodies for the purpose of encouraging activities that best sustain, protect and enhance the quality of the environment, economy and community for the present and future benefit of Oregonians.

Â Â Â Â Â  (b) Shall develop and promote policies and programs that will assist in the meeting of sustainability goals specified in ORS 184.423.

Â Â Â Â Â  (c) Shall submit a biennial report to the Legislative Assembly by March 31 of each odd-numbered year on the boardÂs activities and recommendations.

Â Â Â Â Â  (d) May apply for and accept, from whatever source, appropriations, gifts or grants of money or other property. The board shall deposit moneys received under this paragraph into the State Treasury to the credit of the Sustainability Board Fund established under ORS 184.435.

Â Â Â Â Â  (e) Shall consult with and seek comment from trade associations, organizations, businesses and other groups and individuals representing pertinent interests as part of developing recommendations.

Â Â Â Â Â  (f) Shall develop and promote proposals that jointly and mutually enhance local economies, the environment and community health for the present and future benefit of Oregonians.

Â Â Â Â Â  (2) Nothing in this section is meant to discourage or prohibit any person, group or committee from discussing or proposing mechanisms, including the modification of tax policies, to promote sustainability. [2007 c.875 Â§3]

Â Â Â Â Â  184.430 [Formerly 182.430; 1965 c.416 Â§2; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.431 Chairperson and vice chairperson; quorum; meetings. (1) The Governor, or a member of the Sustainability Board designated by the Governor, shall serve as the chairperson of the board. The board shall select one of its members as vice chairperson. The board shall determine the terms, duties and powers necessary for the performance of the functions of such offices.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board. [2007 c.875 Â§5]

Â Â Â Â Â  184.433 Rules. In accordance with applicable provisions of ORS chapter 183, the Sustainability Board may adopt rules necessary for governing its operations and procedures. [2007 c.875 Â§6]

Â Â Â Â Â  184.435 Sustainability Board Fund. (1) The Sustainability Board Fund is established in the State Treasury, separate and distinct from the General Fund.

Â Â Â Â Â  (2) All moneys received by the Sustainability Board under ORS 184.429 shall be deposited into the Sustainability Board Fund. Such moneys are continuously appropriated to the Sustainability Board for the purposes of administering ORS 184.425 to 184.435. [2007 c.875 Â§7]

Â Â Â Â Â  184.440 [Formerly 182.440; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.450 [Formerly 182.450; repealed by 1969 c.653 Â§1]

Â Â Â Â Â  184.460 [1957 c.664 Â§1; 1959 c.465 Â§1; renumbered 542.710]

Â Â Â Â Â  184.470 [1957 c.664 Â§2; 1959 c.465 Â§2; renumbered 542.720]

(Information Technology Management)

Â Â Â Â Â  184.473 Definitions for ORS 184.475 and 184.477. As used in ORS 184.475 and 184.477:

Â Â Â Â Â  (1) ÂInformation technologyÂ includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

Â Â Â Â Â  (2) ÂState agencyÂ includes every state officer, board, commission, department, institution, branch or agency of the state government whose costs are paid wholly or in part from funds held in the State Treasury, except:

Â Â Â Â Â  (a) The Secretary of State, the State Treasurer, the Legislative Assembly, the courts and their officers and committees; and

Â Â Â Â Â  (b) The Public Defense Services Commission. [2001 c.936 Â§1; 2003 c.449 Â§26]

Â Â Â Â Â  184.475 Information technology portfolio-based management; inventory; standards; rules; exception. (1) The purposes of information technology portfolio-based management are to:

Â Â Â Â Â  (a) Ensure that state agencies link their information technology investments with business plans;

Â Â Â Â Â  (b) Facilitate risk assessment of information technology projects and investments;

Â Â Â Â Â  (c) Ensure that state agencies justify information technology investments on the basis of sound business cases;

Â Â Â Â Â  (d) Ensure that state agencies facilitate development and review of information technology performance related to business operations;

Â Â Â Â Â  (e) Identify projects that can cross agency and program lines to leverage resources; and

Â Â Â Â Â  (f) Assist in state government-wide planning for common, shared information technology infrastructure.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall integrate state agency strategic and business planning, technology planning and budgeting and project expenditure processes into the departmentÂs information technology portfolio-based management.

Â Â Â Â Â  (3) In cooperation with state agencies, the department shall conduct and maintain a continuous inventory of each state agencyÂs current and planned investments in information technology, a compilation of information about those assets and the total life cycle cost of those assets. The department shall develop and implement state government-wide standards, processes and procedures for the required inventory and for the management of the state government-wide information technology portfolio. State agencies shall participate in the information technology portfolio-based management and shall comply with the standards, processes and procedures established by the department under this subsection. The provisions of this subsection do not relieve any state agency from accountability for equipment, materials, supplies and tangible and intangible personal property under its control.

Â Â Â Â Â  (4) The department shall ensure that state agencies implement portfolio-based management of information technology resources in accordance with this section and with rules adopted by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) This section does not apply to competitive research grants and contracts at institutions of higher education listed in ORS 352.002.

Â Â Â Â Â  (6) In implementing the provisions of this section, the department shall submit state government-wide policies for review to the Joint Legislative Committee on Information Management and Technology. [2001 c.936 Â§2]

Â Â Â Â Â  184.477
Enterprise
management; plan for management of distributed information technology assets; standards; exception. (1) The purpose of enterprise management is to create a plan and implement a state government-wide approach for managing distributed information technology assets to minimize total ownership costs from acquisition through retirement, while realizing maximum benefits for transacting the stateÂs business and delivering services to its citizens.

Â Â Â Â Â  (2) With input and recommendations from state agencies, the Oregon Department of Administrative Services shall develop a plan for the state government-wide management of distributed information technology assets. The plan shall prescribe the state government-wide infrastructure and services for managing these assets. The plan shall be submitted to the Joint Legislative Committee on Information Management and Technology for review.

Â Â Â Â Â  (3) Following review by the Joint Legislative Committee on Information Management and Technology, the department shall ensure state agency implementation of the plan, including the development of appropriate standards, processes and procedures.

Â Â Â Â Â  (4) State agencies shall participate in the enterprise management of information technology assets and shall comply with the standards, processes and procedures of the department.

Â Â Â Â Â  (5) This section does not apply to competitive research grants and contracts at institutions of higher education listed in ORS 352.002. [2001 c.936 Â§3]

Â Â Â Â Â  184.510 [1963 c.580 Â§1; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.520 [1963 c.580 Â§2; 1971 c.57 Â§10; 1971 c.505 Â§8; 1971 c.753 Â§3; 1975 c.429 Â§1; 1981 c.320 Â§1; 1985 c.762 Â§1; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.530 [1963 c.580 Â§3; 1969 c.695 Â§3; 1985 c.565 Â§21; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.540 [1963 c.580 Â§5; 1965 c.597 Â§5; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.545 [1971 c.753 Â§7; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.550 [1963 c.580 Â§6; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.560 [1963 c.580 Â§4; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.565 [1985 c.383 Â§7; repealed by 1987 c.414 Â§173]

Â Â Â Â Â  184.570 [1963 c.580 Â§7; 1965 c.597 Â§6; repealed by 1987 c.414 Â§173]

Â Â Â Â Â  184.575 [1971 c.753 Â§1; renumbered 670.275]

Â Â Â Â Â  184.577 [1985 c.383 Â§9; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  184.580 [1971 c.753 Â§6; 1973 c.387 Â§26; repealed by 1975 c.429 Â§2]

Â Â Â Â Â  184.590 [1971 c.753 Â§4; repealed 1981 c.320 Â§5]

Â Â Â Â Â  184.595 [1971 c.753 Â§5; 1973 c.832 Â§1; repealed 1981 c.320 Â§5]

DEPARTMENT OF TRANSPORTATION

(Generally)

Â Â Â Â Â  184.610 Definitions for ORS 184.610 to 184.666. As used in ORS 184.610 to 184.666, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Transportation Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Transportation.

Â Â Â Â Â  (4) ÂHighway Construction PlanÂ or ÂplanÂ means the plan described in ORS 184.658.

Â Â Â Â Â  (5) ÂSTIPÂ means the Statewide Transportation Improvement Program, which is a list of transportation projects that:

Â Â Â Â Â  (a) Are to be implemented within four years following adoption or modification of the list;

Â Â Â Â Â  (b) Are consistent with the long-range transportation plan developed pursuant to ORS 184.618 and with metropolitan plans; and

Â Â Â Â Â  (c) Can be implemented with resources reasonably expected to be available. [1969 c.599 Â§1; 1973 c.249 Â§1; 1999 c.939 Â§2]

Â Â Â Â Â  184.611 Freight mobility projects; priority. (1) As used in this section, Âfreight mobility projectÂ means a project that supports the safe, reliable and efficient movement of goods between and among local, national and international markets.

Â Â Â Â Â  (2) The Legislative Assembly finds that investment in freight mobility projects will yield a return on the stateÂs investment in terms of improved economic opportunity and safety.

Â Â Â Â Â  (3) In developing the STIP, the Department of Transportation shall give priority to freight mobility projects that:

Â Â Â Â Â  (a) Are located on identified freight routes of statewide or regional significance;

Â Â Â Â Â  (b) Remove identified barriers to the safe, reliable and efficient movement of goods; and

Â Â Â Â Â  (c) Facilitate public and private investment that creates or sustains jobs. [2003 c.618 Â§37]

Â Â Â Â Â  184.612
Oregon
Transportation Commission; confirmation; qualifications; term; compensation and expenses. (1) There is established the Oregon Transportation Commission consisting of five members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. The Governor shall appoint members of the commission in compliance with all of the following:

Â Â Â Â Â  (a) Members shall be appointed with consideration of the different geographic regions of the state with one member being a resident of the area east of the
Cascade Range
.

Â Â Â Â Â  (b) Not more than three members shall belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (2) The term of office of each member is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided by ORS 292.495. [1973 c.249 Â§3; 1981 c.545 Â§3; 1983 c.428 Â§1]

Â Â Â Â Â  184.613 Officers; quorum; meetings; effect of vacancy; seal. (1) The Governor shall appoint one of the commissioners as chairperson, and another as vice chairperson. The chairperson and vice chairperson shall have such terms, duties and powers as the Oregon Transportation Commission determines are necessary for the performance of such offices.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once a month, at a time and place determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the commission.

Â Â Â Â Â  (4) No vacancy shall impair the right of the remaining commissioners to exercise all the powers of the commission, except that three members of the commission must agree in the selection, vacation or abandonment of state highways, and in case the commissioners are unable to agree the Governor shall have the right to vote as a member of the commission.

Â Â Â Â Â  (5) The commission may provide an official seal. [1973 c.249 Â§Â§4,9; 1979 c.293 Â§1]

Â Â Â Â Â  184.615 Department of Transportation; organization; duties; director; administrators. (1) The Department of Transportation is established.

Â Â Â Â Â  (2) The Department of Transportation shall consist of the Director of Transportation and all personnel employed in the department. Except as otherwise provided in subsections (4) and (5) of this section, for purposes of administration, subject to the approval of the Oregon Transportation Commission, the director may organize and reorganize the department as the director considers necessary to properly conduct the work of the department.

Â Â Â Â Â  (3) The department shall carry out policies adopted by the commission and all duties and responsibilities vested in it by law including, but not necessarily limited to, duties and responsibilities concerning drivers and motor vehicles, highways, motor carriers, public transit, rail and transportation safety.

Â Â Â Â Â  (4) The director shall appoint an administrator for each area of critical concern to the department. The administrator shall be responsible for planning and operations in that area, for relationships between the department and persons affected by the operations of the area, for advocacy of the area within the department planning and operations processes and for such other duties as may be provided by law. For purposes of this subsection, Âarea of critical concernÂ includes, but is not necessarily limited to, driver and motor vehicle services, highways, motor carriers, public transit, rail and transportation safety. In appointing administrators under this subsection, the director shall consider recommendations of any advisory committee interested in the area of responsibility. Administrators appointed under this subsection are in the unclassified service for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (5) Whenever a duty or function is specifically given by statute to the director, and that duty or function involves day-to-day operations of an area of critical concern to the department, the director shall delegate the duty or function to the administrator of the area of critical concern. [1969 c.599 Â§2; 1973 c.249 Â§15; 1975 c.371 Â§5; 1979 c.186 Â§4; subsection (4) enacted as 1981 c.700 Â§2; 1983 c.324 Â§13; 1987 c.414 Â§88; 1989 c.904 Â§28; 1991 c.453 Â§1; 1993 c.741 Â§3; 1999 c.935 Â§15; 2003 c.27 Â§1; 2005 c.70 Â§1; 2007 c.768 Â§64]

Â Â Â Â Â  184.616 Department powers given commission; service of summons. (1) Notwithstanding any other provisions of law, the Oregon Transportation Commission has the power to adopt any rules, establish any policy or exercise any other duty, function or power where a statute gives such power to the Department of Transportation.

Â Â Â Â Â  (2) Where service of summons or other process is required by statute to be served on the Director of Transportation, the Department of Transportation or the Oregon Transportation Commission, such service shall be made upon the office of the director. [1979 c.186 Â§Â§2,3; 2003 c.14 Â§87]

Â Â Â Â Â  184.617 Functions of commission and department. (1) It is the function of the Oregon Transportation Commission to establish the policies for the operation of the Department of Transportation in a manner consistent with the policies and purposes of ORS 184.610 to 184.666. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (2) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the department.

Â Â Â Â Â  (3) The commission shall have general power to coordinate and administer programs relating to highways, motor carriers, motor vehicles, public transit, rail, transportation safety and such other programs related to transportation as may be assigned by law to the department.

Â Â Â Â Â  (4) The Department of Transportation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide the programs and services assigned to the department, except that the Oregon Department of Aviation shall be the recipient of all federal funds paid to or to be paid to the state to enable the state to provide aviation programs and services. [1973 c.249 Â§10; 1979 c.186 Â§5; 1989 c.904 Â§50; 1993 c.741 Â§6; 1999 c.935 Â§16; 2003 c.27 Â§2]

Â Â Â Â Â  184.618 Duties of commission in preparing and implementing state transportation policy. (1) As its primary duty, the Oregon Transportation Commission shall develop and maintain a state transportation policy and a comprehensive, long-range plan for a safe, multimodal transportation system for the state which encompasses economic efficiency, orderly economic development and environmental quality. The plan shall include, but not be limited to, aviation, highways, mass transit, pipelines, ports, rails and waterways. The plan shall be used by all agencies and officers to guide and coordinate transportation activities and to insure transportation planning utilizes the potential of all existing and developing modes of transportation.

Â Â Â Â Â  (2) As the plan is developed by the commission, the Director of Transportation shall prepare and submit to the commission for approval, implementation programs. Work approved by the commission to carry out the plan shall be assigned to the appropriate unit of the Department of Transportation.

Â Â Â Â Â  (3) The director and members of the commission shall give safety, economic development and the provisions of industrial site services priority in fund allocation decisions. [1973 c.249 Â§12; 1983 c.362 Â§1; 1983 c.553 Â§1; 1993 c.741 Â§7; 1999 c.969 Â§3]

Â Â Â Â Â  184.619 Rulemaking authority; orders. In accordance with the applicable provisions of ORS chapter 183, the Oregon Transportation Commission shall adopt such rules and orders as it considers necessary and proper in performing the functions vested by law in the commission. [1973 c.249 Â§11; 1981 c.418 Â§1]

Â Â Â Â Â  184.620 Director of Transportation; confirmation; subordinates. (1) The Department of Transportation shall be under the supervision of a Director of Transportation who shall be appointed by and shall hold office at the pleasure of the Governor.

Â Â Â Â Â  (2) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The director may appoint:

Â Â Â Â Â  (a) Deputy directors with full authority to act for the director, but subject to the directorÂs control. The appointment of a deputy director shall be by written order filed with the Secretary of State. A deputy director shall be in the unclassified services for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (b) One executive assistant for each deputy director appointed under this section and one for each administrator appointed under ORS 184.615 (4). Executive assistants appointed under this paragraph are in the unclassified service for purposes of the State Personnel Relations Law.

Â Â Â Â Â  (c) All subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. [1969 c.599 Â§3; 1969 c.599 Â§3a; 1973 c.249 Â§16; 1979 c.186 Â§6; 1999 c.686 Â§1; 2005 c.70 Â§2]

Â Â Â Â Â  184.622 Authority of Department of Transportation to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Transportation may require the fingerprints of a person who is applying for a license, or renewal of a license, under ORS 319.040 or 319.621 or a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state; or

Â Â Â Â Â  (c) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information. [2005 c.730 Â§10]

Â Â Â Â Â  Note: 184.622 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.625 Compensation and expenses of director and subordinates. The Director of Transportation and any deputy directors shall receive such salary as may be provided by law or as fixed by the Governor. In addition to salaries, the director and deputy directors, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred in the performance of official duties. [1969 c.599 Â§4; 1973 c.249 Â§17; 1979 c.168 Â§7; 1999 c.686 Â§2; 2005 c.70 Â§5]

Â Â Â Â Â  184.628 Chief engineer; appointment; qualifications; staff engineers. (1) The Director of Transportation, with the approval of the Oregon Transportation Commission, shall appoint a chief engineer. The chief engineer shall be a registered civil engineer and shall be qualified by technical training as well as by practical experience.

Â Â Â Â Â  (2) The chief engineer may designate persons within the Department of Transportation who have full authority to perform any duty required or permitted by law to be performed by the engineer.

Â Â Â Â Â  (3) The director may authorize the employment by the chief engineer of such staff engineers, engineering and technical assistants and such other help that in the chief engineerÂs judgment may be necessary. Compensation, travel allowance and other expenses shall be fixed by the chief engineer with the approval of the director.

Â Â Â Â Â  (4) This section is subject to any applicable provision of the State Personnel Relations Law. [1993 c.741 Â§5]

Â Â Â Â Â  184.630 Research program. (1) Except as otherwise provided by law, the Department of Transportation shall provide a research program for divisions within the department, using the staffs of such divisions for development of solutions to such needs as might arise.

Â Â Â Â Â  (2) The Director of Transportation may provide administrative facilities and services for the divisions within the department. [1969 c.599 Â§5; 1973 c.249 Â§19]

Â Â Â Â Â  184.631 Public-private research and development program; rules. (1) The Department of Transportation shall establish a public-private partnership research and development program.

Â Â Â Â Â  (2) As part of the program established under this section, the department may enter into joint research and development agreements for the purpose of developing products for market that may reduce the cost of maintenance and preservation or extend the useful life of the stateÂs highways or that may improve highway safety. The department may enter into agreements with the following:

Â Â Â Â Â  (a) Individuals.

Â Â Â Â Â  (b) Businesses.

Â Â Â Â Â  (c) Nonprofit organizations.

Â Â Â Â Â  (d) The State Board of Higher Education.

Â Â Â Â Â  (3) The department may enter into agreements under subsection (2) of this section that allow the department to obtain royalties or other financial benefits from the sale or use of products developed through the public-private partnership research and development program.

Â Â Â Â Â  (4) Moneys that the department is authorized to spend on planning and research may be used for development of products under this section.

Â Â Â Â Â  (5) The department shall adopt rules that govern the solicitation and selection of product development projects that will receive funding under the program established under this section. [2003 c.819 Â§18]

Â Â Â Â Â  Note: 184.631 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.632 Legislative finding on ports; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The ports in
Oregon
provide effective local assistance to state transportation development efforts.

Â Â Â Â Â  (b) The ports in this state develop and market facilities and services to support important existing industries in this state, such as aviation, maritime commerce, international trade, tourism, recreation and transportation.

Â Â Â Â Â  (c) Port facilities, including roads, railroads, airports, harbors and navigation channels, are an integral element of the transportation infrastructure of this state.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is the policy of this state to include
Oregon
Âs ports in planning and implementing transportation programs. To that end, the Department of Transportation and the Oregon Department of Aviation may work to:

Â Â Â Â Â  (a) Coordinate with the Economic and Community Development Department to facilitate port planning and development;

Â Â Â Â Â  (b) Promote local cooperation in statewide planning and development of the ports;

Â Â Â Â Â  (c) Promote long-term economic self-sufficiency of the ports;

Â Â Â Â Â  (d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

Â Â Â Â Â  (e) Facilitate the efforts of the ports to expand and respond to greater domestic and international market opportunities. [1993 c.474 Â§3; 1999 c.935 Â§18; 2007 c.804 Â§83]

Â Â Â Â Â  184.633 Duties of director; delegation; bonds for employees; participation in land use matters. (1) Subject to policy direction by the Oregon Transportation Commission, the Director of Transportation shall:

Â Â Â Â Â  (a) Be the administrative head of the Department of Transportation;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department and prescribe their duties and fix their compensation, subject to the State Personnel Relations Law;

Â Â Â Â Â  (c) Administer the laws of the state concerning transportation; and

Â Â Â Â Â  (d) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies which may substantially affect the interest of the consumers and providers of transportation within
Oregon
.

Â Â Â Â Â  (2) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any of the employees of the department the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director, including powers, duties or functions delegated to the director by the commission pursuant to ORS 184.635. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director.

Â Â Â Â Â  (4) The director shall have authority to require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The amounts of the bond shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The department shall pay the premiums on the bonds.

Â Â Â Â Â  (5)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197845, the director may participate in and seek review of a land use decision or limited land use decision as defined in ORS 197.015, or an expedited land division as defined in ORS 197.360. The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

Â Â Â Â Â  (b) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (c) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to seek review. No other testimony shall be taken by the commission.

Â Â Â Â Â  (c) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to proceed with the appeal. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

Â Â Â Â Â  (d) A decision by the commission under this subsection is not subject to appeal.

Â Â Â Â Â  (e) For purposes of this subsection, ÂapplicantÂ means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

Â Â Â Â Â  (6) The director may intervene in an appeal of a land use decision brought by another person in the manner provided for an appeal by the director under subsection (5) of this section. [1973 c.249 Â§18; 1993 c.741 Â§8; 1999 c.292 Â§2; 2005 c.612 Â§1]

Â Â Â Â Â  184.634 Disposition of real property by department; rules. Notwithstanding the provisions of ORS 270.100, 270.110, 270.130, 270.140, 270.150 and 273.426, the Oregon Transportation Commission may establish by rule procedures and criteria for:

Â Â Â Â Â  (1) The advertisement for sale of real property by the Department of Transportation;

Â Â Â Â Â  (2) The disposition of real property by the department after an auction at which no satisfactory bids were received; and

Â Â Â Â Â  (3) The disposition by the department of real property that:

Â Â Â Â Â  (a) Has minimal value and is useful only to adjacent property owners; or

Â Â Â Â Â  (b) May not, because of local land use ordinances, be disposed of to anyone other than adjacent property owners. [1989 c.499 Â§2; 1991 c.816 Â§23]

Â Â Â Â Â  184.635 Reports to Governor; delegation of powers; rules. (1) The Oregon Transportation Commission shall develop and report to the Governor on legislative, budgetary and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to transportation. To accomplish this end, the commission may hold public hearings, consult with and use the services and cooperation of other state and federal agencies, employ consultants and appoint advisory and technical committees to assist in the work.

Â Â Â Â Â  (2) Whenever a power is granted to the commission the power may be exercised by such officer or employee within the Department of Transportation as is designated in writing by the commission. Any such designation shall be filed in the office of the Secretary of State. The authority to delegate granted by this subsection includes, but is not limited to, authority to delegate the power to adopt rules for the department. [1969 c.599 Â§6; 1973 c.249 Â§14; 1993 c.741 Â§9]

Â Â Â Â Â  184.636 Revolving funds; disbursements; payment of claims and expenses of other state agencies. (1) Upon approval of the State Treasurer and the Oregon Department of Administrative Services, the Department of Transportation may establish revolving funds in the State Treasury. These funds may be used as depository accounts.

Â Â Â Â Â  (2) Disbursements may be made by check signed by such person as delegated by the Director of Transportation. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the department incurred in the operation of the department. The department shall keep accurate account of which funds any expenditures are debited or credited to and of any interest income which may be due.

Â Â Â Â Â  (3) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the department may write checks upon the State Treasury to pay for claims and expenditures of other state agencies not a part of the department. The Oregon Department of Administrative Services shall draw up warrants for the amounts paid separately or in aggregate.

Â Â Â Â Â  (4) Moneys in the account established under subsection (1) of this section may be held as petty cash or carried by the State Treasurer to be disbursed in accordance with subsection (3) of this section. [1989 c.345 Â§5; 1993 c.741 Â§10]

Â Â Â Â Â  184.637 Departmental fiscal officer; reports. The Director of Transportation shall designate a fiscal officer for the Department of Transportation who shall:

Â Â Â Â Â  (1) Provide for sound financial management systems, including all accounting, budgetary and financial control functions for the department.

Â Â Â Â Â  (2) Prepare financial reports as required by statute or as required by the director.

Â Â Â Â Â  (3) Act in an advisory capacity to the director in all financial matters and perform such other duties and responsibilities with respect to accounting procedures and other like duties and responsibilities as the director considers advisable.

Â Â Â Â Â  (4) By the end of the calendar year, prepare and submit to all units of the department for which accounting services were performed a report of all funds received during the last completed fiscal year by each unit, the sources from which funds were received, the expenditures and disbursement of the funds and the purpose for which they were expended. [1973 c.249 Â§20; 1979 c.293 Â§2; 1989 c.345 Â§1; 1993 c.741 Â§11]

Â Â Â Â Â  184.638 Functions provided by fiscal officer. The fiscal officer for the Department of Transportation may provide or contract for the provision of the following functions for the department:

Â Â Â Â Â  (1) Operation of an adequate accounting system in order that all revenues and expenditures may be properly recorded and maintained.

Â Â Â Â Â  (2) Partial payment on contracts based upon estimates of completion.

Â Â Â Â Â  (3) Preparation of vouchers covering claims for all salaries and expenses and other expenditures which are authorized by the Director of Transportation. Claims approved by the director shall be indorsed by the director or the directorÂs designee and presented for payment.

Â Â Â Â Â  (4) Preparation of a monthly payroll in which the department shall record the name of each employee, the rate of salary or wages, the capacity in which each person is employed and the amount due each employee. The payroll shall be verified by the fiscal officer. After payment, payroll checks shall be retained by the department, and shall constitute a full receipt of the payment for services rendered. The department may draw payroll checks against appropriate departmental accounts.

Â Â Â Â Â  (5) Such other functions as the director may deem necessary for the sound fiscal administration of the department. [1989 c.345 Â§3; 1993 c.741 Â§12]

Â Â Â Â Â  184.639 Internal auditor. The Director of Transportation shall designate an internal auditor for the Department of Transportation who shall perform internal audits of the department and report findings to the director. [1989 c.345 Â§4; 1993 c.741 Â§13]

Â Â Â Â Â  184.640 Transportation Administration Account; budget and payment for administrative expenses of department. (1) There is established, separate and distinct from the General Fund, the Transportation Administration Account.

Â Â Â Â Â  (2) Notwithstanding any other law, such amounts as may be necessary to pay the administrative expenses of the Department of Transportation shall be continuously credited to the Transportation Administration Account from the biennial appropriations to, or transferred to such administration account from the accounts or funds of, units within the department that have separate appropriations, accounts or funds. Such amounts as may be requested quarterly by the Director of Transportation, with the approval of the Oregon Department of Administrative Services, shall be so credited or transferred to the Transportation Administration Account. The department is subject to the allotment system provided for in ORS 291.234 to 291.260.

Â Â Â Â Â  (3) The amounts credited and transferred to the Transportation Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by prorating the costs of the office of the director among the respective units within the department. All moneys appropriated, credited or transferred to the Transportation Administration Account are appropriated continuously to pay the administrative expenses of the department. Interest earned by the account shall be credited to the account. [1969 c.599 Â§7; 1973 c.249 Â§21; 1989 c.966 Â§5; 1993 c.741 Â§14]

Â Â Â Â Â  184.642 Department of Transportation Operating Fund; sources; uses. (1) The Department of Transportation Operating Fund is established in the State Treasury separate and distinct from the General Fund and separate and distinct from the State Highway Fund. Except as otherwise provided in subsection (3)(e) of this section, moneys in the Department of Transportation Operating Fund are continuously appropriated to the Department of Transportation to pay expenses of the department that are incurred in the performance of functions the department is statutorily required or authorized to perform and that may not constitutionally be paid from revenues described in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (2) The operating fund shall consist of the following:

Â Â Â Â Â  (a) Taxes paid on motor vehicle fuels or on the use of fuel in a motor vehicle for which a person is entitled to a refund under a provision described in this paragraph but for which no refund is claimed, in amounts determined under ORS 184.643. This paragraph applies to refund entitlements described in ORS 319.280 (1)(a) and (e), 319.320 (1)(a) and 319.831 (1)(b).

Â Â Â Â Â  (b) Fees collected under ORS 822.700 for issuance or renewal of:

Â Â Â Â Â  (A) Dismantler certificates;

Â Â Â Â Â  (B) Vehicle dealer certificates;

Â Â Â Â Â  (C) Driver training certificates;

Â Â Â Â Â  (D) Commercial driver training school certificates; and

Â Â Â Â Â  (E) Appraiser certificates.

Â Â Â Â Â  (c) Fees collected under ORS 822.705.

Â Â Â Â Â  (d) Moneys from civil penalties imposed under ORS 822.009.

Â Â Â Â Â  (e) Fees collected under ORS 807.410 for identification cards.

Â Â Â Â Â  (f) Fees collected by the department for issuance of permits to engage in activities described in ORS 374.305 to 374.330 that are not directly connected to the construction, reconstruction, improvement, repair, maintenance, operation and use of a public highway, road, street or roadside rest area.

Â Â Â Â Â  (g) Interest and other earnings on moneys in the operating fund.

Â Â Â Â Â  (3) Moneys in the Department of Transportation Operating Fund established by subsections (1) and (2) of this section may be spent only as follows:

Â Â Â Â Â  (a) Taxes described in subsection (2)(a) of this section may be used only for payment of expenses of the Department of Transportation that:

Â Â Â Â Â  (A) May not constitutionally be paid from revenues described in section 3a, Article IX of the Oregon Constitution;

Â Â Â Â Â  (B) Are incurred in the performance of functions the department is statutorily required or authorized to perform; and

Â Â Â Â Â  (C) Are not payable from moneys described in paragraphs (b) to (e) of this subsection.

Â Â Â Â Â  (b) Fees collected under subsection (2)(b) of this section may be used only to carry out the regulatory functions of the department relating to the businesses that generate the fees.

Â Â Â Â Â  (c) Fees collected under ORS 822.705 may be used only for the purposes described in ORS 822.705.

Â Â Â Â Â  (d) Moneys collected from civil penalties imposed under ORS 822.009 may be used only for regulation of vehicle dealers.

Â Â Â Â Â  (e) Moneys collected under ORS 807.410 from fees for identification cards shall be used first to pay the expenses of the department for performing the functions of the department relating to identification cards. After paying the expenses related to identification cards, the department shall transfer the remaining moneys collected under ORS 807.410 to the Elderly and Disabled Special Transportation Fund established in ORS 391.800.

Â Â Â Â Â  (f) Moneys from the permits described in subsection (2)(f) of this section may be used for costs of issuing the permits and monitoring the activities that generate the fees.

Â Â Â Â Â  (g) Moneys from interest and other earnings on moneys in the operating fund may be used for any purpose for which other moneys in the fund may be used. [2001 c.820 Â§Â§1,2; 2003 c.601 Â§1; 2003 c.655 Â§62; 2005 c.654 Â§Â§22,23]

Â Â Â Â Â  Note: 184.642 and 184.643 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.643 Transfer of certain fuel tax moneys to operating fund. Once each year the Oregon Department of Administrative Services, after consultation with the Oregon Transportation Commission and the Department of Transportation, shall estimate the amount of taxes paid for which persons are entitled to refunds under ORS 319.280 (1)(a) and (e), 319.320 (1)(a) and 319.831 (1)(b). After deducting the amount of any refunds actually paid, the Oregon Department of Administrative Services shall certify the remaining amount to the Department of Transportation. The Department of Transportation shall transfer the remaining amount from the Driver and Motor Vehicle Suspense Account to the Department of Transportation Operating Fund established by ORS 184.642 (1) and (2). [2001 c.820 Â§3; 2003 c.16 Â§1]

Â Â Â Â Â  Note: See note under 184.642.

Â Â Â Â Â  184.644 Levy and sale of property for payment of liquidated and delinquent debt owed to department; fees; levy on funds of debtor. (1) For purposes of this section, a liquidated and delinquent debt is a debt that meets one of the following conditions:

Â Â Â Â Â  (a) Judgment has been entered on the debt; or

Â Â Â Â Â  (b) Liability for and the amount of the debt have been established through an administrative proceeding.

Â Â Â Â Â  (2) If a person fails to pay in full any liquidated and delinquent debt due the Department of Transportation, the department may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person found within that county, for payment of the amount due, with the added penalties or charges, interest and cost of executing the warrant, and to return the warrant to the department and pay to the department the money collected from the sale by the time specified in the warrant, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (3) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant. The clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, the amount of the debt for which the warrant is issued and the date when the copy is recorded. The amount of the warrant shall become a lien upon the title to and interest in property of the person against whom the warrant is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (4) The sheriff shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (5) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the person in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect liquidated and delinquent debts for the department, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (6) Nothing in this section affects any provision of ORS 319.182, 319.742 or 825.504. [2007 c.27 Â§2]

Â Â Â Â Â  184.645 Department of Transportation Working Capital Account; data processing and photocopy equipment and services. (1) There is hereby established an account, separate and distinct from the General Fund, to be known as the Department of Transportation Working Capital Account, which account is appropriated continuously for, and shall be used for, the purpose of acquiring data processing, word processing and photocopy equipment and services. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The cost to the Department of Transportation of providing data processing, word processing and photocopy services, including labor, facilities, materials, overhead, administrative cost, the lease or purchase cost of the equipment and depreciation, to any state agency, including itself, which is to be charged, in part or whole to the agency or unit served may be advanced out of the Department of Transportation Working Capital Account. The costs advanced from the account shall be reimbursed to the account from the charges paid to the department by the agency or unit served. [1979 c.380 Â§Â§2,3; 1981 c.306 Â§1; 1989 c.966 Â§6]

Â Â Â Â Â  184.647 Transfer of funds to working capital account; retransfer; use of remainder. In order to facilitate financing the costs advanced under ORS 184.645 (2), the Department of Transportation may at any time during the biennium transfer to the Department of Transportation Working Capital Account such amounts as it considers necessary from funds available to the department for a biennial period. Funds transferred shall be retransferred from the Department of Transportation Working Capital Account by the department to the fund from which the original transfer was made prior to the last day of each biennial period. All or part of the funds remaining in the working capital account at the end of any biennium may remain in the account beyond the end of the biennium for the acquisition of data processing, word processing and photocopy equipment and services. [1979 c.380 Â§4; 1981 c.306 Â§2]

Â Â Â Â Â  184.648 Revolving fund. The Central Services Division of the Department of Transportation may establish a revolving fund, separate and distinct from the General Fund, not to exceed the aggregate amount of $5,000. Interest earned by the fund shall be credited to the fund. [1983 c.136 Â§4; 1989 c.966 Â§7]

Â Â Â Â Â  Note: 184.648 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.649 Report on audits. The Department of Transportation shall appear before the Joint Legislative Audit Committee established by ORS 171.580 at least once each biennium to report on internal audits and federal audits of the department. [2005 c.612 Â§9]

Â Â Â Â Â  Note: 184.649 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 184 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  184.650 [1981 c.700 Â§1; repealed by 1983 c.324 Â§59]

(Accounting and Budgeting)

Â Â Â Â Â  184.651 Cost accounting system; requirements. The Department of Transportation shall develop, operate and maintain a full cost accounting system that accurately and separately accounts for all direct, indirect and administrative costs incurred by each of the following units of the department:

Â Â Â Â Â  (1) Central services.

Â Â Â Â Â  (2) Driver and motor vehicle services.

Â Â Â Â Â  (3) Highways.

Â Â Â Â Â  (4) Motor carriers.

Â Â Â Â Â  (5) Rail.

Â Â Â Â Â  (6) Transit.

Â Â Â Â Â  (7) Transportation development.

Â Â Â Â Â  (8) Transportation safety. [1999 c.936 Â§2; 1999 c.936 Â§5; 2005 c.612 Â§2; 2007 c.768 Â§65]

Â Â Â Â Â  184.654 Short title. ORS 184.656 to 184.666 shall be known and may be cited as the ÂTransportation Spending Accountability Act.Â [1999 c.939 Â§1]

Â Â Â Â Â  184.655 [1981 c.700 Â§3; repealed by 1983 c.324 Â§59]

Â Â Â Â Â  184.656 GovernorÂs program budget for department. (1) The Governor shall submit to the Legislative Assembly a proposed biennial program budget for the Department of Transportation that specifies how existing revenues from all sources will be spent. The program budget shall include proposed expenditures for each program or item specifically listed in the budget bills for the department enacted during the preceding regular session of the Legislative Assembly.

Â Â Â Â Â  (2) The budget shall be accompanied by the Highway Construction Plan described in ORS 184.658. [1999 c.939 Â§4; 2001 c.104 Â§65; 2005 c.612 Â§3]

Â Â Â Â Â  184.658 Highway Construction Plan. (1) The Highway Construction Plan shall be developed by the Department of Transportation on a biennial basis to accompany the GovernorÂs proposed budget for the department. The plan shall include a list of projects from the STIP that the department intends to work on in the biennium for which the budget is submitted. The plan shall also include a list of projects that the department intends to pursue in the biennium that are not yet in the STIP because they are in planning stages. The plan shall indicate the current status of each project as specified in subsection (3) of this section.

Â Â Â Â Â  (2) For the categories of bridges, highway safety, modernization, operations and preservation, the plan shall include a description of specific projects to be funded, how much money will be spent on each and the anticipated year of completion. For the categories of emergency relief, highway planning, maintenance, payments to local governments and special programs, the plan shall include a description of programs to be funded and projected expenditures.

Â Â Â Â Â  (3) For each project in the Highway Construction Plan, the department shall indicate whether:

Â Â Â Â Â  (a) The project is under construction;

Â Â Â Â Â  (b) Funding is committed for construction or implementation of the project; or

Â Â Â Â Â  (c) Funding is committed only for the planning of the project. [1999 c.939 Â§5; 2005 c.612 Â§4]

Â Â Â Â Â  184.660 [1999 c.939 Â§6; repealed by 2005 c.612 Â§10]

Â Â Â Â Â  184.662 [1999 c.939 Â§7; repealed by 2005 c.612 Â§10]

Â Â Â Â Â  184.664 Status report for projects in Highway Construction Plan. (1) The Department of Transportation shall create a concise status report for the Legislative Assembly of projects listed in the Highway Construction Plan and in the previous status report. The department shall include all of the following in the status report:

Â Â Â Â Â  (a) An identification of each project, with enough specificity to enable readers of the report to know where the project is located and what the project will accomplish.

Â Â Â Â Â  (b) An indication of the total amount of moneys the department anticipates will be spent to complete the project and the amount spent on the project as of the date of the status report.

Â Â Â Â Â  (c) An indication that the project is on schedule, or an explanation if it is not on schedule.

Â Â Â Â Â  (d) The expected year of completion for the project.

Â Â Â Â Â  (e) An explanation of any change in priority of a project within the plan or the STIP since the previous status report was issued.

Â Â Â Â Â  (f) An explanation of any amendments to the STIP that have been made since the Highway Construction Plan was issued.

Â Â Â Â Â  (g) An explanation of any changes to the adopted budget made by the Emergency Board since the Highway Construction Plan was issued.

Â Â Â Â Â  (2) When a project has been completed or abandoned, that fact shall be shown in the first status report presented after the completion or abandonment, but need not appear in status reports thereafter.

Â Â Â Â Â  (3) The status report shall be submitted quarterly to the Legislative Assembly in the manner prescribed by ORS 192.245. [1999 c.939 Â§8; 2005 c.612 Â§5]

Â Â Â Â Â  184.666 Summary of effect of mandates and regulations on costs; notification of legislators. The Department of Transportation shall develop a summary that shows, to the extent it can be determined, how the departmentÂs costs for maintenance, preservation and modernization are affected by state and federal mandates, environmental regulations or other factors that have a significant impact on cost. The summary shall be submitted to the Speaker of the House of Representatives and the President of the Senate at the beginning of each regular session of the Legislative Assembly and need include only mandates, regulations and other factors issued or occurring on or after October 23, 1999. When the department submits the summary to the Speaker and the President, the department shall notify each member of the Legislative Assembly that the summary is available. [1999 c.939 Â§9]

(Road User Fee Task Force and Pilot Project)

Â Â Â Â Â  Note: Sections 1 to 6, chapter 862, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. The Legislative Assembly finds that:

Â Â Â Â Â  (1) An efficient transportation system is critical for
Oregon
Âs economy and quality of life.

Â Â Â Â Â  (2) The revenues currently available for highways and local roads are inadequate to preserve and maintain existing infrastructure and to provide funds for improvements that would reduce congestion and improve service.

Â Â Â Â Â  (3) The gas tax will become a less effective mechanism for meeting
Oregon
Âs long-term revenue needs because:

Â Â Â Â Â  (a) It will steadily generate less revenue as cars become more fuel-efficient and alternative sources of fuel are identified; and

Â Â Â Â Â  (b) Bundling fees for roads and highways into the gas tax makes it difficult for users to understand the amount they are paying for roads and highways. [2001 c.862 Â§1]

Â Â Â Â Â  Sec. 2. (1) There is created the Road User Fee Task Force.

Â Â Â Â Â  (2) The purpose of the task force is to develop a design for revenue collection for
Oregon
Âs roads and highways that will replace the current system for revenue collection. The task force shall consider all potential revenue sources.

Â Â Â Â Â  (3) The task force shall consist of 12 members, as follows:

Â Â Â Â Â  (a) Two members shall be members of the House of Representatives, appointed by the Speaker of the House of Representatives.

Â Â Â Â Â  (b) Two members shall be members of the Senate, appointed by the President of the Senate.

Â Â Â Â Â  (c) Four members shall be appointed by the Governor, the Speaker and the President acting jointly. In making appointments under this paragraph, the appointing authorities shall consider individuals who are representative of the telecommunications industry, of highway user groups, of the
Oregon
transportation research community and of national research and policy-making bodies such as the Transportation Research Board and the American Association of State Highway and Transportation Officials.

Â Â Â Â Â  (d) One member shall be an elected city official, appointed by the Governor, the Speaker and the President acting jointly.

Â Â Â Â Â  (e) One member shall be an elected county official, appointed by the Governor, the Speaker and the President acting jointly.

Â Â Â Â Â  (f) Two members shall be members of the Oregon Transportation Commission, appointed by the chairperson of the commission.

Â Â Â Â Â  (4)(a) The term of a legislator appointed to the task force is four years except that the legislator ceases to be a member of the task force when the legislator ceases to be a legislator. A legislator may be reappointed to the task force.

Â Â Â Â Â  (b) The term of a member of the task force appointed under subsection (3)(c) of this section is four years and the member may be reappointed.

Â Â Â Â Â  (c) The term of a member of the task force appointed under subsection (3)(d) or (e) of this section is four years except that the member ceases to be a member of the task force when the member ceases to be a city or county elected official. A city or county elected official may be reappointed to the task force.

Â Â Â Â Â  (d) The term of a member of the Oregon Transportation Commission appointed to the task force is four years except that the member ceases to be a member of the task force when the member ceases to be a member of the commission. A member of the commission may be reappointed to the task force.

Â Â Â Â Â  (5) A legislator appointed to the task force is entitled to per diem and other expense payments as authorized by ORS 171.072 from funds appropriated to the Legislative Assembly. Other members of the task force are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The Department of Transportation shall provide staff to the task force.

Â Â Â Â Â  (7) The task force shall study alternatives to the current system of taxing highway use through motor vehicle fuel taxes. The task force shall gather public comment on alternative approaches and shall make recommendations to the Department of Transportation and the Oregon Transportation Commission on the design of pilot programs to be used to test alternative approaches. The task force may also make recommendations to the department and the commission on criteria to be used to evaluate pilot programs. The task force may evaluate any pilot program implemented by the department and report the results of the evaluation to the Legislative Assembly, the department and the commission.

Â Â Â Â Â  (8) In addition to the requirements of subsection (9) of this section, the task force shall propose to the Seventy-second Legislative Assembly options for the design of a revenue collection system for
Oregon
Âs roads and highways that would replace the current system for revenue collection.

Â Â Â Â Â  (9) The task force shall report to each regular session of the Legislative Assembly on the work of the task force, the department and the commission in designing, implementing and evaluating pilot programs.

Â Â Â Â Â  (10) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (11) Notwithstanding ORS 171.130 and 171.133, the task force by official action may recommend legislation. Legislation recommended by the task force must indicate that it is introduced at the request of the task force. Legislative measures proposed by the task force shall be prepared in time for presession filing with the Legislative Counsel by December 15 of the year preceding a regular session of the Legislative Assembly. [2001 c.862 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Department of Transportation may develop one or more pilot programs to test alternatives to the current system of taxing highway use through motor vehicle fuel taxes. Pilot programs may include, but need not be limited to, programs testing technology and methods for:

Â Â Â Â Â  (a) Identifying vehicles;

Â Â Â Â Â  (b) Collecting and reporting the number of miles traveled by a particular vehicle; and

Â Â Â Â Â  (c) Receiving payments from participants in pilot projects.

Â Â Â Â Â  (2) Technology and methods tested under subsection (1) of this section shall be tested for:

Â Â Â Â Â  (a) Reliability;

Â Â Â Â Â  (b) Ease of use;

Â Â Â Â Â  (c) Public acceptance;

Â Â Â Â Â  (d) Cost of implementation and administration; and

Â Â Â Â Â  (e) Potential for evasion of accurate reporting.

Â Â Â Â Â  (3) The department may solicit volunteers for participation in pilot programs developed under this section. A participant must:

Â Â Â Â Â  (a) Report the participantÂs use of the highway system in
Oregon
as required by the program;

Â Â Â Â Â  (b) Pay the fee established for the program for use of the highway system; and

Â Â Â Â Â  (c) Display in the participantÂs vehicle an emblem issued under subsection (6) of this section.

Â Â Â Â Â  (4) The department shall establish a fee for each pilot program the department undertakes. The fee shall be a highway use fee and shall be paid by each participant in the program. The program may be designed so that the fee is imposed in lieu of any tax on motor vehicle fuel imposed under ORS 319.020 or any tax on the use of fuel in a vehicle under ORS 319.530 that would otherwise be paid by the participant.

Â Â Â Â Â  (5) If a person who participates in a pilot program under this section pays the motor vehicle fuel tax under ORS 319.020, the department may refund the taxes paid.

Â Â Â Â Â  (6) The department shall issue an emblem for each vehicle that will be used by a participant as part of a pilot program under this section. A seller of fuel for use in a motor vehicle may not collect the tax that would otherwise be due under ORS 319.530 from a person operating a vehicle for which an emblem has been issued under this subsection.

Â Â Â Â Â  (7) If a person participating in a pilot program under this section ends the personÂs participation in the program prior to termination of the program, the person shall pay to the department any amount of the highway use fee established for the program under subsection (4) of this section that the person has not yet paid. The person shall return to the department any emblem issued to the person under subsection (6) of this section.

Â Â Â Â Â  (8) The department may terminate a pilot program at any time and may terminate participation by any particular person at any time. When a program is terminated or a personÂs participation is terminated by the department, the department shall collect any unpaid highway use fees established for the program under subsection (4) of this section.

Â Â Â Â Â  (9) The department may adopt any rules the department deems necessary for the implementation of this section, including but not limited to rules establishing methods of collecting highway use fees from program participants and rules establishing reporting requirements for participants.

Â Â Â Â Â  (10) The department may compensate participants in pilot programs established under this section.

Â Â Â Â Â  (11) In designing, implementing and evaluating pilot programs under this section, the department shall consider the recommendations of the task force created by section 2 of this 2001 Act. [2001 c.862 Â§3]

Â Â Â Â Â  Sec. 4. (1) The department may use moneys in the State Highway Fund for financing activities required to support the task force created by section 2 of this 2001 Act and the pilot programs established under section 3 of this 2001 Act.

Â Â Â Â Â  (2) The department may solicit and accept grants and assistance from the United States Government and its agencies and from any other source, public or private.

Â Â Â Â Â  (3) The department may accept gifts or donations of equipment necessary to carry out research and pilot programs under sections 2 and 3 of this 2001 Act. [2001 c.862 Â§4]

Â Â Â Â Â  Sec. 5. (1) Notwithstanding section 2 (8) of this 2001 Act, not later than September 30, 2002, the task force created by section 2 of this 2001 Act shall present a preliminary report to the Legislative Assembly on possible alternatives to the current system of taxing highway use through motor vehicle fuel taxes.

Â Â Â Â Â  (2) Not later than July 1, 2003, the Department of Transportation shall begin to implement pilot programs as authorized by section 3 of this 2001 Act. [2001 c.862 Â§5]

Â Â Â Â Â  Sec. 6. Sections 1 to 5 of this 2001 Act are repealed on January 2, 2010. [2001 c.862 Â§6]

Â Â Â Â Â  Note: Section 43, chapter 618, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 43. The Department of Transportation may vary any fee established under section 3, chapter 862, Oregon Laws 2001, to facilitate the maximum use of road capacity. [2003 c.618 Â§43]

(Cooperation and Assistance on Transportation Projects)

Â Â Â Â Â  184.668 Cooperation by other agencies issuing permits for transportation projects; technical assistance on land use decisions. (1) Each state agency that issues a permit or other governmental authorization necessary for the construction or siting of a transportation project undertaken by the Department of Transportation shall:

Â Â Â Â Â  (a) Upon request from the department, provide a list of applicable standards and criteria for the permit or other governmental authorization;

Â Â Â Â Â  (b) Upon request from the department, provide technical assistance concerning how to complete the permitting or other governmental authorization process in the most cost-effective and timely manner consistent with legal requirements administered by the agency; and

Â Â Â Â Â  (c) Within the authority and discretion otherwise afforded the agency by law, expedite review of, and the final decision on, the permit or other governmental authorization.

Â Â Â Â Â  (2) When a local land use decision concerning a transportation project undertaken by the department involves the application of statutes or rules that are administered by a state agency, upon request from the department the state agency shall provide technical assistance to the department concerning the application of the statute or rule to the transportation project. If a state agency provides technical assistance to the department under this subsection, upon request from the department the state agency shall participate in the local land use decision in order to place the substance of its assistance to the department on the record of the local proceeding. If the local land use decision is appealed, the department may request that the state agency participate in the appeal.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂState agencyÂ or ÂagencyÂ means:

Â Â Â Â Â  (A) The Department of Environmental Quality;

Â Â Â Â Â  (B) The Department of Land Conservation and Development;

Â Â Â Â Â  (C) The Department of State Lands;

Â Â Â Â Â  (D) The State Department of Agriculture;

Â Â Â Â Â  (E) The State Department of Fish and Wildlife;

Â Â Â Â Â  (F) The State Department of Geology and Mineral Industries;

Â Â Â Â Â  (G) The State Forestry Department; and

Â Â Â Â Â  (H) The State Parks and Recreation Department.

Â Â Â Â Â  (b) ÂTransportation projectÂ has the meaning given that term in ORS 367.010. [2003 c.340 Â§1]

(Public Transit)

Â Â Â Â Â  184.670 Purpose of ORS 184.670 to 184.733. It is the purpose of ORS 184.675, 184.685 to 184.733 and this section:

Â Â Â Â Â  (1) To provide a means of state financial assistance and coordination to meet the stateÂs most pressing mobility needs and to make transportation an effective and responsive force in achieving goals for social, economic and environmental development, and conservation of critical resources.

Â Â Â Â Â  (2) To foster the development of an integrated transportation system in which each component or mode, such as air, bus, rail or para-transit is encouraged to perform in a coordinated and complementary manner with other components or modes, and in balance with the public need and economic and social constraints.

Â Â Â Â Â  (3) To encourage more effective participation by the private sector in providing coordinated public transportation.

Â Â Â Â Â  (4) To provide for optimum and broader uses of federal funds as they become available.

Â Â Â Â Â  (5) To promote the continuation and development of privately owned intercity common carriers of passengers. [1977 c.230 Â§1]

Â Â Â Â Â  184.675 Definitions for ORS 184.670 to 184.733. As used in ORS 184.670 to 184.733, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means Director of Transportation.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (3) ÂOperating agreementÂ means an agreement for the operation or maintenance on behalf of the Department of Transportation of all or part of a public transportation system, but does not include agreements by which the department provides only financial or technical assistance or transportation facilities or equipment and which do not control routes, rates or levels of service, or agreements under which such control is exercised by the federal government through the department.

Â Â Â Â Â  (4) ÂPublic transportation systemÂ means any form of passenger transportation system, whether or not for hire, including but not limited to air, rail, other fixed guideway, bus, jitney, taxi and dial-a-ride passenger transportation systems within, between and outside of urban and urbanized areas, and including related passenger terminal facilities and motor vehicle parking facilities.

Â Â Â Â Â  (5) ÂPersonÂ means the
United States
or any state or any department or agency of any of the above, or any nonprofit corporation or entity or any other individual, corporation or entity, either public or private.

Â Â Â Â Â  (6) ÂBusÂ means a motor vehicle designed for carrying 15 or more passengers, exclusive of the driver, and used for the transportation of persons.

Â Â Â Â Â  (7) ÂPublic transportation entityÂ includes a city, county, transportation district, mass transit district, metropolitan service district, Indian tribe as defined in ORS 391.802 or private nonprofit corporation operating a public transportation system. [1969 c.599 Â§50; 1973 c.249 Â§23; 1977 c.230 Â§2; 1981 c.224 Â§1; 1989 c.171 Â§24; 1993 c.741 Â§15; 2003 c.751 Â§8]

Â Â Â Â Â  184.680 [1969 c.599 Â§Â§51,53; subsection (3) enacted by 1969 c.599 Â§53a; 1973 c.249 Â§24; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  184.685 Purpose of department. The Department of Transportation may conduct statewide coordinating, financing, planning, research and development of public transportation systems in this state to insure the most orderly, efficient and economical development of such systems. [1969 c.599 Â§57; 1973 c.249 Â§25; 1977 c.230 Â§7]

Â Â Â Â Â  184.689 Powers and duties of department. In order to carry out the purposes set forth in ORS 184.685, the Department of Transportation may:

Â Â Â Â Â  (1) Sue and be sued;

Â Â Â Â Â  (2) Acquire by purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, including access rights, and take, hold, possess and dispose of any such property or interest;

Â Â Â Â Â  (3) Conduct or carry out, subject to any other provision of law, field research, planning, financing, design, construction, acquisition, lease, preservation, or improvement of any public transportation system or any portion thereof, or provide for such activity by entering into agreements with any person or persons principally responsible for the operations of such public transportation system and possessing authority to enter into such agreement;

Â Â Â Â Â  (4) Enter into any other necessary agreements; employ agents, engineers, consultants and other persons as necessary and fix their compensation;

Â Â Â Â Â  (5) Construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system;

Â Â Â Â Â  (6) Advise and assist in the formulation of overall public transportation policies and plans;

Â Â Â Â Â  (7) Make necessary studies and render technical assistance to local governments;

Â Â Â Â Â  (8) Participate in regulatory proceedings affecting public transportation;

Â Â Â Â Â  (9) Assist local government, private and nonprofit operators of passenger transportation systems in the planning, experimentation, financing, design, construction, acquisition, lease, preservation, improvement, operation and maintenance of public transportation systems. The assistance may include loans, grants, or the provision of equipment or facilities or any rights therein by sale, lease or grant, or special grants to the users of said systems;

Â Â Â Â Â  (10) Subject to the provisions of ORS 184.705, enter into operating agreements with any person;

Â Â Â Â Â  (11) Receive and disburse funds from or to any person under contractual terms or according to other authorized state or federal procedures. When more than one carrier provides similar services in the same or related areas or corridors pursuant to a certificate of public convenience and necessity, the department may select a provider of service on the basis of written proposals evaluated under criteria established by the Oregon Transportation Commission;

Â Â Â Â Â  (12) Perform any necessary planning, administration, review or other functions required to be performed by the state or any agency thereof in connection with the allocation and distribution to any person of federal funds pursuant to the Urban Mass Transportation Act of 1964, as amended, or any other federal funding program for public transportation systems; and

Â Â Â Â Â  (13) Negotiate with existing passenger carriers to preserve or coordinate transportation schedules to upgrade the existing system of intercity transportation. [1977 c.230 Â§9 (enacted in lieu of 184.700)]

Â Â Â Â Â  184.690 [1969 c.599 Â§Â§54,55; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  184.691 Public Transit Account; use of moneys. The Public Transit Account is established in the General Fund of the State Treasury. Except as otherwise provided by law, all moneys received by the Department of Transportation for public transit purposes, from whatever source, shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the department and shall be used for public transit purposes authorized by law. [1975 c.522 Â§6; 1977 c.230 Â§5; 1993 c.741 Â§16]

Â Â Â Â Â  184.695 [1969 c.599 Â§56; repealed by 1973 c.249 Â§91]

Â Â Â Â Â  184.700 [1971 c.559 Â§2; 1973 c.249 Â§26; repealed by 1977 c.230 Â§8 (184.689 enacted in lieu of 184.700)]

Â Â Â Â Â  184.705 Operating agreements. (1) The Department of Transportation, in a manner determined by the Oregon Transportation Commission, may enter into operating agreements with any person. The agreements may include, but are not limited to, provisions with respect to:

Â Â Â Â Â  (a) Services to be rendered;

Â Â Â Â Â  (b) Routes to be served;

Â Â Â Â Â  (c) Schedules to be provided;

Â Â Â Â Â  (d) Compensation to be paid;

Â Â Â Â Â  (e) Equipment to be used;

Â Â Â Â Â  (f) Points to be served;

Â Â Â Â Â  (g) Terminals to be used;

Â Â Â Â Â  (h) Qualifications of operating employees;

Â Â Â Â Â  (i) Accounting and reporting procedures; and

Â Â Â Â Â  (j) Termination dates.

Â Â Â Â Â  (2) To the extent practicable the department shall enter into operating agreements with carriers authorized by the department to perform passenger transportation services pursuant to ORS 824.020 to 824.042 or ORS chapter 825. [1977 c.230 Â§13; 1989 c.171 Â§25; 1997 c.275 Â§1]

Â Â Â Â Â  184.710 When operating agreements prohibited. The Department of Transportation shall not enter into operating agreements with any person for service in competition with service being provided by a mass transit district or transportation district formed under ORS chapter 267 without the consent of such district. [1977 c.230 Â§15]

Â Â Â Â Â  184.715 [1977 c.230 Â§14; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  184.720 Criteria and standards for evaluation of projects. For the purpose of aiding the development of public transportation systems, the Department of Transportation shall establish criteria and standards for the evaluation of transportation projects considered for assistance under ORS 184.670, 184.675 and 184.685 to 184.733. [1977 c.230 Â§11]

Â Â Â Â Â  184.725 Rules. The Department of Transportation shall adopt such rules as are necessary to carry out the provisions of ORS 184.670, 184.675 and 184.685 to 184.733. [1977 c.230 Â§12]

Â Â Â Â Â  184.727 [1981 c.224 Â§3; repealed by 1989 c.867 Â§1]

(Public Transportation Development Program)

Â Â Â Â Â  184.730 Authority for public transportation development program. (1) In addition to the provisions of ORS 184.689, the Department of Transportation is authorized to institute a public transportation development program which may be financed by state, federal, local or other funds and may be operated in conjunction and cooperation with the federal government, metropolitan planning organizations, public and private employers, and public transportation entities.

Â Â Â Â Â  (2) The department may apply to the Federal Transit Administration or Federal Highway Administration of the United States Department of Transportation or other federal or state government agency for participation in any public transportation system development project.

Â Â Â Â Â  (3) The department may, with the assistance of the Oregon Department of Administrative Services or in cooperation with public transportation entities, or both, write specifications for and order public transportation equipment on behalf of any number of public transportation entities, to purchase real estate or to purchase, engineer, design, construct or lease public transportation structures and facilities under this program.

Â Â Â Â Â  (4) If federal funds are being used to finance any project under this program, the department shall secure assurance from the federal government of the availability and amount of federal financial assistance. The department may also secure obligations by the participating public transportation entities that they will manage and operate such public transportation equipment or facilities at the appropriate time and will supply local funding if such is being utilized.

Â Â Â Â Â  (5) Funding for projects under this section and ORS 184.733 may be with whatever percentage of federal, state or local funds that the Oregon Transportation Commission deems proper. In the event that the federal percentage is changed by legislation, the state and local percentage may be changed by action of the Oregon Transportation Commission.

Â Â Â Â Â  (6) In cooperation with metropolitan planning organizations, public and private employers, and public transportation entities, the department may develop transportation demand management projects, air quality improvement projects, demonstration projects, and planning and research projects. As used in this subsection:

Â Â Â Â Â  (a) Transportation demand management projects are measures to reduce traffic congestion and travel by single occupant automobiles including but not limited to carpool, vanpool, buspool, park-and-ride facilities, parking management, high occupancy vehicle lanes, bus bypass lanes, flexible hours of employment, work trip reduction programs and incentives to use public transportation.

Â Â Â Â Â  (b) Air quality improvement projects are measures to reduce vehicle emissions, including transportation demand management, development of alternative fuels including fueling stations, conversion of existing vehicles or replacement of existing vehicles with vehicles producing lower emissions, research into vehicles using alternative fuels and purchase of new vehicles by public transportation entities.

Â Â Â Â Â  (c) Demonstration projects show the merits of products, projects, transportation service designs or management techniques. Demonstration projects are of a limited duration. [1981 c.224 Â§4; 1989 c.867 Â§2; 1991 c.752 Â§14f; 1993 c.741 Â§17; 1995 c.79 Â§65]

Â Â Â Â Â  184.733 Department of Transportation Public Transportation Development Fund; use of fund; sources. (1) There is hereby established an account in the State Treasury, separate and distinct from the General Fund, to be known as the Department of Transportation Public Transportation Development Fund, which account is appropriated continuously for, and shall be used for, the purposes of ORS 184.730, developing and improving public transportation systems, acquiring transportation equipment and constructing facilities or participating with public transportation entities in the acquisition or construction of equipment or facilities. All interest, if any, shall inure to the benefit of the fund. In order to facilitate financing of the costs of transportation demand management projects, air quality improvement projects, demonstration projects, planning and research projects, acquisition or construction, the Department of Transportation may at any time, with Oregon Transportation Commission approval, draw on funds in this account for authorized purposes. The Director of Transportation may enter into written agreements with public transportation entities that commit the department to pay anticipated funds from the Department of Transportation Public Transportation Development Fund to public transportation entities for the purpose of financing the costs of acquisition and construction of transportation equipment and facilities, including servicing any obligations entered into by a public transportation entity to finance transportation equipment and facilities, which written agreements may provide for the remittance of such funds on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the agreements. Any such written agreement or commitment when executed by the director and accepted by a public transportation entity shall be solely conditioned upon actual funds available in the Department of Transportation Public Transportation Development Fund and shall be valid, binding and irrevocable in accordance with its terms.

Â Â Â Â Â  (2) The department may utilize moneys in the fund to purchase or lease new or rebuilt buses and other public transportation equipment, to purchase real estate or to purchase, lease or construct facilities for future sale to public transportation entities either for cash or by installment contract, but no installment contract shall be for more than five years and the balance shall bear interest at a rate indicated by the monthly earnings of the Oregon Short Term Investment Fund.

Â Â Â Â Â  (3) The department may take title to and delivery of buses, other public transportation equipment or facilities acquired or built pursuant to this program for eventual transfer to public transportation entities.

Â Â Â Â Â  (4) The department may from the amount appropriated to the Department of Transportation Public Transportation Development Fund deduct its costs of developing projects and administering the program authorized by this section and ORS 184.730.

Â Â Â Â Â  (5) All moneys received by the department from the sale of buses, other public transportation equipment, real estate or facilities shall be placed in the Department of Transportation Public Transportation Development Fund and subject to budgetary limitations, may be used for the acquisition of additional transportation equipment or facilities. [1981 c.224 Â§Â§5,6,7; 1989 c.867 Â§3; 1991 c.752 Â§14g; 1995 c.79 Â§66]

(Safe Routes to Schools)

Â Â Â Â Â  184.740 Safe Routes to Schools Fund. (1) The Safe Routes to Schools Fund is established separate and distinct from the General Fund. Interest earned by the Safe Routes to Schools Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Department of Transportation to implement a safe routes to schools program as described in ORS 184.741.

Â Â Â Â Â  (2) The department may apply for, accept, receive and disburse gifts, grants, donations and other moneys from the federal government or from any other source to carry out a safe routes to schools program. Moneys received by the department under this subsection shall be deposited in the Safe Routes to Schools Fund.

Â Â Â Â Â  (3) The department, in consultation with the Transportation Safety Committee, may award grants from the Safe Routes to Schools Fund to applicants who comply with criteria adopted by the department under ORS 184.741. [2005 c.484 Â§1]

Â Â Â Â Â  184.741 Safe routes to schools program; rules. (1) The Department of Transportation, in consultation with the Transportation Safety Committee, shall establish a safe routes to schools program to assist communities in identifying and reducing barriers and hazards to children walking or bicycling to and from school.

Â Â Â Â Â  (2) The department may provide the following kinds of assistance:

Â Â Â Â Â  (a) Grants;

Â Â Â Â Â  (b) Technical services and advice;

Â Â Â Â Â  (c) Public information and education; and

Â Â Â Â Â  (d) Evaluation and measurement of community programs.

Â Â Â Â Â  (3) If the department awards grants under this section:

Â Â Â Â Â  (a) The department shall award grants for all of the following:

Â Â Â Â Â  (A) Education;

Â Â Â Â Â  (B) Engineering; and

Â Â Â Â Â  (C) Enforcement;

Â Â Â Â Â  (b) No one grant is required to include moneys for all the components specified in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) The department shall adopt rules specifying criteria that will be used in awarding grants.

Â Â Â Â Â  (4) A city, county or school district that has developed or is preparing to develop a plan described in ORS 195.115 to reduce barriers and hazards to children walking or bicycling to and from school may apply to the department for assistance in developing or carrying out the plan. [2005 c.484 Â§2]

Â Â Â Â Â  184.750 [1971 c.319 Â§1; 1977 c.267 Â§1; 1977 c.661 Â§3; 1981 c.784 Â§19; 1985 c.740 Â§11; 1987 c.320 Â§144; 1989 c.116 Â§1; 1991 c.122 Â§6; 1991 c.402 Â§4; renumbered 409.010 in 1991]

Â Â Â Â Â  184.755 [1971 c.319 Â§2; 1977 c.267 Â§2; renumbered 409.100 in 1991]

Â Â Â Â Â  184.757 [1985 c.740 Â§2; 1987 c.60 Â§1; 1989 c.224 Â§12; 1989 c.834 Â§10; renumbered 409.410 in 1991]

Â Â Â Â Â  184.759 [1985 c.740 Â§3; 1987 c.60 Â§2; renumbered 409.420 in 1991]

Â Â Â Â Â  184.760 [1971 c.319 Â§3; 1977 c.267 Â§8; renumbered 409.130 in 1991]

Â Â Â Â Â  184.765 [Formerly 176.630; 1977 c.267 Â§10; renumbered 409.150 in 1991]

Â Â Â Â Â  184.767 [1977 c.267 Â§9; 1979 c.468 Â§28; renumbered 409.140 in 1991]

Â Â Â Â Â  184.770 [1971 c.319 Â§5; 1977 c.267 Â§12; renumbered 409.110 in 1991]

Â Â Â Â Â  184.773 [1977 c.267 Â§7; renumbered 409.120 in 1991]

Â Â Â Â Â  184.775 [1971 c.319 Â§6; 1977 c.267 Â§13; renumbered 409.160 in 1991]

Â Â Â Â Â  184.780 [1971 c.319 Â§9; subsection (2) enacted as 1977 c.267 Â§22; 1987 c.660 Â§16a; renumbered 409.040 in 1991]

Â Â Â Â Â  184.785 [1975 c.458 Â§Â§7,16; 1989 c.633 Â§5; renumbered 409.020 in 1991]

Â Â Â Â Â  184.787 [1977 c.267 Â§4; renumbered 409.050 in 1991]

Â Â Â Â Â  184.790 [1975 c.768 Â§Â§1,2; 1977 c.661 Â§4; renumbered 184.865]

Â Â Â Â Â  184.795 [1977 c.267 Â§14; renumbered 409.060 in 1991]

Â Â Â Â Â  184.800 [1977 c.267 Â§15; renumbered 409.070 in 1991]

Â Â Â Â Â  184.801 [1989 c.370 Â§1; renumbered 409.750 in 1991]

Â Â Â Â Â  184.802 [1985 c.211 Â§1; 1989 c.224 Â§13; 1989 c.370 Â§2; 1991 c.739 Â§21; renumbered 458.505 in 1991]

Â Â Â Â Â  184.803 [1987 c.522 Â§2; 1989 c.966 Â§4; 1991 c.739 Â§22; renumbered 458.510 in 1991]

Â Â Â Â Â  184.804 [1987 c.522 Â§3; 1989 c.224 Â§14; 1991 c.739 Â§23; renumbered 458.515 in 1991]

Â Â Â Â Â  184.805 [1971 c.401 Â§1; 1973 c.641 Â§1; 1989 c.834 Â§11; 1991 c.122 Â§7; renumbered 409.210 in 1991]

Â Â Â Â Â  184.807 [1983 c.588 Â§1; renumbered 409.220 in 1991]

Â Â Â Â Â  184.810 [1971 c.774 Â§15; 1989 c.51 Â§1; renumbered 409.250 in 1991]

Â Â Â Â Â  184.815 [1971 c.774 Â§14; 1989 c.50 Â§1; renumbered 409.260 in 1991]

Â Â Â Â Â  184.820 [1989 c.50 Â§2; renumbered 409.240 in 1991]

Â Â Â Â Â  184.830 [1971 c.650 Â§1; 1975 c.730 Â§1; 1977 c.267 Â§16; renumbered 409.310 in 1991]

Â Â Â Â Â  184.835 [1971 c.650 Â§3; 1975 c.730 Â§2; 1985 c.565 Â§22; renumbered 409.330 in 1991]

Â Â Â Â Â  184.840 [1971 c.650 Â§4; 1975 c.730 Â§3; renumbered 409.320 in 1991]

Â Â Â Â Â  184.860 [1977 c.661 Â§1; repealed 1981 c.784 Â§38]

Â Â Â Â Â  184.865 [Formerly 184.790; 1981 c.163 Â§1; 1981 c.784 Â§20; renumbered 410.090]

Â Â Â Â Â  184.870 [1977 c.779 Â§3; renumbered 443.205]

Â Â Â Â Â  184.875 [1977 c.779 Â§1; renumbered 443.215]

Â Â Â Â Â  184.880 [1977 c.779 Â§2; 1979 c.235 Â§1; renumbered 443.225]

Â Â Â Â Â  184.883 [Subsection (1) of 1987 Edition enacted as 1987 c.781 Â§1; subsection (2) of 1987 Edition enacted as 1987 c.780 Â§2; renumbered 409.710 in 1991]

Â Â Â Â Â  184.885 [1977 c.846 Â§1; 1981 c.357 Â§2; renumbered 108.610]

Â Â Â Â Â  184.890 [1977 c.846 Â§2; 1981 c.357 Â§3; renumbered 108.620]

Â Â Â Â Â  184.900 [1975 c.768 Â§3; 1977 c.661 Â§2; 1981 c.784 Â§17; renumbered 410.320]

Â Â Â Â Â  184.905 [1975 c.768 Â§4; 1977 c.891 Â§7; renumbered 410.330]

Â Â Â Â Â  184.910 [1975 c.768 Â§5; renumbered 410.340]

Â Â Â Â Â  184.915 [1975 c.768 Â§Â§6,7; repealed by 1977 c.661 Â§5]

Â Â Â Â Â  184.940 [1977 c.81 Â§5; renumbered 185.570]

_______________



Chapter 185

Chapter 185 Â
Oregon
Disabilities Commission; Commissions on Hispanic Affairs, Black Affairs and Asian Affairs; Commission for Women

2007 EDITION

STATE COMMISSIONS

EXECUTIVE BRANCH; ORGANIZATION

OREGON
ADVOCACY COMMISSIONS OFFICE

185.005Â Â Â Â
Oregon
Advocacy Commissions Office

185.010Â Â Â Â  Administrator of office

185.020Â Â Â Â  Assistance of Bureau of Labor and Industries

185.025Â Â Â Â
Oregon
Advocacy Commissions Office Account

OREGON
DISABILITIES COMMISSION

(Generally)

185.110Â Â Â Â  Definitions for ORS 185.110 to 185.230

185.130Â Â Â Â  Oregon Disabilities Commission; qualifications

185.140Â Â Â Â  Advisory function

185.150Â Â Â Â  Duties

185.155Â Â Â Â  Monitoring of progress of institutions of higher education and colleges in eliminating barriers to access

185.170Â Â Â Â  Retaliation for legislative testimony prohibited

185.190Â Â Â Â  Meetings; quorum; duties of chairperson

185.200Â Â Â Â  Compensation and expenses

(Sign Language Interpreters)

185.225Â Â Â Â  Standards for sign language interpreters in public schools; rules

185.230Â Â Â Â  Contract to provide sign language interpreters for state agencies; fees

COMMISSION ON HISPANIC AFFAIRS

185.310Â Â Â Â  Policy

185.320Â Â Â Â  Commission on Hispanic Affairs; confirmation; term; officers; quorum; compensation and expenses

185.330Â Â Â Â  Duties

COMMISSION ON BLACK AFFAIRS

185.410Â Â Â Â  Policy

185.420Â Â Â Â  Commission on Black Affairs; confirmation; term; officers; quorum; compensation and expenses

185.430Â Â Â Â  Duties

COMMISSION FOR WOMEN

185.510Â Â Â Â  Policy; report

185.520Â Â Â Â  Commission for Women; confirmation; term; officers; meetings; funds

185.530Â Â Â Â  Special study committees

185.540Â Â Â Â  Duties

185.550Â Â Â Â  Compensation and expenses

185.560Â Â Â Â  Service contracts for child care information and referral

COMMISSION ON ASIAN AFFAIRS

185.610Â Â Â Â  Commission on Asian Affairs; confirmation; term; officers; quorum; compensation and expenses

185.620Â Â Â Â  Duties

185.625Â Â Â Â  Additional duties

OREGON
ADVOCACY COMMISSIONS OFFICE

Â Â Â Â Â  185.005
Oregon
Advocacy Commissions Office. The Oregon Advocacy Commissions Office is established to provide administrative support to:

Â Â Â Â Â  (1) The Commission on Hispanic Affairs;

Â Â Â Â Â  (2) The Commission on Black Affairs;

Â Â Â Â Â  (3) The Commission for Women; and

Â Â Â Â Â  (4) The Commission on Asian Affairs. [2005 c.818 Â§1]

Â Â Â Â Â  185.010 Administrator of office. (1) The Oregon Advocacy Commissions Office shall be staffed by an administrator, who is responsible for the performance of the duties, functions and powers of the office.

Â Â Â Â Â  (2) A board consisting of the chairpersons of the commissions served by the office and the Commissioner of the Bureau of Labor and Industries shall establish the qualifications for and appoint the Administrator of the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (3) The Administrator of the Oregon Advocacy Commissions Office shall receive a salary as prescribed by law, or as prescribed by the board described in subsection (2) of this section if a salary is not prescribed by law.

Â Â Â Â Â  (4) The Administrator of the Oregon Advocacy Commissions Office is in the unclassified service.

Â Â Â Â Â  (5) The Administrator of the Oregon Advocacy Commissions Office shall provide each commission served by the office with the administrative support needed by the commission to carry out the statutory duties of the commission. Subject to any applicable provisions of the State Personnel Relations Law, the administrator shall employ all persons necessary for the operation of the office, prescribe the duties of those employees and establish the compensation payable to those employees. [2005 c.818 Â§2; 2007 c.814 Â§1]

Â Â Â Â Â  185.015 [2005 c.818 Â§3; repealed by 2007 c.814 Â§3]

Â Â Â Â Â  185.020 Assistance of Bureau of Labor and Industries. In performing powers and duties under ORS 185.005 to 185.025, the Oregon Advocacy Commissions Office may utilize the administrative assistance of the Bureau of Labor and Industries. The office shall pay to the bureau a proportionate share of the cost of such administrative services, such share to be fixed by biennial negotiation between the office and the bureau. [2005 c.818 Â§4; 2007 c.814 Â§2]

Â Â Â Â Â  185.025
Oregon
Advocacy Commissions Office Account. (1) The Oregon Advocacy Commissions Office Account is established in the General Fund of the State Treasury. The account consists of the moneys received by the Oregon Advocacy Commissions Office, or by the commissions served by the office, other than moneys appropriated to the office by the Legislative Assembly. All moneys in the account are appropriated continuously to the office, and may be used by the office only for the commission to which the contribution was made and for the purposes for which the contributions were made.

Â Â Â Â Â  (2) The Oregon Advocacy Commissions Office, and the commissions served by the office, may accept contributions of funds and assistance from the
United States
, agencies of the
United States
or any other source, public or private, and agree to conditions on receiving the funds or assistance. Any funds received under this section must be deposited in the Oregon Advocacy Commissions Office Account. [2005 c.818 Â§5]

OREGON
DISABILITIES COMMISSION

(Generally)

Â Â Â Â Â  185.110 Definitions for ORS 185.110 to 185.230. As used in ORS 185.110 to 185.230, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvocate self-help groupÂ means any organized group of individuals with disabilities who have joined together for purposes of informing the public of their needs and obtaining resources, services and benefits for their membership.

Â Â Â Â Â  (2) ÂConsumerÂ means an individual with a disability, or a parent or legal guardian, other than the State of
Oregon
, of an individual with a disability, who utilizes the services made available by public and private organizations which serve individuals with disabilities.

Â Â Â Â Â  (3) ÂIndividual with a disabilityÂ means anyone who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more of the individualÂs major life activities;

Â Â Â Â Â  (b) Has a record of such impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment.

Â Â Â Â Â  (4) ÂSign language interpreterÂ means a person who is readily able to communicate with a person who is hard of hearing, translate proceedings or conversations and accurately repeat and translate the statements of a person who is hard of hearing. [1983 c.726 Â§1; 1989 c.224 Â§15; 1991 c.365 Â§1; 2005 c.663 Â§13; 2007 c.70 Â§49]

Â Â Â Â Â  185.120 [1983 c.726 Â§2; 1989 c.224 Â§16; 1989 c.657 Â§1; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.130
Oregon
Disabilities Commission; qualifications. (1) The Oregon Disabilities Commission is created within the Department of Human Services. The commission consists of 15 members appointed by the Governor for not more than two consecutive three-year terms.

Â Â Â Â Â  (2) Prior to making appointments, the Governor shall request and consider recommendations from advocate self-help groups and other interested public and private agencies.

Â Â Â Â Â  (3) The membership of the commission shall be composed of members broadly representative of major public and private agencies who are experienced in or have demonstrated particular interest in the special needs of individuals with disabilities and consumers. Appointments shall be made with considerations given to geographic representation and a majority shall be individuals with disabilities as defined in ORS 185.110 (3). [1983 c.726 Â§3; 1987 c.80 Â§1; 1989 c.224 Â§17; 2005 c.663 Â§7]

Â Â Â Â Â  185.140 Advisory function. (1) The Oregon Disabilities Commission shall:

Â Â Â Â Â  (a) Advise the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on services and resources needed to serve individuals with disabilities and recommend action by the Governor, the Legislative Assembly, state agencies, other governmental entities and the private sector appropriate to meet such needs.

Â Â Â Â Â  (b) Advise the Governor, state and local elected officials and managers of public and private firms and agencies on issues related to achieving full economic, social, legal and political equity for individuals with disabilities.

Â Â Â Â Â  (2) The commission in no way shall impinge upon the authority or responsibilities of any other existing or duly appointed commissions, boards, councils or committees. The commission shall act as a coordinating link between and among public and private organizations serving individuals with disabilities. [1983 c.726 Â§Â§4, 8(2); 1989 c.224 Â§18; 1989 c.470 Â§3; 1989 c.657 Â§2; 2007 c.70 Â§50]

Â Â Â Â Â  185.150 Duties. The duties of the Oregon Disabilities Commission may include:

Â Â Â Â Â  (1) Identifying and hearing the concerns of individuals with disabilities;

Â Â Â Â Â  (2) Publicizing the needs and concerns of individuals with disabilities as they relate to the full achievement of economic, social, legal and political equity;

Â Â Â Â Â  (3) Advising the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on how state services for individuals with disabilities might be improved or better coordinated to meet the needs of the individuals with disabilities;

Â Â Â Â Â  (4) Advising local government agencies on matters which affect individuals with disabilities;

Â Â Â Â Â  (5) Submitting a report of commission activities and recommendations to the Governor at least annually, and to the Legislative Assembly at least biennially and nominating qualified individuals with disabilities for appointment to boards, commissions and policy level management and professional positions;

Â Â Â Â Â  (6) Studying and reporting on state agency programs and budgets that affect individuals with disabilities;

Â Â Â Â Â  (7) Informing individuals with disabilities where they may obtain assistance in rehabilitation and employment and about laws prohibiting discrimination in employment as a result of disability;

Â Â Â Â Â  (8) Cooperating with and assisting other interest groups in rehabilitation and employment of individuals with disabilities and encouraging public and private employers to undertake affirmative action to assure equitable employment of individuals with disabilities;

Â Â Â Â Â  (9) Giving impetus and assistance to local community committees and fostering a more equitable climate for rehabilitation and equitable employment of individuals with disabilities;

Â Â Â Â Â  (10) Promoting a continuous program of information and education to employers and the general public so they are aware of and sensitive to the needs and desires of individuals with disabilities for equitable education and training that will assure individuals with disabilities of their full vocational potentials;

Â Â Â Â Â  (11) Promoting a continuous information program for placement of individuals with disabilities in suitable employment; and

Â Â Â Â Â  (12) Coordinating and executing programs of the PresidentÂs Committee on Employment of the Handicapped, if any, and participating with other groups in sponsoring suitable public recognition programs for individuals with disabilities. [1983 c.726 Â§5; 1989 c.47 Â§1; 1989 c.224 Â§19; 1989 c.470 Â§4; 1989 c.657 Â§3; 2005 c.663 Â§8]

Â Â Â Â Â  185.155 Monitoring of progress of institutions of higher education and colleges in eliminating barriers to access. The Oregon Disabilities Commission shall monitor the progress of each institution or college in accomplishing the elimination of barriers to access and shall be consulted if access needs and priorities determined by the physical access committee are significantly revised. The commission may recommend revision if the commission believes the needs or priorities, or both, should be changed. [1991 c.935 Â§4]

Â Â Â Â Â  Note: 185.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 185 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  185.160 [1983 c.726 Â§6; 1989 c.224 Â§20; 2001 c.716 Â§21; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.165 [1991 c.748 Â§3; repealed by 2001 c.716 Â§30]

Â Â Â Â Â  185.170 Retaliation for legislative testimony prohibited. No employer shall retaliate against any employee member of the Oregon Disabilities Commission for any testimony given by the member of the commission before the Legislative Assembly or a legislative committee. [1983 c.726 Â§7; 1989 c.224 Â§21]

Â Â Â Â Â  185.180 [1983 c.726 Â§Â§8(1), 9; 1989 c.47 Â§2; 1989 c.224 Â§22; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.190 Meetings; quorum; duties of chairperson. The Oregon Disabilities Commission shall meet at a place, date and hour determined by the commission. The commission shall meet at other times and places specified by the call of the chairperson or a majority of the members of the commission. A majority of the members of the commission constitutes a quorum for the transaction of business. The chairperson shall exercise powers necessary for the performance of the functions of the office of the chairperson as determined by the commission. [1983 c.726 Â§10; 1985 c.184 Â§3; 1987 c.80 Â§2; 1989 c.224 Â§23; 1999 c.26 Â§1]

Â Â Â Â Â  185.200 Compensation and expenses. Members of the Oregon Disabilities Commission shall receive compensation and expenses as provided in ORS 292.495. Travel and per diem for state employees shall be compensated by the commission. [1983 c.726 Â§11; 1989 c.224 Â§24]

(Sign Language Interpreters)

Â Â Â Â Â  185.220 [1991 c.365 Â§3; repealed by 2005 c.663 Â§14]

Â Â Â Â Â  185.225 Standards for sign language interpreters in public schools; rules. The State Board of Education shall adopt by rule standards for sign language interpreters for persons in the public schools who are deaf or hard of hearing. In developing the standards, the state board shall consult with the advisory committee created under ORS 410.740 and the Director of Human Services. [1991 c.365 Â§4; 2005 c.663 Â§9; 2007 c.70 Â§51]

Â Â Â Â Â  185.230 Contract to provide sign language interpreters for state agencies; fees. (1) Any public agency may contract with the Department of Human Services for the coordination and provision of sign language interpreter services.

Â Â Â Â Â  (2) From funds available under subsection (1) of this section, the department shall contract with certified sign language interpreters to provide, for a fee established by rule of the department, sign language interpretation services to public agencies with whom the department has a contract for such services. [1991 c.748 Â§2; 2005 c.663 Â§10]

COMMISSION ON HISPANIC AFFAIRS

Â Â Â Â Â  185.310 Policy. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission on Hispanic Affairs is created to work for the implementation and establishment of economic, social, legal and political equality for Hispanics in
Oregon
.

Â Â Â Â Â  (2) The commission shall make recommendations to the Governor and shall report to each regular session of the Legislative Assembly. [1983 c.132 Â§1]

Â Â Â Â Â  185.320 Commission on Hispanic Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Hispanic Affairs shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The commission members shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (4) A majority of the members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure representation of Hispanics in
Oregon
.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.132 Â§2; 1987 c.879 Â§6; 1991 c.643 Â§34; 2005 c.818 Â§6]

Â Â Â Â Â  185.330 Duties. In carrying out the duties of ORS 185.310 to 185.330, the Commission on Hispanic Affairs shall:

Â Â Â Â Â  (1) Monitor existing programs and legislation designed to meet the needs of the Hispanic population.

Â Â Â Â Â  (2) Identify and research problem areas and issues affecting the Hispanic community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

Â Â Â Â Â  (3) Maintain a liaison between the Hispanic community and government entities.

Â Â Â Â Â  (4) Encourage Hispanic representation on state boards and commissions. [1983 c.132 Â§3]

Â Â Â Â Â  185.340 [1983 c.132 Â§4; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.350 [2001 c.716 Â§6; repealed by 2005 c.818 Â§10]

COMMISSION ON BLACK AFFAIRS

Â Â Â Â Â  185.410 Policy. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission on Black Affairs is created to work for the implementation and establishment of economic, social, legal and political equality for blacks in
Oregon
.

Â Â Â Â Â  (2) The commission shall make recommendations to the Governor and shall report to each regular session of the Legislative Assembly. [1983 c.161 Â§1]

Â Â Â Â Â  185.420 Commission on Black Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Black Affairs shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The commission members shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (4) A majority of the members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure representation of blacks in
Oregon
.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.161 Â§2; 1987 c.879 Â§7; 1991 c.643 Â§35; 2005 c.818 Â§7]

Â Â Â Â Â  185.430 Duties. In carrying out the duties of ORS 185.410 to 185.430, the Commission on Black Affairs shall:

Â Â Â Â Â  (1) Monitor existing programs and legislation designed to meet the needs of the black population.

Â Â Â Â Â  (2) Identify and research problem areas and issues affecting the black community and recommend actions to the Governor and the Legislative Assembly, including recommendations on legislative programs.

Â Â Â Â Â  (3) Maintain a liaison between the black community and government entities.

Â Â Â Â Â  (4) Encourage black representation on state boards and commissions. [1983 c.161 Â§3]

Â Â Â Â Â  185.440 [1983 c.161 Â§4; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.450 [2001 c.716 Â§8; repealed by 2005 c.818 Â§10]

COMMISSION FOR WOMEN

Â Â Â Â Â  185.510 Policy; report. (1) It is declared to be the policy and intent of the Legislative Assembly that the Commission for Women is created to work for the implementation and establishment of economic, social, legal and political equality for women and to maintain a continuing assessment of the issues and needs confronting women in
Oregon
.

Â Â Â Â Â  (2) The commission shall submit to the Governor at the commencement of each biennium a report containing the concerns and issues confronting the women of
Oregon
which have been identified pursuant to the terms of ORS 185.510 to 185.550 and further identifying the programs, projects and activities which the commission will undertake regarding those issues. [1983 c.105 Â§1]

Â Â Â Â Â  185.520 Commission for Women; confirmation; term; officers; meetings; funds. (1) The membership of the Commission for Women shall be comprised of 11 members, to include two representatives from the Legislative Assembly, one appointed by the President of the Senate, one appointed by the Speaker of the House of Representatives. Nine members shall be appointed by the Governor and confirmed by the Senate pursuant to section 4, Article III, Oregon Constitution. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) Members appointed by the Governor shall serve for three-year terms. Legislators shall serve two-year terms.

Â Â Â Â Â  (3) The Governor shall designate the chairperson of the commission to serve for a term of one year.

Â Â Â Â Â  (4) Members shall meet at the call of the chairperson not less than three times annually.

Â Â Â Â Â  (5) Consistent with
Oregon
law, the commission may receive and accept funds for purposes consistent with the creation of the commission. [1983 c.105 Â§2; 2005 c.818 Â§7a]

Â Â Â Â Â  185.530 Special study committees. (1) The commission may establish ad hoc committees to study specific areas and make periodic reports to the commission.

Â Â Â Â Â  (2) The chairpersons of such ad hoc committees shall be appointed by the chairperson of the commission, subject to approval by the commission.

Â Â Â Â Â  (3) Membership on ad hoc committees shall not be limited to members of the commission.

Â Â Â Â Â  (4) The period during which an ad hoc committee may function shall be determined at the time of its creation by the commission according to the nature of the study and project undertaken.

Â Â Â Â Â  (5) Members of the ad hoc committees shall be designated as consultants to the full commission. [1983 c.105 Â§3; 1995 c.79 Â§67]

Â Â Â Â Â  185.540 Duties. The Commission for Women shall:

Â Â Â Â Â  (1)(a) Analyze the legal status of women and men under the laws of Oregon relating to civil rights, contracts, income, property and the family in order to assure full equality and treatment under the law;

Â Â Â Â Â  (b) Monitor the implementation of laws affecting the legal rights and duties of women; and

Â Â Â Â Â  (c) Educate women about their legal rights and responsibilities under the law.

Â Â Â Â Â  (2)(a) Work for equal opportunity and treatment for women in employment through an analysis of the employment policies and practices of employers, both public and private;

Â Â Â Â Â  (b) Evaluate the development of methods to assure fuller employment options for women including nontraditional job opportunities, child care, job sharing and flextime and part-time employment; and

Â Â Â Â Â  (c) Examine methods to develop greater employment opportunities and potentials for women with particular consideration for the needs of minority women, older women, rural women and displaced homemakers.

Â Â Â Â Â  (3)(a) Evaluate the progress of providing equality of educational opportunities for women in
Oregon
as mandated by state and federal law;

Â Â Â Â Â  (b) Assist efforts to inform women about nontraditional educational and employment opportunities; and

Â Â Â Â Â  (c) Promote the elimination of sexist and racist barriers in the educational process, such as staffing patterns, teacher training, curriculum and textbook selection.

Â Â Â Â Â  (4)(a) Encourage women to pursue a variety of roles in life, both in the community and in the family;

Â Â Â Â Â  (b) Promote the full recognition of the contributions of women whether in the home, as volunteers in the community or in the labor market;

Â Â Â Â Â  (c) Promote the valuation of work within the home at a level comparable with work outside the home; and

Â Â Â Â Â  (d) Investigate family relationships which are detrimental to women and to the development of productive family life.

Â Â Â Â Â  (5) Encourage and recommend women to serve on appointive boards and commissions and encourage them to seek elective office.

Â Â Â Â Â  (6) Identify and address issues which may be unique to special categories of women including minority women, juvenile women, older women, rural women and displaced homemakers. [1983 c.105 Â§5; 1995 c.79 Â§68; 1995 c.278 Â§29]

Â Â Â Â Â  185.550 Compensation and expenses. (1) Members of the Commission for Women who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (2) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1983 c.105 Â§4; 1987 c.879 Â§8; 1991 c.643 Â§36; 2005 c.818 Â§8]

Â Â Â Â Â  185.560 Service contracts for child care information and referral. (1) The Commission for Women may enter into service contracts on a competitive bid basis to public and private agencies, organizations and individuals for the purpose of establishing and operating community child care program information and referral services.

Â Â Â Â Â  (2) The commission shall receive, evaluate and approve contract proposals pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) Contract proposals shall be in such form and contain such information as the commission shall specify.

Â Â Â Â Â  (4) As used in this section, Âchild care programÂ means a publicly funded or privately operated program providing care of a child for a portion of the day, but less than 24 hours, outside of the childÂs own home, but does not include any program whose primary component is psychiatric treatment. [1985 c.462 Â§1; 1995 c.278 Â§30]

Â Â Â Â Â  185.570 [Formerly 184.940; repealed by 2005 c.818 Â§10]

COMMISSION ON ASIAN AFFAIRS

Â Â Â Â Â  185.610 Commission on Asian Affairs; confirmation; term; officers; quorum; compensation and expenses. (1) The Commission on Asian Affairs is created. The commission has 11 members. Nine of the 11 members shall be appointed by the Governor, subject to confirmation by the Senate under ORS 171.562 and 171.565. The President of the Senate shall appoint one Senator as a member of the commission, and the Speaker of the House of Representatives shall appoint one Representative as a member of the commission. To the extent possible, members appointed by the Governor shall provide for representation from all areas of the state. All of the members of the commission shall be residents of this state.

Â Â Â Â Â  (2) The term of office is three years. Appointments to fill a vacancy for an unexpired term shall be made by the person who made the original appointment.

Â Â Â Â Â  (3) The commission shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (4) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) Appointments to the commission shall be made to ensure ethnic representation of Asian Americans in
Oregon
.

Â Â Â Â Â  (6) Members of the commission who are not legislators shall be paid compensation and expenses as provided in ORS 292.495 from funds appropriated to the Oregon Advocacy Commissions Office.

Â Â Â Â Â  (7) Members of the commission who are legislators shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1995 c.665 Â§1; 1999 c.493 Â§2; 2005 c.233 Â§1; 2005 c.818 Â§9]

Â Â Â Â Â  185.620 Duties. (1) The Commission on Asian Affairs shall:

Â Â Â Â Â  (a) Encourage the economic development of Asian Americans within this state.

Â Â Â Â Â  (b) Establish an Asian Affairs Network to facilitate the work of the commission.

Â Â Â Â Â  (c) Identify and examine the needs of Asian American residents of this state.

Â Â Â Â Â  (d) Compile information relating to services available to Asian American residents of this state, including but not limited to education and training programs, work programs, dispute resolution programs, trade opportunities, housing programs, health programs, mental health programs including alcohol and drug services, and welfare programs from local, state and federal sources and through private agencies.

Â Â Â Â Â  (e) Develop and sponsor programs in cooperation with Asian American groups and organizations to inform Asian American residents of this state of services available to them.

Â Â Â Â Â  (f) Assess all programs of state agencies operating for the benefit of Asian American residents of this state and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (g) Submit to the Governor at the beginning of each biennium a report that describes the needs of Asian Americans identified under paragraph (c) of this subsection and that specifies the programs, projects and activities that the commission will undertake regarding those needs.

Â Â Â Â Â  (2) As used in this section, ÂAsian AmericanÂ means a resident of the
United States
who is of Asian ancestry. [1995 c.665 Â§2; 1999 c.493 Â§3; 1999 c.690 Â§2; 2003 c.244 Â§1; 2005 c.233 Â§2]

Â Â Â Â Â  185.625 Additional duties. The Legislative Assembly declares that the Commission on Asian Affairs shall work for the implementation and establishment of economic, social, legal and political equality for Asian Americans in this state and to maintain a continuing assessment of the issues and needs confronting Asian Americans in this state. [1999 c.493 Â§1]

Â Â Â Â Â  185.630 [1995 c.665 Â§3; repealed by 2005 c.818 Â§10]

Â Â Â Â Â  185.640 [1995 c.665 Â§4; repealed by 2005 c.818 Â§10]

_______________



Chapter 186

TITLE 19

MISCELLANEOUS MATTERS RELATED TO GOVERNMENT

AND PUBLIC AFFAIRS

Chapter     186.     State Emblems; State Boundary

187.     Holidays; Standard of Time; Commemorations

188.     Congressional and Legislative Districts; Reapportionment

190.     Cooperation of Governmental Units; State Census; Arbitration

191.
United States
 Surveys

192.     Records; Public Reports and Meetings

193.     Legal Notices

194.     Notaries Public

195.     Local Government Planning Coordination

196.
Columbia River
Gorge; Ocean Resource Planning; Wetlands; Removal and Fill

197.
Comprehensive
Land
Use Planning Coordination

198.     Special Districts Generally

199.     Local Government Boundary Commissions; City-County Consolidation; Local Regulation of Shopping Carts

200.     Disadvantaged, Minority, Women and Emerging Small Business Enterprises

_______________

Chapter 186  State Emblems; State Boundary

2007 EDITION

STATE EMBLEMS; STATE BOUNDARY

MISCELLANEOUS MATTERS

STATE EMBLEMS

186.010     State flag; official colors

186.020     Description of state seal

186.023     Improper use of state seal

186.025     Injunction and civil penalties for improper use of seal; notice; hearing; judicial review

186.030     Record of description

186.040     State motto

186.110     State flag to be displayed on public buildings

186.120     Payment of expenses incurred in displaying flag

186.130     Champoeg Historical Pageant as official statehood pageant

STATE BOUNDARY COMPACT

186.510     Oregon-Washington Columbia River Boundary Compact adopted

186.520     Compact provisions

CROSS-REFERENCES

Beaver declared to be official animal, SJR 1 (1969)

Chinook salmon declared to be official fish, SJR 26 (1961)

Douglas fir declared to be official tree, HCR 5 (1939)

Hazelnut recognized as official nut, SCR 5 (1989)

Metasequoia declared to be official fossil, HJR 3 (2005)

Milk recognized as and designated to be official beverage, SJR 8 (1997)

Miss
Oregon
designated to be official hostess, HCR 6 (1969)

Oregon grape declared to be official flower, SCR 4 (1899)

Oregon Triton declared to be official shell, HCR 9 (1989)

Pacific golden chanterelle recognized as and designated to be official mushroom, HJR 68 (1999)

Pear declared to be official fruit, HJR 8 (2005)

Portland Trail Blazers of 1990-1991 declared to be official team, HCR 10 (1991)

Square dance declared to be official dance, SCR 8 (1977)

Sunstone declared to be official gemstone, HJR 4 (1987)

Swallowtail butterfly declared to be official insect, SCR 6 (1979)

Thunderegg declared to be official rock, SJR 18 (1965)

Western meadowlark declared to be official bird by gubernatorial proclamation (1927)

STATE EMBLEMS

186.010 State flag; official colors. (1) A state flag is adopted to be used on all occasions when the state is officially and publicly represented, with the privilege of use by all citizens upon such occasions as may be fitting and appropriate. It shall bear on one side on a navy blue field the state escutcheon in gold, supported by 33 gold stars and bearing above the escutcheon the words State of Oregon in gold and below the escutcheon the figures 1859 in gold, and on the other side on a navy blue field a representation of the beaver in gold.

(2) The official colors of the State of
Oregon
are navy blue and gold. [Amended by 1959 c.120 §1]

186.020 Description of state seal. The description of the seal of the State of
Oregon
shall be an escutcheon, supported by 33 stars, and divided by an ordinary, with the inscription, The Union. In chief  mountains, an elk with branching antlers, a wagon, the Pacific Ocean, on which there are a British man-of-war departing and an American steamer arriving. The second  quartering with a sheaf, plow and a pickax. Crest  The American eagle. Legend  State of
Oregon
, 1859.

186.023 Improper use of state seal. (1) Except as authorized by the Secretary of State, no person shall knowingly use any device, or possess any device capable of such use, to emboss upon a document the seal of the State of Oregon described in ORS 186.020.

(2) No person shall use any reproduction of the seal of the State of
Oregon
:

(a) In any manner falsely implying official indorsement or sponsorship by the State of Oregon or any of its agencies of any product, business, service or other activity; or

(b) In any manner that subjects or exposes the seal of the State of
Oregon
to ridicule, debasement or infamy. [1983 c.325 §1]

186.025 Injunction and civil penalties for improper use of seal; notice; hearing; judicial review. (1) In addition to any other liability or penalty provided by law, the Secretary of State may do one or both of the following:

(a) Petition the circuit court to enjoin violation of ORS 186.023; or

(b) Pursuant to a hearing, issue an order imposing a civil penalty upon a person for any violation of ORS 186.023.

(2) A civil penalty may only be imposed under this section pursuant to ORS 183.745.

(3) The Secretary of State may assess a civil penalty under this section not exceeding $500. The Secretary of State may remit or reduce any penalty imposed under this section upon such terms and conditions as the Secretary of State considers proper and consistent with the protection of the integrity of the seal of the State of
Oregon
. In imposing any penalty under this section, the Secretary of State shall consider the following factors:

(a) Prior violations, if any, of the person under ORS 186.023;

(b) The economic and financial conditions of the person; and

(c) Whether and to what extent the seal or reproduction thereof was used or possessed for deceptive or fraudulent purposes.

(4) In any judicial review of civil penalties imposed under this section, the court, in its discretion, may reduce the penalty.

(5) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1983 c.325 §2; 1989 c.706 §9; 1991 c.734 §10]

186.030 Record of description. The description in writing of the seal of this state shall be deposited and recorded in the office of the Secretary of State, and shall remain a public record.

186.040 State motto. The motto of the State of
Oregon
is Alis Volat Propriis, translated from Latin as She Flies With Her Own Wings. [1957 c.355 §1; 1987 c.848 §1]

186.110 State flag to be displayed on public buildings. (1) The person or body having custody of each public building shall procure an Oregon State flag of suitable size and shall cause the Oregon State flag to be displayed with the United States flag upon or near such public building during the hours when the United States flag is customarily displayed, except in unsuitable weather, and at such other times as seems proper.

(2) As used in this section, public building means:

(a) State institutions.

(b) All other state buildings upon which the Oregon Department of Administrative Services determines it is suitable to display the
Oregon
State
flag.

(c) County courthouses. [1953 c.474 §§1,2]

186.120 Payment of expenses incurred in displaying flag. The necessary funds to defray the expenses incurred for such flags and for poles and appliances necessary in connection therewith and for the care thereof shall be paid out of the funds available for the care and maintenance of the public building. [1953 c.474 §3]

186.130 Champoeg Historical Pageant as official statehood pageant. (1) The Champoeg Historical Pageant is proclaimed to be the official pageant of
Oregon
statehood.

(2) The State Parks and Recreation Department shall encourage the further development of the pageant and promote increased attendance at its performances. [1987 c.831 §2; 1989 c.904 §51]

STATE BOUNDARY COMPACT

186.510 Oregon-Washington
Columbia River
Boundary Compact adopted. The Legislative Assembly of the State of
Oregon
hereby ratifies the Oregon-Washington Columbia River Boundary Compact set forth in ORS 186.520, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming operative as provided in Article III of the compact. [1957 c.94 §1]

186.520 Compact provisions. The provisions of the Oregon-Washington Columbia River Boundary Compact are as follows:

______________________________________________________________________________

ARTICLE I.

PURPOSE

The boundary between the States of Oregon and Washington along the course of the
Columbia River
has not been easy to ascertain because of changes in the main channel of the river with a result that a state of confusion and dispute exists and the enforcement and administration of the laws of the two states has been rendered difficult.

The purpose of this compact is to fix with precision by reference to stations of longitude and latitude the boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the most easterly point at which the 46th parallel of north latitude crosses said river, at which point the river ceases to form the boundary between the two states.

ARTICLE II.

DESCRIPTION

The boundary between the States of Oregon and Washington from one marine league due west of the mouth of the Columbia River to the point at which the last described point number of the boundary as herein determined meets the 46th parallel of north latitude at 118°59´10˝.12 of the west longitude shall be as follows:

Beginning one marine league at sea off the mouth of the
Columbia River
at north latitude 46°15´00˝.00; running thence due east to point number 1 of this description, which point is at north latitude 46°15´00˝.00, west longitude 124°05´00˝.00; thence from point number 1 continuing upstream in the channel of the Columbia River by a series of straight lines connecting the following numbered and described points in consecutive order.

Point
North                                           West

Number                     Latitude                                     Longitude

1                        46°15´00˝.00                           124°05´00˝.00

2                        46°15´51˝.00                           124°02´02˝.75

3                        46°16´17˝.00                           124°01´45˝.80

4                        46°16´59˝.50                           124°02´14˝.40

5                        46°17´28˝.00                           124°02´07˝.00

6                        46°17´33˝.25                           124°01´12˝.25

7                        46°16´41˝.50                           124°00´00˝.00

8                        46°16´03˝.00                           123°58´11˝.80

9                        46°14´19˝.80                           123°55´42˝.00

10                        46°14´06˝.00                           123°52´14˝.50

11                        46°16´09˝.50                           123°44´20˝.50

12                        46°15´01˝.00                           123°41´12˝.70

13                        46°15´33˝.30                           123°38´52˝.80

14                        46°15´23˝.90                           123°35´05˝.00

15                        46°15´38˝.00                           123°32´23˝.00

16                        46°16´14˝.60                           123°30´00˝.00

17                        46°15´46˝.70                           123°27´51˝.40

18                        46°14´23˝.50                           123°25´51˝.60

19                        46°13´10˝.50                           123°25´20˝.50

20                        46°11´29˝.00                           123°25´43˝.60

21                        46°10´47˝.80                           123°25´38˝.00

22                        46°09´01˝.00                           123°23´21˝.50

23                        46°08´33˝.00                           123°18´45˝.60

24                        46°09´04˝.50                           123°15´47˝.20

25                        46°10´00˝.00                           123°13´51˝.20

26                        46°11´20˝.80                           123°09´55˝.50

27                        46°11´11˝.30                           123°07´10˝.90

28                        46°09´40˝.00                           123°04´23˝.50

29                        46°09´24˝.00                           123°03´22˝.40

30                        46°08´38˝.40                           123°02´00˝.00

31                        46°08´06˝.00                           123°00´16˝.00

32                        46°06´20˝.02                           122°57´44˝.28

33                        46°06´17˝.36                           122°57´38˝.295

Description of Location of Point Number 33: A point on the center line of the
Longview
Bridge
at center of main span.

34                        46°06´14˝.71                           122°57´32˝.31

35                        46°05´02˝.70                           122°54´11˝.00

36                        46°03´37˝.50                           122°52´59˝.50

37                        46°01´53˝.50                           122°52´35˝.50

38                        46°00´52˝.25                           122°51´17˝.20

39                        45°58´52˝.00                           122°50´11˝.80

40                        45°57´40˝.00                           122°48´46˝.80

41                        45°55´57˝.00                           122°48´18˝.00

42                        45°54´47˝.00                           122°48´36˝.75

43                        45°53´05˝.00                           122°47´48˝.30

44                        45°52´06˝.00                           122°47´01˝.50

45                        45°50´40˝.00                           122°47´04˝.50

46                        45°49´31˝.20                           122°47´41˝.00

47                        45°48´37˝.00                           122°47´40˝.00

48                        45°46´51˝.00                           122°46´06˝.30

49                        45°45´34˝.20                           122°45´37˝.00

50                        45°44´04˝.70                           122°45´32˝.00

51                        45°42´05˝.00                           122°46´16˝.00

52                        45°40´50˝.80                           122°46´24˝.00

53                        45°39´26˝.75                           122°45´46˝.00

54                        45°38´40˝.00                           122°44´13˝.00

55                        45°38´17˝.00                           122°42´47˝.50

56                        45°37´35˝.37                           122°41´35˝.14

57                        45°37´29˝.47                           122°41´23˝.855

Description of Location of Point Number 57: A point on the center line of
Northern
Pacific
Railroad
Bridge
across
Columbia River
, which point is at center of 3rd pier south of the draw span.

58                        45°37´26˝.52                           122°41´18˝.215

59                        45°37´07˝.85                           122°40´33˝.42

60                        45°37´05˝.938                         122°40´26˝.939

Description of Location of Point Number 60: A point on the center line of the west highway bridge crossing the Columbia River between
Portland
,
Oregon
, and
Vancouver
,
Washington
, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

61                        45°37´05˝.62                           122°40´25˝.86

Description of Location of Point Number 61: A point on the center line of the east highway bridge crossing the Columbia River between
Portland
,
Oregon
, and
Vancouver
,
Washington
, said point being 12.0 ft. south from the center of pier No. 6 of said bridge.

62                        45°37´03˝.71                           122°40´19˝.38

63                        45°36´34˝.00                           122°38´27˝.00

64                        45°36´29˝.80                           122°36´21˝.30

65                        45°36´20˝.00                           122°35´20˝.00

66                        45°35´47˝.90                           122°32´48˝.00

67                        45°35´23˝.50                           122°31´24˝.20

68                        45°35´01˝.00                           122°29´30˝.00

69                        45°34´42˝.80                           122°28´20˝.50

70                        45°34´03˝.00                           122°27´09˝.30

71                        45°33´49˝.00                           122°26´15˝.80

72                        45°34´03˝.30                           122°24´36˝.50

73                        45°34´29˝.50                           122°23´25˝.80

74                        45°34´33˝.40                           122°22´44˝.00

75                        45°34´10˝.00                           122°21´04˝.00

76                        45°32´55˝.20                           122°19´49˝.00

77                        45°32´38˝.00                           122°17´43˝.70

78                        45°32´38˝.80                           122°15´56˝.70

79                        45°33´03˝.25                           122°14´24˝.50

80                        45°33´55˝.00                           122°11´58˝.50

81                        45°34´37˝.00                           122°10´54˝.00

82                        45°35´03˝.00                           122°08´25˝.50

83                        45°34´53˝.40                           122°06´40˝.00

84                        45°35´00˝.00                           122°06´02˝.00

85                        45°36´35˝.00                           122°02´35˝.00

86                        45°36´53˝.80                           122°01´11˝.50

87                        45°36´58˝.00                           122°00´08˝.50

88                        45°37´23˝.00                           121°58´54˝.50

89                        45°37´59˝.00                           121°57´42˝.80

90                        45°38´37˝.50                           121°57´16˝.50

91                        45°38´42˝.00                           121°57´01˝.80

92                        45°38´40˝.35                           121°56´37˝.34

93                        45°38´40˝.13                           121°56´22˝.57

Description of Location of Point Number 93: A point at the intersection of the axis of Bonneville Dam and the center line of center pier of the spillway of said dam.

94                        45°38´39˝.82                           121°56´01˝.46

95                        45°39´17˝.00                           121°54´25˝.00

96                        45°39´43˝.85                           121°53´58˝.48

Description of Location of Point Number 96: A point on center line of bridge at Cascade Locks, known as The Bridge of the Gods and in the center of the main span of said bridge.

97                        45°39´44˝.81                           121°53´58˝.16

98                        45°39´45˝.77                           121°53´57˝.84

99                        45°40´15˝.00                           121°54´02˝.00

100                        45°41´36˝.80                           121°51´57˝.00

101                        45°42´24˝.75                           121°48´36˝.00

102                        45°41´39˝.00                           121°44´02˝.00

103                        45°41´42˝.00                           121°42´22˝.00

104                        45°42´19˝.00                           121°40´02˝.00

105                        45°42´17˝.50                           121°37´48˝.50

106                        45°43´36˝.00                           121°31´54˝.30

107                        45°43´15˝.275                         121°29´52˝.445

108                        45°43´07˝.02                           121°29´36˝.615

Description of Location of Point Number 108: A point on the center line of the
Hood
River
Bridge
at the center of the draw span of said bridge.

109                        45°43´04˝.075                         121°29´30˝.96

110                        45°42´05˝.20                           121°27´41˝.80

111                        45°41´39˝.25                           121°25´22˝.00

112                        45°41´35˝.00                           121°24´02˝.00

113                        45°42´11˝.50                           121°22´17˝.00

114                        45°42´18˝.00                           121°20´11˝.50

115                        45°42´00˝.00                           121°18´40˝.00

116                        45°41´13˝.30                           121°17´10˝.00

117                        45°40´40˝.50                           121°14´52˝.00

118                        45°40´17˝.00                           121°12´52˝.50

119                        45°39´00˝.00                           121°11´57˝.00

120                        45°37´47˝.00                           121°11´38˝.40

121                        45°37´00˝.25                           121°11´43˝.00

122                        45°36´23˝.80                           121°10´57˝.00

123                        45°36´22˝.50                           121°10´00˝.00

124                        45°36´29˝.175                         121°08´39˝.84

125                        45°36´40˝.89                           121°08´22˝.135

Description of Location of Point Number 125: A point on the center line of
The Dalles
Bridge
across the
Columbia River
at the center of the main span of said bridge.

126                        45°36´43˝.94                           121°08´17˝.53

127                        45°36´35˝.69                           121°07´50˝.34

128                        45°36´58˝.44                           121°07´16˝.41

129                        45°37´06˝.095                         121°06´57˝.58

130                        45°37´14˝.85                           121°07´02˝.75

Description of Location of Point Number 130: A point on the axis of The Dalles Dam at Station 48 + 79 of the center line survey of said dam.

131                        45°37´23˝.97                           121°07´08˝.14

132                        45°38´53˝.13                           121°05´01˝.25

133                        45°39´09˝.54                           121°03´47˝.51

134                        45°39´04˝.04                           121°01´57˝.51

135                        45°39´12˝.08                           121°00´22˝.28

136                        45°38´54˝.66                           120°58´56˝.33

137                        45°38´55˝.91                           120°58´49˝.52

Description of Location of Point Number 137: A point on the center line of the
Oregon
Trunk
Railroad
Bridge
and in the center of the 4th pier from the north end of said bridge.

138                        45°38´58˝.405                         120°58´35˝.90

139                        45°39´24˝.84                           120°57´06˝.97

140                        45°39´23˝.58                           120°56´34˝.22

141                        45°38´24˝.54                           120°54´44˝.75

142                        45°38´35˝.09                           120°53´40˝.72

143                        45°40´18˝.79                           120°51´15˝.26

144                        45°41´11˝.69                           120°47´14˝.64

145                        45°42´19˝.71                           120°43´38˝.83

146                        45°42´42˝.58                           120°42´10˝.70

147                        45°42´57˝.18                           120°41´18˝.11

148                        45°43´48˝.14                           120°40´05˝.19

149                        45°44´45˝.12                           120°38´01˝.97

150                        45°44´47˝.00                           120°37´17˝.91

151                        45°44´47˝.99                           120°35´23˝.91

152                        45°44´18˝.49                           120°33´29˝.23

153                        45°42´37˝.59                           120°31´17˝.65

154                        45°42´00˝.37                           120°30´16˝.48

155                        45°41´40˝.42                           120°28´53˝.22

156                        45°41´58˝.55                           120°24´08˝.96

157                        45°42´41˝.66                           120°19´30˝.62

158                        45°43´16˝.74                           120°16´56˝.18

159                        45°43´33˝.84                           120°12´34˝.62

160                        45°45´43˝.67                           120°10´10˝.01

161                        45°46´24˝.09                           120°08´25˝.17

162                        45°47´07˝.10                           120°04´08˝.70

163                        45°48´26˝.17                           120°00´49˝.27

164                        45°49´28˝.29                           119°57´52˝.64

165                        45°49´41˝.97                           119°54´21˝.95

166                        45°50´25˝.18                           119°50´53˝.51

167                        45°50´52˝.00                           119°48´05˝.62

168                        45°50´45˝.15                           119°46´18˝.16

169                        45°51´25˝.40                           119°40´07˝.80

170                        45°54´20˝.70                           119°37´20˝.96

171                        45°55´10˝.82                           119°35´58˝.28

172                        45°55´32˝.25                           119°34´13˝.67

173                        45°54´31˝.37                           119°31´24˝.18

174                        45°54´23˝.43                           119°29´13˝.01

175                        45°55´03˝.10                           119°26´57˝.35

176                        45°55´18˝.10                           119°21´48˝.12

177                        45°55´51˝.37                           119°19´52˝.71

178                        45°55´54˝.48                           119°19´39˝.28

Description of Location of Point Number 178: A point on the center line of the
Umatilla
Bridge
at center of the north main span of said bridge.

179                        45°55´59˝.59                           119°19´17˝.20

180                        45°56´10˝.26                           119°17´47˝.60

Description of Location of Point Number 180: A point on the axis of McNary Dam at the north face of the south nonoverflow section.

181                        45°56´15˝.24                           119°17´05˝.76

182                        45°56´24˝.05                           119°15´21˝.40

183                        45°55´58˝.60                           119°13´28˝.22

184                        45°55´40˝.97                           119°11´39˝.82

185                        45°55´40˝.26                           119°10´05˝.04

186                        45°55´58˝.55                           119°07´30˝.72

187                        45°56´34˝.25                           119°05´32˝.00

188                        45°57´31˝.28                           119°03´37˝.36

189                        45°58´09˝.33                           119°01´33˝.95

190                        45°58´45˝.73                           119°00´27˝.12

191                        45°00´00˝.00                           118°59´10˝.12

ARTICLE III.

RATIFICATION AND EFFECTIVE DATE

This compact shall become operative when it has been ratified by the legislatures of the States of Oregon and Washington and approved by the Congress of the
United States
and the Constitutions of the States of Oregon and Washington have been amended to authorize the establishment of the boundary as herein provided.

______________________________________________________________________________

[1957 c.94 §2]

Note: The descriptions of the locations of points in Article II of the compact are as of 1957.

For ratification of compact by
Washington
legislature see chapter 90, Laws of 1957, (RCW 43.58.050RCW 43.58.090), effective March 13, 1957.

For amendment to Washington Constitution authorizing establishment of boundary as provided in compact see Amendment 33 to Article XXIV, §1, Washington Constitution, approved November 4, 1958, and proclaimed December 4, 1958, by Governor to be approved.

For approval of compact by Congress see Public Law 85-575, dated July 31, 1958, 72 Stat. 455 (1958).

Effective date of
Oregon
constitutional amendment (Const. Art. XVI) authorizing establishment

of boundary as provided in compact is December 3, 1958.

_______________



Chapter 187

Chapter 187 Â Holidays; Standard of Time; Commemorations

2007 EDITION

HOLIDAYS; STANDARD OF TIME; COMMEMORATIONS

MISCELLANEOUS MATTERS

LEGAL HOLIDAYS

187.010Â Â Â Â  Legal holidays; acts deferred to next business day; effect on labor agreements

187.020Â Â Â Â  Additional legal holidays

STANDARD OF TIME

187.110Â Â Â Â  Standard of time

COMMEMORATIONS

187.200Â Â Â Â  Garden Week

187.210Â Â Â Â  Asian American Heritage Month

187.215Â Â Â Â  Korean American Day

187.220Â Â Â Â  POW/MIA flag

LEGAL HOLIDAYS

Â Â Â Â Â  187.010 Legal holidays; acts deferred to next business day; effect on labor agreements. (1) The following days are legal holidays in this state:

Â Â Â Â Â  (a) Each Sunday.

Â Â Â Â Â  (b) New YearÂs Day on January 1.

Â Â Â Â Â  (c) Martin Luther King, Jr.Âs Birthday on the third Monday in January.

Â Â Â Â Â  (d) Presidents Day, for the purpose of commemorating Presidents Washington and Lincoln, on the third Monday in February.

Â Â Â Â Â  (e) Memorial Day on the last Monday in May.

Â Â Â Â Â  (f) Independence Day on July 4.

Â Â Â Â Â  (g) Labor Day on the first Monday in September.

Â Â Â Â Â  (h) Veterans Day on November 11.

Â Â Â Â Â  (i) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (j) Christmas Day on December 25.

Â Â Â Â Â  (2) Each time a holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be a legal holiday. Each time a holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be a legal holiday.

Â Â Â Â Â  (3) Any act authorized, required or permitted to be performed on a holiday as designated in this section may be performed on the next succeeding business day; and no liability or loss of rights of any kind shall result from such delay.

Â Â Â Â Â  (4) In enumerating legal holidays in subsection (1) of this section, the Legislative Assembly does not intend to limit or otherwise affect public or private collective bargaining or collective bargaining agreements. [Amended by 1955 c.4 Â§1; 1969 c.455 Â§1; 1973 c.51 Â§1; 1975 c.633 Â§1; 1977 c.135 Â§1;1977 c.321 Â§1; 1985 c.518 Â§1]

Â Â Â Â Â  187.020 Additional legal holidays. In addition to those specified in ORS 187.010, the following days are legal holidays in this state:

Â Â Â Â Â  (1) Every day appointed by the Governor as a holiday.

Â Â Â Â Â  (2) Every day appointed by the President of the United States as a day of mourning, rejoicing or other special observance only when the Governor also appoints that day as a holiday. [Amended by 1969 c.455 Â§2; 1975 c.633 Â§2; 1977 c.135 Â§2; 1977 c.321 Â§2; 1985 c.518 Â§2]

Â Â Â Â Â  187.025 [1953 c.260 Â§2; 1981 c.450 Â§1; repealed by 1985 c.518 Â§4]

Â Â Â Â Â  187.030 [Repealed by 1985 c.627 Â§4]

STANDARD OF TIME

Â Â Â Â Â  187.110 Standard of time. (1) The standard of time for the State of Oregon shall be the United States standard of time as established by the Congress of the United States for any particular area of the state under the Act of March 19, 1918, (15 U.S.C. 261) except that from 2 a.m. on the first Sunday in April until 2 a.m. on the last Sunday in October the standard of time for any area of this state shall be one hour in advance of the standard established for that particular area by the Congress of the United States under the Act of March 19, 1918.

Â Â Â Â Â  (2) No department of the state government and no county, city or other political subdivision shall employ any other time or adopt any statute, ordinance or order providing for the use of any other standard of time. [Amended by 1961 c.415 Â§1; 1961 c.711 Â§1; 1963 c.265 Â§1; 1967 c.373 Â§1; 1991 c.67 Â§45]

COMMEMORATIONS

Â Â Â Â Â  187.200 Garden Week. The first full week in June, beginning with the first Sunday, shall be known as Garden Week. [1987 c.208 Â§1]

Â Â Â Â Â  187.210 Asian American Heritage Month. (1)(a) May of each year shall be known as Asian American Heritage Month.

Â Â Â Â Â  (b) As used in this section, ÂAsian AmericanÂ has the meaning given that term in ORS 185.620.

Â Â Â Â Â  (2) The Governor shall issue a proclamation calling upon the people of this state to use the month of May to celebrate the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

Â Â Â Â Â  (3)(a) The State Board of Education is encouraged to develop and adopt a curriculum to promote awareness of the contributions to the state by Asian Americans in the arts, sciences, commerce and education.

Â Â Â Â Â  (b) During school hours throughout Asian American Heritage Month, school districts may designate time for instruction and appropriate activities in commemoration of the lives, history and achievements of Asian Americans in
Oregon
history. [1999 c.690 Â§1; 2003 c.244 Â§2]

Â Â Â Â Â  187.215 Korean American Day. January 13 of each year shall be known as Korean American Day. The Governor shall issue a proclamation each year calling upon the people of this state to celebrate on January 13 the contributions to the state by Korean Americans in the arts, sciences, commerce and education. [2007 c.68 Â§1]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 68, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 2. (1) The Korean American Day Commission is established. The commission has nine members, appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member of the Korean American Day Commission is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment one time. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The members of the Korean American Day Commission shall elect a chairperson and a vice chairperson for the commission.

Â Â Â Â Â  (4) Members of the Korean American Day Commission serve without compensation or payment of expenses.

Â Â Â Â Â  (5) The Korean American Day Commission shall promote, organize and coordinate Korean American Day celebrations. Not later than February 1 of each odd-numbered year, the commission shall submit a report to the Governor and the Legislative Assembly on the activities of the commission. [2007 c.68 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2007 Act is repealed January 2, 2016. [2007 c.68 Â§3]

Â Â Â Â Â  187.220 POW/MIA flag. (1) A public body shall display the National League of FamiliesÂ POW/MIA flag with the
United States
flag and the
Oregon
State
flag upon or near the principal building of the public body on the following days:

Â Â Â Â Â  (a) Armed Forces Day on the third Saturday in May.

Â Â Â Â Â  (b) Memorial Day on the last Monday in May.

Â Â Â Â Â  (c) Flag Day on June 14.

Â Â Â Â Â  (d) Independence Day on July 4.

Â Â Â Â Â  (e) National POW/MIA Recognition Day.

Â Â Â Â Â  (f) Veterans Day on November 11.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall provide a National League of FamiliesÂ POW/MIA flag to a public body for display under subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âpublic bodyÂ means the state, a county and a city. [1999 c.613

Â§1]

_______________



Chapter 188

Chapter 188 Â Congressional and Legislative Districts; Reapportionment

2007 EDITION

CONGRESSIONAL AND LEGISLATIVE DISTRICTS

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

188.010Â Â Â Â  Criteria for apportionment of state into congressional and legislative districts

188.015Â Â Â Â  Secretary of State rules

CONGRESSIONAL DISTRICTS

188.110Â Â Â Â  Election of United States Representative in Congress

188.120Â Â Â Â  Filling vacancy in election or office of U.S. Representative or Senator

188.140Â Â Â Â  Description of congressional district boundaries

LEGISLATIVE DISTRICTS

188.275Â Â Â Â  Description of district boundaries for House of Representatives

188.285Â Â Â Â  Description of Senate districts

GENERAL PROVISIONS

Â Â Â Â Â  188.010 Criteria for apportionment of state into congressional and legislative districts. The Legislative Assembly or the Secretary of State, whichever is applicable, shall consider the following criteria when apportioning the state into congressional and legislative districts:

Â Â Â Â Â  (1) Each district, as nearly as practicable, shall:

Â Â Â Â Â  (a) Be contiguous;

Â Â Â Â Â  (b) Be of equal population;

Â Â Â Â Â  (c) Utilize existing geographic or political boundaries;

Â Â Â Â Â  (d) Not divide communities of common interest; and

Â Â Â Â Â  (e) Be connected by transportation links.

Â Â Â Â Â  (2) No district shall be drawn for the purpose of favoring any political party, incumbent legislator or other person.

Â Â Â Â Â  (3) No district shall be drawn for the purpose of diluting the voting strength of any language or ethnic minority group.

Â Â Â Â Â  (4) Two state House of Representative districts shall be wholly included within a single state senatorial district. [1979 c.667 Â§1; 1981 c.864 Â§2]

Â Â Â Â Â  188.015 Secretary of State rules. The Secretary of State shall adopt rules the secretary considers necessary in carrying out the secretaryÂs reapportionment duties under ORS 188.010 to 188.285 and section 6, Article IV of the Oregon Constitution. [1989 c.114 Â§1; 1997 c.249 Â§55]

CONGRESSIONAL DISTRICTS

Â Â Â Â Â  188.110 Election of United States Representative in Congress. One Representative to the Congress of the
United States
shall be elected in each congressional district at the general election every two years. [Formerly 250.300]

Â Â Â Â Â  188.120 Filling vacancy in election or office of U.S. Representative or Senator. (1) If a vacancy in election or office of Representative in Congress or United States Senator occurs before the 61st day before the general election, the Governor shall call a special election to fill that vacancy. If a vacancy in election or office of United States Senator occurs after the 62nd day before the general election but on or before the general election, and if the term of that office is not regularly filled at that election, the Governor shall call a special election to fill the vacancy as soon as practicable after the general election.

Â Â Â Â Â  (2) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called before the 80th day after the vacancy occurs, each major political party shall select its nominee for the office and certify the name of the nominee to the Secretary of State. The Secretary of State shall place the name of the nominee on the ballot.

Â Â Â Â Â  (3) If a special election to fill the vacancy in election or office of Representative in Congress or United States Senator is called after the 79th day after the vacancy occurs, a special primary election shall be conducted by the Secretary of State for the purpose of nominating a candidate of each major political party. A declaration of candidacy or nominating petition may be filed not later than the 10th day following the issuance of the writ of election. [Formerly 249.654; 1985 c.586 Â§1; 1995 c.607 Â§60]

Â Â Â Â Â  188.130 [Formerly 250.295; 1981 c.864 Â§1; repealed by 1997 c.249 Â§56]

Â Â Â Â Â  188.135 [See note following]

Â Â Â Â Â  Note: After adjournment of the 2001 regular session of the Legislative Assembly, the Multnomah County Circuit Court ordered adoption of congressional district boundaries. The courtÂs order arose out of
Perrin v. Kitzhaber
, No. 0107-07021, which held the congressional district boundaries described in 188.135 unconstitutional. The courtÂs opinion was dated October 19, 2001. The courtÂs judgment was dated October 30, 2001. The ordered congressional district boundaries are set forth in 188.140. The text of 188.135 has been deleted. It is no longer in effect.

Â Â Â Â Â  188.140 Description of congressional district boundaries. The State of
Oregon
is portioned into five congressional districts composed, respectively, of the following counties or parts thereof:

Â Â Â Â Â  (1) First District: Clatsop County; Columbia County; that portion of Multnomah County lying within blocks 1095 and 1097 of census tract 4300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100 and 1999 of census tract 4500; census tract 4601; census tract 4602; census tract 4700; census tract 4800; census tract 4900; census tract 5000; census tract 5100; census tract 5200; census tract 5300; census tract 5400; census tract 5500; census tract 5600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1055, 1057, 1058, 1059, 1998 and 1999 of census tract 5700; census tract 5800; block 1008 of census tract 5900; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004 and 2005 of census tract 6001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 6002; census tract 6100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085 and 1086 of census tract 6501; census tract 6502; census tract 6601; census tract 6602; census tract 6701; census tract 6702; census tract 6801; census tract 6802; census tract 6900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2088 and 2089 of census tract 7000; Washington County; Yamhill County.

Â Â Â Â Â  (2) Second District: Baker County; Crook County; Deschutes County; Gilliam County; Grant County; Harney County; Hood River County; Jackson County; Jefferson County; that portion of Josephine County lying within blocks 4019 and 4020 of census tract 360300; blocks 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1070, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2997, 2998 and 2999 of census tract 360400; census tract 360500; census tract 360600; census tract 360701; census tract 360702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3039 of census tract 360800; blocks 1032 and 1033 of census tract 360900; census tract 361000; census tract 361100; census tract 361200; census tract 361300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1045, 1046, 1047, 1048 and 1049 of census tract 361400; blocks 1000, 1001, 1002, 1003 and 1192 of census tract 361500; Klamath County; Lake County; Malheur County; Morrow County; Sherman County; Umatilla County; Union County; Wallowa County; Wasco County; Wheeler County.

Â Â Â Â Â  (3) Third District: That portion of Clackamas County lying within census tract 20800; census tract 20900; census tract 21000; census tract 21100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1039, 1044, 1046 and 1999 of census tract 21200; blocks 3001, 3002, 3003 and 3999 of census tract 21400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065 and 1066 of census tract 21500; census tract 21601; census tract 21602; blocks 1000, 1001, 1002 and 1003 of census tract 22101; census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 22104; census tract 22201; census tract 22203; census tract 22204; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1999, 3000, 3002, 3003, 3004, 3010, 3019 and 3020 of census tract 22300; block 1042 of census tract 23000; census tract 23100; census tract 23201; census tract 23202; census tract 23300; census tract 23401; census tract 23402; census tract 23500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045, 2046, 2047, 2048, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3994, 3995, 3996, 3997, 3998 and 3999 of census tract 23600; block 3067 of census tract 24100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4026, 4027, 4028, 4998, 4999, 5010, 5011, 5012, 5013, 5098, 5574, 5575, 5576, 5577, 5578, 5579, 5580, 5581, 5582, 5583, 5584 and 5996 of census tract 24200; census tract 24301; census tract 24302; that portion of Multnomah County lying within census tract 100; census tract 200; census tract 301; census tract 302; census tract 401; census tract 402; census tract 501; census tract 502; census tract 601; census tract 602; census tract 701; census tract 702; census tract 801; census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; census tract 1601; census tract 1602; census tract 1701; census tract 1702; census tract 1801; census tract 1802; census tract 1900; census tract 2000; census tract 2100; census tract 2201; census tract 2202; census tract 2301; census tract 2302; census tract 2401; census tract 2402; census tract 2501; census tract 2502; census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; census tract 3000; census tract 3100; census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; census tract 3501; census tract 3502; census tract 3601; census tract 3602; census tract 3603; census tract 3701; census tract 3702; census tract 3801; census tract 3802; census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1996, 1997, 1998 and 1999 of census tract 4300; census tract 4400; block 1019 of census tract 4500; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3018 of census tract 7000; census tract 7100; census tract 7201; census tract 7202; census tract 7300; census tract 7400; census tract 7500; census tract 7600; census tract 7700; census tract 7800; census tract 7900; census tract 8001; census tract 8002; census tract 8100; census tract 8201; census tract 8202; census tract 8301; census tract 8302; census tract 8400; census tract 8500; census tract 8600; census tract 8700; census tract 8800; census tract 8901; census tract 8902; census tract 9000; census tract 9101; census tract 9102; census tract 9201; census tract 9202; census tract 9301; census tract 9302; census tract 9400; census tract 9501; census tract 9502; census tract 9603; census tract 9604; census tract 9605; census tract 9606; census tract 9701; census tract 9702; census tract 9801; census tract 9803; census tract 9804; census tract 9901; census tract 9902; census tract 9903; census tract 10001; census tract 10002; census tract 10100; census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; census tract 10402; census tract 10405; census tract 10406; census tract 10407; census tract 10408; census tract 10409; census tract 10500.

Â Â Â Â Â  (4) Fourth District: That portion of Benton County lying within blocks 1007, 1008, 1009, 1010, 1011, 1012, 2009, 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4996, 4997 and 4999 of census tract 100; blocks 1007, 1012, 1013, 1022, 1023, 1024, 2015, 2016, 2019, 2021, 2022, 2029, 2030 and 2031 of census tract 200; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2015, 2039, 2040, 2041, 2042, 2998 and 2999 of census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 500; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2001, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3997, 3998 and 3999 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017 and 1999 of census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5019, 5020 and 5021 of census tract 900; census tract 1001; census tract 1002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000 and 3001 of census tract 1101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025 and 3026 of census tract 1102; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1997, 1998, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3037, 3038, 3999, 5016 and 5017 of census tract 10100; blocks 1228, 1229, 1230, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2091, 2105, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177 and 3999 of census tract 10200; census tract 10300; census tract 10400; census tract 10500; Coos County; Curry County; Douglas County; that portion of Josephine County lying within census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021 and 4022 of census tract 360300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071, 1080, 1081, 1082, 1086, 1087 and 2076 of census tract 360400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 3020, 3021, 3022, 3023 and 3999 of census tract 360800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 360900; blocks 1025, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132 and 2133 of census tract 361400; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1193, 1194 and 1195 of census tract 361500; census tract 361600; Lane County; Linn County.

Â Â Â Â Â  (5) Fifth District: That portion of Benton County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013 and 4998 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2020, 2023, 2024, 2025, 2026, 2027, 2028 and 2032 of census tract 200; blocks 1000, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1075, 1076, 1077, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 300; blocks 2004, 2005, 2006, 2007 and 2014 of census tract 400; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 500; blocks 1000, 1001, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2015 of census tract 600; blocks 1018, 1019, 1020, 1021, 1022, 1023, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2998 and 2999 of census tract 700; census tract 801; census tract 802; blocks 2016, 2018, 2019, 2020, 2021, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4020, 5016, 5017, 5018, 5022, 5023, 5024, 5025 and 5026 of census tract 900; blocks 1017, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1101; blocks 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of census tract 1102; blocks 1000, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3001, 3002, 3003, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3996, 3997, 3998, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5018, 5019 and 5020 of census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 2000, 2001, 2002, 2003, 2056, 2057, 2058, 2059, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2106, 2107, 2108, 2109, 2110 and 2140 of census tract 10200; that portion of Clackamas County lying within census tract 20100; census tract 20200; census tract 20302; census tract 20303; census tract 20304; census tract 20401; census tract 20402; census tract 20501; census tract 20502; census tract 20503; census tract 20600; census tract 20700; blocks 1014, 1015, 1018, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1045, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 21200; census tract 21300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 21400; block 1045 of census tract 21500; census tract 21700; census tract 21801; census tract 21802; census tract 21900; census tract 22000; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 22101; blocks 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3021 and 3022 of census tract 22104; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1995, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3001, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024 and 6025 of census tract 22300; census tract 22400; census tract 22500; census tract 22601; census tract 22602; census tract 22702; census tract 22703; census tract 22704; census tract 22800; census tract 22901; census tract 22902; census tract 22903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040 and 3999 of census tract 23000; blocks 1027, 2043 and 2044 of census tract 23600; census tract 23700; census tract 23800; census tract 23900; census tract 24000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141 and 3999 of census tract 24100; blocks 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5391, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5585, 5586, 5997, 5998 and 5999 of census tract 24200; Lincoln County; Marion County; that portion of Multnomah County lying within blocks 1044, 1045, 1046, 1050, 1051, 1052, 1053, 1054 and 1056 of census tract 5700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 5900; block 1003 of census tract 6001; blocks 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015 and 1016 of census tract 6002; census tract 6200; census tract 6300; census tract 6401; census tract 6402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 6501; Polk County; Tillamook County.

LEGISLATIVE DISTRICTS

Â Â Â Â Â  188.210 [Formerly 171.025; see note following]

Â Â Â Â Â  Note: Chapter 482, Oregon Laws 1961, including the apportionments under 182.210 and 188.220, was held unconstitutional in
In Re Legislative Apportionment
, 228 Or. 562, 364 P.2d 1004 (1961). A reapportionment drafted by the Secretary of State was approved by the Supreme Court in
In Re Legislative Apportionment
, 228 Or. 575, 365 P.2d 1042 (1961), and became law upon filing with the Governor on October 27, 1961. Pertinent portions of the reapportionment were printed in the 1961 through 1969 Replacement Parts of ORS chapter 171, but thereafter have been omitted.

Â Â Â Â Â  After adjournment of the 1971 Regular Session of the Oregon Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which became law upon filing with the Governor on July 30, 1971. The Supreme Court reviewed that reapportionment in
Hovet v. Myers
, 260 Or. 152, 489 P.2d 684 (1971), and returned it to the Secretary of State with instructions to correct it in certain particulars and file the corrected reapportionment with the Governor. The corrected reapportionment became law upon filing with the Governor on October 14, 1971. It is set forth as chapter 1, Oregon Laws 1971 Special Session. Pertinent sections of the reapportionment were compiled as 188.230 and 188.240.

Â Â Â Â Â  Chapter 261, Oregon Laws 1981, including the Senatorial apportionment under ORS 188.230, as amended by section 1 thereof, and the House reapportionment in section 3 thereof, was held unconstitutional in
McCall v. Legislative Assembly
, 291 Or. 663, 644 P.2d 223 (1981). A reapportionment drafted by the Secretary of State was approved by the Supreme Court in
Cargo v. Paulus
, 291 Or. 772, 635 P.2d 367 (1981), and became law upon filing with the Governor on October 29, 1981. Pertinent sections of the reapportionment were compiled as 188.235 and 188.245.

Â Â Â Â Â  After adjournment of the 1991 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 14, 1991. In
Linder v. Keisling
, 312 Or. 316, 821 P.2d 1089 (1991), the Oregon Supreme Court approved the Secretary of StateÂs reapportionment as modified in the manner directed by the court in
Ater v. Keisling
, 312 Or. 207, 819 P.2d 296 (1991). Pertinent sections of the reapportionment were compiled as 188.255 and 188.265.

Â Â Â Â Â  After adjournment of the 2001 Regular Session of the Legislative Assembly, the Secretary of State, pursuant to section 6 (3), Article IV, Oregon Constitution, made a reapportionment, which was submitted by the Secretary of State to the Oregon Supreme Court on August 15, 2001. In
Hartung v. Bradbury
, 332 Or. 570, 33 P.3d 972 (2001), the Oregon Supreme Court voided the reapportionment. The court directed the Secretary of State to correct the reapportionment in the particulars discussed in the opinion and to file a corrected reapportionment with the court on or before December 1, 2001. The court approved the corrected reapportionment in an order dated December 14, 2001. The corrected reapportionment became operative on December 15, 2001.

Â Â Â Â Â  The text of the reapportionment in effect prior to the operative date of the 2001 reapportionment (188.255 and 188.265) has been deleted. The 2001 reapportionment as approved by the Oregon Supreme Court is set forth in 188.275 and 188.285.

Â Â Â Â Â  188.220 [Formerly 171.035; see note under 188.210]

Â Â Â Â Â  188.230 [Formerly 171.037; see note under 188.210]

Â Â Â Â Â  188.235 [See note under 188.210]

Â Â Â Â Â  188.240 [Formerly 171.038; see note under 188.210]

Â Â Â Â Â  188.245 [See note under 188.210]

Â Â Â Â Â  188.255 [See note under 188.210]

Â Â Â Â Â  188.265 [See note under 188.210]

Â Â Â Â Â  188.275 Description of district boundaries for House of Representatives. (1) First District: That portion of Coos County lying within blocks 3058, 3059, 3060, 3070, 3071, 3072, 3073, 3074 and 6043 of census tract 100; blocks 1000, 1057, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2210, 2214, 2215, 2216, 2217, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2411, 2412, 2414, 2415, 2418, 2421, 2422, 2423, 2424, 2425, 2996, 2998, 2999, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 200; blocks 3008, 3009, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of census tract 800; census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6994, 6995, 6996, 6997, 6998, 6999, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7093 and 7094 of census tract 1000; census tract 1100; Curry County; that portion of Douglas County lying within blocks 2067, 2068, 2070, 2071, 2072, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2138, 2139, 2140, 2151, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3999, 4000, 4011, 4012, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4998 and 4999 of census tract 70000; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1996, 1997, 2002, 2013, 2014, 2015, 2016 and 2998 of census tract 80000; blocks 6017 and 6997 of census tract 140000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5003, 5004, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037 and 5038 of census tract 160000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3075, 3077, 3080, 3086, 3087, 3088, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3103, 3104, 3105, 3106, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119 and 3120 of census tract 170000; blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1086, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106 and 1999 of census tract 200000; blocks 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5114, 5115, 5116, 5117, 5118, 5120, 5121, 5122, 5123, 5125, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5168, 5169, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231 and 5232 of census tract 210000.

Â Â Â Â Â  (2) Second District: That portion of Douglas County lying within blocks 2029, 2030, 2031, 2032, 2995, 2996, 3012 and 3999 of census tract 60000; blocks 1000, 1001, 1002, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1998, 1999, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5998 and 5999 of census tract 80000; blocks 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042 and 4043 of census tract 90000; blocks 2002, 2003, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028 and 3029 of census tract 110000; census tract 120000; census tract 130000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6996, 6998 and 6999 of census tract 140000; census tract 150000; blocks 5001, 5002, 5005, 5006, 5007, 5008, 5009, 5039, 5040, 5041 and 5042 of census tract 160000; blocks 3000, 3001, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3072, 3073, 3074, 3076, 3078, 3079, 3081, 3082, 3083, 3084, 3085, 3089, 3090, 3102 and 3107 of census tract 170000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2047, 2048, 2049, 2050, 2054, 2055, 2056, 2057, 2059, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027 and 5028 of census tract 180000; census tract 190000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1085, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1102, 1103, 1107, 1108, 1109, 1110, 1111, 1112, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093 and 4094 of census tract 200000; blocks 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1192, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1209, 1210, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1230, 1234, 1236, 1237, 1238, 1239, 1240, 1711, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 3001, 3003, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 5000, 5001, 5002, 5003, 5004, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5119, 5124, 5126, 5127, 5128, 5129, 5167, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5233, 5234, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055 and 6056 of census tract 210000; that portion of Jackson County lying within blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2036, 2037, 2038, 2039, 2040 and 2041 of census tract 2800; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1106, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1167, 1168, 1169, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1216, 1218, 1219, 1221, 1222, 1223, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1289, 1297, 1298, 1299, 1300, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 6012, 6013, 6014 and 6015 of census tract 2900; that portion of Josephine County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 2000, 2001, 2002, 2003, 2004, 2066, 2067, 2068, 2069, 2070, 2071 and 2072 of census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1060 and 1063 of census tract 360400.

Â Â Â Â Â  (3) Third District: That portion of Josephine County lying within blocks 1074, 1075, 1076, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1995, 1996, 1997, 1998, 1999, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2052, 2053, 2056, 2060, 2061, 2062, 2063, 2064, 2065, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 360100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1997, 1998, 1999, 2012, 2013, 2016 and 3004 of census tract 360300; blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2054, 2055, 2056, 2068, 2069, 2078, 2079, 2080, 2081 and 2997 of census tract 360400; census tract 360500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038 and 5039 of census tract 360600; census tract 360701; census tract 360702; blocks 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3999 of census tract 360800; census tract 360900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4025 of census tract 361000; census tract 361100; census tract 361200; blocks 1002 and 2000 of census tract 361300; blocks 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2094, 2095, 2098, 2099, 2100, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131 and 2132 of census tract 361400; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1192, 1193, 1194 and 1195 of census tract 361500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 4003, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, 7028, 7029, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, 7043, 7044, 7045, 7046, 7047, 7048, 7049, 7050, 7051, 7052, 7053, 7054, 7055, 7056, 7057, 7058, 7059, 7060, 7061, 7062, 7063, 7064, 7065, 7066, 7067, 7068, 7069, 7070, 7071, 7072, 7073, 7074, 7075, 7076, 7077, 7078, 7079, 7080, 7081, 7082, 7083, 7084, 7085, 7086, 7087, 7088, 7089, 7090, 7091, 7092, 7093, 7094, 7095, 7096, 7996, 7997, 7998 and 7999 of census tract 361600.

Â Â Â Â Â  (4) Fourth District: That portion of Jackson County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2008, 2009 and 2010 of census tract 300; block 1005 of census tract 800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2084, 2085, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040 and 3041 of census tract 900; census tract 1000; census tract 1100; blocks 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035 and 2036 of census tract 1200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1051, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1999, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 4029, 4030, 4031, 4032 and 4033 of census tract 1301; blocks 1112, 1113, 1123, 1124, 1126, 1127, 1128, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2048, 2049, 2050, 2051, 2059, 2060, 2061, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2081, 2082, 2085, 2097, 2098, 2099, 2998 and 2999 of census tract 1400; blocks 1001, 3001 and 3016 of census tract 1500; blocks 1160, 1186, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2037 and 2038 of census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1995, 1996, 1997, 1998, 1999, 2000, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3997, 3998 and 3999 of census tract 2800; blocks 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1215, 1217, 1220, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056 and 6057 of census tract 2900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2029, 2030, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3069, 3070, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4025, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 3001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1994, 1995, 1996, 1997, 1998, 1999, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2089, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2133, 2134 and 2999 of census tract 3002; that portion of Josephine County lying within blocks 2047, 2048, 2049, 2050, 2051, 2054, 2055, 2057, 2058 and 2059 of census tract 360100; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 360300; blocks 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1058, 1059, 1061, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 2000, 2001, 2015, 2016, 2017, 2018, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2082, 2083, 2998 and 2999 of census tract 360400; block 1000 of census tract 360600; blocks 1000, 1002, 1003, 1004, 1005, 2000, 2001, 2002 and 2003 of census tract 360800; blocks 3000, 4023, 4024, 4026 and 4027 of census tract 361000; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043 and 4999 of census tract 361300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2036, 2038, 2039, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2096, 2097, 2101, 2102, 2103 and 2133 of census tract 361400; blocks 1000, 1001, 1002 and 1191 of census tract 361500; blocks 4000, 4001, 4002, 4004 and 4005 of census tract 361600.

Â Â Â Â Â  (5) Fifth District: That portion of Jackson County lying within blocks 2004, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 202; blocks 1079, 1080 and 1081 of census tract 602; blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1054, 1056, 1057, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2087, 2095, 2096, 2097, 2102, 2103, 2104, 2105, 2106, 2107, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3023 of census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059 and 2060 of census tract 800; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068 and 3999 of census tract 1500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1027, 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 1600; census tract 1700; census tract 1800; census tract 1900; census tract 2000; census tract 2100; census tract 2200; census tract 2300; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2998 and 2999 of census tract 2400; blocks 1042, 1043, 1044, 1045, 1046, 1054, 1055, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1075, 1076, 1077, 1078, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1995, 1996, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2991, 2992, 2993, 2994, 2995, 2996, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098 and 3099 of census tract 2500; blocks 1011, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 3063, 3064, 3065, 3066, 3067, 3068, 3071, 4022, 4023, 4024, 4026, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064 and 4065 of census tract 3001; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2037, 2038, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2090, 2091, 2092, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3998 and 3999 of census tract 3002.

Â Â Â Â Â  (6) Sixth District: That portion of Jackson County lying within census tract 100; census tract 201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2005, 2007, 2008, 2009, 2010 and 3017 of census tract 202; census tract 203; blocks 2005, 2006, 2007, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 300; census tract 401; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 402; census tract 500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035 and 3036 of census tract 601; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077 and 1078 of census tract 602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1030, 1031, 1032, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2098, 2099, 2100, 2101 and 2108 of census tract 700; block 1034 of census tract 800; blocks 2077, 2078, 2079, 2080, 2081, 2082 and 2083 of census tract 900; blocks 1005, 1006, 1007, 1008, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2029, 2037 and 2038 of census tract 1200; blocks 1058, 1059, 1060, 1061, 1062, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 1302; blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1032, 1033, 1160 and 1161 of census tract 1600.

Â Â Â Â Â  (7) Seventh District: That portion of Douglas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1024, 1026, 1028, 1029, 1031, 1032, 1033, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1208, 1209, 1210, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1251, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1330, 1998 and 1999 of census tract 10000; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5987, 5998 and 5999 of census tract 20000; census tract 30000; census tract 40000; census tract 50001; census tract 50002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2993, 2994, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3998 of census tract 60000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2073, 2074, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2135, 2136, 2137, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2152, 2153, 2154, 2155, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4013 and 4014 of census tract 70000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1997, 1998 and 1999 of census tract 90000; census tract 100000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1998, 1999, 2000, 2001, 2004, 2006, 2019, 2020, 2084, 2085, 2086 and 2087 of census tract 110000; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2051, 2052, 2053, 2058, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2176, 2177, 2178, 2179 and 2180 of census tract 180000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1190, 1191, 1193, 1208, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1229, 1231, 1232, 1233, 1235, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 3000, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 210000; that portion of Jackson County lying within block 1050 of census tract 2600; that portion of Lane County lying within blocks 2061, 2062, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3075, 3076, 3077, 3078, 3085, 3086, 3092, 3093, 3098, 3099, 3100, 3101, 3102, 3103, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5997, 5998 and 5999 of census tract 100; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3132 and 3133 of census tract 200; blocks 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2038, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2107, 2108, 2110, 2111 and 2112 of census tract 800; blocks 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073 and 1074 of census tract 1101; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 3032, 3033, 3034, 3035, 3036, 3037, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 1102; blocks 1004, 1005, 1006, 1007, 1008, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045 and 3999 of census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; census tract 1500; blocks 1021, 1022, 1035, 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2996, 2997, 2998, 2999, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3020, 3022, 3024, 3026, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4246, 4253, 4254, 4255, 4256, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294, 4295, 4296, 4297, 4298, 4299, 4300, 4301, 4302, 4303, 4304, 4305, 4306, 4307, 4308, 4309, 4310, 4311, 4312, 4313, 4314, 4315, 4316, 4317, 4318, 4319, 4320, 4321, 4322, 4323, 4324, 4325, 4326, 4327, 4328, 4329, 4330, 4331, 4332, 4333, 4334, 4992, 4993, 4994, 4996, 4997, 4998, 4999, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5026, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046 and 5047 of census tract 1600; blocks 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 1700.

Â Â Â Â Â  (8) Eighth District: That portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1084, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1125, 1126, 1127, 1128, 1129, 1130, 1133, 1232, 1233, 1234, 1238, 1239, 1240, 1241, 1248, 1249, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2036, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2109, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124 and 2999 of census tract 800; blocks 1026, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1066, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 2014, 2015, 2016, 2019, 2020, 2021, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2039, 2040, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3010, 3011, 3999, 4041, 4042, 4043, 4044, 4048, 4049, 4050, 4051 and 4999 of census tract 902; census tract 903; census tract 904; blocks 1012, 1013, 1014, 1030, 1031, 1994, 1995, 1996, 2009, 2010, 2011 and 2995 of census tract 1001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032 and 3033 of census tract 1002; blocks 1045, 1051, 1052, 1053, 1055, 1056, 1057, 1058, 1059, 1063 and 1064 of census tract 1101; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 2000, 2001, 2002, 2003, 2004 and 2005 of census tract 3700; census tract 3800; blocks 1000, 1001, 1002, 1003, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 3900; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4005, 4006 and 4007 of census tract 4401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 4402; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015 and 4016 of census tract 4403; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012 and 6013 of census tract 4500; census tract 4600; census tract 4700; census tract 4800; blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3016 and 3017 of census tract 4900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2018 and 2019 of census tract 5100; census tract 5200; census tract 5300; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3024 of census tract 5400.

Â Â Â Â Â  (9) Ninth District: That portion of Coos County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3993, 3994, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4989, 4990, 4991, 4992, 4993, 4994, 4995, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5995, 5996, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6996, 6997, 6998 and 6999 of census tract 100; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2100, 2101, 2102, 2209, 2211, 2212, 2213, 2218, 2219, 2294, 2410, 2413, 2416, 2417, 2419, 2420, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3998 and 3999 of census tract 200; census tract 300; census tract 400; census tract 501; census tract 502; census tract 600; census tract 700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3998 and 3999 of census tract 800; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1027, 1991 and 1992 of census tract 1000; that portion of Douglas County lying within blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1027, 1030, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1207, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1250, 1252, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3995, 3996, 3997, 3998 and 3999 of census tract 10000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4992, 4993, 4994, 4995, 4996, 4997, 4998, 4999, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5988, 5989, 5990, 5991, 5992, 5993, 5994, 5995, 5996 and 5997 of census tract 20000; that portion of Lane County lying within blocks 1135, 1136, 1137, 1138 and 1139 of census tract 500; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1020, 1021, 1022, 1023, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1096, 1097, 1098, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3989, 3990, 3991, 3992, 3993, 3994, 3995, 3996, 3997, 3998 and 3999 of census tract 702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1995, 1996, 1997, 1998, 1999, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084 and 3085 of census tract 703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3999, 4013, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4997 of census tract 704.

Â Â Â Â Â  (10) Tenth District: That portion of Lane County lying within blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1999, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2051, 2052, 2056, 2057, 2058, 3032, 3033, 3034 and 3035 of census tract 402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244 and 3999 of census tract 500; blocks 1000, 1001, 1002, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1094, 1095, 1102, 1998 and 1999 of census tract 702; blocks 2000, 2001, 2002, 2003, 2040, 2062, 2063, 2064, 2065, 2066, 2067, 2999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4217, 4218, 4219, 4220, 4221, 4222, 4223, 4224, 4225, 4226, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4992, 4993, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 703; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4014, 4015, 4016, 4017, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5997, 5998 and 5999 of census tract 704; blocks 1079, 1080, 1081, 1082, 1083, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1100, 1123, 1124, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1235, 1236, 1237, 1242, 1243, 1244, 1245, 1246, 1247, 1250, 1251, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473 and 1474 of census tract 800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1037, 1038, 1043, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2022, 2025, 2034, 2035, 2036, 2037, 2038, 2041, 2042, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4052 of census tract 902; Lincoln County; that portion of Polk County lying within blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1069, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2104, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2165, 2168, 2169, 2201, 2202, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227 and 2228 of census tract 20400; that portion of Tillamook County lying within blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3166, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208 and 3209 of census tract 960800; that portion of Yamhill County lying within blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1361, 1362, 1363, 1364, 2001, 2002, 2003, 2004 and 2005 of census tract 30502.

Â Â Â Â Â  (11) Eleventh District: That portion of Lane County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2063, 2995, 2996, 2997, 2998, 2999, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3064, 3065, 3074, 3079, 3080, 3081, 3082, 3083, 3084, 3087, 3088, 3089, 3090, 3091, 3094, 3095, 3096, 3097, 3991, 3992, 3993 and 3994 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3101, 3102, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4996, 4997, 4998 and 4999 of census tract 200; census tract 300; blocks 1996, 1997 and 1999 of census tract 404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1054, 1060, 1061, 1062, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3999 of census tract 1101; blocks 1000, 1001, 1002, 1003, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3038, 3997, 3998 and 3999 of census tract 1102; blocks 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1057 and 1999 of census tract 1201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1995, 1997, 1998, 1999, 3000, 3001, 3002, 3003, 3016, 3017, 3018, 3019, 3021, 3023, 3025, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4042, 4043, 4044, 4045, 4046, 4047, 4092, 4093, 4247, 4248, 4249, 4250, 4251, 4252, 4995, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5022, 5023, 5024, 5025, 5027, 5028 and 5029 of census tract 1600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4038, 4039 and 4040 of census tract 1700; blocks 1000, 1001, 1002, 1003, 1019, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048 and 1049 of census tract 1801; blocks 1000, 1002, 1003, 1014, 1998 and 1999 of census tract 1803; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2997, 2998 and 2999 of census tract 1804; block 2022 of census tract 1904; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1037, 1997, 1998, 1999, 2000, 2008, 2009, 2010, 2011, 2012, 2013, 2014 and 2999 of census tract 2001; blocks 1000 and 1020 of census tract 2002; blocks 1000, 1012, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1998, 1999, 2000, 2001, 2002, 2003 and 2010 of census tract 2101; blocks 2003, 2004, 2007, 2012, 2013, 3000, 3003, 3004, 3005, 3006 and 3007 of census tract 2102; blocks 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1014, 1015, 1016, 1030, 1033, 1995, 1996, 1997, 1998 and 1999 of census tract 2201; blocks 1000, 1001, 1002, 1003, 1014, 1015, 1019, 1020, 1033, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3014, 3997, 3998 and 3999 of census tract 2202; blocks 1000, 1001, 1004, 1005, 1006, 1007, 1021, 1022, 1023, 1038, 1997, 1998, 1999, 4998 and 4999 of census tract 2300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1013, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1995, 1996, 1997, 1998, 1999, 2000, 3020, 3021, 3025, 3026, 3027, 3028, 3029, 3998 and 3999 of census tract 3500; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 3600; blocks 1008, 1009, 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027 and 1028 of census tract 3700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2014, 2015, 2025, 3000, 3001, 3002, 3003, 3004, 3014, 3015, 3018 and 3019 of census tract 4900; census tract 5000; blocks 2000, 2001, 2002, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 5100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014 and 4015 of census tract 5400; that portion of Linn County lying within blocks 3151, 3152, 3153, 3154, 3155, 3395, 3396, 3397, 3398, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453 and 3454 of census tract 30300; blocks 2004, 2005, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2998, 3008, 3009, 3010, 3011, 3012, 3022, 3023, 4007, 4010 and 4996 of census tract 30401; blocks 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5037, 5038, 5039, 5047, 5048, 5049, 5050, 5051, 5054, 5055, 5056, 5057, 5058, 5059 and 5060 of census tract 30402; census tract 30500; blocks 3030, 3031, 3032, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3996, 3997, 4050, 4055, 4056, 4057, 4058, 4059, 4993, 4994 and 4995 of census tract 30600; blocks 4000, 4001, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 30700; blocks 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1042, 1043, 1044, 1045, 1046, 1047, 5026 and 5027 of census tract 30800; blocks 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5043, 5044, 5045, 5046, 5047, 5048 and 5049 of census tract 30902; blocks 3009, 3017, 3029, 3030, 4000, 4011, 4014, 4015, 4016, 4021, 4022, 4023, 4024, 4025 and 4026 of census tract 30903; blocks 1018 and 1022 of census tract 30904.

Â Â Â Â Â  (12) Twelfth District: That portion of Lane County lying within blocks 1012 and 1013 of census tract 1700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010 and 2011 of census tract 1801; blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 1803; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045 and 2046 of census tract 1804; census tract 1902; census tract 1903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021 and 2023 of census tract 1904; blocks 1012, 1013, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 2001; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 and 2053 of census tract 2002; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1049, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 2101; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2005, 2006, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 2102; census tract 3201; census tract 3202; census tract 3300; census tract 3400; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1018, 1019, 1020, 1028, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023 and 3024 of census tract 3500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 3000, 3001 and 3023 of census tract 3600.

Â Â Â Â Â  (13) Thirteenth District: That portion of Lane County lying within blocks 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 2201; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3007, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020 and 3021 of census tract 2202; blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047 and 4048 of census tract 2300; blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036 and 2037 of census tract 2404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033 and 2034 of census tract 2700; census tract 2800; census tract 2901; census tract 2902; census tract 3000; census tract 3101; census tract 3102; blocks 1000 and 1001 of census tract 3700; blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1014, 1015, 1051, 1052, 2006, 2007, 2008, 2009, 2010, 2011, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 3900; census tract 4000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 4100; blocks 2000, 2001, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 4200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 4500.

Â Â Â Â Â  (14) Fourteenth District: That portion of Lane County lying within blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053, 2054, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068 and 3069 of census tract 402; census tract 403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 and 3090 of census tract 404; blocks 4000, 4001, 4002, 4037, 4038, 4039, 4040, 4045, 4046 and 4047 of census tract 902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1033, 1991, 1992, 1993, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2996, 2997, 2998 and 2999 of census tract 1001; blocks 1043, 1044 and 2006 of census tract 1002; blocks 1002, 1003, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1024, 1025, 1026, 1027, 1028, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3024, 3025, 3027, 3028 and 3029 of census tract 2300; census tract 2401; census tract 2403; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 2404; census tract 2501; census tract 2502; census tract 2600; blocks 1041, 1044, 1045, 1046, 2018, 2020 and 2021 of census tract 2700; blocks 1033, 1038 and 3008 of census tract 4100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2002, 2005, 2006, 2007, 2008, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 4200; census tract 4300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 4000, 4001, 4002, 4003, 4004, 4008, 4009 and 4010 of census tract 4401; blocks 3000 and 3001 of census tract 4402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 4403.

Â Â Â Â Â  (15) Fifteenth District: That portion of Benton County lying within blocks 1000, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1076 and 1077 of census tract 300; blocks 2000, 2001, 2002, 2003, 2004, 2007, 2013, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 500; blocks 1000, 2000, 2001, 2002, 2003, 2004, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2999, 3019 and 3999 of census tract 600; blocks 4007 and 4008 of census tract 900; census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1234, 1237, 2000, 2001, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2106, 2107, 2108, 2109 and 2110 of census tract 10200; that portion of Linn County lying within census tract 20100; census tract 20200; census tract 20300; census tract 20400; census tract 20500; census tract 20600; census tract 20700; census tract 20800; blocks 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 4042, 4043, 4044, 4045, 4046, 4047, 4050, 4051, 4052, 4053, 4054, 4055 and 4056 of census tract 30100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3020, 3021, 3997, 3998, 3999, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4017, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040 of census tract 30700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1033, 1039, 1040, 1041, 5010, 5011, 6003 and 6004 of census tract 30800.

Â Â Â Â Â  (16) Sixteenth District: That portion of Benton County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4997, 4998 and 4999 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 200; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1071, 1072, 1073, 1074, 1075, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2998 and 2999 of census tract 300; census tract 400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2005, 2006, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3012, 3013, 3014, 3015 and 3016 of census tract 500; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3997 and 3998 of census tract 600; census tract 700; census tract 801; census tract 802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025 and 5026 of census tract 900; census tract 1001; census tract 1002; census tract 1101; census tract 1102; blocks 1193, 1194, 1195, 1196, 1197, 2100, 2101, 2102, 2103, 2104 and 2105 of census tract 10200; blocks 1000, 1001, 1010, 1011, 1012, 1013, 1014, 1018, 1055, 1056, 1057, 1058, 1059 and 1999 of census tract 10400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 10500.

Â Â Â Â Â  (17) Seventeenth District: That portion of Linn County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4048, 4049, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033 and 5999 of census tract 30100; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3455, 3995, 3996, 3997, 3998 and 3999 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2011, 2012, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5997, 5998, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012 and 6999 of census tract 30401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5052 and 5053 of census tract 30402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 6000, 6001, 6002, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030 and 6031 of census tract 30800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2996, 2997, 2998, 2999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041 and 5042 of census tract 30902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4017, 4018, 4019 and 4020 of census tract 30903; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1023, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4029 of census tract 30904; that portion of Marion County lying within blocks 1035, 1037, 1039, 1040, 1042, 2050, 2052, 2053, 2054, 2055, 2056, 2057, 2058 and 2059 of census tract 2600; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4024, 5000, 5012 and 5013 of census tract 2700; blocks 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2063, 2064, 2073, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2089, 2090, 2091, 2092, 2093, 2099, 2100, 2101, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 4004, 4005, 4006, 4008, 4020, 4021, 4022 and 4023 of census tract 10501; blocks 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108 and 3997 of census tract 10503; blocks 1005, 1006, 1010, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3996, 3997, 3998 and 3999 of census tract 10600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5010, 5012, 5014, 5015, 5016, 5017, 5018, 5019, 5020 and 5021 of census tract 10701; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2051, 2052, 2053, 2054, 2055, 2072, 2073, 2076, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 10702; block 1000 of census tract 10801.

Â Â Â Â Â  (18) Eighteenth District: That portion of Clackamas County lying within blocks 3052 and 3998 of census tract 22704; blocks 1033, 1034, 1035, 1997, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2997 and 3033 of census tract 22800; blocks 2021, 3000, 3001, 3014, 3015, 3021, 3022, 3023, 3024, 3025, 3997, 3998 and 3999 of census tract 23600; blocks 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3034, 3035, 3036, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035 and 4036 of census tract 23700; blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 23800; census tract 23900; census tract 24000; census tract 24100; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4009, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4998, 4999, 5006, 5007, 5008, 5009, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5304, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5333, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5574, 5575, 5581, 5582, 5584, 5585, 5586, 5996, 5997, 5998 and 5999 of census tract 24200; that portion of Marion County lying within blocks 1001, 1002, 1003 and 1004 of census tract 1603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 4000, 4001 and 4013 of census tract 2500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2060, 2061 and 2999 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2030, 2031, 2032, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025 and 7999 of census tract 10200; blocks 3000, 3001, 3007, 3008, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3019, 4000, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036 and 4037 of census tract 10303; blocks 1000, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2020, 2021, 2999, 3000, 3001, 3002, 3003, 3004, 3007, 3008, 3009, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3998 and 3999 of census tract 10305; census tract 10400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2062, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2074, 2088, 2094, 2095, 2096, 2097, 2098, 2102, 2103, 2104, 2128, 2129, 2130, 2131, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4007, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 10501; census tract 10502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3094, 3095, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3998 and 3999 of census tract 10503; blocks 1004, 1125, 1126, 1127, 1128, 1129 and 1130 of census tract 10600.

Â Â Â Â Â  (19) Nineteenth District: That portion of Marion County lying within blocks 2006, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3010, 3011, 3012, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1000; blocks 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 1100; blocks 1000, 1008, 1009, 1010, 1011 and 2000 of census tract 1603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 and 1008 of census tract 1703; blocks 2000, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4006, 4007 and 4008 of census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2001, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009 and 5010 of census tract 1802; census tract 1803; census tract 2000; blocks 4000, 4015 and 4016 of census tract 2100; blocks 4009, 4010, 4011, 4012 and 4013 of census tract 2200; census tract 2301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 2302; blocks 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of census tract 2400; blocks 1011, 1012, 1016, 1017, 1018, 1019, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1036, 1038, 1041, 1043 and 1044 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 4007, 4008, 4009, 4010, 4011, 4021, 4022, 4023, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022 and 5023 of census tract 2700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046, 1047, 1048, 1049, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027 and 2029 of census tract 2800; blocks 2009, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2056 and 2057 of census tract 10702; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2014, 3000, 3012, 3013, 3014, 3032, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031 and 5032 of census tract 10801; blocks 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2014, 2015 and 2999 of census tract 10802.

Â Â Â Â Â  (20) Twentieth District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4997, 4998 and 4999 of census tract 200; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3999, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048 and 4049 of census tract 300; blocks 2000, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2997, 2998 and 2999 of census tract 1300; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007 and 6008 of census tract 2100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4014, 4015, 4016 and 4017 of census tract 2200; blocks 2001 and 2002 of census tract 2302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2062, 2063, 2993, 2994, 2995, 2996, 2997, 2998 and 2999 of census tract 2400; blocks 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1043, 1044, 1045, 1997 and 2028 of census tract 2800; that portion of Polk County lying within census tract 5100; census tract 5201; census tract 5202; blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1021, 1022, 1023, 1024, 1025, 1041, 1042, 1043, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1056, 1064, 1067, 1068, 1071, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2999, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3998 and 3999 of census tract 5300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021 and 6022 of census tract 20301; blocks 1000, 1002, 1003, 2006, 2007, 2008, 2009, 2010, 2013, 2995, 2996, 2997, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5998 and 5999 of census tract 20302.

Â Â Â Â Â  (21) Twenty-first District: That portion of Marion County lying within blocks 2012, 2014, 2015 and 2016 of census tract 200; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 600; blocks 2000, 2001, 2002, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031 and 2032 of census tract 700; census tract 800; census tract 900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009 and 3013 of census tract 1000; blocks 1002, 1003, 1004, 1005, 1006, 1007 and 1008 of census tract 1100; census tract 1200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 1300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005 and 4006 of census tract 1601; blocks 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of census tract 1602; blocks 1005, 1006, 1007, 1012, 1013, 1014, 1015, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009 and 4010 of census tract 1603; blocks 1006, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008 and 4009 of census tract 1604; blocks 1000, 2000, 2001, 2003, 2004, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 1701; census tract 1702; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 1703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2001, 2002, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 4000, 4001, 4002, 4003, 4004 and 4005 of census tract 1801; block 2000 of census tract 1802; block 1000 of census tract 2100; blocks 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 2500.

Â Â Â Â Â  (22) Twenty-second District: That portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2007, 2008, 2009, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042 and 2998 of census tract 400; census tract 500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1030 of census tract 600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 of census tract 700; block 1001 of census tract 1501; blocks 2000, 2007, 2008 and 2013 of census tract 1502; blocks 3023 and 3024 of census tract 1503; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 and 3008 of census tract 1601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002 and 2003 of census tract 1602; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1014, 1015, 1016, 1017, 1018 and 1019 of census tract 1604; blocks 1001, 1002, 2002, 2005, 2006, 2007, 2008, 2009 and 2010 of census tract 1701; blocks 1016, 1017, 1018, 1019, 1020, 1021, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2014, 2018, 2019, 2020, 2021, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2128, 2129, 2130, 2131, 4014, 4015, 4016, 4017 and 4018 of census tract 2500; census tract 10301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2019, 2020, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 4001, 4002, 4003 and 4004 of census tract 10303; census tract 10304; blocks 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 3005, 3006, 3010, 3011, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3035 of census tract 10305.

Â Â Â Â Â  (23) Twenty-third District: That portion of Benton County lying within block 4996 of census tract 100; blocks 1023, 1024, 2012 and 2021 of census tract 200; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1064, 1065, 1066, 1067, 1068, 1069 and 1070 of census tract 300; blocks 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1235, 1236, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2068, 2069, 2070, 2071, 2072, 2073, 2091, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177 and 3999 of census tract 10200; census tract 10300; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1993, 1994, 1995, 1996, 1997, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 10400; blocks 1050, 1051, 1052, 1056, 2013 and 2014 of census tract 10500; that portion of Linn County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3033, 3034, 3035, 3036, 3037, 3038, 3072, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4051, 4052, 4053, 4054, 4060, 4061, 4062, 4991, 4992, 4996, 4997, 4998, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036 and 5037 of census tract 30600; blocks 3017, 3018, 3019, 4016, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4041, 4042, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062 and 4063 of census tract 30700; that portion of Marion County lying within blocks 3031, 3034, 3035 and 3036 of census tract 2700; blocks 3033, 3034, 4009, 4031, 5007, 5008, 5009, 5011 and 5013 of census tract 10701; blocks 2013, 2014, 2015, 2016, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2045, 2046, 2047, 2048, 2049, 2050, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2074, 2075, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2998 and 2999 of census tract 10702; blocks 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4992, 4993, 4994, 4995, 4996, 4997, 4998 and 4999 of census tract 10801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2004, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2996, 2997, 2998, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4998 and 4999 of census tract 10802; that portion of Polk County lying within blocks 1004, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1046, 1047, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1065, 1066, 1069, 1070, 1072, 1073, 1074, 1076, 1077, 3012, 3013, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3996, 3997, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032 and 4998 of census tract 5300; blocks 1036, 1037, 1040, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1081, 1082, 1083, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1994 and 1995 of census tract 20100; census tract 20201; census tract 20202; census tract 20203; census tract 20204; blocks 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031 and 6012 of census tract 20301; blocks 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2998 and 2999 of census tract 20302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1998, 1999, 2000, 2001, 2002, 2004, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2105, 2106, 2107, 2108, 2109, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2166, 2167, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2229, 2230, 2231, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5998 and 5999 of census tract 20400; that portion of Yamhill County lying within blocks 2110, 2111, 2112, 2113, 2114, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3074, 3075, 3076, 3077, 3078, 3079 and 3085 of census tract 30501; blocks 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2998, 2999, 3008, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040 and 4041 of census tract 30502.

Â Â Â Â Â  (24) Twenty-fourth District: That portion of Polk County lying within blocks 1000, 1078, 1079, 1080, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4033 and 4999 of census tract 5300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1080, 1084, 1085, 1086, 1996, 1997, 1998 and 1999 of census tract 20100; that portion of Yamhill County lying within blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077 and 5078 of census tract 30300; census tract 30400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 3000, 3001, 3002, 3010, 3070, 3071, 3072, 3073, 3080, 3081, 3082, 3083, 3084, 3086 and 3999 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1302, 1303, 1304, 1305, 1306, 1307, 1359, 1360, 2000, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3013, 3019, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030 and 3031 of census tract 30502; census tract 30600; census tract 30701; census tract 30702; census tract 30801; census tract 30802; census tract 30900; census tract 31000.

Â Â Â Â Â  (25) Twenty-fifth District: That portion of Marion County lying within blocks 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2010, 2011, 2012, 2017, 2018, 2019, 2020 and 2999 of census tract 400; census tract 1400; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 1501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 1502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 1503; blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 2500; census tract 10100; blocks 2027, 2028, 2029 and 2997 of census tract 10200; blocks 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2029, 2030, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3996, 3997, 3998 and 3999 of census tract 10303; that portion of Yamhill County lying within census tract 30100; census tract 30201; census tract 30202; blocks 2020, 2021, 2022, 2023, 2024, 2025, 2034, 2035 and 2036 of census tract 30300.

Â Â Â Â Â  (26) Twenty-sixth District: That portion of Clackamas County lying within blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2998 of census tract 22703; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3053, 3995, 3996, 3997, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4998 and 4999 of census tract 22704; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1998, 1999 and 2005 of census tract 22800; that portion of Washington County lying within blocks 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3002, 3003, 3006, 3007, 3008, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 31605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2006, 2007, 2008, 2009 and 2010 of census tract 31804; blocks 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 31805; blocks 3014 and 3031 of census tract 31809; blocks 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2070, 2071, 2072, 2084, 2087, 2088, 2089, 2090, 2091, 2092, 3021, 3022 and 3023 of census tract 31905; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017 and 3020 of census tract 31906; blocks 1021 and 1022 of census tract 32001; census tract 32103; census tract 32104; blocks 1015, 1016 and 1017 of census tract 32105; blocks 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096 and 1101 of census tract 32106; census tract 32200; blocks 1000, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061 and 1999 of census tract 32300; blocks 3010, 3011, 3012, 3018, 3019, 5007, 5011 and 5013 of census tract 32500; blocks 1046, 1072, 2037, 2053, 2054, 2055, 2056 and 2057 of census tract 32902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013 and 4014 of census tract 33000; blocks 3000, 3002, 3009, 3010, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049 and 3050 of census tract 33100; block 1097 of census tract 33300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1999, 2059, 2067, 2068, 2070, 2071, 2073, 2074, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3153, 3154, 3169, 3170, 3171, 3172, 3173, 3174, 3175 and 3999 of census tract 33600; that portion of Yamhill County lying within block 1004 of census tract 30300.

Â Â Â Â Â  (27) Twenty-seventh District: That portion of Multnomah County lying within census tract 6801; block 1013 of census tract 6802; blocks 1036, 1037, 1039, 1040, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 6900; that portion of Washington County lying within blocks 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030 and 4031 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060 and 2061 of census tract 30401; census tract 30402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011 and 4012 of census tract 30501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 2000, 2001, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006 and 3007 of census tract 30502; blocks 1017, 1018, 1019 and 1020 of census tract 30900; blocks 4000, 4001, 4002, 4003, 4004, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 31003; census tract 31004; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 31005; census tract 31006; blocks 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021 and 1022 of census tract 31100; blocks 1000, 1001, 1002, 1003 and 1004 of census tract 31300; census tract 31808; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029 and 3030 of census tract 31809.

Â Â Â Â Â  (28) Twenty-eighth District: That portion of Washington County lying within blocks 2009, 2010 and 2011 of census tract 30401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012 and 5013 of census tract 31003; blocks 2012, 2013, 4000, 4001, 4002, 4003 and 4004 of census tract 31005; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 and 2018 of census tract 31100; blocks 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052 and 2053 of census tract 31200; blocks 1005, 1007, 1008, 3000, 3001, 3009, 3010, 3011, 3012 and 3013 of census tract 31605; blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 31606; blocks 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 4046 of census tract 31613; census tract 31703; census tract 31704; blocks 1000, 1001, 1002, 1003, 1004, 1005, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 31705; census tract 31706; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2011, 2012 and 2013 of census tract 31804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003 and 4004 of census tract 31805; census tract 31806; census tract 31807.

Â Â Â Â Â  (29) Twenty-ninth District: That portion of Washington County lying within census tract 32403; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4016, 4017, 4018 and 4019 of census tract 32404; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016, 3017, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5010 and 5012 of census tract 32500; block 3003 of census tract 32603; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 5007, 5010, 5012, 5013, 5014, 5015, 5016, 5019, 5020, 5021, 5022, 5023, 5024, 5025 and 5026 of census tract 32604; blocks 1038, 1039, 1041, 2000, 2001 and 3037 of census tract 32605; blocks 2000, 2001, 2002, 2003, 2004, 2005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008 and 5009 of census tract 32606; blocks 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1999, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032 and 2034 of census tract 32901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 and 2052 of census tract 32902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3011, 3012, 3013, 3014, 3022, 3023, 3024, 3025, 3026 and 3027 of census tract 33100; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058 and 1999 of census tract 33200; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096 and 1098 of census tract 33300; block 2048 of census tract 33600.

Â Â Â Â Â  (30) Thirtieth District: That portion of Washington County lying within census tract 31504; blocks 1000, 1001, 1002, 1003, 1004, 3004, 3005 and 4002 of census tract 31605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3015, 3016 and 3017 of census tract 31606; census tract 31608; census tract 31609; blocks 2002, 2003, 2004 and 2005 of census tract 31610; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1019 and 1020 of census tract 32300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 4000, 4001, 4002, 4003, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004 and 5005 of census tract 32404; census tract 32405; census tract 32406; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 32603; blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5011, 5017 and 5018 of census tract 32604; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051 and 4052 of census tract 32605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015 and 3016 of census tract 32606; blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 2042, 2043, 2044 and 2045 of census tract 32700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025 and 2026 of census tract 32800; blocks 1000, 1001, 1002, 1003, 1005, 1006, 2000, 2001, 2002, 2023 and 2033 of census tract 32901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 and 1059 of census tract 33200; block 2048 of census tract 33300.

Â Â Â Â Â  (31) Thirty-first District: That portion of Clatsop County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2996, 2997, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3996, 3997, 3998 and 3999 of census tract 950100; census tract 950200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4036, 4037, 4997, 4998 and 4999 of census tract 950300; blocks 1043, 2003, 2004, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2098, 2099, 2100, 2101, 2102, 2104, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034 and 3999 of census tract 950400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2075, 2077, 2078, 2079, 2080, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2999 and 3002 of census tract 951200; that portion of Columbia County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1083, 1084, 1085, 1087, 1088, 1089, 1121, 1122, 1123, 1124, 1125, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046 and 6047 of census tract 970200; census tract 970300; census tract 970400; census tract 970500; census tract 970600; census tract 970700; census tract 970800; census tract 970900; census tract 971000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1999, 2136, 2137, 2138, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2163, 2164, 2165, 2166, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081 and 3082 of census tract 971100; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1999, 2000, 2001, 2032, 2996, 2997, 2998 and 2999 of census tract 7100.

Â Â Â Â Â  (32) Thirty-second District: That portion of Clatsop County lying within blocks 1997 and 2998 of census tract 950100; blocks 4024, 4025, 4026 and 4035 of census tract 950300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2096, 2097, 2103, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 3021, 3022, 3023 and 3024 of census tract 950400; census tract 950500; census tract 950600; census tract 950700; census tract 950900; census tract 951100; blocks 1092, 1093, 1095, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2076, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3998 and 3999 of census tract 951200; census tract 951300; that portion of Columbia County lying within blocks 1021, 1022, 1023, 1024, 1025, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120 and 1999 of census tract 970200; blocks 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2139, 2148, 2162, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101 and 3102 of census tract 971100; that portion of Tillamook County lying within census tract 960100; census tract 960200; census tract 960300; census tract 960400; census tract 960500; census tract 960600; census tract 960700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3167, 3168, 3169, 3170, 3171, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3995, 3996, 3997, 3998 and 3999 of census tract 960800; that portion of Washington County lying within blocks 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079 and 3080 of census tract 32700; blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1028 of census tract 32800; block 2083 of census tract 33000; blocks 1000, 1001, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057 and 2058 of census tract 33300; census tract 33400; census tract 33500; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2069, 2072, 2075, 2076, 2077, 2078, 2079, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168 and 3998 of census tract 33600.

Â Â Â Â Â  (33) Thirty-third District: That portion of Multnomah County lying within census tract 4300; census tract 4500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027 and 1028 of census tract 4601; census tract 4700; census tract 4800; census tract 4900; census tract 5000; census tract 5100; census tract 7000; blocks 1997, 1998, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2990, 2991, 2992, 2993, 2994, 2995, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3997, 3998 and 3999 of census tract 7100; that portion of Washington County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051 and 2052 of census tract 30100; census tract 31507; census tract 31508; census tract 31509; census tract 31510; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2018, 2019, 2020, 2024, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054 and 2999 of census tract 32700.

Â Â Â Â Â  (34) Thirty-fourth District: That portion of Washington County lying within blocks 2002, 2003, 2004, 2005, 2006, 2033, 2034, 2035, 2036, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066 and 2067 of census tract 30100; census tract 30200; blocks 1000, 1001, 1002, 1003, 1004, 1010, 1011, 1012, 1029, 1030, 1031 and 1032 of census tract 30300; blocks 1000, 1001, 1002, 1003, 1004, 1007, 2006, 2016 and 2017 of census tract 31200; blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053 and 2054 of census tract 31300; census tract 31402; census tract 31403; census tract 31404; census tract 31506; census tract 31511; census tract 31512; blocks 3011, 3012, 3013 and 3014 of census tract 31606; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038 and 4039 of census tract 31610; census tract 31611; census tract 31612; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2005, 2006, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044 and 4045 of census tract 31613; block 2000 of census tract 31705.

Â Â Â Â Â  (35) Thirty-fifth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023 and 3037 of census tract 6401; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039 and 2040 of census tract 6501; that portion of Washington County lying within block 3023 of census tract 30501; blocks 1021, 1023, 1024, 1025, 1026, 1027, 1028, 2002, 2003 and 2004 of census tract 30502; census tract 30600; census tract 30700; census tract 30801; census tract 30803; blocks 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 30804; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068 and 1069 of census tract 30900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010 and 1011 of census tract 31809; census tract 31903; census tract 31904; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2065, 2066, 2067, 2068, 2069, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2085, 2086, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039 and 3040 of census tract 31905; blocks 1001, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3005, 3018 and 3019 of census tract 31906; blocks 3000, 3001, 3002, 3003, 3010 and 3014 of census tract 32002.

Â Â Â Â Â  (36) Thirty-sixth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of census tract 4601; census tract 4602; census tract 5200; census tract 5300; census tract 5400; census tract 5500; census tract 5600; census tract 5700; census tract 5800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1055, 1056, 1057, 1058, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 5900; census tract 6001; census tract 6002; census tract 6100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085 and 1086 of census tract 6501; census tract 6502; census tract 6601; census tract 6602; census tract 6701; census tract 6702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 6802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1038, 1041, 1042, 1043, 1044, 1050, 1066 and 2014 of census tract 6900.

Â Â Â Â Â  (37) Thirty-seventh District: That portion of Clackamas County lying within blocks 2052, 2053, 2054 and 2055 of census tract 20302; blocks 2016, 3011, 3012, 3013, 3014, 3016, 3020, 3021, 3022, 3023, 3025, 3028, 4010, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4030 and 4031 of census tract 20401; blocks 3024, 3025, 3028, 3029, 3030, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048 and 3049 of census tract 20402; census tract 20501; blocks 1000, 1001, 1002, 1003, 1009, 1010, 1012, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2035, 2037, 2038, 2039, 2040, 2043, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116 and 2117 of census tract 20502; census tract 20600; census tract 20700; census tract 22702; blocks 1000, 2000 and 2999 of census tract 22703; that portion of Washington County lying within blocks 1004, 1005, 1012, 2003, 2004 and 2005 of census tract 30804; blocks 1000, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014 and 2016 of census tract 31906; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 32001; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, 3050, 3051, 3052, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010 and 4011 of census tract 32002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037 and 3038 of census tract 32105; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1097, 1098, 1099, 1100, 1102, 1103, 1104, 1105, 1106, 1107, 1108 and 1109 of census tract 32106.

Â Â Â Â Â  (38) Thirty-eighth District: That portion of Clackamas County lying within census tract 20100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1995, 1996, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 20200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068 and 2069 of census tract 20302; census tract 20303; census tract 20304; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3015, 3017, 3018, 3019, 3024, 3026, 3027, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4011, 4012, 4013, 4014, 4015, 4024, 4025, 4026, 4027, 4028, 4029, 4032 and 4033 of census tract 20401; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3027, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3050 of census tract 20402; blocks 1004, 1005, 1006, 1007, 1008, 1011, 1994, 2015, 2016, 2017, 2018, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2041, 2042, 2044, 2083 and 2084 of census tract 20502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 20503; that portion of Multnomah County lying within blocks 1051, 1052, 1053, 1054, 2018, 2019, 2020, 2021 and 2022 of census tract 5900; census tract 6200; census tract 6300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2014, 2015, 2016, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072 and 4073 of census tract 6401; census tract 6402; that portion of Washington County lying within blocks 3046 and 3047 of census tract 32002.

Â Â Â Â Â  (39) Thirty-ninth District: That portion of Clackamas County lying within blocks 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1995, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4001, 4002, 4003, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5999, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024 and 6025 of census tract 22300; census tract 22400; census tract 22500; census tract 22601; census tract 22602; blocks 2000, 2001, 2002, 2003, 2025, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3996, 3997, 3998 and 3999 of census tract 22800; census tract 22901; census tract 22902; census tract 22903; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3039 and 3040 of census tract 23000; block 3999 of census tract 23100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 23700; blocks 1000, 1001, 1002, 1003, 1004, 1005 and 2001 of census tract 23800.

Â Â Â Â Â  (40) Fortieth District: That portion of Clackamas County lying within block 1997 of census tract 20200; blocks 1016 and 1995 of census tract 20502; block 2999 of census tract 20503; blocks 1015, 1016, 1017, 1024, 1032, 1036 and 1037 of census tract 21000; block 1002 of census tract 21100; blocks 1014, 1015, 1018, 1019, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1045, 1998, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011 and 2012 of census tract 21200; census tract 21300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013 and 3014 of census tract 21400; blocks 1000, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1051, 1052, 1054, 1055, 1064 and 1065 of census tract 21500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 21601; blocks 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016 and 3021 of census tract 21602; census tract 21700; census tract 21801; census tract 21802; census tract 21900; census tract 22000; census tract 22101; blocks 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3021 and 3022 of census tract 22104; blocks 1020, 1996 and 1997 of census tract 22300.

Â Â Â Â Â  (41) Forty-first District: That portion of Clackamas County lying within census tract 20800; census tract 20900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010 and 3011 of census tract 21000; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 21100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1039, 1044, 1046 and 1999 of census tract 21200; blocks 3001, 3002, 3003 and 3999 of census tract 21400; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1020, 1021, 1022, 1023, 1024, 1049, 1050, 1053, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063 and 1066 of census tract 21500; blocks 4010 and 4011 of census tract 21601; blocks 1005, 1006, 1007, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3012, 3017, 3018, 3019 and 3020 of census tract 21602; that portion of Multnomah County lying within blocks 1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6999, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025 and 7999 of census tract 100; blocks 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039 and 4040 of census tract 200; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2012, 2014, 2015 and 2999 of census tract 301; census tract 302; blocks 2006, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057 and 3058 of census tract 401; blocks 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 402; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 501; blocks 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 502; census tract 8600; census tract 8700; census tract 8800.

Â Â Â Â Â  (42) Forty-second District: That portion of Multnomah County lying within blocks 1002 and 1003 of census tract 100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006 and 1012 of census tract 200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2010, 2011, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016 and 4017 of census tract 401; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010 and 2011 of census tract 402; blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 801; blocks 2001, 2002, 2003, 2005, 2006, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018 and 4019 of census tract 802; census tract 901; census tract 902; census tract 1000; census tract 1101; census tract 1102; census tract 1201; census tract 1202; census tract 1301; census tract 1302; census tract 1400; blocks 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016 and 2017 of census tract 1802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028 and 5029 of census tract 2000; census tract 2100.

Â Â Â Â Â  (43) Forty-third District: That portion of Multnomah County lying within census tract 2201; census tract 2202; census tract 2301; census tract 2302; census tract 2401; census tract 2402; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5005, 5006, 5007, 5008, 5009, 5010, 6005, 6006, 6007, 6008, 6009 and 6010 of census tract 2501; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029 and 1030 of census tract 3000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 3100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3018, 3019, 3020, 3021, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023 and 4024 of census tract 3200; census tract 3301; census tract 3302; census tract 3401; census tract 3402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020 and 1021 of census tract 3501; blocks 1000, 1001, 1010, 1011, 1012, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1024, 1029, 1030, 1031 and 3021 of census tract 3502; census tract 3601; census tract 3602; census tract 3603; census tract 3701; census tract 3702; blocks 1000, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028 and 1029 of census tract 3801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1029 and 1030 of census tract 3802; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016 and 1017 of census tract 3803; block 1039 of census tract 7300; blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3014 and 3015 of census tract 7500.

Â Â Â Â Â  (44) Forty-fourth District: That portion of Multnomah County lying within blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 3501; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1018, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 3502; blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 3801; blocks 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019 and 3020 of census tract 3802; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 3803; census tract 3901; census tract 3902; census tract 4001; census tract 4002; census tract 4101; census tract 4102; census tract 4200; census tract 4400; census tract 7201; census tract 7202; blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1991, 1992, 1993, 1994, 1995, 1996 and 1997 of census tract 7300; census tract 7400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 3000 and 3008 of census tract 7500; blocks 1000 and 1001 of census tract 7600; block 2001 of census tract 7700; blocks 1091, 1092, 1093, 1094, 1096, 1097, 1099, 1980, 1984, 1986, 1987 and 1988 of census tract 10200.

Â Â Â Â Â  (45) Forty-fifth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 5000, 5001, 5002, 5003, 5004, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6011, 6012, 6013, 6014 and 6015 of census tract 2501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019 and 1020 of census tract 2502; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022 and 3023 of census tract 2600; census tract 2701; census tract 2702; census tract 2801; census tract 2802; census tract 2901; census tract 2902; census tract 2903; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021 and 4022 of census tract 3000; blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 3100; blocks 3000, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4025, 4026 and 4027 of census tract 3200; blocks 1001, 1002, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1989, 1990 and 1998 of census tract 7300; blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3009, 3012 and 3013 of census tract 7500; blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023 and 2024 of census tract 7600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 7700; census tract 7800; census tract 7900; blocks 2002, 2003, 2004, 2013, 2014, 2015, 2016, 2019, 2020 and 2021 of census tract 9501; census tract 9502.

Â Â Â Â Â  (46) Forty-sixth District: That portion of Multnomah County lying within blocks 1000, 1001, 1014, 1015, 1016, 2000, 2007, 2008, 2017 and 2018 of census tract 402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 3000, 3001, 3002, 3003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020 and 4021 of census tract 501; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019 and 5020 of census tract 502; blocks 1026, 1027, 1028, 1029, 1030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017 and 4018 of census tract 601; census tract 701; census tract 702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2009, 2010, 2011, 2012, 2013, 2014, 2022 and 2023 of census tract 801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2004, 2007 and 2009 of census tract 802; census tract 1500; census tract 1601; census tract 1602; census tract 1701; census tract 1702; census tract 1801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 2019, 2020, 2021, 2022 and 2023 of census tract 1802; census tract 1900; blocks 3000 and 3013 of census tract 2000; block 3024 of census tract 2600; blocks 2010, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 8100; block 1003 of census tract 8201; census tract 8301.

Â Â Â Â Â  (47) Forty-seventh District: That portion of Multnomah County lying within blocks 1000, 1097, 1098, 1099, 1109, 1110 and 1999 of census tract 7300; census tract 8001; census tract 8002; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 8100; blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012 and 3013 of census tract 8201; census tract 8202; census tract 9201; census tract 9202; blocks 1000, 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2001, 2003, 2004, 2005, 2006, 2007, 3001, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 9301; census tract 9302; census tract 9400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018 and 2022 of census tract 9501; block 1001 of census tract 9605; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016 and 3017 of census tract 9701; blocks 1006, 1007, 1008, 1009, 1017, 1018, 1019, 1020, 1021, 2007, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000 and 4001 of census tract 9702; blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1034, 1037, 1038, 1040 and 1990 of census tract 10200.

Â Â Â Â Â  (48) Forty-eighth District: That portion of Clackamas County lying within blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022 and 1023 of census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2073, 2078, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104 and 2105 of census tract 22203; blocks 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 2026, 2029, 2030, 2034, 2035, 2036, 2037, 2038 and 2041 of census tract 22204; blocks 3001 and 3002 of census tract 23202; that portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 601; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026 and 4027 of census tract 602; census tract 8302; census tract 8400; census tract 8500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1050, 1051, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008 and 3009 of census tract 8901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030 and 1031 of census tract 8902; census tract 9000; census tract 9101; census tract 9102; blocks 2013, 2014, 3000 and 3002 of census tract 9701; blocks 2008, 4002, 4003, 4004, 4005, 4006, 4007 and 4008 of census tract 9702; blocks 2004, 2005, 2006, 2017, 2018, 2019, 2020, 2025, 2026, 2027, 2028 and 2030 of census tract 9803; census tract 9804; blocks 3007, 3021, 3023, 3024, 3025, 3026 and 3027 of census tract 9903.

Â Â Â Â Â  (49) Forty-ninth District: That portion of Multnomah County lying within blocks 1002, 1003, 1004, 1005, 2000, 2002 and 3000 of census tract 9301; census tract 9603; census tract 9604; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026 and 2027 of census tract 9605; census tract 9606; blocks 1004, 1005, 3000, 3001 and 3002 of census tract 9702; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4012, 4013, 4014 and 4015 of census tract 10100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1028, 1033, 1035, 1036, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1095, 1098, 1100, 1101, 1102, 1979, 1981, 1982, 1983, 1985, 1989, 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029 and 2030 of census tract 10200; census tract 10303; census tract 10304; census tract 10305; census tract 10306; blocks 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028 and 2029 of census tract 10402; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 10405; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002 and 3000 of census tract 10406; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010 and 1011 of census tract 10407; blocks 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016 and 1018 of census tract 10500.

Â Â Â Â Â  (50) Fiftieth District: That portion of Multnomah County lying within blocks 1000, 1001, 1002, 1003, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019 and 2020 of census tract 9702; census tract 9801; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024 and 2029 of census tract 9803; census tract 9901; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3020, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 9902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3034, 3035 and 3040 of census tract 9903; census tract 10001; census tract 10002; blocks 4008, 4009, 4010 and 4011 of census tract 10100; blocks 3008, 3009, 3010, 3013, 3014 and 3015 of census tract 10402; block 3016 of census tract 10405; blocks 2003, 2004, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011 and 5012 of census tract 10406; blocks 1006, 1007, 1008, 1014, 1015, 1016, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022 and 4023 of census tract 10407; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021 and 3022 of census tract 10408; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 2021, 3002, 3003, 3004, 3005, 3006, 3007 and 3008 of census tract 10409.

Â Â Â Â Â  (51) Fifty-first District: That portion of Clackamas County lying within blocks 1002, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044 and 1045 of census tract 22103; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042 and 5043 of census tract 22104; census tract 22201; blocks 2072, 2074, 2075, 2076, 2077, 2079, 2080 and 2081 of census tract 22203; blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2010, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2027, 2028, 2031, 2032, 2033, 2039, 2040, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049 and 2050 of census tract 22204; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1999, 3000, 3006, 3016, 3017, 3018, 3019, 3020, 4000, 4004, 4005, 4006 and 4007 of census tract 22300; blocks 1000, 1001, 1002, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038 and 3999 of census tract 23000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014 and 3015 of census tract 23100; census tract 23201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2998, 2999, 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3998 and 3999 of census tract 23202; blocks 1013, 1014, 1015, 1018, 2005, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 and 2021 of census tract 23300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1998, 1999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3998, 3999 and 4004 of census tract 23500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2999, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3016, 3017, 3018, 3019, 3020, 3994, 3995 and 3996 of census tract 23600; blocks 3000, 3001, 3002, 3003, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4000 and 4004 of census tract 23700; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3014, 4008, 4010, 4011 and 4012 of census tract 24200; that portion of Multnomah County lying within blocks 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024 and 2025 of census tract 602; blocks 1048, 1049, 1052, 1053, 1054, 1055, 1056, 1057 and 1058 of census tract 8901; blocks 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 and 2014 of census tract 8902; blocks 5015, 5016 and 5017 of census tract 9902; blocks 3005, 3019, 3020, 3022, 3028, 3029, 3030, 3031, 3032, 3033, 3036, 3037, 3038 and 3039 of census tract 9903.

Â Â Â Â Â  (52) Fifty-second District: That portion of Clackamas County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2006, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032 and 3033 of census tract 23300; census tract 23401; census tract 23402; blocks 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 4000, 4001, 4002, 4003, 4005, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026 and 5027 of census tract 23500; blocks 3000, 3001, 3002, 3003, 3012, 3013, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5010, 5011, 5031, 5051, 5052, 5053, 5054, 5055, 5270, 5271, 5272, 5273, 5274, 5275, 5279, 5576, 5577, 5578, 5579, 5580 and 5583 of census tract 24200; census tract 24301; census tract 24302; Hood River County; that portion of Multnomah County lying within blocks 3016, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3026, 3036, 3037, 3038, 3039, 3040, 3041 and 3042 of census tract 9902; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3011, 3012, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027 and 3028 of census tract 10402; blocks 1012, 1013 and 4000 of census tract 10407; block 2004 of census tract 10408; blocks 2016, 2019, 2020, 3000, 3001, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018 and 3019 of census tract 10409; blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3994, 3995, 3996, 3997, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4999 of census tract 10500.

Â Â Â Â Â  (53) Fifty-third District: That portion of Deschutes County lying within blocks 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1548, 1549, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1937, 1998 and 1999 of census tract 990200; census tract 990300; census tract 990400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1998, 2000, 2001, 2002, 2003, 2004, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4999, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072 and 5073 of census tract 990500; blocks 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3022, 3023, 3024, 3025, 3026, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, 5103, 5104, 5105, 5106, 5107, 5108, 5109, 5110, 5111, 5112, 5113, 5114, 5115, 5116, 5117, 5118, 5119, 5120, 5121, 5122, 5123, 5124, 5125, 5126, 5127, 5128, 5129, 5130, 5131, 5132, 5133, 5134, 5135, 5136, 5137, 5138, 5139, 5140, 5141, 5142, 5143, 5144, 5145, 5146, 5147, 5148, 5149, 5150, 5151, 5152, 5153, 5154, 5155, 5156, 5157, 5158, 5159, 5160, 5161, 5162, 5163, 5164, 5165, 5166, 5167, 5168, 5169, 5170, 5171, 5172, 5173, 5174, 5175, 5176, 5177, 5178, 5179, 5180, 5181, 5182, 5183, 5184, 5185, 5186, 5187, 5188, 5189, 5190, 5191, 5192, 5193, 5194, 5195, 5196, 5197, 5198, 5199, 5200, 5201, 5202, 5203, 5204, 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213, 5214, 5215, 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226, 5227, 5228, 5229, 5230, 5231, 5232, 5233, 5234, 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 5244, 5245, 5246, 5247, 5248, 5249, 5250, 5251, 5252, 5253, 5254, 5255, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5264, 5265, 5266, 5267, 5268, 5269, 5270, 5271, 5272, 5273, 5274, 5275, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300, 5301, 5302, 5303, 5304, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5313, 5314, 5315, 5316, 5317, 5318, 5319, 5320, 5321, 5322, 5323, 5324, 5325, 5326, 5327, 5328, 5329, 5330, 5331, 5332, 5333, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348, 5349, 5350, 5351, 5352, 5353, 5354, 5355, 5356, 5357, 5358, 5359, 5360, 5361, 5362, 5363, 5364, 5365, 5366, 5367, 5368, 5369, 5370, 5371, 5372, 5373, 5374, 5375, 5376, 5377, 5378, 5379, 5380, 5381, 5382, 5383, 5384, 5385, 5386, 5387, 5388, 5389, 5390, 5391, 5392, 5393, 5394, 5395, 5396, 5397, 5398, 5399, 5400, 5401, 5402, 5403, 5404, 5405, 5406, 5407, 5408, 5409, 5410, 5411, 5412, 5413, 5414, 5415, 5416, 5417, 5418, 5419, 5420, 5421, 5422, 5423, 5424, 5425, 5426, 5427, 5428, 5429, 5430, 5431, 5432, 5433, 5434, 5435, 5436, 5437, 5438, 5439, 5440, 5441, 5442, 5443, 5444, 5445, 5446, 5447, 5448, 5449, 5450, 5451, 5452, 5453, 5454, 5455, 5456, 5457, 5458, 5459, 5460, 5461, 5462, 5463, 5464, 5465, 5466, 5467, 5468, 5469, 5470, 5471, 5472, 5473, 5474, 5475, 5476, 5477, 5478, 5479, 5480, 5481, 5482, 5483, 5484, 5485, 5486, 5487, 5488, 5489, 5490, 5491, 5492, 5493, 5494, 5495, 5496, 5497, 5498, 5499, 5500, 5501, 5502, 5503, 5504, 5505, 5506, 5507, 5508, 5509, 5510, 5511, 5512, 5513, 5514, 5515, 5516, 5517, 5518, 5519, 5520, 5521, 5522, 5523, 5524, 5525, 5526, 5527, 5528, 5529, 5530, 5531, 5532, 5533, 5534, 5535, 5536, 5537, 5538, 5539, 5540, 5541, 5542, 5543, 5544, 5545, 5546, 5547, 5548, 5549, 5550, 5551, 5552, 5553, 5554, 5555, 5556, 5557, 5558, 5559, 5560, 5561, 5562, 5563, 5564, 5565, 5566, 5567, 5568, 5569, 5570, 5571, 5572, 5573, 5574, 5575, 5576, 5577, 5578, 5579, 5580, 5581, 5582, 5583, 5584, 5585, 5586, 5587, 5588, 5589, 5590, 5591, 5592, 5593, 5594, 5595, 5596, 5597, 5598, 5599, 5600, 5601, 5602, 5603, 5604, 5605, 5606, 5607, 5608, 5609, 5610, 5611, 5612, 5613, 5614, 5615, 5616, 5617, 5618, 5619, 5620, 5621, 5622, 5623, 5624, 5625, 5626, 5627, 5628, 5629, 5630, 5631, 5632, 5633, 5634, 5635, 5636, 5637, 5638, 5639, 5640, 5641, 5642, 5643, 5644, 5645, 5646, 5647, 5648, 5649, 5650, 5651, 5652, 5653, 5654, 5655, 5656, 5657, 5658, 5659, 5660, 5661, 5662, 5663, 5664, 5665, 5666, 5667, 5668, 5669, 5670, 5671, 5672, 5673, 5674, 5675, 5676, 5677, 5678, 5679, 5680, 5681, 5682, 5683, 5684, 5685, 5686, 5687, 5688, 5689, 5690, 5691, 5692, 5693, 5694, 5695, 5696, 5697, 5698, 5699, 5700, 5701, 5702, 5703, 5704, 5705, 5706, 5707, 5708, 5709, 5710, 5711, 5712, 5713, 5714, 5715, 5716, 5717, 5718, 5719, 5720, 5721, 5722, 5723, 5724, 5725, 5726, 5727, 5728, 5729, 5730, 5731, 5732, 5733, 5734, 5735, 5736, 5737, 5738, 5739, 5740, 5741, 5742, 5743, 5744, 5745, 5746, 5747, 5748, 5749, 5750, 5751, 5752, 5753, 5754, 5755, 5756, 5757, 5758, 5759, 5760, 5761, 5762, 5763, 5764, 5765, 5766, 5767, 5768, 5769, 5770, 5771, 5772, 5773, 5774, 5775, 5776, 5777, 5778, 5779, 5780, 5781, 5782, 5783, 5784, 5785, 5786, 5787, 5788, 5789, 5790, 5791, 5792, 5793, 5794, 5795, 5796, 5797, 5798, 5799, 5800, 5801, 5802, 5803, 5804, 5805, 5806, 5807, 5808, 5809, 5810, 5811, 5812, 5813, 5814, 5815, 5816, 5817, 5818, 5819, 5820, 5821, 5822, 5823, 5824, 5825, 5826, 5827, 5828, 5829, 5830, 5831, 5832, 5833, 5834, 5835, 5836, 5837, 5838, 5839, 5840, 5841, 5842, 5843, 5844, 5845, 5846, 5847, 5848, 5849, 5850, 5851, 5852, 5853, 5854, 5855, 5856, 5857, 5858, 5859, 5860, 5989, 5990, 5991, 5992, 5993, 5994, 5995, 5996, 5997, 5998 and 5999 of census tract 990600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102 and 4103 of census tract 990700; census tract 990800; census tract 990900; census tract 991000; census tract 991100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1057, 1060, 1061, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3048 and 3049 of census tract 991201; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1052, 1053, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 4008, 4009, 4010, 4011, 4012, 4013, 4036, 4037, 4038, 4039, 4043, 4044, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133 and 4134 of census tract 991202; blocks 1018, 1019 and 1020 of census tract 991300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2015, 2016, 2017, 2018, 2019, 2027, 2028, 2029, 2030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4039 and 4040 of census tract 991800; blocks 4000, 4001, 4005, 4006, 4015, 4016, 4017, 4018, 4019 and 4020 of census tract 991900; block 4022 of census tract 992000.

Â Â Â Â Â  (54) Fifty-fourth District: That portion of Deschutes County lying within block 1139 of census tract 990200; blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1999, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2097, 2098, 2099 and 2100 of census tract 990500; blocks 1010, 1011, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1058, 1059, 1062, 1063, 1068, 1069, 1070, 2042, 2043, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089 and 3090 of census tract 991201; blocks 1022, 1023, 1024, 1025, 1026, 1027, 1048, 1049, 1050, 1051, 3019, 3022, 3023, 3024 and 3025 of census tract 991202; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5998 and 5999 of census tract 991300; census tract 991400; census tract 991500; census tract 991600; census tract 991701; census tract 991702; blocks 1015, 1016, 1018, 1019, 1020, 1021, 1022, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010 and 5011 of census tract 991800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011, 4012, 4013 and 4014 of census tract 991900; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4028, 4029 and 4030 of census tract 992000.

Â Â Â Â Â  (55) Fifty-fifth District: Crook County; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1092, 1093, 1094, 1095, 1096, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1471, 1472, 1473, 1474, 1475, 1543, 1544, 1545, 1546, 1547, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1936, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1996 and 1997 of census tract 990200; blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4040, 4041, 4042, 4045, 4078 and 4079 of census tract 991202; that portion of Jackson County lying within block 1000 of census tract 402; blocks 1000 and 1021 of census tract 601; blocks 1000, 1001, 1035 and 1036 of census tract 602; blocks 1000, 1001, 1002, 1009, 1010, 1011, 1027, 1028, 1029, 1030, 1031, 1032 and 1033 of census tract 1200; blocks 1046, 1047, 1048, 1049, 1050, 1052, 1053, 2000, 2001, 2003, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027 and 4028 of census tract 1301; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1063, 1064, 1065, 1066, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013 and 5014 of census tract 1302; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1125, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2062, 2063, 2064, 2079, 2080, 2083, 2084, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095 and 2096 of census tract 1400; blocks 1000, 1001, 1002, 1003, 1018, 1019, 1021 and 1022 of census tract 2400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1071, 1072, 1073, 1074, 1079, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2499, 2997, 2998 and 2999 of census tract 2500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2805, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2998 and 2999 of census tract 2600; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039, 2040, 2041, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188 and 4189 of census tract 2700; blocks 2001 and 2002 of census tract 2800; blocks 1000, 1102, 1103, 1104, 1105, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1170, 1171, 1172, 1285, 1286, 1287, 1288, 1290, 1291, 1292, 1293, 1294, 1295 and 1296 of census tract 2900; that portion of Klamath County lying within census tract 970100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1962, 1963, 1964, 1965, 1966, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985, 1986, 1987, 1988, 1989, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2109, 2110, 2113, 2114, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2156, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2994, 2995, 2996, 2997, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4111, 4112, 4113, 4114, 4115, 4122, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4177, 4178, 4179, 4180, 4181, 4192, 4217, 4218, 4219, 4220, 4227, 4228, 4229, 4230, 4231, 4232, 4233, 4234, 4235, 4236, 4237, 4238, 4239, 4240, 4241, 4242, 4243, 4244, 4245, 4253, 4254, 4257, 4258, 4259, 4260, 4261, 4262, 4263, 4295, 4296, 4297, 4298, 4997, 4998 and 4999 of census tract 970200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1197, 1352, 1353, 1354, 1355, 1374, 1375, 1391, 1393, 1394, 1395, 1396, 1397, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1678, 1679, 1992, 1993 and 1994 of census tract 970300; blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2326, 2327, 2330, 2332, 2333, 2334, 2335, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632 and 2999 of census tract 970500; Lake County.

Â Â Â Â Â  (56) Fifty-sixth District: That portion of Klamath County lying within blocks 2020, 2021, 2023, 2024, 2025, 2026, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2108, 2111, 2112, 2115, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2157, 2158, 2159, 2160, 2161, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 3119, 3120, 3121, 3122, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3996, 3997, 4012, 4013, 4110, 4116, 4117, 4118, 4119, 4120, 4121, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4193, 4194, 4195, 4196, 4197, 4198, 4199, 4200, 4201, 4202, 4203, 4204, 4205, 4206, 4207, 4208, 4209, 4210, 4211, 4212, 4213, 4214, 4215, 4216, 4221, 4222, 4223, 4224, 4225, 4226, 4246, 4247, 4248, 4249, 4250, 4251, 4252, 4255, 4256, 4264, 4265, 4266, 4267, 4268, 4269, 4270, 4271, 4272, 4273, 4274, 4275, 4276, 4277, 4278, 4279, 4280, 4281, 4282, 4283, 4284, 4285, 4286, 4287, 4288, 4289, 4290, 4291, 4292, 4293, 4294 and 4996 of census tract 970200; blocks 1168, 1169, 1170, 1171, 1172, 1196, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1392, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1989, 1990, 1991, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3998, 3999, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028 and 4999 of census tract 970300; census tract 970400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1999, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2328, 2329, 2331, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2991, 2992, 2993, 2994, 2995, 2996, 2997 and 2998 of census tract 970500; census tract 970600; census tract 970700; census tract 970800; census tract 970900; census tract 971000; census tract 971100; census tract 971200; census tract 971300; census tract 971400; census tract 971500; census tract 971600; census tract 971700; census tract 971800; census tract 971900; census tract 972000.

Â Â Â Â Â  (57) Fifty-seventh District: Morrow County; that portion of Umatilla County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4066, 4070, 4071, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081 and 4082 of census tract 950100; census tract 950200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2012, 2014, 2015, 2016, 2020, 2024, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037 and 2038 of census tract 950300; blocks 1087 and 1088 of census tract 950400; blocks 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 4023, 4024, 4025, 4026, 4027, 4036 and 4037 of census tract 950500; blocks 3044, 3045, 3046, 3047, 3048, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3995 and 3996 of census tract 950900; blocks 1005, 1006, 1019 and 1020 of census tract 951000; blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1040, 1041, 1042 and 1043 of census tract 951100; blocks 3000, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3031, 3032, 3056, 3057, 3058, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3998 and 3999 of census tract 951300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1132, 1133, 1134, 1135, 1145, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1288, 1289, 1290, 1291, 1336, 1337, 1370, 1371, 1372, 1373, 1394, 1395, 1396, 1397, 1398, 1399, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2017, 2018, 2019, 2020, 2035, 2037, 2038, 2039, 2040, 2050, 2051, 2052, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3422, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3688, 3689, 3690, 3691, 3692, 3693, 3694, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3720, 3721, 3722, 3723, 3724, 3725, 3726, 3727, 3728, 3729, 3730, 3731, 3732, 3733, 3734, 3735, 3736, 3737, 3738, 3739, 3740, 3741, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3765, 3766, 3767, 3768, 3769, 3770, 3771, 3772, 3773, 3774, 3775, 3776, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3785, 3786, 3787, 3788, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796, 3797, 3798, 3799, 3800, 3801, 3802, 3803, 3804, 3805, 3806, 3807, 3808, 3809, 3810, 3811, 3812, 3813, 3814, 3815, 3816, 3817, 3818, 3819, 3820, 3821, 3822, 3823, 3824, 3825, 3826, 3827, 3828, 3829, 3830, 3831, 3832, 3833, 3834, 3835, 3836, 3837, 3838, 3839, 3840, 3841, 3842, 3843, 3844, 3845, 3846, 3847, 3848, 3849, 3850, 3851, 3852, 3853, 3854, 3855, 3856, 3857, 3858, 3859, 3860, 3861, 3862, 3863, 3864, 3865, 3866, 3867, 3868, 3869, 3870, 3871, 3872, 3873, 3874, 3875, 3876, 3877, 3878, 3879, 3880, 3881, 3882, 3883, 3884, 3885, 3886, 3887, 3888, 3889, 3890, 3891, 3892, 3893, 3894, 3895, 3896, 3897, 3898, 3899, 3900, 3901, 3902, 3903, 3904, 3905, 3906, 3907, 3908, 3909, 3910, 3911, 3912, 3913, 3914, 3915, 3916, 3917, 3918, 3919, 3920, 3921, 3922, 3923, 3924, 3925, 3926, 3927, 3928, 3929, 3930, 3931, 3932, 3933, 3934, 3935, 3936, 3937, 3938, 3939, 3940, 3941, 3942, 3943, 3944 and 3945 of census tract 951400; that portion of Union County lying within census tract 970100; census tract 970200; census tract 970300; census tract 970400; census tract 970500; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1113, 1114, 1120, 1121, 1122, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039 and 5040 of census tract 970600; census tract 970700; census tract 970800; Wallowa County.

Â Â Â Â Â  (58) Fifty-eighth District: That portion of Umatilla County lying within blocks 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4067, 4068, 4069, 4072, 4073 and 4083 of census tract 950100; blocks 2009, 2010, 2011, 2013, 2017, 2018, 2019, 2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107 and 3108 of census tract 950300; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011 and 6012 of census tract 950400; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4028, 4029, 4030, 4031, 4032, 4033, 4034 and 4035 of census tract 950500; census tract 950600; census tract 950700; census tract 950800; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1993, 1994, 1995, 1996, 1997, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2998, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3049, 3050, 3051, 3052, 3053, 3054, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3997, 3998 and 3999 of census tract 950900; blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011 and 5012 of census tract 951000; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1033, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041 and 5042 of census tract 951100; census tract 951200; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3059, 3060, 3061, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096 and 4097 of census tract 951300; blocks 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1146, 1147, 1148, 1149, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1999, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2036, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048 and 2049 of census tract 951400; census tract 951700; that portion of Union County lying within blocks 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1115, 1116, 1117, 1118, 1119, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130 and 1133 of census tract 970600.

Â Â Â Â Â  (59) Fifty-ninth District: That portion of Clackamas County lying within blocks 5303, 5305, 5306, 5307, 5308, 5309, 5310, 5311, 5312, 5321, 5322, 5323, 5331, 5332, 5334, 5335, 5336, 5337, 5338, 5339, 5340, 5341, 5342, 5343, 5344, 5345, 5346, 5347, 5348 and 5391 of census tract 24200; that portion of Deschutes County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3027, 3028, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057 and 3058 of census tract 990600; blocks 1014, 1015, 1016 and 1017 of census tract 990700; Gilliam County; that portion of Grant County lying within blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1346, 1347, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1628, 1629, 1630, 1631, 1632, 1633, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1670, 1671, 1672, 1673, 1674, 1675, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262, 2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280, 2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289, 2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2298, 2299, 2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308, 2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317, 2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326, 2327, 2328, 2329, 2330, 2331, 2332, 2333, 2334, 2335, 2336, 2337, 2338, 2339, 2340, 2341, 2342, 2343, 2344, 2345, 2346, 2347, 2348, 2349, 2350, 2351, 2352, 2353, 2354, 2355, 2356, 2357, 2358, 2359, 2360, 2361, 2362, 2363, 2364, 2365, 2366, 2367, 2368, 2369, 2370, 2371, 2372, 2373, 2374, 2375, 2376, 2377, 2378, 2379, 2380, 2381, 2382, 2383, 2384, 2385, 2386, 2387, 2388, 2389, 2390, 2391, 2392, 2393, 2394, 2395, 2396, 2397, 2398, 2399, 2400, 2401, 2402, 2403, 2404, 2405, 2406, 2407, 2408, 2409, 2410, 2411, 2412, 2413, 2414, 2415, 2416, 2417, 2418, 2419, 2420, 2421, 2422, 2423, 2424, 2425, 2426, 2427, 2428, 2429, 2430, 2431, 2432, 2433, 2434, 2435, 2436, 2437, 2438, 2439, 2440, 2441, 2442, 2443, 2444, 2445, 2446, 2447, 2448, 2449, 2450, 2451, 2452, 2453, 2454, 2455, 2456, 2457, 2458, 2459, 2460, 2461, 2462, 2463, 2464, 2465, 2466, 2467, 2468, 2469, 2470, 2471, 2472, 2473, 2474, 2475, 2476, 2477, 2478, 2479, 2480, 2481, 2482, 2483, 2484, 2485, 2486, 2487, 2488, 2489, 2490, 2491, 2492, 2493, 2494, 2495, 2496, 2497, 2498, 2499, 2500, 2501, 2502, 2503, 2504, 2505, 2506, 2507, 2508, 2509, 2510, 2511, 2512, 2513, 2514, 2515, 2516, 2517, 2518, 2519, 2520, 2521, 2522, 2523, 2524, 2525, 2526, 2527, 2528, 2529, 2530, 2531, 2532, 2533, 2534, 2535, 2536, 2537, 2538, 2539, 2540, 2541, 2542, 2543, 2544, 2545, 2546, 2547, 2548, 2549, 2550, 2551, 2552, 2553, 2554, 2555, 2556, 2557, 2558, 2559, 2560, 2561, 2562, 2563, 2564, 2565, 2566, 2567, 2568, 2569, 2570, 2571, 2572, 2573, 2574, 2575, 2576, 2577, 2578, 2579, 2580, 2581, 2582, 2583, 2584, 2585, 2586, 2587, 2588, 2589, 2590, 2591, 2592, 2593, 2594, 2595, 2596, 2597, 2598, 2599, 2600, 2601, 2602, 2603, 2604, 2605, 2606, 2607, 2608, 2609, 2610, 2611, 2612, 2613, 2614, 2615, 2616, 2617, 2618, 2619, 2620, 2621, 2622, 2623, 2624, 2625, 2626, 2627, 2628, 2629, 2630, 2631, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2644, 2645, 2646, 2647, 2648, 2649, 2650, 2651, 2652, 2653, 2654, 2655, 2656, 2657, 2658, 2659, 2660, 2661, 2662, 2663, 2664, 2665, 2666, 2667, 2668, 2669, 2670, 2671, 2672, 2673, 2674, 2675, 2676, 2677, 2678, 2679, 2680, 2681, 2682, 2683, 2684, 2685, 2686, 2687, 2688, 2689, 2690, 2691, 2692, 2693, 2694, 2695, 2696, 2697, 2698, 2699, 2700, 2701, 2702, 2703, 2704, 2705, 2706, 2707, 2708, 2709, 2710, 2711, 2712, 2713, 2714, 2715, 2716, 2717, 2718, 2719, 2720, 2721, 2722, 2723, 2724, 2725, 2726, 2727, 2728, 2729, 2730, 2731, 2732, 2733, 2734, 2735, 2736, 2737, 2738, 2739, 2740, 2741, 2742, 2743, 2744, 2745, 2760, 2761, 2762, 2763, 2764, 2765, 2766, 2767, 2768, 2769, 2770, 2771, 2805, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824, 2825, 2826, 2827, 2828, 2829, 2830, 2831, 2832, 2833, 2834, 2835, 2836, 2837, 2838, 2839, 2840, 2841, 2842, 2843, 2844, 2845, 2846, 2847, 2848, 2849, 2850, 2851, 2852, 2853, 2854, 2855, 2856, 2857, 2858, 2859, 2860, 2861, 2863, 2864, 2865, 2866, 2867, 2868, 2869, 2870, 2871, 2872, 2873, 2874, 2875, 2876, 2877, 2878, 2879, 2880, 2881, 2882, 2883, 2884, 2885, 2886, 2887, 2888, 2889, 2890, 2891, 2892, 2893, 2894, 2895, 2896, 2897, 2898, 2899, 2900, 2901, 2921, 2922, 2923, 2924, 2925, 2926, 2927, 2928, 2929, 2930, 2931, 2932, 2933, 2934, 2935, 2936, 2937, 2938, 2939, 2940, 2941, 2942, 2943, 2944, 2945, 2946, 2947, 2948, 2949, 2950, 2951, 2952, 2953, 2954, 2955, 2956, 2957, 2958, 2959, 2960, 2961, 2962, 2963, 2964, 2965, 2966, 2967, 2968, 2969, 2970, 2971, 2972, 2973, 2974, 2975, 2976, 2977, 2978, 2979, 2980, 2981, 2982, 2983, 2984, 2985, 2986, 2987, 2988, 2989, 2990, 2991, 2992, 2993, 2994, 2995, 2996, 2997, 2998, 2999, 3154, 3155, 3156, 3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3174, 3376, 3377, 3378, 3379, 3380, 3381, 3382, 3383, 3384, 3385, 3386, 3387, 3388, 3389, 3390, 3391, 3392, 3393, 3394, 3395, 3396, 3397, 3398, 3399, 3400, 3401, 3402, 3403, 3404, 3405, 3406, 3407, 3408, 3409, 3410, 3411, 3412 and 3422 of census tract 960100; blocks 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261, 1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277, 1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285, 1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293, 1294, 1295, 1296, 1297, 1298, 1299, 1300, 1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309, 1310, 1311, 1312, 1313, 1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321, 1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329, 1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337, 1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345, 1347, 1390, 1391, 1392, 1393, 1394, 1395, 1396, 1397, 1398, 1399, 1400, 1401, 1402, 1403, 1404, 1405, 1406, 1407, 1408, 1409, 1410, 1411, 1412, 1413, 1414, 1415, 1416, 1417, 1418, 1419, 1420, 1421, 1422, 1423, 1424, 1425, 1426, 1427, 1428, 1429, 1430, 1431, 1432, 1433, 1434, 1435, 1436, 1437, 1438, 1439, 1440, 1441, 1442, 1443, 1444, 1445, 1446, 1447, 1448, 1449, 1450, 1451, 1452, 1453, 1454, 1455, 1456, 1457, 1458, 1459, 1460, 1461, 1462, 1463, 1464, 1465, 1466, 1467, 1468, 1469, 1470, 1471, 1472, 1473, 1474, 1475, 1476, 1477, 1478, 1479, 1480, 1481, 1482, 1483, 1484, 1485, 1486, 1487, 1488, 1489, 1490, 1491, 1492, 1493, 1494, 1495, 1496, 1497, 1498, 1499, 1500, 1501, 1502, 1503, 1504, 1505, 1506, 1507, 1508, 1509, 1533, 1534, 1535, 1536, 1537, 1538, 1539, 1540, 1541, 1542, 1543, 1544, 1545, 1546, 1547, 1548, 1549, 1550, 1551, 1552, 1553, 1554, 1555, 1556, 1557, 1558, 1559, 1560, 1561, 1562, 1563, 1564, 1565, 1566, 1567, 1568, 1569, 1570, 1571, 1572, 1573, 1574, 1575, 1576, 1577, 1578, 1579, 1580, 1581, 1582, 1583, 1584, 1585, 1586, 1587, 1588, 1589, 1590, 1591, 1592, 1593, 1594, 1595, 1596, 1597, 1598, 1599, 1600, 1601, 1602, 1603, 1604, 1605, 1606, 1607, 1608, 1609, 1610, 1611, 1612, 1613, 1614, 1615, 1616, 1617, 1618, 1619, 1620, 1621, 1622, 1623, 1624, 1625, 1626, 1627, 1631, 1632, 1633, 1670, 1676, 1677, 1678, 1679, 1680, 1681, 1682, 1683, 1684, 1685, 1686, 1687, 1688, 1689, 1690, 1691, 1692, 1693, 1694, 1695, 1696, 1697, 1698, 1699, 1700, 1701, 1702, 1703, 1704, 1705, 1706, 1707, 1708, 1709, 1710, 1711, 1712, 1713, 1714, 1715, 1716, 1717, 1718, 1719, 1720, 1721, 1722, 1723, 1724, 1725, 1726, 1727, 1728, 1729, 1730, 1731, 1732, 1733, 1734, 1735, 1736, 1737, 1738, 1739, 1740, 1741, 1742, 1743, 1744, 1745, 1746, 1747, 1748, 1749, 1750, 1751, 1752, 1753, 1754, 1755, 1756, 1757, 1758, 1759, 1760, 1761, 1762, 1763, 1764, 1765, 1766, 1767, 1768, 1769, 1770, 1771, 1772, 1773, 1774, 1775, 1776, 1777, 1778, 1779, 1780, 1781, 1782, 1783, 1784, 1785, 1786, 1787, 1788, 1789, 1790, 1791, 1792, 1793, 1794, 1795, 1796, 1797, 1798, 1799, 1800, 1801, 1802, 1803, 1804, 1805, 1806, 1807, 1808, 1809, 1810, 1811, 1812, 1813, 1814, 1815, 1816, 1817, 1818, 1819, 1820, 1821, 1822, 1823, 1824, 1825, 1826, 1827, 1828, 1829, 1830, 1831, 1832, 1833, 1834, 1835, 1836, 1837, 1838, 1839, 1840, 1841, 1842, 1843, 1844, 1845, 1846, 1847, 1848, 1849, 1850, 1851, 1852, 1853, 1854, 1855, 1856, 1857, 1858, 1859, 1860, 1861, 1862, 1863, 1864, 1865, 1866, 1867, 1868, 1869, 1870, 1871, 1872, 1873, 1874, 1875, 1876, 1877, 1878, 1879, 1880, 1881, 1882, 1883, 1884, 1885, 1886, 1887, 1888, 1889, 1890, 1891, 1892, 1893, 1894, 1895, 1896, 1897, 1898, 1899, 1900, 1901, 1902, 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911, 1912, 1913, 1914, 1915, 1916, 1917, 1918, 1919, 1920, 1921, 1922, 1923, 1924, 1925, 1926, 1927, 1928, 1929, 1930, 1931, 1932, 1933, 1934, 1935, 1936, 1937, 1938, 1939, 1940, 1941, 1942, 1943, 1944, 1945, 1946, 1947, 1948, 1949, 1950, 1951, 1952, 1953, 1954, 1955, 1956, 1957, 1958, 1959, 1960, 1961, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2999, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5046, 5047, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076, 6077, 6078, 6079, 6080, 6081, 6082, 6083, 6084, 6085, 6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093, 6094, 6095, 6096, 6097, 6098, 6099, 6100, 6101, 6102, 6103, 6104, 6105, 6106, 6107, 6108, 6109, 6110, 6111, 6112, 6113, 6114, 6115, 6116, 6117, 6118, 6119, 6121, 6122, 6123, 6124, 6125, 6126, 6127 and 6128 of census tract 960200; Jefferson County; that portion of Marion County lying within blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1011, 1012, 1013, 1231, 1232, 1233, 1234, 1235, 1236, 1344, 1997, 1998 and 1999 of census tract 10600; Sherman County; Wasco County; Wheeler County.

Â Â Â Â Â  (60) Sixtieth District: Baker County; that portion of Grant County lying within blocks 2746, 2747, 2748, 2749, 2750, 2751, 2752, 2753, 2754, 2755, 2756, 2757, 2758, 2759, 2772, 2773, 2774, 2775, 2776, 2777, 2778, 2779, 2780, 2781, 2782, 2783, 2784, 2785, 2786, 2787, 2788, 2789, 2790, 2791, 2792, 2793, 2794, 2795, 2796, 2797, 2798, 2799, 2800, 2801, 2802, 2803, 2804, 2806, 2807, 2808, 2809, 2810, 2811, 2812, 2813, 2814, 2862, 2902, 2903, 2904, 2905, 2906, 2907, 2908, 2909, 2910, 2911, 2912, 2913, 2914, 2915, 2916, 2917, 2918, 2919, 2920, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151, 3152, 3153, 3175, 3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183, 3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199, 3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207, 3208, 3209, 3210, 3211, 3212, 3213, 3214, 3215, 3216, 3217, 3218, 3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226, 3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234, 3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242, 3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250, 3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258, 3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266, 3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274, 3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282, 3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290, 3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298, 3299, 3300, 3301, 3302, 3303, 3304, 3305, 3306, 3307, 3308, 3309, 3310, 3311, 3312, 3313, 3314, 3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322, 3323, 3324, 3325, 3326, 3327, 3328, 3329, 3330, 3331, 3332, 3333, 3334, 3335, 3336, 3337, 3338, 3339, 3340, 3341, 3342, 3343, 3344, 3345, 3346, 3347, 3348, 3349, 3350, 3351, 3352, 3353, 3354, 3355, 3356, 3357, 3358, 3359, 3360, 3361, 3362, 3363, 3364, 3365, 3366, 3367, 3368, 3369, 3370, 3371, 3372, 3373, 3374, 3375, 3413, 3414, 3415, 3416, 3417, 3418, 3419, 3420, 3421, 3423, 3424, 3425, 3426, 3427, 3428, 3429, 3430, 3431, 3432, 3433, 3434, 3435, 3436, 3437, 3438, 3439, 3440, 3441, 3442, 3443, 3444, 3445, 3446, 3447, 3448, 3449, 3450, 3451, 3452, 3453, 3454, 3455, 3456, 3457, 3458, 3459, 3460, 3461, 3462, 3463, 3464, 3465, 3466, 3467, 3468, 3469, 3470, 3471, 3472, 3473, 3474, 3475, 3476, 3477, 3478, 3479, 3480, 3481, 3482, 3483, 3484, 3485, 3486, 3487, 3488, 3489, 3490, 3491, 3492, 3493, 3494, 3495, 3496, 3497, 3498, 3499, 3500, 3501, 3502, 3503, 3504, 3505, 3506, 3507, 3508, 3509, 3510, 3511, 3512, 3513, 3514, 3515, 3516, 3517, 3518, 3519, 3520, 3521, 3522, 3523, 3524, 3525, 3526, 3527, 3528, 3529, 3530, 3531, 3532, 3533, 3534, 3535, 3536, 3537, 3538, 3539, 3540, 3541, 3542, 3543, 3544, 3545, 3546, 3547, 3548, 3549, 3550, 3551, 3552, 3553, 3554, 3555, 3556, 3557, 3558, 3559, 3560, 3561, 3562, 3563, 3564, 3565, 3566, 3567, 3568, 3569, 3570, 3571, 3572, 3573, 3574, 3575, 3576, 3577, 3578, 3579, 3580, 3581, 3582, 3583, 3584, 3585, 3586, 3587, 3588, 3589, 3590, 3591, 3592, 3593, 3594, 3595, 3596, 3597, 3598, 3599, 3600, 3601, 3602, 3603, 3604, 3605, 3606, 3607, 3608, 3609, 3610, 3611, 3612, 3613, 3614, 3615, 3616, 3617, 3618, 3619, 3620, 3621, 3622, 3623, 3624, 3625, 3626, 3627, 3628, 3629, 3630, 3631, 3632, 3633, 3634, 3635, 3636, 3637, 3638, 3639, 3640, 3641, 3642, 3643, 3644, 3645, 3646, 3647, 3648, 3649, 3650, 3651, 3652, 3653, 3654, 3655, 3656, 3657, 3658, 3659, 3660, 3661, 3662, 3663, 3664, 3665, 3666, 3667, 3668, 3669, 3670, 3671, 3672, 3673, 3674, 3675, 3676, 3677, 3678, 3679, 3680, 3681, 3682, 3683, 3684, 3685, 3686, 3687, 3688, 3689, 3690, 3691, 3692, 3693, 3694, 3695, 3696, 3697, 3698, 3699, 3700, 3701, 3702, 3703, 3704, 3705, 3706, 3707, 3708, 3709, 3710, 3711, 3712, 3713, 3714, 3715, 3716, 3717, 3718, 3719, 3720, 3721, 3722, 3723, 3724, 3725, 3726, 3727, 3728, 3729, 3730, 3731, 3732, 3733, 3734, 3735, 3736, 3737, 3738, 3739, 3740, 3741, 3742, 3743, 3744, 3745, 3746, 3747, 3748, 3749, 3750, 3751, 3752, 3753, 3754, 3755, 3756, 3757, 3758, 3759, 3760, 3761, 3762, 3763, 3764, 3765, 3766, 3767, 3768, 3769, 3770, 3771, 3772, 3773, 3774, 3775, 3776, 3777, 3778, 3779, 3780, 3781, 3782, 3783, 3784, 3785, 3786, 3787, 3788, 3789, 3790, 3791, 3792, 3793, 3794, 3795, 3796 and 3797 of census tract 960100; blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1346, 1348, 1349, 1350, 1351, 1352, 1353, 1354, 1355, 1356, 1357, 1358, 1359, 1360, 1361, 1362, 1363, 1364, 1365, 1366, 1367, 1368, 1369, 1370, 1371, 1372, 1373, 1374, 1375, 1376, 1377, 1378, 1379, 1380, 1381, 1382, 1383, 1384, 1385, 1386, 1387, 1388, 1389, 1510, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1518, 1519, 1520, 1521, 1522, 1523, 1524, 1525, 1526, 1527, 1528, 1529, 1530, 1531, 1532, 1628, 1629, 1630, 1634, 1635, 1636, 1637, 1638, 1639, 1640, 1641, 1642, 1643, 1644, 1645, 1646, 1647, 1648, 1649, 1650, 1651, 1652, 1653, 1654, 1655, 1656, 1657, 1658, 1659, 1660, 1661, 1662, 1663, 1664, 1665, 1666, 1667, 1668, 1669, 1671, 1672, 1673, 1674, 1675, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5026, 5041, 5042, 5043, 5044, 5045, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066 and 6120 of census tract 960200; Harney County; Malheur County.

Â Â Â Â Â  188.285 Description of Senate districts.

______________________________________________________________________________

Senate District NumberÂ Â Â Â Â Â Â Â Â  House District Numbers

Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1 & 2

Â Â Â Â Â Â Â Â Â  2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3 & 4

Â Â Â Â Â Â Â Â Â  3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5 & 6

Â Â Â Â Â Â Â Â Â  4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7 & 8

Â Â Â Â Â Â Â Â Â  5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9 & 10

Â Â Â Â Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11 & 12

Â Â Â Â Â Â Â Â Â  7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  13 & 14

Â Â Â Â Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15 & 16

Â Â Â Â Â Â Â Â Â  9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  17 & 18

Â Â Â Â Â Â Â  10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  19 & 20

Â Â Â Â Â Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  21 & 22

Â Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  23 & 24

Â Â Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  25 & 26

Â Â Â Â Â Â Â  14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  27 & 28

Â Â Â Â Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  29 & 30

Â Â Â Â Â Â Â  16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  31 & 32

Â Â Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  33 & 34

Â Â Â Â Â Â Â  18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  35 & 36

Â Â Â Â Â Â Â  19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  37 & 38

Â Â Â Â Â Â Â  20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  39 & 40

Â Â Â Â Â Â Â  21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  41 & 42

Â Â Â Â Â Â Â  22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  43 & 44

Â Â Â Â Â Â Â  23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  45 & 46

Â Â Â Â Â Â Â  24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  47 & 48

Â Â Â Â Â Â Â  25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  49 & 50

Â Â Â Â Â Â Â  26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  51 & 52

Â Â Â Â Â Â Â  27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  53 & 54

Â Â Â Â Â Â Â  28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  55 & 56

Â Â Â Â Â Â Â  29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  57 & 58

Â Â Â Â Â Â Â  30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  59 & 60

______________________________________________________________________________

_______________



Chapter 189

Chapter 189 - (Former Provisions)

Interstate Cooperation

INTERSTATE COOPERATION

MISCELLANEOUS MATTERS

189.010 [Repealed by 1979 c.34 §1]

189.020 [Repealed by 1979 c.34 §1]

189.030 [Repealed by 1979 c.34 §1]

189.040 [Amended by 1969 c.314 §13; repealed by 1979 c.34 §1]

189.050 [Repealed by 1979 c.34 §1]

189.060 [Repealed by 1979 c.34 §1]

189.070 [Repealed by 1979 c.34 §1]

189.080 [Repealed by 1979 c.34 §1]

189.090 [Amended by 1969 c.314 §14; repealed by 1979 c.34 §1]

189.100 [Renumbered 190.470]

189.110 [1975 c.439 §1; renumbered 348.950]

_______________



Chapter 190

Chapter 190 Â Cooperation of Governmental Units;

State Census; Arbitration

2007 EDITION

GOVERNMENT COOPERATION; CENSUS; ARBITRATION

MISCELLANEOUS MATTERS

INTERGOVERNMENTAL COOPERATION

(Generally)

190.003Â Â Â Â  Definitions for ORS 190.003 to 190.130

190.007Â Â Â Â  Policy; construction

190.010Â Â Â Â  Authority of local governments to make intergovernmental agreement

190.020Â Â Â Â  Contents of agreement

190.030Â Â Â Â  Effect of agreement

190.050Â Â Â Â  Fees for geographic data; uses

190.070Â Â Â Â  Agreement changing service responsibilities requires changes in tax coordination resulting from change

190.080Â Â Â Â  Powers of intergovernmental entity created by intergovernmental agreement; limits; debts of entity; procedure for distribution of assets; rules

190.083Â Â Â Â  County agreements for transportation facilities

190.085Â Â Â Â  Ordinance ratifying intergovernmental agreement creating entity

190.110Â Â Â Â  Authority of units of local government and state agencies to cooperate; agreements with American Indian tribes; exclusion of conditions for public contracts

190.112Â Â Â Â  Agreements with
United States
to perform security functions

190.115Â Â Â Â  Summaries of agreements of state agencies; contents

190.118Â Â Â Â  Index of summaries

(Water)

190.125Â Â Â Â  Agreements to deliver water; joint board of control

190.130Â Â Â Â  Effect of ORS 190.125

190.150Â Â Â Â  Agreements under federal Watershed Protection and Flood Prevention Act

(Intrastate Mutual Assistance Compact)

190.155Â Â Â Â  Legislative findings

190.156Â Â Â Â  Definitions for ORS 190.155 to 190.170

190.158Â Â Â Â  Local government mutual assistance compact

190.160Â Â Â Â  Request for assistance

190.162Â Â Â Â  Resource sharing; procedures and protocols

190.164Â Â Â Â  Credentials of employee providing assistance

190.166Â Â Â Â  Reimbursement for assistance; disputes

190.168Â Â Â Â  Applicable benefits for injuries to employee providing assistance

190.170Â Â Â Â  Indemnification of employee providing assistance

(State Obligations)

190.210Â Â Â Â  Oregon Department of Administrative Services to maintain liaison with local governments providing services to state agencies

190.220Â Â Â Â  State to pay share of cost of intergovernmental and planning studies; limitation

190.230Â Â Â Â  Public employment status under various federal programs

(Furnishing of Services and Information)

190.240Â Â Â Â  Furnishing of services by state agency to federal and local governmental units

190.250Â Â Â Â  Furnishing centralized accounting and data processing services to federal and local governmental units

190.255Â Â Â Â  State agenciesÂ sharing of business registration information

(Corrections)

190.265Â Â Â Â  Intergovernmental corrections entities; purposes; powers; bonds; taxes

INTERSTATE COOPERATION

190.410Â Â Â Â  Definitions for ORS 190.410 to 190.440

190.420Â Â Â Â  Authority of public agency to make agreements with public agencies in other states; contents of agreement; liability of public agency

190.430Â Â Â Â  Attorney General to review agreements; exemptions

190.440Â Â Â Â  Powers of public agency under agreement

190.470Â Â Â Â  Council of State Governments declared a joint governmental agency

190.472Â Â Â Â  Mutual interstate law enforcement assistance agreements

190.474Â Â Â Â  Reports by out-of-state police officers

190.476Â Â Â Â  Delegation of supervision of police officers; agency liability

190.478Â Â Â Â  Effect on federal officers

INTERNATIONAL COOPERATION

190.480Â Â Â Â  Definition for ORS 190.480 to 190.490

190.485Â Â Â Â  Authority of state agency to exercise authority jointly with nation or national agency of other than
United States
; contents of agreements

190.490Â Â Â Â  Approval of agreement by Attorney General; filing of agreement; rules; exemptions

STATE CENSUS

190.510Â Â Â Â  Definitions for ORS 190.510 to 190.610

190.520Â Â Â Â  Annual estimate of population of cities and counties by State Board of Higher Education; actual count

190.530Â Â Â Â  Revision of certificate; effect

190.540Â Â Â Â  Effect of certificate of population; use in computing shares of state revenues

190.580Â Â Â Â  Rules and regulations

190.590Â Â Â Â  Reporting information to board

190.610Â Â Â Â  Board to establish program at state institution of higher education

190.620Â Â Â Â  Effect of corrected certificate on payments to cities or counties; adjustment of payments

INTERGOVERNMENTAL ARBITRATION

190.710Â Â Â Â  Definitions for ORS 190.710 to 190.800

190.720Â Â Â Â  Agreement to arbitrate; costs

190.730Â Â Â Â  Submission to regional office

190.740Â Â Â Â  Arbitration rules

190.750Â Â Â Â  Selection of arbitrators

190.760Â Â Â Â  Procedure during arbitration

190.770Â Â Â Â  Subpoena procedure

190.780Â Â Â Â  Depositions

190.790Â Â Â Â  Relief; briefs; opinion; damages; filing of petition to confirm award

190.800Â Â Â Â  Vacation, modification and correction of award

INTERGOVERNMENTAL COOPERATION

(Generally)

Â Â Â Â Â  190.003 Definitions for ORS 190.003 to 190.130. As used in ORS 190.003 to 190.130, Âunit of local governmentÂ includes a county, city, district or other public corporation, commission, authority or entity organized and existing under statute or city or county charter. [1967 c.550 Â§2]

Â Â Â Â Â  190.007 Policy; construction. In the interest of furthering economy and efficiency in local government, intergovernmental cooperation is declared a matter of statewide concern. The provisions of ORS 190.003 to 190.130 shall be liberally construed. [1967 c.550 Â§3]

Â Â Â Â Â  190.010 Authority of local governments to make intergovernmental agreement. A unit of local government may enter into a written agreement with any other unit or units of local government for the performance of any or all functions and activities that a party to the agreement, its officers or agencies, have authority to perform. The agreement may provide for the performance of a function or activity:

Â Â Â Â Â  (1) By a consolidated department;

Â Â Â Â Â  (2) By jointly providing for administrative officers;

Â Â Â Â Â  (3) By means of facilities or equipment jointly constructed, owned, leased or operated;

Â Â Â Â Â  (4) By one of the parties for any other party;

Â Â Â Â Â  (5) By an intergovernmental entity created by the agreement and governed by a board or commission appointed by, responsible to and acting on behalf of the units of local government that are parties to the agreement; or

Â Â Â Â Â  (6) By a combination of the methods described in this section. [Amended by 1953 c.161 Â§2; 1963 c.189 Â§1; 1967 c.550 Â§4; 1991 c.583 Â§1]

Â Â Â Â Â  190.020 Contents of agreement. (1) An agreement under ORS 190.010 shall specify the functions or activities to be performed and by what means they shall be performed. Where applicable, the agreement shall provide for:

Â Â Â Â Â  (a) The apportionment among the parties to the agreement of the responsibility for providing funds to pay for expenses incurred in the performance of the functions or activities.

Â Â Â Â Â  (b) The apportionment of fees or other revenue derived from the functions or activities and the manner in which such revenue shall be accounted for.

Â Â Â Â Â  (c) The transfer of personnel and the preservation of their employment benefits.

Â Â Â Â Â  (d) The transfer of possession of or title to real or personal property.

Â Â Â Â Â  (e) The term or duration of the agreement, which may be perpetual.

Â Â Â Â Â  (f) The rights of the parties to terminate the agreement.

Â Â Â Â Â  (2) When the parties to an agreement are unable, upon termination of the agreement, to agree on the transfer of personnel or the division of assets and liabilities between the parties, the circuit court has jurisdiction to determine that transfer or division. [Amended by 1967 c.550 Â§5]

Â Â Â Â Â  190.030 Effect of agreement. (1) When an agreement under ORS 190.010 has been entered into, the unit of local government, consolidated department, intergovernmental entity or administrative officer designated therein to perform specified functions or activities is vested with all powers, rights and duties relating to those functions and activities that are vested by law in each separate party to the agreement, its officers and agencies.

Â Â Â Â Â  (2) An officer designated in an agreement to perform specified duties, functions or activities of two or more public officers shall be considered to be holding only one office.

Â Â Â Â Â  (3) An elective office may not be terminated by an agreement under ORS 190.010. [Amended by 1967 c.550 Â§6; 1991 c.583 Â§2]

Â Â Â Â Â  190.040 [Amended by 1953 c.182 Â§2; 1957 c.428 Â§1; repealed by 1963 c.189 Â§3]

Â Â Â Â Â  190.050 Fees for geographic data; uses. (1) An intergovernmental group may impose and collect reasonable fees based on market prices or competitive bids for geographic data that have commercial value and are an entire formula, pattern, compilation, program, device, method, technique, process, database or system developed with a significant expenditure of public funds. An intergovernmental group may enter into agreements with private persons or entities to assist with marketing such products. Notwithstanding any other provision of law, intergovernmental group software product programming source codes, object codes and geographic databases or systems are confidential and exempt from public disclosure under ORS 192.502. Nothing in this section authorizes an intergovernmental group to restrict access to public records through inclusion of such records in a geographic database or system.

Â Â Â Â Â  (2) Fees collected under subsection (1) of this section shall be used:

Â Â Â Â Â  (a) For maintenance of the formula, pattern, compilation, program, device, method, technique, process, database or system; and

Â Â Â Â Â  (b) To provide services through the formula, pattern, compilation, program, device, method, technique, process, database or system to public bodies paying a service charge to the intergovernmental group.

Â Â Â Â Â  (3) As used in this section, Âintergovernmental groupÂ means two or more units of local government that have entered into a written agreement under ORS 190.010. [1991 c.335 Â§2]

Â Â Â Â Â  190.070 Agreement changing service responsibilities requires changes in tax coordination resulting from change. (1) If any agreement entered into under ORS 190.010 to 190.030 or 190.110 between or among units of local government includes changes in service responsibility, that agreement shall set forth any changes in tax coordination resulting from the change in service responsibility.

Â Â Â Â Â  (2) This section applies to agreements entered into after September 29, 1991, and before January 1, 1996. [1991 c.396 Â§9; 1993 c.424 Â§3]

Â Â Â Â Â  Note: 190.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.080 Powers of intergovernmental entity created by intergovernmental agreement; limits; debts of entity; procedure for distribution of assets; rules. (1) An intergovernmental entity created by an intergovernmental agreement under ORS 190.010 may, according to the terms of the agreement:

Â Â Â Â Â  (a) Issue revenue bonds under ORS chapter 287A or enter into financing agreements authorized under ORS 271.390 to accomplish the public purposes of the parties to the agreement, if after a public hearing the governing body of each of the units of local government that are parties to the agreement approves, by resolution or order, the issuance of the revenue bonds or entering into the financing agreement;

Â Â Â Â Â  (b) Enter into agreements with vendors, trustees or escrow agents for the installment purchase or lease, with option to purchase, of real or personal property if the period of time allowed for payment under an agreement does not exceed 20 years; and

Â Â Â Â Â  (c) Adopt all rules necessary to carry out its powers and duties under the intergovernmental agreement.

Â Â Â Â Â  (2) Except as provided in ORS 190.083, an intergovernmental entity may not levy taxes or issue general obligation bonds.

Â Â Â Â Â  (3) The debts, liabilities and obligations of an intergovernmental entity shall be, jointly and severally, the debts, liabilities and obligations of the parties to the intergovernmental agreement that created the entity, unless the agreement specifically provides otherwise.

Â Â Â Â Â  (4) A party to an intergovernmental agreement creating an intergovernmental entity may assume responsibility for specific debts, liabilities or obligations of the intergovernmental entity.

Â Â Â Â Â  (5) Any moneys collected by or credited to an intergovernmental entity shall not accrue to the benefit of private persons. Upon dissolution of the entity, title to all assets of the intergovernmental entity shall vest in the parties to the intergovernmental agreement. The agreement creating the entity shall provide a procedure for:

Â Â Â Â Â  (a) The disposition, division and distribution of any assets acquired by the intergovernmental entity; and

Â Â Â Â Â  (b) The assumption of any outstanding indebtedness or other liabilities of the entity by the parties to the intergovernmental agreement that created the entity.

Â Â Â Â Â  (6) An intergovernmental entity created by intergovernmental agreement under ORS 190.010 may be terminated at any time by unanimous vote of all the parties to the intergovernmental agreement or as provided by the terms of the agreement. [1991 c.583 Â§4; 2001 c.840 Â§3; 2003 c.195 Â§7; 2007 c.783 Â§71]

Â Â Â Â Â  190.083 County agreements for transportation facilities. (1) Before a county enters into an intergovernmental agreement creating an intergovernmental entity to operate, maintain, repair and modernize transportation facilities, the county shall obtain approval of the terms and conditions of the agreement from the governing bodies of a majority of the cities within the county.

Â Â Â Â Â  (2) Subject to the provisions of this section, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity.

Â Â Â Â Â  (3)(a) To carry out the purposes of an intergovernmental agreement under this section, and when authorized at an election described in paragraph (b) of this subsection, an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may borrow moneys and sell and dispose of general obligation bonds. Approval requires an affirmative vote of a majority of the electors within the intergovernmental entity voting in the election.

Â Â Â Â Â  (b) If the bonds are not subject to the limitations under section 11 or 11b, Article XI of the Oregon Constitution:

Â Â Â Â Â  (A) The proposition submitted to the electors shall provide that the intergovernmental entity shall assess, levy and collect taxes each year on the assessed value of all taxable property within the intergovernmental entity for the purposes of paying the principal and interest on the general obligation bonds;

Â Â Â Â Â  (B) The election must comply with the voter participation requirements of section 11 (8), Article XI of the Oregon Constitution; and

Â Â Â Â Â  (C) Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

Â Â Â Â Â  (4) The governing body of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities shall issue the bonds from time to time as authorized by the electors of the entity. The governing body shall issue the bonds according to the applicable provisions of ORS chapter 287A.

Â Â Â Â Â  (5) The electors of an intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may establish a permanent rate limit for ad valorem property taxes for the entity pursuant to section 11 (3)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (6) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities may exercise the powers necessary to carry out the purposes of the intergovernmental agreement, including but not limited to the authority to enter into agreements and to expend tax proceeds and other revenues the entity receives.

Â Â Â Â Â  (7) An intergovernmental entity created to operate, maintain, repair and modernize transportation facilities is not a district as defined in ORS 198.010 and is not subject to the provisions of ORS chapter 451.

Â Â Â Â Â  (8) An intergovernmental entity described in this section is subject to ORS 294.305 to 294.565 for each fiscal year or budget period in which the entity proposes to impose or imposes ad valorem property taxes. [2001 c.840 Â§2; 2003 c.14 Â§88; 2003 c.235 Â§3; 2007 c.783 Â§72]

Â Â Â Â Â  190.085 Ordinance ratifying intergovernmental agreement creating entity. (1) Prior to the effective date of an intergovernmental agreement creating an intergovernmental entity, each of the parties to the intergovernmental agreement shall enact an ordinance ratifying the creation of the intergovernmental entity. An ordinance enacted under this subsection shall:

Â Â Â Â Â  (a) Declare that it is the intent of the governing body enacting the ordinance to create an intergovernmental entity by intergovernmental agreement;

Â Â Â Â Â  (b) Specify the effective date of the intergovernmental agreement;

Â Â Â Â Â  (c) Set forth the public purposes for which the intergovernmental entity is created; and

Â Â Â Â Â  (d) Describe the powers, duties and functions of the intergovernmental entity.

Â Â Â Â Â  (2) Not later than 30 days after the effective date of an intergovernmental agreement creating an intergovernmental entity under ORS 190.010, the parties to the intergovernmental agreement shall file with the Secretary of State copies of the ordinances required under this section together with a statement containing the name of the intergovernmental entity created, the parties to the agreement, the purpose of the agreement and the effective date of the agreement. [1991 c.583 Â§5]

Â Â Â Â Â  190.110 Authority of units of local government and state agencies to cooperate; agreements with American Indian tribes; exclusion of conditions for public contracts. (1) In performing a duty imposed upon it, in exercising a power conferred upon it or in administering a policy or program delegated to it, a unit of local government or a state agency of this state may cooperate for any lawful purpose, by agreement or otherwise, with a unit of local government or a state agency of this or another state, or with the United States, or with a United States governmental agency, or with an American Indian tribe or an agency of an American Indian tribe. This power includes power to provide jointly for administrative officers.

Â Â Â Â Â  (2) The power conferred by subsection (1) of this section to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe extends to any unit of local government or state agency that is not otherwise expressly authorized to enter into an agreement with an American Indian tribe or an agency of an American Indian tribe.

Â Â Â Â Â  (3) With regard to an American Indian tribe, the power described in subsections (1) and (2) of this section includes the power of the Governor or the designee of the Governor to enter into agreements to ensure that the state, a state agency or unit of local government does not interfere with or infringe on the exercise of any right or privilege of an American Indian tribe or members of a tribe held or granted under any federal treaty, executive order, agreement, statute, policy or any other authority. Nothing in this subsection shall be construed to modify the obligations of the
United States
to an American Indian tribe or its members concerning real or personal property, title to which is held in trust by the
United States
.

Â Â Â Â Â  (4) A unit of local government or state agency of this state may exclude any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530 from an agreement under subsection (1) of this section if the agreement is with:

Â Â Â Â Â  (a) A unit of local government of another state.

Â Â Â Â Â  (b) A state agency of another state.

Â Â Â Â Â  (c) The
United States
.

Â Â Â Â Â  (d) A
United States
governmental agency.

Â Â Â Â Â  (e) An American Indian tribe.

Â Â Â Â Â  (f) An agency of an American Indian tribe. [Amended by 1963 c.189 Â§2; 1967 c.550 Â§7; 1985 c.267 Â§1; 1999 c.948 Â§3; 2001 c.611 Â§1; 2003 c.794 Â§208]

Â Â Â Â Â  190.112 Agreements with
United States
to perform security functions. A public body as defined in ORS 174.109 may enter into an agreement with the
United States
to perform security functions at a military installation or facility in the
United States
and to receive payment for performing the functions. [2003 c.6 Â§1]

Â Â Â Â Â  Note: 190.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.115 Summaries of agreements of state agencies; contents. (1) A state agency that enters into an agreement under ORS 190.110, 190.420 or 190.485 on or after August 16, 1999, or an agreement under ORS 190.112 or under ORS 660.342 shall submit a summary of the agreement to the Oregon Department of Administrative Services within the 30-day period immediately following the effective date of the agreement.

Â Â Â Â Â  (2) The summary required by this section must include the following information:

Â Â Â Â Â  (a) Names of the parties to the agreement.

Â Â Â Â Â  (b) Date of the agreement.

Â Â Â Â Â  (c) Subject matter of the agreement.

Â Â Â Â Â  (d) The agency through which a person may obtain a copy of the agreement.

Â Â Â Â Â  (3) A state agency that is required to submit a summary of an agreement to the department under this section shall submit the summary through electronic means. [1999 c.948 Â§1; 2003 c.6 Â§2; 2003 c.149 Â§2]

Â Â Â Â Â  Note: 190.115 and 190.118 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.118 Index of summaries. (1) The Oregon Department of Administrative Services shall keep an index of summaries of agreements into which state agencies enter under ORS 190.110, 190.112, 190.420, 190.485 or 660.342. The department shall include in the index the information provided by state agencies under ORS 190.115.

Â Â Â Â Â  (2) The department shall require state agencies to update information in the index through a secure website that is protected with a password.

Â Â Â Â Â  (3) The department shall make the information in the index accessible to the public through a searchable public website on the Internet. [1999 c.948 Â§2; 2003 c.6 Â§3; 2003 c.149 Â§3]

Â Â Â Â Â  Note: See note under 190.115.

Â Â Â Â Â  190.120 [1955 c.164 Â§1; 1959 c.662 Â§3; 1961 c.108 Â§8; renumbered 297.910]

(Water)

Â Â Â Â Â  190.125 Agreements to deliver water; joint board of control. (1) A unit of local government established to deliver water may enter into a written agreement with any other such unit or units of local government for the performance of specified activities by a joint board of control composed of the district managers of the parties to the agreement. A joint board of control, at the direction of the parties to the agreement, may perform any or all functions and activities under the agreement that a party to the agreement, or its officers or agencies, has authority to perform.

Â Â Â Â Â  (2) A joint board of control created under this section may undertake cooperative activities, such as:

Â Â Â Â Â  (a) Sharing personnel;

Â Â Â Â Â  (b) Entering into joint contracts for operations;

Â Â Â Â Â  (c) Sharing use of equipment, facilities and fiscal resources;

Â Â Â Â Â  (d) Preparing basin and subbasin conservation plans and other planning functions; and

Â Â Â Â Â  (e) Any other cooperative activity authorized by the parties to the agreement.

Â Â Â Â Â  (3) An agreement under this section shall specify the functions or activities to be performed by the joint board of control and by what means they shall be performed. The agreement shall provide that the elected boards of the parties to the agreement must approve the operating policy of the joint board of control. The agreement shall also provide that the joint board of control act on behalf of the parties to the agreement and under their policy guidance.

Â Â Â Â Â  (4) As used in this section, Âunit of local government established to deliver waterÂ means an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a diking district organized under ORS chapter 551, a water improvement district organized under ORS chapter 552, a water control district organized under ORS chapter 553 or a nonprofit corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554. [1997 c.215 Â§2]

Â Â Â Â Â  190.130 Effect of ORS 190.125. The authority granted by ORS 190.125 is in addition to any other authority and powers possessed by units of local government established to deliver water and does not increase or expand the authority or the powers of such units of local government relating to water rights or water use under other state laws. [1997 c.215 Â§3]

Â Â Â Â Â  190.150 Agreements under federal Watershed Protection and Flood Prevention Act. (1) Districts that may enter into agreements with the
United States
, or any agency or instrumentality thereof, under the Watershed Protection and Flood Prevention Act, as amended (16 U.S.C. 1002), are:

Â Â Â Â Â  (a) PeopleÂs utility districts organized under ORS chapter 261.

Â Â Â Â Â  (b) Domestic water supply corporations organized under ORS chapter 264.

Â Â Â Â Â  (c) Irrigation districts organized under ORS chapter 545 and ORS 548.005 to 548.120 and 548.305 to 548.715.

Â Â Â Â Â  (d) Drainage districts organized under ORS chapter 547 and ORS 548.005 to 548.120 and 548.305 to 548.715.

Â Â Â Â Â  (e) Diking districts organized under ORS chapter 551.

Â Â Â Â Â  (f) Water control districts organized under ORS chapter 553.

Â Â Â Â Â  (g) Irrigation, drainage, water supply or flood control corporations organized under ORS chapter 554.

Â Â Â Â Â  (2) No agreement under subsection (1) of this section that imposes any part of the cost of a work of improvement upon a district is binding upon the district until the project and the method of financing its costs have been authorized in accordance with the laws that apply to that district.

Â Â Â Â Â  (3) This section is intended to be supplementary and in addition to and is not intended to repeal any law authorizing this state or any political subdivision or instrumentality thereof to make contracts with the United States or any agency or instrumentality thereof. [1959 c.113 Â§Â§1,2,3; 1969 c.50 Â§2]

(Intrastate Mutual Assistance Compact)

Â Â Â Â Â  190.155 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) In order to minimize the impact of an event that overwhelms the resources of a local government, one local government should be able to make resources available to another local government as quickly as possible.

Â Â Â Â Â  (2) It is appropriate to establish an efficient and permissive intrastate mutual assistance compact among local governments that will allow local governments maximum flexibility to protect life and property within their jurisdictions. [2007 c.97 Â§1]

Â Â Â Â Â  Note: 190.155 to 190.170 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.156 Definitions for ORS 190.155 to 190.170. As used in ORS 190.155 to 190.170:

Â Â Â Â Â  (1) ÂEventÂ means an incident that overwhelms or may overwhelm the resources of a local government.

Â Â Â Â Â  (2) ÂRequesting local governmentÂ means a local government that requests assistance from other local governments.

Â Â Â Â Â  (3) ÂResourcesÂ means employees, services, equipment and supplies of a responding local government.

Â Â Â Â Â  (4) ÂResponding local governmentÂ means a local government that has responded to a requesting local government by providing resources. [2007 c.97 Â§2]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.158 Local government mutual assistance compact. (1) There is created an intrastate mutual assistance compact among the local governments within this state.

Â Â Â Â Â  (2) The compact streamlines the process by which a local government:

Â Â Â Â Â  (a) Requests assistance from another local government whenever an event occurs; and

Â Â Â Â Â  (b) Temporarily acquires resources for training, drills or exercises.

Â Â Â Â Â  (3) The compact does not:

Â Â Â Â Â  (a) Require a local government to provide resources to a requesting local government.

Â Â Â Â Â  (b) Preclude a local government from entering into any other agreement with another local government.

Â Â Â Â Â  (c) Affect any other agreement to which a local government is a party or may become a party. [2007 c.97 Â§3]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.160 Request for assistance. (1) A local government may request assistance to:

Â Â Â Â Â  (a) Prevent, mitigate, respond to or recover from an event; or

Â Â Â Â Â  (b) Work on its own or with other local governments in training, drills or exercises.

Â Â Â Â Â  (2) A request for assistance must be made by or through the presiding officer of the governing body of a requesting local government or the chief executive officer or chief executive officerÂs designee of the requesting local government.

Â Â Â Â Â  (3) A request for assistance may be oral or written. If a request is oral, the responding local government must document its response to the requesting local government in writing within 30 days from the date on which the request was made.

Â Â Â Â Â  (4) Response and the extent of the response are voluntary and may be terminated at any time. [2007 c.97 Â§4]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.162 Resource sharing; procedures and protocols. (1) A responding local government may withhold resources to the extent necessary to provide reasonable protection and services for the responding local government.

Â Â Â Â Â  (2) For purposes of the operational and tactical objectives required by the requesting local government, the resources of a responding local government are under the direct command and control of the requesting local government.

Â Â Â Â Â  (3) Unless otherwise directed by the requesting local government:

Â Â Â Â Â  (a) The employees of the responding local government shall use the standard operating procedures, medical and other protocols and rating procedures used by the responding local government to accomplish the strategic and tactical goals.

Â Â Â Â Â  (b) The services, equipment and supplies of the responding local government shall be used under the standard operating procedures, medical and other protocols and rating procedures used by the responding local government to accomplish the strategic and tactical goals.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, employees of the responding local government remain at all times employees of the responding local government and under the ultimate command and control of the responding local government. [2007 c.97 Â§5]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.164 Credentials of employee providing assistance. Subject to any limitations and conditions the governing body of the requesting local government may prescribe, if an employee of a responding local government holds a license, certificate, permit or similar documentation that evidences the employeeÂs qualifications in a professional, technical or other skill, the employee is considered to be licensed, certified or permitted in the jurisdiction of the requesting local government for the duration of the event or the training, drills or exercises. [2007 c.97 Â§6]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.166 Reimbursement for assistance; disputes. (1) The intent of the intrastate mutual assistance compact created under ORS 190.158 is to provide for nonreimbursable assistance to a requesting local government.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a responding local government may request reimbursement and a requesting local government may reimburse the responding local government.

Â Â Â Â Â  (3) A request for reimbursement must be made and agreed to in writing prior to the provision of resources by the responding local government.

Â Â Â Â Â  (4) If a dispute regarding reimbursement arises between a requesting local government and a responding local government, the involved local governments shall make every effort to resolve the dispute within 30 days of written notice of the dispute given by the local government asserting noncompliance to the other local government.

Â Â Â Â Â  (5) If the local governments cannot resolve the dispute within 90 days after receipt of the notice of alleged noncompliance, either local government in the dispute may submit the dispute to arbitration under the commercial arbitration rules of the American Arbitration Association. [2007 c.97 Â§7]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.168 Applicable benefits for injuries to employee providing assistance. If a person is an employee of a responding local government and the person sustains injury in the course of providing requested assistance, the person is entitled to all applicable benefits, including workersÂ compensation, normally available to the employee while performing regular duties for the responding local government. [2007 c.97 Â§8]

Â Â Â Â Â  Note: See note under 190.155.

Â Â Â Â Â  190.170 Indemnification of employee providing assistance. (1) Assistance rendered by an employee of a responding local government is a governmental function.

Â Â Â Â Â  (2) Employees of a responding local government are agents of the requesting local government.

Â Â Â Â Â  (3) The requesting local government shall defend, save harmless and indemnify an employee of a responding local government to the same extent the requesting local government is required to do for its employees as provided in ORS 30.285 and 30.287. [2007 c.97 Â§9]

Â Â Â Â Â  Note: See note under 190.155.

(State Obligations)

Â Â Â Â Â  190.210 Oregon Department of Administrative Services to maintain liaison with local governments providing services to state agencies. (1) The Legislative Assembly recognizes the need for intergovernmental cooperation between the state governmental agencies located in the various regions of the state and the local governmental agencies which provide the state agencies necessary services such as:

Â Â Â Â Â  (a) Fire and police protection;

Â Â Â Â Â  (b) Sewage, water and storm drainage;

Â Â Â Â Â  (c) Traffic and transportation facilities;

Â Â Â Â Â  (d) Refuse disposal; and

Â Â Â Â Â  (e) Schools, parks and zoning.

Â Â Â Â Â  (2) In meeting this need for intergovernmental cooperation, the Oregon Department of Administrative Services shall maintain liaison with the various local governmental agencies which provide services to the state agencies and may participate in the joint deliberations of the local governments in developing plans for services which are supported or utilized by these state agencies. [1961 c.591 Â§1; 1995 c.79 Â§69]

Â Â Â Â Â  190.220 State to pay share of cost of intergovernmental and planning studies; limitation. (1) The Oregon Department of Administrative Services is authorized to pay out of the General Fund, to the extent that moneys are available therefor, its proportionate share of the cost of development and coordination of intergovernmental studies and plans prepared by tax supported intergovernmental planning groups, except that the stateÂs financial participation shall be limited to the planning and coordinating of those activities and services which are supported or utilized by the state agencies located in the various regional areas.

Â Â Â Â Â  (2) The department is authorized to pay, from moneys appropriated for such purposes, grants-in-aid to tax supported intergovernmental planning groups in support of planning activities conducted by such groups. [1961 c.591 Â§2; 1969 c.136 Â§5]

Â Â Â Â Â  190.230 Public employment status under various federal programs. Persons who are recipients, beneficiaries or trainees in work training, work study and work experience programs authorized by the Economic Opportunity Act of 1964 (United States Public Law 88-452), as amended; persons who are volunteers under section 603 of that Act; and persons participating in the Work Incentive Program, Title IV of the Social Security Act (United States Public Law 90-248), as amended; and persons participating in programs of work experience and training during their participation in such programs:

Â Â Â Â Â  (1) Are not serving in positions in the service of the state or any county or city for purposes of any merit system or civil service law or of any state, county or city retirement system.

Â Â Â Â Â  (2) Are workers covered under the state system of workersÂ compensation if the recipient, beneficiary or trainee is not otherwise covered by a federal program of insurance offering similar coverage. [1965 c.405 Â§1; 1969 c.227 Â§1; 1975 c.107 Â§1; 1977 c.294 Â§1; 1985 c.565 Â§23]

(Furnishing of Services and Information)

Â Â Â Â Â  190.240 Furnishing of services by state agency to federal and local governmental units. (1) Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency as defined in ORS 291.002 may, upon request, furnish to the federal government or a city, county, district or other municipal corporation or political subdivision in Oregon the same or similar services, other than materials, equipment and supplies, having a single unit price of less than $500, furnished under the laws of this state to other state agencies. Equipment does not include used goods; material and supplies do not include goods produced by the State of
Oregon
. The cost of the services provided under this subsection shall be charged to the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, in the case of state agencies, the cost of services furnished pursuant to subsection (1) of this section may be paid out of the miscellaneous receipts account established pursuant to ORS 279A.290 for such agencies. All moneys received by an agency in payment of such services shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the service.

Â Â Â Â Â  (3) In the case of the Oregon Department of Administrative Services, the cost of services furnished pursuant to subsection (1) of this section may be advanced from the Oregon Department of Administrative Services Operating Fund and reimbursed to the fund from the charges paid to the department by the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed. [1965 c.351 Â§2(2),(3); 1967 c.419 Â§43; 1969 c.420 Â§1; 1993 c.500 Â§6; 2003 c.794 Â§209]

Â Â Â Â Â  190.250 Furnishing centralized accounting and data processing services to federal and local governmental units. Upon request of the federal government or a city, county, district or other municipal corporation or political subdivision in
Oregon
, the Oregon Department of Administrative Services may provide centralized accounting, data processing, data recording and storing and other similar services for such federal government, city, county, district or other municipal corporation or political subdivision. The cost of the services provided under this section may be advanced out of the Oregon Department of Administrative Services Operating Fund and the cost thereof shall be charged to the federal government, city, county, district or other municipal corporation or political subdivision for which the services are performed. [1965 c.351 Â§2(1); 1967 c.454 Â§91; 1993 c.500 Â§6a]

Â Â Â Â Â  190.255 State agenciesÂ sharing of business registration information. (1) Notwithstanding any provision of law governing the confidentiality or disclosure of information, a state agency may enter into an interagency agreement with another state agency to disclose to the other state agency a business name, address, telephone number or state-generated common identification number or the nature of a business or type of entity conducting the business, for the purposes of registering businesses or updating business registration records.

Â Â Â Â Â  (2) Notwithstanding any provision of law governing the confidentiality or disclosure of information, a state agency receiving information described in subsection (1) of this section from another state agency pursuant to an interagency agreement with the other state agency may use the information to maintain and update its records, including posting the information on databases that are accessible by the public, provided the original source of the information is not publicly disclosed.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means the Employment Department, the Department of Consumer and Business Services, the Department of Justice, the Economic and Community Development Department, the Department of Revenue and the Corporation Division of the Office of the Secretary of State. [2003 c.749 Â§10; 2005 c.22 Â§133]

Â Â Â Â Â  Note: 190.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.260 [Formerly 297.920; repealed by 1967 c.454 Â§119]

(Corrections)

Â Â Â Â Â  190.265 Intergovernmental corrections entities; purposes; powers; bonds; taxes. (1) Pursuant to ORS 190.010, 190.020 and 190.085, counties may establish, by agreement ratified by the governing body of each county as provided in ORS 190.085, an intergovernmental corrections entity for the purposes of:

Â Â Â Â Â  (a) Making application under ORS 423.525 to provide local correctional facilities including, but not limited to, facilities funded under ORS 423.525, including land, structures, equipment, supplies and personnel necessary to acquire, develop, maintain and operate the local correctional facilities; and

Â Â Â Â Â  (b) Administering local community corrections programs and services.

Â Â Â Â Â  (2) An intergovernmental corrections entity consists of the entire combined territories of the counties establishing the entity. Notwithstanding any provision in ORS chapter 190 and subject to the provisions of this section, an intergovernmental corrections entity may issue general obligation bonds and assess, levy and collect taxes in support of the purposes of the entity. An intergovernmental corrections entity is not a district for purposes of ORS chapter 198 and is not subject to ORS chapter 451.

Â Â Â Â Â  (3) To carry out the purposes for which the entity was established and when authorized at an election properly called for that purpose, an intergovernmental corrections entity may borrow money and sell and dispose of general obligation bonds. Approval or denial of the proposition submitted to the electors of the intergovernmental corrections entity shall be by a majority of the electors voting in the election. The proposition submitted to the electors shall make provision for the assessment, levy and collection each year of taxes on the assessed value of all taxable property within the entity to be applied for the purposes of paying the principal and interest on the general obligation bonds. Outstanding bonds may never exceed in the aggregate two percent of the real market value of all taxable property within the entity.

Â Â Â Â Â  (4) The bonds shall be issued from time to time by the governing body of the entity on behalf of the entity as authorized by the electors of the entity. The bonds shall be issued in accordance with the applicable provisions of ORS chapter 287A.

Â Â Â Â Â  (5) An intergovernmental corrections entity may impose operating taxes by establishing a permanent rate limit under section 11 (3)(c), Article XI of the Oregon Constitution, and the laws adopted thereunder. An intergovernmental corrections entity may impose other ad valorem property taxes in the manner provided by law.

Â Â Â Â Â  (6) Local correctional facilities provided by or furnished to a county under this section shall be considered to be jail accommodations of the county for purposes of ORS 135.215, 137.140 and 137.330.

Â Â Â Â Â  (7) An intergovernmental corrections entity may exercise any of the powers granted by this section, any of the powers of an intergovernmental entity created under ORS 190.010, 190.020 and 190.085 and any powers necessary to effectuate the purposes for which the entity is formed. These powers include, but are not limited to, the authority to contract or make agreements with third parties, governmental and private, and the authority to expend, consistent with the purposes for which the entity is formed, any tax proceeds, general obligation bond proceeds and other revenues received by the entity. This section and the powers granted by it shall be construed liberally to effectuate its purposes. [1996 c.4 Â§9; 1997 c.541 Â§340; 2007 c.783 Â§73]

Â Â Â Â Â  Note: 190.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.310 [1967 c.165 Â§1; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.320 [1967 c.165 Â§2; 1969 c.80 Â§27; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.330 [1967 c.165 Â§3; 1969 c.80 Â§28; 1975 c.605 Â§13; repealed by 1993 c.389 Â§1]

Â Â Â Â Â  190.340 [1967 c.165 Â§4; 1969 c.80 Â§29; repealed by 1993 c.389 Â§1]

INTERSTATE COOPERATION

Â Â Â Â Â  190.410 Definitions for ORS 190.410 to 190.440. As used in ORS 190.410 to 190.440, Âpublic agencyÂ includes:

Â Â Â Â Â  (1) Any county, city, special district or other public corporation, commission, authority or entity organized and existing under laws of this state, or any other state, or under the city or county charter of any county or city of this or any other state;

Â Â Â Â Â  (2) Any agency of this state or any other state; and

Â Â Â Â Â  (3)
Oregon
Health and
Science
University
. [1969 c.390 Â§1; 1997 c.126 Â§1; 1999 c.291 Â§30]

Â Â Â Â Â  190.420 Authority of public agency to make agreements with public agencies in other states; contents of agreement; liability of public agency. (1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency in this state may be exercised and enjoyed jointly with any public agency in another state to the extent that the laws of the other state permit such joint exercise or enjoyment.

Â Â Â Â Â  (2) Public agencies in this state and in another state may enter into agreements with one another for joint or cooperative action. Such action must be recorded by ordinance, resolution or in other lawful manner by the governing bodies of the participating public agencies.

Â Â Â Â Â  (3) An agreement under subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement, and any other necessary and proper matters.

Â Â Â Â Â  (4) An agreement under subsection (2) of this section may not relieve any public agency of any obligation or responsibility imposed on it by law.

Â Â Â Â Â  (5) An agreement under subsection (2) of this section may require that a public agency in another state indemnify a public agency in this state against any tort claim or demand, whether groundless or otherwise, arising out of an alleged act or omission occurring in the performance of an action in the other state.

Â Â Â Â Â  (6) Notwithstanding subsection (4) of this section, a public agency in this state may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530. [1969 c.390 Â§2; 1999 c.948 Â§4; 2003 c.794 Â§210; 2007 c.376 Â§1]

Â Â Â Â Â  190.430 Attorney General to review agreements; exemptions. (1) Every agreement made by an agency of this state under ORS 190.112, 190.420 or 660.342 shall be submitted to the Attorney General before taking effect. The Attorney General shall determine whether the agreement is in proper form and compatible with the laws of this state. If the Attorney General determines that the agreement is in some instance improper, the Attorney General shall give written notice to the state agency concerning the specific respects in which the agreement fails to comply with law. The Attorney GeneralÂs failure to give notice within 30 days of submission of the agreement to the Attorney General constitutes approval of the agreement.

Â Â Â Â Â  (2) The Attorney General may exempt agreements, including classes of agreements and form agreements, from the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âagency of this stateÂ and Âstate agencyÂ mean any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [1969 c.390 Â§3; 1993 c.72 Â§1; 2001 c.68 Â§1; 2003 c.6 Â§4; 2003 c.149 Â§4; 2005 c.197 Â§1]

Â Â Â Â Â  190.440 Powers of public agency under agreement. Any public agency entering into an agreement under ORS 190.410 to 190.440 may expend funds and may sell, lease, give or otherwise supply the administrative board of other legal or administrative entity that operates the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish. [1969 c.390 Â§4]

Â Â Â Â Â  190.470 Council of State Governments declared a joint governmental agency. The Council of State Governments is a joint governmental agency of this state and of the other states which cooperate through it. [Formerly 189.100]

Â Â Â Â Â  190.472 Mutual interstate law enforcement assistance agreements. A full-time, fully compensated police officer commissioned by the State of Washington, Idaho or California or any full-time, fully compensated police officer commissioned by a unit of local government of the State of Washington, Idaho or California may exercise any authority that the officerÂs commission vests in the officer throughout the territorial bounds of Oregon if the officer is acting pursuant to a mutual law enforcement assistance agreement between a law enforcement agency of the neighboring state and a law enforcement agency of Oregon. [1997 c.855 Â§1]

Â Â Â Â Â  Note: 190.472 to 190.478 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.474 Reports by out-of-state police officers. When an officer exercises the authority granted by ORS 190.472, the officer shall submit, as soon as is practicable, a report concerning the incident to the law enforcement agency in
Oregon
having primary jurisdiction over the geographic area in which the incident occurred. The law enforcement agency to whom the report is submitted may establish a reporting procedure to be used in making a report under this section. [1997 c.855 Â§2]

Â Â Â Â Â  Note: See note under 190.472.

Â Â Â Â Â  190.476 Delegation of supervision of police officers; agency liability. (1) An officer exercising authority under ORS 190.472 is subject to the supervisory control of and limitations imposed by the commissioning agency. However, the commissioning agency may temporarily delegate supervision of the officer to another law enforcement agency.

Â Â Â Â Â  (2) Any liability or claim of liability that arises out of the exercise of authority under ORS 190.472 by an officer acting within the course and scope of the officerÂs duties under ORS 190.472 is the responsibility of the commissioning agency unless:

Â Â Â Â Â  (a) The officer acts under the direction and control of another agency; or

Â Â Â Â Â  (b) The liability or claim of liability is otherwise allocated under a written agreement between the commissioning agency and another agency.

Â Â Â Â Â  (3) All of the privileges and immunities from liability, exemption from laws, ordinances and rules, and all pension, relief, disability, workersÂ compensation insurance and other benefits that apply to the activities of officers when performing their duties within the territorial limits of their commissioning agencies apply to them and to their commissioning agencies to the same degree and extent while the officers exercise authority under ORS 190.472.

Â Â Â Â Â  (4) As used in this section, Âcommissioning agencyÂ means the agency for whom the officer is employed full-time and by whom the officer is compensated. [1997 c.855 Â§3]

Â Â Â Â Â  Note: See note under 190.472.

Â Â Â Â Â  190.478 Effect on federal officers. ORS 190.472 does not confer on federal officers, as defined in ORS 133.005, any additional powers. The powers of federal officers are limited to those powers conferred by other laws. [1997 c.855 Â§4]

Â Â Â Â Â  Note: See note under 190.472.

INTERNATIONAL COOPERATION

Â Â Â Â Â  190.480 Definition for ORS 190.480 to 190.490. As used in ORS 190.480 to 190.490, Âstate agencyÂ or ÂagencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury. [1991 c.137 Â§1]

Â Â Â Â Â  Note: 190.480 to 190.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 190 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  190.485 Authority of state agency to exercise authority jointly with nation or national agency of other than
United States
; contents of agreements. (1) Any power or powers, privileges or authority exercised or capable of exercise by a state agency in this state may be exercised and enjoyed jointly with a nation or a public agency in any nation other than the United States, to the extent that the laws of the United States and of the other nation do not prohibit such joint exercise or enjoyment.

Â Â Â Â Â  (2) A state agency may enter into an agreement with another nation or public agency of another nation for joint and cooperative action.

Â Â Â Â Â  (3) An agreement described in subsection (2) of this section must specify its duration, the organization, composition and nature of any separate legal or administrative entity created to exercise the functions agreed upon, the purpose of the agreement, the method of financing the joint or cooperative undertaking, the methods to be employed to terminate the agreement and other necessary and proper matters.

Â Â Â Â Â  (4) No agreement described in subsection (2) of this section shall relieve any state agency of any obligation or responsibility imposed upon it by the laws of this state or of the
United States
.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, a state agency may exclude from an agreement under subsection (2) of this section any clause or condition required by ORS 279B.220, 279B.225, 279B.230, 279B.235, 279B.270 or 279C.500 to 279C.530. [1991 c.137 Â§2; 1999 c.948 Â§5; 2003 c.794 Â§211]

Â Â Â Â Â  Note: See note under 190.480.

Â Â Â Â Â  190.490 Approval of agreement by Attorney General; filing of agreement; rules; exemptions. (1) Every agreement entered into under ORS 190.485 shall be submitted to the Attorney General before taking effect. The Attorney General shall determine whether the agreement is in proper form and compatible with the laws of this state. If the Attorney General determines that the agreement is improper in some respect, the Attorney General shall give written notice to the state agency concerning the specific respects in which the agreement fails to comply with law. Failure of the Attorney General to give such notice to the state agency within 30 days of submission of the agreement to the Attorney GeneralÂs office shall constitute approval of the agreement. The Attorney General may exempt certain agreements, classes of agreements or form agreements from the requirement that the agreement be approved by the Attorney General before taking effect.

Â Â Â Â Â  (2) The state agency shall file any agreement made under ORS 190.485 with the Oregon Department of Administrative Services within 30 days of the effective date of the agreement. The department may adopt rules necessary for the administration of this subsection.

Â Â Â Â Â  (3) This section does not apply to the Legislative Assembly, the courts and their officers and committees, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the Public Defense Services Commission. [1991 c.137 Â§3; 2003 c.449 Â§33]

Â Â Â Â Â  Note: See note under 190.480.

STATE CENSUS

Â Â Â Â Â  190.510 Definitions for ORS 190.510 to 190.610. As used in ORS 190.510 to 190.610, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Higher Education established under ORS 351.010.

Â Â Â Â Â  (2) ÂCityÂ means any incorporated city or town. [Formerly 221.845; 1965 c.207 Â§1]

Â Â Â Â Â  190.520 Annual estimate of population of cities and counties by State Board of Higher Education; actual count. (1) The State Board of Higher Education shall:

Â Â Â Â Â  (a) Annually estimate the population as of July 1 of each city and county within the state and no later than December 15 of each year prepare a certificate of population showing the boardÂs estimate of the population of each city and county within the state as of July 1. The boardÂs estimate may be based upon statistical or other pertinent data or upon an actual count. The certificate shall also indicate the results of any enumeration of cities or annexed areas made after July 1.

Â Â Â Â Â  (b) Annually estimate the number of persons between the ages of 4 and 20 who resided in each county as of October 25. The board shall certify such estimate to the Superintendent of Public Instruction and to the executive officer of the administrative office of each county, as defined in ORS 328.001, by January 1 of each year.

Â Â Â Â Â  (c) Upon an official request from a city, county, political subdivision, public corporation or state agency, cause to be conducted at the expense of the requesting party an actual count of the population of the area specified in the request and prepare a certificate of population based upon such count.

Â Â Â Â Â  (d) Upon the incorporation of a city, cause to be conducted at the expense of the city an actual count of the population of the city. The board shall prepare a certificate of population based upon such count. If the election of officers of the newly incorporated city is held 40 days or more before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter. If the election is held less than 40 days before the end of the calendar quarter, the certificate shall be prepared before the end of the calendar quarter next following the election.

Â Â Â Â Â  (2) All certificates prepared under this section shall be filed with the
Portland
State
University
Population
Research
Center
. [Formerly 221.850; 1963 c.312 Â§1; 1971 c.294 Â§11; 1993 c.98 Â§12; 2003 c.14 Â§89; 2007 c.71 Â§62]

Â Â Â Â Â  190.530 Revision of certificate; effect. Upon petition from a city, county, political subdivision, public corporation or state agency for reconsideration, or upon its own motion, the State Board of Higher Education may revise its determination of the population of a city, county or other area. Payment of funds to a city, county or other area under ORS 323.455, 366.785 to 366.820 or 471.810 shall be affected by a subsequent filing of a corrected certificate under this section in the manner provided by ORS 190.620. [Formerly 221.855; 1963 c.312 Â§2; 1971 c.222 Â§2]

Â Â Â Â Â  190.540 Effect of certificate of population; use in computing shares of state revenues. (1) The population shown in the certificate of population of the State Board of Higher Education filed pursuant to ORS 190.520 or 190.530 shall be the official population of the city, county or other area covered by the certificate until a later certificate covering such city, county or other area is filed by the board.

Â Â Â Â Â  (2) After a certificate of population is filed pursuant to ORS 190.520 or 190.530, the population of a city, county or other area as shown in the certificate shall be the official and exclusive basis for determining per capita allocation and payment of funds to such city, county or other area under ORS 366.785 to 366.820 and 471.810 until the filing by the board of a later certificate for such city, county or other area. [Formerly 221.860; 1961 c.259 Â§1; 1963 c.312 Â§3; 1967 c.577 Â§6]

Â Â Â Â Â  190.550 [Formerly 221.865; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.560 [Formerly 221.870; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.570 [Formerly 221.875; repealed by 1965 c.207 Â§7]

Â Â Â Â Â  190.580 Rules and regulations. The State Board of Higher Education may adopt such rules and regulations as it considers desirable and expedient in the conduct of its duties under ORS 190.510 to 190.610. [Formerly 221.880]

Â Â Â Â Â  190.590 Reporting information to board. Any state agency, or officer thereof, and any city, or department, officer or employee thereof, shall, upon request of the State Board of Higher Education, furnish such available information as may be required by the board in securing accurate data and information upon which to base its estimates. The board may prescribe the form for reporting such information. [Formerly 221.885]

Â Â Â Â Â  190.600 [Formerly 221.890; repealed by 1963 c.115 Â§2]

Â Â Â Â Â  190.610 Board to establish program at state institution of higher education. The State Board of Higher Education shall establish a program at one or more of the institutions under its control, designed to perform the duties imposed upon it by ORS 190.510 to 190.610. [1965 c.207 Â§6]

Â Â Â Â Â  190.620 Effect of corrected certificate on payments to cities or counties; adjustment of payments. (1) Whenever a corrected certificate of census is filed and the correction is such that payment of funds under ORS 323.455, 366.785 to 366.820 or 471.810 was more or less than the city, county or other area would have been entitled, the payment shall be corrected in the distribution of funds next following the erroneous distribution. In computing the corrected distribution, the amount due any city or county or other area under the corrected certificate shall be distributed first, and the amounts payable that would otherwise be distributed shall be adjusted accordingly.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall apply to all distributions made after December 31, 1970, if a corrected certificate has been filed prior to the distribution next following the erroneous distribution. If the corrected certificate is not filed before the distribution next following the erroneous distribution, no adjustments are required and the corrected certificate shall affect only those distributions made after the corrected certificate is filed. [1971 c.222 Â§1]

INTERGOVERNMENTAL ARBITRATION

Â Â Â Â Â  190.710 Definitions for ORS 190.710 to 190.800. As used in ORS 190.710 to 190.800:

Â Â Â Â Â  (1) ÂAssociationÂ means the American Arbitration Association.

Â Â Â Â Â  (2) ÂLocal governmentÂ means a city, county, special district or other public corporation, commission, authority or entity organized under state statute or city or county charter.

Â Â Â Â Â  (3) ÂState agencyÂ means any state board, commission, department or division. [1981 c.857 Â§1]

Â Â Â Â Â  190.720 Agreement to arbitrate; costs. (1) Disputes between a state agency or local government and another state agency or local government, including disputes relating to the title to real estate, may, if the parties agree, be submitted to the award of an arbitrator of the American Arbitration Association. The agreement may not be rescinded after the notice of intent to arbitrate has been mailed to the association.

Â Â Â Â Â  (2) Costs of arbitration shall be assessed to the parties as provided by the commercial arbitration rules of the association. [1981 c.857 Â§Â§2,12]

Â Â Â Â Â  190.730 Submission to regional office. The parties shall submit to the northwest regional office of the American Arbitration Association:

Â Â Â Â Â  (1) Duplicate copies of a notice of intention to arbitrate;

Â Â Â Â Â  (2) Duplicate copies of each partyÂs statement of the nature of the dispute, the amount of money involved, if any, and the remedy sought; and

Â Â Â Â Â  (3) The administrative fee required by the association. [1981 c.857 Â§3]

Â Â Â Â Â  190.740 Arbitration rules. Except as otherwise provided in ORS 190.710 to 190.800, an arbitration proceeding shall be conducted under the commercial arbitration rules of the American Arbitration Association as they existed on January 1, 1981. [1981 c.857 Â§4]

Â Â Â Â Â  190.750 Selection of arbitrators. (1) Arbitrator candidates shall be selected from a list of candidates provided by the American Arbitration Association.

Â Â Â Â Â  (2) The association shall make an initial screening for bias as may be appropriate and shall require a candidate for a particular case to complete a current personal disclosure statement under oath. In addition to other relevant information, the statement shall disclose the present residence and immediate prior residence of the candidate, any prior association with any of the parties and any personal acquaintance with counsel for the parties. If the statement reveals facts which suggest the possibility of bias, the association shall communicate those facts to the parties. The arbitrator shall then be appointed in accordance with the rules of the association. [1981 c.857 Â§5]

Â Â Â Â Â  190.760 Procedure during arbitration. (1) The arbitrator shall regulate the hearing in accordance with the rules of the American Arbitration Association except that:

Â Â Â Â Â  (a) The arbitrator shall take an oath of office.

Â Â Â Â Â  (b) Testimony shall be taken under oath.

Â Â Â Â Â  (c) After the first witness is sworn, an arbitrator may not be disqualified for bias.

Â Â Â Â Â  (2) The arbitrator may call a neutral expert on the arbitratorÂs own motion, which expert witness shall be subject to cross-examination by the parties. The cost of the expert witness is part of the cost of the proceeding. [1981 c.857 Â§6]

Â Â Â Â Â  190.770 Subpoena procedure. The arbitrator may, and shall, upon application by a party to the proceeding, issue a subpoena requiring a person to appear and be examined with reference to a matter within the scope of the proceeding, and to produce books, records or papers pertinent to the proceeding. In case of disobedience to the subpoena, the party requesting it may petition the circuit court of the county in which the witness resides or the circuit court of the county in which the inquiry is being held to require compliance with the subpoena. The circuit court, in case of refusal to obey a subpoena, may issue an order requiring the person to appear and to produce books, records and papers and give evidence on the matter in question. Failure to obey the order of the court may be punished by the court as contempt. [1981 c.857 Â§7]

Â Â Â Â Â  190.780 Depositions. On application of a party to the arbitration, the arbitrator may order the deposition of a witness to be taken for use as evidence and not for discovery if the witness cannot be compelled to attend the hearing or if exceptional circumstances exist making it desirable. [1981 c.857 Â§8]

Â Â Â Â Â  190.790 Relief; briefs; opinion; damages; filing of petition to confirm award. (1) The arbitrator may grant any relief deemed appropriate.

Â Â Â Â Â  (2) The arbitrator may order submission of written briefs within 30 days after the close of hearings. In addition to a brief, each party may summarize the evidence and propose an award.

Â Â Â Â Â  (3) The arbitrator shall issue a written opinion and award within 30 days after the close of the hearing or the receipt of briefs, if ordered.

Â Â Â Â Â  (4) Damages or other remedies shall be without limitation as to nature or amount unless otherwise provided by law.

Â Â Â Â Â  (5) A party may file a petition with a court for confirmation of the award as provided in ORS 36.700. If the dispute involves real property, the award must be filed in the county or counties in which the property is located. [1981 c.857 Â§Â§9, 10; 1985 c.496 Â§23; 2003 c.598 Â§35]

Â Â Â Â Â  190.800 Vacation, modification and correction of award. A party may petition a court for vacation, modification or correction of an arbitration award under ORS 190.790 in the manner provided by ORS 36.705 and 36.710. The court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710. [1981 c.857 Â§11; 2003 c.598 Â§36]

Â Â Â Â Â  190.900 [1985 c.595 Â§4; renumbered 658.630 in 1987]

_______________



Chapter 191

Chapter 191 Â
United States
Â Surveys

2007 EDITION

UNITED STATESÂ SURVEYS

MISCELLANEOUS MATTERS

191.010Â Â Â Â  Entry on land by persons acting for
United States

191.020Â Â Â Â  Tender of damages

191.030Â Â Â Â  Determination of damages

191.040Â Â Â Â  Costs

Â Â Â Â Â  191.010 Entry on land by persons acting for
United States
. Any person employed in the execution of any survey authorized by the Congress of the United States may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any work necessary to carry out the objects of existing laws, and may establish permanent station marks and erect the necessary signals and temporary observatories, doing no unnecessary injury thereby, having first paid or tendered to the owner thereof the compensation or damages as prescribed in ORS 191.020 and 191.030.

Â Â Â Â Â  191.020 Tender of damages. The person entering upon land as authorized by ORS 191.010 may tender to the injured party damages therefor.

Â Â Â Â Â  191.030 Determination of damages. If the parties interested cannot agree upon the amount to be paid for damages caused by an entry authorized by ORS 191.010, either of them may petition the county court in the county in which the land is situated. The court shall appoint a time for a hearing as soon as may be, order at least 14 daysÂ notice to be given to all parties interested, and with or without a view of the premises, as the court may determine, hear the parties and their witnesses and assess damages.

Â Â Â Â Â  191.040 Costs. (1) In case of appeal to the county court, if the damages finally assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the prevailing party shall recover costs.

Â Â Â Â Â  (2) The costs to be allowed in all such cases shall be the same as allowed according to the rules of the court.

Â Â Â Â Â  191.050 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  191.110 [1971 c.608 Â§1; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.120 [1971 c.608 Â§2; 1973 c.792 Â§5; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.130 [1971 c.608 Â§3; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.140 [1971 c.608 Â§4; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.150 [1971 c.608 Â§5; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.160 [1971 c.608 Â§6; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.170 [1971 c.608 Â§7; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.180 [1971 c.180 Â§8; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  191.990 [Repealed by 1971 c.743 Â§432]

_______________



Chapter 192

Chapter 192 Â Records; Public Reports and Meetings

2007 EDITION

RECORDS; REPORTS AND MEETINGS

MISCELLANEOUS MATTERS

PUBLIC RECORDS POLICY

192.001Â Â Â Â  Policy concerning public records

ARCHIVING OF PUBLIC RECORDS

192.005Â Â Â Â  Definitions for ORS 192.005 to 192.170

192.015Â Â Â Â  Secretary of State as public records administrator

192.040Â Â Â Â  Making, filing and recording records by photocopying

192.050Â Â Â Â  Copying records; evidentiary effect

192.060Â Â Â Â  Indexing and filing copied records

192.070Â Â Â Â  Duplicate rolls of microfilm required; delivery to State Archivist

192.072Â Â Â Â  State Archivist performing microfilm services for public body

192.105Â Â Â Â  State Archivist authorization for state officials to dispose of records; legislative records excepted; local government policy on disposing of public records; limitations; records officer; standards for
State
Records
Center

192.130Â Â Â Â  Disposition of valueless records in custody of State Archivist; notice prior to disposition

192.170Â Â Â Â  Disposition of materials without authorization

192.190Â Â Â Â  Consular corps credentials as public records; duties of Secretary of State; fees

PUBLIC REPORTS

(Standardized Form)

192.210Â Â Â Â  Definitions for ORS 192.210 and 192.220

192.220          Standardized report forms; exemptions

(Policy; Compliance)

192.230Â Â Â Â  Definitions for ORS 192.235 to 192.245

192.235Â Â Â Â  Policy for ORS 192.230 to 192.250

192.240Â Â Â Â  Duties of state agency issuing report

192.243Â Â Â Â  Availability of report on Internet; rules

192.245Â Â Â Â  Form of report to legislature

192.250Â Â Â Â  Director of Oregon Department of Administrative Services to report to legislature on ORS 192.230 to 192.250

(Distribution)

192.270Â Â Â Â  Definitions for ORS 192.270 and 192.275

192.275Â Â Â Â  Notice when report required; content; effect

RECORDS AND REPORTS IN ENGLISH

192.310          Records and reports required by law to be in English

INSPECTION OF PUBLIC RECORDS

192.410Â Â Â Â  Definitions for ORS 192.410 to 192.505

192.420Â Â Â Â  Right to inspect public records; notice to public body attorney

192.423Â Â Â Â  Condensation of public record subject to disclosure; petition to review denial of right to inspect public record; adequacy of condensation

192.430Â Â Â Â  Functions of custodian of public records; rules

192.440Â Â Â Â  Copies or inspection of public records; written response by public body; fees; waiver or reduction; procedure for records requests

192.445Â Â Â Â  Nondisclosure on request of home address, home telephone number and electronic mail address; rules of procedure; duration of effect of request; liability; when not applicable

192.447Â Â Â Â  Nondisclosure of public employee identification badge or card

192.450Â Â Â Â  Petition to review denial of right to inspect state public record; appeal from decision of Attorney General denying inspection; records of health professional regulatory boards

192.460Â Â Â Â  Procedure to review denial of right to inspect other public records; effect of disclosure

192.465Â Â Â Â  Effect of failure of Attorney General, district attorney or public official to take timely action on inspection petition

192.470Â Â Â Â  Petition form; procedure when petition received

192.480Â Â Â Â  Procedure to review denial by elected official of right to inspect public records

192.490Â Â Â Â  Court authority in reviewing action denying right to inspect public records; docketing; costs and attorney fees

192.493Â Â Â Â  Health services costs

192.495Â Â Â Â  Inspection of records more than 25 years old

192.496Â Â Â Â  Medical records; sealed records; records of individual in custody or under supervision; student records

192.501Â Â Â Â  Public records conditionally exempt from disclosure

192.502Â Â Â Â  Other public records exempt from disclosure

192.505          Exempt and nonexempt public record to be separated

RECORDS OF INDIVIDUAL WITH DISABILITY OR MENTAL ILLNESS

192.515Â Â Â Â  Definitions for ORS 192.515 and 192.517

192.517Â Â Â Â  Access to records of individual with disability or individual with mental illness

PROTECTED HEALTH INFORMATION

192.518Â Â Â Â  Policy for protected health information

192.519Â Â Â Â  Definitions for ORS 192.518 to 192.529

192.520Â Â Â Â  Health care provider and state health plan authority

192.521Â Â Â Â  Health care provider and state health plan charges

192.522Â Â Â Â  Authorization form

192.523Â Â Â Â  Confidentiality; use and disclosure

192.524Â Â Â Â  No right of action

192.526Â Â Â Â  Personal representative of deceased individual

192.527Â Â Â Â  Allowed disclosure of protected health information by state health plan or prepaid managed care health services organization

192.528Â Â Â Â  Notice to individual of information that may be disclosed under ORS 192.527

192.529Â Â Â Â  Allowed retention or disclosure of genetic information

GENETIC PRIVACY

192.531Â Â Â Â  Definitions for ORS 192.531 to 192.549

192.533Â Â Â Â  Legislative findings; purposes

192.535Â Â Â Â  Informed consent for obtaining genetic information

192.537Â Â Â Â  IndividualÂs rights in genetic information; retention of information; destruction of information

192.538Â Â Â Â  Notice by health care provider regarding anonymous or coded research

192.539Â Â Â Â  Disclosure of genetic information; exceptions

192.540Â Â Â Â  Use of deceased individualÂs DNA sample or genetic information for research

192.541Â Â Â Â  Private right of action; remedies; affirmative defense; attorney fees

192.543Â Â Â Â  Criminal penalty

192.545Â Â Â Â  Enforcement; Attorney General or district attorney; intervention

192.547Â Â Â Â  Department of Human Services rules; procedures

192.549Â Â Â Â  Advisory Committee on Genetic Privacy and Research

PRIVATE FINANCIAL RECORDS

192.550Â Â Â Â  Definitions for ORS 192.550 to 192.595

192.555Â Â Â Â  Disclosure of financial records prohibited; exceptions

192.557Â Â Â Â  Disclosure to Department of Human Services; procedure; limitations

192.559Â Â Â Â  Disclosure to state court; procedure; limitations

192.560Â Â Â Â  Authorization by customer for disclosure

192.565Â Â Â Â  Disclosure under summons or subpoena; procedure

192.570Â Â Â Â  Disclosure under search warrant

192.575Â Â Â Â  Liability of financial institution for disclosure

192.580Â Â Â Â  Time for compliance; reimbursement; exceptions

192.585Â Â Â Â  Procedure for disclosure to law enforcement agency

192.587Â Â Â Â  Charges for participation in attorney trust account overdraft notification program

192.590Â Â Â Â  Civil liability for violation of ORS 192.550 to 192.595; attorney fees; status of evidence obtained in violation

192.595Â Â Â Â  Severability

PUBLIC MEETINGS

192.610Â Â Â Â  Definitions for ORS 192.610 to 192.690

192.620Â Â Â Â  Policy

192.630Â Â Â Â  Meetings of governing body to be open to public; location of meetings; accommodation for person with disability; interpreters

192.640Â Â Â Â  Public notice required; special notice for executive sessions, special or emergency meetings

192.650Â Â Â Â  Recording or written minutes required; content; fees

192.660Â Â Â Â  Executive sessions permitted on certain matters; procedures; news media representativesÂ attendance; limits

192.670Â Â Â Â  Meetings by means of telephonic or electronic communication

192.680Â Â Â Â  Enforcement of ORS 192.610 to 192.690; effect of violation on validity of decision of governing body; liability of members

192.685Â Â Â Â  Additional enforcement of alleged violations of ORS 192.660

192.690Â Â Â Â  Exceptions to ORS 192.610 to 192.690

192.695Â Â Â Â  Prima facie evidence of violation required of plaintiff

192.710          Smoking in public meetings prohibited

FINANCIAL INSTITUTION RECORD DISCLOSURES

192.800Â Â Â Â  Definitions for ORS 192.800 to 192.810

192.805Â Â Â Â  Reimbursement required prior to disclosure; charges

192.810Â Â Â Â  Applicability of ORS 192.805

ADDRESS CONFIDENTIALITY PROGRAM

192.820Â Â Â Â  Definitions for ORS 192.820 to 192.868

192.822Â Â Â Â  Address Confidentiality Program; substitute addresses

192.826Â Â Â Â  Application for participation in program; certification of participation; authorization card; rules

192.828Â Â Â Â  Prohibitions; civil penalty

192.832Â Â Â Â  Notice of change in name, address or telephone number

192.834Â Â Â Â  Cancellation of certification

192.836Â Â Â Â  Use of substitute address; waiver of requirement

192.842Â Â Â Â  Use of actual or substitute address in specified circumstances

192.844Â Â Â Â  Prohibition on disclosure of actual address or telephone number by public body

192.846Â Â Â Â  Records of Department of Transportation; substitute address

192.848Â Â Â Â  When Attorney General may disclose actual address or telephone number

192.852Â Â Â Â  Prohibition on obtaining actual address or telephone number; prohibition on disclosure by employee of public body

192.854Â Â Â Â  Application assistants; application assistance not legal advice

192.856Â Â Â Â  Additional response time for notice or other paper

192.858Â Â Â Â  Disclosures to participants

192.860Â Â Â Â  Rules

192.865Â Â Â Â  Criminal penalty

192.868Â Â Â Â  Grants, donations and gifts

PENALTIES

192.990Â Â Â Â  Penalties

PUBLIC RECORDS POLICY

Â Â Â Â Â  192.001 Policy concerning public records. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The records of the state and its political subdivisions are so interrelated and interdependent, that the decision as to what records are retained or destroyed is a matter of statewide public policy.

Â Â Â Â Â  (b) The interest and concern of citizens in public records recognizes no jurisdictional boundaries, and extends to such records wherever they may be found in
Oregon
.

Â Â Â Â Â  (c) As local programs become increasingly intergovernmental, the state and its political subdivisions have a responsibility to insure orderly retention and destruction of all public records, whether current or noncurrent, and to insure the preservation of public records of value for administrative, legal and research purposes.

Â Â Â Â Â  (2) The purpose of ORS 192.005 to 192.170 and 357.805 to 357.895 is to provide direction for the retention or destruction of public records in Oregon in order to assure the retention of records essential to meet the needs of the Legislative Assembly, the state, its political subdivisions and its citizens, in so far as the records affect the administration of government, legal rights and responsibilities, and the accumulation of information of value for research purposes of all kinds, and in order to assure the prompt destruction of records without continuing value. All records not included in types described in this subsection shall be destroyed in accordance with the rules adopted by the Secretary of State. [1973 c.439 Â§1; 1991 c.671 Â§3]

ARCHIVING OF PUBLIC RECORDS

Â Â Â Â Â  192.005 Definitions for ORS 192.005 to 192.170. As used in ORS 192.005 to 192.170, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArchivistÂ means the State Archivist.

Â Â Â Â Â  (2) ÂPhotocopyÂ includes a photograph, microphotograph and any other reproduction on paper or film in any scale.

Â Â Â Â Â  (3) ÂPhotocopyingÂ means the process of reproducing, in the form of a photocopy, a public record or writing.

Â Â Â Â Â  (4) ÂPolitical subdivisionÂ means a city, county, district or any other municipal or public corporation in this state.

Â Â Â Â Â  (5) ÂPublic recordÂ includes, but is not limited to, a document, book, paper, photograph, file, sound recording or machine readable electronic record, regardless of physical form or characteristics, made, received, filed or recorded in pursuance of law or in connection with the transaction of public business, whether or not confidential or restricted in use. ÂPublic recordÂ does not include:

Â Â Â Â Â  (a) Records of the Legislative Assembly, its committees, officers and employees.

Â Â Â Â Â  (b) Library and museum materials made or acquired and preserved solely for reference or exhibition purposes.

Â Â Â Â Â  (c) Records or information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905.

Â Â Â Â Â  (d) Extra copies of a document, preserved only for convenience of reference.

Â Â Â Â Â  (e) A stock of publications.

Â Â Â Â Â  (f) Messages on voice mail or on other telephone message storage and retrieval systems.

Â Â Â Â Â  (6) ÂState agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state. However, Âstate agencyÂ does not include the Legislative Assembly or its committees, officers and employees. [1961 c.160 Â§2; 1965 c.302 Â§1; 1983 c.620 Â§11; 1989 c.16 Â§1; 1999 c.55 Â§1; 1999 c.140 Â§1]

Â Â Â Â Â  192.010 [Repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.015 Secretary of State as public records administrator. The Secretary of State is the public records administrator of this state, and it is the responsibility of the secretary to obtain and maintain uniformity in the application, operation and interpretation of the public records laws. [1973 c.439 Â§2]

Â Â Â Â Â  192.020 [Repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.030 [Amended by 1961 c.160 Â§4; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  192.040 Making, filing and recording records by photocopying. A state agency or political subdivision making public records or receiving and filing or recording public records, may do such making or receiving and filing or recording by means of photocopying. Such photocopying shall, except for records which are treated as confidential pursuant to law, be made, assembled and indexed, in lieu of any other method provided by law, in such manner as the governing body of the state agency or political subdivision considers appropriate. [Amended by 1961 c.160 Â§5]

Â Â Â Â Â  192.050 Copying records; evidentiary effect. A state agency or political subdivision may, with the approval of the proper budgetary authority, cause any public records in its official custody to be photocopied or captured by digital imaging system as in the case of original filings or recordings or recorded by means of analog or digital audio and video tape technology. Each photocopy, digital image and analog or digital audio and video tape shall be made in accordance with the appropriate standard as determined by the State Archivist. Every such reproduction shall be deemed an original; and a transcript, exemplification or certified copy of any such reproduction shall be deemed a transcript, exemplification or certified copy, as the case may be, of the original. [Amended by 1961 c.160 Â§6; 1991 c.671 Â§4]

Â Â Â Â Â  192.060 Indexing and filing copied records. All photocopies, digital images and analog or digital audio and video tapes made under ORS 192.040 and 192.050 shall be properly indexed and placed in conveniently accessible files. Each roll of microfilm shall be deemed a book or volume and shall be designated and numbered and provision shall be made for preserving, examining and using the same. [Amended by 1961 c.160 Â§7; 1991 c.671 Â§5]

Â Â Â Â Â  192.070 Duplicate rolls of microfilm required; delivery to State Archivist. A duplicate of every roll of microfilm of documents recorded pursuant to law and the indexes therefor shall be made and kept safely. The State Archivist upon request may, pursuant to ORS 357.865, accept for safekeeping the duplicate microfilm. [Amended by 1961 c.160 Â§8]

Â Â Â Â Â  192.072 State Archivist performing microfilm services for public body. Upon the request of a public body as defined by ORS 174.109, the State Archivist may perform microfilm services for the public body. The public body shall pay the cost of rendering the microfilm services to the State Archivist. The State Archivist shall deposit moneys received under this section with the State Treasurer, who shall give a receipt for the moneys. All moneys deposited under this section are continuously appropriated for the payment of expenses incurred by the Secretary of State in the administration of the office of the State Archivist. [1955 c.87 Â§1; 1961 c.172 Â§3; 1973 c.439 Â§8; 2003 c.803 Â§3]

Â Â Â Â Â  192.074 [1955 c.87 Â§2; repealed by 1961 c.172 Â§7]

Â Â Â Â Â  192.076 [1955 c.87 Â§3; repealed by 1961 c.172 Â§7]

Â Â Â Â Â  192.080 [Amended by 1961 c.160 Â§9; repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.090 [Repealed by 1961 c.160 Â§24]

Â Â Â Â Â  192.100 [Repealed by 1961 c.160 Â§24]

Â Â Â Â Â  192.105 State Archivist authorization for state officials to dispose of records; legislative records excepted; local government policy on disposing of public records; limitations; records officer; standards for State Records Center. (1) Except as otherwise provided by law, the State Archivist may grant to public officials of the state or any political subdivision specific or continuing authorization for the retention or disposition of public records that are in their custody, after the records have been in existence for a specified period of time. In granting such authorization, the State Archivist shall consider the value of the public records for legal, administrative or research purposes and shall establish rules for procedure for the retention or disposition of the public records.

Â Â Â Â Â  (2)(a) The State Archivist shall provide instructions and forms for obtaining authorization. Upon receipt of an authorization or upon the effective date of the applicable rule, a state official who has public records in custody shall destroy or otherwise dispose of those records that are older than the specified period of retention established by the authorization or rule. An official of a local government may destroy such records if such destruction is consistent with the policy of the local government. No record of accounts or financial affairs subject to audit shall be destroyed until released for destruction by the responsible auditor or representative of the auditor. If federal funds are involved, records retention requirements of the United States Government must be observed. Each state agency and political subdivision shall designate a records officer to coordinate its records management program and to serve as liaison with the State Archivist. The county records officers for the purposes of ORS 192.001, 192.050, 192.060, 192.105, 192.130, 357.825, 357.835 and 357.875 shall be those officers identified in ORS 205.110. The State Archivist shall require periodic reports from records officers about records management programs. The State Archivist may require state agency records designated as inactive by the State Archivist to be transferred to the
State
Records
Center
, pending the availability of space.

Â Â Â Â Â  (b) The State Archivist shall determine which parts of a public record are acceptable for admission to the
State
Records
Center
and may require the state agency or governing body to cause the unacceptable part to be removed before the record is submitted to the
State
Records
Center
.

Â Â Â Â Â  (3) Authorizations granted prior to January 1, 1978, by any state agency, the State Archivist, or any board of county commissioners, to state agencies, schools, school districts, soil and water conservation districts, or county officials and offices shall remain in effect until they are adopted or amended by the State Archivist.

Â Â Â Â Â  (4) This section does not apply to legislative records, as defined in ORS 171.410. [1953 c.244 Â§1; 1961 c.160 Â§10; subsection (3) enacted as 1961 c.150 Â§5; 1971 c.508 Â§1; 1977 c.146 Â§1; 1991 c.671 Â§6; 1993 c.660 Â§1; 1999 c.59 Â§43; 2003 c.255 Â§1; 2003 c.803 Â§10]

Â Â Â Â Â  192.110 [Amended by 1961 c.160 Â§11; repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.120 [Repealed by 1971 c.508 Â§4]

Â Â Â Â Â  192.130 Disposition of valueless records in custody of State Archivist; notice prior to disposition. If the State Archivist determines that any public records of a state agency or political subdivision in the official custody of the State Archivist prove to have insufficient administrative, legal or research value to warrant permanent preservation, the State Archivist shall submit a statement or summary thereof to the records officer of the state agency or political subdivision, or successor agency or body, certifying the type and nature thereof and giving prior notification of the destruction. [Amended by 1961 c.160 Â§12; 1971 c.508 Â§2; 1991 c.671 Â§7]

Â Â Â Â Â  192.140 [Amended by 1961 c.160 Â§13; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.150 [Amended by 1961 c.160 Â§14; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.160 [Amended by 1961 c.160 Â§15; repealed by 1977 c.146 Â§2]

Â Â Â Â Â  192.170 Disposition of materials without authorization. The destruction or other disposal of the following materials do not require specific authorization:

Â Â Â Â Â  (1) Inquiries and requests from the public and answers thereto not required by law to be preserved or not required as evidence of a public or private legal right or liability.

Â Â Â Â Â  (2) Public records which are duplicates by reason of their having been photocopied.

Â Â Â Â Â  (3) Letters of transmittal and acknowledgment, advertising, announcements and correspondence or notes pertaining to reservations of accommodations or scheduling of personal visits or appearances. [Amended by 1961 c.160 Â§16; 1971 c.508 Â§3]

Â Â Â Â Â  192.190 Consular corps credentials as public records; duties of Secretary of State; fees. (1) Subject to such rules as the Secretary of State may adopt, the secretary may accept and file as a public record the credentials of a member of the consular corps if that memberÂs jurisdiction includes the State of
Oregon
.

Â Â Â Â Â  (2) The Secretary of State may certify as to the official character and the genuineness of the signature of a member of the consular corps whose credentials have been accepted and filed under subsection (1) of this section.

Â Â Â Â Â  (3) Fees for the filing of credentials and the issuance of certificates under this section shall be established by the Secretary of State pursuant to ORS 177.130. [1983 c.232 Â§1]

PUBLIC REPORTS

(Standardized Form)

Â Â Â Â Â  192.210 Definitions for ORS 192.210 and 192.220. As used in ORS 192.210 and 192.220, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂIssuing agencyÂ means:

Â Â Â Â Â  (a) Every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid from public funds and includes the Legislative Assembly, the officers and committees thereof, and the courts and the officers and committees thereof; or

Â Â Â Â Â  (b) Any county, special district, school district or public or quasi-public corporation.

Â Â Â Â Â  (2) ÂPrintingÂ includes any form of reproducing written material.

Â Â Â Â Â  (3) ÂReportÂ means any report or other publication of an issuing agency that is required by law to be submitted to the public or to a receiving agency.

Â Â Â Â Â  (4) ÂReceiving agencyÂ means any state officer or state board, commission, department, institution or agency or branch of government that is required by law to receive any report from an issuing agency. If the branch of government is the Legislative Assembly, the receiving agency is the Legislative Administration Committee and if the branch is the judicial branch, the receiving agency is the Supreme Court. [1969 c.456 Â§1; 1971 c.638 Â§11]

Â Â Â Â Â  192.220 Standardized report forms; exemptions. (1) Except where form and frequency of reports are specified by law, every receiving agency shall prescribe by rule standardized forms for all reports and shall fix the frequency with which reports shall be submitted.

Â Â Â Â Â  (2) Receiving agencies in the executive or administrative branch of government shall consult with the Oregon Department of Administrative Services in preparing rules under this section.

Â Â Â Â Â  (3) With the consent of the Governor, a receiving agency in the executive or administrative branch may exempt any issuing agency from the requirements imposed under subsection (1) of this section. The Legislative Administration Committee may exempt any issuing agency from such requirements for any report required to be submitted to the Legislative Assembly. The Supreme Court may exempt any issuing agency from such requirements for any report required to be submitted to the courts. [1969 c.456 Â§2; 1971 c.638 Â§12]

(Policy; Compliance)

Â Â Â Â Â  192.230 Definitions for ORS 192.235 to 192.245. As used in ORS 192.235 to 192.245:

Â Â Â Â Â  (1) ÂReportÂ means informational matter that is published as an individual document at state expense or as required by law. ÂReportÂ does not include documents prepared strictly for agency administrative or operational purposes.

Â Â Â Â Â  (2) ÂState agencyÂ has the meaning given that term in ORS 192.410. [1991 c.842 Â§1; 2001 c.153 Â§1]

Â Â Â Â Â  Note: 192.230 to 192.250 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.235 Policy for ORS 192.230 to 192.250. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Many state agency reports are published for reasons that are historical and no longer based on the publicÂs need to be informed.

Â Â Â Â Â  (b) The format of many state agency reports is not economical or well suited to providing needed information in easily understandable form.

Â Â Â Â Â  (c) State agency reports containing information that is useful but not to the general public should be placed on a self-supporting schedule.

Â Â Â Â Â  (2) It is the policy of the Legislative Assembly to encourage state agencies to inform the public, the Legislative Assembly and the Governor of matters of public interest and concern. It is further the policy of this state to guarantee to its citizens the right to know about the activities of their government, to benefit from the information developed by state agencies at public expense and to enjoy equal access to the information services of state agencies. It is further state policy to encourage agencies to consider whether needed information is most effectively and economically presented by means of printed reports. [1991 c.842 Â§2]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.240 Duties of state agency issuing report. To comply with the state policy relating to reports outlined in ORS 192.235, a state agency shall do the following:

Â Â Â Â Â  (1) Use electronic communications whenever the agency determines that such use reduces cost and still provides public access to information.

Â Â Â Â Â  (2) Whenever possible, use standard 8-1/2-by-11-inch paper printed on both sides of the sheet and use recycled paper, as defined in ORS 279A.010 and rules adopted pursuant thereto.

Â Â Â Â Â  (3) Insure that public documents are furnished to the State Librarian, as required in ORS 357.090. [1991 c.842 Â§3; 1995 c.69 Â§10; 2003 c.794 Â§212]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.243 Availability of report on Internet; rules. (1) In accordance with rules adopted by the Oregon Department of Administrative Services and to reduce the amount of paper used by state agencies, by June 30, 2005, each state agency shall make available on the Internet any report that the state agency is required by law to publish. If a statute or rule requires a state agency to issue a printed report, that requirement is satisfied if the state agency makes the report available on the Internet. A state agency may issue printed copies of a report upon request.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall adopt rules in accordance with subsection (1) of this section requiring each state agency to make available on the Internet any report that the state agency is required by law to publish.

Â Â Â Â Â  (3) This section may not be construed to require the disclosure of a public record that is exempt from disclosure under ORS 192.410 to 192.505 or other law. [2001 c.153 Â§3]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.245 Form of report to legislature. Whenever a law of this state requires a written report be submitted to the Legislative Assembly, the requirement shall be met by distribution of an executive summary of no more than two pages sent to every member of the Legislative Assembly and one copy of the report to the office of the Speaker of the House of Representatives, one copy to the office of the President of the Senate and five copies to the Legislative Administration Committee. This requirement does not preclude providing a copy of any report to a specific legislative committee if required by law. [1991 c.842 Â§4]

Â Â Â Â Â  Note: See note under 192.230.

Â Â Â Â Â  192.250 Director of
Oregon
Department of Administrative Services to report to legislature on ORS 192.230 to 192.250. The Director of the Oregon Department of Administrative Services shall report to the Legislative Assembly by appearing at least once during each biennium before the appropriate interim committees designated by the Speaker of the House of Representatives and the President of the Senate. The director shall testify as to the effectiveness of ORS 171.206, 192.230 to 192.250 and 292.956, including any cost savings realized or projected and any recommendations for further legislative action. [1991 c.842 Â§5; 2003 c.803 Â§4]

Â Â Â Â Â  Note: See note under 192.230.

(Distribution)

Â Â Â Â Â  192.270 Definitions for ORS 192.270 and 192.275. As used in ORS 192.270 and 192.275:

Â Â Â Â Â  (1) ÂPublicÂ does not include any state officer or board, commission, committee, department, institution, branch or agency of state government to which a report is specifically required by law to be submitted but does include any such to which a copy is sent for general informational purposes or as a courtesy.

Â Â Â Â Â  (2) ÂReportÂ means informational matter published as a report or other document by a state agency but does not include an order as defined in ORS 183.310.

Â Â Â Â Â  (3) ÂState agencyÂ means any state officer or board, commission, department, institution or agency of the executive, administrative or legislative branches of state government. [1993 c.181 Â§1]

Â Â Â Â Â  Note: 192.270 and 192.275 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.275 Notice when report required; content; effect. Notwithstanding ORS 192.230 to 192.245, if any state or federal law requires a state agency to send, mail or submit a report to the public, the state agency may meet this requirement by mailing notice of the report to the public. The notice shall state that if the recipient returns an attached or enclosed postcard to the state agency, the state agency will supply a copy of the report. The postcard may contain a checkoff to indicate whether the person wants to continue receiving a copy of complete reports. [1993 c.181 Â§2]

Â Â Â Â Â  Note: See note under 192.270.

RECORDS AND REPORTS IN ENGLISH

Â Â Â Â Â  192.310 Records and reports required by law to be in English. (1) With the exception of physiciansÂ prescriptions, all records, reports and proceedings required to be kept by law shall be in the English language or in a machine language capable of being converted to the English language by a data processing device or computer.

Â Â Â Â Â  (2) Violation of this section is a Class C misdemeanor. [1971 c.743 Â§294]

INSPECTION OF PUBLIC RECORDS

Â Â Â Â Â  192.410 Definitions for ORS 192.410 to 192.505. As used in ORS 192.410 to 192.505:

Â Â Â Â Â  (1) ÂCustodianÂ means:

Â Â Â Â Â  (a) The person described in ORS 7.110 for purposes of court records; or

Â Â Â Â Â  (b) A public body mandated, directly or indirectly, to create, maintain, care for or control a public record. ÂCustodianÂ does not include a public body that has custody of a public record as an agent of another public body that is the custodian unless the public record is not otherwise available.

Â Â Â Â Â  (2) ÂPersonÂ includes any natural person, corporation, partnership, firm, association or member or committee of the Legislative Assembly.

Â Â Â Â Â  (3) ÂPublic bodyÂ includes every state officer, agency, department, division, bureau, board and commission; every county and city governing body, school district, special district, municipal corporation, and any board, department, commission, council, or agency thereof; and any other public agency of this state.

Â Â Â Â Â  (4)(a) ÂPublic recordÂ includes any writing that contains information relating to the conduct of the publicÂs business, including but not limited to court records, mortgages, and deed records, prepared, owned, used or retained by a public body regardless of physical form or characteristics.

Â Â Â Â Â  (b) ÂPublic recordÂ does not include any writing that does not relate to the conduct of the publicÂs business and that is contained on a privately owned computer.

Â Â Â Â Â  (5) ÂState agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state but does not include the Legislative Assembly or its members, committees, officers or employees insofar as they are exempt under section 9, Article IV of the Oregon Constitution.

Â Â Â Â Â  (6) ÂWritingÂ means handwriting, typewriting, printing, photographing and every means of recording, including letters, words, pictures, sounds, or symbols, or combination thereof, and all papers, maps, files, facsimiles or electronic recordings. [1973 c.794 Â§2; 1989 c.377 Â§1; 1993 c.787 Â§4; 2001 c.237 Â§1; 2005 c.659 Â§4]

Â Â Â Â Â  192.420 Right to inspect public records; notice to public body attorney. (1) Every person has a right to inspect any public record of a public body in this state, except as otherwise expressly provided by ORS 192.501 to 192.505.

Â Â Â Â Â  (2)(a) If a person who is a party to a civil judicial proceeding to which a public body is a party, or who has filed a notice under ORS 30.275 (5)(a), asks to inspect or to receive a copy of a public record that the person knows relates to the proceeding or notice, the person must submit the request in writing to the custodian and, at the same time, to the attorney for the public body.

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) The attorney for a state agency is the Attorney General in
Salem
.

Â Â Â Â Â  (B) ÂPersonÂ includes a representative or agent of the person. [1973 c.794 Â§3; 1999 c.574 Â§1; 2003 c.403 Â§1]

Â Â Â Â Â  192.423 Condensation of public record subject to disclosure; petition to review denial of right to inspect public record; adequacy of condensation. (1) When a public record is subject to disclosure under ORS 192.502 (9)(b), in lieu of making the public record available for inspection by providing a copy of the record, the public body may prepare and release a condensation from the record of the significant facts that are not otherwise exempt from disclosure under ORS 192.410 to 192.505. The release of the condensation does not waive any privilege under ORS 40.225 to 40.295.

Â Â Â Â Â  (2) The person seeking to inspect or receive a copy of any public record for which a condensation of facts has been provided under this section may petition for review of the denial to inspect or receive a copy of the records under ORS 192.410 to 192.505. In such a review, the Attorney General, district attorney or court shall, in addition to reviewing the records to which access was denied, compare those records to the condensation to determine whether the condensation adequately describes the significant facts contained in the records. [2007 c.513 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 513, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. Section 2 of this 2007 Act [192.423] and the amendments to ORS 40.225, 192.460 and 192.502 by sections 3 to 5 of this 2007 Act apply to public records created on or after the effective date of this 2007 Act [June 20, 2007]. [2007 c.513 Â§6]

Â Â Â Â Â  Note: 192.423 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.430 Functions of custodian of public records; rules. (1) The custodian of any public records, including public records maintained in machine readable or electronic form, unless otherwise expressly provided by statute, shall furnish proper and reasonable opportunities for inspection and examination of the records in the office of the custodian and reasonable facilities for making memoranda or abstracts therefrom, during the usual business hours, to all persons having occasion to make examination of them. If the public record is maintained in machine readable or electronic form, the custodian shall furnish proper and reasonable opportunity to assure access.

Â Â Â Â Â  (2) The custodian of the records may adopt reasonable rules necessary for the protection of the records and to prevent interference with the regular discharge of duties of the custodian. [1973 c.794 Â§4; 1989 c.546 Â§1]

Â Â Â Â Â  192.440 Copies or inspection of public records; written response by public body; fees; waiver or reduction; procedure for records requests. (1) The custodian of any public record that a person has a right to inspect shall give the person, upon request:

Â Â Â Â Â  (a) A copy of the public record if the public record is of a nature permitting copying; or

Â Â Â Â Â  (b) A reasonable opportunity to inspect or copy the public record.

Â Â Â Â Â  (2) If a person makes a written request to inspect a public record or to receive a copy of a public record, the public body receiving the request shall respond as soon as practicable and without unreasonable delay. The public body may request additional information or clarification from the requester for the purpose of expediting the public bodyÂs response to the request. The response of the public body must acknowledge receipt of the request and must include one of the following:

Â Â Â Â Â  (a) A statement that the public body does not possess, or is not the custodian of, the public record.

Â Â Â Â Â  (b) Copies of all requested public records for which the public body does not claim an exemption from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (c) A statement that the public body is the custodian of at least some of the requested public records, an estimate of the time the public body requires before the public records may be inspected or copies of the records will be provided and an estimate of the fees that the requester must pay under subsection (4) of this section as a condition of receiving the public records.

Â Â Â Â Â  (d) A statement that the public body is the custodian of at least some of the requested public records and that an estimate of the time and fees for disclosure of the public records will be provided by the public body within a reasonable time.

Â Â Â Â Â  (e) A statement that the public body is uncertain whether the public body possesses the public record and that the public body will search for the record and make an appropriate response as soon as practicable.

Â Â Â Â Â  (f) A statement that state or federal law prohibits the public body from acknowledging whether the record exists or that acknowledging whether the record exists would result in the loss of federal benefits or other sanction. A statement under this paragraph must include a citation to the state or federal law relied upon by the public body.

Â Â Â Â Â  (3) If the public record is maintained in a machine readable or electronic form, the custodian shall provide a copy of the public record in the form requested, if available. If the public record is not available in the form requested, the custodian shall make the public record available in the form in which the custodian maintains the public record.

Â Â Â Â Â  (4)(a) The public body may establish fees reasonably calculated to reimburse the public body for the public bodyÂs actual cost of making public records available, including costs for summarizing, compiling or tailoring the public records, either in organization or media, to meet the personÂs request.

Â Â Â Â Â  (b) The public body may include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in reviewing the public records, redacting material from the public records or segregating the public records into exempt and nonexempt records. The public body may not include in a fee established under paragraph (a) of this subsection the cost of time spent by an attorney for the public body in determining the application of the provisions of ORS 192.410 to 192.505.

Â Â Â Â Â  (c) The public body may not establish a fee greater than $25 under this section unless the public body first provides the requestor with a written notification of the estimated amount of the fee and the requestor confirms that the requestor wants the public body to proceed with making the public record available.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, when the public records are those filed with the Secretary of State under ORS chapter 79 or ORS 80.100 to 80.130, the fees for furnishing copies, summaries or compilations of the public records are those established by the Secretary of State by rule, under ORS chapter 79 or ORS 80.100 to 80.130.

Â Â Â Â Â  (5) The custodian of any public record may furnish copies without charge or at a substantially reduced fee if the custodian determines that the waiver or reduction of fees is in the public interest because making the record available primarily benefits the general public.

Â Â Â Â Â  (6) A person who believes that there has been an unreasonable denial of a fee waiver or fee reduction may petition the Attorney General or the district attorney in the same manner as a person petitions when inspection of a public record is denied under ORS 192.410 to 192.505. The Attorney General, the district attorney and the court have the same authority in instances when a fee waiver or reduction is denied as it has when inspection of a public record is denied.

Â Â Â Â Â  (7) A public body shall make available to the public a written procedure for making public record requests that includes:

Â Â Â Â Â  (a) The name of one or more persons to whom public record requests may be sent, with addresses; and

Â Â Â Â Â  (b) The amounts of and the manner of calculating fees that the public body charges for responding to requests for public records.

Â Â Â Â Â  (8) This section does not apply to signatures of individuals submitted under ORS chapter 247 for purposes of registering to vote as provided in ORS 247.973. [1973 c.794 Â§5; 1979 c.548 Â§4; 1989 c.111 Â§12; 1989 c.377 Â§2; 1989 c.546 Â§2; 1999 c.824 Â§5; 2001 c.445 Â§168; 2005 c.272 Â§1; 2007 c.467 Â§1]

Â Â Â Â Â  192.445 Nondisclosure on request of home address, home telephone number and electronic mail address; rules of procedure; duration of effect of request; liability; when not applicable. (1) An individual may submit a written request to a public body not to disclose a specified public record indicating the home address, personal telephone number or electronic mail address of the individual. A public body may not disclose the specified public record if the individual demonstrates to the satisfaction of the public body that the personal safety of the individual or the personal safety of a family member residing with the individual is in danger if the home address, personal telephone number or electronic mail address remains available for public inspection.

Â Â Â Â Â  (2) The Attorney General shall adopt rules describing:

Â Â Â Â Â  (a) The procedures for submitting the written request described in subsection (1) of this section.

Â Â Â Â Â  (b) The evidence an individual shall provide to the public body to establish that disclosure of the home address, telephone number or electronic mail address of the individual would constitute a danger to personal safety. The evidence may include but is not limited to evidence that the individual or a family member residing with the individual has:

Â Â Â Â Â  (A) Been a victim of domestic violence;

Â Â Â Â Â  (B) Obtained an order issued under ORS 133.055;

Â Â Â Â Â  (C) Contacted a law enforcement officer involving domestic violence or other physical abuse;

Â Â Â Â Â  (D) Obtained a temporary restraining order or other no contact order to protect the individual from future physical abuse; or

Â Â Â Â Â  (E) Filed other criminal or civil legal proceedings regarding physical protection.

Â Â Â Â Â  (c) The procedures for submitting the written notification from the individual that disclosure of the home address, personal telephone number or electronic mail address of the individual no longer constitutes a danger to personal safety.

Â Â Â Â Â  (3) A request described in subsection (1) of this section remains effective:

Â Â Â Â Â  (a) Until the public body receives a written request for termination but no later than five years after the date that a public body receives the request; or

Â Â Â Â Â  (b) In the case of a voter registration record, until the individual must update the individualÂs voter registration, at which time the individual may apply for another exemption from disclosure.

Â Â Â Â Â  (4) A public body may disclose a home address, personal telephone number or electronic mail address of an individual exempt from disclosure under subsection (1) of this section upon court order, on request from any law enforcement agency or with the consent of the individual.

Â Â Â Â Â  (5) A public body may not be held liable for granting or denying an exemption from disclosure under this section or any other unauthorized release of a home address, personal telephone number or electronic mail address granted an exemption from disclosure under this section.

Â Â Â Â Â  (6) This section does not apply to county property and lien records. [1993 c.787 Â§5; 1995 c.742 Â§12; 2003 c.807 Â§1]

Â Â Â Â Â  Note: 192.445 was added to and made a part of 192.410 to 192.505 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.447 Nondisclosure of public employee identification badge or card. (1) As used in this section, Âpublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (2) A public body may not disclose the identification badge or card of an employee of the public body without the written consent of the employee if:

Â Â Â Â Â  (a) The badge or card contains the photograph of the employee; and

Â Â Â Â Â  (b) The badge or card was prepared solely for internal use by the public body to identify employees of the public body.

Â Â Â Â Â  (3) The public body may not disclose a duplicate of the photograph used on the badge or card. [2003 c.282 Â§1]

Note: 192.447 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.450 Petition to review denial of right to inspect state public record; appeal from decision of Attorney General denying inspection; records of health professional regulatory boards. (1) Subject to ORS 192.480 and subsection (4) of this section, any person denied the right to inspect or to receive a copy of any public record of a state agency may petition the Attorney General to review the public record to determine if it may be withheld from public inspection. Except as provided in subsection (5) of this section, the burden is on the agency to sustain its action. Except as provided in subsection (5) of this section, the Attorney General shall issue an order denying or granting the petition, or denying it in part and granting it in part, within seven days from the day the Attorney General receives the petition.

Â Â Â Â Â  (2) If the Attorney General grants the petition and orders the state agency to disclose the record, or if the Attorney General grants the petition in part and orders the state agency to disclose a portion of the record, the state agency shall comply with the order in full within seven days after issuance of the order, unless within the seven-day period it issues a notice of its intention to institute proceedings for injunctive or declaratory relief in the Circuit Court for Marion County or, as provided in subsection (6) of this section, in the circuit court of the county where the record is held. Copies of the notice shall be sent to the Attorney General and by certified mail to the petitioner at the address shown on the petition. The state agency shall institute the proceedings within seven days after it issues its notice of intention to do so. If the Attorney General denies the petition in whole or in part, or if the state agency continues to withhold the record or a part of it notwithstanding an order to disclose by the Attorney General, the person seeking disclosure may institute such proceedings.

Â Â Â Â Â  (3) The Attorney General shall serve as counsel for the state agency in a suit filed under subsection (2) of this section if the suit arises out of a determination by the Attorney General that the public record should not be disclosed, or that a part of the public record should not be disclosed if the state agency has fully complied with the order of the Attorney General requiring disclosure of another part or parts of the public record, and in no other case. In any case in which the Attorney General is prohibited from serving as counsel for the state agency, the agency may retain special counsel.

Â Â Â Â Â  (4) A person denied the right to inspect or to receive a copy of any public record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, and petitioning the Attorney General to review the public record shall, on or before the date of filing the petition with the Attorney General, send a copy of the petition by first class mail to the health professional regulatory board. Not more than 48 hours after the board receives a copy of the petition, the board shall send a copy of the petition by first class mail to the licensee or applicant who is the subject of any record for which disclosure is sought. When sending a copy of the petition to the licensee or applicant, the board shall include a notice informing the licensee or applicant that a written response by the licensee or applicant may be filed with the Attorney General not later than seven days after the date that the notice was sent by the board. Immediately upon receipt of any written response from the licensee or applicant, the Attorney General shall send a copy of the response to the petitioner by first class mail.

Â Â Â Â Â  (5) The person seeking disclosure of a public record of a health professional regulatory board, as defined in ORS 676.160, that is confidential or exempt from disclosure under ORS 676.165 or 676.175, shall have the burden of demonstrating to the Attorney General by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure. The Attorney General shall issue an order denying or granting the petition, or denying or granting it in part, not later than the 15th day following the day that the Attorney General receives the petition. A copy of the Attorney GeneralÂs order granting a petition or part of a petition shall be served by first class mail on the health professional regulatory board, the petitioner and the licensee or applicant who is the subject of any record ordered to be disclosed. The health professional regulatory board shall not disclose any record prior to the seventh day following the service of the Attorney GeneralÂs order on a licensee or applicant entitled to receive notice under this subsection.

Â Â Â Â Â  (6) If the Attorney General grants or denies the petition for a record of a health professional regulatory board, as defined in ORS 676.160, that contains information concerning a licensee or applicant, the board, a person denied the right to inspect or receive a copy of the record or the licensee or applicant who is the subject of the record may institute proceedings for injunctive or declaratory relief in the circuit court for the county where the public record is held. The party seeking disclosure of the record shall have the burden of demonstrating by clear and convincing evidence that the public interest in disclosure outweighs other interests in nondisclosure, including but not limited to the public interest in nondisclosure.

Â Â Â Â Â  (7) The Attorney General may comply with a request of a health professional regulatory board to be represented by independent counsel in any proceeding under subsection (6) of this section. [1973 c.794 Â§6; 1975 c.308 Â§2; 1997 c.791 Â§8; 1999 c.751 Â§4]

Â Â Â Â Â  192.460 Procedure to review denial of right to inspect other public records; effect of disclosure. (1) ORS 192.450 applies to the case of a person denied the right to inspect or to receive a copy of any public record of a public body other than a state agency, except that:

Â Â Â Â Â  (a) The district attorney of the county in which the public body is located, or if it is located in more than one county the district attorney of the county in which the administrative offices of the public body are located, shall carry out the functions of the Attorney General;

Â Â Â Â Â  (b) Any suit filed must be filed in the circuit court for the county described in paragraph (a) of this subsection; and

Â Â Â Â Â  (c) The district attorney may not serve as counsel for the public body, in the cases permitted under ORS 192.450 (3), unless the district attorney ordinarily serves as counsel for the public body.

Â Â Â Â Â  (2) Disclosure of a record to the district attorney in compliance with subsection (1) of this section does not waive any privilege or claim of privilege regarding the record or its contents.

Â Â Â Â Â  (3) Disclosure of a record or part of a record as ordered by the district attorney is a compelled disclosure for purposes of ORS 40.285. [1973 c.794 Â§7; 2007 c.513 Â§4]

Â Â Â Â Â  Note: See first note under 192.423.

Â Â Â Â Â  192.465 Effect of failure of Attorney General, district attorney or public official to take timely action on inspection petition. (1) The failure of the Attorney General or district attorney to issue an order under ORS 192.450 or 192.460 denying, granting, or denying in part and granting in part a petition to require disclosure within seven days from the day of receipt of the petition shall be treated as an order denying the petition for the purpose of determining whether a person may institute proceedings for injunctive or declaratory relief under ORS 192.450 or 192.460.

Â Â Â Â Â  (2) The failure of an elected official to deny, grant, or deny in part and grant in part a request to inspect or receive a copy of a public record within seven days from the day of receipt of the request shall be treated as a denial of the request for the purpose of determining whether a person may institute proceedings for injunctive or declaratory relief under ORS 192.450 or 192.460. [1975 c.308 Â§5]

Â Â Â Â Â  192.470 Petition form; procedure when petition received. (1) A petition to the Attorney General or district attorney requesting the Attorney General or district attorney to order a public record to be made available for inspection or to be produced shall be in substantially the following form, or in a form containing the same information:

______________________________________________________________________________

(date)

______

Â Â Â Â Â  I (we), ____________ (name(s)), the undersigned, request the Attorney General (or District Attorney of ______ County) to order ______ (name of governmental body) and its employees to (make available for inspection) (produce a copy or copies of) the following records:

Â Â Â Â Â  1.____________________

Â Â Â Â Â  (Name or description of record)

Â Â Â Â Â  2.____________________

Â Â Â Â Â  (Name or description of record)

Â Â Â Â Â  I (we) asked to inspect and/or copy these records on ______ (date) at ______ (address). The request was denied by the following person(s):

Â Â Â Â Â  1.____________________

Â Â Â Â Â  (Name of public officer or employee; title or position, if known)

Â Â Â Â Â  2.____________________

Â Â Â Â Â  (Name of public officer or employee; title or position, if known)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature(s))

______________________________________________________________________________

This form should be delivered or mailed to the Attorney GeneralÂs office in
Salem
, or the district attorneyÂs office in the county courthouse.

Â Â Â Â Â  (2) Promptly upon receipt of such a petition, the Attorney General or district attorney shall notify the public body involved. The public body shall thereupon transmit the public record disclosure of which is sought, or a copy, to the Attorney General, together with a statement of its reasons for believing that the public record should not be disclosed. In an appropriate case, with the consent of the Attorney General, the public body may instead disclose the nature or substance of the public record to the Attorney General. [1973 c.794 Â§10]

Â Â Â Â Â  192.480 Procedure to review denial by elected official of right to inspect public records. In any case in which a person is denied the right to inspect or to receive a copy of a public record in the custody of an elected official, or in the custody of any other person but as to which an elected official claims the right to withhold disclosure, no petition to require disclosure may be filed with the Attorney General or district attorney, or if a petition is filed it shall not be considered by the Attorney General or district attorney after a claim of right to withhold disclosure by an elected official. In such case a person denied the right to inspect or to receive a copy of a public record may institute proceedings for injunctive or declaratory relief in the appropriate circuit court, as specified in ORS 192.450 or 192.460, and the Attorney General or district attorney may upon request serve or decline to serve, in the discretion of the Attorney General or district attorney, as counsel in such suit for an elected official for which the Attorney General or district attorney ordinarily serves as counsel. Nothing in this section shall preclude an elected official from requesting advice from the Attorney General or a district attorney as to whether a public record should be disclosed. [1973 c.794 Â§8]

Â Â Â Â Â  192.490 Court authority in reviewing action denying right to inspect public records; docketing; costs and attorney fees. (1) In any suit filed under ORS 192.450, 192.460, 192.470 or 192.480, the court has jurisdiction to enjoin the public body from withholding records and to order the production of any records improperly withheld from the person seeking disclosure. The court shall determine the matter de novo and the burden is on the public body to sustain its action. The court, on its own motion, may view the documents in controversy in camera before reaching a decision. Any noncompliance with the order of the court may be punished as contempt of court.

Â Â Â Â Â  (2) Except as to causes the court considers of greater importance, proceedings arising under ORS 192.450, 192.460, 192.470 or 192.480 take precedence on the docket over all other causes and shall be assigned for hearing and trial at the earliest practicable date and expedited in every way.

Â Â Â Â Â  (3) If a person seeking the right to inspect or to receive a copy of a public record prevails in the suit, the person shall be awarded costs and disbursements and reasonable attorney fees at trial and on appeal. If the person prevails in part, the court may in its discretion award the person costs and disbursements and reasonable attorney fees at trial and on appeal, or an appropriate portion thereof. If the state agency failed to comply with the Attorney GeneralÂs order in full and did not issue a notice of intention to institute proceedings pursuant to ORS 192.450 (2) within seven days after issuance of the order, or did not institute the proceedings within seven days after issuance of the notice, the petitioner shall be awarded costs of suit at the trial level and reasonable attorney fees regardless of which party instituted the suit and regardless of which party prevailed therein. [1973 c.794 Â§9; 1975 c.308 Â§3; 1981 c.897 Â§40]

Â Â Â Â Â  192.493 Health services costs. A record of an agency of the executive department as defined in ORS 174.112 that contains the following information is a public record subject to inspection under ORS 192.420 and is not exempt from disclosure under ORS 192.501 or 192.502 except to the extent that the record discloses information about an individualÂs health or is proprietary to a person:

Â Â Â Â Â  (1) The amounts determined by an independent actuary retained by the agency to cover the costs of providing each of the following health services under ORS 414.705 to 414.750 for the six months preceding the report:

Â Â Â Â Â  (a) Inpatient hospital services;

Â Â Â Â Â  (b) Outpatient hospital services;

Â Â Â Â Â  (c) Laboratory and X-ray services;

Â Â Â Â Â  (d) Physician and other licensed practitioner services;

Â Â Â Â Â  (e) Prescription drugs;

Â Â Â Â Â  (f) Dental services;

Â Â Â Â Â  (g) Vision services;

Â Â Â Â Â  (h) Mental health services;

Â Â Â Â Â  (i) Chemical dependency services;

Â Â Â Â Â  (j) Durable medical equipment and supplies; and

Â Â Â Â Â  (k) Other health services provided under a prepaid managed care health services contract under ORS 414.725;

Â Â Â Â Â  (2) The amounts the agency and each contractor have paid under each prepaid managed care health services contract under ORS 414.725 for administrative costs and the provision of each of the health services described in subsection (1) of this section for the six months preceding the report;

Â Â Â Â Â  (3) Any adjustments made to the amounts reported under this section to account for geographic or other differences in providing the health services; and

Â Â Â Â Â  (4) The numbers of individuals served under each prepaid managed care health services contract, listed by category of individual. [2003 c.803 Â§27]

Â Â Â Â Â  Note: 192.493 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.495 Inspection of records more than 25 years old. Notwithstanding ORS 192.501 to 192.505 and except as otherwise provided in ORS 192.496, public records that are more than 25 years old shall be available for inspection. [1979 c.301 Â§2]

Â Â Â Â Â  192.496 Medical records; sealed records; records of individual in custody or under supervision; student records. The following public records are exempt from disclosure:

Â Â Â Â Â  (1) Records less than 75 years old which contain information about the physical or mental health or psychiatric care or treatment of a living individual, if the public disclosure thereof would constitute an unreasonable invasion of privacy. The party seeking disclosure shall have the burden of showing by clear and convincing evidence that the public interest requires disclosure in the particular instance and that public disclosure would not constitute an unreasonable invasion of privacy.

Â Â Â Â Â  (2) Records less than 75 years old which were sealed in compliance with statute or by court order. Such records may be disclosed upon order of a court of competent jurisdiction or as otherwise provided by law.

Â Â Â Â Â  (3) Records of a person who is or has been in the custody or under the lawful supervision of a state agency, a court or a unit of local government, are exempt from disclosure for a period of 25 years after termination of such custody or supervision to the extent that disclosure thereof would interfere with the rehabilitation of the person if the public interest in confidentiality clearly outweighs the public interest in disclosure. Nothing in this subsection, however, shall be construed as prohibiting disclosure of the fact that a person is in custody.

Â Â Â Â Â  (4) Student records required by state or federal law to be exempt from disclosure. [1979 c.301 Â§3]

Â Â Â Â Â  192.500 [1973 c.794 Â§11; 1975 c.308 Â§1; 1975 c.582 Â§150; 1975 c.606 Â§41a; 1977 c.107 Â§1; 1977 c.587 Â§1; 1977 c.793 Â§5a; 1979 c.190 Â§400; 1981 c.107 Â§1; 1981 c.139 Â§8; 1981 c.187 Â§1; 1981 c.892 Â§92; 1981 c.905 Â§7; 1983 c.17 Â§29; 1983 c.198 Â§1; 1983 c.338 Â§902; 1983 c.617 Â§3; 1983 c.620 Â§12; 1983 c.703 Â§8; 1983 c.709 Â§42; 1983 c.717 Â§30; 1983 c.740 Â§46; 1983 c.830 Â§9; 1985 c.413 Â§1; 1985 c.602 Â§13; 1985 c.657 Â§1; 1985 c.762 Â§179a; 1985 c.813 Â§1; 1987 c.94 Â§100; 1987 c.109 Â§3; 1987 c.320 Â§145; 1987 c.373 Â§23; 1987 c.520 Â§12; 1987 c.610 Â§24; 1987 c.731 Â§2; 1987 c.839 Â§1; 1987 c.898 Â§26; repealed by 1987 c.764 Â§1 (192.501, 192.502 and 192.505 enacted in lieu of 192.500)]

Â Â Â Â Â  192.501 Public records conditionally exempt from disclosure. The following public records are exempt from disclosure under ORS 192.410 to 192.505 unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (1) Records of a public body pertaining to litigation to which the public body is a party if the complaint has been filed, or if the complaint has not been filed, if the public body shows that such litigation is reasonably likely to occur. This exemption does not apply to litigation which has been concluded, and nothing in this subsection shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation;

Â Â Â Â Â  (2) Trade secrets. ÂTrade secrets,Â as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within an organization and which is used in a business it conducts, having actual or potential commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it;

Â Â Â Â Â  (3) Investigatory information compiled for criminal law purposes. The record of an arrest or the report of a crime shall be disclosed unless and only for so long as there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim. Nothing in this subsection shall limit any right constitutionally guaranteed, or granted by statute, to disclosure or discovery in criminal cases. For purposes of this subsection, the record of an arrest or the report of a crime includes, but is not limited to:

Â Â Â Â Â  (a) The arrested personÂs name, age, residence, employment, marital status and similar biographical information;

Â Â Â Â Â  (b) The offense with which the arrested person is charged;

Â Â Â Â Â  (c) The conditions of release pursuant to ORS 135.230 to 135.290;

Â Â Â Â Â  (d) The identity of and biographical information concerning both complaining party and victim;

Â Â Â Â Â  (e) The identity of the investigating and arresting agency and the length of the investigation;

Â Â Â Â Â  (f) The circumstances of arrest, including time, place, resistance, pursuit and weapons used; and

Â Â Â Â Â  (g) Such information as may be necessary to enlist public assistance in apprehending fugitives from justice;

Â Â Â Â Â  (4) Test questions, scoring keys, and other data used to administer a licensing examination, employment, academic or other examination or testing procedure before the examination is given and if the examination is to be used again. Records establishing procedures for and instructing persons administering, grading or evaluating an examination or testing procedure are included in this exemption, to the extent that disclosure would create a risk that the result might be affected;

Â Â Â Â Â  (5) Information consisting of production records, sale or purchase records or catch records, or similar business records of a private concern or enterprise, required by law to be submitted to or inspected by a governmental body to allow it to determine fees or assessments payable or to establish production quotas, and the amounts of such fees or assessments payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. This exemption does not include records submitted by long term care facilities as defined in ORS 442.015 to the state for purposes of reimbursement of expenses or determining fees for patient care. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceeding;

Â Â Â Â Â  (6) Information relating to the appraisal of real estate prior to its acquisition;

Â Â Â Â Â  (7) The names and signatures of employees who sign authorization cards or petitions for the purpose of requesting representation or decertification elections;

Â Â Â Â Â  (8) Investigatory information relating to any complaint filed under ORS 659A.820 or 659A.825, until such time as the complaint is resolved under ORS 659A.835, or a final order is issued under ORS 659A.850;

Â Â Â Â Â  (9) Investigatory information relating to any complaint or charge filed under ORS 243.676 and 663.180;

Â Â Â Â Â  (10) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services under ORS 697.732;

Â Â Â Â Â  (11) Information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905, except if the governing body of an Indian tribe requests the information and the need for the information is related to that Indian tribeÂs cultural or religious activities. This exemption does not include information relating to a site that is all or part of an existing, commonly known and publicized tourist facility or attraction;

Â Â Â Â Â  (12) A personnel discipline action, or materials or documents supporting that action;

Â Â Â Â Â  (13) Information developed pursuant to ORS 496.004, 496.172 and 498.026 or ORS 496.192 and 564.100, regarding the habitat, location or population of any threatened species or endangered species;

Â Â Â Â Â  (14) Writings prepared by or under the direction of faculty of public educational institutions, in connection with research, until publicly released, copyrighted or patented;

Â Â Â Â Â  (15) Computer programs developed or purchased by or for any public body for its own use. As used in this subsection, Âcomputer programÂ means a series of instructions or statements which permit the functioning of a computer system in a manner designed to provide storage, retrieval and manipulation of data from such computer system, and any associated documentation and source material that explain how to operate the computer program. ÂComputer programÂ does not include:

Â Â Â Â Â  (a) The original data, including but not limited to numbers, text, voice, graphics and images;

Â Â Â Â Â  (b) Analyses, compilations and other manipulated forms of the original data produced by use of the program; or

Â Â Â Â Â  (c) The mathematical and statistical formulas which would be used if the manipulated forms of the original data were to be produced manually;

Â Â Â Â Â  (16) Data and information provided by participants to mediation under ORS 36.256;

Â Â Â Â Â  (17) Investigatory information relating to any complaint or charge filed under ORS chapter 654, until a final administrative determination is made or, if a citation is issued, until an employer receives notice of any citation;

Â Â Â Â Â  (18) Specific operational plans in connection with an anticipated threat to individual or public safety for deployment and use of personnel and equipment, prepared or used by a public body, if public disclosure of the plans would endanger an individualÂs life or physical safety or jeopardize a law enforcement activity;

Â Â Â Â Â  (19)(a) Audits or audit reports required of a telecommunications carrier. As used in this paragraph, Âaudit or audit reportÂ means any external or internal audit or audit report pertaining to a telecommunications carrier, as defined in ORS 133.721, or pertaining to a corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier that is intended to make the operations of the entity more efficient, accurate or compliant with applicable rules, procedures or standards, that may include self-criticism and that has been filed by the telecommunications carrier or affiliate under compulsion of state law. ÂAudit or audit reportÂ does not mean an audit of a cost study that would be discoverable in a contested case proceeding and that is not subject to a protective order; and

Â Â Â Â Â  (b) Financial statements. As used in this paragraph, Âfinancial statementÂ means a financial statement of a nonregulated corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier, as defined in ORS 133.721;

Â Â Â Â Â  (20) The residence address of an elector if authorized under ORS 247.965 and subject to ORS 247.967;

Â Â Â Â Â  (21) The following records, communications and information submitted to a housing authority as defined in ORS 456.005, or to an urban renewal agency as defined in ORS 457.010, by applicants for and recipients of loans, grants and tax credits:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns;

Â Â Â Â Â  (b) Credit reports;

Â Â Â Â Â  (c) Project appraisals;

Â Â Â Â Â  (d) Market studies and analyses;

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements;

Â Â Â Â Â  (f) Commitment letters;

Â Â Â Â Â  (g) Project pro forma statements;

Â Â Â Â Â  (h) Project cost certifications and cost data;

Â Â Â Â Â  (i) Audits;

Â Â Â Â Â  (j) Project tenant correspondence requested to be confidential;

Â Â Â Â Â  (k) Tenant files relating to certification; and

Â Â Â Â Â  (L) Housing assistance payment requests;

Â Â Â Â Â  (22) Records or information that, if disclosed, would allow a person to:

Â Â Â Â Â  (a) Gain unauthorized access to buildings or other property;

Â Â Â Â Â  (b) Identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, services; or

Â Â Â Â Â  (c) Disrupt, interfere with or gain unauthorized access to public funds or to information processing, communication or telecommunication systems, including the information contained in the systems, that are used or operated by a public body;

Â Â Â Â Â  (23) Records or information that would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures, taken or recommended to be taken to protect:

Â Â Â Â Â  (a) An individual;

Â Â Â Â Â  (b) Buildings or other property;

Â Â Â Â Â  (c) Information processing, communication or telecommunication systems, including the information contained in the systems; or

Â Â Â Â Â  (d) Those operations of the Oregon State Lottery the security of which are subject to study and evaluation under ORS 461.180 (6);

Â Â Â Â Â  (24) Personal information held by or under the direction of officials of the Oregon Health and Science University or the Oregon University System about a person who has or who is interested in donating money or property to the university, the system or a state institution of higher education, if the information is related to the family of the person, personal assets of the person or is incidental information not related to the donation;

Â Â Â Â Â  (25) The home address, professional address and telephone number of a person who has or who is interested in donating money or property to the Oregon University System;

Â Â Â Â Â  (26) Records of the name and address of a person who files a report with or pays an assessment to a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created under ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030;

Â Â Â Â Â  (27) Information provided to, obtained by or used by a public body to authorize, originate, receive or authenticate a transfer of funds, including but not limited to a credit card number, payment card expiration date, password, financial institution account number and financial institution routing number;

Â Â Â Â Â  (28) Social Security numbers as provided in ORS 107.840;

Â Â Â Â Â  (29) The electronic mail address of a student who attends a state institution of higher education listed in ORS 352.002 or Oregon Health and
Science
University
;

Â Â Â Â Â  (30) The name, home address, professional address or location of a person that is engaged in, or that provides goods or services for, medical research at Oregon Health and
Science
University
that is conducted using animals other than rodents. This subsection does not apply to Oregon Health and
Science
University
press releases, websites or other publications circulated to the general public;

Â Â Â Â Â  (31) If requested by a public safety officer as defined in ORS 181.610, by a district attorney or deputy district attorney or by an assistant attorney general designated by the Attorney General, the home address and home telephone number of the public safety officer or attorney contained in the voter registration records for the public safety officer or attorney;

Â Â Â Â Â  (32) If requested by a public safety officer as defined in ORS 181.610, by a district attorney or deputy district attorney or by an assistant attorney general designated by the Attorney General, the name of the public safety officer or attorney contained in county real property assessment or taxation records. This exemption:

Â Â Â Â Â  (a) Applies only to the name of the public safety officer or attorney and any other owner of the property in connection with a specific property identified by the officer or attorney in a request for exemption from disclosure;

Â Â Â Â Â  (b) Applies only to records that may be made immediately available to the public upon request in person, by telephone or using the Internet;

Â Â Â Â Â  (c) Applies until the public safety officer or attorney requests termination of the exemption;

Â Â Â Â Â  (d) Does not apply to disclosure of records among public bodies as defined in ORS 174.109 for governmental purposes; and

Â Â Â Â Â  (e) May not result in liability for a county if the name of a public safety officer or attorney is disclosed after a request for exemption from disclosure is made under this subsection; and

Â Â Â Â Â  (33) Land management plans required for voluntary stewardship agreements entered into under ORS 541.423. [1987 c.373 Â§Â§23c,23d; 1987 c.764 Â§2 (enacted in lieu of 192.500); 1989 c.70 Â§1; 1989 c.171 Â§26; 1989 c.967 Â§Â§11,13; 1989 c.1083 Â§10; 1991 c.636 Â§Â§1,2; 1991 c.678 Â§Â§1,2; 1993 c.616 Â§Â§4,5; 1993 c.787 Â§Â§1,2; 1995 c.604 Â§Â§2,3; 1999 c.155 Â§3; 1999 c.169 Â§Â§1,2; 1999 c.234 Â§Â§1,2; 1999 c.291 Â§Â§21,22; 1999 c.380 Â§Â§1,2; 1999 c.1093 Â§Â§3,4; 2001 c.104 Â§66; 2001 c.621 Â§85; 2001 c.915 Â§1; 2003 c.217 Â§1; 2003 c.380 Â§2; 2003 c.524 Â§1; 2003 c.604 Â§98; 2003 c.674 Â§26; 2003 c.803 Â§12; 2003 c.807 Â§Â§2,3; 2005 c.203 Â§Â§1,2; 2005 c.232 Â§Â§33,34; 2005 c.455 Â§1; 2007 c.608 Â§6; 2007 c.687 Â§1]

Â Â Â Â Â  Note: The amendments to 192.501 by section 3, chapter 455,
Oregon
Laws 2005, become operative January 2, 2010. See section 4, chapter 455, Oregon Laws 2005. The text that is operative on and after January 2, 2010, including amendments by section 7, chapter 608, Oregon Laws 2007, and section 2, chapter 687, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  192.501. The following public records are exempt from disclosure under ORS 192.410 to 192.505 unless the public interest requires disclosure in the particular instance:

Â Â Â Â Â  (1) Records of a public body pertaining to litigation to which the public body is a party if the complaint has been filed, or if the complaint has not been filed, if the public body shows that such litigation is reasonably likely to occur. This exemption does not apply to litigation which has been concluded, and nothing in this subsection shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation;

Â Â Â Â Â  (2) Trade secrets. ÂTrade secrets,Â as used in this section, may include, but are not limited to, any formula, plan, pattern, process, tool, mechanism, compound, procedure, production data, or compilation of information which is not patented, which is known only to certain individuals within an organization and which is used in a business it conducts, having actual or potential commercial value, and which gives its user an opportunity to obtain a business advantage over competitors who do not know or use it;

Â Â Â Â Â  (3) Investigatory information compiled for criminal law purposes. The record of an arrest or the report of a crime shall be disclosed unless and only for so long as there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim. Nothing in this subsection shall limit any right constitutionally guaranteed, or granted by statute, to disclosure or discovery in criminal cases. For purposes of this subsection, the record of an arrest or the report of a crime includes, but is not limited to:

Â Â Â Â Â  (a) The arrested personÂs name, age, residence, employment, marital status and similar biographical information;

Â Â Â Â Â  (b) The offense with which the arrested person is charged;

Â Â Â Â Â  (c) The conditions of release pursuant to ORS 135.230 to 135.290;

Â Â Â Â Â  (d) The identity of and biographical information concerning both complaining party and victim;

Â Â Â Â Â  (e) The identity of the investigating and arresting agency and the length of the investigation;

Â Â Â Â Â  (f) The circumstances of arrest, including time, place, resistance, pursuit and weapons used; and

Â Â Â Â Â  (g) Such information as may be necessary to enlist public assistance in apprehending fugitives from justice;

Â Â Â Â Â  (4) Test questions, scoring keys, and other data used to administer a licensing examination, employment, academic or other examination or testing procedure before the examination is given and if the examination is to be used again. Records establishing procedures for and instructing persons administering, grading or evaluating an examination or testing procedure are included in this exemption, to the extent that disclosure would create a risk that the result might be affected;

Â Â Â Â Â  (5) Information consisting of production records, sale or purchase records or catch records, or similar business records of a private concern or enterprise, required by law to be submitted to or inspected by a governmental body to allow it to determine fees or assessments payable or to establish production quotas, and the amounts of such fees or assessments payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. This exemption does not include records submitted by long term care facilities as defined in ORS 442.015 to the state for purposes of reimbursement of expenses or determining fees for patient care. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceeding;

Â Â Â Â Â  (6) Information relating to the appraisal of real estate prior to its acquisition;

Â Â Â Â Â  (7) The names and signatures of employees who sign authorization cards or petitions for the purpose of requesting representation or decertification elections;

Â Â Â Â Â  (8) Investigatory information relating to any complaint filed under ORS 659A.820 or 659A.825, until such time as the complaint is resolved under ORS 659A.835, or a final order is issued under ORS 659A.850;

Â Â Â Â Â  (9) Investigatory information relating to any complaint or charge filed under ORS 243.676 and 663.180;

Â Â Â Â Â  (10) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services under ORS 697.732;

Â Â Â Â Â  (11) Information concerning the location of archaeological sites or objects as those terms are defined in ORS 358.905, except if the governing body of an Indian tribe requests the information and the need for the information is related to that Indian tribeÂs cultural or religious activities. This exemption does not include information relating to a site that is all or part of an existing, commonly known and publicized tourist facility or attraction;

Â Â Â Â Â  (12) A personnel discipline action, or materials or documents supporting that action;

Â Â Â Â Â  (13) Information developed pursuant to ORS 496.004, 496.172 and 498.026 or ORS 496.192 and 564.100, regarding the habitat, location or population of any threatened species or endangered species;

Â Â Â Â Â  (14) Writings prepared by or under the direction of faculty of public educational institutions, in connection with research, until publicly released, copyrighted or patented;

Â Â Â Â Â  (15) Computer programs developed or purchased by or for any public body for its own use. As used in this subsection, Âcomputer programÂ means a series of instructions or statements which permit the functioning of a computer system in a manner designed to provide storage, retrieval and manipulation of data from such computer system, and any associated documentation and source material that explain how to operate the computer program. ÂComputer programÂ does not include:

Â Â Â Â Â  (a) The original data, including but not limited to numbers, text, voice, graphics and images;

Â Â Â Â Â  (b) Analyses, compilations and other manipulated forms of the original data produced by use of the program; or

Â Â Â Â Â  (c) The mathematical and statistical formulas which would be used if the manipulated forms of the original data were to be produced manually;

Â Â Â Â Â  (16) Data and information provided by participants to mediation under ORS 36.256;

Â Â Â Â Â  (17) Investigatory information relating to any complaint or charge filed under ORS chapter 654, until a final administrative determination is made or, if a citation is issued, until an employer receives notice of any citation;

Â Â Â Â Â  (18) Specific operational plans in connection with an anticipated threat to individual or public safety for deployment and use of personnel and equipment, prepared or used by a public body, if public disclosure of the plans would endanger an individualÂs life or physical safety or jeopardize a law enforcement activity;

Â Â Â Â Â  (19)(a) Audits or audit reports required of a telecommunications carrier. As used in this paragraph, Âaudit or audit reportÂ means any external or internal audit or audit report pertaining to a telecommunications carrier, as defined in ORS 133.721, or pertaining to a corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier that is intended to make the operations of the entity more efficient, accurate or compliant with applicable rules, procedures or standards, that may include self-criticism and that has been filed by the telecommunications carrier or affiliate under compulsion of state law. ÂAudit or audit reportÂ does not mean an audit of a cost study that would be discoverable in a contested case proceeding and that is not subject to a protective order; and

Â Â Â Â Â  (b) Financial statements. As used in this paragraph, Âfinancial statementÂ means a financial statement of a nonregulated corporation having an affiliated interest, as defined in ORS 759.390, with a telecommunications carrier, as defined in ORS 133.721;

Â Â Â Â Â  (20) The residence address of an elector if authorized under ORS 247.965 and subject to ORS 247.967;

Â Â Â Â Â  (21) The following records, communications and information submitted to a housing authority as defined in ORS 456.005, or to an urban renewal agency as defined in ORS 457.010, by applicants for and recipients of loans, grants and tax credits:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns;

Â Â Â Â Â  (b) Credit reports;

Â Â Â Â Â  (c) Project appraisals;

Â Â Â Â Â  (d) Market studies and analyses;

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements;

Â Â Â Â Â  (f) Commitment letters;

Â Â Â Â Â  (g) Project pro forma statements;

Â Â Â Â Â  (h) Project cost certifications and cost data;

Â Â Â Â Â  (i) Audits;

Â Â Â Â Â  (j) Project tenant correspondence requested to be confidential;

Â Â Â Â Â  (k) Tenant files relating to certification; and

Â Â Â Â Â  (L) Housing assistance payment requests;

Â Â Â Â Â  (22) Records or information that, if disclosed, would allow a person to:

Â Â Â Â Â  (a) Gain unauthorized access to buildings or other property;

Â Â Â Â Â  (b) Identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, services; or

Â Â Â Â Â  (c) Disrupt, interfere with or gain unauthorized access to public funds or to information processing, communication or telecommunication systems, including the information contained in the systems, that are used or operated by a public body;

Â Â Â Â Â  (23) Records or information that would reveal or otherwise identify security measures, or weaknesses or potential weaknesses in security measures, taken or recommended to be taken to protect:

Â Â Â Â Â  (a) An individual;

Â Â Â Â Â  (b) Buildings or other property;

Â Â Â Â Â  (c) Information processing, communication or telecommunication systems, including the information contained in the systems; or

Â Â Â Â Â  (d) Those operations of the Oregon State Lottery the security of which are subject to study and evaluation under ORS 461.180 (6);

Â Â Â Â Â  (24) Personal information held by or under the direction of officials of the Oregon Health and Science University or the Oregon University System about a person who has or who is interested in donating money or property to the university, the system or a state institution of higher education, if the information is related to the family of the person, personal assets of the person or is incidental information not related to the donation;

Â Â Â Â Â  (25) The home address, professional address and telephone number of a person who has or who is interested in donating money or property to the Oregon University System;

Â Â Â Â Â  (26) Records of the name and address of a person who files a report with or pays an assessment to a commodity commission established under ORS 576.051 to 576.455, the Oregon Beef Council created under ORS 577.210 or the Oregon Wheat Commission created under ORS 578.030;

Â Â Â Â Â  (27) Information provided to, obtained by or used by a public body to authorize, originate, receive or authenticate a transfer of funds, including but not limited to a credit card number, payment card expiration date, password, financial institution account number and financial institution routing number;

Â Â Â Â Â  (28) Social Security numbers as provided in ORS 107.840;

Â Â Â Â Â  (29) The electronic mail address of a student who attends a state institution of higher education listed in ORS 352.002 or Oregon Health and
Science
University
;

Â Â Â Â Â  (30) If requested by a public safety officer as defined in ORS 181.610, by a district attorney or deputy district attorney or by an assistant attorney general designated by the Attorney General, the home address and home telephone number of the public safety officer or attorney contained in the voter registration records for the public safety officer or attorney;

Â Â Â Â Â  (31) If requested by a public safety officer as defined in ORS 181.610, by a district attorney or deputy district attorney or by an assistant attorney general designated by the Attorney General, the name of the public safety officer or attorney contained in county real property assessment or taxation records. This exemption:

Â Â Â Â Â  (a) Applies only to the name of the public safety officer or attorney and any other owner of the property in connection with a specific property identified by the officer or attorney in a request for exemption from disclosure;

Â Â Â Â Â  (b) Applies only to records that may be made immediately available to the public upon request in person, by telephone or using the Internet;

Â Â Â Â Â  (c) Applies until the public safety officer or attorney requests termination of the exemption;

Â Â Â Â Â  (d) Does not apply to disclosure of records among public bodies as defined in ORS 174.109 for governmental purposes; and

Â Â Â Â Â  (e) May not result in liability for a county if the name of a public safety officer or attorney is disclosed after a request for exemption from disclosure is made under this subsection; and

Â Â Â Â Â  (32) Land management plans required for voluntary stewardship agreements entered into under ORS 541.423.

Â Â Â Â Â  192.502 Other public records exempt from disclosure. The following public records are exempt from disclosure under ORS 192.410 to 192.505:

Â Â Â Â Â  (1) Communications within a public body or between public bodies of an advisory nature to the extent that they cover other than purely factual materials and are preliminary to any final agency determination of policy or action. This exemption shall not apply unless the public body shows that in the particular instance the public interest in encouraging frank communication between officials and employees of public bodies clearly outweighs the public interest in disclosure.

Â Â Â Â Â  (2) Information of a personal nature such as but not limited to that kept in a personal, medical or similar file, if public disclosure would constitute an unreasonable invasion of privacy, unless the public interest by clear and convincing evidence requires disclosure in the particular instance. The party seeking disclosure shall have the burden of showing that public disclosure would not constitute an unreasonable invasion of privacy.

Â Â Â Â Â  (3) Public body employee or volunteer addresses, Social Security numbers, dates of birth and telephone numbers contained in personnel records maintained by the public body that is the employer or the recipient of volunteer services. This exemption:

Â Â Â Â Â  (a) Does not apply to the addresses, dates of birth and telephone numbers of employees or volunteers who are elected officials, except that a judge or district attorney subject to election may seek to exempt the judgeÂs or district attorneyÂs address or telephone number, or both, under the terms of ORS 192.445;

Â Â Â Â Â  (b) Does not apply to employees or volunteers to the extent that the party seeking disclosure shows by clear and convincing evidence that the public interest requires disclosure in a particular instance;

Â Â Â Â Â  (c) Does not apply to a substitute teacher as defined in ORS 342.815 when requested by a professional education association of which the substitute teacher may be a member; and

Â Â Â Â Â  (d) Does not relieve a public employer of any duty under ORS 243.650 to 243.782.

Â Â Â Â Â  (4) Information submitted to a public body in confidence and not otherwise required by law to be submitted, where such information should reasonably be considered confidential, the public body has obliged itself in good faith not to disclose the information, and when the public interest would suffer by the disclosure.

Â Â Â Â Â  (5) Information or records of the Department of Corrections, including the State Board of Parole and Post-Prison Supervision, to the extent that disclosure would interfere with the rehabilitation of a person in custody of the department or substantially prejudice or prevent the carrying out of the functions of the department, if the public interest in confidentiality clearly outweighs the public interest in disclosure.

Â Â Â Â Â  (6) Records, reports and other information received or compiled by the Director of the Department of Consumer and Business Services in the administration of ORS chapters 723 and 725 not otherwise required by law to be made public, to the extent that the interests of lending institutions, their officers, employees and customers in preserving the confidentiality of such information outweighs the public interest in disclosure.

Â Â Â Â Â  (7) Reports made to or filed with the court under ORS 137.077 or 137.530.

Â Â Â Â Â  (8) Any public records or information the disclosure of which is prohibited by federal law or regulations.

Â Â Â Â Â  (9)(a) Public records or information the disclosure of which is prohibited or restricted or otherwise made confidential or privileged under
Oregon
law.

Â Â Â Â Â  (b) Subject to ORS 192.423, paragraph (a) of this subsection does not apply to factual information compiled in a public record when:

Â Â Â Â Â  (A) The basis for the claim of exemption is ORS 40.225;

Â Â Â Â Â  (B) The factual information is not prohibited from disclosure under any applicable state or federal law, regulation or court order and is not otherwise exempt from disclosure under ORS 192.410 to 192.505;

Â Â Â Â Â  (C) The factual information was compiled by or at the direction of an attorney as part of an investigation on behalf of the public body in response to information of possible wrongdoing by the public body;

Â Â Â Â Â  (D) The factual information was not compiled in preparation for litigation, arbitration or an administrative proceeding that was reasonably likely to be initiated or that has been initiated by or against the public body; and

Â Â Â Â Â  (E) The holder of the privilege under ORS 40.225 has made or authorized a public statement characterizing or partially disclosing the factual information compiled by or at the attorneyÂs direction.

Â Â Â Â Â  (10) Public records or information described in this section, furnished by the public body originally compiling, preparing or receiving them to any other public officer or public body in connection with performance of the duties of the recipient, if the considerations originally giving rise to the confidential or exempt nature of the public records or information remain applicable.

Â Â Â Â Â  (11) Records of the Energy Facility Siting Council concerning the review or approval of security programs pursuant to ORS 469.530.

Â Â Â Â Â  (12) Employee and retiree address, telephone number and other nonfinancial membership records and employee financial records maintained by the Public Employees Retirement System pursuant to ORS chapters 238 and 238A.

Â Â Â Â Â  (13) Records of or submitted to the State Treasurer, the Oregon Investment Council or the agents of the treasurer or the council relating to active or proposed publicly traded investments under ORS chapter 293, including but not limited to records regarding the acquisition, exchange or liquidation of the investments. For the purposes of this subsection:

Â Â Â Â Â  (a) The exemption does not apply to:

Â Â Â Â Â  (A) Information in investment records solely related to the amount paid directly into an investment by, or returned from the investment directly to, the treasurer or council; or

Â Â Â Â Â  (B) The identity of the entity to which the amount was paid directly or from which the amount was received directly.

Â Â Â Â Â  (b) An investment in a publicly traded investment is no longer active when acquisition, exchange or liquidation of the investment has been concluded.

Â Â Â Â Â  (14)(a) Records of or submitted to the State Treasurer, the Oregon Investment Council, the Oregon Growth Account Board or the agents of the treasurer, council or board relating to actual or proposed investments under ORS chapter 293 or 348 in a privately placed investment fund or a private asset including but not limited to records regarding the solicitation, acquisition, deployment, exchange or liquidation of the investments including but not limited to:

Â Â Â Â Â  (A) Due diligence materials that are proprietary to an investment fund, to an asset ownership or to their respective investment vehicles.

Â Â Â Â Â  (B) Financial statements of an investment fund, an asset ownership or their respective investment vehicles.

Â Â Â Â Â  (C) Meeting materials of an investment fund, an asset ownership or their respective investment vehicles.

Â Â Â Â Â  (D) Records containing information regarding the portfolio positions in which an investment fund, an asset ownership or their respective investment vehicles invest.

Â Â Â Â Â  (E) Capital call and distribution notices of an investment fund, an asset ownership or their respective investment vehicles.

Â Â Â Â Â  (F) Investment agreements and related documents.

Â Â Â Â Â  (b) The exemption under this subsection does not apply to:

Â Â Â Â Â  (A) The name, address and vintage year of each privately placed investment fund.

Â Â Â Â Â  (B) The dollar amount of the commitment made to each privately placed investment fund since inception of the fund.

Â Â Â Â Â  (C) The dollar amount of cash contributions made to each privately placed investment fund since inception of the fund.

Â Â Â Â Â  (D) The dollar amount, on a fiscal year-end basis, of cash distributions received by the State Treasurer, the Oregon Investment Council, the Oregon Growth Account Board or the agents of the treasurer, council or board from each privately placed investment fund.

Â Â Â Â Â  (E) The dollar amount, on a fiscal year-end basis, of the remaining value of assets in a privately placed investment fund attributable to an investment by the State Treasurer, the Oregon Investment Council, the Oregon Growth Account Board or the agents of the treasurer, council or board.

Â Â Â Â Â  (F) The net internal rate of return of each privately placed investment fund since inception of the fund.

Â Â Â Â Â  (G) The investment multiple of each privately placed investment fund since inception of the fund.

Â Â Â Â Â  (H) The dollar amount of the total management fees and costs paid on an annual fiscal year-end basis to each privately placed investment fund.

Â Â Â Â Â  (I) The dollar amount of cash profit received from each privately placed investment fund on a fiscal year-end basis.

Â Â Â Â Â  (15) The monthly reports prepared and submitted under ORS 293.761 and 293.766 concerning the Public Employees Retirement Fund and the Industrial Accident Fund may be uniformly treated as exempt from disclosure for a period of up to 90 days after the end of the calendar quarter.

Â Â Â Â Â  (16) Reports of unclaimed property filed by the holders of such property to the extent permitted by ORS 98.352.

Â Â Â Â Â  (17) The following records, communications and information submitted to the Oregon Economic and Community Development Commission, the Economic and Community Development Department, the State Department of Agriculture, the Oregon Growth Account Board, the Port of Portland or other ports, as defined in ORS 777.005, by applicants for investment funds, loans or services including, but not limited to, those described in ORS 285A.224:

Â Â Â Â Â  (a) Personal financial statements.

Â Â Â Â Â  (b) Financial statements of applicants.

Â Â Â Â Â  (c) Customer lists.

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur; this exemption does not apply to litigation which has been concluded, and nothing in this paragraph shall limit any right or opportunity granted by discovery or deposition statutes to a party to litigation or potential litigation.

Â Â Â Â Â  (e) Production, sales and cost data.

Â Â Â Â Â  (f) Marketing strategy information that relates to applicantÂs plan to address specific markets and applicantÂs strategy regarding specific competitors.

Â Â Â Â Â  (18) Records, reports or returns submitted by private concerns or enterprises required by law to be submitted to or inspected by a governmental body to allow it to determine the amount of any transient lodging tax payable and the amounts of such tax payable or paid, to the extent that such information is in a form which would permit identification of the individual concern or enterprise. Nothing in this subsection shall limit the use which can be made of such information for regulatory purposes or its admissibility in any enforcement proceedings. The public body shall notify the taxpayer of the delinquency immediately by certified mail. However, in the event that the payment or delivery of transient lodging taxes otherwise due to a public body is delinquent by over 60 days, the public body shall disclose, upon the request of any person, the following information:

Â Â Â Â Â  (a) The identity of the individual concern or enterprise that is delinquent over 60 days in the payment or delivery of the taxes.

Â Â Â Â Â  (b) The period for which the taxes are delinquent.

Â Â Â Â Â  (c) The actual, or estimated, amount of the delinquency.

Â Â Â Â Â  (19) All information supplied by a person under ORS 151.485 for the purpose of requesting appointed counsel, and all information supplied to the court from whatever source for the purpose of verifying the financial eligibility of a person pursuant to ORS 151.485.

Â Â Â Â Â  (20) WorkersÂ compensation claim records of the Department of Consumer and Business Services, except in accordance with rules adopted by the Director of the Department of Consumer and Business Services, in any of the following circumstances:

Â Â Â Â Â  (a) When necessary for insurers, self-insured employers and third party claim administrators to process workersÂ compensation claims.

Â Â Â Â Â  (b) When necessary for the director, other governmental agencies of this state or the
United States
to carry out their duties, functions or powers.

Â Â Â Â Â  (c) When the disclosure is made in such a manner that the disclosed information cannot be used to identify any worker who is the subject of a claim.

Â Â Â Â Â  (d) When a worker or the workerÂs representative requests review of the workerÂs claim record.

Â Â Â Â Â  (21) Sensitive business records or financial or commercial information of the Oregon Health and
Science
University
that is not customarily provided to business competitors.

Â Â Â Â Â  (22) Records of Oregon Health and
Science
University
regarding candidates for the position of president of the university.

Â Â Â Â Â  (23) The records of a library, including:

Â Â Â Â Â  (a) Circulation records, showing use of specific library material by a named person;

Â Â Â Â Â  (b) The name of a library patron together with the address or telephone number of the patron; and

Â Â Â Â Â  (c) The electronic mail address of a patron.

Â Â Â Â Â  (24) The following records, communications and information obtained by the Housing and Community Services Department in connection with the departmentÂs monitoring or administration of financial assistance or of housing or other developments:

Â Â Â Â Â  (a) Personal and corporate financial statements and information, including tax returns.

Â Â Â Â Â  (b) Credit reports.

Â Â Â Â Â  (c) Project appraisals.

Â Â Â Â Â  (d) Market studies and analyses.

Â Â Â Â Â  (e) Articles of incorporation, partnership agreements and operating agreements.

Â Â Â Â Â  (f) Commitment letters.

Â Â Â Â Â  (g) Project pro forma statements.

Â Â Â Â Â  (h) Project cost certifications and cost data.

Â Â Â Â Â  (i) Audits.

Â Â Â Â Â  (j) Project tenant correspondence.

Â Â Â Â Â  (k) Personal information about a tenant.

Â Â Â Â Â  (L) Housing assistance payments.

Â Â Â Â Â  (25) Raster geographic information system (GIS) digital databases, provided by private forestland owners or their representatives, voluntarily and in confidence to the State Forestry Department, that is not otherwise required by law to be submitted.

Â Â Â Â Â  (26) Sensitive business, commercial or financial information furnished to or developed by a public body engaged in the business of providing electricity or electricity services, if the information is directly related to a transaction described in ORS 261.348, or if the information is directly related to a bid, proposal or negotiations for the sale or purchase of electricity or electricity services, and disclosure of the information would cause a competitive disadvantage for the public body or its retail electricity customers. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

Â Â Â Â Â  (27) Sensitive business, commercial or financial information furnished to or developed by the City of
Klamath Falls
, acting solely in connection with the ownership and operation of the Klamath Cogeneration Project, if the information is directly related to a transaction described in ORS 225.085 and disclosure of the information would cause a competitive disadvantage for the Klamath Cogeneration Project. This subsection does not apply to cost-of-service studies used in the development or review of generally applicable rate schedules.

Â Â Â Â Â  (28) Personally identifiable information about customers of a municipal electric utility or a peopleÂs utility district or the names, dates of birth, driver license numbers, telephone numbers, electronic mail addresses or Social Security numbers of customers who receive water, sewer or storm drain services from a public body as defined in ORS 174.109. The utility or district may release personally identifiable information about a customer, and a public body providing water, sewer or storm drain services may release the name, date of birth, driver license number, telephone number, electronic mail address or Social Security number of a customer, if the customer consents in writing or electronically, if the disclosure is necessary for the utility, district or other public body to render services to the customer, if the disclosure is required pursuant to a court order or if the disclosure is otherwise required by federal or state law. The utility, district or other public body may charge as appropriate for the costs of providing such information. The utility, district or other public body may make customer records available to third party credit agencies on a regular basis in connection with the establishment and management of customer accounts or in the event such accounts are delinquent.

Â Â Â Â Â  (29) A record of the street and number of an employeeÂs address submitted to a special district to obtain assistance in promoting an alternative to single occupant motor vehicle transportation.

Â Â Â Â Â  (30) Sensitive business records, capital development plans or financial or commercial information of Oregon Corrections Enterprises that is not customarily provided to business competitors.

Â Â Â Â Â  (31) Documents, materials or other information submitted to the Director of the Department of Consumer and Business Services in confidence by a state, federal, foreign or international regulatory or law enforcement agency or by the National Association of Insurance Commissioners, its affiliates or subsidiaries under ORS 646A.250 to 646A.270, 697.005 to 697.095, 697.602 to 697.842, 705.137, 717.200 to 717.320, 717.900 or 717.905, ORS chapter 59, 722, 723, 725 or 726, the Bank Act or the Insurance Code when:

Â Â Â Â Â  (a) The document, material or other information is received upon notice or with an understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material or other information; and

Â Â Â Â Â  (b) The director has obligated the Department of Consumer and Business Services not to disclose the document, material or other information.

Â Â Â Â Â  (32) A county elections security plan developed and filed under ORS 254.074.

Â Â Â Â Â  (33) Information about review or approval of programs relating to the security of:

Â Â Â Â Â  (a) Generation, storage or conveyance of:

Â Â Â Â Â  (A) Electricity;

Â Â Â Â Â  (B) Gas in liquefied or gaseous form;

Â Â Â Â Â  (C) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

Â Â Â Â Â  (D) Petroleum products;

Â Â Â Â Â  (E) Sewage; or

Â Â Â Â Â  (F) Water.

Â Â Â Â Â  (b) Telecommunication systems, including cellular, wireless or radio systems.

Â Â Â Â Â  (c) Data transmissions by whatever means provided.

Â Â Â Â Â  (34) The information specified in ORS 25.020 (8) if the Chief Justice of the Supreme Court designates the information as confidential by rule under ORS 1.002. [1987 c.373 Â§23e; 1987 c.764 Â§3; 1987 c.898 Â§27 (enacted in lieu of 192.500); 1989 c.6 Â§17; 1989 c.925 Â§1; 1991 c.825 Â§7; 1993 c.694 Â§27; 1993 c.817 Â§1; 1995 c.79 Â§70; 1995 c.162 Â§62a; 1995 c.604 Â§1; 1997 c.44 Â§1; 1997 c.559 Â§1; 1997 c.825 Â§1; 1999 c.274 Â§17; 1999 c.291 Â§24; 1999 c.379 Â§1; 1999 c.666 Â§1; 1999 c.683 Â§3; 1999 c.811 Â§2; 1999 c.855 Â§4; 1999 c.955 Â§23; 1999 c.1059 Â§Â§12,16; 2001 c.377 Â§Â§17,18; 2001 c.915 Â§3; 2001 c.922 Â§Â§12,13; 2001 c.962 Â§Â§80,81; 2001 c.965 Â§Â§62,63; 2003 c.14 Â§Â§90,91; 2003 c.524 Â§Â§2,3; 2003 c.733 Â§Â§49,50; 2003 c.803 Â§Â§5,6; 2005 c.397 Â§1; 2005 c.561 Â§3; 2005 c.659 Â§1; 2007 c.152 Â§1; 2007 c.181 Â§1; 2007 c.513 Â§5; 2007 c.687 Â§7]

Â Â Â Â Â  Note: See first note under 192.423.

Â Â Â Â Â  192.503 [1993 c.224 Â§3; repealed by 1997 c.678 Â§15]

Â Â Â Â Â  192.505 Exempt and nonexempt public record to be separated. If any public record contains material which is not exempt under ORS 192.501 and 192.502, as well as material which is exempt from disclosure, the public body shall separate the exempt and nonexempt material and make the nonexempt material available for examination. [1987 c.764 Â§4 (enacted in lieu of 192.500)]

RECORDS OF INDIVIDUAL WITH DISABILITY OR MENTAL ILLNESS

Â Â Â Â Â  192.515 Definitions for ORS 192.515 and 192.517. As used in this section and ORS 179.505 and 192.517:

Â Â Â Â Â  (1) ÂFacilitiesÂ includes, but is not limited to, hospitals, nursing homes, facilities defined in ORS 430.205, board and care homes, homeless shelters, juvenile training schools, youth care centers, juvenile detention centers, jails and prisons.

Â Â Â Â Â  (2) ÂIndividualÂ means:

Â Â Â Â Â  (a) An individual with a developmental disability as defined in the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 15002) as in effect on January 1, 2003;

Â Â Â Â Â  (b) An individual with mental illness as defined in the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10802) as in effect on January 1, 2003; or

Â Â Â Â Â  (c) An individual with disabilities as described in 29 U.S.C. 794e as in effect on January 1, 2006, other than:

Â Â Â Â Â  (A) An inmate in a facility operated by the Department of Corrections whose only disability is drug or alcohol addiction; and

Â Â Â Â Â  (B) A person confined in a youth correction facility, as that term is defined in ORS 420.005, whose only disability is drug or alcohol addiction.

Â Â Â Â Â  (3)(a) ÂOther legal representativeÂ means a person who has been granted or retains legal authority to exercise an individualÂs power to permit access to the individualÂs records.

Â Â Â Â Â  (b) ÂOther legal representativeÂ does not include a legal guardian, the state or a political subdivision of this state.

Â Â Â Â Â  (4) ÂRecordsÂ includes, but is not limited to, reports prepared or received by any staff of a facility rendering care or treatment, any medical examinerÂs report, autopsy report or laboratory test report ordered by a medical examiner, reports prepared by an agency or staff person charged with investigating reports of incidents of abuse, neglect, injury or death occurring at the facility that describe such incidents and the steps taken to investigate the incidents and discharge planning records or any information to which the individual would be entitled access, if capable. [1993 c.262 Â§1; 1995 c.504 Â§1; 2003 c.14 Â§92; 2003 c.803 Â§7; 2005 c.498 Â§7]

Â Â Â Â Â  Note: 192.515 and 192.517 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.517 Access to records of individual with disability or individual with mental illness. (1) The system designated to protect and advocate for the rights of individuals shall have access to all records of:

Â Â Â Â Â  (a) Any individual who is a client of the system if the individual or the legal guardian or other legal representative of the individual has authorized the system to have such access;

Â Â Â Â Â  (b) Any individual, including an individual who has died or whose whereabouts are unknown:

Â Â Â Â Â  (A) If the individual by reason of the individualÂs mental or physical condition or age is unable to authorize such access;

Â Â Â Â Â  (B) If the individual does not have a legal guardian or other legal representative, or the state or a political subdivision of this state is the legal guardian of the individual; and

Â Â Â Â Â  (C) If a complaint regarding the rights or safety of the individual has been received by the system or if, as a result of monitoring or other activities which result from a complaint or other evidence, there is probable cause to believe that the individual has been subject to abuse or neglect; and

Â Â Â Â Â  (c) Any individual who has a legal guardian or other legal representative, who is the subject of a complaint of abuse or neglect received by the system, or whose health and safety is believed with probable cause to be in serious and immediate jeopardy if the legal guardian or other legal representative:

Â Â Â Â Â  (A) Has been contacted by the system upon receipt of the name and address of the legal guardian or other legal representative;

Â Â Â Â Â  (B) Has been offered assistance by the system to resolve the situation; and

Â Â Â Â Â  (C) Has failed or refused to act on behalf of the individual.

Â Â Â Â Â  (2) The system shall have access to the name, address and telephone number of any legal guardian or other legal representative of an individual.

Â Â Â Â Â  (3) The system that obtains access to records under this section shall maintain the confidentiality of the records to the same extent as is required of the provider of the services, except as provided under the Protection and Advocacy for Mentally Ill Individuals Act (42 U.S.C. 10806) as in effect on January 1, 2003.

Â Â Â Â Â  (4) The system shall have reasonable access to facilities, including the residents and staff of the facilities.

Â Â Â Â Â  (5) This section is not intended to limit or overrule the provisions of ORS 41.675 or 441.055 (9). [1993 c.262 Â§2; 1995 c.504 Â§2; 2003 c.14 Â§93; 2003 c.803 Â§8; 2005 c.498 Â§8]

Â Â Â Â Â  Note: See note under 192.515.

PROTECTED HEALTH INFORMATION

Â Â Â Â Â  192.518 Policy for protected health information. (1) It is the policy of the State of
Oregon
that an individual has:

Â Â Â Â Â  (a) The right to have protected health information of the individual safeguarded from unlawful use or disclosure; and

Â Â Â Â Â  (b) The right to access and review protected health information of the individual.

Â Â Â Â Â  (2) In addition to the rights and obligations expressed in ORS 192.518 to 192.529, the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164, establish additional rights and obligations regarding the use and disclosure of protected health information and the rights of individuals regarding the protected health information of the individual. [2003 c.86 Â§1]

Â Â Â Â Â  Note: 192.518 to 192.529 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.519 Definitions for ORS 192.518 to 192.529. As used in ORS 192.518 to 192.529:

Â Â Â Â Â  (1) ÂAuthorizationÂ means a document written in plain language that contains at least the following:

Â Â Â Â Â  (a) A description of the information to be used or disclosed that identifies the information in a specific and meaningful way;

Â Â Â Â Â  (b) The name or other specific identification of the person or persons authorized to make the requested use or disclosure;

Â Â Â Â Â  (c) The name or other specific identification of the person or persons to whom the covered entity may make the requested use or disclosure;

Â Â Â Â Â  (d) A description of each purpose of the requested use or disclosure, including but not limited to a statement that the use or disclosure is at the request of the individual;

Â Â Â Â Â  (e) An expiration date or an expiration event that relates to the individual or the purpose of the use or disclosure;

Â Â Â Â Â  (f) The signature of the individual or personal representative of the individual and the date;

Â Â Â Â Â  (g) A description of the authority of the personal representative, if applicable; and

Â Â Â Â Â  (h) Statements adequate to place the individual on notice of the following:

Â Â Â Â Â  (A) The individualÂs right to revoke the authorization in writing;

Â Â Â Â Â  (B) The exceptions to the right to revoke the authorization;

Â Â Â Â Â  (C) The ability or inability to condition treatment, payment, enrollment or eligibility for benefits on whether the individual signs the authorization; and

Â Â Â Â Â  (D) The potential for information disclosed pursuant to the authorization to be subject to redisclosure by the recipient and no longer protected.

Â Â Â Â Â  (2) ÂCovered entityÂ means:

Â Â Â Â Â  (a) A state health plan;

Â Â Â Â Â  (b) A health insurer;

Â Â Â Â Â  (c) A health care provider that transmits any health information in electronic form to carry out financial or administrative activities in connection with a transaction covered by ORS 192.518 to 192.529; or

Â Â Â Â Â  (d) A health care clearinghouse.

Â Â Â Â Â  (3) ÂHealth careÂ means care, services or supplies related to the health of an individual.

Â Â Â Â Â  (4) ÂHealth care operationsÂ includes but is not limited to:

Â Â Â Â Â  (a) Quality assessment, accreditation, auditing and improvement activities;

Â Â Â Â Â  (b) Case management and care coordination;

Â Â Â Â Â  (c) Reviewing the competence, qualifications or performance of health care providers or health insurers;

Â Â Â Â Â  (d) Underwriting activities;

Â Â Â Â Â  (e) Arranging for legal services;

Â Â Â Â Â  (f) Business planning;

Â Â Â Â Â  (g) Customer services;

Â Â Â Â Â  (h) Resolving internal grievances;

Â Â Â Â Â  (i) Creating de-identified information; and

Â Â Â Â Â  (j) Fundraising.

Â Â Â Â Â  (5) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (a) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (b) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (c) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (d) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (e) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (f) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (g) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (h) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (i) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (j) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (k) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (m) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (n) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (o) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (p) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (r) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (s) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (t) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (u) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (v) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (w) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (x) A diabetes self-management program as defined in ORS 743A.184; and

Â Â Â Â Â  (y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (6) ÂHealth informationÂ means any oral or written information in any form or medium that:

Â Â Â Â Â  (a) Is created or received by a covered entity, a public health authority, an employer, a life insurer, a school, a university or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (7) ÂHealth insurerÂ means:

Â Â Â Â Â  (a) An insurer as defined in ORS 731.106 who offers:

Â Â Â Â Â  (A) A health benefit plan as defined in ORS 743.730;

Â Â Â Â Â  (B) A short term health insurance policy, the duration of which does not exceed six months including renewals;

Â Â Â Â Â  (C) A student health insurance policy;

Â Â Â Â Â  (D) A Medicare supplemental policy; or

Â Â Â Â Â  (E) A dental only policy.

Â Â Â Â Â  (b) The Oregon Medical Insurance Pool operated by the Oregon Medical Insurance Pool Board under ORS 735.600 to 735.650.

Â Â Â Â Â  (8) ÂIndividually identifiable health informationÂ means any oral or written health information in any form or medium that is:

Â Â Â Â Â  (a) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

Â Â Â Â Â  (b) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (A) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (B) The provision of health care to an individual; or

Â Â Â Â Â  (C) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (9) ÂPaymentÂ includes but is not limited to:

Â Â Â Â Â  (a) Efforts to obtain premiums or reimbursement;

Â Â Â Â Â  (b) Determining eligibility or coverage;

Â Â Â Â Â  (c) Billing activities;

Â Â Â Â Â  (d) Claims management;

Â Â Â Â Â  (e) Reviewing health care to determine medical necessity;

Â Â Â Â Â  (f) Utilization review; and

Â Â Â Â Â  (g) Disclosures to consumer reporting agencies.

Â Â Â Â Â  (10) ÂPersonal representativeÂ includes but is not limited to:

Â Â Â Â Â  (a) A person appointed as a guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions;

Â Â Â Â Â  (b) A person appointed as a health care representative under ORS 127.505 to 127.660 or a representative under ORS 127.700 to 127.737 to make health care decisions or mental health treatment decisions;

Â Â Â Â Â  (c) A person appointed as a personal representative under ORS chapter 113; and

Â Â Â Â Â  (d) A person described in ORS 192.526.

Â Â Â Â Â  (11)(a) ÂProtected health informationÂ means individually identifiable health information that is maintained or transmitted in any form of electronic or other medium by a covered entity.

Â Â Â Â Â  (b) ÂProtected health informationÂ does not mean individually identifiable health information in:

Â Â Â Â Â  (A) Education records covered by the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g);

Â Â Â Â Â  (B) Records described at 20 U.S.C. 1232g(a)(4)(B)(iv); or

Â Â Â Â Â  (C) Employment records held by a covered entity in its role as employer.

Â Â Â Â Â  (12) ÂState health planÂ means:

Â Â Â Â Â  (a) The state Medicaid program;

Â Â Â Â Â  (b) The Oregon State ChildrenÂs Health Insurance Program; or

Â Â Â Â Â  (c) The Family Health Insurance Assistance Program established in ORS 735.720 to 735.740.

Â Â Â Â Â  (13) ÂTreatmentÂ includes but is not limited to:

Â Â Â Â Â  (a) The provision, coordination or management of health care; and

Â Â Â Â Â  (b) Consultations and referrals between health care providers. [2003 c.86 Â§2; 2005 c.253 Â§1]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.520 Health care provider and state health plan authority. A health care provider or state health plan:

Â Â Â Â Â  (1) May use or disclose protected health information of an individual in a manner that is consistent with an authorization provided by the individual or a personal representative of the individual.

Â Â Â Â Â  (2) May use or disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) For the providerÂs or planÂs own treatment, payment or health care operations; or

Â Â Â Â Â  (b) As otherwise permitted or required by state or federal law or by order of the court.

Â Â Â Â Â  (3) May disclose protected health information of an individual without obtaining an authorization from the individual or a personal representative of the individual:

Â Â Â Â Â  (a) To another covered entity for health care operations activities of the entity that receives the information if:

Â Â Â Â Â  (A) Each entity has or had a relationship with the individual who is the subject of the protected health information; and

Â Â Â Â Â  (B) The protected health information pertains to the relationship and the disclosure is for the purpose of:

Â Â Â Â Â  (i) Health care operations as listed in ORS 192.519 (4)(a) or (b); or

Â Â Â Â Â  (ii) Health care fraud and abuse detection or compliance;

Â Â Â Â Â  (b) To another covered entity or any other health care provider for treatment activities of a health care provider; or

Â Â Â Â Â  (c) To another covered entity or any other health care provider for the payment activities of the entity that receives that information. [2003 c.86 Â§3]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.521 Health care provider and state health plan charges. A health care provider or state health plan that receives an authorization to disclose protected health information may charge:

Â Â Â Â Â  (1)(a) No more than $30 for copying 10 or fewer pages of written material, no more than 50 cents per page for pages 11 through 50 and no more than 25 cents for each additional page; and

Â Â Â Â Â  (b) A bonus charge of $5 if the request for records is processed and the records are mailed by first class mail to the requester within seven business days after the date of the request;

Â Â Â Â Â  (2) Postage costs to mail copies of protected health information or an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual; and

Â Â Â Â Â  (3) Actual costs of preparing an explanation or summary of protected health information, if requested by an individual or a personal representative of the individual. [2003 c.86 Â§4; 2007 c.812 Â§1]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.522 Authorization form. A health care provider may use an authorization that contains the following provisions in accordance with ORS 192.520:

______________________________________________________________________________

AUTHORIZATION

TO USE AND DISCLOSE PROTECTED HEALTH INFORMATION

I authorize: _______________ (Name of person/entity disclosing information) to use and disclose a copy of the specific health information described below regarding: _______________ (Name of individual) consisting of: (Describe information to be used/disclosed)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

to: _______________ (Name and address of recipient or recipients) for the purpose of: (Describe each purpose of disclosure or indicate that the disclosure is at the request of the individual)

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

If the information to be disclosed contains any of the types of records or information listed below, additional laws relating to the use and disclosure of the information may apply. I understand and agree that this information will be disclosed if I place my initials in the applicable space next to the type of information.

_____Â Â Â Â Â Â Â  HIV/AIDS information

_____Â Â Â Â Â Â Â  Mental health information

_____Â Â Â Â Â Â Â  Genetic testing information

_____Â Â Â Â Â Â Â  Drug/alcohol diagnosis, treatment, or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  referral information.

I understand that the information used or disclosed pursuant to this authorization may be subject to redisclosure and no longer be protected under federal law. However, I also understand that federal or state law may restrict redisclosure of HIV/AIDS information, mental health information, genetic testing information and drug/alcohol diagnosis, treatment or referral information.

PROVIDER INFORMATION

You do not need to sign this authorization. Refusal to sign the authorization will not adversely affect your ability to receive health care services or reimbursement for services. The only circumstance when refusal to sign means you will not receive health care services is if the health care services are solely for the purpose of providing health information to someone else and the authorization is necessary to make that disclosure.

You may revoke this authorization in writing at any time. If you revoke your authorization, the information described above may no longer be used or disclosed for the purposes described in this written authorization. The only exception is when a covered entity has taken action in reliance on the authorization or the authorization was obtained as a condition of obtaining insurance coverage.

To revoke this authorization, please send a written statement to ____________ (contact person) at ____________ (address of person/entity disclosing information) and state that you are revoking this authorization.

SIGNATURE

I have read this authorization and I understand it. Unless revoked, this authorization expires ________ (insert either applicable date or event).

By: ______________________

Â Â Â Â Â  (individual or personal representative)

Date: ____________

Description of personal representativeÂs authority:

___________________________

______________________________________________________________________________

[2003 c.86 Â§5]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.523 Confidentiality; use and disclosure. A health care provider or a state health plan does not breach a confidential relationship with an individual if the health care provider or state health plan uses or discloses protected health information in accordance with ORS 192.520. [2003 c.86 Â§6]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.524 No right of action. Nothing in ORS 192.519 or 192.520 may be construed to create a new private right of action against a health care provider or a state health plan. [2003 c.86 Â§7]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.525 [1977 c.812 Â§1; 1997 c.635 Â§1; 1999 c.537 Â§2; 2001 c.104 Â§67; repealed by 2003 c.86 Â§8]

Â Â Â Â Â  192.526 Personal representative of deceased individual. If no person has been appointed as a personal representative under ORS chapter 113 or a person appointed as a personal representative under ORS chapter 113 has been discharged, the personal representative of a deceased individual shall be the first of the following persons, in the following order, who can be located upon reasonable effort by the covered entity and who is willing to serve as the personal representative:

Â Â Â Â Â  (1) A person appointed as guardian under ORS 125.305, 419B.370, 419C.481 or 419C.555 with authority to make medical and health care decisions at the time of the individualÂs death.

Â Â Â Â Â  (2) The individualÂs spouse.

Â Â Â Â Â  (3) An adult designated in writing by the persons listed in this section, if no person listed in this section objects to the designation.

Â Â Â Â Â  (4) A majority of the adult children of the individual who can be located.

Â Â Â Â Â  (5) Either parent of the individual or an individual acting in loco parentis to the individual.

Â Â Â Â Â  (6) A majority of the adult siblings of the individual who can be located.

Â Â Â Â Â  (7) Any adult relative or adult friend. [2005 c.253 Â§3]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.527 Allowed disclosure of protected health information by state health plan or prepaid managed care health services organization. (1) Notwithstanding ORS 179.505, a state health plan or a prepaid managed care health services organization may disclose the protected health information of an individual listed in subsection (2) of this section, without obtaining an authorization from the individual or a personal representative of the individual, to another prepaid managed care health services organization for treatment activities of a prepaid managed care health services organization when the prepaid managed care health services organization is providing behavioral or physical health care services to the individual.

Â Â Â Â Â  (2) The protected health information that may be disclosed pursuant to subsection (1) of this section includes the following, as defined by the Department of Human Services by rule:

Â Â Â Â Â  (a) Oregon Health Plan member name;

Â Â Â Â Â  (b) Medicaid recipient number;

Â Â Â Â Â  (c) Performing provider number;

Â Â Â Â Â  (d) Hospital provider name;

Â Â Â Â Â  (e) Attending physician;

Â Â Â Â Â  (f) Diagnosis;

Â Â Â Â Â  (g) Date or dates of service;

Â Â Â Â Â  (h) Procedure code;

Â Â Â Â Â  (i) Revenue code;

Â Â Â Â Â  (j) Quantity of units of service provided; or

Â Â Â Â Â  (k) Medication prescription and monitoring.

Â Â Â Â Â  (3) As used in this section, Âprepaid managed care health services organizationÂ has the meaning given that term in ORS 414.736. [2007 c.798 Â§2]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.528 Notice to individual of information that may be disclosed under ORS 192.527. Upon an individualÂs enrollment in a state health plan or a prepaid managed care health services organization, the plan or organization shall disclose to the individual the information that may be disclosed or exchanged under ORS 192.527. The plan or organization must obtain a signed acknowledgment that the individual has been informed of the provisions of this section and ORS 192.527 and the specific information that may be disclosed or exchanged under ORS 192.527 without the individualÂs authorization. [2007 c.798 Â§3]

Â Â Â Â Â  Note: 192.528 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.529 Allowed retention or disclosure of genetic information. (1) Notwithstanding ORS 192.537 (3), a health care provider may retain genetic information of an individual without obtaining an authorization from the individual or a personal representative of the individual if the retention is for treatment, payment or health care operations by the provider.

Â Â Â Â Â  (2) Notwithstanding ORS 192.539 (1), a health care provider may disclose genetic information of an individual without obtaining an authorization from the individual or a personal representative of the individual if the provider discloses the genetic information in accordance with ORS 192.520 (3).

Â Â Â Â Â  (3) As used in this section, Âretain genetic informationÂ has the meaning given that term in ORS 192.531. [2007 c.800 Â§5]

Â Â Â Â Â  Note: See note under 192.518.

Â Â Â Â Â  192.530 [1977 c.812 Â§2; 1995 c.79 Â§71; repealed by 2003 c.86 Â§8]

GENETIC PRIVACY

Â Â Â Â Â  192.531 Definitions for ORS 192.531 to 192.549. As used in ORS 192.531 to 192.549:

Â Â Â Â Â  (1) ÂAnonymous researchÂ means scientific or medical genetic research conducted in such a manner that any DNA sample or genetic information used in the research is unidentified.

Â Â Â Â Â  (2) ÂBlanket informed consentÂ means that the individual has consented to the use of the individualÂs DNA sample or health information for any future research, but has not been provided with a description of or consented to the use of the sample in genetic research or any specific genetic research project.

Â Â Â Â Â  (3) ÂBlood relativeÂ means a person who is:

Â Â Â Â Â  (a) Related by blood to an individual; and

Â Â Â Â Â  (b) A parent, sibling, son, daughter, grandparent, grandchild, aunt, uncle, first cousin, niece or nephew of the individual.

Â Â Â Â Â  (4) ÂClinicalÂ means relating to or obtained through the actual observation, diagnosis or treatment of patients and not through research.

Â Â Â Â Â  (5) ÂCodedÂ means identifiable only through the use of a system of encryption that links a DNA sample or genetic information to an individual or the individualÂs blood relative. A coded DNA sample or genetic information is supplied by a repository to an investigator with a system of encryption.

Â Â Â Â Â  (6) ÂDeidentifiedÂ means lacking, or having had removed, the identifiers or system of encryption that would make it possible for a person to link a DNA sample or genetic information to an individual or the individualÂs blood relative, and neither the investigator nor the repository can reconstruct the identity of the individual from whom the sample or information was obtained. Deidentified DNA samples and genetic information must meet the standards provided in 45 C.F.R. 164.502(d) and 164.514(a) to (c), as in effect on July 17, 2007.

Â Â Â Â Â  (7) ÂDiscloseÂ means to release, publish or otherwise make known to a third party a DNA sample or genetic information.

Â Â Â Â Â  (8) ÂDNAÂ means deoxyribonucleic acid.

Â Â Â Â Â  (9) ÂDNA sampleÂ means any human biological specimen that is obtained or retained for the purpose of extracting and analyzing DNA to perform a genetic test. ÂDNA sampleÂ includes DNA extracted from the specimen.

Â Â Â Â Â  (10) ÂGenetic characteristicÂ includes a gene, chromosome or alteration thereof that may be tested to determine the existence or risk of a disease, disorder, trait, propensity or syndrome, or to identify an individual or a blood relative. ÂGenetic characteristicÂ does not include family history or a genetically transmitted characteristic whose existence or identity is determined other than through a genetic test.

Â Â Â Â Â  (11) ÂGenetic informationÂ means information about an individual or the individualÂs blood relatives obtained from a genetic test.

Â Â Â Â Â  (12) ÂGenetic privacy statutesÂ means ORS 192.531 to 192.549, 659A.303 and 746.135 and the provisions of ORS 659A.300 relating to genetic testing.

Â Â Â Â Â  (13) ÂGenetic researchÂ means research using DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (14) ÂGenetic testÂ means a test for determining the presence or absence of genetic characteristics in an individual or the individualÂs blood relatives, including tests of nucleic acids such as DNA, RNA and mitochondrial DNA, chromosomes or proteins in order to diagnose or determine a genetic characteristic.

Â Â Â Â Â  (15) ÂHealth care providerÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (16) ÂIdentifiableÂ means capable of being linked to the individual or a blood relative of the individual from whom the DNA sample or genetic information was obtained.

Â Â Â Â Â  (17) ÂIdentifiedÂ means having an identifier that links, or that could readily allow the recipient to link, a DNA sample or genetic information directly to the individual or a blood relative of the individual from whom the sample or information was obtained.

Â Â Â Â Â  (18) ÂIdentifierÂ means data elements that directly link a DNA sample or genetic information to the individual or a blood relative of the individual from whom the sample or information was obtained. Identifiers include, but are not limited to, names, telephone numbers, electronic mail addresses, Social Security numbers, driver license numbers and fingerprints.

Â Â Â Â Â  (19) ÂIndividually identifiable health informationÂ has the meaning given that term in ORS 192.519.

Â Â Â Â Â  (20) ÂObtain genetic informationÂ means performing or getting the results of a genetic test.

Â Â Â Â Â  (21) ÂPersonÂ has the meaning given in ORS 433.045.

Â Â Â Â Â  (22) ÂResearchÂ means a systematic investigation, including research development, testing and evaluation, designed to develop or contribute to generalized knowledge.

Â Â Â Â Â  (23) ÂRetain a DNA sampleÂ means the act of storing the DNA sample.

Â Â Â Â Â  (24) ÂRetain genetic informationÂ means making a record of the genetic information.

Â Â Â Â Â  (25) ÂUnidentifiedÂ means deidentified or not identifiable. [Formerly 659.700; 2003 c.333 Â§1; 2005 c.678 Â§1; 2007 c.800 Â§6]

Â Â Â Â Â  Note: 192.531 to 192.549 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.533 Legislative findings; purposes. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The DNA molecule contains information about the probable medical future of an individual and the individualÂs blood relatives. This information is written in a code that is rapidly being broken.

Â Â Â Â Â  (b) Genetic information is uniquely private and personal information that generally should not be collected, retained or disclosed without the individualÂs authorization.

Â Â Â Â Â  (c) The improper collection, retention or disclosure of genetic information can lead to significant harm to an individual and the individualÂs blood relatives, including stigmatization and discrimination in areas such as employment, education, health care and insurance.

Â Â Â Â Â  (d) An analysis of an individualÂs DNA provides information not only about the individual, but also about blood relatives of the individual, with the potential for impacting family privacy, including reproductive decisions.

Â Â Â Â Â  (e) Current legal protections for medical information, tissue samples and DNA samples are inadequate to protect genetic privacy.

Â Â Â Â Â  (f) Laws for the collection, storage and use of identifiable DNA samples and private genetic information obtained from those samples are needed both to protect individual and family privacy and to permit and encourage legitimate scientific and medical research.

Â Â Â Â Â  (2) The purposes of the genetic privacy statutes are as follows:

Â Â Â Â Â  (a) To define the rights of individuals whose genetic information is collected, retained or disclosed and the rights of the individualsÂ blood relatives.

Â Â Â Â Â  (b) To define the circumstances under which an individual may be subjected to genetic testing.

Â Â Â Â Â  (c) To define the circumstances under which an individualÂs genetic information may be collected, retained or disclosed.

Â Â Â Â Â  (d) To protect against discrimination by an insurer or employer based upon an individualÂs genetic characteristics.

Â Â Â Â Â  (e) To define the circumstances under which a DNA sample or genetic information may be used for research. [Formerly 659.705; 2003 c.333 Â§2]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.535 Informed consent for obtaining genetic information. (1) A person may not obtain genetic information from an individual, or from an individualÂs DNA sample, without first obtaining informed consent of the individual or the individualÂs representative, except:

Â Â Â Â Â  (a) As authorized by ORS 181.085 or comparable provisions of federal criminal law relating to the identification of persons, or for the purpose of establishing the identity of a person in the course of an investigation conducted by a law enforcement agency, a district attorney, a medical examiner or the Criminal Justice Division of the Department of Justice;

Â Â Â Â Â  (b) For anonymous research or coded research conducted under conditions described in ORS 192.537 (2), after notification pursuant to ORS 192.538 or pursuant to ORS 192.547 (7)(b);

Â Â Â Â Â  (c) As permitted by rules of the Department of Human Services for identification of deceased individuals;

Â Â Â Â Â  (d) As permitted by rules of the Department of Human Services for newborn screening procedures;

Â Â Â Â Â  (e) As authorized by statute for the purpose of establishing paternity; or

Â Â Â Â Â  (f) For the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a physician licensed under ORS chapter 677 shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 677.097. Except as provided in subsection (3) of this section, any other licensed health care provider or facility must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in a manner substantially similar to that provided by ORS 677.097 for physicians.

Â Â Â Â Â  (3) A person conducting research shall seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by ORS 192.547.

Â Â Â Â Â  (4) Except as provided in ORS 746.135 (1), any person not described in subsection (2) or (3) of this section must seek the informed consent of the individual or the individualÂs representative for the purposes of subsection (1) of this section in the manner provided by rules adopted by the Department of Human Services.

Â Â Â Â Â  (5) The Department of Human Services may not adopt rules under subsection (1)(d) of this section that would require the providing of a DNA sample for the purpose of obtaining complete genetic information used to screen all newborns. [Formerly 659.710; 2003 c.333 Â§3; 2005 c.678 Â§2]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.537 IndividualÂs rights in genetic information; retention of information; destruction of information. (1) Subject to the provisions of ORS 192.531 to 192.549, 659A.303 and 746.135, an individualÂs genetic information and DNA sample are private and must be protected, and an individual has a right to the protection of that privacy. Any person authorized by law or by an individual or an individualÂs representative to obtain, retain or use an individualÂs genetic information or any DNA sample must maintain the confidentiality of the information or sample and protect the information or sample from unauthorized disclosure or misuse.

Â Â Â Â Â  (2)(a) A person may use an individualÂs DNA sample or genetic information that is derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research only if the individual:

Â Â Â Â Â  (A) Has granted informed consent for the specific anonymous research or coded research project;

Â Â Â Â Â  (B) Has granted consent for genetic research generally;

Â Â Â Â Â  (C) Was notified in accordance with ORS 192.538 that the individualÂs biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual did not, at the time of notification, request that the biological specimen or clinical individually identifiable health information not be used for anonymous research or coded research; or

Â Â Â Â Â  (D) Was not notified, due to emergency circumstances, in accordance with ORS 192.538 that the individualÂs biological specimen or clinical individually identifiable health information may be used for anonymous research or coded research and the individual died before receiving the notice.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to biological specimens or clinical individually identifiable health information obtained before July 29, 2005, if an institutional review board operating under ORS 192.547 (1)(b) meets the requirements described in ORS 192.547 (7)(b).

Â Â Â Â Â  (3) A person may not retain another individualÂs genetic information or DNA sample without first obtaining authorization from the individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

Â Â Â Â Â  (c) Retention is permitted by rules of the Department of Human Services for identification of, or testing to benefit blood relatives of, deceased individuals;

Â Â Â Â Â  (d) Retention is permitted by rules of the Department of Human Services for newborn screening procedures; or

Â Â Â Â Â  (e) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

Â Â Â Â Â  (4) The DNA sample of an individual from which genetic information has been obtained shall be destroyed promptly upon the specific request of that individual or the individualÂs representative, unless:

Â Â Â Â Â  (a) Retention is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions; or

Â Â Â Â Â  (c) Retention is for anonymous research or coded research conducted after notification or with consent pursuant to subsection (2) of this section or ORS 192.538.

Â Â Â Â Â  (5) A DNA sample from an individual that is the subject of a research project, other than an anonymous research project, shall be destroyed promptly upon completion of the project or withdrawal of the individual from the project, whichever occurs first, unless the individual or the individualÂs representative directs otherwise by informed consent.

Â Â Â Â Â  (6) A DNA sample from an individual for insurance or employment purposes shall be destroyed promptly after the purpose for which the sample was obtained has been accomplished unless retention is authorized by specific court order pursuant to rules adopted by the Chief Justice of the Supreme Court for civil, criminal and juvenile proceedings.

Â Â Â Â Â  (7) An individual or an individualÂs representative, promptly upon request, may inspect, request correction of and obtain genetic information from the records of the individual.

Â Â Â Â Â  (8) Subject to the provisions of ORS 192.531 to 192.549, and to policies adopted by the person in possession of a DNA sample, an individual or the individualÂs representative may request that the individualÂs DNA sample be made available for additional genetic testing for medical diagnostic purposes. If the individual is deceased and has not designated a representative to act on behalf of the individual after death, a request under this subsection may be made by the closest surviving blood relative of the decedent or, if there is more than one surviving blood relative of the same degree of relationship to the decedent, by the majority of the surviving closest blood relatives of the decedent.

Â Â Â Â Â  (9) The Department of Human Services shall coordinate the implementation of this section.

Â Â Â Â Â  (10) Subsections (3) to (8) of this section apply only to a DNA sample or genetic information that is coded, identified or identifiable.

Â Â Â Â Â  (11) This section does not apply to any law, contract or other arrangement that determines a personÂs rights to compensation relating to substances or information derived from an individualÂs DNA sample. [Formerly 659.715; 2003 c.333 Â§4; 2005 c.562 Â§21; 2005 c.678 Â§3]

Â Â Â Â Â  Note: Section 10, chapter 333, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 10. Notwithstanding ORS 192.537 (2)(a)(C), a person may use an individualÂs DNA sample or genetic information for anonymous research if the DNA sample or genetic information was obtained prior to the effective date of this 2003 Act [June 12, 2003] and the individual was not notified the sample or genetic information may be used for anonymous research. [2003 c.333 Â§10]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.538 Notice by health care provider regarding anonymous or coded research. (1) A health care provider that is a covered entity as defined in ORS 192.519 (2)(c) and that obtains an individualÂs biological specimen or clinical individually identifiable health information shall notify the individual that the biological specimen or clinical individually identifiable health information may be disclosed or retained by the provider for anonymous research or coded research.

Â Â Â Â Â  (2) A health care provider that is not a covered entity as defined in ORS 192.519 (2)(c) and that obtains an individualÂs biological specimen or clinical individually identifiable health information may notify the individual that the biological specimen or clinical individually identifiable health information may be disclosed or retained by the provider for anonymous research or coded research.

Â Â Â Â Â  (3) A health care provider described in subsection (1) of this section shall provide a notice to the individual describing how the biological specimen or clinical individually identifiable health information may be used and allowing the individual to request that the specimen or information not be disclosed or retained for anonymous research or coded research. The notice must contain a place where the individual may mark the individualÂs request that the specimen or information not be disclosed or retained for anonymous research or coded research before returning the notice to the health care provider.

Â Â Â Â Â  (4) The notice described in subsection (3) of this section:

Â Â Â Â Â  (a) Must be given no later than when the provider obtains an individualÂs biological specimen or clinical individually identifiable health information; and

Â Â Â Â Â  (b) May be given at the same time and in the same manner as the notice of privacy practices required under the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164. [2005 c.678 Â§5]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.539 Disclosure of genetic information; exceptions. (1) Regardless of the manner of receipt or the source of genetic information, including information received from an individual or a blood relative of the individual, a person may not disclose or be compelled, by subpoena or any other means, to disclose the identity of an individual upon whom a genetic test has been performed or the identity of a blood relative of the individual, or to disclose genetic information about the individual or a blood relative of the individual in a manner that permits identification of the individual, unless:

Â Â Â Â Â  (a) Disclosure is authorized by ORS 181.085 or comparable provisions of federal criminal law relating to identification of persons, or is necessary for the purpose of a criminal or death investigation, a criminal or juvenile proceeding, an inquest, or a child fatality review by a county multidisciplinary child abuse team;

Â Â Â Â Â  (b) Disclosure is required by specific court order entered pursuant to rules adopted by the Chief Justice of the Supreme Court for civil actions;

Â Â Â Â Â  (c) Disclosure is authorized by statute for the purpose of establishing paternity;

Â Â Â Â Â  (d) Disclosure is specifically authorized by the tested individual or the tested individualÂs representative by signing a consent form prescribed by rules of the Department of Human Services;

Â Â Â Â Â  (e) Disclosure is for the purpose of furnishing genetic information relating to a decedent for medical diagnosis of blood relatives of the decedent; or

Â Â Â Â Â  (f) Disclosure is for the purpose of identifying bodies.

Â Â Â Â Â  (2) The prohibitions of this section apply to any redisclosure by any person after another person has disclosed genetic information or the identity of an individual upon whom a genetic test has been performed, or has disclosed genetic information or the identity of a blood relative of the individual.

Â Â Â Â Â  (3) A release or publication is not a disclosure if:

Â Â Â Â Â  (a) It involves a good faith belief by the person who caused the release or publication that the person was not in violation of this section;

Â Â Â Â Â  (b) It is not due to willful neglect;

Â Â Â Â Â  (c) It is corrected in the manner described in ORS 192.541 (4);

Â Â Â Â Â  (d) The correction with respect to genetic information is completed before the information is read or heard by a third party; and

Â Â Â Â Â  (e) The correction with respect to DNA samples is completed before the sample is retained or genetically tested by a third party. [Formerly 659.720; 2005 c.562 Â§22]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.540 Use of deceased individualÂs DNA sample or genetic information for research. Notwithstanding ORS 192.535 and 192.537 (2), a person may use an individualÂs DNA sample or genetic information that is derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research if the individual was deceased when the individualÂs biological specimen or clinical individually identifiable health information was obtained. [2005 c.678 Â§8]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.541 Private right of action; remedies; affirmative defense; attorney fees. (1) An individual or an individualÂs blood relative, representative or estate may bring a civil action against any person who violates ORS 192.535, 192.537, 192.539 or 192.547.

Â Â Â Â Â  (2) For a violation of ORS 192.537 or 192.547, the court shall award the greater of actual damages or:

Â Â Â Â Â  (a) $100, for an inadvertent violation that does not arise out of the negligence of the defendant;

Â Â Â Â Â  (b) $500, for a negligent violation;

Â Â Â Â Â  (c) $10,000, for a knowing or reckless violation;

Â Â Â Â Â  (d) $15,000, for a knowing violation based on a fraudulent misrepresentation; or

Â Â Â Â Â  (e) $25,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

Â Â Â Â Â  (3) For a violation of ORS 192.535 or 192.539, the court shall award the greater of actual damages or:

Â Â Â Â Â  (a) $1,000, for an inadvertent violation that does not arise out of the negligence of the defendant;

Â Â Â Â Â  (b) $5,000, for a negligent violation;

Â Â Â Â Â  (c) $100,000, for a knowing or reckless violation;

Â Â Â Â Â  (d) $150,000, for a knowing violation based on a fraudulent misrepresentation; or

Â Â Â Â Â  (e) $250,000, for a knowing violation committed with intent to sell, transfer or use for commercial advantage, personal gain or malicious harm.

Â Â Â Â Â  (4) It is an affirmative defense to an action described in subsection (2)(a) or (b) or (3)(a) or (b) of this section that the defendant corrected the violation through destruction of illegally retained or obtained samples or information, or took other action to correct the violation, if the correction was completed within 120 days after the defendant knew or should have known that the violation occurred.

Â Â Â Â Â  (5) The court may provide such equitable relief as it deems necessary or proper.

Â Â Â Â Â  (6)(a) The court may award attorney fees to a defendant only if the court finds that the plaintiff had no objectively reasonable basis for asserting a claim or for appealing an adverse decision of the trial court.

Â Â Â Â Â  (b) The court shall award attorney fees to a plaintiff if the court finds that the defendant committed a violation described in subsection (2)(c), (d) or (e) or (3)(c), (d) or (e) of this section.

Â Â Â Â Â  (7) An action authorized by subsection (1) of this section must be commenced within three years after the date the plaintiff knew or should have known of the violation, but in no instance more than 10 years after the date of the violation.

Â Â Â Â Â  (8) A plaintiff may recover damages provided by subsections (2) and (3) of this section for each violation by a defendant.

Â Â Â Â Â  (9) ORS 31.725, 31.730, 31.735 and 31.740 do not apply to amounts awarded in actions under this section. [2001 c.588 Â§2]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.543 Criminal penalty. (1) A person commits the crime of unlawfully obtaining, retaining or disclosing genetic information if the person knowingly, recklessly or with criminal negligence, as those terms are defined in ORS 161.085, obtains, retains or discloses genetic information in violation of ORS 192.531 to 192.549.

Â Â Â Â Â  (2) Unlawfully obtaining, retaining or disclosing genetic information is a Class A misdemeanor. [2001 c.588 Â§3]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.545 Enforcement; Attorney General or district attorney; intervention. (1) The Attorney General or a district attorney may bring an action against a person who violates ORS 192.535, 192.537, 192.539 or 192.547. In addition to remedies otherwise provided in ORS 192.541, the court shall award to the Attorney General or district attorney the costs of the investigation.

Â Â Â Â Â  (2) The Attorney General may intervene in a civil action brought under ORS 192.541 if the Attorney General certifies that, in the opinion of the Attorney General, the action is of general public importance. In the action, the Attorney General shall be entitled to the same relief as if the Attorney General instituted the action under this section. [2001 c.588 Â§4]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.547 Department of Human Services rules; procedures. (1)(a) The Department of Human Services shall adopt rules for conducting research using DNA samples, genetic testing and genetic information. Rules establishing minimum research standards shall conform to the Federal Policy for the Protection of Human Subjects, 45 C.F.R. 46, that is current at the time the rules are adopted. The rules may be changed from time to time as may be necessary.

Â Â Â Â Â  (b) The rules adopted by the Department of Human Services shall address the operation and appointment of institutional review boards. The rules shall conform to the compositional and operational standards for such boards contained in the Federal Policy for the Protection of Human Subjects that is current at the time the rules are adopted. The rules must require that research conducted under paragraph (a) of this subsection be conducted with the approval of the institutional review board.

Â Â Â Â Â  (c) Persons proposing to conduct anonymous research, coded research or genetic research that is otherwise thought to be exempt from review must obtain from an institutional review board prior to conducting such research a determination that the proposed research is exempt from review.

Â Â Â Â Â  (2) A person proposing to conduct research under subsection (1) of this section, including anonymous research or coded research, must disclose to the institutional review board the proposed use of DNA samples, genetic testing or genetic information.

Â Â Â Â Â  (3) The Department of Human Services shall adopt rules requiring that all institutional review boards operating under subsection (1)(b) of this section register with the department. The Advisory Committee on Genetic Privacy and Research shall use the registry to educate institutional review boards about the purposes and requirements of the genetic privacy statutes and administrative rules relating to genetic research.

Â Â Â Â Â  (4) The Department of Human Services shall consult with the Advisory Committee on Genetic Privacy and Research before adopting the rules required under subsections (1) and (3) of this section, including rules identifying those parts of the Federal Policy for the Protection of Human Subjects that are applicable to this section.

Â Â Â Â Â  (5) Genetic research in which the DNA sample or genetic information is coded shall satisfy the following requirements:

Â Â Â Â Â  (a)(A) The subject has granted informed consent for the specific research project;

Â Â Â Â Â  (B) The subject has consented to genetic research generally; or

Â Â Â Â Â  (C) The DNA sample or genetic information is derived from a biological specimen or from clinical individually identifiable health information that was obtained or retained in compliance with ORS 192.537 (2).

Â Â Â Â Â  (b) The research has been approved by an institutional review board after disclosure by the investigator to the board of risks associated with the coding.

Â Â Â Â Â  (c) The code is:

Â Â Â Â Â  (A) Not derived from individual identifiers;

Â Â Â Â Â  (B) Kept securely and separately from the DNA samples and genetic information; and

Â Â Â Â Â  (C) Not accessible to the investigator unless specifically approved by the institutional review board.

Â Â Â Â Â  (d) Data is stored securely in password protected electronic files or by other means with access limited to necessary personnel.

Â Â Â Â Â  (e) The data is limited to elements required for analysis and meets the criteria in 45 C.F.R 164.514(e) for a limited data set.

Â Â Â Â Â  (f) The investigator is a party to the data use agreement as provided by 45 C.F.R. 164.514(e) for limited data set recipients.

Â Â Â Â Â  (6) Research conducted in accordance with this section is rebuttably presumed to comply with ORS 192.535 and 192.539.

Â Â Â Â Â  (7)(a) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained, with blanket informed consent, before June 25, 2001, for genetic research.

Â Â Â Â Â  (b) Notwithstanding ORS 192.535, a person may use a DNA sample or genetic information obtained without specific informed consent and derived from a biological specimen or clinical individually identifiable health information for anonymous research or coded research if an institutional review board operating under subsection (1)(b) of this section:

Â Â Â Â Â  (A) Waives or alters the consent requirements pursuant to the Federal Policy for the Protection of Human Subjects; and

Â Â Â Â Â  (B) Waives authorization pursuant to the federal Health Insurance Portability and Accountability Act privacy regulations, 45 C.F.R. parts 160 and 164.

Â Â Â Â Â  (c) Except as provided in subsection (5)(a) of this section or paragraph (b) of this subsection, a person must have specific informed consent from an individual to use a DNA sample or genetic information of the individual obtained on or after June 25, 2001, for genetic research.

Â Â Â Â Â  (8) Except as otherwise allowed by rule of the Department of Human Services, if DNA samples or genetic information obtained for either clinical or research purposes is used in research, a person may not recontact the individual or the individualÂs physician by using research information that is identifiable or coded. The Department of Human Services shall adopt by rule criteria for recontacting an individual or an individualÂs physician. In adopting the criteria, the department shall consider the recommendations of national organizations such as those created by executive order by the President of the
United States
and the recommendations of the Advisory Committee on Genetic Privacy and Research.

Â Â Â Â Â  (9) The requirements for consent to, or notification of, obtaining a DNA sample or genetic information for genetic research are governed by the provisions of ORS 192.531 to 192.549 and the administrative rules that were in effect on the effective date of the institutional review boardÂs most recent approval of the study. [2001 c.588 Â§6; 2003 c.333 Â§5; 2005 c.678 Â§6]

Â Â Â Â Â  Note: See note under 192.531.

Â Â Â Â Â  192.549 Advisory Committee on Genetic Privacy and Research. (1) The Advisory Committee on Genetic Privacy and Research is established consisting of 15 members. The President of the Senate and the Speaker of the House of Representatives shall each appoint one member and one alternate. The Director of Human Services shall appoint one representative and one alternate from each of the following categories:

Â Â Â Â Â  (a) Academic institutions involved in genetic research;

Â Â Â Â Â  (b) Physicians licensed under ORS chapter 677;

Â Â Â Â Â  (c) Voluntary organizations involved in the development of public policy on issues related to genetic privacy;

Â Â Â Â Â  (d) Hospitals;

Â Â Â Â Â  (e) The Department of Human Services;

Â Â Â Â Â  (f) The Department of Consumer and Business Services;

Â Â Â Â Â  (g) Health care service contractors involved in genetic and health services research;

Â Â Â Â Â  (h) The biosciences industry;

Â Â Â Â Â  (i) The pharmaceutical industry;

Â Â Â Â Â  (j) Health care consumers;

Â Â Â Â Â  (k) Organizations advocating for privacy of medical information;

Â Â Â Â Â  (L) Public members of institutional review boards; and

Â Â Â Â Â  (m) Organizations or individuals promoting public education about genetic research and genetic privacy and public involvement in policymaking related to genetic research and genetic privacy.

Â Â Â Â Â  (2) Organizations and individuals representing the categories listed in subsection (1) of this section may recommend nominees for membership on the advisory committee to the President, the Speaker and the director.

Â Â Â Â Â  (3) Members and alternate members of the advisory committee serve two-year terms and may be reappointed.

Â Â Â Â Â  (4) Members and alternate members of the advisory committee serve at the pleasure of the appointing entity.

Â Â Â Â Â  (5) The Department of Human Services shall provide staff for the advisory committee.

Â Â Â Â Â  (6) The advisory committee shall report biennially to the Legislative Assembly in the manner provided by ORS 192.245. The report shall include the activities and the results of any studies conducted by the advisory committee. The advisory committee may make any recommendations for legislative changes deemed necessary by the advisory committee.

Â Â Â Â Â  (7) The advisory committee shall study the use and disclosure of genetic information and shall develop and refine a legal framework that defines the rights of individuals whose DNA samples and genetic information are collected, stored, analyzed and disclosed.

Â Â Â Â Â  (8) The advisory committee shall create opportunities for public education on the scientific, legal and ethical development within the fields of genetic privacy and research. The advisory committee shall also elicit public input on these matters. The advisory committee shall make reasonable efforts to obtain public input that is representative of the diversity of opinion on this subject. The advisory committeeÂs recommendations to the Legislative Assembly shall take into consideration public concerns and values related to these matters. [2001 c.588 Â§7; 2003 c.333 Â§6]

Â Â Â Â Â  Note: See note under 192.531.

PRIVATE FINANCIAL RECORDS

Â Â Â Â Â  192.550 Definitions for ORS 192.550 to 192.595. As used in ORS 192.550 to 192.595:

Â Â Â Â Â  (1) ÂCustomerÂ means any person, partnership, limited partnership, corporation, trust or other legal entity, who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

Â Â Â Â Â  (2) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) A Âfinancial institutionÂ as defined in ORS 706.008; or

Â Â Â Â Â  (b) A Âtrust companyÂ as defined in ORS 706.008.

Â Â Â Â Â  (3) ÂFinancial recordsÂ means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of such an institution.

Â Â Â Â Â  (4) ÂLocal agencyÂ means every county, city, school district, municipal organization, district, political subdivision; or any board, commission or agency thereof; or any other local public agency; and every officer, agent or employee thereof.

Â Â Â Â Â  (5) ÂState agencyÂ means every state office, department, division, bureau, board or commission or other state agency, including the Legislative Assembly and every officer, agent or employee thereof.

Â Â Â Â Â  (6) ÂSummons or subpoenaÂ means an administrative summons or administrative subpoena issued by any state or local agency, or a judicial subpoena or subpoena duces tecum. [1977 c.517 Â§1; 1985 c.762 Â§180; 1987 c.373 Â§24; 1987 c.414 Â§146; 1997 c.631 Â§422; 2003 c.803 Â§9; 2005 c.130 Â§1]

Â Â Â Â Â  192.555 Disclosure of financial records prohibited; exceptions. (1) Except as provided in ORS 192.557, 192.559, 192.560, 192.565, 192.570 and 192.585 or as required by ORS 25.643 and 25.646 and the Uniform Disposition of Unclaimed Property Act, ORS 98.302 to 98.436 and 98.992:

Â Â Â Â Â  (a) No financial institution shall provide any financial records of any customer to a state or local agency.

Â Â Â Â Â  (b) No state or local agency shall request or receive from a financial institution any financial records of customers.

Â Â Â Â Â  (2) Subsection (1) of this section shall not preclude a financial institution, in its discretion, from initiating contact with, and thereafter communicating with and disclosing customer financial records to:

Â Â Â Â Â  (a) Appropriate state or local agencies concerning any suspected violation of the law.

Â Â Â Â Â  (b) The office of the State Treasurer if the records relate to state investments in commercial mortgages involving the customer. The records and the information contained therein are public records but shall be exempt from disclosure under ORS 192.410 to 192.505 unless the public interest in disclosure clearly outweighs the public interest in confidentiality. However, the following records in the office shall remain open to public inspection:

Â Â Â Â Â  (A) The contract or promissory note establishing a directly held residential or commercial mortgage and information identifying collateral;

Â Â Â Â Â  (B) Any copy the office retains of the underlying mortgage note in which the office purchases a participation interest; and

Â Â Â Â Â  (C) Any information showing that a directly held loan is in default.

Â Â Â Â Â  (c) An appropriate state or local agency in connection with any business relationship or transaction between the financial institution and the customer, if the disclosure is made in the ordinary course of business of the financial institution and will further the legitimate business interests of the customer or the financial institution.

Â Â Â Â Â  (3) Nothing in ORS 192.550 to 192.595 prohibits any of the following:

Â Â Â Â Â  (a) The dissemination of any financial information which is not identified with, or identifiable as being derived from, the financial records of a particular customer.

Â Â Â Â Â  (b) The examination by, or disclosure to, the Department of Consumer and Business Services of financial records which relate solely to the exercise of its supervisory function. The scope of the departmentÂs supervisory function shall be determined by reference to statutes which grant authority to examine, audit, or require reports of financial records or financial institutions.

Â Â Â Â Â  (c) The furnishing to the Department of Revenue of information by the financial institution, whether acting as principal or agent, as required by ORS 314.360.

Â Â Â Â Â  (d) Compliance with the provisions of ORS 708A.655, 722.660 or 723.844.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, a financial institution may:

Â Â Â Â Â  (a) Enter into an agreement with the Oregon State Bar that requires the financial institution to make reports to the Oregon State Bar whenever a properly payable instrument is presented for payment out of an attorney trust account that contains insufficient funds, whether or not the instrument is honored by the financial institution; and

Â Â Â Â Â  (b) Submit reports to the Oregon State Bar concerning instruments presented for payment out of an attorney trust account under a trust account overdraft notification program established under ORS 9.132. [1977 c.517 Â§Â§2, 8 (1); 1985 c.565 Â§24; 1987 c.373 Â§25; 1987 c.438 Â§4; 1993 c.131 Â§3; 1993 c.274 Â§1; 1993 c.695 Â§1; 1997 c.142 Â§1; 1999 c.80 Â§68; 1999 c.506 Â§5]

Â Â Â Â Â  192.557 Disclosure to Department of Human Services; procedure; limitations. (1) Upon the request of the Department of Human Services and the receipt of the certification required under subsection (2) of this section, a financial institution shall advise whether a person has one or more accounts with the financial institution, and if so, the balance on deposit in each such account on the date this information is provided.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the department shall specify the name and Social Security number of the person upon whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the department:

Â Â Â Â Â  (a) That the person upon whom account information is sought is an applicant for or recipient of public assistance, as described in ORS 411.010 to 411.116; and

Â Â Â Â Â  (b) That the department has authorization from the person for release of the account information.

Â Â Â Â Â  (3) Any financial institution supplying account information under ORS 192.550 to 192.557 and 411.632 shall be reimbursed for actual costs incurred.

Â Â Â Â Â  (4) No financial institution that supplies account information to the department pursuant to this section shall be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

Â Â Â Â Â  (5) Each financial institution that is requested to supply account information under this section may specify to the department that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. A reasonable time shall be provided the financial institution for response.

Â Â Â Â Â  (6) The department shall seek account information under this section only with respect to persons who are applicants for or recipients of public assistance as described in ORS 411.010 to 411.116. [1987 c.438 Â§2; 1999 c.80 Â§69; 2003 c.73 Â§59]

Â Â Â Â Â  192.559 Disclosure to state court; procedure; limitations. (1) Upon the request of a state court and the receipt of the certification required under subsection (2) of this section, a financial institution shall advise whether a person has one or more accounts with the financial institution and, if so, the balance on deposit in each such account on the date this information is provided and a record of the accountÂs activity for at least the prior 30 days, which may include the current and previous account statement period.

Â Â Â Â Â  (2) In requesting information under subsection (1) of this section, the state court shall specify the name and Social Security number of the person about whom the account information is sought, and shall certify to the financial institution in writing, signed by an agent of the state court, that the person about whom account information is sought has requested appointed counsel or that appointed counsel has been provided for the person. In addition, the state court shall forward to the financial institution a certification signed by the person about whom account information is sought that authorizes the release of the account information.

Â Â Â Â Â  (3) Any financial institution supplying account information under this section shall be reimbursed for reasonable costs incurred.

Â Â Â Â Â  (4) No financial institution that supplies account information to a state court pursuant to this section is liable to any person for any loss, damage or injury arising out of or in any way pertaining to the disclosure of account information under this section.

Â Â Â Â Â  (5) Each financial institution that is requested to supply account information under this section may specify to the state court that requests for account information and responses from the financial institution shall be submitted in written, tape or electronic format. The financial institution shall respond to the request within three business days.

Â Â Â Â Â  (6) The state court may seek account information only with respect to persons who have requested appointed counsel or who have had counsel appointed by the court. [1991 c.825 Â§2; 1993 c.274 Â§2; 2001 c.962 Â§82]

Â Â Â Â Â  192.560 Authorization by customer for disclosure. (1) A financial institution may disclose financial records of a customer to a state or local agency, and such an agency may request and receive such records, when the customer has authorized such disclosure as provided in this section.

Â Â Â Â Â  (2) The authorization of disclosure shall:

Â Â Â Â Â  (a) Be in writing, signed and dated by the customer;

Â Â Â Â Â  (b) Identify with particularity the records authorized to be disclosed;

Â Â Â Â Â  (c) Name the agency to whom disclosure is authorized;

Â Â Â Â Â  (d) Contain notice to the customer that the customer may revoke such authorization at any time in writing; and

Â Â Â Â Â  (e) Inform the customer as to the reason for such request and disclosure.

Â Â Â Â Â  (3) No financial institution shall require a customer to sign an authorization for disclosure as a condition of doing business with such institution. [1977 c.517 Â§3]

Â Â Â Â Â  192.565 Disclosure under summons or subpoena; procedure. (1) A financial institution may disclose financial records of a customer to a state or local agency, and a state or local agency may request and receive such records, pursuant to a lawful summons or subpoena, served upon the financial institution, as provided in this section or ORS chapter 25.

Â Â Â Â Â  (2) The state or local agency issuing such summons or subpoena shall make personal service of a copy of it upon the customer.

Â Â Â Â Â  (3) The summons or subpoena shall name the agency issuing it, and shall specify the statutory authority under which the financial records are being obtained.

Â Â Â Â Â  (4) The summons or subpoena shall state that service of a copy thereof has been made upon the customer, and shall state the date upon which service was accomplished.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a financial institution shall not disclose the financial records of a customer to a state or local agency, in response to a summons or subpoena served upon it, for a period of 10 days following service of a copy thereof upon the customer, unless the customer has consented to earlier disclosure. If the customer moves to quash such summons or subpoena, and the financial institution receives written notice of such action from the customer, all within 10 days following the date upon which a copy of the summons or subpoena was served upon the customer, the financial institution shall not disclose the financial records of said customer pursuant to said summons or subpoena unless:

Â Â Â Â Â  (a) The customer thereafter consents in writing to the disclosure; or

Â Â Â Â Â  (b) A court orders disclosure of the financial records to the state or local agency, pursuant to the summons or subpoena.

Â Â Â Â Â  (6) Pursuant to the issuance of a summons or subpoena, a state or local agency may petition the court, and the court, upon a showing of reasonable cause to believe that a law subject to the jurisdiction of the petitioning agency has been or is about to be violated, may order that service upon the customer pursuant to subsection (2) of this section, information concerning such service required by subsection (4) of this section, and the 10-day period provided for in subsection (5) of this section be waived or shortened.

Â Â Â Â Â  (7) Where the court grants such petition, a copy of the court order granting the same shall be attached to the summons or subpoena, and shall therewith be served upon the financial institution.

Â Â Â Â Â  (8) The provisions of subsections (2) to (7) of this section do not apply to subpoenas issued pursuant to ORS chapter 25. [1977 c.517 Â§4; 1999 c.80 Â§30]

Â Â Â Â Â  192.570 Disclosure under search warrant. (1) A financial institution may disclose financial records of a customer to a state or local agency, and a state or local agency may request and receive such records, pursuant to a lawful search warrant, as provided in this section.

Â Â Â Â Â  (2) The content of the search warrant shall conform to the requirements of ORS 133.565.

Â Â Â Â Â  (3) The state or local agency seeking financial records shall make personal service of the search warrant upon the financial institution in the manner provided by law for service of a subpoena.

Â Â Â Â Â  (4) Disclosure of financial records may occur as soon as the warrant is served upon the financial institution. [1977 c.517 Â§5]

Â Â Â Â Â  192.575 Liability of financial institution for disclosure. (1) Nothing in ORS 192.550 to 192.595 shall require a financial institution to inquire or determine that those seeking disclosure have duly complied with the requirements set forth in ORS 192.550 to 192.595, provided only that the customer authorization, summons, subpoena or search warrant served upon or delivered to a financial institution pursuant to ORS 192.560, 192.565 or 192.570 shows compliance on its face.

Â Â Â Â Â  (2) A financial institution which in good faith reliance refuses to disclose financial records of a customer upon the prohibitions of ORS 192.550 to 192.595, shall not be liable to its customer, to a state or local agency, or to any person for any loss or damage caused in whole or in part by such refusal.

Â Â Â Â Â  (3) Financial institutions shall not be required to notify their customers concerning the receipt by them of requests from state or local agencies for disclosures of financial records of such customers. However, except as otherwise provided in ORS 192.550 to 192.595, nothing in ORS 192.550 to 192.595 shall preclude financial institutions from giving such notice to customers. A court may order a financial institution to withhold notification to a customer of the receipt of a summons, subpoena or search warrant when the court finds that notice to the customer would impede the investigation being conducted by the state or local agency.

Â Â Â Â Â  (4) Financial institutions that participate in a trust account overdraft notification program established under ORS 9.132 are not liable to a lawyer or law firm on the attorney trust account, to a beneficiary of the trust account or to the Oregon State Bar for loss or damage caused in whole or in part by that participation or arising in any way out of that participation.

Â Â Â Â Â  (5) A financial institution shall not be liable to any person for any loss, damage or injury arising out of or in any way pertaining to the release of information pursuant to ORS 192.555 (2)(a). [1977 c.517 Â§6; 1993 c.131 Â§4; 1995 c.666 Â§28]

Â Â Â Â Â  192.580 Time for compliance; reimbursement; exceptions. (1) A financial institution shall have a reasonable period of time in which to comply with any proper customer authorization, summons, subpoena or search warrant permitting or seeking disclosure of financial records. For the purposes of this section, a Âreasonable period of timeÂ shall in no case be less than 10 days from the date upon which the financial institution receives or is served with a customer authorization, summons, subpoena or search warrant. However, in all cases in which disclosure is sought pursuant to ORS 192.565, the reasonable period of time shall be not less than 20 days.

Â Â Â Â Â  (2) Before making disclosures, a financial institution may require that the requesting state or local agency reimburse the financial institution for the reasonable costs incurred by the financial institution in the course of compliance. These costs include, but are not limited to, personnel costs, reproduction costs and travel expenses. The following charges shall be considered reasonable costs:

Â Â Â Â Â  (a) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

Â Â Â Â Â  (b) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual costs.

Â Â Â Â Â  (c) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section do not apply in the case of records subpoenaed by a prosecuting attorney as evidence of the crimes of negotiating a bad check under ORS 165.065, forgery under ORS 165.007 and 165.013, theft by deception by means of a bad check under ORS 164.085, fraudulent use of a credit card under ORS 165.055, identity theft under ORS 165.800 or racketeering activity under ORS 166.720 or of an offense listed in ORS 137.700. [1977 c.517 Â§7; 1985 c.797 Â§4; 1987 c.482 Â§1; 2001 c.247 Â§1; 2003 c.14 Â§94]

Â Â Â Â Â  192.585 Procedure for disclosure to law enforcement agency. (1) When a police or sheriffÂs department or district attorneyÂs office in this state requests account information from a financial institution to assist in a criminal investigation, the financial institution shall supply a statement setting forth the requested account information with respect to a customer account specified by the police or sheriffÂs department or district attorneyÂs office, for a period of up to three months prior to and three months following the date of occurrence of the account transaction giving rise to the criminal investigation. The disclosure statement required under this subsection may include only account information as defined in subsection (2) of this section. The police or sheriffÂs department or district attorneyÂs office requesting the information shall, within 24 hours of making the request, confirm the request in a written or electronic message delivered or mailed to the financial institution, setting forth the nature of the account information sought, the time period for which account information is sought, and that the information has been requested pursuant to a criminal investigation.

Â Â Â Â Â  (2) As used in this section, Âaccount informationÂ means, whether or not the financial institution has an account under a particular customerÂs name, the number of customer account items dishonored or which created overdrafts, dollar volume of dishonored items and items which when paid created overdrafts, a statement explaining any credit arrangement between the financial institution and the customer to pay overdrafts, dates and amounts of deposits and debits to a customerÂs account, copies of deposit slips and deposited items, the account balance on such dates, a copy of the customerÂs signature card and the dates the account opened or closed. [1977 c.517 Â§8(2),(3); 2005 c.130 Â§2]

Â Â Â Â Â  192.587 Charges for participation in attorney trust account overdraft notification program. Financial institutions that participate in an attorney trust account overdraft notification program established under ORS 9.132 may charge attorneys or law firms who have trust accounts with the financial institution for the reasonable costs incurred by the financial institution by reason of that participation. [1993 c.131 Â§6]

Â Â Â Â Â  192.590 Civil liability for violation of ORS 192.550 to 192.595; attorney fees; status of evidence obtained in violation. (1) Any customer who suffers any ascertainable loss as a result of a willful violation of ORS 192.550 to 192.595 by any person, may bring an individual action in an appropriate court to recover actual damages or $1,000, whichever is greater.

Â Â Â Â Â  (2) Any customer who suffers any ascertainable loss as a result of a negligent violation of ORS 192.550 to 192.595 by any person, may bring an individual action in an appropriate court to recover actual damages.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (b) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action under this section.

Â Â Â Â Â  (4) An action to enforce any provision of ORS 192.550 to 192.595 must be commenced within two years after the date on which the violation occurred.

Â Â Â Â Â  (5) Evidence obtained in violation of ORS 192.550 to 192.595 is inadmissible in any proceeding. [1977 c.517 Â§9; 1981 c.897 Â§41; 1995 c.696 Â§18]

Â Â Â Â Â  192.595 Severability. If any provision of ORS 192.550 to 192.595 or the application thereof to any person or circumstance is held invalid for any reason, such invalidity shall not affect any other provision or application of ORS 192.550 to 192.595 which can remain in effect without the invalid provision or application, and to this end the provisions of ORS 192.550 to 192.595 are severable. [1977 c.517 Â§10]

PUBLIC MEETINGS

Â Â Â Â Â  192.610 Definitions for ORS 192.610 to 192.690. As used in ORS 192.610 to 192.690:

Â Â Â Â Â  (1) ÂDecisionÂ means any determination, action, vote or final disposition upon a motion, proposal, resolution, order, ordinance or measure on which a vote of a governing body is required, at any meeting at which a quorum is present.

Â Â Â Â Â  (2) ÂExecutive sessionÂ means any meeting or part of a meeting of a governing body which is closed to certain persons for deliberation on certain matters.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the members of any public body which consists of two or more members, with the authority to make decisions for or recommendations to a public body on policy or administration.

Â Â Â Â Â  (4) ÂPublic bodyÂ means the state, any regional council, county, city or district, or any municipal or public corporation, or any board, department, commission, council, bureau, committee or subcommittee or advisory group or any other agency thereof.

Â Â Â Â Â  (5) ÂMeetingÂ means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter. ÂMeetingÂ does not include any on-site inspection of any project or program. ÂMeetingÂ also does not include the attendance of members of a governing body at any national, regional or state association to which the public body or the members belong. [1973 c.172 Â§2; 1979 c.644 Â§1]

Â Â Â Â Â  192.620 Policy. The
Oregon
form of government requires an informed public aware of the deliberations and decisions of governing bodies and the information upon which such decisions were made. It is the intent of ORS 192.610 to 192.690 that decisions of governing bodies be arrived at openly. [1973 c.172 Â§1]

Â Â Â Â Â  192.630 Meetings of governing body to be open to public; location of meetings; accommodation for person with disability; interpreters. (1) All meetings of the governing body of a public body shall be open to the public and all persons shall be permitted to attend any meeting except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (2) A quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (3) A governing body may not hold a meeting at any place where discrimination on the basis of race, creed, color, sex, age, national origin or disability is practiced. However, the fact that organizations with restricted membership hold meetings at the place does not restrict its use by a public body if use of the place by a restricted membership organization is not the primary purpose of the place or its predominate use.

Â Â Â Â Â  (4) Meetings of the governing body of a public body shall be held within the geographic boundaries over which the public body has jurisdiction, or at the administrative headquarters of the public body or at the other nearest practical location. Training sessions may be held outside the jurisdiction as long as no deliberations toward a decision are involved. A joint meeting of two or more governing bodies or of one or more governing bodies and the elected officials of one or more federally recognized Oregon Indian tribes shall be held within the geographic boundaries over which one of the participating public bodies or one of the Oregon Indian tribes has jurisdiction or at the nearest practical location. Meetings may be held in locations other than those described in this subsection in the event of an actual emergency necessitating immediate action.

Â Â Â Â Â  (5)(a) It is discrimination on the basis of disability for a governing body of a public body to meet in a place inaccessible to persons with disabilities, or, upon request of a person who is deaf or hard of hearing, to fail to make a good faith effort to have an interpreter for persons who are deaf or hard of hearing provided at a regularly scheduled meeting. The sole remedy for discrimination on the basis of disability shall be as provided in ORS 192.680.

Â Â Â Â Â  (b) The person requesting the interpreter shall give the governing body at least 48 hoursÂ notice of the request for an interpreter, shall provide the name of the requester, sign language preference and any other relevant information the governing body may request.

Â Â Â Â Â  (c) If a meeting is held upon less than 48 hoursÂ notice, reasonable effort shall be made to have an interpreter present, but the requirement for an interpreter does not apply to emergency meetings.

Â Â Â Â Â  (d) If certification of interpreters occurs under state or federal law, the Department of Human Services or other state or local agency shall try to refer only certified interpreters to governing bodies for purposes of this subsection.

Â Â Â Â Â  (e) As used in this subsection, Âgood faith effortÂ includes, but is not limited to, contacting the department or other state or local agency that maintains a list of qualified interpreters and arranging for the referral of one or more such persons to provide interpreter services. [1973 c.172 Â§3; 1979 c.644 Â§2; 1989 c.1019 Â§1; 1995 c.626 Â§1; 2003 c.14 Â§95; 2005 c.663 Â§12; 2007 c.70 Â§52]

Â Â Â Â Â  Note: The amendments to 192.630 by section 21, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 192.630 by section 21, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 192.630, as amended by section 21, chapter 100, Oregon Laws 2007, and including amendments by section 52, chapter 70, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  192.630. (1) All meetings of the governing body of a public body shall be open to the public and all persons shall be permitted to attend any meeting except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (2) A quorum of a governing body may not meet in private for the purpose of deciding on or deliberating toward a decision on any matter except as otherwise provided by ORS 192.610 to 192.690.

Â Â Â Â Â  (3) A governing body may not hold a meeting at any place where discrimination on the basis of race, color, creed, sex, sexual orientation, national origin, age or disability is practiced. However, the fact that organizations with restricted membership hold meetings at the place does not restrict its use by a public body if use of the place by a restricted membership organization is not the primary purpose of the place or its predominate use.

Â Â Â Â Â  (4) Meetings of the governing body of a public body shall be held within the geographic boundaries over which the public body has jurisdiction, or at the administrative headquarters of the public body or at the other nearest practical location. Training sessions may be held outside the jurisdiction as long as no deliberations toward a decision are involved. A joint meeting of two or more governing bodies or of one or more governing bodies and the elected officials of one or more federally recognized Oregon Indian tribes shall be held within the geographic boundaries over which one of the participating public bodies or one of the Oregon Indian tribes has jurisdiction or at the nearest practical location. Meetings may be held in locations other than those described in this subsection in the event of an actual emergency necessitating immediate action.

Â Â Â Â Â  (5)(a) It is discrimination on the basis of disability for a governing body of a public body to meet in a place inaccessible to persons with disabilities, or, upon request of a person who is deaf or hard of hearing, to fail to make a good faith effort to have an interpreter for persons who are deaf or hard of hearing provided at a regularly scheduled meeting. The sole remedy for discrimination on the basis of disability shall be as provided in ORS 192.680.

Â Â Â Â Â  (b) The person requesting the interpreter shall give the governing body at least 48 hoursÂ notice of the request for an interpreter, shall provide the name of the requester, sign language preference and any other relevant information the governing body may request.

Â Â Â Â Â  (c) If a meeting is held upon less than 48 hoursÂ notice, reasonable effort shall be made to have an interpreter present, but the requirement for an interpreter does not apply to emergency meetings.

Â Â Â Â Â  (d) If certification of interpreters occurs under state or federal law, the Department of Human Services or other state or local agency shall try to refer only certified interpreters to governing bodies for purposes of this subsection.

Â Â Â Â Â  (e) As used in this subsection, Âgood faith effortÂ includes, but is not limited to, contacting the department or other state or local agency that maintains a list of qualified interpreters and arranging for the referral of one or more qualified interpreters to provide interpreter services.

Â Â Â Â Â  192.640 Public notice required; special notice for executive sessions, special or emergency meetings. (1) The governing body of a public body shall provide for and give public notice, reasonably calculated to give actual notice to interested persons including news media which have requested notice, of the time and place for holding regular meetings. The notice shall also include a list of the principal subjects anticipated to be considered at the meeting, but this requirement shall not limit the ability of a governing body to consider additional subjects.

Â Â Â Â Â  (2) If an executive session only will be held, the notice shall be given to the members of the governing body, to the general public and to news media which have requested notice, stating the specific provision of law authorizing the executive session.

Â Â Â Â Â  (3) No special meeting shall be held without at least 24 hoursÂ notice to the members of the governing body, the news media which have requested notice and the general public. In case of an actual emergency, a meeting may be held upon such notice as is appropriate to the circumstances, but the minutes for such a meeting shall describe the emergency justifying less than 24 hoursÂ notice. [1973 c.172 Â§4; 1979 c.644 Â§3; 1981 c.182 Â§1]

Â Â Â Â Â  192.650 Recording or written minutes required; content; fees. (1) The governing body of a public body shall provide for the sound, video or digital recording or the taking of written minutes of all its meetings. Neither a full transcript nor a full recording of the meeting is required, except as otherwise provided by law, but the written minutes or recording must give a true reflection of the matters discussed at the meeting and the views of the participants. All minutes or recordings shall be available to the public within a reasonable time after the meeting, and shall include at least the following information:

Â Â Â Â Â  (a) All members of the governing body present;

Â Â Â Â Â  (b) All motions, proposals, resolutions, orders, ordinances and measures proposed and their disposition;

Â Â Â Â Â  (c) The results of all votes and, except for public bodies consisting of more than 25 members unless requested by a member of that body, the vote of each member by name;

Â Â Â Â Â  (d) The substance of any discussion on any matter; and

Â Â Â Â Â  (e) Subject to ORS 192.410 to 192.505 relating to public records, a reference to any document discussed at the meeting.

Â Â Â Â Â  (2) Minutes of executive sessions shall be kept in accordance with subsection (1) of this section. However, the minutes of a hearing held under ORS 332.061 shall contain only the material not excluded under ORS 332.061 (2). Instead of written minutes, a record of any executive session may be kept in the form of a sound or video tape or digital recording, which need not be transcribed unless otherwise provided by law. If the disclosure of certain material is inconsistent with the purpose for which a meeting under ORS 192.660 is authorized to be held, that material may be excluded from disclosure. However, excluded materials are authorized to be examined privately by a court in any legal action and the court shall determine their admissibility.

Â Â Â Â Â  (3) A reference in minutes or a recording to a document discussed at a meeting of a governing body of a public body does not affect the status of the document under ORS 192.410 to 192.505.

Â Â Â Â Â  (4) A public body may charge a person a fee under ORS 192.440 for the preparation of a transcript from a recording. [1973 c.172 Â§5; 1975 c.664 Â§1; 1979 c.644 Â§4; 1999 c.59 Â§44; 2003 c.803 Â§14]

Â Â Â Â Â  192.660 Executive sessions permitted on certain matters; procedures; news media representativesÂ attendance; limits. (1) ORS 192.610 to 192.690 do not prevent the governing body of a public body from holding executive session during a regular, special or emergency meeting, after the presiding officer has identified the authorization under ORS 192.610 to 192.690 for holding the executive session.

Â Â Â Â Â  (2) The governing body of a public body may hold an executive session:

Â Â Â Â Â  (a) To consider the employment of a public officer, employee, staff member or individual agent.

Â Â Â Â Â  (b) To consider the dismissal or disciplining of, or to hear complaints or charges brought against, a public officer, employee, staff member or individual agent who does not request an open hearing.

Â Â Â Â Â  (c) To consider matters pertaining to the function of the medical staff of a public hospital licensed pursuant to ORS 441.015 to 441.063, 441.085, 441.087 and 441.990 (3) including, but not limited to, all clinical committees, executive, credentials, utilization review, peer review committees and all other matters relating to medical competency in the hospital.

Â Â Â Â Â  (d) To conduct deliberations with persons designated by the governing body to carry on labor negotiations.

Â Â Â Â Â  (e) To conduct deliberations with persons designated by the governing body to negotiate real property transactions.

Â Â Â Â Â  (f) To consider information or records that are exempt by law from public inspection.

Â Â Â Â Â  (g) To consider preliminary negotiations involving matters of trade or commerce in which the governing body is in competition with governing bodies in other states or nations.

Â Â Â Â Â  (h) To consult with counsel concerning the legal rights and duties of a public body with regard to current litigation or litigation likely to be filed.

Â Â Â Â Â  (i) To review and evaluate the employment-related performance of the chief executive officer of any public body, a public officer, employee or staff member who does not request an open hearing.

Â Â Â Â Â  (j) To carry on negotiations under ORS chapter 293 with private persons or businesses regarding proposed acquisition, exchange or liquidation of public investments.

Â Â Â Â Â  (k) If the governing body is a health professional regulatory board, to consider information obtained as part of an investigation of licensee or applicant conduct.

Â Â Â Â Â  (L) If the governing body is the State Landscape Architect Board, or an advisory committee to the board, to consider information obtained as part of an investigation of registrant or applicant conduct.

Â Â Â Â Â  (m) To discuss information about review or approval of programs relating to the security of any of the following:

Â Â Â Â Â  (A) A nuclear-powered thermal power plant or nuclear installation.

Â Â Â Â Â  (B) Transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or nuclear installation.

Â Â Â Â Â  (C) Generation, storage or conveyance of:

Â Â Â Â Â  (i) Electricity;

Â Â Â Â Â  (ii) Gas in liquefied or gaseous form;

Â Â Â Â Â  (iii) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

Â Â Â Â Â  (iv) Petroleum products;

Â Â Â Â Â  (v) Sewage; or

Â Â Â Â Â  (vi) Water.

Â Â Â Â Â  (D) Telecommunication systems, including cellular, wireless or radio systems.

Â Â Â Â Â  (E) Data transmissions by whatever means provided.

Â Â Â Â Â  (3) Labor negotiations shall be conducted in open meetings unless negotiators for both sides request that negotiations be conducted in executive session. Labor negotiations conducted in executive session are not subject to the notification requirements of ORS 192.640.

Â Â Â Â Â  (4) Representatives of the news media shall be allowed to attend executive sessions other than those held under subsection (2)(d) of this section relating to labor negotiations or executive session held pursuant to ORS 332.061 (2) but the governing body may require that specified information be undisclosed.

Â Â Â Â Â  (5) When a governing body convenes an executive session under subsection (2)(h) of this section relating to conferring with counsel on current litigation or litigation likely to be filed, the governing body shall bar any member of the news media from attending the executive session if the member of the news media is a party to the litigation or is an employee, agent or contractor of a news media organization that is a party to the litigation.

Â Â Â Â Â  (6) No executive session may be held for the purpose of taking any final action or making any final decision.

Â Â Â Â Â  (7) The exception granted by subsection (2)(a) of this section does not apply to:

Â Â Â Â Â  (a) The filling of a vacancy in an elective office.

Â Â Â Â Â  (b) The filling of a vacancy on any public committee, commission or other advisory group.

Â Â Â Â Â  (c) The consideration of general employment policies.

Â Â Â Â Â  (d) The employment of the chief executive officer, other public officers, employees and staff members of a public body unless:

Â Â Â Â Â  (A) The public body has advertised the vacancy;

Â Â Â Â Â  (B) The public body has adopted regular hiring procedures;

Â Â Â Â Â  (C) In the case of an officer, the public has had the opportunity to comment on the employment of the officer; and

Â Â Â Â Â  (D) In the case of a chief executive officer, the governing body has adopted hiring standards, criteria and policy directives in meetings open to the public in which the public has had the opportunity to comment on the standards, criteria and policy directives.

Â Â Â Â Â  (8) A governing body may not use an executive session for purposes of evaluating a chief executive officer or other officer, employee or staff member to conduct a general evaluation of an agency goal, objective or operation or any directive to personnel concerning agency goals, objectives, operations or programs.

Â Â Â Â Â  (9) Notwithstanding subsections (2) and (6) of this section and ORS 192.650:

Â Â Â Â Â  (a) ORS 676.175 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of licensee or applicant conduct investigated by a health professional regulatory board.

Â Â Â Â Â  (b) ORS 671.338 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of registrant or applicant conduct investigated by the State Landscape Architect Board or an advisory committee to the board. [1973 c.172 Â§6; 1975 c.664 Â§2; 1979 c.644 Â§5; 1981 c.302 Â§1; 1983 c.453 Â§1; 1985 c.657 Â§2; 1995 c.779 Â§1; 1997 c.173 Â§1; 1997 c.594 Â§1; 1997 c.791 Â§9; 2001 c.950 Â§10; 2003 c.524 Â§4; 2005 c.22 Â§134]

Â Â Â Â Â  Note: The amendments to 192.660 by section 11, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  192.660. (1) ORS 192.610 to 192.690 do not prevent the governing body of a public body from holding executive session during a regular, special or emergency meeting, after the presiding officer has identified the authorization under ORS 192.610 to 192.690 for holding the executive session.

Â Â Â Â Â  (2) The governing body of a public body may hold an executive session:

Â Â Â Â Â  (a) To consider the employment of a public officer, employee, staff member or individual agent.

Â Â Â Â Â  (b) To consider the dismissal or disciplining of, or to hear complaints or charges brought against, a public officer, employee, staff member or individual agent who does not request an open hearing.

Â Â Â Â Â  (c) To consider matters pertaining to the function of the medical staff of a public hospital licensed pursuant to ORS 441.015 to 441.063, 441.085, 441.087 and 441.990 (2) including, but not limited to, all clinical committees, executive, credentials, utilization review, peer review committees and all other matters relating to medical competency in the hospital.

Â Â Â Â Â  (d) To conduct deliberations with persons designated by the governing body to carry on labor negotiations.

Â Â Â Â Â  (e) To conduct deliberations with persons designated by the governing body to negotiate real property transactions.

Â Â Â Â Â  (f) To consider information or records that are exempt by law from public inspection.

Â Â Â Â Â  (g) To consider preliminary negotiations involving matters of trade or commerce in which the governing body is in competition with governing bodies in other states or nations.

Â Â Â Â Â  (h) To consult with counsel concerning the legal rights and duties of a public body with regard to current litigation or litigation likely to be filed.

Â Â Â Â Â  (i) To review and evaluate the employment-related performance of the chief executive officer of any public body, a public officer, employee or staff member who does not request an open hearing.

Â Â Â Â Â  (j) To carry on negotiations under ORS chapter 293 with private persons or businesses regarding proposed acquisition, exchange or liquidation of public investments.

Â Â Â Â Â  (k) If the governing body is a health professional regulatory board, to consider information obtained as part of an investigation of licensee or applicant conduct.

Â Â Â Â Â  (L) If the governing body is the State Landscape Architect Board, or an advisory committee to the board, to consider information obtained as part of an investigation of registrant or applicant conduct.

Â Â Â Â Â  (m) To discuss information about review or approval of programs relating to the security of any of the following:

Â Â Â Â Â  (A) A nuclear-powered thermal power plant or nuclear installation.

Â Â Â Â Â  (B) Transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or nuclear installation.

Â Â Â Â Â  (C) Generation, storage or conveyance of:

Â Â Â Â Â  (i) Electricity;

Â Â Â Â Â  (ii) Gas in liquefied or gaseous form;

Â Â Â Â Â  (iii) Hazardous substances as defined in ORS 453.005 (7)(a), (b) and (d);

Â Â Â Â Â  (iv) Petroleum products;

Â Â Â Â Â  (v) Sewage; or

Â Â Â Â Â  (vi) Water.

Â Â Â Â Â  (D) Telecommunication systems, including cellular, wireless or radio systems.

Â Â Â Â Â  (E) Data transmissions by whatever means provided.

Â Â Â Â Â  (3) Labor negotiations shall be conducted in open meetings unless negotiators for both sides request that negotiations be conducted in executive session. Labor negotiations conducted in executive session are not subject to the notification requirements of ORS 192.640.

Â Â Â Â Â  (4) Representatives of the news media shall be allowed to attend executive sessions other than those held under subsection (2)(d) of this section relating to labor negotiations or executive session held pursuant to ORS 332.061 (2) but the governing body may require that specified information be undisclosed.

Â Â Â Â Â  (5) When a governing body convenes an executive session under subsection (2)(h) of this section relating to conferring with counsel on current litigation or litigation likely to be filed, the governing body shall bar any member of the news media from attending the executive session if the member of the news media is a party to the litigation or is an employee, agent or contractor of a news media organization that is a party to the litigation.

Â Â Â Â Â  (6) No executive session may be held for the purpose of taking any final action or making any final decision.

Â Â Â Â Â  (7) The exception granted by subsection (2)(a) of this section does not apply to:

Â Â Â Â Â  (a) The filling of a vacancy in an elective office.

Â Â Â Â Â  (b) The filling of a vacancy on any public committee, commission or other advisory group.

Â Â Â Â Â  (c) The consideration of general employment policies.

Â Â Â Â Â  (d) The employment of the chief executive officer, other public officers, employees and staff members of a public body unless:

Â Â Â Â Â  (A) The public body has advertised the vacancy;

Â Â Â Â Â  (B) The public body has adopted regular hiring procedures;

Â Â Â Â Â  (C) In the case of an officer, the public has had the opportunity to comment on the employment of the officer; and

Â Â Â Â Â  (D) In the case of a chief executive officer, the governing body has adopted hiring standards, criteria and policy directives in meetings open to the public in which the public has had the opportunity to comment on the standards, criteria and policy directives.

Â Â Â Â Â  (8) A governing body may not use an executive session for purposes of evaluating a chief executive officer or other officer, employee or staff member to conduct a general evaluation of an agency goal, objective or operation or any directive to personnel concerning agency goals, objectives, operations or programs.

Â Â Â Â Â  (9) Notwithstanding subsections (2) and (6) of this section and ORS 192.650:

Â Â Â Â Â  (a) ORS 676.175 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of licensee or applicant conduct investigated by a health professional regulatory board.

Â Â Â Â Â  (b) ORS 671.338 governs the public disclosure of minutes, transcripts or recordings relating to the substance and disposition of registrant or applicant conduct investigated by the State Landscape Architect Board or an advisory committee to the board.

Â Â Â Â Â  192.670 Meetings by means of telephonic or electronic communication. (1) Any meeting, including an executive session, of a governing body of a public body which is held through the use of telephone or other electronic communication shall be conducted in accordance with ORS 192.610 to 192.690.

Â Â Â Â Â  (2) When telephone or other electronic means of communication is used and the meeting is not an executive session, the governing body of the public body shall make available to the public at least one place where the public can listen to the communication at the time it occurs by means of speakers or other devices. The place provided may be a place where no member of the governing body of the public body is present. [1973 c.172 Â§7; 1979 c.361 Â§1]

Â Â Â Â Â  192.680 Enforcement of ORS 192.610 to 192.690; effect of violation on validity of decision of governing body; liability of members. (1) A decision made by a governing body of a public body in violation of ORS 192.610 to 192.690 shall be voidable. The decision shall not be voided if the governing body of the public body reinstates the decision while in compliance with ORS 192.610 to 192.690. A decision that is reinstated is effective from the date of its initial adoption.

Â Â Â Â Â  (2) Any person affected by a decision of a governing body of a public body may commence a suit in the circuit court for the county in which the governing body ordinarily meets, for the purpose of requiring compliance with, or the prevention of violations of ORS 192.610 to 192.690, by members of the governing body, or to determine the applicability of ORS 192.610 to 192.690 to matters or decisions of the governing body.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the court finds that the public body made a decision while in violation of ORS 192.610 to 192.690, the court shall void the decision of the governing body if the court finds that the violation was the result of intentional disregard of the law or willful misconduct by a quorum of the members of the governing body, unless other equitable relief is available. The court may order such equitable relief as it deems appropriate in the circumstances. The court may order payment to a successful plaintiff in a suit brought under this section of reasonable attorney fees at trial and on appeal, by the governing body, or public body of which it is a part or to which it reports.

Â Â Â Â Â  (4) If the court makes a finding that a violation of ORS 192.610 to 192.690 has occurred under subsection (2) of this section and that the violation is the result of willful misconduct by any member or members of the governing body, that member or members shall be jointly and severally liable to the governing body or the public body of which it is a part for the amount paid by the body under subsection (3) of this section.

Â Â Â Â Â  (5) Any suit brought under subsection (2) of this section must be commenced within 60 days following the date that the decision becomes public record.

Â Â Â Â Â  (6) The provisions of this section shall be the exclusive remedy for an alleged violation of ORS 192.610 to 192.690. [1973 c.172 Â§8; 1975 c.664 Â§3; 1979 c.644 Â§6; 1981 c.897 Â§42; 1983 c.453 Â§2; 1989 c.544 Â§1]

Â Â Â Â Â  192.685 Additional enforcement of alleged violations of ORS 192.660. (1) Notwithstanding ORS 192.680, complaints of violations of ORS 192.660 alleged to have been committed by public officials may be made to the Oregon Government Ethics Commission for review and investigation as provided by ORS 244.260 and for possible imposition of civil penalties as provided by ORS 244.350.

Â Â Â Â Â  (2) The commission may interview witnesses, review minutes and other records and may obtain and consider any other information pertaining to executive sessions of the governing body of a public body for purposes of determining whether a violation of ORS 192.660 occurred. Information related to an executive session conducted for a purpose authorized by ORS 192.660 shall be made available to the Oregon Government Ethics Commission for its investigation but shall be excluded from public disclosure.

Â Â Â Â Â  (3) If the commission chooses not to pursue a complaint of a violation brought under subsection (1) of this section at any time before conclusion of a contested case hearing, the public official against whom the complaint was brought may be entitled to reimbursement of reasonable costs and attorney fees by the public body to which the officialÂs governing body has authority to make recommendations or for which the officialÂs governing body has authority to make decisions. [1993 c.743 Â§28]

Â Â Â Â Â  192.690 Exceptions to ORS 192.610 to 192.690. (1) ORS 192.610 to 192.690 do not apply to the deliberations of the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board, state agencies conducting hearings on contested cases in accordance with the provisions of ORS chapter 183, the review by the WorkersÂ Compensation Board or the Employment Appeals Board of similar hearings on contested cases, meetings of the state lawyers assistance committee operating under the provisions of ORS 9.568, meetings of the personal and practice management assistance committees operating under the provisions of ORS 9.568, the county multidisciplinary child abuse teams required to review child abuse cases in accordance with the provisions of ORS 418.747, the child fatality review teams required to review child fatalities in accordance with the provisions of ORS 418.785, the peer review committees in accordance with the provisions of ORS 441.055, mediation conducted under ORS 36.250 to 36.270, any judicial proceeding, meetings of the Oregon Health and Science University Board of Directors or its designated committee regarding candidates for the position of president of the university or regarding sensitive business, financial or commercial matters of the university not customarily provided to competitors related to financings, mergers, acquisitions or joint ventures or related to the sale or other disposition of, or substantial change in use of, significant real or personal property, or related to health system strategies, or to Oregon Health and Science University faculty or staff committee meetings.

Â Â Â Â Â  (2) Because of the grave risk to public health and safety that would be posed by misappropriation or misapplication of information considered during such review and approval, ORS 192.610 to 192.690 shall not apply to review and approval of security programs by the Energy Facility Siting Council pursuant to ORS 469.530. [1973 c.172 Â§9; 1975 c.606 Â§41b; 1977 c.380 Â§19; 1981 c.354 Â§3; 1983 c.617 Â§4; 1987 c.850 Â§3; 1989 c.6 Â§18; 1989 c.967 Â§Â§12,14; 1991 c.451 Â§3; 1993 c.18 Â§33; 1993 c.318 Â§Â§3,4; 1995 c.36 Â§Â§1,2; 1995 c.162 Â§Â§62b,62c; 1999 c.59 Â§Â§45a,46a; 1999 c.155 Â§4; 1999 c.171 Â§Â§4,5; 1999 c.291 Â§Â§25,26; 2005 c.347 Â§5; 2005 c.562 Â§23]

Â Â Â Â Â  Note: The amendments to 192.690 by section 8, chapter 796, Oregon Laws 2007, take effect January 1, 2009. See section 9, chapter 796, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  192.690. (1) ORS 192.610 to 192.690 do not apply to the deliberations of the State Board of Parole and Post-Prison Supervision, the Psychiatric Security Review Board, state agencies conducting hearings on contested cases in accordance with the provisions of ORS chapter 183, the review by the WorkersÂ Compensation Board or the Employment Appeals Board of similar hearings on contested cases, meetings of the state lawyers assistance committee operating under the provisions of ORS 9.568, meetings of the Health Professionals Program Supervisory Council established under ORS 677.615, meetings of the personal and practice management assistance committees operating under the provisions of ORS 9.568, the county multidisciplinary child abuse teams required to review child abuse cases in accordance with the provisions of ORS 418.747, the child fatality review teams required to review child fatalities in accordance with the provisions of ORS 418.785, the peer review committees in accordance with the provisions of ORS 441.055, mediation conducted under ORS 36.250 to 36.270, any judicial proceeding, meetings of the Oregon Health and Science University Board of Directors or its designated committee regarding candidates for the position of president of the university or regarding sensitive business, financial or commercial matters of the university not customarily provided to competitors related to financings, mergers, acquisitions or joint ventures or related to the sale or other disposition of, or substantial change in use of, significant real or personal property, or related to health system strategies, or to Oregon Health and Science University faculty or staff committee meetings.

Â Â Â Â Â  (2) Because of the grave risk to public health and safety that would be posed by misappropriation or misapplication of information considered during such review and approval, ORS 192.610 to 192.690 shall not apply to review and approval of security programs by the Energy Facility Siting Council pursuant to ORS 469.530.

Â Â Â Â Â  192.695 Prima facie evidence of violation required of plaintiff. In any suit commenced under ORS 192.680 (2), the plaintiff shall be required to present prima facie evidence of a violation of ORS 192.610 to 192.690 before the governing body shall be required to prove that its acts in deliberating toward a decision complied with the law. When a plaintiff presents prima facie evidence of a violation of the open meetings law, the burden to prove that the provisions of ORS 192.610 to 192.690 were complied with shall be on the governing body. [1981 c.892 Â§97d; 1989 c.544 Â§3]

Â Â Â Â Â  Note: 192.695 was added to and made a part of ORS chapter 192 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.710 Smoking in public meetings prohibited. (1) No person shall smoke or carry any lighted smoking instrument in a room where a public meeting is being held or is to continue after a recess. For purposes of this subsection, a public meeting is being held from the time the agenda or meeting notice indicates the meeting is to commence regardless of the time it actually commences.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂPublic meetingÂ means any regular or special public meeting or hearing of a public body to exercise or advise in the exercise of any power of government in buildings or rooms rented, leased or owned by the State of Oregon or by any county, city or other political subdivision in the state regardless of whether a quorum is present or is required.

Â Â Â Â Â  (b) ÂPublic bodyÂ means the state or any department, agency, board or commission of the state or any county, city or other political subdivision in the state.

Â Â Â Â Â  (c) ÂSmoking instrumentÂ means any cigar, cigarette, pipe or other smoking equipment. [1973 c.168 Â§1; 1979 c.262 Â§1]

FINANCIAL INSTITUTION RECORD DISCLOSURES

Â Â Â Â Â  192.800 Definitions for ORS 192.800 to 192.810. As used in this section and ORS 192.805 and 192.810:

Â Â Â Â Â  (1) ÂCustomerÂ means any person who or which is transacting or has transacted business with a financial institution, or who or which is using or has used the services of such an institution, or for whom or which a financial institution has acted or is acting as a fiduciary.

Â Â Â Â Â  (2) ÂFinancial institutionÂ means a financial institution or a trust company, as those terms are defined in ORS 706.008.

Â Â Â Â Â  (3) ÂFinancial recordsÂ means any original written or electronic document, any copy of the document, or any information contained in the document, held by or in the custody of a financial institution, when the document, copy or information is identifiable as pertaining to one or more customers of the financial institution.

Â Â Â Â Â  (4) ÂSubpoenaÂ means a judicial subpoena or subpoena duces tecum. [1985 c.797 Â§1; 1997 c.631 Â§423; 2005 c.130 Â§3]

Â Â Â Â Â  192.805 Reimbursement required prior to disclosure; charges. Before producing any documents or making any disclosures, a financial institution may require the requesting person who caused the subpoena to be issued to reimburse the financial institution for the reasonable costs incurred by the financial institution in the course of compliance. These costs shall include but are not limited to personnel costs, reproduction costs and travel expenses. The following charges shall be considered reasonable costs:

Â Â Â Â Â  (1) Personnel costs, $30 per hour per person, computed on the basis of $7.50 per quarter hour or fraction thereof, for time expended by personnel of the financial institution in searching, locating, retrieving, copying and transporting or conveying the requested material to the place of examination.

Â Â Â Â Â  (2) Reproduction costs, $1 per page, including copies produced by reader and printer reproduction processes. Photographs, films and other materials shall be reimbursed at actual cost.

Â Â Â Â Â  (3) Travel expenses, 50 cents per mile, plus other actual costs, necessary to transport personnel to locate and retrieve the information required or requested and to convey the required or requested material to the place of examination. [1985 c.797 Â§2; 1989 c.309 Â§1; 2001 c.247 Â§2]

Â Â Â Â Â  192.810 Applicability of ORS 192.805. ORS 192.805 does not apply to any subpoena issued by or on behalf of a state agency or local agency subject to the provisions of ORS 192.550 to 192.595, or if the financial institution is a named party to litigation that is the basis for issuance of the subpoena. [1985 c.797 Â§3; 1989 c.309 Â§2]

ADDRESS CONFIDENTIALITY PROGRAM

Â Â Â Â Â  192.820 Definitions for ORS 192.820 to 192.868. As used in ORS 192.820 to 192.868:

Â Â Â Â Â  (1) ÂActual addressÂ means:

Â Â Â Â Â  (a) A residential, work or school street address of an individual specified on the application of the individual to be a program participant; or

Â Â Â Â Â  (b) The name of the county in which the program participant resides or the name or number of the election precinct in which the program participant is registered to vote.

Â Â Â Â Â  (2) ÂAddress Confidentiality ProgramÂ means the program established under ORS 192.822.

Â Â Â Â Â  (3) ÂApplication assistantÂ means an employee of or a volunteer serving a public or private entity designated by the Attorney General under ORS 192.854 to assist individuals with applications to participate in the Address Confidentiality Program.

Â Â Â Â Â  (4) ÂProgram participantÂ means an individual accepted into the Address Confidentiality Program under ORS 192.820 to 192.868.

Â Â Â Â Â  (5) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (6) ÂPublic recordÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (7) ÂSubstitute addressÂ means an address designated by the Attorney General under the Address Confidentiality Program.

Â Â Â Â Â  (8) ÂVictim of domestic violenceÂ means:

Â Â Â Â Â  (a) An individual against whom domestic violence has been committed, as defined in ORS 135.230, 181.610, 411.117 or 657.176;

Â Â Â Â Â  (b) An individual who has been a victim of abuse, as defined in ORS 107.705; or

Â Â Â Â Â  (c) Any other individual designated a victim of domestic violence by the Attorney General by rule.

Â Â Â Â Â  (9) ÂVictim of a sexual offenseÂ means:

Â Â Â Â Â  (a) An individual against whom a sexual offense has been committed, as described in ORS 163.305 to 163.467, 163.427, 163.466 or 163.525; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule.

Â Â Â Â Â  (10) ÂVictim of stalkingÂ means:

Â Â Â Â Â  (a) An individual against whom stalking has been committed, as described in ORS 163.732; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule. [2005 c.821 Â§1; 2007 c.542 Â§1]

Â Â Â Â Â  Note: The amendments to 192.820 by section 1, chapter 542,
Oregon
Laws 2007, become operative June 1, 2008. See section 1a, chapter 542, Oregon Laws 2007. The text that is operative until June 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  192.820. As used in ORS 192.820 to 192.868:

Â Â Â Â Â  (1) ÂActual addressÂ means a residential, work or school street address of an individual specified on the application of the individual to be a program participant.

Â Â Â Â Â  (2) ÂAddress Confidentiality ProgramÂ means the program established under ORS 192.822.

Â Â Â Â Â  (3) ÂApplication assistantÂ means an employee of or a volunteer serving a public or private entity designated by the Attorney General under ORS 192.854 to assist individuals with applications to participate in the Address Confidentiality Program.

Â Â Â Â Â  (4) ÂProgram participantÂ means an individual accepted into the Address Confidentiality Program under ORS 192.820 to 192.868.

Â Â Â Â Â  (5) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (6) ÂPublic recordÂ has the meaning given that term in ORS 192.410.

Â Â Â Â Â  (7) ÂSubstitute addressÂ means an address designated by the Attorney General under the Address Confidentiality Program.

Â Â Â Â Â  (8) ÂVictim of domestic violenceÂ means:

Â Â Â Â Â  (a) An individual against whom domestic violence has been committed, as defined in ORS 135.230, 181.610, 411.117 or 657.176;

Â Â Â Â Â  (b) An individual who has been a victim of abuse, as defined in ORS 107.705; or

Â Â Â Â Â  (c) Any other individual designated a victim of domestic violence by the Attorney General by rule.

Â Â Â Â Â  (9) ÂVictim of a sexual offenseÂ means:

Â Â Â Â Â  (a) An individual against whom a sexual offense has been committed, as described in ORS 163.305 to 163.467, 163.427, 163.466 or 163.525; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule.

Â Â Â Â Â  (10) ÂVictim of stalkingÂ means:

Â Â Â Â Â  (a) An individual against whom stalking has been committed, as described in ORS 163.732; or

Â Â Â Â Â  (b) Any other individual designated by the Attorney General by rule.

Â Â Â Â Â  Note: 192.820 to 192.868 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 192 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  192.822 Address Confidentiality Program; substitute addresses. (1) The Address Confidentiality Program is established in the Department of Justice to:

Â Â Â Â Â  (a) Protect the confidentiality of the actual address of a victim of domestic violence, a sexual offense or stalking; and

Â Â Â Â Â  (b) Prevent assailants or potential assailants of the victim from finding the victim through public records.

Â Â Â Â Â  (2) The Attorney General shall designate a substitute address for a program participant and act as the agent of the program participant for purposes of service of all legal process in this state and receiving and forwarding first-class, certified or registered mail.

Â Â Â Â Â  (3) The Attorney General is not required to forward any packages or mail other than first-class, certified or registered mail to the program participant.

Â Â Â Â Â  (4) The Attorney General is not required to track or otherwise maintain records of any mail received on behalf of a program participant unless the mail is certified or registered. [2005 c.821 Â§2]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.825 [1997 c.566 Â§1; 2001 c.535 Â§31; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.826 Application for participation in program; certification of participation; authorization card; rules. (1) Any of the following individuals with the assistance of an application assistant may file an application with the Attorney General to participate in the Address Confidentiality Program:

Â Â Â Â Â  (a) An adult individual.

Â Â Â Â Â  (b) A parent or guardian acting on behalf of a minor when the minor resides with the parent or guardian.

Â Â Â Â Â  (c) A guardian acting on behalf of an incapacitated individual.

Â Â Â Â Â  (2) The application must be dated, signed and verified by the applicant and the application assistant who assisted in the preparation of the application.

Â Â Â Â Â  (3) The application must contain all of the following:

Â Â Â Â Â  (a) A statement by the applicant that the applicant or the applicantÂs child or ward is a victim of domestic violence, a sexual offense or stalking and that the applicant fears for the applicantÂs safety or the safety of the applicantÂs child or ward.

Â Â Â Â Â  (b) Evidence that the applicant or the applicantÂs child or ward is a victim of domestic violence, a sexual offense or stalking. This evidence may include any of the following:

Â Â Â Â Â  (A) Law enforcement, court or other federal, state or local government records or files;

Â Â Â Â Â  (B) Documentation from a public or private entity that provides assistance to victims of domestic violence, a sexual offense or stalking if the applicant or the applicantÂs child or ward is an alleged victim of domestic violence, a sexual offense or stalking;

Â Â Â Â Â  (C) Documentation from a religious, medical or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual offense or stalking; or

Â Â Â Â Â  (D) Other forms of evidence as determined by the Attorney General by rule.

Â Â Â Â Â  (c) A statement by the applicant that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicantÂs child or ward.

Â Â Â Â Â  (d) A statement by the applicant that the applicant:

Â Â Â Â Â  (A) Resides at a location in this state that is not known by assailants or potential assailants of the applicant or the applicantÂs child or ward; and

Â Â Â Â Â  (B) Will not disclose the location to assailants or potential assailants of the applicant or the applicantÂs child or ward while the applicant is a program participant.

Â Â Â Â Â  (e) Written consent permitting the Attorney General to act as an agent for the applicant for the service of all legal process in this state and the receipt of first-class, certified or registered mail.

Â Â Â Â Â  (f) The mailing address and telephone number at which the Attorney General can contact the applicant.

Â Â Â Â Â  (g) The actual address that the applicant requests not be disclosed by the Attorney General that directly relates to the increased risk of the applicant or the applicantÂs child or ward as a victim of domestic violence, sexual offense or stalking.

Â Â Â Â Â  (h) A sworn statement by the applicant that to the best of the applicantÂs knowledge the information contained in the application is true.

Â Â Â Â Â  (i) A recommendation by an application assistant that the applicant be a participant in the Address Confidentiality Program.

Â Â Â Â Â  (4) Upon the filing of a properly completed application and upon approval by the Attorney General, the Attorney General shall certify the applicant as a program participant.

Â Â Â Â Â  (5) Upon certification, the Attorney General shall issue an Address Confidentiality Program authorization card to the program participant. The Address Confidentiality Program authorization card is valid as long as the program participant remains certified under the program.

Â Â Â Â Â  (6) The term of certification shall be for a period of time determined by the Attorney General by rule, unless prior to the end of the period one of the following occurs:

Â Â Â Â Â  (a) The program participant withdraws the certification by filing with the Attorney General a request for withdrawal signed by the program participant and acknowledged in writing by a notary public or an application assistant; or

Â Â Â Â Â  (b) The Attorney General cancels the certification under ORS 192.834.

Â Â Â Â Â  (7) A program participant may renew the certification by filing an application for renewal with the Attorney General at least 30 days prior to expiration of the current certification. [2005 c.821 Â§3]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.828 Prohibitions; civil penalty. (1) An applicant for participation in the Address Confidentiality Program or a program participant may not:

Â Â Â Â Â  (a) Falsely attest in an initial application or an application for renewal that disclosure of the actual address of the applicant would endanger the safety of the applicant or the safety of the applicantÂs child or ward; or

Â Â Â Â Â  (b) Knowingly provide false information in an initial application or an application for renewal.

Â Â Â Â Â  (2) If after an investigation, the Attorney General finds that a violation of subsection (1) of this section has occurred, the Attorney General may impose a civil penalty as provided in ORS 183.745 in an amount not to exceed $500. [2005 c.821 Â§4]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.830 [1997 c.566 Â§2; 2001 c.535 Â§32; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.832 Notice of change in name, address or telephone number. (1) A program participant shall notify the Attorney General within 30 days after the program participant has obtained a legal name change by providing the Attorney General with a certified copy of any judgment or order evidencing the change or any other documentation the Attorney General considers sufficient evidence of the name change.

Â Â Â Â Â  (2) A program participant shall notify the Attorney General of a change in actual address or telephone number from the actual address or telephone number listed on the application of the program participant within 10 days after the change occurs. [2005 c.821 Â§5]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.834 Cancellation of certification. (1) The Attorney General shall cancel the certification of a program participant if:

Â Â Â Â Â  (a) The Attorney General determines that the program participant violated ORS 192.828;

Â Â Â Â Â  (b) The Attorney General determines that the program participant violated ORS 192.832; or

Â Â Â Â Â  (c) Subject to ORS 192.832 (2), first class, certified or registered mail forwarded to the program participant by the Attorney General is returned as undeliverable.

Â Â Â Â Â  (2) The Attorney General shall send notice of cancellation to the program participant setting out the reasons for the cancellation and setting out the rights and duties of the program participant.

Â Â Â Â Â  (3) A program participant has 30 days to appeal the cancellation decision under procedures adopted by the Attorney General by rule. A cancellation of certification under this section is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480.

Â Â Â Â Â  (4) An individual whose certification as a program participant is cancelled under this section shall notify persons and public bodies using the substitute address as the address of the program participant that the substitute address is no longer the address to be used by public bodies as described in ORS 192.836. [2005 c.821 Â§6]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.835 [1997 c.566 Â§3; 1999 c.59 Â§48; 1999 c.718 Â§1; 2001 c.535 Â§33; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.836 Use of substitute address; waiver of requirement. (1)(a) A program participant may request that public bodies use the substitute address designated by the Attorney General as the address of the program participant in any ongoing actions or proceedings or when creating a new public record.

Â Â Â Â Â  (b) A public body is not responsible for requesting that departments, divisions, affiliates or other organizational units of the public body or other public bodies use the substitute address as the address of the program participant.

Â Â Â Â Â  (c) Unless requested by the program participant, when the actual address of a program participant is contained in a public record that is filed with the public body, the public body is not responsible for modifying the public record to contain the substitute address designated by the Attorney General.

Â Â Â Â Â  (d) The Attorney General is not responsible for making requests under this subsection.

Â Â Â Â Â  (2) Except as provided in this section and ORS 192.842, when a program participant submits a current and valid Address Confidentiality Program authorization card to a public body, the public body shall accept the substitute address on the authorization card as the address of the program participant when creating a new public record. Upon the request of the program participant, the public body shall use the substitute address on the authorization card in any ongoing actions or proceedings.

Â Â Â Â Â  (3) A public body may request a waiver from the requirements of the Address Confidentiality Program by submitting a waiver request to the Attorney General. The waiver request shall be in writing and include:

Â Â Â Â Â  (a) An explanation of why the public body cannot meet its statutory or administrative obligations by possessing or using the substitute address; and

Â Â Â Â Â  (b) An affirmation that if the Attorney General accepts the waiver, the public body will only use the actual address of the program participant for those statutory or administrative purposes included in the waiver request.

Â Â Â Â Â  (4) The Attorney General shall accept or deny a waiver request from a public body in writing and include a statement of specific reasons for acceptance or denial. An acceptance or denial made under this subsection is not considered an order as defined in ORS 183.310 and is not subject to judicial review under ORS 183.480.

Â Â Â Â Â  (5) Except as provided in ORS 192.820 to 192.868, if a law or rule requires the use of a residence address, the substitute address may be used instead. [2005 c.821 Â§7; 2007 c.542 Â§2]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.840 [1997 c.566 Â§4; repealed by 2001 c.535 Â§36]

Â Â Â Â Â  192.842 Use of actual or substitute address in specified circumstances. (1) A county clerk or other elections official shall use the actual address of a program participant for voter registration purposes. Except as provided in ORS 192.820 to 192.868, a county clerk or other elections official may not disclose the actual address.

Â Â Â Â Â  (2) A county clerk or other elections official shall use the substitute address of the program participant for purposes of mailing a ballot to an elector under ORS 254.470.

Â Â Â Â Â  (3) A school district shall use the actual address of a program participant for any purpose related to admission or assignment. The school district shall take such measures as necessary to protect the confidentiality of the actual address of the program participant. Student records created under ORS 326.565 and 326.580 shall use the substitute address of the program participant.

Â Â Â Â Â  (4) A county clerk shall accept the substitute address of the program participant as the address of the applicant for the purpose of issuing a marriage license under ORS 106.041. [2005 c.821 Â§8; 2007 c.542 Â§12]

Â Â Â Â Â  Note: The amendments to 192.842 by section 13, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 192.842 by section 13, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 192.842, as amended by section 13, chapter 99, Oregon Laws 2007, and including amendments by section 12, chapter 542, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  192.842. (1) A county clerk or other elections official shall use the actual address of a program participant for voter registration purposes. Except as provided in ORS 192.820 to 192.868, a county clerk or other elections official may not disclose the actual address.

Â Â Â Â Â  (2) A county clerk or other elections official shall use the substitute address of the program participant for purposes of mailing a ballot to an elector under ORS 254.470.

Â Â Â Â Â  (3) A school district shall use the actual address of a program participant for any purpose related to admission or assignment. The school district shall take such measures as necessary to protect the confidentiality of the actual address of the program participant. Student records created under ORS 326.565 and 326.580 shall use the substitute address of the program participant.

Â Â Â Â Â  (4) A county clerk shall accept the substitute address of the program participant as the address of the applicant for the purpose of issuing a marriage license under ORS 106.041 or registering a Declaration of Domestic Partnership under section 6, chapter 99, Oregon Laws 2007.

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.844 Prohibition on disclosure of actual address or telephone number by public body. (1) Except as provided in ORS 192.820 to 192.868, a public body that receives a request from a program participant under ORS 192.836 may not disclose the actual address or telephone number of the program participant.

Â Â Â Â Â  (2) Each public body that receives a request from a program participant under ORS 192.836 shall adopt a procedure to prevent unnecessary disclosure of actual addresses or telephone numbers of program participants to employees of that public body or other persons in that public body. [2005 c.821 Â§9; 2007 c.542 Â§3]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.845 [1997 c.566 Â§5; 1999 c.718 Â§2; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.846 Records of Department of Transportation; substitute address. (1) A program participant may request that any driver or vehicle record kept by the Department of Transportation that contains or is required to contain the program participantÂs actual address contain instead the substitute address designated by the Attorney General. A request under this subsection must:

Â Â Â Â Â  (a) Be in a form specified by the department; and

Â Â Â Â Â  (b) Contain verification that the individual is a program participant.

Â Â Â Â Â  (2) Upon receipt of a request and verification under this section, the department shall remove the program participantÂs actual address from its records and instead use the substitute address designated by the Attorney General. The department shall note on the records that the address shown is a substitute address under ORS 192.820 to 192.868. While the request is in effect, the program participant may enter the substitute address on any driver or vehicle form issued by the department that requires an address.

Â Â Â Â Â  (3) If an individual ceases to be certified as a program participant, the individual shall notify the department of a change of address as provided in ORS 803.220, 807.420 or 807.560. [2007 c.542 Â§11]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.848 When Attorney General may disclose actual address or telephone number. (1) The Attorney General may not disclose the actual address or telephone number of a program participant, except under either of the following circumstances:

Â Â Â Â Â  (a) Upon receipt of a court order signed by a judge pursuant to a finding of good cause. Good cause exists when disclosure is sought for a lawful purpose that outweighs the risk of the disclosure and, in the case of a request for disclosure received from a federal, state or local law enforcement agency, district attorney or other public body, when information is provided to the court that describes the official purpose for which the actual address or telephone number of the program participant will be used. If a judge finds that good cause exists, the terms of the court order shall address, as much as practicable, the safety and protection of the program participant. In cases where the Attorney General has not received prior notice of a court order, not later than three business days after receiving the order, the Attorney General may object to the order and request a hearing before the judge who signed the order.

Â Â Â Â Â  (b) Where the program participant is required to disclose the actual address of the program participant as part of a registration for sex offenders as required under ORS 181.598 and 181.599.

Â Â Â Â Â  (2) A person to whom an actual address or telephone number of a program participant has been disclosed pursuant to a court order may not disclose the actual address or telephone number to any other person unless permitted to do so by order of the court.

Â Â Â Â Â  (3) The Attorney General shall notify a program participant within one business day after the Attorney General discloses an actual address under subsection (1)(a) of this section.

Â Â Â Â Â  (4) Upon request by a public body, the Attorney General may verify whether or not a person is a program participant when the verification is for official use only. [2005 c.821 Â§10; 2007 c.542 Â§4]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.850 [1997 c.566 Â§6; 2001 c.535 Â§34; repealed by 2005 c.118 Â§1]

Â Â Â Â Â  192.852 Prohibition on obtaining actual address or telephone number; prohibition on disclosure by employee of public body. (1) A person may not attempt to obtain or obtain the actual address or telephone number of a program participant from the Attorney General or a public body through fraud or misrepresentation.

Â Â Â Â Â  (2) Except as provided in ORS 192.820 to 192.868 or federal law, an employee of a public body may not intentionally disclose the actual address or telephone number of a program participant to a person known to the employee to be prohibited from receiving the actual address or telephone number of the program participant. This subsection applies only when an employee obtains the actual address or telephone number of the program participant during the performance of the official duties of the employee and, at the time of disclosure, the employee has specific knowledge that the actual address or telephone number disclosed belongs to a program participant. [2005 c.821 Â§11]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.854 Application assistants; application assistance not legal advice. (1) The Attorney General may designate employees of or volunteers serving public or private entities that provide counseling and shelter services to victims of domestic violence, sexual offense or stalking as application assistants to assist individuals applying to participate in the Address Confidentiality Program.

Â Â Â Â Â  (2) Any assistance rendered to applicants for participation in the Address Confidentiality Program by the Attorney General or an application assistant is not considered legal advice. [2005 c.821 Â§12]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.855 [1997 c.566 Â§7; repealed by 2001 c.535 Â§36]

Â Â Â Â Â  192.856 Additional response time for notice or other paper. Notwithstanding any other law and the Oregon Rules of Civil Procedure, whenever a program participant has the right or is required to do some act or take some proceedings within a prescribed period of 10 days or less after the service of a notice or other paper upon the program participant and the notice or paper is served by mail pursuant to ORS 192.820 to 192.868, five days shall be added to the prescribed period. [2005 c.821 Â§13]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.858 Disclosures to participants. The Attorney General shall disclose in writing to a program participant prior to certification:

Â Â Â Â Â  (1) The rights and obligations of the program participant under ORS 192.820 to 192.868; and

Â Â Â Â Â  (2) The term of certification as determined by the Attorney General under ORS 192.826. [2005 c.821 Â§14]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.860 Rules. The Attorney General may adopt rules the Attorney General considers necessary to carry out the provisions of ORS 192.820 to 192.868. [2005 c.821 Â§15]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.865 Criminal penalty. Violation of ORS 192.852 is a Class C misdemeanor. [2005 c.821 Â§16]

Â Â Â Â Â  Note: See second note under 192.820.

Â Â Â Â Â  192.868 Grants, donations and gifts. (1) The Department of Justice may seek, solicit, receive and administer monetary grants, donations and gifts to establish and operate the Address Confidentiality Program.

Â Â Â Â Â  (2) All moneys received by the department under subsection (1) of this section shall be deposited in the Department of Justice Operating Account created in ORS 180.180. Amounts deposited under this section are continuously appropriated to the department to carry out the provisions of ORS 192.820 to 192.868. [2005 c.821 Â§17]

Â Â Â Â Â  Note: See second note under 192.820.

PENALTIES

Â Â Â Â Â  192.990 Penalties. Violation of ORS 192.710 (1) is a violation punishable by a fine of $10. [1973 c.168 Â§2]

_______________



Chapter 193

Chapter 193 Â Legal Notices

2007 EDITION

LEGAL NOTICES

MISCELLANEOUS MATTERS

NEWSPAPER PUBLICATION

193.010Â Â Â Â  Definitions for ORS 193.010 and 193.020

193.020Â Â Â Â  Newspaper in which public notice may be published

193.030Â Â Â Â  Newspaper in which district legal advertisements and notices may be published

193.040Â Â Â Â  Publication on weekdays in daily paper

193.050Â Â Â Â  Notice by telegraph

193.060Â Â Â Â  Computation of publication time

193.070Â Â Â Â  Proof of publication

193.080Â Â Â Â  Filing affidavit of publication; original or copy as evidence

193.090Â Â Â Â  Compensation for publication

193.100Â Â Â Â  Payment for newspaper publication of state laws or notices

RADIO AND TELEVISION BROADCASTS

193.310Â Â Â Â  Definitions for ORS 193.310 to 193.360

193.320Â Â Â Â  Radio and television broadcasts as supplement to newspaper publication

193.330Â Â Â Â  Reference to candidate for public office prohibited; transcript available to public

193.340Â Â Â Â  Proof of broadcast

193.350Â Â Â Â  Selection of broadcast stations

193.360Â Â Â Â  Payment for broadcasts authorized by state officer

NEWSPAPER PUBLICATION

Â Â Â Â Â  193.010 Definitions for ORS 193.010 and 193.020. As used in this section and in ORS 193.020:

Â Â Â Â Â  (1) ÂBona fide subscriberÂ means a person who has been a paid subscriber for an uninterrupted period of 12 months, such subscription in no case to be over six months in arrears.

Â Â Â Â Â  (2) ÂNewspaperÂ means a newspaper of general circulation, published in the English language for the dissemination of local or transmitted news or for the dissemination of legal news, made up of at least four pages of at least five columns each, with type matter of a depth of at least 14 inches, or, if smaller pages, then comprising an equivalent amount of type matter, which has bona fide subscribers representing more than half of the total distribution of copies circulated, or distribution verified by an independent circulation auditing firm, and which has been established and regularly and uninterruptedly published at least once a week during a period of at least 12 consecutive months immediately preceding the first publication of the public notice. Interrupted publication because of labor-management disputes, fire, flood or the elements for a period not to exceed 120 days, either before or after a newspaper is qualified for publication of public notices, shall not affect such qualification. [Amended by 1979 c.760 Â§1; subsection (1) renumbered 174.104 in 1999]

Â Â Â Â Â  193.020 Newspaper in which public notice may be published. (1) Any public notice of any description, the publication of which is now or hereafter required by law, shall be published in any newspaper, as defined in ORS 193.010, which is published within the county, city of which any part lies within that county, city, district or other jurisdiction where the action, suit or other proceeding is pending, or is to be commenced or had, or in which the legal publication is required to be given.

Â Â Â Â Â  (2) If publication in only one newspaper is required by law, and if more than one newspaper fulfills the requirements of subsection (1) of this section, the public notice shall be published in that newspaper which the moving party considers best suited to give actual notice. However, nothing in this subsection prohibits the publication in more than one newspaper if desired by the moving party.

Â Â Â Â Â  (3) If no newspaper is published within the county, city, district or jurisdiction where the action, suit or other proceeding is pending, or is to be commenced or had, or in which the legal publication is required to be given, public notice shall be published in:

Â Â Â Â Â  (a) The newspaper published nearest to such county, city, district or jurisdiction; or

Â Â Â Â Â  (b) Any publication that is published in such county, city, district or jurisdiction and that satisfies all the requirements for being a newspaper except that it is published less than once a week but not less than once a month.

Â Â Â Â Â  (4) If more than one newspaper or publication fulfills the requirements of subsection (3) of this section, the public notice shall be published in that newspaper or publication which the moving party considers most effective for providing actual notice. [Amended by 1963 c.432 Â§1; 1979 c.760 Â§2; 1983 c.831 Â§1]

Â Â Â Â Â  193.030 Newspaper in which district legal advertisements and notices may be published. Legal advertisements and notices for irrigation districts and road districts, the publication of which is now required by law, shall be published in a newspaper within the district; and if there is no newspaper in the district, in the newspaper nearest to the district affected. [Amended by 1973 c.57 Â§3]

Â Â Â Â Â  193.040 Publication on weekdays in daily paper. Where publication of any form of notice for successive or consecutive days in a daily paper is provided for by statute, the publication of such notice on weekdays is a full compliance with such statute.

Â Â Â Â Â  193.050 Notice by telegraph. Whenever any notice, information or intelligence, written or otherwise, is required to be given, the same may be given by telegraph. The dispatch containing the same shall be delivered to the person entitled thereto, or to the agent or attorney of the person. Notice by telegraph is actual notice.

Â Â Â Â Â  193.060 Computation of publication time. The time for the publication of legal notices shall be computed so as to exclude the first day of publication and to include the day on which the act or event of which notice is given is to happen, or which completes the full period required for publication.

Â Â Â Â Â  193.070 Proof of publication. Proof of publication of a document or notice required by law, or by an order of a court or judge, to be published in a newspaper, may be made by the affidavit of the owner, editor, publisher, manager or advertising manager of the newspaper or the principal clerk of any of them, or the printer or the foreman of the printer, showing the same. The affidavit may be in substantially the form set forth in ORCP 7 F(2)(b) and shall have annexed a copy of the document or notice. [Amended by 1979 c.284 Â§122]

Â Â Â Â Â  193.080 Filing affidavit of publication; original or copy as evidence. If an affidavit of publication is made in an action, suit or proceeding pending in a court, it may be filed with the clerk thereof; if not so made, it may be filed with the county clerk of the county where the newspaper is printed. In either case, the original affidavit, or if the same is filed with the clerk, a copy thereof, duly certified, is primary evidence of the facts stated therein. [Amended by 1993 c.223 Â§6]

Â Â Â Â Â  193.090 Compensation for publication. (1) The compensation for the publication of all public notices which are now or hereafter required by law to be published shall be at a rate not to exceed that published by a newspaper as its open display advertising rate, that is, the per column inch rate charged local advertisers not under contract to a newspaper for a fixed rate or minimum quantity of advertising. However, a newspaper shall grant its customary discounts or contractual rates to the county, city, district or other jurisdiction which fulfills the requirements necessary to qualify for the discounts or contractual rates.

Â Â Â Â Â  (2) The published size of all public notices shall be determined by the person authorizing publication of the public notice, but shall be designed to afford the public reasonable ease in reading the information contained therein. Any public notice which must be typeset by the newspaper shall be in a type size no smaller than that used by that newspaper in its regular classified advertising columns, with spacing between lines and copy blocks commensurate with similar type matter. [Amended by 1963 c.576 Â§36; 1963 c.623 Â§1; 1971 c.295 Â§1; 1979 c.760 Â§3]

Â Â Â Â Â  193.095 [1967 c.283 Â§7; repealed by 1979 c.760 Â§4]

Â Â Â Â Â  193.100 Payment for newspaper publication of state laws or notices. When any law or notice is published in any newspaper of this state, by virtue of any law authorizing any state officer to direct such publication at the expense of the state, all charges for such publication shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer therefor, specifying the account upon which the warrant is drawn. The treasurer shall pay the same in like manner as other appropriations are paid. [Amended by 1983 c.740 Â§47]

Â Â Â Â Â  193.110 [Repealed by 1957 c.356 Â§1]

RADIO AND TELEVISION BROADCASTS

Â Â Â Â Â  193.310 Definitions for ORS 193.310 to 193.360. As used in ORS 193.310 to 193.360, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBroadcastÂ means the transmission of information by means of radio or television facilities.

Â Â Â Â Â  (2) ÂNoticeÂ means any notice that is required by law to be published.

Â Â Â Â Â  (3) ÂStationÂ means any radio or television station licensed for commercial operation by the Federal Communications Commission. [1967 c.63 Â§1; 1979 c.190 Â§401]

Â Â Â Â Â  193.320 Radio and television broadcasts as supplement to newspaper publication. (1) Any state or other public officer who is required by law to publish any notice may supplement publication thereof by causing such notice or a concise summary or description thereof to be broadcast at such times and with such frequency as the public officer determines suitable when, in the judgment of the public officer, the public interest is served thereby.

Â Â Â Â Â  (2) Notices by political subdivisions of this state, cities, municipal and quasi-municipal corporations, special districts and other public agencies shall be made only by stations whose primary broadcast coverage encompasses the county or counties in which the notice is required to be given. [1967 c.63 Â§3]

Â Â Â Â Â  193.330 Reference to candidate for public office prohibited; transcript available to public. (1) In the broadcast of the notice or material under ORS 193.310 to 193.360 and 251.295, no reference by name to any person who is a candidate for elective public office at the time of the broadcast shall be made.

Â Â Â Â Â  (2) Each station that broadcasts any notice or material under ORS 193.310 to 193.360 and 251.295 shall retain at its office a copy or transcription of the text of the notice or material as broadcast for a period of six months after the broadcast. The copy or transcript shall be available for public inspection at reasonable times. [1967 c.63 Â§4]

Â Â Â Â Â  193.340 Proof of broadcast. Proof of publication of the notice or other material under ORS 193.310 to 193.360 and 251.295 shall be by affidavit of the owner, manager, assistant manager or program director of the station, in substantially the following form:

______________________________________________________________________________

AFFIDAVIT OF BROADCAST

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of ______Â Â Â Â Â Â  )

Â Â Â Â Â  I, _____, being first duly sworn, depose and say that I

am the owner, manager, assistant manager or program director of station _____, a radio (television) station broadcasting from _____ in the aforesaid county and state; that the notice (or other material) described as _____ was broadcast on the following days: (here set forth dates and times when the same was broadcast).

________

Â Â Â Â Â  Subscribed and sworn to before me _____ (Month) ___(Day), 2___.

________

Notary Public for
Oregon

My commission expires: ______

______________________________________________________________________________

[1967 c.63 Â§5]

Â Â Â Â Â  193.350 Selection of broadcast stations. All public officials performing functions under ORS 193.310 to 193.360 and 255.510 shall select stations that best assure effective publicity for the notice or material being broadcast, based on the nature of the notice or material being broadcast. [1967 c.63 Â§6]

Â Â Â Â Â  193.360 Payment for broadcasts authorized by state officer. When any broadcast is made by order of a state officer where publication of the same notice is made at the expense of the state, all charges for the broadcast shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer therefor, specifying the account upon which the warrant is drawn. The treasurer shall pay the amount in the same manner as other amounts owed by the state are paid. [1967 c.63 Â§7; 1983 c.740 Â§48]

_______________



Chapter 194

Chapter 194 Â Notaries Public

2007 EDITION

NOTARIES PUBLIC

MISCELLANEOUS MATTERS

NOTARIES PUBLIC

(Definitions)

194.005Â Â Â Â  Definitions for ORS 194.005 to 194.200

(Appointment and Commission)

194.010Â Â Â Â  Appointment of notary public; Certificate of Authorization; office may be nonlucrative; functions not official duties; rules

194.012Â Â Â Â  Term of office

194.014Â Â Â Â  Application for appointment and commission

194.020Â Â Â Â  Fee for application

194.022Â Â Â Â  Qualifications; written examination; education course

194.024Â Â Â Â  Investigation of applicant; consent

194.028Â Â Â Â  Notary public education courses; rules

194.031Â Â Â Â  Notarial seal; exception for notarization of certain plats; filing of sample imprint; replacement seal; rules

194.040Â Â Â Â  Record of appointments and commissions; Secretary of StateÂs power to certify status of notary

194.043Â Â Â Â  Scope of appointment and commission

194.047Â Â Â Â  Change of address

194.052Â Â Â Â  Change of name; fee; rules

194.063Â Â Â Â  Application for new commission; resignation

(Commercial Paper)

194.070Â Â Â Â  Protesting commercial paper

194.090Â Â Â Â  Record of protest; effect as evidence

194.100Â Â Â Â  Powers of notary connected with corporation; limitations

194.130Â Â Â Â  Disposition of records on vacancy in office; penalty for failure to properly dispose of records or for destroying or altering records

194.150Â Â Â Â  Recovery of forfeitures

(Duties; Prohibitions)

194.152Â Â Â Â  Journal of notarial acts; rules; disclosure

194.154Â Â Â Â  Disposition of seal and notarial journal upon resignation, revocation or expiration of commission; rules

194.156Â Â Â Â  Disposition of seal and notarial journal upon death of notary; rules

194.158Â Â Â Â  Prohibited acts

194.162Â Â Â Â  Misrepresentation of notarial powers; notice of notarial powers and fees

(Fees for Notarial Acts)

194.164Â Â Â Â  Maximum fees for notarial acts; exception; rules

(Refusal to Appoint; Revocation and Suspension of Commissions)

194.166Â Â Â Â  Grounds for refusal to appoint; revocation or suspension of commission

194.168Â Â Â Â  Hearing on refusal to issue, suspension or revocation of commission

194.200Â Â Â Â  Action for damages or injunction for violation of ORS 194.166; attorney fees and costs; employerÂs liability

(Enforcement)

194.330Â Â Â Â  Attorney General to investigate or prosecute violation; payment of expenses

(Rules)

194.335Â Â Â Â  Rules

UNIFORM LAW ON NOTARIAL ACTS

194.505Â Â Â Â  Definitions for ORS 194.005 to 194.200 and 194.505 to 194.595

194.515Â Â Â Â  Notarial acts

194.525Â Â Â Â  Who may perform notarial acts; acts performed under federal authority

194.535Â Â Â Â  Notarial acts in other jurisdictions of the
United States

194.545Â Â Â Â  Notarial acts under federal authority

194.555Â Â Â Â  Foreign notarial acts

194.558Â Â Â Â  Notarial acts under tribal government authority

194.565Â Â Â Â  Certificate of notarial acts

194.575Â Â Â Â  Short forms

194.578Â Â Â Â  Use of signature stamp by person who is blind or who has visual impairment or disability; rules

194.582Â Â Â Â  Use of electronic signatures; rules

194.585Â Â Â Â  Uniformity of application and construction

194.595Â Â Â Â  Short title

FUNDING

194.700Â Â Â Â  Disposition of moneys

PENALTIES

194.980Â Â Â Â  Civil penalties; factors; notice; hearing; rules

194.985Â Â Â Â  Official Warning to Cease Official Misconduct

194.990Â Â Â Â  Criminal penalties

NOTARIES PUBLIC

(Definitions)

Â Â Â Â Â  194.005 Definitions for ORS 194.005 to 194.200. As used in ORS 194.005 to 194.200:

Â Â Â Â Â  (1) ÂCommercial paperÂ means such instruments as are within the scope of ORS chapter 73, including drafts, checks, certificates of deposit and notes.

Â Â Â Â Â  (2) ÂCommissionÂ means to empower to perform notarial acts and the written authority to perform those acts.

Â Â Â Â Â  (3) ÂGood moral characterÂ means character other than that which reflects moral turpitude and conduct which would cause a reasonable person to have substantial doubts about an individualÂs honesty, fairness and respect for the rights of others and for the laws of the state and the nation. To be relevant to deciding whether a person is of Âgood moral character,Â conduct of questionable good moral character must be rationally connected to the applicantÂs fitness to be a notary public.

Â Â Â Â Â  (4) ÂNotarial actÂ and ÂnotarizationÂ have the meaning given those terms under ORS 194.505.

Â Â Â Â Â  (5) ÂNotarial certificateÂ and ÂcertificateÂ mean the part of, or attachment to, a notarized document for completion by the notary and bearing the notaryÂs signature and official seal.

Â Â Â Â Â  (6) ÂNotarial journalÂ means the journal described under ORS 194.152.

Â Â Â Â Â  (7) ÂNotary publicÂ and ÂnotaryÂ mean any person commissioned to perform notarial acts under ORS 194.005 to 194.200.

Â Â Â Â Â  (8) ÂOfficial misconductÂ means a notaryÂs performance of or failure to perform any act prohibited or mandated respectively by ORS 194.005 to 194.200 or 194.505 to 194.595, or any rule adopted under ORS 194.005 to 194.200 or 194.505 to 194.595, or any other law governing notarization. [1967 c.541 Â§12; 1983 c.393 Â§12a; 1989 c.976 Â§1]

(Appointment and Commission)

Â Â Â Â Â  194.010 Appointment of notary public; Certificate of Authorization; office may be nonlucrative; functions not official duties; rules. (1) Upon application as prescribed under ORS 194.014, the Secretary of State shall appoint and commission individual persons as notaries public.

Â Â Â Â Â  (2) Upon appointment as a notary public, the Secretary of State shall send to the person appointed a notarial commission and a Certificate of Authorization with which the person appointed shall obtain an official seal.

Â Â Â Â Â  (3) The notary public shall retain the commission during the term of appointment.

Â Â Â Â Â  (4)(a) Only upon presentation by the notary public of the Certificate of Authorization is a vendor authorized to provide the notary with the official seal described under ORS 194.031.

Â Â Â Â Â  (b) A vendor of official seals shall make note of the receipt of a Certificate of Authorization by a signature of the vendor or an authorized representative of the vendor upon the Certificate of Authorization.

Â Â Â Â Â  (c) Subject to the procedures set forth under ORS 194.980, any vendor of official seals who furnishes an official seal to any person in violation of paragraph (a) of this subsection may incur a civil penalty in an amount, established by rule of the Secretary of State, that is within the limits set forth under ORS 194.980 (2)(a). Once incurred, the penalty shall be treated in all respects as a civil penalty incurred under ORS 194.980.

Â Â Â Â Â  (5) Each notary public may file with the Secretary of State a statement waiving the fees specified under ORS 194.164 (1); and in such case the office of notary public is considered nonlucrative.

Â Â Â Â Â  (6) The functions of a notary public are not considered official duties under section 1, Article III of the Oregon Constitution. [Amended by 1961 c.498 Â§1; 1967 c.541 Â§1; subsection (2) enacted as 1967 c.541 Â§8; 1975 c.161 Â§3; 1977 c.128 Â§1; 1983 c.393 Â§13; 1985 c.487 Â§1; 1989 c.976 Â§2]

Â Â Â Â Â  194.012 Term of office. The term of office of a notary public is four years commencing with the effective date specified in the notarial commission. A notary public may perform notarial acts during the term of the commission, or until the commission is revoked, but may not perform notarial acts during any period when the commission is suspended. [1989 c.976 Â§6]

Â Â Â Â Â  194.014 Application for appointment and commission. Every individual person, before entering upon the duties of a notary public, shall file with the Secretary of State a completed application for appointment and commission as a notary public. Application shall be made on a form prescribed by the Secretary of State and shall include an oath of office, the legal name and an official signature. Each applicant for appointment and commission as a notary public shall swear, under penalty of perjury, that the answers to all questions on the application are true and complete to the best of the applicantÂs knowledge, and that the applicant is qualified to be appointed and commissioned as a notary public. The application process shall be ordered or arranged so that applications may be readily submitted by mail. [1989 c.976 Â§4]

Â Â Â Â Â  194.020 Fee for application. (1) To defray costs incurred by the Secretary of State to process the application made under ORS 194.014, each applicant for appointment as a notary public shall pay in advance to the Secretary of State a nonrefundable application fee not to exceed $20.

Â Â Â Â Â  (2) Any fee received by the Secretary of State under subsection (1) of this section shall be deposited in the State Treasury and credited to the Operating Account under ORS 56.041, and is in lieu of any fee charged under ORS 177.130. [Amended by 1957 s.s. c.7 Â§1; 1967 c.541 Â§3; 1983 c.393 Â§16; 1989 c.976 Â§9; 1993 c.66 Â§10]

Â Â Â Â Â  194.022 Qualifications; written examination; education course. (1) A person appointed and commissioned as a notary public must:

Â Â Â Â Â  (a) Be 18 years of age or older at the time of appointment.

Â Â Â Â Â  (b) Be a resident of this state at the time of appointment, or be a resident of an adjacent state and be regularly employed or carry on a trade or business within this state at the time of appointment.

Â Â Â Â Â  (c) Be able to read and write the English language at the time of appointment.

Â Â Â Â Â  (d) Be of good moral character.

Â Â Â Â Â  (e) Not have had a notary commission revoked for official misconduct during the five-year period preceding the date of application.

Â Â Â Â Â  (f) Not have been convicted of a felony, or of a lesser offense incompatible with the duties of a notary public, during the 10-year period preceding the date of application.

Â Â Â Â Â  (g) Have satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions of the office of notary public.

Â Â Â Â Â  (h) Have satisfactorily completed a three-hour notary public education course that:

Â Â Â Â Â  (A) Includes, but is not limited to, instruction on the laws, rules, practices and procedures relating to notaries public; or

Â Â Â Â Â  (B) If the person is employed, includes, but is not limited to, instruction on the laws, rules, practices and procedures relating to the notary public functions to be performed by a notary public in the course of employment.

Â Â Â Â Â  (2) The Secretary of State shall:

Â Â Â Â Â  (a) Make the written examination required by subsection (1) of this section a part of the application form.

Â Â Â Â Â  (b) Furnish study materials relating to the written examination without charge upon request of the applicant. [1989 c.976 Â§7; 2005 c.733 Â§3]

Â Â Â Â Â  194.024 Investigation of applicant; consent. (1) To assist in determining the identity of an applicant for notary public, or if the applicant has been convicted of a felony or of a lesser offense incompatible with the duties of a notary public, upon consent of the person making application for appointment as notary public and upon request of the Secretary of State, the Department of State Police shall furnish to the Secretary of State any information that the department may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized information and any information to which the department may have access, including but not limited to the Law Enforcement Data System established in ORS 181.730. For purposes of receiving the information described in this subsection, the Secretary of State is a Âcriminal justice agencyÂ under ORS 181.010 to 181.560 and 181.715 to 181.730 and the rules adopted under ORS 181.555.

Â Â Â Â Â  (2) A person making application for appointment as notary public shall be deemed, upon signing or with signature upon the application filed under ORS 194.014, to have given the consent necessary for purposes of subsection (1) of this section. [1989 c.976 Â§8; 1993 c.188 Â§14]

Â Â Â Â Â  194.028 Notary public education courses; rules. (1) The Secretary of State:

Â Â Â Â Â  (a) Shall offer one or more notary public education courses each calendar year.

Â Â Â Â Â  (b) May certify providers of notary public education courses, including employers of notaries public, to provide the courses required by this subsection if the secretary determines that the provider offers an education program curriculum similar to the education program curriculum offered by the secretary.

Â Â Â Â Â  (c) Shall adopt rules establishing the requirements for certification as a provider of notary public education courses.

Â Â Â Â Â  (2) A person may satisfy the notary public education requirement under ORS 194.022 by taking a course offered by the secretary or by a provider of notary public education courses certified by the secretary. [2005 c.733 Â§2]

Â Â Â Â Â  194.030 [Amended by 1961 c.498 Â§2; repealed by 1967 c.541 Â§5 (194.031 enacted in lieu of 194.030)]

Â Â Â Â Â  194.031 Notarial seal; exception for notarization of certain plats; filing of sample imprint; replacement seal; rules. (1) The official seal of a notary public shall be a stamp made of rubber or some other substance capable of making a legible imprint on paper in black ink. The imprint must legibly reproduce under photographic methods.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing the size and form of the imprint of the official seal to promote uniformity, legibility and permanency.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the attempt to notarize an instrument required to be notarized shall be of no effect unless it bears an imprint of the official seal of the notary who performed the notarization made in the manner required under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The imprint of the official seal of a notary public shall not be required to effectuate a notarization of a subdivision or partition plat required under ORS 92.010 to 92.190 or a condominium plat required under ORS 100.115, or any replat, supplement or amendment thereto, if the following appear below the notaryÂs signature:

Â Â Â Â Â  (a) The printed name of the notary public;

Â Â Â Â Â  (b) The words ÂNOTARY PUBLIC -
OREGON
Â;

Â Â Â Â Â  (c) The words ÂCOMMISSION NO.Â immediately followed by the notary publicÂs commission number; and

Â Â Â Â Â  (d) The words ÂMY COMMISSION EXPIRESÂ immediately followed by the date the notary publicÂs commission expires, expressed in terms of the month, by name not abbreviated, two-digit date and complete year.

Â Â Â Â Â  (5) Upon delivery of an official seal to a notary public, the notary public shall cause an imprint of the official seal to be filed in the office of the Secretary of State, together with any other information that is by rule required. The filing shall be done in the manner and within the time prescribed by rule.

Â Â Â Â Â  (6) Any notary whose official seal is lost, misplaced, destroyed, broken, damaged or that is otherwise unworkable shall immediately mail or deliver written notice of that fact to the Secretary of State. The Secretary of State shall issue a Certificate of Authorization which the notary public may use to obtain a replacement seal.

Â Â Â Â Â  (7) A seal embosser may be used as an adjunct to the official seal. The use of the seal embosser shall be in compliance with any rules adopted by the Secretary of State. [1967 c.541 Â§6 (enacted in lieu of 194.030); 1983 c.393 Â§17; 1989 c.976 Â§10; 2001 c.63 Â§1]

Â Â Â Â Â  194.040 Record of appointments and commissions; Secretary of StateÂs power to certify status of notary. (1) The Secretary of State shall keep a record of appointment and commission of each notary public. The Secretary of State may certify as to the term of office of such notary public and imprint upon all instruments requiring a notarial certificate.

Â Â Â Â Â  (2) Full faith and credit shall be given to all protestations, attestations and other instruments of publication of all notaries public appointed under ORS 194.010. [Amended by 1967 c.541 Â§9; 1983 c.393 Â§18; 1989 c.976 Â§11]

Â Â Â Â Â  194.043 Scope of appointment and commission. Each notary public appointed and commissioned by the Secretary of State may perform notarial acts anywhere within this state. A notary public so appointed and commissioned may not perform notarial acts in another state, but may notarize a document originating in another state if the notarization is performed in this state. [1989 c.976 Â§5]

Â Â Â Â Â  194.045 [1969 c.394 Â§Â§2,3,4; 1977 c.641 Â§1; 1983 c.393 Â§19; 1989 c.976 Â§16; repealed by 2005 c.68 Â§1]

Â Â Â Â Â  194.047 Change of address. Any person appointed and commissioned as a notary public whose residential or business address is changed shall, within 30 days after the change, mail or deliver a notice of address change to the Secretary of State. The notice shall include the old address and the new address. [1989 c.976 Â§13]

Â Â Â Â Â  194.050 [Amended by 1961 c.498 Â§3; 1967 c.541 Â§4; repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.052 Change of name; fee; rules. (1) A notary public with a change of name under ORS 33.410 to 33.440 or otherwise may continue to use the current commissioned name until the expiration date of the commission. If the notary, however, wishes to use the new name in performing a notarial act, the notary must apply for an amended commission by completing a Change of Name Form and submitting the required fee for amended commission, as adopted by rule. The Secretary of State shall send an amended notarial commission to the person appointed, together with a Certificate of Authorization with which the notary shall obtain a new seal, the new seal to be as described under ORS 194.031.

Â Â Â Â Â  (2) If a notary public whose name is changed does not wish to change the commission to the new name, the notary public shall, in any case, within 30 days after the change is effective, mail or deliver a notice of name change to the Secretary of State. The notice shall include the old name and the new name. [1989 c.976 Â§14]

Â Â Â Â Â  194.060 [Repealed by 1967 c.541 Â§22]

Â Â Â Â Â  194.063 Application for new commission; resignation. (1) A person may not be automatically reappointed as a notary public.

Â Â Â Â Â  (2) Prior to expiration of a commission, a notary public may apply for a new commission in the manner provided by ORS 194.005 to 194.200, except that the person is not required to take the notary public education course described in ORS 194.022.

Â Â Â Â Â  (3) A person shall resign a notarial commission by mailing or delivering a letter of resignation indicating the effective date of the resignation to the Secretary of State, if:

Â Â Â Â Â  (a) The person no longer desires to be commissioned as a notary public;

Â Â Â Â Â  (b) The person ceases to reside in
Oregon
, or if the person is a nonresident notary, ceases to be regularly employed or to carry on a trade or business within
Oregon
; or

Â Â Â Â Â  (c) The person becomes unable to read or write. [1967 c.541 Â§11; 1977 c.128 Â§2; 1983 c.393 Â§21; 1985 c.487 Â§2; 1989 c.976 Â§17; 2005 c.733 Â§4]

Â Â Â Â Â  194.067 [1967 c.541 Â§18; repealed by 1989 c.976 Â§37]

(Commercial Paper)

Â Â Â Â Â  194.070 Protesting commercial paper. Each notary public who protests any commercial paper shall take such actions as are required by ORS 73.0505. [Amended by 1967 c.541 Â§13; 1993 c.545 Â§123]

Â Â Â Â Â  194.080 [Repealed by 1967 c.541 Â§22]

Â Â Â Â Â  194.090 Record of protest; effect as evidence. Each notary public shall cause a record to be kept of all protests of commercial paper made by the notary public under ORS 73.0505. Such record is competent evidence to prove notice of dishonor for purposes of ORS 73.0505. [Amended by 1967 c.541 Â§14; 1993 c.545 Â§124]

Â Â Â Â Â  194.100 Powers of notary connected with corporation; limitations. (1) A notary public who is a stockholder, director, officer or employee of a bank or trust company or other corporation may:

Â Â Â Â Â  (a) Take the acknowledgment of any party to any written instrument executed to or by such corporation;

Â Â Â Â Â  (b) Administer an oath to any other stockholder, director, officer, employee or agent of such corporation; and

Â Â Â Â Â  (c) Protest commercial paper owned or held for collection by such corporation.

Â Â Â Â Â  (2) A notary public shall not:

Â Â Â Â Â  (a) Take the acknowledgment of an instrument executed by or to a bank or trust company or other corporation of which the notary is a stockholder, director, officer or employee, if the notary is a party to such instrument, either individually or as a representative of such corporation; or

Â Â Â Â Â  (b) Protest any commercial paper owned or held for collection by such corporation, if the notary is individually a party to the instrument. [Amended by 1967 c.541 Â§15]

Â Â Â Â Â  194.110 [Repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.120 [Amended by 1961 c.498 Â§4; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.130 Disposition of records on vacancy in office; penalty for failure to properly dispose of records or for destroying or altering records. (1) Whenever the office of a notary public becomes vacant, the record referred to in ORS 194.090 kept by the notary public, together with all the papers relating to such record, shall be deposited in the office of the Secretary of State. Any notary public neglecting for the space of three months after resignation or removal from office to deposit such record and papers in the Secretary of StateÂs office, or any executor or administrator of a deceased notary public neglecting for the space of three months after the acceptance of that trust to lodge in the Secretary of StateÂs office such record and papers as come into the hands of the notary public, shall forfeit not more than $500.

Â Â Â Â Â  (2) If any person knowingly destroys, defaces, materially alters or conceals any record or paper of a notary public, that person shall forfeit not more than $500, and shall be liable to an action for damages by the party injured. [Amended by 1967 c.541 Â§19]

Â Â Â Â Â  194.140 [Repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.150 Recovery of forfeitures. All forfeitures under ORS 194.130 shall be recovered in a civil action in any court having jurisdiction of the same in the county where the notary public resides or is employed or is carrying on business. One-half shall be paid to the person bringing the action and one-half shall be paid to the State Treasurer to be credited to the General Fund. [Amended by 1967 c.541 Â§20; 1985 c.487 Â§3]

(Duties; Prohibitions)

Â Â Â Â Â  194.152 Journal of notarial acts; rules; disclosure. (1) Each notary public shall provide, keep, maintain and protect one or more chronological journals of notarial acts performed by the notary public except for administering an oath or affirmation or certifying or attesting a copy.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing the form of the notarial journal to promote uniformity and establish the retention or disposition of the notarial journal and other notarial records, and prescribe rules to provide for exceptions to the notarial journal.

Â Â Â Â Â  (3) A notary public who is an employee may enter into an agreement with the employer pursuant to which agreement the notarial journal or journals of the notary, in compliance with rules adopted under subsection (2) of this section, are retained or disposed of by the employer upon termination of employment.

Â Â Â Â Â  (4) A notarial journal in the possession of a notary public who is not a public official or employee is exempt from disclosure under ORS 192.410 to 192.505. A notarial journal in the possession of the Secretary of State, or in the possession of a notary public who is a public official or employee, is not exempt from disclosure under ORS 192.410 to 192.505 unless the Secretary of State or other custodian determines that the public interest in disclosure is outweighed by the interests of the parties in keeping the journal record of the notarial act confidential. A determination by the Secretary of State or other custodian under this subsection is subject to review under ORS 192.410 to 192.505.

Â Â Â Â Â  (5) This section does not apply to the record of protests of commercial paper which shall be as provided in ORS 194.090. [1989 c.976 Â§15]

Â Â Â Â Â  194.154 Disposition of seal and notarial journal upon resignation, revocation or expiration of commission; rules. (1)(a) A notary public whose notarial commission is resigned or revoked shall deliver the official seal to the Secretary of State within the time specified under subsection (2) of this section for disposition of the notarial journal and records.

Â Â Â Â Â  (b) Upon normal expiration of a notarial commission, the notary public shall destroy the official seal as soon as is reasonably practicable.

Â Â Â Â Â  (2) Except as provided under subsection (3) of this section, a notary public whose notarial commission is resigned, revoked or expired shall dispose of the notarial journal and records pursuant to rules adopted by the Secretary of State within 30 days after the effective date of the resignation, revocation or expiration, whichever occurs first.

Â Â Â Â Â  (3) A former notary who intends to apply for a new commission need not dispose of the notarial journal and records within 30 days after commission expiration, but must do so within three months after expiration unless newly commissioned within that period. [1989 c.976 Â§19]

Â Â Â Â Â  194.156 Disposition of seal and notarial journal upon death of notary; rules. If a notary dies during the term of commission, the notaryÂs heirs or personal representative, as soon as reasonably practicable after death, shall:

Â Â Â Â Â  (1) Deliver the official seal to the Secretary of State; and

Â Â Â Â Â  (2) Notify the Secretary of State in writing of the date of death and of the manner in which the notarial journal and records have been disposed. Disposition, after death, of the notarial journal and records shall be as provided by rule. [1989 c.976 Â§20]

Â Â Â Â Â  194.158 Prohibited acts. (1) A notary public may not perform a notarial act if the notary is a signer of or named in the document that is to be notarized.

Â Â Â Â Â  (2) A notary may not indorse or promote any product, service, contest or other offering if the notaryÂs title or seal is used in the indorsement or promotional statement. [1989 c.976 Â§Â§21,22]

Â Â Â Â Â  194.160 [Amended by 1967 c.541 Â§16; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.162 Misrepresentation of notarial powers; notice of notarial powers and fees. (1) A notary public may select notarial certificates pursuant to ORS 194.005 to 194.200 and 194.505 to 194.595.

Â Â Â Â Â  (2) A notary may not make representations to have powers, qualifications, rights or privileges that the office of notary does not have including the power to counsel on immigration matters.

Â Â Â Â Â  (3) A notary who is not licensed to practice law in this state and who advertises notarial services in a language other than English shall include in the advertisement, notice or sign, in the same language and in English, the following:

Â Â Â Â Â  (a) A statement, prominently displayed: ÂI am not licensed to practice law in the State of
Oregon
and I am not permitted to give legal advice on immigration or other legal matters or accept fees for legal advice.Â; and

Â Â Â Â Â  (b) The fees for notarial acts specified under ORS 194.164.

Â Â Â Â Â  (4) The notary shall post the notice required under subsection (3) of this section in a conspicuous place in the notaryÂs place of business.

Â Â Â Â Â  (5) A person may not use the term Ânotario publicoÂ or any equivalent non-English term, in any business card, advertisement, notice, sign or in any other manner that misrepresents the authority of a notary public. [1989 c.976 Â§23]

(Fees for Notarial Acts)

Â Â Â Â Â  194.164 Maximum fees for notarial acts; exception; rules. (1) The Secretary of State shall adopt by rule a schedule fixing the maximum fees that a notary public may charge for performing notarial acts. The schedule shall include, but not be limited to, maximum fees for the following notarial acts:

Â Â Â Â Â  (a) Acknowledgments.

Â Â Â Â Â  (b) Oaths or affirmations without a signature.

Â Â Â Â Â  (c) Verifications upon oath or affirmation.

Â Â Â Â Â  (d) Copy certifications.

Â Â Â Â Â  (e) Protesting commercial paper, except that no fees shall be allowed for protesting a check because of the insolvency of the financial institution upon which the check was written.

Â Â Â Â Â  (2) A notary public may charge an additional fee for traveling to perform a notarial act if:

Â Â Â Â Â  (a) The notary explains to the person requesting the notarial act that the fee is in addition to the fee specified under subsection (1) of this section and is not required by law; and

Â Â Â Â Â  (b) The person requesting the notarial act agrees in advance upon the amount of the additional fee.

Â Â Â Â Â  (3) Notaries shall display an English-language schedule of fees for notarial acts, as specified under subsection (1) of this section. [1989 c.976 Â§24; 1997 c.631 Â§424]

(Refusal to Appoint; Revocation and Suspension of Commissions)

Â Â Â Â Â  194.166 Grounds for refusal to appoint; revocation or suspension of commission. The Secretary of State may refuse to appoint any person as notary public or may revoke or suspend the commission of any notary public upon any of the following grounds:

Â Â Â Â Â  (1) Failure to meet or maintain the qualifications required under ORS 194.005 to 194.200 or refusal of the consent described under ORS 194.024.

Â Â Â Â Â  (2) Substantial and material misstatement or omission of fact in the application submitted to the Secretary of State.

Â Â Â Â Â  (3) Engaging in official misconduct.

Â Â Â Â Â  (4) Conviction of a felony, or of a lesser offense incompatible with the duties of a notary public.

Â Â Â Â Â  (5) Revocation, suspension, restriction or denial of a professional license issued by a governmental entity, if the revocation, suspension, restriction or denial was for misconduct, dishonesty or any cause substantially relating to the duties or responsibilities of a notary public.

Â Â Â Â Â  (6) When adjudged liable for damages in any suit grounded in fraud or misrepresentation or in any suit based upon a failure to discharge fully and faithfully the duties as notary public.

Â Â Â Â Â  (7) The use of false or misleading advertising wherein the notary public has represented that the notary public has powers, qualifications, rights or privileges that the office of notary does not have, including the power to counsel on immigration matters.

Â Â Â Â Â  (8) Engaging in the unauthorized practice of law.

Â Â Â Â Â  (9) Charging more than the maximum fees adopted by the Secretary of State by rule under ORS 194.164.

Â Â Â Â Â  (10) Failure to comply with ORS 194.162 (3) and (4).

Â Â Â Â Â  (11) Commission of any act involving dishonesty, fraud or deceit with the intent to substantially benefit the notary public or another or substantially injure another.

Â Â Â Â Â  (12) Failure to complete an acknowledgment at the time the notaryÂs signature and official seal are affixed to the document.

Â Â Â Â Â  (13) Execution of any certificate as a notary public containing a statement known to the notary public to be false.

Â Â Â Â Â  (14) Using officially an official seal, seal embosser or other device making an imprint or impression that does not conform to ORS 194.031 or to the rules of the Secretary of State.

Â Â Â Â Â  (15) Failure to give notice of change of address as required under ORS 194.047 or apply for, or give notice of, a change of name as required under ORS 194.052. [1989 c.976 Â§25]

Â Â Â Â Â  194.168 Hearing on refusal to issue, suspension or revocation of commission. (1) If the Secretary of State proposes to refuse to issue, or to suspend or revoke, a commission of a notary public, opportunity for hearing shall be accorded as provided in ORS chapter 183 for a contested case. If the notary public does not request a hearing, revocation or suspension of the commission shall be effective 10 days after service of the Secretary of StateÂs order.

Â Â Â Â Â  (2) Judicial review of orders under subsection (1) of this section shall be as provided under ORS chapter 183 for a contested case. [1989 c.976 Â§26]

Â Â Â Â Â  194.170 [Amended by 1983 c.393 Â§20; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.180 [1961 c.91 Â§1; repealed by 1971 c.250 Â§1]

Â Â Â Â Â  194.190 [1983 c.506 Â§3; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.200 Action for damages or injunction for violation of ORS 194.166; attorney fees and costs; employerÂs liability. In addition to other remedies provided by law:

Â Â Â Â Â  (1) A person injured by a violation of ORS 194.166 (7), (8), (10) or (11) may bring an individual action in an appropriate court to recover actual damages or $200, whichever is greater. The court or the jury, as the case may be, may award punitive damages and the court may provide such equitable relief as it deems necessary or proper. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

Â Â Â Â Â  (2) The Secretary of State or any private individual injured by a violation of ORS 194.166 (7), (8), (10) or (11) may bring a civil suit to enjoin the violation. In addition to any other remedies awarded by the court, the prevailing party may be awarded attorney fees and costs and disbursements, at trial and on appeal.

Â Â Â Â Â  (3) An employer of a notary is liable to the notary for all damages recovered from the notary as a result of official misconduct that was coerced by threat of the employer, if the threat, such as that of demotion or dismissal, was made in reference to the particular notarization. [1983 c.506 Â§4; 1989 c.976 Â§29]

Â Â Â Â Â  194.210 [Repealed by 1969 c.394 Â§5]

Â Â Â Â Â  194.220 [Repealed by 1969 c.394 Â§5]

Â Â Â Â Â  194.310 [Amended by 1961 c.498 Â§5; 1981 c.11 Â§4; 1983 c.506 Â§1; repealed by 1989 c.976 Â§37]

Â Â Â Â Â  194.320 [Amended by 1981 c.11 Â§5; repealed by 1989 c.976 Â§37]

(Enforcement)

Â Â Â Â Â  194.330 Attorney General to investigate or prosecute violation; payment of expenses. If, in the opinion of the Secretary of State, any alleged violation of ORS 194.005 to 194.200, 194.505 to 194.595 or 194.990 is not being investigated or prosecuted, the Secretary of State may direct the Attorney General to take full charge of the investigation or prosecution. If so directed, the Attorney General shall take full charge of the investigation or prosecution and the provisions of ORS 180.070, 180.080 and 180.090 shall apply. Notwithstanding ORS 180.070 (3), expenses associated with the Attorney GeneralÂs investigation or prosecution shall be paid from the Operating Account under ORS 56.041. [1983 c.393 Â§23; 1989 c.976 Â§30; 1993 c.66 Â§11]

(Rules)

Â Â Â Â Â  194.335 Rules. Subject to ORS chapter 183, the Secretary of State may adopt rules to carry out the purposes of ORS 194.005 to 194.200 and 194.505 to 194.595. [1989 c.976 Â§32]

Â Â Â Â Â  194.410 [Amended by 1963 c.428 Â§1; repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.410)]

Â Â Â Â Â  194.420 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.420)]

Â Â Â Â Â  194.430 [Repealed by 1977 c.404 Â§2 (194.500 to 194.580 enacted in lieu of 194.430)]

Â Â Â Â Â  194.500 [1977 c.404 Â§11 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

UNIFORM LAW ON NOTARIAL ACTS

Â Â Â Â Â  194.505 Definitions for ORS 194.005 to 194.200 and 194.505 to 194.595. As used in ORS 194.005 to 194.200 and 194.505 to 194.595, unless the context requires otherwise:

Â Â Â Â Â  (1) An ÂacknowledgmentÂ is a statement by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

Â Â Â Â Â  (2) ÂIn a representative capacityÂ means:

Â Â Â Â Â  (a) For and on behalf of a corporation, partnership, trust or other entity, as an authorized officer, agent, partner, trustee or other representative;

Â Â Â Â Â  (b) As a public officer, personal representative, guardian or other representative, in the capacity recited in the instrument;

Â Â Â Â Â  (c) As an attorney-in-fact for a principal; or

Â Â Â Â Â  (d) In any other capacity as an authorized representative of another.

Â Â Â Â Â  (3) A Ânotarial actÂ or ÂnotarizationÂ is any act that a notary public of this state is authorized to perform, and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy and noting a protest of a negotiable instrument.

Â Â Â Â Â  (4) ÂNotarial officerÂ means a notary public or any other officer authorized to perform notarial acts.

Â Â Â Â Â  (5) ÂOathÂ and ÂaffirmationÂ mean a notarial act or part thereof in which a notary certifies that a person made a vow in the presence of the notary on penalty of perjury.

Â Â Â Â Â  (6) A Âverification upon oath or affirmationÂ is a statement by a person who asserts it to be true and makes the assertion upon oath or affirmation. [1983 c.393 Â§2; 1989 c.976 Â§33; 1997 c.185 Â§1]

Â Â Â Â Â  194.510 [1977 c.404 Â§10 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.515 Notarial acts. (1) In taking an acknowledgment, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

Â Â Â Â Â  (2) In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

Â Â Â Â Â  (3) In witnessing or attesting a signature the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named therein.

Â Â Â Â Â  (4) In certifying or attesting a copy of a document or other item, the notarial officer must determine that the proffered copy is a full, true and accurate transcription or reproduction of that which was copied.

Â Â Â Â Â  (5) In making or noting a protest of a negotiable instrument a notarial officer must determine the matters set forth in ORS 73.0505.

Â Â Â Â Â  (6) A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person:

Â Â Â Â Â  (a) Is personally known to the notarial officer;

Â Â Â Â Â  (b) Is identified upon the oath or affirmation of a credible witness personally known to the notarial officer; or

Â Â Â Â Â  (c) Is identified on the basis of identification documents.

Â Â Â Â Â  (7) For purposes of this section, Âpersonally knownÂ means familiarity with a person resulting from interactions with that person over a period of time sufficient to eliminate every reasonable doubt that the person has the identity claimed.

Â Â Â Â Â  (8) For purposes of subsection (6)(c) of this section, a notarial officer has satisfactory evidence upon which to identify a person if:

Â Â Â Â Â  (a) The person produces at least one current document issued by the federal government or a state, county, municipal or other local government and containing the personÂs photograph, signature and physical description;

Â Â Â Â Â  (b) The person produces at least two current documents, each issued by an institution, a business entity, the federal government or a state, county, municipal or other local government and each containing the personÂs signature; or

Â Â Â Â Â  (c) The person is confined in a correctional facility and has been positively identified through examination or comparison of official government documents or records.

Â Â Â Â Â  (9) If a notarial officer is also an employee of a financial institution, as defined in ORS 706.008, and the person to be identified is a customer of the financial institution, one of the two current documents required under subsection (8)(b) of this section may be a signature card signed by the customer and held by the financial institution in connection with the financial institutionÂs transactions with the customer. [1983 c.393 Â§3; 1993 c.545 Â§125; 1997 c.185 Â§2; 1999 c.59 Â§49; 2003 c.533 Â§1]

Â Â Â Â Â  194.520 [1977 c.404 Â§3 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.525 Who may perform notarial acts; acts performed under federal authority. (1) A notarial act may be performed within this state by the following persons:

Â Â Â Â Â  (a) A notary public of this state; or

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of any court of this state.

Â Â Â Â Â  (2) Notarial acts performed within this state under federal authority as provided in ORS 194.545 have the same effect as if performed by a notarial officer of this state.

Â Â Â Â Â  (3) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title. [1983 c.393 Â§4]

Â Â Â Â Â  194.530 [1977 c.404 Â§4 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.535 Notarial acts in other jurisdictions of the
United States
. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district or possession of the
United States
by any of the following persons:

Â Â Â Â Â  (a) A notary public of that jurisdiction;

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of a court of that jurisdiction; or

Â Â Â Â Â  (c) Any other person authorized by the law of that jurisdiction to perform notarial acts.

Â Â Â Â Â  (2) Notarial acts performed in other jurisdictions of the
United States
under federal authority as provided in ORS 194.545 have the same effect as if performed by a notarial officer of this state.

Â Â Â Â Â  (3) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (4) The signature and title of an officer listed in subsection (1)(a) or (b) of this section conclusively establish the authority of a holder of that title to perform a notarial act. [1983 c.393 Â§5]

Â Â Â Â Â  194.540 [1977 c.404 Â§5 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.545 Notarial acts under federal authority. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

Â Â Â Â Â  (a) A judge, clerk or deputy clerk of a court;

Â Â Â Â Â  (b) A commissioned officer on active duty with the military services of the
United States
;

Â Â Â Â Â  (c) An officer of the foreign service or consular officer of the
United States
; or

Â Â Â Â Â  (d) Any other person authorized by federal law to perform notarial acts.

Â Â Â Â Â  (2) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (3) The signature and title of an officer listed in subsection (1)(a) to (c) of this section conclusively establish the authority of a holder of that title to perform a notarial act. [1983 c.393 Â§6]

Â Â Â Â Â  194.550 [1977 c.404 Â§6 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.555 Foreign notarial acts. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

Â Â Â Â Â  (a) A notary public or notary;

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of a court of record; or

Â Â Â Â Â  (c) Any other person authorized by the law of that jurisdiction to perform notarial acts.

Â Â Â Â Â  (2) An ÂApostilleÂ in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the designated office.

Â Â Â Â Â  (3) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

Â Â Â Â Â  (4) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (5) An official stamp or seal of an officer listed in subsection (1)(a) or (b) of this section is prima facie evidence that a person with that title has authority to perform notarial acts.

Â Â Â Â Â  (6) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, it conclusively establishes the authority of an officer with that title to perform notarial acts. [1983 c.393 Â§7]

Â Â Â Â Â  194.558 Notarial acts under tribal government authority. (1) A notarial act has the same effect under the law of this state as though performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by a federally recognized American Indian tribal government located within the United States:

Â Â Â Â Â  (a) A notary public of the tribal government.

Â Â Â Â Â  (b) A judge, clerk or deputy clerk of any court of the tribal government.

Â Â Â Â Â  (c) Any other person authorized by the law of the tribal government to perform notarial acts.

Â Â Â Â Â  (2) The signature and title of a person performing a notarial act under this section are prima facie evidence that the signature is genuine and that the person holds the designated title.

Â Â Â Â Â  (3) The signature and title of an officer listed in subsection (1)(a) or (b) of this section conclusively establish the authority of a holder of that title to perform a notarial act. [2007 c.63 Â§4]

Â Â Â Â Â  Note: 194.558 was added to and made a part of 194.505 to 194.595 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  194.560 [1977 c.404 Â§7 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.565 Certificate of notarial acts. (1) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed and the title of the office the notarial officer holds and may include the official stamp or seal of office. If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty with the military services of the
United States
, it must also include the officerÂs rank.

Â Â Â Â Â  (2) A certificate of a notarial act is sufficient if it meets the requirements of subsection (1) of this section and it:

Â Â Â Â Â  (a) Is in the short form set forth in ORS 194.575;

Â Â Â Â Â  (b) Is in a form otherwise prescribed by the law of this state;

Â Â Â Â Â  (c) Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

Â Â Â Â Â  (d) Sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

Â Â Â Â Â  (3) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by ORS 194.515. [1983 c.393 Â§8]

Â Â Â Â Â  194.570 [1977 c.404 Â§8 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.575 Short forms. The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by ORS 194.565 (1):

______________________________________________________________________________

Â Â Â Â Â  (1) For an acknowledgment in an individual capacity:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  This instrument was acknowledged before me on _________ (date) by __________________. (name(s) of person(s))

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (2) For an acknowledgment in a representative capacity:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  This instrument was acknowledged before me on _________ (date) by __________________ (name(s) of person(s)) as __________________ (type of authority, e.g., officer, trustee, etc.) of __________________. (name of party on behalf of whom instrument was executed)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (3) For a verification upon oath or affirmation:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  Signed and sworn to (or affirmed) before me on _________ (date) by__________________. (name(s) of person(s) making statement)

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (4) For witnessing or attesting a signature:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  Signed or attested before me on __________________ (date) by__________________. (name(s) of person(s))

Â Â Â Â Â  __________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  ______________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

Â Â Â Â Â  (5) For attestation of a copy of a document:

Â Â Â Â Â  State of ______________

Â Â Â Â Â  County of ____________

Â Â Â Â Â  I certify that this is a true and correct copy of a document in the possession of __________________.

Â Â Â Â Â  Dated: __________________

Â Â Â Â Â  ______________________

Â Â Â Â Â  (Signature of notarial officer)

Â Â Â Â Â  (Seal, if any)

Â Â Â Â Â  __________________

Â Â Â Â Â  Title (and Rank)

Â Â Â Â Â  My commission expires: ________

______________________________________________________________________________

[1983 c.393 Â§9]

Â Â Â Â Â  194.578 Use of signature stamp by person who is blind or who has visual impairment or disability; rules. (1) As used in this section, Âperson who is blindÂ and Âperson with a visual impairmentÂ have the meanings given those terms in ORS 346.110.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 194.005 to 194.200 or ORS 194.505 to 194.595:

Â Â Â Â Â  (a) A person who is blind, a person with a visual impairment or a person with a disability who is unable to sign any document because of the disability may use a signature stamp whenever the signature of the person is required on any document presented for notarization;

Â Â Â Â Â  (b) In performing any notarial act involving the signature of a person described in paragraph (a) of this subsection, a notarial officer, in the manner prescribed by the Secretary of State by rule, shall witness the use of the signature stamp and accept the stamp in lieu of the signature of the person; and

Â Â Â Â Â  (c) The notarial certificate of an act signed with a signature stamp shall contain the phrase Âsigned by stamp before meÂ or words to that effect. [1999 c.333 Â§2; 2007 c.70 Â§53]

Â Â Â Â Â  194.580 [1977 c.404 Â§9 (enacted in lieu of 45.125, 93.415, 93.430, 93.490, 93.500, 93.510, 93.520, 194.410, 194.420 and 194.430); repealed by 1983 c.393 Â§26]

Â Â Â Â Â  194.582 Use of electronic signatures; rules. (1) As used in this section, Âelectronic signatureÂ has the meaning given that term in ORS 84.004.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 194.005 to 194.200 or 194.505 to 194.595:

Â Â Â Â Â  (a) A person may use an electronic signature in the manner prescribed by the Secretary of State by rule whenever the signature of the person is required on any electronic document presented for notarization;

Â Â Â Â Â  (b) In performing any notarial act involving an electronic signature of a person described in paragraph (a) of this subsection, a notarial officer, in the manner prescribed by the Secretary of State by rule, shall accept the electronic signature of the person; and

Â Â Â Â Â  (c) In addition to the requirements of ORS 194.505 to 194.595, the notarial certificate of an act signed with an electronic signature shall be attached electronically by the notarial officer in the manner prescribed by the Secretary of State by rule and shall contain the phrase Âsigned by electronic signatureÂ or words to that effect.

Â Â Â Â Â  (3) The Secretary of State shall adopt rules necessary to implement this section. [1999 c.718 Â§5; 2001 c.535 Â§29]

Â Â Â Â Â  194.585 Uniformity of application and construction. ORS 194.505 to 194.575 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of ORS 194.505 to 194.575 among states enacting it. [1983 c.393 Â§11]

Â Â Â Â Â  194.595 Short title. ORS 194.505 to 194.595 may be cited as the Uniform Law on Notarial Acts. [1983 c.393 Â§12]

FUNDING

Â Â Â Â Â  194.700 Disposition of moneys. All moneys received by the Secretary of State under this chapter shall be paid into the State Treasury and credited to the Operating Account under ORS 56.041. [1983 c.393 Â§15; 1993 c.66 Â§9]

PENALTIES

Â Â Â Â Â  194.980 Civil penalties; factors; notice; hearing; rules. (1) In addition to any other penalty provided by law, any notary public who is found to have performed an act of official misconduct may incur a civil penalty in the amount adopted under subsection (2) of this section, plus any costs of service or recording costs.

Â Â Â Â Â  (2)(a) The Secretary of State shall by rule establish the amount of civil penalty that may be imposed for a particular act of official misconduct. A civil penalty shall not exceed $1,500 per act of official misconduct.

Â Â Â Â Â  (b) In imposing a penalty authorized by this section, the Secretary of State may consider the following factors:

Â Â Â Â Â  (A) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any official misconduct.

Â Â Â Â Â  (B) Any prior acts of official misconduct.

Â Â Â Â Â  (C) The gravity and magnitude of the official misconduct.

Â Â Â Â Â  (D) Whether the official misconduct was repeated or continuous.

Â Â Â Â Â  (E) Whether the cause of the official misconduct was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (F) Any relevant rule of the Secretary of State.

Â Â Â Â Â  (G) The notaryÂs cooperativeness and efforts to correct the act of official misconduct.

Â Â Â Â Â  (c) The penalty imposed under this section may be paid upon those terms and conditions as the Secretary of State determines to be proper and consistent with the public benefit. Upon request of the notary incurring the penalty, the Secretary of State shall consider evidence of the economic and financial condition of the notary in determining whether a penalty shall be paid.

Â Â Â Â Â  (3) Imposition or payment of a civil penalty under this section shall not be a bar to any action or suit described in ORS 194.200, to a criminal proceeding or to a proceeding under ORS 194.168.

Â Â Â Â Â  (4) A civil penalty shall not be imposed under this section until the notary public incurring the penalty has been given notice in writing from the Secretary of State specifying the violation. The notice is in addition to the notice required under ORS 183.745 and shall be served in the same manner as the notice required under ORS 183.745.

Â Â Â Â Â  (5)(a) After initial notice as provided in subsection (4) of this section, a civil penalty may be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (b) The Secretary of State may delegate to a hearings officer appointed by the Secretary of State, upon such conditions as deemed necessary, all or part of the authority to conduct hearings required under ORS 183.745.

Â Â Â Â Â  (6) Notwithstanding ORS 180.070 (3), expenses incurred by the Secretary of State or Attorney General under subsections (1) to (5) of this section or under ORS 194.200 (2) shall be paid from the Operating Account under ORS 56.041.

Â Â Â Â Â  (7) All civil penalties and costs recovered under this section shall be paid into the Operating Account under ORS 56.041. [1989 c.976 Â§28; 1991 c.734 Â§11; 1993 c.66 Â§12]

Â Â Â Â Â  194.985 Official Warning to Cease Official Misconduct. In lieu of a civil penalty imposed under ORS 194.980, the Secretary of State may deliver a written Official Warning to Cease Official Misconduct to any notary whose actions are judged by the Secretary of State to be official misconduct. [1989 c.976 Â§27]

Â Â Â Â Â  194.990 Criminal penalties. (1) If punishment therefor is not otherwise provided for:

Â Â Â Â Â  (a) A notary who knowingly and repeatedly performs or fails to perform any act prohibited or mandated respectively by ORS 194.005 to 194.200 or 194.505 to 194.595, or rules adopted thereunder, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (b) Any person not a notary public who knowingly acts as or otherwise impersonates a notary public is guilty of a Class B misdemeanor.

Â Â Â Â Â  (c) Any person who knowingly obtains, conceals, defaces or destroys the official seal, journal or official records of a notary public is guilty of a Class B misdemeanor.

Â Â Â Â Â  (d) Any person who knowingly solicits, coerces or in any way influences a notary public to commit official misconduct is guilty of a Class B misdemeanor.

Â Â Â Â Â  (2) The remedies of subsection (1) of this section supplement other remedies provided by law.

Â Â Â Â Â  (3) The clerk of the court in which a conviction under any provision of subsection (1) of this section is had shall forthwith transmit to the Secretary of State a duly certified copy of the judgment, which is sufficient grounds for revocation of the commission of the convicted notary public. [Amended by 1967 c.541 Â§21; 1989 c.976 Â§34]

_______________



Chapter 195

Chapter 195 Â Local Government Planning Coordination

2007 EDITION

LOCAL GOVERNMENT PLANNING COORDINATION

MISCELLANEOUS MATTERS

COORDINATION AGREEMENTS

(Agreements Generally)

195.020Â Â Â Â  Special district planning responsibilities; agreements with local governments and Metropolitan Service District

195.025Â Â Â Â  Regional coordination of planning activities; alternatives

195.034Â Â Â Â  Alternate population forecast

195.036Â Â Â Â  Area population forecast; coordination

195.040Â Â Â Â  Annual county reports on comprehensive planning compliance

(Urban Service Agreements)

195.060Â Â Â Â  Definitions

195.065Â Â Â Â  Agreements required; contents; county responsibilities

195.070Â Â Â Â  Agreement factors

195.075Â Â Â Â  Agreement provisions and considerations

195.080Â Â Â Â  Application of comprehensive plans and land use regulations

195.085Â Â Â Â  Compliance deadlines

(School Facility Planning)

195.110Â Â Â Â  School facility plan for large school districts

195.115Â Â Â Â  Reducing barriers for pedestrian and bicycle access to schools

PARKS

195.120Â Â Â Â  Rules and planning goal amendments for parks required; allowable uses; application of certain land use laws

195.125Â Â Â Â  Existing uses in state parks; approval by local governments

URBAN AND RURAL RESERVES

195.137Â Â Â Â  Definitions for ORS 195.137 to 195.145

195.139Â Â Â Â  Legislative findings

195.141Â Â Â Â  Designation of rural reserves and urban reserves pursuant to intergovernmental agreement; rules

195.143Â Â Â Â  Coordinated and concurrent process for designation of rural reserves and urban reserves

195.145Â Â Â Â  Urban reserves; when required; limitation; rules

URBAN SERVICE PROVIDER ANNEXATION

(Temporary provisions relating to requirements for annexation of certain industrial lands are compiled as notes preceding ORS 195.205)

195.205Â Â Â Â  Annexation by provider; prerequisites to vote; public hearing

195.210Â Â Â Â  Election procedures

195.215Â Â Â Â  Election certification; order

195.220Â Â Â Â  Annexation plan provisions

195.225Â Â Â Â  Boundary commission review; action; plan amendment; election

195.235Â Â Â Â  Application of other annexation procedures

LANDSLIDE HAZARD AREAS

195.250Â Â Â Â  Definitions for ORS 195.250 to 195.260

195.253Â Â Â Â  Policy

195.256Â Â Â Â  Legislative findings

195.260Â Â Â Â  Duties of local governments, state agencies and landowners in landslide hazard areas

JUST
COMPENSATION
FOR
LAND
USE REGULATION

195.300Â Â Â Â  Definitions for ORS 195.300 to 195.336

195.301Â Â Â Â  Legislative findings

195.305Â Â Â Â  Compensation for restriction of use of real property due to land use regulation

(Temporary provisions relating to previously filed claims are compiled as notes following ORS 195.305)

195.308Â Â Â Â  Exception to requirement for compensation

195.310Â Â Â Â  Claim for compensation; calculation of reduction in fair market value; highest and best use of restricted property; status of use authorized

195.312Â Â Â Â  Procedure for processing claims; fees

195.314Â Â Â Â  Notice of claim; evidence and argument; record on review; final determination

195.316Â Â Â Â  Notice of Measure 37 permit

195.318Â Â Â Â  Judicial review

195.320Â Â Â Â  Ombudsman

195.322Â Â Â Â  Duties of ombudsman

195.324Â Â Â Â  Effect of certain applications or petitions on right to relief

195.326Â Â Â Â  Qualification of appraisers; review of appraisals

195.328Â Â Â Â  Acquisition date of claimant

195.330Â Â Â Â  Filing date of documents

195.332Â Â Â Â  Fair market value of property

195.334Â Â Â Â  Effect of invalidity

195.336Â Â Â Â  Compensation and Conservation Fund

MISCELLANEOUS

195.850Â Â Â Â  Reporting local government boundary changes to certain mass transit districts

Â Â Â Â Â  Note: Definitions in 197.015 apply to ORS chapter 195.

COORDINATION AGREEMENTS

(Agreements Generally)

Â Â Â Â Â  195.020 Special district planning responsibilities; agreements with local governments and Metropolitan Service District. (1) Special districts shall exercise their planning duties, powers and responsibilities and take actions that are authorized by law with respect to programs affecting land use, including a city or special district boundary change as defined in ORS 197.175 (1), in accordance with goals approved pursuant to ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) A county assigned coordinative functions under ORS 195.025 (1), or the Metropolitan Service District, which is assigned coordinative functions for
Multnomah
,
Washington
and Clackamas counties by ORS 195.025 (1), shall enter into a cooperative agreement with each special district that provides an urban service within the boundaries of the county or the metropolitan district. A county or the Metropolitan Service District may enter into a cooperative agreement with any other special district operating within the boundaries of the county or the metropolitan district.

Â Â Â Â Â  (3) The appropriate city and county and, if within the boundaries of the Metropolitan Service District, the Metropolitan Service District, shall enter into a cooperative agreement with each special district that provides an urban service within an urban growth boundary. The appropriate city and county, and the Metropolitan Service District, may enter into a cooperative agreement with any other special district operating within an urban growth boundary.

Â Â Â Â Â  (4) The agreements described in subsection (2) of this section shall conform to the requirements of paragraphs (a) to (d), (f) and (g) of this subsection. The agreements described in subsection (3) of this section shall:

Â Â Â Â Â  (a) Describe how the city or county will involve the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations;

Â Â Â Â Â  (b) Describe the responsibilities of the special district in comprehensive planning, including plan amendments, periodic review and amendments to land use regulations regarding provision of urban services;

Â Â Â Â Â  (c) Establish the role and responsibilities of each party to the agreement with respect to city or county approval of new development;

Â Â Â Â Â  (d) Establish the role and responsibilities of the city or county with respect to district interests including, where applicable, water sources, capital facilities and real property, including rights of way and easements;

Â Â Â Â Â  (e) Specify the units of local government which shall be parties to an urban service agreement under ORS 195.065;

Â Â Â Â Â  (f) If a Metropolitan Service District is a party to the agreement, describe how the Metropolitan Service District will involve the special district in the exercise of the Metropolitan Service DistrictÂs regional planning responsibilities; and

Â Â Â Â Â  (g) Contain such other provisions as the Land Conservation and Development Commission may require by rule.

Â Â Â Â Â  (5) Agreements required under subsections (2) and (3) of this section are subject to review by the commission. The commission may provide by rule for periodic submission and review of cooperative agreements to insure that they are consistent with acknowledged comprehensive plans. [Formerly 197.185]

Â Â Â Â Â  195.025 Regional coordination of planning activities; alternatives. (1) In addition to the responsibilities stated in ORS 197.175, each county, through its governing body, shall be responsible for coordinating all planning activities affecting land uses within the county, including planning activities of the county, cities, special districts and state agencies, to assure an integrated comprehensive plan for the entire area of the county. In addition to being subject to the provisions of ORS chapters 195, 196 and 197 with respect to city or special district boundary changes, as defined by ORS 197.175 (1), the governing body of the Metropolitan Service District shall be considered the county review, advisory and coordinative body for Multnomah, Clackamas and Washington Counties for the areas within that district.

Â Â Â Â Â  (2) For the purposes of carrying out ORS chapters 195, 196 and 197, counties may voluntarily join together with adjacent counties as authorized in ORS 190.003 to 190.620.

Â Â Â Â Â  (3) Whenever counties and cities representing 51 percent of the population in their area petition the Land Conservation and Development Commission for an election in their area to form a regional planning agency to exercise the authority of the counties under subsection (1) of this section in the area, the commission shall review the petition. If it finds that the area described in the petition forms a reasonable planning unit, it shall call an election in the area on a date specified in ORS 203.085, to form a regional planning agency. The election shall be conducted in the manner provided in ORS chapter 255. The county clerk shall be considered the elections officer and the commission shall be considered the district elections authority. The agency shall be considered established if the majority of votes favor the establishment.

Â Â Â Â Â  (4) If a voluntary association of local governments adopts a resolution ratified by each participating county and a majority of the participating cities therein which authorizes the association to perform the review, advisory and coordination functions assigned to the counties under subsection (1) of this section, the association may perform such duties. [Formerly 197.190]

Â Â Â Â Â  195.034 Alternate population forecast. (1) If the coordinating body under ORS 195.025 (1) has adopted, within 10 years before a city initiates an evaluation or amendment of the cityÂs urban growth boundary, a population forecast as required by ORS 195.036 that no longer provides a 20-year forecast for an urban area, a city may propose a revised 20-year forecast for its urban area by extending the coordinating bodyÂs current urban area forecast to a 20-year period using the same growth trend for the urban area assumed in the coordinating bodyÂs current adopted forecast.

Â Â Â Â Â  (2) If the coordinating body has not adopted a forecast as required by ORS 195.036 or if the current forecast was adopted more than 10 years before the city initiates an evaluation or amendment of the cityÂs urban growth boundary, a city may propose a 20-year forecast for its urban area by:

Â Â Â Â Â  (a) Basing the proposed forecast on the population forecast prepared by the Office of Economic Analysis for the county for a 20-year period that commences when the city initiates the evaluation or amendment of the cityÂs urban growth boundary; and

Â Â Â Â Â  (b) Assuming that the urban areaÂs share for the forecasted county population determined in paragraph (a) of this subsection will be the same as the urban areaÂs current share of the county population based on the most recent certified population estimates from Portland State University and the most recent data for the urban area published by the United States Census Bureau.

Â Â Â Â Â  (3)(a) If the coordinating body does not take action on the cityÂs proposed forecast for the urban area under subsection (1) or (2) of this section within six months after the cityÂs written request for adoption of the forecast, the city may adopt the extended forecast if:

Â Â Â Â Â  (A) The city provides notice to the other local governments in the county; and

Â Â Â Â Â  (B) The city includes the adopted forecast in the comprehensive plan, or a document included in the plan by reference, in compliance with the applicable requirements of ORS 197.610 to 197.650.

Â Â Â Â Â  (b) If the extended forecast is adopted under paragraph (a) of this subsection consistent with the requirements of subsection (1) or (2) of this section:

Â Â Â Â Â  (A) The forecast is deemed to satisfy the requirements of a statewide land use planning goal relating to urbanization to establish a coordinated 20-year population forecast for the urban area; and

Â Â Â Â Â  (B) The city may rely on the population forecast as an appropriate basis upon which the city and county may conduct the evaluation or amendment of the cityÂs urban growth boundary.

Â Â Â Â Â  (4) The process for establishing a population forecast provided in this section is in addition to and not in lieu of a process established by goal and rule of the Land Conservation and Development Commission. [2007 c.689 Â§1]

Â Â Â Â Â  Note: 195.034 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  195.035 [Formerly 197.255; repealed by 1995 c.547 Â§6 (195.036 enacted in lieu of 195.035)]

Â Â Â Â Â  195.036 Area population forecast; coordination. The coordinating body under ORS 195.025 (1) shall establish and maintain a population forecast for the entire area within its boundary for use in maintaining and updating comprehensive plans, and shall coordinate the forecast with the local governments within its boundary. [1995 c.547 Â§7 (enacted in lieu of 195.035)]

Â Â Â Â Â  195.040 Annual county reports on comprehensive planning compliance. Upon the expiration of one year after the date of the approval of the goals and guidelines and annually thereafter, each county governing body, upon request of the Land Conservation and Development Commission, shall report to the commission on the status of comprehensive plans within each county. Each report shall include:

Â Â Â Â Â  (1) Copies of comprehensive plans reviewed by the county governing body and copies of land use regulations applied to areas of critical state concern within the county.

Â Â Â Â Â  (2) For those areas or jurisdictions within the county without comprehensive plans, a statement and review of the progress made toward compliance with the goals. [Formerly 197.260]

(Urban Service Agreements)

Â Â Â Â Â  195.060 Definitions. As used in ORS 195.020, 195.065 to 195.085 and 197.005, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ has the meaning given that term in ORS 198.010. In addition, the term includes a county service district organized under ORS chapter 451.

Â Â Â Â Â  (2) ÂUrban growth boundaryÂ means an acknowledged urban growth boundary contained in a city or county comprehensive plan or an acknowledged urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3).

Â Â Â Â Â  (3) ÂUrban serviceÂ has the meaning given that term in ORS 195.065. [1993 c.804 Â§12]

Â Â Â Â Â  195.065 Agreements required; contents; county responsibilities. (1) Under ORS 190.003 to 190.130, units of local government and special districts that provide an urban service to an area within an urban growth boundary that has a population greater than 2,500 persons, and that are identified as appropriate parties by a cooperative agreement under ORS 195.020, shall enter into urban service agreements that:

Â Â Â Â Â  (a) Specify whether the urban service will be provided in the future by a city, county, district, authority or a combination of one or more cities, counties, districts or authorities.

Â Â Â Â Â  (b) Set forth the functional role of each service provider in the future provision of the urban service.

Â Â Â Â Â  (c) Determine the future service area for each provider of the urban service.

Â Â Â Â Â  (d) Assign responsibilities for:

Â Â Â Â Â  (A) Planning and coordinating provision of the urban service with other urban services;

Â Â Â Â Â  (B) Planning, constructing and maintaining service facilities; and

Â Â Â Â Â  (C) Managing and administering provision of services to urban users.

Â Â Â Â Â  (e) Define the terms of necessary transitions in provision of urban services, ownership of facilities, annexation of service territory, transfer of moneys or project responsibility for projects proposed on a plan of the city or district prepared pursuant to ORS 223.309 and merger of service providers or other measures for enhancing the cost efficiency of providing urban services.

Â Â Â Â Â  (f) Establish a process for review and modification of the urban service agreement.

Â Â Â Â Â  (2)(a) Each county shall have responsibility for convening representatives of all cities and special districts that provide or declare an interest in providing an urban service inside an urban growth boundary within the county, for the purpose of negotiating an urban service agreement. A county may establish two or more subareas inside an urban growth boundary for the purpose of such agreements. If an urban service is to be provided within the boundaries of a Metropolitan Service District, a county shall notify the Metropolitan Service District in advance of the time for cities and special districts to meet for the purpose of negotiating an urban service agreement, and the Metropolitan Service District shall exercise its review, advisory and coordination functions under ORS 195.025.

Â Â Â Â Â  (b) When negotiating for an urban service agreement, a county shall consult with recognized community planning organizations within the area affected by the urban service agreement.

Â Â Â Â Â  (3) Decisions on a local government structure to be used to deliver an urban service under ORS 195.070 are not land use decisions under ORS 197.015.

Â Â Â Â Â  (4) For purposes of ORS 195.020, 195.070, 195.075, 197.005 and this section, Âurban servicesÂ means:

Â Â Â Â Â  (a) Sanitary sewers;

Â Â Â Â Â  (b) Water;

Â Â Â Â Â  (c) Fire protection;

Â Â Â Â Â  (d) Parks;

Â Â Â Â Â  (e) Open space;

Â Â Â Â Â  (f) Recreation; and

Â Â Â Â Â  (g) Streets, roads and mass transit.

Â Â Â Â Â  (5) Whether the requirement of subsection (1) of this section is met by a single urban service agreement among multiple providers of a service, by a series of agreements with individual providers or by a combination of multiprovider and single-provider agreements shall be a matter of local discretion. [1993 c.804 Â§3]

Â Â Â Â Â  195.070 Agreement factors. (1) The following factors shall be considered in establishing urban service agreements under ORS 195.065:

Â Â Â Â Â  (a) Financial, operational and managerial capacity to provide the service;

Â Â Â Â Â  (b) The effect on the cost of the urban service to the users of the service, the quality and quantity of the service provided and the ability of urban service users to identify and contact service providers, and to determine their accountability, with ease;

Â Â Â Â Â  (c) Physical factors related to the provision of the urban service;

Â Â Â Â Â  (d) The feasibility of creating a new entity for the provision of the urban service;

Â Â Â Â Â  (e) The elimination or avoidance of unnecessary duplication of facilities;

Â Â Â Â Â  (f) Economic, demographic and sociological trends and projections relevant to the provision of the urban service;

Â Â Â Â Â  (g) The allocation of charges among urban service users in a manner that reflects differences in the costs of providing services to the users;

Â Â Â Â Â  (h) Matching the recipients of tax supported urban services with the payers of the tax;

Â Â Â Â Â  (i) The equitable allocation of costs between new development and prior development; and

Â Â Â Â Â  (j) Economies of scale.

Â Â Â Â Â  (2) The extent of consideration of the factors set forth in subsection (1) of this section is a matter of local government and special district discretion. [1993 c.804 Â§4]

Â Â Â Â Â  195.075 Agreement provisions and considerations. (1) Urban service agreements entered into under ORS 195.065 shall provide for the continuation of an adequate level of urban services to the entire area that each provider serves. If an urban service agreement calls for significant reductions in the territory of a special service district, the urban service agreement shall specify how the remaining portion of the district is to receive services in an affordable manner.

Â Â Â Â Â  (2) Units of local government and special districts that enter into an urban service agreement shall consider the agreementÂs effect on the financial integrity and operational ability of each service provider and its protection of the solvency and commitments of affected service providers. When an urban service agreement provides for the elimination, consolidation or reduction in size of a service provider, the urban service agreement shall address:

Â Â Â Â Â  (a) The capital debt of the provider and short- and long-term finances;

Â Â Â Â Â  (b) Rates;

Â Â Â Â Â  (c) Employee compensation, benefits and job security; and

Â Â Â Â Â  (d) Equality of service. [1993 c.804 Â§5]

Â Â Â Â Â  195.080 Application of comprehensive plans and land use regulations. Nothing in ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304 shall be construed to prevent planning for, installation of or connection to public facilities or services consistent with acknowledged comprehensive plans and land use regulations. [1993 c.804 Â§6]

Â Â Â Â Â  195.085 Compliance deadlines. (1) No later than the first periodic review that begins after November 4, 1993, local governments and special districts shall demonstrate compliance with ORS 195.020 and 195.065.

Â Â Â Â Â  (2) The Land Conservation and Development Commission may adjust the deadline for compliance under this section when cities and counties that are parties to an agreement under ORS 195.020 and 195.065 are scheduled for periodic review at different times.

Â Â Â Â Â  (3) Local governments and special districts that are parties to an agreement in effect on November 4, 1993, which provides for the future provision of an urban service shall demonstrate compliance with ORS 195.065 no later than the date such agreement expires or the second periodic review that begins after November 4, 1993, whichever comes first. [1993 c.804 Â§Â§7,8]

(School Facility Planning)

Â Â Â Â Â  195.110 School facility plan for large school districts. (1) As used in this section, Âlarge school districtÂ means a school district that has an enrollment of over 2,500 students based on certified enrollment numbers submitted to the Department of Education during the first quarter of each new school year.

Â Â Â Â Â  (2) A city or county containing a large school district shall:

Â Â Â Â Â  (a) Include as an element of its comprehensive plan a school facility plan prepared by the district in consultation with the affected city or county.

Â Â Â Â Â  (b) Initiate planning activities with a school district to accomplish planning as required under ORS 195.020.

Â Â Â Â Â  (3) The provisions of subsection (2)(a) of this section do not apply to a city or a county that contains less than 10 percent of the total population of the large school district.

Â Â Â Â Â  (4) The large school district shall select a representative to meet and confer with a representative of the city or county, as described in subsection (2)(b) of this section, to accomplish the planning required by ORS 195.020 and shall notify the city or county of the selected representative. The city or county shall provide the facilities and set the time for the planning activities. The representatives shall meet at least twice each year, unless all representatives agree in writing to another schedule, and make a written summary of issues discussed and proposed actions.

Â Â Â Â Â  (5)(a) The school facility plan must cover a period of at least 10 years and must include, but need not be limited to, the following elements:

Â Â Â Â Â  (A) Population projections by school age group.

Â Â Â Â Â  (B) Identification by the city or county and by the large school district of desirable school sites.

Â Â Â Â Â  (C) Descriptions of physical improvements needed in existing schools to meet the minimum standards of the large school district.

Â Â Â Â Â  (D) Financial plans to meet school facility needs, including an analysis of available tools to ensure facility needs are met.

Â Â Â Â Â  (E) An analysis of:

Â Â Â Â Â  (i) The alternatives to new school construction and major renovation; and

Â Â Â Â Â  (ii) Measures to increase the efficient use of school sites including, but not limited to, multiple-story buildings and multipurpose use of sites.

Â Â Â Â Â  (F) Ten-year capital improvement plans.

Â Â Â Â Â  (G) Site acquisition schedules and programs.

Â Â Â Â Â  (b) Based on the elements described in paragraph (a) of this subsection and applicable laws and rules, the school facility plan must also include an analysis of the land required for the 10-year period covered by the plan that is suitable, as a permitted or conditional use, for school facilities inside the urban growth boundary.

Â Â Â Â Â  (6) If a large school district determines that there is an inadequate supply of suitable land for school facilities for the 10-year period covered by the school facility plan, the city or county, or both, and the large school district shall cooperate in identifying land for school facilities and take necessary actions, including, but not limited to, adopting appropriate zoning, aggregating existing lots or parcels in separate ownership, adding one or more sites designated for school facilities to an urban growth boundary, or petitioning a metropolitan service district to add one or more sites designated for school facilities to an urban growth boundary pursuant to applicable law.

Â Â Â Â Â  (7) The school facility plan shall provide for the integration of existing city or county land dedication requirements with the needs of the large school district.

Â Â Â Â Â  (8) The large school district shall:

Â Â Â Â Â  (a) Identify in the school facility plan school facility needs based on population growth projections and land use designations contained in the city or county comprehensive plan; and

Â Â Â Â Â  (b) Update the school facility plan during periodic review or more frequently by mutual agreement between the large school district and the affected city or county.

Â Â Â Â Â  (9)(a) In the school facility plan, the district school board of a large school district may adopt objective criteria to be used by an affected city or county to determine whether adequate capacity exists to accommodate projected development. Before the adoption of the criteria, the large school district shall confer with the affected cities and counties and agree, to the extent possible, on the appropriate criteria. After a large school district formally adopts criteria for the capacity of school facilities, an affected city or county shall accept those criteria as its own for purposes of evaluating applications for a comprehensive plan amendment or for a residential land use regulation amendment.

Â Â Â Â Â  (b) A city or county shall provide notice to an affected large school district when considering a plan or land use regulation amendment that significantly impacts school capacity. If the large school district requests, the city or county shall implement a coordinated process with the district to identify potential school sites and facilities to address the projected impacts.

Â Â Â Â Â  (10) A school district that is not a large school district may adopt a school facility plan as described in this section in consultation with an affected city or county.

Â Â Â Â Â  (11) The capacity of a school facility is not the basis for a development moratorium under ORS 197.505 to 197.540.

Â Â Â Â Â  (12) This section does not confer any power to a school district to declare a building moratorium.

Â Â Â Â Â  (13) A city or county may deny an application for residential development based on a lack of school capacity if:

Â Â Â Â Â  (a) The issue is raised by the school district;

Â Â Â Â Â  (b) The lack of school capacity is based on a school facility plan formally adopted under this section; and

Â Â Â Â Â  (c) The city or county has considered options to address school capacity. [1993 c.550 Â§2; 1995 c.508 Â§1; 2001 c.876 Â§1; 2007 c.579 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 579, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. A school district that is a large school district as defined in ORS 195.110 on the effective date of this 2007 Act [January 1, 2008] shall complete a school facility plan within two years after the effective date of this 2007 Act. [2007 c.579 Â§3]

Â Â Â Â Â  195.115 Reducing barriers for pedestrian and bicycle access to schools. City and county governing bodies shall work with school district personnel to identify barriers and hazards to children walking or bicycling to and from school. The cities, counties and districts may develop a plan for the funding of improvements designed to reduce the barriers and hazards identified. [2001 c.940 Â§1]

Â Â Â Â Â  Note: 195.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PARKS

Â Â Â Â Â  195.120 Rules and planning goal amendments for parks required; allowable uses; application of certain land use laws. (1) The Legislative Assembly finds that
Oregon
Âs parks are special places and the protection of parks for the use and enjoyment of present and future generations is a matter of statewide concern.

Â Â Â Â Â  (2) The Land Conservation and Development Commission, in cooperation with the State Parks and Recreation Commission and representatives of local government, shall adopt rules and land use planning goal amendments as necessary to provide for:

Â Â Â Â Â  (a) Allowable uses in state and local parks that have adopted master plans;

Â Â Â Â Â  (b) Local government planning necessary to implement state park master plans; and

Â Â Â Â Â  (c) Coordination and dispute resolution among state and local agencies regarding planning and activities in state parks.

Â Â Â Â Â  (3) Rules and goal amendments adopted under subsection (2) of this section shall provide for the following uses in state parks:

Â Â Â Â Â  (a) Campgrounds, day use areas and supporting infrastructure, amenities and accessory visitor service facilities designed to meet the needs of park visitors;

Â Â Â Â Â  (b) Recreational trails and boating facilities;

Â Â Â Â Â  (c) Facilities supporting resource-interpretive and educational activities for park visitors;

Â Â Â Â Â  (d) Park maintenance workshops, staff support facilities and administrative offices;

Â Â Â Â Â  (e) Uses that directly support resource-based outdoor recreation; and

Â Â Â Â Â  (f) Other park uses adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (4) A local government shall not be required to adopt an exception under ORS 197.732 from a land use planning goal protecting agriculture or forestry resources to authorize a use identified by rule of the Land Conservation and Development Commission under this section in a state or local park.

Â Â Â Â Â  (5) A local government shall comply with the provisions of ORS 215.296 for all uses and activities proposed in or adjacent to an exclusive farm use zone described in the state or local master plan as adopted by the local government and made a part of its comprehensive plan and land use regulation. [1997 c.604 Â§3]

Â Â Â Â Â  195.125 Existing uses in state parks; approval by local governments. Existing uses and facilities in all state parks on July 25, 1997, shall be allowed to continue. The following uses and activities shall be approved by a local government subject only to clear and objective siting criteria, which criteria, either individually or cumulatively, shall not prohibit the use or activity of:

Â Â Â Â Â  (1) The repair and renovation of existing facilities;

Â Â Â Â Â  (2) The replacement of existing facilities and services, including minor location changes; and

Â Â Â Â Â  (3) The minor expansion of existing uses and facilities. [1997 c.604 Â§4]

URBAN AND RURAL RESERVES

Â Â Â Â Â  195.137 Definitions for ORS 195.137 to 195.145. As used in ORS 195.137 to 195.145:

Â Â Â Â Â  (1) ÂRural reserveÂ means land reserved to provide long-term protection for agriculture, forestry or important natural landscape features that limit urban development or help define appropriate natural boundaries of urbanization, including plant, fish and wildlife habitat, steep slopes and floodplains.

Â Â Â Â Â  (2) ÂUrban reserveÂ means lands outside an urban growth boundary that will provide for:

Â Â Â Â Â  (a) Future expansion over a long-term period; and

Â Â Â Â Â  (b) The cost-effective provision of public facilities and services within the area when the lands are included within the urban growth boundary. [2007 c.723 Â§1]

Â Â Â Â Â  195.139 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Long-range planning for population and employment growth by local governments can offer greater certainty for:

Â Â Â Â Â  (a) The agricultural and forest industries, by offering long-term protection of large blocks of land with the characteristics necessary to maintain their viability; and

Â Â Â Â Â  (b) Commerce, other industries, other private landowners and providers of public services, by determining the more and less likely locations of future expansion of urban growth boundaries and urban development.

Â Â Â Â Â  (2) State planning laws must support and facilitate long-range planning to provide this greater certainty. [2007 c.723 Â§2]

Â Â Â Â Â  195.141 Designation of rural reserves and urban reserves pursuant to intergovernmental agreement; rules. (1) A county and a metropolitan service district established under ORS chapter 268 may enter into an intergovernmental agreement pursuant to ORS 190.003 to 190.130, 195.025 or 197.652 to 197.658 to designate rural reserves pursuant to this section and urban reserves pursuant to ORS 195.145 (1)(b).

Â Â Â Â Â  (2) Land designated as a rural reserve:

Â Â Â Â Â  (a) Must be outside an urban growth boundary.

Â Â Â Â Â  (b) May not be designated as an urban reserve during the urban reserve planning period described in ORS 195.145 (4).

Â Â Â Â Â  (c) May not be included within an urban growth boundary during the period of time described in paragraph (b) of this subsection.

Â Â Â Â Â  (3) When designating a rural reserve under this section to provide long-term protection to the agricultural industry, a county and a metropolitan service district shall base the designation on consideration of factors including, but not limited to, whether land proposed for designation as a rural reserve:

Â Â Â Â Â  (a) Is situated in an area that is otherwise potentially subject to urbanization during the period described in subsection (2)(b) of this section, as indicated by proximity to the urban growth boundary and to properties with fair market values that significantly exceed agricultural values;

Â Â Â Â Â  (b) Is capable of sustaining long-term agricultural operations;

Â Â Â Â Â  (c) Has suitable soils and available water where needed to sustain long-term agricultural operations; and

Â Â Â Â Â  (d) Is suitable to sustain long-term agricultural operations, taking into account:

Â Â Â Â Â  (A) The existence of a large block of agricultural or other resource land with a concentration or cluster of farms;

Â Â Â Â Â  (B) The adjacent land use pattern, including its location in relation to adjacent nonfarm uses and the existence of buffers between agricultural operations and nonfarm uses;

Â Â Â Â Â  (C) The agricultural land use pattern, including parcelization, tenure and ownership patterns; and

Â Â Â Â Â  (D) The sufficiency of agricultural infrastructure in the area.

Â Â Â Â Â  (4) The Land Conservation and Development Commission shall, after consultation with the State Department of Agriculture, adopt by goal or by rule a process and criteria for designating rural reserves pursuant to this section. [2007 c.723 Â§3]

Â Â Â Â Â  Note: Sections 10 and 11, chapter 723, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 10. Notwithstanding ORS 195.145 (4), if urban reserves are designated by a metropolitan service district and a county pursuant to ORS 195.145 (1)(b) on or before December 31, 2009, the urban reserves must be planned to accommodate population and employment growth for at least 20 years, and not more than 30 years, after the 20-year period for which the district has demonstrated a buildable land supply in the next inventory, determination and analysis required under ORS 197.299 on or after the effective date of this 2007 Act [June 28, 2007]. [2007 c.723 Â§10]

Â Â Â Â Â  Sec. 11. The Land Conservation and Development Commission shall adopt the goals or rules required by section 3 of this 2007 Act [195.141] and by the amendments to ORS 195.145 by section 6 of this 2007 Act not later than January 31, 2008. [2007 c.723 Â§11]

Â Â Â Â Â  195.143 Coordinated and concurrent process for designation of rural reserves and urban reserves. (1) A county and a metropolitan service district must consider simultaneously the designation and establishment of:

Â Â Â Â Â  (a) Rural reserves pursuant to ORS 195.141; and

Â Â Â Â Â  (b) Urban reserves pursuant to ORS 195.145 (1)(b).

Â Â Â Â Â  (2) An agreement between a county and a metropolitan service district to establish rural reserves pursuant to ORS 195.141 and urban reserves pursuant to ORS 195.145 (1)(b) must provide for a coordinated and concurrent process for adoption by the county of comprehensive plan provisions and by the district of regional framework plan provisions to implement the agreement. A district may not designate urban reserves pursuant to ORS 195.145 (1)(b) in a county until the county and the district have entered into an agreement pursuant to ORS 195.145 (1)(b) that identifies the land to be designated by the district in the districtÂs regional framework plan as urban reserves. A county may not designate rural reserves pursuant to ORS 195.141 until the county and the district have entered into an agreement pursuant to ORS 195.141 that identifies the land to be designated as rural reserves by the county in the countyÂs comprehensive plan.

Â Â Â Â Â  (3) A county and a metropolitan service district may not enter into an intergovernmental agreement to designate urban reserves in the county pursuant to ORS 195.145 (1)(b) unless the county and the district also agree to designate rural reserves in the county.

Â Â Â Â Â  (4) Designation and protection of rural reserves pursuant to ORS 195.141 or urban reserves pursuant to ORS 195.145 (1)(b):

Â Â Â Â Â  (a) Is not a basis for a claim for compensation under ORS 195.305 unless the designation and protection of rural reserves or urban reserves imposes a new restriction on the use of private real property.

Â Â Â Â Â  (b) Does not impair the rights and immunities provided under ORS 30.930 to 30.947. [2007 c.723 Â§4]

Â Â Â Â Â  195.145 Urban reserves; when required; limitation; rules. (1) To ensure that the supply of land available for urbanization is maintained:

Â Â Â Â Â  (a) Local governments may cooperatively designate lands outside urban growth boundaries as urban reserves subject to ORS 197.610 to 197.625.

Â Â Â Â Â  (b) Alternatively, a metropolitan service district established under ORS chapter 268 and a county may enter into a written agreement pursuant to ORS 190.003 to 190.130, 195.025 or 197.652 to 197.658 to designate urban reserves. A process and criteria developed pursuant to this paragraph are an alternative to a process or criteria adopted pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (2)(a) The Land Conservation and Development Commission may require a local government to designate an urban reserve pursuant to subsection (1)(a) of this section during its periodic review in accordance with the conditions for periodic review under ORS 197.628.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the commission may require a local government to designate an urban reserve pursuant to subsection (1)(a) of this section outside of its periodic review if:

Â Â Â Â Â  (A) The local government is located inside a Primary Metropolitan Statistical Area or a Metropolitan Statistical Area as designated by the Federal Census Bureau upon November 4, 1993; and

Â Â Â Â Â  (B) The local government has been required to designate an urban reserve by rule prior to November 4, 1993.

Â Â Â Â Â  (3) In carrying out subsections (1) and (2) of this section:

Â Â Â Â Â  (a) Within an urban reserve, neither the commission nor any local government shall prohibit the siting on a legal parcel of a single family dwelling that would otherwise have been allowed under law existing prior to designation as an urban reserve.

Â Â Â Â Â  (b) The commission shall provide to local governments a list of options, rather than prescribing a single planning technique, to ensure the efficient transition from rural to urban use in urban reserves.

Â Â Â Â Â  (4) Urban reserves designated by a metropolitan service district and a county pursuant to subsection (1)(b) of this section must be planned to accommodate population and employment growth for at least 20 years, and not more than 30 years, after the 20-year period for which the district has demonstrated a buildable land supply in the most recent inventory, determination and analysis performed under ORS 197.296.

Â Â Â Â Â  (5) A district and a county shall base the designation of urban reserves under subsection (1)(b) of this section upon consideration of factors including, but not limited to, whether land proposed for designation as urban reserves, alone or in conjunction with land inside the urban growth boundary:

Â Â Â Â Â  (a) Can be developed at urban densities in a way that makes efficient use of existing and future public infrastructure investments;

Â Â Â Â Â  (b) Includes sufficient development capacity to support a healthy urban economy;

Â Â Â Â Â  (c) Can be served by public schools and other urban-level public facilities and services efficiently and cost-effectively by appropriate and financially capable service providers;

Â Â Â Â Â  (d) Can be designed to be walkable and served by a well-connected system of streets by appropriate service providers;

Â Â Â Â Â  (e) Can be designed to preserve and enhance natural ecological systems; and

Â Â Â Â Â  (f) Includes sufficient land suitable for a range of housing types.

Â Â Â Â Â  (6) The commission shall adopt by goal or by rule a process and criteria for designating urban reserves pursuant to subsection (1)(b) of this section. [1993 c.804 Â§19; 1999 c.622 Â§6; 2007 c.723 Â§6]

URBAN SERVICE PROVIDER ANNEXATION

(Temporary provisions relating to requirements for annexation of certain industrial lands)

Â Â Â Â Â  Note: Sections 1, 2 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2005 Act is added to and made a part of ORS 195.205 to 195.225. [2005 c.539 Â§1]

Â Â Â Â Â  Sec. 2. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated
Jackson
County
, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of
White
City
, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of
Medford
, west of
Oregon
Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§2]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  195.205 Annexation by provider; prerequisites to vote; public hearing. (1) A city or district that provides an urban service may annex territory under ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304 that:

Â Â Â Â Â  (a) Is situated within an urban growth boundary; and

Â Â Â Â Â  (b) Is contained within an annexation plan adopted pursuant to ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304.

Â Â Â Â Â  (2) A city or district may submit an annexation plan to a vote under subsection (5) of this section only if, prior to the submission of the annexation plan to a vote:

Â Â Â Â Â  (a) The territory contained in the annexation plan is subject to urban service agreements among all appropriate counties and cities and the providers of urban services within the territory, as required by ORS 195.065 and 195.070, and:

Â Â Â Â Â  (A) Such urban service agreements were in effect on November 4, 1993; or

Â Â Â Â Â  (B) They expressly state that they may be relied upon as a prerequisite of the annexation method authorized by ORS 195.020, 195.060 to 195.085, 195.205 to 195.235, 197.005, 197.319, 197.320, 197.335 and 223.304; and

Â Â Â Â Â  (b) The territory contained in the annexation plan is subject to an agreement between the city and county addressing fiscal impacts, if the annexation is by a city and will cause reductions in the county property tax revenues by operation of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) Prior to adopting an annexation plan, the governing body of a city or district shall hold a public hearing at which time interested persons may appear and be heard on the question of establishing the annexation plan.

Â Â Â Â Â  (4) The governing body of the city or district shall cause notice of the hearing to be published, once each week for two successive weeks prior to the day of the hearing, in a newspaper of general circulation in the city or district.

Â Â Â Â Â  (5) If after the public hearing required under subsection (3) of this section, the governing body of the city or district decides to proceed with the annexation plan, it shall cause the annexation plan to be submitted to the electors of the city or district and to the electors of the territory proposed to be annexed under the annexation plan. The proposed annexation plan may be voted upon at a general election or at a special election to be held for that purpose. [1993 c.804 Â§13]

Â Â Â Â Â  195.210 Election procedures. (1) The statement summarizing the measure and its major effect in the ballot title of a proposal for adoption of an annexation plan shall contain a general description of the boundaries of each territory proposed to be annexed. The description shall use streets and other generally recognized features. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect may not exceed 150 words.

Â Â Â Â Â  (2) The notice of an annexation plan election shall be given as provided in ORS 254.095, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed. [1993 c.804 Â§14; 1995 c.79 Â§72; 1995 c.534 Â§9; 2007 c.154 Â§58]

Â Â Â Â Â  195.215 Election certification; order. (1) The governing body of the city or district shall determine the results of the election from the official figures returned by the county clerk. If the governing body of the city finds that a majority of the votes cast in the territory and a majority of the votes cast in the city favor the annexation plan, the governing body, by resolution or ordinance, shall declare the adoption of the annexation plan. The governing body of the district shall certify the results of the election to the appropriate county governing body. When a majority of the votes cast in the territory and a majority of the votes cast in the district favor the annexation plan, the county governing body by order shall so declare. The resolution, ordinance or order declaring approval of the annexation plan must contain a legal description of each territory annexed.

Â Â Â Â Â  (2) Annexation of particular tracts of territory takes effect in accordance with the provisions of the adopted annexation plan. [1993 c.804 Â§15; 2005 c.388 Â§1]

Â Â Â Â Â  195.220 Annexation plan provisions. (1) An annexation plan adopted under ORS 195.205 shall include:

Â Â Â Â Â  (a) The timing and sequence of annexation.

Â Â Â Â Â  (b) Local standards of urban service availability required as a precondition of annexation.

Â Â Â Â Â  (c) The planned schedule for providing urban services to the annexed territory.

Â Â Â Â Â  (d) The effects on existing urban services providers.

Â Â Â Â Â  (e) The long-term benefits of the annexation plan.

Â Â Â Â Â  (2) An annexation plan shall be consistent with all applicable comprehensive plans. [1993 c.804 Â§16; 1997 c.541 Â§341]

Â Â Â Â Â  195.225 Boundary commission review; action; plan amendment; election. (1) In areas subject to the jurisdiction of a local government boundary commission, the boundary commission shall conduct an advisory review of an annexation plan for conformity with annexation plan requirements set forth in ORS 195.220, 199.462 and the rules of procedure of the Land Conservation and Development Commission.

Â Â Â Â Â  (2) If a boundary commission finds that an annexation plan does not comply with ORS 195.220, 199.462 or the procedural rules of the commission, the boundary commission, by order, shall disapprove the annexation plan and return the plan to the governing body of the city or district. The order of the boundary commission that disapproves an annexation plan shall describe with particularity the provisions of the annexation plan that do not comply with ORS 195.220, 199.462 or the procedural rules of the commission and shall specifically indicate the reasons for noncompliance.

Â Â Â Â Â  (3) The governing body of the city or district, upon receiving an order of the boundary commission that disapproves an annexation plan, may amend the plan and resubmit the amended plan to the boundary commission.

Â Â Â Â Â  (4) After a boundary commission reviews an annexation plan, the annexation plan shall be submitted to the electors of the city or district and affected territory as provided in ORS 195.205.

Â Â Â Â Â  (5) Notwithstanding ORS chapter 199, annexations provided for in an annexation plan approved by the electors of a city or district and affected territory do not require the approval of a local government boundary commission.

Â Â Â Â Â  (6) A city or district shall submit an annexation plan approved by the electors and a copy of the resolution, ordinance, order or proclamation proclaiming an annexation under an approved annexation plan to the local government boundary commission filing with the Secretary of State, Department of Revenue, assessor and county clerk of each county in which the affected territory is located. [1993 c.804 Â§17]

Â Â Â Â Â  195.235 Application of other annexation procedures. The method of annexing territory to cities or districts set forth in ORS 195.205 to 195.225 is in addition to and does not affect or prohibit other methods of annexation authorized by law. [1993 c.804 Â§18]

LANDSLIDE HAZARD AREAS

Â Â Â Â Â  195.250 Definitions for ORS 195.250 to 195.260. As used in ORS 195.250 to 195.260:

Â Â Â Â Â  (1) ÂFurther review areaÂ means an area of land within which further site specific review should occur before land management or building activities begin because either the State Department of Geology and Mineral Industries or the State Forestry Department determines that the area reasonably could be expected to include sites that experience rapidly moving landslides as a result of excessive rainfall.

Â Â Â Â Â  (2) ÂLandslideÂ means any detached mass of soil, rock or debris that is of sufficient size to cause damage and that moves down a slope or a stream channel.

Â Â Â Â Â  (3) ÂRapidly moving landslideÂ means a landslide that is difficult for people to outrun or escape. [1999 c.1103 Â§1]

Â Â Â Â Â  Note: 195.250 to 195.260 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  195.253 Policy. The Legislative Assembly declares that it is the policy of the State of
Oregon
that:

Â Â Â Â Â  (1) Each property owner, each highway user and all federal, state and local governments share the responsibility for making sound decisions regarding activities that may affect landslide hazards and the associated risks of property damage or personal injury.

Â Â Â Â Â  (2) In keeping with the concept of shared responsibility where individuals are primarily responsible for making sound decisions to protect personal interests, regulation applied pursuant to ORS 195.250 to 195.260 shall be restricted to reducing the risk of serious bodily injury or death that may result from rapidly moving landslides.

Â Â Â Â Â  (3) In recognition of the need for consistent treatment and coordination of actions relating to rapidly moving landslides and because of the potential for serious bodily injury or death as a result of rapidly moving landslides and the effect of rapidly moving landslides on the ability of people to use their property, ORS 195.250 to 195.260 shall be regarded as the controlling policy of this state for rapidly moving landslides. [1999 c.1103 Â§2]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.256 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Many locations in
Oregon
are subject to naturally occurring landslide hazards, and some human activities may accelerate the incidence or increase the adverse effects of those hazards.

Â Â Â Â Â  (2) Rapidly moving landslides present the greatest risk to human life, and persons living in or traveling through areas prone to rapidly moving landslides are at increased risk of serious bodily injury or death.

Â Â Â Â Â  (3) Although some risk from rapidly moving landslides can be mitigated through proper siting and construction techniques, sites that are vulnerable to impact from rapidly moving landslides are generally unsuitable for permanent habitation.

Â Â Â Â Â  (4) Activities that require sound decisions to mitigate rapidly moving landslide hazards and risks include but are not limited to:

Â Â Â Â Â  (a) Siting or constructing homes or other structures in areas prone to rapidly moving landslides;

Â Â Â Â Â  (b) Occupying existing homes or other structures in areas prone to rapidly moving landslides during periods of high risk due to heavy or extended rainfall;

Â Â Â Â Â  (c) Conducting land management activities that may adversely alter the susceptibility of land to rapidly moving landslides; and

Â Â Â Â Â  (d) Operating motor vehicles in areas known to be subject to rapidly moving landslides. [1999 c.1103 Â§3]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.260 Duties of local governments, state agencies and landowners in landslide hazard areas. (1) In order to reduce the risk of serious bodily injury or death resulting from rapidly moving landslides, a local government:

Â Â Â Â Â  (a) Shall exercise all available authority to protect the public during emergencies, consistent with ORS 401.015.

Â Â Â Â Â  (b) May require a geotechnical report and, if a report is required, shall provide for a coordinated review of the geotechnical report by the State Department of Geology and Mineral Industries or the State Forestry Department, as appropriate, before issuing a building permit for a site in a further review area.

Â Â Â Â Â  (c) Except those structures exempt from building codes under ORS 455.310 and 455.315, shall amend its land use regulations, or adopt new land use regulations, to regulate the siting of dwellings and other structures designed for human occupancy, including those being restored under ORS 215.130 (6), in further review areas where there is evidence of substantial risk for rapidly moving landslides. All final decisions under this paragraph and paragraph (b) of this subsection are the responsibility of the local government with jurisdiction over the site. A local government may not delegate such final decisions to any state agency.

Â Â Â Â Â  (d) May deny a request to issue a building permit if a geotechnical report discloses that the entire parcel is subject to a rapidly moving landslide or that the subject lot or parcel does not contain sufficient buildable area that is not subject to a rapidly moving landslide.

Â Â Â Â Â  (e) Shall maintain a record, available to the public, of properties for which a geotechnical report has been prepared within the jurisdiction of the local government.

Â Â Â Â Â  (2) A landowner allowed a building permit under subsection (1)(c) of this section shall sign a statement that shall:

Â Â Â Â Â  (a) Be recorded with the county clerk of the county in which the property is located, in which the landowner acknowledges that the landowner may not in the future bring any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the landownerÂs property; and

Â Â Â Â Â  (b) Record in the deed records for the county where the lot or parcel is located a nonrevocable deed restriction that the landowner signs and acknowledges, that contains a legal description complying with ORS 93.600 and that prohibits any present or future owner of the property from bringing any action against an adjacent landowner about the effects of rapidly moving landslides on or adjacent to the property.

Â Â Â Â Â  (3) Restrictions on forest practices adopted under ORS 527.710 (10) do not apply to risk situations arising solely from the construction of a building designed for human occupancy in a further review area on or after October 23, 1999.

Â Â Â Â Â  (4) The following state agencies shall implement the following specific responsibilities to reduce the risk of serious bodily injury or death resulting from rapidly moving landslides:

Â Â Â Â Â  (a) The State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (A) Identify and map further review areas selected in cooperation with local governments and in coordination with the State Forestry Department, and provide technical assistance to local governments to facilitate the use and application of this information pursuant to subsection (1)(b) of this section; and

Â Â Â Â Â  (B) Provide public education regarding landslide hazards.

Â Â Â Â Â  (b) The State Forestry Department shall regulate forest operations to reduce the risk of serious bodily injury or death from rapidly moving landslides directly related to forest operations, and assist local governments in the siting review of permanent dwellings on and adjacent to forestlands in further review areas pursuant to subsection (1)(b) of this section.

Â Â Â Â Â  (c) The Land Conservation and Development Commission may take steps under its existing authority to assist local governments to appropriately apply the requirements of subsection (1)(c) of this section.

Â Â Â Â Â  (d) The Department of Transportation shall provide warnings to motorists during periods determined to be of highest risk of rapidly moving landslides along areas on state highways with a history of being most vulnerable to rapidly moving landslides.

Â Â Â Â Â  (e) The Office of Emergency Management shall coordinate state resources for rapid and effective response to landslide-related emergencies.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, any state or local agency adopting rules related to the risk of serious bodily injury or death from rapidly moving landslides shall do so only in conformance with the policies and provisions of ORS 195.250 to 195.260.

Â Â Â Â Â  (6) No state or local agency may adopt or enact any rule or ordinance for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides that limits the use of land that is in addition to land identified as a further review area by the State Department of Geology and Mineral Industries or the State Forestry Department pursuant to subsection (4) of this section.

Â Â Â Â Â  (7) Except as provided in ORS 527.710 or in OregonÂs ocean and coastal land use planning goals, no state agency may adopt criteria regulating activities for the purpose of reducing risk of serious bodily injury or death from rapidly moving landslides on lands subject to the provisions of ORS 195.250 to 195.260 that are more restrictive than the criteria adopted by a local government pursuant to subsection (1)(c) of this section. [1999 c.1103 Â§4; 2003 c.141 Â§1; 2003 c.740 Â§8; 2007 c.740 Â§37]

Â Â Â Â Â  Note: See note under 195.250.

Â Â Â Â Â  195.263 [1999 c.1103 Â§5; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.266 [1999 c.1103 Â§6; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.270 [1999 c.1103 Â§7; repealed by 2003 c.141 Â§2]

Â Â Â Â Â  195.275 [1999 c.1103 Â§9; repealed by 2003 c.141 Â§2]

JUST
COMPENSATION
FOR
LAND
USE REGULATION

Â Â Â Â Â  195.300 Definitions for ORS 195.300 to 195.336. As used in this section and ORS 195.301 and 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007:

Â Â Â Â Â  (1) ÂAcquisition dateÂ means the date described in ORS 195.328.

Â Â Â Â Â  (2) ÂClaimÂ means a written demand for compensation filed under:

Â Â Â Â Â  (a) ORS 195.305, as in effect immediately before December 6, 2007; or

Â Â Â Â Â  (b) ORS 195.305 and 195.310 to 195.314, as in effect on and after December 6, 2007.

Â Â Â Â Â  (3) ÂEnactedÂ means enacted, adopted or amended.

Â Â Â Â Â  (4) ÂFair market valueÂ means the value of property as determined under ORS 195.332.

Â Â Â Â Â  (5) ÂFarming practiceÂ has the meaning given that term in ORS 30.930.

Â Â Â Â Â  (6) ÂFederal lawÂ means:

Â Â Â Â Â  (a) A statute, regulation, order, decree or policy enacted by a federal entity or by a state entity acting under authority delegated by the federal government;

Â Â Â Â Â  (b) A requirement contained in a plan or rule enacted by a compact entity; or

Â Â Â Â Â  (c) A requirement contained in a permit issued by a federal or state agency pursuant to a federal statute or regulation.

Â Â Â Â Â  (7) ÂFileÂ means to submit a document to a public entity.

Â Â Â Â Â  (8) Â
Forest
practiceÂ has the meaning given that term in ORS 527.620.

Â Â Â Â Â  (9) ÂGround water restricted areaÂ means an area designated as a critical ground water area or as a ground water limited area by the Water Resources Department or Water Resources Commission before December 6, 2007.

Â Â Â Â Â  (10) ÂHigh-value farmlandÂ means:

Â Â Â Â Â  (a) High-value farmland as described in ORS 215.710 that is land in an exclusive farm use zone or a mixed farm and forest zone, except that the dates specified in ORS 215.710 (2), (4) and (6) are December 6, 2007.

Â Â Â Â Â  (b) Land west of U.S. Highway 101 that is composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of the soils described in ORS 215.710 (1) and the following soils:

Â Â Â Â Â  (A) Subclassification IIIw, specifically Ettersburg Silt Loam and Croftland Silty Clay Loam;

Â Â Â Â Â  (B) Subclassification IIIe, specifically Klooqueth Silty Clay Loam and Winchuck Silt Loam; and

Â Â Â Â Â  (C) Subclassification IVw, specifically Huffling Silty Clay Loam.

Â Â Â Â Â  (c) Land that is in an exclusive farm use zone or a mixed farm and forest zone and that on June 28, 2007, is:

Â Â Â Â Â  (A) Within the place of use for a permit, certificate or decree for the use of water for irrigation issued by the Water Resources Department;

Â Â Â Â Â  (B) Within the boundaries of a district, as defined in ORS 540.505; or

Â Â Â Â Â  (C) Within the boundaries of a diking district formed under ORS chapter 551.

Â Â Â Â Â  (d) Land that contains not less than five acres planted in wine grapes.

Â Â Â Â Â  (e) Land that is in an exclusive farm use zone and that is at an elevation between 200 and 1,000 feet above mean sea level, with an aspect between 67.5 and 292.5 degrees and a slope between zero and 15 percent, and that is located within:

Â Â Â Â Â  (A) The
Southern Oregon
viticultural area as described in 27 C.F.R. 9.179;

Â Â Â Â Â  (B) The
Umpqua
Valley
viticultural area as described in 27 C.F.R. 9.89; or

Â Â Â Â Â  (C) The
Willamette
Valley
viticultural area as described in 27 C.F.R. 9.90.

Â Â Â Â Â  (f) Land that is in an exclusive farm use zone and that is no more than 3,000 feet above mean sea level, with an aspect between 67.5 and 292.5 degrees and a slope between zero and 15 percent, and that is located within:

Â Â Â Â Â  (A) The portion of the Columbia Gorge viticultural area as described in 27 C.F.R. 9.178 that is within the State of Oregon;

Â Â Â Â Â  (B) The
Rogue
Valley
viticultural area as described in 27 C.F.R. 9.132;

Â Â Â Â Â  (C) The portion of the Columbia Valley viticultural area as described in 27 C.F.R. 9.74 that is within the State of Oregon;

Â Â Â Â Â  (D) The portion of the Walla Walla Valley viticultural area as described in 27 C.F.R. 9.91 that is within the State of Oregon; or

Â Â Â Â Â  (E) The portion of the
Snake River
Valley
viticultural area as described in 27 C.F.R. 9.208 that is within the State of
Oregon
.

Â Â Â Â Â  (11) ÂHigh-value forestlandÂ means land:

Â Â Â Â Â  (a) That is in a forest zone or a mixed farm and forest zone, that is located in western Oregon and composed predominantly of soils capable of producing more than 120 cubic feet per acre per year of wood fiber and that is capable of producing more than 5,000 cubic feet per year of commercial tree species; or

Â Â Â Â Â  (b) That is in a forest zone or a mixed farm and forest zone, that is located in eastern Oregon and composed predominantly of soils capable of producing more than 85 cubic feet per acre per year of wood fiber and that is capable of producing more than 4,000 cubic feet per year of commercial tree species.

Â Â Â Â Â  (12) ÂHome site approvalÂ means approval of the subdivision or partition of property or approval of the establishment of a dwelling on property.

Â Â Â Â Â  (13) ÂJust compensationÂ means:

Â Â Â Â Â  (a) Relief under sections 5 to 11, chapter 424, Oregon Laws 2007, for land use regulations enacted on or before January 1, 2007; and

Â Â Â Â Â  (b) Relief under ORS 195.310 to 195.314 for land use regulations enacted after January 1, 2007.

Â Â Â Â Â  (14) ÂLand use regulationÂ means:

Â Â Â Â Â  (a) A statute that establishes a minimum lot or parcel size;

Â Â Â Â Â  (b) A provision in ORS 227.030 to 227.300, 227.350, 227.400, 227.450 or 227.500 or in ORS chapter 215 that restricts the residential use of private real property;

Â Â Â Â Â  (c) A provision of a city comprehensive plan, zoning ordinance or land division ordinance that restricts the residential use of private real property zoned for residential use;

Â Â Â Â Â  (d) A provision of a county comprehensive plan, zoning ordinance or land division ordinance that restricts the residential use of private real property;

Â Â Â Â Â  (e) A provision of the Oregon Forest Practices Act or an administrative rule of the State Board of Forestry that regulates a forest practice and that implements the Oregon Forest Practices Act;

Â Â Â Â Â  (f) ORS 561.191, a provision of ORS 568.900 to 568.933 or an administrative rule of the State Department of Agriculture that implements ORS 561.191 or 568.900 to 568.933;

Â Â Â Â Â  (g) An administrative rule or goal of the Land Conservation and Development Commission; or

Â Â Â Â Â  (h) A provision of a Metro functional plan that restricts the residential use of private real property.

Â Â Â Â Â  (15) ÂMeasure 37 permitÂ means a final decision by Metro, a city or a county to authorize the development, subdivision or partition or other use of property pursuant to a waiver.

Â Â Â Â Â  (16) ÂOwnerÂ means:

Â Â Â Â Â  (a) The owner of fee title to the property as shown in the deed records of the county where the property is located;

Â Â Â Â Â  (b) The purchaser under a land sale contract, if there is a recorded land sale contract in force for the property; or

Â Â Â Â Â  (c) If the property is owned by the trustee of a revocable trust, the settlor of a revocable trust, except that when the trust becomes irrevocable only the trustee is the owner.

Â Â Â Â Â  (17) ÂPropertyÂ means the private real property described in a claim and contiguous private real property that is owned by the same owner, whether or not the contiguous property is described in another claim, and that is not property owned by the federal government, an Indian tribe or a public body, as defined in ORS 192.410.

Â Â Â Â Â  (18) ÂProtection of public health and safetyÂ means a law, rule, ordinance, order, policy, permit or other governmental authorization that restricts a use of property in order to reduce the risk or consequence of fire, earthquake, landslide, flood, storm, pollution, disease, crime or other natural or human disaster or threat to persons or property including, but not limited to, building and fire codes, health and sanitation regulations, solid or hazardous waste regulations and pollution control regulations.

Â Â Â Â Â  (19) ÂPublic entityÂ means the state, Metro, a county or a city.

Â Â Â Â Â  (20) ÂUrban growth boundaryÂ has the meaning given that term in ORS 195.060.

Â Â Â Â Â  (21) ÂWaiveÂ or ÂwaiverÂ means an action or decision of a public entity to modify, remove or not apply one or more land use regulations under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, or ORS 195.305, as in effect immediately before December 6, 2007, to allow the owner to use property for a use permitted when the owner acquired the property.

Â Â Â Â Â  (22) ÂZoned for residential useÂ means zoning that has as its primary purpose single-family residential use. [2007 c.424 Â§2]

Â Â Â Â Â  195.301 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) In some situations, land use regulations unfairly burden particular property owners.

Â Â Â Â Â  (b) To address these situations, it is necessary to amend
Oregon
Âs land use statutes to provide just compensation for unfair burdens caused by land use regulations.

Â Â Â Â Â  (2) The purpose of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, and the amendments to Ballot Measure 37 (2004) is to modify Ballot Measure 37 (2004) to ensure that
Oregon
law provides just compensation for unfair burdens while retaining
Oregon
Âs protections for farm and forest uses and the stateÂs water resources. [2007 c.424 Â§3]

Â Â Â Â Â  195.305 Compensation for restriction of use of real property due to land use regulation. (1) If a public entity enacts one or more land use regulations that restrict the residential use of private real property or a farming or forest practice and that reduce the fair market value of the property, then the owner of the property shall be entitled to just compensation from the public entity that enacted the land use regulation or regulations as provided in ORS 195.310 to 195.314.

Â Â Â Â Â  (2) Just compensation under ORS 195.310 to 195.314 shall be based on the reduction in the fair market value of the property resulting from the land use regulation.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to land use regulations that were enacted prior to the claimantÂs acquisition date or to land use regulations:

Â Â Â Â Â  (a) Restricting or prohibiting activities commonly and historically recognized as public nuisances under common law;

Â Â Â Â Â  (b) Restricting or prohibiting activities for the protection of public health and safety;

Â Â Â Â Â  (c) To the extent the land use regulation is required to comply with federal law; or

Â Â Â Â Â  (d) Restricting or prohibiting the use of a property for the purpose of selling pornography or performing nude dancing.

Â Â Â Â Â  (4)(a) Subsection (3)(a) of this section shall be construed narrowly in favor of granting just compensation under this section. Nothing in subsection (3) of this section is intended to affect or alter rights provided by the
Oregon
or United States Constitution.

Â Â Â Â Â  (b) Subsection (3)(b) of this section does not apply to any farming or forest practice regulation that is enacted after January 1, 2007, unless the primary purpose of the regulation is the protection of human health and safety.

Â Â Â Â Â  (c) Subsection (3)(c) of this section does not apply to any farming or forest practice regulation that is enacted after January 1, 2007, unless the public entity enacting the regulation has no discretion under federal law to decline to enact the regulation.

Â Â Â Â Â  (5) A public entity may adopt or apply procedures for the processing of claims under ORS 195.310 to 195.336.

Â Â Â Â Â  (6) The public entity that enacted the land use regulation that gives rise to a claim under subsection (1) of this section shall provide just compensation as required under ORS 195.310 to 195.336.

Â Â Â Â Â  (7) A decision by a public entity that an owner qualifies for just compensation under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, and a decision by a public entity on the nature and extent of that compensation are not land use decisions.

Â Â Â Â Â  (8) The remedies created by ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, are in addition to any other remedy under the Oregon or United States Constitution, and are not intended to modify or replace any constitutional remedy.

Â Â Â Â Â  (9) If any portion or portions of this section are declared invalid by a court of competent jurisdiction, the remaining portions of this section shall remain in full force and effect. [Formerly 197.352]

(Temporary provisions relating to previously filed claims)

Â Â Â Â Â  Note: Sections 5, 6, 7, 8, 9, 10 and 11, chapter 424, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 5. A claimant that filed a claim under ORS 197.352 [renumbered 195.305] on or before the date of adjournment sine die of the 2007 regular session of the Seventy-fourth Legislative Assembly [June 28, 2007] is entitled to just compensation as provided in:

Â Â Â Â Â  (1) Section 6 or 7 of this 2007 Act, at the claimantÂs election, if the property described in the claim is located entirely outside any urban growth boundary and entirely outside the boundaries of any city;

Â Â Â Â Â  (2) Section 9 of this 2007 Act if the property described in the claim is located, in whole or in part, within an urban growth boundary; or

Â Â Â Â Â  (3) A waiver issued before the effective date of this 2007 Act [December 6, 2007] to the extent that the claimantÂs use of the property complies with the waiver and the claimant has a common law vested right on the effective date of this 2007 Act to complete and continue the use described in the waiver. [2007 c.424 Â§5]

Â Â Â Â Â  Sec. 6. (1) A claimant that filed a claim under ORS 197.352 [renumbered 195.305] on or before the date of adjournment sine die of the 2007 regular session of the Seventy-fourth Legislative Assembly [June 28, 2007] is eligible for three home site approvals on the property if the requirements of this section and sections 8 and 11 of this 2007 Act are met. The procedure for obtaining home site approvals under this section is set forth in section 8 of this 2007 Act.

Â Â Â Â Â  (2) The number of lots, parcels or dwellings that may be approved for property under this section may not exceed the lesser of:

Â Â Â Â Â  (a) The number of lots, parcels or dwellings described in a waiver issued by the state before the effective date of this 2007 Act [December 6, 2007] or, if a waiver was not issued, the number of lots, parcels or dwellings described in the claim filed with the state; or

Â Â Â Â Â  (b) Three, except that if there are existing dwellings on the property or the property contains more than one lot or parcel, the number of lots, parcels or dwellings that may be established is reduced so that the combined number of lots, parcels or dwellings, including existing lots, parcels or dwellings located on or contained within the property, does not exceed three.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a claimant that otherwise qualifies for relief under this section may establish at least one additional lot, parcel or dwelling on the property. In addition, if the number of lots, parcels or dwellings described in a waiver issued by the state before the effective date of this 2007 Act or, if a waiver was not issued, the number of lots, parcels or dwellings described in the claim filed with the state is more than three, the claimant may amend the claim to reduce the number to no more than three by filing notice of the amendment with the form required by section 8 of this 2007 Act.

Â Â Â Â Â  (4) If a claim was for a use other than a subdivision or partition of property, or other than approval for establishing a dwelling on the property, the claimant may amend the claim to seek one or more home site approvals under this section. A person amending a claim under this subsection may not make a claim under section 7 of this 2007 Act.

Â Â Â Â Â  (5) If multiple claims were filed for the same property, the number of lots, parcels or dwellings that may be established for purposes of subsection (2)(a) of this section is the number of lots, parcels or dwellings in the most recent waiver issued by the state before the effective date of this 2007 Act or, if a waiver was not issued, the most recent claim filed with the state, but not more than three in any case.

Â Â Â Â Â  (6) To qualify for a home site approval under this section, the claimant must have filed a claim for the property with both the state and the county in which the property is located. In addition, regardless of whether a waiver was issued by the state or the county before the effective date of this 2007 Act, to qualify for a home site approval under this section the claimant must establish that:

Â Â Â Â Â  (a) The claimant is an owner of the property;

Â Â Â Â Â  (b) All owners of the property have consented in writing to the claim;

Â Â Â Â Â  (c) The property is located entirely outside any urban growth boundary and entirely outside the boundaries of any city;

Â Â Â Â Â  (d) One or more land use regulations prohibit establishing the lot, parcel or dwelling;

Â Â Â Â Â  (e) The establishment of the lot, parcel or dwelling is not prohibited by a land use regulation described in ORS 197.352 (3) [renumbered 195.305 (3)]; and

Â Â Â Â Â  (f) On the claimantÂs acquisition date, the claimant lawfully was permitted to establish at least the number of lots, parcels or dwellings on the property that are authorized under this section.

Â Â Â Â Â  (7) If the claim was filed after December 4, 2006, to issue a home site approval under this section, the Department of Land Conservation and Development must verify that the claim was filed in compliance with the applicable rules of the Land Conservation and Development Commission and the Oregon Department of Administrative Services.

Â Â Â Â Â  (8) Except as provided in section 11 of this 2007 Act, if the Department of Land Conservation and Development has issued a final order with a specific number of home site approvals for a property under this section, the claimant may seek other governmental authorizations required by law for the partition or subdivision of the property or for the development of any dwelling authorized, and a land use regulation enacted by the state or county that has the effect of prohibiting the partition or subdivision, or the dwelling, does not apply to the review of those authorizations. [2007 c.424 Â§6]

Â Â Â Â Â  Sec. 7. (1) A claimant that filed a claim under ORS 197.352 [renumbered 195.305] on or before the date of adjournment sine die of the 2007 regular session of the Seventy-fourth Legislative Assembly [June 28, 2007] for property that is not high-value farmland or high-value forestland and that is not in a ground water restricted area is eligible for four to 10 home site approvals for the property if the requirements of this section and sections 8 and 11 of this 2007 Act are met. The procedure for obtaining home site approvals under this section is set forth in section 8 of this 2007 Act.

Â Â Â Â Â  (2) The number of lots, parcels or dwellings that may be established on the property under this section may not exceed the lesser of:

Â Â Â Â Â  (a) The number of lots, parcels or dwellings described in a waiver issued by the state before the effective date of this 2007 Act [December 6, 2007] or, if a waiver was not issued, the number of lots, parcels or dwellings described in the claim filed with the state;

Â Â Â Â Â  (b) 10, except that if there are existing dwellings on the property or the property contains more than one lot or parcel, the number of lots, parcels or dwellings that may be established is reduced, so that the combined number of lots, parcels or dwellings, including existing lots, parcels or dwellings located on or contained within the property, does not exceed 10; or

Â Â Â Â Â  (c) The number of home site approvals with a total value that represents just compensation for the reduction in fair market value caused by the enactment of one or more land use regulations that were the basis for the claim, as set forth in subsection (6) of this section.

Â Â Â Â Â  (3) If the number of lots, parcels or dwellings described in a waiver issued by the state before the effective date of this 2007 Act or, if a waiver was not issued, the number of lots, parcels or dwellings described in the claim filed with the state is more than 10, the claimant may amend the claim to reduce the number to no more than 10 by filing notice of the amendment with the form required by section 8 of this 2007 Act.

Â Â Â Â Â  (4) If multiple claims were filed for the same property, the number of lots, parcels or dwellings that may be established for purposes of subsection (2)(a) of this section is the number of lots, parcels or dwellings in the most recent waiver issued by the state before the effective date of this 2007 Act or, if a waiver was not issued, the most recent claim filed with the state, but not more than 10 in any case.

Â Â Â Â Â  (5) To qualify for a home site approval under this section, the claimant must have filed a claim for the property with both the state and the county in which the property is located. In addition, regardless of whether a waiver was issued by the state or the county before the effective date of this 2007 Act to qualify for a home site approval under this section, the claimant must establish that:

Â Â Â Â Â  (a) The claimant is an owner of the property;

Â Â Â Â Â  (b) All owners of the property have consented in writing to the claim;

Â Â Â Â Â  (c) The property is located entirely outside any urban growth boundary and entirely outside the boundaries of any city;

Â Â Â Â Â  (d) One or more land use regulations prohibit establishing the lot, parcel or dwelling;

Â Â Â Â Â  (e) The establishment of the lot, parcel or dwelling is not prohibited by a land use regulation described in ORS 197.352 (3) [renumbered 195.305 (3)];

Â Â Â Â Â  (f) On the claimantÂs acquisition date, the claimant lawfully was permitted to establish at least the number of lots, parcels and dwellings on the property that are authorized under this section; and

Â Â Â Â Â  (g) The enactment of one or more land use regulations, other than land use regulations described in ORS 197.352 (3), that are the basis for the claim caused a reduction in the fair market value of the property that is equal to or greater than the fair market value of the home site approvals that may be established on the property under subsection (2) of this section, with the reduction in fair market value measured as set forth in subsection (6) of this section.

Â Â Â Â Â  (6) The reduction in the fair market value of the property caused by the enactment of one or more land use regulations that were the basis for the claim is equal to the decrease, if any, in the fair market value of the property from the date that is one year before the enactment of the land use regulation to the date that is one year after the enactment, plus interest. If the claim is based on the enactment of more than one land use regulation enacted on different dates, the reduction in the fair market value of the property caused by each regulation shall be determined separately and the values added together to calculate the total reduction in fair market value. The reduction in fair market value shall be adjusted by any ad valorem property taxes not paid as a result of any special assessment of the property under ORS 308A.050 to 308A.128, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, plus interest, offset by any severance taxes paid by the claimant and by any recapture of potential additional tax liability that the claimant has paid or will pay for the property if the property is disqualified from special assessment under ORS 308A.703. Interest shall be computed under this subsection using the average interest rate for a one-year United States Government Treasury Bill on December 31 of each year of the period between the date the land use regulation was enacted and the date the claim was filed, compounded annually on January 1 of each year of the period.

Â Â Â Â Â  (7) For the purposes of subsection (6) of this section, a claimant must provide an appraisal showing the fair market value of the property one year before the enactment of the land use regulation that was the basis for the claim and the fair market value of the property one year after the enactment. The appraisal also must show the fair market value of each home site approval to which the claimant is entitled under section 6 (2) of this 2007 Act, along with evidence of any ad valorem property taxes not paid, any severance taxes paid and any recapture of additional tax liability that the claimant has paid or will pay for the property if the property is disqualified from special assessment under ORS 308A.703. The actual and reasonable cost of preparing the claim, including the cost of the appraisal, not to exceed $5,000, may be added to the calculation of the reduction in fair market value under subsection (6) of this section. The appraisal must:

Â Â Â Â Â  (a) Be prepared by a person certified under ORS chapter 674 or a person registered under ORS chapter 308;

Â Â Â Â Â  (b) Comply with the Uniform Standards of Professional Appraisal Practice, as authorized by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and

Â Â Â Â Â  (c) Expressly determine the highest and best use of the property at the time the land use regulation was enacted.

Â Â Â Â Â  (8) Relief may not be granted under this section if the highest and best use of the property was not residential use at the time the land use regulation was enacted.

Â Â Â Â Â  (9) If the claim was filed after December 4, 2006, to issue a home site approval under this section, the Department of Land Conservation and Development must verify that the claim was filed in compliance with the applicable rules of the Land Conservation and Development Commission and the Oregon Department of Administrative Services.

Â Â Â Â Â  (10) Except as provided in section 11 of this 2007 Act, if the Department of Land Conservation and Development has issued a final order with a specific number of home site approvals for the property under this section, the claimant may seek other governmental authorizations required by law for the subdivision or partition of the property or for the development of any dwelling authorized, and a land use regulation enacted by the state or county that has the effect of prohibiting the subdivision or partition, or the dwelling, does not apply to the review of those authorizations. [2007 c.424 Â§7]

Â Â Â Â Â  Sec. 8. (1) No later than 120 days after the effective date of this 2007 Act [December 6, 2007], the Department of Land Conservation and Development shall send notice to all the following claimants that filed a claim for property outside an urban growth boundary:

Â Â Â Â Â  (a) A claimant whose claim was denied by the state before the effective date of this 2007 Act, but who may become eligible for just compensation because of section 21 (2) of this 2007 Act [195.328 (2)] or any other provision of sections 5 to 22 of this 2007 Act [195.305 to 195.336 and sections 5 to 11 of this 2007 Act];

Â Â Â Â Â  (b) A claimant whose claim was approved by the state before the effective date of this 2007 Act; and

Â Â Â Â Â  (c) A claimant whose claim has not been approved or denied by the state before the effective date of this 2007 Act.

Â Â Â Â Â  (2) The notice required by subsection (1) of this section must:

Â Â Â Â Â  (a) Explain the claimantÂs options if the claimant wishes to subdivide, partition or establish a dwelling on the property under sections 5 to 22 of this 2007 Act;

Â Â Â Â Â  (b) Identify any information that the claimant must file; and

Â Â Â Â Â  (c) Provide a form for the claimantÂs use.

Â Â Â Â Â  (3) A claimant must choose whether to proceed under section 6 or 7 of this 2007 Act by filing the form provided by the department within 90 days after the date the department mails the notice and form required under subsection (1) of this section. In addition, the claimant must file any information required in the notice. If the claimant fails to file the form within 90 days after the date the department mails the notice, the claimant is not entitled to relief under section 6 or 7 of this 2007 Act.

Â Â Â Â Â  (4) The department shall review the claims in the order in which the department receives the forms required under subsection (3) of this section. In addition to reviewing the claim, the department shall review the departmentÂs record on the claim, the form required under subsection (3) of this section, any new material from the claimant and any other information required by sections 5 to 22 of this 2007 Act to ensure that the requirements of this section and section 6 or 7 of this 2007 Act are met. The department shall provide a copy of the material submitted by the claimant to the county where the property is located and consider written comments from the county that are timely filed with the department. If the department determines that the only land use regulations that restrict the claimantÂs use of the property are regulations that were enacted by the county, the department shall transfer the claim to the county where the property is located and the claim shall be processed by the county in the same manner as prescribed by this section for the processing of claims by the department. The county must consider any written comments from the department that are timely filed with the county.

Â Â Â Â Â  (5) If the claimant elects to obtain relief under section 7 of this 2007 Act, the claimant must file an appraisal that establishes the reduction in the fair market value of the property as required by section 7 (6) of this 2007 Act. The actual and reasonable cost of preparing the claim, including the cost of the appraisal, not to exceed $5,000, may be added to the calculation of the reduction in fair market value under section 7 (6) of this 2007 Act. The appraisal must be filed with the department or, if the claim is being processed by the county, with the county within 180 days after the date the claimant files the election to obtain relief under section 7 of this 2007 Act. A claimant that elects to obtain relief under section 7 of this 2007 Act may change that election to obtain relief under section 6 of this 2007 Act, but only if the claimant provides written notice of the change on or before the date the appraisal is filed. If a county is processing the claim, the county may impose a fee for the review of a claim under section 7 of this 2007 Act in an amount that does not exceed the actual and reasonable cost of the review.

Â Â Â Â Â  (6) The department or the county shall review claims as quickly as possible, consistent with careful review of the claim. The department shall report to the Joint Legislative Audit Committee on or before March 31, 2008, concerning the departmentÂs progress and the countiesÂ progress in completing review of claims under sections 6 and 7 of this 2007 Act.

Â Â Â Â Â  (7) The departmentÂs final order and a countyÂs final decision on a claim under section 6 or 7 of this 2007 Act must either deny the claim or approve the claim. If the order or decision approves the claim, the order or decision must state the number of home site approvals issued for the property and may contain other terms that are necessary to ensure that the use of the property is lawful. [2007 c.424 Â§8]

Â Â Â Â Â  Sec. 9. (1) A claimant that filed a claim under ORS 197.352 [renumbered 195.305] on or before the date of adjournment sine die of the 2007 regular session of the Seventy-fourth Legislative Assembly [June 28, 2007] for property located, in whole or in part, within an urban growth boundary may establish one to 10 single-family dwellings on the portion of the property located within the urban growth boundary.

Â Â Â Â Â  (2) The number of single-family dwellings that may be established on the portion of the property located within the urban growth boundary under this section may not exceed the lesser of:

Â Â Â Â Â  (a) The number of single-family dwellings described in a waiver issued by Metro, a city or a county before the effective date of this 2007 Act [December 6, 2007] or, if a waiver was not issued, the number described in the claim filed with Metro, a city or a county;

Â Â Â Â Â  (b) 10, except that if there are existing dwellings on the property, the number of single-family dwellings that may be established is reduced so that the maximum number of dwellings, including existing dwellings located on the property, does not exceed 10; or

Â Â Â Â Â  (c) The number of single-family dwellings the total value of which represents just compensation for the reduction in fair market value caused by the enactment of one or more land use regulations that were the basis for the claim, as set forth in subsection (6) of this section.

Â Â Â Â Â  (3) If the number of single-family dwellings described in a waiver issued by Metro, a city or a county before the effective date of this 2007 Act or, if a waiver was not issued, the number described in the claim filed with Metro, a city or a county is more than 10, the claimant may amend the claim to reduce the number to no more than 10 by filing notice of the amendment with the information required by section 10 of this 2007 Act.

Â Â Â Â Â  (4) If multiple claims were filed for the same property, the number of single-family dwellings that may be established for purposes of subsection (2)(a) of this section is the number in the most recent waiver issued by Metro, a city or a county before the effective date of this 2007 Act or, if a waiver was not issued, the most recent claim filed with Metro, a city or a county, but not more than 10 in any case.

Â Â Â Â Â  (5) To qualify for the relief provided by this section, the claimant must have filed a claim for the property with the city or county in which the property is located. In addition, regardless of whether a waiver was issued by Metro, a city or a county before the effective date of this 2007 Act, to qualify for relief under this section, the claimant must establish that:

Â Â Â Â Â  (a) The claimant is an owner of the property;

Â Â Â Â Â  (b) All owners of the property have consented in writing to the claim;

Â Â Â Â Â  (c) The property is located, in whole or in part, within an urban growth boundary;

Â Â Â Â Â  (d) On the claimantÂs acquisition date, the claimant lawfully was permitted to establish at least the number of dwellings on the property that are authorized under this section;

Â Â Â Â Â  (e) The property is zoned for residential use;

Â Â Â Â Â  (f) One or more land use regulations prohibit establishing the single-family dwellings;

Â Â Â Â Â  (g) The establishment of the single-family dwellings is not prohibited by a land use regulation described in ORS 197.352 (3) [renumbered 195.305 (3)];

Â Â Â Â Â  (h) The land use regulation described in paragraph (f) of this subsection was enacted after the date the property, or any portion of the property, was brought into the urban growth boundary;

Â Â Â Â Â  (i) If the property is located within the boundaries of Metro, the land use regulation that is the basis for the claim was enacted after the date the property was included within the boundaries of Metro;

Â Â Â Â Â  (j) If the property is located within a city, the land use regulation that is the basis for the claim was enacted after the date the property was annexed to the city; and

Â Â Â Â Â  (k) The enactment of one or more land use regulations, other than land use regulations described in ORS 197.352 (3), that are the basis of the claim caused a reduction in the fair market value of the property, as determined under subsection (6) of this section, that is equal to or greater than the fair market value of the single-family dwellings that may be established on the property under subsection (2) of this section.

Â Â Â Â Â  (6) The reduction in the fair market value of the property caused by the enactment of one or more land use regulations that were the basis for the claim is equal to the decrease, if any, in the fair market value of the property from the date that is one year before the enactment of the land use regulation to the date that is one year after the enactment, plus interest. If the claim is based on the enactment of more than one land use regulation enacted on different dates, the reduction in the fair market value of the property caused by each regulation shall be determined separately and the values added together to calculate the total reduction in fair market value. The reduction in fair market value shall be adjusted by any ad valorem property taxes not paid as a result of any special assessment of the property under ORS 308A.050 to 308A.128, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, plus interest, offset by any severance taxes paid by the claimant and by any recapture of potential additional tax liability that the claimant has paid or will pay for the property if the property is disqualified from special assessment under ORS 308A.703. Interest shall be computed under this subsection using the average interest rate for a one-year United States Government Treasury Bill on December 31 of each year of the period between the date the land use regulation was enacted and the date the claim was filed, compounded annually on January 1 of each year of the period.

Â Â Â Â Â  (7) For the purposes of subsection (6) of this section, a claimant must provide an appraisal showing the fair market value of the property one year before the enactment of the land use regulation that was the basis for the claim and the fair market value of the property one year after the enactment. The appraisal also must show the fair market value of each single-family dwelling to which the claimant is entitled under subsection (2) of this section, along with evidence of any ad valorem property taxes not paid, any severance taxes paid and any recapture of additional tax liability that the owner has paid or will pay for the property if the property is disqualified from special assessment under ORS 308A.703. The actual and reasonable cost of preparing the claim, including the cost of the appraisal, not to exceed $5,000, may be added to the calculation of the reduction in fair market value under section 7 (6) of this 2007 Act. The appraisal must:

Â Â Â Â Â  (a) Be prepared by a person certified under ORS chapter 674 or a person registered under ORS chapter 308;

Â Â Â Â Â  (b) Comply with the Uniform Standards of Professional Appraisal Practice, as authorized by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and

Â Â Â Â Â  (c) Expressly determine the highest and best use of the property at the time the land use regulation was enacted.

Â Â Â Â Â  (8) Relief may not be granted under this section if the highest and best use of the property was not residential use at the time the land use regulation was enacted.

Â Â Â Â Â  (9) When Metro, a city or a county has issued a final decision authorizing one or more single-family dwellings under this section on the portion of the property located within the urban growth boundary, the claimant may seek other governmental authorizations required by law for that use, and a land use regulation enacted by a public entity that has the effect of prohibiting the use does not apply to the review of those authorizations, except as provided in section 11 of this 2007 Act. If Metro is reviewing a claim for a property, and a city or a county is reviewing a claim for the same property, Metro and the city or county shall coordinate the review and decisions and may:

Â Â Â Â Â  (a) Provide that one of the public entities be principally responsible for the review; and

Â Â Â Â Â  (b) Provide that the decision of each of the public entities is contingent on the decision of the other public entity.

Â Â Â Â Â  (10) The only types of land use that are authorized by this section are the subdivision or partition of land for one or more single-family dwellings, or the establishment of one or more single-family dwellings on land on which the dwellings would not otherwise be allowed. [2007 c.424 Â§9]

Â Â Â Â Â  Sec. 10. (1) If Metro, a city or a county issued a waiver before the effective date of this 2007 Act [December 6, 2007] for property located, in whole or in part, within an urban growth boundary, the public entity that issued the waiver must review the claim, the record on the claim and the waiver to determine whether the claimant is entitled to relief under section 9 of this 2007 Act. If the public entity that issued the waiver lacks information needed to determine whether the claimant is entitled to relief, the public entity shall issue a written request to the claimant for the required information. The claimant must file the required information within 90 days after receiving the request. If the claimant does not file the information, the public entity shall review the claim based on the information that is available. The public entity shall complete a tentative review no later than 240 days after the effective date of this 2007 Act. The public entity shall provide written notice to the claimant, the Department of Land Conservation and Development and any other person entitled to notice of the tentative determination as to whether the claimant qualifies for relief under section 9 of this 2007 Act and, if so, the specific number of single-family dwellings that the public entity proposes to authorize. The notice must state that the recipient has 15 days to submit evidence or arguments in response to the tentative determination, after which the public entity shall make a final determination. A public entity shall make the final determination under this subsection within 300 days after the effective date of this 2007 Act.

Â Â Â Â Â  (2) If Metro, a city or a county has not made a final decision before the effective date of this 2007 Act on a claim filed for property located, in whole or in part, within an urban growth boundary, the public entity with which the claim was filed shall send notice to the claimant within 90 days after the effective date of this 2007 Act. The notice must:

Â Â Â Â Â  (a) Explain that the claimant is entitled to seek relief under section 9 of this 2007 Act;

Â Â Â Â Â  (b) Identify the information that the claimant must file; and

Â Â Â Â Â  (c) Provide a form for the claimantÂs use.

Â Â Â Â Â  (3) Within 120 days after the date the public entity mails notice under subsection (2) of this section, a claimant must notify the public entity if the claimant intends to continue the claim and must file the information required in the notice. If the claimant fails to file the notice and required information with the public entity within 120 days after the date the public entity mails the notice, the claimant is not entitled to relief under section 9 of this 2007 Act.

Â Â Â Â Â  (4) A public entity that receives a notice from a claimant under subsection (3) of this section shall review the claim, the record on the claim, the notice received from the claimant and the information required under subsection (3) of this section to determine whether the claim demonstrates that the requirements of section 9 of this 2007 Act are satisfied. The public entity shall complete a tentative review no later than 120 days after receipt of the notice from the claimant and shall provide written notice to the claimant, the department and any other person entitled to notice of the tentative determination as to whether the claimant qualifies for relief under section 9 of this 2007 Act and, if so, the specific number of single-family dwellings that the public entity proposes to authorize. The notice must state that the recipient has 15 days to submit evidence or arguments in response to the tentative determination, after which the public entity shall make a final determination. A public entity shall make the final determination under this subsection within 180 days after receipt of the notice from the claimant.

Â Â Â Â Â  (5) If a claimant filed a claim that is subject to this section after December 4, 2006, the claim must have included a copy of a final land use decision by the city or county with land use jurisdiction over the property that denied an application by the claimant for the residential use described in the claim. If the claim was filed after December 4, 2006, and did not include a final land use decision denying the residential use described in the claim, the claimant is not entitled to relief under section 9 of this 2007 Act. [2007 c.424 Â§10]

Â Â Â Â Â  Sec. 11. (1) A subdivision or partition of property, or the establishment of a dwelling on property, authorized under sections 5 to 11 of this 2007 Act must comply with all applicable standards governing the siting or development of the dwelling, lot or parcel including, but not limited to, the location, design, construction or size of the dwelling, lot or parcel. However, the standards must not be applied in a manner that has the effect of prohibiting the establishment of the dwelling, lot or parcel authorized under sections 5 to 11 of this 2007 Act unless the standards are reasonably necessary to avoid or abate a nuisance, to protect public health or safety or to carry out federal law.

Â Â Â Â Â  (2) Before beginning construction of any dwelling authorized under section 6 or 7 of this 2007 Act, the owner must comply with the requirements of ORS 215.293 if the property is in an exclusive farm use zone, a forest zone or a mixed farm and forest zone.

Â Â Â Â Â  (3)(a) A city or county may approve the creation of a lot or parcel to contain a dwelling authorized under sections 5 to 11 of this 2007 Act. However, a new lot or parcel located in an exclusive farm use zone, a forest zone or a mixed farm and forest zone may not exceed:

Â Â Â Â Â  (A) Two acres if the lot or parcel is located on high-value farmland, on high-value forestland or on land within a ground water restricted area; or

Â Â Â Â Â  (B) Five acres if the lot or parcel is not located on high-value farmland, on high-value forestland or on land within a ground water restricted area.

Â Â Â Â Â  (b) If the property is in an exclusive farm use zone, a forest zone or a mixed farm and forest zone, the new lots or parcels created must be clustered so as to maximize suitability of the remnant lot or parcel for farm or forest use.

Â Â Â Â Â  (4) If an owner is authorized to subdivide or partition more than one property, or to establish dwellings on more than one property, under sections 5 to 11 of this 2007 Act and the properties are in an exclusive farm use zone, a forest zone or a mixed farm and forest zone, the owner may cluster some or all of the dwellings, lots or parcels on one of the properties if that property is less suitable than the other properties for farm or forest use. If one of the properties is zoned for residential use, the owner may cluster some or all of the dwellings, lots or parcels that would have been located in an exclusive farm use zone, a forest zone or a mixed farm and forest zone on the property zoned for residential use.

Â Â Â Â Â  (5) An owner is not eligible for more than 20 home site approvals under sections 5 to 11 of this 2007 Act, regardless of how many properties that person owns or how many claims that person has filed.

Â Â Â Â Â  (6) An authorization to partition or subdivide the property, or to establish dwellings on the property, granted under section 6, 7 or 9 of this 2007 Act runs with the property and may be either transferred with the property or encumbered by another person without affecting the authorization. There is no time limit on when an authorization granted under section 6, 7 or 9 of this 2007 Act must be carried out, except that once the owner who obtained the authorization conveys the property to a person other than the ownerÂs spouse or the trustee of a revocable trust in which the owner is the settlor, the subsequent owner of the property must create the lots or parcels and establish the dwellings authorized by a waiver under section 6, 7 or 9 of this 2007 Act within 10 years of the conveyance. In addition:

Â Â Â Â Â  (a) A lot or parcel lawfully created based on an authorization under section 6, 7 or 9 of this 2007 Act remains a discrete lot or parcel, unless the lot or parcel lines are vacated or the lot or parcel is further divided, as provided by law; and

Â Â Â Â Â  (b) A dwelling or other residential use of the property based on an authorization under section 6, 7 or 9 of this 2007 Act is a permitted use and may be established or continued by the claimant or a subsequent owner, except that once the claimant conveys the property to a person other than the claimantÂs spouse or the trustee of a revocable trust in which the claimant is the settlor, the subsequent owner must establish the dwellings or other residential use authorized under section 6, 7 or 9 of this 2007 Act within 10 years of the conveyance.

Â Â Â Â Â  (7) When relief has been claimed under sections 5 to 11 of this 2007 Act:

Â Â Â Â Â  (a) Additional relief is not due; and

Â Â Â Â Â  (b) An additional claim may not be filed, compensation is not due and a waiver may not be issued with regard to the property under sections 5 to 22 of this 2007 Act [195.305 to 195.336 and sections 5 to 11 of this 2007 Act] or ORS 197.352 [renumbered 195.305] as in effect immediately before the effective date of this 2007 Act [December 6, 2007], except with respect to a land use regulation enacted after January 1, 2007.

Â Â Â Â Â  (8) A person that is eligible to be a holder as defined in ORS 271.715 may acquire the rights to carry out a use of land authorized under sections 5 to 11 of this 2007 Act from a willing seller in the manner provided by ORS 271.715 to 271.795. Metro, cities and counties may enter into cooperative agreements under ORS chapter 195 to establish a system for the purchase and sale of severable development interests as described in ORS 94.531. A system established under this subsection may provide for the transfer of severable development interests between the jurisdictions of the public entities that are parties to the agreement for the purpose of allowing development to occur in a location that is different from the location in which the development interest arises.

Â Â Â Â Â  (9) If a claimant is an individual, the entitlement to prosecute the claim under section 6, 7 or 9 of this 2007 Act and an authorization to use the property provided by a waiver under section 6, 7 or 9 of this 2007 Act:

Â Â Â Â Â  (a) Is not affected by the death of the claimant if the death occurs on or after the effective date of this 2007 Act; and

Â Â Â Â Â  (b) Passes to the person that acquires the property by devise or by operation of law. [2007 c.424 Â§11]

Â Â Â Â Â  195.308 Exception to requirement for compensation. Notwithstanding the requirement to pay just compensation for certain land use regulations under ORS 195.305 (1), compensation is not due for the enforcement or enactment of a land use regulation established in ORS 30.930 to 30.947, 527.310 to 527.370, 561.685, 561.687, 561.689, 561.691, 561.693, 561.695, 561.995, 570.005 to 570.600, 570.650, 570.700 to 570.710, 570.995, 596.095, 596.100, 596.105, 596.393, 596.990 or 596.995 or in administrative rules or statewide plans implementing these statutes. [2007 c.490 Â§1]

Â Â Â Â Â  Note: 195.308 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 195 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  195.310 Claim for compensation; calculation of reduction in fair market value; highest and best use of restricted property; status of use authorized. (1) A person may file a claim for just compensation under ORS 195.305 and 195.310 to 195.314 after June 28, 2007, if:

Â Â Â Â Â  (a) The person is an owner of the property and all owners of the property have consented in writing to the filing of the claim;

Â Â Â Â Â  (b) The personÂs desired use of the property is a residential use or a farming or forest practice;

Â Â Â Â Â  (c) The personÂs desired use of the property is restricted by one or more land use regulations enacted after January 1, 2007; and

Â Â Â Â Â  (d) The enactment of one or more land use regulations after January 1, 2007, other than land use regulations described in ORS 195.305 (3), has reduced the fair market value of the property.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, the reduction in the fair market value of the property caused by the enactment of one or more land use regulations that are the basis for the claim is equal to the decrease, if any, in the fair market value of the property from the date that is one year before the enactment of the land use regulation to the date that is one year after the enactment, plus interest. If the claim is based on the enactment of more than one land use regulation enacted on different dates, the reduction in the fair market value of the property caused by each regulation shall be determined separately and the values added together to calculate the total reduction in fair market value. Interest shall be computed under this subsection using the average interest rate for a one-year United States Government Treasury Bill on December 31 of each year of the period between the date the land use regulation was enacted and the date the claim was filed, compounded annually on January 1 of each year of the period. A claimant must provide an appraisal showing the fair market value of the property one year before the enactment of the land use regulation and the fair market value of the property one year after the enactment. The actual and reasonable cost of preparing the claim, including the cost of the appraisal, not to exceed $5,000, may be added to the calculation of the reduction in fair market value under this subsection. The appraisal must:

Â Â Â Â Â  (a) Be prepared by a person certified under ORS chapter 674 or a person registered under ORS chapter 308;

Â Â Â Â Â  (b) Comply with the Uniform Standards of Professional Appraisal Practice, as authorized by the Financial Institutions Reform, Recovery, and Enforcement Act of 1989; and

Â Â Â Â Â  (c) Expressly determine the highest and best use of the property at the time the land use regulation was enacted.

Â Â Â Â Â  (3) Relief may not be granted under this section if the highest and best use of the property at the time the land use regulation was enacted was not the use that was restricted by the land use regulation.

Â Â Â Â Â  (4) If the claimant establishes that the requirements of subsection (1) of this section are satisfied and the land use regulation was enacted by Metro, a city or a county, the public entity must either:

Â Â Â Â Â  (a) Compensate the claimant for the reduction in the fair market value of the property; or

Â Â Â Â Â  (b) Authorize the claimant to use the property without application of the land use regulation to the extent necessary to offset the reduction in the fair market value of the property.

Â Â Â Â Â  (5) If the claimant establishes that the requirements of subsection (1) of this section are satisfied and the land use regulation was enacted by state government, as defined in ORS 174.111, the state agency that is responsible for administering the statute, statewide land use planning goal or rule, or the Oregon Department of Administrative Services if there is no state agency responsible for administering the statute, goal or rule, must:

Â Â Â Â Â  (a) Compensate the claimant for the reduction in the fair market value of the property; or

Â Â Â Â Â  (b) Authorize the claimant to use the property without application of the land use regulation to the extent necessary to offset the reduction in the fair market value of the property.

Â Â Â Â Â  (6) A use authorized by this section has the legal status of a lawful nonconforming use in the same manner as provided by ORS 215.130. The claimant may carry out a use authorized by a public entity under this section except that a public entity may waive only land use regulations that were enacted by the public entity. When a use authorized by this section is lawfully established, the use may be continued lawfully in the same manner as provided by ORS 215.130. [2007 c.424 Â§12]

Â Â Â Â Â  195.312 Procedure for processing claims; fees. (1) A person filing a claim under ORS 195.310 shall file the claim in the manner provided by this section. If the property for which the claim is filed has more than one owner, the claim must be signed by all the owners or the claim must include a signed statement of consent from each owner. Only one claim for each property may be filed for each land use regulation.

Â Â Â Â Â  (2) A claim filed under ORS 195.310 must be filed with the public entity that enacted the land use regulation that is the basis for the claim.

Â Â Â Â Â  (3) Metro, cities, counties and the Department of Land Conservation and Development may impose a fee for the review of a claim filed under ORS 195.310 in an amount not to exceed the actual and reasonable cost of reviewing the claim.

Â Â Â Â Â  (4) A person must file a claim under ORS 195.310 within five years after the date the land use regulation was enacted.

Â Â Â Â Â  (5) A public entity that receives a claim filed under ORS 195.310 must issue a final determination on the claim within 180 days after the date the claim is complete, as described in subsection (9) of this section.

Â Â Â Â Â  (6) If a claim under ORS 195.310 is filed with state government, as defined in ORS 174.111, the claim must be filed with the department. If the claim is filed with Metro, a city or a county, the claim must be filed with the chief administrative office of the public entity, or with an individual designated by ordinance, resolution or order of the public entity.

Â Â Â Â Â  (7) A claim filed under ORS 195.310 must be in writing and must include:

Â Â Â Â Â  (a) The name and address of each owner;

Â Â Â Â Â  (b) The address, if any, and tax lot number, township, range and section of the property;

Â Â Â Â Â  (c) Evidence of the acquisition date of the claimant, including the instrument conveying the property to the claimant and a report from a title company identifying the person in which title is vested and the claimantÂs acquisition date and describing exceptions and encumbrances to title that are of record;

Â Â Â Â Â  (d) A citation to the land use regulation that the claimant believes is restricting the claimantÂs desired use of the property that is adequate to allow the public entity to identify the specific land use regulation that is the basis for the claim;

Â Â Â Â Â  (e) A description of the specific use of the property that the claimant desires to carry out but cannot because of the land use regulation; and

Â Â Â Â Â  (f) An appraisal of the property that complies with ORS 195.310 (2).

Â Â Â Â Â  (8) A claim filed under ORS 195.310 must include the fee, if any, imposed by the public entity with which the claim is filed pursuant to subsection (3) of this section.

Â Â Â Â Â  (9) The public entity shall review a claim filed under ORS 195.310 to determine whether the claim complies with the requirements of ORS 195.310 to 195.314. If the claim is incomplete, the public entity shall notify the claimant in writing of the information or fee that is missing within 60 days after receiving the claim and allow the claimant to submit the missing information or fee. The claim is complete when the public entity receives any fee required by subsection (8) of this section and:

Â Â Â Â Â  (a) The missing information;

Â Â Â Â Â  (b) Part of the missing information and written notice from the claimant that the remainder of the missing information will not be provided; or

Â Â Â Â Â  (c) Written notice from the claimant that none of the missing information will be provided.

Â Â Â Â Â  (10) If a public entity does not notify a claimant within 60 days after a claim is filed under ORS 195.310 that information or the fee is missing from the claim, the claim is deemed complete when filed.

Â Â Â Â Â  (11) A claim filed under ORS 195.310 is deemed withdrawn if the public entity gives notice to the claimant under subsection (9) of this section and the claimant does not comply with the requirements of subsection (9) of this section. [2007 c.424 Â§13]

Â Â Â Â Â  195.314 Notice of claim; evidence and argument; record on review; final determination. (1) A public entity that receives a complete claim as described in ORS 195.312 shall provide notice of the claim at least 30 days before a public hearing on the claim or, if there will not be a public hearing, at least 30 days before the deadline for submission of written comments, to:

Â Â Â Â Â  (a) All owners identified in the claim;

Â Â Â Â Â  (b) All persons described in ORS 197.763 (2);

Â Â Â Â Â  (c) The Department of Land Conservation and Development, unless the claim was filed with the department;

Â Â Â Â Â  (d) Metro, if the property is located within the urban growth boundary of Metro;

Â Â Â Â Â  (e) The county in which the property is located, unless the claim was filed with the county; and

Â Â Â Â Â  (f) The city, if the property is located within the urban growth boundary or adopted urban planning area of the city.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section must describe the claim and state:

Â Â Â Â Â  (a) Whether a public hearing will be held on the claim, the date, time and location of the hearing, if any, and the final date for submission of written evidence and arguments relating to the claim;

Â Â Â Â Â  (b) That judicial review of the final determination of a public entity on the claim is limited to the written evidence and arguments submitted to the public entity; and

Â Â Â Â Â  (c) That judicial review is available only for issues that are raised with sufficient specificity to afford the public entity an opportunity to respond.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, written evidence and arguments in proceedings on the claim must be submitted to the public entity not later than:

Â Â Â Â Â  (a) The close of the final public hearing on the claim; or

Â Â Â Â Â  (b) If a public hearing is not held, the date that is specified by the public entity in the notice required under subsection (1) of this section.

Â Â Â Â Â  (4) The claimant may request additional time to submit written evidence and arguments in response to testimony or submittals. The request must be made before the close of testimony or the deadline for submission of written evidence and arguments.

Â Â Â Â Â  (5) A public entity shall make the record on review of a claim, including any staff reports, available to the public before the close of the record as described in subsections (3) and (4) of this section.

Â Â Â Â Â  (6) A public entity shall mail a copy of the final determination to the claimant and to any person who submitted written evidence or arguments before the close of the record. The public entity shall forward to the county, and the county shall record, a memorandum of the final determination in the deed records of the county in which the property is located. [2007 c.424 Â§14]

Â Â Â Â Â  195.316 Notice of Measure 37 permit. In addition to any other notice required by law, a county must give notice of a Measure 37 permit for property located entirely outside an urban growth boundary to:

Â Â Â Â Â  (1) The county assessor for the county in which the property is located;

Â Â Â Â Â  (2) A district or municipality that supplies water for domestic, municipal or irrigation uses and has a place of use or well located within one-half mile of the property; and

Â Â Â Â Â  (3) The Department of Land Conservation and Development, the State Department of Agriculture, the Water Resources Department and the State Forestry Department. [2007 c.424 Â§15]

Â Â Â Â Â  195.318 Judicial review. (1) A person that is adversely affected by a final determination of a public entity under ORS 195.310 to 195.314 or sections 5 to 11, chapter 424, Oregon Laws 2007, may obtain judicial review of that determination under ORS 34.010 to 34.100, if the determination is made by Metro, a city or a county, or under ORS 183.484, if the determination is one of a state agency. Proceedings for review of a state agency determination under ORS 195.310 to 195.314 or sections 5 to 11, chapter 424, Oregon Laws 2007, must be commenced in the county in which the affected property is located. Upon motion of any party to the proceedings, the proceedings may be transferred to any other county with jurisdiction under ORS 183.484 in the manner provided by law for change of venue. A determination by a public entity under ORS 195.310 to 195.314 or sections 5 to 11, chapter 424, Oregon Laws 2007, is not a land use decision.

Â Â Â Â Â  (2) A person is adversely affected under subsection (1) of this section if the person:

Â Â Â Â Â  (a) Is an owner of the property that is the subject of the final determination; or

Â Â Â Â Â  (b) Is a person who timely submitted written evidence, arguments or comments to a public entity concerning the determination.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, judicial review of a final determination under ORS 195.305 or 195.310 to 195.314 or sections 5 to 11, chapter 424, Oregon Laws 2007, is:

Â Â Â Â Â  (a) Limited to the evidence in the record of the public entity at the time of its final determination.

Â Â Â Â Â  (b) Available only for issues that are raised before the public entity with sufficient specificity to afford the public entity an opportunity to respond. [2007 c.424 Â§16]

Â Â Â Â Â  195.320 Ombudsman. (1) The Governor shall appoint an individual to serve, at the pleasure of the Governor, as the Compensation and Conservation Ombudsman.

Â Â Â Â Â  (2) The ombudsman must be an individual of recognized judgment, objectivity and integrity who is qualified by training and experience to:

Â Â Â Â Â  (a) Analyze problems of land use planning, real property law and real property valuation; and

Â Â Â Â Â  (b) Facilitate resolution of complex disputes. [2007 c.424 Â§17]

Â Â Â Â Â  195.322 Duties of ombudsman. (1) For the purpose of helping to ensure that a claim is complete, as described in ORS 195.312, the Compensation and Conservation Ombudsman may review a proposed claim if the review is requested by a claimant that intends to file a claim under ORS 195.305 and 195.310 to 195.314.

Â Â Â Â Â  (2) At the request of the claimant or the public entity reviewing a claim, the ombudsman may facilitate resolution of issues involving a claim under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007. [2007 c.424 Â§18]

Â Â Â Â Â  195.324 Effect of certain applications or petitions on right to relief. (1) If an owner submits an application for a comprehensive plan or zoning amendment, or submits an application for an amendment to the Metro urban growth boundary, and Metro, a city or a county approves the amendment, the owner is not entitled to relief under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, with respect to a land use regulation enacted before the date the application was filed.

Â Â Â Â Â  (2) If an owner files a petition to initiate annexation to a city and the city or boundary commission approves the petition, the owner is not entitled to relief under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, with respect to a land use regulation enacted before the date the petition was filed. [2007 c.424 Â§19]

Â Â Â Â Â  195.326 Qualification of appraisers; review of appraisals. An appraiser certified under ORS 674.310 or a person registered under ORS chapter 308 may carry out the appraisals required by ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007. The Department of Land Conservation and Development is authorized to retain persons to review the appraisals. [2007 c.424 Â§20]

Â Â Â Â Â  195.328 Acquisition date of claimant. (1) Except as provided in this section, a claimantÂs acquisition date is the date the claimant became the owner of the property as shown in the deed records of the county in which the property is located. If there is more than one claimant for the same property under the same claim and the claimants have different acquisition dates, the acquisition date is the earliest of those dates.

Â Â Â Â Â  (2) If the claimant is the surviving spouse of a person who was an owner of the property in fee title, the claimantÂs acquisition date is the date the claimant was married to the deceased spouse or the date the spouse acquired the property, whichever is later. A claimant or a surviving spouse may disclaim the relief provided under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, by using the procedure provided in ORS 105.623 to 105.649.

Â Â Â Â Â  (3) If a claimant conveyed the property to another person and reacquired the property, whether by foreclosure or otherwise, the claimantÂs acquisition date is the date the claimant reacquired ownership of the property.

Â Â Â Â Â  (4) A default judgment entered after December 2, 2004, does not alter a claimantÂs acquisition date unless the claimantÂs acquisition date is after December 2, 2004. [2007 c.424 Â§21]

Â Â Â Â Â  195.330 Filing date of documents. For the purposes of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, a document is filed on the date the document is received by the public entity. [2007 c.424 Â§21a]

Â Â Â Â Â  195.332 Fair market value of property. For the purposes of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, the fair market value of property is the amount of money, in cash, that the property would bring if the property was offered for sale by a person who desires to sell the property but is not obligated to sell the property, and if the property was bought by a person who was willing to buy the property but not obligated to buy the property. The fair market value is the actual value of property, with all of the propertyÂs adaptations to general and special purposes. The fair market value of property does not include any prospective value, speculative value or possible value based upon future expenditures and improvements. [2007 c.424 Â§21b]

Â Â Â Â Â  195.334 Effect of invalidity. If any part of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, is held to be unconstitutional or otherwise invalid, all remaining parts of ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, shall not be affected by the holding and shall remain in full force and effect. [2007 c.424 Â§21c]

Â Â Â Â Â  195.336 Compensation and Conservation Fund. (1) The Compensation and Conservation Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on moneys in the Compensation and Conservation Fund shall be credited to the fund. The fund consists of moneys received by the Department of Land Conservation and Development under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, and other moneys available to the department for the purpose described in subsection (2) of this section.

Â Â Â Â Â  (2) Moneys in the fund are continuously appropriated to the department for the purpose of paying expenses incurred to review claims under ORS 195.305 to 195.336 and sections 5 to 11, chapter 424, Oregon Laws 2007, and for the purpose of paying the expenses of the Compensation and Conservation Ombudsman appointed under ORS 195.320. [2007 c.424 Â§22]

MISCELLANEOUS

Â Â Â Â Â  195.850 Reporting local government boundary changes to certain mass transit districts. If changes in the urban growth boundary of a local government must be included in the boundaries of a mass transit district formed under ORS 267.107, the local government shall provide the mass transit district with a legal description of the urban growth boundary and changes to the urban growth boundary that consists of a series of courses in which the first course starts at a point of beginning and the final course ends at the point of beginning. [2001 c.138 Â§13b]

_______________



Chapter 196

Chapter 196 Â
Columbia River
Gorge; Ocean Resource Planning;

Wetlands; Removal and Fill

2007 EDITION

COLUMBIA RIVER
GORGE; OCEAN RESOURCES; WETLANDS

MISCELLANEOUS MATTERS

COLUMBIA RIVER
GORGE

196.105Â Â Â Â  Definitions for ORS 196.105 to 196.125

196.107Â Â Â Â  Legislative findings on management plan; effect of plan on land use decisions; decertification of plan

196.109Â Â Â Â  Effect of revision of urban area boundaries within scenic area on management plan

196.110Â Â Â Â  Land use regulation in Columbia River Gorge National Scenic Area

196.115Â Â Â Â  Appeal from decision of Columbia River Gorge Commission or county

196.120Â Â Â Â  Exercise of eminent domain; property value

196.125Â Â Â Â  Buffer by regulation around Columbia River Gorge National Scenic Area prohibited

COLUMBIA RIVER
GORGE COMPACT

196.150Â Â Â Â  Compact provisions

196.155Â Â Â Â  Authority for state officers and agencies to carry out duties under compact

196.160Â Â Â Â  Membership on
Columbia River
Gorge Commission

196.165Â Â Â Â  Status of commission employees for purposes of certain benefits

PACIFIC
OCEAN
RESOURCES COMPACT

196.175Â Â Â Â  Pacific Ocean Resources Compact ratified

196.180Â Â Â Â  Compact provisions

196.185Â Â Â Â  Representation on compact

OREGON
OCEAN
RESOURCES MANAGEMENT

196.405Â Â Â Â  Definitions for ORS 196.405 to 196.515

196.407Â Â Â Â  Policy

196.408Â Â Â Â  Duties of state agencies

196.410Â Â Â Â  Legislative findings for offshore oil and gas leasing

196.415Â Â Â Â  Legislative findings for ocean resources management

196.420Â Â Â Â  Policy

196.425Â Â Â Â
Oregon
Ocean
Resources Management Program

196.435Â Â Â Â  Primary agency for certain federal purposes; restrictions

196.438Â Â Â Â  Ocean Policy Advisory Council; members; term of office; quorum

196.443Â Â Â Â  Duties of council

196.448Â Â Â Â  Member compensation; meetings

196.451Â Â Â Â  Technical advisory committee

196.453Â Â Â Â  Project review panels; guidelines

196.455Â Â Â Â  Coordination with federal programs

196.465Â Â Â Â  Compatibility of acknowledged comprehensive plans

196.471Â Â Â Â  Territorial Sea Plan review requirements

196.485Â Â Â Â  State agency coordination requirements; incorporation of plans

196.515Â Â Â Â  Short title

196.575Â Â Â Â  Authorization to obtain federal oceanographic data; joint liaison program; use of data

196.580Â Â Â Â  Liaison program duties

WETLANDS

(Wetlands Mitigation Banks)

196.600Â Â Â Â  Definitions for ORS 196.600 to 196.655

196.605Â Â Â Â  Purpose

196.610Â Â Â Â  Wetlands; acquisition and protection; powers of Director of Department of State Lands; fees

196.615Â Â Â Â  Program for wetlands mitigation banks; program standards and criteria; rules

196.620Â Â Â Â  Resource values and credits for mitigation banks; use and withdrawal of credits; annual evaluation of system by director

196.623Â Â Â Â  Watershed enhancement project as mitigation bank; sale of mitigation credit

196.625Â Â Â Â  Fill and removal activities in mitigation banks; reports

196.630Â Â Â Â  Rules

196.635Â Â Â Â  Director to consult and cooperate with other agencies and interested parties

196.640Â Â Â Â  Oregon Wetlands Mitigation Bank Revolving Fund Account; rules

196.643Â Â Â Â  Payments to comply with permit condition, authorization or resolution of violation

196.645Â Â Â Â  Sources of account

196.650Â Â Â Â  Use of account

196.655Â Â Â Â  Report on Oregon Wetlands Mitigation Bank Revolving Fund Account; contents

196.660Â Â Â Â  Effect of ORS 196.600 to 196.655

196.665Â Â Â Â  Short title

(Wetland Conservation Plans)

196.668Â Â Â Â  Legislative findings

196.672Â Â Â Â  Policy

196.674Â Â Â Â  Statewide Wetlands Inventory; rules

196.676Â Â Â Â  Response to notices from local governments

196.678Â Â Â Â  Wetland conservation plans; contents; procedure for adopting

196.681Â Â Â Â  Duties of department; standards for approval of plan; conditions for approval; order

196.682Â Â Â Â  Permits required for removal or fill; conditions on issuance of permit

196.684Â Â Â Â  Amendment of plans; review of plans by department; review of orders by Land Use Board of Appeals

196.686Â Â Â Â  Acknowledged estuary management plans; review and approval; hearings; final order

196.687Â Â Â Â  Regulation of alteration or fill of artificially created wetlands

196.688Â Â Â Â  Public information program

196.692Â Â Â Â  Rules

REMOVAL OF MATERIAL; FILLING

NoteÂ Â Â Â Â Â Â Â Â  Provision relating to fills depending on E.P.A. approval--1989 c.45 Â§2

196.795Â Â Â Â  Streamlining process for administering state removal or fill permits; application for state program general permit; periodic reports to legislative committee

196.800Â Â Â Â  Definitions for ORS 196.600 to 196.905

196.805Â Â Â Â  Policy

196.810Â Â Â Â  Permit required to remove material from bed or banks of waters; status of permit; exceptions; rules

196.815Â Â Â Â  Application for permit; fees; disposition of fees

196.817Â Â Â Â  Application for general permit; rules

196.818Â Â Â Â  Wetland delineation reports; review by Department of State Lands; fees

196.820Â Â Â Â  Prohibition against issuance of permits to fill
Smith
Lake
or
Bybee
Lake
; exception

196.825Â Â Â Â  Criteria for issuance of permit; consultation with public bodies; hearing; appeal

196.830Â Â Â Â  Estuarine resource replacement as condition for fill or removal from estuary; considerations; other permit conditions

196.835Â Â Â Â  Hearing regarding issuance of permit; procedure; appeals; suspension of permit pending appeal

196.845Â Â Â Â  Investigations and surveys

196.850Â Â Â Â  Waiving permit requirement in certain cases; rules; notice; review; fees; disposition of fees

196.855Â Â Â Â  Noncomplying removal of material or filling as public nuisance

196.860Â Â Â Â  Enforcement powers of director

196.865Â Â Â Â  Revocation, suspension or refusal to renew permit

196.870Â Â Â Â  Abatement proceedings; restraining order; injunction; public compensation

196.875Â Â Â Â  Double and treble damages for destruction of public right of navigation, fishery or recreation; costs and attorney fees

196.880Â Â Â Â  Fill under permit presumed not to affect public rights; public rights extinguished

196.885Â Â Â Â  Annual report of fill and removal activities; contents of report

196.890Â Â Â Â  Civil penalties

196.895Â Â Â Â  Imposition of civil penalties

196.900Â Â Â Â  Schedule of civil penalties; rules; factors to be considered in imposing civil penalties

196.905Â Â Â Â  Applicability

196.910Â Â Â Â  Monitoring fill and removal activities; public education and information materials; periodic reports to legislative committee

PENALTIES

196.990Â Â Â Â  Penalties

Â Â Â Â Â  Note: Definitions in 197.015 apply to ORS chapter 196.

COLUMBIA RIVER
GORGE

Â Â Â Â Â  196.105 Definitions for ORS 196.105 to 196.125. As used in ORS 196.105 to 196.125:

Â Â Â Â Â  (1) ÂCommissionÂ means the Columbia River Gorge Commission established under section 5 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2) ÂGeneral management areaÂ means the area within the scenic area that is not an urban area or special management area.

Â Â Â Â Â  (3) ÂManagement planÂ means the management plan for the Columbia River Gorge National Scenic Area adopted by the commission.

Â Â Â Â Â  (4) ÂSpecial management areaÂ means any area identified as such in the Columbia River Gorge National Scenic Area Act.

Â Â Â Â Â  (5) ÂUrban areaÂ means the 13 towns or cities as identified in the Columbia River Gorge National Scenic Area Act. [1987 c.856 Â§1; 1993 c.317 Â§1]

Â Â Â Â Â  196.107 Legislative findings on management plan; effect of plan on land use decisions; decertification of plan. (1) The Legislative Assembly, considering the recommendations of the Land Conservation and Development Commission, finds that the management plan adopted pursuant to the Columbia River Gorge National Scenic Area Act achieves on balance the purposes of the statewide planning goals adopted pursuant to ORS 197.230.

Â Â Â Â Â  (2) Land use decisions subject to review under ORS 197.835 for compliance with the goals for those portions of Multnomah,
Hood
River
and
Wasco
Counties
within the Columbia River Gorge National Scenic Area, except land within urban area boundaries, are exempt from the requirements of ORS 197.610 to 197.625. This exemption becomes effective in a county when that county or the Columbia River Gorge Commission adopts and implements ordinances that are approved pursuant to sections 7(b) and 8(h) to 8(k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (3) The Director of the Department of Land Conservation and Development may petition the Land Conservation and Development Commission to decertify the management plan at any time. If the Land Conservation and Development Commission receives a petition from the director, the Land Conservation and Development Commission shall decertify the management plan within 120 days, if it determines that any part of the management plan does not achieve on balance the purposes of the statewide planning goals adopted pursuant to ORS 197.230. [1993 c.317 Â§3]

Â Â Â Â Â  196.109 Effect of revision of urban area boundaries within scenic area on management plan. If the urban area boundaries of the Columbia River Gorge National Scenic Area are revised to include land that was once within the general management area or the special management area, the management plan no longer applies to that land and the applicable provisions of ORS chapters 92, 195, 197, 215 and 227 and the rules, plans and ordinances adopted thereunder apply. [1993 c.317 Â§4]

Â Â Â Â Â  196.110 Land use regulation in
Columbia River
Gorge National Scenic Area. (1) Notwithstanding any provision setting forth criteria or conditions for approval of a permit or requiring action by the county in ORS chapter 92, 195, 196, 197 or 215 or in a local ordinance or charter, a county may deny any permit or otherwise refuse to take any action that is inconsistent with the purposes and standards as provided in sections 3 and 6(d) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, or the scenic area management plan adopted pursuant to the Columbia River Gorge National Scenic Area Act, P.L. 99-663. When taking action on a permit application, a county shall follow procedures consistent with the procedures set out in ORS 215.402 to 215.438 and shall comply with the time limitations set out in ORS 215.427. The authority of a county to deny a permit or otherwise take action under this section shall be in addition to and not in lieu of any other authority for denial that may be exercised by the county pursuant to the provisions of ORS chapters 195, 196 and 197. Any action of a county taken pursuant to this subsection shall be appealed to the Columbia River Gorge Commission as provided in section 15(a)(2) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a state agency may not take action that must be reviewed for compatibility with an acknowledged comprehensive plan or land use regulation in the Columbia River Gorge National Scenic Area until the agency determines through written findings that the action is consistent with the purposes and standards as provided in sections 3 and 6(d) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and the interim guidelines or the scenic area management plan.

Â Â Â Â Â  (3) A state agency may seek any of the administrative or judicial remedies or participate in any proceeding provided by the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (4) The provisions of ORS 197.180 do not apply to the Columbia River Gorge Commission. [1987 c.856 Â§2; 2003 c.181 Â§1]

Â Â Â Â Â  196.115 Appeal from decision of
Columbia River
Gorge Commission or county. (1) For purposes of judicial review, decisions of the Columbia River Gorge Commission shall be subject to review solely as provided in this section, except as otherwise provided by the Columbia River Gorge National Scenic Area Act, P.L. 99-663.

Â Â Â Â Â  (2)(a) A final action or order by the commission in a review or appeal of any action of the commission pursuant to section 10(c) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, or a final action or order by the commission in a review or appeal of any action of a county pursuant to section 15(a)(2) or 15(b)(4) of the Columbia River Gorge National Scenic Area Act, shall be reviewed by the Court of Appeals on a petition for judicial review filed and served as provided in subsections (3) and (4) of this section and ORS 183.482.

Â Â Â Â Â  (b) On a petition for judicial review under paragraph (a) of this subsection the Court of Appeals also shall review the action of the county that is the subject of the commissionÂs order, if requested in the petition.

Â Â Â Â Â  (c) The Court of Appeals shall issue a final order on review under this subsection within the time limits provided by ORS 197.855.

Â Â Â Â Â  (d) In lieu of judicial review under paragraphs (a) and (b) of this subsection, a county action may be appealed to the Land Use Board of Appeals under ORS 197.805 to 197.855. A notice of intent to appeal the countyÂs action shall be filed not later than 21 days after the commissionÂs order on the county action becomes final.

Â Â Â Â Â  (e) Notwithstanding ORS 197.835, the scope of review in an appeal pursuant to paragraph (d) of this subsection shall not include any issue relating to interpretation or implementation of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, and any issue related to such interpretation or implementation shall be waived by the filing of an appeal under paragraph (d) of this subsection.

Â Â Â Â Â  (f) After county land use ordinances are approved pursuant to sections 7(b) and 8(h) to (k) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, the Land Use Board of Appeals shall not review land use decisions within the general management area or special management area for compliance with the statewide planning goals. The limitation of this paragraph shall not apply if the Land Conservation and Development Commission decertifies the management plan pursuant to ORS 196.107.

Â Â Â Â Â  (3)(a) If a petition for judicial review of a commission order is filed pursuant to subsection (2)(a) of this section, the procedures to be followed by the parties, the commission and the court, and the courtÂs review, shall be in accordance with ORS 183.480, 183.482 (1) to (7), 183.485, 183.486, 183.490 and 183.497, except as this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, otherwise provides.

Â Â Â Â Â  (b) Notwithstanding any provision of ORS 183.482:

Â Â Â Â Â  (A) The commission shall transmit the original record or the certified copy of the entire record within 21 days after service of a petition for judicial review is served on the commission; and

Â Â Â Â Â  (B) The parties shall file briefs with the court within the times allowed by rules of the court.

Â Â Â Â Â  (c) The court may affirm, reverse or remand the order. If the court finds that the agency has erroneously interpreted a provision of law and that a correct interpretation compels a particular action, the court shall:

Â Â Â Â Â  (A) Set aside or modify the order; or

Â Â Â Â Â  (B) Remand the case to the agency for further action under a correct interpretation of the provision of law.

Â Â Â Â Â  (d) The court shall remand the order to the agency if the court finds the agencyÂs exercise of discretion to be:

Â Â Â Â Â  (A) Outside the range of discretion delegated to the agency by law;

Â Â Â Â Â  (B) Inconsistent with an agency rule, an officially stated agency position or a prior agency practice, unless the inconsistency is explained by the agency; or

Â Â Â Â Â  (C) Otherwise in violation of a constitutional or statutory provision.

Â Â Â Â Â  (e) The court shall set aside or remand the order if the court finds that the order is not supported by substantial evidence in the whole record.

Â Â Â Â Â  (f) Notwithstanding any other provision of this section, in any case where review of a county action as well as a commission order is sought pursuant to subsection (2)(a) and (b) of this section, the court shall accept any findings of fact by the commission which the court finds to be supported by substantial evidence in the whole record, and such findings by the commission shall prevail over any findings by the county concerning the same or substantially the same facts.

Â Â Â Â Â  (4)(a) Except as otherwise provided by this section or the Columbia River Gorge National Scenic Area Act, P.L. 99-663, if review of a county action is sought pursuant to subsection (2)(b) of this section, the procedures to be followed by the parties, the county and the court, and the courtÂs review, shall be in accordance with those provisions governing review of county land use decisions by the Land Use Board of Appeals set forth in ORS 197.830 (2) to (8), (10), (15) and (16) and 197.835 (2) to (10), (12) and (13). As used in this section, ÂboardÂ as used in the enumerated provisions shall mean ÂcourtÂ and the term Ânotice of intent to appealÂ in ORS 197.830 (10) shall refer to the petition described in subsection (2) of this section.

Â Â Â Â Â  (b) In addition to the other requirements of service under this section, the petitioner shall serve the petition upon the persons and bodies described in ORS 197.830 (9), as a prerequisite to judicial review of the county action.

Â Â Â Â Â  (c) In accordance with subsection (3)(b)(B) of this section, a party to a review of both a commission order and a county action shall file only one brief with the court, which shall address both the commission order and the county action.

Â Â Â Â Â  (d) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record. Subject to subsection (3)(f) of this section, the court shall be bound by any finding of fact of the county for which there is substantial evidence in the whole record. The court may appoint a master and follow the procedures of ORS 183.482 (7) in connection with matters that the board may take evidence for under ORS 197.835 (2).

Â Â Â Â Â  (5) Approval of county land use ordinances by the commission pursuant to section 7 of the Columbia River Gorge National Scenic Area Act, P.L. 99-663, may be reviewed by the Court of Appeals as provided in ORS 183.482.

Â Â Â Â Â  (6) Notwithstanding ORS 183.484, any proceeding filed in circuit court by or against the commission shall be filed with the circuit court for the county in which the commission has a principal business office or in which the land involved in the proceeding is located. [1987 c.856 Â§3; 1989 c.761 Â§17; 1993 c.317 Â§5; 1995 c.595 Â§16; 1999 c.621 Â§4]

Â Â Â Â Â  196.120 Exercise of eminent domain; property value. Notwithstanding any other provision of law, in any proceeding by a state agency or local government to acquire property within the Columbia River Gorge National Scenic Area, through the exercise of the power of eminent domain, the property value shall not be reduced because of any diminution in value resulting from the potential of the taking. [1987 c.856 Â§6]

Â Â Â Â Â  196.125 Buffer by regulation around
Columbia River
Gorge National Scenic Area prohibited. (1) Notwithstanding any other provision of law, no state agency, special district or local government may exercise any regulatory power for the purpose of establishing a scenic buffer around the Columbia River Gorge National Scenic Area. Such regulatory powers include but are not limited to:

Â Â Â Â Â  (a) Exercising the power of eminent domain;

Â Â Â Â Â  (b) Establishing scenic easements; or

Â Â Â Â Â  (c) Adopting ordinances or land use plans that prohibit or limit the use of land.

Â Â Â Â Â  (2) As used in this section, ÂColumbia River Gorge National Scenic AreaÂ means that area designated in the Columbia River Gorge National Scenic Area Act, P.L. 99-663. [1987 c.856 Â§7]

COLUMBIA RIVER
GORGE COMPACT

Â Â Â Â Â  196.150 Compact provisions. The Legislative Assembly of the State of
Oregon
hereby ratifies the Columbia River Gorge Compact set forth below, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming effective as provided in Article III.

______________________________________________________________________________

Â Â Â Â Â  A compact is entered into by and between the states of
Washington
and
Oregon
, signatories hereto, with the consent of the Congress of the
United States of America
, granted by an Act entitled, ÂThe Columbia River Gorge National Scenic Area Act,Â P.L. 99-663.

ARTICLE I

Columbia
Gorge Commission Established

Â Â Â Â Â  a. The States of
Oregon
and
Washington
establish by way of this interstate compact a regional agency known as the Columbia River Gorge Commission. The commission established in accordance with this compact shall have the power and authority to perform all functions and responsibilities in accordance with the provisions of this compact and of the Columbia River Gorge National Scenic Area Act (the federal Act), which is incorporated by this specific reference in this agreement. The commissionÂs powers shall include but not be limited to:

Â Â Â Â Â  1. The power to sue and be sued.

Â Â Â Â Â  2. The power to disapprove a land use ordinance enacted by a county if the ordinance is inconsistent with the management plan, as provided in P.L. 96-663 Â§7(b)(3)(B).

Â Â Â Â Â  3. The power to enact a land use ordinance setting standards for the use of nonfederal land in a county within the scenic area if the county fails to enact land use ordinances consistent with the management plan, as provided in P.L. 99-663 Â§7(c).

Â Â Â Â Â  4. According to the provisions of P.L. 99-663 Â§10(c), the power to review all proposals for major development action and new residential development in each county in the scenic area, except urban areas, and the power to disapprove such development if the commission finds the development is inconsistent with the purposes of P.L. 99-663.

Â Â Â Â Â  b. The commission shall appoint and remove or discharge such personnel as may be necessary for the performance of the commissionÂs functions, irrespective of the civil service, personnel or other merit system laws of any of the party states.

Â Â Â Â Â  c. The commission may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivors insurance provided that the commission takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

Â Â Â Â Â  d. The commission shall obtain the services of such professional, technical, clerical and other personnel as may be deemed necessary to enable it to carry out its functions under this compact. The commission may borrow, accept, or contract for the services of personnel from any state of the
United States
or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

Â Â Â Â Â  e. Funds necessary to fulfill the powers and duties imposed upon and entrusted to the commission shall be provided as appropriated by the legislatures of the states in accordance with Article IV. The commission may also receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the commission and expend the same or any income therefrom according to the terms of the gifts, grants, endowments or other funds.

Â Â Â Â Â  f. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold and convey real and personal property and any interest therein.

Â Â Â Â Â  g. The commission shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules and regulations. The commission shall publish its bylaws, rules and regulations in convenient form and shall file a copy thereof and of any amendment thereto, with the appropriate agency or officer in each of the party states.

ARTICLE II

The Commission Membership

Â Â Â Â Â  a. The commission shall be made up of twelve voting members appointed by the states, as set forth herein, and one non-voting member appointed by the U.S. Secretary of Agriculture.

Â Â Â Â Â  b. Each state governor shall appoint the members of the commission as provided in the federal Act (three members who reside in the State of Oregon, including one resident of the scenic area, to be appointed by the Governor of Oregon, and three members who reside in the State of Washington, including one resident of the scenic area, appointed by the Governor of Washington).

Â Â Â Â Â  c. One additional member shall be appointed by the governing body of each of the respective counties of Clark, Klickitat, and Skamania in Washington, and Hood River, Multnomah, and Wasco in Oregon, provided that in the event the governing body of a county fails to make such an appointment, the Governor of the state in which the county is located shall appoint such a member.

Â Â Â Â Â  d. The terms of the members and procedure for filling vacancies shall all be as set forth in the federal Act.

ARTICLE III

Effective Date of Compact and Commission

Â Â Â Â Â  This compact shall take effect, and the commission may exercise its authorities pursuant to the compact and pursuant to the Columbia River Gorge National Scenic Area Act when it has been ratified by both states and upon the appointment of four initial members from each state. The date of this compact shall be the date of the establishment of the commission.

ARTICLE IV

Funding

Â Â Â Â Â  a. The States of
Washington
and
Oregon
hereby agree to provide by separate agreement or statute of each state for funding necessary to effectuate the commission, including the establishment of compensation or expenses of commission members from each state which shall be paid by the state of origin.

Â Â Â Â Â  b. The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

Â Â Â Â Â  c. Subject to appropriation by their respective legislatures, the commission shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the commission.

Â Â Â Â Â  d. The commissionÂs proposed budget and expenditures shall be apportioned equally between the states.

Â Â Â Â Â  e. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by the appropriate state auditing official and the report of the audit shall be included in and become a part of the annual report of the commission.

Â Â Â Â Â  f. The accounts of the commission shall be open at any reasonable time for inspection by the public.

ARTICLE V

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid, and to this end the provisions of this compact are severable.

______________________________________________________________________________

[Formerly 390.500]

Â Â Â Â Â  196.155 Authority for state officers and agencies to carry out duties under compact. The Governor, the Columbia River Gorge Commission and all state agencies and counties are hereby directed and provided authority to carry out their respective functions and responsibilities in accordance with the compact executed under ORS 196.150 to 196.165 and the Columbia River Gorge National Scenic Area Act. [Formerly 390.505]

Â Â Â Â Â  196.160 Membership on
Columbia River
Gorge Commission. (1) Each member of the Columbia River Gorge Commission appointed by the Governor under ORS 196.150 shall be subject to Senate confirmation pursuant to section 4, Article III of the Oregon Constitution and shall serve at the pleasure of the Governor until the memberÂs term expires or until a disqualifying change in residence.

Â Â Â Â Â  (2) A member shall serve a period of four years.

Â Â Â Â Â  (3) Members of the commission appointed from
Oregon
are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 390.510]

Â Â Â Â Â  196.165 Status of commission employees for purposes of certain benefits. (1) The Columbia River Gorge Commission established under ORS 196.150 may designate its employees as employees and the commission as an employer subject to the Oregon Public Employees Retirement System under ORS chapters 238 and 238A or as an employer and employees subject to a retirement system provided by the State of Washington under the laws of the State of Washington.

Â Â Â Â Â  (2) The commission may designate its employees as employees eligible under benefit plans provided under ORS 243.105 to 243.285 or under benefit plans provided under the laws of the State of
Washington
. [Formerly 390.515; 1991 c.67 Â§46; 1997 c.222 Â§44; 2003 c.733 Â§51]

PACIFIC
OCEAN
RESOURCES COMPACT

Â Â Â Â Â  196.175
Pacific Ocean
Resources Compact ratified. (1) The Legislative Assembly of the State of
Oregon
hereby ratifies the Pacific Ocean Resources Compact as set forth in ORS 196.180. This compact shall take effect after two or more of the States of Alaska,
California
,
Hawaii
or
Washington
ratify the compact and consent is granted by Congress as required by section 10, Article I of the Constitution of the
United States
.

Â Â Â Â Â  (2) In addition to the States of Alaska,
California
,
Hawaii
and
Washington
, the
Province
of
British Columbia
may become an associate party to the compact, without voting power. Upon request of the
Province
of
British Columbia
and approval of Congress, the
Province
of
British Columbia
may become a full party to this compact with the same rights and powers as the party states. [1991 c.617 Â§1]

Â Â Â Â Â  Note: 196.175 to 196.185 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.180 Compact provisions. The provisions of the Pacific Ocean Resources Compact are as follows:

______________________________________________________________________________

ARTICLE I

Findings and Purpose

A. The parties recognize:

Â Â Â Â Â  (1) The States of Alaska,
California
,
Hawaii
,
Oregon
and
Washington
and the
Province
of
British Columbia
have a common interest in the protection of marine and coastal resources. This common interest results from:

Â Â Â Â Â  (a) The fluid, dynamic ocean currents and atmospheric winds that carry pollutants beyond one partyÂs coastal area to another.

Â Â Â Â Â  (b) The migratory nature of many important living marine resources that depend upon the marine habitat of various parties for different parts of their lifecycle.

Â Â Â Â Â  (c) The economic reliance of each party upon renewable resources of the ocean.

Â Â Â Â Â  (d) The use of the ocean for transport of oil and other hazardous substances between ports in the various parties and other nations.

Â Â Â Â Â  (e) A regional interest in providing a stable environment for those communities dependent upon ocean resources and ocean trade for a livelihood.

Â Â Â Â Â  (2) Some marine resource activities, such as fisheries, are currently highly managed with regard for their regional or transboundary nature through existing state programs, regional fisheries councils, interstate compacts and international treaties. Because there are existing formal mechanisms for interstate cooperation and coordination for these marine resource activities, this compact is not intended to encompass these activities or to grant to the Pacific Ocean Resources Compact authority to regulate resource allocation or management as it may pertain to the use and consumption of marine resources.

Â Â Â Â Â  (3) A formal interstate agreement does not exist to address and resolve issues of mutual concern or to coordinate individual programs of the parties that affect regional interests in the areas of:

Â Â Â Â Â  (a) Prevention of oil and hazardous substance spills;

Â Â Â Â Â  (b) Transportation of oil and other hazardous substances;

Â Â Â Â Â  (c) Oil and hazardous substance spill response planning;

Â Â Â Â Â  (d) Environmental monitoring and research; and

Â Â Â Â Â  (e) Ocean resource management.

Â Â Â Â Â  (4) Each party has jurisdiction over the submerged and submersible lands within its territorial sea and responsibility for management of many marine resources and ocean uses. Each party has unique natural resource, social, economic and political conditions for which local management by the individual party is the most appropriate.

Â Â Â Â Â  (5) Parties now do not have an effective means to address mutual concerns related to transport of oil and hazardous substances in waters within and beyond the partyÂs jurisdiction that may jeopardize ocean resources and uses important to one or more coastal parties.

Â Â Â Â Â  (6) The 1983 Presidential Proclamation of the 200-mile United States Exclusive Economic Zone has created the opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under
United States
jurisdiction.

Â Â Â Â Â  (7) Citizens of the Pacific states and the
Province
of
British Columbia
are increasingly concerned with the environmental integrity of the ocean and protection of all ocean resources.

Â Â Â Â Â  (8) Recent studies conducted in the wake of major accidental releases of oil or hazardous substances have concluded that the existing system of response to spills could be improved in the following ways to provide better protection of ocean resources:

Â Â Â Â Â  (a) Enhanced personnel training and qualifications;

Â Â Â Â Â  (b) Improved vessel design and integrity;

Â Â Â Â Â  (c) Better mechanisms for cost recovery by the states or the province;

Â Â Â Â Â  (d) Improved coordination in regulatory oversight;

Â Â Â Â Â  (e) Enhanced traffic management; and

Â Â Â Â Â  (f) An improved information base dealing with marine and coastal environments.

Â Â Â Â Â  (9) A spill or discharge of oil or hazardous substance from an ocean-going vessel has the potential of causing major regional impacts.

B. Therefore, the purposes of this compact shall be:

Â Â Â Â Â  (1) To assist in the promotion of interstate commerce by encouraging uniform regulation of the transportation of oil or hazardous substance within the compact zone.

Â Â Â Â Â  (2) To provide a legal mechanism to regulate certain ocean activities within the United States Exclusive Economic Zone.

Â Â Â Â Â  (3) To enhance regional coordination of issues of critical importance.

Â Â Â Â Â  (4) To work with federal agencies to advance the best interest of the region.

Â Â Â Â Â  (5) To foster regional cooperation and pooling of resources to reduce costs and increase effective use of scarce resources.

Â Â Â Â Â  (6) To monitor activities of concern to the parties.

Â Â Â Â Â  (7) To address issues of mutual concern to the Pacific states and the Province of British Columbia and enhance the partiesÂ influence over activities of concern that are not now addressed through existing compacts, including:

Â Â Â Â Â  (a) Spill prevention;

Â Â Â Â Â  (b) Transportation of oil and other hazardous substances;

Â Â Â Â Â  (c) Spill response planning;

Â Â Â Â Â  (d) Environmental monitoring and research; and

Â Â Â Â Â  (e) Ocean resource management.

Â Â Â Â Â  (8) To foster cooperation and coordination among the parties in order to increase the effectiveness of the individual partyÂs ocean laws and programs.

Â Â Â Â Â  (9) To provide technical assistance to parties for ocean activities covered by this compact.

Â Â Â Â Â  (10) To provide for formal participation by the
Province
of
British Columbia
with the compact to more fully address issues of regional concern.

Â Â Â Â Â  (11) To insure that the citizens of the region have opportunities to participate in discussions and deliberations of regional ocean resources issues.

Â Â Â Â Â  (12) To establish an innovative system under which the parties can represent their shared interests within the compact zone, including:

Â Â Â Â Â  (a) The maintenance and protection of common ocean resources; and

Â Â Â Â Â  (b) The vessel transportation of oil and other hazardous substances.

Â Â Â Â Â  (13) To recommend uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances within the compact zone and monitor the implementation of these standards and regulations by federal agencies, states or provinces and private industry.

Â Â Â Â Â  (14) To promote more coordinated management of ocean resources that are of mutual concern.

Â Â Â Â Â  (15) To provide a forum for the regional coordination of the individual partiesÂ plans for the management and protection of those areas of the Pacific Ocean and adjacent waters over which the compacting parties jointly or separately now have or may acquire jurisdiction.

ARTICLE II

Definitions

As used in this compact:

Â Â Â Â Â  (1) ÂCompactÂ means the representative body created by Article IV of this compact.

Â Â Â Â Â  (2) ÂCompact zoneÂ means the portion of the oceans bordering the parties within the 200-mile exclusive economic zone.

Â Â Â Â Â  (3) ÂHazardous substanceÂ or Âhazardous substancesÂ means any element or compound that, when it enters in or upon the water, presents an imminent and substantial danger to the public health or welfare or the environment, including but not limited to fish, animals, vegetation or any part of the natural habitat in which they are found. ÂHazardous substanceÂ includes but is not limited to a substance designated under 33 U.S.C. Â§1321 (b)(2)(A), any element, compound, mixture, solution or substance designated under 42 U.S.C. Â§9602, any hazardous waste having characteristics identified under or listed under 42 U.S.C. Â§6921, any toxic pollutant listed under 33 U.S.C. Â§1317 (a) and any imminently hazardous chemical substance or mixture with respect to which the Administrator of the United States Environmental Protection Agency has taken action under 15 U.S.C. Â§2606.

Â Â Â Â Â  (4) ÂNavigable watersÂ means the waters of the
United States
, including the territorial sea.

Â Â Â Â Â  (5) ÂOilÂ means crude petroleum oil and any other hydrocarbons regardless of gravity, which are produced at the well in liquid form by ordinary production methods, and any petroleum products or petrochemicals of any kind and in any form whether crude, refined or a petroleum by-product, including petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oily refuse or mixed with other wastes, liquefied natural gas or propane.

Â Â Â Â Â  (6) ÂPartyÂ means a state or province that ratifies this compact as provided in Article III of this compact.

Â Â Â Â Â  (7) ÂRepresentativeÂ means an individual appointed as provided in Article IV of this compact to represent a party to the compact.

Â Â Â Â Â  (8) ÂVesselÂ means a watercraft or other artificial contrivance that is constructed or adapted to carry, or that carries oil or hazardous substance in bulk as cargo or cargo residue, and that:

Â Â Â Â Â  (a) Operates on the navigable waters of the compact zone; or

Â Â Â Â Â  (b) Transfers oil or hazardous substance in a place subject to the jurisdiction of the
United States
.

ARTICLE III

Operative Dates

Â Â Â Â Â  (1) Except as provided in paragraph (2) of this Article, this compact shall become effective when two or more of the States of Alaska,
California
,
Hawaii
or
Washington
ratify the compact and the consent of Congress is or has been granted as required by section 10, Article I of the Constitution of the
United States
.

Â Â Â Â Â  (2) This agreement shall become operative as to the Province of
British Columbia
as a full party upon request of the
Province
of
British Columbia
and approval of the Congress.

ARTICLE IV

Pacific Ocean
Resources Compact

Â Â Â Â Â  (1) The Pacific Ocean Resources Compact is created and shall have its offices within the territorial limits of one of the parties, shall carry out its duties and functions in accordance with this compact, shall continue in force and effect in accordance with this compact, and, except as specifically provided in this compact, shall not be considered an agency or instrumentality of the United States for the purpose of any federal law. Each party participating in this compact shall appoint two persons, subject to the applicable laws of the appointing party, to undertake the functions and duties of representatives of the compact. This compact shall be invested with the powers and duties set forth in this compact.

Â Â Â Â Â  (2) The term of each representative shall be four years. A representative shall hold office until a successor is appointed and qualified but the successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of a representative for any reason or cause shall be filled for the unexpired term by the party represented by the vacancy. Any party may remove the representative for that party in accordance with the statutes of the party concerned. Each representative may delegate to a deputy the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the compact.

Â Â Â Â Â  (3) The compact shall invite the Secretary of Transportation, the Administrator of the United States Environmental Protection Agency and the Administrator of the National Oceanic and Atmospheric Administration or their designees to participate as nonvoting members of the compact.

ARTICLE V

Pacific Ocean
Resources Compact Authority

Â Â Â Â Â  (1) The Pacific Ocean Resources Compact is authorized to:

Â Â Â Â Â  (a) Facilitate the prevention of oil and hazardous substance spills by:

Â Â Â Â Â  (A) Serving as a West Coast Spill Prevention Advisory Committee to the
United States
Coast Guard. As such, the compact shall advise the United States Coast Guard on matters pertaining to spill prevention within the compact zone and also shall advise the United States Coast Guard on other matters within the compactÂs authority as set forth in this compact.

Â Â Â Â Â  (B) Participating as an interested person in any rulemaking proceeding by the United States Coast Guard related to the establishment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The
United States
Coast Guard shall adopt the recommendations of the compact, unless the United States Coast Guard makes a finding, as part of the rulemaking process, that the adoption of such recommendations would not further the prevention of oil and hazardous substance spills.

Â Â Â Â Â  (C) As an interested person, requesting the United States Coast Guard to initiate rulemaking for the establishment or amendment of safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances. The United States Coast Guard shall initiate rulemaking as requested by the compact, unless the United States Coast Guard makes a finding that the initiation of such rulemaking would not further the prevention of oil and hazardous substance spills.

Â Â Â Â Â  (D) Making recommendations to other appropriate state, federal and regional entities regarding uniform safety standards for routes, crews and equipment for vessels transporting oil and hazardous substances in the compact zone.

Â Â Â Â Â  (b) Insure a coordinated network of oil and hazardous substance spill response plans and programs of the parties, federal agencies and private organizations.

Â Â Â Â Â  (c) By regulation, establish the requirements for submission of and approval by the compact of a contingency plan by any vessel transporting oil or hazardous substance in the compact zone. Such requirements shall be consistent with the requirements for response plans under section 4202 of the Oil Pollution Act of 1990 (P.L. 101-380). A plan developed in accordance with the regulations adopted by the compact and approved by the compact shall satisfy the requirements of section 4202 of the Oil Pollution Act and shall supersede any requirements of an individual party for submitting a vessel contingency or spill response plan. However, all plans approved by parties to this compact before the operative date of the compact shall remain in full force and effect until a contingency plan is approved by the compact pursuant to this paragraph. In establishing regulations under this paragraph, the compact shall work closely with officials of the parties to assure that the vessel contingency plans required under this compact include all subject areas included by the member parties, in the standards for vessel contingency plans of the parties, in aggregate, before the adoption of the compact.

Â Â Â Â Â  (d) Establish and maintain an informational clearinghouse related to spill response, including a directory of personnel, equipment, technical expertise, organizations and other resources available to assist as part of a regional oil or hazardous substance spill response.

Â Â Â Â Â  (e) Provide a forum for discussion and recommendation to resolve conflicts among member parties or the federal government regarding various ocean resources programs that have been or may be established by each party.

Â Â Â Â Â  (f) Provide opportunities for public participation in compact activities by holding meetings of the compact in various locations within the territorial limits of the parties, providing opportunities for public comment at meetings and developing a public outreach program.

Â Â Â Â Â  (g) Designate state or provincial agency officials to act on behalf of the compact as liaisons with federal agencies.

Â Â Â Â Â  (h) Identify the regional data needs related to ocean resources and recommend a method for compiling the data in a format that can be shared by all parties.

Â Â Â Â Â  (i) Consult with and advise any pertinent party or federal agency with regard to problems connected with ocean resources management and recommend the adoption of any rules or regulations the compact considers advisable that are within the jurisdiction of the agency.

Â Â Â Â Â  (j) Establish sanctions and a schedule of civil penalties for violations of the rules or regulations of the compact and impose such sanctions or civil penalties in accordance with 5 U.S.C. Â§Â§551 to 559 and Â§Â§701 to 706.

Â Â Â Â Â  (k) Request the United States Coast Guard to enforce or assist in the enforcement of any regulations adopted by the compact including but not limited to regulations related to the submission of a contingency plan or financial assurance requirements in the compact zone.

Â Â Â Â Â  (L) Establish a schedule of reasonable fees to be assessed for the review of a contingency plan submitted under paragraph (c) of this subsection. The fees shall be sufficient to recover the costs of reviewing the plans and conducting any related inspections. The fees may be assessed in increments up to the maximum amount.

Â Â Â Â Â  (2) In addition to the authority granted under paragraph (1) of this Article, the compact may:

Â Â Â Â Â  (a) Accept grants and gifts.

Â Â Â Â Â  (b) Enter into contracts for whose performance the compact shall be solely responsible in order to support its operations.

Â Â Â Â Â  (c) Conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs relating to the purposes of this compact.

Â Â Â Â Â  (d) Conduct public hearings on matters pertaining to the purposes of this compact.

Â Â Â Â Â  (e) Establish a standardized cost recovery formula for damages to other resources based on the amount of oil or hazardous substance spilled.

Â Â Â Â Â  (f) Enter into an agreement with the United States Coast Guard under which the compact will administer compliance with the requirements for demonstrating financial responsibility under section 1016 of the Oil Pollution Act of 1990 in an amount established by the compact. Such proof of financial responsibility, if established by the compact, shall satisfy and supersede the requirement of any individual party for demonstrating financial responsibility. However, all financial responsibility requirements established by the parties to this compact before the compact establishes an amount under this paragraph shall remain in full force and effect until the compact establishes a requirement and enters into an agreement with the United States Coast Guard under this paragraph. In establishing the amount of financial responsibility under this paragraph, the compact shall work with officials of each party to assure that such requirements are sufficient to satisfy the requirements of the parties, in aggregate.

Â Â Â Â Â  (g) In accordance with the provisions of 5 U.S.C. Â§Â§551 to 559 and Â§Â§701-706, enforce the rules and regulations adopted by the compact to carry out the authority of the compact as set forth in this Article.

Â Â Â Â Â  (h) Appoint technical and advisory committees for the purpose of advising the compact on regional ocean resources issues, data needs and format and other purposes related to the compactÂs activities. A technical or advisory committee appointed by the compact shall not be subject to the provisions of the Federal Advisory Committee Act (P.L. 92-463, as amended).

Â Â Â Â Â  (i) Allow a variance from the provisions of this compact or rules or regulations adopted by the compact pursuant to this Article. A variance shall be based on a showing by the person or entity seeking the variance that the activity allowed under the variance will have no regional impact and that the variance is economically necessary. Under no circumstances may a variance result in the regulation of the transportation of oil or hazardous substance according to standards less stringent than standards imposed under federal law.

Â Â Â Â Â  (3) The compact shall adopt all regulations necessary to carry out its duties and exercise its authority under this Article. The compact shall adopt such regulations in accordance with the provisions of 5 U.S.C. Â§Â§500 to 559.

ARTICLE VI

Pacific Ocean
Resources Compact

Organization

Â Â Â Â Â  The compact shall select a chairperson and a vice chairperson. After the initial chairperson and vice chairperson are selected, the compact shall establish a rotation for the selection of the chairperson and vice chairperson so the office rotates through the parties to the compact. The compact shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. The compact shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory parties but must meet at least once a year.

ARTICLE VII

Voting and Quorum

Â Â Â Â Â  (1) A majority of the representatives shall constitute a quorum.

Â Â Â Â Â  (2) Each representative shall be entitled to one vote. No action or decision of the compact shall be approved unless the action or decision receives a majority of the votes of the representatives, including at least one affirmative vote from each party.

ARTICLE VIII

Support Agencies

Â Â Â Â Â  The compact may contract for the staff support necessary to carry out the purposes of this compact or request appropriate agencies of the signatory parties to act as the research agencies of the compact.

ARTICLE IX

PartiesÂ Powers Under Compact

Â Â Â Â Â  Except as specifically provided in Article V of this compact, nothing in this compact shall be construed to limit the powers of any party or to repeal or prevent the enactment of any legislation or the enforcement of any requirement imposing additional conditions and restrictions to conserve ocean resources.

ARTICLE X

Absence

Â Â Â Â Â  Continued absence of representation or of any compact representative from any party shall be brought to the attention of the appointing authority of the party not represented.

ARTICLE XI

Funding

Â Â Â Â Â  (1) Each party shall contribute to the support of the compact.

Â Â Â Â Â  (2) The annual contribution of each party shall be figured to the nearest $100.

Â Â Â Â Â  (3) The compact shall prepare an annual budget which shall be approved by vote of the compact. After approval, the proposed budget shall be presented to the chief executive and legislative body of the signatory parties.

Â Â Â Â Â  (4) Each party shall be responsible for the expenses of its own representatives.

ARTICLE XII

Withdrawal from Compact

Â Â Â Â Â  This compact shall continue in force and remain binding upon each party until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ notice in writing of intention to withdraw from the compact to the other parties to the compact.

______________________________________________________________________________

[1991 c.617 Â§2]

Â Â Â Â Â  Note: See note under 196.175.

Â Â Â Â Â  196.185 Representation on compact. One member of the Senate appointed by the President of the Senate and one member of the House of Representatives appointed by the Speaker of the House of Representatives shall act as the representatives of the State of
Oregon
on the Pacific Ocean Resources Compact in accordance with the powers and duties set forth in the compact. [1991 c.617 Â§3]

Â Â Â Â Â  Note: See note under 196.175.

OREGON
OCEAN
RESOURCES MANAGEMENT

Â Â Â Â Â  196.405 Definitions for ORS 196.405 to 196.515. As used in ORS 196.405 to 196.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the council established in ORS 196.438.

Â Â Â Â Â  (2) ÂExclusive Economic ZoneÂ has the meaning set forth in Proc. 5030 whereby the
United States
proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

Â Â Â Â Â  (3) ÂPanelÂ means a project review panel established under ORS 196.453.

Â Â Â Â Â  (4) ÂPlanÂ means the Oregon Ocean Resources Management Plan.

Â Â Â Â Â  (5) ÂTerritorial seaÂ means the waters and seabed extending three geographical miles seaward from the coastline in conformance with federal law.

Â Â Â Â Â  (6) Â
Territorial
Sea
PlanÂ means the plan for
Oregon
Âs territorial sea. [1987 c.576 Â§6; 1991 c.501 Â§2; 2003 c.744 Â§1]

Â Â Â Â Â  196.407 Policy. It is the policy of this state to:

Â Â Â Â Â  (1) Work with the States of Washington and
California
to explore the possibility of development of communication information systems including a computerized system of coastal and marine resource information.

Â Â Â Â Â  (2) Work with the States of Washington and
California
to develop compatible programs of ocean oil spill response, damage assessment and compensation.

Â Â Â Â Â  (3) Cooperate and coordinate with adjacent states to develop a regional approach to obtaining fisheries information. [1989 c.895 Â§2; 2003 c.744 Â§2]

Â Â Â Â Â  196.408 Duties of state agencies. (1) State agencies shall, to the maximum extent practicable, coordinate development of coastal and ocean information systems with those in adjacent states.

Â Â Â Â Â  (2) State agencies with responsibility for oil spill and hazardous material response, damage assessment and compensation in the marine environment shall, to the maximum extent practicable, coordinate
Oregon
Âs plans, programs, policies and techniques with those of adjacent states.

Â Â Â Â Â  (3) State agencies which have jurisdiction over water areas, the seabed and resources adjacent to offshore rocks and islands may coordinate with adjacent states and federal agencies to develop programs and regulations to manage uses and activities of ocean areas adjacent to coastal cliffs and offshore rocks and islands managed within the National Wildlife Refuge System.

Â Â Â Â Â  (4) The State Department of Fish and Wildlife may coordinate with fishery managers in adjacent states to develop a uniform fish catch and monitoring system. [1989 c.895 Â§3; 2003 c.744 Â§3]

Â Â Â Â Â  196.410 Legislative findings for offshore oil and gas leasing. The Legislative Assembly finds:

Â Â Â Â Â  (1)
Oregon
Âs territorial sea encompasses all the rocks and islands of the Oregon National Wildlife Refuge, borders all beaches, headlands and rocky intertidal areas and includes areas heavily used for commercial and recreational fishing. Navigation lanes for barges and vessels pass through the area.

Â Â Â Â Â  (2)
Oregon
Âs territorial sea is rich in marine life. Its renewable resources support significant portions of the coastal economy. It is a dynamic, hazardous marine environment within which oil spills cannot be contained.

Â Â Â Â Â  (3)
Oregon
Âs nearshore zone is extremely high in biological productivity, reflected by the variety and value of commercial and sport ocean fisheries catch. The
Oregon
coast provides a significant habitat for migrating seabirds and mammals.
Oregon
is unwilling to risk damaging sensitive marine environments or to sacrifice environmental quality to develop offshore oil and gas resources. [1989 c.895 Â§4]

Â Â Â Â Â  196.415 Legislative findings for ocean resources management. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The
Pacific Ocean
and its many resources are of environmental, economic, aesthetic, recreational, social and historic importance to the people of this state.

Â Â Â Â Â  (2) Exploration, development and production of ocean resources likely to result from both federal agency programs in federal waters of the outer continental shelf and initiatives of private companies within state waters will increase the chance of conflicting demands on ocean resources for food, energy and minerals, as well as waste disposal and assimilation, and may jeopardize ocean resources and values of importance to this state.

Â Â Â Â Â  (3) The fluid, dynamic nature of the ocean and the migration of many of its living resources beyond state boundaries extend the ocean management interests of this state beyond the three geographic mile territorial sea currently managed by the state pursuant to the federal Submerged Lands Act.

Â Â Â Â Â  (4) Existing federal laws, the Coastal Zone Management Act of 1972, the Coastal Zone Act Reauthorization Amendments of 1990, the Magnuson Fisheries Management and Conservation Act of 1976, as amended, and the Outer Continental Shelf Lands Act of 1978, recognize the interests of coastal states in management of ocean resources in federal waters and provide for state participation in ocean resources management decisions. The Coastal Zone Act Reauthorization Amendments of 1990 require that all federal coastal activities affecting natural resources, land uses and water uses in the coastal zone must be consistent with the federally approved Oregon Coastal Management Program.

Â Â Â Â Â  (5) The 1983 Proclamation of the 200-mile United States Exclusive Economic Zone has created an opportunity for all coastal states to more fully exercise and assert their responsibilities pertaining to the protection, conservation and development of ocean resources under
United States
jurisdiction.

Â Â Â Â Â  (6) It is important that the State of Oregon develop and maintain a program of ocean resources management to promote management of living and nonliving marine resources within state jurisdiction, to insure effective participation in federal agency planning and management of ocean resources and uses which may affect this state, and to coordinate state agency management of ocean resources with local government management of coastal shorelands and resources.

Â Â Â Â Â  (7) While much is known about the ocean, its composition, characteristics and resources, additional study and research is required to gain information and understanding necessary for sound ocean planning and management. [1987 c.576 Â§3; 1991 c.501 Â§3; 2003 c.744 Â§4]

Â Â Â Â Â  196.420 Policy. It is the policy of the State of
Oregon
to:

Â Â Â Â Â  (1) Conserve the long-term values, benefits and natural resources of the ocean both within the state and beyond by giving clear priority to the proper management and protection of renewable resources over nonrenewable resources;

Â Â Â Â Â  (2) Encourage ocean resources development which is environmentally sound and economically beneficial to adjacent local governments and to the state;

Â Â Â Â Â  (3) Assert the interests of this state as a partner with federal agencies in the sound management of the ocean resources within the United States Exclusive Economic Zone and on the continental shelf;

Â Â Â Â Â  (4) Encourage research, study and understanding of ocean processes, marine life and other ocean resources;

Â Â Â Â Â  (5) Encourage research and development of new, innovative marine technologies to study and utilize ocean resources; and

Â Â Â Â Â  (6) Ensure that the Ocean Policy Advisory Council will work closely with coastal local governments to incorporate in its activities coastal local government and resident concerns, coastal economic sustainability and expertise of coastal residents. [1987 c.576 Â§4; 1991 c.501 Â§4; 2003 c.744 Â§5]

Â Â Â Â Â  196.425
Oregon
Ocean
Resources Management Program. To ensure the conservation and development of ocean resources affecting
Oregon
consistent with the purposes of ORS 196.405 to 196.515, a program of ocean resource planning and management is established. This program shall be known as the Oregon Ocean Resources Management Program and is part of
Oregon
Âs coastal management program. The Oregon Ocean Resources Management Program consists of:

Â Â Â Â Â  (1) Applicable elements of the Oregon Coastal Management Program approved by the U.S. Secretary of Commerce on July 7, 1977, and as subsequently amended pursuant to the Coastal Zone Management Act of 1972, including statutes that apply to coastal and ocean resources, those elements of local comprehensive plans of jurisdictions within OregonÂs coastal zone as defined in the Oregon Coastal Management Program which may be affected by activities or use of resources within the ocean, and those statewide planning goals which relate to the conservation and development of ocean and coastal resources;

Â Â Â Â Â  (2) The Ocean Policy Advisory Council or its successor;

Â Â Â Â Â  (3) Those portions of the Oregon Ocean Resources Management Plan that are consistent with ORS 196.405 to 196.515; and

Â Â Â Â Â  (4) The
Territorial
Sea
Plan as reviewed by the council and submitted to the agencies represented on the council. [1987 c.576 Â§5; 1991 c.501 Â§5; 2003 c.744 Â§6]

Â Â Â Â Â  196.435 Primary agency for certain federal purposes; restrictions. (1) The Department of Land Conservation and Development is designated the primary agency for coordination of ocean resources planning. The department is designated the State Coastal Management Agency for purposes of carrying out and responding to the Coastal Zone Management Act of 1972. The department shall assist:

Â Â Â Â Â  (a) The Governor with the GovernorÂs duties and opportunities to respond to federal agency programs and activities affecting coastal and ocean resources; and

Â Â Â Â Â  (b) The Ocean Policy Advisory Council.

Â Â Â Â Â  (2) The provisions of ORS 196.405 to 196.515 do not change statutorily and constitutionally mandated responsibilities of other state agencies.

Â Â Â Â Â  (3) ORS 196.405 to 196.515 do not provide the Land Conservation and Development Commission with authority to adopt specific regulation of ocean resources or ocean uses. [1987 c.576 Â§7; 1989 c.325 Â§1; 1991 c.501 Â§21; 2003 c.744 Â§7]

Â Â Â Â Â  196.438 Ocean Policy Advisory Council; members; term of office; quorum. (1) The Governor shall establish an Ocean Policy Advisory Council that is staffed by the State Department of Fish and Wildlife, the Department of Land Conservation and Development and other departments as the Governor deems necessary. The council shall be composed of:

Â Â Â Â Â  (a) The Governor or the GovernorÂs designee, as a nonvoting member;

Â Â Â Â Â  (b) The director or the directorÂs designee of the following agencies, as nonvoting members:

Â Â Â Â Â  (A) Department of Environmental Quality;

Â Â Â Â Â  (B) State Department of Fish and Wildlife;

Â Â Â Â Â  (C) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (D) Department of Land Conservation and Development;

Â Â Â Â Â  (E) Department of State Lands;

Â Â Â Â Â  (F) Parks and Recreation Department;

Â Â Â Â Â  (G) State Department of Agriculture; and

Â Â Â Â Â  (H) On behalf of the State Board of Higher Education, the director or directorÂs designee of Oregon State University, Sea Grant College;

Â Â Â Â Â  (c) A member of the governing body of Coos, Curry, Douglas or Lane County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Coos, Curry, Douglas and Lane Counties;

Â Â Â Â Â  (d) A member of the governing body of Clatsop, Lincoln or Tillamook County to be appointed by the Governor, chosen in consultation with and with the approval of a majority of the members of the governing bodies of Clatsop, Lincoln and Tillamook Counties;

Â Â Â Â Â  (e) An elected city official from a coastal city bordering the territorial sea to be appointed by the Governor with advice from an
Oregon
coastal zone management association;

Â Â Â Â Â  (f) A representative of each of the following ocean interests, to be appointed by the Governor, and subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution:

Â Â Â Â Â  (A) Commercial ocean fisheries of the
North
Coast
from
Newport
north;

Â Â Â Â Â  (B) Commercial ocean fisheries of the
South
Coast
south of
Newport
;

Â Â Â Â Â  (C) Charter, sport or recreation ocean fisheries of the
North
Coast
from
Newport
north;

Â Â Â Â Â  (D) Charter, sport or recreation ocean fisheries of the
South
Coast
south of
Newport
;

Â Â Â Â Â  (E) Ports marine navigation or transportation;

Â Â Â Â Â  (F) Coastal nonfishing recreation interests of surfing, diving, kayaking or windsurfing;

Â Â Â Â Â  (G) A coastal conservation or environmental organization;

Â Â Â Â Â  (H) Oregon Indian tribes appointed after consultation with the Commission on Indian Services;

Â Â Â Â Â  (I) A coastwide organization representing a majority of small ports and local governments, as a nonvoting member; and

Â Â Â Â Â  (J) A statewide conservation or environmental organization; and

Â Â Â Â Â  (g) Two representatives of the public, at least one of whom shall be a resident of a county bordering the territorial sea, to be appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A majority of the voting members of the council constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) The voting members of the council shall elect a person from among the membership to chair the council. [1991 c.501 Â§6; 2003 c.744 Â§8]

Â Â Â Â Â  Note: 196.438 to 196.448 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.443 Duties of council. (1) The purposes of the Ocean Policy Advisory Council are to:

Â Â Â Â Â  (a) Periodically review the Territorial Sea Plan and submit recommendations for the plan to state agencies represented on the council. The council shall recommend deletions to the Territorial Sea Plan of all site designations and management prescriptions to the Land Conservation and Development Commission.

Â Â Â Â Â  (b) Advance the policies of ORS 196.420 to the federal government and any multistate bodies.

Â Â Â Â Â  (c) Provide a forum for discussing ocean resource policy, planning and management issues and, when appropriate, mediating disagreements.

Â Â Â Â Â  (d) Recommend amendments to the Oregon Ocean Resources Management Plan as needed. If the recommended amendments to the plan incorporate the establishment of a system of limited marine reserves or other protected areas, the council also shall perform an economic analysis of short-term and long-term effects that the establishment of such areas would have on coastal communities. Any recommended amendments related to marine reserves or marine protected areas shall be submitted to the State Fish and Wildlife Commission for review and approval.

Â Â Â Â Â  (e) Offer advice to the Governor, the State Land Board, state agencies and local governments on specific ocean resources management issues.

Â Â Â Â Â  (f) Encourage participation of federal agencies in discussion and resolution of ocean resources planning and management issues affecting
Oregon
.

Â Â Â Â Â  (2) The Ocean Policy Advisory Council may not, except to the extent of fulfilling its advisory capacity under subsection (1)(e) of this section, establish fishing seasons, harvest allocations, geographic restrictions or other harvest restrictions. [1991 c.501 Â§8; 2003 c.744 Â§9]

Â Â Â Â Â  Note: See note under 196.438.

Â Â Â Â Â  196.445 [1987 c.576 Â§8; 1989 c.154 Â§1; 1989 c.904 Â§52; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.448 Member compensation; meetings. (1) A member of the Ocean Policy Advisory Council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The council shall meet at least once every six months at a place, day and hour determined by the council. The council also shall meet at other times and places specified by the call of the chair or of a majority of the members of the council. [1991 c.501 Â§Â§9,10,11; 2003 c.744 Â§10]

Â Â Â Â Â  Note: See note under 196.438.

Â Â Â Â Â  196.450 [1987 c.576 Â§9; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.451 Technical advisory committee. (1) To aid and advise the Ocean Policy Advisory Council in the performance of its functions, the council shall establish a permanent scientific and technical advisory committee chaired by the director of the Sea Grant College program or other similarly qualified member of the Ocean Policy Advisory Council and may establish additional committees as needed.

Â Â Â Â Â  (2) Members of the advisory committees are not entitled to compensation, but in the discretion of the council may be reimbursed from funds available to council for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495. [1991 c.501 Â§12]

Â Â Â Â Â  Note: 196.451 and 196.453 were added to and made a part of 196.405 to 196.515 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.453 Project review panels; guidelines. (1) The Ocean Policy Advisory Council may establish project review panels to address and coordinate the interests of state, federal and local governments in specific development proposals.

Â Â Â Â Â  (2) The council may adopt guidelines to establish criteria to create review panels and determine the scope of the activities of the panel.

Â Â Â Â Â  (3) A panel shall not have any authority independent of the council. The authority of any panel shall be that granted to it by the council. [1991 c.501 Â§16; 2003 c.744 Â§11]

Â Â Â Â Â  Note: See note under 196.451.

Â Â Â Â Â  196.455 Coordination with federal programs. To insure that the Oregon Ocean Resources Management Plan and Territorial Sea Plan are coordinated with federal agency programs for coastal and ocean resources, the Ocean Policy Advisory Council may invite federal agencies with responsibility for the study and management of ocean resources or regulation of ocean activities to designate a liaison to the council to attend council meetings, respond to council requests for technical and policy information and review draft plan materials prepared by the council. [1987 c.576 Â§10; 1991 c.501 Â§13; 2003 c.744 Â§12]

Â Â Â Â Â  196.465 Compatibility of acknowledged comprehensive plans. (1) The Oregon Ocean Resources Management Plan and Territorial Sea Plan, when adopted pursuant to ORS 196.471, shall be compatible with acknowledged comprehensive plans of adjacent coastal counties and cities.

Â Â Â Â Â  (2) To insure that the plan is compatible with the comprehensive plans of adjacent coastal counties and cities, the Ocean Policy Advisory Council shall work with the Department of Land Conservation and Development and any
Oregon
coastal zone management association to:

Â Â Â Â Â  (a) Meet and consult with local government officials;

Â Â Â Â Â  (b) Distribute draft materials and working papers for review and solicit comment on council materials; and

Â Â Â Â Â  (c) Provide technical and policy information to local governments about ocean resource issues. [1987 c.576 Â§11; 1991 c.501 Â§14; 2003 c.744 Â§13]

Â Â Â Â Â  196.470 [1987 c.576 Â§12; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.471
Territorial
Sea
Plan review requirements. (1) The Land Conservation and Development Commission shall review the Territorial Sea Plan and any subsequent amendments recommended by the Ocean Policy Advisory Council to either the Territorial Sea Plan or the Oregon Ocean Resources Management Plan and make findings that the plan or amendments:

Â Â Â Â Â  (a) Carry out the policies of ORS 196.405 to 196.515; and

Â Â Â Â Â  (b) Are consistent with applicable statewide planning goals, with emphasis on the four coastal goals.

Â Â Â Â Â  (2) After making the findings required by subsection (1) of this section, the commission shall adopt the Territorial Sea Plan or proposed amendments as part of the Oregon Coastal Management Program.

Â Â Â Â Â  (3) If the commission does not make the findings required by subsection (1) of this section, the commission shall return the plan or amendments to the council for revision. The commission may specify any needed revisions.

Â Â Â Â Â  (4) Upon adoption of the Territorial Sea Plan or subsequent amendments the commission may, after consultation with affected state agencies, identify amendments to agency ocean or coastal resource management programs necessary to conform to the provisions of the adopted plan. [1991 c.501 Â§20; 1993 c.18 Â§35]

Â Â Â Â Â  Note: 196.471 was added to and made a part of 196.405 to 196.515 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.475 [1987 c.576 Â§13; 1991 c.501 Â§15; repealed by 2003 c.744 Â§14]

Â Â Â Â Â  196.485 State agency coordination requirements; incorporation of plans. (1) If a state agency incorporates the Oregon Ocean Resources Management Plan and Territorial Sea Plan by reference in its coordination program and, upon a finding by the Land Conservation and Development Commission that the agency has amended its rules, procedures and standards to conform with the objectives and requirements of the plan and Territorial Sea Plan, the state agency shall satisfy the requirements of state agency planning and coordination required by ORS 197.180 for ocean planning.

Â Â Â Â Â  (2) If a state agency does not incorporate the plan or Territorial Sea Plan in its coordination program, the agency shall be subject to the state agency coordination requirements of ORS chapters 195, 196 and 197 for state agency programs, procedures and standards that in any way affect ocean resources.

Â Â Â Â Â  (3) State agency programs or rules for management of ocean resources or ocean uses shall be consistent with the Oregon Ocean Resources Management Plan and the Territorial Sea Plan. [1987 c.576 Â§17; 1991 c.501 Â§17]

Â Â Â Â Â  196.490 [1987 c.576 Â§18; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.495 [1987 c.576 Â§19; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.500 [1987 c.576 Â§20; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.505 [1987 c.576 Â§21; repealed by 1991 c.501 Â§18]

Â Â Â Â Â  196.515 Short title. ORS 196.405 to 196.485 shall be known as the Oregon Ocean Resources Management Act. [1987 c.576 Â§2]

Â Â Â Â Â  196.575 Authorization to obtain federal oceanographic data; joint liaison program; use of data. (1) The Department of Land Conservation and Development is authorized to participate on behalf of the State of
Oregon
with the States of Washington, California,
Alaska
and
Hawaii
in a joint liaison program with the Center for Ocean Analysis and Prediction of the National Oceanic and Atmospheric Administration.

Â Â Â Â Â  (2) The objective of the program is to assist the states in taking maximum advantage of the oceanographic data, products and services available from the federal government through the Center for Ocean Analysis and Prediction.

Â Â Â Â Â  (3) The Department of Land Conservation and Development shall integrate data obtained through the liaison program for use by other state agencies and maximize the use of the
State
Service
Center
for Geographic Information Systems. [1991 c.524 Â§Â§1,3]

Â Â Â Â Â  Note: 196.575 and 196.580 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 196 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.580 Liaison program duties. (1) The liaison program shall:

Â Â Â Â Â  (a) Assist state and local governments to become fully aware of oceanographic data and products available from the federal government and in particular from the Center for Ocean Analysis and Prediction.

Â Â Â Â Â  (b) Assist the Center for Ocean Analysis and Prediction and the National Oceanic and Atmospheric Administration to become more fully aware of state and local problems and the requirements of state and local governments.

Â Â Â Â Â  (c) Assist in setting up lines of communication to move oceanographic data and products from the Center for Ocean Analysis and Prediction to the people in the states who need those data and products.

Â Â Â Â Â  (2) The liaison program also shall include workshops for small groups of technical experts from state and local governments, academic institutions and the private sector. The workshops shall be held at the Center for Ocean Analysis and Prediction in
Monterey
,
California
, and at other facilities in the western states as appropriate. [1991 c.524 Â§2]

Â Â Â Â Â  Note: See note under 196.575.

WETLANDS

(Wetlands Mitigation Banks)

Â Â Â Â Â  196.600 Definitions for ORS 196.600 to 196.655. As used in ORS 196.600 to 196.655:

Â Â Â Â Â  (1) ÂCompensatory wetland mitigationÂ means activities conducted by a permittee or third party to create, restore or enhance wetland functional attributes to compensate for the adverse effects of project development or to resolve violations of ORS 196.800 to 196.905.

Â Â Â Â Â  (2) ÂCreditÂ means the measure of the increase in wetland functional attributes achieved at a mitigation bank site.

Â Â Â Â Â  (3) ÂMitigation bankÂ means a wetland site, created, restored or enhanced in accordance with ORS 196.600 to 196.655 to compensate for unavoidable adverse impacts due to activities which otherwise comply with the requirements of ORS 196.600 to 196.905.

Â Â Â Â Â  (4) ÂMitigation bank instrumentÂ means the legally binding and enforceable agreement between the Director of the Department of State Lands and a mitigation bank sponsor that formally establishes the mitigation bank and stipulates the terms and conditions of the mitigation bankÂs construction, operation and long-term management.

Â Â Â Â Â  (5) ÂOff-site compensatory wetland mitigationÂ means activities conducted away from the project site that restore, create or enhance wetland functional attributes in order to compensate for the adverse impacts to wetlands from project development.

Â Â Â Â Â  (6) ÂOn-site compensatory wetland mitigationÂ means activities conducted at the project site to restore, create or enhance wetland functional attributes in order to compensate for the adverse impacts to wetlands from project development.

Â Â Â Â Â  (7) ÂPermit actionÂ means activity under a specific removal or fill permit or other authorization requested or issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (8) ÂService areaÂ means the boundaries set forth in a mitigation bank instrument that include one or more watersheds identified on the United States Geological Survey, Hydrologic Unit Map - 1974, State of Oregon, for which a mitigation bank provides credits to compensate for adverse effects from project developments. Service areas for mitigation banks are not mutually exclusive.

Â Â Â Â Â  (9) ÂStatewide Comprehensive Outdoor Recreation PlanÂ means the plan created by the State Parks and Recreation Department pursuant to the federal Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460-L et seq.). [Formerly 541.550; 1995 c.370 Â§2; 2003 c.738 Â§3]

Â Â Â Â Â  196.605 Purpose. It is the purpose of ORS 196.600 to 196.655 to:

Â Â Â Â Â  (1) Promote, in concert with other federal and state programs as well as interested parties, the maintenance and conservation of wetlands;

Â Â Â Â Â  (2) Improve cooperative efforts among private, nonprofit and public entities for the management and protection of wetlands;

Â Â Â Â Â  (3) Offset losses of wetland functional attributes caused by activities which otherwise comply with state and federal law in order to create, restore or enhance wetland functional attributes;

Â Â Â Â Â  (4) Maintain and encourage a predictable, efficient regulatory framework for environmentally acceptable development; and

Â Â Â Â Â  (5) Provide an option for accomplishing off-site compensatory wetland mitigation when on-site compensatory wetland mitigation is not practicable. [Formerly 541.555; 2003 c.738 Â§4]

Â Â Â Â Â  196.610 Wetlands; acquisition and protection; powers of Director of Department of State Lands; fees. Subject to approval by the State Land Board, the Director of the Department of State Lands may:

Â Â Â Â Â  (1) Charge a fee for purchase of credits in the mitigation bank as provided by ORS 196.600 to 196.655.

Â Â Â Â Â  (2) Acquire or accept title to lands suitable for use in mitigation banks or actions, or to protect sensitive or unique wetlands habitat.

Â Â Â Â Â  (3) Pay costs incurred for alterations needed to create, restore or enhance wetland areas for purposes of carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

Â Â Â Â Â  (4) Authorize payment of administrative, research or scientific monitoring expenses of the Department of State Lands in carrying out the provisions of ORS 196.600 to 196.655 or 196.800 to 196.905.

Â Â Â Â Â  (5) Disburse funds received under the federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

Â Â Â Â Â  (6) Receive funds under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein according to the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan. Funds received under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, shall be used for nonmitigation complementary purposes and programs of ORS 196.600 to 196.655. [Formerly 541.557; 1993 c.18 Â§36; 2003 c.738 Â§5]

Â Â Â Â Â  196.615 Program for wetlands mitigation banks; program standards and criteria; rules. (1) In accordance with the provisions of ORS 196.600 to 196.655, upon the approval of the State Land Board, the Director of the Department of State Lands shall initiate and implement a program for wetlands mitigation banks. The director shall encourage the development of and the expeditious approval of mitigation banks and other types of compensatory wetland mitigation.

Â Â Â Â Â  (2) Subject to the approval of the State Land Board, the Department of State Lands shall adopt, by rule, standards and criteria for the site selection process, operation and evaluation of mitigation banks. Criteria to be considered shall include but need not be limited to:

Â Â Â Â Â  (a) Historical wetland trends, including the estimated rate of current and future losses of the respective types of wetlands.

Â Â Â Â Â  (b) The contributions of the wetlands to:

Â Â Â Â Â  (A) Wildlife, migratory birds and resident species;

Â Â Â Â Â  (B) Commercial and sport fisheries;

Â Â Â Â Â  (C) Surface and ground water quality and quantity, and flood moderation;

Â Â Â Â Â  (D) Outdoor recreation including enhancement of scenic waterways; and

Â Â Â Â Â  (E) Scientific and research values.

Â Â Â Â Â  (c) Regional economic needs.

Â Â Â Â Â  (3) For each mitigation bank, the department shall establish a well-defined plan, including preliminary objectives, inventory of resource values and an evaluation and monitoring program. [Formerly 541.560; 1991 c.67 Â§48; 2003 c.738 Â§6]

Â Â Â Â Â  196.620 Resource values and credits for mitigation banks; use and withdrawal of credits; annual evaluation of system by director. (1) For each mitigation bank, the Department of State Lands shall establish a system of resource values and credits.

Â Â Â Â Â  (2) A credit from a mitigation bank may be withdrawn for a condition imposed on a permit in accordance with ORS 196.825 (4), for any other authorization issued in accordance with ORS 196.800 to 196.905 or to resolve a violation of ORS 196.800 to 196.905. At the request of a mitigation bank sponsor, the Director of the Department of State Lands may authorize the withdrawal of mitigation bank credits by a public benefit corporation as defined in ORS 65.001 or a public body as defined by ORS 174.109 designated by the director for the purpose of reserving credits for future use in accordance with this subsection. The director shall manage such transactions to ensure that each credit is used no more than one time to satisfy a use in accordance with this section.

Â Â Â Â Â  (3) Credits from a freshwater mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the service area of the mitigation bank, consistent with the mitigation bank instrument, unless the Director of the Department of State Lands determines, in exceptional circumstances, that it is environmentally preferable to exceed this limitation.

Â Â Â Â Â  (4) Credits from an estuarine mitigation bank may be used only as described in subsection (2) of this section for permits, authorizations or resolutions of violations approved within the same estuarine ecological system.

Â Â Â Â Â  (5) The director may not withdraw any credits from any mitigation bank until the director has:

Â Â Â Â Â  (a) Taken actions sufficient to establish hydrological function of the mitigation bank site;

Â Â Â Â Â  (b) Conducted other creation, restoration and enhancement actions to establish other wetland functions and values at the mitigation bank site; and

Â Â Â Â Â  (c) Evaluated the results of the actions and determined that a high probability exists that the wetland functions and values of the mitigation bank site are equal to or greater than the functions and the values of the wetland area to be damaged or destroyed.

Â Â Â Â Â  (6) The price for any mitigation credit shall be set at an amount that will compensate the state for all of the costs and expenses the state has incurred, and is expected to incur in establishing and maintaining that portion of the mitigation bank.

Â Â Â Â Â  (7) The director shall not consider the availability or nonavailability of mitigation bank credits in deciding whether to grant or deny any removal or fill permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (8) The director annually shall:

Â Â Â Â Â  (a) Evaluate the wetlands functions and values created within each wetland mitigation bank site; and

Â Â Â Â Â  (b) Compare the current functions and values with those that the director anticipated that the mitigation bank would provide. If the director finds any significant disparity between the actual and anticipated functions and values, the director shall:

Â Â Â Â Â  (A) Suspend the withdrawal of credits to that mitigation site; or

Â Â Â Â Â  (B) Take prompt action to ensure that the anticipated functions and values are established.

Â Â Â Â Â  (9) The director may not withdraw credits from the mitigation bank for a specific permit, authorization or resolution of a violation if the director determines that:

Â Â Â Â Â  (a) The credits for that specific permit, authorization or resolution of a violation would not adequately maintain habitat or species diversity; or

Â Â Â Â Â  (b) The mitigation bank site for which credits are proposed to be withdrawn is not sufficiently similar in wetland functions and values to the wetland area to be damaged or destroyed. [Formerly 541.565; 1997 c.444 Â§3; 2003 c.738 Â§7; 2005 c.22 Â§135; 2007 c.804 Â§70; 2007 c.849 Â§10]

Â Â Â Â Â  196.623 Watershed enhancement project as mitigation bank; sale of mitigation credit. (1) The Department of State Lands may approve a watershed enhancement program and certify the project as a wetlands mitigation bank under ORS 196.600 to 196.655 if the watershed enhancement program complies with the rules adopted by the department under ORS 196.615 for certification of a program as a wetlands mitigation bank.

Â Â Â Â Â  (2) A person, state agency, federal agency, federally recognized Indian tribe, watershed council or political subdivision in this state that owns land upon which is located a watershed enhancement program that qualifies as a wetlands mitigation bank under subsection (1) of this section may sell mitigation credit from the mitigation bank subject to ORS 196.600 to 196.655 and the rules of the Department of State Lands adopted under ORS 196.600 to 196.655. [1997 c.444 Â§2]

Â Â Â Â Â  196.625 Fill and removal activities in mitigation banks; reports. (1) The Director of the Department of State Lands shall maintain a record of fill and removal activities and actions for each mitigation bank implemented and conduct monitoring of mitigation banks with moneys from the Oregon Wetlands Mitigation Bank Revolving Fund Account.

Â Â Â Â Â  (2) The director shall provide annual reports to the State Land Board on moneys spent and received for each wetland mitigation bank. [Formerly 541.567; 2003 c.738 Â§8]

Â Â Â Â Â  196.630 Rules. Subject to the approval of the State Land Board, the Director of the Department of State Lands shall adopt rules according to the provisions of ORS chapter 183 to carry out the provisions of ORS 196.600 to 196.655. [Formerly 541.570]

Â Â Â Â Â  196.635 Director to consult and cooperate with other agencies and interested parties. (1) The provisions of ORS 196.600 to 196.655 shall be carried out by the Director of the Department of State Lands. The Department of State Lands shall solicit, but not be bound by, comments from the State Department of Fish and Wildlife, Department of Transportation, Department of Land Conservation and Development, Department of Environmental Quality, Economic and Community Development Department, federal natural resources and regulatory agencies, affected local governments and special districts, conservation organizations and other interested parties. All comments shall be in writing and provided to the Department of State Lands and mitigation bank sponsor within 30 days of solicitation by the Department of State Lands. If comments are not received by the Department of State Lands from a state agency or from an affected local government or special district within 30 days of solicitation, the director shall assume that the state agency, local government or special district does not desire to provide comments.

Â Â Â Â Â  (2) In cooperation with the parties in subsection (1) of this section, the director, in consultation with the State Land Board, shall:

Â Â Â Â Â  (a) Review opportunities for inclusion of appropriate wetlands in the Statewide Comprehensive Outdoor Recreation Plan.

Â Â Â Â Â  (b) Develop and recommend a wetlands priority plan for inclusion in the Statewide Comprehensive Outdoor Recreation Plan. The wetlands priority plan shall be complementary to the purposes and programs under ORS 196.600 to 196.655.

Â Â Â Â Â  (3) The director shall confer with the Oregon Watershed Enhancement Board to develop criteria to certify watershed enhancement projects as mitigation banks. [Formerly 541.575; 1997 c.444 Â§4; 2003 c.738 Â§9]

Â Â Â Â Â  196.640 Oregon Wetlands Mitigation Bank Revolving Fund Account; rules. (1) The Oregon Wetlands Mitigation Bank Revolving Fund Account is established, separate and distinct from the General Fund. All moneys received under ORS 196.645 shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the Department of State Lands to be used by the department as set forth in ORS 196.650. The moneys in the account may be invested and reinvested as provided in ORS 293.701 to 293.820. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The department shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The department shall publish annually the record of moneys deposited in and removed from the account.

Â Â Â Â Â  (4) The Director of the Department of State Lands may adopt rules for prioritizing expenditures from the account for the purposes specified in ORS 196.650. [Formerly 541.577; 2003 c.738 Â§10]

Â Â Â Â Â  196.643 Payments to comply with permit condition, authorization or resolution of violation. A person who provides off-site compensatory wetland mitigation in order to comply with a condition imposed on a permit in accordance with ORS 196.825 (4), an authorization issued in accordance with ORS 196.800 to 196.905 or a resolution of a violation of ORS 196.800 to 196.905 may make a payment for credits to an approved mitigation bank with available credits, or to the Oregon Wetlands Mitigation Bank Revolving Fund Account, if credits from a mitigation bank are not available. If the person is making a payment to the Oregon Wetlands Mitigation Bank Revolving Fund Account, the payment shall be equal to the average cost of credits available from all active mitigation banks in the state. [2003 c.738 Â§22; 2007 c.849 Â§11]

Â Â Â Â Â  196.645 Sources of account. The following moneys shall be paid into the Oregon Wetlands Mitigation Bank Revolving Fund Account:

Â Â Â Â Â  (1) Any moneys appropriated for that purpose by the Legislative Assembly;

Â Â Â Â Â  (2) Moneys received from conditions imposed on a permit, authorizations or resolutions of violations, except civil penalties, involving compensatory wetland mitigation in which the Department of State Lands is the party responsible for the compensatory wetland mitigation;

Â Â Â Â Â  (3) Moneys awarded for such purposes as specifically stipulated under grants through the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, or the federal Coastal Zone Management Act of 1972, 16 U.S.C. 1451 et seq., as amended;

Â Â Â Â Â  (4) Moneys obtained by gift, bequest, donation or grant from any other public or private source for the purposes of ORS 196.600 to 196.655 or 196.800 to 196.905;

Â Â Â Â Â  (5) Repayment of moneys from the account, including interest on such moneys; and

Â Â Â Â Â  (6) Moneys obtained from interest or other earnings from investments of moneys in the account. [Formerly 541.580; 1999 c.59 Â§50; 2003 c.738 Â§11]

Â Â Â Â Â  196.650 Use of account. The Department of State Lands may use the moneys in the Oregon Wetlands Mitigation Bank Revolving Fund Account for the following purposes:

Â Â Â Â Â  (1) For the voluntary acquisition of land suitable for use in mitigation banks.

Â Â Â Â Â  (2) To pay for specific projects to create, restore or enhance wetland areas for purposes of carrying out the provisions of ORS 196.600 to 196.905. Moneys deposited in the account for wetland impacts may be used only for wetland creation, restoration and enhancement.

Â Â Â Â Â  (3) For purchase of credits from approved mitigation banks.

Â Â Â Â Â  (4) For payment of administrative, research or scientific monitoring expenses of the department in carrying out the provisions of ORS 196.600 to 196.655.

Â Â Â Â Â  (5) For the disbursal of funds received under the federal Coastal Zone Management Act of 1972, as amended (16 U.S.C. 1451 et seq.), for such purposes as specifically stipulated in a grant award.

Â Â Â Â Â  (6) For the disbursal of funds received under the federal Emergency Wetlands Resources Act of 1986, P.L. 99-645, for the voluntary acquisition of wetlands and interests therein as identified in the wetlands provisions of the Statewide Comprehensive Outdoor Recreation Plan. [Formerly 541.585; 1993 c.18 Â§37; 2003 c.738 Â§12]

Â Â Â Â Â  196.655 Report on Oregon Wetlands Mitigation Bank Revolving Fund Account; contents. As part of the report to the State Land Board required under ORS 196.885, the Director of the Department of State Lands shall prepare an annual report on the Oregon Wetlands Mitigation Bank Revolving Fund Account. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) The financial status of the account;

Â Â Â Â Â  (2) Creation, restoration or enhancement activities and credits sold, granted or otherwise disposed of or remaining in mitigation banks established under ORS 196.600 to 196.655;

Â Â Â Â Â  (3) Wetlands acquired with moneys in the account;

Â Â Â Â Â  (4) Compensatory wetland mitigation projects financed with moneys in the account; and

Â Â Â Â Â  (5) For each mitigation bank, a summary of activities, including but not limited to:

Â Â Â Â Â  (a) A description of the location, size, number of potential credits and credits withdrawn for each specific permit action; and

Â Â Â Â Â  (b) The status of all mitigation bank activities pending or completed during the past year. [Formerly 541.587; 2003 c.738 Â§13]

Â Â Â Â Â  196.660 Effect of ORS 196.600 to 196.655. ORS 196.600 to 196.655 are intended to be supplementary to, and are not intended to abrogate, any state or federal law relating to wetlands. [Formerly 541.590; 1999 c.59 Â§51]

Â Â Â Â Â  196.665 Short title. ORS 196.600 to 196.655 may be cited as the ÂOregon Wetlands Mitigation Bank Act of 1987.Â [Formerly 541.595]

(Wetland Conservation Plans)

Â Â Â Â Â  196.668 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Wetlands provide a natural means of flood and storm damage protection through the absorption and storage of water during high runoff periods, thereby reducing flood crests and preventing loss of life and property;

Â Â Â Â Â  (2) Wetlands provide essential breeding, spawning, rearing, feeding, nesting and wintering habitats for a major portion of this stateÂs fish and wildlife;

Â Â Â Â Â  (3) Wetlands provide essential habitat for waterfowl using the Pacific Flyway and for the rearing of salmon and other anadromous and resident fish;

Â Â Â Â Â  (4) Wetlands act as accumulation areas for sediments which retain nutrients and other pollutants that may prevent entry of the pollutants into other waterways;

Â Â Â Â Â  (5) Wetlands provide a valuable public service of maintaining clean water by retaining nutrients, metals and toxic materials from the water to protect water quality;

Â Â Â Â Â  (6) Wetlands provide significant opportunities for environmental and ecological research, public recreation and education and provide scenic diversity and aesthetic value as open space and areas of visual enjoyment;

Â Â Â Â Â  (7) Much of this stateÂs original wetlands have been diked, drained, filled, dredged, ditched or otherwise altered;

Â Â Â Â Â  (8) There is continuing development pressure on wetlands in
Oregon
;

Â Â Â Â Â  (9) There are often conflicts between wetland protection and other resource values and uses;

Â Â Â Â Â  (10) Uncoordinated regulation of wetlands by local, state and federal agencies can cause confusion, frustration and unreasonable delay and uncertainty for the general public; and

Â Â Â Â Â  (11) Wetland management is a matter of this stateÂs concern since benefits and impacts related to wetland resources can be international, national, regional and statewide in scope. [1989 c.837 Â§2]

Â Â Â Â Â  196.670 [Formerly 541.605; renumbered 196.800 in 1989]

Â Â Â Â Â  196.672 Policy. In addition to the policy described in ORS 196.805, it is the policy of the State of
Oregon
to:

Â Â Â Â Â  (1) Promote the protection, conservation and best use of wetland resources, their functions and values through the integration and close coordination of statewide planning goals, local comprehensive plans and state and federal regulatory programs.

Â Â Â Â Â  (2) Use a single definition of ÂwetlandsÂ for the purposes of ORS 196.800 to 196.905 and statewide planning goals and a single, uniform methodology of delineating wetland boundaries.

Â Â Â Â Â  (3) Develop a statewide inventory of wetlands based on uniform identification standards and criteria at a scale practicable for planning and regulatory purposes, and to make such inventory available to state agencies and local governments to facilitate better management of wetland resources and closer coordination of local, state and federal wetland programs.

Â Â Â Â Â  (4) Maintain a stable resource base of wetlands through the mitigation of losses of wetland resources and the adoption of the procedural mitigation standard currently used by federal agencies.

Â Â Â Â Â  (5) Establish the opportunity to increase wetland resources by encouraging wetland restoration and creation where appropriate.

Â Â Â Â Â  (6) Reduce the delays and uncertainty which can occur in the current wetland planning and regulatory framework through improved coordination of the provisions in ORS 196.800 to 196.905 with local land use planning and regulation and by providing mechanisms for expedited permit review consistent with the protection and conservation of wetland resources.

Â Â Â Â Â  (7) Continue to meet the requirements of federal law in the protection and management of wetland resources, while asserting the interests of this state, in concert with those of local governments in urging the federal resource and regulatory agencies to develop a uniform wetland policy and more consistent, cohesive standards to implement the Federal Water Pollution Control Act (33 U.S.C. 1344).

Â Â Â Â Â  (8) Develop and provide information to the general public concerning the functions, values and distribution of wetlands of this state to raise public awareness of these resources.

Â Â Â Â Â  (9) Promote the protection of wetland values on private lands by developing and using public recognition programs, incentives and other nonregulatory actions.

Â Â Â Â Â  (10) Encourage wetlands as an interim use of mining and construction sites on lands that were not originally wetlands and are designated for other than wetland purposes in an acknowledged comprehensive plan, while insuring that interim wetland use does not limit the future use of such sites for mining and construction. [1989 c.837 Â§3]

Â Â Â Â Â  196.674 Statewide Wetlands Inventory; rules. (1) The Department of State Lands shall compile and maintain a comprehensive Statewide Wetlands Inventory.

Â Â Â Â Â  (2) In compiling the Statewide Wetlands Inventory, the department shall develop, by rule, a system for uniform wetland identification, delineation and comprehensive mapping. Initial inventories shall be based upon the National Wetlands Inventory prepared by the United States Department of the Interior, Fish and Wildlife Service. The Department of State Lands shall consult with the public, local governments and affected state and federal agencies concerning the accuracy of the inventory.

Â Â Â Â Â  (3) The Department of State Lands shall revise the inventory maps as new or more complete information becomes available.

Â Â Â Â Â  (4) The Department of State Lands shall provide each city and county planning office with copies of the Statewide Wetlands Inventory covering the local jurisdiction.

Â Â Â Â Â  (5) The Department of State Lands shall provide each state agency with a copy of the inventory upon request.

Â Â Â Â Â  (6) Copies of the Statewide Wetlands Inventory shall be made available to the general public, through the Department of State Lands, upon payment of a fee to offset administrative and reproduction costs.

Â Â Â Â Â  (7) A wetland inventory developed by another party may be utilized by the Department of State Lands if it is consistent with standards adopted pursuant to this section, after consulting with the affected local government, and is reviewed and approved by the Department of State Lands as complying with the standards adopted pursuant to subsection (2) of this section.

Â Â Â Â Â  (8) Nothing in this section shall restrict the regulatory jurisdiction of the Department of State Lands under ORS 196.800 to 196.905.

Â Â Â Â Â  (9) In compiling and updating the Statewide Wetlands Inventory, the Department of State Lands shall identify opportunities for wetland creation, restoration and enhancement when the information is available. [1989 c.837 Â§6; 2003 c.253 Â§6]

Â Â Â Â Â  196.675 [Formerly 541.610; renumbered 196.805 in 1989]

Â Â Â Â Â  196.676 Response to notices from local governments. The Department of State Lands shall respond to the notice received from local governments pursuant to ORS 215.418 (1) and 227.350 (1) within 30 days of receipt of the notice. The response shall state whether a permit is or in the future will be required or whether a permit has been issued by the department for the activity which is subject to notice. [1989 c.837 Â§7]

Â Â Â Â Â  196.678 Wetland conservation plans; contents; procedure for adopting. (1) Any city or county may develop and submit to the Department of State Lands a wetland conservation plan for review pursuant to the provisions of ORS 196.678 to 196.684.

Â Â Â Â Â  (2) A wetland conservation plan shall include the following elements:

Â Â Â Â Â  (a) A description and maps of the area to be covered by the plan;

Â Â Â Â Â  (b) A detailed inventory of the wetlands, identifying the location, quality and quantity of the wetland resource and the source of the water for the wetlands within the area covered by the plan;

Â Â Â Â Â  (c) An assessment of wetland functions and values, including an historical analysis of wetland degradation, alterations and losses;

Â Â Â Â Â  (d) Designation of wetland areas for protection, conservation or development. Wetlands within areas designated for development shall be delineated to determine regulatory boundaries;

Â Â Â Â Â  (e) A mitigation plan, including a program for replacement of planned wetland losses and restoration of lost functions and values through creation of new wetlands or enhancement of existing wetland areas which designates specific sites within the plan area and actions for restoration and enhancement;

Â Â Â Â Â  (f) Policies and implementing measures establishing protection, conservation and best use of the wetlands in the plan area;

Â Â Â Â Â  (g) Specification of sites for fill or removal, or both, and the conditions and procedures under which fill or removal, or both, may occur;

Â Â Â Â Â  (h) Monitoring provisions that insure the wetland mitigation measures are implemented and mitigation goals are achieved;

Â Â Â Â Â  (i) Identification of public uses of the wetlands and waters and conflicting planned uses; and

Â Â Â Â Â  (j) Specification of buffer areas and uses allowed on lands which are adjacent to wetlands and which are necessary to maintain, protect or restore wetland functions and values.

Â Â Â Â Â  (3) The proposed wetland conservation plan shall be adopted by the affected local government according to the procedures set forth in ORS 197.610 to 197.625. [1989 c.837 Â§10]

Â Â Â Â Â  196.680 [Formerly 541.615; renumbered 196.810 in 1989]

Â Â Â Â Â  196.681 Duties of department; standards for approval of plan; conditions for approval; order. (1) In accordance with rules adopted pursuant to this chapter, the Department of State Lands shall:

Â Â Â Â Â  (a) Review any proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan against the standards in this section;

Â Â Â Â Â  (b) Prepare a proposed order that approves, approves with conditions or denies the proposed wetland conservation plan or proposed amendment to an approved wetland conservation plan;

Â Â Â Â Â  (c) Provide notice and the opportunity for public hearing and comment on the proposed order;

Â Â Â Â Â  (d) Consult with affected local, state and federal agencies; and

Â Â Â Â Â  (e) Consider the applicable findings made in the order of acknowledgment issued by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) The Director of the Department of State Lands may approve by order a wetland conservation plan that includes the necessary elements of ORS 196.678 (2) and meets the standards of subsections (3) and (4) of this section.

Â Â Â Â Â  (3) A wetland conservation plan shall comply with the following standards:

Â Â Â Â Â  (a) Uses and activities permitted in the plan including fill or removal, or both, conform to sound policies of conservation and will not interfere with public health and safety;

Â Â Â Â Â  (b) Uses and activities permitted in the plan including fill or removal, or both, are not inconsistent with the protection, conservation and best use of the water resources of this state and the use of state waters for navigation, fishing and public recreation; and

Â Â Â Â Â  (c) Designation of wetlands for protection, conservation and development is consistent with the resource functions and values of the area and the capability of the wetland area to withstand alterations and maintain important functions and values.

Â Â Â Â Â  (4) Wetland areas may be designated for development including fill or removal, or both, only if they meet the following standards:

Â Â Â Â Â  (a) There is a public need for the proposed uses set forth in the acknowledged comprehensive plan for the area;

Â Â Â Â Â  (b) Any planned wetland losses shall be fully offset by creation, restoration or enhancement of wetland functions and values or in an estuarine area, estuarine resource replacement is consistent with ORS 196.830; and

Â Â Â Â Â  (c) Practicable, less damaging alternatives, including alternative locations for the proposed use are not available.

Â Â Â Â Â  (5) Approval by the director of a wetland conservation plan shall be conditioned upon adoption by the affected local governments of comprehensive plan policies and land use regulations consistent with and sufficient to implement the wetland conservation plan. Appropriate implementing measures may include the following planning and zoning requirements regulating:

Â Â Â Â Â  (a) Adjacent lands or buffer areas necessary to maintain, protect or restore wetland functions and values, including riparian vegetation, and the uses to be allowed in those areas;

Â Â Â Â Â  (b) Sites for mitigation of impacts from development activities;

Â Â Â Â Â  (c) Upland areas adjacent to wetlands; and

Â Â Â Â Â  (d) Activities or location of buildings, structures and improvements which may affect wetland values or functions, such as storm water runoff.

Â Â Â Â Â  (6) The director shall issue an order approving, approving with conditions or denying a wetland conservation plan, including a clear statement of findings which sets forth the basis for the approval, conditioning or denial. The order shall include:

Â Â Â Â Â  (a) A clear statement of findings that the elements specified in ORS 196.678 (2) have been developed;

Â Â Â Â Â  (b) The findings in support of the determination of compliance or noncompliance with the standards in subsections (3) and (4) of this section; and

Â Â Â Â Â  (c) The conditions under which fill or removal or both may occur.

Â Â Â Â Â  (7) The director may, as a part of an order approving a plan, authorize site-specific fill or removal without an individual permit as required by ORS 196.810 provided that:

Â Â Â Â Â  (a) The director adopts findings demonstrating that fill or removal for any proposed project complies with ORS 196.682 (1)(a) to (e); or

Â Â Â Â Â  (b) The director adopts findings that specific areas of fill or removal within areas designated as development in the plan meet the following standards:

Â Â Â Â Â  (A) The fill or removal approved by the order will result in minimal impacts to the wetland system in the planning area;

Â Â Â Â Â  (B) The public need for the proposed area of fill or removal outweighs the environmental damage likely to result from full development;

Â Â Â Â Â  (C) The director conditions any such order as necessary to ensure that the fill or removal, or both, is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (D) Full replacement of wetland losses is provided through creation, restoration or enhancement of wetlands with comparable functions and values.

Â Â Â Â Â  (8) Upon a finding by the director that a fill or removal, or both, authorized under subsection (7)(b) of this section has caused or is likely to cause more than minimal adverse impact to the wetland system considering required mitigation conditions, the director shall revise the order to require individual permit review according to ORS 196.682 or provide additional conditions to ensure that adverse impacts are minimal. Such revision shall not be subject to ORS 196.684. [1989 c.837 Â§11; 1999 c.59 Â§52]

Â Â Â Â Â  196.682 Permits required for removal or fill; conditions on issuance of permit. (1) Except where otherwise provided by the order approving the plan, individual permit applications shall be required for removal or fill, or both, in areas subject to an approved wetland conservation plan. If individual permit applications are to be reviewed under the authority of the Director of the Department of State Lands, then application fees and review procedures shall be in accordance with ORS 196.815, 196.825 and 196.835. In lieu of the substantive standards for permit issuance in ORS 196.825 (2), the Department of State Lands shall issue a permit if the removal or fill, or both, is consistent with the wetland conservation plan or can be conditioned to be consistent with the plan. The department shall condition any such permit as necessary to ensure that the project:

Â Â Â Â Â  (a) Is properly designed or configured to minimize the need for alterations to waters of this state;

Â Â Â Â Â  (b) Is the minimum size necessary to reasonably provide for the proposed use;

Â Â Â Â Â  (c) Complies with applicable provisions of the acknowledged comprehensive plan and land use regulations for the area;

Â Â Â Â Â  (d) Is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (e) Is conditioned to ensure wetland creation, restoration or enhancement measures are implemented to fully replace impacted resources.

Â Â Â Â Â  (2) In any order approving a plan which authorizes any fill or removal or both, without the necessity of subsequently obtaining an individual permit, the director shall condition such approval as necessary to ensure that the project complies with the conditions of subsection (1) of this section and clearly delineates the wetland area in which fill or removal, or both, is to occur. [1989 c.837 Â§12; 2007 c.849 Â§12]

Â Â Â Â Â  196.684 Amendment of plans; review of plans by department; review of orders by Land Use Board of Appeals. (1) Local governments shall provide notice to the Department of State Lands of any proposed amendments to the land use plan and ordinances affecting lands subject to a wetland conservation plan approved under this section.

Â Â Â Â Â  (2) Amendments to plan policies, maps and implementing ordinances by the local government within an approved wetland conservation plan shall be reviewed by the department against the requirements of this section. These provisions do not exempt local governments from the provisions of ORS 197.610 to 197.625.

Â Â Â Â Â  (3) The Director of the Department of State Lands shall provide notice and the opportunity for public comment and hearing as defined by rule on the matter of including the amendment in the wetland conservation plan.

Â Â Â Â Â  (4) If the director finds that the proposed local government amendment to acknowledged comprehensive plan and land use regulations meets the requirements of ORS 196.681, the director shall approve the plan by order, and notify the local government within 10 days of the completion of the public review provided in subsection (3) of this section.

Â Â Â Â Â  (5) If the amendments to acknowledged comprehensive plan and land use regulations adopted by the local government are determined not to comply with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350, the director shall revoke the approval order or amend the order to insure compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (6) The department shall review each approved wetland conservation plan every five years. After such review the director shall either modify, reissue or rescind the order approving the plan.

Â Â Â Â Â  (7) In conducting the five-year review of an approved wetland conservation plan, the director shall provide notice and the opportunity for public comment and hearing on whether:

Â Â Â Â Â  (a) There has been a substantial change in circumstances that would affect the wetland resources subject to the plan and would adversely affect the compliance of the plan with the standards in ORS 196.681;

Â Â Â Â Â  (b) Changes have been made in applicable state law, statewide land use planning goals, federal law or agency rules that require the plan to be changed; and

Â Â Â Â Â  (c) In the directorÂs evaluation, the plan as implemented over the preceding five years meets the goals established in the plan.

Â Â Â Â Â  (8) Wetland conservation plans approved by the Director of the Department of State Lands pursuant to ORS 196.668 to 196.692 shall be deemed to comply with the requirements of any statewide planning goals relating to wetlands, other than estuarine wetlands, for those areas, uses and activities which are regulated by the plan.

Â Â Â Â Â  (9) An order by the director regarding approval, amendment or review of a wetland conservation plan shall be reviewable by the Land Use Board of Appeals as a land use decision of a state agency. For the purpose of such review, the directorÂs order shall not become final until the local government adopts its wetland conservation plan or plan amendment. The Land Use Board of Appeals shall consolidate for review appeals of the directorÂs order and the local government adoption. The Land Use Board of Appeals shall review such order for compliance with the requirements of ORS 196.668 to 196.692, 196.800, 196.810, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (10) Nothing in this section shall be construed to require a contested case proceeding regarding approval, amendment or review of a wetland conservation plan.

Â Â Â Â Â  (11) Nothing in this section shall be construed to affect the evaluation of a permit application in areas that do not have a wetland conservation plan.

Â Â Â Â Â  (12) Upon a finding by the director, after a public hearing, that an affected local government is not enforcing the comprehensive plan provisions or land use regulations set forth in the conditions of the order, as specified in ORS 196.681 (5), and that such lack of enforcement has resulted or would result in adverse impacts to wetlands, the director shall modify, suspend or revoke approval of the wetland conservation plan. [1989 c.837 Â§13]

Â Â Â Â Â  196.685 [Formerly 541.620; renumbered 196.815 in 1989]

Â Â Â Â Â  196.686 Acknowledged estuary management plans; review and approval; hearings; final order. (1) For the purposes of this section, an acknowledged estuary management plan includes the comprehensive plan and land use regulations adopted by cities and counties to satisfy the requirement of statewide planning goals related to estuarine resources including shoreland portions of estuarine sites designated for development as those plans and regulations existed on January 1, 1989.

Â Â Â Â Â  (2) Any city or county may submit an acknowledged estuary management plan for review and approval by the Department of State Lands pursuant to the provisions of this section. The plan shall be submitted with a written request for review.

Â Â Â Â Â  (3) To allow timely and effective review of acknowledged estuary management plans, the department may limit acceptance for review to two plans but not more than one plan for a deep draft development estuary at any one time.

Â Â Â Â Â  (4) With the consent of the city or county submitting an estuary management plan for review and approval, the department may extend any or all of the deadlines set forth in this section.

Â Â Â Â Â  (5) Acknowledged estuary management plans shall be presumed to comply with requirements for approval of wetland conservation plans specified in ORS 196.681.

Â Â Â Â Â  (6) Within 10 days of acceptance of a request for review, the department shall provide notice to affected state agencies, local governments, federal agencies and the public of receipt of the acknowledged estuary management plan and of the request for review and approval of the acknowledged estuary management plan as a wetland conservation plan.

Â Â Â Â Â  (7) Within 30 days of acceptance of a request for review and upon provision of at least two weeksÂ notice, the department shall hold a public informational hearing on the proposed approval of the acknowledged estuary management plan as a wetland conservation plan.

Â Â Â Â Â  (8) Within 60 days of acceptance of the request for review, the department shall conduct a preliminary review of the acknowledged estuary management plan. The department shall consult with the affected local government prior to finalizing the preliminary review.

Â Â Â Â Â  (9) Except as provided in subsection (10) of this section, the Director of the Department of State Lands shall approve the acknowledged estuary management plan by order within 60 days of completion of the preliminary review.

Â Â Â Â Â  (10) A contested case hearing shall be held within 30 days of the completion of the preliminary review or receipt of a request for hearing if:

Â Â Â Â Â  (a) The director determines there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation; or

Â Â Â Â Â  (b) A hearing is requested and the request:

Â Â Â Â Â  (A) Is made in writing within 60 days of the date of mailing of notice of completion of review;

Â Â Â Â Â  (B) Clearly states the reasons for requesting the hearing; and

Â Â Â Â Â  (C) Provides sufficient information for the director to determine that there is probable cause to believe that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation.

Â Â Â Â Â  (11) The director shall approve the acknowledged estuary management plan as a wetland conservation plan by order unless the director finds by a preponderance of the evidence that the estuary management plan does not meet the standards for approving wetland conservation plans or unreasonably interferes with the use of the estuary for navigation, fisheries or public recreation or that substantial fills proposed in an estuary management plan for nonwater dependent use are not for a public use and would not satisfy a public need that outweighs harm to navigation, fisheries or public recreation.

Â Â Â Â Â  (12) The director shall prepare a proposed order for review by the parties within 30 days of any contested case hearing held pursuant to subsection (10) of this section.

Â Â Â Â Â  (13) A final order from the director that recommends, pursuant to subsection (8) of this section, denial of an estuary management plan as a wetland conservation plan shall identify deficient elements and provisions of the acknowledged estuary management plan and what measures may be taken to correct those deficiencies.

Â Â Â Â Â  (14) Individual permit applications shall be required for removal or fill, or both, in areas subject to an approved estuary management plan. Individual permit applications shall be reviewed in accordance with ORS 196.815, 196.825, 196.830 and 196.835. In lieu of the substantive standards for permit issuance in ORS 196.825 (2), the department shall issue a permit if the removal or fill, or both, is determined by the director to be consistent with the estuary management plan or can be conditioned to be consistent with the plan. The department shall condition any such permit as necessary to ensure that the project:

Â Â Â Â Â  (a) Is designed or configured to minimize alterations to waters of this state;

Â Â Â Â Â  (b) Is the minimum size necessary to reasonably provide for the proposed use;

Â Â Â Â Â  (c) Is consistent with the resource capabilities of the area and the purposes of the management unit, unless this has been previously determined in the approved estuary management plan;

Â Â Â Â Â  (d) Is designed to minimize impacts from implementing the project; and

Â Â Â Â Â  (e) Has estuarine resource replacement measures for creation, restoration or enhancement that replaces impacted resources.

Â Â Â Â Â  (15) Judicial review of an order granting or denying approval of an estuary management plan as provided in this section shall be as provided in ORS 183.470.

Â Â Â Â Â  (16) Following approval by the director of an estuary management plan, the requirements of ORS 196.684 shall apply to the approved estuary management plan. [1989 c.837 Â§14; 2007 c.849 Â§13]

Â Â Â Â Â  196.687 Regulation of alteration or fill of artificially created wetlands. (1) Notwithstanding the provisions of ORS 196.600 to 196.905, state or local governments shall not prohibit or restrict the alteration or fill of wetland areas up to one acre in size that have been artificially created from upland for the purpose of controlling, storing or maintaining storm water.

Â Â Â Â Â  (2) An area that was developed as a storm water detention or retention facility as a condition of a development approval shall not be altered or filled without acceptance by the approving authority of a plan to mitigate the loss of functional capabilities of the detention or retention facility.

Â Â Â Â Â  (3) Until a local government adopts an ordinance to conform its comprehensive plan and land use regulations to the provisions of this section, the provisions of subsection (1) of this section shall apply directly to proposed activities in wetland areas. Any portion of a goal, rule, comprehensive plan, land use regulation or ordinance not in conformance with the provisions of this section on September 9, 1995:

Â Â Â Â Â  (a) Shall not be implemented or enforced; and

Â Â Â Â Â  (b) Has no legal effect.

Â Â Â Â Â  (4) The provisions of this section do not apply to land used to mitigate the loss of wetlands.

Â Â Â Â Â  (5) If the Department of State Lands assumes responsibility under 33 U.S.C. Â§1344(g) of the Federal Water Pollution Control Act, ORS 196.600 to 196.905 shall apply to artificially created wetlands described in subsections (1) and (2) of this section. [1995 c.482 Â§1]

Â Â Â Â Â  Note: 196.687 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.688 Public information program. (1) The Department of State Lands shall develop a public information program to educate permit applicants and the general public about:

Â Â Â Â Â  (a) Wetland functions and values.

Â Â Â Â Â  (b) The status and trends of
Oregon
Âs wetlands.

Â Â Â Â Â  (c) The Statewide Wetlands Inventory.

Â Â Â Â Â  (d) Wetland regulation.

Â Â Â Â Â  (2) Upon request, the department shall, within the limits of staffing ability, provide technical assistance to other state agencies and local governments and the public in identifying and delineating the boundaries of wetlands. [1989 c.837 Â§20]

Â Â Â Â Â  196.690 [Formerly 541.622; renumbered 196.820 in 1989]

Â Â Â Â Â  196.692 Rules. (1) The Department of State Lands shall adopt rules to carry out the provisions of ORS 196.668 to 196.692, 196.800, 196.810, 196.818, 196.825, 196.830, 196.850 to 196.860, 196.885, 196.905, 197.015, 197.279, 215.213, 215.283, 215.284, 215.418 and 227.350.

Â Â Â Â Â  (2) Rules adopted pursuant to subsection (1) of this section shall include rules governing the application for and issuance of permits to remove material from the beds or banks of any waters of this state or to fill any waters of this state including, but not limited to, clear and objective standards and criteria for determining whether to grant or deny a permit. [1989 c.837 Â§32; 2001 c.460 Â§1; 2007 c.850 Â§4]

Â Â Â Â Â  196.695 [Formerly 541.625; renumbered 196.825 in 1989]

Â Â Â Â Â  196.700 [Formerly 541.626; renumbered 196.830 in 1989]

Â Â Â Â Â  196.705 [Formerly 541.627; renumbered 196.835 in 1989]

Â Â Â Â Â  196.710 [Formerly 541.630; renumbered 196.840 in 1989]

Â Â Â Â Â  196.715 [Formerly 541.635; renumbered 196.845 in 1989]

Â Â Â Â Â  196.718 [Enacted in lieu of 541.640; renumbered 196.850 in 1989]

Â Â Â Â Â  196.720 [Formerly 541.645; renumbered 196.855 in 1989]

Â Â Â Â Â  196.725 [Formerly 541.650; renumbered 196.860 in 1989]

Â Â Â Â Â  196.730 [Formerly 541.655; renumbered 196.865 in 1989]

Â Â Â Â Â  196.735 [Formerly 541.660; renumbered 196.870 in 1989]

Â Â Â Â Â  196.740 [Formerly 541.662; renumbered 196.875 in 1989]

Â Â Â Â Â  196.745 [Formerly 541.665; renumbered 196.880 in 1989]

Â Â Â Â Â  196.750 [Formerly 541.670; renumbered 196.885 in 1989]

Â Â Â Â Â  196.755 [Formerly 541.675; renumbered 196.890 in 1989]

Â Â Â Â Â  196.760 [Formerly 541.680; renumbered 196.895 in 1989]

Â Â Â Â Â  196.765 [Formerly 541.685; renumbered 196.900 in 1989]

Â Â Â Â Â  196.770 [Formerly 541.695; renumbered 196.905 in 1989]

REMOVAL OF MATERIAL; FILLING

Â Â Â Â Â  Note: Section 2, chapter 45, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 2. Provision relating to fills depending on E.P.A. approval. (1) Notwithstanding any other provision of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989]:

Â Â Â Â Â  (a) As used in ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989], ÂfillÂ means the deposit by artificial means of material in any waters of this state.

Â Â Â Â Â  (b) In the manner provided by ORS 541.640 [196.850], the director may provide a general exception from the application of ORS 541.605 to 541.685 [renumbered 196.800 to 196.900 in 1989] for fills that involve less than 50 cubic yards of material and will not result in substantial harm to the water resources of this state.

Â Â Â Â Â  (2) This section does not become operative until the federal Environmental Protection Agency grants authority to the Department of State Lands to administer permits for the discharge of dredged or fill material under Section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). [1989 c.45 Â§2]

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.795 Streamlining process for administering state removal or fill permits; application for state program general permit; periodic reports to legislative committee. (1) The Department of State Lands shall continue to pursue methods to streamline the process for administering permits for the removal of material from the bed or banks of any waters of this state or for filling the waters of this state, reducing paperwork, eliminating duplication, increasing certainty and timeliness and enhancing resource protection. The efforts of the Department of State Lands shall include but need not be limited to applying to the United States Army Corps of Engineers for a state program general permit as authorized in federal regulations implementing section 404 of the Federal Water Pollution Control Act, and section 10 of the Rivers and Harbors Act of 1899, as amended. In conjunction with these activities, the Department of State Lands may continue to investigate the possibility of assuming the federal regulatory program under 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act.

Â Â Â Â Â  (2) The department shall report periodically to the appropriate legislative committee on the progress in implementing subsection (1) of this section. [1995 c.474 Â§1; 1997 c.116 Â§1; 1999 c.59 Â§53; 2007 c.354 Â§2]

Â Â Â Â Â  Note: 196.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  196.800 Definitions for ORS 196.600 to 196.905. As used in ORS 196.600 to 196.905, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannel relocationÂ means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel if more than 50 cubic yards of material is removed in constructing the new channel or if it would require more than 50 cubic yards of material to completely fill the old channel.

Â Â Â Â Â  (2) ÂEstuaryÂ means:

Â Â Â Â Â  (a) For waters other than the Columbia River, the body of water from the ocean to the head of tidewater that is partially enclosed by land and within which salt water is usually diluted by fresh water from the land, including all associated estuarine waters, tidelands, tidal marshes and submerged lands; and

Â Â Â Â Â  (b) For the Columbia River, all waters from the mouth of the river up to the western edge of
Puget
Island
, including all associated estuarine waters, tidelands, tidal marshes and submerged lands.

Â Â Â Â Â  (3) ÂFillÂ means the total of deposits by artificial means equal to or exceeding 50 cubic yards or more of material at one location in any waters of this state.

Â Â Â Â Â  (4) ÂGeneral authorizationÂ means an authorization granted under ORS 196.850 for a category of activities involving removal or fill, or both, without a permit.

Â Â Â Â Â  (5) ÂGeneral permitÂ means a permit for removal activities or fill activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

Â Â Â Â Â  (6) ÂIntermittent streamÂ means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

Â Â Â Â Â  (7) ÂMaterialÂ means rock, gravel, sand, silt and other inorganic substances removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

Â Â Â Â Â  (8) ÂMitigationÂ means the reduction of adverse effects of a proposed project by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the effect altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing the effect by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the effect by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the effect over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

Â Â Â Â Â  (e) Compensating for the effect by replacing or providing comparable substitute wetland or water resources.

Â Â Â Â Â  (9) ÂPersonÂ means a person, a public body as defined in ORS 174.109, the federal government, when operating in any capacity other than navigational servitude, or any other legal entity.

Â Â Â Â Â  (10) ÂPracticableÂ means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

Â Â Â Â Â  (11) ÂPublic useÂ means a publicly owned project or a privately owned project that is available for use by the public.

Â Â Â Â Â  (12) ÂRemovalÂ means:

Â Â Â Â Â  (a) The taking of more than 50 cubic yards or the equivalent weight in tons of material in any waters of this state in any calendar year; or

Â Â Â Â Â  (b) The movement by artificial means of an equivalent amount of material on or within the bed of such waters, including channel relocation.

Â Â Â Â Â  (13) ÂWater resourcesÂ includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

Â Â Â Â Â  (14) ÂWaters of this stateÂ means all natural waterways, tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands, that portion of the Pacific Ocean that is in the boundaries of this state, all other navigable and nonnavigable bodies of water in this state and those portions of the ocean shore, as defined in ORS 390.605, where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

Â Â Â Â Â  (15) ÂWetland conservation planÂ means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

Â Â Â Â Â  (16) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. [Formerly 541.605 and then 196.670; 1999 c.373 Â§1; 2003 c.253 Â§7; 2003 c.738 Â§14; 2007 c.849 Â§2]

Â Â Â Â Â  Note: Operation of the amendments to 196.800 by section 1, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 8, chapter 253, Oregon Laws 2003, section 15, chapter 738, Oregon Laws 2003, and section 3, chapter 849, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  196.800. As used in ORS 196.600 to 196.905, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannel relocationÂ means a change in location of a channel in which a new channel is dug and the flow is diverted from the old channel into the new channel.

Â Â Â Â Â  (2) ÂEstuaryÂ means:

Â Â Â Â Â  (a) For waters other than the Columbia River, the body of water from the ocean to the head of tidewater that is partially enclosed by land and within which salt water is usually diluted by fresh water from the land, including all associated estuarine waters, tidelands, tidal marshes and submerged lands; and

Â Â Â Â Â  (b) For the Columbia River, all waters from the mouth of the river up to the western edge of
Puget
Island
, including all associated estuarine waters, tidelands, tidal marshes and submerged lands.

Â Â Â Â Â  (3) ÂFillÂ means the deposit by artificial means of material at one location in any waters of this state.

Â Â Â Â Â  (4) ÂGeneral authorizationÂ means an authorization granted under ORS 196.850 for a category of activities involving removal or fill, or both, without a permit.

Â Â Â Â Â  (5) ÂGeneral permitÂ means a permit for removal activities or fill activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

Â Â Â Â Â  (6) ÂIntermittent streamÂ means any stream which flows during a portion of every year and which provides spawning, rearing or food-producing areas for food and game fish.

Â Â Â Â Â  (7) ÂMaterialÂ means rock, gravel, sand, silt and other inorganic substances removed from waters of this state and any materials, organic or inorganic, used to fill waters of this state.

Â Â Â Â Â  (8) ÂMitigationÂ means the reduction of adverse effects of a proposed project by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the effect altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing the effect by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the effect by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the effect over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; and

Â Â Â Â Â  (e) Compensating for the effect by replacing or providing comparable substitute wetland or water resources.

Â Â Â Â Â  (9) ÂPersonÂ means a person, a public body, as defined in ORS 174.109, the federal government, when operating in any capacity other than navigational servitude, or any other legal entity.

Â Â Â Â Â  (10) ÂPracticableÂ means capable of being accomplished after taking into consideration the cost, existing technology and logistics with respect to the overall project purpose.

Â Â Â Â Â  (11) ÂPublic useÂ means a publicly owned project or a privately owned project that is available for use by the public.

Â Â Â Â Â  (12) ÂRemovalÂ means:

Â Â Â Â Â  (a) The taking of material in any waters of this state; or

Â Â Â Â Â  (b) The movement by artificial means of material within the bed of such waters, including channel relocation.

Â Â Â Â Â  (13) ÂWater resourcesÂ includes not only water itself but also aquatic life and habitats therein and all other natural resources in and under the waters of this state.

Â Â Â Â Â  (14) ÂWaters of this stateÂ means all natural waterways, tidal and nontidal bays, intermittent streams, constantly flowing streams, lakes, wetlands, that portion of the Pacific Ocean that is in the boundaries of this state, all other navigable and nonnavigable bodies of water in this state and those portions of the ocean shore, as defined in ORS 390.605, where removal or fill activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended.

Â Â Â Â Â  (15) ÂWetland conservation planÂ means a written plan providing for wetland management containing a detailed and comprehensive statement of policies, standards and criteria to guide public and private uses and protection of wetlands, waters and related adjacent uplands and which has specific implementing measures and which apply to designated geographic areas of the State of Oregon.

Â Â Â Â Â  (16) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions.

Â Â Â Â Â  Note: Sections 11 to 14, chapter 516, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 11. The amendments to ORS 196.800, 196.810, 196.825, 196.850, 196.895, 196.905, 196.990, 390.835, 421.628 and 459.047 by sections 1 to 10 of this 2001 Act and the repeal of section 2, chapter 45, Oregon Laws 1989, by section 13 of this 2001 Act become operative on January 2 of the even-numbered year following the date the United States Environmental Protection Agency grants authority by letter to the Department of State Lands to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended) and the Legislative Assembly approves the grant of authority. [2001 c.516 Â§11]

Â Â Â Â Â  Sec. 12. (1) The Department of State Lands may take any action necessary to prepare to fully implement the provisions of this 2001 Act prior to the operative date of this 2001 Act.

Â Â Â Â Â  (2) The department shall periodically report to the appropriate committee of the Legislative Assembly on the status of its effort to assume authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended).

Â Â Â Â Â  (3) After the Legislative Assembly approves the grant of authority, the department shall notify the Legislative Assembly prior to the transfer of authority from the United States Environmental Protection Agency. [2001 c.516 Â§12]

Â Â Â Â Â  Sec. 13. Section 2, chapter 45, Oregon Laws 1989, is repealed. [2001 c.516 Â§13]

Â Â Â Â Â  Sec. 14. If, after assuming authority to administer permits for the discharge of dredge or fill materials under section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended), the Department of State Lands seeks to relinquish the authority granted to the department by the federal government, the department shall, in compliance with ORS 171.130 and at least two years prior to the anticipated date for relinquishing the authority, submit to the Legislative Assembly a proposed legislative measure designed to implement a state permitting program for the dredging and filling of materials in the waters of this state. [2001 c.516 Â§14]

Â Â Â Â Â  196.805 Policy. (1) The protection, conservation and best use of the water resources of this state are matters of the utmost public concern. Streams, lakes, bays, estuaries and other bodies of water in this state, including not only water and materials for domestic, agricultural and industrial use but also habitats and spawning areas for fish, avenues for transportation and sites for commerce and public recreation, are vital to the economy and well-being of this state and its people. Unregulated removal of material from the beds and banks of the waters of this state may create hazards to the health, safety and welfare of the people of this state. Unregulated filling in the waters of this state for any purpose, may result in interfering with or injuring public navigation, fishery and recreational uses of the waters. In order to provide for the best possible use of the water resources of this state, it is desirable to centralize authority in the Director of the Department of State Lands, and implement control of the removal of material from the beds and banks or filling of the waters of this state.

Â Â Â Â Â  (2) The director shall take into consideration all beneficial uses of water including streambank protection when administering fill and removal statutes.

Â Â Â Â Â  (3) There shall be no condemnation, inverse condemnation, other taking, or confiscating of property under ORS 196.600 to 196.905 without due process of law.

Â Â Â Â Â  (4) The director shall delineate wetlands in accordance with the United States Army Corps of Engineers Wetlands Delineation Manual of 1987, or subsequent federal manual as adopted by rule by the director, and applicable guidance issued by the United States Army Corps of Engineers for the area in which the wetlands are located.

Â Â Â Â Â  (5) The Department of State Lands shall give priority to the review of wetland delineation reports submitted with or in advance of an application for fill or removal of material from the waters of this state. [Formerly 541.610 and then 196.675; 2003 c.738 Â§16]

Â Â Â Â Â  196.810 Permit required to remove material from bed or banks of waters; status of permit; exceptions; rules. (1)(a) Except as otherwise specifically permitted under ORS 196.600 to 196.905, a person may not remove any material from the beds or banks of any waters of this state or fill any waters of this state without a permit issued under authority of the Director of the Department of State Lands, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetland conservation plan.

Â Â Â Â Â  (b) Notwithstanding the permit requirements of this section and notwithstanding the provisions of ORS 196.800 (3) and (12), if any removal or fill activity is proposed in essential indigenous anadromous salmonid habitat, except for those activities customarily associated with agriculture, a permit is required. ÂEssential indigenous anadromous salmonid habitatÂ as defined under this section shall be further defined and designated by rule by the Department of State Lands in consultation with the State Department of Fish and Wildlife and in consultation with other affected parties.

Â Â Â Â Â  (c) A person is not required to obtain a permit under paragraph (b) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a designated essential indigenous anadromous salmonid habitat segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (b) of this subsection.

Â Â Â Â Â  (d) A permit is not required under paragraph (b) of this subsection for construction or maintenance of fish passage and fish screening structures that are constructed, operated or maintained under ORS 498.306, 498.316, 498.326 or 509.600 to 509.645.

Â Â Â Â Â  (e) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

Â Â Â Â Â  (f) As used in paragraphs (b) and (c) of this subsection:

Â Â Â Â Â  (A) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (B) ÂEssential indigenous anadromous salmonid habitatÂ means the habitat that is necessary to prevent the depletion of indigenous anadromous salmonid species during their life history stages of spawning and rearing.

Â Â Â Â Â  (C) ÂIndigenous anadromous salmonidÂ means chum, sockeye, Chinook and Coho salmon, and steelhead and cutthroat trout, that are members of the family Salmonidae and are listed as sensitive, threatened or endangered by a state or federal authority.

Â Â Â Â Â  (D) ÂProspectingÂ means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (E) ÂWet perimeterÂ means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  (2) A public body, as defined in ORS 174.109, may not issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any public body, as defined in ORS 174.109, entered into before September 13, 1967. However, no such contract, permit or lease may be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization to a person for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

Â Â Â Â Â  (a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

Â Â Â Â Â  (b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

Â Â Â Â Â  (c) If issued orally, shall be confirmed in writing by the department within five days.

Â Â Â Â Â  (d) Does not relieve the person from payment of a fee calculated in the manner provided in ORS 196.815. [Formerly 541.615 and then 196.680; 1993 c.765 Â§101; 1997 c.190 Â§1; 1997 c.508 Â§1; 2001 c.65 Â§1; 2001 c.923 Â§4; 2003 c.14 Â§96; 2003 c.738 Â§20; 2007 c.71 Â§63; 2007 c.625 Â§4; 2007 c.849 Â§14]

Â Â Â Â Â  Note: Operation of the amendments to 196.810 by section 2, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 97, chapter 14, Oregon Laws 2003, section 64, chapter 71, Oregon Laws 2007, section 5, chapter 625, Oregon Laws 2007, and section 15, chapter 849, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  196.810. (1)(a) Except as otherwise specifically permitted under ORS 196.600 to 196.905, a person may not remove any material from the beds or banks of any waters of this state or fill any waters of this state without a permit issued under authority of the Director of the Department of State Lands, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetland conservation plan.

Â Â Â Â Â  (b) A permit is not required under paragraph (a) of this subsection for prospecting or other nonmotorized activities resulting in the removal from or fill of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material within a particular stream segment in a single year. Prospecting or other nonmotorized activities may be conducted only within the bed or wet perimeter of the waterway and may not occur at any site where fish eggs are present. Removal or filling activities customarily associated with mining require a permit under paragraph (a) of this subsection.

Â Â Â Â Â  (c) A permit is not required under paragraph (a) of this subsection for construction or maintenance of fish passage and fish screening structures associated with irrigation ditches or the maintenance of drainage ditches that are constructed, operated or maintained under ORS 498.306, 498.316, 498.326 or 509.600 to 509.645.

Â Â Â Â Â  (d) Nothing in this section limits or otherwise changes the exemptions under ORS 196.905.

Â Â Â Â Â  (2) A public body, as defined in ORS 174.109, may not issue a lease or permit contrary or in opposition to the conditions set out in the permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to removal of material under a contract, permit or lease with any public body, as defined in ORS 174.109, entered into before September 13, 1967. However, a contract, permit or lease may not be renewed or extended on or after September 13, 1967, unless the person removing the material has obtained a permit under ORS 196.600 to 196.905.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the Department of State Lands may issue, orally or in writing, an emergency authorization to a person for the removal of material from the beds or banks or filling of any waters of this state in an emergency, for the purpose of making repairs or for the purpose of preventing irreparable harm, injury or damage to persons or property. The emergency authorization issued under this subsection:

Â Â Â Â Â  (a) Shall contain conditions of operation that the department determines are necessary to minimize impacts to water resources or adjoining properties.

Â Â Â Â Â  (b) Shall be based, whenever practicable, on the recommendations contained in an on-site evaluation by an employee or representative of the department.

Â Â Â Â Â  (c) If issued orally, shall be confirmed in writing by the department within five days.

Â Â Â Â Â  (d) Does not relieve the person from payment of a fee calculated in the manner provided in ORS 196.815.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means searching or exploring for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂWet perimeterÂ means the area of the stream that is under water or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.815 Application for permit; fees; disposition of fees. (1) A person who is required to have a permit to remove material from the bed or banks or fill any waters of this state shall file a written application with the Director of the Department of State Lands for each individual project before performing any removal or fill.

Â Â Â Â Â  (2)(a) Each application under subsection (1) of this section must be accompanied by a base fee in accordance with the following schedule:

Â Â Â Â Â  (A) For a removal by a private operator, or a person contracting to perform services for a private operator, $85.

Â Â Â Â Â  (B) For a removal by a public body, $250.

Â Â Â Â Â  (C) For a removal by a commercial operator, $250.

Â Â Â Â Â  (D) For a fill by a private operator, or a person contracting to perform services for a private operator, $250.

Â Â Â Â Â  (E) For a fill by a public body, $620.

Â Â Â Â Â  (F) For a fill by a commercial operator, $620.

Â Â Â Â Â  (G) For erosion-flood repair, including riprap, no fee.

Â Â Â Â Â  (b) In addition to the base fee for removal established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of removal material:

Â Â Â Â Â  (A) Less than 500 cubic yards, no volume fee.

Â Â Â Â Â  (B) 500 to less than 5,000 cubic yards, $125.

Â Â Â Â Â  (C) 5,000 to less than or equal to 50,000 cubic yards, $250.

Â Â Â Â Â  (D) Over 50,000 cubic yards, $375.

Â Â Â Â Â  (c) In addition to the base fee for fill established under paragraph (a) of this subsection, each applicant shall also pay as part of the application fee the following fee based on the volume of fill material:

Â Â Â Â Â  (A) Less than 500 cubic yards, no volume fee.

Â Â Â Â Â  (B) 500 to less than 3,000 cubic yards, $125.

Â Â Â Â Â  (C) 3,000 to less than or equal to 10,000 cubic yards, $250.

Â Â Â Â Â  (D) Over 10,000 cubic yards, $375.

Â Â Â Â Â  (d) For the purposes of this subsection:

Â Â Â Â Â  (A) ÂPrivate operatorÂ means any person undertaking a project for exclusively a nonincome-producing and nonprofit purpose;

Â Â Â Â Â  (B) ÂPublic bodyÂ means federal, state, and local governmental bodies, unless specifically exempted by law, engaged in projects for the purpose of providing free public services;

Â Â Â Â Â  (C) ÂCommercial operatorÂ means any person undertaking a project having financial profit as a goal;

Â Â Â Â Â  (D) ÂRiprapÂ means the facing of a streambank with rock or similar substance to control erosion in accordance with regulations promulgated by the Department of State Lands; and

Â Â Â Â Â  (E) ÂErosion-flood repairÂ means riprap or any other work necessary to preserve existing facilities and land from flood and high streamflows, in accordance with regulations promulgated by the department.

Â Â Â Â Â  (3) For each application that involves both removal and filling, the application fee assessed shall be either for removal or filling, whichever is higher according to the fee schedule in subsection (2) of this section.

Â Â Â Â Â  (4) The department may waive the fees specified in subsection (2) of this section for a permit that will be used to perform a voluntary habitat restoration project.

Â Â Â Â Â  (5) A person who receives an emergency authorization under ORS 196.810 to remove material from the beds or banks of any waters of this state or to fill any waters of this state shall, within 45 days after receiving the authorization, submit a fee to the department calculated in the manner provided under this section for permit applications.

Â Â Â Â Â  (6) Prior to or on the anniversary date of the permit, each holder of a material removal or fill permit shall pay a fee during the term of the permit in accordance with the schedule set forth in subsection (2) of this section, except that the applicant shall pay only the base fee. The permit shall be suspended during any period of delinquency of payment as though no permit was applied for. Notwithstanding this subsection the director may, before granting a renewal of the permit, require the permittee to show that the continued exercise of the permit is consistent with the protection, conservation and best use of the water resources of this state.

Â Â Â Â Â  (7) Fees received under this section shall be credited to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905.

Â Â Â Â Â  (8) The director shall issue an order revising the fees specified in this section on January 1 of each year, beginning in 2009, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. The director shall round the amount of each fee to the nearest dollar. The revised fees shall take effect January 1 and apply for that calendar year. [Formerly 541.620 and then 196.685; 2007 c.849 Â§1]

Â Â Â Â Â  196.817 Application for general permit; rules. (1)(a) Notwithstanding ORS 196.810, the Department of State Lands may establish by rule a removal or fill general permit:

Â Â Â Â Â  (A) For processing applications on a statewide or geographic basis; or

Â Â Â Â Â  (B) For an applicant or group of applicants to cover activities that are substantially similar in nature, are recurring or ongoing, and have predictable effects and outcomes.

Â Â Â Â Â  (b) The department must find that the project is in compliance with the review standards set forth in ORS 196.600 to 196.905 and would not result in long-term harm to water resources of this state.

Â Â Â Â Â  (c) The department shall condition any such general permit upon actions necessary to minimize environmental effects.

Â Â Â Â Â  (2) Any person proposing to conduct an action under a general permit shall apply to the department in accordance with procedures set forth by the department by rule.

Â Â Â Â Â  (3) The department shall amend or rescind any general permit upon a determination that the activities conducted under the permit have resulted in or would result in unacceptable individual or cumulative environmental effects or long-term harm to the water resources of this state.

Â Â Â Â Â  (4) Any person proposing to conduct an action under a general permit shall pay the applicable fee required under ORS 196.815 for individual permit applications. [2007 c.849 Â§9]

Â Â Â Â Â  196.818 Wetland delineation reports; review by Department of State Lands; fees. (1) A person or governmental body must pay to the Department of State Lands a nonrefundable fee of $350 when submitting a wetland delineation report to the department for a determination of:

Â Â Â Â Â  (a) Whether waters of this state are present on a specific land parcel;

Â Â Â Â Â  (b) Where the boundaries of waters of this state are located on a land parcel; or

Â Â Â Â Â  (c) Whether the waters of this state or a proposed activity in the waters of this state is subject to permit requirements.

Â Â Â Â Â  (2) The department shall review the wetland delineation report submitted under subsection (1) of this section within 120 days after submission of the wetland delineation report to the department.

Â Â Â Â Â  (3) The fee described in subsection (1) of this section is in addition to any permit application fee required under ORS 196.815. A person or governmental body submitting a revised report to replace a previously rejected report must pay an additional nonrefundable fee of $100.

Â Â Â Â Â  (4) The Director of the Department of State Lands shall issue an order revising the fee specified in subsection (1) of this section on January 1 of each year, based on changes in the Portland-Salem, OR-WA Consumer Price Index for All Urban Consumers for All Items as published by the Bureau of Labor Statistics of the United States Department of Labor. The director shall round the amount to the nearest dollar. The revised fee shall take effect January 1 and apply for that calendar year.

Â Â Â Â Â  (5) Fees received under this section shall be credited to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905. [2007 c.850 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 850, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The Department of State Lands shall make the first increase in fees under section 2 (4) of this 2007 Act [196.818 (4)] on January 1, 2009. [2007 c.850 Â§3]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 507, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) The Department of State Lands shall investigate the feasibility of establishing an
Oregon
certification program for professional wetland scientists. The study shall include but need not be limited to:

Â Â Â Â Â  (a) The feasibility of a certification program for professional wetland scientists;

Â Â Â Â Â  (b) The existence and validity of professional wetland scientist certification programs;

Â Â Â Â Â  (c) The professional methods and procedures about which a professional wetland scientist should be knowledgeable;

Â Â Â Â Â  (d) The scope of an initial examination for certification and any continuing education requirements that should be imposed;

Â Â Â Â Â  (e) A recommendation of an appropriate entity to administer the certification program; and

Â Â Â Â Â  (f) Recommended fees for certification as necessary to cover the expenses of operating a certification program.

Â Â Â Â Â  (2) Not later than November 1, 2008, the department shall submit a report of the findings of the study conducted under this section, and shall include recommendations for legislation, to the interim legislative committees on environment and natural resources. [2007 c.507 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session [January 12, 2009]. [2007 c.507 Â§2]

Â Â Â Â Â  196.820 Prohibition against issuance of permits to fill
Smith
Lake
or
Bybee
Lake
; exception. (1) Notwithstanding any provision of ORS 196.600 to 196.905 to the contrary, except as provided in subsection (2) of this section, the Director of the Department of State Lands shall not issue any permit to fill Smith Lake or Bybee Lake, located in Multnomah County, below the contour line which lies 11 feet above mean sea level as determined by the 1947 adjusted United States Coastal Geodetic Survey Datum.

Â Â Â Â Â  (2) Notwithstanding the provision of subsection (1) of this section, the Director of the Department of State Lands may issue a permit to fill Smith Lake or Bybee Lake, located in Multnomah County, if such fill is to enhance or maintain fish and wildlife habitat at or near Smith Lake or Bybee Lake. A fill shall be considered to be for the purpose of enhancing or maintaining fish and wildlife habitat if the proposed fill is approved by the State Department of Fish and Wildlife. [Formerly 541.622 and then 196.690]

Â Â Â Â Â  196.825 Criteria for issuance of permit; consultation with public bodies; hearing; appeal. (1) The Director of the Department of State Lands shall issue a permit applied for under ORS 196.815 if the director determines that the project described in the application:

Â Â Â Â Â  (a) Is consistent with the protection, conservation and best use of the water resources of this state as specified in ORS 196.600 to 196.905; and

Â Â Â Â Â  (b) Would not unreasonably interfere with the paramount policy of this state to preserve the use of its waters for navigation, fishing and public recreation.

Â Â Â Â Â  (2) In determining whether to issue a permit, the director shall consider all of the following:

Â Â Â Â Â  (a) The public need for the proposed fill or removal and the social, economic or other public benefits likely to result from the proposed fill or removal. When the applicant for a permit is a public body, the director may accept and rely upon the public bodyÂs findings as to local public need and local public benefit.

Â Â Â Â Â  (b) The economic cost to the public if the proposed fill or removal is not accomplished.

Â Â Â Â Â  (c) The availability of alternatives to the project for which the fill or removal is proposed.

Â Â Â Â Â  (d) The availability of alternative sites for the proposed fill or removal.

Â Â Â Â Â  (e) Whether the proposed fill or removal conforms to sound policies of conservation and would not interfere with public health and safety.

Â Â Â Â Â  (f) Whether the proposed fill or removal is in conformance with existing public uses of the waters and with uses designated for adjacent land in an acknowledged comprehensive plan and land use regulations.

Â Â Â Â Â  (g) Whether the proposed fill or removal is compatible with the acknowledged comprehensive plan and land use regulations for the area where the proposed fill or removal is to take place or can be conditioned on a future local approval to meet this criterion.

Â Â Â Â Â  (h) Whether the proposed fill or removal is for streambank protection.

Â Â Â Â Â  (i) Whether the applicant has provided all practicable mitigation to reduce the adverse effects of the proposed fill or removal in the manner set forth in ORS 196.800. If off-site compensatory wetland mitigation is proposed, the applicant shall document the impracticability of on-site compensatory wetland mitigation.

Â Â Â Â Â  (3) The director may issue a permit for a project that results in a substantial fill in an estuary for a nonwater dependent use only if the project is for a public use and would satisfy a public need that outweighs harm to navigation, fishery and recreation and if the proposed fill meets all other criteria contained in ORS 196.600 to 196.905.

Â Â Â Â Â  (4) If the director issues a permit, the director may impose such conditions as the director considers necessary to carry out the purposes of ORS 196.805 and 196.830 and subsection (1) of this section and to provide mitigation for the reasonably expected adverse effects of project development. In formulating such conditions the director may request comment from public bodies, as defined in ORS 174.109, federal agencies and tribal governments affected by the permit. Each permit is valid only for the time specified therein. The director shall impose, as conditions to any permit, general authorization or wetland conservation plan, measures to provide mitigation for the reasonably expected adverse effects of project development. Compensatory wetland mitigation shall be limited to replacement of the functional attributes of the lost wetland.

Â Â Â Â Â  (5) The director may request comment from interested parties and adjacent property owners on any application for a permit. The director shall furnish to any person, upon written request and at the expense of the person who requests the copy, a copy of any application for a permit or authorization under this section or ORS 196.850.

Â Â Â Â Â  (6) Any applicant whose application for a permit or authorization has been deemed incomplete or has been denied, or who objects to any of the conditions imposed under this section by the director, may, within 21 days of the denial of the permit or authorization or the imposition of any condition, request a hearing from the director. Thereupon the director shall set the matter down for hearing, which shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. After such hearing, the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs initial order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

Â Â Â Â Â  (7) Except for a permit issued under the process set forth in ORS 517.952 to 517.989, the director shall:

Â Â Â Â Â  (a) Determine whether an application is complete within 30 days from the date the Department of State Lands receives the application. If the director determines that an application is complete, the director shall distribute the application for comment pursuant to subsection (4) of this section. If the director determines that the application is not complete, the director shall notify the applicant in writing that the application is deficient and explain, in the same notice, the deficiencies.

Â Â Â Â Â  (b) Issue a permit decision within 90 days after the date the director determines that the application is complete unless:

Â Â Â Â Â  (A) An extension of time is granted under subsection (9)(b) of this section; or

Â Â Â Â Â  (B) The applicant and the director agree to a longer time period.

Â Â Â Â Â  (8) Permits issued under this section shall be in lieu of any permit or authorization that might be required for the same operation under ORS 164.775, 164.785, 468.020, 468.035, 468.045, 468.055, 468.060, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085, so long as:

Â Â Â Â Â  (a) The operation is that for which the permit or authorization is issued; and

Â Â Â Â Â  (b) The standards for granting the permit or authorization are substantially the same as those established pursuant to ORS 164.775, 164.785, 468.020, 468.035, 468.045, 468.055, 468.110, 468.120, 468B.005 to 468B.030 and 468B.048 to 468B.085 to the extent they affect water quality.

Â Â Â Â Â  (9)(a) Any public body, as defined in ORS 174.109, federal agency or tribal government requested by the director to comment on an application for a permit must submit its comments to the director not more than 30 days after receiving the request for comment. If a public body, federal agency or tribal government fails to comment on the application within 30 days, the director shall assume that the public body, federal agency or tribal government has no objection.

Â Â Â Â Â  (b) The Department of Environmental Quality shall provide comments to the director within 75 days after receiving notice under subsection (4) of this section if the permit action requires certification under the Federal Water Pollution Control Act (P.L. 92-500), as amended.

Â Â Â Â Â  (10) In determining whether to issue a permit, the director may consider only standards and criteria in effect on the date the director receives the completed application.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂApplicantÂ means a landowner or person authorized by a landowner to conduct a removal or fill activity.

Â Â Â Â Â  (b) ÂCompleted applicationÂ means a signed permit application form that contains all necessary information for the director to determine whether to issue a permit, including:

Â Â Â Â Â  (A) A map showing the project site with sufficient accuracy to easily locate the removal or fill site;

Â Â Â Â Â  (B) A project plan showing the project site and proposed alterations;

Â Â Â Â Â  (C) The fee required under ORS 196.815;

Â Â Â Â Â  (D) Any changes that may be made to the hydraulic characteristics of waters of this state and a plan to minimize or avoid any adverse effects of those changes;

Â Â Â Â Â  (E) If the project may cause substantial adverse effects on aquatic life or aquatic habitat within this state, documentation of existing conditions and resources and identification of the potential impact if the project is completed;

Â Â Â Â Â  (F) An analysis of alternatives that evaluates practicable methods to minimize and avoid impacts to waters of this state;

Â Â Â Â Â  (G) If the project is to fill or remove material from wetlands, a wetlands mitigation plan; and

Â Â Â Â Â  (H) Any other information that the director deems pertinent and necessary to make an informed decision on whether the application complies with the policy and standards set forth in this section. [Formerly 541.625 and then 196.695; 1991 c.735 Â§25; 1993 c.741 Â§18; 1995 c.370 Â§1; 1995 c.472 Â§1; 2001 c.460 Â§2; 2001 c.516 Â§3; 2003 c.253 Â§Â§9,10; 2003 c.738 Â§Â§17a,18a; 2007 c.849 Â§Â§4,5]

Â Â Â Â Â  Note: See second note under 196.800. Amendments to 196.825 by sections 4 and 5, chapter 849, Oregon Laws 2007, incorporated the provisions of section 3, chapter 516, Oregon Laws 2001, section 10, chapter 253, Oregon Laws 2003, and section 18a, chapter 738, Oregon Laws 2003, eliminating the need for a separate version of 196.825. Section 11, chapter 516, Oregon Laws 2001, was not amended to reflect the revisions.

Â Â Â Â Â  196.830 Estuarine resource replacement as condition for fill or removal from estuary; considerations; other permit conditions. (1) As used in this section, Âestuarine resource replacementÂ means the creation, restoration or enhancement of an estuarine area to maintain the functional characteristics and processes of the estuary, such as its natural biological productivity, habitats and species diversity, unique features and water quality.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the Director of the Department of State Lands shall require estuarine resource replacement as a condition of any permit for filling or removal of material from an intertidal or tidal marsh area of an estuary.

Â Â Â Â Â  (3) If the director requires estuarine resource replacement, the director shall consider:

Â Â Â Â Â  (a) The identified adverse impacts of the proposed activity;

Â Â Â Â Â  (b) The availability of areas in which replacement activities could be performed;

Â Â Â Â Â  (c) The provisions of land use plans for the area adjacent to or surrounding the area of the proposed activity;

Â Â Â Â Â  (d) The recommendations of any interested or affected state or local agencies; and

Â Â Â Â Â  (e) The extent of compensating activity inherent in the proposed activity.

Â Â Â Â Â  (4) Notwithstanding any provisions of this chapter and ORS chapters 195 and 197 or the statewide planning goals adopted thereunder to the contrary, the director may:

Â Â Â Â Â  (a) Waive estuarine resource replacement in part for an activity for which replacement would otherwise be required if, after consultation with appropriate state and local agencies the director determines that:

Â Â Â Â Â  (A) There is no alternative manner in which to accomplish the purpose of the project;

Â Â Â Â Â  (B) There is no feasible manner in which estuarine resource replacement could be accomplished;

Â Â Â Â Â  (C) The economic and public need for the project and the economic and public benefits resulting from the project clearly outweigh the potential degradation of the estuary;

Â Â Â Â Â  (D) The project is for a public use; and

Â Â Â Â Â  (E) The project is water dependent or the project is publicly owned and water related; or

Â Â Â Â Â  (b) Waive estuarine resource replacement wholly or in part for an activity for which replacement would otherwise be required if the activity is:

Â Â Â Â Â  (A) Filling for repair and maintenance of existing functional dikes and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

Â Â Â Â Â  (B) Riprap to allow protection of an existing bankline with clean, durable erosion resistant material when a need for riprap protection is demonstrated that cannot be met with natural vegetation and no appreciable increase in existing upland will occur;

Â Â Â Â Â  (C) Filling for repair and maintenance of existing roads and negligible physical or biological damage to the tidal marsh or intertidal areas of the estuary will result;

Â Â Â Â Â  (D) Dredging for authorized navigation channels, jetty or navigational aid installation, repair or maintenance conducted by or under contract with the Army Corps of Engineers;

Â Â Â Â Â  (E) Dredging or filling required as part of an estuarine resource restoration or enhancement project agreed to by local, state and federal agencies; or

Â Â Â Â Â  (F) A proposed alteration that would have negligible adverse physical or biological impact on estuarine resources.

Â Â Â Â Â  (5) Nothing in this section is intended to limit the authority of the director to impose conditions on a permit under ORS 196.825. [Formerly 541.626 and then 196.700; 2005 c.22 Â§136]

Â Â Â Â Â  196.835 Hearing regarding issuance of permit; procedure; appeals; suspension of permit pending appeal. Any person aggrieved or adversely affected by the grant of a permit by the Director of the Department of State Lands may file a written request for hearing with the director within 21 days after the date the permit was granted. If the director finds that the person making the written request has a legally protected interest which is adversely affected by the grant of the permit, the director shall set the matter down for hearing within 30 days after receipt of the request. The hearing shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. The permittee shall be a party to the proceeding. Within 45 days of the hearing the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs original order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482. A permit to fill granted by the director may be suspended by the director during the pendency of the proceedings before the director and any appeal. The director shall not suspend the permit unless the person aggrieved or adversely affected by grant of permit makes a showing before the director by clear and convincing evidence that commencement or continuation of the fill would cause irremediable damage and would be inconsistent with ORS 196.600 to 196.905. [Formerly 541.627 and then 196.705; 2003 c.738 Â§19]

Â Â Â Â Â  196.840 [Formerly 541.630 and then 196.710; repealed by 2005 c.729 Â§1]

Â Â Â Â Â  196.845 Investigations and surveys. In considering applications for permits, the Director of the Department of State Lands may cause investigations or surveys to be made of the location of the work contemplated to determine whether such removal or filling is consistent with ORS 196.805 and 196.825. [Formerly 541.635 and then 196.715]

Â Â Â Â Â  196.850 Waiving permit requirement in certain cases; rules; notice; review; fees; disposition of fees. (1) Notwithstanding ORS 196.810, the Department of State Lands may, by rule, grant general authorization for removal of material from the bed or banks of any waters of this state or the filling of any waters of this state without a permit from the department if the department finds that the activities subject to the general authorization:

Â Â Â Â Â  (a) Are substantially similar in nature;

Â Â Â Â Â  (b) Would cause only minimal individual and cumulative environmental impacts; and

Â Â Â Â Â  (c) Would not result in long-term harm to water resources of the state.

Â Â Â Â Â  (2) A general authorization may be granted on a statewide or other geographic basis.

Â Â Â Â Â  (3) The department shall condition any general authorization upon actions necessary to minimize environmental impacts.

Â Â Â Â Â  (4) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments, tribal governments and the public. The notice shall include:

Â Â Â Â Â  (a) A clear description of the proposal; and

Â Â Â Â Â  (b) Draft findings and any proposed conditions pursuant to this section.

Â Â Â Â Â  (5) Any person proposing to conduct an action under a general authorization shall:

Â Â Â Â Â  (a) Notify the department in writing prior to conducting the action.

Â Â Â Â Â  (b) Pay the applicable fee to the department as determined under subsection (9) of this section.

Â Â Â Â Â  (6) The department shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

Â Â Â Â Â  (7) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After the review, the department may either modify, reissue or rescind the general authorization.

Â Â Â Â Â  (8) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to the findings required by subsection (1) of this section.

Â Â Â Â Â  (9) If the rule adopting a general authorization under this section is:

Â Â Â Â Â  (a) For actions that result in moving less than 50 cubic yards of material, the department may not charge a fee for the general authorization.

Â Â Â Â Â  (b) For actions that result in moving 50 or more cubic yards of material, the department may establish a fee for the general authorization. The fee may not exceed $250 and shall be based on the cost of processing the general authorization.

Â Â Â Â Â  (10) The department shall credit any fee collected under this section to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905. [1989 c.837 Â§9 (enacted in lieu of 541.640); renumbered 196.850 in 1989; 2003 c.253 Â§11; 2007 c.849 Â§6]

Â Â Â Â Â  Note: Operation of the amendments to 196.850 by section 4, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 12, chapter 253, Oregon Laws 2003, and section 7, chapter 849, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  196.850. (1) Notwithstanding ORS 196.810, the Department of State Lands may, by rule, grant general authorization for removal of material from the bed or banks of any waters of this state or the filling of any waters of this state without a permit from the department if the department finds that the activities subject to the general authorization:

Â Â Â Â Â  (a) Are substantially similar in nature;

Â Â Â Â Â  (b) Would cause only minimal individual and cumulative environmental impacts; and

Â Â Â Â Â  (c) Would not result in long-term harm to water resources of the state.

Â Â Â Â Â  (2) A general authorization may be granted on a statewide or other geographic basis.

Â Â Â Â Â  (3) The department shall condition any general authorization upon actions necessary to minimize environmental impacts.

Â Â Â Â Â  (4) The department shall provide notice of any proposed general authorization to affected federal and state agencies, local governments, tribal governments and the public. The notice shall include:

Â Â Â Â Â  (a) A clear description of the proposal; and

Â Â Â Â Â  (b) Draft findings and any proposed conditions pursuant to this section.

Â Â Â Â Â  (5) Any person proposing to conduct an action under a general authorization shall:

Â Â Â Â Â  (a) Notify the department in writing prior to conducting the action. The person may not commence the action until the person receives a letter of authorization from the department.

Â Â Â Â Â  (b) Pay the applicable fee to the department as determined under subsection (10) of this section.

Â Â Â Â Â  (6) The Director of the Department of State Lands shall waive the requirements of subsection (5) of this section if the director issues a general authorization and the authorized activity:

Â Â Â Â Â  (a) Involves less than 50 cubic yards of material;

Â Â Â Â Â  (b) Will be conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

Â Â Â Â Â  (c) Will not dam or divert a waterway in a manner that obstructs fish passage or vessel navigation; and

Â Â Â Â Â  (d) Will not violate water quality standards as established by the Department of Environmental Quality.

Â Â Â Â Â  (7) The Department of State Lands shall amend or rescind any general authorization upon a determination that the activities conducted under the authorization have resulted in or would result in more than minimal environmental impacts or long-term harm to the water resources of this state.

Â Â Â Â Â  (8) The department shall review each general authorization adopted pursuant to this section every five years. The review shall include public notice and opportunity for public hearing. After the review, the department may either modify, reissue or rescind the general authorization.

Â Â Â Â Â  (9) In addition to the grounds for review set forth in ORS 183.400 (4), on judicial review of the validity of a rule adopted under this section, the rule shall be reviewable for substantial evidence in the rulemaking record. The record shall include copies of all documents before the agency relevant to the findings required by subsection (1) of this section.

Â Â Â Â Â  (10) If the rule adopting a general authorization under this section is:

Â Â Â Â Â  (a) For actions that result in moving less than 50 cubic yards of material, the department may not charge a fee for the general authorization.

Â Â Â Â Â  (b) For actions that result in moving 50 or more cubic yards of material, the department may establish a fee for the general authorization. The fee may not exceed $250 and shall be based on the cost of processing the general authorization.

Â Â Â Â Â  (11) The department shall credit any fee collected under this section to the Common School Fund for use by the department in administration of ORS 196.600 to 196.905.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.855 Noncomplying removal of material or filling as public nuisance. The removal of material from the beds or banks or filling any of the waters of this state without a permit issued under ORS 196.825, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetland conservation plan, is a public nuisance. [Formerly 541.645 and then 196.720; 2007 c.71 Â§65]

Â Â Â Â Â  196.860 Enforcement powers of director. (1) If the Director of the Department of State Lands determines that material is being removed from or filling is occurring in any of the waters of this state without a permit issued under ORS 196.825, or in a manner contrary to the conditions set out in the permit, or in a manner contrary to the conditions set out in an order approving a wetland conservation plan, the director may:

Â Â Â Â Â  (a) Investigate, hold hearings, make orders and take action, as provided in ORS 196.600 to 196.905, as soon as possible.

Â Â Â Â Â  (b) For the purpose of investigating conditions relating to the removal or filling, through the employees or the duly authorized representatives of the Department of State Lands, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (c) Conduct public hearings in accordance with ORS chapter 183.

Â Â Â Â Â  (d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 196.600 to 196.905.

Â Â Â Â Â  (e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the agency.

Â Â Â Â Â  (f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 196.600 to 196.905 or of any rule or final order of the director under ORS 196.600 to 196.905 may be enjoined in civil abatement proceedings brought in the name of the State of
Oregon
. In any such proceedings the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from the violation. Proceedings thus brought by the director shall set forth if applicable the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance, and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from the violation.

Â Â Â Â Â  (2)(a) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that the violation presents an imminent and substantial risk of injury, loss or damage to water resources.

Â Â Â Â Â  (b) An order under this subsection:

Â Â Â Â Â  (A) May be entered without prior notice or hearing.

Â Â Â Â Â  (B) Shall be served upon the person by personal service or by registered or certified mail.

Â Â Â Â Â  (C) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

Â Â Â Â Â  (D) May not be stayed during the pendency of a hearing conducted under paragraph (c) of this subsection.

Â Â Â Â Â  (c) If a person subject to an order under this subsection files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the agency.

Â Â Â Â Â  (d) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under this subsection.

Â Â Â Â Â  (e) The state and local police shall cooperate in the enforcement of any order issued under this subsection and shall require no further authority or warrant in executing or enforcing the order. If any person fails to comply with an order issued under this subsection, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the directorÂs order in the same manner as with an order of that court.

Â Â Â Â Â  (3) As used in this section, ÂviolationÂ means removing material from or placing fill in any of the waters of this state without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 196.825. [Formerly 541.650 and then 196.725; 2007 c.71 Â§66; 2007 c.849 Â§16]

Â Â Â Â Â  196.865 Revocation, suspension or refusal to renew permit. If the Director of the Department of State Lands finds that a person holding a permit issued under ORS 196.825 is removing material from the bed or banks or filling any of the waters of this state contrary to the conditions set out in the permit, the director may revoke, suspend or refuse to renew such permit. The director may revoke a permit only after giving notice and opportunity for a hearing as provided in ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. [Formerly 541.655 and then 196.730; 2007 c.849 Â§17]

Â Â Â Â Â  196.870 Abatement proceedings; restraining order; injunction; public compensation. (1) In addition to any enforcement action taken under ORS 196.860, civil proceedings to abate alleged public nuisances under ORS 196.855 may be instituted at law or in equity, in the name of the State of
Oregon
, upon relation of the Director of the Department of State Lands or by any person in the personÂs name.

Â Â Â Â Â  (2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide 60 days notice to the director of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

Â Â Â Â Â  (3) The director may institute an action in the name of the State of
Oregon
for a temporary restraining order or preliminary injunction if a threatened or existing nuisance under ORS 196.855 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

Â Â Â Â Â  (4) The
State
Land
Board, the Director of the Department of State Lands and the employees or duly authorized representatives of the Department of State Lands shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

Â Â Â Â Â  (5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 196.855. Any money received by the plaintiff under this subsection shall be deposited in the Common School Fund. [Formerly 541.660 and then 196.735]

Â Â Â Â Â  196.875 Double and treble damages for destruction of public right of navigation, fishery or recreation; costs and attorney fees. (1) If any person, through negligence, violates ORS 196.810, the Director of the Department of State Lands, in a proceeding brought pursuant to ORS 196.870, may seek and the court may award double a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (2) If any person intentionally violates ORS 196.810, the director, in a proceeding brought pursuant to ORS 196.870, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 196.810.

Â Â Â Â Â  (4) In any action brought under ORS 196.870, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in the Common School Fund to offset the directorÂs expenses of bringing such action. [Formerly 541.662 and then 196.740; 2007 c.849 Â§18]

Â Â Â Â Â  Note: 196.875 [formerly 541.662 and 196.740] was enacted by two identical provisions, section 10 of chapter 330 and section 13 of chapter 674, Oregon Laws 1973. Both are compiled as a single section.

Â Â Â Â Â  196.880 Fill under permit presumed not to affect public rights; public rights extinguished. If the Director of the Department of State Lands issues a permit to fill pursuant to ORS 196.600 to 196.905, it shall be presumed that such fill does not infringe upon the public rights of navigation, fishery or recreation, and the public rights to lands created by the fill shall be considered extinguished. [Formerly 541.665 and then 196.745]

Â Â Â Â Â  196.885 Annual report of fill and removal activities; contents of report. The Director of the Department of State Lands shall submit an annual report to the State Land Board on the activities conducted under ORS 196.600 to 196.905. The annual report shall include the following:

Â Â Â Â Â  (1) The number of fill and removal permits applied for, denied and granted, organized according to whether or not the permits were for waters subject to section 404 of the Federal Water Pollution Control Act (P.L. 92-500, as amended). For all permits granted or outstanding during the prior year, a separate summary shall be included for fills and removals, organized by river or other water body, that shows:

Â Â Â Â Â  (a) The total number of permits, the number of new permits and the number of renewal permits.

Â Â Â Â Â  (b) The volume and acreage of fills and removals authorized during the past year, and the volume and acreage of fills and removals completed during the past year.

Â Â Â Â Â  (2) By river or other water body, a summary of the total volume and acreage of fills and removals made under a general waiver, general permit or similar authority.

Â Â Â Â Â  (3) A summary of mitigation measures, including a description of each mitigation project approved during the past year including the location and size of each mitigation project and a report on the status of all mitigation projects pending or completed during the past year.

Â Â Â Â Â  (4) A summary of enforcement activities, including:

Â Â Â Â Â  (a) The number of potential violations reported.

Â Â Â Â Â  (b) The number of compliance investigations conducted.

Â Â Â Â Â  (c) The results of compliance actions, including:

Â Â Â Â Â  (A) The number of cases resolved by voluntary compliance, administrative hearings and judicial enforcement proceedings;

Â Â Â Â Â  (B) The amount of damages and penalties assessed;

Â Â Â Â Â  (C) The amount of damages and penalties recovered; and

Â Â Â Â Â  (D) A brief description of each after-the-fact permit issued, including the location and size by volume and acreage.

Â Â Â Â Â  (5) A description of staffing, including the number of full-time equivalent positions devoted to the permit program and, for each position, the qualifications and job description.

Â Â Â Â Â  (6) The report on the Oregon Wetlands Mitigation Bank Revolving Fund Account as required under ORS 196.655.

Â Â Â Â Â  (7) The number of and average time for responding to notices received by local governments and the number of responses that took more than 30 days.

Â Â Â Â Â  (8) The number of wetland conservation plans approved by the director and a description of each, including the issues raised during the approval process. [Formerly 541.670 and then 196.750]

Â Â Â Â Â  196.890 Civil penalties. Any person who violates any provision of ORS 196.600 to 196.905 or any rule, order or permit adopted or issued under ORS 196.600 to 196.905 shall be subject to a civil penalty in an amount to be determined by the Director of the Department of State Lands of not more than $10,000 per day of violation. [Formerly 541.675 and then 196.755]

Â Â Â Â Â  196.895 Imposition of civil penalties. (1) Civil penalties under ORS 196.890 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law. [Formerly 541.680 and then 196.760; 1991 c.734 Â§12]

Â Â Â Â Â  Note: Operation of the amendments to 196.895 by section 5, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  196.895. (1) Except as provided in subsection (4) of this section, civil penalties under ORS 196.890 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the Director of the Department of State Lands under this section may be joined by the director with any other action taken against the same person under ORS 196.860 (1)(f).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 196.600 to 196.905, 196.990 and 541.990 and as otherwise required by law.

Â Â Â Â Â  (4) Notwithstanding any provision of ORS 183.745, any person having an interest that is adversely affected or aggrieved by an alleged violation for which civil penalties are imposed under ORS 196.890 may intervene in a contested case proceeding pertaining to the imposition of civil penalties under this section.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.900 Schedule of civil penalties; rules; factors to be considered in imposing civil penalties. (1) The Director of the Department of State Lands shall adopt by rule the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to waters of the state.

Â Â Â Â Â  (c) The impact of the violation on public interests in fishery, navigation and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 196.805.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 196.805. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [Formerly 541.685 and then 196.765]

Â Â Â Â Â  196.905 Applicability. (1) Nothing in ORS 196.600 to 196.905 applies to filling the beds of the waters of this state for the purpose of constructing, operating and maintaining dams or other diversions for which permits or certificates have been or shall be issued under ORS chapter 537 or 539 and for which preliminary permits or licenses have been or shall be issued under ORS 543.010 to 543.610.

Â Â Â Â Â  (2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

Â Â Â Â Â  (a) Such waterway or portion is situated within forestland; and

Â Â Â Â Â  (b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

Â Â Â Â Â  (3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, cultivating, conventional crop rotation, harvesting for the production of food and fiber, upland soil and water conservation practices or reestablishment of crops under federal conservation reserve program provisions.

Â Â Â Â Â  (4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the following activities on exclusive farm use zoned lands:

Â Â Â Â Â  (a) Drainage or maintenance of farm or stock ponds;

Â Â Â Â Â  (b) Maintenance of farm roads in such a manner as to not significantly adversely affect wetlands;

Â Â Â Â Â  (c) Subsurface drainage, by deep ripping, tiling or moling, on converted wetlands; and

Â Â Â Â Â  (d) Any activity described as a farm use in ORS 215.203 that is conducted on prior converted cropland as described in subsection (8) of this section, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (5) The exemption in subsections (3) and (4) of this section shall not apply to any fill or removal which involves changing an area of wetlands to a nonfarm use.

Â Â Â Â Â  (6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

Â Â Â Â Â  (a) The structure was serviceable within the past five years; and

Â Â Â Â Â  (b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

Â Â Â Â Â  (7) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

Â Â Â Â Â  (8) For the purposes of this section, Âconverted wetlandÂ:

Â Â Â Â Â  (a) Means wetlands that on or before June 30, 1989, have been diked, drained, dredged, filled, leveled or otherwise manipulated to impair or reduce the flow, circulation or reach of water for the purpose of enabling production of an agricultural commodity and are managed for that purpose; and

Â Â Â Â Â  (b) Includes land that the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, certifies as prior converted cropland or farmed wetlands, so long as agricultural management of the land has not been abandoned for five or more years. [Formerly 541.695 and then 196.770; 1999 c.610 Â§1]

Â Â Â Â Â  Note: Operation of the amendments to 196.905 by section 6, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 13, chapter 253, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  196.905. (1) Notwithstanding the exemptions in subsections (3) to (8) of this section, a permit under ORS 196.600 to 196.905 is required for any fill or removal of material in or from the waters of this state when:

Â Â Â Â Â  (a) The fill or removal is a part of an activity whose purpose is to bring an area of state waters into a use to which it was not previously subject; and

Â Â Â Â Â  (b)(A) The flow or circulation of the waters of this state may be impaired; or

Â Â Â Â Â  (B) The reach of the waters may be reduced.

Â Â Â Â Â  (2) Nothing in ORS 196.600 to 196.905 applies to removal of materials from the beds or banks or filling of the waters of a nonnavigable natural waterway, or any portion thereof, in this state, if:

Â Â Â Â Â  (a) Such waterway or portion is situated within forestland; and

Â Â Â Â Â  (b) Such removal or filling is directly connected with a forest management practice conducted in accordance with ORS 527.610 to 527.770, 527.990 and 527.992.

Â Â Â Â Â  (3) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, on converted wetlands for normal farming and ranching activities such as plowing, grazing, seeding, cultivating, conventional crop rotation, harvesting for the production of food and fiber, upland soil and water conservation practices or reestablishment of crops under federal conservation reserve program provisions.

Â Â Â Â Â  (4) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the following activities on exclusive farm use zoned lands:

Â Â Â Â Â  (a) Drainage or maintenance of farm or stock ponds;

Â Â Â Â Â  (b) Subsurface drainage, by deep ripping, tiling or moling, on converted wetlands;

Â Â Â Â Â  (c) Maintenance of farm roads, provided that:

Â Â Â Â Â  (A) The farm roads are constructed and maintained in accordance with construction practices designed to minimize any adverse effects to the aquatic environment;

Â Â Â Â Â  (B) Borrow material for farm road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

Â Â Â Â Â  (C) Maintenance activities are confined to the scope of construction for the original project; and

Â Â Â Â Â  (d) Any activity described as a farm use in ORS 215.203 that is conducted on prior converted cropland as described in subsection (10)(a) of this section, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (5) The exemption in subsections (3) and (4) of this section may not apply to any fill or removal which involves changing an area of wetlands or converted wetlands to a nonfarm use.

Â Â Â Â Â  (6) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance or reconstruction of structures such as dikes, dams, levees, groins, riprap, tidegates, drainage ditches, irrigation ditches and tile drain systems, provided that:

Â Â Â Â Â  (a) The structure was serviceable within the past five years; and

Â Â Â Â Â  (b) Such maintenance or reconstruction would not significantly adversely affect wetlands or other waters of this state to a greater extent than the wetlands or waters of this state were affected as a result of the original construction of those structures.

Â Â Â Â Â  (7) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for temporary dams constructed for crop or pasture irrigation purposes that are less than 50 cubic yards, provided the following conditions are satisfied:

Â Â Â Â Â  (a) The removal or filling is conducted during periods that minimize adverse effects to fish and wildlife in accordance with guidance provided by the State Department of Fish and Wildlife;

Â Â Â Â Â  (b) The removal or filling does not jeopardize a threatened or endangered species or adversely modify or destroy the habitat of a threatened or endangered species listed under federal or state law; and

Â Â Â Â Â  (c) Temporary fills are removed in their entirety and the area is restored to its approximate original elevation.

Â Â Â Â Â  (8) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable roads or transportation structures such as groins and riprap protecting roads, causeways and bridge abutments or approaches.

Â Â Â Â Â  (9) Nothing in ORS 196.800 to 196.900 applies to removal or filling, or both, for the maintenance of access roads constructed to move mining equipment, subject to the following conditions:

Â Â Â Â Â  (a) The access roads are constructed and maintained in accordance with construction practices that minimize adverse effects to the aquatic environment;

Â Â Â Â Â  (b) Borrow material for access road maintenance does not come from waters of this state unless authorized by the Department of State Lands; and

Â Â Â Â Â  (c) Maintenance activities are confined to the scope of construction for the original project.

Â Â Â Â Â  (10) For the purposes of this section:

Â Â Â Â Â  (a) ÂConverted wetlandÂ means:

Â Â Â Â Â  (A) Wetlands that on or before June 30, 1989, have been diked, drained, dredged, filled, leveled or otherwise manipulated to impair or reduce the flow, circulation or reach of water for the purpose of producing an agricultural product and are managed for that purpose; or

Â Â Â Â Â  (B) Those areas that the Natural Resources Conservation Service of the United States Department of Agriculture, or its successor agency, certifies as prior converted cropland or farmed wetlands, so long as agricultural management of the land has not been abandoned for five or more years.

Â Â Â Â Â  (b) ÂHarvestingÂ means physically removing crops or other agricultural products.

Â Â Â Â Â  (c) ÂPlowingÂ includes all forms of primary tillage, including moldboard, chisel or wide-blade plowing, discing, harrowing or similar means of breaking up, cutting, turning over or stirring soil to prepare it for planting crops or other agricultural products. ÂPlowingÂ does not include:

Â Â Â Â Â  (A) The redistribution of soil, rock, sand or other surface materials in a manner that changes areas of waters of this state into dry land; or

Â Â Â Â Â  (B) Rock crushing activities that result in the loss of natural drainage characteristics, the reduction of water storage and recharge capability, or the overburdening of natural water filtration capacity.

Â Â Â Â Â  (d) ÂSeedingÂ means the sowing of seed or placement of seedlings to produce crops or other agricultural products.

Â Â Â Â Â  Note: See second note under 196.800.

Â Â Â Â Â  196.910 Monitoring fill and removal activities; public education and information materials; periodic reports to legislative committee. The Department of State Lands shall:

Â Â Â Â Â  (1) Monitor removal and fill activities, including but not limited to prospecting and placer mining, within designated essential indigenous anadromous salmonid habitat areas to determine the effects of such activities on salmonid spawning and rearing habitat and compile the results in an annual report.

Â Â Â Â Â  (2) Cooperate with the State Department of Fish and Wildlife and other interested parties to develop and distribute public education and information materials designed to increase understanding and awareness of permit requirements and acceptable removal and fill practices related to prospecting and placer mining.

Â Â Â Â Â  (3) Report periodically to the appropriate legislative committee on the progress of the Department of State Lands in implementing ORS 196.810. [1997 c.508 Â§2; 1999 c.59 Â§54; 2003 c.253 Â§14; 2007 c.354 Â§3]

Â Â Â Â Â  Note: 196.910 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 196 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  196.990 Penalties. Violation of ORS 196.810 is a misdemeanor. [Formerly subsection (4) of 541.990]

Â Â Â Â Â  Note: Operation of the amendments to 196.990 by section 7, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  196.990. (1) A person commits the offense of unlawful removal from or filling of waters of this state if the person knowingly violates ORS 196.810 or an order issued thereunder, or any rule or condition of a permit issued under ORS 196.600 to 196.905.

Â Â Â Â Â  (2) Notwithstanding ORS 161.515, unlawful removal from or filling of waters of this state is an offense punishable by a fine of up to $10,000 per day of violation.

Â Â Â Â Â  Note: See second note under 196.800.

_______________



Chapter 197

Chapter 197 Â
Comprehensive
Land
Use Planning Coordination

2007 EDITION

COMPREHENSIVE
LAND
USE PLANNING COORDINATION

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

(Temporary provisions relating to Oregon Task Force on Land Use Planning are compiled as notes preceding ORS 197.005)

197.005Â Â Â Â  Legislative findings

197.010Â Â Â Â  Policy

197.013Â Â Â Â  Implementation and enforcement are of statewide concern

197.015Â Â Â Â  Definitions for ORS chapters 195, 196 and 197

197.020Â Â Â Â  Land use decision considerations

197.022Â Â Â Â  Policy regarding ORS 215.433 and 227.184

LAND CONSERVATION AND DEVELOPMENT COMMISSION

197.030Â Â Â Â  Land Conservation and Development Commission; members; appointment; confirmation; term; vacancies

197.035Â Â Â Â  Officers; quorum; compensation and expenses

197.040Â Â Â Â  Duties of commission; rules

197.045Â Â Â Â  Powers of commission

197.047Â Â Â Â  Notice to local governments and property owners of changes to commission rules or certain statutes; form; distribution of notice; costs

197.050Â Â Â Â  Interstate agreements and compacts; commission powers

197.060Â Â Â Â  Biennial report; draft submission to legislative committee; contents

197.065Â Â Â Â  Biennial report analyzing uses of certain land; annual local government reports

197.070Â Â Â Â  Public inspection of assessments prepared by commission

DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT

197.075Â Â Â Â  Department of Land Conservation and Development

197.085Â Â Â Â  Director; appointment; compensation and expenses

197.090Â Â Â Â  Duties and authority of director; appealing local land use decision; rules

197.095Â Â Â Â  Land Conservation and Development Account

ADVISORY COMMITTEES

197.160Â Â Â Â  State Citizen Involvement Advisory Committee; city and county citizen advisory committees

197.165Â Â Â Â  Local Officials Advisory Committee

COMPREHENSIVE PLANNING RESPONSIBILITIES

197.175Â Â Â Â  CitiesÂ and countiesÂ planning responsibilities; rules on incorporations; compliance with goals

197.178Â Â Â Â  Development applications; urban residential density; reporting to Department of Land Conservation and Development

197.180Â Â Â Â  State agency planning responsibilities; certain information to be submitted to department; determination of compliance with goals and plans; rules; exceptions

197.183Â Â Â Â  Local government to notify Department of Aviation of applications received for certain water impoundments

197.186Â Â Â Â  Removal from buildable lands inventory of land subject to open space tax assessment; reapplication for assessment

197.195Â Â Â Â  Limited land use decision; procedures

197.200Â Â Â Â  Refinement plan; procedures for land division, site or design review within area subject to plan

GOALS COMPLIANCE

197.225Â Â Â Â  Preparation; adoption

197.230Â Â Â Â  Considerations; finding of need required for adoption or amendment of goal

197.235Â Â Â Â  Public hearings; notice; citizen involvement implementation; submission of proposals

197.240Â Â Â Â  Commission action; public hearing; notice; amendment; adoption

197.245Â Â Â Â  Commission amendment of initial goals; adoption of new goals

197.250Â Â Â Â  Compliance with goals required

197.251Â Â Â Â  Compliance acknowledgment; commission review; rules; limited acknowledgment; compliance schedule

197.253Â Â Â Â  Participation in local proceedings required for submitting comments and objections

197.254Â Â Â Â  Bar to contesting acknowledgment, appealing or seeking amendment

197.265Â Â Â Â  State compensation for costs of defending compliance actions

197.270Â Â Â Â  Copies of comprehensive plan and land use regulations; post review

197.274Â Â Â Â  Review of Metro regional framework plan

197.277Â Â Â Â  Oregon Forest Practices Act; exclusion

197.279Â Â Â Â  Approved wetland conservation plans comply with goals; exception; rules

197.283Â Â Â Â  Commission to assure protection of ground water resources

NEEDED HOUSING IN URBAN GROWTH AREAS

197.295Â Â Â Â  Definitions for ORS 197.295 to 197.314 and 197.475 to 197.490

197.296Â Â Â Â  Factors to establish sufficiency of buildable lands within urban growth boundary; analysis and determination of residential housing patterns

197.298Â Â Â Â  Priority of land to be included within urban growth boundary

197.299Â Â Â Â  Metropolitan service district analysis of buildable land supply; schedule for accommodating needed housing; need for land for school; extension of schedule

197.301Â Â Â Â  Metropolitan service district report of performance measures

197.302Â Â Â Â  Metropolitan service district determination of buildable land supply; corrective action; enforcement

197.303Â Â Â Â  ÂNeeded housingÂ defined

197.304Â Â Â Â
Lane
County
accommodation of needed housing

197.307Â Â Â Â  Effect of need for certain housing in urban growth areas; approval standards for certain residential development; placement standards for approval of manufactured dwellings

197.309Â Â Â Â  Local ordinances or approval conditions may not effectively establish housing sale price or designate class of purchasers; exception

197.312Â Â Â Â  Limitation on city and county authority to prohibit certain kinds of housing, including farmworker housing; real estate sales office

197.313Â Â Â Â  Interpretation of ORS 197.312

197.314Â Â Â Â  Required siting of manufactured homes; minimum lot size; approval standards

ENFORCEMENT OF PLANNING REQUIREMENTS

197.319Â Â Â Â  Procedures prior to request of an enforcement order

197.320Â Â Â Â  Power of commission to order compliance with goals and plans

197.324Â Â Â Â  Proceedings prior to order of compliance with goals; disclosure notice

197.328Â Â Â Â  Procedures to consider order to comply with goals

197.335Â Â Â Â  Order for compliance with goals; review of order; withholding grant funds; injunctions

197.340Â Â Â Â  Weight given to goals in planning practice; regional diversity and needs

197.350Â Â Â Â  Burden of persuasion or proof in appeal to board or commission

197.353Â Â Â Â  Measure 37 timelines; death of claimant

EXPEDITED LAND DIVISIONS

197.360Â Â Â Â  ÂExpedited land divisionÂ defined; applicability

197.365Â Â Â Â  Application for expedited land division; notice requirements; procedure

197.370Â Â Â Â  Failure of local government to approve or deny application within specified time

197.375Â Â Â Â  Appeal of decision on application for expedited land division; notice requirements; standards for review; procedure; costs

197.380Â Â Â Â  Application fees for expedited land division

ACTIVITIES ON
FEDERAL
LAND

197.390Â Â Â Â  Activities on federal land; list; permit required; enjoining violations

197.395Â Â Â Â  Application for permit; review and issuance; conditions; restrictions; review

AREAS OF CRITICAL CONCERN

197.405Â Â Â Â  Designation of areas of critical state concern; commission recommendation; committee review; approval by Legislative Assembly

197.410Â Â Â Â  Use and activities regulated; enjoining violations

197.430Â Â Â Â  Enforcement powers

SITING
SPEEDWAY
DESTINATION

197.431Â Â Â Â  Expansion of speedway destination site

197.432Â Â Â Â  Definitions for ORS 197.431 to 197.434

197.433Â Â Â Â  Development of major motor speedway

197.434Â Â Â Â  Traffic impacts of speedway destination

SITING OF DESTINATION RESORTS

197.435Â Â Â Â  Definitions for ORS 197.435 to 197.467

197.440Â Â Â Â  Legislative findings

197.445Â Â Â Â  Destination resort criteria; phase-in requirements; annual accounting

197.450Â Â Â Â  Siting without taking goal exception

197.455Â Â Â Â  Siting of destination resorts; sites from which destination resort excluded

197.460Â Â Â Â  Compatibility with adjacent land uses; county measures

197.462Â Â Â Â  Use of land excluded from destination resort

197.465Â Â Â Â  Comprehensive plan implementing measures

197.467Â Â Â Â  Conservation easement to protect resource site

MOBILE HOME, MANUFACTURED DWELLING AND RECREATIONAL VEHICLE PARKS

197.475Â Â Â Â  Policy

197.480Â Â Â Â  Planning for parks; procedures; inventory

197.485Â Â Â Â  Prohibition on restrictions of manufactured dwelling

197.490Â Â Â Â  Restriction on establishment of park

197.492Â Â Â Â  Definitions for ORS 197.492 and 197.493

197.493Â Â Â Â  Placement and occupancy of recreational vehicle

MORATORIUM ON CONSTRUCTION OR LAND DEVELOPMENT

197.505Â Â Â Â  Definitions for ORS 197.505 to 197.540

197.510Â Â Â Â  Legislative findings

197.520Â Â Â Â  Manner of declaring moratorium

197.522Â Â Â Â  Local government to approve subdivision, partition or construction; conditions

197.524Â Â Â Â  Local government to adopt moratorium or public facilities strategy following pattern or practice of delaying or stopping issuance of permits

197.530Â Â Â Â  Correction program; procedures

197.540Â Â Â Â  Review by Land Use Board of Appeals

POST-ACKNOWLEDGMENT PROCEDURES

197.610Â Â Â Â  Local government notice of proposed amendment or new regulation; exceptions; report to commission

197.615Â Â Â Â  Local government notice of adopted amendment or new regulation; content; notice by director

197.620Â Â Â Â  Who may appeal

197.625Â Â Â Â  When amendment or new regulation considered acknowledged; application prior to acknowledgment

197.626Â Â Â Â  Expanding urban growth boundary or designating urban or rural reserves subject to periodic review

197.628Â Â Â Â  Periodic review; policy; conditions that indicate need for periodic review

197.629Â Â Â Â  Schedule for periodic review; coordination

197.631Â Â Â Â  Commission to amend regulations to facilitate periodic review

197.633Â Â Â Â  Two phases of periodic review; rules; appeal of decision on work program; schedule for completion; extension of time on appeal

197.636Â Â Â Â  Procedures and actions for failure to meet periodic review deadlines

197.637Â Â Â Â  Department of Land Conservation and Development may request review by Housing and Community Services Department of certain local housing measures

197.638Â Â Â Â  Department of Land Conservation and Development may request review by Economic and Community Development Department of local inventory and analysis of industrial and commercial land

197.639Â Â Â Â  State assistance teams; alternative coordination process; grant and technical assistance funding; advisory committee

197.644Â Â Â Â  Modification of work program; commission jurisdiction and rules

197.646Â Â Â Â  Implementation of new or amended goals, rules or statutes; rules

197.649Â Â Â Â  Fees for notice; establishment by rules

197.650Â Â Â Â  Appeal to Court of Appeals; standing; petition content and service

197.651Â Â Â Â  Appeal to Court of Appeals for coordinated designation of urban and rural reserves

COLLABORATIVE REGIONAL PROBLEM SOLVING

197.652Â Â Â Â  Establishing regional problem-solving programs

197.654Â Â Â Â  Regional problem solving; coordination

197.656Â Â Â Â  Commission acknowledgment of comprehensive plans not in compliance with goals; participation by state agencies; commission review of implementing regulations and plan amendments; use of resource lands

197.658Â Â Â Â  Modifying local work plan

SPECIAL RESIDENCES

197.660Â Â Â Â  Definitions

197.663Â Â Â Â  Legislative findings

197.665Â Â Â Â  Locations of residential homes

197.667Â Â Â Â  Location of residential facility; application and supporting documentation

197.670Â Â Â Â  Zoning requirements and prohibitions for residential homes and residential facilities

FARMWORKER HOUSING

197.677Â Â Â Â  Policy

197.680Â Â Â Â  Legislative findings

197.685Â Â Â Â  Location of farmworker housing; approval standards

ECONOMIC DEVELOPMENT

197.707Â Â Â Â  Legislative intent

197.712Â Â Â Â  Commission duties; comprehensive plan provisions; public facility plans; state agency coordination plans; compliance deadline; rules

197.713Â Â Â Â  Industrial development on industrial lands outside urban growth boundaries; exceptions

197.714Â Â Â Â  Cooperation of county and city concerning industrial development

197.717Â Â Â Â  Technical assistance by state agencies; information from Economic and Community Development Department; model ordinances; rural economic development

197.719Â Â Â Â  Industrial use of abandoned or diminished mill sites; amendment of comprehensive plans and land use regulations; sewer facilities

GOAL EXCEPTIONS

197.732Â Â Â Â  Goal exceptions; criteria; rules; review

197.736Â Â Â Â  Commission implementation of ORS 197.340 and 197.732; rules

MISCELLANEOUS

197.747Â Â Â Â  Meaning of Âcompliance with the goalsÂ for certain purposes

197.752Â Â Â Â  Lands available for urban development

197.754Â Â Â Â  Land identified for urban services; capital improvement plan; tax assessment

197.756Â Â Â Â  Farm use assessment in area identified for urban services

197.757Â Â Â Â  Acknowledgment deadline for newly incorporated cities

197.763Â Â Â Â  Conduct of local quasi-judicial land use hearings; notice requirements; hearing procedures

197.764Â Â Â Â  Application to remove property from within urban growth boundary; conditions

197.766Â Â Â Â  Laws applicable to certain local decisions regarding urban growth boundary

197.768Â Â Â Â  Local government or special district adoption of public facilities strategy; public hearing; written findings

197.770Â Â Â Â  Firearms training facilities

197.772Â Â Â Â  Consent for designation as historic property

197.794Â Â Â Â  Notice to railroad company upon certain applications for land use decision, limited land use decision or expedited land use decision

197.796Â Â Â Â  Applicant for certain land use decisions may accept and appeal condition imposed on application; procedure; attorney fees

LAND USE BOARD OF APPEALS

197.805Â Â Â Â  Policy on review of land use decisions

197.810Â Â Â Â  Land Use Board of Appeals; appointment and removal of members; qualifications

197.815Â Â Â Â  Office location; proceedings may be conducted by telephone

197.820Â Â Â Â  Duty to conduct review proceedings; authority to issue orders; rules

197.825Â Â Â Â  Jurisdiction of board; limitations; effect on circuit court jurisdiction

197.828Â Â Â Â  Board review of limited land use decision

197.829Â Â Â Â  Board to affirm certain local government interpretations

197.830Â Â Â Â  Review procedures; standing; fees; deadlines; rules; issues subject to review; attorney fees and costs; publication of orders; mediation

197.831Â Â Â Â  Clear and objective approval standards; burden of proof

197.832Â Â Â Â  Board Publications Account

197.835Â Â Â Â  Scope of review; rules

197.840Â Â Â Â  Exceptions to deadline for final decision

197.845Â Â Â Â  Stay of decision being reviewed; criteria; undertaking; conditions; limitations

197.850Â Â Â Â  Judicial review of board order; procedures; scope of review; attorney fees; undertaking

197.855Â Â Â Â  Deadline for final court order; exceptions

197.860Â Â Â Â  Stay of proceedings to allow mediation

GENERAL PROVISIONS

Â Â Â Â Â  Note: Sections 1, 2 and 3, chapter 703, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) There is created the Oregon Task Force on Land Use Planning consisting of 10 members who are knowledgeable about
Oregon
Âs land use system and who are familiar with
Oregon
Âs economic and employment base. The President of the Senate, the Speaker of the House of Representatives and the Governor shall unanimously appoint the members.

Â Â Â Â Â  (2) The purpose of the task force is to study and make recommendations on:

Â Â Â Â Â  (a) The effectiveness of OregonÂs land use planning program in meeting current and future needs of Oregonians in all parts of the state;

Â Â Â Â Â  (b) The respective roles and responsibilities of state and local governments in land use planning; and

Â Â Â Â Â  (c) Land use issues specific to areas inside and outside urban growth boundaries and the interface between areas inside and outside urban growth boundaries.

Â Â Â Â Â  (3) The task force shall:

Â Â Â Â Â  (a) Conduct public meetings;

Â Â Â Â Â  (b) Survey citizens;

Â Â Â Â Â  (c) Gather comprehensive information necessary for the task force to carry out its purpose under subsection (2) of this section;

Â Â Â Â Â  (d) Provide information regarding the current land use planning program as needed to inform the publicÂs discussion; and

Â Â Â Â Â  (e) Develop legislation for recommendation to the Seventy-fourth Legislative Assembly and the Seventy-fifth Legislative Assembly.

Â Â Â Â Â  (4) The task force is subject to the provisions of ORS 171.605 to 171.635 and has the authority contained in ORS 171.505 and 171.510. However, notwithstanding ORS 171.615:

Â Â Â Â Â  (a) The duration of the task force is extended through the date the final report is submitted pursuant to subsection (10) of this section or January 2, 2010, whichever is later; and

Â Â Â Â Â  (b) The term of appointment is four years.

Â Â Â Â Â  (5) The Department of Land Conservation and Development shall provide staff support to the task force and may, as necessary, hire staff or consultants to assist the task force in the performance of its duties.

Â Â Â Â Â  (6) Agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (7) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (9) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (10) The task force shall submit:

Â Â Â Â Â  (a) A preliminary report to the Governor, the President of the Senate and the Speaker of the House of Representatives within three months after the creation of the task force, informing the Governor, the President of the Senate and the Speaker of the House of Representatives of the task forceÂs work plan.

Â Â Â Â Â  (b) A progress report, including any recommendations for legislation, to the Seventy-fourth Legislative Assembly, the Governor and the Land Conservation and Development Commission, in the manner provided by ORS 192.245, no later than February 1, 2007.

Â Â Â Â Â  (c) A final report, including any recommendations for legislation, to the Seventy-fifth Legislative Assembly, the Governor and the commission, in the manner provided by ORS 192.245, no later than February 1, 2009. The final report must describe in detail the task forceÂs findings regarding the effectiveness of
Oregon
Âs land use planning program and include any recommendations for legislative, administrative or other action.

Â Â Â Â Â  (11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the department for that purpose. [2005 c.703 Â§1]

Â Â Â Â Â  Sec. 2. (1) The Department of Land Conservation and Development may accept contributions of moneys and assistance from the United States Government or its agencies or from any other source, public or private, and may agree to conditions placed on the moneys not inconsistent with the purposes of section 1 of this 2005 Act.

Â Â Â Â Â  (2) Moneys received by the department under this section must be paid into the State Treasury and deposited in the General Fund to the credit of the department. The moneys are appropriated continuously to the department for the purpose of carrying out the provisions of section 1 of this 2005 Act. [2005 c.703 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2010. [2005 c.703 Â§3]

Â Â Â Â Â  197.005 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Uncoordinated use of lands within this state threatens the orderly development, the environment of this state and the health, safety, order, convenience, prosperity and welfare of the people of this state.

Â Â Â Â Â  (2) To promote coordinated administration of land uses consistent with comprehensive plans adopted throughout the state, it is necessary to establish a process for the review of state agency, city, county and special district land conservation and development plans for compliance with goals.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, cities and counties should remain as the agencies to consider, promote and manage the local aspects of land conservation and development for the best interests of the people within their jurisdictions.

Â Â Â Â Â  (4) The promotion of coordinated statewide land conservation and development requires the creation of a statewide planning agency to prescribe planning goals and objectives to be applied by state agencies, cities, counties and special districts throughout the state.

Â Â Â Â Â  (5) City and county governments are responsible for the development of local comprehensive plans. The purpose of ORS 195.065, 195.070 and 195.075 is to enhance coordination among cities, counties and special districts to assure effectiveness and efficiency in the delivery of urban services required under those local comprehensive plans. [1973 c.80 Â§1; 1977 c.664 Â§1; 1981 c.748 Â§21; 1993 c.804 Â§2a; 1999 c.348 Â§1]

Â Â Â Â Â  197.010 Policy. The Legislative Assembly declares that:

Â Â Â Â Â  (1) In order to assure the highest possible level of livability in
Oregon
, it is necessary to provide for properly prepared and coordinated comprehensive plans for cities and counties, regional areas and the state as a whole. These comprehensive plans:

Â Â Â Â Â  (a) Must be adopted by the appropriate governing body at the local and state levels;

Â Â Â Â Â  (b) Are expressions of public policy in the form of policy statements, generalized maps and standards and guidelines;

Â Â Â Â Â  (c) Shall be the basis for more specific rules and land use regulations which implement the policies expressed through the comprehensive plans;

Â Â Â Â Â  (d) Shall be prepared to assure that all public actions are consistent and coordinated with the policies expressed through the comprehensive plans; and

Â Â Â Â Â  (e) Shall be regularly reviewed and, if necessary, amended to keep them consistent with the changing needs and desires of the public they are designed to serve.

Â Â Â Â Â  (2) The equitable balance between state and local government interests can best be achieved by resolution of conflicts using alternative dispute resolution techniques such as mediation, collaborative planning and arbitration. Such dispute resolution techniques are particularly suitable for conflicts arising over periodic review, comprehensive plan and land use regulations, amendments, enforcement issues and local interpretation of state land use policy. [1973 c.80 Â§2; 1981 c.748 Â§21a; 1993 c.792 Â§48]

Â Â Â Â Â  197.013 Implementation and enforcement are of statewide concern. Implementation and enforcement of acknowledged comprehensive plans and land use regulations are matters of statewide concern. [1981 c.884 Â§7]

Â Â Â Â Â  197.015 Definitions for ORS chapters 195, 196 and 197. As used in ORS chapters 195, 196 and 197, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcknowledgmentÂ means a commission order that certifies that a comprehensive plan and land use regulations, land use regulation or plan or regulation amendment complies with the goals or certifies that Metro land use planning goals and objectives, Metro regional framework plan, amendments to Metro planning goals and objectives or amendments to the Metro regional framework plan comply with the statewide planning goals.

Â Â Â Â Â  (2) ÂBoardÂ means the Land Use Board of Appeals.

Â Â Â Â Â  (3) ÂCarportÂ means a stationary structure consisting of a roof with its supports and not more than one wall, or storage cabinet substituting for a wall, and used for sheltering a motor vehicle.

Â Â Â Â Â  (4) ÂCommissionÂ means the Land Conservation and Development Commission.

Â Â Â Â Â  (5) ÂComprehensive planÂ means a generalized, coordinated land use map and policy statement of the governing body of a local government that interrelates all functional and natural systems and activities relating to the use of lands, including but not limited to sewer and water systems, transportation systems, educational facilities, recreational facilities, and natural resources and air and water quality management programs. ÂComprehensiveÂ means all-inclusive, both in terms of the geographic area covered and functional and natural activities and systems occurring in the area covered by the plan. ÂGeneral natureÂ means a summary of policies and proposals in broad categories and does not necessarily indicate specific locations of any area, activity or use. A plan is ÂcoordinatedÂ when the needs of all levels of governments, semipublic and private agencies and the citizens of
Oregon
have been considered and accommodated as much as possible. ÂLandÂ includes water, both surface and subsurface, and the air.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Land Conservation and Development.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Department of Land Conservation and Development.

Â Â Â Â Â  (8) ÂGoalsÂ means the mandatory statewide planning standards adopted by the commission pursuant to ORS chapters 195, 196 and 197.

Â Â Â Â Â  (9) ÂGuidelinesÂ means suggested approaches designed to aid cities and counties in preparation, adoption and implementation of comprehensive plans in compliance with goals and to aid state agencies and special districts in the preparation, adoption and implementation of plans, programs and regulations in compliance with goals. Guidelines shall be advisory and shall not limit state agencies, cities, counties and special districts to a single approach.

Â Â Â Â Â  (10) ÂLand use decisionÂ:

Â Â Â Â Â  (a) Includes:

Â Â Â Â Â  (A) A final decision or determination made by a local government or special district that concerns the adoption, amendment or application of:

Â Â Â Â Â  (i) The goals;

Â Â Â Â Â  (ii) A comprehensive plan provision;

Â Â Â Â Â  (iii) A land use regulation; or

Â Â Â Â Â  (iv) A new land use regulation;

Â Â Â Â Â  (B) A final decision or determination of a state agency other than the commission with respect to which the agency is required to apply the goals; or

Â Â Â Â Â  (C) A decision of a county planning commission made under ORS 433.763;

Â Â Â Â Â  (b) Does not include a decision of a local government:

Â Â Â Â Â  (A) That is made under land use standards that do not require interpretation or the exercise of policy or legal judgment;

Â Â Â Â Â  (B) That approves or denies a building permit issued under clear and objective land use standards;

Â Â Â Â Â  (C) That is a limited land use decision;

Â Â Â Â Â  (D) That determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility that is otherwise authorized by and consistent with the comprehensive plan and land use regulations;

Â Â Â Â Â  (E) That is an expedited land division as described in ORS 197.360;

Â Â Â Â Â  (F) That approves, pursuant to ORS 480.450 (7), the siting, installation, maintenance or removal of a liquid petroleum gas container or receptacle regulated exclusively by the State Fire Marshal under ORS 480.410 to 480.460; or

Â Â Â Â Â  (G) That approves or denies approval of a final subdivision or partition plat or that determines whether a final subdivision or partition plat substantially conforms to the tentative subdivision or partition plan;

Â Â Â Â Â  (c) Does not include a decision by a school district to close a school;

Â Â Â Â Â  (d) Does not include authorization of an outdoor mass gathering as defined in ORS 433.735, or other gathering of fewer than 3,000 persons that is not anticipated to continue for more than 120 hours in any three-month period; and

Â Â Â Â Â  (e) Does not include:

Â Â Â Â Â  (A) A writ of mandamus issued by a circuit court in accordance with ORS 215.429 or 227.179; or

Â Â Â Â Â  (B) Any local decision or action taken on an application subject to ORS 215.427 or 227.178 after a petition for a writ of mandamus has been filed under ORS 215.429 or 227.179.

Â Â Â Â Â  (11) ÂLand use regulationÂ means any local government zoning ordinance, land division ordinance adopted under ORS 92.044 or 92.046 or similar general ordinance establishing standards for implementing a comprehensive plan.

Â Â Â Â Â  (12) ÂLimited land use decisionÂ:

Â Â Â Â Â  (a) Means a final decision or determination made by a local government pertaining to a site within an urban growth boundary that concerns:

Â Â Â Â Â  (A) The approval or denial of a tentative subdivision or partition plan, as described in ORS 92.040 (1).

Â Â Â Â Â  (B) The approval or denial of an application based on discretionary standards designed to regulate the physical characteristics of a use permitted outright, including but not limited to site review and design review.

Â Â Â Â Â  (b) Does not mean a final decision made by a local government pertaining to a site within an urban growth boundary that concerns approval or denial of a final subdivision or partition plat or that determines whether a final subdivision or partition plat substantially conforms to the tentative subdivision or partition plan.

Â Â Â Â Â  (13) ÂLocal governmentÂ means any city, county or metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025.

Â Â Â Â Â  (14) ÂMetroÂ means a metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (15) ÂMetro planning goals and objectivesÂ means the land use goals and objectives that a metropolitan service district may adopt under ORS 268.380 (1)(a). The goals and objectives do not constitute a comprehensive plan.

Â Â Â Â Â  (16) ÂMetro regional framework planÂ means the regional framework plan required by the 1992 Metro Charter or its separate components. Neither the regional framework plan nor its individual components constitute a comprehensive plan.

Â Â Â Â Â  (17) ÂNew land use regulationÂ means a land use regulation other than an amendment to an acknowledged land use regulation adopted by a local government that already has a comprehensive plan and land regulations acknowledged under ORS 197.251.

Â Â Â Â Â  (18) ÂPersonÂ means any individual, partnership, corporation, association, governmental subdivision or agency or public or private organization of any kind. The Land Conservation and Development Commission or its designee is considered a person for purposes of appeal under ORS chapters 195 and 197.

Â Â Â Â Â  (19) ÂSpecial districtÂ means any unit of local government, other than a city, county, metropolitan service district formed under ORS chapter 268 or an association of local governments performing land use planning functions under ORS 195.025, authorized and regulated by statute and includes but is not limited to water control districts, domestic water associations and water cooperatives, irrigation districts, port districts, regional air quality control authorities, fire districts, school districts, hospital districts, mass transit districts and sanitary districts.

Â Â Â Â Â  (20) ÂUrban unincorporated communityÂ means an area designated in a countyÂs acknowledged comprehensive plan as an urban unincorporated community after December 5, 1994.

Â Â Â Â Â  (21) ÂVoluntary association of local governmentsÂ means a regional planning agency in this state officially designated by the Governor pursuant to the federal Office of Management and Budget Circular A-95 as a regional clearinghouse.

Â Â Â Â Â  (22) ÂWetlandsÂ means those areas that are inundated or saturated by surface or ground water at a frequency and duration that are sufficient to support, and that under normal circumstances do support, a prevalence of vegetation typically adapted for life in saturated soil conditions. [1973 c.80 Â§3; 1977 c.664 Â§2; 1979 c.772 Â§7; 1981 c.748 Â§1; 1983 c.827 Â§1; 1989 c.761 Â§1; 1989 c.837 Â§23; 1991 c.817 Â§1; 1993 c.438 Â§1; 1993 c.550 Â§4; 1995 c.595 Â§22; 1995 c.812 Â§1; 1997 c.833 Â§20; 1999 c.533 Â§11; 1999 c.866 Â§1; 2001 c.955 Â§Â§2,3; 2005 c.22 Â§137; 2005 c.88 Â§3; 2005 c.239 Â§2; 2005 c.829 Â§8; 2007 c.354 Â§Â§4,5; 2007 c.459 Â§Â§1,2]

Â Â Â Â Â  197.020 Land use decision considerations. Age, gender or physical disability shall not be an adverse consideration in making a land use decision as defined in ORS 197.015. [1987 c.555 Â§5; 2005 c.22 Â§138]

Â Â Â Â Â  197.022 Policy regarding ORS 215.433 and 227.184. The Legislative Assembly declares that it is in the interest of the citizens of this state that a process be established to allow the efficient resolution of all legal issues surrounding the permissible use of private land, including questions regarding the dismissal of appeals under the legal doctrine known as ripeness. It is in this interest that the Legislative Assembly enacts ORS 215.433 and 227.184. [1999 c.648 Â§5]

Â Â Â Â Â  Note: 197.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LAND CONSERVATION AND DEVELOPMENT COMMISSION

Â Â Â Â Â  197.030 Land Conservation and Development Commission; members; appointment; confirmation; term; vacancies. (1) There is established a Land Conservation and Development Commission consisting of seven members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution.

Â Â Â Â Â  (2) The Governor shall appoint to the commission:

Â Â Â Â Â  (a) One member representing Clatsop, Columbia, Coos, Curry, Lincoln and Tillamook Counties and those portions of Douglas and Lane Counties lying west of the summit of the Coast Range;

Â Â Â Â Â  (b) Two members representing Clackamas, Multnomah and
Washington
Counties
;

Â Â Â Â Â  (c) One member representing Benton, Linn, Marion, Polk and Yamhill Counties and that portion of Lane County lying east of the summit of the Coast Range;

Â Â Â Â Â  (d) One member representing
Jackson
and
Josephine
Counties
and that portion of
Douglas
County
lying east of the summit of the
Coast
Range
;

Â Â Â Â Â  (e) One member representing Baker, Crook, Deschutes, Gilliam, Grant, Harney, Hood River, Jefferson, Klamath, Lake, Malheur, Morrow, Sherman, Umatilla, Union, Wallowa, Wasco and Wheeler Counties; and

Â Â Â Â Â  (f) One member representing Benton, Clackamas, Linn, Marion, Multnomah,
Polk
,
Washington
and
Yamhill
Counties
and that portion of
Lane
County
lying east of the summit of the
Coast
Range
.

Â Â Â Â Â  (3) At least one member shall be or have been an elected city official in
Oregon
and at least one member shall be an elected county official at the time of appointment.

Â Â Â Â Â  (4) The term of office of each member of the commission is four years, but a member may be removed by the Governor for cause. Before the expiration of the term of a member, the Governor shall appoint a successor. No person shall serve more than two full terms as a member of the commission.

Â Â Â Â Â  (5) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [1973 c.80 Â§5; 1977 c.664 Â§3; 1981 c.545 Â§4; 1993 c.792 Â§49; 1999 c.833 Â§1]

Â Â Â Â Â  197.035 Officers; quorum; compensation and expenses. (1) The Land Conservation and Development Commission shall select one of its members as chairperson and another member as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines. The vice chairperson of the commission shall act as the chairperson of the commission in the absence of the chairperson.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) Members of the commission are entitled to compensation and expenses as provided in ORS 292.495. [1973 c.80 Â§Â§7,8]

Â Â Â Â Â  197.040 Duties of commission; rules. (1) The Land Conservation and Development Commission shall:

Â Â Â Â Â  (a) Direct the performance by the Director of the Department of Land Conservation and Development and the directorÂs staff of their functions under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (b) In accordance with the provisions of ORS chapter 183, adopt rules that it considers necessary to carry out ORS chapters 195, 196 and 197. Except as provided in subsection (3) of this section, in designing its administrative requirements, the commission shall:

Â Â Â Â Â  (A) Allow for the diverse administrative and planning capabilities of local governments;

Â Â Â Â Â  (B) Assess what economic and property interests will be, or are likely to be, affected by the proposed rule;

Â Â Â Â Â  (C) Assess the likely degree of economic impact on identified property and economic interests; and

Â Â Â Â Â  (D) Assess whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

Â Â Â Â Â  (c)(A) Adopt by rule in accordance with ORS chapter 183 or by goal under ORS chapters 195, 196 and 197 any statewide land use policies that it considers necessary to carry out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (B) Adopt by rule in accordance with ORS chapter 183 any procedures necessary to carry out ORS 215.402 (4)(b) and 227.160 (2)(b).

Â Â Â Â Â  (C) Review decisions of the Land Use Board of Appeals and land use decisions of the Court of Appeals and the Supreme Court within 120 days of the date the decisions are issued to determine if goal or rule amendments are necessary.

Â Â Â Â Â  (d) Cooperate with the appropriate agencies of the
United States
, this state and its political subdivisions, any other state, any interstate agency, any person or groups of persons with respect to land conservation and development.

Â Â Â Â Â  (e) Appoint advisory committees to aid it in carrying out ORS chapters 195, 196 and 197 and provide technical and other assistance, as it considers necessary, to each such committee.

Â Â Â Â Â  (2) Pursuant to ORS chapters 195, 196 and 197, the commission shall:

Â Â Â Â Â  (a) Adopt, amend and revise goals consistent with regional, county and city concerns;

Â Â Â Â Â  (b) Prepare, collect, provide or cause to be prepared, collected or provided land use inventories;

Â Â Â Â Â  (c) Prepare statewide planning guidelines;

Â Â Â Â Â  (d) Review comprehensive plans for compliance with goals;

Â Â Â Â Â  (e) Coordinate planning efforts of state agencies to assure compliance with goals and compatibility with city and county comprehensive plans;

Â Â Â Â Â  (f) Insure widespread citizen involvement and input in all phases of the process;

Â Â Â Â Â  (g) Review and recommend to the Legislative Assembly the designation of areas of critical state concern;

Â Â Â Â Â  (h) Report periodically to the Legislative Assembly and to the committee; and

Â Â Â Â Â  (i) Perform other duties required by law.

Â Â Â Â Â  (3) The requirements of subsection (1)(b) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule. [1973 c.80 Â§Â§9,11; 1977 c.664 Â§5; 1981 c.748 Â§22; 1991 c.817 Â§19; 1993 c.792 Â§51; 1995 c.299 Â§1]

Â Â Â Â Â  197.045 Powers of commission. The Land Conservation and Development Commission may:

Â Â Â Â Â  (1) Apply for and receive moneys from the federal government and from this state or any of its agencies or departments.

Â Â Â Â Â  (2) Contract with any public agency for the performance of services or the exchange of employees or services by one to the other necessary in carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (3) Contract for the services of and consultation with professional persons or organizations, not otherwise available through federal, state and local governmental agencies, in carrying out its duties under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) Perform other functions required to carry out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (5) Assist in development and preparation of model land use regulations to guide state agencies, cities, counties and special districts in implementing goals.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, review comprehensive plan and land use regulations related to the identification and designation of high-value farmland pursuant to chapter 792, Oregon Laws 1993, under procedures set forth in ORS 197.251. [1973 c.80 Â§10; 1977 c.664 Â§6; 1981 c.748 Â§22a; 1993 c.792 Â§11]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 792, Oregon Laws 1993,Â for the words Âthis 1993 ActÂ in section 11, chapter 792, Oregon Laws 1993, which amended 197.045. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  197.047 Notice to local governments and property owners of changes to commission rules or certain statutes; form; distribution of notice; costs. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) At least 90 days prior to the final public hearing on a proposed new or amended administrative rule of the Land Conservation and Development Commission described in subsection (10) of this section, the Department of Land Conservation and Development shall cause the notice set forth in subsection (3) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175.

Â Â Â Â Â  (3) The notice required in subsection (2) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (4) A local government that receives notice under subsection (2) of this section shall cause the notice set forth in subsection (5) of this section to be mailed to every owner of real property that will be rezoned as a result of the proposed rule. Notice to an owner under this subsection must be mailed at least 45 days prior to the final public hearing on the proposed rule.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the Land Conservation and Development Commission has proposed a new or amended administrative rule that, if adopted, may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the Land Conservation and Development Commission will hold a public hearing regarding adoption of proposed (new or amended) rule (number). Adoption of the rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the proposed rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (6) At least 90 days prior to the effective date of a new or amended statute or administrative rule described in subsection (10) of this section, the department shall cause the notice set forth in subsection (7) of this section to be mailed to every affected local government that exercises land use planning authority under ORS 197.175 unless the statute or rule is effective within 90 days of enactment or adoption, in which case the department shall cause the notice to be mailed not later than 30 days after the statute or rule is effective.

Â Â Â Â Â  (7) The notice required in subsection (6) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of properties in your jurisdiction; or

Â Â Â Â Â  _____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of properties in your jurisdiction.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The commission has determined that this rule may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number); or

Â Â Â Â Â  _____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may change the zoning classification of properties in your jurisdiction or may limit or prohibit land uses previously allowed on properties in your jurisdiction.

Â Â Â Â Â  A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (8) A local government that receives notice under subsection (6) of this section shall cause a copy of the notice set forth in subsection (9) of this section to be mailed to every owner of real property that will be rezoned as a result of adoption of the rule or enactment of the statute, unless notification was provided pursuant to subsection (4) of this section. The local government shall mail the notice to an owner under this subsection at least 45 days prior to the effective date of the rule or statute unless the statute or rule is effective within 90 days of enactment or adoption, in which case the local government shall mail the notice to an owner under this subsection not later than 30 days after the local government receives notice under subsection (6) of this section.

Â Â Â Â Â  (9) The notice required in subsection (8) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____This is to notify you that the Land Conservation and Development Commission has adopted an administrative rule that may affect the permissible uses of your property and other properties; or

Â Â Â Â Â  _____This is to notify you that the Legislative Assembly has enacted a land use planning statute that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  (Check on the appropriate line:)

Â Â Â Â Â  _____On (date of rule adoption), the Land Conservation and Development Commission adopted administrative rule (number). The rule may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Rule (number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of the rule (number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number); or

Â Â Â Â Â  _____On (date of enactment) the Legislative Assembly enacted (House/Senate bill number). The Department of Land Conservation and Development has determined that enactment of (House/Senate bill number) may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  A copy of (House/Senate bill number) is available for inspection at the Department of Land Conservation and Development located at (address). A copy of (House/Senate bill number) also is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the Department of Land Conservation and Development at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (10) The provisions of this section apply to all statutes and administrative rules of the Land Conservation and Development Commission that limit or prohibit otherwise permissible land uses or cause a local government to rezone property. For purposes of this section, property is rezoned when the statute or administrative rule causes a local government to:

Â Â Â Â Â  (a) Change the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopt or amend an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (11) The Department of Land Conservation and Development shall reimburse the local government for:

Â Â Â Â Â  (a) The actual costs incurred responding to questions from the public related to a proposed new or amended administrative rule of the Land Conservation and Development Commission and to notice of the proposed rule; and

Â Â Â Â Â  (b) All usual and reasonable costs of providing the notices required under subsection (4) or (8) of this section. [1999 c.1 Â§5; 2003 c.668 Â§1]

Â Â Â Â Â  197.050 Interstate agreements and compacts; commission powers. Except as provided in ORS 196.150 and 196.155, if an interstate land conservation and development planning agency is created by an interstate agreement or compact entered into by this state, the Land Conservation and Development Commission shall perform the functions of this state with respect to the agreement or compact. If the functions of the interstate planning agency duplicate any of the functions of the commission under ORS 195.020 to 195.040, ORS chapter 197 and ORS 469.350, the commission may:

Â Â Â Â Â  (1) Negotiate with the interstate agency in defining the areas of responsibility of the commission and the interstate planning agency; and

Â Â Â Â Â  (2) Cooperate with the interstate planning agency in the performance of its functions. [1973 c.80 Â§12; 1977 c.664 Â§8; 1987 c.14 Â§6; 2001 c.672 Â§5]

Â Â Â Â Â  197.055 [1973 c.80 Â§16; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.060 Biennial report; draft submission to legislative committee; contents. (1) Prior to the end of each even-numbered year, the Department of Land Conservation and Development shall prepare a written report for submission to the Legislative Assembly of the State of Oregon describing activities and accomplishments of the department, Land Conservation and Development Commission, state agencies, local governments and special districts in carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) A draft of the report required by subsection (1) of this section shall be submitted to the appropriate legislative committee at least 60 days prior to submission of the report to the Legislative Assembly. Comments of the committee shall be incorporated into the final report.

Â Â Â Â Â  (3) Goals and guidelines adopted by the commission shall be included in the report to the Legislative Assembly submitted under subsection (1) of this section.

Â Â Â Â Â  (4) The department shall include in its biennial report:

Â Â Â Â Â  (a) A description of its activities implementing ORS 197.631; and

Â Â Â Â Â  (b) An accounting of new statutory, land use planning goal and rule requirements and local government compliance with the new requirements pursuant to ORS 197.646. [1973 c.80 Â§56; 1977 c.664 Â§9; 1981 c.748 Â§21b; 2005 c.829 Â§9; 2007 c.354 Â§6]

Â Â Â Â Â  197.065 Biennial report analyzing uses of certain land; annual local government reports. (1) Prior to each legislative session, the Land Conservation and Development Commission shall submit to the appropriate legislative committee a written report analyzing applications approved and denied for:

Â Â Â Â Â  (a) New and replacement dwellings under:

Â Â Â Â Â  (A) ORS 215.213 (1)(e) and (g), (2)(a) and (b), (3) and (4), 215.283 (1)(e) and (f), 215.284 and 215.705; and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland;

Â Â Â Â Â  (b) Divisions of land under:

Â Â Â Â Â  (A) ORS 215.263 (2), (4) and (5); and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland;

Â Â Â Â Â  (c) Dwellings and land divisions approved for marginal lands under:

Â Â Â Â Â  (A) ORS 215.317 or 215.327; and

Â Â Â Â Â  (B) Any land zoned for forest use under any statewide planning goal that relates to forestland; and

Â Â Â Â Â  (d) Such other matters pertaining to protection of agricultural or forest land as the commission deems appropriate.

Â Â Â Â Â  (2) The governing body of each county shall provide the Department of Land Conservation and Development with a report of its actions involving those dwellings, land divisions and land designations upon which the commission must report to the appropriate legislative committee under subsection (1) of this section. The department shall establish, after consultation with county governing bodies, an annual reporting period and may establish a schedule for receiving county reports at intervals within the reporting period. The report shall be on a standard form with a standardized explanation adopted by the commission and shall be eligible for grants by the commission. The report shall include the findings for each action except actions involving:

Â Â Â Â Â  (a) Dwellings authorized by ORS 215.213 (1)(e) or 215.283 (1)(e); or

Â Â Â Â Â  (b) Land divisions authorized by ORS 215.263 (2) creating parcels as large as or larger than a minimum size established by the commission under ORS 215.780.

Â Â Â Â Â  (3) The governing body of each county shall, upon request by the department, provide the department with other information necessary to carry out subsection (1) of this section. [1983 c.826 Â§13; 1985 c.811 Â§9; 1987 c.555 Â§4; 1989 c.107 Â§1; 1993 c.792 Â§9; 2001 c.704 Â§9; 2007 c.354 Â§7]

Â Â Â Â Â  197.070 Public inspection of assessments prepared by commission. The Land Conservation and Development Commission shall keep on file and available for public inspection the assessments prepared pursuant to ORS 197.040 and 197.230. [1995 c.299 Â§3]

DEPARTMENT OF LAND CONSERVATION AND DEVELOPMENT

Â Â Â Â Â  197.075 Department of Land Conservation and Development. The Department of Land Conservation and Development is established. The department shall consist of the Land Conservation and Development Commission, the Director of the Department of Land Conservation and Development and their subordinate officers and employees. [1973 c.80 Â§4]

Â Â Â Â Â  197.080 [1973 c.80 Â§55; 1977 c.664 Â§10; 1981 c.748 Â§21c; repealed by 2007 c.354 Â§1]

Â Â Â Â Â  197.085 Director; appointment; compensation and expenses. (1) The Land Conservation and Development Commission shall appoint a person to serve as the Director of the Department of Land Conservation and Development. The director shall hold the office of the director at the pleasure of the commission and the salary of the director shall be fixed by the commission unless otherwise provided by law.

Â Â Â Â Â  (2) In addition to salary, the director shall be reimbursed, subject to any applicable law regulating travel and other expenses of state officers and employees, for actual and necessary expenses incurred by the director in the performance of official duties. [1973 c.80 Â§13]

Â Â Â Â Â  197.090 Duties and authority of director; appealing local land use decision; rules. (1) Subject to policies adopted by the Land Conservation and Development Commission, the Director of the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Be the administrative head of the Department of Land Conservation and Development.

Â Â Â Â Â  (b) Coordinate the activities of the department in its land conservation and development functions with such functions of federal agencies, other state agencies, local governments and special districts.

Â Â Â Â Â  (c) Appoint, reappoint, assign and reassign all subordinate officers and employees of the department, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law.

Â Â Â Â Â  (d) Represent this state before any agency of this state, any other state or the
United States
with respect to land conservation and development within this state.

Â Â Â Â Â  (e) Provide clerical and other necessary support services for the board.

Â Â Â Â Â  (2)(a) Subject to local government requirements and the provisions of ORS 197.830 to 197.845, the director may participate in and seek review of a land use decision, expedited land division or limited land use decision involving the goals, acknowledged comprehensive plan or land use regulation or other matter within the statutory authority of the department or commission under ORS chapters 195, 196 and 197. The director shall report to the commission on each case in which the department participates and on the positions taken by the director in each case.

Â Â Â Â Â  (b) If a meeting of the commission is scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, the director shall obtain formal approval from the commission prior to seeking review of the decision. However, if the land use decision, expedited land division or limited land use decision becomes final less than 15 days before a meeting of the commission, the director shall proceed as provided in paragraph (c) of this subsection. If the director requests approval from the commission, the applicant and the affected local government shall be notified in writing that the director is seeking commission approval. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to seek review. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission.

Â Â Â Â Â  (c) If a meeting of the commission is not scheduled prior to the close of the period for seeking review of a land use decision, expedited land division or limited land use decision, at the next commission meeting the director shall report to the commission on each case for which the department has sought review. The director shall request formal approval to proceed with each appeal. The applicant and the affected local government shall be notified of the commission meeting in writing by the director. The director, the applicant and the affected local government shall be given reasonable time to address the commission regarding the directorÂs request for approval to proceed with the appeal. The parties shall limit their testimony to the factors established under subsection (3) of this section. No other testimony shall be taken by the commission. If the commission does not formally approve an appeal, the director shall file a motion with the appropriate tribunal to dismiss the appeal.

Â Â Â Â Â  (d) A decision by the commission under this subsection is not subject to appeal.

Â Â Â Â Â  (e) For purposes of this subsection, ÂapplicantÂ means a person seeking approval of a permit, as defined in ORS 215.402 or 227.160, expedited land division or limited land use decision.

Â Â Â Â Â  (3) The commission by rule shall adopt a set of factors for the commission to consider when determining whether to appeal or intervene in the appeal of a land use decision, expedited land division or limited land use decision that involves the application of the goals, acknowledged comprehensive plan, land use regulation or other matter within the authority of the department or commission under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) The director may intervene in an appeal of a land use decision, expedited land division or limited land use decision brought by another person in the manner provided for an appeal by the director under subsection (2)(b) and (c) of this section. [1973 c.80 Â§14; 1979 c.772 Â§7d; 1981 c.748 Â§21d; 1983 c.827 Â§2; 1991 c.817 Â§20; 1995 c.595 Â§23; 1999 c.292 Â§1]

Â Â Â Â Â  Note: Section 9a, chapter 607, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 9a. The Department of Land Conservation and Development shall report to the Seventy-fifth Legislative Assembly in the manner described in ORS 192.245 regarding:

Â Â Â Â Â  (1) The provision of sites for affordable housing development, including sites for manufactured dwelling parks or mobile home parks, as those terms are defined in ORS 446.003; and

Â Â Â Â Â  (2) Proposals to streamline land use requirements relating to expansion of urban growth boundaries to provide affordable housing, manufactured dwelling parks and mobile home parks. [2007 c.607 Â§9a]

Â Â Â Â Â  197.095 Land Conservation and Development Account. (1) There is established in the General Fund in the State Treasury the Land Conservation and Development Account. Moneys in the account are continuously appropriated for the purpose of carrying out ORS chapters 195, 196 and 197.

Â Â Â Â Â  (2) All fees, moneys and other revenue received by the Department of Land Conservation and Development shall be deposited in the Land Conservation and Development Account. [1973 c.80 Â§15; 1977 c.664 Â§11; 1981 c.748 Â§21e; 2007 c.354 Â§8]

Â Â Â Â Â  197.125 [1973 c.80 Â§22; repealed by 2007 c.354 Â§1]

Â Â Â Â Â  197.130 [1973 c.80 Â§23; 1975 c.530 Â§6; 1977 c.891 Â§8; 1981 c.748 Â§23; 1987 c.158 Â§33; repealed by 2007 c.354 Â§1]

Â Â Â Â Â  197.135 [1973 c.80 Â§24; 1981 c.748 Â§24; repealed by 2007 c.354 Â§1]

ADVISORY COMMITTEES

Â Â Â Â Â  197.160 State Citizen Involvement Advisory Committee; city and county citizen advisory committees. (1) To assure widespread citizen involvement in all phases of the planning process:

Â Â Â Â Â  (a) The Land Conservation and Development Commission shall appoint a State Citizen Involvement Advisory Committee, broadly representative of geographic areas of the state and of interests relating to land uses and land use decisions, to develop a program for the commission that promotes and enhances public participation in the adoption and amendment of the goals and guidelines.

Â Â Â Â Â  (b) Each city and county governing body shall submit to the commission, on a periodic basis established by commission rule, a program for citizen involvement in preparing, adopting and amending comprehensive plans and land use regulations within the respective city and county. Such program shall at least contain provision for a citizen advisory committee or committees broadly representative of geographic areas and of interests relating to land uses and land use decisions.

Â Â Â Â Â  (c) The State Citizen Involvement Advisory Committee appointed under paragraph (a) of this subsection shall review the proposed programs submitted by each city and county and report to the commission whether or not the proposed program adequately provides for public involvement in the planning process, and, if it does not so provide, in what respects it is inadequate.

Â Â Â Â Â  (2) The State Citizen Involvement Advisory Committee is limited to an advisory role to the commission. It has no express or implied authority over any local government or state agency. [1973 c.80 Â§35; 1981 c.748 Â§25; 1983 c.740 Â§49]

Â Â Â Â Â  197.165 Local Officials Advisory Committee. For the purpose of promoting mutual understanding and cooperation between the Land Conservation and Development Commission and local government in the implementation of ORS chapters 195, 196 and 197 and the goals, the commission shall appoint a Local Officials Advisory Committee. The committee shall be comprised of persons serving as city or county elected officials and its membership shall reflect the city, county and geographic diversity of the state. The committee shall advise and assist the commission on its policies and programs affecting local governments. [1977 c.664 Â§7; 1981 c.748 Â§25a]

COMPREHENSIVE PLANNING RESPONSIBILITIES

Â Â Â Â Â  197.175 CitiesÂ and countiesÂ planning responsibilities; rules on incorporations; compliance with goals. (1) Cities and counties shall exercise their planning and zoning responsibilities, including, but not limited to, a city or special district boundary change which shall mean the annexation of unincorporated territory by a city, the incorporation of a new city and the formation or change of organization of or annexation to any special district authorized by ORS 198.705 to 198.955, 199.410 to 199.534 or 451.010 to 451.620, in accordance with ORS chapters 195, 196 and 197 and the goals approved under ORS chapters 195, 196 and 197. The Land Conservation and Development Commission shall adopt rules clarifying how the goals apply to the incorporation of a
new city
. Notwithstanding the provisions of section 15, chapter 827, Oregon Laws 1983, the rules shall take effect upon adoption by the commission. The applicability of rules promulgated under this section to the incorporation of cities prior to August 9, 1983, shall be determined under the laws of this state.

Â Â Â Â Â  (2) Pursuant to ORS chapters 195, 196 and 197, each city and county in this state shall:

Â Â Â Â Â  (a) Prepare, adopt, amend and revise comprehensive plans in compliance with goals approved by the commission;

Â Â Â Â Â  (b) Enact land use regulations to implement their comprehensive plans;

Â Â Â Â Â  (c) If its comprehensive plan and land use regulations have not been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the goals;

Â Â Â Â Â  (d) If its comprehensive plan and land use regulations have been acknowledged by the commission, make land use decisions and limited land use decisions in compliance with the acknowledged plan and land use regulations; and

Â Â Â Â Â  (e) Make land use decisions and limited land use decisions subject to an unacknowledged amendment to a comprehensive plan or land use regulation in compliance with those land use goals applicable to the amendment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the commission shall not initiate by its own action any annexation of unincorporated territory pursuant to ORS 222.111 to 222.750 or formation of and annexation of territory to any district authorized by ORS 198.510 to 198.915 or 451.010 to 451.620. [1973 c.80 Â§Â§17,18; 1977 c.664 Â§12; 1981 c.748 Â§15; 1983 c.827 Â§3; 1989 c.761 Â§18; 1991 c.817 Â§21; 1993 c.792 Â§45; 1999 c.348 Â§4]

Â Â Â Â Â  197.178 Development applications; urban residential density; reporting to Department of Land Conservation and Development. A local government with a comprehensive plan or functional plan identified in ORS 197.296 (1) shall compile and report annually to the Department of Land Conservation and Development the following information for all permit applications received under ORS 227.175:

Â Â Â Â Â  (1) The number of applications received for residential development, including the residential density proposed in the application and the maximum allowed residential density for the subject zone;

Â Â Â Â Â  (2) The number of applications approved, including the approved density; and

Â Â Â Â Â  (3) The date each application was received and the date it was approved or denied. [1997 c.763 Â§5]

Â Â Â Â Â  197.180 State agency planning responsibilities; certain information to be submitted to department; determination of compliance with goals and plans; rules; exceptions. (1) Except as provided in ORS 197.277 or subsection (2) of this section or unless expressly exempted by another statute from any of the requirements of this section, state agencies shall carry out their planning duties, powers and responsibilities and take actions that are authorized by law with respect to programs affecting land use:

Â Â Â Â Â  (a) In compliance with goals adopted or amended pursuant to ORS chapters 195, 196 and 197; and

Â Â Â Â Â  (b) In a manner compatible with:

Â Â Â Â Â  (A) Comprehensive plans and land use regulations initially acknowledged under ORS 197.251;

Â Â Â Â Â  (B) Amendments to acknowledged comprehensive plans or land use regulations or new land use regulations acknowledged under ORS 197.625; and

Â Â Â Â Â  (C) Amendments to acknowledged comprehensive plans or land use regulations or new land use regulations acknowledged through periodic review.

Â Â Â Â Â  (2) State agencies need not comply with subsection (1)(b) of this section if the comprehensive plan or land use regulations are inconsistent with a state agency plan or program relating to land use that was not in effect at the time the local plan was acknowledged, and the agency has demonstrated:

Â Â Â Â Â  (a) That the plan or program is mandated by state statute or federal law;

Â Â Â Â Â  (b) That the plan or program is consistent with the goals;

Â Â Â Â Â  (c) That the plan or program has objectives that cannot be achieved in a manner consistent with the comprehensive plan and land use regulations; and

Â Â Â Â Â  (d) That the agency has complied with its certified state agency coordination program.

Â Â Â Â Â  (3) Upon request by the Land Conservation and Development Commission, each state agency shall submit to the Department of Land Conservation and Development the following information:

Â Â Â Â Â  (a) Agency rules and summaries of programs affecting land use;

Â Â Â Â Â  (b) A program for coordination pursuant to ORS 197.040 (2)(e);

Â Â Â Â Â  (c) A program for coordination pursuant to ORS 197.090 (1)(b); and

Â Â Â Â Â  (d) A program for cooperation with and technical assistance to local governments.

Â Â Â Â Â  (4) Within 90 days of receipt, the Director of the Department of Land Conservation and Development shall review the information submitted pursuant to subsection (3) of this section and shall notify each agency if the director believes the rules and programs submitted are insufficient to assure compliance with goals and compatibility with city and county comprehensive plans and land use regulations.

Â Â Â Â Â  (5) Within 90 days of receipt of notification specified in subsection (4) of this section, the agency may revise the rules or programs and resubmit them to the director.

Â Â Â Â Â  (6) The director shall make findings under subsections (4) and (5) of this section as to whether the rules and programs are sufficient to assure compliance with the goals and compatibility with acknowledged city and county comprehensive plans and land use regulations, and shall forward the rules and programs to the commission for its action. The commission shall either certify the rules and programs as being in compliance with the goals and compatible with the comprehensive plans and land use regulations of affected local governments or shall determine the same to be insufficient by December 31, 1990.

Â Â Â Â Â  (7) The department shall report to the appropriate committee of the House and the Senate and to the subcommittee of the
Joint Ways
and Means Committee that considers the agency budget, any agency that has failed to meet the requirements of subsection (6) of this section.

Â Â Â Â Â  (8) Any agency that has failed to meet the requirements of subsection (6) of this section shall report the reasons therefor to the appropriate committee of the House and the Senate and to the subcommittee of the
Joint Ways
and Means Committee that considers the agency budget.

Â Â Â Â Â  (9) Until state agency rules and programs are certified as being in compliance with the goals and compatible with applicable city and county comprehensive plans and land use regulations, the agency shall make findings when adopting or amending its rules and programs as to the applicability and application of the goals or acknowledged comprehensive plans, as appropriate.

Â Â Â Â Â  (10) The commission shall adopt rules establishing procedures to assure that state agency permits affecting land use are issued in compliance with the goals and compatible with acknowledged comprehensive plans and land use regulations, as required by subsection (1) of this section. The rules shall prescribe the circumstances in which state agencies may rely upon a determination of compliance or compatibility made by the affected city or county. The rules shall allow a state agency to rely upon a determination of compliance by a city or county without an acknowledged comprehensive plan and land use regulations only if the city or county determination is supported by written findings demonstrating compliance with the goals.

Â Â Â Â Â  (11) A state agency required to have a land use coordination program shall participate in a local government land use hearing, except a hearing under ORS 197.610 to 197.625, only in a manner that is consistent with the coordination program, unless the agency:

Â Â Â Â Â  (a) Is exempt from coordination program requirements; or

Â Â Â Â Â  (b) Participated in the local governmentÂs periodic review pursuant to ORS 197.633 and raised the issue that is the basis for participation in the land use hearing.

Â Â Â Â Â  (12) In carrying out programs affecting land use, a state agency is not compatible with an acknowledged comprehensive plan if it takes or approves an action that is not allowed under the plan. However, a state agency may apply statutes and rules which the agency is required by law to apply in order to deny, condition or further restrict an action of the state agency or of any applicant before the state agency provided it applies those statutes and rules to the uses planned for in the acknowledged comprehensive plan.

Â Â Â Â Â  (13) This section does not apply to rules, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992. [1973 c.80 Â§21; 1977 c.664 Â§13; 1981 c.748 Â§16; 1983 c.827 Â§4; 1987 c.555 Â§1; 1987 c.919 Â§3; 1989 c.761 Â§19; 1991 c.612 Â§9; 1995 c.595 Â§30; 1999 c.622 Â§8]

Â Â Â Â Â  197.183 Local government to notify Department of Aviation of applications received for certain water impoundments. (1) A local government shall provide notice to the Oregon Department of Aviation when the local government or its designee receives an application for a comprehensive plan amendment, zone change or permit as defined in ORS 215.402 or 227.160 that, if approved, would result in a water impoundment larger than one-quarter acre within 10,000 feet of an airport identified in ORS 836.610 (1).

Â Â Â Â Â  (2) The department has no authority to make final a determination regarding a new water impoundment described in ORS 836.623. Determinations regarding such impoundments shall be made by local governments as provided in ORS 836.623. [1997 c.859 Â§10; 1999 c.935 Â§19]

Â Â Â Â Â  197.185 [1973 c.80 Â§20; 1977 c.664 Â§14; 1981 c.748 Â§26; 1993 c.804 Â§1; renumbered 195.020 in 1993]

Â Â Â Â Â  197.186 Removal from buildable lands inventory of land subject to open space tax assessment; reapplication for assessment. (1) At periodic review under ORS 197.633 next following approval of an application under ORS 308A.309, the local government shall remove any lot or parcel subject to the application from any inventory of buildable lands maintained by the local government. The local government shall compensate for the resulting reduction in available buildable lands either by increasing the development capacity of the remaining supply of buildable lands or by expanding the urban growth boundary.

Â Â Â Â Â  (2) A landowner who wishes to reapply for current open space use assessment under ORS 308A.306 following the end of the assessment period shall reapply with the local government as provided in ORS 308A.309. [1999 c.503 Â§5]

Â Â Â Â Â  197.190 [1973 c.80 Â§19; 1977 c.664 Â§15; 1981 c.748 Â§27; 1983 c.350 Â§1; renumbered 195.025 in 1993]

Â Â Â Â Â  197.195 Limited land use decision; procedures. (1) A Âlimited land use decisionÂ shall be consistent with applicable provisions of city or county comprehensive plans and land use regulations. Such a decision may include conditions authorized by law. Within two years of September 29, 1991, cities and counties shall incorporate all comprehensive plan standards applicable to limited land use decisions into their land use regulations. A decision to incorporate all, some, or none of the applicable comprehensive plan standards into land use regulations shall be undertaken as a post-acknowledgment amendment under ORS 197.610 to 197.625. If a city or county does not incorporate its comprehensive plan provisions into its land use regulations, the comprehensive plan provisions may not be used as a basis for a decision by the city or county or on appeal from that decision.

Â Â Â Â Â  (2) A limited land use decision is not subject to the requirements of ORS 197.763.

Â Â Â Â Â  (3) A limited land use decision is subject to the requirements of paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (a) In making a limited land use decision, the local government shall follow the applicable procedures contained within its acknowledged comprehensive plan and land use regulations and other applicable legal requirements.

Â Â Â Â Â  (b) For limited land use decisions, the local government shall provide written notice to owners of property within 100 feet of the entire contiguous site for which the application is made. The list shall be compiled from the most recent property tax assessment roll. For purposes of review, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c) The notice and procedures used by local government shall:

Â Â Â Â Â  (A) Provide a 14-day period for submission of written comments prior to the decision;

Â Â Â Â Â  (B) State that issues which may provide the basis for an appeal to the Land Use Board of Appeals shall be raised in writing prior to the expiration of the comment period. Issues shall be raised with sufficient specificity to enable the decision maker to respond to the issue;

Â Â Â Â Â  (C) List, by commonly used citation, the applicable criteria for the decision;

Â Â Â Â Â  (D) Set forth the street address or other easily understood geographical reference to the subject property;

Â Â Â Â Â  (E) State the place, date and time that comments are due;

Â Â Â Â Â  (F) State that copies of all evidence relied upon by the applicant are available for review, and that copies can be obtained at cost;

Â Â Â Â Â  (G) Include the name and phone number of a local government contact person;

Â Â Â Â Â  (H) Provide notice of the decision to the applicant and any person who submits comments under subparagraph (A) of this paragraph. The notice of decision must include an explanation of appeal rights; and

Â Â Â Â Â  (I) Briefly summarize the local decision making process for the limited land use decision being made.

Â Â Â Â Â  (4) Approval or denial of a limited land use decision shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (5) A local government may provide for a hearing before the local government on appeal of a limited land use decision under this section. The hearing may be limited to the record developed pursuant to the initial hearing under subsection (3) of this section or may allow for the introduction of additional testimony or evidence. A hearing on appeal that allows the introduction of additional testimony or evidence shall comply with the requirements of ORS 197.763. Written notice of the decision rendered on appeal shall be given to all parties who appeared, either orally or in writing, before the hearing. The notice of decision shall include an explanation of the rights of each party to appeal the decision. [1991 c.817 Â§3; 1995 c.595 Â§1; 1997 c.844 Â§1]

Â Â Â Â Â  197.200 Refinement plan; procedures for land division, site or design review within area subject to plan. (1) A local government may convene a land use proceeding to adopt a refinement plan for a neighborhood or community within its jurisdiction and inside the urban growth boundary as provided in this section.

Â Â Â Â Â  (2) A refinement plan is more detailed than a comprehensive plan and applies to a specific geographic area. A refinement plan shall:

Â Â Â Â Â  (a) Establish efficient density ranges, including a minimum and a maximum density for residential land uses;

Â Â Â Â Â  (b) Establish minimum and maximum floor area ratios or site coverage requirements for nonresidential uses;

Â Â Â Â Â  (c) Be based on a planning process meeting statewide planning goals; and

Â Â Â Â Â  (d) Include land use regulations to implement the plan.

Â Â Â Â Â  (3) A refinement plan and associated land use regulations adopted prior to September 9, 1995, may qualify as a refinement plan if the local government holds a public hearing to gather public comment and decides to adopt the plan as a refinement plan under this section.

Â Â Â Â Â  (4) A local government shall apply the procedures for expedited land divisions described in ORS 197.360 to 197.380 to all applications for land division and site or design review located in any area subject to an acknowledged refinement plan. The review shall include:

Â Â Â Â Â  (a) All elements of a local government comprehensive plan and land use regulations that must be applied in order to approve or deny any such application; and

Â Â Â Â Â  (b) Any planned unit development standards and any procedures designed to regulate:

Â Â Â Â Â  (A) The physical characteristics of permitted uses;

Â Â Â Â Â  (B) The dimensions of the lots to be created; or

Â Â Â Â Â  (C) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development.

Â Â Â Â Â  (5) Any decision made on a refinement plan described in subsection (3) of this section shall be appealed only as provided for appeals of expedited land division decisions in ORS 197.375.

Â Â Â Â Â  (6) Refinement plans and implementing ordinances may be adopted through the post-acknowledgment or periodic review process. [1995 c.595 Â§15]

GOALS COMPLIANCE

Â Â Â Â Â  197.225 Preparation; adoption. The Department of Land Conservation and Development shall prepare and the Land Conservation and Development Commission shall adopt goals and guidelines for use by state agencies, local governments and special districts in preparing, adopting, amending and implementing existing and future comprehensive plans. [1973 c.80 Â§33; 1981 c.748 Â§27a]

Â Â Â Â Â  197.230 Considerations; finding of need required for adoption or amendment of goal. (1) In preparing, adopting and amending goals and guidelines, the Department of Land Conservation and Development and the Land Conservation and Development Commission shall:

Â Â Â Â Â  (a) Assess:

Â Â Â Â Â  (A) What economic and property interests will be, or are likely to be, affected by the proposed goal or guideline;

Â Â Â Â Â  (B) The likely degree of economic impact on identified property and economic interests; and

Â Â Â Â Â  (C) Whether alternative actions are available that would achieve the underlying lawful governmental objective and would have a lesser economic impact.

Â Â Â Â Â  (b) Consider the existing comprehensive plans of local governments and the plans and programs affecting land use of state agencies and special districts in order to preserve functional and local aspects of land conservation and development.

Â Â Â Â Â  (c) Give consideration to the following areas and activities:

Â Â Â Â Â  (A) Lands adjacent to freeway interchanges;

Â Â Â Â Â  (B) Estuarine areas;

Â Â Â Â Â  (C) Tide, marsh and wetland areas;

Â Â Â Â Â  (D) Lakes and lakeshore areas;

Â Â Â Â Â  (E) Wilderness, recreational and outstanding scenic areas;

Â Â Â Â Â  (F) Beaches, dunes, coastal headlands and related areas;

Â Â Â Â Â  (G) Wild and scenic rivers and related lands;

Â Â Â Â Â  (H) Floodplains and areas of geologic hazard;

Â Â Â Â Â  (I) Unique wildlife habitats; and

Â Â Â Â Â  (J) Agricultural land.

Â Â Â Â Â  (d) Make a finding of statewide need for the adoption of any new goal or the amendment of any existing goal.

Â Â Â Â Â  (e) Design goals to allow a reasonable degree of flexibility in the application of goals by state agencies, cities, counties and special districts.

Â Â Â Â Â  (2) Goals shall not be land management regulations for specified geographic areas established through designation of an area of critical state concern under ORS 197.405.

Â Â Â Â Â  (3) The requirements of subsection (1)(a) of this section shall not be interpreted as requiring an assessment for each lot or parcel that could be affected by the proposed rule.

Â Â Â Â Â  (4) The commission may exempt cities with a population less than 10,000, or those areas of a county inside an urban growth boundary that contain a population less than 10,000, from all or any part of land use planning goals, guidelines and administrative rules that relate to transportation planning. [1973 c.80 Â§34; 1977 c.664 Â§17; 1981 c.748 Â§17; 1983 c.740 Â§50; 1995 c.299 Â§2; 1999 c.784 Â§1]

Â Â Â Â Â  197.235 Public hearings; notice; citizen involvement implementation; submission of proposals. (1) In preparing the goals and guidelines, the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Hold at least 10 public hearings throughout the state, causing notice of the time, place and purpose of each hearing to be published in a newspaper of general circulation within the area where the hearing is to be conducted not later than 30 days prior to the date of the hearing. At least two public hearings must be held in each congressional district.

Â Â Â Â Â  (b) Implement any other provision for public involvement developed by the State Citizen Involvement Advisory Committee under ORS 197.160 (1) and approved by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) Upon completion of the preparation of the proposed goals and guidelines, or amendments to those goals and guidelines, the department shall submit them to the commission, the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the appropriate legislative committee for review.

Â Â Â Â Â  (3) The commission shall consider the comments of the Local Officials Advisory Committee, the State Citizen Involvement Advisory Committee and the legislative committee before the adoption and amendment of the goals and guidelines.

Â Â Â Â Â  (4) Notwithstanding subsection (1)(a) of this section, when a legislative enactment or an initiative measure is inconsistent with the adopted goals and guidelines or directs the commission to make a specific change to the adopted goals and guidelines, the commission may amend the goals and guidelines after only one public hearing, at a location determined by the commission, if the proposed amendment:

Â Â Â Â Â  (a) Is necessary to conform the goals and guidelines to the legislative enactment or the initiative measure; and

Â Â Â Â Â  (b) Makes no change other than the conforming changes unless the change corrects an obvious scrivenerÂs error. [1973 c.80 Â§36; 1981 c.748 Â§28; 2005 c.147 Â§1; 2007 c.354 Â§9]

Â Â Â Â Â  197.240 Commission action; public hearing; notice; amendment; adoption. Upon receipt of the proposed goals and guidelines prepared and submitted to it by the Department of Land Conservation and Development, the Land Conservation and Development Commission shall:

Â Â Â Â Â  (1) Hold at least one public hearing on the proposed goals and guidelines. The commission shall cause notice of the time, place and purpose of the hearings and the place where copies of the proposed goals and guidelines are available before the hearings with the cost thereof to be published in a newspaper of general circulation in the state not later than 30 days prior to the date of the hearing. The department shall supply a copy of its proposed goals and guidelines to the Governor, the appropriate legislative committee, affected state agencies and special districts and to each local government without charge. The department shall provide copies of such proposed goals and guidelines to other public agencies or persons upon request and payment of the cost of preparing the copies of the materials requested.

Â Â Â Â Â  (2) Consider the recommendations and comments received from the public hearings conducted under subsection (1) of this section, make any amendments to the proposed goals and guidelines that it considers necessary and approve the proposed goals and guidelines as they may be amended by the commission. [1973 c.80 Â§37; 1981 c.748 Â§28a; 2007 c.354 Â§10]

Â Â Â Â Â  197.245 Commission amendment of initial goals; adoption of new goals. The Land Conservation and Development Commission may periodically amend the initial goals and guidelines adopted under ORS 197.240 and adopt new goals and guidelines. The adoption of amendments to or of new goals shall be done in the manner provided in ORS 197.235 and 197.240 and shall specify with particularity those goal provisions that are applicable to land use decisions, expedited land divisions and limited land use decisions before plan revision. The commission shall establish the effective date for application of a new or amended goal. Absent a compelling reason, the commission shall not require a comprehensive plan, new or amended land use regulation, land use decision, expedited land division or limited land use decision to be consistent with a new or amended goal until one year after the date of adoption. [1973 c.80 Â§38; 1981 c.748 Â§29; 1991 c.612 Â§10; 1991 c.817 Â§22a; 1995 c.595 Â§24]

Â Â Â Â Â  197.247 [1983 c.826 Â§2; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  197.250 Compliance with goals required. Except as otherwise provided in ORS 197.245, all comprehensive plans and land use regulations adopted by a local government to carry out those comprehensive plans and all plans, programs, rules or regulations affecting land use adopted by a state agency or special district shall be in compliance with the goals within one year after the date those goals are approved by the Land Conservation and Development Commission. [1973 c.80 Â§32; 1977 c.664 Â§19; 1981 c.748 Â§29a; 1983 c.827 Â§56a]

Â Â Â Â Â  197.251 Compliance acknowledgment; commission review; rules; limited acknowledgment; compliance schedule. (1) Upon the request of a local government, the Land Conservation and Development Commission shall by order grant, deny or continue acknowledgment of compliance of comprehensive plan and land use regulations with the goals. A commission order granting, denying or continuing acknowledgment shall be entered within 90 days of the date of the request by the local government unless the commission finds that due to extenuating circumstances a period of time greater than 90 days is required.

Â Â Â Â Â  (2) In accordance with rules of the commission, the Director of the Department of Land Conservation and Development shall prepare a report for the commission stating whether the comprehensive plan and land use regulations for which acknowledgment is sought are in compliance with the goals. The rules of the commission shall:

Â Â Â Â Â  (a) Provide a reasonable opportunity for persons to prepare and to submit to the director written comments and objections to the acknowledgment request; and

Â Â Â Â Â  (b) Authorize the director to investigate and in the report to resolve issues raised in the comments and objections or by the directorÂs own review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Upon completion of the report and before the commission meeting at which the directorÂs report is to be considered, the director shall afford the local government and persons who submitted written comments or objections a reasonable opportunity to file written exceptions to the report.

Â Â Â Â Â  (4) The commissionÂs review of the acknowledgment request shall be confined to the record of proceedings before the local government, any comments, objections and exceptions filed under subsections (2) and (3) of this section and the report of the director. Upon its consideration of an acknowledgment request, the commission may entertain oral argument from the director and from persons who filed written comments, objections or exceptions. However, the commission shall not allow additional evidence or testimony that could have been presented to the local government or to the director but was not.

Â Â Â Â Â  (5) A commission order granting, denying or continuing acknowledgment shall include a clear statement of findings which sets forth the basis for the approval, denial or continuance of acknowledgment. The findings shall:

Â Â Â Â Â  (a) Identify the goals applicable to the comprehensive plan and land use regulations; and

Â Â Â Â Â  (b) Include a clear statement of findings in support of the determinations of compliance and noncompliance.

Â Â Â Â Â  (6) A commission order granting acknowledgment shall be limited to an identifiable geographic area described in the order if:

Â Â Â Â Â  (a) Only the identified geographic area is the subject of the acknowledgment request; or

Â Â Â Â Â  (b) Specific geographic areas do not comply with the applicable goals, and the goal requirements are not technical or minor in nature.

Â Â Â Â Â  (7) The commission may issue a limited acknowledgment order when a previously issued acknowledgment order is reversed or remanded by the Court of Appeals or the Oregon Supreme Court. Such a limited acknowledgment order may deny or continue acknowledgment of that part of the comprehensive plan or land use regulations that the court found not in compliance or not consistent with the goals and grant acknowledgment of all other parts of the comprehensive plan and land use regulations.

Â Â Â Â Â  (8) A limited acknowledgment order shall be considered an acknowledgment for all purposes and shall be a final order for purposes of judicial review with respect to the acknowledged geographic area. A limited order may be adopted in conjunction with a continuance or denial order.

Â Â Â Â Â  (9) The director shall notify the Real Estate Agency, the local government and all persons who filed comments or objections with the director of any grant, denial or continuance of acknowledgment.

Â Â Â Â Â  (10) The commission may grant a planning extension, which shall be a grant of additional time for a local government to comply with the goals in accordance with a compliance schedule. A compliance schedule shall be a listing of the tasks which the local government must complete in order to bring its comprehensive plan, land use regulations, land use decisions and limited land use decisions into initial compliance with the goals, including a generalized time schedule showing when the tasks are estimated to be completed and when a comprehensive plan or land use regulations which comply with the goals are estimated to be adopted. In developing a compliance schedule, the commission shall consider the population, geographic area, resources and capabilities of the city or county.

Â Â Â Â Â  (11) As used in this section:

Â Â Â Â Â  (a) ÂContinuanceÂ means a commission order that:

Â Â Â Â Â  (A) Certifies that all or part of a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

Â Â Â Â Â  (B) Specifies amendments or other action that must be completed within a specified time period for acknowledgment to occur; and

Â Â Â Â Â  (C) Is a final order for purposes of judicial review of the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations as to the parts found consistent or in compliance with the goals.

Â Â Â Â Â  (b) ÂDenialÂ means a commission order that:

Â Â Â Â Â  (A) Certifies that a comprehensive plan, land use regulations or both a comprehensive plan and land use regulations do not comply with one or more goals;

Â Â Â Â Â  (B) Specifies amendments or other action that must be completed for acknowledgment to occur; and

Â Â Â Â Â  (C) Is used when the amendments or other changes required in the comprehensive plan, land use regulations or both the comprehensive plan and land use regulations affect many goals and are likely to take a substantial period of time to complete. [1977 c.766 Â§18; 1979 c.242 Â§3; 1981 c.748 Â§7; 1983 c.827 Â§5; 1985 c.811 Â§13; 1991 c.817 Â§23; 1993 c.438 Â§2]

Â Â Â Â Â  197.252 [1977 c.664 Â§20a; 1979 c.772 Â§7a; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.253 Participation in local proceedings required for submitting comments and objections. Notwithstanding the provisions of ORS 197.251 (2)(a), a person may not submit written comments and objections to the acknowledgment request of any city or county that submits its plan or regulations to the Land Conservation and Development Commission for acknowledgment for the first time after August 9, 1983, unless the person participated either orally or in writing in the local government proceedings leading to the adoption of the plan and regulations. [1983 c.827 Â§5a]

Â Â Â Â Â  197.254 Bar to contesting acknowledgment, appealing or seeking amendment. (1) A state agency shall be barred after the date set for submission of programs by the Land Conservation and Development Commission as provided in ORS 197.180 (3), from contesting a request for acknowledgment submitted by a local government under ORS 197.251 or from filing an appeal under ORS 197.620 (1) or (2), if the commission finds that:

Â Â Â Â Â  (a) The state agency has not complied with ORS 197.180; or

Â Â Â Â Â  (b) The state agency has not coordinated its plans, programs or rules affecting land use with the comprehensive plan or land use regulations of the city or county pursuant to a coordination program approved by the commission under ORS 197.180.

Â Â Â Â Â  (2) A state agency shall be barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or land use regulation in order to comply with the agencyÂs plan or program unless the agency has first requested the amendment from the local government and has had its request denied.

Â Â Â Â Â  (3) A special district shall be barred from contesting a request for initial compliance acknowledgment submitted by a local government under ORS 197.251 or from filing an appeal under ORS 197.620 (1) or (2), if the county or Metropolitan Service District assigned coordinative functions under ORS 195.025 (1) finds that:

Â Â Â Â Â  (a) The special district has not entered into a cooperative agreement under ORS 195.020; or

Â Â Â Â Â  (b) The special district has not coordinated its plans, programs or regulations affecting land use with the comprehensive plan or land use regulations of the local government pursuant to its cooperative agreement made under ORS 195.020.

Â Â Â Â Â  (4) A special district shall be barred from seeking a commission order under ORS 197.644 requiring amendment of a local government comprehensive plan or land use regulation in order to comply with the special districtÂs plan or program unless the special district has first requested the amendment from the local government and has had its request denied. [1977 c.664 Â§16; 1981 c.748 Â§11; 1983 c.827 Â§57; 1991 c.612 Â§11]

Â Â Â Â Â  197.255 [1973 c.80 Â§39; 1981 c.748 Â§29b; 1983 c.827 Â§57a; renumbered 195.035 in 1993]

Â Â Â Â Â  197.260 [1973 c.80 Â§44; 1981 c.748 Â§29c; renumbered 195.040 in 1993]

Â Â Â Â Â  197.265 State compensation for costs of defending compliance actions. (1) As used in this section, ÂactionÂ includes but is not limited to a proceeding under ORS 197.830 to 197.845.

Â Â Â Â Â  (2) If any action is brought against a local government challenging any comprehensive plan, land use regulation or other action of the local government which was adopted or taken for the primary purpose of complying with the goals approved under ORS 197.240 and which does in fact comply with the goals, then the Land Conservation and Development Commission shall pay reasonable attorney fees and court costs incurred by such local government in the action or suit including any appeal, to the extent funds have been specifically appropriated to the commission therefor. [1977 c.898 Â§2; 1979 c.772 Â§7b; 1981 c.748 Â§39; 1983 c.827 Â§6]

Â Â Â Â Â  197.270 Copies of comprehensive plan and land use regulations; post review. Within six months following completion of the periodic review process, the affected local government shall file three complete and accurate copies of its comprehensive plan and land use regulations with the Department of Land Conservation and Development. This document can be either a new printing or an up-to-date compilation of the required materials. [1987 c.729 Â§13]

Â Â Â Â Â  197.274 Review of Metro regional framework plan. (1) The Metro regional framework plan, its separate components and amendments to the regional framework plan or to its separate components are subject to review:

Â Â Â Â Â  (a) For compliance with land use planning statutes, statewide land use planning goals and administrative rules corresponding to the statutes and goals, in the same manner as a comprehensive plan for purposes of:

Â Â Â Â Â  (A) Acknowledgment of compliance with the goals under ORS 197.251; and

Â Â Â Â Â  (B) Post-acknowledgment procedures under ORS 197.610 to 197.650; and

Â Â Â Â Â  (b) As a land use decision under ORS 197.805 to 197.855 and 197.860.

Â Â Â Â Â  (2) With the prior consent of the Land Conservation and Development Commission, Metro may submit to the Department of Land Conservation and Development an amendment to the Metro regional framework plan or to a component of the regional framework plan in the manner provided for periodic review under ORS 197.628 to 197.650, if the amendment implements a program to meet the requirements of a land use planning statute, a statewide land use planning goal or an administrative rule corresponding to a statute or goal. [1993 c.438 Â§3; 1999 c.59 Â§55; 1999 c.348 Â§5; 2003 c.793 Â§1]

Â Â Â Â Â  197.275 [1973 c.80 Â§40; 1977 c.664 Â§21; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.277
Oregon
Forest
Practices Act; exclusion. (1) The goals and rules established in ORS chapters 195, 196 and 197 do not apply to programs, rules, procedures, decisions, determinations or activities carried out under the Oregon Forest Practices Act administered under ORS 527.610 to 527.770, 527.990 (1) and 527.992.

Â Â Â Â Â  (2) No goal or rule shall be adopted, construed or administered in a manner to require or allow local governments to take any action prohibited by ORS 527.722.

Â Â Â Â Â  (3) The Land Conservation and Development Commission shall amend goals and rules as necessary to implement ORS 197.180, 197.277, 197.825, 215.050, 477.090, 477.440, 477.455, 477.460, 526.009, 526.016, 526.156, 527.620, 527.630, 527.660, 527.670, 527.683 to 527.687, 527.715, 527.990 and 527.992. [1987 c.919 Â§2]

Â Â Â Â Â  197.279 Approved wetland conservation plans comply with goals; exception; rules. (1) Wetland conservation plans approved by the Director of the Department of State Lands pursuant to ORS chapter 196 shall be deemed to comply with the requirements of statewide planning goals relating to other than estuarine wetlands for those areas, uses and activities which are regulated by the wetland conservation plans.

Â Â Â Â Â  (2) Wetland conservation plans shall be adopted and amended by local governments according to the procedures of ORS 197.610 to 197.625.

Â Â Â Â Â  (3) The department shall adopt by rule:

Â Â Â Â Â  (a) Standards for cities and counties to use to inventory and identify wetlands; and

Â Â Â Â Â  (b) Criteria for cities and counties to use to determine when a wetland is a significant wetland. [1989 c.837 Â§25; 1995 c.472 Â§2]

Â Â Â Â Â  197.280 [1973 c.80 Â§41; repealed by 1977 c.664 Â§42 and 1977 c.766 Â§16]

Â Â Â Â Â  197.283 Commission to assure protection of ground water resources. (1) The Land Conservation and Development Commission shall take actions it considers necessary to assure that city and county comprehensive plans and land use regulations and state agency coordination programs are consistent with the goal set forth in ORS 468B.155.

Â Â Â Â Â  (2) The commission shall direct the Department of Land Conservation and Development to take actions the department considers appropriate to assure that any information contained in a city or county comprehensive plan that pertains to the ground water resource of Oregon shall be forwarded to the centralized repository established under ORS 468B.167. [1989 c.833 Â§48]

Â Â Â Â Â  197.285 [1973 c.80 Â§42; repealed by 1981 c.748 Â§56]

NEEDED HOUSING IN URBAN GROWTH AREAS

Â Â Â Â Â  197.295 Definitions for ORS 197.295 to 197.314 and 197.475 to 197.490. As used in ORS 197.295 to 197.314 and 197.475 to 197.490:

Â Â Â Â Â  (1) ÂBuildable landsÂ means lands in urban and urbanizable areas that are suitable, available and necessary for residential uses. ÂBuildable landsÂ includes both vacant land and developed land likely to be redeveloped.

Â Â Â Â Â  (2) ÂManufactured dwelling parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (3) ÂGovernment assisted housingÂ means housing that is financed in whole or part by either a federal or state housing agency or a housing authority as defined in ORS 456.005, or housing that is occupied by a tenant or tenants who benefit from rent supplements or housing vouchers provided by either a federal or state housing agency or a local housing authority.

Â Â Â Â Â  (4) ÂManufactured homesÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (5) ÂMobile home parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (6) ÂPeriodic reviewÂ means the process and procedures as set forth in ORS 197.628 to 197.650.

Â Â Â Â Â  (7) ÂUrban growth boundaryÂ means an urban growth boundary included or referenced in a comprehensive plan. [1981 c.884 Â§4; 1983 c.795 Â§1; 1987 c.785 Â§1; 1989 c.648 Â§51; 1991 c.226 Â§16; 1991 c.612 Â§12; 1995 c.79 Â§73; 1995 c.547 Â§2]

Â Â Â Â Â  197.296 Factors to establish sufficiency of buildable lands within urban growth boundary; analysis and determination of residential housing patterns. (1)(a) The provisions of this section apply to metropolitan service district regional framework plans and local government comprehensive plans for lands within the urban growth boundary of a city that is located outside of a metropolitan service district and has a population of 25,000 or more.

Â Â Â Â Â  (b) The Land Conservation and Development Commission may establish a set of factors under which additional cities are subject to the provisions of this section. In establishing the set of factors required under this paragraph, the commission shall consider the size of the city, the rate of population growth of the city or the proximity of the city to another city with a population of 25,000 or more or to a metropolitan service district.

Â Â Â Â Â  (2) At periodic review pursuant to ORS 197.628 to 197.650 or at any other legislative review of the comprehensive plan or regional plan that concerns the urban growth boundary and requires the application of a statewide planning goal relating to buildable lands for residential use, a local government shall demonstrate that its comprehensive plan or regional plan provides sufficient buildable lands within the urban growth boundary established pursuant to statewide planning goals to accommodate estimated housing needs for 20 years. The 20-year period shall commence on the date initially scheduled for completion of the periodic or legislative review.

Â Â Â Â Â  (3) In performing the duties under subsection (2) of this section, a local government shall:

Â Â Â Â Â  (a) Inventory the supply of buildable lands within the urban growth boundary and determine the housing capacity of the buildable lands; and

Â Â Â Â Â  (b) Conduct an analysis of housing need by type and density range, in accordance with ORS 197.303 and statewide planning goals and rules relating to housing, to determine the number of units and amount of land needed for each needed housing type for the next 20 years.

Â Â Â Â Â  (4)(a) For the purpose of the inventory described in subsection (3)(a) of this section, Âbuildable landsÂ includes:

Â Â Â Â Â  (A) Vacant lands planned or zoned for residential use;

Â Â Â Â Â  (B) Partially vacant lands planned or zoned for residential use;

Â Â Â Â Â  (C) Lands that may be used for a mix of residential and employment uses under the existing planning or zoning; and

Â Â Â Â Â  (D) Lands that may be used for residential infill or redevelopment.

Â Â Â Â Â  (b) For the purpose of the inventory and determination of housing capacity described in subsection (3)(a) of this section, the local government must demonstrate consideration of:

Â Â Â Â Â  (A) The extent that residential development is prohibited or restricted by local regulation and ordinance, state law and rule or federal statute and regulation;

Â Â Â Â Â  (B) A written long term contract or easement for radio, telecommunications or electrical facilities, if the written contract or easement is provided to the local government; and

Â Â Â Â Â  (C) The presence of a single family dwelling or other structure on a lot or parcel.

Â Â Â Â Â  (c) Except for land that may be used for residential infill or redevelopment, a local government shall create a map or document that may be used to verify and identify specific lots or parcels that have been determined to be buildable lands.

Â Â Â Â Â  (5)(a) Except as provided in paragraphs (b) and (c) of this subsection, the determination of housing capacity and need pursuant to subsection (3) of this section must be based on data relating to land within the urban growth boundary that has been collected since the last periodic review or five years, whichever is greater. The data shall include:

Â Â Â Â Â  (A) The number, density and average mix of housing types of urban residential development that have actually occurred;

Â Â Â Â Â  (B) Trends in density and average mix of housing types of urban residential development;

Â Â Â Â Â  (C) Demographic and population trends;

Â Â Â Â Â  (D) Economic trends and cycles; and

Â Â Â Â Â  (E) The number, density and average mix of housing types that have occurred on the buildable lands described in subsection (4)(a) of this section.

Â Â Â Â Â  (b) A local government shall make the determination described in paragraph (a) of this subsection using a shorter time period than the time period described in paragraph (a) of this subsection if the local government finds that the shorter time period will provide more accurate and reliable data related to housing capacity and need. The shorter time period may not be less than three years.

Â Â Â Â Â  (c) A local government shall use data from a wider geographic area or use a time period for economic cycles and trends longer than the time period described in paragraph (a) of this subsection if the analysis of a wider geographic area or the use of a longer time period will provide more accurate, complete and reliable data relating to trends affecting housing need than an analysis performed pursuant to paragraph (a) of this subsection. The local government must clearly describe the geographic area, time frame and source of data used in a determination performed under this paragraph.

Â Â Â Â Â  (6) If the housing need determined pursuant to subsection (3)(b) of this section is greater than the housing capacity determined pursuant to subsection (3)(a) of this section, the local government shall take one or more of the following actions to accommodate the additional housing need:

Â Â Â Â Â  (a) Amend its urban growth boundary to include sufficient buildable lands to accommodate housing needs for the next 20 years. As part of this process, the local government shall consider the effects of measures taken pursuant to paragraph (b) of this subsection. The amendment shall include sufficient land reasonably necessary to accommodate the siting of new public school facilities. The need and inclusion of lands for new public school facilities shall be a coordinated process between the affected public school districts and the local government that has the authority to approve the urban growth boundary;

Â Â Â Â Â  (b) Amend its comprehensive plan, regional plan, functional plan or land use regulations to include new measures that demonstrably increase the likelihood that residential development will occur at densities sufficient to accommodate housing needs for the next 20 years without expansion of the urban growth boundary. A local government or metropolitan service district that takes this action shall monitor and record the level of development activity and development density by housing type following the date of the adoption of the new measures; or

Â Â Â Â Â  (c) Adopt a combination of the actions described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (7) Using the analysis conducted under subsection (3)(b) of this section, the local government shall determine the overall average density and overall mix of housing types at which residential development of needed housing types must occur in order to meet housing needs over the next 20 years. If that density is greater than the actual density of development determined under subsection (5)(a)(A) of this section, or if that mix is different from the actual mix of housing types determined under subsection (5)(a)(A) of this section, the local government, as part of its periodic review, shall adopt measures that demonstrably increase the likelihood that residential development will occur at the housing types and density and at the mix of housing types required to meet housing needs over the next 20 years.

Â Â Â Â Â  (8)(a) A local government outside a metropolitan service district that takes any actions under subsection (6) or (7) of this section shall demonstrate that the comprehensive plan and land use regulations comply with goals and rules adopted by the commission and implement ORS 197.295 to 197.314.

Â Â Â Â Â  (b) The local government shall determine the density and mix of housing types anticipated as a result of actions taken under subsections (6) and (7) of this section and monitor and record the actual density and mix of housing types achieved. The local government shall compare actual and anticipated density and mix. The local government shall submit its comparison to the commission at the next periodic review or at the next legislative review of its urban growth boundary, whichever comes first.

Â Â Â Â Â  (9) In establishing that actions and measures adopted under subsections (6) or (7) of this section demonstrably increase the likelihood of higher density residential development, the local government shall at a minimum ensure that land zoned for needed housing is in locations appropriate for the housing types identified under subsection (3) of this section and is zoned at density ranges that are likely to be achieved by the housing market using the analysis in subsection (3) of this section. Actions or measures, or both, may include but are not limited to:

Â Â Â Â Â  (a) Increases in the permitted density on existing residential land;

Â Â Â Â Â  (b) Financial incentives for higher density housing;

Â Â Â Â Â  (c) Provisions permitting additional density beyond that generally allowed in the zoning district in exchange for amenities and features provided by the developer;

Â Â Â Â Â  (d) Removal or easing of approval standards or procedures;

Â Â Â Â Â  (e) Minimum density ranges;

Â Â Â Â Â  (f) Redevelopment and infill strategies;

Â Â Â Â Â  (g) Authorization of housing types not previously allowed by the plan or regulations;

Â Â Â Â Â  (h) Adoption of an average residential density standard; and

Â Â Â Â Â  (i) Rezoning or redesignation of nonresidential land. [1995 c.547 Â§3; 2001 c.908 Â§1; 2003 c.177 Â§1]

Â Â Â Â Â  197.298 Priority of land to be included within urban growth boundary. (1) In addition to any requirements established by rule addressing urbanization, land may not be included within an urban growth boundary except under the following priorities:

Â Â Â Â Â  (a) First priority is land that is designated urban reserve land under ORS 195.145, rule or metropolitan service district action plan.

Â Â Â Â Â  (b) If land under paragraph (a) of this subsection is inadequate to accommodate the amount of land needed, second priority is land adjacent to an urban growth boundary that is identified in an acknowledged comprehensive plan as an exception area or nonresource land. Second priority may include resource land that is completely surrounded by exception areas unless such resource land is high-value farmland as described in ORS 215.710.

Â Â Â Â Â  (c) If land under paragraphs (a) and (b) of this subsection is inadequate to accommodate the amount of land needed, third priority is land designated as marginal land pursuant to ORS 197.247 (1991 Edition).

Â Â Â Â Â  (d) If land under paragraphs (a) to (c) of this subsection is inadequate to accommodate the amount of land needed, fourth priority is land designated in an acknowledged comprehensive plan for agriculture or forestry, or both.

Â Â Â Â Â  (2) Higher priority shall be given to land of lower capability as measured by the capability classification system or by cubic foot site class, whichever is appropriate for the current use.

Â Â Â Â Â  (3) Land of lower priority under subsection (1) of this section may be included in an urban growth boundary if land of higher priority is found to be inadequate to accommodate the amount of land estimated in subsection (1) of this section for one or more of the following reasons:

Â Â Â Â Â  (a) Specific types of identified land needs cannot be reasonably accommodated on higher priority lands;

Â Â Â Â Â  (b) Future urban services could not reasonably be provided to the higher priority lands due to topographical or other physical constraints; or

Â Â Â Â Â  (c) Maximum efficiency of land uses within a proposed urban growth boundary requires inclusion of lower priority lands in order to include or to provide services to higher priority lands. [1995 c.547 Â§5; 1999 c.59 Â§56]

Â Â Â Â Â  197.299 Metropolitan service district analysis of buildable land supply; schedule for accommodating needed housing; need for land for school; extension of schedule. (1) A metropolitan service district organized under ORS chapter 268 shall complete the inventory, determination and analysis required under ORS 197.296 (3) not later than five years after completion of the previous inventory, determination and analysis.

Â Â Â Â Â  (2)(a) The metropolitan service district shall take such action as necessary under ORS 197.296 (6)(a) to accommodate one-half of a 20-year buildable land supply determined under ORS 197.296 (3) within one year of completing the analysis.

Â Â Â Â Â  (b) The metropolitan service district shall take all final action under ORS 197.296 (6)(a) necessary to accommodate a 20-year buildable land supply determined under ORS 197.296 (3) within two years of completing the analysis.

Â Â Â Â Â  (c) The metropolitan service district shall take action under ORS 197.296 (6)(b), within one year after the analysis required under ORS 197.296 (3)(b) is completed, to provide sufficient buildable land within the urban growth boundary to accommodate the estimated housing needs for 20 years from the time the actions are completed. The metropolitan service district shall consider and adopt new measures that the governing body deems appropriate under ORS 197.296 (6)(b).

Â Â Â Â Â  (3) The Land Conservation and Development Commission may grant an extension to the time limits of subsection (2) of this section if the Director of the Department of Land Conservation and Development determines that the metropolitan service district has provided good cause for failing to meet the time limits.

Â Â Â Â Â  (4)(a) The metropolitan service district shall establish a process to expand the urban growth boundary to accommodate a need for land for a public school that cannot reasonably be accommodated within the existing urban growth boundary. The metropolitan service district shall design the process to:

Â Â Â Â Â  (A) Accommodate a need that must be accommodated between periodic analyses of urban growth boundary capacity required by subsection (1) of this section; and

Â Â Â Â Â  (B) Provide for a final decision on a proposal to expand the urban growth boundary within four months after submission of a complete application by a large school district as defined in ORS 195.110.

Â Â Â Â Â  (b) At the request of a large school district, the metropolitan service district shall assist the large school district to identify school sites required by the school facility planning process described in ORS 195.110. A need for a public school is a specific type of identified land need under ORS 197.298 (3). [1997 c.763 Â§2; 2001 c.908 Â§2; 2005 c.590 Â§1; 2007 c.579 Â§2]

Â Â Â Â Â  Note: Section 1, chapter 398, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 1. Notwithstanding the date for completion of the next inventory, determination and analysis required of a metropolitan service district based on a schedule established under ORS 197.299 (1), Metro, as defined in ORS 197.015, shall complete the first inventory, determination and analysis due on or after the effective date of this 2007 Act [December 1, 2007] not later than December 31, 2009. [2007 c.398 Â§1]

Â Â Â Â Â  197.300 [1973 c.80 Â§51; 1977 c.664 Â§22; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.301 Metropolitan service district report of performance measures. (1) A metropolitan service district organized under ORS chapter 268 shall compile and report to the Department of Land Conservation and Development on performance measures as described in this section at least once every two years. The information shall be reported in a manner prescribed by the department.

Â Â Â Â Â  (2) Performance measures subject to subsection (1) of this section shall be adopted by a metropolitan service district and shall include but are not limited to measures that analyze the following:

Â Â Â Â Â  (a) The rate of conversion of vacant land to improved land;

Â Â Â Â Â  (b) The density and price ranges of residential development, including both single family and multifamily residential units;

Â Â Â Â Â  (c) The level of job creation within individual cities and the urban areas of a county inside the metropolitan service district;

Â Â Â Â Â  (d) The number of residential units added to small sites assumed to be developed in the metropolitan service districtÂs inventory of available lands but which can be further developed, and the conversion of existing spaces into more compact units with or without the demolition of existing buildings;

Â Â Â Â Â  (e) The amount of environmentally sensitive land that is protected and the amount of environmentally sensitive land that is developed;

Â Â Â Â Â  (f) The sales price of vacant land;

Â Â Â Â Â  (g) Residential vacancy rates;

Â Â Â Â Â  (h) Public access to open spaces; and

Â Â Â Â Â  (i) Transportation measures including mobility, accessibility and air quality indicators. [1997 c.763 Â§3]

Â Â Â Â Â  197.302 Metropolitan service district determination of buildable land supply; corrective action; enforcement. (1) After gathering and compiling information on the performance measures as described in ORS 197.301 but prior to submitting the information to the Department of Land Conservation and Development, a metropolitan service district shall determine if actions taken under ORS 197.296 (6) have established the buildable land supply and housing densities necessary to accommodate estimated housing needs determined under ORS 197.296 (3). If the metropolitan service district determines that the actions undertaken will not accommodate estimated need, the district shall develop a corrective action plan, including a schedule for implementation. The district shall submit the plan to the department along with the report on performance measures required under ORS 197.301. Corrective action under this section may include amendment of the urban growth boundary, comprehensive plan, regional framework plan, functional plan or land use regulations as described in ORS 197.296.

Â Â Â Â Â  (2) Within two years of submitting a corrective action plan to the department, the metropolitan service district shall demonstrate by reference to the performance measures described in ORS 197.301 that implementation of the plan has resulted in the buildable land supply and housing density within the urban growth boundary necessary to accommodate the estimated housing needs for each housing type as determined under ORS 197.296 (3).

Â Â Â Â Â  (3) The failure of the metropolitan service district to demonstrate the buildable land supply and housing density necessary to accommodate housing needs as required under this section and ORS 197.296 may be the basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335. [1997 c.763 Â§4; 2001 c.908 Â§3]

Â Â Â Â Â  197.303 ÂNeeded housingÂ defined. (1) As used in ORS 197.307, until the beginning of the first periodic review of a local governmentÂs acknowledged comprehensive plan, Âneeded housingÂ means housing types determined to meet the need shown for housing within an urban growth boundary at particular price ranges and rent levels. On and after the beginning of the first periodic review of a local governmentÂs acknowledged comprehensive plan, Âneeded housingÂ also means:

Â Â Â Â Â  (a) Housing that includes, but is not limited to, attached and detached single-family housing and multiple family housing for both owner and renter occupancy;

Â Â Â Â Â  (b) Government assisted housing;

Â Â Â Â Â  (c) Mobile home or manufactured dwelling parks as provided in ORS 197.475 to 197.490; and

Â Â Â Â Â  (d) Manufactured homes on individual lots planned and zoned for single-family residential use that are in addition to lots within designated manufactured dwelling subdivisions.

Â Â Â Â Â  (2) Subsection (1)(a) and (d) of this section shall not apply to:

Â Â Â Â Â  (a) A city with a population of less than 2,500.

Â Â Â Â Â  (b) A county with a population of less than 15,000.

Â Â Â Â Â  (3) A local government may take an exception to subsection (1) of this section in the same manner that an exception may be taken under the goals. [1981 c.884 Â§6; 1983 c.795 Â§2; 1989 c.380 Â§1]

Â Â Â Â Â  197.304
Lane
County
accommodation of needed housing. (1) Notwithstanding an intergovernmental agreement pursuant to ORS 190.003 to 190.130 or acknowledged comprehensive plan provisions to the contrary, a city within Lane County that has a population of 50,000 or more within its boundaries shall meet its obligation under ORS 197.295 to 197.314 separately from any other city within Lane County. The city shall, separately from any other city:

Â Â Â Â Â  (a) Establish an urban growth boundary, consistent with the jurisdictional area of responsibility specified in the acknowledged comprehensive plan; and

Â Â Â Â Â  (b) Demonstrate, as required by ORS 197.296, that its comprehensive plan provides sufficient buildable lands within an urban growth boundary established pursuant to statewide planning goals to accommodate estimated housing needs for 20 years.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, this section does not alter or affect an intergovernmental agreement pursuant to ORS 190.003 to 190.130 or acknowledged comprehensive plan provisions adopted by
Lane
County
or local governments in
Lane
County
. [2007 c.650 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 650, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. A local government that is subject to section 2 of this 2007 Act [197.304] shall complete the inventory, analysis and determination required under ORS 197.296 (3) to begin compliance with section 2 of this 2007 Act within two years after the effective date of this 2007 Act [January 1, 2008]. [2007 c.650 Â§3]

Â Â Â Â Â  197.305 [1973 c.80 Â§52; 1977 c.664 Â§23; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.307 Effect of need for certain housing in urban growth areas; approval standards for certain residential development; placement standards for approval of manufactured dwellings. (1) The availability of affordable, decent, safe and sanitary housing opportunities for persons of lower, middle and fixed income, including housing for farmworkers, is a matter of statewide concern.

Â Â Â Â Â  (2) Many persons of lower, middle and fixed income depend on government assisted housing as a source of affordable, decent, safe and sanitary housing.

Â Â Â Â Â  (3)(a) When a need has been shown for housing within an urban growth boundary at particular price ranges and rent levels, needed housing, including housing for farmworkers, shall be permitted in one or more zoning districts or in zones described by some comprehensive plans as overlay zones with sufficient buildable land to satisfy that need.

Â Â Â Â Â  (b) A local government shall attach only clear and objective approval standards or special conditions regulating, in whole or in part, appearance or aesthetics to an application for development of needed housing or to a permit, as defined in ORS 215.402 or 227.160, for residential development. The standards or conditions may not be attached in a manner that will deny the application or reduce the proposed housing density provided the proposed density is otherwise allowed in the zone.

Â Â Â Â Â  (c) The provisions of paragraph (b) of this subsection do not apply to an application or permit for residential development in an area identified in a formally adopted central city plan, or a regional center as defined by Metro, in a city with a population of 500,000 or more.

Â Â Â Â Â  (d) In addition to an approval process based on clear and objective standards as provided in paragraph (b) of this subsection, a local government may adopt an alternative approval process for residential applications and permits based on approval criteria that are not clear and objective provided the applicant retains the option of proceeding under the clear and objective standards or the alternative process and the approval criteria for the alternative process comply with all applicable land use planning goals and rules.

Â Â Â Â Â  (e) The provisions of this subsection shall not apply to applications or permits for residential development in historic areas designated for protection under a land use planning goal protecting historic areas.

Â Â Â Â Â  (4) Subsection (3) of this section shall not be construed as an infringement on a local governmentÂs prerogative to:

Â Â Â Â Â  (a) Set approval standards under which a particular housing type is permitted outright;

Â Â Â Â Â  (b) Impose special conditions upon approval of a specific development proposal; or

Â Â Â Â Â  (c) Establish approval procedures.

Â Â Â Â Â  (5) A jurisdiction may adopt any or all of the following placement standards, or any less restrictive standard, for the approval of manufactured homes located outside mobile home parks:

Â Â Â Â Â  (a) The manufactured home shall be multisectional and enclose a space of not less than 1,000 square feet.

Â Â Â Â Â  (b) The manufactured home shall be placed on an excavated and back-filled foundation and enclosed at the perimeter such that the manufactured home is located not more than 12 inches above grade.

Â Â Â Â Â  (c) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

Â Â Â Â Â  (d) The manufactured home shall have exterior siding and roofing which in color, material and appearance is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or which is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

Â Â Â Â Â  (e) The manufactured home shall be certified by the manufacturer to have an exterior thermal envelope meeting performance standards which reduce levels equivalent to the performance standards required of single-family dwellings constructed under the state building code as defined in ORS 455.010.

Â Â Â Â Â  (f) The manufactured home shall have a garage or carport constructed of like materials. A jurisdiction may require an attached or detached garage in lieu of a carport where such is consistent with the predominant construction of immediately surrounding dwellings.

Â Â Â Â Â  (g) In addition to the provisions in paragraphs (a) to (f) of this subsection, a city or county may subject a manufactured home and the lot upon which it is sited to any development standard, architectural requirement and minimum size requirement to which a conventional single-family residential dwelling on the same lot would be subject.

Â Â Â Â Â  (6) Any approval standards, special conditions and the procedures for approval adopted by a local government shall be clear and objective and may not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay. [1981 c.884 Â§5; 1983 c.795 Â§3; 1989 c.380 Â§2; 1989 c.964 Â§6; 1993 c.184 Â§3; 1997 c.733 Â§2; 1999 c.357 Â§1; 2001 c.613 Â§2]

Â Â Â Â Â  197.309 Local ordinances or approval conditions may not effectively establish housing sale price or designate class of purchasers; exception. (1) Except as provided in subsection (2) of this section, a city, county or metropolitan service district may not adopt a land use regulation or functional plan provision, or impose as a condition for approving a permit under ORS 215.427 or 227.178, a requirement that has the effect of establishing the sales price for a housing unit or residential building lot or parcel, or that requires a housing unit or residential building lot or parcel to be designated for sale to any particular class or group of purchasers.

Â Â Â Â Â  (2) This section does not limit the authority of a city, county or metropolitan service district to:

Â Â Â Â Â  (a) Adopt or enforce a land use regulation, functional plan provision or condition of approval creating or implementing an incentive, contract commitment, density bonus or other voluntary regulation, provision or condition designed to increase the supply of moderate or lower cost housing units; or

Â Â Â Â Â  (b) Enter into an affordable housing covenant as provided in ORS 456.270 to 456.295. [1999 c.848 Â§2; 2007 c.691 Â§8]

Â Â Â Â Â  197.310 [1973 c.80 Â§53; 1977 c.664 Â§24; repealed by 1979 c.772 Â§26]

Â Â Â Â Â  197.312 Limitation on city and county authority to prohibit certain kinds of housing, including farmworker housing; real estate sales office. (1) A city or county may not by charter prohibit from all residential zones attached or detached single-family housing, multifamily housing for both owner and renter occupancy or manufactured homes. A city or county may not by charter prohibit government assisted housing or impose additional approval standards on government assisted housing that are not applied to similar but unassisted housing.

Â Â Â Â Â  (2) A city or county may not impose any approval standards, special conditions or procedures on farmworker housing that are not clear and objective or have the effect, either in themselves or cumulatively, of discouraging farmworker housing through unreasonable cost or delay or by discriminating against such housing.

Â Â Â Â Â  (3)(a) A single-family dwelling for a farmworker and the farmworkerÂs immediate family is a permitted use in any residential or commercial zone that allows single-family dwellings as a permitted use.

Â Â Â Â Â  (b) A city or county may not impose a zoning requirement on the establishment and maintenance of a single-family dwelling for a farmworker and the farmworkerÂs immediate family in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other single-family dwellings in the same zone.

Â Â Â Â Â  (4)(a) Multifamily housing for farmworkers and farmworkersÂ immediate families is a permitted use in any residential or commercial zone that allows multifamily housing generally as a permitted use.

Â Â Â Â Â  (b) A city or county may not impose a zoning requirement on the establishment and maintenance of multifamily housing for farmworkers and farmworkersÂ immediate families in a residential or commercial zone described in paragraph (a) of this subsection that is more restrictive than a zoning requirement imposed on other multifamily housing in the same zone.

Â Â Â Â Â  (5) A city or county may not prohibit a property owner or developer from maintaining a real estate sales office in a subdivision or planned community containing more than 50 lots or dwelling units for the sale of lots or dwelling units that remain available for sale to the public. [1983 c.795 Â§5; 1989 c.964 Â§7; 2001 c.437 Â§1; 2001 c.613 Â§3]

Â Â Â Â Â  197.313 Interpretation of ORS 197.312. Nothing in ORS 197.312 or in the amendments to ORS 197.295, 197.303, 197.307 by sections 1, 2 and 3, chapter 795, Oregon Laws 1983, shall be construed to require a city or county to contribute to the financing, administration or sponsorship of government assisted housing. [1983 c.795 Â§6]

Â Â Â Â Â  197.314 Required siting of manufactured homes; minimum lot size; approval standards. (1) Notwithstanding ORS 197.296, 197.298, 197.299, 197.301, 197.302, 197.303, 197.307, 197.312 and 197.313, within urban growth boundaries each city and county shall amend its comprehensive plan and land use regulations for all land zoned for single-family residential uses to allow for siting of manufactured homes as defined in ORS 446.003. A local government may only subject the siting of a manufactured home allowed under this section to regulation as set forth in ORS 197.307 (5).

Â Â Â Â Â  (2) Cities and counties shall adopt and amend comprehensive plans and land use regulations under subsection (1) of this section according to the provisions of ORS 197.610 to 197.650.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any area designated in an acknowledged comprehensive plan or land use regulation as a historic district or residential land immediately adjacent to a historic landmark.

Â Â Â Â Â  (4) Manufactured homes on individual lots zoned for single-family residential use in subsection (1) of this section shall be in addition to manufactured homes on lots within designated manufactured dwelling subdivisions.

Â Â Â Â Â  (5) Within any residential zone inside an urban growth boundary where a manufactured dwelling park is otherwise allowed, a city or county shall not adopt, by charter or ordinance, a minimum lot size for a manufactured dwelling park that is larger than one acre.

Â Â Â Â Â  (6) A city or county may adopt the following standards for the approval of manufactured homes located in manufactured dwelling parks that are smaller than three acres:

Â Â Â Â Â  (a) The manufactured home shall have a pitched roof, except that no standard shall require a slope of greater than a nominal three feet in height for each 12 feet in width.

Â Â Â Â Â  (b) The manufactured home shall have exterior siding and roofing that, in color, material and appearance, is similar to the exterior siding and roofing material commonly used on residential dwellings within the community or that is comparable to the predominant materials used on surrounding dwellings as determined by the local permit approval authority.

Â Â Â Â Â  (7) This section shall not be construed as abrogating a recorded restrictive covenant. [1993 c.184 Â§2; 1997 c.295 Â§1; 1999 c.348 Â§7; 2005 c.22 Â§139]

Â Â Â Â Â  197.315 [1973 c.80 Â§54; 1977 c.664 Â§25; repealed by 1979 c.772 Â§26]

ENFORCEMENT OF PLANNING REQUIREMENTS

Â Â Â Â Â  197.319 Procedures prior to request of an enforcement order. (1) Before a person may request adoption of an enforcement order under ORS 197.320, the person shall:

Â Â Â Â Â  (a) Present the reasons, in writing, for such an order to the affected local government; and

Â Â Â Â Â  (b) Request:

Â Â Â Â Â  (A) Revisions to the local comprehensive plan, land use regulations, special district cooperative or urban service agreement or decision-making process which is the basis for the order; or

Â Â Â Â Â  (B) That an action be taken regarding the local comprehensive plan, land use regulations, special district agreement or decision-making process that is the basis for the order.

Â Â Â Â Â  (2)(a) The local government or special district shall issue a written response to the request within 60 days of the date the request is mailed to the local government or special district.

Â Â Â Â Â  (b) The requestor and the local government or special district may enter into mediation to resolve issues in the request. The Department of Land Conservation and Development shall provide mediation services when jointly requested by the local government or special district and the requestor.

Â Â Â Â Â  (c) If the local government or special district does not act in a manner which the requestor believes is adequate to address the issues raised in the request within the time period provided in paragraph (a) of this subsection, a petition may be presented to the Land Conservation and Development Commission under ORS 197.324.

Â Â Â Â Â  (3) A metropolitan service district may request an enforcement order under ORS 197.320 (12) without first complying with subsections (1) and (2) of this section. [1989 c.761 Â§4; 1993 c.804 Â§9; 2007 c.176 Â§2]

Â Â Â Â Â  197.320 Power of commission to order compliance with goals and plans. The Land Conservation and Development Commission shall issue an order requiring a local government, state agency or special district to take action necessary to bring its comprehensive plan, land use regulation, limited land use decisions or other land use decisions into compliance with the goals, acknowledged comprehensive plan provisions or land use regulations if the commission has good cause to believe:

Â Â Â Â Â  (1) A comprehensive plan or land use regulation adopted by a local government not on a compliance schedule is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

Â Â Â Â Â  (2) A plan, program, rule or regulation affecting land use adopted by a state agency or special district is not in compliance with the goals by the date set in ORS 197.245 or 197.250 for such compliance;

Â Â Â Â Â  (3) A local government is not making satisfactory progress toward performance of its compliance schedule;

Â Â Â Â Â  (4) A state agency is not making satisfactory progress in carrying out its coordination agreement or the requirements of ORS 197.180;

Â Â Â Â Â  (5) A local government has no comprehensive plan or land use regulation and is not on a compliance schedule directed to developing the plan or regulation;

Â Â Â Â Â  (6) A local government has engaged in a pattern or practice of decision making that violates an acknowledged comprehensive plan or land use regulation. In making its determination under this subsection, the commission shall determine whether there is evidence in the record to support the decisions made. The commission shall not judge the issue solely upon adequacy of the findings in support of the decisions;

Â Â Â Â Â  (7) A local government has failed to comply with a commission order entered under ORS 197.644;

Â Â Â Â Â  (8) A special district has engaged in a pattern or practice of decision-making that violates an acknowledged comprehensive plan or cooperative agreement adopted pursuant to ORS 197.020;

Â Â Â Â Â  (9) A special district is not making satisfactory progress toward performance of its obligations under ORS chapters 195 and 197;

Â Â Â Â Â  (10) A local government is applying approval standards, special conditions on approval of specific development proposals or procedures for approval that do not comply with ORS 197.307 (6); or

Â Â Â Â Â  (11) A local government is not making satisfactory progress toward meeting its obligations under ORS 195.065.

Â Â Â Â Â  (12) A local government within the jurisdiction of a metropolitan service district has failed to make changes to the comprehensive plan or land use regulations to comply with the regional framework plan of the district or has engaged in a pattern or practice of decision-making that violates a requirement of the regional framework plan. [1977 c.664 Â§34; 1979 c.284 Â§123; 1981 c.748 Â§32; 1983 c.827 Â§58; 1987 c.729 Â§8; 1989 c.761 Â§2; 1991 c.612 Â§13; 1991 c.817 Â§24; 1993 c.804 Â§10; 1995 c.547 Â§4; 2003 c.793 Â§2; 2007 c.176 Â§3]

Â Â Â Â Â  197.324 Proceedings prior to order of compliance with goals; disclosure notice. (1) On its own motion, the Land Conservation and Development Commission may initiate a proceeding to carry out the provisions of ORS 197.320. If the commission proceeds on its own motion, it shall proceed as set forth in ORS 197.328.

Â Â Â Â Â  (2)(a) After a person meets the requirements of ORS 197.319, the person may file a petition to request that the commission consider the matter. Filing occurs upon mailing the petition to the Department of Land Conservation and Development.

Â Â Â Â Â  (b) The commission shall determine if there is good cause to proceed on the petition.

Â Â Â Â Â  (c) If the commission determines that there is not good cause to proceed on the petition, the commission shall issue a final order dismissing the petition, stating the reasons therefor.

Â Â Â Â Â  (d) If the commission determines that there is good cause to proceed on the petition, the commission shall proceed as set forth in ORS 197.328.

Â Â Â Â Â  (3) Following initiation of a proceeding under subsection (1) of this section or a determination by the commission that there is good cause to proceed on a petition under subsection (2) of this section, the affected local government shall include the following disclosure in any subsequent notice of a land use decision that could be affected by the enforcement order:

______________________________________________________________________________

NOTICE: THE OREGON LAND CONSERVATION AND DEVELOPMENT COMMISSION HAS FOUND GOOD CAUSE FOR AN ENFORCEMENT PROCEEDING AGAINST ________ (Name of local government). AN ENFORCEMENT ORDER MAY BE EVENTUALLY ADOPTED THAT COULD LIMIT, PROHIBIT OR REQUIRE APPLICATION OF SPECIFIED CRITERIA TO ANY ACTION AUTHORIZED BY THIS DECISION BUT NOT APPLIED FOR UNTIL AFTER ADOPTION OF THE ENFORCEMENT ORDER.
FUTURE
APPLICATIONS
FOR
BUILDING
PERMITS OR ANY TIME EXTENSIONS MAY BE AFFECTED.

______________________________________________________________________________

[1989 c.761 Â§5; 1995 c.778 Â§3]

Â Â Â Â Â  197.325 [1973 c.80 Â§45; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.328 Procedures to consider order to comply with goals. If a proceeding is initiated under ORS 197.324, the following procedures apply:

Â Â Â Â Â  (1) The Land Conservation and Development Commission shall hold a hearing to consider the petition or shall appoint a hearings officer to consider the petition under the provisions of ORS chapter 183 applicable to contested cases, except as otherwise provided in this section.

Â Â Â Â Â  (2) The commission or hearings officer shall schedule a hearing within 45 days of receipt of the petition.

Â Â Â Â Â  (3) If the commission appoints a hearings officer, the hearings officer shall prepare a proposed order, including recommended findings and conclusions of law. The proposed order shall be served on the Department of Land Conservation and Development and all parties to the hearing within 30 days of the date the record closed.

Â Â Â Â Â  (4) If the commission appoints a hearings officer, the commission review of the proposed order shall be limited to the record of proceedings before the hearings officer. In its review of a proposed order, the commission shall not receive new evidence but shall hear arguments as to the proposed order and any exceptions. Any exception to the proposed order shall be filed with the commission no later than 15 days following issuance of the proposed order.

Â Â Â Â Â  (5) The commission shall adopt a final order relative to a petition no later than 120 days from the date the petition was filed. [1989 c.761 Â§6]

Â Â Â Â Â  197.330 [1973 c.80 Â§50; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  197.335 Order for compliance with goals; review of order; withholding grant funds; injunctions. (1) An order issued under ORS 197.328 and the copy of the order mailed to the local government, state agency or special district shall set forth:

Â Â Â Â Â  (a) The nature of the noncompliance, including, but not limited to, the contents of the comprehensive plan or land use regulation, if any, of a local government that do not comply with the goals or the contents of a plan, program or regulation affecting land use adopted by a state agency or special district that do not comply with the goals. In the case of a pattern or practice of decision-making which violates the goals, comprehensive plan or land use regulations, the order shall specify the decision-making which constitutes the pattern or practice, including specific provisions the Land Conservation and Development Commission believes are being misapplied;

Â Â Â Â Â  (b) The specific lands, if any, within a local government for which the existing plan or land use regulation, if any, does not comply with the goals; and

Â Â Â Â Â  (c) The corrective action decided upon by the commission, including the specific requirements, with which the local government, state agency or special district must comply. In the case of a pattern or practice of decision-making that violates an acknowledged comprehensive plan or land use regulation, the commission may require revisions to the comprehensive plan, land use regulations or local procedures which the commission believes are necessary to correct the pattern or practice. Notwithstanding the provisions of this section, except as provided in subsection (3)(c) of this section, an enforcement order does not affect:

Â Â Â Â Â  (A) Land use applications filed with a local government prior to the date of adoption of the enforcement order unless specifically identified by the order;

Â Â Â Â Â  (B) Land use approvals issued by a local government prior to the date of adoption of the enforcement order; or

Â Â Â Â Â  (C) The time limit for exercising land use approvals issued by a local government prior to the date of adoption of the enforcement order.

Â Â Â Â Â  (2) Judicial review of a final order of the commission shall be governed by the provisions of ORS chapter 183 applicable to contested cases except as otherwise stated in this section. The commissionÂs final order shall include a clear statement of findings which set forth the basis for the order. Where a petition to review the order has been filed in the Court of Appeals, the commission shall transmit to the court the entire administrative record of the proceeding under review. Notwithstanding ORS 183.482 (3) relating to a stay of enforcement of an agency order, an appellate court, before it may stay an order of the commission, shall give due consideration to the public interest in the continued enforcement of the commissionÂs order and may consider testimony or affidavits thereon. Upon review, an appellate court may affirm, reverse, modify or remand the order. The court shall reverse, modify or remand the order only if it finds:

Â Â Â Â Â  (a) The order to be unlawful in substance or procedure, but error in procedure shall not be cause for reversal, modification or remand unless the court shall find that substantial rights of any party were prejudiced thereby;

Â Â Â Â Â  (b) The order to be unconstitutional;

Â Â Â Â Â  (c) The order is invalid because it exceeds the statutory authority of the agency; or

Â Â Â Â Â  (d) The order is not supported by substantial evidence in the whole record.

Â Â Â Â Â  (3)(a) If the commission finds that in the interim period during which a local government, state agency or special district would be bringing itself into compliance with the commissionÂs order under ORS 197.320 or subsection (2) of this section it would be contrary to the public interest in the conservation or sound development of land to allow the continuation of some or all categories of land use decisions or limited land use decisions, it shall, as part of its order, limit, prohibit or require the approval by the local government of applications for subdivisions, partitions, building permits, limited land use decisions or land use decisions until the plan, land use regulation or subsequent land use decisions and limited land use decisions are brought into compliance. The commission may issue an order that requires review of local decisions by a hearings officer or the Department of Land Conservation and Development before the local decision becomes final.

Â Â Â Â Â  (b) Any requirement under this subsection may be imposed only if the commission finds that the activity, if continued, aggravates the goal, comprehensive plan or land use regulation violation and that the requirement is necessary to correct the violation.

Â Â Â Â Â  (c) The limitations on enforcement orders under subsection (1)(c)(B) of this section shall not be interpreted to affect the commissionÂs authority to limit, prohibit or require application of specified criteria to subsequent land use decisions involving land use approvals issued by a local government prior to the date of adoption of the enforcement order.

Â Â Â Â Â  (4) As part of its order under ORS 197.320 or subsection (2) of this section, the commission may withhold grant funds from the local government to which the order is directed. As part of an order issued under this section, the commission may notify the officer responsible for disbursing state-shared revenues to withhold that portion of state-shared revenues to which the local government is entitled under ORS 221.770, 323.455, 366.762 and 366.800 and ORS chapter 471 which represents the amount of state planning grant moneys previously provided the local government by the commission. The officer responsible for disbursing state-shared revenues shall withhold state-shared revenues as outlined in this section and shall release funds to the local government or department when notified to so do by the commission or its designee. The commission may retain a portion of the withheld revenues to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the local government upon completion of requirements of the commission order.

Â Â Â Â Â  (5)(a) As part of its order under this section, the commission may notify the officer responsible for disbursing funds from any grant or loan made by a state agency to withhold such funds from a special district to which the order is directed. The officer responsible for disbursing funds shall withhold funds as outlined in this section and shall release funds to the special district or department when notified to do so by the commission.

Â Â Â Â Â  (b) The commission may retain a portion of the funds withheld to cover costs of providing services incurred under the order, including use of a hearings officer or staff resources to monitor land use decisions and limited land use decisions or conduct hearings. The remainder of the funds withheld under this provision shall be released to the special district upon completion of the requirements of the commission order.

Â Â Â Â Â  (6) The commission may institute actions or proceedings for legal or equitable remedies in the Circuit Court for Marion County or in the circuit court for the county to which the commissionÂs order is directed or within which all or a portion of the applicable city is located to enforce compliance with the provisions of any order issued under this section or to restrain violations thereof. Such actions or proceedings may be instituted without the necessity of prior agency notice, hearing and order on an alleged violation. [1989 c.761 Â§7; 1991 c.817 Â§25; 1993 c.804 Â§11; 1995 c.301 Â§36; 1995 c.778 Â§1]

Â Â Â Â Â  197.340 Weight given to goals in planning practice; regional diversity and needs. (1) The Land Conservation and Development Commission, the Department of Land Conservation and Development, other state agencies and local governments shall give the goals equal weight in any matter in which the goals are required to be applied.

Â Â Â Â Â  (2) The commission and the department shall consider and recognize regional diversity and differences in regional needs when making or reviewing a land use decision or otherwise applying the goals. [1981 c.748 Â§20; 1987 c.729 Â§1; 1995 c.521 Â§2]

Â Â Â Â Â  197.350 Burden of persuasion or proof in appeal to board or commission. (1) A party appealing a land use decision or limited land use decision made by a local government to the board or Land Conservation and Development Commission has the burden of persuasion.

Â Â Â Â Â  (2) A local government that claims an exception to a goal adopted by the commission has the burden of persuasion.

Â Â Â Â Â  (3) There shall be no burden of proof in administrative proceedings under ORS chapters 195, 196 and 197. [1981 c.748 Â§10a; 1983 c.827 Â§43; 1991 c.817 Â§26]

Â Â Â Â Â  197.352 [2005 c.1; 2007 c.354 Â§28; 2007 c.424 Â§4; renumbered 195.305 in 2007]

Â Â Â Â Â  197.353 Measure 37 timelines; death of claimant. (1) As used in this section:

Â Â Â Â Â  (a) ÂClaimantÂ means a person that makes a Measure 37 claim.

Â Â Â Â Â  (b) ÂMeasure 37 claimÂ means a written demand for compensation under ORS 197.352.

Â Â Â Â Â  (c) ÂLand use regulationÂ has the meaning given that term in ORS 197.352.

Â Â Â Â Â  (d) ÂOwnerÂ has the meaning given that term in ORS 197.352.

Â Â Â Â Â  (e) ÂPublic entityÂ has the meaning given that term in ORS 197.352.

Â Â Â Â Â  (2) Notwithstanding ORS 197.352 (4) and (6), if a Measure 37 claim was made on or after November 1, 2006:

Â Â Â Â Â  (a) Just compensation under ORS 197.352 is due the owner of the property from the public entity only if the land use regulation continues to be enforced against the property 540 days after the Measure 37 claim is made to the public entity; and

Â Â Â Â Â  (b) The owner of the subject property has a cause of action for compensation under ORS 197.352 (6) only if a land use regulation continues to apply to the subject property more than 540 days after the Measure 37 claim is made.

Â Â Â Â Â  (3) If a claimant is an individual, the ability to make or prosecute a Measure 37 claim is not affected by the death of the claimant during the extended review period provided by subsection (2) of this section, and the ability to make or prosecute a Measure 37 claim for property that belonged to the claimant passes to the person who acquires the property by devise or by operation of law. [2007 c.133 Â§2]

Â Â Â Â Â  Note: 197.353 includes references to 197.352, which was amended and renumbered as 195.305 by action of the Legislative Assembly. See section 28, chapter 354, Oregon Laws 2007, and sections 1, 1a and 4, chapter 424, Oregon Laws 2007. The text of 197.353 was not amended to reflect the amendments or renumbering. Editorial adjustment of 197.353 for the amendments to and renumbering of 197.352 has not been made.

EXPEDITED LAND DIVISIONS

Â Â Â Â Â  197.360 ÂExpedited land divisionÂ defined; applicability. (1) An expedited land division:

Â Â Â Â Â  (a) Is an action of a local government that:

Â Â Â Â Â  (A) Includes land that is zoned for residential uses and is within an urban growth boundary.

Â Â Â Â Â  (B) Is solely for the purposes of residential use, including recreational or open space uses accessory to residential use.

Â Â Â Â Â  (C) Does not provide for dwellings or accessory buildings to be located on land that is specifically mapped and designated in the comprehensive plan and land use regulations for full or partial protection of natural features under the statewide planning goals that protect:

Â Â Â Â Â  (i) Open spaces, scenic and historic areas and natural resources;

Â Â Â Â Â  (ii) The Willamette River Greenway;

Â Â Â Â Â  (iii) Estuarine resources;

Â Â Â Â Â  (iv) Coastal shorelands; and

Â Â Â Â Â  (v) Beaches and dunes.

Â Â Â Â Â  (D) Satisfies minimum street or other right-of-way connectivity standards established by acknowledged land use regulations or, if such standards are not contained in the applicable regulations, as required by statewide planning goals or rules.

Â Â Â Â Â  (E) Creates enough lots or parcels to allow building residential units at 80 percent or more of the maximum net density permitted by the zoning designation of the site.

Â Â Â Â Â  (b) Is a land division that:

Â Â Â Â Â  (A) Will create three or fewer parcels under ORS 92.010; and

Â Â Â Â Â  (B) Meets the criteria set forth for an action under paragraph (a)(A) to (D) of this subsection.

Â Â Â Â Â  (2) An expedited land division as described in this section is not a land use decision or a limited land use decision under ORS 197.015 or a permit under ORS 215.402 or 227.160.

Â Â Â Â Â  (3) The provisions of ORS 197.360 to 197.380 apply to all elements of a local government comprehensive plan and land use regulations applicable to a land division, including any planned unit development standards and any procedures designed to regulate:

Â Â Â Â Â  (a) The physical characteristics of permitted uses;

Â Â Â Â Â  (b) The dimensions of the lots or parcels to be created; or

Â Â Â Â Â  (c) Transportation, sewer, water, drainage and other facilities or services necessary for the proposed development, including but not limited to right-of-way standards, facility dimensions and on-site and off-site improvements.

Â Â Â Â Â  (4) An application to a local government for an expedited land division shall describe the manner in which the proposed division complies with each of the provisions of subsection (1) of this section. [1995 c.595 Â§7]

Â Â Â Â Â  197.365 Application for expedited land division; notice requirements; procedure. When requested by an applicant for an expedited land division, in lieu of the procedure set forth in its comprehensive plan and land use regulations, the local government shall use the following procedures for an expedited land division under ORS 197.360:

Â Â Â Â Â  (1)(a) If the application for expedited land division is incomplete, the local government shall notify the applicant of exactly what information is missing within 21 days of receipt of the application and allow the applicant to submit the missing information. For purposes of computation of time under this section, the application shall be deemed complete on the date the applicant submits the requested information or refuses in writing to submit it.

Â Â Â Â Â  (b) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (2) The local government shall provide written notice of the receipt of the completed application for an expedited land division to any state agency, local government or special district responsible for providing public facilities or services to the development and to owners of property within 100 feet of the entire contiguous site for which the application is made. The notification list shall be compiled from the most recent property tax assessment roll. For purposes of appeal to the referee under ORS 197.375, this requirement shall be deemed met when the local government can provide an affidavit or other certification that such notice was given. Notice shall also be provided to any neighborhood or community planning organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (3) The notice required under subsection (2) of this section shall:

Â Â Â Â Â  (a) State:

Â Â Â Â Â  (A) The deadline for submitting written comments;

Â Â Â Â Â  (B) That issues that may provide the basis for an appeal to the referee must be raised in writing prior to the expiration of the comment period; and

Â Â Â Â Â  (C) That issues must be raised with sufficient specificity to enable the local government to respond to the issue.

Â Â Â Â Â  (b) Set forth, by commonly used citation, the applicable criteria for the decision.

Â Â Â Â Â  (c) Set forth the street address or other easily understood geographical reference to the subject property.

Â Â Â Â Â  (d) State the place, date and time that comments are due.

Â Â Â Â Â  (e) State a time and place where copies of all evidence submitted by the applicant will be available for review.

Â Â Â Â Â  (f) Include the name and telephone number of a local government contact person.

Â Â Â Â Â  (g) Briefly summarize the local decision-making process for the expedited land division decision being made.

Â Â Â Â Â  (4) After notice under subsections (2) and (3) of this section, the local government shall:

Â Â Â Â Â  (a) Provide a 14-day period for submission of written comments prior to the decision.

Â Â Â Â Â  (b) Make a decision to approve or deny the application within 63 days of receiving a completed application, based on whether it satisfies the substantive requirements of the local governmentÂs land use regulations. An approval may include conditions to ensure that the application meets the applicable land use regulations. For applications subject to this section, the local government:

Â Â Â Â Â  (A) Shall not hold a hearing on the application; and

Â Â Â Â Â  (B) Shall issue a written determination of compliance or noncompliance with applicable land use regulations that includes a summary statement explaining the determination. The summary statement may be in any form reasonably intended to communicate the local governmentÂs basis for the determination.

Â Â Â Â Â  (c) Provide notice of the decision to the applicant and to those who received notice under subsection (2) of this section within 63 days of the date of a completed application. The notice of decision shall include:

Â Â Â Â Â  (A) The summary statement described in paragraph (b)(B) of this subsection; and

Â Â Â Â Â  (B) An explanation of appeal rights under ORS 197.375. [1995 c.595 Â§8]

Â Â Â Â Â  197.370 Failure of local government to approve or deny application within specified time. (1) Except as provided in subsection (2) of this section, if the local government does not make a decision on an expedited land division within 63 days after the application is deemed complete, the applicant may apply in the circuit court for the county in which the application was filed for a writ of mandamus to compel the local government to issue the approval. The writ shall be issued unless the local government shows that the approval would violate a substantive provision of the applicable land use regulations or the requirements of ORS 197.360. A decision of the circuit court under this section may be appealed only to the Court of Appeals.

Â Â Â Â Â  (2) After seven daysÂ notice to the applicant, the governing body of the local government may, at a regularly scheduled public meeting, take action to extend the 63-day time period to a date certain for one or more applications for an expedited land division prior to the expiration of the 63-day period, based on a determination that an unexpected or extraordinary increase in applications makes action within 63 days impracticable. In no case shall an extension be to a date more than 120 days after the application was deemed complete. Upon approval of an extension, the provisions of ORS 197.360 to 197.380, including the mandamus remedy provided by subsection (1) of this section, shall remain applicable to the expedited land division, except that the extended period shall be substituted for the 63-day period wherever applicable.

Â Â Â Â Â  (3) The decision to approve or not approve an extension under subsection (2) of this section is not a land use decision or limited land use decision. [1995 c.595 Â§9]

Â Â Â Â Â  197.375 Appeal of decision on application for expedited land division; notice requirements; standards for review; procedure; costs. (1) An appeal of a decision made under ORS 197.360 and 197.365 shall be made as follows:

Â Â Â Â Â  (a) An appeal must be filed with the local government within 14 days of mailing of the notice of the decision under ORS 197.365 (4), and shall be accompanied by a $300 deposit for costs.

Â Â Â Â Â  (b) A decision may be appealed by:

Â Â Â Â Â  (A) The applicant; or

Â Â Â Â Â  (B) Any person or organization who files written comments in the time period established under ORS 197.365.

Â Â Â Â Â  (c) An appeal shall be based solely on allegations:

Â Â Â Â Â  (A) Of violation of the substantive provisions of the applicable land use regulations;

Â Â Â Â Â  (B) Of unconstitutionality of the decision;

Â Â Â Â Â  (C) That the application is not eligible for review under ORS 197.360 to 197.380 and should be reviewed as a land use decision or limited land use decision; or

Â Â Â Â Â  (D) That the partiesÂ substantive rights have been substantially prejudiced by an error in procedure by the local government.

Â Â Â Â Â  (2) The local government shall appoint a referee to decide the appeal of a decision made under ORS 197.360 and 197.365. The referee shall not be an employee or official of the local government. However, a local government that has designated a hearings officer under ORS 215.406 or 227.165 may designate the hearings officer as the referee for appeals of a decision made under ORS 197.360 and 197.365.

Â Â Â Â Â  (3) Within seven days of being appointed to decide the appeal, the referee shall notify the applicant, the local government, the appellant if other than the applicant, any person or organization entitled to notice under ORS 197.365 (2) that provided written comments to the local government and all providers of public facilities and services entitled to notice under ORS 197.365 (2) and advise them of the manner in which they may participate in the appeal. A person or organization that provided written comments to the local government but did not file an appeal under subsection (1) of this section may participate only with respect to the issues raised in the written comments submitted by that person or organization. The referee may use any procedure for decision-making consistent with the interests of the parties to ensure a fair opportunity to present information and argument. The referee shall provide the local government an opportunity to explain its decision, but is not limited to reviewing the local government decision and may consider information not presented to the local government.

Â Â Â Â Â  (4)(a) The referee shall apply the substantive requirements of the local governmentÂs land use regulations and ORS 197.360. If the referee determines that the application does not qualify as an expedited land division as described in ORS 197.360, the referee shall remand the application for consideration as a land use decision or limited land use decision. In all other cases, the referee shall seek to identify means by which the application can satisfy the applicable requirements.

Â Â Â Â Â  (b) The referee may not reduce the density of the land division application. The referee shall make a written decision approving or denying the application or approving it with conditions designed to ensure that the application satisfies the land use regulations, within 42 days of the filing of an appeal. The referee may not remand the application to the local government for any reason other than as set forth in this subsection.

Â Â Â Â Â  (5) Unless the governing body of the local government finds exigent circumstances, a referee who fails to issue a written decision within 42 days of the filing of an appeal shall receive no compensation for service as referee in the appeal.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, the referee shall order the local government to refund the deposit for costs to an appellant who materially improves his or her position from the decision of the local government. The referee shall assess the cost of the appeal in excess of the deposit for costs, up to a maximum of $500, including the deposit paid under subsection (1) of this section, against an appellant who does not materially improve his or her position from the decision of the local government. The local government shall pay the portion of the costs of the appeal not assessed against the appellant. The costs of the appeal include the compensation paid the referee and costs incurred by the local government, but not the costs of other parties.

Â Â Â Â Â  (7) The Land Use Board of Appeals does not have jurisdiction to consider any decisions, aspects of decisions or actions made under ORS 197.360 to 197.380.

Â Â Â Â Â  (8) Any party to a proceeding before a referee under this section may seek judicial review of the refereeÂs decision in the manner provided for review of final orders of the Land Use Board of Appeals under ORS 197.850 and 197.855. The Court of Appeals shall review decisions of the referee in the same manner as provided for review of final orders of the Land Use Board of Appeals in those statutes. However, notwithstanding ORS 197.850 (9) or any other provision of law, the court shall reverse or remand the decision only if the court finds:

Â Â Â Â Â  (a) That the decision does not concern an expedited land division as described in ORS 197.360 and the appellant raised this issue in proceedings before the referee;

Â Â Â Â Â  (b) That there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d), or a basis for modification or correction of an award as described in ORS 36.710; or

Â Â Â Â Â  (c) That the decision is unconstitutional. [1995 c.595 Â§10; 2003 c.598 Â§37]

Â Â Â Â Â  197.380 Application fees for expedited land division. Each city and county shall establish an application fee for an expedited land division. The fee shall be set at a level calculated to recover the estimated full cost of processing an application, including the cost of appeals to the referee under ORS 197.375, based on the estimated average cost of such applications. Within one year of establishing the fee required under this section, the city or county shall review and revise the fee, if necessary, to reflect actual experience in processing applications under ORS 197.360 to 197.380. [1995 c.595 Â§11; 1999 c.348 Â§8]

ACTIVITIES ON
FEDERAL
LAND

Â Â Â Â Â  197.390 Activities on federal land; list; permit required; enjoining violations. (1) The Land Conservation and Development Commission shall study and compile a list of all activities affecting land use planning which occur on federal land and which the state may regulate or control in any degree.

Â Â Â Â Â  (2) No activity listed by the commission pursuant to subsection (1) of this section which the state may regulate or control which occurs upon federal land shall be undertaken without a permit issued under ORS 197.395.

Â Â Â Â Â  (3) Any person or agency acting in violation of subsection (2) of this section may be enjoined in civil proceedings brought in the name of the State of
Oregon
. [1975 c.486 Â§2; 1981 c.748 Â§33]

Â Â Â Â Â  197.395 Application for permit; review and issuance; conditions; restrictions; review. (1) Any person or public agency desiring to initiate an activity which the state may regulate or control and which occurs upon federal land shall apply to the local government in which the activity will take place for a permit. The application shall contain an explanation of the activity to be initiated, the plans for the activity and any other information required by the local government as prescribed by rule of the Land Conservation and Development Commission.

Â Â Â Â Â  (2) If the local government finds after review of the application that the proposed activity complies with goals and the comprehensive plans of the local government affected by the activity, it shall approve the application and issue a permit for the activity to the person or public agency applying for the permit. If the governing body does not approve or disapprove the permit within 60 days of receipt of the application, the application shall be considered approved.

Â Â Â Â Â  (3) The local government may prescribe and include in the permit any conditions or restrictions that it considers necessary to assure that the activity complies with the goals and the comprehensive plans of the local governments affected by the activity.

Â Â Â Â Â  (4) Actions pursuant to this section are subject to review under ORS 197.830 to 197.845. [1975 c.486 Â§3; 1977 c.664 Â§26; 1979 c.772 Â§7c; 1981 c.748 Â§40; 1983 c.827 Â§44]

Â Â Â Â Â  197.400 [1973 c.80 Â§25; 1977 c.664 Â§27; repealed by 1981 c.748 Â§56]

AREAS OF CRITICAL CONCERN

Â Â Â Â Â  197.405 Designation of areas of critical state concern; commission recommendation; committee review; approval by Legislative Assembly. (1) The Land Conservation and Development Commission may recommend to appropriate legislative committees the designation of areas of critical state concern. Each such recommendation:

Â Â Â Â Â  (a) Shall specify the reasons for the implementation of additional state regulations for the described geographic area;

Â Â Â Â Â  (b) Shall include a brief summary of the existing programs and regulations of state and local agencies applicable to the area;

Â Â Â Â Â  (c) May include a management plan for the area indicating the programs and regulations of state and local agencies, if any, unaffected by the proposed state regulations for the area;

Â Â Â Â Â  (d) May establish permissible use limitations for all or part of the area;

Â Â Â Â Â  (e) Shall locate a boundary describing the area; and

Â Â Â Â Â  (f) May designate permissible use standards for all or part of the lands within the area or establish standards for issuance or denial of designated state or local permits regulating specified uses of lands in the area, or both.

Â Â Â Â Â  (2) The commission may act under subsection (1) of this section on its own motion or upon the recommendation of a state agency or a local government. If the commission receives a recommendation from a state agency or a local government and finds the proposed area to be unsuitable for designation, it shall notify the state agency or the local government of its decision and its reasons for that decision.

Â Â Â Â Â  (3) Immediately following its decision to favorably recommend to the Legislative Assembly the designation of an area of critical state concern, the commission shall submit the proposed designation accompanied by the supporting materials described in subsection (1) of this section to the appropriate legislative committees for review.

Â Â Â Â Â  (4) No proposed designation under subsection (1) of this section shall take effect unless it has first been submitted to appropriate legislative committees under subsection (3) of this section and has been approved by the Legislative Assembly. The Legislative Assembly may adopt, amend or reject the proposed designation. [1973 c.80 Â§26; 1977 c.664 Â§28; 1981 c.748 Â§12; 2007 c.354 Â§11]

Â Â Â Â Â  197.410 Use and activities regulated; enjoining violations. (1) No use or activity subjected to state regulations required or allowed for a designated area of critical state concern shall be undertaken except in accordance with the applicable state regulations.

Â Â Â Â Â  (2) Any person or agency acting in violation of subsection (1) of this section may be enjoined in civil proceedings brought in the name of the county or the State of
Oregon
. [1973 c.80 Â§30; 1977 c.664 Â§29; 1981 c.748 Â§13]

Â Â Â Â Â  197.415 [1973 c.80 Â§27; 1977 c.664 Â§30; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.420 [1973 c.80 Â§28; 1977 c.664 Â§31; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.425 [1973 c.80 Â§29; 1977 c.664 Â§32; repealed by 1981 c.748 Â§56]

Â Â Â Â Â  197.430 Enforcement powers. If the county governing body or the Land Conservation and Development Commission determines the existence of an alleged violation under ORS 197.410, it may:

Â Â Â Â Â  (1) Investigate, hold hearings, enter orders and take action that it deems appropriate under ORS chapters 195, 196 and 197, as soon as possible.

Â Â Â Â Â  (2) For the purpose of investigating conditions relating to the violation, through its members or its duly authorized representatives, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (3) Conduct public hearings.

Â Â Â Â Â  (4) Publish its findings and recommendations as they are formulated relative to the violation.

Â Â Â Â Â  (5) Give notice of any order relating to a particular violation of the state regulations for the area involved or a particular violation of ORS chapters 195, 196 and 197 by mailing notice to the person or public body conducting or proposing to conduct the project affected in the manner provided by ORS chapter 183. [1973 c.80 Â§31; 1977 c.664 Â§33; 1981 c.748 Â§14]

SITING
SPEEDWAY
DESTINATION

Â Â Â Â Â  197.431 Expansion of speedway destination site. (1) If the site described in ORS 197.433 (1) is developed and used as a major motor speedway with sanctioned, premier, high speed automobile racing within five years after the county issues a certificate of occupancy for the major motor speedway, the site may be expanded to include additional lands that are adjacent to the site if the additional lands are:

Â Â Â Â Â  (a) Located in Morrow County within township 4 north, range 24 east of the Willamette Meridian, sections 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21 and 22 and the northeast quarter section of section 27; and

Â Â Â Â Â  (b) Approved as part of a master plan as provided in this section.

Â Â Â Â Â  (2) After the major motor speedway is developed and used for sanctioned, premier, high speed automobile racing, the governing body of Morrow County may authorize inclusion of the following uses on the speedway destination site that are proposed in a master plan:

Â Â Â Â Â  (a)
Speedway
supporting uses and facilities.

Â Â Â Â Â  (b) Associated uses and facilities not previously authorized pursuant to ORS 197.433 (4).

Â Â Â Â Â  (c) A speedway theme park not previously authorized pursuant to ORS 197.433 (4).

Â Â Â Â Â  (d) A speedway destination resort, if the speedway destination resort is approved by Morrow County, subject to the requirements of ORS 197.435 to 197.467, except that the proposed speedway destination resort site need not be included on a map of eligible lands for destination resorts within the county otherwise required under ORS 197.455, but the proposed speedway destination resort site must meet the siting criteria of ORS 197.455.

Â Â Â Â Â  (3) The
Port
of
Morrow
or its designee may apply to the governing body of
Morrow
County
for approval to expand the site described in ORS 197.433 (1) or to amend the uses allowed on the speedway destination site by submission of a master plan as provided in this section. A master plan must:

Â Â Â Â Â  (a) Set forth the discretionary approvals, if any, required for completion of the development specified in the plan;

Â Â Â Â Â  (b) Identify the conditions, terms, restrictions and requirements for discretionary approvals;

Â Â Â Â Â  (c) Establish a process for amending the plan;

Â Â Â Â Â  (d) If the proposed development of the speedway destination site is to be constructed in phases, specify the dates on which each phase of phased construction is projected to begin and end;

Â Â Â Â Â  (e) Except as otherwise provided in this section, comply with the Morrow County comprehensive plan and land use regulations in existence at the time of the application; and

Â Â Â Â Â  (f) Identify proposed comprehensive plan amendments or zone changes that are necessary to authorize development of a speedway destination site and uses proposed as part of the plan.

Â Â Â Â Â  (4) The governing body of Morrow County shall review a master plan and proposed changes to the acknowledged comprehensive plan and land use regulations that are necessary to implement a proposed master plan as provided in ORS 197.610 to 197.625 and may approve the master plan and the proposed changes if at the time of approval:

Â Â Â Â Â  (a) The major motor speedway is used for sanctioned, premier, high speed automobile racing; and

Â Â Â Â Â  (b) The master plan conforms to the requirements of this section and other applicable laws and specifies:

Â Â Â Â Â  (A) The duration and phasing of development proposed by the plan.

Â Â Â Â Â  (B) A description, including location, of the proposed uses on the site, including:

Â Â Â Â Â  (i) The proposed changes to the major motor speedway;

Â Â Â Â Â  (ii) The proposed associated uses and facilities;

Â Â Â Â Â  (iii) The proposed speedway supporting uses and facilities;

Â Â Â Â Â  (iv) A speedway destination resort;

Â Â Â Â Â  (v) A speedway theme park;

Â Â Â Â Â  (vi) Sewage works for the speedway destination site, including all facilities necessary for collecting, pumping, treating and disposing of sewage;

Â Â Â Â Â  (vii) Drainage works for the speedway destination site, including facilities necessary for collecting, pumping and disposing of storm and surface water;

Â Â Â Â Â  (viii) Water supply works and service for the speedway destination site, including the facilities necessary for tapping natural sources of domestic and industrial water, treating and protecting the quality of the water and transmitting it to the site;

Â Â Â Â Â  (ix) Public parks and recreation facilities, including land and facilities that are necessary for administering and maintaining the public parks, recreation facilities and recreation services;

Â Â Â Â Â  (x) Public transportation, including public depots, public parking, storage and maintenance facilities and other equipment necessary for the transportation of users and patrons of the major motor speedway and their personal property; and

Â Â Â Â Â  (xi) Public and private roads.

Â Â Â Â Â  (C) A description, including location, of additional uses that are not specified in this section, if the additional uses are proposed and approved in accordance with applicable laws, statewide land use planning goals and the provisions of the comprehensive plan and land use regulations implementing the comprehensive plan.

Â Â Â Â Â  (D) The density and intensity of proposed uses.

Â Â Â Â Â  (E) A schedule and plan for obtaining local government review of permits and other authorizations required for the development of allowed uses.

Â Â Â Â Â  (F) The parties responsible for providing speedway destination site infrastructure and services. [2007 c.819 Â§4]

Â Â Â Â Â  Note: 197.431 to 197.434 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.432 Definitions for ORS 197.431 to 197.434. As used in ORS 197.431 to 197.434:

Â Â Â Â Â  (1) ÂAssociated uses and facilitiesÂ means:

Â Â Â Â Â  (a) Speedway-related and accessory uses and facilities identified in the findings; and

Â Â Â Â Â  (b) Road course garage units.

Â Â Â Â Â  (2) ÂFindingsÂ means the Morrow County Findings of Fact and Conclusions of Law, dated June 21, 2002, and September 24, 2003, in the matter of an application by the
Port
of
Morrow
for comprehensive plan and zoning amendments to allow the siting of a speedway and related facilities at the
Port
of
Morrow
.

Â Â Â Â Â  (3) ÂMajor motor speedwayÂ means one or more race tracks including, at a minimum:

Â Â Â Â Â  (a) An asphalt oval super speedway of at least seven-eighths mile with grandstand seating capacity of 20,000 or more; or

Â Â Â Â Â  (b) An asphalt road course of at least two miles with grandstand seating capacity of 20,000 or more.

Â Â Â Â Â  (4) ÂPremier, high speed automobile racingÂ means automobile racing that is projected to attract 20,000 or more spectators to a race.

Â Â Â Â Â  (5) ÂRoad course garage unitÂ means a facility consisting of garages and residential spaces not intended for overnight use.

Â Â Â Â Â  (6) ÂSanctionedÂ means subject to contractual agreements with one or more major professional automobile racing organizations that may include, but are not limited to:

Â Â Â Â Â  (a) Champ Car;

Â Â Â Â Â  (b) Indy Racing League (IRL);

Â Â Â Â Â  (c) National Association for Stock Car Auto Racing, Inc. (NASCAR);

Â Â Â Â Â  (d) World of Outlaws (WoO);

Â Â Â Â Â  (e) National Hot Rod Association (NHRA);

Â Â Â Â Â  (f) International Hot Rod Association (IHRA);

Â Â Â Â Â  (g) Sports Car Club of
America
(SCCA);

Â Â Â Â Â  (h)
Grand American Road
Racing Association (Grand Am);

Â Â Â Â Â  (i) Automobile Club de lÂOuest (American Le Mans); and

Â Â Â Â Â  (j) FÃ©dÃ©ration Internationale de lÂAutomobile (FIA).

Â Â Â Â Â  (7) Â
Speedway
destination resortÂ means a destination resort within the boundaries of the speedway destination site that is approved under ORS 197.431 and 197.435 to 197.467.

Â Â Â Â Â  (8) Â
Speedway
destination siteÂ means a site containing a major motor speedway, associated uses and facilities and speedway supporting uses and facilities.

Â Â Â Â Â  (9) ÂSpeedway supporting uses and facilitiesÂ means transient lodging, restaurants, meeting facilities and other commercial uses limited to the types and levels of use necessary to meet the needs of users and patrons of a major motor speedway.

Â Â Â Â Â  (10) ÂSpeedway theme parkÂ means an amusement park associated with a major motor speedway and based on a speedway theme that:

Â Â Â Â Â  (a) Is developed and operated primarily for the purpose of entertaining users and patrons of the major motor speedway, but available, as well, to the general public; and

Â Â Â Â Â  (b) Consists of a collection of entertainment uses and facilities commonly associated with outdoor fairs and theme parks:

Â Â Â Â Â  (A) Including mechanical rides, games, go-cart tracks, miniature golf courses, BMX bicycle tracks, water parks and athletic fields; and

Â Â Â Â Â  (B) Not including cinemas, bowling alleys, theaters, concert halls or similar recreational or entertainment uses commonly allowed inside urban growth boundaries.

Â Â Â Â Â  (11) ÂTransient lodgingÂ means a unit consisting of a room or a suite of rooms that is available for a period of occupancy that typically does not exceed 30 days and for which the lodging operator:

Â Â Â Â Â  (a) Charges on a daily basis and does not collect more than six days in advance; and

Â Â Â Â Â  (b) Provides maid and linen service daily or every two days as part of the regularly charged cost of occupancy. [2005 c.842 Â§1; 2007 c.819 Â§1]

Â Â Â Â Â  Note: See note under 197.431.

Â Â Â Â Â  197.433 Development of major motor speedway. (1) On a site approved for development of a major motor speedway, pursuant to an exception to statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization that was acknowledged before September 2, 2005, if the site is developed and used as a major motor speedway with sanctioned, premier, high speed automobile racing within five years after the county issues a certificate of occupancy for the major motor speedway, the governing body of Morrow County or its designee may authorize the ancillary development of transient lodging, associated uses and facilities and a speedway theme park that were not previously authorized under subsection (4) of this section:

Â Â Â Â Â  (a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

Â Â Â Â Â  (b) Primarily for the use of users and patrons of the major motor speedway but available, as well, to the general public.

Â Â Â Â Â  (c) Without regard to the limitations on the size or occupancy of speedway-related and accessory uses and facilities specified in the findings.

Â Â Â Â Â  (d) Without regard to use limitations specified in section H (10) of the June 21, 2002, findings for a multipurpose recreational facility.

Â Â Â Â Â  (e) Without regard to the limitation on hours of operation specified in the findings for outdoor recreational facilities.

Â Â Â Â Â  (2) The major motor speedway authorized in the findings and by this section may be developed:

Â Â Â Â Â  (a) Without taking further exception to the statewide land use planning goals relating to agricultural lands, public facilities and services and urbanization.

Â Â Â Â Â  (b) Without regard to the specific size, placement or configuration of the tracks specified in the findings.

Â Â Â Â Â  (3) Subject to the requirements of ORS 197.610 to 197.625, notwithstanding the local process for review and approval of a proposal to amend the acknowledged comprehensive plan and land use regulations that is contained in an acknowledged comprehensive plan and land use regulations, the governing body of Morrow County may review and approve a proposal to make the changes to the acknowledged comprehensive plan and land use regulations to allow the uses authorized by this section on the site described in subsection (1) of this section through an expedited local review and approval process in which the final approval of the county may be granted after only one evidentiary hearing.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the governing body of Morrow County may approve the development, in conjunction with the development of the major motor speedway, but prior to the establishment of sanctioned, premier, high speed automobile racing at the major motor speedway, of up to 250 road course garage units, 100 units of transient lodging with an associated restaurant and public facilities necessary to support those uses.

Â Â Â Â Â  (5) Impacts of a speedway destination site, adjacent residential development and transient lodging on the transportation system must be mitigated to the satisfaction of the Department of Transportation at the time of development. [2005 c.842 Â§2; 2007 c.819 Â§2]

Â Â Â Â Â  Note: See note under 197.431.

Â Â Â Â Â  197.434 Traffic impacts of speedway destination. (1) The private developer of the speedway destination site is financially responsible for addressing, through traffic infrastructure improvements and upgrades, adverse traffic impacts that cannot be adequately mitigated, in the judgment of road authorities, through the use of temporary traffic management measures.

Â Â Â Â Â  (2) The private developer, or the organizer of a specific event or activity at the speedway destination site, is financially responsible for temporary traffic management measures required to mitigate the adverse traffic impacts of events or activities at the speedway destination site.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, transportation infrastructure projects required by the establishment and use of the major motor speedway may receive funding from any source of moneys for transportation infrastructure projects. [2005 c.842 Â§3]

Â Â Â Â Â  Note: See note under 197.431.

SITING OF DESTINATION RESORTS

Â Â Â Â Â  197.435 Definitions for ORS 197.435 to 197.467. As used in ORS 197.435 to 197.467:

Â Â Â Â Â  (1) ÂDeveloped recreational facilitiesÂ means improvements constructed for the purpose of recreation and may include but are not limited to golf courses, tennis courts, swimming pools, marinas, ski runs and bicycle paths.

Â Â Â Â Â  (2) ÂHigh value crop areaÂ means an area in which there is a concentration of commercial farms capable of producing crops or products with a minimum gross value of $1,000 per acre per year. These crops and products include field crops, small fruits, berries, tree fruits, nuts or vegetables, dairying, livestock feedlots or Christmas trees as these terms are used in the 1983 County and State Agricultural Estimates prepared by the Oregon State University Extension Service. The Âhigh value crop areaÂ designation is used for the purpose of minimizing conflicting uses in resort siting and does not revise the requirements of an agricultural land goal or administrative rules interpreting the goal.

Â Â Â Â Â  (3) ÂMap of eligible landsÂ means a map of the county adopted pursuant to ORS 197.455.

Â Â Â Â Â  (4) ÂOpen spaceÂ means any land that is retained in a substantially natural condition or is improved for recreational uses such as golf courses, hiking or nature trails or equestrian or bicycle paths or is specifically required to be protected by a conservation easement. Open spaces may include ponds, lands protected as important natural features, lands preserved for farm or forest use and lands used as buffers. Open space does not include residential lots or yards, streets or parking areas.

Â Â Â Â Â  (5) ÂOvernight lodgingsÂ means:

Â Â Â Â Â  (a) With respect to lands not identified in paragraph (b) of this subsection, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 45 weeks per calendar year through a central reservation and check-in service. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

Â Â Â Â Â  (b) With respect to lands in eastern
Oregon
, as defined in ORS 321.805, permanent, separately rentable accommodations that are not available for residential use, including hotel or motel rooms, cabins and time-share units. Individually owned units may be considered overnight lodgings if they are available for overnight rental use by the general public for at least 38 weeks per calendar year through a central reservation system operated by the destination resort or by a real estate property manager, as defined in ORS 696.010. Tent sites, recreational vehicle parks, manufactured dwellings, dormitory rooms and similar accommodations do not qualify as overnight lodgings for the purpose of this definition.

Â Â Â Â Â  (6) ÂSelf-contained developmentÂ means a development for which community sewer and water facilities are provided on-site and are limited to meet the needs of the development or are provided by existing public sewer or water service as long as all costs related to service extension and any capacity increases are borne by the development. A Âself-contained developmentÂ must have developed recreational facilities provided on-site.

Â Â Â Â Â  (7) ÂTractÂ means a lot or parcel or more than one contiguous lot or parcel in a single ownership. A tract may include property that is not included in the proposed site for a destination resort if the property to be excluded is on the boundary of the tract and constitutes less than 30 percent of the total tract.

Â Â Â Â Â  (8) ÂVisitor-oriented accommodationsÂ means overnight lodging, restaurants and meeting facilities that are designed to and provide for the needs of visitors rather than year-round residents. [1987 c.886 Â§3; 1989 c.648 Â§52; 1993 c.590 Â§1; 2003 c.812 Â§1; 2005 c.22 Â§140]

Â Â Â Â Â  197.440 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is the policy of this state to promote
Oregon
as a vacation destination and to encourage tourism as a valuable segment of our stateÂs economy;

Â Â Â Â Â  (2) There is a growing need to provide year-round destination resort accommodations to attract visitors and encourage them to stay longer. The establishment of destination resorts will provide jobs for Oregonians and contribute to the stateÂs economic development;

Â Â Â Â Â  (3) It is a difficult and costly process to site and establish destination resorts in rural areas of this state; and

Â Â Â Â Â  (4) The siting of destination resort facilities is an issue of statewide concern. [1987 c.886 Â§2]

Â Â Â Â Â  197.445 Destination resort criteria; phase-in requirements; annual accounting. A destination resort is a self-contained development that provides for visitor-oriented accommodations and developed recreational facilities in a setting with high natural amenities. To qualify as a destination resort under ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, a proposed development must meet the following standards:

Â Â Â Â Â  (1) The resort must be located on a site of 160 acres or more except within two miles of the ocean shoreline where the site shall be 40 acres or more.

Â Â Â Â Â  (2) At least 50 percent of the site must be dedicated to permanent open space, excluding streets and parking areas.

Â Â Â Â Â  (3) At least $7 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

Â Â Â Â Â  (4) Visitor-oriented accommodations including meeting rooms, restaurants with seating for 100 persons and 150 separate rentable units for overnight lodging shall be provided. However, the rentable overnight lodging units may be phased in as follows:

Â Â Â Â Â  (a) On lands not described in paragraph (b) of this subsection:

Â Â Â Â Â  (A) A total of 150 units of overnight lodging must be provided.

Â Â Â Â Â  (B) At least 75 units of overnight lodging, not including any individually owned homes, lots or units, must be constructed or guaranteed through surety bonding or equivalent financial assurance prior to the closure of sale of individual lots or units.

Â Â Â Â Â  (C) The remaining overnight lodging units must be provided as individually owned lots or units subject to deed restrictions that limit their use to use as overnight lodging units. The deed restrictions may be rescinded when the resort has constructed 150 units of permanent overnight lodging as required by this subsection.

Â Â Â Â Â  (D) The number of units approved for residential sale may not be more than two units for each unit of permanent overnight lodging provided under this paragraph.

Â Â Â Â Â  (E) The development approval must provide for the construction of other required overnight lodging units within five years of the initial lot sales.

Â Â Â Â Â  (b) On lands in eastern
Oregon
, as defined in ORS 321.805:

Â Â Â Â Â  (A) A total of 150 units of overnight lodging must be provided.

Â Â Â Â Â  (B) At least 50 units of overnight lodging must be constructed prior to the closure of sale of individual lots or units.

Â Â Â Â Â  (C) At least 50 of the remaining 100 required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurance within five years of the initial lot sales.

Â Â Â Â Â  (D) The remaining required overnight lodging units must be constructed or guaranteed through surety bonding or equivalent financial assurances within 10 years of the initial lot sales.

Â Â Â Â Â  (E) The number of units approved for residential sale may not be more than 2-1/2 units for each unit of permanent overnight lodging provided under this paragraph.

Â Â Â Â Â  (F) If the developer of a resort guarantees the overnight lodging units required under subparagraphs (C) and (D) of this paragraph through surety bonding or other equivalent financial assurance, the overnight lodging units must be constructed within four years of the date of execution of the surety bond or other equivalent financial assurance.

Â Â Â Â Â  (5) Commercial uses allowed are limited to types and levels of use necessary to meet the needs of visitors to the development. Industrial uses of any kind are not permitted.

Â Â Â Â Â  (6) In lieu of the standards in subsections (1), (3) and (4) of this section, the standards set forth in subsection (7) of this section apply to a destination resort:

Â Â Â Â Â  (a) On land that is not defined as agricultural or forest land under any statewide planning goal;

Â Â Â Â Â  (b) On land where there has been an exception to any statewide planning goal on agricultural lands, forestlands, public facilities and services and urbanization; or

Â Â Â Â Â  (c) On such secondary lands as the Land Conservation and Development Commission deems appropriate.

Â Â Â Â Â  (7) The following standards apply to the provisions of subsection (6) of this section:

Â Â Â Â Â  (a) The resort must be located on a site of 20 acres or more.

Â Â Â Â Â  (b) At least $2 million must be spent on improvements for on-site developed recreational facilities and visitor-oriented accommodations exclusive of costs for land, sewer and water facilities and roads. Not less than one-third of this amount must be spent on developed recreational facilities.

Â Â Â Â Â  (c) At least 25 units, but not more than 75 units, of overnight lodging must be provided.

Â Â Â Â Â  (d) Restaurant and meeting room with at least one seat for each unit of overnight lodging must be provided.

Â Â Â Â Â  (e) Residential uses must be limited to those necessary for the staff and management of the resort.

Â Â Â Â Â  (f) The governing body of the county or its designee has reviewed the resort proposed under this subsection and has determined that the primary purpose of the resort is to provide lodging and other services oriented to a recreational resource which can only reasonably be enjoyed in a rural area. Such recreational resources include, but are not limited to, a hot spring, a ski slope or a fishing stream.

Â Â Â Â Â  (g) The resort must be constructed and located so that it is not designed to attract highway traffic. Resorts may not use any manner of outdoor advertising signing except:

Â Â Â Â Â  (A) Tourist oriented directional signs as provided in ORS 377.715 to 377.830; and

Â Â Â Â Â  (B) On-site identification and directional signs.

Â Â Â Â Â  (8) Spending required under subsections (3) and (7) of this section is stated in 1993 dollars. The spending required shall be adjusted to the year in which calculations are made in accordance with the United States Consumer Price Index.

Â Â Â Â Â  (9) When making a land use decision authorizing construction of a destination resort in eastern
Oregon
, as defined in ORS 321.805, the governing body of the county or its designee shall require the resort developer to provide an annual accounting to document compliance with the overnight lodging standards of this section. The annual accounting requirement commences one year after the initial lot or unit sales. The annual accounting must contain:

Â Â Â Â Â  (a) Documentation showing that the resort contains a minimum of 150 permanent units of overnight lodging or, during the phase-in period, documentation showing the resort is not yet required to have constructed 150 units of overnight lodging.

Â Â Â Â Â  (b) Documentation showing that the resort meets the lodging ratio described in subsection (4) of this section.

Â Â Â Â Â  (c) For a resort counting individually owned units as qualified overnight lodging units, the number of weeks that each overnight lodging unit is available for rental to the general public as described in ORS 197.435. [1987 c.886 Â§4; 1993 c.590 Â§2; 2003 c.812 Â§2; 2005 c.22 Â§141; 2007 c.593 Â§1]

Â Â Â Â Â  197.450 Siting without taking goal exception. In accordance with the provisions of ORS 30.947, 197.435 to 197.467, 215.213, 215.283 and 215.284, a comprehensive plan may provide for the siting of a destination resort on rural lands without taking an exception to statewide planning goals relating to agricultural lands, forestlands, public facilities and services or urbanization. [1987 c.886 Â§5]

Â Â Â Â Â  197.455 Siting of destination resorts; sites from which destination resort excluded. (1) A destination resort must be sited on lands mapped as eligible for destination resort siting by the affected county. The county may not allow destination resorts approved pursuant to ORS 197.435 to 197.467 to be sited in any of the following areas:

Â Â Â Â Â  (a) Within 24 air miles of an urban growth boundary with an existing population of 100,000 or more unless residential uses are limited to those necessary for the staff and management of the resort.

Â Â Â Â Â  (b)(A) On a site with 50 or more contiguous acres of unique or prime farmland identified and mapped by the United States Natural Resources Conservation Service, or its predecessor agency.

Â Â Â Â Â  (B) On a site within three miles of a high value crop area unless the resort complies with the requirements of ORS 197.445 (6) in which case the resort may not be closer to a high value crop area than one-half mile for each 25 units of overnight lodging or fraction thereof.

Â Â Â Â Â  (c) On predominantly Cubic Foot Site Class 1 or 2 forestlands as determined by the State Forestry Department, which are not subject to an approved goal exception.

Â Â Â Â Â  (d) In the Columbia River Gorge National Scenic Area as defined by the Columbia River Gorge National Scenic Act, P.L. 99-663.

Â Â Â Â Â  (e) In an especially sensitive big game habitat area as determined by the State Department of Fish and Wildlife in July 1984 or as designated in an acknowledged comprehensive plan.

Â Â Â Â Â  (2) In carrying out subsection (1) of this section, a county shall adopt, as part of its comprehensive plan, a map consisting of eligible lands within the county. The map must be based on reasonably available information and may be amended pursuant to ORS 197.610 to 197.625, but not more frequently than once every 30 months. The county shall develop a process for collecting and processing concurrently all map amendments made within a 30-month planning period. A map adopted pursuant to this section shall be the sole basis for determining whether tracts of land are eligible for destination resort siting pursuant to ORS 197.435 to 197.467. [1987 c.886 Â§6; 1993 c.590 Â§3; 1997 c.249 Â§57; 2003 c.812 Â§3; 2005 c.22 Â§142; 2005 c.205 Â§1]

Â Â Â Â Â  197.460 Compatibility with adjacent land uses; county measures. A county shall insure that a destination resort is compatible with the site and adjacent land uses through the following measures:

Â Â Â Â Â  (1) Important natural features, including habitat of threatened or endangered species, streams, rivers and significant wetlands shall be retained. Riparian vegetation within 100 feet of streams, rivers and significant wetlands shall be retained. Alteration of important natural features, including placement of structures which maintain the overall values of the feature may be allowed.

Â Â Â Â Â  (2) Improvements and activities shall be located and designed to avoid or minimize adverse effects of the resort on uses on surrounding lands, particularly effects on intensive farming operations in the area. At a minimum, measures to accomplish this shall include:

Â Â Â Â Â  (a) Establishment and maintenance of buffers between the resort and adjacent land uses, including natural vegetation and where appropriate, fences, berms, landscaped areas and other similar types of buffers.

Â Â Â Â Â  (b) Setbacks of structures and other improvements from adjacent land uses. [1987 c.886 Â§7]

Â Â Â Â Â  197.462 Use of land excluded from destination resort. A portion of a tract that is excluded from the site of a destination resort pursuant to ORS 197.435 (7) shall not be used or operated in conjunction with the resort. Subject to this limitation, the use of the excluded property shall be governed by otherwise applicable law. [1993 c.590 Â§7]

Â Â Â Â Â  197.465 Comprehensive plan implementing measures. An acknowledged comprehensive plan that allows for siting of a destination resort shall include implementing measures which:

Â Â Â Â Â  (1) Map areas where a destination resort described in ORS 197.445 (1) to (5) is permitted pursuant to ORS 197.455;

Â Â Â Â Â  (2) Limit uses and activities to those defined by ORS 197.435 and allowed by ORS 197.445; and

Â Â Â Â Â  (3) Assure that developed recreational facilities and key facilities intended to serve the entire development and visitor-oriented accommodations are physically provided or are guaranteed through surety bonding or substantially equivalent financial assurances prior to closure of sale of individual lots or units. In phased developments, developed recreational facilities and other key facilities intended to serve a particular phase shall be constructed prior to sales in that phase or guaranteed through surety bonding. [1987 c.886 Â§8]

Â Â Â Â Â  197.467 Conservation easement to protect resource site. (1) If a tract to be used as a destination resort contains a resource site designated for protection in an acknowledged comprehensive plan pursuant to open spaces, scenic and historic areas and natural resource goals in an acknowledged comprehensive plan, that tract of land shall preserve that site by conservation easement sufficient to protect the resource values of the resource site as set forth in ORS 271.715 to 271.795.

Â Â Â Â Â  (2) A conservation easement under this section shall be recorded with the property records of the tract on which the destination resort is sited. [1993 c.590 Â§5]

MOBILE HOME, MANUFACTURED DWELLING AND RECREATIONAL VEHICLE PARKS

Â Â Â Â Â  197.475 Policy. The Legislative Assembly declares that it is the policy of this state to provide for mobile home or manufactured dwelling parks within all urban growth boundaries to allow persons and families a choice of residential settings. [1987 c.785 Â§3; 1989 c.648 Â§53]

Â Â Â Â Â  197.480 Planning for parks; procedures; inventory. (1) Each city and county governing body shall provide, in accordance with urban growth management agreements, for mobile home or manufactured dwelling parks as an allowed use, by July 1, 1990, or by the next periodic review after January 1, 1988, whichever comes first:

Â Â Â Â Â  (a) By zoning ordinance and by comprehensive plan designation on buildable lands within urban growth boundaries; and

Â Â Â Â Â  (b) In areas planned and zoned for a residential density of six to 12 units per acre sufficient to accommodate the need established pursuant to subsections (2) and (3) of this section.

Â Â Â Â Â  (2) A city or county shall establish a projection of need for mobile home or manufactured dwelling parks based on:

Â Â Â Â Â  (a) Population projections;

Â Â Â Â Â  (b) Household income levels;

Â Â Â Â Â  (c) Housing market trends of the region; and

Â Â Â Â Â  (d) An inventory of mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development.

Â Â Â Â Â  (3) The inventory required by subsection (2)(d) and subsection (4) of this section shall establish the need for areas to be planned and zoned to accommodate the potential displacement of the inventoried mobile home or manufactured dwelling parks.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (1) of this section, a city or county within a metropolitan service district, established pursuant to ORS chapter 268, shall inventory the mobile home or manufactured dwelling parks sited in areas planned and zoned or generally used for commercial, industrial or high density residential development no later than two years from September 27, 1987.

Â Â Â Â Â  (5)(a) A city or county may establish clear and objective criteria and standards for the placement and design of mobile home or manufactured dwelling parks.

Â Â Â Â Â  (b) If a city or county requires a hearing before approval of a mobile home or manufactured dwelling park, application of the criteria and standards adopted pursuant to paragraph (a) of this subsection shall be the sole issue to be determined at the hearing.

Â Â Â Â Â  (c) No criteria or standards established under paragraph (a) of this subsection shall be adopted which would preclude the development of mobile home or manufactured dwelling parks within the intent of ORS 197.295 and 197.475 to 197.490. [1987 c.785 Â§4; 1989 c.648 Â§54]

Â Â Â Â Â  197.485 Prohibition on restrictions of manufactured dwelling. (1) A jurisdiction may not prohibit placement of a manufactured dwelling, due solely to its age, in a mobile home or manufactured dwelling park in a zone with a residential density of eight to 12 units per acre.

Â Â Â Â Â  (2) A jurisdiction may not prohibit placement of a manufactured dwelling, due solely to its age, on a buildable lot or parcel located outside urban growth boundaries or on a space in a mobile home or manufactured dwelling park, if the manufactured dwelling is being relocated due to the closure of a mobile home or manufactured dwelling park or a portion of a mobile home or manufactured dwelling park.

Â Â Â Â Â  (3) A jurisdiction may impose reasonable safety and inspection requirements for homes that were not constructed in conformance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5403). [1987 c.785 Â§5; 1989 c.648 Â§55; 2005 c.22 Â§143; 2005 c.826 Â§12; 2007 c.906 Â§10]

Â Â Â Â Â  197.490 Restriction on establishment of park. (1) Except as provided by ORS 446.105, a mobile home or manufactured dwelling park shall not be established on land, within an urban growth boundary, which is planned or zoned for commercial or industrial use.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if no other access is available, access to a mobile home or manufactured dwelling park may be provided through a commercial or industrial zone. [1987 c.785 Â§6; 1989 c.648 Â§56]

Â Â Â Â Â  197.492 Definitions for ORS 197.492 and 197.493. As used in this section and ORS 197.493:

Â Â Â Â Â  (1) ÂManufactured dwelling park,Â Âmobile home parkÂ and Ârecreational vehicleÂ have the meaning given those terms in ORS 446.003.

Â Â Â Â Â  (2) ÂRecreational vehicle parkÂ:

Â Â Â Â Â  (a) Means a place where two or more recreational vehicles are located within 500 feet of one another on a lot, tract or parcel of land under common ownership and having as its primary purpose:

Â Â Â Â Â  (A) The renting of space and related facilities for a charge or fee; or

Â Â Â Â Â  (B) The provision of space for free in connection with securing the patronage of a person.

Â Â Â Â Â  (b) Does not mean:

Â Â Â Â Â  (A) An area designated only for picnicking or overnight camping; or

Â Â Â Â Â  (B) A manufactured dwelling park or mobile home park. [2005 c.619 Â§11]

Â Â Â Â Â  Note: 197.492 and 197.493 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.493 Placement and occupancy of recreational vehicle. (1) A state agency or local government may not prohibit the placement or occupancy of a recreational vehicle, or impose any limit on the length of occupancy of a recreational vehicle, solely on the grounds that the occupancy is in a recreational vehicle, if the recreational vehicle is:

Â Â Â Â Â  (a) Located in a manufactured dwelling park, mobile home park or recreational vehicle park;

Â Â Â Â Â  (b) Occupied as a residential dwelling; and

Â Â Â Â Â  (c) Lawfully connected to water and electrical supply systems and a sewage disposal system.

Â Â Â Â Â  (2) Subsection (1) of this section does not limit the authority of a state agency or local government to impose other special conditions on the placement or occupancy of a recreational vehicle. [2005 c.619 Â§12]

Â Â Â Â Â  Note: See note under 197.492.

MORATORIUM ON CONSTRUCTION OR LAND DEVELOPMENT

Â Â Â Â Â  197.505 Definitions for ORS 197.505 to 197.540. As used in ORS 197.505 to 197.540:

Â Â Â Â Â  (1) ÂPublic facilitiesÂ means those public facilities for which a public facilities plan is required under ORS 197.712.

Â Â Â Â Â  (2) ÂSpecial districtÂ refers to only those entities as defined in ORS 197.015 (19) that provide services for which public facilities plans are required. [1980 c.2 Â§2; 1991 c.839 Â§1; 1993 c.438 Â§4; 1995 c.463 Â§1; 1999 c.838 Â§1; 2005 c.22 Â§144; 2007 c.354 Â§29]

Â Â Â Â Â  197.510 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The declaration of moratoria on construction and land development by cities, counties and special districts may have a negative effect not only on property owners, but also on the housing and economic development policies and goals of other local governments within the state, and therefore, is a matter of statewide concern.

Â Â Â Â Â  (2) Such moratoria, particularly when limited in duration and scope, and adopted pursuant to growth management systems that further the statewide planning goals and local comprehensive plans, may be both necessary and desirable.

Â Â Â Â Â  (3) Clear state standards should be established to ensure that:

Â Â Â Â Â  (a) The need for moratoria is considered and documented;

Â Â Â Â Â  (b) The impact on property owners, housing and economic development is minimized; and

Â Â Â Â Â  (c) Necessary and properly enacted moratoria are not subjected to undue litigation. [1980 c.2 Â§1; 1991 c.839 Â§2; 1995 c.463 Â§2]

Â Â Â Â Â  197.520 Manner of declaring moratorium. (1) No city, county or special district may adopt a moratorium on construction or land development unless it first:

Â Â Â Â Â  (a) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing to be held to consider the adoption of the moratorium;

Â Â Â Â Â  (b) Makes written findings justifying the need for the moratorium in the manner provided for in this section; and

Â Â Â Â Â  (c) Holds a public hearing on the adoption of the moratorium and the findings which support the moratorium.

Â Â Â Â Â  (2) For urban or urbanizable land, a moratorium may be justified by demonstration of a need to prevent a shortage of public facilities which would otherwise occur during the effective period of the moratorium. Such a demonstration shall be based upon reasonably available information, and shall include, but need not be limited to, findings:

Â Â Â Â Â  (a) Showing the extent of need beyond the estimated capacity of existing public facilities expected to result from new land development, including identification of any public facilities currently operating beyond capacity, and the portion of such capacity already committed to development;

Â Â Â Â Â  (b) That the moratorium is reasonably limited to those areas of the city, county or special district where a shortage of key public facilities would otherwise occur; and

Â Â Â Â Â  (c) That the housing and economic development needs of the area affected have been accommodated as much as possible in any program for allocating any remaining public facility capacity.

Â Â Â Â Â  (3) A moratorium not based on a shortage of public facilities under subsection (2) of this section may be justified only by a demonstration of compelling need. Such a demonstration shall be based upon reasonably available information and shall include, but need not be limited to, findings:

Â Â Â Â Â  (a) For urban or urbanizable land:

Â Â Â Â Â  (A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

Â Â Â Â Â  (B) That the moratorium is sufficiently limited to ensure that a needed supply of affected housing types and the supply of commercial and industrial facilities within or in proximity to the city, county or special district are not unreasonably restricted by the adoption of the moratorium;

Â Â Â Â Â  (C) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

Â Â Â Â Â  (D) That the city, county or special district has determined that the public harm which would be caused by failure to impose a moratorium outweighs the adverse effects on other affected local governments, including shifts in demand for housing or economic development, public facilities and services and buildable lands, and the overall impact of the moratorium on population distribution; and

Â Â Â Â Â  (E) That the city, county or special district proposing the moratorium has determined that sufficient resources are available to complete the development of needed interim or permanent changes in plans, regulations or procedures within the period of effectiveness of the moratorium.

Â Â Â Â Â  (b) For rural land:

Â Â Â Â Â  (A) That application of existing development ordinances or regulations and other applicable law is inadequate to prevent irrevocable public harm from development in affected geographical areas;

Â Â Â Â Â  (B) Stating the reasons alternative methods of achieving the objectives of the moratorium are unsatisfactory;

Â Â Â Â Â  (C) That the moratorium is sufficiently limited to ensure that lots or parcels outside the affected geographical areas are not unreasonably restricted by the adoption of the moratorium; and

Â Â Â Â Â  (D) That the city, county or special district proposing the moratorium has developed a work plan and time schedule for achieving the objectives of the moratorium.

Â Â Â Â Â  (4) No moratorium adopted under subsection (3)(a) of this section shall be effective for a period longer than 120 days, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify the problem giving rise to the need for a moratorium still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

Â Â Â Â Â  (c) Set a specific duration for the renewal of the moratorium. No extension may be for a period longer than six months.

Â Â Â Â Â  (5) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 daysÂ notice of the time and date of the public hearing on the extension. [1980 c.2 Â§3; 1991 c.839 Â§3; 1995 c.463 Â§3]

Â Â Â Â Â  197.522 Local government to approve subdivision, partition or construction; conditions. A local government shall approve an application for a permit, authorization or other approval necessary for the subdivision or partitioning of, or construction on, any land that is consistent with the comprehensive plan and applicable land use regulations or shall impose reasonable conditions on the application to make the proposed activity consistent with the plan and applicable regulations. A local government may deny an application that is inconsistent with the comprehensive plan and applicable land use regulations and that cannot be made consistent through the imposition of reasonable conditions of approval. [1999 c.838 Â§4]

Â Â Â Â Â  197.524 Local government to adopt moratorium or public facilities strategy following pattern or practice of delaying or stopping issuance of permits. (1) When a local government engages in a pattern or practice of delaying or stopping the issuance of permits, authorizations or approvals necessary for the subdivision or partitioning of, or construction on, any land, including delaying or stopping issuance based on a shortage of public facilities, the local government shall:

Â Â Â Â Â  (a) Adopt a public facilities strategy under ORS 197.768; or

Â Â Â Â Â  (b) Adopt a moratorium on construction or land development under ORS 197.505 to 197.540.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to the delay or stopping of the issuance of permits, authorizations or approvals because they are inconsistent with the local governmentÂs comprehensive plan or land use regulations. [1999 c.838 Â§3]

Â Â Â Â Â  197.530 Correction program; procedures. (1) A city, county or special district that adopts a moratorium on construction or land development in conformity with ORS 197.520 (1) and (2) shall within 60 days after the effective date of the moratorium adopt a program to correct the problem creating the moratorium. The program shall be presented at a public hearing. The city, county or special district shall give at least 14 daysÂ advance notice to the Department of Land Conservation and Development of the time and date of the public hearing.

Â Â Â Â Â  (2) No moratorium adopted under ORS 197.520 (2) shall be effective for a period longer than six months from the date on which the corrective program is adopted, but such a moratorium may be extended provided the city, county or special district adopting the moratorium holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify that the problem giving rise to the moratorium still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the moratorium; and

Â Â Â Â Â  (c) Set a specific duration for the renewal of the moratorium.

Â Â Â Â Â  (3) No single extension under subsection (2) of this section may be for a period longer than six months, and no moratorium shall be extended more than three times.

Â Â Â Â Â  (4) Any city, county or special district considering an extension of a moratorium shall give the department at least 14 daysÂ notice of the time and date of the public hearing on the extension. [1980 c.2 Â§4; 1991 c.839 Â§4]

Â Â Â Â Â  197.540 Review by Land Use Board of Appeals. (1) In the manner provided in ORS 197.830 to 197.845, the Land Use Board of Appeals shall review upon petition by a county, city or special district governing body or state agency or a person or group of persons whose interests are substantially affected, any moratorium on construction or land development or a corrective program alleged to have been adopted in violation of the provisions of ORS 197.505 to 197.540.

Â Â Â Â Â  (2) If the board determines that a moratorium or corrective program was not adopted in compliance with the provisions of ORS 197.505 to 197.540, the board shall issue an order invalidating the moratorium.

Â Â Â Â Â  (3) All review proceedings conducted by the Land Use Board of Appeals under subsection (1) of this section shall be based on the administrative record, if any, that is the subject of the review proceeding. The board shall not substitute its judgment for a finding solely of fact for which there is substantial evidence in the whole record.

Â Â Â Â Â  (4) Notwithstanding any provision of ORS chapters 195, 196 and 197 to the contrary, the sole standard of review of a moratorium on construction or land development or a corrective program is under the provisions of this section, and such a moratorium shall not be reviewed for compliance with the statewide planning goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (5) The review of a moratorium on construction or land development under subsection (1) of this section shall be the sole authority for review of such a moratorium, and there shall be no authority for review in the circuit courts of this state. [1980 c.2 Â§5; 1983 c.827 Â§45; 2001 c.672 Â§9]

Â Â Â Â Â  197.550 [1995 s.s. c.3 Â§20; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.553 [1995 s.s. c.3 Â§19; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.556 [1995 s.s. c.3 Â§21; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.559 [1995 s.s. c.3 Â§23; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.562 [1995 s.s. c.3 Â§24; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.565 [1995 s.s. c.3 Â§22; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.568 [1995 s.s. c.3 Â§25; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.571 [1995 s.s. c.3 Â§26; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.574 [1995 s.s. c.3 Â§27; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.577 [1995 s.s. c.3 Â§28; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.581 [1995 s.s. c.3 Â§29; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.584 [1995 s.s. c.3 Â§30; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.587 [1995 s.s. c.3 Â§30a; 1997 c.800 Â§10; renumbered 267.334 in 1997]

Â Â Â Â Â  197.590 [1995 s.s. c.3 Â§31; repealed by 1996 c.12 Â§14]

Â Â Â Â Â  197.605 [1981 c.748 Â§3; repealed by 1983 c.827 Â§59]

POST-ACKNOWLEDGMENT PROCEDURES

Â Â Â Â Â  197.610 Local government notice of proposed amendment or new regulation; exceptions; report to commission. (1) A proposal to amend a local government acknowledged comprehensive plan or land use regulation or to adopt a new land use regulation shall be forwarded to the Director of the Department of Land Conservation and Development at least 45 days before the first evidentiary hearing on adoption. The proposal forwarded shall contain the text and any supplemental information that the local government believes is necessary to inform the director as to the effect of the proposal. The notice shall include the date set for the first evidentiary hearing. The director shall notify persons who have requested notice that the proposal is pending.

Â Â Â Â Â  (2) When a local government determines that the goals do not apply to a particular proposed amendment or new regulation, notice under subsection (1) of this section is not required. In addition, a local government may submit an amendment or new regulation with less than 45 daysÂ notice if the local government determines that there are emergency circumstances requiring expedited review. In both cases:

Â Â Â Â Â  (a) The amendment or new regulation shall be submitted after adoption as provided in ORS 197.615 (1) and (2); and

Â Â Â Â Â  (b) Notwithstanding the requirements of ORS 197.830 (2), the director or any other person may appeal the decision to the board under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) When the Department of Land Conservation and Development participates in a local government proceeding, at least 15 days before the final hearing on the proposed amendment to the comprehensive plan or land use regulation or the new land use regulation, the department shall notify the local government of:

Â Â Â Â Â  (a) Any concerns the department has concerning the proposal; and

Â Â Â Â Â  (b) Advisory recommendations on actions the department considers necessary to address the concerns, including, but not limited to, suggested corrections to achieve compliance with the goals.

Â Â Â Â Â  (4) The director shall report to the Land Conservation and Development Commission on whether the director:

Â Â Â Â Â  (a) Believes the local governmentÂs proposal violates the goals; and

Â Â Â Â Â  (b) Is participating in the local government proceeding. [1981 c.748 Â§4; 1983 c.827 Â§7; 1985 c.565 Â§27; 1989 c.761 Â§20; 1999 c.622 Â§1]

Â Â Â Â Â  197.615 Local government notice of adopted amendment or new regulation; content; notice by director. (1) A local government that amends an acknowledged comprehensive plan or land use regulation or adopts a new land use regulation shall mail or otherwise submit to the Director of the Department of Land Conservation and Development a copy of the adopted text of the comprehensive plan provision or land use regulation together with the findings adopted by the local government. The text and findings must be mailed or otherwise submitted not later than five working days after the final decision by the governing body. If the proposed amendment or new regulation that the director received under ORS 197.610 has been substantially amended, the local government shall specify the changes that have been made in the notice provided to the director. If the text and findings are mailed, they shall include a signed statement by the person mailing them indicating the date of deposit in the mail.

Â Â Â Â Â  (2)(a) On the same day that the text and findings are mailed or delivered, the local government also shall mail or otherwise submit notice to persons who:

Â Â Â Â Â  (A) Participated in the proceedings leading to the adoption of the amendment to the comprehensive plan or land use regulation or the new land use regulation; and

Â Â Â Â Â  (B) Requested of the local government in writing that they be given such notice.

Â Â Â Â Â  (b) The notice required by this subsection shall:

Â Â Â Â Â  (A) Describe briefly the action taken by the local government;

Â Â Â Â Â  (B) State the date of the decision;

Â Â Â Â Â  (C) If delivered by mail, include a certificate of mailing containing a statement signed by the person mailing it indicating the date the notice was deposited in the mail;

Â Â Â Â Â  (D) List the place where and the time when the amendment to the acknowledged comprehensive plan or land use regulation or the new land use regulation, and findings, may be reviewed; and

Â Â Â Â Â  (E) Explain the requirements for appealing the action of the local government under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) Not later than five working days after receipt of an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation submitted under subsection (1) of this section, the director shall notify by mail or other submission any persons who have requested notification. The notice shall:

Â Â Â Â Â  (a) Explain the requirements for appealing the action of the local government under ORS 197.830 to 197.845; and

Â Â Â Â Â  (b) List the locations where the comprehensive plan or land use regulation amendment or new land use regulation may be reviewed. [1981 c.748 Â§5; 1983 c.827 Â§9; 1999 c.255 Â§1]

Â Â Â Â Â  197.620 Who may appeal. (1) Notwithstanding the requirements of ORS 197.830 (2), persons who participated either orally or in writing in the local government proceedings leading to the adoption of an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation may appeal the decision to the Land Use Board of Appeals under ORS 197.830 to 197.845. A decision to not adopt a legislative amendment or a new land use regulation is not appealable except where the amendment is necessary to address the requirements of a new or amended goal, rule or statute.

Â Â Â Â Â  (2) Notwithstanding the requirements of ORS 197.830 (2), the Director of the Department of Land Conservation and Development or any other person may file an appeal of the local governmentÂs decision under ORS 197.830 to 197.845, if an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation differs from the proposal submitted under ORS 197.610 to such a degree that the notice under ORS 197.610 did not reasonably describe the nature of the local government final action. [1981 c.748 Â§5a; 1983 c.827 Â§8; 1989 c.761 Â§21; 1991 c.612 Â§13a]

Â Â Â Â Â  197.625 When amendment or new regulation considered acknowledged; application prior to acknowledgment. (1) If a notice of intent to appeal is not filed within the 21-day period set out in ORS 197.830 (9), the amendment to the acknowledged comprehensive plan or land use regulation or the new land use regulation shall be considered acknowledged upon the expiration of the 21-day period. An amendment to an acknowledged comprehensive plan or land use regulation is not considered acknowledged unless the notices required under ORS 197.610 and 197.615 have been submitted to the Director of the Department of Land Conservation and Development and:

Â Â Â Â Â  (a) The 21-day appeal period has expired; or

Â Â Â Â Â  (b) If an appeal is timely filed, the board affirms the decision or the appellate courts affirm the decision.

Â Â Â Â Â  (2) If the decision adopting an amendment to an acknowledged comprehensive plan or land use regulation or a new land use regulation is affirmed on appeal under ORS 197.830 to 197.855, the amendment or new regulation shall be considered acknowledged upon the date the appellate decision becomes final.

Â Â Â Â Â  (3)(a) Prior to its acknowledgment, the adoption of a new comprehensive plan provision or land use regulation or an amendment to a comprehensive plan or land use regulation is effective at the time specified by local government charter or ordinance and is applicable to land use decisions, expedited land divisions and limited land use decisions if the amendment was adopted in substantial compliance with ORS 197.610 and 197.615 unless a stay is granted under ORS 197.845.

Â Â Â Â Â  (b) Any approval of a land use decision, expedited land division or limited land use decision subject to an unacknowledged amendment to a comprehensive plan or land use regulation shall include findings of compliance with those land use goals applicable to the amendment.

Â Â Â Â Â  (c) The issuance of a permit under an effective but unacknowledged comprehensive plan or land use regulation shall not be relied upon to justify retention of improvements so permitted if the comprehensive plan provision or land use regulation does not gain acknowledgment.

Â Â Â Â Â  (d) The provisions of this subsection apply to applications for land use decisions, expedited land divisions and limited land use decisions submitted after February 17, 1993, and to comprehensive plan and land use regulation amendments adopted:

Â Â Â Â Â  (A) After June 1, 1991, pursuant to periodic review requirements under ORS 197.628, 197.633 and 197.636;

Â Â Â Â Â  (B) After June 1, 1991, to meet the requirements of ORS 197.646; and

Â Â Â Â Â  (C) After November 4, 1993.

Â Â Â Â Â  (4) The director shall issue certification of the acknowledgment upon receipt of an affidavit from the board stating either:

Â Â Â Â Â  (a) That no appeal was filed within the 21 days allowed under ORS 197.830 (9); or

Â Â Â Â Â  (b) The date the appellate decision affirming the adoption of the amendment or new regulation became final.

Â Â Â Â Â  (5) The board shall issue an affidavit for the purposes of subsection (4) of this section within five days of receiving a valid request from the local government.

Â Â Â Â Â  (6) After issuance of the notice provided in ORS 197.633, nothing in this section shall prevent the Land Conservation and Development Commission from entering an order pursuant to ORS 197.633, 197.636 or 197.644 to require a local government to respond to the standards of ORS 197.628. [1981 c.748 Â§5b; 1983 c.827 Â§10; 1987 c.729 Â§6; 1989 c.761 Â§23; 1991 c.612 Â§14; 1993 c.792 Â§44; 1995 c.595 Â§25; 1999 c.348 Â§9; 1999 c.621 Â§5; 2003 c.793 Â§3]

Â Â Â Â Â  197.626 Expanding urban growth boundary or designating urban or rural reserves subject to periodic review. A metropolitan service district that amends its urban growth boundary to include more than 100 acres, or that amends the districtÂs regional framework plan or land use regulations implementing the plan to establish urban reserves designated under ORS 195.145 (1)(b), a city with a population of 2,500 or more within its urban growth boundary that amends the urban growth boundary to include more than 50 acres or that designates urban reserve under ORS 195.145, or a county that amends the countyÂs comprehensive plan or land use regulations implementing the plan to establish rural reserves designated under ORS 195.141, shall submit the amendment or designation to the Land Conservation and Development Commission in the manner provided for periodic review under ORS 197.628 to 197.650. [1999 c.622 Â§14; 2001 c.672 Â§10; 2003 c.793 Â§4; 2007 c.723 Â§7]

Â Â Â Â Â  197.628 Periodic review; policy; conditions that indicate need for periodic review. (1) It is the policy of the State of Oregon to require the periodic review of comprehensive plans and land use regulations in order to respond to changes in local, regional and state conditions to ensure that the plans and regulations remain in compliance with the statewide planning goals adopted pursuant to ORS 197.230, and to ensure that the plans and regulations make adequate provision for economic development, needed housing, transportation, public facilities and services and urbanization.

Â Â Â Â Â  (2) The Land Conservation and Development Commission shall concentrate periodic review assistance to local governments on achieving compliance with those statewide land use planning laws and goals that address economic development, needed housing, transportation, public facilities and services and urbanization.

Â Â Â Â Â  (3) The following conditions indicate the need for periodic review of comprehensive plans and land use regulations:

Â Â Â Â Â  (a) There has been a substantial change in circumstances including but not limited to the conditions, findings or assumptions upon which the comprehensive plan or land use regulations were based, so that the comprehensive plan or land use regulations do not comply with the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

Â Â Â Â Â  (b) Decisions implementing acknowledged comprehensive plan and land use regulations are inconsistent with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization;

Â Â Â Â Â  (c) There are issues of regional or statewide significance, intergovernmental coordination or state agency plans or programs affecting land use which must be addressed in order to bring comprehensive plans and land use regulations into compliance with the goals relating to economic development, needed housing, transportation, public facilities and services and urbanization; or

Â Â Â Â Â  (d) The local government, commission or Department of Land Conservation and Development determines that the existing comprehensive plan and land use regulations are not achieving the statewide planning goals relating to economic development, needed housing, transportation, public facilities and services and urbanization. [1991 c.612 Â§2; 1999 c.622 Â§2; 2005 c.829 Â§1]

Â Â Â Â Â  197.629 Schedule for periodic review; coordination. (1) The Land Conservation and Development Commission shall establish and maintain a schedule for periodic review of comprehensive plans and land use regulations. Except as necessary to coordinate approved periodic review work programs and to account for special circumstances that from time to time arise, the schedule shall reflect the following timelines:

Â Â Â Â Â  (a) A city with a population of more than 2,500 within a metropolitan planning organization or a metropolitan service district shall conduct periodic review every seven years after completion of the previous periodic review; and

Â Â Â Â Â  (b) A city with a population of 10,000 or more inside its urban growth boundary that is not within a metropolitan planning organization shall conduct periodic review every 10 years after completion of the previous periodic review.

Â Â Â Â Â  (2) A county with a portion of its population within the urban growth boundary of a city subject to periodic review under this section shall conduct periodic review for that portion of the county according to the schedule and work program set for the city.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if the schedule set for the county is specific as to that portion of the county within the urban growth boundary of a city subject to periodic review under this section, the county shall conduct periodic review for that portion of the county according to the schedule and work program set for the county.

Â Â Â Â Â  (4) If the Land Conservation and Development Commission pays the costs of a local government that is not subject to subsection (1) of this section to perform new work programs and work tasks, the commission may require the local government to complete periodic review when the local government has not completed periodic review within the previous five years if:

Â Â Â Â Â  (a) A city has been growing faster than the annual population growth rate of the state for five consecutive years;

Â Â Â Â Â  (b) A major transportation project on the Statewide Transportation Improvement Program that is approved for funding by the Oregon Transportation Commission is likely to:

Â Â Â Â Â  (A) Have a significant impact on a city or an urban unincorporated community; or

Â Â Â Â Â  (B) Be significantly affected by growth and development in a city or an urban unincorporated community;

Â Â Â Â Â  (c) A major facility, including a prison, is sited or funded by a state agency; or

Â Â Â Â Â  (d) Approval by the city or county of a facility for a major employer will increase employment opportunities and significantly affect the capacity of housing and public facilities in the city or urban unincorporated community.

Â Â Â Â Â  (5) The Land Conservation and Development Commission may schedule periodic review for a local government earlier than provided in subsection (1) of this section if necessary to ensure that all local governments in a region whose land use decisions would significantly affect other local governments in the region are conducting periodic review concurrently, but not sooner than five years after completion of the previous periodic review.

Â Â Â Â Â  (6) A city or county that is not required to complete periodic review under subsection (1) of this section may request periodic review by the commission.

Â Â Â Â Â  (7) As used in this section, Âmetropolitan planning organizationÂ means an organization located wholly within the State of Oregon and designated by the Governor to coordinate transportation planning in an urbanized area of the state pursuant to 49 U.S.C. 5303(c). [1999 c.622 Â§10; 2001 c.527 Â§3; 2005 c.829 Â§2]

Â Â Â Â Â  197.630 [1981 c.748 Â§5c; repealed by 1983 c.827 Â§59]

Â Â Â Â Â  197.631 Commission to amend regulations to facilitate periodic review. In order to use state and local periodic review resources most efficiently and effectively and to concentrate periodic review on adequate provision of economic development, needed housing, transportation, public facilities and services and urbanization, the Land Conservation and Development Commission shall adopt, amend or repeal the statewide land use planning goals, guidelines and corresponding rules as necessary to facilitate periodic review and to provide for compliance by local governments with those goals not described in ORS 197.628 (2) through the post-acknowledgment procedures of ORS 197.610 to 197.625. [1999 c.622 Â§11; 2005 c.829 Â§3]

Â Â Â Â Â  197.633 Two phases of periodic review; rules; appeal of decision on work program; schedule for completion; extension of time on appeal. (1) The periodic review process is divided into two phases. Phase one is the evaluation of the existing comprehensive plan, land use regulations and citizen involvement program and, if necessary, the development of a work program to make needed changes to the comprehensive plan or land use regulations. Phase two is the completion of work tasks outlined in the work program.

Â Â Â Â Â  (2) The Land Conservation and Development Commission shall adopt rules for conducting periodic review. The rules shall provide a process for:

Â Â Â Â Â  (a) Initiating periodic review;

Â Â Â Â Â  (b) Citizen participation;

Â Â Â Â Â  (c) The participation of state agencies;

Â Â Â Â Â  (d) The preparation, review and approval of an evaluation of a comprehensive plan and land use regulations;

Â Â Â Â Â  (e) Review of a work program; and

Â Â Â Â Â  (f) Review of completed work tasks.

Â Â Â Â Â  (3) A decision by the Director of the Department of Land Conservation and Development to approve a work program, that no work program is necessary or that no further work is necessary is final and not subject to appeal.

Â Â Â Â Â  (4) The director:

Â Â Â Â Â  (a) Shall take action on a work task not later than 120 days after the local government submits the work task for review unless the local government waives the 120-day deadline or the commission grants the director an extension. If the director does not take action within the time period required by this subsection, the work task is deemed approved. The department shall provide a letter to the local government certifying that the work task is approved unless an interested party has filed a timely objection to the work task consistent with administrative rules for conducting periodic review. If a timely objection is filed, the director shall refer the work task to the commission.

Â Â Â Â Â  (b) May approve or remand a work task or refer the work task to the commission for a decision. A decision by the director to approve or remand a work task may be appealed to the commission.

Â Â Â Â Â  (5) Except as provided in this subsection, the commission shall take action on the appeal or referral within 90 days of the appeal or referral. Action by the commission in response to an appeal from a decision of the director is a final order subject to judicial review in the manner provided in ORS 197.650. The commission may extend the time for taking action on the appeal or referral if the commission finds that:

Â Â Â Â Â  (a) The appeal or referral is appropriate for mediation;

Â Â Â Â Â  (b) The appeal or referral raises new or complex issues of fact or law that make it unreasonable for the commission to give adequate consideration to the issues within the 90-day limit; or

Â Â Â Â Â  (c) The parties to the appeal and the commission agree to an extension, not to exceed an additional 90 days.

Â Â Â Â Â  (6) The commission and a local government shall attempt to complete periodic review within three years after approval of a work program. In order to promote the timely completion of periodic review, the commission shall establish a system of incentives to encourage local government compliance with timelines in periodic review work programs. [1991 c.612 Â§3; 1993 c.18 Â§38; 1999 c.622 Â§3; 2001 c.527 Â§1; 2005 c.829 Â§4]

Â Â Â Â Â  197.635 [1981 c.748 Â§6; repealed by 1983 c.827 Â§59]

Â Â Â Â Â  197.636 Procedures and actions for failure to meet periodic review deadlines. (1) Upon good cause shown by a local government, the Director of the Department of Land Conservation and Development may allow the local government an extension of time for submitting a work program or completing a work task. A decision by the director to grant or deny an extension may be referred to the Land Conservation and Development Commission by the director. The Department of Land Conservation and Development or the commission shall not extend the deadline for submitting a work program more than once nor for more than 90 days, and shall not extend the deadline for a work task more than once nor for more than one year.

Â Â Â Â Â  (2) If a local government fails to submit a work program or to complete a work task by the deadline set by the director or the commission, including any extension that has been granted, the director shall schedule a hearing before the commission. The commission shall issue an order imposing one or more of the following sanctions until the work program or the work task receives final approval by the director or the commission:

Â Â Â Â Â  (a) Require the local government to apply those portions of the goals and rules to land use decisions as specified in the order. Sanctions may be imposed under this paragraph only when necessary to resolve a specific deficiency identified in the order.

Â Â Â Â Â  (b) Forfeiture of all or a portion of the grant money received to conduct the review, develop the work program or complete the work task.

Â Â Â Â Â  (c) Completion of the work program or work task by the department. The commission may require the local government to pay the cost for completion of work performed by the department, following the withholding process set forth in ORS 197.335 (4).

Â Â Â Â Â  (d) Application of such interim measures as the commission deems necessary to ensure compliance with the statewide planning goals.

Â Â Â Â Â  (3) If the department receives a work program or work task completed in response to a commission order issued under subsection (2) of this section, the director shall evaluate and issue a decision on the work program or work task within 90 days.

Â Â Â Â Â  (4) Commission action pursuant to subsection (1) or (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650. [1991 c.612 Â§4; 1999 c.622 Â§4; 2001 c.527 Â§2; 2005 c.829 Â§5]

Â Â Â Â Â  197.637 Department of Land Conservation and Development may request review by Housing and Community Services Department of certain local housing measures. (1) Upon request of the Department of Land Conservation and Development, the Housing and Community Services Department shall review the inventory and analysis of housing, and measures taken to address the housing need, required of certain local governments under ORS 197.296. The review shall address the likely effect of measures developed by a local government under ORS 197.296 (6) or (7) on the adequacy of the supply of buildable land and opportunities to satisfy needs identified under ORS 197.296 (3).

Â Â Â Â Â  (2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Housing and Community Services Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.296. [1999 c.622 Â§12; 2001 c.908 Â§4]

Â Â Â Â Â  197.638 Department of Land Conservation and Development may request review by Economic and Community Development Department of local inventory and analysis of industrial and commercial land. (1) Upon request of the Department of Land Conservation and Development, the Economic and Community Development Department shall review the inventory and analysis of industrial and commercial land, and measures taken to address the land needs, required of certain local governments under ORS 197.712. The review shall address the likely effect of measures developed by a local government on the adequacy of the supply of sites and opportunities to satisfy needs identified under ORS 197.712.

Â Â Â Â Â  (2) The Land Conservation and Development Commission and the Director of the Department of Land Conservation and Development shall consider the review and any recommendations of the Economic and Community Development Department when determining whether a local government has complied with the statewide land use planning goals and the requirements of ORS 197.712. [1999 c.622 Â§13]

Â Â Â Â Â  197.639 State assistance teams; alternative coordination process; grant and technical assistance funding; advisory committee. (1) In addition to coordination between state agencies and local government established in certified state agency coordination programs, the Department of Land Conservation and Development may establish one or more state assistance teams made up of representatives of various agencies and local governments, utilize the Economic Revitalization Team established under ORS 284.555 or institute an alternative process for coordinating agency participation in the periodic review of comprehensive plans.

Â Â Â Â Â  (2) The Economic Revitalization Team may work with a city to create a voluntary comprehensive plan review that focuses on the unique vision of the city, instead of conducting a standard periodic review, if the team identifies a city that the team determines can benefit from a customized voluntary comprehensive plan review.

Â Â Â Â Â  (3) The department may develop model ordinance provisions to assist local governments in the periodic review plan update process and in complying with new statutory requirements or new land use planning goal or rule requirements adopted by the Land Conservation and Development Commission outside the periodic review process.

Â Â Â Â Â  (4) A local government may arrange with the department for the provision of periodic review planning services and those services may be paid with grant program funds.

Â Â Â Â Â  (5) The commission shall establish an advisory committee composed, at a minimum, of representatives from the League of Oregon Cities, the Association of Oregon Counties, metropolitan service districts, the Special Districts Association of Oregon, land use planning public interest groups and developer interest groups. The advisory committee shall advise the commission and the department on the allocation of grants and technical assistance funding from General Fund sources and other issues assigned by the commission. [1991 c.612 Â§5; 2003 c.793 Â§5; 2005 c.829 Â§6]

Â Â Â Â Â  197.640 [1981 c.748 Â§9; 1983 c.827 Â§11; 1987 c.69 Â§1; 1987 c.729 Â§7; 1987 c.856 Â§8; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.641 [1983 c.827 Â§11b; 1987 c.729 Â§8a; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.643 [1983 c.827 Â§11c; 1987 c.729 Â§9; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.644 Modification of work program; commission jurisdiction and rules. (1) The Land Conservation and Development Commission may direct or, upon request of the local government, the Director of the Department of Land Conservation and Development may authorize a local government to modify an approved work program when:

Â Â Â Â Â  (a) Issues of regional or statewide significance arising out of another local governmentÂs periodic review require an enhanced level of coordination;

Â Â Â Â Â  (b) Issues of goal compliance are raised as a result of completion of a work program task resulting in a need to undertake further review or revisions;

Â Â Â Â Â  (c) Issues relating to the organization of the work program, coordination with affected agencies or persons, or orderly implementation of work tasks result in a need for further review or revision; or

Â Â Â Â Â  (d) Issues relating to needed housing, employment, transportation or public facilities and services were omitted from the work program but must be addressed in order to ensure compliance with the statewide planning goals.

Â Â Â Â Â  (2) The commission shall have exclusive jurisdiction for review of the evaluation, work program and completed work program tasks as set forth in ORS 197.628 to 197.650. The commission shall adopt rules governing standing, the provision of notice, conduct of hearings, adoption of stays, extension of time periods and other matters related to the administration of ORS 197.180, 197.245, 197.254, 197.295, 197.320, 197.620, 197.625, 197.628 to 197.650, 197.712, 197.747, 197.840, 215.416, 227.175 and 466.385.

Â Â Â Â Â  (3)(a) Commission action pursuant to subsection (1) or (2) of this section is a final order subject to judicial review in the manner provided in ORS 197.650.

Â Â Â Â Â  (b) Action by the director pursuant to subsection (1) of this section may be appealed to the commission pursuant to rules adopted by the commission. Commission action under this paragraph is a final order subject to judicial review in the manner provided in ORS 197.650. [1991 c.612 Â§6; 1997 c.634 Â§1; 1999 c.622 Â§5]

Â Â Â Â Â  197.645 [1983 c.827 Â§11d; 1987 c.729 Â§10; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.646 Implementation of new or amended goals, rules or statutes; rules. (1) A local government shall amend its acknowledged comprehensive plan, regional framework plan and land use regulations implementing either plan by a self-initiated post-acknowledgment process under ORS 197.610 to 197.625 to comply with:

Â Â Â Â Â  (a) A new statutory requirement; or

Â Â Â Â Â  (b) A new land use planning goal or rule requirement adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (2) Periodic review is not the implementation process for new statutory, land use planning goal or rule requirements.

Â Â Â Â Â  (3)(a) The Department of Land Conservation and Development shall notify local governments when a new statutory requirement or a new land use planning goal or rule requirement adopted by the commission requires changes to an acknowledged comprehensive plan, a regional framework plan and land use regulations implementing either plan.

Â Â Â Â Â  (b) The commission shall establish, by rule, the time period within which an acknowledged comprehensive plan, a regional framework plan and land use regulations implementing either plan must be in compliance with:

Â Â Â Â Â  (A) A new statutory requirement, if the legislation does not specify a time period for compliance; and

Â Â Â Â Â  (B) A new land use planning goal or rule requirement adopted by the commission.

Â Â Â Â Â  (4) When a local government does not adopt amendments to a comprehensive plan, a regional framework plan and land use regulations implementing either plan as required by subsection (1) of this section, the new statutory, land use planning goal or rule requirements apply directly to the local governmentÂs land use decisions. The failure to adopt amendments to a comprehensive plan, a regional framework plan and land use regulations implementing either plan required by subsection (1) of this section is a basis for initiation of enforcement action pursuant to ORS 197.319 to 197.335. [1991 c.612 Â§7; 2005 c.829 Â§7; 2007 c.71 Â§67]

Â Â Â Â Â  197.647 [1983 c.827 Â§11e; 1987 c.69 Â§2; 1987 c.729 Â§11; repealed by 1991 c.612 Â§23]

Â Â Â Â Â  197.649 Fees for notice; establishment by rules. The Land Conservation and Development Commission may establish by rule fees to cover the cost of notice given to persons by the Director of the Department of Land Conservation and Development under ORS 197.610 (1) and 197.615 (3). [1983 c.827 Â§11f; 1985 c.565 Â§28; 1991 c.612 Â§15]

Â Â Â Â Â  197.650 Appeal to Court of Appeals; standing; petition content and service. (1) A Land Conservation and Development Commission order may be appealed to the Court of Appeals in the manner provided in ORS 183.482 by the following persons:

Â Â Â Â Â  (a) Persons who submitted comments or objections pursuant to ORS 197.251 (2) or proceedings under ORS 197.633, 197.636 or 197.644 and are appealing a commission order issued under ORS 197.251 or 197.633, 197.636 or 197.644;

Â Â Â Â Â  (b) Persons who submitted comments or objections pursuant to procedures adopted by the commission for certification of state agency coordination programs and are appealing a certification issued under ORS 197.180 (6);

Â Â Â Â Â  (c) Persons who petitioned the commission for an order under ORS 197.324 and whose petition was dismissed; or

Â Â Â Â Â  (d) Persons who submitted oral or written testimony in a proceeding before the commission pursuant to ORS 215.780.

Â Â Â Â Â  (2) Notwithstanding ORS 183.482 (2) relating to contents of the petition, the petition shall state the nature of the order petitioner desires reviewed and whether the petitioner submitted comments or objections as provided in ORS 197.251 (2) or pursuant to ORS 197.633, 197.636 or 197.644.

Â Â Â Â Â  (3) Notwithstanding ORS 183.482 (2) relating to service of the petition, copies of the petition shall be served by registered or certified mail upon the Department of Land Conservation and Development, the local government and all persons who filed comments or objections. [1981 c.748 Â§10; 1983 c.827 Â§52; 1989 c.761 Â§8; 1991 c.612 Â§16; 1997 c.247 Â§1; 1999 c.622 Â§7]

Â Â Â Â Â  197.651 Appeal to Court of Appeals for coordinated designation of urban and rural reserves. (1) Notwithstanding ORS 197.650, a Land Conservation and Development Commission order concerning the designation of urban reserves under ORS 195.145 (1)(b) or rural reserves under ORS 195.141 may be appealed to the Court of Appeals by the persons described in ORS 197.650.

Â Â Â Â Â  (2) Judicial review of orders described in subsection (1) of this section is as provided in this section.

Â Â Â Â Â  (3) Jurisdiction for judicial review is conferred upon the Court of Appeals. A proceeding for judicial review may be instituted by filing a petition in the Court of Appeals. The petition must be filed within 21 days after the date the commission delivered or mailed the order upon which the petition is based.

Â Â Â Â Â  (4) The filing of the petition, as set forth in subsection (3) of this section, and service of a petition on the persons who submitted oral or written testimony in the proceeding before the commission are jurisdictional and may not be waived or extended.

Â Â Â Â Â  (5) The petition must state the nature of the order the petitioner seeks to have reviewed. Copies of the petition must be served by registered or certified mail upon the commission and the persons who submitted oral or written testimony in the proceeding before the commission.

Â Â Â Â Â  (6) Within 21 days after service of the petition, the commission shall transmit to the Court of Appeals the original or a certified copy of the entire record of the proceeding under review. However, by stipulation of the parties to the review proceeding, the record may be shortened. The Court of Appeals may tax a party that unreasonably refuses to stipulate to limit the record for the additional costs. The Court of Appeals may require or permit subsequent corrections or additions to the record. Except as specifically provided in this subsection, the Court of Appeals may not tax the cost of the record to the petitioner or an intervening party. However, the Court of Appeals may tax the costs to a party that files a frivolous petition for judicial review.

Â Â Â Â Â  (7) Petitions and briefs must be filed within time periods and in a manner established by the Court of Appeals by rule.

Â Â Â Â Â  (8) The Court of Appeals shall:

Â Â Â Â Â  (a) Hear oral argument within 49 days of the date of transmittal of the record unless the Court of Appeals determines that the ends of justice served by holding oral argument on a later day outweigh the best interests of the public and the parties. However, the Court of Appeals may not hold oral argument more than 49 days after the date of transmittal of the record because of general congestion of the court calendar or lack of diligent preparation or attention to the case by a member of the court or a party.

Â Â Â Â Â  (b) Set forth in writing and provide to the parties a determination to hear oral argument more than 49 days from the date the record is transmitted, together with the reasons for the determination. The Court of Appeals shall schedule oral argument as soon as is practicable.

Â Â Â Â Â  (c) Consider, in making a determination under paragraph (b) of this subsection:

Â Â Â Â Â  (A) Whether the case is so unusual or complex, due to the number of parties or the existence of novel questions of law, that 49 days is an unreasonable amount of time for the parties to brief the case and for the Court of Appeals to prepare for oral argument; and

Â Â Â Â Â  (B) Whether the failure to hold oral argument at a later date likely would result in a miscarriage of justice.

Â Â Â Â Â  (9) The court:

Â Â Â Â Â  (a) Shall limit judicial review of an order reviewed under this section to the record.

Â Â Â Â Â  (b) May not substitute its judgment for that of the Land Conservation and Development Commission as to an issue of fact.

Â Â Â Â Â  (10) The Court of Appeals may affirm, reverse or remand an order reviewed under this section. The Court of Appeals shall reverse or remand the order only if the court finds the order is:

Â Â Â Â Â  (a) Unlawful in substance or procedure. However, error in procedure is not cause for reversal or remand unless the Court of Appeals determines that substantial rights of the petitioner were prejudiced.

Â Â Â Â Â  (b) Unconstitutional.

Â Â Â Â Â  (c) Not supported by substantial evidence in the whole record as to facts found by the commission.

Â Â Â Â Â  (11) The Court of Appeals shall issue a final order on the petition for judicial review with the greatest possible expediency.

Â Â Â Â Â  (12) If the order of the commission is remanded by the Court of Appeals or the Supreme Court, the commission shall respond to the courtÂs appellate judgment within 30 days. [2007 c.723 Â§9]

Â Â Â Â Â  Note: 197.651 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

COLLABORATIVE REGIONAL PROBLEM SOLVING

Â Â Â Â Â  197.652 Establishing regional problem-solving programs. Programs of the collaborative regional problem-solving process described in ORS 197.654 and 197.656 shall be established in counties or regions geographically distributed throughout the state. [1996 c.6 Â§3; 1997 c.365 Â§1]

Â Â Â Â Â  197.654 Regional problem solving; coordination. (1) Local governments and those special districts that provide urban services may enter into a collaborative regional problem-solving process. A collaborative regional problem-solving process is a planning process directed toward resolution of land use problems in a region. The process must offer an opportunity to participate with appropriate state agencies and all local governments within the region affected by the problems that are the subject of the problem-solving process. The process must include:

Â Â Â Â Â  (a) An opportunity for involvement by other stakeholders with an interest in the problem; and

Â Â Â Â Â  (b) Efforts among the collaborators to agree on goals, objectives and measures of success for steps undertaken to implement the process as set forth in ORS 197.656.

Â Â Â Â Â  (2) As used in ORS 197.652 to 197.658, ÂregionÂ means an area of one or more counties, together with the cities within the county, counties, or affected portion of the county. [1996 c.6 Â§4]

Â Â Â Â Â  197.656 Commission acknowledgment of comprehensive plans not in compliance with goals; participation by state agencies; commission review of implementing regulations and plan amendments; use of resource lands. (1) Upon invitation by the local governments in a region, the Land Conservation and Development Commission and other state agencies may participate with the local governments in a collaborative regional problem-solving process.

Â Â Â Â Â  (2) Following the procedures set forth in this subsection, the commission may acknowledge amendments to comprehensive plans and land use regulations, or new land use regulations, that do not fully comply with the rules of the commission that implement the statewide planning goals, without taking an exception, upon a determination that:

Â Â Â Â Â  (a) The amendments or new provisions are based upon agreements reached by all local participants, the commission and other participating state agencies, in the collaborative regional problem-solving process;

Â Â Â Â Â  (b) The regional problem-solving process has included agreement among the participants on:

Â Â Â Â Â  (A) Regional goals for resolution of each regional problem that is the subject of the process;

Â Â Â Â Â  (B) Optional techniques to achieve the goals for each regional problem that is the subject of the process;

Â Â Â Â Â  (C) Measurable indicators of performance toward achievement of the goals for each regional problem that is the subject of the process;

Â Â Â Â Â  (D) A system of incentives and disincentives to encourage successful implementation of the techniques chosen by the participants to achieve the goals;

Â Â Â Â Â  (E) A system for monitoring progress toward achievement of the goals; and

Â Â Â Â Â  (F) A process for correction of the techniques if monitoring indicates that the techniques are not achieving the goals; and

Â Â Â Â Â  (c) The agreement reached by regional problem-solving process participants and the implementing plan amendments and land use regulations conform, on the whole, with the purposes of the statewide planning goals.

Â Â Â Â Â  (3) A local government that amends an acknowledged comprehensive plan or land use regulation or adopts a new land use regulation in order to implement an agreement reached in a regional problem-solving process shall submit the amendment or new regulation to the commission in the manner set forth in ORS 197.628 to 197.650 for periodic review or set forth in ORS 197.251 for acknowledgment.

Â Â Â Â Â  (4) The commission shall have exclusive jurisdiction for review of amendments or new regulations described in subsection (3) of this section. A participant or stakeholder in the collaborative regional problem-solving process shall not raise an issue before the commission on review that was not raised at the local level.

Â Â Â Â Â  (5) If the commission denies an amendment or new regulation submitted pursuant to subsection (3) of this section, the commission shall issue a written statement describing the reasons for the denial and suggesting alternative methods for accomplishing the goals on a timely basis.

Â Â Â Â Â  (6) If, in order to resolve regional land use problems, the participants in a collaborative regional problem-solving process decide to devote agricultural land or forestland, as defined in the statewide planning goals, to uses not authorized by those goals, the participants shall choose land that is not part of the regionÂs commercial agricultural or forestland base, or take an exception to those goals pursuant to ORS 197.732. To identify land that is not part of the regionÂs commercial agricultural or forestland base, the participants shall consider the recommendation of a committee of persons appointed by the affected county, with expertise in appropriate fields, including but not limited to farmers, ranchers, foresters and soils scientists and representatives of the State Department of Agriculture, the State Department of Forestry and the Department of Land Conservation and Development.

Â Â Â Â Â  (7) The Governor shall require all appropriate state agencies to participate in the collaborative regional problem-solving process. [1996 c.6 Â§5; 2001 c.672 Â§11]

Â Â Â Â Â  197.658 Modifying local work plan. In addition to the provisions of ORS 197.644, the Land Conservation and Development Commission may modify an approved work program when a local government has agreed to participate in a collaborative regional problem-solving process pursuant to ORS 197.654 and 197.656. [1996 c.6 Â§6]

SPECIAL RESIDENCES

Â Â Â Â Â  197.660 Definitions. As used in ORS 197.660 to 197.670, 215.213, 215.263, 215.283, 215.284 and 443.422:

Â Â Â Â Â  (1) ÂResidential facilityÂ means a residential care, residential training or residential treatment facility, as those terms are defined in ORS 443.400, licensed under ORS 443.400 to 443.460 or licensed under ORS 418.205 to 418.327 by the Department of Human Services that provides residential care alone or in conjunction with treatment or training or a combination thereof for six to fifteen individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential facility.

Â Â Â Â Â  (2) ÂResidential homeÂ means a residential treatment or training or adult foster home licensed by or under the authority of the department, as defined in ORS 443.400, under ORS 443.400 to 443.825, a residential facility registered under ORS 443.480 to 443.500 or an adult foster home licensed under ORS 443.705 to 443.825 that provides residential care alone or in conjunction with treatment or training or a combination thereof for five or fewer individuals who need not be related. Staff persons required to meet licensing requirements shall not be counted in the number of facility residents, and need not be related to each other or to any resident of the residential home.

Â Â Â Â Â  (3) ÂZoning requirementÂ means any standard, criteria, condition, review procedure, permit requirement or other requirement adopted by a city or county under the authority of ORS chapter 215 or 227 that applies to the approval or siting of a residential facility or residential home. A zoning requirement does not include a state or local health, safety, building, occupancy or fire code requirement. [1989 c.564 Â§2; 1991 c.801 Â§6; 2001 c.900 Â§47; 2005 c.22 Â§145]

Â Â Â Â Â  197.663 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state that persons with disabilities and elderly persons are entitled to live as normally as possible within communities and should not be excluded from communities because their disability or age requires them to live in groups;

Â Â Â Â Â  (2) There is a growing need for residential homes and residential facilities to provide quality care and protection for persons with disabilities and elderly persons and to prevent inappropriate placement of such persons in state institutions and nursing homes;

Â Â Â Â Â  (3) It is often difficult to site and establish residential homes and residential facilities in the communities of this state;

Â Â Â Â Â  (4) To meet the growing need for residential homes and residential facilities, it is the policy of this state that residential homes and residential facilities shall be considered a residential use of property for zoning purposes; and

Â Â Â Â Â  (5) It is the policy of this state to integrate residential facilities into the communities of this state. The objective of integration cannot be accomplished if residential facilities are concentrated in any one area. [1989 c.564 Â§3; 2007 c.70 Â§54]

Â Â Â Â Â  197.665 Locations of residential homes. (1) Residential homes shall be a permitted use in:

Â Â Â Â Â  (a) Any residential zone, including a residential zone which allows a single-family dwelling; and

Â Â Â Â Â  (b) Any commercial zone which allows a single-family dwelling.

Â Â Â Â Â  (2) A city or county may not impose any zoning requirement on the establishment and maintenance of a residential home in a zone described in subsection (1) of this section that is more restrictive than a zoning requirement imposed on a single-family dwelling in the same zone.

Â Â Â Â Â  (3) A city or county may:

Â Â Â Â Â  (a) Allow a residential home in an existing dwelling in any area zoned for farm use, including an exclusive farm use zone established under ORS 215.203;

Â Â Â Â Â  (b) Impose zoning requirements on the establishment of a residential home in areas described in paragraph (a) of this subsection, provided that these requirements are no more restrictive than those imposed on other nonfarm single-family dwellings in the same zone; and

Â Â Â Â Â  (c) Allow a division of land for a residential home in an exclusive farm use zone only as described in ORS 215.263 (9). [1989 c.564 Â§4; 2001 c.704 Â§5]

Â Â Â Â Â  197.667 Location of residential facility; application and supporting documentation. (1) A residential facility shall be a permitted use in any zone where multifamily residential uses are a permitted use.

Â Â Â Â Â  (2) A residential facility shall be a conditional use in any zone where multifamily residential uses are a conditional use.

Â Â Â Â Â  (3) A city or county may allow a residential facility in a residential zone other than those zones described in subsections (1) and (2) of this section, including a zone where a single-family dwelling is allowed.

Â Â Â Â Â  (4) A city or county may require an applicant proposing to site a residential facility within its jurisdiction to supply the city or county with a copy of the entire application and supporting documentation for state licensing of the facility, except for information which is exempt from public disclosure under ORS 192.410 to 192.505. However, cities and counties shall not require independent proof of the same conditions that have been required by the Department of Human Services under ORS 418.205 to 418.327 for licensing of a residential facility. [1989 c.564 Â§5; 1991 c.801 Â§8; 2001 c.900 Â§48; 2003 c.86 Â§15]

Â Â Â Â Â  197.670 Zoning requirements and prohibitions for residential homes and residential facilities. (1) As of October 3, 1989, no city or county shall:

Â Â Â Â Â  (a) Deny an application for the siting of a residential home in a residential or commercial zone described in ORS 197.665 (1).

Â Â Â Â Â  (b) Deny an application for the siting of a residential facility in a zone where multifamily residential uses are allowed, unless the city or county has adopted a siting procedure which implements the requirements of ORS 197.667.

Â Â Â Â Â  (2) Every city and county shall amend its zoning ordinance to comply with ORS 197.660 to 197.667 as part of periodic land use plan review occurring after January 1, 1990. Nothing in this section prohibits a city or county from amending its zoning ordinance prior to periodic review. [1989 c.564 Â§6]

FARMWORKER HOUSING

Â Â Â Â Â  197.675 [1989 c.964 Â§4; repealed by 2001 c.613 Â§1]

Â Â Â Â Â  197.677 Policy. In that the agricultural workers in this state benefit the social and economic welfare of all of the people in Oregon by their unceasing efforts to bring a bountiful crop to market, the Legislative Assembly declares that it is the policy of this state to insure adequate agricultural labor accommodations commensurate with the housing needs of OregonÂs workers that meet decent health, safety and welfare standards. To accomplish this objective in the interest of all of the people in this state, it is necessary that:

Â Â Â Â Â  (1) Every state and local government agency that has powers, functions or duties with respect to housing, land use or enforcing health, safety or welfare standards, under this or any other law, shall exercise its powers, functions or duties consistently with the state policy declared by ORS 197.307, 197.312, 197.677 to 197.685, 215.213, 215.277, 215.283, 215.284 and 455.380 and in such manner as will facilitate sustained progress in attaining the objectives established;

Â Â Â Â Â  (2) Every state and local government agency that finds farmworker activities within the scope of its jurisdiction must make every effort to alleviate insanitary, unsafe and overcrowded accommodations;

Â Â Â Â Â  (3) Special efforts should be directed toward mitigating hazards to families and children; and

Â Â Â Â Â  (4) All accommodations must provide for the rights of free association to farmworkers in their places of accommodation. [1989 c.964 Â§2; 2001 c.613 Â§11]

Â Â Â Â Â  197.680 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) This state has a large stock of existing farmworker housing that does not meet minimum health and safety standards and is in need of rehabilitation;

Â Â Â Â Â  (2) It is not feasible to rehabilitate much of the existing farmworker housing stock to meet building code standards;

Â Â Â Â Â  (3) In order to assure that minimum standards are met in all farmworker housing in this state, certain interim measures must be taken; and

Â Â Â Â Â  (4) Limited rehabilitation, outside city boundaries, must be allowed to a lesser standard than that set forth in the existing building codes. [1989 c.964 Â§3; 2001 c.613 Â§12]

Â Â Â Â Â  197.685 Location of farmworker housing; approval standards. (1) The availability of decent, safe and sanitary housing opportunities for farmworkers is a matter of statewide concern.

Â Â Â Â Â  (2) Farmworker housing within the rural area of a county shall be permitted in a zone or zones in rural centers and areas committed to nonresource uses.

Â Â Â Â Â  (3) Any approval standards, special conditions and procedures for approval adopted by a local government shall be clear and objective and shall not have the effect, either in themselves or cumulatively, of discouraging needed housing through unreasonable cost or delay. [1989 c.964 Â§5; 2001 c.613 Â§4]

Â Â Â Â Â  197.705 [1973 c.482 Â§1; repealed by 1977 c.665 Â§24]

ECONOMIC DEVELOPMENT

Â Â Â Â Â  197.707 Legislative intent. It was the intent of the Legislative Assembly in enacting ORS chapters 195, 196, 197, 215 and 227 not to prohibit, deter, delay or increase the cost of appropriate development, but to enhance economic development and opportunity for the benefit of all citizens. [1983 c.827 Â§16]

Â Â Â Â Â  197.710 [1973 c.482 Â§3; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.712 Commission duties; comprehensive plan provisions; public facility plans; state agency coordination plans; compliance deadline; rules. (1) In addition to the findings and policies set forth in ORS 197.005, 197.010 and 215.243, the Legislative Assembly finds and declares that, in carrying out statewide comprehensive land use planning, the provision of adequate opportunities for a variety of economic activities throughout the state is vital to the health, welfare and prosperity of all the people of the state.

Â Â Â Â Â  (2) By the adoption of new goals or rules, or the application, interpretation or amendment of existing goals or rules, the Land Conservation and Development Commission shall implement all of the following:

Â Â Â Â Â  (a) Comprehensive plans shall include an analysis of the communityÂs economic patterns, potentialities, strengths and deficiencies as they relate to state and national trends.

Â Â Â Â Â  (b) Comprehensive plans shall contain policies concerning the economic development opportunities in the community.

Â Â Â Â Â  (c) Comprehensive plans and land use regulations shall provide for at least an adequate supply of sites of suitable sizes, types, locations and service levels for industrial and commercial uses consistent with plan policies.

Â Â Â Â Â  (d) Comprehensive plans and land use regulations shall provide for compatible uses on or near sites zoned for specific industrial and commercial uses.

Â Â Â Â Â  (e) A city or county shall develop and adopt a public facility plan for areas within an urban growth boundary containing a population greater than 2,500 persons. The public facility plan shall include rough cost estimates for public projects needed to provide sewer, water and transportation for the land uses contemplated in the comprehensive plan and land use regulations. Project timing and financing provisions of public facility plans shall not be considered land use decisions.

Â Â Â Â Â  (f) In accordance with ORS 197.180, state agencies that provide funding for transportation, water supply, sewage and solid waste facilities shall identify in their coordination programs how they will coordinate that funding with other state agencies and with the public facility plans of cities and counties. In addition, state agencies that issue permits affecting land use shall identify in their coordination programs how they will coordinate permit issuance with other state agencies and cities and counties.

Â Â Â Â Â  (g) Local governments shall provide:

Â Â Â Â Â  (A) Reasonable opportunities to satisfy local and rural needs for residential and industrial development and other economic activities on appropriate lands outside urban growth boundaries, in a manner consistent with conservation of the stateÂs agricultural and forest land base; and

Â Â Â Â Â  (B) Reasonable opportunities for urban residential, commercial and industrial needs over time through changes to urban growth boundaries.

Â Â Â Â Â  (3) A comprehensive plan and land use regulations shall be in compliance with this section by the first periodic review of that plan and regulations. [1983 c.827 Â§17; 1991 c.612 Â§17]

Â Â Â Â Â  197.713 Industrial development on industrial lands outside urban growth boundaries; exceptions. (1) Notwithstanding statewide land use planning goals relating to urbanization or to public facilities and services, a county or its designee may authorize:

Â Â Â Â Â  (a) Industrial development, including accessory uses subordinate to the industrial development, in buildings of any size and type, subject to the permit approval process described in ORS 215.402 to 215.438 and to applicable building codes, in an area planned and zoned for industrial use on January 1, 2004, subject to the territorial limits described in subsections (2) and (3) of this section.

Â Â Â Â Â  (b) On-site sewer facilities to serve the industrial development authorized under this section, including accessory uses subordinate to the industrial development.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, a county or its designee may consider the following land for industrial development under this section:

Â Â Â Â Â  (a) Land more than three miles outside the urban growth boundary of every city with a population of 20,000 individuals or more; and

Â Â Â Â Â  (b) Land outside the urban growth boundary of every city with a population of fewer than 20,000 individuals.

Â Â Â Â Â  (3) A county or its designee may not authorize industrial development under this section on land within the
Willamette
Valley
as defined in ORS 215.010.

Â Â Â Â Â  (4) A county or its designee may not authorize under this section retail, commercial or residential development in the area zoned for industrial use. [2003 c.688 Â§1; 2005 c.666 Â§1]

Â Â Â Â Â  Note: 197.713 and 197.714 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 197 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  197.714 Cooperation of county and city concerning industrial development. (1) Notwithstanding the authority granted in ORS 197.713 to allow industrial development, including accessory uses subordinate to the industrial development, in areas zoned for industrial use, when a county or its designee considers action under ORS 197.713 (1) for land within 10 miles of the urban growth boundary of a city, the county or its designee shall give notice to the city at least 21 days prior to taking action.

Â Â Â Â Â  (2) If the city objects to the authorization of industrial development under ORS 197.713, the city and county shall negotiate to establish conditions on the industrial development or changes in the development necessary to mitigate concerns raised by the cityÂs objection. [2003 c.688 Â§2]

Â Â Â Â Â  Note: See note under 197.713.

Â Â Â Â Â  197.715 [1973 c.482 Â§2; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.717 Technical assistance by state agencies; information from Economic and Community Development Department; model ordinances; rural economic development. (1) State agencies shall provide technical assistance to local governments in:

Â Â Â Â Â  (a) Planning and zoning land adequate in amount, size, topography, transportation access and surrounding land use and public facilities for the special needs of various industrial and commercial uses;

Â Â Â Â Â  (b) Developing public facility plans; and

Â Â Â Â Â  (c) Streamlining local permit procedures.

Â Â Â Â Â  (2) The Economic and Community Development Department shall provide a local government with Âstate and national trendÂ information to assist in compliance with ORS 197.712 (2)(a).

Â Â Â Â Â  (3) The Land Conservation and Development Commission shall develop model ordinances to assist local governments in streamlining local permit procedures.

Â Â Â Â Â  (4) The Department of Land Conservation and Development and the Economic and Community Development Department shall establish a joint program to assist rural communities with economic and community development services. The assistance shall include, but not be limited to, grants, loans, model ordinances and technical assistance. The purposes of the assistance are to remove obstacles to economic and community development and to facilitate that development. The departments shall give priority to communities with high rates of unemployment. [1983 c.827 Â§18; 1995 s.s. c.3 Â§36h; 1996 c.6 Â§10]

Â Â Â Â Â  197.719 Industrial use of abandoned or diminished mill sites; amendment of comprehensive plans and land use regulations; sewer facilities. (1) As used in this section, Âabandoned or diminished mill siteÂ means a mill, plant or other facility engaged in the processing or manufacturing of wood products, including sawmills and facilities for the production of plywood, veneer, hardboard, panel products, pulp and paper, that:

Â Â Â Â Â  (a) Is located outside of urban growth boundaries;

Â Â Â Â Â  (b) Was closed after January 1, 1980, or has been operating at less than 25 percent of capacity since January 1, 2003; and

Â Â Â Â Â  (c) Contains or contained permanent buildings used in the production or manufacturing of wood products.

Â Â Â Â Â  (2) Notwithstanding statewide land use planning goals protecting agricultural lands or forestlands or administrative rules implementing those goals, the governing body of a county may amend the countyÂs comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for industrial use.

Â Â Â Â Â  (3) Notwithstanding a statewide land use planning goal relating to urbanization or administrative rules implementing that goal, the governing body of a county may amend the countyÂs comprehensive plan and land use regulations to allow an abandoned or diminished mill site to be zoned for any level of industrial use.

Â Â Â Â Â  (4) Notwithstanding a statewide land use planning goal relating to public facilities and services or administrative rules implementing that goal, the governing body of a county or its designee may approve:

Â Â Â Â Â  (a) The extension of sewer facilities to lands that on June 10, 2003, are zoned for industrial use and that contain an abandoned or diminished mill site. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

Â Â Â Â Â  (b) The extension of sewer facilities to an abandoned or diminished mill site that is rezoned for industrial use under this section only as necessary to serve industrial uses authorized for the mill site.

Â Â Â Â Â  (c) The establishment of on-site sewer facilities to serve an area that on June 10, 2003, is zoned for industrial use and that contains an abandoned or diminished mill site or to serve an abandoned or diminished mill site that is rezoned for industrial use under this section. The sewer facilities may serve only industrial uses authorized for the mill site and contiguous lands zoned for industrial use.

Â Â Â Â Â  (5)(a) A local government, as defined in ORS 174.116, may not authorize a connection to any portion of a sewer facility located between an urban growth boundary or the boundary of an unincorporated community and the boundary of the mill site or the industrial zone containing the mill site, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732.

Â Â Â Â Â  (b) Sewer facilities approved under subsection (4) of this section shall be limited in size to meet the needs of authorized industrial uses and may not provide service to retail, commercial or residential development, except as provided under a statewide land use planning goal relating to public facilities and services or under ORS 197.732. The presence of the sewer facilities may not be used to justify an exception to statewide land use planning goals protecting agricultural lands or forestlands or relating to urbanization.

Â Â Â Â Â  (6)(a) The governing body of a county or its designee shall determine the boundary of an abandoned or diminished mill site. For an abandoned or diminished mill site that is rezoned for industrial use under this section, land within the boundary of the mill site may include only those areas that were improved for the processing or manufacturing of wood products.

Â Â Â Â Â  (b) For an abandoned or diminished mill site subject to subsection (2), (3) or (4) of this section, the governing body of a city or county or its designee may approve a permit, as defined in ORS 215.402 or 227.160, only for industrial development and accessory uses subordinate to such development on the mill site. The governing body or its designee may not approve a permit for retail, commercial or residential development on the mill site.

Â Â Â Â Â  (7) For land that on June 10, 2003, is zoned under statewide land use planning goals protecting agricultural lands or forestlands and that is rezoned for industrial use under subsections (2) and (3) of this section, the governing body of the county or its designee may not later rezone the land for retail, commercial or other nonresource use, except as provided under the statewide land use planning goals or under ORS 197.732. [2003 c.252 Â§2; 2003 c.688 Â§3]

Â Â Â Â Â  197.725 [1973 c.482 Â§4; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.730 [1973 c.482 Â§6; repealed by 1977 c.665 Â§24]

GOAL EXCEPTIONS

Â Â Â Â Â  197.732 Goal exceptions; criteria; rules; review. (1) As used in this section:

Â Â Â Â Â  (a) ÂCompatibleÂ is not intended as an absolute term meaning no interference or adverse impacts of any type with adjacent uses.

Â Â Â Â Â  (b) ÂExceptionÂ means a comprehensive plan provision, including an amendment to an acknowledged comprehensive plan, that:

Â Â Â Â Â  (A) Is applicable to specific properties or situations and does not establish a planning or zoning policy of general applicability;

Â Â Â Â Â  (B) Does not comply with some or all goal requirements applicable to the subject properties or situations; and

Â Â Â Â Â  (C) Complies with standards under subsection (2) of this section.

Â Â Â Â Â  (2) A local government may adopt an exception to a goal if:

Â Â Â Â Â  (a) The land subject to the exception is physically developed to the extent that it is no longer available for uses allowed by the applicable goal;

Â Â Â Â Â  (b) The land subject to the exception is irrevocably committed as described by Land Conservation and Development Commission rule to uses not allowed by the applicable goal because existing adjacent uses and other relevant factors make uses allowed by the applicable goal impracticable; or

Â Â Â Â Â  (c) The following standards are met:

Â Â Â Â Â  (A) Reasons justify why the state policy embodied in the applicable goals should not apply;

Â Â Â Â Â  (B) Areas that do not require a new exception cannot reasonably accommodate the use;

Â Â Â Â Â  (C) The long term environmental, economic, social and energy consequences resulting from the use at the proposed site with measures designed to reduce adverse impacts are not significantly more adverse than would typically result from the same proposal being located in areas requiring a goal exception other than the proposed site; and

Â Â Â Â Â  (D) The proposed uses are compatible with other adjacent uses or will be so rendered through measures designed to reduce adverse impacts.

Â Â Â Â Â  (3) The commission shall adopt rules establishing:

Â Â Â Â Â  (a) That an exception may be adopted to allow a use authorized by a statewide planning goal that cannot comply with the approval standards for that type of use;

Â Â Â Â Â  (b) Under what circumstances particular reasons may or may not be used to justify an exception under subsection (2)(c)(A) of this section; and

Â Â Â Â Â  (c) Which uses allowed by the applicable goal must be found impracticable under subsection (2) of this section.

Â Â Â Â Â  (4) A local government approving or denying a proposed exception shall set forth findings of fact and a statement of reasons that demonstrate that the standards of subsection (2) of this section have or have not been met.

Â Â Â Â Â  (5) Each notice of a public hearing on a proposed exception shall specifically note that a goal exception is proposed and shall summarize the issues in an understandable manner.

Â Â Â Â Â  (6) Upon review of a decision approving or denying an exception:

Â Â Â Â Â  (a) The Land Use Board of Appeals or the commission shall be bound by any finding of fact for which there is substantial evidence in the record of the local government proceedings resulting in approval or denial of the exception;

Â Â Â Â Â  (b) The board upon petition, or the commission, shall determine whether the local governmentÂs findings and reasons demonstrate that the standards of subsection (2) of this section have or have not been met; and

Â Â Â Â Â  (c) The board or commission shall adopt a clear statement of reasons that sets forth the basis for the determination that the standards of subsection (2) of this section have or have not been met.

Â Â Â Â Â  (7) The commission shall by rule establish the standards required to justify an exception to the definition of Âneeded housingÂ authorized by ORS 197.303 (3).

Â Â Â Â Â  (8) An exception acknowledged under ORS 197.251, 197.625 or 197.630 (1) (1981 Replacement Part) on or before August 9, 1983, continues to be valid and is not subject to this section. [1983 c.827 Â§19a; 1995 c.521 Â§3; 2005 c.67 Â§1; 2007 c.71 Â§68]

Â Â Â Â Â  197.735 [1973 c.482 Â§7; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.736 Commission implementation of ORS 197.340 and 197.732; rules. The Land Conservation and Development Commission shall amend goals, in accordance with ORS 197.240 and 197.245, and amend and adopt rules and guidelines, as necessary, to implement the provisions of this section and ORS 197.340 and 197.732. [1995 c.521 Â§4]

Â Â Â Â Â  197.740 [1973 c.482 Â§8; repealed by 1977 c.665 Â§24]

MISCELLANEOUS

Â Â Â Â Â  197.747 Meaning of Âcompliance with the goalsÂ for certain purposes. For the purposes of acknowledgment under ORS 197.251, board review under ORS 197.805 to 197.855 and periodic review under ORS 197.628 to 197.650, Âcompliance with the goalsÂ means the comprehensive plan and regulations, on the whole, conform with the purposes of the goals and any failure to meet individual goal requirements is technical or minor in nature. [1983 c.827 Â§14; 1989 c.761 Â§9; 1991 c.612 Â§18]

Â Â Â Â Â  197.750 [1973 c.482 Â§5; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.752 Lands available for urban development. (1) Lands within urban growth boundaries shall be available for urban development concurrent with the provision of key urban facilities and services in accordance with locally adopted development standards.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, lands not needed for urban uses during the planning period may be designated for agricultural, forest or other nonurban uses. [1983 c.827 Â§19]

Â Â Â Â Â  197.754 Land identified for urban services; capital improvement plan; tax assessment. (1) A local government may identify land inside an urban growth boundary for which the local government intends to provide urban services within the next five to seven years. The local government may evidence its intent by adopting a capital improvement plan reasonably designed to provide the urban services.

Â Â Â Â Â  (2) A local government that identifies an area for planned urban services and adopts a capital improvement plan may zone the area for urban uses. A city that identifies land that is outside the cityÂs boundary but inside the urban growth boundary shall coordinate with the appropriate county to zone the area for urban uses.

Â Â Â Â Â  (3)(a) Land in an area zoned for urban uses under this section shall not be subject to additional taxes under ORS 308A.700 to 308A.733 if the land ceases to be used for farm use within the five years following the date the area is zoned for urban uses.

Â Â Â Â Â  (b) A lot or parcel in an area zoned for urban use under subsection (2) of this section shall not be assessed at its value for farm use under ORS 308A.050 to 308A.128 unless the lot or parcel was receiving the farm use assessment at the time the area was zoned for urban uses. [1999 c.503 Â§3; 2001 c.104 Â§68]

Â Â Â Â Â  197.755 [1973 c.482 Â§9; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.756 Farm use assessment in area identified for urban services. (1) Upon the sale of a lot or parcel located inside an urban growth boundary that is assessed at its value for farm use under ORS 308A.050 to 308A.128, the lot or parcel shall be disqualified for farm use assessment if:

Â Â Â Â Â  (a) The lot or parcel is in an area identified for urban services under ORS 197.754; and

Â Â Â Â Â  (b) The urban services are available by ordinance for urbanization.

Â Â Â Â Â  (2) Disqualification under subsection (1) of this section shall not apply to the sale of a lot or parcel to the ownerÂs spouse, parent, stepparent, grandparent, sister, brother, daughter, son, stepchild or grandchild, or sale to a lessee of the owner if the lessee is conducting farm use as defined in ORS 215.203 on the lot or parcel at the time of sale. [1999 c.503 Â§6; 2001 c.104 Â§69]

Â Â Â Â Â  197.757 Acknowledgment deadline for newly incorporated cities. Cities incorporated after January 1, 1982, shall have their comprehensive plans and land use regulations acknowledged under ORS 197.251 no later than four years after the date of incorporation. [1983 c.827 Â§13]

Â Â Â Â Â  197.760 [1973 c.482 Â§9a; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.762 [1987 c.729 Â§15; repealed by 1989 c.761 Â§10 (197.763 enacted in lieu of 197.762)]

Â Â Â Â Â  197.763 Conduct of local quasi-judicial land use hearings; notice requirements; hearing procedures. The following procedures shall govern the conduct of quasi-judicial land use hearings conducted before a local governing body, planning commission, hearings body or hearings officer on application for a land use decision and shall be incorporated into the comprehensive plan and land use regulations:

Â Â Â Â Â  (1) An issue which may be the basis for an appeal to the Land Use Board of Appeals shall be raised not later than the close of the record at or following the final evidentiary hearing on the proposal before the local government. Such issues shall be raised and accompanied by statements or evidence sufficient to afford the governing body, planning commission, hearings body or hearings officer, and the parties an adequate opportunity to respond to each issue.

Â Â Â Â Â  (2)(a) Notice of the hearings governed by this section shall be provided to the applicant and to owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (A) Within 100 feet of the property which is the subject of the notice where the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (B) Within 250 feet of the property which is the subject of the notice where the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (C) Within 500 feet of the property which is the subject of the notice where the subject property is within a farm or forest zone.

Â Â Â Â Â  (b) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (3) The notice provided by the jurisdiction shall:

Â Â Â Â Â  (a) Explain the nature of the application and the proposed use or uses which could be authorized;

Â Â Â Â Â  (b) List the applicable criteria from the ordinance and the plan that apply to the application at issue;

Â Â Â Â Â  (c) Set forth the street address or other easily understood geographical reference to the subject property;

Â Â Â Â Â  (d) State the date, time and location of the hearing;

Â Â Â Â Â  (e) State that failure of an issue to be raised in a hearing, in person or by letter, or failure to provide statements or evidence sufficient to afford the decision maker an opportunity to respond to the issue precludes appeal to the board based on that issue;

Â Â Â Â Â  (f) Be mailed at least:

Â Â Â Â Â  (A) Twenty days before the evidentiary hearing; or

Â Â Â Â Â  (B) If two or more evidentiary hearings are allowed, 10 days before the first evidentiary hearing;

Â Â Â Â Â  (g) Include the name of a local government representative to contact and the telephone number where additional information may be obtained;

Â Â Â Â Â  (h) State that a copy of the application, all documents and evidence submitted by or on behalf of the applicant and applicable criteria are available for inspection at no cost and will be provided at reasonable cost;

Â Â Â Â Â  (i) State that a copy of the staff report will be available for inspection at no cost at least seven days prior to the hearing and will be provided at reasonable cost; and

Â Â Â Â Â  (j) Include a general explanation of the requirements for submission of testimony and the procedure for conduct of hearings.

Â Â Â Â Â  (4)(a) All documents or evidence relied upon by the applicant shall be submitted to the local government and be made available to the public.

Â Â Â Â Â  (b) Any staff report used at the hearing shall be available at least seven days prior to the hearing. If additional documents or evidence are provided by any party, the local government may allow a continuance or leave the record open to allow the parties a reasonable opportunity to respond. Any continuance or extension of the record requested by an applicant shall result in a corresponding extension of the time limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

Â Â Â Â Â  (5) At the commencement of a hearing under a comprehensive plan or land use regulation, a statement shall be made to those in attendance that:

Â Â Â Â Â  (a) Lists the applicable substantive criteria;

Â Â Â Â Â  (b) States that testimony, arguments and evidence must be directed toward the criteria described in paragraph (a) of this subsection or other criteria in the plan or land use regulation which the person believes to apply to the decision; and

Â Â Â Â Â  (c) States that failure to raise an issue accompanied by statements or evidence sufficient to afford the decision maker and the parties an opportunity to respond to the issue precludes appeal to the board based on that issue.

Â Â Â Â Â  (6)(a) Prior to the conclusion of the initial evidentiary hearing, any participant may request an opportunity to present additional evidence, arguments or testimony regarding the application. The local hearings authority shall grant such request by continuing the public hearing pursuant to paragraph (b) of this subsection or leaving the record open for additional written evidence, arguments or testimony pursuant to paragraph (c) of this subsection.

Â Â Â Â Â  (b) If the hearings authority grants a continuance, the hearing shall be continued to a date, time and place certain at least seven days from the date of the initial evidentiary hearing. An opportunity shall be provided at the continued hearing for persons to present and rebut new evidence, arguments or testimony. If new written evidence is submitted at the continued hearing, any person may request, prior to the conclusion of the continued hearing, that the record be left open for at least seven days to submit additional written evidence, arguments or testimony for the purpose of responding to the new written evidence.

Â Â Â Â Â  (c) If the hearings authority leaves the record open for additional written evidence, arguments or testimony, the record shall be left open for at least seven days. Any participant may file a written request with the local government for an opportunity to respond to new evidence submitted during the period the record was left open. If such a request is filed, the hearings authority shall reopen the record pursuant to subsection (7) of this section.

Â Â Â Â Â  (d) A continuance or extension granted pursuant to this section shall be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179, unless the continuance or extension is requested or agreed to by the applicant.

Â Â Â Â Â  (e) Unless waived by the applicant, the local government shall allow the applicant at least seven days after the record is closed to all other parties to submit final written arguments in support of the application. The applicantÂs final submittal shall be considered part of the record, but shall not include any new evidence. This seven-day period shall not be subject to the limitations of ORS 215.427 or 227.178 and ORS 215.429 or 227.179.

Â Â Â Â Â  (7) When a local governing body, planning commission, hearings body or hearings officer reopens a record to admit new evidence, arguments or testimony, any person may raise new issues which relate to the new evidence, arguments, testimony or criteria for decision-making which apply to the matter at issue.

Â Â Â Â Â  (8) The failure of the property owner to receive notice as provided in this section shall not invalidate such proceedings if the local government can demonstrate by affidavit that such notice was given. The notice provisions of this section shall not restrict the giving of notice by other means, including posting, newspaper publication, radio and television.

Â Â Â Â Â  (9) For purposes of this section:

Â Â Â Â Â  (a) ÂArgumentÂ means assertions and analysis regarding the satisfaction or violation of legal standards or policy believed relevant by the proponent to a decision. ÂArgumentÂ does not include facts.

Â Â Â Â Â  (b) ÂEvidenceÂ means facts, documents, data or other information offered to demonstrate compliance or noncompliance with the standards believed by the proponent to be relevant to the decision. [1989 c.761 Â§10a (enacted in lieu of 197.762); 1991 c.817 Â§31; 1995 c.595 Â§2; 1997 c.763 Â§6; 1997 c.844 Â§2; 1999 c.533 Â§12]

Â Â Â Â Â  197.764 Application to remove property from within urban growth boundary; conditions. (1) A local government may approve an application to remove a lot or parcel from within an urban growth boundary if:

Â Â Â Â Â  (a) The application is submitted by the owner of the lot or parcel;

Â Â Â Â Â  (b)(A) The lot or parcel is adjacent to the edge of the urban growth boundary; or

Â Â Â Â Â  (B) The lot or parcel is adjacent to another lot or parcel that is removed under this section;

Â Â Â Â Â  (c) The lot or parcel is assessed under ORS 308A.050 to 308A.128 for its value for farm use;

Â Â Â Â Â  (d) The lot or parcel is not within the boundaries of a city; and

Â Â Â Â Â  (e) The lot or parcel is not included in an area identified for urban services under ORS 197.754.

Â Â Â Â Â  (2) A local government, in deciding whether to approve an application under subsection (1) of this section, shall consider:

Â Â Â Â Â  (a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

Â Â Â Â Â  (b) The potential value in the investment of providing urban services to the affected lot or parcel;

Â Â Â Â Â  (c) Any requirement for expanding the urban growth boundary in other areas to compensate for any loss in buildable lands; and

Â Â Â Â Â  (d) The projected costs and other consequences of providing urban services to other areas brought in under an expanded urban growth boundary.

Â Â Â Â Â  (3)(a) Land that is removed from within an urban growth boundary pursuant to an application approved under this section shall be removed from any inventory of buildable lands maintained by the local government.

Â Â Â Â Â  (b) A local government that approves an application under this section shall either expand the urban growth boundary to compensate for any resulting reduction in available buildable lands or increase the development capacity of the remaining supply of buildable lands. [1999 c.503 Â§1; 2001 c.104 Â§70]

Â Â Â Â Â  197.765 [1973 c.482 Â§2a; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.766 Laws applicable to certain local decisions regarding urban growth boundary. (1) A decision of a local government to expand an urban growth boundary shall comply with the provisions of ORS 197.296.

Â Â Â Â Â  (2) A decision of a local government under ORS 197.764 (1) is a land use decision. [1999 c.503 Â§2]

Â Â Â Â Â  197.767 [1987 c.729 Â§4; repealed by 1989 c.837 Â§34]

Â Â Â Â Â  197.768 Local government or special district adoption of public facilities strategy; public hearing; written findings. (1) As used in this section, Âspecial districtÂ has the meaning given that term in ORS 197.505.

Â Â Â Â Â  (2)(a) A local government or special district may adopt a public facilities strategy if the public facilities strategy:

Â Â Â Â Â  (A)(i) Is acknowledged under ORS 197.251; or

Â Â Â Â Â  (ii) Is approved by the Land Conservation and Development Commission under ORS 197.628 to 197.650; and

Â Â Â Â Â  (B) Meets the requirements of this section.

Â Â Â Â Â  (b) If a special district seeks to implement a public facilities strategy, that special district is considered a local government for the purposes of ORS 197.251 and 197.628 to 197.650.

Â Â Â Â Â  (3) A local government or special district may adopt a public facilities strategy only if the local government or special district:

Â Â Â Â Â  (a) Makes written findings justifying the need for the public facilities strategy;

Â Â Â Â Â  (b) Holds a public hearing on the adoption of a public facilities strategy and the findings that support the adoption of the public facilities strategy; and

Â Â Â Â Â  (c) Provides written notice to the Department of Land Conservation and Development at least 45 days prior to the final public hearing that is held to consider the adoption of the public facilities strategy.

Â Â Â Â Â  (4) At a minimum, the findings under subsection (3) of this section must demonstrate that:

Â Â Â Â Â  (a) There is a rapid increase in the rate or intensity of land development in a specific geographic area that was unanticipated at the time the original planning for that area was adopted or there has been a natural disaster or other catastrophic event in a specific geographic area;

Â Â Â Â Â  (b) The total land development expected within the specific geographic area will exceed the planned or existing capacity of public facilities; and

Â Â Â Â Â  (c) The public facilities strategy is structured to ensure that the necessary supply of housing and commercial and industrial facilities that will be impacted within the relevant geographic area is not unreasonably restricted by the adoption of the public facilities strategy.

Â Â Â Â Â  (5) A public facilities strategy shall include a clear, objective and detailed description of actions and practices a local government or special district may engage in to control the time and sequence of development approvals in response to the identified deficiencies in public facilities.

Â Â Â Â Â  (6) A public facilities strategy shall be effective for no more than 24 months after the date on which it is adopted, but may be extended, subject to subsection (7) of this section, provided the local government or special district adopting the public facilities strategy holds a public hearing on the proposed extension and adopts written findings that:

Â Â Â Â Â  (a) Verify that the problem giving rise to the need for a public facilities strategy still exists;

Â Â Â Â Â  (b) Demonstrate that reasonable progress is being made to alleviate the problem giving rise to the need for a public facilities strategy; and

Â Â Â Â Â  (c) Set a specific duration for the extension of the public facilities strategy.

Â Â Â Â Â  (7)(a) A local government or special district considering an extension of a public facilities strategy shall give the department notice at least 14 days prior to the date of the public hearing on the extension.

Â Â Â Â Â  (b) A single extension may not exceed one year, and a public facilities strategy may not be extended more than three times. [1995 c.463 Â§5; 2001 c.557 Â§1]

Â Â Â Â Â  197.770 Firearms training facilities. (1) Any firearms training facility in existence on September 9, 1995, shall be allowed to continue operating until such time as the facility is no longer used as a firearms training facility.

Â Â Â Â Â  (2) For purposes of this section, a Âfirearms training facilityÂ is an indoor or outdoor facility that provides training courses and issues certifications required:

Â Â Â Â Â  (a) For law enforcement personnel;

Â Â Â Â Â  (b) By the State Department of Fish and Wildlife; or

Â Â Â Â Â  (c) By nationally recognized programs that promote shooting matches, target shooting and safety. [1995 c.475 Â§2]

Â Â Â Â Â  197.772 Consent for designation as historic property. (1) Notwithstanding any other provision of law, a local government shall allow a property owner to refuse to consent to any form of historic property designation at any point during the designation process. Such refusal to consent shall remove the property from any form of consideration for historic property designation under ORS 358.480 to 358.545 or other law except for consideration or nomination to the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966, as amended (16 U.S.C. 470 et seq.).

Â Â Â Â Â  (2) No permit for the demolition or modification of property removed from consideration for historic property designation under subsection (1) of this section shall be issued during the 120-day period following the date of the property ownerÂs refusal to consent.

Â Â Â Â Â  (3) A local government shall allow a property owner to remove from the property a historic property designation that was imposed on the property by the local government. [1995 c.693 Â§21; 2001 c.540 Â§19]

Â Â Â Â Â  197.775 [1973 c.482 Â§11; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.780 [1973 c.482 Â§12; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.785 [1973 c.482 Â§13; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.790 [1973 c.482 Â§14; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.794 Notice to railroad company upon certain applications for land use decision, limited land use decision or expedited land use decision. (1) As used in this section, Ârailroad companyÂ has the meaning given that term in ORS 824.200.

Â Â Â Â Â  (2) If a railroad-highway crossing provides or will provide the only access to land that is the subject of an application for a land use decision, a limited land use decision or an expedited land division, the applicant must indicate that fact in the application submitted to the decision maker.

Â Â Â Â Â  (3) The decision maker shall provide notice to the Department of Transportation and the railroad company whenever the decision maker receives the information described under subsection (2) of this section. [2003 c.145 Â§2]

Â Â Â Â Â  197.795 [1973 c.482 Â§10; repealed by 1977 c.665 Â§24]

Â Â Â Â Â  197.796 Applicant for certain land use decisions may accept and appeal condition imposed on application; procedure; attorney fees. (1) An applicant for a land use decision, limited land use decision or expedited land division or for a permit under ORS 215.427 or 227.178 may accept a condition of approval imposed under ORS 215.416 or 227.175 and file a challenge to the condition under this section. Acceptance by an applicant for a land use decision, limited land use decision, expedited land division or permit under ORS 215.427 or 227.178 of a condition of approval imposed under ORS 215.416 or 227.175 does not constitute a waiver of the right to challenge the condition of approval. Acceptance of a condition may include but is not limited to paying a fee, performing an act or providing satisfactory evidence of arrangements to pay the fee or to ensure compliance with the condition.

Â Â Â Â Â  (2) Any action for damages under this section shall be filed in the circuit court of the county in which the application was submitted within 180 days of the date of the decision.

Â Â Â Â Â  (3)(a) A challenge filed pursuant to this section may not be dismissed on the basis that the applicant did not request a variance to the condition of approval or any other available form of reconsideration of the challenged condition. However, an applicant shall comply with ORS 197.763 (1) prior to appealing to the Land Use Board of Appeals or bringing an action for damages in circuit court and must exhaust all local appeals provided in the local comprehensive plan and land use regulations before proceeding under this section.

Â Â Â Â Â  (b) In addition to the requirements of ORS 197.763 (5), at the commencement of the initial public hearing, a statement shall be made to the applicant that the failure of the applicant to raise constitutional or other issues relating to proposed conditions of approval with sufficient specificity to allow the local government or its designee to respond to the issue precludes an action for damages in circuit court.

Â Â Â Â Â  (c) An applicant is not required to raise an issue under this subsection unless the condition of approval is stated with sufficient specificity to enable the applicant to respond to the condition prior to the close of the final local hearing.

Â Â Â Â Â  (4) In any challenge to a condition of approval that is subject to the Takings Clause of the Fifth Amendment to the United States Constitution, the local government shall have the burden of demonstrating compliance with the constitutional requirements for imposing the condition.

Â Â Â Â Â  (5) In a proceeding in circuit court under this section, the court shall award costs and reasonable attorney fees to a prevailing party. Notwithstanding ORS 197.830 (15), in a proceeding before the Land Use Board of Appeals under this section, the board shall award costs and reasonable attorney fees to a prevailing party.

Â Â Â Â Â  (6) This section applies to appeals by the applicant of a condition of approval and claims filed in state court seeking damages for the unlawful imposition of conditions of approval in a land use decision, limited land use decision, expedited land division or permit under ORS 215.427 or 227.178. [1999 c.1014 Â§5]

LAND USE BOARD OF APPEALS

Â Â Â Â Â  197.805 Policy on review of land use decisions. It is the policy of the Legislative Assembly that time is of the essence in reaching final decisions in matters involving land use and that those decisions be made consistently with sound principles governing judicial review. It is the intent of the Legislative Assembly in enacting ORS 197.805 to 197.855 to accomplish these objectives. [1979 c.772 Â§1a; 1983 c.827 Â§28]

Â Â Â Â Â  197.810 Land Use Board of Appeals; appointment and removal of members; qualifications. (1) There is hereby created a Land Use Board of Appeals consisting of not more than three positions. Board members shall be appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. The board shall consist of a board chairperson chosen by the board members and such other board members as the Governor considers necessary. The members of the board shall serve terms of four years. A member is eligible for reappointment. The salaries of the members shall be fixed by the Governor unless otherwise provided for by law. The salary of a member of the board shall not be reduced during the period of service of the member.

Â Â Â Â Â  (2) The Governor may at any time remove any member of the board for inefficiency, incompetence, neglect of duty, malfeasance in office or unfitness to render effective service. Before such removal the Governor shall give the member a copy of the charges against the member and shall fix the time when the member can be heard in defense against the charges, which shall not be less than 10 days thereafter. The hearing shall be open to the public and shall be conducted in the same manner as a contested case under ORS chapter 183. The decision of the Governor to remove a member of the board shall be subject to judicial review in the same manner as provided for review of contested cases under ORS 183.480 to 183.540.

Â Â Â Â Â  (3) Board members appointed under subsection (1) of this section shall be members in good standing of the Oregon State Bar. [1979 c.772 Â§2; 1983 c.827 Â§28a; 1997 c.436 Â§1; 1999 c.257 Â§1]

Â Â Â Â Â  197.815 Office location; proceedings may be conducted by telephone. (1) The principal office of the Land Use Board of Appeals shall be in the state capital, but the board may hold hearings in any county or city in order to provide reasonable opportunities to parties to appear before the board with as little inconvenience and expense as is practicable. Upon request of the board, the county or city governing body shall provide the board with suitable rooms for hearings held in that city or county.

Â Â Â Â Â  (2) For the convenience of one or more of the parties, the board may hold hearings by telephone. [1983 c.827 Â§29; 1999 c.257 Â§2]

Â Â Â Â Â  197.820 Duty to conduct review proceedings; authority to issue orders; rules. (1) The Land Use Board of Appeals shall conduct review proceedings upon petitions filed in the manner prescribed in ORS 197.830.

Â Â Â Â Â  (2) In conducting review proceedings the members of the board may sit together or separately as the board chairperson shall decide.

Â Â Â Â Â  (3) The board chairperson shall apportion the business of the board among the members of the board. Each member shall have the power to hear and issue orders on petitions filed with the board and on all issues arising under those petitions.

Â Â Â Â Â  (4) The board shall adopt rules governing:

Â Â Â Â Â  (a) The conduct of review proceedings brought before it under ORS 197.830 to 197.845.

Â Â Â Â Â  (b) The transfer of a matter to the board by the Director of the Department of Land Conservation and Development under ORS 197.825 (2)(c). [1979 c.772 Â§2a; 1983 c.827 Â§28b; 1997 c.436 Â§2; 1999 c.257 Â§3; 2005 c.245 Â§2; 2005 c.829 Â§11]

Â Â Â Â Â  197.825 Jurisdiction of board; limitations; effect on circuit court jurisdiction. (1) Except as provided in ORS 197.320 and subsections (2) and (3) of this section, the Land Use Board of Appeals shall have exclusive jurisdiction to review any land use decision or limited land use decision of a local government, special district or a state agency in the manner provided in ORS 197.830 to 197.845.

Â Â Â Â Â  (2) The jurisdiction of the board:

Â Â Â Â Â  (a) Is limited to those cases in which the petitioner has exhausted all remedies available by right before petitioning the board for review;

Â Â Â Â Â  (b) Is subject to the provisions of ORS 197.850 relating to judicial review by the Court of Appeals;

Â Â Â Â Â  (c) Does not include a local government decision that is:

Â Â Â Â Â  (A) Submitted to the Department of Land Conservation and Development for acknowledgment under ORS 197.251, 197.626 or 197.628 to 197.650 or a matter arising out of a local government decision submitted to the department for acknowledgment, unless the Director of the Department of Land Conservation and Development, in the directorÂs sole discretion, transfers the matter to the board; or

Â Â Â Â Â  (B) Subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455 or a matter related to a local government decision subject to the review authority of the department under ORS 197.430, 197.445, 197.450 or 197.455;

Â Â Â Â Â  (d) Does not include those land use decisions of a state agency over which the Court of Appeals has jurisdiction for initial judicial review under ORS 183.400, 183.482 or other statutory provisions;

Â Â Â Â Â  (e) Does not include any rules, programs, decisions, determinations or activities carried out under ORS 527.610 to 527.770, 527.990 (1) and 527.992;

Â Â Â Â Â  (f) Is subject to ORS 196.115 for any county land use decision that may be reviewed by the Columbia River Gorge Commission pursuant to sections 10(c) or 15(a)(2) of the Columbia River Gorge National Scenic Area Act, P.L. 99-663; and

Â Â Â Â Â  (g) Does not include review of expedited land divisions under ORS 197.360.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the circuit courts of this state retain jurisdiction:

Â Â Â Â Â  (a) To grant declaratory, injunctive or mandatory relief in proceedings arising from decisions described in ORS 197.015 (10)(b) or proceedings brought to enforce the provisions of an adopted comprehensive plan or land use regulations; and

Â Â Â Â Â  (b) To enforce orders of the board in appropriate proceedings brought by the board or a party to the board proceeding resulting in the order. [1983 c.827 Â§30; 1987 c.729 Â§14; 1987 c.856 Â§9; 1987 c.919 Â§4; 1989 c.761 Â§11; 1991 c.817 Â§4; 1995 c.595 Â§26; 1999 c.348 Â§16; 2005 c.22 Â§146; 2005 c.245 Â§1; 2005 c.829 Â§10; 2007 c.354 Â§30]

Â Â Â Â Â  197.828 Board review of limited land use decision. (1) The Land Use Board of Appeals shall either reverse, remand or affirm a limited land use decision on review.

Â Â Â Â Â  (2) The board shall reverse or remand a limited land use decision if:

Â Â Â Â Â  (a) The decision is not supported by substantial evidence in the record. The existence of evidence in the record supporting a different decision shall not be grounds for reversal or remand if there is evidence in the record to support the final decision;

Â Â Â Â Â  (b) The decision does not comply with applicable provisions of the land use regulations;

Â Â Â Â Â  (c) The decision is:

Â Â Â Â Â  (A) Outside the scope of authority of the decision maker; or

Â Â Â Â Â  (B) Unconstitutional; or

Â Â Â Â Â  (d) The local government committed a procedural error which prejudiced the substantial rights of the petitioner. [1991 c.817 Â§2]

Â Â Â Â Â  197.829 Board to affirm certain local government interpretations. (1) The Land Use Board of Appeals shall affirm a local governmentÂs interpretation of its comprehensive plan and land use regulations, unless the board determines that the local governmentÂs interpretation:

Â Â Â Â Â  (a) Is inconsistent with the express language of the comprehensive plan or land use regulation;

Â Â Â Â Â  (b) Is inconsistent with the purpose for the comprehensive plan or land use regulation;

Â Â Â Â Â  (c) Is inconsistent with the underlying policy that provides the basis for the comprehensive plan or land use regulation; or

Â Â Â Â Â  (d) Is contrary to a state statute, land use goal or rule that the comprehensive plan provision or land use regulation implements.

Â Â Â Â Â  (2) If a local government fails to interpret a provision of its comprehensive plan or land use regulations, or if such interpretation is inadequate for review, the board may make its own determination of whether the local government decision is correct. [1993 c.792 Â§43; 1995 c.595 Â§4]

Â Â Â Â Â  197.830 Review procedures; standing; fees; deadlines; rules; issues subject to review; attorney fees and costs; publication of orders; mediation. (1) Review of land use decisions or limited land use decisions under ORS 197.830 to 197.845 shall be commenced by filing a notice of intent to appeal with the Land Use Board of Appeals.

Â Â Â Â Â  (2) Except as provided in ORS 197.620 (1) and (2), a person may petition the board for review of a land use decision or limited land use decision if the person:

Â Â Â Â Â  (a) Filed a notice of intent to appeal the decision as provided in subsection (1) of this section; and

Â Â Â Â Â  (b) Appeared before the local government, special district or state agency orally or in writing.

Â Â Â Â Â  (3) If a local government makes a land use decision without providing a hearing, except as provided under ORS 215.416 (11) or 227.175 (10), or the local government makes a land use decision that is different from the proposal described in the notice of hearing to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

Â Â Â Â Â  (a) Within 21 days of actual notice where notice is required; or

Â Â Â Â Â  (b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

Â Â Â Â Â  (4) If a local government makes a land use decision without a hearing pursuant to ORS 215.416 (11) or 227.175 (10):

Â Â Â Â Â  (a) A person who was not provided mailed notice of the decision as required under ORS 215.416 (11)(c) or 227.175 (10)(c) may appeal the decision to the board under this section within 21 days of receiving actual notice of the decision.

Â Â Â Â Â  (b) A person who is not entitled to notice under ORS 215.416 (11)(c) or 227.175 (10)(c) but who is adversely affected or aggrieved by the decision may appeal the decision to the board under this section within 21 days after the expiration of the period for filing a local appeal of the decision established by the local government under ORS 215.416 (11)(a) or 227.175 (10)(a).

Â Â Â Â Â  (c) A person who receives mailed notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may appeal the decision to the board under this section within 21 days of receiving actual notice of the nature of the decision, if the mailed notice of the decision did not reasonably describe the nature of the decision.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, a person who receives mailed notice of a decision made without a hearing under ORS 215.416 (11) or 227.175 (10) may not appeal the decision to the board under this section.

Â Â Â Â Â  (5) If a local government makes a limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final actions, a person adversely affected by the decision may appeal the decision to the board under this section:

Â Â Â Â Â  (a) Within 21 days of actual notice where notice is required; or

Â Â Â Â Â  (b) Within 21 days of the date a person knew or should have known of the decision where no notice is required.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection, the appeal periods described in subsections (3), (4) and (5) of this section shall not exceed three years after the date of the decision.

Â Â Â Â Â  (b) If notice of a hearing or an administrative decision made pursuant to ORS 197.195 or 197.763 is required but has not been provided, the provisions of paragraph (a) of this subsection do not apply.

Â Â Â Â Â  (7)(a) Within 21 days after a notice of intent to appeal has been filed with the board under subsection (1) of this section, any person may intervene in and be made a party to the review proceeding upon a showing of compliance with subsection (2) of this section.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, persons who may intervene in and be made a party to the review proceedings, as set forth in subsection (1) of this section, are:

Â Â Â Â Â  (A) The applicant who initiated the action before the local government, special district or state agency; or

Â Â Â Â Â  (B) Persons who appeared before the local government, special district or state agency, orally or in writing.

Â Â Â Â Â  (c) Failure to comply with the deadline set forth in paragraph (a) of this subsection shall result in denial of a motion to intervene.

Â Â Â Â Â  (8) If a state agency whose order, rule, ruling, policy or other action is at issue is not a party to the proceeding, it may file a brief with the board as if it were a party. The brief shall be due on the same date the respondentÂs brief is due.

Â Â Â Â Â  (9) A notice of intent to appeal a land use decision or limited land use decision shall be filed not later than 21 days after the date the decision sought to be reviewed becomes final. A notice of intent to appeal plan and land use regulation amendments processed pursuant to ORS 197.610 to 197.625 shall be filed not later than 21 days after notice of the decision sought to be reviewed is mailed or otherwise submitted to parties entitled to notice under ORS 197.615. Failure to include a certificate of mailing with the notice mailed under ORS 197.615 shall not render the notice defective. Copies of the notice of intent to appeal shall be served upon the local government, special district or state agency and the applicant of record, if any, in the local government, special district or state agency proceeding. The notice shall be served and filed in the form and manner prescribed by rule of the board and shall be accompanied by a filing fee of $175 and a deposit for costs to be established by the board. If a petition for review is not filed with the board as required in subsections (10) and (11) of this section, the filing fee and deposit shall be awarded to the local government, special district or state agency as cost of preparation of the record.

Â Â Â Â Â  (10)(a) Within 21 days after service of the notice of intent to appeal, the local government, special district or state agency shall transmit to the board the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceeding the record may be shortened. The board may require or permit subsequent corrections to the record; however, the board shall issue an order on a motion objecting to the record within 60 days of receiving the motion.

Â Â Â Â Â  (b) Within 10 days after service of a notice of intent to appeal, the board shall provide notice to the petitioner and the respondent of their option to enter into mediation pursuant to ORS 197.860. Any person moving to intervene shall be provided such notice within seven days after a motion to intervene is filed. The notice required by this paragraph shall be accompanied by a statement that mediation information or assistance may be obtained from the Department of Land Conservation and Development.

Â Â Â Â Â  (11) A petition for review of the land use decision or limited land use decision and supporting brief shall be filed with the board as required by the board under subsection (13) of this section.

Â Â Â Â Â  (12) The petition shall include a copy of the decision sought to be reviewed and shall state:

Â Â Â Â Â  (a) The facts that establish that the petitioner has standing.

Â Â Â Â Â  (b) The date of the decision.

Â Â Â Â Â  (c) The issues the petitioner seeks to have reviewed.

Â Â Â Â Â  (13)(a) The board shall adopt rules establishing deadlines for filing petitions and briefs and for oral argument.

Â Â Â Â Â  (b) At any time subsequent to the filing of a notice of intent and prior to the date set for filing the record, or, on appeal of a decision under ORS 197.610 to 197.625, prior to the filing of the respondentÂs brief, the local government or state agency may withdraw its decision for purposes of reconsideration. If a local government or state agency withdraws an order for purposes of reconsideration, it shall, within such time as the board may allow, affirm, modify or reverse its decision. If the petitioner is dissatisfied with the local government or agency action after withdrawal for purposes of reconsideration, the petitioner may refile the notice of intent and the review shall proceed upon the revised order. An amended notice of intent shall not be required if the local government or state agency, on reconsideration, affirms the order or modifies the order with only minor changes.

Â Â Â Â Â  (14) The board shall issue a final order within 77 days after the date of transmittal of the record. If the order is not issued within 77 days the applicant may apply in
Marion
County
or the circuit court of the county where the application was filed for a writ of mandamus to compel the board to issue a final order.

Â Â Â Â Â  (15)(a) Upon entry of its final order the board may, in its discretion, award costs to the prevailing party including the cost of preparation of the record if the prevailing party is the local government, special district or state agency whose decision is under review. The deposit required by subsection (9) of this section shall be applied to any costs charged against the petitioner.

Â Â Â Â Â  (b) The board shall also award reasonable attorney fees and expenses to the prevailing party against any other party who the board finds presented a position without probable cause to believe the position was well-founded in law or on factually supported information.

Â Â Â Â Â  (16) Orders issued under this section may be enforced in appropriate judicial proceedings.

Â Â Â Â Â  (17)(a) The board shall provide for the publication of its orders that are of general public interest in the form it deems best adapted for public convenience. The publications shall constitute the official reports of the board.

Â Â Â Â Â  (b) Any moneys collected or received from sales by the board shall be paid into the Board Publications Account established by ORS 197.832.

Â Â Â Â Â  (18) Except for any sums collected for publication of board opinions, all fees collected by the board under this section that are not awarded as costs shall be paid over to the State Treasurer to be credited to the General Fund. [1983 c.827 Â§31; 1985 c.119 Â§3; 1987 c.278 Â§1; 1987 c.729 Â§16; 1989 c.761 Â§12; 1991 c.817 Â§7; 1993 c.143 Â§1; 1993 c.310 Â§1; 1995 c.160 Â§1; 1995 c.595 Â§3; 1997 c.187 Â§1; 1997 c.452 Â§1; 1999 c.255 Â§2; 1999 c.348 Â§17; 1999 c.621 Â§3; 2003 c.791 Â§28; 2003 c.793 Â§6]

Â Â Â Â Â  197.831 Clear and objective approval standards; burden of proof. In a proceeding before the Land Use Board of Appeals or on judicial review from an order of the board that involves an ordinance required to contain clear and objective approval standards for a permit under ORS 197.307 and 227.175, the local government imposing the provisions of the ordinance shall demonstrate that the approval standards are capable of being imposed only in a clear and objective manner. [1999 c.357 Â§5]

Â Â Â Â Â  197.832 Board Publications Account. The Board Publications Account is established in the General Fund. All moneys in the account are appropriated continuously to the Land Use Board of Appeals to be used for paying expenses incurred by the board under ORS 197.830 (17). Disbursements of moneys from the account shall be approved by a member of the board. [1985 c.119 Â§5; 1989 c.761 Â§24; 1995 c.595 Â§17; 1997 c.436 Â§3; 1999 c.257 Â§4; 1999 c.621 Â§6]

Â Â Â Â Â  197.835 Scope of review; rules. (1) The Land Use Board of Appeals shall review the land use decision or limited land use decision and prepare a final order affirming, reversing or remanding the land use decision or limited land use decision. The board shall adopt rules defining the circumstances in which it will reverse rather than remand a land use decision or limited land use decision that is not affirmed.

Â Â Â Â Â  (2)(a) Review of a decision under ORS 197.830 to 197.845 shall be confined to the record.

Â Â Â Â Â  (b) In the case of disputed allegations of standing, unconstitutionality of the decision, ex parte contacts, actions described in subsection (10)(a)(B) of this section or other procedural irregularities not shown in the record that, if proved, would warrant reversal or remand, the board may take evidence and make findings of fact on those allegations. The board shall be bound by any finding of fact of the local government, special district or state agency for which there is substantial evidence in the whole record.

Â Â Â Â Â  (3) Issues shall be limited to those raised by any participant before the local hearings body as provided by ORS 197.195 or 197.763, whichever is applicable.

Â Â Â Â Â  (4) A petitioner may raise new issues to the board if:

Â Â Â Â Â  (a) The local government failed to list the applicable criteria for a decision under ORS 197.195 (3)(c) or 197.763 (3)(b), in which case a petitioner may raise new issues based upon applicable criteria that were omitted from the notice. However, the board may refuse to allow new issues to be raised if it finds that the issue could have been raised before the local government; or

Â Â Â Â Â  (b) The local government made a land use decision or limited land use decision which is different from the proposal described in the notice to such a degree that the notice of the proposed action did not reasonably describe the local governmentÂs final action.

Â Â Â Â Â  (5) The board shall reverse or remand a land use decision not subject to an acknowledged comprehensive plan and land use regulations if the decision does not comply with the goals. The board shall reverse or remand a land use decision or limited land use decision subject to an acknowledged comprehensive plan or land use regulation if the decision does not comply with the goals and the Land Conservation and Development Commission has issued an order under ORS 197.320 or adopted a new or amended goal under ORS 197.245 requiring the local government to apply the goals to the type of decision being challenged.

Â Â Â Â Â  (6) The board shall reverse or remand an amendment to a comprehensive plan if the amendment is not in compliance with the goals.

Â Â Â Â Â  (7) The board shall reverse or remand an amendment to a land use regulation or the adoption of a new land use regulation if:

Â Â Â Â Â  (a) The regulation is not in compliance with the comprehensive plan; or

Â Â Â Â Â  (b) The comprehensive plan does not contain specific policies or other provisions which provide the basis for the regulation, and the regulation is not in compliance with the statewide planning goals.

Â Â Â Â Â  (8) The board shall reverse or remand a decision involving the application of a plan or land use regulation provision if the decision is not in compliance with applicable provisions of the comprehensive plan or land use regulations.

Â Â Â Â Â  (9) In addition to the review under subsections (1) to (8) of this section, the board shall reverse or remand the land use decision under review if the board finds:

Â Â Â Â Â  (a) The local government or special district:

Â Â Â Â Â  (A) Exceeded its jurisdiction;

Â Â Â Â Â  (B) Failed to follow the procedures applicable to the matter before it in a manner that prejudiced the substantial rights of the petitioner;

Â Â Â Â Â  (C) Made a decision not supported by substantial evidence in the whole record;

Â Â Â Â Â  (D) Improperly construed the applicable law; or

Â Â Â Â Â  (E) Made an unconstitutional decision; or

Â Â Â Â Â  (b) The state agency made a decision that violated the goals.

Â Â Â Â Â  (10)(a) The board shall reverse a local government decision and order the local government to grant approval of an application for development denied by the local government if the board finds:

Â Â Â Â Â  (A) Based on the evidence in the record, that the local government decision is outside the range of discretion allowed the local government under its comprehensive plan and implementing ordinances; or

Â Â Â Â Â  (B) That the local governmentÂs action was for the purpose of avoiding the requirements of ORS 215.427 or 227.178.

Â Â Â Â Â  (b) If the board does reverse the decision and orders the local government to grant approval of the application, the board shall award attorney fees to the applicant and against the local government.

Â Â Â Â Â  (11)(a) Whenever the findings, order and record are sufficient to allow review, and to the extent possible consistent with the time requirements of ORS 197.830 (14), the board shall decide all issues presented to it when reversing or remanding a land use decision described in subsections (2) to (9) of this section or limited land use decision described in ORS 197.828 and 197.195.

Â Â Â Â Â  (b) Whenever the findings are defective because of failure to recite adequate facts or legal conclusions or failure to adequately identify the standards or their relation to the facts, but the parties identify relevant evidence in the record which clearly supports the decision or a part of the decision, the board shall affirm the decision or the part of the decision supported by the record and remand the remainder to the local government, with direction indicating appropriate remedial action.

Â Â Â Â Â  (12) The board may reverse or remand a land use decision under review due to ex parte contacts or bias resulting from ex parte contacts with a member of the decision-making body, only if the member of the decision-making body did not comply with ORS 215.422 (3) or 227.180 (3), whichever is applicable.

Â Â Â Â Â  (13) Subsection (12) of this section does not apply to reverse or remand of a land use decision due to ex parte contact or bias resulting from ex parte contact with a hearings officer.

Â Â Â Â Â  (14) The board shall reverse or remand a land use decision or limited land use decision which violates a commission order issued under ORS 197.328.

Â Â Â Â Â  (15) In cases in which a local government provides a quasi-judicial land use hearing on a limited land use decision, the requirements of subsections (12) and (13) of this section apply.

Â Â Â Â Â  (16) The board may decide cases before it by means of memorandum decisions and shall prepare full opinions only in such cases as it deems proper. [1983 c.827 Â§Â§32,32a; 1985 c.811 Â§15; 1987 c.729 Â§2; 1989 c.648 Â§57; 1989 c.761 Â§13; 1991 c.817 Â§13; 1995 c.595 Â§Â§3a,5; 1995 c.812 Â§5; 1997 c.844 Â§3; 1999 c.621 Â§7]

Â Â Â Â Â  197.840 Exceptions to deadline for final decision. (1) The following periods of delay shall be excluded from the 77-day period within which the board must make a final decision on a petition under ORS 197.830 (14):

Â Â Â Â Â  (a) Any period of delay up to 120 days resulting from the boardÂs deferring all or part of its consideration of a petition for review of a land use decision or limited land use decision that allegedly violates the goals if the decision has been:

Â Â Â Â Â  (A) Submitted for acknowledgment under ORS 197.251; or

Â Â Â Â Â  (B) Submitted to the Department of Land Conservation and Development as part of a periodic review work program task pursuant to ORS 197.628 to 197.650 and not yet acknowledged.

Â Â Â Â Â  (b) Any period of delay resulting from a motion, including but not limited to, a motion disputing the constitutionality of the decision, standing, ex parte contacts or other procedural irregularities not shown in the record.

Â Â Â Â Â  (c) Any reasonable period of delay resulting from a request for a stay under ORS 197.845.

Â Â Â Â Â  (d) Any reasonable period of delay resulting from a continuance granted by a member of the board on the memberÂs own motion or at the request of one of the parties, if the member granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 77 days.

Â Â Â Â Â  (2) No period of delay resulting from a continuance granted by the board under subsection (1)(d) of this section shall be excludable under this section unless the board sets forth in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 77 days. The factors the board shall consider in determining whether to grant a continuance under subsection (1)(d) of this section in any case are as follows:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 77-day time limit.

Â Â Â Â Â  (3) No continuance under subsection (1)(d) of this section shall be granted because of general congestion of the board calendar or lack of diligent preparation or attention to the case by any member of the board or any party.

Â Â Â Â Â  (4) The board may defer all or part of its consideration of a land use decision or limited land use decision described in subsection (1)(a) of this section until the Land Conservation and Development Commission has disposed of the acknowledgment proceeding described in subsection (1)(a) of this section. If the board deferred all or part of its consideration of a decision under this subsection, the board may grant a stay of the comprehensive plan provision, land use regulation, limited land use decision or land use decision under ORS 197.845. [1983 c.827 Â§33; 1989 c.761 Â§25; 1991 c.612 Â§19; 1991 c.817 Â§27; 1995 c.595 Â§18; 1999 c.348 Â§18; 1999 c.621 Â§8]

Â Â Â Â Â  197.845 Stay of decision being reviewed; criteria; undertaking; conditions; limitations. (1) Upon application of the petitioner, the board may grant a stay of a land use decision or limited land use decision under review if the petitioner demonstrates:

Â Â Â Â Â  (a) A colorable claim of error in the land use decision or limited land use decision under review; and

Â Â Â Â Â  (b) That the petitioner will suffer irreparable injury if the stay is not granted.

Â Â Â Â Â  (2) If the board grants a stay of a quasi-judicial land use decision or limited land use decision approving a specific development of land, it shall require the petitioner requesting the stay to give an undertaking in the amount of $5,000. The undertaking shall be in addition to the filing fee and deposit for costs required under ORS 197.830 (9). The board may impose other reasonable conditions such as requiring the petitioner to file all documents necessary to bring the matter to issue within specified reasonable periods of time.

Â Â Â Â Â  (3) If the board affirms a quasi-judicial land use decision or limited land use decision for which a stay was granted under subsections (1) and (2) of this section, the board shall award reasonable attorney fees and actual damages resulting from the stay to the person who requested the land use decision or limited land use decision from the local government, special district or state agency, against the person requesting the stay in an amount not to exceed the amount of the undertaking.

Â Â Â Â Â  (4) The board shall limit the effect of a stay of a legislative land use decision to the geographic area or to particular provisions of the legislative decision for which the petitioner has demonstrated a colorable claim of error and irreparable injury under subsection (1) of this section. The board may impose reasonable conditions on a stay of a legislative decision, such as the giving of a bond or other undertaking or a requirement that the petitioner file all documents necessary to bring the matter to issue within a specified reasonable time period. [1983 c.827 Â§34; 1989 c.761 Â§22; 1991 c.817 Â§28; 1999 c.621 Â§9]

Â Â Â Â Â  197.850 Judicial review of board order; procedures; scope of review; attorney fees; undertaking. (1) Any party to a proceeding before the Land Use Board of Appeals under ORS 197.830 to 197.845 may seek judicial review of a final order issued in those proceedings.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 183.480 to 183.540, judicial review of orders issued under ORS 197.830 to 197.845 shall be solely as provided in this section.

Â Â Â Â Â  (3)(a) Jurisdiction for judicial review of proceedings under ORS 197.830 to 197.845 is conferred upon the Court of Appeals. Proceedings for judicial review shall be instituted by filing a petition in the Court of Appeals. The petition shall be filed within 21 days following the date the board delivered or mailed the order upon which the petition is based.

Â Â Â Â Â  (b) Filing of the petition, as set forth in paragraph (a) of this subsection, and service of a petition on all persons identified in the petition as adverse parties of record in the board proceeding is jurisdictional and may not be waived or extended.

Â Â Â Â Â  (4) The petition shall state the nature of the order the petitioner desires reviewed. Copies of the petition shall be served by registered or certified mail upon the board, and all other parties of record in the board proceeding.

Â Â Â Â Â  (5) Within seven days after service of the petition, the board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review, but, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable. Except as specifically provided in this subsection, the cost of the record shall not be taxed to the petitioner or any intervening party. However, the court may tax such costs and the cost of transcription of record to a party filing a frivolous petition for judicial review.

Â Â Â Â Â  (6) Petitions and briefs shall be filed within time periods and in a manner established by the Court of Appeals by rule.

Â Â Â Â Â  (7)(a) The court shall hear oral argument within 49 days of the date of transmittal of the record.

Â Â Â Â Â  (b) The court may hear oral argument more than 49 days from the date of transmittal of the record provided the court determines that the ends of justice served by holding oral argument on a later day outweigh the best interests of the public and the parties. The court shall not hold oral argument more than 49 days from the date of transmittal of the record because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party.

Â Â Â Â Â  (c) The court shall set forth in writing a determination to hear oral argument more than 49 days from the date the record is transmitted, together with the reasons for its determination, and shall provide a copy to the parties. The court shall schedule oral argument as soon as practicable thereafter.

Â Â Â Â Â  (d) In making a determination under paragraph (b) of this subsection, the court shall consider:

Â Â Â Â Â  (A) Whether the case is so unusual or complex, due to the number of parties or the existence of novel questions of law, that 49 days is an unreasonable amount of time for the parties to brief the case and for the court to prepare for oral argument; and

Â Â Â Â Â  (B) Whether the failure to hold oral argument at a later date likely would result in a miscarriage of justice.

Â Â Â Â Â  (8) Judicial review of an order issued under ORS 197.830 to 197.845 shall be confined to the record. The court shall not substitute its judgment for that of the board as to any issue of fact.

Â Â Â Â Â  (9) The court may affirm, reverse or remand the order. The court shall reverse or remand the order only if it finds:

Â Â Â Â Â  (a) The order to be unlawful in substance or procedure, but error in procedure shall not be cause for reversal or remand unless the court shall find that substantial rights of the petitioner were prejudiced thereby;

Â Â Â Â Â  (b) The order to be unconstitutional; or

Â Â Â Â Â  (c) The order is not supported by substantial evidence in the whole record as to facts found by the board under ORS 197.835 (2).

Â Â Â Â Â  (10) The Court of Appeals shall issue a final order on the petition for judicial review with the greatest possible expediency.

Â Â Â Â Â  (11) If the order of the board is remanded by the Court of Appeals or the Supreme Court, the board shall respond to the courtÂs appellate judgment within 30 days.

Â Â Â Â Â  (12) A party shall file with the board an undertaking with one or more sureties insuring that the party will pay all costs, disbursements and attorney fees awarded against the party by the Court of Appeals if:

Â Â Â Â Â  (a) The party appealed a decision of the board to the Court of Appeals; and

Â Â Â Â Â  (b) In making the decision being appealed to the Court of Appeals, the board awarded attorney fees and expenses against that party under ORS 197.830 (15)(b).

Â Â Â Â Â  (13) Upon entry of its final order, the court shall award attorney fees and expenses to a party who prevails on a claim that an approval condition imposed by a local government on an application for a permit pursuant to ORS 215.416 or 227.175 is unconstitutional under section 18, Article I, Oregon Constitution, or the Fifth Amendment to the United States Constitution.

Â Â Â Â Â  (14) The undertaking required in subsection (12) of this section shall be filed with the board and served on the opposing parties within 10 days after the date the petition was filed with the Court of Appeals. [1983 c.827 Â§35; 1989 c.515 Â§1; 1989 c.761 Â§26; 1995 c.595 Â§19; 1997 c.733 Â§1; 1999 c.575 Â§1; 1999 c.621 Â§10]

Â Â Â Â Â  197.855 Deadline for final court order; exceptions. (1) The Court of Appeals shall issue a final order on a petition for review filed under ORS 197.850 within 91 days after oral argument on the petition.

Â Â Â Â Â  (2) The following periods of delay shall be excluded from the 91-day period within which the court must issue a final order on a petition:

Â Â Â Â Â  (a) Any period of delay resulting from a motion properly before the court; or

Â Â Â Â Â  (b) Any reasonable period of delay resulting from a continuance granted by the court on the courtÂs own motion or at the request of one of the parties, if the court granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interest of the public and the parties in having a decision within 91 days.

Â Â Â Â Â  (3) No period of delay resulting from a continuance granted by the court under subsection (2)(b) of this section shall be excludable under this section unless the court sets forth, in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in a decision within the 91 days. The factors the court shall consider in determining whether to grant a continuance under subsection (2)(b) of this section in any case are as follows:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the 91-day time limit.

Â Â Â Â Â  (4) No continuance under subsection (2)(b) of this section shall be granted because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party. [1983 c.827 Â§35a]

Â Â Â Â Â  197.860 Stay of proceedings to allow mediation.

All parties to an appeal may at any time prior to a final decision by the Court of Appeals under ORS 197.855 stipulate that the appeal proceeding be stayed for any period of time agreeable to the parties and the board or court to allow the parties to enter mediation. Following mediation, the board or the court may, at the request of the parties, dismiss the appeal or remand the decision to the board or the local government with specific instructions for entry of a final decision on remand. If the parties fail to agree to a stipulation for remand or dismissal through mediation within the time the appeal is stayed, the appeal shall proceed with such reasonable extension of appeal deadlines as the board or Court of Appeals considers appropriate. [1989 c.761 Â§14]

_______________



Chapter 198

Chapter 198 Â Special Districts Generally

2007 EDITION

SPECIAL DISTRICTS GENERALLY

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

198.010Â Â Â Â  ÂDistrictÂ defined for chapter

198.115Â Â Â Â  District employee as member of governing board

198.180Â Â Â Â  ÂDistrictÂ defined for ORS 198.190

198.190Â Â Â Â  Compensation and expenses of members of certain boards

198.210Â Â Â Â  ÂDistrictÂ defined for ORS 198.220

198.220Â Â Â Â  Bond or letter of credit for member of boards of certain districts

198.310Â Â Â Â  ÂDistrictÂ defined for ORS 198.320

198.320Â Â Â Â  Filling of vacancies on boards of certain districts

DISSOLUTION OF INACTIVE DISTRICTS

198.335Â Â Â Â  Definitions for ORS 198.335 to 198.365

198.340Â Â Â Â  Designation of registered office and agent

198.345Â Â Â Â  Effect of failure to file certain reports

198.350Â Â Â Â  Financial statement

198.355Â Â Â Â  Hearing on dissolution; notice

198.360Â Â Â Â  Continuation or termination of district; proceedings for county service district

198.365Â Â Â Â  County board as trustees for inactive district; distribution of assets; levy of tax to meet debts; delivery of records

RECALL

198.410Â Â Â Â  Definition for ORS 198.425 and 198.430

198.425Â Â Â Â  Recall of district officers generally

198.430Â Â Â Â  Recall of officers of districts other than districts defined in ORS 255.012

198.440Â Â Â Â  Statement of justification from affected officer

ORDINANCES AND REGULATIONS

198.510Â Â Â Â  Definitions for ORS 198.510 to 198.600

198.530Â Â Â Â  Procedure for adopting, amending or repealing ordinances or regulations

198.540Â Â Â Â  Notice prior to adoption of ordinance affecting regulation

198.550Â Â Â Â  Publication of ordinance; emergency ordinance procedure

198.560Â Â Â Â  Filing of ordinance; notice of adoption of emergency ordinance

198.570Â Â Â Â  When ordinances take effect

198.590Â Â Â Â  Petition to adopt, amend or repeal ordinance

198.600Â Â Â Â  Penalty for violation of regulations; jurisdiction; enforcement

MISCELLANEOUS

198.605Â Â Â Â  Local service districts

198.608Â Â Â Â  Unfunded PERS liability or surplus upon split, consolidation or merger of districts

198.611Â Â Â Â  Power of district to contract for purchase or lease of real or personal property

FORMATION; CHANGES OF ORGANIZATION

(Generally)

198.705Â Â Â Â  Definitions for ORS 198.705 to 198.955

198.715Â Â Â Â  Short title; procedure for formation or change of organization

198.720Â Â Â Â  Boundaries; filing boundary change with county assessor and Department of Revenue

198.725Â Â Â Â  Procedure when two counties affected

198.727Â Â Â Â  Merger or consolidation; procedure when city joined to merged or consolidated districts

198.730Â Â Â Â  Notice

198.735Â Â Â Â  Right of interested person to appear; written statements

198.740Â Â Â Â  Election procedure governed by law under which district operates; omission governed by district or general election law

198.745Â Â Â Â  Content of resolution calling election

198.747Â Â Â Â  Effective date of boundary change; filing boundary change with county assessor and Department of Revenue

198.748Â Â Â Â  Prospective petition for formation; filing; content

198.749Â Â Â Â  Economic feasibility statement for district formation

198.750Â Â Â Â  Content of petition proposing formation or change of organization

198.755Â Â Â Â  Number of signatures required

198.760Â Â Â Â  Requirements for signers of petition; signerÂs withdrawal prohibited; chief petitioners designated

198.765Â Â Â Â  Requirements for filing petition; validity and certification of signatures

198.770Â Â Â Â  Method of determining validity of landowner signatures

198.775Â Â Â Â  Security deposit to accompany petition; payment of costs from security deposit; payment of costs by county or district

198.780Â Â Â Â  Filing of duplicates of certain documents

198.782Â Â Â Â  Documents to be filed with Secretary of State before business transacted

198.785Â Â Â Â  Proceeding to contest validity of formation or change of organization

198.790Â Â Â Â  Rights of creditors after change of organization; enforcement

198.792Â Â Â Â  District formation or annexation proceedings to relieve public health danger

198.793Â Â Â Â  Change of district name

198.794Â Â Â Â  Effect of district name change; notification to certain officials

(Formation)

198.795Â Â Â Â  Jurisdiction over district formation; duration of jurisdiction

198.800Â Â Â Â  Formation petition; hearing; notice of hearing

198.805Â Â Â Â  Conduct of hearing; standards for formation; notice to nonappearing landowner; order for dissolution

198.810Â Â Â Â  Order for formation; final hearing; election; voter approval to incur bonded indebtedness

198.813Â Â Â Â  Formation of county service district for water management services in
Washington
County
; dissolution of existing districts

198.815Â Â Â Â  Election on formation; notice; ballot title when dissolution ordered; election of first board

198.820Â Â Â Â  Order by county board; effect of formation

198.825Â Â Â Â  Election of first members of board when no formation election required

198.830Â Â Â Â  Petition for formation by all landowners in proposed district

198.835Â Â Â Â  Order for formation of district in single county; order for exercise of additional function by county service district; contents of order

198.840Â Â Â Â  Notice of hearing

198.845Â Â Â Â  Costs

(Annexation)

198.850Â Â Â Â  Annexation petition or resolution; delayed effective date for certain annexations

198.855Â Â Â Â  Annexation election; annexation without election when petition signed by all landowners or by majority of electors and owners of more than half of land

198.857Â Â Â Â  Annexation without election by petition of landowner

198.860Â Â Â Â  Effect of annexation order

198.866Â Â Â Â  Annexation of city to district; approval of annexation proposal; election

198.867Â Â Â Â  Approval of annexation to district by electors of city and district; certification; effect of annexation

198.869Â Â Â Â  Annexation contract; recordation; effect

(Withdrawal)

198.870Â Â Â Â  Petition for withdrawal of property from district

198.875Â Â Â Â  Election on withdrawal petition

198.880Â Â Â Â  Effect on withdrawn area

198.882Â Â Â Â  Tax relief to withdrawn area; conditions for relief; ultimate liability

(Merger; Consolidation)

198.885Â Â Â Â  Merger of districts; effect

198.890Â Â Â Â  Consolidation of districts; effect

198.895Â Â Â Â  Initiation of merger and consolidation; procedure when city included in merger or consolidation

198.900Â Â Â Â  Content of petition for merger or consolidation

198.902Â Â Â Â  Application of district petition requirements to cities

198.903Â Â Â Â  Joint assembly of governing bodies of affected districts or cities; order for election; contents

198.905Â Â Â Â  Certification of election results

198.910Â Â Â Â  Joint meeting of governing bodies of merged or consolidated districts and cities; election of board members for surviving or successor district; terms

198.912Â Â Â Â  Apportionment of board members for certain surviving or successor districts

198.915Â Â Â Â  Election of board members at regular district election

(Dissolution)

198.920Â Â Â Â  Dissolution procedure

198.925Â Â Â Â  Findings of fact by district board

198.930Â Â Â Â  Plan for dissolution and liquidation

198.935Â Â Â Â  Election on dissolution; consent of creditors; content of notice

198.940Â Â Â Â  Dissolution without election

198.945Â Â Â Â  Trustees for dissolved district; records to county clerk; limitation on further elections

198.950Â Â Â Â  Power of trustees to convey assets

198.955Â Â Â Â  Disposition of assets; rules

HERITAGE DISTRICTS

198.973Â Â Â Â  Definitions for ORS 198.973 to 198.989

198.974Â Â Â Â  Creation of heritage district

198.975Â Â Â Â  Formation of multicounty heritage district

198.976Â Â Â Â  Heritage district board

198.977Â Â Â Â  Election of first heritage district board

198.978Â Â Â Â  Election of heritage district board members; initiative and referendum

198.979Â Â Â Â  Result of election at large or by zone; oath of office; vacancy; term of office

198.980Â Â Â Â  Choice of election at large or by zone

198.981Â Â Â Â  Change in method of nominating and electing heritage district board members

198.982Â Â Â Â  Population within boundaries of zones in heritage districts

198.983Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

198.984Â Â Â Â  Duties of heritage district board

198.985Â Â Â Â  Powers of heritage district board

198.986Â Â Â Â  Heritage district tax levy

198.987Â Â Â Â  Sinking fund for acquisition of historic real property and restoration of historic buildings or facilities

198.988Â Â Â Â  Legal counsel for heritage district

198.989Â Â Â Â  EmployeesÂ retirement system

GENERAL PROVISIONS

Â Â Â Â Â  198.010 ÂDistrictÂ defined for chapter. As used in this chapter, except as otherwise specifically provided, ÂdistrictÂ means any one of the following:

Â Â Â Â Â  (1) A peopleÂs utility district organized under ORS chapter 261.

Â Â Â Â Â  (2) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (3) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (4) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (5) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (6) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (7) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (8) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (9) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (10) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (11) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (12) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (13) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (14) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (15) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (16) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (17) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (18) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (19) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (20) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (21) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (22) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (23) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (24) A 9-1-1 communications district organized under ORS 401.818 to 401.857.

Â Â Â Â Â  (25) A heritage district organized under ORS 198.973 to 198.989. [1971 c.23 Â§2; 1975 c.782 Â§48; 1977 c.756 Â§1; 1981 c.226 Â§18; 1987 c.671 Â§10; 1987 c.863 Â§10; 1989 c.793 Â§19; 1993 c.577 Â§15; 2007 c.562 Â§19]

Â Â Â Â Â  198.110 [1969 c.344 Â§1; 1971 c.23 Â§3; 1983 c.740 Â§52; renumbered 198.330 in 1995]

Â Â Â Â Â  198.115 District employee as member of governing board. (1) As used in this section, ÂdistrictÂ has the meaning given that term in ORS 198.010 (1) to (5) and (7) to (24).

Â Â Â Â Â  (2) A district, by an ordinance or resolution that takes effect at least one year prior to the date of the regular district election, may provide that any individual who is an employee of the district is not eligible to serve as a member of the governing board of the district by which the individual is employed. [1999 c.336 Â§2; 2007 c.179 Â§1]

Â Â Â Â Â  198.120 [1969 c.344 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  198.180 ÂDistrictÂ defined for ORS 198.190. As used in ORS 198.190, unless the context requires otherwise, ÂdistrictÂ has the meaning given that term by ORS 198.010 (2) to (5), (7) to (23) and (25). In addition, ÂdistrictÂ means any one of the following:

Â Â Â Â Â  (1) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (2) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (3) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (4) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (5) The
Port
of
Portland
created by ORS 778.010. [1971 c.403 Â§1; 1975 c.782 Â§48a; 1977 c.756 Â§2; 1981 c.226 Â§19; 1983 c.740 Â§53; 2007 c.562 Â§20]

Â Â Â Â Â  198.190 Compensation and expenses of members of certain boards. A member of the governing body of a district may receive an amount not to exceed $50 for each day or portion thereof as compensation for services performed as a member of the governing body. Such compensation shall not be deemed lucrative. The governing body may provide for reimbursement of a member for actual and reasonable traveling and other expenses necessarily incurred by a member in performing official duties. [1971 c.403 Â§2; 1983 c.327 Â§2; 1983 c.740 Â§53a; 1989 c.517 Â§1; 1995 c.79 Â§74]

Â Â Â Â Â  198.210 ÂDistrictÂ defined for ORS 198.220. As used in ORS 198.220, in addition to the meaning given the term by ORS 198.010 (1) to (5) and (7) to (24), ÂdistrictÂ means any one of the following:

Â Â Â Â Â  (1) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (2) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (3) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (4) A port district organized under ORS chapter 778. [1969 c.345 Â§1; 1971 c.23 Â§4; 1983 c.327 Â§3; 2007 c.179 Â§2]

Â Â Â Â Â  198.220 Bond or letter of credit for member of boards of certain districts. The governing body of a district shall require bond or an irrevocable letter of credit of any member of the governing body or any officer or employee of the district who is charged with possession and control of district funds and properties. The letter of credit shall be issued by an insured institution, as defined in ORS 706.008. The amount of the bond or letter of credit shall be fixed by the governing body of the district. The premium for the bond or the fee for the letter of credit shall be paid from district funds. [1969 c.345 Â§2; 1991 c.331 Â§45; 1997 c.631 Â§425]

Â Â Â Â Â  198.310 ÂDistrictÂ defined for ORS 198.320. As used in ORS 198.320, in addition to the meaning given the term by ORS 198.010 (1) to (5) and (7) to (24), ÂdistrictÂ means a soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933. [1969 c.669 Â§1; 1971 c.23 Â§5; 1983 c.740 Â§54; 2007 c.179 Â§3]

Â Â Â Â Â  198.320 Filling of vacancies on boards of certain districts. (1) Except as otherwise provided by law, a vacancy in an elected office in the membership of the governing body of a district shall be filled by appointment by a majority of the remaining members of the governing body. If a majority of the membership of the governing body is vacant or if a majority cannot agree, the vacancies shall be filled promptly by the county court of the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) This subsection applies to districts defined in ORS 255.012 which have a regular district election on a date specified in ORS 255.335. The period of service of a person appointed under subsection (1) of this section shall expire June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case the successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) This subsection applies to districts not included in subsection (2) of this section. The period of service of a person appointed under subsection (1) of this section shall expire on the day before the first Monday in January of the year next following the election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires on the day before the first Monday in January after the election of a successor, the successor shall be elected to a full term. In either case, the successor shall take office on the first Monday in January of the year next following the election. [1969 c.669 Â§2; 1981 c.173 Â§1; 1983 c.350 Â§2]

DISSOLUTION OF INACTIVE DISTRICTS

Â Â Â Â Â  198.330 [Formerly 198.110; repealed by 2005 c.22 Â§147]

Â Â Â Â Â  198.335 Definitions for ORS 198.335 to 198.365. As used in ORS 198.335 to 198.365, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means the board of county commissioners or the county court.

Â Â Â Â Â  (2) ÂSpecial districtÂ:

Â Â Â Â Â  (a) Has the meaning given the term ÂdistrictÂ in ORS 198.010 (1) to (5) and (7) to (24); and

Â Â Â Â Â  (b) Also means:

Â Â Â Â Â  (A) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (B) A corporation for irrigation, drainage, water supply or flood control organized under ORS chapter 554.

Â Â Â Â Â  (C) A soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933.

Â Â Â Â Â  (D) A weed control district organized under ORS 570.505 to 570.575.

Â Â Â Â Â  (E) A port district organized under ORS chapter 778. [1971 c.267 Â§5; 2005 c.22 Â§148; 2007 c.179 Â§4]

Â Â Â Â Â  198.340 Designation of registered office and agent. (1) A special district shall designate a registered office and a registered agent. The registered agent shall be an agent of the district upon whom any process, notice or demand required or permitted by law to be served upon the district may be served. A registered agent shall be an individual resident of this state whose address is identical with the registered office of the district. The registered office may be, but need not be, the same as the place of business of the special district.

Â Â Â Â Â  (2) The district may change its registered office or change its registered agent, or both, upon filing in the office of the Secretary of State and county clerk of each county in which located a statement setting forth:

Â Â Â Â Â  (a) The name of the district.

Â Â Â Â Â  (b) If the address of its registered office is changed, the address to which the registered office is to be changed.

Â Â Â Â Â  (c) If its registered agent is changed, the name of its successor registered agent.

Â Â Â Â Â  (d) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

Â Â Â Â Â  (e) That such change was authorized by resolution duly adopted by the district board.

Â Â Â Â Â  (3) The statement shall be subscribed and sworn to by the secretary, financial officer or chairperson of the district board. [1971 c.267 Â§7]

Â Â Â Â Â  198.345 Effect of failure to file certain reports. (1) If a special district for three consecutive years fails to file a report as required by ORS 294.555 or 297.405 to 297.555 the Secretary of State or the Department of Revenue, as the case may be, shall notify the county board of the county where the district, or the greater portion of the assessed valuation of taxable property in the district, is located.

Â Â Â Â Â  (2) Within 30 days after receiving the notice provided by subsection (1) of this section, the county board shall initiate proceedings to dissolve the special district as provided by ORS 198.345 to 198.365.

Â Â Â Â Â  (3) The county board may appoint three individuals, residents of the district, to assist in locating the assets, debts and records of the district. [1971 c.267 Â§Â§8,9; 1977 c.774 Â§14; 1979 c.286 Â§1]

Â Â Â Â Â  198.350 Financial statement. Within 60 days after receiving the notice provided by ORS 198.345 (1), the county board shall prepare a financial statement for the district and file it with the clerk. The financial statement shall include:

Â Â Â Â Â  (1) The date of formation of the district.

Â Â Â Â Â  (2) The date of the last election of officers, if any, and the names of the persons last serving as members of the governing board.

Â Â Â Â Â  (3) The amount of each outstanding bond, coupon and other indebtedness of the district, with a general description of the indebtedness and the name of the holder and owner of each, if known.

Â Â Â Â Â  (4) A description of each parcel of real property and interest in real property owned by the district and, if the property was acquired for delinquent taxes or assessments, the amount of the taxes and assessments on each parcel of property.

Â Â Â Â Â  (5) Uncollected charges, taxes and assessments levied by the district and the amount upon each lot or tract of land.

Â Â Â Â Â  (6) A description of all personal property and of all other assets of the district.

Â Â Â Â Â  (7) The estimated cost of dissolution. [1971 c.267 Â§10]

Â Â Â Â Â  198.355 Hearing on dissolution; notice. (1) Upon the filing of the financial statement, the county board of a county not within the jurisdiction of a local government boundary commission shall enter an order calling a hearing on the question of dissolving the district. The hearing shall be called not less than 21 nor more than 30 days after the filing of the statement.

Â Â Â Â Â  (2) Notice of the hearing shall be given by publication once each week for not less than three weeks in a newspaper of general circulation within the district. The notice shall state the time and place of the hearing and that all interested persons may appear and be heard. The notice shall also state that all persons having claims against the district shall present them at the time of the hearing.

Â Â Â Â Â  (3) In a county within the jurisdiction of a local government boundary commission, the county board, within 10 days after the filing of the financial statement, shall file with the boundary commission a resolution requesting dissolution of the district. In a county within the jurisdiction of a boundary commission, subsections (1) and (2) of this section and ORS 198.360 do not apply, and the final order adopted by the commission shall terminate the proceeding for all purposes except those mentioned in ORS 198.365. [1971 c.267 Â§11; 1983 c.336 Â§19]

Â Â Â Â Â  198.360 Continuation or termination of district; proceedings for county service district. (1) After the hearing, if the county board finds that the district is in fact operating as an active district, or that there is need for the district, the board shall continue the hearing until the reports required under ORS 294.555 and 297.405 to 297.555 are properly filed. When the county board finds that the reports have been filed, it may:

Â Â Â Â Â  (a) Enter an order terminating all further proceedings under ORS 198.345 to 198.365; or

Â Â Â Â Â  (b) If the functions of the district could be performed by a county service district, continue the hearing and initiate proceedings to incorporate or annex the area within the district in a county service district organized under ORS 451.410 to 451.610.

Â Â Â Â Â  (2) If the county board proceeds as provided by subsection (1)(b) of this section and the district is terminated as provided by ORS 451.577, the county board shall thereafter enter an order terminating all further proceedings under ORS 198.345 to 198.365. [1971 c.267 Â§12; 1977 c.774 Â§15; 1979 c.286 Â§2; 2007 c.71 Â§69]

Â Â Â Â Â  198.365 County board as trustees for inactive district; distribution of assets; levy of tax to meet debts; delivery of records. (1) If the county board finds that the district is not active and that there is no need for the district, the board shall thereupon constitute a board of trustees for the purpose of paying the debts and disposing of the property of the district.

Â Â Â Â Â  (2) Any surplus funds and assets remaining to the credit of the district, after payment of the debts of the district, shall be credited to the county general fund available for general purposes. If the district was located in more than one county, the surplus shall be apportioned and turned over to each county in which the district was located. The funds and assets shall be apportioned according to the proportion in each county of the assessed valuation of taxable property in the district.

Â Â Â Â Â  (3) If the assets of the district are insufficient to pay the debts of the district, the county board acting as a levying board for the district shall levy taxes, within the limits of the authority of the district, for the liquidation of the debts. If the only debt of the district is the cost of the proceedings conducted under ORS 198.345 to 198.365, the county shall pay the cost of the proceedings.

Â Â Â Â Â  (4) When the proceedings are completed, the county board shall deliver the books and records of the district to the county clerk. [1971 c.267 Â§13]

RECALL

Â Â Â Â Â  198.410 Definition for ORS 198.425 and 198.430. As used in ORS 198.425 and 198.430, unless the context requires otherwise, Âdistrict officerÂ means a member of the governing body of a district who serves as such by virtue of election to such position. [1969 c.325 Â§1; 1971 c.23 Â§6; 1981 c.173 Â§2; 1983 c.83 Â§4]

Â Â Â Â Â  198.420 [1969 c.325 Â§2; repealed by 1971 c.23 Â§12]

Â Â Â Â Â  198.425 Recall of district officers generally. ORS 249.865 to 249.877 apply to the recall of a district officer of a district defined in ORS 255.012. [1981 c.173 Â§5]

Â Â Â Â Â  198.430 Recall of officers of districts other than districts defined in ORS 255.012. (1) Before circulating a petition for recall of a district officer of a district other than a district defined in ORS 255.012, the petitioner shall file the petition with the officer with whom a petition for nomination to such office should be filed. Except as provided in this subsection, if there is no such officer or if the officer is the district officer against whom the petition is being filed, the petition shall be filed with the county clerk of the county in which the administrative office of the district is located. In the case of an irrigation district organized under ORS chapter 545, if there is no such officer or if the officer is the district officer against whom the petition is being filed, the petition shall be filed with the board of directors of the irrigation district.

Â Â Â Â Â  (2) The petition shall be signed by a number of persons who are qualified to vote in the district, that is equal to but not less than the lesser of:

Â Â Â Â Â  (a) Fifteen percent of the persons who are qualified to vote in the district, or subdivision of the district from which the district officer was elected; or

Â Â Â Â Â  (b) Fifteen percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (3) The circulator of the signature sheet shall certify on each sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual stated the correct residence address of the individual and is an individual qualified to vote in the district.

Â Â Â Â Â  (4) In those districts where a person qualified to vote must be an elector, the petition, before filing, shall be submitted to the county clerk who shall compare the signatures of the persons signing the petition with the signatures of electors on the register of electors and, on the face of each signature sheet, shall make a certificate of the number of signatures the county clerk believes to be genuine. In other districts, the officer who receives the petition for filing, before filing the petition, shall verify the signatures and make a certificate of the number of signatures the officer believes to be genuine.

Â Â Â Â Â  (5) The district shall pay the expense of verifying the signatures and of calling and conducting the election. The election shall be conducted in the district, or in the subdivision of the district from which the district officer was elected, in accordance with the law governing election of district officers.

Â Â Â Â Â  (6) A person who is qualified to vote in a district under this section is a person who is qualified, under the law applicable to the district, to vote in an election at which members of the governing body of the district are elected.

Â Â Â Â Â  (7) A recall petition is void unless the petition is filed not later than the 100th day after the date of the first signature on the petition. Not later than the 90th day after the date of the first signature, the petition shall be submitted for signature verification to the county clerk or other officer described in subsection (4) of this section who shall make the certificate of the number of genuine signatures not later than the 10th day after the date of submission. The petition must contain only original signatures. A recall petition shall not be accepted for signature verification if the petition contains less than 100 percent of the required number of signatures. A recall petition shall not be accepted for filing until 100 percent of the required number of signatures have been verified. [1969 c.325 Â§3; 1981 c.173 Â§3; 1983 c.83 Â§5; 1987 c.707 Â§2; 1999 c.144 Â§1; 1999 c.318 Â§20; 2003 c.94 Â§2; 2007 c.848 Â§19]

Â Â Â Â Â  198.440 Statement of justification from affected officer. (1) A district officer against whom a recall petition has been filed may submit to the officer with whom the recall petition is filed, in not more than 200 words, a statement of justification of the district officerÂs course in office. The statement must be filed not later than the fifth day after the recall petition is filed.

Â Â Â Â Â  (2) The county clerk shall have the statement printed on the official and sample ballots for the recall election. [1983 c.514 Â§1a]

ORDINANCES AND REGULATIONS

Â Â Â Â Â  198.510 Definitions for ORS 198.510 to 198.600. As used in ORS 198.510 to 198.600, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCountyÂ means the county in which the district, or the greater portion of the assessed value of the district, is located.

Â Â Â Â Â  (2) ÂCounty boardÂ means the board of county commissioners or the county court of the county.

Â Â Â Â Â  (3) ÂCounty clerkÂ means the county clerk of the county.

Â Â Â Â Â  (4) ÂDistrictÂ has the meaning given that term in ORS 198.010 (2), (4), (5), (11), (12), (14), (17), (19), (20) to (23) and (25). In addition, ÂdistrictÂ means any one of the following:

Â Â Â Â Â  (a) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (b) The
Port
of
Portland
established by ORS 778.010.

Â Â Â Â Â  (5) ÂDistrict boardÂ means the governing body of a district and the term includes a county board that is in the governing body of a district.

Â Â Â Â Â  (6) ÂPresiding officerÂ means the chairperson, president or other person performing the office of presiding officer of the district board.

Â Â Â Â Â  (7) ÂPrincipal ActÂ means the law, other than ORS 198.510 to 198.600, applicable to a district. [1971 c.268 Â§2; 2007 c.179 Â§5; 2007 c.562 Â§22b]

Â Â Â Â Â  198.520 [1971 c.268 Â§1; 1975 c.782 Â§48b; 1977 c.756 Â§3; 1981 c.226 Â§20; repealed by 2007 c.179 Â§9]

Â Â Â Â Â  198.530 Procedure for adopting, amending or repealing ordinances or regulations. When a district board is authorized by the principal Act of a district to enact, amend or repeal regulations, it shall do so in accordance with ORS 198.510 to 198.600. In all counties which do not provide by ordinance or charter for the manner of enacting, amending or repealing ordinances and regulations, this section applies when a county board pursuant to statute is acting as the governing body of a district. [1971 c.268 Â§3]

Â Â Â Â Â  198.540 Notice prior to adoption of ordinance affecting regulation. (1) Except in an emergency, an ordinance adopting, amending or repealing a regulation shall not be considered or voted upon by a district board unless the ordinance is included in the published agenda of the meeting. The agenda of a meeting shall state the time, date and place of the meeting, give a brief description of the ordinances to be considered at the meeting and state that copies of the ordinances are available at the office of the district board.

Â Â Â Â Â  (2) The presiding officer shall cause the agenda to be published not more than 10 days nor less than four days before the meeting, in one or more newspapers of general circulation within the district or, if there is no such newspaper, in a newspaper of general circulation in each county in which the district is located. The presiding officer may also cause the agenda:

Â Â Â Â Â  (a) To be posted in three public places within the district at least 10 days before the meeting; or

Â Â Â Â Â  (b) To be published by radio and television stations broadcasting in the district as provided by ORS 193.310 and 193.320. [1971 c.268 Â§4]

Â Â Â Â Â  198.550 Publication of ordinance; emergency ordinance procedure. (1) Except as provided by subsection (3) of this section, before an ordinance is adopted it shall be read during regular meetings of the district board on two different days at least six days apart. The reading of an ordinance shall be full and distinct unless at the meeting:

Â Â Â Â Â  (a) A copy of the ordinance is available for each person who desires a copy; and

Â Â Â Â Â  (b) The board directs that the reading be by title only.

Â Â Â Â Â  (2) Except as provided by subsection (3) of this section, the affirmative vote of a majority of the members of the district board is required to adopt an ordinance.

Â Â Â Â Â  (3) An ordinance to meet an emergency may be introduced, read once and put on its final passage at a regular or special board meeting, without being described in a published agenda, if the reasons requiring immediate action are described in the ordinance. The unanimous approval of all members of the board at the meeting, a quorum being present, is required to adopt an emergency ordinance. [1971 c.268 Â§5]

Â Â Â Â Â  198.560 Filing of ordinance; notice of adoption of emergency ordinance. (1) Within seven days after adoption of an ordinance, the enrolled ordinance shall be:

Â Â Â Â Â  (a) Signed by the presiding officer;

Â Â Â Â Â  (b) Attested by the person who served as recording secretary of the district board at the session at which the board adopted the ordinance; and

Â Â Â Â Â  (c) Filed in the records of the district.

Â Â Â Â Â  (2) A certified copy of each ordinance shall be filed with the county clerk, available for public inspection.

Â Â Â Â Â  (3) Within 15 days after adoption of an emergency ordinance, notice of the adoption of the ordinance shall be published as provided by ORS 198.540 (2) for notice of proposed ordinances. The notice shall:

Â Â Â Â Â  (a) Briefly describe the ordinance;

Â Â Â Â Â  (b) State the date when the ordinance was adopted and the effective date of the ordinance; and

Â Â Â Â Â  (c) State that a copy is on file at the district office and at the office of the county clerk of the county, available for public inspection. [1971 c.268 Â§6]

Â Â Â Â Â  198.570 When ordinances take effect. (1) Except as provided by subsection (2) of this section, an ordinance shall take effect on the 30th day after it is adopted, unless a later date is prescribed by the ordinance. If an ordinance is referred to the electors of the district, it shall not take effect until approved by a majority of those voting on the ordinance.

Â Â Â Â Â  (2) An emergency ordinance may take effect upon adoption. [1971 c.268 Â§7; 1983 c.350 Â§3]

Â Â Â Â Â  198.580 [1971 c.268 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  198.590 Petition to adopt, amend or repeal ordinance. Any interested person who is a landowner within the district or an elector registered in the district may petition the district board to adopt, amend or repeal an ordinance. Any such person may appear at any regular meeting of the board and shall be given a reasonable opportunity to be heard. [1971 c.268 Â§9; 1983 c.83 Â§6]

Â Â Â Â Â  198.600 Penalty for violation of regulations; jurisdiction; enforcement. (1) If a penalty for a violation is not otherwise provided, violation of any regulation adopted by a district board under ORS 198.510 to 198.600 is punishable, upon conviction, by a fine of not more than $250 or imprisonment of not more than 30 days, or both.

Â Â Â Â Â  (2) Actions to impose punishment shall be brought in the name of the district or county, as the case may be, in any court having jurisdiction of misdemeanors under state laws. The action shall be brought in the county in which the district, or the greater portion of the area of the district, is located. Fines recovered shall be paid to the clerk of the court who, after first deducting the court costs in such proceedings, shall pay the remainder thereof to the treasurer of the district or county initiating the action to go to and form a part of its general fund.

Â Â Â Â Â  (3) Any peace officer may enforce an ordinance adopted under ORS 198.510 to 198.600. ORS 221.333 is applicable to the enforcement of such ordinances. [1971 c.268 Â§10]

MISCELLANEOUS

Â Â Â Â Â  198.605 Local service districts. Local service districts, as defined by ORS 174.116, are municipal corporations. [2003 c.802 Â§1a]

Â Â Â Â Â  Note: 198.605 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.608 Unfunded PERS liability or surplus upon split, consolidation or merger of districts. If a district splits into two or more districts, or two or more districts consolidate or merge, the districts affected by the split, consolidation or merger, including districts created by the split, consolidation or merger, must enter into a written agreement that addresses any unfunded Public Employees Retirement System liabilities or surpluses and deliver a copy of the agreement to the Public Employees Retirement Board as required by ORS 238.231. [2003 c.802 Â§162; 2005 c.808 Â§22]

Â Â Â Â Â  Note: 198.608 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.611 Power of district to contract for purchase or lease of real or personal property. (1) A district may enter into a contract for the purchase or for the lease with option to purchase of real or personal property when the period of time allowed for payment under the contract does not exceed 30 years. A district entering into a contract authorized by this subsection may budget funds annually for payment of amounts due under the contract in each year during the term of the contract, unless the contract is terminated sooner in accordance with its terms.

Â Â Â Â Â  (2) The powers granted to districts by this section are in addition to any other powers possessed by districts in this state, and this section may not be construed to limit such powers. [2003 c.794 Â§182]

Â Â Â Â Â  Note: 198.611 was added to and made a part of ORS chapter 198 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

FORMATION; CHANGES OF ORGANIZATION

(Generally)

Â Â Â Â Â  198.705 Definitions for ORS 198.705 to 198.955. As used in ORS 198.705 to 198.955, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected countyÂ means each county which contains or would contain any territory for which a formation or a change of organization is proposed or ordered or which contains all or any part of a district for which a change of organization is proposed or ordered.

Â Â Â Â Â  (2) ÂAffected districtÂ means each district which contains or would contain territory for which a formation or a change of organization is proposed or ordered.

Â Â Â Â Â  (3) ÂAnnexationÂ includes the attachment or addition of territory to, or inclusion of territory in, an existing district.

Â Â Â Â Â  (4) ÂChange of organizationÂ means the annexation or withdrawal of territory to or from a district, the merger or consolidation of districts or the dissolution of a district.

Â Â Â Â Â  (5) ÂConsolidationÂ means the uniting or joining of two or more districts into a single new successor district.

Â Â Â Â Â  (6) ÂCounty boardÂ means the county court or board of county commissioners of the principal county.

Â Â Â Â Â  (7) ÂDissolutionÂ includes disincorporation, extinguishment or termination of the existence of a district and the cessation of all its corporate powers, except for the purpose of winding up the affairs of the district.

Â Â Â Â Â  (8) ÂDistrictÂ has the meaning given that term in ORS 198.010 (2) to (4), (6) to (14), (17) to (23) and (25). In addition, ÂdistrictÂ means any one of the following:

Â Â Â Â Â  (a) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (b) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (c) The
Port
of
Portland
created by ORS 778.010.

Â Â Â Â Â  (d) A translator district organized under ORS 354.605 to 354.715.

Â Â Â Â Â  (9) ÂDistrict boardÂ means the governing board of a district.

Â Â Â Â Â  (10) ÂFormationÂ includes incorporation, organization or creation of a district.

Â Â Â Â Â  (11) ÂInhabited territoryÂ means territory within which there reside 12 or more persons who have been registered to vote within the territory for at least 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

Â Â Â Â Â  (12) ÂLandownerÂ or Âowner of landÂ means any person shown as the owner of land on the last assessment roll. However, if the person no longer holds the title to the property, then the terms mean any person entitled to be shown as owner of land on the next assessment roll, or, when land is subject to a written agreement of sale, the terms mean any person shown in the agreement as purchaser to the exclusion of the seller. ÂLandownerÂ or Âowner of landÂ includes any public agency owning land.

Â Â Â Â Â  (13) ÂLegal representativeÂ means:

Â Â Â Â Â  (a) An officer of a corporation duly authorized, by the bylaws or a resolution of the board of directors of the corporation, to sign for and on behalf of the corporation; and

Â Â Â Â Â  (b) A guardian, executor, administrator or other person holding property in a trust capacity under appointment of court, when authorized by an order of court, which order may be made without notice.

Â Â Â Â Â  (14) ÂMergerÂ means the extinguishment, termination and cessation of the existence of one or more districts by uniting with and being absorbed into another district.

Â Â Â Â Â  (15) ÂNoticeÂ includes an ordinance, resolution, order or other similar matter providing notice which ORS 198.705 to 198.955 authorize or require to be published, posted or mailed.

Â Â Â Â Â  (16) ÂPrincipal ActÂ means the statutes which describe the powers of a district, including the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (17) ÂPrincipal countyÂ or ÂcountyÂ means the county in which the district, or the greater portion of the assessed value of all taxable property in the district, as shown by the most recent assessment roll of the counties, is located at the time proceedings are initiated to form a district, but for any district formed prior to and existing on September 9, 1971, Âprincipal countyÂ or ÂcountyÂ means the county in which the district, or the greater portion of the value of all taxable property in the district, as shown by the most recent assessment roll of the counties, was located on September 9, 1971.

Â Â Â Â Â  (18) ÂProceedingÂ means a proceeding for formation or for change of organization conducted pursuant to ORS 198.705 to 198.955.

Â Â Â Â Â  (19) ÂUninhabited territoryÂ means territory within which there reside less than 12 electors who were residents within the territory 30 days prior to the date a proceeding is commenced under ORS 198.705 to 198.955.

Â Â Â Â Â  (20) ÂWithdrawalÂ includes the detachment, disconnection or exclusion of territory from an existing district. [1971 c.727 Â§1; 1981 c.804 Â§72; 1983 c.83 Â§7; 2003 c.14 Â§98; 2007 c.179 Â§6; 2007 c.562 Â§22c]

Â Â Â Â Â  198.710 [1971 c.727 Â§2; 1975 c.782 Â§48c; 1977 c.756 Â§4; 1979 c.108 Â§5; 1979 c.877 Â§1; 1981 c.226 Â§21; repealed by 2007 c.179 Â§9]

Â Â Â Â Â  198.715 Short title; procedure for formation or change of organization. (1) ORS 198.705 to 198.955 may be cited as the District Boundary Procedure Act.

Â Â Â Â Â  (2) Except as otherwise provided by ORS 199.410 to 199.519, all district formation or change of organization proceedings shall be initiated, conducted and completed as provided by ORS 198.705 to 198.955. However, ORS 198.705 to 198.955 are not intended to apply when a change of organization is made by statute as provided by ORS 222.510 to 222.580, 451.573 to 451.577 and 451.585. [1971 c.727 Â§4]

Â Â Â Â Â  198.720 Boundaries; filing boundary change with county assessor and Department of Revenue. Except as otherwise specifically provided by the principal Act:

Â Â Â Â Â  (1) A district may consist of contiguous or noncontiguous territory located in one or more adjoining counties. If any part of the territory subject to a petition for formation or annexation is within a city, the petition shall be accompanied by a certified copy of a resolution of the governing body of the city approving the petition.

Â Â Â Â Â  (2) A district may not include territory included within another district formed under the same principal Act when the other district is authorized to perform and is performing the services the affected district is authorized to perform, unless:

Â Â Â Â Â  (a) Withdrawal of such territory is proposed and the territory is withdrawn by withdrawal proceedings conducted in the other district simultaneously with the formation or annexation proceedings, and the proposed boundary changes are approved for both districts; or

Â Â Â Â Â  (b) The principal Act provides for automatic withdrawal of the affected territory in such a case.

Â Â Â Â Â  (3) The boundary lines of a district formed under ORS 198.705 to 198.955 shall include only such territory as may in reason be served by the facilities or services of the district.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.727 Â§5; 2001 c.138 Â§2]

Â Â Â Â Â  198.725 Procedure when two counties affected. If there are two or more affected counties in a proceeding under ORS 198.705 to 198.955, any notices, proceedings, orders or any other act authorized or required to be given, taken or made by the county board, the county clerk or any other officer of a county, shall be given, taken or made by the persons holding such offices in the principal county. Officers of an affected county other than the principal county shall cooperate with the officers of the principal county and shall furnish the officers of the principal county with such certificates, records or certified copies of records as may be necessary to enable the officers of the principal county to comply with ORS 198.705 to 198.955. [1971 c.727 Â§7]

Â Â Â Â Â  198.727 Merger or consolidation; procedure when city joined to merged or consolidated districts. (1) A proposal to merge or consolidate districts may be initiated as provided in ORS 198.895.

Â Â Â Â Â  (2) A proposal to merge or consolidate districts may provide that a city be joined to the surviving or successor district for the purpose of receiving service from the district.

Â Â Â Â Â  (3) If a proposal to merge or consolidate districts includes a proposal to join a city to the surviving or successor district, the proposal may be initiated as provided in ORS 198.895. [1983 c.142 Â§5]

Â Â Â Â Â  198.730 Notice. (1) Except as otherwise provided by ORS 198.705 to 198.955, when notice is required or authorized to be published, posted or mailed, it shall be published, posted or mailed as provided by this section. When notice is required to be given and the duty of giving the notice is not specifically enjoined upon some officer, agency or person, the county clerk or the secretary of the district board, as the case may be, shall give notice or cause it to be given.

Â Â Â Â Â  (2) Notice required to be published shall be published in one or more newspapers of general circulation within the affected district. If any newspaper is of general circulation in two or more affected districts, publication in one such newspaper is sufficient publication for all such affected districts. If no newspaper is of general circulation within the affected district, the publication shall be made in a newspaper of general circulation within the principal county. Published notice of a hearing shall be commenced at least 15 days prior to the date specified in the notice for the hearing, and the last publication shall be made at least five days prior to the hearing.

Â Â Â Â Â  (3) Notice required to be posted shall be posted on or near the doors of the meeting room of the district board or of the county board, or upon any official public bulletin board customarily used for the purpose of posting public notices by or pertaining to the district or county. Posted notice shall be posted not less than five successive days. If posted notice is notice of a hearing, posting shall be commenced not less than 15 days prior to the date specified in the notice for the hearing.

Â Â Â Â Â  (4) Mailed notice shall be sent first class and deposited, postage prepaid, in the United States mails and shall be considered to have been given when so deposited. If mailed notice is a notice of a hearing, mailing shall be made not more than 15 days nor less than five days prior to the date specified in the notice for the hearing.

Â Â Â Â Â  (5) Notice authorized or required to be given by publication, posting or mailing shall contain all matters required by ORS 198.705 to 198.955. If a petition, ordinance, resolution or order of a district board giving notice contains all matters required to be contained in the notice, the county clerk or district secretary may, and shall if required, cause a copy of such petition, ordinance, resolution or order to be published, posted or mailed, in which case no other notice need be given by the clerk or secretary. [1971 c.727 Â§8; 1983 c.350 Â§4]

Â Â Â Â Â  198.735 Right of interested person to appear; written statements. (1) On or before the date set for a hearing on a petition, any person interested in the proposed formation or change of organization of the district may appear and present written statements for or against the granting of the petition or the proposed change.

Â Â Â Â Â  (2) A written statement for or against a proposed formation or change of organization or a request for an election must be in writing, must clearly specify the defect, error, irregularity or omission to which objection, if any, is made and must be filed within the time and in the manner provided by ORS 198.705 to 198.955. Any statement not so made and filed shall be considered voluntarily waived. [1971 c.727 Â§Â§9,10]

Â Â Â Â Â  198.740 Election procedure governed by law under which district operates; omission governed by district or general election law. When ORS 198.705 to 198.955 require an election to be called within a district, the election shall be conducted as provided by the principal Act of the district or as provided by the principal Act for an election on formation. However, to the extent of an omission in the principal Act:

Â Â Â Â Â  (1) If the district or territory is defined as a district under ORS 255.012, ORS chapter 255 applies.

Â Â Â Â Â  (2) If the district is not named in ORS 255.012, the general election laws apply. [1971 c.727 Â§11; 1983 c.350 Â§5]

Â Â Â Â Â  198.745 Content of resolution calling election. A resolution or order calling an election on a proposed formation or change of organization shall:

Â Â Â Â Â  (1) Provide for giving notice of the special election or elections upon the question.

Â Â Â Â Â  (2) Designate each district or other territory within which the election or elections are to be held.

Â Â Â Â Â  (3) Fix a date for the election, which date shall be the same for each election when an election is called upon the same question within more than one territory or district.

Â Â Â Â Â  (4) State the substance of the question or questions to be submitted to the electors.

Â Â Â Â Â  (5) Specify any terms and conditions provided for in the formation or change of organization.

Â Â Â Â Â  (6) Contain such other matters as may be necessary to call, provide for and give notice of the election or elections and to provide for the conduct thereof and the canvass of the returns thereupon. [1971 c.727 Â§12]

Â Â Â Â Â  198.747 Effective date of boundary change; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding any provision of ORS 198.705 to 198.955 that provides a different effective date, an annexation, withdrawal, consolidation or merger shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any district or other municipal corporation involved in the annexation, withdrawal, consolidation or merger and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for an annexation, withdrawal, consolidation or merger is a date that is prohibited under this section, the annexation, withdrawal, consolidation or merger shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an annexation shall be the date of the order declaring the annexation under ORS 198.855.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1985 c.808 Â§67; 1989 c.923 Â§23; 1995 c.712 Â§82; 2001 c.138 Â§3]

Â Â Â Â Â  Note: 198.747 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.748 Prospective petition for formation; filing; content. Before circulating a petition for formation of a district, the petitioner shall file with the county clerk of the principal county a prospective petition. The petitioner shall include with the prospective petition a description of the boundaries of the territory proposed to be included in the district. [1991 c.70 Â§2]

Â Â Â Â Â  Note: 198.748 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.749 Economic feasibility statement for district formation. Before circulating a petition for formation of a district, the persons designated on the petition as the chief petitioners shall complete an economic feasibility statement for the proposed district. The economic feasibility statement shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 198.750 (1)(g). The economic feasibility statement shall contain:

Â Â Â Â Â  (1) A description of the services and functions to be performed or provided by the proposed district;

Â Â Â Â Â  (2) An analysis of the relationships between those services and functions and other existing or needed government services; and

Â Â Â Â Â  (3) A proposed first year line item operating budget and a projected third year line item operating budget for the new district that demonstrate its economic feasibility. [1989 c.92 Â§2; 1997 c.541 Â§342]

Â Â Â Â Â  198.750 Content of petition proposing formation or change of organization. (1) If a proposal for formation or change of organization of a district is made by petition, the petition shall:

Â Â Â Â Â  (a) State that the petition is filed pursuant to ORS 198.705 to 198.955.

Â Â Â Â Â  (b) State the names of all affected districts and all affected counties.

Â Â Â Â Â  (c) Designate the principal Act of each affected district.

Â Â Â Â Â  (d) State the nature of the proposal, whether formation of a district or change of organization and the kind of change proposed.

Â Â Â Â Â  (e) State whether the territory subject to the petition is inhabited or uninhabited.

Â Â Â Â Â  (f) If the petition is for formation, and district board members are elected, state the number of members on the board.

Â Â Â Â Â  (g) If the petition is for formation, include a proposed permanent rate limit for operating taxes sufficient to support the services and functions described in the economic feasibility statement required by ORS 198.749. A tax rate limit need not be included in the petition if no tax revenues are necessary to support the services and functions described in the economic feasibility statement. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed district is available.

Â Â Â Â Â  (h) Set forth any proposed terms and conditions, if any, to which a proposed formation or change of organization is to be subject.

Â Â Â Â Â  (i) State, or indicate opposite each signature, whether the signers of the petition are landowners within the district or electors registered in the district, or both.

Â Â Â Â Â  (j) Request that proceedings be taken for the formation or change of organization proposed.

Â Â Â Â Â  (2) If the petition proposes formation of a district, the petition shall set forth a description of the boundaries of the territory proposed to be included in the district. If the petition proposes annexation or withdrawal of territory, the petition shall set forth a description of the boundaries of the territory to be annexed or withdrawn.

Â Â Â Â Â  (3) If a petition proposes formation of a district, or consolidation or merger of districts, the petition may propose a name for the new district or for the surviving or successor district.

Â Â Â Â Â  (4) The circulator of the petition shall certify on each signature sheet of the petition that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet. [1971 c.727 Â§Â§13,14; 1983 c.83 Â§8; 1989 c.92 Â§3; 1997 c.541 Â§343; 1999 c.318 Â§21; 2007 c.848 Â§20]

Â Â Â Â Â  198.755 Number of signatures required. (1) A petition for formation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the greater, registered in the territory subject to the petition; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the territory subject to the petition.

Â Â Â Â Â  (2) A petition for annexation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the area proposed to be annexed; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the area proposed to be annexed.

Â Â Â Â Â  (3) A petition for withdrawal shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in the district; or

Â Â Â Â Â  (b) Fifteen owners of land or the owners of 10 percent of the acreage, whichever is the greater number of signers, within the district.

Â Â Â Â Â  (4) A petition for merger and a petition for consolidation shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors or 100 electors, whichever is the lesser, registered in each district which it is proposed to merge or consolidate; or

Â Â Â Â Â  (b) Fifteen owners of land in each district or the owners of 10 percent of the acreage located in each district, whichever is the greater number of signers.

Â Â Â Â Â  (5) A petition for dissolution shall be signed by not less than:

Â Â Â Â Â  (a) Fifteen percent of the electors registered in the district; or

Â Â Â Â Â  (b) Owners of 15 percent of the acreage within the district. [1971 c.727 Â§15; 1973 c.117 Â§1; 1983 c.83 Â§9]

Â Â Â Â Â  198.760 Requirements for signers of petition; signerÂs withdrawal prohibited; chief petitioners designated. (1) Each person signing a petition may also print the personÂs name on the petition and shall add after the signature the date of signing. If a person is signing the petition as an elector, the person shall add after the signature the personÂs place of residence, giving street and number or a designation sufficient to enable the place of residence to be readily ascertained. If the signer is signing the petition as a landowner, the number of acres of land owned by the signer and the name of the county whose assessment roll is used for the purpose of determining the signerÂs right to vote shall be stated in the body of the petition or indicated opposite the signature. If the signer is a legal representative of the owner, the signature shall be accompanied by a certified copy of the signerÂs authority to sign as a legal representative.

Â Â Â Â Â  (2) After a petition has been offered for filing, a person may not withdraw the personÂs name therefrom.

Â Â Â Â Â  (3) A petition shall designate not more than three persons as chief petitioners, setting forth their names and mailing addresses. A petition may consist of a single instrument or separate counterparts. [1971 c.727 Â§17; 1973 c.283 Â§7; 1983 c.567 Â§18]

Â Â Â Â Â  198.765 Requirements for filing petition; validity and certification of signatures. (1) A petition shall not be accepted for filing unless the signatures thereon have been secured within six months of the date on which the first signature on the petition was affixed. A petition for formation of a district shall not be accepted for filing if it is not accompanied by the economic feasibility statement required under ORS 198.749. When a petition for formation of a district includes a proposed permanent rate limit for operating taxes, the petition shall be filed not later than 180 days before the date of the next primary election or general election at which the petition for formation will be voted upon. Petitions required to be filed with the county board shall be filed with the county clerk of the principal county. Petitions required to be filed with the district board shall be filed with the secretary of the district board. It is not necessary to offer all counterparts of a petition for filing at the same time, but all counterparts when certified as provided by subsection (3) of this section shall be filed at the same time.

Â Â Â Â Â  (2) Within 10 days after the date a petition is offered for filing, the county clerk or district secretary, as the case may be, shall examine the petition and determine whether it is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, within 10 days after the date a petition is offered for filing, the county assessor shall examine the petition and determine whether it is signed by the requisite number of qualified landowners. If the requisite number of qualified signers have signed the petition, the county clerk or district secretary shall file the petition. If the requisite number have not signed, the county clerk or district secretary shall so notify the chief petitioners and may return the petition to the petitioners.

Â Â Â Â Â  (3) A petition shall not be filed unless the certificate of the county clerk or the district secretary is attached thereto certifying that the county clerk or district secretary has compared the signatures of the signers with the appropriate records, that the county clerk or district secretary has ascertained therefrom the number of qualified signers appearing on the petition, and that the petition is signed by the requisite number of qualified signers. In the case of a petition required or permitted to be signed by landowners, a petition shall not be filed unless the certificate of the county assessor is attached thereto certifying that the county assessor has compared the signatures of the signers with the appropriate records and that the petition is signed by the requisite number of qualified landowners.

Â Â Â Â Â  (4) No petition for dissolution shall be accepted for filing within one year after an election held on the question of dissolution of a district. [1971 c.727 Â§18; 1973 c.117 Â§2; 1989 c.92 Â§4; 1991 c.70 Â§3; 1995 c.712 Â§83; 1997 c.541 Â§344; 1999 c.318 Â§47]

Â Â Â Â Â  198.770 Method of determining validity of landowner signatures. (1) In examining a petition required or permitted to be signed by landowners, the county assessor shall disregard the signature of a person not shown as owner on the last equalized assessment roll unless prior to certification the county assessor is furnished with written evidence, satisfactory to the county assessor, that the signer:

Â Â Â Â Â  (a) Is a legal representative of the owner;

Â Â Â Â Â  (b) Is entitled to be shown as owner of land on the next assessment roll;

Â Â Â Â Â  (c) Is a purchaser of land under a written agreement of sale; or

Â Â Â Â Â  (d) Is authorized to sign for and on behalf of any public agency owning land.

Â Â Â Â Â  (2) If a person signing a petition as a landowner appears as owner on the last equalized assessment roll but is shown thereon as a partner, tenant in common or tenant by the entirety, the signature of the person signing shall be counted as if all other owners, as shown on the roll for the same parcel of land, had signed. [1971 c.727 Â§19; 1999 c.318 Â§48]

Â Â Â Â Â  198.775 Security deposit to accompany petition; payment of costs from security deposit; payment of costs by county or district. (1) A petition for formation, annexation, withdrawal or dissolution shall not be accepted for filing unless the petition is accompanied by a bond, a cash deposit or other security deposit as follows:

Â Â Â Â Â  (a) The bond shall be in a form and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The bond shall be conditioned that, if the attempted formation, annexation, withdrawal or dissolution is not effected, the chief petitioners will pay the costs thereof, excluding any costs incurred by a local government boundary commission under ORS 199.410 to 199.519.

Â Â Â Â Â  (b) The cash deposit shall be in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The cash deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (c) The security deposit other than a bond or cash deposit shall be of a kind and in an amount approved by the county board, not to exceed $100 for each precinct in the affected district and any territory to be included in the district, up to a maximum of $10,000. The security deposit shall be accompanied by a form prescribed by the Secretary of State. The form shall include the names and addresses of all persons and organizations providing any part of the security deposit and the amount and kind provided by each, and a statement signed by the chief petitioners that if the costs of the attempted formation, annexation, withdrawal or dissolution exceed the security deposited, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (2) If the proposed formation, annexation, withdrawal or dissolution is effected, the district shall be liable for the costs. Not later than the 30th day after the election, if a cash deposit or security deposit other than a bond was made under subsection (1) of this section, the county clerk shall refund the deposit to the persons who made the deposit.

Â Â Â Â Â  (3) If the proposed formation, annexation, withdrawal or dissolution is not effected, the county shall collect the costs of the attempted formation, annexation, withdrawal or dissolution as follows:

Â Â Â Â Â  (a) If the chief petitioners posted a bond, the county shall collect on the bond.

Â Â Â Â Â  (b) If the chief petitioners made a cash deposit, not later than the 30th day after the election, the county clerk shall pay into the general fund of the county that portion of the deposit needed to reimburse the county for the costs. If any portion of the deposit remains after the costs have been paid, the county clerk shall refund the portion to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the deposit, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (c) If the chief petitioners made a security deposit other than a bond or cash deposit, not later than the 30th day after the election, the county clerk shall negotiate or otherwise collect on as much of the security deposit as necessary to reimburse the county for the costs and shall pay the proceeds into the general fund of the county. If any portion of the security deposit or any proceeds of the security deposit remain after the costs have been paid, the county clerk shall return the portion or the remaining proceeds to the persons shown on the form filed under subsection (1) of this section as having made the deposit. If the costs exceed the amount of the proceeds, the chief petitioners shall pay to the county treasurer the amount of the excess costs.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the costs of proceedings initiated by a county or district board, excluding costs incurred by a local government boundary commission under ORS 199.410 to 199.519, shall be paid by the initiating board out of county or district funds. [1971 c.727 Â§20; 1983 c.567 Â§19]

Â Â Â Â Â  198.780 Filing of duplicates of certain documents. (1) Within 10 days after a document referred to by subsection (2) of this section is entered, adopted or executed, the board that entered, adopted or executed the document shall file duplicate copies of the document with the Department of Revenue, the Secretary of State and with the county clerk and the county assessor of each county in which any district affected by the document is located.

Â Â Â Â Â  (2) This section applies to:

Â Â Â Â Â  (a) An order of formation entered by the county board under ORS 198.810 to 198.840.

Â Â Â Â Â  (b) An order of annexation entered by the county board under ORS 198.850 to 198.867.

Â Â Â Â Â  (c) An order of withdrawal entered by the county board under ORS 198.875.

Â Â Â Â Â  (d) A resolution of merger adopted by the district board under ORS 198.910.

Â Â Â Â Â  (e) A resolution of consolidation adopted by the district board under ORS 198.910.

Â Â Â Â Â  (f) The statement executed by the board of trustees of a dissolving district under ORS 198.945. [1971 c.727 Â§21; 1977 c.884 Â§1]

Â Â Â Â Â  198.782 Documents to be filed with Secretary of State before business transacted. No municipal corporation, as defined in ORS 297.405, incorporated or formed in this state after October 3, 1979, shall receive or disburse moneys or transact business of any kind until a notice of incorporation or formation has been filed with the Secretary of State by that corporation. [1979 c.621 Â§7]

Â Â Â Â Â  Note: 198.782 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.785 Proceeding to contest validity of formation or change of organization. (1) If the county clerk refuses to accept and file a petition for formation or for change of organization, or if the county board refuses to call a special election as provided by ORS 198.705 to 198.955, any citizen of the affected district or territory may apply within 10 days after such refusal to the circuit court of the principal county for a writ of mandamus to compel the county board or county clerk to do so. If it is decided by the circuit court that the petition for formation or change of organization is legally sufficient and the requisite number of signatures is attached, the circuit court shall direct the county board to call the election. The suit shall be advanced on the docket and decided by the circuit court as quickly as possible. Either party may appeal as provided for appeals in other proceedings.

Â Â Â Â Â  (2) An action to determine the validity of a formation or change of organization proceeding may also be brought pursuant to ORS 33.710 and 33.720 or 34.010 to 34.100.

Â Â Â Â Â  (3) For the purpose of an action to determine or contest the validity of a formation or change of organization, the formation or change shall be considered complete and final upon the date the order of formation or the order, resolution or statement announcing a change of organization is filed with the county clerk as provided by ORS 198.780. [1971 c.727 Â§22; 1979 c.562 Â§7; 1979 c.772 Â§15a]

Â Â Â Â Â  198.790 Rights of creditors after change of organization; enforcement. No change of organization, or any term or condition thereof, shall impair the rights of any bondholder or other creditor of a district. Notwithstanding ORS 198.705 to 198.955, or of any order changing the organization of a district, or any term or condition thereof, each and every bondholder or other creditor may enforce all the rights of the bondholder or other creditor in the same manner and to the same extent as if the change of organization, term or condition had not been made. Any such rights may also be enforced against agencies, and their respective officers, as follows:

Â Â Â Â Â  (1) Upon annexation or withdrawal of territory: Against the district to or from which the territory is annexed or withdrawn.

Â Â Â Â Â  (2) Upon dissolution of a district: Against the successor city, county or district or against a city, county or district receiving distribution of all or any part of the remaining assets of the dissolved district.

Â Â Â Â Â  (3) Upon merger of two or more districts: Against the surviving district.

Â Â Â Â Â  (4) Upon consolidation of two or more districts: Against the successor district. [1971 c.727 Â§23]

Â Â Â Â Â  198.792 District formation or annexation proceedings to relieve public health danger. (1) Proceedings may be initiated by the county board or any other public agency in accordance with ORS 431.705 to 431.760:

Â Â Â Â Â  (a) To annex the affected territory to a district, as defined by ORS 431.705; or

Â Â Â Â Â  (b) To form a metropolitan service district as authorized by ORS chapter 268, or a county service district as authorized by ORS chapter 451, to include the affected territory.

Â Â Â Â Â  (2) The findings of the Director of Human Services when filed with the county board in accordance with ORS 431.735 or 431.750 shall be considered a petition for the purposes of ORS 198.705 to 198.955. The county board of the principal county shall conduct proceedings in accordance with the findings and order of the director and with ORS 198.705 to 198.955.

Â Â Â Â Â  (3) In proceedings described by subsection (1) of this section, the county board shall determine whether the affected territory shall be included in a new district or annexed to an existing district. The county board shall not inquire into the need for the proposed service facilities or adjust the boundaries of the affected territory. ORS 198.805 (2), and the provisions of ORS 198.810 and 198.815 providing for an election on the formation of or annexation to a district, do not apply to proceedings under this section. [1973 c.361 Â§14]

Â Â Â Â Â  198.793 Change of district name. (1) A district may change its name from the name given it in the formation order of the county board under ORS 198.810, or from the name under which it was otherwise incorporated, to a name chosen by resolution of a majority of the members of the district board.

Â Â Â Â Â  (2) A district board shall not adopt a resolution for a district name change without first publishing notice of the proposed name change under ORS 198.730 (2) and holding a hearing on the matter.

Â Â Â Â Â  (3) The resolution for a district name change shall take effect 30 days after adoption by the district board unless a petition objecting to the name change is filed as provided in this subsection within those 30 days. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. If a majority of the electors voting on the question approve the name change, it shall be effective immediately. [1979 c.272 Â§2; 1983 c.350 Â§6]

Â Â Â Â Â  198.794 Effect of district name change; notification to certain officials. (1) All powers, rights, duties and obligations of a district which has adopted a new name under ORS 198.793 shall be continued under the new name. All references to the prior name of the district shall be considered references to the new name.

Â Â Â Â Â  (2) A district changing its name under ORS 198.793 shall, immediately upon effectiveness of the change, certify the name change to the Director of the Department of Revenue, the county treasurer of the principal county and the county clerk and county assessor of each county in which the district is situated. [1979 c.272 Â§3]

(Formation)

Â Â Â Â Â  198.795 Jurisdiction over district formation; duration of jurisdiction. For purposes of a formation proceeding, the county board where the petition is filed shall have original and, except as provided by ORS 199.410 to 199.519, exclusive jurisdiction, coextensive with the boundaries of the proposed district, without regard to county lines. For all purposes under ORS 198.705 to 198.955, the jurisdiction of the county board of the principal county shall continue from the time a district is formed until the district is dissolved. [1971 c.727 Â§6]

Â Â Â Â Â  198.800 Formation petition; hearing; notice of hearing. (1) A petition for formation must be filed with the county board of the principal county. Before the petition is filed, the petition must be endorsed by any agency required by the principal Act to endorse or approve the petition. If the petition satisfies the requirements of ORS 198.748, 198.749 and 198.750 to 198.775 and is otherwise sufficient under the principal Act, the county board shall:

Â Â Â Â Â  (a) If the county is within the jurisdiction of a local government boundary commission, file the petition with the boundary commission within 10 days after the petition is filed with the board; or

Â Â Â Â Â  (b) Set a date for a hearing on the petition. The hearing may not be held less than 30 days or more than 50 days after the date the petition is filed.

Â Â Â Â Â  (2) The county board shall cause notice of the hearing to be posted in at least three public places and published by two insertions in a newspaper. The notice shall state:

Â Â Â Â Â  (a) The purpose for which the district is to be formed.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The time and place of the hearing on the petition.

Â Â Â Â Â  (d) That all interested persons may appear and be heard.

Â Â Â Â Â  (3) Except as provided in subsection (1)(a) of this section, this section and ORS 198.805 do not apply in areas subject to the jurisdiction of a local government boundary commission. [1971 c.727 Â§24; 1983 c.336 Â§20; 1989 c.92 Â§5; 2005 c.747 Â§1]

Â Â Â Â Â  198.805 Conduct of hearing; standards for formation; notice to nonappearing landowner; order for dissolution. (1) At the time stated in the notice, the county board shall hear the petition and determine, in accordance with the criteria prescribed by ORS 199.462, whether the area could be benefited by the formation of the district. The county board may adjourn the hearing from time to time, but not exceeding four weeks in all unless additional notice is given. The county board may alter the boundaries set forth in the petition to either include or exclude territory. The board may not modify the boundaries to:

Â Â Â Â Â  (a) Exclude from the proposed district land that, in the judgment of the board, could be benefited by inclusion in the proposed district; or

Â Â Â Â Â  (b) Include in the proposed district land that, in the judgment of the board, could not be benefited by inclusion in the proposed district.

Â Â Â Â Â  (2) If the county board determines that any land has been improperly omitted from the proposed district and that the owner has not appeared at the hearing, the board shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any, why the land of the owner should not be included in the proposed district. The notice shall be given either by posting and publication, in the same manner as notice of the original hearing and for the same period, or by personal service on each nonappearing owner. If notice is given by personal service, service shall be made at least 10 days prior to the date fixed for the further hearing.

Â Â Â Â Â  (3) If the county board finds that a proposed county service district may not be needed in the future or that indefinite existence may significantly discourage future boundary changes, it may require dissolution as provided in ORS 451.620. The order for such dissolution shall specify the fiscal year, not later than the 10th fiscal year after the date of the order, in which dissolution shall occur. [1971 c.727 Â§25; 1987 c.504 Â§5; 2005 c.747 Â§2]

Â Â Â Â Â  198.810 Order for formation; final hearing; election; voter approval to incur bonded indebtedness. (1) The county board shall approve, modify or reject a petition for formation using only the criteria set forth in ORS 198.805.

Â Â Â Â Â  (2) If the county board approves the petition for formation, as presented or as modified, or if the boundary commission considers the petition for formation pursuant to ORS 198.800 (1)(a), approves the petition, as presented or as modified, and transmits its approval to the county board in accordance with ORS 199.480, the county board shall enter an order so declaring. The order shall set forth the name of the district and the boundaries as determined by the board or by the boundary commission. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the petition. The order shall declare that if written requests for an election are not filed as provided by subsection (3) of this section, the board, at the time of the final hearing, will enter its order creating the district. The board shall cause notice of the hearing to be given by publication.

Â Â Â Â Â  (3) An election may not be held unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the proposed district.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, if the petition for formation includes:

Â Â Â Â Â  (a) A permanent rate limit for operating taxes for the proposed district and the petition is approved by the county board or boundary commission, as presented or as modified, the county shall hold an election on the question of forming the district.

Â Â Â Â Â  (b) In addition to the permanent rate limit for operating taxes, a separate ad valorem tax for bonded indebtedness for capital construction within the proposed district and the petition is approved by the county board, as presented or as modified, the county shall hold an election on the question of incurring the bonded indebtedness when the election on the question of formation of the district is held. The question on incurring bonded indebtedness may be approved only if electors approve formation of the district, and the ballot measure must clearly state that the bonded indebtedness may be approved only if electors approve formation of the district.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section and ORS 198.815, an order of a boundary commission authorizing a county service district established to provide sewage works to also provide drainage works shall be effective upon the filing of the order with the county board. The order of the boundary commission is subject to referendum by the electors of the county service district in the manner provided for district measures under ORS 255.135 to 255.205. If the order of a boundary commission is referred to the electors, the order does not take effect until the order is approved by a majority of the votes cast on the question and the results of the election are certified. The question in the ballot title for a measure referred under this subsection shall be worded so that an affirmative response to the question corresponds to a vote in favor of authorizing the county service district to provide drainage works. [1971 c.727 Â§26; 1983 c.83 Â§10; 1983 c.336 Â§21; 1989 c.92 Â§6; 1989 c.374 Â§1; 1997 c.541 Â§345; 2001 c.707 Â§1; 2005 c.747 Â§3]

Â Â Â Â Â  198.813 Formation of county service district for water management services in
Washington
County
; dissolution of existing districts. (1) Notwithstanding ORS 198.810 (3), an order of the county board that approves a petition for formation of a county service district within
Washington
County
to provide water resource management services or ancillary activities may be referred to the electors in the proposed district. An election on the question of forming the district shall be held as provided in ORS 198.815. If an election is called, the order shall not become effective until the order is approved by a majority of the votes cast on the question and the results of the election are certified. The question in the ballot title for a measure referred under this subsection shall be worded so that an affirmative response to the question corresponds to a vote in favor of authorizing the formation of a county service district to provide water resource management services and ancillary activities.

Â Â Â Â Â  (2) Notwithstanding ORS 198.705 to 198.955 or 451.620, an order of the county board that approves a petition for formation of a county service district within Washington County to provide water resource management services may also provide for the dissolution of any existing county service district that is situated within the newly established district and that provides any water resource management service that will be provided by the newly established district. Upon the effective date of the order, the existing county service district shall be dissolved and the newly established district shall succeed to all the assets and become charged with all the liabilities, obligations and functions of the former district. [1999 c.759 Â§3; 2005 c.747 Â§4]

Â Â Â Â Â  Note: 198.813 was added to and made a part of 198.800 to 198.820 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.815 Election on formation; notice; ballot title when dissolution ordered; election of first board. (1) If the required number of written requests for an election are filed with the county board on or before the date of the final hearing or if the petition for formation includes a permanent rate limit for operating taxes for the proposed district, the board shall provide by order for the holding of an election to submit to the electors the question of forming the district. The board shall cause notice of the election to be published by two insertions. If requests for an election are filed by less than the required number of persons and no permanent rate limit for operating taxes is included in the petition, the county board shall dismiss the requests and enter an order creating the district.

Â Â Â Â Â  (2) The order calling an election shall fix the date of the election on the next available election date in ORS 255.345 for which the filing deadline can be met. However, when the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the election shall be held on the date of the next primary election or general election for which the filing deadline can be met. The order shall also state that at such election members of the district board will be voted for. Candidates to be voted for as members of the first board of a district shall be nominated as provided by ORS chapter 255 and the principal Act of a district.

Â Â Â Â Â  (3) The order calling the election shall require the county official in charge of elections to include with the ballot for the election a map or other description of the boundaries of the proposed district using streets and other generally recognized features and a statement of the permanent rate, if any, proposed for the district in the petition for formation under ORS 198.750 (1)(g). Such statement shall comply with the requirements of ORS 250.035. The map or other description and statement required by this subsection shall be supplied by the county board.

Â Â Â Â Â  (4)(a) When the proposal for formation includes a permanent rate limit for operating taxes for the proposed district, the ballot title shall clearly indicate that a single question is being proposed which is:

Â Â Â Â Â  (A) Whether the proposed district shall be formed; and

Â Â Â Â Â  (B) Whether the permanent rate limit specified in the ballot title shall be adopted as the maximum rate of operating taxes for that district.

Â Â Â Â Â  (b) The ballot title for the election shall be in compliance with ORS 250.036.

Â Â Â Â Â  (5) When the proposal for formation includes a permanent rate limit for the proposed district, the district shall be authorized to impose operating taxes not in excess of the permanent rate limit if the proposal is approved by a majority of the votes cast and:

Â Â Â Â Â  (a) At least 50 percent of registered electors eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) The election is a general election in an even-numbered year.

Â Â Â Â Â  (6) If a proposed county service district is subject to dissolution unless a determination of public need for continued existence is made, the ballot title shall include the fiscal year in which dissolution will occur and statement that the district will dissolve unless the board of directors determines that there is a public need for continued existence. [1971 c.727 Â§27; 1979 c.316 Â§6; 1987 c.504 Â§6; 1987 c.707 Â§1; 1989 c.92 Â§7; 1989 c.923 Â§4; 1991 c.70 Â§4; 1995 c.712 Â§84; 1997 c.541 Â§346; 1999 c.21 Â§1]

Â Â Â Â Â  198.820 Order by county board; effect of formation. (1) After the election if any is held, if it is determined by the county board that the majority of the votes cast were in favor of formation of the district, the board shall enter an order establishing and forming the district. If a majority of the votes cast oppose the formation of the district, the board shall enter an order dismissing the petition. The order shall be entered within 30 days after the date of the election. The county board shall also canvass the votes for members of the district board and, if formation of the district is approved, cause the county clerk to issue certificates of election to the number of persons, equal to the number of board members named in the petition for formation, receiving the highest number of votes.

Â Â Â Â Â  (2) After the date of the formation order, the inhabitants of the territory within the district shall be a municipal corporation to be known by the name specified in the order, and as such shall have perpetual succession, and by such name shall exercise and carry out the corporate powers and objects conferred by the principal Act of the district.

Â Â Â Â Â  (3) An order creating a district, whether the district is formed with or without an election, shall state the name and purpose of the district, describe its boundaries, and declare the district formed. From the date of the formation order the district shall be considered established. [1971 c.727 Â§28; 1999 c.759 Â§4]

Â Â Â Â Â  198.825 Election of first members of board when no formation election required. (1) If an election is not held on the question of formation, an election shall be ordered for the purpose of electing the first members of the district board. When the formation order is entered, the county board shall order an election held in the district, which election shall be held on the next practicable date under ORS 255.345.

Â Â Â Â Â  (2) ORS chapter 255 governs the nomination and election of the first board of a district defined under ORS 255.012 if the district has an elective board. If the district is not defined under ORS 255.012, the returns of the election shall be made to the county clerk. The clerk shall canvass the votes for members of the district board and issue certificates of election to the number of persons, equal to the number of board members named in the petition for formation, receiving the highest number of votes. [1971 c.727 Â§29; 1975 c.647 Â§1; 1983 c.350 Â§7]

Â Â Â Â Â  198.830 Petition for formation by all landowners in proposed district. (1) If the owners of all real property within an area desire to form a district, they may sign and present a petition to the county board. The petition shall contain the information required by ORS 198.750 to 198.775 and shall be verified by the affidavit of one of the petitioners that the petitioner believes that the signers of the petition comprise all the owners, at the time of the verification, of all the land included within the proposed district. If members of the district board are generally elected to office, the petition shall also state the names of persons desired as the members of the first board and an acceptance in writing by each agreeing to serve as a member of the board.

Â Â Â Â Â  (2) The county board shall approve the petition for formation of the district if it finds:

Â Â Â Â Â  (a) That the owners of all the land within the proposed district have joined in the petition; and

Â Â Â Â Â  (b) That, in accordance with the criteria prescribed by ORS 199.462, the area could be benefited by formation of the district.

Â Â Â Â Â  (3) If formation is approved, any election required by ORS 198.810 to 198.825 shall be dispensed with. After the hearing on the petition, if the county board approves the petition, it shall enter an order creating the district. If the district board members generally are elected, the persons nominated by the petition and accepting nomination as members of the board shall constitute the first board of the district. [1971 c.727 Â§30]

Â Â Â Â Â  198.835 Order for formation of district in single county; order for exercise of additional function by county service district; contents of order. (1) The county board may initiate the formation of a district, to be located entirely within the county, by an order setting forth:

Â Â Â Â Â  (a) The intention of the county board to initiate the formation of a district and citing the principal Act.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The date, time and place of a public hearing on the proposal.

Â Â Â Â Â  (2) An order initiating the formation of a county service district may require dissolution, subject to a determination of public need for continued existence of the county service district as provided in ORS 451.620. The fiscal year in which dissolution will occur, not later than the 10th fiscal year after the date of the order, shall be specified.

Â Â Â Â Â  (3) Except as otherwise provided by the principal Act, if any part of the territory subject to formation of a district under this section is within a city, the order shall be accompanied by a certified copy of a resolution of the governing body of the city approving the order.

Â Â Â Â Â  (4) A county board that also serves as the governing body of a county service district established to provide sewage works may initiate a proceeding to authorize that county service district to also provide drainage works by adopting an order setting forth the information specified in subsection (1) of this section. The order must be accompanied by resolutions consenting to the additional function that are adopted by the governing bodies of not less than 70 percent of the cities located within the boundaries of the county service district. [1971 c.727 Â§31; 1987 c.504 Â§7; 1987 c.510 Â§1; 1989 c.374 Â§2; 2005 c.510 Â§4]

Â Â Â Â Â  198.840 Notice of hearing. Notice of the hearing set by the order shall be given in the manner provided by ORS 198.800 except that the notice shall state that the county board has entered an order declaring its intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1971 c.727 Â§32]

Â Â Â Â Â  198.845 Costs. The county shall bear the cost of formation or attempted formation of a district under ORS 198.835 to 198.845. However, if a district is formed, the district shall reimburse the county for any expenses incurred by the county in making necessary preliminary engineering studies and surveys in connection with the formation of the district. [1971 c.727 Â§33]

(Annexation)

Â Â Â Â Â  198.850 Annexation petition or resolution; delayed effective date for certain annexations. (1) When the electors of an area wish to annex to a district, they may file an annexation petition with the county board. Before the petition is filed with the county board, it shall be approved by indorsement thereon by the board of the affected district and by any other agency also required by the principal Act to indorse or approve the petition.

Â Â Â Â Â  (2) ORS 198.800 to 198.820 apply to the proceeding conducted by the county board and the rights, powers and duties of petitioners and other persons having an interest in the proceedings. However, when determining whether to approve an annexation petition filed under this section, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district.

Â Â Â Â Â  (3) In lieu of a petition, annexation may be initiated by resolution of the district board or of the county board. Proceedings may also be initiated by any other public agency if authorized by the principal Act. If proceedings are initiated by the district board or another public agency, a resolution setting forth the matters described by ORS 198.835 shall be filed with the county board. The proceeding thereafter shall be conducted as provided by ORS 198.835 to 198.845. However, when determining whether to approve the resolution, the county board, in lieu of the criteria prescribed by ORS 198.805 (1) and 199.462, shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. An annexation initiated by the district board may include an effective date that is not later than 10 years after the date of the order declaring the annexation. [1971 c.727 Â§34; 1991 c.637 Â§5; 1999 c.392 Â§3]

Â Â Â Â Â  198.855 Annexation election; annexation without election when petition signed by all landowners or by majority of electors and owners of more than half of land. (1) If the annexation petition is not signed by all the owners of all the lands in the territory proposed to be annexed or is not signed by a majority of the electors registered in the territory proposed to be annexed and by the owners of more than half of the land in the territory and an election is ordered on the proposed annexation as provided by ORS 198.815, the county board shall order an election to be held in the territory and the county board also shall order the board of the affected district to hold an election on the same day, both elections to be held for the purpose of submitting the proposed annexation to the electors. The district board shall certify the results of the election to the county board. The order of annexation shall not be entered by the county board unless a majority of the votes in the territory and a majority of the votes in the district are in favor of the annexation. If a majority of the votes cast in both elections do not favor annexation, the county board by order shall so declare.

Â Â Â Â Â  (2) Two or more proposals for annexation of territory may be voted upon at the same time. However, within the district each proposal shall be stated separately on the ballot and voted on separately and, in the territory proposed to be annexed, no proposal for annexing other territory shall appear on the ballot.

Â Â Â Â Â  (3) If the annexation petition is signed by all of the owners of all land in the territory proposed to be annexed or is signed by a majority of the electors registered in the territory proposed to be annexed and by the owners of more than half of the land in the territory, an election in the territory and district shall be dispensed with. After the hearing on the petition, if the county board approves the petition as presented or as modified or, if an election is held, if the electors approve the annexation, the county board shall enter an order describing the boundaries of the territory annexed and declaring it annexed to the district. [1971 c.727 Â§35; 1987 c.818 Â§5]

Â Â Â Â Â  198.857 Annexation without election by petition of landowner. (1) Notwithstanding ORS 198.750, 198.755, 198.760, 198.765, 198.775, 198.850 and 198.855, a parcel of land may be annexed to a district as provided in this section.

Â Â Â Â Â  (2) When the owner of a parcel of land wants to annex that land to a district, the owner may file an annexation petition with the county board. The petition shall declare that the petition is filed pursuant to this section, state the name of the affected district and all affected counties, indicate the principal Act of the affected district and be signed by the owner of the parcel of land. Before the petition is filed with the county board, the petition must be approved by indorsement thereon by the board of the affected district and by any other agency also required by the principal Act to indorse or approve the petition.

Â Â Â Â Â  (3) If a petition filed under this section meets the requirements of this section and is otherwise sufficient under the principal Act, the county board shall set a date for a public hearing on the petition. The hearing shall be held not sooner than 20 days nor later than 50 days after the date on which the petition is filed. Written notice of the hearing shall be mailed to the petitioner and to the board of the affected district.

Â Â Â Â Â  (4) At the time stated in the notice described in subsection (3) of this section, the county board shall hold a public hearing to consider the petition. When determining whether to approve the petition, the county board shall consider the local comprehensive plan for the area and any service agreement executed between a local government and the affected district. If the petition is approved, the county board shall enter an order describing the boundaries of the land and declaring the land annexed to the district. [1999 c.392 Â§2]

Â Â Â Â Â  198.860 Effect of annexation order. After the date of entry of an order by the county board annexing territory to a district, the territory annexed shall become subject to the outstanding indebtedness, bonded or otherwise, of the district in like manner as the territory within the district. [1971 c.727 Â§36]

Â Â Â Â Â  198.865 [1971 c.727 Â§Â§37,38; 1979 c.316 Â§7; repealed by 1983 c.142 Â§1 (198.866 and 198.867 enacted in lieu of 198.865)]

Â Â Â Â Â  198.866 Annexation of city to district; approval of annexation proposal; election. (1) The governing body of a city may adopt a resolution or motion to propose annexation to a district for the purpose of receiving service from the district. Upon adoption of an annexation proposal, the governing body of the city shall certify to the district board a copy of the proposal.

Â Â Â Â Â  (2) The district board shall approve or disapprove the cityÂs annexation proposal. If the district board approves the proposal, the district board shall adopt an order or resolution to call an election in the district unless otherwise provided in subsection (3) of this section.

Â Â Â Â Â  (3) The district board is not required to call an election if:

Â Â Â Â Â  (a) The population of the city is less than 20 percent of the population of the district; or

Â Â Â Â Â  (b) The entire boundary of the city is encompassed within the boundary of the district.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if 10 percent of the electors or 100 electors of the district, whichever is less, sign and present to the county board a petition requesting an election, the board shall call an election in the district. The petition shall be in conformity, to the greatest extent practicable, with ORS 198.750, 198.760, 198.765 and 198.770.

Â Â Â Â Â  (5) The order or resolution of the district board shall include the applicable matters specified in ORS 198.745. In addition the order or resolution may contain a plan for zoning or subdistricting the district as enlarged by the annexation if the principal Act for the district provides for election or representation by zone or subdistrict.

Â Â Â Â Â  (6) The district board shall certify a copy of the resolution or order to the governing body of the city.

Â Â Â Â Â  (7) Upon receipt of the resolution or order of the district board, the governing body of the city shall call an election in the city on the date specified in the order or resolution of the district board.

Â Â Â Â Â  (8) An election under this section shall be held on a date specified in ORS 255.345 that is not sooner than the 90th day after the date of the district order or resolution calling the election. [1983 c.142 Â§2 (enacted in lieu of 198.865); 1993 c.417 Â§1; 2003 c.219 Â§1]

Â Â Â Â Â  198.867 Approval of annexation to district by electors of city and district; certification; effect of annexation. (1) If the electors of the city approve the annexation, the city governing body shall:

Â Â Â Â Â  (a) Certify to the county board of the principal county for the district the fact of the approval by the city electors of the proposal; and

Â Â Â Â Â  (b) Present the certificate to the district board.

Â Â Â Â Â  (2) If the electors of the district approve the annexation, the district board shall:

Â Â Â Â Â  (a) Certify the results of the election; and

Â Â Â Â Â  (b) Attach the certificate to the certificate of the city and present both certificates to the county board.

Â Â Â Â Â  (3) Upon receipt of the certificate of the city governing body and the district board, the county board shall enter an order annexing the territory included in the city to the district. When the county board enters the order, the city territory, together with any territory thereafter annexed to the city:

Â Â Â Â Â  (a) Shall be included in the boundaries of the district; and

Â Â Â Â Â  (b) Shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district. [1983 c.142 Â§3 (enacted in lieu of 198.865)]

Â Â Â Â Â  198.869 Annexation contract; recordation; effect. A contract between a district and a landowner relating to extraterritorial provision of service and consent to eventual annexation of property of the landowner shall be recorded and, when recorded, shall be binding on all successors with an interest in that property. [1991 c.637 Â§2]

Â Â Â Â Â  Note: 198.869 was added to and made a part of 198.705 to 198.955 by legislative action but was not added to ORS 198.510 to 198.915. See Preface to Oregon Revised Statutes for further explanation.

(Withdrawal)

Â Â Â Â Â  198.870 Petition for withdrawal of property from district. (1)(a) When a plan for district improvements is adopted, or any time more than two years after the date of formation of a district or after the date of annexation of territory to a district if petitionerÂs property is located within the territory annexed, an owner of land included in a district may petition the county board for withdrawal of the property of the owner from the district.

Â Â Â Â Â  (b) If the electors of an area within a district wish to withdraw from the district, they may file a petition with the county board.

Â Â Â Â Â  (2) Petitioners shall cause notice of the petition filing to be given in writing to the district secretary. Within five days after the petition is filed, petitioners shall furnish the secretary with a copy of the petition as filed.

Â Â Â Â Â  (3) Except as provided by ORS 198.875, ORS 198.800 to 198.820 apply to proceedings for withdrawal and to the rights, powers and duties of the petitioners and other persons having an interest in the proceeding.

Â Â Â Â Â  (4) The county board may approve the petition as presented or it may adjust the boundaries and approve the petition. The petition shall be approved if it has not been, or is not or would not be, feasible for the territory described in the petition to receive service from the district. The petition shall be denied if it appears that it is, or would be, feasible for the territory described in the petition to receive service from the district. [1971 c.727 Â§39]

Â Â Â Â Â  198.875 Election on withdrawal petition. (1) At the time and place set for the final hearing upon the withdrawal petition if the required number of written requests for an election on the proposed withdrawal have not been filed, the county board shall enter an order withdrawing the described area from the district.

Â Â Â Â Â  (2) If the required number of requests for an election are filed on or before the final hearing, the county board shall call an election in the district upon the question of the withdrawal of the area.

Â Â Â Â Â  (3) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the district, the county board shall enter an order withdrawing the area from the district. If the majority of the votes cast is against withdrawal, the county board shall enter an order declaring the results of the election. In either case, the county board shall cause a copy of the order to be filed with the secretary of the district. [1971 c.727 Â§40]

Â Â Â Â Â  198.880 Effect on withdrawn area. The described area withdrawn shall, from the date of entry of the order, be free from assessments and taxes levied thereafter by the district. However, the withdrawn area shall remain subject to any bonded or other indebtedness existing at the time of the order, except as provided by ORS 198.882. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property contained in the district immediately prior to the withdrawal. [1971 c.727 Â§41; 1977 c.663 Â§1]

Â Â Â Â Â  198.882 Tax relief to withdrawn area; conditions for relief; ultimate liability. (1) The governing body of a district shall relieve an area withdrawn from the district from taxation for its proportionate share of outstanding bonded or other indebtedness if:

Â Â Â Â Â  (a) No district services have been provided to the withdrawn area; and

Â Â Â Â Â  (b) The area withdrawn does not exceed five percent of the equalized assessed valuation of the taxable property within the entire district prior to the withdrawal, as certified to the county assessor in the tax year of the withdrawal.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the total unlimited taxing power of the district over the area not withdrawn from the district does not wholly satisfy the bonded or other indebtedness incurred prior to the withdrawal, the withdrawn territory shall be taxed in an amount sufficient to satisfy its proportionate share of that indebtedness. [1977 c.663 Â§3]

Note: 198.882 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Merger; Consolidation)

Â Â Â Â Â  198.885 Merger of districts; effect. (1) One district or more may merge with another district if the merger is approved by the electors as provided by ORS 198.895 to 198.915 or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The districts included in the merger shall be considered annexed by and absorbed into the surviving district.

Â Â Â Â Â  (2) If the merger is approved, the district boards and officers of the merging districts shall turn over to the board of the surviving district all funds, property, contracts and records of the merging districts. Upon the effective date of the merger, the surviving district shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the merging districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Uncollected taxes, assessments or charges levied by the merging districts shall become the property of the surviving district and upon collection shall be credited to the account of the surviving district; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 198.900, the surviving district shall become liable for all the obligations, legal or contractual, of the merging districts.

Â Â Â Â Â  (3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may merge as provided in this section. The district designated as the surviving district shall have all powers held by the other district under the principal Act of the other district.

Â Â Â Â Â  (4) A county service district may merge with another district providing different or similar services as provided in subsection (3) of this section. When the county service district is not the surviving district, the merging entities shall enter into an agreement concerning elected representation on the board of the surviving district. The agreement shall provide that no fewer than two members of the board of the surviving district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to merge with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the merging entities must:

Â Â Â Â Â  (a) Obtain consent for the merger from the city prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation process set forth in ORS 450.600. [1971 c.727 Â§42; 1983 c.336 Â§22; 1997 c.590 Â§1]

Â Â Â Â Â  198.890 Consolidation of districts; effect. (1) Two or more districts may consolidate and form a new district if the consolidation is approved by the electors as provided by ORS 198.895 to 198.915 or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The districts included in the consolidation shall be considered joined into a single new district.

Â Â Â Â Â  (2) If the consolidation is approved, the district boards and officers of the consolidating districts shall turn over to the board of the successor district all funds, property, contracts and records of the consolidating districts. Upon the effective date of the consolidation, the successor district shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the consolidating districts, and shall constitute and be a regularly organized district as if originally organized in the manner provided by the principal Act and ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Uncollected taxes, assessments or charges levied by the consolidating districts shall become the property of the successor district and upon collection shall be credited to the account of the successor district; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 198.900, the successor district shall become liable for all the obligations, legal or contractual, of the consolidating districts.

Â Â Â Â Â  (3) Districts providing potable water for domestic consumption, sanitary sewer or surface water quality and quantity purposes under separate principal Acts may consolidate as provided in this section. Upon the effective date of the consolidation, the district designated as the successor district shall have all powers held by the consolidating districts under the principal Acts of all of the districts.

Â Â Â Â Â  (4) A county service district may consolidate with another district providing different or similar services as provided in subsection (3) of this section. The consolidating entities shall enter into an agreement that shall be binding on the successor district concerning elected representation on the board of the successor district. The agreement shall provide that no fewer than two members of the board of the successor district shall be appointed by the board of county commissioners, acting as the governing body of the county service district, to serve until replaced by individuals elected to the office at the next regular district election.

Â Â Â Â Â  (5) Subsections (3) and (4) of this section do not apply to water authorities or sanitary authorities seeking to provide a different water-related service if the entities that seek to consolidate with the existing water authorities or sanitary authorities are within the urban growth boundary of a city and the city provides water supply, wastewater treatment or surface water management and treatment. When such entities are within the urban growth boundary of a city, the consolidating entities must:

Â Â Â Â Â  (a) Obtain consent for the consolidation from the city prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation procedures set forth in ORS 450.600. [1971 c.727 Â§43; 1983 c.336 Â§23; 1997 c.590 Â§2]

Â Â Â Â Â  198.895 Initiation of merger and consolidation; procedure when city included in merger or consolidation. (1) The electors of two or more districts may initiate proceedings to merge or consolidate districts by filing duplicate petitions with the boards of the districts to be merged or consolidated. The petitions shall state the names of the affected districts, and the name of the surviving or successor district and whether the merger or consolidation must be approved by each district. If the proposal may be approved by fewer than all affected districts and may be effective only as to the approving districts, the petition shall so specify.

Â Â Â Â Â  (2) When proceedings have been initiated as provided in subsection (1), (3), (4) or (5) of this section, and the districts or district and city are subject to the jurisdiction of a local government boundary commission, the initiating documents shall be filed with the boundary commission as provided by ORS 199.476.

Â Â Â Â Â  (3) If a proposed merger or consolidation initiated under subsection (1) of this section includes a proposal to join a city to the surviving or successor district, the electors of the districts and the city also shall file a duplicate petition with the governing body of the city. The signature requirements under ORS 198.755 applicable to a district proposed to merge or consolidate are applicable to the city. A petition under this subsection shall contain all the matters required to be stated in the petition under subsection (1) of this section, except that the petition also shall state:

Â Â Â Â Â  (a) The name of the city proposed to join the surviving or successor district; and

Â Â Â Â Â  (b) Whether the merger or consolidation must be approved by each district or city in order to be effective.

Â Â Â Â Â  (4) The electors of one district and a city may initiate proceedings to join the city to the district by filing duplicate petitions with the board of the district and the governing body of the city. The signature requirements under ORS 198.755 (4) applicable to a district are applicable to the city. A petition under this subsection shall contain the name of the district, the name of the city and shall state that the proposal must be approved by the district and the city in order to be effective.

Â Â Â Â Â  (5) Merger or consolidation also may be initiated by resolution adopted or approved by two or more district boards. If the merger or consolidation under this subsection includes a proposal to join a city to the surviving or successor district, the governing body of the city also must adopt or approve a resolution. A resolution adopted or approved under this subsection shall contain all the matters required to be stated in a petition to merge or to consolidate. [1971 c.727 Â§44; 1983 c.142 Â§6; 1983 c.336 Â§24; 1985 c.263 Â§1]

Â Â Â Â Â  198.900 Content of petition for merger or consolidation. (1) A petition for merger or consolidation may include a debt distribution plan to be voted upon as a part of the proposal. The plan may provide for any distribution of indebtedness and may require that merging or consolidating districts and any city to be joined to the surviving or successor district remain solely liable for all or any portion of any indebtedness outstanding at the time of the merger or consolidation.

Â Â Â Â Â  (2) If the merger or consolidation is approved, the district board of the successor or surviving district shall, in accordance with the plan, levy taxes and assessments for the liquidation of any prior existing indebtedness. Such a levy shall be subject to the principal Act of the consolidated or merged district. [1971 c.727 Â§45; 1983 c.142 Â§7]

Â Â Â Â Â  198.902 Application of district petition requirements to cities. The procedures and requirements regarding the preparation, circulation and filing of a petition in a district under ORS 198.705 to 198.955 apply to the preparation, circulation and filing of a petition in a city, except that the duties of the secretary of the district board as described in ORS 198.765 and 198.770 shall be performed by the elections officer of the city. The governing body of a city shall perform the duties of the district board in ORS 198.705 to 198.955 in regard to a petition filed with the city. [1983 c.142 Â§9]

Â Â Â Â Â  198.903 Joint assembly of governing bodies of affected districts or cities; order for election; contents. (1) When the governing body of each affected district or city has received a petition under ORS 198.895 containing the required number of signatures or has adopted or approved a resolution, the governing body of the affected entity having the largest population according to the most recent federal decennial census shall call a joint assembly of the governing bodies of the affected entities. The governing body calling the joint assembly shall specify the time and place of the assembly. The secretary of the governing body shall give notice of the assembly to each member of the governing body of each affected entity. The notice shall be given by certified mail.

Â Â Â Â Â  (2) At the joint assembly, a majority of the members of each governing body constitute a quorum for the transaction of business.

Â Â Â Â Â  (3) The assembly, by a majority of all members present, shall adopt an order calling an election in each affected entity. The order shall include the matters specified in ORS 198.745.

Â Â Â Â Â  (4) The order adopted by the assembly may include a plan for zoning or subdistricting the surviving or successor district for the purpose of nominating or electing members of its board if the principal Act for the district provides for election or representation by zone or subdistrict. The plan must describe the proposed boundaries of the zones or subdistricts. If required by the principal Act, the plan also must include a map of the proposed zone or subdistrict boundaries.

Â Â Â Â Â  (5) If the merger or consolidation is initiated by petition and the petition includes a debt distribution plan, the order adopted under this section shall include that plan. [1983 c.142 Â§10; 1983 c.350 Â§7b]

Â Â Â Â Â  198.905 Certification of election results. The governing body of each affected entity shall meet separately not later than the fifth day after receiving from the county clerk the abstract of the votes cast in the entity in an election on consolidation or merger. At the meeting, the governing body of the entity shall determine the result of the election and certify the result to the governing body of each of the affected entities. [1971 c.727 Â§46; 1983 c.142 Â§11]

Â Â Â Â Â  198.910 Joint meeting of governing bodies of merged or consolidated districts and cities; election of board members for surviving or successor district; terms. (1) If the proposal for merger or consolidation is approved by a majority of the votes cast in each affected entity required for approval of the proposal, the governing body of the affected entity with the largest population according to the most recent federal decennial census shall call a joint meeting of the governing bodies of the affected entities. The meeting shall be held at a time and place designated by the governing body calling the meeting, not later than 10 days after the canvass of the vote in the entity last canvassed. The secretary of the entity calling the meeting shall give notice of the time and place of the meeting to each member of the governing body of each affected entity.

Â Â Â Â Â  (2) At the joint meeting, a majority of the members of the governing body of each affected entity constitute a quorum for the transaction of business. The members so assembled shall from among the members elect a number of persons consistent with the principal Act to serve as board members of the surviving or successor district. The board so elected shall immediately meet and organize as provided by the principal Act and shall by resolution declare the districts merged or consolidated and each affected city joined, as the case may be. From the date of adoption of the resolution the merger or consolidation is complete, and the city territory, together with any territory thereafter annexed to the city, is included in the boundaries of the surviving or successor district and shall be subject to all the liabilities of the district in the same manner and to the same extent as other territory included in the district.

Â Â Â Â Â  (3) Of the persons elected under subsection (2) of this section to serve as board members of the surviving or successor district, three shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining members shall serve until June 30 next following the second regular district election. However, if the principal Act provides for a board of directors of three members for the surviving or successor district, then two members shall serve until June 30 following the next regular district election as defined in ORS 255.005 and the remaining member shall serve until June 30 next following the second regular district election. The terms of office of the members shall be determined by lot. [1971 c.727 Â§47; 1983 c.142 Â§12; 1989 c.503 Â§1; 1993 c.424 Â§4]

Â Â Â Â Â  198.912 Apportionment of board members for certain surviving or successor districts. Notwithstanding ORS 198.910, when, at an election on consolidation or merger, a majority of the votes cast in each affected district is in favor of merger or consolidation or when merger or consolidation of districts is approved by a final order of a local government boundary commission, if two or more of the affected districts each have 20 percent or more of the electors or owners of land within the successor or surviving district, then each such affected district shall be represented on the board elected under ORS 198.910 as follows:

Â Â Â Â Â  (1) By one member when the percentage of electors or owners of land in the affected district is at least 20 percent but less than 40 percent of the electors or owners of land within the successor or surviving district.

Â Â Â Â Â  (2) By two members when the percentage of electors or owners of land in the affected district is at least 40 percent but less than 60 percent of the electors or owners of land within the successor or surviving district.

Â Â Â Â Â  (3) By the number of board members remaining after apportionment of board members under subsections (1) and (2) of this section when, among all of the affected districts, the percentage of electors or owners of land in the affected district is the highest percentage of electors or owners of land within the successor or surviving district. [1997 c.590 Â§5]

Â Â Â Â Â  198.915 Election of board members at regular district election. At the first regular election held in the surviving or successor district, two or three district board members shall be elected as provided by ORS 198.910 (3). [1971 c.727 Â§48; 1993 c.424 Â§5]

(Dissolution)

Â Â Â Â Â  198.920 Dissolution procedure. Dissolution of a district may be initiated:

Â Â Â Â Â  (1) By a petition of the electors requesting dissolution of the district, filed with the county board.

Â Â Â Â Â  (2) By resolution of the district board filed with the county board when the district board determines that it is in the best interest of the inhabitants of the district that the district be dissolved and liquidated.

Â Â Â Â Â  (3) By resolution of the county board:

Â Â Â Â Â  (a) If the district at the time of the regular district election has not elected district board members, as required by the principal Act, to fill vacancies on the district board; or

Â Â Â Â Â  (b) If the territory within the district is uninhabited; and

Â Â Â Â Â  (c) If in either case the county board determines that it is in the best interest of the people of the county that the district be dissolved and liquidated.

Â Â Â Â Â  (4) Within five days after a petition is filed or a resolution of a county board is adopted under this section, a copy shall be filed with the district secretary, if any, or with any other district officer who can with reasonable diligence be located.

Â Â Â Â Â  (5) If there are no qualified district board members, the county board shall act as or appoint a board of trustees to act in behalf of the district. [1971 c.727 Â§49]

Â Â Â Â Â  198.925 Findings of fact by district board. (1) When dissolution proceedings have been initiated, the district board shall make findings of fact which shall include:

Â Â Â Â Â  (a) The amount of each outstanding bond, coupon and other indebtedness, with a general description of the indebtedness and the name of the holder and owner of each, if known.

Â Â Â Â Â  (b) A description of each parcel of real property and interest in real property and, if the property was acquired for delinquent taxes or assessments, the amount of such taxes and assessments on each parcel of property.

Â Â Â Â Â  (c) Uncollected taxes, assessments and charges levied by the district and the amount upon each lot or tract of land.

Â Â Â Â Â  (d) A description of the personal property and of all other assets of the district.

Â Â Â Â Â  (e) The estimated cost of dissolution.

Â Â Â Â Â  (2) The district board shall propose a plan of dissolution and liquidation.

Â Â Â Â Â  (3) Within 30 days after initiation of the dissolution proceeding, the findings of fact and the proposed plan of dissolution and liquidation shall be filed in the office of the county clerk and shall be available for inspection by any interested person. [1971 c.727 Â§50]

Â Â Â Â Â  198.930 Plan for dissolution and liquidation. The plan of dissolution and liquidation may include provision for transfer and conveyance of all assets of the district to any other district or, in the case of a county service district, to the county in which the district is located, which has the authority to and agrees to assume the outstanding indebtedness of the dissolving district, if any, and to continue to furnish similar services to the inhabitants of the district. [1971 c.727 Â§51; 1987 c.504 Â§8]

Â Â Â Â Â  198.935 Election on dissolution; consent of creditors; content of notice. (1) When the district to be dissolved is within the jurisdiction of a local government boundary commission, within 10 days after the district board files the plan of dissolution and liquidation required by ORS 198.925, the district board shall file the documents initiating dissolution with the boundary commission in accordance with ORS 199.476.

Â Â Â Â Â  (2) Within 10 days after the district board files the plan of dissolution and liquidation required by ORS 198.925, and following boundary commission approval if necessary, the district board shall call an election for the purpose of submitting to the electors of the district the question of whether the district shall be dissolved, its indebtedness liquidated and its assets disposed of in accordance with the plan proposed. The election shall be held on the next available election date in ORS 255.345 for which the filing deadline can be met. No election shall be called until the assent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonassenting holders. The notice of the election shall contain a brief summary of the plan of dissolution and liquidation and state that the plan of dissolution is available for examination at the office of the county clerk. [1971 c.727 Â§52; 1979 c.316 Â§8; 1983 c.336 Â§25; 1987 c.707 Â§3; 1989 c.923 Â§5]

Â Â Â Â Â  198.940 Dissolution without election. The election required by ORS 198.935 shall be dispensed with and the county board shall declare the district dissolved and proceed in accordance with ORS 198.945, if the county board finds that:

Â Â Â Â Â  (1) Dissolution is in the interest of the people of the county; and

Â Â Â Â Â  (2) The territory within the affected district is uninhabited;

Â Â Â Â Â  (3) The district has failed regularly to elect district board members in accordance with the principal Act of the district; or

Â Â Â Â Â  (4) For a county service district, dissolution is required due to an absence of public need for continuation of the district, as provided in ORS 451.620. [1971 c.727 Â§53; 1987 c.504 Â§9]

Â Â Â Â Â  198.945 Trustees for dissolved district; records to county clerk; limitation on further elections. (1) Upon canvassing the vote after the election, if it appears that a majority or more of the votes cast approve dissolution, the district board shall declare the district dissolved. The board shall thereupon constitute a board of trustees who shall pay the debts or procure releases thereof and dispose of the property of the district. If the dissolved district was located wholly within the limits of one county, the board of the dissolving district may designate the county board as the board of trustees for the purpose of winding up the affairs of the district. If a majority of the votes cast at the election is against dissolution, the district board shall declare the proposal lost and cause the result of the vote to be made a part of the records of the district. In either case, the results of the election shall be certified to the county board immediately after the canvass of the vote.

Â Â Â Â Â  (2) If dissolution is approved, after the affairs of the district have been fully settled, all books and records of the district shall be deposited by the board of trustees in the office of the county clerk of the county. At the same time, the board of trustees shall execute under oath, and file with the county board, a statement that the district has been dissolved and its affairs liquidated. From the date of the statement, the corporate existence of the district is terminated for all purposes.

Â Â Â Â Â  (3) If a majority of the votes cast are against dissolution, no further election for dissolution shall be called by the board, upon petition or upon a resolution of the board, prior to the expiration of one year from the date of the election on dissolution. [1971 c.727 Â§54]

Â Â Â Â Â  198.950 Power of trustees to convey assets. The board of trustees may convey to another district all assets of the dissolving district as described by ORS 198.930:

Â Â Â Â Â  (1) If the other district assumes all debts and obligations of the dissolving district and undertakes to continue to furnish the service provided by the dissolving district pursuant to the plan of dissolution and liquidation; and

Â Â Â Â Â  (2) If the consent of all the known holders of valid indebtedness against the district has been obtained, or provision has been made in the plan for payment of the nonassenting holders. [1971 c.727 Â§55]

Â Â Â Â Â  198.955 Disposition of assets; rules. (1) Except as provided by ORS 198.950, any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be turned over to the county treasurer. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of such indebtedness.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the property of a district is located within the corporate limits of a city, such property shall, upon dissolution of the district, vest in the city in which located and the property of the district lying outside the corporate limits of any city shall vest in the county until the formation of a city embracing such territory, at which time it shall vest in the city.

Â Â Â Â Â  (3) In each year that the county receives surplus funds to the credit of the district under subsection (1) of this section, any funds in the account of the district on June 30, in excess of $6,000 retained by the county for administration, shall be certified to the county assessor and shall be disposed of as provided under one of the following paragraphs, as selected by the county assessor:

Â Â Â Â Â  (a) Notwithstanding ORS 310.105, the funds may be offset against that portion of the levies of taxing units levied against the property values of property within the dissolved district. The method of offset shall be further defined by rule of the Department of Revenue. If the funds are offset as provided under this paragraph, the funds shall be distributed to each taxing unit in the amount of that taxing unitÂs offset.

Â Â Â Â Â  (b) The amount may be credited to each property appearing on the tax roll for the year for which the credit applies within the dissolved district on the basis of current assessed value. If the surplus funds are distributed under this paragraph, the surplus funds shall be deposited in the unsegregated tax collections account established under ORS 311.385 and distributed in the same manner as other funds in that account. The method to be used to credit the amount of the surplus shall be further defined by rule of the Department of Revenue. [1971 c.727 Â§56; 1989 c.883 Â§1; 1991 c.459 Â§343]

HERITAGE DISTRICTS

Â Â Â Â Â  198.973 Definitions for ORS 198.973 to 198.989. As used in ORS 198.973 to 198.989, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCountyÂ means the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) ÂCounty governing bodyÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (3) ÂDistrictÂ means a heritage district formed under ORS 198.705 to 198.955 and 198.973 to 198.989.

Â Â Â Â Â  (4) ÂDistrict boardÂ or ÂboardÂ means the governing body of a district. [2007 c.562 Â§1]

Â Â Â Â Â  Note: 198.973 to 198.989 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 198 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  198.974 Creation of heritage district. (1) A heritage district may be created as provided in ORS 198.705 to 198.955 and 198.973 to 198.989.

Â Â Â Â Â  (2) In addition to other required matters, a petition for formation of a district shall state the method of election of the board of the proposed district from among the methods described in ORS 198.980. [2007 c.562 Â§2]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.975 Formation of multicounty heritage district. (1) In addition to other methods for formation of a heritage district authorized under ORS 198.705 to 198.955 and 198.973 to 198.989, the governing body in each of two or more counties may initiate the formation of a multicounty district, to be located entirely within those counties, by an order setting forth:

Â Â Â Â Â  (a) The intention of the county governing body to initiate the formation of a district and citing the principal Act.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The date, time and place of a public hearing on the proposal.

Â Â Â Â Â  (2) The orders issued under subsection (1) of this section must be substantially similar, set forth the same name and boundaries for the proposed district and be issued within a 90-day period.

Â Â Â Â Â  (3) Each county governing body issuing an order under this section shall hold a public hearing on the proposal.

Â Â Â Â Â  (4) After the public hearings held by each county governing body, further hearings and the election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825 except that:

Â Â Â Â Â  (a) Hearings shall be conducted by the governing body of the principal county involved in the proposed formation; and

Â Â Â Â Â  (b) Notwithstanding ORS 198.810 (3), the governing body of the principal county shall provide by order for the holding of an election to submit to the electors registered within the proposed district the question of forming the district.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂPrincipal ActÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (b) ÂPrincipal countyÂ has the meaning given that term in ORS 198.705. [2007 c.562 Â§3]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.976 Heritage district board. (1) The officers of a heritage district shall be a board of five members, to be elected by the electors of the district. The district board shall appoint a representative of the museums in the district to serve as secretary of the district.

Â Â Â Â Â  (2) Any elector residing within the district shall be qualified to serve as a district board member. [2007 c.562 Â§4]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.977 Election of first heritage district board. (1) Five district board members shall be elected at the election for heritage district formation. Nominating petitions or declarations of candidacy described in ORS 249.031 shall be filed with the county governing body. The fee for a declaration of candidacy shall be as prescribed in ORS 255.235.

Â Â Â Â Â  (2) If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (3) Each district board member shall hold office until election and qualification of a successor. [2007 c.562 Â§5]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.978 Election of heritage district board members; initiative and referendum. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of heritage district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [2007 c.562 Â§6]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.979 Result of election at large or by zone; oath of office; vacancy; term of office. (1) If two or three board members of a heritage district are to be elected at a regular district election at large, the candidates receiving the highest number of votes shall be elected. If one or more board members are to be elected by zone, the candidate receiving the highest number of votes in each zone shall be elected.

Â Â Â Â Â  (2) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

Â Â Â Â Â  (3) The district board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The term of a district board member is four years. [2007 c.562 Â§7]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.980 Choice of election at large or by zone. (1) Heritage district board members may be elected by one of the following methods or a combination thereof:

Â Â Â Â Â  (a) By the electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) At large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. [2007 c.562 Â§8]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.981 Change in method of nominating and electing heritage district board members. (1) A heritage district may not change the method for nominating and electing board members, unless the change is approved by the electors of the district in an election held prior to the change in method. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and may not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title may not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of election of board members from among the methods described in ORS 198.980. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk may not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by electors who reside within zones that are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [2007 c.562 Â§9]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.982 Population within boundaries of zones in heritage districts. The board of a heritage district shall adjust the boundaries of zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The district board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district. [2007 c.562 Â§10]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.983 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change of a zone established within a heritage district must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2007 c.562 Â§11]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.984 Duties of heritage district board. (1) The board of a heritage district shall be the governing body of the district and shall exercise all powers thereof.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president. [2007 c.562 Â§12]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.985 Powers of heritage district board. The board of a heritage district has the power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind that, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (4) To assess, levy and collect taxes to pay the costs of:

Â Â Â Â Â  (a) Acquiring, constructing, reconstructing, altering, operating and maintaining heritage sites and structures;

Â Â Â Â Â  (b) Acquiring by gift, purchase or other means, and preserving, historical objects, real and personal property of historical interest and records, artifacts, photographs, documents, material and data of historical importance;

Â Â Â Â Â  (c) Establishing and maintaining programs for heritage societies within the district;

Â Â Â Â Â  (d) Handling any lawful claims against the district; and

Â Â Â Â Â  (e) Funding the operating expenses of the district.

Â Â Â Â Â  (5) To employ all necessary agents and assistants.

Â Â Â Â Â  (6) To call elections after the formation of the district.

Â Â Â Â Â  (7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of the boardÂs powers or the purposes for which the district was formed.

Â Â Â Â Â  (9) Whenever authorized by the electors, to issue general obligation bonds of the district. However, the aggregate amount of general obligation bonds issued and outstanding at any one time may not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207. [2007 c.562 Â§13]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.986 Heritage district tax levy. Each year, the board of a heritage district shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount in dollars and cents may not exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district computed in accordance with ORS 308.207. [2007 c.562 Â§14]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.987 Sinking fund for acquisition of historic real property and restoration of historic buildings or facilities. The board of a heritage district, by resolution duly adopted, may establish sinking funds for the purpose of defraying the costs of acquiring historic real property and for restoration of historic buildings or facilities. A sinking fund may be created through the inclusion annually within the tax budget of the district of items representing the yearly installments to be credited to the fund. The amount of these items shall be collected and credited to the proper fund in the same manner in which taxes levied or revenues derived for other purposes for the district are collected and credited. None of the moneys in sinking funds shall be diverted or transferred to other funds, but if unexpended balances remain after disbursement of the funds for the purpose for which they were created, such balances, upon approval by resolution of the board, shall be transferred to the operation and maintenance fund of the district. [2007 c.562 Â§15]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.988 Legal counsel for heritage district. The board of a heritage district may call upon the attorney for the heritage district for advice as to any district business. The attorney for the heritage district shall give advice when called on for advice by the board. The board may at any time employ special counsel for any purpose. [2007 c.562 Â§16]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.989 EmployeesÂ retirement system. A heritage district may establish an employeesÂ retirement system as provided for rural fire protection districts under ORS 478.355 to 478.370. [2007 c.562 Â§17]

Â Â Â Â Â  Note: See note under 198.973.

Â Â Â Â Â  198.990 [1969 c.344 Â§3; 1971 c.743 Â§344; repealed by 1983 c.740 Â§55]

_______________



Chapter 199

Chapter 199 Â Local Government Boundary Commissions; City-County Consolidation;

Local Regulation of Shopping Carts

2007 EDITION

BOUNDARIES; CONSOLIDATION; SHOPPING CARTS

MISCELLANEOUS MATTERS

LOCAL GOVERNMENT BOUNDARY COMMISSIONS

(Temporary provisions relating to requirements for annexation of certain industrial lands are compiled as notes preceding ORS 199.410)

(Generally)

199.410Â Â Â Â  Policy

199.415Â Â Â Â  Definitions for ORS 199.410 to 199.534

199.420Â Â Â Â  ÂDistrictÂ defined for ORS 199.410 to 199.534

(Commission)

199.430Â Â Â Â  Procedure for creating commissions by local resolution or petition

199.432Â Â Â Â  Status of commission as state agency; application of certain laws

199.435Â Â Â Â  Organization of commission created under ORS 199.430

199.440Â Â Â Â  Membership; appointment; qualifications; term; vacancy

199.445Â Â Â Â  Quorum; voting requirements for certain matters

199.450Â Â Â Â  Advisory committee; membership; function; term

199.452Â Â Â Â  Adoption of rules

199.455Â Â Â Â  Expenses of members; employees; cooperation of local governments

199.457Â Â Â Â  Finances; tax levy by county; donations; service charges; assessments

(Jurisdiction; General Procedure)

199.460Â Â Â Â  Jurisdiction of boundary commission over boundary changes

199.461Â Â Â Â  Study of proposed boundary change or other action; hearing; action by commission; judicial review; notice to public officials

199.462Â Â Â Â  Standards for review of boundary changes; territory which may not be included in certain boundary changes

199.463Â Â Â Â  Notice; hearing

199.464Â Â Â Â  Commission approval for exercise of additional district function, to extraterritorially extend district or city sewer or water line or to establish privately owned community water system

(Boundary Change Procedure)

199.466Â Â Â Â  Approval of annexation or extraterritorial extension without study or hearing; conditions; appeal

199.468Â Â Â Â  Effective date of application submitted under ORS 199.464

199.476Â Â Â Â  When petition for major boundary change required; when economic feasibility statement required; effect of filing petition; effect of appeal

199.480Â Â Â Â  Filing of major boundary change order; effect of filing

199.485Â Â Â Â  Commission authority to initiate major boundary change; resolution as petition; content and filing of resolution

199.487Â Â Â Â  Commission authority to initiate minor boundary change; nonapplicability of certain boundary change procedures; effect of commission action

199.490Â Â Â Â  Procedure for minor boundary changes or transfers of territory

199.495Â Â Â Â  Effective date of certain annexations; nonapplicability of certain health hazard annexation procedures

199.500Â Â Â Â  Commission to notify counties of certain annexations with delayed effective date

199.505Â Â Â Â  Effective date of minor boundary changes; objections; election

199.507Â Â Â Â  Effective date of transfer of territory; objections; election

199.510Â Â Â Â  Financial effects of transfer or withdrawal; exceptions

199.512Â Â Â Â  Commission proceedings for district formation or annexation to relieve public health danger

199.519Â Â Â Â  Effective date of boundary change; filing boundary change with county assessor and Department of Revenue

199.522Â Â Â Â  Economic feasibility analysis for proposed city; filing with commission prior to filing incorporation petition; review of analysis by commission; approval or rejection

199.526Â Â Â Â  Time limit for obtaining signatures on petition for incorporation of city

199.531Â Â Â Â  Policy

199.534Â Â Â Â  Legislative annexation of territory to cities and districts; effective date; effect on other minor boundary changes

CITY-COUNTY CONSOLIDATION

(Generally)

199.705Â Â Â Â  Definitions for ORS 199.705 to 199.795

199.710Â Â Â Â  Short title

199.715Â Â Â Â  City-county consolidation authorized

199.720Â Â Â Â  Initiation of consolidation proceedings by resolution or petition

(Commission)

199.725Â Â Â Â  Charter commission; appointment; term; first meeting; chairperson; appropriation for expenses

199.730Â Â Â Â  Functions of charter commission; rules

(Consolidation)

199.735Â Â Â Â  Election on consolidation; on merger

199.740Â Â Â Â  Effect of election

199.742Â Â Â Â  Charter requirements if consolidation is rejected in unincorporated area

199.743Â Â Â Â  Financial affairs of city-county if charter becomes effective during fiscal year

199.745Â Â Â Â  First governing body of city-county

199.750Â Â Â Â  Status of city-county

199.753Â Â Â Â  City-county service district

199.755Â Â Â Â  Receipt of state funds by city-county

199.760Â Â Â Â  Boundaries of city-county; effect of change; filing boundary change with county assessor and Department of Revenue

199.765Â Â Â Â  Permanent rate limit for operating taxes of city-county

199.770Â Â Â Â  Status of employees after consolidation

199.775Â Â Â Â  Effect of city-county incorporation

(
County
Formation
or Boundary Change After Consolidation)

199.777Â Â Â Â  New county or county boundary change authorized when unincorporated area rejects consolidation

199.780Â Â Â Â  Petition for county formation or boundary change; contents; required number of signatures

199.783Â Â Â Â  Division of assets when petition is for boundary change; commissioners to adopt plan for division; appointment of commissioners; effect of plan

199.785Â Â Â Â  Election on county formation or boundary change; election procedure; ballot title

199.787Â Â Â Â  Certification of election results

199.790Â Â Â Â  Issuance of proclamation by Governor

199.795Â Â Â Â  Operation and effect of proclamation

MISAPPROPRIATED OR ABANDONED SHOPPING CARTS

199.890Â Â Â Â  Unauthorized appropriation of shopping carts

199.891Â Â Â Â  Notice of crime of unauthorized appropriation of shopping carts; recovery of abandoned shopping carts

Â Â Â Â Â  199.110 [1963 c.516 Â§1; 1965 c.69 Â§1; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.120 [1963 c.516 Â§2; 1965 c.69 Â§2; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.130 [1963 c.516 Â§3; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.140 [1963 c.516 Â§4; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.150 [1963 c.516 Â§Â§5, 6, 19; 1969 c.130 Â§1; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.160 [1963 c.516 Â§7; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.170 [1963 c.516 Â§8; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.180 [1963 c.516 Â§9; 1969 c.130 Â§2; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.210 [1963 c.516 Â§10; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.220 [1963 c.516 Â§11; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.230 [1963 c.516 Â§Â§12,13; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.240 [1963 c.516 Â§14 (1); repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.250 [1963 c.516 Â§15; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.260 [1963 c.516 Â§14 (2); repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.270 [1963 c.516 Â§16; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.280 [1963 c.516 Â§17; repealed by 1969 c.130 Â§3]

Â Â Â Â Â  199.310 [1963 c.516 Â§18; repealed by 1969 c.130 Â§3]

LOCAL GOVERNMENT BOUNDARY COMMISSIONS

(Temporary provisions relating to requirements for annexation of certain industrial lands)

Â Â Â Â Â  Note: Sections 3, 4 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. Section 4 of this 2005 Act is added to and made a part of ORS 199.410 to 199.534. [2005 c.539 Â§3]

Â Â Â Â Â  Sec. 4. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated
Jackson
County
, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of
White
City
, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of
Medford
, west of
Oregon
Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§4]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

(Generally)

Â Â Â Â Â  199.410 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) A fragmented approach has developed to public services provided by local government. Fragmentation results in duplications in services and resistance to cooperation and is a barrier to planning implementation. Such an approach has limited the orderly development and growth of
Oregon
Âs urban areas to the detriment of the citizens of this state.

Â Â Â Â Â  (b) The programs and growth of each unit of local government affect not only that particular unit but also the activities and programs of a variety of other units within each urban area.

Â Â Â Â Â  (c) As local programs become increasingly intergovernmental, the state has a responsibility to insure orderly determination and adjustment of local government boundaries to best meet the needs of the people.

Â Â Â Â Â  (d) Local comprehensive plans define local land uses but may not specify which units of local government are to provide public services when those services are required.

Â Â Â Â Â  (e) Urban population densities and intensive development require a broad spectrum and high level of community services and controls. When areas become urbanized and require the full range of community services, priorities are required regarding the type and levels of services that the residents need and desire. Community service priorities need to be established by weighing the total service needs against the total financial resources available for securing services. Those service priorities are required to reflect local circumstances, conditions and limited financial resources. A single governmental agency, rather than several governmental agencies is in most cases better able to assess the financial resources and therefore is the best mechanism for establishing community service priorities.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that each boundary commission establish policies and exercise its powers under this chapter in order to create a governmental structure that promotes efficiency and economy in providing the widest range of necessary services in a manner that encourages and provides planned, well-ordered and efficient development patterns.

Â Â Â Â Â  (3) The purposes of ORS 199.410 to 199.534 are to:

Â Â Â Â Â  (a) Provide a method for guiding the creation and growth of cities and special service districts in Oregon in order to prevent illogical extensions of local government boundaries and to encourage the reorganization of overlapping governmental agencies;

Â Â Â Â Â  (b) Assure adequate quality and quantity of public services and the financial integrity of each unit of local government;

Â Â Â Â Â  (c) Provide an impartial forum for the resolution of local government jurisdictional questions;

Â Â Â Â Â  (d) Provide that boundary determinations are consistent with acknowledged local comprehensive plans and are, in conformance with statewide planning goals. In making boundary determinations the commission shall first consider the acknowledged comprehensive plan for consistency of its action. Only when the acknowledged local comprehensive plan provides inadequate policy direction shall the commission consider the statewide planning goals. The commission shall consider the timing, phasing and availability of services in making a boundary determination; and

Â Â Â Â Â  (e) Reduce the fragmented approach to service delivery by encouraging single agency service delivery over service delivery by several agencies. [1969 c.494 Â§1; 1981 c.265 Â§1; 1989 c.92 Â§8; 1997 c.541 Â§347]

Â Â Â Â Â  199.415 Definitions for ORS 199.410 to 199.534. As used in ORS 199.410 to 199.534, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected cityÂ means a city, city-county or cities, named in a petition, for which a boundary change is proposed or a city, city-county or cities, named in a final order, for which a boundary change is ordered.

Â Â Â Â Â  (2) ÂAffected districtÂ means a district or districts, named in a petition, for which a boundary change is proposed or a district or districts, named in a final order, for which a boundary change is ordered.

Â Â Â Â Â  (3) ÂAffected territoryÂ means territory described in a petition.

Â Â Â Â Â  (4) ÂBoundary changeÂ means a major or minor boundary change.

Â Â Â Â Â  (5) ÂBoundary commissionÂ or ÂcommissionÂ means a local government boundary commission formed under ORS 199.410 to 199.534.

Â Â Â Â Â  (6) ÂCity councilÂ means the governing body of a city.

Â Â Â Â Â  (7) ÂCounty boardÂ means the county court or board of county commissioners of a county located within the jurisdiction of a boundary commission or proposed boundary commission.

Â Â Â Â Â  (8) ÂDistrictÂ means one of the districts named in ORS 199.420.

Â Â Â Â Â  (9) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (10) ÂFiling agencyÂ means the county board, district board, city council or other public officer or agency designated by the principal Act to receive or take the first action on a petition for a boundary change.

Â Â Â Â Â  (11) ÂMajor boundary changeÂ means formation, merger, consolidation or dissolution of a city or district.

Â Â Â Â Â  (12) ÂMinor boundary changeÂ means an annexation, withdrawal or transfer of territory to or from a city or district or a transfer of territory from a city-county to a city.

Â Â Â Â Â  (13) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll.

Â Â Â Â Â  (14) ÂPetitionÂ includes resolution, order, articles of incorporation and any other form of initiatory action for a boundary change.

Â Â Â Â Â  (15) ÂPrincipal ActÂ means, with reference to a city, ORS chapters 221, except ORS 221.230, and 222 and, with reference to a district, the statutes, other than ORS 199.410 to 199.534, which describe the powers of an affected district including but not limited to the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (16) ÂProceedingÂ means a proceeding to consider a boundary change.

Â Â Â Â Â  (17) ÂTransfer of territoryÂ means the process of simultaneous withdrawal and annexation of territory from one district to another district organized under the same principal Act other than ORS 198.705 to 198.955, or the simultaneous withdrawal and annexation of territory from one city or city-county to another city.

Â Â Â Â Â  (18) ÂWithdrawalÂ includes the detachment, disconnection or exclusion of territory from an existing city or district. [1969 c.494 Â§2; 1971 c.462 Â§1; 1973 c.664 Â§1; 1975 c.361 Â§1; 1989 c.92 Â§9; 1997 c.494 Â§18]

Â Â Â Â Â  199.420 ÂDistrictÂ defined for ORS 199.410 to 199.534. As used in ORS 199.410 to 199.534, unless the context requires otherwise, ÂdistrictÂ means one of the following:

Â Â Â Â Â  (1) Domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (2) Park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (3) Metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (4) Highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (5) Sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (6) Sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (7) County service district organized under ORS chapter 451.

Â Â Â Â Â  (8) Vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (9) Rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (10) Geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (11) Corporations organized under ORS chapter 554 for the purpose of supplying water for domestic use or any other district supplying or seeking to supply domestic water.

Â Â Â Â Â  (12) Library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (13) Special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (14) Heritage district organized under ORS 198.973 to 198.989. [1969 c.494 Â§3; 1971 c.462 Â§2; 1975 c.782 Â§49; 1983 c.336 Â§1; 1987 c.863 Â§7; 1989 c.92 Â§10; 1993 c.577 Â§16; 2007 c.562 Â§23]

(Commission)

Â Â Â Â Â  199.425 [1969 c.494 Â§4; 1979 c.152 Â§1; 1981 c.265 Â§2; 1997 c.516 Â§1; repealed by 2007 c.239 Â§15]

Â Â Â Â Â  Note: 199.425 is repealed July 1, 2008. See sections 15 and 16, chapter 239, Oregon Laws 2007. 199.425 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  199.425 Local government boundary commission; area of jurisdiction. A local government boundary commission hereby is created, having jurisdiction in the area consisting of
Lane
County
.

Â Â Â Â Â  Note: Sections 1 to 7 and 16, chapter 239, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) The local government boundary commission having jurisdiction in
Lane
County
is abolished. On the operative date of this section, the tenure of office of the members of the commission and of any advisory committee appointed by the commission ceases.

Â Â Â Â Â  (2) All the duties, functions and powers of the commission are abolished. [2007 c.239 Â§1]

Â Â Â Â Â  Sec. 2. (1) The members of the local government boundary commission having jurisdiction in
Lane
County
shall:

Â Â Â Â Â  (a) Deliver to the State Archivist all records within the jurisdiction of the commission that relate to the duties, functions and powers abolished by section 1 of this 2007 Act except as provided in section 4 of this 2007 Act; and

Â Â Â Â Â  (b) Terminate those employees engaged primarily in the exercise of the duties, functions and powers abolished by section 1 of this 2007 Act.

Â Â Â Â Â  (2) The State Archivist shall take possession of the records described in subsection (1)(a) of this section for archival purposes.

Â Â Â Â Â  (3) The Governor shall resolve any dispute between the commission and the State Archivist relating to transfers of records. [2007 c.239 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Lane County Local Government Boundary Commission Fund is abolished.

Â Â Â Â Â  (2) The unexpended moneys in the fund and the unexpended balances of amounts authorized to be expended by the local government boundary commission having jurisdiction in Lane County for the biennium beginning July 1, 2007, from revenues dedicated, continuously appropriated, appropriated or otherwise made available for the purpose of administering and enforcing the duties, functions and powers abolished by section 1 of this 2007 Act are appropriated and transferred to Lane County for:

Â Â Â Â Â  (a) Payment of costs incurred in relation to an action, proceeding or prosecution described in section 4 of this 2007 Act or a liability, duty or obligation described in section 5 of this 2007 Act; and

Â Â Â Â Â  (b) Equitable distribution to local governments, as defined in ORS 174.116, within
Lane
County
in the manner in which service charges were assessed and collected from cities, counties and districts within the jurisdiction of the local government boundary commission, for the purpose of paying the costs of those local governments that are associated with future boundary changes.

Â Â Â Â Â  (3) If the unexpended moneys described in subsection (2) of this section are not adequate to make the payments required by subsection (2)(a) of this section, Lane County may assess and collect charges from cities, counties and districts within the jurisdiction of the local government boundary commission in the manner described in ORS 199.457 to make the payments.

Â Â Â Â Â  (4) The expenditure classifications, if any, established by Acts authorizing or limiting expenditures by the commission remain applicable to expenditures by a local government in
Lane
County
. [2007 c.239 Â§3]

Â Â Â Â Â  Sec. 4. (1) The abolishment of the duties, functions and powers of the local government boundary commission having jurisdiction in Lane County by section 1 of this 2007 Act does not affect any action, proceeding or prosecution involving or with respect to those duties, functions and powers begun before and pending at the time of abolishment, except that:

Â Â Â Â Â  (a) The appropriate city is substituted for the commission in an action, proceeding or prosecution relating to a change in the boundary of that city; and

Â Â Â Â Â  (b)
Lane
County
is substituted for the commission in all other actions, proceedings or prosecutions.

Â Â Â Â Â  (2) The members of the commission shall deliver to:

Â Â Â Â Â  (a) The appropriate city within
Lane
County
all records and property within the jurisdiction of the commission that relate to a pending action, proceeding or prosecution relating to a change in the boundary of that city; and

Â Â Â Â Â  (b)
Lane
County
all other records and property within the jurisdiction of the commission that relate to a pending action, proceeding or prosecution.

Â Â Â Â Â  (3) The commission shall dispose of or deliver all other property, or proceeds of the disposal of the property, to
Lane
County
. [2007 c.239 Â§4]

Â Â Â Â Â  Sec. 5. (1) Nothing in sections 1 to 6 of this 2007 Act, the amendments to ORS 183.315, 183.635, 199.430, 199.432, 199.457, 267.207 and 267.263 by sections 8 to 14 of this 2007 Act and the repeal of ORS 199.425, 199.458 and 199.459 by section 15 of this 2007 Act relieves a person of a liability, duty or obligation accruing under or with respect to the duties, functions and powers abolished by section 1 of this 2007 Act.
Lane
County
may undertake the collection or enforcement of the liabilities, duties or obligations.

Â Â Â Â Â  (2) The rights and obligations of the local government boundary commission having jurisdiction in Lane County legally incurred under contracts, leases and business transactions executed, entered into or begun before the operative date of section 1 of this 2007 Act [July 1, 2008] are transferred to Lane County. For the purpose of succession to these rights and obligations,
Lane
County
is a continuation of the commission and not a new authority. [2007 c.239 Â§5]

Â Â Â Â Â  Sec. 6. Whenever, in an uncodified law or resolution of the Legislative Assembly or in a rule, document, record or proceeding authorized by the Legislative Assembly, reference is made to the local government boundary commission having jurisdiction in Lane County or a member or employee of the commission, the reference is considered to be, as appropriate, a reference to Lane County or an officer or employee of Lane County, or a city within Lane County or an officer or employee of the city. [2007 c.239 Â§6]

Â Â Â Â Â  Sec. 7. On and after January 2, 2008, a boundary change, as defined in ORS 199.415, must be processed as provided in the appropriate provisions of ORS chapters 195, 198, 221 or 222. [2007 c.239 Â§7]

Â Â Â Â Â  Sec. 16. (1) Sections 1, 3, 5 and 6 of this 2007 Act, the amendments to ORS 183.315, 183.635, 199.430, 199.432, 199.457, 267.207 and 267.263 by sections 8 to 14 of this 2007 Act and the repeal of ORS 199.425, 199.458 and 199.459 by section 15 of this 2007 Act become operative on July 1, 2008.

Â Â Â Â Â  (2) Lane County, cities within Lane County and the local government boundary commission having jurisdiction in Lane County may take any action necessary under sections 2, 4 and 7 of this 2007 Act before the operative date of sections 1, 3, 5 and 6 of this 2007 Act, the amendments to ORS 183.315, 183.635, 199.430, 199.432, 199.457, 267.207 and 267.263 by sections 8 to 14 of this 2007 Act and the repeal of ORS 199.425, 199.458 and 199.459 by section 15 of this 2007 Act. [2007 c.239 Â§16]

Â Â Â Â Â  199.427 [1993 c.424 Â§1; repealed by 1997 c.516 Â§15]

Â Â Â Â Â  199.430 Procedure for creating commissions by local resolution or petition. (1) A boundary commission may be created as provided by this section with territorial jurisdiction in one county or in two or more contiguous counties. A commission may be created by:

Â Â Â Â Â  (a) Similar resolutions creating a commission adopted by the county board of each of the counties within the jurisdiction of the commission; or

Â Â Â Â Â  (b) Similar petitions, signed by the electors of each county within the jurisdiction of the proposed commission, requesting the creation of a commission having jurisdiction within the counties, filed with and approved by order of the county boards of each county in the jurisdiction of the commission.

Â Â Â Â Â  (2) Each petition filed with a county board requesting creation of a boundary commission shall be signed by not less than 10 percent of the registered electors of the county. The petition shall be approved by the county board if it finds that the needs of the local government units in the territory described in the petition and the public interest would be benefited by the establishment of a boundary commission to carry out the purposes described by ORS 199.410.

Â Â Â Â Â  (3) A resolution creating or an order approving the creation of a boundary commission is effective on:

Â Â Â Â Â  (a) The date the last county board in the jurisdiction of the commission adopts the resolution or order; or

Â Â Â Â Â  (b) The date specified in the order, or resolution, but not more than 60 days after the adoption of the resolution or order.

Â Â Â Â Â  (4) When a commission is created under this section, copies of the resolutions or orders of the county boards shall be filed with the Governor, the Secretary of State, and the county clerk and the assessor of each county within the jurisdiction of the commission.

Â Â Â Â Â  (5) A commission created as provided by this section shall not have jurisdiction of any proceeding initiated prior to the effective date of the resolution or order creating such commission. [1969 c.494 Â§5; 1971 c.462 Â§3; 1979 c.645 Â§1; 1980 c.14 Â§4; 1981 c.265 Â§3; 2007 c.239 Â§10]

Â Â Â Â Â  Note: The amendments to 199.430 by section 10, chapter 239,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  199.430. (1) Outside the areas described in ORS 199.425, a boundary commission may be created as provided by this section with territorial jurisdiction in one county or in two or more contiguous counties. A commission may be created by:

Â Â Â Â Â  (a) Similar resolutions creating a commission adopted by the county board of each of the counties within the jurisdiction of the commission; or

Â Â Â Â Â  (b) Similar petitions, signed by the electors of each county within the jurisdiction of the proposed commission, requesting the creation of a commission having jurisdiction within the counties, filed with and approved by order of the county boards of each county in the jurisdiction of the commission.

Â Â Â Â Â  (2) Each petition filed with a county board requesting creation of a boundary commission shall be signed by not less than 10 percent of the registered electors of the county. The petition shall be approved by the county board if it finds that the needs of the local government units in the territory described in the petition and the public interest would be benefited by the establishment of a boundary commission to carry out the purposes described by ORS 199.410.

Â Â Â Â Â  (3) A resolution creating or an order approving the creation of a boundary commission is effective on:

Â Â Â Â Â  (a) The date the last county board in the jurisdiction of the commission adopts the resolution or order; or

Â Â Â Â Â  (b) The date specified in the order, or resolution, but not more than 60 days after the adoption of the resolution or order.

Â Â Â Â Â  (4) When a commission is created under this section, copies of the resolutions or orders of the county boards shall be filed with the Governor, the Secretary of State, and the county clerk and the assessor of each county within the jurisdiction of the commission.

Â Â Â Â Â  (5) A commission created as provided by this section shall not have jurisdiction of any proceeding initiated prior to the effective date of the resolution or order creating such commission.

Â Â Â Â Â  199.432 Status of commission as state agency; application of certain laws. (1) A boundary commission created under ORS 199.430 may sue and be sued, enter into contracts and perform such other actions as may be necessary to carry out the provisions of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission is a state agency as defined in ORS 291.002 and is not subject to the provisions of ORS 291.201 to 291.226, 291.232 to 291.260, 291.371, 291.373, 291.375 or 291.385.

Â Â Â Â Â  (3) A boundary commission employing personnel under ORS 199.455 shall provide employee benefits provided to state management service employees. [1979 c.545 Â§3; 1981 c.265 Â§4; 1983 c.336 Â§2; 1989 c.92 Â§11; 2003 c.14 Â§99; 2003 c.734 Â§15; 2007 c.239 Â§11]

Â Â Â Â Â  Note: The amendments to 199.432 by section 11, chapter 239, Oregon Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  199.432. (1) A boundary commission created under ORS 199.425 or 199.430 may sue and be sued, enter into contracts and perform such other actions as may be necessary to carry out the provisions of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission is a state agency as defined in ORS 291.002 and is not subject to the provisions of ORS 291.201 to 291.226, 291.232 to 291.260, 291.371, 291.373, 291.375 or 291.385.

Â Â Â Â Â  (3) A boundary commission employing personnel under ORS 199.455 shall provide employee benefits provided to state management service employees.

Â Â Â Â Â  199.435 Organization of commission created under ORS 199.430. (1) The members of the first board of a commission formed under ORS 199.430 shall be appointed within 90 days after the commission is created.

Â Â Â Â Â  (2) Notwithstanding ORS 199.440, of the first appointees to a commission formed under ORS 199.430, one shall serve for one year, two for two years, two for three years and two for four years. The respective terms of the first appointees shall be determined by lot at the first meeting of the commission.

Â Â Â Â Â  (3) The Governor shall fix the time and place of the first meeting and notify the members of the commission thereof. The first meeting shall be an organizational meeting. [1969 c.494 Â§8]

Â Â Â Â Â  199.440 Membership; appointment; qualifications; term; vacancy. (1) A boundary commission shall have seven members.

Â Â Â Â Â  (2) The Governor may appoint all members of a commission from a list of names obtained from cities, counties and districts within the area of jurisdiction of the boundary commission. The Governor shall prepare the list annually and keep it current so timely appointments will be made as vacancies occur. The Governor shall endeavor to appoint members from the various cities, counties and districts so as to provide geographical diversity of representation on the commission.

Â Â Â Â Â  (3) To be qualified to serve as a member of a commission, a person must be a resident of the area subject to the jurisdiction of the commission. A person who is an elected or appointed officer or employee of a city, county or district may not serve as a member of a commission. No more than two members of a commission shall be engaged principally in the buying, selling or developing of real estate for profit as individuals, or receive more than half of their gross income as or be principally occupied as members of any partnership, or as officers or employees of any corporation, that is engaged principally in the buying, selling or developing of real estate for profit. No more than two members of a commission shall be engaged in the same kind of business, trade, occupation or profession.

Â Â Â Â Â  (4) A member shall be appointed to serve for a term of four years. A person shall not be eligible to serve for more than two consecutive terms, exclusive of:

Â Â Â Â Â  (a) Any service for the unexpired term of a predecessor in office.

Â Â Â Â Â  (b) Any term less than four years served on the commission first appointed.

Â Â Â Â Â  (5) A commission may declare the office of a member vacant for any cause set out by ORS 236.010 or for failure, without good reason, to attend two consecutive meetings of the commission. A vacancy shall be filled by the Governor. If the Governor has not filled a vacancy within 45 days after the vacancy occurs, then, and until such time as the vacancy is filled, the remaining members of a commission shall comprise and act as the full membership of the commission for purposes of ORS 199.445. [1969 c.494 Â§6; 1975 c.653 Â§1; 1979 c.374 Â§1; 1981 c.265 Â§5; 1989 c.92 Â§12b; 1989 c.321 Â§4; 1991 c.15 Â§1; 1997 c.516 Â§2]

Â Â Â Â Â  199.445 Quorum; voting requirements for certain matters. A majority of the members of a commission constitute a quorum for the transaction of business, and a majority of a quorum may act for the commission. However, the approval of a majority of the members of the commission is required to:

Â Â Â Â Â  (1) Adopt a final order under ORS 199.461.

Â Â Â Â Â  (2) Adopt rules under ORS 199.452. [1969 c.494 Â§9; 1971 c.462 Â§4]

Â Â Â Â Â  199.450 Advisory committee; membership; function; term. (1) Each boundary commission shall appoint an advisory committee to advise and assist the commission in carrying out the purposes of ORS 199.410 to 199.534. An advisory committee shall consist of nine members who are residents within the jurisdiction of the commission. Except for the public members, to be qualified to serve on a committee a person shall be a member of the governing body of a city, county or district located within the jurisdiction of the commission. The members shall include two city officers, two county officers, two district officers and three public members, one of whom shall serve as chairperson of the advisory committee. A governing body shall not have more than one member on the advisory committee. When only one county is under the jurisdiction of a boundary commission, then the committee shall consist of three city officers, one county officer, three district officers and the two public members. Any member of the committee may designate a representative who is an officer or employee of the memberÂs city, county or district to appear and act for that member at any meeting of the committee.

Â Â Â Â Â  (2) The advisory committee shall meet as necessary. The advisory committee shall also meet on the call of the commission.

Â Â Â Â Â  (3)(a) The committee may review each petition filed with the commission except a petition filed under ORS 199.495. If the committee reviews a petition, it may submit a recommendation on the petition to the boundary commission within 30 days after the petition is filed with the commission.

Â Â Â Â Â  (b) The committee shall review each administrative rule of the commission prior to its adoption. The committee may propose any changes to the commissionÂs rules, policies or practices as it deems necessary or desirable.

Â Â Â Â Â  (4) In addition to its other functions and duties, the advisory committee shall review the annual budget of the boundary commission and any assessments levied under ORS 199.457. The advisory committee shall meet with the commission and may make such recommendations relating to the budget or assessments as it deems necessary or prudent. The budget or an assessment levied under ORS 199.457 shall be effective only when approved by the advisory committee.

Â Â Â Â Â  (5) A member shall serve for a term of two years. Of the members first appointed, however, four shall serve for terms of one year and five shall serve for terms of two years. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee. [1969 c.494 Â§9a; 1971 c.462 Â§5; 1981 c.265 Â§6; 1983 c.336 Â§3; 1989 c.92 Â§13]

Â Â Â Â Â  199.452 Adoption of rules. A commission shall adopt, and may from time to time amend, rules to govern the proceedings before the commission. Except as provided in ORS 183.315 (1), a commission shall adopt and amend its rules in accordance with ORS chapter 183. [Formerly 199.525; 1983 c.336 Â§4]

Â Â Â Â Â  199.455 Expenses of members; employees; cooperation of local governments. (1) Each member of a boundary commission may receive travel and other expenses incidental to the performance of duties.

Â Â Â Â Â  (2) A commission shall employ an executive officer and may employ administrative, clerical and technical assistants for carrying on its functions and it shall fix their compensation.

Â Â Â Â Â  (3) The governing bodies of cities, counties and districts located within the area of jurisdiction of a boundary commission shall cooperate when requested with the boundary commission by providing information, records, materials and other forms of support and, if available, consulting services and staff assistance. [Formerly 199.530; 1981 c.265 Â§7]

Â Â Â Â Â  199.457 Finances; tax levy by county; donations; service charges; assessments. (1) Any county located within the jurisdiction of a boundary commission may levy taxes and expend funds for the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission may accept any funds, property or services, or the use of any property donated by any person, district, city or county in carrying out the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (3) A boundary commission, with the approval of the advisory committee appointed under ORS 199.450, may establish and collect reasonable service charges from persons, cities, the county or counties and special districts within its jurisdiction to defray the costs of operating the commission and carrying out the purposes of ORS 199.410 to 199.534. Such charges shall include, but not be limited to, fees for filing a petition or resolution for a boundary change with the commission.

Â Â Â Â Â  (4) In addition to any service charges established under subsection (3) of this section, a boundary commission may determine it is necessary to charge cities and counties within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge cities and counties within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each city and county with the portion of the total amount as the population of the portion of the city or county within the jurisdiction of the commission bears to the total population of the area within the jurisdiction of the commission. For the purposes of this subsection, the population of a county does not include the population of any city situated within the boundaries of that county.

Â Â Â Â Â  (5) In addition to any service charges, established under subsection (3) of this section, a boundary commission may determine it is necessary to charge districts within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge districts within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each district with the portion of the total amount as the assessed valuation of the district within the jurisdiction of the commission bears to the total assessed valuation of all districts within the jurisdiction of the commission. However, assessments shall not be made by a boundary commission under this subsection against a highway lighting district organized under ORS chapter 372, a vector control district organized under ORS chapter 452 or a county service district organized under ORS chapter 451 for the purpose of providing street lighting works or vector control.

Â Â Â Â Â  (6) For each fiscal year beginning on or after July 1, 1982, the commission shall notify each city, county or district governing body of its intent to levy an assessment under this section and the amount of the assessment for each city, county and district at least 120 days before the beginning of the fiscal year for which the assessment will be made.

Â Â Â Â Â  (7) The decision of the commission to assess the cities, counties and districts within its jurisdiction, and the amount of the assessment upon each, shall be binding upon those governmental bodies. Cities, counties and districts shall pay their assessment in equal quarterly payments as the commission may require except that any city or district with a total annual assessment of less than $100 shall pay the total assessment in one installment at the time specified for the second quarterly payment.

Â Â Â Â Â  (8) When a city or district located in a county outside the jurisdiction of a boundary commission annexes or otherwise incorporates territory located within the jurisdiction of a boundary commission, the boundary commission shall assess the city or district with the portion of the total amount determined under subsection (4) or (5) of this section as the assessed valuation of the territory of the city or district within the jurisdiction of the boundary commission bears to the total assessed valuation of the entire city or district. [Formerly 199.535; 1981 c.265 Â§8; 1983 c.336 Â§5; 1989 c.92 Â§14; 1997 c.516 Â§3; 2007 c.239 Â§12]

Â Â Â Â Â  Note: The amendments to 199.457 by section 12, chapter 239, Oregon Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  199.457. (1) Any county located within the jurisdiction of a boundary commission may levy taxes and expend funds for the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (2) A boundary commission may accept any funds, property or services, or the use of any property donated by any person, district, city or county in carrying out the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (3) A boundary commission, with the approval of the advisory committee appointed under ORS 199.450, may establish and collect reasonable service charges from persons, cities, the county or counties and special districts within its jurisdiction to defray the costs of operating the commission and carrying out the purposes of ORS 199.410 to 199.534. Such charges shall include, but not be limited to, fees for filing a petition or resolution for a boundary change with the commission.

Â Â Â Â Â  (4) In addition to any service charges established under subsection (3) of this section, a boundary commission may determine it is necessary to charge cities and counties within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge cities and counties within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each city and county with the portion of the total amount as the population of the portion of the city or county within the jurisdiction of the commission bears to the total population of the area within the jurisdiction of the commission. For the purposes of this subsection, the population of a county does not include the population of any city situated within the boundaries of that county. An assessment made under this subsection shall not exceed 21 cents per capita per year for a boundary commission created pursuant to ORS 199.425.

Â Â Â Â Â  (5) In addition to any service charges, established under subsection (3) of this section, a boundary commission may determine it is necessary to charge districts within its jurisdiction for services and activities carried out under ORS 199.410 to 199.534. If the commission determines that it is necessary to charge districts within its jurisdiction for any fiscal year, the commission shall determine, with the approval of the advisory committee appointed under ORS 199.450, the total amount to be charged and shall assess each district with the portion of the total amount as the assessed valuation of the district within the jurisdiction of the commission bears to the total assessed valuation of all districts within the jurisdiction of the commission. For purposes of this subsection, the assessed valuation of inactive or nonfunctioning districts shall not be included in the total assessed valuation of all districts and such districts shall not be assessed. For a boundary commission created pursuant to ORS 199.425 any district with an assessed valuation over $1 billion shall be assessed a flat rate of $2,500 per year and such districtÂs assessed valuation shall not be included in the total assessed valuation of all districts within the jurisdiction of the commission. An assessment made under this subsection shall not exceed 0.00878 dollars per thousand dollars of assessed valuation per year for a boundary commission created pursuant to ORS 199.425. However, assessments shall not be made by a boundary commission under this subsection against a highway lighting district organized under ORS chapter 372, a vector control district organized under ORS chapter 452 or a county service district organized under ORS chapter 451 for the purpose of providing street lighting works or vector control.

Â Â Â Â Â  (6) For each fiscal year beginning on or after July 1, 1982, the commission shall notify each city, county or district governing body of its intent to levy an assessment under this section and the amount of the assessment for each city, county and district at least 120 days before the beginning of the fiscal year for which the assessment will be made.

Â Â Â Â Â  (7) The decision of the commission to assess the cities, counties and districts within its jurisdiction, and the amount of the assessment upon each, shall be binding upon those governmental bodies. Cities, counties and districts shall pay their assessment in equal quarterly payments as the commission may require except that any city or district with a total annual assessment of less than $100 shall pay the total assessment in one installment at the time specified for the second quarterly payment.

Â Â Â Â Â  (8) When a city or district located in a county outside the jurisdiction of a boundary commission annexes or otherwise incorporates territory located within the jurisdiction of a boundary commission, the boundary commission shall assess the city or district with the portion of the total amount determined under subsection (4) or (5) of this section as the assessed valuation of the territory of the city or district within the jurisdiction of the boundary commission bears to the total assessed valuation of the entire city or district.

Â Â Â Â Â  199.458 [1987 c.882 Â§6; 1997 c.516 Â§4; repealed by 2007 c.239 Â§15]

Â Â Â Â Â  Note: 199.458 is repealed July 1, 2008. See sections 15 and 16, chapter 239, Oregon Laws 2007. 199.458 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  199.458 District assessments prohibited when commission services not used; increase in assessments for county and cities. (1) Notwithstanding ORS 199.457 (4) to (7), a boundary commission created under ORS 199.425 shall not levy the assessments authorized by ORS 199.457 (4) to (7) upon a district when the district has not utilized the services of the commission during the two fiscal years immediately preceding the fiscal year for which the assessment would otherwise be levied. As used in this section, Âutilized the services of the commissionÂ means processing a boundary change or application under ORS 199.464 through the commission by means of either the regular or expedited process.

Â Â Â Â Â  (2) For any fiscal year, when any district assessment is limited by operation of subsection (1) of this section, the boundary commission shall increase the assessment under ORS 199.457 (4) against each city with a population exceeding 85,000 and the county in order to obtain the amount of revenues lost to the boundary commission by reason of the assessment limit imposed by subsection (1) of this section. The increase in assessments authorized by this subsection shall be assessed against the county and each city with a population exceeding 85,000 in the same proportion as the population of the city or county bears to the total population of the unincorporated area of the county and of all cities with a population exceeding 85,000.

Â Â Â Â Â  199.459 [1981 c.793 Â§1; 1997 c.516 Â§5; repealed by 2007 c.239 Â§15]

Â Â Â Â Â  Note: 199.459 is repealed July 1, 2008. See sections 15 and 16, chapter 239, Oregon Laws 2007. 199.459 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  199.459
Lane
County
Local Government Boundary Commission Fund. (1) There is established in the State Treasury separate from the General Fund a fund to be known as the Lane County Local Government Boundary Commission Fund into which shall be deposited all revenues received pursuant to ORS 199.457.

Â Â Â Â Â  (2) Amounts in the fund established under subsection (1) of this section are continuously appropriated for the purposes of the commission.

(Jurisdiction; General Procedure)

Â Â Â Â Â  199.460 Jurisdiction of boundary commission over boundary changes. (1) A boundary commission has jurisdiction of a proceeding to consider a boundary change if any part of the territory included or proposed to be included within the affected city or district is within the jurisdiction of the commission.

Â Â Â Â Â  (2) If the territory subject to the proceeding is within the jurisdiction of two or more commissions, the highest assessed value commission shall have primary jurisdiction in the conduct of the proceeding under ORS 199.410 to 199.534, and all other commissions having jurisdiction of the territory shall cooperate in the conduct of the proceeding. On the call of the highest assessed value commission, the commissions shall meet as a joint commission to hold hearings and to adopt a final order in the proceeding. As used in this subsection, Âhighest assessed value commissionÂ means the commission having jurisdiction of the greatest portion of the taxable assessed valuation of the affected territory. [1969 c.494 Â§10; 1971 c.462 Â§6; 1989 c.92 Â§15; 1997 c.516 Â§6]

Â Â Â Â Â  199.461 Study of proposed boundary change or other action; hearing; action by commission; judicial review; notice to public officials. (1) When the boundary commission receives a petition in a boundary change proceeding or an application for any proceeding allowed under ORS 199.464, it shall:

Â Â Â Â Â  (a) Cause a study to be made of the proposal.

Â Â Â Â Â  (b) Conduct one or more public hearings on the proposal.

Â Â Â Â Â  (2) After the study and hearings, the boundary commission may alter the boundaries set out in a petition for formation or a minor boundary change of a city or district or in a petition for consolidation of cities so as either to include or exclude territory. If the commission determines that any land has been improperly omitted from the proposal and that the owner of the land has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the petition and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land should not be included in the proposal. For minor boundary change modifications, notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. For major boundary change modifications, notice to nonappearing owners may be given by personal service, by letter sent by first-class mail or by a legal advertisement in a newspaper of general circulation in the area at least 15 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

Â Â Â Â Â  (3) After the study and hearings the boundary commission may alter the application for extraterritorial sewer or water line extensions to include or exclude line and connections thereto, and may alter the application for formation of a privately owned sewer or water system or allocation of territory to a community water supply system to include or exclude territory. If the commission determines that any land has been improperly omitted from a proposal to form a private water or sewer system or allocate territory to a community water system, or that any line or connections have been improperly omitted from a proposal to extend extraterritorially a water or sewer line, and that the owner of the property to be included or to which the line is being extended has not appeared at the hearing, in person or by a representative designated in writing, the commission shall continue the hearing on the proposal and shall order notice given to the nonappearing owner requiring appearance of the owner before the commission to show cause, if any, why the land or line or connection should not be included in the proposal. Notice to nonappearing owners may be given by personal service or by letter sent by first-class mail, at least 10 days prior to the date to which the hearing has been continued. The required notice may be waived by the nonappearing owner.

Â Â Â Â Â  (4) On the basis of the study and on the basis of the facts presented at the hearing, the boundary commission shall approve the proposed boundary change or application under ORS 199.464 as presented or as modified by the commission or disapprove the proposed change, by an order stating the reasons for the decision of the commission. Jurisdiction for judicial review of such an order is conferred upon the Court of Appeals. Except as provided in ORS 183.315 (1), any person interested in a boundary change may petition for judicial review of the order under ORS 183.482.

Â Â Â Â Â  (5) Immediately after the effective date of a final order entered under subsection (4) of this section and a proclamation declaring a minor boundary change approved if any is entered under ORS 199.505 (3), the commission shall file a copy of the order and proclamation, if any, with the Secretary of State, the Department of Revenue, the assessor and the county clerk of each county in which the affected territory, city or district is located, and the clerk of the affected city or district. If the commission disapproves a minor boundary change, it shall send a copy of the final order to the person who actually filed the petition and to the affected city or district.

Â Â Â Â Â  (6) Immediately after the effective date of a final order on an application under ORS 199.464, the commission shall file a copy of the order with the applicant, the Department of Human Services, the Department of Environmental Quality and the county planning department. [Formerly 199.475; 1979 c.772 Â§16; 1981 c.265 Â§9; 1983 c.336 Â§6; 1989 c.92 Â§16]

Â Â Â Â Â  199.462 Standards for review of boundary changes; territory which may not be included in certain boundary changes. (1) In order to carry out the purposes described by ORS 199.410 when reviewing a petition for a boundary change or application under ORS 199.464, a boundary commission shall consider local comprehensive planning for the area, economic, demographic and sociological trends and projections pertinent to the proposal, past and prospective physical development of land that would directly or indirectly be affected by the proposed boundary change or application under ORS 199.464 and the goals adopted under ORS 197.225.

Â Â Â Â Â  (2) Subject to any provision to the contrary in the principal Act of the affected district or city and subject to the process of transfer of territory:

Â Â Â Â Â  (a) Territory within a city may not be included within or annexed to a district without the consent of the city council;

Â Â Â Â Â  (b) Territory within a city may not be included within or annexed to another city; and

Â Â Â Â Â  (c) Territory within a district may not be included within or annexed to another district subject to the same principal Act. [Formerly 199.515; 1975 c.361 Â§2; 1979 c.374 Â§2; 1981 c.748 Â§18; 1983 c.336 Â§7; 1989 c.92 Â§17]

Â Â Â Â Â  199.463 Notice; hearing. (1) Notice of a public hearing conducted by a boundary commission under ORS 199.461 shall be published by at least one insertion in a newspaper of general circulation in the affected city, district or territory not more than 25 days nor less than 15 days before the hearing. A second notice may be published either by a second insertion in a newspaper of general circulation in the affected city, district or territory or by letter sent first-class mail addressed to each owner of land in the affected territory not more than 15 days nor less than 8 days before the hearing. The commission may also cause the notice to be posted in not less than three public places within the affected city, district or territory at least 15 days before the hearing. The commission may provide for publication by broadcasting on radio or television stations.

Â Â Â Â Â  (2) Notice of a hearing shall describe the proposed boundary change or application under ORS 199.464, state the time and place of the hearing and that any interested person may appear and shall be given a reasonable opportunity to be heard.

Â Â Â Â Â  (3) A hearing may be adjourned or continued to another time so long as notice of the continued hearing meets the requirements of ORS chapter 193. [Formerly 199.520; 1983 c.336 Â§8; 1989 c.92 Â§18]

Â Â Â Â Â  199.464 Commission approval for exercise of additional district function, to extraterritorially extend district or city sewer or water line or to establish privately owned community water system. (1) Approval or disapproval under this section shall be based on the policy stated in ORS 199.410.

Â Â Â Â Â  (2) Without the approval of a boundary commission, a district with territory in the jurisdiction of the commission may not initiate an additional function of the district. Any proposal by a district to initiate an additional function shall be referred immediately to the boundary commission that has jurisdiction of the territory in which the district lies. The district shall take no further action on the proposal unless the commission approves the proposal as proposed or modified.

Â Â Â Â Â  (3) Except for lines which provide no extraterritorial service, without the approval of a boundary commission, a city or district with territory in the jurisdiction of the commission shall not extend a water or sewer line extraterritorially to an extent not effected on October 5, 1973. Tentative plans for such extraterritorial extension shall be submitted to the boundary commission that has jurisdiction of the territory in which the extension is proposed. If the commission disapproves the plans, no further action may be taken.

Â Â Â Â Â  (4) Except as provided in subsection (5)(d) of this section, within territory subject to the jurisdiction of a boundary commission, no person may establish a community water supply system or a privately owned sewerage system or privately owned disposal system or extend a water line or sewer line without commission approval. Tentative plans for such approval shall be submitted to the boundary commission that has jurisdiction of the territory for which the establishment or extension is proposed. However, extension by a city or district of water lines or sewer lines shall be governed by subsection (3) of this section and the requirements of this section shall not apply to establishment of a city-owned or district-owned community water supply system within its boundaries.

Â Â Â Â Â  (5)(a) A community water supply system within the territory subject to the jurisdiction of a commission may apply to the commission for allocation of service territory. If the territory is allocated to a community water supply system, no other community water supply system may serve within the territory without approval of the commission and the approval may not be given so long as the existing system is reliable and has an adequate quality and quantity of water.

Â Â Â Â Â  (b) In condemning all or part of the properties and allocated service territory of a private community water supply system through eminent domain, the acquisition price shall be fair market value.

Â Â Â Â Â  (c) No part of the acquisition price for all or part of a community water supply system acquired by eminent domain shall be specially assessed against the property within the acquired service territory, or its owners on a special benefit assessment basis.

Â Â Â Â Â  (d) A community water supply system to which service territory has been allocated under this subsection may extend or establish water lines within the territory without further approval of the commission.

Â Â Â Â Â  (6) Action which under this section requires approval by a boundary commission but is taken without that approval may be enjoined, upon suit in a court of competent jurisdiction, by the boundary commission in whose territorial jurisdiction the action is taken.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂCommunity water supply systemÂ means a source of water and distribution system whether publicly or privately owned that serves more than three residences or other users where water is provided for public consumption including, but not limited to, a school, farm labor camp, an industrial establishment, a recreational facility, a restaurant, a motel, a mobile home or manufactured dwelling park, or a group care home.

Â Â Â Â Â  (b) ÂDisposal systemÂ is that system described by ORS 468B.005, except for individual subsurface disposal systems.

Â Â Â Â Â  (c) ÂSewer lineÂ includes every gravity sewer line that is eight inches or more in diameter and all force lines regardless of size, except a line connecting a sewer system with the premises of the user unless the line provides for extraterritorial extension of service.

Â Â Â Â Â  (d) ÂSewerage systemÂ is that system described by ORS 468B.005.

Â Â Â Â Â  (e) ÂTentative plansÂ submitted to the boundary commission for approval shall include:

Â Â Â Â Â  (A) For the establishment of a water system or extension of a water line:

Â Â Â Â Â  (i) The source of the supply and quantity of water available.

Â Â Â Â Â  (ii) The transmission, distribution and storage system size and location.

Â Â Â Â Â  (iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

Â Â Â Â Â  (B) For the establishment of a sewer system or extension of a sewer line:

Â Â Â Â Â  (i) The location of the treatment facility and outfall or other method of disposal.

Â Â Â Â Â  (ii) The size and location of the collection system.

Â Â Â Â Â  (iii) The proposed number of service connections, a map, and a legal description indicating the proposed service area.

Â Â Â Â Â  (f) ÂWater lineÂ includes every water line except a line connecting a community water supply system with the premises of the water user unless the line provides for extraterritorial extension of service. [1973 c.684 Â§2; 1975 c.330 Â§1; 1979 c.374 Â§3; 1979 c.880 Â§4; 1983 c.336 Â§9; 1989 c.92 Â§19; 1989 c.648 Â§58; 2003 c.469 Â§2; 2005 c.22 Â§149]

Â Â Â Â Â  199.465 [1969 c.494 Â§11; 1971 c.462 Â§10; 1973 c.433 Â§1; 1981 c.890 Â§6; renumbered 199.476]

(Boundary Change Procedure)

Â Â Â Â Â  199.466 Approval of annexation or extraterritorial extension without study or hearing; conditions; appeal. (1) When filing an annexation petition or application under ORS 199.464 (3) or (4) with a boundary commission, the principal petitioner may request that the petition or application be approved without the study, public hearing and adoption of a final order required under ORS 199.461. If such request is made, the executive officer of the commission, not later than the 15th day after the filing of the petition or application, shall prepare a brief analysis of the petition or application and a recommendation for disposition of the proceeding, and send a copy of the analysis and recommendation to each commission member, to the governing body of each city, county and district with territory affected by the annexation or extension, to the owners of the affected territory and to such other persons as may be required by the commission. If the executive officer fails to prepare the analysis and recommendation by the 15th day after the filing of the petition or application, then the petition or application shall be approved only after the study, public hearing and adoption of the final order required under ORS 199.461.

Â Â Â Â Â  (2) If, within 25 days after the filing of an annexation petition or application for an extraterritorial water or sewer line extension, a person or governing body that received a copy of the executive officerÂs analysis and recommendation under subsection (1) of this section does not ask in writing for a public hearing on the proceeding under ORS 199.461, the petition or application shall be considered approved by the commission. After such approval, the executive officer of the commission shall send written notification of the approval to the officials and persons described in ORS 199.461 (5) or (6). For an annexation petition, the notification shall contain a legal description and map describing the territory approved for annexation, and for an application under ORS 199.464 (3) or (4), a general description and map of the territory affected by the extension. If a request for a public hearing is received by the commission within the 25-day period after the filing, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.534.

Â Â Â Â Â  (3) Any person, city, county or district may appeal the approval of a petition or tentative plans under this section as provided in ORS 199.461 (4). [1981 c.265 Â§14; 1983 c.336 Â§12; 1989 c.92 Â§20]

Â Â Â Â Â  199.468 Effective date of application submitted under ORS 199.464. If the boundary commission by its final order approves any application submitted pursuant to ORS 199.464, the application shall be effective at the time specified in the final order except that the effective date shall not be more than one year after the date the final order is adopted. If no effective date is specified in the final order, the order shall take effect on the date the order is adopted. [1983 c.336 Â§11]

Â Â Â Â Â  199.470 [1969 c.494 Â§12; repealed by 1971 c.462 Â§20]

Â Â Â Â Â  199.475 [1969 c.494 Â§13; 1971 c.462 Â§7; renumbered 199.461]

Â Â Â Â Â  199.476 When petition for major boundary change required; when economic feasibility statement required; effect of filing petition; effect of appeal. (1) When a major boundary change is initiated by a legally sufficient petition as provided by the principal Act, if the territory subject to the petition is within the jurisdiction of a boundary commission, the filing agency notwithstanding the principal Act, shall file, within 10 days after the petition is filed, a certified copy of the petition with the boundary commission having jurisdiction of the change. If the petition proposes formation, consolidation or merger of a city or district it shall be accompanied by the economic feasibility analysis and an estimate of the tax rate derived from the feasibility analysis that will be required to provide the services or functions of the proposed city or district. The analysis and estimate of the tax rate shall be prepared in cooperation with the county assessor and the Department of Revenue. The analysis shall include among other items a description of the services or functions to be performed or provided by the new unit and an analysis of their relationship to other existing or needed government services. The analysis shall also include a first year line item operating budget and a projected third year line item operating budget.

Â Â Â Â Â  (2) The proceeding under the principal Act shall be suspended from the date the petition is filed with the filing agency until the date the commission files a certified copy of its final order with the filing agency. Suspension of the proceeding under this section shall not continue for more than 120 days after the date the commission receives the petition.

Â Â Â Â Â  (3) If a final order is not adopted within the 120 days, the petition shall be considered approved by the commission.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if a final order of a commission is appealed for review by the Court of Appeals and a copy of the petition for judicial review is filed with the filing agency within 60 days after the date on which the final order is issued, the suspension period shall be extended and continue until the petition for judicial review is determined and the results thereof certified to the filing agency.

Â Â Â Â Â  (5) A determination by the board of directors of a county service district that there is a public need for the continued existence of the district shall be reviewed as provided in this section. [Formerly 199.465; 1983 c.336 Â§13; 1987 c.504 Â§10; 1987 c.882 Â§10; 1989 c.92 Â§21]

Â Â Â Â Â  199.480 Filing of major boundary change order; effect of filing. In a proceeding for a major boundary change, a certified copy of the final order of the boundary commission shall be filed with the filing agency from which the commission received the petition. If the copy is so filed and:

Â Â Â Â Â  (1) If the commission approved the petition as presented or as modified, the proceeding shall continue as provided by the principal Act; except that when a commission considers and enters a final order on a petition:

Â Â Â Â Â  (a) The city council or county or district board need not call or hold a hearing on the petition and shall not change boundaries as described by the final order of the commission.

Â Â Â Â Â  (b) An election on the proposed change, if required under the principal Act, shall be held on the next appropriate election date authorized under the principal Act or under ORS 203.085, 221.230 or 255.345.

Â Â Â Â Â  (c) The final order, in a proceeding to merge or to consolidate districts or to dissolve a district and transfer its functions, assets and liabilities to a county service district, shall conclude the proceeding for all purposes; and the merger, consolidation or dissolution and transfer shall take effect on the date the order is adopted or at whatever date the commission specifies in its order which shall not be more than one year after the date the final order is adopted. A merger or consolidation to which this paragraph applies includes but is not limited to a merger or consolidation under ORS 198.705 to 198.955 that provides for joining a city to the surviving or successor district.

Â Â Â Â Â  (2) If the commission disapproved the petition, the proceeding shall terminate.

Â Â Â Â Â  (3) If the commission determines that a county service district subject to a determination of public need for continued existence shall be dissolved, it shall enter an order so providing and dissolution shall take effect at the end of the fiscal year in which the order of the commission is entered. [1969 c.494 Â§14; 1971 c.462 Â§11; 1973 c.664 Â§4; 1983 c.142 Â§12a; 1983 c.336 Â§14; 1987 c.504 Â§11; 1989 c.92 Â§22]

Â Â Â Â Â  199.483 [1987 c.882 Â§9; repealed by 1989 c.92 Â§39]

Â Â Â Â Â  199.485 Commission authority to initiate major boundary change; resolution as petition; content and filing of resolution. (1) A boundary commission may initiate a proceeding for a major boundary change in territory subject to its jurisdiction by adopting and within 10 days thereafter filing with the proper filing agency a resolution proposing the change and by proceeding in accordance with the principal Act of the affected city or district, ORS 199.476, 199.480 and this section. When the resolution is filed with the filing agency, thereafter for all purposes the resolution shall be considered as if it were a petition filed in accordance with the principal Act.

Â Â Â Â Â  (2) The resolution shall:

Â Â Â Â Â  (a) Identify the affected city or district;

Â Â Â Â Â  (b) State the kind of boundary change proposed;

Â Â Â Â Â  (c) Contain a legal description of the boundaries of the affected territory;

Â Â Â Â Â  (d) If the proposal concerns a district, designate the principal Act of the affected district;

Â Â Â Â Â  (e) Have attached a map showing the location of the affected territory; and

Â Â Â Â Â  (f) Include whatever additional information the principal Act of the affected city or district authorizes or requires petitioners to include in or with a petition for such a boundary change.

Â Â Â Â Â  (3) In proceedings initiated under this section, the filing agency is not required to send a copy of the resolution to the boundary commission, but the commission shall, except in formation proceedings, file a certified copy of the resolution with the affected city or district within five days after the date the resolution is filed with the filing agency, unless the city or district is the filing agency. [1969 c.494 Â§15; 1971 c.462 Â§12; 1973 c.664 Â§5]

Â Â Â Â Â  199.487 Commission authority to initiate minor boundary change; nonapplicability of certain boundary change procedures; effect of commission action. (1) Within the jurisdiction of a boundary commission, a minor boundary change proceeding may be initiated as provided by ORS 199.490. In addition, a city annexation proceeding may be initiated as provided by ORS 222.750 or 222.840 to 222.915. Minor boundary change proceedings shall be conducted as provided by this section and ORS 199.490 to 199.534.

Â Â Â Â Â  (2) ORS 222.111 to 222.180, 222.460 and the statutes of the state that govern annexation of territory to, or withdrawal of territory from, districts do not apply in territory subject to the jurisdiction of a boundary commission. However, a city annexation proposal initiated under ORS 199.490 may include a tax differential proposal authorized by ORS 222.111 (3). Notwithstanding ORS 199.490 (2)(b), 222.173 (1), 222.175 or any other requirement for obtaining consent to annexation, a city or district may use a consent to annexation contained in contracts authorized by ORS 198.869 or 222.115 in formulating annexation proposals or petitions under ORS 198.855, 199.490 (2), 222.125 or 222.170 for properties whose owners have signed such consents to annexation. ORS 222.530 shall not apply in territory subject to the jurisdiction of a boundary commission unless the affected territory constitutes at least 60 percent of the area and 60 percent of the assessed value of the district.

Â Â Â Â Â  (3) Notwithstanding any charter or statutory provision to the contrary, a final order or a proclamation of a boundary commission declaring a minor boundary change approved is effective to change the boundary of the city or district without the necessity of any further action by the electors or the governing body of the city or district. [Formerly 199.540; 1979 c.880 Â§3; 1983 c.336 Â§15; 1985 c.702 Â§17; 1989 c.92 Â§23; 1989 c.1063 Â§12; 1991 c.637 Â§6]

Â Â Â Â Â  199.490 Procedure for minor boundary changes or transfers of territory. (1) A proceeding for a minor boundary change other than a transfer of territory may be initiated:

Â Â Â Â Â  (a) By resolution of the governing body of the affected city or district;

Â Â Â Â Â  (b) By petition signed by 10 percent of the electors registered in the affected territory;

Â Â Â Â Â  (c) By petition signed by the owners of at least one-half the land area in the affected territory;

Â Â Â Â Â  (d) By resolution of a boundary commission having jurisdiction of the affected territory; or

Â Â Â Â Â  (e) When the minor boundary change is a withdrawal of a city from a district, by resolution of the governing body of the city, which shall be an affected city for the purposes of ORS 199.410 to 199.534.

Â Â Â Â Â  (2)(a)(A) An annexation proceeding may also be initiated by a resolution adopted by the governing body of the affected city or district upon receiving consent to annex their land in writing from more than half of the owners of land in the territory proposed to be annexed, who also own more than half of the land in the territory proposed to be annexed and of real property therein representing more than half of the assessed value of all real property in the territory proposed to be annexed.

Â Â Â Â Â  (B) A resolution adopted by the governing body of the affected city or district upon receiving written consent to annexation from a majority of the electors registered in the territory proposed to be annexed and written consent to the annexation of their land from the owners of more than half the land in the territory proposed to be annexed.

Â Â Â Â Â  (b) However, before soliciting statements of consent for the purpose of authorizing an annexation under a proceeding initiated as provided by this subsection, the governing body of the affected city or district shall file a notice of intent to annex with the boundary commission having jurisdiction of the affected territory. The notice of intent to annex shall name the affected city or district and generally describe the boundaries of the territory sought to be annexed, which territory must be contiguous to the city or district or separated from it only by a public right of way or a stream, bay, lake or other body of water. The notice of intent to annex shall have attached to it a county assessorÂs cadastral map showing the location of the affected territory that the city or district proposes to annex.

Â Â Â Â Â  (c) For the purpose of this subsection, consent need not be obtained for any land in a public way included within or contiguous to the territory proposed to be annexed. However, land in such a public way shall, as determined by the commission, be considered annexed to the affected city or district if the minor boundary change is approved, regardless of the landÂs ownership, size or assessed valuation.

Â Â Â Â Â  (d) For the purpose of this subsection, consent need not be obtained for any real property that is publicly owned, is the right of way for a public utility, telecommunications utility or railroad or is exempt from ad valorem taxation unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the annexing city or district on or before the date the city or district adopts the resolution required by paragraph (a) of this subsection.

Â Â Â Â Â  (e) As used in this subsection, ÂownerÂ has the additional meaning given that term in ORS 222.120 (7).

Â Â Â Â Â  (3) A transfer of territory proceeding may be initiated:

Â Â Â Â Â  (a) By joint resolution of the governing bodies of the affected districts or cities;

Â Â Â Â Â  (b) By petition signed by 10 percent of the electors registered in the affected territory;

Â Â Â Â Â  (c) By petition signed by the owners of at least one-half the land area in the affected territory; or

Â Â Â Â Â  (d) By resolution of a boundary commission having jurisdiction of the affected territory.

Â Â Â Â Â  (4) The petition or resolution shall:

Â Â Â Â Â  (a) Name the affected city or district and state whether it is proposed to annex, withdraw or transfer territory;

Â Â Â Â Â  (b) Describe the boundaries of the affected territory;

Â Â Â Â Â  (c) If the proposal concerns a district, designate the applicable principal Act;

Â Â Â Â Â  (d) Have attached a county assessorÂs cadastral map showing the location of the affected territory; and

Â Â Â Â Â  (e) Be filed with the boundary commission having jurisdiction of the affected territory.

Â Â Â Â Â  (5) When a city annexation is initiated:

Â Â Â Â Â  (a) As provided by ORS 222.750 the petition proposing the annexation shall be filed with the boundary commission having jurisdiction of the annexation.

Â Â Â Â Â  (b) As provided by ORS 222.840 to 222.915, the findings adopted by the Director of Human Services under ORS 222.880 shall be considered the initiatory action and a certified copy of the findings shall be filed with the boundary commission having jurisdiction of the annexation, at the same time a copy of the finding is filed with the affected city.

Â Â Â Â Â  (6) Except when a boundary change is initiated by an affected city or district under subsection (1), (2), (3) or (5) of this section or by the Director of Human Services as provided by subsection (5)(b) of this section, the boundary commission shall notify the affected city or district that a petition has been filed or that the commission has adopted a resolution. If the petition complies with the requirements of the applicable statutes, the commission shall proceed as provided by ORS 199.460 to 199.463 and 199.490 to 199.519.

Â Â Â Â Â  (7) Unless the parties appearing at a hearing for a minor boundary change or application under ORS 199.464 agree to a postponement of the adoption of a final order, a final order approving or disapproving a minor boundary change must be adopted within 90 days after the date the petition, resolution or application is filed with the commission. If a final order approving or disapproving a minor boundary change is not adopted within 90 days after the petition, resolution or application is filed or within the period of postponement, the petition, resolution or application shall be considered approved by the commission. A postponement shall not be for a period exceeding one year from the date the petition, resolution or application initiating the proposal is filed with the commission. [1969 c.494 Â§16; 1971 c.462 Â§14; 1973 c.808 Â§1; 1975 c.157 Â§3; 1975 c.361 Â§3; 1979 c.880 Â§1; 1983 c.83 Â§11; 1983 c.336 Â§16; 1985 c.702 Â§18; 1987 c.447 Â§114 1987 c.737 Â§1; 1989 c.92 Â§24; 1989 c.176 Â§1; 1997 c.541 Â§348]

Â Â Â Â Â  199.495 Effective date of certain annexations; nonapplicability of certain health hazard annexation procedures. In a proceeding initiated as provided by ORS 199.490 (2) and (5):

Â Â Â Â Â  (1) If the proposed annexation is approved by the commission, the final order shall be effective at the time specified in the final order except that the effective date for an annexation initiated as provided by ORS 199.490 (5) shall not be more than one year after the date the final order is adopted and for an annexation initiated as provided by ORS 199.490 (2) shall not be more than 10 years after the date the final order is adopted. If no effective date is specified in the final order, the order shall take effect on the date the order is adopted. The order shall not be subject to ORS 199.505.

Â Â Â Â Â  (2) ORS 222.883 to 222.896, 222.900 (1) and (3) and 222.915 do not apply to proceedings initiated by the findings of the Director of Human Services. [1969 c.494 Â§16a; 1971 c.462 Â§15; 1975 c.157 Â§1; 1975 c.639 Â§19; 1979 c.374 Â§4; 1979 c.880 Â§2; 1983 c.407 Â§11; 1991 c.637 Â§7]

Â Â Â Â Â  199.500 Commission to notify counties of certain annexations with delayed effective date. (1) If a boundary commission approves an annexation and the effective date of the final order is more than one year after the date the final order is adopted, the boundary commission shall send notice to the county clerk of each county in which the affected territory, city or district is located. The notice shall be sent not sooner than 120 days and not later than 90 days prior to the effective date of the final order.

Â Â Â Â Â  (2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 199.410 to 199.534. [1995 c.607 Â§62]

Â Â Â Â Â  Note: 199.500 was added to and made a part of 199.410 to 199.534 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  199.505 Effective date of minor boundary changes; objections; election. (1) If the boundary commission by its final order approves a minor boundary change other than a transfer of territory, the change shall take effect at the time specified in the final order. Except for annexation proceedings initiated by a city or district, the effective date shall not be less than 45 days, nor more than one year, after the date the commission adopts the final order approving the change. For annexation proceedings initiated by a city or district, the effective date shall not be earlier than 45 days, nor more than 10 years, after the date the commission adopts the final order approving the change. If no effective date is specified in the final order, the order shall take effect 45 days after the commission adopts the final order approving the change. However, the change shall not take effect unless it is also approved by the electors if within 45 days after the date of the adoption of the order:

Â Â Â Â Â  (a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

Â Â Â Â Â  (b) A resolution objecting to the change adopted by the city council of the affected city or district board of the affected district is filed with the commission.

Â Â Â Â Â  (2) If objections as required by this section are filed by a city council or district board, the council or board shall call and hold an election in the affected city or district on the boundary change as approved. If objections are filed by the electors, the commission shall certify the fact of the objections to:

Â Â Â Â Â  (a) The city council or district board of the affected city or district, if the change involves a withdrawal of territory, whereupon the council or board shall call an election in the city or district.

Â Â Â Â Â  (b) The county board of the county where the territory is located, if the change involves an annexation, whereupon the board shall call an election in the territory. Where a minor boundary change has been initiated pursuant to ORS 199.490 (1)(a), cost of an election required by this paragraph shall be paid by the city or district to which the territory is proposed to be annexed.

Â Â Â Â Â  (3) An election required by subsection (2) of this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. A city council or a board that calls an election under this section shall certify the results of the election to the commission. If a majority of those voting on the proposition in each election approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation the change shall take effect. [1969 c.494 Â§17; 1971 c.288 Â§1; 1971 c.462 Â§16; 1975 c.157 Â§2; 1975 c.361 Â§4; 1981 c.265 Â§10; 1983 c.336 Â§17; 1989 c.176 Â§2; 1991 c.637 Â§8; 1997 c.541 Â§349]

Â Â Â Â Â  199.507 Effective date of transfer of territory; objections; election. (1) If the boundary commission by its final order approves a transfer of territory, the change shall take effect at the time specified in the final order, but the effective date shall not be less than 45 days, nor more than one year, after the date the commission adopts the final order approving the change. If no effective date is specified in the final order, the order shall take effect 45 days after the commission adopts the final order approving the change. However, the change shall not take effect unless it is also approved by the electors if within 45 days after the date of the adoption of the order:

Â Â Â Â Â  (a) Written objections to the change signed by not less than 10 percent or 100, whichever number is the lesser, of the electors in the affected territory are filed with the commission; or

Â Â Â Â Â  (b) A resolution objecting to the change adopted by the district board, governing body of a city-county or city council of any affected city or district is filed with the commission.

Â Â Â Â Â  (2) If an objection is filed by the board of a district, governing body of a city-county or city council of a city which under the final order would lose territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be withdrawn from the district or city.

Â Â Â Â Â  (3) If an objection is filed by the board of a district or city council of a city which under the final order would acquire the territory, it shall call and hold an election within its boundaries on whether the territory designated for transfer should be annexed to the district or city.

Â Â Â Â Â  (4) If objections are filed by the electors, the commission shall certify the fact of the objections to the county board of the county where the territory is located whereupon the board shall call an election within the boundaries of the territory proposed for transfer on whether the territory should be transferred.

Â Â Â Â Â  (5) An election required by this section shall be held on the next appropriate election date authorized under ORS 203.085, 221.230 or 255.345. The results of the election shall be certified to the commission. If a majority of those voting on a proposition in each and all elections approve the change approved by the commission, the commission thereupon shall proclaim the results of the election. Upon the adoption of the proclamation, the change shall take effect. [1975 c.361 Â§6; 1981 c.265 Â§11; 1983 c.336 Â§18; 1997 c.494 Â§19]

Â Â Â Â Â  199.508 [1989 c.176 Â§4; 1995 c.712 Â§85; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  199.510 Financial effects of transfer or withdrawal; exceptions. (1) After the date of a final order or proclamation of annexation or transfer of territory, the territory annexed or transferred shall become subject to the indebtedness, bonded or otherwise, of the affected city or district acquiring the territory in like manner as the territory within the city or district.

Â Â Â Â Â  (2)(a) Subject to ORS 222.465, if the affected territory is to be annexed to a city, and lies within the boundaries of a district, the affected territory is withdrawn from the district on the date of the final order unless the city is part of the district. The city shall have the right to exercise the choice permitted by ORS 222.520 (2).

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply when the territory to be annexed lies within a water district organized under ORS chapter 264, a sanitary district organized under ORS 450.005 to 450.245 or a park and recreation district organized under ORS chapter 266. Withdrawal of territory from such a water, sanitary district or park and recreation district shall be governed solely by ORS 222.465 and 222.520 to 222.575.

Â Â Â Â Â  (c) When a city receives services from a district and is part of that district, any territory thereafter annexed to the city shall be included in the boundaries of the district and shall be subject to all liabilities of the district in the same manner and to the same extent as other territory included in the district.

Â Â Â Â Â  (3) After the date of a final order or proclamation withdrawing or transferring territory from an affected city or district, the territory withdrawn or transferred shall be free from assessments and taxes levied thereafter by the affected city or district losing the territory. However, the withdrawn or transferred territory shall remain subject to any bonded or other indebtedness existing at the time of the order, except as provided by ORS 198.882. If the territory is being withdrawn from a district into a city, the city shall have the right to exercise the choice permitted by ORS 222.520 (2). The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property located within the city or district immediately prior to the withdrawal. [1969 c.494 Â§18; 1971 c.462 Â§17; 1973 c.808 Â§2; 1975 c.361 Â§7; 1977 c.663 Â§2; 1981 c.265 Â§12; 1985 c.702 Â§19; 1989 c.483 Â§1]

Â Â Â Â Â  199.512 Commission proceedings for district formation or annexation to relieve public health danger. (1) The findings of the Director of Human Services filed with a boundary commission in accordance with ORS 431.740 or 431.750 shall be considered a petition for the purposes of ORS 199.410 to 199.534. When the findings of the director are filed with a commission, it shall proceed in accordance with the findings and with ORS 199.410 to 199.534, but the commission shall not inquire into the need for the proposed facilities or adjust the boundaries of the affected territory.

Â Â Â Â Â  (2) In proceedings described by subsection (1) of this section, the boundary commission shall determine whether the affected territory shall be included in a
new city
, new metropolitan service district or new county service district or annexed to an existing district. The final order of the commission shall conclude the proceedings for all purposes; and the formation or annexation approved and ordered by the commission shall take effect 45 days after the date the commission adopts the final order in the proceeding. [1973 c.361 Â§16; 1989 c.92 Â§25]

Â Â Â Â Â  199.514 [1973 c.664 Â§3; repealed by 1975 c.326 Â§5]

Â Â Â Â Â  199.515 [1969 c.494 Â§19; 1971 c.462 Â§8; renumbered 199.462]

Â Â Â Â Â  199.519 Effective date of boundary change; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding any different effective date specified in ORS 199.480, 199.505 or 199.507, a boundary change under ORS 199.410 to 199.534 shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any city or district involved in the boundary change and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for a boundary change is a date that is prohibited under this section, the boundary change shall become effective on the day after the election for voting purposes.

Â Â Â Â Â  (3) The provisions of this section do not apply if the territory affected by the boundary change has no registered voters.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1981 c.391 Â§1; 1985 c.808 Â§68; 1989 c.92 Â§26; 1989 c.923 Â§24; 1995 c.712 Â§86; 2001 c.138 Â§4]

Â Â Â Â Â  199.520 [1969 c.494 Â§20; 1971 c.462 Â§9; renumbered 199.463]

Â Â Â Â Â  199.522 Economic feasibility analysis for proposed city; filing with commission prior to filing incorporation petition; review of analysis by commission; approval or rejection. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, then prior to filing a petition to incorporate the territory with the county clerk under ORS 221.031, the petitioners shall file the economic feasibility analysis described in ORS 199.476 (1) with the local government boundary commission for review and approval. The local government boundary commission shall review the feasibility analysis. On the basis of the review and after consultation with the petitioners, if necessary, the boundary commission shall approve or reject the economic feasibility analysis as presented or approve it as modified by the commission. Approval or rejection of the economic feasibility analysis shall be done by an order stating the reasons for the decision of the commission. Approval or rejection of an economic feasibility analysis filed under this section shall be accomplished not later than 120 days after the feasibility analysis is filed with the boundary commission. [1987 c.882 Â§7]

Â Â Â Â Â  199.525 [1969 c.494 Â§21; renumbered 199.452]

Â Â Â Â Â  199.526 Time limit for obtaining signatures on petition for incorporation of city. When incorporation of a city is proposed within the jurisdiction of a local government boundary commission, all signatures on the petition described in ORS 221.031 and 221.040 must be obtained within any six-month period to be valid and effective to authorize a major boundary change proceeding under this chapter. [1987 c.882 Â§8]

Â Â Â Â Â  Note: 199.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 199 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  199.530 [1969 c.494 Â§22; renumbered 199.455]

Â Â Â Â Â  199.531 Policy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Since 1985 local governments in boundary commission jurisdictions have undertaken programs involving multiple minor boundary changes, including annexation of territory, which have required the transfer of service delivery obligations from the county or special districts which formerly had jurisdiction of the territory to the annexing city or district, along with the need to receive revenue to support the services;

Â Â Â Â Â  (2) The local governments and boundary commissions have acted in good faith reliance on state statutes concerning minor boundary changes and in compliance with those statutes;

Â Â Â Â Â  (3) The transfer of service responsibility has resulted in extinguishing or dissolution of special service districts and the transfer of capital equipment and employees;

Â Â Â Â Â  (4) If a court or administrative agency determines that one or more of the minor boundary changes are invalid because the statute on which they were based is unconstitutional, responsibility for service and revenue must be resolved in order to avoid substantial disruption to citizens; and

Â Â Â Â Â  (5) Providing for legislative annexation of the affected territories is the best method for resolving service responsibility and financial obligations without jeopardizing continued service delivery to citizens in the affected territory or imposing unreasonable financial burdens on the city, county and special service districts and their citizens. [1987 c.818 Â§2]

Â Â Â Â Â  199.534 Legislative annexation of territory to cities and districts; effective date; effect on other minor boundary changes. Notwithstanding any other provision of this chapter or ORS chapter 222, territory annexed or transferred to a city or district by a minor boundary change approved by a boundary commissionÂs final order adopted after January 1, 1985, but before July 18, 1987, shall be in the annexing city or district by operation of ORS 198.855, 199.490, 199.531, 199.534, 222.120 and 222.170 to 222.177 commencing upon the effective date of the boundary commissionÂs final order. The creation by ORS 198.855, 199.490, 199.531, 199.534, 222.120 and 222.170 to 222.177 of annexations shall not void or impair any prior or subsequent minor boundary changes inside or outside of the affected territory. [1987 c.818 Â§3]

Â Â Â Â Â  199.535 [1969 c.494 Â§23; renumbered 199.457]

Â Â Â Â Â  199.540 [1969 c.494 Â§24; 1971 c.462 Â§13; renumbered 199.487]

CITY-COUNTY CONSOLIDATION

(Generally)

Â Â Â Â Â  199.705 Definitions for ORS 199.705 to 199.795. In ORS 199.705 to 199.795:

Â Â Â Â Â  (1) ÂCity-countyÂ means a city incorporated under ORS 199.705 to 199.795 and having both city and county functions.

Â Â Â Â Â  (2) ÂCity in the countyÂ means a city having more than 50 percent of its population in the county.

Â Â Â Â Â  (3) ÂMost populous cityÂ means a city of not less than 300,000 population.

Â Â Â Â Â  (4) ÂUnincorporated areaÂ means the area of unincorporated territory within the county that is outside the urban growth boundary adopted under ORS 268.390. [1971 c.731 Â§2; 1997 c.494 Â§1]

Â Â Â Â Â  199.710 Short title. ORS 199.705 to 199.795 may be referred to as the City-County Act of 1971. [1971 c.731 Â§1]

Â Â Â Â Â  199.715 City-county consolidation authorized. By proceeding under ORS 199.705 to 199.795, a county and the most populous city in the county may consolidate to form a city-county, and one or more of the other cities in the county and the unincorporated area may join in the consolidation. [1971 c.731 Â§3; 1997 c.494 Â§2]

Â Â Â Â Â  199.720 Initiation of consolidation proceedings by resolution or petition. (1) Consolidation proceedings may be initiated by resolution of the governing body of the county or of the most populous city in the county. Within five days after adoption of the resolution a true copy thereof shall be filed with the governing body, other than the adopting governing body, of each city that has any territory within the county and of each county in which such a city has territory.

Â Â Â Â Â  (2) The proceedings may also be initiated by electors of the county and of the most populous city in the county who reside within or outside of the county, filing with the county clerk of the county a petition signed by a number of such electors equal to six percent of the total number of votes cast in the county for all gubernatorial candidates at the last preceding election at which a Governor was elected for a four-year term.

Â Â Â Â Â  (3) The form of the petition shall be:

______________________________________________________________________________

CITY-COUNTY CONSOLIDATION

Â Â Â Â Â  We, the undersigned electors, hereby initiate proceedings for consolidating
_____
County
, the City of _____, and whatever other cities in the County desire to join in the consolidation. We request that a charter commission be appointed, a charter be prepared, and an election on the consolidation be held, all under the City-County Act of 1971.

Â Â Â Â Â  NamesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Addresses

___________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________

Â Â Â Â Â  (Here follow 20 lines for signatures)

______________________________________________________________________________

Â Â Â Â Â  (4) Before the petition is circulated for signatures, a true copy of it shall be filed with the county clerk. No signature on the petition shall be counted unless subscribed thereon and filed with the county clerk within 180 days after the original filing.

Â Â Â Â Â  (5) Within 15 days after receiving signatures to the petition the county clerk shall verify the signatures. As soon as the county clerk has verified the signatures and whether the number required for the petition have signed, the county clerk shall certify that fact on the petition and file the petition. Within five days after the certification the county clerk shall forward a true copy of the text of the petition and of the certification to the governing body of each city that has any territory within the county and of each county in which such a city has territory.

Â Â Â Â Â  (6) The date of initiation of the proceedings shall be the date the initiating resolution is adopted or the date that the county clerk certifies that the initiating petition bears the required number of verified signatures. [1971 c.731 Â§4]

(Commission)

Â Â Â Â Â  199.725 Charter commission; appointment; term; first meeting; chairperson; appropriation for expenses. (1) Within 30 days after the proceedings are initiated, a charter commission comprised of persons each of whom is an elector of the county or the most populous city shall be appointed as follows:

Â Â Â Â Â  (a) Two members jointly by a majority of a convention of the state Senators elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

Â Â Â Â Â  (b) Three members jointly by a majority of a convention of the state Representatives elected from the county or any part thereof, one of whom shall be a resident of the unincorporated area of the county.

Â Â Â Â Â  (c) Three members by the governing body of the county.

Â Â Â Â Â  (d) Three members by the governing body of the most populous city in the county.

Â Â Â Â Â  (e) One member by the governing body of the second most populous city in the county.

Â Â Â Â Â  (f) One member jointly by a majority of a convention of the mayors of the cities in the county other than the cities described in paragraphs (d) and (e) of this subsection.

Â Â Â Â Â  (2) Any of the appointments not made as provided by subsection (1) of this section shall be made by the Governor within 45 days after the proceedings are initiated.

Â Â Â Â Â  (3) Each appointment made under this section shall be certified immediately by the appointing authority to the mayor of the most populous city.

Â Â Â Â Â  (4) Members of the charter commission shall serve without pay.

Â Â Â Â Â  (5) The terms of office of members of the commission shall continue until the charter that the commission prepares is submitted to the electors under ORS 199.730 and 199.735. A position on the commission shall become vacant, however, for any cause specified by ORS 236.010 and may be declared vacant by the commission because of nonattendance at commission meetings. Within 30 days after such a vacancy occurs or is declared, it shall be filled in the manner prescribed by the provisions of subsections (1) and (2) of this section that are applicable to the position vacated.

Â Â Â Â Â  (6) Within five days after receiving certification of the final appointment to the commission, the mayor of the most populous city shall fix the time and place and give the commission members at least 10 daysÂ notice of the first meeting of the commission. The mayor shall convene the commission and serve as its temporary chairperson. At the first meeting the commission shall designate a permanent chairperson and organize in whatever other manner it considers advisable.

Â Â Â Â Â  (7) The governing body of the county proposed to be consolidated shall appropriate for the expenses of the commission:

Â Â Â Â Â  (a) Not less than $25,000; and

Â Â Â Â Â  (b) An additional amount of not more than $100,000, as requisitioned by a majority of the following officials: The chairperson of the commission, the chairperson of the county governing body and the mayor of the most populous city in the county.

Â Â Â Â Â  (8) The county and any city in the county may appropriate money to assist the charter commission with its work. [1971 c.731 Â§5; 1973 c.745 Â§1; 1997 c.494 Â§3]

Â Â Â Â Â  199.730 Functions of charter commission; rules. The charter commission:

Â Â Â Â Â  (1) Shall adopt rules to govern its proceedings.

Â Â Â Â Â  (2) May acquire property, avail itself of quarters, enter into contracts necessary for its work, and receive and expend gifts, grants and appropriations.

Â Â Â Â Â  (3) May employ administrative, clerical and technical assistance necessary for its work, and may request and secure information and assistance from the county and other units of local government located in the county and officers and employees thereof including the district attorney and the city attorneys and their staffs.

Â Â Â Â Â  (4) Within one year after its first meeting shall prepare and publish a preliminary draft of a charter for the city-county.

Â Â Â Â Â  (5) After publication of the preliminary draft shall hold public hearings thereon.

Â Â Â Â Â  (6) Within two years after the first meeting of the commission shall prepare a final draft of the charter.

Â Â Â Â Â  (7) After a majority of the members of the commission has approved the final draft, shall call and fix a date for an election under ORS 199.735. [1971 c.731 Â§6]

(Consolidation)

Â Â Â Â Â  199.735 Election on consolidation; on merger. (1) The commission shall call an election on a date specified in ORS 221.230.

Â Â Â Â Â  (2) At the election the following questions shall be submitted:

Â Â Â Â Â  (a) To the electors of the county and to the electors of the most populous city, the question of whether the charter shall be adopted as the charter of a city-county.

Â Â Â Â Â  (b) To the electors of each less populous city in the county, the question of whether that city shall merge into the city-county.

Â Â Â Â Â  (c) To the electors of the unincorporated area, the question of whether the unincorporated area shall merge into the city-county.

Â Â Â Â Â  (3) If an elector is eligible to vote in both the county and the most populous city, the question submitted under subsection (2)(a) of this section shall appear only on the county ballot for that elector, but it shall be tallied both as a vote of an elector of the county and as an elector of the most populous city in the county.

Â Â Â Â Â  (4) The commission shall file the call and the charter with the county clerk, who shall give notice of, conduct and publicize the results of the election under the general laws of the state governing elections. The county shall bear the expense of the election. [1971 c.731 Â§7; 1973 c.745 Â§2; 1979 c.190 Â§402; 1983 c.83 Â§12; 1983 c.350 Â§9; 1997 c.494 Â§4]

Â Â Â Â Â  199.740 Effect of election. (1) The charter shall be approved and the consolidation shall take place if, and only if, the question receives at the election affirmative votes by a majority of those electors of the county voting on the question and also by a majority of those electors of the most populous city in the county voting on the question.

Â Â Â Â Â  (2) In case the question is approved as provided by subsection (1) of this section:

Â Â Â Â Â  (a) Any less populous city in the county shall be merged with and become a part of the city-county unless a majority of the electors of the city voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (b) The unincorporated area in the county shall be merged with and become a part of the city-county unless a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (3) A majority vote for the question in a city approving it shall have the effect of approving the surrender of the charter of the city as required in section 2a (1), Article XI of the Oregon Constitution. The majority vote in the county approving the question shall have the effect of approving the surrender of the charter, if any, of the county. The surrender in both cases shall take effect when the city-county comes into existence. [1971 c.731 Â§8; 1973 c.745 Â§3; 1983 c.83 Â§13; 1997 c.494 Â§5]

Â Â Â Â Â  199.742 Charter requirements if consolidation is rejected in unincorporated area. When a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question, the charter of the city-county shall provide that:

Â Â Â Â Â  (1) Special districts within the unincorporated area shall not be extinguished.

Â Â Â Â Â  (2) The rate of taxation for ad valorem property taxes and business income taxes shall initially be set at the rates in effect on the date on which the charter for the city-county is approved.

Â Â Â Â Â  (3) Fees, including but not limited to business license fees and utility bill fees, shall initially be set at the rate or amount in effect on the date on which the charter for the city-county is approved.

Â Â Â Â Â  (4) Except for taxes or fees dedicated to correctional facilities, libraries or animal control, any rate increase for fees or taxes that exceeds the rate of population growth in the unincorporated area shall not take effect in the unincorporated area unless the electors in the unincorporated area approve the tax or fee increase.

Â Â Â Â Â  (5) The unincorporated area shall receive rural service levels for basic city-county services. As used in this subsection, Âbasic city-county servicesÂ includes police, fire, sewer, water and code enforcement services provided by the city-county. [1997 c.494 Â§10]

Â Â Â Â Â  199.743 Financial affairs of city-county if charter becomes effective during fiscal year. (1) Notwithstanding ORS 294.305 to 294.555 and 310.010 to 310.110, if the charter for a city-county is approved under ORS 199.740 (1) and the effective date of such charter is other than the date of the beginning of the fiscal year immediately following the fiscal year in progress on the effective date of such charter, during the remainder of the fiscal year in progress on the effective date of such charter the city-county shall expend moneys and levy taxes in accordance with the budgets prepared and adopted by each of the municipal corporations consolidated, merged or dissolved in the formation of the city-county pursuant to such charter, as if such charter had not taken effect. For the purposes of this section, the city-county shall be considered to be a continuation of each municipal corporation consolidated, merged or dissolved in the formation of the city-county.

Â Â Â Â Â  (2) As used in subsection (1) of this section:

Â Â Â Â Â  (a) ÂFiscal yearÂ has the meaning given that term in ORS 294.311.

Â Â Â Â Â  (b) ÂMunicipal corporationÂ has the meaning given that term in ORS 294.311. [1973 c.745 Â§9; 1997 c.308 Â§32]

Â Â Â Â Â  199.745 First governing body of city-county. (1) The first members of the governing body of the city-county shall be nominated and elected in the manner and at the times prescribed by the city-county charter.

Â Â Â Â Â  (2) The county clerk shall arrange for, give notice of and conduct the election. The county shall bear the expense of the election.

Â Â Â Â Â  (3) The charter shall prescribe the date on which the city-county comes into existence and shall include necessary transitional provisions. The charter may provide that it will become effective for specified purposes immediately upon the proclamation of the results of the election on the adoption of the charter. [1971 c.731 Â§9; 1973 c.745 Â§3a]

Â Â Â Â Â  199.750 Status of city-county. (1) The city-county shall be a city within the meaning of state law, except ORS 221.610, 221.621, 221.650, 222.210 to 222.310 and 222.840 to 222.915. In merger proceedings under ORS 222.610 to 222.710 consent by the city-county to the merger may be given by the governing body of the city-county without a popular vote on the merger. No merger or annexation adding territory to the city-county shall change a county boundary. Annexation to the city-county of area in another county or merger into the city-county of a city in another county shall be for the provision of city services only. Territory within the city-county may be transferred under ORS 199.490 to 199.519 to a city excluded from consolidation under ORS 199.740 (2).

Â Â Â Â Â  (2) The city-county shall be a county for purposes of Articles IV, VI, VII (Amended), VII (Original) and VIII of the Oregon Constitution and in its relationship to any city in the city-county excluded from the consolidation under ORS 199.740 (2). That relationship shall continue until the excluded city disincorporates or merges into the city-county.

Â Â Â Â Â  (3) The city-county shall be a county in its relationship to the unincorporated area excluded from the consolidation under ORS 199.740 (2).

Â Â Â Â Â  (4) The city-county shall have the powers and duties of counties and county officers and cities and city officers under state law and the city-county charter. The charter shall prescribe or make provision for prescribing what officers and agencies of the city-county shall exercise those powers and duties. The charter may prescribe or make provision for prescribing which duties or functions shall be county, city or jointly city-county powers.

Â Â Â Â Â  (5) The charter may also prescribe or make provision for prescribing that state officers elected in the city-county alone shall simultaneously be city-county and state officers and have city-county functions prescribed by the charter or ordinances of the city-county.

Â Â Â Â Â  (6) The city-county shall be both a city and a county entitled to receive funds under state and federal laws allocating funds to cities or counties or both. [1971 c.731 Â§10; 1973 c.745 Â§4; 1997 c.494 Â§6]

Â Â Â Â Â  199.753 City-county service district. (1) A city-county may establish service districts as provided by ORS 199.705 to 199.795 and ORS chapter 451. For the purposes of ORS chapter 451, a city-county shall be considered a county and the city-county legislative body shall be considered a county court. The charter may delegate or provide for the delegation of executive and administrative responsibilities in respect to service districts to the chief executive officer and administrative departments of the city-county.

Â Â Â Â Â  (2) In addition to those districts authorized under ORS 451.010, a city-county may create service districts for any purpose authorized by its charter. [1973 c.745 Â§8]

Â Â Â Â Â  199.755 Receipt of state funds by city-county. (1) A city-county shall receive a share of the revenues allocated to counties under ORS 323.455, 366.762 and 471.810. Subject to subsections (2) and (3) of this section, it shall also receive a share allocated under ORS 323.455, 366.800 and 471.810 to cities.

Â Â Â Â Â  (2) Starting with the first full calendar month after the effective date of the consolidation, a city-county shall receive a share of such revenues allocated to cities on the same basis as a city. In computing such share, population shall be determined as provided by subsection (3) of this section.

Â Â Â Â Â  (3) For the purposes of this section, population of a city-county shall be determined:

Â Â Â Â Â  (a) For the calendar year in which the consolidation becomes effective, at 87 percent of the population of the city-county as determined under ORS 190.510 to 190.590;

Â Â Â Â Â  (b) For the first calendar year following the calendar year in which the consolidation becomes effective, at 88 percent of the population of the city-county as determined under ORS 190.510 to 190.590; and

Â Â Â Â Â  (c) For the second calendar year following the calendar year in which the consolidation becomes effective, at 89 percent; for the third, at 91 percent; for the fourth, at 92 percent; for the fifth, at 94 percent; for the sixth, at 95 percent; for the seventh, at 97 percent; for the eighth, at 98 percent; for the ninth, at 99 percent; and for the 10th and each succeeding calendar year following the calendar year in which the consolidation becomes effective, at 100 percent of the population of the consolidated city-county as determined under ORS 190.510 to 190.590. [1971 c.731 Â§11; 1997 c.494 Â§7]

Â Â Â Â Â  199.760 Boundaries of city-county; effect of change; filing boundary change with county assessor and Department of Revenue. (1) When a city-county is incorporated, for purposes of county functions its boundaries shall be the boundaries of the county that is consolidated into the city-county, and for purposes of city functions:

Â Â Â Â Â  (a) The boundaries shall include all territory located in any city in the county immediately before the consolidation;

Â Â Â Â Â  (b) The boundaries shall exclude all territory in any city extending into the county if more than half of the population in the city is located outside the county immediately before the consolidation; and

Â Â Â Â Â  (c) The boundaries shall exclude the unincorporated area when a majority of the electors in the unincorporated area voting on the question submitted under ORS 199.735 (2) votes against the question.

Â Â Â Â Â  (2) No boundary change effected under ORS 199.705 to 199.795 shall:

Â Â Â Â Â  (a) Change the boundaries of a legislative district established by state law.

Â Â Â Â Â  (b) Deprive any member of the Legislative Assembly of the memberÂs seat in that body.

Â Â Â Â Â  (3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.731 Â§12; 1997 c.494 Â§8; 2001 c.138 Â§5]

Â Â Â Â Â  199.765 Permanent rate limit for operating taxes of city-county. The charter for a city-county shall specify the permanent rate limit for operating taxes for the city-county within the meaning of section 11 (3), Article XI of the Oregon Constitution. The permanent rate limit shall be a rate that would produce the same tax revenue as would have been cumulatively produced by the cities that are the subject of the consolidation, the county and all special districts automatically extinguished under ORS 222.510 or by ORS 199.705 to 199.795, not taking into account any applicable statutory rate limit on operating taxes. To provide for the administration of differential taxation, the charter may establish districts on the basis of services to be provided by the city-county and prescribe operating tax rates for the different districts, except that the operating tax rates may not cumulatively exceed the permanent rate limit established for the city-county under this section. The charter shall provide procedure for modification or dissolution of such districts and for changing such tax rate formula, after the first fiscal year in which the city-county imposes ad valorem property taxes. [1971 c.731 Â§13; 1973 c.431 Â§1; 1997 c.541 Â§350; 1999 c.21 Â§2]

Â Â Â Â Â  199.770 Status of employees after consolidation. After a consolidation is effected under ORS 199.705 to 199.795, there shall be preserved and continued, to at least the same extent as they exist at the time immediately before the city-county comes into existence, the employment status and pension and other benefit rights of the employees of the consolidating, merging or extinguished governmental units, including, but not limited to:

Â Â Â Â Â  (1) Rights, privileges and benefits, including pensions and pension rights and benefits existing under collective bargaining agreements or otherwise.

Â Â Â Â Â  (2) Collective bargaining rights.

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment.

Â Â Â Â Â  (4) Employment of persons employed immediately prior to the time the city-county comes into existence by the units.

Â Â Â Â Â  (5) Priority, as of the time immediately before the city-county comes into existence, of reemployment of employees of the units who have previously been laid off or had their employment terminated.

Â Â Â Â Â  (6) Paid training or retraining programs for any employee of a unit whose position or job is eliminated by the consolidation, merger or extinction, or by any subsequent administrative reorganization in the city-county. [1971 c.731 Â§14; 1973 c.745 Â§5]

Â Â Â Â Â  199.775 Effect of city-county incorporation. (1) When a city-county is incorporated, it shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts and rights of the consolidating cities and county; and

Â Â Â Â Â  (b) Subject to whatever debt distribution plan the city-county charter prescribes, become liable for all the obligations of the consolidating cities and county.

Â Â Â Â Â  (2) The officers of the consolidating cities and county shall forthwith deliver to the city-county officers the assets and records of the consolidating cities and county. Uncollected taxes theretofore levied by the consolidating cities and county shall become the property of the city-county upon collection.

Â Â Â Â Â  (3) Immediately after the effective date of the county boundary changes effected under ORS 199.760, the officers of the city-county and of adjoining counties that the boundary changes affect shall transfer public records, buildings and property in accordance with ORS chapter 202.

Â Â Â Â Â  (4) ORS 222.510 applies to any district mentioned in that section whenever the entire area of such a district is included within the boundaries of a city-county, as described under ORS 199.760, for either county or city functions. [1971 c.731 Â§15; 1973 c.745 Â§6]

(
County
Formation
or Boundary Change After Consolidation)

Â Â Â Â Â  199.777 New county or county boundary change authorized when unincorporated area rejects consolidation. (1) When a city-county charter is approved and city-county consolidation takes place under ORS 199.705 to 199.795 and if, at the election held under ORS 199.735, a majority of the electors in the unincorporated area voting at the election votes to reject the proposed city-county charter and city-county consolidation, the electors of the unincorporated area may seek to form a new county in the unincorporated area or to change the boundaries of the city-county and a contiguous county in order to place the unincorporated area within that contiguous county.

Â Â Â Â Â  (2) The electors of any city that does not become part of the city-county and that is contiguous to the unincorporated area may jointly seek the formation of a new county or a change in county boundaries with the electors of the unincorporated area.

Â Â Â Â Â  (3) Proceedings to form a new county or to change county boundaries as authorized by this section shall be conducted as provided in ORS 199.780 to 199.795 and ORS chapter 202, except that ORS 202.020, 202.030, 202.040, 202.050, 202.060 and 202.070 do not apply to such proceedings. [1997 c.494 Â§11]

Â Â Â Â Â  199.780 Petition for county formation or boundary change; contents; required number of signatures. When it is desired to form a new county out of an unincorporated area or one or more contiguous cities or to change the boundaries of a city-county and an existing contiguous county, a petition praying for the formation of the new county or for the change in the boundaries of the city-county and the contiguous county shall be presented to the governing body of each city-county or county affected by the proposed formation or boundary change. The petition shall describe the territory proposed to be formed into the new county or transferred from the city-county to the contiguous county, together with the name of the proposed new county, if the petitioners seek formation of a new county. The petition shall be signed by a number of qualified electors registered in the territory to be formed into the new county or registered in the territory to be transferred to the contiguous county after the change in boundaries that is equal to 15 percent of the votes cast within such territory for all candidates for Governor at the election at which a Governor was elected next preceding the filing of the petition. [1997 c.494 Â§12]

Â Â Â Â Â  199.783 Division of assets when petition is for boundary change; commissioners to adopt plan for division; appointment of commissioners; effect of plan. (1) When the petition provided for in ORS 199.780 is for a change in the boundaries of the city-county and a contiguous county, the governing body of the contiguous county and the governing body of the city-county shall appoint two commissioners each to jointly arrange the terms in respect to assumption of liabilities and division of assets among the contiguous county and the city-county, upon which the change in boundaries shall be made.

Â Â Â Â Â  (2) If, within 30 days after the appointment of the commissioners, they have not agreed upon terms, the Governor, upon request of the contiguous county or the city-county, shall appoint commissioners equal in number to one-half the commissioners already appointed, who shall meet with the commissioners already appointed and draft terms.

Â Â Â Â Â  (3) Within 60 days after terms have been arranged, a majority of the commissioners may report to the respective governing bodies a plan for division.

Â Â Â Â Â  (4) When made within such time, the plan for division shall be reported by the commissioners to the respective governing bodies and the plan shall become a compact between the city-county and the contiguous county, and shall be binding upon both. [1997 c.494 Â§14]

Â Â Â Â Â  199.785 Election on county formation or boundary change; election procedure; ballot title. (1) If the governing body finds that the proposed formation or boundary change will not result in any new or remaining county having an area or population less than required by the Constitution of this state, the governing body shall call an election on a date specified in ORS 203.085 for the purpose of submitting to the electors the question of:

Â Â Â Â Â  (a) The formation of the new county; or

Â Â Â Â Â  (b) The change in county and city-county boundaries.

Â Â Â Â Â  (2) The question of formation of the new county shall be submitted only to the electors residing within the territory proposed to be formed into the new county. The question of a change in boundaries shall be submitted to the electors residing within the territory proposed to be transferred from the city-county to a contiguous county and to the electors residing within that contiguous county.

Â Â Â Â Â  (3) Except as provided in ORS 199.787 and 199.790, the election shall be conducted in accordance with ORS chapters 246 to 260.

Â Â Â Â Â  (4) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185. [1997 c.494 Â§13]

Â Â Â Â Â  199.787 Certification of election results. The county clerk in the contiguous county and the equivalent election officer in the city-county shall certify to the Secretary of State a copy of the summary of votes cast on the question of creating a new county or changing boundaries. Such election officer also shall certify to the Secretary of State the name, territorial contents and boundaries of the new county, or the names, territorial contents and boundaries of the county and city-county affected by the change in boundaries. [1997 c.494 Â§15]

Â Â Â Â Â  199.790 Issuance of proclamation by Governor. (1) If an election for the purpose of establishing a new county is held, the Governor shall issue a proclamation declaring a new county created when, of the electors voting at the election, a majority of the electors residing within the limits of the proposed new county voted in favor of the creation of the new county.

Â Â Â Â Â  (2) If an election for the purpose of changing county and city-county boundaries is held, the Governor shall issue a proclamation declaring the change in boundaries when, of the electors voting at the election, a majority of the electors in the area proposed to be transferred to the contiguous county and a majority of the electors in the contiguous county voted in favor of the proposed change in county and city-county boundaries. [1997 c.494 Â§16]

Â Â Â Â Â  199.795 Operation and effect of proclamation. (1) If the election was for the purpose of establishing a new county, the unincorporated area thereafter shall be a county for all civil, military and other purposes.

Â Â Â Â Â  (2) If the election was for the purpose of changing boundaries, the boundaries of the contiguous county and the city-county shall be changed to conform to the description furnished to the Secretary of State in the certification provided under ORS 199.787.

Â Â Â Â Â  (3) If the election was for the purpose of changing boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 199.790, and the territory taken from the city-county and added to the contiguous county by reason of the change in boundaries shall become a part of the contiguous county and for all purposes shall be considered a portion thereof. [1997 c.494 Â§17]

MISAPPROPRIATED OR ABANDONED SHOPPING CARTS

Â Â Â Â Â  199.890 Unauthorized appropriation of shopping carts. (1) A local government may enact or adopt an ordinance, charter provision, resolution or other regulation to prohibit the unauthorized appropriation of a shopping cart from the business premises of the person that owns the shopping cart and to provide for the salvage or reclamation of an abandoned shopping cart.

Â Â Â Â Â  (2) An ordinance, charter provision, resolution or other regulation enacted or adopted as described in subsection (1) of this section shall substantially conform with the requirements set forth in ORS 199.891. This subsection does not preclude a local government from enacting or adopting an ordinance, charter provision, resolution or other regulation related to the collection or retrieval of abandoned shopping carts by a person that is subject to but not in compliance with ORS 199.891 (1)(d).

Â Â Â Â Â  (3) For purposes of this section, Âlocal governmentÂ means a city, county, special district or other public commission, authority or entity organized under state statute or city or county charter. [2007 c.243 Â§1]

Â Â Â Â Â  Note: 199.890 and 199.891 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 199 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  199.891 Notice of crime of unauthorized appropriation of shopping carts; recovery of abandoned shopping carts. (1) A local government in an ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 199.890 shall provide that a person that supplies shopping carts for public use at the personÂs business shall:

Â Â Â Â Â  (a) Post signs in sufficient number to give notice to members of the public entering onto or leaving the business premises that unauthorized appropriation of a shopping cart is a crime under ORS 164.015 and to provide a toll-free telephone number that members of the public may use to report abandoned shopping carts.

Â Â Â Â Â  (b) Identify the personÂs business on each shopping cart and post a sign on the shopping cart that:

Â Â Â Â Â  (A) Notifies any member of the public using the shopping cart that unauthorized appropriation of a shopping cart is a crime under ORS 164.015; and

Â Â Â Â Â  (B) Provides a toll-free telephone number for use in reporting an abandoned shopping cart.

Â Â Â Â Â  (c) Establish, maintain and make available to the public, at the personÂs own expense, a toll-free telephone line for the purpose of reporting abandoned shopping carts. The person shall forward each report the person receives concerning an abandoned shopping cart to the owner of the shopping cart and to the appropriate local government within one business day after the person receives the report. The person may forward the report to the local government by means of electronic mail or in any other manner provided for in a local government regulation.

Â Â Â Â Â  (d) Retrieve or contract for the retrieval of abandoned shopping carts.

Â Â Â Â Â  (2) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 199.890 shall provide that a person may agree with other persons to share and to pay expenses related to the toll-free telephone line described in subsection (1)(c) of this section. The agreement shall provide that any person designated to operate the toll-free telephone line and receive reports concerning abandoned shopping carts must forward the reports in accordance with subsection (1)(c) of this section.

Â Â Â Â Â  (3) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 199.890 shall provide that a person shall retrieve a shopping cart that the person owns within 72 hours after receiving notification that the shopping cart has been abandoned.

Â Â Â Â Â  (4) An ordinance, charter provision, resolution or other regulation enacted or adopted in accordance with ORS 199.890 shall provide that:

Â Â Â Â Â  (a) A local government that identifies, salvages or reclaims an abandoned shopping cart shall use the toll-free telephone line described in subsection (1)(c) of this section to report the existence and location of an abandoned shopping cart to the owner of the shopping cart, if the owner is identifiable;

Â Â Â Â Â  (b) A local government may take custody of an abandoned shopping cart and impose a fine of $50 on the owner of the shopping cart if the owner does not retrieve the shopping cart within 72 hours after the local government makes a report under paragraph (a) of this subsection or after the owner receives a report under subsection (1)(c) of this section;

Â Â Â Â Â  (c) A local government may release a shopping cart held in the local governmentÂs custody to the owner upon payment of the fine; and

Â Â Â Â Â  (d) A local government may take title to a shopping cart in the local governmentÂs custody and dispose of the shopping cart as the local government deems appropriate, if the owner does not claim the shopping cart within 30 days.

Â Â Â Â Â  (5) For purposes of this section, Âlocal governmentÂ means a city, county, special district or other public commission, authority or entity organized under state statute or city or county charter. [2007 c.243 Â§2]

Â Â Â Â Â  Note: See note under 199.890.

_______________



Chapter 200

Chapter 200 Â Disadvantaged, Minority, Women and Emerging

Small Business Enterprises

2007 EDITION

CERTAIN DISADVANTAGED BUSINESS ENTERPRISES

MISCELLANEOUS MATTERS

GENERAL PROVISIONS

200.005Â Â Â Â  Definitions for ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105

200.015Â Â Â Â  Legislative findings

200.025Â Â Â Â  Advocate for Minority, Women and Emerging Small Business; office; duties

200.035Â Â Â Â  When state agency to notify advocate of solicitations and contract awards

200.045Â Â Â Â  Standards for good faith efforts to meet contract requirements; standards for establishing bidderÂs responsibility

CERTIFICATION

200.055Â Â Â Â  Certification of disadvantaged, minority, women or emerging small business enterprises; fee; rules; appeal

200.057Â Â Â Â  Designation of certified business as tier one or tier two firm

200.065Â Â Â Â  Fraudulent conduct prohibited; sanctions

200.075Â Â Â Â  Prohibited conduct; suspension of certification or right to participate in public contracts

RESPONSIBILITY OF PUBLIC AGENCIES

200.090Â Â Â Â  Public agencies to pursue policy of providing opportunities

MENTOR
PROGRAM

200.100Â Â Â Â  Definitions for ORS 200.100 to 200.120

200.110Â Â Â Â  Mentor program; guidelines; eligibility

200.120Â Â Â Â  Standards for program participation

EMERGING SMALL BUSINESS ASSISTANCE PROGRAM

200.160Â Â Â Â  Transportation Commission duties; report

200.170Â Â Â Â  Eligibility for participation

200.180Â Â Â Â  Emerging Small Business Account; uses

200.190Â Â Â Â  Deposit of one percent of highway construction contract amount

200.200Â Â Â Â  Security for performance by emerging small business

GENERAL PROVISIONS

Â Â Â Â Â  200.005 Definitions for ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105. As used in ORS 200.005 to 200.075, 200.160 to 200.200 and 279A.105:

Â Â Â Â Â  (1) ÂDisadvantaged business enterpriseÂ means a small business concern:

Â Â Â Â Â  (a) That is at least 51 percent owned by one or more socially and economically disadvantaged individuals; or

Â Â Â Â Â  (b) For which, in the case of a corporation, at least 51 percent of the stock is owned by one or more socially and economically disadvantaged individuals, and of which the management and daily business operations are controlled by one or more of the socially and economically disadvantaged individuals who own it.

Â Â Â Â Â  (2) ÂEconomically disadvantaged individualÂ means a socially disadvantaged individual whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to other individuals in the same business area who are not socially disadvantaged individuals.

Â Â Â Â Â  (3) ÂEmerging small businessÂ means an independent business:

Â Â Â Â Â  (a) With its principal place of business located in this state;

Â Â Â Â Â  (b) That qualifies as a tier one firm or a tier two firm;

Â Â Â Â Â  (c) That is properly licensed and legally registered in this state; and

Â Â Â Â Â  (d) That is not a subsidiary or parent company belonging to a group of firms that are owned or controlled by the same individuals if, in the aggregate, the group of firms does not qualify as a tier one firm or a tier two firm.

Â Â Â Â Â  (4) ÂMinority individualÂ means a person who is a citizen or lawful permanent resident of the
United States
, who is:

Â Â Â Â Â  (a) Black, having origins in any of the black racial groups of
Africa
;

Â Â Â Â Â  (b) Hispanic, having Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race;

Â Â Â Â Â  (c) Asian American, having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the
Pacific
Islands
;

Â Â Â Â Â  (d) Portuguese, having Portuguese, Brazilian or other Portuguese culture or origin, regardless of race;

Â Â Â Â Â  (e) American Indian or Alaskan Native, having origins in any of the original peoples of
North America
; or

Â Â Â Â Â  (f) A member of another group, or another individual who is socially and economically disadvantaged as determined by the Advocate for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (5) ÂMinority or women business enterpriseÂ means a small business concern:

Â Â Â Â Â  (a) That is at least 51 percent owned by one or more minority individuals or women; or

Â Â Â Â Â  (b) For which, in the case of a corporation, at least 51 percent of the stock is owned by one or more individuals who are minority individuals or women, and of which the management and daily business operations are controlled by one or more of the minority individuals or women who own it.

Â Â Â Â Â  (6) ÂResponsible bidderÂ means a bidder who, as determined by the Advocate for Minority, Women and Emerging Small Business, has undertaken both a policy and practice of actively pursuing participation by minority or women business enterprises in all bids, both public and private, submitted by the bidder.

Â Â Â Â Â  (7) ÂSmall business concernÂ means a small business as defined by the United States Small Business Administration in 13 C.F.R. part 121 and in effect on January 1, 2006.

Â Â Â Â Â  (8) ÂSocially disadvantaged individualÂ means an individual who has been subjected to racial or ethnic prejudice or cultural bias, without regard to individual qualities, because of the individualÂs identity as a member of a group.

Â Â Â Â Â  (9) ÂTier one firmÂ means a business that employs fewer than 20 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed $1.5 million for a business performing construction, as defined in ORS 446.310, or $600,000 for a business not performing construction.

Â Â Â Â Â  (10) ÂTier two firmÂ means a business that employs fewer than 30 full-time equivalent employees and has average annual gross receipts for the last three years that do not exceed $3 million for a business performing construction, as defined in ORS 446.310, or $1 million for a business not performing construction.

Â Â Â Â Â  (11) ÂWomanÂ means a person of the female sex who is a citizen or lawful permanent resident of the
United States
. [1987 c.893 Â§2; 1989 c.1043 Â§1; 1991 c.517 Â§9; 2001 c.104 Â§71; 2003 c.794 Â§213; 2005 c.22 Â§Â§150,151; 2005 c.683 Â§Â§4,5]

Â Â Â Â Â  200.015 Legislative findings. (1) The Legislative Assembly supports the aspirations of minorities, women and emerging small businesses to enter the mainstream of
Oregon
social, political and economic life.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) The opportunity for full participation in our free enterprise system by minorities, women and emerging small businesses is essential;

Â Â Â Â Â  (b) Greater economic opportunity for minorities, women and emerging small businesses is essential;

Â Â Â Â Â  (c) Review of public programs to remedy historical patterns of exclusion of and discrimination against racial or ethnic groups and women is needed;

Â Â Â Â Â  (d) Public policies and programs to eliminate the effects of long-term, open and pervasive exclusion of and discrimination against minorities and women from the business sector, including increased opportunities to integrate minorities and women into the full economic life of the community should be reviewed; and

Â Â Â Â Â  (e) In cooperation with the private sector, the affected populations, interested groups and appropriate governmental entities, a program of review should be established to recommend remedies for the unfortunate effects of social, political and economic inequity that still exist.

Â Â Â Â Â  (3) Women and minorities are rebuttably presumed to be:

Â Â Â Â Â  (a) Economically disadvantaged.

Â Â Â Â Â  (b) Socially disadvantaged. [1987 c.893 Â§3; 1989 c.1043 Â§2]

Â Â Â Â Â  200.025 Advocate for Minority, Women and Emerging Small Business; office; duties. (1) There is created in the Office of the Governor, the Advocate for Minority, Women and Emerging Small Business who shall be appointed by the Governor.

Â Â Â Â Â  (2) There is created in the Department of Consumer and Business Services the Office for Minority, Women and Emerging Small Business, the employees of which shall be appointed by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The Advocate for Minority, Women and Emerging Small Business shall:

Â Â Â Â Â  (a) Advise the Governor and the director on activities and initiatives that may promote the economic integration of minorities, women and emerging small businesses into the business sector;

Â Â Â Â Â  (b) Prepare an annual report to the Governor, director and Legislative Assembly on the status of minorities and women in the marketplace, accomplishments and resolutions of issues of concern to minority and womenÂs enterprises and recommendations for executive and legislative actions; and

Â Â Â Â Â  (c) Carry out other duties that may be assigned by the Governor.

Â Â Â Â Â  (4) The Office for Minority, Women and Emerging Small Business shall:

Â Â Â Â Â  (a) Provide information to minority, women and emerging small businesses;

Â Â Â Â Â  (b) Assist in the development and implementation of an aggressive strategy for this state, based on research and monitoring, that encourages participation of minorities, women and emerging small businesses in the stateÂs economy;

Â Â Â Â Â  (c) Make recommendations to the director on the research, development and implementation of the plan for the involvement of disadvantaged and minority groups and emerging small businesses in all state programs;

Â Â Â Â Â  (d) Maintain an Oregon Opportunity Register and Clearinghouse for information on public agency and other contract solicitations for professional services, supplies and services and other bid opportunities, in consultation with the State Board of Higher Education, the Department of Transportation and other entities;

Â Â Â Â Â  (e) Monitor the certification and compliance program for disadvantaged, minority, women and emerging small businesses under ORS 200.055;

Â Â Â Â Â  (f) Investigate complaints and possible abuses of the certification program; and

Â Â Â Â Â  (g) Assist in the promotion and coordination of plans, programs and operations of state government that strengthen minority and women participation in the economic life of this state. [1987 c.893 Â§4; 1989 c.1043 Â§3; 1993 c.500 Â§7; 1993 c.744 Â§Â§189,189a; 2003 c.794 Â§214; 2005 c.683 Â§Â§6,7]

Â Â Â Â Â  200.035 When state agency to notify advocate of solicitations and contract awards. (1) For a public contract with a value of $5,000 or more, a state agency shall provide timely notice and information to the Advocate for Minority, Women and Emerging Small Business regarding:

Â Â Â Â Â  (a) Bid or proposal solicitations; and

Â Â Â Â Â  (b) Contract awards.

Â Â Â Â Â  (2) Each state agency shall, in consultation with the advocate, establish a process and timeline for providing the notice and information required by subsection (1) of this section to the advocate. [1987 c.893 Â§5; 1997 c.145 Â§1; 1997 c.802 Â§10; 2005 c.351 Â§1]

Â Â Â Â Â  200.045 Standards for good faith efforts to meet contract requirements; standards for establishing bidderÂs responsibility. (1) To determine whether a bidder that has failed to meet emerging small business enterprise contract requirements may be awarded the contract, the public contracting agency must decide whether the bidderÂs efforts to obtain participation by emerging small business enterprises were good faith efforts to meet the requirements.

Â Â Â Â Â  (2) Performing all of the following actions by a bidder constitutes a rebuttable presumption that the bidder has made a good faith effort to satisfy the subcontracting requirement for emerging small businesses. It shall be a rebuttable presumption that the bidder has not made a good faith effort if the bidder has not acted consistently with such actions. Efforts that are merely superficial are not good faith efforts:

Â Â Â Â Â  (a) The bidder attended any presolicitation or prebid meetings that were scheduled by the contracting agency to inform emerging small business enterprises of contracting and subcontracting or material supply opportunities available on the project;

Â Â Â Â Â  (b) The bidder identified and selected specific economically feasible units of the project to be performed by emerging small business enterprises in order to increase the likelihood of participation by such enterprises;

Â Â Â Â Â  (c) The bidder advertised in general circulation, trade association, minority and trade oriented, women-focus publications, if any, concerning the subcontracting or material supply opportunities;

Â Â Â Â Â  (d) The bidder provided written notice to a reasonable number of specific emerging small business enterprises, identified from a list of certified emerging small business enterprises provided or maintained by the Department of Consumer and Business Services for the selected subcontracting or material supply work, in sufficient time to allow the enterprises to participate effectively;

Â Â Â Â Â  (e) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested;

Â Â Â Â Â  (f) The bidder provided interested emerging small business enterprises with adequate information about the plans, specifications and requirements for the selected subcontracting or material supply work;

Â Â Â Â Â  (g) The bidder negotiated in good faith with the enterprises, and did not without justifiable reason reject as unsatisfactory bids prepared by any emerging small business enterprises;

Â Â Â Â Â  (h) Where applicable, the bidder advised and made efforts to assist interested emerging small business enterprises in obtaining bonding, lines of credit or insurance required by the contracting agency or contractor;

Â Â Â Â Â  (i) The bidderÂs efforts to obtain emerging small business enterprise participation were reasonably expected to produce a level of participation sufficient to meet the goals or requirement of the public contracting agency; and

Â Â Â Â Â  (j) The bidder used the services of minority community organizations, minority contractor groups, local, state and federal minority business assistance offices and other organizations identified by the Advocate for Minority, Women and Emerging Small Business that provide assistance in the recruitment and placement of emerging small business enterprises.

Â Â Â Â Â  (3) To determine whether a bidder is a responsible bidder, the performance of all the following actions constitutes a rebuttable presumption that the bidder is responsible. It shall be a rebuttable presumption that the bidder is not responsible if the bidder has not acted consistently with the actions described in this subsection. Efforts that are merely superficial are not good faith efforts.

Â Â Â Â Â  (a) The bidder attended any presolicitation or prebid meetings that were scheduled by the contracting agency to inform minority or women business enterprises of contracting and subcontracting or material supply opportunities available on the project;

Â Â Â Â Â  (b) The bidder identified and selected specific economically feasible units of the project to be performed by minority or women business enterprises in order to increase the likelihood of participation by such enterprises;

Â Â Â Â Â  (c) The bidder advertised in general circulation, trade association, minority and trade oriented, women-focus publications, if any, concerning the subcontracting or material supply opportunities;

Â Â Â Â Â  (d) The bidder provided written notice to a reasonable number of specific minority or women business enterprises, identified from a list of certified minority or women business enterprises provided or maintained by the Department of Consumer and Business Services for the selected subcontracting or material supply work, in sufficient time to allow the enterprises to participate effectively;

Â Â Â Â Â  (e) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested;

Â Â Â Â Â  (f) The bidder provided interested minority or women business enterprises with adequate information about the plans, specifications and requirements for the selected subcontracting or material supply work;

Â Â Â Â Â  (g) The bidder negotiated in good faith with interested, capable and competitive minority or women business enterprises submitting bids;

Â Â Â Â Â  (h) Where applicable, the bidder advised and made efforts to assist interested minority or women business enterprises in obtaining bonding, lines of credit or insurance required by the contracting agency or contractor;

Â Â Â Â Â  (i) The bidderÂs efforts to obtain minority or women business enterprise participation were reasonably expected to produce a level of participation sufficient to meet the goals of the public contracting agency; and

Â Â Â Â Â  (j) The bidder used the services of minority community organizations, minority contractor groups, local, state and federal minority business assistance offices and other organizations identified by the Advocate for Minority, Women and Emerging Small Business that provide assistance in the recruitment and placement of disadvantaged, minority or women business enterprises. [1987 c.893 Â§7; 1989 c.1043 Â§8; 1997 c.145 Â§2; 2003 c.794 Â§215]

CERTIFICATION

Â Â Â Â Â  200.055 Certification of disadvantaged, minority, women or emerging small business enterprises; fee; rules; appeal. (1) Any disadvantaged, minority, women or emerging small business enterprise is entitled to be certified as such upon application to the Department of Consumer and Business Services. If the application is approved by the department, the department shall certify the applicant as a disadvantaged, minority, women or emerging small business enterprise. The enterprise shall be considered so certified by any public contracting agency.

Â Â Â Â Â  (2) In consultation with the State Board of Higher Education and the Department of Transportation, and with the approval of the Advocate for Minority, Women and Emerging Small Business, the Department of Consumer and Business Services by rule shall adopt a uniform standard form and procedure designed to provide complete documentation that a business enterprise is certified as a disadvantaged, minority, women or emerging small business enterprise. The Department of Consumer and Business Services shall compile and make available upon request a list of certified disadvantaged, minority, women or emerging small business enterprises.

Â Â Â Â Â  (3) Any business enterprise that is refused certification as a disadvantaged business enterprise or denied recertification as such or whose certification is revoked may appeal directly to the United States Department of Transportation.

Â Â Â Â Â  (4) Any business enterprise that is refused certification as a minority, women or emerging small business enterprise or has its certification revoked may request a contested case hearing as provided in ORS chapter 183.

Â Â Â Â Â  (5) The Department of Consumer and Business Services shall be the sole agency authorized to certify enterprises as disadvantaged, minority, women or emerging small business enterprises eligible to perform on public contracts in this state.

Â Â Â Â Â  (6) The Department of Consumer and Business Services by rule may establish a fee not to exceed $100 for a copy of the list of certified disadvantaged, minority, women and emerging small business enterprises and may assess state agencies for services under ORS 200.005 to 200.075.

Â Â Â Â Â  (7) The Department of Transportation may collect a fee, not to exceed $200, from a bidder upon bidder prequalifications to cover the costs of the Department of Consumer and Business Services in administering ORS 200.005 to 200.075. The Department of Transportation shall transfer such fees to the credit of the account established under subsection (8) of this section.

Â Â Â Â Â  (8) The Department of Consumer and Business Services shall establish a special account in which to deposit fees and assessments. The special account is continuously appropriated to the Department of Consumer and Business Services to meet its expenses in administering ORS 200.005 to 200.075. [1987 c.893 Â§8; 1989 c.1043 Â§4; 1993 c.500 Â§8; 1997 c.145 Â§3; 2003 c.794 Â§216]

Â Â Â Â Â  200.057 Designation of certified business as tier one or tier two firm. (1) A business may be certified as an emerging small business by the Department of Consumer and Business Services for up to 12 years and may be:

Â Â Â Â Â  (a) Designated a tier one firm for up to six years unless the business no longer qualifies as a tier one firm.

Â Â Â Â Â  (b) Designated a tier two firm for up to six years unless the business no longer qualifies as a tier two firm.

Â Â Â Â Â  (2) The department shall adjust annually the amount of the average annual gross receipts required to qualify as a tier one firm or a tier two firm using the most recent three-year average of the Portland-Salem Consumer Price Index for All Urban Consumers for All Items, as reported by the United States Bureau of Labor Statistics.

Â Â Â Â Â  (3) Notwithstanding the time limits established by subsection (1) of this section, if a tier one firm provides compelling information showing, in the judgment of the Department of Consumer and Business Services, that the firm has not been afforded an opportunity to bid on emerging small business projects during a year of eligibility, the department shall extend the tier one designation of the firm for one year. A tier one firm may receive the extension described in this subsection only once. [2005 c.683 Â§2]

Â Â Â Â Â  Note: 200.057 was added to and made a part of 200.005 to 200.075 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  200.065 Fraudulent conduct prohibited; sanctions. (1) It shall be unlawful for any person fraudulently to obtain or retain or attempt to obtain or retain or to aid another person fraudulently to obtain or retain or attempt to obtain or retain certification as a disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (2) It shall be unlawful knowingly to make a false claim that any person is qualified for certification or is certified under ORS 200.055 for the purpose of gaining a contract or subcontract or other benefit.

Â Â Â Â Â  (3) The public contracting agency may withhold payment, suspend or terminate the contract and may impose on any person a civil penalty not to exceed 10 percent of the contract or subcontract price or $5,000, whichever is less, for each violation of subsection (1) or (2) of this section. The penalty shall be paid to the Office for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (4) The Department of Consumer and Business Services or an affected public contracting agency shall investigate any complaint that a person has violated subsection (1) or (2) of this section. In investigating such a complaint, the department or an affected public contracting agency may require any additional information, administer oaths, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to carry out its duties. If any person fails to comply with any subpoena issued under this subsection or refuses to testify on any matter on which a person may lawfully be interrogated, the procedure provided in ORS 183.440 shall be followed to compel compliance.

Â Â Â Â Â  (5) An affected public contracting agency or the Department of Consumer and Business Services may disqualify any person found to have violated subsection (1) or (2) of this section or who admits to such violation under oath during the course of an investigation from bidding or participating in any public contract for a period of time specified by the agency or department, not to exceed three years. Any contracting agency that has notice of the finding of the fraudulent certification may also disqualify the person from bidding on or participating in any public contract. [1987 c.893 Â§9; 1989 c.1043 Â§5; 1997 c.145 Â§4]

Â Â Â Â Â  200.075 Prohibited conduct; suspension of certification or right to participate in public contracts. (1) Any bidder or contractor or subcontractor on a public contract that knowingly commits any of the acts listed in paragraphs (a) to (c) of this subsection shall have its right to bid on or participate in any public contract suspended. The suspension shall occur only after notice and opportunity for hearing in such manner as the affected public contracting agency, by rule, shall provide. The suspension shall be for up to 90 days for a first violation, up to one year for a second violation and up to five years for a third violation. Each violation shall remain on record for five years. After five years the violation shall no longer be considered in reviewing future violations. The following acts are prohibited:

Â Â Â Â Â  (a) Entering into any agreement representing that a disadvantaged, minority, women or emerging small business enterprise certified pursuant to ORS 200.055 will be performing work or supplying materials under the public improvement contract without the knowledge and consent of the disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (b) Exercising management and decision making control over the internal operations of any certified disadvantaged, minority, women or emerging small business enterprise. As used in this paragraph, Âinternal operationsÂ does not include normal scheduling, coordination, execution or performance as a subcontractor on a public contract.

Â Â Â Â Â  (c) Using a disadvantaged, minority, women or emerging small business enterprise to perform a subcontract or supply material under a public improvement contract to meet an established goal or requirement when the disadvantaged, minority, women or emerging small business enterprise does not perform a commercially useful function in carrying out its responsibilities and obligations under the contract.

Â Â Â Â Â  (2) Any disadvantaged, minority, women or emerging small business enterprise certified under ORS 200.055 that allows or commits any of the acts listed in paragraphs (a) to (c) of this subsection shall have its certification suspended for up to 90 days for the first violation, up to one year for a second violation and up to five years for a third violation. Each violation shall remain on record for five years. After five years the violation shall no longer be considered in reviewing future violations. The following acts are prohibited:

Â Â Â Â Â  (a) Use of the firmÂs name to meet a disadvantaged, minority, women or emerging small business enterprise goal or requirement on a public contract when the firm does not in fact intend to or does not actually perform the work under the subcontract or purchase and supply material to the project under a material supply contract.

Â Â Â Â Â  (b) Use of any personnel of an uncertified business to operate, manage or otherwise control the disadvantaged, minority, women or emerging small business enterprise.

Â Â Â Â Â  (c) Failure to perform a commercially useful function in carrying out its functions under a subcontract or a material supply contract entered into with a contractor or subcontractor on a public contract when represented as a certified business to meet an established goal or requirement.

Â Â Â Â Â  (3) For the purpose of this section Âcommercially useful functionÂ means the actual performance of a function or service by the business for which there is a demand in the marketplace, and for which the business receives payment not disproportionate to the work performed or in conformance with industry standards. Acting as a broker to provide for the performance of work by others does not constitute a Âcommercially useful function.Â [1987 c.893 Â§11; 1989 c.1043 Â§6; 1991 c.91 Â§1; 1995 c.452 Â§21]

Â Â Â Â Â  200.085 [1987 c.893 Â§1; repealed by 1989 c.1043 Â§14]

RESPONSIBILITY OF PUBLIC AGENCIES

Â Â Â Â Â  200.090 Public agencies to pursue policy of providing opportunities. Public agencies shall aggressively pursue a policy of providing opportunities for available contracts to emerging small businesses and shall cooperate with the Advocate for Minority, Women and Emerging Small Business to determine the best means by which to make such opportunities available. [1989 c.1043 Â§10]

MENTOR
PROGRAM

Â Â Â Â Â  200.100 Definitions for ORS 200.100 to 200.120. As used in ORS 200.100 to 200.120:

Â Â Â Â Â  (1) ÂContractorÂ means a person who contracts on predetermined terms to be responsible for the performance of all or part of a job of preparation or construction in accordance with established specifications or plans, retaining control of means, method and manner of accomplishing the desired result, and who provides:

Â Â Â Â Â  (a) Labor at the site; or

Â Â Â Â Â  (b) Materials, supplies and labor at the site.

Â Â Â Â Â  (2) ÂDisadvantaged business enterpriseÂ means a small business concern that is at least 51 percent owned by one or more socially and economically disadvantaged individuals, or, in the case of any corporation, at least 51 percent of the stock of which is owned by one or more socially and economically disadvantaged individuals and whose management and daily business operations are controlled by one or more of the socially and economically disadvantaged individuals who own it.

Â Â Â Â Â  (3) ÂMinority or women business enterpriseÂ means a small business concern which is at least 51 percent owned by one or more minorities or women, or in the case of a corporation, at least 51 percent of the stock of which is owned by one or more minorities or women, and whose management and daily business operations are controlled by one or more of such individuals.

Â Â Â Â Â  (4) ÂMinority individualÂ means a person who is a citizen or lawful permanent resident of the
United States
and who is:

Â Â Â Â Â  (a) Black, a person having origins in any of the black racial groups of
Africa
;

Â Â Â Â Â  (b) Hispanic, a person of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race;

Â Â Â Â Â  (c) Asian American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands;

Â Â Â Â Â  (d) Portuguese, a person of Portuguese, Brazilian or other Portuguese culture or origin, regardless of race;

Â Â Â Â Â  (e) American Indian or Alaskan Native, a person having origins in any of the original peoples of
North America
; or

Â Â Â Â Â  (f) A member of another group or another individual that is socially and economically disadvantaged as determined by the Advocate for Minority, Women and Emerging Small Business.

Â Â Â Â Â  (5) ÂSubcontractorÂ means a contractor who has no direct contractual relationship with the owner. [1991 c.559 Â§1; 2005 c.22 Â§152]

Â Â Â Â Â  200.110 Mentor program; guidelines; eligibility. (1) The Economic and Community Development Department may recognize the mentor relationship between contractors and minority business enterprises or women business enterprises certified under this chapter. The mentor relationship shall offer the opportunity to foster and encourage minority and women business enterprises, to expand the capacity of presently existing minority and women businesses and to offer the opportunity for less experienced minority and women businesses to gain training and assistance.

Â Â Â Â Â  (2) Guidelines for eligibility for the mentor relationship include, but are not limited to:

Â Â Â Â Â  (a) Minority and women business enterprises that meet the certification requirements of the U.S. Department of Transportation are eligible for participation in a mentor program. Other minority and women business enterprises are also eligible if they meet the certification requirements of this chapter. An agency may grant approval of an enterprise application for certification concurrent with approval of a mentor arrangement.

Â Â Â Â Â  (b) The minority or women business enterprise must be an independent organization, and the ownership by the individuals must be real. Other employment and business interests by the individuals are not precluded, if such employment or business interests do not conflict with the power of the minority or women owners to direct the management and policies of the minority or women enterprise to make day-to-day as well as major decisions on matters of management, policy and operations.

Â Â Â Â Â  (c) The mentor program is intended to provide minority and women business enterprises with advice, assistance and training. The enterprise shall be responsible for management and operations of the business. The mentor shall not be responsible for the management of the firm. The mentor and the enterprise shall remain separate and independent business entities with the exception that facilities may be provided to the enterprise by the mentor if a separate lease agreement is maintained by the parties.

Â Â Â Â Â  (d) Part ownership in a minority or women business enterprise by a nondisadvantaged party, including a mentor, is permitted if in compliance with 49 C.F.R. 23. Any property, equipment, supplies or other services which are sold, rented or donated to the enterprise and any investment made by nondisadvantaged individuals must be reported to the agency involved in the mentor program. Documentation shall be provided by bills of sale, lease agreements or similar documents.

Â Â Â Â Â  (e) The mentor relationship may include an arrangement with an independent third party, such as a bank or accountant, to act as an agent. Third parties may receive progress payments for work accomplished by the minority or women business enterprise, made out jointly to the agent and the enterprise, and make payments, on behalf of the enterprise, to material suppliers or for federal and state payroll taxes.

Â Â Â Â Â  (3) Types of assistance a mentor may provide to the minority or women business enterprise include:

Â Â Â Â Â  (a) Financial assistance;

Â Â Â Â Â  (b) Technical and management assistance;

Â Â Â Â Â  (c) Equipment rental and use of personnel; and

Â Â Â Â Â  (d) Bonding assistance. [1991 c.559 Â§2]

Â Â Â Â Â  200.120 Standards for program participation. (1)
Mentor
relationships may be documented by a written development plan, approved by the Economic and Community Development Department in consultation with the Oregon Association of Minority Entrepreneurs. The development plan shall:

Â Â Â Â Â  (a) Clearly set forth the objectives of the parties and their respective roles;

Â Â Â Â Â  (b) Be for a specified length of time;

Â Â Â Â Â  (c) Determine measurable goals to be reached by the minority or women business enterprise; and

Â Â Â Â Â  (d) Provide that if resources of the mentor are utilized by the minority or women business enterprise in the performance of contracts or subcontracts for the mentor or for another contractor, the resources shall be separately identified, accounted for and compensated directly by the minority or women business enterprise to the mentor. If the plan provides for extensive use of the mentorÂs resources by the minority or women business enterprise, the arrangement may be closely monitored.

Â Â Â Â Â  (2) The development plan may also include training to be provided by the mentor to the minority or women business enterprise. Training may include:

Â Â Â Â Â  (a) Business planning;

Â Â Â Â Â  (b) Record keeping;

Â Â Â Â Â  (c) Technical training;

Â Â Â Â Â  (d) Capital formation;

Â Â Â Â Â  (e) Loan packaging;

Â Â Â Â Â  (f) Financial counseling;

Â Â Â Â Â  (g) Bonding; and

Â Â Â Â Â  (h) Equipment utilization.

Â Â Â Â Â  (3) The development plan may be reviewed annually by the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs to review the progress of the mentor program.

Â Â Â Â Â  (4) The development plan shall contain a provision that the mentor relationship may be terminated by mutual consent or upon determination that:

Â Â Â Â Â  (a) The mentor firm no longer meets the eligibility standards for certification as a minority or women business enterprise;

Â Â Â Â Â  (b) Either party has failed or is unable to meet its obligations under the development plan;

Â Â Â Â Â  (c) The minority or women business enterprise is not progressing or is not likely to progress in accordance with the development plan;

Â Â Â Â Â  (d) The minority or women business enterprise has reached a satisfactory level of self-sufficiency to compete without resorting to special treatment provided in the development plan; or

Â Â Â Â Â  (e) The plan or provisions thereof are contrary to the requirements of federal, state, or local law or regulation, or otherwise contrary to public policy.

Â Â Â Â Â  (5) Copies of the development plan shall be retained by all parties to it, and by the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs.

Â Â Â Â Â  (6) The development plan may include a provision that the arrangement shall be dissolved by either party for reason by notifying the Economic and Community Development Department and the Oregon Association of Minority Entrepreneurs. [1991 c.559 Â§3]

EMERGING SMALL BUSINESS ASSISTANCE PROGRAM

Â Â Â Â Â  200.150 [1991 c.517 Â§1; repealed by 2005 c.683 Â§13]

Â Â Â Â Â  200.160 Transportation Commission duties; report. The Oregon Transportation Commission shall appoint a committee to recommend plans whereby the Department of Transportation may assist emerging small businesses in overcoming barriers to participation in state public improvement and maintenance projects. The committee shall report biennially its recommendation to the commission and to the appropriate legislative committee. [1991 c.517 Â§2; 2005 c.683 Â§8]

Â Â Â Â Â  200.170 Eligibility for participation. (1) Subject to subsection (2) of this section, to participate in the emerging small business program under ORS 200.160 to 200.200, an applicant must:

Â Â Â Â Â  (a) Be certified by the Department of Consumer and Business Services under ORS 200.005 to 200.075 as an emerging small business;

Â Â Â Â Â  (b) Show that the applicantÂs place of business and the work in which the applicant seeks to participate are located in this state; and

Â Â Â Â Â  (c) Show that the applicant is in compliance with applicable licensing and registration requirements.

Â Â Â Â Â  (2) The Department of Transportation may limit eligibility for participation on a specific project or contract to emerging small businesses that are located in or draw a part of their workforce from economically distressed areas or enterprise zones in this state, as designated by the Economic and Community Development Department in consultation with the Employment Department.

Â Â Â Â Â  (3) An applicant who participates under ORS 200.160 to 200.200 must perform at least 51 percent of the labor provided by the applicant on a public improvement or maintenance project using the applicantÂs own workforce. [1991 c.517 Â§Â§3,6; 2005 c.103 Â§1; 2005 c.683 Â§9]

Â Â Â Â Â  200.180 Emerging Small Business Account; uses. The Emerging Small Business Account is established within the State Highway Fund. The Emerging Small Business Account is an investment fund for purposes of ORS 293.701 to 293.820. Moneys in the account are continuously appropriated to the Department of Transportation for the purpose of assisting emerging small businesses under the plans recommended under ORS 200.160. Interest earnings on moneys in the account are credited to the account. [1991 c.517 Â§4; 1993 c.744 Â§189b; 2005 c.683 Â§10]

Â Â Â Â Â  200.190 Deposit of one percent of highway construction contract amount. The Department of Transportation, when undertaking a public improvement highway construction contract, shall deposit with the State Treasurer an amount equal to not more than one percent of the contract award amount. The State Treasurer shall credit the amount reserved to the Emerging Small Business Account established in the State Highway Fund. The deposit must be made within 30 days of the date on which the contract award is made. [1991 c.517 Â§5; 1993 c.744 Â§189c; 2005 c.683 Â§11]

Â Â Â Â Â  200.200 Security for performance by emerging small business. (1) When any requirement exists under ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C to provide a surety bond or other security for the faithful performance of a public contract, an emerging small business may provide:

Â Â Â Â Â  (a) A surety bond issued by a corporate surety qualified by law to issue surety insurance as defined in ORS 731.186;

Â Â Â Â Â  (b) A stipulation or undertaking with one or more individual sureties; or

Â Â Â Â Â  (c) Any other form of security specified in the statute requiring the security.

Â Â Â Â Â  (2) When the security for the faithful performance of a public contract is in the form of a stipulation or undertaking with one or more individual sureties, the individual sureties must be residents of this state. The total net worth of all the individual sureties on the stipulation or undertaking must be at least twice the sum specified in the stipulation or undertaking. The public agency requiring the security shall determine if the sureties possess the qualifications prescribed by this subsection. [1991 c.517 Â§8; 2003 c.794 Â§217]

_______________






Volume 6, Chapters 201 - 260

Chapter 201

TITLE 20

COUNTIES AND
COUNTY
OFFICERS

Chapter     201.     Boundaries of Counties

202.     Establishment of New Counties; Change of Boundaries

203.     County Governing Bodies; County Home Rule

204.
County
Officers

205.
County
Clerks

206.     Sheriffs

208.
County
Treasurers

209.
County
Surveyors

210.
County
Accountants

215.     County Planning; Zoning; Housing Codes

_______________

Chapter 201  Boundaries of Counties

2007 EDITION

BOUNDARIES OF COUNTIES

COUNTIES AND
COUNTY
OFFICERS

201.005     Boundary of the state defined

201.010
Baker
County

201.020
Benton
County

201.030
Clackamas
County

201.040
Clatsop
County

201.050
Columbia
County

201.060
Coos
County

201.070
Crook
County

201.080
Curry
County

201.090
Deschutes
County

201.100
Douglas
County

201.105     Land transferred to
Douglas
County

201.110
Gilliam
County

201.120
Grant
County

201.130
Harney
County

201.140
Hood
River
County

201.150
Jackson
County

201.160
Jefferson
County

201.170
Josephine
County

201.180
Klamath
County

201.190
Lake
County

201.200
Lane
County

201.210
Lincoln
County

201.220
Linn
County

201.230
Malheur
County

201.240
Marion
County

201.250
Morrow
County

201.260
Multnomah
County

201.270
Polk
County

201.280
Sherman
County

201.290
Tillamook
County

201.300
Umatilla
County

201.310
Union
County

201.320
Wallowa
County

201.330
Wasco
County

201.340
Washington
County

201.350
Wheeler
County

201.360
Yamhill
County

201.370     Boundaries of counties bordering
Pacific Ocean

201.005 Boundary of the state defined. As used in this chapter, boundary of the state or similar words means the boundary of Oregon described in section 1 of the Act of Congress admitting Oregon into the union, approved February 14, 1859 (11 Stat. 383), as modified by the Oregon-Washington Columbia River Boundary Compact set forth in ORS 186.520. [1967 c.421 §189]

201.010
Baker
County
. The boundary of
Baker
County
is as follows:

(1) Commencing at the intersection of Powder River with Snake River; thence up the main channel of Powder River to the intersection of North Powder River with Powder River; thence up the main channel of North Powder River to the mouth of the Anthony Fork of North Powder River; thence up the main channel of Anthony Fork of North Powder River to the largest lake near the source of Anthony Fork, which lake is used as a reservoir for the Camp Carson mines; thence due west to the summit of the chain of mountains, known as the Blue Mountains, that separate the waters of Powder River and Burnt River on the east from the waters of John Day River on the west; thence southerly along the summit of such chain of mountains between the waters of Powder and Burnt Rivers on the east and the waters of John Day River on the west to a point where The Dalles military road crosses the summit of the Blue Mountains; thence due east to a point where the range line of the United States surveys will be intersected between ranges 36 and 37 east of the Willamette Meridian; thence due south to the state line on the forty-second parallel of north latitude; thence due east along the state line to the intersection of the state boundary line between Idaho territory and Oregon; thence due north to the mouth of the Owyhee River; thence down the middle of the main channel of Snake River to the mouth of the Powder River to the place of beginning.

(2) Commencing at the intersection of the township line between townships 6 and 7 south, range 40 east, with Powder River; thence east on such township line to the center of range 42 east; thence north to the township line between townships 5 and 6 south; thence east on the township line between townships 5 and 6 south to the Wallowa County line; thence easterly along the Wallowa County line to Snake River; thence up and along Snake River to the mouth of Powder River; thence up and along Powder River to the place of the beginning.

Note: For description of area removed from the area described in 201.010 (1) to form
Malheur
County
, see 201.230.

201.020
Benton
County
. (1) The boundary of
Benton
County
is as follows:

(a) Commencing in the middle of the Willamette River, at the southeast corner of Polk County; thence running south along the main channel of the river to the middle fork of the river; thence up the middle fork to its source; thence due south to the forty-second parallel of north latitude; thence west along the forty-second parallel to the Pacific Ocean; thence north along the coast of the Pacific Ocean to the southern boundary of Polk County.

(b) Beginning at a point on the Benton and Lincoln County boundary line which is the northeast corner of section 13, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately one mile to the section corner common to sections 11, 12, 13 and 14, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately one mile to the section corner common to sections 13, 14, 23 and 24, township 14 south, range 9 west, Willamette Meridian; thence west a distance of approximately four miles to the section corner common to sections 17, 18, 19 and 20, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two miles to the section corner common to sections 29, 30, 31 and 32, township 14 south, range 9 west, Willamette Meridian; thence east a distance of approximately two miles to the section corner common to sections 27, 28, 33 and 34, township 14 south, range 9 west, Willamette Meridian; thence south a distance of approximately two and one-fourth miles to the Lane and Lincoln County boundary along the one-sixteenth section line in sections 10, 11 and 12 in township 15 south, range 9 west, Willamette Meridian; thence east to the boundary lines corner common to Lincoln, Benton and Lane Counties; thence north a distance of approximately five and one-fourth miles to the place of beginning.

(c) The southern boundary of Benton County commences in the middle of the channel of the Willamette River at a point where a line running west will pass three miles south of the ford on Long Tom (near Rowland Hintons field); thence running due west to a monument set on the present county boundary between Lane and Benton Counties, which is 14.96 chains north of the quarter section corner between sections 11 and 12, township 15 south, range 6 west, Willamette Meridian; thence south to the quarter corner between sections 11 and 12, township 15 south, range 6 west; thence westerly on the quarter line through townships 6 and 7 west, to the quarter corner on the west side of section 7, township 15 south, range 7 west; thence south to the quarter corner on the east side of section 12, township 15 south, range 8 west; thence westerly on the quarter section line through township 15 south, range 8 west, to the west line of section 7 of such township.

(2) When the Willamette River serves as the boundary between Linn and Benton Counties in subsection (1)(a) and (c) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §1]

Note: For description of areas, parts of which were once encompassed by the area described in 201.020 (1)(a) but that now form parts of Coos, Curry, Douglas, Jackson, Josephine, Lane and Lincoln Counties, see, respectively, 201.060, 201.080, 201.100, 201.150, 201.170, 201.200 and 201.210.

201.030
Clackamas
County
. The boundary of
Clackamas
County
is as follows:

(1) The territory bounded north by Multnomah County, east and south by the Willamette River and west by the meridian line, and that part of Washington County lying in section 12, in township 3 south of the base line, and township 1 west of the Willamette Meridian.

(2) So much of
Yamhill
County
as is embraced within township 3 south of range 1 west of Willamette Meridian, as described on the government surveys.

(3) The boundary line between Clackamas and Marion Counties commences in the center of the Willamette River where the first section line of the government surveys below the town of Butteville in Marion County intersects the Willamette River; thence east to the third section corner from such river; thence south to the township line; thence in a due east course to the middle of Pudding River; thence up such river to the mouth of Butte Creek; thence up Butte Creek to a point at its source, from which point a rock 7 by 4 by 3 feet above ground marked X B. S. bears north 85 degrees east twenty-two one-hundredths chains, and from which point another rock 4 by 3 by 3 feet above ground marked X B. S. bears west thirty-five one-hundredths chains, which point is eighteen and forty one-hundredths chains south and fourteen and seventy-five one-hundredths chains west of the quarter-section corner between sections 11 and 12 in township 8 south, range 3 east of the Willamette Meridian; thence due east to the summit of the Cascade Mountains.

Note: In addition to the boundary described in 201.030, the eastern boundary of
Clackamas
County
is the summit of the Cascade Range adjacent to parts of the western boundaries of
Wasco
County
(see 201.330) and
Hood
River
County
(see 201.140). The northern boundary of
Clackamas
County
is the southern boundary of
Multnomah
County
(see 201.260).

For description of area removed from
Clackamas
County
and annexed to
Multnomah
County
, see 201.260.

201.040
Clatsop
County
. The boundary of
Clatsop
County
is as follows:

(1) Beginning at a point where the northern boundary of the state is intersected by the projection north of the range line between ranges 5 and 6 west of the Willamette Meridian; thence south along such projection and range line to the southeast corner of township 4 north, range 6 west; thence westerly along the township line between townships 3 and 4 north of the Willamette Base Line and along the projection westerly of such line to the western boundary of the state; thence north along such western boundary to the northwest corner of the state; thence easterly along the northern boundary of the state to the point of beginning.

(2) The line of boundary between Tillamook and
Clatsop
Counties
is the south boundary line of
Clatsop
County
, as described in subsection (1) of this section.

201.050
Columbia
County
. The boundary of Columbia County is as follows: Beginning at the point where the northern boundary of the state is intersected by the projection north of the range line between ranges 5 and 6 west of the Willamette Meridian; thence south along such projection and range line to the southwest corner of township 4 north, range 5 west; thence east along the line between townships 3 north and 4 north of the Willamette Base Line to the northeast corner of section 3, township 3 north, range 3 west; thence south along section lines to the southwest corner of section 11 of such township; thence east along section lines to the southeast corner of section 12 of such township; thence south along the township line to the southeast corner of section 13 in such township; thence east along section lines to the northeast corner of section 21, township 3 north, range 2 west; thence south to the southeast corner of section 21 of such township; thence east along section lines to the southwest corner of section 23, township 3 north, range 1 west; thence north to the west quarter-corner of such section; thence east along quarter-section lines to the boundary of the state; thence northerly and westerly along the boundary of the state to the point of beginning.

201.060
Coos
County
. The boundary of
Coos
County
is as follows:

(1) The boundary line between Coos and Curry Counties begins on the shore of the Pacific Ocean at the section line between sections 21 and 28 of township 30 south of range 15 west of the Willamette Meridian; thence east along the line between sections 21, 28, 22, 27, 23, 26, 24 and 25 to the township line between township 30 south of range 14 west of the Willamette Meridian and township 30 south of range 15 west of the Willamette Meridian; thence north along such township line to the west quarter corner of section 19 of township 30 south of range 14 west of the Willamette Meridian; thence east along the quarter section lines of sections 19, 20, 21, 22, 23, 24 of township 30 south of range 14 west of the Willamette Meridian; thence in township 30 south of range 13 west of the Willamette Meridian east along the quarter section lines of sections 19 and 20 to the east quarter corner of section 20; thence south to the northwest corner of the southwest quarter of the southwest quarter of section 21; thence east to the northeast corner of the southwest quarter of the southwest quarter of section 21; thence south to the southeast corner of the northwest quarter of the northwest quarter of section 28; thence east to the southwest corner of the northeast quarter of the northeast quarter of section 28; thence south to the southwest corner of the southeast quarter of the northeast quarter of section 28; thence east to the west quarter corner of section 27; thence south to the common section corner of sections 27, 28, 33 and 34; thence east to the common section corner of sections 26, 27, 34 and 35; thence south to the southwest corner of section 35 of township 30 south of range 13 west of the Willamette Meridian; thence east along the township line between township 30 south of range 13 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian to the north quarter corner of section 2 in township 31 south of range 13 west of the Willamette Meridian; thence continuing in such township south along the quarter section line to the center of section 2; thence west to the southwest corner of the southeast quarter of the northwest quarter of section 2; thence south to the southeast corner of the southwest quarter of the southwest quarter of section 2; thence east to the southeast corner of the southwest quarter of the southeast quarter of section 2; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 11; thence east to the northeast corner of the southeast quarter of the northeast quarter of section 11; thence south to the east quarter corner of section 11; thence east along the quarter section line to the center of section 12; thence south to the southwest corner of the northwest quarter of the southeast quarter of section 12; thence east to the northeast corner of the southwest quarter of the southeast quarter of section 12; thence south to the southwest corner of the northeast quarter of the northeast quarter of section 13 of said township 31 south of range 13 west of the Willamette Meridian; thence east to the township line between township 31 south of range 12 west of the Willamette Meridian and township 31 south of range 13 west of the Willamette Meridian; thence south along such township line to the west quarter corner of section 18 of township 31 south of range 12 west of the Willamette Meridian; thence continuing in such township east along the quarter line of section 18 to the east quarter corner of section 18; thence south to the west quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the southwest quarter of section 20; thence south to the northeast corner of the southwest quarter of the southwest quarter of section 20; thence east to the northeast corner of the southeast quarter of the southwest quarter of section 20; thence south to the south quarter corner of section 20; thence east to the northeast corner of the northwest quarter of the northeast quarter of section 29; thence south to the northwest corner of the southeast quarter of the southeast quarter of section 29; thence east to the northeast corner of the southeast quarter of the southeast quarter of section 29; thence south to the southwest corner of section 33 of township 31 south of range 12 west of the Willamette Meridian; thence south in township 32 south of range 12 west of the Willamette Meridian to the southeast corner of lot 1 of section 5; thence west to the southwest corner of lot 4 of section 5; thence south to the common section corner of sections 5, 6, 7 and 8; thence west to the northwest corner of the northeast quarter of the northeast quarter of section 7; thence south to the southwest corner of the southeast quarter of the southeast quarter of section 18; thence east to the northeast corner of lot 5 of section 19; thence south along the lot line between lots 4, 5, 12, 13, 20, 21, 28, 29, 34, 35, 42, 43 in section 19, between lots 2, 3, 10, 11, 14, 15, 22, 23 in section 30 and between lots 2, 3, 10, 11, 14, 15, 22, 23 to the southwest corner of lot 23 in section 31 of township 32 south of range 12 west of the Willamette Meridian; thence east along the township line between township 32 south of range 12 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northeast corner of lot 2 of section 9 of township 33 south of range 12 west of the Willamette Meridian; thence south along the quarter lines of sections 9, 16, 21, 28, to the south quarter corner of section 33 in township 33 south of range 12 west of the Willamette Meridian; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the northwest corner of lot 1 of section 4 of township 34 south of range 12 west of the Willamette Meridian; thence south to the southwest corner of such lot 1; thence east to the southeast corner of such lot 1; thence north to the northeast corner of such lot 1; thence east along the township line between township 33 south of range 12 west of the Willamette Meridian and township 34 south of range 12 west of the Willamette Meridian to the south quarter corner of section 34; thence north to the center of section 34; thence east to the east quarter corner of section 35; thence north to the northwest corner of section 36; thence east to the northeast corner of section 36 of township 33 south of range 12 west of the Willamette Meridian; thence north along the township line between township 33 south of range 11 west of the Willamette Meridian and township 33 south of range 12 west of the Willamette Meridian to the northwest corner of section 31 of township 33 south of range 11 west of the Willamette Meridian; thence east to the southeast corner of section 28; thence north to the northwest corner of section 27; thence east to the southeast corner of section 22; thence north to the northwest corner of section 23; thence east to the southeast corner of section 14; thence north to the northeast corner of section 14; thence east to the northeast corner of section 13; thence north to the northeast corner of lot 1 of section 12; thence east along the township line between township 32 south of range 11 west of the Willamette Meridian and township 33 south of range 10 west of the Willamette Meridian to the southeast corner of township 32 south of range 11 west of the Willamette Meridian; thence north along the township line between township 32 south of range 10 west of the Willamette Meridian and township 32 south of range 11 west of the Willamette Meridian to the west quarter corner of section 19 of township 32 south of range 10 west of the Willamette Meridian; thence east in such township along the quarter lines of sections 19, 20 and 21 to the east quarter corner of section 21; thence north to the northwest corner of section 22; thence east to the southeast corner of section 15; thence north to the west quarter corner of section 14; thence east along the quarter line through sections 14 and 13 to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County.

(2) The boundary line between Coos and Douglas counties begins on the shore of the Pacific Ocean, at the township line between townships 22 and 23 south; thence east along such line to the section line between sections 3 and 4 of township 23 south, range 10 west; thence south along such line to the south boundary of such township; thence east to the northeast corner of township 24 south, range 10 west; thence south to the southeast corner of such township; thence east to the section line between sections 3 and 4, township 25 south, range 9 west; thence south to the south boundary of township 26 south, range 9 west; thence east to the southeast corner of such township; thence south to the northeast corner of the southeast quarter of the southeast quarter of section 36, township 28 south, range 9 west; thence west one-fourth mile; thence south one-fourth mile to the township line between townships 28 and 29 south; thence west along such township line to the section line between sections 3 and 4, township 29 south, range 9 west; thence south to the south boundary of such township; thence west to the southwest corner of such township; thence south along the east line of township 30 south, range 10 west to the southeast corner of such township; thence east to the northeast corner of township 31 south, range 10 west; thence south along such township line to the southeast corner of such township; thence east to the northeast corner of township 32 south, range 10 west; thence south along such township to the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian, which point is the southeast corner of Coos County. [Amended by 1983 c.778 §2; 1999 c.600 §1]

Note: All of the boundary of
Coos
County
is described in 201.060 except the western boundary, which is the
Pacific Ocean
.

201.070
Crook
County
. The boundary of Crook County is as follows: Beginning at the southeast corner of township 21 south, range 24 east of Willamette Meridian; thence west along township lines to the southwest corner of township 21 south, range 21 east; thence to the northwest corner of such township; thence west to the southwest corner of township 20 south, range 20 east; thence north to the northwest corner of such township; thence west along township lines to the southwest corner of township 19 south, range 17 east; thence north to the northwest corner of such township; thence west along township lines to the southwest corner of township 18 south, range 15 east; thence northerly to the northwest corner of township 17 south, range 15 east; thence west to the southwest corner of township 16 south, range 14 east; thence northerly along the range line to the northwest corner of township 14 south, range 14 east; thence easterly to the northeast corner of such township; thence north to the northwest corner of township 13 south, range 15 east; thence easterly to the southeast corner of section 32, township 12 south, range 16 east; thence northerly along section lines to the northwest corner of section 4 of such township; thence easterly to the northeast corner of township 12 south, range 19 east; thence south along the range line to the southwest corner of section 18, township 13 south, range 20 east; thence along section lines easterly to the east boundary of range 22 east; thence south along the range line to the southwest corner of township 13 south, range 23 east; thence easterly to the southeast corner of such township; thence south to the southwest corner of township 14 south, range 24 east; thence east to the east line of range 25 east; thence south along such range line to the southeast corner of township 18 south, range 25 east; thence west to the southwest corner of such township; thence south along the west line of range 25 east to the point of beginning.

201.080
Curry
County
. The boundary of Curry County is as follows: Beginning on the shore of the Pacific Ocean at the section line between sections 21 and 28 of township 30 south of range 15 west of the Willamette Meridian; thence following the boundary line between Coos and Curry Counties, as defined in ORS 201.060 (1), to the southeast corner of Coos County, which point is the east quarter corner of section 13 of township 32 south of range 10 west of the Willamette Meridian; thence due south to a point on the summit of the ridge dividing the waters of the Rogue River from the Umpqua River, which point is the southwest corner of Douglas County; thence east along the southern boundary of Douglas County to the divide forming the eastern tributaries of John Mule Creek; thence south following the western boundary line of Josephine County, as defined in ORS 201.170, to the parallel of 42 degrees north latitude; thence west to the Pacific Ocean; thence north along the line of the Pacific Ocean to the place of beginning. [Amended by 1999 c.600 §2]

201.090
Deschutes
County
. The boundary of Deschutes County is as follows: Beginning at the southeast corner of township 22 south, range 23 east of the Willamette Meridian; thence westerly along township lines to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range to the line between township 13 and 14 south; thence easterly along such township line to the northeast corner of township 14 south, range 13 east; thence southerly along the east line of range 13 east to the southwest corner of township 16 south, range 14 east; thence easterly to the southeast corner of such township; thence southerly along the range line to the southwest corner of township 18 south, range 15 east; thence easterly along township lines to the northwest corner of township 19 south, range 17 east; thence southerly to the southwest corner of such township; thence easterly to the northeast corner of township 20 south, range 19 east; thence southerly to the southeast corner of such township; thence easterly to the northeast corner of township 21 south, range 20 east; thence southerly to the southeast corner of such township; thence easterly to the range line between ranges 23 and 24 east; thence southerly along such range line to the place of beginning.

201.100
Douglas
County
. The southern boundary of Douglas County is as follows: Beginning at the southeast corner of Coos County, which point is the east quarter corner of section 13 of township 32 south, range 10 west of the Willamette Meridian; thence due south to a point on the summit of the ridge dividing the waters of the Rogue River from the Umpqua River, which point is the southwest corner of Douglas County; thence east along the ridge to the divide forming the eastern tributaries of John Mule Creek; thence south to the southwest corner of section 36, township 32 south, range 9 west; thence east one mile; north one mile; east one-half mile; south one-fourth mile; east one-half mile; south three-fourths mile; east five miles to the range line between townships 7 and 8 west; thence south one-half mile; east one-half mile; north one-fourth mile; east one-fourth mile; south three-fourths mile; east one-fourth mile; south one-half mile; east one mile; south one-half mile; east two and one-half miles; south one-half mile; east one and one-half miles; south one-fourth mile; east one-half mile; north one-fourth mile; east one-half mile; north one-half mile; east one mile; north one-fourth mile; east one mile; south one-fourth mile; east one-fourth mile; north one mile; east one and one-half miles; north one mile; east one-fourth mile; south one-half mile; east two miles; south one-fourth mile; east one mile; north one-fourth mile; east one and three-quarters miles; south one-half mile; east one and one-fourth miles; south one and one-half miles; east one mile to the east quarter corner of section 13, township 33 south, range 5 west; thence north one-half mile to the southwest corner of section 7, township 33 south, range 4 west of the Willamette Meridian; thence east one mile to the southeast corner of section 7; thence north one-half mile to the east one-quarter corner of section 7; thence east one-half mile to the center of section 8 of such township and range; thence north one-half mile to the north one-quarter corner of section 8; thence east one-half mile to the northeast corner of section 8; thence north one-half mile to the west one-quarter corner of section 4 of such township and range; thence east one-half mile to the center of section four; thence north one-half mile to the north one-quarter corner of section four; thence east one and one-half miles to the southeast corner of section 34, township 32 south, of range 4 west of the Willamette Meridian; thence north to the northeast corner of section 34; thence east seven miles to the southeast corner of section 26, township 32 south, of range 3 west of the Willamette Meridian; thence north one-half mile to the east one-quarter corner of section 26; thence east two miles to the east one-quarter corner of section 30, township 32 south, of range 2 west of the Willamette Meridian; thence north one-half mile to the northeast corner of section 30; thence east one mile to the southeast corner of section 20 in the last-mentioned township and range; thence north one-half mile to the east one-quarter corner of section 20; thence east five miles to the east one-quarter corner of section 19, township 32 south, of range 1 west of the Willamette Meridian; thence north one-half mile to the northeast corner of section 19; thence east three miles to the southeast corner of section 15 in the last-mentioned township and range; thence north one mile to the northeast corner of section 15; thence east one-half mile to the south one-quarter corner of section 11 of the last-mentioned township and range; thence north one mile to the north quarter corner of section 11; thence east one-half mile to the southeast corner of section 2 of the last-mentioned township and range; thence north to the northeast corner of section 2; thence east to the southeast corner of section 31, township 31 south, range 1 east; thence north one mile to northwest corner section 32; thence east one mile to northeast corner section 32; thence north one mile to northwest corner section 28; thence east one mile to northeast corner section 28; thence north one mile to northwest corner section 22; thence east one mile to northeast corner section 22; thence north one mile to northwest corner section 14; thence east two miles to northeast corner section 13; all in township 31 south, range 1 east; thence north one mile to northwest corner section 7; thence east two miles to northeast corner section 8; thence north one mile to northwest corner section 4; thence east one mile to northeast corner section 4, township 31 south, range 2 east; thence north one mile to northwest corner section 34; thence east one mile to northeast corner section 34; thence north one mile to northwest corner section 26, township 30, range 2 east; thence east five miles to southwest corner of section 22; thence north one mile to northwest corner section 22; thence east one mile to northeast corner section 22; thence north one mile to northwest corner section 14; thence east one mile to northeast corner section 14; thence north one mile to northwest corner section 12, township 30 south, range 3 east; thence east one mile to southwest corner section 6; thence north one mile to northwest corner section 6; thence east on township line between townships 29 and 30 south, to the range line between ranges 4 and 5 east; thence north along such range line to parallel 43 degrees, 4 minutes north latitude, the same being the northern boundary of Crater Lake National Park; thence east along such parallel, approximately ten and one-half miles to the summit of the Cascade Range. [Amended by 1999 c.600 §3]

Note: In addition to the boundary described in 201.100, the western boundary of Douglas County is in part the eastern boundary of Coos County (see 201.060) and in part the Pacific Ocean. The northern boundary of
Douglas
County
is the southern boundary of
Lane
County
(see 201.200). The western boundary of
Douglas
County
is the summit of the Cascade Range adjacent to a part of the western boundary of
Klamath
County
(see 201.180).

201.105 Land transferred to
Douglas
County
. That portion of
Coos
County
which constitutes the southeast quarter of the southeast quarter of section 36, township 28 south, range 9 west of the Willamette Meridian is transferred to and made a part of
Douglas
County
. [1983 c.778 §1]

Note: 201.105 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 201 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

201.110
Gilliam
County
. The boundary of Gilliam County is as follows: Beginning at a point on the boundary of the state opposite the mouth of the John Day River; thence up the middle of the main channel of John Day River to the intersection of such channel with the south line of section 6, township 6 south, range 19 east; thence easterly along section lines to the east line of township 6 south, range 24 east; thence northerly along the east line of such township to the south line of township 5 south, range 24 east; thence easterly to the southeast corner of such township; thence northerly to the northeast corner of such township; thence westerly to the northwest corner of such township; thence northerly to the northeast corner of township 4 south, range 23 east; thence westerly to the range line between ranges 22 and 23 east; thence northerly along such range line to the boundary of the state; thence westerly along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §190]

201.120
Grant
County
. The boundary of Grant County is as follows: Beginning at the southwest corner of township 18 south of range 26 east of the Willamette Meridian; thence running north on the line between ranges 25 and 26, to the northwest corner of township 7 south, range 26 east; thence east along the township line between townships 6 and 7 south to the summit of the chain of mountains known as the Blue Mountains; thence southerly along the summit of the Blue Mountains to the westerly boundary line of Baker County, as described in ORS 201.010 (1); thence along and adjoining the western line of Baker County on the summit of the Blue Mountains southerly between the waters of Powder River and Burnt River on the east and John Day River on the west, to a point where the line of such summit intersects the section line on the north side of section 15, township 15 south, range 35 east of the Willamette Meridian; thence east on the such section line to the quarter section corner on the north side of such section 15; thence south one and one-half miles to the center of section 22; thence east to the quarter section corner on the east side of section 24, the quarter section corner being on the range line between range 35 1/2 east and range 36 east of the Willamette Meridian; thence north on such range line 7.99 chains to the northwest corner of section 19, township 15 south, range 36 east of the Willamette Meridian; thence east on the section line to the intersection of the range line between range 36 east and range 37 east of the Willamette Meridian; thence south to the township line between townships 17 and 18 south; thence west along such township line to the range line between ranges 32 and 33 east of the Willamette Meridian; thence south on such range line to the township line between townships 18 and 19 south; thence west on such township line to the place of beginning.

201.130
Harney
County
. The boundary of Harney County is as follows: Beginning at the intersection of the south boundary of the state and the east line of range 28 east of the Willamette Meridian; thence northerly along such range line to the northeast corner of township 33 south, range 28 east; thence westerly along township lines to the southwest corner of township 32 south, range 24 east; thence northerly along the west line of range 24 east to the northwest corner of township 22 south, range 24 east; thence easterly to the northeast corner of such township; thence northerly along the east line of range 24 east to the township line between townships 18 and 19 south; thence easterly along such township line to the line between ranges 32 and 33 east; thence northerly along such range line to the line between townships 17 and 18 south; thence easterly along such township line to the line between ranges 36 and 37 east; thence southerly along such range line to the southeast corner of township 37 south, range 36 east; thence easterly along the township line to the line between ranges 38 and 39 east; thence southerly along the last-named range line to the south boundary of the state; thence westerly along the south boundary of the state to the place of beginning.

201.140
Hood
River
County
. The boundary of Hood River County is as follows: Beginning at a point on the boundary of the state opposite the meander corner between sections 3 and 4, township 2 north, range 11 east of the Willamette Meridian; thence running south along the section line between sections 3 and 4 and along such line extended southerly along section lines to a point on the Willamette Base Line at the southeast corner of section 33, township 1 north, range 11 east of the Willamette Meridian; thence westerly along such base line to the northeast corner of township 1 south, range 10 east of the Willamette Meridian; thence south along the township lines to the southeast corner of township 3 south, range 10 east of the Willamette Meridian; thence westerly along the south line of township 3 south, range 10 east and such line extended along the south side of township 3 south, range 9 east of the Willamette Meridian to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range and along the dividing line between the watersheds of Tanner Creek and Eagle Creek to a point due south of the southeast corner of the northeast quarter of section 22, township 2 north, range 7 east of the Willamette Meridian; thence northerly along the east line of section 22 to the boundary of the state; thence easterly along the boundary of the state to the point of beginning. [Amended by 1967 c.421 §191]

201.150
Jackson
County
. The boundary of
Jackson
County
is as follows:

(1) Beginning at the southwest corner of Umpqua County; thence running due east to the northwest corner of Douglas County; thence southerly along the western boundary line of Douglas County to the southwest corner of such county; thence easterly along the southern boundary of Douglas County to the southeast corner thereof; thence in a southeast direction to the eastern extremity of Rogue River Valley; thence due south to the boundary line between Oregon and California; thence due west along such boundary line to the Pacific coast; thence northerly along the coast to the point of beginning.

(2) Beginning at the southeast corner of Douglas County; thence running due east to the one hundred and twentieth meridian of west longitude; thence due south along the boundary line between Grant and Wasco Counties to the forty-second parallel of north latitude; thence west along the forty-second parallel to the southeast corner of Jackson County; thence to the place of beginning.

Note: For description of areas, parts of which were once encompassed by the area described in 201.150 but that now form parts of Coos, Curry and
Josephine
Counties
, see, respectively, 201.060, 201.080 and 201.170. The eastern boundary of
Jackson
County
is part of the western boundary of
Klamath
County
(see 201.180). The northern boundary of
Jackson
County
is part of the southern boundary of
Douglas
County
(see 201.100). The western boundary of
Jackson
County
is the eastern boundary of
Josephine
County
(see 201.170). The southern boundary of
Jackson
County
is the Oregon-California line.

Umpqua
County
, referred to in 201.150 (1), was incorporated in
Douglas
County
in 1863.

201.160
Jefferson
County
. The boundary of Jefferson County is as follows: Beginning at the southeast corner of township 11 south, range 19 east of Willamette Meridian; running thence in a westerly direction along township lines to the northwest corner of section 4, township 12 south, range 16 east of the Willamette Meridian; thence in a southerly direction along section lines to the southwest corner of section 33, township 12 south, range 16 east; thence in a westerly direction along township lines to the southwest corner of township 12 south, range 15 east; thence in a southerly direction to the southwest corner of township 13 south, range 15 east; thence in a westerly direction along township lines to the summit of the Cascade Range; thence northerly along the summit of the Cascade Range to the projection westerly of the township line between townships 8 and 9 south; thence easterly along such projection and along the township line between townships 8 and 9 south to the intersection of such township line and the middle of the main channel of John Day River; thence up the main channel of John Day River to a point where such main channel intersects the east line of section 25, township 9 south, range 19 east; thence south on the east line of range 19 east to the point of beginning.

201.170
Josephine
County
. The boundary of Josephine County is as follows: Beginning at the east quarter corner of section 13, township 33 south, range 5 west, Willamette Meridian, which point is on the range line between ranges 4 and 5; thence west one mile; north one and one-half miles; west one and one-fourth miles; north one-half mile; west one and three-fourths miles; south one-fourth mile; west one mile; north one-fourth mile; west two miles; north one-half mile; west one-fourth mile; south one mile; west one and one-half miles; south one mile; west one-fourth mile; north one-fourth mile; west one mile; south one-fourth mile; west one mile; south one-half mile; west one-half mile; south one-fourth mile; west one-half mile; north on the range line between ranges 6 and 7 to the east quarter corner of section 13, township 33 south, range 7 west; thence west one and one-half miles; north one-half mile; west two and one-half miles; north one-half mile; west one mile; north one-half mile; west one-fourth mile; north three-fourths mile; west one-fourth mile; south one-fourth mile; west one-half mile; north to the township line; west on the township line to the southeast corner of section 31, township 32 south, range 8 west; thence north three-fourths mile; west one-half mile; north one-fourth mile; west one-half mile to the range line; south to the southwest corner of section 31, township 32 south, range 8 west; thence west to the southwest corner of section 36, township 32 south, range 9 west; thence north to a point on the line separating Douglas County on the north from Curry County on the south and due north of the head of Kelsey Canyon; thence down Kelsey Canyon to Rogue River; thence on a straight line to the head of a prominent butte situate on the top of the dividing ridge between the waters of Rogue River and Indigo Creek, and about two miles northeast of Bear Camp; thence to the nearest waters of Indigo Creek; thence following down Indigo Creek to the Illinois River; thence up the Illinois River to the mouth of Collier Creek; thence up Collier Creek and up the south branch of such creek to the top of the dividing ridge separating the waters of the Illinois River on the east from the waters of the Chetco River and the north fork of Smith River on the west; thence following along on the divide to the south boundary of the state; thence east along the boundary to the range line between townships 4 and 5, west of Willamette Meridian; thence north to the place of beginning.

201.180
Klamath
County
. The boundary of Klamath County is as follows: Beginning at the intersection of the south boundary of the state and the range line between ranges 15 and 16 east; thence northerly along such range line to the northeast corner of township 33 south, range 15 east; thence westerly along the township line between townships 32 and 33 south to the southwest corner of township 32 south, range 12 east; thence northerly along the range line to the northeast corner of township 23 south, range 11 east; thence westerly along township lines to the summit of the Cascade Range; thence southerly along the summit of the Cascade Range to latitude 43 degrees 4 minutes north, being the north boundary of Crater Lake National Park; thence due west to the projection north of the range line between ranges 4 and 5 east; thence south along such projection and range line to the south boundary of the state; thence easterly along such south boundary to the place of beginning.

201.190
Lake
County
. The boundary of Lake County is as follows: Beginning at the intersection of the south boundary of the state and the east line of range 28 east of the Willamette Meridian; thence northerly along such range line to the northeast corner of township 33 south, range 28 east; thence westerly along township lines to the southwest corner of township 32 south, range 24 east; thence northerly along the west line of range 24 east to the northeast corner of township 23 south, range 23 east; thence westerly along township lines to the northwest corner of township 23 south, range 12 east; thence southerly along the west line of range 12 east to the southwest corner of township 32 south, range 12 east; thence easterly along township lines to the northeast corner of township 33 south, range 15 east; thence southerly along the east line of range 15 east to the south boundary of the state; thence easterly along the south boundary of the state to the point of beginning.

201.200
Lane
County
. (1) The boundary of
Lane
County
is as follows:

(a) All that portion of
Oregon
lying south of
Linn
County
, and south of so much of
Benton
County
as is east of
Umpqua
County
.

(b) The southern boundary of Lane County is as follows: Beginning at a point in the present boundary line between Lane and Klamath Counties on the summit of the Cascade Range, at a point due east of the southeast corner of township 24 south, range 5 east of the Willamette Meridian; thence west on the township line to the Willamette Meridian, at the southeast corner of township 24 south, range 1 west; thence north seven and one-half miles to the east one-quarter section corner of section 25, township 23 south, range 1 west of the Willamette Meridian; thence west on the one-half section line 18 miles to the west one-quarter section corner of section 30, township 23 south, range 3 west of the Willamette Meridian; thence north four and one-half miles to the southeast corner of township 22 south, range 4 west of the Willamette Meridian; thence west on the township line one and one-half miles to the south one-quarter corner of section 35, township 22 south, range 4 west of the Willamette Meridian; thence north 12 miles to the north one-quarter corner of section 2, township 21 south, range 4 west of the Willamette Meridian; thence west ten and one-half miles to the southwest corner of township 20 south, range 5 west of the Willamette Meridian; thence north two miles to the southeast corner of section 24, township 20 south, range 6 west of the Willamette Meridian; thence west six miles to the southwest corner of section 19, township 20 south, range 6 west of Willamette Meridian; thence north one and one-half miles to the east one-quarter corner of section 13, township 20 south, range 7 west of the Willamette Meridian; thence west three miles to the west one-quarter corner of section 15, township 20 south, range 7 west of the Willamette Meridian; thence north two and one-half miles to the northwest corner of section 3, township 20 south, range 7 west of the Willamette Meridian; thence west on township line to northwest corner of township 20 south, range 7 west; thence north to the southeast corner of section 24, township 19 south, range 8 west of the Willamette Meridian; thence west two miles to the southwest corner of section 23, township 19 south, range 8 west of the Willamette Meridian; thence north two miles to the southwest corner of section 11, township 19 south, range 8 west of the Willamette Meridian; thence west to the northwest corner of section 16, township 19 south, range 8 west of the Willamette Meridian; thence north one mile to the northwest corner, section 9, township 19 south, range 8 west of the Willamette Meridian; thence west on section line two miles to the northwest corner of section 7, township 19 south, range 8 west of Willamette Meridian; thence north to the northeast corner of section 12, township 19 south, range 9 west of the Willamette Meridian; thence west six miles on the section line to the southwest corner section 6, township 19 south, range 9 west of the Willamette Meridian; thence south on township line to northeast corner of section 12, township 19 south, range 10 west of the Willamette Meridian; thence west on section line one-quarter mile; thence south one-half mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the southwest corner of section 12, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-half mile; thence south one-quarter mile; thence west one-quarter mile to the corner common to sections 15 and 22, township 19 south, range 10 west; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile, thence west three-quarters mile; thence south one-quarter mile; thence west one-quarter mile; thence south one-quarter mile; thence west one-quarter mile to the northeast corner of section 29, township 19 south, range 10 west; thence west one mile to the northwest corner of section 29; thence south to the southeast corner of section 31, township 19 south, range 10 west of the Willamette Meridian; thence west to the northeast corner of township 20 south, range 11 west of the Willamette Meridian; thence south one-half mile to the east one-quarter corner of section 1, township 20 south, range 11 west of the Willamette Meridian; thence west on the half-section line to the Pacific Ocean.

(c) Beginning at a point on the left bank of the Willamette River where the south line of section 16, in township 15 south, range 4 west of the Willamette Meridian intersects the left bank, that point being 58 links east of the one-quarter section corner on the south line of section 16; thence running along the meanders of the left bank north 49 degrees east 4.50 chains; thence north 10 degrees east 14.50 chains; thence north 28 degrees west 13.50 chains; thence north 7 degrees west 28.70 chains; thence north 15 degrees east 7.30 chains; thence north 30 degrees east 3.50 chains; thence north 59 degrees east 7.85 chains; thence north 82 degrees east 4.50 chains; thence north 40 degrees east four chains; thence north 10 degrees east 4.50 chains to the meander corner on the north line of section 16 where the section line intersects the left bank of the river, that point being south 89 degrees 30 minutes east 14.18 chains distant from the one-quarter section corner on the north line of section 16 in such township and range; thence south 89 degrees 30 minutes east four chains more or less to the center of the main channel of the Willamette River; thence following the center of the main channel of the river in a southerly direction up stream to the south line of section 16; thence north 89 degrees 30 minutes west 10 chains more or less to the point of beginning, and containing 120 acres more or less.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §2]

Note: In addition to the boundary described in 201.200, the eastern boundary of
Lane
County
is the summit of the Cascade Range adjacent to parts of the western boundaries of
Deschutes
County
(see 201.090) and
Klamath
County
(see 201.180). The northern boundary of
Lane
County
is the southern boundaries of Linn (see 201.220),
Benton
(see 201.020), and
Lincoln
(see 201.210) Counties. The western boundary of
Lane
County
is the
Pacific Ocean
.

Umpqua
County
, referred to in 201.200 (1), was incorporated in
Douglas
County
in 1863.

201.210
Lincoln
County
. The boundary of Lincoln County is as follows: Beginning at the northwest corner of Siletz Indian Reservation; thence east to the Polk County line; thence south to the southeast corner of section 36, township 9 south, range 9 west, Willamette Meridian; thence east one mile to the northeast corner of section 6, township 10 south, range 8 west; thence south one mile and 15.45 chains to the Polk County line; thence east to the Benton County line; thence south to the southeast corner of township 10 south, range 8 west; thence east to the northeast corner of township 11 south, range 8 west, Willamette Meridian; thence south along the range line to the southeast corner of section 13, township 13 south, range 8 west; thence west six miles to the northwest corner of section 19, township 13 south, range 8 west; thence south to the southeast corner of section 36, township 13 south, range 9 west; thence east to the northeast corner of section 1, township 14 south, range 9 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 9 west; thence west along the one-sixteenth section line to the west line of section 7, township 15 south, range 10 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 11 west; thence west along the one-sixteenth line to the west line of section 7, township 15 south, range 11 west; thence south to the southeast corner of the northeast quarter of the northeast quarter of section 12, township 15 south, range 12 west; thence west to the Pacific Ocean; thence north along the Pacific Ocean to the place of beginning.

Note: For description of area removed from
Lincoln
County
and annexed to
Benton
County
, see 201.020.

201.220
Linn
County
. (1) The boundary of
Linn
County
is as follows:

(a) All that portion of
Oregon
lying south of
Marion
County
and east of
Benton
County
.

(b) The southern boundary of Linn County is as follows: Beginning in the middle of the main channel of the Willamette River, due west from where the south line of section 3, township 16 south, range 4 west intersects the river; running thence east on the section line to the southwest corner of section 2, township 16 south, range 2 west; thence north on the section line to the northwest corner of section 23, township 15 south, range 2 west; thence east on the section line to the northeast corner of section 24, township 15 south, range 2 west; thence north on the township line between township 15 south, range 1 west, and township 15 south, range 2 west, to the summit of the ridge dividing the waters of the tributaries of the Calapooia River from the waters of the tributaries of the Mohawk River; thence easterly along the summit of the ridge dividing the waters of the Calapooia River and its tributaries from the waters of the tributaries of the Mohawk River and the tributaries of the McKenzie River to where the same intersects the west line of section 35, township 15 south, range 3 east; thence north to the southwest corner of the northwest quarter of the northwest quarter of section 35; thence east to the east line of section 35; thence south to the quarter section corner between sections 35 and 36; township 15 south, range 3 east; thence east to the east line of section 36; thence south to the summit dividing the waters of Calapooia River from the waters of the tributaries of the McKenzie River; thence easterly along the summit of the ridge to the intersection of the summit with the present southern boundary of Linn County, in township 15 south, range 4 east; thence east along the present boundary line between the counties to the summit of the Cascade Mountains.

(2) When the Willamette River serves as the boundary between Linn and Lane Counties in subsection (1)(b) of this section, a reference to the river refers to the middle of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 2003 c.622 §3]

Note: In addition to the boundary described in 201.220, the eastern boundary of
Linn
County
is the summit of the Cascade Range adjacent to parts of the western boundaries of Deschutes (see 201.090) and
Jefferson
(see 201.160) Counties. The northern boundary of
Linn
County
is the southern boundary of
Marion
County
(see 201.240). The western boundary of
Linn
County
is the
Willamette
River
adjacent to parts of the eastern boundaries of
Benton
(see 201.020) and Polk (see 201.270) Counties.

For description of area removed from
Linn
County
and annexed to
Lane
County
, see 201.200.

201.230
Malheur
County
. The boundary of Malheur County is as follows: Beginning at the intersection of the south boundary of the state and the range line between ranges 38 and 39, E. W. M.; thence north along the range line to a point where the range line intersects the south boundary of township 37 south; thence west along the township line to the range line between ranges 36 and 37 east; thence north along the range line to the northwest corner of section 19, township 15 south, range 37 east; thence east along the section line to the southwest corner of section 16; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 11; thence north along the section line to the northwest corner of section 2; thence east along the township line to the southwest corner of section 36, township 14 south, range 37 east; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 30, township 14 south, range 38 east; thence north along the range line to the northwest corner of section 30; thence east along the section line to the southwest corner of section 20; thence north to the northwest corner of the section; thence east along the section line to the southwest corner of the southeast quarter of the southwest quarter of section 17; thence north to the northwest corner of the northeast quarter of the northwest quarter of the section; thence east along the section line to the southwest corner of section 9; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 3; thence north along the section line to the northwest corner of the southwest quarter of the southwest quarter of section 34, township 13 south, range 38 east; thence east to the northwest corner of the southwest quarter of the southwest quarter of section 35; thence north along the section line to the northwest corner of section 26; thence east along the section line to the southwest corner of section 24; thence north along the section line to the northwest corner of the section; thence east along the section line to the southwest corner of section 17, township 13 south, range 39 east; thence north along the section line to the northwest corner of the section; thence east along the section line to the northeast corner of section 17, township 13 south, range 42 east; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 21; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 26; thence south along the section line to the southeast corner of the section; thence east along the section line to the northeast corner of section 36; thence south along the range line to the southeast corner of the section; thence east along the township line to the northeast corner of section 6, township 14 south, range 43 east; thence south along the section line to the intersection of the south boundary line of township 14 south, range 43 east; thence east on the south boundary line of township 14 south, to the middle channel of the Snake River between Oregon and Idaho; thence up the meanderings of Snake River on the line between Oregon and Idaho to the mouth of the Owyhee River on such line; thence south on the line between Oregon and Idaho to the north line of Nevada; thence west on the north line of Nevada to the place of beginning.

201.240
Marion
County
. (1) The boundary of
Marion
County
is as follows:

(a) The line dividing
Marion
and
Yamhill
Counties
is a line drawn along the middle of the main channel of the
Willamette
River
where that main channel is located on June 22, 1981. All land on the east side of the line dividing
Marion
and
Yamhill
Counties
is part of
Marion
County
.

(b) The southern boundary of Marion County and the northern boundary of Linn County commences in the middle in the main channel of the Willamette River opposite the mouth of the Santiam River; thence up the middle of the main channel of the Santiam River as it existed on April 21, 1982, to a point opposite the mouth of the north fork of the river; thence up the middle of the main channel of the north fork as it existed on April 21, 1982, to the mouth of Whitewater Creek; thence up the creek to a point where the creek crosses the section line between sections 21 and 28 in township 10 south, range 7 east, Willamette Meridian; thence due east along the section line projected to the summit of the Cascade Mountains.

(2) When the Willamette River, the Santiam River, the north fork of the Santiam River or Whitewater Creek serves as the boundary between Linn and Marion Counties in subsection (1)(b) of this section, a reference to one of these rivers or creeks refers to the middle of the river or creek as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 1981 c.214 §1; 1985 c.122 §1; 2003 c.622 §4]

Note: In addition to the boundary described in 201.240, the eastern boundary of
Marion
County
is the summit of the Cascade Range adjacent to parts of the western boundaries of
Jefferson
(see 201.160) and Wasco (see 201.330) Counties. The northern boundary of
Marion
County
is the southern boundary of
Clackamas
County
(see 201.030). Part of the western boundary of
Marion
County
is the
Willamette
River
adjacent to the eastern boundary of
Polk
County
(see 201.270).

201.250
Morrow
County
. The boundary of Morrow County is as follows: Beginning at a point on the boundary of the state due north from the half-township line running north and south through the center of township 5 north, range 27 east of the Willamette Meridian; thence running due south to and on such line to the north boundary line of township 1 north, range 27; thence due east on the township line to its intersection with the range line between ranges 28 and 29 east of the Willamette Meridian; thence due south on such range line to the base line; thence due east on the base line to its intersection with the range line between ranges 29 and 30 east of the Willamette Meridian; thence due south on such range line to the southeast corner of township 6 south, range 29 east of the Willamette Meridian; thence due west on the township line to its intersection with the range line between ranges 24 and 25 east of the Willamette Meridian; thence due north on such range line to its intersection with the township line between townships 4 and 5 south; thence due west on the township line to its intersection with the range line between ranges 23 and 24 east of the Willamette Meridian; thence due north on the range line to its intersection with the township line between townships 3 and 4 south; thence due west on the township line to its intersection with the range line between ranges 22 and 23 east of the Willamette Meridian; thence due north on the range line and the projection thereof to the boundary of the state; thence easterly along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §192]

201.260
Multnomah
County
. The boundary of
Multnomah
County
is as follows:

(1) Beginning at a point on the boundary of the state on the half-section line running east and west through the center of sections 22 and 23, township 3 north, range 1 west, Willamette Meridian; thence running westerly along the half-section line, through the center of section 23, until it intersects the section line running north and south between sections 22 and 23; thence southerly along the section line until it intersects the section line running east and west that divides sections 23 and 26; thence westerly along the section line to a point in the middle of the second range of townships west of the Willamette Meridian; thence south by the section line to the center of the second township north of the base line; thence one mile south and one mile east, alternately, by section lines to the Willamette Meridian; thence south by the meridian line to the township line between townships 1 and 2 south of the base line; thence east by the township line to the middle of the Willamette River; thence down the middle of the Willamette River to the section line between sections 23 and 26, township 1 south, range 1 east; thence east on section lines to the western boundary of Hood River County, as described in ORS 201.140; thence northerly along such county boundary to the boundary of the state; thence westerly along the boundary of the state to the place of beginning.

(2) Commencing at a point at the quarter post between sections 23 and 26, township 1 south, range 1 east; thence east to the east line of the city of Sellwood; thence south along the east line of the city of Sellwood to the southeast corner of the city; thence west and westerly along the south line of the city to the center of the Willamette River; thence down the center of the river to the line between sections 22 and 27, township 1 south, range 1 east; thence east along the line between sections 22, 27, 23 and 26 to the place of beginning. [Amended by 1967 c.421 §193]

201.270
Polk
County
. (1) The boundary of Polk County is as follows: Commencing at the southeast corner of Yamhill County, in the center of the main channel of the Willamette River in township 6 south, range 3 west of the Willamette Meridian; thence N 89° 42´ 43˝ W, 900 feet to a brass cap set in the base of the monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 42´ 43 ˝ W, 5,256.03 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 51´ 52˝ W, 14,356.78 feet to an iron pipe and brass cap monument; thence N 89° 48´ 05 ˝ W, 1,314.22 feet to an aluminum pipe and aluminum cap monument; thence N 89° 59´ 01˝ W, 3,093.00 feet to an iron pipe and brass cap monument; thence N 89° 59´ 32˝ W, 3,487.12 feet to an iron pipe and brass cap monument; thence N 89° 54´ 09˝ W, 891.58 feet to an iron pipe and brass cap monument; thence N 89° 52´ 36˝ W, 1,131.35 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 53´ 16˝ W, 6,000.53 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 40´ 14˝ W, 2,690.80 feet to an iron pipe and brass cap monument; thence N 89° 41´ 16˝ W, 2,708.54 feet to an iron pipe and brass cap monument; thence N 89° 52´ 16˝ W, 9,925.57 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 21´ 07˝ W, 13,631.79 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 53´ 01˝ W, 4,749.60 feet to an iron pipe and brass cap monument; thence S 89° 52´ 12˝ W, 4,379.73 feet to an iron pipe and brass cap monument; thence S 89° 51´ 31˝ W, 6,113.50 feet to an iron pipe and brass cap monument; thence S 89° 50´ 30˝ W, 8,340.37 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 51´ 36˝ W, 5,111.72 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 29´ 45˝ W, 4,479.59 feet to an iron pipe and brass cap monument; thence S 89° 29´ 01˝ W, 2,258.39 feet to a point five links north of a cast iron pyramid monument set in 1890 to denote a reference to the boundary between Polk and Yamhill Counties; thence N 89° 53´ 46˝ W, 6,983.34 feet to a brass cap set in concrete; thence S 89° 33´ 19˝ W, 8,919.81 feet to an aluminum pipe and aluminum cap monument; thence N 88° 40´ 09˝ W, 7,840.11 feet to an iron pipe and brass cap monument; thence N 88° 41´ 27˝ W, 6,684.99 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 56´ 52˝ W, 9,123.08 feet to an iron pipe and brass cap monument; thence N 89° 58´ 22˝ W, 7,936.58 feet to an iron pipe and brass cap monument; thence N 89° 29´ 17˝ W, 1,312.89 feet to an iron pipe and brass cap monument; thence N 89° 46´ 31˝ W, 14,458.42 feet to an iron pipe and brass cap monument; thence N 89° 00´ 46˝ W, 615.90 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 53´ 34˝ W, 4,775.55 feet to the northwest corner of Polk County, which is monumented with an iron pipe and brass cap, as depicted on the county line survey of 2003, which lies on the west boundary of and 62.16 chains southerly from the northwest corner of township 6 south, range 8 west; thence south to the north boundary line of Benton County; thence east along the north boundary line of Benton County to the center of the main channel of the Willamette River; thence down the center of the main channel of the Willamette River where that main channel existed on January 8, 2003, to the confluence of the Santiam River; thence down the center of the main channel of the Willamette River where that main channel was located on June 22, 1981, to the place of beginning, all land on the east of the line last above described being a part of Marion County.

(2) When the Willamette River serves as the boundary between Linn and Polk Counties in subsection (1) of this section, a reference to the river refers to the center of the main channel of the Willamette River as it existed on January 8, 2003, and may be further identified using coordinates and other location information determined by the affected county surveyors and filed by the appropriate counties with the appropriate county assessors and the Department of Revenue under ORS 308.225. [Amended by 1981 c.332 §2; 1983 c.780 §1; 2003 c.97 §1; 2003 c.622 §5a]

201.280
Sherman
County
. The boundary of Sherman County is as follows: Beginning at a point on the boundary of the state opposite the mouth of the John Day River; thence up the middle of the main channel of John Day River to the intersection of such channel and the township line between townships 5 and 6 south; thence west along the south township line of township 5 south to the middle of Buck Hollow; thence down the middle of Buck Hollow to the intersection of Buck Creek and Deschutes River; thence down the main channel of the Deschutes River to a point on the boundary of the state opposite the mouth of the Deschutes River; thence in a general easterly direction along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §194]

201.290
Tillamook
County
. The boundary of Tillamook County is as follows: Beginning at the southwest corner of township 4 north, range 5 west, Willamette Meridian; thence five miles south; thence six miles west; thence two miles south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence one mile west; thence one mile south; thence two miles west; thence two miles south; thence two miles west; thence one mile south; thence one mile west; thence one mile south; thence one mile west; thence two miles south; thence one mile west; thence three miles south; thence one mile west; thence one mile south; thence one mile east to the northwest corner of section 5, township 2 south, range 6 west, Willamette Meridian; thence south 15 miles to the northwest corner of section 20, township 4 south, range 6 west; thence west 16 miles to the center of township 4 south, range 9 west; thence south to the northwest corner of the southwest quarter of the southwest quarter of section 3, township 6 south, range 9 west; thence east to the northwest corner of Polk County; thence south to the northeast corner of Lincoln County; thence west along the northern boundary of Lincoln County to the western boundary of the state; thence north along such western boundary to the south boundary line of Clatsop County; thence east along the south boundary line of Clatsop County to the point of beginning. [Amended by 1981 c.332 §1]

201.300
Umatilla
County
. The boundary of
Umatilla
County
is as follows:

(1) Beginning at a point on the boundary of the state and the eastern boundary of Morrow County, as described in ORS 201.250; thence southerly along such county boundary to the northern boundary of Grant County, as described in ORS 201.120; thence easterly along such county boundary to the boundary of Union County as described in subsection (2) of this section.

(2) The boundary line between Umatilla and Wallowa and Umatilla and Union Counties begins at the terminus of Umatilla and Union Counties on the south and more particularly described as follows: Commencing at the summit of the Blue Mountains where the township line between townships 6 and 7 south intersects the summit; thence west on the township line to the southwest corner of section 33, township 6 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 4 of such township and range; thence west to the southwest corner of section 34, township 5 south, range 34 east, of the Willamette Meridian; thence north to the northwest corner of section 27, township 4 south, range 34 east, of the Willamette Meridian; thence west to the northwest corner of section 27, township 4 south, range 33 1/2 east, of the Willamette Meridian; thence north to the northeast corner of township 4 south, range 33 east, of the Willamette Meridian; thence west to the southwest corner of section 35, township 3 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 2, township 3 south, range 33 east, of the Willamette Meridian; thence east to the northeast corner of township 3 south, range 33 east, of the Willamette Meridian; thence south to the northwest corner of township 3 south, range 33 1/2 east, of the Willamette Meridian; thence east to the southeast corner of township 2 south, range 33 east, of the Willamette Meridian; thence north to the northwest corner of section 31, township 2 south, range 34 east, of the Willamette Meridian; thence east to the southeast corner of section 28, township 2 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of section 3, township 2 south, range 35 east, of the Willamette Meridian; thence east to the southeast corner of southwest quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence north to the northwest corner of the northeast quarter of section 35, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of northwest quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the center of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence east to the northeast corner of southeast quarter of section 36, township 1 south, range 35 east, of the Willamette Meridian; thence south to the southwest corner of township 1 south, range 36 east, of the Willamette Meridian; thence east along the south boundary line of township 1 south, range 36 east, and township 1 south, range 37 east, to the southwest corner of section 33, township 1 south, range 37 east, of the Willamette Meridian; thence north to the northeast corner of section 20, township 1 south, range 37 east, of the Willamette Meridian; thence east to the southeast corner of section 13, township 1 south, range 37 east of the Willamette Meridian; thence north along the east boundary line of township 1 south, range 37 east, and townships 1 and 2 north, range 37 east, of the Willamette Meridian, to the northeast corner of township 2 north, range 37 east, of the Willamette Meridian; thence east to the northeast corner of the northwest quarter of section 4, township 2 north, range 38 east, of the Willamette Meridian; thence north to the township line between townships 3 and 4 north, range 38 east, of the Willamette Meridian; thence east to the southeast corner of section 34, township 4 north, range 38 east, of the Willamette Meridian; thence north to the northwest corner of section 23, township 4 north, range 38 east, of the Willamette Meridian; thence east to the southwest corner of section 17, township 4 north, range 39 east, of the Willamette Meridian; thence north to the northwest corner of section 5, township 4 north, range 39 east, of the Willamette Meridian; thence east to the southeast corner of section 31, township 5 north, range 39 east, of the Willamette Meridian; thence due north about nine and one-half miles, terminating at the state line between Oregon and Washington. [Amended by 1967 c.421 §195]

201.310
Union
County
. The boundary of Union County is as follows: Commencing at a point where the forty-sixth parallel of latitude crosses the summit of the Blue Mountains; thence east along such line to its intersection with Snake River; thence up the middle of the channel of the river to the mouth of the Powder River; thence up the middle channel of the river to the mouth of the north fork of the same; thence up the main channel of the North Powder River to its source; thence west to a point intersecting the east boundary line of Umatilla County; thence northerly along such line to the place of beginning.

201.320
Wallowa
County
. The boundary of
Wallowa
County
is as follows:

(1) Commencing at the northeast corner of the state; thence west on the state line to the east boundary of Umatilla County; thence south on the east boundary of Umatilla County to the first standard parallel north of the Willamette Base Line; thence east to the northwest corner township 4 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner township 4 north, range 41 east, Willamette Meridian; thence west two miles to the northwest corner section 2, township 3 north, range 40 east, Willamette Meridian; thence south six miles to the southwest corner section 35, township 3 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 35; thence south two miles to the southwest corner section 12, township 2 north, range 40 east, Willamette Meridian; thence east one mile to the southeast corner section 12; thence south three miles to the southwest corner section 30, township 2 north, range 41 east, Willamette Meridian; thence east one mile to the southeast corner of section 30; thence south seven miles to the southwest corner section 32, township 1 north, range 41 east, Willamette Meridian; thence east two miles to the southeast corner section 33, township 1 north, range 41 east, Willamette Meridian; thence south six miles to the southwest corner section 34, township 1 south, range 41 east, Willamette Meridian; thence east one mile to the southeast corner section 34; thence south four miles to the southwest corner section 23, township 2 south, range 41 east, Willamette Meridian; thence east one mile to the southwest corner section 24, township 2 south, range 41 east, Willamette Meridian; thence south two miles to the southwest corner section 36, township 2 south, range 41 east, Willamette Meridian; thence east three miles to southeast corner section 32, township 2 south, range 42 east, Willamette Meridian; thence south two miles to the southwest corner section 9, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner of such section line; thence south one mile to the southwest corner section 15, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southeast corner section 15; thence south two miles to the southwest corner section 26, township 3 south, range 42 east, Willamette Meridian; thence east one mile to the southwest corner section 25, township 3 south, range 42 east, Willamette Meridian; thence south four miles to the southwest corner section 13, township 4 south, range 42 east, Willamette Meridian; thence east two miles to the southeast corner section 18, township 4 south, range 43 east, Willamette Meridian; thence south three miles to the northwest corner section 5, township 5 south, range 43 east, Willamette Meridian; thence east 11 miles to the southeast corner, township 4 south, range 44 east, Willamette Meridian; thence south six miles to the southeast corner, township 5 south, range 44 east, Willamette Meridian, a point on first standard parallel south of the Willamette Base Line; thence east to the east boundary of the state; thence northerly along the east boundary of the state to the place of beginning.

(2) The western and southern boundaries of
Wallowa
County
established by subsection (1) of this section are the eastern and northern boundaries of the adjacent counties.

201.330
Wasco
County
. The boundary of Wasco County is as follows: Beginning at a point on the boundary of the state opposite the meander corner between sections 3 and 4, township 2 north, range 11 east of the Willamette Meridian; thence running south along the section line between sections 3 and 4, and along such line extended southerly along section lines to a point on the Willamette Base Line at the southeast corner of section 33, township 1 north, range 11 east of Willamette Meridian; thence westerly along the base line to the northeast corner of township 1 south, range 10 east of Willamette Meridian; thence south along the township lines to the southeast corner of township 3 south, range 10 east of Willamette Meridian; thence westerly along the south line of township 3 south, range 10 east, and such line extended along the south side of township 3 south, range 9 east of the Willamette Meridian, to the summit of the Cascade Range; thence southerly along the summit of the Cascade Range to the projection westerly of the township line between townships 8 and 9 south of the Willamette Base; thence easterly along the projection and along the township line between townships 8 and 9 south to the intersection of the township line with the main channel of the John Day River; thence in a generally northerly direction along the main channel of the John Day River to the point of intersection of the main channel with the township line between townships 5 and 6 south of the Willamette Base; thence westerly along the south township line of township 5 south to the middle of Buck Hollow; thence down the middle of Buck Hollow to the intersection of Buck Creek and the main channel of the Deschutes River; thence down the main channel of the Deschutes River to a point on the boundary of the state opposite the mouth of the Deschutes River; thence in a general westerly direction along the boundary of the state to the place of beginning. [Amended by 1967 c.421 §196]

201.340
Washington
County
. The boundary of Washington County is as follows: Commencing at the southeast corner of section 1, township 3 south, range 1 west, Willamette Meridian; running thence north 13 miles; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence one mile north; thence one mile west; thence seven miles north; thence three miles west; thence one mile north; thence two miles west; thence two miles north; thence 16 miles west; thence five miles south; thence six miles west; thence two miles south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence two miles east; thence one mile south; thence one mile west; thence one mile south; thence two miles west; thence two miles south; thence two miles west; thence one mile south; thence one mile west; thence one mile south; thence one mile west; thence two miles south; thence one mile west; thence three miles south; thence one mile west; thence one mile south; thence 17 miles east; thence one mile south; thence one mile east; thence one mile south; thence four miles east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence one mile east; thence one mile south; thence three miles east; thence two miles south; thence three miles east; thence two miles north; thence two miles east; thence one mile south; thence three miles east to the place of beginning.

201.350
Wheeler
County
. The boundary of Wheeler County is as follows: Beginning at the northwest corner of township 13 south, range 20 east of the Willamette Meridian; thence south three miles along the west line of the township; thence east along section lines to the east boundary of range 22 east; thence south on the range line to the southeast corner of township 13 south, range 22 east; thence easterly along the southerly to the southeast corner of the township line to the northeast corner of township 14 south, range 23 east; thence southerly to the southeast corner of said township; thence easterly along township lines to the southeast corner of township 14 south, range 25 east; thence northerly along the east line of range 25 east, to the northeast corner of township 7 south, range 25 east; thence westerly to the northwest corner of the township; thence northerly along the east line of township 6 south, range 24 east, to the southeast corner of section 1 of the township; thence westerly along section lines to the middle of the main channel of the John Day River; thence southerly along the middle of the main channel of the John Day River to the point where the main channel intersects the east line of section 25, township 9 south, range 19 east; thence southerly along the east line of range 19 east to the place of beginning.

201.360
Yamhill
County
. The boundary of
Yamhill
County
is as follows:

201.360. The boundary of
Yamhill
County
is as follows:

(1) Commencing in the middle of the main channel of the Willamette River one mile below the Butte; thence in a direct course due west to the Pacific Ocean; thence south along the coast of the Pacific Ocean to a point due west of George Gays house; thence due east to the northwest corner of Polk County, which corner is monumented with an iron pipe and brass cap, as depicted on the county line survey of 2003, which lies on the west boundary of and 62.16 chains southerly from the northwest corner of township 6 south, range 8 west; thence S 89° 53´ 34˝ E, 4,775.55 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 00´ 46˝ E, 615.90 feet to an iron pipe and brass cap monument; thence S 89° 46´ 31˝ E, 14,458.42 feet to an iron pipe and brass cap monument; thence S 89° 29´ 17˝ E, 1,312.89 feet to an iron pipe and brass cap monument; thence S 89° 58´ 22˝ E, 7,936.58 feet to an iron pipe and brass cap monument; thence S 89° 56´ 52˝ E, 9,123.08 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 88° 41´ 27˝ E, 6,684.99 feet to an iron pipe and brass cap monument; thence S 88° 40´ 09˝ E, 7,840.11 feet to an aluminum pipe and aluminum cap monument; thence N 89° 33´ 19˝ E, 8,919.81 feet to a brass cap set in concrete; thence S 89° 53´ 46˝ E, 6,983.34 feet to a point five links north of a cast iron pyramid monument set in 1890 to denote a reference to the boundary between Polk and Yamhill Counties; thence N 89° 29´ 01˝ E, 2,258.39 feet to an iron pipe and brass cap monument; thence N 89° 29´ 45˝ E, 4,479.59 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 51´ 36˝ E, 5,111.72 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 50´ 30˝ E, 8,340.37 feet to an iron pipe and brass cap monument; thence N 89° 51´ 31˝ E, 6,113.50 feet to an iron pipe and brass cap monument; thence N 89° 52´ 12˝ E, 4,379.73 feet to an iron pipe and brass cap monument; thence N 89° 53´ 01˝ E, 4,749.60 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 21´ 07˝ E, 13,631.79 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52´ 16˝ E, 9,925.57 feet to an iron pipe and brass cap monument; thence S 89° 41´ 16˝ E, 2,708.54 feet to an iron pipe and brass cap monument; thence S 89° 40´ 14˝ E, 2,690.80 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence N 89° 53´ 16˝ E, 6,000.53 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 52´ 36˝ E, 1,131.35 feet to an iron pipe and brass cap monument; thence S 89° 54´ 09˝ E, 891.58 feet to an iron pipe and brass cap monument; thence S 89° 59´ 32˝ E, 3,487.12 feet to an iron pipe and brass cap monument; thence S 89° 59´ 01˝ E, 3,093.00 feet to an aluminum pipe and aluminum cap monument; thence S 89° 48´ 05˝ E, 1,314.22 feet to an iron pipe and brass cap monument; thence S 89° 51´ 52˝ E, 14,356.78 feet to a cast iron pyramid monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42´ 43˝ E, 5,256.03 feet to a brass cap set in the base of the monument set in 1890 to denote the boundary between Polk and Yamhill Counties; thence S 89° 42´ 43˝ E, 900 feet to the middle of the main channel of the Willamette River, at a point in the Willamette River, leaving Gays house in Yamhill County; thence down the channel to the place of beginning.

(2) The boundaries of Yamhill and Washington Counties begin at the center of the main channel of the Willamette River at its intersection with the meridian line; thence north to the northeast corner of section 13, township 3 south, range 1 west; thence two miles west; one mile north; one mile west; one mile north; two miles west; one mile south; three miles west; one mile north; three miles west; one mile north; one mile west; one mile north; one mile west; one mile north; one mile west; one mile north; thence west on the section line to center of Wapatoo Lake; thence down the center of the lake to its intersection with the south line of township 1 south; thence west on the township line to the summit of the Coast Mountains.

(3) The boundary line between Yamhill and Tillamook Counties commences at the northwest corner of section 5, township 2 south of range 6 west, Willamette Meridian; thence south 15 miles along east lines of sections 6, 7, 18, 19, 30 and 31 of township 2 south, range 6 west, sections 6, 7, 18, 19, 30 and 31 of township 3 south, range 6 west and sections 6, 7 and 18, township 4 south, range 6 west, Willamette Meridian to the southeast corner of section 18, township 4 south, range 6 west; thence west 16 miles along the east-west centerline of township 4 south, range 6 west, township 4 south, range 7 west, township 4 south, range 8 west and township 4 south, range 9 west to the center of township 4 south, range 9 west, Willamette Meridian; thence south nine and three-fourths miles along the north-south centerline of township 4 south, range 9 west, township 5 south, range 9 west and township 6 south, range 9 west to the northwest corner of the southwest quarter of the southwest quarter of section 3, township 6 south, range 9 west, Willamette Meridian; thence east three miles along the north line of the south one-half of the south one-half of sections 3, 2 and 1 to the northeast corner of the southeast quarter of the southeast quarter of section 1, township 6 south, range 9 west, Willamette Meridian. [Amended by 1981 c.332 §3; 2003 c.97 §2]

201.370 Boundaries of counties bordering
Pacific Ocean
. (1) The boundaries of all counties bordering on the
Pacific Ocean
extend to the western boundary of the state as defined in the Oregon Constitution.

(2) Notwithstanding the provisions of subsection (1) of this section, planning for ocean resources and for submerged and submersible lands of the territorial sea shall be accomplished as set forth in ORS 196.405 to 196.515. [Amended by 1987 c.576 §22]

_______________



Chapter 202

Chapter 202 Â Establishment of New Counties; Change of Boundaries

2007 EDITION

NEW COUNTIES; CHANGE OF BOUNDARIES

COUNTIES AND
COUNTY
OFFICERS

202.010Â Â Â Â  ÂCounty courtÂ defined

202.020Â Â Â Â  Petitions to form new counties or change existing county boundaries

202.030Â Â Â Â  Election order; procedure; ballot title

202.040Â Â Â Â  Commissioners to arrange terms on proposal to change boundaries

202.050Â Â Â Â  Certification of election to Secretary of State

202.060Â Â Â Â  Issuance of proclamation

202.070Â Â Â Â  Operation and effect of proclamation

202.080Â Â Â Â  Boundaries to conform to established legal subdivisions; filing boundary change with county assessor and Department of Revenue

202.090Â Â Â Â  Validity of election

202.100Â Â Â Â  Appointment of county judge and commissioners for new county

202.110Â Â Â Â  Appointment of other county officers

202.120Â Â Â Â  Locating county seat

202.130Â Â Â Â  General laws governing county court

202.140Â Â Â Â  Compensation of members of county court

202.150Â Â Â Â  Disposition of public property, records and tax liens

202.160Â Â Â Â  Transcription of real estate, court and tax records

202.170Â Â Â Â  Transfer of records

202.180Â Â Â Â  Transfer of electorsÂ registration cards and election records

202.190Â Â Â Â  Payment of moneys due from state

202.200Â Â Â Â  Apportionment of state taxes payable

202.210Â Â Â Â  Ascertainment, apportionment and assumption of indebtedness

202.220Â Â Â Â  Disposition of special funds and property

202.230Â Â Â Â  Distribution of funds in excess of indebtedness

202.240Â Â Â Â  Payment of apportioned indebtedness

202.250Â Â Â Â  Authority to collect revenues

202.260Â Â Â Â  Redistricting of county and filling of vacancies

202.270Â Â Â Â  Renumbering of school and road districts

202.280Â Â Â Â  Validity of school district bonds

202.290Â Â Â Â  Judicial district affiliation

202.300Â Â Â Â  Appointment and holding of terms of circuit court

202.310Â Â Â Â  Venue of actions and proceedings

202.320Â Â Â Â  Place of return of processes, notices, bonds and other papers

Â Â Â Â Â  202.010 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, the term Âcounty courtÂ includes board of county commissioners.

Â Â Â Â Â  202.020 Petitions to form new counties or change existing county boundaries. Whenever it is desired to form a new county out of one or more then existing counties or to change the boundaries of then existing counties, a petition praying for the formation of such new counties or for the change of the boundaries of then existing counties, describing the territory proposed to be incorporated in the new county or changed from one county to another, together with the name of the proposed new county, if for that purpose, or the name of the then existing county to be eliminated, if any county would be eliminated by the change of boundaries as proposed, signed by a majority of the electors registered in the territory to be embraced in the new county or registered in the territory to be embraced in the change of county boundaries, shall be presented to the county court of each county to be affected by the proposed formation of a new county. Where any existing county would be eliminated by such change of county boundaries the petition shall be signed by not less than 40 percent of the electors of the county to be eliminated. [Amended by 1983 c.83 Â§14]

Â Â Â Â Â  202.030 Election order; procedure; ballot title. (1) If the county court finds that the proposed changes will not result in any new or remaining county having an assessed valuation, area or population less than required by the Constitution of this state, the county court shall call an election on a date specified in ORS 203.085 for the purpose of submitting the question of:

Â Â Â Â Â  (a) The formation of the new county to the electors registered within the limits of the proposed new county;

Â Â Â Â Â  (b) The elimination of an existing county to the electors of each county affected by the change; or

Â Â Â Â Â  (c) The change in county boundaries to the electors of each county affected by the change when the change does not result in the formation of a new county.

Â Â Â Â Â  (2) Except as provided in ORS 202.050 and 202.060, the election shall be conducted in accordance with ORS chapters 246 to 260.

Â Â Â Â Â  (3) The ballot title for determination of a question submitted under this section shall be prepared as provided in ORS 250.185. [Amended by 1983 c.350 Â§10; 1999 c.708 Â§1]

Â Â Â Â Â  202.040 Commissioners to arrange terms on proposal to change boundaries. (1) In case the petition provided for in ORS 202.020 is for a change in the boundaries of existing counties, but not for the elimination of any then existing county, the county courts of the counties concerned shall appoint two commissioners each to act with the commissioners of the other counties and arrange the terms in respect to assumption of liabilities and division of assets among the counties concerned, upon which such change shall be made.

Â Â Â Â Â  (2) If within 30 days after the appointment of the commissioners they have not agreed upon terms, the Governor, upon request of the county court of any county concerned, shall appoint commissioners equal in number to one-half the commissioners already appointed by the counties, who shall meet with such commissioners and draft terms.

Â Â Â Â Â  (3) Within 60 days thereafter a majority of the commissioners may report to respective county courts a plan for division, which, in addition to the matters mentioned in subsection (1) of this section, may define the territory embraced in the proposed changes.

Â Â Â Â Â  (4) When made within such time the plan shall be reported by the commissioners to the respective county courts, and if approved by a vote, as provided in ORS 202.030 and 202.060, it shall become a compact between and among such counties, binding upon all. [Amended by 1983 c.350 Â§11]

Â Â Â Â Â  202.050 Certification of election to Secretary of State. The county clerk in each county in which an election under ORS 202.030 is held shall certify to the Secretary of State a copy of the summary of votes cast on the question of creating a new county or changing boundaries. The county clerk also shall certify to the Secretary of State the name, territorial contents and boundaries of the new county, or the names, territorial contents and boundaries of the counties affected by the change in boundaries. [Amended by 1983 c.350 Â§12]

Â Â Â Â Â  202.060 Issuance of proclamation. (1) The Governor shall issue a proclamation declaring a new county created if an election for the purpose of establishing a new county is held and a majority of all electors registered within the limits of the proposed new county voted at the election in favor of the creation of the new county.

Â Â Â Â Â  (2) The Governor shall issue a proclamation declaring the change in county boundaries if an election for the purpose of changing county boundaries is held, and if a majority of all the electors of each of the counties to be affected by the change in boundaries voted in favor of the proposed change in county boundaries.

Â Â Â Â Â  (3) If a county is eliminated pursuant to a boundary change under subsection (1) or (2) of this section, the Governor shall declare in the proclamation what counties were eliminated by the change. [Amended by 1983 c.83 Â§15; 1999 c.708 Â§2]

Â Â Â Â Â  202.070 Operation and effect of proclamation. (1) If the election was for the purpose of establishing a new county, it thereafter shall be a county for all civil, military and other purposes.

Â Â Â Â Â  (2) If the election was for the purpose of changing county boundaries, the boundaries of the county shall be changed to conform to the description furnished by the county clerk in the certificate provided in ORS 202.050. If such change in county boundaries resulted in the elimination of any existing county, thereafter the eliminated county shall cease to function and the authority of its officers shall cease for all purposes other than the auditing and paying of all outstanding claims against such county and the safekeeping of all county property until proper transfers and assignments of the same have been made.

Â Â Â Â Â  (3) If the election was for the purpose of changing county boundaries, the change shall take effect within 30 days after the Governor issues the proclamation provided for in ORS 202.060 and the territory taken from any county and added to another county by reason of the change shall become a part of the county to which it has been added and for all purposes shall be deemed a portion thereof and be governed by the laws of this state relating to counties.

Â Â Â Â Â  202.080 Boundaries to conform to established legal subdivisions; filing boundary change with county assessor and Department of Revenue. (1) In the establishment of any proposed new county and in the establishment of the boundaries of counties in which a change is proposed, the same shall be made to conform to the established government legal subdivisions.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 2001 c.138 Â§6]

Â Â Â Â Â  202.090 Validity of election. Refusal or neglect of any official to perform duties in connection with any election under this chapter shall not affect the validity of the election. [Amended by 1983 c.350 Â§13]

Â Â Â Â Â  202.100 Appointment of county judge and commissioners for new county. (1) Not later than the 30th day after the Governor issues the proclamation provided for in ORS 199.790 or 202.060, the Governor shall appoint three electors, who must be residents of the new county so formed, to serve as county judge and commissioners for the new county. When the persons appointed accept and qualify for their offices under ORS 204.016 and 204.020, the new county shall have existence as a county and shall be governed by the laws of this state relating to counties. The persons appointed shall serve until the first Monday in January after the general election, or, if applicable, after the election specified in ORS 249.088, at which their successors are elected.

Â Â Â Â Â  (2) At the next practicable general election, or, if applicable, at the next practicable election specified in ORS 249.088, following the appointment, successors to the persons appointed under this section shall be elected. The candidate receiving the highest number of votes shall be elected county judge. If the office of county judge has judicial functions, the candidate shall be elected to a six-year term. If the office of county judge has no judicial functions, the candidate shall be elected to a four-year term. The candidate receiving the second highest number of votes shall be elected to a four-year term as commissioner. The candidate receiving the third highest number of votes shall be elected to a two-year term as commissioner.

Â Â Â Â Â  (3) The successors shall take office on the first Monday in January next following their election.

Â Â Â Â Â  (4) At each general election, or, if applicable, at each election specified in ORS 249.088, following the election at which the first board is elected, a successor shall be elected to fill any expiring term. [Amended by 1983 c.350 Â§14; 1997 c.494 Â§20; 2001 c.430 Â§6]

Â Â Â Â Â  202.110 Appointment of other county officers. (1) The county judge and the county commissioners appointed under ORS 202.100, acting as a county court, shall appoint a sheriff, a county clerk, a county assessor, a county treasurer and a county surveyor. An officer appointed under this subsection must be an elector of the new county and must accept and qualify for the office under ORS 204.016 and 204.020 before beginning service. The officers appointed under this subsection shall serve until the first Monday in January after the election at which their successors are elected.

Â Â Â Â Â  (2) At the next practicable general election following the appointment, successors to the county officers appointed under subsection (1) of this section shall be elected. The successors shall take office on the first Monday in January next following their election.

Â Â Â Â Â  (3) All justices and constables in office within the boundaries of any new county shall continue to hold office in such new county during the remainder of their term, and shall give bonds to the new county of the same amount and in the same manner as previously given to the original county in which they were elected or appointed.

Â Â Â Â Â  (4) At each general election following the general election at which the first county officers under this section are elected, a successor shall be elected to fill any expiring term. [Amended by 1983 c.350 Â§15]

Â Â Â Â Â  202.120 Locating county seat. (1) The county court of the new county may temporarily fix the county seat, and such location shall remain the county seat until the first general election thereafter, when the electors of the new county are empowered to vote for and select the place of county seat in the manner provided by law.

Â Â Â Â Â  (2) Immediately after the selection of the county seat either by the county court or by the canvass of the returns of votes cast at the election for that purpose, the county court shall issue its proclamation and publish the same in a newspaper published in the new county, if there is one, and if not by posting a copy of the proclamation in each election precinct in the county announcing the selection and location of the county seat.

Â Â Â Â Â  202.130 General laws governing county court. In all matters not specially provided for in this chapter, the county court appointed as provided in ORS 202.100 shall be governed by the laws of this state then existing in relation to counties.

Â Â Â Â Â  202.140 Compensation of members of county court. The members of the county court of any new county organized under this chapter, while in the discharge of their duties as provided in this chapter, shall receive the same compensation as is allowed by law for the performance of their ordinary official duties.

Â Â Â Â Â  202.150 Disposition of public property, records and tax liens. (1) All public buildings, records or other public property within the limits of the original county shall remain and be the property of such original county; but, if the election is held for change in county boundaries, and any public building belonging to the county is located in the territory affected by the change of boundaries, the county acquiring the new territory shall pay the county from which such territory is taken the value of such public building.

Â Â Â Â Â  (2) If any county is eliminated by the change in county boundaries, all public buildings and real property of the eliminated county and all liens for unpaid taxes become the property of the county acquiring the territory where the property is situated, and all public records and documents and all other property of every kind belonging to the eliminated county become the property of the county of which the largest area of the eliminated county becomes a part.

Â Â Â Â Â  202.160 Transcription of real estate, court and tax records. (1) When a new county is organized in whole or in part from any existing county it shall be the duty of the county court of the new county to cause to be transcribed in the proper books all the records of deeds, mortgages and other instruments, probate records, court records and tax records relating to or affecting real estate in the new county. The cost of transcription shall be paid by the new county.

Â Â Â Â Â  (2) When the election has been for a change in county boundaries, the county court of the county to which territory has been added shall cause to be transcribed in the proper books all the records of deeds, mortgages and other instruments, probate records and court records and tax records affecting or relating to real estate in such territory.

Â Â Â Â Â  (3) Any person authorized by the county court to transcribe records pursuant to subsection (1) or (2) of this section shall have free access at all reasonable times to the original records for the purpose of transcribing the same. All records so transcribed shall have the same force and effect in all respects as original records.

Â Â Â Â Â  (4) Whenever the boundaries of an existing county are changed so as to include territory theretofore within the boundaries of another county, the county court of the county to which territory has been added shall, within 60 days after the taking effect of the Act adding such territory, procure or cause to be procured, properly attested copies of the records of any county in which the lands were theretofore situated, affecting the title to the real estate within the additional territory, and have the same recorded in the records of the county. Thereafter such records shall be recognized and become a part of the official records of the county in which the same shall be so recorded, and such official records or duly certified copies thereof may be introduced in evidence with the same force and effect as the original records of which they are copies.

Â Â Â Â Â  202.170 Transfer of records. (1) When a new county is organized in whole or in part from any existing county and any record or any volume of any records of the county from which the new county is created relate wholly to property located within the new county, such records or volumes thereof shall be transferred by the officer of the old county who is in charge thereof to the officer of the new county whose duty it is to make and keep such records and take a receipt therefor. The receipt shall be filed by the officer receiving the same and shall be a sufficient accounting by and discharge to such officer for the disposition of such records. When the records have been so transferred, they shall be considered records of the county in which the property is then situated. Such records shall not be transcribed as in the case of records containing deeds, mortgages and other instruments relating to property in both counties.

Â Â Â Â Â  (2) In the event of the elimination of any county in a change of county boundaries, all records of the eliminated county shall immediately be transferred to the county of which the largest area of the eliminated county becomes a part and be original records of such county.

Â Â Â Â Â  202.180 Transfer of electorsÂ registration cards and election records. (1) The county court of a new county shall:

Â Â Â Â Â  (a) Cause all the registration cards of electors living in the new county to be segregated from the registration cards on file in the counties from which the new county is created;

Â Â Â Â Â  (b) Cause the registration to be delivered to the county clerk of the new county; and

Â Â Â Â Â  (c) Provide for the transfer to the county clerk of the new county a list of electors and other election records, relating only to precincts and electors within the new county.

Â Â Â Â Â  (2) The county clerk of the new county shall arrange and install the registration cards received under subsection (1) of this section in the manner provided by law. The registration cards and records constitute registration of the electors whose names appear thereon in the new county.

Â Â Â Â Â  (3) The list of electors and other registration and election records are records of the new county. [Amended by 2007 c.154 Â§59]

Â Â Â Â Â  202.190 Payment of moneys due from state. All moneys due from the State of
Oregon
to a new county shall be paid to the county treasurer of the new county in the manner and at the same time that such moneys are paid to the other counties of the state. All moneys due from the state to a county from which any territory is taken by reason of change in the boundaries thereof shall be paid to the treasurer of the two counties affected in proportion to the change in the territory affected by the change in boundaries. [Amended by 1975 c.614 Â§3]

Â Â Â Â Â  202.200 Apportionment of state taxes payable. A new countyÂs proportion of the state taxes shall be determined as follows:

Â Â Â Â Â  (1) If the new county is formed from one county, the new county shall pay its pro rata share of the amount of state taxes which the county from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the new county bears to the taxable valuation of the property of the original county before the new county was formed.

Â Â Â Â Â  (2) If the new county is formed from more than one county, the new county shall pay its pro rata share of the amount of state taxes which each of the counties from which it is formed is to pay for that year, and for each succeeding year thereafter until otherwise provided for, based upon the ratio that the taxable valuation of the property in the area taken from each original county bears to the taxable valuation of the property in each original county before the new county was formed.

Â Â Â Â Â  (3) In the event the election was for the purpose of a change in county boundaries and a portion of the territory in one county has been added to another county, the state taxes shall be adjusted in the same manner and upon the same basis as in the formation of new counties from more than one county.

Â Â Â Â Â  202.210 Ascertainment, apportionment and assumption of indebtedness. (1) Any new county organized under this chapter shall assume and pay, as provided in this section, a just proportion of the indebtedness of the counties from which it is segregated, based upon the last assessed valuation of the original counties, and in proportion that the valuation within the segregated portion bears to the aggregate valuation of the whole original counties.

Â Â Â Â Â  (2) In the event of a change in boundaries and the addition of a portion of the territory of one county to another county, the county to which such territory is added shall assume and pay, as provided in this section, a just proportion of the indebtedness of the county from which the territory is segregated based upon the last assessed valuation of the county from which the territory is segregated, in proportion that the valuation within the segregated portion bears to the aggregate valuation of the original county from which the territory is taken.

Â Â Â Â Â  (3) It shall be the duty of the county courts of both the new county organized under this chapter and the counties from which the new county is segregated, or the county courts of the two counties in which a change of boundaries has been effected, to meet together at the county seat of the new county or at the county seat of the county from which such territory is taken by a change of boundaries, on the third Monday in the sixth month following the date of the proclamation of the Governor, as provided for in ORS 202.060. They shall ascertain, as near as may be, the total outstanding indebtedness of the original counties on the first day of January following the election, and from the total indebtedness shall make the following deductions:

Â Â Â Â Â  (a) The amount of all dues for rents.

Â Â Â Â Â  (b) The reasonable value of all public buildings owned by and remaining within the limits of the original counties.

Â Â Â Â Â  (c) The amount of public funds on hand and belonging to the original counties on the day for which its outstanding indebtedness is ascertained by the joint board of county courts, and not belonging to the special funds mentioned in ORS 202.220.

Â Â Â Â Â  (4) The amount remaining after such deductions have been made shall, for the purposes and as a basis for the settlement, be the amount which the new county or the county acquiring territory by a change in boundaries, shall pay as a portion of, in the proportions specified. Such joint courts shall ascertain and fix the amount the new county shall assume and pay to the counties from which it is segregated, and the amount the county acquiring the new territory by reason of change in boundaries shall assume and pay to the county from which such territory is segregated.

Â Â Â Â Â  (5) If by a change in county boundaries, an existing county has been eliminated, the county courts of the counties to which the territory formerly constituting the eliminated county has been added shall meet with the court of the eliminated county at the county seat of the eliminated county on the third Monday of the month following the date of the proclamation of the Governor, and shall determine as provided in this section the amount of any net outstanding indebtedness of the eliminated county. Each county to which territory from the eliminated county has been added shall assume and pay its proportional part of the indebtedness of the eliminated county to the county to which the largest area of the eliminated county has been added and such county shall pay off all outstanding indebtedness of the county eliminated. However, the territory of the county eliminated shall be responsible for its own net indebtedness at the time of elimination of the county and the property therein shall be subject to such further tax levies from year to year as may be necessary to retire the outstanding indebtedness of the eliminated county as the same shall come due, but such territory shall not become liable for any outstanding indebtedness of any county to which a portion or all of the eliminated county shall have been added.

Â Â Â Â Â  202.220 Disposition of special funds and property. All moneys belonging to special funds, such as fire, school, roads and other funds and property owned by the districts within the boundaries of the new county organized under this chapter or owned by the districts in the territory affected by the change in boundaries segregated under the provisions of this chapter on hand at the time of the settlement provided for in ORS 202.210, shall be turned over in full by the county court of the original county to the county court of the new county, or to the county court of the county acquiring the new territory, and shall be receipted for by the latter and placed to the credit of the districts of the county to which the property belonged.

Â Â Â Â Â  202.230 Distribution of funds in excess of indebtedness. (1) Any county in which the amount of public funds on hand at the time of the settlement provided for in ORS 202.210 exceeds the total of its outstanding indebtedness shall, after making the deductions provided for in ORS 202.210 (3), from the amount of such public funds on hand pay over to the county segregated from it and organized under this chapter or to the county acquiring territory under a change of boundaries, a just proportion of such funds based upon the next last assessed valuations of the original county prior to the date of such segregations and in the proportion which the valuation within the segregated portion bears to the aggregate of the valuation within the whole of the original counties. The county courts shall meet as provided in ORS 202.210 and ascertain the amount so to be paid.

Â Â Â Â Â  (2) The county court of the original counties shall issue warrants for such amount, payable immediately to the treasurer of the new county organized under this chapter, or to the treasurer of the county acquiring new territory, and the amounts so received by the latter shall be placed to the credit of the proper funds of the county.

Â Â Â Â Â  202.240 Payment of apportioned indebtedness. The amount of indebtedness of a county organized or acquiring new territory as provided in this chapter, as ascertained by the joint board of county courts, shall be paid to the county from which it segregates or from which the territory is taken, in the warrants of the new county thus segregated or the warrants of the county acquiring new territory, as the case may be.

Â Â Â Â Â  202.250 Authority to collect revenues. The authority of any county from which a portion is segregated under this chapter, for the collection of revenue within the boundaries of the portion segregated shall cease from the date upon which the two county courts, under the provisions of ORS 202.210, base the settlement between such counties, and all assessments and levies made by the authority of the county from which such territory is segregated, by its officers in the lawful performance of their official duties, affecting any of the territories embraced in the boundaries of the new county or territory segregated by change in boundaries shall remain the same and shall be payable to, and be collected by, the lawful authorities of the new county or the lawful authorities of the county acquiring such new territory.

Â Â Â Â Â  202.260 Redistricting of county and filling of vacancies. The county courts of all the counties affected by the formation of the new county, or by a change in county boundaries, shall immediately after such segregations, redistrict their county into districts provided for by law, and shall fill the vacancies occasioned by such segregation in the manner provided for by law for filling vacancies.

Â Â Â Â Â  202.270 Renumbering of school and road districts. School districts and road districts within the counties affected by proceedings under this chapter, shall be renumbered so as to make their number in each county run consecutively, and the number of existing school districts may when necessary be changed to effect that purpose.

Â Â Â Â Â  202.280 Validity of school district bonds. The validity of bonds issued by any school district prior to the division of any county or prior to the change of county boundaries, under this chapter, shall in no wise be affected by such division nor by the renumbering of the school districts that may have issued such bonds.

Â Â Â Â Â  202.290 Judicial district affiliation. Any county organized under the provisions of this chapter shall, as soon as its organization is completed, constitute a judicial subdivision of the judicial district from which its largest area was taken upon the organization of the new county. The territory segregated by a change of boundaries shall belong to the same judicial district as that the county to which it has been added belonged to at the time of the segregation.

Â Â Â Â Â  202.300 Appointment and holding of terms of circuit court. The judge of the judicial district of which the county organized under this chapter is made a legal subdivision under the provisions of ORS 202.290 shall appoint and hold at least two terms of the circuit court each year at the county seat of such county until such terms are otherwise provided for by law.

Â Â Â Â Â  202.310 Venue of actions and proceedings. In all actions or proceedings, civil or criminal, for the prosecution of a crime committed or a cause of action arising within the boundaries of any judicial subdivision created under the provisions of this chapter, and properly triable in such subdivision under the provisions of the civil and criminal procedure statutes, the venue thereof shall be changed to the new county or to the county to which the territory has been added by the change in boundaries, by order of the court of the judicial district upon payment upon the demand of either party. The demand shall be served upon the opposite party or the attorney of the opposite party, if either can be found in the state, but if neither can be found therein then the change of venue may be made upon filing the demand with the court clerk or court administrator and such change of venue shall have effect in the manner provided by law for the change of venue. [Amended by 1993 c.223 Â§7]

Â Â Â Â Â  202.320 Place of return of processes, notices, bonds and other papers. All processes, writs, bonds, notices, appeals, recognizances, papers and proceedings in actions changed to a new county under the provisions of this chapter issued and made returnable to the circuit court of the county from which a portion has been segregated or organized prior to the creation of such legal subdivision, shall be considered as made, taken and returnable to the circuit court within the boundaries of the judicial district to which the new county or segregated portion has been added. Such bonds, recognizances and obligations shall be payable to the new county and recoverable in the name of such new county, or payable to or recoverable in the name of the county to which the segregated portion has been added by reason of the change in boundaries. All papers and certified copies of all proceedings had in such action shall be transmitted by a court clerk or court administrator of the new county or a court clerk or court administrator of the county acquiring new territory by reason of the change in boundaries. [Amended by 1993 c.223 Â§8]

_______________



Chapter 203

Chapter 203 Â County Governing Bodies; County Home Rule

2007 EDITION

GOVERNING BODIES; HOME RULE

COUNTIES AND
COUNTY
OFFICERS

GENERAL PROVISIONS

203.010Â Â Â Â  General powers of county as body politic and corporate

203.015Â Â Â Â  Power of county to contract for purchase or lease of real or personal property

203.030Â Â Â Â  Definition for ORS 203.030 to 203.075

203.035Â Â Â Â  Power of county governing body or electors over matters of county concern

203.040Â Â Â Â  Applicability of ordinances inside city

203.045Â Â Â Â  Procedure for adopting ordinance; exception by charter or certain statutes

203.055Â Â Â Â  Referral of revenue related ordinance

203.060Â Â Â Â  Judicial review and invalidation of ordinances

203.065Â Â Â Â  Penalties; remedies; enforcement; status of nuisance declared by ordinance; disposition of fines

203.075Â Â Â Â  Payment of assessments in installments; applicable law

203.077Â Â Â Â  Camping by homeless on public property; local governments required to develop policy for removal of camps

203.079Â Â Â Â  Required elements of local government policies on camping by homeless

203.081Â Â Â Â  Sites not subject to ORS 203.077 to 203.081

203.082Â Â Â Â  Camping by homeless on property of religious institutions; required elements of policies of local governments and religious institutions

203.085Â Â Â Â  County election dates; procedures for emergency elections

203.090Â Â Â Â  State preemption of local laws relating to private security providers

COUNTY GOVERNING BODIES

203.111Â Â Â Â  County governing body; legislative authority; quorum

203.115Â Â Â Â  Statutory power to set fees limited to once annually

203.132Â Â Â Â  Inclusion of property outside county or in city in county assessment for local improvement

203.135Â Â Â Â  Exercise of eminent domain power by county governing body for road, park and other public purposes

203.145Â Â Â Â  Appointment of legal counsel for county governing body; authority of counsel; compensation

203.148Â Â Â Â
Public
Land
Corner Preservation Fund; fees for recording

BOARDS OF
COUNTY
COMMISSIONERS

203.230Â Â Â Â  Abolishing office of county judge and establishing board of county commissioners in noncharter county; referral of order; operative date

203.240Â Â Â Â  Organization, powers and duties of board

COUNTY HOME RULE

203.710Â Â Â Â  Performance of functions by officers designated by county law; definition

203.720Â Â Â Â  Electors of county may adopt, amend, revise or repeal county charter; certain provisions, deemed matters of county concern, to prevail over state law

203.725Â Â Â Â  County charter amendment; single subject; separate submission to electors

203.730Â Â Â Â  Charter committee appointed after filing of resolution or petition; sufficiency of petition; notice to persons entitled to make appointments to committee

203.740Â Â Â Â  Charter committee and members; appointment, qualifications, vacancies, terms, organization, meetings

203.750Â Â Â Â  County funds for charter committee; committee staff; county officials to cooperate

203.760Â Â Â Â  Submission of proposed charter, after public hearing, to electors; approval of conflicting charters

203.770Â Â Â Â  Copies of charters and amendments, revisions and repeals thereof; location and judicial notice of

203.810Â Â Â Â  Offenses under county law; jurisdiction; prosecutions

GENERAL PROVISIONS

Â Â Â Â Â  203.010 General powers of county as body politic and corporate. Each county is a body politic and corporate for the following purposes:

Â Â Â Â Â  (1) To sue and be sued;

Â Â Â Â Â  (2) To purchase and hold for the use of the county lands lying within its own limits and any personal estate;

Â Â Â Â Â  (3) To make all necessary contracts; and

Â Â Â Â Â  (4) To do all other necessary acts in relation to the property and concerns of the county.

Â Â Â Â Â  203.015 Power of county to contract for purchase or lease of real or personal property. (1) A county may enter into a contract for the purchase or for the lease with option to purchase of real or personal property when:

Â Â Â Â Â  (a) The period of time allowed for payment under the contract does not exceed 30 years; and

Â Â Â Â Â  (b) The county is not obligated to make payments under the contract in any fiscal year unless the county governing body includes such payments in the countyÂs budget for that fiscal year and makes an appropriation therefor.

Â Â Â Â Â  (2) The powers granted to counties by this section are in addition to any other powers possessed by counties in this state, and this section may not be construed to limit such powers. [2003 c.794 Â§184]

Â Â Â Â Â  Note: 203.015 was added to and made a part of ORS chapter 203 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.020 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  203.030 Definition for ORS 203.030 to 203.075. As used in ORS 203.030 to 203.075, Âgoverning bodyÂ means the representative body vested with legislative power by statute or charter. [1973 c.282 Â§1]

Â Â Â Â Â  203.035 Power of county governing body or electors over matters of county concern. (1) Subject to subsection (3) of this section, the governing body or the electors of a county may by ordinance exercise authority within the county over matters of county concern, to the fullest extent allowed by Constitutions and laws of the United States and of this state, as fully as if each particular power comprised in that general authority were specifically listed in ORS 203.030 to 203.075.

Â Â Â Â Â  (2) The power granted by this section is in addition to other grants of power to counties, shall not be construed to limit or qualify any such grant and shall be liberally construed, to the end that counties have all powers over matters of county concern that it is possible for them to have under the Constitutions and laws of the United States and of this state.

Â Â Â Â Â  (3) An ordinance adopted by a county governing body that changes the number or mode of selection of elective county officers shall not take effect unless the ordinance is submitted to and approved by the electors of the county at a primary election, general election or election held on the first Tuesday after the first Monday in November of an odd-numbered year. However, an ordinance adopted under this section may not change the mode of selection of a county assessor.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit the rights of the electors of a county to propose county ordinances through exercise of the initiative power. [1973 c.282 Â§2; 1981 c.140 Â§1; 1985 c.756 Â§1; 1995 c.712 Â§ 87; 2007 c.155 Â§12]

Â Â Â Â Â  203.040 Applicability of ordinances inside city. Except by consent of the governing body or the electors of a city and except in cities not regularly operating as such through elected governmental officials, ordinances adopted under ORS 203.030 to 203.075 in exercise of the police power shall not apply inside an incorporated city. [1973 c.282 Â§4; 1977 c.766 Â§14]

Â Â Â Â Â  203.045 Procedure for adopting ordinance; exception by charter or certain statutes. (1) This section does not apply to a county that prescribes by charter the manner of adopting ordinances for the county or to an ordinance authorized by a statute other than ORS 203.035.

Â Â Â Â Â  (2) The ordaining clause of an ordinance adopted under ORS 203.035 shall read:

Â Â Â Â Â  (a) In case of adoption by the county governing body only, ÂThe (name of the governing body) ordains as follows:Â.

Â Â Â Â Â  (b) In case of adoption or ratification by the electors of the county, ÂThe People of (name of county) ordain as follows:Â.

Â Â Â Â Â  (3) Except as subsections (4) and (5) of this section provide to the contrary, every ordinance of a county governing body shall, before being put upon its final adoption, be read fully and distinctly in open meeting of that body on two days at least 13 days apart.

Â Â Â Â Â  (4) Except as subsection (5) of this section provides to the contrary, and except ordinances imposing, or providing exemptions from, taxation, an ordinance necessary to meet an emergency may, upon being read first in full and then by title, be adopted at a single meeting of the governing body by unanimous vote of all its members present, provided they constitute a quorum.

Â Â Â Â Â  (5) Any reading required by subsection (3) or (4) of this section may be by title only:

Â Â Â Â Â  (a) If no member of the governing body present at the meeting requests that the ordinance be read in full; or

Â Â Â Â Â  (b) If, not later than one week before the first reading of the ordinance, a copy of it is provided each member, copies of it are available at the headquarters of the governing body, one copy for each person who requests it, and notice of the availability is given by:

Â Â Â Â Â  (A) Written notice posted at the courthouse of the county and two other public places in the county; and

Â Â Â Â Â  (B) Publication at least once in a newspaper of general circulation in the county, designated by the county governing body and published in the county or, if no newspaper is so published, then in one published elsewhere.

Â Â Â Â Â  (6) An ordinance adopted after being read by title only may have no legal effect if it differs substantially from its terms as it is thus filed prior to the reading, unless each section incorporating such a difference, as finally amended prior to being adopted by the governing body, is read fully and distinctly in open meeting of that body.

Â Â Â Â Â  (7) Upon the final vote on an ordinance, the ayes and nays of the members of the governing body shall be taken and recorded in the record of proceedings of the body.

Â Â Â Â Â  (8) Upon the adoption of an ordinance by the governing body in accordance with this section, the chairperson and recording secretary of the body at the session at which the ordinance is adopted shall sign it with the date of its adoption and with their names and titles of office or position.

Â Â Â Â Â  (9) An ordinance adopted in accordance with this section, if not an emergency ordinance, shall take effect on the 90th day after the date of its adoption, unless it prescribes a later effective date or is referred to the electors of the county. If an ordinance is referred to the electors, it shall take effect only upon the approval of a majority of those voting on the proposed ordinance. An emergency ordinance may take effect immediately upon the date of its adoption. [1973 c.282 Â§3; 1975 c.736 Â§1]

Â Â Â Â Â  203.050 [1973 c.282 Â§5; 1975 c.736 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.055 Referral of revenue related ordinance. Any ordinance, adopted by a county governing body under ORS 203.035 and imposing, or providing an exemption from, taxation shall receive the approval of the electors of the county before taking effect. [1973 c.282 Â§6; 1975 c.736 Â§3]

Â Â Â Â Â  203.060 Judicial review and invalidation of ordinances. Ordinances adopted under ORS 203.030 to 203.075 shall be subject to judicial review and invalidation on account of unreasonableness, procedural error in adoption, or conflict with paramount state law or constitutional provision. [1973 c.282 Â§7]

Â Â Â Â Â  203.065 Penalties; remedies; enforcement; status of nuisance declared by ordinance; disposition of fines. (1) Subject to ORS 153.025, violation of an ordinance adopted by a county governing body under ORS 203.030 to 203.075 is a Class A violation. By ordinance, a county governing body may establish a specific fine violation as described in ORS 153.015 that provides for a higher fine than established under ORS 153.018 for Class A violations.

Â Â Â Â Â  (2) The violator of a county ordinance may be prosecuted by the county in the name of the county, or be made the defendant in a civil proceeding by the county seeking redress of the violation.

Â Â Â Â Â  (3) Every act or thing done, or anything existing within the limits of a county, which is declared by an ordinance of the county adopted under ORS 203.030 to 203.075 to be a nuisance, shall constitute a nuisance and may be regarded as such in all actions, suits and proceedings, unless the ordinance is declared void by a court of competent jurisdiction.

Â Â Â Â Â  (4) Fines recovered under ORS 203.030 to 203.075 shall be paid to the clerk of the court in which recovery is had. After first deducting court costs in the proceedings, the clerk shall pay the remainder to the treasurer of the county for the general fund of the county.

Â Â Â Â Â  (5) Any peace officer, as defined by ORS 161.015, may enforce an ordinance adopted under ORS 203.035. [1973 c.282 Â§8; 1975 c.736 Â§4; 1977 c.766 Â§15; 1999 c.1051 Â§78a]

Â Â Â Â Â  203.075 Payment of assessments in installments; applicable law. When a county governing body orders the construction of a local improvement and levies an assessment for all or part of the cost of the improvement against property benefited by the improvement, if there is a conflict between ORS 223.205 to 223.295, 223.387 to 223.399, 223.405 to 223.485 and 223.770 and a county charter, county ordinance or another statute, the charter, ordinance or other statute shall prevail. [1987 c.615 Â§2; 1991 c.902 Â§109; 1995 c.333 Â§14]

Â Â Â Â Â  203.077 Camping by homeless on public property; local governments required to develop policy for removal of camps. All municipalities and counties shall:

Â Â Â Â Â  (1) Develop a policy that recognizes the social nature of the problem of homeless individuals camping on public property.

Â Â Â Â Â  (2) Implement the policy as developed, to ensure the most humane treatment for removal of homeless individuals from camping sites on public property. [1995 c.121 Â§1]

Â Â Â Â Â  203.079 Required elements of local government policies on camping by homeless. (1) A policy developed pursuant to ORS 203.077 shall include, but is not limited to, the following:

Â Â Â Â Â  (a) Prior to removing homeless individuals from an established camping site, law enforcement officials shall post a notice, written in English and Spanish, 24 hours in advance.

Â Â Â Â Â  (b) At the time that a 24-hour notice is posted, law enforcement officials shall inform the local agency that delivers social services to homeless individuals where the notice has been posted.

Â Â Â Â Â  (c) The local agency may arrange for outreach workers to visit the camping site where a notice has been posted to assess the need for social service assistance in arranging shelter and other assistance.

Â Â Â Â Â  (d) All unclaimed personal property shall be given to law enforcement officials whether 24-hour notice is required or not. The property shall be stored for a minimum of 30 days during which it will be reasonably available to any individual claiming ownership. Any personal property that remains unclaimed for 30 days may be disposed of. For purposes of this paragraph, Âpersonal propertyÂ means any item that is reasonably recognizable as belonging to a person and that has apparent utility. Items that have no apparent utility or are in an insanitary condition may be immediately discarded upon removal of the homeless individuals from the camping site. Weapons, drug paraphernalia and items that appear to be either stolen or evidence of a crime shall be given to law enforcement officials.

Â Â Â Â Â  (e) Following the removal of homeless individuals from a camping site on public property, the law enforcement officials, local agency officials and outreach workers may meet to assess the notice and removal policy, to discuss whether the removals are occurring in a humane and just manner and to determine if any changes are needed in the policy.

Â Â Â Â Â  (2) The 24-hour notice required under subsection (1) of this section shall not apply:

Â Â Â Â Â  (a) When there are grounds for law enforcement officials to believe that illegal activities other than camping are occurring.

Â Â Â Â Â  (b) In the event of an exceptional emergency such as possible site contamination by hazardous materials or when there is immediate danger to human life or safety.

Â Â Â Â Â  (3) A person authorized to issue a citation for unlawful camping under state law, administrative rule or city or county ordinance may not issue the citation if the citation would be issued within 200 feet of the notice described in this section and within two hours before or after the notice was posted. [1995 c.121 Â§2; 1999 c.761 Â§1]

Â Â Â Â Â  203.081 Sites not subject to ORS 203.077 to 203.081. As used in ORS 203.077 to 203.081, Âcamping siteÂ does not include:

Â Â Â Â Â  (1) Public property that is a day use recreational area.

Â Â Â Â Â  (2) Public property that is a designated campground and occupied by an individual under an agreement with a municipality or county. [1995 c.121 Â§3]

Â Â Â Â Â  203.082 Camping by homeless on property of religious institutions; required elements of policies of local governments and religious institutions. (1) Any political subdivision in this state may allow churches, synagogues and similar religious institutions to offer overnight camping space on institution property to homeless persons living in vehicles.

Â Â Â Â Â  (2) In addition to any conditions or limitations imposed by a political subdivision, a religious institution located within the political subdivision and offering camping space described under subsection (1) of this section must:

Â Â Â Â Â  (a) Limit camping space at the institution site to three or fewer vehicles at the same time; and

Â Â Â Â Â  (b) Provide campers with access to sanitary facilities, including but not limited to toilet, hand washing and trash disposal facilities. [1999 c.319 Â§1]

Â Â Â Â Â  Note: 203.082 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.085 County election dates; procedures for emergency elections. (1) Except as provided in subsection (2) of this section, no election on a county measure or for a county office shall be held on any date other than:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (2) An emergency election may be held on a date other than those provided in subsection (1) of this section, if the county governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the county governing body.

Â Â Â Â Â  (3) A county governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) of this section.

Â Â Â Â Â  (4) Notice of a countyÂs intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the county shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the county governing body to authorize the emergency election as required under subsection (3) of this section. [1979 c.316 Â§3; 1981 c.639 Â§4; 1985 c.808 Â§69; 1987 c.267 Â§64; 1989 c.923 Â§6; 1991 c.71 Â§2; 1993 c.713 Â§51; 1995 c.607 Â§63; 1995 c.712 Â§113]

Â Â Â Â Â  203.090 State preemption of local laws relating to private security providers. The provisions of ORS 181.620, 181.870 to 181.887 and 181.991 preempt any laws of the political subdivisions of this state relating to the regulation of private security providers. [1995 c.510 Â§1; 2003 c.546 Â§13; 2005 c.447 Â§13]

Â Â Â Â Â  203.110 [Amended by 1971 c.88 Â§6; repealed by 1981 c.140 Â§2 (203.111 enacted in lieu of 203.110)]

COUNTY GOVERNING BODIES

Â Â Â Â Â  203.111 County governing body; legislative authority; quorum. Unless otherwise provided by county charter, a county court shall be the governing body and shall exercise general legislative authority over all matters of county concern and shall consist of the county judge and two county commissioners and a majority of those persons shall constitute a quorum. [1981 c.140 Â§3 (enacted in lieu of 203.110)]

Â Â Â Â Â  203.113 [1981 c.529 Â§2; 1983 c.827 Â§46; repealed by 1987 c.793 Â§2]

Â Â Â Â Â  203.115 Statutory power to set fees limited to once annually. A county governing body shall not change the amount of a fee it has set pursuant to statute within one year after setting that fee. [1979 c.833 Â§1]

Â Â Â Â Â  203.120 [Amended by 1959 c.532 Â§1; 1963 c.31 Â§1; 1973 c.494 Â§1; 1981 c.153 Â§55; repealed by 1981 c.140 Â§5]

Â Â Â Â Â  203.121 [1965 c.419 Â§2; 1969 c.516 Â§1; renumbered 203.145]

Â Â Â Â Â  203.122 [1959 c.139 Â§1; 1965 c.432 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.123 [1969 c.511 Â§3; 1971 c.743 Â§345; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.124 [1959 c.649 Â§Â§1,2,3; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.125 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.127 [1973 c.487 Â§Â§1,2,3,4; 1975 c.239 Â§4; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.130 [Amended by 1955 c.273 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.132 Inclusion of property outside county or in city in county assessment for local improvement. (1) The governing body of a county may include property located outside the county or within a city as part of the property to be improved or to be assessed for a public improvement, subject to the following conditions:

Â Â Â Â Â  (a) The type of improvement is one which the county has authority to finance by assessments against the property that is within the county and outside any city.

Â Â Â Â Â  (b) The governing body of the other county or the city, by resolution, approves the improvement if any portion of it is within the other county or city.

Â Â Â Â Â  (c) The governing body of the other county or the city, by resolution, approves the assessment of the property within the other county or city.

Â Â Â Â Â  (d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the county or within a city in the same manner as for property within the county.

Â Â Â Â Â  (2) The owners of property in the other county or city subject to an assessment under this section shall have the same rights, including remedies, which the owners of property within the county may have. [Formerly 308.165]

Â Â Â Â Â  203.135 Exercise of eminent domain power by county governing body for road, park and other public purposes. In addition to any other powers granted to a county under state law or county charter, a county governing body may exercise the power of eminent domain under ORS chapter 35 to acquire any right or interest in real property for:

Â Â Â Â Â  (1) Public road, trail or other public easement purposes.

Â Â Â Â Â  (2) Public park or recreation area purposes.

Â Â Â Â Â  (3) Public building or public institution purposes.

Â Â Â Â Â  (4) Purposes of development or protection of property acquired for a purpose otherwise described in this section including acquisition of land for use as a quarry, drainage way, pond, marsh or similar purpose. [1981 c.153 Â§50]

Â Â Â Â Â  203.140 [Amended by 1963 c.9 Â§3; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.145 Appointment of legal counsel for county governing body; authority of counsel; compensation. (1) As used in this section, ÂboardÂ means board of county commissioners, county court or county governing body of a county, as the case may be.

Â Â Â Â Â  (2) Unless otherwise provided by county charter or legislation enacted pursuant thereto, the board of each county may appoint a person or persons licensed to practice law in the State of Oregon as counsel to advise the board and other county officers, to render services in connection with legal questions of a civil nature arising in the discharge of their functions, to prosecute violations of county law as defined by ORS 203.810, and to provide such additional services as the board determines. Counsel shall serve at the pleasure of the board, on a full- or part-time basis, and be compensated in the manner and amounts the board determines. The board shall reimburse counsel for necessary expenses incurred in performance of services rendered and may provide personnel, facilities and office space necessary for counsel to render such services.

Â Â Â Â Â  (3) When a person or persons licensed to practice law in the State of
Oregon
have been appointed pursuant to subsection (2) of this section, they shall have the same civil authority and responsibilities as are otherwise provided for the district attorney when acting as advisor to the board and county officers. [Formerly 203.121]

Â Â Â Â Â  203.148
Public
Land
Corner Preservation Fund; fees for recording. (1) The county governing body may establish by ordinance a fund to be known as the Public Land Corner Preservation Fund. Moneys in the Public Land Corner Preservation Fund shall be used only to pay expenses incurred and authorized by the county surveyor in the establishment, reestablishment and maintenance of corners of government surveys under ORS 209.070 (5) and (6).

Â Â Â Â Â  (2) After providing public notice of its intended action and holding a public hearing at which the residents of the county may appear and be heard on the issue of establishing or changing the fee, the county governing body may establish by resolution or order a fee not to exceed $10 for recording all instruments under ORS 205.130 (2) in addition to any other fee charged by the county clerk. All moneys collected under this subsection shall be deposited with the county treasurer at least once a month to be credited to the Public Land Corner Preservation Fund. [1985 c.582 Â§5; 1987 c.469 Â§1; 1991 c.621 Â§1]

Â Â Â Â Â  Note: 203.148 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 203 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  203.150 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.160 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.170 [Amended by 1953 c.477 Â§7; 1957 c.49 Â§1; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.180 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  203.190 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.200 [Repealed by 1979 c.772 Â§17]

Â Â Â Â Â  203.210 [Amended by 1953 c.306 Â§17; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.219 [1953 c.477 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.220 [1953 c.477 Â§3; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.223 [1959 c.174 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.224 [1959 c.174 Â§4; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  203.226 [1963 c.386 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  203.228 [1963 c.386 Â§3; repealed by 1981 c.41 Â§3]

BOARDS OF
COUNTY
COMMISSIONERS

Â Â Â Â Â  203.230 Abolishing office of county judge and establishing board of county commissioners in noncharter county; referral of order; operative date. (1) The county court of any county which has not adopted a county charter pursuant to ORS 203.710 to 203.770, and in which the county judge has no judicial function, may order the office of county judge abolished and create in lieu thereof a third county commissioner. The order shall transfer all powers and duties of the county court and county judge to the board of county commissioners and, unless referred to the people, shall be effective on the date specified therein. The order made under this subsection may be referred to the people of the county for their approval or rejection and, if approved, shall become operative on the date specified in the order referred. The people of the county shall vote on such order at a primary election or general election.

Â Â Â Â Â  (2) If, in a year in which a county judge is to be elected in the county, the order made under subsection (1) of this section is to become operative:

Â Â Â Â Â  (a) On or subsequent to the date of the primary election but prior to the general election, then those persons nominated at the primary election for the office of county judge shall be candidates for the office of county commissioner created in the order.

Â Â Â Â Â  (b) On or subsequent to the date of the regular general election, then the person elected to the office of county judge shall, upon the expiration of the term of office of the county judge holding office at the time the order was approved, take office as the county commissioner created in the order if the order has become operative.

Â Â Â Â Â  (3) When the order issued under subsection (1) of this section becomes operative, the county judge shall, until the expiration of the term of office of the county judge, serve as the third county commissioner. At the general election next preceding the expiration of the term of office of the county judge there shall be elected, in addition to the two county commissioners provided by law for each county, one county commissioner who shall possess the same qualifications and be subject to the same provisions of law as the other county commissioners.

Â Â Â Â Â  (4) The order issued under subsection (1) of this section may specify any or all of the following relating to the third commissioner:

Â Â Â Â Â  (a) Compensation that is different from the other commissioners;

Â Â Â Â Â  (b) Powers and duties that are different from the other commissioners; and

Â Â Â Â Â  (c) Service as chairperson of the board of commissioners.

Â Â Â Â Â  (5) The person serving as county judge on the date the office is abolished shall serve as chairperson of the board of county commissioners until the expiration of the term of office of that person and shall be subject to the same provisions of law as the other county commissioners. [1961 c.571 Â§1; 1987 c.267 Â§65; 1995 c.712 Â§88; 1997 c.277 Â§1]

Â Â Â Â Â  203.240 Organization, powers and duties of board. (1) A board of county commissioners shall:

Â Â Â Â Â  (a) Have the powers and duties and be otherwise subject to the laws applicable to county courts sitting for the transaction of county business.

Â Â Â Â Â  (b) Unless provided otherwise by county charter or ordinance, consist of three county commissioners. A majority of the board is required to transact county business.

Â Â Â Â Â  (c) Except as otherwise provided in ORS 203.230 (5) or an order issued under ORS 203.230 (1), appoint a chairperson from among their number who shall serve until the first Monday in January next following appointment. If two members of the board cannot agree on the appointment of a chairperson, the member of the board who is longest in length of service shall act as chairperson.

Â Â Â Â Â  (2) When a county has established a board of county commissioners any reference in the statutes to the county court of that county shall be considered a reference to the board of county commissioners of the county. [1961 c.571 Â§2; 1971 c.88 Â§7; 1981 c.140 Â§4; 1985 c.756 Â§2; 1997 c.277 Â§2]

Â Â Â Â Â  203.310 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.320 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.330 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.340 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.350 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.360 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.370 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.380 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.390 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.400 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.410 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.420 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.430 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.440 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.450 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.460 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.470 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.480 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.490 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.500 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.510 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.520 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.530 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.540 [Repealed by 1959 c.527 Â§11]

Â Â Â Â Â  203.550 [Repealed by 1959 c.527 Â§11]

COUNTY HOME RULE

Â Â Â Â Â  203.710 Performance of functions by officers designated by county law; definition. (1) The designation of county officers to perform functions under ORS 203.710 to 203.770 extends to those officers who, under a county charter or legislation enacted pursuant thereto, may be designated to perform the same functions.

Â Â Â Â Â  (2) References to the county court in ORS 203.710 to 203.770 include the board of county commissioners.

Â Â Â Â Â  (3) As used in ORS 203.710 to 203.770, unless the context requires otherwise, Âlegally called electionÂ means any primary election or general election held throughout the county. [1959 c.527 Â§1; 1961 c.339 Â§1; 1995 c.712 Â§89]

Â Â Â Â Â  203.720 Electors of county may adopt, amend, revise or repeal county charter; certain provisions, deemed matters of county concern, to prevail over state law. The electors of any county, by majority vote of such electors voting thereon at any legally called election, may adopt, amend, revise or repeal a county charter. The charter, or legislation passed by the county pursuant thereto, shall provide a method whereby the electors of the county, by majority vote of such electors voting thereon at any legally called election, may amend, revise or repeal the charter. The county charter and legislative provisions relating to the amendment, revision or repeal of the charter are deemed to be matters of county concern and shall prevail over any conflicting provisions of ORS 203.710 to 203.770 and other state statutes unless otherwise specifically provided by conflicting state statutes first effective after January 1, 1961. [1959 c.527 Â§2]

Â Â Â Â Â  203.725 County charter amendment; single subject; separate submission to electors. (1) A proposed amendment to a county charter, whether proposed by the county governing body or by the people of the county in the exercise of the initiative power, shall embrace but one subject and matters properly connected therewith.

Â Â Â Â Â  (2) When two or more amendments to a county charter are submitted to the electors of the county for their approval or rejection at the same election, they shall be so submitted that each amendment shall be voted on separately.

Â Â Â Â Â  (3) Notwithstanding any county charter or legislation enacted thereunder, this section shall apply to every amendment of a county charter and shall take precedence and prevail over any conflicting provisions in a county charter or in legislation enacted thereunder. [1983 c.240 Â§2]

Â Â Â Â Â  203.730 Charter committee appointed after filing of resolution or petition; sufficiency of petition; notice to persons entitled to make appointments to committee. (1) A county charter may be proposed by a committee appointed after the filing with the county clerk of:

Â Â Â Â Â  (a) A resolution requesting appointment of the committee, adopted by a majority of the county court; or

Â Â Â Â Â  (b) A petition requesting appointment of the committee, signed by such number of electors of the county as is equal to at least four percent of the whole number of votes cast within the county for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term. The petition shall be substantially in such form as the county clerk may prescribe.

Â Â Â Â Â  (2) The county clerk, not later than the fifth day after the filing of the resolution of the county court, shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee.

Â Â Â Â Â  (3) Upon the filing with the county clerk of a petition requesting the appointment of a committee, the county clerk, not later than the 15th day after the filing of the petition, shall verify the signatures and certify to the county court the findings as to the sufficiency of such petition. If the petition is found to be sufficient, the county clerk immediately shall give written notice thereof to those persons entitled to participate in the appointment of a member of the committee. [1959 c.527 Â§Â§3,4; 1973 c.255 Â§1; 1979 c.190 Â§403; 1989 c.174 Â§1]

Â Â Â Â Â  203.740 Charter committee and members; appointment, qualifications, vacancies, terms, organization, meetings. (1) Within 60 days after the county clerk finds that a petition for the appointment of a committee is sufficient, or within 60 days after the county court has filed with the county clerk its resolution requesting that a committee be appointed, a committee shall be appointed as provided in this section. Only one committee is to be in existence at any given period of time.

Â Â Â Â Â  (2)(a) In all counties:

Â Â Â Â Â  (A) A majority of the county court is entitled to appoint four members of the committee;

Â Â Â Â Â  (B) A majority of the state Senators and state Representatives then representing the county is entitled to appoint four additional members; and

Â Â Â Â Â  (C) A majority, consisting of at least five, of those persons appointed under subparagraphs (A) and (B) of this paragraph is entitled to appoint one additional member.

Â Â Â Â Â  (b) If, within 45 days after the terms of committee members begin to run as provided in subsection (4) of this section, an appointing authority has not made the appointment or appointments it is entitled to make, the county clerk shall call a meeting of those persons constituting the appointing authority by giving written notice to each of them, specifying the purpose of the meeting and the time and place thereof. The time of the meeting shall be set within 15 days of the expiration of the 45-day period.

Â Â Â Â Â  (3) All members of the committee must be electors of the county. No member shall be engaged, directly or indirectly, in any business with the county that is inconsistent with the conscientious performance of duties as a member of the committee. An initial appointment, or an appointment to fill a vacancy, is made by delivering to the county clerk written notice of the name and address of the person appointed, signed by the person duly authorized to act for the appointing authority. No member of an appointive authority may serve as a member of such committee. If an appointing authority fails to make such an initial appointment within 60 days after the terms of committee members begin to run as provided in subsection (4) of this section, the county court shall make the appointment within 10 days after the expiration of the 60-day period.

Â Â Â Â Â  (4) The terms of committee members run either from the date the county court receives the certification from the county clerk that the petition requesting the appointment of the committee is sufficient or from the date the county court files its resolution requesting appointment of the committee, as the case may be. The terms expire on the day of the election at which the committeeÂs proposed charter is voted upon or within two years from the date the terms began, whichever is the sooner, unless, in the case where a proposed charter is not submitted at an election held within such two-year period, the county court by resolution filed with the county clerk before the expiration of the terms extends them until the day of the election on the proposed charter or for another two years, whichever is the sooner. Any vacancy occurring on the committee, in a position for which an initial appointment has been made, shall be filled by appointment for the unexpired term by the appointing authority that was entitled to make the initial appointment of the member whose position is vacant or, if such appointing authority fails to make the appointment within 10 days after the vacancy occurs, by the county court.

Â Â Â Â Â  (5) Not later than 80 days after the terms of committee members begin to run as provided in subsection (4) of this section, the members of the committee shall meet and organize. A majority of the committee constitutes a quorum for the transaction of business. The committee may adopt such rules as it deems necessary for its operation. However, the committee may not prohibit the public from attending any of its meetings. [1959 c.527 Â§5; 1979 c.748 Â§2; 2005 c.22 Â§153]

Â Â Â Â Â  203.750 County funds for charter committee; committee staff; county officials to cooperate. (1) Notwithstanding ORS 294.305 to 294.565, if the county court is notified of the sufficiency of a petition requesting the appointment of a committee, or if it files its resolution requesting the appointment of a committee, the county, acting through the county court, shall cause to be made available from funds of the county an amount equal at least to one cent per elector of the county or $500, whichever amount is greater, for the purpose of paying the expenses of the committee in the preparation of the charter. Members of the committee shall serve without pay. The committee, within the limit of funds available to it, may employ such persons, or contract for their services, as it may deem necessary to aid it in the performance of its functions. Persons employed by the committee are exempt from civil service. The county, acting through the county court, shall cause to be furnished free of charge to the committee adequate office space and, notwithstanding ORS 294.305 to 294.565, may cause money, in addition to the required minimum amount, to be appropriated for the committee. The committee shall submit to the county court a budget covering estimates of its expenditures. With respect to expenditures in excess of the minimum amount of money required to be made available, the budget as approved or revised and approved by the county court shall represent the authorized limits of the committeeÂs expenditures. Any balance remaining unexpended shall be transferred to the general fund of the county unless other provisions were made at the time of the appropriation to the committee. The county treasurer is authorized to disburse funds of the committee on its order.

Â Â Â Â Â  (2) The committee may conduct interviews and make investigations which to it seem necessary in order to draft a charter; and, to the fullest extent practicable, county officials and employees shall cooperate with the committee and provide it with information, advice and assistance. [1959 c.527 Â§6]

Â Â Â Â Â  203.760 Submission of proposed charter, after public hearing, to electors; approval of conflicting charters. (1) The committee shall submit its proposed charter to the county clerk not later than the 90th day before the election at which the proposed charter is to be voted upon. Before the proposed charter is submitted to the county clerk, the committee shall conduct at least one public hearing thereon. After the proposed charter is submitted to the county clerk, the county clerk shall submit the proposed charter to the district attorney for a ballot title as provided in ORS 250.185 (2). The ballot title is subject to judicial review as provided in ORS 250.195.

Â Â Â Â Â  (2) The charter proposed by the committee shall take effect on the day fixed therein if approved by majority vote of the electors of the county voting thereon.

Â Â Â Â Â  (3) If two or more conflicting county charters are approved at the same election, the one receiving the greatest number of affirmative votes shall be adopted. [1959 c.527 Â§7; 1979 c.190 Â§404; 1981 c.173 Â§6]

Â Â Â Â Â  203.770 Copies of charters and amendments, revisions and repeals thereof; location and judicial notice of. (1) Duplicate certificates shall be made, setting forth the county charter adopted and a statement of its ratification, signed by the officers or members of the body canvassing election returns. One of such certified copies shall be deposited in the office of the Secretary of State, the other shall be kept as a permanent record of the county. All courts shall take judicial notice of either copy.

Â Â Â Â Â  (2) This section shall also apply to any amendment, revision or repeal of the county charter. [1959 c.527 Â§8]

Â Â Â Â Â  203.780 [1959 c.527 Â§9; 1963 c.290 Â§1; 1975 c.766 Â§2b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.790 [1959 c.527 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  203.810 Offenses under county law; jurisdiction; prosecutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂCounty lawÂ means a county charter adopted pursuant to ORS 203.710 to 203.770 and legislation passed by a charter county or any ordinance enacted by a general law county.

Â Â Â Â Â  (b) ÂCounty offenseÂ means any crime or offense defined or made punishable by county law.

Â Â Â Â Â  (2) Except as may be provided otherwise by county law:

Â Â Â Â Â  (a) The justice courts and circuit court for a county have jurisdiction of county offenses to the same extent as such courts have jurisdiction of crimes or offenses defined or made punishable by state law, as determined by the maximum punishment which may be imposed therefor.

Â Â Â Â Â  (b) The district attorney shall prosecute county offenses unless the county governing body elects to have the prosecution of such offenses conducted by a county counsel appointed pursuant to ORS 203.145.

Â Â Â Â Â  (c) The practice and procedure as to the prosecution, trial and punishment of county offenses shall be the same as in the case of similar crimes or offenses defined or made punishable by state law.

Â Â Â Â Â  (3) Except as may be provided otherwise by county law and subject to limitations on its civil jurisdiction under state law, the justice court and circuit court for a county have jurisdiction of a civil proceeding maintained by a county under ORS 30.310 or 30.315, including a proceeding to abate or enjoin any act or condition that is declared to be a nuisance by an ordinance of the county.

Â Â Â Â Â  (4) Judgments based on county offenses may be enforced in the manner provided by ORS 52.600. [1961 c.724 Â§33; 1963 c.611 Â§1; 1977 c.622 Â§1; 1981 c.75 Â§1; 1985 c.626 Â§2; 1995 c.658 Â§91; 1999 c.788 Â§49]

_______________



Chapter 204

Chapter 204 Â
County
Officers

2007 EDITION

COUNTY
OFFICERS

COUNTIES AND
COUNTY
OFFICERS

ELECTION OF
COUNTY
OFFICERS
; COUNTY JUDGE PRO TEM

204.005Â Â Â Â  Election of county officers

204.010Â Â Â Â  Terms of office of county officers

204.013Â Â Â Â  Numbered positions for office of county commissioner

204.016Â Â Â Â  Qualifications for county offices generally; additional qualifications for surveyor and assessor

204.017Â Â Â Â  Election of county commissioners by numbered position

204.020Â Â Â Â  When terms of office commence; filing certificate of election, oath and undertaking

204.065Â Â Â Â  Appointment of county judge pro tem

204.070Â Â Â Â  Oath of judge pro tem

204.075Â Â Â Â  Compensation of judge pro tem

COMPENSATION OF
COUNTY
OFFICERS
, DEPUTIES AND OTHER EMPLOYEES

204.112Â Â Â Â  County compensation board; members; compensation review and recommendations

204.116Â Â Â Â  Compensation of county officers, deputies and employees to be fixed by county governing body; disposition of fees

204.121Â Â Â Â  Compensation and appointment of officers, deputies and employees in counties subject to county civil service law

204.126Â Â Â Â  Change in compensation of elective officers

DEPUTIES AND OTHER EMPLOYEES

204.601Â Â Â Â  Number and appointment of deputies and other employees

204.635Â Â Â Â  Deputies of sheriff; special appointments; authority of deputy; liability of sheriff for certain deputies

ELECTION OF
COUNTY
OFFICERS
; COUNTY JUDGE PRO TEM

Â Â Â Â Â  204.005 Election of county officers. The following county officers shall be elected at the primary election or general election, as provided in ORS 249.088:

Â Â Â Â Â  (1) A sheriff.

Â Â Â Â Â  (2) A county clerk.

Â Â Â Â Â  (3) A county assessor.

Â Â Â Â Â  (4) A county treasurer.

Â Â Â Â Â  (5) A county surveyor.

Â Â Â Â Â  (6) A county commissioner to succeed any commissioner whose term of office expires the following January.

Â Â Â Â Â  (7) In any county where there is a vacancy from any cause in the office of county commissioner, an additional commissioner to fill the vacancy. [Subsection (2) enacted as 1953 c.477 Â§2; subsection (3) enacted as 1959 c.174 Â§3; 1959 c.628 Â§1; 1961 c.571 Â§3; subsection (4) enacted as 1963 c.386 Â§2; 1965 c.221 Â§21; 1969 c.532 Â§3; 1971 c.88 Â§4; 1983 c.327 Â§4; 2005 c.797 Â§29]

Â Â Â Â Â  204.010 Terms of office of county officers. (1) Except as provided in subsection (2) of this section, the term of office of each officer mentioned in ORS 204.005 is four years.

Â Â Â Â Â  (2) When two or more county commissioners are elected for one county at a general election and one of them is elected to fill a vacancy, as provided in ORS 204.005 (7), one of them shall hold office for two years and the others four years. [Amended by 1983 c.327 Â§13; 1983 c.350 Â§16; 2005 c.797 Â§59]

Â Â Â Â Â  204.013 Numbered positions for office of county commissioner. (1) In each county that has a board of county commissioners, each office of county commissioner shall be designated by number as Position No. 1, Position No. 2 or Position No. 3.

Â Â Â Â Â  (2) After September 2, 1963, in every county having a board of county commissioners, or when a board of county commissioners is established in any county, the county clerk shall assign a position number to each office on the board of county commissioners. The number so assigned shall be certified by the county clerk to the commissioner in office holding that position. One copy of the certification shall be sent to the Secretary of State, and one copy shall be filed in the office of the county clerk. [1963 c.329 Â§1]

Â Â Â Â Â  204.015 [Repealed by 1957 c.555 Â§1 (204.016 enacted in lieu of 204.015)]

Â Â Â Â Â  204.016 Qualifications for county offices generally; additional qualifications for surveyor and assessor. (1) A person is not eligible to any office listed in ORS 204.005 unless the person is a citizen of the United States, an elector under the Oregon Constitution and a resident of the county wherein the person is elected for the period of one year next preceding election, except that in counties of less than 25,000 population the requirement of residency in the county wherein the person is elected does not apply to the county surveyor.

Â Â Â Â Â  (2) A person is not eligible to be a candidate for election or appointment to the office of county surveyor unless registered under the laws of this state as a registered professional land surveyor.

Â Â Â Â Â  (3) A person is not eligible to be a candidate for election or appointment to the office of county assessor unless:

Â Â Â Â Â  (a) The person has qualified as a registered appraiser or is an appraiser trainee under ORS 308.015 and if an appraiser trainee, notwithstanding ORS 308.015, becomes a registered appraiser within two years after taking office; and

Â Â Â Â Â  (b) The person either has two years of office and accounting experience, including experience in office management activities, or has two years of full-time employment in the office of a county assessor.

Â Â Â Â Â  (4) The Department of Revenue shall prepare applications and questionnaires, and obtain information it may deem necessary to determine that a candidate for the office of county assessor has met the requirements of this section, and shall furnish to applicants suitable certificates evidencing satisfactory compliance with the required qualifications. [1957 c.555 Â§2 (enacted in lieu of 204.015); 1973 c.538 Â§1; 1975 c.780 Â§18; 1981 c.113 Â§1; 1983 c.327 Â§14; 1983 c.659 Â§1; 1993 c.270 Â§2; 2003 c.345 Â§1; 2005 c.22 Â§154]

Â Â Â Â Â  204.017 Election of county commissioners by numbered position. (1) In all proceedings for the nomination or election of candidates for or to the office of county commissioner in each county having a board of county commissioners, every petition for nomination, declaration of candidacy, certificate of nomination or election, ballot or other document used in connection with the nomination or election shall state the position number of the office to which the candidate aspires, and the name of the candidate shall appear on the ballot only for the designated position.

Â Â Â Â Â  (2) Each elector shall have the right to vote for only one candidate for each position on the board, and the candidate for each position receiving the highest number of votes for such position shall be considered nominated or elected, as the case may be. [1963 c.329 Â§2]

Â Â Â Â Â  204.020 When terms of office commence; filing certificate of election, oath and undertaking. (1) The term of office of each officer mentioned in ORS 204.005 shall commence on the first Monday of January next following election to office.

Â Â Â Â Â  (2) Before entering upon any office listed in ORS 204.005, the person elected must qualify by filing with the county clerk of the county in which the person is elected the personÂs certificate of election, with an oath of office indorsed thereon, and subscribed by the elected person, to the effect that the person will support the Constitution of the United States and of this state, and faithfully carry out the office being assumed. The person shall also give and file the undertaking provided for under subsection (3) of this section.

Â Â Â Â Â  (3) A county governing body may require, by ordinance, for the filing by each officer under ORS 204.005, prior to that officer assuming office, of an official undertaking with such surety as the governing body determines necessary or of an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case in a reasonable amount with the county governing body. [Amended by 1981 c.41 Â§1; 1983 c.327 Â§15; 1991 c.331 Â§46; 1997 c.631 Â§426]

Â Â Â Â Â  204.025 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.030 [Amended by 1965 c.221 Â§22; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.035 [Amended by 1953 c.306 Â§17; repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.040 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.045 [Repealed by 1971 c.88 Â§8]

Â Â Â Â Â  204.050 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.055 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.060 [Repealed by 1981 c.41 Â§3]

Â Â Â Â Â  204.065 Appointment of county judge pro tem. Whenever because of illness or injury an elected county judge is incapacitated and unable to perform the duties of office, and such facts are made to appear by the affidavit of one or more physicians, licensed to practice in this state, filed in the office of the Secretary of State, the Governor shall appoint some competent and qualified person county judge pro tem, who shall serve until the termination of the incapacity of the elected county judge has been evidenced in the same manner as the incapacity was originally evidenced, or until the expiration of the term of office, whichever shall first occur, or until the appointment may be revoked for cause by the Governor. Such appointment shall not vacate the office of the elected county judge nor discontinue the salary of the elected county judge.

Â Â Â Â Â  204.070 Oath of judge pro tem. Before entering upon the performance of the duties of county judge pro tem, the appointee shall subscribe and file in the office of the county clerk the same oath of office required of an elected county judge.

Â Â Â Â Â  204.075 Compensation of judge pro tem. A county judge pro tem shall receive from the county compensation for services at the same rate and in the same manner as the elected county judge.

Â Â Â Â Â  204.101 [1953 c.306 Â§1; 1965 c.89 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.105 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.110 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.111 [1953 c.306 Â§5; repealed by 1981 c.48 Â§8]

COMPENSATION OF
COUNTY
OFFICERS
, DEPUTIES AND OTHER EMPLOYEES

Â Â Â Â Â  204.112 County compensation board; members; compensation review and recommendations. (1) Each county governing body shall appoint a county compensation board. A county compensation board shall consist of from three to five members, who are knowledgeable in personnel and compensation management.

Â Â Â Â Â  (2) The county compensation board shall annually recommend a compensation schedule for the county elective officers mentioned in ORS 204.005.

Â Â Â Â Â  (3) The county compensation board shall annually review the compensation paid to persons comparably employed by the State of
Oregon
, local public bodies and private businesses within a labor market deemed appropriate by the board for each elective officer. The county compensation board shall take into account such factors as the number of employees supervised and the size of the budget administered by each elective officer, the duties and responsibilities of each elective officer, and the compensation paid to subordinates and other appointed employees who serve in positions of comparable management responsibility. The county compensation board shall prepare and approve by majority vote a recommended compensation schedule for the elective officers and shall submit the recommended compensation schedule to the county governing body.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the sheriffÂs salary shall be fixed in an amount which is not less than that for any member of the sheriffÂs department. [1989 c.941 Â§1]

Â Â Â Â Â  204.115 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.116 Compensation of county officers, deputies and employees to be fixed by county governing body; disposition of fees. (1) Except as otherwise provided by law, the governing body of each county shall fix the compensation of its own members and of every other county officer, deputy and employee when the compensation of such individuals is paid from county funds.

Â Â Â Â Â  (2) Any commission, fees or other moneys received by a county officer, deputy or employee for services rendered in the course of that individualÂs office or employment shall not be allowed to or retained by that individual, but shall promptly be paid into the county treasury except:

Â Â Â Â Â  (a) For compensation fixed under subsection (1) of this section;

Â Â Â Â Â  (b) As otherwise determined by the governing body of the county; or

Â Â Â Â Â  (c) As otherwise provided by ORS 106.120 or 205.320 (6). [1981 c.48 Â§2; 1997 c.253 Â§2; 1997 c.424 Â§2; 1999 c.776 Â§4; 2001 c.501 Â§8]

Â Â Â Â Â  204.120 [Renumbered 204.241]

Â Â Â Â Â  204.121 Compensation and appointment of officers, deputies and employees in counties subject to county civil service law. It is the intent of the Legislative Assembly that no provision of ORS 204.112, 204.116, 204.126 or 204.601 shall supersede any provision of the county civil service law, and when any conflict arises between any provision of ORS 204.112, 204.116, 204.126 or 204.601 and any provision of the county civil service law, then the county civil service law shall prevail. [1953 c.306 Â§10; 1981 c.48 Â§4; 1989 c.941 Â§2]

Â Â Â Â Â  204.125 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.126 Change in compensation of elective officers. (1) The compensation of any elective county officer shall remain in effect unless changed with the approval of the county budget committee or tax supervising and conservation commission.

Â Â Â Â Â  (2) Before any change in the compensation of an elective county officer is effective, it must be submitted to and approved by the county budget committee or tax supervising and conservation commission at a regular meeting or at a special meeting called for that purpose. [1981 c.48 Â§3]

Â Â Â Â Â  204.130 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.131 [1953 c.306 Â§2; 1961 c.395 Â§1; 1977 c.345 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.135 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.140 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.141 [1953 c.306 Â§3; 1977 c.345 Â§2; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.145 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.150 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.151 [1953 c.306 Â§4; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.155 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.160 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.165 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.170 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.175 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.180 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.185 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.190 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.195 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.200 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.205 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.210 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.215 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.220 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.225 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.230 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.235 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.240 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.241 [Formerly 204.120; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.245 [Amended by 1965 c.251 Â§3; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.250 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.255 [Amended by 1965 c.251 Â§4; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.260 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.265 [Amended by 1963 c.519 Â§25; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.270 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.275 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.280 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.285 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.290 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.295 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.300 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.305 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.310 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.315 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.320 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.325 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.330 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.335 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.401 [1953 c.306 Â§8; repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.405 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.410 [Amended by 1965 c.221 Â§23; 1973 c.417 Â§1; repealed by 1977 c. 127 Â§1]

Â Â Â Â Â  204.412 [Repealed by 1977 c.127 Â§1]

Â Â Â Â Â  204.415 [Repealed by 1977 c.127 Â§1]

Â Â Â Â Â  204.420 [Repealed by 1957 c.78 Â§1 (204.421 enacted in lieu of 204.420)]

Â Â Â Â Â  204.421 [1957 c.78 Â§2 (enacted in lieu of 204.420); renumbered 206.315]

Â Â Â Â Â  204.425 [Renumbered 206.325]

Â Â Â Â Â  204.430 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.435 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.440 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.445 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.450 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.455 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.460 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.465 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.470 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.475 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.480 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.485 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.490 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.495 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.500 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.505 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.510 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.515 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.520 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.525 [Repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.530 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.535 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.540 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.545 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.550 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.555 [Repealed by 1953 c.306 Â§18]

DEPUTIES AND OTHER EMPLOYEES

Â Â Â Â Â  204.601 Number and appointment of deputies and other employees. (1) The county court or board of county commissioners of each county shall fix the number of deputies and employees of county officers whose compensation is to be paid from county funds.

Â Â Â Â Â  (2) All such deputies and employees shall be appointed by such county officer, and shall hold office during the pleasure of the appointing officer. [1953 c.306 Â§9]

Â Â Â Â Â  204.605 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.610 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.615 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.620 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.625 [Repealed by 1977 c.168 Â§6]

Â Â Â Â Â  204.630 [Amended by 1977 c.168 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.635 Deputies of sheriff; special appointments; authority of deputy; liability of sheriff for certain deputies. (1) A sheriffÂs deputies shall be appointed by the sheriff in writing and continue during the pleasure of the sheriff. The sheriff of any county may appoint deputies in the county for the purpose only, and with authority only, to receive and serve summons and civil process in any suit or action. A certified copy of the appointment of a deputy sheriff shall be filed with the county clerk, and the person appointed shall, before entering upon the duties of the office, take and file with the county clerk the oath of office.

Â Â Â Â Â  (2) A sheriff may also, by special written appointment, authorize any other person to do any particular act. A certified copy of such appointment shall be filed with the county clerk, unless indorsed upon the process, order or other paper so authorized to be served or executed.

Â Â Â Â Â  (3) A deputy has the power to perform any act or duty that the principal has, and a person specially appointed to do a particular act has the same power in relation to the particular act authorized. The principal is responsible for the conduct of such deputy or person specially appointed except as provided in subsection (4) of this section.

Â Â Â Â Â  (4) In counties having a civil service system covering deputy sheriffs, the sheriff shall not be responsible for the conduct of deputy sheriffs or persons specially appointed as provided in subsection (2) of this section. [Amended by 1963 c.331 Â§12]

Â Â Â Â Â  204.640 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.645 [Amended by 1953 c.306 Â§17; repealed by 1965 c.221 Â§27]

Â Â Â Â Â  204.650 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.655 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.660 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.665 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.670 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.675 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.680 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.685 [Amended by 1961 c.559 Â§1; repealed by 1979 c. 492 Â§1]

Â Â Â Â Â  204.690 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.695 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.700 [Amended by 1963 c.519 Â§26; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.801 [1953 c.306 Â§6; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.805 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.810 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.815 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.820 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.825 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.830 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.835 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.840 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.845 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.850 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.855 [Amended by 1957 c.359 Â§2; 1963 c.519 Â§27; 1965 c.619 Â§36; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.860 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.865 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  204.870 [Amended by 1963 c.519 Â§28; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  204.905 [Amended by 1963 c.519 Â§29; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.910 [Amended by 1959 c.53 Â§1; 1963 c.519 Â§30; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  204.915 [Repealed by 1959 c.53 Â§3]

Â Â Â Â Â  204.920 [1955 c.441 Â§1; 1959 c.53 Â§2; 1963 c.519 Â§31; 1965 c.344 Â§28; 1979 c.190 Â§405; repealed by 1979 c.492 Â§1]

_______________



Chapter 205

Chapter 205 Â
County
Clerks

2007 EDITION

COUNTY
CLERKS

COUNTIES AND
COUNTY
OFFICERS

GENERAL PROVISIONS

205.010Â Â Â Â  Definitions

POWERS AND DUTIES

205.110Â Â Â Â  General powers and duties of county clerk

205.125Â Â Â Â  County Clerk Lien Record; contents; effect

205.126Â Â Â Â  Enforcement of order or warrant recorded in County Clerk Lien Record; renewal of order or warrant; notice of renewal

205.127Â Â Â Â  Recording in County Clerk Lien Record required for certain liens

205.130Â Â Â Â  Recording duties of county clerk

205.135Â Â Â Â  Preparation of true copy of document not sufficiently legible to reproduce readable photographic record

205.140Â Â Â Â  Transcript or copy of record as evidence

205.150Â Â Â Â  Seal of clerk

205.160Â Â Â Â  Indexes kept by county clerk; use of alternative recording method allowed

205.180Â Â Â Â  Entry in appropriate record of instruments received for recording

205.190Â Â Â Â  Record of plats and maps of towns, villages, cemeteries

205.220Â Â Â Â  Recording copies of estate records; copy as evidence

205.232Â Â Â Â  Conditions for instruments to be recorded; exception

205.234Â Â Â Â  Requirements for first page of instruments to be recorded; cover sheet

205.236Â Â Â Â  Instrument describing two or more transactions; recordation; fee

205.238Â Â Â Â  Return of instrument after recordation

205.242Â Â Â Â  Clerk to receive and certify instruments during specified hours; exception

205.244Â Â Â Â  Recording of corrected instruments

205.246Â Â Â Â  Instruments to be recorded; fees

205.255Â Â Â Â  Filing requirement as recording requirement

COLLECTION AND DISPOSITION OF FEES

205.320Â Â Â Â  Fees collected by county clerk; use of portion of certain fees

205.323Â Â Â Â  Additional fees for recording certain instruments; use of fees

205.327Â Â Â Â  Penalty for presenting nonstandard instruments for recording

205.350Â Â Â Â  Fees for approving and recording plats

205.360Â Â Â Â  Clerk to receipt and account for certain probate fees collected

205.365Â Â Â Â  Disposition of County Clerk Lien Record fees

205.370Â Â Â Â  Payment to and disposition of trial fees by court clerk

205.395Â Â Â Â  Payment of fees by state agencies for entry in County Clerk Lien Record

INVALID CLAIMS OF ENCUMBRANCE

205.450Â Â Â Â  Definitions for ORS 205.450 to 205.470

205.455Â Â Â Â  Invalid claim of encumbrance; acceptance of filing prohibited; notice of invalid claim; form; posting notice; effect of filing invalid claim of encumbrance

205.460Â Â Â Â  Order to show cause why invalid claim of encumbrance should not be discharged; petition; hearing; release of invalid claim; application

205.465Â Â Â Â  Claim of encumbrance against certain property invalid without judicial order

205.470Â Â Â Â  Liability for filing invalid claim of encumbrance

MISCELLANEOUS PROVISIONS

205.510Â Â Â Â  County clerk not to act or have partner acting as attorney

205.515Â Â Â Â  Orders or warrants issued by state agency or officer; docketing; transfer to County Clerk Lien Record

205.525Â Â Â Â  Satisfaction of orders or warrants issued by state agency or officer; interest on penalties imposed by orders; recording release of lien in County Clerk Lien Record

PENALTIES

205.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  205.010 Definitions. (1) As used in the statutes of this state in reference to a chattel mortgage and action by the appropriate recording officer, Ârecord,Â ÂrecordedÂ and ÂrecordingÂ mean Ârecord or file,Â Ârecorded or filedÂ or Ârecording or filing,Â as the context requires.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) ÂPersonÂ means an individual, organization, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest or any other legal or commercial entity.

Â Â Â Â Â  (b) ÂTextÂ includes the words contained in the body of an instrument to be recorded and the names of the transactions contained in the instrument. The term does not include instructions for completing the instrument, form numbers or statutory references.

Â Â Â Â Â  (c) ÂTransactionÂ means an action, including but not limited to a transfer, encumbrance or release affecting title to or an interest in real property, that is required or permitted by state law or rule or federal law or regulation to be recorded. [Amended by 1991 c.230 Â§10; 1993 c.321 Â§1; 2001 c.713 Â§1; 2005 c.82 Â§1]

POWERS AND DUTIES

Â Â Â Â Â  205.110 General powers and duties of county clerk. (1) The county clerk in each county shall keep and maintain the records of the county governing body.

Â Â Â Â Â  (2) The county clerk of any county in which the county court has judicial functions shall, for the county court:

Â Â Â Â Â  (a) Keep the seal of the court, and affix it in all cases required by law.

Â Â Â Â Â  (b) Record the proceedings of the court.

Â Â Â Â Â  (c) Keep the records, files, books and papers pertaining to the court.

Â Â Â Â Â  (d) File all papers delivered to the clerk for that purpose in any action or proceeding in the court.

Â Â Â Â Â  (e) Attend the terms of the court, administer oaths and receive the verdict of a jury in any action or proceeding therein, in the presence and under the direction of the court.

Â Â Â Â Â  (f) Under the direction of the court enter its orders and judgments.

Â Â Â Â Â  (g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the court, or any paper pertaining thereto, and filed with the clerk.

Â Â Â Â Â  (h) Exercise the powers and perform the duties conferred upon the clerk by statute.

Â Â Â Â Â  (i) In the performance of duties pertaining to the court, conform to the direction of the court.

Â Â Â Â Â  (3) The county clerk may take and certify the proof and acknowledgment of a conveyance of real property or any other written instrument authorized or required to be proved or acknowledged. [1977 c.594 Â§2; 1981 s.s. c.3 Â§39; 1983 c.327 Â§5; 1985 c.540 Â§40; 1991 c.230 Â§11]

Â Â Â Â Â  205.120 [Repealed by 1959 c.552 Â§16]

Â Â Â Â Â  205.125
County
Clerk
Lien Record; contents; effect. (1) The
County
Clerk
Lien Record maintained under ORS 205.130 shall contain the following information for each order or warrant recorded:

Â Â Â Â Â  (a) The name of any person subject to the order or warrant.

Â Â Â Â Â  (b) The name of the officer and the agency that issued the order or warrant or the name of the complainant or claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given. The name of the agency or board that issued the order or warrant must be clearly printed on the order or warrant.

Â Â Â Â Â  (c) The amount of any monetary obligation imposed by the order or warrant, and the names of all persons against whom the obligation is imposed.

Â Â Â Â Â  (d) The date on which the order or warrant was received and recorded.

Â Â Â Â Â  (e) Full or partial satisfaction, if any, of any lien claim created by the order or warrant.

Â Â Â Â Â  (f)
County
Clerk
Lien Record instruments filed under ORS 205.130 (3)(c)(A) shall be on official letterhead and include the seals, if any, of the officers and agencies.

Â Â Â Â Â  (g) Such other information as may be considered necessary by the county clerk.

Â Â Â Â Â  (2) From the date that an order or warrant is recorded in the County Clerk Lien Record, the order or warrant shall have the attributes and effect of a judgment that has been entered in the register of the circuit court for that county, including but not limited to the creation of a judgment lien for any monetary obligation in favor of the officer or agency issuing the order or warrant or in favor of the complainant or claimant in the proceedings before the Construction Contractors Board or State Landscape Contractors Board, renewal and enforcement by supplementary proceedings, writs of execution, notices of garnishment and writs of garnishment.

Â Â Â Â Â  (3) From the date that an order or warrant imposing a monetary obligation is recorded in the County Clerk Lien Record, the order or warrant becomes a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (4) In addition to any other remedy provided by law, orders and warrants recorded in the County Clerk Lien Record may be enforced as provided in ORS 205.126. [1983 c.696 Â§1; 1985 c.343 Â§10; 1987 c.586 Â§30; 1989 c.706 Â§2; 1997 c.387 Â§1; 1999 c.153 Â§5; 1999 c.654 Â§13; 2003 c.576 Â§194; 2007 c.793 Â§4]

Â Â Â Â Â  205.126 Enforcement of order or warrant recorded in
County
Clerk
Lien Record; renewal of order or warrant; notice of renewal. (1) At any time after recording an order or warrant in the County Clerk Lien Record, a complainant or claimant or an attorney for an agency, complainant or claimant may file in the circuit court for the county where the order or warrant is recorded, a copy of the original order or warrant certified by the agency to be a true copy of original, and an affidavit of the complainant, claimant or attorney verifying that the order or warrant was recorded in the County Clerk Lien Record for that county, the date that the order or warrant was recorded and the date on which any notice of renewal was recorded under subsection (2) of this section. Subject to any other requirements that may apply to the enforcement remedy sought by the agency, complainant or claimant, proceedings may thereafter be commenced by the agency, complainant or claimant for the enforcement of the order or warrant, in the same manner as provided for the enforcement of judgments issued by a court. Enforcement proceedings may include:

Â Â Â Â Â  (a) Writ of execution proceedings under ORS 18.252 to 18.993.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (2) At any time within 10 years after the recording of an order or warrant, an agency, complainant or claimant, acting with or without the assistance of an attorney, may renew an order or warrant by recording a notice of renewal in the County Clerk Lien Record. A notice of renewal recorded within the time specified by this subsection has the attributes and effect of an extension of judgment remedies noted in the register under ORS 18.182, from the date that the notice is recorded. A notice of renewal recorded under this section must state:

Â Â Â Â Â  (a) The name of the agency that issued the order or warrant or the name of the complainant or claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given;

Â Â Â Â Â  (b) The names of all persons against whom a monetary obligation is imposed under the order or warrant; and

Â Â Â Â Â  (c) The date of recording and the recording number, the book and page number for the recording, or the volume and page number for the recording.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) ÂAgencyÂ means any state officer, board, commission, corporation, institution, department or other state body that has authority to record an order or warrant in the County Clerk Lien Record.

Â Â Â Â Â  (b) ÂComplainant or claimantÂ means a person in favor of which a board order has been recorded under the provisions of ORS 671.707 or 701.153. [1997 c.387 Â§2; 1999 c.153 Â§6; 2001 c.249 Â§75; 2003 c.576 Â§195; 2007 c.793 Â§5; 2007 c.836 Â§41]

Â Â Â Â Â  Note: The amendments to 205.126 by section 41, chapter 836, Oregon Laws 2007, become operative July 1, 2008. See section 70, chapter 836, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 5, chapter 793, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  205.126. (1) At any time after recording an order or warrant in the County Clerk Lien Record, a complainant or claimant or an attorney for an agency, complainant or claimant may file in the circuit court for the county where the order or warrant is recorded, a copy of the original order or warrant certified by the agency to be a true copy of original, and an affidavit of the complainant, claimant or attorney verifying that the order or warrant was recorded in the County Clerk Lien Record for that county, the date that the order or warrant was recorded and the date on which any notice of renewal was recorded under subsection (2) of this section. Subject to any other requirements that may apply to the enforcement remedy sought by the agency, complainant or claimant, proceedings may thereafter be commenced by the agency, complainant or claimant for the enforcement of the order or warrant, in the same manner as provided for the enforcement of judgments issued by a court. Enforcement proceedings may include:

Â Â Â Â Â  (a) Writ of execution proceedings under ORS 18.252 to 18.993.

Â Â Â Â Â  (b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

Â Â Â Â Â  (c) Garnishment proceedings under ORS 18.600 to 18.850.

Â Â Â Â Â  (2) At any time within 10 years after the recording of an order or warrant, an agency, complainant or claimant, acting with or without the assistance of an attorney, may renew an order or warrant by recording a notice of renewal in the County Clerk Lien Record. A notice of renewal recorded within the time specified by this subsection has the attributes and effect of an extension of judgment remedies noted in the register under ORS 18.182, from the date that the notice is recorded. A notice of renewal recorded under this section must state:

Â Â Â Â Â  (a) The name of the agency that issued the order or warrant or the name of the complainant or claimant in whose favor an order of the Construction Contractors Board or State Landscape Contractors Board has been given;

Â Â Â Â Â  (b) The names of all persons against whom a monetary obligation is imposed under the order or warrant; and

Â Â Â Â Â  (c) The date of recording and the recording number, the book and page number for the recording, or the volume and page number for the recording.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) ÂAgencyÂ means any state officer, board, commission, corporation, institution, department or other state body that has authority to record an order or warrant in the County Clerk Lien Record.

Â Â Â Â Â  (b) ÂComplainant or claimantÂ means a person in favor of which a board order has been recorded under the provisions of ORS 671.707 or 701.150.

Â Â Â Â Â  205.127 Recording in
County
Clerk
Lien Record required for certain liens. The County Clerk Lien Record in each county where the real property is located is the place of recording a lien filed pursuant to CERCLA, 100 U.S. Stat 1630. [1987 c.586 Â§48]

Â Â Â Â Â  205.130 Recording duties of county clerk. The county clerk shall:

Â Â Â Â Â  (1) Have the custody of, and safely keep and preserve all files and records of deeds and mortgages of real property, and a record of all maps, plats, contracts, powers of attorney and other interests affecting the title to real property required or permitted by law to be recorded.

Â Â Â Â Â  (2) Record, or cause to be recorded, in a legible and permanent manner, and keep in the office of the county clerk, all:

Â Â Â Â Â  (a) Deeds and mortgages of real property, powers of attorney and contracts affecting the title to real property, authorized by law to be recorded, assignments thereof and of any interest therein when properly acknowledged or proved and other interests affecting the title to real property required or permitted by law to be recorded;

Â Â Â Â Â  (b) Certificates of sale of real property under execution or order of court, or assignments thereof or of any interest therein when properly acknowledged or proved;

Â Â Â Â Â  (c) Certified copies of death certificates of any person appearing in the county records as owning or having a claim or interest in land in the county. A death certificate recorded in the deed records of a county under this subsection is a public record and is not subject to the disclosure limitations under ORS 432.121;

Â Â Â Â Â  (d) Instruments presented for recording by the
United States
or the State of
Oregon
, or a political subdivision of either, that affect title to or an interest in real property or that lawfully concern real property;

Â Â Â Â Â  (e) Instruments recognized under state law or rule or federal law or regulation as affecting title to or an interest in real property if the instrument is properly acknowledged or proved; and

Â Â Â Â Â  (f) Orders from a county forestland-urban interface classification committee filed under ORS 477.052.

Â Â Â Â Â  (3) Keep and maintain:

Â Â Â Â Â  (a) Deed and mortgage records;

Â Â Â Â Â  (b) Statutory lien records;

Â Â Â Â Â  (c) A record called the County Clerk Lien Record in which the following shall be recorded:

Â Â Â Â Â  (A) The warrants and orders of officers and agencies that are required or permitted by law to be recorded; and

Â Â Â Â Â  (B) All instruments presented for recordation when required or permitted by law to be recorded that affect the title to or an interest in real property, other than instruments recorded in the deed and mortgage records or the statutory lien records;

Â Â Â Â Â  (d) Releases, satisfactions, assignments, amendments and modifications of recorded instruments; and

Â Â Â Â Â  (e) Other instruments required or permitted by law to be recorded not affecting interests in real property.

Â Â Â Â Â  (4) Perform all the duties in regard to the recording and indexing of deeds and mortgages of real property, contracts, abstracts of judgments, notices of pendency, powers of attorney and other interests when required or permitted by law to be recorded that affect the title of real property, and in regard to the entry of satisfaction and discharge of the same, together with other documents required or permitted by law to be recorded.

Â Â Â Â Â  (5) Incur no civil or criminal liability, either personally or in an official capacity, for recording an instrument that does not comply with the provisions of law that require or allow the recording of the instrument. [Amended by 1983 c.696 Â§8a; 1983 c.709 Â§43; 1983 c.763 Â§63; 1985 c.471 Â§16; 1987 c.215 Â§22; 1987 c.586 Â§31; 1989 c.171 Â§28; 1989 c.179 Â§1; 1989 c.618 Â§11; 1989 c.706 Â§Â§1,2; 1989 c.738 Â§15; 1989 c.764 Â§4; 1989 c.795 Â§3; 1989 c.841Â§10; 1989 c.1035 Â§4; 1991 c.230 Â§12; 1993 c.321 Â§2; 1999 c.654 Â§14a; 1999 c.710 Â§9; 2001 c.713 Â§2; 2007 c.30 Â§12]

Â Â Â Â Â  205.135 Preparation of true copy of document not sufficiently legible to reproduce readable photographic record. Whenever the text of a document presented for recording may be made out but is not sufficiently legible to reproduce a readable photographic record, the county clerk shall require the person presenting it for recording to substitute a legible original document or prepare a true copy thereof by handwriting or typewriting and attach the same to the original as a part of the document for making the permanent photographic record. [1965 c.301 Â§1(1); 1999 c.654 Â§15; 2005 c.22 Â§155]

Â Â Â Â Â  205.140 Transcript or copy of record as evidence. A transcript of the record of any instruments duly recorded by the county clerk in any county under the authority of ORS 205.130 and 205.160 to 205.190, or a photographic or photostatic copy thereof, duly certified by the county clerk, under the seal of office, may be recorded in the office of any county clerk or read in evidence in any court with like force and effect as the original instrument. [Amended by 1999 c.654 Â§16]

Â Â Â Â Â  205.150 Seal of clerk. The county court shall provide a suitable seal for the use of the county clerk.

Â Â Â Â Â  205.160 Indexes kept by county clerk; use of alternative recording method allowed. (1) The county clerk shall keep a direct general index and an indirect general index in the office of the clerk.

Â Â Â Â Â  (2) The direct general index shall contain, but need not be limited to, the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantors.

Â Â Â Â Â  (c) Names of grantees.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Volume and page where recorded or the instrument number.

Â Â Â Â Â  (f) Remarks.

Â Â Â Â Â  (g) Brief description of tract.

Â Â Â Â Â  (h) To whom delivered.

Â Â Â Â Â  (i) Fees received.

Â Â Â Â Â  (3) The clerk shall make correct entries in the direct general index of every instrument recorded under the appropriate heading, entering the names of the grantors in alphabetical order.

Â Â Â Â Â  (4) The indirect general index shall contain, but need not be limited to, the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantees.

Â Â Â Â Â  (c) Names of grantors.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Volume and page where recorded or the instrument number.

Â Â Â Â Â  (f) Remarks.

Â Â Â Â Â  (g) Brief description of tract.

Â Â Â Â Â  (5) The clerk shall make in the indirect general index correct entries of every instrument required by law to be entered in the general index direct, entering the names of the grantors in alphabetical order.

Â Â Â Â Â  (6) Whenever any mortgage, bond, judgment or other instrument has been released or discharged from record, or by recording a deed or lease, the clerk shall immediately note in both the direct general index and the indirect general index under the column headed ÂRemarks,Â and opposite the appropriate entry, that such instrument has been satisfied.

Â Â Â Â Â  (7) In lieu of both the direct general index and the indirect general index a county clerk may use a data processing device or computer to provide a combined index to books or records defined in law that shall contain the following:

Â Â Â Â Â  (a) Date and time of reception.

Â Â Â Â Â  (b) Names of grantees.

Â Â Â Â Â  (c) Names of grantors.

Â Â Â Â Â  (d) Nature or type of instrument.

Â Â Â Â Â  (e) Recording number.

Â Â Â Â Â  (f) Brief description of tract.

Â Â Â Â Â  (g) To whom delivered.

Â Â Â Â Â  (h) Fees received.

Â Â Â Â Â  (i) When available, a reference to the instrument being released or discharged.

Â Â Â Â Â  (j) Such other information as the county clerk may require.

Â Â Â Â Â  (8) The county clerk shall provide public access to the combined index and otherwise meet the requirements of ORS chapter 192. [Amended by 1969 c.702 Â§1; 1987 c.586 Â§32; 1999 c.654 Â§17]

Â Â Â Â Â  205.170 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  205.180 Entry in appropriate record of instruments received for recording. (1) The county clerk shall make in the appropriate record correct entries of every instrument required by law to be recorded.

Â Â Â Â Â  (2) Whenever any instrument has been received for record, the county clerk shall immediately place upon such instrument a certificate, noting the day, hour and minute of its reception and fees received for recording and, when recorded, a reference to where it is recorded. The date of record of such instrument is the date of recordation.

Â Â Â Â Â  (3) Whenever any instrument has been recorded, the county clerk shall immediately make an entry in the record of the clerk with the amount paid as fee for recording.

Â Â Â Â Â  (4) After such instrument has been recorded the county clerk shall return it to the person who recorded or is authorized to receive the same, writing the name of the person to whom it is delivered in the record. [Amended by 1987 c.586 Â§33; 1999 c.654 Â§18]

Â Â Â Â Â  205.190 Record of plats and maps of towns, villages, cemeteries. Each county clerk shall maintain a record of all maps of towns, villages, or additions to the same, or cemeteries, within the county, together with any description, acknowledgment or other writing therein. The county clerk shall create and store the maps in accordance with archival standards for the preservation of the record. The clerk shall keep an index that may be part of the deed index and shall contain the name of the town, village, addition or cemetery plat. The clerk shall not be bound to perform any duty required by ORS 205.130, 205.160, 205.180 and this section for which a fee is allowed, unless such fee has been paid or tendered, but when any such map has, prior to May 29, 1919, been incorrectly recorded in the plat records or deed records of the county, and such plat so incorrectly recorded is again presented by anyone to the clerk for record, the clerk shall correctly record such map in the record of plats without charge therefor, and shall make notation in the index of the fact of such re-recording, giving the book and page or instrument number where the re-recording appears. The record of the original map so re-recorded, as well as the record of all maps recorded under this section, as well as all original maps or plats recorded prior to May 29, 1919, shall be safely kept in the office of the clerk. The clerk shall not refuse to comply with this section by reason of the fact that some portion of the lands so platted were brought under any statute of this state relating to the registration of land titles. [Amended by 1999 c.710 Â§10]

Â Â Â Â Â  205.200 [Amended by 1969 c.532 Â§1; repealed by 1971 c.88 Â§8]

Â Â Â Â Â  205.210 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.220 Recording copies of estate records; copy as evidence. Any copies of records of any estate administered in this state, certified to as true and correct by the clerk of the court in which the estate was or is being administered, shall be received and recorded by the officer having charge of the deed records of any county upon the payment of the fees required by law. A certified copy of such record shall be received as prima facie evidence of the original record in any court of this state.

Â Â Â Â Â  205.230 [Amended by 1961 c.726 Â§411; 1965 c.619 Â§37; part renumbered 205.335; repealed by 1991 c.230 Â§35]

Â Â Â Â Â  205.232 Conditions for instruments to be recorded; exception. Except as provided in ORS 205.327, a county clerk shall not accept any instrument for recording unless the text of the instrument is typed, written or printed in 8-point type or larger on paper that is not larger than 14 inches long and 8-1/2 inches wide and which paper is of sufficient quality for recording photographically. However, this section does not apply to out-of-state notarial acts or to certified copies of public records presented to a county clerk for recording. [1991 c.230 Â§2; 1993 c.321 Â§3]

Â Â Â Â Â  205.234 Requirements for first page of instruments to be recorded; cover sheet. (1) When any instrument is presented to a county clerk for recording, the first page of the instrument shall contain at least:

Â Â Â Â Â  (a) The names of the transactions as required in ORS 205.236;

Â Â Â Â Â  (b) The names of the persons described in ORS 205.125 (1)(a) and (b) and 205.160;

Â Â Â Â Â  (c) The person and address (for mailing purposes only) to whom the instrument will be delivered as provided in ORS 205.180;

Â Â Â Â Â  (d) For instruments conveying or contracting to convey fee title to any real estate and all memoranda of such instruments, the true and actual consideration paid for such transfer as required by ORS 93.030;

Â Â Â Â Â  (e) For instruments conveying or contracting to convey fee title to any real estate, the tax statement information required by ORS 93.260;

Â Â Â Â Â  (f) For instruments recorded in the County Clerk Lien Record, the information described in ORS 205.125 (1)(c) and (e); and

Â Â Â Â Â  (g) For instruments assigning a mortgage or trust deed, the name and address of the assignee mortgagee or assignee trust deed beneficiary.

Â Â Â Â Â  (2) Notwithstanding ORS 205.327, if an instrument presented for recording does not contain the information required by subsection (1) of this section, a cover sheet may be prepared that contains the required information. The cover sheet shall be prepared by the person presenting the instrument for recording. The cover sheet may be attached to the instrument and shall be recorded as a part of the instrument. Any errors in the cover sheet shall not affect the transactions contained in the instrument itself. The cover sheet need not be separately signed or acknowledged. [1991 c.230 Â§3; 1993 c.321 Â§4; 2007 c.345 Â§1]

Â Â Â Â Â  205.236 Instrument describing two or more transactions; recordation; fee. (1) An instrument required or permitted by law to be recorded shall be clearly labeled in sufficient detail to enable the clerk to record the instrument in the appropriate record.

Â Â Â Â Â  (2) An instrument describing two or more transactions required or permitted by law to be recorded as separate instruments may be recorded when the instrument is labeled in sufficient detail to enable the clerk to record the transactions in the appropriate records and:

Â Â Â Â Â  (a) The transactions described in the instrument involve the same properties;

Â Â Â Â Â  (b) The transactions are assignments, releases or satisfactions of any recorded instrument;

Â Â Â Â Â  (c) The transactions are liens recorded under ORS 311.675;

Â Â Â Â Â  (d) The transactions are municipal assessment liens being recorded under ORS 93.643;

Â Â Â Â Â  (e) The instrument is recorded under ORS 371.650; or

Â Â Â Â Â  (f) The instrument is a cooperative contract recorded under ORS 62.360.

Â Â Â Â Â  (3) When an instrument described in subsection (2) of this section is accepted for recording by a county clerk, the county clerk shall enter the instrument into the appropriate records.

Â Â Â Â Â  (4) Recording fees shall be charged for recording each additional transaction described in subsection (2) of this section and the fee shall be the fee provided for in ORS 205.320.

Â Â Â Â Â  (5) Nothing in this section is intended to abolish the requirements for collection of the fees required under ORS 205.323.

Â Â Â Â Â  (6) Recording an instrument under this section when the instrument is not clearly labeled does not affect the validity of the recordation.

Â Â Â Â Â  (7) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording an instrument under this section when the instrument is not labeled in sufficient detail to allow the clerk to record the transactions in all appropriate records. [1991 c.230 Â§5; 1993 c.321 Â§5; 1999 c.654 Â§20]

Â Â Â Â Â  205.238 Return of instrument after recordation. In every county, the county clerk shall return any instrument presented for recording to the person authorized to receive the instrument. The county clerk shall return the instrument by personally delivering or mailing the instrument not later than the 10th business day, not counting days on which the recording office is closed, after the date of recordation. [1991 c.230 Â§6]

Â Â Â Â Â  205.240 [1957 c.669 Â§Â§1,2; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  205.242 Clerk to receive and certify instruments during specified hours; exception. (1) Except as provided in subsection (2) of this section, in every county, the office of the county clerk shall receive and certify, as required by ORS 93.620, instruments presented for recording for a minimum of six hours between the hours of 9 a.m. and 4 p.m., including the first hour and the last hour, on every day except Saturdays, Sundays and other holidays.

Â Â Â Â Â  (2) The provisions of this section may be modified for a fiscal year by the county governing body upon adoption of a resolution in which it determines in its discretion that a fiscal emergency exists. A resolution adopted under this subsection may be renewed, amended or repealed. Hours of recording shall not be reduced under the resolution to any extent greater than the reductions for other nonemergency county services housed within the same building. [1991 c.230 Â§7; 1995 c.784 Â§1; 1997 c.249 Â§58]

Â Â Â Â Â  205.244 Recording of corrected instruments. (1) Any instrument that has been previously recorded may be rerecorded to make corrections in the original instrument.

Â Â Â Â Â  (2) The county clerk shall record any instrument presented for rerecording as provided in subsection (1) of this section. The corrected instrument need not be acknowledged again. The person presenting the instrument for rerecording shall cause a rerecording certificate to be affixed to the first page of the instrument or added as a new first page to the instrument. The rerecording certificate shall contain the words ÂRERECORDED TO CORRECT _____. PREVIOUSLY RECORDED IN BOOK _____ AND PAGE ___, OR AS FEE NUMBER ___.Â

Â Â Â Â Â  (3) A county clerk shall not incur civil or criminal liability, either personally or in an official capacity, for recording a corrected instrument under this section. [1991 c.230 Â§9]

Â Â Â Â Â  205.245 [Formerly 21.520; 1987 c.586 Â§34; 1991 c.230 Â§13; repealed by 1997 c.592 Â§6 (205.246 enacted in lieu of 205.245)]

Â Â Â Â Â  205.246 Instruments to be recorded; fees. (1) The county clerk shall record the following instruments required or permitted by law to be recorded and entered in the office of the county clerk:

Â Â Â Â Â  (a) Financing statements recorded in the office of the county clerk under ORS 79.0501 (1)(a);

Â Â Â Â Â  (b) Hospital and physician liens recorded under ORS 87.565;

Â Â Â Â Â  (c) Federal tax liens and certificates and notices affecting federal tax liens recorded under ORS 87.806;

Â Â Â Â Â  (d) Cooperative contracts recorded under ORS 62.360;

Â Â Â Â Â  (e) Special district assessments attaching to real property;

Â Â Â Â Â  (f) Lien foreclosure statements recorded under ORS 87.202;

Â Â Â Â Â  (g) A certified copy of the judgment or a lien record abstract or other liens affecting the title to real property;

Â Â Â Â Â  (h) Building code exemptions required under ORS 455.320 and 455.345;

Â Â Â Â Â  (i) Construction liens recorded under ORS 87.050;

Â Â Â Â Â  (j) Liens upon chattels recorded under ORS 87.246;

Â Â Â Â Â  (k) Liens on real property recorded under ORS 87.372;

Â Â Â Â Â  (L) Employee benefit plan liens recorded under ORS 87.860;

Â Â Â Â Â  (m) Attorney liens recorded under ORS 87.455 and 87.460;

Â Â Â Â Â  (n) Long term care liens recorded under ORS 87.517;

Â Â Â Â Â  (o) Ambulance services liens recorded under ORS 87.623;

Â Â Â Â Â  (p) Community property records recorded under ORS 108.530;

Â Â Â Â Â  (q) Sheriff transfer of records recorded under ORS 206.100;

Â Â Â Â Â  (r) Corrected instruments required under ORS 205.244;

Â Â Â Â Â  (s) Mineral and mining records required under ORS 517.030, 517.052, 517.160, 517.180, 517.210, 517.220, 517.280, 517.310 and 517.320;

Â Â Â Â Â  (t) Copies of records certified by a county clerk or court clerk;

Â Â Â Â Â  (u) Subdivision and partition plats recorded under ORS 92.140;

Â Â Â Â Â  (v) Condominiums recorded under ORS chapter 100;

Â Â Â Â Â  (w) Requests for notice of transfer or encumbrance or terminations of requests for notice of transfer or encumbrance presented for recordation under ORS 411.694;

Â Â Â Â Â  (x) Bankruptcy documents presented for recordation under ORS 93.770; and

Â Â Â Â Â  (y) A written warranty agreement under ORS 701.605.

Â Â Â Â Â  (2) The county clerk shall charge and collect fees specified in ORS 205.320, 205.327 and 205.350 for recording an instrument required to be recorded under subsection (1) of this section.

Â Â Â Â Â  (3) Indexes may be maintained for instruments recorded under subsection (1) of this section in the same manner as provided in ORS 205.160. [1989 c.791 Â§21; 1991 c.230 Â§14; enacted in lieu of 205.245 in 1997; 1999 c.654 Â§Â§21,21a; 2001 c.301 Â§23; 2001 c.445 Â§169; 2001 c.501 Â§9; 2003 c.638 Â§4; 2005 c.85 Â§2; 2005 c.169 Â§3]

Â Â Â Â Â  205.250 [1969 c.518 Â§2; repealed by 1971 c.121 Â§3]

Â Â Â Â Â  205.255 Filing requirement as recording requirement. Any requirement by the laws of this state that an instrument described in ORS 205.246 be filed in the office of the county clerk or that an instrument be filed in deed or mortgage records shall be considered to be a requirement that such instruments be recorded instead of being filed. [Formerly 21.530; 1991 c.230 Â§16]

Â Â Â Â Â  205.260 [1985 c.613 Â§30; repealed by 1987 c.311 Â§10]

Â Â Â Â Â  205.310 [Repealed by 1957 c.359 Â§3]

COLLECTION AND DISPOSITION OF FEES

Â Â Â Â Â  205.320 Fees collected by county clerk; use of portion of certain fees. In every county there shall be charged and collected in advance by the county clerk, for the benefit of the county, the following fees, and no more, for the following purposes and services:

Â Â Â Â Â  (1) For filing and making entry when required by law of any instrument required or permitted by law to be filed, when it is not recorded, $5 for each page.

Â Â Â Â Â  (2) For filing and making entry of the assignment or satisfaction of any filed, but not recorded, instrument, $5 for each page.

Â Â Â Â Â  (3) For each official certificate, $3.75.

Â Â Â Â Â  (4)(a) For purposes of this subsection, ÂpageÂ means one side of a sheet 14 inches, or less, long and 8-1/2 inches, or less, wide.

Â Â Â Â Â  (b) For recording any instrument required or permitted by law to be recorded, $5 for each page, but the minimum fee shall not be less than $5.

Â Â Â Â Â  (c) For supplying to private parties copies of records or files, not more than $3.75 for locating a record requested by the party and 25 cents for each page.

Â Â Â Â Â  (d) For each official certificate, $3.75.

Â Â Â Â Â  (5) For taking affidavit for and making and issuing marriage license and registering the return thereof, $25.

Â Â Â Â Â  (6) For solemnizing a marriage under ORS 106.120, $25. This subsection does not require that the county clerk charge a fee for solemnizing a marriage after normal working hours or on Saturdays or legal holidays. This subsection does not prohibit a county clerk from charging and accepting a personal payment for solemnizing a marriage if otherwise authorized by ORS 106.120.

Â Â Â Â Â  (7) For taking and certifying acknowledgment or proof of execution of any instrument, the fee established in the schedule adopted by the Secretary of State under ORS 194.164.

Â Â Â Â Â  (8) For issuing any license required by law, other than a marriage or liquor license, and for which no fee is otherwise provided by law, $5.

Â Â Â Â Â  (9) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as may favorably compare with those established by this section for similar services and as may be established by order or rule of the county court or board of county commissioners.

Â Â Â Â Â  (10) For recording any instrument under ORS 205.130 (2), as required by ordinance pursuant to ORS 203.148.

Â Â Â Â Â  (11) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional municipal assessment lien recorded under ORS 93.643, $5.

Â Â Â Â Â  (12) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional assignment, release or satisfaction of any recorded instrument, $5.

Â Â Â Â Â  (13) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional transaction described under ORS 205.236, $5.

Â Â Â Â Â  (14) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional lien recorded under ORS 311.675, $5.

Â Â Â Â Â  (15) For preparing and recording the certificate under ORS 517.280, $20 or such other fee that is established by the county governing body.

Â Â Â Â Â  (16) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional claim listed on an affidavit of annual compliance under ORS 517.210, $5.

Â Â Â Â Â  (17) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional name listed on a cooperative contract under ORS 62.360 (2) or for recording the termination of a cooperative contract under ORS 62.360 (4), $5.

Â Â Â Â Â  (18) Notwithstanding any other law, five percent of any fee or tax that is not collected for the benefit of the county clerk shall be deducted from the fee or tax. The moneys deducted shall be expended for acquiring storage and retrieval systems, payment of expenses incurred in collecting the fee or tax and maintaining and restoring records as authorized by the county clerk. Moneys collected under this subsection shall be deposited in a county clerk records fund established by the county governing body. No moneys shall be deducted under this subsection from:

Â Â Â Â Â  (a) Fees collected for the Domestic Violence Fund under ORS 106.045.

Â Â Â Â Â  (b) Fees collected for conciliation services under ORS 107.615.

Â Â Â Â Â  (c) Real estate transfer taxes enacted prior to January 1, 1998.

Â Â Â Â Â  (d) Fees collected under ORS 205.323 for the Oregon Land Information System Fund. [Amended by 1957 c.359 Â§1; 1965 c.619 Â§38; 1971 c.621 Â§25; 1975 c.607 Â§24; 1979 c. 724 Â§6; 1979 c.833 Â§25; 1981 c.835 Â§13; 1981 s.s. c.3 Â§98; 1983 c.393 Â§24; 1985 c.582 Â§6; 1987 c.469 Â§2; 1987 c.586 Â§35; 1989 c.976 Â§35; 1991 c.230 Â§17; 1997 c.253 Â§1; 1999 c.654 Â§22; 2001 c.713 Â§3; 2003 c.565 Â§2]

Â Â Â Â Â  Note: The amendments to 205.320 by section 14, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 205.320 by section 14, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 205.320, as amended by section 14, chapter 99, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  205.320. In every county there shall be charged and collected in advance by the county clerk, for the benefit of the county, the following fees, and no more, for the following purposes and services:

Â Â Â Â Â  (1) For filing and making entry when required by law of any instrument required or permitted by law to be filed, when it is not recorded, $5 for each page.

Â Â Â Â Â  (2) For filing and making entry of the assignment or satisfaction of any filed, but not recorded, instrument, $5 for each page.

Â Â Â Â Â  (3) For each official certificate, $3.75.

Â Â Â Â Â  (4)(a) For purposes of this subsection, ÂpageÂ means one side of a sheet 14 inches, or less, long and 8-1/2 inches, or less, wide.

Â Â Â Â Â  (b) For recording any instrument required or permitted by law to be recorded, $5 for each page, but the minimum fee shall not be less than $5.

Â Â Â Â Â  (c) For supplying to private parties copies of records or files, not more than $3.75 for locating a record requested by the party and 25 cents for each page.

Â Â Â Â Â  (d) For each official certificate, $3.75.

Â Â Â Â Â  (5) For taking an affidavit for and making and issuing a marriage license and registering the return of the license, or for taking an affidavit for and registering a Declaration of Domestic Partnership, $25.

Â Â Â Â Â  (6) For solemnizing a marriage under ORS 106.120, $25. This subsection does not require that the county clerk charge a fee for solemnizing a marriage after normal working hours or on Saturdays or legal holidays. This subsection does not prohibit a county clerk from charging and accepting a personal payment for solemnizing a marriage if otherwise authorized by ORS 106.120.

Â Â Â Â Â  (7) For taking and certifying acknowledgment or proof of execution of any instrument, the fee established in the schedule adopted by the Secretary of State under ORS 194.164.

Â Â Â Â Â  (8) For issuing any license required by law, other than a marriage or liquor license, and for which no fee is otherwise provided by law, $5.

Â Â Â Â Â  (9) For any service the clerk may be required or authorized to perform and for which no fee is provided by law, such fees as may favorably compare with those established by this section for similar services and as may be established by order or rule of the county court or board of county commissioners.

Â Â Â Â Â  (10) For recording any instrument under ORS 205.130 (2), as required by ordinance pursuant to ORS 203.148.

Â Â Â Â Â  (11) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional municipal assessment lien recorded under ORS 93.643, $5.

Â Â Â Â Â  (12) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional assignment, release or satisfaction of any recorded instrument, $5.

Â Â Â Â Â  (13) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional transaction described under ORS 205.236, $5.

Â Â Â Â Â  (14) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional lien recorded under ORS 311.675, $5.

Â Â Â Â Â  (15) For preparing and recording the certificate under ORS 517.280, $20 or such other fee that is established by the county governing body.

Â Â Â Â Â  (16) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional claim listed on an affidavit of annual compliance under ORS 517.210, $5.

Â Â Â Â Â  (17) In addition to and not in lieu of the fees charged under subsection (4) of this section, for each additional name listed on a cooperative contract under ORS 62.360 (2) or for recording the termination of a cooperative contract under ORS 62.360 (4), $5.

Â Â Â Â Â  (18) Notwithstanding any other law, five percent of any fee or tax that is not collected for the benefit of the county clerk shall be deducted from the fee or tax. The moneys deducted shall be expended for acquiring storage and retrieval systems, payment of expenses incurred in collecting the fee or tax and maintaining and restoring records as authorized by the county clerk. Moneys collected under this subsection shall be deposited in a county clerk records fund established by the county governing body. No moneys shall be deducted under this subsection from:

Â Â Â Â Â  (a) Fees collected for the Domestic Violence Fund under ORS 106.045.

Â Â Â Â Â  (b) Fees collected for conciliation services under ORS 107.615.

Â Â Â Â Â  (c) Real estate transfer taxes enacted prior to January 1, 1998.

Â Â Â Â Â  (d) Fees collected under ORS 205.323 for the Oregon Land Information System Fund.

Â Â Â Â Â  205.323 Additional fees for recording certain instruments; use of fees. (1) In addition to and not in lieu of the fees charged and collected under ORS 205.320 and other fees, the following fees shall be charged and collected for the recording or filing of any instrument described in ORS 205.130:

Â Â Â Â Â  (a) A fee of $1, to be credited as provided in subsection (3)(a) of this section; and

Â Â Â Â Â  (b) A fee of $10, to be credited as provided in subsection (3)(b) of this section.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the recording or filing of the following:

Â Â Â Â Â  (a) Instruments that are otherwise exempt from recording or filing fees under any provision of law;

Â Â Â Â Â  (b) Any satisfaction of judgment or certificate of satisfaction of judgment; or

Â Â Â Â Â  (c) Internal county government instruments not otherwise charged a recording or filing fee.

Â Â Â Â Â  (3) Of the amounts charged and collected under this section:

Â Â Â Â Â  (a) The recording or filing fee charged and collected under subsection (1)(a) of this section shall be deposited and credited to the Oregon Land Information System Fund established under ORS 306.132; and

Â Â Â Â Â  (b) Of the recording or filing fee charged and collected under subsection (1)(b) of this section, five percent shall be credited for the benefit of the county, five percent shall be credited for the benefit of the county clerk for the purposes described in ORS 205.320 (18) and 90 percent shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187. [1989 c.796 Â§15; 1999 c.701 Â§3; 1999 c.788 Â§61; 1999 c.803 Â§8; 2001 c.501 Â§10; 2001 c.713 Â§5]

Â Â Â Â Â  205.325 [1965 c.301 Â§1 (2); 1971 c.621 Â§26; 1975 c.607 Â§25; 1979 c.833 Â§26; 1981 c.835 Â§14; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  205.327 Penalty for presenting nonstandard instruments for recording. When an instrument required or permitted by law to be recorded is presented to a county clerk for recording, if the instrument does not comply with the requirements of ORS 205.232 and 205.234, the county clerk shall record the instrument, but shall charge and collect in advance a penalty of $20. The penalty authorized and collected under this section shall be in addition to and not in lieu of the fees charged under ORS 205.320 for recording the instrument. [1991 c.230 Â§4; 2001 c.713 Â§4]

Â Â Â Â Â  205.330 [Repealed by 1957 c.359 Â§3]

Â Â Â Â Â  205.335 [Formerly part of 205.230; 1971 c.621 Â§27; 1975 c.607 Â§26; 1979 c.833 Â§27; 1981 c.835 Â§15; repealed by 1991 c.230 Â§35]

Â Â Â Â Â  205.340 [Amended by 1971 c.621 Â§28; 1975 c.607 Â§27; 1979 c.833 Â§28; repealed by 1987 c.469 Â§3 and 1987 c.586 Â§49]

Â Â Â Â Â  205.350 Fees for approving and recording plats. The fee for performing the services set forth in ORS 92.090, 92.100 and 271.230, shall be set by ordinance of the county governing body. [Amended by 1971 c.621 Â§29; 1975 c.607 Â§28; 1979 c.833 Â§29]

Â Â Â Â Â  205.360 Clerk to receipt and account for certain probate fees collected. The clerk of the county court shall receive and receipt for fees prescribed in ORS 21.310 that are collected by the clerk, stating in the receipt the amount so received, from whom received and on what account the amount was received, specifying the cause or proceeding. If it is ascertained at any time that the clerk has received any such fees not so accounted for, or done service without collecting fees therefor as provided in ORS 21.310, or neglected duty in any other respect, the payment of salary of the clerk shall be withheld until the matter is fully rectified. [Amended by 1981 s.s. c.3 Â§99]

Â Â Â Â Â  205.365 Disposition of
County
Clerk
Lien Record fees. Within the first 10 days of the month following the month in which collected, all fees collected by a county clerk for recording and making entry of any instrument in the County Clerk Lien Record shall be paid to the county treasurer for deposit in a separate account in the county general fund. Moneys in such account shall be credited to the county clerk and used exclusively by the county clerk for payment of expenses incurred in maintaining the County Clerk Lien Record. [1983 c.696 Â§32]

Â Â Â Â Â  205.370 Payment to and disposition of trial fees by court clerk. Trial fees in the county court exercising judicial functions shall be paid to the clerk of the court, who shall keep a regular account of them, and by whom paid, in the fee book. The clerk shall pay the amount of such fees received to the treasurer of the county, as often as once a month, taking receipt therefor in duplicate, one of which the clerk shall file in the office of the clerk and the other the clerk may retain as private property. At the annual accounting of the county officers with the county court, the clerk shall exhibit to such court a detailed statement of the trial fees received by the clerk in the course of the year, verified by the oath of the clerk. [Amended by 1981 s.s. c.3 Â§100]

Â Â Â Â Â  205.380 [Amended by 1963 c.519 Â§32; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.390 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.395 Payment of fees by state agencies for entry in
County
Clerk
Lien Record. Notwithstanding the provisions of ORS 182.040 to 182.060 and 205.320 relating to the time and manner of payment of fees to the county clerk, a state officer or state agency that records a warrant, order, a certified copy of the judgment or lien record abstract or other document with a county clerk for entry in the County Clerk Lien Record shall not be required to pay the fee for that service in advance or at the time the entry is made. Except as provided in ORS 137.270 the county clerk, on the 10th day of each month, shall provide the officer or agency with an itemized statement of all recordings made by the officer or agency for the preceding month, together with the total charge therefor. The officer or agency, upon receipt of the itemized statement, shall promptly pay the amount due the county. The fees that may be charged and collected by the county clerk for recording and making entry of any instrument in the County Clerk Lien Record are those fees prescribed for recording documents. [1983 c.696 Â§2; 1987 c.586 Â§36]

Â Â Â Â Â  205.400 [Repealed by 1999 c.803 Â§10]

INVALID CLAIMS OF ENCUMBRANCE

Â Â Â Â Â  205.450 Definitions for ORS 205.450 to 205.470. As used in ORS 205.450 to 205.470:

Â Â Â Â Â  (1) ÂEncumbranceÂ means a claim, lien, charge or liability attached to and binding property.

Â Â Â Â Â  (2) ÂEncumbrance claimantÂ means a person who purportedly benefits from the filing of an encumbrance.

Â Â Â Â Â  (3) ÂFederal official or employeeÂ has the meaning given the term Âemployee of the governmentÂ in the Federal Tort Claims Act (28 U.S.C. 2671).

Â Â Â Â Â  (4) ÂFilingÂ includes filing or recording.

Â Â Â Â Â  (5) ÂInvalid claim of encumbranceÂ means a claim of encumbrance that is not a valid claim of encumbrance.

Â Â Â Â Â  (6) ÂPropertyÂ includes, but is not limited to, real and personal property.

Â Â Â Â Â  (7) ÂState or local official or employeeÂ means an appointed or elected official, employee or agent of:

Â Â Â Â Â  (a) A branch of government of this state or a state agency, board, commission or department of a branch of government of this state;

Â Â Â Â Â  (b) A state institution of higher education;

Â Â Â Â Â  (c) A community college or local school district in this state;

Â Â Â Â Â  (d) A city, county or other political subdivision in this state; or

Â Â Â Â Â  (e) A public corporation in this state.

Â Â Â Â Â  (8) ÂValid claim of encumbranceÂ is an encumbrance that:

Â Â Â Â Â  (a) Is an encumbrance authorized by statute;

Â Â Â Â Â  (b) Is a consensual encumbrance recognized under the laws of this state; or

Â Â Â Â Â  (c) Is an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction. [1997 c.290 Â§1; 2005 c.22 Â§156]

Â Â Â Â Â  205.455 Invalid claim of encumbrance; acceptance of filing prohibited; notice of invalid claim; form; posting notice; effect of filing invalid claim of encumbrance. (1) No person or county shall accept for filing an invalid claim of encumbrance.

Â Â Â Â Â  (2) No person or county shall accept for filing a claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee unless accompanied by an order from a court of competent jurisdiction authorizing the filing of the encumbrance.

Â Â Â Â Â  (3) A claim of encumbrance against the property of a federal official or employee or a state or local official or employee based on the performance or nonperformance of the official duties of the official or employee that is not accompanied by an order from a court of competent jurisdiction is an invalid claim of encumbrance and has no legal effect.

Â Â Â Â Â  (4) If an invalid claim of encumbrance against the property of a federal official or employee or against the property of a state or local official or employee is accepted for filing, the filing officer shall accept for filing a notice of invalid encumbrance signed and submitted by:

Â Â Â Â Â  (a) The assistant
United States
attorney representing the federal agency of which the individual is an official or employee;

Â Â Â Â Â  (b) The assistant attorney general representing the state official, employee or agent, or the state agency, board, commission, department or state institution of higher education of which the individual is an official, employee or agent; or

Â Â Â Â Â  (c) The attorney representing the community college or local school district, political subdivision or public corporation of which the individual is an official, employee or agent.

Â Â Â Â Â  (5) A notice of invalid encumbrance shall be in substantially the following form:

______________________________________________________________________________

NOTICE OF INVALID ENCUMBRANCE

FILED AGAINST

_________ (Insert name)

(ORS 205.455)

_________Â Â Â Â Â  IS AÂ Â Â  _________

(Name)Â Â Â Â Â Â Â Â Â Â Â  (Title)

Â Â Â Â Â  NOTICE is hereby given that the document entitled _________, purporting to create an obligation against or an interest in the real or personal property of the person named above, filed and/or signed by _________ (insert name), and filed or recorded in book/reel/volume No. _____ on page _____ or document/fee/file/ instrument/microfilm No. _____ in the _________ (insert name of office where document was filed or recorded), is an invalid claim of encumbrance under ORS 205.450 and 205.455.

Â Â Â Â Â  No order from a court of competent jurisdiction authorizing the filing of such encumbrance accompanied the filing and, pursuant to ORS 205.455, the encumbrance has no legal effect and is invalid.

Â Â Â Â Â  A copy of this Notice of Invalid Encumbrance has been mailed this day by depositing a true copy of the notice in the
United States
mail, addressed to _________ (name and address of encumbrance claimant), the last-known address of _________ (insert name of encumbrance claimant).

Â Â Â Â Â  DATED this ___ day of ______, ___.

______________________

Attorney for _________

Â Â Â Â Â  SUBSCRIBED AND SWORN to before me this ___ day of _________, ___.

______________________.

NOTARY PUBLIC FOR
OREGON

My commission expires: ______

______________________________________________________________________________

Â Â Â Â Â  (6) A copy of the notice of invalid encumbrance filed under this section shall be posted at the county courthouse and mailed by the attorney to the encumbrance claimant at the encumbrance claimantÂs last-known address, if available.

Â Â Â Â Â  (7) No person or county shall be liable under this section for accepting for filing an invalid claim of encumbrance or for accepting for filing a notice of invalid encumbrance.

Â Â Â Â Â  (8) Filing a notice of invalid encumbrance under this section shall clear title to all property that is affected by the claim of encumbrance that is the subject of the notice of invalid encumbrance from all claims, liens, charges or liabilities attached to the property under the claim of encumbrance. [1997 c.290 Â§2]

Â Â Â Â Â  205.460 Order to show cause why invalid claim of encumbrance should not be discharged; petition; hearing; release of invalid claim; application. (1) A person whose property is subject to an invalid claim of encumbrance may petition the circuit court of the county in which the person resides or in which the property is located for an order, which may be granted ex parte, directing the encumbrance claimant to appear at a hearing before the court and show cause why the claim of encumbrance should not be stricken and other relief provided by this section should not be granted. The court shall schedule the hearing no earlier than seven days after the date of the order. The scheduled date of the hearing shall allow adequate time for notice of the hearing under subsection (4) of this section.

Â Â Â Â Â  (2) A petition under this section shall state the grounds upon which relief is requested, and shall be supported by the affidavit of the petitioner or the petitionerÂs attorney setting forth a concise statement of the facts upon which the motion is based.

Â Â Â Â Â  (3) The petition and affidavit described in subsection (2) of this section shall be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION FOR AN

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ORDER STRIKING

v.Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND RELEASING

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ENCUMBRANCES,

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AWARDING COSTS

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND ATTORNEY FEES

_________,Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AND ORDER TO

Respondent.Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SHOW CAUSE

Â Â Â Â Â  Petitioner, _________ (insert name), by and through _________ (insert name and title of attorney for petitioner, if applicable), petitions this court, pursuant to ORS 205.460, for an order striking and releasing purported encumbrances, filed or recorded against Petitioner by Respondent, _________ (insert name or names) filed or recorded in book/reel/volume No. _____ on page _____ or document/fee/file/ instrument/microfilm No. _____ in the _________ (insert name of office where document was filed or recorded), and for an order, pursuant to ORS 205.460, for costs and attorney fees required to bring this action, on the grounds that the purported encumbrances have no basis in law or fact. Petitioner further requests that this court enter an order requiring Respondent to appear before this court and to show cause why the above order should not be entered. Finally, Petitioner requests an order from the court requiring Respondent to pay penalties and damages as provided in ORS 205.470.

Â Â Â Â Â  DATED this ___ day of ______, ___.

______________________

Petitioner or PetitionerÂs Attorney

______________________________________________________________________________

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  AFFIDAVIT OF

v.Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ____________

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

____________Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ) ss.

County of _________ Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, _________ (insert name of affiant), after being duly sworn, depose and say:

Â Â Â Â Â  1. I am the above-entitled petitioner (or the attorney for the petitioner) in this matter.

Â Â Â Â Â  2. The information contained in this affidavit is of my own personal knowledge.

Â Â Â Â Â  3. Attached as numbered exhibits are true and correct copies of the following documents that were filed or recorded in the _________ (insert name of office where documents were filed or recorded) on _________ (insert date):

Â Â Â Â Â  (List and attach document(s))

Â Â Â Â Â  4. For any purported encumbrances identified above the following is true. The encumbrance is not authorized by statute, was not entered into consensually, and is not an equitable, constructive or other encumbrance imposed by a court of competent jurisdiction.

Â Â Â Â Â  DATED this ___ day of ______, ___.

______________________

(Petitioner or PetitionerÂs Attorney)

Â Â Â Â Â  SUBSCRIBED AND SWORN to before me this ___ day of _________, ___.

______________________.

NOTARY PUBLIC FOR
OREGON

My commission expires: ______

______________________________________________________________________________

Â Â Â Â Â  (4) A copy of the petition and the order directing the encumbrance claimant to appear under this section shall be served upon the encumbrance claimant:

Â Â Â Â Â  (a) By service in the manner provided for personal service of summons under ORCP 7; or

Â Â Â Â Â  (b) By mailing a true copy of the petition, affidavit and order to the encumbrance claimant at the encumbrance claimantÂs last-known address, both by first class mail and by certified or registered mail, return receipt requested. A notice mailed under this paragraph is effective on the date that the notice is deposited with the United States Postal Service, properly addressed and postage prepaid.

Â Â Â Â Â  (5) The order to show cause shall be in substantially the following form and shall clearly state that if the encumbrance claimant fails to appear at the time and place noted, the claim of encumbrance shall be stricken and released and that the encumbrance claimant shall be ordered to pay the costs and reasonable attorney fees incurred by the petitioner at trial and on appeal:

______________________________________________________________________________

IN THE CIRCUIT COURT OF

THE STATE OF
OREGON

FOR THE COUNTY OF _________

_________,Â Â Â Â  )

Petitioner,Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Case No. _____

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ORDER TO

v.Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SHOW CAUSE

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

_________,Â Â Â Â  )

Respondent.Â Â Â  )

Â Â Â Â Â  THIS MATTER came before the court on _________ (insert date) on PetitionerÂs Petition for an Order Striking and Releasing Encumbrances, Awarding Costs and Attorney Fees and Order to Show Cause. The court, having considered the petition, the Affidavit of _________ (insert name) and the attached exhibits, and it appearing to the court that there are sufficient grounds to issue an order to show cause,

Â Â Â Â Â  IT IS HEREBY ORDERED that the Respondent, _________ (insert name), appear before this court on _________ (insert date), at ______ (insert time), to show cause why the petition should not be granted in its entirety.

IMPORTANT NOTICE:

Â Â Â Â Â  IF YOU FAIL TO APPEAR AT THE ABOVE TIME AND PLACE, THE COURT MAY ENTER AN ORDER STRIKING AND RELEASING YOUR ENCUMBRANCE CLAIMS FILED AGAINST PETITIONER AND YOU MAY BE ORDERED TO PAY COSTS AND REASONABLE ATTORNEY FEES INCURRED BY THE PETITIONER.

Â Â Â Â Â  DATED this ___ day of ______, ___.

______________________

Circuit Court Judge

______________________________________________________________________________

Â Â Â Â Â  (6) If the court determines that the claim of encumbrance is invalid, the court shall issue an order striking and releasing the claim of encumbrance and may award costs and reasonable attorney fees at trial and on appeal to the petitioner to be paid by the encumbrance claimant. If the court determines that the claim of encumbrance is valid, the court shall issue an order so stating and may award costs and reasonable attorney fees at trial and on appeal to the encumbrance claimant to be paid by the petitioner.

Â Â Â Â Â  (7) The procedure set forth in this section is not available against a person lawfully conducting business as:

Â Â Â Â Â  (a) An institution, a savings bank, a national bank, an out-of-state bank, a federal savings bank or an extranational institution, as those terms are defined in ORS 706.008, or a subsidiary of an entity described in this paragraph;

Â Â Â Â Â  (b) A savings association or a federal association, as those terms are defined in ORS 722.004, or a subsidiary of an entity described in this paragraph;

Â Â Â Â Â  (c) A financial holding company, a bank holding company, a savings and loan holding company or a subsidiary of a financial holding company, a bank holding company or a savings and loan holding company;

Â Â Â Â Â  (d) A credit union, as defined in ORS 723.006, or a federal credit union;

Â Â Â Â Â  (e) A consumer finance company subject to the provisions of ORS chapter 725;

Â Â Â Â Â  (f) A mortgage banker or a mortgage broker, as those terms are defined in ORS 59.840, a mortgage servicing company or any other mortgage company; or

Â Â Â Â Â  (g) An insurer as defined in ORS 731.106.

Â Â Â Â Â  (8) The procedure set forth in this section is not available against:

Â Â Â Â Â  (a) An officer, agency, department or instrumentality of the federal government;

Â Â Â Â Â  (b) An officer, agency, department or instrumentality of this state; or

Â Â Â Â Â  (c) An officer, agency, department or instrumentality of a political subdivision or public corporation in this state. [1997 c.290 Â§3; 1999 c.59 Â§57; 2001 c.377 Â§42]

Â Â Â Â Â  205.465 Claim of encumbrance against certain property invalid without judicial order. A claim of encumbrance against the property of a federal official or employee or against the property of a state or local official or employee based on the performance or nonperformance of official duties of the official, employee or agent shall be invalid unless an order from a court of competent jurisdiction authorizing the filing of the encumbrance is filed with the encumbrance. [1997 c.290 Â§4]

Â Â Â Â Â  205.470 Liability for filing invalid claim of encumbrance. Any person who knowingly files, or directs another to file, an invalid claim of encumbrance shall be liable to the owner of the property bound by the claim of encumbrance for a sum of not less than $5,000 or for actual damages caused by the filing of the claim of encumbrance, whichever is greater, together with costs and reasonable attorney fees at trial and on appeal. Any grantee or other person purportedly benefited by an invalid encumbrance that is filed who willfully refuses to release the invalid encumbrance upon request of the owner of the property affected shall be liable to the owner for the damages and costs and reasonable attorney fees at trial and on appeal provided in this section. [1997 c.290 Â§5]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  205.510 County clerk not to act or have partner acting as attorney. (1) No county clerk shall during the term of office of that clerk institute or assist in instituting any suit, action or probate proceeding in any court of which the clerk is an officer, act as an attorney or counselor with or without hire in any such suit, action or proceeding, or have a partner who shall act as an attorney in any of such proceedings.

Â Â Â Â Â  (2) The county clerk of
Multnomah
County
and the deputies of the clerk are prohibited from practicing or having a partner practicing as an attorney-at-law, while in office.

Â Â Â Â Â  205.515 Orders or warrants issued by state agency or officer; docketing; transfer to
County
Clerk
Lien Record. (1) If an order or warrant issued by a state agency or officer was docketed in the judgment docket of the circuit court of any county before October 3, 1989, notice of satisfaction or release of the lien of an order or warrant so docketed shall be docketed in the same judgment docket in which the order or warrant was docketed.

Â Â Â Â Â  (2) If an order or warrant issued by a state agency or officer was docketed in the judgment docket of a circuit court of any county before October 3, 1989, the officer or agency may cause such an order or warrant to be transferred to and recorded in the County Clerk Lien Record of the same county in which the order or warrant was originally docketed as provided in subsection (3) of this section. An order or warrant so transferred shall continue the lien created by the original docketing of the order or warrant.

Â Â Â Â Â  (3) Upon request, the clerk of a circuit court shall supply to an officer or agency a certified copy of any order or warrant docketed in the judgment docket of a circuit court before October 3, 1989. That certified copy may then be recorded in the County Clerk Lien Record of the county where the circuit court is located in the same manner and with the same effect provided for the recording of original orders and warrants. Upon recording of the order or warrant, the agency or officer shall as soon as possible thereafter cause to be returned to the clerk of the circuit court that prepared the certified copy, the original of that certified copy reflecting the recording of the copy in the County Clerk Lien Record and the date of the recording. The clerk shall then cause to be entered in the register a notation reflecting the recording of the order or warrant in the County Clerk Lien Record and the date of the recording.

Â Â Â Â Â  (4) Nothing in this section shall be construed to affect the status of liens created by, or require the transfer from, any judgment docket to any County Clerk Lien Record of any order or warrant docketed in a judgment docket before October 3, 1989. [1989 c.706 Â§5; 2003 c.576 Â§196]

Â Â Â Â Â  205.520 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  205.525 Satisfaction of orders or warrants issued by state agency or officer; interest on penalties imposed by orders; recording release of lien in
County
Clerk
Lien Record. (1) Interest on a penalty imposed by an order shall run from the date of issuance of a final order at the rate provided for interest on judgments provided for in ORS 82.010 unless the penalty is paid within the time allowed by law.

Â Â Â Â Â  (2) An order or warrant may be satisfied by payment of the amount due under the order or warrant, any penalties or interest accruing in connection with the order or warrant under law, and all costs incurred by the agency in connection with recording, indexing or service of the order or warrant and the satisfaction thereof. When an order or warrant has been fully satisfied it shall be the responsibility of the agency or officer that issued the order or warrant to record a full satisfaction in each county in which the order or warrant was recorded.

Â Â Â Â Â  (3) The lien of an order or warrant may be released only by the officer or agency that issued the order or warrant. A release of the lien may be recorded in the County Clerk Lien Record in which the order or warrant was recorded. If the officer or agency records a release, the cost of recording or indexing the release may be recovered in advance from the person seeking the release. [1989 c.706 Â§4; 2005 c.22 Â§157]

Â Â Â Â Â  205.530 [Repealed by 1981 c.48 Â§8]

PENALTIES

Â Â Â Â Â  205.990 Penalties. Any officer who violates ORS 205.510 (1) shall be deemed guilty of official misconduct and punished therefor as provided by ORS 162.415. [Amended by 1959 c.552 Â§15; 1971 c.743 Â§346]

_______________



Chapter 206

Chapter 206 Â Sheriffs

2007 EDITION

SHERIFFS

COUNTIES AND
COUNTY
OFFICERS

DUTIES OF SHERIFF

206.010Â Â Â Â  General duties of sheriff

206.015Â Â Â Â  Qualifications of sheriff; certification as police officer; determination of eligibility to be candidate for election to office of sheriff

206.020Â Â Â Â  Keeping records of and disposition of fees

206.030Â Â Â Â  Duty to execute process and make return; taking concealed personal property; use of force

206.040Â Â Â Â  Execution of process and service of papers

206.050Â Â Â Â  Commanding assistance in process serving

206.060Â Â Â Â  When sheriff justified in executing process

206.070Â Â Â Â  Excusing liability of sheriff in execution of process

206.080Â Â Â Â  Certificate of election or appointment to new sheriff; service on former sheriff

206.090Â Â Â Â  Delivery of jail, process and prisoners to new sheriff

206.100Â Â Â Â  Written assignment of items delivered

206.110Â Â Â Â  Return of process by former sheriff; completion of execution of process by successor; duty of successor as to defective or lost deeds

206.120Â Â Â Â  Disposition of money in custody when office vacant

206.180Â Â Â Â  Location of sheriffÂs office

206.210Â Â Â Â  Authority of sheriff over organization of office

MISCELLANEOUS

206.310Â Â Â Â  Service of papers on sheriff

206.315Â Â Â Â  Expenses of sheriff in conveying convicts and persons with mental illness to state institutions

206.325Â Â Â Â  Expenses of sheriff in caring for property in custody

206.330Â Â Â Â  Sheriff entitled to rewards

206.345Â Â Â Â  Contracts with cities; authority under contract

UNIFORMS

206.355Â Â Â Â  Unauthorized use of uniform prohibited

PENALTIES

206.991Â Â Â Â  Penalties

DUTIES OF SHERIFF

Â Â Â Â Â  206.010 General duties of sheriff. The sheriff is the chief executive officer and conservator of the peace of the county. In the execution of the office of sheriff, it is the sheriffÂs duty to:

Â Â Â Â Â  (1) Arrest and commit to prison all persons who break the peace, or attempt to break it, and all persons guilty of public offenses.

Â Â Â Â Â  (2) Defend the county against those who, by riot or otherwise, endanger the public peace or safety.

Â Â Â Â Â  (3) Execute the process and orders of the courts of justice or of judicial officers, when delivered to the sheriff for that purpose, according to law.

Â Â Â Â Â  (4) Execute all warrants delivered to the sheriff for that purpose by other public officers, according to law.

Â Â Â Â Â  (5) Attend, upon call, the Supreme Court, Court of Appeals, Oregon Tax Court, circuit court, justice court or county court held within the county, and to obey its lawful orders or directions. [Amended by 1985 c.339 Â§1]

Â Â Â Â Â  206.015 Qualifications of sheriff; certification as police officer; determination of eligibility to be candidate for election to office of sheriff. (1) A person is not eligible to be a candidate for election or appointment to the office of sheriff unless:

Â Â Â Â Â  (a) The person is 21 years of age or older;

Â Â Â Â Â  (b) The person has at least four yearsÂ experience as a full-time law enforcement officer or at least two yearsÂ experience as a full-time law enforcement officer with at least two yearsÂ post-high-school education; and

Â Â Â Â Â  (c) The person has not been convicted of a felony or of any other crime that would prevent the person from being certified as a police officer under ORS 181.610 to 181.712.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âtwo yearsÂ post-high-school educationÂ means four semesters or six quarters of classroom education in a formal course of study undertaken after graduation from high school in any accredited college or university. The term does not include apprenticeship or on-the-job training.

Â Â Â Â Â  (3) If the person is not certified as a police officer by the Department of Public Safety Standards and Training at the time of accepting appointment or filing as a candidate, a person elected or appointed to the office of sheriff must obtain the certification not later than one year after taking office. A copy of the certification shall be filed with the county clerk or the county official in charge of elections. The county governing body shall declare the office of sheriff vacant when the person serving as sheriff is not certified as a police officer within one year after taking office.

Â Â Â Â Â  (4) The Department of Public Safety Standards and Training, in consultation with the Board on Public Safety Standards and Training, shall establish a procedure for determining whether an individual is eligible under subsection (1) of this section to be a candidate for election to the office of sheriff. A copy of the departmentÂs determination of an individualÂs eligibility to be a candidate for election to the office of sheriff shall be filed with the county clerk or county official in charge of elections not later than the 61st day before the date of the election. If the department determines that the individual is not eligible to be a candidate for election to the office of sheriff, the county clerk or county official in charge of elections shall not place the name of the individual on the ballot at the election. [1971 c.299 Â§1; 1981 c.808 Â§5; 1987 c.484 Â§1; 1993 c.493 Â§87; 1997 c.853 Â§35]

Â Â Â Â Â  206.020 Keeping records of and disposition of fees. (1) Every sheriff shall keep in the sheriffÂs office a fee book or a system of receipts which shall be a public record, and in which shall be entered promptly all items of services performed and fees collected, with the name of the person for whom such services were performed, and the amount collected.

Â Â Â Â Â  (2) The sheriff shall deposit each month with the county treasurer all such sums collected by the sheriff during the month next preceding, except the sums received for the care or preservation of property, and shall take the treasurerÂs duplicate receipts therefor, which receipts shall specify the kind of service performed, for whom performed, and the amount received for such service.

Â Â Â Â Â  (3) The sheriff shall immediately file one of the receipts with the county accountant and, if there is no county accountant, with the county clerk. [Amended by 1983 c.310 Â§1]

Â Â Â Â Â  206.030 Duty to execute process and make return; taking concealed personal property; use of force. An officer to whom any process, order or paper is delivered shall execute or serve it according to its command or direction, or as required by law, and must make a written return of the execution or service thereof. If a sheriff is directed by a court to take personal property into custody at a specific premises, and the property is concealed in a building or enclosure, the sheriff shall demand its delivery. If delivery is not made, the sheriff shall use such reasonable force as is necessary to enter into the building or enclosure and take the property into possession. [Amended by 2003 c.304 Â§1]

Â Â Â Â Â  206.040 Execution of process and service of papers. When any process, order or paper is delivered to an officer, to be executed or served, the officer shall deliver to the person delivering it, if required, on payment of the fee, a written memorandum, specifying the names of the parties in the process, order or paper, the general nature thereof and the day on which it was received. The officer shall also, when required by law, or upon the request of the party served, without fee, deliver to the party a copy thereof.

Â Â Â Â Â  206.050 Commanding assistance in process serving. (1) When an officer finds, or has reason to apprehend, that resistance will be made to the execution or service of any process, order or paper delivered to the officer for execution or service, and authorized by law, the officer may command as many adult inhabitants of the county of the officer as the officer may think proper and necessary to assist the officer in overcoming the resistance, and if necessary, in seizing, arresting and confining the resisters and their aiders and abettors, to be punished according to law.

Â Â Â Â Â  (2) National Guard members are exempt from any service commanded under subsection (1) of this section while they continue to be active members. [Amended by 1961 c.454 Â§209; 2007 c.255 Â§12]

Â Â Â Â Â  206.060 When sheriff justified in executing process. A sheriff is justified in the execution of process regular on its face, and appearing to have been issued by competent authority, whatever may be the defect in the proceedings in which it was issued.

Â Â Â Â Â  206.070 Excusing liability of sheriff in execution of process. No direction or authority by a party or the attorney of the party to a sheriff or the officer of the sheriff, in respect to the execution of process or the return thereof, or to any act or omission relating thereto, can be shown to discharge or excuse the sheriff from a liability for neglect or misconduct, unless it is contained in a writing signed by the party to be charged or affected thereby or the attorney of the party.

Â Â Â Â Â  206.080 Certificate of election or appointment to new sheriff; service on former sheriff. When a new sheriff is elected or appointed, and has qualified, the county clerk shall give the new sheriff a certificate of that fact, under the seal of office of the county clerk. Whenever thereafter the new sheriff is authorized by statute to enter upon the duties of the office, the new sheriff shall serve such certificate upon the former sheriff, from which time the powers of the former sheriff cease, except when otherwise specially provided.

Â Â Â Â Â  206.090 Delivery of jail, process and prisoners to new sheriff. Within one day after the service of the certificate referred to in ORS 206.080 upon the former sheriff, the former sheriff shall deliver to the successor:

Â Â Â Â Â  (1) The jail of the county, with its appurtenances and the property of the county therein.

Â Â Â Â Â  (2) The prisoners then confined in the county jail.

Â Â Â Â Â  (3) The process or other papers in the custody of the former sheriff, authorizing or relating to the confinement of the prisoners, or if they have been returned, a written memorandum of them and the time and place of their return.

Â Â Â Â Â  (4) All process for the arrest of a party, and all papers relating to the summoning of jurors which have not been fully executed.

Â Â Â Â Â  (5) All executions and final process, except those which the former sheriff has executed, or has begun to execute, by the collection of money or a levy on property.

Â Â Â Â Â  (6) All process or other papers for the enforcement of a provisional remedy not fully executed.

Â Â Â Â Â  206.100 Written assignment of items delivered. The former sheriff shall also at the time referred to in ORS 206.090 deliver to the new sheriff a written assignment of the property, process, papers and prisoners delivered. The new sheriff shall thereupon acknowledge in writing, upon the assignment, the receipt of the property, process, papers and prisoners therein specified, furnish the former sheriff a certified copy thereof and file the original in the county clerkÂs office.

Â Â Â Â Â  206.110 Return of process by former sheriff; completion of execution of process by successor; duty of successor as to defective or lost deeds. (1) The former sheriff shall return all process, whether before or after judgment, which the former sheriff has fully executed, and the new sheriff and the successor in office shall complete the execution of all final process which the predecessor commenced and did not complete.

Â Â Â Â Â  (2) In all cases where real property is sold under execution by any sheriff, and the sheriff fails or neglects during the term of office of the sheriff, by virtue of the expiration thereof, or otherwise, to make or execute a proper sheriffÂs deed conveying the property to the purchaser, or if through mistake in its execution, or otherwise, any sheriffÂs deed is inoperative, or if by reason of the loss of an unrecorded sheriffÂs deed, the purchaser, the heirs or assigns or successors in interest of the purchaser desire the execution of another sheriffÂs deed, the sheriff in office at any time after the purchaser is entitled to a deed shall execute such conveyance. When executed to cure or replace a defective or lost deed such conveyance shall be to the grantee in the defective or lost deed, but shall relate back and be deemed to take effect as of the date of the execution of the defective or lost deed so as to inure to the benefit of the heirs and assigns, or other successors in interest, of the grantee named therein. Such conveyance so executed by the sheriff in office shall have the same force and effect as if executed by the sheriff who made the sale. [Amended by 2003 c.576 Â§395]

Â Â Â Â Â  206.120 Disposition of money in custody when office vacant. When the official term of office of any sheriff ends by expiration of the term, death, resignation, removal from office or otherwise, the money in the custody of the sheriff by virtue of the office of the sheriff, belonging to the county or litigants, shall be turned over immediately to the successor in office, and duplicate itemized receipts therefor immediately shall be filed with the county treasurer.

Â Â Â Â Â  206.130 [Renumbered 206.310]

Â Â Â Â Â  206.140 [Renumbered 206.320]

Â Â Â Â Â  206.150 [Renumbered 206.330]

Â Â Â Â Â  206.160 [Renumbered 206.340]

Â Â Â Â Â  206.170 [Repealed by 1963 c.331 Â§13]

Â Â Â Â Â  206.180 Location of sheriffÂs office. The sheriff of each county shall keep an office in such room or building, at the place appointed by law for holding courts therein, as the county court may by order designate.

Â Â Â Â Â  206.190 [Renumbered 206.350]

Â Â Â Â Â  206.210 Authority of sheriff over organization of office. Notwithstanding the provisions of ORS 241.016 to 241.990 or any other county civil service law or regulation, the sheriff may organize the work of the office of the sheriff so that:

Â Â Â Â Â  (1) The various duties required of the office may be assigned to appropriate departments and divisions to be performed by persons experienced and qualified for such respective kinds of work.

Â Â Â Â Â  (2) The duties of the various assistants, officers and deputies of the sheriff are coordinated so that, when not engaged in a particular duty specified or directed to be done and not then requiring attention, such persons shall perform the other duties required of the office and then required to be done.

Â Â Â Â Â  (3) The cooperation among assistants, officers, deputies and employees in the departments and divisions may be secured for the purposes of avoiding duplication of time and effort. [1963 c.331 Â§2]

Â Â Â Â Â  206.220 [1963 c.331 Â§3; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.230 [1963 c.331 Â§Â§4,6; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.240 [1963 c.331 Â§5; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.250 [1963 c.331 Â§7; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  206.300 [1971 c.453 Â§1; repealed by 1975 c.780 Â§16]

MISCELLANEOUS

Â Â Â Â Â  206.310 Service of papers on sheriff. Personal service of a paper upon the sheriff may be made by delivering it to a person belonging to and in the office during office hours, or if no such person is there, by leaving it in the office, or if the office is not open, by delivering it to the county clerk or the deputy of the county clerk, at the county clerkÂs office. [Formerly 206.130]

Â Â Â Â Â  206.315 Expenses of sheriff in conveying convicts and persons with mental illness to state institutions. (1) A sheriff is entitled to receive from the county the actual and necessary expenses of the sheriff incurred in transporting and conveying convicts and parole violators to a Department of Corrections institution and persons with mental illness to a state mental hospital when conveyed by the sheriff in pursuance of the adjudication of an authorized tribunal of the state, to be audited and allowed as other claims against the county.

Â Â Â Â Â  (2) All counties are entitled to receive reimbursement from the state in the amounts specified in subsection (3) of this section for the actual and necessary expenses incurred by the sheriff under subsection (1) of this section.

Â Â Â Â Â  (3) Reimbursement by the state under subsection (2) of this section shall be as follows:

Â Â Â Â Â  (a) Full reimbursement for transporting and conveying persons with mental illness to a state mental hospital.

Â Â Â Â Â  (b) Full reimbursement for returning a parole violator to the state penitentiary.

Â Â Â Â Â  (c) Seventy-five percent reimbursement for transporting and conveying a convict to a Department of Corrections institution. [Formerly 204.421; 1987 c.320 Â§146; 2007 c.70 Â§55]

Â Â Â Â Â  206.320 [Formerly 206.140; repealed by 2007 c.218 Â§6]

Â Â Â Â Â  206.325 Expenses of sheriff in caring for property in custody. A sheriff is entitled to claim from the plaintiff or moving party in any account, action or proceeding such reasonable sums of money as the sheriff may have been compelled to pay or incur in the care of property in the custody of the sheriff, under attachment, execution or proceedings for the claim and delivery of personal property. [Formerly 204.425]

Â Â Â Â Â  206.330 Sheriff entitled to rewards. The sheriff is entitled to demand and receive to the sheriffÂs own use any reward offered in pursuance of law for the apprehension of any person charged with or suspected of crime, when the sheriff has earned the same by a compliance with such offer. [Formerly 206.150]

Â Â Â Â Â  206.340 [Formerly 206.160; repealed by 1981 c.808 Â§6]

Â Â Â Â Â  206.345 Contracts with cities; authority under contract. (1) A sheriff shall have authority to enter into contracts, jointly with the governing body of the county, on behalf of the county, as provided in ORS 190.010.

Â Â Â Â Â  (2) During the existence of the contract, the sheriff and the deputies of the sheriff shall exercise such authority as may be vested in them by terms of the contract, including full power and authority to arrest for violations of all duly enacted ordinances of the contracting city. [1967 c.236 Â§1]

Â Â Â Â Â  206.350 [Formerly 206.190; repealed by 1979 c.492 Â§1]

UNIFORMS

Â Â Â Â Â  206.355 Unauthorized use of uniform prohibited. No person other than a county sheriff, person designated by a county sheriff, or regularly salaried sheriffÂs deputy shall wear, use, copy or imitate in any manner the uniform of that county sheriff. [1979 c.492 Â§2]

Â Â Â Â Â  206.360 [1967 c.258 Â§Â§1,2,3,4; repealed by 1979 c.492 Â§1]

PENALTIES

Â Â Â Â Â  206.990 [Repealed by 1979 c.492 Â§1]

Â Â Â Â Â  206.991 Penalties. Violation of ORS 206.355 is a Class A misdemeanor. [1979 c.492 Â§3]

_______________



Chapter 207

Chapter 207 - (Former Provisions)

Multnomah
County
Coroner

MULTNOMAH
COUNTY
OFFICERS

COUNTIES AND
COUNTY
OFFICERS

207.010 and 207.020 [Repealed by 1965 c.221 §27]

207.030 [Amended by 1953 c.306 §17; 1959 c.628 §5; repealed by 1965 c.221 §27]

_______________



Chapter 208

Chapter 208 Â
County
Treasurers

2007 EDITION

COUNTY
TREASURERS

COUNTIES AND
COUNTY
OFFICERS

208.010Â Â Â Â  Receipt and disbursement of funds

208.020Â Â Â Â  Payment, nonpayment and interest on county orders

208.030Â Â Â Â  Redemption of county orders

208.040Â Â Â Â  Notation of amount of interest paid

208.050Â Â Â Â  Deposit of redeemed county orders with clerk

208.060Â Â Â Â  Cancellation of warrants received for obligations due county

208.070Â Â Â Â  Manner of keeping books

208.080Â Â Â Â  Inspection of books by county court; exhibit of moneys

208.090Â Â Â Â  Monthly financial statement

208.110Â Â Â Â  Crediting of moneys to proper funds; payment from funds

208.140Â Â Â Â  Annual settlement with county court

208.150Â Â Â Â  Delivery of property to successor

208.170Â Â Â Â  Administration of oaths

208.990Â Â Â Â  Penalties

Â Â Â Â Â  208.010 Receipt and disbursement of funds. The county treasurer shall receive all moneys due and accruing to the county, and disburse the same on the proper orders, issued and attested by the county clerk.

Â Â Â Â Â  208.020 Payment, nonpayment and interest on county orders. The county treasurer shall pay all orders of the county clerk when presented, if there is money in the treasury for that purpose, and write on the face of such orders the date of redemption and the signature of the county treasurer. If there are no funds to pay an order when presented, the county treasurer shall indorse thereon ÂNot paid for want of funds,Â and the date of presentment, over the signature of the county treasurer, which shall entitle such order thenceforth to draw legal interest; provided, the county court of any county, sitting for the transaction of county business, may, at any regular term thereof, by order duly made and entered of record, prescribe a rate of interest less than the legal rate, and after a rate of interest less than the legal rate is so prescribed, all orders of the county clerk issued while such orders remain unrevoked shall show upon their face the rate of interest so fixed by the court, which rate they shall bear. Such interest shall cease from the date of notice by publication in some newspaper circulated in the county, to be given by the county treasurer, when the county treasurer has as much as $15,000 belonging to the county fund, that there are funds to redeem the outstanding orders.

Â Â Â Â Â  208.030 Redemption of county orders. County orders shall be redeemed by the treasurer according to the priority of the time of presentment. Such orders, payable out of the county revenue, shall be received in payment of county taxes without any regard to priority of presentment or number, but the treasurer shall not pay any balance thereon over and above such tax when there are outstanding orders unpaid for want of funds.

Â Â Â Â Â  208.040 Notation of amount of interest paid. When the county treasurer redeems any order on which interest is due, the county treasurer shall note on such order the amount of interest paid thereon, and shall enter on the account the amount of such interest, distinct from the principal.

Â Â Â Â Â  208.050 Deposit of redeemed county orders with clerk. The treasurer shall, on the first Monday of each month, deposit with the county clerk all county orders redeemed. The county clerk shall receipt therefor.

Â Â Â Â Â  208.060 Cancellation of warrants received for obligations due county. The county treasurer of any county may, upon order of the county court, cancel any county warrant which the county treasurer has been compelled to receive in payment of or as an offset to obligations due the county.

Â Â Â Â Â  208.070 Manner of keeping books. The county treasurer shall so arrange and keep the books of the county treasurer that the amount received and paid out, on account of separate and distinct funds, or specific appropriations, shall be exhibited in separate accounts, as well as the whole receipts and expenditures by one general account.

Â Â Â Â Â  208.080 Inspection of books by county court; exhibit of moneys. The county treasurer shall at all times keep the books and office of the county treasurer subject to the inspection and examination of the county court. The county treasurer shall exhibit the money in the office of the county treasurer to such court at least once a year.

Â Â Â Â Â  208.090 Monthly financial statement. The county treasurer of each county shall, on or before the 10th day of each calendar month, file with the county court a statement in writing showing, as of the first of the then calendar month:

Â Â Â Â Â  (1) The amount of cash on hand in the custody of the county treasurer as county treasurer;

Â Â Â Â Â  (2) The banks in which such funds are deposited, with the amounts so deposited in each bank;

Â Â Â Â Â  (3) The security furnished the county by each bank to cover such deposits, and the interest rates paid on such deposits; and

Â Â Â Â Â  (4) A statement of the amount of outstanding warrant indebtedness of the county and the date up to which the countyÂs warrant indebtedness has been redeemed.

Â Â Â Â Â  208.100 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.110 Crediting of moneys to proper funds; payment from funds. In all counties having a population of 100,000 or more, the county treasurer shall:

Â Â Â Â Â  (1) Credit all fees, moneys received in trust for litigants or other persons and all other public moneys, except tax moneys, to the proper funds.

Â Â Â Â Â  (2) Keep a trust fund for each public officer receiving money in trust for litigants or other persons.

Â Â Â Â Â  (3) Pay out money from any such trust fund to the persons entitled to the same upon the order of any such officer.

Â Â Â Â Â  (4) Receive checks, drafts and money orders for any such officer for collection only.

Â Â Â Â Â  (5) If a check, draft or money order received under subsection (4) of this section is returned to the treasurer unpaid, charge the same to the account of such officer. [Amended by 1981 c.48 Â§5; 2005 c.22 Â§158]

Â Â Â Â Â  208.120 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.130 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.140 Annual settlement with county court. The county treasurer shall annually make complete settlement with the county court at the regular January term thereof.

Â Â Â Â Â  208.150 Delivery of property to successor. The county treasurer shall, at the expiration of the term of the county treasurer, deliver to the successor of the county treasurer all public money, books and papers in the possession of the county treasurer.

Â Â Â Â Â  208.160 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.170 Administration of oaths. The county treasurer and the deputy of the county treasurer are authorized to administer all oaths necessary in the discharge of the duties of their office.

Â Â Â Â Â  208.180 [Repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.190 [1963 c.321 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  208.200 [1969 c.694 Â§1; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.205 [1977 c.188 Â§1; repealed by 1981 c.526 Â§9]

Â Â Â Â Â  208.210 [1969 c.694 Â§2; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.220 [1969 c.694 Â§3; repealed by 2001 c.215 Â§1]

Â Â Â Â Â  208.990 Penalties. Any county treasurer failing to comply with ORS 208.020 for a period of 10 days commits a Class A violation and the court shall impose a fine of not less than $500. [Amended by 1999 c.1051 Â§166]

_______________



Chapter 209

Chapter 209 Â
County
Surveyors

2007 EDITION

COUNTY
SURVEYORS

COUNTIES AND
COUNTY
OFFICERS

209.005Â Â Â Â  Definitions

209.015Â Â Â Â  Authority to enter upon land; no unnecessary damage; notice

209.020Â Â Â Â  Surveys on court order; fees

209.030Â Â Â Â  Surveys on court order of land divided by county line; fees

209.040Â Â Â Â  Substitution when county surveyor interested in land

209.070Â Â Â Â  Duties in respect to surveys

209.080Â Â Â Â  Compensation of county surveyor

209.090Â Â Â Â  Procuring and filing copies of plats and field notes of
United States
surveys; copies as evidence

209.100Â Â Â Â  Administering oaths

209.115Â Â Â Â  Qualifications of county surveyor

209.130Â Â Â Â  Establishment of corners; references; additional reference using coordinate system

209.140Â Â Â Â  Necessary interference with corners; prior notice to county surveyor required; exception for emergency; fees

209.150Â Â Â Â  Removal or destruction of monument; notice to county surveyor; replacement of monument; exception

209.155Â Â Â Â  Removal or destruction of monument during road construction; survey map in lieu of replacement; delineation of newly defined right of way

209.200Â Â Â Â  Resurvey of government-surveyed lands

209.220Â Â Â Â  Oath taken by employees

209.230Â Â Â Â  Materials and equipment for certain purposes

209.250Â Â Â Â  Survey by registered land surveyor; requirements for map, narrative or report of survey; waiver of required filing; effect of noncompliance

209.255Â Â Â Â  Amendment of survey map or narrative by affidavit of correction; preparation, certification and recording of affidavit

209.260Â Â Â Â  Fee for filing and indexing maps or reports of surveys

209.270Â Â Â Â  Records of county surveyor; location; accessibility

209.300Â Â Â Â  Abandonment of railroad line; notice to county surveyor; request for copies of plats

209.990Â Â Â Â  Penalties; civil remedies

Â Â Â Â Â  209.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂControl pointÂ means a horizontal or vertical survey position set within the stated precision of the survey.

Â Â Â Â Â  (2) ÂCounty surveyorÂ means an individual appointed or elected to the office of county surveyor and who is responsible for performing the duties of such office as described by law.

Â Â Â Â Â  (3) ÂDeputy county surveyorÂ means an individual appointed by the county surveyor to the office of deputy county surveyor.

Â Â Â Â Â  (4) ÂGeodetic controlÂ means horizontal or vertical survey monuments that are primarily intended to be used as reference positions for other surveys or that serve to extend the national geodetic control network.

Â Â Â Â Â  (5) ÂMonumentÂ means any permanent material object or collection of objects, either natural or man-made, that indicates the position on the ground of a survey station, public land survey corner or accessories, or a land boundary corner established by a qualified surveyor.

Â Â Â Â Â  (6) ÂPublic land survey cornerÂ means a section corner, one-quarter section corner, Donation Land Claim corner, meander corner, witness corner or any other corner established by the General Land Office or its successor.

Â Â Â Â Â  (7) ÂRegistered professional land surveyorÂ has the meaning given that term in ORS 672.002. [1989 c.394 Â§2; 1991 c.339 Â§1; 2005 c.230 Â§1]

Â Â Â Â Â  209.010 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  209.015 Authority to enter upon land; no unnecessary damage; notice. (1) Subject to subsection (3) of this section, the county surveyor, and employees and agents of the county surveyor, may enter upon any land for the purpose of surveying or performing any work necessary to carry out existing laws and may establish permanent survey monuments.

Â Â Â Â Â  (2) Any person exercising the right of entry granted under subsection (1) of this section shall do so with no unnecessary damage to the land entered upon.

Â Â Â Â Â  (3) A county surveyor or any employee or agent of the county surveyor shall not enter upon or establish any permanent survey monument upon any property without first providing notice to the landowner or landowners and the occupant of the property. [1993 c.219 Â§2]

Â Â Â Â Â  209.020 Surveys on court order; fees. The county surveyor shall execute all orders directed to the surveyor by any court of record or county court for surveying roads, or surveying or resurveying any tract of land the title to which is in dispute before such court, and all orders of survey for the partition of real estate. The county surveyor may charge and collect a fee that will reimburse the county for work performed under this section. [Amended by 1979 c.653 Â§1; 1989 c.394 Â§4]

Â Â Â Â Â  209.030 Surveys on court order of land divided by county line; fees. When lands the title to which is in dispute before any court are divided by a county line, the court making an order of survey may direct such order to the surveyor of any county in which any part of such land is situated. The county surveyor may charge and collect a fee that will reimburse the county for work performed under this section. [Amended by 1989 c.394 Â§5]

Â Â Â Â Â  209.040 Substitution when county surveyor interested in land. When it appears that the county surveyor is interested in any tract of land, the title to which is in dispute before the court, the court shall direct the survey or resurvey to be made by a registered professional land surveyor, who is in nowise interested. The substitute surveyor shall be authorized to administer oaths in the same manner as the county surveyor, return the survey or resurvey on oath or affirmation and receive for the services the same fees that the county surveyor would receive for similar services. [Amended by 1979 c.653 Â§2; 1989 c.394 Â§6]

Â Â Â Â Â  209.050 [Amended by 1979 c.653 Â§3; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.060 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.070 Duties in respect to surveys. The county surveyor of each county shall:

Â Â Â Â Â  (1) Keep a fair and correct record of all surveys made by the county surveyor and deputies thereof and by the county road official, all surveys received pursuant to ORS 209.250 and all surveys under ORS 368.106 or 368.206.

Â Â Â Â Â  (2) Number progressively all surveys received and state by whom and, if provided, for whom made.

Â Â Â Â Â  (3) Provide a copy of any survey to any person or court requiring the same, on payment of the fee allowed by law.

Â Â Â Â Â  (4) Make all surveys of legal subdivisions with reference to the current United States Manual of Surveying Instructions.

Â Â Â Â Â  (5) Establish or reestablish and maintain all public land survey corners, where evidence of the corners can be found and the corners can be positively located, and keep a separate record of the corners, giving the dates and names of persons present. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

Â Â Â Â Â  (6) Establish or reestablish, upon order of the county court or board of county commissioners, all public land survey corners where all physical evidence is destroyed or cannot be found but where the official government notes are available, the corners to be reestablished in the manner provided in ORS 209.130 for establishing corners, and keep a separate record of the same, giving the date and names of persons present, and turn such record over to the surveyorÂs successor. When so established or reestablished such corner monuments shall be recognized as the legal and permanent corners.

Â Â Â Â Â  (7) At the expiration of the term of office transfer all records to the successor. [Amended by 1979 c.653 Â§4; 1981 c.153 Â§56; 1985 c.582 Â§7; 1989 c.394 Â§7; 1997 c.489 Â§9]

Â Â Â Â Â  209.080 Compensation of county surveyor. The compensation for the county surveyor shall be as determined by the county court or board of county commissioners, and paid out of the county treasury upon order of the county court. [Amended by 1979 c.653 Â§5; 1981 c.111 Â§1; 1989 c.394 Â§8]

Â Â Â Â Â  209.090 Procuring and filing copies of plats and field notes of
United States
surveys; copies as evidence. (1) The county court shall procure from the Bureau of Land Management a copy of the field notes and plats of all surveys and resurveys of public lands of townships, sections, Donation Land Claims, mineral claims, homesteads, meander lines or other similar surveys lying within its county. These shall include copies of the official plats and field notes of the survey and shall be filed in the office of the county surveyor.

Â Â Â Â Â  (2) Copies, certified by the county surveyor, of copies of such field notes or plats filed in the office of the county surveyor by the county court shall be prima facie evidence. [Amended by 1979 c.653 Â§6; 1989 c.394 Â§9]

Â Â Â Â Â  209.100 Administering oaths. The county surveyor or a deputy may administer the oaths or affirmations necessary to the legal establishment of roads and other surveys, and to take the evidence of any person who may be produced to prove any point material to such survey. [Amended by 1979 c.653 Â§7]

Â Â Â Â Â  209.110 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.115 Qualifications of county surveyor. An individual is not eligible to hold the office of county surveyor or deputy county surveyor unless the individual is a registered professional land surveyor. [1989 c.394 Â§3]

Â Â Â Â Â  209.120 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.130 Establishment of corners; references; additional reference using coordinate system. (1) In the establishment or reestablishment of a public land survey corner, the county surveyor shall set a monument of durable quality. When a monument cannot be set at the exact corner position or it is not practicable to set a monument, then a witness corner monument shall be set.

Â Â Â Â Â  (2) Section corners, Donation Land Claim corners, center corners and quarter-section corners shall be witnessed by at least four references. Meander corners, angle point corners or other approved public land survey corners shall be witnessed by at least two references. References shall be of durable quality. All references shall be carefully described, and their bearings and distances noted in the report or on the survey.

Â Â Â Â Â  (3) For the purpose of providing an additional reference, the county surveyor may, when maintaining or reestablishing survey corners, establish coordinates on public land survey corners using an Oregon Coordinate System pursuant to ORS 93.320 or another coordinate system, adopted by the appropriate public agency, that can be referenced directly to a geodetic control monument. [Amended by 1979 c.653 Â§8; 1989 c.394 Â§10; 2001 c.391 Â§1; 2005 c.230 Â§4]

Â Â Â Â Â  209.140 Necessary interference with corners; prior notice to county surveyor required; exception for emergency; fees. (1) Any person or public agency that finds it necessary to interfere with or pave over any established public land survey corner or accessories for any reason, shall notify the county surveyor prior to the interference, who shall lower and witness the monument, or place another monument and witness over the existing monument or reference and replace or set a witness monument, as the case may demand, and record the proceedings in the record of permanent surveys. The county surveyor may charge a fee in an amount that will reimburse the county for the work performed.

Â Â Â Â Â  (2) When an emergency exists and the county surveyor is unavailable, the person or public agency causing the interference shall cause a registered professional land surveyor to preserve the monument as required in subsection (1) of this section. The registered professional land surveyor referencing the monument shall notify the county surveyor of the references within two business days after the references or interference, whichever occurs first. [Amended by 1979 c.653 Â§9; 1985 c.582 Â§8; 1989 c.394 Â§11]

Â Â Â Â Â  209.150 Removal or destruction of monument; notice to county surveyor; replacement of monument; exception. (1) Any person or public agency removing, disturbing or destroying any survey monument of record in the office of the county surveyor or county clerk shall cause a registered professional land surveyor to reference and replace the monument within 90 days of the removal, disturbance or destruction. The registered professional land surveyor referencing and replacing the monument shall do so in the same manner that is provided for public land survey corners according to ORS 209.140 and shall notify the county surveyor of that action within two business days. The costs of referencing and replacing the survey monument shall be paid by the person or public agency causing the removal, disturbance or destruction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a county surveyor may, upon written request and written notice to an affected property owner, provide written authorization to a registered professional land surveyor to remove a survey monument other than a public land survey corner as defined in ORS 209.005. A county surveyor may require that the position of the removed monument be referenced to another survey monument and noted on a survey map filed in accordance with ORS 209.250. [Amended by 1979 c.653 Â§10; 1989 c. 394 Â§12; 1991 c.339 Â§2; 1997 c.336 Â§3; 1997 c.489 Â§10]

Â Â Â Â Â  209.155 Removal or destruction of monument during road construction; survey map in lieu of replacement; delineation of newly defined right of way. (1) Notwithstanding ORS 209.150, when a recorded survey monument, other than a public land survey corner, is removed, destroyed or disturbed as a result of construction or reconstruction of a public road, the survey monument does not have to be replaced if:

Â Â Â Â Â  (a) The original location of the recorded survey monument is within the new right of way; and

Â Â Â Â Â  (b) The person or public agency responsible for the construction or reconstruction causes a registered professional land surveyor to locate any survey monuments that are subject to removal, destruction or disturbance and to file a map, prior to the beginning of construction, with the county surveyor that identifies all existing recorded monuments, the existing right of way and controlling centerline and the survey control used to comply with this section.

Â Â Â Â Â  (2) The newly defined right of way may be delineated by either of the following methods:

Â Â Â Â Â  (a) All control points that define the right of way centerline are monumented or referenced with monuments. The right of way boundary is monumented at all angle points, points of curve, points of tangency and at least every 1,000 feet on long curves and tangents. A survey that identifies the survey control and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

Â Â Â Â Â  (b) A permanent survey control point network is established referencing the new right of way and controlling centerline. The network shall consist of at least three control monuments and must span the length of the project. Each control monument shall be intervisible with at least two other control monuments. At least two monuments on the network must be part of the original control used to locate the monuments described in subsection (1)(b) of this section. A map identifying the control network and the new right of way and controlling centerline shall be filed with the county surveyor within 180 days after completion of construction.

Â Â Â Â Â  (3) The types of monuments shall be as described in ORS 92.060.

Â Â Â Â Â  (4) The survey maps required by this section shall comply with ORS 209.250 and any other requirement of law.

Â Â Â Â Â  (5) For the purpose of complying with subsection (1)(b) of this section, locating a survey monument may consist of establishing coordinates on the monument. These coordinates may be Oregon State Plane coordinates, Local Datum Plane coordinates or other coordinates compatible with those coordinates shown on the survey.

Â Â Â Â Â  (6) For the purpose of complying with this section, the date of completion of construction shall be considered to be the date when all substantial road improvements are completed. [1997 c.336 Â§2]

Â Â Â Â Â  209.160 [Amended by 1979 c.653 Â§11; repealed 1981 c.111 Â§2]

Â Â Â Â Â  209.170 [Amended by 1979 c.653 Â§12; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.180 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.190 [Repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.200 Resurvey of government-surveyed lands. In the resurvey of lands surveyed under the authority of the
United States
, the county surveyor or a registered professional land surveyor shall observe the following rules:

Â Â Â Â Â  (1) Section and quarter-section corners, and all other corners established and approved by the General Land Office or its successors, must stand as the legal and permanent corners.

Â Â Â Â Â  (2) A legal and permanent corner must be reestablished at the identical spot where the original corner was located by the government survey, when the identical spot can be determined.

Â Â Â Â Â  (3) When the identical spot cannot be determined, the legal and permanent corner must be reestablished with reference to the current United States Manual of Surveying Instructions. [Amended by 1979 c.653 Â§13; 1989 c.394 Â§13; 2007 c.71 Â§70]

Â Â Â Â Â  209.210 [Repealed by 1979 c.653 Â§18]

Â Â Â Â Â  209.220 Oath taken by employees. Each person employed by the county surveyor or a deputy shall, before commencing the duty assigned, take an oath or affirmation faithfully and impartially to execute the duties of employment. The county surveyor or a deputy shall administer the oath or affirmation of each employee. [Amended by 1979 c.653 Â§14]

Â Â Â Â Â  209.230 Materials and equipment for certain purposes. The county surveyor shall procure at the expense of the county the materials and requisites for carrying into effect ORS 209.100 to 209.230. The county court shall pay for the same and all expenses incurred therein out of the general fund of the county.

Â Â Â Â Â  209.240 [Amended by 1979 c.653 Â§15; repealed by 1981 c.111 Â§2]

Â Â Â Â Â  209.250 Survey by registered land surveyor; requirements for map, narrative or report of survey; waiver of required filing; effect of noncompliance. (1) A registered professional land surveyor making a survey of lands within this state wherein the surveyor establishes or reestablishes a boundary monument shall, within 45 days thereafter, submit for filing a permanent map of the survey to the county surveyor for review. When filed, the map is a permanent public record in the office of the county surveyor. In establishing or reestablishing a public land survey corner, the surveyor shall comply with ORS 209.070 (4), 209.130 and 209.200. If the surveyor is unable to complete the survey and submit a permanent map within 45 days, the surveyor shall, within 45 days of establishing or reestablishing a boundary monument, provide written notice to the county surveyor containing the reasons for the delay, an estimate of the amount of time reasonably necessary to complete the survey but not exceeding 180 days, and a temporary map showing the position of monuments established or reestablished.

Â Â Â Â Â  (2) The permanent map must have a written narrative that may be on the face of the map. If the narrative is a separate document, the map and narrative must be referenced to each other. The map and narrative must be made on a suitable drafting material in the size required by the county surveyor. The lettering on the map and narrative must be of sufficient size and clarity to be reproduced clearly. The narrative must explain the purpose of the survey and how the boundary lines or other lines were established or reestablished and must state which deed records, deed elements, survey records, found survey monuments, plat records, road records or other pertinent data were controlling when establishing or reestablishing the lines. If the narrative is a separate document, the narrative must also contain the following:

Â Â Â Â Â  (a) Location of survey by one-fourth section, Township and Range.

Â Â Â Â Â  (b) The date of survey.

Â Â Â Â Â  (c) The surveyorÂs seal and original signature.

Â Â Â Â Â  (d) The surveyorÂs business name and address.

Â Â Â Â Â  (3) A permanent map must show the following:

Â Â Â Â Â  (a) Location of survey by one-fourth section, Township and Range.

Â Â Â Â Â  (b) The date of survey.

Â Â Â Â Â  (c) Scale of drawing and North Arrow.

Â Â Â Â Â  (d) The distance and course of all lines traced or established, giving the basis of bearing and the measured distance and course to a monumented section corner, one-quarter corner, one-sixteenth corner or Donation Land Claim corner in Township and Range, or to a monumented lot or parcel corner or boundary corner of a recorded subdivision, partition or condominium.

Â Â Â Â Â  (e) Measured bearings, angles and distances that are used as a basis for establishing or reestablishing lines or monuments separately indicated from those of record together with the recording reference. Metric measurements may be used if a conversion to feet is provided.

Â Â Â Â Â  (f) Monuments set and their relation to older monuments found. A detailed description of monuments found and set must be included and monuments set must be separately indicated from those found.

Â Â Â Â Â  (g) The surveyorÂs seal and original signature.

Â Â Â Â Â  (h) The surveyorÂs business name and address.

Â Â Â Â Â  (4)(a) Within 30 days of receiving a permanent map under this section, the county surveyor shall review the map to determine if it complies with subsections (1), (2) and (3) of this section and applicable local ordinances. A map must be indexed by the county surveyor within 30 days following a determination that the map is in compliance with this section. A survey prepared by the county surveyor in an official or private capacity must comply with subsections (1), (2) and (3) of this section.

Â Â Â Â Â  (b) A survey map found not to be in compliance with subsection (1), (2) or (3) of this section must be returned within 30 days of receipt for correction to the surveyor who prepared the map. The surveyor shall return the corrected survey map to the county surveyor within 30 days of receipt of the survey map from the county surveyor.

Â Â Â Â Â  (c) A map that is not corrected within the specified time period must be forwarded to the State Board of Examiners for Engineering and Land Surveying for action, as provided in subsection (11) of this section.

Â Â Â Â Â  (d) An action may not be maintained against the county surveyor for recording a survey map that does not comply with this section.

Â Â Â Â Â  (e) An action may not be maintained against the county surveyor for refusal to file a survey map that does not comply with this section.

Â Â Â Â Â  (5)(a) When a survey within this state is funded entirely or in part by public funds and the survey results in the establishment of horizontal or vertical monuments for geodetic control, the registered professional land surveyor performing the survey, within 45 days after completion of the survey, shall file a report of the survey with the county surveyors of those counties where the newly established monuments are located.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the governing body of a county may, by resolution or order, waive the filing of the report of the survey.

Â Â Â Â Â  (6) A report required by subsection (5)(a) of this section may include maps or diagrams. The maps or diagrams, if included, must be referenced to each other. The report must contain the following:

Â Â Â Â Â  (a) The name and number of each newly established geodetic control monument.

Â Â Â Â Â  (b) Location of newly established geodetic control monuments by Section, Township and Range.

Â Â Â Â Â  (c) Location of the horizontal component of geodetic control monuments by the Oregon Coordinate System as described in ORS 93.320 and 93.330, including the scale factor, combined scale factor, convergence and geographic or geodetic coordinates, indicating datum used.

Â Â Â Â Â  (d) Location of the vertical component of geodetic control monuments by orthometric height, ellipsoidal height and geoidal separation, indicating datum used.

Â Â Â Â Â  (e) The date of survey.

Â Â Â Â Â  (f) The business name and address of the surveyor.

Â Â Â Â Â  (g) A description of all monuments set or found, including narrative or graphic information sufficient to locate the monuments.

Â Â Â Â Â  (h) A statement explaining the purpose of the survey, the equipment and procedures used, including the geoid model and reference ellipsoid used, and the names or numbers of the found record control monuments used and their source.

Â Â Â Â Â  (i) The scale of drawing and North Arrow if a map or diagram is included.

Â Â Â Â Â  (j) The seal and original signature of the surveyor.

Â Â Â Â Â  (k) For geodetic control, a statement regarding the network accuracy and local accuracy of the survey, categorized by horizontal position, ellipsoidal height and orthometric height, relative to the National Spatial Reference System. The statement shall include the accuracy classification at the 95 percent confidence level for both network and local classifications in accordance with Standards for Geodetic Control Networks, Part 2 of the federal Geospatial Positioning Accuracy Standards (FGDC 1998) for the newly established monuments.

Â Â Â Â Â  (7) The county surveyor shall file and index reports that comply with subsections (5) and (6) of this section within 30 days of determining compliance.

Â Â Â Â Â  (8) A monument set by a registered professional land surveyor to mark or reference a point on a property or land line or to mark or reference a geodetic control survey point must be durably and visibly marked or tagged with the registered business name or the letters ÂL.S.Â followed by the registration number of the surveyor in charge or, if the monument is set by a public officer, the monument must be marked with the official title of the office.

Â Â Â Â Â  (9) If, in the performance of a survey, a registered professional land surveyor finds or makes changes in a public land survey corner or its accessories as described in an existing corner record or survey map in the office of the county surveyor, the surveyor shall complete and submit to the county surveyor a record of the changes found or made to a corner or accessories to the corner. The record must be submitted within 45 days of the corner visits, and must include the surveyorÂs seal and original signature, business name and address, and be on stable base reproducible material in the form required by the county surveyor.

Â Â Â Â Â  (10) The signature and stamp of a registered professional land surveyor on a permanent survey map or plat constitutes certification that the map or plat complies with the applicable provisions of this chapter.

Â Â Â Â Â  (11) A registered professional land surveyor failing to comply with the provisions of subsections (1) to (9) of this section, ORS 92.050 to 92.080 or a county ordinance establishing standards for surveys or plats is subject to disciplinary action by the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (12) A federal or state agency, board or commission, special district or municipal corporation making a survey of lands within this state shall comply with this section. [Amended by 1963 c.555 Â§1; 1965 c.542 Â§1; 1979 c.653 Â§16; 1981 c.113 Â§2; 1983 c.309 Â§11; 1989 c.394 Â§14; 1991 c.339 Â§3; 1993 c.219 Â§13; 1997 c.489 Â§11; 1999 c.710 Â§11; 1999 c.1018 Â§7; 2005 c.22 Â§159; 2005 c.230 Â§2]

Â Â Â Â Â  209.255 Amendment of survey map or narrative by affidavit of correction; preparation, certification and recording of affidavit. (1) Any survey map or narrative filed and recorded under the provisions of this chapter may be amended by an affidavit of correction:

Â Â Â Â Â  (a) To show any courses or distances omitted from the map or narrative;

Â Â Â Â Â  (b) To correct an error in any courses or distances shown on the map or narrative;

Â Â Â Â Â  (c) To correct an error in the description of the real property shown on the map or narrative; or

Â Â Â Â Â  (d) To correct any other errors or omissions where the error or omission is ascertainable from the data shown on the map or narrative as recorded.

Â Â Â Â Â  (2) Nothing in this section shall be construed to permit changes in courses or distances for the purpose of redesigning parcel configurations.

Â Â Â Â Â  (3) The affidavit of correction shall be prepared by the registered professional land surveyor who filed the map or narrative. In the event of the death, disability or retirement from practice of the surveyor who filed the map or narrative, the county surveyor may prepare the affidavit of correction. The affidavit shall set forth in detail the corrections made. The seal and original signature of the registered professional land surveyor making the affidavit shall be affixed to the affidavit.

Â Â Â Â Â  (4) The county surveyor having jurisdiction of the map or narrative shall certify that the affidavit of correction has been examined and that the changes shown on the map or narrative are changes permitted under this section.

Â Â Â Â Â  (5) The surveyor who prepared the affidavit shall cause the affidavit to be recorded in the office of the county recorder of the county where the survey or narrative is recorded. The county clerk shall promptly return the recorded affidavit to the county surveyor who shall note the correction and the recorderÂs filing information with permanent ink, upon the original survey or narrative filed in accordance with ORS 209.250. The corrections and filing information shall be marked in such a manner so as not to obliterate any portion of the survey or narrative.

Â Â Â Â Â  (6) In addition to the fees established by ORS 205.320 for recording the affidavit in the county deed records, the county clerk shall collect a fee set by the county governing body. The county clerk shall collect the fee as set by the county governing body to be paid to the county surveyor for services provided under this section. [1983 c.309 Â§10; 1989 c.394 Â§15; 1993 c.219 Â§14; 1999 c.654 Â§23]

Â Â Â Â Â  209.260 Fee for filing and indexing maps or reports of surveys. The county governing body, by resolution or order, may establish the fee to be collected by the county surveyor for filing and indexing a map or report of a survey. [1981 c.429 Â§2; 1985 c.582 Â§9; 1991 c.339 Â§4; 1991 c.621 Â§2]

Â Â Â Â Â  209.270 Records of county surveyor; location; accessibility. (1) The records of the county surveyor shall be located in county facilities designated by the county governing body.

Â Â Â Â Â  (2) The county surveyor shall be provided reasonable facilities for the proper filing, indexing, copying, public inspection and examination and protection of public records as required under ORS 192.430 and 192.440. [1981 c.429 Â§3]

Â Â Â Â Â  209.300 Abandonment of railroad line; notice to county surveyor; request for copies of plats. When a railroad gives notice of its intention to abandon a railroad line within this state, the Department of Transportation shall provide a copy of the notice to the county surveyor of each county in which the line to be abandoned is located. Upon written request from a county surveyor so notified, the railroad shall provide the county surveyor with a reproducible copy of the right of way plats for the line to be abandoned. The copy of the right of way plats shall be provided prior to abandonment at no cost to the county surveyor, and shall show the center line of trackage as originally constructed and currently existing, together with ties to monumented public land survey corners, as shown by the right of way plats. [1985 c.220 Â§2; 1989 c.394 Â§16; 1995 c.733 Â§43]

Â Â Â Â Â  209.990 Penalties; civil remedies. (1) The costs of the reestablishment of the corner or witness monument may be recovered in a civil action together with costs and attorney fees for the prevailing party.

Â Â Â Â Â  (2) A person may obtain injunctive relief to prevent further disturbance or destruction of survey monuments.

Â Â Â Â Â  (3) Any county surveyor failing to perform the duties required of the surveyor by ORS

209.020 to 209.090 shall be fined not exceeding $100, to be recovered by an action brought by

the injured party. [Amended by 1979 c.653 Â§17; 1989 c.394 Â§17]

_______________



Chapter 210

Chapter 210 Â
County
Accountants

2007 EDITION

COUNTY
ACCOUNTANTS

COUNTIES AND
COUNTY
OFFICERS

210.100Â Â Â Â  Creation of office of county accountant

210.120Â Â Â Â  Oath of accountant; bond or letter of credit; requirements for sureties and letter of credit issuers

210.130Â Â Â Â  Additional bond or letter of credit of accountant

210.140Â Â Â Â  Liability for acts of assistants

210.150Â Â Â Â  Bond or letter of credit of assistants

210.160Â Â Â Â  Auditing of accountantÂs salary claims; auditing of other demands

210.170Â Â Â Â  Auditing and allowing claims; financial records and reports

210.180Â Â Â Â  Necessity for audit of all county payments

210.190Â Â Â Â  Limitations on allowance of claims

210.200Â Â Â Â  Claim investigational powers

210.210Â Â Â Â  Duties and powers of accountant

210.220Â Â Â Â  System of accounts and statements; inspection of books

210.230Â Â Â Â  Preparation, distribution and use of official receipts

Â Â Â Â Â  210.010 [Amended by 1963 c.519 Â§33; 1979 c.492 Â§4; repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.100 Creation of office of county accountant. The governing body of any county may by ordinance create an office of county accountant. [1981 c.216 Â§1; 1983 c.310 Â§2]

Â Â Â Â Â  210.110 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.120 Oath of accountant; bond or letter of credit; requirements for sureties and letter of credit issuers. The person appointed to the office of county accountant shall qualify within 30 days from the time of the appointment by taking and filing with the clerk of the county an oath to faithfully perform the duties of office, and by executing an official bond, with sureties to be approved by the board of county commissioners, or an irrevocable letter of credit, in either case in the sum of $20,000. The bond or letter of credit shall contain a condition that the principal will faithfully perform the official duties then or which may thereafter be imposed upon or be required of the principal by law, and that at the expiration of the term of office the principal will surrender to any successor all property, books, papers and documents that may come into the possession of the principal. Any bond shall be executed by a lawfully authorized surety company, or by two sureties who shall each justify in the amount required by the bond; and any letter of credit shall be issued by an insured institution, as defined in ORS 706.008. When there are more than two sureties, or more than two letter of credit issuers, they shall justify in an amount which the aggregate shall equal double the amount of the bond or letter of credit. Every surety upon such official bond other than lawfully authorized surety companies must make an affidavit, which shall be indorsed upon the bond, that the surety is a resident and freeholder in the county in which the bond is filed, and worth in property situated in the county, exclusive of encumbrances thereon, double the amount of the undertaking over and above all sums for which the surety is already liable or in any manner bound, whether as principal, indorser or surety, and whether such prior obligation or liability is conditional or absolute, liquidated or unliquidated, due or to become due. All persons offered as sureties on official bonds may be examined on oath as to their qualifications by the officers whose duty it is to approve the bond. [Amended by 1981 c.216 Â§2; 1983 c.310 Â§3; 1991 c.331 Â§47; 1997 c.631 Â§427]

Â Â Â Â Â  210.130 Additional bond or letter of credit of accountant. Whenever, in the opinion of the board of county commissioners, the county accountantÂs letter of credit, bond or any surety thereon becomes insufficient, the board shall require an additional bond or letter of credit. An additional bond or letter of credit shall also be required when a surety to a bond dies or ceases to be a resident of the county. The county accountant or any of the deputies of the accountant, who are required by law to give bonds or letters of credit, may present as surety any lawfully authorized surety company, to be approved by the county commissioners, and the commissioners may pay the premium thereon. [Amended by 1981 c.216 Â§3; 1983 c.310 Â§4; 1991 c.331 Â§48; 2005 c.22 Â§160]

Â Â Â Â Â  210.140 Liability for acts of assistants. A county accountant shall be liable on the official bond required under ORS 210.120 or 210.130 for the acts and omissions of any deputies, assistants, clerks and employees appointed by the county accountant, and the official bond shall contain such a condition. [Amended by 1981 c.216 Â§4; 1983 c.310 Â§5]

Â Â Â Â Â  210.150 Bond or letter of credit of assistants. A county accountant may require the deputies, clerks, assistants and employees of the accountant to give bonds of indemnity, with sufficient sureties, or to give an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, for the faithful performance of their duties. [Amended by 1981 c.216 Â§5; 1983 c.310 Â§6; 1991 c.331 Â§49; 1997 c.631 Â§428]

Â Â Â Â Â  210.160 Auditing of accountantÂs salary claims; auditing of other demands. The demand of a county accountant for monthly salary shall be audited, allowed and ordered paid by the board of county commissioners. All other demands on account of salaries, or otherwise, fixed by law or otherwise and made payable out of the treasury, must be approved by the accountant before being ordered paid. [Amended by 1965 c.251 Â§5; 1981 c.216 Â§6; 1983 c.310 Â§7]

Â Â Â Â Â  210.170 Auditing and allowing claims; financial records and reports. (1) The county accountant shall be the accounting officer of the county. All demands, accounts or claims against the county shall be presented to the accountant with the necessary evidence in support thereof, and the accountant shall examine and audit the same. If the accountant finds such demands, accounts or claims correct, lawful, just and valid, and authorized by the board of county commissioners, the accountant shall indorse them as audited and approved, with the date thereof. After auditing and approving any such claim, the accountant shall draw an order on the county treasurer for the payment thereof, which order the county treasurer shall, when presented, either pay or indorse ÂNot paid for want of funds,Â as provided in ORS 208.020.

Â Â Â Â Â  (2) If a demand, claim or account and evidence in support thereof is not sufficient to satisfy the accountant as to its correctness, lawfulness, justness or validity, the accountant shall indorse the same as audited and rejected, with the date thereof, and report the same to the board of county commissioners with such explanation as the accountant may deem necessary.

Â Â Â Â Â  (3) The accountant shall receive and preserve in the office of the accountant all accounts, books, vouchers, documents and papers relating to the accounts and contracts of the county, its debts, revenues and other financial affairs.

Â Â Â Â Â  (4) The accountant shall give information as to the exact condition of the treasury and of every fund thereof upon demand by the board of county commissioners, or any member thereof.

Â Â Â Â Â  (5) All claims approved and ordered paid shall be numbered consecutively, and the order drawn for the same shall designate the fund out of which it is payable. [Amended by 1981 c.216 Â§7; 1983 c.310 Â§8]

Â Â Â Â Â  210.180 Necessity for audit of all county payments. Any law or rule providing for the payment of any demand of any kind or nature, except the salary of the county accountant, out of the treasury or any fund thereof, whether from public funds or private funds deposited therein, shall be construed as requiring auditing and approval by the accountant, and an order of the board of county commissioners before payment. No order or warrant for the payment of any demand shall be valid, either in the hands of the original payee or holder, or any transferee or assignee thereof, unless the demand for which the same was issued shall have been first duly audited and approved by the accountant. [Amended by 1981 c.216 Â§8; 1983 c.310 Â§9]

Â Â Â Â Â  210.190 Limitations on allowance of claims. No demand shall be allowed by a county accountant in favor of:

Â Â Â Â Â  (1) Any corporation or person in any manner indebted to the county, except for taxes not delinquent, without first deducting the amount of any indebtedness of which the accountant has notice.

Â Â Â Â Â  (2) Any person having the collection, custody or disbursement of the public funds, unless the account of the person has been presented, passed upon, approved and allowed.

Â Â Â Â Â  (3) Any officer who has neglected to make official returns or reports in the manner and at the time required by law or the requirements of the board of county commissioners.

Â Â Â Â Â  (4) Any officer who has neglected to comply with any provision of law regulating the duties of the officer.

Â Â Â Â Â  (5) Any officer or employee for time absent without legal cause from the duties of such officer or employee during office hours. The accountant must always examine on oath any person receiving a salary from the county touching such absence. [Amended by 1981 c.216 Â§9; 1983 c.310 Â§10]

Â Â Â Â Â  210.200 Claim investigational powers. A county accountant may administer oaths. The accountant may require any person presenting for settlement an account or claim for any cause against the county to be sworn before the accountant touching such account or claim, and when so sworn to answer orally as to any facts relative to the justice and items of such account or claim. No demand shall be approved, allowed, audited or paid unless it specifies each item, date and amount composing it. [Amended by 1981 c.216 Â§10; 1983 c.310 Â§11]

Â Â Â Â Â  210.210 Duties and powers of accountant. A county accountant shall:

Â Â Â Â Â  (1) Keep a register of all claims presented against the county and place upon each a uniform mark or stamp, to indicate that it has been examined by the accountant.

Â Â Â Â Â  (2) Keep an account with each department of the county government and with each county official.

Â Â Â Â Â  (3) Check the deposits made with the county treasurer, by the several officers, of the fees received daily by them, and the fines, forfeited bails and all county, school, road, state or other funds received from any source and deposited with the county treasurer.

Â Â Â Â Â  (4) Establish and maintain, in each department and office of the county, such system of keeping accounts and transacting the county business as shall secure accuracy, economy and protection of the countyÂs interests.

Â Â Â Â Â  (5) At all times have access to any and all public books, records, and documents kept by the various officers of the county.

Â Â Â Â Â  (6) See that all fees, dues or funds of any description, or on any account to which the county is entitled, are deposited with the county treasurer; and immediately report to the board of county commissioners any officer in default in this regard.

Â Â Â Â Â  (7) Examine all reports of sheriffs, as to the collection of taxes, and all other general or special reports of officers or persons where any of the countyÂs finances are involved, and report to the board of county commissioners findings and recommendations in each case.

Â Â Â Â Â  (8) Prepare and publish, at the close of business on June 30 of each year, a statement showing the contracts entered into by the county for the year covered by the report, the name of the contractor, the work contracted for, the amount of the same, whether the bonds were required and the amount and whether let privately or by public bidding, and also publish a certified statement of the assets and liabilities of the county.

Â Â Â Â Â  (9) Prepare at least once in each calendar year an exhibit of all receipts and disbursements of the county fund for the year. Such exhibit shall also include a detailed statement of the expenses of the county, segregated as to each office and each department of the county government and business, showing the total amounts for which warrants or orders were issued or drawn during the year, and a statement showing the total amount of money paid into the county treasury for the year, from what source derived, and the amounts apportioned to the various funds. [Amended by 1981 c.216 Â§11; 1983 c.310 Â§12; 1991 c.683 Â§1]

Â Â Â Â Â  210.220 System of accounts and statements; inspection of books. A county accountant shall establish a standard system of keeping accounts and a uniform method of statements for the same. The books of the accountant shall at all times be subject to the inspection of the board of county commissioners, or any member thereof, and of the grand jury, or to any person or persons appointed by the board or by the grand jury to examine the same. [Amended by 1981 c.216 Â§12; 1983 c.310 Â§13]

Â Â Â Â Â  210.230 Preparation, distribution and use of official receipts. (1) A county accountant shall have prepared suitable forms of receipts, and from time to time shall deliver to the treasurer and to every officer authorized by law to charge any fee, commission, percentage, allowance or compensation for the performance of any official duty, as many official receipts as may be required, charging such officers for them.

Â Â Â Â Â  (2) When the books or rolls containing receipts are exhausted by the officer receiving them, the officer shall file a record of the receipts issued and keep the same in convenient form for examination.

Â Â Â Â Â  (3) Whenever any receipt is issued by any officer, it shall contain the date issued, the name of the person making payment, the amount of payment, the nature of the service for which the charge is made and the name and official designation of the officer performing the service. Corresponding entries shall appear on each record of the receipt.

Â Â Â Â Â  (4) The receipt shall be given to the person making payment, and at the close of each day a record of such receipts shall be filed with the accountant.

Â Â Â Â Â  (5) Each officer receiving any fee, commission, percentage, allowance or compensation, as described in this section, shall, on or before the fourth day of each month, pay the same to the treasurer and take a receipt therefor.

Â Â Â Â Â  (6) The treasurer shall, on or before the fifth day of each month, file duplicates of all receipts issued by the treasurer with the accountant.

Â Â Â Â Â  (7) All such payments by officers to the treasurer shall be accompanied by an itemized statement of the various services for which charges were made and the amount of each charge. Each officer shall file a duplicate of the statement with the accountant.

Â Â Â Â Â  (8) Every officer receiving blank receipts from the accountant shall, on or before the fifth day of each month, exhibit to the accountant all unused receipts remaining. [Amended by 1981 c.216 Â§13; 1983 c.310 Â§14]

Â Â Â Â Â  210.310 [Repealed by 1959 c.174 Â§6]

Â Â Â Â Â  210.320 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.330 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.340 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.350 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.360 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.370 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.380 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.390 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.400 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.410 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.420 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.430 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.440 [Repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.510 [1953 c.570 Â§1; 1965 c.341 Â§1; repealed by 1981 c.216 Â§14]

Â Â Â Â Â  210.520 [1953 c.570 Â§2; repealed by 1965 c.341 Â§2]

Â Â Â Â Â  210.530 [1953 c.570 Â§3; repealed by 1981 c.216 Â§14]

_______________

CHAPTERS 211 TO 213

[Reserved for expansion]



Chapter 214

Chapter 214 - (Former Provisions)

County
Cemeteries
;
County
Administration
of Funds for Cemetery Care

COUNTY
CEMETERIES
; FUNDS FOR CEMETERY CARE

COUNTIES AND
COUNTY
OFFICERS

214.010 [Renumbered 214.910]

214.020 [Renumbered 214.920]

214.030 [Renumbered 214.930]

214.040 [Renumbered 214.940]

214.510 [1955 c.508 §1; repealed by 1981 c.48 §8]

214.520 [1955 c.508 §2; repealed by 1981 c.48 §8]

214.530 [1955 c.508 §3; 1981 c.153 §57; repealed by 1981 c.48 §8]

214.610 [1961 c.365 §§1, 2; repealed by 1981 c.48 §8]

214.910 [Formerly 214.010; repealed by 1981 c.48 §8]

214.920 [Formerly 214.020; repealed by 1981 c.48 §8]

214.930 [Formerly 214.030; repealed by 1981 c.48 §8]

214.940 [Formerly 214.040; repealed by 1981 c.48 §8]

_______________



Chapter 215

Chapter 215 Â County Planning; Zoning; Housing Codes

2007 EDITION

COUNTY PLANNING; ZONING; HOUSING CODES

COUNTIES AND
COUNTY
OFFICERS

COUNTY PLANNING

215.010Â Â Â Â  Definitions

215.020Â Â Â Â  Authority to establish county planning commissions

215.030Â Â Â Â  Membership of planning commission

215.042Â Â Â Â  Planning director

215.044Â Â Â Â  Solar access ordinances; purpose; standards

215.047Â Â Â Â  Effect of comprehensive plan and land use regulations on solar access ordinances

215.050Â Â Â Â  Comprehensive planning, zoning and subdivision ordinances; copies available

215.060Â Â Â Â  Procedure for action on plan; notice; hearing

215.080Â Â Â Â  Power to enter upon land

215.090Â Â Â Â  Information made available to commission

215.100Â Â Â Â  Cooperation with other agencies

215.110Â Â Â Â  Recommendations for implementation of comprehensive plan; enactment of ordinances; referral; retroactivity

215.130Â Â Â Â  Application of ordinances and comprehensive plan; alteration of nonconforming use

215.170Â Â Â Â  Authority of cities in unincorporated area

215.185Â Â Â Â  Remedies for unlawful structures or land use

215.190Â Â Â Â  Violation of ordinances or regulations

AGRICULTURAL LAND USE

(Exclusive Farm Use Zones)

215.203Â Â Â Â  Zoning ordinances establishing exclusive farm use zones; definitions

215.209Â Â Â Â  Department of Land Conservation and Development database; rural land maps; contents

215.213Â Â Â Â  Uses permitted in exclusive farm use zones in counties that adopted marginal lands system prior to 1993; rules

215.215Â Â Â Â  Reestablishment of nonfarm use

215.218Â Â Â Â  Certain private hunting preserves not subject to land use approval; complaint procedures

215.223Â Â Â Â  Procedure for adopting zoning ordinances; notice

215.233Â Â Â Â  Validity of ordinances and development patterns adopted before September 2, 1963

215.236Â Â Â Â  Nonfarm dwelling in exclusive farm use zone; qualification for special assessment

215.243Â Â Â Â  Agricultural land use policy

215.246Â Â Â Â  Approval of land application of certain substances; subsequent use of tract of land; consideration of alternatives

215.247Â Â Â Â  Transport of biosolids to tract of land for application

215.249Â Â Â Â  Division of land for application of biosolids

215.251Â Â Â Â  Relationship to other farm uses

215.253Â Â Â Â  Restrictive local ordinances affecting farm use zones prohibited; exception

215.262Â Â Â Â  Legislative findings related to nonfarm dwellings

215.263Â Â Â Â  Land divisions in exclusive farm use zones; criteria for approval; rules

215.265Â Â Â Â  Land divisions; limiting certain causes of action

215.273Â Â Â Â  Applicability to thermal energy power plant siting determinations

215.275Â Â Â Â  Utility facilities necessary for public service; criteria; rules; mitigating impact of facility

215.277Â Â Â Â  Farmworker housing; compliance with agricultural land use policy required

215.278Â Â Â Â  Accessory dwellings for farmworkers; rules

215.281Â Â Â Â  Legislative findings related to dwellings in conjunction with commercial dairy farm

215.282Â Â Â Â  Dwellings in conjunction with commercial dairy farm; rules

215.283Â Â Â Â  Uses permitted in exclusive farm use zones in nonmarginal lands counties; rules

215.284Â Â Â Â  Dwelling not in conjunction with farm use; existing lots or parcels; new lots or parcels

215.293Â Â Â Â  Dwelling in exclusive farm use or forest zone; condition; declaration; recordation

215.294Â Â Â Â  Railroad facilities handling materials regulated under ORS chapter 466 allowed

215.296Â Â Â Â  Standards for approval of certain uses in exclusive farm use zones; violation of standards; complaint; penalties; exceptions to standards

215.297Â Â Â Â  Verifying continuity for approval of certain uses in exclusive farm use zones

215.298Â Â Â Â  Mining in exclusive farm use zone; land use permit

215.301Â Â Â Â  Blending materials for cement prohibited near vineyards; exception

215.304Â Â Â Â  Rule adoption; limitations

215.306Â Â Â Â  Conducting filming activities in exclusive farm use zones

215.311Â Â Â Â  Parking log trucks in exclusive farm use zones

(Marginal Lands)

215.316Â Â Â Â  Termination of adoption of marginal lands

215.317Â Â Â Â  Permitted uses on marginal land

215.327Â Â Â Â  Divisions of marginal land

PLANNING AND ZONING HEARINGS AND REVIEW

215.402Â Â Â Â  Definitions for ORS 215.402 to 215.438 and 215.700 to 215.780

215.406Â Â Â Â  Planning and zoning hearings officers; duties and powers; authority of governing body or planning commission to conduct hearings

215.412Â Â Â Â  Adoption of hearing procedure and rules

215.416Â Â Â Â  Permit application; fees; consolidated procedures; hearings; notice; approval criteria; decision without hearing

215.417Â Â Â Â  Time to act under certain approved permits; extension

215.418Â Â Â Â  Approval of development on wetlands; notice

215.422Â Â Â Â  Review of decision of hearings officer or other authority; notice of appeal; fees; appeal of final decision

215.425Â Â Â Â  Review of decision relating to aggregate resources

215.427Â Â Â Â  Final action on permit or zone change application; refund of application fees

215.429Â Â Â Â  Mandamus proceeding when county fails to take final action on land use application within specified time; jurisdiction; notice; peremptory writ

215.431Â Â Â Â  Plan amendments; hearings by planning commission or hearings officer; exceptions

215.433Â Â Â Â  Supplemental application for remaining permitted uses following denial of initial application

215.435Â Â Â Â  Deadline for final action by county on remand of land use decision; exception

215.437Â Â Â Â  Mandamus proceeding when county fails to take final action within specified time on remand of land use decision

PERMITTED USES IN ZONES

215.438Â Â Â Â  Transmission towers; location; conditions

215.441Â Â Â Â  Use of real property for religious activity; county regulation of real property used for religious activity

215.448Â Â Â Â  Home occupations; parking; where allowed; conditions

215.452Â Â Â Â  Winery; conditions; local government findings and criteria

215.455Â Â Â Â  Effect of approval of winery on land use laws

215.457Â Â Â Â  Youth camps allowed in forest zones and mixed farm and forest zones

215.459Â Â Â Â  Private campground in forest zones and mixed farm and forest zones; yurts; rules

NOTICE TO PROPERTY OWNERS

215.503Â Â Â Â  Legislative act by ordinance; mailed notice to individual property owners required by county for land use actions

215.513Â Â Â Â  Forwarding of notice to property purchaser

COUNTY CONSTRUCTION CODES

215.605Â Â Â Â  Counties authorized to adopt housing codes

215.615Â Â Â Â  Application and contents of housing ordinances

FARMLAND AND FORESTLAND ZONES

(
Lot
or Parcel of Record Dwellings)

215.700Â Â Â Â  Resource land dwelling policy

215.705Â Â Â Â  Dwellings in farm or forest zone; criteria; transferability of application

215.710Â Â Â Â  High-value farmland description for ORS 215.705

215.720Â Â Â Â  Criteria for forestland dwelling under ORS 215.705

215.730Â Â Â Â  Additional criteria for forestland dwellings under ORS 215.720

(Other Forestland Dwellings)

215.740Â Â Â Â  Large tract forestland dwelling; criteria; rules

215.750Â Â Â Â  Alternative forestland dwellings; criteria

215.755Â Â Â Â  Other forestland dwellings; criteria

(
Lot
or Parcel Sizes)

215.780Â Â Â Â  Minimum lot or parcel sizes; land division to establish a dwelling; recordation

215.783Â Â Â Â  Land division to preserve open space or park; qualification for special assessment

WILDLIFE HABITAT CONSERVATION PLANNING

215.799Â Â Â Â  Location of dwellings on wildlife habitat land

GUEST RANCHES IN
EASTERN OREGON

(Temporary provisions relating to guest ranches in eastern
Oregon
are compiled as notes following ORS 215.799)

COUNTY PLANNING

Â Â Â Â Â  215.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) The terms defined in ORS 92.010 shall have the meanings given therein, except that ÂparcelÂ:

Â Â Â Â Â  (a) Includes a unit of land created:

Â Â Â Â Â  (A) By partitioning land as defined in ORS 92.010;

Â Â Â Â Â  (B) In compliance with all applicable planning, zoning and partitioning ordinances and regulations; or

Â Â Â Â Â  (C) By deed or land sales contract, if there were no applicable planning, zoning or partitioning ordinances or regulations.

Â Â Â Â Â  (b) Does not include a unit of land created solely to establish a separate tax account.

Â Â Â Â Â  (2) ÂTractÂ means one or more contiguous lots or parcels under the same ownership.

Â Â Â Â Â  (3) The terms defined in ORS chapter 197 shall have the meanings given therein.

Â Â Â Â Â  (4) ÂFarm useÂ has the meaning given that term in ORS 215.203.

Â Â Â Â Â  (5) ÂThe
Willamette
Valley
Â is Clackamas, Linn, Marion, Multnomah,
Polk
,
Washington
and
Yamhill
Counties
and the portion of
Benton
and
Lane
Counties
lying east of the summit of the
Coast
Range
. [Amended by 1955 c.756 Â§25; 1963 c.619 Â§1 (1); 1985 c.717 Â§4; 1993 c.792 Â§8; 1999 c.327 Â§1]

Â Â Â Â Â  215.020 Authority to establish county planning commissions. (1) The governing body of any county may create and provide for the organization and operations of one or more county planning commissions.

Â Â Â Â Â  (2) This section shall be liberally construed and shall include the authority to create more than one planning commission, or subcommittee of a commission, for a county or the use of a joint planning commission or other intergovernmental agency for planning as authorized by ORS 190.003 to 190.130. [Amended by 1973 c.552 Â§1; 1975 c.767 Â§15]

Â Â Â Â Â  215.030 Membership of planning commission. (1) The county planning commission shall consist of five, seven or nine members appointed by the governing body for four-year terms, or until their respective successors are appointed and qualified; provided that in the first instance the terms of the initial members shall be staggered for one, two, three and four years.

Â Â Â Â Â  (2) A commission member may be removed by the governing body, after hearing, for misconduct or nonperformance of duty.

Â Â Â Â Â  (3) Any vacancy on the commission shall be filled by the governing body for the unexpired term.

Â Â Â Â Â  (4) Members of the commission shall serve without compensation other than reimbursement for duly authorized expenses.

Â Â Â Â Â  (5) Members of a commission shall be residents of the various geographic areas of the county. No more than two voting members shall be engaged principally in the buying, selling or developing of real estate for profit, as individuals, or be members of any partnership or officers or employees of any corporation that is engaged principally in the buying, selling or developing of real estate for profit. No more than two voting members shall be engaged in the same kind of occupation, business, trade or profession.

Â Â Â Â Â  (6) The governing body may designate one or more officers of the county to be nonvoting members of the commission.

Â Â Â Â Â  (7) Except for subsection (5) of this section, the governing body may provide by ordinance for alternative rules to those specified in this section. [Amended by 1963 c.619 Â§2; 1973 c.552 Â§2; 1977 c.766 Â§1]

Â Â Â Â Â  215.035 [1973 c.552 Â§10; renumbered 244.135 in 1993]

Â Â Â Â Â  215.040 [Amended by 1973 c.552 Â§3; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.042 Planning director. (1) The governing body of each county shall designate an individual to serve as planning director for the county responsible for administration of planning. The governing body shall provide employees as necessary to assist the director in carrying out responsibilities. The director shall be the chief administrative officer in charge of the planning department of the county, if one is created.

Â Â Â Â Â  (2) The director shall provide assistance, as requested, to the planning commission and shall coordinate the functions of the commission with other departments, agencies and officers of the county that are engaged in functions related to planning for the use of lands within the county.

Â Â Â Â Â  (3) The director shall serve at the pleasure of the governing body of the county. [1973 c.552 Â§9]

Â Â Â Â Â  215.044 Solar access ordinances; purpose; standards. (1) County governing bodies may adopt and implement solar access ordinances. The ordinances shall provide and protect to the extent feasible solar access to the south face of buildings during solar heating hours, taking into account latitude, topography, microclimate, existing development, existing vegetation and planned uses and densities. The county governing body shall consider for inclusion in any solar access ordinance, but not be limited to, standards for:

Â Â Â Â Â  (a) The orientation of new streets, lots and parcels;

Â Â Â Â Â  (b) The placement, height, bulk and orientation of new buildings;

Â Â Â Â Â  (c) The type and placement of new trees on public street rights of way and other public property; and

Â Â Â Â Â  (d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

Â Â Â Â Â  (2) The State Department of Energy shall actively encourage and assist county governing bodiesÂ efforts to protect and provide for solar access.

Â Â Â Â Â  (3) As used in this section, Âsolar heating hoursÂ means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21. [1981 c.722 Â§2]

Â Â Â Â Â  215.046 [1973 c.552 Â§11; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.047 Effect of comprehensive plan and land use regulations on solar access ordinances. Solar access ordinances shall not be in conflict with acknowledged comprehensive plans and land use regulations. [1981 c.722 Â§3]

Â Â Â Â Â  215.050 Comprehensive planning, zoning and subdivision ordinances; copies available. (1) Except as provided in ORS 527.722, the county governing body shall adopt and may from time to time revise a comprehensive plan and zoning, subdivision and other ordinances applicable to all of the land in the county. The plan and related ordinances may be adopted and revised part by part or by geographic area.

Â Â Â Â Â  (2) Zoning, subdivision or other ordinances or regulations and any revisions or amendments thereof shall be designed to implement the adopted county comprehensive plan.

Â Â Â Â Â  (3) A county shall maintain copies of its comprehensive plan and land use regulations, as defined in ORS 197.015, for sale to the public at a charge not to exceed the cost of copying and assembling the material. [Amended by 1955 c.439 Â§2; 1963 c.619 Â§3; 1973 c.552 Â§4; 1977 c.766 Â§2; 1981 c.748 Â§41; 1987 c.919 Â§5; 1991 c.363 Â§1]

Â Â Â Â Â  215.055 [1955 c.439 Â§3; 1963 c.619 Â§4; 1971 c.13 Â§2; 1971 c.739 Â§1; 1973 c.80 Â§43; 1975 c.153 Â§1; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.060 Procedure for action on plan; notice; hearing. Action by the governing body of a county regarding the plan shall have no legal effect unless the governing body first conducts one or more public hearings on the plan and unless 10 daysÂ advance public notice of each of the hearings is published in a newspaper of general circulation in the county or, in case the plan as it is to be heard concerns only part of the county, is so published in the territory so concerned and unless a majority of the members of the governing body approves the action. The notice provisions of this section shall not restrict the giving of notice by other means, including mail, radio and television. [Amended by 1963 c.619 Â§5; 1967 c.589 Â§1; 1973 c.552 Â§6]

Â Â Â Â Â  215.070 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.080 Power to enter upon land. The commission, and any of its members, officers and employees, in the performance of their functions, may enter upon any land and make examinations and surveys and place and maintain the necessary monuments and markers thereon.

Â Â Â Â Â  215.090 Information made available to commission. Public officials, departments and agencies, having information, maps or other data deemed by the planning commission pertinent to county planning shall make such information available for the use of the commission. [Amended by 1977 c.766 Â§3]

Â Â Â Â Â  215.100 Cooperation with other agencies. The county planning commission shall advise and cooperate with other planning commissions within the state, and shall upon request, or on its own initiative, furnish advice or reports to any city, county, officer or department on any problem comprehended in county planning.

Â Â Â Â Â  215.104 [1955 c.439 Â§4; 1963 c.619 Â§6; 1967 c.589 Â§2; 1973 c.552 Â§7; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.108 [1955 c.439 Â§5; 1961 c.607 Â§1; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.110 Recommendations for implementation of comprehensive plan; enactment of ordinances; referral; retroactivity. (1) A planning commission may recommend to the governing body ordinances intended to implement part or all of the comprehensive plan. The ordinances may provide, among other things, for:

Â Â Â Â Â  (a) Zoning;

Â Â Â Â Â  (b) Official maps showing the location and dimensions of, and the degree of permitted access to, existing and proposed thoroughfares, easements and property needed for public purposes;

Â Â Â Â Â  (c) Preservation of the integrity of the maps by controls over construction, by making official maps parts of county deed records, and by other action not violative of private property rights;

Â Â Â Â Â  (d) Conservation of the natural resources of the county;

Â Â Â Â Â  (e) Controlling subdivision and partitioning of land;

Â Â Â Â Â  (f) Renaming public thoroughfares;

Â Â Â Â Â  (g) Protecting and assuring access to incident solar energy;

Â Â Â Â Â  (h) Protecting and assuring access to wind for potential electrical generation or mechanical application; and

Â Â Â Â Â  (i) Numbering property.

Â Â Â Â Â  (2) The governing body may enact, amend or repeal ordinances to assist in carrying out a comprehensive plan. If an ordinance is recommended by a planning commission, the governing body may make any amendments to the recommendation required in the public interest. If an ordinance is initiated by the governing body, it shall, prior to enactment, request a report and recommendation regarding the ordinance from the planning commission, if one exists, and allow a reasonable time for submission of the report and recommendation.

Â Â Â Â Â  (3) The governing body may refer to the electors of the county for their approval or rejection an ordinance or amendments thereto for which this section provides. If only a part of the county is affected, the ordinance or amendment may be referred to that part only.

Â Â Â Â Â  (4) An ordinance enacted by authority of this section may prescribe fees and appeal procedures necessary or convenient for carrying out the purposes of the ordinance.

Â Â Â Â Â  (5) An ordinance enacted by authority of this section may prescribe limitations designed to encourage and protect the installation and use of solar and wind energy systems.

Â Â Â Â Â  (6) No retroactive ordinance shall be enacted under the provisions of this section. [Amended by 1963 c.619 Â§7; 1973 c.696 Â§22; 1975 c.153 Â§2; 1977 c.766 Â§4; 1979 c.671 Â§2; 1981 c.590 Â§7]

Â Â Â Â Â  215.120 [Amended by 1957 c.568 Â§2; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.124 [1955 c.683 Â§Â§2, 4; 1957 c.568 Â§3; repealed by 1959 c.387 Â§1]

Â Â Â Â Â  215.126 [1955 c.683 Â§3; 1957 c.568 Â§1; 1959 c.387 Â§2; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.130 Application of ordinances and comprehensive plan; alteration of nonconforming use. (1) Any legislative ordinance relating to land use planning or zoning shall be a local law within the meaning of, and subject to, ORS 250.155 to 250.235.

Â Â Â Â Â  (2) An ordinance designed to carry out a county comprehensive plan and a county comprehensive plan shall apply to:

Â Â Â Â Â  (a) The area within the county also within the boundaries of a city as a result of extending the boundaries of the city or creating a new city unless, or until the city has by ordinance or other provision provided otherwise; and

Â Â Â Â Â  (b) The area within the county also within the boundaries of a city if the governing body of such city adopts an ordinance declaring the area within its boundaries subject to the countyÂs land use planning and regulatory ordinances, officers and procedures and the county governing body consents to the conferral of jurisdiction.

Â Â Â Â Â  (3) An area within the jurisdiction of city land use planning and regulatory provisions that is withdrawn from the city or an area within a city that disincorporates shall remain subject to such plans and regulations which shall be administered by the county until the county provides otherwise.

Â Â Â Â Â  (4) County ordinances designed to implement a county comprehensive plan shall apply to publicly owned property.

Â Â Â Â Â  (5) The lawful use of any building, structure or land at the time of the enactment or amendment of any zoning ordinance or regulation may be continued. Alteration of any such use may be permitted subject to subsection (9) of this section. Alteration of any such use shall be permitted when necessary to comply with any lawful requirement for alteration in the use. Except as provided in ORS 215.215, a county shall not place conditions upon the continuation or alteration of a use described under this subsection when necessary to comply with state or local health or safety requirements, or to maintain in good repair the existing structures associated with the use. A change of ownership or occupancy shall be permitted.

Â Â Â Â Â  (6) Restoration or replacement of any use described in subsection (5) of this section may be permitted when the restoration is made necessary by fire, other casualty or natural disaster. Restoration or replacement shall be commenced within one year from the occurrence of the fire, casualty or natural disaster. If restoration or replacement is necessary under this subsection, restoration or replacement shall be done in compliance with ORS 195.260 (1)(c).

Â Â Â Â Â  (7)(a) Any use described in subsection (5) of this section may not be resumed after a period of interruption or abandonment unless the resumed use conforms with the requirements of zoning ordinances or regulations applicable at the time of the proposed resumption.

Â Â Â Â Â  (b) Notwithstanding any local ordinance, a surface mining use continued under subsection (5) of this section shall not be deemed to be interrupted or abandoned for any period after July 1, 1972, provided:

Â Â Â Â Â  (A) The owner or operator was issued and continuously renewed a state or local surface mining permit, or received and maintained a state or local exemption from surface mining regulation; and

Â Â Â Â Â  (B) The surface mining use was not inactive for a period of 12 consecutive years or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂinactiveÂ means no aggregate materials were excavated, crushed, removed, stockpiled or sold by the owner or operator of the surface mine.

Â Â Â Â Â  (8) Any proposal for the verification or alteration of a use under subsection (5) of this section, except an alteration necessary to comply with a lawful requirement, for the restoration or replacement of a use under subsection (6) of this section or for the resumption of a use under subsection (7) of this section shall be subject to the provisions of ORS 215.416. An initial decision by the county or its designate on a proposal for the alteration of a use described in subsection (5) of this section shall be made as an administrative decision without public hearing in the manner provided in ORS 215.416 (11).

Â Â Â Â Â  (9) As used in this section, ÂalterationÂ of a nonconforming use includes:

Â Â Â Â Â  (a) A change in the use of no greater adverse impact to the neighborhood; and

Â Â Â Â Â  (b) A change in the structure or physical improvements of no greater adverse impact to the neighborhood.

Â Â Â Â Â  (10) A local government may adopt standards and procedures to implement the provisions of this section. The standards and procedures may include but are not limited to the following:

Â Â Â Â Â  (a) For purposes of verifying a use under subsection (5) of this section, a county may adopt procedures that allow an applicant for verification to prove the existence, continuity, nature and extent of the use only for the 10-year period immediately preceding the date of application. Evidence proving the existence, continuity, nature and extent of the use for the 10-year period preceding application creates a rebuttable presumption that the use, as proven, lawfully existed at the time the applicable zoning ordinance or regulation was adopted and has continued uninterrupted until the date of application;

Â Â Â Â Â  (b) Establishing criteria to determine when a use has been interrupted or abandoned under subsection (7) of this section; or

Â Â Â Â Â  (c) Conditioning approval of the alteration of a use in a manner calculated to ensure mitigation of adverse impacts as described in subsection (9) of this section.

Â Â Â Â Â  (11) For purposes of verifying a use under subsection (5) of this section, a county may not require an applicant for verification to prove the existence, continuity, nature and extent of the use for a period exceeding 20 years immediately preceding the date of application. [Amended by 1961 c.607 Â§2; 1963 c.577 Â§4; 1963 c.619 Â§9; 1969 c.460 Â§1; 1973 c.503 Â§2; 1977 c.766 Â§5; 1979 c.190 Â§406; 1979 c.610 Â§1; 1993 c.792 Â§52; 1997 c.394 Â§1; 1999 c.353 Â§1; 1999 c.458 Â§1; 1999 c.1103 Â§10]

Â Â Â Â Â  215.140 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.150 [Amended by 1955 c.439 Â§8; repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.160 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.170 Authority of cities in unincorporated area. The powers of an incorporated city to control subdivision and other partitioning of land and to rename thoroughfares in adjacent unincorporated areas shall continue unimpaired by ORS 215.010 to 215.190 and 215.402 to 215.438 until the county governing body that has jurisdiction over the area adopts regulations for controlling subdivision there. Any part of the area subject to the county regulations shall cease to be subject to the two powers of the city, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251. [Amended by 1963 c.619 Â§10; 1983 c.570 Â§4]

Â Â Â Â Â  215.180 [1955 c.439 Â§6; 1963 c.619 Â§11; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.185 Remedies for unlawful structures or land use. (1) In case a building or other structure is, or is proposed to be, located, constructed, maintained, repaired, altered, or used, or any land is, or is proposed to be, used, in violation of an ordinance or regulation designed to implement a comprehensive plan, the governing body of the county or a person whose interest in real property in the county is or may be affected by the violation, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement, or other appropriate proceedings to prevent, temporarily or permanently enjoin, abate, or remove the unlawful location, construction, maintenance, repair, alteration, or use. When a temporary restraining order is granted in a suit instituted by a person who is not exempt from furnishing bonds or undertakings under ORS 22.010, the person shall furnish undertaking as provided in ORCP 82 A(1).

Â Â Â Â Â  (2) The court may allow the prevailing party reasonable attorney fees and expenses in a judicial proceeding authorized by this section that involves a dwelling approved to relieve a temporary hardship. However, if the court allows the plaintiff reasonable attorney fees or expenses, such fees or expenses shall not be charged to the county if the county did not actively defend itself or the landowner in the proceeding.

Â Â Â Â Â  (3) Nothing in this section requires the governing body of a county or a person whose interest in real property in the county is or may be affected to avail itself of a remedy allowed by this section or by any other law. [1955 c.439 Â§7; 1963 c.619 Â§12; 1977 c.766 Â§6; 1981 c.898 Â§48; 1983 c.826 Â§5; 2001 c.225 Â§1]

Â Â Â Â Â  215.190 Violation of ordinances or regulations. No person shall locate, construct, maintain, repair, alter, or use a building or other structure or use or transfer land in violation of an ordinance or regulation authorized by ORS 215.010 to 215.190 and 215.402 to 215.438. [1955 c.439 Â§9; 1963 c.619 Â§13]

Â Â Â Â Â  215.200 [1957 s.s. c.11 Â§1; renumbered 215.285]

AGRICULTURAL LAND USE

(Exclusive Farm Use Zones)

Â Â Â Â Â  215.203 Zoning ordinances establishing exclusive farm use zones; definitions. (1) Zoning ordinances may be adopted to zone designated areas of land within the county as exclusive farm use zones. Land within such zones shall be used exclusively for farm use except as otherwise provided in ORS 215.213, 215.283 or 215.284. Farm use zones shall be established only when such zoning is consistent with the comprehensive plan.

Â Â Â Â Â  (2)(a) As used in this section, Âfarm useÂ means the current employment of land for the primary purpose of obtaining a profit in money by raising, harvesting and selling crops or the feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or honeybees or for dairying and the sale of dairy products or any other agricultural or horticultural use or animal husbandry or any combination thereof. ÂFarm useÂ includes the preparation, storage and disposal by marketing or otherwise of the products or by-products raised on such land for human or animal use. ÂFarm useÂ also includes the current employment of land for the primary purpose of obtaining a profit in money by stabling or training equines including but not limited to providing riding lessons, training clinics and schooling shows. ÂFarm useÂ also includes the propagation, cultivation, maintenance and harvesting of aquatic, bird and animal species that are under the jurisdiction of the State Fish and Wildlife Commission, to the extent allowed by the rules adopted by the commission. ÂFarm useÂ includes the on-site construction and maintenance of equipment and facilities used for the activities described in this subsection. ÂFarm useÂ does not include the use of land subject to the provisions of ORS chapter 321, except land used exclusively for growing cultured Christmas trees as defined in subsection (3) of this section or land described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂCurrent employmentÂ of land for farm use includes:

Â Â Â Â Â  (A) Farmland, the operation or use of which is subject to any farm-related government program;

Â Â Â Â Â  (B) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

Â Â Â Â Â  (C) Land planted in orchards or other perennials, other than land specified in subparagraph (D) of this paragraph, prior to maturity;

Â Â Â Â Â  (D) Land not in an exclusive farm use zone which has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

Â Â Â Â Â  (E) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with a farm use land and which is not currently being used for any economic farm use;

Â Â Â Â Â  (F) Except for land under a single family dwelling, land under buildings supporting accepted farm practices, including the processing facilities allowed by ORS 215.213 (1)(x) and 215.283 (1)(u) and the processing of farm crops into biofuel as commercial activities in conjunction with farm use under ORS 215.213 (2)(c) and 215.283 (2)(a);

Â Â Â Â Â  (G) Water impoundments lying in or adjacent to and in common ownership with farm use land;

Â Â Â Â Â  (H) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

Â Â Â Â Â  (I) Land lying idle for no more than one year where the absence of farming activity is due to the illness of the farmer or member of the farmerÂs immediate family. For purposes of this paragraph, illness includes injury or infirmity whether or not such illness results in death;

Â Â Â Â Â  (J) Any land described under ORS 321.267 (3) or 321.824 (3);

Â Â Â Â Â  (K) Land used for the primary purpose of obtaining a profit in money by breeding, raising, kenneling or training of greyhounds for racing; and

Â Â Â Â Â  (L) Land used for the processing of farm crops into biofuel, as defined in ORS 315.141, if:

Â Â Â Â Â  (i) Only the crops of the landowner are being processed;

Â Â Â Â Â  (ii) The biofuel from all of the crops purchased for processing into biofuel is used on the farm of the landowner; or

Â Â Â Â Â  (iii) The landowner is custom processing crops into biofuel from other landowners in the area for their use or sale.

Â Â Â Â Â  (c) As used in this subsection, Âaccepted farming practiceÂ means a mode of operation that is common to farms of a similar nature, necessary for the operation of such farms to obtain a profit in money, and customarily utilized in conjunction with farm use.

Â Â Â Â Â  (3) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (b) Of a marketable species;

Â Â Â Â Â  (c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

Â Â Â Â Â  (d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices: Basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation, irrigation. [1963 c.577 Â§2; 1963 c.619 Â§1(2), (3); 1967 c.386 Â§1; 1973 c.503 Â§3; 1975 c.210 Â§1; 1977 c.766 Â§7; 1977 c.893 Â§17a; 1979 c.480 Â§1; 1981 c.804 Â§73; 1983 c.826 Â§18; 1985 c.604 Â§2; 1987 c.305 Â§4; 1989 c.653 Â§1; 1989 c.887 Â§7; 1991 c.459 Â§344; 1991 c.714 Â§4; 1993 c.704 Â§1; 1995 c.79 Â§75; 1995 c.211 Â§1; 1997 c.862 Â§1; 2001 c.613 Â§18; 2003 c.454 Â§117; 2003 c.621 Â§67a; 2005 c.354 Â§1; 2007 c.739 Â§34]

Â Â Â Â Â  215.205 [1957 s.s. c.11 Â§2; renumbered 215.295]

Â Â Â Â Â  215.207 [1989 c.653 Â§2; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  215.209 Department of Land Conservation and Development database; rural land maps; contents. The Department of Land Conservation and Development shall develop, in conjunction with local governments and other state agencies, a computerized database that is capable of producing county-wide maps that show the diversity of
Oregon
Âs rural lands. The database shall include, at a minimum, information on soil classifications, forest capabilities, irrigated lands, croplands, actual farm use, and plan and zone designations. To create the database, the department shall use the most current soils information from the United States Natural Resources Conservation Service, or its successor agency, and may use any other related information that is readily available. [1999 c.1014 Â§3]

Â Â Â Â Â  Note: 215.209 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.210 [Amended by 1955 c.652 Â§6; renumbered 215.305]

Â Â Â Â Â  215.213 Uses permitted in exclusive farm use zones in counties that adopted marginal lands system prior to 1993; rules. (1) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use:

Â Â Â Â Â  (a) Public or private schools, including all buildings essential to the operation of a school.

Â Â Â Â Â  (b) Churches and cemeteries in conjunction with churches.

Â Â Â Â Â  (c) The propagation or harvesting of a forest product.

Â Â Â Â Â  (d) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in ORS 215.275.

Â Â Â Â Â  (e) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operatorÂs spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.190 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

Â Â Â Â Â  (f) Nonresidential buildings customarily provided in conjunction with farm use.

Â Â Â Â Â  (g) Primary or accessory dwellings customarily provided in conjunction with farm use. For a primary dwelling, the dwelling must be on a lot or parcel that is managed as part of a farm operation and is not smaller than the minimum lot size in a farm zone with a minimum lot size acknowledged under ORS 197.251.

Â Â Â Â Â  (h) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

Â Â Â Â Â  (i) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

Â Â Â Â Â  (j) A site for the disposal of solid waste that has been ordered to be established by the Environmental Quality Commission under ORS 459.049, together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (k) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under paragraph (t) of this subsection.

Â Â Â Â Â  (L) The breeding, kenneling and training of greyhounds for racing in any county with a population of more than 200,000 in which there is located a greyhound racing track or in a county with a population of more than 200,000 that is contiguous to such a county.

Â Â Â Â Â  (m) Climbing and passing lanes within the right of way existing as of July 1, 1987.

Â Â Â Â Â  (n) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

Â Â Â Â Â  (o) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

Â Â Â Â Â  (p) Minor betterment of existing public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

Â Â Â Â Â  (q) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

Â Â Â Â Â  (r) Creation of, restoration of or enhancement of wetlands.

Â Â Â Â Â  (s) A winery, as described in ORS 215.452.

Â Â Â Â Â  (t) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (A) Has intact exterior walls and roof structure;

Â Â Â Â Â  (B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (C) Has interior wiring for interior lights;

Â Â Â Â Â  (D) Has a heating system; and

Â Â Â Â Â  (E) In the case of replacement:

Â Â Â Â Â  (i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the directorÂs designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

Â Â Â Â Â  (ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

Â Â Â Â Â  (u) Farm stands if:

Â Â Â Â Â  (A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

Â Â Â Â Â  (B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

Â Â Â Â Â  (v) An armed forces reserve center, if the center is within one-half mile of a community college. For purposes of this paragraph, Âarmed forces reserve centerÂ includes an armory or National Guard support facility.

Â Â Â Â Â  (w) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. As used in this paragraph, Âmodel aircraftÂ means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

Â Â Â Â Â  (x) A facility for the processing of farm crops, or the production of biofuel as defined in ORS 315.141, that is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility. The building established for the processing facility shall not exceed 10,000 square feet of floor area exclusive of the floor area designated for preparation, storage or other farm use or devote more than 10,000 square feet to the processing activities within another building supporting farm uses. A processing facility shall comply with all applicable siting standards but the standards shall not be applied in a manner that prohibits the siting of the processing facility.

Â Â Â Â Â  (y) Fire service facilities providing rural fire protection services.

Â Â Â Â Â  (z) Irrigation canals, delivery lines and those structures and accessory operational facilities associated with a district as defined in ORS 540.505.

Â Â Â Â Â  (aa) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

Â Â Â Â Â  (A) A public right of way;

Â Â Â Â Â  (B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

Â Â Â Â Â  (C) The property to be served by the utility.

Â Â Â Â Â  (bb) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

Â Â Â Â Â  (2) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), the following uses may be established in any area zoned for exclusive farm use subject to ORS 215.296:

Â Â Â Â Â  (a) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot if the farm operation or woodlot:

Â Â Â Â Â  (A) Consists of 20 or more acres; and

Â Â Â Â Â  (B) Is not smaller than the average farm or woodlot in the county producing at least $2,500 in annual gross income from the crops, livestock or forest products to be raised on the farm operation or woodlot.

Â Â Â Â Â  (b) A primary dwelling in conjunction with farm use or the propagation or harvesting of a forest product on a lot or parcel that is managed as part of a farm operation or woodlot smaller than required under paragraph (a) of this subsection, if the lot or parcel:

Â Â Â Â Â  (A) Has produced at least $20,000 in annual gross farm income in two consecutive calendar years out of the three calendar years before the year in which the application for the dwelling was made or is planted in perennials capable of producing upon harvest an average of at least $20,000 in annual gross farm income; or

Â Â Â Â Â  (B) Is a woodlot capable of producing an average over the growth cycle of $20,000 in gross annual income.

Â Â Â Â Â  (c) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(L) or subsection (1)(x) of this section.

Â Â Â Â Â  (d) Operations conducted for:

Â Â Â Â Â  (A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, not otherwise permitted under subsection (1)(h) of this section;

Â Â Â Â Â  (B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

Â Â Â Â Â  (C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

Â Â Â Â Â  (D) Processing of other mineral resources and other subsurface resources.

Â Â Â Â Â  (e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community, hunting and fishing preserves, public and private parks, playgrounds and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). A public park or campground may be established as provided under ORS 195.120. As used in this paragraph, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

Â Â Â Â Â  (f) Golf courses.

Â Â Â Â Â  (g) Commercial utility facilities for the purpose of generating power for public use by sale.

Â Â Â Â Â  (h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport as used in this section means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

Â Â Â Â Â  (i) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market.
Forest
products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

Â Â Â Â Â  (j) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (k) Dog kennels not described in subsection (1)(L) of this section.

Â Â Â Â Â  (L) Residential homes as defined in ORS 197.660, in existing dwellings.

Â Â Â Â Â  (m) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the countyÂs land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

Â Â Â Â Â  (n) Home occupations as provided in ORS 215.448.

Â Â Â Â Â  (o) Transmission towers over 200 feet in height.

Â Â Â Â Â  (p) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

Â Â Â Â Â  (q) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

Â Â Â Â Â  (r) Improvement of public road and highway related facilities such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

Â Â Â Â Â  (s) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

Â Â Â Â Â  (t) Room and board arrangements for a maximum of five unrelated persons in existing residences.

Â Â Â Â Â  (u) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of the metropolitan urban growth boundary. As used in this paragraph:

Â Â Â Â Â  (A) ÂLiving history museumÂ means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

Â Â Â Â Â  (B) ÂLocal historical societyÂ means the local historical society, recognized as such by the county governing body and organized under ORS chapter 65.

Â Â Â Â Â  (v) Operations for the extraction and bottling of water.

Â Â Â Â Â  (w) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesalerÂs permit to sell or provide fireworks.

Â Â Â Â Â  (x) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

Â Â Â Â Â  (3) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), a single-family residential dwelling not provided in conjunction with farm use may be established on a lot or parcel with soils predominantly in capability classes IV through VIII as determined by the Agricultural Capability Classification System in use by the United States Department of Agriculture Soil Conservation Service on October 15, 1983. A proposed dwelling is subject to approval of the governing body or its designee in any area zoned for exclusive farm use upon written findings showing all of the following:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use.

Â Â Â Â Â  (b) The dwelling is situated upon generally unsuitable land for the production of farm crops and livestock, considering the terrain, adverse soil or land conditions, drainage and flooding, location and size of the tract. A lot or parcel shall not be considered unsuitable solely because of its size or location if it can reasonably be put to farm use in conjunction with other land.

Â Â Â Â Â  (c) Complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (4) In counties that have adopted marginal lands provisions under ORS 197.247 (1991 Edition), one single-family dwelling, not provided in conjunction with farm use, may be established in any area zoned for exclusive farm use on a lot or parcel described in subsection (7) of this section that is not larger than three acres upon written findings showing:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use;

Â Â Â Â Â  (b) If the lot or parcel is located within the Willamette River Greenway, a floodplain or a geological hazard area, the dwelling complies with conditions imposed by local ordinances relating specifically to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable; and

Â Â Â Â Â  (c) The dwelling complies with other conditions considered necessary by the governing body or its designee.

Â Â Â Â Â  (5) Upon receipt of an application for a permit under subsection (4) of this section, the governing body shall notify:

Â Â Â Â Â  (a) Owners of land that is within 250 feet of the lot or parcel on which the dwelling will be established; and

Â Â Â Â Â  (b) Persons who have requested notice of such applications and who have paid a reasonable fee imposed by the county to cover the cost of such notice.

Â Â Â Â Â  (6) The notice required in subsection (5) of this section shall specify that persons have 15 days following the date of postmark of the notice to file a written objection on the grounds only that the dwelling or activities associated with it would force a significant change in or significantly increase the cost of accepted farming practices on nearby lands devoted to farm use. If no objection is received, the governing body or its designee shall approve or disapprove the application. If an objection is received, the governing body shall set the matter for hearing in the manner prescribed in ORS 215.402 to 215.438. The governing body may charge the reasonable costs of the notice required by subsection (5)(a) of this section to the applicant for the permit requested under subsection (4) of this section.

Â Â Â Â Â  (7) Subsection (4) of this section applies to a lot or parcel lawfully created between January 1, 1948, and July 1, 1983. For the purposes of this section:

Â Â Â Â Â  (a) Only one lot or parcel exists if:

Â Â Â Â Â  (A) A lot or parcel described in this section is contiguous to one or more lots or parcels described in this section; and

Â Â Â Â Â  (B) On July 1, 1983, greater than possessory interests are held in those contiguous lots, parcels or lots and parcels by the same person, spouses or a single partnership or business entity, separately or in tenancy in common.

Â Â Â Â Â  (b) ÂContiguousÂ means lots, parcels or lots and parcels that have a common boundary, including but not limited to, lots, parcels or lots and parcels separated only by a public road.

Â Â Â Â Â  (8) A person who sells or otherwise transfers real property in an exclusive farm use zone may retain a life estate in a dwelling on that property and in a tract of land under and around the dwelling.

Â Â Â Â Â  (9) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

Â Â Â Â Â  (10) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

Â Â Â Â Â  (a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

Â Â Â Â Â  (b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993. [1963 c.577 Â§3; 1963 c.619 Â§1a; 1969 c.258 Â§1; 1973 c.503 Â§4; 1975 c.551 Â§1; 1975 c.552 Â§32; 1977 c.766 Â§8; 1977 c.788 Â§2; 1979 c.480 Â§6; 1979 c.773 Â§10; 1981 c.748 Â§44; 1983 c.743 Â§3; 1983 c.826 Â§6; 1983 c.827 Â§27b; 1985 c.544 Â§2; 1985 c.583 Â§1; 1985 c.604 Â§3; 1985 c.717 Â§5; 1985 c.811 Â§12; 1987 c.227 Â§1; 1987 c.729 Â§5; 1987 c.886 Â§9; 1989 c.224 Â§25; 1989 c.525 Â§1; 1989 c.564 Â§7; 1989 c.648 Â§59; 1989 c.739 Â§1; 1989 c.837 Â§26; 1989 c.861 Â§1; 1989 c.964 Â§10; 1991 c.459 Â§345; 1991 c.866 Â§1; 1991 c.950 Â§2; 1993 c.466 Â§1; 1993 c.469 Â§5; 1993 c.704 Â§2; 1993 c.792 Â§29a; 1995 c.435 Â§1; 1995 c.528 Â§1; 1997 c.249 Â§59; 1997 c.250 Â§1; 1997 c.276 Â§1; 1997 c.312 Â§1; 1997 c.318 Â§1; 1997 c.363 Â§1; 1997 c.862 Â§2; 1999 c.608 Â§1; 1999 c.640 Â§1; 1999 c.758 Â§1; 1999 c.816 Â§1; 1999 c.935 Â§20; 2001 c.149 Â§1; 2001 c.260 Â§Â§1,2; 2001 c.488 Â§1; 2001 c.613 Â§7; 2001 c.676 Â§1; 2001 c.757 Â§1; 2001 c.941 Â§1; 2003 c.247 Â§Â§1,2; 2005 c.22 Â§Â§161,162; 2005 c.150 Â§Â§1,2; 2005 c.354 Â§Â§2,3; 2005 c.609 Â§Â§24,25; 2005 c.693 Â§Â§1,2; 2007 c.71 Â§71; 2007 c.541 Â§1; 2007 c.739 Â§35]

Â Â Â Â Â  215.214 [1979 c.773 Â§11; 1983 c.743 Â§4; 1983 c.826 Â§10; 1985 c.565 Â§29; 1987 c.729 Â§5c; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.215 Reestablishment of nonfarm use. (1) Notwithstanding ORS 215.130 (6), if a nonfarm use exists in an exclusive farm use zone and is unintentionally destroyed by fire, other casualty or natural disaster, the county may allow by its zoning regulations such use to be reestablished to its previous nature and extent, but the reestablishment shall meet all other building, plumbing, sanitation and other codes, ordinances and permit requirements.

Â Â Â Â Â  (2) Consistent with ORS 215.243, the county governing body may zone for the appropriate nonfarm use one or more lots or parcels in the interior of an exclusive farm use zone if the lots or parcels were physically developed for the nonfarm use prior to the establishment of the exclusive farm use zone. [1977 c.664 Â§41; 1991 c.67 Â§49]

Â Â Â Â Â  215.218 Certain private hunting preserves not subject to land use approval; complaint procedures. (1) A person who owns a private hunting preserve that was licensed under ORS 497.248 on or before July 28, 2003, and that has not been submitted to the appropriate local governing body or its designee for land use approval may continue to operate the hunting preserve without local land use approval. The hunting preserve may include one sport clay station that existed on July 28, 2003, is used during the hunting season only for shooting practice in conjunction with hunting and is subordinate to the use of the land as a hunting preserve.

Â Â Â Â Â  (2) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee, alleging that the operation of the hunting preserve has:

Â Â Â Â Â  (a)(A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

Â Â Â Â Â  (b) Adversely affected the complainant.

Â Â Â Â Â  (3) The local governing body or its designee shall process a complaint filed under this section in the manner described in ORS 215.296 (4) to (7). [2003 c.616 Â§2]

Â Â Â Â Â  Note: 215.218 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.220 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.223 Procedure for adopting zoning ordinances; notice. (1) No zoning ordinance enacted by the county governing body may have legal effect unless prior to its enactment the governing body or the planning commission conducts one or more public hearings on the ordinance and unless 10 daysÂ advance public notice of each hearing is published in a newspaper of general circulation in the county or, in case the ordinance applies to only a part of the county, is so published in that part of the county.

Â Â Â Â Â  (2) The notice provisions of this section shall not restrict the giving of notice by other means, including mail, radio and television.

Â Â Â Â Â  (3) In effecting a zone change the proceedings for which are commenced at the request of a property owner, the governing body shall in addition to other notice give individual notice of the request by mail to the record owners of property within 250 feet of the property for which a zone change has been requested. The failure of the property owner to receive the notice described shall not invalidate any zone change.

Â Â Â Â Â  (4) Notice of a public hearing on a zone change pursuant to the application of a property owner shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

Â Â Â Â Â  (b) The property subject to the zone change application is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (4) of this section, notice of a zone change hearing need not be provided as set forth in subsection (4) of this section if the zone change would only allow a structure less than 35 feet in height and the property is located outside the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (6) The failure of an airport owner to receive notice that was mailed shall not invalidate any zone change.

Â Â Â Â Â  (7) Before enacting at the request of a property owner an ordinance that would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the ordinance. The governing body may require an applicant for such a zone change to pay the costs of such notice. The failure of a tenant to receive a notice which was mailed shall not invalidate any zone change. [1963 c.619 Â§8; 1967 c.589 Â§3; 1985 c.473 Â§14; 1987 c.106 Â§1; 1989 c.648 Â§60; 1999 c.935 Â§21]

Â Â Â Â Â  215.230 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.233 Validity of ordinances and development patterns adopted before September 2, 1963. Nothing in ORS 215.010, 215.030, 215.050, 215.060, 215.110, 215.130, 215.170, 215.185, 215.190, 215.203, 215.213 and 215.223 and this section shall impair the validity of ordinances enacted prior to September 2, 1963. All development patterns made and adopted prior to that time shall be deemed to meet the requirements of ORS 215.010, 215.030, 215.050, 215.060, 215.110, 215.130, 215.170, 215.185, 215.190, 215.203, 215.213 and 215.223 and this section concerning comprehensive plans. [1963 c.619 Â§14; 1971 c.13 Â§3; 1985 c.565 Â§30; 2001 c.672 Â§17]

Â Â Â Â Â  215.236 Nonfarm dwelling in exclusive farm use zone; qualification for special assessment. (1) As used in this section, ÂdwellingÂ means a single-family residential dwelling not provided in conjunction with farm use.

Â Â Â Â Â  (2) The governing body or its designee may not grant final approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is, or has been, receiving special assessment without evidence that the lot or parcel upon which the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment under ORS 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 and any additional tax imposed as the result of disqualification has been paid.

Â Â Â Â Â  (3) The governing body or its designee may grant tentative approval of an application made under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7) for the establishment of a dwelling on a lot or parcel in an exclusive farm use zone that is specially assessed at value for farm use under ORS 308A.050 to 308A.128 upon making the findings required by ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7). An application for the establishment of a dwelling that has been tentatively approved shall be given final approval by the governing body or its designee upon receipt of evidence that the lot or parcel upon which establishment of the dwelling is proposed has been disqualified for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment under ORS 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 and any additional tax imposed as the result of disqualification has been paid.

Â Â Â Â Â  (4) The owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved as provided by subsection (3) of this section shall, before final approval, simultaneously:

Â Â Â Â Â  (a) Notify the county assessor that the lot or parcel is no longer being used as farmland or for other specially assessed uses described in subsection (2) or (3) of this section;

Â Â Â Â Â  (b) Request that the county assessor disqualify the lot or parcel from special assessment under ORS 308A.050 to 308A.128, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855; and

Â Â Â Â Â  (c) Pay any additional tax imposed upon disqualification from special assessment.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a lot or parcel that has been disqualified pursuant to subsection (4) of this section may not requalify for special assessment unless, when combined with another contiguous lot or parcel, it constitutes a qualifying parcel.

Â Â Â Â Â  (6)(a) A lot or parcel that has been disqualified pursuant to subsection (4) of this section may requalify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 or conservation easement special assessment under ORS 308A.450 to 308A.465 without satisfying the requirements of subsection (5) of this section.

Â Â Â Â Â  (b) Upon disqualification from wildlife habitat special assessment under ORS 308A.430 or disqualification from conservation easement special assessment under ORS 308A.465, the lot or parcel shall be subject to the requirements of subsection (5) of this section.

Â Â Â Â Â  (7) When the owner of a lot or parcel upon which the establishment of a dwelling has been tentatively approved notifies the county assessor that the lot or parcel is no longer being used as farmland and requests disqualification of the lot or parcel for special assessment at value for farm use, the county assessor shall:

Â Â Â Â Â  (a) Disqualify the lot or parcel for special assessment at value for farm use under ORS 308A.050 to 308A.128 or other special assessment by removing the special assessment;

Â Â Â Â Â  (b) Provide the owner of the lot or parcel with written notice of the disqualification; and

Â Â Â Â Â  (c) Impose the additional tax, if any, provided by statute upon disqualification.

Â Â Â Â Â  (8) The Department of Consumer and Business Services, a building official, as defined in ORS 455.715 (1), or any other agency or official responsible for the administration and enforcement of the state building code, as defined in ORS 455.010, may not issue a building permit for the construction of a dwelling on a lot or parcel in an exclusive farm use zone without evidence that the owner of the lot or parcel upon which the dwelling is proposed to be constructed has paid the additional tax, if any, imposed by the county assessor under subsection (7)(c) of this section. [1981 c.748 Â§46; 1983 c.462 Â§14; 1983 c.570 Â§6; 1983 c.826 Â§23; 1985 c.717 Â§6; 1985 c.811 Â§6; 1987 c.305 Â§5; 1987 c.414 Â§147; 1991 c.459 Â§346; 1993 c.792 Â§27; 1993 c.801 Â§36a; 1999 c.314 Â§58; 2001 c.704 Â§7; 2003 c.454 Â§85; 2003 c.539 Â§19; 2003 c.621 Â§68; 2007 c.809 Â§13]

Â Â Â Â Â  215.240 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.243 Agricultural land use policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Open land used for agricultural use is an efficient means of conserving natural resources that constitute an important physical, social, aesthetic and economic asset to all of the people of this state, whether living in rural, urban or metropolitan areas of the state.

Â Â Â Â Â  (2) The preservation of a maximum amount of the limited supply of agricultural land is necessary to the conservation of the stateÂs economic resources and the preservation of such land in large blocks is necessary in maintaining the agricultural economy of the state and for the assurance of adequate, healthful and nutritious food for the people of this state and nation.

Â Â Â Â Â  (3) Expansion of urban development into rural areas is a matter of public concern because of the unnecessary increases in costs of community services, conflicts between farm and urban activities and the loss of open space and natural beauty around urban centers occurring as the result of such expansion.

Â Â Â Â Â  (4) Exclusive farm use zoning as provided by law, substantially limits alternatives to the use of rural land and, with the importance of rural lands to the public, justifies incentives and privileges offered to encourage owners of rural lands to hold such lands in exclusive farm use zones. [1973 c.503 Â§1]

Â Â Â Â Â  215.246 Approval of land application of certain substances; subsequent use of tract of land; consideration of alternatives. (1) The uses allowed under ORS 215.213 (1)(bb) and 215.283 (1)(y):

Â Â Â Â Â  (a) Require a determination by the Department of Environmental Quality, in conjunction with the departmentÂs review of a license, permit or approval, that the application rates and site management practices for the land application of reclaimed water, agricultural or industrial process water or biosolids ensure continued agricultural, horticultural or silvicultural production and do not reduce the productivity of the tract.

Â Â Â Â Â  (b) Are not subject to other provisions of ORS 215.213 or 215.283 or to the provisions of ORS 215.275 or 215.296.

Â Â Â Â Â  (2) The use of a tract of land on which the land application of reclaimed water, agricultural or industrial process water or biosolids has occurred under this section may not be changed to allow a different use unless:

Â Â Â Â Â  (a) The tract is included within an acknowledged urban growth boundary;

Â Â Â Â Â  (b) The tract is rezoned to a zone other than an exclusive farm use zone;

Â Â Â Â Â  (c) The different use of the tract is a farm use as defined in ORS 215.203; or

Â Â Â Â Â  (d) The different use of the tract is a use allowed under:

Â Â Â Â Â  (A) ORS 215.213 (1)(c), (e) to (g), (k), (m) to (q), (s) to (u), (x), (z) or (aa);

Â Â Â Â Â  (B) ORS 215.213 (2)(a) to (c), (i), (m) or (p) to (r);

Â Â Â Â Â  (C) ORS 215.283 (1)(c), (e), (f), (k) to (o), (q) to (s), (u), (w) or (x); or

Â Â Â Â Â  (D) ORS 215.283 (2)(a), (j), (L) or (p) to (s).

Â Â Â Â Â  (3) When a state agency or a local government makes a land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids under a license, permit or approval by the Department of Environmental Quality, the applicant shall explain in writing how alternatives identified in public comments on the land use decision were considered and, if the alternatives are not used, explain in writing the reasons for not using the alternatives. The applicant must consider only those alternatives that are identified with sufficient specificity to afford the applicant an adequate opportunity to consider the alternatives. A land use decision relating to the land application of reclaimed water, agricultural or industrial process water or biosolids may not be reversed or remanded under this subsection unless the applicant failed to consider identified alternatives or to explain in writing the reasons for not using the alternatives.

Â Â Â Â Â  (4) The uses allowed under this section include:

Â Â Â Â Â  (a) The treatment of reclaimed water, agricultural or industrial process water or biosolids that occurs as a result of the land application;

Â Â Â Â Â  (b) The establishment and use of facilities, including buildings, equipment, aerated and nonaerated water impoundments, pumps and other irrigation equipment, that are accessory to and reasonably necessary for the land application to occur on the subject tract;

Â Â Â Â Â  (c) The establishment and use of facilities, including buildings and equipment, that are not on the tract on which the land application occurs for the transport of reclaimed water, agricultural or industrial process water or biosolids to the tract on which the land application occurs if the facilities are located within:

Â Â Â Â Â  (A) A public right of way; or

Â Â Â Â Â  (B) Other land if the landowner provides written consent and the owner of the facility complies with ORS 215.275 (4); and

Â Â Â Â Â  (d) The transport by vehicle of reclaimed water or agricultural or industrial process water to a tract on which the water will be applied to land.

Â Â Â Â Â  (5) Uses not allowed under this section include:

Â Â Â Â Â  (a) The establishment and use of facilities, including buildings or equipment, for the treatment of reclaimed water, agricultural or industrial process water or biosolids other than those treatment facilities related to the treatment that occurs as a result of the land application; or

Â Â Â Â Â  (b) The establishment and use of utility facility service lines allowed under ORS 215.213 (1)(aa) or 215.283 (1)(x). [2001 c.488 Â§4]

Â Â Â Â Â  Note: 215.246 to 215.251 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.247 Transport of biosolids to tract of land for application. If biosolids are transported by vehicle to a tract on which the biosolids will be applied to the land under a license, permit or approval issued by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055 or in compliance with rules adopted under ORS 468B.095, the transport and the land application are allowed outright, and a state or local government license, permit or approval in connection with the use is not a land use decision. [2001 c.488 Â§5]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.249 Division of land for application of biosolids. Notwithstanding ORS 215.263, the governing body of a county or its designee may not approve a proposed division of land in an exclusive farm use zone for the land application of reclaimed water, agricultural or industrial process water or biosolids described in ORS 215.213 (1)(bb) or 215.283 (1)(y). [2001 c.488 Â§6]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.250 [Repealed by 1973 c.619 Â§16]

Â Â Â Â Â  215.251 Relationship to other farm uses. Nothing in ORS 215.213 (1)(bb), 215.246 to 215.249 or 215.283 (1)(y) affects whether the land application of a substance not described in ORS 215.213 (1)(bb), 215.246 to 215.249 or 215.283 (1)(y) is a farm use as defined in ORS 215.203. [2001 c.488 Â§7; 2003 c.14 Â§100]

Â Â Â Â Â  Note: See note under 215.246.

Â Â Â Â Â  215.253 Restrictive local ordinances affecting farm use zones prohibited; exception. (1) No state agency, city, county or political subdivision of this state may exercise any of its powers to enact local laws or ordinances or impose restrictions or regulations affecting any farm use land situated within an exclusive farm use zone established under ORS 215.203 or within an area designated as marginal land under ORS 197.247 (1991 Edition) in a manner that would restrict or regulate farm structures or that would restrict or regulate farming practices if conditions from such practices do not extend into an adopted urban growth boundary in such manner as to interfere with the lands within the urban growth boundary. ÂFarming practiceÂ as used in this subsection shall have the meaning set out in ORS 30.930.

Â Â Â Â Â  (2) Nothing in this section is intended to limit or restrict the lawful exercise by any state agency, city, county or political subdivision of its power to protect the health, safety and welfare of the citizens of this state. [1973 c.503 Â§8; 1983 c.826 Â§12; 1985 c.565 Â§31; 1995 c.703 Â§10]

Â Â Â Â Â  215.260 [Amended by 1955 c.652 Â§3; repealed by 1957 s.s. c.11 Â§4 (215.261 enacted in lieu of 215.260)]

Â Â Â Â Â  215.261 [1957 s.s. c.11 Â§5 (enacted in lieu of 215.260); repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.262 Legislative findings related to nonfarm dwellings. (1) The Legislative Assembly declares that the creation of small parcels for nonfarm dwellings in exclusive farm use zones introduces potential conflicts into commercial agricultural areas and allows a limited number of nonfarm dwellings in exclusive farm use zones. To protect the stateÂs land base for commercial agriculture from being divided into multiple parcels for nonfarm dwellings while continuing to allow a limited number of nonfarm dwellings on less productive agricultural land not suitable for farm use, it is necessary to:

Â Â Â Â Â  (a) Limit the incremental division of lots or parcels larger than the minimum size established under ORS 215.780 into smaller lots or parcels for the purpose of creating new nonfarm dwellings; and

Â Â Â Â Â  (b) Allow a limited number of lots or parcels equal to or less than the minimum size established under ORS 215.780 to be partitioned into not more than two parcels unsuitable for farm use and eligible for siting nonfarm dwellings under ORS 215.284.

Â Â Â Â Â  (2) The amendments to ORS 215.263 by section 3, chapter 704, Oregon Laws 2001, address the partition of land within an exclusive farm use zone to create parcels smaller than the minimum size established under ORS 215.780 for the purpose of siting dwellings not provided in conjunction with farm use in eastern Oregon, as defined in ORS 321.805, and in western Oregon, as defined in ORS 321.257. [2001 c.704 Â§2; 2003 c.621 Â§69]

Â Â Â Â Â  Note: 215.262 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.263 Land divisions in exclusive farm use zones; criteria for approval; rules. (1) Any proposed division of land included within an exclusive farm use zone resulting in the creation of one or more parcels of land shall be reviewed and approved or disapproved by the governing body or its designee of the county in which the land is situated. The governing body of a county by ordinance shall require such prior review and approval for such divisions of land within exclusive farm use zones established within the county.

Â Â Â Â Â  (2) The governing body of a county or its designee may approve a proposed division of land to create parcels for farm use as defined in ORS 215.203 if it finds:

Â Â Â Â Â  (a) That the proposed division of land is appropriate for the continuation of the existing commercial agricultural enterprise within the area; or

Â Â Â Â Â  (b) The parcels created by the proposed division are not smaller than the minimum size established under ORS 215.780.

Â Â Â Â Â  (3) The governing body of a county or its designee may approve a proposed division of land in an exclusive farm use zone for nonfarm uses, except dwellings, set out in ORS 215.213 (2) or 215.283 (2) if it finds that the parcel for the nonfarm use is not larger than the minimum size necessary for the use. The governing body may establish other criteria as it considers necessary.

Â Â Â Â Â  (4) In western
Oregon
, as defined in ORS 321.257, but not in the
Willamette
Valley
, as defined in ORS 215.010, the governing body of a county or its designee:

Â Â Â Â Â  (a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.213 (3) or 215.284 (2) or (3);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

Â Â Â Â Â  (D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (2) or (3);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

Â Â Â Â Â  (D) The parcels for the nonfarm dwellings are:

Â Â Â Â Â  (i) Not capable of producing more than at least 50 cubic feet per acre per year of wood fiber; and

Â Â Â Â Â  (ii) Composed of at least 90 percent Class VI through VIII soils;

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

Â Â Â Â Â  (F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (5) In eastern
Oregon
, as defined in ORS 321.805, the governing body of a county or its designee:

Â Â Â Â Â  (a) May approve a division of land in an exclusive farm use zone to create up to two new parcels smaller than the minimum size established under ORS 215.780, each to contain a dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (7);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that complies with the minimum size established under ORS 215.780;

Â Â Â Â Â  (D) The remainder of the original lot or parcel that does not contain the nonfarm dwellings complies with the minimum size established under ORS 215.780; and

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (b) May approve a division of land in an exclusive farm use zone to divide a lot or parcel into two parcels, each to contain one dwelling not provided in conjunction with farm use if:

Â Â Â Â Â  (A) The nonfarm dwellings have been approved under ORS 215.284 (7);

Â Â Â Â Â  (B) The parcels for the nonfarm dwellings are divided from a lot or parcel that was lawfully created prior to July 1, 2001;

Â Â Â Â Â  (C) The parcels for the nonfarm dwellings are divided from a lot or parcel that is equal to or smaller than the minimum size established under ORS 215.780 but equal to or larger than 40 acres;

Â Â Â Â Â  (D) The parcels for the nonfarm dwellings are:

Â Â Â Â Â  (i) Not capable of producing more than at least 20 cubic feet per acre per year of wood fiber; and

Â Â Â Â Â  (ii) Either composed of at least 90 percent Class VII and VIII soils, or composed of at least 90 percent Class VI through VIII soils and are not capable of producing adequate herbaceous forage for grazing livestock. The Land Conservation and Development Commission, in cooperation with the State Department of Agriculture and other interested persons, may establish by rule objective criteria for identifying units of land that are not capable of producing adequate herbaceous forage for grazing livestock. In developing the criteria, the commission shall use the latest information from the United States Natural Resources Conservation Service and consider costs required to utilize grazing lands that differ in acreage and productivity level;

Â Â Â Â Â  (E) The parcels for the nonfarm dwellings do not have established water rights for irrigation; and

Â Â Â Â Â  (F) The parcels for the nonfarm dwellings are generally unsuitable for the production of farm crops and livestock or merchantable tree species considering the terrain, adverse soil or land conditions, drainage or flooding, vegetation, location and size of the tract. A parcel may not be considered unsuitable based solely on size or location if the parcel can reasonably be put to farm or forest use in conjunction with other land.

Â Â Â Â Â  (6) This section does not apply to the creation or sale of cemetery lots, if a cemetery is within the boundaries designated for a farm use zone at the time the zone is established.

Â Â Â Â Â  (7) This section does not apply to divisions of land resulting from lien foreclosures or divisions of land resulting from foreclosure of recorded contracts for the sale of real property.

Â Â Â Â Â  (8) The governing body of a county may not approve any proposed division of a lot or parcel described in ORS 215.213 (1)(e) or (k), 215.283 (1)(e) or (2)(L) or 215.284 (1), or a proposed division that separates a processing facility from the farm operation specified in ORS 215.213 (1)(x) or 215.283 (1)(u).

Â Â Â Â Â  (9) The governing body of a county may approve a proposed division of land in an exclusive farm use zone to create a parcel with an existing dwelling to be used:

Â Â Â Â Â  (a) As a residential home as described in ORS 197.660 (2) only if the dwelling has been approved under ORS 215.213 (3) or 215.284 (1), (2), (3), (4) or (7); and

Â Â Â Â Â  (b) For historic property that meets the requirements of ORS 215.213 (1)(q) and 215.283 (1)(o).

Â Â Â Â Â  (10)(a) Notwithstanding ORS 215.780, the governing body of a county or its designee may approve a proposed division of land provided:

Â Â Â Â Â  (A) The land division is for the purpose of allowing a provider of public parks or open space, or a not-for-profit land conservation organization, to purchase at least one of the resulting parcels; and

Â Â Â Â Â  (B) A parcel created by the land division that contains a dwelling is large enough to support continued residential use of the parcel.

Â Â Â Â Â  (b) A parcel created pursuant to this subsection that does not contain a dwelling:

Â Â Â Â Â  (A) Is not eligible for siting a dwelling, except as may be authorized under ORS 195.120;

Â Â Â Â Â  (B) May not be considered in approving or denying an application for siting any other dwelling;

Â Â Â Â Â  (C) May not be considered in approving a redesignation or rezoning of forestlands except for a redesignation or rezoning to allow a public park, open space or other natural resource use; and

Â Â Â Â Â  (D) May not be smaller than 25 acres unless the purpose of the land division is:

Â Â Â Â Â  (i) To facilitate the creation of a wildlife or pedestrian corridor or the implementation of a wildlife habitat protection plan; or

Â Â Â Â Â  (ii) To allow a transaction in which at least one party is a public park or open space provider, or a not-for-profit land conservation organization, that has cumulative ownership of at least 2,000 acres of open space or park property.

Â Â Â Â Â  (11) The governing body of a county or its designee may approve a division of land smaller than the minimum lot or parcel size described in ORS 215.780 (1) and (2) in an exclusive farm use zone provided:

Â Â Â Â Â  (a) The division is for the purpose of establishing a church, including cemeteries in conjunction with the church;

Â Â Â Â Â  (b) The church has been approved under ORS 215.213 (1) or 215.283 (1);

Â Â Â Â Â  (c) The newly created lot or parcel is not larger than five acres; and

Â Â Â Â Â  (d) The remaining lot or parcel, not including the church, meets the minimum lot or parcel size described in ORS 215.780 (1) and (2) either by itself or after it is consolidated with another lot or parcel.

Â Â Â Â Â  (12) The governing body of a county may not approve a division of land for nonfarm use under subsection (3), (4), (5), (9), (10) or (11) of this section unless any additional tax imposed for the change in use has been paid.

Â Â Â Â Â  (13) Parcels used or to be used for training or stabling facilities may not be considered appropriate to maintain the existing commercial agricultural enterprise in an area where other types of agriculture occur. [1973 c.503 Â§9; 1977 c.766 Â§9; 1979 c.46 Â§2; 1981 c.748 Â§48; 1983 c.826 Â§7; 1985 c.544 Â§4; 1987 c.729 Â§5b; 1989 c.224 Â§26; 1989 c.564 Â§8; 1989 c.861 Â§3; 1991 c.459 Â§347; 1993 c.704 Â§7; 1993 c.792 Â§12; 1997 c.318 Â§2; 1997 c.550 Â§2; 1997 c.862 Â§4; 1999 c.321 Â§1; 1999 c.349 Â§1; 2001 c.544 Â§4; 2001 c.613 Â§19; 2001 c.704 Â§3; 2003 c.621 Â§70]

Â Â Â Â Â  215.265 Land divisions; limiting certain causes of action. In approving a land division under ORS 215.263 (10), the governing body of a county or its designee shall require as a condition of approval that the owner of any parcel not containing a dwelling sign and record in the deed records for the county where the parcel is located an irrevocable deed restriction prohibiting the owner and the ownerÂs successors in interest from pursuing a cause of action or claim of relief alleging an injury from farming or forest practices for which no claim or action is allowed under ORS 30.936 or 30.937. [1999 c.321 Â§3; 2001 c.704 Â§10]

Â Â Â Â Â  Note: 215.265 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.270 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.273 Applicability to thermal energy power plant siting determinations. Nothing in ORS 215.130, 215.203, 215.213, 215.243, 215.253, 215.263, 215.273, 215.283, 215.284, 308A.050 to 308A.128 and 316.844 is intended to affect the authority of the Energy Facility Siting Council in determining suitable sites for the issuance of site certificates for thermal power plants, as authorized under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930. [1973 c.503 Â§16; 1983 c.740 Â§56; 1983 c.826 Â§19; 1995 c.79 Â§76; 1997 c.99 Â§20; 1999 c.314 Â§56; 2001 c.672 Â§18]

Â Â Â Â Â  215.275 Utility facilities necessary for public service; criteria; rules; mitigating impact of facility. (1) A utility facility established under ORS 215.213 (1)(d) or 215.283 (1)(d) is necessary for public service if the facility must be sited in an exclusive farm use zone in order to provide the service.

Â Â Â Â Â  (2) To demonstrate that a utility facility is necessary, an applicant for approval under ORS 215.213 (1)(d) or 215.283 (1)(d) must show that reasonable alternatives have been considered and that the facility must be sited in an exclusive farm use zone due to one or more of the following factors:

Â Â Â Â Â  (a) Technical and engineering feasibility;

Â Â Â Â Â  (b) The proposed facility is locationally dependent. A utility facility is locationally dependent if it must cross land in one or more areas zoned for exclusive farm use in order to achieve a reasonably direct route or to meet unique geographical needs that cannot be satisfied on other lands;

Â Â Â Â Â  (c) Lack of available urban and nonresource lands;

Â Â Â Â Â  (d) Availability of existing rights of way;

Â Â Â Â Â  (e) Public health and safety; and

Â Â Â Â Â  (f) Other requirements of state or federal agencies.

Â Â Â Â Â  (3) Costs associated with any of the factors listed in subsection (2) of this section may be considered, but cost alone may not be the only consideration in determining that a utility facility is necessary for public service. Land costs shall not be included when considering alternative locations for substantially similar utility facilities. The Land Conservation and Development Commission shall determine by rule how land costs may be considered when evaluating the siting of utility facilities that are not substantially similar.

Â Â Â Â Â  (4) The owner of a utility facility approved under ORS 215.213 (1)(d) or 215.283 (1)(d) shall be responsible for restoring, as nearly as possible, to its former condition any agricultural land and associated improvements that are damaged or otherwise disturbed by the siting, maintenance, repair or reconstruction of the facility. Nothing in this section shall prevent the owner of the utility facility from requiring a bond or other security from a contractor or otherwise imposing on a contractor the responsibility for restoration.

Â Â Â Â Â  (5) The governing body of the county or its designee shall impose clear and objective conditions on an application for utility facility siting under ORS 215.213 (1)(d) or 215.283 (1)(d) to mitigate and minimize the impacts of the proposed facility, if any, on surrounding lands devoted to farm use in order to prevent a significant change in accepted farm practices or a significant increase in the cost of farm practices on the surrounding farmlands.

Â Â Â Â Â  (6) The provisions of subsections (2) to (5) of this section do not apply to interstate natural gas pipelines and associated facilities authorized by and subject to regulation by the Federal Energy Regulatory Commission. [1999 c.816 Â§3]

Â Â Â Â Â  Note: 215.275 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.277 Farmworker housing; compliance with agricultural land use policy required. It is the intent of the Legislative Assembly that the provision of farmworker housing, as defined in ORS 315.163, not allow other types of dwellings not otherwise permitted in exclusive farm use zones and that such farmworker housing be consistent with the intent and purposes set forth in ORS 215.243. [1989 c.964 Â§9; 2001 c.613 Â§10; 2003 c.588 Â§14]

Â Â Â Â Â  215.278 Accessory dwellings for farmworkers; rules. (1) The Land Conservation and Development Commission shall revise administrative rules regarding dwellings customarily provided in conjunction with farm use to allow, under ORS 215.213 and 215.283, the establishment of accessory dwellings needed to provide opportunities for farmworker housing for individuals primarily engaged in farm use whose assistance in the management of the farm is or will be required by the farm operator on the farm unit.

Â Â Â Â Â  (2) As used in this section, Âfarm unitÂ means the contiguous and noncontiguous tracts in common ownership used by the farm operator for farm use as defined in ORS 215.203. [2001 c.613 Â§6]

Â Â Â Â Â  Note: 215.278 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.280 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.281 Legislative findings related to dwellings in conjunction with commercial dairy farm. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Dairies and dairying are an important part of
Oregon
agriculture and make a significant contribution to the state and local economies;

Â Â Â Â Â  (2) Dairies require continuous on-site labor to operate the dairy and to protect the significant investment in milking and waste disposal facilities, equipment and livestock necessary to operate a commercial dairy; and

Â Â Â Â Â  (3) Dairies require more on-site housing than other types of farms because of the year-round labor-intensive nature of a dairy operation and justify different standards for the review of a primary or accessory dwelling customarily provided in conjunction with a commercial dairy farm under ORS 215.213 and 215.283. [2001 c.149 Â§4]

Â Â Â Â Â  Note: 215.281 and 215.282 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.282 Dwellings in conjunction with commercial dairy farm; rules. The Land Conservation and Development Commission shall consider the findings of ORS 215.281 and adopt rules that provide standards for the review of a primary or accessory dwelling customarily provided in conjunction with a commercial dairy farm. Notwithstanding any other administrative rule establishing a gross farm income standard, the rules adopted under this section shall allow the siting of a dwelling on a commercial dairy farm prior to the dairy earning any gross farm income. [2001 c.149 Â§5]

Â Â Â Â Â  Note: See note under 215.281.

Â Â Â Â Â  215.283 Uses permitted in exclusive farm use zones in nonmarginal lands counties; rules. (1) The following uses may be established in any area zoned for exclusive farm use:

Â Â Â Â Â  (a) Public or private schools, including all buildings essential to the operation of a school.

Â Â Â Â Â  (b) Churches and cemeteries in conjunction with churches.

Â Â Â Â Â  (c) The propagation or harvesting of a forest product.

Â Â Â Â Â  (d) Utility facilities necessary for public service, including wetland waste treatment systems but not including commercial facilities for the purpose of generating electrical power for public use by sale or transmission towers over 200 feet in height. A utility facility necessary for public service may be established as provided in ORS 215.275.

Â Â Â Â Â  (e) A dwelling on real property used for farm use if the dwelling is occupied by a relative of the farm operator or the farm operatorÂs spouse, which means a child, parent, stepparent, grandchild, grandparent, stepgrandparent, sibling, stepsibling, niece, nephew or first cousin of either, if the farm operator does or will require the assistance of the relative in the management of the farm use and the dwelling is located on the same lot or parcel as the dwelling of the farm operator. Notwithstanding ORS 92.010 to 92.190 or the minimum lot or parcel size requirements under ORS 215.780, if the owner of a dwelling described in this paragraph obtains construction financing or other financing secured by the dwelling and the secured party forecloses on the dwelling, the secured party may also foreclose on the homesite, as defined in ORS 308A.250, and the foreclosure shall operate as a partition of the homesite to create a new parcel.

Â Â Â Â Â  (f) Primary or accessory dwellings and other buildings customarily provided in conjunction with farm use.

Â Â Â Â Â  (g) Operations for the exploration for and production of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005, including the placement and operation of compressors, separators and other customary production equipment for an individual well adjacent to the wellhead. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

Â Â Â Â Â  (h) Operations for the exploration for minerals as defined by ORS 517.750. Any activities or construction relating to such operations shall not be a basis for an exception under ORS 197.732 (2)(a) or (b).

Â Â Â Â Â  (i) A site for the disposal of solid waste that has been ordered to be established by the Environmental Quality Commission under ORS 459.049, together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (j) The breeding, kenneling and training of greyhounds for racing.

Â Â Â Â Â  (k) Climbing and passing lanes within the right of way existing as of July 1, 1987.

Â Â Â Â Â  (L) Reconstruction or modification of public roads and highways, including the placement of utility facilities overhead and in the subsurface of public roads and highways along the public right of way, but not including the addition of travel lanes, where no removal or displacement of buildings would occur, or no new land parcels result.

Â Â Â Â Â  (m) Temporary public road and highway detours that will be abandoned and restored to original condition or use at such time as no longer needed.

Â Â Â Â Â  (n) Minor betterment of existing public road and highway related facilities such as maintenance yards, weigh stations and rest areas, within right of way existing as of July 1, 1987, and contiguous public-owned property utilized to support the operation and maintenance of public roads and highways.

Â Â Â Â Â  (o) A replacement dwelling to be used in conjunction with farm use if the existing dwelling has been listed in a county inventory as historic property as defined in ORS 358.480.

Â Â Â Â Â  (p) Creation of, restoration of or enhancement of wetlands.

Â Â Â Â Â  (q) A winery, as described in ORS 215.452.

Â Â Â Â Â  (r) Farm stands if:

Â Â Â Â Â  (A) The structures are designed and used for the sale of farm crops or livestock grown on the farm operation, or grown on the farm operation and other farm operations in the local agricultural area, including the sale of retail incidental items and fee-based activity to promote the sale of farm crops or livestock sold at the farm stand if the annual sale of incidental items and fees from promotional activity do not make up more than 25 percent of the total annual sales of the farm stand; and

Â Â Â Â Â  (B) The farm stand does not include structures designed for occupancy as a residence or for activity other than the sale of farm crops or livestock and does not include structures for banquets, public gatherings or public entertainment.

Â Â Â Â Â  (s) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (A) Has intact exterior walls and roof structure;

Â Â Â Â Â  (B) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (C) Has interior wiring for interior lights;

Â Â Â Â Â  (D) Has a heating system; and

Â Â Â Â Â  (E) In the case of replacement:

Â Â Â Â Â  (i) Is removed, demolished or converted to an allowable nonresidential use within three months of the completion of the replacement dwelling. A replacement dwelling may be sited on any part of the same lot or parcel. A dwelling established under this paragraph shall comply with all applicable siting standards. However, the standards shall not be applied in a manner that prohibits the siting of the dwelling. If the dwelling to be replaced is located on a portion of the lot or parcel not zoned for exclusive farm use, the applicant, as a condition of approval, shall execute and record in the deed records for the county where the property is located a deed restriction prohibiting the siting of a dwelling on that portion of the lot or parcel. The restriction imposed shall be irrevocable unless a statement of release is placed in the deed records for the county. The release shall be signed by the county or its designee and state that the provisions of this paragraph regarding replacement dwellings have changed to allow the siting of another dwelling. The county planning director or the directorÂs designee shall maintain a record of the lots and parcels that do not qualify for the siting of a new dwelling under the provisions of this paragraph, including a copy of the deed restrictions and release statements filed under this paragraph; and

Â Â Â Â Â  (ii) For which the applicant has requested a deferred replacement permit, is removed or demolished within three months after the deferred replacement permit is issued. A deferred replacement permit allows construction of the replacement dwelling at any time. If, however, the established dwelling is not removed or demolished within three months after the deferred replacement permit is issued, the permit becomes void. The replacement dwelling must comply with applicable building codes, plumbing codes, sanitation codes and other requirements relating to health and safety or to siting at the time of construction. A deferred replacement permit may not be transferred, by sale or otherwise, except by the applicant to the spouse or a child of the applicant.

Â Â Â Â Â  (t) A site for the takeoff and landing of model aircraft, including such buildings or facilities as may reasonably be necessary. Buildings or facilities shall not be more than 500 square feet in floor area or placed on a permanent foundation unless the building or facility preexisted the use approved under this paragraph. The site shall not include an aggregate surface or hard surface area unless the surface preexisted the use approved under this paragraph. As used in this paragraph, Âmodel aircraftÂ means a small-scale version of an airplane, glider, helicopter, dirigible or balloon that is used or intended to be used for flight and is controlled by radio, lines or design by a person on the ground.

Â Â Â Â Â  (u) A facility for the processing of farm crops, or the production of biofuel as defined in ORS 315.141, that is located on a farm operation that provides at least one-quarter of the farm crops processed at the facility. The building established for the processing facility shall not exceed 10,000 square feet of floor area exclusive of the floor area designated for preparation, storage or other farm use or devote more than 10,000 square feet to the processing activities within another building supporting farm uses. A processing facility shall comply with all applicable siting standards but the standards shall not be applied in a manner that prohibits the siting of the processing facility.

Â Â Â Â Â  (v) Fire service facilities providing rural fire protection services.

Â Â Â Â Â  (w) Irrigation canals, delivery lines and those structures and accessory operational facilities associated with a district as defined in ORS 540.505.

Â Â Â Â Â  (x) Utility facility service lines. Utility facility service lines are utility lines and accessory facilities or structures that end at the point where the utility service is received by the customer and that are located on one or more of the following:

Â Â Â Â Â  (A) A public right of way;

Â Â Â Â Â  (B) Land immediately adjacent to a public right of way, provided the written consent of all adjacent property owners has been obtained; or

Â Â Â Â Â  (C) The property to be served by the utility.

Â Â Â Â Â  (y) Subject to the issuance of a license, permit or other approval by the Department of Environmental Quality under ORS 454.695, 459.205, 468B.050, 468B.053 or 468B.055, or in compliance with rules adopted under ORS 468B.095, and as provided in ORS 215.246 to 215.251, the land application of reclaimed water, agricultural or industrial process water or biosolids for agricultural, horticultural or silvicultural production, or for irrigation in connection with a use allowed in an exclusive farm use zone under this chapter.

Â Â Â Â Â  (z) A county law enforcement facility that lawfully existed on August 20, 2002, and is used to provide rural law enforcement services primarily in rural areas, including parole and post-prison supervision, but not including a correctional facility as defined under ORS 162.135.

Â Â Â Â Â  (2) The following nonfarm uses may be established, subject to the approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296:

Â Â Â Â Â  (a) Commercial activities that are in conjunction with farm use, including the processing of farm crops into biofuel not permitted under ORS 215.203 (2)(b)(L) or subsection (1)(u) of this section.

Â Â Â Â Â  (b) Operations conducted for:

Â Â Â Â Â  (A) Mining and processing of geothermal resources as defined by ORS 522.005 and oil and gas as defined by ORS 520.005 not otherwise permitted under subsection (1)(g) of this section;

Â Â Â Â Â  (B) Mining, crushing or stockpiling of aggregate and other mineral and other subsurface resources subject to ORS 215.298;

Â Â Â Â Â  (C) Processing, as defined by ORS 517.750, of aggregate into asphalt or portland cement; and

Â Â Â Â Â  (D) Processing of other mineral resources and other subsurface resources.

Â Â Â Â Â  (c) Private parks, playgrounds, hunting and fishing preserves and campgrounds. Subject to the approval of the county governing body or its designee, a private campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation. Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1). As used in this paragraph, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance.

Â Â Â Â Â  (d) Parks and playgrounds. A public park may be established consistent with the provisions of ORS 195.120.

Â Â Â Â Â  (e) Community centers owned by a governmental agency or a nonprofit community organization and operated primarily by and for residents of the local rural community. A community center authorized under this paragraph may provide services to veterans, including but not limited to emergency and transitional shelter, preparation and service of meals, vocational and educational counseling and referral to local, state or federal agencies providing medical, mental health, disability income replacement and substance abuse services, only in a facility that is in existence on January 1, 2006. The services may not include direct delivery of medical, mental health, disability income replacement or substance abuse services.

Â Â Â Â Â  (f) Golf courses.

Â Â Â Â Â  (g) Commercial utility facilities for the purpose of generating power for public use by sale.

Â Â Â Â Â  (h) Personal-use airports for airplanes and helicopter pads, including associated hangar, maintenance and service facilities. A personal-use airport, as used in this section, means an airstrip restricted, except for aircraft emergencies, to use by the owner, and, on an infrequent and occasional basis, by invited guests, and by commercial aviation activities in connection with agricultural operations. No aircraft may be based on a personal-use airport other than those owned or controlled by the owner of the airstrip. Exceptions to the activities permitted under this definition may be granted through waiver action by the Oregon Department of Aviation in specific instances. A personal-use airport lawfully existing as of September 13, 1975, shall continue to be permitted subject to any applicable rules of the Oregon Department of Aviation.

Â Â Â Â Â  (i) Home occupations as provided in ORS 215.448.

Â Â Â Â Â  (j) A facility for the primary processing of forest products, provided that such facility is found to not seriously interfere with accepted farming practices and is compatible with farm uses described in ORS 215.203 (2). Such a facility may be approved for a one-year period which is renewable. These facilities are intended to be only portable or temporary in nature. The primary processing of a forest product, as used in this section, means the use of a portable chipper or stud mill or other similar methods of initial treatment of a forest product in order to enable its shipment to market.
Forest
products, as used in this section, means timber grown upon a parcel of land or contiguous land where the primary processing facility is located.

Â Â Â Â Â  (k) A site for the disposal of solid waste approved by the governing body of a city or county or both and for which a permit has been granted under ORS 459.245 by the Department of Environmental Quality together with equipment, facilities or buildings necessary for its operation.

Â Â Â Â Â  (L) One manufactured dwelling or recreational vehicle, or the temporary residential use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this paragraph. A temporary residence approved under this paragraph is not eligible for replacement under subsection (1)(s) of this section.

Â Â Â Â Â  (m) Transmission towers over 200 feet in height.

Â Â Â Â Â  (n) Dog kennels not described in subsection (1)(j) of this section.

Â Â Â Â Â  (o) Residential homes as defined in ORS 197.660, in existing dwellings.

Â Â Â Â Â  (p) The propagation, cultivation, maintenance and harvesting of aquatic species that are not under the jurisdiction of the State Fish and Wildlife Commission or insect species. Insect species shall not include any species under quarantine by the State Department of Agriculture or the United States Department of Agriculture. The county shall provide notice of all applications under this paragraph to the State Department of Agriculture. Notice shall be provided in accordance with the countyÂs land use regulations but shall be mailed at least 20 calendar days prior to any administrative decision or initial public hearing on the application.

Â Â Â Â Â  (q) Construction of additional passing and travel lanes requiring the acquisition of right of way but not resulting in the creation of new land parcels.

Â Â Â Â Â  (r) Reconstruction or modification of public roads and highways involving the removal or displacement of buildings but not resulting in the creation of new land parcels.

Â Â Â Â Â  (s) Improvement of public road and highway related facilities, such as maintenance yards, weigh stations and rest areas, where additional property or right of way is required but not resulting in the creation of new land parcels.

Â Â Â Â Â  (t) A destination resort that is approved consistent with the requirements of any statewide planning goal relating to the siting of a destination resort.

Â Â Â Â Â  (u) Room and board arrangements for a maximum of five unrelated persons in existing residences.

Â Â Â Â Â  (v) Operations for the extraction and bottling of water.

Â Â Â Â Â  (w) Expansion of existing county fairgrounds and activities directly relating to county fairgrounds governed by county fair boards established pursuant to ORS 565.210.

Â Â Â Â Â  (x) A living history museum related to resource based activities owned and operated by a governmental agency or a local historical society, together with limited commercial activities and facilities that are directly related to the use and enjoyment of the museum and located within authentic buildings of the depicted historic period or the museum administration building, if areas other than an exclusive farm use zone cannot accommodate the museum and related activities or if the museum administration buildings and parking lot are located within one quarter mile of an urban growth boundary. As used in this paragraph:

Â Â Â Â Â  (A) ÂLiving history museumÂ means a facility designed to depict and interpret everyday life and culture of some specific historic period using authentic buildings, tools, equipment and people to simulate past activities and events; and

Â Â Â Â Â  (B) ÂLocal historical societyÂ means the local historical society recognized by the county governing body and organized under ORS chapter 65.

Â Â Â Â Â  (y) An aerial fireworks display business that has been in continuous operation at its current location within an exclusive farm use zone since December 31, 1986, and possesses a wholesalerÂs permit to sell or provide fireworks.

Â Â Â Â Â  (z) A landscape contracting business, as defined in ORS 671.520, or a business providing landscape architecture services, as described in ORS 671.318, if the business is pursued in conjunction with the growing and marketing of nursery stock on the land that constitutes farm use.

Â Â Â Â Â  (3) Roads, highways and other transportation facilities and improvements not allowed under subsections (1) and (2) of this section may be established, subject to the approval of the governing body or its designee, in areas zoned for exclusive farm use subject to:

Â Â Â Â Â  (a) Adoption of an exception to the goal related to agricultural lands and to any other applicable goal with which the facility or improvement does not comply; or

Â Â Â Â Â  (b) ORS 215.296 for those uses identified by rule of the Land Conservation and Development Commission as provided in section 3, chapter 529, Oregon Laws 1993. [1983 c.826 Â§17; 1985 c.544 Â§3; 1985 c.583 Â§2; 1985 c.604 Â§4; 1985 c.717 Â§7; 1985 c.811 Â§7; 1987 c.227 Â§2; 1987 c.729 Â§5a; 1987 c.886 Â§10; 1989 c.224 Â§27; 1989 c.525 Â§2; 1989 c.564 Â§9; 1989 c.648 Â§61; 1989 c.739 Â§2; 1989 c.837 Â§27; 1989 c.861 Â§2; 1989 c.964 Â§11; 1991 c.459 Â§348; 1991 c.950 Â§1; 1993 c.466 Â§2; 1993 c.704 Â§3; 1993 c.792 Â§14; subsections (3) to (8) renumbered 215.284 in 1993; 1995 c.528 Â§2; 1997 c.250 Â§2; 1997 c.276 Â§2; 1997 c.312 Â§2; 1997 c.318 Â§3; 1997 c.363 Â§2; 1997 c.862 Â§3; 1999 c.320 Â§1; 1999 c.608 Â§2; 1999 c.640 Â§2; 1999 c.756 Â§Â§14a,14b; 1999 c.758 Â§2; 1999 c.816 Â§2; 1999 c.935 Â§22; 2001 c.149 Â§Â§2,3; 2001 c.488 Â§Â§2,3; 2001 c.544 Â§Â§1,2; 2001 c.613 Â§Â§8,9; 2001 c.676 Â§Â§2,3; 2001 c.757 Â§Â§2,3; 2001 c.941 Â§Â§2,3; 2003 c.247 Â§3; 2005 c.22 Â§163; 2005 c.354 Â§4; 2005 c.609 Â§26; 2005 c.625 Â§76; 2005 c.693 Â§3; 2005 c.737 Â§1; 2007 c.71 Â§72; 2007 c.541 Â§2; 2007 c.739 Â§36]

Â Â Â Â Â  215.284 Dwelling not in conjunction with farm use; existing lots or parcels; new lots or parcels. (1) In the Willamette Valley, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling will be sited on a lot or parcel that is predominantly composed of Class IV through Class VIII soils that would not, when irrigated, be classified as prime, unique, Class I or Class II soils;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (2) In counties not described in subsection (1) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created before January 1, 1993;

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (3) In counties in western Oregon, as defined in ORS 321.257, not described in subsection (4) of this section, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling is situated upon a lot or parcel or portion of a lot or parcel that is generally unsuitable land for the production of farm crops and livestock or merchantable tree species, considering the terrain, adverse soil or land conditions, drainage and flooding, vegetation, location and size of the tract. A lot or parcel or portion of a lot or parcel may not be considered unsuitable solely because of size or location if it can reasonably be put to farm or forest use in conjunction with other land;

Â Â Â Â Â  (c) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (4);

Â Â Â Â Â  (d) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (e) The dwelling complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (4)(a) In the Willamette Valley, a lot or parcel allowed under paragraph (b) of this subsection for a single-family residential dwelling not provided in conjunction with farm use may be established, subject to approval of the governing body or its designee, in any area zoned for exclusive farm use upon a finding that the originating lot or parcel is equal to or larger than the applicable minimum lot or parcel size and:

Â Â Â Â Â  (A) Is not stocked to the requirements under ORS 527.610 to 527.770;

Â Â Â Â Â  (B) Is composed of at least 95 percent Class VI through Class VIII soils; and

Â Â Â Â Â  (C) Is composed of at least 95 percent soils not capable or producing 50 cubic feet per acre per year of wood fiber.

Â Â Â Â Â  (b) Any parcel to be created for a dwelling from the originating lot or parcel described in paragraph (a) of this subsection will not be smaller than 20 acres.

Â Â Â Â Â  (c) The dwelling or activities associated with the dwelling allowed under this subsection will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use.

Â Â Â Â Â  (d) The dwelling allowed under this subsection will not materially alter the stability of the overall land use pattern of the area.

Â Â Â Â Â  (e) The dwelling allowed under this subsection complies with such other conditions as the governing body or its designee considers necessary.

Â Â Â Â Â  (5) No final approval of a nonfarm use under this section shall be given unless any additional taxes imposed upon the change in use have been paid.

Â Â Â Â Â  (6) If a single-family dwelling is established on a lot or parcel as set forth in ORS 215.705 to 215.750, no additional dwelling may later be sited under subsection (1), (2), (3), (4) or (7) of this section.

Â Â Â Â Â  (7) In counties in eastern Oregon, as defined in ORS 321.805, a single-family residential dwelling not provided in conjunction with farm use may be established, subject to the approval of the county governing body or its designee, in any area zoned for exclusive farm use upon a finding that:

Â Â Â Â Â  (a) The dwelling or activities associated with the dwelling will not force a significant change in or significantly increase the cost of accepted farming or forest practices on nearby lands devoted to farm or forest use;

Â Â Â Â Â  (b) The dwelling will be sited on a lot or parcel created after January 1, 1993, as allowed under ORS 215.263 (5);

Â Â Â Â Â  (c) The dwelling will not materially alter the stability of the overall land use pattern of the area; and

Â Â Â Â Â  (d) The dwelling complies with such other conditions as the governing body or its designee considers necessary. [Formerly subsections (3) to (8) of 215.283; 2001 c.704 Â§4; 2003 c.621 Â§71]

Â Â Â Â Â  215.285 [Formerly 215.200; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.288 [1983 c.826 Â§16; 1985 c.565 Â§33; 1985 c.811 Â§8; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.290 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.293 Dwelling in exclusive farm use or forest zone; condition; declaration; recordation. The county governing body or its designate shall require as a condition of approval of a single-family dwelling under ORS 215.213, 215.283 or 215.284 or otherwise in a farm or forest zone, that the landowner for the dwelling sign and record in the deed records for the county a document binding the landowner, and the landownerÂs successors in interest, prohibiting them from pursuing a claim for relief or cause of action alleging injury from farming or forest practices for which no action or claim is allowed under ORS 30.936 or 30.937. [1983 c.826 Â§11; 1995 c.703 Â§11]

Â Â Â Â Â  Note: 215.293 was added to and made a part of 215.203 to 215.311 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.294 Railroad facilities handling materials regulated under ORS chapter 466 allowed. (1) In addition to the nonfarm uses that may be established under ORS 215.283 (2), and subject to the approval of the governing body or its designate in any area zoned for exclusive farm use subject to ORS 215.296, the use of existing railroad loading and unloading facilities authorized to unload materials regulated under ORS chapter 459 and the expansion of such facilities by no greater than 30 percent, for the unloading of materials regulated under ORS chapter 466 for transfer to a facility permitted to dispose of materials regulated under ORS chapter 466, may be allowed.

Â Â Â Â Â  (2) A permit for a use allowed under subsection (1) of this section must be applied for no later than December 31, 1993.

Â Â Â Â Â  (3) A county shall allow an application for a permit authorizing the use allowed under this section prior to the adoption of amendments to the comprehensive plan or land use regulations. [1993 c.530 Â§1]

Â Â Â Â Â  215.295 [Formerly 215.205; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.296 Standards for approval of certain uses in exclusive farm use zones; violation of standards; complaint; penalties; exceptions to standards. (1) A use allowed under ORS 215.213 (2) or 215.283 (2) may be approved only where the local governing body or its designee finds that the use will not:

Â Â Â Â Â  (a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use.

Â Â Â Â Â  (2) An applicant for a use allowed under ORS 215.213 (2) or 215.283 (2) may demonstrate that the standards for approval set forth in subsection (1) of this section will be satisfied through the imposition of conditions. Any conditions so imposed shall be clear and objective.

Â Â Â Â Â  (3) A person engaged in farm or forest practices on lands devoted to farm or forest use may file a complaint with the local governing body or its designee alleging:

Â Â Â Â Â  (a) That a condition imposed pursuant to subsection (2) of this section has been violated;

Â Â Â Â Â  (b) That the violation has:

Â Â Â Â Â  (A) Forced a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (B) Significantly increased the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use; and

Â Â Â Â Â  (c) That the complainant is adversely affected by the violation.

Â Â Â Â Â  (4) Upon receipt of a complaint filed under this section or ORS 215.218, the local governing body or its designee shall:

Â Â Â Â Â  (a) Forward the complaint to the operator of the use;

Â Â Â Â Â  (b) Review the complaint in the manner set forth in ORS 215.402 to 215.438; and

Â Â Â Â Â  (c) Determine whether the allegations made in a complaint filed under this section or ORS 215.218 are true.

Â Â Â Â Â  (5) Upon a determination that the allegations made in a complaint are true, the local governing body or its designee at a minimum shall notify the violator that a violation has occurred, direct the violator to correct the conditions that led to the violation within a specified time period and warn the violator against the commission of further violations.

Â Â Â Â Â  (6) If the conditions that led to a violation are not corrected within the time period specified pursuant to subsection (5) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a second complaint that a further violation has occurred, the local governing body or its designee at a minimum shall assess a fine against the violator.

Â Â Â Â Â  (7) If the conditions that led to a violation are not corrected within 30 days after the imposition of a fine pursuant to subsection (6) of this section, or if there is a determination pursuant to subsection (4) of this section following the receipt of a third or subsequent complaint that a further violation has occurred, the local governing body or its designee shall at a minimum order the suspension of the use until the violator corrects the conditions that led to the violation.

Â Â Â Â Â  (8) If a use allowed under ORS 215.213 (2) or 215.283 (2) is initiated without prior approval pursuant to subsection (1) of this section, the local governing body or its designee at a minimum shall notify the user that prior approval is required, direct the user to apply for approval within 21 days and warn the user against the commission of further violations. If the user does not apply for approval within 21 days, the local governing body or its designee shall order the suspension of the use until the user applies for and receives approval. If there is a determination pursuant to subsection (4) of this section following the receipt of a complaint that a further violation occurred after approval was granted, the violation shall be deemed a second violation and the local governing body or its designee at a minimum shall assess a fine against the violator.

Â Â Â Â Â  (9)(a) The standards set forth in subsection (1) of this section do not apply to farm or forest uses conducted within:

Â Â Â Â Â  (A) Lots or parcels with a single-family residential dwelling approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705;

Â Â Â Â Â  (B) An exception area approved under ORS 197.732; or

Â Â Â Â Â  (C) An acknowledged urban growth boundary.

Â Â Â Â Â  (b) A person residing in a single-family residential dwelling which was approved under ORS 215.213 (3), 215.284 (1), (2), (3), (4) or (7) or 215.705, which is within an exception area approved under ORS 197.732 or which is within an acknowledged urban growth boundary may not file a complaint under subsection (3) of this section.

Â Â Â Â Â  (10) Nothing in this section shall prevent a local governing body approving a use allowed under ORS 215.213 (2) or 215.283 (2) from establishing standards in addition to those set forth in subsection (1) of this section or from imposing conditions to insure conformance with such additional standards. [1989 c.861 Â§6; 1993 c.792 Â§15; 2001 c.704 Â§8; 2003 c.616 Â§3]

Â Â Â Â Â  215.297 Verifying continuity for approval of certain uses in exclusive farm use zones. (1) As part of the conditional use approval process under ORS 215.296, for the purpose of verifying the existence, continuity and nature of the business described in ORS 215.213 (2)(w) or 215.283 (2)(y), representatives of the business may apply to the county and submit evidence including, but not limited to, sworn affidavits or other documentary evidence that the business qualifies.

Â Â Â Â Â  (2) Alteration, restoration or replacement of a use authorized in ORS 215.213 (2)(w) or 215.283 (2)(y) may be altered, restored or replaced pursuant to ORS 215.130 (5), (6) and (9). [2003 c.247 Â§4]

Â Â Â Â Â  Note: 215.297 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.298 Mining in exclusive farm use zone; land use permit. (1) For purposes of ORS 215.213 (2) and 215.283 (2), a land use permit is required for mining more than 1,000 cubic yards of material or excavation preparatory to mining of a surface area of more than one acre. A county may set standards for a lower volume or smaller surface area than that set forth in this subsection.

Â Â Â Â Â  (2) A permit for mining of aggregate shall be issued only for a site included on an inventory in an acknowledged comprehensive plan.

Â Â Â Â Â  (3) For purposes of ORS 215.213 (2) and 215.283 (2) and this section, ÂminingÂ includes all or any part of the process of mining by the removal of overburden and the extraction of natural mineral deposits thereby exposed by any method including open-pit mining operations, auger mining operations, processing, surface impacts of underground mining, production of surface mining refuse and the construction of adjacent or off-site borrow pits except those constructed for use as access roads. ÂMiningÂ does not include excavations of sand, gravel, clay, rock or other similar materials conducted by a landowner or tenant on the landowner or tenantÂs property for the primary purpose of reconstruction or maintenance of access roads and excavation or grading operations conducted in the process of farming or cemetery operations, on-site road construction or other on-site construction or nonsurface impacts of underground mines. [1989 c.861 Â§7]

Â Â Â Â Â  215.300 [Repealed by 1963 c.619 Â§16]

Â Â Â Â Â  215.301 Blending materials for cement prohibited near vineyards; exception. (1) Notwithstanding the provisions of ORS 215.213, 215.283 and 215.284, no application shall be approved to allow batching and blending of mineral and aggregate into asphalt cement within two miles of a planted vineyard.

Â Â Â Â Â  (2) Nothing in this chapter shall be construed to apply to operations for batching and blending of mineral and aggregate under a local land use approval on October 3, 1989, or a subsequent renewal of an existing approval.

Â Â Â Â Â  (3) Nothing in ORS 215.213, 215.263, 215.283, 215.284, 215.296 or 215.298 shall be construed to apply to a use allowed under ORS 215.213 (2) or 215.283 (2) and approved by a local governing body on October 3, 1989, or a subsequent renewal of an existing approval. [1989 c.861 Â§Â§4,5]

Â Â Â Â Â  215.303 [1989 c.861 Â§8; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.304 Rule adoption; limitations. (1) The Land Conservation and Development Commission shall not adopt or implement any rule to identify or designate small-scale farmland or secondary land.

Â Â Â Â Â  (2) Amendments required to conform rules to the provisions of subsection (1) of this section and ORS 215.700 to 215.780 shall be adopted by March 1, 1994.

Â Â Â Â Â  (3) Any portion of a rule inconsistent with the provisions of ORS 197.247 (1991 Edition), 215.213, 215.214 (1991 Edition), 215.288 (1991 Edition), 215.317, 215.327 and 215.337 (1991 Edition) or 215.700 to 215.780 on March 1, 1994:

Â Â Â Â Â  (a) Shall not be implemented or enforced; and

Â Â Â Â Â  (b) Has no legal effect. [1993 c.792 Â§28; 2001 c.672 Â§19]

Â Â Â Â Â  215.305 [Formerly 215.210; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.306 Conducting filming activities in exclusive farm use zones. (1) The limitations on uses made of land in exclusive farm use zones described in ORS 215.213, 215.283, 215.284 and 215.700 to 215.780 and limitations imposed by or adopted pursuant to ORS 197.040 do not apply to activities described in this section.

Â Â Â Â Â  (2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

Â Â Â Â Â  (3)(a) On-site filming and activities accessory to on-site filming may be conducted in any area zoned for exclusive farm use without prior approval of local government but subject to ORS 30.930 to 30.947.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, on-site filming and activities accessory to on-site filming that exceed 45 days on any site within a one-year period or involve erection of sets that would remain in place for longer than 45 days may be conducted only upon approval of the governing body or its designee in any area zoned for exclusive farm use subject to ORS 215.296. In addition to other activities described in subsection (4) of this section, these activities may include office administrative functions such as payroll and scheduling, and the use of campers, truck trailers or similar temporary facilities. Temporary facilities may be used as temporary housing for security personnel.

Â Â Â Â Â  (4) For purposes of this section, Âon-site filming and activities accessory to on-site filmingÂ:

Â Â Â Â Â  (a) Includes:

Â Â Â Â Â  (A) Filming and site preparation, construction of sets, staging, makeup and support services customarily provided for on-site filming.

Â Â Â Â Â  (B) Production of advertisements, documentaries, feature film, television services and other film productions that rely on the rural qualities of an exclusive farm use zone in more than an incidental way.

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) Facilities for marketing, editing and other such activities that are allowed only as a home occupation; or

Â Â Â Â Â  (B) Construction of new structures that requires a building permit.

Â Â Â Â Â  (5) A decision of local government issuing any permits necessary for activities under subsection (3)(a) of this section is not a land use decision. [1995 c.722 Â§1; 1997 c.550 Â§3; 1999 c.314 Â§59; 2001 c.672 Â§20]

Â Â Â Â Â  215.310 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.311 Parking log trucks in exclusive farm use zones. (1) The limitations on uses of land in exclusive farm use zones described in ORS 215.283, 215.284 and 215.700 to 215.780 and limitations imposed by or adopted pursuant to ORS 197.040 do not apply to log truck parking under this section.

Â Â Â Â Â  (2) The provisions of this section do not affect the eligibility of a zone for special assessment as provided in ORS 308A.050 to 308A.128.

Â Â Â Â Â  (3) Notwithstanding any other provision of law except for health and safety provisions, parking no more than seven log trucks shall be allowed in an exclusive farm use zone unless the local government determines that log truck parking on a lot or parcel will:

Â Â Â Â Â  (a) Force a significant change in accepted farm or forest practices on surrounding lands devoted to farm or forest use; or

Â Â Â Â Â  (b) Significantly increase the cost of accepted farm or forest practices on surrounding lands devoted to farm or forest use. [1995 c.799 Â§1; 1999 c.314 Â§60; 2001 c.672 Â§21]

(Marginal Lands)

Â Â Â Â Â  215.316 Termination of adoption of marginal lands. (1) Unless a county applies the provisions of ORS 215.705 to 215.730 to land zoned for exclusive farm use, a county that adopted marginal lands provisions under ORS 197.247 (1991 Edition), 215.213, 215.214 (1991 Edition), 215.288 (1991 Edition), 215.317, 215.327 and 215.337 (1991 Edition) may continue to apply those provisions. After January 1, 1993, no county may adopt marginal lands provisions.

Â Â Â Â Â  (2) If a county that had adopted marginal lands provisions before January 1, 1993, subsequently sites a dwelling under ORS 215.705 to 215.750 on land zoned for exclusive farm use, the county shall not later apply marginal lands provisions, including those set forth in ORS 215.213, to lots or parcels other than those to which the county applied the marginal lands provisions before the county sited a dwelling under ORS 215.705 to 215.750. [1993 c.792 Â§29]

Â Â Â Â Â  215.317 Permitted uses on marginal land. (1) A county may allow the following uses to be established on land designated as marginal land under ORS 197.247 (1991 Edition):

Â Â Â Â Â  (a) Intensive farm or forest operations, including but not limited to Âfarm useÂ as defined in ORS 215.203.

Â Â Â Â Â  (b) Part-time farms.

Â Â Â Â Â  (c) Woodlots.

Â Â Â Â Â  (d) One single-family dwelling on a lot or parcel created under ORS 215.327 (1) or (2).

Â Â Â Â Â  (e) One single-family dwelling on a lot or parcel of any size if the lot or parcel was created before July 1, 1983, subject to subsection (2) of this section.

Â Â Â Â Â  (f) The nonresidential uses authorized in exclusive farm use zones under ORS 215.213 (1) and (2).

Â Â Â Â Â  (g) One manufactured dwelling or recreational vehicle in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident.

Â Â Â Â Â  (2) If a lot or parcel described in subsection (1)(e) of this section is located within the Willamette River Greenway, a floodplain or a geological hazard area, approval of a single-family dwelling shall be subject to local ordinances relating to the Willamette River Greenway, floodplains or geological hazard areas, whichever is applicable. [1983 c.826 Â§3; 1989 c.648 Â§62; 1993 c.792 Â§24; 1997 c.249 Â§60; 1999 c.640 Â§3]

Â Â Â Â Â  215.320 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.325 [1953 c.662 Â§6; 1963 c.9 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.327 Divisions of marginal land. A county may allow the following divisions of marginal land:

Â Â Â Â Â  (1) Divisions of land to create a parcel or lot containing 10 or more acres if the lot or parcel is not adjacent to land zoned for exclusive farm use or forest use or, if it is adjacent to such land, the land qualifies for designation as marginal land under ORS 197.247 (1991 Edition).

Â Â Â Â Â  (2) Divisions of land to create a lot or parcel containing 20 or more acres if the lot or parcel is adjacent to land zoned for exclusive farm use and that land does not qualify for designation as marginal land under ORS 197.247 (1991 Edition).

Â Â Â Â Â  (3) Divisions of land to create a parcel or lot necessary for those uses authorized by ORS 215.317 (1)(f). [1983 c.826 Â§4; 1993 c.792 Â§25]

Â Â Â Â Â  215.330 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.337 [1983 c.826 Â§4a; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  215.340 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.350 [Amended by 1953 c.662 Â§7; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.360 [Amended by 1953 c.662 Â§7; subsection (2) enacted as 1953 c.662 Â§1; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.370 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.380 [Amended by 1955 c.652 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.390 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.395 [1953 c.662 Â§3; 1955 c.652 Â§5; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.398 [1955 c.652 Â§2; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.400 [Repealed by 1971 c.13 Â§1]

PLANNING AND ZONING HEARINGS AND REVIEW

Â Â Â Â Â  215.402 Definitions for ORS 215.402 to 215.438 and 215.700 to 215.780. As used in ORS 215.402 to 215.438 and 215.700 to 215.780 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂContested caseÂ means a proceeding in which the legal rights, duties or privileges of specific parties under general rules or policies provided under ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780, or any ordinance, rule or regulation adopted pursuant thereto, are required to be determined only after a hearing at which specific parties are entitled to appear and be heard.

Â Â Â Â Â  (2) ÂHearingÂ means a quasi-judicial hearing, authorized or required by the ordinances and regulations of a county adopted pursuant to ORS 215.010 to 215.311, 215.317, 215.327, 215.402 to 215.438 and 215.700 to 215.780:

Â Â Â Â Â  (a) To determine in accordance with such ordinances and regulations if a permit shall be granted or denied; or

Â Â Â Â Â  (b) To determine a contested case.

Â Â Â Â Â  (3) ÂHearings officerÂ means a planning and zoning hearings officer appointed or designated by the governing body of a county under ORS 215.406.

Â Â Â Â Â  (4) ÂPermitÂ means discretionary approval of a proposed development of land under ORS 215.010 to 215.311, 215.317, 215.327 and 215.402 to 215.438 and 215.700 to 215.780 or county legislation or regulation adopted pursuant thereto. ÂPermitÂ does not include:

Â Â Â Â Â  (a) A limited land use decision as defined in ORS 197.015;

Â Â Â Â Â  (b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

Â Â Â Â Â  (c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

Â Â Â Â Â  (d) An action under ORS 197.360 (1). [1973 c.552 Â§12; 1977 c.654 Â§1; 1981 c.748 Â§49; 1991 c.817 Â§8; 1995 c.79 Â§77; 1995 c.595 Â§12; 2001 c.672 Â§15]

Â Â Â Â Â  215.406 Planning and zoning hearings officers; duties and powers; authority of governing body or planning commission to conduct hearings. (1) A county governing body may authorize appointment of one or more planning and zoning hearings officers, to serve at the pleasure of the appointing authority. The hearings officer shall conduct hearings on applications for such classes of permits and contested cases as the county governing body designates.

Â Â Â Â Â  (2) In the absence of a hearings officer a planning commission or the governing body may serve as hearings officer with all the powers and duties of a hearings officer. [1973 c.552 Â§13; 1977 c.766 Â§10]

Â Â Â Â Â  215.410 [Repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.412 Adoption of hearing procedure and rules. (1) The governing body of a county by ordinance or order shall adopt one or more procedures for the conduct of hearings.

Â Â Â Â Â  (2) The governing body of a county by ordinance or order shall adopt rules stating that all decisions made by the governing body will be based on factual information, including adopted comprehensive plans and land use regulations. [1973 c.552 Â§14; 1977 c.766 Â§11; 1997 c.452 Â§2]

Â Â Â Â Â  215.415 [1953 c.662 Â§5; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.416 Permit application; fees; consolidated procedures; hearings; notice; approval criteria; decision without hearing. (1) When required or authorized by the ordinances, rules and regulations of a county, an owner of land may apply in writing to such persons as the governing body designates, for a permit, in the manner prescribed by the governing body. The governing body shall establish fees charged for processing permits at an amount no more than the actual or average cost of providing that service.

Â Â Â Â Â  (2) The governing body shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 215.427. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Except as provided in subsection (11) of this section, the hearings officer shall hold at least one public hearing on the application.

Â Â Â Â Â  (4) The application shall not be approved if the proposed use of land is found to be in conflict with the comprehensive plan of the county and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by statute or county legislation.

Â Â Â Â Â  (5) Hearings under this section shall be held only after notice to the applicant and also notice to other persons as otherwise provided by law and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

Â Â Â Â Â  (6) Notice of a public hearing on an application submitted under this section shall be provided to the owner of an airport defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the county planning authority; and

Â Â Â Â Â  (b) The property subject to the land use hearing is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (7) Notwithstanding the provisions of subsection (6) of this section, notice of a land use hearing need not be provided as set forth in subsection (6) of this section if the zoning permit would only allow a structure less than 35 feet in height and the property is located outside the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (8)(a) Approval or denial of a permit application shall be based on standards and criteria which shall be set forth in the zoning ordinance or other appropriate ordinance or regulation of the county and which shall relate approval or denial of a permit application to the zoning ordinance and comprehensive plan for the area in which the proposed use of land would occur and to the zoning ordinance and comprehensive plan for the county as a whole.

Â Â Â Â Â  (b) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

Â Â Â Â Â  (9) Approval or denial of a permit or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (10) Written notice of the approval or denial shall be given to all parties to the proceeding.

Â Â Â Â Â  (11)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

Â Â Â Â Â  (B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

Â Â Â Â Â  (C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the countyÂs land use regulations. A county may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

Â Â Â Â Â  (D) An appeal from a hearings officerÂs decision made without hearing under this subsection shall be to the planning commission or governing body of the county. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

Â Â Â Â Â  (E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

Â Â Â Â Â  (i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

Â Â Â Â Â  (ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

Â Â Â Â Â  (iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

Â Â Â Â Â  (b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

Â Â Â Â Â  (B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (12) A decision described in ORS 215.402 (4)(b) shall:

Â Â Â Â Â  (a) Be entered in a registry available to the public setting forth:

Â Â Â Â Â  (A) The street address or other easily understood geographic reference to the subject property;

Â Â Â Â Â  (B) The date of the decision; and

Â Â Â Â Â  (C) A description of the decision made.

Â Â Â Â Â  (b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

Â Â Â Â Â  (c) Be subject to the appeal period described in ORS 197.830 (5)(b).

Â Â Â Â Â  (13) At the option of the applicant, the local government shall provide notice of the decision described in ORS 215.402 (4)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

Â Â Â Â Â  (14) Notwithstanding the requirements of this section, a limited land use decision shall be subject to the requirements set forth in ORS 197.195 and 197.828. [1973 c.552 Â§Â§15, 16; 1977 c.654 Â§2; 1977 c.766 Â§12; 1979 c.772 Â§10a; 1983 c.827 Â§20; 1987 c.106 Â§2; 1987 c.729 Â§17; 1991 c.612 Â§20; 1991 c.817 Â§5; 1995 c.595 Â§27; 1995 c.692 Â§1; 1997 c.844 Â§4; 1999 c.357 Â§2; 1999 c.621 Â§1; 1999 c.935 Â§23; 2001 c.397 Â§1]

Â Â Â Â Â  215.417 Time to act under certain approved permits; extension. (1) If a permit is approved under ORS 215.416 for a proposed residential development on agricultural or forest land outside of an urban growth boundary under ORS 215.010 to 215.293 or 215.317 to 215.438 or under county legislation or regulation, the permit shall be valid for four years.

Â Â Â Â Â  (2) An extension of a permit described in subsection (1) of this section shall be valid for two years.

Â Â Â Â Â  (3) For the purposes of this section, Âresidential developmentÂ only includes the dwellings provided for under ORS 215.213 (1)(t), (3) and (4), 215.283 (1)(s), 215.284, 215.317, 215.705 (1) to (3), 215.720, 215.740, 215.750 and 215.755 (1) and (3). [2001 c.532 Â§2]

Â Â Â Â Â  215.418 Approval of development on wetlands; notice. (1) After the Department of State Lands has provided the county with a copy of the applicable portions of the Statewide Wetlands Inventory, the county shall provide notice to the department, the applicant and the owner of record, within five working days of the acceptance of any complete application for the following that are wholly or partially within areas identified as wetlands on the Statewide Wetlands Inventory:

Â Â Â Â Â  (a) Subdivisions;

Â Â Â Â Â  (b) Building permits for new structures;

Â Â Â Â Â  (c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

Â Â Â Â Â  (d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

Â Â Â Â Â  (e) Planned unit development approvals.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

Â Â Â Â Â  (3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

Â Â Â Â Â  (a) Issuance of a permit under ORS 196.665 and 196.800 to 196.900 by the department required for the project before any physical alteration takes place within the wetlands;

Â Â Â Â Â  (b) Notice from the department that no permit is required; or

Â Â Â Â Â  (c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

Â Â Â Â Â  (4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the county approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

Â Â Â Â Â  (5) The county may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of

comprehensive plan map or zoning map amendments for specific properties.

Â Â Â Â Â  (6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

Â Â Â Â Â  (7) Failure by the county to provide notice as required in this section will not invalidate county approval. [1989 c.837 Â§29; 1991 c.763 Â§24]

Â Â Â Â Â  215.420 [Amended by 1955 c.439 Â§10; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.422 Review of decision of hearings officer or other authority; notice of appeal; fees; appeal of final decision. (1)(a) A party aggrieved by the action of a hearings officer or other decision-making authority may appeal the action to the planning commission or county governing body, or both, however the governing body prescribes. The appellate authority on its own motion may review the action. The procedure and type of hearing for such an appeal or review shall be prescribed by the governing body, but shall not require the notice of appeal to be filed within less than seven days after the date the governing body mails or delivers the decision to the parties.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the governing body may provide that the decision of a hearings officer or other decision-making authority is the final determination of the county.

Â Â Â Â Â  (c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the partyÂs own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

Â Â Â Â Â  (2) A party aggrieved by the final determination may have the determination reviewed in the manner provided in ORS 197.830 to 197.845.

Â Â Â Â Â  (3) No decision or action of a planning commission or county governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

Â Â Â Â Â  (a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

Â Â Â Â Â  (b) Has a public announcement of the content of the communication and of the partiesÂ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

Â Â Â Â Â  (4) A communication between county staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer approved under ORS 215.406 (1). [1973 c.522 Â§Â§17,18; 1977 c.766 Â§13; 1979 c.772 Â§11; 1981 c.748 Â§42; 1983 c.656 Â§1; 1983 c.827 Â§21; 1991 c.817 Â§9]

Â Â Â Â Â  215.425 Review of decision relating to aggregate resources. (1) A decision relating to aggregate resource uses permitted in ORS 215.213 (2)(d) or 215.283 (2)(b) is subject to review solely under the provisions of ORS 197.195 and 197.828 if:

Â Â Â Â Â  (a) The aggregate resource site is identified as a significant resource site in the acknowledged comprehensive plan;

Â Â Â Â Â  (b) A program to achieve any statewide goal relating to open spaces, scenic and historic areas, and natural resources has been developed for the aggregate resource site and is included within applicable land use regulations; and

Â Â Â Â Â  (c) The decision concerns how, but not whether, aggregate resource use occurs.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to mineral and other uses not related to aggregate resources. [1991 c.817 Â§11]

Â Â Â Â Â  215.427 Final action on permit or zone change application; refund of application fees. (1) Except as provided in subsections (3) and (5) of this section, for land within an urban growth boundary and applications for mineral aggregate extraction, the governing body of a county or its designee shall take final action on an application for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 215.422, within 120 days after the application is deemed complete. The governing body of a county or its designee shall take final action on all other applications for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 215.422, within 150 days after the application is deemed complete, except as provided in subsections (3) and (5) of this section.

Â Â Â Â Â  (2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant in writing of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice from the applicant that no other information will be provided; or

Â Â Â Â Â  (c) Written notice from the applicant that none of the missing information will be provided.

Â Â Â Â Â  (3)(a) If the application was complete when first submitted or the applicant submits additional information, as described in subsection (2) of this section, within 180 days of the date the application was first submitted and the county has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

Â Â Â Â Â  (4) On the 181st day after first being submitted, the application is void if the applicant has been notified of the missing information as required under subsection (2) of this section and has not submitted:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice that no other information will be provided; or

Â Â Â Â Â  (c) Written notice that none of the missing information will be provided.

Â Â Â Â Â  (5) The period set in subsection (1) of this section may be extended for a specified period of time at the written request of the applicant. The total of all extensions may not exceed 215 days.

Â Â Â Â Â  (6) The period set in subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to decisions wholly within the authority and control of the governing body of the county; and

Â Â Â Â Â  (b) Unless the parties have agreed to mediation as described in ORS 197.319 (2)(b).

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, the period set in subsection (1) of this section does not apply to an amendment to an acknowledged comprehensive plan or land use regulation or adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610 (1).

Â Â Â Â Â  (8) Except when an applicant requests an extension under subsection (5) of this section, if the governing body of the county or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days or 150 days, as applicable, after the application is deemed complete, the county shall refund to the applicant either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

Â Â Â Â Â  (9) A county may not compel an applicant to waive the period set in subsection (1) of this section or to waive the provisions of subsection (8) of this section or ORS 215.429 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment. [1997 c.414 Â§2; 1999 c.393 Â§Â§3,3a; enacted in lieu of 215.428 in 1999; 2003 c.800 Â§30; 2007 c.232 Â§1]

Â Â Â Â Â  215.428 [1983 c.827 Â§23; 1989 c.761 Â§15; 1991 c.817 Â§14; 1995 c.812 Â§2; 1997 c.844 Â§7; repealed by 1999 c.393 Â§2 (215.427 enacted in lieu of 215.428]

Â Â Â Â Â  215.429 Mandamus proceeding when county fails to take final action on land use application within specified time; jurisdiction; notice; peremptory writ. (1) Except when an applicant requests an extension under ORS 215.427, if the governing body of the county or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days or 150 days, as appropriate, after the application is deemed complete, the applicant may file a petition for a writ of mandamus under ORS 34.130 in the circuit court of the county where the application was submitted to compel the governing body or its designee to issue the approval.

Â Â Â Â Â  (2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

Â Â Â Â Â  (3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

Â Â Â Â Â  (4) If the governing body does not take final action on an application within 120 days or 150 days, as appropriate, of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the county comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

Â Â Â Â Â  (5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the county comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the county comprehensive plan or land use regulations. [1999 c.533 Â§7; 1999 c.393 Â§5]

Â Â Â Â Â  215.430 [1955 c.682 Â§2; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.431 Plan amendments; hearings by planning commission or hearings officer; exceptions. (1) A county governing body may authorize, by ordinance or order, the planning commission or hearings officer to conduct hearings on applications for plan amendments and to make decisions on such applications.

Â Â Â Â Â  (2) A decision of the planning commission or hearings officer on a plan amendment may be appealed to the county governing body.

Â Â Â Â Â  (3) This section shall apply notwithstanding the provisions of ORS 215.050, 215.060 and 215.110.

Â Â Â Â Â  (4) A decision of a planning commission, hearings officer or county governing body under this section shall comply with the post-acknowledgment procedures set forth in ORS 197.610 to 197.625.

Â Â Â Â Â  (5) The provisions of this section shall not apply to:

Â Â Â Â Â  (a) Any plan amendment for which an exception is required under ORS 197.732; or

Â Â Â Â Â  (b) Any lands designated under a statewide planning goal addressing agricultural lands or forestlands. [1987 c.729 Â§20]

Â Â Â Â Â  215.433 Supplemental application for remaining permitted uses following denial of initial application. (1) A person whose application for a permit is denied by the governing body of a county or its designee under ORS 215.427 may submit to the county a supplemental application for any or all other uses allowed under the countyÂs comprehensive plan and land use regulations in the zone that was the subject of the denied application.

Â Â Â Â Â  (2) The governing body of a county or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days or 150 days, as appropriate, all other applicable provisions of ORS 215.427 shall apply to a supplemental application submitted under this section.

Â Â Â Â Â  (3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the countyÂs comprehensive plan and land use regulations.

Â Â Â Â Â  (4) The governing body of the county or its designee shall adopt specific findings describing the reasons for approving or denying:

Â Â Â Â Â  (a) A use for which approval is sought under this section; and

Â Â Â Â Â  (b) A rezoning or variance requested in the application. [1999 c.648 Â§2; 1999 c.648 Â§2a]

Â Â Â Â Â  215.435 Deadline for final action by county on remand of land use decision; exception. (1) Pursuant to a final order of the Land Use Board of Appeals under ORS 197.830 remanding a decision to a county, the governing body of the county or its designee shall take final action on an application for a permit, limited land use decision or zone change within 90 days of the effective date of the final order issued by the board. For purposes of this subsection, the effective date of the final order is the last day for filing a petition for judicial review of a final order of the board under ORS 197.850 (3). If judicial review of a final order of the board is sought under ORS 197.830, the 90-day period established under this subsection shall not begin until final resolution of the judicial review.

Â Â Â Â Â  (2)(a) In addition to the requirements of subsection (1) of this section, the 90-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the county proceed with the application on remand.

Â Â Â Â Â  (b) The 90-day period may be extended for a reasonable period of time at the request of the applicant.

Â Â Â Â Â  (3) The 90-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the county.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a remand proceeding concerning an amendment to an acknowledged comprehensive plan or land use regulation or the adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610. [1999 c.545 Â§2]

Â Â Â Â Â  215.437 Mandamus proceeding when county fails to take final action within specified time on remand of land use decision. (1) If the governing body of a county or its designee fails to take final action on an application for a permit, limited land use decision or zone change within 90 days as provided in ORS 215.435, the applicant may file a petition for a writ of mandamus as provided in ORS 34.105 to 34.240. The court shall set the matter for trial as soon as practicable but not more than 15 days from the date a responsive pleading pursuant to ORS 34.170 is filed, unless the court has been advised by the parties that the matter has been settled.

Â Â Â Â Â  (2) A writ of mandamus issued under this section shall order the governing body of the county or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

Â Â Â Â Â  (3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section. [1999 c.545 Â§3]

PERMITTED USES IN ZONES

Â Â Â Â Â  215.438 Transmission towers; location; conditions. The governing body of a county or its designate may allow a transmission tower over 200 feet in height to be established in any zone subject to reasonable conditions imposed by the governing body or its designate. [1983 c.827 Â§23a]

Â Â Â Â Â  215.440 [1955 c.682 Â§3; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.441 Use of real property for religious activity; county regulation of real property used for religious activity. (1) If a church, synagogue, temple, mosque, chapel, meeting house or other nonresidential place of worship is allowed on real property under state law and rules and local zoning ordinances and regulations, a county shall allow the reasonable use of the real property for activities customarily associated with the practices of the religious activity, including worship services, religion classes, weddings, funerals, child care and meal programs, but not including private or parochial school education for prekindergarten through grade 12 or higher education.

Â Â Â Â Â  (2) A county may:

Â Â Â Â Â  (a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review or design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

Â Â Â Â Â  (b) Prohibit or restrict the use of real property by a place of worship described in subsection (1) of this section if the county finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section, a county may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations. [2001 c.886 Â§2]

Â Â Â Â Â  215.448 Home occupations; parking; where allowed; conditions. (1) The governing body of a county or its designate may allow, subject to the approval of the governing body or its designate, the establishment of a home occupation and the parking of vehicles in any zone. However, in an exclusive farm use zone, forest zone or a mixed farm and forest zone that allows residential uses, the following standards apply to the home occupation:

Â Â Â Â Â  (a) It shall be operated by a resident or employee of a resident of the property on which the business is located;

Â Â Â Â Â  (b) It shall employ on the site no more than five full-time or part-time persons;

Â Â Â Â Â  (c) It shall be operated substantially in:

Â Â Â Â Â  (A) The dwelling; or

Â Â Â Â Â  (B) Other buildings normally associated with uses permitted in the zone in which the property is located; and

Â Â Â Â Â  (d) It shall not unreasonably interfere with other uses permitted in the zone in which the property is located.

Â Â Â Â Â  (2) The governing body of the county or its designate may establish additional reasonable conditions of approval for the establishment of a home occupation under subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section authorizes the governing body or its designate to permit construction of any structure that would not otherwise be allowed in the zone in which the home occupation is to be established.

Â Â Â Â Â  (4) The existence of home occupations shall not be used as justification for a zone change. [1983 c.743 Â§2; 1995 c.465 Â§1]

Â Â Â Â Â  215.450 [1955 c.682 Â§4; repealed by 1971 c.13 Â§1]

Â Â Â Â Â  215.452 Winery; conditions; local government findings and criteria. (1) A winery, authorized under ORS 215.213 (1)(s) and 215.283 (1)(q), is a facility that produces wine with a maximum annual production of:

Â Â Â Â Â  (a) Less than 50,000 gallons and that:

Â Â Â Â Â  (A) Owns an on-site vineyard of at least 15 acres;

Â Â Â Â Â  (B) Owns a contiguous vineyard of at least 15 acres;

Â Â Â Â Â  (C) Has a long-term contract for the purchase of all of the grapes from at least 15 acres of a vineyard contiguous to the winery; or

Â Â Â Â Â  (D) Obtains grapes from any combination of subparagraph (A), (B) or (C) of this paragraph; or

Â Â Â Â Â  (b) At least 50,000 gallons and no more than 100,000 gallons and that:

Â Â Â Â Â  (A) Owns an on-site vineyard of at least 40 acres;

Â Â Â Â Â  (B) Owns a contiguous vineyard of at least 40 acres;

Â Â Â Â Â  (C) Has a long-term contract for the purchase of all of the grapes from at least 40 acres of a vineyard contiguous to the winery; or

Â Â Â Â Â  (D) Obtains grapes from any combination of subparagraph (A), (B) or (C) of this paragraph.

Â Â Â Â Â  (2) The winery described in subsection (1)(a) or (b) of this section shall allow only the sale of:

Â Â Â Â Â  (a) Wines produced in conjunction with the winery; and

Â Â Â Â Â  (b) Items directly related to wine, the sales of which are incidental to retail sale of wine on-site. Such items include those served by a limited service restaurant, as defined in ORS 624.010.

Â Â Â Â Â  (3) Prior to the issuance of a permit to establish a winery under this section, the applicant shall show that vineyards, described in subsection (1)(a) and (b) of this section, have been planted or that the contract has been executed, as applicable.

Â Â Â Â Â  (4) A local government shall adopt findings for each of the standards described in paragraphs (a) and (b) of this subsection. Standards imposed on the siting of a winery shall be limited solely to each of the following for the sole purpose of limiting demonstrated conflicts with accepted farming or forest practices on adjacent lands:

Â Â Â Â Â  (a) Establishment of a setback, not to exceed 100 feet, from all property lines for the winery and all public gathering places; and

Â Â Â Â Â  (b) Provision of direct road access, internal circulation and parking.

Â Â Â Â Â  (5) A local government shall also apply local criteria regarding floodplains, geologic hazards, the Willamette River Greenway, solar access, airport safety or other regulations for resource protection acknowledged to comply with any statewide goal respecting open spaces, scenic and historic areas and natural resources. [1989 c.525 Â§4; 1993 c.704 Â§6; 1997 c.249 Â§61; 2001 c.613 Â§20]

Â Â Â Â Â  215.455 Effect of approval of winery on land use laws. Any winery approved under ORS 215.213, 215.283, 215.284 and 215.452 is not a basis for an exception under ORS 197.732 (2)(a) or (b). [1989 c.525 Â§5; 2007 c.71 Â§73]

Â Â Â Â Â  215.457 Youth camps allowed in forest zones and mixed farm and forest zones. A person may establish a youth camp on land zoned for forest use or mixed farm and forest use, consistent with rules adopted by the Land Conservation and Development Commission under section 3, chapter 586, Oregon Laws 1999. [1999 c.586 Â§2]

Â Â Â Â Â  215.459 Private campground in forest zones and mixed farm and forest zones; yurts; rules. (1)(a) Subject to the approval of the county governing body or its designee, a private campground may be established in an area zoned for forest use or mixed farm and forest use. Subject to the approval of the county governing body or its designee, the campground may provide yurts for overnight camping. No more than one-third or a maximum of 10 campsites, whichever is smaller, may include a yurt. The yurt shall be located on the ground or on a wood floor with no permanent foundation.

Â Â Â Â Â  (b) A public park or campground may be established as provided in ORS 195.120 in an area zoned for forest use or mixed farm and forest use.

Â Â Â Â Â  (2) Upon request of a county governing body, the Land Conservation and Development Commission may provide by rule for an increase in the number of yurts allowed on all or a portion of the campgrounds in a county if the commission determines that the increase will comply with the standards described in ORS 215.296 (1).

Â Â Â Â Â  (3) As used in this section, ÂyurtÂ means a round, domed shelter of cloth or canvas on a collapsible frame with no plumbing, sewage disposal hookup or internal cooking appliance. [1999 c.758 Â§4]

Â Â Â Â Â  215.460 [1963 c.619 Â§15; repealed by 1971 c.13 Â§1]

NOTICE TO PROPERTY OWNERS

Â Â Â Â Â  215.503 Legislative act by ordinance; mailed notice to individual property owners required by county for land use actions. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by the governing body of a county shall be by ordinance.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section and in addition to the notice required by ORS 215.060, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof or to adopt a new comprehensive plan, the governing body of a county shall cause a written individual notice of land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

Â Â Â Â Â  (4) In addition to the notice required by ORS 215.223 (1), at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, the governing body of a county shall cause a written individual notice of land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

Â Â Â Â Â  (5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the governing body of the county and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that (governing body of the county) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), (governing body) will hold a public hearing regarding the adoption of Ordinance Number_____. The (governing body) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the
______
County
Courthouse located at ________. A copy of Ordinance Number _____ also is available for purchase at a cost of _____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (governing body) Planning Department at ___-_____.

______________________________________________________________________________

Â Â Â Â Â  (6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by the governing body of a county pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the governing body of the county shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that (governing body of the county) has proposed a land use that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  As a result of an order of the Land Conservation and Development Commission, (governing body) has proposed Ordinance Number _____. (Governing Body) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ will become effective on (date).

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the
_____
County
Courthouse located at _____. A copy of Ordinance Number _____ also is available for purchase at a cost of _____.

Â Â Â Â Â  For additional information concerning Ordinance Number _____, you may call the (governing body) Planning Department at _____-_____.

______________________________________________________________________________

Â Â Â Â Â  (7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, the governing body of a county may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

Â Â Â Â Â  (9) For purposes of this section, property is rezoned when the governing body of the county:

Â Â Â Â Â  (a) Changes the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (10) The provisions of this section do not apply to legislative acts of the governing body of the county resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047, or resulting from an order of a court of competent jurisdiction.

Â Â Â Â Â  (11) The governing body of the county is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

Â Â Â Â Â  (12) The Department of Land Conservation and Development shall reimburse the governing body of a county for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section. [1977 c.664 Â§37; 1999 c.1 Â§1; 1999 c.348 Â§10; 2003 c.668 Â§2]

Â Â Â Â Â  215.505 [1969 c.324 Â§1; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.508 [1977 c.664 Â§38; repealed by 1999 c.1 Â§8]

Â Â Â Â Â  215.510 [1969 c.324 Â§2; 1973 c.80 Â§47; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.513 Forwarding of notice to property purchaser. (1) A mortgagee, lienholder, vendor or seller of real property who receives a mailed notice required by this chapter shall promptly forward the notice to the purchaser of the property. Each mailed notice required by this chapter shall contain the following statement: ÂNOTICE TO MORTGAGEE, LIENHOLDER, VENDOR OR SELLER: ORS CHAPTER 215 REQUIRES THAT IF YOU RECEIVE THIS NOTICE, IT MUST PROMPTLY BE FORWARDED TO THE PURCHASER.Â

Â Â Â Â Â  (2) Mailed notices to owners of real property required by this chapter shall be deemed given to those owners named in an affidavit of mailing executed by the person designated by the governing body of a county to mail the notices. The failure of a person named in the affidavit to receive the notice shall not invalidate an ordinance. The failure of the governing body of a county to cause a notice to be mailed to an owner of a lot or parcel of property created or that has changed ownership since the last complete tax assessment roll was prepared shall not invalidate an ordinance. [1977 c.664 Â§39]

Â Â Â Â Â  215.515 [1969 c.324 Â§3; 1973 c.80 Â§48; repealed by 1977 c.766 Â§16]

Â Â Â Â Â  215.520 [1969 c.324 Â§4; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.525 [1969 c.324 Â§6; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.530 [1969 c.324 Â§7; repealed by 1977 c.664 Â§42]

Â Â Â Â Â  215.535 [1969 c.324 Â§5; 1973 c.80 Â§49; repealed by 1977 c.664 Â§42]

COUNTY CONSTRUCTION CODES

Â Â Â Â Â  215.605 Counties authorized to adopt housing codes. For the protection of the public health, welfare and safety, the governing body of a county may adopt ordinances establishing housing codes for the county, or any portion thereof, except where housing code ordinances are in effect on August 22, 1969, or where such ordinances are enacted by an incorporated city subsequent to August 22, 1969. Such housing code ordinances may adopt by reference published codes, or any portion thereof, and a certified copy of such code or codes shall be filed with the county clerk of said county. [1969 c.418 Â§1]

Â Â Â Â Â  215.610 [1969 c.418 Â§2; 1979 c.190 Â§407; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  215.615 Application and contents of housing ordinances. The provisions of housing code ordinances authorized by ORS 215.605 and this section shall apply to all buildings or portions thereof used, or designed or intended to be used for human habitation, and shall include, but not be limited to:

Â Â Â Â Â  (1) Standards for space, occupancy, light, ventilation, sanitation, heating, exits and fire protection.

Â Â Â Â Â  (2) Inspection of such buildings.

Â Â Â Â Â  (3) Procedures whereby buildings or portions thereof which are determined to be substandard are declared to be public nuisances and are required to be abated by repair, rehabilitation, demolition or removal.

Â Â Â Â Â  (4) An advisory and appeals board. [1969 c.418 Â§3]

Â Â Â Â Â  215.620 [1997 c.552 Â§30; renumbered 455.422 in 1999]

FARMLAND AND FORESTLAND ZONES

(
Lot
or Parcel of Record Dwellings)

Â Â Â Â Â  215.700 Resource land dwelling policy. The Legislative Assembly declares that land use regulations limit residential development on some less productive resource land acquired before the owners could reasonably be expected to know of the regulations. In order to assist these owners while protecting the stateÂs more productive resource land from the detrimental effects of uses not related to agriculture and forestry, it is necessary to:

Â Â Â Â Â  (1) Provide certain owners of less productive land an opportunity to build a dwelling on their land; and

Â Â Â Â Â  (2) Limit the future division of and the siting of dwellings upon the stateÂs more productive resource land. [1993 c.792 Â§10]

Â Â Â Â Â  215.705 Dwellings in farm or forest zone; criteria; transferability of application. (1) A governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a farm or forest zone as set forth in this section and ORS 215.710, 215.720, 215.740 and 215.750 after notifying the county assessor that the governing body intends to allow the dwelling. A dwelling under this section may be allowed if:

Â Â Â Â Â  (a) The lot or parcel on which the dwelling will be sited was lawfully created and was acquired by the present owner:

Â Â Â Â Â  (A) Prior to January 1, 1985; or

Â Â Â Â Â  (B) By devise or by intestate succession from a person who acquired the lot or parcel prior to January 1, 1985.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited does not include a dwelling.

Â Â Â Â Â  (c) The proposed dwelling is not prohibited by, and will comply with, the requirements of the acknowledged comprehensive plan and land use regulations and other provisions of law.

Â Â Â Â Â  (d) The lot or parcel on which the dwelling will be sited, if zoned for farm use, is not on that high-value farmland described in ORS 215.710 except as provided in subsections (2) and (3) of this section.

Â Â Â Â Â  (e) The lot or parcel on which the dwelling will be sited, if zoned for forest use, is described in ORS 215.720, 215.740 or 215.750.

Â Â Â Â Â  (f) When the lot or parcel on which the dwelling will be sited lies within an area designated in an acknowledged comprehensive plan as habitat of big game, the siting of the dwelling is consistent with the limitations on density upon which the acknowledged comprehensive plan and land use regulations intended to protect the habitat are based.

Â Â Â Â Â  (g) When the lot or parcel on which the dwelling will be sited is part of a tract, the remaining portions of the tract are consolidated into a single lot or parcel when the dwelling is allowed.

Â Â Â Â Â  (2)(a) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

Â Â Â Â Â  (A) It meets the other requirements of ORS 215.705 to 215.750;

Â Â Â Â Â  (B) The lot or parcel is protected as high-value farmland as described under ORS 215.710 (1); and

Â Â Â Â Â  (C) A hearings officer of a county determines that:

Â Â Â Â Â  (i) The lot or parcel cannot practicably be managed for farm use, by itself or in conjunction with other land, due to extraordinary circumstances inherent in the land or its physical setting that do not apply generally to other land in the vicinity.

Â Â Â Â Â  (ii) The dwelling will comply with the provisions of ORS 215.296 (1).

Â Â Â Â Â  (iii) The dwelling will not materially alter the stability of the overall land use pattern in the area.

Â Â Â Â Â  (b) A local government shall provide notice of all applications for dwellings allowed under this subsection to the State Department of Agriculture. Notice shall be provided in accordance with the governing bodyÂs land use regulations but shall be mailed at least 20 calendar days prior to the public hearing before the hearings officer under paragraph (a) of this subsection.

Â Â Â Â Â  (3) Notwithstanding the requirements of subsection (1)(d) of this section, a single-family dwelling not in conjunction with farm use may be sited on high-value farmland if:

Â Â Â Â Â  (a) It meets the other requirements of ORS 215.705 to 215.750.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited is:

Â Â Â Â Â  (A) Identified in ORS 215.710 (3) or (4);

Â Â Â Â Â  (B) Not protected under ORS 215.710 (1); and

Â Â Â Â Â  (C) Twenty-one acres or less in size.

Â Â Â Â Â  (c)(A) The tract is bordered on at least 67 percent of its perimeter by tracts that are smaller than 21 acres, and at least two such tracts had dwellings on them on January 1, 1993;

Â Â Â Â Â  (B) The tract is not a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary; or

Â Â Â Â Â  (C) The tract is a flaglot and is bordered on at least 25 percent of its perimeter by tracts that are smaller than 21 acres, and at least four dwellings existed on January 1, 1993, within one-quarter mile of the center of the subject tract and on the same side of the public road that provides access to the subject tract. The governing body of a county must interpret the center of the subject tract as the geographic center of the flaglot if the applicant makes a written request for that interpretation and that interpretation does not cause the center to be located outside the flaglot. Up to two of the four dwellings may lie within the urban growth boundary, but only if the subject tract abuts an urban growth boundary. As used in this subparagraph:

Â Â Â Â Â  (i) ÂFlaglotÂ means a tract containing a narrow strip or panhandle of land providing access from the public road to the rest of the tract.

Â Â Â Â Â  (ii) ÂGeographic center of the flaglotÂ means the point of intersection of two perpendicular lines of which the first line crosses the midpoint of the longest side of a flaglot, at a 90-degree angle to that side, and the second line crosses the midpoint of the longest adjacent side of the flaglot.

Â Â Â Â Â  (4) If land is in a zone that allows both farm and forest uses, is acknowledged to be in compliance with goals relating to both agriculture and forestry and may qualify as an exclusive farm use zone under this chapter, the county may apply the standards for siting a dwelling under either subsection (1)(d) of this section or ORS 215.720, 215.740 and 215.750 as appropriate for the predominant use of the tract on January 1, 1993.

Â Â Â Â Â  (5) A county may, by application of criteria adopted by ordinance, deny approval of a dwelling allowed under this section in any area where the county determines that approval of the dwelling would:

Â Â Â Â Â  (a) Exceed the facilities and service capabilities of the area;

Â Â Â Â Â  (b) Materially alter the stability of the overall land use pattern in the area; or

Â Â Â Â Â  (c) Create conditions or circumstances that the county determines would be contrary to the purposes or intent of its acknowledged comprehensive plan or land use regulations.

Â Â Â Â Â  (6) For purposes of subsection (1)(a) of this section, ÂownerÂ includes the wife, husband, son, daughter, mother, father, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, mother-in-law, father-in-law, aunt, uncle, niece, nephew, stepparent, stepchild, grandparent or grandchild of the owner or a business entity owned by any one or combination of these family members.

Â Â Â Â Â  (7) When a local government approves an application for a single-family dwelling under the provisions of this section, the application may be transferred by a person who has qualified under this section to any other person after the effective date of the land use decision. [1993 c.792 Â§2; 1995 c.812 Â§7; 2001 c.358 Â§1]

Â Â Â Â Â  215.710 High-value farmland description for ORS 215.705. (1) For purposes of ORS 215.705, high-value farmland is land in a tract composed predominantly of soils that, at the time the siting of a dwelling is approved for the tract, are:

Â Â Â Â Â  (a) Irrigated and classified prime, unique, Class I or Class II; or

Â Â Â Â Â  (b) Not irrigated and classified prime, unique, Class I or Class II.

Â Â Â Â Â  (2) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if outside the
Willamette
Valley
, includes tracts growing specified perennials as demonstrated by the most recent aerial photography of the Agricultural Stabilization and Conservation Service of the United States Department of Agriculture taken prior to November 4, 1993. For purposes of this subsection, Âspecified perennialsÂ means perennials grown for market or research purposes including, but not limited to, nursery stock, berries, fruits, nuts, Christmas trees or vineyards but not including seed crops, hay, pasture or alfalfa.

Â Â Â Â Â  (3) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if in the Willamette Valley, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

Â Â Â Â Â  (a) Subclassification IIIe, specifically, Bellpine, Bornstedt, Burlington, Briedwell, Carlton, Cascade, Chehalem, Cornelius, Cornelius Variant, Cornelius and Kinton, Helvetia, Hillsboro, Hullt, Jory, Kinton, Latourell, Laurelwood, Melbourne, Multnomah, Nekia, Powell, Price, Quatama, Salkum, Santiam, Saum, Sawtell, Silverton, Veneta, Willakenzie, Woodburn and Yamhill;

Â Â Â Â Â  (b) Subclassification IIIw, specifically,
Concord
, Conser, Cornelius Variant,
Dayton
(thick surface) and Sifton (occasionally flooded);

Â Â Â Â Â  (c) Subclassification IVe, specifically, Bellpine Silty Clay Loam,
Carlton
, Cornelius, Jory, Kinton, Latourell, Laurelwood, Powell, Quatama, Springwater, Willakenzie and Yamhill; and

Â Â Â Â Â  (d) Subclassification IVw, specifically, Awbrig, Bashaw, Courtney,
Dayton
, Natroy, Noti and Whiteson.

Â Â Â Â Â  (4) In addition to that land described in subsection (1) of this section, for purposes of ORS 215.705, high-value farmland, if west of the summit of the Coast Range and used in conjunction with a dairy operation on January 1, 1993, includes tracts composed predominantly of the following soils in Class III or IV or composed predominantly of a combination of soils described in subsection (1) of this section and the following soils:

Â Â Â Â Â  (a) Subclassification IIIe, specifically,
Astoria
, Hembre, Knappa, Meda, Quillayutte and Winema;

Â Â Â Â Â  (b) Subclassification IIIw, specifically, Brenner and Chitwood;

Â Â Â Â Â  (c) Subclassification IVe, specifically,
Astoria
, Hembre, Meda, Nehalan, Neskowin and Winema; and

Â Â Â Â Â  (d) Subclassification IVw, specifically, Coquille.

Â Â Â Â Â  (5) For purposes of approving a land use application under ORS 215.705, the soil class, soil rating or other soil designation of a specific lot or parcel may be changed if the property owner:

Â Â Â Â Â  (a) Submits a statement of agreement from the Natural Resources Conservation Service of the United States Department of Agriculture that the soil class, soil rating or other soil designation should be adjusted based on new information; or

Â Â Â Â Â  (b)(A) Submits a report from a soils scientist whose credentials are acceptable to the State Department of Agriculture that the soil class, soil rating or other soil designation should be changed; and

Â Â Â Â Â  (B) Submits a statement from the State Department of Agriculture that the Director of Agriculture or the directorÂs designee has reviewed the report described in subparagraph (A) of this paragraph and finds the analysis in the report to be soundly and scientifically based.

Â Â Â Â Â  (6) Soil classes, soil ratings or other soil designations used in or made pursuant to this section are those of the Soil Conservation Service in its most recent publication for that class, rating or designation before November 4, 1993. [1993 c.792 Â§3; 1995 c.79 Â§78; 1995 c.812 Â§8]

Â Â Â Â Â  215.720 Criteria for forestland dwelling under ORS 215.705. (1) A dwelling authorized under ORS 215.705 may be allowed on land zoned for forest use under a goal protecting forestland only if:

Â Â Â Â Â  (a) The tract on which the dwelling will be sited is in western
Oregon
, as defined in ORS 321.257, and is composed of soils not capable of producing 5,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

Â Â Â Â Â  (A) A United States Bureau of Land Management road; or

Â Â Â Â Â  (B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

Â Â Â Â Â  (b) The tract on which the dwelling will be sited is in eastern
Oregon
, as defined in ORS 321.805, and is composed of soils not capable of producing 4,000 cubic feet per year of commercial tree species and is located within 1,500 feet of a public road as defined under ORS 368.001. The road shall be maintained and either paved or surfaced with rock and shall not be:

Â Â Â Â Â  (A) A United States Bureau of Land Management road; or

Â Â Â Â Â  (B) A United States Forest Service road unless the road is paved to a minimum width of 18 feet, there is at least one defined lane in each direction and a maintenance agreement exists between the United States Forest Service and landowners adjacent to the road, a local government or a state agency.

Â Â Â Â Â  (2) For purposes of this section, Âcommercial tree speciesÂ means trees recognized under rules adopted under ORS 527.715 for commercial production.

Â Â Â Â Â  (3) No dwelling other than those described in this section and ORS 215.740, 215.750 and 215.755 may be sited on land zoned for forest use under a land use planning goal protecting forestland. [1993 c.792 Â§4 (1),(4),(9); 1997 c.318 Â§4; 1997 c.732 Â§1; 2003 c.621 Â§102]

Â Â Â Â Â  215.730 Additional criteria for forestland dwellings under ORS 215.705. (1) A local government shall require as a condition of approval of a single-family dwelling allowed under ORS 215.705 on lands zoned forestland that:

Â Â Â Â Â  (a)(A) If the lot or parcel is more than 30 acres in eastern Oregon as defined in ORS 321.805, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met; or

Â Â Â Â Â  (B) If the lot or parcel is more than 10 acres in western
Oregon
as defined in ORS 321.257, the property owner submits a stocking survey report to the assessor and the assessor verifies that the minimum stocking requirements adopted under ORS 527.610 to 527.770 have been met.

Â Â Â Â Â  (b) The dwelling meets the following requirements:

Â Â Â Â Â  (A) The dwelling has a fire retardant roof.

Â Â Â Â Â  (B) The dwelling will not be sited on a slope of greater than 40 percent.

Â Â Â Â Â  (C) Evidence is provided that the domestic water supply is from a source authorized by the Water Resources Department and not from a Class II stream as designated by the State Board of Forestry.

Â Â Â Â Â  (D) The dwelling is located upon a parcel within a fire protection district or is provided with residential fire protection by contract.

Â Â Â Â Â  (E) If the dwelling is not within a fire protection district, the applicant provides evidence that the applicant has asked to be included in the nearest such district.

Â Â Â Â Â  (F) If the dwelling has a chimney or chimneys, each chimney has a spark arrester.

Â Â Â Â Â  (G) The owner provides and maintains primary fuel-free break and secondary break areas on land surrounding the dwelling that is owned or controlled by the owner.

Â Â Â Â Â  (2)(a) If a governing body determines that meeting the requirement of subsection (1)(b)(D) of this section would be impracticable, the governing body may provide an alternative means for protecting the dwelling from fire hazards. The means selected may include a fire sprinkling system, on-site equipment and water storage or other methods that are reasonable, given the site conditions.

Â Â Â Â Â  (b) If a water supply is required under this subsection, it shall be a swimming pool, pond, lake or similar body of water that at all times contains at least 4,000 gallons or a stream that has a minimum flow of at least one cubic foot per second. Road access shall be provided to within 15 feet of the waterÂs edge for fire-fighting pumping units, and the road access shall accommodate a turnaround for fire-fighting equipment. [1993 c.792 Â§5; 1995 c.812 Â§6; 1997 c.293 Â§1; 2003 c.621 Â§103]

(Other Forestland Dwellings)

Â Â Â Â Â  215.740 Large tract forestland dwelling; criteria; rules. (1) If a dwelling is not allowed under ORS 215.720 (1), a dwelling may be allowed on land zoned for forest use under a goal protecting forestland if it complies with other provisions of law and is sited on a tract:

Â Â Â Â Â  (a) In eastern
Oregon
of at least 240 contiguous acres except as provided in subsection (3) of this section; or

Â Â Â Â Â  (b) In western
Oregon
of at least 160 contiguous acres except as provided in subsection (3) of this section.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, a tract shall not be considered to consist of less than 240 acres or 160 acres because it is crossed by a public road or a waterway.

Â Â Â Â Â  (3)(a) An owner of tracts that are not contiguous but are in the same county or adjacent counties and zoned for forest use may add together the acreage of two or more tracts to total 320 acres or more in eastern Oregon or 200 acres or more in western Oregon to qualify for a dwelling under subsection (1) of this section.

Â Â Â Â Â  (b) If an owner totals 320 or 200 acres, as appropriate, under paragraph (a) of this subsection, the owner shall submit proof of nonrevocable deed restrictions recorded in the deed records for the tracts in the 320 or 200 acres, as appropriate. The deed restrictions shall preclude all future rights to construct a dwelling on the tracts or to use the tracts to total acreage for future siting of dwellings for present and any future owners unless the tract is no longer subject to protection under goals for agricultural lands or forestlands.

Â Â Â Â Â  (c) The Land Conservation and Development Commission shall adopt rules that prescribe the language of the deed restriction, the procedures for recording, the procedures under which counties shall keep records of lots or parcels used to create the total, the mechanisms for providing notice to subsequent purchasers of the limitations under paragraph (b) of this subsection and other rules to implement this section. [1993 c.792 Â§4(2),(3),(5)]

Â Â Â Â Â  215.750 Alternative forestland dwellings; criteria. (1) In western
Oregon
, a governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a forest zone if the lot or parcel is predominantly composed of soils that are:

Â Â Â Â Â  (a) Capable of producing 0 to 49 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

Â Â Â Â Â  (b) Capable of producing 50 to 85 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

Â Â Â Â Â  (c) Capable of producing more than 85 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

Â Â Â Â Â  (2) In eastern
Oregon
, a governing body of a county or its designate may allow the establishment of a single-family dwelling on a lot or parcel located within a forest zone if the lot or parcel is predominantly composed of soils that are:

Â Â Â Â Â  (a) Capable of producing 0 to 20 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least three other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels;

Â Â Â Â Â  (b) Capable of producing 21 to 50 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least seven other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels; or

Â Â Â Â Â  (c) Capable of producing more than 50 cubic feet per acre per year of wood fiber if:

Â Â Â Â Â  (A) All or part of at least 11 other lots or parcels that existed on January 1, 1993, are within a 160-acre square centered on the center of the subject tract; and

Â Â Â Â Â  (B) At least three dwellings existed on January 1, 1993, on the other lots or parcels.

Â Â Â Â Â  (3) Lots or parcels within urban growth boundaries shall not be used to satisfy the eligibility requirements under subsection (1) or (2) of this section.

Â Â Â Â Â  (4) A proposed dwelling under this section is not allowed:

Â Â Â Â Â  (a) If it is prohibited by or will not comply with the requirements of an acknowledged comprehensive plan and acknowledged land use regulations or other provisions of law.

Â Â Â Â Â  (b) Unless it complies with the requirements of ORS 215.730.

Â Â Â Â Â  (c) Unless no dwellings are allowed on other lots or parcels that make up the tract and deed restrictions established under ORS 215.740 (3) for the other lots or parcels that make up the tract are met.

Â Â Â Â Â  (d) If the tract on which the dwelling will be sited includes a dwelling.

Â Â Â Â Â  (5) Except as described in subsection (6) of this section, if the tract under subsection (1) or (2) of this section abuts a road that existed on January 1, 1993, the measurement may be made by creating a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is to the maximum extent possible, aligned with the road.

Â Â Â Â Â  (6)(a) If a tract 60 acres or larger described under subsection (1) or (2) of this section abuts a road or perennial stream, the measurement shall be made in accordance with subsection (5) of this section. However, one of the three required dwellings shall be on the same side of the road or stream as the tract and:

Â Â Â Â Â  (A) Be located within a 160-acre rectangle that is one mile long and one-fourth mile wide centered on the center of the subject tract and that is, to the maximum extent possible, aligned with the road or stream; or

Â Â Â Â Â  (B) Be within one-quarter mile from the edge of the subject tract but not outside the length of the 160-acre rectangle, and on the same side of the road or stream as the tract.

Â Â Â Â Â  (b) If a road crosses the tract on which the dwelling will be located, at least one of the three required dwellings shall be on the same side of the road as the proposed dwelling.

Â Â Â Â Â  (7) Notwithstanding subsection (4)(a) of this section, if the acknowledged comprehensive plan and land use regulations of a county require that a dwelling be located in a 160-acre square or rectangle described in subsection (1), (2), (5) or (6) of this section, a dwelling is in the 160-acre square or rectangle if any part of the dwelling is in the 160-acre square or rectangle. [1993 c.792 Â§4(6),(7),(8); 1999 c.59 Â§58; 2005 c.289 Â§1]

Â Â Â Â Â  215.755 Other forestland dwellings; criteria. Subject to the approval of the governing body or its designee, the following dwellings may be established in any area zoned for forest use under a land use planning goal protecting forestland, provided that the requirements of the acknowledged comprehensive plan, land use regulations and other applicable provisions of law are met:

Â Â Â Â Â  (1) Alteration, restoration or replacement of a lawfully established dwelling that:

Â Â Â Â Â  (a) Has intact exterior walls and roof structure;

Â Â Â Â Â  (b) Has indoor plumbing consisting of a kitchen sink, toilet and bathing facilities connected to a sanitary waste disposal system;

Â Â Â Â Â  (c) Has interior wiring for interior lights;

Â Â Â Â Â  (d) Has a heating system; and

Â Â Â Â Â  (e) In the case of replacement, is removed, demolished or converted to an allowable nonresidential use within three months of completion of the replacement dwelling.

Â Â Â Â Â  (2) One manufactured dwelling or recreational vehicle, or the temporary use of an existing building, in conjunction with an existing dwelling as a temporary use for the term of a hardship suffered by the existing resident or a relative of the resident. Within three months of the end of the hardship, the manufactured dwelling or recreational vehicle shall be removed or demolished or, in the case of an existing building, the building shall be removed, demolished or returned to an allowed nonresidential use. The governing body or its designee shall provide for periodic review of the hardship claimed under this subsection. A temporary dwelling established under this section shall not qualify for replacement under the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) Caretaker residences for public parks and public fish hatcheries. [1997 c.318 Â§6; 1999 c.640 Â§4]

Â Â Â Â Â  Note: 215.755 was added to and made a part of ORS chapter 215 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(
Lot
or Parcel Sizes)

Â Â Â Â Â  215.780 Minimum lot or parcel sizes; land division to establish a dwelling; recordation. (1) Except as provided in subsection (2) of this section, the following minimum lot or parcel sizes apply to all counties:

Â Â Â Â Â  (a) For land zoned for exclusive farm use and not designated rangeland, at least 80 acres;

Â Â Â Â Â  (b) For land zoned for exclusive farm use and designated rangeland, at least 160 acres; and

Â Â Â Â Â  (c) For land designated forestland, at least 80 acres.

Â Â Â Â Â  (2) A county may adopt a lower minimum lot or parcel size than that described in subsection (1) of this section in any of the following circumstances:

Â Â Â Â Â  (a) By demonstrating to the Land Conservation and Development Commission that it can do so while continuing to meet the requirements of ORS 215.243 and 527.630 and the land use planning goals adopted under ORS 197.230.

Â Â Â Â Â  (b) To allow the establishment of a parcel for a dwelling on land zoned for forest use or mixed farm and forest use, subject to the following requirements:

Â Â Â Â Â  (A) The parcel established shall not be larger than five acres, except as necessary to recognize physical factors such as roads or streams, in which case the parcel shall be no larger than 10 acres;

Â Â Â Â Â  (B) The dwelling existed prior to June 1, 1995;

Â Â Â Â Â  (C)(i) The remaining parcel, not containing the dwelling, meets the minimum land division standards of the zone; or

Â Â Â Â Â  (ii) The remaining parcel, not containing the dwelling, is consolidated with another parcel, and together the parcels meet the minimum land division standards of the zone; and

Â Â Â Â Â  (D) The remaining parcel, not containing the dwelling, is not entitled to a dwelling unless subsequently authorized by law or goal.

Â Â Â Â Â  (c) In addition to the requirements of paragraph (b) of this subsection, if the land is zoned for mixed farm and forest use the following requirements apply:

Â Â Â Â Â  (A) The minimum tract eligible under paragraph (b) of this subsection is 40 acres.

Â Â Â Â Â  (B) The tract shall be predominantly in forest use and that portion in forest use qualified for special assessment under a program under ORS chapter 321.

Â Â Â Â Â  (C) The remainder of the tract shall not qualify for any uses allowed under ORS 215.213 and 215.283 that are not allowed on forestland.

Â Â Â Â Â  (d) To allow a division of forestland to facilitate a forest practice as defined in ORS 527.620 that results in a parcel that does not meet the minimum area requirements of subsection (1)(c) of this section or paragraph (a) of this subsection. Parcels created pursuant to this subsection:

Â Â Â Â Â  (A) Shall not be eligible for siting of a new dwelling;

Â Â Â Â Â  (B) Shall not serve as the justification for the siting of a future dwelling on other lots or parcels;

Â Â Â Â Â  (C) Shall not, as a result of the land division, be used to justify redesignation or rezoning of resource lands;

Â Â Â Â Â  (D) Shall not result in a parcel of less than 35 acres, except:

Â Â Â Â Â  (i) Where the purpose of the land division is to facilitate an exchange of lands involving a governmental agency; or

Â Â Â Â Â  (ii) Where the purpose of the land division is to allow transactions in which at least one participant is a person with a cumulative ownership of at least 2,000 acres of forestland; and

Â Â Â Â Â  (E) If associated with the creation of a parcel where a dwelling is involved, shall not result in a parcel less than the minimum lot or parcel size of the zone.

Â Â Â Â Â  (e) To allow a division of a lot or parcel zoned for forest use or mixed farm and forest use under a statewide planning goal protecting forestland if:

Â Â Â Â Â  (A) At least two dwellings lawfully existed on the lot or parcel prior to November 4, 1993;

Â Â Â Â Â  (B) Each dwelling complies with the criteria for a replacement dwelling under ORS 215.213 (1)(t) or 215.283 (1)(s);

Â Â Â Â Â  (C) Except for one lot or parcel, each lot or parcel created under this paragraph is between two and five acres in size;

Â Â Â Â Â  (D) At least one dwelling is located on each lot or parcel created under this paragraph; and

Â Â Â Â Â  (E) The landowner of a lot or parcel created under this paragraph provides evidence that a restriction prohibiting the landowner and the landownerÂs successors in interest from further dividing the lot or parcel has been recorded with the county clerk of the county in which the lot or parcel is located. A restriction imposed under this paragraph shall be irrevocable unless a statement of release is signed by the county planning director of the county in which the lot or parcel is located indicating that the comprehensive plan or land use regulations applicable to the lot or parcel have been changed so that the lot or parcel is no longer subject to statewide planning goals protecting forestland or unless the land division is subsequently authorized by law or by a change in a statewide planning goal for land zoned for forest use or mixed farm and forest use.

Â Â Â Â Â  (f) To allow a proposed division of land in a forest zone or a mixed farm and forest zone as provided in ORS 215.783.

Â Â Â Â Â  (3) A county planning director shall maintain a record of lots and parcels that do not qualify for division under the restrictions imposed under subsections (2)(e) and (4) of this section. The record shall be readily available to the public.

Â Â Â Â Â  (4) A lot or parcel may not be divided under subsection (2)(e) of this section if an existing dwelling on the lot or parcel was approved under:

Â Â Â Â Â  (a) A statute, an administrative rule or a land use regulation as defined in ORS 197.015 that required removal of the dwelling or that prohibited subsequent division of the lot or parcel; or

Â Â Â Â Â  (b) A farm use zone provision that allowed both farm and forest uses in a mixed farm and forest use zone under a statewide planning goal protecting forestland.

Â Â Â Â Â  (5) A county with a minimum lot or parcel size acknowledged by the commission pursuant to ORS 197.251 after January 1, 1987, or acknowledged pursuant to periodic review requirements under ORS 197.628 to 197.650 that is smaller than those prescribed in subsection (1) of this section need not comply with subsection (2) of this section.

Â Â Â Â Â  (6)(a) An applicant for the creation of a parcel pursuant to subsection (2)(b) of this section shall provide evidence that a restriction on the remaining parcel, not containing the dwelling, has been recorded with the county clerk of the county where the property is located. An applicant for the creation of a parcel pursuant to subsection (2)(d) of this section shall provide evidence that a restriction on the newly created parcel has been recorded with the county clerk of the county where the property is located. The restriction shall allow no dwellings unless authorized by law or goal on land zoned for forest use except as permitted under subsection (2) of this section.

Â Â Â Â Â  (b) A restriction imposed under this subsection shall be irrevocable unless a statement of release is signed by the county planning director of the county where the property is located indicating that the comprehensive plan or land use regulations applicable to the property have been changed in such a manner that the parcel is no longer subject to statewide planning goals pertaining to agricultural land or forestland.

Â Â Â Â Â  (c) The county planning director shall maintain a record of parcels that do not qualify for the siting of a new dwelling under restrictions imposed by this subsection. The record shall be readily available to the public.

Â Â Â Â Â  (7) A landowner allowed a land division under subsection (2) of this section shall sign a statement that shall be recorded with the county clerk of the county in which the property is located, declaring that the landowner and the landownerÂs successors in interest will not in the future complain about accepted farming or forest practices on nearby lands devoted to farm or forest use. [1993 c.792 Â§7; 1995 c.700 Â§1; 1999 c.348 Â§14; 2001 c.531 Â§1; 2007 c.143 Â§3]

Â Â Â Â Â  215.783 Land division to preserve open space or park; qualification for special assessment. (1) The governing body of a county or its designee may approve a proposed division of land in a forest zone or a mixed farm and forest zone to create two parcels if the proposed division of land is for the purpose of allowing a provider of public parks or open space, or a not-for-profit land conservation organization, to purchase one of the resulting parcels as provided in this section.

Â Â Â Â Â  (2) A parcel created by the land division that is not sold to a provider of public parks or open space or to a not-for-profit land conservation organization must comply with the following:

Â Â Â Â Â  (a) If the parcel contains a dwelling or another use allowed under ORS chapter 215, the parcel must be large enough to support continued residential use or other allowed use of the parcel; or

Â Â Â Â Â  (b) If the parcel does not contain a dwelling, the parcel is eligible for siting a dwelling as may be authorized under ORS 195.120 or as may be authorized under ORS 215.705 to 215.750, based on the size and configuration of the parcel.

Â Â Â Â Â  (3) Before approving a proposed division of land under this section, the governing body of a county or its designee shall require as a condition of approval that the provider of public parks or open space, or the not-for-profit land conservation organization, present for recording in the deed records for the county in which the parcel retained by the provider or organization is located an irrevocable deed restriction prohibiting the provider or organization and their successors in interest from:

Â Â Â Â Â  (a) Establishing a dwelling on the parcel or developing the parcel for any use not authorized in a forest zone or mixed farm and forest zone except park or conservation uses; and

Â Â Â Â Â  (b) Pursuing a cause of action or claim of relief alleging an injury from farming or forest practices for which a claim or action is not allowed under ORS 30.936 or 30.937.

Â Â Â Â Â  (4) If a proposed division of land under this section results in the disqualification of a parcel for a special assessment described in ORS 308A.718 or the withdrawal of a parcel from designation as riparian habitat under ORS 308A.365, the owner must pay additional taxes as provided under ORS 308A.371 or 308A.700 to 308A.733 before the county may approve the division. [2007 c.143 Â§2]

WILDLIFE HABITAT CONSERVATION PLANNING

Â Â Â Â Â  215.799 Location of dwellings on wildlife habitat land. (1) New and existing dwellings may be allowed on a lot or parcel subject to wildlife habitat special assessment under ORS 308A.403 to 308A.430 as follows:

Â Â Â Â Â  (a) Lawfully existing dwellings, pursuant to ORS 215.130 (5) to (11), may remain.

Â Â Â Â Â  (b) For a lot or parcel without an existing dwelling, dwellings may be allowed if each dwelling for which the landowner seeks approval complies with all applicable requirements under the countyÂs acknowledged zoning ordinance.

Â Â Â Â Â  (2) The fact that a lot or parcel is subject to wildlife habitat special assessment may not make it easier or more difficult for a landowner to obtain approval for a dwelling on the lot or parcel. [2003 c.539 Â§14; 2005 c.94 Â§1]

Â Â Â Â Â  Note: 215.799 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 215 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  215.800 [1993 c.764 Â§1; 1997 c.504 Â§1; 2001 c.708 Â§8; 2003 c.454 Â§Â§86,88; 2003 c.621 Â§72; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.801 [2001 c.708 Â§7; 2003 c.454 Â§90; 2003 c.621 Â§73; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.802 [1993 c.764 Â§2; 1997 c.504 Â§2; 2001 c.708 Â§9; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.804 [1993 c.764 Â§3; 1997 c.504 Â§3; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.806 [1993 c.764 Â§4; 1999 c.59 Â§59; 2001 c.708 Â§10; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.808 [1993 c.764 Â§5; 1997 c.504 Â§4; 1999 c.314 Â§61; 1999 c.503 Â§8; 1999 c.842 Â§2; 2001 c.708 Â§11; 2003 c.454 Â§Â§92,94; 2003 c.621 Â§74; repealed by 2003 c.539 Â§33]

Â Â Â Â Â  215.990 [Subsections (1) and (2) enacted as 1955 c.439 Â§11; subsection (5) enacted as 1969 c.324 Â§8; 1971 c.13 Â§4; repealed by 1977 c.766 Â§16]

GUEST RANCHES IN
EASTERN OREGON

Â Â Â Â Â  Note: Sections 1, 2 and 5, chapter 728, Oregon Laws 1997, provide:

Â Â Â Â Â  Sec. 1. (1) Notwithstanding ORS 215.283, a guest ranch may be established in conjunction with an existing and continuing livestock operation, using accepted livestock practices, that qualifies as a farm use under ORS 215.203 in any area zoned for exclusive farm use in eastern
Oregon
.

Â Â Â Â Â  (2) A guest ranch established under this section shall meet the following conditions:

Â Â Â Â Â  (a) Except as provided in paragraph (c) of this subsection, the guest lodging units cumulatively shall:

Â Â Â Â Â  (A) Include not less than four nor more than 10 overnight guest lodging units; and

Â Â Â Â Â  (B) Not exceed a total of 12,000 square feet in floor area, not counting against the limit of 12,000 square feet of floor area of a guest lodging unit in a lodge that is dedicated to kitchen area, rest rooms, storage or other shared indoor space.

Â Â Â Â Â  (b) The guest ranch shall be located on a lawfully created parcel:

Â Â Â Â Â  (A) That is at least 160 acres;

Â Â Â Â Â  (B) That is the parcel containing the dwelling of the person conducting the livestock operation; and

Â Â Â Â Â  (C) That is not classified as high-value farmland as defined in ORS 215.710.

Â Â Â Â Â  (c) For each doubling of the initial 160 acres required under paragraph (b) of this subsection, up to five additional overnight guest lodging units not exceeding a total of 6,000 square feet of floor area may be added to the guest ranch for a total of not more than 25 guest lodging units and 30,000 square feet of floor area.

Â Â Â Â Â  (3) A guest ranch may provide recreational activities that can be provided in conjunction with the livestock operationÂs natural setting, including but not limited to hunting, fishing, hiking, biking, horseback riding, camping or swimming. Intensively developed recreational facilities, such as golf courses as identified in ORS 215.283, shall not be allowed. A campground as described in ORS 215.283 (2)(c) shall not be allowed in conjunction with a guest ranch, and a guest ranch shall not be allowed in conjunction with an existing golf course under ORS 215.283 (2)(f) or with an existing campground under ORS 215.283 (2)(c).

Â Â Â Â Â  (4) Food services shall be incidental to the operation of the guest ranch and shall be provided only for the guests of the guest ranch, individuals accompanying the guests and individuals attending a special event at the guest ranch. The cost of meals, if any, provided to guests of the guest ranch, individuals accompanying the guests and individuals attending a special event at the guest ranch may be included in the fee to visit or stay at the guest ranch. A guest ranch may not sell individual meals to an individual who is not a guest of the guest ranch, an individual accompanying a guest or an individual attending a special event at the guest ranch.

Â Â Â Â Â  (5) Approval of a guest ranch shall be subject to the provisions of ORS 215.296 (1) and (2) and other approval or siting standards of the county.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) Â
Eastern Oregon
Â has the meaning given that term in ORS 321.805.

Â Â Â Â Â  (b) ÂGuest lodging unitÂ means guest rooms in a lodge, bunkhouse, cottage or cabin used only for transient overnight lodging and not for a permanent residence.

Â Â Â Â Â  (c) ÂGuest ranchÂ means a facility for overnight guest lodging units, including passive recreational activities and food services, as set forth in subsections (2) to (4) of this section, that are incidental and accessory to an existing livestock operation that qualifies as a farm use under ORS 215.203.

Â Â Â Â Â  (d) ÂLivestockÂ means cattle, sheep, horses and bison. [1997 c.728 Â§1; 1999 c.216 Â§1; 2001 c.467 Â§2; 2001 c.544 Â§5; 2003 c.147 Â§1; 2003 c.621 Â§107; 2005 c.258 Â§1]

Â Â Â Â Â  Sec. 2. (1) Notwithstanding ORS 215.263, the governing body of a county or its designee shall not approve a proposed division of land in an exclusive farm use zone for a guest ranch as defined in section 1 of this 1997 Act.

Â Â Â Â Â  (2) The governing body of a county or its designee shall not approve any proposed division of a lot or parcel that separates a guest ranch described in section 1 of this 1997 Act from the dwelling of the person conducting the livestock operation. [1997 c.728 Â§2]

Â Â Â Â Â  Sec. 5. Chapter 728, Oregon Laws 1997, is repealed January 2, 2010. [1997 c.728 Â§5; 2001 c.467 Â§3; 2005 c.258 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 258, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The Department of Land Conservation and Development, the State Department of Agriculture and the Economic and Community Development Department shall submit jointly a written report on the implementation of sections 1 and 2, chapter 728, Oregon Laws 1997, to the Seventy-fourth Legislative Assembly by February 1, 2007, and to the Seventy-fifth Legislative Assembly by February 1, 2009. [2005 c.258 Â§2]

_______________

CHAPTERS 216 TO 220

[Reserved for expansion]



Chapter 221

TITLE 21

CITIES

Chapter     221.     Organization and Government of Cities

222.     City Boundary Changes; Mergers; Consolidations; Withdrawals

223.     Local Improvements and Works Generally

224.     City Sewers and Sanitation

225.     Municipal Utilities

226.
City
Parks
, Memorials and Cemeteries

227.     City Planning and Zoning

_______________

Chapter 221  Organization and Government of Cities

2007 EDITION

ORGANIZATION AND GOVERNMENT OF CITIES

CITIES

INCORPORATION OF CITIES

(Temporary provisions relating to annexation of certain industrial lands are compiled as notes

preceding ORS 221.005)

221.005     Legislative findings; policy

221.010     Definitions for ORS 221.020 to 221.100

221.020     Authority to incorporate

221.031     Petition to incorporate; filing; form; contents; approval by adjoining city

221.032     Annexation during pendency of incorporation

221.034     Incorporation of rural unincorporated community and contiguous lands

221.035     Economic feasibility statement; contents

221.036     Inclusion of area within urban growth boundary in incorporation of rural unincorporated community

221.040     Hearing on petition to incorporate; order fixing date of election on approved petition

221.050     Incorporation election; election of first city council; proclamation of results

221.061     Election costs

221.090     Terms of office of first city council

221.100     Validation of incorporation under prior laws

221.106     Prohibition against signing by person not elector, signing false name or multiple

signing of incorporation petition

CITY GOVERNMENT; OFFICERS; NOMINATIONS AND ELECTIONS; CHARTER AMENDMENTS

221.110     City officers; eligibility

221.120     City council; terms; vacancies; powers; meetings

221.130     Mayor; term; functions

221.140     Appointment of municipal judge and other city officers; removal; compensation

221.145     Basing compensation of city officers upon fines prohibited

221.160     Special elections to fill council vacancies; appointment of council members when all positions vacant

221.180     Procedure for nomination of candidates for city offices

221.200     Law governing elections in cities

221.210     Charter amendments and other municipal measures; initiative and referendum

221.230     Election dates; procedure for emergency elections

ORDINANCES

221.275     Definitions for ORS 221.275 to 221.290

221.277     Violation of city parking ordinance; affirmative defense

221.285     Notice of delinquent parking violation to rental company; effect when notice not given; effect of prompt payment of amount specified in citation; procedure to substitute renter as defendant

221.287     Recovery of fine from renter or lessee of vehicle

221.290     Application of ORS 221.275 to 221.290

221.295     Ordinances regulating placement or height of radio antennas

221.310     Effective date of ordinances, resolutions and franchises; emergency measures

221.315     Enforcement of ordinance and charter provisions; disposition of fines, costs and forfeited security deposit

221.330     Publication or posting of ordinances; exceptions

221.333     Parking ordinance violation; mode of charging defendant; notice as complaint

MUNICIPAL COURTS

221.336     Establishment of municipal court

221.339     Jurisdiction of municipal court; prosecutions by city attorney

221.342     Method by which municipal court becomes court of record

221.343     Method by which municipal court ceases to operate as court of record

221.344     Registration of municipal court; effect of registration

221.346     Enforcement of judgments of municipal court

221.351     Liens based on municipal court judgment; recording judgment or lien; recording fee

221.352     Municipal court docket

221.353     Disqualification of municipal judge for prejudice

221.354     Trial by jury in criminal cases

221.355     Agreement between cities for judicial services

221.357     Agreement for judicial services to city by circuit court; powers of court under agreement; disposition of fines

APPEALS

221.359     Appeals from conviction in municipal court

221.360     Appeal on issue of validity of charter or ordinance

221.370     Validity of charter or ordinance determined before merits

221.380     Appeal by city from invalidating order; release of defendant during appeal

221.390     Trial, procedure and sentence in circuit court on appeal from municipal court

AUTHORITY TO REGULATE LOCAL MATTERS; LICENSING AND TAXATION

(Generally)

221.410     Power of city to control local affairs; limitation of floating indebtedness

221.415     Municipal rights of way; use by electric utilities; power of city to regulate and impose charges

221.420     Municipal regulation of public utilities

221.450     Privilege tax on public utilities operating without franchise

221.460     Duration of franchises, privileges and permits

221.470     Removal of structures on expiration of grant or franchise

221.475     Territory annexed to city; limitation on electric service by municipal utility

221.485     Policy on vehicles for hire

221.495     Local franchise authority over vehicles for hire

(Telecommunications Carriers)

221.505     Policy

221.510     Municipal regulation of telecommunications carriers

221.515     Privilege tax on telecommunications carriers; maximum rate; deduction of additional fees

DISINCORPORATION

221.610     Disincorporation of cities; effective date

221.621     Disincorporation procedure; petition; election

221.650     Property conveyed to county; cessation of corporate existence; records deposited

DISTRIBUTION UTILITIES

221.655     Privilege tax on distribution utilities; maximum rate; allocation of tax among customers

MISCELLANEOUS PROVISIONS

221.720     Situs of cities; jurisdiction of cities coextensive with boundaries

221.725
Sale
of city real property; publication of notice; public hearing

221.727     Alternative procedure for sale of city real property; public notice and hearing

221.735     Continuation of collection service after incorporation; authority of city

221.750     Right of cities to public areas not extinguished by adverse possession or statute of limitations

221.760     Prerequisites for cities in counties over 100,000 population to receive revenues from cigarette, gas and liquor taxes

221.770     Revenue sharing to cities; conditions for receipt; formula for distribution

221.785     Effect of challenge of validity of incorporation

GHOST TOWNS

221.862     Historic ghost town defined

221.867     Filling vacancies in all offices of members of city council of historic ghost town

221.869     Preference for appointment to city council of historic ghost town

221.872     State revenues not available to historic ghost town

THE 1893 INCORPORATION ACT

221.901     Cities organized under 1893 Act; officers; city defined for ORS 221.901 to 221.928

221.902     City officers; elective; appointive; terms

221.903     Bond and oath of officers

221.904     Vacancies

221.905     Compensation of city officers

221.906     Election procedure generally

221.907     Eligibility for office

221.908     Council meetings; notice; place of meetings

221.909     Council meetings; attendance; records

221.910     Powers of council regarding qualification of members

221.911     Rules on enactment of ordinances granting franchise or for payment of money

221.912     Formalities required to render ordinance effective

221.913     Claims against cities; how presented and paid

221.914     Prosecution for violation of ordinance; place of imprisonment; city liable for expenses

221.915     Nuisance defined

221.916     Powers of common council generally

221.917     Functions and duties of mayor

221.918     Duties of recorder

221.919     Powers and duties of marshal; removal from office

221.920     Duties of treasurer

221.921     Interest of officers in city contracts

221.923     Working out fines for violation of ordinance

221.924     Authority to make public improvements

221.925     Tax deeds; tax warrants

221.926     Authority to enact ordinances

221.927     Approval or veto of ordinances; proceedings after veto

221.928     Record of ordinances; compilation accepted as evidence

INCORPORATION OF CITIES

(Temporary provisions relating to annexation of certain industrial lands)

Note: Sections 5, 6 and 11, chapter 539, Oregon Laws 2005, provide:

Sec. 5. Section 6 of this 2005 Act is added to and made a part of ORS 221.020 to 221.100. [2005 c.539 §5]

Sec. 6. (1) A lot, parcel or tract may not be included in unincorporated territory proposed to be incorporated as a city unless the owner of the lot, parcel or tract gives written consent to the incorporation, if the lot, parcel or tract:

(a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

(b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

(c) Has an assessed value of more than $2 million, including improvements; and

(d) Is in unincorporated
Jackson
County
, either:

(A) Within the urban unincorporated community of
White
City
, west of Oregon Route 62; or

(B) Within the urban growth boundary of the City of
Medford
, west of
Oregon
Route 99.

(2) After incorporation of a city that includes a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when the city is incorporated are retained and run with the lot, parcel or tract.

(3) As used in this section, urban unincorporated community means an unincorporated community that:

(a) Includes at least 150 permanent residential dwelling units;

(b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

(c) Includes areas served by a community sewer system; and

(d) Includes areas served by a community water system. [2005 c.539 §6]

Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 §11]

221.005 Legislative findings; policy. The Legislative Assembly finds that the provisions of ORS 199.476, 221.031, 221.040, 221.061, 221.106, 221.735 and this section are necessary to provide for the orderly incorporation of territory adjoining existing cities. However, the Legislative Assembly does not intend that the incorporation of such territory affect the authority of special districts to enter into agreements with cities newly incorporated under ORS 199.476, 221.031, 221.040, 221.061, 221.106, 221.735 and this section for the performance of functions, services and activities by the district within the boundaries of the city. [1981 c.890 §1]

Note: 221.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.010 Definitions for ORS 221.020 to 221.100. As used in ORS 221.020 to 221.100, unless the context requires otherwise:

(1) County court means a county court or board of county commissioners.

(2) City, except in the term incorporated city in ORS 221.020, means a city incorporated under ORS 221.020 to 221.100 or proposed to be incorporated.

(3) Population means a citys population as shown by the latest annual estimate made pursuant to ORS 190.520.

(4) Urbanized area means territory within three miles of a city. [Amended by 1965 c.579 §1; 1973 c.432 §1; 1983 c.83 §16]

221.020 Authority to incorporate. The people of an area, no part of which lies in an incorporated city and in which 150 persons reside, may incorporate a city by approving at an election called and held according to ORS 221.031 to 221.061 a proposition provided by those sections for incorporating the city.

221.030 [Amended by 1965 c.579 §2; 1973 c.432 §2; repealed by 1981 c.890 §2 (221.031 enacted in lieu of 221.030)]

221.031 Petition to incorporate; filing; form; contents; approval by adjoining city. (1) Before circulating a petition to incorporate unincorporated territory as a city, the petitioners shall file a petition for incorporation in a form prescribed by rule of the Secretary of State with:

(a) The county clerk of the county in which the proposed city lies; or

(b) If the proposed city lies in more than one county, the county clerk of the county in which the largest part of its territory lies.

(2) The county clerk shall immediately date and time stamp the prospective petition and shall authorize the circulation of the petition when the economic feasibility statement required by ORS 221.035 is filed with the county clerk. The county clerk shall retain the prospective petition and economic feasibility statement and shall immediately send two copies of the prospective petition to the appropriate county court.

(3) A petition for incorporation filed with the county clerk under subsection (1) of this section shall designate the name and residence address of not more than three persons as chief petitioners, who shall be electors registered within the boundaries of the proposed city. The petition shall contain the name of the proposed city. The petition shall also include a proposed permanent rate limit for operating taxes that would generate operating tax revenues sufficient to support an adequate level of municipal services. The tax rate limit shall be expressed in dollars per thousand dollars of assessed value. The tax rate limit shall be calculated for the latest tax year for which the assessed value of the proposed city is available. There shall be attached to the cover sheet of the petition a map indicating the exterior boundaries of the proposed city. The map shall not exceed 14 inches by 17 inches in size and shall be used in lieu of a metes and bounds or legal description of the proposed city. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, the petition shall be accompanied by the economic feasibility analysis required under ORS 199.476 (1). Notwithstanding subsection (2) of this section, unless the economic feasibility analysis is approved by the local government boundary commission as provided in ORS 199.522, the county clerk shall not authorize the circulation of the petition.

(4) Each sheet of signatures shall be attached to a full and correct copy of the petition for incorporation. Not more than 20 signatures on each sheet of the petition for incorporation shall be counted. The circulator shall certify on each signature sheet that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet and that the circulator believes each individual is an elector registered in the county. If the territory proposed to be incorporated is within the jurisdiction of a local government boundary commission, each signature sheet shall contain a statement that the economic feasibility analysis for the proposed city was approved by the boundary commission, that the analysis is available for inspection at the offices of the boundary commission and that subsequent to the gathering of the petitions the boundary commission must review and finally approve the proposal prior to submission at an election. [1981 c.890 §3 (enacted in lieu of 221.030); 1983 c.83 §17; 1987 c.882 §12; 1989 c.92 §29; 1997 c.541 §351; 1999 c.318 §22; 2005 c.396 §1; 2007 c.669 §3; 2007 c.848 §21]

221.032 Annexation during pendency of incorporation. After a person files a petition for incorporation under ORS 221.031, a city or district may not commence annexation proceedings for any part of the area that is included in the boundaries of the area proposed to be incorporated until after a county court removes that part of the area from within the boundaries of the proposed city or the later of the following:

(1) The county court rejects the petition; or

(2) The voters do not approve the question of incorporation at an election called by the county court. [2007 c.669 §2]

221.034 Incorporation of rural unincorporated community and contiguous lands. (1) As used in this section:

(a) Neighboring city means a city that has any part of its territory situated within three miles of the area proposed to be incorporated.

(b) Rural unincorporated community means a settlement with a boundary identified in an acknowledged comprehensive plan of a county and that:

(A) Is made up primarily of lands subject to an exception to statewide planning goals related to agricultural lands or forestlands;

(B) Either was identified in the acknowledged comprehensive plan of a county as a rural community, service center, rural center, resort community or similar term before October 28, 1994, or is listed in the Department of Land Conservation and Developments Survey of Oregon Unincorporated Communities (January 30, 1997);

(C) Lies outside the urban growth boundary of a city or a metropolitan service district; and

(D) Is not incorporated as a city.

(c) Urban reserve has the meaning given that term in ORS 195.137.

(d) Urban services has the meaning given that term in ORS 195.065.

(2) When any of the area proposed to be incorporated as a city lies within an urbanized area, but outside the urban growth boundary of a city or a metropolitan service district:

(a) The area proposed to be incorporated must also be located entirely within a designated rural unincorporated community and contiguous lands subject to an exception to statewide planning goals related to agricultural lands or forestlands.

(b) The petition required by ORS 221.031 must be accompanied by an affidavit, signed by a chief petitioner, stating that:

(A) Ten percent of the electors registered within the area proposed for incorporation favor the incorporation; and

(B) The chief petitioners have engaged the neighboring cities in discussions concerning the effects of the proposed incorporation, including discussions specifically relating to how those cities and the proposed city will allow for expansion of urban growth boundaries and, where applicable, for creation or expansion of urban reserves.

(c) The economic feasibility statement required by ORS 221.035 must:

(A) Indicate that the proposed city must plan for and provide urban services in a cost-effective manner at the minimum level adequate to meet current needs and projected growth;

(B) Contain a proposed permanent rate limit for operating taxes to provide revenues for urban services; and

(C) Indicate that the proposed city must plan for residential development at or above the same urban density planned for an existing city, within the county, that has a similar geographic area within the existing citys urban growth boundary or, for a proposed city within three miles of Metros boundary, a minimum urban residential density in accordance with a statewide planning goal and rules pertaining to needed housing for cities within Metros urban growth boundary.

(d) If the proposed city will be required to complete a public facility plan and a transportation systems plan, the proposed city must demonstrate the ability to provide urban services to meet current needs and projected growth. The proposed city may meet this requirement, in whole or in part, by establishing an agreement in principle with a city or a district, as defined in ORS 195.060, to provide the urban services.

(3) If the governing body of a neighboring city determines that the proposed incorporation adversely affects that city, the governing body may ask the county court with which the petition for incorporation was filed to reject the petition and terminate the incorporation proceedings. The objections by the city to the incorporation shall be heard and considered by the county court at a public hearing held under ORS 221.040.

(4) If, at the hearing held under ORS 221.040, the county court finds that any of the requirements of subsection (2) of this section are not met or that the proposed incorporation will adversely affect a neighboring city, the county court shall provide by order for the termination of the incorporation proceedings. The order shall contain the findings of the county court relating to the proposed incorporation and the reasons for terminating the incorporation proceedings.

(5) In the manner provided in ORS 197.830 to 197.845, the Land Use Board of Appeals shall review, upon the petition of a party to the incorporation proceedings, the order of the county court under subsection (4) of this section. [2001 c.132 §2; 2005 c.396 §2; 2007 c.723 §8]

221.035 Economic feasibility statement; contents. (1) If a person intends to file a petition for incorporation under ORS 221.031 (1), the person may file a notice of intent to prepare an economic feasibility statement with the county clerk of the county in which the proposed city lies or, should it lie in more than one county, with the county clerk of the county in which the largest part of its territory lies.

(2) When a petition for incorporation is filed under ORS 221.031 (1), an economic feasibility statement concerning the proposed city described in the petition shall also be filed with the county clerk. The economic feasibility statement shall be prepared by the persons designated as the chief petitioners and shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 221.031 (3). The economic feasibility statement shall contain:

(a) A description of the services and functions to be performed or provided by the proposed city;

(b) An analysis of the relationship between those services and functions and other existing or needed government services; and

(c) Proposed first and third year budgets for the
new city
demonstrating its economic feasibility. [1989 c.92 §28; 1997 c.541 §352; 2001 c.557 §3; 2007 c.669 §4]

221.036 Inclusion of area within urban growth boundary in incorporation of rural unincorporated community. For an area that includes a rural unincorporated community, as defined in ORS 221.034, if a notice of intent to prepare an economic feasibility statement is filed under ORS 221.035 (1) or a petition for incorporation is filed under ORS 221.031 (1) before all or a part of the rural unincorporated community is included in the acknowledged urban growth boundary of a metropolitan service district organized under ORS chapter 268, the incorporation may continue under the statutory requirements that apply to the incorporation of a rural unincorporated community under ORS 221.034. However, the area proposed to be incorporated may include any lands that are included in the acknowledged urban growth boundary. [2001 c.557 §5]

221.040 Hearing on petition to incorporate; order fixing date of election on approved petition. (1) When a petition for incorporation described in ORS 221.031 is signed by 20 percent or, in a county with a population over 300,000, by 10 percent, of the electors registered in the area proposed to be incorporated, the petition shall be filed with the county court of the county in which the proposed petition was filed under ORS 221.031. A petition shall not be accepted for filing unless all the signatures on the petition were obtained within the six-month period immediately following the date on which the petitions were filed under ORS 221.031. Upon the filing of the petition, the county court shall fix the time and place for the hearing of such petition and shall give notice thereof by publication once each week for two successive weeks in a newspaper published in the county where the petition is filed and of general circulation within the boundaries, and by posting the notice for the same period of time in three public places in the area proposed to be incorporated. The notice shall state the time and place of the hearing, describe the boundaries set forth in the petition and state the purpose of the petition. If any portion of the proposed incorporation of a city lies within another county or counties, then the notice shall be published in a newspaper of general circulation in each of the counties and in the same time and manner.

(2) At the time and place fixed for the hearing, or at any time and place at which the hearing may be continued or postponed, any person interested may appear and present oral or written objections to the granting of the petition, the forming of the proposed incorporated city or the estimated rate of taxation set forth in the petition. The court may alter the boundaries as set forth in the petition to include all territory which may be benefited by being included within the boundaries of the proposed incorporated city, but shall not modify boundaries so as to exclude any land which would be benefited by the formation of the proposed city. No land shall be included in the proposed city which will not, in the judgment of the court, be benefited. If the court determines that any land has been improperly omitted from the proposed city and the owner has not appeared at the hearing, it shall continue the hearing and shall order notice given to the nonappearing owner requiring the owner to appear before it and show cause, if any the owner has, why the owners land should not be included in the proposed city. The notice shall be given by publication and posting in the same manner as the original notice for hearing and for the same period. For the purposes of this subsection, owner means the legal owner of record except that if there is a vendee under a duly recorded contract, the vendee shall be deemed to be the owner.

(3) Upon the final hearing of the petition, the court, if it approves the petition as originally presented or in an altered form, shall provide by order for the holding of an election relating to the incorporation of the proposed city. The order calling the election shall fix the date of the election on the date of the next primary election or general election that is not sooner than the 90th day after the date of the order. The order shall contain:

(a) A description of the exterior boundaries of the proposed city as determined by the court. The description shall be a metes and bounds or legal description prepared by the county surveyor or county assessor. The description prepared under this paragraph shall accurately describe the exterior boundaries of the proposed city as indicated on the map filed under ORS 221.031 (3) unless those boundaries were altered by the county court, in which case the description shall accurately describe the boundaries as altered;

(b) A provision requiring the county official in charge of elections to include on the ballot for the election a description of the boundaries of the proposed city using streets and other generally recognized features and a statement of the proposed permanent rate limit for operating taxes included in the petition for incorporation of the proposed city as required by ORS 221.031, which statement shall comply with the requirements of ORS 250.035; and

(c) The date on which the election will be held in the proposed city. [Amended by 1953 c.593 §3; 1979 c.316 §9; 1981 c.890 §7; 1983 c.83 §18; 1983 c.350 §17; 1989 c.92 §30; 1995 c.712 §90; 1997 c.541 §353; 1999 c.21 §3; 2007 c.669 §5]

221.050 Incorporation election; election of first city council; proclamation of results. (1) The county court shall submit the proposition for incorporation determined as provided in ORS 221.040 to the electors registered in the area proposed to be incorporated. At the same election, five city council members for the proposed city shall be elected.

(2) ORS chapters 246 to 260 govern the conduct of an election under this section, including the nomination and election of the first city council, except as follows:

(a) A nominating or primary election for the purpose of nominating candidates for the city council shall not be held.

(b) Notwithstanding ORS 249.037, a nominating petition or declaration of candidacy must be filed with the county clerk not sooner than the 100th day and not later than the 70th day before the date of the election.

(c) At the time of filing a declaration of candidacy, a candidate for the first city council shall pay to the officer with whom the declaration is filed a fee of $25.

(d) A nominating petition shall contain at least 25 signatures of electors in the area proposed to be incorporated or a number of signatures of electors equal to at least 10 percent of the number of electors in the area proposed to be incorporated as of the date the election is ordered under ORS 221.040, whichever is less.

(3) The proposed ballot title for an election under this section shall be in compliance with ORS 250.036.

(4) Not later than the 30th day after an election called under ORS 221.040 the county court calling the election shall proclaim whether the results of the election favor incorporation. The county court also shall proclaim which candidates for city council are elected, if the results of the election favor incorporation. The results of the election favor incorporation if a majority of the votes cast on the proposition favors incorporation and:

(a) At least 50 percent of registered electors eligible to vote in the election cast a ballot; or

(b) The election is a general election in an even-numbered year.

(5) If the results of the election favor incorporation:

(a) The area described in the notice of election is incorporated as a city from the date of the election;

(b) The proposed rate limit for operating taxes submitted to and approved by the electors at the election shall be the permanent rate limit for operating taxes for the new city; and

(c) The five council members elected under subsection (2) of this section shall take office not later than the 10th day next following the proclamation on the proposition and council election. [Amended by 1953 c.593 §3; 1983 c.350 §18; 1987 c.707 §4; 1987 c.267 §66; 1989 c.92 §§31,31b; 1995 c.607 §64; 1997 c.541 §354]

221.060 [Repealed by 1981 c.890 §8 (221.061 enacted in lieu of 221.060)]

221.061 Election costs. (1) When a majority of votes cast in an election held under this chapter for incorporation of a city favors incorporation, all expenses of the election and the preparation of the metes and bounds or legal description for the incorporation petition under ORS 221.040 (3)(a) shall be paid from the general fund of the newly incorporated city in the same manner that other claims against the city are paid.

(2) When a majority of votes cast in an election held under this chapter for incorporation of a city opposes incorporation, all expenses of the election and the preparation of the metes and bounds or legal description for the incorporation petition under ORS 221.040 (3)(a) shall be paid from the general fund of the county in the same manner that other claims against the county are paid. [1981 c.890 §9 (enacted in lieu of 221.060)]

221.070 [Amended by 1979 c.316 §10; repealed by 1983 c.350 §331a]

221.080 [Repealed by 1983 c.350 §331a]

221.090 Terms of office of first city council. (1) Members of the first city council shall serve the following terms:

(a) The two members receiving the two highest number of votes shall hold office until the first Monday in January next following the second general election held after incorporation of the city; and

(b) The three members receiving the three next highest number of votes shall hold office until the first Monday in January next following the first general election held after the incorporation.

(2) The county clerk shall prepare and deliver a certificate of election to each candidate elected to the city council. [Amended by 1983 c.350 §19]

221.100 Validation of incorporation under prior laws. Only those cities which, prior to March 28, 1941, commenced incorporation according to the procedure provided in sections 1 to 9, chapter 345, General Laws of Oregon 1913, and actually completed incorporation according to sections 1 to 7, chapter 453, Laws of Oregon 1941, are regarded as legally incorporated cities under and subject to the provisions of ORS 221.010 to 221.090, 221.110 to 221.140 and 221.410, provided a majority of those voting on the proposition to incorporate were in favor of incorporation. [Amended by 1983 c.350 §20]

221.102 [1973 c.64 §1; repealed by 1975 c.326 §5]

221.104 [1973 c.64 §2; repealed by 1975 c.326 §5]

221.106 Prohibition against signing by person not elector, signing false name or multiple signing of incorporation petition. (1) No person may sign a petition described in ORS 221.031 with a name not the persons own, or knowingly sign the persons name more than once to any such petition or sign any such petition when the person is not an elector.

(2) Violation of subsection (1) of this section is a Class C felony. [1973 c.432 §3; 1981 c.890 §11; 1983 c.350 §21]

CITY GOVERNMENT; OFFICERS; NOMINATIONS AND ELECTIONS; CHARTER AMENDMENTS

221.110 City officers; eligibility. The officers of a city created under ORS 221.010 to 221.100 shall be five councillors, a municipal judge and such other officers as the council deems necessary. Any resident of a city shall be eligible to hold an office of the city. [Amended by 2003 c.14 §101]

221.120 City council; terms; vacancies; powers; meetings. Concerning the council of a city created under ORS 221.010 to 221.100:

(1) Three councillors shall be elected biennially.

(2) At an election for electing councillors, the candidates who receive the three highest numbers of votes shall be deemed elected, and of these three the ones receiving the two highest numbers of votes shall hold office for four years and the remaining one shall hold office for two years.

(3) A councillors term of office shall begin at the first council meeting in the year immediately ensuing the year of the election of the councillor.

(4) The council shall fill by appointment vacancies in its membership.

(5) The term of office of an appointee to an office of councillor shall be the remainder of the term of office of the immediate predecessor of the appointee in the office.

(6) The powers of the city shall be vested in the council.

(7) A majority of the members of the council shall constitute a quorum for action by the council.

(8) No action by the council shall have legal effect unless concurred in by a majority of the council.

(9) The council shall meet publicly at least once each month. [Amended by 2003 c.14 §102]

221.130 Mayor; term; functions. Concerning the mayor of a city created under ORS 221.010 to 221.100:

(1) Only councillors shall be eligible to serve as mayor.

(2) The council shall appoint a mayor at its first meeting of each odd-numbered year.

(3) The mayors term of office shall be two years.

(4) The mayor shall be presiding officer of the council and shall authenticate with the signature of the mayor all ordinances which the council passes. [Amended by 2003 c.14 §103]

221.140 Appointment of municipal judge and other city officers; removal; compensation. The council of a city created under ORS 221.010 to 221.100 shall appoint a municipal judge and such other officers as it deems necessary for the proper government of the city, who shall be removable at the discretion of the council, receive such compensation as the council approves, and have such powers and duties as the council prescribes.

221.145 Basing compensation of city officers upon fines prohibited. The amount of compensation for city police officers, municipal judges or other city officers shall not be based upon the amount of revenues collected from fines or any set percentage thereof. [1981 c.402 §1; 1999 c.1051 §261]

Note: 221.145 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.150 [Repealed by 1983 c.350 §331a]

221.160 Special elections to fill council vacancies; appointment of council members when all positions vacant. (1) Whenever because of death, resignation or other cause the number of the members of the governing body of any city is insufficient to constitute a quorum for the transaction of the business thereof, and the charter of such city does not otherwise provide, the mayor, or if there is no mayor, a majority of the remaining members of the governing body, may call a special election for the purpose of electing a sufficient number of persons to fill all the vacancies then existing in the governing body. For the purposes of such election the mayor, or if there is no mayor, a majority of the remaining members of the governing body, may appoint persons to act for all offices necessary to the holding of such election where such offices may be vacant. The appointments shall continue until a successor is selected as provided for by the charter or law governing such city.

(2) If all positions in the governing body of a city become vacant and if the charter of the city does not provide otherwise, the governing body of the county in which the city maintains its seat of government immediately shall appoint the number of persons sufficient to constitute a quorum for the transaction of city business. The persons appointed by the governing body of the county shall appoint a sufficient number of persons to fill any remaining vacancies existing in the governing body of the city. All persons appointed under this subsection shall serve until successors are elected and qualified to serve. [Amended by 1981 c.173 §7]

221.170 [Amended by 1957 c.608 §225; 1979 c.317 §2; repealed by 1983 c.350 §331a]

221.180 Procedure for nomination of candidates for city offices. (1) This section and ORS chapters 249 and 254 govern the manner of nominating and electing candidates for municipal offices in all cities.

(2) Notwithstanding ORS 249.037, if a city does not hold a nominating election for municipal offices, a nominating petition or declaration of candidacy shall be filed not sooner than the 15th day after the date of the primary election and not later than the 70th day before the date of the general election. A candidate who is nominated under this subsection may withdraw candidacy under ORS 249.830.

(3) All nominating petitions and declarations of candidacy shall be filed with the city elections officer. If the city charter or ordinance provides a manner of filing for nomination, a candidate for any office of that city shall file in that manner. [Amended by 1957 c.608 §226; 1979 c.190 §408; 1983 c.350 §22; 1987 c.267 §67; 1995 c.712 §91]

221.190 [Amended by 1957 c.608 §227; repealed by 1983 c.350 §331a]

221.200 Law governing elections in cities. ORS chapters 246 to 260 govern the conduct of all city elections. [Amended by 1957 c.608 §228; 1979 c.317 §3; 1983 c.350 §23]

221.210 Charter amendments and other municipal measures; initiative and referendum. The city council may refer and the people may initiate municipal measures or amendments to the charter of a city as provided in ORS 250.265 to 250.346, unless ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to the city. [Amended by 1955 c.18 §1; 1983 c.350 §24]

221.230 Election dates; procedure for emergency elections. (1) Except as provided in subsection (2) of this section, no election on a city measure or for a city office shall be held on any date other than:

(a) The second Tuesday in March;

(b) The third Tuesday in May;

(c) The third Tuesday in September; or

(d) The first Tuesday after the first Monday in November.

(2) An emergency election may be held on a date other than those provided in subsection (1) of this section, if the city governing body by resolution finds that an emergency exists that will require an election sooner than the next available election date to avoid extraordinary hardship to the community. A determination under this subsection as to whether an emergency exists is within the sole discretion of the city governing body.

(3) A city governing body, with adequate notice, shall hold a public hearing, on a date other than a regularly scheduled council meeting, for the purpose of making findings substantiating the fact that an emergency exists before scheduling an election on a date other than those specified in subsection (1) of this section.

(4) Notice of a citys intent to hold an emergency election shall be filed with the county elections authority no later than 47 days preceding the desired election date. At the time the notice of election is given to the county elections authority, the city shall also file with the elections authority a certified copy of the ballot title and a copy of the resolution and findings adopted by the city governing body to authorize the emergency election as required under subsection (3) of this section. [1979 c.316 §4; 1981 c.639 §5; 1985 c.808 §70; 1987 c.267 §68; 1989 c.923 §9; 1991 c.71 §3; 1993 c.713 §52; 1995 c.607 §65; 1995 c.712 §114]

ORDINANCES

221.275 Definitions for ORS 221.275 to 221.290. As used in ORS 221.275 to 221.290:

(1) Owner or owner of a vehicle means the person listed as the owner of a vehicle in the records of the Department of Transportation.

(2) Rental or leasing company means any person engaged in the business of renting or leasing motor vehicles to the public. [1995 c.533 §2]

221.277 Violation of city parking ordinance; affirmative defense. (1) It is an offense to be the registered owner of a motor vehicle parked in violation of a city ordinance.

(2) It is an affirmative defense to a prosecution of the registered owner of a motor vehicle under subsection (1) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication. [1995 c.533 §3]

221.280 [1995 c.533 §4; repealed by 1997 c.522 §2]

221.283 [1995 c.533 §5; repealed by 1997 c.522 §2]

221.285 Notice of delinquent parking violation to rental company; effect when notice not given; effect of prompt payment of amount specified in citation; procedure to substitute renter as defendant. (1) A notice of delinquent parking violation containing the information specified in ORS 221.333 shall be sent to each car rental or leasing company that is the registered owner of a motor vehicle cited for being parked in violation of a city ordinance within 30 days after the date on which the citation for violation of the parking ordinance was issued.

(2) If a notice of delinquent parking violation is not sent to a car rental or leasing company within 30 days after the date on which the citation for violation of the parking ordinance was issued, the charge against the car rental or leasing company of violating the parking ordinance shall be dismissed and no further enforcement actions against the car rental or leasing company or its vehicles may be taken.

(3) If the car rental or leasing company pays the amount specified on the citation within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the fine required to be paid shall not be increased beyond the original amount specified in the citation.

(4)(a) If a court establishes a procedure for a car rental or leasing company to provide, in a manner and format determined by the court, information including the name, address and driver license number of the person in whose name the vehicle was rented or leased at the time of the violation of the parking ordinance, and the car rental or leasing company provides the information in the required manner and format within 30 days after the date on which the notice of delinquent parking violation was mailed to the car rental or leasing company, the renter or lessee who had custody and control of the vehicle when the parking violation occurred shall thereafter be the defendant in the prosecution of the parking violation.

(b) A car rental or leasing company that provides the information described in paragraph (a) of this subsection is discharged from any obligation on the parking violation and is no longer a defendant in the prosecution of the parking violation.

(c) A court may not establish a procedure pursuant to paragraph (a) of this subsection unless the court consults and cooperates with representatives from car rental or leasing companies.

(d) If a car rental or leasing company does not provide the information required by the court under paragraph (a) of this subsection within the time specified or provides the information in an incorrect manner or format, the car rental or leasing company may recover the amount of any fine paid to a city pursuant to ORS 221.287. [1995 c.533 §6; 1997 c.522 §1; 1999 c.1051 §262; 2001 c.715 §1]

221.287 Recovery of fine from renter or lessee of vehicle. (1) A car rental or leasing company is authorized to recover a fine paid to a city in response to a citation for violation of a parking ordinance from the customer who had possession of the motor vehicle at the time the citation was issued.

(2) A car rental or leasing company may bill a customer directly for the fine paid or may charge the fine paid as an ancillary or deferred charge to any credit card provided by the customer.

(3) A car rental or leasing company has no liability to a customer for any errors, omissions, negligence or fraud to the extent that the errors, omissions, negligence or fraud resulted from acts or omissions of the court or the city in the issuance of citations or the issuance of notices of citations. [1995 c.533 §7; 1999 c.1051 §263]

221.290 Application of ORS 221.275 to 221.290. ORS 221.275 to 221.290 apply to any city with a population exceeding 300,000. [1995 c.533 §9]

221.295 Ordinances regulating placement or height of radio antennas. Notwithstanding ORS chapters 215 and 227, a city or county ordinance based on health, safety or aesthetic considerations that regulates the placement, screening or height of the antennas or antenna support structures of amateur radio operators must reasonably accommodate amateur radio communications and must represent the minimum practicable regulation necessary to accomplish the purpose of the city or county. However, a city or county may not restrict antennas or antenna support structures of amateur radio operators to heights of 70 feet or lower unless the restriction is necessary to achieve a clearly defined health, safety or aesthetic objective of the city or county. [1999 c.507 §1]

Note: 221.295 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.310 Effective date of ordinances, resolutions and franchises; emergency measures. (1) In cities having a population of 2,000 or more, an ordinance or a franchise shall not take effect until 30 days after its passage by the city council and approval by the mayor, unless it is passed over the veto of the mayor. In that event, it shall not take effect until 30 days after final passage over the mayors veto. However, measures necessary for the immediate preservation of the peace, health and safety of the city are excepted. These emergency measures shall become immediately effective if they state in a separate section the reasons why it is necessary that they should become immediately effective and if they are approved by the affirmative vote of three-fourths of all the members elected to the city council, taken by ayes and noes, and also by the mayor. This subsection shall apply in every city in all matters concerning the operation of the initiative and referendum in its municipal legislation on which the city has not made or does not make conflicting provisions.

(2) Except for ordinances necessary for the immediate health, peace or safety, an ordinance enacted by the council of a city created under ORS 221.010 to 221.100 shall take effect 30 days after its enactment.

(3) In cities having a population of 2,000 or more, a resolution may take effect at any time after its passage by the city council. A resolution shall state in a separate section the effective date of the resolution. [Amended by 2001 c.34 §1]

221.315 Enforcement of ordinance and charter provisions; disposition of fines, costs and forfeited security deposit. (1) Prosecution of violations of the charter or ordinances of a city in circuit or justice court shall be by the city attorney and in the name of such city. An agreement may be made between any city and, on behalf of the state, the presiding judge for the judicial district in which all or part of such city is located, that such violations be prosecuted for such city in the circuit court by the district attorney in the name of the State of
Oregon
. An agreement may be made, pursuant to ORS 190.010, between any city and the county in which all or part of such city is located, that such violations be prosecuted for such city in the justice court by the district attorney in the name of the State of
Oregon
.

(2) Except as otherwise provided by an agreement made under subsection (1) of this section in respect to the court, all fines, costs and forfeited security deposits collected by the circuit or justice court having jurisdiction of a violation of a city charter or ordinance shall be paid as follows:

(a) One-half of all fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the city whose charter or ordinance was violated, as a monetary obligation payable to the city.

(b) If collected by the circuit court, the costs and one-half of the fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state.

(c) If collected by the justice court, the costs and one-half of the fines and forfeited security deposits shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the court is located as a monetary obligation payable to the county. [1973 c.645 §3; 1975 c.713 §2; 1981 s.s. c.3 §114; 1983 c.763 §48; 1987 c.905 §19; 1995 c.781 §41; 1995 c.658 §92a; 1999 c.1051 §264]

221.320 [Repealed by 1967 c.195 §1]

221.330 Publication or posting of ordinances; exceptions. Ordinances passed by cities must be posted or published in a newspaper if required by their respective charters; provided, that ordinances establishing rules and regulations for the construction of buildings, the installation of plumbing, electric wiring or other similar work, where such rules and regulations have been printed as a code in book form, may adopt such code or portions thereof by reference thereto without further publication or posting thereof. Not less than three copies of such code shall be filed, for use and examination by the public, in the office of the city recorder of the city, prior to the adoption thereof. Cities may adopt as ordinances any statute of the State of Oregon, the subject matter of which is within the scope of the charter authority by reference to the chapter or section, without further publication or posting thereof.

221.333 Parking ordinance violation; mode of charging defendant; notice as complaint. (1) In all prosecutions for violation of motor vehicle parking ordinances in cities, it shall be sufficient to charge the defendant by an unsworn written notice if the notice clearly states:

(a) The date, place and nature of the charge.

(b) The time and place for defendants appearance in court.

(c) The name of the issuing officer or other person authorized to issue the notice.

(d) The license number of the vehicle.

(2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. In all other respects the procedure now provided by law in such cases shall be followed, but ORS 810.365 does not apply. The officer or person authorized to issue a citation need not have observed the act of parking, but need only have observed that the car was parked in violation of city ordinances. [Formerly 221.340]

221.335 [1989 c.679 §4; 1999 c.1051 §265; renumbered 221.355 in 1999]

MUNICIPAL COURTS

221.336 Establishment of municipal court. Any city of this state may establish a municipal court by charter or by ordinance. [1999 c.788 §46]

221.337 [1995 c.532 §1; 1997 c.801 §150; 1999 c.1051 §266; renumbered 221.357 in 1999]

221.339 Jurisdiction of municipal court; prosecutions by city attorney. (1) A municipal court has concurrent jurisdiction with circuit courts and justice courts over all violations committed or triable in the city where the court is located.

(2) Except as provided in subsections (3) and (4) of this section, municipal courts have concurrent jurisdiction with circuit courts and justice courts over misdemeanors committed or triable in the city. Municipal courts may exercise the jurisdiction conveyed by this section without a charter provision or ordinance authorizing that exercise.

(3) Municipal courts have no jurisdiction over felonies.

(4) A city may limit the exercise of jurisdiction over misdemeanors by a municipal court under this section by the adoption of a charter provision or ordinance, except that municipal courts must retain concurrent jurisdiction with circuit courts over:

(a) Misdemeanors created by the citys own charter or by ordinances adopted by the city, as provided in ORS 3.132; and

(b) Traffic crimes as defined by ORS 801.545.

(5) Subject to the powers and duties of the Attorney General under ORS 180.060, the city attorney has authority to prosecute a violation of any offense created by statute that is subject to the jurisdiction of a municipal court, including any appeal, if the offense is committed or triable in the city. The prosecution shall be in the name of the state. The city attorney shall have all powers of a district attorney in prosecutions under this subsection. [1999 c.1051 §40]

Note: 221.339 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.340 [Amended by 1973 c.737 §1; 1987 c.687 §8; 1991 c.741 §13; renumbered 221.333 in 1999]

221.342 Method by which municipal court becomes court of record. (1) Any municipal court may become a court of record by:

(a) The passage of an ordinance by the governing body of the city in which the court is located; and

(b) The entry of an order by the Supreme Court acknowledging the filing of the declaration required under subsection (2) of this section.

(2) Before a municipal court may become a court of record, the governing body of the city in which the court is located must file a declaration with the Supreme Court that includes:

(a) A statement that the municipal court satisfies the requirements of this section for becoming a court of record;

(b) The address and telephone number of the clerk of the municipal court; and

(c) The date on which the municipal court will commence operations as a court of record.

(3) The Supreme Court may not charge a fee for filing a declaration under subsection (2) of this section. Not later than 30 days after a declaration is filed under subsection (2) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the city and the public.

(4) The city shall provide a court reporter or an audio recording device for each municipal court made a court of record under this section.

(5) The appeal from a judgment entered in a municipal court that becomes a court of record under this section shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts.

(6) As a qualification for the office, a municipal judge for any municipal court that becomes a court of record must be a member of the Oregon State Bar. [1999 c.682 §3; 2003 c.687 §7; 2007 c.330 §4]

Note: Section 7, chapter 330, Oregon Laws 2007, provides:

Sec. 7. (1) On or before June 30, 2008, any municipal court that is operating as a court of record on January 1, 2008, must file a declaration with the Supreme Court that includes:

(a) A statement that the municipal court satisfies the requirements of ORS 221.342 for becoming a court of record;

(b) The address and telephone number of the clerk of the municipal court; and

(c) The date on which the municipal court commenced operations as a court of record.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the city and the public. [2007 c.330 §7]

221.343 Method by which municipal court ceases to operate as court of record. (1) Any municipal court that has become a court of record under ORS 221.342 may cease to operate as a court of record only if the governing body of the city in which the court is located files a declaration with the Supreme Court identifying the date on which the municipal court will cease operation as a court of record. The date identified in the declaration may not be less than 31 days after the date the declaration is filed.

(2) The Supreme Court may not charge a fee for filing a declaration under subsection (1) of this section. Not later than 30 days after a declaration is filed under subsection (1) of this section, the Supreme Court shall enter an order acknowledging the filing of the declaration and give notice of the order of acknowledgment to the city and the public.

(3) The appeal from a judgment entered in a municipal court after the date identified in the declaration filed under this section shall be as provided in ORS 221.359 (1) and (2). [2007 c.330 §6]

221.344 Registration of municipal court; effect of registration. (1) A judgment docketed by a municipal court may be enforced in the manner provided in ORS 221.346 and 221.351 if:

(a) The municipality has registered the court with the Department of Revenue; and

(b) The municipality has provided to the Department of Revenue the name and address of a person authorized to act on behalf of the court.

(2) Any municipality that has registered under this section must immediately notify the Department of Revenue of any changes to the information provided to the department under this section.

(3) At least once each year, the Department of Revenue shall publish a registry of municipal courts in this state that includes all information provided to the department by municipalities under this section. The department may use electronic publication of the registry to meet the requirements of this subsection.

(4) Registration by a municipal court under this section is irrevocable.

(5) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to a circuit court exercising the jurisdiction of a municipal court under ORS 3.136. All judgments entered by a circuit court exercising the jurisdiction of a municipal court under ORS 3.136 may be enforced as provided for judgments of circuit courts.

(6) The provisions of this section and ORS 221.346, 221.351 and 221.352 do not apply to proceedings for enforcement of ordinances governing the parking of vehicles. Ordinances governing the parking of vehicles shall be enforced as provided by other law. [1999 c.788 §7]

221.345 [Repealed by 1981 c.48 §8]

221.346 Enforcement of judgments of municipal court. (1) Subject to the requirements of ORS 221.344, enforcement proceedings on a judgment docketed by a municipal court may include:

(a) Writ of execution proceedings for personal property under ORS 18.252 to 18.993.

(b) Proceedings in support of execution under ORS 18.265, 18.268 and 18.270.

(c) Garnishment proceedings under ORS 18.600 to 18.850.

(2) In addition to the enforcement proceedings specified in subsection (1) of this section, a docketed municipal court judgment may be enforced by the court that rendered the judgment through the issuance of a writ of execution on real property under ORS 18.252 to 18.993. A writ of execution on real property may be issued by a municipal court only after a certified copy of the judgment or a lien record abstract for the judgment is recorded in the County Clerk Lien Record for the county in which the municipal court is located.

(3) ORS 18.038, 18.042, 18.048 and 137.071 apply to judgments rendered in municipal courts.

(4) The provisions of this section apply to all judgments docketed in municipal courts, including judgments imposed in violation proceedings and other criminal proceedings. [1999 c.788 §8; 2001 c.249 §76; 2003 c.576 §98]

Note: Section 62 (4) and (5), chapter 788, Oregon Laws 1999, provides:

Sec. 62. (4) Except as provided in subsection (5) of this section, sections 8 and 9 of this 1999 Act [221.346 and 221.351] apply only to judgments issued by municipal courts on or after the effective date of this 1999 Act [October 23, 1999].

(5) A judgment issued by a municipal court before the effective date of this 1999 Act may be enforced in the manner provided by sections 8 and 9 of this 1999 Act if:

(a) The municipal court has registered with the Department of Revenue in the manner required by section 7 of this 1999 Act [221.344];

(b) The municipal court has established a docket that conforms to the requirements in section 10 of this 1999 Act [221.352];

(c) The judgment has not expired under the provisions of section 17 of this 1999 Act [18.194] and has been docketed in the docket of the municipal court; and

(d) Before the docketing of the judgment, the judgment debtor has been given written notice of the docketing, by personal service or certified mail, return receipt requested, and has been afforded an opportunity to be heard. [1999 c.788 §62(4),(5)]

221.347 [1989 c.839 §35; repealed by 1993 c.735 §15]

221.348 [1957 c.378 §1; 1999 c.788 §50; renumbered 221.353 in 1999]

221.349 [1959 c.502 §§1,2,3; 1965 c.626 §1; 1971 c.633 §7; 1973 c.653 §1; 1987 c.766 §1; 1999 c.788 §51; 1999 c.1085 §7; renumbered 221.354 in 1999]

221.350 [Amended by 1985 c.342 §16; 1989 c.123 §2; 1995 c.658 §93; 1999 c.682 §12; renumbered 221.359 in 1999]

221.351 Liens based on municipal court judgment; recording judgment or lien; recording fee. (1) Subject to the requirements of ORS 221.344, a lien on real property of a judgment debtor may be acquired under a judgment docketed in a municipal court in the manner provided in this section. A lien on real property of a judgment debtor may be acquired under the provisions of this section only if:

(a) The judgment when docketed in the municipal court exceeds $3,000; or

(b) Two or more judgments against the same debtor are docketed in a municipal court in favor of a single judgment creditor and the total amount owing to the judgment creditor, determined by adding the amount of each individual judgment as of the date the judgment is docketed, is greater than $3,000.

(2) After a judgment is docketed in a municipal court, a certified copy of the judgment or a lien record abstract for the judgment may be recorded in the County Clerk Lien Record for the county that contains the municipal court that rendered the judgment. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. The certified copy or lien record abstract may be recorded by the judgment creditor or by the agent of the judgment creditor at any time after the judgment is rendered and before the judgment expires under ORS 18.194 or is fully satisfied. From the time the judgment is recorded in the County Clerk Lien Record, the judgment is a lien upon the real property of the defendant in the county.

(3) A certified copy of a docketed municipal court judgment or a lien record abstract for the judgment may be recorded in any County Clerk Lien Record. The judgment must be in an amount in excess of $3,000 as required by subsection (1) of this section, or be in excess of $3,000 when added to one or more other judgments in favor of a single judgment creditor as provided in subsection (1) of this section. A certified copy of the judgment or a lien record abstract for the judgment need not be recorded in the county that contains the court that rendered the judgment before a certified copy or a lien record abstract is recorded in any other county. If a certified copy of the judgment or a lien record abstract for the judgment has been recorded in any County Clerk Lien Record, a lien record abstract for the judgment in the form provided by ORS 18.170 may be recorded in the County Clerk Lien Record for any other county. From the time the certified copy or lien record abstract is recorded in the County Clerk Lien Record of another county, the judgment is a lien upon the real property of the defendant in that county.

(4) A certified copy of a certificate of extension filed under ORS 18.194, or a lien record abstract for the certificate of extension, may be recorded in a County Clerk Lien Record in the same manner as provided for judgments under this section and with like effect. The judgment must meet the requirements of subsection (1) of this section.

(5) The recording of a certified copy of a municipal court judgment or a lien record abstract under this section does not extend the lien of the judgment more than 10 years from the original entry of the judgment in the municipal court.

(6) The fee for recording a certified copy of a municipal court judgment or a lien record abstract under this section shall be as provided in ORS 205.320.

(7) A municipal court and county clerk may enter into an agreement to allow for electronic recording of judgments and lien record abstracts under this section. [1999 c.788 §9; 2003 c.576 §99]

Note: See note under 221.346.

221.352 Municipal court docket. (1) A municipal court of this state that registers under ORS 221.344 must maintain a docket. A municipal judge must enter the following information in the docket for the municipal court:

(a) The title of every action or proceeding commenced in the court, with the names of the parties thereto and the time of commencement thereof.

(b) The date of making or filing any pleading.

(c) An order allowing a provisional remedy, and the date of issuing and returning the summons or other process.

(d) The time when each party appears, or a partys failure to do so.

(e) Every postponement of a trial or proceeding, upon whose application and to what time.

(f) The demand for a jury, if any, and by whom made.

(g) The order for a jury and the time appointed for trial.

(h) The return of an order for a jury, the names of the persons impaneled and sworn as a jury and the names of all witnesses sworn and at whose request.

(i) The verdict of the jury and when given or, if the jury disagrees and is discharged without giving a verdict, a statement of such disagreement and discharge.

(j) The judgment of the court and when given.

(k) The date on which any judgment is docketed in the docket.

(L) The fact of an appeal having been made and allowed, and the date thereof, with a memorandum of the undertaking, and the justification of the sureties.

(m) Satisfaction of the judgment or any part thereof.

(n) A memorandum of all orders relating to security release.

(o) All other matters that may be material or specially required by any statute.

(2) The docket of a municipal court under this section may be maintained in electronic form. [1999 c.788 §10; 1999 c.1051 §322a]

221.353 Disqualification of municipal judge for prejudice. No judge of a municipal court having two or more judges shall hear to try any action, matter or proceeding if a party thereto or an attorney appearing therein moves the court for a change of judge on grounds of prejudice. The motion shall be supported by an affidavit stating that the judge before whom the action, matter or proceeding is pending is prejudiced against the party or attorney, and that the affiant or the client of the affiant cannot or believes that the affiant or the client of the affiant cannot have a fair and impartial trial or hearing before the judge, and that such motion is not filed for the purpose of delay. The motion shall be filed before the action, matter or proceeding is to be tried or heard. No party or attorney shall make more than one application in any action, matter or proceeding. [Formerly 221.348]

221.354 Trial by jury in criminal cases. (1) In all prosecutions for any crime defined and made punishable by any city charter or ordinance the defendant shall have the right of trial by jury, of six in number. Juries shall be selected from the latest tax roll and registration books used at the last city election in the same manner in which juries are selected for circuit courts. The verdict of the jury shall be unanimous.

(2) Where provision is made for the payment of jury fees by the defendant as a deposit to ensure a jury trial, and where the defendant is found not guilty, the deposit shall be returned to the defendant.

(3) The deposit required by the municipal court to ensure the right of trial by jury, under the charter of the city, shall not be greater than that provided by ORS 10.061 in courts other than circuit courts for payment for each juror sworn multiplied by the number of jurors constituting a jury under the terms of the charter. [Formerly 221.349]

221.355 Agreement between cities for judicial services. Any city may enter into an agreement pursuant to ORS 190.010 with another city for the provision of judicial services. A municipal judge providing services to another city pursuant to such an agreement shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the other city and the judges thereof with respect to all and any violations of the charter or ordinances of the other city. Unless the agreement provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the prosecuting city, and that city shall reimburse the city providing judicial services for expenses incurred under the agreement. The exercise of jurisdiction under such an agreement by a municipal judge shall not constitute the holding of more than one office. [Formerly 221.335]

221.357 Agreement for judicial services to city by circuit court; powers of court under agreement; disposition of fines. (1) A city having a population of 300,000 or less may enter into an agreement with the State Court Administrator for the provision of judicial services by the circuit court for the county in which the city is located.

(2) A circuit court providing services to a city under an agreement entered into under subsection (1) of this section shall have all judicial jurisdiction, authority, powers, functions and duties of the municipal court of the city and the municipal court judges with respect to any violations of the charter or ordinances of the city.

(3) Unless an agreement entered into under subsection (1) of this section provides otherwise, and subject to the provisions of ORS 153.630, all fines, costs and forfeited security deposits collected shall be paid to the city, and the city shall reimburse the circuit court providing judicial services for expenses incurred under the agreement.

(4) The exercise of jurisdiction under an agreement entered into under subsection (1) of this section by a circuit court judge shall not constitute the holding of more than one office. [Formerly 221.337]

Note: 221.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPEALS

221.359 Appeals from conviction in municipal court. (1) Except as provided in subsection (3) of this section, whenever any person is convicted in the municipal court of any city of any offense defined and made punishable by any city charter or ordinance, such person shall have the same right of appeal to the circuit court within whose jurisdiction the city has its legal situs and maintains its seat of city government as now obtains from a conviction from justice courts. The appeal shall be taken and perfected in the manner provided by law for taking appeals from justice courts, except that in appeals taken under this section, ORS 221.360, 221.380 or 221.390:

(a) The notice thereof shall be served upon the city attorney;

(b) When the notice of appeal has been filed with the court from which the appeal is being taken, the appellate court shall have jurisdiction of the cause. Failure to serve a notice of appeal on the appropriate attorney shall not preclude jurisdiction in the appellate court; and

(c) No undertaking providing for the payment of costs and disbursements shall be required.

(2) Except as provided in subsection (3) of this section, in a prosecution of any offense defined and made punishable by any city charter or ordinance, a plaintiff may appeal to the circuit court within whose jurisdiction the city has its legal situs and maintains its seat of city government in the manner provided by ORS 157.020 (2) for taking appeals from justice courts.

(3) The provisions of this section apply only to municipal courts that have not become courts of record under ORS 221.342. Appeals of criminal judgments in municipal courts that have become courts of record under ORS 221.342 shall be as provided in ORS chapter 138 for appeals from judgments of circuit courts. [Formerly 221.350; 2003 c.687 §8]

221.360 Appeal on issue of validity of charter or ordinance. In all cases involving the constitutionality of the charter provision or ordinance under which the conviction was obtained as indicated in ORS 221.359, such person shall have the right of appeal to the circuit court in the manner provided in ORS 221.359, regardless of any charter provision or ordinance prohibiting appeals from the municipal court because of the amount of the penalty or otherwise. An appeal may likewise be taken in such cases from the judgment or final order of the circuit court to the Court of Appeals in the same manner as other appeals are taken from the circuit court to the Court of Appeals in other criminal cases. Where the right of appeal in such cases depends upon there being involved an issue as to the constitutionality of the charter provision or ordinance, the decision of the appellate court shall be upon such constitutional issue only. [Amended by 1969 c.198 §78; 1985 c.342 §17]

221.370 Validity of charter or ordinance determined before merits. Whenever the validity of a charter or ordinance provision of any city comes in issue in a trial for violation of charter or ordinance provision, the trial judge shall determine such issue of validity and make a decision and order thereon before making any decision as to the facts in the particular case.

221.380 Appeal by city from invalidating order; release of defendant during appeal. From an order declaring a charter or ordinance provision invalid, the city may appeal from the municipal court to the circuit court for the county in which the city has its legal situs and maintains its seat of city government; and, from such order by a circuit court, may appeal to the Court of Appeals, in the same manner as appeals are taken in criminal cases to such courts. Upon the order of the appellate court upon such issue the case shall be remanded with direction. If a city so appeals, pending the appellate decision thereon, the defendant shall be released, with or without bond, for reappearance at the discretion of the trial court, until such time as the case is remanded. [Amended by 1975 c.227 §1; 1985 c.342 §18; 1995 c.658 §94; 1999 c.788 §52]

221.390 Trial, procedure and sentence in circuit court on appeal from municipal court. (1) When any person convicted in a municipal court appeals to the circuit court as provided in ORS 221.359 and 221.360, such person shall be tried in the circuit court pursuant to the statutes which prescribe the procedure for trial of violations of the criminal statutes of the state, except that the prosecution shall be handled by an attorney provided by the city with the municipal court from which the appeal was taken.

(2) Within 10 days following the return of the verdict in the circuit court, the clerk of the court shall notify the recorder or corresponding officer of the city, in writing, of the outcome of the trial, and shall give like notice of any sentence imposed.

(3) Upon a verdict of guilty the circuit court judge may impose any sentence within the limits prescribed by the charter or ordinance for violation of which the conviction was had, and if a fine is imposed, it shall be paid to the clerk of the court and by the clerk remitted, on or before the 10th day of the following month, to the proper city officer.

(4) This section does not apply where the appeal involves only an issue of constitutionality of the charter or ordinance. [Amended by 1985 c.342 §19]

221.400 [Repealed by 1971 c.633 §8]

AUTHORITY TO REGULATE LOCAL MATTERS; LICENSING AND TAXATION

(Generally)

221.410 Power of city to control local affairs; limitation of floating indebtedness. (1) Except as limited by express provision or necessary implication of general law, a city may take all action necessary or convenient for the government of its local affairs.

(2)(a) A city may not, unless authorized to do so by its electors, contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes. A city official or employee who creates or officially approves such an indebtedness in excess of the limitation shall be liable for the amount of the excess.

(b) Notwithstanding paragraph (a) of this subsection, a city may contract a voluntary floating indebtedness in excess of the sum of $5,000 for general city purposes without an election specifically approving the indebtedness if authorized to do so by a statute or charter.

(3) As used in this section, city has the meaning given that term in ORS 221.010. [Amended by 2003 c.195 §9]

221.415 Municipal rights of way; use by electric utilities; power of city to regulate and impose charges. Recognizing the independent basis of legislative authority granted to cities in this state by municipal charters, the Legislative Assembly intends by ORS 221.415, 221.420, 221.450 and 261.305 to reaffirm the authority of cities to regulate use of municipally owned rights of way and to impose charges upon publicly owned suppliers of electrical energy, as well as privately owned suppliers for the use of such rights of way. [1987 c.245 §1]

Note: 221.415 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.417 [1989 c.484 §3; repealed by 1999 c.1093 §21]

221.420 Municipal regulation of public utilities. (1) As used in this section:

(a) Public utility has the meaning for that term provided in ORS 757.005.

(b) Commission means the Public Utility Commission of Oregon.

(c) Council means the common council, city council, commission or any other governing body of any municipality wherein the property of the public utility is located.

(d) Municipality means any town, city or other municipal government wherein property of the public utility is located.

(e) Service is used in its broadest and most inclusive sense and includes equipment and facilities.

(f) Heating company means any person furnishing heat but not electricity or natural gas to its customers.

(2) Every city may:

(a) Determine by contract or prescribe by ordinance or otherwise, the terms and conditions, including payment of charges and fees, upon which any public utility, electric cooperative, peoples utility district or heating company, or Oregon Community Power, may be permitted to occupy the streets, highways or other public property within such city and exclude or eject any public utility or heating company therefrom.

(b) Require any public utility, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such city as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed, and all conditions under which they must be constructed.

(c) Fix by contract, prescribe by ordinance, or in any other lawful manner, the rates, charges or tolls to be paid to, or that may be collected by, any public utility or the quality and character of each kind of product or service to be furnished or rendered by any public utility furnishing any product or service within such city. No schedule of rates, charges or tolls, fixed in the manner provided in this paragraph, shall be so fixed for a longer period than five years. Whenever it is proposed by any city to enter into any contract, or to enact any ordinance, or other municipal law or regulation concerning the matters specified in this paragraph, a copy of such proposed contract, ordinance or other municipal law or resolution shall be filed with the Public Utility Commission of Oregon before the same may be lawfully signed or enacted, as the case may be, and the commission shall thereafter have 90 days within which to examine into the terms thereof. If the commission is of the opinion that in any respect the provisions of the proposed contract, ordinance or other municipal law or resolution are not in the public interest, the commission shall file, in writing, with the clerk or other officer who has the custody of the files and records of the city, the commissions reasons therefor. If the objections are filed within said period of 90 days, no proposed contract, ordinance or other municipal law or regulation shall be valid or go into effect until it has been submitted to or ratified by the vote of the electors of the city. Unless and until a city exercises its powers as provided in this paragraph, the commission is vested with all powers with respect to the matters specified in this paragraph. If the schedule of rates, charges and tolls or the quality and character of each kind of product or service is fixed by contract, ordinance or other municipal law or regulation and in the manner provided in this paragraph, the commission has no power or jurisdiction to interfere with, modify or change it during the period fixed thereby. Upon the expiration of said period such powers shall again be vested in the commission, to be exercised by the commission unless and until a new schedule of rates or the quality and character for such service or product is fixed or prescribed by contract, ordinance or other municipal law or regulation in the manner provided in this paragraph.

(d) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the city in furtherance of the powers specified in this subsection. [Amended by 1971 c.655 §245; 1987 c.245 §2; 1987 c.628 §1; 1989 c.5 §1; 1989 c.999 §6; 1999 c.1093 §6; 2007 c.807 §40]

221.430 [Amended by 1967 c.359 §684; repealed by 1973 c.33 §1]

221.440 [Repealed by 1973 c.33 §1]

221.450 Privilege tax on public utilities operating without franchise. Except as provided in ORS 221.655, the city council or other governing body of every incorporated city may levy and collect a privilege tax from Oregon Community Power and from every electric cooperative, peoples utility district, privately owned public utility, telecommunications carrier as defined in ORS 133.721 or heating company. The privilege tax may be collected only if the entity is operating for a period of 30 days within the city without a franchise from the city and actually using the streets, alleys or highways, or all of them, in such city for other than travel on such streets or highways. The privilege tax shall be for the use of those public streets, alleys or highways, or all of them, in such city in an amount not exceeding five percent of the gross revenues of the cooperative, utility, district or company currently earned within the boundary of the city. However, the gross revenues earned in interstate commerce or on the business of the United States Government shall be exempt from the provisions of this section. The privilege tax authorized in this section shall be for each year, or part of each year, such utility, cooperative, district or company, or Oregon Community Power, operates without a franchise. [Amended by 1987 c.245 §3; 1987 c.447 §115; 1989 c.999 §§7,8; 1999 c.865 §30; 1999 c.1093 §7; 2007 c.807 §41]

221.460 Duration of franchises, privileges and permits. All franchises, privileges or permits for the use of the public highways, streets or alleys granted after June 5, 1931, by any municipal corporation shall not be granted for a longer term than 20 years, and shall be subject to the provision of ORS 221.470.

221.470 Removal of structures on expiration of grant or franchise. (1) All property and materials (including poles, posts, towers, wires, conduits, mains, pipes, rails, tracks, ties, railways, pole lines, telegraph, telephone or electric transmission lines, or structures or equipment of any kind) placed in, on, upon, over, under or beneath any public highway, street or alley of this state or municipal corporation, under or by virtue of any grant, privilege or franchise, shall be removed by the owners or owner of the same within one year after the expiration of the grant, privilege or franchise, which permitted the erection or installation of the same, unless further time is granted by the municipal corporation having authority so to do.

(2) Except as otherwise provided in subsection (3) of this section, if all the property and materials referred to in subsection (1) of this section are not removed within one year after the termination or expiration of the grant, privilege or franchise or such further time as may be granted by the state or municipal corporation, all and every part thereof shall be forfeited and escheated to the state or municipal corporation wherein situated.

(3) The state or municipal corporation may notify the owner of the property and materials referred to in subsection (2) of this section that it waives forfeiture and escheat under subsection (2) of this section and may thereafter compel removal of such property and materials from the public highways, streets and alleys and restoration of the public highways, streets and alleys and may maintain court suit to require such removal and restoration by the owner or the payment of the cost thereof by the owner. [Amended by 1957 c.136 §1]

221.475 Territory annexed to city; limitation on electric service by municipal utility. Nothing contained in any public facility or comprehensive plan of any city shall confer any right on a city to provide electric utility service in or to the annexed territory. [1987 c.737 §8]

Note: 221.475 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.480 [Repealed by 1981 c.288 §1]

221.485 Policy on vehicles for hire. The Legislative Assembly finds and declares that privately owned taxicabs, limousines and other vehicles for hire are a vital part of the transportation system within this state and provide necessary services in response to the needs of state residents, tourists and business representatives from outside this state. Consequently, the safety and reliability of such vehicles and the economic well-being and stability of their owners and operators are matters of public concern. The regulation of such vehicles is an essential government function and, therefore, it is the intent of the Legislative Assembly to reaffirm the authority of political subdivisions in this state to regulate the operation of privately owned taxicabs, limousines and other vehicles for hire and to exempt such regulation from liability under federal antitrust laws. [1985 c.475 §1]

221.490 [Repealed by 1981 c.288 §1]

221.495 Local franchise authority over vehicles for hire. Cities and counties in this state are authorized to grant franchises, to license, control and regulate privately owned taxicabs, limousines and other vehicles for hire that operate within their respective jurisdictions. The power to regulate granted under this section includes, but is not limited to:

(1) Regulating entry into the business of providing taxicab, limousine or other similar services.

(2) Requiring a license or permit as a condition for operation of taxicabs, limousines and other vehicles for hire and revoking, canceling or refusing to reissue a license or permit for failure to comply with regulatory requirements.

(3) Controlling the maximum rates charged and the manner in which rates are calculated and collected.

(4) Regulating routes for such vehicles, including restricting access to airports.

(5) Establishing safety, equipment and insurance requirements.

(6) Establishing any other requirements necessary to assure safe and reliable service by such vehicles. [1985 c.475 §2]

221.500 [Repealed by 1981 c.288 §1]

(Telecommunications Carriers)

221.505 Policy. The Legislative Assembly recognizes that significant changes have occurred in the regulation, technology and marketing of telecommunications carriers as defined in ORS 133.721 over the past decade. It is the intent of the Legislative Assembly in adopting the privilege tax authorized by ORS 221.505 to 221.515 and 759.219 to respond to these changes by establishing a uniform base for municipal charges for street use by telecommunications carriers. [1989 c.484 §1; 1999 c.1093 §8]

221.510 Municipal regulation of telecommunications carriers. (1) As used in this section:

(a) Telecommunications carrier has the meaning given that term in ORS 133.721.

(b) Commission means the Public Utility Commission of Oregon.

(c) Council means the common council, city council, commission or any other governing body of any municipality wherein the property of the telecommunications carrier is located.

(d) Municipality means any town, municipality or other municipal government wherein property of the telecommunications carrier is located.

(e) Service is used in its broadest and most inclusive sense and includes equipment and facilities.

(2) Every municipality may:

(a) Determine by contract, or prescribe by ordinance or otherwise, the terms and conditions, including payment of a privilege tax to the extent authorized by ORS 221.515 and other charges and fees, upon which any telecommunications carrier may be permitted to occupy the streets, highways or other public property within such municipality and exclude or eject any telecommunications carrier therefrom.

(b) Require any telecommunications carrier, by ordinance or otherwise, to make such modifications, additions and extensions to its physical equipment, facilities or plant or service within such municipality as shall be reasonable or necessary in the interest of the public, and designate the location and nature of all additions and extensions, the time within which they must be completed and all conditions under which they must be constructed.

(c) Provide for a penalty for noncompliance with the provisions of any charter provision, ordinance or resolution adopted by the municipality in furtherance of the powers specified in this subsection. [1989 c.484 §4; 1999 c.1093 §9]

221.515 Privilege tax on telecommunications carriers; maximum rate; deduction of additional fees. (1) The council of every municipality in this state may levy and collect from every telecommunications carrier operating within the municipality and actually using the streets, alleys or highways, or all of them, in such municipality for other than travel, a privilege tax for the use of those streets, alleys or highways, or all of them, in such municipality in an amount which may not exceed seven percent of the gross revenues of the telecommunications carrier currently earned within the boundaries of the municipality. The privilege tax authorized in this section shall be for each year, or part of each year, that such telecommunications carrier operates within the municipality.

(2) As used in this section, gross revenues means those revenues derived from exchange access services, as defined in ORS 401.710, less net uncollectibles from such revenues.

(3) A telecommunications carrier paying the privilege tax authorized by this section shall not be required to pay any additional fee, compensation or consideration, including the free use or construction of telecommunications facilities and equipment, to the municipality for its use of public streets, alleys, or highways, or all of them, and shall not be required to pay any additional tax or fee on the gross revenues that are the measure of the privilege tax. As used in this subsection, use includes, but is not limited to, street openings, construction and maintenance of fixtures or facilities by telecommunications carriers. As used in this subsection, additional fee, compensation or consideration does not include commissions paid for siting public telephones on municipal property. To the extent that separate fees are imposed by the municipality on telecommunications carriers for street openings, construction, inspection or maintenance of fixtures or facilities, such fees may be deducted from the privilege tax authorized by this section. However, telecommunications carriers shall not deduct charges and penalties imposed by the municipality for noncompliance with charter provisions, ordinances, resolutions or permit conditions from the privilege tax authorized by this section.

(4) For purposes of this section, telecommunications carrier has the meaning given that term in ORS 133.721. [1989 c.484 §5; 1999 c.1093 §10]

DISINCORPORATION

221.610 Disincorporation of cities; effective date. Any city not liable for any debt or other obligation, may surrender its charter, disincorporate and cease to exist if a majority of the electors of the city authorize the surrender and disincorporation as provided in ORS 221.621 and 221.650. The surrender and disincorporation shall become effective 60 days after the city has authorized surrender and disincorporation. [Amended by 1983 c.350 §25]

221.620 [Repealed by 1983 c.350 §26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

221.621 Disincorporation procedure; petition; election. (1) This section establishes the procedure for determining whether a city shall disincorporate. The question shall be decided by election. The governing body of the city shall call an election when a petition is filed as provided in this section.

(2) The requirements for preparing, circulating and filing a petition and calling an election under this section shall be as provided for an initiative measure under ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

(3) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

(4) The question of disincorporation shall be submitted to the electors of the city at an election held on the first Tuesday after the first Monday in November in any year, but shall not be submitted more than once in two consecutive calendar years. [1983 c.350 §27 (enacted in lieu of 221.620, 221.630, 221.640 and 221.660); 1987 c.784 §1]

221.630 [Repealed by 1983 c.350 §26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

221.640 [Repealed by 1983 c.350 §26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

221.650 Property conveyed to county; cessation of corporate existence; records deposited. Within 30 days after the authorization of the surrender of the charter, the city shall convey, grant, assign and deliver all its property real and personal, and property rights, by proper conveyance, to the county in which the city is located for the benefit and use of the county. The city at the end of 60 days from the date of the election authorizing the surrender shall cease to exist in its corporate capacity without any further or other formal action, and all its property rights and interests shall vest in the county, and the records of the city shall be deposited in the office of the county clerk by the auditor, clerk or other keeper of records in the city. [Amended by 1983 c.350 §28]

DISTRIBUTION UTILITIES

221.655 Privilege tax on distribution utilities; maximum rate; allocation of tax among customers. (1) The city council or governing body of an incorporated city may levy and collect from a distribution utility providing direct access to electricity services under ORS 757.601 (1) or 757.676, except a municipal electric utility, operating for a period of 30 days within the city without a franchise from the city and actually using the streets, alleys or highways in such city for other than travel, a privilege tax for the use of those public streets, alleys or highways. The privilege tax shall be based on a volumetric rate times the volume of electric energy in kilowatt hours delivered, transmitted or distributed to retail electricity consumers within the city by the distribution utility, provided that the privilege tax shall not be applied to electric energy generated by a retail electricity consumers own generating facilities or to electric energy delivered by the federal government. The volumetric rate of the privilege tax for the distribution utility may vary by customer class.

(2) The privilege tax described in subsection (1) of this section shall be subject to the following:

(a) The volumetric rate, in cents per kilowatt hour, for any customer class shall not exceed five percent of the 1999 gross revenue of an electric utility within the city for the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999.

(b) A city with a franchise fee or privilege tax in effect on July 1, 1999, that was less than five percent shall not establish a volumetric rate for any customer class of the distribution utility in an amount in excess of the citys 1999 franchise fee or privilege tax rate times the 1999 gross revenue of any electric utility within the city from the customer class divided by the amount of electric energy in kilowatt hours delivered to the customer class in 1999, except following a hearing with notice and opportunity for public comment.

(3) Subject to the limitations established in subsection (2) of this section, once a city has established volumetric rates for the purpose of calculating the privilege tax under this section, any subsequent change in the volumetric rates shall be applied on an equal percentage basis to all customer classes.

(4)(a) The Public Utility Commission shall determine the manner in which a privilege tax under this section is collected from the customers of an electric company. The privilege tax shall be allocated across an electric companys customer classes in the same proportional amounts as levied by the city against the electric company.

(b) The governing body of an electric cooperative or peoples utility district shall determine the manner in which a privilege tax under this section is collected from the customers of the electric cooperative or peoples utility district. The governing body shall allocate the privilege tax across customer classes in the same proportional amounts as levied by the city against the electric cooperative or peoples utility district. [1999 c.865 §29]

221.660 [Repealed by 1983 c.350 §26 (221.621 enacted in lieu of 221.620, 221.630, 221.640 and 221.660)]

221.710 [Amended by 2001 c.779 §8; repealed by 2003 c.518 §2]

MISCELLANEOUS PROVISIONS

221.720 Situs of cities; jurisdiction of cities coextensive with boundaries. (1) For the purpose of the administration of all laws relating to incorporated cities, other than ORS 221.090, every city shall be deemed to have its legal situs in the county in which the seat of the city government is situated.

(2) Notwithstanding any other provision of law the jurisdiction and application of government of cities shall be coextensive with the exterior boundaries of such cities, regardless of county lines.

221.725
Sale
of city real property; publication of notice; public hearing. (1) Except as provided in ORS 221.727, when a city council considers it necessary or convenient to sell real property or any interest therein, the city council shall publish a notice of the proposed sale in a newspaper of general circulation in the city, and shall hold a public hearing concerning the sale prior to the sale.

(2) The notice required by subsection (1) of this section shall be published at least once during the week prior to the public hearing required under this section. The notice shall state the time and place of the public hearing, a description of the property or interest to be sold, the proposed uses for the property and the reasons why the city council considers it necessary or convenient to sell the property. Proof of publication of the notice may be made as provided by ORS 193.070.

(3) Not earlier than five days after publication of the notice, the public hearing concerning the sale shall be held at the time and place stated in the notice. Nothing in this section prevents a city council from holding the hearing at any regular or special meeting of the city council as part of its regular agenda.

(4) The nature of the proposed sale and the general terms thereof, including an appraisal or other evidence of the market value of the property, shall be fully disclosed by the city council at the public hearing. Any resident of the city shall be given an opportunity to present written or oral testimony at the hearing.

(5) As used in this section and ORS 221.727, sale includes a lease-option agreement under which the lessee has the right to buy the leased real property in accordance with the terms specified in the agreement. [1983 c.216 §1; 2005 c.22 §164]

Note: 221.725 and 221.727 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.727 Alternative procedure for sale of city real property; public notice and hearing. Notwithstanding ORS 221.725, a city council may adopt, after public notice and hearing, a procedure for the sale of individual parcels of a class of city-owned real properties, or any interest therein, under a single program established within the city for the sale of that class of properties. The city may thereafter sell any parcel under that adopted procedure in lieu of the procedure under ORS 221.725. [1983 c.216 §2]

Note: See note under 221.725.

221.730 [Repealed by 1955 c.33 §1]

221.735 Continuation of collection service after incorporation; authority of city. When a city is incorporated after November 1, 1981:

(1) The city and the holder of any license, certificate or franchise for collection service within the city issued by a county under ORS 459.085 prior to incorporation may mutually agree on continued service within the city.

(2) When no agreement has been reached under subsection (1) of this section, the service shall continue within the city under the same terms and conditions including, without limitation, renewal. The city may exercise all the rights granted to the county by ordinance or governing document including the right to suspend, modify or revoke the right to continue service based on inadequate service. The city may determine the types of, and rates for, services and may otherwise adopt regulations necessary to maintain the quality and extent of service and to protect against nuisances or hazards to health, safety or the environment.

(3) The right to continue service under subsection (2) of this section is limited to two years from the date of incorporation. [1981 c.890 §10; 1993 c.560 §108]

Note: 221.735 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.740 [Repealed by 1955 c.33 §1]

221.745 [1981 c.602 §6; repealed by 1983 c.216 §4]

221.750 Right of cities to public areas not extinguished by adverse possession or statute of limitations. The right of cities and towns, whether incorporated or not, to land dedicated to or otherwise acquired for the public use for streets, highways, parks or public places, shall not be extinguished by any adverse possession, however long continued. No title to such lands as against any such city or town shall be hereafter acquired in this state through operation of the statute of limitations.

221.760 Prerequisites for cities in counties over 100,000 population to receive revenues from cigarette, gas and liquor taxes. (1) The officer responsible for disbursing funds to cities under ORS 323.455, 366.785 to 366.820 and 471.805 shall disburse such funds in the case of a city located within a county having more than 100,000 inhabitants, according to the most recent federal decennial census, only if the officer reasonably is satisfied that the city meets the requirements set out in subsection (2) of this section, or if the city provides four or more of the following municipal services:

(a) Police protection.

(b) Fire protection.

(c) Street construction, maintenance and lighting.

(d) Sanitary sewers.

(e) Storm sewers.

(f) Planning, zoning and subdivision control.

(g) One or more utility services.

(2) In the year in which any city is first incorporated and the following two years it shall be considered a city for the purposes of ORS 323.455, 366.785 to 366.820 and 471.805 if the city charter gives the city power to provide four or more of the municipal services enumerated in subsection (1) of this section. [1969 c.634 §§1,2]

221.770 Revenue sharing to cities; conditions for receipt; formula for distribution. (1) A share of certain revenues of this state shall be apportioned among and distributed to the cities of this state for general purposes as provided in this section. A city shall not be included in apportionments or receive distributions under this section for a fiscal year commencing on July 1 unless the city:

(a) Elects to receive distributions under this section for the fiscal year by enactment of an ordinance or resolution expressing that election and filing a copy of that ordinance or resolution with the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

(b) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to the authority responsible for approving the proposed budget of the city for the fiscal year on the possible uses of the distributions, including offset against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year;

(c) Holds at least one public hearing, after adequate public notice, at which citizens have the opportunity to provide written and oral comment to, and ask questions of, the authority responsible for adopting the budget of the city for the fiscal year on the proposed use of the distributions in relation to the entire budget of the city for the fiscal year, including possible offset of the distributions against property tax levies by the city for the fiscal year, and certifies its compliance with this paragraph to the Oregon Department of Administrative Services not later than July 31 of the fiscal year; and

(d) Levied a property tax for the year preceding the year in which revenue sharing is due under ORS 471.810 and this section.

(2) Not later than 35 days after the last day of each calendar quarter ending March 31, June 30, September 30 and December 31, the Oregon Liquor Control Commission shall determine the amount of the net revenue under ORS 471.805, received during the preceding calendar quarter and shall certify that amount to the Oregon Department of Administrative Services.

(3) In addition to amounts otherwise apportioned to cities under ORS 471.810, not later than 20 days after the date the Oregon Department of Administrative Services receives a certification under subsection (2) of this section, the department shall apportion among the cities of this state in the manner provided in subsection (4) of this section an amount equal to 14 percent of the amount so certified, and shall pay to each city the amount so apportioned to the city. Payments shall be made from the Oregon Liquor Control Commission Account.

(4) The amount apportioned to each city under subsection (3) of this section shall be a percentage of the total amount to be apportioned among the cities determined by dividing the adjusted population of the city by the sum of the adjusted populations of all cities. The adjusted population of a city shall be determined by multiplying the citys population by the sum of:

(a) The citys local consolidated property taxes per capita divided by the average consolidated property taxes per capita for all cities in the state; and

(b) The amount of state income per capita divided by the amount of city income per capita.

(5) The amount apportioned to each city shall be further limited to an amount no greater than the amount of all property taxes levied by the city during the year previous to the year in which distributions are made.

(6) For purposes of the formula set forth in subsection (4) of this section, city population is the population of a city as last determined under ORS 190.510 to 190.590.

(7)(a) For purposes of the formula set forth in subsection (4) of this section, local consolidated property taxes has the meaning given in subsection (8) of this section, for a city divided by the population of the city as last determined under ORS 190.510 to 190.590.

(b) The Oregon Department of Administrative Services shall determine the amounts of property taxes for each city during the fiscal year closing on June 30 preceding the fiscal year commencing on July 1 for which calendar quarter apportionments are made, and that determination shall be used for each calendar quarter apportionment for that fiscal year commencing on July 1.

(8) For purposes of subsection (7) of this section consolidated property taxes are the total of all compulsory contributions in the form of ad valorem taxes on property located within a city levied during a one-year period by the city, a county, any school district and any special governmental district for public purposes and in amounts as compiled by the Department of Revenue on the basis of application of consolidated tax rates to assessor code area valuations.

(9) For purposes of the formula set forth in subsection (4) of this section, income per capita is the estimated average annual money income of residents of this state and of residents of each city of this state, respectively, based upon the latest information available from the most recent federal decennial census.

(10) A city receiving a distribution under this section may return all or any part of the distribution to the Oregon Department of Administrative Services, which shall deposit the returned distribution or part thereof in the General Fund to be available for payment of the general expenses of the state. [1977 c.831 §1; 1987 c.158 §35; 1987 c.406 §1; 1995 c.79 §79; 1997 c.108 §1; 2005 c.755 §4]

221.780 [1977 c.831 §2; repealed by 1987 c.406 §3]

221.785 Effect of challenge of validity of incorporation. (1) Notwithstanding ORS 221.770, 323.455, 366.785 to 366.820 and 471.810, when a proceeding challenging the validity of the incorporation of a city is commenced before a court or administrative agency of this state within two years after the incorporation, if the court or agency determines that the incorporation is invalid, moneys otherwise payable to the city under ORS 221.770, 323.455, 366.785 to 366.820 and 471.810 shall not be distributed to the city, but shall be deposited with the State Treasurer as provided in subsection (3) of this section.

(2) Not later than 30 days after the issuance of an order or judgment declaring the incorporation of a city invalid, the party challenging the incorporation shall send a certified copy of the order or judgment to the State Treasurer, Department of Transportation, Department of Revenue and the Oregon Liquor Control Commission.

(3) Upon receiving a certified copy of the order or judgment under subsection (2) of this section, the state officer or department having responsibility for the distribution of moneys under ORS 221.770, 323.455, 366.785 to 366.820 and 471.810 shall deposit those moneys in an escrow account administered by the State Treasurer.

(4) Upon final determination of the validity of an incorporation by judgment rendered by the highest court in which a decision could be had, the moneys in the escrow account established under subsection (3) of this section shall be distributed as follows:

(a) If the incorporation is determined to be valid, to the city.

(b) If the incorporation is determined to be invalid, each city in this state shall receive such share of the moneys as its population bears to the total population of the cities of the state.

(5) The State Treasurer, upon receiving a certified copy of the judgment of the court which constitutes the final determination of the validity of the challenged incorporation shall distribute moneys in the escrow account as provided in subsection (4) of this section.

(6) The State Treasurer shall retain interest earned on moneys deposited in the escrow account and shall distribute the interest in the same manner as other moneys in the account are distributed. [1983 s.s. c.6 §2; 2003 c.576 §396]

221.845 [1955 c.475 §1; renumbered 190.510]

221.850 [1955 c.475 §5; 1957 c.252 §1; renumbered 190.520]

221.855 [1955 c.475 §6; 1957 c.252 §2; renumbered 190.530]

221.860 [1955 c.475 §9; 1957 c.252 §3; renumbered 190.540]

GHOST TOWNS

221.862 Historic ghost town defined. As used in ORS 221.862 to 221.872, historic ghost town means an incorporated city within this state that:

(1) Is on land acquired under a
United States
patent;

(2) Does not have a sufficient number of registered electors permanently residing within the city to fill all offices provided for under its charter; and

(3) Is of historic interest. [1983 c.355 §1]

Note: 221.862 to 221.872 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 221 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

221.865 [1955 c.475 §2; renumbered 190.550]

221.867 Filling vacancies in all offices of members of city council of historic ghost town. If a number of vacancies exist at the same time in the offices of members of the city council of an historic ghost town so that all the remaining members do not constitute a quorum for the conduct of city business, the governing body of the county in which the historic ghost town is situated shall appoint to the vacant offices the minimum number of qualified persons sufficient, with the incumbent members of the city council, to form a quorum. Persons appointed by the county governing body under this section, together with the incumbent members serving in office, shall appoint qualified persons to the remaining vacant offices. A person appointed under this section shall perform the duties of the office of member of the city council until the date on which, under the citys charter, an elected and qualified successor could assume the office. On that date, the tenure of office of persons appointed under this section shall cease. Persons appointed under this section are eligible for reappointment. [1983 c.355 §2]

Note: See note under 221.862.

221.869 Preference for appointment to city council of historic ghost town. In making appointments to the city council of an historic ghost town under ORS 221.862 to 221.872, the governing body of a county shall give preference for appointment, in the following order, to:

(1) A person who is an elector within the city.

(2) A person who owns and maintains property within the city and is an elector of the county in which the historic ghost town is situated.

(3) A person who owns and maintains property within the city and is an elector anywhere in this state.

(4) A person who is a resident and an elector of the county in which the historic ghost town is situated. [1983 c.355 §3]

Note: See note under 221.862.

221.870 [1955 c.475 §3; renumbered 190.560]

221.872 State revenues not available to historic ghost town. An historic ghost town shall not receive any portion of liquor revenues, highway funds or other state funds distributed to incorporated cities. [1983 c.355 §4]

Note: See note under 221.862.

221.875 [1955 c.475 §4; renumbered 190.570]

221.880 [1955 c.475 §7; renumbered 190.580]

221.885 [1955 c.475 §8; renumbered 190.590]

221.890 [1955 c.475 §10; renumbered 190.600]

221.894 [1955 c.561 §1; repealed by 1957 c.241 §1]

221.896 [1955 c.561 §2; repealed by 1957 c.241 §1]

221.898 [1955 c.561 §3; repealed by 1957 c.241 §1]

221.900 [1955 c.561 §4; repealed by 1957 c.241 §1]

THE 1893 INCORPORATION ACT

221.901 Cities organized under 1893 Act; officers; city defined for ORS 221.901 to 221.928. (1) The officers of every municipal corporation organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be a mayor, six alderpersons, a recorder, who shall be ex officio clerk of the common council, a marshal, a treasurer and such subordinate officers as are provided in ORS 221.902.

(2) Unless the context indicates otherwise, city as used in ORS 221.901 to 221.928 includes any area or territory incorporated under sections 1 to 6, pages 119 to 123, Oregon Laws 1893. [Amended by 2003 c.14 §104]

221.902 City officers; elective; appointive; terms. (1) The mayor, alderpersons, recorder, treasurer, and marshal of a municipal corporation organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be elected to two-year terms by the electors of the city. Each term of office commences on the first Monday in January next following the general election and expires on the day immediately preceding the first Monday in January next following the subsequent general election.

(2) The council may appoint an attorney, a superintendent of streets, a civil engineer, a municipal judge and police and other subordinate officers, and fix their compensation. These officers shall hold office during the pleasure of the council. [Amended by 1981 c.173 §8; 1983 c.350 §29; 1999 c.788 §53; 2003 c.14 §105]

221.903 Bond and oath of officers. The recorder, treasurer and marshal mentioned in ORS 221.902 shall, before entering upon the duties of their respective offices, each execute a bond to the city in such penal sum as the council by ordinance may determine upon, conditioned for the faithful performance of duties, including in the same bond the duties of all offices of which the recorder, treasurer or marshal is ex officio incumbent under ORS 221.901 to 221.928. The bond shall be approved by the council before the officer enters upon the discharge of duties. The bonds when approved shall be filed with the recorder, except the bond of the recorder, which shall be filed with the mayor. All the provisions of any law of this state relating to official bonds of officers shall apply to such bonds, except as otherwise provided in ORS 221.901 to 221.928. Every officer of the city, before entering upon the duties of office, shall take and file with the recorder an oath to honestly and faithfully discharge the duties of office, and that the officer will support the laws and Constitution of this state and of the
United States
to the best of the ability of the officer.

221.904 Vacancies. (1) The council shall fill any vacancy occurring in any of the offices provided for in ORS 221.902 by appointment.

(2) If the office is elective, the appointee shall hold office until the first Monday in January after the general election next following the appointment. At the general election next following the appointment, a person shall be elected to serve any remaining portion of the term. A person elected under this subsection shall take office on the first Monday in January after the election.

(3) If a council member is absent for three consecutive meetings without permission of the council, the council shall declare the office vacant and fill the office by appointment. [Amended by 1983 c.350 §30]

221.905 Compensation of city officers. The mayor and alderpersons mentioned in ORS 221.902 shall receive no compensation whatever for their services as such officers. The recorder, treasurer, marshal, police and other subordinate officers shall severally receive at stated times compensation to be fixed by ordinance by the council, which compensation shall not be increased nor diminished after their election, or during their several terms of office. Nothing contained in this section shall be construed to prevent the council from fixing several amounts of compensation, in the first instance, during the term of office of any such officer after the election of the officer. The compensation of all other officers shall be fixed from time to time by ordinance, duly passed by the council. [Amended by 2003 c.14 §106]

221.906 Election procedure generally. All elections in a city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be governed by ORS chapters 246 to 260. [Amended by 1983 c.350 §31]

221.907 Eligibility for office. No person shall be eligible to or hold any elective or appointive office in a city referred to in ORS 221.906 unless the person is a resident and an elector of the city. [Amended by 1983 c.83 §22]

221.908 Council meetings; notice; place of meetings. The council shall meet the second Tuesday in January succeeding each general municipal election and take the oath of office. The council shall hold regular meetings at least once in each month at such times as the council shall fix by ordinance. Special meetings may be called at any time by the mayor or by three councillors, by written notice delivered to each member then present within the city at least three hours before the time specified for the proposed meeting, which notice shall specify the object and purpose of such special meeting. No other business shall be transacted at any special meeting than that named in said notice and appurtenant thereto. All meetings of the council shall be public and held within the corporate limits of the city at such place as may be designated by ordinance. [Amended by 2003 c.14 §107]

221.909 Council meetings; attendance; records. At any meeting of the council a majority of the councillors shall constitute a quorum for the transaction of business. A less number may adjourn from time to time, and may compel the attendance of absent members in such manner and under such penalties as may be prescribed by ordinance. The mayor shall preside at all meetings of the council when present, and in case of the absence of the mayor the council may appoint a mayor pro tempore. In case of the absence of the recorder, the mayor or presiding officer pro tempore shall appoint one of the members of the council recorder pro tempore. The person appointed to act as presiding officer during the absence of the mayor shall not be required to take the oath of office, but the records of the council shall show who is appointed to serve pro tempore at any meeting. [Amended by 2003 c.14 §108]

221.910 Powers of council regarding qualification of members. The council shall judge the qualifications of its members. [Amended by 1983 c.350 §32]

221.911 Rules on enactment of ordinances granting franchise or for payment of money. No ordinance or resolution granting any franchise for any purpose shall be passed by the council on the day of its introduction nor within five days thereafter, nor at any other than a regular meeting. No resolution or order for the payment of money shall be passed at any other time than at a regular meeting. No such ordinance, resolution or order shall have any validity, unless passed by the votes of at least three councillors. In case all the councillors are present and equally divided upon any question, the mayor shall have the deciding vote. [Amended by 2003 c.14 §109]

221.912 Formalities required to render ordinance effective. The enacting clause of all ordinances shall be as follows: Be it ordained by the common council of the city or town (as the case may be) of ______. Every ordinance shall be signed by the mayor, or passed over the veto of the mayor, and attested by the recorder. A copy of the ordinance shall be published at least once in a newspaper published in such city; or, in lieu of such publication, three copies thereof shall be posted in at least three public places therein before it becomes a law.

221.913 Claims against cities; how presented and paid. (1) All claims and demands against any city referred to in ORS 221.906 shall be presented to and audited by the council in accordance with such regulations as it may by ordinance prescribe. Upon the allowance of any such claim or demand, the recorder shall draw a warrant upon the treasurer for the sum, which warrant shall be countersigned by the mayor, and shall specify for what purpose the same is drawn.

(2) No claim against the city shall be paid until it is audited and allowed by the council and then only by a warrant drawn upon the treasurer by the recorder, countersigned by the mayor.

221.914 Prosecution for violation of ordinance; place of imprisonment; city liable for expenses. (1) The violation of any ordinance of a city referred to in ORS 221.906 shall be deemed a misdemeanor and may be prosecuted by the authorities of such city in the name of the people of such city, or may be redressed by civil action, suit or proceeding, at the option of said authorities.

(2) Any person sentenced to imprisonment for the violation of an ordinance may be imprisoned in the jail of such city; or, if the council by ordinance so prescribes, in the county jail of the county in which such city is situated, in which case the expense of imprisonment shall be a charge in favor of such county and against such city. Before any such person can be imprisoned in the county jail, the consent of the county court shall be first obtained.

221.915 Nuisance defined. Every act or thing done, or anything existing within the limits of any city referred to in ORS 221.906, which is or may be declared by any law of this state or by any ordinance of such city to be a nuisance, hereby is declared to be a nuisance, and shall be considered and treated as such in all actions, suits and proceedings whatsoever, unless such law or ordinance is declared void by a court of competent jurisdiction.

221.916 Powers of common council generally. (1) The mayor and alderpersons shall compose the common council of any city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893. At any regular council meeting, the common council may:

(a) Provide for lighting the streets and furnishing such city and its inhabitants with gas or other lights, and with pure and wholesome water. For such purpose it may construct such water, gas or other works, within or without the city limits, as may be necessary or convenient therefor. It may allow the use of the city streets and alleys to any person, company or corporation who may desire to establish works for supplying the city and inhabitants thereof with such water or lights upon such reasonable terms and conditions as the common council may prescribe.

(b) Permit, allow and regulate the laying down of tracks for streetcars and other railroads upon such streets as the common council may designate, and upon such terms and conditions as the common council may prescribe.

(c) Allow and regulate the erection and maintenance of poles, or poles and wires, for telegraph, telephone, electric light or other purposes, upon or through the streets, alleys or public grounds of such city.

(d) Permit and regulate the use of alleys, streets and public grounds of the city for laying down or repairing gas and water mains, for building and repairing sewers and for erecting gas or other lights.

(e) Preserve the streets, lights, side and crosswalks, bridges and public grounds from injury, prevent the unlawful use of the same and regulate their use.

(f) Fix the maximum rate of wharfage, rates for gas or other lights, rates for carrying passengers on street railways and water rates. No city shall ever deprive itself of the right through its common council of regulating and adjusting any such rates, so that the same shall be reasonable for the service rendered, at least once in any period of two years.

(g) License, tax, regulate, restrain and prohibit barrooms and tippling houses, and all places where spirituous, vinous or malt liquors are sold, or in any manner disposed of contrary to law. No license shall be issued for a lesser sum than that provided by law.

(h) Prevent and suppress gaming and gambling houses, and all games of chance, including lotteries and poolselling.

(i) Prevent and suppress bawdyhouses, lewd and lascivious cohabitation, opium-smoking houses and places occupied or kept therefor.

(j) License, regulate and control any lawful business, trade, occupation, profession or calling, carried on or conducted within the corporate limits of any such city.

(k) Suppress and prohibit anything that is injurious to the public morals, public safety or public health of the inhabitants of any such city. The common council may define, suppress and prohibit nuisances of every kind, including those arising out of the receipt, sale or disposal of intoxicating liquor in violation of law.

(L) Regulate, suppress and prohibit the running at large within the corporate limits of any and all domestic animals, including fowls, and provide for the impoundment and sale, after notice, of such animals.

(m) Exercise any and all police regulations concerning the public morals, public safety, public health and public convenience of the inhabitants of any such city.

(n) Provide for the surveying of blocks and streets of the city and for marking the boundary lines of such blocks and streets, and the establishing of grades of the streets, sidewalks and crosswalks.

(o) Prevent and punish trespass on real and personal property within the corporate limits of such city.

(p) Make bylaws and ordinances not inconsistent with the laws of the
United States
or of this state to carry into effect the provisions of ORS 221.901 to 221.928.

(q) Provide, in addition to such action as may be appropriate to carry into full effect the object to be achieved, for the punishment of persons violating any bylaws or ordinances by fine or imprisonment, or both, and the working of such persons on the city streets or at any other work. No fine shall exceed the sum of $50, nor shall any imprisonment exceed 20 days.

(2) Nothing contained in ORS 221.901 to 221.928 shall be so construed as to oust the state courts of jurisdiction to indict or punish persons for offenses against any law of the state committed within the limits of any such city. [Amended by 2003 c.14 §110; 2005 c.22 §165]

221.917 Functions and duties of mayor. The mayor is the executive officer of any city referred to in ORS 221.902 and must exercise a careful supervision over its general affairs and subordinate officers. The mayor shall at least once each year state to the council by message the condition, financial and otherwise, of the city, and recommend such measures for the peace, health, improvement and prosperity of the city as the mayor may deem expedient. The mayor shall perform such other duties as may be required by ORS 221.901 to 221.928 or by city ordinances.

221.918 Duties of recorder. The recorder referred to in ORS 221.901 shall keep a journal of the proceedings of the council, and be ex officio assessor, and perform such other duties as required by ORS 221.901 to 221.928 or city ordinances. [Amended by 1999 c.788 §54]

221.919 Powers and duties of marshal; removal from office. The marshal shall be chief of police and shall have control over all police officers when on duty. The marshal shall be a conservator of the peace, and shall arrest all persons guilty of a breach thereof, or of violations of the city ordinances, and take them before the recorder for trial. The marshal shall make and enforce the collection of all delinquent city taxes, as the collection of delinquent county taxes is enforced, and shall perform such other duties as may be required of the marshal by the common council. The marshal may suspend any police officer for negligence or violation of duty until the case may be examined and determined by the council. On complaint being made, charging the marshal with malfeasance or nonfeasance in office, the alderpersons, by a unanimous vote without the concurrence of the mayor, or by a majority vote with the concurrence of the mayor, may remove the marshal from office at any regular meeting, after giving the marshal an opportunity to be heard in the defense of the treasurer, provided they find the charge is true. [Amended by 1991 c.67 §50; 2003 c.14 §111]

221.920 Duties of treasurer. The treasurer, as tax collector, shall collect and receipt for all taxes levied by the council and not returned as delinquent, and shall receive and faithfully keep the funds and moneys of any city referred to in ORS 221.906 and pay out the same as directed by ORS 221.901 to 221.928, or by city ordinances. When required by ordinance, the treasurer shall make and submit to the council a statement of the financial affairs of the city.

221.921 Interest of officers in city contracts. No mayor, council member or any other officer of any city referred to in ORS 221.906, during the period for which the officer is elected, shall be interested in any contract the expenses of which are to be paid out of the city treasury.

221.922 [Repealed by 1983 c.350 §331a]

221.923 Working out fines for violation of ordinance. When any person is convicted of an offense under any of the ordinances of any city referred to in ORS 221.906 and fails to pay an adjudged fine and costs, the person may be sentenced to labor one day for every $5 on such fine upon the streets or other public works of the city under such officer as the common council may prescribe. [Amended by 1961 c.290 §1]

221.924 Authority to make public improvements. The council may, whenever it deems it expedient, improve the public grounds within any city referred to in ORS 221.906, and establish and open additional streets and alleys therein. The power and authority to improve streets includes the power and authority to construct, improve, pave, repair, and keep in repair, sidewalks and pavements, and to determine and provide everything convenient and necessary concerning such improvements and repairs. [Amended by 1969 c.429 §5]

221.925 Tax deeds; tax warrants. In making a deed for any real property sold for delinquent taxes, it is not necessary to recite or set forth the proceedings prior to the sale, but it is sufficient, if it substantially appears from such deed that the property was sold by virtue of a warrant from any city referred to in ORS 221.906, and the date thereof for delinquent taxes, and the amount thereof, together with the date of the sale and the amount paid thereat by the purchaser. The style of the warrant for the collection of delinquent taxes shall be: In the name of the city (or town) of______. The warrant must require the marshal to forthwith levy upon sufficient property of the person or persons owing such taxes and sell the same in the manner provided by law, and return the proceeds of such sale to the city treasurer and the warrant to the recorder, with the doings of the marshal indorsed thereon, together with the receipts of the city treasurer for the proceeds of such sale as paid to the treasurer. The warrant shall have the force and effect of an execution against real and personal property, and shall be executed in a like manner, except as otherwise provided by law or this section. Real property when sold for delinquent taxes may be redeemed in like manner as real property is redeemed after sale thereof for county or state taxes, and not otherwise. The deed of the purchaser must express the true consideration thereof, which is the amount paid by the purchaser, and the return of the marshal executing the warrant must specify the amount for which each lot or part thereof is sold, and the name of the purchaser.

221.926 Authority to enact ordinances. Every city organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, may pass any and all necessary ordinances for the purpose of carrying into force and effect any provisions of ORS 221.901 to 221.928 or any other laws concerning city government.

221.927 Approval or veto of ordinances; proceedings after veto. Upon the passage of any ordinance, the enrolled copy thereof, attested by the recorder, shall be submitted to the mayor by the recorder, and if the mayor approves the same the mayor shall write upon it Approved, with the date thereof and sign it with the name of office of the mayor. Thereupon, unless otherwise provided, such ordinance shall become a law and be of force and effect. If the mayor does not approve of the ordinance so submitted, the mayor must, within 10 days from the receipt thereof, return the same to the recorder with the reasons of the mayor for not approving it, and if the mayor does not so return it, such ordinance shall become a law as if the mayor had approved it. Upon the first meeting of the council after the return of an ordinance from the mayor not approved, the recorder shall deliver it to the council, with the message of the mayor, which must be read. The ordinance shall then be put upon its passage again, and if two-thirds of all the members constituting the council, as then provided by law, vote in the affirmative, it shall become a law without the approval of the mayor, and not otherwise.

221.928 Record of ordinances; compilation accepted as evidence. The ordinances passed by any common council or any municipal corporation within this state, organized under sections 1 to 6, pages 119 to 123, Oregon Laws 1893, shall be recorded in a book to be kept for that purpose by the recorder of any such city. When so recorded, the record so made shall be received in any court of this state as prima facie evidence of the due passage of such ordinance as recorded. When the ordinances of any such city are printed by authority of such municipal corporation, the printed copies thereof shall be received as prima facie evidence that such ordinances as printed and published were duly passed.

221.929 [Repealed by 1953 c.57 §2]

221.930 [Repealed by 1973 c.64 §3]

_______________



Chapter 222

Chapter 222 Â City Boundary Changes; Mergers; Consolidations; Withdrawal

2007 EDITION

BOUNDARY CHANGES; MERGERS & CONSOLIDATIONS

CITIES

GENERAL PROVISIONS

222.005Â Â Â Â  Notice to public utilities of annexation; contents of notice; effect

222.010Â Â Â Â  Report of city boundary changes; contents of report; time for filing; exception

222.030Â Â Â Â  Assessor to furnish statement of assessed valuation of territory to be annexed

222.040Â Â Â Â  Delay of effective date of actions under this chapter because of election; effective date of certain annexations and transfers of territory

222.045Â Â Â Â  Effect of split, consolidation or merger of two or more cities on unfunded PERS liability or surplus

222.050Â Â Â Â  Certain consolidations and mergers; additional question concerning taxes authorized; requirements for approval

ANNEXATION OF CONTIGUOUS TERRITORY

(Temporary provisions relating to annexation of certain industrial lands are compiled as notes preceding ORS 222.111)

222.111Â Â Â Â  Authority and procedure for annexation

222.115Â Â Â Â  Annexation contracts; recording; effect

222.120Â Â Â Â  Procedure without election by city electors; hearing; ordinance subject to referendum

222.125Â Â Â Â  Annexation by consent of all owners of land and majority of electors; proclamation of annexation

222.130Â Â Â Â  Annexation election; notice; ballot title

222.150Â Â Â Â  Election results; proclamation of annexation

222.160Â Â Â Â  Procedure when annexation is submitted to city vote; proclamation

222.170Â Â Â Â  Effect of consent to annexation by territory; proclamation with and without city election

222.173Â Â Â Â  Time limit for filing statements of consent; public records

222.175Â Â Â Â  City to provide information when soliciting statements of consent

222.177Â Â Â Â  Filing of annexation records with Secretary of State

222.179Â Â Â Â  Exempt territory

222.180Â Â Â Â  Effective date of annexation

222.183Â Â Â Â  Notice of annexation when effective date delayed for more than one year

CONSOLIDATION OF ADJOINING AND NONADJOINING TERRITORIES

(Temporary provisions relating to consolidation of certain industrial lands are compiled as notes preceding ORS 222.210)

222.210Â Â Â Â  Authority to consolidate adjoining and nonadjoining cities or territories; additional method of annexation; limitation

222.220Â Â Â Â  Initiation of proceedings; signatures on petitions

222.225Â Â Â Â  Economic feasibility statement required; contents

222.230Â Â Â Â  Form and contents of petition; filing; meeting of city governing bodies; rules

222.240Â Â Â Â  Approval of petition; appointment of charter commission; employment of assistance; functions

222.250Â Â Â Â  Joint convention of governing bodies; election on consolidation, charter and tax rate limit; date; functions of county court; ballot title

222.260Â Â Â Â  Ordinance calling election

222.265Â Â Â Â  Conduct of election

222.270Â Â Â Â  Canvass of votes; joint convention of governing bodies; proclamation; report to Secretary of State; cost of election

222.275Â Â Â Â  Elections for consolidation of certain areas or cities

222.280Â Â Â Â  Election of officers; effective date of incorporation; certain annexations prohibited

222.290Â Â Â Â  Officers to assume functions; terms of office

222.295Â Â Â Â  Effect of consolidation; records, assets and uncollected taxes of consolidating cities transferred to consolidated city

222.300Â Â Â Â  Ordinances of former incorporated units continued in effect; initiation of civil and criminal actions

222.310Â Â Â Â  Construction of ORS 222.210 to 222.310; substantial compliance sufficient

WITHDRAWAL OF TERRITORY

222.460Â Â Â Â  Procedures for withdrawal of territory; content of resolution; hearing; election; taxes and assessments

222.465Â Â Â Â  Effective date of withdrawal from domestic water supply district, water control district or sanitary district

ANNEXATION OF PUBLIC SERVICE DISTRICTS

222.510Â Â Â Â  Annexation of entire district; transfer of liabilities and functions to city

222.520Â Â Â Â  Annexation of less than entire district; assumption of liabilities by city optional

222.524Â Â Â Â  Procedure for withdrawal of part of district from district

222.528Â Â Â Â  Territory withdrawn from district not liable for certain obligations

222.530Â Â Â Â  Procedure for division of assets on withdrawal of part of district; arbitration and award

222.540Â Â Â Â  Procedure for division of installations on withdrawal of part of water district; appeal; joint operations

222.550Â Â Â Â  Withdrawal of major portion of water district; dissolution optional; transfer of property to city

222.560Â Â Â Â  Procedure for division of installations on withdrawal of part of sanitary district; appeal; joint operation

222.570Â Â Â Â  Effect on metropolitan sanitary districts

222.575Â Â Â Â  Agreements for joint operation by city and district may be made before or after withdrawal

222.580Â Â Â Â  Procedure applicable to prior annexations in which no property division was made

MERGER OF CITIES; ANNEXATION OF TERRITORY SURROUNDED BY CITY

222.610Â Â Â Â  Merger of, and surrender of charter by cities authorized; elections to be held

222.620Â Â Â Â  Submission of merger issue to electors of city surrendering charter; petition for merger; conduct of election

222.650Â Â Â Â  Submission of merger issue to electors of city retaining charter; tax rate limit for successor city; notice of election

222.680Â Â Â Â  Effective date of merger

222.690Â Â Â Â  Effect of merger on rights, liabilities and jurisdiction of the merged cities

222.700Â Â Â Â  Effect of merger on pending actions and proceedings; street work proceedings

222.710Â Â Â Â  Return statements filed with county recording officer

222.750Â Â Â Â  Annexation of unincorporated territory surrounded by city

HEALTH HAZARD ABATEMENT

222.840Â Â Â Â  Short title

222.850Â Â Â Â  Definitions for ORS 222.840 to 222.915

222.855Â Â Â Â  Annexation to remove danger to public health

222.860Â Â Â Â  Proposal for annexation

222.870Â Â Â Â  Hearing in affected territory; notice

222.875Â Â Â Â  Purpose and conduct of hearing; written findings of fact; rules

222.880Â Â Â Â  Department of Human Services order or finding; hearing upon petition; alteration of boundaries; tax differential

222.883Â Â Â Â  Suspension of proceedings by Department of Human Services; purpose; limit

222.885Â Â Â Â  Alternative plan by petition or resolution; stay of proceedings

222.890Â Â Â Â  Review of alternative plan

222.896Â Â Â Â  Judicial review

222.897Â Â Â Â  Study and plan for alleviation of health danger by city; procedure if city fails to act

222.898Â Â Â Â  Determination if health danger can be alleviated; approval of plans; notice to city

222.900Â Â Â Â  City to adopt ordinance

222.905Â Â Â Â  Application to initiate annexation

222.911Â Â Â Â  Participation of director, officer or employee with interest in affected territory

222.915Â Â Â Â  Application of ORS 222.840 to 222.915

PENALTIES

222.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  222.005 Notice to public utilities of annexation; contents of notice; effect. (1) When territory is approved for annexation to a city by city council action under ORS chapter 199 or this chapter, the recorder of the city or other city officer or agency performing the duties of recorder under this section, not later than 10 working days after passage of a resolution or ordinance approving the proposed annexation, shall provide by certified mail to all public utilities, electric cooperatives and telecommunications carriers operating within the city each site address to be annexed as recorded on county assessment and tax rolls, a legal description and map of the proposed boundary change and a copy of the city councilÂs resolution or ordinance approving the proposed annexation.

Â Â Â Â Â  (2) Additional or increased fees or taxes, other than ad valorem taxes, imposed on public utilities, electric cooperatives and telecommunications carriers as a result of an annexation of territory to a city shall become effective on the effective date of the annexation if notice of the annexation is given to public utilities, electric cooperatives and telecommunications carriers by certified mail not later than 10 working days after the effective date of the annexation. However, if notification of the effective date of the annexation is provided to the public utilities, electric cooperatives and telecommunications carriers later than the 10th working day after the effective date of the annexation, the additional or increased fees or taxes become effective on the date of notification.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEffective date of annexationÂ is the effective date described in ORS chapter 199 or this chapter, whichever is applicable.

Â Â Â Â Â  (b) ÂPublic utilityÂ has the meaning given that term in ORS 757.005.

Â Â Â Â Â  (c) ÂTelecommunications carrierÂ has the meaning given that term in ORS 133.721. [1981 c.238 Â§2; 1985 c.702 Â§5; 1987 c.447 Â§116; 1989 c.736 Â§1; 1991 c.136 Â§1; 1999 c.1093 Â§11]

Â Â Â Â Â  222.010 Report of city boundary changes; contents of report; time for filing; exception. (1) Every city, through its recorder or other city officer or agency designated to perform the duties of the recorder under this section, shall report to the county clerk and county assessor of the county within which the city is located all changes in the boundaries or limits of the city. The report shall contain a detailed legal description of the new boundaries established by the city. The report shall be filed by the city within 10 days from the effective date of the change of any boundary lines.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a minor boundary change ordered under ORS 199.410 to 199.519. [Amended by 1969 c.494 Â§26; 1971 c.462 Â§18; 1985 c.702 Â§6; 2001 c.138 Â§7]

Â Â Â Â Â  222.020 [Repealed by 1955 c.475 Â§12]

Â Â Â Â Â  222.030 Assessor to furnish statement of assessed valuation of territory to be annexed. When a change of the boundaries of a city through the annexation of territory is proposed pursuant to ORS 199.410 to 199.519, or 222.111 to 222.180 or city charter, the assessor of the county or counties wherein the territory to be annexed is located, shall furnish upon official request within 20 days, a statement showing for the current fiscal year the assessed valuation of the taxable property in the territory to be annexed. [1957 c.236 Â§1; 1969 c.494 Â§27]

Â Â Â Â Â  222.040 Delay of effective date of actions under this chapter because of election; effective date of certain annexations and transfers of territory. (1) Notwithstanding any provision of this chapter that provides a different effective date, an annexation, transfer of territory, consolidation or merger under this chapter, or any removal by a city by ordinance of a newly annexed area from a special district, shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by any city, district or other municipal corporation involved in the annexation, transfer of territory, consolidation, merger or removal, and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for an annexation, transfer of territory, consolidation, merger or removal is a date that is prohibited under this section, the annexation, transfer of territory, consolidation, merger or removal shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an annexation under ORS 222.180 shall be the date of filing of the abstract referred to in ORS 222.180. [1981 c.391 Â§3; 1983 c.514 Â§1b; 1985 c.130 Â§5; 1985 c.808 Â§71; 1989 c.923 Â§25; 1995 c.712 Â§92]

Â Â Â Â Â  222.045 Effect of split, consolidation or merger of two or more cities on unfunded PERS liability or surplus. If a city splits into two or more cities, or two or more cities consolidate or merge, the cities affected by the split, consolidation or merger, including cities created by the split, consolidation or merger, must enter into a written agreement that addresses any unfunded Public Employees Retirement System liabilities or surpluses and deliver a copy of the agreement to the Public Employees Retirement Board as required by ORS 238.231. [2003 c.802 Â§164; 2005 c.808 Â§23]

Â Â Â Â Â  Note: 222.045 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.050 Certain consolidations and mergers; additional question concerning taxes authorized; requirements for approval. (1) This section applies if a consolidation or merger proposes to consolidate or merge two or more cities and at least one of the cities has not previously imposed ad valorem property taxes.

Â Â Â Â Â  (2) The question of the consolidation or merger that is submitted to the electors of the city that has not previously imposed ad valorem property taxes may also propose a permanent rate limit on operating taxes as described in section 11 (3)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The permanent rate limit proposed under subsection (2) of this section shall be taken into account in determining the permanent rate limit for the city following consolidation or merger as provided in section 11 (3)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (4) The question of the consolidation or merger that is submitted to the electors of the city that has not previously approved operating taxes shall be considered approved by such electors if a majority of the votes cast are in favor of the consolidation or merger and:

Â Â Â Â Â  (a) At least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) The election is a general election in an even-numbered year.

Â Â Â Â Â  (5) ORS 250.036 applies to a ballot title for an election described in this section.

Â Â Â Â Â  (6) Notwithstanding that a majority of all electors voting on the question of consolidation or merger approve the consolidation or merger, the consolidation or merger shall not be considered approved if the voting participation requirements in subsection (4) of this section have not been met in the city to which this section applies.

Â Â Â Â Â  (7) If the city to which this section applies approves the consolidation or merger but the consolidation or merger is not approved by the other electors voting on the question or for some other reason does not occur, no permanent rate limit for operating taxes shall be established for the city as a result of the election. [1997 c.541 Â§358d]

Â Â Â Â Â  Note: 222.050 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

ANNEXATION OF CONTIGUOUS TERRITORY

(Temporary provisions relating to annexation of certain industrial lands)

Â Â Â Â Â  Note: Sections 3 and 10, chapter 737, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding any other provision of law, when property:

Â Â Â Â Â  (a) Is property on which no electors reside;

Â Â Â Â Â  (b) Is zoned for industrial uses;

Â Â Â Â Â  (c) Has sewer and water lines paid for and installed by the property owner; and

Â Â Â Â Â  (d) Has an assessed valuation, including improvements, of more than $7 million

that property can only be annexed by or to a city after the city receives a petition requesting annexation from the owner of the property.

Â Â Â Â Â  (2) Property described in subsection (1) of this section shall not be included with other territory as part of an annexation, or annexed under ORS 222.750, unless the owner of the property consents to the annexation in the form of a petition for annexation.

Â Â Â Â Â  (3) This section applies to property that, on September 27, 1987, was within the jurisdiction of a local government boundary commission. [1987 c.737 Â§3; 1997 c.516 Â§14]

Â Â Â Â Â  Sec. 10. Section 3, chapter 737, Oregon Laws 1987, is repealed on June 30, 2035. [1987 c.737 Â§10; 1989 c.226 Â§1; 1997 c.226 Â§1; 2005 c.844 Â§8]

Â Â Â Â Â  Note: Sections 7, 8 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. Section 8 of this 2005 Act is added to and made a part of ORS 222.111 to 222.180. [2005 c.539 Â§7]

Â Â Â Â Â  Sec. 8. (1) A lot, parcel or tract may not be included in territory proposed to be annexed unless the owner of the lot, parcel or tract gives written consent to the annexation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated
Jackson
County
, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of
White
City
, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of
Medford
, west of
Oregon
Route 99.

Â Â Â Â Â  (2) After annexation of a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when it is annexed are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§8]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  Note: Sections 5, 6, 7, 9 (2) and 11, chapter 844, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 5. (1) Notwithstanding any provision of ORS 195.205 to 195.225, 199.410 to 199.534, 222.111 to 222.180, 222.750 and 222.840 to 222.915, property described in subsection (2) or (3) of this section may not be annexed by or to a city unless the city receives consent to the annexation from the owner of the property in the form of a petition for annexation.

Â Â Â Â Â  (2) Property for which annexation is limited by subsection (1) of this section is property:

Â Â Â Â Â  (a) That is composed of one or more lots, parcels or tracts that:

Â Â Â Â Â  (A) Are owned by the same individual or entity, including an affiliate or subsidiary of the entity;

Â Â Â Â Â  (B) Are contiguous or are separated from each other only by a public right of way, a stream, a bay, a lake or another body of water; and

Â Â Â Â Â  (C) Together comprise at least 150 acres;

Â Â Â Â Â  (b) On which no electors reside;

Â Â Â Â Â  (c) That was zoned for industrial, employment or transit-oriented employment uses on December 31, 2004;

Â Â Â Â Â  (d) That has private, on-premises security services; and

Â Â Â Â Â  (e) That has an assessed valuation, including improvements, of more than $12 million.

Â Â Â Â Â  (3) Subsection (1) of this section applies to a lot, parcel or tract that is owned by the same individual or entity, including an affiliate or a subsidiary of the entity, that owns the property described in subsection (2)(a) of this section if the lot, parcel or tract:

Â Â Â Â Â  (a) Is within two miles of the property described in subsection (2)(a) of this section; and

Â Â Â Â Â  (b) Contains 10 or more acres that are contiguous or separated from each other only by a public right of way, a stream, a bay, a lake or another body of water.

Â Â Â Â Â  (4) A city may not obtain approval of an owner for annexation under this section by requiring or requesting that the owner waive remonstrance or agree to annexation in order to receive utility service or other city services located in the city right of way at the same price the city charges an owner of similar property that is within the city. [2005 c.844 Â§5]

Â Â Â Â Â  Sec. 6. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

Â Â Â Â Â  (1) The area of land is larger than seven acres and is zoned for industrial use;

Â Â Â Â Â  (2) The land is owned by an Oregon-based business entity that has been in continuous operation, either directly or through a predecessor, for at least 60 years; and

Â Â Â Â Â  (3) The business entity employs more than 500 individuals on the land. [2005 c.844 Â§6]

Â Â Â Â Â  Sec. 7. An area of land within the urban growth boundary of the metropolitan service district established in the Portland metropolitan area may not be annexed under ORS 222.750 if:

Â Â Â Â Â  (1) The area of land is larger than 14 acres and is zoned for industrial use;

Â Â Â Â Â  (2) The land is owned by an Oregon-based business entity that has been in continuous operation on a portion of the land for at least 40 years; and

Â Â Â Â Â  (3) The business entity employs more than 300 individuals on the land. [2005 c.844 Â§7]

Â Â Â Â Â  Sec. 9. (2) Sections 5, 6 and 7 of this 2005 Act apply to an annexation of territory approved on or after March 1, 2005, and to an annexation of territory proposed on or after the effective date of this 2005 Act. [2005 c.844 Â§9(2)]

Â Â Â Â Â  Sec. 11. (1) Sections 5, 6 and 7 of this 2005 Act are repealed on June 30, 2035.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, unless this section is amended, sections 5 and 6 of this 2005 Act are repealed five years after June 30, 2035. [2005 c.844 Â§11]

Â Â Â Â Â  222.110 [Repealed by 1957 c.613 Â§1 (222.111 enacted in lieu of 222.110)]

Â Â Â Â Â  222.111 Authority and procedure for annexation. (1) When a proposal containing the terms of annexation is approved in the manner provided by the charter of the annexing city or by ORS 222.111 to 222.180 or 222.840 to 222.915, the boundaries of any city may be extended by the annexation of territory that is not within a city and that is contiguous to the city or separated from it only by a public right of way or a stream, bay, lake or other body of water. Such territory may lie either wholly or partially within or without the same county in which the city lies.

Â Â Â Â Â  (2) A proposal for annexation of territory to a city may be initiated by the legislative body of the city, on its own motion, or by a petition to the legislative body of the city by owners of real property in the territory to be annexed.

Â Â Â Â Â  (3) The proposal for annexation may provide that, during each of not more than 10 full fiscal years beginning with the first fiscal year after the annexation takes effect, the rate of taxation for city purposes on property in the annexed territory shall be at a specified ratio of the highest rate of taxation applicable that year for city purposes to other property in the city. The proposal may provide for the ratio to increase from fiscal year to fiscal year according to a schedule of increase specified in the proposal; but in no case shall the proposal provide for a rate of taxation for city purposes in the annexed territory which will exceed the highest rate of taxation applicable that year for city purposes to other property in the city. If the annexation takes place on the basis of a proposal providing for taxation at a ratio, the city may not tax property in the annexed territory at a rate other than the ratio which the proposal authorizes for that fiscal year.

Â Â Â Â Â  (4) When the territory to be annexed includes a part less than the entire area of a district named in ORS 222.510, the proposal for annexation may provide that if annexation of the territory occurs the part of the district annexed into the city is withdrawn from the district as of the effective date of the annexation. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

Â Â Â Â Â  (5) The legislative body of the city shall submit, except when not required under ORS 222.120, 222.170 and 222.840 to 222.915 to do so, the proposal for annexation to the electors of the territory proposed for annexation and, except when permitted under ORS 222.120 or 222.840 to 222.915 to dispense with submitting the proposal for annexation to the electors of the city, the legislative body of the city shall submit such proposal to the electors of the city. The proposal for annexation may be voted upon at a general election or at a special election to be held for that purpose.

Â Â Â Â Â  (6) The proposal for annexation may be voted upon by the electors of the city and of the territory simultaneously or at different times not more than 12 months apart.

Â Â Â Â Â  (7) Two or more proposals for annexation of territory may be voted upon simultaneously; however, in the city each proposal shall be stated separately on the ballot and voted on separately, and in the territory proposed for annexation no proposal for annexing other territory shall appear on the ballot. [1957 c.613 Â§2 (enacted in lieu of 222.110); 1959 c.415 Â§1; 1967 c.624 Â§13; 1985 c.702 Â§7]

Â Â Â Â Â  222.115 Annexation contracts; recording; effect. A contract between a city and a landowner relating to extraterritorial provision of service and consent to eventual annexation of property of the landowner shall be recorded and, when recorded, shall be binding on all successors with an interest in that property. [1991 c.637 Â§4]

Â Â Â Â Â  222.120 Procedure without election by city electors; hearing; ordinance subject to referendum. (1) Except when expressly required to do so by the city charter, the legislative body of a city is not required to submit a proposal for annexation of territory to the electors of the city for their approval or rejection.

Â Â Â Â Â  (2) When the legislative body of the city elects to dispense with submitting the question of the proposed annexation to the electors of the city, the legislative body of the city shall fix a day for a public hearing before the legislative body at which time the electors of the city may appear and be heard on the question of annexation.

Â Â Â Â Â  (3) The city legislative body shall cause notice of the hearing to be published once each week for two successive weeks prior to the day of hearing, in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

Â Â Â Â Â  (4) After the hearing, the city legislative body may, by an ordinance containing a legal description of the territory in question:

Â Â Â Â Â  (a) Declare that the territory is annexed to the city upon the condition that the majority of the votes cast in the territory is in favor of annexation;

Â Â Â Â Â  (b) Declare that the territory is annexed to the city where electors or landowners in the contiguous territory consented in writing to such annexation, as provided in ORS 222.125 or 222.170, prior to the public hearing held under subsection (2) of this section; or

Â Â Â Â Â  (c) Declare that the territory is annexed to the city where the Department of Human Services, prior to the public hearing held under subsection (1) of this section, has issued a finding that a danger to public health exists because of conditions within the territory as provided by ORS 222.840 to 222.915.

Â Â Â Â Â  (5) If the territory described in the ordinance issued under subsection (4) of this section is a part less than the entire area of a district named in ORS 222.510, the ordinance may also declare that the territory is withdrawn from the district on the effective date of the annexation or on any subsequent date specified in the ordinance. However, if the affected district is a district named in ORS 222.465, the effective date of the withdrawal of territory shall be determined as provided in ORS 222.465.

Â Â Â Â Â  (6) The ordinance referred to in subsection (4) of this section is subject to referendum.

Â Â Â Â Â  (7) For the purpose of this section, ORS 222.125 and 222.170, ÂownerÂ or ÂlandownerÂ means the legal owner of record or, where there is a recorded land contract which is in force, the purchaser thereunder. If there is a multiple ownership in a parcel of land each consenting owner shall be counted as a fraction to the same extent as the interest of the owner in the land bears in relation to the interest of the other owners and the same fraction shall be applied to the parcelÂs land mass and assessed value for purposes of the consent petition. If a corporation owns land in territory proposed to be annexed, the corporation shall be considered the individual owner of that land. [Amended by 1953 c.220 Â§2; 1955 c.51 Â§1; 1961 c.511 Â§1; 1967 c.624 Â§14; 1971 c.673 Â§2; 1985 c.702 Â§8; 1987 c.818 Â§11; 1993 c.18 Â§39]

Â Â Â Â Â  222.125 Annexation by consent of all owners of land and majority of electors; proclamation of annexation. The legislative body of a city need not call or hold an election in the city or in any contiguous territory proposed to be annexed or hold the hearing otherwise required under ORS 222.120 when all of the owners of land in that territory and not less than 50 percent of the electors, if any, residing in the territory consent in writing to the annexation of the land in the territory and file a statement of their consent with the legislative body. Upon receiving written consent to annexation by owners and electors under this section, the legislative body of the city, by resolution or ordinance, may set the final boundaries of the area to be annexed by a legal description and proclaim the annexation. [1985 c.702 Â§3; 1987 c.738 Â§1]

Note: 222.125 was added to and made a part of ORS chapter 222 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.130 Annexation election; notice; ballot title. (1) The statement summarizing the measure and its major effect in the ballot title for a proposal for annexation shall contain a general description of the boundaries of each territory proposed to be annexed. The description shall use streets and other generally recognized features. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect may not exceed 150 words.

Â Â Â Â Â  (2) The notice of an annexation election shall be given as provided in ORS 254.095, except that in addition the notice shall contain a map indicating the boundaries of each territory proposed to be annexed.

Â Â Â Â Â  (3) Whenever simultaneous elections are held in a city and the territory to be annexed, the same notice and publication shall fulfill the requirements of publication for the city election and the election held in the territory. [Amended by 1967 c.283 Â§1; 1979 c.317 Â§4; 1983 c.350 Â§33; 1995 c.79 Â§80; 1995 c.534 Â§10; 2007 c.154 Â§60]

Â Â Â Â Â  222.140 [Repealed by 1979 c.317 Â§26]

Â Â Â Â Â  222.150 Election results; proclamation of annexation. The city legislative body shall determine the results of the election from the official figures returned by the county clerk. If the city legislative body finds that the majority of all votes cast in the territory favors annexation and the city legislative body has dispensed with submitting the question to the electors of the city, the city legislative body, by resolution or ordinance, shall set the final boundaries of the area to be annexed by a legal description and proclaim the annexation. [Amended by 1983 c.83 Â§23; 1983 c.350 Â§34; 1985 c.702 Â§9]

Â Â Â Â Â  222.160 Procedure when annexation is submitted to city vote; proclamation. This section applies when the city legislative body has not dispensed with submitting the question of annexation to the electors of the city. If the city legislative body finds that a majority of the votes cast in the territory and a majority of the votes cast in the city favor annexation, then the legislative body, by resolution or ordinance, shall proclaim those annexations which have received a majority of the votes cast in both the city and the territory. The proclamation shall contain a legal description of each territory annexed. [Amended by 1983 c.350 Â§35; 1985 c.702 Â§10]

Â Â Â Â Â  222.170 Effect of consent to annexation by territory; proclamation with and without city election. (1) The legislative body of the city need not call or hold an election in any contiguous territory proposed to be annexed if more than half of the owners of land in the territory, who also own more than half of the land in the contiguous territory and of real property therein representing more than half of the assessed value of all real property in the contiguous territory consent in writing to the annexation of their land in the territory and file a statement of their consent with the legislative body on or before the day:

Â Â Â Â Â  (a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

Â Â Â Â Â  (b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

Â Â Â Â Â  (2) The legislative body of the city need not call or hold an election in any contiguous territory proposed to be annexed if a majority of the electors registered in the territory proposed to be annexed consent in writing to annexation and the owners of more than half of the land in that territory consent in writing to the annexation of their land and those owners and electors file a statement of their consent with the legislative body on or before the day:

Â Â Â Â Â  (a) The public hearing is held under ORS 222.120, if the city legislative body dispenses with submitting the question to the electors of the city; or

Â Â Â Â Â  (b) The city legislative body orders the annexation election in the city under ORS 222.111, if the city legislative body submits the question to the electors of the city.

Â Â Â Â Â  (3) If the city legislative body has not dispensed with submitting the question to the electors of the city and a majority of the votes cast on the proposition within the city favor annexation, or if the city legislative body has previously dispensed with submitting the question to the electors of the city as provided in ORS 222.120, the legislative body, by resolution or ordinance, shall set the final boundaries of the area to be annexed by a legal description and proclaim the annexation.

Â Â Â Â Â  (4) Real property that is publicly owned, is the right of way for a public utility, telecommunications carrier as defined in ORS 133.721 or railroad or is exempt from ad valorem taxation shall not be considered when determining the number of owners, the area of land or the assessed valuation required to grant consent to annexation under this section unless the owner of such property files a statement consenting to or opposing annexation with the legislative body of the city on or before a day described in subsection (1) of this section. [Amended by 1955 c.51 Â§2; 1961 c.511 Â§2; 1971 c.673 Â§1; 1973 c.434 Â§1; 1983 c.350 Â§36; 1985 c.702 Â§11; 1987 c.447 Â§117; 1987 c.737 Â§4; 1999 c.1093 Â§12]

Â Â Â Â Â  222.173 Time limit for filing statements of consent; public records. (1) For the purpose of authorizing an annexation under ORS 222.170 or under a proceeding initiated as provided by ORS 199.490 (2), only statements of consent to annexation which are filed within any one-year period shall be effective, unless a separate written agreement waiving the one-year period or prescribing some other period of time has been entered into between an owner of land or an elector and the city.

Â Â Â Â Â  (2) Statements of consent to annexation filed with the legislative body of the city by electors and owners of land under ORS 222.170 are public records under ORS 192.410 to 192.505. [1985 c.702 Â§20; 1987 c.737 Â§5; 1987 c.818 Â§8]

Â Â Â Â Â  Note: 222.173 to 222.177 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.175 City to provide information when soliciting statements of consent. If a city solicits statements of consent under ORS 222.170 from electors and owners of land in order to facilitate annexation of unincorporated territory to the city, the city shall, upon request, provide to those electors and owners information on that cityÂs ad valorem tax levied for its current fiscal year expressed as the rate per thousand dollars of assessed valuation, a description of services the city generally provides its residents and owners of property within the city and such other information as the city considers relevant to the impact of annexation on land within the unincorporated territory within which statements of consent are being solicited. [1985 c.702 Â§21; 1987 c.737 Â§6; 1987 c.818 Â§9]

Â Â Â Â Â  Note: See note under 222.173.

Â Â Â Â Â  222.177 Filing of annexation records with Secretary of State. When a city legislative body proclaims an annexation under ORS 222.125, 222.150, 222.160 or 222.170, the recorder of the city or any other city officer or agency designated by the city legislative body to perform the duties of the recorder under this section shall transmit to the Secretary of State:

Â Â Â Â Â  (1) A copy of the resolution or ordinance proclaiming the annexation.

Â Â Â Â Â  (2) An abstract of the vote within the city, if votes were cast in the city, and an abstract of the vote within the annexed territory, if votes were cast in the territory. The abstract of the vote for each election shall show the whole number of electors voting on the annexation, the number of votes cast for annexation and the number of votes cast against annexation.

Â Â Â Â Â  (3) If electors or landowners in the territory annexed consented to the annexation under ORS 222.125 or 222.170, a copy of the statement of consent.

Â Â Â Â Â  (4) A copy of the ordinance issued under ORS 222.120 (4).

Â Â Â Â Â  (5) An abstract of the vote upon the referendum if a referendum petition was filed with respect to the ordinance adopted under ORS 222.120 (4). [1985 c.702 Â§4; 1987 c.737 Â§7; 1987 c.818 Â§10]

Â Â Â Â Â  Note: See note under 222.173.

Â Â Â Â Â  222.179 Exempt territory. The amendments to ORS 222.210, 222.230, 222.240 and 222.270 made by chapter 702,
Oregon
Laws 1985, do not apply in territory subject to the jurisdiction of a local government boundary commission. [1985 c.702 Â§27]

Â Â Â Â Â  Note: 222.179 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 222 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.180 Effective date of annexation. (1) The annexation shall be complete from the date of filing with the Secretary of State of the annexation records as provided in ORS 222.177 and 222.900. Thereafter the annexed territory shall be and remain a part of the city to which it is annexed. The date of such filing shall be the effective date of annexation.

Â Â Â Â Â  (2) For annexation proceedings initiated by a city, the city may specify an effective date that is later than the date specified in subsection (1) of this section. If a later date is specified under this subsection, that effective date shall not be later than 10 years after the date of a proclamation of annexation described in ORS 222.177. [Amended by 1961 c.322 Â§1; 1967 c.624 Â§15; 1973 c.501 Â§2; 1981 c.391 Â§5; 1985 c.702 Â§12; 1991 c.637 Â§9]

Â Â Â Â Â  222.183 Notice of annexation when effective date delayed for more than one year. (1) If the effective date of an annexation is more than one year after the date of a proclamation of annexation, the city, through its recorder or other city officer or agency performing the duties of recorder under this section, shall send notice to the county clerk of each county within which the city is located. The notice shall be sent not sooner than 120 days and not later than 90 days prior to the effective date of the annexation.

Â Â Â Â Â  (2) The notice described in subsection (1) of this section shall be in addition to any other notice or filing required under ORS 222.010 to 222.750. [1995 c.607 Â§67]

Â Â Â Â Â  Note: 222.183 was added to and made a part of 222.010 to 222.750 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.185 [1971 c.673 Â§4; repealed by 1975 c.326 Â§5]

Â Â Â Â Â  222.190 [Repealed by 1975 c.326 Â§5]

CONSOLIDATION OF ADJOINING AND NONADJOINING TERRITORIES

(Temporary provisions relating to consolidation of certain industrial lands)

Â Â Â Â Â  Note: Sections 9, 10 and 11, chapter 539, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 9. Section 10 of this 2005 Act is added to and made a part of ORS 222.210 to 222.310. [2005 c.539 Â§9]

Â Â Â Â Â  Sec. 10. (1) A lot, parcel or tract may not be included in territory proposed to be consolidated to create a newly incorporated city or a consolidated city unless the owner of the lot, parcel or tract gives written consent to the incorporation or consolidation, if the lot, parcel or tract:

Â Â Â Â Â  (a) Is zoned for industrial use or designated for industrial use zoning in an acknowledged comprehensive plan;

Â Â Â Â Â  (b) Is land on which no electors reside, unless one or more electors living on-site are employed or engaged to provide security services for the industrial user of the land;

Â Â Â Â Â  (c) Has an assessed value of more than $2 million, including improvements; and

Â Â Â Â Â  (d) Is in unincorporated
Jackson
County
, either:

Â Â Â Â Â  (A) Within the urban unincorporated community of
White
City
, west of Oregon Route 62; or

Â Â Â Â Â  (B) Within the urban growth boundary of the City of
Medford
, west of
Oregon
Route 99.

Â Â Â Â Â  (2) After incorporation or consolidation of a city that includes a lot, parcel or tract described in subsection (1) of this section, the development rights that apply to the lot, parcel or tract under the industrial zoning classification applicable to the lot, parcel or tract when the city is incorporated or consolidated are retained and run with the lot, parcel or tract.

Â Â Â Â Â  (3) As used in this section, Âurban unincorporated communityÂ means an unincorporated community that:

Â Â Â Â Â  (a) Includes at least 150 permanent residential dwelling units;

Â Â Â Â Â  (b) Contains a mixture of land uses, including three or more public, commercial or industrial land uses;

Â Â Â Â Â  (c) Includes areas served by a community sewer system; and

Â Â Â Â Â  (d) Includes areas served by a community water system. [2005 c.539 Â§10]

Â Â Â Â Â  Sec. 11. Sections 2, 4, 6, 8 and 10 of this 2005 Act are repealed June 30, 2016. [2005 c.539 Â§11]

Â Â Â Â Â  222.210 Authority to consolidate adjoining and nonadjoining cities or territories; additional method of annexation; limitation. (1) An incorporated city may be created from adjoining or nonadjoining incorporated cities, from an incorporated city and adjoining or nonadjoining unincorporated territory, or from both, after proceedings had as required by ORS 222.210 to 222.310. The legislature expressly declares that those sections do not repeal or amend any other law or laws providing for the incorporation of cities, and that those sections are enacted for the purpose of providing an additional procedure for the incorporation of cities. The unincorporated territory may consist of contiguous or noncontiguous areas.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 222.210 to 222.310, no city shall be created under ORS 222.210 to 222.310 that contains any noncontiguous area which is separated from the rest of the territory of the city by a distance that is nowhere less than or equal to three miles. If a petition filed under ORS 222.230 (2) proposes creation of a city containing noncontiguous areas separated by a distance of more than three miles, the affected city governing bodies shall so declare at the joint convention held under ORS 222.230 (4) and shall cancel any further proceedings related to the petition. If a consolidated city with such noncontiguous areas results from an election called under ORS 222.250 or 222.275, the consolidated city shall consist only of the most populous city included in the consolidated city and those cities or unincorporated areas in which the majority of votes cast favored creation of the consolidated city and which lie not more than three miles from the contiguous area composed of the most populous city and any other city or unincorporated area in which the majority of votes cast favored creation of the consolidated city. [Amended by 1971 c.761 Â§1; 1983 c.350 Â§37; 1985 c.702 Â§22; 1989 c.92 Â§38; 1997 c.541 Â§390]

Â Â Â Â Â  222.220 Initiation of proceedings; signatures on petitions. Proceedings to create an incorporated city under ORS 222.210 to 222.310 may be initiated by petition signed by not less than 10 percent of the electors of each incorporated city to be included within the proposed city. If it is proposed to include one or more unincorporated areas in the proposed city, the petition shall be signed by not less than 10 percent of the electors registered in each such area at the closing of the registration books by the county clerk at the close of registration preceding the last general election. The areas may be contiguous with one another. [Amended by 1971 c.761 Â§2; 1983 c.83 Â§24]

Â Â Â Â Â  222.225 Economic feasibility statement required; contents. When a petition to create a city under ORS 222.210 to 222.310 is filed with the clerk or recorder of a city under ORS 222.230, an economic feasibility statement concerning the proposed city described in the petition shall also be filed with the clerk or recorder. The economic feasibility statement shall be prepared by the petitioners and, if applicable, shall form the basis for the proposed permanent rate limit for operating taxes required by ORS 222.230 (2). The economic feasibility statement shall contain:

Â Â Â Â Â  (1) A description of the services and functions to be performed or provided by the proposed city;

Â Â Â Â Â  (2) An analysis of the relationship between those services and functions and other existing or needed government services; and

Â Â Â Â Â  (3) A proposed first year line item operation budget and a projected third year line item operating budget for the
new city
that demonstrate its economic feasibility. [1989 c.92 Â§33; 1997 c.541 Â§355]

Â Â Â Â Â  222.230 Form and contents of petition; filing; meeting of city governing bodies; rules. (1) Before circulating a petition to create a city from adjoining or nonadjoining cities or unincorporated territory, the petitioners shall file with the county clerk of the county in which the proposed city lies or, should it lie in more than one county, to the county clerk of the county in which the largest part of its territory lies, a petition for consolidation in a form prescribed by rule of the Secretary of State. If the economic feasibility statement required by ORS 222.225 is submitted with the petition, the county clerk shall immediately date and time stamp the prospective petition and shall authorize the circulation of the petition. The county clerk shall retain the prospective petition and economic feasibility statement and shall immediately send a copy of the prospective petition to each city included in the proposed consolidation.

Â Â Â Â Â  (2) The petition shall be addressed to the governing bodies of the cities to be included in the proposed city. The petition shall state the name of the city, which may be, but need not be, the name of any of the cities to be included in the city. If it is proposed to include one or more unincorporated areas, the petition shall describe the boundaries of each of them, in addition to designating the incorporated cities to be included in the proposed city. The petition may be filed in the office of the clerk or recorder of any of the cities to be included in the proposed city. However, a petition shall not be accepted for filing unless all the signatures on the petition were obtained within the one-year period immediately following the date on which the petition was filed under subsection (1) of this section.

Â Â Â Â Â  (3) The petition shall state the proposed permanent rate limit for operating taxes for the city that is to be created. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as the existing city or cities would have cumulatively produced within the city or citiesÂ territorial boundaries were the consolidation not to take effect, and not taking into account any applicable statutory rate limit on operating taxes.

Â Â Â Â Â  (4) When a petition to create a city pursuant to ORS 222.210 to 222.310 contains the required number of signatures and has been so filed, the governing bodies of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of that one of the cities having the largest population as shown by the last federal census, as soon after the filing of the petition as is convenient, but not more than 20 days after the filing of the petition. At that meeting the governing bodies shall examine the petition and determine:

Â Â Â Â Â  (a) Whether it is in proper form and contains the required number of qualified signers; and

Â Â Â Â Â  (b) Whether the incorporation of the consolidated city proposed in the petition complies with goals adopted under ORS chapters 195, 196 and 197. [Amended by 1971 c.761 Â§3; 1985 c.702 Â§23; 1989 c.92 Â§34; 1997 c.541 Â§356; 2001 c.672 Â§6]

Â Â Â Â Â  222.240 Approval of petition; appointment of charter commission; employment of assistance; functions. If the governing bodies find that the petition is in proper form, contains the required signatures and proposes an incorporation that complies with goals adopted under ORS chapters 195, 196 and 197, the governing body of each of the cities to be included in the proposed city shall approve the petition and appoint two residents of each of the cities as the members of a charter commission to prepare a charter for the proposed city to be submitted to the electors for approval or rejection at the same election at which is submitted the question of the creation of the proposed city. The charter commission may employ at the expense of the cities such legal and other assistance as it considers advisable to assist it in the preparation of the charter or the performance of its duties, and the expense shall be equally borne by the cities. If the petitions provide that one or more unincorporated areas shall be included in the proposed city, the governing body of the county within which the largest portion of all such areas lies shall appoint to the charter commission two electors residing in those areas. After the commission is selected, it shall prepare a charter for the proposed city within 60 days after the commission has been appointed. [Amended by 1971 c.761 Â§4; 1985 c.702 Â§24; 2001 c.672 Â§7]

Â Â Â Â Â  222.245 [1971 c.761 Â§13; repealed by 1989 c.92 Â§39]

Â Â Â Â Â  222.250 Joint convention of governing bodies; election on consolidation, charter and tax rate limit; date; functions of county court; ballot title. (1) After the charter commission has prepared and adopted a charter, the secretary of the charter commission shall file copies of the charter, certified as correct by the secretary or two or more members of the commission, with the governing bodies of each of the incorporated cities to be included in the proposed city. Within 30 days after the filing the governing bodies of the cities shall meet in joint convention, at the usual place of meeting of the governing body of the city having the largest population as shown by the last federal census, to adopt a ballot title for the question of consolidation and adoption of a city charter and tax base. The ballot title shall comply with the requirements of ORS 250.035. The permanent rate limit for operating taxes that is submitted to the electors shall be the permanent rate limit included in the petition for consolidation filed under ORS 222.230.

Â Â Â Â Â  (2) The election shall be held on the date of the next primary election or general election that is not earlier than the 90th day after the filing. The election shall be called and held for the purpose of submitting the following question to the electors of each incorporated city and of each unincorporated area to be included in the proposed city:

Â Â Â Â Â  (a) Whether an incorporated city shall be created consisting of the largest city proposed to be included therein, of each other incorporated city whose electors vote to create the proposed city, and of each unincorporated area in which the electors vote to create the proposed city;

Â Â Â Â Â  (b) Whether the charter proposed by the charter commission shall be adopted as the charter for the city; and

Â Â Â Â Â  (c) Whether the proposed permanent rate limit included in the petition for consolidation filed under ORS 222.230 shall be adopted as the proposed permanent rate limit of the
new city
.

Â Â Â Â Â  (3) If the governing bodies cannot agree at the joint convention upon a date and a ballot title for the election, the county court of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city, by resolution duly adopted by the county court, shall determine a date and adopt a ballot title. The election in that case shall be called by the county court for the purposes provided in the petitions and ORS 222.210 to 222.310.

Â Â Â Â Â  (4) The statement summarizing the measure and its major effect in a ballot title for an election under this section shall include a general description of the boundaries of the proposed city. The description shall use streets and other generally recognized features and name the cities proposed to be included in the consolidated city. Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect shall not exceed 150 words.

Â Â Â Â Â  (5) Not later than the 61st day before the date of the election, the officer performing the duties of clerk of the joint convention or the county court shall file the ballot title with the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city. The ballot title may be challenged in the manner provided for county measures in ORS 250.195. [Amended by 1971 c.761 Â§5; 1979 c.316 Â§11; 1983 c.350 Â§38; 1985 c.565 Â§34; 1989 c.92 Â§35; 1995 c.79 Â§81; 1995 c.534 Â§11; 1995 c.712 Â§93; 1997 c.541 Â§357]

Â Â Â Â Â  222.260 Ordinance calling election. After the date and other election details have been determined, the governing body of each of the cities shall enact an ordinance calling an election as required by this section and ORS 222.250 for the purposes specified. A copy of the ordinance shall be filed with the county clerk of each county in which any territory included in the proposed consolidation lies. [Amended by 1967 c.283 Â§2; 1971 c.761 Â§6; 1983 c.350 Â§39; 1989 c.92 Â§36]

Â Â Â Â Â  222.265 Conduct of election. (1) Except as provided in this section, ORS chapters 246 to 260 govern the conduct of an election called under ORS 222.250 or 222.275.

Â Â Â Â Â  (2) The chief elections officer for the purpose of conducting any election called under ORS 222.250 or 222.275 shall be the county clerk of the county in which is located the administrative office of the city having the largest population of all cities proposed to be included in the consolidated city.

Â Â Â Â Â  (3) If the proposed consolidation includes one or more unincorporated areas, the notice of the election called under ORS 222.250 shall include a map indicating the boundaries of each such area and indicating each incorporated city proposed to be included in the consolidated city. [1983 c.350 Â§41]

Â Â Â Â Â  222.270 Canvass of votes; joint convention of governing bodies; proclamation; report to Secretary of State; cost of election. (1) The chief elections officer shall canvass separately the votes cast in each city and in each unincorporated area on the question of consolidation and adoption of a city charter and permanent rate limit for operating taxes. The chief elections officer shall deliver a certified copy of the abstracts to the governing body of each of the cities.

Â Â Â Â Â  (2) Not later than the 10th day after the chief elections officer has delivered the certified copies of the abstracts under subsection (1) of this section, the governing bodies of each of the cities to be included in the proposed city shall meet in joint convention at the usual place of meeting of the governing body of the city with the largest population as shown by the last federal census.

Â Â Â Â Â  (3) The joint convention shall determine from the abstracts the results of the election on the question. The joint convention shall make an order proclaiming creation of the consolidated city and shall enter the order upon the joint conventionÂs minutes if a majority of the votes cast in the most populous city and a majority of the votes cast in another city or an unincorporated area proposed to be included in the proposed city favor creation of the city.

Â Â Â Â Â  (4) Except as provided in ORS 222.210 (2), the consolidated city shall consist of the most populous city proposed to be included therein, each other city whose electors vote in favor of creating the consolidated city and each unincorporated area whose electors so vote. Its charter shall be the charter prepared by the charter commission and its permanent rate limit for operating taxes shall be the rate limit submitted to the electors at the election held under ORS 222.250 and 222.260.

Â Â Â Â Â  (5) The officer performing the duties of clerk of the joint convention shall deliver to the Secretary of State a certified copy of the order proclaiming the election results and a certified copy of the charter adopted as the charter for the proposed city.

Â Â Â Â Â  (6) If a consolidated city is created under subsection (3) of this section, the consolidated city shall pay the total cost of the election. If a consolidated city is not so created:

Â Â Â Â Â  (a) Each city that would have been included in the proposed city shall pay a part of the total cost of holding the election on the proposed consolidation equal to the proportion that the number of persons registered to vote in the city holds to the number of persons registered to vote in all cities and unincorporated areas that would have been included in the proposed city; and

Â Â Â Â Â  (b) Each county in which lies an unincorporated area that would have been included in the proposed city shall pay a part of the total cost of the election equal to the proportion that the number of persons registered to vote in the unincorporated area holds to the number of persons registered to vote in the total area that would have been included in the proposed city. [Amended by 1971 c.761 Â§7; 1981 c.173 Â§9; 1983 c.350 Â§42; 1985 c.702 Â§25; 1989 c.92 Â§37; 1997 c.541 Â§358]

Â Â Â Â Â  222.275 Elections for consolidation of certain areas or cities. (1) Electors of a city or area proposed to be included in a consolidated city may request a second election on the question of consolidation by filing a petition requesting the election as provided in this section, if:

Â Â Â Â Â  (a) The majority of votes cast in the first election in the city or area for which the second election is requested was in favor of consolidation but the city or area is not contiguous to any other portion of the consolidated city; or

Â Â Â Â Â  (b) The majority of votes cast in the election in the city or area is against consolidation but the city or area is contiguous to the consolidated city.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.165 to 250.235. The petition must be signed by not less than 25 percent of the electors of the city or area.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section and notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (4) The petition must be filed with the county clerk of the county within which the largest portion of the city or area lies, not later than the 60th day after the date of the first election. The county clerk of the county in which the petition is filed immediately shall verify the signatures on the petition and forward the petition to the chief elections officer.

Â Â Â Â Â  (5) If a petition is filed as provided in this section, the chief elections officer shall call a second election on the question of consolidation in the city or area on the next available election date in ORS 221.230 that is not sooner than the 61st day after the date on which the chief elections officer receives the verified petition.

Â Â Â Â Â  (6) The results of the election shall be determined according to ORS 222.270. [1971 c.761 Â§11; 1979 c.316 Â§12; 1983 c.83 Â§25; 1983 c.350 Â§43; 1987 c.707 Â§5; 1989 c.923 Â§10; 1991 c.71 Â§6; 1993 c.713 Â§55]

Â Â Â Â Â  222.280 Election of officers; effective date of incorporation; certain annexations prohibited. (1) Not later than the 30th day after an election held under ORS 222.250, or after an election held under ORS 222.275, if such an election is held, the chief elections officer shall call a special election in the consolidated city for the purpose of electing the officers required by the charter adopted by the electors. The election shall be held on a date specified in ORS 221.230 that is not sooner than the 90th day after the date on which the election is called.

Â Â Â Â Â  (2) The first city officers shall take office on the 10th day following the date on which their elections are proclaimed.

Â Â Â Â Â  (3) On the date on which the first city officers take office, or at whatever subsequent time the charter of the consolidated city specifies, the city shall be one city, with the rights and privileges conferred by its charter adopted under ORS 222.210 to 222.310 and the laws of this state.

Â Â Â Â Â  (4) A city incorporated under ORS 222.210 to 222.310 may not exercise the power granted by ORS 222.750 as to land surrounded by the corporate limits or boundaries of the city at the time of incorporation. [Amended by 1971 c.761 Â§8; 1983 c.350 Â§44]

Â Â Â Â Â  222.290 Officers to assume functions; terms of office. At whatever time the charter of the consolidated city specifies the officers elected at the election referred to in ORS 222.280 shall be entitled to enter upon the duties of their respective offices, upon qualifying therefor in accordance with the charter, and shall hold their respective offices for whatever terms are prescribed by the charter. [Amended by 1971 c.761 Â§9]

Â Â Â Â Â  222.295 Effect of consolidation; records, assets and uncollected taxes of consolidating cities transferred to consolidated city. Upon the effective date of the consolidation, the consolidated city shall succeed to all the assets and become charged with all the liabilities and obligations of all cities included in the consolidated city, except as the charter of the consolidated city provides to the contrary. The officers of the consolidating cities shall forthwith deliver to the officers of the consolidated city the assets and records of the consolidating cities. Uncollected taxes theretofore levied by the consolidating cities shall become the property of the consolidated city and shall be delivered to it by the county treasurer upon collection. [1971 c.761 Â§12]

Â Â Â Â Â  222.300 Ordinances of former incorporated units continued in effect; initiation of civil and criminal actions. (1) The ordinances in force in the previously incorporated cities at the time of the creation of the newly formed incorporated city by virtue of ORS 222.210, so far as the ordinances are not inconsistent with the charter adopted for the newly formed municipal corporation, shall continue in effect within the limits of the newly formed municipal corporation and shall be deemed its ordinances subject to the provisions of said charter and subject to modification, amendment or repeal by the council or other governing body of the newly created municipal corporation.

Â Â Â Â Â  (2) From the date the newly formed municipal corporation comes into existence, all complaints and prosecutions for crimes committed or ordinances violated and all suits or causes of action arising within the territory of the municipal corporation prior to its creation may be instituted in said incorporated city with the same effect as if it had been in existence prior to the violations, subject however, to the provisions of the charter of the newly formed municipal corporation.

Â Â Â Â Â  222.310 Construction of ORS 222.210 to 222.310; substantial compliance sufficient. ORS 222.210 to 222.310 shall be construed liberally, and substantial compliance with the provisions of those sections shall be sufficient. [Amended by 1983 c.350 Â§45]

Â Â Â Â Â  222.410 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.420 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.430 [Amended by 1967 c.283 Â§3; repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.440 [Repealed by 1969 c.494 Â§29]

Â Â Â Â Â  222.450 [Repealed by 1969 c.494 Â§29]

WITHDRAWAL OF TERRITORY

Â Â Â Â Â  222.460 Procedures for withdrawal of territory; content of resolution; hearing; election; taxes and assessments. (1) Except as expressly prohibited by the city charter, when the legislative body of a city determines that the public interest will be furthered by a withdrawal or detachment of territory from the city, the legislative body of the city, on its own motion, may order the withdrawal of territory as provided in this section.

Â Â Â Â Â  (2) A withdrawal of territory from the city shall be initiated by a resolution of the legislative body of the city.

Â Â Â Â Â  (3) The resolution shall:

Â Â Â Â Â  (a) Name the city and declare that it is the intent of the legislative body of the city to change the boundaries of the city by means of a withdrawal of territory;

Â Â Â Â Â  (b) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (c) Have attached a county assessorÂs cadastral map showing the location of the affected territory.

Â Â Â Â Â  (4) Not later than 30 days after adoption of the resolution, the legislative body of the city shall hold a public hearing at which the residents of the city may appear and be heard on the question of the withdrawal of territory. The legislative body of the city shall cause notice of the hearing to be given in the manner required under ORS 222.120 (3).

Â Â Â Â Â  (5) After receiving testimony at the public hearing, the legislative body of the city may alter the boundaries described in the resolution to either include or exclude territory. If the legislative body of the city still favors the withdrawal of territory pursuant to the resolution, as approved or modified, it shall enter an order so declaring. The order shall set forth the boundaries of the area to be withdrawn. The order shall also fix a place, and a time not less than 20 nor more than 50 days after the date of the order, for a final hearing on the resolution. The order shall declare that if written requests for an election are not filed as provided by subsection (6) of this section, the legislative body of the city, at the time of the final hearing, will adopt a resolution or ordinance detaching the territory from the city.

Â Â Â Â Â  (6) An election shall not be held on the question of withdrawal of the affected territory from the city unless written requests for an election are filed at or before the hearing by not less than 15 percent of the electors or 100 electors, whichever is the lesser number, registered in the territory proposed to be withdrawn from the city.

Â Â Â Â Â  (7) At the time and place set for the final hearing upon the resolution for withdrawal, if the required number of written requests for an election on the proposed withdrawal have not been filed, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city.

Â Â Â Â Â  (8) If the required number of requests for an election are filed on or before the final hearing, the legislative body of the city shall call an election in the city upon the question of the withdrawal of the affected territory.

Â Â Â Â Â  (9) If an election is called and a majority of the votes cast at the election is in favor of the withdrawal of the designated area from the city, the legislative body of the city shall, by resolution or ordinance, declare that the territory is detached from the city. If the majority of the votes cast is against the withdrawal, the legislative body of the city shall enter an order declaring the results of the election and that no withdrawal shall occur.

Â Â Â Â Â  (10) The described area withdrawn shall, from the date of entry of the order, be free from assessments and taxes levied thereafter by the city. However, the withdrawn area shall remain subject to any bonded or other indebtedness existing at the time of the order. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all the property contained in the city immediately prior to the withdrawal. [1985 c.702 Â§2; 1989 c.1063 Â§13]

Â Â Â Â Â  Note: 222.460 and 222.465 were added to and made a part of ORS chapter 222 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  222.465 Effective date of withdrawal from domestic water supply district, water control district or sanitary district. Notwithstanding any provision of this chapter or ORS chapter 199 which provides a different effective date, when territory is withdrawn by a city from a domestic water supply district organized under ORS chapter 264, a water control district organized under ORS chapter 553 or a sanitary district organized under ORS chapter 450, if the ordinance, annexation or incorporation that results in the withdrawal is enacted or approved after March 31 in any year, the effective date of the withdrawal of territory shall be July 1 in the following year. However, if the ordinance, annexation or incorporation that results in the withdrawal is enacted or approved before April 1 in any year, the effective date of the withdrawal of territory shall be July 1 in the same year. When less than the entire area of a domestic water supply district organized under ORS chapter 264, a water control district organized under ORS chapter 553 or a sanitary district organized under ORS chapter 450 is annexed by or incorporated into a city, the district shall, for purposes of administration, operation and the collection of service charges, continue to operate that portion of the district separately until the effective date of the withdrawal of territory as determined under this section. This section does not limit any agreement between a city and a district under ORS 222.530 (5), 222.540 (4) or 222.560 (4). [1985 c.702 Â§4a]

Â Â Â Â Â  Note: See note under 222.460.

ANNEXATION OF PUBLIC SERVICE DISTRICTS

Â Â Â Â Â  222.510 Annexation of entire district; transfer of liabilities and functions to city. Whenever the entire area of a rural fire protection district, a water district, including a domestic water supply corporation, a park and recreation district, a highway lighting district, a county service district, a special road district, road assessment district or a sanitary district or authority, lawfully organized and existing, becomes incorporated in or annexed to a city in accordance with law, the district is extinguished and the city shall, upon the effective date of the incorporation or annexation, succeed to all the assets and become charged with all the liabilities, obligations and functions of the district. The district officers shall forthwith deliver to the city officers the district assets and records. Uncollected taxes theretofore levied by the district become the property of the city and must be delivered to it by the county treasurer upon collection. [Amended by 1955 c.471 Â§1; 1963 c.347 Â§1; 1965 c.509 Â§1; 1967 c.365 Â§1; 1967 c.624 Â§16; 1969 c.78 Â§1; 1971 c.13 Â§5; 2007 c.420 Â§1]

Â Â Â Â Â  222.520 Annexation of less than entire district; assumption of liabilities by city optional. (1) Whenever a part less than the entire area of a district named in ORS 222.510 becomes incorporated as or annexed to a city in accordance with law, the city may cause that part to be withdrawn from the district in the manner set forth in ORS 222.120 or at any time after such incorporation or annexation in the manner set forth in ORS 222.524. Until so withdrawn, the part of such a district incorporated or annexed into a city shall continue to be a part of the district.

Â Â Â Â Â  (2) The part thus withdrawn shall not thereby be relieved from liabilities and indebtedness previously contracted by the district. For the purposes of paying such liabilities and indebtedness of the district, property in the part withdrawn shall continue to be subject to assessment and taxation uniformly with property in the area remaining in the district. The city of which it became a part shall, however, assume such obligations if the obligations assumed do not bring the total of the cityÂs obligations above any applicable limitations prescribed by statute. When the city assumes such obligations it shall be liable to the district for one of the following, at the option of the city:

Â Â Â Â Â  (a) The amount of taxes which otherwise would be extended each year therefor against the property in the part withdrawn; or

Â Â Â Â Â  (b) Payment annually, as the bonds of the district that were outstanding on the effective date of the withdrawal mature, of the same proportion of such outstanding bonds, and the interest thereon, as the assessed valuation of the part withdrawn bears to the assessed valuation of the entire district on the effective date of the withdrawal. After the city agrees to make such payments under this subsection, neither the city nor the part withdrawn shall be charged by the district with any future liabilities, obligations or functions of the district. [Amended by 1955 c.471 Â§2; 1957 c.401 Â§1; 1963 c.347 Â§2; 1965 c.509 Â§2; 1967 c.624 Â§17; 1985 c.702 Â§13]

Â Â Â Â Â  222.524 Procedure for withdrawal of part of district from district. (1) If as authorized by ORS 222.520 the governing body of the city elects to cause the withdrawal from a district named in ORS 222.510 of that part of such district theretofore incorporated in or annexed to the city, it shall hold a public hearing on the question of such withdrawal. At the hearing, the governing body of the city shall hear objections to the withdrawal and shall determine whether such withdrawal is for the best interest of the city.

Â Â Â Â Â  (2) The governing body shall fix a date, time and place for the hearing and cause notice of the date, time, place and purpose of the hearing to be published once each week for two successive weeks prior to the date of the hearing in a newspaper of general circulation in the city, and shall cause notices of the hearing to be posted in four public places in the city for a like period.

Â Â Â Â Â  (3) After the hearing, the governing body of the city may by ordinance declare that the part of the district which was theretofore incorporated as or annexed to the city is withdrawn from the district.

Â Â Â Â Â  (4) The ordinance referred to in subsection (3) of this section is subject to referendum.

Â Â Â Â Â  (5) The city may withdraw from all of such districts at the same time in one proceeding under this section or may withdraw from each district in separate proceedings at different times.

Â Â Â Â Â  (6) The public hearing and ordinance referred to in this section may be the same as the public hearing and ordinance in ORS 222.120. [1957 c.401 Â§3; 1963 c.347 Â§3; 1965 c.509 Â§3; 1985 c.702 Â§14]

Â Â Â Â Â  222.528 Territory withdrawn from district not liable for certain obligations. The liabilities and indebtedness for which a part of a district named in ORS 222.510 remains liable, upon withdrawal by annexation or incorporation as provided in ORS 222.120 or 222.520, shall not include:

Â Â Â Â Â  (1) Current operating expenses of the district beyond the fiscal year in which the withdrawal is effective.

Â Â Â Â Â  (2) Special tax levies, bond indebtedness or debt service obligations approved in the district subsequent to the withdrawal.

Â Â Â Â Â  (3) Any amount which is due beyond the fiscal year in which the withdrawal is effective by reason of a contract for services between the district and another district or municipality where the amount due varies in each fiscal year according to the assessed valuation of the district. [1957 c.573 Â§2; 1963 c.347 Â§4; 1965 c.509 Â§4; 1985 c.702 Â§15]

Â Â Â Â Â  222.530 Procedure for division of assets on withdrawal of part of district; arbitration and award. (1) Within 90 days from the date of such withdrawal of part of a rural fire protection district, a highway lighting district, a special road district or a park and recreation district, the governing bodies of the city and the district shall agree upon an equitable division and disposal of the assets of the district. The plan of division of assets shall be arrived at after giving consideration to the assessed valuation of the whole district and the part of it withdrawn, the types of assets, and their location and intended use. However, the plan for division of assets of a rural fire protection district may in no case divide the assets so that the remaining part of the district would have a less favorable fire insurance grade classification, according to filings made pursuant to ORS 737.205, than that which the district had at the time of the withdrawal.

Â Â Â Â Â  (2) The remainder of such district shall continue in existence as a district, but may dissolve in the manner provided in the applicable district statutes. After withdrawal, the services for the remaining part may be performed by the remainder of the district acting independently as such; or, such services may be performed by contract with the city, or by agreement of the city directly with the property owners of the remainder if the district determines upon dissolution. If dissolution is determined upon, and the city agrees to furnish service to the remainder of the district, all assets of the district shall become the property of the city.

Â Â Â Â Â  (3) If an agreement pursuant to subsection (1) of this section cannot be arrived at within 90 days from the date of withdrawal, upon the request of any party in interest, the county court or board of county commissioners of the county in which the property is situated shall submit the matter to arbitration under ORS 36.600 to 36.740.

Â Â Â Â Â  (4) Notice under ORS 36.685 need be made only upon parties in interest who have participated in the arbitration proceedings. An appeal from the award may be taken only to the circuit court for the county in which the property withdrawn is located, subject to further appeal as provided in ORS chapter 19. The functions of the district for the entire preexisting area thereof shall be continued by the district until the final determination of such agreement or arbitration.

Â Â Â Â Â  (5) The governing bodies of the city and a rural fire protection district, a special road district or a park and recreation district, as the case may be, may enter into a binding agreement for the joint operation of the fire protection or park and recreation facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of such districts. [Amended by 1955 c.471 Â§3; 1957 c.401 Â§4; 1963 c.347 Â§5; 1965 c.509 Â§5; 1969 c.690 Â§27; 1971 c.13 Â§6; 2003 c.598 Â§38]

Â Â Â Â Â  222.540 Procedure for division of installations on withdrawal of part of water district; appeal; joint operations. (1) When a part of a water district, including a domestic water supply corporation, is withdrawn, the district shall, by action of its governing body, turn over to the city, of which the withdrawn area becomes a part, its water mains, service installations, structures, facilities, improvements and other property in the area withdrawn from the district that are not necessary for the operation of the remainder of the water control or water supply system of the district. All water mains, service installations, reservoirs, structures, facilities, improvements and other property that are necessary for the district to continue maintenance and operation of its water control or water supply system remain the property of the district, regardless of whether they are located within or without the city. If the city is not satisfied with the property division made by the district governing body, or if, within 90 days from the effective date of the withdrawal, the district governing body has failed to make a division, the cityÂs governing body may request the county court or board of county commissioners of the county in which the property is situated to decide upon the division.

Â Â Â Â Â  (2) After giving 10 daysÂ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

Â Â Â Â Â  (3) The decision of the county court or board of commissioners is binding upon all parties in interest, except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district must be continued in the entire preexisting area by the district until the final determination of the division of property.

Â Â Â Â Â  (4) This section does not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the water or other facilities of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the water district. [Amended by 1965 c.509 Â§6; 2007 c.420 Â§2]

Â Â Â Â Â  222.550 Withdrawal of major portion of water district; dissolution optional; transfer of property to city. When the greater portion of a water district including a domestic water supply corporation or a water control district is thus withdrawn, measured by the comparative assessed valuations of the portion withdrawn and the portion remaining in the district, the remainder of the district may dissolve in the manner provided for water districts. If dissolution is determined upon and the city agrees to furnish water or other facilities theretofore provided by the water district to the remainder of the district and if the city agrees to assume the liabilities of the district, then all assets of the district become the property of the city. A city to which the major portion of a water district has been annexed may make such agreement notwithstanding any charter or statute limitation. [Amended by 1965 c.509 Â§7]

Â Â Â Â Â  222.560 Procedure for division of installations on withdrawal of part of sanitary district; appeal; joint operation. (1) When a part of a sanitary district is thus withdrawn, the district shall, by action of its governing body, turn over to the city of which the withdrawn area becomes a part, its sewer lines, pumping stations, disposal and any other properties within the area withdrawn from the district that are not necessary for the operation of the remainder of the sewer system of the district. All outfall, trunk and collection lines, pumping stations, disposal and other properties which are necessary for the district to continue maintenance and operation of its sewer and disposal system shall remain the property of the district, regardless of whether they are located within or without the city. If the city is not satisfied with the division of property made by the district governing body, or if, within 90 days from the effective date of the withdrawal, the district governing body has failed to make a division, the cityÂs governing body may request the county court or board of county commissioners of the county in which the property is situated to decide upon such a division.

Â Â Â Â Â  (2) After giving 10 daysÂ notice and an opportunity to be heard to the district governing body, the court or board shall, in accordance with the standards of guidance provided in this section for the district governing board, divide the property.

Â Â Â Â Â  (3) The decision of the court or board shall be binding upon all parties in interest except that an appeal may be taken therefrom for abuse of discretion in arriving at the decision to the circuit court of the county in which the property withdrawn is located within 30 days from the announcement of the decision. The functions of the district shall be continued in the entire preexisting area thereof by the district until the final determination of the division of property.

Â Â Â Â Â  (4) This section shall not prevent the governing bodies of the city and the district from arriving at a binding agreement for a joint operation of the sewer, sewage disposal or other properties of each that will be beneficial to and equitable for the inhabitants and property owners of each after the withdrawal of part of the sanitary district.

Â Â Â Â Â  222.570 Effect on metropolitan sanitary districts. ORS 222.560 shall not prevent the formation of metropolitan sanitary districts which may include cities under authority of other laws.

Â Â Â Â Â  222.575 Agreements for joint operation by city and district may be made before or after withdrawal. The agreements referred to in ORS 222.530 (5), 222.540 (4) and 222.560 (4) may be entered into between the city and a district prior to and contingent upon the withdrawal of the annexed or incorporated area from the district under the provisions of ORS 222.524, or they may be made after such withdrawal. [1957 c.401 Â§5]

Â Â Â Â Â  222.580 Procedure applicable to prior annexations in which no property division was made. The provisions of ORS 222.510 to 222.570 and 242.050 are applicable to areas annexed to or incorporated as cities prior to March 18, 1949. The procedure provided in those sections may be followed in all cases in which such incorporation or annexation was effective prior to March 18, 1949, and in which no apportionment of property was made by March 18, 1949. As to any such district which has not already been taken over by, or come to an agreement with, the city involved, the effective date of the taking over shall be March 18, 1949, or the date of the agreement arrived at under the standards provided in ORS 222.530 to 222.560.

MERGER OF CITIES; ANNEXATION OF TERRITORY SURROUNDED BY CITY

Â Â Â Â Â  222.610 Merger of, and surrender of charter by cities authorized; elections to be held. Any city may surrender its charter and be merged into an adjoining city in the same or another county. Cities having a river as a common boundary, or cities the boundaries of which at the nearest point of proximity are separated a distance of not more than 1,500 feet, for the purpose of ORS 222.610 to 222.710, shall be deemed to be adjoining. No cities may become merged unless a majority of the electors of the two cities affected authorize the surrender and merger as provided in ORS 222.620 to 222.680. The elections at which the surrender and merger are authorized in the two cities need not be held simultaneously, but it is sufficient if both are held within a period of one year. [Amended by 1953 c.80 Â§2; 1983 c.350 Â§46]

Â Â Â Â Â  222.620 Submission of merger issue to electors of city surrendering charter; petition for merger; conduct of election. (1) The question of merger shall be submitted to the electors of the city desiring to surrender its charter and be merged into an adjoining city, as provided in this section. The governing body of the city shall call an election on the question when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, the governing body of the city shall not consider adoption or rejection of the measure before submitting it to the electors.

Â Â Â Â Â  (3) A petition shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or citiesÂ territorial boundaries were the merger not to take effect.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The question of merger under this section may not be submitted to the electors of the city more than once in any 12-month period.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

Â Â Â Â Â  (a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

Â Â Â Â Â  (b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

Â Â Â Â Â  (7) An election under this section shall be held on the next practicable date under ORS 221.230. [Amended by 1967 c.283 Â§4; 1981 c.173 Â§10; 1983 c.350 Â§47; 1985 c.808 Â§72; 1995 c.79 Â§82; 1995 c.534 Â§12; 1997 c.541 Â§358a]

Â Â Â Â Â  222.630 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.640 [Amended by 1979 c.317 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.650 Submission of merger issue to electors of city retaining charter; tax rate limit for successor city; notice of election. (1) The question of merger shall be submitted to the electors of the city into which the city surrendering its charter is to be merged as provided in this section. The governing body:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 250.265 to 250.346. However, notwithstanding ORS 250.325, if the governing body of the city orders the election, the governing body shall not first consider adoption or rejection of the measure before submitting it to the electors.

Â Â Â Â Â  (3) A petition or resolution shall state the proposed permanent rate limit for operating taxes for the city following the merger. The proposed permanent rate limit shall be the rate that would produce the same tax revenue as would be produced within the city or citiesÂ territorial boundaries were the merger not to take effect.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The question under this section may not be submitted to the electors of the city more than once in a 12-month period.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, except as follows:

Â Â Â Â Â  (a) The statement summarizing the measure and its major effect in the ballot title shall include a general description of the boundaries of each city proposed to be included in the merger. The description shall use streets and other generally recognized features and name the cities included in the proposed merger. The statement shall state the proposed permanent rate limit for operating taxes. The permanent rate limit that is submitted to the electors shall be the permanent rate limit included in the petition for merger.

Â Â Â Â Â  (b) The notice of the election shall include a map indicating the boundaries of each city included in the proposed merger.

Â Â Â Â Â  (7) An election under this section shall be held on the next practicable date under ORS 221.230. [Amended by 1967 c.283 Â§5; 1979 c.316 Â§13; 1983 c.350 Â§48; 1985 c.808 Â§73; 1995 c.79 Â§83; 1995 c.534 Â§13; 1997 c.541 Â§358b]

Â Â Â Â Â  222.660 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.670 [Amended by 1979 c.317 Â§6; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.680 Effective date of merger. If the two cities affected vote affirmatively on the question of merger upon the same day, the merger of the two cities shall become effective 30 days after the date on which the elections were held. If the question is affirmatively voted upon at elections held on different dates in the two cities, the merger shall become effective 30 days after the last election is held. [Amended by 1983 c.350 Â§49]

Â Â Â Â Â  222.690 Effect of merger on rights, liabilities and jurisdiction of the merged cities. On the date the surrender and merger become effective under ORS 222.680, without any further or formal action, all rights and property, both real and personal, then vested in or belonging to the city which voted to surrender its charter, including all parks, public grounds, buildings and improvements and all rights or property in public streets or highways and also including all other rights and property vested in or belonging to the city of any nature whatever whether of the same or similar general nature as those expressly mentioned or differing therefrom in kind, nature, degree or otherwise, shall thereupon be rights and property of the city into which it is merged. However, all county roads lying within the limits of the merged city which have not been laid out or accepted as streets, shall remain county roads until they are laid out or accepted as streets. All debts and liabilities and obligations of the city surrendering its charter shall thereupon be liabilities of the city into which it is merged and the last named city shall thereupon assume all liabilities of the city surrendering its charter. All valid claims against the city surrendering its charter shall thereafter be valid claims against the city into which it is merged. The inhabitants of the city surrendering its charter shall become subject in all respects to the jurisdiction of the authorities of the city into which it is merged. The jurisdiction of any public authority exercised theretofore in the city surrendering its charter, so far as it is in conflict with the corporate authority of the city in which it is merged, shall cease and the city surrendering its charter shall lose its corporate identity entirely. [Amended by 1983 c.350 Â§50]

Â Â Â Â Â  222.700 Effect of merger on pending actions and proceedings; street work proceedings. (1) The merger shall not affect any suits, actions or proceedings pending in any court in which the city surrendering its charter is a party, but all such suits, actions and proceedings shall be defended or prosecuted to termination by the city into which it is merged. All suits, actions and proceedings pending in the municipal court of the city surrendering its charter shall be transferred to the municipal court of the city into which it is merged.

Â Â Â Â Â  (2) The merger shall not affect any proceedings for the opening, widening or extension of any street or for any street improvement or sewer pending at the time of the election in the merged city, but the proceedings shall be continued and all provisions of the charter and ordinances of the merged city shall remain in effect so far as they may affect any matter set out in this section. [Amended by 1983 c.350 Â§5; 1999 c.788 Â§55]

Â Â Â Â Â  222.710 Return statements filed with county recording officer. If any two cities vote to merge under ORS 222.610 to 222.710, the officer having charge and custody of the records of the city into which the city surrendering its charter is merged, on or before the date on which the merger becomes effective, shall file for record with the officer of the county in which the city is located having charge and custody of the deed records of the county, certified copies of the written statements of returns of the election in the two cities. The county officers shall enter the statements of returns of record in the deed records of the county. [Amended by 1983 c.350 Â§52]

Â Â Â Â Â  222.720 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  222.750 Annexation of unincorporated territory surrounded by city. (1) As used in this section:

Â Â Â Â Â  (a) ÂCreekÂ means a natural course of water that is smaller than, and often tributary to, a river, but is not shallow or intermittent.

Â Â Â Â Â  (b) ÂRiverÂ means a large, continuous and natural stream of water that is fed along its course by converging tributaries and empties into an ocean, lake or other body of water.

Â Â Â Â Â  (2) When territory not within a city is surrounded by the corporate boundaries of the city, or by the corporate boundaries of the city and the ocean shore, a river, a creek, a bay, a lake or Interstate Highway 5, the city may annex the territory pursuant to this section after holding at least one public hearing on the subject for which notice has been mailed to each record owner of real property in the territory proposed to be annexed.

Â Â Â Â Â  (3) This section does not apply when the territory not within a city:

Â Â Â Â Â  (a) Is surrounded entirely by water; or

Â Â Â Â Â  (b) Is surrounded as provided in subsection (2) of this section, but a portion of the corporate boundaries of the city that consists only of a public right of way, other than Interstate Highway 5, constitutes more than 25 percent of the perimeter of the territory.

Â Â Â Â Â  (4) Unless otherwise required by its charter, annexation by a city under this section must be by ordinance or resolution subject to referendum, with or without the consent of any owner of real property within the territory or resident in the territory.

Â Â Â Â Â  (5) For property that is zoned for, and in, residential use when annexation is initiated by the city under this section, the city shall specify an effective date for the annexation that is at least three years and not more than 10 years after the date the city proclaims the annexation approved. The city recorder or other officer performing the duties of the city recorder shall:

Â Â Â Â Â  (a) Cause notice of the delayed annexation to be recorded by the county clerk of the county in which any part of the territory subject to delayed annexation is located within 60 days after the city proclaims the annexation approved; and

Â Â Â Â Â  (b) Notify the county clerk of each county in which any part of the territory subject to delayed annexation is located not sooner than 120 days and not later than 90 days before the annexation takes effect.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, property that is subject to delayed annexation becomes part of the city immediately upon transfer of ownership.

Â Â Â Â Â  (7) This section does not limit provisions of a city charter, ordinance or resolution that are more restrictive than the provisions of this section for creating or annexing territory that is surrounded as described in subsection (2) of this section.

Â Â Â Â Â  (8) If a city charter, ordinance or resolution requires the city to conduct an election in the city, the city shall allow electors, if any, in the territory proposed to be annexed to vote in the election on the question of annexation. If the governing body of the city finds that a majority of the votes cast in the city and the territory combined favor annexation, the governing body, by ordinance or resolution, shall proclaim the annexation approved. The proclamation shall contain a legal description of each territory annexed. [Amended by 1963 c.444 Â§1; 1985 c.702 Â§16; 2007 c.654 Â§1; 2007 c.706 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 654, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 222.750 by section 1 of this 2007 Act apply to an ordinance or resolution adopted on or after the effective date of this 2007 Act [June 27, 2007] that declares an annexation approved.

Â Â Â Â Â  (2) ORS 222.750 (7) applies to a provision of a charter, ordinance or resolution enacted before, on or after the effective date of this 2007 Act. [2007 c.654 Â§2]

Â Â Â Â Â  Note: Section 2, chapter 706, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 222.750 by section 1 of this 2007 Act apply to an annexation under ORS 222.750 that takes effect on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.706 Â§2]

Â Â Â Â Â  222.810 [Amended by 1953 c.562 Â§2; repealed by 1969 c.49 Â§1]

Â Â Â Â Â  222.820 [Repealed by 1969 c.49 Â§1]

Â Â Â Â Â  222.830 [Repealed by 1969 c.49 Â§1]

HEALTH HAZARD ABATEMENT

Â Â Â Â Â  222.840 Short title. ORS 222.840 to 222.915 shall be known and may be cited as the Health Hazard Abatement Law. [1983 c.407 Â§2]

Â Â Â Â Â  222.850 Definitions for ORS 222.840 to 222.915. As used in ORS 222.840 to 222.915, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected territoryÂ means an area within the urban growth boundary of a city and which is otherwise eligible for annexation to that city and in which there exists an actual or alleged danger to public health.

Â Â Â Â Â  (2) ÂCity councilÂ means the legislative body of a city.

Â Â Â Â Â  (3) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (4) ÂDanger to public healthÂ means a condition which is conducive to the propagation of communicable or contagious disease-producing organisms and which presents a reasonably clear possibility that the public generally is being exposed to disease-caused physical suffering or illness, including a condition such as:

Â Â Â Â Â  (a) Impure or inadequate domestic water.

Â Â Â Â Â  (b) Inadequate installations for the disposal or treatment of sewage, garbage or other contaminated or putrefying waste.

Â Â Â Â Â  (c) Inadequate improvements for drainage of surface water and other fluid substances.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (7) ÂDistrictÂ means any one of the following:

Â Â Â Â Â  (a) A metropolitan service district formed under ORS chapter 268.

Â Â Â Â Â  (b) A county service district formed under ORS chapter 451.

Â Â Â Â Â  (c) A sanitary district formed under ORS 450.005 to 450.245.

Â Â Â Â Â  (d) A sanitary authority, water authority or joint water and sanitary authority formed under ORS 450.600 to 450.989.

Â Â Â Â Â  (e) A domestic water supply district formed under ORS chapter 264. [1967 c.624 Â§1; 1973 c.637 Â§1; 1975 c.639 Â§1; 1983 c.407 Â§4; 1993 c.577 Â§17; 2001 c.900 Â§238]

Â Â Â Â Â  222.855 Annexation to remove danger to public health. In addition to the procedures authorized in ORS 222.010 to 222.750, territory otherwise eligible for annexation in accordance with ORS 222.111 which is within the urban growth boundary of a city may be annexed by passage of an ordinance as provided in ORS 222.900 without any vote in such territory or any consent by the owners of land therein if it is found, as provided in ORS 222.840 to 222.915, that a danger to public health exists because of conditions within the territory and that such conditions can be removed or alleviated by sanitary, water or other facilities ordinarily provided by incorporated cities. [1967 c.624 Â§2; 1973 c.637 Â§2; 1975 c.639 Â§2; 1981 c.888 Â§7]

Â Â Â Â Â  222.860 Proposal for annexation. (1) The city council of any city shall adopt a resolution containing a proposal for annexation without vote or consent in the affected territory. The proposal may contain terms of annexation as provided in ORS 222.111 and shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (b) Describe the conditions alleged to be causing a danger to public health.

Â Â Â Â Â  (2) The governing body of any district having jurisdiction over the affected territory may adopt a resolution containing a proposal for annexation to the city without vote or consent in the affected territory. The proposal shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected territory; and

Â Â Â Â Â  (b) Describe the conditions alleged to be causing a danger to public health.

Â Â Â Â Â  (3) The local board of health having jurisdiction shall verify the conditions alleged in the proposal to be causing a danger to public health, based upon its knowledge of those conditions.

Â Â Â Â Â  (4) The council or governing body shall cause a certified copy of the resolution together with verification by the local board of health having jurisdiction, to be forwarded to the Department of Human Services and request the department to ascertain whether conditions dangerous to public health exist in the affected territory. [1967 c.624 Â§3; 1973 c.637 Â§3; 1975 c.639 Â§3; 1981 c.888 Â§8; 1983 c.407 Â§5]

Â Â Â Â Â  222.865 [1967 c.624 Â§4; 1973 c.637 Â§4; repealed by 1975 c.639 Â§18]

Â Â Â Â Â  222.870 Hearing in affected territory; notice. (1) Upon receipt of the certified copy of the resolution, and verification by the local board of health having jurisdiction, the Department of Human Services shall review and investigate conditions in the affected territory. If it finds substantial evidence that a danger to public health exists in the territory, it shall issue an order for a hearing to be held within the affected territory, or at a place near the affected territory if there is no suitable place within that territory at which to hold the hearing, not sooner than 30 days from the date of the order.

Â Â Â Â Â  (2) Upon issuance of an order for a hearing, the department shall immediately give notice of the resolution and order by publishing them in a newspaper of general circulation within the city and the affected territory once each week for two successive weeks and by posting copies of the order in four public places within the affected territory. [1973 c.624 Â§6; 1973 c.637 Â§5; 1975 c.639 Â§4; 1983 c.407 Â§6]

Â Â Â Â Â  222.875 Purpose and conduct of hearing; written findings of fact; rules. (1) The hearing shall be for the sole purpose of determining whether a danger to public health exists due to conditions in the affected territory. It may be conducted by one or more members of the staff of the Department of Human Services to whom authority to conduct such a hearing is delegated. It shall proceed in accordance with rules which may be established by the department. Any person who may be affected by the finding, including residents of the city, may be heard. Within 60 days following the hearing, the person conducting the hearing shall prepare and submit to the department written findings of fact and recommendations based thereon. The department shall publish a notice of the issuance of such findings and recommendations in the newspaper utilized for the notice of hearing under ORS 222.870, advising of the opportunity for presentation of a petition under subsection (2) of this section.

Â Â Â Â Â  (2) Within 15 days after the publication of notice of issuance of findings in accordance with subsection (1) of this section any person who may be affected by the findings, including residents of the city, or the affected city, may petition the Director of Human Services according to rules of the department to present written or oral arguments on the proposal. If a petition is received the director may set a time and place for receipt of argument. [1967 c.624 Â§7; 1973 c.637 Â§6; 1975 c.639 Â§5; 1983 c.407 Â§7]

Â Â Â Â Â  222.880 Department of Human Services order or finding; hearing upon petition; alteration of boundaries; tax differential. (1) Within 30 days following the final hearing of any arguments received by petition under the provisions of ORS 222.875 (2) the Director of Human Services shall review the arguments and the findings and recommendations of the person conducting the hearing as provided in ORS 222.875 (2). If the director finds no danger to public health exists because of conditions within the affected territory, the director shall issue an order terminating the proceedings under ORS 222.840 to 222.915 with reference to the affected territory.

Â Â Â Â Â  (2) If the director finds that a danger to public health exists because of conditions within the affected territory, the director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, with the Environmental Quality Commission.

Â Â Â Â Â  (3) If the director determines that a danger to public health exists because of conditions within only part of the affected territory, the director may, upon petition and hearing, reduce the boundaries of the affected territory to that part of the territory that presents a danger if the area to be excluded would not be surrounded by the affected territory remaining to be annexed and would not be directly served by the sanitary, water or other facilities necessary to remove or alleviate the danger to public health existing within the affected territory remaining to be annexed. The findings shall describe the boundaries of the affected territory as reduced by the director. The director shall file a certified copy of findings with the city and, except where the condition causing the danger to public health is impure or inadequate domestic water, the commission.

Â Â Â Â Â  (4) In determining whether to exclude any area the director may consider whether or not such exclusion would unduly interfere with the removal or alleviation of the danger to public health in the affected territory remaining to be annexed and whether the exclusion would result in an illogical boundary for the extension of services normally provided by an incorporated city.

Â Â Â Â Â  (5) The city shall, when requested, aid in the determinations made under subsections (3) and (4) of this section and, if necessary, cause a study to be made.

Â Â Â Â Â  (6) Notwithstanding ORS 222.111 (3), the director, in implementing an order under ORS 222.840 to 222.915, may allow the use of the tax differential authorized by ORS 222.111 (3) for a period not exceeding 15 years with the consent of the affected city. [1967 c.624 Â§8; 1973 c.637 Â§7; 1975 c.639 Â§6; 1983 c.407 Â§8; 1989 c.780 Â§1]

Â Â Â Â Â  222.883 Suspension of proceedings by Department of Human Services; purpose; limit. At any time after the Director of Human Services under ORS 222.880 finds that conditions dangerous to public health exist, the Department of Human Services may order further proceedings on the findings filed under ORS 222.880 halted in order to allow a city, district or persons affected by the findings to develop and propose an alternative plan to annexation for the removal or alleviation of the conditions dangerous to public health. Proceedings may be stayed under this section for not longer than 30 days. [1983 c.407 Â§3]

Â Â Â Â Â  222.885 Alternative plan by petition or resolution; stay of proceedings. (1) Within 60 days after the Director of Human Services under ORS 222.880 finds that conditions dangerous to public health exist, a petition, signed by not less than 51 percent of the electors registered in the affected territory, may be filed with the Department of Human Services. Such petition shall suggest an alternative plan to annexation to the city for removal or alleviation of the conditions dangerous to public health. The petition shall state the intent of the residents to seek annexation to an existing district authorized by law to provide facilities within the affected territory necessary to remove or alleviate the dangerous conditions or to seek, with the approval of the city or district, extraterritorial extension of a cityÂs or districtÂs sewer or water lines. The petition shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities, and an estimate of the time required to construct such facilities and place them in operation.

Â Â Â Â Â  (2) Within 30 days after the director under ORS 222.880 finds that conditions dangerous to public health exist, a resolution adopted by the city council or the governing body of any district having jurisdiction over the affected territory may be filed with the department. The resolution shall suggest an alternative plan to annexation to the city for removal or alleviation of the conditions dangerous to public health. The resolution shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities, and an estimate of the time required to construct such facilities and place them in operation.

Â Â Â Â Â  (3) Upon receipt of such petition or resolution adopted by a district or city council, the department shall:

Â Â Â Â Â  (a) Immediately forward copies of any petition or resolution to the city or district referred to in the petition or resolution, and, except where the condition causing the danger to public health is impure or inadequate domestic water, to the Environmental Quality Commission.

Â Â Â Â Â  (b) Order further proceedings on the findings filed under ORS 222.880 stayed pending the review permitted under ORS 222.890 and this section. [1967 c.624 Â§8a (1), (2); 1973 c.637 Â§8; 1975 c.639 Â§7; 1983 c.83 Â§26; 1983 c.407 Â§9]

Â Â Â Â Â  222.890 Review of alternative plan. (1) An alternative plan referred to in ORS 222.885 shall be reviewed by the Department of Human Services in cases where danger to public health is caused by impure or inadequate domestic water and in all other cases by the Environmental Quality Commission. The plan shall be approved or rejected by the appropriate authority. In reviewing the alternative plan contained in the petition, the authority shall consider whether, in its judgment, the plan contains a preferable alternative for the alleviation or removal of the conditions dangerous to public health. If it determines that annexation to the city provides the best and most expeditious method of removing or alleviating the dangerous conditions, the alternative plan shall be rejected and further proceedings on the finding filed under ORS 222.880 shall resume.

Â Â Â Â Â  (2) If the reviewing authority finds that the alternative plan provides a preferable method of alleviating or removing the dangerous conditions, the petitioners or appropriate governing body shall have six months within which to present to such authority information showing:

Â Â Â Â Â  (a) That the territory in which the conditions dangerous to public health exist has received approval for the extension of a cityÂs or districtÂs sewer or water lines within the territory or has annexed to a district authorized by law to provide facilities necessary to remove or alleviate the dangerous conditions, and that financing of the facilities for extension of such facilities to the territory has been assured.

Â Â Â Â Â  (b) Detailed plans and specifications for the construction of such facilities.

Â Â Â Â Â  (c) A time schedule for the construction of such facilities.

Â Â Â Â Â  (d) That such facilities, if constructed, will remove or alleviate the conditions dangerous to public health in a manner as satisfactory and expeditious as would be accomplished by the proposed annexation to the city.

Â Â Â Â Â  (3) The authority shall review the final plan presented to it by the petitioners, city or district and shall promptly certify whether the requirements of subsection (2) of this section have been met. If the requirements have been met, the department shall certify the alternative plan. Further annexation proceedings on the findings filed under ORS 222.880 shall be suspended and the city shall be so notified. If the requirements of subsection (2) of this section are not met by the petitioners, city or district or whenever the reviewing authority determines that the requirements of the certified plan are not being satisfied, further proceedings on the findings filed under ORS 222.880 shall resume. [1967 c.624 Â§8a (3), (4), (5); 1973 c.637 Â§9; 1975 c.639 Â§8; 1983 c.407 Â§10]

Â Â Â Â Â  222.895 [1967 c.624 Â§9; 1973 c.637 Â§10; repealed by 1975 c.639 Â§9 (222.896 enacted in lieu of 222.895)]

Â Â Â Â Â  222.896 Judicial review. Judicial review of final orders under ORS 222.840 to 222.915 shall be as provided in ORS 183.480 to 183.500 for judicial review of contested cases. [1975 c.639 Â§10 (enacted in lieu of 222.895)]

Â Â Â Â Â  222.897 Study and plan for alleviation of health danger by city; procedure if city fails to act. (1) Upon receipt of a certified copy of the findings of the Department of Human Services under ORS 222.880, the city council shall cause a study to be made and preliminary plans and specifications developed for the sanitary, water or other facilities necessary to remove or alleviate the conditions causing a danger to public health. The council shall prepare a schedule setting out the steps necessary to put the plan into operation and the time required for each step in the implementation of the plan. A copy of the plans and specifications and the time schedule shall, in the case where the danger to public health is caused by impure or inadequate domestic water, be submitted to the department and in all other cases to the Environmental Quality Commission.

Â Â Â Â Â  (2) If the city within 90 days, fails to complete the requirements in subsection (1) of this section, the department shall conduct the necessary studies and prepare plans and other documents required for the consideration of the proposal and the final determination of the proceedings. The expense of the study and preparation of the plans and other documents shall be paid by the city upon vouchers properly certified by the Director of Human Services. [1975 c.639 Â§12]

Â Â Â Â Â  222.898 Determination if health danger can be alleviated; approval of plans; notice to city. (1) Within 60 days of receipt of the preliminary plans and other documents submitted as required by ORS 222.897, the appropriate reviewing authority shall determine whether the conditions dangerous to public health within the territory proposed to be annexed can be removed or alleviated by the sanitary, water or other facilities proposed by the plans and specifications.

Â Â Â Â Â  (2) If such authority considers the proposed facilities and the time schedule for installation of such facilities adequate to remove or alleviate the dangerous conditions, it shall approve the proposal and certify its approval to the city.

Â Â Â Â Â  (3) If the authority considers the proposed facilities or time schedule inadequate, it shall disapprove the proposal and certify its disapproval to the city including the particular matters causing the disapproval. The city council shall then submit an additional or revised proposal.

Â Â Â Â Â  (4) In the event the authority upon review of the plans and other documents submitted under subsection (1) of this section determines that the danger to public health in the area proposed to be annexed cannot be removed or alleviated by sanitary, water or other facilities ordinarily provided by incorporated cities it shall terminate the proceedings upon the proposal and notify the city. [1975 c.639 Â§13]

Â Â Â Â Â  222.900 City to adopt ordinance. (1) Subject to subsection (2) of this section, upon receipt of the certified copy of the finding as provided in ORS 222.880 (2) or (3) and certification of approval of plans under ORS 222.898, the city council shall adopt an ordinance which shall:

Â Â Â Â Â  (a) Contain the legal description of the territory annexed;

Â Â Â Â Â  (b) Contain the terms of the annexation, if any, made under ORS 222.111;

Â Â Â Â Â  (c) Adopt the plans, specifications and time schedule as approved by the Department of Human Services or Environmental Quality Commission; and

Â Â Â Â Â  (d) Declare the territory annexed to the city in accordance with ORS 222.840 to 222.915.

Â Â Â Â Â  (2) An ordinance shall not be enacted as provided in subsection (1) of this section until the expiration of the time for appeal under the provisions of ORS 222.896 and, in the event an appeal is filed, following the determination of that appeal.

Â Â Â Â Â  (3) If the department makes its finding under ORS 222.880 (3), the city shall not annex a greater area than that described in the finding. The recorder, or other officer performing the duties of the recorder, shall transmit a transcript to the Secretary of State, including certified copies of the resolution required in ORS 222.860, the finding of the Director of Human Services, and the ordinance proclaiming annexation of the territory.

Â Â Â Â Â  (4) If the city council adopts the ordinance of annexation as provided in subsection (1) of this section, it shall within one year thereafter prepare plans and specifications for the sanitary, water or other facilities proposed to be provided in the annexed area, in compliance with ORS 448.115 to 448.285 or 468B.055 and shall then proceed in accordance with the time schedule to construct or install these facilities. The commission shall use its powers of enforcement under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, and ORS chapters 468, 468A and 468B to insure that the facilities are constructed or installed in conformance with the approved plans and schedule. The manner of financing the cost of the facilities shall be determined by the city council. [1967 c.624 Â§10; 1973 c.637 Â§11; 1975 c.639 Â§14; 1983 c.740 Â§57]

Â Â Â Â Â  222.905 Application to initiate annexation. (1) The local board of health or the boundary commission having jurisdiction shall, if it believes a danger to public health exists within a territory otherwise eligible for annexation in accordance with ORS 222.111, proceed in the same manner as a city is authorized to proceed under ORS 222.860.

Â Â Â Â Â  (2) Any 11 residents of territory otherwise eligible for annexation in accordance with ORS 222.111 who believe a danger to public health exists within such territory may apply to the local board of health to initiate proceedings to annex such territory as provided in subsection (1) of this section. The local board of health shall within a reasonable time, but not more than 90 days, investigate the matters alleged in the application and shall either initiate proceedings or certify to the petitioners that the investigation disclosed insufficient evidence to initiate proceedings. [1967 c.624 Â§11; 1973 c.637 Â§12; 1975 c.639 Â§15; 1981 c.888 Â§9]

Â Â Â Â Â  222.910 [1967 c.624 Â§5; 1973 c.637 Â§13; repealed by 1975 c.639 Â§16 (222.911 enacted in lieu of 222.910)]

Â Â Â Â Â  222.911 Participation of director, officer or employee with interest in affected territory. No officer or employee of the Department of Human Services who owns property or resides within affected territory that is subject to proceedings under the provisions of ORS 222.840 to 222.915 shall participate in an official capacity in any investigation, hearing or recommendation relating to such proceedings. If the Director of Human Services is such a person, the director shall so inform the Governor, who shall appoint another person to fulfill the duties of the director in any investigation, hearing or recommendation relating to such proceeding. [1975 c.639 Â§17 (enacted in lieu of 222.910)]

Â Â Â Â Â  222.915 Application of ORS 222.840 to 222.915. The provisions of ORS 222.840 to 222.915 do not apply to proceedings to annex territory to any city if the charter or ordinances of the city conflict with or are inconsistent with ORS 222.840 to 222.915. [1967 c.624 Â§12; 1971 c.673 Â§5]

PENALTIES

Â Â Â Â Â  222.990 Penalties. Failure to comply with the provisions of ORS 222.010 subjects the city to

a penalty of $100 which may be recovered by an action in the name of the county in which the city is located.

_______________



Chapter 223

Chapter 223 Â Local Improvements and Works Generally

2007 EDITION

LOCAL IMPROVEMENTS AND WORKS GENERALLY

CITIES

GENERAL PROVISIONS

223.001Â Â Â Â  Definitions

CONDEMNATION FOR CITY IMPROVEMENTS; SPECIAL PROCEDURE

223.005Â Â Â Â  Condemnation for public use within and without city limits

223.010Â Â Â Â  Right of city to enter upon, survey, examine and select property to be condemned

223.015Â Â Â Â  Manner of condemnation; compensation

223.020Â Â Â Â  Scope of condemnation

MUNICIPAL CONDEMNATION PROCEEDINGS

223.105Â Â Â Â  Proceedings to condemn property for city improvements when owner and city disagree on price

ECONOMIC IMPROVEMENT DISTRICTS

223.112Â Â Â Â  Definitions for ORS 223.112 to 223.132

223.114Â Â Â Â  Economic improvement; assessment ordinance

223.117Â Â Â Â  Requirements of assessment ordinance

223.118Â Â Â Â  Remonstrance against assessment; exclusion of property

223.119Â Â Â Â  Advisory committee; functions

223.122Â Â Â Â  Effect of urban renewal districts or local improvement districts

223.124Â Â Â Â  Extension of assessment period

223.127Â Â Â Â  Application of certain assessment statutes to economic improvement districts

223.129Â Â Â Â  Expenditure of assessment revenues; liability for unauthorized expenditures

223.132Â Â Â Â  Formation of economic improvement districts as additional power of cities

223.141Â Â Â Â  Definitions for ORS 223.141 to 223.161

223.144Â Â Â Â  Economic improvement district; business license ordinance

223.147Â Â Â Â  Requirements of business license fee ordinance

223.151Â Â Â Â  Advisory committee; functions

223.154Â Â Â Â  Extension of business licensing period

223.157Â Â Â Â  Expenditure of business license revenues; liability for unauthorized expenditures

223.161Â Â Â Â  Effect of urban renewal districts or local improvement districts

FINANCING LOCAL IMPROVEMENTS (BANCROFT BONDING ACT)

223.205Â Â Â Â  Scope and application; validation of bond issues by cities of 100,000 or more

223.207Â Â Â Â  Purpose of ORS 223.208

223.208Â Â Â Â  System development and connection charges of local government subject to Bancroft Act

223.210Â Â Â Â  Right of property owners to apply for installment payment of assessment

223.212Â Â Â Â  Right of educational, religious, fraternal or charitable organizations and public corporations to bond the assessment

223.215Â Â Â Â  Contents of application to pay in installments; computation of installments

223.225Â Â Â Â  Record of application to be kept

223.230Â Â Â Â  Lien docket; interest; priority; public access

223.235Â Â Â Â  Issuance of bonds; limitations

223.245Â Â Â Â  Budget to include bond payments

223.260Â Â Â Â
Sale
of bonds; disposition of proceeds from bond sales

223.262Â Â Â Â  Assessment contracts; transfer of contract rights by local government; use of proceeds

223.265Â Â Â Â  Payment of installments; due dates

223.270Â Â Â Â  Procedure for collection on default

223.275Â Â Â Â  Notice to pay; receipts and entries on lien docket

223.280Â Â Â Â  Right of owner to prepay balance and discharge lien

223.285Â Â Â Â  Separate funds kept for moneys received; investments authorized

223.290Â Â Â Â  Payments entered on lien docket; lien discharge

223.295Â Â Â Â  Limit on city indebtedness

SYSTEM DEVELOPMENT CHARGES

223.297Â Â Â Â  Policy

223.299Â Â Â Â  Definitions for ORS 223.297 to 223.314

223.301Â Â Â Â  Certain system development charges and methodologies prohibited

223.302Â Â Â Â  System development charges; use of revenues; review procedures

223.304Â Â Â Â  Determination of amount of system development charges; methodology; credit allowed against charge; limitation of action contesting methodology for imposing charge; notification request

223.307Â Â Â Â  Authorized expenditure of system development charges

223.309Â Â Â Â  Preparation of plan for capital improvements financed by system development charges; modification

223.311Â Â Â Â  Deposit of system development charge revenues; annual accounting

223.313Â Â Â Â  Application of ORS 223.297 to 223.314

223.314Â Â Â Â  Establishment or modification of system development charge not a land use decision

APPORTIONMENT OF GOVERNMENT ASSESSMENTS UPON PARTITION

223.317Â Â Â Â  Apportionment of special assessment among parcels in subsequent partition of tract

223.322Â Â Â Â  Prorate of unpaid installments

223.327Â Â Â Â  Procedure for equitable apportionment by ordinance or regulation

ASSESSMENTS FOR LOCAL IMPROVEMENTS

223.387Â Â Â Â  Description of real property; effect of error in name of owner

223.389Â Â Â Â  Procedure in making local assessments for local improvements

223.391Â Â Â Â  Notice of proposed assessment to owner of affected lot

223.393Â Â Â Â  Estimated and final assessments become liens

223.395Â Â Â Â  Deficit assessments or refunds when initial assessment based on estimated cost

223.399Â Â Â Â  Powers of local government concerning assessments for local improvements

223.401Â Â Â Â  Review of assessment

REASSESSMENT

223.405Â Â Â Â  Definitions for ORS 223.405 to 223.485

223.410Â Â Â Â  Authority of governing body to make reassessment

223.415Â Â Â Â  Basis for, amount and method of reassessment

223.420Â Â Â Â  Effect of reassessment; exceptions

223.425Â Â Â Â  Resolution to reassess

223.430Â Â Â Â  Publication of notice of reassessment; contents

223.435Â Â Â Â  Personal notice to each owner; right to file objections

223.440Â Â Â Â  Hearing on objections; revision of reassessment

223.445Â Â Â Â  Reassessment ordinance or resolution

223.450Â Â Â Â  Lien docket entry; crediting prior payments

223.455Â Â Â Â  Right of purchaser at sale under prior assessment

223.462Â Â Â Â  Review of reassessment

223.485Â Â Â Â  Additional reassessment procedure; time limitation

METHODS OF ENFORCING LIENS AND COLLECTING ASSESSMENTS

223.505Â Â Â Â  Definitions for ORS 223.505 to 223.595

223.510Â Â Â Â  Authority to sell property for delinquent liens and assessments

223.515Â Â Â Â  Preparation, transmission and contents of delinquent list

223.520Â Â Â Â  Procedure in collecting delinquencies

223.523Â Â Â Â  Notice of sale; publication; personal notice to property owner and occupant

223.525Â Â Â Â  Conduct of foreclosure sale

223.530Â Â Â Â  Title of purchaser

223.535Â Â Â Â  Record of sales; receipts for lien payments

223.540Â Â Â Â  Payment of sale price

223.545Â Â Â Â  Purchase by local government in absence of bids

223.550Â Â Â Â  Certificate of sale; contents

223.555Â Â Â Â  Lien docket entries mandatory

223.560Â Â Â Â  Unsold property reoffered; exceptions

223.565Â Â Â Â  Procedure and conditions of redemption

223.570Â Â Â Â  Execution and contents of deed to purchaser

223.575Â Â Â Â  Legal and evidentiary effect of deed

223.580Â Â Â Â  Grantee of deed entitled to possession

223.585Â Â Â Â  Time limitation on actions to recover sold property

223.590Â Â Â Â  Tender of purchase price in action to recover property

223.593Â Â Â Â  Alternate redemption procedure; cash payment required

223.594Â Â Â Â  Lien for water service to certain real property through single water meter; owner as water user; foreclosure

223.595Â Â Â Â  Validation of prior foreclosure proceedings

223.605Â Â Â Â  Definition for ORS 223.605 to 223.650

223.610Â Â Â Â  Foreclosure of certain liens by suits in equity

223.615Â Â Â Â  Recovery of attorney fees in foreclosure proceeding

223.620Â Â Â Â  Laws applicable to foreclosure proceedings

223.625Â Â Â Â  Liens which may be included in foreclosure suit

223.630Â Â Â Â  Joinder of parties in interest as defendants

223.635Â Â Â Â  Complaint served on owner; issues tried separately

223.640Â Â Â Â  Allegations of jurisdictional facts

223.645Â Â Â Â  Right of local government to bid at execution sale

223.650Â Â Â Â  Redemption; no deficiency judgment

FINANCING OF LOCAL IMPROVEMENTS; REBONDING; REINSTATEMENT; TYPE OF BONDS ACCEPTED IN PAYMENT OF LIENS; ASSESSMENT OF PUBLIC PROPERTY

223.705Â Â Â Â  Rebonding of unpaid assessments

223.710Â Â Â Â  Rebonding application; form; prerequisites

223.715Â Â Â Â  Payment of rebonded assessment

223.720Â Â Â Â  Amount of lien; priority

223.725Â Â Â Â  Issuance and sale of bonds

223.730Â Â Â Â  Application of proceeds from sale of bonds

223.735Â Â Â Â  Debt limitation of local government not applicable

223.740Â Â Â Â  General provisions applicable

223.745Â Â Â Â  Scope of power granted

223.750Â Â Â Â  Enactment of rulemaking ordinances; effect of irregularities

223.755Â Â Â Â  Reinstatement of delinquent bonded assessments authorized

223.760Â Â Â Â  H.O.L.C. bonds accepted in payment of assessment liens

223.765Â Â Â Â  Bonds accepted as payment for assessment liens

223.770Â Â Â Â  Assessment of public property benefited by improvements

223.775Â Â Â Â  Assessment of property of cemetery authority benefited by certain improvements

SPECIAL CITY IMPROVEMENTS; PARKING FACILITIES; STREETS; SIDEWALKS; AIDS TO WATER COMMERCE

223.805Â Â Â Â  Short title of ORS 223.805 to 223.845

223.810Â Â Â Â  Establishment of motor vehicle parking facilities

223.815Â Â Â Â  Acquisition of property for parking facilities

223.820Â Â Â Â  Planning, constructing and contracting for the operation of or leasing parking facilities

223.825Â Â Â Â  Financing of parking facilities

223.830Â Â Â Â  Service concessions in parking facilities

223.835Â Â Â Â  Fees and regulations of parking facilities

223.840Â Â Â Â  Disposing of property acquired for parking facilities

223.845Â Â Â Â  Limitation on operation of parking facilities; use of revenues after issuance of revenue bonds; excess revenues

223.851Â Â Â Â  Special assessment for street lighting, street maintenance and street cleaning; approval by electors

223.856Â Â Â Â  Measure imposing assessments; contents

223.861Â Â Â Â  Basis of assessment

223.866Â Â Â Â  Levy of assessment; manner of collection; effect of nonpayment

223.876Â Â Â Â  Charter authority not affected

223.878Â Â Â Â  Inclusion of property outside city in city assessment for local street improvement

223.880Â Â Â Â  Public roads included in sidewalk improvement district; assessment on property benefited

223.882Â Â Â Â  Acquisition of property by city to aid water commerce

223.884Â Â Â Â  Authority to take property within and without city limits

223.886Â Â Â Â  Loans authorized to finance improvements; security for loans; consent of electors

223.888Â Â Â Â  Authority of city to carry out law

223.900Â Â Â Â  Leasing property to individuals

MISCELLANEOUS PROVISIONS

223.930Â Â Â Â  Streets along city boundaries or partly within and without city

223.935Â Â Â Â  Basis for legalization of road

223.940Â Â Â Â  Proceedings for legalization of roads; report; notice

223.945Â Â Â Â  Compensation for property affected by road legalization

223.950Â Â Â Â  Order under road legalization proceeding

GENERAL PROVISIONS

Â Â Â Â Â  223.001 Definitions. As used in ORS 223.112 to 223.132, 223.205 to 223.295, 223.297 to 223.314, 223.317 to 223.327, 223.387 to 223.399, 223.405 to 223.485, 223.505 to 223.595, 223.605 to 223.650, 223.705 to 223.755, 223.765, 223.770, 223.775 and 223.805 to 223.845, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActual costÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (2) ÂCapital construction projectÂ means a project for Âcapital construction,Â as defined under ORS 310.140.

Â Â Â Â Â  (3)(a) ÂEstimated assessmentÂ means, with respect to each property to be assessed in connection with a local improvement, the total assessment that, at the time of giving notice of the assessment and the right to object or remonstrate, the local government estimates will be levied against the property following completion of the local improvement. The estimate shall be based on the local governmentÂs estimate at that time of the actual costs of the local improvement and the proposed formula for apportioning the actual costs to the property.

Â Â Â Â Â  (b) ÂEstimated assessmentÂ shall be determined by:

Â Â Â Â Â  (A) Excluding from estimated actual costs the estimated financing costs associated with any bonds issued to accommodate the payment of the assessment in installments; and

Â Â Â Â Â  (B) Including in estimated actual costs the estimated financing costs associated with interim financing of the local improvement.

Â Â Â Â Â  (4) ÂFinal assessmentÂ means, with respect to each property to be assessed in connection with a local improvement, the total assessment levied against the property following completion of the local improvement. The total assessment shall be based on the actual costs of the local improvement and the formula for apportioning the actual costs to the property.

Â Â Â Â Â  (5)(a) ÂFinancingÂ means all costs necessary or attributable to acquiring and preserving interim or permanent financing of a local improvement.

Â Â Â Â Â  (b) The costs of financing may include the salaries, wages and benefits payable to employees of the local government to the extent the same are reasonably allocable to the work or services performed by the employees in connection with the financing of a local improvement or any part thereof. However, as a condition to inclusion of any salaries, wages or benefits payable to employees of a local government as financing costs of a local improvement or any part thereof, the local government shall establish a record keeping system to track the actual work done or services performed by each employee on or in connection with such local improvement.

Â Â Â Â Â  (c) Financing costs that are to be incurred after the levy of a final assessment may be included in the final assessment based on the local governmentÂs reasonable estimate of the financing costs if the local government first documents the basis for the estimate and makes the documentation available to interested persons on request.

Â Â Â Â Â  (6) ÂGoverning bodyÂ means the council, commission, board or other controlling body, however designated, in which the legislative powers of a local government are vested.

Â Â Â Â Â  (7) ÂInstallment applicationÂ means an application filed by a property owner to have a final assessment paid in installments over a period of years.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a local government as defined in ORS 174.116 that has authority to undertake the acquisition, construction, reconstruction, repair, betterment or extension of a local improvement.

Â Â Â Â Â  (9) ÂLocal improvementÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (10) Â
Lot
Â means a lot, block or parcel of land.

Â Â Â Â Â  (11) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete assessment roll in the office of the county assessor.

Â Â Â Â Â  (12) ÂRecorderÂ means the auditor, recorder, clerk or other person or officer of a local government serving as clerk of the local government or performing the clerical work of the local government, or other official or employee as the governing body of a local government shall designate to act as recorder.

Â Â Â Â Â  (13) ÂStructureÂ has the meaning given the term under ORS 310.140.

Â Â Â Â Â  (14) ÂTreasurerÂ means the elected or appointed official of a local government, however designated, charged by law with the responsibility for acting as custodian of and investment officer for the public moneys of the local government. [1991 c.902 Â§3; 2003 c.802 Â§2]

CONDEMNATION FOR CITY IMPROVEMENTS; SPECIAL PROCEDURE

Â Â Â Â Â  223.005 Condemnation for public use within and without city limits. Any incorporated city may:

Â Â Â Â Â  (1) Appropriate any private real property, water, watercourse and riparian rights to any public or municipal use or for the general benefit and use of the people of the city, including but not limited to appropriation for an aviation field, park, city hall, city buildings, jail, or to protect the city from overflow by freshets.

Â Â Â Â Â  (2) Appropriate any real property, water, watercourse and water and riparian rights, including power sites, to any public or municipal use or for the general benefit and use of the people within or without the city, and to build dams, reservoirs and conduits for the purpose of storing and using water to aid in developing the necessary power to generate electricity for the use and benefit of the people within or without the city.

Â Â Â Â Â  (3) Condemn for its use private property for the purpose of erecting and maintaining electric lines thereon for the purpose of generating and conveying power to light and heat the city, and to be used and sold by the city for manufacturing, transportation, domestic and other purposes, either within or without the corporate limits of the city, and for the purpose of constructing electrical systems for municipal uses. [Amended by 1971 c.134 Â§1]

Â Â Â Â Â  223.010 Right of city to enter upon, survey, examine and select property to be condemned. For the purposes of ORS 223.005, a city may enter upon, survey and examine property in the manner provided by ORS 35.220 and may select any such property or rights for the purpose of constructing any ditch, drain, dam, dike, canal, flume, sewer, reservoir, septic tank, filter bed, sewer form or purifying plant or laying or constructing and maintaining any pipe, sewer, drain, aqueduct, dam, dike, canal, flume, reservoir, septic tank, filter bed, sewer form or purifying plant or other plant, building or electric lines or system for municipal uses, including but not limited to, aviation fields, parks, city hall, city buildings, jails, docks, piers, slips, shore and terminal structures. [Amended by 1971 c.134 Â§2; 2003 c.477 Â§4]

Â Â Â Â Â  223.015 Manner of condemnation; compensation. After selection of such rights and property under ORS 223.010 in such manner as the council provides, the city seeking to make the appropriation may proceed in the manner prescribed by the statutes for the appropriation of land for corporate purposes, and not otherwise, unless otherwise provided by law, to have such property appropriated and the compensation therefor determined and paid. However, the compensation for such condemnation by a city shall be paid by a deposit in the court of an order drawn upon the city treasurer for the amount of compensation.

Â Â Â Â Â  223.020 Scope of condemnation. Appropriation of property under ORS 223.005 may extend beyond the corporate limits of the city to or along and including any lake, spring, stream or power site.

Â Â Â Â Â  223.025 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.030 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.035 [Repealed by 1963 c.297 Â§1]

Â Â Â Â Â  223.040 [Repealed by 1963 c.297 Â§1]

MUNICIPAL CONDEMNATION PROCEEDINGS

Â Â Â Â Â  223.105 Proceedings to condemn property for city improvements when owner and city disagree on price. (1) The provisions of this section apply to every city, whether organized under general law or otherwise.

Â Â Â Â Â  (2) Whenever the council of any incorporated city deems it necessary to take or damage private property for the purpose of establishing, laying out, extending or widening streets, or other public highways and places within any city, or for rights of way for drains, sewers or aqueducts, or for widening, straightening or diverting channels of streams and the improvement of waterfronts, and the council cannot agree with the owner of the property as to the price to be paid, the council may direct proceedings to be taken under the general laws of this state to procure the same.

Â Â Â Â Â  223.110 [Repealed by 1971 c.741 Â§38]

ECONOMIC IMPROVEMENT DISTRICTS

Â Â Â Â Â  223.112 Definitions for ORS 223.112 to 223.132. As used in ORS 223.112 to 223.132, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the city council or other controlling body of a city.

Â Â Â Â Â  (2) ÂEconomic improvementÂ means:

Â Â Â Â Â  (a) The planning or management of development or improvement activities.

Â Â Â Â Â  (b) Landscaping or other maintenance of public areas.

Â Â Â Â Â  (c) Promotion of commercial activity or public events.

Â Â Â Â Â  (d) Activities in support of business recruitment and development.

Â Â Â Â Â  (e) Improvements in parking systems or parking enforcement.

Â Â Â Â Â  (f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby. [1985 c.576 Â§1; 1991 c.902 Â§4]

Â Â Â Â Â  223.114 Economic improvement; assessment ordinance. (1) A council may enact an ordinance establishing a procedure to be followed by the city in making assessments for the cost of an economic improvement upon the lots which are specially benefited by all or part of the improvement.

Â Â Â Â Â  (2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

Â Â Â Â Â  (a) Levy assessments in an economic improvement district in any year that exceed one percent of the real market value of all the real property located within the district.

Â Â Â Â Â  (b) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

Â Â Â Â Â  (c) Levy assessments on residential real property or any portion of a structure used for residential purposes. [1985 c.576 Â§2; 1989 c.1018 Â§3; 1991 c.459 Â§350; 1991 c.902 Â§5]

Â Â Â Â Â  223.115 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.117 Requirements of assessment ordinance. (1) An ordinance adopted under ORS 223.114, shall provide for enactment of an assessment ordinance that:

Â Â Â Â Â  (a) Describes the economic improvement project to be undertaken or constructed.

Â Â Â Â Â  (b) Contains a preliminary estimate of the probable cost of the economic improvement and the proposed formula for apportioning cost to specially benefited property.

Â Â Â Â Â  (c) Describes the boundaries of the district in which property will be assessed.

Â Â Â Â Â  (d) Specifies the number of years, to a maximum of five, in which assessments will be levied.

Â Â Â Â Â  (e) Contains provision for notices to be mailed or delivered personally to affected property owners that announce the intention of the council to construct or undertake the economic improvement project and to assess benefited property for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

Â Â Â Â Â  (f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected property owners at which the owners may appear to support or object to the proposed improvement and assessment.

Â Â Â Â Â  (2) The ordinance shall also:

Â Â Â Â Â  (a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the property benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of assessment on each lot in the district.

Â Â Â Â Â  (b) Require the city recorder or other person designated by the council to prepare the proposed assessment for each lot in the district and file it in the appropriate city office.

Â Â Â Â Â  (c) Require notice of such proposed assessment to be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice. The notice shall state the time and place of a public hearing at which affected property owners may appear to support or object to the proposed assessment. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

Â Â Â Â Â  (d) Provide that the council shall consider such objections and may adopt, correct, modify or revise the proposed assessments.

Â Â Â Â Â  (e) Provide that the assessments will not be made and the economic improvement project terminated when written objections are received at the public hearing from owners of property upon which more than 33 percent of the total amount of assessments is levied. [1985 c.576 Â§3; 1989 c.1018 Â§4]

Â Â Â Â Â  223.118 Remonstrance against assessment; exclusion of property. (1) In addition to the requirements listed in ORS 223.117 (2), an assessment ordinance adopted under ORS 223.114 and 223.117 may, at the discretion of the council, provide that:

Â Â Â Â Â  (a) When the council receives written objections at the public hearing only from owners of property upon which less than 33 percent of the total amount of assessments is levied, the economic improvement project may be undertaken or constructed, but that assessments shall not be levied on any lot or parcel of property if the owner of that property submitted written objections at the public hearing. Notwithstanding any other provision of law, an owner of property who fails to submit written objections at the public hearing as provided for in the ordinance shall be deemed to have made a specific request for the economic improvement services to be provided during the period of time specified in the assessment ordinance.

Â Â Â Â Â  (b) The council, after excluding from assessment property belonging to such owners, shall determine the amount of assessment on each of the remaining lots or parcels in the district.

Â Â Â Â Â  (c) Notice of such proposed assessment be mailed or personally delivered to the owner of each lot to be assessed, which notice shall state the amount of the assessment proposed on the property of the owner receiving the notice.

Â Â Â Â Â  (2) When assessments are levied against property within an economic improvement district in accordance with an assessment ordinance that contains the provisions described in subsection (1) of this section:

Â Â Â Â Â  (a) Any new owner of benefited property in the district or any owner of benefited property who excluded the property from assessment by submitting written objections to the council may subsequently agree to the assessment of the ownerÂs property in the district. The council shall apportion the costs to the property for the remaining time in which assessments will be levied.

Â Â Â Â Â  (b) The assessed property may not be relieved from liability for that assessment.

Â Â Â Â Â  (c) If the council considers it necessary to levy assessments upon property in the district for longer than the period of time specified in the assessment ordinance, the council shall enact an ordinance that provides for continued assessments for a specified number of years and grants to property owners in the district the notice and right of remonstrance described in ORS 223.117 (2)(b) to (e) and subsection (1)(a) to (c) of this section. [1991 c.773 Â§2]

Â Â Â Â Â  223.119 Advisory committee; functions. An ordinance adopted under ORS 223.114, may require creation, for each economic improvement district, of an advisory committee to allocate expenditure of moneys for economic improvement activities within the scope of ORS 223.112 to 223.132. If an advisory committee is created, the council shall strongly consider appointment of owners of property within the economic improvement district to the advisory committee. An existing association of property owners or tenants may enter into an agreement with the city to provide the proposed economic improvement. [1985 c.576 Â§4; 1989 c.1018 Â§5]

Â Â Â Â Â  223.120 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.122 Effect of urban renewal districts or local improvement districts. The existence of local improvement districts or urban renewal districts in a city does not affect the creation of economic improvement districts under ORS 223.112 to 223.132. [1985 c.576 Â§5]

Â Â Â Â Â  223.124 Extension of assessment period. When the council considers it necessary to levy assessments upon property in an economic improvement district for longer than the period of time specified in the assessment ordinance that created the district, the council shall enact an ordinance that provides for continued assessments for a specified number of years and grants to property owners in the district the notice and right of remonstrance described in ORS 223.117 (2)(b) to (e). [1985 c.576 Â§6]

Â Â Â Â Â  223.125 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.127 Application of certain assessment statutes to economic improvement districts. (1) ORS 223.387 and 223.391 to 223.395 apply to economic improvement districts created by a city in accordance with ORS 223.112 to 223.132.

Â Â Â Â Â  (2) The rights and duties accorded local governments and the owners of property for financing assessments under ORS 223.205 and 223.210 to 223.295 apply to assessments levied upon property in an economic improvement district for financing all or part of the cost of an economic improvement. [1985 c.576 Â§7; 1991 c.902 Â§6; 2003 c.802 Â§3]

Â Â Â Â Â  223.129 Expenditure of assessment revenues; liability for unauthorized expenditures. (1) A city council shall not expend any moneys derived from assessments levied under ORS 223.112 to 223.132 for any purpose different from the purpose described in the ordinance adopted under ORS 223.114.

Â Â Â Â Â  (2) Any public official who expends any moneys derived from assessments levied under ORS 223.112 to 223.132 for any purpose different from the purpose described in an ordinance adopted under ORS 223.114 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city. [1985 c.576 Â§8]

Â Â Â Â Â  223.130 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.132 Formation of economic improvement districts as additional power of cities. The authority granted to cities by ORS 223.112 to 223.132, is in addition to any other authority a city may have under state law, its charter or its ordinances to create or finance economic improvement districts. [1989 c.1018 Â§2]

Â Â Â Â Â  223.135 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.140 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.141 Definitions for ORS 223.141 to 223.161. As used in ORS 223.141 to 223.161, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBusiness license feeÂ means any fee paid by a person to a city for any form of license that is required by the city in order to conduct business in that city.

Â Â Â Â Â  (2) ÂConducting businessÂ means to engage in any business, trade, occupation or profession in pursuit of gain including activities carried on by a person through officers, agents and employees as well as activities carried on by a person on that personÂs own behalf.

Â Â Â Â Â  (3) ÂCouncilÂ means the city council or other controlling body of a city.

Â Â Â Â Â  (4) ÂEconomic improvementÂ means:

Â Â Â Â Â  (a) The planning or management of development or improvement activities.

Â Â Â Â Â  (b) Landscaping or other maintenance of public areas.

Â Â Â Â Â  (c) Promotion of commercial activity or public events.

Â Â Â Â Â  (d) Activities in support of business recruitment and development.

Â Â Â Â Â  (e) Improvements in parking systems or parking enforcement.

Â Â Â Â Â  (f) Any other economic improvement activity for which an assessment may be made on property specially benefited thereby. [1991 c.698 Â§1]

Â Â Â Â Â  223.144 Economic improvement district; business license ordinance. (1) A council, on its own motion or after receiving a petition for the formation of an economic improvement district signed by 33 percent or more of persons conducting business within the proposed district, may enact an ordinance establishing a procedure to be followed by the city in imposing a business license fee to raise revenue for the cost of an economic improvement. The business license fee authorized under this subsection may be in the form of a surcharge on an existing business license fee imposed by the city on any business, trade, occupation or profession carried on or practiced in the economic improvement district.

Â Â Â Â Â  (2) In any ordinance adopted under subsection (1) of this section, a city shall not be authorized to:

Â Â Â Â Â  (a) Include within an economic improvement district any area of the city that is not zoned for commercial or industrial use.

Â Â Â Â Â  (b) Impose a business license fee to raise revenue for an economic improvement that does not primarily benefit persons conducting business within the economic improvement district. [1991 c.698 Â§2]

Â Â Â Â Â  223.145 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.147 Requirements of business license fee ordinance. (1) An ordinance adopted under ORS 223.144, shall provide for enactment of a business license fee ordinance that:

Â Â Â Â Â  (a) Describes the economic improvement project to be undertaken or constructed.

Â Â Â Â Â  (b) Contains a preliminary estimate of the probable cost of the economic improvement.

Â Â Â Â Â  (c) Describes the boundaries of the district in which property will be assessed.

Â Â Â Â Â  (d) Specifies the number of years, to a maximum of five, in which business license fees for the economic improvement will be imposed.

Â Â Â Â Â  (e) Contains provision for notices to be mailed or delivered personally to affected persons that announce the intention of the council to construct or undertake the economic improvement project and to impose a business license fee upon persons conducting business within the district for a part or all of the cost. The notice shall state the time and place of the public hearing required under paragraph (f) of this subsection.

Â Â Â Â Â  (f) Provides for a hearing not sooner than 30 days after the mailing or delivery of notices to affected persons at which the persons may appear to support or object to the proposed improvement and business license fee.

Â Â Â Â Â  (2) The ordinance shall also:

Â Â Â Â Â  (a) Provide that if, after the hearing held under subsection (1)(f) of this section, the council determines that the economic improvement shall be made, the council shall determine whether the businesses benefited shall bear all or a portion of the cost and shall determine, based on the actual or estimated cost of the economic improvement, the amount of the business license fee.

Â Â Â Â Â  (b) Require notice of such proposed business license fee to be mailed or personally delivered to each person conducting business within the proposed economic improvement district, which notice shall state the amount of the business license fee. The notice shall state the time and place of a public hearing at which affected persons may appear to support or object to the proposed business license fee. The hearing shall not be held sooner than 30 days after the mailing or personal delivery of the notices.

Â Â Â Â Â  (c) Provide that the council shall consider the objections of persons subject to the proposed business license fee and may adopt, correct, modify or revise the proposed business license fee.

Â Â Â Â Â  (d) Provide that the business license fee will not be imposed and the economic improvement project terminated when written objections are received at the public hearing from more than 33 percent of persons conducting business within the economic improvement district who will be subject to the proposed business license fee. [1991 c.698 Â§3]

Â Â Â Â Â  223.150 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.151 Advisory committee; functions. An ordinance adopted under ORS 223.144, may require creation, for each economic improvement district, of an advisory committee to develop a plan and to allocate expenditure of moneys for economic improvement activities within the scope of ORS 223.141 to 223.161. If an advisory committee is created, the council shall appoint persons conducting business within the economic improvement district to the advisory committee. An existing association of persons conducting business within an economic improvement district may enter into an agreement with the city to provide the economic improvement. [1991 c.698 Â§4]

Â Â Â Â Â  223.154 Extension of business licensing period. When the council considers it necessary to impose business license fees upon persons conducting business in an economic improvement district for longer than the period of time specified in the ordinance that created the district, the council shall enact an ordinance that provides for continued business license fees for a specified number of years and grants to persons conducting business in the district the notice and right of remonstrance described in ORS 223.147 (2)(b) to (d). [1991 c.698 Â§5]

Â Â Â Â Â  223.155 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.157 Expenditure of business license revenues; liability for unauthorized expenditures. (1) A city council shall not expend any moneys derived from business license fees levied under ORS 223.141 to 223.161 for any purpose different from the purpose described in the ordinance adopted under ORS 223.144.

Â Â Â Â Â  (2) Any public official who expends any moneys derived from business license fees levied under ORS 223.141 to 223.161 for any purpose different from the purpose described in an ordinance adopted under ORS 232.144 shall be civilly liable for the return of the moneys by suit of the district attorney of the county in which the city is located or by suit of any taxpayer of the city. [1991 c.698 Â§6]

Â Â Â Â Â  223.160 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.161 Effect of urban renewal districts or local improvement districts. (1) The existence of local improvement districts or urban renewal districts in a city does not affect the creation of economic improvement districts under ORS 223.141 to 223.161.

Â Â Â Â Â  (2) The authority granted to cities by ORS 223.141 to 223.161 is in addition to any other authority a city may have under state law, its charter or its ordinances to create or finance economic improvement districts. [1991 c.698 Â§7]

Â Â Â Â Â  223.165 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.170 [Repealed by 1971 c.741 Â§38]

Â Â Â Â Â  223.175 [Repealed by 1971 c.741 Â§38]

FINANCING LOCAL IMPROVEMENTS (BANCROFT BONDING ACT)

Â Â Â Â Â  223.205 Scope and application; validation of bond issues by cities of 100,000 or more. (1) ORS 223.205 and 223.210 to 223.295 may be cited as the Bancroft Bonding Act.

Â Â Â Â Â  (2) The provisions of the Bancroft Bonding Act are not mandatory. Any governmental body having charter provisions, or ordinance provisions authorized by charter, for bonding improvement assessments and selling bonds may follow those provisions or the provisions of the Bancroft Bonding Act, or the provisions of any other statute.

Â Â Â Â Â  (3) All bonds issued prior to March 20, 1939, in accordance with the charter provisions of any city which, as of March 20, 1939, has or after that date attains a population of 100,000 or more inhabitants, according to the published federal census, and all action taken and proceedings adopted by a city prior to that date for issuing bonds in accordance with charter provisions are ratified, approved and confirmed. [Amended by 1957 c.103; Â§1; 1959 c.653 Â§1; 1965 c.282 Â§2; 1975 c.642 Â§1; 1991 c. 902 Â§7]

Â Â Â Â Â  223.207 Purpose of ORS 223.208. The Legislative Assembly hereby declares that the purpose of ORS 223.208 and this section is to provide purchasers of homes or multifamily dwellings with Bancroft financing of system development charges as an alternative to absorbing those charges into the long-term permanent financing of their homes. [1977 c.722 Â§2]

Â Â Â Â Â  223.208 System development and connection charges of local government subject to Bancroft Act. (1) Subject to subsection (2) of this section, the rights and duties accorded local governments and the owners of property for financing and assessments under ORS 223.205 to 223.775 shall apply to the following:

Â Â Â Â Â  (a) A system development charge designed to finance the purchase or development of a public park or recreational facility or the construction, extension or enlargement of a street, community water supply, storm sewer or sewerage or disposal system as defined in ORS 199.464 imposed by a local government as a condition to issuance of any occupancy permit or imposed by a local government at such other time as, by ordinance, it may determine.

Â Â Â Â Â  (b) That portion of a connection charge imposed by a local government that is greater than the amount necessary to reimburse the local government for its costs of inspection and installing connections with system mains.

Â Â Â Â Â  (2) Notwithstanding ORS 223.230, the financing of system development or connection charges under this section may, at the option of the governing body, be a second lien on real property, which lien shall be inferior only to the mortgage or other security interest held by the lender of the ownerÂs purchase money. Bonds issued under this subsection shall be issued separately from bonds otherwise issued under ORS 223.205 to 223.775 and shall comply with all applicable federal regulations. [1977 c.722 Â§3; 1979 c.837 Â§1; 1983 c.349 Â§1; 1991 c.902 Â§8; 1997 c.249 Â§62; 2001 c.662 Â§1; 2003 c.802 Â§4]

Â Â Â Â Â  223.210 Right of property owners to apply for installment payment of assessment. (1) If the governing body of a local government has proceeded to cause any local improvement to be constructed or made within the corporate limits of the local government, and has determined the final assessment for the local improvement against the property benefited thereby or liable therefor, according to applicable law, the local government shall cause notice of the final assessment to be published. The notice shall identify the local improvement for which the assessment is to be made, each lot to be assessed and the final assessment for each lot. In addition, the notice shall state that the owner of any property to be assessed shall have the right to make application to the local government for payment of the final assessment in installments as provided in this section. A copy of the notice shall be mailed or personally delivered to the owner of each lot to be assessed.

Â Â Â Â Â  (2) The owner of any property to be so assessed, at any time within 10 days after notice of final assessment is first published, may file with the recorder a written application to pay:

Â Â Â Â Â  (a) The whole of the final assessment in installments; or

Â Â Â Â Â  (b) If part of the final assessment has been paid, the unpaid balance of the assessment in installments.

Â Â Â Â Â  (3) At the option of the local government, an installment application may be filed more than 10 days after notice of the final assessment is first published. [Amended by 1957 c.103 Â§2; 1957 c.397 Â§1; 1967 c.239 Â§1; 1991 c.902 Â§9; 2003 c.802 Â§5]

Â Â Â Â Â  223.212 Right of educational, religious, fraternal or charitable organizations and public corporations to bond the assessment. Any educational, religious, fraternal or charitable organization or public corporation owning property assessed for its proportionate share of the cost of constructing a local improvement shall have the same right to bond the final assessment therefor and having bonded the final assessment shall be subject to the same duties and liabilities as a natural person bonding an assessment. However, the limitations on the amount of an assessment that may be bonded do not apply to an educational, religious, fraternal or charitable organization or public corporation. The organization or public corporation shall be permitted to bond to the full extent of the assessment. [1957 c.95 Â§2; 1991 c.902 Â§10]

Â Â Â Â Â  223.215 Contents of application to pay in installments; computation of installments. (1)(a) The installment application shall state that the applicant does thereby waive all irregularities or defects, jurisdictional or otherwise, in the proceedings to cause the local improvement for which the final assessment is levied and in the apportionment of the actual cost of the local improvement.

Â Â Â Â Â  (b) The application shall provide that the applicant agrees to pay the final assessment over a period of not less than 10 years nor more than 30 years and according to such terms as the governing body of the local government may provide. The governing body may provide that the owner of the assessed property may elect to have the final assessment payable over a period of less than 10 years and according to such terms as the governing body may provide.

Â Â Â Â Â  (c) The application shall also provide that the applicant acknowledges and agrees to pay interest at the rate provided by the governing body of the local government on all unpaid assessments, together with an amount, determined by the governing body, sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 223.235, including but not limited to legal, printing and consultantÂs fees.

Â Â Â Â Â  (d) The application shall also contain a statement, by lots or blocks, or other convenient description, of the property of the applicant assessed for the improvement.

Â Â Â Â Â  (2) In connection with the final assessments for any local improvement, the governing body of the local government may establish a procedure by which an owner of any property to be assessed may irrevocably elect in writing to have the final assessment levied for a number of years less than 10, which shall be determined by the governing body. The written election shall:

Â Â Â Â Â  (a) Be signed by the owner or a duly authorized representative of the owner;

Â Â Â Â Â  (b) Contain a description of the assessed property and the local improvement for which the assessment is made; and

Â Â Â Â Â  (c) Contain a statement by the owner acknowledging that the improvement is a local improvement as described under ORS 223.001 (9), that payment of the final assessment against the properties benefited by the local improvement plus interest may be spread over at least 10 years and that, notwithstanding any provision of law, the owner consents to make payments over a period of less than 10 years and to have the assessment levied on the benefited property accordingly.

Â Â Â Â Â  (3) The election under subsection (2) of this section shall be recorded in the bond lien docket for the local improvement to which the assessment relates. From and after the time at which the written election is so recorded, it shall be valid and binding upon all subsequent owners of the property or any part thereof. [Amended by 1957 c.103 Â§3; 1959 c.653 Â§2; 1969 c.531 Â§1; 1971 c.100 Â§1; 1975 c.320 Â§1; 1981 c.322 Â§1; 1985 c.656 Â§1; 1991 c.902 Â§11; 2003 c.802 Â§6]

Â Â Â Â Â  223.220 [Amended by 1957 c.103 Â§4; 1957 c.397 Â§2; 1975 c.642 Â§2; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.225 Record of application to be kept. The recorder of the local government shall:

Â Â Â Â Â  (1) Keep all applications filed under ORS 223.210 in convenient form for examination. The applications received for each local improvement shall be separate.

Â Â Â Â Â  (2) Enter in a book kept for that purpose, under separate heads for each local improvement, the date of filing of each application, the name of the applicant, a description of the property and the amount of the final assessment, as shown in the application. [Amended by 1957 c.103 Â§5; 1991 c.902 Â§12; 2003 c.802 Â§7]

Â Â Â Â Â  223.230 Lien docket; interest; priority; public access. (1) After expiration of the time for filing application under ORS 223.210, the local government shall enter in a docket kept for that purpose, under separate heads for each local improvement, by name or number, a description of each lot or parcel of land or other property against which the final assessment is made, or which bears or is chargeable for a portion of the actual cost of the local improvement, with the name of the owner and the amount of the unpaid final assessment. The entries shall be made as of the date of initial determination and levy of the final assessment.

Â Â Â Â Â  (2) The docket shall stand thereafter as a lien docket as for ad valorem property taxes assessed and levied in favor of the local government against each lot or parcel of land or other property, until paid, for the following:

Â Â Â Â Â  (a) For the amounts of the unpaid final assessments therein docketed, with interest on the installments of the final assessments at the rate determined by the governing body of the local government under ORS 223.215; and

Â Â Â Â Â  (b) For any additional interest or penalties imposed by the local government with respect to any installments of final assessments that are not paid when due.

Â Â Â Â Â  (3) All unpaid final assessments together with accrued and unpaid interest and penalties are a lien on each lot or parcel of land or other property, respectively, in favor of the local government, and the lien shall have priority over all other liens and encumbrances whatsoever.

Â Â Â Â Â  (4) For a local improvement district assessment lien or system development charge installment payment contract lien to continue, each local government shall make the appropriate lien record, as prescribed by this section and ORS 223.393, available on hard copy or through an online electronic medium. [Amended by 1957 c.103 Â§6; 1959 c.653 Â§3; 1969 c.531 Â§2; 1975 c.642 Â§2a; 1981 c.94 Â§10; 1981 c.322 Â§2; 1991 c.902 Â§13; 1995 c.709 Â§2; 1997 c.840 Â§2; 2003 c.195 Â§10; 2005 c.46 Â§1]

Â Â Â Â Â  223.235 Issuance of bonds; limitations. (1) When in any local government a bond lien docket is made up, as provided in ORS 223.230, as to the final assessments for any local improvement, the local government shall by ordinance or resolution of the governing body authorize the issue of its bonds pursuant to the applicable provisions of ORS chapter 287A and in accordance with this section.

Â Â Â Â Â  (2) The bonds authorized to be issued under this section must be issued in an amount that does not exceed the unpaid balance of all final assessments for the related local improvements, plus the amounts necessary to fund any debt service reserve and to pay any other financing costs associated with the bonds.

Â Â Â Â Â  (3)(a) If the question of the issuance of the specific bonds has been approved by the electors of the local government and the bonds are issued as general obligation bonds, the local government shall each year assess, levy and collect a tax on all taxable property within its boundaries. The amount of the tax must be sufficient to pay all principal of and interest on the bonds that are due and payable in that year and to replenish any debt service reserves required for the bonds. In computing the amount of taxes to impose, the local government shall:

Â Â Â Â Â  (A) Deduct from the total amount otherwise required the amount of final installment payments that are pledged to the payment of the bonds and that are due and payable in that year; and

Â Â Â Â Â  (B) Add to this net amount the amount of reasonably anticipated delinquencies in the payments of the installments or the taxes.

Â Â Â Â Â  (b) The taxes must be levied in each year and returned to the county officer whose duty it is to extend the tax roll within the time and in the manner provided in ORS 310.060.

Â Â Â Â Â  (c) The taxes become payable at the same time and are collected by the same officer who collects county taxes and must be turned over to the local government according to law.

Â Â Â Â Â  (d) The county officer whose duty it is to extend the county levy shall extend the levy of the local government in the same manner as city taxes are extended. Property may be sold for nonpayment of the taxes levied by a local government in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (4)(a) All bonds issued pursuant to this section, including general obligation bonds, are secured by and payable from the installments of final assessments with respect to which the bonds were issued.

Â Â Â Â Â  (b) In the ordinance or resolution authorizing the issuance of the bonds, the governing body of the issuing local government may:

Â Â Â Â Â  (A) Provide that installments of final assessments levied with respect to two or more local improvements shall secure a single issue of bonds.

Â Â Â Â Â  (B) Reserve the right to pledge, as security for any bonds thereafter issued pursuant to this section, any installments of final assessments previously pledged as security for other bonds issued pursuant to this section.

Â Â Â Â Â  (c) All bonds must be secured by a lien on the installments of final assessments with respect to which they were issued. The lien is valid, binding and fully perfected from the date of issuance of the bonds. The installments of final assessments are immediately subject to the lien without the physical delivery thereof, the filing of any notice or any further act. The lien is valid, binding and fully perfected against all persons having claims of any kind against the local government or the property assessed whether in tort, contract or otherwise, and irrespective of whether the persons have notice of the lien.

Â Â Â Â Â  (5) As additional security for any bonds issued under this section, including general obligation bonds, the governing body of the issuing local government may pledge or mortgage, or grant security interests in, its revenues, assets and properties, and otherwise secure and enter into covenants with respect to the bonds as provided in ORS chapter 287A.

Â Â Â Â Â  (6)(a) A local government may, from time to time after the undertaking of a local improvement has been authorized, borrow money and issue and sell notes for the purpose of providing interim financing for the actual costs of the local improvement.

Â Â Â Â Â  (b) Notes authorized under this subsection may be issued in a single series for the purpose of providing interim financing for two or more local improvements.

Â Â Â Â Â  (c) Notes authorized under this subsection may not mature later than one year after the date upon which the issuing local government expects to issue bonds for the purpose of providing permanent financing with respect to installment payments of the final assessments for the local improvements.

Â Â Â Â Â  (d) Any notes authorized under this subsection may be refunded from time to time by the issuance of additional notes or out of the proceeds of bonds issued pursuant to this section. The notes may be made payable from the proceeds of any bonds to be issued under this section to provide permanent financing or from any other sources from which the bonds are payable.

Â Â Â Â Â  (e) The governing body of the issuing local government may pledge to the payment of the notes any revenues that may be pledged to the payment of bonds authorized to be issued under this section with respect to the local improvements for which the notes provide interim financing. [Amended by 1957 c.103 Â§7; 1959 c.653 Â§4; 1967 c.196 Â§1; 1975 c.320 Â§2; 1975 c.738 Â§1; 1983 c.349 Â§2; 1991 c.902 Â§14; 1995 c.333 Â§1; 2003 c.802 Â§8; 2005 c.443 Â§1; 2007 c.783 Â§74]

Â Â Â Â Â  223.240 [Amended by 1959 c.653 Â§5; 1971 c.100 Â§2; 1975 c.320 Â§3; 1975 c.642 Â§3; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.245 Budget to include bond payments. The interest on the bonds and the amounts of the installments of maturing bonds shall be included in the annual budget of the issuing local government. There shall be deducted in the budget the amount that the governing body conservatively estimates will be received from payments of the principal of and interest on installments of final assessments appertaining to the particular bond issue, and from receipts from sales and rentals of property acquired by the local government pursuant to the assessments, during the fiscal year. [Amended by 1983 c.349 Â§3; 1991 c.902 Â§15; 2003 c.802 Â§9]

Â Â Â Â Â  223.250 [Amended by 1971 c.183 Â§1; 1975 c.642 Â§4; 1981 c.94 Â§11; 1983 c.349 Â§4; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.255 [Amended by 1957 c.103 Â§8; 1967 c.239 Â§2; 1983 c.349 Â§5; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.260
Sale
of bonds; disposition of proceeds from bond sales. (1) The proceeds of any bonds or notes authorized to be issued under ORS 223.235 shall be paid by the purchaser to the treasurer of the issuing local government. Accrued interest and any premium may be credited to any account designated by the issuing local government. The balance of the proceeds shall be credited to the local improvement fund or funds for which the bonds or notes are issued.

Â Â Â Â Â  (2) A local government may create, within the Bancroft Bond Redemption Fund maintained by the local government as required by ORS 223.285, separate accounts for separate issues of bonds or notes issued as provided in ORS 223.235, and may pledge any amounts deposited in the separate accounts to specific issues of bonds or notes without pledging the amounts to any other issues of such bonds or notes. [Amended by 1957 c.103 Â§9; 1975 c.642 Â§5; 1983 c.349 Â§6; 1991 c.902 Â§16; 2003 c.802 Â§10]

Â Â Â Â Â  223.262 Assessment contracts; transfer of contract rights by local government; use of proceeds. (1) As used in ORS 223.205 and 223.210 to 223.295:

Â Â Â Â Â  (a) ÂAssessment contractÂ means the obligation to pay final assessments in installments that arise when a property owner submits an application to pay assessments in installments under ORS 223.210 or a similar provision of a local charter.

Â Â Â Â Â  (b) ÂAssessment contract rightsÂ includes the right to receive installment payments of final assessments, with interest, made under an assessment contract, and the right to enforce the lien of the final assessment.

Â Â Â Â Â  (2) Any local government that receives or expects to receive assessment contracts may:

Â Â Â Â Â  (a) Sell or assign to third parties all or any portion of its assessment contract rights.

Â Â Â Â Â  (b) Create corporations or other business entities to factor assessment contract rights.

Â Â Â Â Â  (c) Create grantor trusts and transfer to the trusts assessment contract rights.

Â Â Â Â Â  (d) Contract to service assessment contracts and assessment liens for the owners of assessment contract rights, or contract with third parties to service assessment contracts and assessment liens for the owners of assessment contract rights.

Â Â Â Â Â  (e) Serve as a trustee for the owners of assessment contract rights.

Â Â Â Â Â  (f) Enter into contracts necessary to carry out the provisions of this section.

Â Â Â Â Â  (3) Any trust created under this section may fractionalize and sell assessment contract rights.

Â Â Â Â Â  (4) Assessment contract rights, any interests therein and any interests in trusts secured primarily by assessment contract rights shall be exempt from registration under ORS 59.055.

Â Â Â Â Â  (5) If assessment contract rights that secure outstanding obligations of a local government are sold or assigned under this section, an amount shall be placed irrevocably in escrow that is calculated to be sufficient to pay all principal and interest on the outstanding obligations as they mature or are irrevocably called for prior redemption. Any sale proceeds not required to fund the escrow may be placed in the general fund of the local government. If only a portion of the contract rights securing outstanding obligations is sold, then the amount of outstanding obligations that must be defeased pursuant to this subsection shall be that proportion of the principal amount of the outstanding obligations that the principal amount of the contract rights that are sold represents to the total principal amount of the contract rights that secure the outstanding obligations. [1989 c.603 Â§2; 1991 c.902 Â§17; 2003 c.802 Â§11; 2007 c.783 Â§75]

Â Â Â Â Â  223.265 Payment of installments; due dates. (1) The installments due and payable under an assessment contract shall be due and payable periodically as the governing body of the local government shall determine but shall not be due and payable over a term in excess of 30 years. Each installment is due and payable with interest as described under subsection (3) of this section.

Â Â Â Â Â  (2) The installments and interest are payable to the treasurer by the property owner whose application to pay the cost of the local improvement by installments has been filed as provided in ORS 223.210.

Â Â Â Â Â  (3) The amount of each installment (percentage of the total final assessment) shall be determined by the governing body of the local government and shall be as appears by the bond lien docket described in ORS 223.230. Each installment shall be due and payable with the accrued and unpaid interest on the unpaid balance of the final assessment amount at the rate per annum determined by the governing body of the local government under ORS 223.215.

Â Â Â Â Â  (4) The first payment shall be due and payable on the date that the governing body shall determine, and subsequent payments shall be due and payable on subsequent periodic dates thereafter as shall have been determined by the governing body. [Amended by 1957 c.103 Â§10; 1959 c.653 Â§6; 1969 c.531 Â§3; 1971 c.100 Â§3; 1975 c.320 Â§4; 1981 c.322 Â§4; 1991 c.902 Â§18; 2003 c.802 Â§12]

Â Â Â Â Â  223.270 Procedure for collection on default. (1) If the owner neglects or refuses to pay installments under ORS 223.265 as they become due and payable for a period of one year, then the governing body of the local government may, by reason of the neglect or refusal to pay the installments, and while the neglect and refusal to pay continues, pass a resolution:

Â Â Â Â Â  (a) Giving the name of the owner then in default in the payment of the sums due;

Â Â Â Â Â  (b) Stating the sums due, either principal or interest and any unpaid late payment penalties or charges;

Â Â Â Â Â  (c) Containing a description of the property upon which the sums are owing; and

Â Â Â Â Â  (d) Declaring the whole sum, both principal and interest, due and payable at once.

Â Â Â Â Â  (2) The governing body may then proceed at once to collect all unpaid installments and to enforce collection thereof, with all unpaid late payment penalties and charges added thereto, in the same manner in which delinquent property taxes are collected under applicable law or, in the case of a city, in the same manner as street and sewer assessments are collected pursuant to the terms of the city charter. [Amended by 1991 c.902 Â§19; 2003 c.802 Â§13]

Â Â Â Â Â  223.275 Notice to pay; receipts and entries on lien docket. The recorder of a local government shall, when installments and interest on any final assessment in the bond lien docket are due, make the proper extensions of the installments and interest on the bond lien docket and turn the same over to the treasurer of the local government. The treasurer then shall notify the property owner that the installments are due and payable, but a failure of any owner to receive the notice shall not prevent collection of the installment as provided in ORS 223.270. The treasurer shall issue a receipt to the person paying the installments and interest, and shall file duplicates of the receipts with the recorder. When the treasurer returns the bond lien docket, the recorder shall make the proper entries on the bond lien docket showing the amount of each payment and the date of the payment. [Amended by 1991 c.902 Â§20; 2003 c.802 Â§14]

Â Â Â Â Â  223.280 Right of owner to prepay balance and discharge lien. At any time after issuance of bonds under ORS 223.235, any owner of a lot against which the final assessment is made and lien docketed may pay into the treasury of the issuing local government the whole amount of the final assessment for which the lien is docketed, together with the full amount of interest and late payment penalties and charges accrued thereon to the date of payment. Upon producing to the recorder of the local government the receipt of the treasurer, the recorder shall enter in the lien docket opposite the entry of the lien the fact and date of the payment and that the lien is discharged. [Amended by 1991 c.902 Â§21; 2003 c.802 Â§15]

Â Â Â Â Â  223.285 Separate funds kept for moneys received; investments authorized. Any treasurer receiving any payments of final assessments or interest on unpaid installments by virtue of the Bancroft Bonding Act, shall account for the payments separately from other funds of the local government. The amount of the moneys paid on account of installments, interest on unpaid installments and late payment penalties or charges, shall be placed to the credit of a fund to be known and designated as ÂBancroft Bond Redemption FundÂ or in any designated account of the redemption fund that may be established by the local government under this section. All interest and principal due on bonds issued under ORS 223.235 shall be paid from the redemption fund or from a designated account of the redemption fund. The amount placed to the credit of the redemption fund or any account of the fund shall from time to time, under the direction of the governing body of the issuing local government, be invested as provided in ORS 294.035 or 294.805 to 294.895. [Amended by 1975 c.495 Â§1; 1991 c.902 Â§22; 2003 c.802 Â§16]

Â Â Â Â Â  223.290 Payments entered on lien docket; lien discharge. Entries of payments of installments, interest and late payment penalties or charges, made under the Bancroft Bonding Act, shall be made in the lien docket as they are received, with the date of payment. The payments so made and entered shall discharge the lien to the amount of the payment and from the date of the payment. [Amended by 1991 c.902 Â§23; 1995 c.709 Â§3; 1997 c.840 Â§3]

Â Â Â Â Â  223.295 Limit on city indebtedness. (1) A city may incur indebtedness in the form of general obligation bonds and general obligation interim financing notes pursuant to ORS 223.235 to an amount which shall not exceed 0.03 of the latest real market valuation of the city.

Â Â Â Â Â  (2) The general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235 shall be determined by deducting from the sum total of outstanding general obligation bonds and general obligation interim financing notes issued pursuant to ORS 223.235, the aggregate of sinking funds or other funds applicable to the payment thereof, less the aggregate of overdrafts, if any, in the related improvement bond interest fund. [Amended by 1955 c.28 Â§1; 1955 c.686 Â§1; 1959 c.653 Â§7; 1963 c.545 Â§2; 1965 c.282 Â§3; 1985 c.441 Â§1; 1991 c.459 Â§351; 1991 c.902 Â§24]

SYSTEM DEVELOPMENT CHARGES

Â Â Â Â Â  223.297 Policy. The purpose of ORS 223.297 to 223.314 is to provide a uniform framework for the imposition of system development charges by local governments, to provide equitable funding for orderly growth and development in
Oregon
Âs communities and to establish that the charges may be used only for capital improvements. [1989 c.449 Â§1; 1991 c.902 Â§25; 2003 c.765 Â§1; 2003 c.802 Â§17]

Â Â Â Â Â  Note: 223.297 to 223.314 were added to and made a part of 223.205 to 223.295 by legislative action, but were not added to and made a part of the Bancroft Bonding Act. See section 10, chapter 449, Oregon Laws 1989.

Â Â Â Â Â  223.299 Definitions for ORS 223.297 to 223.314. As used in ORS 223.297 to 223.314:

Â Â Â Â Â  (1)(a) ÂCapital improvementÂ means facilities or assets used for the following:

Â Â Â Â Â  (A) Water supply, treatment and distribution;

Â Â Â Â Â  (B) Waste water collection, transmission, treatment and disposal;

Â Â Â Â Â  (C) Drainage and flood control;

Â Â Â Â Â  (D) Transportation; or

Â Â Â Â Â  (E) Parks and recreation.

Â Â Â Â Â  (b) ÂCapital improvementÂ does not include costs of the operation or routine maintenance of capital improvements.

Â Â Â Â Â  (2) ÂImprovement feeÂ means a fee for costs associated with capital improvements to be constructed.

Â Â Â Â Â  (3) ÂReimbursement feeÂ means a fee for costs associated with capital improvements already constructed, or under construction when the fee is established, for which the local government determines that capacity exists.

Â Â Â Â Â  (4)(a) ÂSystem development chargeÂ means a reimbursement fee, an improvement fee or a combination thereof assessed or collected at the time of increased usage of a capital improvement or issuance of a development permit, building permit or connection to the capital improvement. ÂSystem development chargeÂ includes that portion of a sewer or water system connection charge that is greater than the amount necessary to reimburse the local government for its average cost of inspecting and installing connections with water and sewer facilities.

Â Â Â Â Â  (b) ÂSystem development chargeÂ does not include any fees assessed or collected as part of a local improvement district or a charge in lieu of a local improvement district assessment, or the cost of complying with requirements or conditions imposed upon a land use decision, expedited land division or limited land use decision. [1989 c.449 Â§2; 1991 c.817 Â§29; 1991 c.902 Â§26; 1995 c.595 Â§28; 2003 c.765 Â§2a; 2003 c.802 Â§18]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.300 [Repealed by 1975 c.642 Â§26]

Â Â Â Â Â  223.301 Certain system development charges and methodologies prohibited. (1) As used in this section, ÂemployerÂ means any person who contracts to pay remuneration for, and secures the right to direct and control the services of, any person.

Â Â Â Â Â  (2) A local government may not establish or impose a system development charge that requires an employer to pay a reimbursement fee or an improvement fee based on:

Â Â Â Â Â  (a) The number of individuals hired by the employer after a specified date; or

Â Â Â Â Â  (b) A methodology that assumes that costs are necessarily incurred for capital improvements when an employer hires an additional employee.

Â Â Â Â Â  (3) A methodology set forth in an ordinance or resolution that establishes an improvement fee or a reimbursement fee shall not include or incorporate any method or system under which the payment of the fee or the amount of the fee is determined by the number of employees of an employer without regard to new construction, new development or new use of an existing structure by the employer. [1999 c.1098 Â§2; 2003 c.802 Â§19]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.302 System development charges; use of revenues; review procedures. (1) Local governments are authorized to establish system development charges, but the revenues produced therefrom must be expended only in accordance with ORS 223.297 to 223.314. If a local government expends revenues from system development charges in violation of the limitations described in ORS 223.307, the local government shall replace the misspent amount with moneys derived from sources other than system development charges. Replacement moneys must be deposited in a fund designated for the system development charge revenues not later than one year following a determination that the funds were misspent.

Â Â Â Â Â  (2) Local governments shall adopt administrative review procedures by which any citizen or other interested person may challenge an expenditure of system development charge revenues. Such procedures shall provide that such a challenge must be filed within two years of the expenditure of the system development charge revenues. The decision of the local government shall be judicially reviewed only as provided in ORS 34.010 to 34.100.

Â Â Â Â Â  (3)(a) A local government must advise a person who makes a written objection to the calculation of a system development charge of the right to petition for review pursuant to ORS 34.010 to 34.100.

Â Â Â Â Â  (b) If a local government has adopted an administrative review procedure for objections to the calculation of a system development charge, the local government shall provide adequate notice regarding the procedure for review to a person who makes a written objection to the calculation of a system development charge. [1989 c.449 Â§3; 1991 c.902 Â§27; 2001 c.662 Â§2; 2003 c.765 Â§3; 2003 c.802 Â§20]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.304 Determination of amount of system development charges; methodology; credit allowed against charge; limitation of action contesting methodology for imposing charge; notification request. (1)(a) Reimbursement fees must be established or modified by ordinance or resolution setting forth a methodology that is, when applicable, based on:

Â Â Â Â Â  (A) Ratemaking principles employed to finance publicly owned capital improvements;

Â Â Â Â Â  (B) Prior contributions by existing users;

Â Â Â Â Â  (C) Gifts or grants from federal or state government or private persons;

Â Â Â Â Â  (D) The value of unused capacity available to future system users or the cost of the existing facilities; and

Â Â Â Â Â  (E) Other relevant factors identified by the local government imposing the fee.

Â Â Â Â Â  (b) The methodology for establishing or modifying a reimbursement fee must:

Â Â Â Â Â  (A) Promote the objective of future system users contributing no more than an equitable share to the cost of existing facilities.

Â Â Â Â Â  (B) Be available for public inspection.

Â Â Â Â Â  (2) Improvement fees must:

Â Â Â Â Â  (a) Be established or modified by ordinance or resolution setting forth a methodology that is available for public inspection and demonstrates consideration of:

Â Â Â Â Â  (A) The projected cost of the capital improvements identified in the plan and list adopted pursuant to ORS 223.309 that are needed to increase the capacity of the systems to which the fee is related; and

Â Â Â Â Â  (B) The need for increased capacity in the system to which the fee is related that will be required to serve the demands placed on the system by future users.

Â Â Â Â Â  (b) Be calculated to obtain the cost of capital improvements for the projected need for available system capacity for future users.

Â Â Â Â Â  (3) A local government may establish and impose a system development charge that is a combination of a reimbursement fee and an improvement fee, if the methodology demonstrates that the charge is not based on providing the same system capacity.

Â Â Â Â Â  (4) The ordinance or resolution that establishes or modifies an improvement fee shall also provide for a credit against such fee for the construction of a qualified public improvement. A Âqualified public improvementÂ means a capital improvement that is required as a condition of development approval, identified in the plan and list adopted pursuant to ORS 223.309 and either:

Â Â Â Â Â  (a) Not located on or contiguous to property that is the subject of development approval; or

Â Â Â Â Â  (b) Located in whole or in part on or contiguous to property that is the subject of development approval and required to be built larger or with greater capacity than is necessary for the particular development project to which the improvement fee is related.

Â Â Â Â Â  (5)(a) The credit provided for in subsection (4) of this section is only for the improvement fee charged for the type of improvement being constructed, and credit for qualified public improvements under subsection (4)(b) of this section may be granted only for the cost of that portion of such improvement that exceeds the local governmentÂs minimum standard facility size or capacity needed to serve the particular development project or property. The applicant shall have the burden of demonstrating that a particular improvement qualifies for credit under subsection (4)(b) of this section.

Â Â Â Â Â  (b) A local government may deny the credit provided for in subsection (4) of this section if the local government demonstrates:

Â Â Â Â Â  (A) That the application does not meet the requirements of subsection (4) of this section; or

Â Â Â Â Â  (B) By reference to the list adopted pursuant to ORS 223.309, that the improvement for which credit is sought was not included in the plan and list adopted pursuant to ORS 223.309.

Â Â Â Â Â  (c) When the construction of a qualified public improvement gives rise to a credit amount greater than the improvement fee that would otherwise be levied against the project receiving development approval, the excess credit may be applied against improvement fees that accrue in subsequent phases of the original development project. This subsection does not prohibit a local government from providing a greater credit, or from establishing a system providing for the transferability of credits, or from providing a credit for a capital improvement not identified in the plan and list adopted pursuant to ORS 223.309, or from providing a share of the cost of such improvement by other means, if a local government so chooses.

Â Â Â Â Â  (d) Credits must be used in the time specified in the ordinance but not later than 10 years from the date the credit is given.

Â Â Â Â Â  (6) Any local government that proposes to establish or modify a system development charge shall maintain a list of persons who have made a written request for notification prior to adoption or amendment of a methodology for any system development charge.

Â Â Â Â Â  (7)(a) Written notice must be mailed to persons on the list at least 90 days prior to the first hearing to establish or modify a system development charge, and the methodology supporting the system development charge must be available at least 60 days prior to the first hearing. The failure of a person on the list to receive a notice that was mailed does not invalidate the action of the local government. The local government may periodically delete names from the list, but at least 30 days prior to removing a name from the list shall notify the person whose name is to be deleted that a new written request for notification is required if the person wishes to remain on the notification list.

Â Â Â Â Â  (b) Legal action intended to contest the methodology used for calculating a system development charge may not be filed after 60 days following adoption or modification of the system development charge ordinance or resolution by the local government. A person shall request judicial review of the methodology used for calculating a system development charge only as provided in ORS 34.010 to 34.100.

Â Â Â Â Â  (8) A change in the amount of a reimbursement fee or an improvement fee is not a modification of the system development charge methodology if the change in amount is based on:

Â Â Â Â Â  (a) A change in the cost of materials, labor or real property applied to projects or project capacity as set forth on the list adopted pursuant to ORS 223.309; or

Â Â Â Â Â  (b) The periodic application of one or more specific cost indexes or other periodic data sources. A specific cost index or periodic data source must be:

Â Â Â Â Â  (A) A relevant measurement of the average change in prices or costs over an identified time period for materials, labor, real property or a combination of the three;

Â Â Â Â Â  (B) Published by a recognized organization or agency that produces the index or data source for reasons that are independent of the system development charge methodology; and

Â Â Â Â Â  (C) Incorporated as part of the established methodology or identified and adopted in a separate ordinance, resolution or order. [1989 c.449 Â§4; 1991 c.902 Â§28; 1993 c.804 Â§20; 2001 c.662 Â§3; 2003 c.765 Â§Â§4a,5a; 2003 c.802 Â§21]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.305 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.307 Authorized expenditure of system development charges. (1) Reimbursement fees may be spent only on capital improvements associated with the systems for which the fees are assessed including expenditures relating to repayment of indebtedness.

Â Â Â Â Â  (2) Improvement fees may be spent only on capacity increasing capital improvements, including expenditures relating to repayment of debt for such improvements. An increase in system capacity may be established if a capital improvement increases the level of performance or service provided by existing facilities or provides new facilities. The portion of the improvements funded by improvement fees must be related to the need for increased capacity to provide service for future users.

Â Â Â Â Â  (3) System development charges may not be expended for costs associated with the construction of administrative office facilities that are more than an incidental part of other capital improvements or for the expenses of the operation or maintenance of the facilities constructed with system development charge revenues.

Â Â Â Â Â  (4) Any capital improvement being funded wholly or in part with system development charge revenues must be included in the plan and list adopted by a local government pursuant to ORS 223.309.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, system development charge revenues may be expended on the costs of complying with the provisions of ORS 223.297 to 223.314, including the costs of developing system development charge methodologies and providing an annual accounting of system development charge expenditures. [1989 c.449 Â§5; 1991 c.902 Â§29; 2003 c.765 Â§6; 2003 c.802 Â§22]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.309 Preparation of plan for capital improvements financed by system development charges; modification. (1) Prior to the establishment of a system development charge by ordinance or resolution, a local government shall prepare a capital improvement plan, public facilities plan, master plan or comparable plan that includes a list of the capital improvements that the local government intends to fund, in whole or in part, with revenues from an improvement fee and the estimated cost, timing and percentage of costs eligible to be funded with revenues from the improvement fee for each improvement.

Â Â Â Â Â  (2) A local government that has prepared a plan and the list described in subsection (1) of this section may modify the plan and list at any time. If a system development charge will be increased by a proposed modification of the list to include a capacity increasing capital improvement, as described in ORS 223.307 (2):

Â Â Â Â Â  (a) The local government shall provide, at least 30 days prior to the adoption of the modification, notice of the proposed modification to the persons who have requested written notice under ORS 223.304 (6).

Â Â Â Â Â  (b) The local government shall hold a public hearing if the local government receives a written request for a hearing on the proposed modification within seven days of the date the proposed modification is scheduled for adoption.

Â Â Â Â Â  (c) Notwithstanding ORS 294.160, a public hearing is not required if the local government does not receive a written request for a hearing.

Â Â Â Â Â  (d) The decision of a local government to increase the system development charge by modifying the list may be judicially reviewed only as provided in ORS 34.010 to 34.100. [1989 c.449 Â§6; 1991 c.902 Â§30; 2001 c.662 Â§4; 2003 c.765 Â§7a; 2003 c.802 Â§23]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.310 [Amended by 1957 c.397 Â§3; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.311 Deposit of system development charge revenues; annual accounting. (1) System development charge revenues must be deposited in accounts designated for such moneys. The local government shall provide an annual accounting, to be completed by January 1 of each year, for system development charges showing the total amount of system development charge revenues collected for each system and the projects that were funded in the previous fiscal year.

Â Â Â Â Â  (2) The local government shall include in the annual accounting:

Â Â Â Â Â  (a) A list of the amount spent on each project funded, in whole or in part, with system development charge revenues; and

Â Â Â Â Â  (b) The amount of revenue collected by the local government from system development charges and attributed to the costs of complying with the provisions of ORS 223.297 to 223.314, as described in ORS 223.307. [1989 c.449 Â§7; 1991 c.902 Â§31; 2001 c.662 Â§5; 2003 c.765 Â§8a; 2003 c.802 Â§24]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.312 [1957 c.95 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.313 Application of ORS 223.297 to 223.314. (1) ORS 223.297 to 223.314 shall apply only to system development charges in effect on or after July 1, 1991.

Â Â Â Â Â  (2) The provisions of ORS 223.297 to 223.314 shall not be applicable if they are construed to impair bond obligations for which system development charges have been pledged or to impair the ability of local governments to issue new bonds or other financing as provided by law for improvements allowed under ORS 223.297 to 223.314. [1989 c.449 Â§8; 1991 c.902 Â§32; 2003 c.802 Â§25]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.314 Establishment or modification of system development charge not a land use decision. The establishment, modification or implementation of a system development charge, or a plan or list adopted pursuant to ORS 223.309, or any modification of a plan or list, is not a land use decision pursuant to ORS chapters 195 and 197. [1989 c.449 Â§9; 2001 c.662 Â§6; 2003 c.765 Â§9]

Â Â Â Â Â  Note: See note under 223.297.

Â Â Â Â Â  223.315 [Repealed by 1971 c.325 Â§1]

APPORTIONMENT OF GOVERNMENT ASSESSMENTS UPON PARTITION

Â Â Â Â Â  223.317 Apportionment of special assessment among parcels in subsequent partition of tract. (1) Notwithstanding any other law, a local government may apportion a final assessment levied by it against a single tract or parcel of real property among all the parcels formed from a subsequent partition or other division of that tract or parcel, if the subsequent partition or division is in accordance with ORS 92.010 to 92.190 and is consistent with all applicable comprehensive plans as acknowledged by the Land Conservation and Development Commission under ORS 197.251. The proportionate distribution of a final assessment authorized under this subsection may be made whenever the final assessment remains wholly or partially unpaid, and full payment or an installment payment is not due.

Â Â Â Â Â  (2) A local government shall apportion a final assessment under this section when requested to do so by any owner, mortgagee or lienholder of a parcel of real property that was formed from the partition or other division of the larger tract of real property against which the final assessment was originally levied. When the deed, mortgage or other instrument evidencing the applicantÂs ownership or other interest in the parcel has not been recorded by the county clerk of the county in which the parcel is situated, the local government shall not apportion the final assessment unless the applicant files a true copy of that deed, mortgage or instrument with the local government.

Â Â Â Â Â  (3) Apportionment of a final assessment under this section shall be done in accordance with an order or resolution of the governing body of the local government. The order or resolution shall describe each parcel of real property affected by the apportionment, the amount of the final assessment levied against each parcel, the owner of each parcel and such additional information as is required to keep a permanent and complete record of the final assessments and the payments thereon. A copy of the order or resolution shall be filed with the recorder required to maintain the lien docket for the local government, who shall make any necessary changes or entries in the lien docket for the local government. [Formerly 308.140; 1991 c.902 Â§33; 2003 c.802 Â§26]

Â Â Â Â Â  Note: 223.317 to 223.327 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  223.320 [Amended by 1957 c.397 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.322 Prorate of unpaid installments. When a final assessment is being paid in installments under the Bancroft Bonding Act or ORS 450.897, if the final assessment is apportioned among smaller parcels of real property under ORS 223.317 to 223.327, the installments remaining unpaid shall be prorated among those smaller parcels so that each parcel shall be charged with that percentage of the remaining installment payments equal to the percentage of the unpaid final assessment charged to the parcel upon apportionment. [Formerly 308.145; 1991 c.902 Â§34; 1995 c.333 Â§22; 1997 c.833 Â§21]

Â Â Â Â Â  Note: See note under 223.317.

Â Â Â Â Â  223.325 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.327 Procedure for equitable apportionment by ordinance or regulation. A local government that imposes final assessments shall adopt an ordinance or other regulations establishing procedures for the equitable apportionment of final assessments under ORS 223.317 to 223.327. The ordinance or regulations shall authorize the local government to establish fees reasonably calculated to reimburse it for its actual costs in apportioning final assessments under ORS 223.317 to 223.327. The provisions of ORS 223.317 to 223.327 relating to apportionment of final assessments shall apply to estimated assessments with respect to any tract or parcel divided into smaller parcels prior to the levy of the final assessment. [Formerly 308.150; 1991 c.902 Â§35; 2003 c.802 Â§27]

Â Â Â Â Â  Note: See note under 223.317.

Â Â Â Â Â  223.330 [Amended by 1969 c.531 Â§4; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.335 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.340 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.345 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.350 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.355 [Amended by 1969 c.531 Â§5; repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.360 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.365 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.370 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.375 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.380 [Repealed by 1971 c.325 Â§1]

Â Â Â Â Â  223.385 [Repealed by 1971 c.325 Â§1]

ASSESSMENTS FOR LOCAL IMPROVEMENTS

Â Â Â Â Â  223.387 Description of real property; effect of error in name of owner. In levying, collecting and enforcing assessments for local improvement, the following shall apply:

Â Â Â Â Â  (1) Real property may be described by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page of any public record of the county where the description may be found, or by designation of tax lot number referring to a record kept by the assessor of descriptions of real properties of the county, which record shall constitute a public record, or in any other manner as to cause the description to be capable of being made certain. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section, or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any description of real property.

Â Â Â Â Â  (2) If the owner of any land is unknown, the land may be assessed to Âunknown owner,Â or Âunknown owners.Â If the property is correctly described, no final assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the final assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in a suit to enforce a contract to convey, employing such description a court of equity would hold it to be good and sufficient.

Â Â Â Â Â  (3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description in all proceedings of assessment relating or leading to a final assessment for a local improvement, foreclosure and sale of delinquent assessments, and in any other proceeding related to or connected with levying, collecting and enforcing final assessments for special benefits to the property. [1959 c.219 Â§1; 1965 c.282 Â§4; 1971 c.198 Â§1; 1991 c.902 Â§36]

Â Â Â Â Â  223.389 Procedure in making local assessments for local improvements. (1) The governing body of a local government may prescribe by ordinance or resolution the procedure to be followed in making estimated assessments and final assessments for benefits from a local improvement upon the lots that have been benefited by all or part of the local improvement, to the extent that the charter of the local government does not prescribe the method of procedure. In addition, in any case where the charter of a local government specifies a method of procedure that does not comply or is not consistent with the requirements of the Oregon Constitution, the governing body of the local government may prescribe by ordinance or resolution the procedure that shall comply and be consistent with the requirements of the Oregon Constitution, and the provisions of the ordinance or resolution shall apply in lieu of the charter provisions.

Â Â Â Â Â  (2)(a) The ordinance or resolution prescribing the procedure shall provide for adoption or enactment of an ordinance or resolution designating the local improvement as to which an assessment is contemplated, describing the boundaries of the district to be assessed. Provision shall be made for at least 10 daysÂ notice to owners of property within the proposed district in which the local improvement is contemplated. The notice may be made by posting, by newspaper publication or by mail, or by any combination of such methods. The notice shall specify the time and place where the governing body will hear and consider objections or remonstrances to the proposed local improvement by any parties aggrieved thereby.

Â Â Â Â Â  (b) If the governing body determines that the local improvement shall be made, when the estimated cost thereof is ascertained on the basis of the contract award or the departmental cost of the local government, the governing body shall determine whether the property benefited shall bear all or a portion of the cost. The recorder or other person designated by the governing body shall prepare the estimated assessment to the respective lots within the assessment district and file it in the appropriate office of the local government. Notice of the estimated assessment shall be mailed or personally delivered to the owner of each lot proposed to be assessed. The notice shall state the amounts of the estimated assessment proposed on that property and shall fix a date by which time objections shall be filed with the recorder. Any objection shall state the grounds for the objection. The governing body shall consider the objections and grounds and may adopt, correct, modify or revise the estimated assessments.

Â Â Â Â Â  (c) The governing body shall determine the amount of estimated assessment to be charged against each lot within the district, according to the special and peculiar benefits accruing to the lot from the local improvement, and shall by ordinance or resolution spread the estimated assessments. [1959 c.219 Â§2; 1991 c.902 Â§37; 2003 c.802 Â§28]

Â Â Â Â Â  223.391 Notice of proposed assessment to owner of affected lot. If a notice is required to be sent to the owner of a lot affected by a proposed assessment, the notice shall be addressed to the owner or the ownerÂs agent. If the address of the owner or of the ownerÂs agent is unknown to the recorder, the recorder shall mail the notice addressed to the owner or the ownerÂs agent at the address where the property is located. Any mistake, error, omission or failure with respect to the mailing shall not be jurisdictional or invalidate the assessment proceedings, but there shall be no foreclosure or legal action to collect until notice has been given by personal service upon the property owner, or, if personal service cannot be had, then by publication once a week for two successive weeks in a newspaper designated by the governing body and having general circulation within the boundaries of the local government where the property is located. [1959 c.219 Â§3; 1991 c.902 Â§38; 2003 c.802 Â§29]

Â Â Â Â Â  223.393 Estimated and final assessments become liens. Estimated and final assessments shall become a lien upon the property assessed from and after the passage of the ordinance or resolution spreading the same and entry in appropriate lien record of the local government. The estimated assessment lien shall continue until the time the estimated assessment becomes a final assessment. The local government may enforce collection of such assessments as provided by ORS 223.505 to 223.650. [1959 c.219 Â§4; 1991 c.902 Â§39; 2003 c.802 Â§30]

Â Â Â Â Â  223.395 Deficit assessments or refunds when initial assessment based on estimated cost. If the initial assessment has been made on the basis of estimated cost, and upon the completion of the work the cost is found to be greater than the estimated cost, the governing body may make a deficit assessment for the additional cost. Proposed assessments upon the respective lots within the assessment district for the proportionate share of the deficit shall be made; and notices shall be sent; opportunity for objections shall be given; such objections shall be considered; and determination of the assessment against each particular lot, block or parcel of land shall be made as in the case of the initial assessment; and the deficit assessment spread by ordinance. If assessments have been made on the basis of estimated cost, and upon completion the cost is found to be less than the estimated cost, provision shall be made for refund of the excess or overplus. [1959 c.219 Â§5; 1991 c.902 Â§40]

Â Â Â Â Â  223.397 [1959 c.219 Â§Â§6,7; repealed by 1963 c.507 Â§1]

Â Â Â Â Â  223.399 Powers of local government concerning assessments for local improvements. The governing body of a local government may impose additional procedural requirements. The procedural provisions of ORS 223.387 to 223.399 shall apply only where the charter or an ordinance of a local government does not specify otherwise and the charter or ordinance provisions comply and are consistent with the requirements of the Oregon Constitution. The charter or ordinance provisions shall apply to local improvements permitted by law. A local government may not authorize a local improvement prohibited by percentage of remonstrance or otherwise under the charter of the local government. [1959 c.219 Â§8; 1965 c.133 Â§1; 1991 c.902 Â§41; 2003 c.802 Â§31]

Â Â Â Â Â  223.401 Review of assessment. Notwithstanding any of the provisions of ORS 223.387 to 223.399, owners of any property against which an assessment for local improvements has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1965 c.133 Â§2]

REASSESSMENT

Â Â Â Â Â  223.405 Definitions for ORS 223.405 to 223.485. As used in ORS 223.405 to 223.485, unless the context requires otherwise, ÂobjectionÂ includes remonstrances. [Amended by 1965 c.282 Â§5; 1991 c.902 Â§42]

Â Â Â Â Â  223.410 Authority of governing body to make reassessment. Whenever all or part of any estimated or final assessment for local improvements was or is declared void or set aside for any reason or its enforcement refused by any court by reason of jurisdictional or other defects in procedure, whether directly or by virtue of any court decision or when the governing body is in doubt as to the validity of all or part of any estimated or final assessment by reason of such defects in procedure, the governing body may by ordinance or resolution make a new estimated or final assessment or reassessment with respect to all or part of the original estimated or final assessment upon the lots which have been benefited by all or part of the local improvement to the extent of their respective and proportionate shares of the full value of such benefit. [Amended by 1991 c.902 Â§43]

Â Â Â Â Â  223.415 Basis for, amount and method of reassessment. The reassessment shall be based upon the special and peculiar benefit of the local improvement to the respective lots at the time of the original making of the local improvement. The amount of the reassessment shall not be limited to the amount of the original estimated or final assessment. In the case of a reassessment of a final assessment:

Â Â Â Â Â  (1) The property embraced in the reassessment shall be limited to property embraced in the original final assessment;

Â Â Â Â Â  (2) Property on which the original final assessment was paid in full shall not be included in the reassessment; and

Â Â Â Â Â  (3) Interest from the date of delinquency of the original final assessment may be added by the governing body to the reassessment in cases where the property was included in the original final assessment, but such interest shall not apply to any portion of the reassessment that exceeds the amount of the original final assessment. The reassessment shall be made in an equitable manner as nearly as may be in accordance with the law in force at the time the local improvement was made, but the governing body may adopt a different plan of apportioning benefits or exclude portions of the district when in its judgment it is essential to secure an equitable assessment. Credit shall be allowed on the new assessment for all payments made on the original final assessment. [Amended by 1991 c.902 Â§44]

Â Â Â Â Â  223.420 Effect of reassessment; exceptions. The reassessment when made shall become a charge upon the property upon which it is laid notwithstanding the omission, failure or neglect of any officer, body or person to comply with the provisions of the charter or law connected with or relating to the local improvement and original estimated or final assessment or any previous reassessment, and although the proceedings of the governing body or the acts of any officer, contractor or other person connected with the local improvement or assessment may have been irregular or defective, whether such irregularity or defect was jurisdictional or otherwise. The reassessment shall not be made in case of any local improvement wherein a remonstrance sufficient in law to defeat it has been duly filed prior to the making of the local improvement. [Amended by 1991 c.902 Â§45]

Â Â Â Â Â  223.425 Resolution to reassess. The proceedings required by the charter or other law for making of the original estimated or final assessment are not required with reference to the making of a reassessment. The reassessment shall be initiated by adoption of a resolution designating the improvement as to which a reassessment is contemplated, describing the boundaries of the district that the governing body contemplates for the reassessment and directing the recorder or other person to prepare a proposed reassessment upon the property included within the district. After passage of such resolution, the recorder or other person shall prepare the proposed reassessment and file it in the office of the recorder. [Amended by 1991 c.902 Â§46]

Â Â Â Â Â  223.430 Publication of notice of reassessment; contents. After the proposed reassessment is filed in the office of the recorder, the recorder shall give notice thereof by not less than four successive publications in a newspaper published in the city in which the principal offices of the local government are located and, if there is no newspaper published in the city, in a newspaper to be designated by the governing body. The notice shall show that the proposed reassessment is on file in the office of the recorder, giving the date of the passage of the resolution authorizing it, the boundaries of the district or a statement of the property affected by the proposed reassessment, and specifying the time and place where the governing body will hear and consider objections to the proposed reassessment by any parties aggrieved thereby. [Amended by 1991 c.902 Â§47; 2003 c.802 Â§32]

Â Â Â Â Â  223.435 Personal notice to each owner; right to file objections. The recorder shall, within five days after the date of first publication of the notice, mail or personally deliver to the owner of each lot affected by the proposed reassessment, or to the agent of such owner, a notice of the proposed reassessment, stating the matters set out in the printed notice and also the amount proposed to be charged against the lot. If the address of the owner or of the ownerÂs agent is unknown to the recorder, the recorder shall mail the notice addressed to the owner or ownerÂs agent at the address where such property is located. Any mistake, error, omission or failure with respect to such mailing shall not be jurisdictional or invalidate the reassessment proceedings. The owners of any property included in the description of the printed notice, or any person having an interest in that property, may, within 10 days from the day of last insertion of the printed notice, file in writing with the recorder objections against the proposed reassessment. [Amended by 1991 c.902 Â§48]

Â Â Â Â Â  223.440 Hearing on objections; revision of reassessment. At the time and place appointed in the notice the governing body shall hear and determine all objections filed under ORS 223.435. The governing body may adjourn the hearing from time to time, and correct, modify or revise the proposed reassessment or set it aside and order the making of a new proposed reassessment. However, if the proposed reassessment is corrected or revised so as to increase the amount proposed to be charged against any property, such reassessment shall not be made until after a new notice has been given as stated in ORS 233.435 to the owners of property against which the amount of assessment is proposed to be thus increased. The publication of the notice may be for not less than two successive insertions in a newspaper as provided in ORS 223.430, and the time when action may be taken thereon may be not less than five days after the date of last insertion. If the proposed reassessment is set aside and a new apportionment ordered, notice shall be given of the new apportionment in the manner stated in ORS 223.430 and 223.435 and action taken thereon as provided in ORS 223.435 and 223.440. [Amended by 1991 c.902 Â§49]

Â Â Â Â Â  223.445 Reassessment ordinance or resolution. When the governing body has determined what in its judgment is a fair, just and reasonable reassessment, it shall pass an ordinance or resolution setting out and making the reassessment. The reassessment so made shall be deemed to be regular, correct, valid and just, except as it may be modified under ORS 223.450 and 223.455. [Amended by 1991 c.902 Â§50]

Â Â Â Â Â  223.450 Lien docket entry; crediting prior payments. When the reassessment is duly made it shall be entered in the lien docket of the local government. All provisions for bonding and paying by installments shall be applicable, and such liens of the local government shall be enforced and collected in the manner provided for collection of liens for an original local improvement. All sums paid upon the former final assessment or any previous reassessment shall be credited to the property on account of which it was paid and as of the date of payment. [Amended by 1991 c.902 Â§51; 2003 c.802 Â§33]

Â Â Â Â Â  223.455 Right of purchaser at sale under prior assessment. In cases where a sale was made under the original final assessment or any previous reassessment, with reference to such local improvement, and the property was not redeemed from the sale, the purchaser at the sale is subrogated to the rights of the local government with reference to the property upon such reassessment if the purchaser waives all penalties and interest, except such interest as may be provided for on the reassessment, and delivers up for cancellation any certificate or other evidence of the sale. If a deed was issued at the sale, the grantee therein, or the heirs, executors, administrators, successors or assigns of the grantee, shall execute a deed of release and quitclaim of all right, title and interest in the property under such sale to the owner of the property and deliver the deed to the recorder, so that the ownerÂs title may be cleared of the sale. The recorder shall act as escrow holder of such certificate or other evidence of sale and of such deed pending completion of reassessment. If the reassessment is not completed, the recorder shall return the certificate or other evidence of sale and the deed to the person delivering it to the recorder. If the reassessment is completed, the certificate or other evidence of sale shall be canceled and placed on file in the office of the recorder and the deed shall be delivered to the owner of the property specified therein. If any such purchaser, or the heirs, executors, administrators, successors or assigns of such purchaser fails to comply with this section, that person is not entitled to subrogation. In any event, the amount of subrogation shall not exceed the amount that has been paid to the local government on such sale, together with interest at the rate of six percent per annum from the date of sale until the date of payment. This amount is to be paid by the local government to the purchaser, or the heirs, executors, administrators, successors or assigns of the purchaser if and when the local government collects the amount of the reassessment against the property. [Amended by 1991 c.902 Â§52; 2003 c.802 Â§34]

Â Â Â Â Â  223.460 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.462 Review of reassessment. Notwithstanding any of the provisions of ORS 223.405 to 223.485, owners of any property against which a reassessment for local improvements has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1965 c.71 Â§4]

Â Â Â Â Â  223.465 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.470 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.475 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.480 [Repealed by 1965 c.71 Â§1]

Â Â Â Â Â  223.485 Additional reassessment procedure; time limitation. (1) The authority granted in ORS 223.405 to 223.455 does not apply to any local government if the local government has provided a method of reassessment by ordinance or charter.

Â Â Â Â Â  (2) No proceedings for making a reassessment shall be instituted after 20 years from the date when the first assessment was entered on the lien docket. [Amended by 1965 c.71 Â§3; 1991 c.902 Â§53; 2003 c.802 Â§35]

METHODS OF ENFORCING LIENS AND COLLECTING ASSESSMENTS

Â Â Â Â Â  223.505 Definitions for ORS 223.505 to 223.595. As used in ORS 223.505 to 223.595, unless the context requires otherwise, ÂtreasurerÂ means the officer designated by charter or ordinance of the local government to collect unpaid liens or assessments, take all steps necessary to enforce delinquent liens or assessments and to maintain records pertaining to collection proceedings thereon. [Amended by 1991 c.902 Â§54; 2003 c.802 Â§36]

Â Â Â Â Â  223.510 Authority to sell property for delinquent liens and assessments. In addition to the method provided by law, ordinance or the charter of any local government for the sale of real property for delinquent liens or final assessments, every local government may cause the real property to be sold as provided in ORS 223.510 to 223.590 for any final assessment, lien or installment thereof at any time after one year from the date such lien, final assessment or installment becomes due and payable, if bonded; otherwise, at any time after 60 days from the time it is entered in the lien docket of the local government. [Amended by 1991 c.902 Â§55; 2003 c.802 Â§37]

Â Â Â Â Â  223.515 Preparation, transmission and contents of delinquent list. If any installment on any lien bonded, as provided by law, ordinances or charter of the local government, is delinquent for a period of one year from the time it became due and payable, or at any time after 60 days from the time it became due and payable if not bonded, the recorder may thereafter prepare and transmit to the treasurer a list in tabular form, made up from the lien docket, describing each lien, assessment or installment due on any bonded lien that is so delinquent. The list shall also contain the name of the person to whom assessed, a particular description of the property, the amount of the lien or final assessment or the amount of the installment due on any bonded lien, and any other facts necessary to be given. [Amended by 1991 c.902 Â§56; 2003 c.802 Â§38]

Â Â Â Â Â  223.520 Procedure in collecting delinquencies. Upon receipt of the list described in ORS 223.515, the treasurer shall proceed to collect the unpaid liens or final assessments named in the list by advertising and selling the lots or tracts in the manner now provided by law for the sale of real property on execution, except as otherwise provided in ORS 223.525 to 223.580 and except that sale may be made at such place within the boundaries of the local government as may be designated in the notice of sale. [Amended by 1991 c.902 Â§57; 2003 c.802 Â§39]

Â Â Â Â Â  223.523 Notice of sale; publication; personal notice to property owner and occupant. (1) Before a sale of real property under ORS 223.505 to 223.590 takes place, the treasurer shall have notice of the sale printed once a week for four successive weeks in a daily or weekly newspaper, as defined in ORS 193.010, generally circulated in the county in which the sale will be held. The notice of sale shall set forth the name and address of the treasurer conducting the sale, a particular description of the real property to be sold, including a street address, if any, the name of the owner of the property, the amount unpaid on the lien or final assessment and the date, time and place of sale, which shall be held in accordance with ORS 86.745 (7).

Â Â Â Â Â  (2) The treasurer shall send a copy of the first of the four published notices by registered or certified mail to both the owner of the real property to be sold at the last-known post-office address of the owner or place of residence and to the occupant, if any, of the real property to be sold. The treasurer shall also send a notice containing the same information required in a published notice under subsection (1) of this section by registered or certified mail at least 60 days prior to the sale to any person requesting notice under ORS 86.785 and to any person having a lien or other interest in the real property to be sold if the lien or interest appears of record. The treasurer shall retain and file the return receipt for the registered or certified mail. [1977 c.403 Â§2; 1985 c.231 Â§1; 1991 c.902 Â§58]

Â Â Â Â Â  223.525 Conduct of foreclosure sale. Each piece or tract of land shall be sold, separately, and for a sum equal to but not exceeding the unpaid lien or final assessment thereon and the interest, penalty and cost of advertising and sale. If there is more than one bid the land shall be sold to the bidder first offering to take it for the amount accrued thereon. No levy upon such lots or parcels of land shall be required except that a notice shall be posted four consecutive weeks before the sale upon every lot or parcel. [Amended by 1977 c.403 Â§3; 1991 c.902 Â§59]

Â Â Â Â Â  223.530 Title of purchaser. A sale of real property under ORS 223.505 to 223.590 conveys to the purchaser, subject to redemption as provided in ORS 223.565 to 223.590, all estates, interests, liens or claims therein or thereto of any persons, together with all rights and appurtenances thereunto belonging, excepting only the lien of a local government on such assessments or liens as are not included in the foreclosure proceedings. [Amended by 1991 c.902 Â§60; 2003 c.802 Â§40]

Â Â Â Â Â  223.535 Record of sales; receipts for lien payments. The treasurer shall enter into columns provided for that purpose in the list transmitted to the treasurer by the recorder the date of the sale, the name of the purchaser and the amount paid for each parcel of property sold. The treasurer shall give a receipt to each person paying any lien or final assessment on the delinquent list prior to the sale thereof. The receipt must state separately the lien or final assessment, interest and costs collected, and a duplicate of the receipt shall be filed with the treasurer. [Amended by 1991 c.902 Â§61]

Â Â Â Â Â  223.540 Payment of sale price. Real property when sold for or to satisfy a delinquent final assessment or lien, or both, must be sold for lawful money of the
United States
, except as provided in ORS 223.545. [Amended by 1991 c.902 Â§62]

Â Â Â Â Â  223.545 Purchase by local government in absence of bids. If no bid is received for the sale of the property, the local government may purchase the property by bidding therefor the amount of the lien or liens and the cost of advertising and sale. The property may be struck off and sold to the local government without actual payment of money. [Amended by 1991 c.902 Â§63; 2003 c.802 Â§41]

Â Â Â Â Â  223.550 Certificate of sale; contents. The treasurer shall immediately, after having sold any real property upon the list described in ORS 223.515, make and deliver to the purchaser a certificate of sale of the property so sold, setting forth therein the object for which the sale was made, a description of the property sold, a statement of the amount it sold for, the lien or final assessment for which the property was sold, the name of the purchaser and that the sale is made subject to redemption within one year from the date of the certificate, and then deliver such certificate to the purchaser. [Amended by 1991 c.902 Â§64]

Â Â Â Â Â  223.555 Lien docket entries mandatory. The treasurer shall, within three days after sale, return to the recorder the delinquent list, with all collections and sales noted thereon. The recorder shall then make proper entries of collections and sales in the appropriate lien docket. Thereafter no transfer or assignment of any certificate of purchase of real property sold under ORS 223.505 to 223.590 is valid unless an entry of such transfer or assignment has been noted by the recorder in said docket.

Â Â Â Â Â  223.560 Unsold property reoffered; exceptions. If any property remains unsold at the sale, it may, in the discretion of the recorder, again be offered for sale in like manner, but not sooner than three months after the expiration of any sale, except that in the matter of an assessment for the opening, widening, laying out or establishing of a street, proceedings for such sale may be taken immediately.

Â Â Â Â Â  223.565 Procedure and conditions of redemption. (1) The owner, or legal representatives of the owner, or the successor in interest of the owner, or any person having a lien by judgment or mortgage, or owner of a tax lien, on any property sold by virtue of ORS 223.520 may redeem it upon conditions provided in this section. Redemption of any real property sold for a delinquent final assessment or lien under the provisions of ORS 223.505 to 223.590 may be made by paying to the treasurer, at any time within one year from the date of the certificate of sale, the purchase price and 10 percent thereof as penalty, and interest on the purchase price at the rate of 10 percent per annum, from the date of the certificate. Where redemption is made by the holder of a tax lien the holder may have such redemption noted upon the record of the lien in like manner and with like effect as prescribed in this section. Such redemption shall discharge the property so sold from the effect of the sale and, if made by a lien creditor, the amount paid for the redemption shall thereafter be deemed a part of the judgment, mortgage or tax lien, as the case may be, and shall bear like interest, and may be enforced and collected as a part thereof.

Â Â Â Â Â  (2) Anyone applying or seeking to redeem property sold under the provisions of ORS 223.505 to 223.590 must pay or offer to pay the sum necessary in lawful money of the
United States
.

Â Â Â Â Â  (3) When an individual purchases real property at a foreclosure sale under ORS 223.505 to 223.590, if, with the approval of the local government, that purchaser incurs costs for maintaining or improving the property during the period allowed for redemption and if the property is subsequently redeemed, the treasurer may return all or part of the penalty paid by the person redeeming the property to the purchaser as provided by charter or ordinance of the local government. [Amended by 1977 c.403 Â§4; 1991 c.902 Â§65; 2003 c.576 Â§397; 2003 c.802 Â§42]

Â Â Â Â Â  223.570 Execution and contents of deed to purchaser. After the expiration of one year from the date of the certificate of sale, if no redemption has been made, the treasurer shall execute to the purchaser, or the heirs or assigns of the purchaser, a deed of conveyance containing a description of the property sold, the date of the sale, a statement of the amount bid, of the lien or final assessment for which the property was sold, that the final assessment or lien was unpaid at the time of the sale and that no redemption has been made. The statement need contain no further recital of the proceedings prior to the sale. [Amended by 1991 c.902 Â§66]

Â Â Â Â Â  223.575 Legal and evidentiary effect of deed. The effect of the deed shall be to convey to the grantee therein named the legal and equitable title in fee simple, to the real property described in the deed, excepting only the lien of a local government on such assessments or liens as were not included in the foreclosure proceedings. The deed shall be prima facie evidence of title in the grantee, except as stated in this section, and that all proceedings and acts necessary to make such deed in all respects good and valid have been had and done. Such prima facie evidence shall not be disputed, overcome or rebutted, or the effect thereof avoided, except by satisfactory proof of either:

Â Â Â Â Â  (1) Fraud in making the final assessment or in the final assessment, or in the procuring of the lien.

Â Â Â Â Â  (2) Payment of the final assessment or lien before sale or redemption after sale.

Â Â Â Â Â  (3) That payment or redemption was prevented by fraud of the purchaser.

Â Â Â Â Â  (4) That the property was sold for a lien or final assessment for which neither the property nor its owner, at the time of sale, was liable, and that no part of the final assessment or lien was assessed or levied upon the property sold. [Amended by 1991 c.902 Â§67; 2003 c.802 Â§43]

Â Â Â Â Â  223.580 Grantee of deed entitled to possession. The grantee named in the deed described in ORS 223.570 shall upon delivery thereof be entitled to the immediate possession of the real property therein described.

Â Â Â Â Â  223.585 Time limitation on actions to recover sold property. Every action, suit or proceeding which may be commenced for the recovery of land sold by the treasurer for any final assessment or lien or to quiet the title of the former owner, or the successors in interest of the former owner, against such sale, or to set aside such sale, or to remove the cloud thereof, except in cases where the final assessment or lien for which the land has been sold was paid before the sale, or the land redeemed as provided by law, shall be commenced within one year from the time of recording the deed executed under ORS 223.570. [Amended by 1991 c.902 Â§68]

Â Â Â Â Â  223.590 Tender of purchase price in action to recover property. In any action, suit or proceeding referred to in ORS 223.585, whether before or after the issuance of the deed, the party claiming to be the owner as against the party claiming under the sale must tender with the first pleading of the party and pay into the court at the time of filing such pleading the amount of the purchase price for which the lands were sold, together with the penalties prescribed by law at the time of the sale, and of all taxes and final assessments or liens, or both, levied or made upon or against the land, or any part thereof, which were paid after the sale by the purchaser at the sale, or the heirs or assigns of the purchaser, together with interest thereon at the rate of 10 percent per annum from the respective times of the payment of the purchase price, taxes, final assessments or liens, or both, by the purchaser, or the heirs or assigns of the purchaser, up to the time of the filing of the pleading, to be paid to the purchaser, or the heirs or assigns of the purchaser, in case the right or title of the purchaser at the sale fails in such action, suit or proceeding. [Amended by 1991 c.902 Â§69]

Â Â Â Â Â  223.593 Alternate redemption procedure; cash payment required. (1) Notwithstanding ORS 223.565 and 223.650, when a local government sells real property under ORS 223.510 to 223.590 or pursuant to a judgment of foreclosure entered in an action authorized by ORS 223.610 for neglect or refusal by the owner to pay installments under ORS 223.265, the property may be redeemed as provided in this section by the owner, a legal representative or a successor in interest or by any other person having a lien on the property.

Â Â Â Â Â  (2) Redemption of such real property may be made by paying to the treasurer of the local government, at any time within one year after the date of sale, the following amounts:

Â Â Â Â Â  (a) The purchase price at the foreclosure sale and 10 percent thereof as penalty;

Â Â Â Â Â  (b) The amount of any taxes, assessments or liens upon the property that are paid after the sale by the purchaser at the sale; and

Â Â Â Â Â  (c) Interest on the amounts paid under paragraphs (a) and (b) of this subsection at a rate of 10 percent per annum from the respective times of the payments of the purchase price, taxes, assessments or liens to the date of redemption.

Â Â Â Â Â  (3) A redemption of property under this section shall be made for cash. [Formerly 223.670; 2003 c.576 Â§398; 2003 c.802 Â§44]

Â Â Â Â Â  223.594 Lien for water service to certain real property through single water meter; owner as water user; foreclosure. (1) When water service is provided to a multifamily building with five or more units with a single water meter, the owner of the real property shall be considered the user of the water. If payment for such water is not made when due and the water service has not been shut off or will not be shut off, the municipal utility may place a lien on the premises to which water service was provided for the amount due for such service.

Â Â Â Â Â  (2) When requested by the property owner and authorized by the municipal utility, a single water meter may serve several parcels of real property owned by the same owner. The owner of those parcels of real property shall be considered the user of the water. If payment for such water is not made when due and the water has not been shut off or will not be shut off, the municipal utility providing such service may place a lien on the real property to which water service was provided for the amount due for such service.

Â Â Â Â Â  (3) At any time after 60 days from the time the lien is entered in the lien docket of the local government, in addition to any method provided by law, ordinance or the charter of any local government, the lien may be foreclosed in the manner provided under ORS 223.510 to 223.595. [1993 c.786 Â§4; 2003 c.802 Â§45]

Â Â Â Â Â  223.595 Validation of prior foreclosure proceedings. All foreclosure proceedings had or taken prior to May 28, 1927, by any municipal corporation which substantially comply with the provisions of ORS 223.505 to 223.590 hereby are declared to be legal and valid to the same extent as if they were had or taken under those sections.

Â Â Â Â Â  223.605 Definition for ORS 223.605 to 223.650. As used in ORS 223.605 to 223.650, ÂliensÂ means liens, final assessments or installments of final assessments and includes any of those terms. [Amended by 1991 c.902 Â§70]

Â Â Â Â Â  223.610 Foreclosure of certain liens by suits in equity. In addition to methods now provided by law, charters, ordinances or acts of incorporation for the foreclosure or collection of liens, any local government may foreclose any lien lawfully levied or assessed by it, by suit in equity in the circuit court of the county in which the local government is located. [Amended by 1991 c.902 Â§71; 2003 c.802 Â§46]

Â Â Â Â Â  223.615 Recovery of attorney fees in foreclosure proceeding. In any action authorized by ORS 223.610, the court may award reasonable attorney fees to the local government bringing the action if the local government prevails in the action. The court may award reasonable attorney fees to a defendant who prevails in the action if the court determines that the local government had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [Amended by 1981 c.897 Â§43; 1991 c.902 Â§72; 1995 c.696 Â§19; 2003 c.802 Â§47]

Â Â Â Â Â  223.620 Laws applicable to foreclosure proceedings. Suits authorized by ORS 223.610 shall be governed by ORS 88.010 to 88.100 and 93.760 and by all other laws relating to suits in equity insofar as applicable, except as otherwise provided in ORS 223.610 to 223.650. [Amended by 1987 c.586 Â§48a]

Â Â Â Â Â  223.625 Liens which may be included in foreclosure suit. In any suit authorized by ORS 223.610, the local government may include any number of lots upon which it has delinquent liens though the liens may have been levied under the same or different ordinances or resolutions. Any number of different delinquent liens may be foreclosed upon the same lot in one suit. If there is more than one delinquent lien on any lot, the various amounts thereof, including accrued interest, penalties, costs and attorney fees, shall be added together and the total thereof shall be deemed the amount of the lien for which the lot is to be sold. [Amended by 1991 c.902 Â§73; 1993 c.18 Â§40; 2003 c.802 Â§48]

Â Â Â Â Â  223.630 Joinder of parties in interest as defendants. In any suit authorized by ORS 223.610, the record owner and all persons and corporations claiming some right, title, lien or interest in and to any lot involved in the suit, and also all other parties or persons unknown claiming any right, title, estate, lien or interest in the real property described therein or any part thereof, may be joined as party defendants.

Â Â Â Â Â  223.635 Complaint served on owner; issues tried separately. In addition to the service of summons, each record owner of a lot involved in the foreclosure suit shall be served with complaint in the manner provided by law. Any issue made by the pleadings in any foreclosure suit relating only to a certain lot or lots shall be tried separately and determined upon motion of any party in interest therein.

Â Â Â Â Â  223.640 Allegations of jurisdictional facts. In any suit authorized by ORS 223.610, it shall be a sufficient allegation of jurisdictional facts authorizing the local government to make and levy any lien if the complaint alleges in general terms that the local improvement was made in the manner and as provided by law, by the local governmentÂs charter, ordinances, resolutions, or any of them, relating to such local improvement. It is not necessary to specifically set forth in the complaint any such charter provisions, ordinances or resolutions. [Amended by 1991 c.902 Â§74; 2003 c.802 Â§49]

Â Â Â Â Â  223.645 Right of local government to bid at execution sale. The local government may bid at the sale on execution of the property involved in the foreclosure suit any amount not exceeding the sum found by the judgment of the court to be due upon the local governmentÂs lien, together with interest, costs, penalties and attorney fees, and it may credit the amount of its bid upon the execution. [Amended by 1991 c.902 Â§75; 1993 c.18 Â§41; 2003 c.576 Â§399; 2003 c.802 Â§50]

Â Â Â Â Â  223.650 Redemption; no deficiency judgment. The time and manner for redemption of property from sales on execution in suits authorized by ORS 223.610 shall be the same as provided by law for the redemption of real property from sales on execution. The amount to be paid on redemption under this section shall be the amount for which the property was sold on execution, together with interest thereon at the rate of six percent per annum from the date of the sale until the date of redemption. However, no deficiency judgment shall be entered against the owner of the property.

Â Â Â Â Â  223.670 [1985 c.656 Â§2; 1991 c.902 Â§76; renumbered 223.593 in 1991]

FINANCING OF LOCAL IMPROVEMENTS; REBONDING; REINSTATEMENT; TYPE OF BONDS ACCEPTED IN PAYMENT OF LIENS; ASSESSMENT OF PUBLIC PROPERTY

Â Â Â Â Â  223.705 Rebonding of unpaid assessments. Subject to the prior approval of the governing body of the local government, the owner of any property assessed for local improvements under state law or under the charter of any local government, and in cases where a final assessment for local improvement has been bonded and entered in the bond lien docket as authorized by ORS 223.205 and 223.210 to 223.295 or the charter and the bonded assessment has not been fully paid, may file with the auditor, clerk or other officer charged with the keeping of records of the local government an application for rebonding the original assessment in the amount due and unpaid thereon. The auditor, clerk or other officer charged with keeping the records of the local government may accept these applications. If there is more than one final assessment on the same piece of property, the owner may combine them in one application. [Amended by 1991 c.902 Â§77; 2003 c.802 Â§51]

Â Â Â Â Â  223.710 Rebonding application; form; prerequisites. (1) The applications for rebonding shall be in the same form and preserved as original bonding applications. The officer charged with keeping the records of the local government shall keep the bonding applications in convenient form for examination. The officer shall enter in a docket kept for that purpose a description of each lot or parcel of land against which the rebonding assessment is made, or which bears or is chargeable for the cost of the local improvement, with the name of the then owner and the total amount of unpaid final assessments rebonded.

Â Â Â Â Â  (2) The total amount to be rebonded against any lot or parcel of land must be $25 or more. The owner shall tender and pay with the application all accrued interest due on the bonded assessment to the first of the month preceding the date of application.

Â Â Â Â Â  (3) No application for rebonding shall be received unless the taxes for any quarter of the current year then due and payable, together with the entire amount of taxes of the year immediately preceding the year in which the application is filed, have been fully paid and evidence of such payment satisfactory to the officer receiving the application is produced at the time of making the application. [Amended by 1991 c.902 Â§78; 2003 c.802 Â§52]

Â Â Â Â Â  223.715 Payment of rebonded assessment. The amount of the assessment to be rebonded shall constitute a new principal and shall be paid in such number of equal periodic installments as the governing body of the local government may determine, with interest thereon at the rate per annum determined by the governing body of the local government under ORS 223.215. [Amended by 1969 c.531 Â§6; 1981 c.322 Â§5; 1991 c.902 Â§79; 2003 c.802 Â§53]

Â Â Â Â Â  223.720 Amount of lien; priority. The amount of the unpaid rebonded assessments entered in the rebonding assessment docket, with interest on unpaid rebonded assessments at the rate per annum determined by the governing body of the local government under ORS 223.215, against each such lot or parcel of land, shall stand as a lien in favor of the local government until the rebonded assessments and interest are paid. A rebonding assessment lien shall have the same priority as all other liens relating to assessments for local improvements. [Amended by 1969 c.531 Â§7; 1981 c.322 Â§6; 1991 c.902 Â§80; 2003 c.802 Â§54]

Â Â Â Â Â  223.725 Issuance and sale of bonds. Each local government may, by ordinance or resolution of its governing body from time to time, issue and sell pursuant to rebonding applications, bonds of the tenor of those designated in ORS 223.235, in an amount not exceeding the total amount of such applications. [Amended by 1991 c.902 Â§81; 2003 c.802 Â§55]

Â Â Â Â Â  223.730 Application of proceeds from sale of bonds. The proceeds from the sale of bonds issued under ORS 223.725 shall be applied as follows:

Â Â Â Â Â  (1) The amount provided under ORS 223.705 to be rebonded shall be placed to the credit of the improvement bond sinking fund. Thereafter, as soon as practicable and in so far as possible, there shall be called and paid an equivalent amount of the bonds originally issued and so refunded by new applications to pay in installments.

Â Â Â Â Â  (2) The balance of the proceeds of the sale shall be placed to the credit of the improvement bond interest fund.

Â Â Â Â Â  223.735 Debt limitation of local government not applicable. The bonds and the amount thereof authorized pursuant to ORS 223.705 shall not be counted in calculating the limited indebtedness of any local government, fixed either by its charter, ORS 223.295, by any law, or by the Constitution of this state, but shall be in excess thereof and excluded from such debt limitations. [Amended by 1991 c.902 Â§82; 2003 c.802 Â§56]

Â Â Â Â Â  223.740 General provisions applicable. Except as otherwise provided in ORS 223.705 to 223.750, the provisions of ORS 223.205 and 223.210 to 223.295 or any charter shall apply to the rebonding application, to the form, to the manner of paying the amount entered in the bond lien docket, to the collection of delinquent installments and to issuance, sale and redemption of improvement bonds issued pursuant to ORS 223.725.

Â Â Â Â Â  223.745 Scope of power granted. The power granted by ORS 223.705 to 223.750 is vested in each local government and is self-operating therein without further necessity of enacting charter or ordinance provisions incorporating the terms of those sections. [Amended by 1991 c.902 Â§83; 2003 c.802 Â§57]

Â Â Â Â Â  223.750 Enactment of rulemaking ordinances; effect of irregularities. (1) Each local government, through its governing body, may provide, by such ordinances, rules and regulations as may be needed, for accepting rebonding applications, issuing bonds and otherwise carrying out the terms of ORS 223.705 to 223.750; and may, by such ordinance and in conformity with ORS 223.715, determine the interest rate to be charged property owners who apply to rebond liens as provided by those sections.

Â Â Â Â Â  (2) No error or omission in rebonding liens shall invalidate or impair the original bonded lien. [Amended by 1991 c.902 Â§84; 2003 c.802 Â§58]

Â Â Â Â Â  223.755 Reinstatement of delinquent bonded assessments authorized. (1) As used in this section, Âbonded assessmentÂ means any assessment for a local improvement levied by any local government where application to pay such assessment in installments has been filed with the local government levying it.

Â Â Â Â Â  (2) After approval by the governing body of any local government, the owner of any property, against which there is outstanding any delinquent bonded assessment, at any time before the property affected by the assessment has been sold for the collection thereof as provided by law, may pay any delinquent installment of the bonded assessment, together with the amount of interest due thereon as provided by the law governing the same, plus the cost of advertising the property for sale and a penalty of three percent on the amount of the delinquent installment so paid.

Â Â Â Â Â  (3) The power granted by subsection (2) of this section is vested in each local government and is self-operating therein without the necessity of amending the charter thereof incorporating the terms of this section.

Â Â Â Â Â  (4) The governing body of each local government may, in its discretion, by ordinance, make the provisions of this section applicable to delinquent bonded assessments levied by it and outstanding against property in the local government. [Amended by 1991 c.902 Â§85; 2003 c.802 Â§59]

Â Â Â Â Â  223.760 H.O.L.C. bonds accepted in payment of assessment liens. The governing body of any incorporated city may by ordinance provide that any or all special assessments levied against any tract or part thereof within the city and due the city, may be paid by bonds issued by the Home OwnersÂ Loan Corporation, created by Act of Congress as of June 13, 1933. The governing body shall in the ordinance prescribe the terms and conditions under which those bonds shall be accepted in payment of such assessments.

Â Â Â Â Â  223.765 Bonds accepted as payment for assessment liens. Any local government may, by ordinance duly passed by its governing body, authorize the acceptance by such local government of the general obligation bonds or interest coupons attached, or both, of the local government, in payment of all or any part of special assessment liens, interest or penalties of or payable to the local government. [Amended by 1991 c.902 Â§86; 2003 c.802 Â§60]

Â Â Â Â Â  223.770 Assessment of public property benefited by improvements. (1) Whenever all or any part of the cost of public improvements made by any local government is to be assessed to the property benefited thereby, benefited property owned by the local government or any other public body as defined in ORS 174.109 shall be assessed the same as private property and the amount of the assessment shall be paid by the public body, provided that the costs of the improvements are, in any given case, of the type that may be bonded under ORS 223.205 and 223.210 to 223.215.

Â Â Â Â Â  (2) In the case of property owned by the state, the amount of the assessment shall be certified by the treasurer and filed with the Oregon Department of Administrative Services as a claim for reference to the Legislative Assembly in the manner provided by ORS 293.316, unless funds for the payment of the assessment have been otherwise provided by law. [Amended by 1967 c.454 Â§93; 1991 c.902 Â§87; 2003 c.802 Â§61]

Â Â Â Â Â  223.775 Assessment of property of cemetery authority benefited by certain improvements. (1) As used in subsections (2) to (5) of this section:

Â Â Â Â Â  (a) ÂCemetery authorityÂ means a nonprofit cemetery or crematory corporation.

Â Â Â Â Â  (b) Â
Sale
Â includes a contract of sale as well as a sale.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 65.855 to 65.875 or any other provision of law, whenever all or any part of the cost of a street, curb or sidewalk improvement made by a local government is to be assessed to the property benefited thereby, benefited property owned and platted for cemetery or crematory purposes by a cemetery authority shall be assessed the same as private property. The amount of the assessment shall be paid by the cemetery authority as provided in this section.

Â Â Â Â Â  (3)(a) Within 60 days after the date the ordinance levying the initial assessment is enacted by the local government, the cemetery authority shall furnish the local government with a list of platted burial lots within the benefited property unsold on the date such ordinance was enacted. Until such assessment is paid in full, whenever additional burial lots are platted within the benefited property, the cemetery authority shall furnish the local government with a list of such additional lots at the time the plat thereof is recorded.

Â Â Â Â Â  (b) Out of the first funds received for the sales price of any of such lots, the cemetery authority after setting aside perpetual care and maintenance funds as required by law or otherwise shall credit five percent of such sales price to a special account for the payment of the assessment until a sum equal to the assessment and any interest due thereon has been so credited.

Â Â Â Â Â  (4) All funds accumulated in the special account for the payment of assessments shall be paid semiannually to the local government levying such assessment, the first payment to be made six months after the date the final assessment was levied and succeeding payments each six months thereafter until such assessment and any interest due thereon, as provided in this subsection, is paid in full. Any funds in such account that are not paid to the local government when due shall bear interest at the rate of seven percent per annum from the due date until paid to the local government.

Â Â Â Â Â  (5) Platted property of a cemetery authority subject to an assessment as provided in this section is exempt from execution for collection of any such assessment while such property is held by a cemetery authority for cemetery or crematory purposes. Any such assessment levied against a cemetery authority shall be payable only from the funds received for the sale of lots listed with the local government as required by subsection (3) of this section. Except as provided in subsection (4) of this section, interest shall not be due on the unpaid balance of any such assessment. [1963 c.521 Â§Â§1,2; 1969 c.531 Â§8; 1991 c.902 Â§88; 2003 c.802 Â§62]

Â Â Â Â Â  223.785 [1969 c.505 Â§1; 1983 c.349 Â§7; 1983 c.713 Â§1; repealed by 1991 c.902 Â§121]

SPECIAL CITY IMPROVEMENTS; PARKING FACILITIES; STREETS; SIDEWALKS; AIDS TO WATER COMMERCE

Â Â Â Â Â  223.805 Short title of ORS 223.805 to 223.845. ORS 223.805 to 223.845 shall be known as the Motor Vehicle Parking Facilities Act.

Â Â Â Â Â  223.810 Establishment of motor vehicle parking facilities. Any incorporated city may establish one or more off-street motor vehicle parking facilities for the general use and benefit of the people of the city, or for one or more special classes of vehicles, as appears necessary, proper or beneficial in the public interest. For these purposes, the city may proceed as provided in ORS 223.815 to 223.845.

Â Â Â Â Â  223.815 Acquisition of property for parking facilities. For the purposes of ORS 223.810, a city may acquire property at or below the surface of the earth, by purchase, condemnation, exchange or other lawful manner. However, a city may not so acquire privately owned property used for public parking unless the facility to be constructed by the city would substantially increase the number of vehicle off-street parking spaces available for public use. The city may use the area below the street surface or the area beneath the surface of a park or other public property. [Amended by 1959 c.653 Â§8; 1967 c.478 Â§1]

Â Â Â Â Â  223.820 Planning, constructing and contracting for the operation of or leasing parking facilities. For the purposes of ORS 223.810, a city may:

Â Â Â Â Â  (1) Plan, design and locate the parking facilities.

Â Â Â Â Â  (2) Construct, alter, enlarge, repair and maintain buildings, structures, equipment, access and entrance facilities, exit facilities, fencing and other accessories necessary or desirable for the safety or convenience of motorists using the off-street parking facilities.

Â Â Â Â Â  (3) Contract with any person, firm or corporation for construction or for operation of the parking facility upon such terms as are found to be in the public interest, after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all.

Â Â Â Â Â  (4) Lease for a period not exceeding 50 years, notwithstanding any conflicting provision of any law, city charter or ordinance, any property referred to in ORS 223.810 to any person, firm or corporation pursuant to an agreement, according to such terms as are found to be in the public interest, whereby such person, firm or corporation undertakes to construct, where necessary, or alter or repair, and maintain and operate on such property the buildings, structures, equipment, facilities and accessories necessary or convenient for parking facilities, and title to such building or structure to be constructed or altered shall vest in the city either when constructed or altered or at the termination of said lease. Such agreement shall be made only after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all. [Amended by 1953 c.668 Â§2]

Â Â Â Â Â  223.825 Financing of parking facilities. For the purposes of ORS 223.810, a city may finance the parking facilities by any one or any combination of the following methods:

Â Â Â Â Â  (1) General obligation bonds within the legal debt limitations, or revenue bonds payable primarily or solely out of revenue from parking facilities in such amounts, at such rate of interest, and upon such conditions as may be prescribed by the legislative authority of the city.

Â Â Â Â Â  (2) Special or benefit assessments equal to the actual costs of the parking facilities, or a portion thereof, such assessment to be levied against property benefited in proportion to the benefit derived, the amount of such assessment to be determined in accordance with special assessment practices for local improvements as now or hereafter prescribed by the ordinances or charter provisions of the city.

Â Â Â Â Â  (3) Parking fees, special charges or other revenue derived from the use of off-street parking facilities by motorists, lessees, concessionaires, commercial enterprises or others.

Â Â Â Â Â  (4) General fund appropriations.

Â Â Â Â Â  (5) State or federal grants or local aids.

Â Â Â Â Â  (6) Parking meter revenues.

Â Â Â Â Â  (7) General property taxes, or gift, bequest, devise, grant or otherwise.

Â Â Â Â Â  (8) For any city under 300,000 according to the latest federal decennial census, a reasonable annual fee on the privilege of occupying real property within the city or a district of the city to carry on a business, occupation, profession or trade. In levying the fee, the governing body shall take into consideration the unmet off-street parking requirements of such business. The proceeds of the fee, less refunds and costs of collection, shall be used solely for the purposes of ORS 223.805 to 223.845. The fee is in addition to, and not in lieu of, any other tax, assessment or fee required by state or local law or ordinance. [Amended by 1959 c.653 Â§9; 1967 c.380 Â§1; 1969 c.380 Â§1; 1991 c.902 Â§89]

Â Â Â Â Â  223.830 Service concessions in parking facilities. For the purposes of ORS 223.810, a city may rent or lease to any individual, firm or corporation any portion of the premises established as an off-street parking facility for service concessions, commercial uses or otherwise, after first advertising for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications in all. [Amended by 1967 c.380 Â§2]

Â Â Â Â Â  223.835 Fees and regulations of parking facilities. For the purposes of ORS 223.810, a city may:

Â Â Â Â Â  (1) Charge such fees as the legislative authority of the city finds fair and reasonable for the privilege of using the off-street parking facilities. These fees need not be limited to the cost of operation and administration but may be for revenue.

Â Â Â Â Â  (2) Regulate and restrict the use of the parking facilities or prohibit the use thereof for vehicles of more than a class or classes of vehicles and provide penalties for violation of such regulations or prohibitions.

Â Â Â Â Â  223.840 Disposing of property acquired for parking facilities. For the purposes of ORS 223.810, a city may sell, encumber, lease, exchange or otherwise dispose of property and property rights acquired as may be found in the public interest.

Â Â Â Â Â  223.845 Limitation on operation of parking facilities; use of revenues after issuance of revenue bonds; excess revenues. (1) If a city establishes an off-street motor vehicle parking facility under ORS 223.810, the city may operate the off-street motor vehicle parking facility or lease the facility under ORS 223.820. The city may not operate service concessions in an off-street motor vehicle parking facility. If a city issues revenue bonds under ORS 223.825 to finance the acquisition and construction of an off-street motor vehicle parking facility, the city shall provide, for as long as those revenue bonds are outstanding, that the revenues derived from the operation of the off-street motor vehicle parking facility be disbursed by the city for some or all of the following purposes:

Â Â Â Â Â  (a) Payment of interest on and retirement of principal of bonds issued by the city for financing the acquisition or construction of the off-street motor vehicle parking facility or other parking facilities of the city.

Â Â Â Â Â  (b) Payment of the necessary costs and expenses of operating the off-street motor vehicle parking facility and other parking facilities of the city.

Â Â Â Â Â  (c) Creation and maintenance of a reserve account to make necessary replacements to the off-street motor vehicle parking facility and other parking facilities of the city.

Â Â Â Â Â  (d) Payment to the taxing bodies in lieu of taxes an amount equal to the ad valorem taxes that would be derived from the off-street motor vehicle parking facility if under private ownership.

Â Â Â Â Â  (e) Reimbursement of owners of real property for special assessments paid by them and levied against real property to finance the off-street motor vehicle parking facility.

Â Â Â Â Â  (f) Payment to the city of a fair return on its investment in parking facilities for the purpose of making additional parking and traffic improvements.

Â Â Â Â Â  (2) If an off-street motor vehicle parking facility generates more revenue than required for the purposes described in subsection (1) of this section, the governing body of the city shall reduce the rates charged for the use of the off-street motor vehicle parking facility. [Amended by 1959 c.653 Â§10; 1999 c.559 Â§3]

Â Â Â Â Â  223.849 [1957 c.430 Â§1; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.850 [Renumbered 223.880]

Â Â Â Â Â  223.851 Special assessment for street lighting, street maintenance and street cleaning; approval by electors. When authorized at any properly called election, the governing body of a city may assess, levy and collect annual assessments upon any real property within its boundaries for street lighting, street maintenance and street cleaning services which benefit the property. [1983 c.234 Â§2]

Â Â Â Â Â  223.852 [1957 c.430 Â§2; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.854 [1957 c.430 Â§3 repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.855 [Renumbered 223.882]

Â Â Â Â Â  223.856 Measure imposing assessments; contents. (1) A measure authorizing assessments under ORS 223.851 to 223.876 shall specify the services proposed to be financed by the assessments, the maximum amount that may be imposed and the number of years in which assessments will be made.

Â Â Â Â Â  (2) Each assessment measure shall provide for the operation and maintenance of a single street lighting, street maintenance or street cleaning service. More than one measure may be submitted to the electors at a single election. Assessments for street lighting may include an amount sufficient to pay construction, reconstruction, modification and installation costs as well as operating and maintenance costs.

Â Â Â Â Â  (3) The measure shall provide that assessments are in lieu of any existing local option tax for the service to be provided. [1983 c.234 Â§3; 1999 c.21 Â§4]

Â Â Â Â Â  223.857 [1957 c.430 Â§4; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.859 [1957 c.430 Â§5; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.860 [Renumbered 223.884]

Â Â Â Â Â  223.861 Basis of assessment. Assessments shall be based upon any reasonable basis of assessment related to services received by the assessed property for the period specified in the measure. [1983 c.234 Â§4]

Â Â Â Â Â  223.862 [1957 c.430 Â§6; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.864 [1957 c.430 Â§7; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.865 [Renumbered 223.886]

Â Â Â Â Â  223.866 Levy of assessment; manner of collection; effect of nonpayment. (1) The city each year shall estimate assessments needed and the amount of assessment for each tax account, and the amount thereof may be levied and returned to the officer whose duty it is to extend the ad valorem tax roll at the time required by law for taxes to be levied and returned.

Â Â Â Â Â  (2) All assessments levied by the city shall become payable at the same time, may be collected by the same officer who collects ad valorem taxes and shall be turned over to the city according to law.

Â Â Â Â Â  (3) The officer whose duty it is to extend the city levy may extend the levy of the city in the same manner as city taxes are extended.

Â Â Â Â Â  (4) Property shall be subject to sale for the nonpayment of assessments levied by the city in like manner and with like effect as in the case of city taxes. [1983 c.234 Â§5]

Â Â Â Â Â  223.867 [1957 c.430 Â§8; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.869 [1957 c.430 Â§9; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.870 [Renumbered 223.888]

Â Â Â Â Â  223.871 [1983 c.234 Â§6; repealed by 1991 c.902 Â§121]

Â Â Â Â Â  223.872 [1957 c.430 Â§10; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.874 [1957 c.430 Â§11; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.875 [Renumbered 223.900]

Â Â Â Â Â  223.876 Charter authority not affected. ORS 223.851 to 223.876 are in addition to and not a limitation on authority a city may exercise under its charter. [1983 c.234 Â§7]

Â Â Â Â Â  223.877 [1957 c.430 Â§12; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.878 Inclusion of property outside city in city assessment for local street improvement. (1) The governing body of a city may include property located outside the city as part of the property to be improved or to be assessed for a street improvement, subject to the following conditions:

Â Â Â Â Â  (a) The type of street improvement is one which the city has authority to finance by assessments against property within the city.

Â Â Â Â Â  (b) The governing body of the county, by resolution, approves the improvement if any portion of it is outside the city.

Â Â Â Â Â  (c) The governing body of the county, by resolution, approves the assessment of the property outside the city.

Â Â Â Â Â  (d) The assessment authority, including authority to enforce collection of assessments, is exercised for property outside the city in the same manner as for property within the city.

Â Â Â Â Â  (2) The owners of property outside the city subject to assessment under this section shall have the same rights, including remedies, which the owners of property within the city may have. [Formerly 308.170]

Â Â Â Â Â  Note: 223.878 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 223 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  223.879 [1957 c.430 Â§13; repealed by 1959 c.653 Â§12]

Â Â Â Â Â  223.880 Public roads included in sidewalk improvement district; assessment on property benefited. Any incorporated city, in addition to powers granted by law or charter, may include in any sidewalk improvement district within the city all county roads or state highways or any part thereof which are located within the improvement district. It may cause to be built on the county roads or state highways or portions thereof within the improvement district, sidewalks for pedestrian travel, and may assess the cost thereof upon the property benefited thereby, in the manner provided by charter or law. [Formerly 223.850]

Â Â Â Â Â  223.882 Acquisition of property by city to aid water commerce. In order to secure benefit from the United States Bonneville electrical and navigation project, all cities may purchase, acquire by condemnation, or lease, real property for the purpose of constructing thereon wharves, docks or other similar structures, or other aid to water-borne commerce, or for providing for sites for the location and operation of industrial or manufacturing plants or works thereon which will use the electrical energy developed by the Bonneville project and which would constitute feeders for docks, wharves or other aids of water-borne commerce. [Formerly 223.855]

Â Â Â Â Â  223.884 Authority to take property within and without city limits. In carrying out the powers granted by ORS 223.882, cities are granted the right of eminent domain and the right to take private property for the public uses authorized by ORS 223.882. This power shall be exercised as provided by ORS chapter 35. Real property located without the corporate limits of the city, adjacent or contiguous to any of the boundary lines of the corporate limits of the city or within 10 miles of the boundary line of the corporate limits of any such city, may be acquired under the terms of this section. The determination of the council, commission of public docks, or other administrative body of the city having jurisdiction of its wharf or dock property that the acquiring of any particular real property is necessary to carry out the purposes of ORS 223.882 shall be sufficient foundation for the exercise of the right of eminent domain, notwithstanding that there is other real property available that might be used for those purposes. [Formerly 223.860; 1971 c.741 Â§22]

Â Â Â Â Â  223.886 Loans authorized to finance improvements; security for loans; consent of electors. In carrying out the powers conferred by ORS 223.882, the city may borrow money from any person, corporation or agency of the United States Government for the purchase of any real property described in ORS 223.882, or for paying the cost of improvements on any real property, which improvements may include the construction of docks, wharves or other structures and appurtenant appliances or fixtures or machinery necessarily required to operate a wharf or dock. In borrowing money for any of these purposes the cities may secure money so borrowed by executing and giving a mortgage or similar indenture on any such real property and its revenues. If repayment of money borrowed for acquisition or improvement of any such real property is not to be secured solely by the real property and the income derived therefrom, then, before a debt for the purpose of this section or ORS 223.882 can be contracted or incurred, the consent of the electors of the city must first be obtained. [Formerly 223.865]

Â Â Â Â Â  223.888 Authority of city to carry out law. In the execution of powers conferred by ORS 223.882 to 223.886, a city may act through its council, commission of public docks, or other administrative body having jurisdiction of its wharves, docks or waterfront property. The city or its said administrative body may enter into and execute contracts or leases and do all acts and things requisite for carrying out the purposes of ORS 223.882 to 223.900. [Formerly 223.870]

Â Â Â Â Â  223.900 Leasing property to individuals. In leasing or renting any part or portion of the real property acquired pursuant to the authority of ORS 223.882 to any individual or corporation, a city shall act in conformity with the requirements of ORS 271.300 to 271.360 when those sections are applicable. [Formerly 223.875; 1985 c.443 Â§2]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  223.905 [Repealed by 2007 c.783 Â§234]

Â Â Â Â Â  223.910 [Repealed by 2007 c.783 Â§234]

Â Â Â Â Â  223.915 [Repealed by 2007 c.783 Â§234]

Â Â Â Â Â  223.920 [Repealed by 2007 c.783 Â§234]

Â Â Â Â Â  223.925 [Repealed by 2007 c.783 Â§234]

Â Â Â Â Â  223.930 Streets along city boundaries or partly within and without city. (1) Any city may construct, improve, maintain and repair any street the roadway of which, as defined in the Oregon Vehicle Code, is along or along and partly without, or partly within and partly without the boundaries of the city and may acquire, within and without the boundaries of such city, such rights of way as may be required for such street by donation or purchase or by condemnation in the same manner as provided in ORS 223.005 to 223.105, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) In any condemnation proceeding pursuant to subsection (1) of this section, a city shall not have any right of occupancy or possession until the condemnation judgment is paid. [1955 c.551 Â§1; 1985 c.16 Â§453]

Â Â Â Â Â  223.935 Basis for legalization of road. A city governing body may initiate proceedings to legalize a city road within the city under ORS 223.935 to 223.950 if any of the following conditions exist:

Â Â Â Â Â  (1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

Â Â Â Â Â  (2) If the location of the road cannot be accurately determined due to:

Â Â Â Â Â  (a) Numerous alterations of the road;

Â Â Â Â Â  (b) A defective survey of the road or adjacent property; or

Â Â Â Â Â  (c) Loss or destruction of the original survey of the road.

Â Â Â Â Â  (3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the city records. [1989 c.375 Â§1]

Â Â Â Â Â  223.940 Proceedings for legalization of roads; report; notice. (1) If proceedings for legalization of a road are initiated under ORS 223.935, the city governing body shall:

Â Â Â Â Â  (a) Cause the road to be surveyed to determine the location of the road;

Â Â Â Â Â  (b) Cause the city engineer or other city road official to file a written report with the city governing body including the survey required under this section and any other information required by the city governing body; and

Â Â Â Â Â  (c) Cause notice of the proceedings for legalization to be provided to owners of abutting land in the manner required by city ordinance or charter.

Â Â Â Â Â  (2) In a proceeding under this section, any person may file with the city governing body information that controverts any matter presented to the city governing body in the proceeding or alleging any new matter relevant to the proceeding. [1989 c.375 Â§2]

Â Â Â Â Â  223.945 Compensation for property affected by road legalization. (1) A city governing body shall provide for compensation under this section to any person who has established a structure on real property if the structure encroaches on a road that is the subject of legalization proceedings under ORS 223.935 to 223.950.

Â Â Â Â Â  (2) To qualify for compensation under this section, a person must file a claim for damages with the city governing body before the close of the hearing to legalize the road. The city governing body shall consider a claim for damages unless the city governing body determines that:

Â Â Â Â Â  (a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

Â Â Â Â Â  (b) Upon the original location of the road, the person received damages;

Â Â Â Â Â  (c) The person or the personÂs grantor applied for or assented to the road passing over the property; or

Â Â Â Â Â  (d) When making settlements on the property, the person found the road in public use and traveled.

Â Â Â Â Â  (3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

Â Â Â Â Â  (4) The city governing body may proceed to determine compensation and acquire the structure by any method authorized by law or by the city charter.

Â Â Â Â Â  (5) If a city governing body determines that removal of the encroaching structure is not practical under this section, the city governing body may acquire property to alter the road being legalized. [1989 c.375 Â§3]

Â Â Â Â Â  223.950 Order under road legalization proceeding. (1) After considering matters presented in a proceeding to legalize a road under ORS 223.935 to 223.950, a city governing body shall determine whether legalization of the road is in the public interest and shall enter an order abandoning or completing the legalization procedures on the road.

Â Â Â Â Â  (2) When a city governing body legalizes a road under ORS 223.935 to 223.950, the city governing body shall cause the road to be surveyed and the centerline and right of way to be monumented by a registered professional land surveyor. The survey map and narrative for such survey shall be prepared and filed with the county surveyor in accordance with ORS 209.250.

Â Â Â Â Â  (3) Courts shall receive any order filed under this section as conclusive proof that the road exists as described in the order.

Â Â Â Â Â  (4) Upon completion of the legalization procedures under ORS 223.935 to 223.950:

Â Â Â Â Â  (a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

Â Â Â Â Â  (b) The road exists as shown on the order legalizing the road. [1989 c.375 Â§4]

_______________



Chapter 224

Chapter 224 Â City Sewers and Sanitation

2007 EDITION

CITY SEWERS AND SANITATION

CITIES

CONSTRUCTION OF SEWER SYSTEM; ASSESSMENT PLAN

224.010Â Â Â Â  Definitions for ORS 224.010 to 224.170

224.020Â Â Â Â  Authority of city to construct sewage system

224.030Â Â Â Â  Authority of city to alter water flow; limitations

224.040Â Â Â Â  Assessment of property; collection

224.050Â Â Â Â  Rights of owners outside city limits

224.065Â Â Â Â  Writ of review

224.080Â Â Â Â  Record and effect of judgment

224.090Â Â Â Â  Assessment lien on property outside city limits; priority

224.100Â Â Â Â  Records and indexes of transcripts; effect of writ of review

224.110Â Â Â Â  Enforcing liens on property outside city limits

224.120Â Â Â Â
Sale
without foreclosure

224.130Â Â Â Â  Assessment of property in drainage district

224.140Â Â Â Â  Authority to control sewer system

224.150Â Â Â Â  Federal aid

224.160Â Â Â Â  Procurement of funds for construction

224.170Â Â Â Â  Laws and charter provisions applicable to reassessments

CONSTRUCTION OF SEWER SYSTEM; BOND PLAN

224.232Â Â Â Â  Bond election; Environmental Quality Commission order; court enforcement; issuance of bonds without elector approval

224.270Â Â Â Â  Validation of bond issues

SEWER CONSTRUCTION IN CITIES OF 3,500 OR LESS

224.310Â Â Â Â  Definitions for ORS 224.310 to 224.420

224.320Â Â Â Â  Municipalities eligible for state help in financing sewer systems

224.330Â Â Â Â  Conditions precedent to financing application

224.340Â Â Â Â  Bonds; form; interest; sale price

224.350Â Â Â Â  General powers of the State Treasurer under ORS 224.310 to 224.420; rules

224.370Â Â Â Â  Municipality not to assume further obligations

224.380Â Â Â Â  Limitations on authority of State Treasurer to purchase bonds

224.390Â Â Â Â  State Sewer Bond Revolving Fund

224.400Â Â Â Â  Control of State Treasurer over rates, collection of charges and delinquent assessments; budget approval

224.410Â Â Â Â  Authority to appoint receiver and withhold earmarked moneys on default

224.420Â Â Â Â  Duty of local treasurer to keep funds separate and withhold bond payments; liability of treasurer

224.450Â Â Â Â  Validation of revenue bonds issued by cities of less than 100,000; sale of bonds to the federal government

SEWAGE CHARGE ON WATER USERS

224.510Â Â Â Â  Sewage charge on water users

CONSTRUCTION OF SEWER SYSTEM; ASSESSMENT PLAN

Â Â Â Â Â  224.010 Definitions for ORS 224.010 to 224.170. As used in ORS 224.010 to 224.170, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCityÂ means any incorporated city or town.

Â Â Â Â Â  (2) ÂCouncilÂ means the council or other municipal authority of a city.

Â Â Â Â Â  224.020 Authority of city to construct sewage system. Whenever the council of any city deems it necessary or expedient to construct a sewer partially within and partially without the city, or to construct a sewer outlet, or do any other work, acts or things without the city for proper disposal of sewerage and drainage, the city, through its council, may acquire by purchase, condemnation or otherwise, any property rights of way, easement and other rights without the city as may be needed or deemed essential for the construction of the sewer, sewer outlet, or other works. It may also provide for and do all things which may be necessary or deemed essential for proper construction of such sewer, sewer outlet, and for other works, acts and things which may be deemed necessary or essential for the proper disposal of sewerage and drainage from the city and adjacent territory.

Â Â Â Â Â  224.030 Authority of city to alter water flow; limitations. A city, through its council, may divert water and waterways, fill or drain lakes, ponds or other waters, increase or diminish the flow of waters in natural channels or dam channels and do such other acts and things as may be found necessary or essential for the matters provided for in ORS 224.010 to 224.120 and in ORS 224.170. However, no property rights or other vested rights shall be taken without agreement with the owner or a proceeding of condemnation.

Â Â Â Â Â  224.040 Assessment of property; collection. The council may provide for and make a local assessment for benefits against any and all property whether within or without the city or partially within or partially without the city and enforce a collection of such assessments.

Â Â Â Â Â  224.050 Rights of owners outside city limits. The owners of property without the city shall be given like notice and shall have like opportunities of remonstrance and have all other rights and remedies which the owners of property within the city may have or be given, including the privileges of the Bancroft Bonding Act or similar charter provisions relating to bonding of assessments.

Â Â Â Â Â  224.060 [Amended by 1959 c.220 Â§1; repealed by 1967 c.280 Â§1 (224.065 enacted in lieu of 224.060)]

Â Â Â Â Â  224.065 Writ of review. Notwithstanding any of the provisions of ORS 224.010 to 224.170, owners of any property against which an assessment for a local improvement under this chapter has been imposed may seek a review thereof under the provisions of ORS 34.010 to 34.100. [1967 c.280 Â§2 (enacted in lieu of 224.060 and 224.070)]

Â Â Â Â Â  224.070 [Amended by 1959 c.220 Â§2; repealed by 1967 c.280 Â§1 (224.065 enacted in lieu of 224.070)]

Â Â Â Â Â  224.080 Record and effect of judgment. Upon final determination of the review a transcript of the judgment shall be filed with the auditor, clerk or other official of the city having charge of the assessment records, whereupon it shall be entered in the records of the city and other records as provided in ORS 224.090 and 224.100 and shall constitute the assessment against the property. It shall bear interest from the date that other assessments for such sewer or work bear interest and shall be enforced and collected in like manner as the assessment is collected against other property which may have been assessed for such sewer or other work. In case the judgment on appeal is for the same amount as the assessment, no entries need be made of the transcript. [Amended by 1967 c.280 Â§3]

Â Â Â Â Â  224.090 Assessment lien on property outside city limits; priority. No assessment under ORS 224.040 against property beyond the limits of the city shall be a lien on the property until a certified transcript of the assessment in so far as it affects such property has been filed with the county clerk or other person having custody and charge of the mortgage records of the county. From the date of such filing the assessment shall be a lien and charge against the property upon which it is imposed, prior and superior to all other liens and encumbrances whatsoever thereon, except general taxes.

Â Â Â Â Â  224.100 Records and indexes of transcripts; effect of writ of review. The clerk or officer referred to in ORS 224.090 shall record the transcript referred to in that section in the mortgage records of the county and properly index it. The issuance of a writ of review shall not prevent the recording and indexing of such transcript, but upon final determination of the review a further transcript shall be recorded showing the amount of the assessment. The second transcript shall be indexed and recorded and the same shall, for the amount specified therein, have the same force and effect as the first transcript would have had. [Amended by 1967 c.280 Â§4; 1999 c.654 Â§24]

Â Â Â Â Â  224.110 Enforcing liens on property outside city limits. The city, through its council, may collect and enforce or provide for collecting and enforcing payment of liens created by virtue of ORS 224.090 or 224.100 by a sale of the property in the same manner and with the same force and effect as is or may be provided with respect to property within the city, or a proceeding in court to foreclose such liens.

Â Â Â Â Â  224.120
Sale
without foreclosure. In case of a sale without a foreclosure in court a duplicate certificate of sale shall be made by the city official making the sale and recorded with the county clerk or other officer having charge of mortgage records of the county. In case of redemption or issuance of a deed upon such certificate of sale a further certificate of such fact shall be made by the proper city official and shall be recorded in the same manner. [Amended by 1999 c.654 Â§25]

Â Â Â Â Â  224.130 Assessment of property in drainage district. Nothing contained in ORS 224.010 to 224.170 shall authorize the city to assess any property now included in any drainage district organized under ORS 547.005 to 547.030 and beyond the limits of the city unless the owner of such property or the officers of such district consent thereto. However, if the owner of property in such district at any time desires to connect with and utilize any sewer or drain constructed pursuant to ORS 224.020, a just and equitable assessment may be made and charged against the property owned by the owner and especially and peculiarly benefited by such connection.

Â Â Â Â Â  224.140 Authority to control sewer system. A city, through its council, may enact and enforce such ordinances and other provisions as may be necessary or essential for the proper policing, protection, management and control of sewers, ditches, canals and other works beyond the city limits and constructed by the city under or by virtue of ORS 224.010 to 224.170. The city may construct extensions, laterals and branches to such sewer system upon the terms and provisions applicable to original construction.

Â Â Â Â Â  224.150 Federal aid. The city may negotiate and obtain from the federal government financial aid in construction referred to in ORS 224.140 by a work relief program, grant, loan or other means of like or different nature.

Â Â Â Â Â  224.160 Procurement of funds for construction. Pending the making of an assessment for all or part of any construction referred to in ORS 224.140, the city may make temporary loans or advances from the fund legally available under its charter in order to procure the federal aid or perform such construction, or both. Such loan shall be refunded from a local assessment when made and collected. If the city is without adequate funds to make such temporary loan it may from time to time borrow funds therefor and give its certificate of indebtedness for the money so borrowed. This certificate shall be paid only from funds collected from the local assessment authorized to be made for the construction. The rate of interest upon the certificates of indebtedness shall not exceed six percent per annum and no greater amount shall be borrowed than the amounts necessary for the purposes of construction.

Â Â Â Â Â  224.170 Laws and charter provisions applicable to reassessments. The provisions of the city charter applicable to curative measures or reassessments shall be applicable to property without the city limits as well as to the property within the city. The owners of property beyond the city limits shall have like rights of objection, remonstrances, hearing and other remedies as the owners of property within the city or town. The right of review of any reassessment by the circuit court as provided by ORS 224.065 relative to an original assessment, and the provisions of ORS 224.065, 224.080 and 224.100 relative to review of an original assessment shall be applicable to review of a reassessment. [Amended by 1967 c.280 Â§5]

Â Â Â Â Â  224.210 [Repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.220 [Amended by 1971 c.573 Â§1; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.230 [Amended by 1967 c.427 Â§1; repealed by 1973 c.213 Â§9; amended by 1973 c.835 Â§162; amendment treated as reenactment, see 224.232]

CONSTRUCTION OF SEWER SYSTEM; BOND PLAN

Â Â Â Â Â  224.232 Bond election; Environmental Quality Commission order; court enforcement; issuance of bonds without elector approval. (1) The governing body of the municipality, by proposed charter amendment or ordinance, may refer the question of acquiring and constructing the facilities to a vote of its electors, and after approval thereof by a majority of such electors, may authorize the issuance of and cause to be issued bonds of the municipality for such purposes. The bonds may be general obligation, limited obligation or self-liquidating in character in a sum not more than the amount authorized at such election. The bonds may provide for payment of principal and interest thereon from service charges to be imposed by the governing body for services to be extended through employment and use of the facilities. If service charges are imposed to be paid as provided in ORS 224.220 (1971 Replacement Part), such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bonds and the principal thereof at maturity.

Â Â Â Â Â  (2) When the Environmental Quality Commission enters an order pursuant to ORS 468.090 that requires the acquisition or construction of facilities in a municipality for compliance, the governing body of the municipality must refer to its electors the question of a bond issue in an amount sufficient to finance the necessary acquisition or construction of such facilities. The election must be held within one year of the date on which the order of the commission becomes final.

Â Â Â Â Â  (3) If, within eight months after the final order of the commission becomes final, the governing body of the municipality has not called an election in compliance with subsection (2) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of Marion County for an order compelling the holding of an election.

Â Â Â Â Â  (4)(a) If the electors do not approve the bond issue submitted pursuant to subsection (2) or (3) of this section, the commission may apply to the circuit court of the county in which the municipality is located or to the circuit court of
Marion
County
for an order directing that:

Â Â Â Â Â  (A) Self-liquidating bonds of the municipality be issued and sold pursuant to ORS 224.210 to 224.260 (1971 Replacement Part); and

Â Â Â Â Â  (B) The proceeds be applied to the acquisition or construction of facilities required to comply with the order of the commission.

Â Â Â Â Â  (b) If the court finds that the facilities required by the order of the commission are necessary to the public health under the minimum standards of the commission, it shall issue an order directing that:

Â Â Â Â Â  (A) Such bonds be issued and sold without elector approval in such an amount as the court finds necessary to acquire or construct such facilities; and

Â Â Â Â Â  (B) The proceeds be applied for such purposes.

Â Â Â Â Â  (5) Any court proceeding authorized by subsection (3) or (4) of this section shall be advanced on the court docket for immediate hearing. [1973 c.835 Â§162 amending 224.230 treated as reenactment of 224.230 repealed by 1973 c.213 Â§9; 2005 c.22 Â§166]

Â Â Â Â Â  Note: 224.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 224 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  224.240 [Amended by 1965 c.283 Â§1; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.250 [Amended by 1967 c.293 Â§23; 1967 c.427 Â§2; repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.260 [Repealed by 1973 c.213 Â§9]

Â Â Â Â Â  224.270 Validation of bond issues. All proceedings and elections had prior to March 9, 1935, in cities of less than 100,000 population under ORS 224.232 and 224.270 are validated. All bonds voted prior to March 9, 1935, by any municipality, as defined in ORS 224.210 (1971 Replacement Part), for a sanitary disposal of sewage under ORS 224.210 to 224.260 (1971 Replacement Part) shall, when issued and sold, be legal and binding obligations of the municipality if the issuance of bonds for that purpose has been authorized and approved by a majority vote of the electors voting on the question and regardless of whether the question was submitted to the electors by the council or other governing body by resolution, ordinance or by charter amendment. The governing body of the municipality may, either before or after issuing the bonds, adopt plans, specifications and estimates for a sanitary disposal of sewage with or without following any previous plans, specifications, estimates or methods.

SEWER CONSTRUCTION IN CITIES OF 3,500 OR LESS

Â Â Â Â Â  224.310 Definitions for ORS 224.310 to 224.420. As used in ORS 224.310 to 224.420, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂMunicipalityÂ means a duly incorporated city or town having a population of not more than 3,500 inhabitants as determined from the latest official enumeration of inhabitants, either federal or state, made prior to the date of authorization of the construction and establishment by the municipality of a sewerage system or of an extension to an existing sewerage system.

Â Â Â Â Â  (2) ÂSewerage systemÂ means complete or primary sewage treatment and disposal facilities, sewer mains, pumping stations, and all equipment and appurtenances necessary, useful or convenient for the treatment or disposal of sewage, or any portion of such a system, whether within or without the corporate limits of a municipality. [Amended by 1953 c.287 Â§9; 1959 c.157 Â§4]

Â Â Â Â Â  224.320 Municipalities eligible for state help in financing sewer systems. Municipalities that have been certified by the Environmental Quality Commission as being in need of sewerage systems and that are unable to sell bonds upon the public market, or are unable to obtain satisfactory offers for bonds upon such market, for the purpose of financing the costs of construction thereof may apply to the State Treasurer for the purpose of financing such costs under ORS 224.310 to 224.420. The Environmental Quality Commission shall furnish to the State Treasurer in writing a list of the municipalities that are in the greatest need of sewerage and sanitation facilities. [Amended by 1955 c.593 Â§1]

Â Â Â Â Â  224.330 Conditions precedent to financing application. A municipality shall not apply to the State Treasurer for financing under ORS 224.320 unless:

Â Â Â Â Â  (1) It submits to the State Treasurer plans and specifications prepared by competent licensed engineers setting forth the type or character of sewer system or sewerage facilities proposed for the particular municipality and the estimated cost of the system and of the appurtenances thereto.

Â Â Â Â Â  (2) It submits to the State Treasurer the proposed plan of the municipality for liquidation of indebtedness to be incurred for financing the cost of such system or facilities. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.340 Bonds; form; interest; sale price. Notwithstanding the provisions of any other Act or of any city charter, the bonds issued by municipalities pursuant to ORS 224.350 and 224.370 shall bear such dates, be in such form, run for such periods of time, bear such rates of interest, and be sold by the municipalities at such prices as the State Treasurer may determine. [Amended by 1953 c.287 Â§9; 1955 c.593 Â§2; 1981 c.94 Â§12]

Â Â Â Â Â  224.350 General powers of the State Treasurer under ORS 224.310 to 224.420; rules. (1) The State Treasurer shall be the sole judge as to whether state funds shall be invested in the project and as to which undertakings shall first be financed. The decision of the State Treasurer on the subject of investment and priority shall be final.

Â Â Â Â Â  (2) The State Treasurer may enlist the technical services of any state officer or department in a study of the feasibility and cost of the sewerage project.

Â Â Â Â Â  (3) The State Treasurer, in the discretion of the State Treasurer, may purchase, with funds subject to investment by the State Treasurer, or with moneys from the revolving fund as provided in ORS 224.390, general obligation sewerage system bonds of any municipality including bonds issued under statutory or charter authority pursuant to applications to pay assessments in installments. To facilitate the construction of a sewerage system for a municipality, the state may purchase at current market prices with such funds the outstanding water system bonds of the municipality. After the purchase of such bonds, the State Treasurer may agree with the municipality as to allocation of the net revenues of the water system of the municipality to the payment of the principal of and the interest upon the water system bonds, and upon the sewerage system bonds of the municipality. If the State Treasurer deems it expedient in the acquisition and construction of a sewerage system for a municipality to furnish sewerage service for territory that is contiguous to a municipality, or for territory outside the municipality that, in the judgment of the State Treasurer, can conveniently be served by the sewerage system thereof, the state may purchase the sewerage system bonds of a sanitary district or districts comprising such territory, or any part thereof, provided the public indebtedness for all purposes within said sanitary district or districts shall not exceed 12-1/2 percent of the real market value of all taxable property therein.

Â Â Â Â Â  (4) The State Treasurer may authorize municipalities or sanitary districts, or both, to issue sewerage system bonds with the right reserved to them to redeem bonds at par value and accrued interest prior to the final maturity dates of the bonds.

Â Â Â Â Â  (5) The State Treasurer, in the discretion of the State Treasurer, may authorize deferment of payment of interest upon the sewerage bonds of the municipality or district for a period not exceeding three years, and may provide for the issuance of such bonds with graduated rates of interest.

Â Â Â Â Â  (6) The State Treasurer may adopt rules and regulations specifying the procedure to be followed by a municipality or sanitary district in availing itself of the provisions of ORS 224.310 to 224.420. [Amended by 1953 c.287 Â§9; 1967 c.293 Â§25; 1991 c.459 Â§352]

Â Â Â Â Â  224.360 [Amended by 1953 c.287 Â§9; 1955 c.593 Â§3; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  224.370 Municipality not to assume further obligations. So long as any of the sewerage bonds of the municipality or district are owned by the state, the municipality or district shall not issue other bonds of any character without prior written approval of the State Treasurer. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.380 Limitations on authority of State Treasurer to purchase bonds. The State Treasurer may purchase sewerage bonds from a municipality or sanitary district at private sale if the municipality or district does not receive any bids for the bonds, or if bids received therefor are unsatisfactory. General obligation sewer bonds or sewerage system bonds, other than those issued pursuant to applications to pay assessments in installments, may be purchased by the State Treasurer under the provisions of ORS 224.310 to 224.420 only if the revenues of the sewerage system of the issuing municipality or district, or both, after the payment of operation and maintenance expenses, are pledged wholly to the payment of the principal of and the interest upon the said bonds, and the municipality and the sanitary district, if any, served by the sewerage system of a municipality covenant to levy ad valorem taxes upon all of the taxable property within their corporate limits to meet deficiencies in such revenues for such purposes, and only if the combined indebtedness for all public purposes, other than state or federal, within the boundaries of the municipality, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 12-1/2 percent of the real market value of all property that is by law assessable for state and county purposes within the limits of the municipality. Notwithstanding that such revenues may have been pledged to the payment of the principal of and the interest upon a particular issue of general obligation bonds owned by the state, the same revenues, with the approval of the State Treasurer, may be pledged to the payment of the principal of and the interest on additional issues of such bonds purchased by the state from the municipality or district. The additional issues shall be on a parity with previous issues as to the pledge of such revenues for such purposes. Municipalities may provide that receipts from the payment of assessments levied under authority of chapter 593, Oregon Laws 1955, and the interest thereon shall be applied to payment of the principal of and the interest upon their general sewerage system bonds issued under authority of chapter 593, Oregon Laws 1955, rather than issue Bancroft or assessment bonds pursuant to such assessments. In order to complete the financing of a sewerage system, the State Treasurer may purchase issues of general obligation sewerage system bonds of municipalities or sanitary districts, payable only from ad valorem property taxes, provided the issues do not exceed the debt limits specified in this section. If, in addition to the net revenues of the sewerage system of the issuing municipality, the net revenues of the municipality-owned water system of the municipality that may become available in not more than five years from the issue date of the sewerage system bonds also are pledged to the said bonds, and the municipality further covenants to levy ad valorem taxes upon all the taxable property within its corporate limits to meet deficiencies in sewerage system and water system revenues for such purposes, the sewerage system bonds of the municipality may be purchased by the State Treasurer, provided the combined indebtedness for all purposes within the boundaries of the municipality, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 15-3/8 percent of the real market value of the property within the limits of the municipality. This limitation shall include the ratios of indebtedness to real market value of other subdivisions that overlap the municipality to an extent of more that 12-1/2 percent of the real market value of all the taxable property of the municipality. [Amended by 1953 c.287 Â§9; 1955 c.593 Â§4; 1967 c.293 Â§26; 1991 c.459 Â§353]

Â Â Â Â Â  224.390 State Sewer Bond Revolving Fund. The State Sewer Bond Revolving Fund is created for investment under authority of ORS 224.310 to 224.420 and for payment of costs of the State Treasurer in carrying out the provisions of those sections. The State Treasurer may engage such assistance and incur such expenses as may be necessary for that purpose. The earnings of the revolving fund shall accrue to the General Fund, and the amounts received in payment of the principal of investments thereof shall be credited to the General Fund, to be available for the payment of general governmental expenses. [Amended by 1963 c.341 Â§3]

Â Â Â Â Â  224.400 Control of State Treasurer over rates, collection of charges and delinquent assessments; budget approval. (1) Each municipality financing the cost of a sewerage system under authority of ORS 224.310 to 224.420 shall submit to the State Treasurer for approval a schedule of its rates and proposed method of collection of its sewerage charges. The rates shall be such as, in the judgment of the State Treasurer, shall provide sufficient funds with other revenues, if any, and ad valorem property taxes to liquidate, during the period approved by the State Treasurer, the indebtedness incurred by the municipality to defray the cost of the sewerage system and its appurtenances. Should the rates prove to be insufficient for such purpose, the State Treasurer may direct the municipality to increase the rates to the point at which the sewerage project becomes self-liquidating, and the municipality shall establish forthwith the rates prescribed by the State Treasurer.

Â Â Â Â Â  (2) If the municipality does not have the ability to collect sewerage charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, and if the State Treasurer so directs, delinquent assessments for sewerage charges shall be certified to the assessor of the county in which the municipality is located and shall be entered upon the tax rolls of the county and be collected and accounted for in the same manner in which city taxes are collected and accounted for. The charges shall constitute liens against the real property of the person against whom they are assessed.

Â Â Â Â Â  (3) If required by the State Treasurer, the municipality shall obtain from the State Treasurer approval of the annual budgets and tax levies of the municipality, before they are certified to the clerk and assessor of the county in which the municipality is located, for extension upon the county tax rolls. [Amended by 1955 c.593 Â§5; 1991 c.459 Â§353a]

Â Â Â Â Â  224.410 Authority to appoint receiver and withhold earmarked moneys on default. If any municipality fails to meet, when due, any obligation sold to the state under authority of ORS 224.310 to 224.420, the State Treasurer, with the approval of the circuit court of the county in which the major portion of the assessed valuation of the municipality is located, may appoint a receiver to operate the system. The receiver shall act in the capacity of receiver so long as the circuit court deems receivership necessary to protect the interests of the state and of the municipality. In order to insure prompt payment of interest or principal of bonds acquired by the State Treasurer pursuant to ORS 224.380, the State Treasurer may withhold and apply to the payment of such obligations, any moneys which may accrue to the municipality from state sources. Moneys so withheld shall be repaid to the municipality when the funds with which to meet the obligations for the payment of which funds were withheld are paid by the municipality to the state. The right to withhold said moneys for the purpose provided in this section shall exist only so long as any of the sewage bonds of the municipality are owned by the state.

Â Â Â Â Â  224.420 Duty of local treasurer to keep funds separate and withhold bond payments; liability of treasurer. The treasurer of each municipality and of each sanitary district that finances the cost of a sewerage system or facilities under authority of ORS 224.310 to 224.420 shall keep collections or assessments for sewerage service separate and distinct from other funds of the municipality and shall withhold from tax receipts not less often than quarterly the full amounts proportionate to the elapsed portion of the tax year that have been levied for the payment of interest on and the principal of the sewerage system bonds of the city or sanitary district. For failure to account for sewerage revenues and taxes as provided in this section, such treasurers shall be liable upon their official bonds. [Amended by 1953 c.287 Â§9]

Â Â Â Â Â  224.450 Validation of revenue bonds issued by cities of less than 100,000; sale of bonds to the federal government. All bonds or other obligations issued prior to November 15, 1936, by any city or town of less than 100,000 population, for the purpose of financing in whole or in part the construction, enlargement, extension, repair or improvement of a sewer system, including a sewage treatment or disposal plant and all facilities appurtenant to such system or connected therewith, where such bonds or other obligations are payable or will be payable solely from the gross or net revenues of such sewer system or any part thereof, including the revenues of improvements, additions and extensions thereto which may thereafter be constructed or acquired, as well as the revenues of the existing sewer systems, plants or properties, if any, so enlarged, extended, repaired or improved, and all proceedings for the authorization and issuance of such bonds or other obligations and the sale, execution and delivery thereof, hereby are validated, ratified, approved, authorized and confirmed, notwithstanding that the amount of such bonds or other obligations, together with the amount of bonds or other obligations of such city or town outstanding at the time of the issuance thereof, exceeds or will exceed any limitation or restriction on the amount or percentage of indebtedness or of outstanding bonds or other obligations of such city or town contained in the charter of such city or town or in any general or special law, and notwithstanding any defects or irregularities in such proceedings, and without regard to the fact that such bonds or other obligations may have been issued pursuant to the charter of such city or town or pursuant to any general or special law. Notwithstanding any provision in such proceedings that such bonds or other obligations shall be issued in manner and form satisfactory to the Reconstruction Finance Corporation, or that such bonds or other obligations shall be sold to the Reconstruction Finance Corporation, such bonds or other obligations may be sold to the United States of America, through the appropriate federal officer, agency or instrumentality in manner and form satisfactory to such officer, agency or instrumentality. The bonds or other obligations issued and sold prior to November 15, 1936, are the binding and legal obligations of the city or town issuing them in the actual form in which those bonds and obligations have been issued.

SEWAGE CHARGE ON WATER USERS

Â Â Â Â Â  224.510 Sewage charge on water users. (1) Unless prohibited by its charter, a city may impose on the users of water a sewage charge which shall be billed and collected by the city. The proceeds of the sewage charge may be used for paying, in whole or in part, the cost of planning, constructing or operating a sewage disposal system.

Â Â Â Â Â  (2) The sewage charge shall be established and the rate fixed by the cityÂs governing body. [1957 c.400 Â§1]

_______________



Chapter 225

Chapter 225 Â Municipal Utilities

2007 EDITION

MUNICIPAL UTILITIES

CITIES

MUNICIPAL OWNERSHIP AND OPERATION OF PUBLIC UTILITIES GENERALLY

225.010Â Â Â Â  Definition

225.020Â Â Â Â  Authority of cities to acquire, own and operate utilities within and without city limits

225.030Â Â Â Â  Utility may provide services outside city limits

225.040Â Â Â Â  Validation of prior municipal contracts

225.050Â Â Â Â  Joint acquisition, ownership and operation of waterworks; joint financing

225.060Â Â Â Â  Joint ownership, operation and financing of municipal utilities with another state

225.070Â Â Â Â  Use of surplus city waters for federal military purposes

225.080Â Â Â Â  Financing costs of municipal waterworks or water system; benefit assessments

225.085Â Â Â Â  Klamath Cogeneration Project; service contracts; prohibited transactions

TELEPHONE SYSTEM

225.110Â Â Â Â  Ownership and operation of telephone system within or without city limits

225.120Â Â Â Â  Interconnections; cooperation with state

225.130Â Â Â Â  Right to acquire property

225.140Â Â Â Â  Condemnation of private property for telephone system

225.150Â Â Â Â  Compensation

225.160Â Â Â Â  Alternate condemnation proceeding

MUNICIPAL LIGHT AND POWER SYSTEM

225.210Â Â Â Â  Compliance with rate regulations

225.220Â Â Â Â  Enforcement of statutory requirements

225.230Â Â Â Â  Rates set in accordance with estimates of annual expenses

225.240Â Â Â Â  Exclusive authority to set rates

225.250Â Â Â Â  Application of earnings

225.260Â Â Â Â  Use of proceeds of bond issues

225.270Â Â Â Â  Use of surplus earnings

225.280Â Â Â Â  Warrants on future income; limitations; retirement

225.290Â Â Â Â  Use of unappropriated state waters

225.300Â Â Â Â  Privilege of filing for use of state waters; limitations; determination of reasonable needs

IRRIGATION AND FIRE PROTECTION SYSTEM

225.310Â Â Â Â  Definitions for ORS 225.310 to 225.400

225.320Â Â Â Â  Ownership and operation of irrigation and fire protection facilities

225.330Â Â Â Â  Acquisition of property for the facilities

225.340Â Â Â Â  Fixing of rates

225.350Â Â Â Â  Recovery and collection of service charges

225.360Â Â Â Â  Approval, issuance, payment of bonds

225.370Â Â Â Â  Character, maturities, sale price of bonds

225.380Â Â Â Â  Application of debt limitations

225.390Â Â Â Â  Preparation and examination of plans

225.400Â Â Â Â  Scope of municipal authority

MUNICIPAL OWNERSHIP OF POWER FACILITIES

225.450Â Â Â Â  Definitions for ORS 225.450 to 225.490

225.460Â Â Â Â  Policy

225.470Â Â Â Â  Authority of city to acquire interest in power facilities

225.480Â Â Â Â  City liability; application of moneys; use of power of eminent domain prohibited

225.490Â Â Â Â  Use of municipal money or property; revenue bonds

MUNICIPAL OWNERSHIP AND OPERATION OF PUBLIC UTILITIES GENERALLY

Â Â Â Â Â  225.010 Definition. As used in this chapter, unless the context requires otherwise, ÂcityÂ means any incorporated city or town.

Â Â Â Â Â  225.020 Authority of cities to acquire, own and operate utilities within and without city limits. (1) When the power to do so is conferred by or contained in its charter or act of incorporation, any city may build, own, operate and maintain waterworks, water systems, railways and railroads, electric light and power plants, within and without its boundaries for the benefit and use of its inhabitants and for profit. To that end it may:

Â Â Â Â Â  (a) Acquire water systems and use, sell and dispose of its water for domestic, recreational, industrial, and public use and for irrigation and other purposes within and without its boundaries.

Â Â Â Â Â  (b) Build, acquire, own and operate railways operated by steam, electric or other power within and without its boundaries and running from such city to other towns, cities and points without its boundaries.

Â Â Â Â Â  (c) Acquire right of way, easements or real property within and without its boundaries for any such purpose.

Â Â Â Â Â  (2) In exercising such powers, any city may bring actions for the condemnation or taking of private property for public use in the same manner as private corporations are now authorized or permitted by law to do. [Amended by 1967 c.306 Â§1]

Â Â Â Â Â  225.030 Utility may provide services outside city limits. Any city owning, controlling or operating a system of waterworks or electric light and power system for supplying water or electricity for its inhabitants and for general municipal purposes, and any person controlling or operating any water system or electric light and power system under contract, lease or private ownership, may sell, supply and dispose of water or electricity from such system to any person within or without the limits of the city in which the water or electric light and power system is operated, and may make contracts in reference to the sale and disposal of water or electricity from such system, for use within or without the corporate limits. [Amended by 2005 c.22 Â§167]

Â Â Â Â Â  225.040 Validation of prior municipal contracts. All contracts or agreements made prior to May 20, 1911, and in effect as of that date, for sale and disposal of water or electricity by any city or person operating, controlling or owning water or electric light and power systems, to any person within or without the limits of the city in which the system is operated, are ratified and declared legal and valid contracts in so far as the right of the city to contract with reference to same is concerned. [Amended by 2005 c.22 Â§168]

Â Â Â Â Â  225.050 Joint acquisition, ownership and operation of waterworks; joint financing. (1) Any or all cities may construct, own or operate jointly, in such proportion as they may agree, waterworks and water pipelines, water rights and water.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the cities may:

Â Â Â Â Â  (a) Purchase, own, hold, appropriate and condemn land, rights of way, water or water rights in their own names or in the name of a joint or other commission or agency.

Â Â Â Â Â  (b) Purchase one from the other or others waterworks, water pipelines, water rights or water or any interest therein or in either of them.

Â Â Â Â Â  (c) Provide joint or other commissions or agencies for construction, operation or control of the matters listed in this section.

Â Â Â Â Â  (d) Issue, sell or otherwise dispose of bonds or other securities of the city for the purpose of carrying out any of the provisions of this section.

Â Â Â Â Â  225.060 Joint ownership, operation and financing of municipal utilities with another state. (1) Whenever authorized by their charter or incorporation law, cities and other municipal corporations may, either severally or in joint agreement, purchase, own, operate and maintain any works in an adjoining state necessary or pertinent to the furnishing of water supply or electric power, or both, for the benefit and use of their inhabitants and for profit, in so far as authorized and permitted by the laws of the adjoining state.

Â Â Â Â Â  (2) For the purposes stated in subsection (1) of this section, and subject to its limitations, cities and other municipal corporations may purchase, own, appropriate and condemn land, rights of way, and water or water rights or both.

Â Â Â Â Â  (3) Cities and other municipal corporations may also issue, sell and otherwise dispose of their bonds or other securities for the purposes of this section.

Â Â Â Â Â  225.070 Use of surplus city waters for federal military purposes. The governing body of any city may contract with and permit the
United States of America
to use for military purposes within or without the boundaries of such city the surplus waters thereof and such use shall be deemed to be for municipal purposes.

Â Â Â Â Â  225.080 Financing costs of municipal waterworks or water system; benefit assessments. (1) In order to finance the cost of installing any improvement for waterworks or water systems authorized by ORS 225.020, a city council may provide for and make a local assessment for benefits, for all or part of the cost of such construction, against any and all property whether within or without the city or partially within or partially without the city and enforce collection of such assessments. An assessment shall not be levied under this section against property located outside the city, however, unless the governing body of the county where such property is located, by resolution, approved the assessment of the property to be assessed.

Â Â Â Â Â  (2) ORS 224.010 to 224.170, applying to assessments for construction of sewer systems, apply to assessments authorized by this section. [1971 c.269 Â§2]

Â Â Â Â Â  225.085 Klamath Cogeneration Project; service contracts; prohibited transactions. Notwithstanding any other law, the City of Klamath Falls, acting solely in connection with the ownership and operation of the Klamath Cogeneration Project, may enter into transactions with other persons or entities for the production, supply or delivery of electricity or fuel on an economic, dependable and cost-effective basis, including financial products contracts and other service contracts that reduce the risk of economic losses in the transactions. This section does not authorize any transaction that:

Â Â Â Â Â  (1) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

Â Â Â Â Â  (2) Is intended or useful for any purpose other than the production, supply or delivery of electricity or fuel on a cost-effective basis. [1999 c.683 Â§2]

Â Â Â Â Â  Note: 225.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 225 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

TELEPHONE SYSTEM

Â Â Â Â Â  225.110 Ownership and operation of telephone system within or without city limits. When authorized by its charter or act of incorporation, a city may purchase, build, own, operate and maintain telephone or telegraph systems within or without its boundaries, for the benefit and use of its inhabitants at cost or for profit. [Amended by 2005 c.22 Â§169]

Â Â Â Â Â  225.120 Interconnections; cooperation with state. For the purposes of ORS 225.110, a city may interconnect by agreement or otherwise with other public or private telephone systems and conduct both a local and long distance telephone business or it may cooperate with the state at any time that the state undertakes to handle the long distance telephone service for its cities, telephone districts or both.

Â Â Â Â Â  225.130 Right to acquire property. For any of the purposes of ORS 225.110 and 225.120, a city may acquire rights of way, easements and real property within or without its boundaries.

Â Â Â Â Â  225.140 Condemnation of private property for telephone system. Except as provided in ORS 225.150 and 225.160, in exercising the powers granted by ORS 225.110 to 225.130, a city may bring actions for condemnation or taking of any private property necessary for such public use, in the manner provided or permitted by law for private corporations, notwithstanding that the property may already be devoted to a public use.

Â Â Â Â Â  225.150 Compensation. The city shall pay compensation by deposit in court of an order drawn on the city treasurer for the amount of compensation fixed by the court in the condemnation proceeding.

Â Â Â Â Â  225.160 Alternate condemnation proceeding. In lieu of proceeding under ORS 225.140, a city may elect to proceed with condemnation in the manner provided by law for condemnation of land for highway or other purposes by this state.

MUNICIPAL LIGHT AND POWER SYSTEM

Â Â Â Â Â  225.210 Compliance with rate regulations. Each city which owns and operates an electric light and power system or which distributes electric energy for hire, shall charge such rates therefor as meet the requirements of ORS 225.220 to 225.300.

Â Â Â Â Â  225.220 Enforcement of statutory requirements. (1) The requirements of ORS 225.210 to 225.300 shall be enforced and observed by that officer who by the charter is charged with the administration of any electric light and power plant or distributing system owned or operated by the city.

Â Â Â Â Â  (2) As used in this section, ÂofficerÂ includes board or other public authority of the city.

Â Â Â Â Â  225.230 Rates set in accordance with estimates of annual expenses. (1) The officer referred to in ORS 225.220 shall annually before January 1, make a written estimate of the probable expense of maintaining and conducting the electric light plant or distributing system during the next ensuing year, including the cost of any contemplated alterations, improvements, additions or extensions, together with the probable amount necessary for redemption of any unpaid warrants and the interest thereon, as well as the amount required for payment of interest and maturing principal on any outstanding bonds of the city issued for or in connection with any such electric light plant or distributing system.

Â Â Â Â Â  (2) The officer shall thereupon ascertain and prescribe as near as can conveniently be done an electric current rate or rates for the ensuing year which will create a fund sufficient to meet all requirements in subsection (1) of this section.

Â Â Â Â Â  (3) The officer may also include a further amount sufficient to create such fund, as in the judgment of the officer may be desirable or necessary to meet requirements of future contemplated additions, improvements or extensions to the plant or system.

Â Â Â Â Â  225.240 Exclusive authority to set rates. The officer referred to in ORS 225.220 shall be the sole judge of what rates or charges shall be exacted for the electric current furnished for use of street lighting and other public purposes for the city.

Â Â Â Â Â  225.250 Application of earnings. The earnings of the electric plant or distributing system shall be applied and used in payment of warrants and interest thereon issued in connection with operation of any such plant or system, and also in payment for alterations, improvements, additions or extensions and for redemption and retirement of outstanding bonds, together with interest thereon, and shall be expended only in connection with and for improving such plant or system and not for other municipal purposes, except as otherwise provided in ORS 225.270.

Â Â Â Â Â  225.260 Use of proceeds of bond issues. The proceeds of bond issues issued after June 6, 1931, by authority of charter provisions of the city for the purpose of creating, acquiring, building, improving, enlarging, altering or repairing the plant or system referred to by ORS 225.210 shall be used exclusively for the purposes for which such bonds were authorized and issued.

Â Â Â Â Â  225.270 Use of surplus earnings. When any city which owns or operates a municipal electric power plant or system or distributing system, has paid principal and interest to date on all indebtedness incurred in connection therewith, and has created and accumulated an adequate depreciation and replacement reserve in the judgment of the officer having control of such plant or system, the city shall, for the purpose of reducing general property taxes within such city, pay to itself not less than three percent of the annual gross operating revenue of such plant or system, or a volumetric charge based upon the amounts of electricity delivered, transmitted or distributed to retail electricity consumers regardless of the source. The volumetric charge shall not be less than the equivalent of three percent of the gross operating revenues of the municipality utility in 1999. The city shall adjust a volumetric charge to end users such that charges established for different customer classes bear the same approximate relationship as the gross revenues per kilowatt hour paid by the classes in 1999. [Amended by 1999 c.865 Â§32]

Â Â Â Â Â  225.280 Warrants on future income; limitations; retirement. (1) When authorized by the city charter, the officer referred to in ORS 225.220 as having charge of the electric plant or distributing system may execute its warrants upon the city treasurer, drawn against the funds created by and for the benefit of such plant or system in excess of the current cash on hand but not in an amount exceeding one-half of the estimated annual income for the next ensuing year, from such plant or system. The estimate of annual income shall be made by the officer referred to in ORS 225.220.

Â Â Â Â Â  (2) Warrants so drawn in excess of the cash on hand in any such fund shall be stamped ÂNot Paid for Want of FundsÂ by the city treasurer, shall bear the legal interest from the date of such indorsement until the date of payment and shall be paid from the current receipts of the plant or system. The warrant indebtedness shall not be considered or construed to be within the charter limitations respecting any municipal debt.

Â Â Â Â Â  (3) Warrants issued pursuant to this section shall be retired in the order of their presentation for indorsement ÂNot Paid for Want of FundsÂ as funds are available.

Â Â Â Â Â  225.290 Use of unappropriated state waters. Any city which is authorized by its charter or by law to construct, acquire, maintain or operate an electric generating plant or distributing system may acquire in its own name the right to use the unappropriated waters of this state in accordance with laws of this state. [Amended by 1955 c.707 Â§32]

Â Â Â Â Â  225.300 Privilege of filing for use of state waters; limitations; determination of reasonable needs. Any filing made by any city upon the unappropriated waters of this state for use in the future development of a hydroelectric plant by such city shall be reserved to such city and shall not be subject to appropriation by any other person, municipality or corporation unless it is judicially determined that the filing exceeds the reasonable present and future requirements of such city. In that event the surplus or excess may, by judgment of a court of competent jurisdiction, be released and discharged from the filing. Proceedings in court for the determination of whether or not the filing by any city exceeds its reasonable present and future requirements may be instituted by the State of
Oregon
, by the Water Resources Commission in the name of and for the State of
Oregon
, or by any other applicant for the right to use the waters involved. [Amended by 1955 c.707 Â§33; 2003 c.576 Â§400]

IRRIGATION AND FIRE PROTECTION SYSTEM

Â Â Â Â Â  225.310 Definitions for ORS 225.310 to 225.400. As used in ORS 225.310 to 225.400, unless the context requires otherwise, ÂfacilitiesÂ means a water supply for irrigation and for fire protection of property within the city together with a distribution system therefor, reservoirs, pumps, mains, stations, with all appurtenances necessary, useful or convenient for the treatment, storage and distribution of water supply.

Â Â Â Â Â  225.320 Ownership and operation of irrigation and fire protection facilities. Any city may own, acquire, construct, equip, operate and maintain within or without its statutory or corporate limits, in whole or in part, facilities for irrigation and fire protection.

Â Â Â Â Â  225.330 Acquisition of property for the facilities. (1) For the purposes of ORS 225.320, the city may acquire by gift, grant, purchase or condemnation necessary lands and rights of way within or without its statutory or corporate limits.

Â Â Â Â Â  (2) For the purpose of acquiring property under subsection (1) of this section, the city may invoke and shall have the rights, powers and privileges granted public corporations by laws pertaining to this subject.

Â Â Â Â Â  225.340 Fixing of rates. The city governing body may establish just and equitable rates or charges to be paid for the use of the irrigation and fire protection facilities by each person, firm or corporation whose premises are served thereby, or upon subsequent service thereto.

Â Â Â Â Â  225.350 Recovery and collection of service charges. If the service charges established under ORS 225.340 are not paid when due, the amounts thereof, together with such penalties, interests and costs as may be provided by the city governing body, may be recovered in an action at law. [Amended by 1991 c.459 Â§354]

Â Â Â Â Â  225.360 Approval, issuance, payment of bonds. For the purposes of ORS 225.320, the city governing body may, after referring the question of acquiring and constructing the facilities to a vote of the electors of the city and after approval thereof by a majority of the electors, authorize the issuance of and cause to be issued bonds of the city for such purposes, either general obligation, limited obligation or self-liquidating in character, in a sum not more than the amount authorized at such election and subject to the provisions of ORS 225.370 and 225.380. Bonds so authorized and issued may provide for payment of both principal and interest thereon from service charges to be imposed by the city governing body for services to be extended and through employment and use of the irrigation and fire protection facilities. If service charges are imposed to be so paid, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bonds and the principal thereof at maturity.

Â Â Â Â Â  225.370 Character, maturities, sale price of bonds. The city governing body may determine the maturities and tenor of bonds issued under ORS 225.360. However, the bonds shall be serial in character and in accordance with any provisions of law or charter. The bonds shall:

Â Â Â Â Â  (1) Be payable in not to exceed 30 years from the date of issuance thereof.

Â Â Â Â Â  (2) Be sold at a price to net the city not less than the par value thereof with accrued interest.

Â Â Â Â Â  (3) Bear interest at not to exceed six percent per annum. [Amended by 2005 c.22 Â§170]

Â Â Â Â Â  225.380 Application of debt limitations. The amount of any self-liquidating bonds issued under ORS 225.360 shall not be within any limitation of indebtedness fixed by law or charter, but shall be in addition to the amount of the bonds within the limitation. However, the aggregate of the bonds, after deducting sinking funds applicable to payment of principal of the bonds, shall not exceed two and one-half percent of the latest real market value of the issuing city. [Amended by 1967 c.293 Â§27; 1981 c.804 Â§74; 1991 c.459 Â§355]

Â Â Â Â Â  225.390 Preparation and examination of plans. Before calling any election for the purposes set forth in ORS 225.360, the city governing body shall cause to be prepared plans, specifications and estimates of costs of any proposed facilities to be voted upon, which may be examined by any elector of the city.

Â Â Â Â Â  225.400 Scope of municipal authority. The authority given by ORS 225.310 to 225.390 shall be in addition to and not in derogation of any power existing in any city under any constitutional, statutory or charter provisions.

MUNICIPAL OWNERSHIP OF POWER FACILITIES

Â Â Â Â Â  225.450 Definitions for ORS 225.450 to 225.490. As used in ORS 225.450 to 225.490, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCityÂ means a city organized under the law of
California
,
Colorado
,
Idaho
,
Montana
,
Nevada
,
Oregon
,
Washington
or
Wyoming
and owning and operating an electric light and power system.

Â Â Â Â Â  (2) ÂCommon facilitiesÂ means any works and facilities necessary or incidental to the generation, transmission, distribution or marketing of electric power and related goods and commodities.

Â Â Â Â Â  (3) ÂDistrictÂ means a peopleÂs utility district organized under ORS chapter 261 or a similar public utility district organized under the law of
California
,
Colorado
,
Idaho
,
Montana
,
Nevada
,
Washington
or
Wyoming
.

Â Â Â Â Â  (4) ÂElectric cooperativeÂ means a cooperative corporation organized under the law of California, Colorado, Idaho, Oregon, Montana, Nevada, Washington or Wyoming and owning and operating an electric generation, transmission or distribution system. [1967 c.603 Â§2; 1979 c.151 Â§1; 1993 c.141 Â§1; 1999 c.865 Â§34]

Â Â Â Â Â  225.460 Policy. (1) The Legislative Assembly finds and declares it to be in the public interest and for a public purpose that cities, districts, electric cooperatives and electric utility companies participate as authorized in ORS 225.450 to 225.490 jointly and with other persons to:

Â Â Â Â Â  (a) Achieve economies of scale in the generation of electricity;

Â Â Â Â Â  (b) Meet the future power needs of this state and its inhabitants; and

Â Â Â Â Â  (c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

Â Â Â Â Â  (2) ORS 225.450 to 225.490 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section. [1967 c.603 Â§3; 1999 c.865 Â§35]

Â Â Â Â Â  225.470 Authority of city to acquire interest in power facilities. In addition to the powers otherwise conferred on cities of this state, a city that owns or operates an electric light and power system, or a city that owns or operates an electric cogeneration facility as defined in ORS 758.505, may plan, finance, construct, acquire, operate, own and maintain an undivided interest in common facilities within or without the state jointly with one or more other cities, with one or more districts, with one or more electric cooperatives or with one or more persons, or with any combination of such cities, districts, electric cooperatives or persons, and may make such plans and enter into such contracts and agreements as are necessary or appropriate for such joint planning, financing, construction, acquisition, operation, ownership or maintenance. [1967 c.603 Â§4; 1979 c.151 Â§2; 1993 c.141 Â§2; 1999 c.865 Â§36; 2001 c.733 Â§4]

Â Â Â Â Â  225.480 City liability; application of moneys; use of power of eminent domain prohibited. (1) In carrying out the powers granted in ORS 225.470, a city of this state shall be liable only for its own acts with regard to the planning, financing, construction, acquisition, operation, ownership or maintenance of common facilities. No moneys or other contributions supplied by a city of this state for the planning, financing, construction, acquisition, operation or maintenance of common facilities shall be credited or applied otherwise to the account of any other participant in the common facilities.

Â Â Â Â Â  (2) A city shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof. [1967 c.603 Â§5]

Â Â Â Â Â  225.490 Use of municipal money or property; revenue bonds. Any city of this state participating in common facilities under ORS 225.450 to 225.490 may furnish money and provide property, both real and personal, and to the extent and in the manner provided by its charter issue and notwithstanding any other provision of law, sell, either at public or privately negotiated sale, revenue bonds pledging revenues of its electric system and its interest or share of the revenues derived from the common facilities and any additions or betterments thereto, in order to pay its respective share of the cost of the planning, financing, acquisition and construction thereof. All moneys paid or property supplied by any such city for the purpose of carrying out the powers conferred by ORS 225.450 to 225.490 are declared to be for a public purpose. [1967 c.603 Â§6; 1969 c.341 Â§1; 1999 c.865 Â§37]

_______________



Chapter 226

Chapter 226 Â
City
Parks
, Memorials and Cemeteries

2007 EDITION

CITY
PARKS
, MEMORIALS AND CEMETERIES

CITIES

GENERAL PROVISIONS

226.010Â Â Â Â  Control of municipal corporation over property outside its boundaries

PARK COMMISSION IN CITIES OF 3,000 OR MORE

226.110Â Â Â Â  Definitions for ORS 226.120 to 226.240

226.120Â Â Â Â  Composition and selection of board of park commissioners

226.131Â Â Â Â  Vote required for creation of park commission; conduct of election

226.140Â Â Â Â  Organization of board; compensation

226.150Â Â Â Â  Duties of secretary

226.160Â Â Â Â  Duties of treasurer

226.170Â Â Â Â  Publication of penalties

226.180Â Â Â Â  Meetings; participation required for business transactions

226.190Â Â Â Â  Prohibition of interest in contracts

226.200Â Â Â Â  Taxing power of board

226.210Â Â Â Â  General powers of board; rules

226.220Â Â Â Â  Vote required for special tax levy

226.230Â Â Â Â  Dissolution of board and transfer of powers

226.240Â Â Â Â  Transfer of functions on favorable vote

PARKS, MEMORIALS AND OTHER PUBLIC GROUNDS IN CITIES OF 5,000 OR MORE

226.310Â Â Â Â  Definition of ÂcityÂ for ORS 226.320 to 226.400; public character of use

226.320Â Â Â Â  Authority to acquire land for certain purposes

226.330Â Â Â Â  Appropriation in excess of needs

226.340Â Â Â Â  Terms of appropriation ordinance

226.350Â Â Â Â
Sale
of excess land; restrictive covenants in deed of resale

226.360Â Â Â Â  Application of proceeds from sale of excess land

226.370Â Â Â Â  Notice and conduct of sale of excess land

226.380Â Â Â Â  Condemnation procedure

226.390Â Â Â Â  Financing of projects by bond issues

226.400Â Â Â Â  Construction of memorials or veteransÂ facilities in parks within city limits

MUNICIPAL CEMETERIES

226.410Â Â Â Â  Authority to establish cemeteries and crematoria within or without city limits

226.420Â Â Â Â  Acquisition of property of cemetery association

226.430Â Â Â Â  Control by city after conveyance

226.440Â Â Â Â
Sale
of lots by city

226.450Â Â Â Â  Authority to expend funds for maintenance of cemeteries

ABANDONED CEMETERIES

226.510Â Â Â Â  Abandoned cemeteries declared a menace to public health, safety and welfare; acquisition and removal of such cemeteries declared to be public uses

226.520Â Â Â Â  Definitions for ORS 226.510 to 226.630

226.530Â Â Â Â  Powers of city to acquire and remove cemeteries to another site

226.540Â Â Â Â  Public hearing concerning abandoned cemetery

226.550Â Â Â Â  Governing body to publish resolution or ordinance upon finding that cemetery should be discontinued

226.560Â Â Â Â  City may expend public funds for disinterment, removal and reinterment of remains from abandoned cemetery

226.570Â Â Â Â  Power of city to condemn cemetery

226.580Â Â Â Â  Parties defendant to suit to condemn

226.590Â Â Â Â  Service of summons

226.600Â Â Â Â  Effect of service by publication on persons or parties in interest

226.610Â Â Â Â  Compensation for condemned property determined by jury; factors considered

226.620Â Â Â Â  City which acquires abandoned cemetery to proceed with disinterment, removal and reinterment of remains

226.630Â Â Â Â  Acts to be done by city in disinterring, removing and reinterring remains; compliance with section a defense in action for damages

PENALTIES

226.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  226.010 Control of municipal corporation over property outside its boundaries. Every incorporated city or municipal corporation owning or controlling any lands without its boundaries may enact any police or penal ordinance necessary to protect the same or preserve the peace and order therein or regulate the use of such park, enforce the ordinance by penalties of fine or imprisonment and make arrests and serve process of courts therein or upon persons therein or thereon in like manner and with like effect as the same might be enacted or enforced within its corporate limits.

PARK COMMISSION IN CITIES OF 3,000 OR MORE

Â Â Â Â Â  226.110 Definitions for ORS 226.120 to 226.240. As used in ORS 226.120 to 226.240, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means board of city park commissioners.

Â Â Â Â Â  (2) ÂCityÂ means incorporated city containing not less than 3,000 inhabitants.

Â Â Â Â Â  (3) ÂCommissionerÂ means city park commissioner. [Amended by 2005 c.22 Â§171]

Â Â Â Â Â  226.120 Composition and selection of board of park commissioners. The board of park commissioners of the city shall be composed of the mayor and city engineer, if there is one, and if not, the city auditor, together with five citizens thereof, to be appointed by the circuit court in which the city is located. If there is more than one circuit judge in the circuit in which the city is located, the appointment shall be made by all the judges acting together. Not more than three citizens so appointed to the board shall be of the same political party.

Â Â Â Â Â  226.130 [Repealed by 1983 c.350 Â§53 (226.131 enacted in lieu of 226.130)]

Â Â Â Â Â  226.131 Vote required for creation of park commission; conduct of election. The question whether ORS 226.110 to 226.240 shall take effect in a city shall be decided by election as provided in this section. The governing body may submit the question to the electors of the city at an election on a date specified in ORS 221.230. The election shall be conducted under ORS chapters 246 to 260. [1983 c.350 Â§54 (enacted in lieu of 226.130)]

Â Â Â Â Â  226.140 Organization of board; compensation. The commissioners shall organize at a meeting thereof, to be called by the mayor not less than 30 nor more than 60 days after appointment of the commissioners is complete. The mayor shall be chairperson of the board. Whenever a vacancy occurs in the board appointed under ORS 226.120, the proper judge or judges shall fill the vacancy. Commissioners shall not receive compensation for their services as such.

Â Â Â Â Â  226.150 Duties of secretary. The board shall appoint a secretary, who shall keep an accurate record of all proceedings of the board, including all rules and regulations adopted for government or use of the parks.

Â Â Â Â Â  226.160 Duties of treasurer. The city treasurer shall be treasurer of the board. The treasurer shall keep an accurate account of all moneys received and paid out on account of the board apart from all other accounts, and shall pay out no moneys on account of the board, except upon a warrant drawn upon the treasurer by the chairperson or acting chairperson, countersigned by the secretary or acting secretary, of the board.

Â Â Â Â Â  226.170 Publication of penalties. The rules and regulations of the board for violation of which penalties are fixed shall be made public, as the board determines.

Â Â Â Â Â  226.180 Meetings; participation required for business transactions. Regular meetings of the board shall be held on the first Tuesday of each month. Special meetings may be called by the chairperson upon application of three members of the board. No business shall be transacted at any meeting of the board without the presence of three or more of the commissioners. No land shall be purchased without concurrence of a majority of the board.

Â Â Â Â Â  226.190 Prohibition of interest in contracts. No commissioner shall be interested in any contract to which the board of which the commissioner is a member is a party or in which it is interested.

Â Â Â Â Â  226.200 Taxing power of board. The board, at any of its regular meetings, may assess a tax, not exceeding one-half mill on the dollar in any one year, upon the taxable property of the city of which it is the board. This tax shall be collected like other city taxes and when so collected shall be exclusively under the control of the commissioners, and shall be exclusively used for park purposes according to their judgment.

Â Â Â Â Â  226.210 General powers of board; rules. (1) The board shall have full and exclusive control of all parks within or connected with its respective city. For that purpose it may:

Â Â Â Â Â  (a) Lay out and improve such parks.

Â Â Â Â Â  (b) Appoint all necessary engineers, surveyors and all other employees, including a police force to act in the parks and fix the amount of their compensation.

Â Â Â Â Â  (c) Do all acts needful and proper for the protection, care or improvement of the parks.

Â Â Â Â Â  (d) Make all necessary rules or regulations for the use or government of the parks.

Â Â Â Â Â  (e) Affix penalties for breaches of the rules or regulations made under paragraph (d) of this subsection. These penalties shall not exceed $20 for any one offense and shall be collected as other fines and penalties are collected in the city where such offense is committed.

Â Â Â Â Â  (f) Acquire title by purchase, gift, devise or otherwise, to any land it deems desirable for parks, the title to be taken in the name of the city.

Â Â Â Â Â  (2) The board shall disburse all moneys appropriated, given, received or collected for the improvement or use of the parks.

Â Â Â Â Â  (3) All contracts for the purchase of land for park purposes shall be made by the board.

Â Â Â Â Â  (4) If the board, being desirous of acquiring any land for any park, cannot agree with the owner as to the amount to be paid therefor, the board may proceed in the circuit court of the county in which the land is situated, as provided in ORS 223.005 to 223.020 for the appropriation of such land for park purposes.

Â Â Â Â Â  226.220 Vote required for special tax levy. (1) If necessary, the board may provide for payment of land purchases under ORS 226.210 (1)(f) by a special tax, not to exceed one-half mill on the dollar in any one year, on taxable property in the city, to be levied by the board and collected like other city taxes.

Â Â Â Â Â  (2) Before such tax shall be levied and upon written application of the board, signed by its chairperson and secretary and filed with the proper city official in such cases, the city council, in the manner provided in subsection (3) of this section, shall submit the proposition of the special tax levy to electors of the city at an election on a date specified in ORS 221.230.

Â Â Â Â Â  (3) If the proposition is approved, the special tax shall be levied and collected as provided in ORS 226.200; otherwise the levy shall not be made.

Â Â Â Â Â  (4) This section does not apply to the ordinary tax for park purposes as provided by ORS 226.200. [Amended by 1983 c.350 Â§55]

Â Â Â Â Â  226.230 Dissolution of board and transfer of powers. If the governing body of a city with a park board created under ORS 226.120 decides that the city should abolish the board and transfer its powers, functions and duties, as defined in ORS 226.110 to 226.220, to the governing body of the city, the governing body shall submit the question of the transfer to the electors of the city. The election shall be held on a date specified in ORS 221.230. [Amended by 1983 c.350 Â§56]

Â Â Â Â Â  226.240 Transfer of functions on favorable vote. If the electors of the city approve abolition of the park board under ORS 226.230, the park commission shall cease and the offices of park commissioner terminate within 30 days after the returns of the election have been canvassed. Thereafter, all powers, functions and duties of the park commission shall be exercised and performed by the city council or city commission exclusively, to the same extent as if those powers, functions and duties had originally been vested in and exercised by the city council or the city commission. [Amended by 1983 c.350 Â§57]

PARKS, MEMORIALS AND OTHER PUBLIC GROUNDS IN CITIES OF 5,000 OR MORE

Â Â Â Â Â  226.310 Definition of ÂcityÂ for ORS 226.320 to 226.400; public character of use. (1) As used in ORS 226.320 to 226.400, ÂcityÂ means any incorporated city having 5,000 inhabitants or more.

Â Â Â Â Â  (2) The taking, using, acquiring and appropriating of private property for any purpose specified in ORS 226.320 to 226.390 is declared to be done for public use.

Â Â Â Â Â  226.320 Authority to acquire land for certain purposes. Whenever the municipal authorities determine by ordinance to do so, the city may purchase, acquire, take, use, enter upon and appropriate land and property within or without its corporate limits for the purpose of:

Â Â Â Â Â  (1) Public squares, parks, memorial monuments or buildings, pioneer memorials, pioneer museums, memorials and monuments to
United States
war veterans, sites or buildings for meeting places for such war veterans, auto campgrounds, playgrounds or comfort stations.

Â Â Â Â Â  (2) Enlarging any public square, park, auto campground, playground or comfort station.

Â Â Â Â Â  226.330 Appropriation in excess of needs. The city may purchase, acquire, take, use, enter upon and appropriate land and property in excess of what may be needed for any public squares, parks or playgrounds.

Â Â Â Â Â  226.340 Terms of appropriation ordinance. (1) In the ordinance providing for an appropriation under ORS 226.330, the municipal authorities shall specify and describe the land authorized to be taken, purchased, acquired, used and appropriated. Such land shall not embrace more than 200 feet beyond the boundary line of the property to be used for the public squares, parks or playgrounds in order to protect the same by resale of the neighboring property with restrictions whenever the council determines thereon by ordinance.

Â Â Â Â Â  (2) The council shall declare in the ordinance that the control of the neighboring property within 200 feet of the boundary lines of the public squares, parks or playgrounds is reasonably necessary in order to protect the public squares, parks or playgrounds, their environs, the preservation of the view, appearance, light, air, health or usefulness thereof.

Â Â Â Â Â  226.350
Sale
of excess land; restrictive covenants in deed of resale. After so much land and property referred to in ORS 226.330 as is needed has been appropriated for public squares, parks or playgrounds, the municipal authorities of the city may by ordinance authorize the sale of the remainder of such land or property and impose such restrictions in any deed of resale as may be deemed necessary or proper. The ordinance shall specify correctly and describe the land or property to be sold, and the restrictions in regard to the use thereof. The restrictions shall fully insure the protection of the public squares, parks, or playgrounds, their environs, the preservation of the view and appearance, light, air, health or usefulness thereof, whenever the council shall by ordinance determine thereon and which are to be imposed and inserted in the deed of resale.

Â Â Â Â Â  226.360 Application of proceeds from sale of excess land. The proceeds from resale of any neighboring property taken in excess of what may be necessary for actual construction, opening, widening, extending and laying out of any public square, park or playground as provided in ORS 226.310 to 226.390 shall be deposited in the city treasury and used in payment of interest and as a sinking fund to retire any bond issues authorized under ORS 226.390. Any surplus arising from such transaction shall be turned over to and for the use of the park department of the city.

Â Â Â Â Â  226.370 Notice and conduct of sale of excess land. Before selling the neighboring lands or property acquired under ORS 226.320 to 226.360, or any part thereof or any right or interest therein, the municipal authorities of the city shall give a notice of such sale by publication for five successive days in one or more daily newspapers of the city having a general circulation therein and by posting a similar notice in two conspicuous places in or upon the property described and referred to in the notice. The notice shall describe the property to be sold and shall state any restrictions under which the property will be sold and the terms of sale. The notice shall further state that sealed proposals will be received by an officer of the city named in the notice at the office of the officer for such purchase until the day and hour named therein. At the time appointed, such municipal authority shall open the proposals and shall either award to the highest responsible bidder for the purchase of the property; or at their discretion, reject any or all bids, and readvertise in the manner provided in this section.

Â Â Â Â Â  226.380 Condemnation procedure. When it is intended by the municipal authorities of the city to take, use and appropriate private property for any of the purposes mentioned in ORS 226.320 to 226.340 and the owners and the municipal authorities cannot agree upon compensation and damages arising therefrom, compensation and damages shall be considered, ascertained, determined, awarded and paid in the manner provided by general laws relative to condemnation or by such means as may be prescribed by the city charter for widening, opening, laying out or extending streets, or for acquiring private property for park purposes, at the option of the municipal authorities.

Â Â Â Â Â  226.390 Financing of projects by bond issues. The municipal authorities may issue bonds for the costs and expenses of acquiring the private property for any of the purposes mentioned in ORS 226.320 to 226.380. The bonds shall be at such rate of interest and for such length of time as the municipal authorities determine, shall be advertised and sold in such manner as the municipal authorities determine and shall be a general obligation of the city. The municipal authorities shall, at the time of issuing the bonds, make provisions for the payment of interest and a sinking fund for the retirement thereof.

Â Â Â Â Â  226.400 Construction of memorials or veteransÂ facilities in parks within city limits. The city may permit and authorize the following uses of parks, which are lawful uses of any grounds or premises dedicated as public parks, unless the use thereof for such purposes is forbidden by the terms of the conveyance creating such parks:

Â Â Â Â Â  (1) The erection and construction of memorial monuments and buildings.

Â Â Â Â Â  (2) Pioneer memorials and pioneer museums.

Â Â Â Â Â  (3) Memorials and monuments to
United States
war veterans.

Â Â Â Â Â  (4) Buildings for meeting places of pioneer associations or veterans upon any public park within the limits of the city. [Amended by 2005 c.22 Â§172]

MUNICIPAL CEMETERIES

Â Â Â Â Â  226.410 Authority to establish cemeteries and crematoria within or without city limits. Any incorporated city may acquire, own, maintain and operate cemeteries and crematoria either inside or outside its corporate limits, in accordance with such plans as the city governing body deems best.

Â Â Â Â Â  226.420 Acquisition of property of cemetery association. Any incorporated city may acquire, by purchase or gift, any ground or other property belonging to any cemetery association, situate within the corporate limits of the city, for the purpose of owning, controlling or operating such cemetery and the interment of the body of any deceased person therein, or the disinterment and removal to a different cemetery of the body of any person buried therein, or for any other purpose.

Â Â Â Â Â  226.430 Control by city after conveyance. Whenever any cemetery association transfers to any incorporated city, as provided in ORS 226.420, the ground and property of such cemetery association, from and after such transfer the city shall have exclusive control of such cemetery and all property connected therewith.

Â Â Â Â Â  226.440
Sale
of lots by city. Any incorporated city acquiring incorporated cemetery association property as provided in ORS 226.420, may sell or otherwise dispose of any lots or blocks situate in and being a part of such cemetery in the manner prescribed by the common council of such city.

Â Â Â Â Â  226.450 Authority to expend funds for maintenance of cemeteries. All cities owning and controlling lands, lots or parcels of ground used for cemetery purposes may expend, for the purpose of beautifying, caring for and keeping up all such lands and premises, such public funds as have been included for that purpose in their annual budget.

Â Â Â Â Â  226.480 [1953 c.51 Â§1; repealed by 1981 c.48 Â§8]

Â Â Â Â Â  226.490 [1971 c.38 Â§1; repealed by 1981 c.48 Â§8]

ABANDONED CEMETERIES

Â Â Â Â Â  226.510 Abandoned cemeteries declared a menace to public health, safety and welfare; acquisition and removal of such cemeteries declared to be public uses. It hereby is found and declared:

Â Â Â Â Â  (1) That there exists within municipal corporations of the state, cemeteries which have been abandoned and cemeteries which have deteriorated and become dilapidated and overgrown with weeds, trees, shrubs or other uncontrolled growth.

Â Â Â Â Â  (2) That such cemeteries, by reason of their unsightly appearance, fire hazard, and by reason of their providing a place of concealment conducive to criminal activities and juvenile delinquency, constitute a menace to the health, safety, morals and welfare of the residents of such municipal corporations; and that these conditions necessitate the use of public funds for crime prevention, fire protection, control of juvenile delinquency, accident protection and other public services and facilities.

Â Â Â Â Â  (3) That the clearance and removal of such cemeteries are public uses and purposes for which public money may be spent, private property acquired, and are governmental functions of municipal and state concern.

Â Â Â Â Â  (4) That the varied nature of ownership of cemetery plots, the diverse ownership of land, the difficulty of locating interested persons, the existence of unknown graves and remains and other conditions prevent an orderly removal of such remains and clearance of such cemeteries, and because of such conditions, it is in the public interest that such cemeteries be acquired by municipal corporations by eminent domain or otherwise, for the orderly removal of such remains to other suitable place or places and the discontinuance of such cemeteries and the exercise of the power of eminent domain, and the financing of the acquisition and preparation of land by a municipal corporation for disinterment and reinterment is declared a public use and purpose. [1953 c.298 Â§1]

Â Â Â Â Â  226.520 Definitions for ORS 226.510 to 226.630. As used in ORS 226.510 to 226.630:

Â Â Â Â Â  (1) ÂAbandoned cemeteryÂ means any cemetery in which no remains of deceased persons have been interred for a period of five years.

Â Â Â Â Â  (2) ÂCemeteryÂ means any tract of land set apart by deed, will or otherwise, for a burial ground, or for the purpose of interring the remains of deceased persons.

Â Â Â Â Â  (3) ÂDiligent searchÂ means a search as shall be reasonably calculated to discover:

Â Â Â Â Â  (a) Graves from the existence of monuments, contour of land and terrain, fencing, curbing and other evidences of the location of graves; and

Â Â Â Â Â  (b) The location of human remains and the determination as to whether or not a given plot contains such remains, for which it shall be sufficient to employ the method commonly known as probing.

Â Â Â Â Â  (4) ÂMunicipal corporationÂ means the governing body of any city incorporated under the laws of this state.

Â Â Â Â Â  (5) ÂRemainsÂ means the remains of any deceased person.

Â Â Â Â Â  (6) ÂSuitable locationÂ means any cemetery, now in existence or hereafter established, including a portion of any cemetery subject to the provisions of ORS 226.510 to 226.630, where provision is made for the perpetual care and upkeep of the graves. [1953 c.298 Â§2; 2005 c.22 Â§173]

Â Â Â Â Â  226.530 Powers of city to acquire and remove cemeteries to another site. Any municipal corporation, by and through its governing body, in addition to the powers and privileges heretofore conferred upon municipal corporations by the laws of this state, shall for the purposes of ORS 226.530 to 226.630 have the power to:

Â Â Â Â Â  (1) Acquire cemeteries and cemetery properties, by eminent domain, conveyance or otherwise.

Â Â Â Â Â  (2) Acquire real property for the purpose of reinterment of remains.

Â Â Â Â Â  (3) Disinter remains and remove all gravestones, monuments or other evidences of the location or existence of graves, and to move the same to another site.

Â Â Â Â Â  (4) Sell, lease or convey land acquired under the authority of ORS 226.530 to 226.630, or through voluntary transfers or otherwise. [1953 c.298 Â§3]

Â Â Â Â Â  226.540 Public hearing concerning abandoned cemetery. The governing body of any municipal corporation that has within its boundaries a cemetery that has been abandoned, or that has deteriorated and become neglected, and so located as to endanger the health, welfare, comfort or safety of the public, may upon petition signed by not less than 10 percent of the electors of the municipal corporation, and filed with the recorder, or similar officer thereof, set a date for public hearing, and give notice thereof by publication, once a week for two successive weeks, prior to the hearing, in a newspaper having general circulation within the county in which the municipal corporation is located, said public hearing to be had within 60 days after the filing of such petition. [1953 c.298 Â§4; 2005 c.22 Â§174]

Â Â Â Â Â  226.550 Governing body to publish resolution or ordinance upon finding that cemetery should be discontinued. Upon a finding by the governing body of a municipal corporation, after such hearing, that a cemetery located within such corporation is abandoned, or has become deteriorated or dilapidated and overgrown with weeds, trees, shrubs or other uncontrolled growth, and is so located as to endanger the health, welfare, comfort or safety of the public, and that the public welfare requires that such cemetery be discontinued, relocated and cleared, the governing body shall publish its findings by ordinance or resolution. [1953 c.298 Â§5]

Â Â Â Â Â  226.560 City may expend public funds for disinterment, removal and reinterment of remains from abandoned cemetery. Upon the adoption of a resolution or ordinance, as provided for by ORS 226.540 and 226.550, the governing body of said municipal corporation may provide for the expenditure of public funds necessary for the disinterment, removal and reinterment of remains and any and all other expenses incident thereto, including, but not limited to, acquisition of property, cost of court proceedings, publications, fees and other incidental expenses incurred in connection with any proceeding under the provisions of ORS 226.510 to 226.630, and may include the same in the next annual budget of such municipal corporation. [1953 c.298 Â§6]

Â Â Â Â Â  226.570 Power of city to condemn cemetery. Upon the adoption by the governing body of a municipal corporation of an ordinance or resolution, as provided by ORS 226.540 and 226.550, such governing body shall have the authority, by an action filed in the circuit court of the State of Oregon for the county in which such municipal corporation is located to condemn any cemetery subject to condemnation by the provisions of ORS 226.510 to 226.630. [1953 c.298 Â§7; 1979 c.284 Â§124]

Â Â Â Â Â  226.580 Parties defendant to suit to condemn. The complaint in any suit brought under the provisions of ORS 226.510 to 226.630 shall include as defendants the names of all record owners of lots, or plots located in the cemetery sought to be condemned or any portion or parcel of such cemetery, and the names of the heirs of all record owners as shown by the probate records of the county in which such cemetery is located, and shall include any and all other persons having or claiming any interest of any kind or nature in such cemetery, or any lot or plot thereof, who may be joined as defendants and designated as Âall other persons or parties having or claiming any right, title, estate or interest.Â [1953 c.298 Â§8]

Â Â Â Â Â  226.590 Service of summons. The summons in the action shall be served on all named defendants who, by diligent search, can be found, in a like manner as service of summons in a civil action. Service of summons on named defendants who cannot be found may be made by publication as provided in ORCP 7. Service of summons on the defendants included in the complaint as Âall other persons or parties having or claiming any right, title, estate or interestÂ may be made by publication. The manner of making publication in the case of those defendants designated as Âall other persons or parties having or claiming any right, title, estate or interestÂ shall be the same as provided in the order for publication of summons in the case of named defendants, except that no order shall be required. [1953 c.298 Â§9; 1979 c.284 Â§125]

Â Â Â Â Â  226.600 Effect of service by publication on persons or parties in interest. All such persons or parties having or claiming any right, title, estate or interest in the real property in controversy, so served by publication as in ORS 226.590 provided, shall have the same rights as provided by law in case of all other defendants upon whom service is made by publication, and the suit shall proceed against such persons in the same manner as against defendants who are named, upon whom service is made by publication, and with like effect; and any such persons or parties who claim any right, title, estate or interest in said real property in controversy, at the time of the commencement of the suit, duly served as aforesaid, shall be found and concluded by the judgment in such suit, and if the same is in favor of the plaintiff therein, as effectually as if the suit was brought against such defendant by his or her name and constructive service obtained. [1953 c.298 Â§10; 2003 c.576 Â§401]

Â Â Â Â Â  226.610 Compensation for condemned property determined by jury; factors considered. The matter of compensation, if any, shall be determined by a jury called for such purpose; and the court shall, in addition to other instructions, instruct that the jury shall consider the following factors as a benefit and offset:

Â Â Â Â Â  (1) The cost of a suitable reinterment site.

Â Â Â Â Â  (2) The cost of preparation of site and its perpetual care and maintenance.

Â Â Â Â Â  (3) The cost of removal and reinterment of remains.

Â Â Â Â Â  (4) The cost of such marker or monument as may be placed at the site of reinterment. [1953 c.298 Â§11]

Â Â Â Â Â  226.620 City which acquires abandoned cemetery to proceed with disinterment, removal and reinterment of remains. Whenever any municipal corporation shall have proceeded under ORS 226.510 to 226.630, and a judgment of the court shall vest in said municipal corporation the title to such cemetery properties, as referred to herein, by eminent domain, such municipal corporation shall proceed with the removal of remains, stones, monuments and any and all evidences of a grave, and provide for reinterment in a suitable location, within a reasonable time after the entry of a general judgment, and the expiration of the time for appeal therefrom, or the final disposition of any appeal which may be filed in connection with the judgment. [1953 c.298 Â§12; 2003 c.576 Â§402]

Â Â Â Â Â  226.630 Acts to be done by city in disinterring, removing and reinterring remains; compliance with section a defense in action for damages. (1) The removal of remains, headstones and other evidence of the locations of graves, and the clearance of the cemetery property, may be done under the direct supervision of the governing body of the municipal corporation, or such commission as such governing body may appoint, and such removal, reinterment, clearance and other acts in connection with this program shall be sufficient, if the following specific acts are done:

Â Â Â Â Â  (a) If all of the remains that can be located within said cemetery, after a reasonable search for such remains, as in ORS 226.520 defined, has been conducted, are removed in a manner reasonably providing for respectful and careful treatment of such remains, and providing for reinterment and recommitment, in a respectful manner.

Â Â Â Â Â  (b) If the identity of remains is preserved in so far as reasonably practicable, having due regard to the conditions of the cemetery, the condition and location, or dislocation of stones and monuments, and other factors related to the particular project, and, in so far as practicable, the identity shall be shown upon the relocation of said graves in a new location, by the erection of suitable markers at the location of such graves.

Â Â Â Â Â  (c) In the event that there are remains in such cemetery which cannot be identified, all of such remains may be interred in a section of the new cemetery site, and the same may be marked by one suitable monument, which shall contain the names of persons, known to have been interred in said cemetery, but whose remains could not be identified.

Â Â Â Â Â  (2) It shall be a complete defense, in any action brought by any person for damages against the municipal corporation, or other persons or organization affecting such relocation and reinterment, as above described, upon any grounds whatever, to plead and prove a substantial compliance with the provisions of this section. [1953 c.298 Â§13]

PENALTIES

Â Â Â Â Â  226.990 Penalties. Violation of ORS 226.190 is punishable, upon conviction, in the same manner and to the same extent as for a crime defined in ORS 164.043, 164.045, 164.055 and 164.057. [Amended by 1971 c.743 Â§347; 1987 c.907 Â§14]

_______________



Chapter 227

Chapter 227 Â City Planning and Zoning

2007 EDITION

CITY PLANNING AND ZONING

CITIES

CITY PLANNING COMMISSION

227.010Â Â Â Â  Definition for ORS 227.030 to 227.300

227.020Â Â Â Â  Authority to create planning commission

227.030Â Â Â Â  Membership

227.090Â Â Â Â  Powers and duties of commission

227.095Â Â Â Â  Definitions for ORS 227.100 and 227.110

227.100Â Â Â Â  Submission of plats for subdivisions and plans for street alterations and public buildings to commission; report

227.110Â Â Â Â  City approval prior to recording of subdivision plats and plats or deeds dedicating land to public use within six miles of city; exception

227.120Â Â Â Â  Procedure and approval for renaming streets

PLANNING AND ZONING HEARINGS AND REVIEW

227.160Â Â Â Â  Definitions for ORS 227.160 to 227.186

227.165Â Â Â Â  Planning and zoning hearings officers; duties and powers

227.170Â Â Â Â  Hearing procedure; rules

227.172Â Â Â Â  Siting casino in incorporated city

227.173Â Â Â Â  Basis for decision on permit application or expedited land division; statement of reasons for approval or denial

227.175Â Â Â Â  Application for permit or zone change; fees; consolidated procedure; hearing; approval criteria; decision without hearing

227.178Â Â Â Â  Final action on certain applications required within 120 days; procedure; exceptions; refund of fees

227.179Â Â Â Â  Petition for writ of mandamus authorized when city fails to take final action on land use application within 120 days; jurisdiction; notice of petition

227.180Â Â Â Â  Review of action on permit application; fees

227.181Â Â Â Â  Final action required within 90 days following remand of land use decision

227.182Â Â Â Â  Petition for writ of mandamus authorized when city fails to take final action within 90 days of remand of land use decision

227.184Â Â Â Â  Supplemental application for remaining permitted uses following denial of initial application

227.185Â Â Â Â  Transmission tower; location; conditions

227.186Â Â Â Â  Notice to property owners of hearing on certain zone change; form of notice; exceptions; reimbursement of cost

227.187Â Â Â Â  Public sale of copies of city comprehensive plan and land use regulations

SOLAR ACCESS ORDINANCES

227.190Â Â Â Â  Solar access ordinances; purpose; standards

227.195Â Â Â Â  Effect of land use regulations and comprehensive plans

DEVELOPMENT ORDINANCES

227.215Â Â Â Â  ÂDevelopmentÂ defined; regulation of development

227.280Â Â Â Â  Enforcement of development legislation

227.286Â Â Â Â  City ordinances applicable to public property

227.290Â Â Â Â  Building setback lines established by city council; criteria

227.300Â Â Â Â  Use of eminent domain power to establish setback lines

WETLANDS DEVELOPMENT

227.350Â Â Â Â  Notice of proposed wetlands development; exception; approval by city

TRUCK ROUTES

227.400Â Â Â Â  Truck routes; procedures for establishment or revision; notice; hearing

RECYCLING CONTAINERS

227.450Â Â Â Â  Recycling containers; recommendations for new construction

PERMITTED USES IN ZONES

227.500Â Â Â Â  Use of real property for religious activity; city regulation of real property used for religious activity

CITY PLANNING COMMISSION

Â Â Â Â Â  227.010 Definition for ORS 227.030 to 227.300. As used in ORS 227.030 to 227.300, ÂcouncilÂ means a representative legislative body. [Amended by 1975 c.767 Â§1]

Â Â Â Â Â  227.020 Authority to create planning commission. (1) A city may create a planning commission for the city and provide for its organization and operations.

Â Â Â Â Â  (2) This section shall be liberally construed and shall include the authority to create a joint planning commission and to utilize an intergovernmental agency for planning as authorized by ORS 190.003 to 190.130. [Amended by 1973 c.739 Â§1; 1975 c.767 Â§2]

Â Â Â Â Â  227.030 Membership. (1) Not more than two members of a city planning commission may be city officers, who shall serve as ex officio nonvoting members.

Â Â Â Â Â  (2) A member of such a commission may be removed by the appointing authority, after hearing, for misconduct or nonperformance of duty.

Â Â Â Â Â  (3) Any vacancy in such a commission shall be filled by the appointing authority for the unexpired term of the predecessor in the office.

Â Â Â Â Â  (4) No more than two voting members of the commission may engage principally in the buying, selling or developing of real estate for profit as individuals, or be members of any partnership, or officers or employees of any corporation, that engages principally in the buying, selling or developing of real estate for profit. No more than two members shall be engaged in the same kind of occupation, business, trade or profession. [Amended by 1969 c.430 Â§1; 1973 c.739 Â§2; 1975 c.767 Â§3]

Â Â Â Â Â  227.035 [1973 c.739 Â§5; renumbered 244.135 in 1993]

Â Â Â Â Â  227.040 [Repealed by 1973 c.739 Â§13]

Â Â Â Â Â  227.050 [Amended by 1969 c.430 Â§2; repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.060 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.070 [Amended by 1969 c.430 Â§3; 1973 c.739 Â§3; repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.080 [Repealed by 1973 c.739 Â§13]

Â Â Â Â Â  227.090 Powers and duties of commission. (1) Except as otherwise provided by the city council, a city planning commission may:

Â Â Â Â Â  (a) Recommend and make suggestions to the council and to other public authorities concerning:

Â Â Â Â Â  (A) The laying out, widening, extending and locating of public thoroughfares, parking of vehicles, relief of traffic congestion;

Â Â Â Â Â  (B) Betterment of housing and sanitation conditions;

Â Â Â Â Â  (C) Establishment of districts for limiting the use, height, area, bulk and other characteristics of buildings and structures related to land development;

Â Â Â Â Â  (D) Protection and assurance of access to incident solar radiation; and

Â Â Â Â Â  (E) Protection and assurance of access to wind for potential future electrical generation or mechanical application.

Â Â Â Â Â  (b) Recommend to the council and other public authorities plans for regulating the future growth, development and beautification of the city in respect to its public and private buildings and works, streets, parks, grounds and vacant lots, and plans consistent with future growth and development of the city in order to secure to the city and its inhabitants sanitation, proper service of public utilities and telecommunications utilities, including appropriate public incentives for overall energy conservation and harbor, shipping and transportation facilities.

Â Â Â Â Â  (c) Recommend to the council and other public authorities plans for promotion, development and regulation of industrial and economic needs of the community in respect to industrial pursuits.

Â Â Â Â Â  (d) Advertise the industrial advantages and opportunities of the city and availability of real estate within the city for industrial settlement.

Â Â Â Â Â  (e) Encourage industrial settlement within the city.

Â Â Â Â Â  (f) Make economic surveys of present and potential industrial needs of the city.

Â Â Â Â Â  (g) Study needs of local industries with a view to strengthening and developing them and stabilizing employment conditions.

Â Â Â Â Â  (h) Do and perform all other acts and things necessary or proper to carry out the provisions of ORS 227.010 to 227.170, 227.175 and 227.180.

Â Â Â Â Â  (i) Study and propose such measures as are advisable for promotion of the public interest, health, morals, safety, comfort, convenience and welfare of the city and of the area within six miles thereof.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) ÂIncident solar radiationÂ means solar energy falling upon a given surface area.

Â Â Â Â Â  (b) ÂWindÂ means the natural movement of air at an annual average speed measured at a height of 10 meters of at least eight miles per hour. [Amended by 1975 c.153 Â§3; 1975 c.767 Â§4; 1979 c.671 Â§3; 1981 c.590 Â§8; 1987 c.447 Â§118]

Â Â Â Â Â  227.095 Definitions for ORS 227.100 and 227.110. As used in ORS 227.100 and 227.110, ÂsubdivisionÂ and ÂplatÂ have the meanings given those terms in ORS 92.010. [1955 c.756 Â§28]

Â Â Â Â Â  227.100 Submission of plats for subdivisions and plans for street alterations and public buildings to commission; report. All subdivision plats located within the city limits, and all plans or plats for vacating or laying out, widening, extending, parking and locating streets or plans for public buildings shall first be submitted to the commission by the city engineer or other proper municipal officer, and a report thereon from the commission secured in writing before approval is given by the proper municipal official. [Amended by 1955 c.756 Â§26]

Â Â Â Â Â  227.110 City approval prior to recording of subdivision plats and plats or deeds dedicating land to public use within six miles of city; exception. (1) All subdivision plats and all plats or deeds dedicating land to public use in that portion of a county within six miles outside the limits of any city shall first be submitted to the city planning commission or, if no such commission exists, to the city engineer of the city and approved by the commission or engineer before they shall be recorded. However, unless otherwise provided in an urban growth area management agreement jointly adopted by a city and county to establish procedures for regulating land use outside the city limits and within an urban growth boundary acknowledged under ORS 197.251, if the county governing body has adopted ordinances or regulations for subdivisions and partitions under ORS 92.044, land within the six-mile limit shall be under the jurisdiction of the county for those purposes.

Â Â Â Â Â  (2) It shall be unlawful to receive or record such plat or replat or deed in any public office unless the same bears thereon the approval, by indorsement, of such commission or city engineer. However, the indorsement of the commission or city engineer of the city with boundaries nearest the land such document affects shall satisfy the requirements of this section in case the boundaries of more than one city are within six miles of the property so mapped or described. If the governing bodies of such cities mutually agree upon a boundary line establishing the limits of the jurisdiction of the cities other than the line equidistant between the cities and file the agreement with the recording officer of the county containing such boundary line, the boundary line mutually agreed upon shall become the limit of the jurisdiction of each city until superseded by a new agreement between the cities or until one of the cities files with such recording officer a written notification stating that the agreement shall no longer apply. [Amended by 1955 c.756 Â§27; 1983 c.570 Â§5; 1991 c.763 Â§25]

Â Â Â Â Â  227.120 Procedure and approval for renaming streets. Within six miles of the limits of any city, the commission, if there is one, or if no such commission legally exists, then the city engineer, shall recommend to the city council the renaming of any existing street, highway or road, other than a county road or state highway, if in the judgment of the commission, or if no such commission legally exists, then in the judgment of the city engineer, such renaming is in the best interest of the city and the six mile area. Upon receiving such recommendation the council shall afford persons particularly interested, and the general public, an opportunity to be heard, at a time and place to be specified in a notice of hearing published in a newspaper of general circulation within the municipality and the six mile area not less than once within the week prior to the week within which the hearing is to be held. After such opportunity for hearing has been afforded, the city council by ordinance shall rename the street or highway in accordance with the recommendation or by resolution shall reject the recommendation. A certified copy of each such ordinance shall be filed for record with the county clerk or recorder, and a like copy shall be filed with the county assessor and county surveyor. The county surveyor shall enter the new names of such streets and roads in red ink on the county surveyorÂs copy of any filed plat and tracing thereof which may be affected, together with appropriate notations concerning the same. The original plat may not be corrected or changed after it is recorded with the county clerk. [Amended by 2001 c.173 Â§4]

Â Â Â Â Â  227.130 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.140 [Repealed by 1975 c.767 Â§16]

Â Â Â Â Â  227.150 [Repealed by 1975 c.767 Â§16]

PLANNING AND ZONING HEARINGS AND REVIEW

Â Â Â Â Â  227.160 Definitions for ORS 227.160 to 227.186. As used in ORS 227.160 to 227.186:

Â Â Â Â Â  (1) ÂHearings officerÂ means a planning and zoning hearings officer appointed or designated by a city council under ORS 227.165.

Â Â Â Â Â  (2) ÂPermitÂ means discretionary approval of a proposed development of land, under ORS 227.215 or city legislation or regulation. ÂPermitÂ does not include:

Â Â Â Â Â  (a) A limited land use decision as defined in ORS 197.015;

Â Â Â Â Â  (b) A decision which determines the appropriate zoning classification for a particular use by applying criteria or performance standards defining the uses permitted within the zone, and the determination applies only to land within an urban growth boundary;

Â Â Â Â Â  (c) A decision which determines final engineering design, construction, operation, maintenance, repair or preservation of a transportation facility which is otherwise authorized by and consistent with the comprehensive plan and land use regulations; or

Â Â Â Â Â  (d) An action under ORS 197.360 (1). [1973 c.739 Â§6; 1975 c.767 Â§5; 1991 c.817 Â§8a; 1995 c.595 Â§13]

Â Â Â Â Â  227.165 Planning and zoning hearings officers; duties and powers. A city may appoint one or more planning and zoning hearings officers, to serve at the pleasure of the appointing authority. Such an officer shall conduct hearings on applications for such classes of permits and zone changes as the council designates. [1973 c.739 Â§7; 1975 c.767 Â§6]

Â Â Â Â Â  227.170 Hearing procedure; rules. (1) The city council shall prescribe one or more procedures for the conduct of hearings on permits and zone changes.

Â Â Â Â Â  (2) The city council shall prescribe one or more rules stating that all decisions made by the council on permits and zone changes will be based on factual information, including adopted comprehensive plans and land use regulations. [1973 c.739 Â§8; 1975 c.767 Â§7; 1997 c.452 Â§3]

Â Â Â Â Â  227.172 Siting casino in incorporated city. (1) As used in this section:

Â Â Â Â Â  (a) ÂCasinoÂ means a facility in which casino games, as defined in ORS 167.117, are played for the purpose of gambling.

Â Â Â Â Â  (b) ÂTribal casinoÂ means a facility used for:

Â Â Â Â Â  (A) Class I gaming or class II gaming regulated by the Indian Gaming Regulatory Act of October 17, 1988 (25 U.S.C. 2701 et seq.);

Â Â Â Â Â  (B) Class III gaming conducted under a tribal-state compact approved by the Secretary of the Interior under section 11(d)(8) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(d)(8)); or

Â Â Â Â Â  (C) Gaming conducted in accordance with the Indian Gaming Regulatory Act and federal regulations.

Â Â Â Â Â  (2) A casino may not be sited on land in an incorporated city unless the electors of the city approve the development.

Â Â Â Â Â  (3) Before a permit, as defined in ORS 227.160, can be approved authorizing a proposed development of land in an incorporated city as a site for a casino, the governing body of the city that contains the site shall submit the question of siting the casino to the electors of the city for approval or rejection.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to a tribal casino. [2007 c.724 Â§2]

Â Â Â Â Â  227.173 Basis for decision on permit application or expedited land division; statement of reasons for approval or denial. (1) Approval or denial of a discretionary permit application shall be based on standards and criteria, which shall be set forth in the development ordinance and which shall relate approval or denial of a discretionary permit application to the development ordinance and to the comprehensive plan for the area in which the development would occur and to the development ordinance and comprehensive plan for the city as a whole.

Â Â Â Â Â  (2) When an ordinance establishing approval standards is required under ORS 197.307 to provide only clear and objective standards, the standards must be clear and objective on the face of the ordinance.

Â Â Â Â Â  (3) Approval or denial of a permit application or expedited land division shall be based upon and accompanied by a brief statement that explains the criteria and standards considered relevant to the decision, states the facts relied upon in rendering the decision and explains the justification for the decision based on the criteria, standards and facts set forth.

Â Â Â Â Â  (4) Written notice of the approval or denial shall be given to all parties to the proceeding. [1977 c.654 Â§5; 1979 c.772 Â§10b; 1991 c.817 Â§16; 1995 c.595 Â§29; 1997 c.844 Â§6; 1999 c.357 Â§3]

Â Â Â Â Â  227.175 Application for permit or zone change; fees; consolidated procedure; hearing; approval criteria; decision without hearing. (1) When required or authorized by a city, an owner of land may apply in writing to the hearings officer, or such other person as the city council designates, for a permit or zone change, upon such forms and in such a manner as the city council prescribes. The governing body shall establish fees charged for processing permits at an amount no more than the actual or average cost of providing that service.

Â Â Â Â Â  (2) The governing body of the city shall establish a consolidated procedure by which an applicant may apply at one time for all permits or zone changes needed for a development project. The consolidated procedure shall be subject to the time limitations set out in ORS 227.178. The consolidated procedure shall be available for use at the option of the applicant no later than the time of the first periodic review of the comprehensive plan and land use regulations.

Â Â Â Â Â  (3) Except as provided in subsection (10) of this section, the hearings officer shall hold at least one public hearing on the application.

Â Â Â Â Â  (4) The application shall not be approved unless the proposed development of land would be in compliance with the comprehensive plan for the city and other applicable land use regulation or ordinance provisions. The approval may include such conditions as are authorized by ORS 227.215 or any city legislation.

Â Â Â Â Â  (5) Hearings under this section may be held only after notice to the applicant and other interested persons and shall otherwise be conducted in conformance with the provisions of ORS 197.763.

Â Â Â Â Â  (6) Notice of a public hearing on a zone use application shall be provided to the owner of an airport, defined by the Oregon Department of Aviation as a Âpublic use airportÂ if:

Â Â Â Â Â  (a) The name and address of the airport owner has been provided by the Oregon Department of Aviation to the city planning authority; and

Â Â Â Â Â  (b) The property subject to the zone use hearing is:

Â Â Â Â Â  (A) Within 5,000 feet of the side or end of a runway of an airport determined by the Oregon Department of Aviation to be a Âvisual airportÂ; or

Â Â Â Â Â  (B) Within 10,000 feet of the side or end of the runway of an airport determined by the Oregon Department of Aviation to be an Âinstrument airport.Â

Â Â Â Â Â  (7) Notwithstanding the provisions of subsection (6) of this section, notice of a zone use hearing need only be provided as set forth in subsection (6) of this section if the permit or zone change would only allow a structure less than 35 feet in height and the property is located outside of the runway Âapproach surfaceÂ as defined by the Oregon Department of Aviation.

Â Â Â Â Â  (8) If an application would change the zone of property that includes all or part of a mobile home or manufactured dwelling park as defined in ORS 446.003, the governing body shall give written notice by first class mail to each existing mailing address for tenants of the mobile home or manufactured dwelling park at least 20 days but not more than 40 days before the date of the first hearing on the application. The governing body may require an applicant for such a zone change to pay the costs of such notice.

Â Â Â Â Â  (9) The failure of a tenant or an airport owner to receive a notice which was mailed shall not invalidate any zone change.

Â Â Â Â Â  (10)(a)(A) The hearings officer or such other person as the governing body designates may approve or deny an application for a permit without a hearing if the hearings officer or other designated person gives notice of the decision and provides an opportunity for any person who is adversely affected or aggrieved, or who is entitled to notice under paragraph (c) of this subsection, to file an appeal.

Â Â Â Â Â  (B) Written notice of the decision shall be mailed to those persons described in paragraph (c) of this subsection.

Â Â Â Â Â  (C) Notice under this subsection shall comply with ORS 197.763 (3)(a), (c), (g) and (h) and shall describe the nature of the decision. In addition, the notice shall state that any person who is adversely affected or aggrieved or who is entitled to written notice under paragraph (c) of this subsection may appeal the decision by filing a written appeal in the manner and within the time period provided in the cityÂs land use regulations. A city may not establish an appeal period that is less than 12 days from the date the written notice of decision required by this subsection was mailed. The notice shall state that the decision will not become final until the period for filing a local appeal has expired. The notice also shall state that a person who is mailed written notice of the decision cannot appeal the decision directly to the Land Use Board of Appeals under ORS 197.830.

Â Â Â Â Â  (D) An appeal from a hearings officerÂs decision made without hearing under this subsection shall be to the planning commission or governing body of the city. An appeal from such other person as the governing body designates shall be to a hearings officer, the planning commission or the governing body. In either case, the appeal shall be to a de novo hearing.

Â Â Â Â Â  (E) The de novo hearing required by subparagraph (D) of this paragraph shall be the initial evidentiary hearing required under ORS 197.763 as the basis for an appeal to the Land Use Board of Appeals. At the de novo hearing:

Â Â Â Â Â  (i) The applicant and other parties shall have the same opportunity to present testimony, arguments and evidence as they would have had in a hearing under subsection (3) of this section before the decision;

Â Â Â Â Â  (ii) The presentation of testimony, arguments and evidence shall not be limited to issues raised in a notice of appeal; and

Â Â Â Â Â  (iii) The decision maker shall consider all relevant testimony, arguments and evidence that are accepted at the hearing.

Â Â Â Â Â  (b) If a local government provides only a notice of the opportunity to request a hearing, the local government may charge a fee for the initial hearing. The maximum fee for an initial hearing shall be the cost to the local government of preparing for and conducting the appeal, or $250, whichever is less. If an appellant prevails at the hearing or upon subsequent appeal, the fee for the initial hearing shall be refunded. The fee allowed in this paragraph shall not apply to appeals made by neighborhood or community organizations recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (c)(A) Notice of a decision under paragraph (a) of this subsection shall be provided to the applicant and to the owners of record of property on the most recent property tax assessment roll where such property is located:

Â Â Â Â Â  (i) Within 100 feet of the property that is the subject of the notice when the subject property is wholly or in part within an urban growth boundary;

Â Â Â Â Â  (ii) Within 250 feet of the property that is the subject of the notice when the subject property is outside an urban growth boundary and not within a farm or forest zone; or

Â Â Â Â Â  (iii) Within 750 feet of the property that is the subject of the notice when the subject property is within a farm or forest zone.

Â Â Â Â Â  (B) Notice shall also be provided to any neighborhood or community organization recognized by the governing body and whose boundaries include the site.

Â Â Â Â Â  (C) At the discretion of the applicant, the local government also shall provide notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (11) A decision described in ORS 227.160 (2)(b) shall:

Â Â Â Â Â  (a) Be entered in a registry available to the public setting forth:

Â Â Â Â Â  (A) The street address or other easily understood geographic reference to the subject property;

Â Â Â Â Â  (B) The date of the decision; and

Â Â Â Â Â  (C) A description of the decision made.

Â Â Â Â Â  (b) Be subject to the jurisdiction of the Land Use Board of Appeals in the same manner as a limited land use decision.

Â Â Â Â Â  (c) Be subject to the appeal period described in ORS 197.830 (5)(b).

Â Â Â Â Â  (12) At the option of the applicant, the local government shall provide notice of the decision described in ORS 227.160 (2)(b) in the manner required by ORS 197.763 (2), in which case an appeal to the board shall be filed within 21 days of the decision. The notice shall include an explanation of appeal rights.

Â Â Â Â Â  (13) Notwithstanding other requirements of this section, limited land use decisions shall be subject to the requirements set forth in ORS 197.195 and 197.828. [1973 c.739 Â§Â§9,10; 1975 c.767 Â§8; 1983 c.827 Â§24; 1985 c.473 Â§15; 1987 c.106 Â§3; 1987 c.729 Â§18; 1989 c.648 Â§63; 1991 c.612 Â§21; 1991 c.817 Â§6; 1995 c.692 Â§2; 1997 c.844 Â§5; 1999 c.621 Â§2; 1999 c.935 Â§24; 2001 c.397 Â§2]

Â Â Â Â Â  227.178 Final action on certain applications required within 120 days; procedure; exceptions; refund of fees. (1) Except as provided in subsections (3) and (5) of this section, the governing body of a city or its designee shall take final action on an application for a permit, limited land use decision or zone change, including resolution of all appeals under ORS 227.180, within 120 days after the application is deemed complete.

Â Â Â Â Â  (2) If an application for a permit, limited land use decision or zone change is incomplete, the governing body or its designee shall notify the applicant in writing of exactly what information is missing within 30 days of receipt of the application and allow the applicant to submit the missing information. The application shall be deemed complete for the purpose of subsection (1) of this section upon receipt by the governing body or its designee of:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice from the applicant that no other information will be provided; or

Â Â Â Â Â  (c) Written notice from the applicant that none of the missing information will be provided.

Â Â Â Â Â  (3)(a) If the application was complete when first submitted or the applicant submits the requested additional information within 180 days of the date the application was first submitted and the city has a comprehensive plan and land use regulations acknowledged under ORS 197.251, approval or denial of the application shall be based upon the standards and criteria that were applicable at the time the application was first submitted.

Â Â Â Â Â  (b) If the application is for industrial or traded sector development of a site identified under section 12, chapter 800, Oregon Laws 2003, and proposes an amendment to the comprehensive plan, approval or denial of the application must be based upon the standards and criteria that were applicable at the time the application was first submitted, provided the application complies with paragraph (a) of this subsection.

Â Â Â Â Â  (4) On the 181st day after first being submitted, the application is void if the applicant has been notified of the missing information as required under subsection (2) of this section and has not submitted:

Â Â Â Â Â  (a) All of the missing information;

Â Â Â Â Â  (b) Some of the missing information and written notice that no other information will be provided; or

Â Â Â Â Â  (c) Written notice that none of the missing information will be provided.

Â Â Â Â Â  (5) The 120-day period set in subsection (1) of this section may be extended for a specified period of time at the written request of the applicant. The total of all extensions may not exceed 245 days.

Â Â Â Â Â  (6) The 120-day period set in subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to decisions wholly within the authority and control of the governing body of the city; and

Â Â Â Â Â  (b) Unless the parties have agreed to mediation as described in ORS 197.319 (2)(b).

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, the 120-day period set in subsection (1) of this section does not apply to an amendment to an acknowledged comprehensive plan or land use regulation or adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610 (1).

Â Â Â Â Â  (8) Except when an applicant requests an extension under subsection (5) of this section, if the governing body of the city or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days after the application is deemed complete, the city shall refund to the applicant, subject to the provisions of subsection (9) of this section, either the unexpended portion of any application fees or deposits previously paid or 50 percent of the total amount of such fees or deposits, whichever is greater. The applicant is not liable for additional governmental fees incurred subsequent to the payment of such fees or deposits. However, the applicant is responsible for the costs of providing sufficient additional information to address relevant issues identified in the consideration of the application.

Â Â Â Â Â  (9)(a) To obtain a refund under subsection (8) of this section, the applicant may either:

Â Â Â Â Â  (A) Submit a written request for payment, either by mail or in person, to the city or its designee; or

Â Â Â Â Â  (B) Include the amount claimed in a mandamus petition filed under ORS 227.179. The court shall award an amount owed under this section in its final order on the petition.

Â Â Â Â Â  (b) Within seven calendar days of receiving a request for a refund, the city or its designee shall determine the amount of any refund owed. Payment, or notice that no payment is due, shall be made to the applicant within 30 calendar days of receiving the request. Any amount due and not paid within 30 calendar days of receipt of the request shall be subject to interest charges at the rate of one percent per month, or a portion thereof.

Â Â Â Â Â  (c) If payment due under paragraph (b) of this subsection is not paid within 120 days after the city or its designee receives the refund request, the applicant may file an action for recovery of the unpaid refund. In an action brought by a person under this paragraph, the court shall award to a prevailing applicant, in addition to the relief provided in this section, reasonable attorney fees and costs at trial and on appeal. If the city or its designee prevails, the court shall award reasonable attorney fees and costs at trial and on appeal if the court finds the petition to be frivolous.

Â Â Â Â Â  (10) A city may not compel an applicant to waive the 120-day period set in subsection (1) of this section or to waive the provisions of subsection (8) of this section or ORS 227.179 as a condition for taking any action on an application for a permit, limited land use decision or zone change except when such applications are filed concurrently and considered jointly with a plan amendment. [1983 c.827 Â§27; 1989 c.761 Â§16; 1991 c.817 Â§15; 1995 c.812 Â§3; 1997 c.844 Â§8; 1999 c.533 Â§8; 2003 c.150 Â§1; 2003 c.800 Â§31]

Â Â Â Â Â  227.179 Petition for writ of mandamus authorized when city fails to take final action on land use application within 120 days; jurisdiction; notice of petition. (1) Except when an applicant requests an extension under ORS 227.178 (5), if the governing body of a city or its designee does not take final action on an application for a permit, limited land use decision or zone change within 120 days after the application is deemed complete, the applicant may file a petition for a writ of mandamus under ORS 34.130 in the circuit court of the county where the application was submitted to compel the governing body or its designee to issue the approval.

Â Â Â Â Â  (2) The governing body shall retain jurisdiction to make a land use decision on the application until a petition for a writ of mandamus is filed. Upon filing a petition under ORS 34.130, jurisdiction for all decisions regarding the application, including settlement, shall be with the circuit court.

Â Â Â Â Â  (3) A person who files a petition for a writ of mandamus under this section shall provide written notice of the filing to all persons who would be entitled to notice under ORS 197.763 and to any person who participated orally or in writing in any evidentiary hearing on the application held prior to the filing of the petition. The notice shall be mailed or hand delivered on the same day the petition is filed.

Â Â Â Â Â  (4) If the governing body does not take final action on an application within 120 days of the date the application is deemed complete, the applicant may elect to proceed with the application according to the applicable provisions of the local comprehensive plan and land use regulations or to file a petition for a writ of mandamus under this section. If the applicant elects to proceed according to the local plan and regulations, the applicant may not file a petition for a writ of mandamus within 14 days after the governing body makes a preliminary decision, provided a final written decision is issued within 14 days of the preliminary decision.

Â Â Â Â Â  (5) The court shall issue a peremptory writ unless the governing body or any intervenor shows that the approval would violate a substantive provision of the local comprehensive plan or land use regulations as those terms are defined in ORS 197.015. The writ may specify conditions of approval that would otherwise be allowed by the local comprehensive plan or land use regulations. [1999 c.533 Â§10; 2003 c.150 Â§2]

Â Â Â Â Â  227.180 Review of action on permit application; fees. (1)(a) A party aggrieved by the action of a hearings officer may appeal the action to the planning commission or council of the city, or both, however the council prescribes. The appellate authority on its own motion may review the action. The procedure for such an appeal or review shall be prescribed by the council, but shall:

Â Â Â Â Â  (A) Not require that the appeal be filed within less than seven days after the date the governing body mails or delivers the decision of the hearings officer to the parties;

Â Â Â Â Â  (B) Require a hearing at least for argument; and

Â Â Â Â Â  (C) Require that upon appeal or review the appellate authority consider the record of the hearings officerÂs action. That record need not set forth evidence verbatim.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the council may provide that the decision of a hearings officer or other decision-making authority in a proceeding for a discretionary permit or zone change is the final determination of the city.

Â Â Â Â Â  (c) The governing body may prescribe, by ordinance or regulation, fees to defray the costs incurred in acting upon an appeal from a hearings officer, planning commission or other designated person. The amount of the fee shall be reasonable and shall be no more than the average cost of such appeals or the actual cost of the appeal, excluding the cost of preparation of a written transcript. The governing body may establish a fee for the preparation of a written transcript. The fee shall be reasonable and shall not exceed the actual cost of preparing the transcript up to $500. In lieu of a transcript prepared by the governing body and the fee therefor, the governing body shall allow any party to an appeal proceeding held on the record to prepare a transcript of relevant portions of the proceedings conducted at a lower level at the partyÂs own expense. If an appellant prevails at a hearing or on appeal, the transcript fee shall be refunded.

Â Â Â Â Â  (2) A party aggrieved by the final determination in a proceeding for a discretionary permit or zone change may have the determination reviewed under ORS 197.830 to 197.845.

Â Â Â Â Â  (3) No decision or action of a planning commission or city governing body shall be invalid due to ex parte contact or bias resulting from ex parte contact with a member of the decision-making body, if the member of the decision-making body receiving the contact:

Â Â Â Â Â  (a) Places on the record the substance of any written or oral ex parte communications concerning the decision or action; and

Â Â Â Â Â  (b) Has a public announcement of the content of the communication and of the partiesÂ right to rebut the substance of the communication made at the first hearing following the communication where action will be considered or taken on the subject to which the communication related.

Â Â Â Â Â  (4) A communication between city staff and the planning commission or governing body shall not be considered an ex parte contact for the purposes of subsection (3) of this section.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to ex parte contact with a hearings officer. [1973 c.739 Â§Â§11,12; 1975 c.767 Â§9; 1979 c.772 Â§12; 1981 c.748 Â§43; 1983 c.656 Â§2; 1983 c.827 Â§25; 1991 c.817 Â§12]

Â Â Â Â Â  227.181 Final action required within 90 days following remand of land use decision. (1) Pursuant to a final order of the Land Use Board of Appeals under ORS 197.830 remanding a decision to a city, the governing body of the city or its designee shall take final action on an application for a permit, limited land use decision or zone change within 90 days of the effective date of the final order issued by the board. For purposes of this subsection, the effective date of the final order is the last day for filing a petition for judicial review of a final order of the board under ORS 197.850 (3). If judicial review of a final order of the board is sought under ORS 197.830, the 90-day period established under this subsection shall not begin until final resolution of the judicial review.

Â Â Â Â Â  (2)(a) In addition to the requirements of subsection (1) of this section, the 90-day period established under subsection (1) of this section shall not begin until the applicant requests in writing that the city proceed with the application on remand.

Â Â Â Â Â  (b) The 90-day period may be extended for a reasonable period of time at the request of the applicant.

Â Â Â Â Â  (3) The 90-day period established under subsection (1) of this section applies only to decisions wholly within the authority and control of the governing body of the city.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to a remand proceeding concerning an amendment to an acknowledged comprehensive plan or land use regulation or the adoption of a new land use regulation that was forwarded to the Director of the Department of Land Conservation and Development under ORS 197.610. [1999 c.545 Â§5]

Â Â Â Â Â  227.182 Petition for writ of mandamus authorized when city fails to take final action within 90 days of remand of land use decision. (1) If the governing body of a city or its designee fails to take final action on an application for a permit, limited land use decision or zone change within 90 days as provided in ORS 227.181, the applicant may file a petition for a writ of mandamus as provided in ORS 34.105 to 34.240. The court shall set the matter for trial as soon as practicable but not more than 15 days from the date a responsive pleading pursuant to ORS 34.170 is filed, unless the court has been advised by the parties that the matter has been settled.

Â Â Â Â Â  (2) A writ of mandamus issued under this section shall order the governing body of the city or its designee to make a final determination on the application. The court, in its discretion, may order such remedy as the court determines appropriate.

Â Â Â Â Â  (3) In a mandamus proceeding under this section the court shall award court costs and attorney fees to an applicant who prevails on a petition under this section. [1999 c.545 Â§6]

Â Â Â Â Â  227.184 Supplemental application for remaining permitted uses following denial of initial application. (1) A person whose application for a permit is denied by the governing body of a city or its designee under ORS 227.178 may submit to the city a supplemental application for any or all other uses allowed under the cityÂs comprehensive plan and land use regulations in the zone that was the subject of the denied application.

Â Â Â Â Â  (2) The governing body of a city or its designee shall take final action on a supplemental application submitted under this section, including resolution of all appeals, within 240 days after the application is deemed complete. Except that 240 days shall substitute for 120 days, all other applicable provisions of ORS 227.178 shall apply to a supplemental application submitted under this section.

Â Â Â Â Â  (3) A supplemental application submitted under this section shall include a request for any rezoning or zoning variance that may be required to issue a permit under the cityÂs comprehensive plan and land use regulations.

Â Â Â Â Â  (4) The governing body of a city or its designee shall adopt specific findings describing the reasons for approving or denying:

Â Â Â Â Â  (a) A use for which approval is sought under this section; and

Â Â Â Â Â  (b) A rezoning or variance requested in the application. [1999 c.648 Â§4]

Â Â Â Â Â  227.185 Transmission tower; location; conditions. The governing body of a city or its designate may allow the establishment of a transmission tower over 200 feet in height in any zone subject to reasonable conditions imposed by the governing body or its designate. [1983 c.827 Â§27a]

Â Â Â Â Â  227.186 Notice to property owners of hearing on certain zone change; form of notice; exceptions; reimbursement of cost. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) All legislative acts relating to comprehensive plans, land use planning or zoning adopted by a city shall be by ordinance.

Â Â Â Â Â  (3) Except as provided in subsection (6) of this section, at least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to amend an existing comprehensive plan or any element thereof, or to adopt a new comprehensive plan, a city shall cause a written individual notice of a land use change to be mailed to each owner whose property would have to be rezoned in order to comply with the amended or new comprehensive plan if the ordinance becomes effective.

Â Â Â Â Â  (4) At least 20 days but not more than 40 days before the date of the first hearing on an ordinance that proposes to rezone property, a city shall cause a written individual notice of a land use change to be mailed to the owner of each lot or parcel of property that the ordinance proposes to rezone.

Â Â Â Â Â  (5) An additional individual notice of land use change required by subsection (3) or (4) of this section shall be approved by the city and shall describe in detail how the proposed ordinance would affect the use of the property. The notice shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), (city) will hold a public hearing regarding the adoption of Ordinance Number_____. The (city) has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the
______
City Hall
located at________. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at ___-___.

______________________________________________________________________________

Â Â Â Â Â  (6) At least 30 days prior to the adoption or amendment of a comprehensive plan or land use regulation by a city pursuant to a requirement of periodic review of the comprehensive plan under ORS 197.628, 197.633 and 197.636, the city shall cause a written individual notice of the land use change to be mailed to the owner of each lot or parcel that will be rezoned as a result of the adoption or enactment. The notice shall describe in detail how the ordinance or plan amendment may affect the use of the property. The notice also shall:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced type across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that (city) has proposed a land use regulation that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  As a result of an order of the Land Conservation and Development Commission, (city) has proposed Ordinance Number _____. (City) has determined that the adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance Number _____ will become effective on (date).

Â Â Â Â Â  Ordinance Number _____ is available for inspection at the
_____
City Hall
located at_____. A copy of Ordinance Number _____ also is available for purchase at a cost of_____.

Â Â Â Â Â  For additional information concerning Ordinance Number_____, you may call the (city) Planning Department at ___-___.

______________________________________________________________________________

Â Â Â Â Â  (7) Notice provided under this section may be included with the tax statement required under ORS 311.250.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, a city may provide notice of a hearing at any time provided notice is mailed by first class mail or bulk mail to all persons for whom notice is required under subsections (3) and (4) of this section.

Â Â Â Â Â  (9) For purposes of this section, property is rezoned when the city:

Â Â Â Â Â  (a) Changes the base zoning classification of the property; or

Â Â Â Â Â  (b) Adopts or amends an ordinance in a manner that limits or prohibits land uses previously allowed in the affected zone.

Â Â Â Â Â  (10) The provisions of this section do not apply to legislative acts of the governing body of the city resulting from action of the Legislative Assembly or the Land Conservation and Development Commission for which notice is provided under ORS 197.047 or resulting from an order of a court of competent jurisdiction.

Â Â Â Â Â  (11) The governing body of the city is not required to provide more than one notice under this section to a person who owns more than one lot or parcel affected by a change to the local comprehensive plan or land use regulation.

Â Â Â Â Â  (12) The Department of Land Conservation and Development shall reimburse a city for all usual and reasonable costs incurred to provide notice required under subsection (6) of this section. [1999 c.1 Â§3; 1999 c.348 Â§11; 2003 c.668 Â§3]

Â Â Â Â Â  227.187 Public sale of copies of city comprehensive plan and land use regulations. A city shall maintain copies of its comprehensive plan and land use regulations, as defined in ORS 197.015, for sale to the public. [1991 c.363 Â§3]

SOLAR ACCESS ORDINANCES

Â Â Â Â Â  227.190 Solar access ordinances; purpose; standards. (1) City councils may adopt and implement solar access ordinances. The ordinances shall provide and protect to the extent feasible solar access to the south face of buildings during solar heating hours, taking into account latitude, topography, microclimate, existing development, existing vegetation and planned uses and densities. The city council shall consider for inclusion in any solar access ordinance, but not be limited to, standards for:

Â Â Â Â Â  (a) The orientation of new streets, lots and parcels;

Â Â Â Â Â  (b) The placement, height, bulk and orientation of new buildings;

Â Â Â Â Â  (c) The type and placement of new trees on public street rights of way and other public property; and

Â Â Â Â Â  (d) Planned uses and densities to conserve energy, facilitate the use of solar energy, or both.

Â Â Â Â Â  (2) The State Department of Energy shall actively encourage and assist city councilsÂ efforts to protect and provide for solar access.

Â Â Â Â Â  (3) As used in this section, Âsolar heating hoursÂ means those hours between three hours before and three hours after the sun is at its highest point above the horizon on December 21. [1981 c.722 Â§5]

Â Â Â Â Â  227.195 Effect of land use regulations and comprehensive plans. Solar access ordinances shall not be in conflict with acknowledged comprehensive plans and land use regulations. [1981 c.722 Â§6]

Â Â Â Â Â  227.210 [Repealed by 1975 c.767 Â§16]

DEVELOPMENT ORDINANCES

Â Â Â Â Â  227.215 ÂDevelopmentÂ defined; regulation of development. (1) As used in this section, ÂdevelopmentÂ means a building or mining operation, making a material change in the use or appearance of a structure or land, dividing land into two or more parcels, including partitions and subdivisions as provided in ORS 92.010 to 92.285, and creating or terminating a right of access.

Â Â Â Â Â  (2) A city may plan and otherwise encourage and regulate the development of land. A city may adopt an ordinance requiring that whatever land development is undertaken in the city comply with the requirements of the ordinance and be undertaken only in compliance with the terms of a development permit.

Â Â Â Â Â  (3) A development ordinance may provide for:

Â Â Â Â Â  (a) Development for which a permit is granted as of right on compliance with the terms of the ordinance;

Â Â Â Â Â  (b) Development for which a permit is granted discretionarily in accordance and consistent with the requirements of ORS 227.173;

Â Â Â Â Â  (c) Development which need not be under a development permit but shall comply with the ordinance; and

Â Â Â Â Â  (d) Development which is exempt from the ordinance.

Â Â Â Â Â  (4) The ordinance may divide the city into districts and apply to all or part of the city. [1975 c.767 Â§11 (enacted in lieu of 227.220 to 227.270); 1977 c.654 Â§3]

Â Â Â Â Â  227.220 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.220)]

Â Â Â Â Â  227.230 [Amended by 1971 c.739 Â§2; 1975 c.153 Â§4; repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.230)]

Â Â Â Â Â  227.240 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.240)]

Â Â Â Â Â  227.250 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.250)]

Â Â Â Â Â  227.260 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.260)]

Â Â Â Â Â  227.270 [Repealed by 1975 c.767 Â§10 (227.215 enacted in lieu of 227.270)]

Â Â Â Â Â  227.280 Enforcement of development legislation. The council may provide for enforcement of any legislation established under ORS 227.215. [Amended by 1975 c.767 Â§14]

Â Â Â Â Â  227.285 [1959 c.601 Â§1; repealed by 1969 c.460 Â§2 (227.286 enacted in lieu of 227.285)]

Â Â Â Â Â  227.286 City ordinances applicable to public property. City ordinances regulating the location, construction, maintenance, repair, alteration, use and occupancy of land and buildings and other structures shall apply to publicly owned property, except as the ordinances prescribe to the contrary. [1969 c.460 Â§3 (enacted in lieu of 227.285); 1975 c.767 Â§12]

Â Â Â Â Â  227.290 Building setback lines established by city council; criteria. (1) The council or other governing body of any incorporated city, under an exercise of its police powers, may establish or alter building setback lines on private property adjacent to any alley, street, avenue, boulevard, highway or other public way in such city. It may make it unlawful and provide a penalty for erecting after said establishment any building or structure closer to the street line than such setback line, except as may be expressly provided by ordinance. The council or body shall pass and put into effect such ordinances as may be needed for the purpose of providing for a notice to and hearing of persons owning property affected before establishing any such setback line. Such setback lines may be established without requiring a cutting off or removal of buildings existing at the time.

Â Â Â Â Â  (2) The council may consider, in enacting ordinances governing building setback lines, the site slope and tree cover of the land with regard to solar exposure. The council shall not restrict construction where site slope and tree cover make incident solar energy collection unfeasible, except an existing solar structureÂs sun plane shall not be substantially impaired.

Â Â Â Â Â  (3) The council may consider, in enacting ordinances governing building setback lines and maximum building height, the impact on available wind resources. The ordinances shall protect an existing wind energy systemÂs wind source to the extent feasible.

Â Â Â Â Â  (4) The powers given in this section shall be so exercised as to preserve constitutional rights. [Amended by 1979 c.671 Â§4; 1981 c.590 Â§9]

Â Â Â Â Â  227.300 Use of eminent domain power to establish setback lines. The council or other governing body of any incorporated city, under an exercise of the power of eminent domain, may establish or alter building setback lines on private property adjacent to any alley, street, avenue, boulevard, highway, or other public way in such city in cases where the establishment of such setback lines is for street widening purposes, and in cases where the establishment of such setback lines affects buildings or structures existing at the time. The council or other governing body of the city shall pass and put into effect such ordinances as may be needed for the purpose of providing for a notice to and hearing of persons whose property is affected by such establishment. In case of the exercise of the power of eminent domain, provision shall be made for ascertaining and paying just compensation for any damages caused as the result of establishing such setback lines.

Â Â Â Â Â  227.310 [1957 c.67 Â§1; 1975 c.767 Â§13; repealed by 1977 c.766 Â§16]

WETLANDS DEVELOPMENT

Â Â Â Â Â  227.350 Notice of proposed wetlands development; exception; approval by city. (1) After the Department of State Lands has provided the city with a copy of the applicable portions of the Statewide Wetlands Inventory, the city shall provide notice to the department, the applicant and the owner of record, within five working days of the acceptance of any complete application for the following activities that are wholly or partially within areas identified as wetlands on the Statewide Wetlands Inventory:

Â Â Â Â Â  (a) Subdivisions;

Â Â Â Â Â  (b) Building permits for new structures;

Â Â Â Â Â  (c) Other development permits and approvals that allow physical alteration of the land involving excavation and grading, including permits for removal or fill, or both, or development in floodplains and floodways;

Â Â Â Â Â  (d) Conditional use permits and variances that involve physical alterations to the land or construction of new structures; and

Â Â Â Â Â  (e) Planned unit development approvals.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply if a permit from the department has been issued for the proposed activity.

Â Â Â Â Â  (3) Approval of any activity described in subsection (1) of this section shall include one of the following notice statements:

Â Â Â Â Â  (a) Issuance of a permit under ORS 196.600 to 196.905 by the department required for the project before any physical alteration takes place within the wetlands;

Â Â Â Â Â  (b) Notice from the department that no permit is required; or

Â Â Â Â Â  (c) Notice from the department that no permit is required until specific proposals to remove, fill or alter the wetlands are submitted.

Â Â Â Â Â  (4) If the department fails to respond to any notice provided under subsection (1) of this section within 30 days of notice, the city approval may be issued with written notice to the applicant and the owner of record that the proposed action may require state or federal permits.

Â Â Â Â Â  (5) The city may issue local approval for parcels identified as or including wetlands on the Statewide Wetlands Inventory upon providing to the applicant and the owner of record of the affected parcel a written notice of the possible presence of wetlands and the potential need for state and federal permits and providing the department with a copy of the notification of comprehensive plan map or zoning map amendments for specific properties.

Â Â Â Â Â  (6) Notice of activities authorized within an approved wetland conservation plan shall be provided to the department within five days following local approval.

Â Â Â Â Â  (7) Failure by the city to provide notice as required in this section will not invalidate city approval. [1989 c.837 Â§31; 1991 c.763 Â§26]

TRUCK ROUTES

Â Â Â Â Â  227.400 Truck routes; procedures for establishment or revision; notice; hearing. (1) A city council shall not establish a new truck route or revise an existing truck route within the city unless the council first provides public notice of the proposed truck route and holds a public hearing concerning its proposed action.

Â Â Â Â Â  (2) The city council shall provide notice of a public hearing held under this section by publishing notice of the hearing once a week for two consecutive weeks in some newspaper of general circulation in the city. The second publication of the notice must occur not later than the fifth day before the date of the public hearing.

Â Â Â Â Â  (3) The notice required under this section shall state the time and place of the public hearing and contain a brief and concise statement of the proposed formation of the truck route, including a description of the roads and streets in the city that will form the truck route.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂTruckÂ includes motor truck, as defined in ORS 801.355, and truck tractor, as defined in ORS 801.575.

Â Â Â Â Â  (b) ÂTruck routeÂ means the roads or streets in a city which have been formally designated by the city council as the roads or streets on which trucks must travel when proceeding through the city. [1985 c.564 Â§1]

RECYCLING CONTAINERS

Â Â Â Â Â  227.450 Recycling containers; recommendations for new construction. (1) Each multifamily residential dwelling with more than 10 individual residential units that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (2) Each commercial building and each industrial and institutional building that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (3) As used in this section, Âcommercial,Â Ârecyclable materialÂ and Âsolid wasteÂ have the meanings given in ORS 459.005. [1997 c.552 Â§32]

PERMITTED USES IN ZONES

Â Â Â Â Â  227.500 Use of real property for religious activity; city regulation of real property used for religious activity. (1) If a church, synagogue, temple, mosque, chapel, meeting house or other nonresidential place of worship is allowed on real property under state law and rules and local zoning ordinances and regulations, a city shall allow the reasonable use of the real property for activities customarily associated with the practices of the religious activity, including worship services, religion classes, weddings, funerals, child care and meal programs, but not including private or parochial school education for prekindergarten through grade 12 or higher education.

Â Â Â Â Â  (2) A city may:

Â Â Â Â Â  (a) Subject real property described in subsection (1) of this section to reasonable regulations, including site review and design review, concerning the physical characteristics of the uses authorized under subsection (1) of this section; or

Â Â Â Â Â  (b) Prohibit or regulate the use of real property by a place of worship described in subsection (1) of this section if the city finds that the level of service of public facilities, including transportation, water supply, sewer and storm drain systems is not adequate to serve the place of worship described in subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section, a city may allow a private or parochial school for prekindergarten through grade 12 or higher education to be sited under applicable state law and rules and local zoning ordinances and regulations. [2001 c.886 Â§4]

_______________

CHAPTERS 228 TO 235

[Reserved for expansion]



Chapter 236

Chapter     236.     Eligibility; Resignations, Removals and Vacancies; Discipline; Transfers

237.     Public Employee Retirement Generally

238.     Public Employees Retirement System

238A.
Oregon
Public Service Retirement Plan

240.     State Personnel Relations

241.     Civil Service for
County
Employees

242.     Civil Service for City or
School District
Employees and Firefighters

243.     Public Employee Rights and Benefits

244.     Government Ethics

_______________

Chapter 236  Eligibility; Resignations, Removals and Vacancies;

Discipline; Transfers

2007 EDITION

REMOVALS, VACANCIES; DISCIPLINE; TRANSFERS

PUBLIC OFFICERS AND EMPLOYEES

VACANCIES AND ELIGIBILITY GENERALLY

236.010     Causes for vacancies in office

236.020     Vacancy for breach of official bond

236.030     Persons ineligible for office because of membership in certain organizations

236.040     Leave of absence for Peace Corps volunteer; reinstatement

236.100     Political affiliation of person appointed to fill vacancy in partisan elective office

236.115     Diversity included in criteria for filling certain vacancies

VACANCIES IN AND REMOVAL FROM STATE OFFICES

236.140     Term, removal, vacancy in appointive offices

236.145     Employment prohibitions for state board or commission members

236.147     Exception to ORS 236.145

VACANCIES IN AND REMOVAL FROM
COUNTY
OFFICES

236.210     Filling vacancies in county offices; qualification

236.215     Filling vacancies in partisan elective office of county judge or commissioner

236.217     Nominations

236.220     Deputy to fill vacancy in certain offices until person appointed qualifies

236.225     Filling vacancies in offices of county governing body

236.240     Removal of county treasurer from office

RESIGNATIONS

236.310     Right of county commissioner to resign

236.320     Recipient of resignation

236.325     Resignation of office effective at future date; selection of successor; exception

DISCIPLINARY ACTIONS AGAINST POLICE OFFICERS

236.350     Definitions for ORS 236.350 to 236.370

236.360     Disciplinary actions; just cause; notice; procedures

236.370     ORS 236.350 to 236.370 not applicable to certain police officers

PERSONNEL ACTIONS AGAINST STATE EMPLOYEES

236.380     State officials not to forbid personnel actions based on sexual orientation

TRANSFER OF PUBLIC EMPLOYEES

236.605     Definitions for ORS 236.605 to 236.640

236.610     Rights of employee when duties assumed by different public employer; employer duties

236.620     Status of transferred employee

236.630     Authority of new employer over transferred employee

236.640     Reemployment right of employee at end of cooperation agreement

PENALTIES

236.990     Penalties

VACANCIES AND ELIGIBILITY GENERALLY

236.010 Causes for vacancies in office. (1) An office shall become vacant before the expiration of the term if:

(a) The incumbent dies, resigns or is removed.

(b) The incumbent ceases to be an inhabitant of the district, county or city for which the incumbent was elected or appointed, or within which the duties of the office of the incumbent are required to be discharged.

(c) The incumbent is convicted of an infamous crime, or any offense involving the violation of the oath of the incumbent.

(d) The incumbent refuses or neglects to take the oath of office, or to give or renew the official bond of the incumbent, or to deposit such oath or bond within the time prescribed by law.

(e) The election or appointment of the incumbent is declared void by a competent tribunal.

(f) The incumbent is found to be a person with a mental illness by the decision of a competent tribunal.

(g) The incumbent ceases to possess any other qualification required for election or appointment to such office.

(h) Appointment of the incumbent is subject to Senate confirmation under section 4, Article III of the Oregon Constitution, and the appointment is not confirmed.

(2) The provisions of subsection (1)(b) of this section do not apply when residence within the district, county or city for which the incumbent was elected or appointed is not required for such election or appointment. [Amended by 1969 c.669 §3; 1979 c.351 §3; 2007 c.70 §56]

236.020 Vacancy for breach of official bond. The Governor shall declare vacant the office of every officer required by law to execute an official bond whenever a judgment is obtained against such officer for a breach of the conditions of the bond.

236.030 Persons ineligible for office because of membership in certain organizations. (1) No person who is a member of, or affiliated with, any organization which teaches the doctrine of, or advocates, the overthrow of the Government of the
United States
by force or violence shall be a candidate for public office or eligible for appointment to a public office.

(2) The name of a person defined in subsection (1) of this section shall not be placed upon any ballot in connection with any election.

236.040 Leave of absence for Peace Corps volunteer; reinstatement. (1) As used in this section:

(a) Public officer or employee means any person who renders service to and is paid therefor by a public employer.

(b) Public employer means the state or a county, city, school district or other public corporation, commission, agency, board or entity organized for a public purpose.

(2) Public employers shall grant leaves of absence without pay for at least two years to any full-time salaried public officer or employee who serves, and while the public officer or employee serves, as a volunteer in the Peace Corps. Upon expiration of the leave the public officer or employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights, if any. Failure of the officer or employee to report within 90 days after termination of service shall be cause for dismissal. [1963 c.199 §§1,2]

236.100 Political affiliation of person appointed to fill vacancy in partisan elective office. (1) Except as provided in subsection (2) of this section, whenever a vacancy occurs in any partisan elective office in this state and is to be filled by appointment, no person shall be eligible for such appointment unless the person is affiliated, as determined by the appropriate entry on the persons official election registration card with the same political party:

(a) As that by which the elected predecessor in the office was designated on the election ballot, if the name of the predecessor was printed on the election ballot.

(b) As that by which the elected predecessor in the office was designated on the elector registration card of the predecessor on the date of the election at which the predecessor was elected, if the name of the predecessor was not printed on the ballot.

(2) Under either of the following circumstances, a person who is otherwise eligible for appointment to fill a vacancy described in subsection (1) of this section may be appointed to fill the vacancy regardless of the persons affiliation or lack of affiliation with a political party:

(a) If the name of the elected predecessor in the office was printed on the ballot and the predecessor was not designated on the election ballot as affiliated with a political party.

(b) If the name of the elected predecessor in the office was not printed on the ballot and the predecessor was not designated as affiliated with a political party on the elector registration card of the predecessor on the date of the election at which the predecessor was elected. [Formerly 236.135; 1985 c.586 §2; 1985 c.808 §74]

236.110 [Repealed by 1957 c.608 §231]

236.115 Diversity included in criteria for filling certain vacancies. (1) In filling a vacancy on any new or existing appointive state board, commission, committee or council established by statute, if the vacancy is to be filled by a person who is not employed full-time and who is compensated as provided under ORS 292.495, the appointing authority shall include in the criteria for appointment, but need not limit the criteria to, the degree to which the candidate will contribute to one or more of the following:

(a) Diversity of viewpoint;

(b) Demographic variety reflecting the racial and gender population of the state or the region of appointment; and

(c) Remediation of existing disparities between the number of qualified applicants of one race or gender and the number of members of such groups serving on the board, commission, committee or council.

(2) The appointing authority for boards, commissions, committees and councils described under subsection (1) of this section shall report annually to the office of the Governor specifying the efforts taken to comply with this section and the result of those efforts. [1997 c.539 §1]

Note: 236.115 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

236.120 [Amended by 1957 c.608 §229; 1965 s.s. c.1 §2; repealed by 1985 c.586 §4]

236.130 [Repealed by 1985 c.586 §4]

236.135 [1953 c.473 §1; renumbered 236.100]

236.137 [1955 c.210 §1; repealed by 1971 c.302 §1]

VACANCIES IN AND REMOVAL FROM STATE OFFICES

236.140 Term, removal, vacancy in appointive offices. Any person holding an appointive office in any of the offices, departments or institutions of this state, shall hold the same for an indefinite term, not exceeding four years, and shall at all times be subject to removal by the appointive power which made the appointment. The appointive power may in all cases appoint a successor.

236.145 Employment prohibitions for state board or commission members. A person who has been appointed by the Governor to serve on a state board or commission may not be employed by the board or commission in a salaried position:

(1) While the person is serving on the board or commission; or

(2) Within one year after the persons normal term on the board or commission expires, without regard to whether the person continues to serve on the board or commission after expiration of the persons term. [1953 c.594 §1; 2003 c.749 §9]

236.147 Exception to ORS 236.145. ORS 236.145 does not apply to any appointee to the position of executive director of a board who serves in that capacity as an ex officio member of the board making the appointment. [1983 c.402 §6]

236.150 [Repealed by 1985 c.565 §35]

236.160 [Repealed by 1985 c.565 §36]

VACANCIES IN AND REMOVAL FROM
COUNTY
OFFICES

236.210 Filling vacancies in county offices; qualification. (1) When there is a vacancy in any elective county office other than the office of county judge or county commissioner, the county court or board of county commissioners shall appoint a person to perform the duties of the office until the vacancy is filled by election.

(2) Except as provided in subsection (3) of this section, when a vacancy occurs in the nonpartisan office of county judge who does not exercise judicial functions or county commissioner, the remaining members of the county court or board of county commissioners shall appoint a person to perform the duties of the office until the vacancy is filled by election.

(3) When a vacancy occurs in the office of county judge who exercises judicial functions, the Governor shall fill the vacancy by appointment as provided in section 16, Article V of the Oregon Constitution.

(4) Before a person appointed under subsection (1) or (2) of this section takes office, the person shall qualify in the same manner as required by law of the officer in whose place the person is appointed. [Amended by 1965 c.221 §24; 1983 c.327 §6; 1985 c.17 §1; 1987 c.549 §1; 2001 c.430 §3]

236.215 Filling vacancies in partisan elective office of county judge or commissioner. (1) When a vacancy occurs in the partisan elective office of county judge who does not exercise judicial functions or county commissioner, the remaining members of the county court or board of county commissioners of the county, pursuant to ORS 236.217, shall appoint a person qualified to hold office who is an elector of the county to perform the duties of the office until the term of office expires or the vacancy is filled by election.

(2) When the provisions of ORS 236.217 apply, the appointment shall be made from a list of not fewer than three nor more than five nominees furnished by the county clerks. If fewer than three names of nominees are furnished or if no list is received by the appointing authority, the county court or board of county commissioners may consider additional qualified persons. The person so appointed must have been a member of the same major political party at least 180 days before the date the vacancy to be filled occurred.

(3) The vacancy must be filled by appointment within 30 days after its occurrence. [1987 c.549 §3; 1989 c.171 §29; 2001 c.430 §4]

236.217 Nominations. When any vacancy under ORS 236.215 exists in any partisan elective office of county judge who does not exercise judicial functions or county commissioner occupied by a member of a major political party and that vacancy is to be filled by an appointing authority as provided in ORS 236.215, the major political party pursuant to party rule shall nominate not fewer than three nor more than five qualified persons to fill the vacancy. The nominating procedure shall reflect the principle of one-person, one-vote to accord voting weight in proportion to the number of party members represented. At the request of a party making a nomination, the county clerk or chief elections officer of the county in which the vacancy exists shall assist the party in determining the number of electors registered as members of the party in the electoral district. As soon as the nominees have been appointed, but no later than 20 days after the vacancy occurs, the party shall notify the county clerk of the persons nominated. The county clerk shall notify the remaining members of the county court or board of county commissioners of the county in which the vacancy exists of the nominees. [1987 c.549 §4; 1993 c.797 §19; 2001 c.430 §5]

236.220 Deputy to fill vacancy in certain offices until person appointed qualifies. (1) During the interval between the time when a vacancy occurs in any county office, except the office of county commissioner, and the time when the person appointed by the county court or board of county commissioners to fill the vacant office qualifies therefor, the chief deputy of the affected office shall perform all the official acts and duties of such office.

(2) During the period the chief deputy serves as provided in subsection (1) of this section, the chief deputy shall be deemed to continue to occupy the position of chief deputy for the purpose of determining the status and rights of the chief deputy under the civil service law and Public Employees Retirement System, and such service shall in no respect affect the status or rights of the chief deputy under those systems. [Amended by 1963 c.161 §1]

236.225 Filling vacancies in offices of county governing body. (1) If vacancies exist at the same time in all of the offices of members of a county governing body, two qualified persons shall be appointed by the Governor, and one by the appointees of the Governor, to perform the duties of the offices until the vacancies are filled as provided by law. If vacancies exist at the same time in all but one of such offices, the Governor shall appoint one qualified person who, with the incumbent serving in office, shall appoint another, each to perform the duties of the offices until the vacancies are filled. If county judge is one of the offices vacant, one of the appointments made by the Governor under this section shall be to the office of county judge.

(2) When a county charter establishes a county governing body with more than three members, if a number of vacancies exist at the same time in the offices of members of that governing body so that all the remaining members do not constitute a quorum for the conduct of county business, the Governor shall appoint to the vacant offices the minimum number of qualified persons sufficient, with the incumbent members of the county governing body, to form a quorum. Persons appointed by the Governor under this subsection, together with the incumbent members serving in office, shall appoint qualified persons to the remaining vacant offices. All persons appointed under this subsection shall perform the duties of the office of member of the county governing body until the vacancies are filled as provided by law.

(3) ORS 236.100 applies to appointments under this section. [1967 s.s. c.6 §1; 1983 c.327 §7]

236.230 [Repealed by 1983 c.327 §16]

236.240 Removal of county treasurer from office. Whenever suit has been commenced on the official bond of any delinquent treasurer, the delinquent treasurer may be removed by the county court of the county.

236.250 [Repealed by 1983 c.310 §21 and 1983 c.327 §16]

RESIGNATIONS

236.310 Right of county commissioner to resign. Any person who receives a certificate of election as a commissioner of the county court is at liberty to resign the office, though the person may not have entered upon the execution of its duties or taken the requisite oath of office. [Amended by 1965 c.221 §25; 1981 c.517 §25]

236.320 Recipient of resignation. (1) Resignation shall be made as follows:

(a) By the Secretary of State, State Treasurer and all officers elected by the legislature, to the Governor.

(b) By all officers who hold their offices by election, to the officer authorized by law to order a special election to fill the resulting vacancy.

(c) By all other officers holding their offices by appointment, to the body, board or officer that appointed them.

(2) Resignations described in this section must be made in writing. [Amended by 2007 c.155 §1]

236.325 Resignation of office effective at future date; selection of successor; exception. Notwithstanding any other provision of law:

(1) The holder of a public office may resign the office effective at a future date that is prior to the expiration of the term of the office.

(2) Any person who receives a certificate of election as a holder of a public office, even though the person may not have entered upon the execution of its duties or taken the requisite oath of office, may resign the office effective at a future date that is:

(a) Prior to the beginning of the term of the office; or

(b) After the beginning of the term of the office.

(3) Except where an election is required by law, if the holder of a public office or a person who receives a certificate of election as a holder of a public office resigns the office effective at a future date, the appointing authority required by law to fill a vacancy in the public office may begin the process to fill the vacancy and may select a successor prior to the effective date of any resignation under this section.

(4) The appointing authority may appoint a successor to fill a vacancy in the public office at any time after the effective date of a resignation described in this section. This subsection does not apply where a person who receives a certificate of election as a holder of a public office resigns prior to the beginning of the term of office and an incumbent still holds the public office.

(5) A resignation is binding unless withdrawn in writing by the end of the third business day after the resignation is made.

(6) Where the effective date of a resignation is 21 or more calendar days before the deadline for filing a nominating petition, declaration of candidacy or certificate of nomination necessary to fill the office at the general election next following the effective date of the resignation, and the deadline for withdrawing the resignation has passed, the filing officer for the office shall accept filings of nominating petitions, declarations of candidacy and certificates of nomination and the vacancy shall be filled at the general election next following the effective date of the vacancy.

(7) This section does not apply to the office of Governor. [1991 c.719 §39; 1995 c.607 §68; 2005 c.797 §30]

Note: 236.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 236 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISCIPLINARY ACTIONS AGAINST POLICE OFFICERS

236.350 Definitions for ORS 236.350 to 236.370. As used in ORS 236.350 to 236.370:

(1) Disciplinary action means any action taken against a police officer by a public employer for the purpose of punishing the officer, including dismissal, demotion, suspension without pay, reduction in salary, written reprimand or transfer.

(2) Just cause means a cause reasonably related to the employees ability to perform required work. The term includes any willful violation of reasonable work rules, regulations or written policies.

(3) Police officer means an officer or member of a law enforcement unit who is employed full-time as a peace officer commissioned by a city, port, school district, mass transit district, county, Indian reservation, the Criminal Justice Division of the Department of Justice, the Oregon State Lottery Commission or the Governor and who is responsible for enforcing the criminal laws of this state or laws or ordinances relating to airport security. [1979 c.618 §2; 1991 c.742 §14; 1993 c.594 §6; 1993 c.623 §3; 2007 c.71 §74]

236.360 Disciplinary actions; just cause; notice; procedures. (1) No disciplinary action shall be taken against a police officer without just cause.

(2) A public employer that intends to take disciplinary action shall:

(a) Notify the police officer in writing of the charges against the officer and the proposed disciplinary action; and

(b) Provide the police officer with an opportunity to respond to the charges at an informal hearing which may be recorded, with the person or persons having authority to impose the proposed disciplinary action.

(3) Public employers of police officers shall prepare and maintain written procedures to implement the provisions of ORS 236.350 to 236.370. [1979 c.618 §3]

236.370 ORS 236.350 to 236.370 not applicable to certain police officers. ORS 236.350 to 236.370 do not apply to disciplinary action taken against police officers who are:

(1) In an initial probationary period of employment that does not exceed 12 months or in a probationary period under a collective bargaining agreement which is in excess of 12 months;

(2) Under a collective bargaining agreement requiring just cause for disciplinary action;

(3) Under a county civil service system adopted pursuant to ORS 241.002 to 241.009;

(4) Under a county or municipal civil service system which provides police officers with disciplinary action protections at least equivalent to those provided under ORS 236.350 and 236.360;

(5) The chief executive officers of law enforcement units, as defined in ORS 181.610; or

(6) Supervisory employees, as defined under ORS 243.650, where a collective bargaining agreement is in effect with their public employer. [1979 c.618 §4; 1991 c.742 §15; 1993 c.185 §22; 1993 c.623 §4; 1995 c.286 §19]

PERSONNEL ACTIONS AGAINST STATE EMPLOYEES

236.380 State officials not to forbid personnel actions based on sexual orientation. (1) For purposes of this section, sexual orientation means heterosexuality, homosexuality or bisexuality.

(2) No state official shall forbid the taking of any personnel action against any state employee based on the sexual orientation of such employee.

(3) This section shall not be deemed to limit the authority of any state official to forbid generally the taking of personnel action against state employees based on nonjob related factors. [1989 c.3 §§2,3,4]

Note: Chapter 100, Oregon Laws 2007, is the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, chapter 100, Oregon Laws 2007, takes effect January 1, 2008. Section 32, chapter 100, Oregon Laws 2007, provides:      Sec. 32. ORS 236.380 is repealed. [2007 c.100 §32]

236.405 [1961 c.287 §1; repealed by 1979 c.59 §1]

236.415 [1961 c.287 §2; repealed by 1979 c.59 §1]

236.420 [1961 c.287 §3; repealed by 1979 c.59 §1]

236.425 [1961 c.287 §4; repealed by 1979 c.59 §1]

236.430 [1961 c.287 §23; repealed by 1979 c.59 §1]

236.435 [1961 c.287 §24; repealed by 1979 c.59 §1]

236.440 [1961 c.287 §5; repealed by 1979 c.59 §1]

236.445 [1961 c.287 §6; repealed by 1979 c.59 §1]

236.450 [1961 c.287 §25; repealed by 1979 c.59 §1]

236.455 [1961 c.287 §26; repealed by 1979 c.59 §1]

236.460 [1961 c.287 §7; repealed by 1979 c.59 §1]

236.465 [1961 c.287 §8; repealed by 1979 c.59 §1]

236.470 [1961 c.287 §9; repealed by 1979 c.59 §1]

236.475 [1961 c.287 §10; repealed by 1979 c.59 §1]

236.485 [1961 c.287 §11; repealed by 1979 c.59 §1]

236.490 [1961 c.287 §12; repealed by 1979 c.59 §1]

236.495 [1961 c.287 §13; repealed by 1979 c.59 §1]

236.500 [1961 c.287 §14; 1973 c.773 §3; repealed by 1979 c.59 §1]

236.505 [1961 c.287 §15; 1973 c.773 §4; repealed by 1979 c.59 §1]

236.510 [1961 c.287 §16; repealed by 1979 c.59 §1]

236.515 [1961 c.287 §17; repealed by 1979 c.59 §1]

236.520 [1961 c.287 §19; repealed by 1979 c.59 §1]

236.525 [1961 c.287 §18; repealed by 1979 c.59 §1]

236.530 [1961 c.287 §20; repealed by 1979 c.59 §1]

236.535 [1961 c.287 §21; repealed by 1979 c.59 §1]

236.540 [1961 c.287 §22; repealed by 1979 c.59 §1]

TRANSFER OF PUBLIC EMPLOYEES

236.605 Definitions for ORS 236.605 to 236.640. As used in ORS 236.605 to 236.640:

(1) Public employee means an employee whose compensation is paid from public funds.

(2) Public employer includes the state, or cities, or counties, or special districts but not including school districts, or an
Oregon
nonprofit corporation any of which has accepted the transfer of a public program from a public employer in this state for maintenance and operation. [1991 c.918 §2; 1995 c.286 §20]

236.610 Rights of employee when duties assumed by different public employer; employer duties. (1) No public employee shall be deprived of employment solely because the duties of employment have been assumed or acquired by another public employer, whether or not an agreement, annexation or consolidation with the present employer is involved. Notwithstanding any statute, charter, ordinance or resolution, but subject to ORS 236.605 to 236.640, the public employee shall be transferred to the employment of the public employer that assumed or acquired the duties of the public employee, without further civil service examination.

(2) The transferred public employee shall not have the employees salary reduced as a result of a transfer under this section during the first 12 months of employment with the receiving employer. After the first 12 months of employment with the receiving employer, the transferred public employee shall be placed at the closest salary for the position as designated under the receiving employers salary schedule.

(3) It is the responsibility of the transferring employer to liquidate accrued compensatory time at the time of transfer, consistent with any applicable statute or collective bargaining agreement.

(4)(a) At the time of transfer, the transferred public employee may elect to:

(A) Retain any accrued sick leave;

(B) Retain up to 80 hours of vacation leave; and

(C) Retain additional vacation leave if agreed to by the transferring employer, the receiving employer and the transferred public employee.

(b) At the time of transfer, the transferring employer shall pay to the receiving employer a sum equal to the number of hours of accrued leave retained times the employees hourly rate of pay.

(c) After the transfer, the receiving employer shall grant any leaves according to its rules or any bargaining agreement governing use of leaves.

(5) In the event that any transferred employee is subject to a waiting period for coverage of preexisting conditions under the health insurance plan of the receiving employer, the receiving employer shall arrange for a waiver of such waiting period with its health insurer. The transferring employer shall reimburse the receiving employer for the additional premium costs, if any, resulting from such waiver, for a period of not to exceed 12 months.

(6) In transferring a public employee under subsection (1) of this section, the employer shall furnish the employment records of that employee to the receiving employer at the time of transfer. The time of transfer shall be by written agreement between the public employers involved.

(7) If the public employer that is transferring a public employee participates in the Public Employees Retirement System, the transferring employer and the receiving employer must enter into a written agreement that addresses the manner in which any unfunded Public Employees Retirement System liability or surplus of the transferring public employer will be paid or credited, as required by ORS 238.231. [1963 c.204 §§1, 2; 1971 c.500 §1; 1991 c.918 §3; 1995 c.286 §21; 2003 c.802 §165; 2005 c.808 §24]

236.620 Status of transferred employee. (1) A public employer who receives a transferred employee under ORS 236.610 (1), including an employee whose transfer is provided for by an agreement under ORS 190.010, shall place that employee on its employee roster, subject to the following:

(a) If the employee was serving a probationary period with the employer at the time of transfer, the past service of the employee on probation shall apply on the regular probation requirements of the receiving employer.

(b) Notwithstanding any other provision of law applicable to a retirement system for employees of the prior employer or of the receiving employer, but subject to subsection (2) of this section, the employee at the option of the employee may elect to continue for 12 months under any retirement system in which the employee was participating prior to transfer or, if the employee meets the qualifications therefor, the employee may elect to participate in the retirement system available to employees of the receiving employer. The employees election shall be in writing and made within 30 days after the date of transfer. If the employee elects to continue under the retirement system in which the employee was participating prior to transfer, the employee shall retain all rights and be entitled to all benefits under that system, the employee shall continue to make contributions to that system and the receiving employer shall make contributions on behalf of the employee to that system as required of employers participating in that system, as if the transfer had not occurred.

(c) The employee shall retain the seniority the employee accrued under prior employment, but no regular employee of the receiving employer shall be demoted or laid off by reason of that seniority at the time the transfer occurs. Thereafter, the employees seniority from the transferring employer shall be regarded as seniority acquired under the receiving employer.

(d) The employee otherwise shall enjoy the same privileges, including benefits, hours and conditions of employment, and be subject to the same regulations as other employees of the receiving employer.

(2) The Public Employees Retirement Board may terminate membership in the Public Employees Retirement System for any transferred employee if the board determines that allowing membership for the employee would cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [1963 c.204 §3; 1967 c.550 §10; 1991 c.918 §4; 1995 c.286 §22; 1999 c.317 §4]

236.630 Authority of new employer over transferred employee. A public employer who receives a transferred public employee under ORS 236.610 (1) shall place that employee in a position comparable to the position the employee enjoyed under prior employment, subject to the following:

(1) The receiving employer, in determining a comparable position, shall consider the employees educational and physical qualifications, experience, and the salary, duties and responsibilities of prior employment.

(2) If the receiving employer finds that no comparable position exists under subsection (1) of this section, the employee shall be offered a lesser position, if such position is available, according to the qualifications of the employee, by the receiving employer. The finding and action of such employer under this subsection, and subsection (3) of this section shall be subject to a hearing upon the employees request and subject to review under ORS 34.010 to 34.100.

(3) If the receiving employer finds that no position exists, the employee shall be listed as a regular laid-off employee and shall have priority to appointment over other persons eligible for any position for which the employee is qualified, subject to any applicable collective bargaining agreement. [1963 c.204 §4; 1991 c.918 §5; 1995 c.286 §23]

236.640 Reemployment right of employee at end of cooperation agreement. At the end of a cooperation agreement the employee transferred shall be entitled to the position of the employee with the transferring employer prior to transfer, if the employee has remained an employee of the transferee employer in good standing to the termination of the agreement. [1963 c.204 §5]

236.650 [1967 c.550 §9; repealed by 1995 c.286 §34]

PENALTIES

236.990 Penalties. Violation of ORS 236.145 is a Class A violation. [1953 c.594 §2; 1999 c.1051 §167]

_______________



Chapter 237

Chapter 237  Public Employee Retirement Generally

2007 EDITION

PUBLIC OFFICERS AND EMPLOYEES

MUNICIPAL RETIREMENT SYSTEMS

237.350     Definitions for ORS 237.350 to 237.380

237.355     Establishment of retirement system

237.360     Features of retirement plan

237.365     Contribution to fund by city

237.370     Collection of contribution from employees

237.375     Limitations on payments and contributions

237.380     Revenues from which city may make payments to fund

COVERAGE OF EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

237.410     Definitions for ORS 237.420 to 237.515

237.411     Construction of ORS 237.412 to 237.418 as supplemental to ORS 237.420 to 237.515

237.412     Declaration of policy regarding federal Social Security protection for employees of state and political subdivisions

237.414     Extension of federal Social Security benefits to employees of state and certain political subdivisions

237.418     Authority of interstate agencies to extend federal Social Security benefits to their employees

237.420     Agreements to extend federal Social Security coverage to employees of public agencies not covered by ORS 237.414

237.430     Public agencies to be included in the agreement

237.440     Application by political subdivision for inclusion

237.450     Starting date for contributions

237.460     Withholding and remitting of employees contributions

237.465     Employees required to contribute

237.470     Retirement board to promulgate regulations

237.480     Procedure against employer failing to comply with regulations

237.490     Deposit investment and payment of funds

237.500     Administrative expenses

237.510     Collection of delinquent contributions

237.515     Exclusion of contributions from biennial budget

PAYMENT OF PUBLIC PENSION TO ALTERNATE PAYEE AFTER MARITAL DISSOLUTION, ANNULMENT OR SEPARATION

237.600     Payment to alternate payee; provisions of judgment, order or settlement; administrative expenses

COVERAGE FOR POLICE OFFICERS AND FIREFIGHTERS

237.610     Definitions for ORS 237.610 and 237.620

237.620     Membership of police officers and firefighters in Public Employees Retirement System

237.635     Mandated increase in benefits payable under systems other than Public Employees Retirement System; limitation

237.637     Additional mandated increase in benefits payable under systems other than Public Employees Retirement System

LEGISLATOR RETIREMENT PLANS

237.650     Retirement plan election

Note          Application; temporary provision for current members of Legislative Assembly--2003 c.733 §46b

237.655     Legislator members of state deferred compensation plan

237.660     Special rule for public employees elected or appointed to Legislative Assembly

LIQUIDATION OF PRE-1953 RETIREMENT SYSTEM

237.950     Pre-1953 Public Employees Retirement System abolished

237.952     Public Employees Retirement Board; rules

237.956     Director and staff

237.960     Transfer of assets and administration of retirement fund

237.964     Collection of accrued liabilities

237.968     Continuation of retirement benefits of certain members

237.972     Continuation of abolished system with regard to certain members

237.976     Disposition of contributions made under abolished system

237.980     Rights and moneys exempt from taxation, execution and bankruptcy and are unassignable

237.001 [1953 c.200 §1; renumbered 238.750 in 1995]

237.002 [Repealed by 1953 c.180 §18]

237.003 [1953 c.200 §2; 1955 c.131 §3; 1957 c.630 §5; 1959 c.333 §1; 1961 c.430 §1; 1963 c.608 §11; 1967 c.160 §1; 1967 c.622 §1; 1969 c.240 §1; 1971 c.738 §1; 1973 c.19 §1; 1974 s.s. c.28 §3; 1975 c.289 §1; 1977 c.425 §1; 1979 c.446 §2; 1979 c.656 §5; 1979 c.741 §1; 1981 c.479 §2; 1981 c.760 §1; 1983 c.740 §59; 1983 c.830 §1; 1985 c.118 §13; 1985 c.302 §10; 1985 c.565 §37; 1985 c.823 §1; 1987 c.320 §147; 1987 c.617 §1; 1987 c.898 §13; 1989 c.606 §1; 1989 c.614 §1; 1989 c.888 §1; 1990 c.4 §1; 1990 c.5 §1; 1991 c.675 §5; 1993 c.33 §320; 1993 c.118 §1; 1993 c.177 §1; 1993 c.185 §23; 1993 c.623 §5; 1993 c.766 §7; 1995 c.162 §63; 1995 c.203 §1; 1995 c.291 §2; 1995 c.654 §4; renumbered 238.005 in 1995]

237.004 [Repealed by 1953 c.180 §18]

237.005 [1953 c.200 §3; renumbered 238.600 in 1995]

237.006 [Repealed by 1953 c.180 §18]

237.007 [1989 c.906 §9; see note following]

Note: Chapter 906, Oregon Laws 1989 [enacting 237.007 and amending 237.201 and 237.233], was referred by the electors to the November 1990 General Election, at which it was defeated.

237.008 [Repealed by 1953 c.180 §18]

237.010 [Repealed by 1953 c.180 §18]

237.011 [1953 c.200 §8; 1955 c.131 §4; 1961 c.331 §1; 1963 c.608 §12; 1967 c.622 §2; 1969 c.435 §1; 1971 c.270 §1; 1975 c.744 §1; 1979 c.861 §1; 1983 c.830 §3; 1987 c.617 §2; 1987 c.898 §14; 1989 c.799 §1; 1991 c.149 §5; 1993 c.177 §2; 1995 c.162 §64; renumbered 238.015 in 1995]

237.012 [Repealed by 1953 c.180 §18]

237.013 [1959 c.559 §8; 1969 c.332 §16; 1991 c.815 §4; 1995 c.658 §95; renumbered 238.045 in 1995]

237.014 [Repealed by 1953 c.180 §18]

237.015 [1969 c.54 §1; repealed by 1989 c.888 §3 and 1991 c.776 §3]

237.016 [Repealed by 1953 c.180 §18]

237.017 [1969 c.458 §2; 1977 c.860 §1; 1981 c.772 §2; 1987 c.617 §3; 1991 c.813 §14; subsection (1) renumbered 238.355 in 1995; subsection (2) renumbered 238.230 in 1995; subsection (3) renumbered 238.074 in 1995]

237.018 [Repealed by 1953 c.180 §18]

237.019 [1969 c.92 §2; renumbered 238.072 in 1995]

237.020 [Repealed by 1953 c.180 §18]

237.021 [1969 c.435 §2; renumbered 238.170 in 1995]

237.022 [Repealed by 1953 c.180 §18]    237.024 [Repealed by 1953 c.180 §18]

237.025 [1957 c.630 §2; renumbered 238.062 in 1995]

237.026 [Repealed by 1953 c.180 §18]

237.027 [1963 c.153 §10; 1983 c.338 §904; repealed by 1985 c.62 §1]

237.028 [Repealed by 1953 c.180 §18]

237.029 [1975 c.137 §2; 1975 c.449 §15; 1979 c.658 §3; 1981 c.762 §7; 1987 c.617 §16; 1989 c.871 §2; 1993 c.177 §3; renumbered 238.068 in 1995]

237.030 [Repealed by 1953 c.180 §18]

237.031 [1991 c.767 §2; 1993 c.177 §4; renumbered 238.035 in 1995]

237.032 [Repealed by 1953 c.180 §18]

237.033 [1961 c.189 §2; repealed by 1969 c.367 §3]

237.034 [Repealed by 1953 c.180 §18]

237.035 [1961 c.189 §3; repealed by 1969 c.367 §3]

237.036 [Repealed by 1953 c.180 §18]

237.037 [1991 c.776 §2; renumbered 238.690 in 1995]

237.038 [Repealed by 1953 c.180 §18]

237.039 [1991 c.815 §1; renumbered 238.055 in 1995]

237.040 [Repealed by 1953 c.180 §18]

237.041 [Formerly 237.056; repealed by 1967 c.622 §25]

237.042 [Repealed by 1953 c.180 §18]

237.044 [Repealed by 1953 c.180 §18]

237.046 [Repealed by 1953 c.180 §18]

237.048 [Repealed by 1953 c.180 §18]

237.050 [Repealed by 1953 c.180 §18]

237.051 [1953 c.200 §9; 1985 c.823 §2; 1991 c.767 §3; renumbered 238.680 in 1995]

237.052 [Repealed by 1953 c.180 §18]

237.053 [1981 c.689 §2; 1983 c.589 §3; 1985 c.784 §1; renumbered 238.685 in 1995]

237.054 [Repealed by 1953 c.180 §18]

237.056 [Amended by 1953 c.522 §3; renumbered 237.041]

237.058 [Repealed by 1953 c.180 §18]

237.060 [1971 c.738 §11; 1973 c.695 §1; 1989 c.799 §2; renumbered 238.360 in 1995]

237.061 [1953 c.200 §8; repealed by 1955 c.131 §21]

237.062 [Repealed by 1953 c.180 §18]

237.064 [Repealed by 1953 c.180 §18]

237.065 [1957 c.630 §4; 1967 c.622 §3; 1981 c.541 §3; repealed by 1981 c.761 §12]

237.066 [Repealed by 1953 c.180 §18]

237.068 [Repealed by 1953 c.180 §18]

237.070 [Repealed by 1953 c.180 §18]

237.071 [1953 c.200 §13; 1955 c.131 §5; 1957 c.630 §6; 1959 c.334 §1; 1963 c.608 §1; 1967 c.622 §4; 1969 c.107 §1; 1973 c.695 §2; 1981 c.541 §5; 1981 c.761 §1; 1993 c.177 §5; subsections (1) to (3) renumbered 238.200 in 1995; subsection (4) renumbered 238.440 in 1995]

237.072 [Repealed by 1953 c.180 §18]

237.073 [1965 c.297 §5; 1967 c.622 §5; 1969 c.640 §3; 1977 c.624 §1; 1987 c.617 §4; 1987 c.898 §15; 1993 c.177 §6; renumbered 238.215 in 1995]

237.074 [Repealed by 1953 c.180 §18]

237.075 [1979 c.538 §3; 1981 c.373 §1; 1993 c.177 §7; renumbered 238.205 in 1995]

237.076 [Repealed by 1953 c.180 §18]

237.078 [Repealed by 1953 c.180 §18]

237.079 [1987 c.625 §8; 1995 c.658 §96; renumbered 238.210 in 1995]

237.081 [1953 c.200 §14; 1955 c.131 §6; 1957 c.299 §1; 1959 c.334 §2; 1959 c.623 §3; 1961 c.331 §2; 1963 c.608 §13; 1967 c.622 §6; 1969 c.640 §5; 1993 c.177 §8; renumbered 238.225 in 1995]

237.082 [Repealed by 1953 c.180 §18]

237.084 [Repealed by 1953 c.180 §18]

237.085 [1961 c.342 §2; 1965 c.533 §1; renumbered 238.150 in 1995]

237.086 [Repealed by 1953 c.180 §18]

237.088 [Repealed by 1953 c.180 §18]

237.090 [Repealed by 1953 c.180 §18]

237.091 [1953 c.200 §16; renumbered 238.025 in 1995]

237.093 [1953 c.200 §16; 1957 c.630 §13; 1967 c.140 §1; 1975 c.200 §2; 1981 c.762 §8; 1987 c.617 §6; 1991 c.813 §1; 1993 c.177 §9; renumbered 238.155 in 1995]

237.094 [Repealed by 1953 c.180 §18]

237.095 [1973 c.735 §§2,3,4,5,6,7; renumbered 238.165 in 1995]

237.096 [Repealed by 1953 c.180 §18]

237.097 [1953 c.200 §16; 1993 c.177 §10; renumbered 238.160 in 1995]

237.098 [Repealed by 1953 c.180 §18]

237.099 [1991 c.675 §2; 1993 c.177 §11; renumbered 238.145 in 1995]

237.101 [1953 c.200 §15; renumbered 238.475 in 1995]

237.102 [Repealed by 1953 c.180 §18]

237.103 [1969 c.640 §2; repealed by 1995 c.452 §24]

237.104 [Repealed by 1953 c.180 §18]

237.105 [1953 c.200 §15; repealed by 1967 c.622 §25]

237.106 [Repealed by 1953 c.180 §18]

237.107 [1955 c.131 §2; renumbered 238.480 in 1995]

237.108 [1983 c.647 §2; 1987 c.617 §7; 1991 c.917 §1; 1993 c.177 §12; renumbered 238.115 in 1995]

237.109 [1953 c.200 §15; 1955 c.131 §7; 1957 c.630 §7; renumbered 238.095 in 1995]

237.110 [Repealed by 1953 c.180 §18]

237.111 [1953 c.200 §15; 1955 c.131 §8; 1957 c.630 §8; 1959 c.225 §1; 1963 c.608 §2; 1967 c.622 §7; 1969 c.640 §6; 1971 c.160 §1; 1973 c.704 §4; 1975 c.449 §1; 1983 c.830 §4; 1991 c.815 §5; 1993 c.118 §2; subsection (1) renumbered 238.425 in 1995; subsection (2) renumbered 238.265 in 1995; subsection (3) renumbered 238.105 in 1995]

237.112 [Repealed by 1953 c.180 §18]

237.113 [1959 c.663 §2; 1971 c.496 §1; 1979 c.727 §2; 1987 c.898 §16; repealed by 1991 c.815 §21]

237.114 [Repealed by 1953 c.180 §18]

237.115 [1957 c.630 §3; renumbered 238.270 in 1995]

237.116 [Repealed by 1953 c.180 §18]

237.117 [1985 c.625 §2; 1987 c.617 §8; 1993 c.177 §13; renumbered 238.125 in 1995]

237.118 [Repealed by 1953 c.180 §18]

237.119 [1991 c.917 §5; 1993 c.177 §14; renumbered 238.135 in 1995]

237.120 [Repealed by 1953 c.180 §18]

237.121 [1953 c.200 §17; 1967 c.622 §8; 1973 c.695 §3; 1975 c.449 §2; 1979 c.812 §1; 1981 c.768 §1; 1987 c.617 §9; 1987 c.898 §17a; 1989 c.871 §1; 1993 c.177 §15; renumbered 238.280 in 1995]

237.122 [Repealed by 1953 c.180 §18]

237.124 [Repealed by 1953 c.180 §18]

237.125 [1953 c.200 §17; 1955 c.131 §9; 1967 c.622 §9; 1979 c.861 §2; 1981 c.761 §3; 1983 c.830 §5; 1987 c.898 §§11,18; renumbered 238.078 in 1995]

237.126 [Repealed by 1953 c.180 §18]

237.128 [Repealed by 1953 c.108 §18]

237.129 [1953 c.200 §17; 1957 c.630 §9; 1967 c.622 §10; 1979 c.861 §3; 1983 c.641 §1; 1987 c.898 §19; repealed by 1993 c.120 §1]

237.130 [Repealed by 1953 c.180 §18]

237.131 [1969 c.226 §2; 1975 c.473 §1; 1979 c.861 §4; repealed by 1987 c.898 §28]

237.132 [Repealed by 1953 c.180 §18]

237.133 [1953 c.200 §17; 1955 c.131 §10; 1957 c.630 §10; 1959 c.333 §3; 1961 c.331 §3; 1967 c.622 §11; 1969 c.650 §1; 1971 c.317 §1; 1975 c.137 §4; 1975 c.200 §3; 1979 c.214 §1; 1987 c.898 §20; renumbered 238.088 in 1995]

237.134 [Repealed by 1953 c.180 §18]

237.135 [1955 c.283 §2; repealed by 1987 c.898 §28]

237.136 [Repealed by 1953 c.180 §18]

237.137 [1963 c.387 §2; 1967 c.622 §12; repealed by 1969 c.597 §281]

237.138 [Repealed by 1953 c.180 §18]

237.139 [1957 c.366 §2; repealed by 1993 c.120 §1]

237.140 [Repealed by 1953 c.180 §18]

237.141 [1953 c.200 §17; 1955 c.131 §11; repealed by 1959 c.400 §1 (237.143 enacted in lieu of 237.141)]

237.142 [Repealed by 1953 c.180 §18]

237.143 [1959 c.400 §2 (enacted in lieu of 237.141); 1973 c.704 §5; 1979 c.214 §2; 1991 c.917 §3; 1995 c.494 §3; renumbered 238.082 in 1995]

237.144 [Repealed by 1953 c.180 §18]

237.145 [1967 c.214 §2; 1973 c.30 §1; 1975 c.200 §4; 1977 c.548 §1; 1981 c.541 §8; 1991 c.813 §15; 1993 c.177 §16; renumbered 238.092 in 1995]

237.146 [Repealed by 1953 c.180 §18]

237.147 [1953 c.200 §18; 1955 c.131 §12; 1967 c.622 §13; 1969 c.597 §140; 1969 c.640 §7; 1971 c.738 §2; 1973 c.695 §4; 1975 c.137 §3; 1975 c.200 §5; 1975 c.449 §3; 1981 c.541 §6; 1981 c.761 §4; 1987 c.320 §148; 1987 c.617 §10; 1987 c.898 §21; renumbered 238.300 in 1995]

237.148 [Repealed by 1953 c.180 §18]

237.149 [1967 c.622 §23; 1969 c.640 §14; 1977 c.740 §2; repealed by 1981 c.761 §12]

237.150 [Repealed by 1953 c.180 §18]

237.151 [1953 c.200 §15; 1963 c.608 §16; 1967 c.622 §14; 1987 c.898 §§9,22; renumbered 238.315 in 1995]

237.152 [Repealed by 1953 c.180 §18]

237.153 [1973 c.646 §2; 1975 c.203 §1; 1981 c.772 §1; 1981 c.567 §10; 1981 c.849 §2; 1983 c.830 §6; 1987 c.819 §1; 1989 c.799 §3; 1993 c.177 §17; renumbered 238.350 in 1995]

237.154 [Repealed by 1953 c.180 §18]

237.155 [1953 c.200 §19; 1955 c.131 §13; 1967 c.622 §15; 1971 c.738 §3; 1973 c.704 §6; 1977 c.740 §1; 1979 c.658 §5; 1981 c.761 §5; 1985 c.692 §1; 1987 c.898 §3; 1989 c.799 §4; 1989 c.900 §1; 1991 c.813 §3; 1993 c.121 §1; renumbered 238.305 in 1995]

237.156 [Repealed by 1953 c.180 §18]

237.157 [1959 c.256 §2; renumbered 238.460 in 1995]

237.158 [Repealed by 1953 c.180 §18]

237.159 [1989 c.995 §2; 1991 c.813 §2; renumbered 238.455 in 1995]

237.160 [Repealed by 1953 c.180 §18]

237.162 [Repealed by 1953 c.180 §18]

237.163 [Formerly 237.640; renumbered 238.405 in 1995]

237.164 [Repealed by 1953 c.180 §18]

237.165 [1953 c.200 §20; 1963 c.608 §18; 1969 c.640 §9; 1971 c.738 §4; 1981 c.541 §7; 1983 c.830 §7; 1985 c.823 §3; 1987 c.898 §1; 1989 c.799 §5; 1993 c.121 §2; renumbered 238.390 in 1995]

237.166 [Repealed by 1953 c.180 §18]

237.167 [1957 c.367 §2; 1987 c.898 §23; renumbered 238.400 in 1995]

237.168 [Repealed by 1953 c.180 §18]

237.169 [1959 c.623 §2; 1961 c.331 §4; 1963 c.608 §3; 1969 c.621 §1; 1971 c.738 §5; 1973 c.704 §8; 1983 c.740 §61; 1983 c.830 §8; 1985 c.823 §4; 1987 c.898 §2; 1989 c.799 §6; 1993 c.121 §3; 1993 c.177 §18; renumbered 238.395 in 1995]

237.170 [Repealed by 1953 c.180 §18]

237.171 [1953 c.200 §21; 1955 c.131 §14; 1959 c.334 §4; 1963 c.608 §4; 1967 c.622 §16; 1975 c.449 §5; 1983 c.641 §2; 1987 c.898 §24; 1991 c.60 §1; 1993 c.177 §19; renumbered 238.320 in 1995]

237.172 [Amended by 1953 c.523 §6; renumbered 237.305]

237.173 [Formerly 237.630; renumbered 238.345 in 1995]

237.174 [Renumbered 237.311]

237.176 [Renumbered 237.315]

237.181 [1953 c.200 §21; 1955 c.131 §15; 1957 c.630 §11; 1961 c.27 §1; 1967 c.622 §17; 1969 c.640 §10; 1971 c.738 §6; 1975 c.449 §6; 1987 c.898 §4; 1989 c.799 §7; renumbered 238.325 in 1995]

237.187 [1953 c.200 §21; 1955 c.131 §16; 1963 c.608 §5; subsection (2) enacted as 1963 c.608 §7; 1967 c.622 §18; 1969 c.640 §11; 1987 c.898 §25; 1993 c.177 §20; renumbered 238.330 in 1995]

237.191 [1953 c.200 §21; renumbered 238.335 in 1995]

237.195 [1953 c.200 §21; 1957 c.630 §12; 1967 c.622 §19; renumbered 238.340 in 1995]

237.197 [1967 c.622 §24; 1969 c.538 §1; 1971 c.738 §7; 1973 c.695 §§5, 5a; 1981 c.761 §6; 1989 c.799 §8; 1989 c.966 §8; 1991 c.59 §1; 1993 c.177 §21; renumbered 238.260 in 1995]

237.198 [1963 c.608 §9; 1967 c.622 §20; repealed by 1971 c.738 §8 (237.199 enacted in lieu of 237.198)]

237.199 [1971 c.738 §9 (enacted in lieu of 237.198); 1973 c.695 §6; 1977 c.627 §1; renumbered 238.370 in 1995]

237.200 [1973 c.695 §8; 1979 c.861 §5; 1981 c.541 §9; 1993 c.177 §22; renumbered 238.310 in 1995]

237.201 [1953 c.200 §22; 1969 c.640 §13; 1971 c.732 §3; 1979 c.85 §2; 1985 c.671 §9; 1987 c.617 §11; 1989 c.726 §6; 1991 c.823 §1; 1993 c.33 §321; 1993 c.798 §46; 1995 c.608 §37; renumbered 238.445 in 1995; see note under 237.007]

237.202 [1993 c.121 §5; renumbered 238.470 in 1995]

237.205 [1979 c.607 §2; 1993 c.715 §1; renumbered 238.465 in 1995]

237.208 [1991 c.796 §2; 1993 c.177 §23; 1995 c.494 §1; 1995 c.569 §4; renumbered 238.385 in 1995]

237.209 [1981 c.776 §2; 1985 c.821 §1; 1989 c.757 §1; 1991 c.796 §3; 1993 c.177 §24; 1995 c.569 §5; renumbered 238.365 in 1995]

237.210 [1987 c.898 §7; renumbered 238.450 in 1995]

237.211 [1983 c.770 §2; 1993 c.177 §25; 1995 c.658 §97; renumbered 238.500 in 1995]

237.215 [1983 c.770 §3; 1987 c.625 §1; 1991 c.815 §6; 1995 c.658 §98; renumbered 238.505 in 1995]

237.217 [1983 c.770 §4; 1991 c.815 §7; renumbered 238.515 in 1995]

237.219 [1983 c.770 §5; renumbered 238.525 in 1995]

237.220 [1983 c.770 §6; 1987 c.625 §2; 1991 c.815 §§8,11; 1993 c.170 §1; 1993 c.177 §26; 1995 c.658 §131; renumbered 238.535 in 1995]

237.223 [1983 c.770 §7; 1991 c.815 §14; 1995 c.658 §132; renumbered 238.545 in 1995]

237.225 [1983 c.770 §8; 1991 c.815 §16; renumbered 238.555 in 1995]

237.227 [1983 c.770 §9; 1991 c.815 §§12,13; renumbered 238.565 in 1995]

237.230 [1983 c.770 §10; 1989 c.757 §3; 1991 c.796 §4; 1995 c.569 §6; renumbered 238.575 in 1995]

237.233 [1983 c.770 §11; 1987 c.616 §5; 1991 c.796 §5; 1991 c.815 §15; 1993 c.120 §2; 1993 c.177 §27; 1993 c.588 §1; 1995 c.296 §4; 1995 c.569 §7; 1995 c.600 §5; 1995 c.658 §134; renumbered 238.580 in 1995; see note under 237.007]

237.247 [1991 c.969 §4; 1993 c.18 §42; 1993 c.117 §1; 1993 c.118 §3; 1993 c.177 §28; renumbered 238.415 in 1995]

237.248 [Formerly 237.325; 1991 c.814 §1; 1993 c.18 §43; 1993 c.177 §29; renumbered 238.420 in 1995]

237.251 [1953 c.200 §§4, 10; 1955 c.131 §17; 1963 c.608 §10; 1971 c.418 §10; 1983 c.740 §62; 1985 c.823 §7; 1987 c.93 §1; 1993 c.783 §2; 1995 c.296 §5; 1995 c.653 §1; renumbered 238.630 in 1995]

237.253 [1979 c.552 §3; renumbered 238.635 in 1995]

237.255 [1953 c.200 §§4,5; 1969 c.314 §15; 1987 c.93 §2; 1995 c.286 §24a; 1995 c.653 §2; renumbered 238.640 in 1995]

237.259 [1953 c.200 §7; 1973 c.704 §11; renumbered 238.645 in 1995]

237.263 [1953 c.200 §6; 1971 c.734 §34; 1985 c.823 §5; renumbered 238.650 in 1995]

237.271 [1953 c.200 §10; 1955 c.131 §18; 1959 c.556 §5; 1961 c.508 §1; 1967 c.335 §22; 1973 c.704 §12; 1975 c.614 §4; 1979 c.552 §1; 1985 c.823 §6; 1989 c.966 §9; 1991 c.813 §5; 1993 c.694 §28; renumbered 238.660 in 1995]

237.273 [1959 c.556 §3; 1961 c.124 §1; 1961 c.508 §2; subsection (3) enacted as 1963 c.569 §26; repealed by 1967 c.335 §60]

237.274 [1961 c.508 §§4, 5, 6, 7; 1963 c.183 §2; 1965 c.497 §1; repealed by 1967 c.335 §60]

237.275 [1953 c.200 §10; 1993 c.177 §30; renumbered 238.250 in 1995]

237.277 [1975 c.333 §2; 1993 c.177 §31; renumbered 238.255 in 1995]

237.279 [1953 c.200 §10; renumbered 238.665 in 1995]

237.281 [1953 c.200 §10; 1955 c.131 §19; 1967 c.335 §23; 1967 c.622 §§21, 21a; 1973 c.704 §13; 1987 c.849 §1; renumbered 238.670 in 1995]

237.285 [1953 c.200 §12; 1955 c.131 §20; 1987 c.849 §3; renumbered 238.605 in 1995]

237.291 [1953 c.200 §11; renumbered 238.610 in 1995]

237.293 [1989 c.420 §4; renumbered 238.615 in 1995]

237.295 [1991 c.192 §§2,3; renumbered 238.675 in 1995]

237.300 [1953 c.523 §1; renumbered 238.700 in 1995]

237.301 [1953 c.523 §4; 1981 c.541 §1; 1989 c.799 §9; 1991 c.249 §19; renumbered 238.705 in 1995]

237.303 [1959 c.556 §4; 1975 c.614 §5; repealed by 1989 c.799 §14]

237.305 [Formerly 237.172; 1963 c.608 §14; 1987 c.617 §12; repealed by 1989 c.799 §14]

237.311 [Formerly 237.174; 1979 c.562 §8; 1989 c.799 §10; renumbered 238.710 in 1995]

237.312 [1993 c.119 §2; renumbered 238.715 in 1995]

237.315 [Formerly 237.176; 1989 c.980 §10b; renumbered 238.655 in 1995]

237.320 [1959 c.319 §2; 1967 c.359 §685; 1981 c.195 §1; 1987 c.616 §3; 1987 c.617 §13; 1989 c.597 §1; 1989 c.799 §11a; 1991 c.814 §2; 1991 c.815 §29; 1993 c.117 §3; 1993 c.148 §1; renumbered 238.410 in 1995]

237.325 [1987 c.616 §2; 1989 c.597 §2; 1989 c.799 §12a; 1989 c.826 §1a; 1989 c.966 §10a; renumbered 237.248 in 1989]

MUNICIPAL RETIREMENT SYSTEMS

237.350 Definitions for ORS 237.350 to 237.380. As used in ORS 237.350 to 237.380 unless the context requires otherwise:

(1) City means any city with a population of 100,000 or more in which a retirement system may be established under the charter.

(2) Actuarial reserve basis means the accumulation of a reserve, in equal annual installments from the date on which an officer or employee of the city first became a member of a retirement plan created under ORS 237.355 to the retirement date specified in the plan, sufficient in amount to provide the retirement benefits required to be provided to the officer or employee under the plan.

(3) Retirement plan or retirement system means a plan or system created or established pursuant to ORS 237.350 to 237.380. [Formerly 238.510]

237.355 Establishment of retirement system. A city in which any pension system may be established by charter, may establish a retirement system pursuant to ORS 237.350 to 237.380. The council of the city may enact such ordinances as are necessary to put the system into effect and may supplement or change the ordinances from time to time. [Formerly 238.520]

237.360 Features of retirement plan. The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an officer or employee, either before or after the date on which such officer or employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the officer or employee. [Formerly 238.530]

237.365 Contribution to fund by city. The city may budget and provide by ordinance for payment into the fund of the retirement system an amount sufficient:

(1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the city to its officers or employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

(2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an officer or employee before or after the date on which such officer or employee becomes a member of the retirement plan. [Formerly 238.540]

237.370 Collection of contribution from employees. The city may collect, as a contribution from any officer or employee of any department or bureau for which a retirement system is established, that percentage of the salary received by the officer or employee, which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the officer or employee is required to provide pursuant to the provisions of a retirement plan. [Formerly 238.550]

237.375 Limitations on payments and contribution. Nothing in ORS 237.350 to 237.380 authorizes the city to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the city at the time of the creation of a membership status under a retirement plan. [Formerly 238.560]

237.380 Revenues from which city may make payments to fund. The payments made by the city under ORS 237.365 may be made out of any revenues collected by the city under any law of the state or the charter or ordinances of the city. [Formerly 238.570]

COVERAGE OF EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

237.410 Definitions for ORS 237.420 to 237.515. As used in ORS 237.420 to 237.515, unless the context requires otherwise:

(1) Public agency or political subdivision means the State of Oregon, any city, county, municipal or public corporation or any political subdivision of the State of Oregon or any instrumentality thereof, or any school district, or any agency created by two or more political subdivisions to provide themselves governmental services, the employees of which constitute a coverage group. For purposes of ORS 237.420 to 237.515, such agency created by two or more political subdivisions is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

(2) Coverage group has the meaning given that term by the provisions of section 218 of title 2 of the federal Social Security Act, and amendments thereto, and applicable federal regulations adopted pursuant thereto. [Amended by 1953 c.192 §1; 1963 c.608 §15; 1993 c.177 §32; 2001 c.945 §28]

237.411 Construction of ORS 237.412 to 237.418 as supplemental to ORS 237.420 to 237.515. The provisions of ORS 237.412 to 237.418 relating to Old Age and Survivors Insurance coverage are supplemental to ORS 237.420 to 237.515, and shall be so construed. [1953 c.180 §8]

237.412 Declaration of policy regarding federal Social Security protection for employees of state and political subdivisions. In order to extend to employees of the State of Oregon, all the school districts and all the political subdivisions of the state participating in the Public Employees Retirement System immediately prior to March 27, 1953, and to the dependents and survivors of such employees, the basic protection accorded to others by the Old Age and Survivors Insurance system embodied in title 2 for the federal Social Security Act, it hereby is declared to be the policy of this state, subject to the limitations of ORS 237.412 to 237.418, that such action be taken, and hereby it is expressly authorized, as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under applicable federal law. [1953 c.180 §1]

237.414 Extension of federal Social Security benefits to employees of state and certain political subdivisions. (1) The Public Employees Retirement Board hereby is authorized and directed to enter into an agreement or modification of such agreement with the Federal Security Administrator (United States Secretary of Health and Human Services) on behalf of the State of Oregon, consistent with the terms and provisions of ORS 237.412 to 237.418, for the purpose of extending the benefits of the Federal Old Age and Survivors Insurance system to employees of the state and the political subdivisions which at the time of repeal of chapter 401, Oregon Laws 1945, were participating in the Public Employees Retirement System established by that chapter. The board may authorize its director, on behalf of and in the name of the board, to sign modifications of the agreement including within the agreement legally qualified eligible public agencies.

(2) The agreement shall provide benefits for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of title 2 of the Social Security Act.

(3) The duties and obligations of the state and its political subdivisions as employers, in relation to such agreement, shall be as provided by ORS 237.420 to 237.515.

(4) Such agreement or modification thereof shall be effective with respect to services performed after an effective date specified in such agreement or modification, but in no case prior to January 1, 1951.

(5) All services which:

(a) Constitute employment within the meaning of title 2 of the Social Security Act;

(b) Are performed in the employ of the state or a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, or both; and

(c) Are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the board, shall be covered by the agreement.

(6) The Public Employees Retirement Board hereby is authorized and directed to include in the agreement for Old Age and Survivors Insurance coverage to be executed by the board with the Federal Security Administrator (United States Secretary of Health and Human Services) in conformance with this section, the elective officers of the political subdivisions described in subsection (1) of this section, and the elective officers of the State of Oregon. [1953 c.180 §12; 1953 c.193 §1; 1957 c.261 §1; 1967 c.38 §4; 1973 c.704 §14; 1981 c.683 §1; 1991 c.67 §51 and 1991 c.813 §6; 2001 c.104 §73]

237.418 Authority of interstate agencies to extend federal Social Security benefits to their employees. (1) Any instrumentality jointly created by this state and any other state or states hereby is authorized, to the extent that this state may confer authority, upon the granting of like authority by such other state or states:

(a) To enter into an agreement with the Federal Security Administrator (United States Secretary of Health and Human Services) whereby the benefits of the Federal Old Age and Survivors Insurance system shall be extended to employees of such instrumentality;

(b) To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay if they were covered by an agreement made pursuant to ORS 237.414; and

(c) To make payments to the Secretary of the Treasury of the United States in accordance with such agreement, including payment from its own funds, and otherwise to comply with such agreement.

(2) Such agreement shall, to the extent practicable, be consistent with the terms and provisions of ORS 237.412 and 237.414. [1953 c.180 §13; 1991 c.67 §52 and 1991 c.813 §7]

237.420 Agreements to extend federal Social Security coverage to employees of public agencies not covered by ORS 237.414. The Public Employees Retirement Board established by ORS 237.952 shall, for the purposes of administration of this law, after March 27, 1953, succeed to the powers and duties of the Public Employees Retirement Board established by chapter 401, Oregon Laws 1945, as amended, and shall, upon application by any public agency in accordance with ORS 237.430 and 237.440, execute on behalf of the state an agreement or modification of such agreement, with the Federal Security Administrator (United States Secretary of Health and Human Services), or the designated agent or successor, for the coverage of employees of such public agency under the insurance system established by title 2 of the federal Social Security Act in conformity with the provisions of section 218 thereof and amendments thereto, and applicable federal regulations adopted pursuant thereto. [Amended by 1953 c.192 §2; 1991 c.67 §53 and 1991 c.813 §8]

237.430 Public agencies to be included in the agreement. The agreement shall include each coverage group as to which formal request for inclusion is made by the legislative or governing body of the employing public agency pursuant to ORS 237.440, prior to the effective date of the agreement, or any modification thereof. However, the board shall not be required to include in any agreement or modification any public agency which is not entitled by law to share in any apportionment of state revenue or funds and has at any time within the 10 years next preceding the date of its application been insolvent or failed to pay when due, the principal or interest of its bonds, warrants or other obligations. [Amended by 1953 c.192 §3(1)]

237.440 Application by political subdivision for inclusion. The legislative or governing body of every political subdivision may make formal application to the Public Employees Retirement Board for inclusion of the eligible employees of such political subdivision in the agreement or any modification thereof. [Amended by 1953 c.192 §3(2); 1955 c.278 §1]

237.450 Starting date for contributions. Every public agency included in the agreement pursuant to ORS 237.430 and 237.440 shall be liable for the contributions required to be remitted by an employer under the provisions of sections 3101 and 3111 of the federal Internal Revenue Code and amendments thereto, except that no contributions required by ORS 237.460 shall be withheld or remitted prior to July 1, 1951, or prior to the approval of the agreement by the Federal Security Administrator (United States Secretary of Health and Human Services). [Amended by 1953 c.192 §4; 1991 c.67 §54; 1991 c.813 §9]

237.460 Withholding and remitting of employees contributions. (1) Every public agency included in the agreement shall withhold from wages and salaries paid by it to officers and employees covered by the agreement, and remit to the retirement board, that portion required to be withheld from the salaries and wages of employees under the provisions of section 3101 of the federal Internal Revenue Code of 1954 and amendments thereto as required by section 218(e) of title 2 of the federal Social Security Act.

(2) The provisions of subsection (1) of this section requiring remission to the retirement board of amounts withheld from wages and salaries apply only to amounts withheld from wages and salaries that were paid on or before December 31, 1986. Amounts withheld from wages and salaries that were paid after December 31, 1986, shall be remitted to the Internal Revenue Service. [Amended by 1981 c.849 §1; 1991 c.813 §10]

237.465 Employees required to contribute. All employees of the state, all employees of the school districts of the state and all employees of political subdivisions of the state subject to the agreement for Old Age and Survivors Insurance coverage, other than employees specifically excluded by that agreement, shall make contributions for such coverage as required by ORS 237.460. [1955 c.278 §2]

237.470 Retirement board to promulgate regulations. The Public Employees Retirement Board shall promulgate regulations, not inconsistent with ORS 237.410 to 237.515, necessary to provide proper procedures to assure conformity with section 218 of title 2 of the federal Social Security Act and amendments thereto, and federal regulations adopted pursuant thereto. Such regulations shall include provisions governing application procedures, requiring an applicant to present proof satisfactory to the board of its ability to discharge its obligations under ORS 237.410 to 237.515, determining the extent of coverage within separate coverage groups, and provisions prescribing the time and manner of filing reports and making any payment required by ORS 237.410 to 237.515.

237.480 Procedure against employer failing to comply with regulations. If an employer fails to report or remit to the retirement board in the manner and within the time prescribed in the regulations adopted by the board, the board, without notice, may send an auditor to the office of the employer to examine its records and to obtain the necessary reports or remittances, the entire cost of such audit to be paid by the delinquent employer.

237.490 Deposit investment and payment of funds. (1) All employer and employee contributions and other moneys received or collected by the Public Employees Retirement Board under ORS 237.410 to 237.515 shall be deposited into the State Treasury to the credit of an account, separate and distinct from the General Fund, to be known as the Social Security Revolving Account, and the moneys in the account are continuously appropriated for the purposes of ORS 237.410 to 237.515.

(2) All moneys in the account shall be held in trust and invested as provided in ORS 293.701 to 293.820. Interest from such investments shall be used first for paying the administrative expenses described in ORS 237.500 and not later than the 15th day of February, May, August and November, after paying the administrative expenses, as determined by the Public Employees Retirement Board, for the preceding calendar quarter, the balance of the interest remaining shall be available for general governmental expenses.

(3) The Oregon Department of Administrative Services may review all duly approved claims certified by the Public Employees Retirement Board for the payment of amounts required to be paid to the Secretary of the Treasury pursuant to agreements entered into under ORS 237.410 to 237.515, and for the payment of necessary refunds and may issue warrants therefor payable out of the Social Security Revolving Account. [Amended by 1953 c.192 §5(1); 1967 c.399 §§2, 6; 1975 c.614 §6; 1989 c.966 §11; 2001 c.716 §22]

237.500 Administrative expenses. All expenses of the Public Employees Retirement Board in excess of those paid under ORS 237.490 (2) incurred in administering the provisions of ORS 237.410 to 237.515, including such proportion of the salary of the director, counsel, professional consultants and employees of the retirement board, as the time required of them for the administration of ORS 237.410 to 237.515 shall bear to the time required for the administration of both ORS 237.410 to 237.515 and the public employees retirement law, shall be paid in the manner provided by law, out of the Social Security Revolving Account. For such purpose, the board may make monthly withdrawals from said account in lump sums. The board may, under such rules as it promulgates, collect from each public agency its respective pro rata share of the expenses incurred in administering ORS 237.410 to 237.515. Each public agency included in the agreement pursuant to ORS 237.430 is required to pay its pro rata share of the expenses incurred by the board in administering ORS 237.410 to 237.515. In order to facilitate financing the administration of the system the board may designate fiscal periods and may provide that extraordinary expenses incurred during one such period, such as expenses for equipment, may, for purposes of equitably distributing part of the burden of the expenses, be apportioned to subsequent fiscal periods in such manner as to the board seems equitable. [Amended by 1953 c.192 §5(2); 1967 c.399 §3; 1973 c.704 §15]

237.510 Collection of delinquent contributions. (1) Upon failure of any public agency to remit contributions to the retirement board as provided by ORS 237.460 or pay its pro rata share as provided by ORS 237.500 and determined by the board, the board may recover by action in a court of competent jurisdiction the amount due and unpaid.

(2) Any public agency delinquent in submitting remittances to the retirement board as provided in ORS 237.460 shall be charged interest on the total amount of remittance due from it at the rate of one percent per month or fraction thereof during which the agency is delinquent. Interest so paid shall be deposited in the Social Security Revolving Account and shall be used by the board in paying the expenses of administration and any penalties which the board may incur.

(3) In order to obtain prompt remittance of contributions and payment of obligations due under ORS 237.410 to 237.515, the board, in the event of delinquency of any public agency entitled by law to share in the apportionment of any state revenues or funds, shall certify the amount of such delinquency to the Oregon Department of Administrative Services, which shall pay the claim out of any revenues or funds in the State Treasury apportioned to the delinquent public agency.

(4) In addition to the remedies otherwise provided under this section, the board may, by petition in usual form, apply to the circuit court for the county in which is located the public agency concerned, or the principal office or place of business of such public agency, for, and if warranted, to have issued, writs of mandamus to compel such public agency to supply to the board a true and complete list and employment records of such agencys employees and all information concerning such employees that reasonably may be required and sought by the board in such petition. Such writs, among other things, shall direct the defendant therein to make such remittances as may appear, from records and information concerning such defendants employees, to be required by law. Either or both parties thereby aggrieved may appeal to the Court of Appeals from, or from any part of, the judgment of the circuit court given and made in such proceeding, as in ordinary mandamus proceedings. If the court allows the issuance of a peremptory writ, the court shall award reasonable attorney fees, costs and disbursements to the board. [Amended by 1953 c.192 §5(3); 1975 c.614 §7; 1981 c.541 §2; 1991 c.813 §11]

237.515 Exclusion of contributions from biennial budget. Contributions required by ORS 237.410 to 237.515 to be placed in the Social Security Revolving Account and thereafter remitted to the Secretary of the Treasury of the
United States
shall not be included in the biennial budget of the Public Employees Retirement Board as income or expenses of such board. [1953 c.192 §5(4)]

237.520 [Repealed by 2005 c.755 §59]

PAYMENT OF PUBLIC PENSION TO ALTERNATE PAYEE AFTER MARITAL DISSOLUTION, ANNULMENT OR SEPARATION

237.600 Payment to alternate payee; provisions of judgment, order or settlement; administrative expenses. (1) Notwithstanding any other provision of law, payment of any pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit under any public employer retirement plan other than the Public Employees Retirement System that would otherwise be made to a person entitled to benefits under the plan shall be paid, in whole or in part, to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Notwithstanding any other provisions of this section, the total value of benefits payable to a member and to an alternate payee under this section may not be greater than the value of the benefits the member would otherwise be eligible to receive. Any payment under this subsection to an alternate payee bars recovery by any other person.

(2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

(a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

(A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

(B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

(b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, available to the member under the public employer retirement plan, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

(c) That the alternate payees life is the measuring life for the purposes of measuring payments to the alternate payee under the form of benefit selected by the alternate payee.

(3) Subsection (1) of this section applies only to payments made by the public employer retirement plan after the date of receipt by the administrators of the plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrators may prescribe.

(4)(a) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may not provide for payment to an alternate payee of:

(A) Any disability payments provided to a member of a public employer retirement plan in lieu of workers compensation benefits pursuant to ORS 656.027 (6), to the extent those payments are to be made before the member attains 55 years of age; or

(B) Any medical or hospital benefits payable to a member as part of a disability benefit provided to a member of a public employer retirement plan in lieu of workers compensation benefits pursuant to ORS 656.027 (6), regardless of the members age.

(b) Paragraph (a) of this subsection does not prevent a court from considering the disability payments described in that paragraph in making a division of property pursuant to ORS 107.105 or an award of support.

(5) Any public employer or public employer retirement plan that is required by the provisions of this section to make a payment to some person other than a member of the retirement plan offered by the public employer shall charge and collect out of the benefits payable to the member and the other person actual and reasonable administrative expenses and related costs incurred by the public employer or public employer retirement plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or public employer retirement plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses between the member of the retirement plan and any other person receiving a benefit from the plan based on the fraction of the benefit received by the member or person.

(6) As used in this section:

(a) Court means any court of appropriate jurisdiction of this or any other state or of the
District of Columbia
.

(b) Member means a person entitled to a benefit from a public employer retirement plan.

(c) Public employer means the state, one of its agencies, any city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

(d) Public employer retirement plan means any system, program, annuity, contract or other plan established by a public employer for the purpose of providing a pension, annuity, retirement allowance or disability benefit to officers or employees of the public employer. [1993 c.715 §2; 2003 c.576 §403]

COVERAGE FOR POLICE OFFICERS AND FIREFIGHTERS

237.610 Definitions for ORS 237.610 and 237.620. As used in this section and ORS 237.620:

(1) Firefighter means:

(a) Persons employed by a city, county or district whose duties involve firefighting, but does not include volunteer firefighters; and

(b) The State Fire Marshal and the chief deputy fire marshal and deputy state fire marshals appointed under ORS 476.040.

(2)(a) Police officer includes:

(A) Police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city;

(B) Sheriffs and those deputy sheriffs whose duties, as classified by the county governing body, are the regular duties of police officers;

(C) County adult parole and probation officers, as defined in ORS 181.610, who are classified by the county governing body for purposes of this section and ORS 237.620;

(D) Corrections officers as defined in ORS 181.610;

(E) Employees of districts whose duties, as classified by the governing body of the district, are the regular duties of police officers; and

(F) Investigators of the Criminal Justice Division of the Department of Justice.

(b) Police officer does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

(3) Public employer means any city, county or district that employs police officers or firefighters. [1971 c.692 §2; 1973 c.19 §2; 1979 c.656 §6; 1981 c.479 §1; 1989 c.614 §2; 1991 c.67 §55; 2005 c.22 §175]

237.620 Membership of police officers and firefighters in Public Employees Retirement System. (1) Except as provided in this section, all public employers of police officers or firefighters shall provide retirement benefits to those employees under the Public Employees Retirement System.

(2) Notwithstanding subsection (1) of this section, a public employer of police officers or firefighters need not provide retirement benefits to those employees under the Public Employees Retirement System if the Public Employees Retirement Board determines that the public employer provides retirement benefits to each of the following classes of employees that are equal to or better than the retirement benefits that would be provided to the equivalent classes of employees under the Public Employees Retirement System:

(a) Police officers or firefighters who are entitled to receive benefits only under ORS chapter 238 and who established membership in the system before January 1, 1996, as described in ORS 238.430 (2);

(b) Police officers or firefighters who are entitled to receive benefits only under ORS chapter 238 and who established membership in the system on or after January 1, 1996, and before August 29, 2003, as described in ORS 238A.025 (4); and

(c) Police officers or firefighters who establish membership in the system on or after August 29, 2003, and are entitled to benefits only under the Oregon Public Service Retirement Plan.

(3) At such times as may be established by board rule, the Public Employees Retirement Board shall review the retirement benefits provided by a public employer of police officers or firefighters that does not provide retirement benefits for those employees under the Public Employees Retirement System. The review must be conducted at the expense of the public employer. Based on the review, the board shall determine whether the public employer complies with the requirements of subsection (2) of this section. If the board determines that the public employer does not comply with the requirements of subsection (2) of this section for any class of employees described in subsection (2) of this section, the public employer must provide that class of employees with retirement benefits adequate to meet the requirements of subsection (2) of this section. If the public employer fails to provide those benefits, any employee within the class may bring an action in circuit court to compel compliance with the requirements of this section. [1971 c.692 §3; 1973 c.704 §16; 1975 c.449 §13; 1989 c.888 §2; 1991 c.67 §56; 2001 c.945 §76; 2003 c.625 §33; 2007 c.622 §1]

237.630 [1971 c.692 §4; 1975 c.449 §7; renumbered 237.173 in 1991]

237.635 Mandated increase in benefits payable under systems other than Public Employees Retirement System; limitation. (1) Any public employer that provides retirement benefits to its police officers and firefighters other than by participation in the Public Employees Retirement System pursuant to the provisions of ORS 237.620 shall provide increases to the police officers and firefighters of the public employer, both active and retired, that are equal to the increases in retirement benefits that are provided for in this 1991 Act for active and retired police officers or firefighters who are members of the Public Employees Retirement System, or shall provide to those police officers and firefighters increases in retirement benefits that are the actuarial equivalent of the increases in retirement benefits that are provided for in this 1991 Act for police officers or firefighters who are members of the Public Employees Retirement System. No other retirement benefit or other benefit provided by those public employers shall be decreased by the employer by reason of the increases mandated by this section.

(2) The increased benefits provided for in this section apply only to police officers or firefighters who establish membership before July 14, 1995, in a retirement plan or system offered by a public employer in lieu of membership in the Public Employees Retirement System pursuant to the provisions of ORS 237.620. [1991 c.796 §11; 1995 c.569 §12; 2007 c.622 §3]

Note: Pursuant to 173.160, Legislative Counsel has not substituted specific ORS references for the words this 1991 Act in section 11, chapter 796, Oregon Laws 1991, compiled as 237.635. The sections for which substitution otherwise would be made may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

237.637 Additional mandated increase in benefits payable under systems other than Public Employees Retirement System. Any public employer that provides retirement benefits to its police officers and firefighters other than by participation in the Public Employees Retirement System pursuant to the provisions of ORS 237.620 shall provide increases to the police officers and firefighters of the public employer, both active and retired, that are equal to the increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for active and retired police officers or firefighters who are members of the Public Employees Retirement System, or the public employer shall provide to those police officers and firefighters increases in retirement benefits that are the actuarial equivalent of the increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for police officers or firefighters who are members of the Public Employees Retirement System. Increases provided under this section shall be reduced by the amount of any benefit increase provided by ORS 237.635 in the same manner that increases in retirement benefits that are provided for in chapter 569, Oregon Laws 1995, for active and retired police officers or firefighters who are members of the Public Employees Retirement System are reduced to reflect amounts paid to those members under the provisions of chapter 796, Oregon Laws 1991. No other retirement benefit or other benefit provided by those public employers shall be decreased by the employer by reason of the increases mandated by this section. [1995 c.569 §11; 2007 c.622 §4]

Note: Legislative Counsel has substituted chapter 569, Oregon Laws 1995, for the words this Act in section 11, chapter 569, Oregon Laws 1995, compiled as 237.637. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

237.640 [1971 c.692 §5; 1973 c.704 §17; 1975 c.449 §8; 1991 c.813 §12; renumbered 237.163 in 1991]

LEGISLATOR RETIREMENT PLANS

237.650 Retirement plan election. (1) A person appointed or elected as a member of the Legislative Assembly must elect within 30 days after taking office if the person will:

(a) Become a member of the Oregon Public Service Retirement Plan established under ORS chapter 238A;

(b) Become a legislator member of the state deferred compensation plan under ORS 237.655; or

(c) Decline to become a member of the Oregon Public Service Retirement Plan, or to become a legislator member of the state deferred compensation plan, for service as a member of the Legislative Assembly.

(2) Written notice of a persons election under this section must be given to the Public Employees Retirement Board. If the board does not receive written notice within 30 days after the person takes office, the person shall be conclusively deemed to have elected to become a legislator member of the state deferred compensation plan under ORS 237.655.

(3) Any member of the Legislative Assembly who elects to become a member of the Oregon Public Service Retirement Plan may request that the Public Employees Retirement Board roll over the amount in the regular account maintained for the member under ORS 238.250 into the individual account maintained for the member under the individual account program.

(4) An election under this section does not affect the ability of a person appointed or elected as a member of the Legislative Assembly to participate in the state deferred compensation plan in the manner provided by ORS 243.401 to 243.507. [2003 c.733 §46a]

Note: 237.650 to 237.660 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 237 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Section 46b, chapter 733, Oregon Laws 2003, provides:

Sec. 46b. Application; temporary provision for current members of Legislative Assembly. (1) Except as provided in subsection (2) of this section, ORS 237.650 applies to all members of the Legislative Assembly who take office on or after August 29, 2003.

(2) In addition to the options provided by ORS 237.650, any person who is a member of the Legislative Assembly on August 29, 2003, and who is a member of the Public Employees Retirement System on August 29, 2003, may elect to remain a member of the system under ORS chapter 238 for so long as the member remains in continuous service as a member of the Legislative Assembly. An election under this subsection must be made in the manner provided by ORS 237.650 (2).

(3) A member of the Legislative Assembly remains in continuous service as a member of the Legislative Assembly for the purposes of subsection (2) of this section until the person resigns or otherwise leaves office. [2003 c.733 §46b; 2007 c.769 §4]

237.655 Legislator members of state deferred compensation plan. (1) If a person appointed or elected as a member of the Legislative Assembly elects under ORS 237.650 to participate in the state deferred compensation plan as a legislator member, the Legislative Assembly shall make employer contributions to the plan in an amount that is equal to six percent of the members salary. A legislator member may make contributions to the plan in any amount that does not exceed the maximum allowed by federal law governing the plans tax qualification.

(2) Any member of the Legislative Assembly who elects to become a legislator member of the state deferred compensation plan may request that the Public Employees Retirement Board roll over the amount in the regular account maintained for the member under ORS 238.250 into the state deferred compensation plan.

(3) Except for the contributions required by subsection (1) of this section, the Legislative Assembly may not pick-up, assume or pay any contributions on behalf of a legislator member of the state deferred compensation plan. [2003 c.733 §46c]

Note: See first note under 237.650.

237.660 Special rule for public employees elected or appointed to Legislative Assembly. (1) A person who is serving with a participating public employer, who will receive benefits under ORS chapter 238 by reason of that service, who is elected or appointed to the Legislative Assembly, and who does not leave employment with the participating public employer by reason of that election or appointment, must elect one of the options provided by ORS 237.650 for the purposes of service by the person during sessions of the Legislative Assembly. A person described in this subsection shall receive benefits under ORS chapter 238 for all hours of service that are not performed during a session of the Legislative Assembly.

(2) A person who is serving with a participating public employer, who is a member of the pension program or the individual account program, and who is elected or appointed to the Legislative Assembly may not make an election under ORS 237.650 and shall continue membership in the pension program or individual account program for the purposes of all service by the person as a member of the Legislative Assembly. [2003 c.733 §46d]

Note: See first note under 237.650.

LIQUIDATION OF PRE-1953 RETIREMENT SYSTEM

237.950 Pre-1953 Public Employees Retirement System abolished. The Public Employees Retirement System of the State of Oregon, established by chapter 401, Oregon Laws 1945, as amended, hereby is abolished, subject to the provisions of ORS 237.950 to 237.980. [1953 c.180 §2]

237.952 Public Employees Retirement Board; rules. (1) There hereby is established and created the Public Employees Retirement Board, which shall administer the provisions of ORS 237.414 and 237.950 to 237.980, shall have powers and duties herein provided, and shall be comprised of five persons appointed by the Governor. The term of each appointee shall be four years.

(2) The board shall have the powers and privileges of a corporation, including the right to sue and be sued in its own name.

(3) Members of the board shall be citizens of the
United States
and residents of the State of
Oregon
for at least two years immediately preceding their appointment to the board. Two members shall not be employed by a public employer during their respective terms of office on the board or have been so employed during the two years immediately preceding appointment to the board. The other three members of the board shall be employees of public employers under Social Security coverage and so employed throughout the respective terms of their appointment. Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced.

(4) The successor of a board member in either group shall have the qualifications herein prescribed for such group.

(5) The board shall, at its first meeting of each fiscal year, designate one of its members to serve as chairperson of the board for the ensuing year and until a successor is designated and takes that office. The board shall hold meetings as frequently as may be necessary for the performance of its duties.

(6) Within the limitations of ORS 237.414 and 237.950 to 237.980, the board shall have the power to establish and enforce rules and regulations for transacting its business and administering ORS 237.414 and 237.950 to 237.980.

(7) Members of the board shall serve without compensation but shall be reimbursed for their necessary expenses incurred in the performance of their duties as such members. [1953 c.180 §9; 1953 c.521 §3; 1991 c.67 §57]

237.956 Director and staff. The board shall employ a director whose duties shall be as hereinafter provided. All ministerial duties required in the administration of ORS 237.414 and 237.950 to 237.980 shall be performed by the director and by employees under the direction of the director. The director shall hold the position during the pleasure of the board and shall furnish such bond as required by the board. The board shall also designate an employee to perform duties in the absence of the director. [1953 c.180 §10; 1973 c.704 §18]

237.960 Transfer of assets and administration of retirement fund. (1) All assets of the previously existing Public Employees Retirement System, as of March 27, 1953, including moneys and securities, accounts receivable, office equipment and all personal property of any description, hereby are transferred to the Public Employees Retirement Board created and established by ORS 237.952, which board shall have control thereof for the purpose of liquidating the obligations of the Public Employees Retirement System and otherwise applying such assets as herein directed.

(2) During the period of liquidation the board may invest and reinvest moneys, purchase, sell and exchange securities as in its judgment to the best interest of beneficiaries.

(3) The board shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401,
Oregon
Laws 1945, as amended, in relation to the Public Employees Retirement Fund. Said fund shall be and remain a trust fund for the purpose of liquidating the obligations of the abolished retirement system, and the Public Employees Retirement Board created by ORS 237.952 hereby is declared to be the trustee of said fund.

(4) From the current service account of the State of Oregon in the Public Employees Retirement Fund there shall be transferred to the Social Security Revolving Account an amount of $60,000 which shall be recovered from the participating employers in the manner prescribed by ORS 237.520 (2003 Edition), and upon recovery shall be repaid to the Public Employees Retirement Board. [1953 c.180 §3; 2005 c.755 §60]

237.964 Collection of accrued liabilities. In order to liquidate accrued liabilities with respect to prior service credit and delinquent contributions, each public employer which at any time prior to March 27, 1953, has participated in the Public Employees Retirement System shall continue to remit payments to the Public Employees Retirement Board at the rate and in the time and manner prescribed by chapter 401, Oregon Laws 1945, as amended. The board shall have a right of action against any such public employer for the enforcement of the provisions of this section. [1953 c.180 §5]

237.968 Continuation of retirement benefits of certain members. The board shall pay all retirement benefits to which members of the Public Employees Retirement System who retired prior to March 27, 1953, may be entitled under the provisions of chapter 401, Oregon Laws 1945, as amended, and shall give full recognition to all rights to which such members are entitled under said law. The board also shall determine and pay in accordance with the provisions of that law retirement benefits to which members of the Public Employees Retirement System are entitled by the provisions of said law. [1953 c.180 §4]

237.972 Continuation of abolished system with regard to certain members. Notwithstanding any other provision of chapter 180, Oregon Laws 1953, chapter 401, Oregon Laws 1945, as amended, shall remain in full force and effect with respect to any employee of a public employer which heretofore withdrew from the Public Employees Retirement System pursuant to subsection (5) of section 8 of said law, as amended by section 1, chapter 322, Oregon Laws 1951, who did not sign the petition for such withdrawal. Such employee shall be and remain a member of the Public Employees Retirement System with full rights and benefits thereunder as if chapter 180, Oregon Laws 1953, had not been passed; and until the entire obligation of the public employer with respect to all such employees, as provided in chapter 401, Oregon Laws 1945, as amended, shall have been paid in full, such public employer shall continue to deduct from payrolls and transmit the contributions thereby required and make the matching contributions thereby required to the Public Employees Retirement Board created by ORS 237.952 and such public employer shall remain liable to such Public Employees Retirement Board for all contributions required by such law together with interest thereon at the legal rate from the date of any delinquency. [1953 c.180 §11]

237.976 Disposition of contributions made under abolished system. (1) From contributions of each employee and the matching contributions of the employer, respectively, due and paid to the Public Employees Retirement Fund for services performed after January 1, 1951, there shall be deducted as much thereof as necessary to constitute an amount equal to the total sum of the tax which would have been imposed upon the employee and the employer, respectively, by sections 1400 and 1410 of the Internal Revenue Code, if the services of the employee subsequent to January 1, 1951, had constituted employment as defined by section 1426 of such Code; provided, however, that no such deductions shall be made from the contributions of the employees referred to in ORS 237.972 or from the matching contributions of their employers, heretofore or hereafter paid into the Public Employees Retirement Fund. A sum equal to the total of the amounts deducted as provided in the preceding sentence hereby is transferred from the Public Employees Retirement Fund to the Social Security Revolving Account in the General Fund created by ORS 237.490, and shall be expended by the Public Employees Retirement Board in payment of the contributions required to secure coverage under the system of Old Age and Survivors Insurance established by title 2 of the Social Security Act, effective from January 1, 1951, for all employees with respect to whom such deductions were made.

(2) Each member of the Public Employees Retirement System shall have the right to a refund of all contributions heretofore paid by the member into the fund after deducting therefrom the amount herein specified for Social Security coverage, providing that within 60 days after March 27, 1953, the member signs and files a written request therefor with the Public Employees Retirement Board, in which event such contribution shall be paid to the member by the Public Employees Retirement Board as soon thereafter as practicable and in no case later than October 1, 1953. The refund of all contributions paid by the member, as by this section authorized, in the case of each applicant who receives such refund shall extinguish all the rights of membership in the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, including the right to claim credit for any time whatever spent in public employment prior to the receipt of such refund. Unless an employee shall have filed such request for refund within said 60 days the balance of contributions of the employee remaining after such deduction, together with an equal amount contributed by the employer, and the contributions of the employers based on the prior service credit of the employee, shall be used to purchase retirement benefits for such employee in accordance with ORS chapter 238. If, pending such disposition of employees contributions, any employee should die, the accumulated contributions of the employee shall be paid as the employee shall have directed in writing. In the absence of such written direction, the accumulated contributions shall be paid in accordance with the provisions of chapter 401,
Oregon
Laws 1945, as amended.

(3) There shall be no refund made to any participating employer until such time as all liabilities against such employer have been fully liquidated and discharged. [1953 c.180 §6; 1953 c.521 §1]

237.980 Rights and moneys exempt from taxation, execution and bankruptcy and are unassignable. During the entire period of liquidation of the Public Employees Retirement System, the right of a person to a pension, annuity or a retirement allowance, to the return of contributions upon separation from service with a public employer, the refund of contributions authorized by ORS 237.976, the payment of annuity, or retirement allowance itself, any optional benefit or death benefit, or any right accrued or accruing to any person under the provisions of the repealed Public Employes Retirement Act [chapter 401, Oregon Laws 1945] or ORS 237.412 to 237.418 or 237.950 to 237.980, shall be exempt from all state, county and municipal taxes, and shall not be subject to execution, garnishment, attachment or any other process or to the operation of any bankruptcy or insolvency law, and shall not be assignable. [1953 c.180 §7; 1953 c.521 §2]

_______________



Chapter 238

Chapter 238 Â Public Employees Retirement System

2007 EDITION

PUBLIC EMPLOYEES RETIREMENT SYSTEM

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

238.005Â Â Â Â  Definitions

MEMBERSHIP

(Membership Generally)

238.015Â Â Â Â  Membership generally

238.025Â Â Â Â  Effect of service interruptions on membership

238.035Â Â Â Â  Membership of part but not all employees of a public employer

238.045Â Â Â Â  Membership of certain circuit court judges

238.055Â Â Â Â  Membership of judges previously receiving retirement pay from JudgesÂ Retirement Fund

238.062Â Â Â Â  Membership of deputy district attorneys

238.068Â Â Â Â  Membership of legislators

238.072Â Â Â Â  Membership of certain legislative employees

238.074Â Â Â Â  Membership of community college employees

(Membership of Retired Employees)

238.078Â Â Â Â  Reemployment of retired members

238.082Â Â Â Â  Active membership of reemployed retired members

238.088Â Â Â Â  Appointment or election of retired member to public office

238.092Â Â Â Â  Option of legislators to receive certain benefits; employment of persons as legislative employees or state police officer beyond 65 years of age

(Termination of Membership)

238.095Â Â Â Â  Termination of membership

RETIREMENT CREDIT

(Restoration of Forfeited Credit)

238.105Â Â Â Â  Restoration of credit forfeited by reason of termination of membership

238.115Â Â Â Â  Alternate method of restoring credit forfeited by reason of termination of membership

(Credit for Probationary Periods)

238.125Â Â Â Â  Credit for probationary period of employment

238.135Â Â Â Â  Credit for probationary periods in seasonal positions

(Credit for Periods of Service With Other Employers)

238.145Â Â Â Â  Credit for service as police officer or firefighter with nonparticipating employer

238.148Â Â Â Â  Credit for service as public safety officer in another state

238.156Â Â Â Â  Contributions, benefits and retirement credit for periods of service in uniformed services or Armed Forces; rules

238.157Â Â Â Â  Alternative provision for retirement credit for periods of service with Armed Forces

238.160Â Â Â Â  Retirement credit for service while on loan to federal government

238.162Â Â Â Â  Retirement credit for service as teacher in public schools of another state

(Miscellaneous)

238.165Â Â Â Â  Credit for certain periods of employment by Legislative Assembly

238.175Â Â Â Â  Retirement credit for periods of disability

CONTRIBUTIONS

(Employee Contributions)

238.200Â Â Â Â  Employee contributions generally

238.205Â Â Â Â  Payment of employee contribution by employer

238.210Â Â Â Â  Payment of certain circuit court judge employee contributions by employer

238.215Â Â Â Â  Contributions by certain higher education employees

(Employee Rollover Contributions)

238.220Â Â Â Â  Employee rollover contributions; rules

(Employer Contributions)

238.225Â Â Â Â  Employer contributions

238.227Â Â Â Â  Pooling of employers for purpose of computing employer contributions

238.229Â Â Â Â  Effect of lump sum payment on contributions of pooled employer; rules

238.231Â Â Â Â  Unfunded liability or surplus after employee transfer or employer merger, consolidation or split

MEMBER ACCOUNTS

(Generally)

238.250Â Â Â Â  Regular accounts

238.255Â Â Â Â  Credits to regular accounts when earnings less than assumed interest rate

238.258Â Â Â Â  Minimum regular account balance

238.260Â Â Â Â  Variable Annuity Account; rules

(Withdrawal or Transfer of Member Account)

238.265Â Â Â Â  Withdrawal of member account

238.270Â Â Â Â  Transfer of member account to other public employee retirement system

ELIGIBILITY FOR RETIREMENT

238.280Â Â Â Â  Eligibility for retirement

BENEFITS

(Service Retirement Allowance)

238.300Â Â Â Â  Service retirement allowance

238.305Â Â Â Â  Optional service retirement allowance calculations

238.310Â Â Â Â  Minimum service retirement allowance

238.315Â Â Â Â  Lump sum payment in lieu of small allowance

(Disability Retirement Allowance)

238.320Â Â Â Â  Disability retirement allowance

238.325Â Â Â Â  Optional disability retirement allowance calculations

238.330Â Â Â Â  Minimum disability retirement allowance

238.335Â Â Â Â  Medical examination for disability retirement allowance; rules

238.340Â Â Â Â  Return to work

238.345Â Â Â Â  Optional service-connected disability retirement allowance for police officers and firefighters

(Use of Sick Leave to Increase Retirement Allowance)

238.350Â Â Â Â  Use of unused sick leave to increase retirement allowance; rules

238.355Â Â Â Â  Computation of unused sick leave for community college employees

(Cost-of-Living Adjustments)

238.360Â Â Â Â  Cost-of-living adjustments

(Benefit Increases in Compensation of Claims Based on Taxation of Benefits)

238.375Â Â Â Â  Increased benefits payable in compensation for certain damages attributable to taxation of benefits

238.380Â Â Â Â  Calculation of increased benefit payable under ORS 238.375

238.385Â Â Â Â  Retirement allowance increase based on years of service

238.387Â Â Â Â  Retirement allowance increases for members who retired before January 1, 1991

(Death Benefits)

238.390Â Â Â Â  Death benefit

238.395Â Â Â Â  Additional death benefit

238.400Â Â Â Â  Payment upon death of retired member who dies before making election of retirement benefits

238.405Â Â Â Â  Death benefit payable to survivors of certain police officers or firefighters

238.407Â Â Â Â  Distribution of death benefit as rollover distribution

(Insurance Premium Payments)

238.410Â Â Â Â  Board may contract for insurance for retirees; rules

238.415Â Â Â Â  Payment toward cost of pre-Medicare insurance; rules

238.420Â Â Â Â  Payment toward cost of Medicare supplemental insurance

(Benefits Payable to Vested Inactive Member)

238.425Â Â Â Â  Benefits payable to vested inactive member

(Benefits Payable to Persons Establishing Membership on or After January 1, 1996)

238.430Â Â Â Â  Limitation on benefits payable to persons establishing membership on or after January 1, 1996

238.435Â Â Â Â  Provisions applicable to persons establishing membership on or after January 1, 1996

(Optional Purchase of Benefit Units by Police and Firefighters)

238.440Â Â Â Â  Optional purchase of benefit units by police and firefighters

(Prior Service Credit)

238.442Â Â Â Â  Prior service credit

(Miscellaneous)

238.445Â Â Â Â  Benefits exempt from execution, bankruptcy and certain taxes; exceptions

238.450Â Â Â Â  Computation of retirement allowance or benefit; notice of dispute

238.455Â Â Â Â  Estimated benefit payments

238.458Â Â Â Â  Unclaimed benefits

238.460Â Â Â Â  Waiver of retirement allowance

238.462Â Â Â Â  Spousal consent required for certain optional forms of retirement allowance

238.465Â Â Â Â  Benefits payable to others under certain judgments; rules

238.470Â Â Â Â  Interest on payments from fund

238.475Â Â Â Â  Effect of transfer of employee to another participating employer

238.480Â Â Â Â  Effect of change to calendar year on contributions and credit of members

PUBLIC EMPLOYEE BENEFIT EQUALIZATION FUND

238.485Â Â Â Â  Fund established

238.488Â Â Â Â  Payment of benefits; employer contributions

238.490Â Â Â Â  Administrative expenses

238.492Â Â Â Â  Rules for administration of fund

JUDGE MEMBERS

238.500Â Â Â Â  Definitions for ORS 238.500 to 238.585

238.505Â Â Â Â  Judges as PERS members

238.515Â Â Â Â  Contributions

238.525Â Â Â Â  Compulsory retirement age

238.535Â Â Â Â  Service retirement allowance

238.538Â Â Â Â  Health benefit plans for certain retired judge members

238.545Â Â Â Â  Withdrawal of member account; retirement allowance of inactive judge member

238.555Â Â Â Â  Disability retirement allowance

238.565Â Â Â Â  Beneficiary of judge; spouseÂs pension

238.575Â Â Â Â  Cost-of-living adjustments; ad hoc increase

238.580Â Â Â Â  Application of PERS laws to judges

238.585Â Â Â Â  Use of creditable service by person who serves as both member and judge member; restoration of forfeited rights upon becoming judge member

ADMINISTRATION

(Public Employees Retirement System)

238.600Â Â Â Â  System established; legislative intent

238.601Â Â Â Â  Legislative findings and intent; administration of system

238.605Â Â Â Â  Actuarial report on system

238.607Â Â Â Â  Actuarial equivalency factor tables

238.608Â Â Â Â  Separate actuarial equivalency factor tables for certain police officers and firefighters

238.610Â Â Â Â  Administrative expenses of system

238.615Â Â Â Â  Revolving fund for payment of administrative expenses

238.618Â Â Â Â  Exclusion of employer or employee from system to maintain tax qualification

(Public Employees Retirement Board)

238.630Â Â Â Â  Board generally; rules

238.635Â Â Â Â  Board consideration of system goals and objectives

238.640Â Â Â Â  Qualifications of board members

238.645Â Â Â Â  Director and staff

238.646Â Â Â Â  Authority of Director of Public Employees Retirement System to require fingerprints

238.650Â Â Â Â  Rules of board; written plan document

238.655Â Â Â Â  Procedure for board hearings

238.657Â Â Â Â  Board counsel

(Public Employees Retirement Fund)

238.660Â Â Â Â  Fund generally; board review of legislative proposals

238.661Â Â Â Â  Moneys in fund appropriated to board

238.665Â Â Â Â  Contributions and interest not included in boardÂs budget

238.670Â Â Â Â  Reserve accounts in fund

238.672Â Â Â Â  Crediting of earnings to employer upon death or retirement of member

238.675Â Â Â Â  Transfer of unclaimed death benefit or account balance to other account or reserve

(Integration of Other Retirement Systems)

238.680Â Â Â Â  Integration of other retirement systems

238.685Â Â Â Â  Method of payment of unfunded obligation under integration contract

238.690Â Â Â Â  Integration of retirement plan of mass transit district

(Bonding of Pension Liabilities)

238.692Â Â Â Â  Definitions for ORS 238.692 to 238.698

238.694Â Â Â Â  Certain public bodies authorized to issue bonds to finance pension liabilities; revenue bonds

238.695Â Â Â Â  Intergovernmental agreements for collective issuance, administration or payment of bonds

238.696Â Â Â Â  Debt service trust fund

238.698Â Â Â Â  Funds diversion agreement

(Enforcement)

238.700Â Â Â Â  Enforcement of requirements of ORS chapters 238 and 238A

238.705Â Â Â Â  State departments to remit contributions and furnish reports

238.710Â Â Â Â  Mandamus against defaulting employer; appeal

238.715Â Â Â Â  Recovery of overpayments; rules

238.720Â Â Â Â  Rollover contributions; application against payments improperly made to retirees; rules

(Short Title)

238.750Â Â Â Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  238.005 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂAnnuityÂ means payments for life derived from contributions made by a member as provided in this chapter.

Â Â Â Â Â  (2) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (3) ÂCalendar yearÂ means 12 calendar months commencing on January 1 and ending on December 31 following.

Â Â Â Â Â  (4) ÂContinuous serviceÂ means service not interrupted for more than five years, except that such continuous service shall be computed without regard to interruptions in the case of:

Â Â Â Â Â  (a) An employee who had returned to the service of the employer as of January 1, 1945, and who remained in that employment until having established membership in the Public Employees Retirement System.

Â Â Â Â Â  (b) An employee who was in the armed services on January 1, 1945, and returned to the service of the employer within one year of the date of being otherwise than dishonorably discharged and remained in that employment until having established membership in the Public Employees Retirement System.

Â Â Â Â Â  (5) ÂCreditable serviceÂ means any period of time during which an active member is being paid a salary by a participating public employer and for which benefits under this chapter are funded by employer contributions and earnings on the fund. For purposes of computing years of Âcreditable service,Â full months and major fractions of a month shall be considered to be one-twelfth of a year and shall be added to all full years. ÂCreditable serviceÂ includes all retirement credit received by a member.

Â Â Â Â Â  (6) ÂEarliest service retirement ageÂ means the age attained by a member when the member could first make application for retirement under the provisions of ORS 238.280.

Â Â Â Â Â  (7) ÂEmployeeÂ includes, in addition to employees, public officers, but does not include:

Â Â Â Â Â  (a) Persons engaged as independent contractors.

Â Â Â Â Â  (b) Seasonal, emergency or casual workers whose periods of employment with any public employer or public employers do not total 600 hours in any calendar year.

Â Â Â Â Â  (c) Persons, other than workers in the Oregon Industries for the Blind under ORS 346.190, provided sheltered employment or made-work by a public employer in an employment or industries program maintained for the benefit of such persons.

Â Â Â Â Â  (d) Persons employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567) or any other federal program intended primarily to alleviate unemployment. However, any such person shall be considered an ÂemployeeÂ if not otherwise excluded by paragraphs (a) to (c) of this subsection and the public employer elects to have the person so considered by an irrevocable written notice to the board.

Â Â Â Â Â  (e) Persons who are employees of a railroad, as defined in ORS 824.020, and who, as such employees, are included in a retirement plan under federal railroad retirement statutes. This paragraph shall be deemed to have been in effect since the inception of the system.

Â Â Â Â Â  (8) ÂFinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid by one or more participating public employers to an employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or fewer, the final average salary for the employee is the average salary per calendar year paid by one or more participating public employers to the employee in all of those years, without regard to whether the employee was employed for the full calendar year.

Â Â Â Â Â  (b) One-third of the total salary paid by a participating public employer to an employee who is an active member of the system in the last 36 calendar months of active membership before the effective date of retirement of the employee.

Â Â Â Â Â  (9) ÂFirefighterÂ does not include a volunteer firefighter, but does include:

Â Â Â Â Â  (a) The State Fire Marshal, the chief deputy fire marshal and deputy state fire marshals; and

Â Â Â Â Â  (b) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

Â Â Â Â Â  (10) ÂFiscal yearÂ means 12 calendar months commencing on July 1 and ending on June 30 following.

Â Â Â Â Â  (11) ÂFundÂ means the Public Employees Retirement Fund.

Â Â Â Â Â  (12)(a) ÂMemberÂ means a person who has established membership in the system and whose membership has not been terminated as described in ORS 238.095. ÂMemberÂ includes active, inactive and retired members.

Â Â Â Â Â  (b) ÂActive memberÂ means a member who is presently employed by a participating public employer in a qualifying position and who has completed the six-month period of service required by ORS 238.015.

Â Â Â Â Â  (c) ÂInactive memberÂ means a member who is not employed in a qualifying position, whose membership has not been terminated in the manner described by ORS 238.095, and who is not retired for service or disability.

Â Â Â Â Â  (d) ÂRetired memberÂ means a member who is retired for service or disability.

Â Â Â Â Â  (13)(a) ÂMember accountÂ means the regular account and the variable account.

Â Â Â Â Â  (b) ÂRegular accountÂ means the account established for each active and inactive member under ORS 238.250.

Â Â Â Â Â  (c) ÂVariable accountÂ means the account established for a member who participates in the Variable Annuity Account under ORS 238.260.

Â Â Â Â Â  (14) ÂNormal retirement ageÂ means:

Â Â Â Â Â  (a) For a person who establishes membership in the system before January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 58 years of age if the employee retires at that age as other than a police officer or firefighter.

Â Â Â Â Â  (b) For a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, 55 years of age if the employee retires at that age as a police officer or firefighter or 60 years of age if the employee retires at that age as other than a police officer or firefighter.

Â Â Â Â Â  (15) ÂPensionÂ means annual payments for life derived from contributions by one or more public employers.

Â Â Â Â Â  (16) ÂPolice officerÂ includes:

Â Â Â Â Â  (a) Employees of institutions defined in ORS 421.005 as Department of Corrections institutions whose duties, as assigned by the Director of the Department of Corrections, include the custody of persons committed to the custody of or transferred to the Department of Corrections and employees of the Department of Corrections who were classified as police officers on or before July 27, 1989, whether or not such classification was authorized by law.

Â Â Â Â Â  (b) Employees of the Department of State Police who are classified as police officers by the Superintendent of State Police.

Â Â Â Â Â  (c) Employees of the Oregon Liquor Control Commission who are classified as enforcement officers by the administrator of the commission.

Â Â Â Â Â  (d) Sheriffs and those deputy sheriffs or other employees of a sheriff whose duties, as classified by the sheriff, are the regular duties of police officers or corrections officers.

Â Â Â Â Â  (e) Police chiefs and police personnel of a city who are classified as police officers by the council or other governing body of the city.

Â Â Â Â Â  (f) Parole and probation officers employed by the Department of Corrections, parole and probation officers who are transferred to county employment under ORS 423.549 and adult parole and probation officers, as defined in ORS 181.610, who are classified as police officers for the purposes of this chapter by the county governing body. If a county classifies adult parole and probation officers as police officers for the purposes of this chapter, and the employees so classified are represented by a labor organization, any proposal by the county to change that classification or to cease to classify adult parole and probation officers as police officers for the purposes of this chapter is a mandatory subject of bargaining.

Â Â Â Â Â  (g) Police officers appointed under ORS 276.021 or 276.023.

Â Â Â Â Â  (h) Employees of the
Port
of
Portland
who are classified as airport police by the Board of Commissioners of the
Port
of
Portland
.

Â Â Â Â Â  (i) Employees of the State Department of Agriculture who are classified as livestock police officers by the Director of Agriculture.

Â Â Â Â Â  (j) Employees of the Department of Public Safety Standards and Training who are classified by the department as other than secretarial or clerical personnel.

Â Â Â Â Â  (k) Investigators of the Criminal Justice Division of the Department of Justice.

Â Â Â Â Â  (L) Corrections officers as defined in ORS 181.610.

Â Â Â Â Â  (m) Employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents pursuant to ORS 461.110.

Â Â Â Â Â  (n) The Director of the Department of Corrections.

Â Â Â Â Â  (o) An employee who for seven consecutive years has been classified as a police officer as defined by this section, and who is employed or transferred by the Department of Corrections to fill a position designated by the Director of the Department of Corrections as being eligible for police officer status.

Â Â Â Â Â  (p) An employee of the Department of Corrections classified as a police officer on or prior to July 27, 1989, whether or not that classification was authorized by law, as long as the employee remains in the position held on July 27, 1989. The initial classification of an employee under a system implemented pursuant to ORS 240.190 does not affect police officer status.

Â Â Â Â Â  (q) Employees of a school district who are appointed and duly sworn members of a law enforcement agency of the district as provided in ORS 332.531 or otherwise employed full-time as police officers commissioned by the district.

Â Â Â Â Â  (r) Employees at youth correction facilities and juvenile detention facilities under ORS 419A.050, 419A.052 and 420.005 to 420.915 who are required to hold valid Oregon teaching licenses and who have supervisory, control or teaching responsibilities over juveniles committed to the custody of the Department of Corrections or the Oregon Youth Authority.

Â Â Â Â Â  (s) Employees at youth correction facilities as defined in ORS 420.005 whose primary job description involves the custody, control, treatment, investigation or supervision of juveniles placed in such facilities.

Â Â Â Â Â  (t) Employees of the Oregon Youth Authority who are classified as juvenile parole and probation officers.

Â Â Â Â Â  (17) ÂPublic employerÂ means the state, one of its agencies, any city, county, or municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by one or more such governmental organizations to provide governmental services. For purposes of this chapter, such agency created by one or more governmental organizations is a governmental instrumentality and a legal entity with power to enter into contracts, hold property and sue and be sued.

Â Â Â Â Â  (18) ÂPrior service creditÂ means credit provided under ORS 238.442 or under ORS 238.225 (2) to (6) (1999 Edition).

Â Â Â Â Â  (19) ÂQualifying positionÂ means one or more jobs with one or more participating public employers in which an employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which a participating public employer does not provide benefits under this chapter pursuant to an application made under ORS 238.035.

Â Â Â Â Â  (20) ÂRetirement creditÂ means a period of time that is treated as creditable service for the purposes of this chapter.

Â Â Â Â Â  (21)(a) ÂSalaryÂ means the remuneration paid an employee in cash out of the funds of a public employer in return for services to the employer, plus the monetary value, as determined by the Public Employees Retirement Board, of whatever living quarters, board, lodging, fuel, laundry and other advantages the employer furnishes the employee in return for services.

Â Â Â Â Â  (b) ÂSalaryÂ includes but is not limited to:

Â Â Â Â Â  (A) Payments of employee and employer money into a deferred compensation plan, which are deemed salary paid in each month of deferral;

Â Â Â Â Â  (B) The amount of participation in a tax-sheltered or deferred annuity, which is deemed salary paid in each month of participation;

Â Â Â Â Â  (C) Retroactive payments made to an employee to correct a clerical error or pursuant to an award by a court or by order of or a conciliation agreement with an administration agency charged with enforcing federal or state law protecting the employeeÂs rights to employment or wages, which shall be allocated to and deemed paid in the periods in which the work was done or in which it would have been done; and

Â Â Â Â Â  (D) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

Â Â Â Â Â  (c) ÂSalaryÂ or Âother advantagesÂ does not include:

Â Â Â Â Â  (A) Travel or any other expenses incidental to employerÂs business which is reimbursed by the employer;

Â Â Â Â Â  (B) Payments for insurance coverage by an employer on behalf of employee or employee and dependents, for which the employee has no cash option;

Â Â Â Â Â  (C) Payments made on account of an employeeÂs death;

Â Â Â Â Â  (D) Any lump sum payment for accumulated unused sick leave;

Â Â Â Â Â  (E) Any accelerated payment of an employment contract for a future period or an advance against future wages;

Â Â Â Â Â  (F) Any retirement incentive, retirement severance pay, retirement bonus or retirement gratuitous payment;

Â Â Â Â Â  (G) Payments for periods of leave of absence after the date the employer and employee have agreed that no future services qualifying pursuant to ORS 238.015 (3) will be performed, except for sick leave and vacation;

Â Â Â Â Â  (H) Payments for instructional services rendered to institutions of the Department of Higher Education or the Oregon Health and Science University when such services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months to which the contract pertains; or

Â Â Â Â Â  (I) Payments made by an employer for insurance coverage provided to a domestic partner of an employee.

Â Â Â Â Â  (22) ÂSchool yearÂ means the period beginning July 1 and ending June 30 next following.

Â Â Â Â Â  (23) ÂSystemÂ means the Public Employees Retirement System.

Â Â Â Â Â  (24) ÂVestedÂ means being an active member of the system in each of five calendar years.

Â Â Â Â Â  (25) ÂVolunteer firefighterÂ means a firefighter whose position normally requires less than 600 hours of service per year. [Formerly 237.003; 1997 c.249 Â§64; 1997 c.853 Â§36; 1999 c.317 Â§24; 1999 c.407 Â§3; 1999 c.971 Â§1; 2001 c.295 Â§9; 2001 c.874 Â§1; 2001 c.945 Â§29a; 2001 c.968 Â§1; 2003 c.14 Â§112; 2003 c.67 Â§16; 2003 c.625 Â§20; 2005 c.152 Â§5; 2005 c.332 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 332, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 238.005 and 238A.005 by sections 1 and 2 of this 2005 Act apply only to members of the Public Employees Retirement System who die on or after the effective date of this 2005 Act [June 29, 2005]. [2005 c.332 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 968, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 238.005 by section 1 of this 2001 Act apply to all service by an adult parole and probation officer that is performed on and after the date that the adult parole and probation officer is classified as a police officer for the purposes of ORS chapter 238 by the county governing body, whether that classification occurs before, on or after the effective date of this 2001 Act [January 1, 2002]. [2001 c.968 Â§2]

Â Â Â Â Â  Note: Section 2, chapter 971, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 2. (1) The amendments to ORS 238.005 by section 1 of this 1999 Act apply only to persons specified in ORS 238.005 (16)(b) who are employed by the State Forestry Department on the effective date of this 1999 Act [October 23, 1999] or who become employed by the State Forestry Department after the effective date of this 1999 Act.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the amendments to ORS 238.005 by section 1 of this 1999 Act apply only to service rendered to a participating public employer on or after the effective date of this 1999 Act.

Â Â Â Â Â  (3) Any employee who is employed by the State Forestry Department in a position described in ORS 238.005 (16)(b) on the effective date of this 1999 Act may acquire creditable service in the Public Employees Retirement System as a firefighter for service performed by the employee in a position described in ORS 238.005 (16)(b) before the effective date of this 1999 Act by paying to the Public Employees Retirement Board an amount determined by the board to represent the full cost to the system of providing credit as a firefighter to the member. The member may acquire credit as a firefighter for all or part of the service in a position described in ORS 238.005 (16)(b) performed before the effective date of this 1999 Act. All amounts required for acquisition of credit as a firefighter under this subsection must be paid at least 90 days before a memberÂs effective date of retirement. The board may by rule allow members to pay amounts required under this subsection in installments in lieu of requiring a single lump sum payment. [1999 c.971 Â§2]

Â Â Â Â Â  238.010 [Repealed by 1981 c.126 Â§6]

MEMBERSHIP

(Membership Generally)

Â Â Â Â Â  238.015 Membership generally. (1) No person may become a member of the system unless that person is in the service of a public employer and has completed six monthsÂ service uninterrupted by more than 30 consecutive working days during the six monthsÂ period. Every employee of a participating employer shall become a member of the system at the beginning of the first full pay period of the employee following the six monthsÂ period. Contributions for new members shall first be made for those wages that are attributable to services performed by the employee during the first full pay period following the six monthsÂ period, without regard to when those wages are considered earned for other purposes under this chapter. All public employers participating in the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, as amended, at the time of repeal of that chapter, and all school districts of the state, shall participate in, and their employees shall be members of, the system, except as otherwise specifically provided by law.

Â Â Â Â Â  (2) Any active member of the Public Employees Retirement System who, through the annexation of a political subdivision employing the member or by change of employment, becomes the employee of another political subdivision which is participating in the Public Employees Retirement System and has also a separate retirement system for its employees, shall remain an active member of the Public Employees Retirement System unless, within 60 days after the effective date of the annexation or change of employment or April 8, 1953, the member shall by written notice to the Public Employees Retirement Board and to the administrative body of the new public employer elect to relinquish membership in the Public Employees Retirement System and become a member of the separate retirement system of the employer, if eligible for membership in that retirement system, and the member shall be so carried by the new employer. Immediately upon such annexation of any political subdivision or such change of employment, the new public employer shall inform such employee in writing of the right of the employee to exercise an election as in this section provided.

Â Â Â Â Â  (3) A political subdivision (other than a school district) not participating in the retirement system established by chapter 401, Oregon Laws 1945, as amended, which employs one or more employees, each of whose position requires 600 hours of service per year, or an agency created by two or more political subdivisions to provide themselves governmental services, which employs one or more employees, each of whose position requires 600 hours of service per year, may, through its governing body, notify the board in writing, that it elects to include its employees in the system hereby established. Such public employer may request the board to make a study and estimate of the cost of including it and its eligible employees, other than volunteer firefighters, in the system, which the board thereupon shall cause to be made and the cost of which the employer shall bear. Upon completion of the study and estimate the employer may apply for admission to the system, whereupon it shall begin to participate therein and its eligible employees other than volunteer firefighters shall become members of the system. If the employer is an agency created by two or more political subdivisions to provide themselves governmental services and ceases thereafter to transmit to the board contributions for any of its eligible employees, the benefits based upon employer contributions to which such employees would otherwise be entitled shall be reduced accordingly.

Â Â Â Â Â  (4) No inmate of a state institution or an alien on a training or educational visa working for any participating employer, even though the inmate or alien received compensation from a participating employer, shall be eligible to become a member of the system. No person employed by a participating employer and defined by such employer as a student employee is eligible to become a member of the system for such student employment.

Â Â Â Â Â  (5) A person holding an elective office or an appointive office with a fixed term or an office as head of a department to which the person is appointed by the Governor may become a member of the system by giving the board written notice of desire to do so within 30 days after taking the office or, in the event that the officer is not eligible to become a member of the system at the time of taking the office, within 30 days after becoming so eligible. Membership so established shall not be discontinued during the appointive or elective term of the officer except upon separation of the officer from service.

Â Â Â Â Â  (6) A public employer employing volunteer firefighters may apply to the board at any time for them to become members of the system. Upon receiving the application the board shall fix a wage at which, for purposes of this chapter only, they shall be considered to be employed and which shall be the basis for computing the amounts of the contributions, if any, which they pay into, and of the benefits which they and their beneficiaries receive from, the fund; and if the wage so fixed is satisfactory to the employer, shall include the firefighters in the system.

Â Â Â Â Â  (7)(a) In the event that an employee enters the service of a public employer which is participating in or later begins to participate in the system and in the event that at the time of entering that service or at the time that the employer begins to participate in the system the employee has commenced to purchase and is continuing to purchase a retirement annuity, if the employer deems the annuity adequate for the purposes of this chapter, it may enter into an agreement with the employee and the board pursuant to which the employee may be exempted from contributing to the Public Employees Retirement Fund, and, if no public funds are being used to purchase the annuity or a corresponding pension, the employer, in lieu of the contributions which it otherwise would make to the fund on account of the employee, may make contributions toward the cost of purchasing the annuity. Such employee otherwise shall be subject to the provisions of this chapter, except that neither the employee nor any person claiming under the employee shall receive any payments from the retirement fund as service or disability allowance.

Â Â Â Â Â  (b) An employee who enters into an agreement under paragraph (a) of this subsection may elect at any time thereafter to start to participate in the system by giving written notice of desire to participate to the board and to the employer. The employee shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six monthsÂ service required for membership in the system. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are active members of the system and the employer shall stop making contributions toward the cost of purchasing the retirement annuity.

Â Â Â Â Â  (8)(a) All new appointees in the Federal Cooperative Extension Service or in any other service in which participation in the Federal Civil Service retirement program is mandatory, who receive a federal appointment on or after July 1, 1955, may participate in the Public Employees Retirement System only by giving written notice of their election to so participate to the Public Employees Retirement Board within six months after the effective date of their appointment.

Â Â Â Â Â  (b) All persons employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, who are under federal appointment as of July 1, 1955, and who are members of the state retirement system, shall continue such membership unless, prior to February 1, 1956, they give written notice to the Public Employees Retirement Board of their desire to cancel their membership.

Â Â Â Â Â  (c) Any person who is an active member of the Public Employees Retirement System, who, on or after July 1, 1955, is employed by the Federal Cooperative Extension Service or by any other service in which participation in the Federal Civil Service retirement program is mandatory, and who is given a federal appointment, shall continue such membership in the Public Employees Retirement System unless, within six months after the effective date of the appointment, the person gives written notice to the Public Employees Retirement Board of the desire to cancel membership.

Â Â Â Â Â  (d) A cancellation of membership under paragraph (b) or (c) of this subsection terminates membership in the Public Employees Retirement System and cancels the right to any benefits from, or claims against, that system. Such cancellation prevents the withdrawing member from claiming thereafter any retirement credit for any period of employment before the cancellation. Upon receipt of a notice of cancellation, the Public Employees Retirement Board shall refund the member account of the withdrawing member, regardless of the age of the withdrawing member.

Â Â Â Â Â  (9) Employees, including managers, of foreign trade offices of the Economic and Community Development Department who live and perform services in foreign countries under the provisions of ORS 285A.075 (1)(g) shall not be members of the system. However, any person who is an active member of the system immediately before becoming an employee of a foreign trade office shall continue to be a member of the system during the period of time the person serves as an employee of the foreign trade office.

Â Â Â Â Â  (10) An employee who is participating in an alternative retirement program established pursuant to ORS 353.250 or an optional retirement plan established pursuant to ORS 341.551 may not be an active member of the Public Employees Retirement System. [Formerly 237.011; 1997 c.249 Â§65; 1999 c.130 Â§4; 1999 c.509 Â§23; 2001 c.192 Â§1; 2001 c.883 Â§41; 2001 c.945 Â§30; 2003 c.67 Â§17; 2005 c.152 Â§6; 2005 c.728 Â§3; 2007 c.804 Â§76]

Â Â Â Â Â  238.020 [Amended by 1965 c.607 Â§1; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.025 Effect of service interruptions on membership. Within the limits hereinafter specified regarding absence from service, no leave of absence, sabbatical leave, illness, accident or emergency preventing or interrupting service by an employee to an employer participating in the system shall be deemed to break the continuity of the employeeÂs membership in the system. [Formerly 237.091]

Â Â Â Â Â  238.030 [Amended by 1953 c.426 Â§4; 1955 c.49 Â§1; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.035 Membership of part but not all employees of a public employer. (1) A public employer that is not participating in the system may, by application to the board, designate any class of employees of the public employer to become members of the system at the time of entering the system.

Â Â Â Â Â  (2) The board shall consider an application received under this section to be an application to become a participating employer under this chapter, but only to the extent of providing membership for the class of employees designated in the application.

Â Â Â Â Â  (3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the designated class to become members of the Public Employees Retirement System in accordance with this chapter. A contract entered into under this section shall require the public employer to agree to eventually contract to provide membership to all of the employees who do not become members of the system at the time that the employer becomes a participating employer.

Â Â Â Â Â  (4) All employees who have completed the period of service with the public employer that is required under ORS 238.015 shall become members of the system on a date specified by the board. All other employees in the designated class shall become members upon completion of the required period of service.

Â Â Â Â Â  (5) The contract provided for in subsection (3) of this section may be in addition to or in lieu of a contract of integration under ORS 238.680.

Â Â Â Â Â  (6) An employer entering into a contract under subsection (3) of this section may at any time thereafter enter into a contract with the board to provide membership to all or part of the employees who do not become members of the system at the time that the employer becomes a participating employer. Except as may be provided for prior service credit, or under a contract of integration under ORS 238.680, employees shall receive no retirement credit for the period during which the employee was exempted from contributing to the fund under the agreement, but the employee shall be considered to have completed the six monthsÂ service required for membership in the system if the employee has served with the employer for at least six months. When the employee starts to participate in the system the employer shall start to contribute to the fund on account of the employee in the same manner as the employer contributes on account of other employees who are members of the system. [Formerly 237.031; 2001 c.945 Â§31]

Â Â Â Â Â  238.040 [Amended by 1963 c.227 Â§1; 1965 c.607 Â§2; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.043 [1965 c.605 Â§2; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.045 Membership of certain circuit court judges. Each circuit court judge who was a district court judge before January 15, 1998, and who is a member of the Public Employees Retirement System shall be governed by the provisions of this chapter applicable to other persons holding elective offices who may become members of the system. [Formerly 237.013]

Â Â Â Â Â  238.047 [1965 c.605 Â§5; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.050 [Amended by 1965 c.607 Â§3; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.055 Membership of judges previously receiving retirement pay from JudgesÂ Retirement Fund. (1) On August 1, 1991, all judges receiving retirement pay from the JudgesÂ Retirement Fund and all surviving spouses of judges receiving a pension from the JudgesÂ Retirement Fund shall be retired members of the Public Employees Retirement System, except that:

Â Â Â Â Â  (a) The amount of retirement pay or pension payable to the judge or surviving spouse of a judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

Â Â Â Â Â  (b) The right of any person to receive any benefit as a result of the death of a judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

Â Â Â Â Â  (2) After August 1, 1991, any judge who would have become eligible to receive retirement pay from the JudgesÂ Retirement Fund shall, upon retirement, be a retired member of the Public Employees Retirement System, except that:

Â Â Â Â Â  (a) The amount of retirement pay or pension payable to the judge or the surviving spouse of the judge and the terms and conditions of eligibility to receive retirement pay or a pension shall be as established by ORS 1.314 to 1.380 (1989 Edition); and

Â Â Â Â Â  (b) The right of any person to receive any benefit as a result of the death of the judge by reason of the provisions of ORS 1.314 to 1.380 (1989 Edition) shall solely be as provided by ORS 1.314 to 1.380 (1989 Edition).

Â Â Â Â Â  (3) On August 1, 1991, the JudgesÂ Retirement Fund shall cease to exist as a separate fund and the assets and earnings of the JudgesÂ Retirement Fund shall be paid into the employer reserves for judge members of the Public Employees Retirement Fund. The Public Employees Retirement Board shall continue to keep a separate regular account for any person who may become eligible to receive a retirement benefit under subsection (2) of this section and for any person whose child or children may become entitled to a benefit under ORS 1.346 (1989 Edition).

Â Â Â Â Â  (4) Upon deposit of the assets and earnings of the JudgeÂs Retirement Fund as provided under subsection (3) of this section, the Public Employees Retirement Board shall cause to be deposited from the employer reserves for judge members to the retired reserves of the Public Employees Retirement Fund, the amount actuarially determined to be necessary to fund the retirement pay and pensions of those judges and surviving spouses of judges who were receiving retirement pay or a pension from the JudgesÂ Retirement Fund on August 1, 1991.

Â Â Â Â Â  (5) The amount of retirement pay or pension payable to a judge or spouse of a retired judge who previously received retirement pay or a pension from the JudgesÂ Retirement Fund, or who would have received retirement pay or a pension from the JudgesÂ Retirement Fund, shall not be recalculated or affected in any way based on the provisions of ORS chapter 238, nor shall the eligibility of a judge or surviving spouse of a judge to receive retirement pay or a pension be affected by ORS chapter 238.

Â Â Â Â Â  (6) The provisions of ORS 238.390, 238.395, 238.400 and 238.500 to 238.585 do not apply to a judge or surviving spouse of a judge who received retirement pay or a pension from the JudgesÂ Retirement Fund prior to August 1, 1991, or to a judge who retires as a member of the Public Employees Retirement System under subsection (2) of this section.

Â Â Â Â Â  (7) Any person who served as a judge before August 1, 1991, who had amounts deducted from the personÂs salary while serving as a judge for the purpose of making contributions to the JudgesÂ Retirement Fund, and who is not eligible to become a retired member of the Public Employees Retirement System under this section, may withdraw the amounts deducted from the personÂs salary, with all earnings on those deductions, at any time after May 24, 2003. Withdrawal under this subsection cancels all rights the person may have in the JudgesÂ Retirement Fund or the Public Employees Retirement System, and the rights that any spouse or beneficiary of the person may have in the JudgesÂ Retirement Fund or the Public Employees Retirement System, by reason of service by the person as a judge for which contributions were made to the JudgesÂ Retirement Fund. [Formerly 237.039; 2001 c.945 Â§32; 2003 c.90 Â§1]

Â Â Â Â Â  238.060 [Amended by 1953 c.426 Â§4; repealed by 1965 c.607 Â§5 (238.061 enacted in lieu of 238.060)]

Â Â Â Â Â  238.061 [1965 c.607 Â§6 (enacted in lieu of 238.060); repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.062 Membership of deputy district attorneys. Any deputy district attorney receiving any compensation from the state or from a county participating in the Public Employees Retirement System shall establish membership in the system after service for six months without having been absent 30 working days. Any contributions required to be paid by any such deputy district attorney shall be based on salary paid by the state, by a county participating in the system or by both. The application of this chapter to any such deputy district attorney made prior to the effective date of this section by the Public Employees Retirement Board hereby is confirmed and ratified. [Formerly 237.025; 2003 c.67 Â§18]

Â Â Â Â Â  238.065 [1965 c.605 Â§4; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.068 Membership of legislators. (1) Notwithstanding ORS 238.015, any person who is a member of the Legislative Assembly at any time on or after September 13, 1975, and before January 1, 1988, regardless of whether the person has reached the age of 65 years, may become a member of the Public Employees Retirement System by giving the Public Employees Retirement Board, before January 1, 1990, written notice of desire to do so. The written notice shall take effect on the first day of the month following the date of receipt thereof by the board or upon the personÂs completion of six monthsÂ service, whichever occurs last.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 11, 1987, upon payment to the board before July 1, 1991, of the total amount of the employee contributions the person would have made to the Public Employees Retirement Fund for all periods of service as a member of the Legislative Assembly before the date of that payment for which the person was not a member of the system, is entitled to retirement credit for those periods served as a member of the Legislative Assembly, including those periods after reaching the age of 65 years, that the person would have been entitled to had the person been a member of the system for those periods. Employee contributions to be paid by a person under this subsection may be paid at the option of the person in a lump sum or in installments. If the person is a member of the Legislative Assembly, upon request by the person in writing to the state official authorized to disburse funds in payment of the salary of the person as a member of the Legislative Assembly, the state official shall deduct monthly from that salary the amount of money indicated in the request for payment of employment contributions under this subsection and shall pay amounts so deducted to the board.

Â Â Â Â Â  (3) Notwithstanding any other provision of this chapter, any person who is a member of the Legislative Assembly and a member of the system, and any person who is not a member of the Legislative Assembly but was a member thereof before January 9, 1989, who previously had been employed by an employer participating in the system, but had separated from all service with that employer entitling the employee to membership in the system and withdrawn the amount credited to the member account of the member, may have all of the rights in the system which were forfeited by the withdrawal restored by repaying to the board by July 1, 1991, the full amount so withdrawn together with the interest that would have accumulated on the sum had the amount not been withdrawn. [Formerly 237.029; 2001 c.945 Â§33]

Â Â Â Â Â  238.070 [Repealed by 1965 c.607 Â§9]

Â Â Â Â Â  238.072 Membership of certain legislative employees. An employee shall not be considered to have ceased to be a member of the system under ORS 238.095 (2) by reason of any year in which the employee is employed by the Legislative Assembly or either house thereof, or by a committee of the Legislative Assembly or either house thereof, for periods aggregating eight months or more during the year, whether or not contributions are made to the fund by or on behalf of the employee for those periods of employment, unless the employee withdraws the amount credited to the member account of the member. [Formerly 237.019; 2001 c.945 Â§34]

Â Â Â Â Â  238.074 Membership of community college employees. An academic employee of a community college who is employed 0.375 full-time equivalent (FTE) on a 12-month basis or 0.50 FTE on a nine-month basis shall be deemed to be employed for 600 hours or more in a year for purposes of this chapter. The combination of duties that comprises a 1.0 FTE in any given discipline or academic activity shall be determined by the governing body of the institution in which the academic employee is employed. Nothing in this section is intended to affect the rights of academic employees at institutions of higher learning or academic employees employed in public secondary or elementary schools. [Formerly 237.017 (3)]

Â Â Â Â Â  238.075 [1965 c.607 Â§8; repealed by 1981 c.126 Â§6]

(Membership of Retired Employees)

Â Â Â Â Â  238.078 Reemployment of retired members. (1)(a) A retired member who has been retired for more than six consecutive calendar months may be reemployed by a participating public employer in the manner provided by this subsection.

Â Â Â Â Â  (b) Any person reemployed as provided in this subsection shall resume making contributions to the retirement fund, and the employer shall make contributions on behalf of the person as provided in ORS 238.225. Payments of retirement allowance received by such person during separation from the service shall not be repaid into the retirement fund after the person reenters public employment except as provided in paragraph (c) of this subsection; but the amount of such payment shall be deducted from such employeeÂs reserve in the retirement fund and the remainder shall be credited pro rata to the funds from which it was derived.

Â Â Â Â Â  (c) Upon reentering public employment as provided in this subsection, the former retirement of such person and any election of option for payment of retirement benefits theretofore made by the person shall be canceled; and thereafter upon retiring such person may elect any option for payment of retirement benefits authorized by this chapter, except that a person who elected to receive lump sum payment of benefits pursuant to ORS 238.305 (2) or (3) at the time of former retirement may not elect any other option at the time of subsequent retirement unless an amount equal to the lump sum and the interest that would have accumulated on the sum has been repaid by the employee to the fund. Upon such subsequent retirement any prior service pension due the employee shall be derived from the unused portion of the prior service credit reserve and shall be calculated on the basis of then attained age.

Â Â Â Â Â  (2) A retired member who has been retired for less than six consecutive calendar months may be reemployed by a participating public employer only upon immediate repayment in a lump sum by the member of the amount of retirement benefits drawn. The member account of the member shall be reestablished just as it was at the time of earlier retirement after the lump sum repayment is made.

Â Â Â Â Â  (3) If a member of the system who retired before August 21, 1981, is reemployed, as provided in subsection (1) or (2) of this section, beginning on or after August 21, 1981, the service retirement allowance received upon subsequent retirement by the member shall be:

Â Â Â Â Â  (a) For service before August 21, 1981, an allowance including a current service pension computed on the basis of ORS 237.147 (2) (1979 Replacement Part).

Â Â Â Â Â  (b) For service on or after August 21, 1981, an allowance including a current service pension computed on the basis of ORS 238.300 (2).

Â Â Â Â Â  (4) A person may be reemployed by a public employer that is not participating in the system, or may be employed by a participating public employer in a position that is in a class of employees that was not designated by the public employer under ORS 238.035 as a class of employees that become members of the system, without affecting the personÂs status as a retired member or the personÂs continued receipt of retirement benefits.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3). [Formerly 237.125; 2001 c.945 Â§10; 2003 c.625 Â§33a; 2005 c.808 Â§39; 2007 c.404 Â§3]

Â Â Â Â Â  238.080 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.082 Active membership of reemployed retired members. (1) Subject to the limitations in subsection (2) of this section, any public employer may employ any person receiving a service retirement allowance if the administrative head of such employer is satisfied that such employment is in the public interest.

Â Â Â Â Â  (2) The period or periods of employment by one or more public employers of any person receiving a service retirement allowance may not total 1,040 hours or more in any calendar year; but if the person is receiving old-age, survivors or disability insurance benefits under the federal Social Security Act, the person may be employed for the number of hours for which the salary equals the maximum allowed for receipt of the full amount of those benefits to which the person is entitled.

Â Â Â Â Â  (3) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed as a teacher or as an administrator, as those terms are defined in ORS 342.120, if the retired member is employed by a school district or community college district located within a county with a population of not more than 35,000 inhabitants according to the latest federal decennial census, or is employed by an education service district and the retired memberÂs primary work duties are performed in a county with a population of not more than 35,000 inhabitants according to the latest federal decennial census. A retired member who is employed under this subsection as a teacher, as defined in ORS 342.120, by the same public employer that employed the member at the time of retirement remains in the same collective bargaining unit that included the member before retirement.

Â Â Â Â Â  (4) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed:

Â Â Â Â Â  (a) By the sheriff of a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (b) By the municipal police department of a city with a population of fewer than 15,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (c) By the state or a county for work in a correctional institution located in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census;

Â Â Â Â Â  (d) By the Black
Butte
Ranch Rural Fire Protection District, the Black Butte Ranch Service District or the Sunriver Service District;

Â Â Â Â Â  (e) By the Oregon State Police for work in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census; or

Â Â Â Â Â  (f) As a deputy director or assistant director of the Department of Human Services, if the Governor approves the exemption for the person from the limitations on employment imposed in subsection (2) of this section.

Â Â Â Â Â  (5) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed to temporarily replace an employee who serves in the National Guard or in a reserve component of the Armed Forces of the United States and who is called to federal active duty.

Â Â Â Â Â  (6) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is employed by a road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (7) The limitations on employment imposed by subsection (2) of this section do not apply to a retired member who is a nurse and is employed by a public employer as a nurse or for the purpose of teaching nursing during the period in which a nursing workforce shortage declared by the Legislative Assembly or the Governor is in effect.

Â Â Â Â Â  (8)(a) Except as provided in paragraph (b) of this subsection, subsections (3) to (7) of this section do not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3).

Â Â Â Â Â  (b) Subsection (3) of this section applies to a person who retires under the provisions of ORS 238.280 (1) or (3) as long as the personÂs date of retirement is more than six months before the date the person is employed under subsection (3) of this section.

Â Â Â Â Â  (9) Employment under this section does not affect the status of a person as a retired member of the system and a recipient of retirement benefits under this chapter. [Formerly 237.143; 1997 c.178 Â§1; 2001 c.874 Â§2; 2003 c.625 Â§34; 2005 c.808 Â§40; 2007 c.307 Â§1; 2007 c.404 Â§4; 2007 c.774 Â§1; 2007 c.789 Â§4]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 499, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 2. (1) The limitations on employment imposed by ORS 238.082 (2) do not apply to a retired member who is a registered nurse and who is employed by a public employer as a nursing instructor.

Â Â Â Â Â  (2) The limitations on employment imposed by ORS 238.082 (2) do not apply to a retired member who is employed by the Department of Public Safety Standards and Training for the purpose of providing training under ORS 181.610 to 181.712.

Â Â Â Â Â  (3) This section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (3).

Â Â Â Â Â  (4) Employment under this section does not affect the status of a person as a retired member of the Public Employees Retirement System and a recipient of retirement benefits under this chapter [ORS chapter 238]. [2007 c.499 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2007 Act is repealed January 2, 2016. [2007 c.499 Â§3]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 774, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 3. (1) The limitations on employment imposed by ORS 238.082 (2) do not apply to a retired member who is employed by a school district or education service district to provide services as a speech-language pathologist or speech-language pathologist assistant.

Â Â Â Â Â  (2) This section does not apply to any member who retires under the provisions of ORS 238.280 (1) or (3) unless the personÂs date of retirement is more than six months before the date the person is employed under this section.

Â Â Â Â Â  (3) Employment under this section does not affect the status of a person as a retired member of the Public Employees Retirement System and a recipient of retirement benefits under this chapter [ORS chapter 238]. [2007 c.774 Â§3]

Â Â Â Â Â  Sec. 4. Section 3 of this 2007 Act is repealed January 2, 2016. [2007 c.774 Â§4]

Â Â Â Â Â  238.085 [1965 c.605 Â§3; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.088 Appointment or election of retired member to public office. (1) Except as provided in subsection (2) of this section, a person who is elected to a full-time salaried office of the state or one of the participating political subdivisions thereof, or who is appointed to a full-time salaried office having a term fixed by statute or charter, whether or not the person has been retired, does not forfeit any rights accrued or accruing to the person under this chapter. However, for the period that such person holds such office the person is not entitled to any pension or annuity provided by this chapter. Upon ceasing to hold such office, benefits shall be computed or recomputed by the Public Employees Retirement Board on the basis of age then attained.

Â Â Â Â Â  (2) If a person is elected or appointed to the office of sheriff or county judge or commissioner in a county with a population of fewer than 75,000 inhabitants, according to the latest federal decennial census, and the person does not elect to become an active member of the system under ORS 238.015 (5), the person shall continue to be a retired member and to receive retirement benefits for as long as the person holds the office.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to any member who retires under the provisions of ORS 238.280 (1), (2) or (3). [Formerly 237.133; 2003 c.625 Â§35a; 2005 c.152 Â§7; 2005 c.808 Â§41; 2007 c.404 Â§5]

Â Â Â Â Â  238.090 [Amended by 1953 c.426 Â§4; 1955 c.66 Â§1; 1963 c.227 Â§6; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.092 Option of legislators to receive certain benefits; employment of persons as legislative employees or state police officer beyond 65 years of age. (1) Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (a) A retired member of the system who has retired as other than a member of the Legislative Assembly and who thereafter becomes a member of the Legislative Assembly and elects to become an active member of the system as a member of the Legislative Assembly may also elect, by giving the board written notice of desire to do so, to receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and be an active member of the system as a member of the Legislative Assembly for the period the member holds office as a member of the Legislative Assembly. The notice provided for in this paragraph shall be given within 30 days after the retired member takes office as a member of the Legislative Assembly.

Â Â Â Â Â  (b) A member of the Legislative Assembly who is a member of the system as a member of the Legislative Assembly and who becomes eligible to retire by reason of service as other than a member of the Legislative Assembly, without regard to when that service was performed, may elect, by giving the board written notice of desire to do so, to retire and receive the pension and annuity provided by this chapter for service as other than a member of the Legislative Assembly, and to continue, for the period the member holds office as a member of the Legislative Assembly, as an active member of the system as a member of the Legislative Assembly.

Â Â Â Â Â  (c) Upon receipt of the notice provided for in paragraphs (a) and (b) of this subsection, the board shall determine that portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as other than a member of the Legislative Assembly, which shall be used in determining the amount of the annuity the member shall receive for that service. The portion of the accumulated contributions, if any, of the member and interest thereon attributable to service as a member of the Legislative Assembly shall remain in the member account of the member and, together with any subsequent contributions and interest thereon, be used in determining the amount of the additional annuity the member shall receive for that service upon ceasing to hold office as a member of the Legislative Assembly. If the member does not have a member account, the board shall determine the memberÂs retirement allowance for nonlegislative service based on the number of years of nonlegislative service, and shall determine any additional benefit to be received after the member ceases to hold office as a member of the Legislative Assembly based on the number of years of service in the Legislative Assembly.

Â Â Â Â Â  (2) If a retired member of the system is employed by the Legislative Assembly, or by the Oregon State Police, for the purpose of service during a regular or special session of the Legislative Assembly, the hours worked during the session shall not be counted for the purpose of the limitations on employment imposed by ORS 238.082 (2). [Formerly 237.145; 2001 c.945 Â§35; 2003 c.67 Â§19; 2007 c.776 Â§4]

(Termination of Membership)

Â Â Â Â Â  238.095 Termination of membership. (1) An employee shall cease to be a member of the Public Employees Retirement System if the employee withdraws the member account, if any, of the member in the manner provided by ORS 238.265.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an inactive member ceases to be a member of the system if the member is not vested and is inactive for a period of five consecutive years.

Â Â Â Â Â  (3) A school district employee does not cease to be a member of the system under subsection (2) of this section if:

Â Â Â Â Â  (a) After completing a school year, the member is inactive for the next following five school years; and

Â Â Â Â Â  (b) The member either is reemployed by a school district in a qualifying position at the beginning of the sixth school year, or reaches earliest service retirement age before the beginning of the sixth school year.

Â Â Â Â Â  (4) Interest shall not accrue on the amount in the member account of the former member from the date that membership is terminated under subsection (2) of this section. Upon request by the former member, the Public Employees Retirement Board shall pay the amount in a member account to a former member upon the termination of the membership of the former member under subsection (2) of this section if the former member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust. The board may deduct, from the amount paid to a former member under this subsection, all reasonable costs incurred by the system in locating the member.

Â Â Â Â Â  (5) If the membership of a person in the system is terminated under subsection (2) of this section, and the person subsequently becomes an active member of the system, any amounts that were not paid to the person under subsection (4) of this section shall be credited with net earnings and losses. Crediting under this subsection commences upon the person becoming an active member of the system and continues as long as the person remains an active member. [Formerly 237.109; 1999 c.317 Â§7; 2001 c.945 Â§36; 2003 c.67 Â§20; 2003 c.105 Â§1; 2005 c.152 Â§4; 2007 c.776 Â§5]

Â Â Â Â Â  Note: Section 6, chapter 776, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) Except as provided in subsection (2) of this section, the amendments to ORS 238.095 by section 5 of this 2007 Act apply to all persons who resume active membership in the Public Employees Retirement System, whether that resumption occurs before, on or after the effective date of this 2007 Act [July 16, 2007].

Â Â Â Â Â  (2) Crediting under ORS 238.095 (5) shall be made by the Public Employees Retirement Board only for periods of active membership served on or after the effective date of this 2007 Act. [2007 c.776 Â§6]

Â Â Â Â Â  238.100 [Repealed by 1965 c.607 Â§9]

RETIREMENT CREDIT

(Restoration of Forfeited Credit)

Â Â Â Â Â  238.105 Restoration of credit forfeited by reason of termination of membership. (1) Whenever, within five years after the employee is separated from all service entitling the employee to membership in the system, an employee who has withdrawn the amount credited to the member account of the member reenters the service of an employer participating in the system, the employeeÂs rights in the system that were forfeited by the withdrawal shall be restored upon repaying to the board within one year after reentering the service of the employer, the full amount so withdrawn together with the interest that would have been accumulated on the sum had the amount not been withdrawn.

Â Â Â Â Â  (2) Restoration of rights under this section does not affect any forfeiture of rights of a person by reason of:

Â Â Â Â Â  (a) Withdrawal of an account established under ORS 238.440;

Â Â Â Â Â  (b) Withdrawal from the pension program under ORS 238A.120; or

Â Â Â Â Â  (c) Withdrawal of individual accounts pursuant to ORS 238A.375. [Formerly 237.111 (3); 2001 c.945 Â§37; 2007 c.52 Â§4]

Â Â Â Â Â  238.110 [1963 c.227 Â§2; 1965 c.607 Â§4; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.115 Alternate method of restoring credit forfeited by reason of termination of membership. (1)(a) A member of the system who, after separation from all service entitling the employee to membership in the system and withdrawal of the amount credited to the member account of the member, reenters the service of an employer participating in the system and serves as an active member of the system for 10 years after that reentry, and who has not otherwise obtained restoration of creditable service forfeited by the withdrawal, shall obtain restoration of one full month of creditable service forfeited by the withdrawal for each three full months of service as an active member after that reentry if the member, within 90 days before the effective date of retirement of the member:

Â Â Â Â Â  (A) Applies in writing to the board for restoration of creditable service; and

Â Â Â Â Â  (B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement of the member. The interest shall be computed at the annual rate of 7.5 percent.

Â Â Â Â Â  (b) If a member who obtains restoration of creditable service as provided in this subsection does not obtain restoration of all creditable service forfeited by the withdrawal pursuant to service after reentry, the payment under paragraph (a) of this subsection shall be reduced proportionately to reflect the percentage of creditable service restored.

Â Â Â Â Â  (c) A member who obtains restoration of creditable service as provided in this subsection is not entitled to elect to receive the service retirement benefit described in ORS 238.305 (2) or (3).

Â Â Â Â Â  (2) A member who forfeited creditable service rendered to a public employer before March 27, 1953, because under ORS 237.976 (2) the employee withdrew contributions of the employee to the Public Employees Retirement System established by chapter 401, Oregon Laws 1945, and who did not obtain restoration of creditable service so forfeited as provided in chapter 857, Oregon Laws 1977, shall, upon retirement, receive restoration of creditable service so forfeited, if the member, before the effective date of retirement of the member:

Â Â Â Â Â  (a) Applies in writing to the board for the restoration of the creditable service; and

Â Â Â Â Â  (b) Pays to the board in a lump sum for credit to the member account of the member an amount determined by the board to be equal to the full amount of contributions so withdrawn and the interest that would have accumulated to the regular account of the member had those contributions not been withdrawn.

Â Â Â Â Â  (3)(a) A member of the Public Employees Retirement System who was a member of an association established pursuant to ORS chapter 239 (1997 Edition), but separated from all service entitling the employee to membership in the system of the association and withdrew the amount credited to the member account of the employee in the retirement fund of the association, and who, after that separation, entered the service of an employer in the field of education participating in the Public Employees Retirement System and served as an active member of that system for 10 years after that entry, and who has not otherwise obtained restoration of all creditable service forfeited by the withdrawal, shall obtain creditable service as a member of the Public Employees Retirement System equal to all creditable service forfeited by the withdrawal if the member within 90 days before the effective date of retirement of the member:

Â Â Â Â Â  (A) Applies in writing to the Public Employees Retirement Board for that creditable service; and

Â Â Â Â Â  (B) Pays to the board in a lump sum for credit to the member account of the member the amount withdrawn and interest on the amount withdrawn compounded annually for each year or portion of a year after the date of the withdrawal and before the effective date of retirement or effective date of application of the member. The interest shall be computed at the rate actually credited to regular accounts for that period.

Â Â Â Â Â  (b) This subsection provides a method of obtaining creditable service for forfeited creditable service described in this subsection that is in lieu of any application of subsection (1) of this section for that purpose.

Â Â Â Â Â  (4) Restoration of creditable service under this section does not affect any forfeiture of rights of a person by reason of:

Â Â Â Â Â  (a) Withdrawal of an account established under ORS 238.440;

Â Â Â Â Â  (b) Withdrawal from the pension program under ORS 238A.120; or

Â Â Â Â Â  (c) Withdrawal of individual accounts pursuant to ORS 238A.375. [Formerly 237.108; 1999 c.130 Â§5; 2001 c.945 Â§Â§11,38; 2007 c.52 Â§5]

Â Â Â Â Â  Note: Section 10, chapter 628, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 10. (1) A member of the system described in subsection (5) of this section who participates in the state deferred compensation plan under ORS 243.401 to 243.507 may give written notice to the Public Employees Retirement Board requesting that payment of all or part of the deferred amount be made to the board for the purpose of acquiring creditable service under ORS 238.115 and 238.125. Written notice under this section must be given no later than 60 days after the effective date of this 2007 Act [January 1, 2008]. Upon receiving the notice, the board shall immediately take any action necessary to effectuate the transfer of the requested amount. The board may not make the amount available to the member, and shall use the amount only for the purposes described in this section. The amount transferred under this section may not exceed the amount needed to:

Â Â Â Â Â  (a) Make the lump sum payment described in ORS 238.115 (1)(a)(B) that is required to restore forfeited creditable service for which the member is eligible at the time of the transfer; and

Â Â Â Â Â  (b) Make the lump sum payment described in ORS 238.125 necessary to acquire retirement credit under ORS 238.125.

Â Â Â Â Â  (2) Notwithstanding ORS 238.220, moneys transferred under this section may be used to restore forfeited creditable service under ORS 238.115 (1) in the manner provided by this section. Notwithstanding ORS 238.115 (1)(a), the amount transferred under this section must be applied to the restoration of forfeited creditable service under ORS 238.115 (1) immediately after the transfer is made.

Â Â Â Â Â  (3) If a member does not obtain restoration of all forfeited creditable service by reason of the payment under subsection (2) of this section, the member may obtain restoration of any remaining forfeited creditable service by making the application required by ORS 238.115 (1)(a)(A), and the lump sum payment required by ORS 238.115 (1)(a)(B), within 90 days before the effective date of retirement of the member.

Â Â Â Â Â  (4) Notwithstanding ORS 238.220, moneys transferred under this section may be used to acquire retirement credit under ORS 238.125 in the manner provided by this section. Notwithstanding ORS 238.125, the amount transferred under this section must be applied to acquisition of retirement credit under ORS 238.125 immediately after the transfer is made.

Â Â Â Â Â  (5) A member may give written notice under subsection (1) of this section only if:

Â Â Â Â Â  (a) The member is 60 years of age or older; and

Â Â Â Â Â  (b) The member will have 35 years or more of creditable service after restoration of forfeited creditable service under ORS 238.115 (1), and acquisition of retirement credit under ORS 238.125, by reason of the transfer and application of amounts under this section. [2007 c.628 Â§10]

Â Â Â Â Â  238.120 [1963 c.227 Â§3; repealed by 1981 c.126 Â§6]

(Credit for Probationary Periods)

Â Â Â Â Â  238.125 Credit for probationary period of employment. A member of the system who has a combined total of 10 years or more of creditable service in the system and prior service credit at the time of retirement, and who was required to complete one or more periods of six months or less in the service of an employer participating in the system before becoming a member of the system, shall receive retirement credit for those periods of six months or less if the member, within 90 days before the effective date of retirement of the member, applies in writing to the board for that retirement credit and pays to the board in a lump sum an amount determined by the board to be equal to:

Â Â Â Â Â  (1) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six monthsÂ period if the employee had been a member of the system during that period, which amount shall be credited to the regular account of the member; and

Â Â Â Â Â  (2) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six monthsÂ period, which amount shall be credited to the reserve for pension accounts in the fund. [Formerly 237.117; 2001 c.945 Â§39]

Â Â Â Â Â  Note: See note under 238.115.

Â Â Â Â Â  238.130 [1963 c.227 Â§4; 1967 c.335 Â§24; repealed by 1981 c.126 Â§6]

Â Â Â Â Â  238.135 Credit for probationary periods in seasonal positions. (1) A member of the system who has 10 years or more of creditable service in the system at the time of retirement, and who served for less than six months working full-time in a seasonal position with a public employer participating in the system before becoming a member of the system, shall receive retirement credit for those periods of less than six months if the member, within 90 days before the effective date of retirement of the member, applies in writing to the board for that retirement credit and pays to the board in a lump sum an amount determined by the board to be equal to:

Â Â Â Â Â  (a) The total amount of employee contributions to the fund by or on behalf of the employee that would have been required for the six monthsÂ period if the employee had been a member of the system during that period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the regular account of the member; and

Â Â Â Â Â  (b) The total amount of employer contributions to the fund the employer of the employee would have been required to make in respect to the employee if the employee had been a member of the system during the six monthsÂ period, plus interest at the rate of eight percent per annum from the date the contributions would have been made, which amount shall be credited to the reserve for pension accounts in the fund.

Â Â Â Â Â  (2) As used in this section, Âseasonal positionÂ means an apprenticeship, internship or entry level role in the employ of a participating public employer that is served by a person before being employed in a technical or professional position with that public employer.

Â Â Â Â Â  (3) No retirement credit shall be allowed under this section for any period of employment for which retirement credit is acquired under ORS 238.125. [Formerly 237.119; 2001 c.945 Â§40]

Â Â Â Â Â  238.140 [1963 c.227 Â§5; repealed by 1981 c.126 Â§6]

(Credit for Periods of Service With Other Employers)

Â Â Â Â Â  238.145 Credit for service as police officer or firefighter with nonparticipating employer. (1) A member of the system employed as a police officer or firefighter shall be entitled to receive retirement credit as provided in subsection (3) of this section if:

Â Â Â Â Â  (a) The member was employed by a public employer as a police officer or firefighter prior to becoming a member of the system;

Â Â Â Â Â  (b) The public employer that had previously employed the member was not a participant in the system at the time the member was in the service of that public employer; and

Â Â Â Â Â  (c) The public employer that had previously employed the member was located in this state.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, if the member first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the member must have been a member of the system for at least 60 calendar months at the time the purchase is made.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a member of the system employed as a police officer or firefighter who meets the requirements of this section shall be entitled to receive retirement credit for the period of employment with a previous public employer as described in subsection (1) of this section up to a maximum of 10 yearsÂ retirement credit if the member:

Â Â Â Â Â  (a) Applies in writing to the Public Employees Retirement Board for such retirement credit; and

Â Â Â Â Â  (b) Pays to the board, in a lump sum, an amount representing the contributions the member and the memberÂs employer would have made for the years for which the member seeks retirement credit calculated as though the member had received a salary for each of those years equal to the salary received by the member in the first full calendar year of employment as a police officer or firefighter within the system. In addition, the member shall pay the interest that would have accrued had the contributions been paid in the years for which the member seeks retirement credit, compounded annually. The interest shall be computed at the annual rate of eight percent. Payment of the lump sum shall be made on or before the effective date of retirement for the member. The amounts representing the contributions the member would have made and the interest on those amounts shall be credited to the regular account of the member. The amounts representing the contributions the employer would have made and the interest on those amounts shall be credits to the account of the memberÂs current participating employer.

Â Â Â Â Â  (4) If a person first becomes a member of the system on or after January 1, 2000, as described in subsection (5) of this section, the person may not acquire more than five years of credit under this section in combination with any credit acquired under ORS 526.052 for periods of service with another employer that entitle the employee to retirement credit under a retirement plan offered by the other employer. If a person subject to limitation imposed by this subsection also is eligible for credit under ORS 526.052, the total years of credit that may be acquired under this subsection and ORS 526.052 may not exceed five years.

Â Â Â Â Â  (5) A person becomes a member of the system before January 1, 2000, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system on January 1, 2000; or

Â Â Â Â Â  (b) The person was a member of the system before January 1, 2000, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 2000, but restores part or all of the forfeited creditable service from before January 1, 2000, under the provisions of ORS 238.105 or 238.115 after January 1, 2000. [Formerly 237.099; 1999 c.317 Â§12; 2001 c.945 Â§41]

Â Â Â Â Â  238.148 Credit for service as public safety officer in another state. (1) A member of the Public Employees Retirement System who is a police officer is entitled to receive retirement credit as provided in subsection (2) of this section if:

Â Â Â Â Â  (a) The member was employed as a public safety officer by another state, or political subdivision of another state, before being employed in a position that entitled the member to credit in the system; and

Â Â Â Â Â  (b) The member makes the payment required by subsection (2) of this section within the time specified by that subsection.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a member of the system employed as a police officer who meets the requirements of subsection (1) of this section is entitled to receive retirement credit for the period of the memberÂs service with another state, or political subdivision of another state, not to exceed a maximum of four years, if the member within 90 days of the memberÂs effective date of retirement:

Â Â Â Â Â  (a) Applies in writing to the Public Employees Retirement Board for such retirement credit;

Â Â Â Â Â  (b) Provides written verification to the board from the other state, or political subdivision of the other state, that employed the member, verifying the period of time that the member served as a public safety officer in the other state; and

Â Â Â Â Â  (c) Pays to the board, in a lump sum, for each year of retirement credit applied for under this section, an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (3) A member may not receive retirement credit under the provisions of this section for any period of service with another state, or political subdivision of another state, if the member is entitled to a pension or retirement allowance by reason of that service under a public plan or system offered by the other state or by a political subdivision of the other state.

Â Â Â Â Â  (4) For the purposes of this section, Âpublic safety officerÂ means a person who serves in a position with another state, or political subdivision of another state, that is the other stateÂs equivalent of a position described in ORS 238.005 (16). [2007 c.776 Â§2]

Â Â Â Â Â  Note: 238.148 was added to and made a part of ORS chapter 238 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.150 [Formerly 237.085; repealed by 2001 c.945 Â§73]

Â Â Â Â Â  238.155 [Formerly 237.093; repealed by 1997 c.175 Â§1 (238.156 enacted in lieu of 238.155)]

Â Â Â Â Â  238.156 Contributions, benefits and retirement credit for periods of service in uniformed services or Armed Forces; rules. (1) Notwithstanding any other provision of this chapter, but subject to subsection (4) of this section, an employee who leaves a qualifying position for the purpose of performing service in the uniformed services is entitled to receive contributions, benefits and service credit for the period under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing contributions, benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to contributions, benefits and service credit for any period of service in the uniformed services. Contributions, benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions, benefits and service credit required under federal law for periods of service in the uniformed services.

Â Â Â Â Â  (3) Subject to subsection (4) of this section, an employee who leaves a qualifying position for the purpose of entering or reentering active service in the Armed Forces shall acquire retirement credit for the period during which the employee served in the Armed Forces if:

Â Â Â Â Â  (a) The employee returns to the service of the employer who employed the employee immediately before commencing service in the Armed Forces in a qualifying position;

Â Â Â Â Â  (b) The employee returns to that employment within one year after being otherwise than dishonorably discharged from the Armed Forces and within five years after the date that the employee entered or reentered active service in the Armed Forces; and

Â Â Â Â Â  (c) After returning to employment and before retirement, the employee pays to the Public Employees Retirement Board in a lump sum six percent of the salary that would have been paid to the member during the period of military service in the Armed Forces based on the employeeÂs salary rate at the time the employee entered or reentered the Armed Forces, as though the employee had remained in the employment of the employer. Any lump sum contribution made under this paragraph shall be added to the employeeÂs regular account and in all respects shall be considered as though made by payroll deduction.

Â Â Â Â Â  (4) An employee may not receive benefits under both subsections (1) and (3) of this section for the same period of service in the Armed Forces or uniformed services. If an employee is entitled to benefits under both subsections (1) and (3) of this section by the terms of those provisions, the employee shall receive benefits under the subsection that provides the greater benefit.

Â Â Â Â Â  (5) For the purposes of this section, ÂArmed ForcesÂ means the Army, Navy, Air Force, Marine Corps and Coast Guard. [1997 c.175 Â§2 (enacted in lieu of 238.155); 2001 c.945 Â§42; 2003 c.625 Â§21; 2003 c.733 Â§51a; 2005 c.152 Â§8]

Â Â Â Â Â  238.157 Alternative provision for retirement credit for periods of service with Armed Forces. (1) Any person who entered or reentered active service in the Armed Forces of the United States after January 1, 1950, for other than active duty for training, or who was in active service in the Armed Forces of the United States on January 1, 1950, for other than active duty for training, and who, after being other than dishonorably discharged therefrom, entered the employ of an employer participating in the Public Employees Retirement System, may acquire retirement credit for up to four years of active service in the Armed Forces by paying in a lump sum to the Public Employees Retirement Board within 90 days of the memberÂs effective date of retirement an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (2) No person shall receive retirement credit under this section for any period of service with the Armed Forces of the United States for which that person receives credit under the provisions of ORS 238.156 or for which the person is receiving or entitled to receive a pension or retirement pay under a public retirement system established by the United States for the performance of service in the Armed Forces.

Â Â Â Â Â  (3) Any person acquiring retirement credit under this section may elect to have the service retirement allowance of the person determined under any calculation for which the person is eligible under ORS 238.300, even if the calculation does not produce the largest service retirement allowance. An election under this subsection must be made within 90 days of the memberÂs effective date of retirement. [1997 c.578 Â§2; 2003 c.105 Â§2; 2005 c.808 Â§26]

Â Â Â Â Â  238.160 Retirement credit for service while on loan to federal government. Any employee of an employer participating in the system shall receive retirement credit, subject to the limitations of this chapter, for the period of employment with the participating employer prior to July 1, 1946, and for employment in any branch or department of the United States Government, and for military service in the Armed Forces of the United States, as though the person had been an employee of the participating employer throughout such period of employment or service, if within 40 days from and after separation from such civilian employment with the United States Government, or within one year after being otherwise than dishonorably discharged from military service in the Armed Forces of the United States, the person returned to the employment of the participating employer from which the person was transferred or loaned, provided that such employee comes within either of the following descriptions:

Â Â Â Â Â  (1) Prior to employment with the United States Government, the person was employed by the participating employer and was transferred or loaned to a branch or department of the United States Government pursuant to an agreement between such participating employer and such branch or department of the United States Government for the transfer or loan of any departmental unit of such participating employer to the federal government during the war emergency.

Â Â Â Â Â  (2) Served in any branch of the Armed Forces of the
United States
while on military leave of absence from a position in federal government employment as set forth in subsection (1) of this section. [Formerly 237.097]

Â Â Â Â Â  238.162 Retirement credit for service as teacher in public schools of another state. (1) A member of the Public Employees Retirement System who is a teacher as described in subsection (3) of this section is entitled to receive retirement credit as provided in subsection (2) of this section if:

Â Â Â Â Â  (a) The member was employed as a teacher in a public school in another state before being employed in a position that entitled the member to credit in the system; and

Â Â Â Â Â  (b) The member makes the payment required by subsection (2) of this section within the time specified by that subsection.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, a member of the system employed as a teacher as described in subsection (3) of this section and who meets the requirements of subsection (1) of this section is entitled to receive retirement credit for the period of the memberÂs service with a public school in another state, not to exceed a maximum of four years, if the member within 90 days of the memberÂs effective date of retirement:

Â Â Â Â Â  (a) Applies in writing to the Public Employees Retirement Board for such retirement credit;

Â Â Â Â Â  (b) Provides written verification to the board from the public employer that employed the member in the other state, verifying the period of time that the member served as a teacher in a public school in the other state; and

Â Â Â Â Â  (c) Pays to the board, in a lump sum, for each year of retirement credit applied for under this section, an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (3) The provisions of this section apply only to a licensed teacher, as defined in ORS 342.120, who is employed by a common school district, a union high school district or an education service district.

Â Â Â Â Â  (4) A member may not receive retirement credit under the provisions of this section for any period of service with a public school in another state if the member is entitled to a pension or retirement allowance by reason of that service under a public plan or system offered by the other state. [1997 c.742 Â§2; 2003 c.105 Â§3]

(Miscellaneous)

Â Â Â Â Â  238.165 Credit for certain periods of employment by Legislative Assembly. (1) As used in this section, Âlegislative employeeÂ means any person employed by the Legislative Assembly, either of its houses or any of its committees prior or subsequent to July 22, 1973, during any period or periods of such employment qualifying the person for membership and participation in the Public Employees Retirement System under the provisions of this chapter then in effect. ÂLegislative employeeÂ does not include any member of the legislature.

Â Â Â Â Â  (2) A person shall not receive retirement credit in the Public Employees Retirement System for any period in which the person was a legislative employee, during which the person did not pay the employee contributions required by law, except as provided under this section and ORS 173.210.

Â Â Â Â Â  (3) Nothing in this section shall be considered to change any requirements of this chapter for membership in the Public Employees Retirement System, or to grant any membership or other rights to persons whose employment by the Legislative Assembly, either of its houses or any of its committees was not of a character or duration qualifying them under then applicable provisions of this chapter for membership in the system.

Â Â Â Â Â  (4) Any person who is a legislative employee on July 22, 1973, who did not pay the employee contributions required by law during employment as a legislative employee prior to July 22, 1973, may obtain retirement credit for the period of such employment in the following manner:

Â Â Â Â Â  (a) No later than one year after July 22, 1973, the employee shall give written notice to the board that the employee elects to pay to the fund the unpaid employee contributions attributable to legislative employment.

Â Â Â Â Â  (b) The employee shall then pay to the board the entire amount of the unpaid employee contributions without interest, in a lump sum or at the option of the employee in installments, within five years after the date of making the election but prior to reaching compulsory retirement age.

Â Â Â Â Â  (c) If a person has reached compulsory retirement age on or before July 22, 1973, or will reach compulsory retirement age no later than one year after July 22, 1973, the time in which the employee may pay the contributions to the system is extended to one year after July 22, 1973.

Â Â Â Â Â  (5) Any person who was a legislative employee prior to July 22, 1973, and who is not so employed on July 22, 1973, but who becomes a legislative employee once again after July 22, 1973, may elect to pay employee contributions and obtain retirement credit for service prior to July 22, 1973, as a legislative employee. The election shall be made by giving written notice to the board no later than one year after the first day of the subsequent employment, in the same manner and subject to the same conditions as set forth in subsection (4) of this section.

Â Â Â Â Â  (6) Subject to subsection (8) of this section, any person who makes the election under subsection (4) or (5) of this section and pays to the system the entire amount of employee contributions required thereunder, and who during other qualifying employment by a participating public employer contributed to the fund and subsequently but prior to July 22, 1973, withdrew contributions under ORS 238.265, may, in the same manner and subject to the same conditions as set forth in subsection (4) of this section, repay to the fund the full amount of the contributions withdrawn by the employee, and rights in the system forfeited by the withdrawal shall thereupon be restored.

Â Â Â Â Â  (7) If a person who has reached or will reach compulsory retirement age within one year after July 22, 1973, the time for repayment under this section of the full amount of withdrawn contributions in order to restore rights in the system is extended to one year after July 22, 1973.

Â Â Â Â Â  (8) A restoration of forfeited rights in the system shall not be available under subsections (6) and (7) of this section if a person withdrew contributions before the commencement of the employment in the course of which the person was or became a legislative employee, if the covered employment in the course of which the withdrawn contributions were made terminated more than five years before the commencement of employment.

Â Â Â Â Â  (9) Any person who, on July 22, 1973, is an employee of the Legislative Counsel, or the Legislative Counsel, and who would have been eligible for retirement credit in the system for such employment prior to July 22, 1973, but for failure to exercise the option to become a member of the system under provisions of ORS 173.210 prior to its amendment by chapter 735, Oregon Laws 1973, may nevertheless obtain retirement credit in the system for such employment by making the election and paying employee contributions as provided in and subject to the conditions of subsection (4) of this section. The person shall not be eligible to make any election under subsection (5) or subsections (6) and (7) of this section. [Formerly 237.095]

Â Â Â Â Â  238.170 [Formerly 237.021; repealed by 1999 c.130 Â§1]

Â Â Â Â Â  238.175 Retirement credit for periods of disability. (1) A member of the Public Employees Retirement System who receives a disability retirement allowance or disability payments under ORS chapter 656 shall receive retirement credit for the period during which the member receives the disability retirement allowance or disability payments if the member receives the allowance or payments by reason of injury or disease sustained while in actual performance of duty and not intentionally self-inflicted.

Â Â Â Â Â  (2) A member of the Public Employees Retirement System who receives a disability retirement allowance or disability payments under ORS chapter 656 by reason of injury or disease that was not sustained while in actual performance of duty and that was not intentionally self-inflicted shall receive retirement credit for all or part of the period during which the member receives the disability retirement allowance or disability payments if the member, within 90 days before the effective date of retirement of the member, applies in writing to the Public Employees Retirement Board for that retirement credit and pays to the board in a lump sum an amount determined by the board to represent the full cost to the system of providing the retirement credit to the member, including all administrative costs incurred by the system in processing the application for acquisition of the retirement credit.

Â Â Â Â Â  (3) A member may acquire retirement credit under the provisions of this section for the purposes of calculating a service retirement allowance only if the member returns to employment with a participating public employer after the period of disability.

Â Â Â Â Â  (4) A member may not acquire retirement credit under the provisions of this section for a period of time that is in excess of the period of time used in calculating the disability retirement allowance paid to the member under ORS 238.320 during the period of disability for which the member seeks credit. For the purposes of this subsection, the retirement credit that may be acquired by a police officer or firefighter who elects to receive the optional, service-connected disability retirement allowance provided for under ORS 238.345 shall be determined as though the police officer or firefighter had received a disability retirement allowance calculated under ORS 238.320.

Â Â Â Â Â  (5) Retirement credit acquired under this section may be used for the purpose of establishing eligibility under ORS 238.115, 238.125 or 238.135 or any other provision of this chapter that requires a specified number of years of creditable service.

Â Â Â Â Â  (6) Retirement credit under this section may be acquired only for periods occurring on or after January 1, 1985, during which a member receives a disability retirement allowance or disability payments under ORS chapter 656. [1997 c.648 Â§2; 2003 c.105 Â§4]

Â Â Â Â Â  238.180 [2005 c.332 Â§10; repealed by 2007 c.769 Â§7]

CONTRIBUTIONS

(Employee Contributions)

Â Â Â Â Â  238.200 Employee contributions generally. (1)(a) An active member of the Public Employees Retirement System shall contribute to the Public Employees Retirement Fund and there shall be withheld from salary of the member six percent of that salary as an employee contribution.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, an employee who is an active member of the system on August 21, 1981, shall contribute to the fund and there shall be withheld from salary of the member, as long as the employee continues to be an active member of the system, four percent of that salary if the salary for a month is less than $500, or five percent of that salary if the salary for a month is $500 or more and less than $1,000. Notwithstanding subsection (2) of this section, for the purpose of computing the percentage of salary to be withheld under this paragraph from a member who is an employee of a school district or of the State Board of Higher Education whose salary is based on an annual agreement, the agreed annual salary of the member shall be divided into 12 equal installments, and each installment shall be considered as earned and paid in separate, consecutive months, commencing with the first month that payment is actually made under the terms of the salary agreement.

Â Â Â Â Â  (2) The contributions of each member as provided in subsection (1) of this section shall be deducted by the employer from each payroll and transmitted by the employer to the Public Employees Retirement Board, which shall cause them to be credited to the member account of the member. Salary shall be considered earned in the month in which it is paid. The date inscribed on the paycheck or warrant shall be considered as the pay date, regardless of when the salary is actually delivered to the member.

Â Â Â Â Â  (3) An active member who is concurrently employed by more than one participating public employer, and who is a member of or entitled to membership in the system, shall make contributions to the fund on the basis of salary paid by each employer.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, a member of the system, or a participating employer acting on behalf of the member pursuant to ORS 238.205, is not permitted or required to make employee contributions to the fund for service performed on or after January 1, 2004. This subsection does not affect any contribution for the purpose of unit purchases under ORS 238.440 or amounts paid for acquisition of creditable service under ORS 238.105 to 238.175. [Formerly 237.071 (1) to (3); 2001 c.945 Â§43; 2003 c.67 Â§1; 2003 c.625 Â§9]

Â Â Â Â Â  238.205 Payment of employee contribution by employer. Notwithstanding any other provision of this chapter, and subject to the provisions of this section, a public employer participating in the system may agree, by a written employment policy or agreement in effect on or after July 1, 1979, to Âpick-up,Â assume or pay the full amount of employee contributions required or permitted by ORS 238.200 for all or less than all active members of the system employed by the employer to the extent employee contributions are required or permitted by ORS 238.200. If a public employer so agrees:

Â Â Â Â Â  (1) The rate of contribution of each active member of the system employed by the employer who is covered by such policy or agreement shall uniformly be six percent of salary regardless of the amount of monthly salary.

Â Â Â Â Â  (2) The full amount of required employee contributions assumed or paid by the employer on behalf of its employees shall be considered Âsalary,Â as defined in ORS 238.005, only for the purpose of computing a memberÂs Âfinal average salary,Â as defined in ORS 238.005, and shall not constitute additional ÂsalaryÂ or Âother advantages,Â as defined in ORS 238.005, for any other purpose.

Â Â Â Â Â  (3) The full amount of required employee contributions Âpicked-upÂ by the employer on behalf of its employees shall be considered Âsalary,Â as defined in ORS 238.005, for the purpose of calculating the amount of the contribution, for the purpose of computing a memberÂs Âfinal average salary,Â as defined in ORS 238.005, and for all other purposes.

Â Â Â Â Â  (4) The full amount of required employee contributions Âpicked-up,Â assumed or paid by the employer on behalf of its employees shall be added to the member accounts of the members for their annuities and shall be considered employee contributions for all other purposes of this chapter.

Â Â Â Â Â  (5) For the purposes of this section:

Â Â Â Â Â  (a) Employee contributions are Âpicked-upÂ if the written employment policy or agreement described in subsection (1) of this section provides that employee compensation will be reduced to generate the funds needed to make the employee contributions; and

Â Â Â Â Â  (b) Employee contributions are Âassumed or paidÂ by an employer if the written employment policy or agreement described in subsection (1) of this section provides that additional amounts shall be paid by the employer for the purpose of making the employee contributions, and employee compensation will not be reduced for the purpose of generating the funds needed to make the employee contributions.

Â Â Â Â Â  (6) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or agreement described in subsection (1) of this section is adopted or changed. The notice must indicate whether the employer will Âpick-upÂ or Âassume or payÂ the employee contributions as described in subsection (5) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board. [Formerly 237.075; 1997 c.175 Â§8; 2001 c.945 Â§44; 2003 c.67 Â§2]

Â Â Â Â Â  238.210 Payment of certain circuit court judge employee contributions by employer. The state shall Âpick-up,Â assume or pay the full amount of contributions to the fund required of circuit court judges who were district court judges before January 15, 1998, and who are members of the system, but not judge members under ORS 238.500 to 238.585. The full amount of those contributions Âpicked-up,Â assumed or paid by the state shall be treated as provided in ORS 238.205 (2) to (4). [Formerly 237.079; 1997 c.175 Â§Â§9,10]

Â Â Â Â Â  238.215 Contributions by certain higher education employees. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) An employee, as defined in ORS 243.910 (2), who is an active member of the system and who has elected, and not canceled that election, to be assisted by the State Board of Higher Education under ORS 243.920 (1), shall not contribute to the fund on any part of the annual salary of the employee in excess of $4,800 at any time during which the State Board of Higher Education assists the employee under ORS 243.920 (1).

Â Â Â Â Â  (2) The current service pension, whether for service or disability retirement, under this chapter provided by the contributions of the employers of such employee shall be:

Â Â Â Â Â  (a) If the State Board of Higher Education is assisting such employee under ORS 243.920 (1) at the time of retirement, a pension equal to the annuity provided by the employeeÂs accumulated contributions to the fund.

Â Â Â Â Â  (b) If the State Board of Higher Education is not assisting such employee under ORS 243.920 (1) at the time of retirement, but previously so assisted the employee:

Â Â Â Â Â  (A) For service before the date the State Board of Higher Education last ceased to assist the employee, a pension equal to the annuity provided by the employeeÂs accumulated contributions to the fund before that date.

Â Â Â Â Â  (B) For service on and after the date the State Board of Higher Education last ceased to so assist the employee, a pension computed as provided in ORS 238.300 (2), but if the employee retires before reaching the normal retirement age, actuarially reduced and computed on the then attained age. For the purpose of computing the pension under this subparagraph, only the number of years of membership of the employee after the day before that date and only the salary of the employee on which the employee contributes to the fund for those years shall be considered.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system, who elected to be assisted by the State Board of Higher Education under ORS 243.920 (1) before January 1, 1968, who canceled that election within the first 60 days of the calendar year 1968 as provided in ORS 243.940 (5) and who does not thereafter elect to be assisted by the State Board of Higher Education under ORS 243.920 (1).

Â Â Â Â Â  (4) Subsection (2) of this section does not apply to an employee, as defined in ORS 243.910 (2), who is an active member of the system and has been an active member of the system continuously since any date before January 1, 1968; who elected to be assisted by the State Board of Higher Education under ORS 243.920 (1) before January 1, 1968; and who cancels that election in any calendar year after 1968, but before the calendar year in which the employee retires, as provided in ORS 243.940 (5) and does not thereafter elect to be assisted by the State Board of Higher Education under ORS 243.920 (1). In this case the benefit, whether for service or disability retirement, shall be computed as under ORS 238.300; however, for service during periods in which the employee was assisted by the State Board of Higher Education under ORS 243.920 (1), a year of membership as used in ORS 238.300 (2) shall be a portion of a year which is represented by a fraction the numerator of which is $4,800 and the denominator of which is the salary earned by the employee in that year. However, in no case shall the fraction be greater than one. [Formerly 237.073]

(Employee Rollover Contributions)

Â Â Â Â Â  238.220 Employee rollover contributions; rules. (1) The Public Employees Retirement Board may, at its discretion, accept rollover contributions from an active member. The board may accept rollover contributions under this section only if the amounts contributed qualify for pretax rollover treatment under the federal income tax laws governing qualified retirement plans.

Â Â Â Â Â  (2) If the board accepts a rollover contribution under this section, the contribution shall be paid into the Public Employees Retirement Fund and credited to an individual rollover account in the name of the member who made the contribution. The rollover account must be kept separate from the member account of the member and must be invested separately from all other moneys in the Public Employees Retirement Fund. All earnings on the rollover account shall be credited by the board to the rollover account. If the membership of the employee in the Public Employees Retirement System is terminated under the provisions of ORS 238.095, the board shall cease investment of the amounts in the rollover account and, after the effective date of the termination, shall no longer credit earnings and losses to the rollover account.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, amounts in a rollover account established under this section shall be invested in the same manner as funds in regular accounts. However, ORS 238.255 does not apply to rollover accounts.

Â Â Â Â Â  (4) Amounts held in a rollover account under this section shall be distributed to the member within 90 days after the memberÂs effective date of retirement under this chapter, or within 90 days after termination of the personÂs membership in the system under ORS 238.095.

Â Â Â Â Â  (5) Distribution from a memberÂs rollover account shall be made in a single lump sum payment. Distribution from a memberÂs rollover account shall not affect the calculation of any other service or disability retirement allowance, death benefit or other benefit payable to a member under this chapter.

Â Â Â Â Â  (6) The board shall adopt rules and establish procedures for determining whether a member will be allowed to make a rollover contribution under this section. Rules and procedures adopted by the board must ensure that the rollover contributions do not adversely affect the status of the system and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law.

Â Â Â Â Â  (7) The board shall by rule establish a maintenance fee for rollover accounts established under this section. The fee may be collected out of earnings on rollover accounts or, if there are no earnings, from the principal amounts paid into the rollover accounts. The fee shall be in an amount determined by the board to be adequate to pay the full cost to the system of maintaining rollover accounts under this section. [1999 c.988 Â§2; 2001 c.945 Â§45; 2003 c.67 Â§29]

(Employer Contributions)

Â Â Â Â Â  238.225 Employer contributions. A participating public employer shall, at intervals designated by the Public Employees Retirement Board, transmit to the board those amounts the board determines to be actuarially necessary to adequately fund the benefits to be provided by the contributions of the employer under this chapter and the benefits to be provided under the pension program established by ORS 238A.100 to 238A.245, except for the disability benefit for which funding is provided under ORS 238A.240. From time to time, the board shall determine the liabilities of the system and shall set the amount of contributions to be made by participating public employers, and by other public employers who are required to make contributions on behalf of members, to ensure that those liabilities will be funded no more than 40 years after the date on which the determination is made. [Formerly 237.081; 2001 c.945 Â§13; 2002 s.s.1 c.9 Â§1; 2002 s.s.3 c.5 Â§1; 2003 c.625 Â§8; 2003 c.746 Â§7; 2003 c.802 Â§160; 2005 c.808 Â§10]

Â Â Â Â Â  238.227 Pooling of employers for purpose of computing employer contributions. (1) For the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter:

Â Â Â Â Â  (a) The Public Employees Retirement Board shall group together the school districts of the state and treat the school districts of the state as a single employer for actuarial purposes; and

Â Â Â Â Â  (b) The board shall group together all community college districts and the state and treat the community college districts and the state as a single employer for actuarial purposes.

Â Â Â Â Â  (2) For the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter, any participating public employer other than school districts may elect to be grouped with the state and all community college districts and treated as a single employer for actuarial purposes. An election under this subsection is irrevocable.

Â Â Â Â Â  (3) The computation of the contributions of a participating public employer that makes an election under subsection (2) of this section shall be based only on the liabilities of the employer under this chapter that are incurred after the effective date of the employerÂs election. The board shall separately compute the contribution of the employer for the liabilities incurred by the employer under this chapter before the effective date of the employerÂs election.

Â Â Â Â Â  (4) A participating public employer may make an election under subsection (2) of this section only by the adoption of a resolution or ordinance by the governing body of the public employer.

Â Â Â Â Â  (5) Except as provided in this section, the board may not require that any participating public employer be grouped with any other participating public employer for the purpose of computing the employer contributions required under ORS 238.225 for benefits to be provided under this chapter. If two participating public employers merge or otherwise consolidate, and one of the public employers has made an election under subsection (2) of this section:

Â Â Â Â Â  (a) The board may not require that the public employer that is the product of the consolidation be grouped with the state and all community college districts unless the public employer makes an election under subsection (2) of this section; and

Â Â Â Â Â  (b) The board may require that the participating public employer that is the product of the consolidation make contributions based on the group rate only for those members for whom contributions based on the group rate were made before the consolidation. [2005 c.808 Â§12]

Â Â Â Â Â  238.229 Effect of lump sum payment on contributions of pooled employer; rules. (1) If a participating public employer is grouped with any other public employer for the purpose of computing employer contributions under ORS 238.225 and the individual public employer makes a lump sum payment that is in addition to the normal contribution of the public employer, the Public Employees Retirement Board shall adjust the amount of contributions to be made by the individual public employer to ensure that the benefit of the lump sum payment accrues only to the individual public employer making the payment. An individual public employer that makes a lump sum payment under the provisions of this subsection shall remain grouped with other public employers as provided by ORS 238.227 and 238A.220 for the purpose of all liabilities of the employer that are not paid under this subsection. The board by rule may establish a minimum lump sum payment that must be made by an individual public employer before adjusting contributions under this subsection. Notwithstanding any minimum lump sum payment established by the board, the board must allow an individual public employer to make a lump sum payment under this subsection if the payment is equal to the full amount of the individual public employerÂs accrued unfunded liabilities under this section and ORS chapter 238A.

Â Â Â Â Â  (2) The board shall establish a separate account within the Public Employees Retirement Fund for each lump sum payment made under this section by an individual public employer. The board shall credit to each account all interest and other income received from investment of the account funds during the calendar year. Except as provided in subsection (3) of this section, the board may not collect any administrative expense or other charge from the account or from earnings on the account. The account shall be used to offset contributions that the public employer would otherwise be required to make for the liabilities against which the lump sum payment is applied.

Â Â Â Â Â  (3) The board may charge a participating public employer expenses for administration of an account established under subsection (2) of this section in an amount not to exceed $2,500 for the calendar year in which the account is established and for the immediately following two calendar years, and in an amount not to exceed $1,000 per year for all subsequent years.

Â Â Â Â Â  (4) If a participating public employer has any liabilities that are attributable to creditable service by employees of the employer before the participating public employer was grouped with other public employers under ORS 238.227, whether under this section or pursuant to board rule, any lump sum payment made under this section must be applied first against those liabilities, with the oldest liability being paid first. Any amounts remaining after application under this subsection must be deposited in a separate account established under subsection (2) of this section. [2005 c.808 Â§13]

Â Â Â Â Â  238.230 [Formerly 237.017 (2); repealed by 2001 c.945 Â§15]

Â Â Â Â Â  238.231 Unfunded liability or surplus after employee transfer or employer merger, consolidation or split. (1) If a participating public employer transfers employees who are members of the Public Employees Retirement System to another public employer, the two public employers must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the transferring public employer under the system will be paid or credited.

Â Â Â Â Â  (2) If two or more public employers merge or consolidate, and any of the public employers participate in the system, the public employers that merged or consolidated must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the merged or consolidated public employers under the system will be paid or credited.

Â Â Â Â Â  (3) If a participating public employer splits into two or more public employers, the public employers that result from the split must enter into a written agreement that addresses the manner in which any unfunded liability or surplus of the original participating public employer under the system will be paid or credited.

Â Â Â Â Â  (4) A written agreement entered into under this section must be delivered to the Public Employees Retirement Board not later than 60 days after the transfer, merger, consolidation or split becomes effective. If public employers affected by a transfer, merger, consolidation or split, including public employers created by a merger, consolidation or split, fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses, or fail to deliver to the board a written agreement that addresses the unfunded liabilities or surpluses in a manner satisfactory to the board, the board shall decide the manner in which unfunded liabilities or surpluses will be allocated among the public employers. [2005 c.808 Â§14]

MEMBER ACCOUNTS

(Generally)

Â Â Â Â Â  238.250 Regular accounts. The board shall provide for a regular account for each active and inactive member of the system who has made contributions to the fund. The regular account of the member shall show the amount of the memberÂs contributions to the fund and the interest which they have earned. The board shall furnish a written statement thereof upon request by any member or beneficiary of the system. [Formerly 237.275; 2001 c.945 Â§46; 2003 c.67 Â§22]

Â Â Â Â Â  238.255 Credits to regular accounts when earnings less than assumed interest rate. (1) The regular account for members who established membership in the system before January 1, 1996, as described in ORS 238.430, and for alternate payees of those members, shall be examined each year. If the regular account is credited with earnings for the previous year in an amount less than the earnings that would have been credited pursuant to the assumed interest rate for that year determined by the Public Employees Retirement Board, the amount of the difference shall be credited to the regular account and charged to a reserve account in the fund established for the purpose. In years following the year for which a charge is made to the reserve account, all earnings on the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, and of alternate payees of those members, shall first be applied to reduce or eliminate the amount of a deficit. Only earnings on the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, and of alternate payees of those members, may be used to reduce or eliminate the amount of a deficit.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section and except as provided in subsection (5) of this section, the board may not credit any earnings to the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, or of alternate payees of those members, in any year in which there is a deficit in the reserve account established under subsection (1) of this section, or credit any earnings to the regular accounts of those members, or alternate payees, that would result in a deficit in that reserve account. In any year in which the fund experiences a loss, the board shall charge the amount of the loss attributable to the regular accounts of members who established membership in the system before January 1, 1996, as described in ORS 238.430, against the reserve account.

Â Â Â Â Â  (3) The regular account for members who established membership in the system before January 1, 1996, as described in ORS 238.430, and for alternate payees of those members, may not be credited with earnings in excess of the assumed interest rate until:

Â Â Â Â Â  (a) The reserve account established under subsection (1) of this section is fully funded with amounts determined by the board, after consultation with the actuary employed by the board, to be necessary to ensure a zero balance in the account when all members who established membership in the system before January 1, 1996, as described in ORS 238.430, have retired; and

Â Â Â Â Â  (b) The reserve account established under subsection (1) of this section has been fully funded as described in paragraph (a) of this subsection in each of the three immediately preceding calendar years.

Â Â Â Â Â  (4) The board may divide the reserve account established under subsection (1) of this section into one or more subaccounts for the purpose of implementing the provisions of this section.

Â Â Â Â Â  (5) Subsection (2) of this section does not apply to a person who is a judge member of the system on June 30, 2003. [Formerly 237.277; 2001 c.945 Â§4; 2003 c.3 Â§1; 2003 c.67 Â§5; 2003 c.625 Â§10]

Â Â Â Â Â  238.258 Minimum regular account balance. (1) Notwithstanding any other provision of this chapter, the regular account balance of a member or alternate payee described in subsection (3) of this section may not be less than the amount provided for under subsection (2) of this section for the purpose of computing retirement allowances, death benefits and amounts to be paid to a withdrawing member under ORS 238.265 and for other computations under the provisions of this chapter that are based on a memberÂs or alternate payeeÂs regular account balance. If the regular account balance of a member or alternate payee described in subsection (3) of this section is less than the amount provided for under subsection (2) of this section at the time of retirement or withdrawal of the account, the Public Employees Retirement Board shall credit the account with the difference and charge the amount so credited to the reserve account established under ORS 238.255.

Â Â Â Â Â  (2) The minimum regular account balance for a member or alternate payee described in subsection (3) of this section is the amount that the regular account of a member or alternate payee would have contained if the regular account of the member had been credited with earnings at the assumed interest rate in every year in which the regular account of the member or alternate payee was in existence.

Â Â Â Â Â  (3) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member who establishes membership in the system before January 1, 1996, as described in ORS 238.430, and who retires or withdraws the member account of the member on or after April 1, 2004; and

Â Â Â Â Â  (b) An alternate payee of a member described in paragraph (a) of this subsection. [2003 c.67 Â§8; 2003 c.625 Â§12]

Â Â Â Â Â  238.260 Variable Annuity Account; rules. (1) The purpose of this section is to establish a well balanced, broadly diversified investment program for certain contributions and portions of the member accounts so as to provide retirement benefits for members of the system that will fluctuate as the value and earnings of the investments vary in relation to changes in the general economy. It is anticipated that investment of those contributions and portions of the member accounts in equities will result in the accumulation of larger deposit reserves for those members during their working years, tend to preserve the purchasing power of those reserves and the retirement benefits provided thereby and afford better protection in periods of economic inflation.

Â Â Â Â Â  (2) There is established in the Public Employees Retirement Fund an account, separate and distinct from the General Fund, to be known as the Variable Annuity Account. Interest earned by the account shall be credited to the account. The account is part of the Public Employees Retirement System and is not a separate defined contribution plan or account for the purposes of the Internal Revenue Code.

Â Â Â Â Â  (3)(a) A member who is making contributions to the fund may elect at any time to have 25, 50 or 75 percent of contributions by the member to the fund on and after the effective date of the election paid into the Variable Annuity Account, credited to a variable account, and reserved for the purchase of a variable annuity. A member who has elected to have a percentage of contributions so paid, credited and reserved may elect at any time thereafter to have an additional 25 or 50 percent of contributions by the member, but not to exceed a maximum of 75 percent, so paid, credited and reserved. An election shall be in writing on a form furnished by the board and be filed with the board. An election shall be effective on January 1 following the filing thereof.

Â Â Â Â Â  (b) Notwithstanding any other provision of this section, a member may not contribute to the Variable Annuity Account after December 31, 2003.

Â Â Â Â Â  (4) A member who has elected to have contributions paid into the Variable Annuity Account under subsection (3) of this section may thereafter cause the contributions to cease being paid into the memberÂs variable account by filing a request in writing on a form furnished by the board and filed with the board. The contributions shall cease being paid into the memberÂs variable account after December 31 following the filing of the request. Contributions paid into the memberÂs variable account before the effective date of the request for cessation shall remain in the memberÂs variable account.

Â Â Â Â Â  (5)(a) An employee who is a member of the system on January 1, 1968, and who thereafter made contributions to the Variable Annuity Account, may elect at any time to have an amount equal to 10 percent per year, for not more than five years, of the balance of the regular account of the member in the fund on the effective date of an election filed under subsection (3) of this section, transferred from the regular account of the member to the Variable Annuity Account, credited to the memberÂs variable account, and reserved for the purchase of a variable annuity. An election shall be in writing on a form furnished by the board and be filed with the board. An election is final and irrevocable upon the filing thereof. The first transfer pursuant to an election shall be made on July 1 following the filing of the election, but may be made, in the discretion of the board, on an earlier date.

Â Â Â Â Â  (b) If the transfers elected by a member under this subsection have not been completed at the time of retirement, a transfer equal to one annual transfer shall be made pursuant to an election by the member made and filed as provided in this subsection.

Â Â Â Â Â  (c) No transfer shall be made under this subsection after the first payment of the service retirement allowance of the member becomes normally due.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, a member may not elect to transfer funds under this subsection after December 31, 2003.

Â Â Â Â Â  (6) Moneys in the Variable Annuity Account may be invested in investments authorized by law for investment of moneys in the Public Employees Retirement Fund; but, notwithstanding any other general or specific law, moneys in the account shall be invested primarily in equities, including common stock, securities convertible into common stock, real property and other recognized forms of equities, whether or not subject to indebtedness. Not more than five percent of the amortized value of all the investments of the Variable Annuity Account and of moneys in the account immediately available for investment may be invested in the obligations of or equities in a single, primary obligor or issuer. A pro rata share of the administrative expenses of the system shall be paid from interest earned by the Variable Annuity Account.

Â Â Â Â Â  (7)(a) Except as provided in subsection (8) of this section, the policy-making investment authority for the Public Employees Retirement Fund shall enter into contracts with one or more persons whom the authority determines to be qualified, whereby the persons undertake to invest and reinvest moneys in the Variable Annuity Account available for investment and acquire, retain, manage and dispose of investments of the account in accordance with subsections (1) and (6) of this section and to the extent provided in the contracts.

Â Â Â Â Â  (b) Performance of functions under contracts so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the Variable Annuity Account.

Â Â Â Â Â  (c) The policy-making investment authority may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the authority, with corporate surety authorized to do business in this state.

Â Â Â Â Â  (d) Contracts so entered into and functions performed thereunder are not subject to the State Personnel Relations Law or ORS 279A.050 (2) and 279A.140.

Â Â Â Â Â  (e) A person contracted with shall report to the policy-making investment authority as often as the authority may require, but at least annually, the earnings of the moneys invested during the period covered by the report, the capital gains and losses of the Variable Annuity Account during the period, the changes in the market value of the investments of the account during the period and such other information as the authority may require.

Â Â Â Â Â  (8) The policy-making investment authority for the Public Employees Retirement Fund, for and on behalf of the Public Employees Retirement System and Public Employees Retirement Board, may enter into group annuity contracts with one or more insurance companies authorized to do business in this state. In lieu of any investment of moneys in the Variable Annuity Account as provided in subsections (6) and (7) of this section, the authority may pay, from time to time under contracts so entered into, any moneys in that account available for investment purposes. Contracts so entered into:

Â Â Â Â Â  (a) May provide that annuities purchased thereunder be payable in variable dollar amounts, but if that provision is made, provision also shall be made that a member of the system who has a variable account, upon retiring from service and before the first payment of retirement allowance becomes normally due, may elect an option to have the annuities payable to the member or the beneficiary of the member in fixed or variable dollar amounts or both.

Â Â Â Â Â  (b) May provide that payment of annuities purchased thereunder may be made by the insurance company directly to persons entitled thereto or to the Variable Annuity Account for payment therefrom to those persons.

Â Â Â Â Â  (c) Are not subject to ORS 279A.050 (2) and 279A.140.

Â Â Â Â Â  (9) Upon retiring from service but within 60 days after the date of the first benefit payment, a member of the system who has a variable account may elect to transfer the balance in the variable account to the regular account of the member, and by that transfer the annuity shall be based on the amount in the regular account of the member as otherwise provided in this chapter and the member shall not receive a variable annuity as provided in this section.

Â Â Â Â Â  (10) When an annuity is payable under this chapter to a member of the system who has a variable account, or is payable to a beneficiary of that person, the portion of the annuity payable from the Variable Annuity Account shall be proportionately increased or decreased for a calendar year when, as of October 31 of the preceding calendar year, the balance of the memberÂs variable account exceeds or is less than the current value of the annuity, determined in accordance with the rate of interest and approved actuarial tables then in effect.

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, the board, in the event of extraordinary fluctuation in the market value of investments of the Variable Annuity Account and in order to avoid substantial inequities, may increase or decrease the portions of annuities paid from the account for periods less than a calendar year and determined as of dates other than October 31.

Â Â Â Â Â  (12) Notwithstanding any other provision of this chapter, the retirement allowance to which a member of the system who has a variable account or who made contributions on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, and whose effective date of retirement is January 1, 1982, or later, is otherwise entitled under this chapter shall be subject to the following adjustment:

Â Â Â Â Â  (a) The board shall determine the difference between the member account of the member and what the member account of the member would have been had the member not participated in the variable annuity program on or after January 1, 1982, plus the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967.

Â Â Â Â Â  (b) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is greater, the monthly retirement allowance of the member shall be increased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

Â Â Â Â Â  (c) If the member account of the member due to participation in the variable annuity program or due to the contributions made on salary in excess of $4,800 per year is lesser, the monthly retirement allowance of the member shall be decreased by the value of the difference, using the annuity tables applicable to the plan selected by the member.

Â Â Â Â Â  (13) Except as otherwise specifically provided in this section, the rights and benefits under this chapter of an active or retired member of the system or of a beneficiary of the member are not affected by this section and the provisions of this chapter applicable to regular accounts of active and retired members of the system in the fund are also applicable to variable accounts.

Â Â Â Â Â  (14)(a) In addition to the transfer provided for in subsection (9) of this section, a member of the system who has a variable account may at any time prior to retirement elect to transfer the balance in that account to the regular account of the member in the fund if:

Â Â Â Â Â  (A) The member is other than a police officer or firefighter and has attained the age of 50;

Â Â Â Â Â  (B) The member is a police officer or firefighter and has attained the age of 45; or

Â Â Â Â Â  (C) The member has a combined total of 25 years or more of creditable service in the system and prior service credit.

Â Â Â Â Â  (b) An election under paragraph (a) of this subsection is irrevocable, and a member who has so elected may not thereafter elect to make contributions to the Variable Annuity Account under subsection (3) of this section.

Â Â Â Â Â  (c) An election under paragraph (a) of this subsection shall be in writing and shall be filed with the board. The board by rule shall prescribe a form for the purposes of application. An election so made shall be effective on January 1 of the year following the year in which the election is made. If the member account of the member as of the effective date of the election is less than what the member account of the member would have been had the member not participated in the variable annuity program, not including the contributions made on salary in excess of $4,800 per year during the period January 1, 1956, through December 31, 1967, the monthly retirement allowance of a member calculated under ORS 238.300 (2)(a) or (b)(B) shall be decreased by the value of the difference.

Â Â Â Â Â  (d) As of the effective date of an election under this subsection, the board shall credit all earnings to the memberÂs variable account based on the actual calendar year variable earnings rate for the year in which the election is made. This account balance shall:

Â Â Â Â Â  (A) Be used by the board in determining whether the memberÂs election is effective under paragraph (c) of this subsection; and

Â Â Â Â Â  (B) Be the account balance credited by the board to the regular account of the member in the fund if the election is determined to be effective.

Â Â Â Â Â  (e) Subject to paragraph (c) of this subsection, the annuity of a member who makes an effective transfer under this subsection shall be based on the amount in the regular account of the member in the fund as otherwise provided in this chapter, and the member shall not receive a variable annuity as provided in this section. [Formerly 237.197; 2001 c.945 Â§47; 2003 c.67 Â§3; 2003 c.625 Â§36; 2003 c.794 Â§218; 2005 c.808 Â§Â§2,3]

Â Â Â Â Â  Note: Section 19, chapter 625, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 19. The amendments to ORS 238.260 by section 3, chapter 67, Oregon Laws 2003, do not apply to any judge member who is a judge member of the system on June 30, 2003. A person who is a judge member of the system on June 30, 2003, may continue to make contributions to the Variable Annuity Account for services as a judge member performed on or after January 1, 2004. [2003 c.625 Â§19]

(Withdrawal or Transfer of Member Account)

Â Â Â Â Â  238.265 Withdrawal of member account. (1) Except as otherwise provided in this section, a member of the Public Employees Retirement System may withdraw from the Public Employees Retirement Fund the amount credited to the member account, if any, for the member if:

Â Â Â Â Â  (a) The member is separated from all service with participating public employers;

Â Â Â Â Â  (b) The member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust;

Â Â Â Â Â  (c) The member has not attained earliest service retirement age; and

Â Â Â Â Â  (d) The separation from service is not by reason of death or disability.

Â Â Â Â Â  (2) If a member wishes to withdraw the member account, if any, of the member under this section, the member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

Â Â Â Â Â  (a) The board determines that the separation is not a bona fide separation; or

Â Â Â Â Â  (b) The member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the member separates from service.

Â Â Â Â Â  (3) If a member has contributed to the fund in each of five calendar years and has separated from all service in the manner described in subsection (1) of this section before reaching earliest service retirement age, the member may elect to withdraw the member account of the member under this section at any time before reaching earliest service retirement age. If the inactive member does not make an election to withdraw under this section, the member shall be paid the benefits or retirement allowances described in ORS 238.425.

Â Â Â Â Â  (4) A member who is vested in the pension program established under ORS chapter 238A and who is eligible to withdraw from the pension program under ORS 238A.120 may withdraw a member account under this section only if the member also withdraws from the pension program. A member who has an individual account or accounts in the individual account program established under ORS chapter 238A may withdraw a member account under this section only if the member also withdraws all individual accounts pursuant to ORS 238A.375. A member who has an account established under ORS 238.440 may withdraw a member account under this section only if the member also withdraws the account established under ORS 238.440.

Â Â Â Â Â  (5) Withdrawal of a member account under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal. [Formerly 237.111 (2); 1999 c.317 Â§5; 2001 c.945 Â§48; 2003 c.67 Â§11; 2007 c.52 Â§1]

Â Â Â Â Â  238.270 Transfer of member account to other public employee retirement system. Whenever a person who is past the earliest service retirement age separates from the service of a public employer participating in the Public Employees Retirement System and who thereafter, but before applying to the Public Employees Retirement Board for retirement benefits, is employed in a position that entitles the person to membership in another public employees retirement system, either within or without this state, the board, upon the written request of the person and if in conformance with the provisions of law governing the other public employees retirement system, may transfer the member account, if any, of the person in the fund to the other public employees retirement system. Such transfer shall cancel the right of the person to claim any future benefits under the Public Employees Retirement System for service rendered to a public employer in this state prior to the date of the transfer. [Formerly 237.115; 2001 c.945 Â§49; 2003 c.67 Â§23]

ELIGIBILITY FOR RETIREMENT

Â Â Â Â Â  238.280 Eligibility for retirement. (1) Except as otherwise provided in this section, a member of the Public Employees Retirement System who attains the age of 55 shall be retired upon written application by the member to the Public Employees Retirement Board on a reduced service retirement allowance, that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age.

Â Â Â Â Â  (2) A member of the system who has 25 years or more of creditable service in the system as a telecommunicator, as defined in ORS 181.610, shall be retired upon written application by the member to the board on a reduced service retirement allowance that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age. A member who retires under this subsection before attaining the age of 55 shall not receive a cost-of-living adjustment under ORS 238.360 until the member attains the age of 55.

Â Â Â Â Â  (3) A police officer or firefighter who is a member of the system and attains the age of 50 shall be retired upon written application by the member to the board on a reduced service retirement allowance, which shall be the actuarial equivalent of the service retirement allowance provided for in ORS 238.300 at the normal retirement age. The provisions of this subsection apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

Â Â Â Â Â  (4) Notwithstanding ORS 238.215 (2)(b)(B):

Â Â Â Â Â  (a) A police officer or firefighter who is a member of the system, attains the age of 50 and has a combined total of 25 years or more of creditable service in the system and prior service credit shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age. The provisions of this paragraph apply to an inactive member of the system who was employed as a police officer or firefighter in a qualifying position immediately before becoming inactive.

Â Â Â Â Â  (b) An employee who is a member of the system, has a combined total of 30 years or more of creditable service in the system and prior service credit, and is not eligible to retire under paragraph (a) of this subsection shall be retired upon written application by the member to the board on a service retirement allowance including, without actuarial reduction, the same current service pension and prior service pension provided for in ORS 238.300 at the normal retirement age. [Formerly 237.121; 2001 c.945 Â§78; 2005 c.808 Â§Â§37,38; 2007 c.404 Â§1]

BENEFITS

(Service Retirement Allowance)

Â Â Â Â Â  238.300 Service retirement allowance. Upon retiring from service at normal retirement age or thereafter, a member of the system shall receive a service retirement allowance which shall consist of the following annuity and pensions:

Â Â Â Â Â  (1) A refund annuity which shall be the actuarial equivalent of accumulated contributions, if any, by the member and interest thereon credited at the time of retirement, which annuity shall provide an allowance payable during the life of the member and at death a lump sum equal in amount to the difference between accumulated contributions at the time of retirement and the sum of the annuity payments actually made to the member during life shall be paid to such person, if any, as the member nominates by written designation duly acknowledged and filed with the board or shall otherwise be paid according to the provisions of this chapter for disposal of an amount credited to the member account of a member at the time of death in the event the member designates no beneficiary to receive the amount or no such beneficiary is able to receive the amount. If death of the member occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement.

Â Â Â Â Â  (2)(a) A life pension (nonrefund) for current service provided by the contributions of employers, which pension, subject to paragraph (b) of this subsection, shall be an amount which, when added to the sum of the annuity, if any, under subsection (1) of this section and the annuity, if any, provided on the same basis and payable from the Variable Annuity Account, both annuities considered on a refund basis, results in a total of:

Â Â Â Â Â  (A) For service as a police officer or firefighter, two percent of final average salary multiplied by the number of years of membership in the system as a police officer or firefighter before the effective date of retirement.

Â Â Â Â Â  (B) For service as other than a police officer or firefighter, including service as a member of the Legislative Assembly, 1.67 percent of final average salary multiplied by the number of years of membership in the system as other than a police officer or firefighter before the effective date of retirement.

Â Â Â Â Â  (b) A pension under this subsection shall be at least:

Â Â Â Â Â  (A) For a member who first establishes membership in the system before July 1, 2003, the actuarial equivalent of the annuity provided by the accumulated contributions of the member. A person establishes membership in the system before July 1, 2003, for the purposes of this subparagraph if:

Â Â Â Â Â  (i) The person is a member of the system, or a judge member of the system, on the day immediately before July 1, 2003; or

Â Â Â Â Â  (ii) The person performed any period of service for a participating public employer before July 1, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

Â Â Â Â Â  (B) For a member who made contributions before August 21, 1981, the equivalent of a pension computed pursuant to this subsection as it existed immediately before that date.

Â Â Â Â Â  (c) As used in this subsection, Ânumber of years of membershipÂ means the number of full years of creditable service plus any remaining fraction of a year of creditable service. Except as otherwise provided in this paragraph, in determining a remaining fraction a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month. Membership of a school district employee, an employee of the State Board of Higher Education engaged in teaching or other school activity at an institution of higher education or an employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education engaged in teaching or other school activity at an institution supervised by the authority, board or department, for all portions of a school year in a calendar year in which the district school, institution of higher education or school activity at an institution so supervised in which the member is employed is normally in session shall be considered as a full one-half year of membership. The number of years of membership of a member who received a refund of contributions as provided in ORS 237.976 (2) is limited to the number of years after the day before the date on which the refund was received. The number of years of membership of a member who is separated, for any reason other than death or disability, from all service entitling the member to membership in the system, who withdraws the amount credited to the member account of the member in the fund during absence from such service and who thereafter reenters the service of an employer participating in the system but does not repay the amount so withdrawn as provided in this chapter, is limited to the number of years after the day before the date of so reentering.

Â Â Â Â Â  (3) An additional life pension (nonrefund) for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer. [Formerly 237.147; 1997 c.249 Â§67; 2001 c.900 Â§49; 2001 c.945 Â§50; 2003 c.67 Â§4; 2003 c.625 Â§22; 2003 c.733 Â§46e]

Â Â Â Â Â  Note: Section 46f, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 46f. The amendments to ORS 238.300 by section 46e of this 2003 Act apply to periods of service as a member of the Legislative Assembly served by reason of appointment or election to the Legislative Assembly on or after the effective date of this 2003 Act [August 29, 2003], including periods of service as a member of the Legislative Assembly served by reason of reelection to the Legislative Assembly after the effective date of this 2003 Act. [2003 c.733 Â§46f]

Â Â Â Â Â  238.305 Optional service retirement allowance calculations. (1) Not later than 60 days after the first benefit payment is made to a retired member of the Public Employees Retirement System, the member may elect to convert the allowance described by ORS 238.300 as payable after retirement into a service retirement annuity of equivalent actuarial value of one of the optional forms named below. The election of Option 2, 2A, 3 or 3A shall be effective immediately upon the memberÂs retirement.

Â Â Â Â Â  Option 1. (a) A life annuity (nonrefund) payable during the memberÂs life only, which shall be the actuarial equivalent of accumulated contributions by the member and interest thereon credited at the time of retirement (if death occurs before the first payment is due, the member account shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.300 (2); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time of first becoming a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Â Â Â Â Â  Option 2. A reduced service retirement allowance payable during the memberÂs life, with the provision that it continue after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the Public Employees Retirement Board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 2A. A reduced service retirement allowance payable during the memberÂs life which, unless modified under subsection (6) of this section, continues after death for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3. A reduced service retirement allowance payable during the memberÂs life, with the provision that it continue after death at one-half the rate paid to the member and be paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3A. A reduced service retirement allowance payable during the memberÂs life which, unless modified under subsection (6) of this section, continues after death at one-half the rate paid to the member and is paid for the life of the beneficiary the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 4. A reduced service retirement allowance payable during the memberÂs life, with the provisions that if the member dies before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the memberÂs death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the memberÂs death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiaryÂs death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

Â Â Â Â Â  (2) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect, in lieu of the allowance described by ORS 238.300 as payable after retirement, a service retirement benefit consisting of:

Â Â Â Â Â  (a) A refund of accumulated contributions by the member and interest thereon credited at the time of refund; and

Â Â Â Â Â  (b) A life pension (nonrefund) provided by the contributions of employers as provided in ORS 237.147 (2) (1979 Replacement Part), and an additional life pension (nonrefund) for prior service credit as provided in ORS 238.300 (3). At the same time as making the election under this subsection, the member may elect to convert the pensions described by this paragraph into a service retirement annuity of equivalent actuarial value of one of the optional forms named as Option 2, 2A, 3 or 3A under subsection (1) of this section.

Â Â Â Â Â  (3) Not later than 60 days after the first benefit payment is made to a retired member of the system, the member may elect in lieu of the allowance described by ORS 238.300 a refund service retirement benefit consisting of:

Â Â Â Â Â  (a) A refund of accumulated contributions by the member and interest thereon credited at the time of retirement;

Â Â Â Â Â  (b) An amount that matches the amount of accumulated contributions by the member and interest thereon, provided by the contributions of employers; and

Â Â Â Â Â  (c) Interest on the amounts described in paragraphs (a) and (b) of this subsection from the effective date of retirement until the amounts are paid.

Â Â Â Â Â  (4)(a) If the member elects to receive the service retirement benefit described in subsection (2) or (3) of this section, the member shall elect at the same time to receive the refund described in subsection (2)(a) or (3) of this section in one lump sum payment or in more than one but not more than five installment payments. If the member elects installment payments:

Â Â Â Â Â  (A) The amount to be paid by employer contributions under subsection (3)(b) of this section shall be transferred to the individual account of the member in the Public Employees Retirement Fund as of the effective date of retirement.

Â Â Â Â Â  (B) The installment payments shall be paid once each year for the number of consecutive years equal to the number of installment payments elected.

Â Â Â Â Â  (C) The amount of each installment payment shall be designated by the member at the time of making the election, but the last installment payment shall be the unrefunded balance remaining in the member account of the member in the fund.

Â Â Â Â Â  (D) The member account of the member in the fund shall be maintained until the last installment payment is paid. The board shall establish procedures for computing and crediting interest annually on the unrefunded balance of the member account.

Â Â Â Â Â  (E) A yearly installment payment shall be paid on the anniversary of the date of the first installment payment.

Â Â Â Â Â  (F) The member is considered to have elected to transfer any balance in the variable account of the member to the regular account of the member.

Â Â Â Â Â  (G) If the member dies before payment of all installment payments, the unrefunded balance in the member account of the member plus interest to date of disbursement is payable as provided in ORS 238.390 (4).

Â Â Â Â Â  (b) If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and does not elect to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the payment of the amounts provided for in subsection (3) of this section, except as provided in paragraph (c) of this subsection. If a member elects to receive the refund service retirement benefit described in subsection (3) of this section, and also elects to receive those amounts in installments under the provisions of this subsection, all rights of the member in the system shall terminate upon the making of the first payment, except as provided in paragraph (c) of this subsection.

Â Â Â Â Â  (c) A member who elects to receive the refund service retirement benefit described in subsection (3) of this section, and any eligible spouse or dependent of the member, shall continue to be eligible for insurance under ORS 238.410, and for any premium payments the member may be entitled to under ORS 238.415 and 238.420.

Â Â Â Â Â  (5) The designation of a beneficiary, the election of an option or any other election or designation under subsection (1), (2), (3) or (4) of this section may be changed by the member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the memberÂs death.

Â Â Â Â Â  (6) If a retired member has elected to receive a service retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

Â Â Â Â Â  (7) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, and elected to receive a service retirement allowance under either Option 2 or 3 as provided in subsection (1) of this section shall be entitled to receive a service retirement allowance equal to that which the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement if:

Â Â Â Â Â  (a) The member has attained 80 years of age;

Â Â Â Â Â  (b) The person designated by the member as the memberÂs beneficiary has predeceased the member; and

Â Â Â Â Â  (c) The member gives written notice to the board of the death of the memberÂs beneficiary.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section, any member of the system who retired before October 3, 1989, who elected to receive a refund of accumulated employee contributions and a life pension or pensions under subsection (2) of this section, and who elected to convert the life pension or pensions provided for in subsection (2) of this section into a service retirement annuity under Option 2 or 3 under subsection (1) of this section, shall be entitled to receive a life pension or pensions equal to that which the member would have received on the effective date of retirement under subsection (2) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original life pension or pensions since the effective date of retirement if:

Â Â Â Â Â  (a) The member has attained 80 years of age;

Â Â Â Â Â  (b) The person designated by the member as the memberÂs beneficiary has predeceased the member; and

Â Â Â Â Â  (c) The member gives written notice to the board of the death of the memberÂs beneficiary.

Â Â Â Â Â  (9) The service retirement allowance provided in subsection (7) or (8) of this section shall be applicable to the first full month after the death of the memberÂs beneficiary, or the first full month after the member attains 80 years of age, whichever is later.

Â Â Â Â Â  (10) The board may deny an election to convert a service retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.155; 1997 c.180 Â§1; 1999 c.317 Â§10; 2001 c.945 Â§Â§8,68; 2003 c.625 Â§3; 2005 c.138 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 180, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 3. (1) If on October 4, 1997, a retired member is eligible for the service retirement allowance provided by ORS 238.305 (7) or (8) but was not eligible under ORS 238.305 (1995 Edition):

Â Â Â Â Â  (a) The member may give written notice of the memberÂs eligibility to the Public Employees Retirement Board at any time after October 4, 1997; and

Â Â Â Â Â  (b) The service retirement allowance of the retired member under ORS 238.305 (7) or (8) is first applicable to the first full month after the death of the memberÂs beneficiary, or the first full month after the member attained 80 years of age, whichever is later.

Â Â Â Â Â  (2) As soon as possible after October 4, 1997, the board shall calculate and mail a check for the amount of any retroactive payment required under subsection (1) of this section. The retroactive payment shall represent the difference between the total of all monthly amounts paid to the member before the first recalculated monthly payment is made under subsection (1) of this section, and the total of all monthly amounts that would have been paid to the member if ORS 238.305, as amended by section 1, chapter 180, Oregon Laws 1997, had been in effect on and after October 3, 1989. In no event shall the increased service allowance under ORS 238.305 (7), or the increased life pension or pensions under ORS 238.305 (8), be applicable to any monthly payment that was made before the first full month following October 3, 1989, and no retroactive payment shall be made under this section for any monthly payment that was made before the first full month following October 3, 1989. [1997 c.180 Â§3; 2001 c.945 Â§9]

Â Â Â Â Â  238.310 Minimum service retirement allowance. (1) Notwithstanding any other provision of this chapter, the service retirement allowance of a member who has 15 or more years of creditable service shall be not less than $100 a month, computed under the nonrefund plan:

Â Â Â Â Â  (a) For a member who retires and begins receiving a service retirement allowance before or on reaching the age of 65 years, on the basis of retirement at the age of 65 years.

Â Â Â Â Â  (b) For a member who retires and begins receiving a service retirement allowance after reaching the age of 65 years, on the basis of age reached at retirement.

Â Â Â Â Â  (2) Any member who receives a service retirement allowance calculated under the provisions of this section shall receive the retirement benefit in the form of a lump sum amount as provided in ORS 238.315. [Formerly 237.200; 2001 c.945 Â§85]

Â Â Â Â Â  238.315 Lump sum payment in lieu of small allowance. A member of the system who has separated from the service of all participating employers, who retires for service and whose total service retirement allowance on the effective date of retirement, as computed by the board in accordance with the nonrefund plan, is less than $200 per month, shall receive, in lieu of any and all retirement allowance or other benefits under the system, a retirement benefit in the form of a lump sum amount equal to the actuarial value, on the effective date of retirement, of the retirement allowance computed by the board in accordance with the nonrefund plan. A member who receives a retirement benefit as provided in this section is eligible to participate in insurance coverage under ORS 238.410, and the board shall determine the manner in which the cost of that coverage payable by the member shall be paid. [Formerly 237.151; 2001 c.945 Â§84]

(Disability Retirement Allowance)

Â Â Â Â Â  238.320 Disability retirement allowance. (1) Whenever an employee who is a member of the system is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration, as determined by medical examination, and thereby unable to perform any work for which qualified, by injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, the member shall receive a disability retirement allowance consisting of:

Â Â Â Â Â  (a) A disability retirement refund annuity based on the contributions, if any, credited to the member account of the member.

Â Â Â Â Â  (b) A current service pension provided by the contributions of employers equal to:

Â Â Â Â Â  (A) For a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 55, or if the member has attained the age of 55, the pension which the member would receive were the member to retire for service, as provided in this chapter.

Â Â Â Â Â  (B) For a member other than a police officer or firefighter, the pension to which the member would have been entitled if the member had worked continuously until attaining the age of 58, or if the member has attained the age of 58, the pension which the member would receive were the member to retire for service, as provided in this chapter.

Â Â Â Â Â  (c) The same prior service pension the member would have received had the member worked until normal retirement age.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂinjuryÂ means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

Â Â Â Â Â  (3) Whenever an employee who is a member of the system and who has been an employee for 10 years or more of an employer participating in the system is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration, as determined by medical examination, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty or intentionally self-inflicted, the member shall receive a disability retirement allowance as provided in subsection (1) of this section.

Â Â Â Â Â  (4) Payments under a disability retirement allowance provided for in subsection (1) or (3) of this section for the first 90-day period of incapacity shall be withheld until such 90-day period has elapsed.

Â Â Â Â Â  (5) An inactive member is not eligible for disability benefits referred to in subsection (1) or (3) of this section unless the member applies for such disability benefits within five calendar years after the date of separation from service with a participating public employer if the disability is continuous from such separation date or within six months after the date of such separation from service if disability occurs after such separation date.

Â Â Â Â Â  (6) In computing years of employment for the purpose of subsection (3) of this section, the following schedule shall be used: For employment before the employee established membership in the Public Employees Retirement System, a member shall be considered to have been employed for one year for each year of prior service credit allowed, and for any minor fraction of a year of continuous service as certified by the employer for which no prior service credit was granted. After having established membership in the Public Employees Retirement System a member shall be considered to have been employed one year for each 12-month period or major fraction thereof during which time the member received compensation for employment which entitled the member to membership in the system, as evidenced by payroll records. For the purpose of determining a memberÂs eligibility for disability benefits, no leave of absence after a member ceases to work for any participating employer shall be considered other than accumulated sick leave not in excess of 90 days. The effective date of the disability shall not in any event be determined by the board as prior to the last day for which the disabled member performed services for a participating employer. No benefits may be paid for any month in which the member received salary or sick leave benefits from the participating employer.

Â Â Â Â Â  (7) For the purposes of subsections (1) and (3) of this section, a member of the system shall be considered to be mentally or physically incapacitated for an extended duration if the mental or physical incapacity can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than 90 days. [Formerly 237.171; 2001 c.945 Â§51; 2003 c.67 Â§24]

Â Â Â Â Â  238.325 Optional disability retirement allowance calculations. (1) At any time after establishing membership, but before the expiration of 90 days after the Public Employees Retirement Board makes its finding that the employee is disabled, an employee who is a member of the Public Employees Retirement System may elect to convert the disability retirement allowance otherwise payable on the member account of the member into a disability retirement annuity of equivalent actuarial value, by selecting one of the optional forms named below. The election of Option 2, 2A, 3 or 3A shall be effective immediately upon the effective date of the memberÂs disability, and in the event of death within the first 90-day period of incapacity, payment to the beneficiary of the member shall be made in accordance with the option selected.

Â Â Â Â Â  Option 1. (a) A life annuity (nonrefund) payable during the memberÂs life only, which shall be the actuarial equivalent of the accumulated contributions and interest thereon credited to the member at the time the member retires (if death occurs before the first payment is due, the member account of the member shall be treated as though death had occurred before retirement); (b) a life pension (nonrefund) provided by the contributions of employers as provided in ORS 238.320 (1)(b); (c) an additional nonrefund pension for prior service credit, including military service, credited to the member at the time the member first becomes a member of the system, as elsewhere provided in this chapter, which pension shall be provided by the contributions of the employer; or

Â Â Â Â Â  Option 2. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, it shall continue for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 2A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3. A reduced disability retirement allowance payable during the period of incapacity, with the provision that after death, if death shall occur after the effective date of the disability and during the period of incapacity, such allowance shall continue at one-half the rate paid to the member and be paid for the life of the beneficiary whom the member has designated in writing duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 3A. A reduced disability retirement allowance payable during the period of incapacity which, unless modified under subsection (3) of this section, continues after death, if death shall occur after the effective date of the disability and during the period of incapacity, at one-half the rate paid to the member and is paid for the life of the beneficiary whom the member nominates by written designation duly acknowledged and filed with the board at the time of election, should the beneficiary survive the member; or

Â Â Â Â Â  Option 4. A reduced disability retirement allowance payable during the period of incapacity, with the provisions that if the member dies during the period of incapacity and before a total of 180 monthly payments is made, the remainder of the 180 monthly payments shall be paid monthly to the beneficiary the member nominates by written designation duly acknowledged and filed with the board at any time before the memberÂs death; and that if the member designates no beneficiary to receive the monthly payments or no such beneficiary is able to receive the monthly payments, an amount equal to the actuarial value, on the date of the memberÂs death, of the total of the monthly payments not made to the member shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death; and that if the beneficiary receiving monthly payments dies before the total number of monthly payments to which the beneficiary is entitled is made, an amount equal to the actuarial value, on the date of the beneficiaryÂs death, of the total of the monthly payments not made to the member and beneficiary shall be paid according to ORS 238.390 for disposal of an amount credited to the member account of a member at the time of death and as if the beneficiary had been a member.

Â Â Â Â Â  (2) The beneficiary designated by a member to receive any benefit under this section shall be the same as designated under ORS 238.390 (1). The designation of a beneficiary or the election of an option may be changed by a member within 60 days after the date of the first benefit payment, except that the designation of a beneficiary under Option 4 may be changed by the member at any time before the memberÂs death.

Â Â Â Â Â  (3) If a retired member has elected to receive a disability retirement allowance under Option 2A or Option 3A as provided in subsection (1) of this section, and if the beneficiary under that option dies after the expiration of the time within which the member could change the election of an option or if the beneficiary is the spouse of the member and the marriage relationship is terminated as provided by law after the expiration of the time within which the member could change the election of an option, the member may elect to receive, in lieu of the optional form of allowance previously elected, the allowance that the member would have received on the effective date of retirement under Option 1 as provided in subsection (1) of this section and adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement. Notice of election under this subsection must be in a form approved by the board. If an election is made under this subsection, the Option 1 payment amount is applicable to the first full month after the death of the beneficiary, or the first full month after entry of the judgment of divorce, and payable the first day of the month thereafter. If the increased amount is not paid in any month in which the increased amount is due, the board shall make a lump sum payment to the retired member that is equal to the difference between the amount paid to the member for that month and the amount that should have been paid under the provisions of this subsection.

Â Â Â Â Â  (4) The cost to the system of a disability retirement allowance in any optional form may not exceed the cost to the system of a nonrefund disability retirement allowance payable to, and on account of, the member making such election.

Â Â Â Â Â  (5) The obligation for payment of any benefit in force prior to April 8, 1953, may not be altered by subsections (1) to (4) of this section. However, the beneficiary of a retired member who prior to July 1, 1953, elected an option but died prior to the effective date of such election, shall have a right to repay, before December 31, 1953, the amount of the lump sum refund made in lieu of the monthly life benefit elected and receive payment of such benefit, computed as of the date of the memberÂs death and payable from such date.

Â Â Â Â Â  (6) If a member who would have qualified for disability benefits makes preliminary application for such benefits but dies prior to being found by the board to be disabled or prior to electing a plan of benefit payments, and the records of the board indicate that the member had designated the surviving spouse as beneficiary under ORS 238.390 (1), such surviving spouse may, not more than 90 days after the board makes its finding that the member would have qualified for disability benefits if living:

Â Â Â Â Â  (a) Elect to receive the amount referred to in ORS 238.395 if such benefit would have been available if the member had not applied for disability benefits;

Â Â Â Â Â  (b) If not eligible for benefits under ORS 238.395, elect to receive benefits under ORS 238.390 (1); or

Â Â Â Â Â  (c) Elect Option 2 or 3 under subsection (1) of this section and designate the surviving spouse as beneficiary thereunder with the same force and effect as if the election and designation had been properly made by the deceased member.

Â Â Â Â Â  (7) The board may deny an election to convert a disability retirement allowance under this section, a change of beneficiary under this section or a change in benefit options under this section if that denial is required to maintain the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.181; 1999 c.317 Â§11; 2001 c.945 Â§52; 2005 c.138 Â§2]

Â Â Â Â Â  238.330 Minimum disability retirement allowance. (1) Whenever an active or inactive member of the system has been found to be entitled to a disability retirement allowance as provided in ORS 238.320, the member shall receive not less than an aggregate of $100 a month under the nonrefund plan, subject to reduction to equivalent actuarial value in the event of the memberÂs exercising any option provided by ORS 238.325.

Â Â Â Â Â  (2) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, if an active or inactive member of the system has been found to be entitled to a disability retirement allowance as provided in ORS 238.320 after the member has passed earliest service retirement age, the amount of monthly disability retirement allowance shall not be less than the amount which the member would have received had the member retired for service and elected the same option.

Â Â Â Â Â  (3) Notwithstanding ORS 238.320, 238.325 and subsection (1) of this section, the amount of a monthly disability retirement allowance shall be reduced by the amount by which the combined total of the disability retirement allowance to which the retired member is otherwise entitled for the month and the earned income for the month exceeds the monthly salary received by the retired member at the time of retirement for disability; but the amount of the reduction shall not reduce the combined total of the disability retirement allowance and earned income for the month to less than $400. [Formerly 237.187]

Â Â Â Â Â  238.335 Medical examination for disability retirement allowance; rules. The board shall require medical examinations for all applicants for retirement for disability under such general rules as it prescribes, and may provide for the discontinuance of any disability retirement allowance and the forfeiture of all rights under this chapter, in the case of any person who refuses to submit to such an examination. [Formerly 237.191]

Â Â Â Â Â  238.340 Return to work. When a member retired because of disability is determined by the Public Employees Retirement Board to be not incapacitated to the extent that the member is disabled from the performance of any work for which the member is qualified, the disability retirement shall be canceled forthwith, the member shall be eligible for reemployment and the member account of the member shall be credited with the amount that stood to the credit in the member account of the member in the fund at the time of retirement for disability. Any such person who for any reason is not reinstated in the service of an employer participating in the system shall receive separation benefits or service retirement benefits as provided in this chapter. [Formerly 237.195; 1997 c.53 Â§1; 2001 c.945 Â§53]

Â Â Â Â Â  238.345 Optional service-connected disability retirement allowance for police officers and firefighters. (1) A police officer or firefighter, other than a volunteer firefighter, who would be entitled to receive disability benefits as a member of the Public Employees Retirement System under ORS 238.320 (1), may elect to receive the service-connected disability retirement allowance authorized under this section. The allowance authorized under this section is an amount equal to 50 percent of the police officerÂs or firefighterÂs final average salary as determined at the date of the injury causing the disability. If elected, the allowance authorized under this section is in lieu of any service-connected disability retirement benefit available under this chapter.

Â Â Â Â Â  (2) The election to receive the benefits authorized under subsection (1) of this section shall be made within 90 days after the board makes its decision that the police officer or firefighter is disabled. The election once made shall not be changed.

Â Â Â Â Â  (3) A police officer or firefighter electing to receive the benefits authorized under subsection (1) of this section may elect to convert those benefits to a service-connected disability retirement annuity of equivalent actuarial value as provided in ORS 238.325.

Â Â Â Â Â  (4) Nothing in this section shall interfere with the right of a police officer or firefighter to receive a disability retirement allowance under this chapter for disability not incurred in the line of duty. [Formerly 237.173]

(Use of Sick Leave to Increase Retirement Allowance)

Â Â Â Â Â  238.350 Use of unused sick leave to increase retirement allowance; rules. (1)(a) Upon the request by a public employer that its employees be compensated for accumulated unused sick leave with pay in the form of increased retirement benefits upon service or disability retirement, the board shall establish a procedure for adding to the gross amount of salary used in determining final average salary the monetary value of one-half of the accumulated unused sick leave with pay of each retiring employee of the requesting public employer and shall establish benefits of the retiring employee on the basis of a final average salary reflecting that addition.

Â Â Â Â Â  (b) For employees of a common school district, a union high school district, an education service district or a community college, or employees of the State Board of Higher Education engaged in teaching or other school activity at an institution of higher education, or employees of schools operated under ORS 346.010 engaged in teaching or other school activity, who are employed under contract for a period of less than 12 consecutive months and who are entitled to sick leave with pay of less than 96 hours for a year, each hour of accumulated unused sick leave with pay shall be valued on the basis of the actual number of contract hours of employment during the last year of contributing membership of an employee before retiring and the salary of the employee during the same period. This paragraph does not apply to any employee who is employed under contract for 12 consecutive months in any of the three or less years used in determining the final average salary of the employee.

Â Â Â Â Â  (c) For the purpose of this subsection, accumulated unused sick leave with pay includes unused sick leave with pay accumulated by an active member of the system while in the service of any public employer participating in the system that has the request described in paragraph (a) of this subsection in effect at the time of the memberÂs separation from the service of the employer, whether that employer is or is not the employer of the member at the time of the memberÂs retirement.

Â Â Â Â Â  (d) The board shall establish rules requiring all public employers participating in the system to transmit to the board reports of unused sick leave with pay accumulated by their employees who are members of the system and to provide timely notification to each of those employees of unused sick leave with pay accumulated by the employee and reported to the board.

Â Â Â Â Â  (2) Accumulated unused sick leave with pay may be considered for the purpose of subsection (1) of this section only in accordance with the following requirements:

Â Â Â Â Â  (a) Sick leave not credited at the rate actually provided by the public employer may not be considered. The amount of sick leave exceeding an amount credited at the lowest rate in effect for any employee of the public employer who is normally entitled to sick leave, and in any event exceeding an amount credited at a rate of eight hours for each full month worked, may not be considered.

Â Â Â Â Â  (b) Sick leave credited for periods when an employee was absent from employment on sabbatical leave, educational leave or any leave without pay may not be considered.

Â Â Â Â Â  (c) Any period during which an employee was absent from employment for illness or injury that was charged against sick leave not qualified for consideration shall be deducted from sick leave qualified for consideration.

Â Â Â Â Â  (d) Sick leave for any period for which the public employer provides no sick leave with pay for its employees may not be considered.

Â Â Â Â Â  (e) Sick leave accumulated on and after July 1, 1973, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer.

Â Â Â Â Â  (f) Accumulated unused sick leave for periods before July 1, 1973, may be considered as follows:

Â Â Â Â Â  (A) If any department, bureau or other organizational unit of a public employer maintained formal records of accumulation and use even though the public employer did not require that those records be maintained, the accumulated unused sick leave shall be considered according to those records.

Â Â Â Â Â  (B) Where the public employer provided sick leave before July 1, 1973, but formal records of accumulation and use were not required or if required, are unavailable or incomplete, or the sick leave was subject to administrative limitations on total accumulation or transfer between public employers, accumulated unused sick leave for periods before July 1, 1973, may be considered as equal to 2.675 hours for each full month worked or an amount per month equal to the average monthly accumulation by an employee during the period beginning July 1, 1973, and ending at the time of retirement, whichever amount is greater, but reduced by the amount of any accumulated unused sick leave credited to the employee on July 1, 1973.

Â Â Â Â Â  (g) The written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused sick leave of an employee of the Legislative Assembly, either of its houses or any of its committees or officers for periods of employment before July 1, 1981. Sick leave accumulated on and after July 1, 1981, by employees of the Legislative Assembly, either of its houses or any of its committees or officers may be considered only to the extent it is supported by records of accumulation and use maintained by the Legislative Administration Committee, or any statutory, standing, special or interim committee of the Legislative Assembly or either house thereof, or any constitutional or statutory office of the Legislative Assembly or either house thereof, pursuant to a plan adopted formally by the committee or officer.

Â Â Â Â Â  (3)(a) As used in this subsection, Âlegislative employeeÂ means any person employed by the Legislative Assembly, either of its houses or any of its committees or officers, but does not include a regular employee of a statutory committee or statutory office of the Legislative Assembly described in ORS 173.005 (1).

Â Â Â Â Â  (b) Upon the request of a retiring legislative employee who is a member of the system, and the request of the public employer of the legislative employee, that the legislative employee be compensated for accumulated unused vacation with pay for periods of legislative employment in the form of increased retirement benefits upon service or disability retirement, the board shall add to the gross amount of salary used in determining final average salary of the legislative employee the monetary value of one-half of the accumulated unused vacation with pay of the legislative employee and shall establish the benefits of the legislative employee on the basis of a final average salary reflecting that addition.

Â Â Â Â Â  (c) Accumulated unused vacation with pay may be considered for the purposes of paragraph (b) of this subsection only in accordance with the following requirements:

Â Â Â Â Â  (A) Vacation not credited at the rate actually provided by the public employer may not be considered.

Â Â Â Â Â  (B) Amounts of vacation exceeding amounts creditable to employees in the classified service of the state service pursuant to ORS 240.515 (1), and rules adopted pursuant thereto, in effect on June 30, 1981, shall not be considered.

Â Â Â Â Â  (C) Vacation accumulated before, on and after July 1, 1981, may be considered only to the extent it is supported by records of accumulation and use pursuant to a plan adopted formally by the public employer. However, the written certification of a member or former member of the Legislative Assembly shall constitute a formal record of accumulation and use in determining the amount of accumulated unused vacation of a legislative employee for periods of legislative employment before July 1, 1981.

Â Â Â Â Â  (4) Employers with plans providing payments on account of sickness in lieu of sick leave with pay may request the board to consider the monetary value of accumulated unused payments on account of sickness as if such payments were an equivalent amount of accumulated unused sick leave with pay under the same terms and conditions specified in subsections (1) and (2) of this section. [Formerly 237.153; 1997 c.249 Â§68; 2001 c.295 Â§10; 2007 c.70 Â§57; 2007 c.858 Â§60]

Â Â Â Â Â  238.355 Computation of unused sick leave for community college employees. Notwithstanding ORS 238.350 (2)(a), unused sick leave for community college employees shall accumulate for an unlimited number of days and shall accumulate at the rate of 10 days per school year or one day per month employed, whichever is greater. Except as provided in ORS 238.350 (1)(b), unused sick leave accumulated by community college employees shall be computed in the same manner as for employees in state classified service for computation of retirement benefits. [Formerly 237.017 (1)]

(Cost-of-Living Adjustments)

Â Â Â Â Â  238.360 Cost-of-living adjustments. (1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost-of-living for the previous calendar year, based on the Consumer Price Index (Portland areaÂall items) as published by the Bureau of Labor Statistics of the U.S. Department of Labor for the Portland, Oregon, area. Prior to July 1 each year the allowance which the member or the memberÂs beneficiary is receiving or is entitled to receive on August 1 for the month of July shall be multiplied by the percentage figure determined, and the allowance for the next 12 months beginning July 1 adjusted to the resultant amount.

Â Â Â Â Â  (2) Such increase or decrease shall not exceed two percent of any monthly retirement allowance in any year and no allowance shall be adjusted to an amount less than the amount to which the recipient would be entitled if no cost-of-living adjustment were authorized.

Â Â Â Â Â  (3) The amount of any cost-of-living increase or decrease in any year in excess of the maximum annual retirement allowance adjustment of two percent shall be accumulated from year to year and included in the computation of increases or decreases in succeeding years.

Â Â Â Â Â  (4) Any increase in the allowance shall be paid from contributions of the public employer under ORS 238.225. Any decrease in the allowance shall be returned to the employer in the form of a credit against contributions of the employer under ORS 238.225. [Formerly 237.060; 2001 c.945 Â§79]

Â Â Â Â Â  238.365 [Formerly 237.209; 2001 c.945 Â§69; renumbered 238.387 in 2001]

Â Â Â Â Â  238.370 [Formerly 237.199; repealed by 2001 c.945 Â§73]

(Benefit Increases in Compensation of Claims Based on Taxation of Benefits)

Â Â Â Â Â  238.375 Increased benefits payable in compensation for certain damages attributable to taxation of benefits. (1) Notwithstanding any other provision of sections 3 to 10, chapter 569, Oregon Laws 1995, the increased benefits payable under ORS 238.380 and 238.387 (2), including all increased benefits payable to judge members by reason of the application of ORS 238.380 and 238.387 (2) to judge members, and under section 10, chapter 569, Oregon Laws 1995:

Â Â Â Â Â  (a) Shall not be paid in any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are wholly exempt from Oregon personal income taxation under Oregon law.

Â Â Â Â Â  (b) Shall be reduced proportionately for any tax year in which retirement benefits that are payable under the Public Employees Retirement System and that are attributable to service rendered by the member before September 29, 1991, are partially exempt from Oregon personal income taxation under Oregon law.

Â Â Â Â Â  (2) An overpayment of benefits that results from the operation of subsection (1) of this section is not recoverable from the recipient of the benefits, but the Public Employees Retirement Board shall ensure that no additional overpayments are made.

Â Â Â Â Â  (3) No member of the system or beneficiary of a member of the system shall acquire a right, contractual or otherwise, to the increased benefits provided by sections 3 to 10, chapter 569, Oregon Laws 1995.

Â Â Â Â Â  (4)(a) Notwithstanding any other provision of law, a class action may not be commenced on or after July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to
Oregon
personal income taxation by act of the Legislative Assembly.

Â Â Â Â Â  (b) Notwithstanding any other provision of law, any court in which there is pending on May 30, 1997, a class action that was commenced before July 14, 1995, based on a claim for damages arising out of the subjecting of benefits paid under this chapter to Oregon personal income taxation, may at any time after May 30, 1997, reopen that class action if by act of the Legislative Assembly there is a decrease in the benefit payable under ORS 238.380 or 238.387 (2), or in the benefits payable to judge members by reason of the application of ORS 238.380 or 238.387 (2) to judge members, or in the benefits payable to any member, judge member or beneficiary under section 10, chapter 569, Oregon Laws 1995, without an equivalent decrease in the personal income tax imposed under Oregon law on benefits paid under the system that are attributable to service rendered before September 29, 1991. Upon reopening the class action, the court may change the membership of the classes and may grant such further relief as may be warranted, including the entry of a judgment for damages or a judgment for supplemental relief under ORS 28.080. [1995 c.569 Â§2; 1997 c.175 Â§4; 2001 c.945 Â§70]

Â Â Â Â Â  238.380 Calculation of increased benefit payable under ORS 238.375. (1)(a) Upon retirement of an employee who is a member of the Public Employees Retirement System and computation of that memberÂs service retirement allowance under ORS 238.300, 238.305 or 238.425, or computation of any disability retirement allowance under ORS 238.320, 238.325, 238.330, 238.345 or 238.425, the Public Employees Retirement Board shall add to the amount of the allowance, including amounts attributable to prior service credit and the amount of any refund of accumulated employee contributions, the greater of the percentage increase calculated under ORS 238.385 or a percentage increase calculated under subsection (4) of this section. No benefit shall be paid to a member or beneficiary under ORS 238.385 if the benefit payable to the member or beneficiary under this section is larger than the benefit payable under ORS 238.385.

Â Â Â Â Â  (b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a memberÂs retirement allowance that are attributable to the memberÂs participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the memberÂs beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the memberÂs retirement allowance calculation.

Â Â Â Â Â  (c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

Â Â Â Â Â  (2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section.

Â Â Â Â Â  (3)(a) A member of the system who elects to receive a lump sum in lieu of a retirement allowance or other benefit under ORS 238.315 shall receive an increase based on the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section.

Â Â Â Â Â  (b) A member of the system who withdraws the amount credited to the member account, if any, of the member in the fund under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the greater of the percentage provided for in ORS 238.385 or the percentage calculated under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

Â Â Â Â Â  (4)(a) The Public Employees Retirement Board shall calculate a multiplier for the purposes of this section equal to the percentage produced by the following formula:

1

______________________

1 − the maximum
Oregon

personal income tax rate

Â Â Â Â Â  (b) Upon the retirement or death of a member of the system, the board shall determine the fraction of the memberÂs retirement allowance or death benefit, including any refund or lump sum payment, that is attributable to service rendered by the member before October 1, 1991. The board shall then calculate a percentage that is equal to that fraction multiplied by the multiplier determined by the board under paragraph (a) of this subsection. The percentage so calculated shall be used to determine the amount of the increase in benefits provided to a member, if any, under this section.

Â Â Â Â Â  (5) For the purpose of determining that portion of a retirement allowance or death benefit attributable to service rendered before October 1, 1991, the board shall divide the number of years of creditable service performed before October 1, 1991, by the total number of years of creditable service during which the pension income was earned. For the purposes of this subsection:

Â Â Â Â Â  (a) The number of years of creditable service does not include any period of employment for which a benefit is paid for prior service credit.

Â Â Â Â Â  (b) Except as provided in subsection (8)(a) of this section, the number of years of creditable service includes all retirement credit of the member, and any retirement credit of a member that is attributable to periods of service, employment or other activity performed before October 1, 1991, shall be considered creditable service performed before October 1, 1991.

Â Â Â Â Â  (6) The increased benefits provided for in this section shall be funded by employer contributions.

Â Â Â Â Â  (7) If the maximum
Oregon
income tax rate is changed for any taxable year, the board shall utilize the new rate for the purposes of calculating the benefit provided for in this section for all members of the system who retire or die after the change in rates takes effect. In addition, the board shall recalculate the benefits payable to all retired members of the Public Employees Retirement System, or to the beneficiaries of those members, using the new tax rate. The benefit so recalculated shall be applicable to the first full month after the recalculation is made, and be payable the first day of the month immediately following. If by reason of the calculation or recalculation of the benefit under this subsection the amount of the benefit provided for in this section is decreased, any benefits paid after the change in the tax rate takes effect and before the calculation or recalculation is made shall not be recoverable by the system, but the Public Employees Retirement Board shall ensure that only the amount of the benefit so calculated or recalculated shall be paid after the calculation or recalculation is made.

Â Â Â Â Â  (8)(a) The increased benefits provided by this section apply only to members who establish membership in the Public Employees Retirement System before July 14, 1995, and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

Â Â Â Â Â  (b) The recalculation of benefits provided for in subsection (7) of this section applies to all retired members, without regard to the date of the memberÂs retirement or death.

Â Â Â Â Â  (9) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the memberÂs retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the memberÂs effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member.

Â Â Â Â Â  (10) A person establishes membership in the system before July 14, 1995, for the purposes of subsection (8) of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on July 14, 1995;

Â Â Â Â Â  (b) The person was a member of the system before July 14, 1995, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before July 14, 1995, but restores part or all of the forfeited creditable service from before July 14, 1995, under the provisions of ORS 238.105 or 238.115 after July 14, 1995; or

Â Â Â Â Â  (c) The person performed any period of service for a participating public employer before July 14, 1995, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system. [1995 c.569 Â§3; 1997 c.175 Â§5; 2001 c.945 Â§54; 2003 c.67 Â§30]

Â Â Â Â Â  238.385 Retirement allowance increase based on years of service. (1)(a) Upon retirement of an employee who is a member of the Public Employees Retirement System and computation of that memberÂs service retirement allowance under ORS 238.300, 238.305 or 238.425, or computation of any disability retirement allowance under ORS 238.320, 238.325, 238.330, 238.345 or 238.425, the Public Employees Retirement Board shall add to the amount of the allowance, including amounts attributable to prior service credit and the amount of any refund of accumulated member contributions, an additional amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (b) The percentage increase provided for in this section shall be adjusted by the board to reflect increases or decreases in a memberÂs retirement allowance that are attributable to the memberÂs participation in the Variable Annuity Account established by ORS 238.260, that are attributable to a change in the memberÂs beneficiary or payment option under ORS 238.305 or 238.325, or that are attributable to corrections to the memberÂs retirement allowance calculation.

Â Â Â Â Â  (c) The percentage increase provided for in this section shall be applied to any lump sum payment made to a member or a beneficiary of a member on or after January 1, 1991, that is attributable to a retroactive correction or adjustment of the amount payable to the member or beneficiary as a retirement allowance or that is attributable to a retroactive correction or adjustment to any other benefit that entitles a member or beneficiary to an increased benefit under this section. The percentage increase payable under this paragraph applies only to the principal amounts included in the lump sum payment as a retroactive correction or adjustment and does not apply to any interest on the retroactive correction or adjustment paid as part of the lump sum payment.

Â Â Â Â Â  (2) The amount of any death benefit under ORS 238.390, 238.395, 238.400 or 238.405, including the amount of any monthly payments, shall be increased by an amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (3)(a) A member of the system who receives a lump sum under ORS 238.315 in lieu of a retirement allowance or other benefit shall receive an additional amount equal to the percentage increase provided in subsection (4) of this section.

Â Â Â Â Â  (b) A member of the system who withdraws the amount credited to the member account, if any, of the member under the provisions of ORS 238.265, or whose member account is returned to the employee after the membership of the employee is terminated under the provisions of ORS 238.095, shall receive an additional amount calculated by multiplying the amount of the member account of the member by the percentage increase provided for under subsection (4) of this section. If a member thereafter elects to obtain restoration of creditable service by repaying the amount of the withdrawn member account pursuant to the provisions of ORS 238.105, the member must also repay all amounts paid under this section, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.105. If a member repays only part of the withdrawn member account pursuant to the provisions of ORS 238.115, the member must repay that part of the amount paid under this section that is proportionate to the portion of the withdrawn member account that is repaid under ORS 238.115, together with interest from the date of withdrawal at the same rate as applied to the withdrawn member account under ORS 238.115. All amounts paid to the member that are subsequently repaid under ORS 238.105 or 238.115 shall be deposited by the board to the employer reserve for pension accounts in the fund.

Â Â Â Â Â  (4)(a) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as other than a police officer or firefighter at the time of death or retirement shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

Â Â Â Â Â  (D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (b) The percentage increases provided for in this section to the benefits payable to or on account of a member of the system who is serving as a police officer or firefighter at the time of death or retirement shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (c) The benefits payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of death or retirement shall not be increased under the provisions of this section.

Â Â Â Â Â  (5) The increased benefits provided for in this section shall be funded by employer contributions.

Â Â Â Â Â  (6) This section applies only to a member who establishes membership in the Public Employees Retirement System before July 14, 1995, as described in ORS 238.380 (10), and whose effective date of retirement or date of death is on or after January 1, 1991. The increased benefits provided by this section do not apply to any creditable service or prior service credit acquired by a member under the terms of a contract of integration entered into pursuant to ORS 238.035, 238.680 or 238.690 on or after October 1, 1991.

Â Â Â Â Â  (7) If a member is entitled to receive an increased benefit under the provisions of this section, and any portion of the memberÂs retirement allowance or other benefit payable under the system is payable to an alternate payee under the provisions of ORS 238.465, the increased benefits payable under this section shall be divided between the member and the alternate payee in proportion to the share of the total benefit received by each person. If an alternate payee elects to begin receiving benefits under ORS 238.465 (1) before the memberÂs effective date of retirement, the alternate payee may not begin receiving the increased benefit provided for in this section until benefits are first paid from the system on behalf of the member. [Formerly 237.208; 1997 c.175 Â§6; 2001 c.945 Â§55; 2003 c.67 Â§31]

Â Â Â Â Â  238.387 Retirement allowance increases for members who retired before January 1, 1991. (1) In addition to any increase under ORS 238.360, first effective for the month of December 1990, payable January 1, 1991, the monthly retirement allowance payable to or on account of any person who has retired as a member of the Public Employees Retirement System shall be increased by the following percentages:

Â Â Â Â Â  (a) If the member was serving as other than a police officer or firefighter at the time of retirement, the percentage increase shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit but less than a combined total of 30 years, three percent.

Â Â Â Â Â  (D) For a member with a combined total of 30 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (b) If the member was serving as a police officer or firefighter at the time of retirement, the percentage increase shall be:

Â Â Â Â Â  (A) For a member with a combined total of 10 or more years of creditable service in the system and prior service credit but less than a combined total of 20 years, one percent.

Â Â Â Â Â  (B) For a member with a combined total of 20 or more years of creditable service in the system and prior service credit but less than a combined total of 25 years, two and one-half percent.

Â Â Â Â Â  (C) For a member with a combined total of 25 or more years of creditable service in the system and prior service credit, four percent.

Â Â Â Â Â  (c) The monthly retirement allowance payable to or on account of a member with less than a combined total of 10 years of creditable service in the system and prior service credit at the time of retirement shall not be increased under the provisions of this subsection.

Â Â Â Â Â  (2) In addition to any increase under ORS 238.360, first effective for the month of December 1990, payable January 1, 1991, the monthly retirement allowance payable to or on account of any person who has retired as a member of the Public Employees Retirement System shall be increased by a percentage equal to the percentage calculated under ORS 238.380 (4), less any increase provided to the retired member under subsection (1) of this section.

Â Â Â Â Â  (3) The increased allowance provided in subsections (1) and (2) of this section shall be funded by employer contributions. [Formerly 238.365]

(Death Benefits)

Â Â Â Â Â  238.390 Death benefit. (1) If a member of the system dies before retiring, the amount of money, if any, credited at the time of death to the member account of the member in the fund shall be paid to the beneficiaries designated by the member. For this purpose a member may designate as a beneficiary any person or the executor or administrator of the estate of the member or a trustee named by the member to execute an express trust in regard to such amount. The termination of a personÂs membership in the system pursuant to ORS 238.095 (1) or (2) invalidates any designation of beneficiary made by the person before the termination of membership.

Â Â Â Â Â  (2) If a member dies before retiring and has not designated a beneficiary under subsection (1) of this section, the Public Employees Retirement Board shall pay the amount of money, if any, credited at the time of death to the member account of the deceased member to a personal representative appointed for the estate of the deceased member. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money credited to the account does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit.

Â Â Â Â Â  (3) The beneficiary designated under subsection (1) of this section may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments are at least $200.

Â Â Â Â Â  (4) Accrued benefits due a retired member at the time of death are payable to the designated beneficiary or as provided in subsection (2) of this section. For the purpose of determining accrued benefits due a retired member at the time of death, accrued benefits are considered to have ceased as of the last day of the month preceding the month in which the retired member dies; but if Option 2 or Option 3 under ORS 238.305 has been elected as provided in this chapter and the beneficiary survives the retired member, the benefits to the beneficiary shall commence as of the first day of the month in which the retired member dies, and payment of benefits under Option 2 or Option 3 shall cease with the payment for the month preceding the month in which the beneficiary dies.

Â Â Â Â Â  (5) If a member dies before retiring and has designated a beneficiary under subsection (1) of this section, but the beneficiary dies before the member, or dies before distribution is made under this section, the Public Employees Retirement Board shall pay the amount of money, if any, that would otherwise have been paid to the beneficiary to a personal representative appointed for the estate of the deceased beneficiary. If an affidavit has been filed under ORS 114.505 to 114.560, and the amount of money that would have been paid to the beneficiary does not exceed the maximum amount of personal property for which an affidavit may be filed under ORS 114.505 to 114.560, the board shall pay the amount to the person who filed the affidavit on behalf of the estate of the beneficiary.

Â Â Â Â Â  (6) Interest upon the member account of the member shall accrue until the date that the amount in the member account is distributed. Any balance in the variable account of the deceased member is considered to be transferred to the regular account of the member as of the date of death. The board shall establish procedures for computing and crediting interest on the balance in the member account for the period between the date of death and date of distribution.

Â Â Â Â Â  (7) Payment by the board of amounts in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment. [Formerly 237.165; 2001 c.945 Â§56; 2003 c.67 Â§25; 2003 c.625 Â§1; 2005 c.808 Â§28]

Â Â Â Â Â  238.395 Additional death benefit. (1) In addition to any other benefits under this chapter, a death benefit, provided by contributions of the public employer under ORS 238.225, shall be paid to the beneficiaries designated under ORS 238.390 (1) of a person who is an active or inactive member of the system and who dies as a result of injuries received while employed in the service of the public employer or within 120 days after termination from service with a participating public employer. A member who is on a leave of absence without pay from employment with a participating public employer has not terminated service with that participating public employer for the purposes of this section.

Â Â Â Â Â  (2) The death benefit referred to in subsection (1) of this section shall be an amount equal to the amount in the member account of the deceased member at the time of death.

Â Â Â Â Â  (3) In the event that a beneficiary has not been named as provided in subsection (1) of this section and ORS 238.390 (1), the death benefit referred to in subsection (1) of this section shall be paid in the manner provided for payment of money credited to the member account of the member in ORS 238.390 (2).

Â Â Â Â Â  (4) The beneficiary designated under subsection (1) of this section and ORS 238.390 (1) may elect to receive the amount payable in actuarially determined monthly payments for the life of such beneficiary as long as such monthly payments, plus the monthly amount if elected under ORS 238.390 (3), are at least $200.

Â Â Â Â Â  (5) Interest upon the death benefit provided by this section shall accrue until the date that the benefit is distributed. The board shall establish procedures for computing interest to be credited on the benefit for the period between the date of death and date of distribution.

Â Â Â Â Â  (6) Payment by the Public Employees Retirement Board of additional death benefits in the manner provided by this section completely discharges the board and system on account of the death, and shall hold the board and system harmless from any claim for wrongful payment. [Formerly 237.169; 2001 c.945 Â§57; 2003 c.625 Â§4]

Â Â Â Â Â  238.400 Payment upon death of retired member who dies before making election of retirement benefits. If a person who is a member of the system, who has attained normal retirement age and who has retired from service, dies without making an election under ORS 238.305 and prior to the expiration of the time within which such an election could be made by the person, and the records of the Public Employees Retirement Board indicate that the person has designated the surviving spouse as the beneficiary under ORS 238.390 (1), such surviving spouse may, not more than 60 days after the date of the death of such deceased member, elect to receive the amount referred to in ORS 238.390 (1), or elect Option 2 or Option 3 under ORS 238.305 and designate self as the beneficiary thereunder with the same force and effect as if the election and designation had been properly made by the deceased member. [Formerly 237.167]

Â Â Â Â Â  238.405 Death benefit payable to survivors of certain police officers or firefighters. (1) The surviving spouse or child of a police officer or firefighter, who died a member of the Public Employees Retirement System while retired either for service or disability and while receiving or being entitled to receive a benefit under ORS 238.345 or under this chapter, is entitled to a benefit under this section. The benefit shall be equal to 25 percent of the unmodified retirement allowance the police officer or firefighter was receiving or was entitled to receive at the time of death under ORS 238.345 or under this chapter. The benefit authorized by this section is in addition to any other benefit the surviving spouse or child is entitled to and is available to the child until the child attains 18 years of age.

Â Â Â Â Â  (2) For the purpose of this section, the unmodified retirement allowance is that allowance described in ORS 238.300, or if election to receive the benefits authorized under ORS 238.345 has been made, the unmodified retirement allowance is 50 percent of the final average salary of the police officer or firefighter as determined on the date of the injury causing disability.

Â Â Â Â Â  (3) The board shall pay to a surviving spouse or child entitled to a benefit under this section a lump sum amount equal to the actuarial value of the allowance provided under this section if the allowance is less than $30 per month. The lump sum amount shall be in lieu of the allowance provided for under this section. [Formerly 237.163]

Â Â Â Â Â  238.407 Distribution of death benefit as rollover distribution. (1) If a benefit is payable under this chapter to a beneficiary by reason of the death of a member of the system, the beneficiary may elect to have all or part of the distribution of the death benefit paid in an eligible rollover distribution to an individual retirement plan described in 26 U.S.C. 408(a), or an individual retirement annuity, other than an endowment contract, described in 26 U.S.C. 408(b), if the plan or annuity is established for the purpose of receiving the eligible rollover distribution on behalf of the designated beneficiary.

Â Â Â Â Â  (2) Subsection (1) of this section applies to an eligible rollover distribution of death benefits to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedentÂs designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

Â Â Â Â Â  (3) As used in this section, Âeligible rollover distributionÂ has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008. [2007 c.628 Â§4]

(Insurance Premium Payments)

Â Â Â Â Â  238.410 Board may contract for insurance for retirees; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, an insurance company or health care service contractor licensed or certified in another state that is operating under the laws of that state, or two or more of those companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation.

Â Â Â Â Â  (b) ÂEligible personÂ means:

Â Â Â Â Â  (A) A member of the Public Employees Retirement System who is retired for service or disability and is receiving a retirement allowance or benefit under the system, and a spouse or dependent of that member;

Â Â Â Â Â  (B) A person who is a surviving spouse or dependent of a deceased retired member of the system or the surviving spouse or dependent of a member of the system who had not retired but who had reached earliest retirement age at the time of death;

Â Â Â Â Â  (C) A person who is receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition), and a spouse or dependent of that person; or

Â Â Â Â Â  (D) A surviving spouse or dependent of a deceased retired member of the system or of a person who was receiving retirement pay or a pension calculated under ORS 1.314 to 1.380 (1989 Edition) if the surviving spouse or dependent was covered at the time of the decedentÂs death by a health care insurance plan contracted for under this section.

Â Â Â Â Â  (c) ÂHealth careÂ means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

Â Â Â Â Â  (2) The Public Employees Retirement Board shall conduct a continuing study and investigation of all matters connected with the providing of health care insurance protection to eligible persons. The board shall design benefits, devise specifications, invite proposals, analyze carrier responses to advertisements for proposals and do acts necessary to award contracts to provide health care insurance, including insurance that provides coverage supplemental to federal Medicare coverage, with emphasis on features based on health care cost containment principles, for eligible persons. The board is not subject to the provisions of ORS chapters 279A and 279B, except ORS 279B.235, in awarding contracts under the provisions of this section. The board shall establish procedures for inviting proposals and awarding contracts under this section.

Â Â Â Â Â  (3) The board shall enter into a contract with a carrier to provide health care insurance for eligible persons for a one or two-year period. The board may enter into more than one contract with one or more carriers, contracting jointly or severally, if in the opinion of the board it is necessary to do so to obtain maximum coverage at minimum cost and consistent with the health care insurance needs of eligible persons. The board periodically shall review a current contract or contracts and make suitable study and investigation for the purpose of determining whether a different contract or contracts can and should, in the best interest of eligible persons, be entered into. If it would be advantageous to eligible persons to do so, the board shall enter into a different contract or contracts. Contracts shall be signed by the chairperson on behalf of the board.

Â Â Â Â Â  (4) Except as provided in ORS 238.415 and 238.420, the board may deduct monthly from the retirement allowance or benefit, retirement pay or pension payable to an eligible person who elects to participate in a health care insurance plan the monthly cost of the coverage for the person under a health care insurance contract entered into under this section and the administrative costs incurred by the board under this section, and shall pay those amounts into the Standard Retiree Health Insurance Account established under subsection (7) of this section. The board by rule may establish other procedures for collecting the monthly cost of the coverage and the administrative costs incurred by the board under this section if the board does not deduct those costs from the retirement allowance or benefit, retirement pay or pension payable to an eligible person.

Â Â Â Â Â  (5) Subject to applicable provisions of ORS chapter 183, the board may make rules not inconsistent with this section to determine the terms and conditions of eligible person participation and coverage and otherwise to implement and carry out the purposes and provisions of this section and ORS 238.420.

Â Â Â Â Â  (6) The board may retain consultants, brokers or other advisory personnel, organizations specializing in health care cost containment or other administrative services when it determines the necessity and, subject to the State Personnel Relations Law, shall employ such personnel as are required to assist in performing the functions of the board under this section.

Â Â Â Â Â  (7) Pursuant to section 401(h) of the Internal Revenue Code, the Standard Retiree Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. All payments made by eligible persons for health insurance coverage provided under this section shall be held in the account. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used by the board only to pay the cost of health insurance coverage under this section and to pay the administrative costs incurred by the board under this section.

Â Â Â Â Â  (8) The sum of all amounts paid by eligible persons into the Standard Retiree Health Insurance Account, by participating public employers into the Retiree Health Insurance Premium Account under ORS 238.415, and by participating public employers into the Retirement Health Insurance Account under ORS 238.420, may not exceed 25 percent of the aggregate contributions made by participating public employers to the Public Employees Retirement Fund on or after July 11, 1987, not including contributions made by participating public employers to fund prior service credits.

Â Â Â Â Â  (9) Until all liabilities for health benefits under the system are satisfied, contributions and earnings in the Standard Retiree Health Insurance Account, the Retiree Health Insurance Premium Account under ORS 238.415 and the Retirement Health Insurance Account under ORS 238.420 may not be diverted or otherwise put to any use other than providing health benefits and payment of reasonable costs incurred in administering this section and ORS 238.415 and 238.420. Upon satisfaction of all liabilities for providing health benefits under this section, any amount remaining in the Standard Retiree Health Insurance Account shall be returned to the participating public employers who have made contributions to the account. The distribution shall be made in such equitable manner as the board determines appropriate. [Formerly 237.320; 1999 c.317 Â§16; 1999 c.407 Â§7; 2003 c.794 Â§219; 2005 c.808 Â§Â§4,5]

Â Â Â Â Â  Note: 238.410 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.415 Payment toward cost of pre-Medicare insurance; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (b) ÂEligible retired state employeeÂ means:

Â Â Â Â Â  (A) A retired member of the Public Employees Retirement System who was a state employee at the time of retirement, is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and has attained earliest service retirement age but is not eligible for federal Medicare coverage; or

Â Â Â Â Â  (B) A person who is a surviving spouse or dependent of a deceased eligible retired state employee as provided in subparagraph (A) of this paragraph at the time of death, who:

Â Â Â Â Â  (i) Is receiving a retirement allowance or benefit under the system; or

Â Â Â Â Â  (ii) Was covered at the time of the eligible retired state employeeÂs death by the retired employeeÂs health insurance contracted for under ORS 238.410, and the employee retired on or after September 29, 1991.

Â Â Â Â Â  (c) ÂQualifying serviceÂ means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

Â Â Â Â Â  (d) ÂSystemÂ means the Public Employees Retirement System.

Â Â Â Â Â  (2) Of the monthly cost of coverage for an eligible retired state employee under a health care insurance contract entered into under ORS 238.410, an amount as determined under subsection (3) of this section shall be paid from the Retiree Health Insurance Premium Account established by subsection (4) of this section, and any monthly cost in excess of the amount so determined shall be paid by the eligible retired state employee in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

Â Â Â Â Â  (3) On or before January 1 of each year, the Public Employees Retirement Board shall calculate the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public EmployeesÂ Benefit Board. For the purposes of subsection (2) of this section, an eligible retired state employee shall be entitled to receive toward the monthly cost of coverage under a health insurance contract entered into under ORS 238.410:

Â Â Â Â Â  (a) For an eligible retired state employee with eight years or more of qualifying service in the system, but less than 10 years of qualifying service in the system, 50 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (b) For an eligible retired state employee with 10 years or more of qualifying service in the system, but less than 15 years of qualifying service in the system, 60 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (c) For an eligible retired state employee with 15 years or more of qualifying service in the system, but less than 20 years of qualifying service in the system, 70 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (d) For an eligible retired state employee with 20 years or more of qualifying service in the system, but less than 25 years of qualifying service in the system, 80 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (e) For an eligible retired state employee with 25 years or more of qualifying service in the system, but less than 30 years of qualifying service in the system, 90 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (f) For an eligible retired state employee with 30 years or more of qualifying service in the system, 100 percent of the amount calculated by the board under this subsection.

Â Â Â Â Â  (4) Pursuant to section 401(h) of the Internal Revenue Code, the Retiree Health Insurance Premium Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (2) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

Â Â Â Â Â  (5) The Retiree Health Insurance Premium Account shall be funded by employer contributions. The state shall transmit to the board those amounts the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

Â Â Â Â Â  (6) The Public Employees Retirement Board shall, by rule, establish a procedure for calculating the average difference between the health insurance premiums paid by retired state employees under contracts entered into by the board under ORS 238.410 and the health insurance premiums paid by state employees who are not retired under contracts entered into by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (7) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (2) of this section, any amount remaining in the Retiree Health Insurance Premium Account shall be returned to the state.

Â Â Â Â Â  (8) No member of the system shall have an interest in the Retiree Health Insurance Premium Account or in the benefits provided under this section. [Formerly 237.247; 1997 c.222 Â§45; 1999 c.317 Â§17; 2001 c.945 Â§80; 2003 c.14 Â§113; 2005 c.808 Â§6]

Â Â Â Â Â  Note: 238.415 was added to and made a part of ORS chapter 237 (1993 Edition) by legislative action but was not added to ORS chapter 238 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.420 Payment toward cost of Medicare supplemental insurance. (1) As used in this section, Âeligible retired memberÂ means:

Â Â Â Â Â  (a) A retired member of the Public Employees Retirement System who is retired for service or disability, is receiving a retirement allowance or benefit under the system, had eight years or more of qualifying service in the system at the time of retirement or is receiving a disability retirement allowance including a pension computed as if the member had eight years or more of creditable service in the system at the time of retirement, and is eligible for federal Medicare coverage; or

Â Â Â Â Â  (b) A person who is a surviving spouse or dependent of a deceased eligible retired member as provided in paragraph (a) of this subsection at the time of death, who is eligible for federal Medicare coverage and who:

Â Â Â Â Â  (A) Is receiving a retirement allowance or benefit under the system; or

Â Â Â Â Â  (B) Was covered at the time of the retired memberÂs death by the retired memberÂs health insurance contracted for under ORS 238.410, and the member retired before May 1, 1991.

Â Â Â Â Â  (2) For purposes of subsection (1)(a) of this section, Âqualifying serviceÂ means creditable service in the system and any periods of employment with an employer participating in the system required of the employee before becoming a member of the system.

Â Â Â Â Â  (3) Of the monthly cost of coverage for an eligible retired member under a health care insurance contract that provides coverage supplemental to federal Medicare coverage entered into under ORS 238.410, an amount equal to $60 or the total monthly cost of that coverage, whichever is less, shall be paid from the Retirement Health Insurance Account established by subsection (4) of this section, and any monthly cost in excess of $60 shall be paid by the eligible retired member in the manner provided in ORS 238.410 (4). Any amount paid under this subsection shall be exempt from all state, county and municipal taxes imposed on the eligible retired member.

Â Â Â Â Â  (4) Pursuant to section 401(h) of the Internal Revenue Code, the Retirement Health Insurance Account is established within the Public Employees Retirement Fund, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. All moneys in the account are continuously appropriated to the Public Employees Retirement Board and may be used only to pay costs of health care insurance contract coverage under subsection (3) of this section, paying the administrative costs incurred by the board under this section and investment of moneys in the account under any law of this state specifically authorizing that investment.

Â Â Â Â Â  (5) The Retirement Health Insurance Account shall be funded by employer contributions. Each public employer that is a member of the system shall transmit to the board such amounts as the board determines to be actuarially necessary to fund the liabilities of the account. The level of employer contributions shall be established by the board using the same actuarial assumptions it uses to determine employer contribution rates to the Public Employees Retirement Fund. The amounts shall be transmitted at the same time and in the same manner as contributions for pension benefits are transmitted under ORS 238.225.

Â Â Â Â Â  (6) As provided in section 401(h)(5) of the Internal Revenue Code of 1986, upon satisfaction of all liabilities for providing benefits described in subsection (1) of this section, any amount remaining in the Retirement Health Insurance Account shall be returned to the employers participating in the retirement system on an equitable basis as determined by the board.

Â Â Â Â Â  (7) No member of the system shall have an interest in the Retirement Health Insurance Account. [Formerly 237.248; 1999 c.317 Â§18; 2001 c.945 Â§88; 2005 c.808 Â§7]

(Benefits Payable to Vested Inactive Member)

Â Â Â Â Â  238.425 Benefits payable to vested inactive member. In the event that an employee who is a vested member of the system and who has not attained earliest service retirement age is separated, for any reason other than death or disability, from all service entitling the employee to membership in the system, the member account, if any, of the member shall remain to the memberÂs credit in the fund unless the member elects to withdraw it and there shall be paid such death benefits as this chapter provides; or a disability retirement allowance or, after attaining earliest service retirement age, a service retirement allowance, either of which shall consist of the allowance provided in ORS 238.300, but actuarially reduced based on the memberÂs then attained age. [Formerly 237.111 (1); 2001 c.945 Â§58; 2003 c.67 Â§12; 2003 c.625 Â§15]

(Benefits Payable to Persons Establishing Membership on or After January 1, 1996)

Â Â Â Â Â  238.430 Limitation on benefits payable to persons establishing membership on or after January 1, 1996. (1) Notwithstanding any other provisions of this chapter, a person who establishes membership in the Public Employees Retirement System on or after January 1, 1996, is entitled to receive only the benefits provided under ORS 238.435 for periods of service with participating public employers after January 1, 1996, and has no right or claim to any other benefit provided under this chapter. A person who establishes membership in the Public Employees Retirement System before January 1, 1996, is entitled to receive those benefits otherwise provided by this chapter, and is not subject to the provisions of ORS 238.435.

Â Â Â Â Â  (2) A person establishes membership in the system before January 1, 1996, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on January 1, 1996;

Â Â Â Â Â  (b) The person was a member of the system before January 1, 1996, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 1996, but restored part or all of the forfeited creditable service from before January 1, 1996, under the provisions of ORS 238.105 or 238.115 after January 1, 1996;

Â Â Â Â Â  (c) The person performed any period of service for a participating public employer before January 1, 1996, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system; or

Â Â Â Â Â  (d) The person becomes a member of the system under the terms of an integration contract pursuant to the terms of ORS 238.680, and under the terms of the contract the person receives retirement credit in the system for periods of employment performed for the public employer before January 1, 1996.

Â Â Â Â Â  (3) The provisions of ORS 238.435 do not apply to judge members of the system. [1995 c.654 Â§2; 1997 c.175 Â§12; 2005 c.22 Â§176]

Â Â Â Â Â  238.435 Provisions applicable to persons establishing membership on or after January 1, 1996. (1) Notwithstanding the definition of ÂsalaryÂ or Âother advantagesÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, the Public Employees Retirement Board shall not include any lump sum payment for accrued vacation pay made to the member during the last 36 calendar months of membership before the effective date of retirement of the member, or during any period of time taken into account for purposes of determining the three years in which the member was paid the highest salary for the purposes of determining the memberÂs final average salary.

Â Â Â Â Â  (2) Notwithstanding the definition of Âfinal average salaryÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is not employed by a local government as defined in ORS 174.116, the term Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee was paid the highest salary. The three calendar years in which the employee was paid the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year paid to the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary paid to a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

Â Â Â Â Â  (3) For the purposes of calculating the final average salary of a member under subsection (2) of this section, the Public Employees Retirement Board shall:

Â Â Â Â Â  (a) Include any salary paid in or for the calendar month of separation from employment;

Â Â Â Â Â  (b) Exclude any salary for any pay period before the first full pay period that is included in the three calendar years of membership under subsection (2)(a) of this section if the three calendar years were consecutive; and

Â Â Â Â Â  (c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (2)(b) of this section.

Â Â Â Â Â  (4) Notwithstanding the definition of Âfinal average salaryÂ provided by ORS 238.005, for the purpose of calculating the retirement allowance of a person who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who is employed by a local government as defined in ORS 174.116, the term Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year earned by a public employee who is an active member of the system in three of the calendar years of membership before the effective date of retirement of the employee, in which three years the employee earned the highest salary. The three calendar years in which the employee earned the largest total salary may include calendar years in which the employee was employed for less than a full calendar year. If the number of calendar years of active membership before the effective date of retirement of the employee is three or less, the final average salary for the employee is the average salary per calendar year earned by the public employee in all of those years, without regard to whether the employee was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary earned by a public employee who is an active member of the system in the last 36 calendar months of membership before the effective date of retirement of the employee.

Â Â Â Â Â  (5) The normal retirement age is 60 years of age for a member who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, and who retires as other than a police officer or firefighter.

Â Â Â Â Â  (6) ORS 238.255 does not apply to any person who establishes membership in the Public Employees Retirement System on or after January 1, 1996, as described in ORS 238.430.

Â Â Â Â Â  (7) Notwithstanding any other provision of this chapter, for the purpose of calculating a monthly disability retirement allowance payable to a member who establishes membership in the system on or after January 1, 1996, as described in ORS 238.430, the sum of the monthly amount of the disability retirement allowance and of any monthly payment on account of temporary total disability or permanent total disability under the provisions of ORS chapter 656 may not exceed the memberÂs monthly salary, determined as of the date the member becomes disabled. The board shall reduce any disability retirement allowance payable under this chapter in the amount determined to be necessary by the board to meet the limitation imposed by this subsection.

Â Â Â Â Â  (8) Except as provided in this section, all provisions of this chapter are applicable to persons who establish membership in the system on or after January 1, 1996, as described in ORS 238.430. [1995 c.654 Â§3; 1999 c.407 Â§4; 2005 c.808 Â§33]

(Optional Purchase of Benefit Units by Police and Firefighters)

Â Â Â Â Â  238.440 Optional purchase of benefit units by police and firefighters. (1) A police officer or firefighter who is a member of the system may elect to make additional contributions to the fund to purchase increased benefits between the date of retirement and age 65. The rate of additional contribution shall be determined by the actuary, dependent upon the age of the police officer or firefighter at the date of election, so as to provide monthly payments on the basis of $10 per unit of benefits purchased. No police officer or firefighter may elect to purchase more than eight units. For each $10 unit purchased by the police officer or firefighter, the employer shall purchase an equal $10 unit. A police officer or firefighter who is retained until age 65 shall receive a lump sum refund of the additional contributions made toward units purchased, plus interest thereon, but shall receive no benefits from the additional contributions by the employer for such units. If a police officer or firefighter retires after age 60 but prior to age 65, the units purchased by additional contributions shall provide increased monthly benefits based on life expectancy, but the matching units purchased by the employer shall not, regardless of age, exceed $10 per month per unit purchased by the police officer or firefighter. If a police officer or firefighter is absent from the employment of a participating employer for any reason and because of such absence is unable to make monthly additional contributions, the benefits provided under this section shall be actuarially reduced upon the retirement of the police officer or firefighter. The Public Employees Retirement Board shall establish an account for each member who elects to make additional contributions under this section and shall credit all contributions made by that member and interest on those contributions to the account.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a police officer or firefighter who retires prior to age 60 may apply for and receive an actuarially reduced unit income commencing at any date between the date of early retirement and age 60, with monthly benefits payable for at least 60 months or any other monthly formula in excess of 60 months but always terminating by age 65. Such a police officer or firefighter may elect to pay in a lump sum within the 60 days immediately preceding early retirement the contribution that the police officer or firefighter would have made to the account had the police officer or firefighter worked to age 60.

Â Â Â Â Â  (3) Any police officer or firefighter who elects to make additional contributions to purchase increased benefits may elect at any time before termination to cancel such election. Having once canceled such election, no police officer or firefighter shall be again permitted to make additional contributions.

Â Â Â Â Â  (4) A member may withdraw the amounts credited to the account established for the member under this section if:

Â Â Â Â Â  (a) The member is separated from all service with participating public employers; and

Â Â Â Â Â  (b) The member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (5) A member who withdraws the amounts credited to the account established for the member pursuant to subsection (4) of this section may not thereafter make additional contributions under this section.

Â Â Â Â Â  (6) A police officer or firefighter who has elected to make additional contributions under this section and who transfers to employment in which not entitled to make such additional contributions may retain the account established under subsection (1) of this section for five years immediately following such transfer by not requesting a withdrawal. If, at the end of the five-year period, the police officer or firefighter has not reached age 50, or has not returned to employment in which entitled to make additional contributions under this section, the election shall be canceled and the amount of the account established under subsection (1) of this section shall be refunded to the police officer or firefighter.

Â Â Â Â Â  (7) Any election to make additional contributions under this section and any cancellation of such election shall be submitted to the employer and to the board in writing. [Formerly 237.071 (4); 1999 c.317 Â§5a; 2007 c.52 Â§6]

(Prior Service Credit)

Â Â Â Â Â  238.442 Prior service credit. (1) Subject to the rules of the Public Employees Retirement Board, upon commencing participation in the system a public employer that is not a school district may elect to provide prior service credit for employees of the employer who are employees of the employer on the date on which the employer commences participation. Prior service credit may be provided only for employees who are members of the system. Prior service credit under this section may be provided for continuous service by the employee to the public employer before the public employer commenced participation in the system and for any accumulated seasonal employment by an employee before the public employer commenced participation in the system. The public employer and the board shall enter into an agreement that will specify the number of years of prior service credit that employees of the employer will receive. Prior service credit under this section shall be equal to $4 for each year of prior service or major fraction of a year.

Â Â Â Â Â  (2) If a public employer elects to provide prior service credit under this section, the board shall issue a certificate to each employee entitled to receive prior service credit. The certificate shall show the amount of prior service credit that the employee is entitled to receive under the agreement between the board and the public employer. The certificate shall be final unless the board, upon the motion of the member or upon the boardÂs own motion, modifies the certificate for cause.

Â Â Â Â Â  (3) Prior service credit under this section shall be funded by employer contributions in the manner provided by ORS 238.225.

Â Â Â Â Â  (4) A public employer who agrees to provide prior service credit under this section may elect to treat any year, or part of a year, for which prior service credit is granted as a year in which the employee is an active member for the purpose of becoming vested. An election under this subsection must be made at the time the public employer enters into the agreement providing for prior service credit. [2001 c.945 Â§75; 2001 c.945 Â§75a; 2003 c.67 Â§32]

(Miscellaneous)

Â Â Â Â Â  238.445 Benefits exempt from execution, bankruptcy and certain taxes; exceptions. (1) Except as provided in this section, the right of a person to a pension, an annuity or a retirement allowance, to the return of contribution, the pension, annuity or retirement allowance itself, any optional benefit or death benefit, or any other right accrued or accruing to any person under the provisions of this chapter or ORS chapter 238A, and the money in the various funds created by ORS 238.660 and 238.670, shall be exempt from garnishment and all state, county and municipal taxes heretofore or hereafter imposed, except as provided under ORS chapter 118, shall not be subject to execution, garnishment, attachment or any other process or to the operation of any bankruptcy or insolvency law heretofore or hereafter existing or enacted, and shall be unassignable.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to state personal income taxation of amounts paid under this chapter and ORS chapter 238A.

Â Â Â Â Â  (3) Unless otherwise ordered by a court under ORS 25.387, the exemption from execution or other process granted under this section applies to 75 percent of amounts paid under this chapter and ORS chapter 238A if the execution or other process is issued for a support obligation or an order or notice entered or issued under ORS chapter 25, 107, 108, 109, 110, 416, 419B or 419C. [Formerly 237.201; 1999 c.80 Â§86; 1999 c.745 Â§3; 2003 c.733 Â§52]

Â Â Â Â Â  238.450 Computation of retirement allowance or benefit; notice of dispute. (1) Upon receiving an application for a retirement allowance or benefit from a member of the Public Employees Retirement System and obtaining information necessary for computation of the retirement allowance or benefit to which the member is entitled upon retirement, the system shall provide to the member a written computation of the retirement allowance or benefit to which the member is entitled upon retirement and summary of the information used in making that computation.

Â Â Â Â Â  (2) A member of the system may dispute the accuracy of the information used by the system in making the computation only by filing a written notice of dispute with the system not later than whichever of the following days occurs last:

Â Â Â Â Â  (a) The 240th day after the date on which the computation and information summary is provided to the member pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) The 240th day after the date on which the retirement allowance or benefit to which the member is entitled first becomes payable.

Â Â Â Â Â  (3) The filing of a notice of dispute under subsection (2) of this section extends the time allowed for election of an optional form of retirement allowance or benefit until the 30th day after the conclusion of the proceeding and any judicial review thereof if the proceeding or review results in a change in the computation of the retirement allowance or benefit.

Â Â Â Â Â  (4) Upon receiving a notice of dispute under subsection (2) of this section, the system shall determine the accuracy of the disputed information and make a written decision either affirming the accuracy of the information and computation based thereon or changing the computation using corrected information. The system shall provide to the member a copy of the decision and a written explanation of any applicable statutes and rules. The member is entitled to judicial review of the decision as provided in ORS 183.484 and rules of the board consistent with applicable statutes.

Â Â Â Â Â  (5) This section does not affect any authority of the system, on its own initiative, to correct an incorrect computation of any retirement allowance or benefit. [Formerly 237.210; 2007 c.53 Â§1]

Â Â Â Â Â  238.455 Estimated benefit payments. (1)(a) Whenever a member of the system is retired for service and is entitled to receive a retirement allowance or benefit that is payable monthly, and the Public Employees Retirement Board is unable to calculate the amount of the monthly payment in time to allow mailing of the monthly payment to the member within 62 days of the date the first monthly payment is due, the board shall calculate an estimated amount for the monthly payment based on the information then available to the board and shall mail that payment to the member within 62 days of the date the first monthly payment is due.

Â Â Â Â Â  (b) Whenever a member of the system is retired for disability and is entitled to receive a retirement allowance or benefit that is payable monthly, and the board is unable to calculate the amount of the monthly payment in time to allow mailing of the monthly payment to the member within 10 days of either the date the board approves the memberÂs application or the date that the first monthly payment is due, whichever is later, the board shall calculate an estimated amount for the monthly payment based on the information then available to the board and shall mail that payment to the member within 10 days of the date the board approves the memberÂs disability benefit, the date the board receives the memberÂs election of one of the optional forms of disability retirement allowance or the date the first monthly payment is due, whichever is later.

Â Â Â Â Â  (2) The board shall continue to mail estimated payments under subsection (1) of this section until such time as the correct amount of the monthly payment is determined.

Â Â Â Â Â  (3) The board shall notify the member receiving an estimated payment under subsection (1) of this section that the payment is an estimated payment only. The board shall further notify the member of the provisions of subsection (4) of this section.

Â Â Â Â Â  (4) If the board determines that any estimated payment made to the member under subsection (1) of this section resulted in payment to the member of an amount other than the correct amount due the member as a retirement allowance or benefit, the board shall immediately so notify the member. Thereafter, the board may increase or decrease the monthly payment to the member until such time as the total difference between the amount or amounts the member received and the amount or amounts the member should have received is accounted for. Thereafter the member shall receive the monthly payment as finally calculated by the board.

Â Â Â Â Â  (5) If the estimated payment made to the member under subsection (1) of this section results in an underpayment to the member of $10 or more a month, the board shall pay interest on the balance of such underpayment at a rate established by rule of the board until such time as the underpayment is paid to the member pursuant to subsection (4) of this section.

Â Â Â Â Â  (6) No member shall have any right to any allowance or other benefit other than that provided for in this chapter and ORS chapter 238A based on the boardÂs estimate under this section or based on any other estimate made by the board for any other purpose under this chapter and ORS chapter 238A. [Formerly 237.159; 2003 c.733 Â§53; 2005 c.302 Â§1]

Â Â Â Â Â  238.458 Unclaimed benefits. (1) A benefit that is owed to a member or beneficiary of a member under the Public Employees Retirement System shall be forfeited at the end of the systemÂs plan year in which the benefit becomes due if the Public Employees Retirement Board is unable to locate the member or beneficiary. If the member, beneficiary or any other person thereafter establishes a right to the forfeited benefit, the board shall reinstate the benefit. If the benefit is a periodic payment, the board shall make a retroactive payment to the member, beneficiary or other person in a lump sum for all amounts that would have been paid before reinstatement of the benefit. No interest shall be paid on the benefit for the period commencing when the benefit became due and the date of the retroactive payment.

Â Â Â Â Â  (2) Death benefits and other amounts payable by reason of the death of a member do not escheat to the state when the member dies without heirs, devisees or beneficiaries designated under ORS 238.390. If a beneficiary has not been designated under ORS 238.390, and a personal representative or a person filing an affidavit under ORS 114.505 to 114.560 fails to make claim for the benefits within one year after the member dies, the benefits shall be forfeited to the Public Employees Retirement Fund in the manner provided by subsection (1) of this section and are subject to reinstatement only upon subsequent appointment of a personal representative or the filing of an affidavit in the manner provided by ORS 114.505 to 114.560. If benefits are paid to a personal representative or a person filing an affidavit under ORS 114.505 to 114.560, the personal representative or person filing the affidavit shall return to the board the amount that would otherwise escheat to the state after payment of administrative expenses and claims against the estate. Any amounts returned to the board under this subsection shall be forfeited to the fund. [1999 c.317 Â§20; 2003 c.625 Â§2]

Â Â Â Â Â  238.460 Waiver of retirement allowance. (1) If receipt in full by a person of a retirement allowance or other benefit under this chapter or ORS chapter 238A would prevent such person from receiving in full any other governmental pension to which the person is entitled, such person may waive for a calendar year sufficient monthly payments, or portions thereof, of retirement allowance or other benefit under this chapter or ORS chapter 238A to permit the person to receive in full the other governmental pension. The waiver shall be made in writing and filed with the Public Employees Retirement Board not less than 15 days before the first day of the month to which the waiver applies.

Â Â Â Â Â  (2) If for any month the waiver does not apply to the full retirement allowance due under this chapter, the waiver applies first to all or the necessary portion of prior service pension, then to all or to the necessary portion of current service pension, and then to the necessary portion of annuity.

Â Â Â Â Â  (3) The waiver may be revoked at any time, but no retirement allowance or other benefit waived for the period of time in which the waiver is in effect shall be paid. The revocation shall be made in writing and filed with the board. If a person dies during the period of time in which the waiver is in effect, the waiver is considered revoked on the date of such death. [Formerly 237.157; 2003 c.733 Â§54; 2005 c.22 Â§177]

Â Â Â Â Â  238.462 Spousal consent required for certain optional forms of retirement allowance. (1) A member of the Public Employees Retirement System who is married on the effective date of the memberÂs retirement shall receive a service retirement allowance in the form provided for in Option 3 under ORS 238.305 (1) or a disability retirement allowance in the form provided for in Option 3 under ORS 238.325 (1) unless the member provides proof of spousal consent to receiving an allowance in the form provided by ORS 238.300 or 238.320, or in one of the optional forms provided for in ORS 238.305 and 238.325 other than Option 3.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a member of the system who is married on the effective date of the memberÂs retirement may not change the form in which a retirement allowance is paid after an election has been made as to the form of the retirement allowance unless the member provides proof of spousal consent.

Â Â Â Â Â  (3) A member of the system who is married on the effective date of the memberÂs retirement is not required to provide spousal consent to a change in the form in which a retirement allowance is paid if the spouse of the member dies after the effective date of the memberÂs retirement or disability and the change in the form of the allowance is made within the time periods provided by ORS 238.305 and 238.325. A member seeking to change the form of a retirement allowance without spousal consent under the provisions of this subsection must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the spouse of the member is deceased.

Â Â Â Â Â  (4) Any member of the system who is not married on the effective date of the memberÂs retirement must provide a notarized statement to the Public Employees Retirement Board that certifies to the board that the member is not married. No retirement allowance may be paid to a member of the system who is not married until the statement required by this subsection is provided to the board.

Â Â Â Â Â  (5) A member of the system who is married on the effective date of the memberÂs retirement must provide proof of spousal consent for the purposes of this section by submitting a statement to the board that:

Â Â Â Â Â  (a) Contains the notarized signature of the memberÂs spouse;

Â Â Â Â Â  (b) Indicates the form in which the retirement allowance is to be paid; and

Â Â Â Â Â  (c) Contains a statement that the memberÂs spouse consents to the payment of the retirement allowance in the specified form.

Â Â Â Â Â  (6) If a member of the system who is married on the effective date of the memberÂs retirement fails to provide proof of spousal consent as required by this section, the board shall calculate and pay to the member a retirement allowance in the form provided for in Option 3 under ORS 238.305 (1) if the retirement is for service, or a retirement allowance in the form provided for in Option 3 under ORS 238.325 (1) if the retirement is for disability. The allowance will be calculated based on the ages of the member and the spouse, and the spouse will be designated as the beneficiary for any survivor benefits that may thereafter become payable.

Â Â Â Â Â  (7) Proof of spousal consent under this section is not required for, and cannot alter, the designation of any form of a retirement allowance that is required under the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation, that has been received by the board in compliance with the requirements prescribed by ORS 238.465. [1997 c.476 Â§2; 1999 c.407 Â§5; 2003 c.576 Â§404; 2005 c.22 Â§178]

Â Â Â Â Â  238.465 Benefits payable to others under certain judgments; rules. (1) Notwithstanding ORS 238.445 or any other provision of law, payments under this chapter or ORS chapter 238A of any pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit that would otherwise be made to a person entitled thereto under this chapter or ORS chapter 238A shall be paid, in whole or in part, by the Public Employees Retirement Board to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Notwithstanding any other provisions of this section, the total value of benefits payable to a member and to an alternate payee under this section may not be greater than the value of the benefits the member would otherwise be eligible to receive. Any payment under this subsection to an alternate payee bars recovery by any other person.

Â Â Â Â Â  (2) A judgment, order or settlement providing for payment to an alternate payee under subsection (1) of this section may also provide:

Â Â Â Â Â  (a) That payments to the alternate payee may commence, at the election of the alternate payee, at any time after the earlier of:

Â Â Â Â Â  (A) The earliest date the member would be eligible to receive retirement benefits if the member separates from service; or

Â Â Â Â Â  (B) The date the member actually separates from service due to death, disability, retirement or termination of employment.

Â Â Â Â Â  (b) That the alternate payee may elect to receive payment in any form of pension, annuity, retirement allowance, disability benefit, death benefit, refund benefit or other benefit, except a benefit in the form of a joint and survivor annuity, that would be available to the member under this chapter or ORS chapter 238A, or that would be available to the member if the member retired or separated from service at the time of election by the alternate payee, without regard to the form of benefit elected by the member.

Â Â Â Â Â  (c) That the alternate payeeÂs life is the measuring life for the purpose of measuring payments to the alternate payee under the form of benefit selected by the alternate payee and for the purpose of determining necessary employer reserves.

Â Â Â Â Â  (d) Except as provided in ORS 238.305 (10) and 238.325 (7), that any person designated by the member as a beneficiary under ORS 238.300, 238.305, 238.325, 238A.190 or 238A.400 be changed, even though the member has retired and has begun receiving a retirement allowance or pension. If a change of beneficiary is ordered under this paragraph, the board shall adjust the anticipated benefits that would be payable to the member and the beneficiary to ensure that the cost to the system of providing benefits to the member and the new beneficiary does not exceed the cost that the system would have incurred to provide benefits to the member and the original beneficiary. The judgment, order or settlement may not provide for any change to the option selected by the retired member under ORS 238.300, 238.305, 238.320, 238.325, 238A.190 or 238A.400 as to the form of the retirement benefit.

Â Â Â Â Â  (3) The board shall adopt rules that provide for:

Â Â Â Â Â  (a) The creation of a separate account in the name of the alternate payee reflecting the judgmentÂs, orderÂs or agreementÂs distribution of the memberÂs benefits under this chapter or ORS chapter 238A;

Â Â Â Â Â  (b) The establishing of criteria to determine whether domestic relations judgments, orders and agreements comply with this section; and

Â Â Â Â Â  (c) The definitions and procedures for the administration of this section.

Â Â Â Â Â  (4) An alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395. Subject to ORS 238A.410 (2), an alternate payee may designate a beneficiary for the purposes of death benefits payable under ORS 238A.410. If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238.390 and 238.395, the benefits shall be paid as provided by ORS 238.390 (2). If the alternate payee fails to designate a beneficiary for the purposes of death benefits payable under ORS 238A.410, the benefits shall be paid as provided by ORS 238A.410 (3). If a judgment, order or agreement awards an interest to an alternate payee, and if the alternate payee predeceases the member before the alternate payee has commenced receiving benefits, the alternate payee shall be considered a member of the system who died before retiring for the purposes of the death benefits provided in ORS 238.390, 238.395, 238A.230 and 238A.410, but for purposes of the death benefits provided in ORS 238.395, the alternate payee shall be considered a member of the system who died before retiring only if the member would have been eligible for death benefits under ORS 238.395 had the member died at the same time as the alternate payee. Payment of the death benefits to the beneficiaries, estate or other persons entitled to receive the benefits under ORS 238.390, 238.395, 238A.230 and 238A.410, shall constitute payment in full of the alternate payeeÂs interest under the judgment, order or agreement.

Â Â Â Â Â  (5) Any increase in the retirement allowance provided to the member shall increase the amounts paid to the spouse or former spouse of the member in the same proportion, except that an alternate payee is not entitled to receive cost-of-living adjustments under ORS 238.360 or any other retirement allowance increase until benefits are first paid from the system on behalf of the member.

Â Â Â Â Â  (6) An alternate payee under this section is not eligible to receive the benefits provided under ORS 238.410, 238.415, 238.420 and 238.440 by reason of the provisions of this section.

Â Â Â Â Â  (7) An alternate payee who elects to begin receiving payments under subsection (1) of this section before the memberÂs effective date of retirement is not eligible to receive any additional payment by reason of credit in the system acquired by the member after the alternate payee begins to receive payments.

Â Â Â Â Â  (8) Subsection (1) of this section applies only to payments made by the board after the date of receipt by the board of written notice of the judgment, order or agreement and such additional information and documentation as the board may prescribe.

Â Â Â Â Â  (9) Whenever the board is required to make payment to an alternate payee under the provisions of this section, the board shall charge and collect out of the benefits payable to the member and the alternate payee actual and reasonable administrative expenses and related costs incurred by the board in obtaining data and making calculations that are necessary by reason of the provisions of this section. The board may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. The board shall allocate expenses and costs charged under the provisions of this subsection between the member and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

Â Â Â Â Â  (10) Unless otherwise provided by the judgment, order or agreement, a member has no interest in the benefit payable to an alternate payee under this section. Upon the death of an alternate payee, the board shall make such payment to the beneficiary designated by the alternate payee as may be required under the form of benefit elected by the alternate payee. If a death benefit is payable under ORS 238.390 or 238.395 by reason of the death of an alternate payee, payment of the death benefit shall be made to the beneficiary designated by the alternate payee under ORS 238.390 (1), or as otherwise provided by ORS 238.390 and 238.395.

Â Â Â Â Â  (11) As used in this section, ÂcourtÂ means any court of appropriate jurisdiction of this or any other state or of the
District of Columbia
. [Formerly 237.205; 2001 c.945 Â§Â§82,89; 2003 c.576 Â§405; 2003 c.733 Â§55; 2005 c.808 Â§32]

Â Â Â Â Â  Note: Section 83, chapter 945, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 83. The amendments to ORS 238.465 by section 82 of this 2001 Act apply only to decrees, orders or settlements entered on or after the effective date of this 2001 Act [August 9, 2001]. Any decree, order or settlement entered on or after the effective date of this 2001 Act may provide for a change of beneficiary under ORS 238.465, as amended by section 82 of this 2001 Act, without regard to whether the member of the Public Employees Retirement System retired before, on or after the effective date of this 2001 Act. [2001 c.945 Â§83]

Â Â Â Â Â  238.470 Interest on payments from fund. Interest is not payable on any payment from the Public Employees Retirement Fund unless specifically provided for in this chapter. [Formerly 237.202]

Â Â Â Â Â  238.475 Effect of transfer of employee to another participating employer. No transfer after July 1, 1946, by a member of the system from the service of one employer participating in the system to the service of another such employer shall impair any rights or deprive the member of any credits accruing to the member as a result of membership in the system after July 1, 1946, and prior to the transfer. [Formerly 237.101]

Â Â Â Â Â  238.480 Effect of change to calendar year on contributions and credit of members. All contributions made and all service credit earned under the Public EmployesÂ Retirement Act of 1953 prior to January 1, 1956, on the basis of a fiscal year shall not be affected by the change from fiscal year basis to calendar year basis on January 1, 1956, under the 1955 amendments of the Public EmployesÂ Retirement Act of 1953, and such contributions and credit are recognized as if no such change had been made. [Formerly 237.107]

PUBLIC EMPLOYEE BENEFIT EQUALIZATION FUND

Â Â Â Â Â  238.485 Fund established. (1) Pursuant to section 415(m) of the Internal Revenue Code, there is established a Public Employee Benefit Equalization Fund, separate and distinct from the General Fund and from the Public Employees Retirement Fund. The Public Employee Benefit Equalization Fund is declared to be a trust fund. Interest earned on the fund, if any, shall inure to the benefit of the fund. The Public Employees Retirement Board shall administer the fund and shall act as trustee for the fund.

Â Â Â Â Â  (2) The assets of the Public Employee Benefit Equalization Fund that are attributable to the contributions of a participating public employer pursuant to ORS 238.488 remain available to the general creditors of the employer in the event of the employerÂs insolvency until those assets are distributed to members of the Public Employees Retirement System, distributed to the beneficiaries of those members or used to pay the administrative expenses of the fund. Before distribution, members of the Public Employees Retirement System and beneficiaries of those members have no right to or interest in any asset of the fund.

Â Â Â Â Â  (3) All moneys paid into the fund shall be deposited with the State Treasurer, who is custodian of the fund. The board may draw warrants and issue checks on the fund in the same manner that it draws warrants and issues checks on the Public Employees Retirement Fund.

Â Â Â Â Â  (4) Any warrant, check or order issued by the board for payment from the fund that is canceled, declared void, abandoned or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void, abandoned or otherwise made unpayable pursuant to law. [1997 c.201 Â§2; 2005 c.808 Â§8]

Â Â Â Â Â  238.488 Payment of benefits; employer contributions. (1) A member of the Public Employees Retirement System, or the beneficiary of that member, who by reason of the benefit limitations imposed by Internal Revenue Code section 415 receives a retirement allowance under the system that is less than the allowance the member or beneficiary would otherwise have received under ORS chapter 238, excluding any payments the member or beneficiary may receive under this section and ORS 238.485 and 238.490, shall receive from the Public Employee Benefit Equalization Fund a monthly amount equal to the difference. Any overpayment or improperly made payment from the Public Employee Benefit Equalization Fund may be recovered from the member or beneficiary, or from payments to the member or beneficiary from the Public Employee Benefit Equalization Fund, in the same manner as provided in ORS 238.715 for recovery of overpayments and improperly made payments from the Public Employees Retirement Fund. Notwithstanding ORS 238.445, an overpayment or improperly made payment from the Public Employee Benefit Equalization Fund may be recovered on behalf of the Public Employee Benefit Equalization Fund from payments to the member or beneficiary from the Public Employees Retirement Fund in the same manner as provided in ORS 238.715 for recovery of overpayments and improperly made payments from the Public Employees Retirement Fund if:

Â Â Â Â Â  (a) No payments are being made to the member or beneficiary from the Public Employee Benefit Equalization Fund at the time recovery of an overpayment or improperly made payment is sought; or

Â Â Â Â Â  (b) The Public Employees Retirement Board in its discretion determines that the payments being made from the Public Employee Benefit Equalization Fund are inadequate to ensure full recovery of the overpayment or improperly made payment.

Â Â Â Â Â  (2) A public employer that participates or has participated in the Public Employees Retirement System and that employs or has employed a member of the system who receives a benefit under subsection (1) of this section, or whose beneficiary receives a benefit under subsection (1) of this section, must contribute to the Public Employees Retirement Board a sum equal to all amounts paid to the member or beneficiary that is attributable to the memberÂs employment by the public employer, plus any amount assessed by the board to pay administrative costs under ORS 238.490 (3). If the member has retirement credit attributable to employment with more than one public employer, the board shall allocate the costs of the benefit under this section among the public employers involved, based on the memberÂs length of service with each employer.

Â Â Â Â Â  (3) A public employer that makes a contribution to the Public Employee Benefit Equalization Fund under subsection (2) of this section shall receive a credit equal to the amount of the contribution against any obligation of the public employer to make contributions to the Public Employees Retirement Fund under ORS 238.225. The credit shall be equal to the amount paid by the employer to the board under subsection (2) of this section less any sums paid to the board by the public employer for administrative costs under ORS 238.490 (3). The board shall apply the credit to reduce the public employerÂs payment obligation under ORS 238.225 for the month in which the payment is made under this section. The credit does not reduce any obligation below zero and any credit not used may be carried over as a credit against future obligations under ORS 238.225.

Â Â Â Â Â  (4) All amounts collected from public employers under this section shall be deposited in the Public Employee Benefit Equalization Fund established by ORS 238.485.

Â Â Â Â Â  (5) The Public Employees Retirement Board shall pay the benefits specified in subsection (1) of this section only to the extent that the benefits have been funded by contributions made by the memberÂs employer under subsection (2) of this section before the date on which the benefits are to be paid. The Public Employees Retirement Board may enforce the provisions of subsection (2) of this section in the manner provided in ORS 238.705 and 238.710 for the enforcement of employer contributions to the Public Employees Retirement Fund.

Â Â Â Â Â  (6) The board shall notify all participating employers of the records and information needed for the implementation and administration of this section. Each participating employer shall maintain records for all employees who are members of the system, and all former employees who have been members of the system, and shall supply the board with all information required by the board to allow the board to identify members and beneficiaries who are entitled to payment under subsection (1) of this section. [1997 c.201 Â§3]

Â Â Â Â Â  238.490 Administrative expenses. (1) The administrative expenses incurred by the Public Employees Retirement Board in administering the Public Employee Benefit Equalization Fund shall be paid from interest earned by the fund. If the interest is insufficient, the excess expense shall be paid from the contributions by participating employers under ORS 238.488.

Â Â Â Â Â  (2) In order to facilitate financing the establishment and administration of the Public Employee Benefit Equalization Fund, the board may designate fiscal periods and may provide that extraordinary expenses incurred during a period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of expenses, be apportioned to subsequent fiscal periods in any manner that seems equitable to the board.

Â Â Â Â Â  (3) For each fiscal period designated by the board, the administrative expenses of the fund for that period shall be deducted from the interest earned by the Public Employee Benefit Equalization Fund. If such interest be insufficient for such purpose, each employer contributing to the Public Employee Benefit Equalization Fund shall pay a fraction of those administrative expenses determined by dividing the employerÂs total contribution to the fund for the period by the sum of all the employersÂ contributions to the fund for the period. [1997 c.201 Â§4]

Â Â Â Â Â  238.492 Rules for administration of fund. The Public Employees Retirement Board may adopt rules for the administration of ORS 238.485, 238.488 and 238.490. In adopting rules under this section, the board shall consider and take into account all federal law requirements relating to deferred compensation plans, including the requirements imposed for the deferral of income tax on deferred compensation benefits until those benefits are paid or made available to the recipient. [1997 c.201 Â§5]

Â Â Â Â Â  Note: 238.492 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

JUDGE MEMBERS

Â Â Â Â Â  238.500 Definitions for ORS 238.500 to 238.585. As used in ORS 238.500 to 238.585, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCourtÂ means the Supreme Court, the Court of Appeals, the Oregon Tax Court and a circuit court.

Â Â Â Â Â  (2) ÂJudgeÂ means a judge of any court.

Â Â Â Â Â  (3) ÂJudge memberÂ means a judge who is a member of the Public Employees Retirement System subject to ORS 238.500 to 238.585.

Â Â Â Â Â  (4) ÂService as a judgeÂ means creditable service, as defined by ORS 238.005, by a judge as:

Â Â Â Â Â  (a) A regularly elected or appointed judge of a court; or

Â Â Â Â Â  (b) A regularly elected or appointed judge of a court temporarily in another court. [Formerly 237.211]

Â Â Â Â Â  238.505 Judges as PERS members. (1) Except as provided in subsection (2) of this section, a person who is not a judge on December 31, 1983, and who is elected or appointed to the office of judge on or after January 1, 1984, shall become a judge member on the date the person takes the office.

Â Â Â Â Â  (2) A person who, by reason of the age at which becoming a judge, could not make contributions to the Public Employees Retirement Fund during each of five calendar years as a judge member at or before attaining the age of 75 years shall not become a judge member. [Formerly 237.215]

Â Â Â Â Â  238.510 [Renumbered 237.350 in 1995]

Â Â Â Â Â  238.515 Contributions. (1)(a) Each judge member shall contribute monthly to the Public Employees Retirement Fund seven percent of the monthly salary of the judge member. The contributions of a judge member and earnings on the contributions shall be credited to the member account of the judge member.

Â Â Â Â Â  (b) The state shall pick-up, assume or pay the full amount of contributions to the fund required of judge members. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be considered salary only for the purpose of computing a judge memberÂs final average salary within the meaning of ORS 238.535 (2) and not for any other purpose. The full amount of required judge member contributions picked-up, assumed or paid by the state on behalf of judge members shall be added to the member account of the judge members and shall be considered judge member contributions for all other purposes of ORS 238.500 to 238.585.

Â Â Â Â Â  (2) The state shall make employer contributions to the fund in respect to judge members as provided in ORS 238.225. Notwithstanding ORS 238.227, for the purposes of actuarial computation and contributions of the state under ORS 238.225, judge members shall be considered a separate group of employees. [Formerly 237.217; 2001 c.945 Â§59; 2005 c.808 Â§25]

Â Â Â Â Â  238.520 [Renumbered 237.355 in 1995]

Â Â Â Â Â  238.525 Compulsory retirement age. A judge member shall be retired from judicial office at the end of the calendar year in which the judge member attains the age of 75 years. [Formerly 237.219]

Â Â Â Â Â  238.530 [Renumbered 237.360 in 1995]

Â Â Â Â Â  238.535 Service retirement allowance. (1) Prior to attaining 60 years of age, all judge members shall elect in writing to retire under either paragraph (a) or (b) of this subsection. The election shall be irrevocable after the judge member attains 60 years of age. Any judge member who fails to make the election provided for in this subsection prior to attaining 60 years of age shall be retired under the provisions of paragraph (a) of this subsection.

Â Â Â Â Â  (a) Upon retiring from service as a judge at the age of 65 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 2.8125 percent of final average annual salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and 1.67 percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 65 percent of final average salary.

Â Â Â Â Â  (b) Upon retiring from service as a judge at the age of 60 years or thereafter, a judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years shall receive as a service retirement allowance, payable monthly, a life pension (nonrefund) provided by the contributions of the judge member and the state in an annual amount equal to 3.75 percent of final average salary multiplied by the number of years of service as a judge not exceeding 16 years of service as a judge and two percent of final average salary multiplied by the number of years of service as a judge exceeding 16 years of service as a judge, but the annual amount shall not exceed 75 percent of final average salary.

Â Â Â Â Â  (c) Any judge member electing to retire under paragraph (b) of this subsection shall serve as a pro tem judge, without compensation, for 35 days per year for a period of five years. A judge who serves more than 35 days per year may carry over the additional days to fulfill the pro tem service obligation in future years. The five-year period shall commence on the judge memberÂs date of retirement or the date on which the judge member commences pro tem service under ORS 238.545 (4), whichever is earlier. Judge members may be reimbursed for expenses incurred in providing pro tem services under this paragraph. Upon certification from the Chief Justice that any judge member who retired under paragraph (b) of this subsection has failed to perform the pro tem services required under this paragraph, and has not been relieved of the obligations to perform those services in the manner provided by this paragraph, the Public Employees Retirement Board shall recalculate the service retirement allowance of the noncomplying judge member as though the judge member elected to retire under paragraph (a) of this subsection, and the noncomplying judge member shall receive only that recalculated amount thereafter. A judge may be relieved of the pro tem service obligation imposed by this paragraph if the judge fails for good cause to complete the obligation. A retired judge member who is relieved of the obligation to serve as a pro tem judge shall continue to receive the retirement allowance provided in paragraph (b) of this subsection.

Â Â Â Â Â  (d) For the purpose of paragraph (c) of this subsection:

Â Â Â Â Â  (A) ÂGood causeÂ includes, but is not limited to:

Â Â Â Â Â  (i) Physical or mental incapacitation of a judge that prevents the judge from discharging the duties of judicial office;

Â Â Â Â Â  (ii) Failure of the appointing authority to assign a judge to the requisite amount of pro tem service, whether because of insufficient need for pro tem judges, a determination by the appointing authority that the skills of a judge do not match the needs of the courts, clerical mistake, or otherwise; or

Â Â Â Â Â  (iii) Death of a judge.

Â Â Â Â Â  (B) ÂGood causeÂ does not include:

Â Â Â Â Â  (i) A judgeÂs refusal, without good cause, to accept pro tem assignments sufficient to meet the required amount; or

Â Â Â Â Â  (ii) A judgeÂs affirmative voluntary act that makes the judge unqualified to serve as a judge of this state including, but not limited to, failure to maintain active membership in the Oregon State Bar, acceptance of a position in another branch of state government, or acceptance of a position in the Government of the United States or of another state or nation.

Â Â Â Â Â  (e) The Chief Justice may make rules for the implementation of this subsection.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to a judge member in three of the calendar years of service as a judge before the judge member retires, in which three years the judge member was paid the highest salary.

Â Â Â Â Â  (b) One-third of the total salary paid to a judge member in the last 36 calendar months of service as a judge before the judge member retires.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Ânumber of years of serviceÂ means the number of full years plus any remaining fraction of a year. In determining a remaining fraction, a full month shall be considered as one-twelfth of a year and a major fraction of a month shall be considered as a full month.

Â Â Â Â Â  (4) For a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition), the service retirement allowance under subsection (1) of this section on retirement at the age of 70 years and either 12 years of service or two full six-year terms as a judge shall be at least the equivalent of the retirement pay the judge would have received had the judge retired under ORS 1.314 to 1.390 (1989 Edition).

Â Â Â Â Â  (5) A judge member who has made contributions to the Public Employees Retirement Fund during each of five calendar years and who attains the age of 60 years shall be retired upon written application by the judge member to the board on a reduced service retirement allowance that shall be the actuarial equivalent of the service retirement allowance provided for in subsection (1)(a) of this section.

Â Â Â Â Â  (6) For the purposes of this section, a judge who elects to become a judge member as provided in ORS 237.215 (3) (1989 Edition) shall be considered to have made contributions to the Public Employees Retirement Fund during one calendar year for each calendar year during which the judge made contributions to the JudgesÂ Retirement Fund.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (1)(a) of this section, the maximum percentage used in calculating the annual amount of the life pension (nonrefund) for a judge who is a judge member on September 27, 1987, or who elected to become a judge member in the manner provided by ORS 237.215 (3)(b) or (4)(b) (1989 Edition), shall be the percentage specified by paragraph (b) of this subsection if either:

Â Â Â Â Â  (A) On September 27, 1987, the judge had more than 28 years of service that were creditable either under the system; or

Â Â Â Â Â  (B) On September 27, 1987, the judge had more than 28 years of service that were creditable under the JudgesÂ Retirement Fund established pursuant to ORS 1.314 to 1.390 (1989 Edition) and the judge became a member of the system under the provisions of ORS 237.215 (3)(b) (1989 Edition).

Â Â Â Â Â  (b) The maximum percentage used in calculating the annual amount of the life pension (nonrefund) of a judge member who meets the requirements of paragraph (a) of this subsection shall not exceed 45 percent plus 1.67 percent multiplied by the number of years of service as a judge that exceed 16 years and that were served on or before September 27, 1987.

Â Â Â Â Â  (c) In computing the annual amount of the life pension of a judge who meets the requirements of paragraph (a) of this subsection, the board shall use the percentage specified by paragraph (b) of this subsection and the final average salary of the judge computed on the date of retirement, not the final average salary of the judge computed as of September 27, 1987. In making the computation under this subsection, the board shall use the definition of Âfinal average salaryÂ provided by ORS 238.535 as amended by section 2, chapter 625, Oregon Laws 1987. [Formerly 237.220; 1997 c.801 Â§19; 1999 c.317 Â§21; 2005 c.22 Â§179]

Â Â Â Â Â  238.538 Health benefit plans for certain retired judge members. (1) A judge member who elects to retire under ORS 238.535 (1)(b):

Â Â Â Â Â  (a) Shall continue to be eligible as a nonretired employee for health benefit plans contracted for under ORS 243.135 during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c); and

Â Â Â Â Â  (b) Subject to availability of funding, shall continue to receive the monthly state contribution as payment of all or part of the cost of a health benefit plan during the time that the judge member is serving as a pro tem judge under ORS 238.535 (1)(c).

Â Â Â Â Â  (2) A judge member receiving the monthly state contribution as payment of all or part of the cost of a health benefit plan under this section is not eligible for payments against the cost of Medicare supplemental insurance under ORS 238.420 until such time as the judge member is no longer serving as a pro tem judge under ORS 238.535 (1)(c). [2001 c.823 Â§6]

Â Â Â Â Â  238.540 [Renumbered 237.365 in 1995]

Â Â Â Â Â  238.545 Withdrawal of member account; retirement allowance of inactive judge member. (1) Except as otherwise provided in this section, a judge member may withdraw from the Public Employees Retirement Fund the amount credited to the member account of the judge member if:

Â Â Â Â Â  (a) The judge member is separated from all service with participating public employers;

Â Â Â Â Â  (b) The judge member is separated from all service with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust;

Â Â Â Â Â  (c) The judge member has not attained 60 years of age; and

Â Â Â Â Â  (d) The separation from service is not by reason of death or disability.

Â Â Â Â Â  (2) If a judge member wishes to withdraw the member account balance under this section, the judge member must transmit to the Public Employees Retirement Board a withdrawal request. The board shall deny the withdrawal, or shall take all reasonable steps to recover withdrawn amounts, if:

Â Â Â Â Â  (a) The board determines that the separation is not a bona fide separation; or

Â Â Â Â Â  (b) The judge member fails to remain absent from the service of all employers described in subsection (1) of this section for at least one calendar month following the month in which the judge member separates from service.

Â Â Â Â Â  (3) If a judge member who is eligible to withdraw as provided in subsection (1) of this section does not elect to withdraw, the member account of the judge member shall remain to the credit of the judge member, and the judge member is entitled to such death benefits and disability retirement allowance as ORS 238.500 to 238.585 provide. Before attaining 60 years of age, a judge member who is eligible to withdraw as provided in subsection (1) of this section but who does not withdraw must elect in writing to retire under either ORS 238.535 (1)(a) or (b). The election is irrevocable after the judge member attains 60 years of age. Any inactive judge member who fails to make the election provided for in this subsection prior to attaining 60 years of age shall be retired under the provisions of ORS 238.535 (1)(a). The service retirement allowance of an inactive judge member who retires under ORS 238.535 (1)(a) shall be a reduced service retirement allowance that is the actuarial equivalent of the service retirement allowance provided for in ORS 238.535 (1)(a). An inactive judge member who elects to retire under ORS 238.535 (1)(b) must meet all other requirements imposed by ORS 238.535 for retirement under ORS 238.535 (1)(b).

Â Â Â Â Â  (4) If approved by the Chief Justice of the Supreme Court, an inactive judge member who elects to retire under ORS 238.535 (1)(b) pursuant to the provisions of subsection (3) of this section may commence to serve the pro tem service obligation imposed by ORS 238.535 before the judge memberÂs date of retirement. If the Chief Justice determines, at any time after the judge member commences performing the pro tem service obligation, that the judge member has failed to perform the pro tem services in the manner required by ORS 238.535 (1)(c), and the judge member has not been relieved of the obligation to perform those services in the manner provided by ORS 238.535 (1)(c), the Chief Justice shall notify the Public Employees Retirement Board. If the judge member has not yet retired, the board shall calculate the service retirement allowance of the noncomplying judge member at the time of retirement in the manner provided by ORS 238.535 (1)(a). If the judge member has retired, the board shall recalculate the service retirement allowance of the noncomplying judge member in the manner provided by ORS 238.535 (1)(a), and the noncomplying judge member shall receive only that recalculated amount thereafter. An inactive judge member may be relieved of the pro tem service obligation imposed by ORS 238.535 (1)(c) in the same manner as provided in ORS 238.535 for retired judge members.

Â Â Â Â Â  (5) Withdrawal of the member account balance under this section cancels all membership rights in the system, including the right to claim credit for any employment before withdrawal.

Â Â Â Â Â  (6) ORS 238.105 and 238.115 (1) apply to a former judge member who has withdrawn the member account balance under this section. [Formerly 237.223; 1997 c.801 Â§20; 1999 c.317 Â§6; 2001 c.566 Â§1; 2001 c.945 Â§60]

Â Â Â Â Â  238.550 [Renumbered 237.370 in 1995]

Â Â Â Â Â  238.555 Disability retirement allowance. (1)(a) A judge member who has not attained the age of 65 years and who is found to be mentally or physically incapacitated for an extended duration, as determined by medical examination by one or more physicians selected by the board, and thereby unable to perform any work for which qualified, by injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, shall be retired for disability and shall receive as a disability retirement allowance, payable monthly, a pension equal to the service retirement allowance to which the judge member would be entitled under ORS 238.535 (1)(a), had the judge member served as a judge continuously until attaining the age of 65 years, but not less than an annual amount equal to 45 percent of the final average salary, as defined in ORS 238.535 (2), of the judge member.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, ÂinjuryÂ means bodily injury causing the disability directly and independently of all other causes and effected solely through accidental means.

Â Â Â Â Â  (2) A judge member who has six or more years of service as a judge, who has not attained the age of 65 years and who is found to be mentally or physically incapacitated for an extended duration, as determined by medical examination by one or more physicians selected by the board, and thereby unable to perform any work for which qualified, from cause other than injury or disease sustained while in actual performance of duty and not intentionally self-inflicted, shall be retired for disability and shall receive as a disability retirement allowance, payable monthly, a pension equal to the service retirement allowance to which the judge member would be entitled under ORS 238.535 (1)(a) had the judge member served as a judge continuously until attaining the age of 65 years, but not less than an annual amount equal to 45 percent of the final average salary, as defined in ORS 238.535 (2), of the judge member.

Â Â Â Â Â  (3) The effective date of the disability of a judge member shall not be determined by the board as prior to the last day for which the judge member performed service as a judge.

Â Â Â Â Â  (4) No disability retirement allowance may be paid for any month in which the judge member received salary or sick leave benefits from the state.

Â Â Â Â Â  (5) ORS 238.320 (4) and (5), 238.330 (3), 238.335 and 238.340 apply to retirement of a judge member for disability.

Â Â Â Â Â  (6) A judge member who is retired under the provisions of ORS 1.310 is entitled to any applicable retirement allowance for which eligible under ORS 238.500 to 238.585. [Formerly 237.225]

Â Â Â Â Â  238.560 [Renumbered 237.375 in 1995]

Â Â Â Â Â  238.565 Beneficiary of judge; spouseÂs pension. (1) For the purposes of this section, the beneficiary of the judge member shall be any person, or the personal representative of the estate of the judge member, or a trustee named by the judge member to execute an express trust, whom the judge member designates as a beneficiary by written designation duly acknowledged and filed with the board before the death of the judge member.

Â Â Â Â Â  (2)(a) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is not an inactive judge member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(a) had the judge member retired on the date of death.

Â Â Â Â Â  (b) If a judge member who has six or more years of service as a judge dies before retiring, and the judge member is an inactive member who is performing a pro tem service obligation under the provisions of ORS 238.545 (4), the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the service retirement allowance the judge member would have received under ORS 238.535 (1)(b) had the judge member retired on the date of death.

Â Â Â Â Â  (c) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as pension by the surviving spouse is less than the amount credited to the member account of the judge member in the fund on the date of death of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received by the surviving spouse and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (d) If a judge member who has six or more years of service as a judge dies before retiring and has no surviving spouse, the beneficiary shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

Â Â Â Â Â  (e) If the surviving spouse of a judge member who dies before retiring is not entitled to a pension under paragraph (a) or (b) of this subsection, the surviving spouse shall receive a lump sum amount equal to the amount credited to the member account of the judge member in the fund on the date of death of the judge member.

Â Â Â Â Â  (3)(a) If a judge member dies after retiring, the surviving spouse of the judge member shall receive a life pension, payable monthly, equal to two-thirds of the retirement allowance the judge member is receiving or is entitled to receive on the date of death.

Â Â Â Â Â  (b) If a surviving spouse receiving a pension under paragraph (a) or (b) of this subsection dies and the total amount received as retirement allowance by the retired judge member and as pension by the surviving spouse is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and pension and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (c) If a judge member dies after retiring and has no surviving spouse, and the total amount received as retirement allowance by the retired judge member is less than the amount credited to the member account of the judge member on the date of retirement of the judge member, the beneficiary shall receive a lump sum amount equal to the difference between the total amount received as retirement allowance and the amount so credited to the member account of the judge member.

Â Â Â Â Â  (4) At any time after becoming a judge member, but not later than the date on which the first payment on account of retirement is due, a judge member may elect to provide an addition to the pension of the surviving spouse of the judge member under subsection (3)(a) of this section by selecting a reduced retirement allowance for the judge member. The additional pension to the surviving spouse shall be the actuarial equivalent of the reduction in the retirement allowance of the judge member and, in no event, when added to the pension under subsection (3)(a) of this section, shall it exceed the reduced retirement allowance elected by the judge member.

Â Â Â Â Â  (5) Any accrued retirement allowance due a retired judge member that is unpaid at the time of death of the judge member shall be paid to the surviving spouse of the judge member. If there is no surviving spouse, the accrued retirement allowance shall be paid to the beneficiary of the judge member. If there is no surviving spouse or beneficiary, the accrued retirement allowance shall be paid as provided in ORS 238.390 (2).

Â Â Â Â Â  (6) Notwithstanding any other provision of this section, a judge member shall be considered to have died with no surviving spouse if:

Â Â Â Â Â  (a) The judge member has entered into a prenuptial or antenuptial agreement with the spouse of the judge that provides that the spouse shall have no right or claim to a surviving spouseÂs pension; and

Â Â Â Â Â  (b) The judge member has filed a copy of the prenuptial or antenuptial agreement with the board before the death of the judge member.

Â Â Â Â Â  (7) The board shall not be liable for any payment made to a beneficiary by reason of a prenuptial or antenuptial agreement filed with the board under subsection (6) of this section unless the board has actual knowledge that the agreement has been revoked.

Â Â Â Â Â  (8) A judge member may elect to have all or part of the pension that is payable to a surviving spouse under this section be paid to a former spouse of the judge member. The election may be made before or after the judge member retires. If a judge member makes an election under this subsection, the board shall pay the designated portion of pension to the former spouse for the life of the former spouse. If a judge member is married at the time an election is made under this subsection, the spouse of the judge member must give written consent to the election. An election under this subsection does not affect the amount of any additional pension elected by a judge member under subsection (4) of this section. If a judge member makes an election under this subsection and the judge member does not have a surviving spouse when the judge member dies, the former spouse shall receive a life pension for only that part of the pension specified in the election. If a judge member makes an election under this subsection and the judge member has a surviving spouse when the judge member dies:

Â Â Â Â Â  (a) The surviving spouse shall receive no benefit if the judge member elected to have the entire pension payable under this section paid to the former spouse; or

Â Â Â Â Â  (b) The surviving spouse shall receive that part of the pension not paid to the former spouse until the death of the former spouse. [Formerly 237.227; 1997 c.801 Â§21; 1999 c.317 Â§22; 2001 c.945 Â§61; 2003 c.625 Â§5; 2007 c.527 Â§1]

Â Â Â Â Â  238.570 [Renumbered 237.380 in 1995]

Â Â Â Â Â  238.575 Cost-of-living adjustments; ad hoc increase. (1) Every monthly retirement allowance or pension payable to a judge member or surviving spouse of a judge member under ORS 238.500 to 238.585 shall be adjusted annually to reflect the percentage increase or decrease in the cost of living as provided in ORS 238.360.

Â Â Â Â Â  (2) ORS 238.387 applies to judge members, and for that purpose the monthly retirement allowance referred to in ORS 238.387 shall be the monthly retirement allowance payable to a judge member or the monthly pension payable to the surviving spouse of a judge member under ORS 238.565 (3)(a). [Formerly 237.230; 2001 c.945 Â§71]

Â Â Â Â Â  238.580 Application of PERS laws to judges. (1) ORS 238.005 (3) and (21), 238.025, 238.078, 238.082, 238.092, 238.115 (1), 238.250, 238.255, 238.260, 238.350, 238.380, 238.410, 238.415, 238.420, 238.445, 238.458, 238.460, 238.465, 238.475, 238.600, 238.605, 238.610, 238.618, 238.630, 238.635, 238.645, 238.650, 238.655, 238.660, 238.665, 238.670 and 238.705 and the increases provided by ORS 238.385 for members of the system who are serving as other than police officers or firefighters apply in respect to service as a judge member.

Â Â Â Â Â  (2) This chapter applies in respect to persons described in ORS 238.505 (1) and in respect to service as a judge member only as specifically provided in ORS 238.500 to 238.585. [Formerly 237.233; 1999 c.317 Â§23; 2001 c.945 Â§62; 2005 c.152 Â§9]

Â Â Â Â Â  238.585 Use of creditable service by person who serves as both member and judge member; restoration of forfeited rights upon becoming judge member. (1) A judge member who has creditable service as other than a judge member is entitled to the use of all creditable service as a judge member for the purpose of establishing eligibility under ORS 238.115, 238.125, 238.135 or any other provision of this chapter that requires a specified number of years of creditable service.

Â Â Â Â Â  (2) A judge member who has creditable service as other than a judge member is entitled to use of all creditable service as other than a judge member for the purpose of establishing eligibility under the provisions of ORS 238.385, 238.415, 238.420 or any other provision of this chapter that is applicable to a judge member and that requires a specified number of years of creditable service.

Â Â Â Â Â  (3) A member of the system other than a judge member who separates from all service entitling the person to membership in the system and who withdraws the amount credited to the member account of the member in the fund may restore all rights forfeited by the withdrawal in the manner specified by ORS 238.105 if the person becomes a judge member within five years after the date that the person is separated from all service entitling the person to membership in the system. [1995 c.658 Â§136; 2001 c.945 Â§63]

ADMINISTRATION

(Public Employees Retirement System)

Â Â Â Â Â  238.600 System established; legislative intent. (1) A system of retirement and of benefits at retirement or death for employees of public employers hereby is established and shall be known as the Public Employees Retirement System. The Public Employees Retirement System consists of this chapter and ORS chapter 238A. It is the intent of the Legislative Assembly that the system be qualified and maintained under sections 401(a), 414(d) and 414(k) of the Internal Revenue Code as a tax-qualified defined benefit governmental plan.

Â Â Â Â Â  (2) If the Public Employees Retirement System is terminated, or if contributions may no longer be made to the system, each member of the system has a nonforfeitable right to the benefits that the member has accrued as of the date of the termination, or as of the date that contributions may no longer be made to the system, to the extent that those benefits are funded. [Formerly 237.005; 1997 c.121 Â§2; 1999 c.317 Â§9; 2003 c.733 Â§55a; 2005 c.808 Â§1]

Â Â Â Â Â  238.601 Legislative findings and intent; administration of system. The Legislative Assembly finds that the maintenance of a solid, affordable public employees retirement plan is essential to providing effective, efficient services to the citizens of
Oregon
by allowing the state and political subdivisions of the state to hire and retain employees who are committed to providing those services. It is the intent of the Legislative Assembly that the Public Employees Retirement Board, in performing its duties as trustee of the Public Employees Retirement Fund, recognize that the continued stability and viability of the Public Employees Retirement System depends on the ability of public employers and taxpayers to pay the costs of the system. Consistent with this intent, the board shall administer the system to create and maintain long-term stability and viability in the system, and shall act to achieve full funding for the benefits provided by the system, giving equal consideration to the interests of the public employer and the employee to the extent that treatment does not violate the fiduciary duties of the board. Nothing in this section shall be construed to impose a fiduciary duty on the board to consider the interests of public employers, and the board shall consider the interests of public employers only with respect to matters unrelated to the boardÂs fiduciary duties as trustee of the fund. [2001 c.945 Â§2]

Â Â Â Â Â  238.605 Actuarial report on system. At least once every two years the board shall cause a competent actuary familiar with public systems of retirement and death benefits to prepare a report evaluating the current and prospective assets and liabilities of the system and indicating its current and prospective financial condition. In preparing the report the actuary shall investigate the mortality, disability, service and other experience of the members of, and employers participating in the system, shall state fully the condition of the system, and shall make such recommendations as the actuary deems advisable to facilitate administering it properly. The board shall publish and distribute a summary of the report to all the public employers participating in the system. The board may authorize the transfer of any portion of the funds collected under the provisions of ORS 238.225 to carry out the recommendations of the actuary. [Formerly 237.285]

Â Â Â Â Â  238.607 Actuarial equivalency factor tables. (1) Once every two calendar years, the Public Employees Retirement Board shall adopt actuarial equivalency factor tables for the purpose of computing the payments to be made to members and their beneficiaries, alternate payees and judge members and their spouses and beneficiaries. The tables may be adopted in conjunction with the system evaluation required by ORS 238.605. Tables adopted under this section must use the best actuarial information on mortality available at the time the board adopts the tables, as provided by the actuary engaged by the board. Actuarial equivalency factor tables adopted under this section become effective on January 1 of the calendar year following adoption of the tables by the board. All computations of payments must use the actuarial equivalency factor tables that are in effect on:

Â Â Â Â Â  (a) The effective date of retirement for any member, judge member or alternate payee;

Â Â Â Â Â  (b) The date that the first payment is due for any death beneficiary; or

Â Â Â Â Â  (c) The date that the first payment is due for any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

Â Â Â Â Â  (2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section. [2003 c.68 Â§2]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 68, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 3. The Public Employees Retirement Board shall first adopt actuarial equivalency factor tables under section 2 of this 2003 Act [238.607] to become effective January 1, 2005. [2003 c.68 Â§3]

Â Â Â Â Â  Sec. 4. (1) Subject to subsections (2) and (3) of this section, for the purpose of computing the retirement allowance of members and alternate payees with effective dates of retirement on or after July 1, 2003, and before January 1, 2005, the Public Employees Retirement Board shall use actuarial equivalency factor tables that are based on the mortality assumptions of the actuaryÂs 2001 experience study as adopted by the board on September 10, 2002.

Â Â Â Â Â  (2) The retirement allowance of any member or alternate payee who has an effective date of retirement on or after July 1, 2003, shall be the higher of the following amounts:

Â Â Â Â Â  (a) The amount calculated for the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325 determined as of the memberÂs or alternate payeeÂs effective date of retirement, using all calculations applicable to the member under ORS 238.300 (2) and using actuarial equivalency factor tables in effect on the effective date of retirement for the purpose of all calculations using actuarial equivalency factor tables; or

Â Â Â Â Â  (b) The amount calculated under subsection (3) of this section.

Â Â Â Â Â  (3) For each member or alternate payee described in subsection (2) of this section, the board shall establish years of service, an account balance and a final average salary as of June 30, 2003. Years of service for the member as of June 30, 2003, shall include all creditable service of the member determined as of June 30, 2003, including any retirement credit acquired by the member under ORS 238.105 to 238.175 before July 1, 2003. The account balance shall include all employee contributions made by or on behalf of the member as of June 30, 2003, and earnings on those contributions as of June 30, 2003, credited in the manner provided by board rules in effect on May 9, 2003, governing crediting of earnings upon retirement of a member. The board shall then calculate the retirement allowance selected by the member under ORS 238.300, 238.305, 238.320 or 238.325, using all calculations applicable to the member under ORS 238.300 (2), except that:

Â Â Â Â Â  (a) The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of all calculations using actuarial equivalency factor tables; and

Â Â Â Â Â  (b) The board shall use the years of service, account balance and final average salary established by the board under this subsection for the member as of June 30, 2003.

Â Â Â Â Â  (4) The board need not perform the calculations described in subsections (2) and (3) of this section for a member if the board actuarially determines that one of the calculations described in subsection (2) or (3) of this section necessarily provides the highest amount.

Â Â Â Â Â  (5) Any monthly payments to be made to a death beneficiary under ORS 238.390, 238.395 or 238.405 for a member who dies on or after May 9, 2003, shall be calculated using the actuarial equivalency factor tables that are in effect on the date that the first payment is due to the death beneficiary.

Â Â Â Â Â  (6) This section and section 2, chapter 68, Oregon Laws 2003 [238.607], do not apply to the calculation of the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4). The board shall use the actuarial equivalency factor tables in effect on June 30, 2003, for the purpose of calculating the retirement allowance and surviving spouse pension of a person who is a judge member on June 30, 2003, and who makes an election under ORS 238.565 (4), whether that election is made before, on or after June 30, 2003. [2003 c.67 Â§40; 2003 c.68 Â§4; 2003 c.625 Â§16]

Â Â Â Â Â  238.608 Separate actuarial equivalency factor tables for certain police officers and firefighters. (1) The Public Employees Retirement Board shall conduct a study of the life expectancy of members of the Public Employees Retirement System in the categories described in subsection (2) of this section. If the board determines that members in the categories described in subsection (2) of this section have a life expectancy that is substantially shorter than the life expectancy of members of the system generally, the board shall adopt and use separate actuarial equivalency factor tables under ORS 238.607 for the purpose of computing the payments to be made to members in the categories described in subsection (2) of this section and to the beneficiaries and alternate payees of those members. Any actuarial equivalency factor tables adopted under this section shall first become effective January 1, 2005.

Â Â Â Â Â  (2) The provisions of this section apply to members of the system who are defined as firefighters under ORS 238.005 (9) or as police officers under ORS 238.005 (16)(a), (b), (d), (e), (f), (k), (L), (n), (o) or (p). [2003 c.68 Â§7; 2003 c.625 Â§18]

Â Â Â Â Â  238.610 Administrative expenses of system. (1) The administrative expenses of the Public Employees Retirement System shall be paid from interest earned by the Public Employees Retirement Fund; provided, that if such interest be insufficient the expense in excess thereof shall be paid from the contributions which this chapter and ORS 238A.220 and 238A.240 require participating employers to pay into the Public Employees Retirement Fund. The Public Employees Retirement Board by rule may establish procedures for recovering administrative costs from members for services provided in estimating retirement benefit amounts and processing payments if the board determines that the services requested by an individual member result in extraordinary costs to the system.

Â Â Â Â Â  (2) In order to facilitate financing the establishment and administration of the system the board may designate fiscal periods and may provide that extraordinary expenses incurred during one such period, such as expenses for equipment and actuarial studies, may, for purposes of equitably distributing part of the burden of the expenses, be apportioned to subsequent fiscal periods in such manner as to the board seems equitable.

Â Â Â Â Â  (3) For each fiscal period designated by the board there shall be deducted from the interest earned by the fund, the administrative expenses of the system for that period; provided, that if such interest be insufficient for such purpose, the excess expense shall be paid by deducting from the account of each employer participating in the system that fraction of the administrative expense of the system for that period which the employerÂs total contribution to the fund for the period is of the sum of all the employersÂ contributions to the fund for the period.

Â Â Â Â Â  (4) Amounts payable as refunds and retirement allowances shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget. [Formerly 237.291; 2003 c.105 Â§5; 2003 c.733 Â§56]

Â Â Â Â Â  238.615 Revolving fund for payment of administrative expenses. (1) On request from the Public Employees Retirement System, the Oregon Department of Administrative Services shall draw warrants on amounts authorized for payment of the administrative expenses of the system for use by the system as a revolving fund. The revolving fund shall not exceed the aggregate sum of $5,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the system may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the system to pay travel expenses for employees of the system and for any consultants or advisors for whom payment of travel expenses is authorized by law, or advances therefor, or for salary advances or payment to terminating employees, or for receipt and disbursement of funds made available to the system through vocational rehabilitation training programs.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the system and by the department. When such claims have been approved, a warrant covering them shall be drawn in favor of the system and charged against the appropriate fund or account and shall be used to reimburse the revolving fund. [Formerly 237.293]

Â Â Â Â Â  238.618 Exclusion of employer or employee from system to maintain tax qualification. Notwithstanding any other provision of law, the Public Employees Retirement Board may deny or terminate participation by an employer in the Public Employees Retirement System, and may deny or terminate membership in the system for any employee, if the board determines that allowing participation by the employer or membership for the employee would cause the system or the Public Employees Retirement Fund to lose qualification as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [1999 c.317 Â§3]

Â Â Â Â Â  238.620 [1995 c.296 Â§2; repealed by 1999 c.317 Â§14]

Â Â Â Â Â  238.625 [1995 c.296 Â§3; 1997 c.179 Â§20; repealed by 1999 c.317 Â§14]

(Public Employees Retirement Board)

Â Â Â Â Â  238.630 Board generally; rules. (1) The governing authority of the system shall be a board known as the Public Employees Retirement Board and consisting of five members appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. Except as otherwise provided in ORS 238.640, the term of each member shall be three years. The Governor shall designate one member to serve as chairperson, who shall serve as chairperson at the pleasure of the Governor.

Â Â Â Â Â  (2) The board shall have:

Â Â Â Â Â  (a) The powers and privileges of a corporation, including the right to sue and be sued in its own name as such board; and

Â Â Â Â Â  (b) The power and duty, subject to the limitations of this chapter and ORS chapter 238A, of managing the system.

Â Â Â Â Â  (3) The board:

Â Â Â Â Â  (a) Shall arrange for actuarial service for the system;

Â Â Â Â Â  (b) Shall employ a director;

Â Â Â Â Â  (c) Shall create such other positions as it deems necessary to sound and economical administration of the system, which positions the director shall fill by appointment;

Â Â Â Â Â  (d) Shall, with the approval of the Director of the Oregon Department of Administrative Services, and as otherwise provided by law, fix the salaries of all persons employed for purposes of administering the system;

Â Â Â Â Â  (e) Shall publish and distribute to all employer and employee members of the system an annual report including a summary of investments of moneys in the fund, investment earnings, significant legislative or administrative changes in the system and other pertinent information on the operation of the system for the preceding year;

Â Â Â Â Â  (f) Shall determine the actuarial equivalency of optional forms of retirement allowances and pensions and adopt for that purpose the necessary actuarial equivalency factor tables in the manner provided by ORS 238.607, which shall constitute a part of the system; and

Â Â Â Â Â  (g) Shall adopt rules and take all actions necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. Rules under this paragraph may impose limits on contributions to the system, limits on benefits payable from the system and other limitations or procedures required or imposed under federal law or regulation for the purpose of qualification of the Public Employees Retirement System and Public Employees Retirement Fund under the Internal Revenue Code as a governmental retirement plan and trust.

Â Â Â Â Â  (4) The board established by this section shall succeed to all the duties and prerogatives of the Public Employees Retirement Board created by chapter 401, Oregon Laws 1945, in relation to the Public Employees Retirement Fund, and in addition shall perform all duties required of it by ORS 237.950 to 237.980, in regard to moneys payable to or from such fund.

Â Â Â Â Â  (5) The board shall identify by rule those records that must be maintained by participating public employers for the purposes of subsection (3)(g) of this section. A participating public employer shall maintain records for all employees who are members of the system as required by board rules, and shall provide that information to the board upon request. [Formerly 237.251; 1997 c.121 Â§3; 2001 c.945 Â§6; 2003 c.68 Â§8; 2003 c.69 Â§1; 2003 c.733 Â§57]

Â Â Â Â Â  238.635 Board consideration of system goals and objectives. The Public Employees Retirement Board shall include a study of accounting, reporting and related subjects when considering the goals and objectives of the Public Employees Retirement System. [Formerly 237.253]

Â Â Â Â Â  238.640 Qualifications of board members. (1) All members of the Public Employees Retirement Board must be at least 21 years of age, be citizens of the
United States
and have been residents of the state for at least two years immediately preceding appointment to the board.

Â Â Â Â Â  (2) One member of the board must be:

Â Â Â Â Â  (a) An employee of the state in a management position at the time of appointment and throughout the term of appointment; or

Â Â Â Â Â  (b) A person who holds an elective office, by election or appointment, in the governing body of a participating public employer, other than the state.

Â Â Â Â Â  (3) One member must be a public employee, as defined in ORS 243.650, who is in an appropriate bargaining unit, as defined in ORS 243.650, and who has an exclusive representative at the time of the memberÂs appointment and throughout the term of the member. Membership on the board does not affect the status of the person as a public employee, as defined in ORS 243.650.

Â Â Â Â Â  (4) Three members of the board must have experience in business management, pension management or investing. A member appointed under this subsection may not be a member of the Public Employees Retirement System or a beneficiary of a member of the system, and may not have any interest in benefits provided by the system.

Â Â Â Â Â  (5) Notwithstanding the qualifications established for members of the board under this section, all members of the board have the same fiduciary duties and must exercise the same degree of independent judgment.

Â Â Â Â Â  (6) Any vacancy on the board shall be filled by appointment for the unexpired term of the member replaced. Members of the board may be reappointed.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, a member of the board is entitled to compensation and expenses as provided in ORS 292.495 from the Public Employees Retirement Fund.

Â Â Â Â Â  (8) Any member of the board who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the board. The wages or salary of the member shall not be reduced during periods that the member is released from duty for the purpose of conducting the official business of the board. The board shall reimburse a public employer for the cost of continuing the wages or salary of the member while the member is released from duty under this subsection. A member who continues to receive wages or salary under the provisions of this subsection shall not receive compensation under ORS 292.495, but shall receive travel and other expenses provided for under ORS 292.495. The provisions of this subsection do not apply to any person who is a member of the board and who holds another office that is subject to the provisions of section 10, Article II of the Oregon Constitution, prohibiting the holding of more than one lucrative office. [Formerly 237.255; 1997 c.324 Â§1; 2001 c.945 Â§6a; 2003 c.69 Â§2]

Â Â Â Â Â  238.645 Director and staff. The system shall be administered, subject to the limitations of this chapter, ORS chapter 238A and the budget prescribed by the board, by the director provided for by ORS 238.630 and by a staff which the board authorizes and which the director appoints. The director shall hold that position during the discretion of the board and the members of the staff shall hold their respective positions during the discretion of the director. No member of the staff may be removed from it, however, in a manner contrary to the laws of the state regarding civil service. The director shall furnish such bond as is required by the board. [Formerly 237.259; 2003 c.733 Â§58]

Â Â Â Â Â  238.646 Authority of Director of Public Employees Retirement System to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Director of the Public Employees Retirement System may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the system; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the system as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property;

Â Â Â Â Â  (d) That has mailroom duties as the primary duty or job function of the position;

Â Â Â Â Â  (e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

Â Â Â Â Â  (f) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (g) In which the person has responsibility for auditing within the system. [2005 c.730 Â§76]

Â Â Â Â Â  Note: 238.646 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  238.650 Rules of board; written plan document. (1) Subject to the limitations of this chapter and ORS chapter 238A, the Public Employees Retirement Board shall, from time to time, establish rules for transacting its business and administering the system in accordance with the requirements of ORS chapter 183.

Â Â Â Â Â  (2) All rules adopted by the board become part of the written plan document of the Public Employees Retirement System for the purpose of the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [Formerly 237.263; 1999 c.317 Â§1; 2003 c.733 Â§59]

Â Â Â Â Â  238.655 Procedure for board hearings. In order to determine any facts necessary to the administration of the retirement system, the board may conduct hearings, subpoena and examine witnesses and require any person having custody thereof to bring before the board any book, record, document, certificate, writing, article or thing necessary to a determination of facts. The chairperson or member of the board acting in such capacity shall have authority to administer oaths. The procedure in such hearings shall be informal. Fees shall not be paid to witnesses who are public officers or employees, whether or not their employer is participating in the system. No public employer shall make deduction from the compensation of public officers or employees because of absence from their respective positions in order to be examined as witnesses before the board. The fees of other witnesses and mileage of any witness shall be as allowed by law to witnesses in ORS 44.415 (2). Fees and mileage and all other necessary disbursements in connection with a hearing shall be paid by the public employer whose failure or refusal to supply any facts requested of it by the board made necessary such hearing. [Formerly 237.315]

Â Â Â Â Â  238.657 Board counsel. The Attorney General shall consult with the Governor on appointment of separate counsel pursuant to ORS 180.235 to represent the Public Employees Retirement Board in any matter or in any class of matters in which the benefits payable under the Public Employees Retirement System are at issue, including but not limited to defending the provisions of chapter 67, Oregon Laws 2003. [2003 c.67 Â§14a; 2005 c.22 Â§180]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 67, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 14a, chapter 67, Oregon Laws 2003, compiled as 238.657. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

(Public Employees Retirement Fund)

Â Â Â Â Â  238.660 Fund generally; board review of legislative proposals. (1) The Public Employees Retirement Fund is declared to be a trust fund, separate and distinct from the General Fund, for the uses and purposes set forth in this chapter and ORS chapter 238A and ORS 237.950 to 237.980, and for no other use or purpose, except that this provision shall not be deemed to amend or impair the force or effect of any law of this state specifically authorizing the investment of moneys from the fund. Interest earned by the fund shall be credited to the fund. Except as otherwise specifically provided by law, the Public Employees Retirement Board established by ORS 238.630 is declared to be the trustee of the fund. Consistent with the legislative intent expressed in ORS 238.601, and to the extent it is consistent with the boardÂs fiduciary duties, the board shall give equal consideration to the interests of participating public employers and the interests of members. Nothing in this subsection shall be construed to impose a fiduciary duty on the board to consider the interests of public employers, and the board shall consider the interests of public employers only with respect to matters unrelated to the boardÂs fiduciary duties as trustee of the fund.

Â Â Â Â Â  (2) Until all liabilities to members and their beneficiaries are satisfied, assets of the fund may not be diverted or otherwise put to any use that is not for the exclusive benefit of members and their beneficiaries. This subsection does not limit return of employer contributions for health benefits in the manner provided by ORS 238.410, 238.415 and 238.420 upon satisfaction of all liabilities for health benefits under those sections.

Â Â Â Â Â  (3) The State of
Oregon
and other public employers that make contributions to the fund have no proprietary interest in the fund or in the contributions made to the fund by them. The state and other public employers disclaim any right to reclaim those contributions and waive any right of reclamation they may have in the fund. This subsection does not prohibit alteration or refund of employer contributions if the alteration or refund is authorized under this chapter or ORS chapter 238A and is due to erroneous payment or decreased liability for employer contributions under the system.

Â Â Â Â Â  (4) The board may accept gifts of money or other property from any source, given for the uses and purposes of the system. Money so received shall be paid into the fund. Money or other property so received shall be used for the purposes for which received. Unless otherwise prescribed by the source from which the money or other property is received, the money shall be considered as income of the fund and the other property shall be retained, managed and disposed of as are investments of the fund.

Â Â Â Â Â  (5) All moneys paid into the fund shall be deposited with the State Treasurer, who shall be custodian of the fund and pay all warrants drawn on it in compliance with law. No such warrant shall be paid until the claim for which it is drawn is first approved by the director or designee and otherwise audited and verified as required by law. Monthly, each beneficiaryÂs gross benefit shall be calculated; applicable deductions made for taxes, insurance and other withholdings; and the net amount paid to the beneficiary, by check or by electronic funds transfer (EFT) to the beneficiaryÂs bank. A deduction summary shall be made, by type, and a check issued for the aggregate of each type for transmittal to the appropriate taxing jurisdiction, vendor or institution. A voucher shall be prepared and transmitted to the Oregon Department of Administrative Services for reimbursement of the checking account, and the department shall draw a warrant on the State Treasurer, payable to the Public Employees Retirement System, for the amount thereof.

Â Â Â Â Â  (6) Any warrant, check or order for the payment of benefits or refunds under the system out of the fund issued by the board which is canceled, declared void or otherwise made unpayable pursuant to law because it is outstanding and unpaid for a period of more than two years, may be reissued by the board without bond if the payee is located after such warrant, check or order is canceled, declared void or otherwise made unpayable pursuant to law.

Â Â Â Â Â  (7) All references in this chapter to checks or warrants are subject to the provisions of ORS 291.001.

Â Â Â Â Â  (8) The board shall provide for an annual audit of the retirement fund and for an annual report to the Legislative Assembly and to all members of, retirees of, and all employers participating in, the system. The annual report must contain financial statements prepared in accordance with generally accepted accounting principles. The financial statements must include the report of any independent auditor.

Â Â Â Â Â  (9) The board may review legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A and may make recommendations to committees of the Legislative Assembly on those proposed changes. In making recommendations under this subsection, the board acts as a policy advisor to the Legislative Assembly and not as a fiduciary. In making recommendations under this subsection on the Oregon Public Service Retirement Plan established by ORS chapter 238A, the board shall seek to maintain the balance between benefits and costs, and the relative risk borne by employers and employees with respect to investment performance, reflected in ORS chapter 238A as in effect on January 1, 2004.

Â Â Â Â Â  (10) The board shall appoint a committee to advise the board on legislative proposals for changes in the benefits provided under this chapter and ORS chapter 238A. The committee must have an equal number of members representing labor and management. No costs of reviewing legislative proposals and making recommendations under this subsection may be charged to the fund. Any member of the committee who is an active member of the system shall be released by the participating public employer who employs the member for the purpose of conducting the official business of the committee, and the wages or salary of the member may not be reduced by the employer during periods that the member is released from duty for the purpose of conducting the official business of the committee. [Formerly 237.271; 1997 c.121 Â§1; 1999 c.317 Â§8; 1999 c.407 Â§6; 2001 c.945 Â§3; 2003 c.17 Â§2; 2003 c.625 Â§29; 2003 c.733 Â§60]

Â Â Â Â Â  Note: Section 44e, chapter 733, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 44e. Until June 30, 2005, the Public Employees Retirement System may use moneys of the Public Employees Retirement Fund that are unrelated to the Oregon Public Service Retirement Plan to pay the administrative costs of the individual account program. The authority created by this section is in addition to and not in lieu of the authority of the system to use moneys attributable to the individual account program to pay administrative expenses of that program. Not later than February 1, 2010, all moneys used under this section to pay the costs of administering the individual account program must be repaid to the fund from individual accounts by means of adjustments to those accounts under ORS 238A.350 (1). [2003 c.733 Â§44e; 2005 c.808 Â§20]

Â Â Â Â Â  238.661 Moneys in fund appropriated to board. Moneys in the Public Employees Retirement Fund are continuously appropriated to the Public Employees Retirement Board to carry out the purposes of this chapter and ORS chapter 238A. [2001 c.716 Â§10; 2003 c.733 Â§61]

Â Â Â Â Â  238.665 Contributions and interest not included in boardÂs budget. Contributions required by this chapter or ORS chapter 238A to be placed in the retirement fund, and interest required to be allocated to the member accounts of members of the retirement system and to participating employers, shall not be included in the biennial departmental budget of the board. [Formerly 237.279; 2001 c.945 Â§64; 2003 c.733 Â§62]

Â Â Â Â Â  238.667 [2001 c.945 Â§17; repealed by 2003 c.67 Â§38]

Â Â Â Â Â  238.670 Reserve accounts in fund. (1) At the close of each calendar year in which the earnings on the Public Employees Retirement Fund equal or exceed the assumed interest rate established by the Public Employees Retirement Board under ORS 238.255, the board shall set aside, out of interest and other income received through investment of the Public Employees Retirement Fund during that calendar year, such part of the income as the board may deem advisable, not exceeding seven and one-half percent of the combined total of such income, which moneys so segregated shall remain in the fund and constitute therein a reserve account. The board shall continue to credit the reserve account in the manner required by this subsection until the board determines that the reserve account is adequately funded for the purposes specified in this subsection. Such reserve account shall be maintained and used by the board to prevent any deficit of moneys available for the payment of retirement allowances, due to interest fluctuations, changes in mortality rate or, except as provided in subsection (3) or (4) of this section, other contingency. In addition, the reserve account may be used by the board for the following purposes:

Â Â Â Â Â  (a) To prevent any deficit in the fund by reason of the insolvency of a participating public employer. Reserves under this paragraph may be funded only from the earnings on employer contributions made under ORS 238.225.

Â Â Â Â Â  (b) To pay any legal expenses or judgments that do not arise in the ordinary course of adjudicating an individual memberÂs benefits or an individual employerÂs liabilities.

Â Â Â Â Â  (c) To provide for any other contingency that the board may determine to be appropriate.

Â Â Â Â Â  (2) At the close of each calendar year, the board shall set aside, out of interest and other income received during the calendar year, after deducting the amounts provided by law and to the extent that such income is available, a sufficient amount to credit to the reserves for pension accounts and annuities varying percentage amounts adopted by the board as a result of periodic actuarial investigations. If total income available for distribution exceeds those percentages of the total accumulated contributions of employees and employers, the reserves for pensions and annuities shall participate in such excess.

Â Â Â Â Â  (3) The board may set aside, out of interest and other income received through investment of the fund, such part of the income as the board considers necessary, which moneys so segregated shall remain in the fund and constitute one or more reserve accounts. Such reserve accounts shall be maintained and used by the board to offset gains and losses of invested capital. The board, from time to time, may cause to be transferred from the reserve account provided for in subsection (1) of this section to a reserve account provided for in this subsection such amount as the board determines to be unnecessary for the purposes set forth in subsection (1) of this section and to be necessary for the purposes set forth in this subsection.

Â Â Â Â Â  (4) The board may provide for amortizing gains and losses of invested capital in such instances as the board determines that amortization is preferable to a reserve account provided for in subsection (3) of this section.

Â Â Â Â Â  (5) At least 30 days before crediting any interest and other income received through investment of the Public Employees Retirement Fund to any reserve account in the fund, the board shall submit a preliminary proposal for crediting to the appropriate legislative review agency, as defined in ORS 291.371 (1), for its review and comment. [Formerly 237.281; 2001 c.945 Â§5]

Â Â Â Â Â  238.672 Crediting of earnings to employer upon death or retirement of member. Upon the death or retirement of a member of the Public Employees Retirement System, the Public Employees Retirement Board shall credit earnings to the participating public employer or employers that employed the member. The board shall credit earnings to the amounts charged to each employer by reason of the death or retirement. The earnings rate used by the board shall be the same rate that the board uses for crediting member accounts at the time the charge is made. [2001 c.945 Â§21]

Â Â Â Â Â  238.675 Transfer of unclaimed death benefit or account balance to other account or reserve. (1)(a) Any benefit payment that is payable as the result of the death of a member may be transferred by the Public Employees Retirement Board to another account or reserve in the fund if:

Â Â Â Â Â  (A) The total benefit payable to the beneficiaries designated by the deceased member is less than $250 in amount;

Â Â Â Â Â  (B) Ten years have passed since the death of the member; and

Â Â Â Â Â  (C) No claim has been made for the benefit payment.

Â Â Â Â Â  (b) Amounts transferred under this section shall be credited to accounts or reserves in the fund designated by the board in its discretion.

Â Â Â Â Â  (c) The board shall establish procedures for the filing of a delayed claim by a beneficiary of a deceased member who would otherwise be entitled to receive a benefit payment. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection.

Â Â Â Â Â  (2)(a) The Public Employees Retirement Board may transfer the amount credited to the member account of a former member to another account or reserve in the fund if:

Â Â Â Â Â  (A) The total amount credited to the member account of the former member is less than $250;

Â Â Â Â Â  (B) The membership of the person in the system has been terminated under the provisions of ORS 238.095 (2) or the membership of the person in the pension program or individual account program has been terminated under ORS 238A.110 or 238A.310; and

Â Â Â Â Â  (C) Ten years have passed since the former member ceased to be a member of the system and no claim has been made for payment of the amount credited to the member account of the former member.

Â Â Â Â Â  (b) Amounts transferred under this section shall be credited to reserves or accounts in the fund designated by the board in its discretion.

Â Â Â Â Â  (c) The board shall establish procedures for the filing of a delayed claim by a former member of the system who would otherwise be entitled to receive amounts credited to the member account of the former member. Delayed claims may be filed after the 10-year period provided for in paragraph (a) of this subsection. [Formerly 237.295; 2001 c.945 Â§65; 2003 c.733 Â§63]

(Integration of Other Retirement Systems)

Â Â Â Â Â  238.680 Integration of other retirement systems. (1) Employees whose membership in a previously established retirement system excludes them from membership in the system established by this chapter may apply to the Public Employees Retirement Board in writing for the former system to be integrated into the latter and for them to be allowed to become members of the latter. Whenever two-thirds of them and their employer, through its governing body, so apply, the board:

Â Â Â Â Â  (a) May cause a financial and actuarial investigation of the proposed integration to be made, the cost of which shall be borne by the previously established system; and

Â Â Â Â Â  (b) May upon such terms as are set forth in a contract between the board and the employer, integrate the previously established system into the system established by this chapter.

Â Â Â Â Â  (2) Nothing in this chapter nor any action taken pursuant thereto shall reduce or impair the benefits which employees who are receiving benefits from a retirement system integrated with the system provided by this chapter would have received had the integration not been effected.

Â Â Â Â Â  (3) A retirement plan which has been adopted by an association organized pursuant to the provisions of ORS chapter 239 (1997 Edition), prior to April 8, 1953, and which exists on April 8, 1953, may be integrated into the retirement system established by this chapter in the manner prescribed in this subsection and not otherwise:

Â Â Â Â Â  (a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration shall be prepared by, and adopted by a majority vote of, the board of trustees of the association and approved by the board of directors of the school district in which the association is organized.

Â Â Â Â Â  (b) The proposed contract so adopted and approved shall be submitted to a vote of the active members of the association. In submitting a proposed contract, an association shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

Â Â Â Â Â  (c) Adoption by the membership of an association of a proposed contract of integration shall be by an affirmative vote of not less than two-thirds of the active members of the association at the time of the election.

Â Â Â Â Â  (d) The proposed contract so formulated, approved and adopted shall be submitted to the retirement board created by ORS 238.630 for acceptance or rejection. In the event that the proposed contract is accepted by the board, then the integration shall proceed in accordance with the provisions of the contract.

Â Â Â Â Â  (e) No contract of integration shall in any way alter, impair or adversely affect any rights, benefits or privileges which have vested under the provisions of law in a member of an association by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration.

Â Â Â Â Â  (f) A contract of integration formulated, approved and adopted as provided in this subsection shall contain provisions whereby there will be provided to each active member of the association who becomes a member of the retirement system created by this chapter pursuant to a contract of integration, retirement benefits, in addition to the retirement benefits accruing for subsequent service under the Public EmployesÂ Retirement Act of 1953, determined in compliance with sound actuarial practice and with the findings of an accredited actuary on the basis of the reserves of the members at the time of the integration.

Â Â Â Â Â  (g) A contract of integration shall likewise provide that any active member of an association which integrates with the retirement system may elect at the time of the integration as to whether the member shall obtain a refund of the amount standing to the credit of the member on the books of the association at the time of the integration. In the event that a member so elects, then the amount standing to the credit of the member shall be refunded and the additional benefits provided under paragraph (f) of this subsection shall not be available to the member to whom the refund is made.

Â Â Â Â Â  (4) If a public employer applies for inclusion of a class of employees under ORS 238.035, application for integration under subsection (1) of this section shall be made by the employer and by two-thirds of the class of employees who are to become members of the system, or if the class designated under ORS 238.035 is covered by a collective bargaining agreement, application for the class shall be approved under the terms of the collective bargaining agreement.

Â Â Â Â Â  (5) If a public employer entering into an integration contract under the provisions of this section continues to maintain the public employerÂs previously established system for the purpose of providing benefits to some or all of the employerÂs employees who become members of the system under the integration contract, the board may allow an employee or alternate payee to waive the right to receive all other benefits that would otherwise be paid under this chapter if:

Â Â Â Â Â  (a) The employee or alternate payee elects to receive a refund of accumulated member contributions along with interest credited to those contributions at the time of refund; and

Â Â Â Â Â  (b) The employer certifies to the board that the waiver of benefits other than the refund of member contributions is required as a condition of the employeeÂs or alternate payeeÂs receipt of benefits under the previously established system.

Â Â Â Â Â  (6) A waiver under subsection (5) of this section must be made before an employeeÂs effective date of retirement or the effective date of an alternative payeeÂs election to commence receiving payments. The waiver is irrevocable as to the benefits waived and applies to all future payment of those benefits that would otherwise be made to the employee, the alternate payee or the beneficiaries of the employee or alternate payee. The provisions of subsection (5) of this section apply only to:

Â Â Â Â Â  (a) Employees of the public employer who become members of the system under the provisions of the integration contract and who are participants in the previously established system of the public employer at the time the integration contract goes into effect; and

Â Â Â Â Â  (b) Alternate payees of employees described in paragraph (a) of this subsection. [Formerly 237.051; 1997 c.551 Â§1; 1999 c.130 Â§6]

Â Â Â Â Â  238.685 Method of payment of unfunded obligation under integration contract. (1) The school district, which is or expects to become a party to a contract of integration described in ORS 238.680 (3), may provide for payment of all or any part of its unfunded obligation for previous service costs with respect to the association by any one or a combination of the following methods:

Â Â Â Â Â  (a) By agreeing to pay such portion of the obligation to the Public Employees Retirement System over a period of not to exceed 40 years, together with an appropriate rate of interest as determined by the Public Employees Retirement Board and the board of directors of the school district.

Â Â Â Â Â  (b) By issuing one or more series of general obligation bonds for the estimated amount of such portion of the obligation and paying it from the proceeds or interest thereon. Except as provided in subsection (2) of this section, the initial authorization for the original issue of such bonds shall require approval of the electors of the district and shall otherwise conform to all requirements of law governing the issuance, sale, redemption, refunding and refinancing of bonds by the school district, the retention, segregation and use of bond proceeds and the levy of taxes for their payment.

Â Â Â Â Â  (c) By issuing other notes, contracts or evidences of indebtedness for the estimated amount of such portion of the obligation and paying it therewith or from the proceeds or interest thereon. The interest rate on such notes, contracts or evidences of indebtedness shall be such as the board of directors of the school district finds is reasonably competitive with interest rates on bonds which could be issued pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (d) By contracting with an insurance company authorized to write annuity contracts in this state to assume and pay the pensions of retired, active or former members of the association.

Â Â Â Â Â  (2) Such agreement, bonds, notes, contracts or evidences of indebtedness, or any part of them, may be issued or entered into without an election, but in such case:

Â Â Â Â Â  (a) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from operating taxes within the districtÂs permanent tax rate limit, the school district shall each year divide its operating taxes into two portions, both within the districtÂs permanent tax rate limit, and one of such portions shall be the amount used to pay the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness for such year and the proceeds of such portion shall not be used for other purposes; and

Â Â Â Â Â  (b) To the extent the principal and interest on such agreement, bonds, notes, contracts or evidences of indebtedness are paid from revenues other than operating tax proceeds, the school district need not divide its levy as provided in paragraph (a) of this subsection and the principal and interest may be paid out of such other revenues.

Â Â Â Â Â  (3) Part or all of the agreement, bonds, notes, contracts or evidences of indebtedness authorized by this section may be issued prior to or after the execution of the contract of integration. The validity or enforceability thereof shall not be affected by the terms of the contract of integration or by whether operating taxes are properly apportioned as provided in subsection (2)(a) of this section. [Formerly 237.053; 1997 c.541 Â§359; 2001 c.945 Â§81]

Â Â Â Â Â  238.690 Integration of retirement plan of mass transit district. (1) A retirement plan which has been adopted by a mass transit district organized under ORS 267.010 to 267.390 situated in a standard metropolitan statistical area with a population exceeding 400,000, may be integrated with, or the district may become a participant in, the Public Employees Retirement System in the manner prescribed in subsection (2) of this section.

Â Â Â Â Â  (2)(a) A proposed form of contract setting forth all the terms, conditions and provisions of the integration or participation shall be a mandatory subject of bargaining subject to the provisions of ORS 243.650 to 243.782.

Â Â Â Â Â  (b) The proposed contract shall be submitted to a vote of the employees of the mass transit district, or the members of the affected bargaining unit of the applicable labor organization, and the board of directors of the mass transit district. In submitting a proposed contract to its members, the labor organization shall follow the procedure provided in its bylaws for the promulgation and adoption of bylaws.

Â Â Â Â Â  (c) Adoption by the employees or members of the affected bargaining unit of the applicable labor organization of the proposed contract of integration or participation shall be by an affirmative vote of not less than two-thirds of the affected employees or active members of the affected bargaining unit of the applicable labor organization at the time of the election.

Â Â Â Â Â  (d) The proposed contract so formulated, approved and adopted shall be submitted to the Public Employees Retirement Board. The board may exercise its authority to negotiate and enter into a contract with the mass transit district that would accomplish the integration or participation without adversely affecting the current operational and capital requirements of the mass transit district. The board shall not enter into any contract that prevents those adverse effects by adjusting the level of benefits received by any of the employees of the mass transit district.

Â Â Â Â Â  (e) No contract of prospective participation shall in any way alter, impair or adversely affect any rights, benefits or privileges which have vested under the provisions of law or collective bargaining agreement in an employee of a mass transit district by virtue of retirement, either on account of disability or on account of having attained the retirement age, prior to the effective date of the contract of integration or participation.

Â Â Â Â Â  (f) When a public employer enters into a contract with the board under this section, the public employer shall agree to eventually extend coverage under this chapter to all eligible employees of the employer through subsequent contracts with the board.

Â Â Â Â Â  (3) For the purposes of this section, Âstandard metropolitan statistical areaÂ has that meaning given in ORS 267.010. [Formerly 237.037]

(Bonding of Pension Liabilities)

Â Â Â Â Â  238.692 Definitions for ORS 238.692 to 238.698. As used in ORS 238.692 to 238.698:

Â Â Â Â Â  (1) ÂPension liabilityÂ means:

Â Â Â Â Â  (a) Monetary obligations of a participating public employer for which the employer is or will be required to transmit amounts to the Public Employees Retirement Board under the provisions of ORS 238.225, including any obligations arising out of an integration contract under ORS 238.680, or any other liability of a public body that is attributable to an obligation to pay pensions or other retirement benefits to officers or employees of the public body, whether active or retired; and

Â Â Â Â Â  (b) Monetary obligations of a public employer arising out of an integration contract under ORS 238.680 for which the employer is required to transmit amounts to the Public Employees Retirement Board.

Â Â Â Â Â  (2) ÂPublic bodyÂ has the meaning given that term in ORS 287A.001.

Â Â Â Â Â  (3) ÂState agencyÂ means any officer, board, commission, department, division or institution in the administrative branch of state government. [2001 c.945 Â§23; 2007 c.783 Â§77]

Â Â Â Â Â  238.694 Certain public bodies authorized to issue bonds to finance pension liabilities; revenue bonds. (1) The Legislative Assembly finds that authorizing issuance of revenue bonds to finance pension liabilities may reduce the cost of public pensions to taxpayers and that the reduction of those costs to taxpayers is a matter of statewide concern.

Â Â Â Â Â  (2) Notwithstanding the limitation on indebtedness in ORS 287A.105 or any other limitation on indebtedness or borrowing under state or local law, for the purpose of obtaining funds to pay the pension liability of a public body, the governing body of a public body may authorize and cause the issuance of revenue bonds under ORS chapter 287A.

Â Â Â Â Â  (3) The governing body of a public body may pledge the full faith and credit and taxing power of the public body to the payment of the principal and interest on bonds issued under ORS 238.692 to 238.698, and any premium on those bonds.

Â Â Â Â Â  (4) Unless the charter of a county provides a lower limit, a county may issue revenue bonds to finance pension liabilities in an amount that does not exceed five percent of the real market value of the taxable property within the boundaries of the county.

Â Â Â Â Â  (5) Revenue bonds authorized under this section need not comply with the procedure specified in ORS 287A.150.

Â Â Â Â Â  (6) A public body that issues revenue bonds under this section may also issue revenue bonds for the purpose of refunding the bonds.

Â Â Â Â Â  (7) A public body may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds authorized under this section. [2001 c.945 Â§24; 2003 c.746 Â§8; 2005 c.443 Â§2; 2007 c.783 Â§78]

Â Â Â Â Â  238.695 Intergovernmental agreements for collective issuance, administration or payment of bonds. (1) Public bodies may enter into intergovernmental agreements for the collective issuance, administration or payment of bonds authorized under ORS 238.694. An agreement for collective issuance, administration or payment of bonds under this subsection may provide for the contribution and pooling of the assets of the public bodies as security for the bonds, and may make provisions for such other matters as the public bodies determine convenient. Notwithstanding ORS 190.080, any intergovernmental entity created by public bodies under this section shall have the power to issue bonds as described in ORS 238.694. The bonds may be issued and sold as parity bonds, issued and sold individually or issued and sold in such combinations or forms as determined to be appropriate by the public bodies.

Â Â Â Â Â  (2) Proceeds of bonds sold under an intergovernmental agreement entered into under this section, and any other funds or assets of a public body, together with interest or earnings on the proceeds, funds and assets, may be consolidated into one or more funds or accounts and may be pledged to the holders of the bonds.

Â Â Â Â Â  (3) Public bodies may enter into indentures or other agreements with trustees or escrow agents for the issuance, administration or payment of bonds pursuant to an intergovernmental agreement entered into under this section.

Â Â Â Â Â  (4) The State Treasurer may cooperate with, assist and provide recommendations to public bodies, and any intergovernmental entity created by public bodies under this section, relating to all matters involved in the issuance, administration and payment of bonds. Any expenses incurred by the State Treasurer in providing assistance to public bodies under this section may be paid as an administrative expense of the public body from the proceeds of the bonds issued with the assistance of the State Treasurer. [2001 c.945 Â§25; 2007 c.783 Â§79]

Â Â Â Â Â  238.696 Debt service trust fund. (1) A public body, or a group of public bodies that enter into an intergovernmental agreement under ORS 238.695, may establish a debt service trust fund for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698. The trustee of the debt service trust fund shall hold the moneys paid into the trust fund solely for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698 and for paying the administrative costs of the trust fund.

Â Â Â Â Â  (2) Moneys held in a debt service trust fund are subject to the limitations on investment imposed by ORS 294.033 and 294.035.

Â Â Â Â Â  (3) A public body, or a group of public bodies that enter into an intergovernmental agreement under ORS 238.695, that has established a debt service trust fund under this section may not divert or pledge any moneys paid into the trust fund for any purpose other than the purpose specified in subsection (1) of this section until the total amount of principal and interest on bonds issued by the public body or under the intergovernmental agreement, and any premium on those bonds, is paid. [2001 c.945 Â§26; 2007 c.783 Â§80]

Â Â Â Â Â  238.698 Funds diversion agreement. (1) A public body, or a group of public bodies that enter into an intergovernmental agreement under ORS 238.695, that receives funds from any state agency may enter into a funds diversion agreement with the state agency for the purpose of paying the principal and interest on bonds issued under ORS 238.692 to 238.698, and any premium on those bonds. A diversion agreement entered into under this section must provide that:

Â Â Â Â Â  (a) Moneys payable to the public body or group of public bodies by the state agency from appropriations from the General Fund or any other source of moneys will be paid directly to a debt service trust fund established under ORS 238.696 in amounts equal to the debt service owed by the public body or group of public bodies;

Â Â Â Â Â  (b) The state agency must pay the amounts required under the funds diversion agreement to the debt service trust fund established under ORS 238.696 pursuant to the schedule specified in the agreement before paying any other amounts to the public body or group of public bodies;

Â Â Â Â Â  (c) The agreement is irrevocable; and

Â Â Â Â Â  (d) The agreement will remain in effect until all the bonds issued by the public body or under the intergovernmental agreement are mature or redeemed.

Â Â Â Â Â  (2) If for any reason a state agency that has entered into a funds diversion agreement is not able to pay moneys to a debt service trust fund as contemplated by the agreement, the state agency shall give notice to the public body or group of public bodies within 30 days after the state agency is aware that the moneys will not be paid.

Â Â Â Â Â  (3) Nothing in this section, or in any funds diversion agreement entered into by a state agency under this section, may in any manner obligate the state or any state agency:

Â Â Â Â Â  (a) To pay any amount that a public body is not otherwise entitled to receive under law; or

Â Â Â Â Â  (b) To pay any principal or interest on bonds issued under ORS 238.692 to 238.698. [2001 c.945 Â§27; 2007 c.783 Â§81]

(Enforcement)

Â Â Â Â Â  238.700 Enforcement of requirements of ORS chapters 238 and 238A. All provisions of ORS 238.655, 238.705, 238.710 and 238.715 hereby are made applicable for enforcement of the requirements of this chapter and ORS chapter 238A. [Formerly 237.300; 1997 c.249 Â§71; 2003 c.733 Â§64]

Â Â Â Â Â  238.705 State departments to remit contributions and furnish reports. (1) All public employers that are members of the system shall promptly and regularly remit to the Public Employees Retirement Board all contributions required of them by law and furnish all reports required by the board.

Â Â Â Â Â  (2) Any public employer delinquent in remitting contributions shall be charged interest on the total amount of contributions due from it at the rate of one percent per month or fraction thereof during which the public employer is delinquent. Interest so paid shall be deposited in the Public Employees Retirement Fund and shall be used by the board in paying administrative expenses of the system.

Â Â Â Â Â  (3) If any state officer or agency fails to remit any contribution or other obligation required by law, the Public Employees Retirement Board, within 30 days after the date the request therefor has been made by it by registered mail or by certified mail with return receipt, may certify to the Oregon Department of Administrative Services the fact of such failure and the amount of the delinquent contribution or obligation, together with its request that such amount be set over from funds of the delinquent officer or agency to the credit of the Public Employees Retirement Fund. A copy of such certification and request shall be furnished the delinquent officer or agency. The department shall, within 10 days after receipt of the request of the board, approve the payment of such amount by the delinquent officer or agency from funds allocated to the officer or agency for the current biennium and draw a warrant for payment of the amount of the contribution or obligation due out of funds in the State Treasury allocated to the use of the delinquent officer or agency.

Â Â Â Â Â  (4) If any public employer other than a state agency fails to remit any contribution or pay any other obligation due under this chapter or ORS chapter 238A, the board may certify to the department the fact of such failure. Upon receipt of the certification the department shall withhold payment to the public employer of any revenues or funds in the State Treasury in which the public employer is entitled by law to share and which have been apportioned to the public employer until the board certifies to the department that the failure has been remedied. The board shall send a copy of each certification it makes under this subsection to the public employer affected.

Â Â Â Â Â  (5) Any public employer delinquent in making reports or supplying information concerning its employees in the manner required by the board shall be charged a penalty of the lesser of $2,000 or one percent of the total annual contributions, for each month or fraction thereof during which the employer is delinquent. In addition, the board may send an auditor to the office of the employer to examine its records and to obtain the necessary reports, the entire cost of such audit to be paid by the delinquent employer. Penalties and other charges so paid shall be used by the board in paying administrative expenses of the system. [Formerly 237.301; 2003 c.733 Â§65]

Â Â Â Â Â  238.710 Mandamus against defaulting employer; appeal. In addition to the remedies otherwise provided by ORS 238.705, the board may, by petition in usual form, apply to the circuit court for the county in which is located the public employer concerned, or the principal office or place of business of the public employer, for, and if warranted, to have issued, writs of mandamus to compel the public employer to supply to the board a true and complete list and employment records of the employerÂs employees and all information concerning the employees that reasonably may be required and sought by the board in the petition. The writs, among other things, shall direct the defendant to make contributions to the retirement fund on account of the defendantÂs employees as may appear, from records and information concerning the defendantÂs employees, to be required by law. Either or both parties thereby aggrieved may appeal to the Court of Appeals from, or from any part of, the judgment of the circuit court in the proceeding, as in ordinary mandamus proceedings. [Formerly 237.311; 2005 c.22 Â§181]

Â Â Â Â Â  238.715 Recovery of overpayments; rules. (1) If the Public Employees Retirement Board determines that a member of the Public Employees Retirement System or any other person receiving a monthly payment from the Public Employees Retirement Fund has received any amount in excess of the amounts that the member or other person is entitled to under this chapter and ORS chapter 238A, the board may recover the overpayment or other improperly made payment by:

Â Â Â Â Â  (a) Reducing the monthly payment to the member or other person for as many months as may be determined by the board to be necessary to recover the overpayment or other improperly made payment; or

Â Â Â Â Â  (b) Reducing the monthly payment to the member or other person by an amount actuarially determined to be adequate to recover the overpayment or other improperly made payment during the period during which the monthly payment will be made to the member or other person.

Â Â Â Â Â  (2)(a) Any person who receives a payment from the Public Employees Retirement Fund and who is not entitled to receive that payment, including a member of the system who receives an overpayment, holds the improperly made payment in trust subject to the boardÂs recovery of that payment under this section or by a civil action or other proceeding.

Â Â Â Â Â  (b) The board may recover an improperly made payment in the manner provided by subsection (1) of this section from any person who receives an improperly made payment from the fund and who subsequently becomes entitled to receive a monthly payment from the fund.

Â Â Â Â Â  (c) The board may recover an improperly made payment by reducing any lump sum payment in the amount necessary to recover the improperly made payment if a person who receives an improperly made payment from the fund subsequently becomes entitled to receive a lump sum payment from the fund.

Â Â Â Â Â  (3) Unless the member or other person receiving a monthly payment from the fund authorizes a greater reduction, the board may not reduce the monthly payment made to a member or other person under the provisions of subsection (1) of this section by an amount that is equal to more than 10 percent of the monthly payment.

Â Â Â Â Â  (4) Before reducing a benefit to recover an overpayment or erroneous payment, or pursuing any other collection action under this section, the board shall give notice of the overpayment or erroneous payment to the person who received the payment. The notice shall describe the manner in which the person who received the payment may appeal the boardÂs determination that an overpayment or erroneous payment was made, the action the board may take if the person does not respond to the notice and the authority of the board to assess interest, penalties or costs of collection.

Â Â Â Â Â  (5) If the board determines that an overpayment or erroneous payment was not caused by the system or by a participating public employer, the board may assess interest in an amount equal to one percent per month on the balance of the improperly made payment until the payment is fully recovered. The board may also assess to the member or other person all costs incurred by the system in recovering the payment, including attorney fees. Interest and costs may be collected in the manner prescribed in subsections (1) and (2) of this section. The board may waive the interest and costs on an overpayment or other improperly made payment for good cause shown.

Â Â Â Â Â  (6) Notwithstanding ORS 293.240, the board may waive the recovery of any payment or payments made to a person who was not entitled to receive the payment or payments if the total amount of the overpayment or other improperly made payments is less than $50.

Â Â Â Â Â  (7) A payment made to a person from the fund may not be recovered by the board unless within six years after the date that the payment was made the board has commenced proceedings to recover the payment. For the purposes of subsection (1) of this section, the board shall be considered to have commenced proceedings to recover the payment upon mailing of notice to the person receiving a monthly payment that the board has determined that an overpayment or other improperly made payment has been made.

Â Â Â Â Â  (8) The remedies authorized under this section are supplemental to any other remedies that may be available to the board for recovery of amounts incorrectly paid from the fund to members of the system or other persons.

Â Â Â Â Â  (9) The board shall adopt rules establishing the procedures to be followed by the board in recovering overpayments and erroneous payments under this section. [Formerly 237.312; 2003 c.105 Â§6; 2003 c.733 Â§66]

Â Â Â Â Â  238.720 Rollover contributions; application against payments improperly made to retirees; rules. (1) The Public Employees Retirement Board may accept rollover contributions from a retired member solely for the purpose of paying amounts claimed by the board as overpayments or other improperly made payments. The board may accept rollover contributions under this section only if the amounts contributed qualify for pretax rollover treatment under the federal income tax laws governing qualified retirement plans.

Â Â Â Â Â  (2) If the board accepts a rollover contribution under this section, the contribution shall be paid into the Public Employees Retirement Fund and credited against the amounts claimed by the board as overpayments or other improperly made payments.

Â Â Â Â Â  (3) The board shall adopt rules and establish procedures for determining whether a retired member will be allowed to make a rollover contribution under this section. Rules and procedures adopted by the board must ensure that the rollover contributions do not adversely affect the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental plan and trust under federal income tax law. [2007 c.628 Â§2]

(Short Title)

Â Â Â Â Â  238.750 Short title. This chapter and ORS chapter 238A shall be known as the Public EmployesÂ Retirement Act of 1953. [Formerly 237.001; 2003 c.733 Â§67]

_______________



Chapter 238a

Chapter 238A Â
Oregon
Public Service Retirement Plan

2007 EDITION

OREGON
PUBLIC SERVICE RETIREMENT PLAN

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

238A.005Â  Definitions

238A.010Â  Computation of hours of service

OREGON
PUBLIC SERVICE RETIREMENT PLAN

238A.025Â  Oregon Public Service Retirement Plan established

238A.030Â  Information technology system

ADMINISTRATION

238A.050Â  Oregon Public Service Retirement Plan part of Public Employees Retirement System

PARTICIPATION BY PUBLIC EMPLOYERS

238A.070Â  Participation generally

PENSION PROGRAM

(Membership)

238A.100Â  Establishing membership under pension program

238A.110Â  Termination of membership

(Vesting)

238A.115Â  Vesting

(Withdrawal)

238A.120Â  Withdrawal from pension program by vested inactive member

(Computation of Benefit)

238A.125Â  Amount of pension; rules

238A.130Â  Final average salary; rules

(Retirement Credit)

238A.140Â  Accrual of retirement credit

238A.142Â  Accrual by academic employees of community college

238A.145Â  Loss of retirement credit

238A.150Â  Retirement credit for service in uniformed services; rules

238A.155Â  Retirement credit for periods of disability

(Retirement)

238A.160Â
Normal
retirement age; normal retirement date

238A.165Â  Earliest retirement age; earliest retirement date

238A.170Â  Latest retirement date; required minimum distributions; rules

(Pension)

238A.180Â
Normal
retirement benefit

238A.185Â  Early retirement

238A.190Â  Survivorship benefits

238A.195Â  Cash out of small benefits

238A.200Â  Actuarial equivalency factor tables

(Cost-of-Living Adjustment)

238A.210Â  Cost-of-living adjustment

(Employer Contributions)

238A.220Â  Employer contributions

(Death Benefit)

238A.230Â  Death benefit; rules

(Disability Benefit)

238A.235Â  Disability benefit

238A.240Â  Funding of disability benefit

(Reemployment of Retired Members)

238A.245Â  Reemployment after commencement of pension benefits

INDIVIDUAL ACCOUNT PROGRAM

(Membership)

238A.300Â  Establishing membership under individual account program

238A.305Â  Persons establishing membership in system before August 29, 2003

238A.310Â  Termination of membership

(Vesting)

238A.320Â  Vesting

(Employee Contributions)

238A.330Â  Employee contributions

238A.335Â  Employer payment of employee contribution

(Employer Contributions)

238A.340Â  Employer contributions

(Individual Accounts)

238A.350Â  Individual accounts established

(Rollover Contributions)

238A.360Â  Rollover contributions; rules

(Limitation on Contributions)

238A.370Â  Limitation on contributions; rules

(Withdrawal by Inactive Member)

238A.375Â  Distribution of accounts to inactive member

(Defined Contribution Benefit)

238A.400Â  Payment of accounts at retirement; rules

238A.410Â  Death benefits; rules

238A.415Â  Credit for service in uniformed services; rules

DIRECT ROLLOVERS

238A.430Â  Direct rollovers; rules

238A.435Â  Distribution of death benefit as rollover distribution

RULES

238A.450Â  Rules for
Oregon
Public Service Retirement Plan

CHANGES TO
OREGON
PUBLIC SERVICE RETIREMENT PLAN

238A.460Â  Limitation on powers of board, director and staff

238A.465Â  Legislative intent relating to increased benefits

238A.470Â  Contract rights under Oregon Public Service Retirement Plan

238A.475Â  Application of legislative changes to legislators

GENERAL PROVISIONS

Â Â Â Â Â  238A.005 Definitions. For the purposes of this chapter:

Â Â Â Â Â  (1) ÂActive memberÂ means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan who is actively employed in a qualifying position.

Â Â Â Â Â  (2) ÂActuarial equivalentÂ means a payment or series of payments having the same value as the payment or series of payments replaced, computed on the basis of interest rate and mortality assumptions adopted by the board.

Â Â Â Â Â  (3) ÂBoardÂ means the Public Employees Retirement Board.

Â Â Â Â Â  (4) ÂEligible employeeÂ means a person who performs services for a participating public employer, including elected officials other than judges. ÂEligible employeeÂ does not include:

Â Â Â Â Â  (a) Persons engaged as independent contractors;

Â Â Â Â Â  (b) Aliens working under a training or educational visa;

Â Â Â Â Â  (c) Persons, other than workers in the Industries for the Blind Program under ORS 346.190, provided sheltered employment or make-work by a public employer;

Â Â Â Â Â  (d) Persons categorized by a participating public employer as student employees;

Â Â Â Â Â  (e) Any person who is an inmate of a state institution;

Â Â Â Â Â  (f) Employees of foreign trade offices of the Economic and Community Development Department who live and perform services in foreign countries under the provisions of ORS 285A.075 (1)(g);

Â Â Â Â Â  (g) An employee actively participating in an alternative retirement program established under ORS 353.250 or an optional retirement plan established under ORS 341.551;

Â Â Â Â Â  (h) Employees of the Oregon University System who are actively participating in an optional retirement plan offered under ORS 243.800;

Â Â Â Â Â  (i) Any employee who belongs to a class of employees that was not eligible on August 28, 2003, for membership in the system under the provisions of ORS chapter 238 or other law;

Â Â Â Â Â  (j) Any person who belongs to a class of employees who are not eligible to become members of the Oregon Public Service Retirement Plan under the provisions of ORS 238A.070 (2);

Â Â Â Â Â  (k) Any person who is retired under ORS 238A.100 to 238A.245 or ORS chapter 238 and who continues to receive retirement benefits while employed; and

Â Â Â Â Â  (L) Judges.

Â Â Â Â Â  (5) ÂFirefighterÂ means:

Â Â Â Â Â  (a) A person employed by a local government, as defined in ORS 174.116, whose primary job duties include the fighting of fires;

Â Â Â Â Â  (b) The State Fire Marshal, the chief deputy state fire marshal and deputy state fire marshals; and

Â Â Â Â Â  (c) An employee of the State Forestry Department who is certified by the State Forester as a professional wildland firefighter and whose primary duties include the abatement of uncontrolled fires as described in ORS 477.064.

Â Â Â Â Â  (6) ÂFundÂ means the Public Employees Retirement Fund.

Â Â Â Â Â  (7)(a) ÂHour of serviceÂ means:

Â Â Â Â Â  (A) An hour for which an eligible employee is directly or indirectly paid or entitled to payment by a participating public employer for performance of duties in a qualifying position; and

Â Â Â Â Â  (B) An hour of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave during which an employee does not perform duties but for which the employee is directly or indirectly paid or entitled to payment by a participating public employer for services in a qualifying position, as long as the hour is within the number of hours regularly scheduled for the performance of duties during the period of vacation, holiday, illness, incapacity, jury duty, military duty or authorized leave.

Â Â Â Â Â  (b) ÂHour of serviceÂ does not include any hour for which payment is made or due under a plan maintained solely for the purpose of complying with applicable workersÂ compensation laws or unemployment compensation laws.

Â Â Â Â Â  (8) ÂInactive memberÂ means a member of the pension program or the individual account program of the Oregon Public Service Retirement Plan whose membership has not been terminated, who is not a retired member and who is not employed in a qualifying position.

Â Â Â Â Â  (9) ÂIndividual account programÂ means the defined contribution individual account program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

Â Â Â Â Â  (10) ÂMemberÂ means an eligible employee who has established membership in the pension program or the individual account program of the Oregon Public Service Retirement Plan and whose membership has not been terminated under ORS 238A.110 or 238A.310.

Â Â Â Â Â  (11) ÂParticipating public employerÂ means a public employer as defined in ORS 238.005 that provides retirement benefits for employees of the public employer under the system.

Â Â Â Â Â  (12) ÂPension programÂ means the defined benefit pension program of the Oregon Public Service Retirement Plan established under ORS 238A.025.

Â Â Â Â Â  (13) ÂPolice officerÂ means a police officer as described in ORS 238.005.

Â Â Â Â Â  (14) ÂQualifying positionÂ means one or more jobs with one or more participating public employers in which an eligible employee performs 600 or more hours of service in a calendar year, excluding any service in a job for which benefits are not provided under the Oregon Public Service Retirement Plan pursuant to ORS 238A.070 (2).

Â Â Â Â Â  (15) ÂRetired memberÂ means a pension program member who is receiving a pension as provided in ORS 238A.180 to 238A.195.

Â Â Â Â Â  (16)(a) ÂSalaryÂ means the remuneration paid to an active member in return for services to the participating public employer, including remuneration in the form of living quarters, board or other items of value, to the extent the remuneration is includable in the employeeÂs taxable income under
Oregon
law. Salary includes the additional amounts specified in paragraph (b) of this subsection, but does not include the amounts specified in paragraph (c) of this subsection, regardless of whether those amounts are includable in taxable income.

Â Â Â Â Â  (b) ÂSalaryÂ includes the following amounts:

Â Â Â Â Â  (A) Payments of employee and employer money into a deferred compensation plan that are made at the election of the employee.

Â Â Â Â Â  (B) Contributions to a tax-sheltered or deferred annuity that are made at the election of the employee.

Â Â Â Â Â  (C) Any amount that is contributed to a cafeteria plan or qualified transportation fringe benefit plan by the employer at the election of the employee and that is not includable in the taxable income of the employee by reason of 26 U.S.C. 125 or 132(f)(4), as in effect on August 29, 2003.

Â Â Â Â Â  (D) Any amount that is contributed to a cash or deferred arrangement by the employer at the election of the employee and that is not included in the taxable income of the employee by reason of 26 U.S.C. 402(e)(3), as in effect on August 29, 2003.

Â Â Â Â Â  (E) Retroactive payments made to an employee to correct a clerical error, pursuant to an award by a court or by order of or pursuant to a conciliation agreement with an administration agency charged with enforcing federal or state law protecting the employeeÂs rights to employment or wages, which shall be allocated to and deemed paid in the periods in which the work was done or in which the work would have been done.

Â Â Â Â Â  (F) The amount of an employee contribution to the individual account program that is paid by the employer and deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(a).

Â Â Â Â Â  (G) The amount of an employee contribution to the individual account program that is not paid by the employer under ORS 238A.335.

Â Â Â Â Â  (H) Wages of a deceased member paid to a surviving spouse or dependent children under ORS 652.190.

Â Â Â Â Â  (c) ÂSalaryÂ does not include the following amounts:

Â Â Â Â Â  (A) Travel or any other expenses incidental to employerÂs business which is reimbursed by the employer.

Â Â Â Â Â  (B) Payments made on account of an employeeÂs death.

Â Â Â Â Â  (C) Any lump sum payment for accumulated unused sick leave, vacation leave or other paid leave.

Â Â Â Â Â  (D) Any severance payment, accelerated payment of an employment contract for a future period or advance against future wages.

Â Â Â Â Â  (E) Any retirement incentive, retirement bonus or retirement gratuitous payment.

Â Â Â Â Â  (F) Payment for a leave of absence after the date the employer and employee have agreed that no future services in a qualifying position will be performed.

Â Â Â Â Â  (G) Payments for instructional services rendered to institutions of the Department of Higher Education or the Oregon Health and
Science
University
when those services are in excess of full-time employment subject to this chapter. A person employed under a contract for less than 12 months is subject to this subparagraph only for the months covered by the contract.

Â Â Â Â Â  (H) The amount of an employee contribution to the individual account program that is paid by the employer and is not deducted from the compensation of the employee, as provided under ORS 238A.335 (1) and (2)(b).

Â Â Â Â Â  (I) Any amount in excess of $200,000 for a calendar year. If any period over which salary is determined is less than 12 months, the $200,000 limitation for that period shall be multiplied by a fraction, the numerator of which is the number of months in the determination period and the denominator of which is 12. The board shall adopt rules adjusting this dollar limit to incorporate cost-of-living adjustments authorized by the Internal Revenue Service.

Â Â Â Â Â  (17) ÂSystemÂ means the Public Employees Retirement System. [2003 c.733 Â§1; 2005 c.152 Â§1; 2005 c.332 Â§2; 2005 c.728 Â§4; 2007 c.804 Â§77]

Â Â Â Â Â  238A.010 Computation of hours of service. For the purpose of computing hours of service under this chapter, an eligible employee shall be credited with 40 hours of service for each calendar week in which the employee was employed in a qualifying position unless otherwise shown by records maintained by the participating public employer. [2003 c.733 Â§1a]

OREGON
PUBLIC SERVICE RETIREMENT PLAN

Â Â Â Â Â  238A.025
Oregon
Public Service Retirement Plan established. (1) The Oregon Public Service Retirement Plan is established. The purpose of the Oregon Public Service Retirement Plan is to provide career public employees with a secure and fair retirement income at an affordable, stable and predictable cost to the taxpayers. The Oregon Public Service Retirement Plan is composed of a pension program and an individual account program. The pension program and the individual account program are separate accounts for purposes of federal income tax qualification, and the assets of each program must be held as part of the trust established by ORS 238.660 for the exclusive benefit of the participants and beneficiaries. It is the intent of the Legislative Assembly that pursuant to section 414(k) of the Internal Revenue Code the individual account program be established and maintained as a tax-qualified defined contribution governmental plan for the purposes of sections 72(d) and 415 of the Internal Revenue Code. The Public Employees Retirement Board may create separate accounts within the Public Employees Retirement Fund for the pension program and the individual account program.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS chapter 238, any person who is employed by a participating public employer on or after August 29, 2003, and who has not established membership in the Public Employees Retirement System before August 29, 2003, is entitled to receive only the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers on and after August 29, 2003, and has no right or claim to any benefit under ORS chapter 238 except as specifically provided by this chapter.

Â Â Â Â Â  (3) Any person who is a member of the Public Employees Retirement System on August 28, 2003, is entitled to receive the benefits provided by ORS chapter 238 for all service performed before, on and after August 29, 2003, unless the personÂs membership in the system is subsequently terminated under ORS 238.095. If the personÂs membership in the system is terminated under ORS 238.095 on or after August 29, 2003, the person is entitled to receive the benefits provided under the Oregon Public Service Retirement Plan for periods of service with participating public employers after the termination of membership.

Â Â Â Â Â  (4) A person establishes membership in the system before August 29, 2003, for the purposes of this section if:

Â Â Â Â Â  (a) The person is a member of the system, or a judge member of the system, on August 28, 2003; or

Â Â Â Â Â  (b) The person performed any period of service for a participating public employer before August 29, 2003, that is credited to the six-month period of employment required of an employee under ORS 238.015 before an employee may become a member of the system.

Â Â Â Â Â  (5) Except as provided in this chapter, ORS chapter 238 does not apply to the Oregon Public Service Retirement Plan.

Â Â Â Â Â  (6) The provisions of this section do not apply to a person elected or appointed as a judge as defined in ORS 238.500. [2003 c.733 Â§2; 2005 c.332 Â§6; 2005 c.808 Â§9; 2007 c.624 Â§1; 2007 c.769 Â§1a]

Â Â Â Â Â  Note: Section 6, chapter 769, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) The amendments to ORS 238A.025, 238A.165, 238A.305 and 243.800 and section 46b, chapter 733, Oregon Laws 2003, by sections 1a, 2, 3, 4 and 5 of this 2007 Act, and the repeal of ORS 238.180 and 238A.157 and section 2a, chapter 733, Oregon Laws 2003, by section 7 of this 2007 Act, apply to all service by members of the Public Employees Retirement System, whether performed before, on or after August 29, 2003.

Â Â Â Â Â  (2) As soon as possible after the effective date of this 2007 Act [January 1, 2008], the Public Employees Retirement Board shall recalculate the benefits of any person who retired before the effective date of this 2007 Act if the benefits of the person were affected by the application of ORS 238A.025, as in effect immediately before the effective date of this 2007 Act.

Â Â Â Â Â  (3) As soon as possible after the effective date of this 2007 Act, the Public Employees Retirement Board shall adjust the service credit of any active or inactive member who was affected by the application of ORS 238A.025, as in effect immediately before the effective date of this 2007 Act.

Â Â Â Â Â  (4) As soon as possible after the effective date of this 2007 Act, the Public Employees Retirement Board shall adjust contributions and account balances of the individual accounts described in ORS 238A.350 for any active or inactive member who was affected by the application of ORS 238A.025, as in effect immediately before the effective date of this 2007 Act. The board may refund contributions, or require additional contributions, for adjustments to account balances made under this subsection. [2007 c.769 Â§6; 2007 c.769 Â§6a]

Â Â Â Â Â  238A.030 Information technology system. Subject to such direction and oversight as may be provided by the Legislative Assembly, the Public Employees Retirement Board shall take all steps necessary to develop and implement a dedicated information technology system to manage the Oregon Public Service Retirement Plan established by ORS chapter 238A. The board shall ensure that the essential record keeping components of the information technology system are in operation as soon as practicable. The board shall ensure that the information technology system is designed to support the current and future business and technology needs of the Public Employees Retirement System arising out of the implementation of ORS chapter 238A. [2003 c.733 Â§83]

Â Â Â Â Â  Note: 238A.030 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 238A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ADMINISTRATION

Â Â Â Â Â  238A.050
Oregon
Public Service Retirement Plan part of Public Employees Retirement System. (1) The Oregon Public Service Retirement Plan is part of the Public Employees Retirement System and is administered by the Public Employees Retirement Board.

Â Â Â Â Â  (2) ORS 238.225, 238.229, 238.231, 238.445, 238.450, 238.455, 238.458, 238.460, 238.465, 238.470, 238.600, 238.601, 238.605, 238.610, 238.615, 238.618, 238.630, 238.635, 238.640, 238.645, 238.655, 238.660, 238.661, 238.665, 238.675, 238.692, 238.694, 238.695, 238.696, 238.698, 238.700, 238.705, 238.710 and 238.715 apply to the Oregon Public Service Retirement Plan.

Â Â Â Â Â  (3) The Oregon Investment Council shall invest the assets of the Oregon Public Service Retirement Plan as a part of the Public Employees Retirement Fund. Except as provided by subsection (4) of this section, the investment of Oregon Public Service Retirement Plan assets is subject to the provisions of ORS 293.701 to 293.820. The Oregon Investment Council may invest assets of the individual account program and pension program differently than the other assets of the Public Employees Retirement System.

Â Â Â Â Â  (4) Investment of the assets of the Oregon Public Service Retirement Plan is not subject to the limitations imposed by ORS 293.726 (6).

Â Â Â Â Â  (5) The board may contract with a private provider for the administration of the individual account program. The board is not subject to the provisions of ORS chapter 279A or 279B in awarding a contract under the provisions of this subsection. The board shall establish procedures for inviting proposals and awarding contracts under this subsection. [2003 c.733 Â§Â§3,3a; 2005 c.808 Â§Â§15,16]

PARTICIPATION BY PUBLIC EMPLOYERS

Â Â Â Â Â  238A.070 Participation generally. (1) All public employers participating in the Public Employees Retirement System on August 29, 2003:

Â Â Â Â Â  (a) Shall continue to be participating public employers for the purpose of the Oregon Public Service Retirement Plan;

Â Â Â Â Â  (b) Shall provide benefits under the pension program established under ORS 238A.100 to 238A.245 for eligible employees who are members of the pension program; and

Â Â Â Â Â  (c) Shall participate in the individual account program.

Â Â Â Â Â  (2) Any participating public employer that provided retirement benefits under ORS chapter 238 for some but not all of the employees of the participating public employer on August 28, 2003, need not provide benefits under the Oregon Public Service Retirement Plan for any class of employees who were not members of the system on August 28, 2003.

Â Â Â Â Â  (3) Any public employer that is not a participating public employer on August 28, 2003, may become a participating public employer under the pension program or the individual account program, or both. A public employer may become a participating public employer under this subsection only for the purposes of service performed by eligible employees of the public employer on or after the date the public employer elects to participate in the program. [2003 c.733 Â§4]

PENSION PROGRAM

(Membership)

Â Â Â Â Â  238A.100 Establishing membership under pension program. (1) Except as provided by subsection (2) of this section, an eligible employee who is employed in a qualifying position on or after August 29, 2003, by a public employer that is participating in the pension program and who will not receive benefits under ORS chapter 238 for service with the participating public employer pursuant to the provisions of ORS 238A.025 becomes a member of the pension program on the first day of the month after the employee completes six full calendar months of employment. The six-month requirement may not be interrupted by more than 30 consecutive working days.

Â Â Â Â Â  (2) A person who is elected or appointed to an office with a fixed term other than as a member of the Legislative Assembly, or who is appointed by the Governor to an office as head of a department, may elect not to become a member of the pension program by giving the Public Employees Retirement Board written notice not later than 30 days after taking office. An election under this subsection also operates as an election not to become a member of the individual account program. An election under this subsection is irrevocable during the term of office for which the election is made. [2003 c.733 Â§5]

Â Â Â Â Â  238A.110 Termination of membership. Membership under the pension program terminates when:

Â Â Â Â Â  (1) A member dies;

Â Â Â Â Â  (2) A member withdraws under ORS 238A.120; or

Â Â Â Â Â  (3) A member forfeits retirement credit under ORS 238A.145. [2003 c.733 Â§6]

(Vesting)

Â Â Â Â Â  238A.115 Vesting. (1) A member of the pension program becomes vested in the pension program on the earliest of the following dates:

Â Â Â Â Â  (a) The date on which the member completes at least 600 hours of service in each of five calendar years. The five calendar years need not be consecutive, but are subject to the provisions of subsection (2) of this section.

Â Â Â Â Â  (b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160.

Â Â Â Â Â  (c) If the pension program is terminated, the date on which termination becomes effective, but only to the extent the pension program is then funded.

Â Â Â Â Â  (2) If a member of the pension program who is not vested in the pension program performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (1)(a) of this section.

Â Â Â Â Â  (3) Solely for purposes of determining whether a member is vested under this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee. [2003 c.733 Â§7]

(Withdrawal)

Â Â Â Â Â  238A.120 Withdrawal from pension program by vested inactive member. (1) A vested inactive member may withdraw from the pension program if:

Â Â Â Â Â  (a) The actuarial equivalent of the memberÂs benefit under the pension program at the time of withdrawal is $5,000 or less; and

Â Â Â Â Â  (b) The inactive member has separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (2) Upon withdrawal under this section, the Public Employees Retirement Board shall pay the withdrawing member the actuarial equivalent of the memberÂs benefit in a lump sum.

Â Â Â Â Â  (3) If a vested inactive member withdraws from the pension program under this section and is thereafter reemployed by a participating public employer:

Â Â Â Â Â  (a) The person may reestablish membership in the pension program only for the purpose of service performed after the person is reemployed; and

Â Â Â Â Â  (b) Any service performed before the withdrawal may not be credited toward the period of service required by ORS 238A.100 or 238A.115 or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155.

Â Â Â Â Â  (4) A member who has an individual account or accounts in the individual account program established under ORS 238A.025 may withdraw from the pension program under this section only if the member also withdraws all individual accounts pursuant to ORS 238A.375. A member who has a member account established under ORS chapter 238 may withdraw from the pension program under this section only if the member also withdraws that member account in the manner provided by ORS 238.265. A member who has an account established under ORS 238.440 may withdraw from the pension program under this section only if the member also withdraws the account established under ORS 238.440.

Â Â Â Â Â  (5) For the purposes of this section, the actuarial equivalent of a memberÂs benefit does not include any value attributable to adjustments to the benefit under ORS 238A.210. [2003 c.733 Â§8; 2005 c.152 Â§2; 2007 c.52 Â§2]

(Computation of Benefit)

Â Â Â Â Â  238A.125 Amount of pension; rules. (1) Upon retiring at normal retirement age, a vested pension program member shall be paid an annual pension for the life of the member as follows:

Â Â Â Â Â  (a) For service as a police officer or firefighter, 1.8 percent of final average salary multiplied by the number of years of retirement credit attributable to service as a police officer or firefighter.

Â Â Â Â Â  (b) For service as other than a police officer or firefighter, 1.5 percent of final average salary multiplied by the number of years of retirement credit attributable to service as other than a police officer or firefighter.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 238A.100 to 238A.245, the annual benefit payable to a member under the pension program and under any other tax-qualified defined benefit plan maintained by the participating public employer may not exceed the applicable limitations set forth in 26 U.S.C. 415(b), as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules for the administration of this limitation, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service.

Â Â Â Â Â  (3) The board shall make no actuarial adjustment in a memberÂs pension calculated under this section by reason of the memberÂs retirement after normal retirement age. [2003 c.733 Â§9]

Â Â Â Â Â  238A.130 Final average salary; rules. (1) Except as provided in subsection (3) of this section, for purposes of the computation of pension program benefits under ORS 238A.125, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year paid to an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year paid to the member in all of those years, without regard to whether the member was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary paid to an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

Â Â Â Â Â  (2) For the purposes of calculating the final average salary of a member under subsection (1) of this section, the Public Employees Retirement Board shall:

Â Â Â Â Â  (a) Include any salary paid in or for the calendar month of separation from employment;

Â Â Â Â Â  (b) Exclude any salary for any pay period before the first full pay period that is included in the three consecutive calendar years of membership under subsection (1)(a) of this section; and

Â Â Â Â Â  (c) Exclude any salary for any pay period before the first full pay period that is included in the last 36 calendar months of membership under subsection (1)(b) of this section.

Â Â Â Â Â  (3) For purposes of the computation of pension program benefits under ORS 238A.125 of a person employed by a local government as defined in ORS 174.116, Âfinal average salaryÂ means whichever of the following is greater:

Â Â Â Â Â  (a) The average salary per calendar year earned by an active member in the three consecutive calendar years of membership that produce the highest average salary, including calendar years in which the member was employed for less than a full calendar year. If the number of consecutive calendar years of active membership before the effective date of retirement of the member is three or less, the final average salary for the member is the average salary per calendar year earned by the member in all of those years, without regard to whether the member was employed for full calendar years.

Â Â Â Â Â  (b) One-third of the total salary earned by an active member in the last 36 calendar months of membership before the effective date of retirement of the member.

Â Â Â Â Â  (4) For the purposes of calculating the final average salary of a member under this section, the salary of the member does not include any amounts attributable to hours of overtime that exceed the average number of hours of overtime for the same class of employees as established by rule of the Public Employees Retirement Board. The Oregon Department of Administrative Services shall establish by rule more than one overtime average for a class of state employees based on the geographic placement of the employees. [2003 c.733 Â§10; 2005 c.332 Â§16; 2005 c.808 Â§34; 2007 c.769 Â§9]

(Retirement Credit)

Â Â Â Â Â  238A.140 Accrual of retirement credit. (1) An active member of the pension program accrues one year of retirement credit for each complete year of service and one-twelfth of a year of retirement credit for each full month and each major fraction of a month of service.

Â Â Â Â Â  (2) An active member who is a school employee shall be credited with at least six months of retirement credit if the member performs service for a major fraction of each month of a school year that falls between January 1 and June 30, and at least six months of retirement credit if the member performs service for a major fraction of each month of a school year that falls between July 1 and December 31.

Â Â Â Â Â  (3) When an eligible employee becomes a member under ORS 238A.100, the board shall credit the eligible employee with retirement credit for the period of employment required of the employee under ORS 238A.100.

Â Â Â Â Â  (4) A member may not accrue more than one full year of retirement credit in any calendar year.

Â Â Â Â Â  (5) For purposes of this section, Âschool employeeÂ means:

Â Â Â Â Â  (a) A person who is employed by a common school district, a union high school district or an education service district;

Â Â Â Â Â  (b) An employee of the State Board of Higher Education or the Oregon Health and Science University who is engaged in teaching or other school activity at an institution of higher education;

Â Â Â Â Â  (c) An employee of the Department of Human Services, the Oregon Youth Authority, the Department of Corrections or the State Board of Education who is engaged in teaching or other school activity at an institution supervised by the authority, board or department; and

Â Â Â Â Â  (d) An employee of a community college district other than an academic employee. [2003 c.733 Â§11; 2005 c.332 Â§Â§4,21; 2007 c.769 Â§8]

Â Â Â Â Â  238A.142 Accrual by academic employees of community college. (1) An academic employee of a community college who during a calendar year is employed 0.375 full-time equivalent on a 12-month basis, or is employed 0.50 full-time equivalent on a nine-month basis, is considered to have performed 600 hours of service in the calendar year for all purposes under this chapter.

Â Â Â Â Â  (2) The governing body of a community college shall determine the duties of an academic employee of the community college that constitute a full-time equivalent in any discipline or academic activity for the purposes of this section. [2005 c.332 Â§20; 2007 c.769 Â§10]

Â Â Â Â Â  238A.145 Loss of retirement credit. (1) A pension program member who is not vested forfeits all retirement credit if the member performs fewer than 600 hours of service in each of five consecutive calendar years. A forfeiture under this section takes effect at the end of the fifth calendar year.

Â Â Â Â Â  (2) If a pension program member forfeits retirement credit under this section and is subsequently reemployed by a participating public employer:

Â Â Â Â Â  (a) The person may acquire retirement credit under the pension program only for the purpose of service performed after the person is reemployed; and

Â Â Â Â Â  (b) Any service performed before the forfeiture may not be credited toward the period of service required by ORS 238A.100 or 238A.115, or toward the accrual of retirement credit under ORS 238A.140, 238A.150 or 238A.155. [2003 c.733 Â§12]

Â Â Â Â Â  238A.150 Retirement credit for service in uniformed services; rules. (1) Notwithstanding any other provision of ORS 238A.100 to 238A.245, an eligible employee who leaves a qualifying position for the purpose of performing service in the uniformed services, and who subsequently returns to employment with a participating public employer with reemployment rights under federal law, is entitled to accrue retirement credit, credit toward the probationary period required by ORS 238A.100 and credit toward the vesting requirements of ORS 238A.115 under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing benefits and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on August 29, 2003. Benefits and service credit under rules adopted by the board pursuant to this subsection may not exceed benefits and service credit required under federal law for periods of service in the uniformed services. [2003 c.733 Â§13]

Â Â Â Â Â  238A.155 Retirement credit for periods of disability. (1) Notwithstanding any other provision of ORS 238A.100 to 238A.245, an active member of the pension program described in subsection (2) of this section who becomes disabled shall accrue retirement credit and hours of service credit for vesting purposes for the period during which the member is disabled.

Â Â Â Â Â  (2) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member who has accrued 10 years or more of retirement credit before the member becomes disabled; or

Â Â Â Â Â  (b) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

Â Â Â Â Â  (3) Retirement credit accrues under this section only for as long as the member remains disabled or until the member reaches the normal retirement age under ORS 238A.160.

Â Â Â Â Â  (4) If a disabled member does not return to employment with a participating public employer after the period of disability, the member shall receive a pension under ORS 238A.180, 238A.185 or 238A.190 upon retirement based on an adjusted salary. The adjusted salary shall be the salary paid to the disabled member on the date the member left active employment with the participating public employer by reason of disability, adjusted for each year after the member left employment and before the memberÂs effective date of retirement to reflect cost-of-living changes, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Adjustments under this subsection may not exceed a two percent increase or decrease for any year. An adjustment shall be made under this subsection only for calendar years in which the member is disabled for at least six months during the year.

Â Â Â Â Â  (5) A pension program member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the Public Employees Retirement Board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted. [2003 c.733 Â§14]

Â Â Â Â Â  238A.157 [2005 c.332 Â§12; repealed by 2007 c.769 Â§7]

(Retirement)

Â Â Â Â Â  238A.160
Normal
retirement age; normal retirement date. (1) Except as provided in subsections (2) and (3) of this section, normal retirement age for a member of the pension program is the earlier of:

Â Â Â Â Â  (a) 65 years of age; or

Â Â Â Â Â  (b) 58 years of age if the member has 30 years or more of retirement credit.

Â Â Â Â Â  (2) Normal retirement age for a member of the pension program who retires from service as a police officer or firefighter, and who has held a position as a police officer or firefighter continuously for a period of not less than five years immediately preceding the effective date of retirement, is the earlier of:

Â Â Â Â Â  (a) 60 years of age; or

Â Â Â Â Â  (b) 53 years of age if the member has 25 years or more of retirement credit.

Â Â Â Â Â  (3) Normal retirement age for a member of the pension program who retires from service as a school employee as defined by ORS 238A.140 is the earlier of:

Â Â Â Â Â  (a) 65 years of age; or

Â Â Â Â Â  (b) 58 years of age if the member has been an active member in 30 or more calendar years.

Â Â Â Â Â  (4) The normal retirement date of a member is the first day of the month beginning on or after the date the member reaches normal retirement age. [2003 c.733 Â§15; 2005 c.808 Â§35]

Â Â Â Â Â  238A.165 Earliest retirement age; earliest retirement date. (1) Except as provided in this section, earliest retirement age for a member of the pension program is 55 years of age.

Â Â Â Â Â  (2) Earliest retirement age for a member of the pension program who retires from service as a police officer or firefighter is 50 years of age if the member has held a position as a police officer or firefighter continuously for a period of not less than five years immediately before the effective date of retirement. Earliest retirement date for a member described in this subsection is not later than the date the member reaches 55 years of age.

Â Â Â Â Â  (3) If a member of the pension program has 25 years or more of retirement credit as a telecommunicator, as defined in ORS 181.610, earliest retirement age for the member is 55 years of age or the age of the member when the member acquires a total of 25 years or more of retirement credit as a telecommunicator, whichever occurs first. A member who retires under this subsection before attaining the age of 55 shall not receive a cost-of-living adjustment under ORS 238A.210 until the member attains the age of 55.

Â Â Â Â Â  (4) A member of the pension program who has reached earliest retirement age may retire on an early retirement date that is the first day of any month on or after the member has reached earliest retirement age. [2003 c.733 Â§16; 2005 c.332 Â§13; 2007 c.404 Â§2; 2007 c.769 Â§2]

Â Â Â Â Â  Note: See note under 238A.025.

Â Â Â Â Â  238A.170 Latest retirement date; required minimum distributions; rules. (1) An active member of the pension program who is 70-1/2 years of age or older must retire not later than April 1 of the calendar year following the calendar year in which the member terminates employment with all participating public employers. An inactive member of the pension program must retire not later than April 1 of the calendar year following the calendar year in which the member attains 70-1/2 years of age.

Â Â Â Â Â  (2) Notwithstanding any other provision of ORS 238A.100 to 238A.245, the entire interest of a member of the pension program must be distributed over a time period commencing no later than the required beginning date set forth in subsection (1) of this section, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§17]

(Pension)

Â Â Â Â Â  238A.180
Normal
retirement benefit. Upon retiring on normal retirement date or thereafter, a member of the pension program who is vested shall be paid an annual pension for the life of the member, calculated as provided in ORS 238A.125. The annual pension provided for under this section shall be paid in equal monthly installments, payable as of the first day of each calendar month, beginning on the later of the memberÂs normal retirement date or the memberÂs effective date of retirement and ending on the first day of the month in which the member dies. [2003 c.733 Â§18]

Â Â Â Â Â  238A.185 Early retirement. A member of the pension program who is vested may retire with a reduced pension that is the actuarial equivalent of the pension provided for in ORS 238A.180 at any time on or after the memberÂs earliest retirement date as described in ORS 238A.165. [2003 c.733 Â§19]

Â Â Â Â Â  238A.190 Survivorship benefits. (1) Before the effective date of retirement of a member of the pension program, the member may elect to convert the pension calculated under ORS 238A.180 or 238A.185 into the actuarial equivalent pension as follows:

Â Â Â Â Â  (a) A pension payable monthly during the memberÂs life and, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the Public Employees Retirement Board at the time of election.

Â Â Â Â Â  (b) A pension payable monthly during the memberÂs life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at the same monthly amount for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (c) A pension payable monthly during the memberÂs life and, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (d) A pension payable monthly during the memberÂs life and, subject to modification under subsection (2) of this section, after the death of the member, continuing at one-half of the monthly amount paid to the member for the life of a beneficiary named by the member in a written designation filed with the board at the time of election.

Â Â Â Â Â  (2) A retired member who elects to receive a pension under subsection (1)(b) or (d) of this section shall receive the pension that the member would have received on the effective date of retirement under ORS 238A.180 or 238A.185 adjusted by the actual amount of any cost-of-living or other post-retirement adjustments made to the original allowance since the effective date of retirement, if:

Â Â Â Â Â  (a) The spouse or other beneficiary dies after the member retires; or

Â Â Â Â Â  (b) The marriage relationship or other relationship with the beneficiary is terminated after the member retires.

Â Â Â Â Â  (3) An increased benefit under subsection (2) of this section is first effective on the first day of the month following the date on which one of the events specified in subsection (2) of this section occurs.

Â Â Â Â Â  (4) If a member of the pension program is married on the effective date of retirement, or there exists any other person on the effective date of retirement who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the pension payable to the member shall be as provided in subsection (1)(c) of this section with the spouse or other person as beneficiary, unless:

Â Â Â Â Â  (a) The member has selected a different pension provided for in subsection (1) of this section with the spouse or other person as beneficiary; or

Â Â Â Â Â  (b) The member submits to the board a document signed by the spouse or other person, acknowledged by a notary public, consenting to a different option or a different beneficiary.

Â Â Â Â Â  (5) Subsection (4) of this section does not apply to a pension benefit that is paid in a lump sum under ORS 238A.195. [2003 c.733 Â§20; 2005 c.332 Â§14]

Â Â Â Â Â  238A.195 Cash out of small benefits. If the monthly pension benefit payable to a member of the pension program under ORS 238A.180 is less than $200, or the monthly death benefit payable to the beneficiary of a deceased member under ORS 238A.230 is less than $200, the Public Employees Retirement Board shall convert the benefit into a lump sum that represents the actuarial equivalent of the present value of the pension or death benefit and pay that amount to the member or the deceased memberÂs beneficiary in lieu of a pension or death benefit under ORS 238A.100 to 238A.245. [2003 c.733 Â§21]

Â Â Â Â Â  238A.200 Actuarial equivalency factor tables. (1) Once every two calendar years, the Public Employees Retirement Board shall adopt actuarial equivalency factor tables for the purpose of computing the payments to be made to members of the pension program and their beneficiaries and alternate payees under ORS 238.465. The tables may be adopted in conjunction with the biennial evaluation of the Public Employees Retirement System required by ORS 238.605. Tables adopted under this section must use the best actuarial information on mortality available at the time the board adopts the tables, as provided by the actuary engaged by the board. Actuarial equivalency factor tables adopted under this section become effective on January 1 of the calendar year following adoption of the tables by the board. All computations of payments must use the actuarial equivalency factor tables that are in effect on:

Â Â Â Â Â  (a) The effective date of retirement for any member or alternate payee;

Â Â Â Â Â  (b) The date that the first payment is due for any person receiving a death benefit under ORS 238A.230; or

Â Â Â Â Â  (c) The date that the first payment is due after any recalculation of payments that is not attributable to error, including but not limited to recalculations under ORS 238.465 (2).

Â Â Â Â Â  (2) The board may not defer or delay implementation of the actuarial equivalency factor tables adopted under this section. [2003 c.733 Â§22]

(Cost-of-Living Adjustment)

Â Â Â Â Â  238A.210 Cost-of-living adjustment. (1) As soon as practicable after January 1 each year, the Public Employees Retirement Board shall determine the percentage increase or decrease in the cost of living for the previous calendar year, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. Before July 1 each year, the board shall adjust every pension payable under ORS 238A.180, 238A.185 and 238A.190, every disability benefit under ORS 238A.235 and every death benefit payable under ORS 238A.230 by multiplying the monthly payment by the percentage figure determined by the board. If a person has been receiving a pension or benefit for less than 12 months on July 1 of a calendar year, the board shall make a pro rata reduction of the adjustment based on the number of months that the pension or benefit was received before July 1 of the year. The adjustment shall be made for the payments payable on August 1 and thereafter.

Â Â Â Â Â  (2) An increase or decrease in the benefit payments under this section may not exceed two percent in any year. A pension or death benefit may not be adjusted to an amount that is less than the amount that would have been payable if no cost-of-living adjustment had been made since the pension or death benefit first became payable. [2003 c.733 Â§23]

(Employer Contributions)

Â Â Â Â Â  238A.220 Employer contributions. (1) A participating public employer shall make employer contributions to the Public Employees Retirement Board at intervals designated by the board in the amounts determined by the board under ORS 238.225. All participating public employers shall be considered to be a single employer for the purposes of the employer contributions under ORS 238.225 that are required for funding the pension program established under ORS 238A.025.

Â Â Â Â Â  (2) For the purpose of the actuarial computation required under ORS 238.225, the board shall separately establish the liability of participating public employers for police officers and firefighters under the pension program and shall require that public employers that employ police officers and firefighters who are members of the pension program make contributions for those employees based on the liability established under this subsection. [2003 c.733 Â§24; 2005 c.808 Â§17]

(Death Benefit)

Â Â Â Â Â  238A.230 Death benefit; rules. (1) If a member of the pension program who is vested dies before the memberÂs effective date of retirement, the Public Employees Retirement Board shall pay the death benefit provided for in this section to the spouse of the member or to any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits.

Â Â Â Â Â  (2)(a) The death benefit to be paid under this section shall be for the life of the spouse or other person who is constitutionally required to be treated in the same manner as a spouse, and shall be the actuarial equivalent of 50 percent of the pension that would otherwise have been paid to the deceased member.

Â Â Â Â Â  (b) For the purpose of paragraph (a) of this subsection, the amount of the pension that would otherwise have been paid to the deceased member shall be calculated:

Â Â Â Â Â  (A) As of the date of death if the member dies after the earliest retirement date for the member under ORS 238A.165; or

Â Â Â Â Â  (B) As if the member became an inactive member on the date of death and thereafter retired at the earliest retirement date if the member dies before the earliest retirement date for the member under ORS 238A.165.

Â Â Â Â Â  (3) The death benefit provided under this section is first effective on the first day of the month following the date of death of the member. The surviving spouse or other person entitled to the death benefit may elect to delay payment of the death benefit, but payment must commence no later than December 31 of the calendar year in which the member would have reached 70-1/2 years of age.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 238A.100 to 238A.245, distributions of death benefits under the pension program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on August 29, 2003. The board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§25; 2005 c.332 Â§15]

(Disability Benefit)

Â Â Â Â Â  238A.235 Disability benefit. (1) Subject to subsection (3) of this section, an active member of the pension program described in subsection (2) of this section who becomes disabled shall receive a disability benefit in the amount of 45 percent of the salary of the member determined as of the last full month of employment before the disability commences.

Â Â Â Â Â  (2) The provisions of this section apply only to:

Â Â Â Â Â  (a) A member, other than a school employee as defined by ORS 238A.140, who has accrued 10 years or more of retirement credit before the member becomes disabled;

Â Â Â Â Â  (b) A member who is a school employee as defined by ORS 238A.140 and who was an active member in 10 or more calendar years before the member becomes disabled; or

Â Â Â Â Â  (c) A member who becomes disabled by reason of injury or disease sustained while in the actual performance of duty.

Â Â Â Â Â  (3)(a) Except as provided by paragraph (b) of this subsection, the sum of the monthly amount of the disability benefit under this section and of any monthly payment by reason of temporary total disability or permanent total disability under the provisions of ORS chapter 656 may not exceed 75 percent of the memberÂs monthly salary, determined as of the date the member becomes disabled. The Public Employees Retirement Board shall reduce any disability benefit payable under this section in the amount determined to be necessary by the board to meet the limitation imposed by this subsection.

Â Â Â Â Â  (b) This subsection does not affect cost-of-living adjustments under ORS 238A.210, and increases in the monthly amount of the disability benefit under this section due to those cost-of-living adjustments may not be considered by the Public Employees Retirement Board in determining whether the limitation imposed by this subsection has been exceeded.

Â Â Â Â Â  (4) A disability retirement pension under this section shall be paid until:

Â Â Â Â Â  (a) The member is no longer disabled; or

Â Â Â Â Â  (b) The member attains normal retirement age under ORS 238A.160.

Â Â Â Â Â  (5) A member is considered to be disabled for the purpose of this section if the member is found, after being examined by one or more physicians selected by the board, to be mentally or physically incapacitated for an extended duration and unable to perform any work for which qualified, by reason of injury or disease that was not intentionally self-inflicted. [2003 c.733 Â§25a; 2005 c.808 Â§36]

Â Â Â Â Â  238A.240 Funding of disability benefit. (1) A participating public employer shall contribute to the pension program, at intervals designated by the Public Employees Retirement Board, all amounts determined by the board to be actuarially necessary to adequately fund the disability benefits to be provided under ORS 238A.235 and the reasonable costs of administering the provision of those benefits. The board shall periodically determine the liabilities attributable to the disability benefits and shall set the amount of contributions to be made by participating public employers, and by other public employers who are required to make contributions on behalf of members, to ensure that those liabilities will be funded no more than 40 years after the date on which the determination is made. All participating public employers shall be considered to be a single employer for the purposes of the contributions required under this section.

Â Â Â Â Â  (2) For the purpose of the actuarial computation required under subsection (1) of this section, the board shall separately establish the liability of participating public employers for police officers and firefighters, and shall require that public employers that employ police officers and firefighters make contributions for those employees based on the liability established under this section. [2003 c.733 Â§25b]

(Reemployment of Retired Members)

Â Â Â Â Â  238A.245 Reemployment after commencement of pension benefits. (1) Except as provided in subsection (3) of this section, the Public Employees Retirement Board shall cease making pension payments to a retired member of the pension program who is reemployed by a participating public employer in a qualifying position. A retired member of the pension program who is employed in a qualifying position becomes an active member of the pension program without serving the probationary period provided for in ORS 238A.100.

Â Â Â Â Â  (2) If a retired member of the pension program is reemployed under the provisions of this section, any option chosen by the member under ORS 238A.190 is canceled, and upon retiring thereafter the member may elect any option provided for in ORS 238A.180 and 238A.190. The board shall recalculate the pension of the member upon subsequent retirement.

Â Â Â Â Â  (3) A retired member of the pension program who becomes a member of the Legislative Assembly shall continue to receive the pension elected by the member. A retired member of the pension program who becomes a member of the Legislative Assembly may not elect under ORS 237.650 to become an active member of the Oregon Public Service Retirement Plan or a legislator member of the state deferred compensation plan. [2003 c.733 Â§26]

INDIVIDUAL ACCOUNT PROGRAM

(Membership)

Â Â Â Â Â  238A.300 Establishing membership under individual account program. Except as provided in ORS 238A.100 (2), an eligible employee who is employed in a qualifying position on or after August 29, 2003, by a public employer that is participating in the individual account program and who will not receive benefits under ORS chapter 238 for service with the participating public employer pursuant to the provisions of ORS 238A.025 becomes a member of the individual account program on the first day of the month after the employee completes six full calendar months of employment. The six-month probationary period may not be interrupted by more than 30 consecutive working days. [2003 c.733 Â§29]

Â Â Â Â Â  238A.305 Persons establishing membership in system before August 29, 2003. (1) Except as provided in subsection (2) of this section, all members of the Public Employees Retirement System who established membership in the Public Employees Retirement System before August 29, 2003, as described in ORS 238A.025 become members of the individual account program on January 1, 2004.

Â Â Â Â Â  (2) A member of the Public Employees Retirement System may not be a member of the individual account program during any period of time during which the member is required to make contributions to the system under ORS 238.200.

Â Â Â Â Â  (3) Solely for the purpose of determining the amount of the employee contribution for persons who become members of the individual account program under this section, whether paid by the employee or by the employer, the Public Employees Retirement Board shall use the definition of ÂsalaryÂ provided by ORS 238.005. [2003 c.733 Â§33; 2005 c.332 Â§17; 2007 c.769 Â§3]

Â Â Â Â Â  Note: See note under 238A.025.

Â Â Â Â Â  238A.310 Termination of membership. Membership under the individual account program terminates when:

Â Â Â Â Â  (1) A member dies; or

Â Â Â Â Â  (2) An inactive member receives a distribution of the vested accounts of the member under ORS 238A.375. [2003 c.733 Â§30]

(Vesting)

Â Â Â Â Â  238A.320 Vesting. (1) A member of the individual account program becomes vested in the employee account established for the member under ORS 238A.350 (2) on the date the employee account is established.

Â Â Â Â Â  (2) A member who makes rollover contributions becomes vested in the rollover account established for the member under ORS 238A.350 (4) on the date the rollover account is established.

Â Â Â Â Â  (3) If an employer makes employer contributions for a member under ORS 238A.340, the member becomes vested in the employer account established under ORS 238A.350 (3) on the earliest of the following dates:

Â Â Â Â Â  (a) The date on which the member completes at least 600 hours of service in each of five calendar years;

Â Â Â Â Â  (b) The date on which an active member reaches the normal retirement age for the member under ORS 238A.160;

Â Â Â Â Â  (c) If the individual account program is terminated, the date on which termination becomes effective, but only to the extent the account is then funded;

Â Â Â Â Â  (d) The date on which an active member becomes disabled, as described in ORS 238A.155 (4); or

Â Â Â Â Â  (e) The date on which an active member dies.

Â Â Â Â Â  (4) If a member of the individual account program who is not vested in the employer account performs fewer than 600 hours of service in each of five consecutive calendar years, hours of service performed before the first calendar year of the period of five consecutive calendar years shall be disregarded for purposes of determining whether the member is vested under subsection (3)(a) of this section.

Â Â Â Â Â  (5) Solely for purposes of determining whether a member is vested under subsection (3)(a) of this section, hours of service include creditable service, as defined in ORS 238.005, performed by the person before the person became an eligible employee, as long as the membership of the person under ORS chapter 238 has not been terminated under the provisions of ORS 238.095 on the date the person becomes an eligible employee. [2003 c.733 Â§31]

(Employee Contributions)

Â Â Â Â Â  238A.330 Employee contributions. (1) A member of the individual account program must make employee contributions to the individual account program of six percent of the memberÂs salary.

Â Â Â Â Â  (2) Employee contributions made by a member of the individual account program under this section shall be credited by the board to the employee account established for the member under ORS 238A.350 (2). [2003 c.733 Â§32]

Â Â Â Â Â  238A.335 Employer payment of employee contribution. (1) A participating public employer may agree, by a written employment policy or by a collective bargaining agreement, to pay the employee contribution required under ORS 238A.330. The policy or agreement need not include all members of the individual account program employed by the employer.

Â Â Â Â Â  (2) An agreement under this section to pay the required employee contribution may provide that:

Â Â Â Â Â  (a) Employee compensation be reduced to generate the funds needed to make the employee contributions; or

Â Â Â Â Â  (b) Additional amounts be paid by the employer for the purpose of making the employee contributions, and employee compensation not be reduced for the purpose of generating the funds needed to make the employee contributions.

Â Â Â Â Â  (3) A participating public employer must give written notice to the Public Employees Retirement Board at the time that a written employment policy or collective bargaining agreement described in subsection (1) of this section is adopted or changed. The notice must specifically indicate whether the agreement is as described in subsection (2)(a) or (b) of this section. Any change in the manner in which employee contributions are to be paid applies only to employee contributions made on and after the date the notice is received by the board. [2003 c.733 Â§34]

(Employer Contributions)

Â Â Â Â Â  238A.340 Employer contributions. (1) A participating public employer may agree, by a written employment policy or agreement, to make employer contributions for members of the individual account program employed by the employer. The percentage of salary paid as employer contributions may not be less than one percent of salary or more than six percent of salary, and must be a whole number. A participating public employer may make an agreement under this section for specific groups of employees employed by the public employer.

Â Â Â Â Â  (2) If a participating public employer makes employer contributions under this section and the member for which the contributions are made fails to vest in the employer account under the provisions of ORS 238A.320, the Public Employees Retirement Board shall apply the contributions in the employer account against other obligations of the employer under the Oregon Public Service Retirement Plan. [2003 c.733 Â§36]

(Individual Accounts)

Â Â Â Â Â  238A.350 Individual accounts established. (1) Upon any contributions being made to the individual account program by or on behalf of a member of the program, the Public Employees Retirement Board shall create the account or accounts described in this section. Each account shall be adjusted at least annually in accordance with rules adopted by the board to reflect any net earnings or losses on those contributions and to pay the reasonable administrative costs of maintaining the program to the extent the earnings on the assets of the program are insufficient to pay those costs. The adjustments described in this subsection shall continue until the account is distributed to the member or forfeited.

Â Â Â Â Â  (2) The board shall establish an employee account, which shall consist of the employee contributions made by or on behalf of the member as adjusted under subsection (1) of this section.

Â Â Â Â Â  (3) If the public employer agrees to make employer contributions under ORS 238A.340, the board shall establish an employer account, which shall consist of the employer contributions made on behalf of the member as adjusted under subsection (1) of this section.

Â Â Â Â Â  (4) If the board accepts rollover contributions on behalf of the member, the board shall establish a rollover account, which shall consist of the rollover contributions made by the member as adjusted under subsection (1) of this section. Contributions and the earnings attributable to the contributions must be accounted for separately.

Â Â Â Â Â  (5) The board shall provide an annual statement to each active and inactive member of the program that reflects the amount credited to the accounts established under this section. The statement shall reflect whether the member is vested in the employer account under the provisions of ORS 238A.320. [2003 c.733 Â§37]

(Rollover Contributions)

Â Â Â Â Â  238A.360 Rollover contributions; rules. (1) The Public Employees Retirement Board may accept rollover contributions from a member of the individual account program or from an eligible retirement plan from which the member is entitled to an eligible rollover distribution. The board may accept rollover contributions under this section only if the amounts contributed qualify as eligible rollover distributions under the federal income tax laws governing tax-qualified retirement plans and, if the rollover contribution is made by the member, the contribution is paid to the individual account program within the time limits established by the federal income tax laws governing tax-qualified retirement plans.

Â Â Â Â Â  (2) The board shall adopt rules and establish procedures for determining whether to accept a rollover contribution under this section and shall require such documentation as may be necessary to ensure that the receipt of a rollover contribution does not jeopardize the status of the individual account program as a tax-qualified governmental plan. [2003 c.733 Â§38]

(Limitation on Contributions)

Â Â Â Â Â  238A.370 Limitation on contributions; rules. Notwithstanding any other provision of ORS 238A.300 to 238A.415, the annual addition to the employee and employer accounts of a member of the individual account program for a calendar year, together with the annual additions to the accounts of the member under any other defined contribution plan maintained by the participating public employer for a calendar year, may not exceed the lesser of $40,000, or 100 percent of the memberÂs compensation for that calendar year. For purposes of this section, Âannual additionÂ has the meaning given that term in 26 U.S.C. 415(c)(2), as in effect on August 29, 2003, and ÂcompensationÂ has the meaning given the term ÂparticipantÂs compensationÂ in 26 U.S.C. 415(c)(3), as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules for the administration of this limitation, including adjustments in the annual dollar limitation to reflect cost-of-living adjustments authorized by the Internal Revenue Service. [2003 c.733 Â§39]

(Withdrawal by Inactive Member)

Â Â Â Â Â  238A.375 Distribution of accounts to inactive member. (1) An inactive member of the individual account program may elect to receive a distribution of the amounts in the memberÂs employee account, rollover account and employer account to the extent the member is vested in those accounts under ORS 238A.320 if the inactive member has separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (2) If an inactive member of the individual account program who is not vested in the employer account receives a distribution under subsection (1) of this section, the employer account of the member is permanently forfeited as of the date of the distribution.

Â Â Â Â Â  (3) A member may not make an election under this section for less than all of the memberÂs individual accounts described in ORS 238A.350 in which the member is vested.

Â Â Â Â Â  (4) A member who is vested in the pension program established under this chapter and who is eligible to withdraw from the pension program under ORS 238A.120 may make an election under this section only if the member also withdraws from the pension program. A member who has a member account established under ORS chapter 238 may make an election under this section only if the member also withdraws that member account in the manner provided by ORS 238.265. A member who has an account established under ORS 238.440 may make an election under this section only if the member also withdraws the account established under ORS 238.440.

Â Â Â Â Â  (5) If an inactive member receives a distribution under subsection (1) of this section and is subsequently reemployed by a participating public employer, any service performed before the date the member became an inactive member may not be used toward the period of service required for vesting in the employer account under ORS 238A.320. [2003 c.733 Â§40; 2005 c.152 Â§3; 2007 c.52 Â§3]

(Defined Contribution Benefit)

Â Â Â Â Â  238A.400 Payment of accounts at retirement; rules. (1) Upon retirement on or after the earliest retirement date, as described in ORS 238A.165, a member of the individual account program shall receive in a lump sum the amounts in the memberÂs employee account, rollover account and employer account to the extent the member is vested in those accounts under ORS 238A.320.

Â Â Â Â Â  (2) In lieu of a lump sum payment under subsection (1) of this section, a member of the individual account program may elect to receive the amounts in the memberÂs employee account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, in substantially equal installments paid over a period of 5, 10, 15 or 20 years, or over a period that is equal to the anticipated life span of the member as actuarially determined by the Public Employees Retirement Board. Installments may be made on a monthly, quarterly or annual basis. In no event may the period selected by the member exceed the time allowed by the minimum distribution requirements described in subsection (5) of this section. The board shall by rule establish the manner in which installments will be adjusted to reflect investment gains and losses on the unpaid balance during the payout period elected by the member under this subsection. The board by rule may establish minimum monthly amounts payable under this subsection. The board may require that a lump sum payment, or an installment schedule different than the schedules provided for in this subsection, be used to pay the vested amounts in the memberÂs accounts if those amounts are not adequate to generate the minimum monthly amounts specified by the rule.

Â Â Â Â Â  (3) A member of the individual account program electing to receive installments under subsection (2) of this section must designate a beneficiary or beneficiaries. In the event the member dies before all amounts in the employee and vested employer accounts are paid, all remaining installment payments shall be made to the beneficiary or beneficiaries designated by the member. A beneficiary may elect to receive a lump sum distribution of the remaining amounts.

Â Â Â Â Â  (4) A member who is entitled to receive retirement benefits under ORS chapter 238 may receive vested amounts in the memberÂs employee account, rollover account and employer account in the manner provided by this section when the member retires for service under the provisions of ORS chapter 238.

Â Â Â Â Â  (5) Notwithstanding any other provision of ORS 238A.300 to 238A.415, the entire interest of a member of the individual account program must be distributed over a time period commencing no later than the latest retirement date set forth in ORS 238A.170, and must be distributed in a manner that satisfies all other minimum distribution requirements of 26 U.S.C. 401(a)(9) and regulations implementing that section, as in effect on January 1, 2008. The board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§41; 2005 c.152 Â§10; 2007 c.71 Â§75; 2007 c.412 Â§1]

Â Â Â Â Â  238A.410 Death benefits; rules. (1) If a member of the individual account program dies before retirement, the amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, shall be paid in a lump sum to the beneficiary or beneficiaries designated by the member for the purposes of this section.

Â Â Â Â Â  (2) If a member of the individual account program is married at the time of death, or there exists at the time of death any other person who is constitutionally required to be treated in the same manner as a spouse for the purpose of retirement benefits, the spouse or other person shall be the beneficiary for purposes of the death benefit payable under this section unless the spouse or other person consents to the designation of a different beneficiary or beneficiaries before the designation has been made and the consent has not been revoked by the spouse or other person as of the time of the memberÂs death. Consent and revocation of consent must be in writing, acknowledged by a notary public, and submitted to the Public Employees Retirement Board in accordance with rules adopted by the board. If the memberÂs spouse is designated as the memberÂs beneficiary and the marriage of the member and spouse is subsequently dissolved, the former spouse shall be treated as predeceasing the member for purposes of this section, unless the member expressly designates the former spouse as beneficiary after the effective date of the dissolution or the former spouse is required to be designated as a beneficiary under the provisions of ORS 238.465.

Â Â Â Â Â  (3) For purposes of this section and ORS 238A.400 (3), if a member fails to designate a beneficiary, or if the person or persons designated do not survive the member, the death benefit provided for in this section shall be paid to the following person or persons, in the following order of priority:

Â Â Â Â Â  (a) The memberÂs surviving spouse or other person who is constitutionally required to be treated in the same manner as a spouse;

Â Â Â Â Â  (b) The memberÂs surviving children, in equal shares; or

Â Â Â Â Â  (c) The memberÂs estate.

Â Â Â Â Â  (4) The entire amount of a deceased memberÂs vested accounts must be distributed by December 31 of the fifth calendar year after the year in which the member died. Notwithstanding any other provision of this chapter, distributions of death benefits under the individual account program must comply with the minimum distribution requirements of 26 U.S.C. 401(a)(9) and the regulations implementing that section, as in effect on August 29, 2003. The Public Employees Retirement Board shall adopt rules implementing those minimum distribution requirements. [2003 c.733 Â§42]

Â Â Â Â Â  238A.415 Credit for service in uniformed services; rules. (1) Notwithstanding any other provision of ORS 238A.300 to 238A.415, an eligible employee who leaves a qualifying position for the purpose of performing service in the uniformed services, and who subsequently returns to employment with a participating public employer with reemployment rights under federal law, is entitled to credit toward the probationary period required by ORS 238A.300, credit toward the vesting requirements of ORS 238A.320 and contributions under rules adopted by the Public Employees Retirement Board pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The board shall adopt rules establishing contributions and service credit for any period of service in the uniformed services by an employee described in subsection (1) of this section. For the purpose of adopting rules under this subsection, the board shall consider and take into account all federal law relating to benefits and service credit for any period of service in the uniformed services, including 26 U.S.C. 414(u), as in effect on August 29, 2003. Contributions and service credit under rules adopted by the board pursuant to this subsection may not exceed contributions and service credit required under federal law for periods of service in the uniformed services. [2003 c.733 Â§43]

DIRECT ROLLOVERS

Â Â Â Â Â  238A.430 Direct rollovers; rules. (1) To the extent required by law, and except as otherwise provided by rules adopted by the Public Employees Retirement Board under subsection (4) of this section, any portion of a distribution of benefits described in subsection (2) of this section shall, at the election of and in lieu of distribution to the distributee, be paid directly to an eligible retirement plan specified by the distributee.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to a distribution of any benefit under the pension program or the individual account program except:

Â Â Â Â Â  (a) A distribution that is one of a series of substantially equal periodic payments made at least annually for the life or life expectancy of the distributee, or for the joint lives or life expectancies of the distributee and a designated beneficiary;

Â Â Â Â Â  (b) A distribution that is one of a series of substantially equal periodic payments made at least annually for a specified period of 10 years or more; and

Â Â Â Â Â  (c) A distribution to the extent that the distribution is required under 26 U.S.C. 401(a)(9).

Â Â Â Â Â  (3) The provisions of subsection (1) of this section apply to any portion of a distribution of benefits under the pension program or the individual account program even though the portion consists of after-tax employee contributions that are not includable in gross income. Any portion of a distribution that consists of after-tax employee contributions that are not includable in gross income may be transferred only to an individual retirement account or annuity described in 26 U.S.C. 408(a) or (b), or to a qualified defined contribution plan described in 26 U.S.C. 401(a) or 403(a) that agrees to account separately for amounts transferred, including accounting separately for the portion of the distribution that is includable in gross income and the portion of the distribution that is not includable in gross income. The amount transferred shall be treated as consisting first of the portion of the distribution that is includable in gross income, determined without regard to 26 U.S.C. 402(c)(1).

Â Â Â Â Â  (4) The board shall adopt rules implementing the direct rollover requirements of 26 U.S.C. 401(a)(31) and the regulations implementing that section, and may adopt administrative exceptions to the direct rollover requirements to the extent permitted by 26 U.S.C. 401(a)(31) and the regulations implementing that section.

Â Â Â Â Â  (5) All references in this section to federal laws and regulations are to the laws and regulations in effect on August 29, 2003.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) ÂDistributeeÂ means a member, a memberÂs surviving spouse or a memberÂs alternate payee under ORS 238.465.

Â Â Â Â Â  (b) ÂEligible retirement planÂ means:

Â Â Â Â Â  (A) An individual retirement account described in 26 U.S.C. 408(a);

Â Â Â Â Â  (B) An individual retirement annuity described in 26 U.S.C. 408(b), other than an endowment contract;

Â Â Â Â Â  (C) A qualified trust under 26 U.S.C. 401(a), that is a defined contribution plan and permits the acceptance of rollover contributions;

Â Â Â Â Â  (D) An annuity plan described in 26 U.S.C. 403(a);

Â Â Â Â Â  (E) An eligible deferred compensation plan described in 26 U.S.C. 457(b) that is maintained by an eligible governmental employer described in 26 U.S.C. 457(e)(1)(A) and that agrees to account separately for amounts transferred into such plan from the distributing plan; or

Â Â Â Â Â  (F) An annuity contract described in 26 U.S.C. 403(b). [2003 c.733 Â§44]

Â Â Â Â Â  238A.435 Distribution of death benefit as rollover distribution. (1) If a benefit is payable under this chapter to a beneficiary by reason of the death of a member of the system, the beneficiary may elect to have all or part of the distribution of the death benefit paid in an eligible rollover distribution to an individual retirement plan described in 26 U.S.C. 408(a), or an individual retirement annuity, other than an endowment contract, described in 26 U.S.C. 408(b), if the plan or annuity is established for the purpose of receiving the eligible rollover distribution on behalf of the designated beneficiary.

Â Â Â Â Â  (2) Subsection (1) of this section applies to an eligible rollover distribution of death benefits to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedentÂs designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

Â Â Â Â Â  (3) As used in this section, Âeligible rollover distributionÂ has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008. [2007 c.628 Â§6]

RULES

Â Â Â Â Â  238A.450 Rules for
Oregon
Public Service Retirement Plan. (1) The Public Employees Retirement Board shall adopt rules for the administration of this chapter.

Â Â Â Â Â  (2) All rules adopted by the board under this section become part of the written plan document for the Public Employees Retirement System that is required to maintain the status of the pension program and the individual account program as parts of a tax-qualified governmental retirement plan under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [2003 c.733 Â§44a; 2005 c.808 Â§19]

CHANGES TO
OREGON
PUBLIC SERVICE RETIREMENT PLAN

Â Â Â Â Â  238A.460 Limitation on powers of board, director and staff. (1) The Public Employees Retirement Board, the director employed by the board and staff employed by the board may not adopt any rule or take any administrative action that has the effect of increasing the total liability for benefits under this chapter that is in excess of one-tenth of one percent.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any rule or administrative action necessary to maintain qualification of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust under the Internal Revenue Code and under regulations adopted pursuant to the Internal Revenue Code. [2003 c.733 Â§44b]

Â Â Â Â Â  238A.465 Legislative intent relating to increased benefits. It is the intent of the Legislative Assembly that any increase in benefits under the Oregon Public Service Retirement Plan be provided through changes in the individual account program and not through changes in the pension program. [2003 c.733 Â§44d]

Â Â Â Â Â  238A.470 Contract rights under
Oregon
Public Service Retirement Plan. The Legislative Assembly may change the benefits payable to persons who become members of the Public Employees Retirement System on or after August 29, 2003, as described in ORS 238A.025, as long as the change applies only to benefits attributable to service performed and salary earned on or after the date the change is made. [2003 c.733 Â§45]

Â Â Â Â Â  238A.475 Application of legislative changes to legislators. Any law enacted after January 1, 2004, that has the effect of increasing the total liability for benefits under this chapter that is in excess of one-tenth of one percent does not apply to service by members of the Legislative Assembly that entitles those members to benefits under the Oregon Public Service Retirement Plan. [2003 c.733 Â§44c]

_______________



Chapter 239

Chapter 239 - (Former Provisions)

Retirement Plan for
School District
Employees

RETIREMENT PLAN FOR SCHOOL EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

239.002 [Amended by 1959 c.613 §2; 1967 c.638 §1; 1983 c.830 §10; 1997 c.249 §72; repealed by 1999 c.130 §1]

239.004 [1959 c.613 §1; repealed by 1999 c.130 §1]

239.100 [1971 c.700 §2; repealed by 1999 c.130 §1]

239.102 [Repealed by 1999 c.130 §1]

239.104 [Repealed by 1999 c.130 §1]

239.106 [Repealed by 1999 c.130 §1]

239.108 [Repealed by 1999 c.130 §1]

239.110 [Repealed by 1999 c.130 §1]

239.112 [Repealed by 1999 c.130 §1]

239.114 [Repealed by 1999 c.130 §1]

239.116 [Amended by 1959 c.613 §3; repealed by 1999 c.130 §1]

239.118 [Amended by 1959 c.613 §4; 1961 c.574 §6; 1963 c.616 §4; 1981 c.689 §3; repealed by 1999 c.130 §1]

239.120 [Repealed by 1999 c.130 §1]

239.122 [Repealed by 1999 c.130 §1]

239.124 [Amended by 1959 c.613 §5; repealed by 1999 c.130 §1]

239.126 [Repealed by 1999 c.130 §1]

239.128 [Repealed by 1999 c.130 §1]

239.130 [Renumbered 239.138]

239.131 [1959 c.613 §40; repealed by 1961 c.574 §10]

239.133 [1959 c.613 §37; 1967 c.638 §§2,3; 1975 c.744 §2; repealed by 1999 c.130 §1]

239.135 [1959 c.613 §38; repealed by 1999 c.130 §1]

239.137 [1959 c.613 §39; 1967 c.638 §4; repealed by 1999 c.130 §1]

239.138 [Formerly 239.130; repealed by 1999 c.130 §1]

239.140 [1961 c.574 §4; repealed by 1999 c.130 §1]

239.150 [1973 c.526 §3; 1981 c.689 §4; repealed by 1999 c.130 §1]

239.201 [1959 c.613 §§7,41; repealed by 1999 c.130 §1]

239.202 [Repealed by 1959 c.613 §44]

239.203 [1959 c.613 §11; 1963 c.616 §5; 1967 c.638 §5; 1969 c.107 §2; 1981 c.761 §7; repealed by 1999 c.130 §1]

239.204 [Repealed by 1959 c.613 §44]

239.205 [1959 c.613 §12; 1961 c.574 §7; 1965 c.520 §1; 1981 c.541 §10; repealed by 1999 c.130 §1]

239.206 [Amended by 1953 c.265 §3; repealed by 1959 c.613 §44]

239.207 [1959 c.613 §42; repealed by 1999 c.130 §1]

239.208 [1967 c.638 §22; 1969 c.708 §9; repealed by 1999 c.130 §1]

239.209 [1959 c.613 §8; repealed by 1999 c.130 §1]

239.210 [1969 c.708 §8; 1973 c.695 §12; 1975 c.744 §3; 1981 c.761 §9; repealed by 1999 c.130 §1]

239.211 [1959 c.613 §13; repealed by 1999 c.130 §1]

239.212 [1973 c.695 §11; 1981 c.776 §3; repealed by 1999 c.130 §1]

239.213 [1959 c.613 §17; repealed by 1999 c.130 §1]

239.214 [1981 c.373 §3; repealed by 1999 c.130 §1]

239.215 [1959 c.613 §18; 1963 c.616 §6; 1967 c.638 §6; 1969 c.708 §1; 1975 c.449 §§10,11; 1975 c.744 §4; 1983 c.830 §11; repealed by 1999 c.130 §1]

239.216 [1983 c.647 §5; repealed by 1999 c.130 §1]

239.217 [1959 c.613 §20; 1967 c.638 §7; 1975 c.449 §12; 1979 c.812 §2; 1981 c.768 §2; repealed by 1999 c.130 §1]

239.219 [1959 c.613 §21; 1967 c.638 §8; 1981 c.761 §10; 1983 c.830 §12; repealed by 1999 c.130 §1]

239.221 [1959 c.613 §22; 1967 c.638 §9; 1979 c.861 §6; repealed by 1999 c.130 §1]

239.223 [1959 c.613 §23; 1961 c.574 §8; 1967 c.638 §10; 1979 c.214 §3; 1997 c.864 §25; repealed by 1999 c.130 §1]

239.225 [1959 c.613 §24; 1975 c.744 §5; 1979 c.214 §4; repealed by 1999 c.130 §1]

239.227 [1959 c.613 §25; 1981 c.541 §11; repealed by 1999 c.130 §1]

239.228 [1967 c.638 §21; repealed by 1981 c.761 §12]

239.229 [1959 c.613 §27; 1975 c.744 §6; 1977 c.740 §4; 1979 c.658 §6; 1981 c.761 §11; repealed by 1999 c.130 §1]

239.231 [1959 c.613 §29; 1967 c.638 §11; repealed by 1999 c.130 §1]

239.233 [1959 c.613 §30; 1961 c.574 §9; 1963 c.616 §7; 1967 c.638 §12; repealed by 1999 c.130 §1]

239.235 [1959 c.613 §31; 1969 c.708 §3; 1975 c.744 §7; repealed by 1999 c.130 §1]

239.237 [1959 c.613 §32; 1963 c.616 §8; subsection (2) enacted as 1963 c.616 §2; 1967 c.638 §13; 1969 c.708 §4; repealed by 1999 c.130 §1]

239.239 [1959 c.613 §33; repealed by 1999 c.130 §1]

239.241 [1959 c.613 §34; 1967 c.638 §14; repealed by 1999 c.130 §1]

239.242 [1961 c.574 §3; 1967 c.359 §686; repealed by 1999 c.130 §1]

239.243 [1959 c.613 §36; repealed by 1999 c.130 §1]

239.245 [1959 c.613 §9; 1967 c.638 §15; repealed by 1999 c.130 §1]

239.247 [1959 c.613 §14; 1967 c.638 §16; repealed by 1999 c.130 §1]

239.249 [1959 c.613 §15; repealed by 1999 c.130 §1]

239.251 [1959 c.613 §16; 1961 c.272 §1; repealed by 1967 c.638 §23]

239.253 [1959 c.613 §26; 1963 c.616 §10; 1967 c.638 §17; repealed by 1999 c.130 §1]

239.254 [1961 c.574 §2; repealed by 1999 c.130 §1]

239.255 [1959 c.613 §10; 1967 c.638 §18; repealed by 1981 c.761 §12]

239.257 [1959 c.613 §19; repealed by 1999 c.130 §1]

239.258 [1963 c.616 §3; 1965 c.520 §2; 1967 c.638 §19; repealed by 1999 c.130 §1]

239.259 [1959 c.613 §28; 1963 c.616 §11; 1969 c.708 §2; 1975 c.744 §8; 1981 c.541 §12; 1983 c.830 §13; repealed by 1999 c.130 §1]

239.260 [1961 c.574 §5; 1963 c.616 §9; 1965 c.263 §1; 1975 c.744 §9; 1983 c.830 §14; repealed by 1999 c.130 §1]

239.261 [1959 c.613 §35; 1969 c.708 §6; 1977 c.666 §15; 1979 c.85 §3; 1985 c.671 §10; 1989 c.726 §7; 1993 c.33 §322; 1993 c.798 §47; 1995 c.608 §38; repealed by 1999 c.130 §1]

239.262 [1979 c.607 §4; repealed by 1999 c.130 §1]

239.263 [1959 c.613 §43; 1961 c.514 §1; subsections (3) and (4) enacted as 1961 c.514 §3; 1973 c.526 §1; 1977 c.627 §2; repealed by 1999 c.130 §1]

239.302 [Repealed by 1959 c.613 §44]

239.304 [Repealed by 1959 c.613 §44]

239.306 [Repealed by 1959 c.613 §44]

239.308 [Repealed by 1959 c.613 §44]

239.310 [Repealed by 1959 c.613 §44]

239.312 [Repealed by 1959 c.613 §44]

239.314 [Repealed by 1959 c.613 §44]

239.316 [Repealed by 1959 c.613 §44]

239.318 [Repealed by 1959 c.613 §44]

239.320 [Repealed by 1959 c.613 §44]

239.322 [Repealed by 1959 c.613 §44]

239.324 [Repealed by 1959 c.613 §44]

239.326 [Repealed by 1959 c.613 §44]

239.328 [Repealed by 1959 c.613 §44]

239.330 [Repealed by 1959 c.613 §44]

239.332 [Repealed by 1959 c.613 §44]

239.334 [Repealed by 1959 c.613 §44]

239.336 [Repealed by 1959 c.613 §44]

239.338 [Repealed by 1959 c.613 §44]

239.340 [Repealed by 1959 c.613 §44]

239.342 [Repealed by 1959 c.613 §44]

239.344 [Repealed by 1959 c.613 §44]

239.346 [Repealed by 1959 c.613 §44]

239.348 [Repealed by 1959 c.613 §44]

239.350 [Repealed by 1959 c.613 §44]

239.352 [Repealed by 1959 c.613 §44]

239.354 [Repealed by 1959 c.613 §44]

239.356 [Repealed by 1959 c.613 §44]

239.358 [Repealed by 1959 c.613 §44]

239.360 [Repealed by 1959 c.613 §44]

239.362 [Amended by 1959 c.400 §3; repealed by 1959 c.613 §44]

239.364 [Repealed by 1959 c.613 §44]

239.402 [Repealed by 1959 c.613 §44]

239.404 [Repealed by 1959 c.613 §44]

239.406 [Repealed by 1959 c.613 §44]

239.408 [Repealed by 1959 c.613 §44]

239.410 [Repealed by 1959 c.613 §44]

239.412 [Repealed by 1959 c.613 §44]

239.414 [Repealed by 1959 c.613 §44]

239.416 [Repealed by 1959 c.613 §44]

239.418 [Repealed by 1959 c.613 §44]

239.420 [Repealed by 1959 c.613 §44]

239.422 [Repealed by 1959 c.613 §44]

239.424 [Repealed by 1959 c.613 §44]

239.426 [Repealed by 1959 c.613 §44]

239.428 [Repealed by 1959 c.613 §44]

239.430 [Repealed by 1959 c.613 §44]

239.432 [Repealed by 1959 c.613 §44]

239.434 [Repealed by 1959 c.613 §44]

239.436 [Repealed by 1959 c.613 §44]

239.438 [Repealed by 1959 c.613 §44]

239.460 [1953 c.301 §1; repealed by 1959 c.613 §44]

239.465 [1953 c.301 §2; repealed by 1959 c.613 §44]

239.482 [1955 c.667 §2; repealed by 1959 c.613 §44]

239.484 [1955 c.667 §3; repealed by 1959 c.613 §44]

239.486 [1955 c.667 §4; repealed by 1959 c.613 §44]

239.488 [1955 c.667 §5; repealed by 1959 c.613 §44]

239.502 [Repealed by 1959 c.613 §44]

239.504 [Repealed by 1959 c.613 §44]

239.705 [1953 c.695 §1; repealed by 1955 c.733 §8]

239.710 [1953 c.695 §2; repealed by 1955 c.733 §8]

239.715 [1953 c.695 §3; repealed by 1955 c.733 §8]

239.720 [1953 c.695 §3; repealed by 1955 c.733 §8]

239.725 [1953 c.695 §4; repealed by 1955 c.733 §8]

239.730 [1955 c.733 §1; 1989 c.171 §30; 1991 c.67 §58; repealed by 1999 c.130 §1]

239.735 [1955 c.733 §2; repealed by 1999 c.130 §1]

239.740 [1955 c.733 §3; repealed by 1999 c.130 §1]

239.745 [1955 c.733 §4; 1989 c.171 §31; repealed by 1999 c.130 §1]

239.750 [1955 c.733 §6; 1989 c.171 §32; repealed by 1999 c.130 §1]

239.755 [1955 c.733 §7; repealed by 1999 c.130 §1]

239.990 [Repealed by 1959 c.613 §44]

_______________



Chapter 240

Chapter 240 Â State Personnel Relations

2007 EDITION

STATE PERSONNEL RELATIONS

PUBLIC OFFICERS AND EMPLOYEES

ADMINISTRATIVE PROVISIONS

240.005Â Â Â Â  Short title

240.010Â Â Â Â  Purpose of chapter

240.011Â Â Â Â  Policy on public service contracts; review

240.012Â Â Â Â  Job sharing; policy statement

240.013Â Â Â Â  Job-sharing positions; adjustment of benefits and detriments

240.015Â Â Â Â  Definitions

240.055Â Â Â Â  Personnel Division

240.057Â Â Â Â  Administrator of Personnel Division; appointment

240.060Â Â Â Â  Employment Relations Board; qualification of members; outside activities

240.065Â Â Â Â  Appointment; terms; vacancies

240.071Â Â Â Â  Compensation and expenses of members

240.075Â Â Â Â  Removal of members

240.080Â Â Â Â  Chairperson appointed by Governor; meetings; quorum; hearings

240.086Â Â Â Â  Duties of board; rules

240.088Â Â Â Â  Review of arbitration awards after written exceptions filed

240.100Â Â Â Â  Administer oaths; subpoena witnesses; compel production of papers

240.105Â Â Â Â  Use of public facilities of state or municipalities

240.115Â Â Â Â  Action to secure compliance with chapter

240.123Â Â Â Â  Board personnel; executive secretary of board; general counsel

240.131Â Â Â Â  Employment Relations Board Administrative Account

240.145Â Â Â Â  Duties of administrator; rules

240.160Â Â Â Â  Agency personnel officers

240.165Â Â Â Â  Cost of operating Personnel Division divided among various agencies of state government

240.167Â Â Â Â  Cost of operating Employment Relations Board divided among various divisions of state government

240.170Â Â Â Â  Oregon Department of Administrative Services Operating Fund

240.185Â Â Â Â  Maximum number of state employees; applicability; exceptions

CATEGORIES OF SERVICE; CLASSIFICATION AND COMPENSATION PLANS

240.190Â Â Â Â  Policy on comparability of value of work and compensation and classification

240.195Â Â Â Â  Categories of positions in state service

240.200Â Â Â Â  Exempt service

240.205Â Â Â Â  Unclassified service

240.210Â Â Â Â  Classified service

240.212Â Â Â Â  Management service

240.215Â Â Â Â  Classification plan; job share; career ladder; transfers

240.217Â Â Â Â  Certain reclassifications prohibited

240.227Â Â Â Â  Salary for legislator appointed to exempt, unclassified or management service

240.235Â Â Â Â  Compensation plan for classified service

240.240Â Â Â Â  Application of chapter to unclassified or management service

240.245Â Â Â Â  Application of chapter to exempt service

240.250Â Â Â Â  Rules applicable to management service

METHOD OF SELECTING EMPLOYEES FOR SERVICE IN CLASSIFIED POSITIONS

240.306Â Â Â Â  Recruitment, selection and promotion of state employees; criteria; procedures; duties of department

240.307Â Â Â Â  Procedure for enforcement of ORS 240.309; rules

240.309Â Â Â Â  Temporary appointments; limitations; duration; extension; periodic reports; post-audit review; investigation; exceptions

240.311Â Â Â Â  Delegation of authority and responsibility by division; post-audit review

240.316Â Â Â Â  Trial service; regular status; procedures for transfer, demotion and separation of employees

240.321Â Â Â Â  Collective bargaining; effect of collective bargaining agreements on personnel rules; grievance procedures

240.395Â Â Â Â  Suspension of merit system in emergencies; reinstatement

240.400Â Â Â Â  Designation by appointing authority of staff employees to act as alternates

REMOVAL DURING TRIAL SERVICE; SEASONAL EMPLOYEES; MERIT RATINGS

240.410Â Â Â Â  Removals during trial period

240.425Â Â Â Â  Regular seasonal employees

240.430Â Â Â Â  Merit ratings

STATE MANAGEMENT CREDENTIALS PROGRAM

240.435Â Â Â Â  State Management Credentials Program required; purpose

WORKING HOURS, LEAVES, DISCIPLINE, REEMPLOYMENT

240.546Â Â Â Â  Payments in lieu of sick leave with pay; rules; exclusions

240.551Â Â Â Â  Working hours, holidays, leaves of absence and vacations of employees in state classified service

240.555Â Â Â Â  Suspension, reduction, demotion or dismissal

240.560Â Â Â Â  Appeal procedure

240.563Â Â Â Â  Judicial review

240.570Â Â Â Â  Classified employee filling position in unclassified, exempt or management service

240.580Â Â Â Â  Service credits for service in unclassified service

240.590Â Â Â Â  Reemployment of employee in exempt service

MEDIATION FEE

240.610Â Â Â Â  Mediation service fee; interest-based problem solving training fee; amount; payment; disposition of fees

PROHIBITED CONDUCT

240.710Â Â Â Â  Certain acts unlawful

240.750Â Â Â Â  When discipline action not to be retained in personnel file

MISCELLANEOUS

240.850Â Â Â Â  Policy on work environments; duties of state agencies

240.855Â Â Â Â  Telecommuting; state policy; agencies to adopt written policies; biennial report

PENALTIES

240.990Â Â Â Â  Penalties

ADMINISTRATIVE PROVISIONS

Â Â Â Â Â  240.005 Short title. This chapter shall be known as the State Personnel Relations Law. [Amended by 1979 c.468 Â§2]

Â Â Â Â Â  240.010 Purpose of chapter. The general purpose of this chapter is to establish for the state a system of personnel administration based on merit principles. [Amended by 1979 c.468 Â§3]

Â Â Â Â Â  240.011 Policy on public service contracts; review. (1) The Legislative Assembly declares that the interests of the state are best served by a system that goes beyond consideration of mere short-term cost to encompass other benefits, such as efficiency, continuity of operations, public protection and avoidance of the spoils system. The state has a basic obligation to protect the public by attempting to assure the orderly and uninterrupted operations, services and functions of all public agencies.

Â Â Â Â Â  (2) It is the policy of the state that contracts for public services entered into by any public agency be entered with full knowledge of costs and benefits to the public and that contracts be subject to ongoing review to insure accountability of the contractor for the quantity and quality of contracted services. [1989 c.862 Â§1(1),(2)]

Â Â Â Â Â  Note: 240.011 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.012 Job sharing; policy statement. The Legislative Assembly finds that job sharing is an efficient and effective technique which should be used to improve management of state agencies. It further finds that job sharing offers employment opportunities to those who otherwise may be unable to participate in state employment and contribute to state operations. [1977 c.462 Â§1]

Â Â Â Â Â  Note: 240.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.013 Job-sharing positions; adjustment of benefits and detriments. Insofar as reasonably possible, individuals who hold job-sharing positions shall be entitled to benefits and privileges and suffer detriments under this chapter in proportion to their seniority as adjusted in the proportion that their monthly time employed bears to the monthly time employed by individuals holding full-time positions. [1979 c.302 Â§7]

Â Â Â Â Â  240.015 Definitions. As used in this chapter, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the Administrator of the Personnel Division.

Â Â Â Â Â  (2) ÂAppointing authorityÂ means an officer or agency having power to make appointments to positions in the state service.

Â Â Â Â Â  (3) ÂBoardÂ means the Employment Relations Board.

Â Â Â Â Â  (4) ÂClassÂ or ÂclassificationÂ means a group of positions in the state classified service sufficiently alike in duties, authority and responsibilities that the same qualifications may reasonably be required for, and the same schedule of pay can be equitably applied to, all positions in the group.

Â Â Â Â Â  (5) ÂDivisionÂ means, except in the phrase Âdivision of the service,Â the Personnel Division referred to in ORS 240.055.

Â Â Â Â Â  (6) ÂDivision of the serviceÂ means a state department or any division or branch thereof, any agency of the state government, or any branch of the state service, all the positions in which are under the same appointing authority.

Â Â Â Â Â  (7) ÂJob-sharing positionÂ means a full-time position in the classified service that is classified as one that may be held by more than one individual on a shared time basis whereby the individuals holding the position work less than full-time.

Â Â Â Â Â  (8) ÂRegular employeeÂ means an employee who has been appointed to a position in the classified service in accordance with this chapter after completing the trial service period.

Â Â Â Â Â  (9) ÂState serviceÂ means all offices and positions in the employ of the state other than those of commissioned, warrant and enlisted personnel in the military and naval services thereof. However, as provided in ORS 396.330, the term includes members of the Oregon National Guard or Oregon State Defense Force who are not serving pursuant to provisions of Title 10 or 32 of the United States Code and who are employed as state employees in the Oregon Military Department. [Amended by 1959 c.690 Â§1; 1969 c.80 Â§30; 1975 c.147 Â§9; 1979 c.302 Â§4; 1979 c.468 Â§4a; 1995 c.114 Â§1; 2005 c.22 Â§182]

Â Â Â Â Â  240.055 Personnel Division. The Department of Civil Service that has heretofore functioned under ORS chapter 240 is hereby renamed the Personnel Division and transferred into the Oregon Department of Administrative Services. [Amended by 1969 c.80 Â§31]

Â Â Â Â Â  240.057 Administrator of Personnel Division; appointment. The Personnel Division shall be under the supervision and control of an administrator who shall be appointed by and hold office at the pleasure of the Director of the Oregon Department of Administrative Services. [1979 c.468 Â§7]

Â Â Â Â Â  240.060 Employment Relations Board; qualification of members; outside activities. (1) The Civil Service Commission that has functioned under this chapter shall be continued as a board of three members to be known as the Employment Relations Board. Each member of the board shall be a citizen of the state known to be in sympathy with the application of merit principles to public employment and shall be of recognized standing and known interest in public administration and in the development of efficient methods of selecting and administering personnel. In the selection of the members of the Employment Relations Board, the Governor shall give due consideration to the interests of labor, management and the public. Each member of the board shall be trained or experienced in labor-management relations and labor law or the administration of the collective bargaining process. No member of the board shall hold, or be a candidate for, any public office.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a member of the board shall not hold any other office or position of profit, pursue any other business or vocation, or serve on or under any committee of any political party, but shall devote the memberÂs entire time to the duties of the office of the member.

Â Â Â Â Â  (3) A member of the board may:

Â Â Â Â Â  (a) Serve as an arbitrator, fact finder or mediator for parties located outside of the State of
Oregon
;

Â Â Â Â Â  (b) Teach academic or professional classes for entities that are not subject to the boardÂs jurisdiction;

Â Â Â Â Â  (c) Have a financial interest but an inactive role in a business unrelated to the duties of the board; and

Â Â Â Â Â  (d) Publish, and receive compensation or royalties for, books or other publications that are unrelated to the memberÂs duties, provided that activity does not interfere with the performance of the memberÂs duties.

Â Â Â Â Â  (4) A member of the board shall be on leave status or act outside of normal work hours when pursuing any activity described in subsection (3)(a) and (b) of this section. [Amended by 1969 c.80 Â§32; 1973 c.536 Â§26; 1975 c.147 Â§10; 1977 c.808 Â§1; 1999 c.248 Â§1]

Â Â Â Â Â  240.065 Appointment; terms; vacancies. (1) The members of the Employment Relations Board shall be appointed by the Governor for a term of four years.

Â Â Â Â Â  (2) Each member shall be appointed for a term ending four years from the date of the expiration of the term for which the predecessor of the member was appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of such term shall be appointed for the remainder of the term. Appointments to the board by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. [Amended by 1969 c.80 Â§34; 1973 c.536 Â§27; 1973 c.792 Â§6a; 1977 c.808 Â§2; 1991 c.67 Â§59]

Â Â Â Â Â  240.070 [Repealed by 1967 c.73 Â§3 (240.071 enacted in lieu of 240.070)]

Â Â Â Â Â  240.071 Compensation and expenses of members. A member shall be paid in accordance with the provisions of ORS 240.240. However, the Personnel Division shall adopt a salary plan that requires the chairperson of the Employment Relations Board to receive a higher salary than the other members. In addition, subject to any other applicable law regulating travel and other expenses of state officers, a member shall receive the actual and necessary travel and other expenses incurred in the performance of official duties. [1967 c.73 Â§4 (enacted in lieu of 240.070); 1969 c.80 Â§34a; 1969 c.314 Â§16; 1975 c.518 Â§1; 1977 c.808 Â§3]

Â Â Â Â Â  240.075 Removal of members. A member of the Employment Relations Board shall be removable by the Governor only for cause, after being given a copy of charges against the member and an opportunity to be heard publicly on such charges before the Governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the Secretary of State.

Â Â Â Â Â  240.080 Chairperson appointed by Governor; meetings; quorum; hearings. The Governor shall appoint one of the members of the Employment Relations Board as chairperson, who shall serve for a term not to exceed four years. The chairperson shall be the chief administrative officer of the board. The board shall meet at such times and places as are specified by call of the chairperson or a majority of the board. All hearings shall be open to the public. A majority of the members of the board constitutes a quorum for the transaction of business. Any agent designated by the board to make investigations and conduct hearings may administer oaths and affirmations, examine witnesses and receive evidence. [Amended by 1973 c.536 Â§29; 1977 c.808 Â§4]

Â Â Â Â Â  240.085 [Repealed by 1969 c.80 Â§35 (240.086 enacted in lieu of 240.085)]

Â Â Â Â Â  240.086 Duties of board; rules. The duties of the Employment Relations Board shall be to:

Â Â Â Â Â  (1) Review any personnel action affecting an employee, who is not in a certified or recognized appropriate collective bargaining unit, that is alleged to be arbitrary or contrary to law or rule, or taken for political reason, and set aside such action if it finds these allegations to be correct.

Â Â Â Â Â  (2) Review and enforce arbitration awards involving employees in certified or recognized appropriate collective bargaining units. The awards shall be enforced unless the party against whom the award is made files written exceptions thereto for any of the following causes:

Â Â Â Â Â  (a) The award was procured by corruption, fraud or undue means.

Â Â Â Â Â  (b) There was evident partiality or corruption on the part of the arbitrator.

Â Â Â Â Â  (c) The arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party were prejudiced.

Â Â Â Â Â  (d) The arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

Â Â Â Â Â  (e) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award.

Â Â Â Â Â  (f) The arbitrators awarded upon a matter not submitted to them, unless it was a matter not affecting the merits of the decision upon the matters submitted.

Â Â Â Â Â  (g) The award is in violation of law.

Â Â Â Â Â  (3) Adopt such rules or hold such hearings as it finds necessary to perform the duties, functions and powers imposed on or vested in it by law. [1969 c.80 Â§35a (enacted in lieu of 240.085); 1971 c.575 Â§5; 1975 c.605 Â§14; 1979 c.468 Â§5]

Â Â Â Â Â  240.088 Review of arbitration awards after written exceptions filed. (1) If after a hearing on the exceptions filed as provided in ORS 240.086 (2), it appears to the Employment Relations Board that the award should be vacated or modified, the board may by order refer the award back to the arbitrator with proper instructions for correction or rehearing. Upon failure of the arbitrator to follow the instructions, the board shall have jurisdiction over the case and proceed to its final determination by order.

Â Â Â Â Â  (2) Review of arbitration awards shall be limited exclusively to that provided under ORS 240.086 and this section, except for such judicial review as may be provided for under ORS 183.480. [1979 c.468 Â§6]

Â Â Â Â Â  240.090 [Repealed by 1969 c.80 Â§92]

Â Â Â Â Â  240.091 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.093 [1971 c.576 Â§3; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.095 [Amended by 1969 c.80 Â§37; 1969 c.489 Â§5; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.097 [1969 c.489 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.099 [1969 c.658 Â§2; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  240.100 Administer oaths; subpoena witnesses; compel production of papers. Each member of the Employment Relations Board may administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this chapter. [Amended by 1969 c.80 Â§38]

Â Â Â Â Â  240.105 Use of public facilities of state or municipalities. All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the Personnel Division or Employment Relations Board the reasonable use of public buildings under their control, and furnish heat, light, and furniture, for any examination, hearing or investigation authorized by this chapter or ORS 243.005 to 243.215, 243.305, 243.315 and 243.401 to 243.945. The division or board shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it. [Amended by 1969 c.80 Â§38a]

Â Â Â Â Â  240.110 [Amended by 1969 c.80 Â§39; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  240.115 Action to secure compliance with chapter. The Employment Relations Board may maintain such action or proceeding at law or in equity as it considers necessary or appropriate to secure compliance with this chapter and its rules and orders thereunder.

Â Â Â Â Â  240.120 [Amended by 1969 c.80 Â§39a; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  240.123 Board personnel; executive secretary of board; general counsel. (1) The Employment Relations Board shall employ such personnel as it considers necessary for efficient administration of its vested duties, and fix the compensation of its employees in accordance with the compensation plan for classified employees.

Â Â Â Â Â  (2) The board shall designate one of its employees as its executive secretary and delegate to the executive secretary such administrative duties and responsibilities as it finds advisable. The executive secretary shall be in the classified service.

Â Â Â Â Â  (3) The board shall designate a member of the Oregon State Bar as its general counsel to assist it in the performance of its functions and duties. Notwithstanding ORS chapter 180 and independently of the Attorney General, the general counsel may represent the board in any litigation or other matter pending in a court of law to which the board is a party or in which it is otherwise interested. The general counsel shall not appear before the board in any capacity other than general counsel to the board. The board may also delegate to its general counsel such other administrative duties and responsibilities as it finds advisable. [1969 c.80 Â§35e; 1973 c.536 Â§30; 1977 c.808 Â§5; 1979 c.468 Â§8]

Â Â Â Â Â  240.125 [Amended by 1969 c.80 Â§40; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.130 [Amended by 1969 c.80 Â§41; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.131 Employment Relations Board Administrative Account. The Employment Relations Board Administrative Account is established separate and distinct from the General Fund. The account consists of all moneys received by the Employment Relations Board, other than moneys appropriated to the board by the Legislative Assembly. All moneys in the account are continuously appropriated to the board for the payment of all expenses incurred by the board. Interest earned by the account shall be credited to the General Fund. [2007 c.296 Â§4]

Â Â Â Â Â  Note: 240.131 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.135 [Amended by 1969 c.80 Â§42; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.140 [Amended by 1969 c.80 Â§42a; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.145 Duties of administrator; rules. The Administrator of the Personnel Division, subject to the approval of the Director of the Oregon Department of Administrative Services, shall direct and supervise all the administrative and technical activities of the Personnel Division. In addition to the duties imposed upon the administrator elsewhere in this chapter, the administrator shall:

Â Â Â Â Â  (1) Establish and maintain a roster of all employees in state service, in which there shall be set forth, as to each employee, the class title of the position held, the salary or pay; any change in class title, pay, status or merit rating; and any other data about the employee that the division deems necessary.

Â Â Â Â Â  (2) Select for appointment, under this chapter, such employees of the division and such experts and special assistants as are necessary to carry out effectively the provisions of this chapter.

Â Â Â Â Â  (3) Prepare such rules, policies and procedures, tests and eligible lists as are necessary to carry out the duties, functions and powers of the Personnel Division under this chapter.

Â Â Â Â Â  (4) Devise plans for and cooperate with appointing authorities and other supervisory officers in the conduct of employee training programs, to the end that the quality of service rendered by state personnel may be continually improved.

Â Â Â Â Â  (5) Investigate from time to time the operation and effect of this chapter and the rules thereunder, and report findings and recommendations to the director of the department.

Â Â Â Â Â  (6) Make annual reports to the director of the department regarding the work of the division, and such special reports as the director considers desirable. [Amended by 1969 c.80 Â§43; 1971 c.695 Â§1; 1979 c.468 Â§9]

Â Â Â Â Â  240.150 [Amended by 1969 c.348 Â§1; repealed by 1979 c.468 Â§37]

Â Â Â Â Â  240.155 [Amended by 1969 c.80 Â§44; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.160 Agency personnel officers. A division of the service may designate a staff employee to serve as personnel officer for that division of the service. Such a personnel officer shall administer, within the division of the service, training and educational programs developed by the administrative head thereof in cooperation with appointing authorities and others and shall have such other functions of the Personnel Division as are authorized by the Administrator of the Personnel Division. [Amended by 1969 c.80 Â§45]

Â Â Â Â Â  240.165 Cost of operating Personnel Division divided among various agencies of state government. (1) The administrative expenses and costs of operating the Personnel Division shall be paid by the various divisions of the service in the state government. To establish an equitable division of the costs, the amount to be paid by each division of the service shall be determined in such proportion as the service rendered to each division of the service bears to the total service rendered by the Personnel Division.

Â Â Â Â Â  (2) The Personnel Division, at such times as its administrator deems proper, shall estimate in advance the expenses that will be incurred during a given period of not to exceed six months and, upon approval by the Director of the Oregon Department of Administrative Services, the division shall render to each division of the service affected thereby an invoice for its pro rata share of such expenses. Each division of the service shall pay such invoice as an administrative expense of that division of the service from funds or appropriations available to that division of the service in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division of the service are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service. [Amended by 1969 c.80 Â§46; 1969 c.489 Â§6]

Â Â Â Â Â  240.167 Cost of operating Employment Relations Board divided among various divisions of state government. (1) The administrative expenses and costs of operation of the Employment Relations Board in behalf of the state service shall be paid by the various divisions of the service in the state government. The board shall determine the amount of the expenses and costs to be paid by each division of the service on the basis of the proportion that the number of employees of that division in the classified service bears to the total number of employees of all divisions of the service in the classified service, or on any other basis that the board determines to be equitable.

Â Â Â Â Â  (2) The Employment Relations Board, at such times as its executive secretary considers proper, shall estimate in advance the expenses and costs that will be incurred during a period of not to exceed six months and shall render to each division of the service in the state government affected thereby an invoice for its pro rata share of such expenses and costs. Each division shall pay such invoice promptly as an administrative expense of that division from funds appropriated to or otherwise available for expenditure by that division, in the same manner as other claims against the state are paid. If the estimated expenses in the case of any division are more or less than the actual expenses, the difference shall be reflected in the next following estimate of expenses and invoice for that division of the service. [1969 c.658 Â§4; 1979 c.66 Â§1]

Â Â Â Â Â  240.170 Oregon Department of Administrative Services Operating Fund. All moneys received by the Personnel Division pursuant to the state personnel management program shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund and are appropriated continuously out of that fund for the payment of all expenses incurred by the division for administration of the state personnel management program. [Amended by 1957 c.437 Â§2; 1969 c.80 Â§47; 1969 c.489 Â§8; 1993 c.500 Â§8a; 2007 c.296 Â§6]

Â Â Â Â Â  240.180 [1969 c.80 Â§36; 1971 c.734 Â§20; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.185 Maximum number of state employees; applicability; exceptions. (1) On and after January 1, 1984, the number of persons employed by the state shall not exceed 1.5 percent of the stateÂs population of the prior year.

Â Â Â Â Â  (2) The population figure shall be that required by ORS 190.510 to 190.610.

Â Â Â Â Â  (3) This section applies to all full-time equivalent budgeted positions.

Â Â Â Â Â  (4) This section does not apply to the Governor, the Secretary of State, the State Treasurer, the Supreme Court or the Legislative Assembly in the conduct of duties vested in any of them by the Oregon Constitution. However, this exception applies only to the office of the Governor and not to the executive branch of government.

Â Â Â Â Â  (5) This section does not apply to personnel who administer unemployment insurance benefits programs of the Employment Department, to personnel who administer programs required to be implemented as a condition for the continued certification of the Employment Division Law by the United States Secretary of Labor or to personnel who administer programs implemented by the United States Department of Labor under federal law if the state is required to enter into contracts to provide such programs.

Â Â Â Â Â  (6) This section does not apply to personnel whose positions are funded by the gifts, grants and contracts program in the Department of Higher Education.

Â Â Â Â Â  (7) In order to assess the effect of subsection (1) of this section, the Oregon Department of Administrative Services by December 31 of each even-numbered year shall conduct a workload analysis of each state agency, regardless of whether the agency is exempt from the application of subsection (1) of this section. The workload analysis of each agency shall be submitted to the Legislative Assembly prior to its convening in regular session and shall accompany the agencyÂs budget request before the
Joint Ways
and Means Committee. [1979 c.604 Â§1; 1983 c.340 Â§1; 1989 c.863 Â§1]

Â Â Â Â Â  Note: 240.185 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CATEGORIES OF SERVICE; CLASSIFICATION AND COMPENSATION PLANS

Â Â Â Â Â  240.190 Policy on comparability of value of work and compensation and classification. (1) It is declared to be the public policy of the State of
Oregon
to attempt to achieve an equitable relationship between the comparability of the value of work, as defined in ORS 292.951, performed by persons in state service and the compensation and the classification structure within the state system. To further the effort to achieve and maintain equity for undervalued jobs and job classifications, the state shall employ a neutral and objective method of determining the comparability of the value of work. The first priority in attaining equitable relationships shall be achieving compensation equity for the most undervalued classes in the lowest salary ranges.

Â Â Â Â Â  (2) State management, in each branch of government, shall, when establishing or modifying personnel plans and policies in compensation and classification matters, or in collective bargaining, arbitration and grievance procedures, hold equity in compensation and classification matters as an important consideration. Where applicable, an exclusive representative of a collective bargaining unit shall hold the same considerations to achieve consistency with the policies stated in this section and ORS 292.951 to 292.971.

Â Â Â Â Â  (3) No employee shall have wages decreased in order to achieve the policy set forth in this section. [1983 c.814 Â§1; 1987 c.772 Â§2]

Â Â Â Â Â  Note: 240.190 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.195 Categories of positions in state service. Positions in the service of the state are divided into the following categories:

Â Â Â Â Â  (1) The classified service as provided in ORS 240.210.

Â Â Â Â Â  (2) The unclassified service as provided in ORS 240.205.

Â Â Â Â Â  (3) The exempt service as defined in ORS 240.200.

Â Â Â Â Â  (4) The management service as provided in ORS 240.212. [1955 c.738 Â§1; 1981 c.409 Â§1]

Â Â Â Â Â  240.200 Exempt service. The exempt service shall comprise:

Â Â Â Â Â  (1) Officers elected by popular vote and persons appointed to fill vacancies in elective offices.

Â Â Â Â Â  (2) Members of boards and commissions who serve on a part-time basis and who, if compensated, receive compensation on a per diem basis.

Â Â Â Â Â  (3) Judges, referees, receivers, jurors and notaries public.

Â Â Â Â Â  (4) Officers and employees of the Legislative Assembly.

Â Â Â Â Â  (5) Persons employed in a professional or scientific capacity to make or conduct a temporary and special inquiry, investigation or examination on behalf of the Legislative Assembly or a committee thereof, or by authority of the Governor.

Â Â Â Â Â  (6) Any other position designated by law as exempt. [1955 c.738 Â§2; 1969 c.80 Â§48; 1969 c.199 Â§17; 1975 c.427 Â§1; 1983 c.763 Â§29]

Â Â Â Â Â  240.205 Unclassified service. The unclassified service shall comprise:

Â Â Â Â Â  (1) One executive officer and one secretary for each board or commission, the members of which are elected officers or are appointed by the Governor.

Â Â Â Â Â  (2) The director of each department of state government, each full-time salaried head of a state agency required by law to be appointed by the Governor and each full-time salaried member of a board or commission required by law to be appointed by the Governor.

Â Â Â Â Â  (3) The administrator of each division within a department of state government required by law to be appointed by the director of the department with the approval of the Governor.

Â Â Â Â Â  (4) Principal assistants and deputies and one private secretary for each executive or administrative officer specified in ORS 240.200 (1) and in subsections (1) to (3) of this section. ÂDeputyÂ means the deputy or deputies to an executive or administrative officer listed in subsections (1) to (3) of this section who is authorized to exercise that officerÂs authority upon absence of the officer. ÂPrincipal assistantÂ means a manager of a major agency organizational component who reports directly to an executive or administrative officer listed in subsections (1) to (3) of this section or deputy and who is designated as such by that executive or administrative officer with the approval of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) Employees in the GovernorÂs office and the principal assistant and private secretary in the Secretary of StateÂs division.

Â Â Â Â Â  (6) The director, principals, instructors and teachers in schools operated under ORS 346.010.

Â Â Â Â Â  (7) Apprentice trainees only during the prescribed length of their course of training.

Â Â Â Â Â  (8) Licensed physicians and dentists employed in their professional capacities and student nurses, interns, and patient or inmate help in state institutions.

Â Â Â Â Â  (9) Lawyers employed in their professional capacities.

Â Â Â Â Â  (10) All members of the Oregon State Police appointed under ORS 181.250 and 181.265.

Â Â Â Â Â  (11) Deputy superintendents and associate superintendents in the Department of Education.

Â Â Â Â Â  (12) Temporary seasonal farm laborers engaged in single phases of agricultural production or harvesting.

Â Â Â Â Â  (13) Any individual employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (United States Public Law 93-567) or any other federal program intended primarily to alleviate unemployment. However, persons employed under this subsection shall be treated as classified employees for purposes of ORS 243.650 to 243.782.

Â Â Â Â Â  (14) Managers, department heads, directors, producers and announcers of the state radio and television network.

Â Â Â Â Â  (15) Employees, including managers, of the foreign trade offices of the Economic and Community Development Department located outside the country.

Â Â Â Â Â  (16) Any other position designated by law as unclassified. [Amended by 1953 c.699 Â§3; 1955 c.738 Â§4; 1957 c.597 Â§1; 1959 c.230 Â§1; 1959 c.566 Â§4; 1961 c.645 Â§1; 1965 c.405 Â§2; 1969 c.80 Â§49; 1969 c.199 Â§18; 1969 c.564 Â§3; 1969 c.599 Â§Â§66a,66b; 1971 c.301 Â§19; 1971 c.467 Â§25c; 1975 c.3 Â§1; 1975 c.393 Â§1a; 1975 c.427 Â§2a; 1977 c.271 Â§1; 1979 c.747 Â§1; 1979 c.468 Â§11; 1981 c.518 Â§3; 1981 s.s. c.3 Â§40; 1983 c.763 Â§30; 1985 c.388 Â§1; 1985 c.565 Â§38; 1991 c.149 Â§3; 1991 c.887 Â§2; 1993 c.741 Â§19; 1995 c.612 Â§13; 2001 c.883 Â§42; 2007 c.858 Â§61]

Â Â Â Â Â  240.207 [1969 c.564 Â§2; 1979 c.468 Â§29; repealed by 1995 c.612 Â§24]

Â Â Â Â Â  240.210 Classified service. The classified service comprises all positions in the state service existing on June 16, 1945, or thereafter created and which are not listed in ORS 240.200, 240.205 or 240.212. [Amended by 1955 c.738 Â§7; 1981 c.409 Â§2]

Â Â Â Â Â  240.212 Management service. The management service shall comprise all positions not in the unclassified or exempt service that have been determined to be confidential employees, supervisory employees or managerial employees, as defined in ORS 243.650. [1981 c.409 Â§6; 1995 c.286 Â§25]

Â Â Â Â Â  240.215 Classification plan; job share; career ladder; transfers. (1) The Personnel Division of the Oregon Department of Administrative Services shall adopt a classification plan which shall group all positions in the classified service in classifications based on their duties, authority and responsibilities; and which shall set forth for each classification, a class title, a statement of the minimum qualifications, duties, authority and responsibilities thereof. Each classification of positions may be subdivided and classes may be grouped and ranked in an appropriate manner.

Â Â Â Â Â  (2) The allocation of positions within the various operating agencies to the classifications in the classification plan shall be performed by the agency appointing authority with post-audit review by the division. Agencies shall allocate positions to the available class that most accurately describes the work based upon the assigned duties, authorities and responsibilities. If a position is found to be misallocated, the agency shall change the allocation of the position to the proper class for the work, whether or not the assigned duties have changed since the previous allocation decision.

Â Â Â Â Â  (3) In adopting a classification system, the division shall consult with appointing authorities to determine the positions in a class of positions that can be classified as job-sharing positions.

Â Â Â Â Â  (4) The division shall group jobs into broad, statewide classes, whenever possible, consistent with good management practices and ORS 240.190 and 243.650 to 243.782. In this process, the division shall work to reduce the total number of classes, in conjunction with developing career ladders and voluntary cross-agency transfers in concert with employees of the agency. It is intended that employees be provided the necessary training in those instances where additional skills are required. [Amended by 1969 c.80 Â§50; 1979 c.302 Â§5; 1979 c.468 Â§10a; 1993 c.724 Â§11; 1995 c.155 Â§1]

Â Â Â Â Â  240.217 Certain reclassifications prohibited. Whenever class specifications for a class of positions in the classified service are changed to reflect revised or added responsibilities that require either the same level or a higher level of competence, such change will not result in a downward reclassification of the class. [1978 c.6 Â§2]

Â Â Â Â Â  Note: 240.217 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.220 [Amended by 1969 c.80 Â§51; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.225 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.227 Salary for legislator appointed to exempt, unclassified or management service. (1) Except as otherwise provided by section 30, Article IV of the Oregon Constitution, notwithstanding any statute or salary plan establishing the salary for a position in the exempt, unclassified or management service, a Senator or Representative who is appointed to a position in the exempt, unclassified or management service during the SenatorÂs or RepresentativeÂs term of office shall receive a salary established as follows:

Â Â Â Â Â  (a) If the salary for the position to which the Senator or Representative is appointed has been increased during the SenatorÂs or RepresentativeÂs term of office, the Senator or Representative shall receive a salary equal to that established for the position immediately prior to the commencement of the SenatorÂs or RepresentativeÂs term of office until the term of office of the Senator or Representative expires.

Â Â Â Â Â  (b) If the salary for the position to which the Senator or Representative is appointed decreased or remained unchanged during the SenatorÂs or RepresentativeÂs term of office, the Senator or Representative shall receive the salary established by the applicable statute or salary plan.

Â Â Â Â Â  (2) As used in this section, Âterm of officeÂ means the particular four-year or two-year period for which the Senator or Representative was elected pursuant to section 4, Article IV of the Oregon Constitution. In the event that the Senator or Representative was appointed to fill a vacancy in the Legislative Assembly, Âterm of officeÂ means the remainder of the four-year or two-year period for which the Senator or Representative was appointed, beginning on the date of appointment. ÂTerm of officeÂ does not mean the SenatorÂs or RepresentativeÂs duration of service in the Legislative Assembly. [1987 c.879 Â§23]

Â Â Â Â Â  240.230 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.233 [1955 c.738 Â§8; 1969 c.80 Â§52; 1975 c.139 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.235 Compensation plan for classified service. (1) The Personnel Division shall establish and implement a merit pay system which shall take into consideration individual performance and organizational accomplishment, prevailing rates of pay for the services performed and for comparable services in public and private employment, living costs, maintenance or other benefits received, obligations established by collective bargaining agreements, and the stateÂs financial condition and policies. The merit pay system may provide for monetary awards to employees for past meritorious service and contribution to the mission and goals of the employing agency.

Â Â Â Â Â  (2) Modifications of the merit pay system may be adopted by the division and shall be effective only when approved by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, each employee in the classified service shall be paid a rate within the salary range set forth in the merit pay system for the class of positions in which employed.

Â Â Â Â Â  (4) Following any modification of the classification plan affecting a position, the division may provide that the rate of compensation of the employee holding such position shall not be reduced by reason of any such modification. An employee holding such a position shall not be eligible for any salary increase during such period of time that the employeeÂs salary is above the maximum of the salary range of the classification to which the employeeÂs position is allocated. [Amended by 1961 c.451 Â§1; 1969 c.80 Â§53; 1975 c.305 Â§1; 1979 c.468 Â§12]

Â Â Â Â Â  240.240 Application of chapter to unclassified or management service. (1) The unclassified service or, except as provided in ORS 240.250, the management service shall not be subject to this chapter, except that employees and officers in the unclassified or management service shall be subject to the laws, rules and policies pertaining to any type of leave with pay except as otherwise provided in subsections (4) and (5) of this section, and shall be subject to the laws, rules and policies pertaining to salary plans except as otherwise provided in subsections (3) and (5) of this section.

Â Â Â Â Â  (2) With regard to any unclassified or management service position for which the salary is not fixed by law, and except as otherwise provided in subsections (3) and (5) of this section, the Personnel Division shall adopt a salary plan which is equitably applied to various categories in the unclassified or management service and is in reasonable conformity with the general salary structure of the state. The division shall maintain this unclassified and management salary plan in accordance with the procedures established for the classified salary plan as provided in ORS 240.235.

Â Â Â Â Â  (3) The Secretary of State and the State Treasurer, for the purpose of maintaining a salary plan for unclassified and management service positions in their departments, may request the advice and assistance of the division.

Â Â Â Â Â  (4) With regard to unclassified instructors and teachers under annual teaching contracts for an academic year in schools operated under ORS 346.010, arrangements for leave with pay shall be established by the Department of Education.

Â Â Â Â Â  (5) With regard to unclassified positions in the Economic and Community Development DepartmentÂs foreign offices, the salary plan and arrangements for leave with pay shall be established by the Director of the Economic and Community Development Department. [1955 c.738 Â§5; 1969 c.80 Â§54; 1971 c.695 Â§2; 1975 c.427 Â§4; 1981 c.409 Â§3; 1985 c.121 Â§1; 1991 c.149 Â§4; 1995 c.612 Â§14; 2007 c.858 Â§62]

Â Â Â Â Â  240.245 Application of chapter to exempt service. The exempt service shall not be subject to the provisions of this chapter, except that, with regard to any position for which salaries are not fixed by law, the officer authorized by law to appoint or fill such position shall maintain a salary plan equitably applied to the exempt position and in reasonable conformity with the general salary structure of the state. [1955 c.738 Â§3; 1969 c.80 Â§55]

Â Â Â Â Â  240.250 Rules applicable to management service. The Personnel Division shall adopt rules, policies and procedures necessary for the management service. The rules may cover any wages, hours, terms and conditions of employment addressed by this chapter, even if, absent the rule, those wages, hours, terms and conditions would not otherwise apply to the management service. The rules shall further merit principles in the examination, selection and promotion of individuals for the management service. [1981 c.409 Â§7; 1985 c.121 Â§2]

Â Â Â Â Â  240.305 [Amended by 1975 c.427 Â§5; repealed by 1979 c.468 Â§1]

METHOD OF SELECTING EMPLOYEES FOR SERVICE IN CLASSIFIED POSITIONS

Â Â Â Â Â  240.306 Recruitment, selection and promotion of state employees; criteria; procedures; duties of department. (1) Recruiting, selecting and promoting employees shall be on the basis of their relative ability, knowledge, experience and skills, determined by open competition and consideration of qualified applicants, without regard to an individualÂs race, color, religion, sex, marital status, national origin, political affiliation, age, disability or other nonjob related factors, with proper regard for an individualÂs privacy. Nothing in this subsection shall be construed to enlarge or diminish the obligation of the state or the rights of employees concerning claims of employment discrimination as prescribed by applicable state and federal employment discrimination laws.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall establish procedures to provide for statewide open recruitment and selection for classifications which are common to state agencies. Such procedures shall include adequate public notice, affirmative action to seek out underutilized members of protected minorities, and job related testing. The department may delegate to individual operating agencies the responsibility for recruitment and selection of classifications where appropriate.

Â Â Â Â Â  (3) Competition for appropriate positions may be limited to facilitate employment of those with a substantial disability or who are economically disadvantaged, or for purposes of implementing a specified affirmative action program.

Â Â Â Â Â  (4) Appointments to positions in state service shall be made on the basis of qualifications and merit by selection from eligible lists established by the department or a delegated operating agency.

Â Â Â Â Â  (5)(a) Noncompetitive selection and appointment procedures may be used for unskilled or semiskilled positions, or where job related ranking measures are not practical or appropriate.

Â Â Â Â Â  (b) Noncompetitive selection and appointment or direct appointment also may be used by agency appointing authorities to fill positions that:

Â Â Â Â Â  (A) Require special or unique skills such as expert professional level or executive positions; or

Â Â Â Â Â  (B) Have critical timing requirements affecting recruitment.

Â Â Â Â Â  (6) Minimum qualifications and performance requirements and duties of a classification may be appropriately modified to permit the appointment and promotion of trainees to positions normally filled at full proficiency level.

Â Â Â Â Â  (7) The department or delegated agencies shall establish systems to provide opportunities for promotion through meritorious service, training, education and career development assignments. The department shall certify to the eligibility of persons selected for promotion or delegate that responsibility to operating agencies in appropriate situations. Provision shall be made to bring persons into state service through open competition at higher levels where such competition provides abilities not available among existing employees, enrich state service or contribute to improved employment opportunity for underrepresented groups. [1979 c.468 Â§20; 1985 c.635 Â§1; 1989 c.224 Â§28; 1997 c.51 Â§1]

Â Â Â Â Â  Note: The amendments to 240.306 by section 22, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 240.306 by section 22, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 240.306, as amended by section 22, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  240.306. (1) Recruiting, selecting and promoting employees shall be on the basis of their relative ability, knowledge, experience and skills, determined by open competition and consideration of qualified applicants, without regard to an individualÂs race, color, religion, sex, sexual orientation, national origin, marital status, age, disability, political affiliation or other nonjob related factors, with proper regard for an individualÂs privacy. Nothing in this subsection shall be construed to enlarge or diminish the obligation of the state or the rights of employees concerning claims of employment discrimination as prescribed by applicable state and federal employment discrimination laws.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall establish procedures to provide for statewide open recruitment and selection for classifications that are common to state agencies. The procedures shall include adequate public notice, affirmative action to seek out underutilized members of protected minorities, and job related testing. The department may delegate to individual operating agencies the responsibility for recruitment and selection of classifications where appropriate.

Â Â Â Â Â  (3) Competition for appropriate positions may be limited to facilitate employment of those with a substantial disability or who are economically disadvantaged, or for purposes of implementing a specified affirmative action program.

Â Â Â Â Â  (4) Appointments to positions in state service shall be made on the basis of qualifications and merit by selection from eligible lists established by the department or a delegated operating agency.

Â Â Â Â Â  (5)(a) Noncompetitive selection and appointment procedures may be used for unskilled or semiskilled positions, or where job related ranking measures are not practical or appropriate.

Â Â Â Â Â  (b) Noncompetitive selection and appointment or direct appointment also may be used by agency appointing authorities to fill positions that:

Â Â Â Â Â  (A) Require special or unique skills such as expert professional level or executive positions; or

Â Â Â Â Â  (B) Have critical timing requirements affecting recruitment.

Â Â Â Â Â  (6) Minimum qualifications and performance requirements and duties of a classification may be appropriately modified to permit the appointment and promotion of trainees to positions normally filled at full proficiency level.

Â Â Â Â Â  (7) The department or delegated agencies shall establish systems to provide opportunities for promotion through meritorious service, training, education and career development assignments. The department shall certify to the eligibility of persons selected for promotion or delegate that responsibility to operating agencies in appropriate situations. Provision shall be made to bring persons into state service through open competition at higher levels when the competition provides abilities not available among existing employees, enrich state service or contribute to improved employment opportunity for underrepresented groups.

Â Â Â Â Â  240.307 Procedure for enforcement of ORS 240.309; rules. (1) Any complaint alleging violation of ORS 240.309 shall be filed with the Employment Relations Board.

Â Â Â Â Â  (2) Any employee may file a complaint with the board alleging violation of ORS 240.309.

Â Â Â Â Â  (3) If the employee makes a prima facie case showing that the employer has violated ORS 240.309, then the burden of rebutting the prima facie case is on the employer.

Â Â Â Â Â  (4)(a) Any employer found to be in violation of ORS 240.309 by the board may be required to pay any affected employee damages for any loss of wages, benefits and rights. The board may also require the agency to discontinue the improper practices.

Â Â Â Â Â  (b) Any award granted to an affected employee by the board shall be in addition to any penalty imposed under ORS 240.990.

Â Â Â Â Â  (5) Subject to the requirements of ORS 183.452, the state agency need not be represented by legal counsel in these proceedings before the Employment Relations Board. The board may adopt, by rule, special informal proceedings to review these matters and may, in its discretion, rely on any grievance procedure records developed by the state agency. If the board adopts a rule under this subsection, the employer shall not be required to comply with ORS 183.452 (2)(b) for hearings conducted under the board rule. Any court review of the boardÂs decision under this section shall give special deference to the informality of the proceedings in reviewing the sufficiency of the record. [1990 c.3 Â§3; 1999 c.448 Â§7]

Â Â Â Â Â  240.309 Temporary appointments; limitations; duration; extension; periodic reports; post-audit review; investigation; exceptions. (1) Temporary employment shall be used for the purpose of meeting emergency, nonrecurring or short-term workload needs of the state.

Â Â Â Â Â  (2) A temporary employee may be given a nonstatus appointment without open competition and consideration only for the purposes enumerated in this section. Temporary appointments shall not be used to defeat the open competition and consideration system.

Â Â Â Â Â  (3) A temporary employee may not be employed in a permanent, seasonal, intermittent or limited duration position except to replace an employee during an approved leave period.

Â Â Â Â Â  (4) Employment of a temporary employee for the same workload need, other than for leave, may not exceed six calendar months. The decision to extend the period of employment may be delegated by the Personnel Division of the Oregon Department of Administrative Services to other state agencies. Approval to extend shall be allowed only upon an appointing authorityÂs finding that the original emergency continues to exist and that there is no other reasonable means to meet the emergency. Agency actions under this subsection are subject to post-audit review by the Oregon Department of Administrative Services as provided in ORS 240.311.

Â Â Â Â Â  (5) Employment of a temporary employee for different workload needs shall not exceed the equivalent of six calendar months in a 12-month period.

Â Â Â Â Â  (6) A temporary employee shall not be denied permanent work because of the temporary status. Temporary service shall not be used as any portion of a required trial service period.

Â Â Â Â Â  (7) The Personnel Division of the Oregon Department of Administrative Services shall report the use of temporary employees, by agency, once every six months, including the duration and reason for use or extensions, if any, of temporary appointments. The reports shall be made available upon request to interested parties, including employee organizations. If any interested party alleges misuse of temporary employees, the division shall investigate, report its findings and take appropriate action.

Â Â Â Â Â  (8) The Department of Justice may use temporary status appointments for student law clerks for a period not to exceed 24 months.

Â Â Â Â Â  (9) The chief administrative law judge of the Office of Administrative Hearings may use temporary status appointments for student law clerks for a period not to exceed 24 months. Student law clerks appointed under this subsection may not act as administrative law judges or conduct hearings for the Office of Administrative Hearings.

Â Â Â Â Â  (10) A state agency may use temporary status appointments for a period not to exceed 48 months for student interns who are enrolled in high school or who are under 19 years of age and are training to receive a General Educational Development (GED) certificate. Student interns are not eligible for benefits under ORS 243.105 to 243.285. [1985 c.635 Â§3; 1990 c.3 Â§1; 1993 c.98 Â§5; 1993 c.724 Â§12; 2001 c.312 Â§1; 2003 c.75 Â§20]

Â Â Â Â Â  240.310 [Amended by 1969 c.80 Â§56; 1975 c.427 Â§6; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.311 Delegation of authority and responsibility by division; post-audit review. (1) Delegations of authority and responsibility to operating agencies shall be subject to appropriate post-audit review by the Personnel Division.

Â Â Â Â Â  (2) Controversies between operating agencies and the division arising from post-audit reviews shall be resolved by the Director of the Oregon Department of Administrative Services. [1979 c.468 Â§22]

Â Â Â Â Â  240.315 [Amended by 1969 c.80 Â§57; 1975 c.427 Â§7; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.316 Trial service; regular status; procedures for transfer, demotion and separation of employees. (1)(a) Persons initially appointed to or promoted to a permanent or seasonal position in state service shall be subject to a trial service period.

Â Â Â Â Â  (b) An appointing authority has the discretion to subject an employee to a trial service period when:

Â Â Â Â Â  (A) A management service employee or a classified, unrepresented employee transfers to a different agency;

Â Â Â Â Â  (B) A management service employee or a classified, unrepresented employee transfers back to the same agency after an absence of more than one year;

Â Â Â Â Â  (C) A former management service employee or former classified, unrepresented employee is reemployed by the same agency after an absence of more than one year; or

Â Â Â Â Â  (D) A former management service employee or former classified, unrepresented employee is reemployed by a different agency.

Â Â Â Â Â  (c) Any employee who serves the trial service period designated by the Personnel Division or a delegated operating agency for a given classification or as described in paragraph (b) of this subsection shall be given regular employee status.

Â Â Â Â Â  (2) Employees who have acquired regular status will not be subject to separation except for cause as defined by ORS 240.555 or lack of work, curtailment of funds, or reorganization requiring a reduction in force.

Â Â Â Â Â  (3) Procedures shall be established by the division to provide for the layoff and opportunity for reemployment of employees separated for reasons other than cause, which shall take into account the needs of the service, qualifications, quality of performance, relative merit and length of service.

Â Â Â Â Â  (4) Procedures shall also be established by the division for the transfer, discipline or demotion of employees for the good of the service or separation of employees whose conduct or performance continues to be improper or inadequate after reasonable attempts have been made to correct it, where appropriate. [1979 c.468 Â§23; 1981 c.155 Â§1; 1989 c.134 Â§1; 1989 c.890 Â§11]

Â Â Â Â Â  240.320 [Amended by 1969 c.80 Â§58; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.321 Collective bargaining; effect of collective bargaining agreements on personnel rules; grievance procedures. (1) All collective bargaining between the state and its agencies and any certified or recognized exclusive employee representative of classified employees shall be under the direction and supervision of the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding any of the provisions of ORS 240.235, 240.306, 240.316, 240.430 and 240.551, employees of state agencies who are in certified or recognized appropriate bargaining units shall have all aspects of their wages, hours and other terms and conditions of employment determined by collective bargaining agreements between the state and its agencies and the exclusive employee representatives of such employees pursuant to the provisions of ORS 243.650 to 243.762, except with regard to the recruitment and selection of applicants for initial appointment to state service.

Â Â Â Â Â  (3) The provisions of rules adopted by the Oregon Department of Administrative Services, the subjects of which are incorporated into collective bargaining agreements, shall not be applicable to employees within appropriate bargaining units covered by such agreements.

Â Â Â Â Â  (4) The department shall ensure the speedy resolution of employee grievances by adopting a grievance procedure resulting in a final employer determination within 60 days of the filing of a written grievance, with appeal thereafter to the Employment Relations Board, the Civil Rights Division of the Bureau of Labor and Industries, or other appropriate review agency. Employees in collective bargaining units shall have their grievances resolved as provided for by the collective bargaining agreement. [1979 c.468 Â§24; 1997 c.23 Â§1]

Â Â Â Â Â  240.325 [Amended by 1969 c.80 Â§59; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.330 [Amended by 1969 c.80 Â§60; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.335 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.340 [Amended by 1959 c.689 Â§5; 1959 c.694 Â§1; 1969 c.80 Â§61; 1973 c.189 Â§1; 1973 c.827 Â§23; 1975 c.427 Â§8; 1979 c.861 Â§7; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.345 [Amended by 1969 c.80 Â§62; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.350 [Amended by 1969 c.80 Â§63; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.355 [Amended by 1969 c.80 Â§64; 1971 c.695 Â§3; 1975 c.325 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.360 [Amended by 1955 c.140 Â§1; 1969 c.80 Â§65; 1975 c.427 Â§9; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.365 [Amended by 1969 c.80 Â§66; 1969 c.347 Â§1; 1975 c.427 Â§10; repealed by 1979 c.468 Â§37]

Â Â Â Â Â  240.370 [Amended by 1971 c.696 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.375 [Amended by 1959 c.375 Â§1; 1969 c.80 Â§67; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.379 [1981 c.557 Â§2; 1987 c.743 Â§1; 1989 c.224 Â§29; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.380 [Amended by 1971 c.695 Â§6; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.384 [1981 c.557 Â§3; 1989 c.224 Â§30; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.385 [Repealed by 1971 c.695 Â§10]

Â Â Â Â Â  240.387 [1971 c.697 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.390 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.391 [1979 c.217 Â§2; 1987 c.743 Â§2; 1989 c.224 Â§31; 1991 c.402 Â§2; 1993 c.9 Â§1; repealed by 2005 c.45 Â§1]

Â Â Â Â Â  240.392 [1979 c.217 Â§3; 1989 c.224 Â§32; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.393 [1979 c.217 Â§4; 1981 c.557 Â§4; 1989 c.224 Â§33; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.394 [1979 c.217 Â§5; 1983 c.740 Â§63; 1989 c.224 Â§34; repealed by 1997 c.221 Â§1]

Â Â Â Â Â  240.395 Suspension of merit system in emergencies; reinstatement. (1) In the event of emergency or abnormal employment conditions due to disaster, national defense, war or conflict in which the Armed Forces of the United States are participating and because of which Oregon citizens are subject to induction into the Armed Forces, if a critical shortage of persons available and employable to fill positions and discharge duties in the classified service results, and the Personnel Division so finds and the Governor so certifies, the examination, certification and appointment procedures required by law shall be suspended for the duration of the emergency as to all or any classes of positions in which there is a shortage of employees.

Â Â Â Â Â  (2) When the division determines that the emergency or abnormal condition no longer exists, and the Governor so certifies, the regular examination, certification and employment procedures shall be reestablished. Temporary appointments made with the approval of the division during the emergency period shall terminate 90 days after the date of establishment of eligible lists for positions to which temporary appointments have been made. [Amended by 1969 c.80 Â§68]

Â Â Â Â Â  240.400 Designation by appointing authority of staff employees to act as alternates. An appointing authority may file in writing with the Personnel Division names of staff employees to act in the name of the appointing authority and to perform any act or duty of the appointing authority authorized under the provisions of this chapter. [1971 c.695 Â§5; 1979 c.468 Â§14]

Â Â Â Â Â  240.405 [Amended by 1961 c.647 Â§1; 1963 c.185 Â§1; 1969 c.80 Â§69; 1969 c.346 Â§1; repealed by 1979 c.468 Â§1]

REMOVAL DURING TRIAL SERVICE; SEASONAL EMPLOYEES; MERIT RATINGS

Â Â Â Â Â  240.410 Removals during trial period. At any time during the trial service period, the appointing authority may remove an employee if, in the opinion of the appointing authority, the trial service indicates that such employee is unable or unwilling to perform duties satisfactorily or that the habits and dependability of the employee do not merit continuance in the service. [Amended by 1979 c.468 Â§15]

Â Â Â Â Â  240.415 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.420 [Repealed by 1961 c.646 Â§1]

Â Â Â Â Â  240.425 Regular seasonal employees. Positions which occur, terminate and recur periodically and regularly regardless of the duration thereof shall be designated by rule, policy or procedure of the Personnel Division as seasonal positions. An employee who satisfactorily serves in a seasonal position the trial service period designated by the division or a delegated operating agency for the classification to which the seasonal position is allocated is entitled to permanent status as a regular seasonal employee. [Amended by 1969 c.80 Â§70; 1981 c.156 Â§1]

Â Â Â Â Â  240.430 Merit ratings. In cooperation with appointing authorities, the Personnel Division shall establish a system of merit ratings to determine the quality of performance and relative merit of employees in the classified service. [Amended by 1969 c.80 Â§71; 1979 c.468 Â§16]

STATE MANAGEMENT CREDENTIALS PROGRAM

Â Â Â Â Â  240.435 State Management Credentials Program required; purpose. The Oregon Department of Administrative Services shall establish a state management credentials program for state agency managers and employees on a career track to become agency managers. The state management credentials program shall include training opportunities for agency employees and training requirements for existing agency managers. The purpose of the state management credentials program is to insure that agency managers have the necessary training and skills to be effective leaders and team builders and to provide training in management skills as part of a professional development program for nonmanagement agency employees. To that end, the department shall:

Â Â Â Â Â  (1) Identify necessary job skills for state managers, including team-building skills;

Â Â Â Â Â  (2) Identify skills and training needs for state managers to meet workplace requirements in the future;

Â Â Â Â Â  (3) Identify incentives for employees to participate in the program; and

Â Â Â Â Â  (4) Identify continuing education resources in the public sector and through in-service training to implement the state management credentials program. [1993 c.724 Â§13a(1)]

Â Â Â Â Â  Note: 240.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.505 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.510 [Amended by 1963 c.199 Â§3; 1969 c.80 Â§72; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.515 [Amended by 1953 c.353 Â§2; 1961 c.450 Â§1; 1969 c.80 Â§73; 1973 c.471 Â§1; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.520 [Amended by 1969 c.80 Â§74; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.525 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.530 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.535 [Amended by 1969 c.80 Â§75; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.540 [Amended by 1969 c.80 Â§76; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.545 [Repealed by 1979 c.468 Â§1]

WORKING HOURS, LEAVES, DISCIPLINE, REEMPLOYMENT

Â Â Â Â Â  240.546 Payments in lieu of sick leave with pay; rules; exclusions. The Personnel Division may adopt rules, policies and procedures for state agencies to provide employees in the classified and unclassified service with payments on account of sickness in lieu of accrued and any future sick leave with pay. The Legislative Assembly, state courts and Department of Education may similarly adopt rules, policies and procedures providing unclassified employees with such payments. Payments on account of sickness may be made directly or from an insured plan, but the payments may not include medical treatment, hospitalization, dental or eye or other health care or duplicate any group insurance coverage otherwise provided in whole or in part by employer contributions. [1981 c.567 Â§9; 1995 c.612 Â§15; 2005 c.751 Â§3]

Â Â Â Â Â  240.550 [Repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.551 Working hours, holidays, leaves of absence and vacations of employees in state classified service. The Personnel Division shall establish the hours of work, holidays, leaves of absence with and without pay and vacations of employees in the state classified service. The division may delegate this responsibility to individual operating agencies where appropriate. [1979 c.468 Â§21]

Â Â Â Â Â  240.555 Suspension, reduction, demotion or dismissal. The appointing authority in any division of the service may suspend, reduce, demote or dismiss an employee thereof for misconduct, inefficiency, incompetence, insubordination, indolence, malfeasance or other unfitness to render effective service. [Amended by 1969 c.80 Â§77; 1975 c.427 Â§11; 1979 c.468 Â§17]

Â Â Â Â Â  240.560 Appeal procedure. (1) A regular employee who is reduced, dismissed, suspended or demoted, shall have the right to appeal to the Employment Relations Board not later than 30 days after the effective date of the reduction, dismissal, suspension or demotion. The appeal must be in writing. The appeal is timely if it is received by the board or postmarked, if mailed postpaid and properly addressed, not later than 30 days after the effective date of the reduction, dismissal, suspension or demotion. The board shall hear the appeal within 30 days after the board receives the appeal, unless the parties to the hearing agree to a postponement. The board shall furnish the division of the service concerned with a copy of the appeal in advance of the hearing.

Â Â Â Â Â  (2) The hearing shall be conducted as provided for a contested case in ORS chapter 183.

Â Â Â Â Â  (3) If the board finds that the action complained of was taken by the appointing authority for any political, religious or racial reasons, or because of sex, marital status or age, the employee shall be reinstated to the position and shall not suffer any loss in pay.

Â Â Â Â Â  (4) In all other cases, if the board finds that the action was not taken in good faith for cause, it shall order the immediate reinstatement and the reemployment of the employee in the position without the loss of pay. In lieu of affirming the action, the board may modify the action by directing a suspension without pay for a given period, and a subsequent restoration to duty, or a demotion in classification, grade or pay. The findings and order of the board shall be certified in writing to the appointing authority and shall be forthwith put into effect by the appointing authority. [Amended by 1957 c.205 Â§1; 1959 c.689 Â§6; 1969 c.80 Â§78; 1971 c.734 Â§35; 1975 c.427 Â§12; 1977 c.400 Â§1; 1977 c.770 Â§6; 1993 c.778 Â§24; 2003 c.213 Â§1]

Â Â Â Â Â  240.563 Judicial review. Judicial review of orders under ORS 240.560 shall be as provided in ORS chapter 183. [1971 c.734 Â§31]

Â Â Â Â Â  240.565 [Amended by 1969 c.80 Â§79; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.570 Classified employee filling position in unclassified, exempt or management service. (1) Positions in the unclassified, management and exempt services may be filled by classified employees. After an employee is terminated from the unclassified or exempt service or removed from the management service, for reasons other than those specified in ORS 240.555, the state agency that employed the employee before the appointment to the unclassified, exempt or management service may, at the agencyÂs sole discretion, restore the employee to a position held in the agency before the appointment if the employee meets the position requirements. If an employee is restored to a former position, the employee is subject to any applicable agency collective bargaining agreement.

Â Â Â Â Â  (2) An appointing authority may assign, reassign and transfer management service employees for the good of the service and may remove employees from the management service due to reorganization or lack of work.

Â Â Â Â Â  (3) A management service employee is subject to a trial service period established pursuant to rules of the Personnel Division under ORS 240.250. Thereafter, the management service employee may be disciplined by reprimand, salary reduction, suspension or demotion or removed from the management service if the employee is unable or unwilling to fully and faithfully perform the duties of the position satisfactorily.

Â Â Â Â Â  (4) Employees who are assigned, reassigned, transferred or removed, as provided in subsection (2) of this section, and employees who are disciplined or removed from the management service for the reasons specified in subsection (3) of this section may appeal to the Employment Relations Board in the manner provided by ORS 240.560.

Â Â Â Â Â  (5) Management service employees with immediate prior former regular status in the classified service may be dismissed from state service only for reasons specified by ORS 240.555 and pursuant to the appeal procedures provided by ORS 240.560. [1955 c.738 Â§6; 1979 c.468 Â§18; 1981 c.409 Â§4; 1985 c.121 Â§3; 1987 c.269 Â§1; 2005 c.766 Â§1]

Â Â Â Â Â  240.572 [1977 c.271 Â§3; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.575 [1971 c.542 Â§2; repealed by 1979 c.468 Â§1]

Â Â Â Â Â  240.580 Service credits for service in unclassified service. An employee who is initially appointed to a position in the unclassified service as a member of the Oregon State Police under ORS 181.250 or 181.265, who separates voluntarily from that service and who, within two years after the separation, is appointed to a position in the classified service, whether within a bargaining unit covered by a collective bargaining agreement or not, and acquires regular employee status shall be entitled, for purposes of layoff and opportunity for reemployment after separation for reasons other than cause, to service credit for the service in the unclassified service preceding the service in the classified service. ORS 240.321 (3) does not apply to service credit granted under this section. [1983 c.746 Â§2]

Â Â Â Â Â  240.590 Reemployment of employee in exempt service. An employee in the exempt service who has been employed full-time for at least 12 months consecutively in such service may be noncompetitively reemployed in a position for which qualified within two years from the date of separation, if separated from state service in good standing. However, such reemployment shall occur only after current bargaining unit members have exhausted any rights under an applicable collective bargaining agreement. [1985 c.635 Â§5]

MEDIATION FEE

Â Â Â Â Â  240.610 Mediation service fee; interest-based problem solving training fee; amount; payment; disposition of fees. (1) Notwithstanding ORS 662.435, when the Employment Relations Board assigns a mediator under ORS 243.712 or 662.425 to resolve a labor dispute or labor controversy between a local public employer and the exclusive representative of the public employees of that employer, the board may charge a fee for the mediation services provided by the board.

Â Â Â Â Â  (2) Notwithstanding any other law, the fee charged by the board under this section shall not exceed $1,000, and the local public employer and the exclusive representative shall each pay one-half of the amount of the fee to the board. Notwithstanding any other law, in addition to the initial fee charged for mediation services, the board may charge a second fee, in an amount not to exceed $1,000, for mediation services performed subsequent to those services performed at one mediation session after a notice of intent to strike or notice of intent to implement the employerÂs last offer has been given.

Â Â Â Â Â  (3) Notwithstanding any other law, in addition to fees for mediation services, the board may establish fees for training in interest-based problem solving. Such fees are not subject to the provisions of subsection (2) of this section.

Â Â Â Â Â  (4) Fees received by the board under this section shall be deposited to the credit of the Employment Relations Board Administrative Account.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂExclusive representativeÂ and Âlabor disputeÂ have the meanings given those terms in ORS 243.650.

Â Â Â Â Â  (b) ÂLocal public employerÂ means any political subdivision in this state, including a city, county, community college, school district, special district and a public and quasi-public corporation. [1993 c.711 Â§2; 1995 c.79 Â§84; 1995 c.448 Â§1; 2007 c.296 Â§7]

Â Â Â Â Â  240.705 [Repealed by 1967 c.630 Â§5]

PROHIBITED CONDUCT

Â Â Â Â Â  240.710 Certain acts unlawful. (1) No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification, or appointment made under this chapter, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter and the rules.

Â Â Â Â Â  (2) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the classified service.

Â Â Â Â Â  (3) No employee of the Personnel Division, examiner or other person shall defeat, deceive or obstruct any person in the right of the person to examination, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in the classified service. [Amended by 1969 c.80 Â§80]

Â Â Â Â Â  240.740 [1983 c.808 Â§2; repealed by 1989 c.890 Â§12]

Â Â Â Â Â  240.750 When discipline action not to be retained in personnel file. No copy of a personnel discipline action that has been communicated orally or in writing to the employee and subsequently reduced in severity or eliminated through collective bargaining, grievance or personnel process shall be placed or otherwise retained in the personnel file of the employee unless agreed to by the employer and the employee. [1985 c.813 Â§2]

Â Â Â Â Â  Note: 240.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  240.850 Policy on work environments; duties of state agencies. It is the policy of the State of
Oregon
to encourage cooperative, participatory work environments and team-based management practices in all state agencies. To that end, when feasible and appropriate, state agencies shall:

Â Â Â Â Â  (1) Delegate responsibility for decision-making and service delivery to the lowest possible level;

Â Â Â Â Â  (2) Involve all workers, especially frontline workers, in the development and design of processes and program improvements;

Â Â Â Â Â  (3) Simplify and eliminate internal administrative rules and policies that unduly impede the attainment of the agencyÂs mission and delivery of services;

Â Â Â Â Â  (4) Eliminate layers of organizational hierarchies;

Â Â Â Â Â  (5) Envision state government as a high performance organization in which training and technology are viewed as an investment in the workforce; and

Â Â Â Â Â  (6) Promote continuous improvement of state services through the involvement of all workers in process design and performance-based outcome development. [1993 c.724 Â§13b]

Â Â Â Â Â  Note: 240.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  240.855 Telecommuting; state policy; agencies to adopt written policies; biennial report. (1) As used in this section:

Â Â Â Â Â  (a) ÂState agencyÂ means any state office, department, division, bureau, board and commission, whether in the executive, legislative or judicial branch.

Â Â Â Â Â  (b) ÂTelecommuteÂ means to work from the employeeÂs home or from an office near the employeeÂs home, rather than from the principal place of employment.

Â Â Â Â Â  (2) It is the policy of the State of
Oregon
to encourage state agencies to allow employees to telecommute when there are opportunities for improved employee performance, reduced commuting miles or agency savings.

Â Â Â Â Â  (3) Each state agency shall adopt a written policy that:

Â Â Â Â Â  (a) Defines specific criteria and procedures for telecommuting;

Â Â Â Â Â  (b) Is applied consistently throughout the agency; and

Â Â Â Â Â  (c) Requires the agency, in exercising its discretion, to consider an employee request to telecommute in relation to the agencyÂs operating and customer needs.

Â Â Â Â Â  (4) Each state agency that has an electronic bulletin board, home page or similar means of communication shall post the policy adopted under subsection (3) of this section on the bulletin board, home page or similar site.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services, in consultation with the State Department of Energy, shall provide a biennial report to the Joint Committee on Technology, or a similar committee of the Legislative Assembly, containing at least the following:

Â Â Â Â Â  (a) The number of employees telecommuting;

Â Â Â Â Â  (b) The number of trips, miles and hours of travel time saved annually;

Â Â Â Â Â  (c) A summary of efforts made by the state agency to promote and encourage telecommuting;

Â Â Â Â Â  (d) An evaluation of the effectiveness of efforts to encourage employees to telecommute; and

Â Â Â Â Â  (e) Such other matters as may be requested by the committee. [Formerly 283.550]

Note: 240.855 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 240 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  240.990 Penalties. (1) Subject to ORS 153.022, any person who willfully violates any provision of this chapter or of the rules thereunder is guilty of a misdemeanor and is punishable, upon conviction, by a fine of not more than $500 or by imprisonment in the county jail for a term not exceeding one year, or both.

Â Â Â Â Â  (2) Any person who fails to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any investigation or hearing authorized by this chapter is guilty of a misdemeanor.

Â Â Â Â Â  (3) A state officer or employee who fails to comply with any provision of this chapter or of any rule, regulation or order thereunder is subject to all penalties and remedies provided by law for failure of a public officer or employee to do an act required of a public officer or employee by law.

Â Â Â Â Â  (4) Any person who is convicted of a misdemeanor under this chapter shall, for a period of five years, be ineligible for appointment to or employment in a position in the state service, and if the person is an officer or employee of the state, shall be deemed guilty of malfeasance in office and shall be subject to forfeit of the office or position. [Amended by 1999 c.1051 Â§301]

_______________



Chapter 241

Chapter 241 Â Civil Service for
County
Employees

2007 EDITION

CIVIL SERVICE FOR
COUNTY
EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

241.002Â Â Â Â  Creating or changing county civil service by election; definitions

241.004Â Â Â Â  ORS 241.002 to 241.009 not exclusive method for approval of system

241.006Â Â Â Â  Submitting proposals relating to county civil service

241.009Â Â Â Â  Initiative or referendum; election procedure

241.016Â Â Â Â  Definitions for ORS 241.016 to 241.990

241.020Â Â Â Â  Counties subject to ORS 241.016 to 241.990

241.025Â Â Â Â  Positions subject to civil service; exceptions

241.055Â Â Â Â  Construction of ORS 241.016 to 241.990

CIVIL SERVICE COMMISSION

241.065Â Â Â Â  County civil service commission; members; compensation

241.070Â Â Â Â  Qualifications of commissioners

241.075Â Â Â Â  Term of office and removal of commissioners

241.080Â Â Â Â  Quorum

241.085Â Â Â Â  Secretary of commission

241.090Â Â Â Â  Offices and clerical help for commission

241.095Â Â Â Â  Officers and employees to assist commission

241.100Â Â Â Â  Legal representation of commission

241.105Â Â Â Â  Preservation and destruction of records and examinations; public records

241.110Â Â Â Â  Rules of commission; notice

241.115Â Â Â Â  Notice by publication

241.120Â Â Â Â  Investigation and inspection by commission

241.125Â Â Â Â  Compelling attendance of witnesses and production of documents

241.130Â Â Â Â  Depositions of witnesses

241.135Â Â Â Â  Conduct of hearings and investigations; rules

241.140Â Â Â Â  Conclusiveness of orders, decisions, rules or regulations; necessity for unanimity

241.145Â Â Â Â  Witness fees

241.150Â Â Â Â  Reports of appointments and separations

241.155Â Â Â Â  Official roster

CLASSIFICATION AND COMPENSATION PLAN; SELECTION AND PROMOTION OF

EMPLOYEES

241.205Â Â Â Â  Basis of appointment and promotion generally

241.210Â Â Â Â  Board of county commissioners to control creation of positions and fixing of compensation

241.215Â Â Â Â  Classification and compensation; rules

241.220Â Â Â Â  Examinations; notice

241.225Â Â Â Â  Qualification for examination

241.230Â Â Â Â  Character of examinations

241.235Â Â Â Â  Civil service examiners

241.240Â Â Â Â  Credits to experienced applicants

241.245Â Â Â Â  Examinations for promotions

241.250Â Â Â Â  Register of eligibles; relative rank; striking of names; rules

241.255Â Â Â Â  Vacancies filled by promotion if practicable

241.260Â Â Â Â  Classified civil service vacancies; certification of candidates for vacancies

241.265Â Â Â Â  Probationary appointments; discharge during probation; effect of failure of promoted candidate to qualify

241.270Â Â Â Â  Waiver of appointment

241.275Â Â Â Â  Permanent appointments

241.280Â Â Â Â  Temporary appointments

241.285Â Â Â Â  Emergency appointments; rules

241.290Â Â Â Â  Efficiency records

241.295Â Â Â Â  Appointments and promotions to be made only as provided in ORS 241.016 to 241.990

241.300Â Â Â Â  Appointment of undersheriff, deputy undersheriff and administrative aide; reinstatement

LEAVES; TRANSFERS; REINSTATEMENT; SUSPENSION; DISMISSAL

241.405Â Â Â Â  Leaves of absence

241.410Â Â Â Â  Prohibition of transfer, reinstatement, suspension or dismissal contrary to ORS 241.016 to 241.990

241.415Â Â Â Â  Transfers and reinstatement

241.420Â Â Â Â  Suspensions

241.425Â Â Â Â  Tenure; causes for dismissal

241.430Â Â Â Â  Dismissal only for cause; written accusation

241.435Â Â Â Â  Necessity of a hearing prior to dismissal

241.440Â Â Â Â  Investigation of dismissal

241.445Â Â Â Â  Right of employee to public hearing and representation; limitations

241.450Â Â Â Â  Orders of commission on review of investigation

241.455Â Â Â Â  Order is final if unanimous

241.460Â Â Â Â  Orders appealable when not unanimous; issues on appeal limited

PROHIBITED CONDUCT AND ACTIVITIES

241.505Â Â Â Â  Prohibited conduct generally

241.525Â Â Â Â  Corrupt practices prohibited

241.530Â Â Â Â  Limitations on recommendations of applicants

PENALTIES

241.990Â Â Â Â  Penalties; jurisdiction

GENERAL PROVISIONS

Â Â Â Â Â  241.002 Creating or changing county civil service by election; definitions. (1) If the majority of electors of any county voting at a regular general election pursuant to ORS 241.006 approve a proposal to establish, substitute or amend a system of civil service under which county employees shall be employed, the system or amendments to an existing system of civil service approved by the electors shall apply to such county.

Â Â Â Â Â  (2) If ORS 241.016 to 241.990 become applicable in a county, Âboard of county commissionersÂ as used in ORS 241.016 to 241.990 means the county court of a county which does not have a board of county commissioners.

Â Â Â Â Â  (3) If ORS 242.702 to 242.824 become applicable in a county, Âgoverning bodyÂ as used in ORS 242.702 to 242.824 means the board of county commissioners or county court of a county, as the case may be. [1959 c.315 Â§2]

Â Â Â Â Â  241.004 ORS 241.002 to 241.009 not exclusive method for approval of system. ORS 241.002 to 241.009 shall not be construed to be an exclusive method by which counties may approve a system of civil service for county employees. [1959 c.315 Â§6; 1983 c.350 Â§58]

Â Â Â Â Â  241.005 [Amended by 1953 c.696 Â§5; 1959 c.315 Â§1; renumbered 241.020]

Â Â Â Â Â  241.006 Submitting proposals relating to county civil service. At any general election, if a county does not have in operation a system of civil service for all county employees or if an existing system of civil service for all county employees is to be amended or substituted for by another system, there may be submitted to the electors of the county a proposal:

Â Â Â Â Â  (1) To make ORS 241.016 to 241.990, providing a system of civil service under which county employees shall be employed, applicable to such county;

Â Â Â Â Â  (2) To make ORS 242.702 to 242.824, providing a system of civil service under which certain political subdivisions shall employ firefighters, applicable to such county for all county employees;

Â Â Â Â Â  (3) That provides a system of civil service which substantially accomplishes the general purposes of ORS 241.016 to 241.990 or 242.702 to 242.824, including methods of recruitment and promotion of county employees by competitive examinations and provisions for job tenure for county employees; or

Â Â Â Â Â  (4) That amends an existing system of civil service previously approved by the electors under subsection (3) of this section. [1959 c.315 Â§3; 1983 c.350 Â§59; 1991 c.67 Â§60]

Â Â Â Â Â  241.008 [1959 c.315 Â§4; 1979 c.190 Â§409; repealed by 1983 c.350 Â§60 (241.009 enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.009 Initiative or referendum; election procedure. (1) A proposal under ORS 241.006 may be submitted to the electors of the county:

Â Â Â Â Â  (a) By the initiative procedure; or

Â Â Â Â Â  (b) By referral to the electors by the board of county commissioners or the county court.

Â Â Â Â Â  (2) ORS 250.165 to 250.235 govern the manner of exercising the initiative unless ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to the county. [1983 c.350 Â§61 (enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.010 [Amended by 1953 c.696 Â§5; 1959 c.252 Â§44; renumbered 241.025]

Â Â Â Â Â  241.012 [1959 c.315 Â§5; repealed by 1983 c.350 Â§60 (241.009 enacted in lieu of 241.008 and 241.012)]

Â Â Â Â Â  241.015 [1953 c.696 Â§4; renumbered 241.030]

Â Â Â Â Â  241.016 Definitions for ORS 241.016 to 241.990. As used in ORS 241.016 to 241.990, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppointing powerÂ includes every person or group of persons who, acting singly or as a board or commission, are vested by law with authority to select, appoint or employ any person to hold any position subject to civil service.

Â Â Â Â Â  (2) ÂAppointmentÂ includes all means of selecting or employing any person to hold any position subject to civil service.

Â Â Â Â Â  (3) ÂCommissionÂ means a civil service commission created under ORS 241.016 to 241.990.

Â Â Â Â Â  (4) ÂCommissionerÂ means a member of the civil service commission created under ORS 241.016 to 241.990.

Â Â Â Â Â  (5) ÂPositionÂ includes any office, place or employment. [Formerly 241.060]

Â Â Â Â Â  241.020 Counties subject to ORS 241.016 to 241.990. Except as provided in ORS 241.002 the provisions of ORS 241.016 to 241.990 apply to all counties of this state having a population of 500,000 persons or more. [Formerly 241.005; 1991 c.656 Â§1]

Â Â Â Â Â  241.025 Positions subject to civil service; exceptions. All appointees to positions in the public service of the county are subject to civil service, except the following:

Â Â Â Â Â  (1) Any officer chosen by popular election, or appointed to fill a vacancy caused by the death, resignation or removal of any officer chosen by popular election.

Â Â Â Â Â  (2) Any official reporter, bailiff or crier, subject to appointment by any court or judge or justice thereof.

Â Â Â Â Â  (3) Any person employed to perform manual labor, skilled or unskilled, in the construction, maintenance and repair of county property; provided, that electrical workers, members of road and bridge crews and laborers permanently employed shall be subject to civil service unless otherwise provided in ORS 241.016 to 241.990.

Â Â Â Â Â  (4) Any special deputy sheriff or deputy constable appointed to act without compensation from the county.

Â Â Â Â Â  (5) Any member of the county civil service commission.

Â Â Â Â Â  (6) Any deputy district attorney.

Â Â Â Â Â  (7) Any doctor, nurse, intern or superintendent or other executive officer, employed by, in or at the county hospital, county poor farm, or any home maintained by the county for the detention or care of juveniles.

Â Â Â Â Â  (8) The roadmaster of the county.

Â Â Â Â Â  (9) Any temporary, part-time or seasonal employee.

Â Â Â Â Â  (10) Any person holding a position subject to the jurisdiction of the commission created by ORS 242.706.

Â Â Â Â Â  (11) Any chief examiner appointed under ORS 242.716.

Â Â Â Â Â  (12) Any assistants to a board of county commissioners.

Â Â Â Â Â  (13) Any undersheriff, deputy undersheriff or administrative aide to a sheriff. [Formerly 241.010; 1961 c.135 Â§1; 1963 c.331 Â§9; 1981 c.48 Â§6]

Â Â Â Â Â  241.030 [Formerly 241.015; 1961 c.135 Â§2; repealed by 1983 c.310 Â§21]

Â Â Â Â Â  241.055 Construction of ORS 241.016 to 241.990. ORS 241.016 to 241.990 shall be liberally construed so that its intent and purposes may be given effect.

Â Â Â Â Â  241.060 [Renumbered 241.016 in 2005]

CIVIL SERVICE COMMISSION

Â Â Â Â Â  241.065 County civil service commission; members; compensation. There is created in each county subject to ORS 241.016 to 241.990 a civil service commission composed of three members appointed by the board of county commissioners, who shall serve without compensation and shall devote due time and attention to their duties.

Â Â Â Â Â  241.070 Qualifications of commissioners. No person shall be appointed a member of the commission who is not a citizen of the
United States
, a resident of the county for at least three years immediately preceding the appointment and an elector of the county. None of the commissioners shall hold any other public or official position.

Â Â Â Â Â  241.075 Term of office and removal of commissioners. (1) The term of office of each commissioner is six years with the term of one commissioner expiring every two years.

Â Â Â Â Â  (2) Any commissioner may be removed from office by the board of county commissioners for incompetency, incompatibility or dereliction of duty, or other good cause.

Â Â Â Â Â  241.080 Quorum. Two members of the commission shall constitute a quorum and, except in matters requiring the unanimous consent of the commission, as provided in ORS 241.016 to 241.990, the votes of any two commissioners concurring shall be sufficient for decision in all matters and transactions pursuant to ORS 241.016 to 241.990.

Â Â Â Â Â  241.085 Secretary of commission. The commission shall appoint a secretary, who shall keep records of its proceedings, preserve all reports made to it, superintend and keep a record of all examinations and investigations held or made under its direction, and perform such other duties as it may prescribe. The secretary shall hold office during the pleasure of the commission and shall receive such salary as the board of county commissioners may fix.

Â Â Â Â Â  241.090 Offices and clerical help for commission. The board of county commissioners shall provide the commission with suitable and convenient rooms and accommodations at the county courthouse, and cause the same to be furnished, heated, lighted and supplied with all office supplies and equipment necessary to carry on the business of the commission. The board shall also provide the commission with such clerical assistance as may be necessary.

Â Â Â Â Â  241.095 Officers and employees to assist commission. All county officers and employees of the county shall aid in all proper ways in carrying out the provisions of ORS 241.016 to 241.990, and such regulations as may, from time to time, be prescribed by the commission thereunder, and to afford the commission, its members and employees all reasonable facilities and assistance to inspect all books, papers, documents and accounts applying or in any way appertaining to any and all offices, places, positions and employments subject to civil service, and also to produce such books, papers, documents and accounts, and attend and testify, whenever required so to do by the commission, or any commissioner.

Â Â Â Â Â  241.100 Legal representation of commission. The district attorney of the county shall be the legal adviser of the commission and shall prosecute all violations of ORS 241.016 to 241.990. However, the board of county commissioners may employ special counsel for that purpose and may also employ special counsel to represent county elective officials in hearings before the commission. [Amended by 1957 c.197 Â§1]

Â Â Â Â Â  241.105 Preservation and destruction of records and examinations; public records. (1) The commission shall keep on file all examination papers and their markings and all other papers, documents and communications received by it. All such reports and files of the commission shall be public records and accessible at convenient times in like manner as other public records.

Â Â Â Â Â  (2) The commission may destroy any reports and files of the commission which are:

Â Â Â Â Â  (a) Not less than four years old.

Â Â Â Â Â  (b) Less than four years old, provided they have been recorded by means of photography, microphotography, photocopying or filming and the commission determines that they have no further evidential value. [Amended by 1961 c.135 Â§3]

Â Â Â Â Â  241.110 Rules of commission; notice. (1) The commission shall make suitable regulations, not inconsistent with ORS 241.016 to 241.990, to carry out the provisions of ORS 241.016 to 241.990. The regulations shall provide in detail the manner in which examinations shall be held, and appointments, promotions, transfers, reinstatements, suspensions and discharges shall be made. The regulations may be changed, from time to time, and the same, together with all changes, shall forthwith be printed for distribution.

Â Â Â Â Â  (2) The commission shall, not less than 10 days prior to the time when the regulations shall take effect, give notice, in a newspaper printed and published in the county and having a general circulation therein, of the place where printed copies of the regulations and changes therein may be obtained.

Â Â Â Â Â  241.115 Notice by publication. All publications required to be made pursuant to ORS 241.110 and elsewhere in ORS 241.016 to 241.990 shall be made in a newspaper which is printed and published not less than once a day for at least six days of each week.

Â Â Â Â Â  241.120 Investigation and inspection by commission. The commission shall make investigations concerning, and report upon all matters touching, the enforcement and effect of the provisions of ORS 241.016 to 241.990, and the regulations prescribed thereunder; inspect all county institutions, departments, offices and positions affected by ORS 241.016 to 241.990, and ascertain whether ORS 241.016 to 241.990 and the regulations are being obeyed. An investigation may be made by the commission, or by any commissioner designated by the commission for that purpose.

Â Â Â Â Â  241.125 Compelling attendance of witnesses and production of documents. (1) In the course of an investigation, the commission, or designated commissioner, may administer oaths, subpoena and require the attendance of witnesses and the production by them of books, papers, documents and accounts appertaining to the investigation. Attendance of witnesses, either with or without books, papers, documents or accounts may not be compelled, unless such witnesses are personally served with subpoena within the county wherein the commission has jurisdiction.

Â Â Â Â Â  (2) The circuit court in the county may compel the attendance of witnesses, the giving of testimony, and the production of books, papers, accounts and documents, as required by any subpoena duly issued by the commission, or designated commissioner, under this section, and may punish the disobedience of such witnesses as a contempt.

Â Â Â Â Â  241.130 Depositions of witnesses. The commission, or designated commissioner, may, in any investigation or hearing, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the circuit court. To that end, the commission may compel the attendance of witnesses and the production of books, papers, documents and accounts.

Â Â Â Â Â  241.135 Conduct of hearings and investigations; rules. All hearings and investigations before the commission, or designated commissioner, shall be governed by ORS 241.016 to 241.990 and by rules of practice and procedure to be adopted by the commission. In the conduct thereof neither the commission, nor designated commissioner, shall be bound by the technical rules of evidence.

Â Â Â Â Â  241.140 Conclusiveness of orders, decisions, rules or regulations; necessity for unanimity. No informality in any proceeding or hearing, or in the manner of taking testimony before the commission, or designated commissioner, shall invalidate any order, decision, rule or regulation made, approved or confirmed by the commission. However, no order, decision, rule or regulation made by any designated commissioner conducting any hearing or investigation alone shall be of any force or effect whatsoever unless and until concurred in by the other two members of the commission.

Â Â Â Â Â  241.145 Witness fees. Any person served with a subpoena requiring attendance before the commission, or any commissioner, shall be entitled to the fees and mileage as are allowed by law to witnesses in ORS 44.415 (2), except that no person shall be entitled to any fees or mileage for such attendance who is employed in the public service of the county in which the person is called as such witness. The fees and mileage allowed by this section need not be prepaid, but the county clerk shall draw a warrant for the payment thereof when it is certified by the commission. [Amended by 1989 c.980 Â§10c]

Â Â Â Â Â  241.150 Reports of appointments and separations. Each appointing power shall:

Â Â Â Â Â  (1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of the commencement of service, and the salary or compensation therefor.

Â Â Â Â Â  (2) Report from time to time, and upon the date of official action in, or knowledge of, each case, any separation of any person from any position, or other changes.

Â Â Â Â Â  (3) Furnish such other information as the commission may require in order to keep the roster mentioned in ORS 241.155.

Â Â Â Â Â  241.155 Official roster. The commission shall keep in its office an official roster of all persons holding positions under the provisions of ORS 241.016 to 241.990, and shall enter therein all appointments, promotions, demotions, transfers, reinstatements, resignations, suspensions, leaves of absence, removals and discharges, setting forth in each instance the date of commencement or termination of service, or other change, the nature of the duties performed, and the salary or compensation therefor, together with sufficient information to show why and how such appointments, or other changes, were made. The roster shall be kept so as to disclose readily to any one desiring to inspect the same all such matters in connection with each position in each department of the county government, subject to civil service, and in connection with each person employed therein.

Â Â Â Â Â  241.160 [Repealed by 1983 c.310 Â§21]

Â Â Â Â Â  241.165 [Repealed by 1983 c.310 Â§21]

CLASSIFICATION AND COMPENSATION PLAN; SELECTION AND PROMOTION OF EMPLOYEES

Â Â Â Â Â  241.205 Basis of appointment and promotion generally. Except as otherwise expressly provided in ORS 241.016 to 241.990, the appointment and promotion of all persons to or in all positions subject to the provisions of ORS 241.016 to 241.990 shall be made solely upon merit, efficiency and fitness, which shall be ascertained by open competitive examination and impartial investigation.

Â Â Â Â Â  241.210 Board of county commissioners to control creation of positions and fixing of compensation. All positions subject to civil service in the county shall be created by the board of county commissioners and the board is authorized to fix the compensation of all employees employed therein. In the creation of each position subject to civil service, and in determining the amount of compensation thereof, the board shall give due consideration to the recommendation of the civil service commission and the appointing power of the department under which the position is created.

Â Â Â Â Â  241.215 Classification and compensation; rules. (1) The commission shall classify, with reference to the examinations provided for in ORS 241.016 to 241.990, all positions in the public service of the county to which ORS 241.016 to 241.990 apply. The classifications shall be based upon the respective functions of the positions and the compensation attached thereto, and shall be arranged so as to permit the grading of positions of like character in groups and subdivisions, to the end that like compensation shall be paid for like duties.

Â Â Â Â Â  (2) The commission shall establish maximum and minimum salary limits for each grade in its classification, and shall provide by rule for advancement or promotion from grade to grade on the basis of efficiency and length of service.

Â Â Â Â Â  (3) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by any such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person.

Â Â Â Â Â  (4) The positions so classified and graded shall constitute the classified civil service of the county.

Â Â Â Â Â  241.220 Examinations; notice. (1) The commission shall, from time to time, hold public competitive examinations to ascertain the fitness of applicants for all positions in the classified service.

Â Â Â Â Â  (2) Notice of the time, place and general scope of every examination shall be given by the commission by publication in a newspaper of general circulation and printed and published in the county, once each week for two consecutive weeks. Notices shall also be posted in three public places in the county, one of which shall be the office of the commission, for not less than two weeks prior to the examination.

Â Â Â Â Â  241.225 Qualification for examination. Examinations shall be confined to citizens of the
United States
who can read and write the English language and who also possess such qualifications as to fitness, habits and moral character as are prescribed by rules of the commission. [Amended by 1959 c.689 Â§7; 1961 c.135 Â§4]

Â Â Â Â Â  241.230 Character of examinations. (1) All examinations shall be practical in character and shall relate only to those matters which fairly test the relative fitness of persons examined to discharge the duties of the positions for which they are applicants. Examinations shall include, when appropriate, tests of health and physical qualification, and of manual, clerical or professional skill.

Â Â Â Â Â  (2) No question in any examination shall relate to political or religious preference, affiliation, opinion or services.

Â Â Â Â Â  241.235 Civil service examiners. The commission shall control all examinations and shall designate the persons who shall act as examiners at any examination. When a person in the official service of the county is designated as examiner, the person shall act as such without extra compensation. Any commissioner may act as examiner.

Â Â Â Â Â  241.240 Credits to experienced applicants. The regulations of the commission shall provide for a credit on original entrance examinations, in a percentage to be determined by the commission, for experience in work similar to that for which examinations are held. [Amended by 1959 c.84 Â§1; 1977 c.854 Â§2]

Â Â Â Â Â  241.245 Examinations for promotions. (1) Examinations for promotions shall be among the members of the lower classifications or grades established for each department who desire to offer themselves for such examination. The regulations adopted for examination of applicants for promotion shall, as near as may be, follow the regulations governing the examination of applicants for original appointment.

Â Â Â Â Â  (2) The commission shall by its regulations prescribe the weight to be given to the recommendation of the appointing power touching the qualifications of the candidate for promotion, and where a record of fidelity and efficiency is regularly kept in good faith in any department the commission shall give it at least equal value with the record of examination for promotion.

Â Â Â Â Â  241.250 Register of eligibles; relative rank; striking of names; rules. The commission shall prepare and keep a register for each grade and classification in the classified civil service of all persons whose general average standing upon examination for such grade or classification is not less than the minimum fixed by the rules of the commission, and who are otherwise eligible. Such persons shall take rank upon such register, as candidates, in the order of their relative excellence, as determined by examination and investigation. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. The commission may, by rule, provide for striking candidates from the list after they have remained thereon for a specified time, and may limit the number of times the same candidate shall be certified to the appointing power.

Â Â Â Â Â  241.255 Vacancies filled by promotion if practicable. The commission shall by regulations provide that wherever practicable vacancies shall be filled by promotion.

Â Â Â Â Â  241.260 Classified civil service vacancies; certification of candidates for vacancies. Whenever there is a vacancy in any position in the classified civil service, the appointing power shall immediately notify the commission thereof. The commission shall thereupon certify to the appointing power the names and addresses of the three eligible candidates standing highest upon the register for the classification or grade to which such position belongs. If there are fewer than three, the commission shall certify all candidates upon the register. When vacancies exist in two or more positions of the same classification in the same department at the same time, the commission shall certify at least two candidates for each position, but those certified must be the eligible candidates standing highest upon the register. The appointing power may require the candidates so certified to come before the appointing power, and the appointing power may inspect their examination papers. The regulations for certification of applicants for promotion shall, as near as may be, follow the regulations governing the certification of applicants for original appointment. [Amended by 2005 c.22 Â§183]

Â Â Â Â Â  241.265 Probationary appointments; discharge during probation; effect of failure of promoted candidate to qualify. (1) The appointing power shall appoint to each vacant position one of the candidates certified. The person so appointed shall be on probation for a period to be fixed by the regulations of the commission, not to exceed one year if the position is in the police department of the office of the sheriff, otherwise not to exceed six months. During probation the appointing power may discharge the probationer, and in like manner appoint another of such candidates, and so continue until all candidates have been appointed. The reasons, in each instance, for such discharge, shall be filed in writing with the commission. If the reasons are deemed insufficient by the commission, the discharged candidate shall, notwithstanding such discharge, retain the rank upon the eligible list.

Â Â Â Â Â  (2) When any person who has taken a promotional examination, and who has been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made but shall return to employment and be reinstated in the position held by the person in such lower classification or grade. [Amended by 1965 c.186 Â§1]

Â Â Â Â Â  241.270 Waiver of appointment. Any person on the eligible list may waive any appointment and in such event shall retain rank on the eligible list.

Â Â Â Â Â  241.275 Permanent appointments. The appointing power must make permanent appointments from the list of candidates certified, unless, for reasons assigned in writing by the appointing power, the commission consents to and certifies a new list of candidates. If any probationer is not discharged during the period of probation, the appointment of the probationer shall be deemed permanent.

Â Â Â Â Â  241.280 Temporary appointments. When there is no eligible list from which a position may be filled, the appointing power may, with the consent of the commission, fill such position by temporary appointment. A temporary appointment shall not continue for a longer period than three months, nor shall successive temporary appointments be made to the same position under this section without the previous consent of the commission. In no case shall any person hold a position under a temporary appointment for a period longer than six months without the unanimous consent of the commission. All temporary appointments caused by leaves of absence shall be made from the eligible list of the classified service.

Â Â Â Â Â  241.285 Emergency appointments; rules. The commission shall establish rules and regulations under which emergency appointments may be made when those on the eligible list are not immediately available, and fix the time for which such emergency appointments shall be valid; provided, nothing contained in ORS 241.016 to 241.990 shall be construed to change, alter or impair the power of any officer, as provided by law, to command the assistance of the inhabitants of the county of the officer in serving or executing, or overcoming resistance to the service or execution of, any process, order or paper delivered to the officer for execution or service.

Â Â Â Â Â  241.290 Efficiency records. (1) Records of individual efficiency of holders of positions under civil service shall be established and kept in all departments of the county government. The records shall be made by the appointing power, unless otherwise directed by the commission, and in accordance with such regulations as the commission may prescribe. Copies of the records shall be filed with the commission from time to time, as it may require.

Â Â Â Â Â  (2) The commission shall investigate all efficiency records and may make its own records, and shall rate upon such records the item of ascertained merit in examinations for promotion. The commission shall establish and enforce regulations under which records of unsatisfactory service may lead to reduction in grade and compensation and provide for the manner in which persons falling below the standards of efficiency fixed by its regulations may be removed, discharged or reduced in grade or compensation.

Â Â Â Â Â  241.295 Appointments and promotions to be made only as provided in ORS 241.016 to 241.990. No appointment or promotion to any position in the classified civil service of the county shall be made except in the manner provided in ORS 241.016 to 241.990.

Â Â Â Â Â  241.300 Appointment of undersheriff, deputy undersheriff and administrative aide; reinstatement. (1) Notwithstanding any other provision of ORS 241.016 to 241.990, any person under a civil service system employed in the office of the sheriff or registered on the eligible list is eligible for appointment as an undersheriff, deputy undersheriff or administrative aide to the sheriff. If the deputy sheriffs in the county are under civil service, only a deputy sheriff serving in the law enforcement department of the office of the sheriff is eligible for appointment as a deputy undersheriff.

Â Â Â Â Â  (2) Any person appointed undersheriff, deputy undersheriff or administrative aide to the sheriff, upon termination of such appointment, shall be reinstated in the personÂs previous rank on the eligible list or in the personÂs last held position at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights and with service credit for the time served as undersheriff or deputy undersheriff. [1963 c.331 Â§11; 1981 c.48 Â§7]

LEAVES; TRANSFERS; REINSTATEMENT; SUSPENSION; DISMISSAL

Â Â Â Â Â  241.405 Leaves of absence. (1) Leave of absence for not more than 30 days, without pay, and without the consent of the commission, may be granted by any appointing power to any person under civil service subject to the authority of the appointing power. The appointing power shall give immediate notice of such leave to the commission. Leaves of absence for longer periods shall not be granted except by express permission of the commission.

Â Â Â Â Â  (2) Leaves of absence without pay for at least two years shall be granted automatically to all regular employees who serve in the Peace Corps as volunteers. Upon expiration of the leave the employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty, without loss of seniority or other employment rights. Failure of the employee to report within 90 days after termination of service shall be cause for dismissal. [Amended by 1963 c.199 Â§4]

Â Â Â Â Â  241.410 Prohibition of transfer, reinstatement, suspension or dismissal contrary to ORS 241.016 to 241.990. No person shall be reinstated in, or transferred, suspended or discharged from any position contrary to the provisions of ORS 241.016 to 241.990.

Â Â Â Â Â  241.415 Transfers and reinstatement. (1) The commission may authorize the transfer of any person legally holding one position to a similar position in the same classification or grade. The commission may provide for the reinstatement within one year of persons separated from positions in the civil service without fault or delinquency on their part, if within that time there is need for their services.

Â Â Â Â Â  (2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade, nor shall a person be transferred to or reinstated in a position for entrance to which there is required by ORS 241.016 to 241.990 or the regulations adopted pursuant thereto, an examination involving essential tests or qualifications different from or higher than those required for original appointment to the position held by such person.

Â Â Â Â Â  241.420 Suspensions. Any appointing power may, without hearing or trial, preemptorily suspend any subordinate for cause for a reasonable period, not exceeding 30 days, with loss of salary or other compensation. No suspension shall be made except upon written charges served upon the accused and filed with the commission, with the privilege to the accused of serving upon the appointing power a written answer and explanation of such charges, and filing a copy of the same with the commission. No suspension made by any appointing power pursuant to this section shall be subject to review by the commission or any other tribunal. No appointing power may suspend the same subordinate more than twice, or for a total of more than 45 days, during any one year.

Â Â Â Â Â  241.425 Tenure; causes for dismissal. The tenure of a person holding a position under the provisions of ORS 241.016 to 241.990 shall continue only during good behavior. Any person may be dismissed for any of the following causes:

Â Â Â Â Â  (1) Incompetency, inefficiency or inattention to or dereliction of duty.

Â Â Â Â Â  (2) Dishonesty, intemperance, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

Â Â Â Â Â  (3) Any other willful failure of good conduct tending to injure the public service.

Â Â Â Â Â  (4) Any willful violation of the provisions of ORS 241.016 to 241.990 or the rules or regulations adopted pursuant thereto.

Â Â Â Â Â  241.430 Dismissal only for cause; written accusation. No person in the classified civil service who has been permanently appointed under ORS 241.016 to 241.990 shall be dismissed except for cause, and only upon the written accusation of the appointing power or the commission. A written statement of the accusation, in general terms, shall be served upon the accused, and a duplicate filed with the commission.

Â Â Â Â Â  241.435 Necessity of a hearing prior to dismissal. Employees may be dismissed without a previous hearing except that persons who have been employed in the county public service continuously for five or more years shall be dismissed only after a hearing before the accusing authority.

Â Â Â Â Â  241.440 Investigation of dismissal. A dismissed employee may, within 10 days from the time of dismissal, file with the commission a written demand for an investigation. If the demand alleges, or if it otherwise appears to the commission, that the dismissal was made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for cause, the commission shall conduct an investigation. The investigation shall be confined to the determination of the question of whether the dismissal was or was not made for political or religious reasons or because of reasons of age as described in ORS chapter 659A and was or was not made in good faith for cause. The burden of proof shall be upon the dismissed person. [Amended by 1959 c.689 Â§8; 1977 c.770 Â§7; 2001 c.621 Â§72]

Â Â Â Â Â  241.445 Right of employee to public hearing and representation; limitations. All investigations pursuant to ORS 241.440 shall be by public hearing, after reasonable notice to the accused of the time and place of such hearing. At the hearing the accused shall be afforded an opportunity of appearing in person and by counsel, and presenting the defense of the accused. However, the right of the accused to a public hearing and to representation by counsel shall not apply to any preliminary trial or hearing before the accusing authority.

Â Â Â Â Â  241.450 Orders of commission on review of investigation. After an investigation, the commission may affirm the dismissal or if it finds that the dismissal was made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for cause, shall order the immediate reinstatement and reemployment of the employee in the position from which the employee was dismissed. Reinstatement shall be retroactive and entitle the dismissed employee to pay or compensation from the time of dismissal. The commission, upon investigation, in lieu of affirming the dismissal, may modify the order of dismissal, by directing a suspension without pay for a given period, and a subsequent restoration to duty, or a demotion in classification, grade or pay. The findings of the commission shall be certified in writing to the appointing power and forthwith enforced by the appointing power. [Amended by 1959 c.689 Â§9; 1977 c.400 Â§2; 1977 c.770 Â§8; 1993 c.778 Â§25; 2001 c.621 Â§73]

Â Â Â Â Â  241.455 Order is final if unanimous. No final judgment or order of removal, discharge, suspension or demotion made with the unanimous consent of the commission pursuant to ORS 241.450 shall be subject to review by any tribunal.

Â Â Â Â Â  241.460 Orders appealable when not unanimous; issues on appeal limited. (1) If the judgment or order made pursuant to ORS 241.450 is concurred in by only two members of the commission, the accused may appeal to the circuit court of the county.

Â Â Â Â Â  (2) The appeal shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal, stating the grounds thereof, and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

Â Â Â Â Â  (3) The circuit court shall thereupon proceed to hear and determine such appeal in a summary manner, and its decision shall be final. The hearing shall be confined to the determination of whether the judgment or order of removal, discharge, demotion or suspension, made by the commission, was or was not made for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, and was or was not made in good faith for cause. No appeal to such court shall be taken except upon such grounds. [Amended by 1959 c.689 Â§10; 1977 c.770 Â§9; 2001 c.621 Â§74]

PROHIBITED CONDUCT AND ACTIVITIES

Â Â Â Â Â  241.505 Prohibited conduct generally. No person shall:

Â Â Â Â Â  (1) Alone or in cooperation with one or more persons, defeat, deceive or obstruct any person in respect of the right of examination or registration of the person according to the regulations prescribed by the commission pursuant to ORS 241.016 to 241.990.

Â Â Â Â Â  (2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 241.016 to 241.990, or aid in so doing, or make any false representation concerning the same, or concerning the person examined.

Â Â Â Â Â  (3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

Â Â Â Â Â  (4) Impersonate any other person, or permit or aid in any manner any other person to impersonate the person, in connection with any examination or registrations, or application or request to be examined or registered.

Â Â Â Â Â  241.510 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.515 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.520 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  241.525 Corrupt practices prohibited. No public officer and no person who is nominated or seeks nomination or appointment for public office shall use, or promise to use, directly or indirectly, any official authority or influence, whether then possessed or merely anticipated, in the way of conferring upon any person, or in order to secure or aid any person to secure, any office or appointment in the public service, or any nomination, confirmation or promotion, or increase of salary, on consideration that the vote, political influence or action of the last named person or any other shall be given or used in behalf of any candidate, officer or political party or association, or upon any other corrupt condition or consideration. No public officer or employee, or person having or claiming to have any authority or influence for or affecting the nomination, public employment, confirmation, promotion, removal or increase or decrease of salary of any public officer or employee, shall corruptly use, or promise or threaten to use, any such authority or influence, directly or indirectly, in order to coerce or persuade the political vote or action of any citizen, or the removal, discharge or promotion of any public officer or public employee, or upon any corrupt consideration. As used in this section, the phrase Âpublic officerÂ includes all public officials within the county, whether paid directly or indirectly from the public treasury of the United States, the state or any civil division thereof, including counties and cities, and whether by fees or otherwise; and the phrase Âpublic employeeÂ includes every person not being an officer who is paid from any such treasury.

Â Â Â Â Â  241.530 Limitations on recommendations of applicants. (1) No recommendation, other than those allowed by the rules of the commission, in favor of any person who applies for any position under civil service, or for examination or registration under ORS 241.016 to 241.990, except as to residence, character, and, in case of former employees, as to ability, when a recommendation as to character or ability is specifically required by the rules, shall be given to or considered by any person concerned in making any examination, registration, appointment or promotion under ORS 241.016 to 241.990.

Â Â Â Â Â  (2) No recommendation under ORS 241.016 to 241.990 shall relate to the religious or political opinions, affiliations or services of any person. No appointment, change in or removal from, any position under ORS 241.016 to 241.990 shall be affected or influenced in any way by such opinions, affiliations or services.

PENALTIES

Â Â Â Â Â  241.990 Penalties; jurisdiction. (1) Except as otherwise provided in this section, willful violation of any of the provisions of ORS 241.016 to 241.990 is a misdemeanor and, upon conviction, is punishable by a fine of not less than $25 nor more than $1,000, or by imprisonment in the county jail for not longer than one year, or both.

Â Â Â Â Â  (2) Willful false swearing in any hearing or investigation before the commission, or designated commissioner, is perjury and punishable as such.

Â Â Â Â Â  (3) Violation of ORS 241.525 is punishable, upon conviction, by a fine of not less than $50 nor more than $1,000 or imprisonment of not less than 10 days nor more than two years, or both. In addition, if the person convicted is a public officer of the state or any civil division thereof, including counties and cities, the person shall be deprived of office.

Â Â Â Â Â  (4) The circuit court shall have jurisdiction of all offenses defined by ORS 241.016 to 241.990. [Amended by 1983 c.740 Â§64]

_______________



Chapter 242

Chapter 242 Â Civil Service for City or
School District
Employees and Firefighters

2007 EDITION

CIVIL SERVICE FOR LOCAL EMPLOYEES

PUBLIC OFFICERS AND EMPLOYEES

CIVIL SERVICE FOR EMPLOYEES OF DISTRICT ANNEXED BY CITY

242.050Â Â Â Â  Civil service for employees of certain districts after annexation

CIVIL SERVICE FOR CUSTODIANS IN
SCHOOL DISTRICTS
OF 300,000 OR MORE

242.310Â Â Â Â  Short title

242.320Â Â Â Â  Definitions for ORS 242.310 to 242.640

242.330Â Â Â Â  Civil service board

242.340Â Â Â Â  Qualifications of commissioners

242.350Â Â Â Â  Terms and compensation of commissioners

242.360Â Â Â Â  Removal and vacancies

242.370Â Â Â Â  Secretary; duties; salary

242.380Â Â Â Â  Offices and clerical help

242.390Â Â Â Â  Rules

242.400Â Â Â Â  Annual report; roster of employees

242.410Â Â Â Â  Records preserved; open to public

242.420Â Â Â Â  Investigations; oaths; subpoenas; examination of books, papers and records

242.510Â Â Â Â  Classified service

242.520Â Â Â Â  Merit system to be observed

242.530Â Â Â Â  Competitive examinations; examiners

242.540Â Â Â Â  Character of examinations

242.550Â Â Â Â  Fitness for appointment; board approval

242.560Â Â Â Â  Register of eligible candidates; ranking; rules

242.570Â Â Â Â  Certification of candidates for vacancies; rules

242.580Â Â Â Â  Probation

242.590Â Â Â Â  Permanent appointments

242.600Â Â Â Â  Emergency appointments

242.610Â Â Â Â  Suspension; reappointment

242.620Â Â Â Â  Dismissal

242.630Â Â Â Â  Investigation; findings; appeal

242.635Â Â Â Â  Board approval necessary for eligibility after dismissal; requirements for approval

242.640Â Â Â Â  Prohibited conduct

CIVIL SERVICE FOR FIREFIGHTERS

(Generally)

242.702Â Â Â Â  Definitions for ORS 242.702 to 242.824

242.704Â Â Â Â  Political subdivisions and positions to which ORS 242.702 to 242.824 apply

(Civil Service Commission)

242.706Â Â Â Â  Civil service commission; members; term of office; compensation

242.708Â Â Â Â  Qualifications of commissioners

242.710Â Â Â Â  Removal of commissioners

242.712Â Â Â Â  Chairperson of commission; meetings; quorum

242.714Â Â Â Â  Preparation of budget; appropriations

242.716Â Â Â Â  Chief examiner and secretary of commission

242.718Â Â Â Â  Offices and clerical help for commission

242.720Â Â Â Â  Officers of political subdivision to assist commission

242.722Â Â Â Â  Preservation of records and examinations; public records

242.724Â Â Â Â  Rules of commission; examinations

(Investigations; Hearings; Actions)

242.726Â Â Â Â  Investigation by commission of abuses; report of investigation

242.728Â Â Â Â  Administering oaths; compelling attendance of witnesses and production of documents; depositions of witnesses

242.730Â Â Â Â  Witness fees

242.732Â Â Â Â  Procedure in hearings before commission; rules of evidence

242.734Â Â Â Â  Action to secure compliance with ORS 242.702 to 242.824

(Payroll)

242.736Â Â Â Â  Commission certification of payroll required

242.738Â Â Â Â  Payments to persons not certified by commission prohibited

(Civil Service Positions)

242.752Â Â Â Â  Basis of appointment and promotion; creation of positions; fixing compensation

242.754Â Â Â Â  Classification of positions

242.756Â Â Â Â  Effect on incumbent when position first becomes subject to civil service

(Examinations)

242.758Â Â Â Â  Examinations

242.760Â Â Â Â  Qualifications for admission to examination

242.762Â Â Â Â  Promotional examinations

(Appointment of Candidates)

242.764Â Â Â Â  Entrance and promotion register

242.766Â Â Â Â  Appointment or rejection of certified candidates by appointing power; probation; discharge; demotion

242.768Â Â Â Â  Permanent and temporary appointments; rules

242.770Â Â Â Â  Vacancies

242.772Â Â Â Â  Report of appointing power to commission

(Miscellaneous)

242.774Â Â Â Â  Civil service roster

242.792Â Â Â Â  Leave of absence

242.794Â Â Â Â  Transfer or reinstatement

(Discipline)

242.796Â Â Â Â  Grounds for dismissal, demotion, suspension or deprivation of special privileges

242.798Â Â Â Â  Dismissal, demotion, suspension or deprivation of special privileges only for cause; written accusation

242.800Â Â Â Â  Investigation and hearing upon demand of accused; right to counsel

242.802Â Â Â Â  Findings of commission

242.804Â Â Â Â  Appeal from finding of commission; issue on appeal limited

(Prohibited Conduct)

242.822Â Â Â Â  Prohibited conduct generally

(Contributions or Services for Political or Religious Purposes)

242.824Â Â Â Â  Contribution to political or religious funds or performance of political service

PENALTIES

242.990Â Â Â Â  Penalties

Â Â Â Â Â  242.010 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.020 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.030 [Repealed by 1959 c.252 Â§46]

Â Â Â Â Â  242.040 [Repealed by 1959 c.252 Â§46]

CIVIL SERVICE FOR EMPLOYEES OF DISTRICT ANNEXED BY CITY

Â Â Â Â Â  242.050 Civil service for employees of certain districts after annexation. Whenever any

rural fire protection, water or sanitary district becomes partially or wholly absorbed into a city

which operates under a system of civil service for its employees, notwithstanding the civil service provisions of law or such cityÂs charter, the governing body of the city may, at its option, provide for inclusion of any or all the employees of the district as employees of the city under its civil service system with or without civil service examinations, in a manner determined by the exercise of the sound discretion of the governing body.

CIVIL SERVICE FOR CUSTODIANS IN
SCHOOL DISTRICTS
OF 300,000 OR MORE

Â Â Â Â Â  242.310 Short title. ORS 242.310 to 242.640 and 242.990 (1) shall be known as the CustodiansÂ Civil Service Law.

Â Â Â Â Â  242.320 Definitions for ORS 242.310 to 242.640. As used in ORS 242.310 to 242.640, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssistant custodianÂ means any employee who works under the supervision of a custodian except those who:

Â Â Â Â Â  (a) Work less than eight hours per day; or

Â Â Â Â Â  (b) Work less than 12 months per year; or

Â Â Â Â Â  (c) Receive an hourly rate of pay.

Â Â Â Â Â  (2) ÂBoardÂ means a civil service board created pursuant to ORS 242.330.

Â Â Â Â Â  (3) ÂCustodianÂ means an employee of the school district who has supervision of property, keeping it in sanitary condition and tending to the cleaning and operation of heating plants and other necessary work by way of care and labor to keep the physical plants of the school board in maintenance and operation. [Amended by 1969 c.262 Â§1]

Â Â Â Â Â  242.330 Civil service board. (1) In all school districts having a population of 300,000 or more persons according to the last federal census, there is created a civil service board with jurisdiction over the appointment, employment, classification and discharge of custodians and assistant custodians in the employ of the school district.

Â Â Â Â Â  (2) The board shall be composed of three commissioners. An alternate for each commissioner may be appointed to serve in the commissionerÂs absence. The commissioners and alternates shall be appointed by the school board of the district. [Amended by 1969 c.262 Â§2; 1975 c.770 Â§42; 1979 c.738 Â§1]

Â Â Â Â Â  242.340 Qualifications of commissioners. To be eligible for appointment to the board, a commissioner shall:

Â Â Â Â Â  (1) Be an elector of the school district.

Â Â Â Â Â  (2) Be a resident of the school district for at least five years immediately preceding appointment.

Â Â Â Â Â  (3) Be known to be devoted to the principles of civil service.

Â Â Â Â Â  (4) Not be a member or employee of the school board.

Â Â Â Â Â  242.350 Terms and compensation of commissioners. (1) Initial appointments of the commissioners shall be as follows: One for two years, one for four years and one for six years. Thereafter each appointment shall be for a term of six years.

Â Â Â Â Â  (2) The commissioners shall serve without compensation.

Â Â Â Â Â  242.360 Removal and vacancies. (1) The school board may remove any commissioner for just cause at any time.

Â Â Â Â Â  (2) In the event of removal or of a vacancy caused by death or resignation, the vacancy shall be filled by the school board within 10 days from the time of the vacancy. Such appointment shall be for the unexpired term of the commissioner whose place is vacated.

Â Â Â Â Â  242.370 Secretary; duties; salary. The civil service board shall appoint a secretary, who shall keep a record of its proceedings, preserve all reports made to it, superintend and keep a record of all examinations held under its direction and perform such other duties as it may prescribe. The secretary shall hold office during the pleasure of the board, and shall receive a salary of not less than $50 per month, to be paid by the school district.

Â Â Â Â Â  242.380 Offices and clerical help. The school board shall provide the civil service board with suitable and convenient rooms and accommodations and cause the same to be furnished, heated, lighted and supplied with all office supplies and equipment necessary to carry on the business of the board. The school board also shall provide the civil service board with such other clerical assistance as may be necessary.

Â Â Â Â Â  242.390 Rules. The civil service board may make appropriate rules and regulations to carry out the provisions of the CustodiansÂ Civil Service Law. The rules shall provide in detail the manner in which examinations are to be held and appointments and removals made. The board may, from time to time, change its rules. Any rules or regulations shall be printed for distribution by the board, and 10 daysÂ notice of same must be given by publication in a daily newspaper printed in the district not less than 10 days before the rules or regulations go into effect.

Â Â Â Â Â  242.400 Annual report; roster of employees. The board shall, on or before January 1 of each year, make a report to the school board of the district, showing its rules in force and the practical effect thereof, and any suggestions it may have for a more effective accomplishment of classified civil service. The board shall also provide a roster for all employees under the CustodiansÂ Civil Service Law and make such other reports and recommendations as it deems advisable.

Â Â Â Â Â  242.410 Records preserved; open to public. The board shall keep on file all examination papers and markings thereof for a period of at least five years and all other papers and documents and communications received by it. All records shall be public and, as such, accessible at convenient times.

Â Â Â Â Â  242.420 Investigations; oaths; subpoenas; examination of books, papers and records. The board may make any appropriate investigation to carry out the purposes of the CustodiansÂ Civil Service Law. In connection therewith, any member of the board may administer oaths, issue subpoenas to witnesses and compel their attendance at examinations, and examine books, papers and records and compel their production by witnesses in the same manner as if the subpoenas had been issued from a court of record in this state.

Â Â Â Â Â  242.510 Classified service. The civil service board shall classify, with relation to the character of work and the compensation attached thereto, all positions in the service of the school board within the district including those under the supervision of a custodian except those described in ORS 242.320 (1)(a), (b) or (c). The positions so classified shall constitute the classified civil service of the school district. [Amended by 1979 c.738 Â§2]

Â Â Â Â Â  242.520 Merit system to be observed. (1) No appointment or promotion to any position shall be made except as provided in the CustodiansÂ Civil Service Law. All appointments to beginning employment positions in the classified civil service shall be made according to fitness, to be ascertained by open competitive examinations. All promotions in the classified civil service shall be made according to merit in service, fidelity in service and seniority in service.

Â Â Â Â Â  (2) No person shall be appointed or employed by a school board under any title not appropriate to the duties to be performed.

Â Â Â Â Â  (3) The appointing authority shall immediately notify the board of any appointment or discharge. [Amended by 1969 c.262 Â§3]

Â Â Â Â Â  242.530 Competitive examinations; examiners. The board shall, from time to time, hold public competitive examinations to ascertain the fitness of applicants for beginning employment positions of the classified civil service. The board shall control those examinations and may designate any person to act as examiner without compensation. [Amended by 1969 c.262 Â§4]

Â Â Â Â Â  242.540 Character of examinations. Examinations shall be practical in character and relate only to those matters which test the relative fitness of the persons examined to discharge the duties for the respective positions for which they are applicants. The examinations shall include a test for physical qualifications, health and manual or professional skill. Nothing relating to an applicantÂs political or religious opinion or affiliation shall be asked or given.

Â Â Â Â Â  242.550 Fitness for appointment; board approval. The civil service board may require an applicant for a custodial position to furnish evidence satisfactory to the board of good character, mental and physical health, and such other evidence as it may deem necessary to establish the applicantÂs fitness, including any information concerning a criminal conviction for a crime involving the possession, use, sale or distribution of a controlled substance, sexual misconduct listed in ORS 342.143 (3), theft or a crime of violence. The board shall not approve the employment of any applicant unless the board is satisfied that the applicant poses no danger to school children. [Amended by 1969 c.262 Â§5; 1979 c.738 Â§3; 1979 c.744 Â§11]

Â Â Â Â Â  242.560 Register of eligible candidates; ranking; rules. (1) The board shall prepare and keep a register for each grade or class of positions of the persons whose average standing, upon examination for such grade or class, is not less than the minimum fixed by the rules of the board, and who otherwise are eligible. Such persons shall take rank upon the register as candidates for beginning employment positions in order of their relative excellence, as determined by the examination. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. The board may, by rule, provide for striking candidates from the register, after they have remained thereon for a specified time.

Â Â Â Â Â  (2) The board shall prepare and keep a register for each grade or class of positions of the persons eligible for promotion. Such register shall contain information concerning merit in service, fidelity in service and seniority in service. Such persons shall take rank upon the register as candidates for promotion in order of their relative excellence, as determined by merit in service, fidelity in service and seniority in service. Candidates of equal standing shall take rank upon the register according to the order in which their applications are filed. [Amended by 1969 c.262 Â§6]

Â Â Â Â Â  242.570 Certification of candidates for vacancies; rules. (1) Whenever there is a vacancy in any position in the classified civil service, the school board, or its designated representative, immediately shall notify the civil service board thereof.

Â Â Â Â Â  (2) The civil service board thereupon shall certify to the appointing authority the names and addresses of the three eligible candidates standing highest upon the register for the class or grade to which such position belongs. If there are fewer than three, the board shall certify all remaining candidates upon the register. When vacancies exist in two or more positions of the same class in the same department at the same time, the board may certify a smaller number than three candidates for each position, but those certified must be eligible candidates standing highest upon the register.

Â Â Â Â Â  (3) The board may, by rule, limit the number of times the same candidate is certified to the appointing authorities.

Â Â Â Â Â  (4) The appointing authority may require the candidates certified to come before the appointing authority for interview. When the candidates are applicants for beginning employment, the appointing authority shall be entitled to inspect their examination papers. [Amended by 1969 c.262 Â§7; 2005 c.22 Â§184]

Â Â Â Â Â  242.580 Probation. Each person appointed to a vacant position shall be on probation for a period of one year from the date of hire. Within that time the person may be discharged and another candidate appointed in like manner. [Amended by 1979 c.738 Â§4]

Â Â Â Â Â  242.590 Permanent appointments. (1) The appointing authority must make a permanent appointment from the list of candidates certified by the board, unless, upon reasons signed in writing by the appointing authority, the board consents to and certifies a new list of candidates. If a person on probation is not dismissed during the probationary period the appointment is deemed permanent.

Â Â Â Â Â  (2) All persons employed as custodians and assistant custodians in a school district on the date the CustodiansÂ Civil Service Law becomes effective as to such school district shall be permanent employees without examination and shall be so appointed by the board.

Â Â Â Â Â  242.600 Emergency appointments. In cases of emergency, to prevent delay or injury to the property of the school district or of the public business, the appointing authority may fill any position temporarily but not for longer than 30 days.

Â Â Â Â Â  242.610 Suspension; reappointment. Any appointing authority of the school district may suspend any person within the classified service for any cause for a period of not exceeding 30 days. If any employee in the classified service is suspended by reason of the closing of a school or lack of work to be done, the employee again shall be placed on the eligible list of the civil service board and shall have the first preference in the filling of any vacancy and shall be appointed according to seniority. If the school board opens any closed school, the employees employed in the building shall have first preference to their previous place of appointment.

Â Â Â Â Â  242.620 Dismissal. No employee in the classified civil service who has been permanently appointed, shall be dismissed except for cause. A written statement of the cause of dismissal, in general terms, shall be served upon the dismissed employee and a duplicate filed with the board. A dismissal may be made without any hearing but any employee so removed may, within 10 days thereafter, file with the board a written demand for investigation. If the demand alleges, or it otherwise appears to the board, that the discharge or removal was for political or religious reasons, or for reasons of age as described in ORS chapter 659A, or was because of personal favoritism or was not in good faith nor for the purpose of improving the public service, an investigation shall be held by the board or by persons appointed by them and under their direction. [Amended by 1959 c.689 Â§11; 1977 c.770 Â§10; 2001 c.621 Â§75]

Â Â Â Â Â  242.630 Investigation; findings; appeal. (1) The investigation pursuant to ORS 242.620 shall be confined to determining whether the dismissal was or was not for political or religious reasons, or because of reasons of age as described in ORS chapter 659A, or was not made in good faith for the purpose of improving public service.

Â Â Â Â Â  (2) If the board finds that the employee is entitled to reinstatement, it shall report its findings in writing to the school board, whereupon the employee shall be reinstated.

Â Â Â Â Â  (3) If the board finds that the employee was properly discharged, the employee shall have a right of appeal from the boardÂs decision to the circuit court for the county in which the district lies. Appeals shall be perfected by service of notice of appeal upon the secretaries of the civil service board and school board, together with a copy of the decision of the civil service board certified to be a correct copy by the secretary thereof, whereupon the same shall be filed with the clerk of the court. [Amended by 1959 c.689 Â§12; 1977 c.400 Â§3; 1977 c.770 Â§11; 1993 c.778 Â§26; 2001 c.621 Â§76]

Â Â Â Â Â  242.635 Board approval necessary for eligibility after dismissal; requirements for approval. An employee in the classified civil service who has been duly dismissed for cause shall not be eligible for examination for appointment without the approval of the civil service board. Approval shall not be granted unless the board on evidence presented by applicant finds that the condition resulting in dismissal has been corrected and is unlikely to recur. [1979 c.738 Â§6]

Â Â Â Â Â  242.640 Prohibited conduct. No person shall:

Â Â Â Â Â  (1) Willfully or corruptly or in cooperation with one or more persons, defeat, deceive or obstruct any person with respect to the right of the individual to examination or registration according to the regulations prescribed by the civil service board pursuant to the CustodiansÂ Civil Service Law.

Â Â Â Â Â  (2) Willfully or corruptly falsely mark, grade, estimate or report on an examination the proper standing of any person examined, registered or certified according to any regulation prescribed pursuant to the CustodiansÂ Civil Service Law, or aid in so doing.

Â Â Â Â Â  (3) Willfully or corruptly make any false representations concerning the examination, certification and registration or concerning the persons examined, registered or certified.

Â Â Â Â Â  (4) Willfully or corruptly furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified, or to be examined, registered or certified.

Â Â Â Â Â  (5) Permit any other person or permit or aid in any other manner, any other person to impersonate the individual in connection with any examination, registration or application, or request to be examined or registered.

Â Â Â Â Â  (6) Make an appointment to any position contrary to the CustodiansÂ Civil Service Law, or refuse or neglect to comply therewith.

CIVIL SERVICE FOR FIREFIGHTERS

(Generally)

Â Â Â Â Â  242.702 Definitions for ORS 242.702 to 242.824. As used in ORS 242.702 to 242.824, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppointing powerÂ includes every person or group of persons who, acting singly or as a board, council or commission, are vested with authority to select, appoint or employ any person to hold any position subject to civil service under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) ÂAppointmentÂ includes all means of selecting or employing any person to hold any position subject to civil service under ORS 242.702 to 242.824.

Â Â Â Â Â  (3) ÂCivil serviceÂ means the civil service system established under ORS 242.702 to 242.824.

Â Â Â Â Â  (4) ÂCommissionÂ means a civil service commission created under ORS 242.702 to 242.824.

Â Â Â Â Â  (5) ÂCommissionerÂ means a member of the civil service commission created under ORS 242.702 to 242.824.

Â Â Â Â Â  (6) ÂEmployeesÂ means persons whose principal duties consist of preventing or combating fire or preventing the loss of life or property from fire.

Â Â Â Â Â  (7) ÂFire departmentÂ means any organization maintained by any political subdivision for the purpose of preventing or combating fire.

Â Â Â Â Â  (8) ÂGoverning bodyÂ means the council or city commissioners of a city, the county court or board of county commissioners of a county, the board of directors of a rural fire protection district, the board of commissioners of a domestic water supply corporation and the county court or board of county commissioners acting under ORS 476.310 to 476.340 for the purposes of preventing and controlling fire on zone 2 rural lands.

Â Â Â Â Â  (9) ÂPolitical subdivisionÂ means any city, county, municipal corporation, rural fire protection district, domestic water supply corporation or organization authorized under ORS 476.310 to 476.340 to combat fire on zone 2 rural lands which employs four or more full-time firefighters, not including the chief of the fire department.

Â Â Â Â Â  (10) ÂPositionÂ includes any office, place or employment. [1959 c.252 Â§1]

Â Â Â Â Â  242.704 Political subdivisions and positions to which ORS 242.702 to 242.824 apply. (1) ORS 242.702 to 242.824 do not apply to any political subdivision which under its charter, ordinances or regulations has a civil service system covering the employees of its fire department which substantially accomplishes the general purposes of ORS 242.702 to 242.824. However, such political subdivision shall retain such exemption only so long as the civil service system upon which the exemption is based remains in effect.

Â Â Â Â Â  (2) The civil service shall include all employees of the fire department of a political subdivision which employs four or more firefighters on a full-time basis, not including the chief. The governing body of the political subdivision shall decide whether the chief may be a member of the civil service. [1959 c.252 Â§Â§2,19; 1981 c.494 Â§1]

(Civil Service Commission)

Â Â Â Â Â  242.706 Civil service commission; members; term of office; compensation. (1) There hereby is created in each political subdivision subject to ORS 242.702 to 242.824 a civil service commission composed of three members appointed or confirmed by the governing body of the political subdivision according to its charter, ordinances or regulations. If the political subdivision has an elected fire commission, the members of the civil service commission shall be appointed by the fire commission subject to confirmation by the governing body of the political subdivision.

Â Â Â Â Â  (2) The term of office of a member of the civil service commission is four years, and each shall serve without compensation. [1959 c.252 Â§3]

Â Â Â Â Â  242.708 Qualifications of commissioners. No member of the commission shall be a member of the governing body or an employee of the political subdivision subject to ORS 242.702 to 242.824, except that any commissioner may serve as a member of any other civil service commission. The persons appointed shall be known to believe in the principles of civil service. [1959 c.252 Â§5]

Â Â Â Â Â  242.710 Removal of commissioners. The governing body or fire commission which appoints commissioners may remove any commissioner for incompetency, dereliction of duty or other good cause, after giving due notice in writing of the charges against the commissioner and an opportunity to be heard publicly on such charges before the body which appointed the commissioner. A copy of the charges and a transcript of the record of the hearing shall be filed with the governing body of the political subdivision. [1959 c.252 Â§6]

Â Â Â Â Â  242.712 Chairperson of commission; meetings; quorum. (1) Immediately after the appointment of all of its members the commission shall elect a chairperson. The commission shall hold such meetings as may be required for the proper discharge of its duties with a meeting at least once every 90 days and such additional meetings as are requested by any commission member. Any person subject to civil service may request a special meeting of the commission, which request shall be granted when good cause is shown therefor.

Â Â Â Â Â  (2) Two members of the commission shall constitute a quorum, and the votes of any two commissioners concurring shall be sufficient for decision in all matters and transactions under ORS 242.702 to 242.824. [1959 c.252 Â§Â§7,8]

Â Â Â Â Â  242.714 Preparation of budget; appropriations. (1) The commission shall prepare and submit a budget to the governing body of the political subdivision prior to each fiscal year for which an appropriation is needed to carry out the provisions of ORS 242.702 to 242.824.

Â Â Â Â Â  (2) The governing body of each political subdivision shall appropriate sufficient funds to carry out the provisions of ORS 242.702 to 242.824. [1959 c.252 Â§43]

Â Â Â Â Â  242.716 Chief examiner and secretary of commission. (1) In accordance with the requirements of subsection (2) of this section, the commission shall appoint a chief examiner who may act as the commissionÂs secretary. The chief examiner, or any other person appointed as secretary, shall keep records of the commissionÂs proceedings, preserve all reports made to it, keep a record of all examinations and investigations held or made under the direction of the commission, and perform such other duties as it may prescribe.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the chief examiner shall be subject to the civil service system established under ORS 242.702 to 242.824 and shall be appointed as a result of a competitive examination open to all properly qualified citizens of the political subdivision.

Â Â Â Â Â  (3) Any existing civil service secretary or examiner of any political subdivision within this state may be designated as examiner and retained by the commission, if the person holds the position by reason of a competitive civil service examination.

Â Â Â Â Â  (4) The commission may enter into contracts with any civil service commission or board in this state for the purpose of having such board or commission conduct the examinations required or authorized by ORS 242.702 to 242.824. [1959 c.252 Â§9]

Â Â Â Â Â  242.718 Offices and clerical help for commission. The governing body of every political subdivision subject to ORS 242.702 to 242.824 shall:

Â Â Â Â Â  (1) Supply the commission with all office supplies, equipment and space necessary to carry on the business of the commission.

Â Â Â Â Â  (2) Provide the commission with such clerical assistance as the commission may consider necessary. [1959 c.252 Â§10]

Â Â Â Â Â  242.720 Officers of political subdivision to assist commission. All officers of the political subdivision shall:

Â Â Â Â Â  (1) Aid in all proper ways in carrying out the provisions of ORS 242.702 to 242.824 and such rules and regulations as may, from time to time, be prescribed by the commission.

Â Â Â Â Â  (2) Afford the commission, its members and employees, all reasonable facilities and assistance in inspecting books, papers, documents and accounts relating to positions subject to civil service.

Â Â Â Â Â  (3) Produce such books, papers, documents and accounts and testify, whenever required to do so by the commission or any commissioner. [1959 c.252 Â§11]

Â Â Â Â Â  242.722 Preservation of records and examinations; public records. (1) The commission shall keep on file all examination papers and their markings, records in commission hearings and all other papers, documents and communications received by it. Except for examination papers all such reports and files of the commission shall be public records and accessible at reasonable and convenient times. Examination papers shall be accessible only to the commissioners and members of the governing body; provided, that a person who takes an examination under the provisions of ORS 242.702 to 242.824 shall have access to the examination papers of the person.

Â Â Â Â Â  (2) The commission shall retain and may destroy the public records described in subsection (1) of this section as follows:

Â Â Â Â Â  (a) Original examination papers and their markings and original records in commission hearings shall be retained for at least four years and thereafter may be destroyed if microfilmed copies are retained.

Â Â Â Â Â  (b) Original or microfilmed copies of all other papers, documents and communications shall be retained for at least four years and thereafter may be destroyed. [1959 c.252 Â§13]

Â Â Â Â Â  242.724 Rules of commission; examinations. (1) The commission shall make suitable regulations not inconsistent with ORS 242.702 to 242.824 to carry out the provisions thereof. The regulations shall provide in detail the manner in which examinations shall be held, and appointments, promotions, demotions, transfers, reinstatements, suspensions and discharges shall be made. The rules and regulations together with all amendments thereto shall be posted in the fire department and shall be available for inspection in the secretaryÂs office for public inspection. The rules and regulations shall not limit the personal citizenship rights of any members of the fire department.

Â Â Â Â Â  (2) The chief examiner or the agency designated by the commission shall conduct such examinations as necessary. The commission shall assess such weights on examinations as they deem necessary. [1959 c.252 Â§14; 1997 c.359 Â§2]

(Investigations; Hearings; Actions)

Â Â Â Â Â  242.726 Investigation by commission of abuses; report of investigation. (1) When any resident of the political subdivision or any person subject to civil service alleges in a verified petition that an abuse or abuses of the provisions of ORS 242.702 to 242.824 exist, the commission shall:

Â Â Â Â Â  (a) Investigate the enforcement and effect of the provisions of and the regulations prescribed under ORS 242.702 to 242.824.

Â Â Â Â Â  (b) Inspect all positions affected by ORS 242.702 to 242.824, cited by the petition.

Â Â Â Â Â  (c) Ascertain whether ORS 242.702 to 242.824 and the regulations are being obeyed.

Â Â Â Â Â  (d) Make a public report upon all matters investigated under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) The commission may, upon its own initiative, make any investigation which it deems advisable. [1959 c.252 Â§15; 1989 c.171 Â§33]

Â Â Â Â Â  242.728 Administering oaths; compelling attendance of witnesses and production of documents; depositions of witnesses. (1) In the course of an investigation, the commission may administer oaths, subpoena witnesses and compel the production of books, papers, documents and accounts pertinent to the investigation. Attendance of witnesses, either with or without books, papers, documents or accounts, may not be compelled unless such witnesses are personally served with subpoena.

Â Â Â Â Â  (2) The commission may cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil suits and actions.

Â Â Â Â Â  (3) If a person refuses to attend to give testimony or produce books, papers, documents or accounts, pursuant to a subpoena issued under this section, the circuit court of the county in which the political subdivision is located, upon petition of the commission, shall compel obedience to the subpoena and shall punish refusal to obey or to testify in the same manner as a refusal to obey a subpoena or to testify pursuant to a subpoena issued from the circuit court. [1959 c.252 Â§16]

Â Â Â Â Â  242.730 Witness fees. Every person served with a subpoena requiring attendance before the commission shall be entitled to the fees and mileage as are allowed by law to witnesses in ORS 44.415 (2), except that no person shall be entitled to any fees or mileage who is employed in the public service of the political subdivision in which the person is called as a witness. The fees and mileage allowed by this section need not be prepaid, but the governing body of the political subdivision shall provide for payment thereof when certified by the commission. [1959 c.252 Â§17; 1989 c.980 Â§10d]

Â Â Â Â Â  242.732 Procedure in hearings before commission; rules of evidence. (1) All hearings and investigations before the commission are governed by ORS 242.702 to 242.824 and by the rules and practice of procedure adopted by the commission; and in the conduct thereof, the commission is not bound by the rules of evidence.

Â Â Â Â Â  (2) No informality in any hearing or investigation, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made, approved, or confirmed by the commission. [1959 c.252 Â§18]

Â Â Â Â Â  242.734 Action to secure compliance with ORS 242.702 to 242.824. The commission may conduct any civil suit or action which may be necessary for the proper enforcement of ORS 242.702 to 242.824 and the rules of the commission. The commission shall be represented in such proceedings by the chief legal officer of the political subdivision. If the chief legal officer is absent or unable to act, or a vacancy exists in the office, or no such office exists in the political subdivision, the commission may in any case be represented by special counsel appointed and retained by it. [1959 c.252 Â§12]

(Payroll)

Â Â Â Â Â  242.736 Commission certification of payroll required. (1) The commission shall certify in writing to the payroll officer of the political subdivision:

Â Â Â Â Â  (a) The name of each person appointed or employed in the civil service, stating in each case the title or character of the position held by such person, the salary or compensation assigned, and the date of the beginning of the personÂs service.

Â Â Â Â Â  (b) Every change occurring in any position held by any person in the civil service.

Â Â Â Â Â  (2) The certifications shall be made by the civil service commission annually.

Â Â Â Â Â  (3) The commission shall notify any officer or employee of the political subdivision authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment of salary or compensation to an employee subject to civil service of the names of any persons employed in violation of ORS 242.702 to 242.824 or the regulations established under ORS 242.702 to 242.824. [1959 c.252 Â§22]

Â Â Â Â Â  242.738 Payments to persons not certified by commission prohibited. (1) No officer or employee of the political subdivision shall authorize, draw, sign, countersign, issue or honor any warrant or order for the payment of, or pay, any salary or compensation to any person in a position subject to civil service who is not certified by the commission as provided in ORS 242.736. Any person entitled to be certified may maintain a proceeding by mandamus to compel the issuance of such certificate.

Â Â Â Â Â  (2) Any sums willfully paid contrary to the provisions of this section may be recovered in an action in the name of the political subdivision from any officer authorizing, drawing, signing, countersigning, issuing or honoring any warrant or order for the payment thereof, and from the sureties on the official bond of the officer. The expenses of the action may be paid from the amounts recovered therein. [1959 c.252 Â§23]

(Civil Service Positions)

Â Â Â Â Â  242.752 Basis of appointment and promotion; creation of positions; fixing compensation. (1) Except as otherwise expressly provided in ORS 242.702 to 242.824, the appointment and promotion of all persons to all civil service positions shall be made solely upon merit, efficiency, and fitness, which shall be ascertained by open competitive examination and investigation among qualified personnel.

Â Â Â Â Â  (2) All civil service positions in the political subdivision shall be created by the governing body of the political subdivision, and the governing body shall fix the compensation of all employees employed in civil service positions. In the creation of each civil service position, and in determining the amount of compensation thereof, the governing body shall give due consideration to the recommendation of the civil service commission and the appointing power. [1959 c.252 Â§25]

Â Â Â Â Â  242.754 Classification of positions. (1) The commission shall classify, with reference to the examinations provided for in ORS 242.702 to 242.824, all positions in the civil service. The classifications shall be based upon the functions of the positions and the compensation attached thereto.

Â Â Â Â Â  (2) The classifications and grades may, from time to time, be amended, added to, consolidated or abolished by the commission, but no person holding any position under any established classification or grade shall be affected by such change so as to deprive the person of any of the benefits attached to the classification or grade applicable to the position then held by the person. No person shall be promoted or advanced to a higher classification by such change without being eligible for appointment to such higher classification by reason of the position of the person on the promotion register. [1959 c.252 Â§26]

Â Â Â Â Â  242.756 Effect on incumbent when position first becomes subject to civil service. (1) All persons employed in positions subject to civil service at the time such position first becomes subject to civil service, and who have been employed by the political subdivision continuously for a period of at least six months preceding the date when that position became subject to civil service, and who are citizens of the United States hereby are inducted permanently into civil service in the positions then held as if such persons had been permanently appointed under civil service after examination and investigation.

Â Â Â Â Â  (2) All persons who hold positions subject to civil service in any political subdivision at the time such position first becomes subject to civil service but who are not eligible for induction into civil service as provided for in subsection (1) of this section shall continue to hold their positions until replaced by persons appointed under civil service.

Â Â Â Â Â  (3) Within 10 days after a position first becomes subject to civil service, the appointing power for that position shall file with the treasurer, auditor, comptroller or similar officer of the political subdivision a statement giving the names, residence, occupation, length of continuous service and compensation of each person holding that position, declaring whether each person is or is not eligible for induction into civil service as provided in subsections (1) and (2) of this section, and certifying as to the citizenship status of each such person.

Â Â Â Â Â  (4) Within 60 days after any position first becomes subject to civil service, the commission shall classify such position. Within 90 days after a position first becomes subject to civil service, the commission shall hold an examination to fill any positions not filled by persons inducted into civil service as provided in subsection (1) of this section. [1959 c.252 Â§24]

(Examinations)

Â Â Â Â Â  242.758 Examinations. (1) The commission shall hold public competitive examinations to ascertain the fitness of applicants for all positions in the civil service. Entrance examinations shall be given at least every 30 months. Promotional examinations shall be given as provided in ORS 242.762 (2). Notice of time, place and general scope of every examination shall be given by the commission once a week for two consecutive weeks by publication in a newspaper of general circulation in the political subdivision. Notices shall be posted in at least three public places in the political subdivision, one of which shall be the office of the commission, for not less than two weeks before the examination.

Â Â Â Â Â  (2) Except where other arrangements are made under ORS 242.716 (4), the chief examiner shall supervise all examinations and shall designate the persons who shall act as examiners at any examination. No person subject to the civil service system established under ORS 242.702 to 242.824, other than the chief examiner, shall be designated as an examiner in the political subdivision by which the person is employed. When a person in the public service of the political subdivision is designated as examiner, the person shall act as such without extra compensation.

Â Â Â Â Â  (3) All examinations shall be practical in character and shall relate only to those matters which fairly test the relative fitness of persons examined to discharge the duties of the positions for which they are applicants. Tests of physical fitness and manual skill shall be included in the entrance examination.

Â Â Â Â Â  (4) No question in any examination shall relate to political or religious preference, affiliation, opinion or services. [1959 c.252 Â§27]

Â Â Â Â Â  242.760 Qualifications for admission to examination. Examinations shall be given only to persons who possess such qualifications as to residence, age, health, education, citizenship, habits and moral character as are prescribed by the rules of the commission. [1959 c.252 Â§28]

Â Â Â Â Â  242.762 Promotional examinations. (1) Promotional examinations shall be given to those who desire to offer themselves for such examination and are in the qualified classifications or grades as determined by the commission. The regulations adopted for examination of applicants for promotion shall, as nearly as may be, follow the regulations governing the examination of applicants for original appointment.

Â Â Â Â Â  (2) When there are four or more positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at least every 30 months and at such other times when there are no candidates eligible for promotion on the eligible register.

Â Â Â Â Â  (3) When there are less than four positions in a promotive grade or classification, promotional examinations for each such grade or classification in the civil service shall be given at such times as it is necessary to establish an eligible register to carry out the provisions of ORS 242.702 to 242.824 as it applies to such grade or classification. [1959 c.252 Â§29]

(Appointment of Candidates)

Â Â Â Â Â  242.764 Entrance and promotion register. (1) The commission shall prepare and keep a register for each grade and classification in the civil service of all persons whose general average standing upon examination for such grade or classification is not less than the minimum fixed by the rules of the commission, and who are otherwise eligible. Such persons shall take rank upon the register, as candidates, in the order of their relative standing as determined by examination and investigation. Candidates of equal standing shall take rank upon the register according to the order in which their applications were filed. No entrance or promotion register shall be kept in effect for longer than 30 months from the effective date thereof.

Â Â Â Â Â  (2) The current entrance register shall be headed by the names of persons who have been regular employees and who were laid off from their positions for reasons other than fault or delinquency on their part. The current promotion register shall be headed by the names of persons who have been regular promoted employees and who were demoted from their positions for reasons other than fault or delinquency on their part. The order of the names of such persons shall be such that the name of the person who was last laid off or demoted is first on the register.

Â Â Â Â Â  (3) Only one entrance register and one promotion register shall exist at any time for each grade and classification in the civil service. No promotion register shall be canceled unless it has been exhausted or has been in existence for at least 30 months. The entrance register shall not be canceled unless it has been exhausted or has been in existence for at least 12 months. [1959 c.252 Â§30]

Â Â Â Â Â  242.766 Appointment or rejection of certified candidates by appointing power; probation; discharge; demotion. (1) The appointing power shall appoint one of the certified candidates to the vacant position, on probation for a period of 12 months. If the appointing power considers the certified candidates unqualified for the vacant position it may reject the names of the certified candidates for appointment by submitting a written statement of the reasons for the rejection to the commission. The commission shall investigate and decide on the validity of the reasons submitted. Religious, racial and political reasons shall not be considered as valid reasons for rejection.

Â Â Â Â Â  (2) If the rejection of the appointing power is approved by the commission, the commission shall immediately certify to the appointing power the name and address of the next eligible candidate standing highest upon the register for the classification and grade to which the position belongs, and return the name of the rejected candidate to the same position on the eligible register from which the candidate was certified. The appointing power and the commission shall proceed in this manner for all rejected candidates until a qualified candidate is found for the vacant position.

Â Â Â Â Â  (3) If the rejection of the appointing power is not approved by the commission, the commission shall immediately notify the appointing power, in writing, that the reasons for rejection of the certified candidate or candidates are not sufficient for rejection, and upon receipt of this notice from the commission, the appointing power shall immediately appoint the certified candidate in question to the position for which the candidate was originally certified.

Â Â Â Â Â  (4) If the person on probation is a new appointee, the appointing power may discharge that person without regard to ORS 242.798 to 242.804 and in a like manner appoint another certified candidate and so continue until a qualified candidate has been found.

Â Â Â Â Â  (5) If the person on probation has been promoted, the appointing power may demote such person only for cause specified in ORS 242.796, and in the manner provided in ORS 242.798 to 242.804. If the reasons for such demotion are deemed insufficient by the commission, the demoted candidate shall, notwithstanding such demotion, be restored to the promoted position upon such conditions or terms as may be imposed by the commission.

Â Â Â Â Â  (6) If a person who has taken a promotional examination and been appointed to a position in a higher classification or grade on probation, fails to qualify for the position in the higher classification or grade within the probationary period, the person shall not lose seniority in the lower classification or grade from which such promotion was made, but shall return to employment and be reinstated in the position held in such lower classification or grade. [1959 c.252 Â§32]

Â Â Â Â Â  242.768 Permanent and temporary appointments; rules. (1) The appointing power shall make permanent appointments from the list of candidates certified. If any probationer is not discharged during the period of probation, the appointment is permanent.

Â Â Â Â Â  (2) When there is no candidate upon the entrance register from which a position may be filled, the appointing power may, with the consent of the commission, fill such position by temporary appointment. A temporary appointment shall not continue for more than three months. No classified position shall be filled by a temporary appointment for more than three months in any calendar year.

Â Â Â Â Â  (3) The commission shall establish rules and regulations under which temporary appointments may be made. Temporary appointments shall be valid only until there are available candidates on the register. No temporary appointment shall be made to fill any position for which a promotional examination is given and an eligible register maintained. [1959 c.252 Â§33]

Â Â Â Â Â  242.770 Vacancies. Whenever there is a vacancy in any position in the civil service, the appointing power shall immediately notify the commission of the vacancy. The commission shall thereupon certify to the appointing power:

Â Â Â Â Â  (1) If the vacancy be in an entrance position, the names and addresses of the three candidates standing highest upon the entrance register. When more than one vacancy is to be filled, the number of names submitted shall equal the number of vacancies plus two.

Â Â Â Â Â  (2) If the vacancy be in a promotive position, the names and addresses of the two candidates standing highest upon the register for the classification or grade to which the position belongs. When more than one vacancy is to be filled the number of names submitted shall equal the number of vacancies plus one. [1959 c.252 Â§31]

Â Â Â Â Â  242.772 Report of appointing power to commission. Each appointing power shall:

Â Â Â Â Â  (1) Report to the commission forthwith upon each appointment the name of the appointee, the title or character of the position to which the appointment is made, the date of beginning of service and the salary or compensation therefor.

Â Â Â Â Â  (2) Report to the commission, on the date of official action or knowledge of each case, every change in the position of any person covered by ORS 242.702 to 242.824.

Â Â Â Â Â  (3) Furnish such other information to the commission as may be required in order to keep the roster mentioned in ORS 242.774. [1959 c.252 Â§20]

(Miscellaneous)

Â Â Â Â Â  242.774 Civil service roster. The commission shall keep in its office an official roster of all persons holding civil service positions and shall enter therein all appointments, promotions, demotions, transfers, reinstatements, resignations, suspensions, leaves of absence, removals and discharges, setting forth in each instance the date of beginning, change or termination of service and the nature of the duties performed, together with sufficient information to show why and how such appointments or other changes were made. The roster shall be kept so as to disclose readily to anyone desiring to inspect it all such matters as to each position subject to civil service and each person employed therein. [1959 c.252 Â§21]

Â Â Â Â Â  242.792 Leave of absence. Leave of absence for not more than 90 days without pay, and without consent of the commission, may be granted by the appointing power to any person subject to civil service. Such leave shall not in any way prejudice the rights or privileges of a person subject to civil service. Leave of absence for longer periods may be granted by the governing body of the political subdivision as governed by its rules and regulations. The appointing power or governing body shall give immediate notice of such leave to the commission. [1959 c.252 Â§34]

Â Â Â Â Â  242.794 Transfer or reinstatement. (1) The appointing power may authorize the transfer or reinstatement of any person holding one position to a similar position in the same classification or grade.

Â Â Â Â Â  (2) No transfer or reinstatement shall be made from a position in one classification or grade to a position in another classification or grade. [1959 c.252 Â§35]

(Discipline)

Â Â Â Â Â  242.796 Grounds for dismissal, demotion, suspension or deprivation of special privileges. (1) The tenure of persons subject to civil service shall continue during good behavior and such persons may be dismissed, demoted, suspended without pay or deprived of special privileges only for the following causes:

Â Â Â Â Â  (a) Incompetency, inefficiency or inattention to or dereliction of duty.

Â Â Â Â Â  (b) Dishonesty, intemperance, addiction to drugs or controlled substances, immoral conduct, insubordination or discourteous treatment of the public or of fellow employees.

Â Â Â Â Â  (c) Any other willful failure of good conduct tending to injure the public service.

Â Â Â Â Â  (d) Any willful violation of the provisions of ORS 242.702 to 242.824 or the rules or regulations adopted under ORS 242.702 to 242.824.

Â Â Â Â Â  (e) Conviction of a felony or a misdemeanor involving moral turpitude.

Â Â Â Â Â  (f) The willful giving of false information or withholding information, with intent to deceive, when making application for entrance.

Â Â Â Â Â  (2) No person shall be dismissed, demoted, suspended without pay or deprived of special privileges for political, racial or religious reasons. [1959 c.252 Â§36; 1979 c.744 Â§12; 1997 c.359 Â§3]

Â Â Â Â Â  242.798 Dismissal, demotion, suspension or deprivation of special privileges only for cause; written accusation. No person subject to civil service who has been permanently appointed under ORS 242.702 to 242.824 shall be dismissed, demoted, suspended without pay or deprived of special privileges except for cause, and then only upon the signed written accusation of the appointing power. A written statement of the accusation in general terms shall be served upon the accused, and a duplicate shall be filed with the commission. [1959 c.252 Â§37]

Â Â Â Â Â  242.800 Investigation and hearing upon demand of accused; right to counsel. Any permanent employee who has been dismissed, demoted, suspended without pay or deprived of special privileges may, within 10 days, file with the commission a signed written demand for an investigation. If the demand alleges, or if it otherwise appears to the commission, that the dismissal was not made in good faith for cause, the commission shall conduct an investigation and hold a public hearing, such hearing to be within 30 days from the time appeal is filed. Appellant may be represented by counsel or any representative of appellantÂs own choosing. The investigation shall be confined to the determination of the question of whether the dismissal was made in good faith for cause. [1959 c.252 Â§38]

Â Â Â Â Â  242.802 Findings of commission. After an investigation and public hearing, the commission may affirm or modify the action taken by the appointing power, or if it finds that the dismissal was not made in good faith for cause, the commission shall order the immediate reinstatement of the employee in the position from which the employee was dismissed. Reinstatement shall be retroactive and entitle the dismissed employee to pay or compensation or special privileges from the time of dismissal. The findings of the commission shall be certified in writing to the appointing power and immediately enforced by it. [1959 c.252 Â§39; 1977 c.400 Â§4; 1993 c.778 Â§27]

Â Â Â Â Â  242.804 Appeal from finding of commission; issue on appeal limited. (1) Any decision of the commission affecting any permanent employee or employees subject to ORS 242.702 to 242.824 may be appealed to the circuit court of the county in which the office of the appointing power or the commission is located, and the court shall hear the appeal.

Â Â Â Â Â  (2) The appeal, if taken by either an employee or by the appointing power, shall be taken by serving upon the commission, within 30 days after the date of the entry of such judgment or order, a written notice of appeal stating the grounds thereof and demanding that a certified transcript of the record and of all papers on file in the office of the commission affecting or relating to such judgment or order be filed by the commission with the court. The commission shall, within 10 days after the filing of such notice, make, certify and file such transcript with the court.

Â Â Â Â Â  (3) The circuit court shall hear and determine such appeal in a summary manner. The hearing shall be confined to the determination of whether the order of removal, discharge, demotion or suspension made by the commission was made in good faith for cause. No appeal to such court shall be heard except upon such grounds.

Â Â Â Â Â  (4) If an appeal is taken the prevailing party shall be allowed costs and disbursements on appeal. [1959 c.252 Â§40; 1965 c.296 Â§1]

(Prohibited Conduct)

Â Â Â Â Â  242.822 Prohibited conduct generally. No person shall:

Â Â Â Â Â  (1) Alone or in cooperation with one or more persons defeat, deceive or obstruct any person in respect to the right of that person of examination or registration according to the regulations prescribed by the commission under ORS 242.702 to 242.824.

Â Â Â Â Â  (2) Falsely mark, grade, estimate or report upon the examination or proper standing of any person examined, registered or certified pursuant to ORS 242.702 to 242.824, or aid in so doing, or make any false representation concerning the same or concerning the person examined.

Â Â Â Â Â  (3) Furnish to any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any person so examined, registered or certified or to be examined, registered or certified.

Â Â Â Â Â  (4) Impersonate any other person or permit or aid in any manner any other person to impersonate the individual in connection with any examination or registration or application or request to be examined or registered. [1959 c.252 Â§41]

(Contributions or Services for Political or Religious Purposes)

Â Â Â Â Â  242.824 Contribution to political or religious funds or performance of political service. No person holding any position subject to civil service is under any obligation to contribute to any political or religious fund or to render any political service to any person or party. No person shall be removed, reduced in grade or salary or otherwise prejudiced for refusing to do so. No person shall discharge, promote, demote or in any manner change the official rank, employment or compensation of any person subject to civil service or promise or threaten to do so for giving, withholding or neglecting to make any contribution of money or services or any other valuable thing for any political, racial or religious purpose. [1959 c.252 Â§42; 1997 c.359 Â§1]

PENALTIES

Â Â Â Â Â  242.990 Penalties. (1) Violation of any of the provisions of the CustodiansÂ Civil Service Law is a misdemeanor.

Â Â Â Â Â  (2) Willful violation of any of the provisions of ORS 242.720, 242.738, 242.768, 242.772, 242.792, 242.822 and 242.824 is a misdemeanor. [Subsection (2) enacted as 1959 c.252 Â§45]

_______________



Chapter 243

Chapter 243 Â Public Employee Rights and Benefits

2007 EDITION

PUBLIC EMPLOYEE RIGHTS AND BENEFITS

PUBLIC OFFICERS AND EMPLOYEES

LIFE INSURANCE FOR POLICE AND FIREFIGHTERS

243.005Â Â Â Â  Definitions for ORS 243.005 to 243.045

243.015Â Â Â Â  Life insurance for police and firefighters

243.025Â Â Â Â  Issuance of $10,000 life insurance certificate

243.035Â Â Â Â  Premiums and administrative costs to be budgeted and paid by public employers

243.045Â Â Â Â  Police and firefighters considered common group for certain purposes

243.055Â Â Â Â  Exemption from requirements of ORS 243.005 to 243.045 for certain public employers

PUBLIC EMPLOYEESÂ BENEFIT BOARD

243.061Â Â Â Â  Public EmployeesÂ Benefit Board; members; term; confirmation; expenses

243.066Â Â Â Â  Officers; quorum; meetings

BENEFIT PLANS

(Generally)

243.105Â Â Â Â  Definitions for ORS 243.105 to 243.285

243.107Â Â Â Â  Employees of institutions of higher education eligible to participate in benefit plan

243.125Â Â Â Â  Powers and duties of board; rules; compensation and expenses

243.135Â Â Â Â  Health benefit plans for public employees; terms and conditions

243.140Â Â Â Â  Health benefit and dental plans for persons operating foster homes

243.145Â Â Â Â  Board authority with respect to health benefit plans; termination of participation of state agency

243.160Â Â Â Â  Eligibility of retired state officer or employee to participate in dental benefit plan; rules

243.163Â Â Â Â  Eligibility of former member of Legislative Assembly to participate in group benefit plan

243.165Â Â Â Â  Public EmployeesÂ Benefit Account; continuing appropriation to account

243.167Â Â Â Â  Public EmployeesÂ Revolving Fund; continuing appropriation to fund

243.170Â Â Â Â  Contributions for job-share employees limited

243.185Â Â Â Â  Transfer of moneys from General Fund for payment of costs of health benefit plans

243.200Â Â Â Â  Participation of self-pay groups in benefit plans

243.205Â Â Â Â  Reports

243.215Â Â Â Â  Certain eligible employees permitted to receive state contributions for health benefit plans of their choice; rules

(Miscellaneous)

243.221Â Â Â Â  Options that may be offered under flexible benefit plan

243.223Â Â Â Â  Rules for flexible benefit plans; costs

243.252Â Â Â Â  Payment of cost for retired employee

243.275Â Â Â Â  Additional benefit plans authorized; assessment for expenses

243.285Â Â Â Â  Salary deductions; payment of moneys deducted

(Long Term Care Insurance)

243.291Â Â Â Â  Plan eligibility; costs to be paid by participants; fees

243.296Â Â Â Â  Board to develop method to make plan available; education program

(Retirees)

243.302Â Â Â Â  Grouping retired and nonretired employees for health insurance coverage

LOCAL GOVERNMENT HEALTH COVERAGE CONTRACTS

243.303Â Â Â Â  Local government authority to make health care insurance coverage available to retired officers and employees, spouses and children

AFFIRMATIVE ACTION

243.305Â Â Â Â  Policy of affirmative action and fair and equal employment opportunities and advancement

243.315Â Â Â Â  Director of Affirmative Action; duties; appointment; confirmation; legislative and judicial branches to monitor own programs

LEAVES OF ABSENCE FOR ATHLETIC COMPETITION

243.325Â Â Â Â  ÂPublic employeeÂ defined

243.330Â Â Â Â  Leaves of absence for athletic competition; requirements; maximum period; reinstatement

243.335Â Â Â Â  Reimbursement to public employer

SMOKING IN STATE OFFICES

243.345Â Â Â Â  Smoking in places of state employment; policy statement

243.350Â Â Â Â  Personnel Division rules restricting smoking in places of state employment

DEFERRED COMPENSATION PLANS

(Definitions)

243.401Â Â Â Â  Definitions for ORS 243.401 to 243.507

(Deferred Compensation Fund)

243.411Â Â Â Â  Deferred Compensation Fund

243.416Â Â Â Â  State Treasurer as fund custodian; administration

243.421Â Â Â Â  Investment program for fund; securities law not applicable

243.426Â Â Â Â  Accounts; use for administrative expenses

243.428Â Â Â Â  Forfeited payments; use of moneys

(State Deferred Compensation Plan)

243.435Â Â Â Â  Plan contents; assets held in trust; use of moneys; recovery of overpayments; assignment of benefits prohibited

243.440Â Â Â Â  Salary reduction for deferred compensation plan; amount; payment

243.445Â Â Â Â  Employee choice of plans; choice not binding; change in value of employee assets not to affect net worth of state

243.450Â Â Â Â  Disclosure statement; contents

243.460Â Â Â Â  Effect of deferred compensation on current taxable income and on retirement programs

243.465Â Â Â Â  Rollover distribution of deferred amounts to beneficiary

243.470Â Â Â Â  Administration of deferred compensation program; rules

243.472Â Â Â Â  Costs of plan administration assessed against participants; apportionment of expenses; expenses not board budgeted items

(Local Government Deferred Compensation Plans)

243.474Â Â Â Â  Investment of local government plan assets through investment program; agreement with Public Employees Retirement System; charges against participants

243.476Â Â Â Â  Compliance with federal requirements

243.478Â Â Â Â  Plan administration agreements; costs

(Immunities)

243.482Â Â Â Â  Immunity of governmental agencies from liability for plan administration or investment of funds

(Deferred Compensation Advisory Committee)

243.505Â Â Â Â  Deferred Compensation Advisory Committee

(Payment of Deferred Compensation to Alternate Payee)

243.507Â Â Â Â  Payment of deferred compensation to alternate payee under judgment or order; procedure; compliance with state and federal requirements; administrative expenses; limitations; rules

DEPENDENT CARE ASSISTANCE PLAN

243.550Â Â Â Â  Dependent care assistance plan

EXPENSE REIMBURSEMENT PLAN

243.555Â Â Â Â  Definitions for ORS 243.555 to 243.575

243.560Â Â Â Â  Rulemaking; charge for administration; records

243.565Â Â Â Â  Administration of plan

243.570Â Â Â Â  Compensation reduction agreement

243.575Â Â Â Â  Computation of retirement and pension benefits; taxable income

243.585Â Â Â Â  Accounting system allowances for dedication of salary

COLLECTIVE BARGAINING

(Generally)

243.650Â Â Â Â  Definitions for ORS 243.650 to 243.782

243.656Â Â Â Â  Policy statement

243.662Â Â Â Â  Rights of public employees to join labor organizations

243.666Â Â Â Â  Certified or recognized labor organization as exclusive employee group representative; protection of employee nonassociation rights

(Unfair Labor Practices)

243.672Â Â Â Â  Unfair labor practices; complaints; filing fees

243.676Â Â Â Â  Processing of unfair labor practice complaints; civil penalties

(Representation Matters)

243.682Â Â Â Â  Representation questions; investigation and hearings on petitions; certification without election; rules; elections

243.686Â Â Â Â  Representation elections; ballot form; determining organization to be certified; consent elections

243.692Â Â Â Â  Limitation on successive representation elections

(Bargaining; Mediation; Fact-Finding)

243.696Â Â Â Â  State agency representatives in bargaining; Chief Justice as representative of judicial branch

243.698Â Â Â Â  Expedited bargaining process; notice; implementation of proposed changes

243.702Â Â Â Â  Renegotiation of invalid provisions in agreements

243.706Â Â Â Â  Agreement may provide for grievance and other disputes to be resolved by binding arbitration or other resolution process; powers of arbitrator

243.712Â Â Â Â  Mediation upon failure to agree after 150-day period; impasse; final offer; fact-finding; effect of subsequent arbitration decision

243.716Â Â Â Â  Use of volunteers not contracting out for services

243.722Â Â Â Â  Fact-finding procedure; costs; basis for findings and opinions; effect of subsequent arbitration decision

(Strikes)

243.726Â Â Â Â  Public employee strikes; equitable relief against certain strikes; effect of unfair labor practice charge on prohibited strike

243.732Â Â Â Â  Refusal to cross picket line as prohibited strike

243.736Â Â Â Â  Strikes by certain emergency and public safety personnel

243.738Â Â Â Â  Strikes by employees of mass transit districts, transportation districts and municipal bus systems

(Arbitration)

243.742Â Â Â Â  Binding arbitration when strike prohibited

243.746Â Â Â Â  Selection of arbitrator; arbitration procedure; last best offers; bases for findings and opinions; sharing arbitration costs

243.752Â Â Â Â  Arbitration decision final; enforcement; effective date of compensation increases; modifying award

243.756Â Â Â Â  Employment conditions during arbitration

243.762Â Â Â Â  Alternative arbitration procedure under collective bargaining agreement

(Miscellaneous)

243.766Â Â Â Â  Board duties in administration of collective bargaining laws; rules

243.772Â Â Â Â  Effect of collective bargaining laws on local charters and ordinances

243.776Â Â Â Â  Rights and responsibilities of public employees

243.778Â Â Â Â  Student representation when bargaining unit includes higher education faculty; duties of student representatives; confidentiality requirements

243.782Â Â Â Â  Representation by counsel authorized

OPTIONAL RETIREMENT PLAN FOR HIGHER EDUCATION EMPLOYEES

243.800Â Â Â Â  Optional retirement plan for certain academic and administrative higher education employees

TAX-SHELTERED ANNUITIES FOR EDUCATIONAL EMPLOYEES

243.820Â Â Â Â  Agreement for payment of annuity premium or investment in stock of regulated investment company

243.830Â Â Â Â  Effect of agreement on retirement contributions and benefits

COACHES PLAN

243.850Â Â Â Â  Qualified football coaches plan; participation; salary deduction

OREGON
EDUCATORS BENEFIT BOARD

243.860Â Â Â Â  Definitions for ORS 243.860 to 243.886

243.862Â Â Â Â  Oregon Educators Benefit Board; members; term; expenses; officers; quorum; meetings; confirmation

243.864Â Â Â Â  Duties; rules; contracts; personnel

243.866Â Â Â Â  Benefit plans; criteria; coverage options; payroll deductions; rules

243.868Â Â Â Â  Benefit plans for other than health and dental benefits; premiums; district plans

243.870Â Â Â Â  Long term care benefit plans

243.872Â Â Â Â  Board to develop methods to make long term care benefit plans available; educational materials

243.874Â Â Â Â  Flexible benefit plans; rules

243.876Â Â Â Â  Payroll deductions; reports

243.878Â Â Â Â  Board authority with respect to health benefit plans; termination of participation of district

243.880Â Â Â Â  Oregon Educators Benefit Account; continuing appropriation; monthly deposits

243.882Â Â Â Â  Monthly assessment of participating districts; purposes; maximum account balance

243.884Â Â Â Â  Oregon Educators Revolving Fund; continuous appropriation to board; purposes; rules; moneys paid into fund

243.886Â Â Â Â  Limitations on district participation in benefit plans; exceptions

(Temporary provisions relating to Task Force on Educator Health Benefits are compiled as notes following ORS 243.886)

HIGHER EDUCATION SUPPLEMENTAL RETIREMENT BENEFITS

243.910Â Â Â Â  Definitions for ORS 243.910 to 243.945

243.920Â Â Â Â  Assisting employees to obtain supplemental benefits; employee contribution

243.930Â Â Â Â  Board contributions; investment; purchase of benefits

243.935Â Â Â Â  Employer assumption of full amount of employee contributions

243.940Â Â Â Â  Employee election; cancellation of election

243.945Â Â Â Â  Employees not eligible for assistance

PUBLIC SAFETY MEMORIAL FUND

243.950Â Â Â Â  Public Safety Memorial Fund

243.952Â Â Â Â  Public Safety Memorial Fund Board; officers; quorum; meetings; staff

243.954Â Â Â Â  Definitions for ORS 243.954 to 243.974

243.956Â Â Â Â  Eligibility for benefits from fund; types of benefits

243.958Â Â Â Â  Initial application for benefits

243.959Â Â Â Â  Supplemental application for benefits

243.960Â Â Â Â  Application information public record

243.962Â Â Â Â  Determination of award amount

243.964Â Â Â Â  Order

243.966Â Â Â Â  Reconsideration; no review

243.968Â Â Â Â  Payment of awards

243.969Â Â Â Â  Payment of lump sum benefits

243.970Â Â Â Â  Authority of board; rules; report

243.972Â Â Â Â  Gifts; requirements for tax deductibility

243.974Â Â Â Â  Designation of beneficiary form; notice required when public safety officer suffers qualifying death or disability

LIFE INSURANCE FOR POLICE AND FIREFIGHTERS

Â Â Â Â Â  243.005 Definitions for ORS 243.005 to 243.045. As used in ORS 243.005 to 243.045:

Â Â Â Â Â  (1) ÂFirefighterÂ means persons employed by a city, county or district whose duties involve fire fighting and includes a volunteer firefighter whose position normally requires less than 600 hours of service per year.

Â Â Â Â Â  (2) ÂPolice officerÂ includes police chiefs and police officers of a city who are classified as police officers by the council or other governing body of the city; sheriffs and those deputy sheriffs whose duties, as classified by the county governing body are the regular duties of police officers; employees of districts, whose duties, as classified by the governing body of the district are the regular duties of police officers; employees of the Department of State Police who are classified as police officers by the Superintendent of State Police; employees of the Criminal Justice Division of the Department of Justice who are classified by the Attorney General as criminal investigators or criminal financial investigators; employees of the Oregon State Lottery Commission who are classified by the Director of the Oregon State Lottery as enforcement agents; and employees of Department of Corrections institutions as defined in ORS 421.005 whose duties, as assigned by the superintendent, include the custody of persons committed to the custody of or transferred to the Department of Corrections institution; but Âpolice officerÂ does not include volunteer or reserve police officers or persons considered by the respective governing bodies to be civil deputies or clerical personnel.

Â Â Â Â Â  (3) ÂPublic employerÂ means a city, a county or the state, or one of its agencies or political subdivisions that employs police officers or firefighters. [1971 c.692 Â§6; 1985 c.302 Â§11; 1987 c.320 Â§149; 1991 c.67 Â§61; 2001 c.33 Â§1]

Â Â Â Â Â  243.010 [Amended by 1955 c.203 Â§1; 1959 c.162 Â§1; 1969 c.597 Â§141; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.015 Life insurance for police and firefighters. The Oregon Department of Administrative Services shall enter into a contract with an insurance company licensed to do business in this state to purchase insurance as described in ORS 243.025 for all police officers and firefighters in the service of public employers. [1971 c.692 Â§7; 1973 c.409 Â§1; 1991 c.67 Â§62]

Â Â Â Â Â  243.020 [Amended by 1955 c.203 Â§2; 1955 c.503 Â§1; 1957 c.204 Â§1; 1959 c.162 Â§2; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.025 Issuance of $10,000 life insurance certificate. When the Oregon Department of Administrative Services has awarded the contract under ORS 243.015, every police officer and firefighter in the service of a public employer shall be issued, pursuant to the contract provided for in ORS 243.015, a certificate of insurance in the face amount of $10,000, covering death caused by injury sustained during working hours as a police officer or firefighter or death resulting from such an injury within 365 days. The insurance certificate shall set forth the names of any beneficiaries whom the insured may designate. [1971 c.692 Â§8; 1973 c.409 Â§2; 1991 c.67 Â§63]

Â Â Â Â Â  243.030 [Amended by 1955 c.203 Â§3; repealed by 1955 c.503 Â§2]

Â Â Â Â Â  243.035 Premiums and administrative costs to be budgeted and paid by public employers. (1) The premiums and administrative costs incurred by the Oregon Department of Administrative Services for the insurance provided for in ORS 243.005 to 243.045 shall be paid by the affected public employers and shall not come from funds of the Public Employees Retirement System.

Â Â Â Â Â  (2) Every public employer shall include in its budget amounts sufficient to pay the annual premiums accruing on the policies of insurance issued pursuant to ORS 243.005 to 243.045, and amounts sufficient to reimburse the Oregon Department of Administrative Services for its administrative expenses incurred under ORS 243.005 to 243.045. [Subsection (1) enacted as 1971 c.692 Â§9; subsection (2) enacted as 1971 c.692 Â§10]

Â Â Â Â Â  243.040 [Amended by 1955 c.203 Â§4; 1959 c.162 Â§3; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.045 Police and firefighters considered common group for certain purposes. For purposes of the Insurance Code, police officers and firefighters are considered to be associated in a common group formed for purposes other than the obtaining of insurance. [1971 c.692 Â§11; 1973 c.409 Â§3; 1991 c.67 Â§64]

Â Â Â Â Â  243.050 [Amended by 1955 c.203 Â§5; 1959 c.162 Â§4; 1969 c.502 Â§6; repealed by 1971 c.692 Â§14]

Â Â Â Â Â  243.055 Exemption from requirements of ORS 243.005 to 243.045 for certain public employers. (1) Notwithstanding ORS 243.005 to 243.045, if a public employer provides benefits equal to or better than the insurance required under ORS 243.025, as determined by the Director of the Department of Consumer and Business Services, the public employer is exempt from the requirements of ORS 243.005 to 243.045 for so long as such benefits continue to be equal or better than the insurance required, as determined by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Determinations pursuant to subsection (1) of this section shall be made after reasonable notice and opportunity for hearing as provided in ORS chapter 183. [1971 c.692 Â§12; 1973 c.612 Â§13]

Â Â Â Â Â  243.060 [Amended by 1955 c.203 Â§6; 1957 c.204 Â§2; 1959 c.162 Â§5; 1969 c.502 Â§7; repealed by 1971 c.692 Â§14]

PUBLIC EMPLOYEESÂ BENEFIT BOARD

Â Â Â Â Â  243.061 Public EmployeesÂ Benefit Board; members; term; confirmation; expenses. (1) There is created in the Oregon Department of Administrative Services the Public EmployeesÂ Benefit Board consisting of eight voting members and two members of the Legislative Assembly as nonvoting advisory members. Two of the voting members are ex officio members and six are appointed by the Governor. The voting members shall be:

Â Â Â Â Â  (a) Four members representing the state as an employer and management employees, who shall be as follows:

Â Â Â Â Â  (A) The Director of the Oregon Department of Administrative Services or a designee of the director;

Â Â Â Â Â  (B) The Administrator of the Office for Oregon Health Policy and Research or a designee of the administrator; and

Â Â Â Â Â  (C) Two management employees appointed by the Governor from areas of state government other than the Oregon Department of Administrative Services or the Office for Oregon Health Policy and Research; and

Â Â Â Â Â  (b) Four members appointed by the Governor and representing nonmanagement representable employees, who shall be as follows:

Â Â Â Â Â  (A) Two persons from the largest employee representative unit;

Â Â Â Â Â  (B) One person from the second largest employee representative unit; and

Â Â Â Â Â  (C) One person from representable employees not represented by employee representative units described in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (2) One member of the Senate shall be appointed by the President of the Senate and one member of the House of Representatives shall be appointed by the Speaker of the House to serve as nonvoting advisory members.

Â Â Â Â Â  (3) The term of office of each appointed voting member is four years, but an appointed voting member serves at the pleasure of the Governor. Before the expiration of the term of a voting member appointed by the Governor, the Governor shall appoint a successor to take office upon the date of that expiration. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointments by the Governor of voting members of the board are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) Members of the board who are not members of the Legislative Assembly shall receive no compensation for their services, but shall be paid for their necessary and actual expenses while on official business in accordance with ORS 292.495. Members of the board who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly. [1997 c.222 Â§1]

Â Â Â Â Â  Note: 243.061 and 243.066 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.066 Officers; quorum; meetings. (1) The Public EmployeesÂ Benefit Board shall select one of its appointed voting members as chairperson and another appointed voting member as vice chairperson, for terms and with duties and powers necessary for the performance of the functions of those offices as the board determines.

Â Â Â Â Â  (2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the voting members of the board. [1997 c.222 Â§3]

Â Â Â Â Â  Note: See note under 243.061.

Â Â Â Â Â  243.070 [Repealed by 1971 c.692 Â§14]

BENEFIT PLANS

(Generally)

Â Â Â Â Â  243.105 Definitions for ORS 243.105 to 243.285. As used in ORS 243.105 to 243.285, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefit planÂ includes, but is not limited to:

Â Â Â Â Â  (a) Contracts for insurance or other benefits, including medical, dental, vision, life, disability and other health care recognized by state law, and related services and supplies;

Â Â Â Â Â  (b) Comparable benefits for employees who rely on spiritual means of healing; and

Â Â Â Â Â  (c) Self-insurance programs managed by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) ÂBoardÂ means the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (3) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation, or a board-approved guarantor of benefit plan coverage and compensation.

Â Â Â Â Â  (4)(a) ÂEligible employeeÂ means an officer or employee of a state agency who elects to participate in one of the group benefit plans described in ORS 243.135. The term includes state officers and employees in the exempt, unclassified and classified service, and state officers and employees, whether or not retired, who:

Â Â Â Â Â  (A) Are receiving a service retirement allowance, a disability retirement allowance or a pension under the Public Employees Retirement System or are receiving a service retirement allowance, a disability retirement allowance or a pension under any other retirement or disability benefit plan or system offered by the State of Oregon for its officers and employees;

Â Â Â Â Â  (B) Are eligible to receive a service retirement allowance under the Public Employees Retirement System and have reached earliest retirement age under ORS chapter 238;

Â Â Â Â Â  (C) Are eligible to receive a pension under ORS 238A.100 to 238A.245, and have reached earliest retirement age as described in ORS 238A.165; or

Â Â Â Â Â  (D) Are eligible to receive a service retirement allowance or pension under another retirement benefit plan or system offered by the State of Oregon and have attained earliest retirement age under the plan or system.

Â Â Â Â Â  (b) ÂEligible employeeÂ does not include individuals:

Â Â Â Â Â  (A) Engaged as independent contractors;

Â Â Â Â Â  (B) Whose periods of employment in emergency work are on an intermittent or irregular basis;

Â Â Â Â Â  (C) Who are employed on less than half-time basis unless the individuals are employed in positions classified as job-sharing positions, unless the individuals are defined as eligible under rules of the board or unless the individuals are employed as nurses or nursing educators;

Â Â Â Â Â  (D) Appointed under ORS 240.309;

Â Â Â Â Â  (E) Provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals; or

Â Â Â Â Â  (F) Provided student health care services in conjunction with their enrollment as students at the state institutions of higher education.

Â Â Â Â Â  (5) ÂFamily memberÂ means an eligible employeeÂs spouse and any unmarried child or stepchild within age limits and other conditions imposed by the board with regard to unmarried children or stepchildren.

Â Â Â Â Â  (6) ÂPayroll disbursing officerÂ means the officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency.

Â Â Â Â Â  (7) ÂPremiumÂ means the monthly or other periodic charge for a benefit plan.

Â Â Â Â Â  (8) ÂState agencyÂ means every state officer, board, commission, department or other activity of state government. [1971 c.527 Â§1; 1979 c.302 Â§3; 1979 c.468 Â§30a; 1981 c.773 Â§1; 1983 c.640 Â§1; 1985 c.224 Â§2; 1985 c.635 Â§4; 1991 c.89 Â§1; 1997 c.222 Â§27; 1999 c.971 Â§3; 2003 c.640 Â§1; 2003 c.733 Â§68; 2007 c.789 Â§3]

Â Â Â Â Â  243.107 Employees of institutions of higher education eligible to participate in benefit plan. A person employed by a state institution of higher education or the Oregon Health and Science University may be considered an eligible employee for participation in one of the group benefit plans described in ORS 243.135 if the State Board of Higher Education, or the Oregon Health and Science University Board of Directors for Oregon Health and Science University employees, determines that funds are available therefor and if:

Â Â Â Â Â  (1) Notwithstanding ORS 243.105 (4)(b)(F), the person is a student enrolled in an institution of higher education and is employed as a graduate teaching assistant, graduate research assistant or a fellow at the institution and elects to participate; or

Â Â Â Â Â  (2) Notwithstanding ORS 243.105 (4)(b)(B) or (C), the person is employed on a less than half-time basis in an unclassified instructional or research support capacity and elects to participate. [1983 c.266 Â§2; 1991 c.89 Â§2; 1995 c.162 Â§65; 1997 c.222 Â§28; 1999 c.971 Â§4]

Â Â Â Â Â  243.110 [1955 c.313 Â§1; 1959 c.540 Â§1; 1963 c.313 Â§1; repealed by 1967 c.627 Â§12]

Â Â Â Â Â  243.115 [1971 c.527 Â§2; 1973 c.792 Â§7; 1989 c.563 Â§1; 1993 c.500 Â§9; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.120 [1963 c.331 Â§8; 1967 c.267 Â§1; repealed by 1967 c.627 Â§12]

Â Â Â Â Â  243.125 Powers and duties of board; rules; compensation and expenses. (1) The Public EmployeesÂ Benefit Board shall prescribe rules for the conduct of its business. The board shall study all matters connected with the providing of adequate benefit plan coverage for eligible state employees on the best basis possible with relation both to the welfare of the employees and to the state. The board shall design benefits, devise specifications, analyze carrier responses to advertisements for bids and decide on the award of contracts. Contracts shall be signed by the chairperson on behalf of the board.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the goal of the board shall be to provide a high quality plan of health and other benefits for state employees at a cost affordable to both the employer and the employees.

Â Â Â Â Â  (3) Subject to ORS chapter 183, the board may make rules not inconsistent with ORS 243.105 to 243.285 and 292.051 to determine the terms and conditions of eligible employee participation and coverage.

Â Â Â Â Â  (4) The board shall prepare specifications, invite bids and do acts necessary to award contracts for health benefit plan and dental benefit plan coverage of eligible employees in accordance with the criteria set forth in ORS 243.135 (1).

Â Â Â Â Â  (5) The board may retain consultants, brokers or other advisory personnel when necessary and, subject to the State Personnel Relations Law, shall employ such personnel as are required to perform the functions of the board. [1971 c.527 Â§3; 1975 c.560 Â§1; 1975 c.667 Â§1a; 1983 c.640 Â§2; 1987 c.879 Â§9; 1997 c.222 Â§29; 2001 c.655 Â§5]

Â Â Â Â Â  243.130 [1981 c.93 Â§4; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.135 Health benefit plans for public employees; terms and conditions. (1) Notwithstanding any other benefit plan contracted for and offered by the Public EmployeesÂ Benefit Board, the board shall contract for a health benefit plan or plans best designed to meet the needs and provide for the welfare of eligible employees and the state. In considering whether to enter into a contract for a plan, the board shall place emphasis on:

Â Â Â Â Â  (a) Employee choice among high quality plans;

Â Â Â Â Â  (b) A competitive marketplace;

Â Â Â Â Â  (c) Plan performance and information;

Â Â Â Â Â  (d) Employer flexibility in plan design and contracting;

Â Â Â Â Â  (e) Quality customer service;

Â Â Â Â Â  (f) Creativity and innovation;

Â Â Â Â Â  (g) Plan benefits as part of total employee compensation; and

Â Â Â Â Â  (h) The improvement of employee health.

Â Â Â Â Â  (2) The board may approve more than one carrier for each type of plan contracted for and offered but the number of carriers shall be held to a number consistent with adequate service to eligible employees and their family members.

Â Â Â Â Â  (3) Where appropriate for a contracted and offered health benefit plan, the board shall provide options under which an eligible employee may arrange coverage for family members.

Â Â Â Â Â  (4) Payroll deductions for such costs as are not payable by the state may be made upon receipt of a signed authorization from the employee indicating an election to participate in the plan or plans selected and the deduction of a certain sum from the employeeÂs pay.

Â Â Â Â Â  (5) In developing any health benefit plan, the board may provide an option of additional coverage for eligible employees and their family members at an additional cost or premium.

Â Â Â Â Â  (6) Transfer of enrollment from one plan to another shall be open to all eligible employees and their family members under rules adopted by the board. Because of the special problems that may arise in individual instances under comprehensive group practice plan coverage involving acceptable physician-patient relations between a particular panel of physicians and particular eligible employees and their family members, the board shall provide a procedure under which any eligible employee may apply at any time to substitute a health service benefit plan for participation in a comprehensive group practice benefit plan. [1971 c.527 Â§4; 1975 c.560 Â§2; 1977 c.313 Â§1; 1983 c.640 Â§3; 1997 c.222 Â§30]

Â Â Â Â Â  243.140 Health benefit and dental plans for persons operating foster homes. (1) Persons whose homes are certified as a foster home by the Department of Human Services under ORS 418.630 and as defined in ORS 418.625 (3) may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the foster parent. For such purposes, foster parents shall be considered eligible employees.

Â Â Â Â Â  (2) A person who maintains a developmental disability child foster home that is certified by the department under ORS 443.830 and 443.835 may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the person. For such purposes, the person maintaining the home shall be considered an eligible employee.

Â Â Â Â Â  (3) Persons who participate in the health benefit plan pursuant to subsections (1) and (2) of this section may also participate in a dental plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the foster parent or the person maintaining the developmental disability child foster home. [1989 c.550 Â§3; 1991 c.578 Â§1; 1997 c.222 Â§31; 1999 c.316 Â§8; 2001 c.900 Â§239]

Â Â Â Â Â  Note: 243.140 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.145 Board authority with respect to health benefit plans; termination of participation of state agency. (1) The Public EmployeesÂ Benefit Board shall have authority to employ whatever means are reasonably necessary to carry out the purposes of ORS 243.105 to 243.285 and 292.051. Such authority shall include but is not limited to authority to self-insure and to seek clarification, amendment, modification, suspension or termination of any agreement or contract that in the boardÂs judgment requires such action.

Â Â Â Â Â  (2) Upon providing specific notice in writing to the carrier, the affected employee organization or organizations, the Oregon Department of Administrative Services and affected, eligible employees, and after affording opportunity for a public hearing upon the issues that may be involved, the board may enter an order withdrawing approval of any benefit plan. Thirty days after entry of the order, the board shall terminate all withholding authorizations of eligible employees and terminate all board-approved participation in the plan.

Â Â Â Â Â  (3) The board by order may terminate the participation of any state agency if within three months the state agency fails to perform any action required by ORS 243.105 to 243.285 and 292.051 or by board rule. [1971 c.527 Â§5; 1997 c.222 Â§32; 2003 c.640 Â§2]

Â Â Â Â Â  243.155 [1971 c.527 Â§6; 1975 c.667 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.157 [1985 c.224 Â§4; repealed by 1991 c.969 Â§7]

Â Â Â Â Â  243.160 Eligibility of retired state officer or employee to participate in dental benefit plan; rules. A retired state officer or employee is not required to participate in one of the group benefit plans described in ORS 243.135 in order to obtain dental benefit plan coverage. The Public EmployeesÂ Benefit Board shall establish by rule standards of eligibility for retired officers or employees to participate in a dental benefit plan. [1981 c.773 Â§4; 1991 c.16 Â§1]

Â Â Â Â Â  243.163 Eligibility of former member of Legislative Assembly to participate in group benefit plan. A member of the Legislative Assembly who is receiving a pension or annuity under ORS 238.092 (1)(a) shall be eligible to participate as a retired state officer in one of the group benefit plans described in ORS 243.135 after the member ceases to be a member of the Legislative Assembly if the member applies to the Public EmployeesÂ Benefit Board within 60 days after the member ceases to be a member of the Legislative Assembly. [1989 c.799 Â§16; 1997 c.222 Â§33]

Â Â Â Â Â  243.165 Public EmployeesÂ Benefit Account; continuing appropriation to account. (1) There hereby is created in the General Fund an account to be known as the Public EmployeesÂ Benefit Account, the balances of which are continuously appropriated to cover administrative expenses incurred in connection with the administration of ORS 243.105 to 243.285 and 292.051.

Â Â Â Â Â  (2) There hereby is appropriated to the Public EmployeesÂ Benefit Account, subject to ORS 243.185, an amount not to exceed two percent of the monthly employer and employee contributions for any benefit available under ORS 243.105 to 243.285 and 292.051. [1971 c.527 Â§7; 1997 c.222 Â§34; 2001 c.655 Â§3]

Â Â Â Â Â  243.167 Public EmployeesÂ Revolving Fund; continuing appropriation to fund. (1) There is created the Public EmployeesÂ Revolving Fund, separate and distinct from the General Fund. The balances of the Public EmployeesÂ Revolving Fund are continuously appropriated to cover expenses incurred in connection with the administration of ORS 243.105 to 243.285 and 292.051. Assets of the Public EmployeesÂ Revolving Fund may be retained for limited periods of time as established by the Public EmployeesÂ Benefit Board by rule. Among other purposes, the board may retain the funds to control expenditures, stabilize benefit premium rates and self-insure. The board may establish subaccounts within the Public EmployeesÂ Revolving Fund.

Â Â Â Â Â  (2) There is appropriated to the Public EmployeesÂ Revolving Fund all unused employer contributions for employee benefits and all refunds, dividends, unused premiums and other payments attributable to any employee contribution or employer contribution made from any carrier or contractor that has provided employee benefits administered by the board, and all interest earned on such moneys. [2001 c.655 Â§2; 2003 c.640 Â§3]

Â Â Â Â Â  Note: 243.167 was added to and made a part of 243.105 to 243.285 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.170 Contributions for job-share employees limited. When more than one individual shares a single position that is classified as a job-sharing position, the state shall contribute to obtain coverage for the individuals a total amount not greater than the amount that would be contributed to obtain coverage for one individual in the same position. The individuals shall receive credit for the state contribution in such proportions as they and the employer agree upon, and each individual who desires coverage shall make further contribution in such amounts as may be appropriate. [1997 c.222 Â§25]

Â Â Â Â Â  243.175 [1971 c.527 Â§8; 1973 c.225 Â§1; 1975 c.667 Â§3; 1977 c.570 Â§3; 1979 c.302 Â§1; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.180 [1975 c.667 Â§5; 1977 c.570 Â§4; 1979 c.302 Â§2; 1979 c.538 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.182 [1981 c.93 Â§3; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.185 Transfer of moneys from General Fund for payment of costs of health benefit plans. Subject to legislative or Emergency Board approval of budgetary authorization for operation of the Public EmployeesÂ Benefit Board and its administration of the health benefit plans and other duties under ORS 243.105 to 243.285 and 292.051, an amount not to exceed two percent of the employer and employee contributions shall be forwarded by each payroll disbursing officer to the board and deposited by it in the State Treasury to the credit of the Public EmployeesÂ Benefit Account to meet administrative and other costs authorized by ORS 243.105 to 243.285 and 292.051. The board shall take action to ensure that the balance in the account does not exceed five percent of the monthly total of employer and employee contributions for more than 120 days. [1971 c.527 Â§9; 1997 c.222 Â§35; 2001 c.655 Â§4]

Â Â Â Â Â  243.195 [1971 c.527 Â§10; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.200 Participation of self-pay groups in benefit plans. (1) The Public EmployeesÂ Benefit Board may allow self-pay groups to participate in benefit plans available to eligible state employees, if the group meets a minimum participation level equal to 75 percent of the persons in the group.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to:

Â Â Â Â Â  (a) Any person or group of persons similarly situated exempted by state or federal law from any minimum participation requirement; or

Â Â Â Â Â  (b) Any person or group of persons participating prior to January 1, 1992, in a benefit plan that was offered by the State EmployesÂ Benefit Board.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âself-pay groupÂ means a group of persons other than state employees for whom the state makes no contributions for benefit plans under ORS 243.105 to 243.285. [1991 c.577 Â§4; 1997 c.222 Â§36]

Â Â Â Â Â  243.205 Reports. The payroll disbursing officer shall submit reports to the Public EmployeesÂ Benefit Board regarding health care coverage for eligible or participating employees as the board considers desirable. [1971 c.527 Â§11; 1997 c.222 Â§37]

Â Â Â Â Â  243.215 Certain eligible employees permitted to receive state contributions for health benefit plans of their choice; rules. Any eligible employee unable to participate in one or more of the plans described in ORS 243.135 (1) solely because the employee is assigned to perform duties outside the state may be eligible to receive the monthly state contribution, less administrative expenses, as payment of all or part of the cost of a health benefit plan of choice, subject to the approval of the Public EmployeesÂ Benefit Board and such rules as the board may adopt. [1971 c.527 Â§13]

Â Â Â Â Â  243.220 [1977 c.675 Â§1; renumbered 243.345]

(Miscellaneous)

Â Â Â Â Â  243.221 Options that may be offered under flexible benefit plan. (1) In addition to the powers and duties otherwise provided by law to provide employee benefits, the Public EmployeesÂ Benefit Board may provide, administer and maintain flexible benefit plans under which eligible employees of this state may choose among taxable and nontaxable benefits as provided in the federal Internal Revenue Code.

Â Â Â Â Â  (2) In providing flexible benefit plans, the board may offer:

Â Â Â Â Â  (a) Health or dental benefits as provided in ORS 243.125 and 243.135.

Â Â Â Â Â  (b) Other insurance benefits as provided in ORS 243.275.

Â Â Â Â Â  (c) Dependent care assistance as provided in ORS 243.550.

Â Â Â Â Â  (d) Expense reimbursement as provided in ORS 243.560.

Â Â Â Â Â  (e) Any other benefit that may be excluded from an employeeÂs gross income under the federal Internal Revenue Code.

Â Â Â Â Â  (f) Any part or all of the state contribution for employee benefits in cash to the employee.

Â Â Â Â Â  (3) In developing flexible benefit plans under this section, the board shall design the plan on the best basis possible with relation to the welfare of employees and to the state. [1989 c.804 Â§2; 1997 c.222 Â§38]

Â Â Â Â Â  243.223 Rules for flexible benefit plans; costs. (1) In providing flexible benefit plans under ORS 243.221, the Public EmployeesÂ Benefit Board shall adopt rules as are considered necessary for the establishment and administration of the plans.

Â Â Â Â Â  (2) The board may assess a charge to participating employees to pay the cost of administering the plans and may pay some or all of such cost from funds authorized to pay general administrative expenses incurred by the board.

Â Â Â Â Â  (3) The board may contract with private organizations for administration of flexible benefit plans in accordance with rules adopted under subsection (1) of this section. [1989 c.804 Â§3; 1997 c.222 Â§39]

Â Â Â Â Â  243.225 [1977 c.675 Â§2; renumbered 243.350]

Â Â Â Â Â  243.230 [1979 c.469 Â§2; 1985 c.224 Â§5; 1987 c.158 Â§36; 1989 c.1006 Â§6; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.232 [1983 c.266 Â§4; 1995 c.612 Â§16; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.235 [1979 c.469 Â§3; 1989 c.1006 Â§1; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.240 [1979 c.469 Â§5; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.245 [1979 c.469 Â§6; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.250 [1979 c.469 Â§7; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.252 Payment of cost for retired employee. The state may pay none of the cost of making health benefit plan coverage available to a retired state employee who is an eligible employee and to family members or may agree, by collective bargaining agreement or otherwise, to pay part or all of that cost. [1985 c.224 Â§7]

Â Â Â Â Â  243.253 [1981 c.773 Â§2; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.255 [1979 c.469 Â§8; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.260 [1979 c.469 Â§9; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.265 [1979 c.469 Â§10; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.270 [1979 c.469 Â§11; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.275 Additional benefit plans authorized; assessment for expenses. (1) In addition to contracting for health and dental benefit plans, the Public EmployeesÂ Benefit Board may contract with carriers to provide at the expense of participating eligible employees and with or without state participation for coverage, including but not limited to, insurance or other benefit based on life, supplemental medical, supplemental dental, optical, accidental death or disability insurance plans.

Â Â Â Â Â  (2) The monthly contribution of each eligible employee for other benefit plan or plans coverage, as described in subsection (1) of this section, shall be the total cost per month of the benefit coverage afforded the employee under the plan or plans, for which the employee exercises an option, including the cost of enrollment of such eligible employees and administrative expenses therefor.

Â Â Â Â Â  (3) For any benefit plan or plans described in subsection (1) of this section in which the state participates, the monthly contribution of each eligible employee for the benefit plan, for which the employee exercises an option and there is state participation, shall be reduced by an amount equal to the portion thereof contributed by the state, including the cost of enrollment of the eligible employee and the administrative expenses therefor.

Â Â Â Â Â  (4) The board may withdraw approval of any such additional benefit plan coverage in the same manner as it withdraws approval of health benefit plans as described and authorized by ORS 243.145.

Â Â Â Â Â  (5) If any state agency contracts for any of the benefits described in subsection (1) of this section on behalf of any state employees, the administrative expenses thereof shall be paid by assessment of the participating employees. Such contracts are subject to approval of the board before they become operative. The board may withdraw approval for any such benefit in the same manner as it withdraws approval under ORS 243.145. [1979 c.469 Â§12; 1997 c.222 Â§40]

Â Â Â Â Â  243.280 [1979 c.469 Â§14; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.285 Salary deductions; payment of moneys deducted. (1) Upon receipt of the request in writing of an eligible employee so to do, the payroll disbursing officer authorized to disburse funds in payment of the salary or wages of the eligible employee may deduct from the salary or wages of the employee an amount of money indicated in the request for payment of the applicable amount set forth in benefit plans selected by the employee or selected on the employeeÂs behalf for:

Â Â Â Â Â  (a) Group health and related services and supplies, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (b) Group life insurance, including life insurance for family members of the eligible employee.

Â Â Â Â Â  (c) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, recognized under state law, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (d) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for family members of the eligible employee.

Â Â Â Â Â  (e) Other benefits, including self-insurance programs, that are approved and provided by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) Moneys deducted under subsection (1) of this section shall be paid over promptly:

Â Â Â Â Â  (a) To the carriers or persons responsible for payment of premiums to carriers, in accordance with the terms of the contracts made by the eligible employees or on their behalf; or

Â Â Â Â Â  (b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public EmployeesÂ Benefit Board. [1979 c.469 Â§13; 1997 c.222 Â§41; 2003 c.640 Â§4]

Â Â Â Â Â  243.290 [1979 c.469 Â§15; repealed by 1997 c.222 Â§54]

(Long Term Care Insurance)

Â Â Â Â Â  243.291 Plan eligibility; costs to be paid by participants; fees. (1) The Public EmployeesÂ Benefit Board shall make available one or more fully insured long term care insurance plans. The plans shall be made available to eligible employees, retired employees and family members. Notwithstanding ORS 243.105, for purposes of this subsection, Âfamily membersÂ includes family members as defined by the board and also includes the parents of the employee or retiree and the parents of the spouse of the employee or retiree.

Â Â Â Â Â  (2) Employees of local governments and employees of political subdivisions may participate in the plans under terms and conditions established by the board, if it does not jeopardize the financial viability of the boardÂs long term care insurance plans. However, unless the local government or political subdivision provides otherwise, the employeeÂs participation is a personal action of the employee and does not obligate the local government or political subdivision to pay for the provision of benefits under this subsection.

Â Â Â Â Â  (3) Participation of eligible employees or retired employees in any long term care insurance plan made available by the board is voluntary and is subject to reasonable underwriting guidelines and eligibility rules established by the board.

Â Â Â Â Â  (4) The employee or retired employee is solely responsible for the payment of the long term care premium rates developed by the board. The board is authorized to charge a reasonable administrative fee, in addition to the premium charged by the long term care insurer, to cover the cost of administration and consumer education materials. [1997 c.757 Â§1; 1999 c.59 Â§60]

Â Â Â Â Â  Note: 243.291 and 243.296 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.295 [1979 c.469 Â§16; repealed by 1997 c.222 Â§54]

Â Â Â Â Â  243.296 Board to develop method to make plan available; education program. (1) The Public EmployeesÂ Benefit Board shall develop effective and cost-effective ways to make the long term care insurance plans described under ORS 243.291 available.

Â Â Â Â Â  (2) The board, in consultation with the Public Employees Retirement System, shall develop long term care insurance plan design, eligibility rules, underwriting principles and educational materials in order to:

Â Â Â Â Â  (a) Allow eligible employees to continue to participate in the plans after retirement; and

Â Â Â Â Â  (b) Allow former eligible employees to enroll in the plans after retirement.

Â Â Â Â Â  (3) The boardÂs education program for the eligible employees and retired employees shall provide information on the potential need for long term care, methods of financing long term care and the availability of long term care insurance plans offered by the board. [1997 c.757 Â§2]

Â Â Â Â Â  Note: See note under 243.291.

Â Â Â Â Â  243.300 [1979 c.469 Â§17; repealed by 1997 c.222 Â§54]

(Retirees)

Â Â Â Â Â  243.302 Grouping retired and nonretired employees for health insurance coverage. The Public EmployeesÂ Benefit Board may group retired state employees and state employees who are not retired for the purpose of entering into contracts for health insurance coverage. [1991 c.969 Â§1; 1997 c.222 Â§42]

Â Â Â Â Â  Note: 243.302 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOCAL GOVERNMENT HEALTH COVERAGE CONTRACTS

Â Â Â Â Â  243.303 Local government authority to make health care insurance coverage available to retired officers and employees, spouses and children. (1) As used in this section:

Â Â Â Â Â  (a) ÂHealth careÂ means medical, surgical, hospital or any other remedial care recognized by state law and related services and supplies and includes comparable benefits for persons who rely on spiritual means of healing.

Â Â Â Â Â  (b) ÂLocal governmentÂ means any city, county, school district or other special district in this state.

Â Â Â Â Â  (c) ÂRetired employeeÂ means a former officer or employee of a local government who is retired for service or disability, and who received or is receiving retirement benefits, under the Public Employees Retirement System or any other retirement system or plan applicable to officers and employees of the local government.

Â Â Â Â Â  (2) The governing body of any local government that contracts for or otherwise makes available health care insurance coverage for officers and employees of the local government shall, insofar as and to the extent possible, make that coverage available for any retired employee of the local government who elects within 60 days after the effective date of retirement to participate in that coverage and, at the option of the retired employee, for the spouse of the retired employee and any unmarried children under 18 years of age. The health care insurance coverage shall be made available for a retired employee until the retired employee becomes eligible for federal Medicare coverage, for the spouse of a retired employee until the spouse becomes eligible for federal Medicare coverage and for a child until the child arrives at majority, and may, but need not, be made available thereafter. The governing body may prescribe reasonable terms and conditions of eligibility and coverage, not inconsistent with this section, for making the health care insurance coverage available. The local government may pay none of the cost of making that coverage available or may agree, by collective bargaining agreement or otherwise, to pay part or all of that cost.

Â Â Â Â Â  (3) A local government and a health care insurer may not create a group solely for the purpose of rating or of establishing a premium for health care insurance coverage of retired employees and their dependents that is separate from the group for health care insurance coverage of officers and employees of the local government and their dependents. Nothing in this subsection prevents a local government from allocating rates or premiums differently among retired employees and their dependents and officers and employees of the local government and their dependents once the rating or premium is established. [1981 c.240 Â§1; 1985 c.224 Â§1; 2001 c.604 Â§1; 2003 c.62 Â§1; 2003 c.694 Â§1]

Â Â Â Â Â  Note: 243.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AFFIRMATIVE ACTION

Â Â Â Â Â  243.305 Policy of affirmative action and fair and equal employment opportunities and advancement. (1) It is declared to be the public policy of
Oregon
that all branches of state government shall be leaders among employing entities within the state in providing to its citizens and employees, through a program of affirmative action, fair and equal opportunities for employment and advancement in programs and services and in the awarding of contracts.

Â Â Â Â Â  (2) ÂAffirmative actionÂ means a method of eliminating the effects of past and present discrimination, intended or unintended, on the basis of race, religion, national origin, age, sex, marital status or physical or mental disabilities. [1975 c.529 Â§1; 1981 c.436 Â§1; 1989 c.224 Â§35]

Â Â Â Â Â  243.315 Director of Affirmative Action; duties; appointment; confirmation; legislative and judicial branches to monitor own programs. (1) There is hereby created in the office of the Governor the position of Director of Affirmative Action. The primary duty of the occupant of this position shall be to direct and monitor affirmative action programs in all state agencies to implement the public policy stated in ORS 243.305. The director shall be appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

Â Â Â Â Â  (2) The legislative and judicial branches shall each select a person to monitor the effectiveness of the branchesÂ affirmative action programs. [1975 c.529 Â§2; 1981 c.436 Â§2]

LEAVES OF ABSENCE FOR ATHLETIC COMPETITION

Â Â Â Â Â  243.325 ÂPublic employeeÂ defined. For the purposes of this section and ORS 243.330 and 243.335, Âpublic employeeÂ means officers or employees, classified, unclassified, exempt and nonexempt, of:

Â Â Â Â Â  (1) State agencies.

Â Â Â Â Â  (2) Community colleges.

Â Â Â Â Â  (3) School districts and education service districts.

Â Â Â Â Â  (4) County governments.

Â Â Â Â Â  (5) City governments.

Â Â Â Â Â  (6) Districts as defined in ORS 255.012 and any other special district. [1979 c.830 Â§1; 1997 c.249 Â§73; 2001 c.104 Â§74]

Â Â Â Â Â  243.330 Leaves of absence for athletic competition; requirements; maximum period; reinstatement. (1) To encourage amateur athletic competition at the world level, state agencies and political subdivisions described in ORS 243.325 (2) to (6) may grant leaves of absence on request to any public employee who participates in world, Pan American or Olympic events as a group leader, coach, official or athlete of a United States amateur team for the purpose of preparing for and engaging in the competition and preliminary competitions.

Â Â Â Â Â  (2) The leave shall be with regular pay and benefits for periods of official training camps and competitions. Paid leave shall not exceed 90 days per calendar year.

Â Â Â Â Â  (3) Upon expiration of the leave, the public employee shall have the right to be reinstated to the position held before the leave was granted and at the salary rates prevailing for such positions on the date of resumption of duty without loss of seniority or other employment rights. Failure of the employee to report within 30 days after termination of official competition shall be cause for dismissal.

Â Â Â Â Â  (4) In order to be eligible for the benefits authorized by ORS 243.325 to 243.335, the public employee shall be a resident of this state for a period of not less than five years and shall have been a public employee of the particular employer for a period of not less than one year prior to being granted the leave. [1979 c.830 Â§2]

Â Â Â Â Â  243.335 Reimbursement to public employer. Public employees eligible for the benefits authorized by ORS 243.325 to 243.335 are obligated to reimburse the employer in full through monetary payment, with no interest charge, or through hours worked equivalent to the number of hours spent on athletic leave, or a combination of both. Full reimbursement shall be accomplished at a time not later than 10 years following the last day the employee received benefits under ORS 243.325 to 243.335. [1979 c.830 Â§3; 1997 c.249 Â§74]

SMOKING IN STATE OFFICES

Â Â Â Â Â  243.345 Smoking in places of state employment; policy statement. The Legislative Assembly finds that because the smoking of tobacco creates a health hazard, it is necessary to protect the public health by restricting smoking in places of employment operated by the State of
Oregon
. [Formerly 243.220]

Â Â Â Â Â  243.350 Personnel Division rules restricting smoking in places of state employment. (1) In accordance with the provisions of ORS chapter 183, the Personnel Division shall adopt rules restricting smoking in places of employment operated by departments or agencies of the State of
Oregon
. The rules of the division shall:

Â Â Â Â Â  (a) Set standards for the designation of areas in a place of employment where smoking is permitted, including standards for ventilation and physical barriers.

Â Â Â Â Â  (b) Require departments or agencies to designate areas in the place of employment where smoking is permitted pursuant to the standards of the division.

Â Â Â Â Â  (c) Require departments or agencies supplying employees with lounges to provide smoke-free lounge areas for nonsmoking employees.

Â Â Â Â Â  (d) Prohibit smoking in a place of employment in any area not designated as an area where smoking is permitted.

Â Â Â Â Â  (2) The rules adopted by the division pursuant to subsection (1) of this section shall not apply to enclosed offices occupied exclusively by smokers, even though the offices may be visited by nonsmokers.

Â Â Â Â Â  (3) Nothing in this section is intended to prevent departments or agencies from prohibiting smoking in the entire area of the place of employment. [Formerly 243.225]

DEFERRED COMPENSATION PLANS

(Definitions)

Â Â Â Â Â  243.400 [1977 c.721 Â§2; 1979 c.468 Â§31; 1991 c.618 Â§1; repealed by 1997 c.179 Â§1 (243.401 enacted in lieu of 243.400)]

Â Â Â Â Â  243.401 Definitions for ORS 243.401 to 243.507. As used in ORS 243.401 to 243.507:

Â Â Â Â Â  (1) ÂBoardÂ means the Public Employees Retirement Board described in ORS 238.630.

Â Â Â Â Â  (2) ÂCouncilÂ means the Oregon Investment Council created by ORS 293.706.

Â Â Â Â Â  (3) ÂDeferred compensation contractÂ means a written agreement entered into by the state and an eligible state employee under the provisions of ORS 243.440.

Â Â Â Â Â  (4) ÂDeferred compensation investment programÂ means the program established by the Oregon Investment Council under ORS 243.421, for investment of assets of the Deferred Compensation Fund.

Â Â Â Â Â  (5) ÂDeferred compensation planÂ means a plan established by the state or a local government for the deferral of compensation payable to employees of the state or local government and for the deferral of income taxation on that compensation.

Â Â Â Â Â  (6) ÂEligible state employeeÂ means an officer or employee of a state board, commission, department or other instrumentality of state government, including, but not limited to, all officers and employees of the executive, judicial and legislative branches of state government, but excluding:

Â Â Â Â Â  (a) Persons engaged as independent contractors, except as otherwise specifically allowed by statute;

Â Â Â Â Â  (b) Persons who are employed in emergency work and whose periods of employment are on an intermittent or irregular basis; and

Â Â Â Â Â  (c) Persons who are provided sheltered employment or make-work by the state in an employment or industries program maintained for the benefit of such individuals.

Â Â Â Â Â  (7) ÂFundÂ means the Deferred Compensation Fund established under ORS 243.411.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a city, county, municipal or public corporation, any political subdivision of the state or any instrumentality thereof, or an agency created by two or more such political subdivisions to provide themselves governmental services.

Â Â Â Â Â  (9) ÂLocal government deferred compensation planÂ means a deferred compensation plan that is established and administered by a local government.

Â Â Â Â Â  (10) ÂLocal plan participantÂ means a person participating in a local government deferred compensation plan.

Â Â Â Â Â  (11) ÂParticipating local governmentÂ means a local government that invests all or part of the assets of the deferred compensation plan established by the local government through the deferred compensation investment program.

Â Â Â Â Â  (12) ÂState deferred compensation planÂ means the deferred compensation plan described in ORS 243.435 for eligible state employees.

Â Â Â Â Â  (13) ÂState plan participantÂ means a person participating in the state deferred compensation plan, either through current or past deferrals of compensation.

Â Â Â Â Â  (14) ÂSystemÂ means the Public Employees Retirement System established in ORS 238.600. [1997 c.179 Â§2 (enacted in lieu of 243.400)]

Â Â Â Â Â  243.410 [1977 c.721 Â§3; 1983 c.789 Â§1; 1991 c.618 Â§2; repealed by 1997 c.179 Â§36]

(Deferred Compensation Fund)

Â Â Â Â Â  243.411 Deferred Compensation Fund. (1) The Deferred Compensation Fund is created, separate and distinct from the General Fund, for the purpose of holding and investing assets of the state deferred compensation plan and the assets of the deferred compensation plans of participating local governments. Interest and any other earnings of the Deferred Compensation Fund shall be credited to the fund. Moneys in the fund may be used only for the purposes of implementing and administering ORS 243.401 to 243.507.

Â Â Â Â Â  (2) Subject to rules adopted by the Public Employees Retirement Board under ORS 243.470, the assets of the Deferred Compensation Fund may be commingled with the assets of the Public Employees Retirement Fund for investment purposes in a group trust or by other means.

Â Â Â Â Â  (3) The limitations imposed on the use of the Deferred Compensation Fund by subsection (1) of this section do not affect any law of this state that authorizes the manner in which moneys in the fund may be invested. [1997 c.179 Â§3]

Â Â Â Â Â  243.416 State Treasurer as fund custodian; administration. The Deferred Compensation Fund shall be held by the State Treasurer, who shall be custodian of the fund. Another person may be appointed as custodian of the fund if the State Treasurer and the Public Employees Retirement Board agree to the appointment. On request from the Director of the Public Employees Retirement System or the directorÂs designee, the Oregon Department of Administrative Services shall draw warrants and issue payments on the Deferred Compensation Fund for the payment of benefits, the payment of expenses incurred by the system in the administration of ORS 243.401 to ORS 243.507, and the payment of refunds or other amounts that by reason of excessive contributions or other error are owed to state plan participants or local plan participants or the beneficiaries of those participants. [1997 c.179 Â§4]

Â Â Â Â Â  243.420 [1977 c.721 Â§10; 1983 c.789 Â§2; repealed by 1991 c.618 Â§20]

Â Â Â Â Â  243.421 Investment program for fund; securities law not applicable. (1) The Oregon Investment Council shall establish a program for investment of moneys in the Deferred Compensation Fund. The program shall include policies and procedures for the investment of moneys in the fund. The program and all investments of moneys under the program are subject to the provisions of ORS 293.701 to 293.820.

Â Â Â Â Â  (2) The council shall provide to the Public Employees Retirement Board a description of the investment options set forth in the councilÂs policies and procedures for the investment of moneys in the fund, the applicable benchmark for each option and a description of the characteristics of each benchmark.

Â Â Â Â Â  (3) The provisions of ORS chapter 59 that require registration of securities do not apply to any share, participation or other interest in the state deferred compensation plan or in the Deferred Compensation Fund. The provisions of ORS chapter 59 requiring licensing of certain persons as broker-dealers or as investment advisors do not apply to any of the following persons or entities for the purposes of implementing and administering the deferred compensation investment program established under this section:

Â Â Â Â Â  (a) The council.

Â Â Â Â Â  (b) The Public Employees Retirement Board.

Â Â Â Â Â  (c) The Public Employees Retirement System.

Â Â Â Â Â  (d) The State Treasurer.

Â Â Â Â Â  (e) Any officer or employee of the persons or entities described in paragraphs (a) to (d) of this subsection. [1997 c.179 Â§5]

Â Â Â Â Â  243.426 Accounts; use for administrative expenses. On request from the Public Employees Retirement Board, the State Treasurer shall establish all accounts in the Deferred Compensation Fund that are necessary to administer the provisions of ORS 243.401 to 243.507. The accounts shall be established and maintained with the charges assessed under ORS 243.472 against the account balances of the state plan participants and the funds invested by participating local governments. The moneys held in the accounts established by the board may be used only for payment of the administrative expenses incurred by the system, the State Treasurer and the Oregon Investment Council in administering the provisions of ORS 243.401 to 243.507. [1997 c.179 Â§6]

Â Â Â Â Â  243.428 Forfeited payments; use of moneys. (1) If a warrant, check or order is issued for the payment of a deferred compensation benefit under the state deferred compensation plan, or for payment of a refund under the state deferred compensation plan, and the warrant, check or order is canceled, declared void or otherwise made unpayable, the payment shall be forfeited and the amount of the payment shall be returned or credited to the Deferred Compensation Fund. The amount forfeited may be used for the payment of administrative expenses of the state deferred compensation plan. Any amounts forfeited under this section shall be restored to the fund and paid to the payee, without interest, if the payee is located and files a claim for the benefit. The amount so paid shall be restored from other forfeited amounts or paid as an administrative expense of the state deferred compensation plan. The Public Employees Retirement Board may reissue the warrant, check or order for payment without bond if the payee is located after the warrant, check or order is canceled, declared void or otherwise made unpayable. Benefit payments forfeited under this subsection are not subject to ORS 98.302 to 98.436.

Â Â Â Â Â  (2) The amount of any warrant, check or order for the payment of employee benefit withdrawals or refunds under a local government deferred compensation plan that is canceled, declared void or otherwise made unpayable shall be credited to the account of the applicable local government deferred compensation plan held in the Deferred Compensation Fund. The state shall not be liable under this subsection to a payee, or to a payeeÂs beneficiaries, in the event a warrant, check or order for payment is not reissued to the payee or the payeeÂs beneficiaries. [1997 c.179 Â§7]

Â Â Â Â Â  243.430 [1977 c.721 Â§4; 1985 c.256 Â§1; 1985 c.690 Â§1; 1991 c.618 Â§3; repealed by 1997 c.179 Â§36]

(State Deferred Compensation Plan)

Â Â Â Â Â  243.435 Plan contents; assets held in trust; use of moneys; recovery of overpayments; assignment of benefits prohibited. (1) The Public Employees Retirement Board shall administer the state deferred compensation plan described in ORS 243.401 to 243.507 on behalf of the state for the benefit of eligible state employees.

Â Â Â Â Â  (2) All assets of the state deferred compensation plan are held in trust for the exclusive benefit of the state plan participants and their beneficiaries. Except as otherwise provided by law, the Public Employees Retirement Board is declared to be the trustee of the assets of the state deferred compensation plan.

Â Â Â Â Â  (3) The State of
Oregon
has no proprietary interest in the assets of the state deferred compensation plan or in payments of deferred compensation made to the plan by state plan participants. The state disclaims any right to reclaim payments made to the plan and waives any right of reclamation the state may have to the plan assets. This subsection does not limit the ability of the board to alter or refund an erroneously made employer payment.

Â Â Â Â Â  (4) All moneys paid into the plan shall be deposited into the Deferred Compensation Fund.

Â Â Â Â Â  (5) The assets of the state deferred compensation plan that are held in the Deferred Compensation Fund may be used only for the payment of benefits under the plan and for payment of expenses or refund liabilities incurred by the system in administration of the state deferred compensation plan.

Â Â Â Â Â  (6) If the board determines that a state plan participant or any other person has received any amount in excess of the amounts that the participant or other person is entitled to receive under ORS 243.401 to 243.507, the board may recover the overpayment or other improperly paid amount in the same manner as provided for the recovery of overpayments from the Public Employees Retirement Fund under ORS 238.715.

Â Â Â Â Â  (7) A state plan participant may not assign, anticipate, alienate, sell, transfer, pledge or in any way encumber any of the rights a participant may have under the state deferred compensation plan, and the state shall reject and refuse to honor any such purported action with respect to those rights. [1997 c.179 Â§8]

Â Â Â Â Â  243.440 Salary reduction for deferred compensation plan; amount; payment. (1) The state and an eligible state employee may enter into a written deferred compensation contract that provides that a specified portion of the compensation payable to the employee for services rendered by the employee will not be paid or otherwise made available at the time the services are rendered but instead will be paid or otherwise made available at some future date. The deferred compensation contract must specify the amount by which the employeeÂs compensation will be reduced each month for the purpose of funding the deferred compensation benefit for the employee. The amount of the reduction may not be less than $25 per month and may not exceed the maximum amount allowable under rules adopted by the Public Employees Retirement Board under ORS 243.470.

Â Â Â Â Â  (2) The state officer or official authorized to disburse moneys in payment of salaries and wages of employees is authorized, upon written request of an eligible state employee, to reduce each month the salary of the eligible state employee by an amount of money designated by that employee in the employeeÂs deferred compensation contract. The state officer or official may pay that amount to the Public Employees Retirement System for deposit in the Deferred Compensation Fund. [1977 c.721 Â§5; 1983 c.789 Â§3; 1991 c.618 Â§4; 1997 c.179 Â§9]

Â Â Â Â Â  243.445 Employee choice of plans; choice not binding; change in value of employee assets not to affect net worth of state. (1) When an eligible state employee agrees to participate in the state deferred compensation plan under ORS 243.401 to 243.507, the employee may indicate a preference with respect to the mode of investment or deposit to be used by the state in investing or depositing the deferred income under the plan. The preference indicated by the employee is not binding on the state.

Â Â Â Â Â  (2) Any change in the net value of the assets of an eligible state employee invested under the state deferred compensation plan shall result in a commensurate change in the total amount distributable to the employee or the beneficiary of the employee, and shall not result in any increase or decrease in the net worth of the state. [1977 c.721 Â§11; 1983 c.789 Â§4; 1991 c.618 Â§5; 1997 c.179 Â§10]

Â Â Â Â Â  243.450 Disclosure statement; contents. The Public Employees Retirement System shall give each eligible state employee who enters into a deferred compensation contract under the state deferred compensation plan, prior to the deferral of any part of that employeeÂs salary, a disclosure statement in writing that contains information regarding the options available under the plan for the investment of deferred compensation, including the probable income and probable safety of the moneys deferred, that persons of reasonable prudence and discretion require when determining the permanent disposition of their funds. [1977 c.721 Â§12; 1991 c.618 Â§6; 1997 c.179 Â§11]

Â Â Â Â Â  243.460 Effect of deferred compensation on current taxable income and on retirement programs. (1) The amount by which an eligible state employeeÂs salary is reduced under ORS 243.440 shall continue to be included as regular compensation for the purpose of computing the retirement, pension and Social Security benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (2) The state deferred compensation plan established by ORS 243.401 to 243.507 supplements all other retirement and pension systems established by the State of Oregon, and participation by an eligible state employee in the state deferred compensation plan shall not cause a reduction of any retirement or pension benefits provided to the employee by law. [1977 c.721 Â§6; 1997 c.179 Â§12]

Â Â Â Â Â  243.465 Rollover distribution of deferred amounts to beneficiary. (1) If a benefit is payable under the state deferred compensation plan described in ORS 243.401 to 243.507 to a beneficiary by reason of the death of an eligible state employee participating in the plan, the beneficiary may elect to have all or part of the distribution of deferred amounts paid as an eligible rollover distribution to an individual retirement plan described in 26 U.S.C. 408(a), or an individual retirement annuity, other than an endowment contract, described in 26 U.S.C. 408(b), if the plan or annuity is established for the purpose of receiving the eligible rollover distribution on behalf of the designated beneficiary.

Â Â Â Â Â  (2) Subsection (1) of this section applies to an eligible rollover distribution of deferred amounts to a beneficiary who is not treated as the spouse of the decedent for federal tax purposes and who is the decedentÂs designated beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9). To the extent provided by rules of the Public Employees Retirement Board, a trust maintained for the benefit of one or more beneficiaries must be treated by the board in the same manner as a trust that is designated as a beneficiary for the purposes of the minimum required distribution requirements of 26 U.S.C. 401(a)(9).

Â Â Â Â Â  (3) As used in this section, Âeligible rollover distributionÂ has the meaning given that term in 26 U.S.C. 402(c)(4), as in effect on January 1, 2008. [2007 c.628 Â§8]

Â Â Â Â Â  243.470 Administration of deferred compensation program; rules. (1) Subject to ORS chapter 183, the Public Employees Retirement Board may adopt rules necessary to implement the provisions of ORS 243.401 to 243.507 and determine the terms and conditions of eligible state employee participation and coverage. Rules adopted by the board under this subsection shall establish the terms and conditions of deferred compensation contracts for eligible state employees.

Â Â Â Â Â  (2) The Public Employees Retirement System shall adopt forms and maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.401 to 243.507 or which may be required by agencies of the State of
Oregon
or the
United States
.

Â Â Â Â Â  (3) The board shall adopt rules and take all actions necessary to maintain compliance of the state deferred compensation plan with requirements for governmental deferred compensation plans imposed by the Internal Revenue Code and by regulations adopted pursuant to the Internal Revenue Code.

Â Â Â Â Â  (4) The Public Employees Retirement System may contract with a private corporation or institution able and qualified to provide consolidated billing services, state plan participant enrollment services, educational services, state plan participant accounts, data processing, record keeping and other related services that are necessary or appropriate to the administration of the state deferred compensation plan under ORS 243.401 to 243.507. [1977 c.721 Â§8; 1983 c.789 Â§5; 1991 c.618 Â§7; 1997 c.179 Â§13]

Â Â Â Â Â  243.472 Costs of plan administration assessed against participants; apportionment of expenses; expenses not board budgeted items. (1) ORS 243.401 to 243.507 shall be implemented and administered by the Public Employees Retirement Board so that no expense is incurred by the State of Oregon or the Public Employees Retirement Fund and so that the State of Oregon and the Public Employees Retirement System incur no liabilities other than those liabilities that may be imposed under ORS 243.401 to 243.507 or other law. In addition to the amounts that may be deducted by the State Treasurer pursuant to ORS 293.718, the Public Employees Retirement System may assess a charge against the accounts of state plan participants in the Deferred Compensation Fund. The charge may not exceed two percent of the balances of those accounts. Funds collected pursuant to the charge are continuously appropriated for and shall be used only to cover the costs incurred by the system to administer the state deferred compensation plan, to issue refunds and to pay costs incurred in investing the plan assets.

Â Â Â Â Â  (2) For the purpose of implementing and administering the provisions of ORS 243.401 to 243.507, including implementation and administration of service agreements entered into with local governments under ORS 243.478, the Public Employees Retirement Board may designate fiscal periods. The board may apportion extraordinary expenses incurred during any fiscal period, including but not limited to expenses for equipment and actuarial studies, to subsequent fiscal periods for purposes of equitably distributing the burden of the expenses. The board may carry forward unexpended fees collected in one fiscal period to a later fiscal period for the payment of future expenses.

Â Â Â Â Â  (3) In the event the assessment provided for in subsection (1) of this section is inadequate to meet the administrative expenses incurred by the system for the state deferred compensation plan, and these expenses are not carried over to another fiscal period, the excess expenses may be paid by an additional one-time assessment against the account balances of state plan participants in the Deferred Compensation Fund. The additional assessment shall be in an amount determined by the Public Employees Retirement Board to be sufficient to pay the excess expenses in the fiscal period in which the assessment is made. The one-time assessment is in addition to the regular assessment provided for in subsection (1) of this section.

Â Â Â Â Â  (4) Deferred compensation benefit payments, and amounts payable as refunds, shall not for any purpose be deemed expenses of the board and shall not be included in its biennial departmental budget. [1997 c.179 Â§14; 2001 c.716 Â§23]

(Local Government Deferred Compensation Plans)

Â Â Â Â Â  243.474 Investment of local government plan assets through investment program; agreement with Public Employees Retirement System; charges against participants. (1) A local government that establishes a deferred compensation plan may invest all or part of the planÂs assets through the deferred compensation investment program established by the Oregon Investment Council under ORS 243.421. Plan assets of a local government deferred compensation plan invested through the deferred compensation investment program are not subject to the limitations on investment imposed by ORS 294.033 and 294.035. Local governments that invest through the deferred compensation investment program are subject to the policies and procedures established by the council for the administration of the program.

Â Â Â Â Â  (2) A local government that wishes to become a participating local government pursuant to this section must enter into a written agreement with the Public Employees Retirement System. The agreement must set forth the terms of the investment and the record keeping and related services to be performed by the system for the invested funds. The Public Employees Retirement Board may require that the local government enter into a service agreement under ORS 243.478 as a condition of an agreement under this subsection. If the local government and the system cannot reach an agreement under the provisions of this subsection, the local government may not become a participating local government.

Â Â Â Â Â  (3) All funds invested by the council for a participating local government must be accounted for separately. Investment of funds under this section must be implemented and administered so that the State of
Oregon
incurs no expense or liability other than those liabilities that may be imposed under ORS 243.401 to 243.507 or other law.

Â Â Â Â Â  (4) In addition to those amounts that may be deducted by the State Treasurer pursuant to ORS 293.718, the system may assess a charge against the total account balances of all participating local governments that is sufficient to reimburse the system for any additional costs of investing funds for participating local governments. The Public Employees Retirement Board shall not act as a trustee or be considered the trustee of any trust established by a local government deferred compensation plan.

Â Â Â Â Â  (5) The terms of the agreement provided for in subsection (2) of this section shall govern the nature and extent of the information that must be provided to local government officers and employees about the investment of deferred compensation through the deferred compensation investment program. [1997 c.179 Â§15]

Â Â Â Â Â  243.476 Compliance with federal requirements. (1) As a condition of allowing a local government to become a participating local government, and at any time thereafter, the Oregon Investment Council, the Public Employees Retirement Board or the Director of the Public Employees Retirement System may require that the local government provide proof that the local government deferred compensation plan complies with the provisions of section 457 of the Internal Revenue Code, as amended, that apply to governmental plans, including but not limited to any required declaration of trust related to plan assets and appointment of a trustee. The council, board or director may require an opinion of counsel or other assurance satisfactory to the council, board or director that participation of a local government deferred compensation plan in the deferred compensation investment program does not cause the State of Oregon, its agencies or employees to violate any federal or state laws or regulations related to investments and securities.

Â Â Â Â Â  (2) Participating local governments shall take all actions that the Oregon Investment Council, the Public Employees Retirement Board or the Director of the Public Employees Retirement System, in their discretion, deem necessary for compliance by the deferred compensation investment program with all applicable federal and state laws or for qualification of the program for any exemptions from regulation available under those laws, including but not limited to the federal Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and ORS chapter 59. [1997 c.179 Â§16]

Â Â Â Â Â  243.478 Plan administration agreements; costs. (1) A participating local government and the Public Employees Retirement System may enter into a written agreement for the system to provide consolidated billing services, participant enrollment services, participant accounts, data processing, record keeping and other related services that are necessary or appropriate to the administration of the local government deferred compensation plan. The agreement may provide that the services be provided directly by the system or through contracts with other providers.

Â Â Â Â Â  (2) Agreements under this section must require that the participating local government remain the responsible administrator for the local government deferred compensation plan. The agreement may provide any additional terms and conditions that the system determines necessary for the purposes of offering the services described in subsection (1) of this section to local government deferred compensation plans, including proof of compliance under ORS 243.476. The system may require that participating local governments that enter into agreements with the system under this section have uniform provisions on plan administration and record keeping.

Â Â Â Â Â  (3) The system may assess a charge, in an amount to be determined by the system, against the total account balances in the Deferred Compensation Fund of all local governments that have entered into service agreements under this section. The charge imposed under this subsection is in addition to any charges that may be assessed against local governments by the system under ORS 243.474 or deducted by the State Treasurer under ORS 293.718.

Â Â Â Â Â  (4) In the event the assessment provided for in subsection (3) of this section is inadequate to meet the administrative expenses incurred by the system for local government deferred compensation plans during a fiscal period, and the expenses are not carried over to another fiscal period pursuant to ORS 243.472 (2), the excess expenses may be paid by an additional one-time assessment against the account balances in the Deferred Compensation Fund of participating local governments that have entered into service agreements under this section. [1997 c.179 Â§17]

Â Â Â Â Â  243.480 [1977 c.721 Â§9; 1983 c.789 Â§6; repealed by 1991 c.618 Â§20]

(Immunities)

Â Â Â Â Â  243.482 Immunity of governmental agencies from liability for plan administration or investment of funds. (1) A civil action for damages may not be brought against the state, the State Treasurer, the Oregon Investment Council, the Public Employees Retirement Board, or the officers or employees of the board by reason of:

Â Â Â Â Â  (a) A breach of any duty in administering or investing of funds in the Deferred Compensation Fund;

Â Â Â Â Â  (b) A breach of any duty in administering or investing of the funds of participating local governments; or

Â Â Â Â Â  (c) Any losses suffered by a state plan participant or local plan participant or the beneficiaries of those participants because of the participantÂs choice of an investment option available through the deferred compensation investment program established under ORS 243.421.

Â Â Â Â Â  (2) Any claim that the council, the board, the State Treasurer or the system, or any of their officers or employees, violated federal or state securities laws, including antifraud provisions, in the implementation or administration of ORS 243.401 to 243.507 is subject to the provisions of ORS 30.260 to 30.300. With respect to such claims, the state shall defend, save harmless and indemnify the State Treasurer, the system, members of the council, the board, and their officers and employees, as provided for other torts under the provisions of ORS 30.260 to 30.300.

Â Â Â Â Â  (3) The limitations on liability established by this section do not include an exemption from any liability that may be imposed under the provisions of ORS chapter 59. Except to the extent that the state deferred compensation plan and the deferred compensation investment program are exempted from registration and licensing requirements under ORS 243.421, ORS chapter 59 applies to the administration and investment of the Deferred Compensation Fund, the state deferred compensation plan, local government deferred compensation plans and the deferred compensation investment program. [1997 c.179 Â§18]

Â Â Â Â Â  243.490 [1977 c.721 Â§7; repealed by 1997 c.179 Â§36]

Â Â Â Â Â  243.495 [1977 c.721 Â§13; 1983 c.789 Â§7; 1991 c.618 Â§8; repealed by 1997 c.179 Â§36]

(Deferred Compensation Advisory Committee)

Â Â Â Â Â  243.505 Deferred Compensation Advisory Committee. (1) The Deferred Compensation Advisory Committee shall be appointed by the Public Employees Retirement Board, consisting of seven members with knowledge of deferred compensation plans.

Â Â Â Â Â  (2) At the direction of the board, the committee shall advise the Public Employees Retirement Board on policies and procedures and such other matters as the board may request.

Â Â Â Â Â  (3) The term of office of each member is three years, but a member serves at the pleasure of the board. Before the expiration of the term of a member, the board shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the Deferred Compensation Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Deferred Compensation Advisory Committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (6) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The Deferred Compensation Advisory Committee may meet at a place, day and hour determined by the committee. The committee also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the committee. [1991 c.618 Â§10; 1997 c.179 Â§19; 1999 c.406 Â§1]

(Payment of Deferred Compensation to Alternate Payee)

Â Â Â Â Â  243.507 Payment of deferred compensation to alternate payee under judgment or order; procedure; compliance with state and federal requirements; administrative expenses; limitations; rules. (1) Notwithstanding any other provision of law, deferred compensation under a deferred compensation plan that would otherwise be paid by a public employer to an eligible employee shall be paid, in whole or in part, to an alternate payee if and to the extent expressly provided for in the terms of any judgment of annulment or dissolution of marriage or of separation, or the terms of any court order or court-approved property settlement agreement incident to any judgment of annulment or dissolution of marriage or of separation. Any payment under this subsection to an alternate payee bars recovery by any other person.

Â Â Â Â Â  (2) A judgment, order or agreement providing for payment to an alternate payee under subsection (1) of this section may also provide:

Â Â Â Â Â  (a) That payments to the alternate payee may commence earlier than the date the employee would be eligible to receive payments under the provisions of the deferred compensation plan.

Â Â Â Â Â  (b) That the alternate payee may elect to receive payment in any manner available to the employee under the deferred compensation plan, without regard to the form of payment elected by the employee.

Â Â Â Â Â  (c) That the alternate payeeÂs life is the measuring life for the purposes of measuring payments to the alternate payee under the form of payment selected by the alternate payee.

Â Â Â Â Â  (d) That all or a portion of the deferred compensation account of the eligible employee be segregated in an account in the name of and for the benefit of the alternate payee, and that the alternate payee have the same rights and privileges as an eligible employee only concerning the investment or deposit of funds under the deferred compensation plan.

Â Â Â Â Â  (3) Subsection (1) of this section applies only to payments of deferred compensation made after the date of receipt by the administrator of the deferred compensation plan of written notice of the judgment, order or agreement and such additional information and documentation as the plan administrator may prescribe.

Â Â Â Â Â  (4)(a) Payment of all or any part of deferred compensation to an alternate payee who is a child or dependent of the employee shall be reported for state and federal income tax purposes as payment to the eligible employee. Any amount required to be withheld for state or federal income tax purposes shall be withheld from the payment to the alternate payee.

Â Â Â Â Â  (b) Payment of all or any part of deferred compensation to an alternate payee who is the spouse or former spouse of the employee shall be reported for state and federal income tax purposes as payment to the alternate payee. Any amount required to be withheld for state or federal income tax purposes shall be withheld from the payment to the alternate payee.

Â Â Â Â Â  (5) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the new employer is not required to accept as part of the transfer any portion of the eligible employeeÂs account with the former employer that is subject to judgment, order or agreement requiring payment of that portion of the eligible employeeÂs account to an alternate payee.

Â Â Â Â Â  (6) If an eligible employee transfers from a deferred compensation plan of a public employer to a deferred compensation plan established by another public employer, the employeeÂs previous employer shall not transfer to the plan established by the new employer any portion of the eligible employeeÂs account that is subject to a judgment, order or agreement requiring payment of that portion of the eligible employeeÂs account to an alternate payee.

Â Â Â Â Â  (7) The Public Employees Retirement Board, or the plan administrator for any local government deferred compensation plan, may adopt rules, policies or other regulations for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan. Rules, policies or other regulations adopted under this subsection may vary from the express language of this section if the rules, policies or other regulations are required for the purpose of maintaining compliance of a deferred compensation plan with section 457 of the Internal Revenue Code or any other provision of federal law that affects the tax qualification of a deferred compensation plan.

Â Â Â Â Â  (8) Any public employer or deferred compensation plan that is required by the provisions of this section to make a payment to an alternate payee shall charge and collect out of the deferred compensation payable to the eligible employee and the alternate payee actual and reasonable administrative expenses and related costs incurred by the public employer or deferred compensation plan in obtaining data and making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan may not charge more than $300 for total administrative expenses and related costs incurred in obtaining data or making calculations that are necessary by reason of the provisions of this section. A public employer or deferred compensation plan that charges and collects administrative expenses and related costs under the provisions of this subsection shall allocate those expenses and costs between the eligible employee and the alternate payee based on the fraction of the benefit received by the member or alternate payee.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂAlternate payeeÂ means a spouse, former spouse, child or other dependent of a member.

Â Â Â Â Â  (b) ÂCourtÂ means any court of appropriate jurisdiction of this or any other state or of the
District of Columbia
.

Â Â Â Â Â  (c) ÂEligible employeeÂ means a state plan participant or local plan participant.

Â Â Â Â Â  (d) ÂPublic employerÂ means the state or a local government that establishes a deferred compensation plan. [1993 c.715 Â§5; 1997 c.179 Â§32; 2003 c.576 Â§406; 2007 c.54 Â§1]

Â Â Â Â Â  243.510 [1955 c.368 Â§1; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.520 [1955 c.368 Â§2; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.530 [1955 c.368 Â§3; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.540 [1955 c.368 Â§4; repealed by 1975 c.609 Â§25]

DEPENDENT CARE ASSISTANCE PLAN

Â Â Â Â Â  243.550 Dependent care assistance plan. (1) The state or any agency thereof shall establish in its accounting system allowances for employees to dedicate part of their salary to a dependent care assistance plan.

Â Â Â Â Â  (2) Upon application by a public employee, the state or any agency thereof shall allow the employee to participate in a dependent care assistance plan at that place of employment.

Â Â Â Â Â  (3) Portions of a public employeeÂs salary dedicated to a dependent care assistance plan shall be included in any computation of benefits under that employeeÂs public employee retirement program. [1987 c.621 Â§1]

Â Â Â Â Â  Note: 243.550 to 243.585 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EXPENSE REIMBURSEMENT PLAN

Â Â Â Â Â  243.555 Definitions for ORS 243.555 to 243.575. As used in ORS 243.555 to 243.575:

Â Â Â Â Â  (1) ÂExpense reimbursement planÂ means a plan established by the Public EmployeesÂ Benefit Board in accordance with state and federal tax laws to reimburse qualified employee expenses.

Â Â Â Â Â  (2) ÂPayroll disbursing officerÂ means the state officer or official authorized to disburse moneys in payment of salaries and wages of employees of a state agency.

Â Â Â Â Â  (3) ÂQualified employee expensesÂ includes expenses for dependent care, medical expenses, insurance premiums and any other expenses qualified for tax free reimbursement under the federal Internal Revenue Code.

Â Â Â Â Â  (4) ÂState agencyÂ means every state officer, board, commission, department or other activity of state government. [1987 c.621 Â§2; 1997 c.222 Â§46]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.560 Rulemaking; charge for administration; records. (1) The Public EmployeesÂ Benefit Board may provide, administer and maintain an expense reimbursement plan for the benefit of eligible employees of this state.

Â Â Â Â Â  (2) In providing an expense reimbursement plan, the board shall adopt rules to:

Â Â Â Â Â  (a) Determine the qualifications of eligible employees and the expenses eligible for reimbursement.

Â Â Â Â Â  (b) Establish limits on the amount by which an eligible employeeÂs compensation may be reduced.

Â Â Â Â Â  (c) Establish procedures for enrollment of eligible employees in an expense reimbursement plan.

Â Â Â Â Â  (d) Establish requirements for verification of reimbursable expenses.

Â Â Â Â Â  (3) The board may assess a charge to participating employees to pay the cost of administering the plan or may pay some or all of the cost from funds authorized to pay general administration expenses incurred by the board or from earnings on moneys deposited with the account administrator as designated by the board.

Â Â Â Â Â  (4) The state shall maintain accounts and records necessary and appropriate to the efficient administration of ORS 243.550 to 243.585 and 657A.440 or that may be required under federal or state law. [1987 c.621 Â§3; 1989 c.160 Â§1; 1997 c.222 Â§47]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.565 Administration of plan. (1) The Public EmployeesÂ Benefit Board may contract with a private organization for administration of an expense reimbursement program.

Â Â Â Â Â  (2) An agreement or contract entered into pursuant to this section may provide that the administering organization shall exercise the authority and responsibility of the board in administering the expense reimbursement program. [1987 c.621 Â§6; 1997 c.222 Â§48]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.570 Compensation reduction agreement. (1) After the adoption of an expense reimbursement plan by the Public EmployeesÂ Benefit Board, and prior to the effective date of the plan, the state shall enter into a compensation reduction agreement with eligible employees electing to participate in the plan for the purpose of funding reimbursements under the plan.

Â Â Â Â Â  (2) The payroll disbursing officer is authorized, upon the enrollment of an eligible employee in the plan, to reduce each pay period the compensation of the eligible employee by the amount specified in the compensation reduction agreement. The payroll disbursing officer may pay that amount to the account administrator as designated by the board. All interest income shall be credited to the account. [1987 c.621 Â§4; 1989 c.160 Â§2; 1997 c.222 Â§49]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.575 Computation of retirement and pension benefits; taxable income. (1) The amount by which an eligible employeeÂs compensation is reduced under ORS 243.570 shall continue to be included as regular salary for the purpose of computing the retirement and pension benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing Social Security benefits or federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (2) All amounts by which compensation is reduced under ORS 243.570 shall remain assets of this state until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state. [1987 c.621 Â§Â§5,7]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.580 [1987 c.621 Â§8; repealed by 1989 c.160 Â§4]

Â Â Â Â Â  243.585 Accounting system allowances for dedication of salary. (1) Any political subdivision in this state may establish in its accounting system allowances for employees to dedicate part of their salary to expenses for dependent care, medical expenses, insurance premiums and any other expenses qualified for tax-free reimbursement under the federal Internal Revenue Code.

Â Â Â Â Â  (2) Upon application by a public employee, a political subdivision that has established allowances described in subsection (1) of this section may allow the employee to participate in an expense reimbursement plan qualified under the federal Internal Revenue Code at that place of employment.

Â Â Â Â Â  (3) Portions of a public employeeÂs salary dedicated to an expense reimbursement plan under this section shall be included in any computation of benefits under that employeeÂs public employee retirement program.

Â Â Â Â Â  (4) The amount by which an eligible employeeÂs compensation is reduced under subsections (1) to (3) of this section shall continue to be included as regular salary for the purpose of computing the retirement and pension benefits earned by the employee, but that amount shall not be considered current taxable income for the purpose of computing Social Security benefits or federal and state income taxes withheld on behalf of the employee.

Â Â Â Â Â  (5) All amounts by which compensation is reduced under subsection (4) of this section shall remain assets of the political subdivision until such time as the amounts are disbursed to or on behalf of eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state.

Â Â Â Â Â  (6) The amount by which an eligible employeeÂs salary is reduced shall be deposited with the account administrator as designated by the Public EmployeesÂ Benefit Board for disbursement to, or on behalf of, eligible employees in accordance with the terms of compensation reduction agreements between the employees and the state. [1987 c.621 Â§Â§9, 10, 11; 1989 c.160 Â§3; 1997 c.222 Â§50]

Â Â Â Â Â  Note: See note under 243.550.

Â Â Â Â Â  243.610 [1955 c.382 Â§1; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  243.620 [1955 c.382 Â§2; 1961 c.507 Â§1; repealed by 1975 c.609 Â§25]

COLLECTIVE BARGAINING

(Generally)

Â Â Â Â Â  243.650 Definitions for ORS 243.650 to 243.782. As used in ORS 243.650 to 243.782, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriate bargaining unitÂ means the unit designated by the Employment Relations Board or voluntarily recognized by the public employer to be appropriate for collective bargaining. However, an appropriate bargaining unit may not include both academically licensed and unlicensed or nonacademically licensed school employees. Academically licensed units may include but are not limited to teachers, nurses, counselors, therapists, psychologists, child development specialists and similar positions. This limitation does not apply to any bargaining unit certified or recognized prior to June 6, 1995, or to any school district with fewer than 50 employees.

Â Â Â Â Â  (2) ÂBoardÂ means the Employment Relations Board.

Â Â Â Â Â  (3) ÂCertificationÂ means official recognition by the board that a labor organization is the exclusive representative for all of the employees in the appropriate bargaining unit.

Â Â Â Â Â  (4) ÂCollective bargainingÂ means the performance of the mutual obligation of a public employer and the representative of its employees to meet at reasonable times and confer in good faith with respect to employment relations for the purpose of negotiations concerning mandatory subjects of bargaining, to meet and confer in good faith in accordance with law with respect to any dispute concerning the interpretation or application of a collective bargaining agreement, and to execute written contracts incorporating agreements that have been reached on behalf of the public employer and the employees in the bargaining unit covered by such negotiations. The obligation to meet and negotiate does not compel either party to agree to a proposal or require the making of a concession. This subsection may not be construed to prohibit a public employer and a certified or recognized representative of its employees from discussing or executing written agreements regarding matters other than mandatory subjects of bargaining that are not prohibited by law as long as there is mutual agreement of the parties to discuss these matters, which are permissive subjects of bargaining.

Â Â Â Â Â  (5) ÂCompulsory arbitrationÂ means the procedure whereby parties involved in a labor dispute are required by law to submit their differences to a third party for a final and binding decision.

Â Â Â Â Â  (6) ÂConfidential employeeÂ means one who assists and acts in a confidential capacity to a person who formulates, determines and effectuates management policies in the area of collective bargaining.

Â Â Â Â Â  (7)(a) ÂEmployment relationsÂ includes, but is not limited to, matters concerning direct or indirect monetary benefits, hours, vacations, sick leave, grievance procedures and other conditions of employment.

Â Â Â Â Â  (b) ÂEmployment relationsÂ does not include subjects determined to be permissive, nonmandatory subjects of bargaining by the Employment Relations Board prior to June 6, 1995.

Â Â Â Â Â  (c) After June 6, 1995, Âemployment relationsÂ does not include subjects that the Employment Relations Board determines to have a greater impact on managementÂs prerogative than on employee wages, hours, or other terms and conditions of employment.

Â Â Â Â Â  (d) ÂEmployment relationsÂ does not include subjects that have an insubstantial or de minimis effect on public employee wages, hours, and other terms and conditions of employment.

Â Â Â Â Â  (e) For school district bargaining, Âemployment relationsÂ excludes class size, the school or educational calendar, standards of performance or criteria for evaluation of teachers, the school curriculum, reasonable dress, grooming and at-work personal conduct requirements respecting smoking, gum chewing and similar matters of personal conduct, the standards and procedures for student discipline, the time between student classes, the selection, agendas and decisions of 21st Century Schools Councils established under ORS 329.704, requirements for expressing milk under ORS 653.077, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

Â Â Â Â Â  (f) For employee bargaining involving employees covered by ORS 243.736, Âemployment relationsÂ includes safety issues that have an impact on the on-the-job safety of the employees or staffing levels that have a significant impact on the on-the-job safety of the employees.

Â Â Â Â Â  (g) For all other employee bargaining except school district bargaining and except as provided in paragraph (f) of this subsection, Âemployment relationsÂ excludes staffing levels and safety issues (except those staffing levels and safety issues that have a direct and substantial effect on the on-the-job safety of public employees), scheduling of services provided to the public, determination of the minimum qualifications necessary for any position, criteria for evaluation or performance appraisal, assignment of duties, workload when the effect on duties is insubstantial, reasonable dress, grooming, and at-work personal conduct requirements respecting smoking, gum chewing, and similar matters of personal conduct at work, and any other subject proposed that is permissive under paragraphs (b), (c) and (d) of this subsection.

Â Â Â Â Â  (8) ÂExclusive representativeÂ means the labor organization that, as a result of certification by the board or recognition by the employer, has the right to be the collective bargaining agent of all employees in an appropriate bargaining unit.

Â Â Â Â Â  (9) ÂFact-findingÂ means identification of the major issues in a particular labor dispute by one or more impartial individuals who review the positions of the parties, resolve factual differences and make recommendations for settlement of the dispute.

Â Â Â Â Â  (10) ÂFair-share agreementÂ means an agreement between the public employer and the recognized or certified bargaining representative of public employees whereby employees who are not members of the employee organization are required to make an in-lieu-of-dues payment to an employee organization except as provided in ORS 243.666. Upon the filing with the board of a petition by 30 percent or more of the employees in an appropriate bargaining unit covered by such union security agreement declaring they desire that the agreement be rescinded, the board shall take a secret ballot of the employees in the unit and certify the results thereof to the recognized or certified bargaining representative and to the public employer. Unless a majority of the votes cast in an election favor the union security agreement, the board shall certify deauthorization of the agreement. A petition for deauthorization of a union security agreement must be filed not more than 90 calendar days after the collective bargaining agreement is executed. Only one such election may be conducted in any appropriate bargaining unit during the term of a collective bargaining agreement between a public employer and the recognized or certified bargaining representative.

Â Â Â Â Â  (11) ÂFinal offerÂ means the proposed contract language and cost summary submitted to the mediator within seven days of the declaration of impasse.

Â Â Â Â Â  (12) ÂLabor disputeÂ means any controversy concerning employment relations or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment relations, regardless of whether the disputants stand in the proximate relation of employer and employee.

Â Â Â Â Â  (13) ÂLabor organizationÂ means any organization that has as one of its purposes representing employees in their employment relations with public employers.

Â Â Â Â Â  (14) ÂLast best offer packageÂ means the offer exchanged by parties not less than 14 days prior to the date scheduled for an interest arbitration hearing.

Â Â Â Â Â  (15) ÂLegislative bodyÂ means the Legislative Assembly, the city council, the county commission and any other board or commission empowered to levy taxes.

Â Â Â Â Â  (16) ÂManagerial employeeÂ means an employee of the State of Oregon who possesses authority to formulate and carry out management decisions or who represents managementÂs interest by taking or effectively recommending discretionary actions that control or implement employer policy, and who has discretion in the performance of these management responsibilities beyond the routine discharge of duties. A Âmanagerial employeeÂ need not act in a supervisory capacity in relation to other employees. Notwithstanding this subsection, Âmanagerial employeeÂ does not include faculty members at a community college, college or university.

Â Â Â Â Â  (17) ÂMediationÂ means assistance by an impartial third party in reconciling a labor dispute between the public employer and the exclusive representative regarding employment relations.

Â Â Â Â Â  (18) ÂPayment-in-lieu-of-duesÂ means an assessment to defray the cost for services by the exclusive representative in negotiations and contract administration of all persons in an appropriate bargaining unit who are not members of the organization serving as exclusive representative of the employees. The payment must be equivalent to regular union dues and assessments, if any, or must be an amount agreed upon by the public employer and the exclusive representative of the employees.

Â Â Â Â Â  (19) ÂPublic employeeÂ means an employee of a public employer but does not include elected officials, persons appointed to serve on boards or commissions, incarcerated persons working under section 41, Article I of the Oregon Constitution, or persons who are confidential employees, supervisory employees or managerial employees.

Â Â Â Â Â  (20) ÂPublic employerÂ means the State of Oregon, and the following political subdivisions: Cities, counties, community colleges, school districts, special districts, mass transit districts, metropolitan service districts, public service corporations or municipal corporations and public and quasi-public corporations.

Â Â Â Â Â  (21) ÂPublic employer representativeÂ includes any individual or individuals specifically designated by the public employer to act in its interests in all matters dealing with employee representation, collective bargaining and related issues.

Â Â Â Â Â  (22) ÂStrikeÂ means a public employeeÂs refusal in concerted action with others to report for duty, or his or her willful absence from his or her position, or his or her stoppage of work, or his or her absence in whole or in part from the full, faithful or proper performance of his or her duties of employment, for the purpose of inducing, influencing or coercing a change in the conditions, compensation, rights, privileges or obligations of public employment; however, nothing shall limit or impair the right of any public employee to lawfully express or communicate a complaint or opinion on any matter related to the conditions of employment.

Â Â Â Â Â  (23) ÂSupervisory employeeÂ means any individual having authority in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or responsibly to direct them, or to adjust their grievances, or effectively to recommend such action, if in connection therewith, the exercise of the authority is not of a merely routine or clerical nature but requires the use of independent judgment. Failure to assert supervisory status in any Employment Relations Board proceeding or in negotiations for any collective bargaining agreement does not thereafter prevent assertion of supervisory status in any subsequent board proceeding or contract negotiation. Notwithstanding the provisions of this subsection, a nurse, charge nurse or similar nursing position may not be deemed to be supervisory unless that position has traditionally been classified as supervisory.

Â Â Â Â Â  (24) ÂUnfair labor practiceÂ means the commission of an act designated an unfair labor practice in ORS 243.672.

Â Â Â Â Â  (25) ÂVoluntary arbitrationÂ means the procedure whereby parties involved in a labor dispute mutually agree to submit their differences to a third party for a final and binding decision. [Formerly 243.711; 1975 c.728 Â§1; 1978 c.5 Â§1; 1987 c.792 Â§1; 1995 c.286 Â§1; 1999 c.59 Â§61; 2001 c.104 Â§75; 2007 c.141 Â§1a; 2007 c.144 Â§3]

Â Â Â Â Â  243.656 Policy statement. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The people of this state have a fundamental interest in the development of harmonious and cooperative relationships between government and its employees;

Â Â Â Â Â  (2) Recognition by public employers of the right of public employees to organize and full acceptance of the principle and procedure of collective negotiation between public employers and public employee organizations can alleviate various forms of strife and unrest. Experience in the private and public sectors of our economy has proved that unresolved disputes in the public service are injurious to the public, the governmental agencies, and public employees;

Â Â Â Â Â  (3) Experience in private and public employment has also proved that protection by law of the right of employees to organize and negotiate collectively safeguards employees and the public from injury, impairment and interruptions of necessary services, and removes certain recognized sources of strife and unrest, by encouraging practices fundamental to the peaceful adjustment of disputes arising out of differences as to wages, hours, terms and other working conditions, and by establishing greater equality of bargaining power between public employers and public employees;

Â Â Â Â Â  (4) The state has a basic obligation to protect the public by attempting to assure the orderly and uninterrupted operations and functions of government; and

Â Â Â Â Â  (5) It is the purpose of ORS 243.650 to 243.782 to obligate public employers, public employees and their representatives to enter into collective negotiations with willingness to resolve grievances and disputes relating to employment relations and to enter into written and signed contracts evidencing agreements resulting from such negotiations. It is also the purpose of ORS 243.650 to 243.782 to promote the improvement of employer-employee relations within the various public employers by providing a uniform basis for recognizing the right of public employees to join organizations of their own choice, and to be represented by such organizations in their employment relations with public employers. [1973 c.536 Â§2]

Â Â Â Â Â  243.662 Rights of public employees to join labor organizations. Public employees have the right to form, join and participate in the activities of labor organizations of their own choosing for the purpose of representation and collective bargaining with their public employer on matters concerning employment relations. [Formerly 243.730]

Â Â Â Â Â  243.666 Certified or recognized labor organization as exclusive employee group representative; protection of employee nonassociation rights. (1) A labor organization certified by the Employment Relations Board or recognized by the public employer is the exclusive representative of the employees of a public employer for the purposes of collective bargaining with respect to employment relations. Nevertheless any agreements entered into involving union security including an all-union agreement or agency shop agreement must safeguard the rights of nonassociation of employees, based on bona fide religious tenets or teachings of a church or religious body of which such employee is a member. Such employee shall pay an amount of money equivalent to regular union dues and initiation fees and assessments, if any, to a nonreligious charity or to another charitable organization mutually agreed upon by the employee affected and the representative of the labor organization to which such employee would otherwise be required to pay dues. The employee shall furnish written proof to the employer of the employee that this has been done.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, an individual employee or group of employees at any time may present grievances to their employer and have such grievances adjusted, without the intervention of the labor organization, if:

Â Â Â Â Â  (a) The adjustment is not inconsistent with the terms of a collective bargaining contract or agreement then in effect; and

Â Â Â Â Â  (b) The labor organization has been given opportunity to be present at the adjustment.

Â Â Â Â Â  (3) Nothing in this section prevents a public employer from recognizing a labor organization which represents at least a majority of employees as the exclusive representative of the employees of a public employer when the board has not designated the appropriate bargaining unit or when the board has not certified an exclusive representative in accordance with ORS 243.686. [Formerly 243.735; 1983 c.740 Â§65]

(Unfair Labor Practices)

Â Â Â Â Â  243.672 Unfair labor practices; complaints; filing fees. (1) It is an unfair labor practice for a public employer or its designated representative to do any of the following:

Â Â Â Â Â  (a) Interfere with, restrain or coerce employees in or because of the exercise of rights guaranteed in ORS 243.662.

Â Â Â Â Â  (b) Dominate, interfere with or assist in the formation, existence or administration of any employee organization.

Â Â Â Â Â  (c) Discriminate in regard to hiring, tenure or any terms or condition of employment for the purpose of encouraging or discouraging membership in an employee organization. Nothing in this section is intended to prohibit the entering into of a fair-share agreement between a public employer and the exclusive bargaining representative of its employees. If a Âfair-shareÂ agreement has been agreed to by the public employer and exclusive representative, nothing prohibits the deduction of the payment-in-lieu-of-dues from the salaries or wages of the employees.

Â Â Â Â Â  (d) Discharge or otherwise discriminate against an employee because the employee has signed or filed an affidavit, petition or complaint or has given information or testimony under ORS 243.650 to 243.782.

Â Â Â Â Â  (e) Refuse to bargain collectively in good faith with the exclusive representative.

Â Â Â Â Â  (f) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

Â Â Â Â Â  (g) Violate the provisions of any written contract with respect to employment relations including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept arbitration awards as final and binding upon them.

Â Â Â Â Â  (h) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

Â Â Â Â Â  (2) Subject to the limitations set forth in this subsection, it is an unfair labor practice for a public employee or for a labor organization or its designated representative to do any of the following:

Â Â Â Â Â  (a) Interfere with, restrain or coerce any employee in or because of the exercise of any right guaranteed under ORS 243.650 to 243.782.

Â Â Â Â Â  (b) Refuse to bargain collectively in good faith with the public employer if the labor organization is an exclusive representative.

Â Â Â Â Â  (c) Refuse or fail to comply with any provision of ORS 243.650 to 243.782.

Â Â Â Â Â  (d) Violate the provisions of any written contract with respect to employment relations, including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept arbitration awards as final and binding upon them.

Â Â Â Â Â  (e) Refuse to reduce an agreement, reached as a result of collective bargaining, to writing and sign the resulting contract.

Â Â Â Â Â  (f) For any labor organization to engage in unconventional strike activity not protected for private sector employees under the National Labor Relations Act on June 6, 1995. This provision applies to sitdown, slowdown, rolling, intermittent or on-and-off again strikes.

Â Â Â Â Â  (g) For a labor organization or its agents to picket or cause, induce, or encourage to be picketed, or threaten to engage in such activity, at the residence or business premises of any individual who is a member of the governing body of a public employer, with respect to a dispute over a collective bargaining agreement or negotiations over employment relations, if an objective or effect of such picketing is to induce another person to cease doing business with the governing body memberÂs business or to cease handling, transporting or dealing in goods or services produced at the governing bodyÂs business. For purposes of this paragraph, a member of the Legislative Assembly is a member of the governing body of a public employer when the collective bargaining negotiation or dispute is between the State of
Oregon
and a labor organization. The Governor and other statewide elected officials are not considered members of a governing body for purposes of this paragraph. Nothing in this unfair labor practice provision shall be interpreted or applied in a manner that violates the right of free speech and assembly as protected by the Constitution of the
United States
or the Constitution of the State of
Oregon
.

Â Â Â Â Â  (3) An injured party may file a written complaint with the Employment Relations Board not later than 180 days following the occurrence of an unfair labor practice. For each unfair labor practice complaint filed, a fee of $250 is imposed. For each answer to an unfair labor practice complaint filed with the board, a fee of $250 is imposed. The board may allow any other person to intervene in the proceeding and to present testimony. A person allowed to intervene shall pay a fee of $250 to the board. The board may, in its discretion, order fee reimbursement to the prevailing party in any case in which the complaint or answer is found to have been frivolous or filed in bad faith. The board shall deposit fees received under this section to the credit of the Employment Relations Board Administrative Account. [1973 c.536 Â§4; 1995 c.286 Â§2; 2007 c.296 Â§1]

Â Â Â Â Â  243.676 Processing of unfair labor practice complaints; civil penalties. (1) Whenever a written complaint is filed alleging that any person has engaged in or is engaging in any unfair labor practice listed in ORS 243.672 (1) and (2) and 243.752, the Employment Relations Board or its agent shall:

Â Â Â Â Â  (a) Cause to be served upon such person a copy of the complaint;

Â Â Â Â Â  (b) Investigate the complaint to determine if a hearing on the unfair labor practice charge is warranted. If the investigation reveals that no issue of fact or law exists, the board may dismiss the complaint; and

Â Â Â Â Â  (c) Set the matter for hearing if the board finds in its investigation made pursuant to paragraph (b) of this subsection that an issue of fact or law exists. The hearing shall be before the board or an agent of the board not more than 20 days after a copy of the complaint has been served on the person.

Â Â Â Â Â  (2) Where, as a result of the hearing required pursuant to subsection (1)(c) of this section, the board finds that any person named in the complaint has engaged in or is engaging in any unfair labor practice charged in the complaint, the board shall:

Â Â Â Â Â  (a) State its findings of fact;

Â Â Â Â Â  (b) Issue and cause to be served on such person an order that the person cease and desist from the unfair labor practice;

Â Â Â Â Â  (c) Take such affirmative action, including but not limited to the reinstatement of employees with or without back pay, as necessary to effectuate the purposes of ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290;

Â Â Â Â Â  (d) Designate the amount and award representation costs, if any, to the prevailing party; and

Â Â Â Â Â  (e) Designate the amount and award attorney fees, if any, to the prevailing party on appeal, including proceedings for Supreme Court review, of a board order.

Â Â Â Â Â  (3) Where the board finds that the person named in the complaint has not engaged in or is not engaging in an unfair labor practice, the board shall:

Â Â Â Â Â  (a) Issue an order dismissing the complaint; and

Â Â Â Â Â  (b) Designate the amount and award representation costs, if any, to the prevailing party.

Â Â Â Â Â  (4) The board may award a civil penalty to any person as a result of an unfair labor practice complaint hearing, in the aggregate amount of up to $1,000 per case, without regard to attorney fees, if:

Â Â Â Â Â  (a) The complaint has been affirmed pursuant to subsection (2) of this section and the board finds that the person who has committed, or who is engaging, in an unfair labor practice has done so repetitively, knowing that the action taken was an unfair labor practice and took the action disregarding this knowledge, or that the action constituting the unfair labor practice was egregious; or

Â Â Â Â Â  (b) The complaint has been dismissed pursuant to subsection (3) of this section, and that the complaint was frivolously filed, or filed with the intent to harass the other person, or both.

Â Â Â Â Â  (5) As used in subsections (1) to (4) of this section, ÂpersonÂ includes but is not limited to individuals, labor organizations, associations and public employers. [1973 c.536 Â§5; 1979 c.219 Â§1; 1983 c.504 Â§1; 1983 c.559 Â§1]

(Representation Matters)

Â Â Â Â Â  243.682 Representation questions; investigation and hearings on petitions; certification without election; rules; elections. (1) If a question of representation exists, the Employment Relations Board shall:

Â Â Â Â Â  (a) Upon application of a public employer, public employee or a labor organization, designate the appropriate bargaining unit, and in making its determination shall consider such factors as community of interest, wages, hours and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees. The board may determine a unit to be the appropriate unit in a particular case even though some other unit might also be appropriate.

Â Â Â Â Â  (b) Investigate and conduct a hearing on a petition that has been filed by:

Â Â Â Â Â  (A) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit desire to be represented for collective bargaining by an exclusive representative;

Â Â Â Â Â  (B) A labor organization alleging that 30 percent of the employees in an appropriate bargaining unit assert that the designated exclusive representative is no longer the representative of the majority of the employees in the unit;

Â Â Â Â Â  (C) A public employer alleging that one or more labor organizations has presented a claim to the public employer requesting recognition as the exclusive representative in an appropriate bargaining unit; or

Â Â Â Â Â  (D) An employee or group of employees alleging that 30 percent of the employees assert that the designated exclusive representative is no longer the representative of the majority of employees in the unit.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, when an employee, group of employees or labor organization acting on behalf of the employees files a petition alleging that a majority of employees in a unit appropriate for the purpose of collective bargaining wish to be represented by a labor organization for that purpose, the board shall investigate the petition. If the board finds that a majority of the employees in a unit appropriate for bargaining have signed authorizations designating the labor organization specified in the petition as the employeesÂ bargaining representative and that no other labor organization is currently certified or recognized as the exclusive representative of any of the employees in the unit, the board may not conduct an election but shall certify the labor organization as the exclusive representative unless a petition for a representation election is filed as provided in subsection (3) of this section.

Â Â Â Â Â  (b) The board by rule shall develop guidelines and procedures for the designation by employees of a bargaining representative in the manner described in paragraph (a) of this subsection. The guidelines and procedures must include:

Â Â Â Â Â  (A) Model collective bargaining authorization language that may be used for purposes of making the designations described in paragraph (a) of this subsection;

Â Â Â Â Â  (B) Procedures to be used by the board to establish the authenticity of signed authorizations designating bargaining representatives;

Â Â Â Â Â  (C) Procedures to be used by the board to notify affected employees of the filing of a petition requesting certification under subsection (3) of this section;

Â Â Â Â Â  (D) Procedures for filing a petition to request a representation election, including a timeline of not more than 14 days after notice has been delivered to the affected employees of a petition filed under paragraph (a) of this subsection; and

Â Â Â Â Â  (E) Procedures for expedited resolution of any dispute about the scope of the appropriate bargaining unit. The resolution of the dispute may occur after an election is conducted.

Â Â Â Â Â  (c) Solicitation and rescission of a signed authorization designating bargaining representatives are subject to the provisions of ORS 243.672.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (2) of this section, when a petition requesting certification has been filed under subsection (2) of this section, an employee or a group of employees in the unit designated by the petition may file a petition with the board to request that a representation election be conducted.

Â Â Â Â Â  (b) The petition requesting a representation election must be supported by at least 30 percent of the employees in the bargaining unit designated by the petition.

Â Â Â Â Â  (c) The representation election shall be conducted on-site or by mail not later than 45 days after the date on which the petition was filed.

Â Â Â Â Â  (4) Except as provided in ORS 243.692, if the board finds in a hearing conducted pursuant to subsection (1)(b) of this section that a question of representation exists, the board shall conduct an election by secret ballot, at a time and place convenient for the employees of the jurisdiction and also within a reasonable period of time after the filing has taken place, and certify the results of the election. [1973 c.536 Â§7; 2007 c.833 Â§1]

Â Â Â Â Â  243.686 Representation elections; ballot form; determining organization to be certified; consent elections. (1) The Employment Relations Board shall place on the ballot only those labor organizations designated to be placed on the ballot by more than 10 percent of the employees in an appropriate bargaining unit.

Â Â Â Â Â  (2) The ballot shall contain a provision for marking no representation.

Â Â Â Â Â  (3) The board shall determine who is eligible to vote in the election and require the employer to provide a complete list of all such eligible persons, their names, addresses and job classifications to each candidate organization on the ballot at least 20 days before the election is to occur.

Â Â Â Â Â  (4) The labor organization which receives the majority of the votes cast in an election shall be certified by the board as the exclusive representative.

Â Â Â Â Â  (5) In any election where there are more than two choices on the ballot and none of the choices receives a majority of the votes cast, a runoff election shall be conducted. The ballot in the runoff election shall contain the two choices on the original ballot that received the largest number of votes.

Â Â Â Â Â  (6)(a) In conducting an election involving the faculty of a university administered by the State Board of Higher Education, the Employment Relations Board shall place on the same ballot provisions for voting on two issues:

Â Â Â Â Â  (A) For or against representation; and

Â Â Â Â Â  (B) For those labor organizations designated to be placed on the ballot by more than 10 percent of the employees in an appropriate bargaining unit.

Â Â Â Â Â  (b) If a majority of votes in paragraph (a)(A) of this subsection are cast in favor of no representation, the board shall not count the votes cast for labor organizations and shall certify no representative for the unit.

Â Â Â Â Â  (c) If a majority of votes in paragraph (a)(A) of this subsection are cast in favor of representation, the board shall count the votes in paragraph (a)(B) of this subsection for the designated labor organizations and, if an organization receives a majority of those votes cast, shall certify that organization as the exclusive representative. If no labor organization receives a majority of the votes cast in paragraph (a)(B) of this subsection, a runoff election shall be conducted. The ballot in the runoff election shall contain only the two labor organizations that received the largest number of votes.

Â Â Â Â Â  (7) Nothing in this section is intended to prohibit the waiving of hearings by stipulation for the purpose of a consent election, in conformity with the rules of the board. [1973 c.536 Â§8; 1983 c.83 Â§27; 1997 c.11 Â§4]

Â Â Â Â Â  243.692 Limitation on successive representation elections. (1) No election shall be conducted under ORS 243.682 (4) in any appropriate bargaining unit within which during the preceding 12-month period an election was held, nor during the term of any lawful collective bargaining agreement between a public employer and an employee representative. However, a contract with a term of more than three years shall be a bar for only the first three years of its term.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Employment Relations Board shall rule that a contract will not be given the effect of barring an election if it finds that:

Â Â Â Â Â  (a) Unusual circumstances exist under which the contract is no longer a stabilizing force; and

Â Â Â Â Â  (b) An election should be held to restore stability to the representation of employees in the unit.

Â Â Â Â Â  (3) A petition for an election where a contract exists must be filed not more than 90 calendar days and not less than 60 calendar days before the end of the contract period. If the contract is for more than three years, a petition for election may be filed any time after three years from the effective date of the contract. [1973 c.536 Â§9; 1999 c.572 Â§1; 2007 c.833 Â§2]

(Bargaining; Mediation; Fact-Finding)

Â Â Â Â Â  243.696 State agency representatives in bargaining; Chief Justice as representative of judicial branch. (1) The Oregon Department of Administrative Services shall represent all state agencies which have bargaining units in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of exempt, unclassified and classified employees, except those unclassified employees governed by the provisions of ORS 240.240. The department may delegate such collective bargaining responsibility to operating agencies as may be appropriate.

Â Â Â Â Â  (2) The Chief Justice of the Supreme Court shall represent the judicial department in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of officers and employees of the courts of this state who are state officers or employees. The Chief Justice may delegate such collective bargaining responsibility to the state court administrator. [1973 c.536 Â§10; 1979 c.468 Â§25; 1983 c.763 Â§64]

Â Â Â Â Â  243.698 Expedited bargaining process; notice; implementation of proposed changes. (1) When the employer is obligated to bargain over employment relations during the term of a collective bargaining agreement and the exclusive representative demands to bargain, the bargaining may not, without the consent of both parties and provided the parties have negotiated in good faith, continue past 90 calendar days after the date the notification specified in subsection (2) of this section is received.

Â Â Â Â Â  (2) The employer shall notify the exclusive representative in writing of anticipated changes that impose a duty to bargain.

Â Â Â Â Â  (3) Within 14 calendar days after the employerÂs notification of anticipated changes specified in subsection (2) of this section is sent, the exclusive representative may file a demand to bargain. If a demand to bargain is not filed within 14 days of the notice, the exclusive representative waives its right to bargain over the change or the impact of the change identified in the notice.

Â Â Â Â Â  (4) The expedited bargaining process shall cease 90 calendar days after the written notice described in subsection (2) of this section is sent, and the employer may implement the proposed changes without further obligations to bargain. At any time during the 90-day period, the parties jointly may agree to mediation, but that mediation shall not continue past the 90-day period from the date the notification specified in subsection (2) of this section is sent. Neither party may seek binding arbitration during the 90-day period. [1995 c.286 Â§13]

Â Â Â Â Â  Note: 243.698 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.702 Renegotiation of invalid provisions in agreements. (1) In the event any words or sections of a collective bargaining agreement are declared to be invalid by any court of competent jurisdiction, by ruling by the Employment Relations Board, by statute or constitutional amendment or by inability of the employer or the employees to perform to the terms of the agreement, then upon request by either party the invalid words or sections of the collective bargaining agreement shall be reopened for negotiation.

Â Â Â Â Â  (2) Renegotiation of a collective bargaining agreement pursuant to this section is subject to ORS 243.698. [1973 c.536 Â§11; 1995 c.286 Â§4]

Â Â Â Â Â  243.706 Agreement may provide for grievance and other disputes to be resolved by binding arbitration or other resolution process; powers of arbitrator. (1) A public employer may enter into a written agreement with the exclusive representative of an appropriate bargaining unit setting forth a grievance procedure culminating in binding arbitration or any other dispute resolution process agreed to by the parties. As a condition of enforceability, any arbitration award that orders the reinstatement of a public employee or otherwise relieves the public employee of responsibility for misconduct shall comply with public policy requirements as clearly defined in statutes or judicial decisions including but not limited to policies respecting sexual harassment or sexual misconduct, unjustified and egregious use of physical or deadly force and serious criminal misconduct, related to work. In addition, with respect to claims that a grievant should be reinstated or otherwise relieved of responsibility for misconduct based upon the public employerÂs alleged previous differential treatment of employees for the same or similar conduct, the arbitration award must conform to the following principles:

Â Â Â Â Â  (a) Some misconduct is so egregious that no employee can reasonably rely on past treatment for similar offenses as a justification or defense to discharge or other discipline.

Â Â Â Â Â  (b) Public managers have a right to change disciplinary policies at any time, notwithstanding prior practices, if such managers give reasonable advance notice to affected employees and the change does not otherwise violate a collective bargaining agreement.

Â Â Â Â Â  (2) In addition to subsection (1) of this section, a public employer may enter into a written agreement with the exclusive representative of its employees providing that a labor dispute over conditions and terms of a contract may be resolved through binding arbitration.

Â Â Â Â Â  (3) In an arbitration proceeding under this section, the arbitrators, or a majority of the arbitrators, may:

Â Â Â Â Â  (a) Issue subpoenas on their own motion or at the request of a party to the proceeding to:

Â Â Â Â Â  (A) Compel the attendance of a witness properly served by either party; and

Â Â Â Â Â  (B) Require from either party the production of books, papers and documents the arbitrators find are relevant to the proceeding;

Â Â Â Â Â  (b) Administer oaths or affirmations to witnesses; and

Â Â Â Â Â  (c) Adjourn a hearing from day to day, or for a longer time, and from place to place.

Â Â Â Â Â  (4) The arbitrators shall promptly provide a copy of a subpoena issued under this section to each party to the arbitration proceeding.

Â Â Â Â Â  (5) The arbitrators issuing a subpoena under this section may rule on objections to the issuance of the subpoena.

Â Â Â Â Â  (6) If a person fails to comply with a subpoena issued under this section or if a witness refuses to testify on a matter on which the witness may be lawfully questioned, the party who requested the subpoena or seeks the testimony may apply to the arbitrators for an order authorizing the party to apply to the circuit court of any county to enforce the subpoena or compel the testimony. On the application of the attorney of record for the party or on the application of the arbitrators, or a majority of the arbitrators, the court may require the person or witness to show cause why the person or witness should not be punished for contempt of court to the same extent and purpose as if the proceedings were pending before the court.

Â Â Â Â Â  (7) Witnesses appearing pursuant to subpoena, other than parties or officers or employees of the public employer, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). [1973 c.536 Â§12; 1995 c.286 Â§5; 1999 c.75 Â§1]

Â Â Â Â Â  243.710 [1963 c.579 Â§2; repealed by 1969 c.671 Â§1 (243.711 enacted in lieu of 243.710)]

Â Â Â Â Â  243.711 [1969 c.671 Â§2 (enacted in lieu of 243.710); 1973 c.536 Â§1; renumbered 243.650]

Â Â Â Â Â  243.712 Mediation upon failure to agree after 150-day period; impasse; final offer; fact-finding; effect of subsequent arbitration decision. (1) If after a 150-calendar-day period of good faith negotiations over the terms of an agreement or 150 days after certification or recognition of an exclusive representative, no agreement has been signed, either or both of the parties may notify the Employment Relations Board of the status of negotiations and the need for assignment of a mediator. Any period of time in which the public employer or labor organization has been found by the Employment Relations Board to have failed to bargain in good faith shall not be counted as part of the 150-day period. This provision cannot be invoked by the party found to have failed to bargain in good faith. The parties may agree to request a mediator before the end of the 150-day period. Upon receipt of such notification, the board shall appoint a mediator and shall notify the parties of the appointment. The 150 days of negotiation shall begin when the parties meet for the first bargaining session and each party has received the other partyÂs initial proposal.

Â Â Â Â Â  (2) The board on the request of one of the parties shall render assistance to resolve the labor dispute according to the following schedule:

Â Â Â Â Â  (a) Mediation shall be provided by the State Conciliation Service as provided by ORS 662.405 to 662.455. Any time after 15 days of mediation, either party may declare an impasse. The mediator may declare an impasse at any time during the mediation process. Notification of an impasse shall be filed in writing with the board, and copies of the notification shall be submitted to the parties on the same day the notification is filed with the board.

Â Â Â Â Â  (b) Within seven days of the declaration of impasse, each party shall submit to the mediator in writing the final offer of the party, including a cost summary of the offer. Upon receipt of the final offers, the mediator shall make public the final offers, including any proposed contract language and each partyÂs cost summary dealing with those issues, on which the parties have failed to reach agreement. Each partyÂs proposed contract language shall be titled ÂFinal Offer.Â

Â Â Â Â Â  (c) Within 30 days after the mediator makes public the partiesÂ final offers, the parties may agree and must jointly petition the Employment Relations Board to appoint a fact finder. If the parties jointly petition for fact-finding, a fact finder shall be appointed and the hearing conducted as provided in ORS 243.722.

Â Â Â Â Â  (d) If no agreement has been reached 30 days after the mediator makes public the final offers, or if the parties participated in fact-finding, 30 days after the receipt of the fact finderÂs report, the public employer may implement all or part of its final offer, and the public employees have the right to strike. After a collective bargaining agreement has expired, and prior to agreement on a successor contract, the status quo with respect to employment relations shall be preserved until completion of impasse procedures except that no public employer shall be required to increase contributions for insurance premiums unless the expiring collective bargaining agreement provides otherwise. Merit step and longevity step pay increases shall be part of the status quo unless the expiring collective bargaining agreement expressly provides otherwise.

Â Â Â Â Â  (e) Nothing in this section shall be construed to prohibit the parties at any time from voluntarily agreeing to submit any or all of the issues in dispute to final and binding arbitration. The arbitration shall be scheduled and conducted in accordance with ORS 243.746. The arbitration shall supersede the dispute resolution procedures set forth in ORS 243.726 and 243.746. [1973 c.536 Â§13; 1987 c.84 Â§1; 1995 c.286 Â§6]

Â Â Â Â Â  243.716 Use of volunteers not contracting out for services. The use of volunteers to provide services shall not be considered contracting out for services. The use of reserve police personnel that does not require layoff shall not be considered contracting out for services. [1995 c.286 Â§14]

Â Â Â Â Â  Note: 243.716 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.720 [1963 c.579 Â§1; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.722 Fact-finding procedure; costs; basis for findings and opinions; effect of subsequent arbitration decision. (1) In carrying out the fact-finding procedures authorized in ORS 243.712 (2)(c), the public employer and the exclusive representative may select their own fact finder.

Â Â Â Â Â  (2)(a) Where the parties have not selected their own fact finder within five days after written acknowledgment by the Employment Relations Board that fact-finding has been jointly initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of
Oregon
fact-finding interest arbitrations for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the Âfact finder.Â

Â Â Â Â Â  (b) When both parties desire a panel of three fact finders instead of one as provided in this subsection, the board shall submit to the parties a list of seven qualified, unbiased, disinterested persons. Each party shall alternately strike two names from the list. The order of striking shall be determined by lot. The remaining three persons shall be designated Âfact finders.Â

Â Â Â Â Â  (c) When the parties have not designated the fact finder and notified the board of their choice within five days after receipt of the list, the board shall appoint the fact finder from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the fact finder only from the names remaining on the list.

Â Â Â Â Â  (d) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing the petition and the board shall issue a final and binding decision regarding the personÂs neutrality within 10 days of the hearing.

Â Â Â Â Â  (3) The fact finder shall establish dates and places of hearings. Upon the request of either party or the fact finder, the board shall issue subpoenas. The fact finder may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute. Not more than 30 days from the date of conclusion of the hearings, the fact finder shall make written findings of fact and recommendations for resolution of the dispute and shall serve such findings and recommendations upon the parties and upon the board. Service may be personal or by registered or certified mail. Not more than five working days after the findings and recommendations have been sent, the parties shall notify the board and each other whether or not they accept the recommendations of the fact finder. If the parties do not accept them, the board, five days after receiving notice that one or both of the parties do not accept the findings, shall publicize the fact finderÂs findings of facts and recommendations.

Â Â Â Â Â  (4) The parties may voluntarily agree at any time during or after fact-finding to submit any or all of the issues in dispute to final and binding arbitration, and if such agreement is reached prior to the publication of the fact finderÂs findings of facts and recommendations, the board shall not publicize such findings and recommendations.

Â Â Â Â Â  (5) The cost of fact-finding shall be borne equally by the parties involved in the dispute.

Â Â Â Â Â  (6) Fact finders shall base their findings and opinions on the matters prescribed in this subsection in accordance with the criteria set out in ORS 243.746 (4)(a) to (h). [1973 c.536 Â§14; 1995 c.286 Â§7]

(Strikes)

Â Â Â Â Â  243.726 Public employee strikes; equitable relief against certain strikes; effect of unfair labor practice charge on prohibited strike. (1) Participation in a strike shall be unlawful for any public employee who is not included in an appropriate bargaining unit for which an exclusive representative has been certified by the Employment Relations Board or recognized by the employer; or is included in an appropriate bargaining unit that provides for resolution of a labor dispute by petition to final and binding arbitration; or when the strike is not made lawful under ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290.

Â Â Â Â Â  (2) It shall be lawful for a public employee who is not prohibited from striking under subsection (1) of this section and who is in the appropriate bargaining unit involved in a labor dispute to participate in a strike over mandatory subjects of bargaining provided:

Â Â Â Â Â  (a) The requirements of ORS 243.712 and 243.722 relating to the resolution of labor disputes have been complied with in good faith;

Â Â Â Â Â  (b) Thirty days have elapsed since the board has made public the fact finderÂs findings of fact and recommendations or the mediator has made public the partiesÂ final offers;

Â Â Â Â Â  (c) The exclusive representative has given 10 daysÂ notice by certified mail of its intent to strike and stating the reasons for its intent to strike to the board and the public employer;

Â Â Â Â Â  (d) The collective bargaining agreement has expired, or the labor dispute arises pursuant to a reopener provision in a collective bargaining agreement or renegotiation under ORS 243.702 (1) or renegotiation under ORS 243.698; and

Â Â Â Â Â  (e) The unionÂs strike does not include unconventional strike activity not protected under the National Labor Relations Act on June 6, 1995, and does not constitute an unfair labor practice under ORS 243.672 (2)(f).

Â Â Â Â Â  (3)(a) Where the strike occurring or is about to occur creates a clear and present danger or threat to the health, safety or welfare of the public, the public employer concerned may petition the circuit court of the county in which the strike has taken place or is to take place for equitable relief including but not limited to appropriate injunctive relief.

Â Â Â Â Â  (b) If the strike is a strike of state employees the petition shall be filed in the
Circuit
Court
of
Marion
County
.

Â Â Â Â Â  (c) If, after hearing, the court finds that the strike creates a clear and present danger or threat to the health, safety or welfare of the public, it shall grant appropriate relief. Such relief shall include an order that the labor dispute be submitted to final and binding arbitration within 10 days of the courtÂs order pursuant to procedures in ORS 243.746.

Â Â Â Â Â  (4)(a) No labor organization shall declare or authorize a strike of public employees that is or would be in violation of this section. When it is alleged in good faith by the public employer that a labor organization has declared or authorized a strike of public employees that is or would be in violation of this section, the employer may petition the board for a declaration that the strike is or would be unlawful. The board, after conducting an investigation and hearing, may make such declaration if it finds that such declaration or authorization of a strike is or would be unlawful.

Â Â Â Â Â  (b) When a labor organization or individual disobeys an order of the appropriate circuit court issued pursuant to enforcing an order of the board involving this section and ORS 243.736, they shall be punished according to the provisions of ORS 33.015 to 33.155, except that the amount of the fine shall be at the discretion of the court.

Â Â Â Â Â  (5) An unfair labor practice by a public employer shall not be a defense to a prohibited strike. The board upon the filing of an unfair labor charge alleging that a public employer has committed an unfair labor practice during or arising out of the collective bargaining procedures set forth in ORS 243.712 and 243.722, shall take immediate action on such charge and if required, petition the court of competent jurisdiction for appropriate relief or a restraining order.

Â Â Â Â Â  (6) As used in this section, Âdanger or threat to the health, safety or welfare of the publicÂ does not include an economic or financial inconvenience to the public or to the public employer that is normally incident to a strike by public employees. [1973 c.536 Â§16; 1979 c.257 Â§1; 1989 c.1089 Â§1; 1991 c.724 Â§28; 1995 c.286 Â§8]

Â Â Â Â Â  243.730 [1963 c.579 Â§3; 1973 c.536 Â§3; renumbered 243.662]

Â Â Â Â Â  243.732 Refusal to cross picket line as prohibited strike. Public employees, other than those engaged in a nonprohibited strike, who refuse to cross a picket line shall be deemed to be engaged in a prohibited strike and shall be subject to the terms and conditions of ORS 243.726, pertaining to prohibited strikes. [1973 c.536 Â§23]

Â Â Â Â Â  243.735 [1969 c.671 Â§5; 1973 c.536 Â§6; renumbered 243.666]

Â Â Â Â Â  243.736 Strikes by certain emergency and public safety personnel. (1) It is unlawful for any of the following public employees to strike or recognize a picket line of a labor organization while in the performance of official duties:

Â Â Â Â Â  (a) Emergency telephone worker;

Â Â Â Â Â  (b) Employee of the Oregon Youth Authority who has custody, control or supervision of youth offenders;

Â Â Â Â Â  (c) Firefighter;

Â Â Â Â Â  (d) Guard at a correctional institution or mental hospital;

Â Â Â Â Â  (e) Parole and probation officer who supervises adult offenders; and

Â Â Â Â Â  (f) Police officer.

Â Â Â Â Â  (2) As used in this section, Âemergency telephone workerÂ means a person whose official focal duties are receiving information through a 9-1-1 emergency reporting system under ORS 401.710 to 401.816, relaying the information to public or private safety agencies or dispatching emergency equipment or personnel in response to the information. [1973 c.536 Â§17; 1985 c.232 Â§1; 1989 c.793 Â§20; 2003 c.216 Â§1; 2007 c.646 Â§1]

Â Â Â Â Â  243.738 Strikes by employees of mass transit districts, transportation districts and municipal bus systems. (1) It is unlawful for any employee of a mass transit district, transportation district or municipal bus system to strike or recognize a picket line of a labor organization while in the performance of official duties.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMass transit districtÂ means a mass transit district established under ORS 267.010 to 267.390.

Â Â Â Â Â  (b) ÂTransportation districtÂ means a transportation district established under ORS 267.510 to 267.650. [2007 c.641 Â§2]

Â Â Â Â Â  Note: 243.738 was added to and made a part of 243.650 to 243.782 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.740 [1963 c.579 Â§4; repealed by 1973 c.536 Â§39]

(Arbitration)

Â Â Â Â Â  243.742 Binding arbitration when strike prohibited. (1) It is the public policy of the State of Oregon that where the right of employees to strike is by law prohibited, it is requisite to the high morale of such employees and the efficient operation of such departments to afford an alternate, expeditious, effective and binding procedure for the resolution of labor disputes and to that end the provisions of ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290, providing for compulsory arbitration, shall be liberally construed.

Â Â Â Â Â  (2) When the procedures set forth in ORS 243.712 and 243.722, relating to mediation of a labor dispute, have not culminated in a signed agreement between the parties who are prohibited from striking, the public employer and exclusive representative of its employees shall include with the final offer filed with the mediator a petition to the Employment Relations Board in writing which initiates binding arbitration for bargaining units with employees referred to in ORS 243.736 (1). Arbitration shall be scheduled by mutual agreement not earlier than 30 days following the submission of the final offer packages to the mediator. Arbitration shall be scheduled in accordance with the procedures prescribed in ORS 243.746. [1973 c.536 Â§18; 1995 c.286 Â§9]

Â Â Â Â Â  243.745 [1969 c.671 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.746 Selection of arbitrator; arbitration procedure; last best offers; bases for findings and opinions; sharing arbitration costs. (1) In carrying out the arbitration procedures authorized in ORS 243.712 (2)(e), 243.726 (3)(c) and 243.742, the public employer and the exclusive representative may select their own arbitrator.

Â Â Â Â Â  (2) Where the parties have not selected their own arbitrator within five days after notification by the Employment Relations Board that arbitration is to be initiated, the board shall submit to the parties a list of seven qualified, disinterested, unbiased persons. A list of
Oregon
interest arbitrations and fact-findings for which each person has issued an award shall be included. Each party shall alternately strike three names from the list. The order of striking shall be determined by lot. The remaining individual shall be designated the ÂarbitratorÂ:

Â Â Â Â Â  (a) When the parties have not designated the arbitrator and notified the board of their choice within five days after receipt of the list, the board shall appoint the arbitrator from the list. However, if one of the parties strikes the names as prescribed in this subsection and the other party fails to do so, the board shall appoint the arbitrator only from the names remaining on the list.

Â Â Â Â Â  (b) The concerns regarding the bias and qualifications of the person designated by lot or by appointment may be challenged by a petition filed directly with the board. A hearing shall be held by the board within 10 days of filing of the petition and the board shall issue a final and binding decision regarding the personÂs neutrality within 10 days of the hearing.

Â Â Â Â Â  (3) The arbitrator shall establish dates and places of hearings. Upon the request of either party or the arbitrator, the board shall issue subpoenas. Not less than 14 calendar days prior to the date of the hearing, each party shall submit to the other party a written last best offer package on all unresolved mandatory subjects, and neither party may change the last best offer package unless pursuant to stipulation of the parties or as otherwise provided in this subsection. The date set for the hearing may thereafter be changed only for compelling reasons or by mutual consent of the parties. If either party provides notice of a change in its position within 24 hours of the 14-day deadline, the other party will be allowed an additional 24 hours to modify its position. The arbitrator may administer oaths and shall afford all parties full opportunity to examine and cross-examine all witnesses and to present any evidence pertinent to the dispute.

Â Â Â Â Â  (4) Where there is no agreement between the parties, or where there is an agreement but the parties have begun negotiations or discussions looking to a new agreement or amendment of the existing agreement, unresolved mandatory subjects submitted to the arbitrator in the partiesÂ last best offer packages shall be decided by the arbitrator. Arbitrators shall base their findings and opinions on these criteria giving first priority to paragraph (a) of this subsection and secondary priority to paragraphs (b) to (h) of this subsection as follows:

Â Â Â Â Â  (a) The interest and welfare of the public.

Â Â Â Â Â  (b) The reasonable financial ability of the unit of government to meet the costs of the proposed contract giving due consideration and weight to the other services, provided by, and other priorities of, the unit of government as determined by the governing body. A reasonable operating reserve against future contingencies, which does not include funds in contemplation of settlement of the labor dispute, shall not be considered as available toward a settlement.

Â Â Â Â Â  (c) The ability of the unit of government to attract and retain qualified personnel at the wage and benefit levels provided.

Â Â Â Â Â  (d) The overall compensation presently received by the employees, including direct wage compensation, vacations, holidays and other paid excused time, pensions, insurance, benefits, and all other direct or indirect monetary benefits received.

Â Â Â Â Â  (e) Comparison of the overall compensation of other employees performing similar services with the same or other employees in comparable communities. As used in this paragraph, ÂcomparableÂ is limited to communities of the same or nearest population range within
Oregon
. Notwithstanding the provisions of this paragraph, the following additional definitions of ÂcomparableÂ apply in the situations described as follows:

Â Â Â Â Â  (A) For any city with a population of more than 325,000, ÂcomparableÂ includes comparison to out-of-state cities of the same or similar size;

Â Â Â Â Â  (B) For counties with a population of more than 400,000, ÂcomparableÂ includes comparison to out-of-state counties of the same or similar size; and

Â Â Â Â Â  (C) For the State of
Oregon
, ÂcomparableÂ includes comparison to other states.

Â Â Â Â Â  (f) The CPI-All Cities Index, commonly known as the cost of living.

Â Â Â Â Â  (g) The stipulations of the parties.

Â Â Â Â Â  (h) Such other factors, consistent with paragraphs (a) to (g) of this subsection as are traditionally taken into consideration in the determination of wages, hours, and other terms and conditions of employment. However, the arbitrator shall not use such other factors, if in the judgment of the arbitrator, the factors in paragraphs (a) to (g) of this subsection provide sufficient evidence for an award.

Â Â Â Â Â  (5) Not more than 30 days after the conclusion of the hearings or such further additional periods to which the parties may agree, the arbitrator shall select only one of the last best offer packages submitted by the parties and shall promulgate written findings along with an opinion and order. The opinion and order shall be served on the parties and the board. Service may be personal or by registered or certified mail. The findings, opinions and order shall be based on the criteria prescribed in subsection (4) of this section.

Â Â Â Â Â  (6) The cost of arbitration shall be borne equally by the parties involved in the dispute. [1973 c.536 Â§19; 1995 c.286 Â§10; 2001 c.104 Â§76]

Â Â Â Â Â  243.750 [1963 c.579 Â§5; repealed by 1969 c.671 Â§3 (243.751 enacted in lieu of 243.750)]

Â Â Â Â Â  243.751 [1969 c.671 Â§4 (enacted in lieu of 243.750); repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.752 Arbitration decision final; enforcement; effective date of compensation increases; modifying award. (1) A majority decision of the arbitration panel, under ORS 243.706, 243.726, 243.736, 243.742 and 243.746, if supported by competent, material and substantial evidence on the whole record, based upon the factors set forth in ORS 243.746 (4), shall be final and binding upon the parties. Refusal or failure to comply with any provision of a final and binding arbitration award is an unfair labor practice. Any order issued by the Employment Relations Board pursuant to this section may be enforced at the instance of either party or the board in the circuit court for the county in which the dispute arose.

Â Â Â Â Â  (2) The arbitration panel may award increases retroactively to the first day after the expiration of the immediately preceding collective bargaining agreement. At any time the parties, by stipulation, may amend or modify an award of arbitration. [1973 c.536 Â§20; 1981 c.423 Â§1; 1983 c.504 Â§2]

Â Â Â Â Â  243.756 Employment conditions during arbitration. During the pendency of arbitration proceedings that occur after the expiration of a previous collective bargaining agreement, all wages and benefits shall remain frozen at the level last in effect before the agreement expired, except that no public employer shall be required to increase contributions for insurance premiums unless the expiring collective bargaining agreement provides otherwise. Merit step and longevity step pay increases shall be part of the status quo unless the expiring collective bargaining agreement expressly provides otherwise. [1973 c.536 Â§21; 1995 c.286 Â§11]

Â Â Â Â Â  243.760 [1963 c.579 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.762 Alternative arbitration procedure under collective bargaining agreement. Nothing in ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290 is intended to prohibit a public employer and the exclusive representative of its employees from entering into a collective bargaining agreement which provides for a compulsory arbitration procedure which is substantially equivalent to ORS 243.742 to 243.756. [1973 c.536 Â§22]

(Miscellaneous)

Â Â Â Â Â  243.766 Board duties in administration of collective bargaining laws; rules. The Employment Relations Board shall:

Â Â Â Â Â  (1) Establish procedures for, investigate and resolve any disputes concerning the designation of an appropriate bargaining unit.

Â Â Â Â Â  (2) Establish procedures for, resolve disputes with respect to, and supervise the conduct of elections for the determination of employee representation.

Â Â Â Â Â  (3) Conduct proceedings on complaints of unfair labor practices by employers, employees and labor organizations and take such actions with respect thereto as it deems necessary and proper.

Â Â Â Â Â  (4) Petition the appropriate circuit court for enforcement of any order issued by the board pursuant to ORS 243.650 to 243.782.

Â Â Â Â Â  (5) Hold such hearings and make such inquiries as it deems necessary to carry out properly its functions and powers, and for the purpose of such hearings and inquiries, administer oaths and affirmations, examine witnesses and documents and issue subpoenas.

Â Â Â Â Â  (6) Conduct studies on problems relating to public employment relations and make recommendations with respect thereto to the legislative bodies; request information and data from state and county departments and agencies and labor organizations necessary to carry out its functions and responsibilities; make available to public employers, labor organizations, mediators, members of fact-finding boards, arbitrators and other concerned parties statistical data relating to wages, benefits, and employment practices in public and private employment to assist them in resolving issues in negotiation.

Â Â Â Â Â  (7) Adopt rules relative to the exercise of its powers and authority and to govern the proceedings before it in accordance with ORS chapter 183. [1973 c.536 Â§24]

Â Â Â Â Â  243.770 [1965 c.390 Â§5; 1971 c.582 Â§10; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.772 Effect of collective bargaining laws on local charters and ordinances. Any provisions of local charters and ordinances adopted pursuant thereto in existence on October 5, 1973, and not in conflict with the rights and duties established in ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290 may remain in full force and effect after the Employment Relations Board has determined that no conflict exists. [1973 c.536 Â§15]

Â Â Â Â Â  243.775 [1995 c.600 Â§2; renumbered 243.800 in 1997]

Â Â Â Â Â  243.776 Rights and responsibilities of public employees. The rights and responsibilities prescribed for state officers and employees in ORS 292.055 shall accrue to employees of all public employers. [1973 c.536 Â§32]

Â Â Â Â Â  243.778 Student representation when bargaining unit includes higher education faculty; duties of student representatives; confidentiality requirements. (1) When an appropriate bargaining unit includes members of the faculty of an institution of higher education, the duly organized and recognized entity of student government at that institution may designate three representatives to meet and confer with the public employer of those members of the faculty and the exclusive representative of that appropriate bargaining unit prior to collective bargaining.

Â Â Â Â Â  (2) During the course of collective bargaining between the public employer and the exclusive representative described in subsection (1) of this section, the representatives of student government designated under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be allowed to attend and observe all meetings between the public employer and the exclusive representative at which collective bargaining occurs;

Â Â Â Â Â  (b) Have access to all written documents pertaining to the collective bargaining negotiations exchanged by the public employer and the exclusive representative, including copies of any prepared written transcripts of the bargaining session;

Â Â Â Â Â  (c) Be allowed to comment in good faith during the bargaining sessions upon matters under consideration; and

Â Â Â Â Â  (d) Be allowed to meet and confer with the exclusive representative and the public employer regarding the terms of an agreement between them prior to the execution of a written contract incorporating that agreement.

Â Â Â Â Â  (3) Rules regarding confidentiality and release of information shall apply to student representatives in the same manner as employer and employee bargaining unit representatives.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂInstitution of higher educationÂ means an institution under the control of the State Board of Higher Education.

Â Â Â Â Â  (b) ÂMeet and conferÂ means the performance of the mutual obligation of the representatives of student government designated under subsection (1) of this section, the exclusive representative and the public employer, or any two of them, to meet at the request of one of them at reasonable times at a place convenient to all to conduct in good faith an interchange of views concerning the duties of each under this section, employment relations of the faculty, the negotiation of an agreement and the execution of a written agreement. [1975 c.679 Â§2]

Â Â Â Â Â  243.780 [1965 c.543 Â§Â§2,3,4; 1969 c.80 Â§35b; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.782 Representation by counsel authorized. (1) For purposes of proceedings commenced pursuant to ORS 240.060, 240.065, 240.080, 240.123, 243.650 to 243.782, 292.055 and 341.290, a person may be represented by counsel or any other agent authorized by such person.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂpersonÂ means any individual, a labor organization or a public employer. [1973 c.536 Â§33]

Â Â Â Â Â  243.785 [1969 c.671 Â§7; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.787 [1969 c.671 Â§8; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.789 [1969 c.671 Â§11; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.791 [1969 c.671 Â§12; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.793 [1969 c.671 Â§9; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  243.795 [1969 c.671 Â§10; repealed by 1973 c.536 Â§39]

OPTIONAL RETIREMENT PLAN FOR HIGHER EDUCATION EMPLOYEES

Â Â Â Â Â  243.800 Optional retirement plan for certain academic and administrative higher education employees. (1) Notwithstanding any provision of ORS chapter 238 or 238A or ORS 243.910 to 243.945, the State Board of Higher Education shall establish and administer an Optional Retirement Plan for administrative and academic employees of the Oregon University System who are eligible for membership in the Public Employees Retirement System. The Optional Retirement Plan must be a qualified plan under the Internal Revenue Code, capable of accepting funds transferred under subsection (7) of this section without the transfer being treated as a taxable event under the Internal Revenue Code, and willing to accept those funds. Retirement and death benefits shall be provided under the plan by the purchase of annuity contracts, fixed or variable or a combination thereof, or by contracts for investments in mutual funds.

Â Â Â Â Â  (2) The State Board of Higher Education shall select at least two life insurance companies providing fixed and variable annuities and at least two investment companies providing mutual funds, but not more than five companies in total, for the purpose of providing benefits under the Optional Retirement Plan. The State Board of Higher Education shall establish selection criteria for the purpose of this subsection.

Â Â Â Â Â  (3) An administrative or academic employee may make an irrevocable election to participate in the Optional Retirement Plan within six months after being employed. An election under this subsection is effective on the first day of the month following six full months of employment.

Â Â Â Â Â  (4) An administrative or academic employee who does not elect to participate in the Optional Retirement Plan:

Â Â Â Â Â  (a) Remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A; or

Â Â Â Â Â  (b) Continues to be assisted by the State Board of Higher Education under ORS 243.920 if the employee is being so assisted.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, employees who elect to participate in the Optional Retirement Plan are ineligible for active membership in the Public Employees Retirement System or for any assistance by the State Board of Higher Education under ORS 243.920 as long as those employees are employed in the Oregon University System and the plan is in effect.

Â Â Â Â Â  (6)(a) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board in the manner provided by subsection (7) of this section.

Â Â Â Â Â  (b) An administrative or academic employee who elects to participate in the Optional Retirement Plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the Optional Retirement Plan. A request for a transfer must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the Optional Retirement Plan, and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

Â Â Â Â Â  (c) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

Â Â Â Â Â  (d) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective, shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employeeÂs benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employeeÂs interest under the pension program to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employeeÂs benefit under the pension program directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the pension program.

Â Â Â Â Â  (e) An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective, shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative or academic employee who elects to participate in the Optional Retirement Plan, and who is a member of the individual account program of the Oregon Public Service Retirement Plan, may make a written request to the Public Employees Retirement Board that all amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the Optional Retirement Plan. The request must be made at the time the member elects to participate in the Optional Retirement Plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the Optional Retirement Plan, and shall terminate the membership of the employee in the individual account program upon making the transfer.

Â Â Â Â Â  (f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board may not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the system and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (7) Any amounts transferred from the Public Employees Retirement Fund under subsection (6) of this section shall be transferred directly to the Optional Retirement Plan by the Public Employees Retirement Board and may not be made available to the employee.

Â Â Â Â Â  (8) An employee participating in the Optional Retirement Plan shall contribute monthly an amount equal to the percentage of the employeeÂs salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the Optional Retirement Plan.

Â Â Â Â Â  (9) The State Board of Higher Education shall contribute monthly to the Optional Retirement Plan the percentage of salary of each employee participating in the plan equal to the percentage of salary that would otherwise have been contributed as an employer contribution on behalf of the employee to the Public Employees Retirement System, before any offset under ORS 238.229 (2), if the employee had not elected to participate in the Optional Retirement Plan.

Â Â Â Â Â  (10) Both employee and employer contributions to an Optional Retirement Plan shall be remitted directly to the companies that have issued annuity contracts to the participating employees or directly to the mutual funds.

Â Â Â Â Â  (11) Benefits under the Optional Retirement Plan are payable to employees who elect to participate in the plan and their beneficiaries by the selected annuity provider or mutual fund in accordance with the terms of the annuity contracts or the terms of the contract with the mutual fund. Employees electing to participate in the plan agree that benefits payable under the plan are not obligations of the State of
Oregon
or of the Public Employees Retirement System. [Formerly 243.775; 2001 c.945 Â§66; 2003 c.67 Â§34; 2003 c.733 Â§69; 2005 c.611 Â§1; 2007 c.71 Â§76; 2007 c.769 Â§5]

Â Â Â Â Â  Note: 243.800 was added to and made a part of ORS chapter 243 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

TAX-SHELTERED ANNUITIES FOR EDUCATIONAL EMPLOYEES

Â Â Â Â Â  243.810 [1965 c.606 Â§1; 1979 c.227 Â§1; 1981 c.407 Â§2; 1995 c.162 Â§66; repealed by 2007 c.704 Â§2]

Â Â Â Â Â  243.820 Agreement for payment of annuity premium or investment in stock of regulated investment company. (1) In order to obtain the advantages of 26 U.S.C. 403(b), or any equivalent provision of federal law, an employer may agree with an employee who performs services for an educational institution that:

Â Â Â Â Â  (a) The employeeÂs salary will be reduced monthly by a stated amount, or the employee will forgo monthly a salary increase of a stated amount; and

Â Â Â Â Â  (b) On behalf of the employee, the employer shall contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection as premiums for an annuity contract or to a custodial account for investment in the stock of regulated investment companies as defined in 26 U.S.C. 403(b)(7)(C). The amount contributed by the employer under this subsection may not exceed the stated amount.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, pursuant to an agreement under subsection (1) of this section, the stated amounts shall be forwarded by the employer as annuity premiums to the company or association with which it has entered into an annuity contract or to the regulated investment company or its transfer agent for the benefit of the employee.

Â Â Â Â Â  (3) An employer may make nonelective employer contributions on behalf of an employee who performs services for an educational institution as premiums for an annuity contract, or to a custodial account for investment in the stock of regulated investment companies as defined in 26 U.S.C. 403(b)(7)(C), for the purpose of obtaining the advantages of 26 U.S.C. 403(b) or any equivalent provision of federal law. Employer contributions under this subsection are in addition to any employee contributions under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂEducational institutionÂ means an educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on or an education service district.

Â Â Â Â Â  (b) ÂEmployerÂ means the State Board of Higher Education, any other state agency, a community college district, a school district, the Oregon Health and
Science
University
or an education service district employing an individual who performs services for an educational institution. [1965 c.606 Â§2; 1981 c.407 Â§1; 2007 c.704 Â§1]

Â Â Â Â Â  243.830 Effect of agreement on retirement contributions and benefits. An agreement executed pursuant to ORS 243.820 by an employee who is subject to ORS chapter 238 or 238A, or a similar retirement program for public employees, in no way affects the contributions to be made or the benefits to be provided for such employee under ORS chapter 238 or 238A or the other similar program. Reduction of salary or forgoing a salary increase by a stated amount under ORS 243.820 shall not be deemed a reduction in salary for the purpose of such contributions and benefits. [1965 c.606 Â§3; 1999 c.130 Â§7; 2003 c.733 Â§70]

COACHES PLAN

Â Â Â Â Â  243.850 Qualified football coaches plan; participation; salary deduction. (1) An eligible football coach and the State Board of Higher Education may enter into an agreement to provide that:

Â Â Â Â Â  (a) The coachÂs salary will be reduced monthly by a stated amount that is not less than $25 a month, or the coach will forgo monthly a salary increase of a stated amount that is not less than $25 month; and

Â Â Â Â Â  (b) The State Board of Higher Education will contribute monthly an amount equal to the stated amount determined under paragraph (a) of this subsection for the month to a designated qualified football coaches plan. The amount contributed by the employer shall not exceed the stated amount.

Â Â Â Â Â  (2) The amount by which an eligible football coachÂs salary or wages is reduced by reason of the salary reduction or forgoing of a salary increase authorized by subsection (1) of this section shall continue to be included as regular compensation for the purpose of computing the retirement, pension and Social Security benefits earned by the coach, but that amount shall not be considered current taxable income for the purpose of computing federal and state income taxes withheld on behalf of that coach.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a) ÂEligible football coachÂ means a staff member of the Oregon University System who primarily coaches football as a full-time employee of a four-year university described in 26 U.S.C. 170(b)(1)(A)(ii).

Â Â Â Â Â  (b) ÂQualified football coaches planÂ has the meaning given that term in 29 U.S.C. 1002(37). [1991 c.604 Â§1; 1993 c.160 Â§1; 1997 c.11 Â§5; 2003 c.14 Â§114]

OREGON
EDUCATORS BENEFIT BOARD

Â Â Â Â Â  243.860 Definitions for ORS 243.860 to 243.886. As used in ORS 243.860 to 243.886, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBenefit planÂ includes but is not limited to:

Â Â Â Â Â  (a) Contracts for insurance or other benefits, including medical, dental, vision, life, disability and other health care recognized by state law, and related services and supplies;

Â Â Â Â Â  (b) Self-insurance programs managed by the Oregon Educators Benefit Board; and

Â Â Â Â Â  (c) Comparable benefits for employees who rely on spiritual means of healing.

Â Â Â Â Â  (2) ÂCarrierÂ means an insurance company or health care service contractor holding a valid certificate of authority from the Director of the Department of Consumer and Business Services, or two or more companies or contractors acting together pursuant to a joint venture, partnership or other joint means of operation, or a board-approved provider or guarantor of benefit plan coverage and compensation.

Â Â Â Â Â  (3) ÂDistrictÂ means a common school district, a union high school district, an education service district, as defined in ORS 334.003, or a community college district, as defined in ORS 341.005.

Â Â Â Â Â  (4)(a) ÂEligible employeeÂ includes:

Â Â Â Â Â  (A) An officer or employee of a district who elects to participate in one of the benefit plans described in ORS 243.864 to 243.874; and

Â Â Â Â Â  (B) An officer or employee of a district, whether or not retired, who:

Â Â Â Â Â  (i) Is receiving a service retirement allowance, a disability retirement allowance or a pension under the Public Employees Retirement System or is receiving a service retirement allowance, a disability retirement allowance or a pension under any other retirement or disability benefit plan or system offered by the district for its officers and employees;

Â Â Â Â Â  (ii) Is eligible to receive a service retirement allowance under the Public Employees Retirement System and has reached earliest service retirement age under ORS chapter 238;

Â Â Â Â Â  (iii) Is eligible to receive a pension under ORS 238A.100 to 238A.245 and has reached earliest retirement age as described in ORS 238A.165; or

Â Â Â Â Â  (iv) Is eligible to receive a service retirement allowance or pension under any other retirement benefit plan or system offered by the district and has attained earliest retirement age under the plan or system.

Â Â Â Â Â  (b) Except as provided in paragraph (a)(B) of this subsection, Âeligible employeeÂ does not include an individual:

Â Â Â Â Â  (A) Engaged as an independent contractor;

Â Â Â Â Â  (B) Whose periods of employment in emergency work are on an intermittent or irregular basis; or

Â Â Â Â Â  (C) Who is employed on less than a half-time basis unless the individual is employed in a position classified as a job-sharing position or unless the individual is defined as eligible under rules of the Oregon Educators Benefit Board or under a collective bargaining agreement.

Â Â Â Â Â  (5) ÂFamily memberÂ means an eligible employeeÂs spouse or domestic partner and any unmarried child or stepchild of an eligible employee within age limits and other conditions imposed by the Oregon Educators Benefit Board with regard to unmarried children or stepchildren.

Â Â Â Â Â  (6) ÂPayroll disbursing officerÂ means the officer or official authorized to disburse moneys in payment of salaries and wages of officers and employees of a district.

Â Â Â Â Â  (7) ÂPremiumÂ means the monthly or other periodic charge, including administrative fees of the Oregon Educators Benefit Board, for a benefit plan. [2007 c.7 Â§1]

Â Â Â Â Â  Note: 243.860 to 243.886 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.862 Oregon Educators Benefit Board; members; term; expenses; officers; quorum; meetings; confirmation. (1) There is established in the Oregon Department of Administrative Services an Oregon Educators Benefit Board consisting of 10 members appointed by the Governor, including:

Â Â Â Â Â  (a) Two members representing district boards;

Â Â Â Â Â  (b) Two members representing district management;

Â Â Â Â Â  (c) Two members representing nonmanagement district employees from the largest labor organization representing district employees;

Â Â Â Â Â  (d) One member representing nonmanagement district employees from the second largest labor organization representing district employees;

Â Â Â Â Â  (e) One member representing nonmanagement district employees who are not represented by labor organizations described in paragraphs (c) and (d) of this subsection; and

Â Â Â Â Â  (f) Two members with expertise in health policy or risk management.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to take office upon the date of that expiration. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the board is not entitled to compensation, but may be reimbursed from funds available to the board for actual and necessary travel and other expenses incurred by the member in the performance of the memberÂs official duties in the manner and amount provided in ORS 292.495.

Â Â Â Â Â  (4) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (5) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (7) Appointments of members to the board by the Governor are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. [2007 c.7 Â§2]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.864 Duties; rules; contracts; personnel. (1) The
Oregon
Educators Benefit Board:

Â Â Â Â Â  (a) Shall adopt rules for the conduct of its business; and

Â Â Â Â Â  (b) May adopt rules not inconsistent with ORS 243.860 to 243.886 to determine the terms and conditions of eligible employee participation in and coverage under benefit plans.

Â Â Â Â Â  (2) The board shall study all matters connected with the provision of adequate benefit plan coverage for eligible employees on the best basis possible with regard to the welfare of the employees and affordability for the districts. The board shall design benefits, prepare specifications, analyze carrier responses to advertisements for bids and award contracts. Contracts shall be signed by the chairperson on behalf of the board.

Â Â Â Â Â  (3) In carrying out its duties under subsections (1) and (2) of this section, the goal of the board is to provide high-quality health, dental and other benefit plans for eligible employees at a cost affordable to the districts, the employees and the taxpayers of
Oregon
.

Â Â Â Â Â  (4) The board shall prepare specifications, invite bids and take actions necessary to award contracts for health and dental benefit plan coverage of eligible employees in accordance with the criteria set forth in ORS 243.866 (1). The Public Contracting Code does not apply to contracts for benefit plans provided under ORS 243.860 to 243.886. The board may not exclude from competition to contract for a benefit plan an
Oregon
carrier solely because the carrier does not serve all counties in
Oregon
.

Â Â Â Â Â  (5) The board may retain consultants, brokers or other advisory personnel when necessary and shall employ such personnel as are required to perform the functions of the board. [2007 c.7 Â§3]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  Note: Section 17, chapter 7, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 17. (1) Before October 1, 2008, the Oregon Educators Benefit Board shall enter into contracts for health benefit plan and dental benefit plan coverage of eligible employees in accordance with section 3 (4) of this 2007 Act [243.864 (4)] and the criteria set forth in section 4 (1) of this 2007 Act [243.866 (1)].

Â Â Â Â Â  (2) The board shall offer a range of benefit plan designs sufficient to ensure that, when benefit plans are first provided by the board to a district, the district and district employees can choose benefit plans that are comparable in design to, and are not more expensive than the comparable costs of, the benefit plans the district provided immediately before the purchase of the benefit plans provided by the board. The board shall determine premiums for benefit plans based on the benefit plan designs and the aggregated experience of all districts participating in the benefit plans. [2007 c.7 Â§17]

Â Â Â Â Â  243.866 Benefit plans; criteria; coverage options; payroll deductions; rules. (1) The Oregon Educators Benefit Board shall contract for benefit plans best designed to meet the needs and provide for the welfare of eligible employees and the districts. In considering whether to enter into a contract for a benefit plan, the board shall place emphasis on:

Â Â Â Â Â  (a) Employee choice among high-quality plans;

Â Â Â Â Â  (b) Encouragement of a competitive marketplace;

Â Â Â Â Â  (c) Plan performance and information;

Â Â Â Â Â  (d) District flexibility in plan design and contracting;

Â Â Â Â Â  (e) Quality customer service;

Â Â Â Â Â  (f) Creativity and innovation;

Â Â Â Â Â  (g) Plan benefits as part of total employee compensation; and

Â Â Â Â Â  (h) Improvement of employee health.

Â Â Â Â Â  (2) The board may approve more than one carrier for each type of benefit plan offered, but the board shall limit the number of carriers to a number consistent with adequate service to eligible employees and family members.

Â Â Â Â Â  (3) When appropriate, the board shall provide options under which an eligible employee may arrange coverage for family members under a benefit plan.

Â Â Â Â Â  (4) A district shall provide that payroll deductions for benefit plan costs that are not payable by the district may be made upon receipt of a signed authorization from the employee indicating an election to participate in the benefit plan or plans selected and allowing the deduction of those costs from the employeeÂs pay.

Â Â Â Â Â  (5) In developing any benefit plan, the board may provide an option of additional coverage for eligible employees and family members at an additional premium.

Â Â Â Â Â  (6) The board shall adopt rules providing that transfer of enrollment from one benefit plan to another is open to all eligible employees and family members. Because of the special problems that may arise involving acceptable physician-patient relations between a particular panel of physicians and a particular eligible employee or family member under a comprehensive group practice benefit plan, the board shall provide a procedure under which any eligible employee may apply at any time to substitute another benefit plan for participation in a comprehensive group practice benefit plan.

Â Â Â Â Â  (7) An eligible employee who is retired is not required to participate in a health benefit plan offered under this section in order to obtain dental benefit plan coverage. The board shall establish by rule standards of eligibility for retired employees to participate in a dental benefit plan. [2007 c.7 Â§4]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.868 Benefit plans for other than health and dental benefits; premiums; district plans. (1) In addition to contracting for health and dental benefit plans, the Oregon Educators Benefit Board may contract with carriers to provide other benefit plans including, but not limited to, insurance or other benefits based on life, supplemental medical, supplemental dental, supplemental vision, accidental death or disability insurance plans.

Â Â Â Â Â  (2) The premium for each eligible employee for coverage under a benefit plan other than a health or dental benefit plan described in subsection (1) of this section shall be the total cost per month of the coverage afforded the employee under the plan for which the employee exercises an option, including the cost of enrollment of the eligible employee and administrative expenses for the plan.

Â Â Â Â Â  (3) The board may withdraw approval of any additional benefit plan in the same manner as it withdraws approval of a health or dental benefit plan as described and authorized by ORS 243.878.

Â Â Â Â Â  (4) If the board does not contract for a benefit plan described in subsection (1) of this section, a district may contract for the benefit plan on behalf of any district employees. The administrative expenses of the plan shall be paid in accordance with the districtÂs negotiated agreement with the employees. Benefit plans entered into by a district are subject to approval by the board before they become operative. The board may withdraw approval of any such benefit plan in the same manner as it withdraws approval of a benefit plan under ORS 243.878. [2007 c.7 Â§5]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.870 Long term care benefit plans. (1) The Oregon Educators Benefit Board shall make available to eligible employees and family members one or more fully insured long term care benefit plans. Notwithstanding ORS 243.860, for purposes of this subsection, Âfamily memberÂ includes family members, as defined by the board, the parents of the eligible employee and the parents of the spouse or domestic partner of the eligible employee.

Â Â Â Â Â  (2) Participation of eligible employees in any long term care benefit plan made available by the board is voluntary and is subject to reasonable underwriting guidelines and eligibility rules established by the board.

Â Â Â Â Â  (3) Unless otherwise agreed to by the employer, the eligible employee is responsible for the payment of the long term care benefit plan premium developed by the board. [2007 c.7 Â§6]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.872 Board to develop methods to make long term care benefit plans available; educational materials. (1) The Oregon Educators Benefit Board shall develop effective and cost-effective ways to make available the long term care benefit plans described in ORS 243.870.

Â Â Â Â Â  (2) The board, in consultation with the Public Employees Retirement System, shall develop long term care benefit plan specifications, eligibility rules, underwriting guidelines and consumer educational materials.

Â Â Â Â Â  (3) The boardÂs educational materials for eligible employees shall provide information on the potential need for long term care, methods of financing long term care and the availability of long term care benefit plans offered by the board. [2007 c.7 Â§7]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.874 Flexible benefit plans; rules. (1) In addition to the powers and duties otherwise provided by law to provide benefit plans for eligible employees, the Oregon Educators Benefit Board may provide and administer flexible benefit plans under which eligible employees may choose among taxable and nontaxable benefits as provided in the federal Internal Revenue Code.

Â Â Â Â Â  (2) In providing flexible benefit plans, the board may offer:

Â Â Â Â Â  (a) Health or dental benefits as described in ORS 243.864 and 243.866.

Â Â Â Â Â  (b) Other insurance benefits as described in ORS 243.868.

Â Â Â Â Â  (c) Any other benefit that may be excluded from an employeeÂs gross income under the federal Internal Revenue Code.

Â Â Â Â Â  (d) Any part or all of the district contribution for employee benefits in cash to the employee.

Â Â Â Â Â  (3) In developing flexible benefit plans, the board shall design the plans on the best basis possible with regard to the welfare of the employees and affordability for the districts.

Â Â Â Â Â  (4) The board may pay some or all of the cost of administering flexible benefit plans from funds authorized to pay general administrative expenses incurred by the board.

Â Â Â Â Â  (5) The board shall adopt rules as the board considers necessary for the establishment and administration of flexible benefit plans.

Â Â Â Â Â  (6) The board may contract with private organizations for administration of flexible benefit plans in accordance with rules adopted under subsection (5) of this section. [2007 c.7 Â§8]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.876 Payroll deductions; reports. (1) Upon receipt of a request in writing from an eligible employee, the payroll disbursing officer may deduct from the salary or wages of the employee an amount of money indicated in the request for payment of the amount set forth in benefit plans selected by the employee for the employee and family members.

Â Â Â Â Â  (2) Amounts deducted under subsection (1) of this section shall be paid over promptly:

Â Â Â Â Â  (a) To the Oregon Educators Benefit Board, the carriers or the persons responsible for payment of premiums to carriers in accordance with the terms of contracts for benefit plans; or

Â Â Â Â Â  (b) With respect to self-insurance benefits, in accordance with rules and procedures adopted by the board.

Â Â Â Â Â  (3) The payroll disbursing officer shall submit reports to the board regarding claims experience and benefit plan coverage for eligible employees as the board considers desirable. [2007 c.7 Â§9]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.878 Board authority with respect to health benefit plans; termination of participation of district. (1) The Oregon Educators Benefit Board may employ whatever means are reasonably necessary to carry out the purposes of ORS 243.860 to 243.886. This authority includes, but is not limited to, authority to self-insure and to seek clarification, amendment, modification, suspension or termination of any agreement or contract.

Â Â Â Â Â  (2) Upon providing specific notice in writing to the carrier, the affected labor organization or organizations, the districts, the Oregon Department of Administrative Services and the affected eligible employees, and after affording opportunity for a public hearing on the issues that may be involved, the board may enter an order withdrawing approval of a benefit plan. Thirty days after entry of the order, the board shall terminate all withholding authorizations of eligible employees and terminate all board-approved participation in the plan.

Â Â Â Â Â  (3) The board by order may terminate the participation of a district in a benefit plan if, within three months, the district fails to perform an action required by ORS 243.860 to 243.886 or by board rule. [2007 c.7 Â§10]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.880
Oregon
Educators Benefit Account; continuing appropriation; monthly deposits. (1) There is created the Oregon Educators Benefit Account, separate and distinct from the General Fund. Moneys in the account are continuously appropriated to the Oregon Educators Benefit Board to cover the boardÂs expenses incurred in connection with the administration of ORS 243.860 to 243.886.

Â Â Â Â Â  (2) Subject to ORS 243.882, an amount not to exceed two percent of the monthly employer and employee contributions for benefit plans available under ORS 243.860 to 243.886 shall be deposited in the account. [2007 c.7 Â§11]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.882 Monthly assessment of participating districts; purposes; maximum account balance. Subject to legislative budgetary authorization for operation of the Oregon Educators Benefit Board and the boardÂs administration of benefit plans and other duties under ORS 243.860 to 243.886, an amount not to exceed two percent of the monthly employer and employee contributions for benefit plans shall be forwarded by each participating district to the board and deposited by the board in the State Treasury to the credit of the Oregon Educators Benefit Account to meet the boardÂs administrative and other costs authorized by ORS 243.860 to 243.886. The board shall ensure that the balance in the account does not exceed five percent of the monthly total of employer and employee contributions for more than 120 days. [2007 c.7 Â§12]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.884
Oregon
Educators Revolving Fund; continuous appropriation to board; purposes; rules; moneys paid into fund. (1) There is created the Oregon Educators Revolving Fund, separate and distinct from the General Fund. Moneys in the Oregon Educators Revolving Fund are continuously appropriated to the Oregon Educators Benefit Board to cover the boardÂs expenses incurred in connection with the administration of ORS 243.860 to 243.886. Moneys in the Oregon Educators Revolving Fund may be retained for limited periods of time as established by the board by rule. Among other purposes, the board may retain the funds to pay premiums, control expenditures, stabilize premiums and self-insure. The board may establish subaccounts within the Oregon Educators Revolving Fund.

Â Â Â Â Â  (2) The following moneys shall be paid into the Oregon Educators Revolving Fund:

Â Â Â Â Â  (a) All unused employer contributions for benefit plans;

Â Â Â Â Â  (b) All refunds, dividends, unused premiums and other payments attributable to an employee contribution or employer contribution made from a carrier that has provided benefit plans administered by the board; and

Â Â Â Â Â  (c) All interest earned on the moneys in the fund. [2007 c.7 Â§13]

Â Â Â Â Â  Note: See note under 243.860.

Â Â Â Â Â  243.886 Limitations on district participation in benefit plans; exceptions. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) A district may not provide or contract for a benefit plan unless the benefit plan is provided and administered by the Oregon Educators Benefit Board under ORS 243.860 to 243.886; and

Â Â Â Â Â  (b) Eligible employees of a district may participate only in benefit plans provided and administered by the board.

Â Â Â Â Â  (2)(a) Except for community college districts, a district that was self-insured before January 1, 2007, or a district that had an independent health insurance trust established and functioning before January 1, 2007, may provide or contract for benefit plans other than benefit plans provided and administered by the board if the premiums for the benefit plans provided or contracted for by the district are equal to or less than the premiums for comparable benefit plans provided and administered by the board.

Â Â Â Â Â  (b) A community college district may provide or contract for benefit plans other than benefit plans provided and administered by the board.

Â Â Â Â Â  (c) In accordance with procedures adopted by the board to extend benefit plan coverage under ORS 243.864 to 243.874 to eligible employees of a self-insured district, a district with an independent health insurance trust or a community college district, these districts may choose to offer benefit plans that are provided and administered by the board. Once employees of a district participate in benefit plans provided and administered by the board, the district may not thereafter provide or contract for benefit plans other than those provided and administered by the board.

Â Â Â Â Â  (3) Nothing in ORS 243.860 to 243.886 may be construed to expand or contract collective bargaining rights or collective bargaining obligations. [2007 c.7 Â§14]

Â Â Â Â Â  Note: Section 16, chapter 7, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 16. Notwithstanding section 14 of this 2007 Act [243.886]:

Â Â Â Â Â  (1) Before October 1, 2008, a district is not required to offer benefit plans that are provided and administered by the Oregon Educators Benefit Board under sections 1 to 14 of this 2007 Act [243.860 to 243.886].

Â Â Â Â Â  (2) Except as provided in subsections (3) to (6) of this section, on and after October 1, 2008:

Â Â Â Â Â  (a) A district may not offer a benefit plan unless the benefit plan is provided and administered by the board; and

Â Â Â Â Â  (b) Eligible employees of a district may participate in benefit plans provided and administered by the board.

Â Â Â Â Â  (3)(a) If a collective bargaining agreement exists between a district and employees of the district and the agreement expires after July 1, 2008, subsection (2) of this section does not apply to the district or employees of the district. However:

Â Â Â Â Â  (A) If the collective bargaining agreement expires before October 1, 2010, section 14 of this 2007 Act first applies to the district and employees of the district upon the expiration of the agreement, except as provided in subsection (4) of this section; and

Â Â Â Â Â  (B) In any case, on and after October 1, 2010, section 14 of this 2007 Act applies to the district and employees of the district.

Â Â Â Â Â  (b) If no collective bargaining agreement exists between a district and employees of the district, and if a contract exists between the district and a carrier and the contract expires after October 1, 2008, subsection (2) of this section does not apply to the district or employees of the district. However:

Â Â Â Â Â  (A) If the contract expires before October 1, 2010, section 14 of this 2007 Act first applies to the district and employees of the district upon the expiration of the contract, except as provided in subsection (4) of this section; and

Â Â Â Â Â  (B) In any case, on and after October 1, 2010, section 14 of this 2007 Act applies to the district and employees of the district.

Â Â Â Â Â  (4) A district that was self-insured before January 1, 2007, or a district that had an independent health insurance trust established and functioning before January 1, 2007, may provide or contract for benefit plans other than benefit plans provided and administered by the board. However:

Â Â Â Â Â  (a) Until October 1, 2010, the benefit plans provided or contracted for by the self-insured district or the district with an independent health insurance trust are not required to meet the condition provided in section 14 (2)(a) of this 2007 Act.

Â Â Â Â Â  (b) On and after October 1, 2010, the benefit plans provided or contracted for by the self-insured district or the district with an independent health insurance trust must meet the condition provided in section 14 (2)(a) of this 2007 Act.

Â Â Â Â Â  (c) This subsection does not apply to a community college district.

Â Â Â Â Â  (5) A community college district may provide or contract for benefit plans other than benefit plans provided and administered by the board.

Â Â Â Â Â  (6) In accordance with procedures adopted by the board to extend benefit plan coverage under sections 3 to 8 of this 2007 Act [243.864 to 243.874] to eligible employees of a self-insured district, a district with an independent health insurance trust or a community college district, these districts may choose to offer benefit plans that are provided and administered by the board. Once employees of a district participate in benefit plans provided and administered by the board, the district may not thereafter provide or contract for benefit plans other than those provided and administered by the board. [2007 c.7 Â§16]

Â Â Â Â Â  Note: See note under 243.860.

(Temporary provisions relating to Task Force on Educator Health Benefits)

Â Â Â Â Â  Note: Sections 20, 21 and 22, chapter 7, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 20. (1) There is created the Task Force on Educator Health Benefits consisting of six members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (c) The Governor shall appoint four members as follows:

Â Â Â Â Â  (A) One member who is a nonmanagement district employee and who is in a labor organization representing district employees;

Â Â Â Â Â  (B) Two members who are not eligible to participate in a benefit plan provided under sections 1 to 14 of this 2007 Act [243.860 to 243.886] and who have expertise in health insurance or in employee benefit plan design or administration; and

Â Â Â Â Â  (C) One member who is a district management employee.

Â Â Â Â Â  (2) The task force shall review the benefit plans provided through the Oregon Educators Benefit Board, analyze the benefits provided by and the administration of the benefit plans and determine whether the enactment of sections 1 to 14 of this 2007 Act has resulted in cost savings to the state.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The task force shall submit a report, and may include recommendations for legislation, to an interim committee related to education or public employment, as appropriate, no later than October 1, 2012.

Â Â Â Â Â  (10) The task force shall use the services of permanent legislative staff to the greatest extent practicable.

Â Â Â Â Â  (11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Legislative Assembly for that purpose.

Â Â Â Â Â  (12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (13) The Legislative Administrator may accept, on behalf of the task force, contributions of moneys and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions placed on the moneys not inconsistent with the duties of the task force.

Â Â Â Â Â  (14) All moneys received by the Legislative Administrator under subsection (13) of this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the task force. The moneys are continuously appropriated to the task force for the purposes of carrying out the duties of the task force.

Â Â Â Â Â  (15) As used in this section, ÂdistrictÂ has the meaning given that term in section 1 of this 2007 Act [243.860]. [2007 c.7 Â§20]

Â Â Â Â Â  Sec. 21. Section 20 of this 2007 Act becomes operative on July 1, 2011. [2007 c.7 Â§21].

Â Â Â Â Â  Sec. 22. Section 20 of this 2007 Act is repealed on the date of the convening of the regular legislative session of the Seventy-seventh Legislative Assembly. [2007 c.7 Â§22].

HIGHER EDUCATION SUPPLEMENTAL RETIREMENT BENEFITS

Â Â Â Â Â  243.910 Definitions for ORS 243.910 to 243.945. As used in ORS 243.910 to 243.945:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Higher Education for all institutions under the jurisdiction of that board as set forth in ORS 352.002, and for the Oregon Health and
Science
University
means the Oregon Health and Science University Board of Directors.

Â Â Â Â Â  (2) ÂEmployeesÂ means the persons appointed or employed by or under the authority of the board who hold academic rank as determined by the board.

Â Â Â Â Â  (3) ÂSystemÂ means the Public Employees Retirement System established by ORS 238.600. [1965 c.297 Â§1; 1995 c.162 Â§67]

Â Â Â Â Â  243.920 Assisting employees to obtain supplemental benefits; employee contribution. (1) The board may, in its discretion, assist its employees who are members of the Public Employees Retirement System and who elect to be so assisted by filing an election as provided in ORS 243.940, in the purchase of retirement benefits supplementing the benefits to which those employees are entitled under the system. For this purpose the board and its employees may enter into contracts with one or more life insurance or annuity companies.

Â Â Â Â Â  (2) Each employee who elects to be assisted under subsection (1) of this section shall, as a condition to such election, either:

Â Â Â Â Â  (a) Agree to contribute through payroll deductions toward the purchase of the supplementary retirement benefits a percentage of the annual salary of the employee in excess of $4,800 equal to the percentage rate applicable to contributions made by the employee under the system, the amounts deducted from payrolls as employee contributions to be paid promptly by the board to the life insurance or annuity company in accordance with the terms of the applicable contract; or

Â Â Â Â Â  (b) Agree either to a reduction in salary or to the forgoing of a salary increase in accordance with ORS 243.820, in an amount not less than the amount otherwise required to be contributed under paragraph (a) of this subsection. [1965 c.297 Â§2(1), (2); 1969 c.626 Â§1]

Â Â Â Â Â  243.930 Board contributions; investment; purchase of benefits. (1) If an employee assisted under ORS 243.920 (1) has made contributions to the Public Employees Retirement Fund during each of five calendar years, the board shall contribute an amount toward the purchase of the supplemental retirement benefits equal to the contributions toward the purchase made by the employee on annual salary in excess of $4,800. The amounts of those contributions by the board shall be paid promptly by the board to the life insurance or annuity company in accordance with the terms of the applicable contract.

Â Â Â Â Â  (2) If an employee assisted under ORS 243.920 (1) has not made contributions to the Public Employees Retirement Fund during each of five calendar years, the board shall contribute an amount toward the purchase of the supplemental retirement benefits equal to that which it would contribute for current service under the Public Employees Retirement System with respect to the annual salary in excess of $4,800 of the employee if the employee contributed under the system on that part of the salary.

Â Â Â Â Â  (3) The amounts of contributions by the board under subsection (2) of this section, at intervals designated by the Public Employees Retirement Board, shall be paid into the Public Employees Retirement Fund. The Public Employees Retirement Board shall keep a separate account for those amounts and prorated earnings thereof, and for investment purposes the moneys in the separate account shall be commingled with those of the Public Employees Retirement Fund and shall be invested in the same manner as moneys of the Public Employees Retirement Fund are invested.

Â Â Â Â Â  (4) When an employee, with respect to whose annual salary in excess of $4,800 the board has contributed under subsection (2) of this section, has made contributions to the Public Employees Retirement Fund during each of five calendar years, an amount equal to the contributions made under ORS 243.920 (2) shall be paid promptly to the life insurance or annuity company out of the separate account referred to in subsection (3) of this section for the purchase of additional supplemental retirement benefits for the employee. If the moneys in the separate account are not sufficient for that purpose, the amount of the deficiency shall be paid promptly by the board to the life insurance or annuity company for that purchase.

Â Â Â Â Â  (5) If an employee is separated from the service of the board before the employee has made contributions to the Public Employees Retirement Fund during each of five calendar years, the amounts of contributions by the board paid into the Public Employees Retirement Fund under subsection (3) of this section and prorated earnings thereof shall remain in the separate account referred to in subsection (3) of this section for the purpose described in subsection (4) of this section, and the employee is not entitled to any part thereof or any benefit derived therefrom. [1965 c.297 Â§2(3), (4); 1969 c.626 Â§2; 2003 c.733 Â§71; 2005 c.755 Â§5]

Â Â Â Â Â  243.935 Employer assumption of full amount of employee contributions. Pursuant to the provisions of ORS 238.205, an employer may Âpick-up,Â assume or pay the full amount of contributions which would otherwise have been made by an employee assisted under ORS 243.920, whether the employee agreed to make the contributions by payroll deduction, reduction in salary or the forgoing of a salary increase. [1989 c.799 Â§18]

Â Â Â Â Â  243.940 Employee election; cancellation of election. (1) Employees may elect to be assisted by the board under ORS 243.920 (1), or may cancel that election, only as provided in this section.

Â Â Â Â Â  (2) An employee who is a member of the Public Employees Retirement System before the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before that commencement.

Â Â Â Â Â  (3) An employee who becomes a member of the system after the board commences to assist its employees under ORS 243.920 (1) may elect to be so assisted by the board not later than one month before the employee becomes a member of the system.

Â Â Â Â Â  (4) An employee who is a member of the system and who has not filed an election under subsection (2) or (3) of this section, or who has filed that election but thereafter canceled it, thereafter may elect to be assisted by the board under ORS 243.920 (1) only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

Â Â Â Â Â  (5) An employee who has filed an election under subsection (2), (3) or (4) of this section may cancel that election only within the first 60 days of any calendar year commencing after the board commences to assist its employees under ORS 243.920 (1).

Â Â Â Â Â  (6) An election or cancellation thereof under this section shall be filed in writing with the board. The board shall inform the Public Employees Retirement Board in writing of all elections or cancellations so filed. [1965 c.297 Â§3]

Â Â Â Â Â  243.945 Employees not eligible for assistance. Notwithstanding ORS 243.910 to 243.945, any person who is hired on or after September 9, 1995, is not eligible to be assisted by the Oregon University System under the provisions of ORS 243.910 to 243.945. [1995 c.600 Â§4]

PUBLIC SAFETY MEMORIAL FUND

Â Â Â Â Â  243.950 Public Safety Memorial Fund. The Public Safety Memorial Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the Public Safety Memorial Fund. All moneys deposited in the fund are continuously appropriated to the Department of Public Safety Standards and Training for the purposes of ORS 243.954 to 243.974, to be expended by the Public Safety Memorial Fund Board, established by ORS 243.952, as provided in ORS 243.954 to 243.974. However, the board may not expend more than $60,000 per biennium of the moneys for administrative costs of the board incurred under ORS 243.954 to 243.974. [1999 c.981 Â§3]

Â Â Â Â Â  Note: 243.950 to 243.974 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 243 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  243.952 Public Safety Memorial Fund Board; officers; quorum; meetings; staff. (1) There is established within the Board on Public Safety Standards and Training a Public Safety Memorial Fund Board consisting of six members appointed by the Governor from the membership of the Board on Public Safety Standards and Training. The Governor shall appoint members to represent each of the following:

Â Â Â Â Â  (a) Police officers;

Â Â Â Â Â  (b) Fire service professionals;

Â Â Â Â Â  (c) Corrections personnel; and

Â Â Â Â Â  (d) The public.

Â Â Â Â Â  (2)(a) Before the expiration of the term of a member of the Public Safety Memorial Fund Board, the Governor shall appoint a successor whose term begins immediately upon the expiration of the term of the current member. A member is eligible for reappointment.

Â Â Â Â Â  (b) In case of a vacancy for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (3)(a) The Public Safety Memorial Fund Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (b) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) The Public Safety Memorial Fund Board shall meet at least once every three months at a place, day and hour determined by the board. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (5) The Department of Public Safety Standards and Training shall provide staff for the Public Safety Memorial Fund Board.

Â Â Â Â Â  (6) Members of the Public Safety Memorial Fund Board are entitled to per diem and expenses as provided in ORS 292.495. [1999 c.981 Â§14]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.954 Definitions for ORS 243.954 to 243.974. As used in ORS 243.954 to 243.974:

Â Â Â Â Â  (1) ÂChildÂ means a person who is a natural child, adopted child or stepchild of a public safety officer and who is:

Â Â Â Â Â  (a) 18 years of age or younger;

Â Â Â Â Â  (b) 18 through 22 years of age and enrolled as a full-time undergraduate student; or

Â Â Â Â Â  (c) 18 years of age or older and incapable of self-support due to a physical or mental disability.

Â Â Â Â Â  (2) ÂDesigneeÂ means a person designated under ORS 243.974 (1).

Â Â Â Â Â  (3) ÂFamily memberÂ means:

Â Â Â Â Â  (a) The spouse of a public safety officer.

Â Â Â Â Â  (b) A child of a public safety officer.

Â Â Â Â Â  (c) A person who qualifies as a dependent of a public safety officer for state income tax purposes.

Â Â Â Â Â  (4) ÂPermanent total disabilityÂ has the meaning given that term in ORS 656.206.

Â Â Â Â Â  (5) ÂPublic safety officerÂ means:

Â Â Â Â Â  (a) Corrections officers, as defined in ORS 181.610.

Â Â Â Â Â  (b) Fire service professionals, as defined in ORS 181.610, and includes volunteer firefighters as defined in ORS 652.050.

Â Â Â Â Â  (c) Parole and probation officers, as defined in ORS 181.610.

Â Â Â Â Â  (d) Police officers, as defined in ORS 181.610, and includes reserve officers, as defined in ORS 181.610.

Â Â Â Â Â  (e) Youth correction officers, as defined in ORS 181.610.

Â Â Â Â Â  (6) ÂQualifying death or disabilityÂ means death or permanent total disability suffered by a public safety officer while on or off duty that is the direct or proximate result of:

Â Â Â Â Â  (a) An enforcement action, an emergency response or public safety training for an enforcement action or emergency response that the public safety officer is authorized or obligated to perform by law, rule, regulation or condition of employment or service; or

Â Â Â Â Â  (b) An act committed against the public safety officer because of the public safety officerÂs position as a public safety officer. [1999 c.981 Â§4; 2001 c.493 Â§3; 2003 c.295 Â§1; 2007 c.378 Â§1]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.956 Eligibility for benefits from fund; types of benefits. (1) A person is eligible for an award of benefits from the Public Safety Memorial Fund if the person:

Â Â Â Â Â  (a)(A) Is a family member, parent or designee of a public safety officer who has suffered a qualifying death or disability; or

Â Â Â Â Â  (B) Is a public safety officer who has suffered a qualifying disability; and

Â Â Â Â Â  (b) Has submitted an initial application for an award of benefits under ORS 243.958.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person is not eligible for an award of benefits if:

Â Â Â Â Â  (a) The personÂs actions were a substantial contributing factor to the qualifying death or disability of the public safety officer;

Â Â Â Â Â  (b) The public safety officerÂs intentional misconduct caused the qualifying death or disability;

Â Â Â Â Â  (c) The public safety officer intended to bring about the officerÂs qualifying death or disability;

Â Â Â Â Â  (d) The public safety officer was voluntarily intoxicated at the time of the injury that caused the qualifying death or disability; or

Â Â Â Â Â  (e) The public safety officer was performing the officerÂs duties in a grossly negligent manner at the time of the injury that caused the qualifying death or disability.

Â Â Â Â Â  (3) If a person who is eligible for an award of benefits under subsection (1) of this section is younger than 18 years of age or is incompetent, another person may file the application for an award of benefits on behalf of the eligible person.

Â Â Â Â Â  (4) Within 14 days after receipt of a notice under ORS 243.974 or entry of an order under ORS 243.964 awarding benefits based on an initial application, whichever occurs later, the Public Safety Memorial Fund Board shall pay a lump sum amount of $25,000:

Â Â Â Â Â  (a) If a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee of a public safety officer who suffered a qualifying death;

Â Â Â Â Â  (b) If a designation of beneficiary form has not been completed, in the manner described under ORS 243.969, to a family member or parent of a public safety officer who suffered a qualifying death; or

Â Â Â Â Â  (c) To the public safety officer who suffered a qualifying disability.

Â Â Â Â Â  (5) If alternative coverage is not provided, the board may award benefits to the family members of a public safety officer or, if a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee, children and dependents of a public safety officer who has suffered a qualifying death or disability in an amount sufficient to allow the recipients to purchase health and dental insurance comparable to that provided by the public safety officer:

Â Â Â Â Â  (a) For five years or until the spouse remarries, whichever occurs first;

Â Â Â Â Â  (b) Until a child or a dependent attains 18 years of age or, if the child or the dependent is attending school, 23 years of age; and

Â Â Â Â Â  (c) For five years for a designee who is not a person described in paragraph (a) or (b) of this subsection, or until the designee marries, whichever occurs first.

Â Â Â Â Â  (6) If alternative coverage is not provided, the board may award benefits for five years to a public safety officer who has suffered a qualifying disability in an amount sufficient to allow the public safety officer to purchase health and dental insurance comparable to the health and dental insurance coverage that the public safety officer had immediately prior to the qualifying disability.

Â Â Â Â Â  (7) The board may award benefits to an eligible spouse or designee of a public safety officer who has suffered a qualifying death or to a public safety officer who has suffered a qualifying disability in an amount up to the equivalent of 12 monthly mortgage payments on the residence of the public safety officer or the spouse or designee of the public safety officer if there is no mortgage insurance to cover the cost.

Â Â Â Â Â  (8)(a) The board may award scholarships for a graduate program of higher education to:

Â Â Â Â Â  (A) A family member of a public safety officer who has suffered a qualifying death or disability;

Â Â Â Â Â  (B) If a designation of beneficiary form has been completed under ORS 243.974 (1), to the designee, children and dependents of a public safety officer who suffered a qualifying death or disability; or

Â Â Â Â Â  (C) To a public safety officer who has suffered a qualifying disability.

Â Â Â Â Â  (b) In determining the amount of a scholarship, the board shall consider the personÂs financial need, the funds available in the Public Safety Memorial Fund and the anticipated demands on the fund. The board may not grant a scholarship in an amount exceeding the highest tuition charged by a state institution of higher education for a graduate program.

Â Â Â Â Â  (9) A family member, a designee or a public safety officer is eligible to apply for a scholarship under subsection (8) of this section only if the family member, designee or public safety officer:

Â Â Â Â Â  (a) Has exhausted the education benefits available under 28 C.F.R., Part 32, subpart B;

Â Â Â Â Â  (b) Applies for the scholarship within one year from the date of exhaustion of the education benefits under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) Has applied for other available public education benefits.

Â Â Â Â Â  (10) If a person described in subsection (8) of this section is ineligible to receive education benefits under 28 C.F.R., Part 32, subpart B, if funds for education benefits are unavailable under those provisions or if the education benefit program under those provisions no longer exists, the person may apply to the board for a scholarship for an undergraduate program. Scholarships for only undergraduate degrees may be awarded to a person under this subsection. The board may not grant a scholarship under this subsection in an amount exceeding the highest tuition charged by a state institution of higher education for an undergraduate program.

Â Â Â Â Â  (11)(a) A person may apply for a scholarship under subsection (10) of this section at any time up to:

Â Â Â Â Â  (A) Five years after the date on which the applicant graduated from high school if:

Â Â Â Â Â  (i) The applicant was a minor at the time the public safety officer suffered a qualifying death or disability; and

Â Â Â Â Â  (ii) An application for an award of some type of benefits was filed by a person described in subsection (8) of this section;

Â Â Â Â Â  (B) The date the applicant remarries, if the applicant is the surviving spouse of a public safety officer who suffered a qualifying death, or the date the applicant divorces the public safety officer, if the applicant is the spouse of a public safety officer who suffered a qualifying disability; or

Â Â Â Â Â  (C) Five years after the date of the injury that caused the disability, if the applicant is a public safety officer who suffered a qualifying disability or is a designee who is not a family member.

Â Â Â Â Â  (b) The board may extend the time period for applying for a scholarship under subsection (10) of this section.

Â Â Â Â Â  (12) If the family member, designee or public safety officer who is awarded a scholarship under this section is receiving other public education benefits, the amount of the scholarship awarded to the family member, designee or public safety officer shall be reduced by the amount of the other public education benefits. [1999 c.981 Â§5; 2001 c.493 Â§1; 2003 c.295 Â§2; 2007 c.378 Â§2]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.958 Initial application for benefits. (1) An applicant for benefits under ORS 243.956 (4) must file an initial application under oath on a form furnished by the Public Safety Memorial Fund Board. The initial application must include:

Â Â Â Â Â  (a) The name and address of the applicant;

Â Â Â Â Â  (b) The public safety officerÂs name, the date of the qualifying death or disability and the agency that employed the public safety officer;

Â Â Â Â Â  (c) Releases authorizing the surrender to the board of reports, documents and other information relating to matters specified in this subsection; and

Â Â Â Â Â  (d) Any other information that the board determines is necessary.

Â Â Â Â Â  (2) The board may require that an applicant submit with the initial application any materials that substantiate the facts stated in the initial application.

Â Â Â Â Â  (3) If the board finds that an initial application does not contain the required information or materials or finds that the facts stated therein have not been substantiated, the board shall notify the applicant in writing that specific additional items of information or materials are required and that the applicant has 180 days from the date of mailing of the notice in which to furnish the additional items to the board. Unless an applicant requests and is granted an extension of time by the board, the board shall reject with prejudice the claim of the applicant for failure to file the additional information or materials within the specified time.

Â Â Â Â Â  (4) An applicant may file an amended initial application or additional substantiating materials to correct inadvertent errors or omissions at any time before the board has completed its consideration of the original initial application. [1999 c.981 Â§6; 2001 c.493 Â§2; 2003 c.295 Â§3; 2007 c.378 Â§4]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.959 Supplemental application for benefits. An applicant for benefits under ORS 243.956 (5) to (10) shall file a supplemental application under oath on a form furnished by the Public Safety Memorial Fund Board. The supplemental application must include:

Â Â Â Â Â  (1) The amount of benefits, payments or awards, if any, payable from any source, that the applicant has received or for which the applicant is eligible as a result of the qualifying death or disability of a public safety officer; and

Â Â Â Â Â  (2) Any other information that the board determines is necessary. [2003 c.295 Â§10]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.960 Application information public record. All information submitted to the Public Safety Memorial Fund Board by an applicant is a public record under ORS 192.410 and is open to public inspection unless the board determines that the information should be kept confidential. [1999 c.981 Â§7]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.962 Determination of award amount. (1) In determining the amount of benefits for which an applicant is eligible, the Public Safety Memorial Fund Board shall:

Â Â Â Â Â  (a) Consider the facts stated in the initial application filed under ORS 243.958 or the supplemental application filed under ORS 243.959;

Â Â Â Â Â  (b) Consider the amount of funds available for benefit awards, as provided in the current biennial board budget approved by the Legislative Assembly or the Emergency Board, and the anticipated claims against those funds; and

Â Â Â Â Â  (c) Award the resultant amount to the applicant as provided in ORS 243.956.

Â Â Â Â Â  (2) In determining the amount of an award to be made to an applicant, the board may consider the number and type of claims filed and the number and type of claims anticipated to be filed with the board during the current biennial budget period. If the board determines that insufficient funds will be available during the current biennial budget period to pay all approved and anticipated claims, the board may prioritize claims or prorate the amounts awarded based upon the anticipated available funds. The boardÂs decision to prioritize claims or prorate the amounts awarded is not subject to administrative or judicial review, including review under ORS 243.966. [1999 c.981 Â§8; 2003 c.295 Â§4]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.964 Order. After processing an initial application filed under ORS 243.958 or a supplemental application filed under ORS 243.959, the Public Safety Memorial Fund Board shall enter an order stating:

Â Â Â Â Â  (1) The boardÂs findings of fact;

Â Â Â Â Â  (2) The boardÂs decision as to whether benefits are due under ORS 243.954 to 243.974;

Â Â Â Â Â  (3) The amount of benefits, if any, that is due under ORS 243.954 to 243.974, as determined under ORS 243.956 and 243.962; and

Â Â Â Â Â  (4) The manner in which the board will pay the award pursuant to ORS 243.956 (8) to (10). [1999 c.981 Â§9; 2003 c.295 Â§5]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.966 Reconsideration; no review. (1) If an applicant disagrees with the order entered under ORS 243.964, the applicant may request reconsideration by the Public Safety Memorial Fund Board by filing the request with the board no later than 30 days after entry of the order. The board shall reconsider any order for which a request for reconsideration is timely received. The board shall notify the applicant of its decision on reconsideration within 30 days of the boardÂs receipt of the request for reconsideration. The boardÂs decision is final and not subject to administrative or judicial review.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, upon the request of and good cause shown by the applicant, the board may extend the 30-day time period for:

Â Â Â Â Â  (a) The applicant to file a request for reconsideration.

Â Â Â Â Â  (b) The board to notify the applicant of its decision on reconsideration. [1999 c.981 Â§10; 2001 c.493 Â§5; 2005 c.404 Â§1]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.968 Payment of awards. (1) When a person eligible to receive an award under ORS 243.956 is younger than 18 years of age or is incompetent, the board may pay the award to a relative, guardian or attorney of the person on behalf of and for the benefit of the person. In such case, the board may require the payee to:

Â Â Â Â Â  (a) File an annual accounting of the award with the board; and

Â Â Â Â Â  (b) Take such other action that the board determines is necessary and appropriate for the benefit of the beneficiary of the award.

Â Â Â Â Â  (2) Payment of claims is subject to availability of funds for benefit awards as provided in the boardÂs current biennial budget approved by the Legislative Assembly or the Emergency Board. [1999 c.981 Â§11; 2003 c.295 Â§6]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.969 Payment of lump sum benefits. (1) If the Public Safety Memorial Fund Board awards lump sum benefits under ORS 243.956 and no designation of beneficiary form has been completed under ORS 243.974 (1), the board shall pay the benefits to the family member or parent of a public safety officer who suffered a qualifying death as follows:

Â Â Â Â Â  (a) 100 percent to the surviving spouse.

Â Â Â Â Â  (b) If there is no surviving spouse, 100 percent to the surviving child.

Â Â Â Â Â  (c) If there is no surviving spouse or child, 100 percent to a person who qualifies as a dependent of the public safety officer for state income tax purposes.

Â Â Â Â Â  (d) If there is no surviving spouse, child or dependent, 100 percent to the parent of the public safety officer.

Â Â Â Â Â  (2) If more than one child, or both parents, or more than one dependent are survivors, the board shall pay the percentage amount one child or one parent or one dependent would have received under subsection (1) of this section in equal shares to the children or parents or dependents. [2003 c.295 Â§11; 2007 c.378 Â§3]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.970 Authority of board; rules; report. To carry out the provisions and purposes of ORS 243.954 to 243.974, the Public Safety Memorial Fund Board may:

Â Â Â Â Â  (1) Request from law enforcement officials and from any other agency of the state or any local governmental unit such assistance and information as will enable the board to carry out its functions and duties.

Â Â Â Â Â  (2) Request the assistance of the State Treasurer.

Â Â Â Â Â  (3) Accept gifts, grants and donations from public and private sources. Such gifts, grants and donations shall be deposited by the board in the Public Safety Memorial Fund.

Â Â Â Â Â  (4) Adopt rules pursuant to ORS chapter 183.

Â Â Â Â Â  (5) Determine all claims for awards filed with the board under ORS 243.958 and 243.959.

Â Â Â Â Â  (6) Report biennially to the Governor and the Legislative Assembly on its activities, pursuant to ORS 192.245. [1999 c.981 Â§13; 2003 c.295 Â§7]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.972 Gifts; requirements for tax deductibility. The Public Safety Memorial Fund Board shall investigate whether gifts made to the board under ORS 243.970 are, or could be, tax deductible contributions for the donors. If the gifts do not qualify as tax deductible contributions, the board shall take whatever actions are necessary to ensure that gifts meet the requirements for tax deductibility, unless such action would alter the purposes of ORS 243.954 to 243.974. [1999 c.981 Â§18]

Â Â Â Â Â  Note: See note under 243.950.

Â Â Â Â Â  243.974 Designation of beneficiary form; notice required when public safety officer suffers qualifying death or disability. (1) At the time a public safety officer is hired or utilized as a volunteer, the agency employing or utilizing the public safety officer shall provide the public safety officer with a designation of beneficiary form on which the public safety officer may elect to designate a person to receive benefits under ORS 243.956 in lieu of the standard beneficiaries identified in ORS 243.969. If the public safety officer completes the beneficiary form, the agency shall retain the beneficiary form until an initial application is filed under ORS 243.958.

Â Â Â Â Â  (2) If no designation of beneficiary form has been completed under subsection (1) of this section, any lump sum benefits will be paid under the provisions of ORS 243.969.

Â Â Â Â Â  (3) No later than three days after a determination that a public safety officer suffered a qualifying death or disability, the agency employing or utilizing the public safety officer shall notify the Public Safety Memorial Fund Board of the fact by sending the board the appropriate form supplied by the Department of Public Safety Standards and Training. If a designation of beneficiary form has been completed, the agency shall include the form with the notification to the board. [1999 c.981 Â§15; 2001 c.493 Â§4; 2003 c.295 Â§8; 2007 c.378 Â§5]

Â Â Â Â Â  Note: See note under 243.950.

_______________



Chapter 244

Chapter 244 Â Government Ethics

2007 EDITION

GOVERNMENT ETHICS

PUBLIC OFFICERS AND EMPLOYEES

GENERAL PROVISIONS

244.010Â Â Â Â  Policy

244.020Â Â Â Â  Definitions

244.025Â Â Â Â  Gift limit; entertainment prohibition

244.040Â Â Â Â  Prohibited use of official position or office; exceptions; other prohibited actions

244.042Â Â Â Â  Honoraria

244.045Â Â Â Â  Regulation of subsequent employment of public officials; lobbying by former members of Legislative Assembly

244.047Â Â Â Â  Financial interest in public contract

REPORTING

244.050Â Â Â Â  Persons required to file statement of economic interest; filing deadline

244.055Â Â Â Â  Additional reporting requirements for State Treasury; review; confidentiality

244.060Â Â Â Â  Form of statement of economic interest

244.070Â Â Â Â  Additional statement of economic interest

244.090Â Â Â Â  Report on association with compensated lobbyist

244.100Â Â Â Â  Statements of expenses, honoraria or income received; statements to be provided to public official

244.105Â Â Â Â  Quarterly filing of statements

244.110Â Â Â Â  Statements subject to penalty for false swearing

244.115Â Â Â Â  Filing required for member of Congress or candidate; filing date

CONFLICTS OF INTEREST

244.120Â Â Â Â  Methods of handling conflicts; Legislative Assembly; judges; appointed officials; other elected officials or members of boards

244.130Â Â Â Â  Recording of notice of conflict; effect of failure to disclose conflict

244.135Â Â Â Â  Method of handling conflicts by planning commission members

APPLICATION OF CHAPTER

244.160Â Â Â Â  Filing of statement of economic interest by public official of political subdivision other than city or county

244.162Â Â Â Â  Information provided to persons required to file statement of economic interest

244.165Â Â Â Â  Rules or policies of state agency or association of public bodies; commission approval; effect

NEPOTISM

244.175Â Â Â Â  Definitions for ORS 244.177 and 244.179

244.177Â Â Â Â  Employment of relative or member of household; exceptions

244.179Â Â Â Â  Supervision of relative or member of household; exceptions

LEGAL EXPENSE TRUST FUND

244.205Â Â Â Â  Legal expense trust fund; establishment; eligible legal expenses

244.207Â Â Â Â  Use of fund proceeds

244.209Â Â Â Â  Application to establish fund; commission review and authorization

244.211Â Â Â Â  Duties of trustee; persons ineligible to be trustee

244.213Â Â Â Â  Contributions to fund

244.215Â Â Â Â  Fund account

244.217Â Â Â Â  Statement of contributions received and expenditures made

244.219Â Â Â Â  Termination of fund

244.221Â Â Â Â  Disposition of moneys in terminated fund; distribution of award of attorney fees, costs or money judgment

COMMISSION

244.250Â Â Â Â  Oregon Government Ethics Commission; appointment; term; quorum; compensation; legal counsel

244.255Â Â Â Â  Commission funding

244.260Â Â Â Â  Complaint and adjudicatory process; confidential Preliminary Review Phase; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action

244.270Â Â Â Â  Findings as grounds for removal; notice to public bodies

244.280Â Â Â Â  Commission advisory opinions; effect of reliance on opinion

244.282Â Â Â Â  Executive director advisory opinions; effect of reliance on opinion

244.284Â Â Â Â  Staff advisory opinions; effect of reliance on opinion

244.290Â Â Â Â  General duties of commission; rules

244.300Â Â Â Â  Status of records

244.310Â Â Â Â  Executive director

244.320Â Â Â Â  Manual on government ethics; revision

244.330Â Â Â Â  Distribution of manual on government ethics

244.340Â Â Â Â  Continuing education program

244.345Â Â Â Â
Oregon
Government Ethics Commission Account

ENFORCEMENT

244.350Â Â Â Â  Civil penalties; letter of reprimand or explanation

244.355Â Â Â Â  Failure to file trading statement

244.360Â Â Â Â  Additional civil penalty equal to twice amount of financial benefit

244.370Â Â Â Â  Civil penalty procedure; disposition of penalties

244.380Â Â Â Â  Additional sanctions for failure to file statement of economic interest

244.390Â Â Â Â  Status of penalties and sanctions; consideration of other penalties imposed

244.400Â Â Â Â  Attorney fees for person prevailing in contested case

GENERAL PROVISIONS

Â Â Â Â Â  244.010 Policy. (1) The Legislative Assembly declares that service as a public official is a public trust and that, as one safeguard for that trust, the people require all public officials to comply with the applicable provisions of this chapter.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that it is the policy of the state to have serving on many state and local boards and commissions state and local officials who may have potentially conflicting public responsibilities by virtue of their positions as public officials and also as members of the boards and commissions, and declares it to be the policy of the state that the holding of such offices does not constitute the holding of incompatible offices unless expressly stated in the enabling legislation. [1974 c.72 Â§Â§1,1a; 1987 c.566 Â§7; 2005 c.22 Â§185; 2007 c.865 Â§28]

Â Â Â Â Â  244.020 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActual conflict of interestÂ means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which would be to the private pecuniary benefit or detriment of the person or the personÂs relative or any business with which the person or a relative of the person is associated unless the pecuniary benefit or detriment arises out of circumstances described in subsection (11) of this section.

Â Â Â Â Â  (2) ÂBusinessÂ means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, self-employed individual and any other legal entity operated for economic gain but excluding any income-producing not-for-profit corporation that is tax exempt under section 501(c) of the Internal Revenue Code with which a public official or a relative of the public official is associated only as a member or board director or in a nonremunerative capacity.

Â Â Â Â Â  (3) ÂBusiness with which the person is associatedÂ means:

Â Â Â Â Â  (a) Any private business or closely held corporation of which the person or the personÂs relative is a director, officer, owner or employee, or agent or any private business or closely held corporation in which the person or the personÂs relative owns or has owned stock, another form of equity interest, stock options or debt instruments worth $1,000 or more at any point in the preceding calendar year;

Â Â Â Â Â  (b) Any publicly held corporation in which the person or the personÂs relative owns or has owned $100,000 or more in stock or another form of equity interest, stock options or debt instruments at any point in the preceding calendar year;

Â Â Â Â Â  (c) Any publicly held corporation of which the person or the personÂs relative is a director or officer; or

Â Â Â Â Â  (d) For public officials required to file a statement of economic interest under ORS 244.050, any business listed as a source of income as required under ORS 244.060 (3).

Â Â Â Â Â  (4) ÂDevelopment commissionÂ means any entity which has the authority to purchase, develop, improve or lease land or the authority to operate or direct the use of land. This authority must be more than ministerial.

Â Â Â Â Â  (5)(a) ÂGiftÂ means something of economic value given to a public official or a relative or member of the household of the public official:

Â Â Â Â Â  (A) Without valuable consideration of equivalent value, including the full or partial forgiveness of indebtedness, which is not extended to others who are not public officials or the relatives or members of the household of public officials on the same terms and conditions; or

Â Â Â Â Â  (B) For valuable consideration less than that required from others who are not public officials.

Â Â Â Â Â  (b) ÂGiftÂ does not mean:

Â Â Â Â Â  (A) Contributions as defined in ORS 260.005.

Â Â Â Â Â  (B) Gifts from relatives or members of the household of the public official.

Â Â Â Â Â  (C) An unsolicited token or award of appreciation in the form of a plaque, trophy, desk item, wall memento or similar item, with a resale value reasonably expected to be less than $25.

Â Â Â Â Â  (D) Informational material, publications or subscriptions related to the recipientÂs performance of official duties.

Â Â Â Â Â  (E) Admission provided to or the cost of food or beverage consumed by a public official, or a member of the household or staff of the public official when accompanying the public official, at a reception, meal or meeting held by an organization before whom the public official appears to speak or to answer questions as part of a scheduled program.

Â Â Â Â Â  (F) Reasonable expenses paid by any unit of the federal government, a state or local government, a Native American tribe that is recognized by federal law or formally acknowledged by a state, a membership organization to which a public body as defined in ORS 174.109 pays membership dues or a not-for-profit corporation that is tax exempt under section 501(c)(3) of the Internal Revenue Code and that receives less than five percent of its funding from for-profit organizations or entities, for attendance at a convention, fact-finding mission or trip, or other meeting if the public official is scheduled to deliver a speech, make a presentation, participate on a panel or represent state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117.

Â Â Â Â Â  (G) Contributions made to a legal expense trust fund established under ORS 244.209 for the benefit of the public official.

Â Â Â Â Â  (H) Reasonable food, travel or lodging expenses provided to a public official, a relative of the public official accompanying the public official, a member of the household of the public official accompanying the public official or a staff member of the public official accompanying the public official, when the public official is representing state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117:

Â Â Â Â Â  (i) On an officially sanctioned trade-promotion or fact-finding mission; or

Â Â Â Â Â  (ii) In officially designated negotiations, or economic development activities, where receipt of the expenses is approved in advance.

Â Â Â Â Â  (I) Food or beverage consumed by a public official acting in an official capacity:

Â Â Â Â Â  (i) In association with the review, approval, execution of documents or closing of a borrowing, investment or other financial transaction, including any business agreement between state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117 and a private entity or public body as defined in ORS 174.109;

Â Â Â Â Â  (ii) While engaged in due diligence research or presentations by the office of the State Treasurer related to an existing or proposed investment or borrowing; or

Â Â Â Â Â  (iii) While engaged in a meeting of an advisory, governance or policy-making body of a corporation, partnership or other entity in which the office of the State Treasurer has invested moneys.

Â Â Â Â Â  (J) Waiver or discount of registration expenses or materials provided to a public official at a continuing education event that the public official may attend to satisfy a professional licensing requirement.

Â Â Â Â Â  (K) Expenses provided by one public official to another public official for travel inside this state to or from an event that bears a relationship to the receiving public officialÂs office and at which the official participates in an official capacity.

Â Â Â Â Â  (L) Food or beverage consumed by a public official at a reception where the food or beverage is provided as an incidental part of the reception and no cost is placed on the food or beverage.

Â Â Â Â Â  (M) Entertainment provided to a public official or a relative or member of the household of the public official that is incidental to the main purpose of another event.

Â Â Â Â Â  (N) Entertainment provided to a public official or a relative or member of the household of the public official where the public official is acting in an official capacity while representing state government as defined in ORS 174.111, a local government as defined in ORS 174.116 or a special government body as defined in ORS 174.117 for a ceremonial purpose.

Â Â Â Â Â  (6) ÂHonorariumÂ means a payment or something of economic value given to a public official in exchange for services upon which custom or propriety prevents the setting of a price. Services include, but are not limited to, speeches or other services rendered in connection with an event.

Â Â Â Â Â  (7) ÂIncomeÂ means income of any nature derived from any source, including, but not limited to, any salary, wage, advance, payment, dividend, interest, rent, honorarium, return of capital, forgiveness of indebtedness, or anything of economic value.

Â Â Â Â Â  (8) ÂLegislative or administrative interestÂ means an economic interest, distinct from that of the general public, in one or more bills, resolutions, regulations, proposals or other matters subject to the action or vote of a person acting in the capacity of a public official.

Â Â Â Â Â  (9) ÂMember of the householdÂ means any person who resides with the public official.

Â Â Â Â Â  (10) ÂPlanning commissionÂ means a county planning commission created under ORS chapter 215 or a city planning commission created under ORS chapter 227.

Â Â Â Â Â  (11) ÂPotential conflict of interestÂ means any action or any decision or recommendation by a person acting in a capacity as a public official, the effect of which could be to the private pecuniary benefit or detriment of the person or the personÂs relative, or a business with which the person or the personÂs relative is associated, unless the pecuniary benefit or detriment arises out of the following:

Â Â Â Â Â  (a) An interest or membership in a particular business, industry, occupation or other class required by law as a prerequisite to the holding by the person of the office or position.

Â Â Â Â Â  (b) Any action in the personÂs official capacity which would affect to the same degree a class consisting of all inhabitants of the state, or a smaller class consisting of an industry, occupation or other group including one of which or in which the person, or the personÂs relative or business with which the person or the personÂs relative is associated, is a member or is engaged.

Â Â Â Â Â  (c) Membership in or membership on the board of directors of a nonprofit corporation that is tax-exempt under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (12) ÂPublic officeÂ has the meaning given that term in ORS 260.005.

Â Â Â Â Â  (13) ÂPublic officialÂ means any person who, when an alleged violation of this chapter occurs, is serving the State of Oregon or any of its political subdivisions or any other public body as defined in ORS 174.109 as an elected official, appointed official, employee, agent or otherwise, irrespective of whether the person is compensated for the services.

Â Â Â Â Â  (14) ÂRelativeÂ means:

Â Â Â Â Â  (a) The spouse of the public official;

Â Â Â Â Â  (b) The domestic partner of the public official;

Â Â Â Â Â  (c) Any children of the public official or of the public officialÂs spouse;

Â Â Â Â Â  (d) Siblings, spouses of siblings or parents of the public official or of the public officialÂs spouse;

Â Â Â Â Â  (e) Any individual for whom the public official has a legal support obligation; or

Â Â Â Â Â  (f) Any individual for whom the public official provides benefits arising from the public officialÂs public employment or from whom the public official receives benefits arising from that individualÂs employment.

Â Â Â Â Â  (15) ÂStatement of economic interestÂ means a statement as described by ORS 244.060, 244.070 or 244.100.

Â Â Â Â Â  (16) ÂZoning commissionÂ means an entity to which is delegated at least some of the discretionary authority of a planning commission or governing body relating to zoning and land use matters. [1974 c.72 Â§2; 1975 c.543 Â§1; 1977 c.588 Â§2; 1979 c.666 Â§5; 1987 c.566 Â§8; 1989 c.340 Â§2; 1991 c.73 Â§1; 1991 c.770 Â§5; 1993 c.743 Â§8; 1995 c.79 Â§85; 1997 c.249 Â§75; 2001 c.200 Â§1; 2003 c.14 Â§115; 2005 c.574 Â§1; 2007 c.865 Â§8; 2007 c.877 Â§16a]

Â Â Â Â Â  244.025 Gift limit; entertainment prohibition. (1) During a calendar year, a public official, a candidate for public office or a relative or member of the household of the public official or candidate may not solicit or receive, directly or indirectly, any gift or gifts with an aggregate value in excess of $50 from any single source that could reasonably be known to have a legislative or administrative interest in any governmental agency in which the public official holds, or the candidate if elected would hold, any official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

Â Â Â Â Â  (2) During a calendar year, a person who has a legislative or administrative interest in any governmental agency in which a public official holds any official position or over which the public official exercises any authority may not offer to the public official or a relative or member of the household of the public official any gift or gifts with an aggregate value in excess of $50.

Â Â Â Â Â  (3) During a calendar year, a person who has a legislative or administrative interest in any governmental agency in which a candidate for public office if elected would hold any official position or over which the candidate if elected would exercise any authority may not offer to the candidate or a relative or member of the household of the candidate any gift or gifts with an aggregate value in excess of $50.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A public official, a candidate for public office or a relative or member of the household of the public official or candidate may not solicit or receive, directly or indirectly, any gift of payment of expenses for entertainment from any single source that could reasonably be known to have a legislative or administrative interest in any governmental agency in which the public official holds, or the candidate if elected would hold, any official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

Â Â Â Â Â  (b) A person who has a legislative or administrative interest in any governmental agency in which a public official holds any official position or over which the public official exercises any authority may not offer to the public official or a relative or member of the household of the public official any gift of payment of expenses for entertainment.

Â Â Â Â Â  (c) A person who has a legislative or administrative interest in any governmental agency in which a candidate for public office if elected would hold any official position or over which the candidate if elected would exercise any authority may not offer to the candidate or a relative or member of the household of the candidate any gift of payment of expenses for entertainment.

Â Â Â Â Â  (5) This section does not apply to public officials subject to the Oregon Code of Judicial Conduct. [2007 c.877 Â§18]

Â Â Â Â Â  244.030 [1974 c.72 Â§24; repealed by 2007 c.865 Â§41]

Â Â Â Â Â  244.040 Prohibited use of official position or office; exceptions; other prohibited actions. (1) Except as provided in subsection (2) of this section, a public official may not use or attempt to use official position or office to obtain financial gain or avoidance of financial detriment for the public official, a relative or member of the household of the public official, or any business with which the public official or a relative or member of the household of the public official is associated, if the financial gain or avoidance of financial detriment would not otherwise be available but for the public officialÂs holding of the official position or office.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Any part of an official compensation package as determined by the public body that the public official serves.

Â Â Â Â Â  (b) The receipt by a public official or a relative or member of the household of the public official of an honorarium or any other item allowed under ORS 244.042.

Â Â Â Â Â  (c) Reimbursement of expenses.

Â Â Â Â Â  (d) An unsolicited award for professional achievement.

Â Â Â Â Â  (e) Gifts that do not exceed the limits specified in ORS 244.025 received by a public official or a relative or member of the household of the public official from a source that could reasonably be known to have a legislative or administrative interest in a governmental agency in which the official holds any official position or over which the official exercises any authority.

Â Â Â Â Â  (f) Gifts received by a public official or a relative or member of the household of the public official from a source that could not reasonably be known to have a legislative or administrative interest in a governmental agency in which the official holds any official position or over which the official exercises any authority.

Â Â Â Â Â  (g) The receipt by a public official or a relative or member of the household of the public official of any item, regardless of value, that is expressly excluded from the definition of ÂgiftÂ in ORS 244.020.

Â Â Â Â Â  (h) Contributions made to a legal expense trust fund established under ORS 244.209 for the benefit of the public official.

Â Â Â Â Â  (3) A public official may not solicit or receive, either directly or indirectly, and a person may not offer or give to any public official any pledge or promise of future employment, based on any understanding that the vote, official action or judgment of the public official would be influenced by the pledge or promise.

Â Â Â Â Â  (4) A public official may not attempt to further or further the personal gain of the public official through the use of confidential information gained in the course of or by reason of holding position as a public official or activities of the public official.

Â Â Â Â Â  (5) A person who has ceased to be a public official may not attempt to further or further the personal gain of any person through the use of confidential information gained in the course of or by reason of holding position as a public official or the activities of the person as a public official.

Â Â Â Â Â  (6) A person may not attempt to represent or represent a client for a fee before the governing body of a public body of which the person is a member. This subsection does not apply to the personÂs employer, business partner or other associate.

Â Â Â Â Â  (7) The provisions of this section apply regardless of whether actual conflicts of interest or potential conflicts of interest are announced or disclosed under ORS 244.120. [1974 c.72 Â§3; 1975 c.543 Â§2; 1987 c.566 Â§9; 1989 c.340 Â§3; 1991 c.146 Â§1; 1991 c.770 Â§6; 1991 c.911 Â§4; 1993 c.743 Â§9; 2007 c.877 Â§17]

Â Â Â Â Â  244.042 Honoraria. (1) Except as provided in subsection (3) of this section, a public official may not solicit or receive, whether directly or indirectly, honoraria for the public official or any member of the household of the public official if the honoraria are solicited or received in connection with the official duties of the public official.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a candidate for public office may not solicit or receive, whether directly or indirectly, honoraria for the candidate or any member of the household of the candidate if the honoraria are solicited or received in connection with the official duties of the public office for which the person is a candidate.

Â Â Â Â Â  (3) This section does not prohibit:

Â Â Â Â Â  (a) The solicitation or receipt of an honorarium or a certificate, plaque, commemorative token or other item with a value of $50 or less; or

Â Â Â Â Â  (b) The solicitation or receipt of an honorarium for services performed in relation to the private profession, occupation, avocation or expertise of the public official or candidate. [2007 c.877 Â§24]

Â Â Â Â Â  244.045 Regulation of subsequent employment of public officials; lobbying by former members of Legislative Assembly. (1) A person who has been a Public Utility Commissioner, the Director of the Department of Consumer and Business Services, the Administrator of the Division of Finance and Corporate Securities, the Administrator of the Insurance Division, the Administrator of the Oregon Liquor Control Commission or the Director of the Oregon State Lottery shall not:

Â Â Â Â Â  (a) Within one year after the public official ceases to hold the position become an employee of or receive any financial gain, other than reimbursement of expenses, from any private employer engaged in the activity, occupation or industry over which the former public official had authority; or

Â Â Â Â Â  (b) Within two years after the public official ceases to hold the position:

Â Â Â Â Â  (A) Be a lobbyist for or appear as a representative before the agency over which the person exercised authority as a public official;

Â Â Â Â Â  (B) Influence or try to influence the actions of the agency; or

Â Â Â Â Â  (C) Disclose any confidential information gained as a public official.

Â Â Â Â Â  (2) A person who has been a Deputy Attorney General or an assistant attorney general shall not, within two years after the person ceases to hold the position, lobby or appear before an agency that the person represented while employed by the Department of Justice.

Â Â Â Â Â  (3) A person who has been the State Treasurer or the Chief Deputy State Treasurer shall not, within one year after ceasing to hold office:

Â Â Â Â Â  (a) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council negotiated or to whom either awarded a contract providing for payment by the state of at least $25,000 in any single year during the term of office of the treasurer;

Â Â Â Â Â  (b) Accept employment from or be retained by any private entity with whom the office of the State Treasurer or the Oregon Investment Council placed at least $50,000 of investment moneys in any single year during the term of office of the treasurer; or

Â Â Â Â Â  (c) Be a lobbyist for an investment institution, manager or consultant, or appear before the office of the State Treasurer or Oregon Investment Council as a representative of an investment institution, manager or consultant.

Â Â Â Â Â  (4) A public official who as part of the officialÂs duties invested public funds shall not within two years after the public official ceases to hold the position:

Â Â Â Â Â  (a) Be a lobbyist or appear as a representative before the agency, board or commission for which the former public official invested public funds;

Â Â Â Â Â  (b) Influence or try to influence the agency, board or commission; or

Â Â Â Â Â  (c) Disclose any confidential information gained as a public official.

Â Â Â Â Â  (5)(a) A person who has been a member of the Department of State Police, who has held a position with the department with the responsibility for supervising, directing or administering programs relating to gaming by a Native American tribe or the Oregon State Lottery and who has been designated by the Superintendent of State Police by rule shall not, within one year after the member of the Department of State Police ceases to hold the position:

Â Â Â Â Â  (A) Accept employment from or be retained by or receive any financial gain related to gaming from the Oregon State Lottery or any Native American tribe;

Â Â Â Â Â  (B) Accept employment from or be retained by or receive any financial gain from any private employer selling or offering to sell gaming products or services;

Â Â Â Â Â  (C) Influence or try to influence the actions of the Department of State Police; or

Â Â Â Â Â  (D) Disclose any confidential information gained as a member of the Department of State Police.

Â Â Â Â Â  (b) This subsection does not apply to:

Â Â Â Â Â  (A) Appointment or employment of a person as an Oregon State Lottery Commissioner or as a Tribal Gaming Commissioner or regulatory agent thereof;

Â Â Â Â Â  (B) Contracting with the Oregon State Lottery as a lottery game retailer;

Â Â Â Â Â  (C) Financial gain received from personal gaming activities conducted as a private citizen; or

Â Â Â Â Â  (D) Subsequent employment in any capacity by the Department of State Police.

Â Â Â Â Â  (c) As used in this subsection, ÂNative American tribeÂ means any recognized Native American tribe or band of tribes authorized by the Indian Gaming Regulatory Act of October 17, 1988 (Public Law 100-497), 25 U.S.C. 2701 et seq., to conduct gambling operations on tribal land.

Â Â Â Â Â  (6) A person who has been a member of the Legislative Assembly may not receive money or any other consideration for lobbying as defined in ORS 171.725 performed during the period beginning on the date the person ceases to be a member of the Legislative Assembly and ending on the date of adjournment sine die of the next regular session of the Legislative Assembly that begins after the date the person ceases to be a member of the Legislative Assembly. [1987 c.360 Â§1; 1993 c.743 Â§10; 1995 c.79 Â§86; 1997 c.750 Â§1; 2007 c.877 Â§15]

Â Â Â Â Â  Note: Section 15b, chapter 877, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15b. (1) For purposes of ORS 244.045 (6), if a special session of the Legislative Assembly is held in calendar year 2008 or 2010, the first special session held in that calendar year is considered a regular session of the Legislative Assembly.

Â Â Â Â Â  (2) This section is repealed January 1, 2011. [2007 c.877 Â§15b]

Â Â Â Â Â  244.047 Financial interest in public contract. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (b) ÂPublic contractÂ has the meaning given that term in ORS 279A.010.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a person may not, for two years after the person ceases to hold a position as a public official, have a direct beneficial financial interest in a public contract that was authorized by:

Â Â Â Â Â  (a) The person acting in the capacity of a public official; or

Â Â Â Â Â  (b) A board, commission, council, bureau, committee or other governing body of a public body of which the person was a member when the contract was authorized.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a person who was a member of a board, commission, council, bureau, committee or other governing body of a public body when the contract was authorized, but who did not participate in the authorization of the contract. [2007 c.877 Â§23a]

REPORTING

Â Â Â Â Â  244.050 Persons required to file statement of economic interest; filing deadline. (1) On or before April 15 of each year the following persons shall file with the Oregon Government Ethics Commission a verified statement of economic interest as required under this chapter:

Â Â Â Â Â  (a) The Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, district attorneys and members of the Legislative Assembly.

Â Â Â Â Â  (b) Any judicial officer, including justices of the peace and municipal judges, except any pro tem judicial officer who does not otherwise serve as a judicial officer.

Â Â Â Â Â  (c) Any candidate for a public office designated in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) The Deputy Attorney General.

Â Â Â Â Â  (e) The Legislative Administrator, the Legislative Counsel, the Legislative Fiscal Officer, the Secretary of the Senate and the Chief Clerk of the House of Representatives.

Â Â Â Â Â  (f) The Chancellor and Vice Chancellors of the Oregon University System and the president and vice presidents, or their administrative equivalents, in each institution under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (g) The following state officers:

Â Â Â Â Â  (A) Adjutant General.

Â Â Â Â Â  (B) Director of Agriculture.

Â Â Â Â Â  (C) Manager of State Accident Insurance Fund Corporation.

Â Â Â Â Â  (D) Water Resources Director.

Â Â Â Â Â  (E) Director of Department of Environmental Quality.

Â Â Â Â Â  (F) Director of Oregon Department of Administrative Services.

Â Â Â Â Â  (G) State Fish and Wildlife Director.

Â Â Â Â Â  (H) State Forester.

Â Â Â Â Â  (I) State Geologist.

Â Â Â Â Â  (J) Director of Human Services.

Â Â Â Â Â  (K) Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (L) Director of the Department of State Lands.

Â Â Â Â Â  (M) State Librarian.

Â Â Â Â Â  (N) Administrator of
Oregon
Liquor Control Commission.

Â Â Â Â Â  (O) Superintendent of State Police.

Â Â Â Â Â  (P) Director of the Public Employees Retirement System.

Â Â Â Â Â  (Q) Director of Department of Revenue.

Â Â Â Â Â  (R) Director of Transportation.

Â Â Â Â Â  (S) Public Utility Commissioner.

Â Â Â Â Â  (T) Director of VeteransÂ Affairs.

Â Â Â Â Â  (U) Executive Director of
Oregon
Government Ethics Commission.

Â Â Â Â Â  (V) Director of the State Department of Energy.

Â Â Â Â Â  (W) Director and each assistant director of the Oregon State Lottery.

Â Â Â Â Â  (h) Any assistant in the GovernorÂs office other than personal secretaries and clerical personnel.

Â Â Â Â Â  (i) Every elected city or county official.

Â Â Â Â Â  (j) Every member of a city or county planning, zoning or development commission.

Â Â Â Â Â  (k) The chief executive officer of a city or county who performs the duties of manager or principal administrator of the city or county.

Â Â Â Â Â  (L) Members of local government boundary commissions formed under ORS 199.410 to 199.519.

Â Â Â Â Â  (m) Every member of a governing body of a metropolitan service district and the executive officer thereof.

Â Â Â Â Â  (n) Each member of the board of directors of the State Accident Insurance Fund Corporation.

Â Â Â Â Â  (o) The chief administrative officer and the financial officer of each common and union high school district, education service district and community college district.

Â Â Â Â Â  (p) Every member of the following state boards and commissions:

Â Â Â Â Â  (A) Board of Geologic and Mineral Industries.

Â Â Â Â Â  (B)
Oregon
Economic and Community Development Commission.

Â Â Â Â Â  (C) State Board of Education.

Â Â Â Â Â  (D) Environmental Quality Commission.

Â Â Â Â Â  (E) Fish and Wildlife Commission of the State of
Oregon
.

Â Â Â Â Â  (F) State Board of Forestry.

Â Â Â Â Â  (G)
Oregon
Government Ethics Commission.

Â Â Â Â Â  (H)
Oregon
Health Policy Commission.

Â Â Â Â Â  (I) State Board of Higher Education.

Â Â Â Â Â  (J)
Oregon
Investment Council.

Â Â Â Â Â  (K) Land Conservation and Development Commission.

Â Â Â Â Â  (L)
Oregon
Liquor Control Commission.

Â Â Â Â Â  (M)
Oregon
Short Term Fund Board.

Â Â Â Â Â  (N) State Marine Board.

Â Â Â Â Â  (O) Mass transit district boards.

Â Â Â Â Â  (P) Energy Facility Siting Council.

Â Â Â Â Â  (Q) Board of Commissioners of the
Port
of
Portland
.

Â Â Â Â Â  (R) Employment Relations Board.

Â Â Â Â Â  (S) Public Employees Retirement Board.

Â Â Â Â Â  (T)
Oregon
Racing Commission.

Â Â Â Â Â  (U)
Oregon
Transportation Commission.

Â Â Â Â Â  (V) Wage and Hour Commission.

Â Â Â Â Â  (W) Water Resources Commission.

Â Â Â Â Â  (X) WorkersÂ Compensation Board.

Â Â Â Â Â  (Y)
Oregon
Facilities Authority.

Â Â Â Â Â  (Z)
Oregon
State
Lottery Commission.

Â Â Â Â Â  (AA)
Pacific Northwest
Electric Power and Conservation Planning Council.

Â Â Â Â Â  (BB)
Columbia River
Gorge Commission.

Â Â Â Â Â  (CC)
Oregon
Health and
Science
University
Board of Directors.

Â Â Â Â Â  (q) The following officers of the State Treasurer:

Â Â Â Â Â  (A) Chief Deputy State Treasurer.

Â Â Â Â Â  (B) Chief of staff for the office of the State Treasurer.

Â Â Â Â Â  (C) Director of the Investment Division.

Â Â Â Â Â  (r) Every member of the board of commissioners of a port governed by ORS 777.005 to 777.725 or 777.915 to 777.953.

Â Â Â Â Â  (s) Every member of the board of directors of an authority created under ORS 441.525 to 441.595.

Â Â Â Â Â  (2) By April 15 next after the date an appointment takes effect, every appointed public official on a board or commission listed in subsection (1) of this section shall file with the Oregon Government Ethics Commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (3) By April 15 next after the filing deadline for the primary election, each candidate for public office described in subsection (1) of this section shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (4) Within 30 days after the filing deadline for the general election, each candidate for public office described in subsection (1) of this section who was not a candidate in the preceding primary election, or who was nominated for public office described in subsection (1) of this section at the preceding primary election by write-in votes, shall file with the commission a statement of economic interest as required under ORS 244.060, 244.070 and 244.090.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section apply only to persons who are incumbent, elected or appointed public officials as of April 15 and to persons who are candidates for public office on April 15. Subsections (1) to (4) of this section also apply to persons who do not become candidates until 30 days after the filing deadline for the statewide general election.

Â Â Â Â Â  (6) If a statement required to be filed under this section has not been received by the commission within five days after the date the statement is due, the commission shall notify the public official or candidate and give the public official or candidate not less than 15 days to comply with the requirements of this section. If the public official or candidate fails to comply by the date set by the commission, the commission may impose a civil penalty as provided in ORS 244.350. [1974 c.72 Â§Â§4,4a; 1975 c.543 Â§3; 1977 c.588 Â§3; 1977 c.751 Â§16; 1979 c.374 Â§5; 1979 c.666 Â§6; 1979 c.697 Â§1; 1979 c.736 Â§1; 1979 c.829 Â§9b; 1987 c.373 Â§26; 1987 c.414 Â§148; 1987 c.566 Â§10; 1991 c.73 Â§2; 1991 c.160 Â§1; 1991 c.163 Â§1; 1991 c.470 Â§13; 1991 c.614 Â§2; 1993 c.500 Â§10; 1993 c.743 Â§11; 1995 c.79 Â§87; 1995 c.712 Â§94; 1997 c.652 Â§16; 1997 c.833 Â§22; 1999 c.59 Â§62; 1999 c.291 Â§28; 2001 c.104 Â§77; 2003 c.214 Â§1; 2003 c.784 Â§13; 2005 c.157 Â§6; 2005 c.217 Â§23; 2005 c.777 Â§14; 2007 c.813 Â§2; 2007 c.865 Â§17; 2007 c.877 Â§13]

Â Â Â Â Â  244.055 Additional reporting requirements for State Treasury; review; confidentiality. (1) In addition to the statement required by ORS 244.050, the State Treasurer and any person listed under ORS 244.050 (1)(q) and this subsection shall file quarterly at a time fixed by the State Treasurer a trading statement listing all stocks, bonds and other types of securities purchased or sold during the preceding quarter:

Â Â Â Â Â  (a) Directors of the Cash Management Division and the Debt Management Division.

Â Â Â Â Â  (b) Equities, fixed income, short term fund, real estate, equities real estate and commercial and mortgage real estate investment officers and assistant investment officers.

Â Â Â Â Â  (c) Fixed income and short term fund investment analysts.

Â Â Â Â Â  (2) The statement required by subsection (1) of this section shall be filed for review with the State Treasurer, the Attorney General and the Division of Audits of the office of the Secretary of State. The content of the statement is confidential.

Â Â Â Â Â  (3) If the State Treasurer or the Chief Deputy State Treasurer determines that a conflict of interest exists for an officer or employee, the State Treasurer shall subject the person to appropriate discipline, including dismissal or termination of the contract, or both, pursuant to rule. If the State Treasurer has cause to believe that a violation of this chapter has occurred, the State Treasurer shall file a complaint with the Oregon Government Ethics Commission under ORS 244.260.

Â Â Â Â Â  (4) If the State Treasurer fails to act on an apparent conflict of interest under subsection (3) of this section or if the statement of the State Treasurer or the Chief Deputy State Treasurer appears to contain a conflict of interest, the Director of the Division of Audits shall report the failure or apparent conflict to the Attorney General, who may file a complaint with the commission. [1993 c.743 Â§26; 2007 c.865 Â§29]

Â Â Â Â Â  244.060 Form of statement of economic interest. The statement of economic interest filed under ORS 244.050 shall be on a form prescribed by the Oregon Government Ethics Commission. The public official or candidate for public office filing the statement shall supply the information required by this section and ORS 244.090, as follows:

Â Â Â Â Â  (1) The names of all positions as officer of a business and business directorships held by the person or a member of the household of the person during the preceding calendar year, and the principal address and a brief description of each business.

Â Â Â Â Â  (2) All names under which the person and members of the household of the person do business and the principal address and a brief description of each business.

Â Â Â Â Â  (3) The names, principal addresses and brief descriptions of the five most significant sources of income received at any time during the preceding calendar year by the person and by each member of the household of the person, a description of the type of income and the name of the person receiving the income.

Â Â Â Â Â  (4)(a) A list of all real property in which the public official or candidate for public office or a member of the household of the public official or candidate has or has had any personal, beneficial ownership interest during the preceding calendar year, any options to purchase or sell real property, including a land sales contract, and any other rights of any kind in real property located within the geographic boundaries of the governmental agency of which the public official holds, or the candidate if elected would hold, any official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

Â Â Â Â Â  (b) This subsection does not require the listing of the principal residence of the public official or candidate.

Â Â Â Â Â  (5) The name of each member of the household of the person who is 18 years of age or older.

Â Â Â Â Â  (6) The name of each relative of the person who is 18 years of age or older and not a member of the household of the person. [1974 c.72 Â§5; 1975 c.543 Â§4; 1987 c.566 Â§11; 1991 c.770 Â§7; 1993 c.743 Â§12; 2003 c.14 Â§116; 2007 c.877 Â§19]

Â Â Â Â Â  244.070 Additional statement of economic interest. A public official or candidate for public office shall report the following additional economic interest for the preceding calendar year only if the source of that interest is derived from an individual or business that has been doing business, does business or could reasonably be expected to do business with, or has legislative or administrative interest in, the governmental agency of which the public official holds, or the candidate if elected would hold, any official position or over which the public official exercises, or the candidate if elected would exercise, any authority:

Â Â Â Â Â  (1) Each person to whom the public official or candidate for public office or a member of the household of the public official or candidate owes or has owed money in excess of $1,000, the interest rate on money owed and the date of the loan, except for debts owed to any federal or state regulated financial institution or retail contracts.

Â Â Â Â Â  (2) The name, principal address and brief description of the nature of each business in which the public official or candidate for public office or a member of the household of the public official or candidate has or has had a personal, beneficial interest or investment, including stocks or other securities, in excess of $1,000, except for individual items involved in a mutual fund or a blind trust, or a time or demand deposit in a financial institution, shares in a credit union, or the cash surrender value of life insurance.

Â Â Â Â Â  (3) Each person for whom the public official or candidate for public office has performed services for a fee in excess of $1,000, except for any disclosure otherwise prohibited by law or by a professional code of ethics. [1974 c.72 Â§6; 1975 c.543 Â§5; 1987 c.566 Â§12; 2007 c.877 Â§20]

Â Â Â Â Â  244.080 [Subsection (1) enacted as 1974 c.72 Â§8; subsection (2) enacted as 1975 c.543 Â§7(1); 1977 c.588 Â§4; 1987 c.566 Â§13; repealed by 2007 c.865 Â§41]

Â Â Â Â Â  244.090 Report on association with compensated lobbyist. (1) Each public official or candidate required to file a statement of economic interest under this chapter shall include on the statement the name of any compensated lobbyist who, during the preceding calendar year, was associated with a business with which the public official or candidate or a member of the household of the public official or candidate was also associated.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the only relationship between the public official or candidate and the lobbyist is that the public official or candidate and lobbyist hold stock in the same publicly traded corporation.

Â Â Â Â Â  (3) As used in this section, ÂlobbyistÂ has the meaning given that term in ORS 171.725. [1974 c.72 Â§7; 1975 c.543 Â§6; 1987 c.566 Â§14; 2007 c.865 Â§32]

Â Â Â Â Â  244.100 Statements of expenses, honoraria or income received; statements to be provided to public official. (1) A public official or candidate for public office who is required to file a statement of economic interest under ORS 244.050 shall file with the Oregon Government Ethics Commission, according to the schedule set forth in ORS 244.105, a statement showing for the applicable reporting period:

Â Â Â Â Â  (a) Any expenses with an aggregate value exceeding $50 received by the public official when participating in a convention, mission, trip or other meeting described in ORS 244.020 (5)(b)(F). The statement shall include the name and address of the organization or unit of government paying the expenses, the nature of the event and the date and amount of the expenditure.

Â Â Â Â Â  (b) Any expenses with an aggregate value exceeding $50 received by the public official when participating in a mission or negotiations or economic development activities described in ORS 244.020 (5)(b)(H). The statement shall include the name and address of the person paying the expenses, the nature of the event and the date and amount of the expenditure.

Â Â Â Â Â  (c) All honoraria allowed under ORS 244.042 exceeding $15 received by the public official, candidate or member of the household of the official or candidate, the payer of each honorarium and the date and time of the event for which the honorarium was received.

Â Â Â Â Â  (d) Each source of income exceeding an aggregate amount of $1,000, whether or not taxable, received by the public official or candidate for public office, or a member of the household of the public official or candidate, if the source of that income is derived from an individual or business that has been doing business, does business or could reasonably be expected to do business with, or has legislative or administrative interest in, the governmental agency of which the public official holds, or the candidate if elected would hold, any official position or over which the public official exercises, or the candidate if elected would exercise, any authority.

Â Â Â Â Â  (2) In addition to statements required under subsection (1) of this section:

Â Â Â Â Â  (a) Any organization or unit of government that provides a public official with expenses with an aggregate value exceeding $50 for an event described in ORS 244.020 (5)(b)(F) shall notify the public official in writing of the amount of the expense. The organization or unit shall provide the notice to the public official within 10 days from the date the expenses are incurred.

Â Â Â Â Â  (b) Any person that provides a public official or a member of the household of a public official with an honorarium or other item allowed under ORS 244.042 with a value exceeding $15 shall notify the public official in writing of the value of the honorarium or other item. The person shall provide the notice to the public official within 10 days after the date of the event for which the honorarium or other item was received. [1975 c.543 Â§11; 1991 c.677 Â§1; 2007 c.865 Â§6; 2007 c.877 Â§21a]

Â Â Â Â Â  244.105 Quarterly filing of statements. Statements required to be filed with the Oregon Government Ethics Commission under ORS 244.100 and 244.217 shall be filed in each calendar year:

Â Â Â Â Â  (1) Not later than April 15, for the accounting period beginning January 1 and ending March 31;

Â Â Â Â Â  (2) Not later than July 15, for the accounting period beginning April 1 and ending June 30;

Â Â Â Â Â  (3) Not later than October 15, for the accounting period beginning July 1 and ending September 30; and

Â Â Â Â Â  (4) Not later than January 15 of the following calendar year, for the accounting period beginning October 1 and ending December 31. [2007 c.877 Â§23]

Â Â Â Â Â  244.110 Statements subject to penalty for false swearing. (1) Each statement of economic interest required to be filed under ORS 244.050, 244.060, 244.070, 244.090 or 244.100, or by rule under ORS 244.290, and each trading statement required to be filed under ORS 244.055 shall be signed and certified as true by the person required to file it and shall contain a written declaration that the statement is made under the penalties of false swearing.

Â Â Â Â Â  (2) A person may not sign and certify a statement under subsection (1) of this section if the person knows that the statement contains information that is false.

Â Â Â Â Â  (3) Violation of subsection (2) of this section is punishable as false swearing under ORS 162.075. [1974 c.72 Â§22; 1977 c.588 Â§5; 2007 c.865 Â§7]

Â Â Â Â Â  244.115 Filing required for member of Congress or candidate; filing date. (1) Each member of Congress from this state and each candidate for nomination or election to the office of United States Representative in Congress or United States Senator from this state shall file with the Oregon Government Ethics Commission a copy of the federal ethics filing required under federal law or by congressional rule.

Â Â Â Â Â  (2) The member or candidate shall file the information required under subsection (1) of this section not later than 30 days after the filing date required under federal law or congressional rule. If the filing is not made in a timely manner, the commission shall obtain copies of the filing and indicate on the filing that the filing was not made with the commission by the member or candidate.

Â Â Â Â Â  (3) All filings made under this section are public records available for public inspection. [1991 c.160 Â§7; 2007 c.865 Â§33]

CONFLICTS OF INTEREST

Â Â Â Â Â  244.120 Methods of handling conflicts; Legislative Assembly; judges; appointed officials; other elected officials or members of boards. (1) Except as provided in subsection (2) of this section, when met with an actual or potential conflict of interest, a public official shall:

Â Â Â Â Â  (a) If the public official is a member of the Legislative Assembly, announce publicly, pursuant to rules of the house of which the public official is a member, the nature of the conflict before taking any action thereon in the capacity of a public official.

Â Â Â Â Â  (b) If the public official is a judge, remove the judge from the case giving rise to the conflict or advise the parties of the nature of the conflict.

Â Â Â Â Â  (c) If the public official is any other appointed official subject to this chapter, notify in writing the person who appointed the public official to office of the nature of the conflict, and request that the appointing authority dispose of the matter giving rise to the conflict. Upon receipt of the request, the appointing authority shall designate within a reasonable time an alternate to dispose of the matter, or shall direct the official to dispose of the matter in a manner specified by the appointing authority.

Â Â Â Â Â  (2) An elected public official, other than a member of the Legislative Assembly, or an appointed public official serving on a board or commission, shall:

Â Â Â Â Â  (a) When met with a potential conflict of interest, announce publicly the nature of the potential conflict prior to taking any action thereon in the capacity of a public official; or

Â Â Â Â Â  (b) When met with an actual conflict of interest, announce publicly the nature of the actual conflict and:

Â Â Â Â Â  (A) Except as provided in subparagraph (B) of this paragraph, refrain from participating as a public official in any discussion or debate on the issue out of which the actual conflict arises or from voting on the issue.

Â Â Â Â Â  (B) If any public officialÂs vote is necessary to meet a requirement of a minimum number of votes to take official action, be eligible to vote, but not to participate as a public official in any discussion or debate on the issue out of which the actual conflict arises.

Â Â Â Â Â  (3) Nothing in subsection (1) or (2) of this section requires any public official to announce a conflict of interest more than once on the occasion which the matter out of which the conflict arises is discussed or debated.

Â Â Â Â Â  (4) Nothing in this section authorizes a public official to vote if the official is otherwise prohibited from doing so. [1974 c.72 Â§10; 1975 c.543 Â§7; 1987 c.566 Â§15; 1993 c.743 Â§15]

Â Â Â Â Â  244.130 Recording of notice of conflict; effect of failure to disclose conflict. (1) When a public official gives notice of an actual or potential conflict of interest, the public body as defined in ORS 174.109 that the public official serves shall record the actual or potential conflict in the official records of the public body. In addition, a notice of the actual or potential conflict and how it was disposed of may in the discretion of the public body be provided to the Oregon Government Ethics Commission within a reasonable period of time.

Â Â Â Â Â  (2) A decision or action of any public official or any board or commission on which the public official serves or agency by which the public official is employed may not be voided by any court solely by reason of the failure of the public official to disclose an actual or potential conflict of interest. [1974 c.72 Â§11; 1975 c.543 Â§8; 1993 c.743 Â§16; 2007 c.865 Â§9]

Â Â Â Â Â  244.135 Method of handling conflicts by planning commission members. (1) A member of a city or county planning commission shall not participate in any commission proceeding or action in which any of the following has a direct or substantial financial interest:

Â Â Â Â Â  (a) The member or the spouse, brother, sister, child, parent, father-in-law, mother-in-law of the member;

Â Â Â Â Â  (b) Any business in which the member is then serving or has served within the previous two years; or

Â Â Â Â Â  (c) Any business with which the member is negotiating for or has an arrangement or understanding concerning prospective partnership or employment.

Â Â Â Â Â  (2) Any actual or potential interest shall be disclosed at the meeting of the commission where the action is being taken. [Formerly 215.035 and 227.035]

APPLICATION OF CHAPTER

Â Â Â Â Â  244.160 Filing of statement of economic interest by public official of political subdivision other than city or county. (1) Any political subdivision in this state, other than a city or county, by resolution may require any public official of the subdivision to file a verified statement of economic interest with the Oregon Government Ethics Commission.

Â Â Â Â Â  (2) The political subdivision shall file a copy of the resolution with the commission. [1974 c.72 Â§9; 2007 c.865 Â§34]

Â Â Â Â Â  244.162 Information provided to persons required to file statement of economic interest. (1) A person designated by a public body as defined in ORS 174.109 shall provide information explaining the requirements of ORS 244.050, 244.060, 244.070 and 244.090 to each newly elected or appointed public official serving the public body who is required to file a verified statement of economic interest under ORS 244.050. The information must be received by the public official either at the first meeting attended by the public official or before the public official takes the oath of office, whichever occurs first.

Â Â Â Â Â  (2) At the time of fulfilling duties under subsection (1) of this section, the person designated by the public body shall provide to each newly elected or appointed public official serving the public body a copy of the statements and explanation provided to the public body under subsection (3) of this section.

Â Â Â Â Â  (3) The Oregon Government Ethics Commission shall provide copies of the statements described in ORS 244.060, 244.070 and 244.090 and an explanation of the requirements of the law relating to the statements to each public body that is served by a public official who is required to file a statement described in ORS 244.060, 244.070 or 244.090.

Â Â Â Â Â  (4) A newly elected or appointed public official serving a public body who is not informed of the filing requirements under ORS 244.050, 244.060, 244.070 and 244.090 and provided with a copy of the statements and explanation as required under this section before attending the first meeting or taking the oath of office may resign that office within 90 days thereafter or before the next date specified in ORS 244.050 for the filing of a statement, whichever is later, without filing a verified statement of economic interest and without incurring a sanction or penalty that might otherwise be imposed for not filing. [Formerly 244.195]

Â Â Â Â Â  244.165 Rules or policies of state agency or association of public bodies; commission approval; effect. (1) For the purpose of protecting against violations of the provisions of this chapter, a state agency, as defined in ORS 183.750, or a statewide association of public bodies, as defined in ORS 174.109, may adopt rules or policies interpreting the provisions of this chapter. The rules or policies must be consistent with the provisions of this chapter. A state agency or a statewide association of public bodies may submit rules or policies adopted under this subsection to the Oregon Government Ethics Commission for review.

Â Â Â Â Â  (2) Upon receiving rules or policies submitted under subsection (1) of this section, the commission shall review the rules and policies to determine whether the rules and policies are consistent with the provisions of this chapter. The commission, by a vote of a majority of the members of the commission, shall approve or reject the rules or policies. The commission shall notify the state agency or statewide association of public bodies in writing of the commissionÂs approval or rejection. A written notice of rejection shall explain the reasons for the rejection.

Â Â Â Â Â  (3) Unless the applicable rule or policy is amended or repealed by the state agency or the statewide association of public bodies, the commission may not impose a penalty under ORS 244.350 or 244.360 on a public official for any good faith action the official takes in compliance with a rule or policy that was adopted by the state agency that the official serves, or by a statewide association of which the public body that the official serves is a member, and approved by the commission under subsection (2) of this section. [2007 c.865 Â§5; 2007 c.877 Â§39b]

Â Â Â Â Â  244.170 [1975 c.216 Â§1a; repealed by 2003 c.14 Â§117]

NEPOTISM

Â Â Â Â Â  244.175 Definitions for ORS 244.177 and 244.179. As used in ORS 244.177 and 244.179:

Â Â Â Â Â  (1) ÂGoverning bodyÂ has the meaning given that term in ORS 192.610.

Â Â Â Â Â  (2) ÂMember of the householdÂ means any person who resides with the public official.

Â Â Â Â Â  (3) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (4) ÂRelativeÂ means the spouse or domestic partner of the public official, any children of the public official or of the public officialÂs spouse or domestic partner, and brothers, sisters, half brothers, half sisters, brothers-in-law, sisters-in-law, sons-in-law, daughters-in-law, mothers-in-law, fathers-in-law, aunts, uncles, nieces, nephews, stepparents, stepchildren or parents of the public official or of the public officialÂs spouse or domestic partner. [2007 c.865 Â§26b]

Â Â Â Â Â  244.177 Employment of relative or member of household; exceptions. (1) Except as provided in subsections (2) to (4) of this section:

Â Â Â Â Â  (a) A public official may not appoint, employ or promote a relative or member of the household to, or discharge, fire or demote a relative or member of the household from, a position with the public body that the public official serves or over which the public official exercises jurisdiction or control, unless the public official complies with the conflict of interest requirements of this chapter.

Â Â Â Â Â  (b) A public official may not participate as a public official in any interview, discussion or debate regarding the appointment, employment or promotion of a relative or member of the household to, or the discharge, firing or demotion of a relative or member of the household from, a position with the public body that the public official serves or over which the public official exercises jurisdiction or control. As used in this paragraph, ÂparticipateÂ does not include serving as a reference, providing a recommendation or performing other ministerial acts that are part of the normal job functions of the public official.

Â Â Â Â Â  (2) A member of the Legislative Assembly may appoint, employ, promote, discharge, fire or demote, or advocate for the appointment, employment, promotion, discharge, firing or demotion of, a relative or member of the household to or from a position on the personal legislative staff of the member of the Legislative Assembly.

Â Â Â Â Â  (3)(a) A public official may appoint, employ, promote, discharge, fire or demote, or advocate for the appointment, employment, promotion, discharge, firing or demotion of, a relative or member of the household to or from a position as an unpaid volunteer with the public body that the public official serves or over which the public official exercises jurisdiction or control.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to the appointment, employment, promotion, discharge, firing or demotion of a relative or member of the household to a position as an unpaid member of a governing body of the public body that the public official serves or over which the public official exercises jurisdiction or control.

Â Â Â Â Â  (c) A relative or member of the household described in paragraph (a) of this subsection may receive reimbursement of expenses provided in the ordinary course of business to similarly situated unpaid volunteers.

Â Â Â Â Â  (4) This section does not prohibit a public body from appointing, employing, promoting, discharging, firing or demoting a person who is a relative or member of the household of a public official serving the public body. [2007 c.865 Â§26c]

Â Â Â Â Â  244.179 Supervision of relative or member of household; exceptions. (1) Notwithstanding ORS 659A.309 and except as provided in subsections (2) to (4) of this section, a public official acting in an official capacity may not directly supervise a person who is a relative or member of the household.

Â Â Â Â Â  (2) A member of the Legislative Assembly may directly supervise a person who:

Â Â Â Â Â  (a) Is a relative or member of the household; and

Â Â Â Â Â  (b) Serves as a public official in a position on the personal legislative staff of the member of the Legislative Assembly.

Â Â Â Â Â  (3)(a) A public official acting in an official capacity may directly supervise a person who is a relative or member of the household if the person serves as an unpaid volunteer.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to service by a person in a position as an unpaid member of a governing body that a public official of whom the person is a relative or member of the household serves or over which the public official exercises jurisdiction or control.

Â Â Â Â Â  (c) A relative or member of the household serving as an unpaid volunteer described in paragraph (a) of this subsection may receive reimbursement of expenses provided in the ordinary course of business to similarly situated unpaid volunteers.

Â Â Â Â Â  (4) A public body may adopt policies specifying when a public official acting in an official capacity may directly supervise a person who is a relative or member of the household. [2007 c.865 Â§26d]

Â Â Â Â Â  244.180 [1975 c.216 Â§2; 1987 c.566 Â§16; 2005 c.22 Â§186; repealed by 2007 c.865 Â§41]

Â Â Â Â Â  244.190 [1975 c.216 Â§3; 1987 c.566 Â§17; 2005 c.22 Â§187; repealed by 2007 c.865 Â§41]

Â Â Â Â Â  244.195 [1979 c.332 Â§2; 2007 c.865 Â§10; renumbered 244.162 in 2007]

Â Â Â Â Â  244.200 [1975 c.216 Â§5; repealed by 1983 c.350 Â§62 (244.201 enacted in lieu of 244.200 and 244.210)]

Â Â Â Â Â  244.201 [1983 c.350 Â§63 (enacted in lieu of 244.200 and 244.210); 1995 c.712 Â§95; repealed by 2007 c.865 Â§41]

LEGAL EXPENSE TRUST FUND

Â Â Â Â Â  244.205 Legal expense trust fund; establishment; eligible legal expenses. (1) Subject to the authorization of the Oregon Government Ethics Commission as described in ORS 244.209, a public official may establish a legal expense trust fund if the public official incurs or reasonably expects to incur legal expenses described in subsection (2) of this section.

Â Â Â Â Â  (2) Proceeds from the trust fund may be used by the public official to defray legal expenses incurred by the public official in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of duties of the person as a public official. The legal expenses must be incurred in connection with:

Â Â Â Â Â  (a) The issuance of a courtÂs stalking protective order under ORS 30.866 or 163.738;

Â Â Â Â Â  (b) The issuance of a citation under ORS 163.735;

Â Â Â Â Â  (c) A criminal prosecution under ORS 163.732;

Â Â Â Â Â  (d) A civil action under ORS 30.866; or

Â Â Â Â Â  (e) Defending the public official in a proceeding or investigation brought or maintained by a public body as defined in ORS 174.109.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, a public official may not use proceeds from the trust fund for any personal use.

Â Â Â Â Â  (4) A public official may not establish or maintain more than one legal expense trust fund at any one time.

Â Â Â Â Â  (5) A public official who establishes a legal expense trust fund may not solicit, receive or handle any contributions to the fund.

Â Â Â Â Â  (6) The provisions of ORS chapter 130 do not apply to a trust fund established under ORS 244.205 to 244.221. [2007 c.877 Â§29]

Â Â Â Â Â  244.207 Use of fund proceeds. (1) The proceeds of a legal expense trust fund may be used to:

Â Â Â Â Â  (a) Defray legal expenses described in ORS 244.205;

Â Â Â Â Â  (b) Defray costs reasonably incurred in administering the trust fund, including but not limited to costs incident to the solicitation of funds; and

Â Â Â Â Â  (c) Discharge any tax liabilities incurred as a result of the creation, operation or administration of the trust fund.

Â Â Â Â Â  (2) The proceeds of a trust fund may also be used to defray or discharge expenses, costs or liabilities incurred before the fund was established if the expenses, costs or liabilities are related to the legal proceeding for which the fund was established. [2007 c.877 Â§30]

Â Â Â Â Â  244.209 Application to establish fund; commission review and authorization. (1) A public official may apply to establish a legal expense trust fund by filing an application with the Oregon Government Ethics Commission. The application must contain:

Â Â Â Â Â  (a) A copy of an executed trust agreement described in subsection (2) of this section;

Â Â Â Â Â  (b) A sworn affidavit described in subsection (3) of this section signed by the public official; and

Â Â Â Â Â  (c) A sworn affidavit described in subsection (4) of this section signed by the trustee.

Â Â Â Â Â  (2) The trust agreement must contain the following:

Â Â Â Â Â  (a) A provision incorporating by reference the provisions of ORS 244.205 to 244.221; and

Â Â Â Â Â  (b) A designation of a trustee who meets the requirements of ORS 244.211.

Â Â Â Â Â  (3) The affidavit of the public official must state:

Â Â Â Â Â  (a) The nature of the legal proceeding that requires establishment of the trust fund;

Â Â Â Â Â  (b) That the public official will comply with the provisions of ORS 244.205 to 244.221; and

Â Â Â Â Â  (c) That the public official is responsible for the proper administration of the trust fund, even though a trustee of the fund has been designated.

Â Â Â Â Â  (4) The affidavit of the trustee must state that the trustee:

Â Â Â Â Â  (a) Has read and understands ORS 244.205 to 244.221; and

Â Â Â Â Â  (b) Consents to administer the trust fund in compliance with ORS 244.205 to 244.221.

Â Â Â Â Â  (5) Upon receiving an application under this section, the commission shall review the trust agreement, the affidavits and any supporting documents or instruments filed to determine whether the application meets the requirements of ORS 244.205 to 244.221. If the commission determines that the application meets the requirements of ORS 244.205 to 244.221, the commission shall grant written authorization to the public official to establish the trust fund.

Â Â Â Â Â  (6) The commission shall review the quarterly statements required under ORS 244.217 and shall monitor the activities of each trust fund to ensure continued compliance with ORS 244.205 to 244.221.

Â Â Â Â Â  (7) Unless subject to the attorney-client privilege, all documents required to be filed relating to the creation and administration of a trust fund are public records subject to disclosure as provided in ORS 192.410 to 192.505.

Â Â Â Â Â  (8) A public official may not establish a legal expense trust fund without receiving prior written authorization of the commission as described in this section.

Â Â Â Â Â  (9) A public official may file an amendment to a trust agreement approved as part of a trust fund under this section. The commission shall approve the amendment if the commission determines the amendment meets the requirements of ORS 244.205 to 244.221. [2007 c.877 Â§31]

Â Â Â Â Â  244.210 [1975 c.216 Â§4; repealed by 1983 c.350 Â§62 (244.201 enacted in lieu of 244.200 and 244.210)]

Â Â Â Â Â  244.211 Duties of trustee; persons ineligible to be trustee. (1) The trustee of a legal expense trust fund is responsible for:

Â Â Â Â Â  (a) The receipt and deposit of contributions to the trust fund;

Â Â Â Â Â  (b) The authorization of expenditures and disbursements from the trust fund;

Â Â Â Â Â  (c) The filing of quarterly statements required under ORS 244.217; and

Â Â Â Â Â  (d) The performance of other tasks incident to the administration of the trust fund.

Â Â Â Â Â  (2) The trustee may not:

Â Â Â Â Â  (a) Be a public official who serves the same public body as the public official who establishes the trust fund;

Â Â Â Â Â  (b) Be a relative of the public official who establishes the trust fund;

Â Â Â Â Â  (c) Be an attorney for the public official in the legal proceeding for which the trust fund is established, or a member, partner, associate or employee of the firm employing the attorney; or

Â Â Â Â Â  (d) Have a business or employment relationship with the public official who establishes the trust fund. [2007 c.877 Â§32]

Â Â Â Â Â  244.213 Contributions to fund. (1) Except as provided in subsection (3) of this section, any person may contribute to a legal expense trust fund established under ORS 244.205 to 244.221.

Â Â Â Â Â  (2) A person may make contributions of moneys to a legal expense trust fund in unlimited amounts. Pro bono legal assistance and other in-kind assistance may also be provided without limit and is considered a contribution subject to the reporting requirements of ORS 244.217.

Â Â Â Â Â  (3) A political committee as defined in ORS 260.005 that is a principal campaign committee may not contribute to a legal expense trust fund. [2007 c.877 Â§33]

Â Â Â Â Â  244.215 Fund account. (1) A trustee of a legal expense trust fund shall establish a single exclusive account in a financial institution, as defined in ORS 706.008. The financial institution must be located in this state and must ordinarily conduct business with the general public in this state.

Â Â Â Â Â  (2) The trustee shall maintain the account in the name of the trust fund.

Â Â Â Â Â  (3) All expenditures made by the trustee shall be drawn from the account and:

Â Â Â Â Â  (a) Issued on a check signed by the trustee; or

Â Â Â Â Â  (b) Paid using a debit card or other form of electronic transaction.

Â Â Â Â Â  (4) A contribution received by a trustee shall be deposited into the account not later than seven calendar days after the date the contribution is received. This subsection does not apply to in-kind contributions received.

Â Â Â Â Â  (5) This section does not prohibit the transfer of any amount deposited in the account into a certificate of deposit, stock fund or other investment instrument.

Â Â Â Â Â  (6) The account may not include any public or private moneys or any moneys of any other person, other than contributions received by the trustee.

Â Â Â Â Â  (7) A trustee shall retain a copy of each financial institution account statement from the account described in this section for not less than two years after the date the statement is issued by the financial institution. [2007 c.877 Â§34]

Â Â Â Â Â  244.217 Statement of contributions received and expenditures made. (1) The trustee of a legal expense trust fund shall, according to the schedule described in subsection (3) of this section, file with the Oregon Government Ethics Commission a statement for the applicable reporting period showing contributions received by the trustee and expenditures made from the trust fund account established under ORS 244.215.

Â Â Â Â Â  (2) Each statement shall list:

Â Â Â Â Â  (a) The name and address of each person who contributed an aggregate amount of more than $75, and the total amount contributed by that person;

Â Â Â Â Â  (b) The total amount of contributions not listed under paragraph (a) of this subsection as a single item, but shall specify how those contributions were obtained;

Â Â Â Â Â  (c) The amount and purpose of each expenditure and the name and address of each payee; and

Â Â Â Â Â  (d) The name and address of any person contributing pro bono legal assistance and the fair market value of the assistance provided by the person.

Â Â Â Â Â  (3) Statements required to be filed with the commission under this section shall be filed according to the schedule described in ORS 244.105.

Â Â Â Â Â  (4) If no contributions are received and no expenditures made during the reporting period, the trustee shall file a statement indicating that no contributions were deposited and no expenditures were made.

Â Â Â Â Â  (5) The trustee may amend a statement filed under this section without penalty if the amendment is filed with the commission not later than 30 days after the deadline for filing the statement. [2007 c.877 Â§35]

Â Â Â Â Â  244.219 Termination of fund. (1) A legal expense trust fund established under ORS 244.205 to 244.221 may be terminated by:

Â Â Â Â Â  (a) The public official who established the trust fund;

Â Â Â Â Â  (b) Subject to subsection (2) of this section, the terms of the trust agreement; or

Â Â Â Â Â  (c) The Oregon Government Ethics Commission following a determination by the commission that a violation of any provision of this chapter has occurred in connection with the trust fund.

Â Â Â Â Â  (2) A trust agreement may provide that a legal expense trust fund is terminated not later than six months following the completion of the legal proceeding for which the fund was established. Upon application of the public official who established the trust fund, the commission may extend the existence of the trust fund to a specified date if the commission determines that the public official has incurred legal expenses that exceed the balance remaining in the fund. If the commission extends the existence of the trust fund, the trust fund terminates on the date the extension expires.

Â Â Â Â Â  (3) Following termination of a legal expense trust fund, the trustee may not accept contributions to or make expenditures from the fund.

Â Â Â Â Â  (4) Not later than 30 days after a trust fund is terminated, the trustee of the fund shall file with the commission a final report listing the totals of all contributions made to the fund and all expenditures made from the fund. [2007 c.877 Â§36]

Â Â Â Â Â  244.221 Disposition of moneys in terminated fund; distribution of award of attorney fees, costs or money judgment. (1) Not later than 30 days after a legal expense trust fund is terminated, the trustee of the fund shall return any moneys remaining in the fund to contributors to the fund on a pro rata basis.

Â Â Â Â Â  (2) If the legal proceeding for which the trust fund was established results in an award of attorney fees, costs or any other money judgment award to or in favor of the public official, amounts awarded shall be distributed in the following order:

Â Â Â Â Â  (a) To pay outstanding legal expenses;

Â Â Â Â Â  (b) To contributors to the trust fund on a pro rata basis; and

Â Â Â Â Â  (c) To the public official or, if required by the trust agreement, to an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code. [2007 c.877 Â§37]

COMMISSION

Â Â Â Â Â  244.250
Oregon
Government Ethics Commission; appointment; term; quorum; compensation; legal counsel. (1) The Oregon Government Ethics Commission is established, consisting of seven members. The appointment of a member of the commission is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. Members shall be appointed in the following manner:

Â Â Â Â Â  (a) The Governor shall appoint four members from among persons recommended, one each by the leadership of the Democratic and Republican parties in each house of the Legislative Assembly. If a person recommended by the leadership of the Democratic or Republican party is not approved by the Governor, the leadership shall recommend another person.

Â Â Â Â Â  (b) The Governor shall appoint three members without leadership recommendation. No more than two members appointed under this paragraph may be members of the same major political party.

Â Â Â Â Â  (2) A person who holds any public office listed in ORS 244.050 (1) except as a member of the commission may not be appointed to the commission. No more than four members may be members of the same political party.

Â Â Â Â Â  (3) The term of office of a member is four years. A member is not eligible to be appointed to more than one full term but may serve out an unexpired term. Vacancies shall be filled by the appointing authority for the unexpired term.

Â Â Â Â Â  (4) The commission shall elect a chairperson and vice chairperson for such terms and duties as the commission may require.

Â Â Â Â Â  (5) A quorum consists of four members but a final decision may not be made without an affirmative vote of a majority of the members appointed to the commission.

Â Â Â Â Â  (6) Members shall be entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The commission may retain or appoint qualified legal counsel who must be a member of the Oregon State Bar and who is responsible to the commission. The appointment of legal counsel under this subsection may be made only when the commission finds it is inappropriate and contrary to the public interest for the office of the Attorney General to represent concurrently more than one public official or agency in any matter before the commission because the representation:

Â Â Â Â Â  (a) Would create or tend to create a conflict of interest; and

Â Â Â Â Â  (b) Is not subject to ORS 180.230 or 180.235.

Â Â Â Â Â  (8) The Attorney General may not represent before the commission any state public official who is the subject of any complaint or action of the commission at the commissionÂs own instigation. [1974 c.72 Â§12; 1977 c.588 Â§6; 1987 c.566 Â§18; 1991 c.770 Â§3; 1993 c.743 Â§17; 2007 c.865 Â§1]

Â Â Â Â Â  244.255 Commission funding. (1) The Oregon Government Ethics Commission shall estimate in advance the expenses that it will incur during a biennium in carrying out the provisions of ORS 171.725 to 171.785 and 171.992 and this chapter. The commission shall also determine what percentage of the expenses should be borne by the following two groups of public bodies:

Â Â Â Â Â  (a) Public bodies in state government; and

Â Â Â Â Â  (b) Local governments, local service districts and special government bodies that are subject to the Municipal Audit Law.

Â Â Â Â Â  (2) The commission shall charge each public body for the public bodyÂs share of the expenses described in subsection (1) of this section for the biennium. The amount to be charged each public body shall be determined as follows:

Â Â Â Â Â  (a) The commission shall determine the rate to be charged public bodies in state government. The same rate shall be applied to each public body described in this paragraph. To determine the amount of the charge for each public body, the commission shall multiply the rate determined under this paragraph by the number of public officials serving the public body.

Â Â Â Â Â  (b) The commission shall set the charge for local governments, local service districts and special government bodies that are subject to the Municipal Audit Law so that each local government, local service district or special government body described in this paragraph pays an amount of the total expenses for the group that bears the same proportion to the total expenses that the amount charged to the local government, local service district or special government body for the municipal audit fee under ORS 297.485 bears to the total amount assessed for the municipal audit fee.

Â Â Â Â Â  (3) Each public body shall pay to the credit of the commission the charge described in this section as an administrative expense from funds or appropriations available to the public body in the same manner as other claims against the public body are paid.

Â Â Â Â Â  (4) All moneys received by the commission under this section shall be credited to the Oregon Government Ethics Commission Account established under ORS 244.345.

Â Â Â Â Â  (5) The commission shall adopt rules specifying the methods for calculating and collecting the rates and charges described in this section.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂLocal governmentÂ and Âlocal service districtÂ have the meanings given those terms in ORS 174.116.

Â Â Â Â Â  (b) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (c) ÂPublic official,Â notwithstanding ORS 244.020 (13), means any person who, on the date the commission charges the public body under this section, is serving the public body as an officer or employee.

Â Â Â Â Â  (d) ÂSpecial government bodyÂ has the meaning given that term in ORS 174.117.

Â Â Â Â Â  (e) ÂState governmentÂ has the meaning given that term in ORS 174.111. [2007 c.877 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 877, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The Oregon Government Ethics Commission shall first impose charges under section 2 of this 2007 Act [244.255] for the biennium beginning July 1, 2009. [2007 c.877 Â§3]

Â Â Â Â Â  244.260 Complaint and adjudicatory process; confidential Preliminary Review Phase; Investigatory Phase; possible actions by order; report of findings; contested case procedure; limitation on commission action. (1)(a) Any person may file with the Oregon Government Ethics Commission a signed written complaint alleging that there has been a violation of any provision of this chapter or of any rule adopted by the commission under this chapter. The complaint shall state the personÂs reason for believing that a violation occurred and include any evidence relating to the alleged violation.

Â Â Â Â Â  (b) If at any time the commission has reason to believe that there has been a violation of a provision of this chapter or of a rule adopted by the commission under this chapter, the commission may proceed under this section on its own motion as if the commission had received a complaint.

Â Â Â Â Â  (2)(a) Not later than two business days after receiving a complaint under this section, the commission shall notify the person who is the subject of the complaint.

Â Â Â Â Â  (b) Before approving a motion to proceed under this section without a complaint, the commission shall provide notice to the person believed to have committed the violation of the time and place of the meeting at which the motion will be discussed. If the commission decides to proceed on its own motion, the commission shall give notice to the person not later than two business days after the motion is approved.

Â Â Â Â Â  (c) The commission shall give notice of the complaint or motion under paragraph (a) or (b) of this subsection by mail and by telephone if the person can be reached by telephone. The notice must describe the nature of the alleged violation. The mailed notice must include copies of all materials submitted with a complaint. If the commission will consider a motion to proceed without a complaint, the notice must provide copies of all materials that the commission will consider at the hearing on the motion.

Â Â Â Â Â  (3) After receiving a complaint or deciding to proceed on its own motion, the commission shall undertake action in the Preliminary Review Phase to determine whether there is cause to undertake an investigation. If the person who is the subject of the action is a member of the Legislative Assembly, the commission shall determine whether the alleged violation involves conduct protected by section 9, Article IV of the Oregon Constitution.

Â Â Â Â Â  (4)(a) The Preliminary Review Phase begins on the date the complaint is filed or the date the commission decides to proceed on its own motion and ends on the date the commission determines there is cause to undertake an investigation, dismisses the complaint or rescinds its own motion. The Preliminary Review Phase may not exceed 135 days unless:

Â Â Â Â Â  (A) A delay is stipulated to by both the person who is the subject of action under this section and the commission with the commission reserving a portion of the delay period to complete its actions; or

Â Â Â Â Â  (B) A complaint is filed under this section with respect to a person who is a candidate for elective public office, the complaint is filed within 61 days before the date of an election at which the person is a candidate for nomination or election and a delay is requested in writing by the candidate. If the candidate makes a request under this subparagraph, the Preliminary Review Phase must be completed not later than 135 days after the date of the first meeting of the commission that is held after the date of the election.

Â Â Â Â Â  (b) During the Preliminary Review Phase, the commission may seek, solicit or otherwise obtain any books, papers, records, memoranda or other additional information, administer oaths and take depositions necessary to determine whether there is cause to undertake an investigation or whether the alleged violation involves conduct protected by section 9, Article IV of the Oregon Constitution.

Â Â Â Â Â  (c) The Preliminary Review Phase is confidential. Commission members and staff may acknowledge receipt of a complaint but may not make any public comment or publicly disclose any materials relating to a case during the Preliminary Review Phase. A person who intentionally violates this paragraph is subject to a civil penalty in an amount not to exceed $1,000. Any person aggrieved as a result of a violation of this paragraph by a member of the commission or its staff may file a petition in a court of competent jurisdiction in the county in which the petitioner resides in order to enforce the civil penalty provided in this paragraph.

Â Â Â Â Â  (d) At the conclusion of the Preliminary Review Phase, the commission shall conduct its deliberations in executive session. All case related materials and proceedings shall be open to the public after the commission makes a finding of cause to undertake an investigation, dismisses a complaint or rescinds a motion. Prior to the end of the Preliminary Review Phase, the executive director of the commission shall prepare a statement of the facts determined during the phase, including appropriate legal citations and relevant authorities. Before presentation to the commission, the executive directorÂs statement shall be reviewed by legal counsel to the commission.

Â Â Â Â Â  (e) The time limit imposed in this subsection and the commissionÂs inquiry are suspended if:

Â Â Â Â Â  (A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission unless the parties stipulate otherwise; or

Â Â Â Â Â  (B) A court has enjoined the commission from continuing its inquiry.

Â Â Â Â Â  (5)(a) If the commission determines that there is not cause to undertake an investigation or that the alleged violation of this chapter involves conduct protected by section 9, Article IV of the Oregon Constitution, the commission shall dismiss the complaint or rescind its motion and formally enter the dismissal or rescission in its records. The commission shall notify the person who is the subject of action under this section of the dismissal or rescission. After dismissal or rescission, the commission may not take further action involving the person unless a new and different complaint is filed or action on the commissionÂs own motion is undertaken based on different conduct.

Â Â Â Â Â  (b) If the commission makes a finding of cause to undertake an investigation, the commission shall undertake action in the Investigatory Phase. The commission shall notify the person who is the subject of the investigation, identify the issues to be examined and confine the investigation to those issues. If the commission finds reason to expand the investigation, the commission shall move to do so, record in its minutes the issues to be examined before expanding the scope of its investigation and formally notify the complainant, if any, and the person who is the subject of the investigation of the expansion and the scope of the investigation.

Â Â Â Â Â  (6)(a) The Investigatory Phase begins on the date the commission makes a finding of cause to undertake an investigation and ends on the date the commission dismisses the complaint, rescinds its own motion, issues a settlement order, moves to commence a contested case proceeding or takes other action justified by the findings. The Investigatory Phase may not exceed 180 days unless a delay is stipulated to by both the person who is the subject of action under this section and the commission with the commission reserving a portion of the delay period to complete its actions.

Â Â Â Â Â  (b) During the Investigatory Phase, the commission may seek any additional information, administer oaths, take depositions and issue subpoenas to compel attendance of witnesses and the production of books, papers, records, memoranda or other information necessary to complete the investigation. If any person fails to comply with any subpoena issued under this paragraph or refuses to testify on any matters on which the person may be lawfully interrogated, the commission shall follow the procedure described in ORS 183.440 to compel compliance.

Â Â Â Â Â  (c) The time limit imposed in this subsection and the commissionÂs investigation are suspended if:

Â Â Â Â Â  (A) There is a pending criminal investigation that relates to the issues arising out of the underlying facts or conduct at issue in the matter before the commission unless the parties stipulate otherwise; or

Â Â Â Â Â  (B) A court has enjoined the commission from continuing its investigation.

Â Â Â Â Â  (d) At the end of the Investigatory Phase, the commission shall take action by order. The action may include:

Â Â Â Â Â  (A) Dismissal, with or without comment;

Â Â Â Â Â  (B) Continuation of the investigation for a period not to exceed 30 days for the purpose of additional fact-finding;

Â Â Â Â Â  (C) Moving to a contested case proceeding;

Â Â Â Â Â  (D) Entering into a negotiated settlement; or

Â Â Â Â Â  (E) Taking other appropriate action if justified by the findings.

Â Â Â Â Â  (e) The commission may move to a contested case proceeding if the commission determines that the information presented to the commission is sufficient to make a preliminary finding of a violation of any provision of this chapter or of any rule adopted by the commission under this chapter.

Â Â Â Â Â  (7) A person conducting any inquiry or investigation under this section shall:

Â Â Â Â Â  (a) Conduct the inquiry or investigation in an impartial and objective manner; and

Â Â Â Â Â  (b) Provide to the commission all favorable and unfavorable information the person collects.

Â Â Â Â Â  (8) The commission shall report the findings of any inquiry or investigation in an impartial manner. The commission shall report both favorable and unfavorable findings and shall make the findings available to:

Â Â Â Â Â  (a) The person who is the subject of the inquiry or investigation;

Â Â Â Â Â  (b) The appointing authority, if any;

Â Â Â Â Â  (c) The Attorney General, if the findings relate to a state public official;

Â Â Â Â Â  (d) The appropriate district attorney, if the findings relate to a local public official; and

Â Â Â Â Â  (e) The Commission on Judicial Fitness and Disability, if the findings relate to a judge.

Â Â Â Â Â  (9) Hearings conducted under this chapter must be held before an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The procedure shall be that for a contested case under ORS chapter 183.

Â Â Â Â Â  (10) The Oregon Government Ethics Commission may not inquire into or investigate any conduct that occurred more than four years before a complaint is filed or a motion is approved under subsection (1) of this section.

Â Â Â Â Â  (11) This section does not prevent the commission and the person alleged to have violated any provision of this chapter or any rule adopted by the commission under this chapter from stipulating to a finding of fact concerning the violation and consenting to an appropriate penalty. The commission shall enter an order based on the stipulation and consent.

Â Â Â Â Â  (12) At any time during proceedings conducted under this section, the commission may enter into a negotiated settlement with the person who is the subject of action under this section.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) ÂCauseÂ means that there is a substantial, objective basis for believing that an offense or violation may have been committed and the person who is the subject of an inquiry may have committed the offense or violation.

Â Â Â Â Â  (b) ÂPendingÂ means that a prosecuting attorney is either actively investigating the factual basis of the alleged criminal conduct, is preparing to seek or is seeking an accusatory instrument, has obtained an accusatory instrument and is proceeding to trial or is in trial or in the process of negotiating a plea. [1974 c.72 Â§13; 1989 c.807 Â§1; 1991 c.272 Â§1; 1991 c.770 Â§1a; 1993 c.743 Â§18; 1999 c.849 Â§Â§51,52; 1999 c.850 Â§1; 2003 c.75 Â§30; 2007 c.865 Â§23]

Â Â Â Â Â  244.270 Findings as grounds for removal; notice to public bodies. (1) If the Oregon Government Ethics Commission finds that an appointed public official has violated any provision of this chapter or any rule adopted under this chapter, the finding is prima facie evidence of unfitness where removal is authorized for cause either by law or pursuant to section 6, Article VII (Amended) of the Oregon Constitution.

Â Â Â Â Â  (2) If the commission finds that a public official has violated any provision of this chapter or any rule adopted under this chapter, the commission shall notify the public body, as defined in ORS 174.109, that the public official serves. The notice shall describe the violation and any action taken by the commission. The commission shall provide the notice not later than 10 business days after the date the commission takes final action against the public official. [1974 c.72 Â§14; 1977 c.588 Â§7; 2007 c.865 Â§11]

Â Â Â Â Â  244.280 Commission advisory opinions; effect of reliance on opinion. (1) Upon the written request of any person, or upon its own motion, the Oregon Government Ethics Commission, under signature of the chairperson, may issue and publish written commission advisory opinions on the application of any provision of this chapter to any proposed transaction or action or any actual or hypothetical circumstance. A commission advisory opinion, and a decision by the commission to issue an advisory opinion on its own motion, must be approved by a majority of the members of the commission. Legal counsel to the commission shall review a proposed commission advisory opinion before the opinion is considered by the commission.

Â Â Â Â Â  (2) Not later than 60 days after the date the commission receives the written request for a commission advisory opinion, the commission shall issue either the opinion or a written denial of the request. The written denial shall explain the reasons for the denial. The commission may ask the person requesting the advisory opinion to supply additional information the commission considers necessary to render the opinion. The commission, by vote of a majority of the members of the commission, may extend the 60-day deadline by one period not to exceed 60 days.

Â Â Â Â Â  (3) Except as provided in this subsection, unless the commission advisory opinion is revised or revoked, the commission may not impose a penalty under ORS 244.350 or 244.360 on a person for any good faith action the person takes in reliance on an advisory opinion issued under this section. The commission may impose a penalty under ORS 244.350 or 244.360 on the person who requested the advisory opinion if the commission determines that the person omitted or misstated material facts in making the request. [1974 c.72 Â§15; 1975 c.543 Â§9; 1977 c.588 Â§8; 1987 c.566 Â§19; 1991 c.272 Â§2; 1993 c.743 Â§13; 2007 c.865 Â§12; 2007 c.877 Â§25a]

Â Â Â Â Â  244.282 Executive director advisory opinions; effect of reliance on opinion. (1) Upon the written request of any person, the executive director of the Oregon Government Ethics Commission may issue and publish written staff advisory opinions on the application of any provision of this chapter to any proposed transaction or action or any actual or hypothetical circumstance.

Â Â Â Â Â  (2) Not later than 30 days after the date the executive director receives the written request for a staff advisory opinion, the executive director shall issue either the opinion or a written denial of the request. The written denial shall explain the reasons for the denial. The executive director may ask the person requesting the advisory opinion to supply additional information the executive director considers necessary to render the opinion. The executive director may extend the 30-day deadline by one period not to exceed 30 days. The executive director shall clearly designate an opinion issued under this section as a staff advisory opinion.

Â Â Â Â Â  (3) Except as provided in this subsection, unless the staff advisory opinion is revised or revoked, before imposing any penalty under ORS 244.350 or 244.360, the commission shall consider whether the action that may be subject to penalty was taken in reliance on a staff advisory opinion issued under this section. If a penalty may be imposed on the person who requested the opinion, the commission is not required to consider reliance on the opinion if the commission determines that the person omitted or misstated material facts in making the request.

Â Â Â Â Â  (4) At each regular meeting of the commission, the executive director shall report to the commission on all staff advisory opinions issued since the last regular meeting of the commission. The commission on its own motion may issue a commission advisory opinion under ORS 244.280 on the same facts or circumstances that form the basis for any staff advisory opinion. [2007 c.865 Â§14; 2007 c.877 Â§39c]

Â Â Â Â Â  244.284 Staff advisory opinions; effect of reliance on opinion. (1) Upon the written or oral request of any person, the executive director or other staff of the Oregon Government Ethics Commission may issue written or oral staff advice on the application of any provision of this chapter to any proposed transaction or action or any actual or hypothetical circumstance. Any written advice not designated as a staff advisory opinion under ORS 244.282 is considered staff advice issued under this section.

Â Â Â Â Â  (2) Before imposing any penalty under ORS 244.350 or 244.360, the commission may consider whether the action that may be subject to penalty was taken in reliance on staff advice issued under this section. [2007 c.865 Â§15; 2007 c.877 Â§39d]

Â Â Â Â Â  244.290 General duties of commission; rules. (1) The Oregon Government Ethics Commission shall:

Â Â Â Â Â  (a) Prescribe forms for statements required by this chapter and provide the forms to persons required to file the statements under this chapter or pursuant to a resolution adopted under ORS 244.160.

Â Â Â Â Â  (b) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

Â Â Â Â Â  (c) Prepare and publish reports the commission finds are necessary.

Â Â Â Â Â  (d) Make advisory opinions issued by the commission or the executive director of the commission available to the public at no charge on the Internet.

Â Â Â Â Â  (e) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

Â Â Â Â Â  (f) Make statements and other information filed with the commission available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

Â Â Â Â Â  (g) Not later than February 1 of each odd-numbered year, report to the Legislative Assembly any recommended changes to provisions of ORS 171.725 to 171.785 or this chapter.

Â Â Â Â Â  (2) The commission shall adopt rules necessary to carry out its duties under ORS 171.725 to 171.785 and 171.992 and this chapter, including rules to:

Â Â Â Â Â  (a) Create a procedure under which items before the commission may be treated under a consent calendar and voted on as a single item;

Â Â Â Â Â  (b) Exempt a public official who is otherwise required to file a statement pursuant to ORS 244.050 from filing the statement if the regularity, number and frequency of the meetings and actions of the body over which the public official has jurisdiction are so few or infrequent as not to warrant the public disclosure;

Â Â Â Â Â  (c) Establish an administrative process whereby a person subpoenaed by the commission may obtain a protective order;

Â Â Â Â Â  (d) List criteria and establish a process for the commission to use prosecutorial discretion to decide whether to proceed with an inquiry or investigation;

Â Â Â Â Â  (e) Establish a procedure under which the commission shall conduct accuracy audits of a sample of reports or statements filed with the commission under this chapter or ORS 171.725 to 171.785;

Â Â Â Â Â  (f) Describe the application of provisions exempting items from the definition of ÂgiftÂ in ORS 244.020 (5)(b) and the application of the prohibition on entertainment contained in ORS 244.025;

Â Â Â Â Â  (g) Specify when a continuing violation is considered a single violation or a separate and distinct violation for each day the violation occurs; and

Â Â Â Â Â  (h) Set criteria for determining the amount of civil penalties that the commission may impose.

Â Â Â Â Â  (3) The commission may adopt rules that:

Â Â Â Â Â  (a) Limit the minimum size of, or otherwise establish criteria for or identify, the smaller classes that qualify under the class exception from the definition of Âpotential conflict of interestÂ under ORS 244.020;

Â Â Â Â Â  (b) Require the disclosure and reporting of gifts or other compensation made to or received by a public official or candidate for public office;

Â Â Â Â Â  (c) Establish criteria for cases in which information relating to notices of actual or potential conflicts of interest shall, may not or may be provided to the commission under ORS 244.130; or

Â Â Â Â Â  (d) Allow the commission to accept the filing of a statement containing less than all of the information required under ORS 244.060 and 244.070 if the public official or candidate for public office certifies on the statement that the information contained on the statement previously filed is unchanged or certifies only as to any changed material.

Â Â Â Â Â  (4) Not less frequently than once each calendar year, the commission shall:

Â Â Â Â Â  (a) Consider adoption of rules the commission deems necessary to implement or interpret provisions of this chapter relating to issues the commission determines are of general interest to public officials or candidates for public office or that are addressed by the commission or by commission staff on a recurring basis; and

Â Â Â Â Â  (b) Review rules previously adopted by the commission to determine whether the rules have continuing applicability or whether the rules should be amended or repealed.

Â Â Â Â Â  (5) The commission shall adopt by rule an electronic filing system under which statements required to be filed under ORS 244.050, 244.100 and 244.217 may be filed, without a fee, with the commission in an electronic format. The commission shall accept statements filed under ORS 244.050, 244.100 and 244.217 in a format that is not electronic.

Â Â Â Â Â  (6) The commission shall make statements filed under ORS 244.050, 244.100 and 244.217, including statements that are not filed in an electronic format, available in a searchable format for review by the public using the Internet. [1974 c.72 Â§17; 1987 c.566 Â§20; 1993 c.743 Â§23; 2007 c.865 Â§3; 2007 c.877 Â§9c]

Â Â Â Â Â  Note: The amendments to 244.290 by section 9d, chapter 877, Oregon Laws 2007, become operative January 1, 2010. See section 9e, chapter 877, Oregon Laws 2007. The text that is operative on and after January 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  244.290. (1) The
Oregon
Government Ethics Commission shall:

Â Â Â Â Â  (a) Prescribe forms for statements required by this chapter and provide the forms to persons required to file the statements under this chapter or pursuant to a resolution adopted under ORS 244.160.

Â Â Â Â Â  (b) Develop a filing, coding and cross-indexing system consistent with the purposes of this chapter.

Â Â Â Â Â  (c) Prepare and publish reports the commission finds are necessary.

Â Â Â Â Â  (d) Make advisory opinions issued by the commission or the executive director of the commission available to the public at no charge on the Internet.

Â Â Â Â Â  (e) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

Â Â Â Â Â  (f) Make statements and other information filed with the commission available for public inspection and copying during regular office hours, and make copying facilities available at a charge not to exceed actual cost.

Â Â Â Â Â  (g) Not later than February 1 of each odd-numbered year, report to the Legislative Assembly any recommended changes to provisions of ORS 171.725 to 171.785 or this chapter.

Â Â Â Â Â  (2) The commission shall adopt rules necessary to carry out its duties under ORS 171.725 to 171.785 and 171.992 and this chapter, including rules to:

Â Â Â Â Â  (a) Create a procedure under which items before the commission may be treated under a consent calendar and voted on as a single item;

Â Â Â Â Â  (b) Exempt a public official who is otherwise required to file a statement pursuant to ORS 244.050 from filing the statement if the regularity, number and frequency of the meetings and actions of the body over which the public official has jurisdiction are so few or infrequent as not to warrant the public disclosure;

Â Â Â Â Â  (c) Establish an administrative process whereby a person subpoenaed by the commission may obtain a protective order;

Â Â Â Â Â  (d) List criteria and establish a process for the commission to use prosecutorial discretion to decide whether to proceed with an inquiry or investigation;

Â Â Â Â Â  (e) Establish a procedure under which the commission shall conduct accuracy audits of a sample of reports or statements filed with the commission under this chapter or ORS 171.725 to 171.785;

Â Â Â Â Â  (f) Describe the application of provisions exempting items from the definition of ÂgiftÂ in ORS 244.020 (5)(b) and the application of the prohibition on entertainment contained in ORS 244.025;

Â Â Â Â Â  (g) Specify when a continuing violation is considered a single violation or a separate and distinct violation for each day the violation occurs; and

Â Â Â Â Â  (h) Set criteria for determining the amount of civil penalties that the commission may impose.

Â Â Â Â Â  (3) The commission may adopt rules that:

Â Â Â Â Â  (a) Limit the minimum size of, or otherwise establish criteria for or identify, the smaller classes that qualify under the class exception from the definition of Âpotential conflict of interestÂ under ORS 244.020;

Â Â Â Â Â  (b) Require the disclosure and reporting of gifts or other compensation made to or received by a public official or candidate for public office;

Â Â Â Â Â  (c) Establish criteria for cases in which information relating to notices of actual or potential conflicts of interest shall, may not or may be provided to the commission under ORS 244.130; or

Â Â Â Â Â  (d) Allow the commission to accept the filing of a statement containing less than all of the information required under ORS 244.060 and 244.070 if the public official or candidate for public office certifies on the statement that the information contained on the statement previously filed is unchanged or certifies only as to any changed material.

Â Â Â Â Â  (4) Not less frequently than once each calendar year, the commission shall:

Â Â Â Â Â  (a) Consider adoption of rules the commission deems necessary to implement or interpret provisions of this chapter relating to issues the commission determines are of general interest to public officials or candidates for public office or that are addressed by the commission or by commission staff on a recurring basis; and

Â Â Â Â Â  (b) Review rules previously adopted by the commission to determine whether the rules have continuing applicability or whether the rules should be amended or repealed.

Â Â Â Â Â  (5) The commission shall adopt by rule an electronic filing system under which statements required to be filed under ORS 244.050, 244.100 and 244.217 must be filed, without a fee, with the commission in an electronic format.

Â Â Â Â Â  (6) The commission shall make statements filed under ORS 244.050, 244.100 and 244.217 available in a searchable format for review by the public using the Internet.

Â Â Â Â Â  244.300 Status of records. (1) Records of the Oregon Government Ethics Commission are public records of this state.

Â Â Â Â Â  (2) All information submitted to the commission in any statement required under this chapter is a public record. [1974 c.72 Â§18; 1977 c.588 Â§9; 2007 c.865 Â§35]

Â Â Â Â Â  244.310 Executive director. (1) The Oregon Government Ethics Commission shall appoint an executive director to serve at the pleasure of the commission.

Â Â Â Â Â  (2) The executive director is responsible for the administrative operations of the commission and shall perform such other duties as may be designated or assigned to the executive director from time to time by the commission.

Â Â Â Â Â  (3) The commission may not delegate the power to adopt rules or issue commission advisory opinions to the executive director. The executive director may issue staff advisory opinions as provided in ORS 244.282. [1974 c.72 Â§16; 2007 c.865 Â§16]

Â Â Â Â Â  244.320 Manual on government ethics; revision. (1) The Oregon Government Ethics Commission shall prepare and publish a manual on government ethics that explains in terms understandable to legislative and public officials and the public the requirements of this chapter and the commissionÂs interpretation of those requirements whether stated by rule or in an opinion. The manual shall set forth recommended uniform reporting methods for use by persons filing statements under this chapter.

Â Â Â Â Â  (2) In preparing the manual, the commission shall consider the format of the manual prepared by the Attorney General to guide public officials and the public in the requirements of ORS chapter 192.

Â Â Â Â Â  (3) The commission shall update the manual as often as the commission believes necessary but no less frequently than once every four years.

Â Â Â Â Â  (4) The commission shall make copies of the manual available in an electronic format on the Internet. [1991 c.522 Â§2; 2007 c.865 Â§36]

Â Â Â Â Â  244.330 Distribution of manual on government ethics. The Oregon Government Ethics Commission shall distribute, insofar as is practicable, copies of its ethics manual to every public official. The commission shall seek the assistance of professional associations that represent public officials in its efforts to comply with this section. [1993 c.714 Â§4]

Â Â Â Â Â  Note: 244.330 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 244 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  244.340 Continuing education program. The Oregon Government Ethics Commission shall prepare and present a program of continuing education for public officials. The commission may use its own staff or may contract for the preparation or presentation of the program of continuing education. [1993 c.714 Â§5; 2007 c.865 Â§37]

Â Â Â Â Â  244.345
Oregon
Government Ethics Commission Account. The Oregon Government Ethics Commission Account is established separate and distinct from the General Fund. All moneys received by the Oregon Government Ethics Commission, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§11; 2007 c.865 Â§40a]

ENFORCEMENT

Â Â Â Â Â  244.350 Civil penalties; letter of reprimand or explanation. (1) The Oregon Government Ethics Commission may impose civil penalties not to exceed:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, $5,000 for violation of any provision of this chapter or any resolution adopted under ORS 244.160.

Â Â Â Â Â  (b) $25,000 for violation of ORS 244.045.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, the commission may impose civil penalties not to exceed $1,000 for violation of any provision of ORS 192.660.

Â Â Â Â Â  (b) A civil penalty may not be imposed under this subsection if the violation occurred as a result of the governing body of the public body acting upon the advice of the public bodyÂs counsel.

Â Â Â Â Â  (3) The commission may impose civil penalties not to exceed $250 for violation of ORS 293.708. A civil penalty imposed under this subsection is in addition to and not in lieu of a civil penalty that may be imposed under subsection (1) of this section.

Â Â Â Â Â  (4)(a) The commission may impose civil penalties on a person who fails to file the statement required under ORS 244.050, 244.100 or 244.217. In enforcing this subsection, the commission is not required to follow the procedures in ORS 244.260 before finding that a violation of ORS 244.050, 244.100 or 244.217 has occurred.

Â Â Â Â Â  (b) Failure to file the required statement in timely fashion is prima facie evidence of a violation of ORS 244.050, 244.100 or 244.217.

Â Â Â Â Â  (c) The commission may impose a civil penalty of $10 for each of the first 14 days the statement is late beyond the date set by law, or by the commission under ORS 244.050, and $50 for each day thereafter. The maximum penalty that may be imposed under this subsection is $5,000.

Â Â Â Â Â  (d) A civil penalty imposed under this subsection is in addition to and not in lieu of sanctions that may be imposed under ORS 244.380.

Â Â Â Â Â  (5) In lieu of or in conjunction with finding a violation of law or any resolution or imposing a civil penalty under this section, the commission may issue a written letter of reprimand, explanation or education. [1974 c.72 Â§19; 1977 c.588 Â§10; 1987 c.360 Â§3; 1993 c.743 Â§29; 1993 c.747 Â§2; 1997 c.750 Â§2; 2005 c.179 Â§3; 2007 c.865 Â§18; 2007 c.877 Â§11a]

Â Â Â Â Â  244.355 Failure to file trading statement. A person who intentionally fails to file a complete and accurate statement under ORS 244.055 commits a Class C felony. [2007 c.865 Â§31]

Â Â Â Â Â  244.360 Additional civil penalty equal to twice amount of financial benefit. In addition to civil penalties imposed under ORS 244.350, if a public official has financially benefited the public official or any other person by violating any provision of this chapter, the Oregon Government Ethics Commission may impose upon the public official a civil penalty in an amount equal to twice the amount the public official or other person realized as a result of the violation. [1974 c.72 Â§20; 1987 c.566 Â§21; 2007 c.865 Â§19; 2007 c.877 Â§12a]

Â Â Â Â Â  244.370 Civil penalty procedure; disposition of penalties. (1) Any civil penalty under ORS 244.350 or 244.360 shall be imposed in the manner prescribed by ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, a hearing is required in all cases prior to imposition of a penalty unless the public official or candidate waives the hearing. The public official or candidate to whom the notice is addressed has 10 days from the date of service of the notice in which to waive a hearing before the Oregon Government Ethics Commission and the public official or candidate shall be so notified.

Â Â Â Â Â  (3) All penalties recovered under ORS 244.350 and 244.360 shall be paid into the State Treasury and credited to the General Fund. [1974 c.72 Â§21; 1977 c.588 Â§11; 1989 c.706 Â§10; 1991 c.734 Â§13; 2007 c.865 Â§25]

Â Â Â Â Â  244.380 Additional sanctions for failure to file statement of economic interest. (1) If the Oregon Government Ethics Commission has imposed a civil penalty under ORS 244.350 on a public official or candidate for failing to file a statement of economic interest required under this chapter or a resolution adopted under ORS 244.160 and the public official or candidate continues to refuse to file the statement, the following apply:

Â Â Â Â Â  (a) The commission shall notify the Oregon Department of Administrative Services or the local public body, as defined in ORS 174.109, that the public official serves of the failure to file a statement of economic interest. Except for judges, during the period beginning on the date the department or public body receives notice from the commission and ending on the date the public official files the statement of economic interest, the department or public body may not pay compensation to the public official and the public official may not begin or continue to exercise the official duty of the public official. In the case of a public official who does not receive compensation, the public official may not begin or continue to exercise the official duty of the public official until the public official files the statement of economic interest.

Â Â Â Â Â  (b) In the case of a candidate for public office, the commission shall notify the appropriate chief elections officer of the candidateÂs failure to file the statement required by this chapter. The chief elections officer shall:

Â Â Â Â Â  (A) If the notice is received on or before the 61st day before the date of the election, cause the name of the candidate to be removed from the ballot on which the name of the candidate would otherwise appear; or

Â Â Â Â Â  (B) If the candidate has been nominated or elected, refuse to issue a certificate of nomination or election.

Â Â Â Â Â  (2) If the name of a candidate for public office is removed from the ballot as provided in subsection (1) of this section, the name shall be removed in accordance with ORS 254.165.

Â Â Â Â Â  (3) As used in this section, Âchief elections officerÂ has the meaning given that term in ORS 254.005. [1974 c.72 Â§23; 1975 c.543 Â§12; 1977 c.588 Â§12; 1987 c.566 Â§22; 1995 c.607 Â§69; 2007 c.865 Â§20]

Â Â Â Â Â  244.390 Status of penalties and sanctions; consideration of other penalties imposed. (1) A penalty or sanction imposed by the Oregon Government Ethics Commission under this chapter is in addition to and not in lieu of any other penalty or sanction that may be imposed according to law.

Â Â Â Â Â  (2) Before making a finding that there is cause to undertake an investigation under ORS 244.260 and before imposing a civil penalty under ORS 244.350 or 244.360, the commission shall consider the public interest and any other penalty or sanction that has been or may be imposed on the public official as a result of the same conduct that is the subject of action by the commission under ORS 244.260.

Â Â Â Â Â  (3) Nothing in this chapter is intended to affect:

Â Â Â Â Â  (a) Any statute requiring disclosure of economic interest by any public official or candidate for public office.

Â Â Â Â Â  (b) Any statute prohibiting or authorizing specific conduct on the part of any public official or candidate for public office. [1974 c.72 Â§25; 2007 c.865 Â§2; 2007 c.877 Â§39a]

Â Â Â Â Â  244.400 Attorney fees for person prevailing in contested case. (1) A person who prevails following a contested case hearing under this chapter or ORS 171.778 shall be awarded reasonable attorney fees at the conclusion of the contested case or on appeal.

Â Â Â Â Â  (2) Upon prevailing following a contested case hearing or lawsuit, the person may petition the Marion County Circuit Court for the purpose of determining the award of reasonable attorney fees. The Oregon Government Ethics Commission shall be named as a respondent in the petition. The petitioner and respondent shall follow the procedure provided in ORCP 68 for the determination of reasonable attorney fees. The court shall give precedence on its docket to petitions filed under this subsection as the circumstances may require.

Â Â Â Â Â  (3) An appellate court shall award reasonable attorney fees to the person if the person prevails on appeal from any decision of the commission.

Â Â Â Â Â  (4) Attorney fees to be awarded under this section shall be only those fees incurred by the person from the time the commission notifies the person that it has entered an order to move to a contested case proceeding.

Â Â Â Â Â  (5) Any attorney fees awarded to the person pursuant to this section shall be paid by the commission from moneys appropriated or allocated to the commission from the General Fund. [1991 c.770 Â§9; 1993 c.743 Â§30; 2007 c.865 Â§26]

_______________

CHAPTER 245

[Reserved for expansion]



Chapter 246

TITLE 23

ELECTIONS

Chapter     246.     Administration of Election Laws; Vote Recording Systems

247.     Qualification and Registration of Electors

248.     Political Parties; Presidential Electors

249.     Candidates; Recall

250.     Initiative and Referendum

251.     Voters Pamphlet

253.     Absent Electors

254.     Conduct of Elections

255.     Special District Elections

258.     Election Contests; Recounts

259.     Campaign Finance

260.     Campaign Finance Regulation; Election Offenses

_______________

Chapter 246  Administration of Election Laws; Vote Recording Systems

2007 EDITION

ELECTION LAWS; VOTE RECORDING SYSTEMS

ELECTIONS

GENERAL PROVISIONS

246.012     Definitions

246.021     Time within which election documents must be received by elections officer; electronic facsimile transmissions; electronic campaign finance statements

246.025     Use of signature stamp by person with disability

246.046     Secretary of State and county clerks to seek out evidence of violations

SECRETARY OF STATE

246.110     Secretary of State as chief elections officer

246.120     Directives, instructions and assistance to county clerks

246.140     Election law conferences for county clerks

246.150     Rules

246.160     Compilations and digests of election laws; distribution of supplies and materials to county clerks and others

246.170     Deposit of moneys received under ORS 246.160 in Secretary of State Miscellaneous Receipts Account

246.179     Reimbursement of county clerk for special elections for United States Senator or Representative and for recall elections involving state office

246.185     Elections Fund

246.190     Help America Vote Act complaint procedures; rules

COUNTY
CLERK

246.200     County clerk to conduct elections; exceptions

246.210     County clerk to supervise local elections officials

246.245     Notification to county clerk when city boundary changed

246.250     Personnel; equipment, materials and facilities; payment of expenses; administering oaths

246.270     Office hours of county clerk on election days

PRECINCTS

246.410     Establishment and modification of precincts; maximum number of electors in precinct

VOTE RECORDING SYSTEMS

246.520     Applicable laws; conflicting laws and ordinances inapplicable

246.530     Adoption, purchase or procurement of equipment; use thereafter

246.540     Joint purchase, maintenance and use

246.550     Examination and approval of equipment by Secretary of State

246.560     Requirements for approval of equipment

246.565     Audit of computerized voting system by Secretary of State; copy of instructions for operation and maintenance; maintenance log

246.570
Sale
of vote recording systems to counties; security interest

246.580     Content of vote recording system sale agreement

246.590     Loans from State Treasurer for purchase of voting equipment or computers; Voting Machine Account

246.600     Deposits in Voting Machine Account; repayment to State Treasurer

COMPELLING OFFICERS, OFFICIALS TO PERFORM DUTIES

246.820     Order to compel county clerk, city elections officer or elections official to comply with interpretation, rule, directive or instruction

APPEALS FROM OFFICERS, OFFICIALS

246.910     Appeal from Secretary of State, county clerk or other elections official to courts; deadline for filing

246.010 [Repealed by 1957 c.608 §231]

246.011 [1957 c.608 §1; 1975 c.675 §1; repealed by 1979 c.190 §431]

GENERAL PROVISIONS

246.012 Definitions. As used in this chapter:

(1) Ballot means any material on which votes may be cast for candidates or measures.

(2) County clerk means the county clerk or the county official in charge of elections.

(3) County governing body means the county court sitting for the transaction of county business or the board of county commissioners.

(4) Election means any election held within this state.

(5) Elector means an individual qualified to vote under section 2, Article II, Oregon Constitution.

(6) Governing body means the governing body of any subdivision of the state.

(7) Local elections official means any person who is:

(a) An official of any election precinct or special district or public corporation organized for public purposes; and

(b) Authorized or required by law to perform functions in connection with elections held in the election precinct or special district or public corporation organized for public purposes.

(8) Measure includes any of the following submitted to the people for their approval or rejection at an election:

(a) A proposed law.

(b) An Act or part of an Act of the Legislative Assembly.

(c) A revision of or amendment to the Oregon Constitution.

(d) Local, special or municipal legislation.

(e) A proposition or question.

(9) Precinct means any election precinct.

(10) Vote tally system means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

(11) Voting machine means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device. [1979 c.190 §1; 1983 c.392 §2; 2005 c.731 §1; 2005 c.797 §64]

246.015 [1999 c.410 §2; repealed by 2007 c.154 §67]

246.020 [Repealed by 1957 c.608 §231]

246.021 Time within which election documents must be received by elections officer; electronic facsimile transmissions; electronic campaign finance statements. (1) Except as provided in ORS 247.012 and subsection (2) of this section, an election document and an accompanying payment of fees required to be filed with the Secretary of State, county clerk or other filing officer must be delivered to and actually received at the office of the designated officer not later than 5 p.m. of the day the document or fee is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(2) If, at 5 p.m. of the day an election document is due, an individual is physically present in the office of the secretary, county clerk or other filing officer and in line waiting to deliver the document, the individual is considered to have begun the act of delivering the document and is permitted to file it.

(3) Any election document required to be filed with the filing officer other than ballots, voter registration cards or petitions requiring signatures of electors may also be filed by means of an electronic facsimile transmission machine. If an election document is required to be filed by a specified time, the entire document must be received in the office of the filing officer not later than 5 p.m. of the day the document is due or, if the day due is a Saturday, Sunday or holiday, on the next business day.

(4) Notwithstanding any provision of subsections (1) to (3) of this section, if a statement is required to be filed electronically under ORS 260.057:

(a) The statement must be received electronically at the office of the Secretary of State not later than 12 midnight of the day the statement is due or, if the day due is a Saturday, Sunday or holiday, on the next business day; and

(b) The Secretary of State may not accept the filing of the statement in any form other than an electronic format.

(5) As used in this section, election document includes, but is not limited to, a declaration of candidacy for nomination for public or political party office, completed nominating petitions, statements and portraits for voters pamphlets, statements of election campaign contributions and expenditures, and initiative, referendum or recall petitions. [Formerly 246.510; 1967 c.228 §1; 1979 c.190 §2; 1991 c.719 §4; 1993 c.713 §27; 1999 c.824 §9; 2005 c.809 §46; 2007 c.570 §5]

246.025 Use of signature stamp by person with disability. (1) A person with a disability who is unable because of the disability to sign any election document, including a voter registration card or ballot return envelope, may use a signature stamp or other indicator of the persons signature, as specified by the Secretary of State by rule, whenever the signature of the person is required under any election law.

(2) A person who desires to use a signature stamp or other indicator of the persons signature as described in subsection (1) of this section shall attest that the person needs to use the stamp or indicator due to a disability. The attestation shall be made at the time the person registers to vote or updates a registration and shall be made on a form designed and supplied by the Secretary of State. [1997 c.189 §2; 2007 c.154 §2]

246.030 [Repealed by 1957 c.608 §231]

246.035 [1965 c.527 §4; repealed by 1971 c.267 §16]

246.040 [Repealed by 1957 c.608 §231]

246.045 [1967 c.338 §§2,3; 1975 c.675 §2; 1979 c.190 §391; renumbered 260.705]

246.046 Secretary of State and county clerks to seek out evidence of violations. The Secretary of State and each county clerk shall diligently seek out any evidence of violation of any election law. [Formerly 260.325]

246.050 [Repealed by 1957 c.608 §231]

246.055 [1973 c.154 §1; repealed by 1979 c.190 §431]

246.060 [Repealed by 1957 c.608 §231]

246.070 [Repealed by 1957 c.608 §231]

246.080 [Repealed by 1957 c.608 §231]

246.090 [Repealed by 1957 c.608 §231]

246.100 [Repealed by 1957 c.608 §231]

SECRETARY OF STATE

246.110 Secretary of State as chief elections officer. The Secretary of State is the chief elections officer of this state, and it is the secretarys responsibility to obtain and maintain uniformity in the application, operation and interpretation of the election laws. [1957 c.608 §2; 1979 c.190 §5; 1995 c.607 §1]

246.120 Directives, instructions and assistance to county clerks. In carrying out the responsibility under ORS 246.110, the Secretary of State shall prepare and distribute to each county clerk detailed and comprehensive written directives, and shall assist, advise and instruct each county clerk, on registration of electors and election procedures which are under the direction and control of the county clerk. The directives and instructions shall include relevant sample forms of ballots, documents, records and other materials and supplies required by the election laws. A county clerk affected thereby shall comply with the directives or instructions. [1957 c.608 §3; 1965 c.464 §1; 1979 c.190 §6]

246.130 [1957 c.608 §4; repealed by 1979 c.190 §431]

246.140 Election law conferences for county clerks. (1) In carrying out the responsibility under ORS 246.110, the Secretary of State, not later than December 31 following the date of adjournment of the regular session of the Legislative Assembly, shall organize and conduct at convenient places and times in this state at least three conferences on the administration of the election laws.

(2) The Secretary of State shall give written notice of the place and time of each conference to each county clerk.

(3) Each county clerk or designated deputy shall attend at least one of the conferences and shall comply with the instructions given under the authority of the Secretary of State at each conference the county clerk or deputy attends. [1957 c.608 §5; 1959 c.263 §1; 1979 c.190 §7; 1983 c.567 §3; 1991 c.719 §19; 2001 c.965 §49]

246.150 Rules. The Secretary of State may adopt rules the secretary considers necessary to facilitate and assist in achieving and maintaining a maximum degree of correctness, impartiality and efficiency in administration of the election laws. [1957 c.608 §8; 1979 c.190 §8; 1985 c.448 §1]

246.160 Compilations and digests of election laws; distribution of supplies and materials to county clerks and others. The Secretary of State shall:

(1) Prepare and print, in appropriate and convenient form, periodic compilations and digests of the state election statutes.

(2) Distribute in appropriate quantities to the county clerks for use by the county clerks copies of the compilations and digests and any supplies and materials necessary to the conduct of elections as the Secretary of State considers appropriate.

(3) Make the compilations and digests available for distribution, free or at cost, to interested persons. [1957 c.608 §125; 1963 c.455 §1; part renumbered 246.170; 1979 c.190 §9; 1991 c.719 §46; 2007 c.154 §3]

246.170 Deposit of moneys received under ORS 246.160 in Secretary of State Miscellaneous Receipts Account. All moneys received by the Secretary of State under ORS 246.160 shall be deposited into the Secretary of State Miscellaneous Receipts Account established under ORS 279A.290. All moneys received by the Secretary of State under ORS 246.160 and deposited in the account are appropriated continuously to the Secretary of State for the payment of expenses incurred in performing the functions described in ORS 246.160. [Formerly part of 246.160; 1973 c.162 §3; 1979 c.190 §10; 1995 c.144 §7; 2003 c.794 §220]

246.179 Reimbursement of county clerk for special elections for United States Senator or Representative and for recall elections involving state office. (1) Notwithstanding ORS 246.250, the Secretary of State shall reimburse each county clerk for necessary expenses of an election described in subsection (2) of this section based on a claim filed by the county clerk and approved by the Secretary of State. The claim shall be made on a form designed by the Secretary of State. The Secretary of State shall make the reimbursement from funds made available to the Secretary of State by the Emergency Board.

(2) The Secretary of State shall reimburse each county clerk for necessary expenses of:

(a) A special primary election or a special election to fill a vacancy in the election or office of United States Senator or Representative in Congress held on a date other than the date of the primary election or the general election; or

(b) A recall election involving the holder of a state office. As used in this subsection, state office has the meaning given that term in ORS 249.002. [1983 c.567 §2; 1987 c.267 §2; 1993 c.194 §§1,2; 1995 c.712 §2]

246.180 [1973 c.283 §9; 1979 c.190 §98; renumbered 249.009]

246.185 Elections Fund. (1) The Elections Fund is established separate and distinct from the General Fund of the State Treasury. Moneys in the Elections Fund may be invested as provided in ORS 293.701 to 293.820. Interest earned by the Elections Fund and the earnings of any investments shall be credited to the fund.

(2) The Elections Fund consists of:

(a) Amounts appropriated or otherwise made available by the Legislative Assembly or this state for carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(b) Payments made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252);

(c) Other amounts as may be appropriated by law; and

(d) Interest earned on deposits in the fund.

(3) Moneys deposited to the credit of the Elections Fund are continuously appropriated to the Secretary of State for the purpose of paying the expenses of carrying out the activities for which payments are made to this state under the federal Help America Vote Act of 2002 (P.L. 107-252). [2003 c.64 §2; 2005 c.797 §70]

246.190 Help
America
Vote Act complaint procedures; rules. (1) The Secretary of State by rule shall establish administrative complaint procedures that meet the requirements of the federal Help America Vote Act of 2002 (P.L. 107-252).

(2) Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) must be filed as provided in rules adopted under this section. Complaints alleging violations of Title III of the federal Help America Vote Act of 2002 (P.L. 107-252) may not be filed under ORS 260.345. [2003 c.64 §7]

COUNTY
CLERK

246.200 County clerk to conduct elections; exceptions. (1) Except as otherwise provided by law, the county clerk is the only elections officer who may conduct an election in this state. For purposes of this section, the conduct of an election includes, but is not limited to, establishing precincts, preparing ballots and sample ballots, and receiving and processing votes.

(2) Notwithstanding subsection (1) of this section:

(a) The county clerk is not the only elections officer who may accept and verify a filing for nomination or filing of a petition, prepare a voters pamphlet or ballot title, or prepare or publish an election notice; and

(b) The Secretary of State may receive ballots as provided in ORS 253.585. [1979 c.317 §1; 1983 c.350 §63a; 1987 c.535 §1; 2003 c.64 §3; 2007 c.154 §4]

246.210 County clerk to supervise local elections officials. (1) Subject to the directives and instructions prepared and distributed or given by the Secretary of State under ORS 246.120 or 246.140, a county clerk may exercise general supervision of administration of election laws by each local elections official in the county for the purpose of achieving and maintaining a maximum degree of correctness, impartiality, efficiency and uniformity in the administration by local elections officials. In this regard the county clerk may assist local elections officials in answering questions concerning the proper administration of election laws.

(2) If under this section two or more county clerks exercise general supervision of the same local elections official, the county clerks shall cooperate and coordinate to insure uniformity of general supervision. [1957 c.608 §9; 1979 c.190 §11; 1985 c.448 §2]

246.220 [1957 c.608 §10; 1979 c.190 §12; repealed by 1985 c.448 §5]

246.230 [1957 c.608 §11; 1965 c.527 §1; 1971 c.660 §1; 1975 c.675 §3; 1979 c.190 §13; repealed by 1985 c.448 §5]

246.235 [1965 c.527 §3; repealed by 1979 c.190 §431]

246.240 [1957 c.608 §12; repealed by 1965 c.527 §5]

246.245 Notification to county clerk when city boundary changed. If the boundary of a city is changed, the city governing body immediately shall send a certified copy of the order, resolution or other action changing the boundary to the county clerk of each county in which the city is located. [1979 c.190 §14]

246.250 Personnel; equipment, materials and facilities; payment of expenses; administering oaths. (1) The county clerk may employ personnel and procure equipment, supplies, materials, books, papers, records and facilities of every kind as the clerk considers necessary to facilitate and assist in administering the election laws.

(2) The necessary expenses incurred by the county clerk in administering the election laws shall be allowed by the county governing body and paid out of the county treasury.

(3) The county clerk and deputies may administer oaths and affirmations in connection with the performance of their functions in administering the election laws. [1957 c.608 §14; 1979 c.190 §15; 2007 c.154 §5]

246.260 [1957 c.608 §15; repealed by 1979 c.190 §431]

246.265 [1977 c.829 §12; repealed by 1979 c.190 §431]

246.270 Office hours of county clerk on election days. On the day of any primary election, general election or special election held throughout the county, the county clerks office shall remain open for business pertaining to the election from 7 a.m. to 8 p.m. of the same day. [1957 c.608 §18; 1979 c.190 §16; 1987 c.267 §3; 1995 c.712 §3; 1999 c.410 §3; 1999 c.999 §29]

246.300 [1957 c.608 §17; repealed by 1975 c.675 §36]

246.310 [1957 c.608 §22; 1959 c.317 §1; 1963 c.37 §1; 1963 c.159 §1; 1975 c.675 §4a; 1979 c.190 §17; 1983 c.514 §2; 1985 c.471 §1; 1991 c.69 §1; 1995 c.712 §4; 2005 c.797 §53; repealed by 2007 c.154 §67]

246.320 [1957 c.608 §23; 1979 c.190 §18; 1993 c.797 §20; repealed by 2007 c.154 §67]

246.330 [1957 c.608 §24; 1973 c.588 §1; 1975 c.675 §5; 1975 c.678 §3; 1979 c.190 §19; 1979 c.519 §1a; 1995 c.607 §2; repealed by 2007 c.154 §67]

246.335 [1979 c.749 §2 (enacted in lieu of 246.340); 1991 c.719 §20; repealed by 2007 c.154 §67]

246.340 [1957 c.608 §25; 1959 c.89 §1; 1979 c.190 §20; repealed by 1979 c.749 §1 (246.335 enacted in lieu of 246.340)]

246.350 [1975 c.678 §1; repealed by 1979 c.190 §431]

PRECINCTS

246.410 Establishment and modification of precincts; maximum number of electors in precinct. The county clerk, not later than the 30th day before an election, may create, combine or divide one or more precincts. The number of electors to be included in a precinct shall not exceed 5,000. The county clerk shall fix the boundaries of the precincts and designate the precincts by numbers or names. [1957 c.608 §20; 1959 c.317 §2; 1965 c.109 §1; 1973 c.662 §1; 1977 c.301 §5; 1979 c.190 §21; 1979 c.427 §2; 1985 c.528 §1; 1987 c.267 §5; 1995 c.607 §3; 1995 c.712 §5; 1999 c.410 §4; 1999 c.999 §30]

246.420 [1957 c.608 §21; 1961 c.49 §1; 1961 c.174 §1; 1975 c.675 §6; 1977 c.179 §1; 1979 c.190 §22; 1989 c.224 §36; 1993 c.503 §11; 1999 c.410 §5; repealed by 2007 c.154 §67]

246.510 [1955 c.246 §1; renumbered 246.021]

VOTE RECORDING SYSTEMS

246.520 Applicable laws; conflicting laws and ordinances inapplicable. All the provisions of the election laws and of any county or city charter or ordinance not inconsistent with ORS 246.520 to 246.600 apply to elections where voting machines or vote tally systems are used. Any provision of law or of any county or city charter or ordinance which conflicts with the use of voting machines or vote tally systems as provided in ORS 246.520 to 246.600 does not apply to elections in which voting machines or vote tally systems are used. [Formerly 258.025]

246.530 Adoption, purchase or procurement of equipment; use thereafter. A governing body may adopt, purchase or otherwise procure, and provide for the use of, any voting machine or vote tally system approved by the Secretary of State in all or a portion of the precincts. Thereafter the voting machine or vote tally system may be used for voting at all elections for public and party offices and on all measures, and for receiving, registering and counting the votes in the precincts as the governing body directs. [Formerly 258.045]

246.540 Joint purchase, maintenance and use. (1) In purchasing voting machines or vote tally systems, a governing body of any county and the governing bodies of any incorporated cities, districts or other municipalities in the county, may provide for the joint purchase and subsequent ownership of voting machines or vote tally systems and for the care, maintenance and use of the machines or systems.

(2) The governing body of two or more counties may provide for the joint use of voting machines or vote tally systems. [Formerly 258.105]

246.550 Examination and approval of equipment by Secretary of State. (1) The Secretary of State shall publicly examine all makes of voting machines or vote tally systems submitted to the secretary and determine whether the machines or systems comply with the requirements of ORS 246.560, and can safely be used by electors.

(2) Any person owning or interested in a voting machine or vote tally system may submit it to the secretary for examination. For the purpose of assistance in examining the machine or system the secretary may employ not more than three individuals who are expert in one or more of the fields of data processing, mechanical engineering and public administration. The compensation of these assistants shall be paid by the person submitting the machine or system.

(3) Not later than the 30th day after completing the examination, the secretary shall approve or reject the voting machine or vote tally system. If the secretary approves the machine or system, the secretary shall make a report on the machine or system, together with a written or printed description, drawings and photographs clearly identifying the machine or system and its operation. Upon request, the secretary shall send a copy of the report to any governing body within the state.

(4) Any voting machine or vote tally system approved by the secretary may be used for conducting elections. A machine or system rejected by the secretary may not be used at any election. If a machine or system is changed after the machine or system has been approved by the secretary, the secretary is not required to reexamine or reapprove the machine or system if the secretary determines that the change does not impair the accuracy, efficiency or capacity of the machine or system.

(5) If, after consulting with county clerks, the secretary determines that a voting machine or vote tally system approved by the secretary does not comply with the requirements of ORS 246.560, the secretary may revoke the approval. If the secretary revokes approval, the machine or system may not be used in any election. [Formerly 258.155; 2005 c.731 §2; 2005 c.797 §65]

246.560 Requirements for approval of equipment. (1) A voting machine may not be approved by the Secretary of State unless the voting machine is constructed so that it:

(a) Secures to the elector secrecy of voting.

(b) Provides facilities for voting for the candidates of as many political parties or organizations as may make nominations and for or against as many measures as may be submitted.

(c) Permits the elector to vote for any person and as many persons for an office and upon any measure for which the elector has the right to vote.

(d) Permits the elector, except at a primary election, to vote for all the candidates of one party or in part for the candidates of one party and in part for the candidates of one or more other parties.

(e) Correctly records on a separate ballot the votes cast by each elector for any person and for or against any measure.

(f) Provides that a vote for more than one candidate cannot be cast by one single operation of the voting machine or vote tally system except for President and Vice President and electors for those offices.

(g) Provides that straight party pointers shall be disconnected from all candidate pointers.

(h) Contains a device that will duplicate the votes cast by each elector onto a paper record copy.

(i) Contains a device that will allow each elector to view the electors paper record copy while preventing the elector from directly handling the paper record copy.

(2) A vote tally system shall be:

(a) Capable of correctly counting votes on ballots on which the proper number of votes have been marked for any office or measure that has been voted.

(b) Capable of ignoring the votes marked for any office or measure if more than the allowable number of votes have been marked, but shall correctly count the properly voted portions of the ballot.

(c) Capable of accumulating a count of the specific number of ballots tallied for a precinct, accumulating total votes by candidate for each office, and accumulating total votes for and against each measure of the ballots tallied for a precinct.

(d) Capable of tallying votes from ballots of different political parties, from the same precinct, in a primary election.

(e) Capable of accommodating the procedure established under ORS 254.155.

(f) Capable of automatically producing precinct totals in either printed, marked, or punched form, or combinations thereof. [Formerly 258.165; 1987 c.267 §6; 1993 c.713 §47; 1995 c.712 §6; 1999 c.999 §31; 2005 c.731 §3; 2005 c.797 §66]

246.565 Audit of computerized voting system by Secretary of State; copy of instructions for operation and maintenance; maintenance log. (1) Any voting machine or vote tally system involving the use of computers, a computer network, computer program, computer software or computer system shall be subject to audit by the Secretary of State at any time for the purpose of checking the accuracy of the voting machine or vote tally system.

(2) The county clerk shall obtain a copy of the written instructions for the operation and maintenance of any component of a vote tally system described in subsection (1) of this section. The clerk shall obtain the copy from the manufacturer or vendor of any component and shall retain the copy.

(3) The county clerk shall keep a log of all maintenance performed on any component of a vote tally system after the component is purchased and installed. The county clerk shall distinguish maintenance performed during the period that occurs after the preparatory test conducted under ORS 254.235 (1) and before the public certification test conducted under ORS 254.525.

(4) As used in this section:

(a) Computer means, but is not limited to, an electronic device that performs logical, arithmetic or memory functions by the manipulations of electronic or magnetic impulses and includes all input, output, processing, storage, software or communication facilities that are connected or related to such a device in a system or network.

(b) Computer network means, but is not limited to, the interconnection of communication lines, including microwave or other means of electronic communication, with a computer through remote terminals or a complex consisting of two or more interconnected computers.

(c) Computer program means, but is not limited to, a series of instructions or statements, in a form acceptable to a computer, that permits the functioning of a computer system in a manner designed to provide appropriate products from the computer system.

(d) Computer software means, but is not limited to, computer programs, procedures and associated documentation concerned with the operation of a computer system.

(e) Computer system means, but is not limited to, a set of related, connected or unconnected computer equipment, devices and software. [1989 c.959 §2; 2001 c.965 §25; 2007 c.71 §77]

246.570
Sale
of vote recording systems to counties; security interest. (1) The Secretary of State may enter into an agreement, for a term of not more than five years, with any county within the state for the sale to the county of approved voting machines or vote tally systems or computers or computer systems described in ORS 246.590. The agreement shall include a provision creating a security interest for the Secretary of State in the voting machines or vote tally systems or computers or computer systems. The security interest shall not be released until the sale is completed and the terms of the sale agreement are satisfied.

(2) The Secretary of State on having entered into an agreement with a county may purchase the necessary voting machines or vote tally systems or computers or computer systems using money made available under the provisions of ORS 246.590. [Formerly 258.405; 1995 c.144 §15]

246.580 Content of vote recording system sale agreement. The sale agreement shall provide for:

(1) Annual payments of not less than 20 percent of the cost of the voting machines or vote tally systems or computers or computer systems, plus interest, payable on or before December 15.

(2) Payment by the county of maintenance, supplies, storage and transportation costs of the voting machines or vote tally systems or computers or computer systems. [Formerly 258.415; 1985 c.808 §1; 1995 c.144 §16]

246.590 Loans from State Treasurer for purchase of voting equipment or computers; Voting Machine Account. (1) The State Treasurer, in the capacity of investment officer for the Oregon Investment Council, may lend moneys in the investment funds as provided in ORS 293.701 to 293.820 for the acquisition of:

(a) The voting machines or vote tally systems that the Secretary of State has contracted to sell to a county.

(b) Computers or computer systems for the purpose of maintaining and updating elector registration files or for establishing cross-county elector registration files, including those that the Secretary of State has contracted to sell to a county.

(2) The Voting Machine Account is established in the General Fund. The account consists of moneys lent to the Secretary of State under this section and payments collected from counties under ORS 246.600. Moneys in the account are continuously appropriated to the secretary for:

(a) The purchase of voting machines or vote tally systems or computers or computer systems described in subsection (1) of this section; and

(b) Repayment of moneys lent under this section, plus interest.

(3) Moneys lent under this section shall be repaid within five years together with interest at a rate agreed upon by the State Treasurer and the Secretary of State. [Formerly 258.425; 1993 c.713 §62; 1995 c.144 §17; 2005 c.755 §6]

246.600 Deposits in Voting Machine Account; repayment to State Treasurer. All payments collected from the counties from the sale of voting machines, computers or vote tally or computer systems shall be deposited in the Voting Machine Account. An amount of money equal to the amount of payments collected from the counties from the sale of voting machines, computers or vote tally or computer systems during the calendar year, plus interest at a rate agreed upon by the State Treasurer and the Secretary of State, shall be paid to the State Treasurer as the repayment of money advanced for the acquisition of voting machines, computers or vote tally or computer systems. Payment shall be made to the State Treasurer not later than December 31 of each year. [Formerly 258.435; 1995 c.144 §18]

246.610 [Formerly 258.445; 1995 c.144 §19; repealed by 2005 c.755 §59]

246.810 [1957 c.608 §6; 1979 c.190 §35; repealed by 1985 c.448 §5]

COMPELLING OFFICERS, OFFICIALS TO PERFORM DUTIES

246.820 Order to compel county clerk, city elections officer or elections official to comply with interpretation, rule, directive or instruction. (1) Whenever it appears to the Secretary of State that a county clerk, city elections officer or a local elections official has failed to comply with an interpretation of any election law made by the Secretary of State under ORS 246.110 or has failed to comply with a rule, directive or instruction made by the Secretary of State under ORS 246.120, 246.140 or 246.150, the Secretary of State may apply to the appropriate circuit court for an order to compel the county clerk, city elections officer or local elections official to comply.

(2) The court shall dispose of the matter under subsection (1) of this section as soon as possible, but in any case not later than the fifth day after the Secretary of State applies for an order.

(3) The remedy provided in this section is cumulative and does not exclude any other remedy against a county clerk, city elections officer or local elections official who fails to comply with an interpretation of any election law or the rule, directive or instruction. [1957 c.608 §7; 1979 c.190 §36; 1985 c.448 §3; 1995 c.607 §9]

246.830 [1957 c.608 §13; 1979 c.190 §37; repealed by 1985 c.448 §5]

APPEALS FROM OFFICERS, OFFICIALS

246.910 Appeal from Secretary of State, county clerk or other elections official to courts; deadline for filing. (1) A person adversely affected by any act or failure to act by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law, or by any order, rule, directive or instruction made by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law, may appeal therefrom to the circuit court for the county in which the act or failure to act occurred or in which the order, rule, directive or instruction was made.

(2) An appeal described in subsection (1) of this section of an order of the Secretary of State approving or disapproving a state initiative petition for circulation for the purpose of obtaining signatures of electors must be filed within 60 days following the date the order is served.

(3) Any party to the appeal proceedings in the circuit court under subsection (1) of this section may appeal from the decision of the circuit court to the Court of Appeals.

(4) The circuit courts and Court of Appeals, in their discretion, may give precedence on their dockets to appeals under this section as the circumstances may require.

(5) The remedy provided in this section is cumulative and does not exclude any other remedy against any act or failure to act by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law or against any order, rule, directive or instruction made by the Secretary of State, a county clerk, a city elections officer or any other county, city or district official under any election law. [1957 c.608 §19; 1975 c.227 §2; 1979 c.190 §38; 1983 c.514 §3; 1995 c.607 §10; 2005 c.797 §26]

246.990 [Repealed by 1957 c.608 §231]

246.991 [1967 c.338 §4; 1975 c.675 §7; repealed by 1979 c.190 §431]

_______________



Chapter 247

Chapter 247 Â Qualification and Registration of Electors

2007 EDITION

QUALIFICATION AND REGISTRATION OF ELECTORS

ELECTIONS

GENERAL PROVISIONS

247.002Â Â Â Â  Definitions

247.005Â Â Â Â  Policy

247.007Â Â Â Â  When ballot considered legally cast; when vote counted; prohibition on voting more than once in same election

REGISTRATION

247.009Â Â Â Â  Qualification to vote in political subdivision

247.012Â Â Â Â  Method of registering or updating a registration; when registration occurs; minimum registration information required; effect of missing registration information; registration locations

247.013Â Â Â Â  Where person considered registered; change of residence address between counties; registration updates; when registration considered active or inactive

247.014Â Â Â Â  Transfer of voter registration information by Department of Transportation

247.015Â Â Â Â  Other registration procedures

247.016Â Â Â Â  Registration of person who is 17 years of age

247.017Â Â Â Â  Voter registration at certain Department of Transportation offices; rules

247.025Â Â Â Â  Registration deadline

247.035Â Â Â Â  Rules to consider in determining residence of person for voting purposes

247.038Â Â Â Â  Registration of person who is homeless or resides in identifiable location

247.125Â Â Â Â  Alteration of registration card prohibited; exceptions

247.171Â Â Â Â  State and federal voter registration cards; Secretary of State approval of voter registration application forms of voter registration agencies; content of voter registration cards

247.174Â Â Â Â  Determining if person qualified to register or update registration; hearing

247.176Â Â Â Â  Request for delivery of registration card; rules

247.178Â Â Â Â  Distribution of registration cards

247.181Â Â Â Â  Memorandum card

247.191Â Â Â Â  Correction of registration and memorandum cards when precinct boundaries changed

247.195Â Â Â Â  Inquiry into validity of registration; hearing; cancellation

247.203Â Â Â Â  Change, termination or adoption of party affiliation before primary election

247.208Â Â Â Â  Voter registration agencies; designation; prohibited activities; required services

UPDATING REGISTRATION

247.290Â Â Â Â  Registration update requirement; procedure; exceptions

247.292Â Â Â Â  Update of registration of elector changing residence within county; procedure

247.296Â Â Â Â  Verification of addresses of electors; update of registration; notice; cancellation prohibited during certain periods

247.298Â Â Â Â  Extension of time for automatic updates under ORS 247.292

247.302Â Â Â Â  Effective date of registration automatically updated by county clerk

247.303Â Â Â Â  Deadline for updating registration

247.307Â Â Â Â  Issuance of ballot to elector who updates registration after registration deadline

ELIGIBILITY IN PRESIDENTIAL ELECTIONS

247.410Â Â Â Â  Eligibility to vote for President or Vice President, or electors, only

247.420Â Â Â Â  Special ballot for voting under ORS 247.410

247.435Â Â Â Â  Eligibility of elector who moves to another state to vote in presidential elections

REMOVAL OF NAMES FROM REGISTER OF ELECTORS

247.555Â Â Â Â  Cancellation of registration

247.563Â Â Â Â  Notice to elector whose registration appears invalid; contents; effect of notice; exceptions

247.570Â Â Â Â  Notice of deaths to Secretary of State and county clerk; effect of notice

247.580Â Â Â Â  County clerk to retain notices or elector listings for two years

LISTS OF ELECTORS

247.940Â Â Â Â  List of active electors; delivery without charge to political parties

247.945Â Â Â Â  List of county or statewide electors; delivery to any person; charges

247.955Â Â Â Â  Use of lists of electors for commercial purposes prohibited; exceptions

DISCLOSURE OF RESIDENCE ADDRESS OR SIGNATURE OF ELECTORS

247.965Â Â Â Â  When residence address of elector exempt from disclosure as public record; request for exemption

247.967Â Â Â Â  Conditions where disclosure of electorÂs residence address required; procedure; exception

247.969Â Â Â Â  Definition of Âpersonal safetyÂ for purposes of ORS 247.965; rules

247.973Â Â Â Â  Status of signature on voter registration card as public record; copies of signature prohibited; voter registration documents or information exempt from disclosure

GENERAL PROVISIONS

Â Â Â Â Â  247.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (3) ÂRegistration cardÂ means a state voter registration card approved by the Secretary of State under ORS 247.171, a federal voter registration application form prescribed by the Federal Election Commission pursuant to the National Voter Registration Act of 1993 (P.L. 103-31) or the voter registration portion of an application described in ORS 247.017. [1979 c.190 Â§39; 1993 c.713 Â§1]

Â Â Â Â Â  247.005 Policy. It is the policy of this state that all election laws and procedures shall be established and construed to assist the elector in the exercise of the right of franchise. [1969 c.337 Â§3; 1979 c.190 Â§40]

Â Â Â Â Â  247.007 When ballot considered legally cast; when vote counted; prohibition on voting more than once in same election. (1) A ballot shall be considered legally cast if the person casting the ballot is an elector at the time the ballot is cast.

Â Â Â Â Â  (2) A vote for a particular candidate or on a measure shall be counted if the elector is qualified to vote for the particular candidate or on the measure.

Â Â Â Â Â  (3) If an elector has voted in any election, the elector may not register or update a registration and vote in any election held on the same date. [1989 c.175 Â§2; 1993 c.713 Â§2]

Â Â Â Â Â  247.008 [1979 c.559 Â§2; 1983 c.567 Â§4; repealed by 1987 c.719 Â§17 and 1987 c.733 Â§13]

REGISTRATION

Â Â Â Â Â  247.009 Qualification to vote in political subdivision. Unless specifically provided otherwise, a person may vote in an election of a political subdivision of this state only if the person is an elector registered in the political subdivision. [1983 c.83 Â§2]

Â Â Â Â Â  247.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.011 [1957 c.608 Â§28; 1959 c.277 Â§1; 1975 c.678 Â§4; repealed by 1977 c.168 Â§6]

Â Â Â Â Â  247.012 Method of registering or updating a registration; when registration occurs; minimum registration information required; effect of missing registration information; registration locations. (1) A qualified person may register to vote or update a registration to vote by:

Â Â Â Â Â  (a) Delivering by mail or otherwise a completed registration card to any county clerk, the Secretary of State, any office of the Department of Transportation or any designated voter registration agency as described in ORS 247.208;

Â Â Â Â Â  (b) Personally delivering the card to an official designated by a county clerk under subsection (7) of this section; or

Â Â Â Â Â  (c) Completing the voter registration portion of the application for issuance or renewal of a driver license, issuance of a state identification card under ORS 807.400 or a change of address at an office of the Department of Transportation under ORS 247.017.

Â Â Â Â Â  (2) If a registration card is mailed or delivered to:

Â Â Â Â Â  (a) Any person other than a county clerk or the Secretary of State, the person shall forward the card to a county clerk or the Secretary of State not later than the fifth day after receiving the card; or

Â Â Â Â Â  (b) The Secretary of State or a county clerk for a county other than the county in which the person applying for registration resides, the Secretary of State or county clerk shall forward the card to the county clerk for the county in which the person resides not later than the fifth day after receiving the card.

Â Â Â Â Â  (3) Registration of a qualified person occurs:

Â Â Â Â Â  (a) When a legible, accurate and complete registration card is received in the office of any county clerk, the Office of the Secretary of State, an office of the Department of Transportation, a designated voter registration agency under ORS 247.208 or at a location designated by a county clerk under subsection (7) of this section;

Â Â Â Â Â  (b) On the date a registration card is postmarked if the card is received after the 21st day immediately preceding an election but is postmarked not later than the 21st day immediately preceding the election; or

Â Â Â Â Â  (c) In the case of a registration card missing a date of birth, containing an incomplete date of birth or containing an unintentional scrivenerÂs error that is supplied or corrected as described in subsection (4) or (6) of this section, on the date that registration would have occurred if the registration card had not been missing the date of birth, contained an incomplete date of birth or contained the scrivenerÂs error.

Â Â Â Â Â  (4) If a registration card is legible, accurate and contains, at a minimum, the registrantÂs name, residence address, date of birth and signature, the county clerk shall register the person. If this information is missing from the registration card or the date of birth is incomplete, the county clerk shall attempt to contact the person to obtain the missing or incomplete information. The county clerk may supply the registrantÂs date of birth from any previous registration of the registrant.

Â Â Â Â Â  (5) If a registration card meets the requirements of subsection (4) of this section but is missing an indication of political party affiliation, the registrant shall be considered not affiliated with any political party. This subsection does not apply if an elector is updating a registration within the same county.

Â Â Â Â Â  (6) If a registration card contains an unintentional scrivenerÂs error, the county clerk may attempt to contact the person to correct the error.

Â Â Â Â Â  (7) A county clerk may appoint officials to accept registration of persons at designated locations. The appointments and locations shall be in writing and filed in the office of the county clerk. The county clerk shall be responsible for the performance of duties by those appointed.

Â Â Â Â Â  (8) A registration card received and accepted under this section shall be considered an active registration.

Â Â Â Â Â  (9) A registration may be updated at any time. [1979 c.190 Â§41; 1985 c.808 Â§1a; 1989 c.20 Â§1; 1989 c.173 Â§5; 1989 c.979 Â§2; 1993 c.713 Â§6; 1995 c.742 Â§1; 1999 c.410 Â§6; 1999 c.824 Â§1]

Â Â Â Â Â  247.013 Where person considered registered; change of residence address between counties; registration updates; when registration considered active or inactive. (1) A qualified person shall be considered registered to vote in a county when the personÂs first registration in the county occurs as described in ORS 247.012.

Â Â Â Â Â  (2) An elector who changes residence address from the county in which the elector is registered to a different county within the state, in order to vote in an election, must be an elector registered in the county in which the new residence address of the elector is located.

Â Â Â Â Â  (3) If there is a change in any information required for registration under this chapter, and the elector has not changed residence address to another county, the registration of the elector may be updated as provided in this chapter.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, if an elector changes residence address from the county in which the elector is registered to a different county within the state, the elector need not register again if the registration of the elector is updated.

Â Â Â Â Â  (5) If the county clerk does not have evidence of a change in any information required for registration under this chapter for an elector, the registration of the elector shall be considered active.

Â Â Â Â Â  (6) The registration of an elector shall be considered inactive if:

Â Â Â Â Â  (a) The county clerk has received evidence that there has been a change in the information required for registration under this chapter or the elector has neither voted nor updated the registration for a period of not less than five years; and

Â Â Â Â Â  (b) The county clerk has mailed the notice described in ORS 247.563.

Â Â Â Â Â  (7) The registration of an elector shall not be moved to an inactive file during the 60-day period prior to any election because the elector has neither voted nor updated the registration for a period of not less than five years.

Â Â Â Â Â  (8) The inactive registration of an elector must be updated before the elector may vote in an election. [1993 c.713 Â§8; 1999 c.410 Â§7; 1999 c.824 Â§2; 2001 c.965 Â§44]

Â Â Â Â Â  247.014 Transfer of voter registration information by Department of Transportation. In implementing ORS 247.012, 247.017 and 247.171, the Department of Transportation shall take steps reasonably necessary to allow transfer of voter registration information by electronic or magnetic medium. [1991 c.940 Â§4]

Â Â Â Â Â  247.015 Other registration procedures. (1) A qualified person absent from the state may register by mailing to the county clerk for the county in which the person resides a completed registration card or a signed statement containing the information required on a registration card.

Â Â Â Â Â  (2) On written request from a qualified person who by physical incapacity cannot register in the office of the county clerk, the county clerk of the county in which the person resides shall send the person a registration card or register the person at the personÂs residence.

Â Â Â Â Â  (3) An otherwise qualified person who will become a
United States
citizen after the 21st calendar day immediately preceding an election may register before the 20th day before the election. The county clerk of the county in which the person resides shall cancel the personÂs registration before the election unless the person appears before the county clerk and provides evidence of citizenship. [1979 c.190 Â§42; 1979 c.507 Â§1a; 1989 c.20 Â§2; 1995 c.742 Â§18; 2001 c.965 Â§1; 2007 c.555 Â§3]

Â Â Â Â Â  247.016 Registration of person who is 17 years of age. (1) Subject to subsection (2) of this section, an otherwise qualified person who is at least 17 years of age may register to vote.

Â Â Â Â Â  (2) A person who registers to vote under subsection (1) of this section may not vote in an election until the person attains the age of 18 years. [2007 c.555 Â§2]

Â Â Â Â Â  247.017 Voter registration at certain Department of Transportation offices; rules. (1) The Department of Transportation shall make a voter registration card available to any person at any office of the department where licenses or renewal applications are distributed or received.

Â Â Â Â Â  (2) When a person who is at least 17 years of age applies for issuance or renewal of an Oregon driver license, as defined in ORS 801.245, or issuance of a state identification card under ORS 807.400 or submits a change of address application form at a department office where driver license issuance or renewal applications, state identification card applications or change of address applications are distributed or received, department personnel shall inform the person that the person may register to vote at the department office. Department personnel shall ask the applicant whether the applicant is registered to vote at the applicantÂs current address and if not, whether the applicant would like to register to vote at the department office.

Â Â Â Â Â  (3) Each office shall deliver in a timely manner the completed voter registration cards to the county clerk or elections officer of the county in which the office is located. The county clerk or elections officer of the county where the office is located shall forward the registration card to the county clerk or elections officer of the county in which the applicant resides. The county clerk or elections officer may reject any registration card in accordance with ORS 247.174. The Secretary of State shall determine by rule the time and manner the completed registration cards are to be delivered to the appropriate county clerk or elections officer.

Â Â Â Â Â  (4) The department shall develop a driver license issuance or renewal and voter registration application procedure and a state identification card issuance and voter registration application procedure and a change of address and voter registration application procedure that allows an applicant for a license, renewal, state identification card or change of address to register to vote by providing the information required by ORS 247.171 and the information required for the issuance or renewal of a license or for issuance of a state identification card. The Secretary of State shall approve the voter registration portion of each application procedure and change of address procedure.

Â Â Â Â Â  (5) The voter registration portion of an application described in subsection (4) of this section shall comply with provisions of the National Voter Registration Act of 1993 (P.L. 103-31).

Â Â Â Â Â  (6) The Secretary of State shall adopt rules establishing procedures for meeting the requirements of subsection (3) of this section.

Â Â Â Â Â  (7) Information relating to the failure of an applicant under this section to sign the voter registration portion of an application for issuance or renewal of a driver license, issuance of a state identification card or for a change of address may not be used for other than voter registration purposes. [Formerly 802.090; 1995 c.742 Â§2; 2007 c.555 Â§4]

Â Â Â Â Â  247.020 [Amended by 1955 c.695 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.025 Registration deadline. To vote in an election:

Â Â Â Â Â  (1) A personÂs registration card must be received at an office or location described in ORS 247.012 not later than the time the office or location closes for business on the 21st day immediately preceding the election, but in no case later than midnight of the 21st day immediately preceding the election; or

Â Â Â Â Â  (2) A personÂs registration card must be postmarked not later than the 21st day immediately preceding the election. [1979 c.190 Â§43; 1985 c.833 Â§1; 1987 c.719 Â§9; 1987 c.733 Â§1; 1993 c.713 Â§7; 1999 c.410 Â§8]

Â Â Â Â Â  247.028 [1979 c.190 Â§44; 1981 c.173 Â§11; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.030 [Amended by 1955 c.695 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.031 [1957 c.608 Â§29; 1975 c.678 Â§5; 1977 c.168 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.035 Rules to consider in determining residence of person for voting purposes. (1) An elections official, in determining the residence and qualifications of a person offering to register or vote, shall consider the following rules, so far as they may be applicable:

Â Â Â Â Â  (a) The personÂs residence shall be the place in which habitation is fixed and to which, when the person is absent, the person intends to return.

Â Â Â Â Â  (b) If a personÂs property is split by a jurisdictional line, the person shall be registered where the residence is located. If the residence is split by a jurisdictional line, the person shall register where the greatest value of the residence is located according to county assessment and taxation records.

Â Â Â Â Â  (c) A person shall not be considered to have gained a residence in any location in this state into which the person comes for temporary purposes only, without the intention of making it the personÂs home.

Â Â Â Â Â  (d) If a person moves to another state with the intention of making a permanent home, the person shall be considered to have lost residence in this state.

Â Â Â Â Â  (e) If a person goes from this state into any other state or territory and votes there, the person shall be considered to have lost residence in this state.

Â Â Â Â Â  (f) A person who has left the place of the personÂs residence for a temporary purpose only shall not be considered to have lost residence.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person who has left the place of the personÂs residence for a temporary purpose only, who has not established another residence for voter registration purposes and who does not have a place in which habitation is fixed shall not be considered to have changed or lost residence. The person may register at the address of the place the personÂs residence was located before the person left.

Â Â Â Â Â  (3) An elections official may consider, but is not limited to considering, the following factors in determining residency of a person for voter registration purposes:

Â Â Â Â Â  (a) Where the person receives personal mail;

Â Â Â Â Â  (b) Where the person is licensed to drive;

Â Â Â Â Â  (c) Where the person registers motor vehicles for personal use;

Â Â Â Â Â  (d) Where any immediate family members of the person reside;

Â Â Â Â Â  (e) The address from which the person pays for utility services; and

Â Â Â Â Â  (f) The address from which the person files any federal or state income tax returns. [Formerly 250.410; 1995 c.214 Â§1]

Â Â Â Â Â  247.038 Registration of person who is homeless or resides in identifiable location. (1) A qualified person who is homeless or resides in a shelter, park, motor home, marina or other identifiable location may not be denied the opportunity to register to vote.

Â Â Â Â Â  (2) For purposes of this chapter:

Â Â Â Â Â  (a) The residence address of a person who is homeless or resides in a shelter, park, motor home, marina or other identifiable location may be any place within the county describing the physical location of the person; and

Â Â Â Â Â  (b) The mailing address of a person who is homeless or resides in a shelter, park, motor home, marina or other identifiable location may be the office of the county clerk. [1993 c.493 Â§104; 2007 c.553 Â§1]

Â Â Â Â Â  247.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.045 [1975 c.678 Â§7; 1977 c.163 Â§4; 1979 c.507 Â§1b; 1979 c.519 Â§2; renumbered 247.178]

Â Â Â Â Â  247.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.070 [1957 c.608 Â§30; 1973 c.827 Â§24; 1975 c.678 Â§8; 1977 c.829 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.090 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.100 [Repealed by 1977 c.508 Â§15]

Â Â Â Â Â  247.110 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.111 [1957 c.608 Â§33; 1959 c.274 Â§1; 1971 c.621 Â§30; 1975 c.678 Â§10; 1977 c.168 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.120 [Amended by 1955 c.695 Â§3; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.121 [1957 c.608 Â§34; 1971 c.241 Â§1; 1973 c.841 Â§1; 1975 c.678 Â§11; 1977 c.352 Â§1; 1979 c.190 Â§46; 1979 c.519 Â§4a; 1985 c.833 Â§2; 1987 c.719 Â§10; 1987 c.733 Â§2; 1993 c.713 Â§9; repealed by 1995 c.742 Â§20]

Â Â Â Â Â  247.125 Alteration of registration card prohibited; exceptions. No person shall alter any information supplied on a registration card except:

Â Â Â Â Â  (1) An elections officer in the performance of official duties.

Â Â Â Â Â  (2) The person who fills out the registration card for the purpose of registering to vote. [1985 c.808 Â§6]

Â Â Â Â Â  247.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.131 [1957 c.608 Â§35; repealed by 1971 c.241 Â§10]

Â Â Â Â Â  247.140 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.141 [1957 c.608 Â§37; 1979 c.190 Â§48; renumbered 247.174]

Â Â Â Â Â  247.145 [1965 c.174 Â§3; 1969 c.337 Â§1; 1975 c.678 Â§13; 1977 c.829 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.150 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.151 [1957 c.608 Â§31; 1961 c.65 Â§1; repealed by 1965 c.174 Â§1]

Â Â Â Â Â  247.155 [1965 c.174 Â§4; repealed by 1977 c.829 Â§23]

Â Â Â Â Â  247.160 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.161 [1957 c.608 Â§32; repealed by 1965 c.174 Â§1]

Â Â Â Â Â  247.165 [1965 c.174 Â§Â§5,6,7; 1975 c.678 Â§15; 1977 c.352 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.170 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.171 State and federal voter registration cards; Secretary of State approval of voter registration application forms of voter registration agencies; content of voter registration cards. (1) Except as provided in this subsection, the Secretary of State shall design, prepare and distribute state voter registration cards. The Secretary of State shall also distribute federal registration cards. Any person may apply in writing to the Secretary of State for permission to print, copy or otherwise prepare and distribute the registration cards designed by the Secretary of State. The secretary may revoke any permission granted under this subsection at any time. All registration cards shall be distributed to the public without charge.

Â Â Â Â Â  (2) The Secretary of State shall approve any voter registration application form developed for use by the Department of Transportation under ORS 247.017 or by any other agency designated a voter registration agency under ORS 247.208.

Â Â Â Â Â  (3) Each voter registration card designed or approved by the Secretary of State shall describe the penalties for knowingly supplying false information on the registration card and shall contain space for a person to provide the following information:

Â Â Â Â Â  (a) Full name;

Â Â Â Â Â  (b) Residence address, mailing address or any other information necessary to locate the residence of the person offering to register to vote;

Â Â Â Â Â  (c) The name of the political party with which the person is affiliated, if any;

Â Â Â Â Â  (d) Date of birth;

Â Â Â Â Â  (e) An indication that the person is a citizen of the
United States
; and

Â Â Â Â Â  (f) A signature attesting to the fact that the person is qualified to be an elector.

Â Â Â Â Â  (4) Any form containing a voter registration card may also include space for a person to provide:

Â Â Â Â Â  (a) A telephone number where the person may be contacted; and

Â Â Â Â Â  (b) If previously registered to vote in this state, the name then supplied by the person and the county and, if known, the address of previous registration.

Â Â Â Â Â  (5) A person shall not supply any information under subsection (3) or (4) of this section knowing it to be false.

Â Â Â Â Â  (6) A county clerk or other person accepting registration cards shall not request any information unless it is authorized by state or federal law.

Â Â Â Â Â  (7) A person shall attest to the information supplied on the voter registration card by signing the completed registration card.

Â Â Â Â Â  (8) Any completed and signed registration card described in subsection (3) of this section shall be the official registration card of the elector. [1957 c.608 Â§36; 1965 c.464 Â§2; 1971 c.241 Â§5; 1975 c.678 Â§16; 1977 c.168 Â§4; 1979 c.190 Â§47; 1985 c.808 Â§4; 1985 c.833 Â§3; 1987 c.320 Â§150; 1987 c.719 Â§11; 1987 c.733 Â§3; 1989 c.20 Â§3; 1989 c.173 Â§1; 1989 c.979 Â§5; 1993 c.713 Â§10; 1995 c.742 Â§3]

Â Â Â Â Â  247.174 Determining if person qualified to register or update registration; hearing. (1) The qualifications of any person who requests to be registered or to update a registration shall be determined in the first instance by the county clerk or official designated by the county clerk to register persons as electors from the evidence present.

Â Â Â Â Â  (2) The county clerk or official designated by the county clerk to register persons as electors may reject any registration or update of a registration if the clerk or official determines that the person is not qualified or that the registration card is illegible, inaccurate or incomplete. The clerk or official shall promptly notify the person of the rejection.

Â Â Â Â Â  (3) A person whose registration or update to a registration is rejected may apply to the county clerk not later than the 10th day after the rejection for a hearing on the personÂs qualifications to register or update the registration. Not later than the 10th day after the date the county clerk receives the application, the clerk shall notify the applicant of the place and time of the hearing on the qualifications. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing the applicant may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the applicant is qualified, the county clerk shall register or update the registration of the applicant. [Formerly 247.141; 1983 c.83 Â§28; 1985 c.471 Â§2; 1985 c.833 Â§4; 1987 c.719 Â§12; 1987 c.733 Â§4; 1993 c.713 Â§11]

Â Â Â Â Â  247.176 Request for delivery of registration card; rules. (1) During the period extending from the 250th day before the primary election to the date of the primary election and the period extending from the day after the primary election to the 250th day before the next primary election:

Â Â Â Â Â  (a) Any person may request delivery from the Secretary of State of not more than an aggregate total of 5,000 registration cards prepared under ORS 247.171; and

Â Â Â Â Â  (b) Upon receiving a request under this subsection, the Secretary of State shall deliver to the person the number of registration cards requested that does not exceed an aggregate total of 5,000.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules describing when the Secretary of State will honor requests for delivery of more than 5,000 registration cards prepared under ORS 247.171. [1989 c.173 Â§7; 1995 c.712 Â§7]

Â Â Â Â Â  247.178 Distribution of registration cards. Any person may distribute a registration card in any reasonable manner that facilitates elector registration, including but not limited to distribution of the card door to door. The card shall be available at any field office of the Department of Transportation where applications for driver licenses or vehicle registrations are accepted and at any office of an agency designated a voter registration agency under ORS 247.208. [Formerly 247.045; 1993 c.713 Â§12; 1993 c.741 Â§20]

Â Â Â Â Â  247.180 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.181 Memorandum card. (1) The county clerk shall prepare and issue by nonforwardable mail to each elector a memorandum card of convenient size containing the name and residence address of the elector, the name or number of the precinct in which the elector resides and a brief statement of the circumstances under which the elector is required to register or update a registration.

Â Â Â Â Â  (2) When an elector registers or updates a registration, the county clerk shall issue the elector a new memorandum card by nonforwardable mail.

Â Â Â Â Â  (3) If an elector loses a memorandum card the elector may apply to the county clerk for a new card, and the county clerk shall issue the elector a new card by nonforwardable mail. [1957 c.608 Â§38; 1977 c.508 Â§1; 1979 c.190 Â§50; 1979 c.519 Â§6a; 1981 c.173 Â§12; 1993 c.713 Â§13; 1995 c.742 Â§4]

Â Â Â Â Â  247.190 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.191 Correction of registration and memorandum cards when precinct boundaries changed. When changes in the boundaries of a precinct are made, the county clerk may alter the registration card of an elector to conform with the change, and shall issue by nonforwardable mail a written notice of the change and a new memorandum card to the elector. This requirement does not apply to a change of precincts for special district or special elections. [1957 c.608 Â§39; 1975 c.675 Â§8; 1979 c.190 Â§51; 1979 c.519 Â§7a; 1985 c.808 Â§5; 1995 c.742 Â§5]

Â Â Â Â Â  247.195 Inquiry into validity of registration; hearing; cancellation. (1) The county clerk, at any time, may inquire into the validity of the registration of any elector. The county clerk shall mail a written statement to the elector that describes the nature of the inquiry and provides a suitable form for reply.

Â Â Â Â Â  (2) Not later than the 20th day after the date of mailing of the statement, the elector, in writing, may state that the information on the registration card is correct or may request a change in the information on the card. Upon receipt of the statement or request, the county clerk shall determine whether the information satisfies the inquiry. If the county clerk determines that the inquiry has not been satisfied, the county clerk shall schedule a hearing and shall notify the elector of the place and time of the hearing. The hearing shall be held not sooner than the second nor later than the 20th day after notice is given. At the hearing, the elector may present evidence of qualification. If the county clerk, upon the conclusion of the hearing, determines that the electorÂs registration is not valid, the county clerk shall cancel the registration. [1981 c.173 Â§16; 1985 c.471 Â§3; 1989 c.503 Â§3; 1993 c.713 Â§14]

Â Â Â Â Â  247.200 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.201 [1957 c.608 Â§45; 1971 c.241 Â§6; 1975 c.678 Â§17; 1977 c.168 Â§5; 1979 c.190 Â§53; 1983 c.514 Â§4; 1985 c.808 Â§7; repealed by 1987 c.719 Â§17 and 1987 c.733 Â§13]

Â Â Â Â Â  247.203 Change, termination or adoption of party affiliation before primary election. An elector who updates a registration during the period extending from the 20th day before a primary election to the date of the primary election may not, during that period:

Â Â Â Â Â  (1) Change the electorÂs political party affiliation if the electorÂs immediate past registration record shows the elector was or is registered as affiliated with a political party.

Â Â Â Â Â  (2) Terminate affiliation with a political party if the electorÂs immediate past registration record shows the elector was or is registered as affiliated with a political party.

Â Â Â Â Â  (3) Adopt a political party affiliation if the electorÂs immediate past registration shows that the elector was not or is not registered as affiliated with a political party. [1987 c.719 Â§Â§5,22; 1989 c.965 Â§Â§1,2; 1993 c.713 Â§15; 1995 c.712 Â§8; 1995 c.755 Â§1; 1999 c.999 Â§32]

Â Â Â Â Â  247.205 [1993 c.713 Â§34; renumbered 254.408 in 1995]

Â Â Â Â Â  247.208 Voter registration agencies; designation; prohibited activities; required services. (1) The Secretary of State by rule, in accordance with the requirements of the National Voter Registration Act of 1993 (P.L. 103-31), shall designate agencies as voter registration agencies. Agencies designated may include state, county, city or district offices and federal and nongovernmental offices with the agreement of the federal or nongovernmental offices.

Â Â Â Â Â  (2) Services required by the National Voter Registration Act of 1993 (P.L. 103-31) shall be made available in connection with any registration card at each voter registration agency designated by the Secretary of State.

Â Â Â Â Â  (3) A person providing services referred to in subsection (2) of this section at a voter registration agency shall not:

Â Â Â Â Â  (a) Seek to influence the political preference or party registration of a person registering to vote;

Â Â Â Â Â  (b) In accordance with provisions of the Oregon Constitution, display such political preference or party allegiance;

Â Â Â Â Â  (c) Make any statement to a person registering to vote or take any action the purpose or effect of which is to discourage a person from registering to vote;

Â Â Â Â Â  (d) Make any statement to a person registering to vote or take any action the purpose or effect of which is to lead the person to believe that a decision to register or not to register has any bearing on the availability of services or benefits; or

Â Â Â Â Â  (e) Seek to induce any person to register or vote in any particular manner.

Â Â Â Â Â  (4) Each state agency required to be designated a voter registration agency under the National Voter Registration Act of 1993 (P.L. 103-31) shall, with each application for service or assistance and with each recertification, renewal or change of address form relating to the service or assistance:

Â Â Â Â Â  (a) Distribute a registration card, including all statements required under the National Voter Registration Act of 1993 (P.L. 103-31); and

Â Â Â Â Â  (b) Provide a form including other information required by the National Voter Registration Act of 1993 (P.L. 103-31).

Â Â Â Â Â  (5) Information relating to a declination to register to vote in connection with an application made at an office described in subsection (4) of this section shall not be used for any purpose other than voter registration.

Â Â Â Â Â  (6) A completed registration card accepted at a voter registration agency designated under this section shall be delivered to a county clerk or the Secretary of State. [1993 c.713 Â§5]

Â Â Â Â Â  247.210 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.211 [1957 c.608 Â§27; repealed by 1971 c.241 Â§10]

Â Â Â Â Â  247.220 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.230 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.240 [Repealed by 1961 c.412 Â§5]

Â Â Â Â Â  247.250 [1955 c.552 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.251 [1957 c.608 Â§40; repealed by 1963 c.595 Â§1 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251)]

Â Â Â Â Â  247.260 [1955 c.552 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.261 [1957 c.608 Â§41; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.270 [1955 c.552 Â§3; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.280 [1957 c.608 Â§42; 1979 c.190 Â§62; renumbered 247.590]

Â Â Â Â Â  247.282 [1971 c.30 Â§2; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.284 [1971 c.30 Â§Â§4,6; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.286 [1971 c.30 Â§Â§5,7; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

Â Â Â Â Â  247.288 [1971 c.30 Â§3; repealed by 1973 c.125 Â§1 and by 1973 c.827 Â§83]

UPDATING REGISTRATION

Â Â Â Â Â  247.290 Registration update requirement; procedure; exceptions. (1) An elector shall update a registration if:

Â Â Â Â Â  (a) The residence address of the elector is changed for any reason within the county in which the elector is registered, except as provided in subsection (3) of this section;

Â Â Â Â Â  (b) The elector desires to change or adopt a political party affiliation;

Â Â Â Â Â  (c) The mailing address of the elector is changed, except as provided in subsection (3) of this section; or

Â Â Â Â Â  (d) The name of the elector is changed, except as provided in ORS 254.411.

Â Â Â Â Â  (2) A registration may be updated by an elector in the same manner as an original registration or by the county clerk as provided in this chapter.

Â Â Â Â Â  (3) An elector need not update a registration if:

Â Â Â Â Â  (a) The United States Postal Service or a city or county changes the residence or mailing address of the elector and the residence of the elector has not been relocated; or

Â Â Â Â Â  (b) The registration of the elector has been updated by the county clerk under ORS 247.292 or 247.296. [1957 c.608 Â§43; 1961 c.115 Â§1; 1965 c.583 Â§1; 1971 c.241 Â§2; 1975 c.678 Â§18; 1979 c.190 Â§52; 1981 c.173 Â§13; 1985 c.471 Â§4; 1987 c.733 Â§5; 1989 c.20 Â§4; 1993 c.493 Â§1; 1993 c.713 Â§Â§16,16a; 1995 c.742 Â§6; 1999 c.318 Â§1; 1999 c.410 Â§12; 2007 c.154 Â§6]

Â Â Â Â Â  247.292 Update of registration of elector changing residence within county; procedure. (1)(a) A county clerk shall update the registration of an elector in the county upon receiving written evidence from:

Â Â Â Â Â  (A) The elector indicating a residence or mailing address that is different from the residence or mailing address for the elector as contained in the records of the county clerk; or

Â Â Â Â Â  (B) The United States Postal Service indicating a residence address that is different from the residence address for the elector as contained in the records of the county clerk.

Â Â Â Â Â  (b) This subsection applies only if the new residence address is located in the same county as the residence address for the elector as contained in the records of the county clerk.

Â Â Â Â Â  (2) When a county clerk updates the registration of an elector under subsection (1) of this section, the clerk shall send a new precinct memorandum card by nonforwardable mail to the elector as provided in ORS 247.181. The clerk shall include a notice stating that if the residence address or mailing address is not correct, the elector must notify the clerk.

Â Â Â Â Â  (3) An elector is not disqualified from voting due to any error relating to an update of registration made under this section. [1993 c.713 Â§17a; 2007 c.881 Â§6]

Â Â Â Â Â  247.294 [1993 c.713 Â§17c; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.296 Verification of addresses of electors; update of registration; notice; cancellation prohibited during certain periods. (1) The county clerk shall use records of the United States Postal Service relating to ballots issued by mail to verify the accuracy of addresses of electors contained in the registration file of the county clerk.

Â Â Â Â Â  (2) Based on information obtained under subsection (1) of this section, the county clerk shall automatically update the registration of an elector under ORS 247.292 or mail a notice described in ORS 247.563.

Â Â Â Â Â  (3) The registration of an elector shall not be canceled during the 90-day period prior to any primary or general election based on information obtained under this section. [1993 c.713 Â§17d; 1995 c.742 Â§15; 1999 c.59 Â§63; 1999 c.318 Â§2; 1999 c.999 Â§32a]

Â Â Â Â Â  247.298 Extension of time for automatic updates under ORS 247.292. If there are fewer than 22 days between the date of an election and the registration deadline for the next succeeding election, the county clerk may update registrations as required under ORS 247.292 after the next succeeding election. [1993 c.713 Â§17e; 1999 c.410 Â§13]

Â Â Â Â Â  247.300 [1957 c.608 Â§44; 1961 c.115 Â§2; repealed by 1975 c.678 Â§25]

Â Â Â Â Â  247.302 Effective date of registration automatically updated by county clerk. The effective date of a voter registration updated under ORS 247.292 or 247.296 is the date that the county clerk changes the address information on the voter registration file. [1993 c.713 Â§17f; 1999 c.410 Â§14]

Â Â Â Â Â  247.303 Deadline for updating registration. Notwithstanding ORS 247.025, an elector whose registration is active or inactive may update the registration at any time before 8 p.m. on the day of the election. [1999 c.410 Â§10]

Â Â Â Â Â  247.304 [1993 c.713 Â§18; 1995 c.712 Â§9; 1995 c.742 Â§16; 1999 c.410 Â§15; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  247.306 [1993 c.713 Â§20; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.307 Issuance of ballot to elector who updates registration after registration deadline. (1) If the county clerk receives information updating the registration of an elector after the deadline in ORS 247.025:

Â Â Â Â Â  (a) The county clerk shall issue a ballot to the elector if the electorÂs registration was inactive prior to updating; or

Â Â Â Â Â  (b) The county clerk shall issue a replacement ballot upon request from the elector if the electorÂs registration was active prior to updating.

Â Â Â Â Â  (2) Ballots issued under this section need not be mailed to electors after the fifth day before the date of the election and may be obtained by the elector in person from the county clerk up until and including the date of the election. [1999 c.410 Â§11; 2007 c.154 Â§7]

Â Â Â Â Â  247.310 [1961 c.62 Â§2; 1967 c.25 Â§1; 1971 c.241 Â§3; repealed by 1979 c.190 Â§431 and 1979 c.519 Â§38]

Â Â Â Â Â  247.320 [1987 c.733 Â§9; 1989 c.20 Â§5; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.330 [1987 c.733 Â§10; 1989 c.20 Â§6; 1993 c.713 Â§21; 1995 c.607 Â§11; 1995 c.742 Â§7; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  247.340 [1987 c.733 Â§11; 1993 c.713 Â§22; repealed by 1995 c.742 Â§20]

ELIGIBILITY IN PRESIDENTIAL ELECTIONS

Â Â Â Â Â  247.410 Eligibility to vote for President or Vice President, or electors, only. A person who is qualified to register, except that the person will have resided in this state less than 20 days before the election, may vote in the election for candidates for nomination or election for President or Vice President of the United States or elector of President and Vice President of the United States if the person:

Â Â Â Â Â  (1) Did not vote for the nomination of such candidates in another state during the six months immediately preceding the personÂs request for registration to vote for the nomination of such candidates in the primary election in this state; or

Â Â Â Â Â  (2) Did not vote for the election of such candidates in another state during the six months immediately preceding the personÂs request for registration to vote for the election of such candidates in the general election in this state. [1961 c.114 Â§2; 1973 c.150 Â§1; 1979 c.190 Â§54; 1979 c.519 Â§9a; 1987 c.267 Â§7; 1995 c.712 Â§10; 1999 c.999 Â§33]

Â Â Â Â Â  247.420 Special ballot for voting under ORS 247.410. (1) A county clerk shall give a ballot marked ÂPresidential onlyÂ to any person eligible under ORS 247.410 who personally appears in the office of the county clerk, completes a registration card and verifies eligibility to vote under ORS 247.410.

Â Â Â Â Â  (2) No person shall supply any information under subsection (1) of this section, knowing it to be false. [1961 c.114 Â§3; 1969 c.153 Â§1; 1975 c.678 Â§19; 1979 c.190 Â§55; 1999 c.410 Â§16]

Â Â Â Â Â  247.430 [1961 c.114 Â§4; 1971 c.241 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.435 Eligibility of elector who moves to another state to vote in presidential elections. An elector of this state who moves to another state after the 31st day before a primary or general election for President or for electors of President and Vice President, and who does not qualify to vote in the state of the electorÂs present residence, may vote for these offices in the primary or general election in this state. The ballot for a person voting under this section shall be marked ÂPresidential only.Â [Formerly 253.300; 1987 c.267 Â§8; 1995 c.712 Â§11; 1999 c.410 Â§17; 1999 c.999 Â§34]

Â Â Â Â Â  247.440 [1961 c.114 Â§5; 1971 c.241 Â§8; 1975 c.678 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.450 [1961 c.114 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.460 [1961 c.114 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.470 [1961 c.114 Â§8; 1975 c.678 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.510 [1957 c.608 Â§46; renumbered 247.910]

Â Â Â Â Â  247.520 [1957 c.608 Â§47; 1961 c.48 Â§1; renumbered 247.920]

REMOVAL OF NAMES FROM REGISTER OF ELECTORS

Â Â Â Â Â  247.550 [1963 c.346 Â§2; 1977 c.508 Â§2; 1979 c.190 Â§57; 1985 c.808 Â§8; 1991 c.107 Â§1; 1993 c.713 Â§23; 1999 c.410 Â§18; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  247.555 Cancellation of registration. (1) A county clerk may cancel the registration of an elector:

Â Â Â Â Â  (a) At the request of the elector;

Â Â Â Â Â  (b) Upon the death of the elector;

Â Â Â Â Â  (c) If the county clerk receives written evidence that the elector has registered to vote in another county in this state or in another state; or

Â Â Â Â Â  (d) If the elector has not responded to a notice described in ORS 247.563 and has not voted or updated a registration during the period beginning on the date the notice is sent and ending on the day after the date of the second regular general election that occurs after the date the notice was sent.

Â Â Â Â Â  (2) If the registration of an elector is canceled, the elector, in order to vote in an election, must register as provided in this chapter. [1993 c.713 Â§24]

Â Â Â Â Â  247.560 [1963 c.346 Â§3; 1965 c.583 Â§2; 1971 c.241 Â§4; 1977 c.508 Â§3; 1979 c.190 Â§58; 1979 c.519 Â§10a; 1981 c.173 Â§14; 1985 c.471 Â§5; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.563 Notice to elector whose registration appears invalid; contents; effect of notice; exceptions. (1) Except as provided in subsection (4) of this section and ORS 247.555, whenever it appears to the county clerk that an elector needs to update the electorÂs registration or that the elector has changed residence address to another county, the county clerk shall mail a notice to the elector.

Â Â Â Â Â  (2) The notice shall be sent by forwardable mail and shall include a postage prepaid, preaddressed return card on which the elector may state the electorÂs current residence and mailing address. The notice shall advise the elector that:

Â Â Â Â Â  (a) The elector should return the card promptly;

Â Â Â Â Â  (b) If the card is not returned by the 21st calendar day immediately preceding an election, the elector may be required to complete a new registration card in order to vote in an election; and

Â Â Â Â Â  (c) The electorÂs registration will be canceled if the elector neither votes nor updates the registration before two general elections have been held.

Â Â Â Â Â  (3) When the county clerk mails a notice under this section, the registration of the elector shall be considered inactive until the elector updates the registration, the registration is canceled or the clerk determines that the registration should be considered active.

Â Â Â Â Â  (4) This section does not apply when the county clerk receives written evidence from the elector or another county clerk indicating a change of residence or mailing address or from the United States Postal Service indicating a change of residence address and the registration of the elector is automatically updated by the county clerk under any provision of this chapter. [1993 c.713 Â§25; 1999 c.410 Â§19; 2001 c.965 Â§45; 2007 c.881 Â§7]

Â Â Â Â Â  247.565 [Formerly 247.600; 1981 c.173 Â§17; 1987 c.719 Â§Â§15,16; 1989 c.503 Â§4; 1993 c.493 Â§2; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.567 [1989 c.979 Â§4; 1993 c.741 Â§21; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.570 Notice of deaths to Secretary of State and county clerk; effect of notice. (1) Not later than five business days after receiving a certificate of death under ORS 432.307, a county registrar designated under ORS 432.035 shall furnish to the county clerk of that county the name, age, date of birth and residence address of the person for whom the registrar has received the certificate of death. If the person was registered to vote in the county, the county clerk immediately shall cancel the registration of the person.

Â Â Â Â Â  (2) Not later than five business days after receiving information from the county registrar under subsection (1) of this section, the county clerk shall furnish the information to the Secretary of State. The Secretary of State shall furnish a copy of the appropriate names received under this subsection to each county clerk. Each county clerk immediately shall cancel the registrations of those persons.

Â Â Â Â Â  (3) The Department of Human Services, during the last week of each month, shall furnish to the Secretary of State a list of the name, age, date of birth, county of residence and residence address of each resident of this state who has died during the preceding month and for whom a certificate of death was not filed with a county registrar. The Secretary of State shall furnish a copy of the appropriate names to each county clerk. Each county clerk immediately shall cancel registrations of those persons. [1963 c.346 Â§4; 1979 c.190 Â§60; 2003 c.596 Â§1]

Â Â Â Â Â  247.575 [1975 c.766 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.580 County clerk to retain notices or elector listings for two years. (1) Copies of all notices and other correspondence issued under ORS 247.195, 247.292, 247.296, 247.563 and 247.570 shall be retained by the county clerk for two years.

Â Â Â Â Â  (2) If the elector registration records of a county are mechanically maintained, the county clerk may satisfy the requirements of subsection (1) of this section by maintaining for two years:

Â Â Â Â Â  (a) Computer listings of electors to whom the clerk issued notices or any other correspondence under ORS 247.195, 247.292, 247.296, 247.563 and 247.570 and facsimile copies of notices and correspondence; or

Â Â Â Â Â  (b) Microfilm records of the listings and copies. [1963 c.346 Â§5; 1975 c.766 Â§3; 1979 c.190 Â§61; 1981 c.173 Â§18; 1985 c.808 Â§8b; 1993 c.713 Â§26; 1999 c.410 Â§20]

Â Â Â Â Â  247.585 [1989 c.173 Â§4; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.590 [Formerly 247.280; 1985 c.808 Â§8c; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.595 [1985 c.808 Â§8a; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  247.600 [1975 c.766 Â§1; 1977 c.829 Â§5; 1979 c.190 Â§59; 1979 c.519 Â§11a; renumbered 247.565]

Â Â Â Â Â  247.610 [1963 c.595 Â§2 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.620 [1963 c.595 Â§3 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); 1967 c.64 Â§1; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.625 [1967 c.64 Â§Â§3,4,5,6; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.630 [1963 c.595 Â§4 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  247.640 [1963 c.595 Â§7 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  247.650 [1963 c.595 Â§8 (247.610, 247.620, 247.630 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  247.905 [1969 c.421 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.910 [Formerly 247.510; 1971 c.241 Â§9; 1975 c.678 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.915 [1969 c.421 Â§Â§3,4,6; 1971 c.32 Â§1; 1975 c.779 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.920 [Formerly 247.520; repealed by 1969 c.421 Â§11]

Â Â Â Â Â  247.925 [1969 c.421 Â§5; 1971 c.32 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  247.935 [1969 c.421 Â§7; repealed by 1979 c.190 Â§431]

LISTS OF ELECTORS

Â Â Â Â Â  247.940 List of active electors; delivery without charge to political parties. (1) Not later than the 21st day before any primary election, general election or special congressional election, a major political party qualified under ORS 248.006 or its affiliate within the county or a minor political party qualified under ORS 248.008 may request from the county clerk a list of active electors, as described in ORS 247.013, of the county. Except as provided in this section, the list shall contain the name, party affiliation, residence or mailing address and precinct name or number of each active elector and shall be arranged in groups by election precinct. The list may not contain any information about participants in the Address Confidentiality Program established under ORS 192.820 to 192.868. A major political party or its affiliate within the county or a minor political party may make no more than two separate requests under this subsection.

Â Â Â Â Â  (2) If the county clerk receives a request under subsection (1) of this section, the clerk shall deliver the list not later than:

Â Â Â Â Â  (a) Ten days after receiving the request; or

Â Â Â Â Â  (b) The date requested, provided that the date requested is more than 10 days after the request was made and at least 10 days before the date of any primary election, general election or special congressional election.

Â Â Â Â Â  (3) The county clerk may not charge for preparation or delivery of the list supplied under this section. [1979 c.190 Â§63; 1979 c.519 Â§13a; 1989 c.637 Â§1; 1991 c.107 Â§2; 1993 c.797 Â§21; 1995 c.712 Â§12; 1995 c.742 Â§8; 1999 c.999 Â§35; 2007 c.542 Â§16]

Â Â Â Â Â  247.945 List of county or statewide electors; delivery to any person; charges. (1) The county clerk, upon request before the 45th day before a primary, general or special election, shall deliver to any person a list of electors. The list may not contain any information about participants in the Address Confidentiality Program established under ORS 192.820 to 192.868. The lists shall be prepared in the manner requested, limited only to the capabilities of the Secretary of State or the county clerk.

Â Â Â Â Â  (2) The county clerk shall collect and pay into the county treasury a charge for the actual cost of supplying lists under subsection (1) of this section.

Â Â Â Â Â  (3) The county clerk shall keep a record of all persons to whom a list of electors is delivered under this section.

Â Â Â Â Â  (4) Upon request, the Secretary of State shall deliver to any person a statewide list of electors. The secretary shall charge a fee of $500 for delivering a list under this subsection. The list may not contain any information about participants in the Address Confidentiality Program established under ORS 192.820 to 192.868. [1969 c.421 Â§Â§8,9; 1979 c.190 Â§64; 1989 c.637 Â§2; 1995 c.712 Â§13; 1999 c.999 Â§36; 2007 c.542 Â§17; 2007 c.570 Â§7a]

Â Â Â Â Â  247.955 Use of lists of electors for commercial purposes prohibited; exceptions. (1) Except as provided in subsection (2) of this section, no person to whom a list of electors is made available or supplied under ORS 247.940 or 247.945 shall use any information in the list for commercial purposes.

Â Â Â Â Â  (2) A person shall not be considered to use for commercial purposes any information contained in a list of electors made available or supplied under ORS 247.940 or 247.945 if the person obtains the list of electors for the purposes of resale to candidates or political committees for political purposes only. [1969 c.421 Â§10; 1979 c.190 Â§65; 1989 c.637 Â§3]

DISCLOSURE OF RESIDENCE ADDRESS OR SIGNATURE OF ELECTORS

Â Â Â Â Â  247.965 When residence address of elector exempt from disclosure as public record; request for exemption. (1) Any elector may request the county clerk to keep the residence address of the elector exempt from disclosure as a public record under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The county clerk shall keep the residence address of an elector exempt from disclosure as a public record under ORS 192.410 to 192.505 if the elector making the request demonstrates to the satisfaction of the county clerk that the electorÂs personal safety or the safety of any family member residing with the elector is in danger if the electorÂs address remains available for public inspection.

Â Â Â Â Â  (3) The county clerk shall automatically mail a ballot to an elector whose residence address is exempt from disclosure under this section.

Â Â Â Â Â  (4) An exemption from disclosure granted under this section shall remain in effect until the elector requests termination of the exemption or the elector is required to update the electorÂs registration. If the elector is required to update the electorÂs registration, the elector may apply for another exemption from disclosure.

Â Â Â Â Â  (5) An exemption from disclosure granted under this section includes an exemption from disclosure of the residence address of an elector under ORS 247.940 or 247.945.

Â Â Â Â Â  (6) A county clerk shall not be held liable for:

Â Â Â Â Â  (a) Granting or denying an exemption from disclosure under this section; or

Â Â Â Â Â  (b) Any unauthorized release of a residence address granted an exemption from disclosure under this section. [1993 c.616 Â§2; 1995 c.742 Â§9; 1999 c.410 Â§21]

Â Â Â Â Â  247.967 Conditions where disclosure of electorÂs residence address required; procedure; exception. Notwithstanding any provision of ORS 192.410 to 192.505:

Â Â Â Â Â  (1) Except as provided in subsection (3) of this section, the county clerk may disclose the residence address of an elector exempt from public disclosure under ORS 247.965 if the county clerk receives a court order or a request from any law enforcement agency to disclose the address.

Â Â Â Â Â  (2) A petition may be filed with the circuit court of the county in which the administrative offices of the county clerk are located requesting disclosure of the residence address of any elector exempt from disclosure under ORS 247.965. The petitioner shall have the burden of showing the disclosure would not constitute an unreasonable invasion of privacy.

Â Â Â Â Â  (3) The county clerk may not disclose the actual address, as defined in ORS 192.820, of an Address Confidentiality Program participant under ORS 192.820 to 192.868. [1993 c.616 Â§3; 2007 c.542 Â§13]

Â Â Â Â Â  247.969 Definition of Âpersonal safetyÂ for purposes of ORS 247.965; rules. (1) The Secretary of State by rule shall define when the Âpersonal safetyÂ of an elector and the safety of any family member residing with the elector is in danger under ORS 247.965. Under the definitions, the electorÂs personal safety or the safety of any family member residing with the elector shall be considered in danger if the elector provides evidence that the elector or any family member residing with the elector has:

Â Â Â Â Â  (a) Been a victim of domestic violence;

Â Â Â Â Â  (b) Obtained orders issued under ORS 133.055;

Â Â Â Â Â  (c) Contacted a law enforcement officer involving domestic violence or other physical abuse;

Â Â Â Â Â  (d) Obtained a temporary restraining or other no contact order to protect the person from future physical harm; or

Â Â Â Â Â  (e) Filed other criminal or civil legal proceedings regarding physical protection.

Â Â Â Â Â  (2) A rule adopted by the Secretary of State under subsection (1) of this section may list other examples of evidence that the electorÂs personal safety or the safety of any family member residing with the elector is in danger. The other examples shall be similar in nature to the evidence described in subsection (1) of this section. [1993 c.616 Â§7]

Â Â Â Â Â  247.971 [1993 c.787 Â§7; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  247.973 Status of signature on voter registration card as public record; copies of signature prohibited; voter registration documents or information exempt from disclosure. (1) Subject to subsection (2) of this section, an individualÂs signature submitted under this chapter for purposes of registering to vote is subject to inspection as a public record under ORS 192.410 to 192.505. The signature may be inspected in the office of the county clerk.

Â Â Â Â Â  (2) A person may not make a copy of or provide to another person a copy of an individualÂs signature submitted under this chapter for purposes of registering to vote.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to copies made by any elections official acting in an official capacity for purposes of administering the provisions of ORS chapters 246 to 260 or any rules adopted thereunder.

Â Â Â Â Â  (4) Identifying information or documents submitted by an individual for purposes of registering to vote as required under the Help America Vote Act of 2002 (P.L. 107-252) are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (5) Identifying information relating to a disability of an elector that is entered into official voter registration records by an elections official is exempt from disclosure under ORS 192.410 to 192.505. [1999 c.824 Â§4; 2003 c.803 Â§15; 2007 c.156 Â§1]

Â Â Â Â Â  247.990 [Amended by 1955 c.695 Â§4; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  247.991 [1957 c.608 Â§48; 1961 c.114 Â§9; 1975 c.678 Â§23; 1979 c.190 Â§66; 1985 c.808 Â§9; 1985 c.833 Â§5; 1987 c.719 Â§13; 1987 c.733 Â§6; 1995 c.742 Â§10; repealed by 1999 c.318 Â§55]

_______________



Chapter 248

Chapter 248 Â Political Parties; Presidential Electors

2007 EDITION

POLITICAL PARTIES; PRESIDENTIAL ELECTORS

ELECTIONS

GENERAL PROVISIONS

248.002Â Â Â Â  Definitions

248.004Â Â Â Â  Powers of political parties; liability of political parties and of officers, employees and members of political parties

248.005Â Â Â Â  Parties to insure widest and fairest representation of members

248.006Â Â Â Â  Qualification and maintenance of status as major political party; loss of status as major political party; calculation of number of party members

248.007Â Â Â Â  Organization of major political parties; applicability of ORS 248.012 to 248.315; election of precinct committeepersons; notice to Secretary of State; use of primary election

248.008Â Â Â Â  Qualification as minor political party; party member registration requirement; eligibility to nominate candidates; maintenance of status as minor political party; loss of status as minor party

248.009Â Â Â Â  Process for nominating candidates by minor political party; notice to filing officer; notice of nominating convention

248.010Â Â Â Â  Use of party name

248.011Â Â Â Â  Enforcement of ORS 248.005 or political party rules

248.012Â Â Â Â  Notice of committee meetings required

PRECINCT COMMITTEEPERSONS

248.015Â Â Â Â  Precinct committeepersons; qualifications; election; vote required; term

248.017Â Â Â Â  Candidacy for office of precinct committeeperson by person who attains age of 18 years after deadline for filing declaration of candidacy

248.023Â Â Â Â  Certificates of election; acceptance of office; list of precinct committeepersons; offices declared vacant when no committeeperson elected

248.024Â Â Â Â  Resignation or ineligibility of precinct committeeperson

248.026Â Â Â Â  Selection of precinct committeeperson to fill vacancy; effective date of selection; term; powers

248.027Â Â Â Â  Committeeperson to continue on central committee despite change in precinct

248.029Â Â Â Â  Recall procedure

COUNTY CENTRAL COMMITTEE

248.031Â Â Â Â  Precinct committeepersons as county central committee; status and functions of committee

248.033Â Â Â Â  Organizational meeting; notice

248.035Â Â Â Â  Transfer of property; election of officers; notice of election; eligibility to vote

248.043Â Â Â Â  Procedure if meeting not called; filling vacancies when no precinct committeeperson elected; term of appointee; notice to county clerk

248.045Â Â Â Â  Proxies prohibited; bylaws or rules; executive committee functions; voting privileges

STATE CENTRAL COMMITTEE

248.072Â Â Â Â  Authority of state central committee

248.075Â Â Â Â  State central committee; organizational meeting; notice

248.085Â Â Â Â  Transfer of property; election of officers; bylaws or rules; executive committee functions

DELEGATES TO NATIONAL CONVENTIONS

248.315Â Â Â Â  Selection of delegates to national convention

PRESIDENTIAL ELECTORS

248.355Â Â Â Â  Selection of presidential electors; candidateÂs pledge

248.360Â Â Â Â  Election time and number of presidential electors to be elected; names of presidential electors not printed on ballot

248.370Â Â Â Â  Convening of electors; vacancies; duties

248.380Â Â Â Â  ElectorsÂ mileage expenses

GENERAL PROVISIONS

Â Â Â Â Â  248.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCommittee officeÂ means chairperson, vice chairperson or other office the county or state central committee of a political party creates to govern the business of the committee.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) ÂMemberÂ means an individual who is registered as being affiliated with the political party. [1979 c.190 Â§67]

Â Â Â Â Â  248.004 Powers of political parties; liability of political parties and of officers, employees and members of political parties. (1) A minor political party or a major political party shall have all the powers granted to a nonprofit corporation under ORS 65.077.

Â Â Â Â Â  (2) A major or minor political party shall be treated for purposes of contractual, tort or other liability as a nonprofit corporation.

Â Â Â Â Â  (3) Officers and employees of a major or minor political party, including officers and employees of local subdivisions of the parties, shall be treated as officers and employees of nonprofit corporations for liability for all matters relating to the political party.

Â Â Â Â Â  (4) Any member of a governing body of a major or minor political party, including local subdivisions of the parties, shall be treated as directors of nonprofit corporations for liability for all matters relating to the political party. If the bylaws of a party designate a central committee, such as a state, county or congressional district central committee, as the governing body of the party, then the members of the central committee shall be directors of the party for purposes of this section.

Â Â Â Â Â  (5) Notwithstanding ORS 65.157, creditors of a major or minor political party may not proceed against members of the political parties for liabilities members owe to the parties arising from their party membership.

Â Â Â Â Â  (6) This section does not affect the liability of political committee directors, treasurers and candidates as provided in ORS chapter 260. [1993 c.797 Â§5]

Â Â Â Â Â  248.005 Parties to insure widest and fairest representation of members. Each political party by rule shall insure the widest and fairest representation of party members in the party organization and activities. Rules shall be adopted by procedures that assure the fair and open participation of all interested party members. [1975 c.779 Â§1; 1979 c.190 Â§68]

Â Â Â Â Â  248.006 Qualification and maintenance of status as major political party; loss of status as major political party; calculation of number of party members. (1) An affiliation of electors becomes a major political party in this state and is qualified to make nominations at a primary election when a number of electors equal to at least five percent of the number of electors registered in this state are registered as members of the party not later than the 275th day before the date of a primary election. An affiliation of electors satisfying the requirements of this subsection shall be subject to the provisions of ORS 248.007 on the date the Secretary of State determines the registration requirements are satisfied.

Â Â Â Â Â  (2) The number of electors described in subsection (1) of this section shall be calculated based on the number of electors registered in this state and eligible to vote, as reported on the official abstracts of the election, at the general election immediately preceding the deadline specified in subsection (1) of this section.

Â Â Â Â Â  (3) After an affiliation of electors becomes a major political party under subsection (1) of this section, in order to maintain status as a major political party subject to ORS 248.007, the party must satisfy the registration requirement of subsection (1) of this section not later than the 275th day before each primary election.

Â Â Â Â Â  (4) An affiliation of electors ceases to be a major political party if the registration requirements of subsection (1) of this section are not satisfied by the 275th day before each primary election. The affiliation of electors ceases to be a major political party on the date the Secretary of State determines that the registration requirement is not satisfied.

Â Â Â Â Â  (5) When an affiliation of electors has not satisfied the registration requirement of subsection (1) of this section for the first time, at the request of a representative of the affiliation of electors, the Secretary of State shall determine not less than once each month whether at least five percent of the number of eligible electors registered in this state are registered as members of the party. After an affiliation of electors has qualified as a major political party, the Secretary of State shall determine on the 274th day before each primary election whether the major political party has satisfied the registration requirements described in subsection (3) of this section. [1979 c.190 Â§69; 1993 c.797 Â§1; 1995 c.712 Â§14; 2001 c.721 Â§1]

Â Â Â Â Â  248.007 Organization of major political parties; applicability of ORS 248.012 to 248.315; election of precinct committeepersons; notice to Secretary of State; use of primary election. (1) Subject to ORS 248.005, a major political party may organize and select delegates to national party conventions in any manner.

Â Â Â Â Â  (2) The provisions of ORS 248.012 to 248.315 do not apply to a major political party if the party has notified the Secretary of State as provided in subsection (5) of this section that the party does not intend to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 do not apply to a party described in this subsection.

Â Â Â Â Â  (3) ORS 248.012 to 248.315 apply only to a major political party that has notified the Secretary of State as provided in subsection (5) of this section that the political party intends to be subject to the provisions of ORS 248.012 to 248.315. References to precinct committeepersons in any provisions of ORS chapters 246 to 260 shall apply to a party described in this subsection. If a major political party fails to notify the Secretary of State under this subsection, the party shall be considered subject to the provisions of ORS 248.012 to 248.315.

Â Â Â Â Â  (4) A major political party shall notify the Secretary of State as provided in subsection (5) of this section if the party does not intend to be subject to the provisions of ORS 248.012 to 248.315 except that the party intends to elect precinct committeepersons. If a party notifies the Secretary of State under this subsection, the party shall elect precinct committeepersons only as provided in ORS 248.015 and shall elect precinct committeepersons in the same manner in all precincts in this state.

Â Â Â Â Â  (5) Not later than the 274th day before the date of the primary election, a major political party shall notify the Secretary of State in writing whether or not the party intends to be subject to the provisions of ORS 248.012 to 248.315 or whether the party intends to elect precinct committeepersons under subsection (4) of this section. If the major political party does not intend to be subject to the provisions of ORS 248.012 to 248.315 or intends to elect precinct committeepersons under subsection (4) of this section, the party shall file with the Secretary of State, at the same time notice is given under this subsection, a copy of its organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs.

Â Â Â Â Â  (6) In each even-numbered year, a major political party shall file with the Secretary of State a statement indicating that the party is operating subject to ORS 248.012 to 248.315 or a copy of current organizational documents setting forth the manner in which its officers and managing committees are selected or any other manner in which it conducts its affairs. Material described in this subsection shall be filed on the 274th day before the third Tuesday in May of each odd-numbered year.

Â Â Â Â Â  (7) A major political party subject to the provisions of this section shall nominate candidates of the major political party, for other than political party office, at the primary election. [1993 c.797 Â§3; 1995 c.712 Â§15]

Â Â Â Â Â  248.008 Qualification as minor political party; party member registration requirement; eligibility to nominate candidates; maintenance of status as minor political party; loss of status as minor party. (1) An affiliation of electors becomes a minor political party in the state, a county or other electoral district, qualified to make nominations for public office in that electoral district and in any other electoral district wholly contained within the electoral district, when either of the following events occurs:

Â Â Â Â Â  (a) When the affiliation of electors has filed with the Secretary of State a petition with the signatures of at least a number of electors equal to one and one-half percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term. The petition also shall state the intention to form a new political party and give the designation of it. The filed petition shall contain only original signatures. The petition shall be filed not later than two years following the date the prospective petition is filed. The circulator shall certify on each signature sheet that the circulator witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet and that the circulator believes each individual is an elector registered in the electoral district. The Secretary of State shall verify whether the petition contains the required number of signatures of electors. The petition shall not be accepted for filing if it contains less than 100 percent of the required number of signatures. The Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition shall not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. The Secretary of State may employ professional assistance to determine the sampling technique. The statistical sampling technique may be the same as that adopted under ORS 250.105. Before circulating the petition, the chief sponsor of the petition shall file with the Secretary of State a signed copy of the prospective petition. The chief sponsor shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor shall notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (A) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (B) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (b) When the affiliation of electors has polled for any one of its candidates for any public office in the electoral district at least one percent of the total votes cast in the electoral district for all candidates for:

Â Â Â Â Â  (A) Presidential elector at the last general election at which candidates for President and Vice President of the
United States
were listed on the ballot; or

Â Â Â Â Â  (B) Any single state office to be voted upon in the state at large for which nominations by political parties are permitted by law at the most recent election at which a candidate for the office was elected to a full term.

Â Â Â Â Â  (2) After satisfying either requirement of subsection (1) of this section, the minor political party may nominate candidates at the next general election if at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-tenth of one percent of the total votes cast in the state or electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term are registered as members of the party.

Â Â Â Â Â  (3) A filing officer shall not accept a certificate of nomination of a candidate nominated by a minor political party unless the minor political party has satisfied the registration requirement of subsection (2) of this section.

Â Â Â Â Â  (4) After a minor political party qualifies to nominate candidates, in order to maintain status as a minor political party:

Â Â Â Â Â  (a) A candidate or candidates of the party must poll a number of votes described in subsection (1)(b) of this section at each subsequent general election and following each general election, the registration requirement of subsection (2) of this section must be satisfied; or

Â Â Â Â Â  (b) Following each general election, at any time during the period beginning on the date of the next primary election and ending on the 90th day before the next general election, a number of electors equal to at least one-half of one percent of the total number of registered electors in this state must be registered as members of the party.

Â Â Â Â Â  (5) An affiliation of electors ceases to be a minor political party in the state or electoral district if:

Â Â Â Â Â  (a) The registration requirement of subsection (2) or (4)(b) of this section is not satisfied. The affiliation of electors ceases to be a minor political party on the date of the deadline for satisfying the registration requirement; or

Â Â Â Â Â  (b) Except as provided in subsection (4)(b) of this section, in the case of a minor political party qualified to nominate candidates, a candidate or candidates of the minor political party do not satisfy the one percent requirement specified in subsection (1)(b) of this section at the next general election. The affiliation of electors ceases to be a minor political party on the date of the election.

Â Â Â Â Â  (6) During the period beginning on the date of the primary election and ending on the 90th day before the date of the general election, the Secretary of State shall determine not less than once each month whether the registration requirement of subsection (2) or (4)(b) of this section has been satisfied. If the party changes its name, only those electors who register on or after the effective date of the name change as members of the party under the new party name shall be counted as members of the party under this subsection.

Â Â Â Â Â  (7) An affiliation of electors or a minor political party may not satisfy the one percent requirement referred to in subsection (1)(b) of this section by nominating a candidate who is the nominee of another political party at the same election. [1979 c.190 Â§70; 1983 c.756 Â§5; 1989 c.68 Â§1; 1989 c.923 Â§27; 1993 c.797 Â§Â§2,2a; 1995 c.606 Â§3; 1995 c.712 Â§16; 1997 c.287 Â§1; 1999 c.318 Â§23; 2001 c.331 Â§1; 2001 c.721 Â§3; 2007 c.848 Â§22]

Â Â Â Â Â  248.009 Process for nominating candidates by minor political party; notice to filing officer; notice of nominating convention. (1) A minor political party shall file with the filing officer a copy of its organizational documents establishing its process for nominating candidates for public office. The organizational documents shall be filed not later than 30 days after they are adopted. The nominating process for candidates for election at the general election shall provide an equal opportunity to all registered members of the party within the electoral district to participate in the process of making nominations or selecting the delegates who will make the nominations. A minor political party shall file copies of any changes to its organizational documents relating to nomination of candidates for public office not later than 30 days after the date any changes were made. The minor political party shall nominate candidates for public office only in accordance with the procedures set forth in its organizational documents.

Â Â Â Â Â  (2) A minor political party shall file with the filing officer a list of any officers selected by the party. The list shall be filed not later than 10 days after any selection is made. A minor political party shall file copies of any changes to the list of officers not later than 10 days after the date any changes were made.

Â Â Â Â Â  (3) Not later than the 10th day before any nominating convention of a minor political party, notice shall be published at least once in not fewer than three newspapers of general circulation within the electoral district for which the nomination will be made. If there are fewer than three newspapers of general circulation within the electoral district, notice shall be published at least once in one newspaper of general circulation within the electoral district for which the nomination will be made and other public notice shall be given that is reasonably calculated to assure that party members in the electoral district receive notice of the convention. The notice shall contain the time and place of the convention, and the office or offices for which nominations will be made. [1993 c.797 Â§4; 1995 c.606 Â§4]

Â Â Â Â Â  248.010 Use of party name. Each major political party and minor political party, its nominated candidates and its members and officers shall have the exclusive right to use the whole party name or any part of it. [Amended by 1957 c.608 Â§49; 1965 c.407 Â§1; 1975 c.779 Â§4; 1979 c.190 Â§71; 1983 c.514 Â§5]

Â Â Â Â Â  248.011 Enforcement of ORS 248.005 or political party rules. Except as expressly required by law, the Secretary of State, a county clerk or any other elections official shall not enforce the provisions of ORS 248.005 or any other rule adopted by a political party. [1995 c.606 Â§2]

Â Â Â Â Â  248.012 Notice of committee meetings required. The chairperson of a county central committee or state central committee shall notify by mail the entire membership of the committee not later than the sixth day before the date of an anticipated meeting. Except for the notice of an organizational meeting of a county central committee, failure to give timely notice of the time, date and place of a meeting shall invalidate the business of the meeting. [Formerly 248.100]

PRECINCT COMMITTEEPERSONS

Â Â Â Â Â  248.015 Precinct committeepersons; qualifications; election; vote required; term. (1) A precinct committeeperson shall be a representative of the major political party in the precinct. At the primary election a major political party shall elect from its members a committeeperson of each sex for every 500 electors, or major fraction thereof, who are registered in the precinct on January 31 of the year of the primary election. In any event the political party members of a precinct shall be entitled to elect not less than one committeeperson of each sex in the precinct. No person shall hold office as committeeperson in more than one precinct.

Â Â Â Â Â  (2) A member of a major political party may become a candidate for precinct committeeperson of the precinct in which the person is registered, or of a precinct within the same county adjoining that precinct, by filing a declaration of candidacy described in ORS 249.031, except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) ORS 249.031 (1)(i) shall not apply to declarations of candidacy for candidates for precinct committeeperson.

Â Â Â Â Â  (4) A member of the major political party who has been a member of that party for 180 days before the primary election may be elected by write-in votes as precinct committeeperson of the precinct in which the member is registered, or of a precinct within the same county adjoining that precinct.

Â Â Â Â Â  (5) Unless a qualified person receives at least three votes, no person shall be deemed to have been elected as precinct committeeperson and the office of committeeperson shall be vacant.

Â Â Â Â Â  (6) The term of office of a precinct committeeperson is from the 24th day after the date of the primary election until the 24th day after the date of the next following primary election.

Â Â Â Â Â  (7) A precinct committeeperson shall not be considered a public officer. [1965 c.407 Â§Â§3, 7; subsection (6) enacted as 1967 c.540 Â§3 (3); 1969 c.282 Â§1; 1977 c.199 Â§1; 1977 c.644 Â§1; 1979 c.190 Â§73; 1981 c.862 Â§1; 1991 c.87 Â§1; 1991 c.107 Â§3; 1995 c.712 Â§17]

Â Â Â Â Â  248.017 Candidacy for office of precinct committeeperson by person who attains age of 18 years after deadline for filing declaration of candidacy. Notwithstanding any provision of ORS 248.015, an otherwise qualified person who will attain the age of 18 years after the deadline for filing a declaration of candidacy for the office of precinct committeeperson and on or before the date of the primary election, and who is registered as a member of the major political party not later than the date of the primary election, is eligible to file a nominating petition for the office of precinct committeeperson, to be listed on the ballot and to be elected to the office, including by write-in votes. [1993 c.583 Â§2; 1995 c.712 Â§18]

Â Â Â Â Â  248.018 [1973 c.827 Â§24b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  248.020 [Amended by 1957 c.608 Â§50; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.023 Certificates of election; acceptance of office; list of precinct committeepersons; offices declared vacant when no committeeperson elected. (1) Not later than the 20th day after a primary election, the county clerk shall mail a certificate of election to each newly elected precinct committeeperson within the county. The clerk also shall mail an ÂAcceptance of OfficeÂ form to each person elected by write-in votes to the office of committeeperson. The form shall include a statement to be signed by the person elected that the person is qualified to hold the office.

Â Â Â Â Â  (2) A person elected by write-in votes to the office of precinct committeeperson shall be certified for the office by filing with the county clerk, not later than the 27th day after the date of the primary election, a signed ÂAcceptance of OfficeÂ form.

Â Â Â Â Â  (3) Not later than the 31st day after a primary election, the county clerk shall prepare, maintain and furnish to the chairpersons of the respective retiring county central committees within the county and the chairpersons of the state central committees, a list of the party precinct committeepersons elected and certified. At the same time the county clerk shall declare the other offices of committeeperson vacant. [1965 c.407 Â§Â§4,5; 1975 c.779 Â§5; 1977 c.644 Â§2; 1979 c.190 Â§74; 1987 c.267 Â§10; 1995 c.607 Â§75; 1995 c.712 Â§19]

Â Â Â Â Â  248.024 Resignation or ineligibility of precinct committeeperson. (1) A precinct committeeperson may resign from the office by filing a written notification of resignation with the county clerk. Upon receipt of this notification, the county clerk shall:

Â Â Â Â Â  (a) Remove the name of the person from the list of committeepersons.

Â Â Â Â Â  (b) Declare that office vacant.

Â Â Â Â Â  (c) Notify the appropriate county central committee.

Â Â Â Â Â  (2) When a precinct committeeperson ceases to be registered in the precinct in which the committeeperson was elected or a precinct adjoining that precinct within the same county, changes political party registration or dies, the county central committee shall notify the county clerk of the fact. Upon receipt of this notification, if the county clerk determines that the notification is correct, the clerk shall:

Â Â Â Â Â  (a) Remove the name of the person from the list of committeepersons.

Â Â Â Â Â  (b) Declare that office vacant. [Formerly 248.047]

Â Â Â Â Â  248.025 [1965 c.407 Â§6; 1979 c.190 Â§79; renumbered 248.031]

Â Â Â Â Â  248.026 Selection of precinct committeeperson to fill vacancy; effective date of selection; term; powers. (1) The members of a county central committee may select a member of the major political party who is registered in the precinct in which the vacancy exists, or registered in a precinct within the same county adjoining that precinct, to fill a vacancy in the office of precinct committeeperson.

Â Â Â Â Â  (2) When a county central committee votes to select a person to fill a vacancy in the office of precinct committeeperson, the chairperson of the committee shall give written notice to the county clerk of the proposed selection. The selection shall take effect when the county clerk upon timely verification of eligibility, places the name of the person selected on the list of committeepersons. The county clerk shall then send written notice of the selection to the person and the county central committee.

Â Â Â Â Â  (3) A person selected to fill a vacancy in the office of precinct committeeperson may be removed from office at the pleasure of the central committee, but, except as provided in subsection (4) of this section, otherwise shall hold the office for the unexpired term and shall have the powers, duties and privileges of an elected committeeperson.

Â Â Â Â Â  (4) A person selected to fill a vacancy in the office of precinct committeeperson may not vote on the election of county central committee officers at the organizational meeting of the committee as provided in ORS 248.035. A person selected to fill a vacancy in the office of precinct committeeperson may vote to fill any vacancy in a committee office after the organizational meeting. [Formerly 248.055; 1987 c.620 Â§1; 2005 c.506 Â§3]

Â Â Â Â Â  248.027 Committeeperson to continue on central committee despite change in precinct. A precinct committeeperson who represents a precinct which is subsequently combined, consolidated or abolished shall continue to be a member of the county central committee until the end of that committeepersonÂs regular term of office. [Formerly 248.057]

Â Â Â Â Â  248.029 Recall procedure. (1) Except as provided in this section, the provisions for recall of a public officer under ORS 249.002 to 249.013 and 249.865 to 249.877, apply to a recall election of a precinct committeeperson.

Â Â Â Â Â  (2) A precinct committeeperson may be recalled by a petition signed by the number of party members equal to not less than 25 percent of the number of party members who voted in the precinct as it existed at the preceding primary election. The petitioners shall state in not more than 200 words on the recall petition the reasons for the recall. If the committeeperson resigns, the resignation shall take effect on the date of the resignation. If the committeeperson does not resign before the fifth day after the petition is filed with the county clerk, a special election shall be ordered by the county clerk to be held not later than the 25th day after the petition is filed to determine whether the committeeperson will be recalled. The recall election shall be held in the precinct as it existed when the committeeperson was elected. On the ballot shall be printed the reasons for the recall stated in the recall petition, and, in not more than 200 words, the committeepersonÂs justification of the committeepersonÂs actions in office. The committeeperson shall continue to perform duties of the office until the result of the special election is declared.

Â Â Â Â Â  (3) The cost of the election shall be paid by the county central committee of the party of the committeeperson. [Formerly 248.053; 1981 c.173 Â§19; 1987 c.267 Â§11; 1995 c.712 Â§20]

Â Â Â Â Â  248.030 [Amended by 1957 c.608 Â§51; repealed by 1965 c.407 Â§18]

COUNTY CENTRAL COMMITTEE

Â Â Â Â Â  248.031 Precinct committeepersons as county central committee; status and functions of committee. The precinct committeepersons of the county shall constitute the county central committee of their party. The county central committee of each major political party is the highest party authority in county party matters and may adopt rules or resolutions for any matter of party government within the county which is not controlled by the laws of this state. [Formerly 248.025]

Â Â Â Â Â  248.033 Organizational meeting; notice. (1) The organizational meeting of a county central committee shall be held no less frequently than every 25 months.

Â Â Â Â Â  (2) The retiring county central committee shall prepare a written notice designating the time, date and place of the meeting and file a copy of the notice with the county clerk not later than the 40th day before the date of the meeting. The retiring county central committee also shall mail a copy of the notice to the state central committee.

Â Â Â Â Â  (3) Upon request of a county central committee, the county clerk shall provide the county central committee, without charge, a list of the names, addresses and other contact information, including electronic mail addresses or telephone numbers, of persons holding the office of precinct committeeperson for that major political party on the date the clerk receives notice of an organizational meeting under subsection (2) of this section.

Â Â Â Â Â  (4) The chairperson of the retiring county central committee shall mail a copy of the notice of the time, date and place of the meeting, not later than the 10th day before the meeting, to each member of the county central committee. If permitted by the bylaws of the county central committee, the county central committee may notify members by means other than by mail. [1965 c.407 Â§8; 1975 c.779 Â§6; 1977 c.644 Â§3; 1979 c.190 Â§80; 1981 c.862 Â§2; 1987 c.267 Â§12; 1995 c.712 Â§21; 2005 c.506 Â§1]

Â Â Â Â Â  248.035 Transfer of property; election of officers; notice of election; eligibility to vote. (1) At the organizational meeting of a county central committee:

Â Â Â Â Â  (a) The officers of the retiring county central committee shall make available to the committee the property, records and funds owned or controlled by the retiring committee.

Â Â Â Â Â  (b) The committee next shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the county central committee. The committee shall determine the term of each office. Only a newly elected precinct committeeperson may vote on the election of committee officers.

Â Â Â Â Â  (2) The elected chairperson, within 48 hours of the chairpersonÂs election, shall send a list of the officers of the committee to the county clerk and to the state central committee.

Â Â Â Â Â  (3) Only a newly elected precinct committeeperson or a person appointed or selected to fill a vacancy in the office of committeeperson may vote to fill a vacancy in a committee office. Immediately before a meeting of the county central committee at which there may be an election to fill a vacancy in a committee office, the chairperson shall obtain from the county clerk a list of committee members. The list shall determine the eligibility of a committeeperson to vote to fill a vacancy in a committee office. [1965 c.407 Â§9 (1), (2), (3), (4); 1973 c.773 Â§5; 1975 c.779 Â§7; 1979 c.190 Â§81; 2005 c.506 Â§4]

Â Â Â Â Â  248.040 [Repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.043 Procedure if meeting not called; filling vacancies when no precinct committeeperson elected; term of appointee; notice to county clerk. If a newly elected county central committee fails to meet or to organize or if no person within a county is elected by a major political party as a precinct committeeperson, the chairperson of the retiring state central committee shall appoint a temporary chairperson of the county central committee. The temporary chairperson shall call an organizational meeting and organize the committee as provided by applicable provisions of ORS 248.033 and 248.035. A temporary chairperson appointed when no precinct committeeperson is elected may appoint members to fill the vacancies in the office of committeeperson for the precinct in which the persons are registered. A person so appointed may be removed from office at the pleasure of the central committee, but otherwise shall hold the office of committeeperson for the unexpired term and shall have the powers, duties and privileges of a committeeperson. When a person is appointed to the office of committeeperson pursuant to this subsection, the temporary chairperson shall notify, in writing, the county clerk of the appointment. The county clerk shall place the name of the person appointed on the list of committeepersons. [1965 c.407 Â§9 (5), (6); 1979 c.190 Â§82]

Â Â Â Â Â  248.045 Proxies prohibited; bylaws or rules; executive committee functions; voting privileges. Proxies in no instance shall be permitted to participate at any county central committee meeting. At any meeting of the county central committee, the committee may:

Â Â Â Â Â  (1) Adopt, amend or repeal bylaws or rules for the government of the political party in the county.

Â Â Â Â Â  (2) By the adoption of bylaws or of a resolution, select an executive committee and authorize the executive committee to exercise those powers delegated to it by the central committee including, but not limited to, the power to fill a vacancy in the office of committeeperson pursuant to ORS 248.026. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to, or fill a vacancy in a committee office. The persons selected as the executive committee need not be members of the county central committee.

Â Â Â Â Â  (3) Except as provided by ORS 248.035 (3), grant participation and voting privileges to a:

Â Â Â Â Â  (a) Person who holds a public office or an office of a political party.

Â Â Â Â Â  (b) Person who has been nominated for a public office at the preceding primary election.

Â Â Â Â Â  (c) Member of the executive committee of the county central committee. [1965 c.407 Â§10; 1979 c.190 Â§83; 1987 c.267 Â§13; 1995 c.712 Â§22]

Â Â Â Â Â  248.047 [1965 c.407 Â§11; 1967 c.540 Â§1; 1975 c.779 Â§8; 1979 c.190 Â§75; renumbered 248.024]

Â Â Â Â Â  248.049 [1967 c.540 Â§3 (1), (2); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  248.050 [Repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.053 [1967 c.540 Â§4; 1979 c.190 Â§78; renumbered 248.029]

Â Â Â Â Â  248.055 [1965 c.407 Â§12; 1967 c.540 Â§2; 1975 c.779 Â§9; 1979 c.190 Â§76; renumbered 248.026]

Â Â Â Â Â  248.057 [1967 c.124 Â§2; 1979 c.190 Â§77; renumbered 248.027]

Â Â Â Â Â  248.060 [Amended by 1957 c.608 Â§52; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.070 [Amended by 1957 c.608 Â§53; 1961 c.94 Â§1; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.071 [1965 s.s. c.1 Â§3 (enacted as 248.070); repealed by 1967 c.227 Â§1]

STATE CENTRAL COMMITTEE

Â Â Â Â Â  248.072 Authority of state central committee. The state central committee is the highest party authority in the state and may adopt rules or resolutions for any matter of party government which is not controlled by the laws of this state. [1979 c.190 Â§84]

Â Â Â Â Â  248.075 State central committee; organizational meeting; notice. (1) The state central committee shall consist of at least two delegates from each county central committee and other delegates from each county equal to the number of party members in the county registered on the date of the primary election divided by 15,000. If the remaining number exceeds 7,500, one additional delegate shall represent the county. The delegates and an equal number of alternate delegates shall be selected by the county central committee. When a delegate of a county central committee is unable to attend a meeting of the state central committee, an alternate delegate of the county central committee may attend the meeting.

Â Â Â Â Â  (2) The organizational meeting of a newly elected state central committee shall be held on a date to be determined by party rule. The retiring state central committee shall mail notice of the meeting, not later than the sixth day before the meeting, to each member of the newly elected state central committee. If permitted by the bylaws of the state central committee, the state central committee may notify members by means other than by mail.

Â Â Â Â Â  (3) The chairperson of the retiring state central committee shall mail a notice of the meeting to the county central committees not later than the 45th day before the meeting. The state central committee may not reorganize without the mailing of this notification.

Â Â Â Â Â  (4) If a county central committee fails to organize before the organizational meeting of the state central committee, the appointed temporary chairperson of the county central committee may act as the sole delegate from that committee to the state central committee.

Â Â Â Â Â  (5) If the retiring state central committee does not mail notice of the organizational meeting under subsection (2) of this section, the meeting may be called by a petition signed by at least 19 chairpersons of the county central committees. The petition shall state the time, date and place of the organizational meeting. A copy of the petition shall be mailed to each newly elected chairperson and vice chairperson of the county central committees not later than the sixth day before the meeting. A copy of the petition shall be filed with the Secretary of State. [1965 c.407 Â§13; 1975 c.779 Â§10; 1979 c.190 Â§85; 1981 c.862 Â§3; 1987 c.267 Â§14; 1995 c.712 Â§23; 2005 c.506 Â§2]

Â Â Â Â Â  248.080 [Amended by 1957 c.608 Â§54; repealed by 1965 c.407 Â§18]

Â Â Â Â Â  248.085 Transfer of property; election of officers; bylaws or rules; executive committee functions. (1) At the organizational meeting of the state central committee:

Â Â Â Â Â  (a) The officers of the retiring state central committee shall deliver to the newly elected committee the property, records and funds owned or controlled by the retiring committee.

Â Â Â Â Â  (b) The committee shall elect a chairperson, vice chairperson and other officers the committee considers necessary. The persons elected to the offices need not be members of the state central committee. The committee shall determine the term of each office.

Â Â Â Â Â  (c) The committee shall adopt, amend or repeal bylaws or rules for the government of the state central committee.

Â Â Â Â Â  (2) At any meeting of the state central committee, the committee, by bylaw or resolution, may select an executive committee and delegate powers to it. The persons selected as the executive committee need not be members of the state central committee. In no event may the central committee delegate, or the executive committee exercise, the power to elect a person to fill a vacancy in state committee offices. However, the central committee may provide in its bylaws for the appointment by the executive committee of a temporary officer to fill a vacancy. [1965 c.407 Â§14; 1975 c.779 Â§11; 1979 c.190 Â§86]

Â Â Â Â Â  248.090 [Amended by 1957 c.608 Â§55; 1965 s.s. c.1 Â§4; 1971 c.627 Â§1; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.095 [1989 c.986 Â§4; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  248.100 [Amended by 1965 c.407 Â§15; 1975 c.779 Â§12; 1979 c.190 Â§71; renumbered 248.012]

Â Â Â Â Â  248.110 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.120 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.140 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  248.150 [Amended by 1957 c.608 Â§56; 1965 c.320 Â§1; repealed by 1967 c.227 Â§1]

Â Â Â Â Â  248.160 [Amended by 1957 c.608 Â§57; 1975 c.779 Â§12a; 1979 c.190 Â§87; repealed by 1983 c.567 Â§22]

Â Â Â Â Â  248.170 [1973 c.773 Â§8; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.175 [1973 c.773 Â§9; renumbered 171.062]

Â Â Â Â Â  248.180 [1973 c.773 Â§10; renumbered 171.064]

Â Â Â Â Â  248.210 [1961 c.667 Â§2; 1965 c.407 Â§16; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.220 [1961 c.667 Â§3; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.310 [Amended by 1957 c.608 Â§58; 1975 c.779 Â§13; repealed by 1979 c.190 Â§431]

DELEGATES TO NATIONAL CONVENTIONS

Â Â Â Â Â  248.315 Selection of delegates to national convention. (1) After a presidential preference primary election, each major political party whose national affiliate holds a convention to select its nominee for President of the
United States
shall select delegates to the national convention of that party.

Â Â Â Â Â  (2) Delegates to the national convention of a party shall be selected in the manner provided by party rules, which shall provide all electors registered as members of the party equal opportunity to participate in the selection of delegates.

Â Â Â Â Â  (3) Delegates to the national convention of the party shall be selected so that the number of delegates who favor a certain candidate shall represent the proportion of votes received by the candidate in relation to the other candidates of that party at the presidential preference primary election. Each person selected as a delegate shall sign a pledge that the person will continue to support at the national convention the candidate for President of the
United States
the person is selected as favoring until:

Â Â Â Â Â  (a) The candidate is nominated at the convention;

Â Â Â Â Â  (b) The candidate receives less than 35 percent of the votes for nomination at the convention;

Â Â Â Â Â  (c) The candidate releases the delegate from the pledge; or

Â Â Â Â Â  (d) Two convention nominating ballots have been taken. [1975 c.779 Â§15; 1979 c.190 Â§88; 1979 c.748 Â§1; 1987 c.267 Â§15; 1993 c.797 Â§28]

Â Â Â Â Â  248.320 [Amended by 1957 c.608 Â§59; 1969 c.603 Â§1; subsections (2), (3), (4) enacted as 1969 c.603 Â§4; 1971 c.685 Â§1; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.325 [1971 c.590 Â§2; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.330 [Amended by 1957 c.608 Â§60; 1969 c.603 Â§2; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.340 [Amended by 1957 c.608 Â§61; renumbered 248.355]

Â Â Â Â Â  248.350 [Amended by 1957 c.608 Â§62; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.352 [1965 c.526 Â§Â§2,3,5; repealed by 1975 c.779 Â§28]

Â Â Â Â Â  248.354 [1965 c.526 Â§4; repealed by 1975 c.779 Â§28]

PRESIDENTIAL ELECTORS

Â Â Â Â Â  248.355 Selection of presidential electors; candidateÂs pledge. (1) In a year when a President and Vice President of the
United States
are to be nominated and elected, each political party nominating candidates for those offices shall select a number of candidates for elector of President and Vice President equal to the total number of Senators and Representatives to which this state is entitled in Congress.

Â Â Â Â Â  (2) A candidate for elector when selected shall sign a pledge that, if elected, the candidate will vote in the electoral college for the candidates of the party for President and Vice President. The Secretary of State shall prescribe the form of the pledge. The party shall certify the names of the selected candidates for elector to the Secretary of State not later than the 70th day before the election of electors. [Formerly 248.340; 1961 c.46 Â§1; 1961 c.667 Â§4; 1965 c.138 Â§1; 1975 c.779 Â§16; 1979 c.190 Â§89; 1993 c.797 Â§25; 2001 c.965 Â§2]

Â Â Â Â Â  248.360 Election time and number of presidential electors to be elected; names of presidential electors not printed on ballot. (1) At the general election in a year when a President and Vice President of the
United States
are to be elected, the electors of this state shall elect as many electors of President and Vice President as this state is entitled to elect Senators and Representatives in Congress.

Â Â Â Â Â  (2) The names of the electors shall not be printed on the general election ballot. A vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates. [Amended by 1979 c.190 Â§90; 1993 c.493 Â§4]

Â Â Â Â Â  248.370 Convening of electors; vacancies; duties. The electors of President and Vice President shall convene at the State Capitol on the Monday after the second Wednesday in December following their election. If there is any vacancy in the office of an elector caused by death, refusal to act, neglect to attend or otherwise, the electors present immediately shall fill it by plurality of voice votes. When all the electors have appeared or the vacancies have been filled, the electors shall perform the duties required of them by the Constitution and laws of the
United States
. [Amended by 1979 c.190 Â§91; 1995 c.79 Â§88; 1995 c.607 Â§12]

Â Â Â Â Â  248.380 ElectorsÂ mileage expenses. An elector of President and Vice President of the
United States
who attends at the time and place appointed and votes for President and Vice President shall be entitled to receive from this state mileage expenses at the rate allowed to members of the Legislative Assembly. [Amended by 1957 c.608 Â§63; 1979 c.190 Â§92; 1995 c.607 Â§13]

Â Â Â Â Â  248.990 [1965 c.407 Â§17; 1975 c.779 Â§14; 1979 c.190 Â§93; repealed by 1987 c.718 Â§5]

_______________



Chapter 249

Chapter 249 Â Candidates; Recall

2007 EDITION

ELECTIONS

CANDIDATES; RECALL

GENERAL PROVISIONS

249.002Â Â Â Â  Definitions

249.004Â Â Â Â  Verification of documents

249.005Â Â Â Â  Acceptance of petition or minutes without original signatures

249.006Â Â Â Â  Official dating of petitions and declarations

249.008Â Â Â Â  Verification of signatures by county clerk; removal of signatures prohibited after submittal

249.009Â Â Â Â  Exclusive form of signature sheets for petitions; numbering of signature sheets; rules

249.012Â Â Â Â  Preservation of certain records

249.013Â Â Â Â  Candidacy for more than one office; effect of filing petition or declaration for more than one office without prior withdrawal; district and city offices

MAJOR POLITICAL PARTY NOMINATIONS AND NOMINATIONS TO NONPARTISAN

OFFICE

(Generally)

249.016Â Â Â Â  Nomination of candidates of major political party or for nonpartisan office

249.020Â Â Â Â  Filing of candidatesÂ nominating petition or declaration of candidacy

249.023Â Â Â Â  Nomination of major political party candidates who attain age of 18 years after deadline for filing nominating petition or declaration of candidacy

249.031Â Â Â Â  Contents of petition or declaration

249.035Â Â Â Â  Filing officer

249.037Â Â Â Â  Time for filing petition or declaration

249.042Â Â Â Â  Declaration or petition as evidence of candidacy

249.046Â Â Â Â  Party membership required for nomination of party; effect of inactive registration; exceptions

249.048Â Â Â Â  Unsuccessful candidate not eligible as candidate

(Declarations of Candidacy)

249.056Â Â Â Â  Filing fees

(Nominating Petitions)

249.061Â Â Â Â  One candidate per petition; prospective petition; statement regarding payment of petition circulators; certification of signature sheets

249.064Â Â Â Â  Information required on petition; certification of petition

249.068Â Â Â Â  Requirements regarding number and distribution of persons signing partisan petitions

249.072Â Â Â Â  Requirements regarding number and distribution of persons signing nonpartisan petitions

249.076Â Â Â Â  Qualifications of signers of petitions

(Nomination of Presidential Candidate by Major Political Party)

249.078Â Â Â Â  Printing name of candidate for presidential nomination of major party on ballot; discretion of Secretary of State; nominating petition; petition requirements

(Nomination to Nonpartisan Office)

249.088Â Â Â Â  Determining number of nominees; nomination or election of candidate at nominating election

249.091Â Â Â Â  Nomination of certain nonpartisan candidates without election

(Withdrawal Before Nomination)

249.170Â Â Â Â  Withdrawal of candidacy; refund of filing fee

(Withdrawal from Nomination)

249.180Â Â Â Â  Withdrawal of candidacy by nominee

(Filling Vacancy in Nomination or Office)

249.190Â Â Â Â  Filling vacancy in nomination of major party; rules

249.200Â Â Â Â  Nomination by major party to fill vacancy in partisan office; exceptions; rules

249.205Â Â Â Â  Filling vacancy in nomination to nonpartisan office; nomination procedure to fill vacancy in nonpartisan office; rules

NOMINATION OF CANDIDATES TO PARTISAN OFFICE BY OTHER THAN MAJOR

POLITICAL PARTY

(General Provisions)

249.705Â Â Â Â  Nomination by other than major party

249.712Â Â Â Â  Acceptance of nomination

249.720Â Â Â Â  Information to be contained in certificate of nomination

249.722Â Â Â Â  Time for filing certificate; filing officers; rules

(Nomination by Assembly of Electors)

249.735Â Â Â Â  Qualification as assembly of electors; records; notice; nomination by assembly

249.737Â Â Â Â  Filing officer for nomination by assembly of electors

(Nomination by Individual Electors)

249.740Â Â Â Â  Certificates of nomination made by individual electors; statement regarding payment of petition circulators; certification of signature sheets

(Register of Nominations)

249.810Â Â Â Â  Entries in register of nominations upon filing certificates

(Withdrawals; Filling Vacancies)

249.830Â Â Â Â  Procedure for withdrawing nomination

249.842Â Â Â Â  Filling vacancy in nomination; rules

249.850Â Â Â Â  Filing of certificate to fill vacancy in nominations; notifying proper officials to make changes in general election ballots

RECALL OF PUBLIC OFFICER

249.865Â Â Â Â  Filing prospective petition; contents of petition; statement regarding payment of petition circulators; certification of signature sheets; effect of violation

249.870Â Â Â Â  Number of signers on recall petition

249.875Â Â Â Â  Time for completing filing; verification of signatures

249.876Â Â Â Â  Removal of signature after petition submitted for verification

249.877Â Â Â Â  Statement of justification by public officer

GENERAL PROVISIONS

Â Â Â Â Â  249.002 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCandidateÂ means an individual whose name is or is expected to be printed on the official ballot.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) ÂJudgeÂ means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, or any county judge who exercises judicial functions.

Â Â Â Â Â  (5) ÂMemberÂ means an individual who is registered as being affiliated with the political party.

Â Â Â Â Â  (6) ÂMinor political partyÂ means a political party that has qualified as a minor political party under ORS 248.008.

Â Â Â Â Â  (7) ÂNonpartisan officeÂ means the office of judge, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

Â Â Â Â Â  (8) ÂProspective petitionÂ means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

Â Â Â Â Â  (9) ÂPublic officeÂ means any national, state, county, city or district office or position, except a political party office, filled by the electors.

Â Â Â Â Â  (10) ÂState officeÂ means Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, judge, state Senator, state Representative or district attorney. [1979 c.190 Â§94; 1983 c.350 Â§64; 1985 c.324 Â§1; 1987 c.707 Â§6; 1993 c.493 Â§5; 1995 c.92 Â§1; 1995 c.107 Â§1; 1995 c.607 Â§76; 2001 c.430 Â§1]

Â Â Â Â Â  249.004 Verification of documents. (1) A filing officer may verify the validity of the contents of the documents filed with the officer under this chapter.

Â Â Â Â Â  (2) When a copy of any election document filed under this chapter is presented to the filing officer with whom the original document was filed and a request is made to have the copy compared and certified, the filing officer shall compare the copy with the original and, if necessary, correct the copy and certify and deliver it to the person who presented it. [Formerly 249.014]

Â Â Â Â Â  249.005 Acceptance of petition or minutes without original signatures. (1) Notwithstanding ORS 249.008 and 249.875, a petition or minutes for which original signatures are otherwise required may be accepted by the county clerk for signature verification, or by another filing officer in the case of a recall petition, with photographic copies of one or more signature sheets if:

Â Â Â Â Â  (a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

Â Â Â Â Â  (b) The photographic copy of each original signature sheet contains the number of the original signature sheet prescribed by the Secretary of State under ORS 249.009.

Â Â Â Â Â  (2) As used in this section, Âact of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight. [1989 c.68 Â§11]

Â Â Â Â Â  249.006 Official dating of petitions and declarations. Immediately upon filing, a nominating petition, declaration of candidacy, withdrawal, certificate of nomination or other document required to be filed under this chapter shall be dated and time stamped by the filing officer. [Formerly 249.130]

Â Â Â Â Â  249.007 [1985 c.508 Â§4; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  249.008 Verification of signatures by county clerk; removal of signatures prohibited after submittal. (1) Except as provided in subsection (2) of this section, before a nominating petition, minutes of an assembly of electors, or petition by individual electors is offered for filing, the county clerk of each county in which the signatures were secured shall compare the signatures of electors on the petition or minutes with the signatures of the electors on the elector registration cards. Any petition or minutes submitted for verification under this section shall contain only original signatures. The county clerk shall attach to the petition or minutes a certificate stating the number of signatures believed to be genuine. The certificate is prima facie evidence of the facts stated in it. A signature not included in the number certified to be genuine shall not be counted by the officer with whom the petition is filed. No signature in violation of the provisions of this chapter shall be counted.

Â Â Â Â Â  (2) If the total number of signatures presented to a county clerk for verification is 15,000 or more, the county clerk may use a statistical sampling technique authorized by the Secretary of State to verify the signatures. The sample shall be drawn from at least 100 percent of the number of signatures required for nomination.

Â Â Â Â Â  (3) After signatures of electors on a nominating petition, minutes of an assembly of electors or petition by individual electors are submitted for verification, no elector who signed the petition or minutes may remove the signature of the elector from the petition or minutes. [Formerly 249.055; 1985 c.808 Â§10; 1989 c.68 Â§2; 1993 c.493 Â§6]

Â Â Â Â Â  249.009 Exclusive form of signature sheets for petitions; numbering of signature sheets; rules. (1) The Secretary of State by rule shall:

Â Â Â Â Â  (a) Design the form of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions; and

Â Â Â Â Â  (b) Prescribe a system for numbering all signature sheets of nominating or recall petitions, certificates of nomination by individual electors, minutes of an assembly of electors or minor political party formation petitions.

Â Â Â Â Â  (2) Regardless of any provision to the contrary in a county or city charter or ordinance, for the purpose of nominating city or county candidates, recalling city or county officers or forming a minor political party, an individual must use the applicable form designed under this section. [Formerly 246.180; 1985 c.808 Â§11; 1989 c.68 Â§3]

Â Â Â Â Â  249.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.011 [1957 c.608 Â§65(1); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.012 Preservation of certain records. Certificates of nomination, acceptances and withdrawals shall be preserved for two years after the election to which they relate. [1979 c.190 Â§99]

Â Â Â Â Â  249.013 Candidacy for more than one office; effect of filing petition or declaration for more than one office without prior withdrawal; district and city offices. (1) No person shall be a candidate for more than one lucrative office to be filled at the same election.

Â Â Â Â Â  (2) No person shall file a nominating petition or declaration of candidacy for more than one lucrative office or more than one office of precinct committeeperson before the date of the election at which a person will be nominated or elected to each office unless the person first files a written withdrawal, under ORS 249.170, of the personÂs initial filing.

Â Â Â Â Â  (3) If at any time before the date of the election at which a person will be nominated or elected to each office it is determined that a person has filed two or more nominating petitions or declarations of candidacy for any lucrative office or two or more nominating petitions or declarations of candidacy for the office of precinct committeeperson without written withdrawal or withdrawals intervening, all such filings shall be invalid and any other filing made by the same person shall be void.

Â Â Â Â Â  (4)(a) No person shall be a candidate for more than one district office to be filled at the same election. This paragraph does not apply to a district that has fewer than 10,000 electors residing within the district.

Â Â Â Â Â  (b) No person shall be a candidate for more than one position on the same district board to be filled at the same election.

Â Â Â Â Â  (c) As used in this subsection, ÂdistrictÂ means a district as defined in ORS 255.012.

Â Â Â Â Â  (5) No person shall be a candidate for more than one city office to be filled at the same election.

Â Â Â Â Â  (6) Notwithstanding any provision of this section, in the case of a vacancy to be filled by election, the same person is eligible for nomination and election to both the unexpired and the succeeding terms. The name of the candidate may be placed on the ballot in both places. [Formerly 249.750; 1991 c.971 Â§15; 1995 c.606 Â§6a; 1995 c.607 Â§14; 1999 c.318 Â§49; 2001 c.965 Â§3]

Â Â Â Â Â  249.014 [1961 c.64 Â§2; 1971 c.749 Â§76; 1979 c.190 Â§95; renumbered 249.004]

Â Â Â Â Â  249.015 [1979 c.190 Â§101; 1983 c.514 Â§6; repealed by 2005 c.797 Â§73]

MAJOR POLITICAL PARTY NOMINATIONS AND NOMINATIONS TO NONPARTISAN OFFICE

(Generally)

Â Â Â Â Â  249.016 Nomination of candidates of major political party or for nonpartisan office. A candidate of a major political party for public office or a candidate for nonpartisan office shall be nominated only in the manner provided in ORS 249.016 to 249.205. [1957 c.608 Â§65 (2); 1979 c.190 Â§102; 1993 c.797 Â§7; 2001 c.721 Â§4]

Â Â Â Â Â  249.020 Filing of candidatesÂ nominating petition or declaration of candidacy. (1) An eligible elector may become a candidate for nonpartisan office, or for the nomination to an office by the major political party of which the elector is a member, by filing a nominating petition or a declaration of candidacy.

Â Â Â Â Â  (2) At the time of filing, a declaration of candidacy shall be accompanied by the filing fee specified in ORS 249.056.

Â Â Â Â Â  (3) At the time of filing, a nominating petition shall contain the signature sheets described under ORS 249.064. [Amended by 1957 c.608 Â§66; 1975 c.779 Â§17; 1979 c.190 Â§103]

Â Â Â Â Â  249.023 Nomination of major political party candidates who attain age of 18 years after deadline for filing nominating petition or declaration of candidacy. Notwithstanding any provision of this chapter, and except as provided in section 8, Article IV, Oregon Constitution, and section 2, Article V, Oregon Constitution, an otherwise qualified person who will attain the age of 18 years after the deadline for filing a nominating petition or declaration of candidacy for nomination to any major political party office and on or before the date of the primary election, and who is registered as a member of the major political party not later than the date of the primary election, is eligible to file a nominating petition for nomination to any major political party office, to be listed on the ballot and to be nominated for the office, including by write-in votes. [1993 c.583 Â§4; 1995 c.712 Â§24]

Â Â Â Â Â  249.025 [1973 c.283 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.030 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.031 Contents of petition or declaration. (1) Except as provided in subsection (2) of this section, a nominating petition or declaration of candidacy shall contain:

Â Â Â Â Â  (a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the candidateÂs full name.

Â Â Â Â Â  (b) Address information as required by the Secretary of State by rule.

Â Â Â Â Â  (c) The office and department or position number, if any, for which the candidate seeks nomination.

Â Â Â Â Â  (d) If the candidate is seeking the nomination of a major political party, the name of the major political party of which the candidate will have been a member, subject to the exceptions stated in ORS 249.046, during at least 180 days before the deadline for filing a nominating petition or declaration of candidacy.

Â Â Â Â Â  (e) A statement that the candidate is willing to accept the nomination or election or, regarding a candidate for precinct committeeperson, that the candidate accepts the office if elected.

Â Â Â Â Â  (f) A statement that the candidate will qualify if elected.

Â Â Â Â Â  (g) If the candidate is seeking the nomination of a major political party, a statement that the candidate, if not nominated, will not accept the nomination or indorsement of any political party other than the one of which the candidate is a member on the date the petition or declaration is filed.

Â Â Â Â Â  (h) The signature of the candidate.

Â Â Â Â Â  (i) A statement of the candidateÂs occupation, educational and occupational background and prior governmental experience.

Â Â Â Â Â  (2) Subsection (1)(i) of this section does not apply to a candidate for election as a precinct committeeperson.

Â Â Â Â Â  (3) A declaration of candidacy shall include a statement that the required fee is included with the declaration.

Â Â Â Â Â  (4) If required by the national rules of the major political party, the declaration of a candidate for election as a precinct committeeperson shall include the name of the individual the candidate supports for President of the
United States
or ÂuncommittedÂ or Âno preference.Â [1957 c.608 Â§68; 1961 c.336 Â§1; 1961 c.667 Â§5; 1969 c.245 Â§1; 1975 c.779 Â§18; 1979 c.190 Â§104; 1981 c.173 Â§20; 1983 c.7 Â§1; 1983 c.567 Â§5; 1989 c.1054 Â§14; 1991 c.87 Â§3; 1991 c.719 Â§5; 1995 c.607 Â§15]

Â Â Â Â Â  249.035 Filing officer. A nominating petition or declaration of candidacy relating to a candidate for:

Â Â Â Â Â  (1) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

Â Â Â Â Â  (2) County office or precinct committeeperson shall be filed with the county clerk.

Â Â Â Â Â  (3) City office shall be filed with the chief city elections officer.

Â Â Â Â Â  (4) Any elected office of a metropolitan service district under ORS chapter 268 shall be filed with the county clerk of the county in which the administrative office of the district is located.

Â Â Â Â Â  (5) Any other office shall be filed under ORS chapter 255. [1979 c.190 Â§105; 1981 c.173 Â§21; 1981 c.485 Â§3; 1983 c.350 Â§65; 1985 c.808 Â§12; 1993 c.493 Â§89]

Â Â Â Â Â  249.037 Time for filing petition or declaration. (1) A nominating petition or declaration of candidacy shall be filed not sooner than the 250th day and not later than the 70th day before the date of the primary election.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a declaration of candidacy for the office of precinct committeeperson may not be filed before February 1 immediately preceding the primary election. [Formerly 249.060; 1987 c.267 Â§16; 1995 c.607 Â§Â§16,16a; 1995 c.712 Â§25; 1999 c.999 Â§37; 2001 c.145 Â§1; 2005 c.797 Â§32]

Â Â Â Â Â  249.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.041 [1957 c.608 Â§69; 1975 c.779 Â§19; 1979 c.190 Â§113; renumbered 249.068]

Â Â Â Â Â  249.042 Declaration or petition as evidence of candidacy. When an elector files with the appropriate filing officer the statement and prospective petition under ORS 249.061, or a declaration of candidacy, it is conclusive evidence that the elector is a candidate for nomination or election by the electorÂs political party or to the nonpartisan office stated in the petition or declaration. [1979 c.190 Â§107; 2007 c.155 Â§2]

Â Â Â Â Â  249.046 Party membership required for nomination of party; effect of inactive registration; exceptions. If a candidate has not been a member of the major political party for at least 180 days before the deadline for filing a nominating petition or declaration of candidacy, the candidate shall not be entitled to receive the nomination of that major political party. If a candidateÂs registration becomes inactive, the inactive status shall not constitute a lapse of membership in the party if, immediately before the registration became inactive, the candidate was a member of the party and was not a member of any other political party within the 180 days preceding the deadline for filing a nominating petition or declaration of candidacy. The requirement that the candidate be qualified by length of membership does not apply to any candidate whose 18th birthday falls within the period of 180 days or to a write-in candidate. [1979 c.190 Â§108; 1991 c.719 Â§6; 1995 c.742 Â§11]

Â Â Â Â Â  249.048 Unsuccessful candidate not eligible as candidate. A candidate for nomination of a major political party to a public office who fails to receive the nomination may not be the candidate of any other political party or a nonaffiliated candidate for the same office at the succeeding general election. The filing officer may not certify the name of the candidate. [Formerly 249.420; 2005 c.797 Â§62]

Â Â Â Â Â  249.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.051 [1957 c.608 Â§70; 1979 c.190 Â§115; renumbered 249.076]

Â Â Â Â Â  249.055 [1957 c.608 Â§71; 1959 c.177 Â§1; 1977 c.508 Â§4; 1979 c.190 Â§97; renumbered 249.008]

(Declarations of Candidacy)

Â Â Â Â Â  249.056 Filing fees. (1) At the time of filing a declaration of candidacy a candidate for the following offices shall pay to the officer with whom the declaration is filed the following fee:

Â Â Â Â Â  (a) United States Senator, $150.

Â Â Â Â Â  (b) Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, Representative in Congress, judge of the Supreme Court, Court of Appeals or Oregon Tax Court, or executive officer or auditor of a metropolitan service district, $100.

Â Â Â Â Â  (c) County office, district attorney or circuit court judge, $50.

Â Â Â Â Â  (d) State Senator or Representative or councilor of a metropolitan service district under ORS chapter 268, $25.

Â Â Â Â Â  (2) No filing fee shall be required of persons filing a declaration of candidacy for precinct committeeperson or justice of the peace. [Formerly 249.271; 1981 c.173 Â§22; 1983 c.567 Â§6; 1993 c.493 Â§90]

Â Â Â Â Â  249.060 [Amended by 1957 c.608 Â§72; 1971 c.749 Â§77; 1973 c.827 Â§24c; 1979 c.190 Â§106; renumbered 249.037]

(Nominating Petitions)

Â Â Â Â Â  249.061 One candidate per petition; prospective petition; statement regarding payment of petition circulators; certification of signature sheets. (1) A petition for nomination may not contain the name of more than one candidate.

Â Â Â Â Â  (2) Before circulating a nominating petition, the candidate shall deliver to the officer with whom the petition will be filed:

Â Â Â Â Â  (a) A statement signed by the candidate indicating that the candidacy is by prospective petition; and

Â Â Â Â Â  (b) A copy of the prospective petition.

Â Â Â Â Â  (3) The candidate shall include with the nominating petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the nominating petition. After the nominating petition is filed, the candidate shall notify the filing officer not later than the 10th day after the candidate first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the nominating petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the nominating petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4) The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector qualified to sign the petition. [1979 c.190 Â§111; 1983 c.756 Â§3; 1993 c.493 Â§7; 1999 c.318 Â§24; 2007 c.155 Â§3; 2007 c.848 Â§23]

Â Â Â Â Â  249.064 Information required on petition; certification of petition. (1) A nominating petition of a candidate seeking the nomination of a major political party shall contain a statement that each elector whose signature appears on the petition is a member of the same major political party as is the candidate.

Â Â Â Â Â  (2) A nominating petition of any candidate shall contain the number of signatures of electors required by ORS 249.068 or 249.072 and the residence or mailing address and name or number of the precinct, if known, of each elector whose signature appears.

Â Â Â Â Â  (3) Pursuant to ORS 249.008, the county clerks shall certify the signatures contained in the nominating petition for genuineness. [1979 c.190 Â§112; 2007 c.155 Â§4; 2007 c.881 Â§3]

Â Â Â Â Â  249.068 Requirements regarding number and distribution of persons signing partisan petitions. (1) Except as otherwise provided for a candidate for nonpartisan office in ORS 249.072:

Â Â Â Â Â  (a) A nominating petition for an office to be voted for in the state at large or for a candidate for Representative in Congress shall contain signatures of members of the same major political party as the candidate. Except as provided in this subsection, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the vote cast in the state or congressional district, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (b) For an election next following any change in the boundaries of a congressional district, there shall be at least 1,000 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all congressional districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 1,000 signatures; and

Â Â Â Â Â  (d) If the office is one to be voted for in the state at large, the signatures shall include those of electors registered in at least five percent of the precincts in each of at least seven counties. If the office is one to be voted for in a congressional district the signatures shall include those of electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district.

Â Â Â Â Â  (2) Except as otherwise provided in this section or for a candidate for nonpartisan office in ORS 249.072:

Â Â Â Â Â  (a) A nominating petition for an office not provided for in subsection (1) of this section shall contain the signatures of electors who are members of the same major political party as the candidate. There shall be at least 500 signatures or the number of signatures at least equal to two percent of the vote in the electoral district for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (b) In the case of major political party candidates for the office of state Senator or state Representative, for an election next following any change in the boundaries of the districts of state Senators or state Representatives under section 6, Article IV of the Oregon Constitution, there shall be at least 500 signatures or the number of signatures at least equal to two percent of the average number of votes cast in all state senatorial or state representative districts in this state, as the case may be, for the candidates of that major political party for presidential electors at the last presidential election, whichever is less;

Â Â Â Â Â  (c) In the case of a candidate nominated by a major political party that did not nominate presidential electors at the last presidential election, there shall be at least 500 signatures;

Â Â Â Â Â  (d) If the office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county; and

Â Â Â Â Â  (e) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in at least 10 percent of the precincts in the electoral district. [Formerly 249.041; 1983 c.567 Â§7; 1985 c.808 Â§13; 1993 c.493 Â§13; 1995 c.606 Â§5; 1999 c.410 Â§22; 2001 c.721 Â§5; 2005 c.797 Â§34]

Â Â Â Â Â  249.070 [1957 c.608 Â§73; 1979 c.190 Â§231; renumbered 254.076]

Â Â Â Â Â  249.072 Requirements regarding number and distribution of persons signing nonpartisan petitions. (1) If the nonpartisan office is to be voted for in the state at large, the nominating petition shall contain at least 1,000 signatures of electors, or a number of signatures of electors equal to at least one percent of the vote cast in the state for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term, whichever is less. The signatures shall include those of electors registered in each of at least five percent of the precincts in each of at least seven counties.

Â Â Â Â Â  (2) The nominating petition for a nonpartisan office not provided for in subsection (1) of this section shall contain at least 500 signatures of electors in the electoral district, or a number of signatures of electors equal to at least one percent of the vote cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term, whichever is less. In addition:

Â Â Â Â Â  (a) If an office under this subsection is to be voted for in more than one county, the signatures shall include those of electors registered in each of at least six percent of the precincts in the electoral district that are located in each of two or more of the counties, or portions of the counties, within which the electoral district is located. If six percent of the precincts of the electoral district in one of the counties or portion thereof does not constitute a whole precinct, the nominating petition shall contain signatures from at least one precinct in that county.

Â Â Â Â Â  (b) If the office is to be voted for in only one county or in a city, the signatures shall include those of electors registered in each of at least 10 percent of the precincts in the electoral district. [Formerly 252.810; 1987 c.707 Â§7; 1989 c.174 Â§2; 1999 c.410 Â§23]

Â Â Â Â Â  249.076 Qualifications of signers of petitions. (1) A person who is not a member of the same major political party as the candidate for nomination by the major political party may not sign the nominating petition of the candidate.

Â Â Â Â Â  (2) Any elector may sign:

Â Â Â Â Â  (a) A nominating petition or certificate of nomination of any candidate for nonpartisan office;

Â Â Â Â Â  (b) A nominating petition or certificate of nomination of any nonaffiliated candidate; and

Â Â Â Â Â  (c) Nominating petitions or certificates of nomination for more than one candidate for the same office. [Formerly 249.051; 1981 c.173 Â§23; 2005 c.797 Â§63]

(Nomination of Presidential Candidate by Major Political Party)

Â Â Â Â Â  249.078 Printing name of candidate for presidential nomination of major party on ballot; discretion of Secretary of State; nominating petition; petition requirements. (1) The name of a candidate for a major political party nomination for President of the
United States
shall be printed on the ballot only:

Â Â Â Â Â  (a) By direction of the Secretary of State who in the secretaryÂs sole discretion has determined that the candidateÂs candidacy is generally advocated or is recognized in national news media; or

Â Â Â Â Â  (b) By nominating petition described in this section and filed with the Secretary of State.

Â Â Â Â Â  (2) A petition nominating a candidate under this section shall contain from each congressional district the signatures of at least 1,000 electors who are registered in the district and who are members of the major political party of the candidate. The electors in each congressional district shall include electors registered in at least five percent of the precincts in each of at least one-fourth of the counties in the congressional district. The petition shall contain the printed name, residence or mailing address and name or number of the precinct, if known, of each elector whose signature appears on the petition. The signatures shall be certified for genuineness by the county clerks under ORS 249.008.

Â Â Â Â Â  (3) Before circulating the nominating petition, the chief sponsor shall file with the Secretary of State a signed copy of the prospective petition. The chief sponsor shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the petition. After the prospective petition is filed, the chief sponsor shall notify the Secretary of State not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid. [1979 c.190 Â§116; 1981 c.173 Â§24; 1983 c.756 Â§4; 1987 c.267 Â§17; 1995 c.712 Â§26; 1999 c.410 Â§24; 1999 c.999 Â§38; 2007 c.154 Â§8; 2007 c.155 Â§5]

Â Â Â Â Â  249.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.085 [1979 c.190 Â§117; 1979 c.451 Â§4; 1979 c.587 Â§2; 1985 c.808 Â§14; repealed by 1989 c.218 Â§4]

(Nomination to Nonpartisan Office)

Â Â Â Â Â  249.088 Determining number of nominees; nomination or election of candidate at nominating election. (1) Unless otherwise provided by a home rule charter, at the nominating election held on the date of the primary election, two candidates shall be nominated for the nonpartisan office. However, when a candidate, other than a candidate for the office of sheriff, a candidate for the office of county clerk, a candidate for the office of county treasurer or a candidate to fill a vacancy, receives a majority of the votes cast for the office at the nominating election, that candidate is elected.

Â Â Â Â Â  (2) When a candidate for the office of sheriff, the office of county clerk, the office of county treasurer or a candidate to fill a vacancy receives a majority of votes cast for the office at the nominating election, that candidate alone is nominated. [1979 c.190 Â§118; 1979 c.451 Â§5; 1979 c.587 Â§3; 1983 c.350 Â§66; 1989 c.218 Â§1; 1991 c.719 Â§7; 1993 c.493 Â§12; 1995 c.92 Â§2; 1995 c.607 Â§77; 1995 c.712 Â§27]

Â Â Â Â Â  249.090 [Amended by 1957 c.608 Â§74; 1975 c.766 Â§5; 1977 c.829 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.091 Nomination of certain nonpartisan candidates without election. Unless otherwise provided by a home rule charter, if a nominating petition or declaration of candidacy is filed by no more than two candidates for the office of sheriff, the office of county treasurer or the office of county clerk or by no more than two candidates to fill a vacancy in a nonpartisan office:

Â Â Â Â Â  (1) The candidate or candidates shall be the nominee or nominees for the office; and

Â Â Â Â Â  (2) The name or names of the candidate or candidates may not be printed on the ballot at the nominating election. [1995 c.92 Â§4; 1995 c.607 Â§77a; 2007 c.154 Â§9]

Â Â Â Â Â  249.100 [Amended by 1975 c.675 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.110 [Amended by 1957 c.608 Â§75; 1961 c.121 Â§1; 1975 c.675 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.120 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.130 [1967 c.126 Â§3; 1979 c.190 Â§96; renumbered 249.006]

Â Â Â Â Â  249.150 [Formerly 249.280; 1973 c.827 Â§24d; 1975 c.675 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.160 [1967 c.126 Â§Â§2,4; 1979 c.190 Â§119; 1987 c.267 Â§19; repealed by 1995 c.607 Â§91]

(Withdrawal Before Nomination)

Â Â Â Â Â  249.170 Withdrawal of candidacy; refund of filing fee. (1) A candidate who has filed a declaration of candidacy or a nominating petition may withdraw not later than the 67th day before the date of the primary election by filing a statement of withdrawal with the filing officer with whom the declaration or petition was filed. The statement shall be made under oath and state the reasons for withdrawal.

Â Â Â Â Â  (2) The official with whom a declaration of candidacy is filed, upon request received not later than the 67th day before the date of the primary election, shall refund the filing fee of a candidate who dies, withdraws or becomes ineligible for the nomination. [1979 c.190 Â§120; 1987 c.267 Â§20; 1995 c.712 Â§29]

(Withdrawal from Nomination)

Â Â Â Â Â  249.180 Withdrawal of candidacy by nominee. Any person who has been nominated at a primary election, or any person who has been nominated to fill a vacancy as provided in ORS 188.120 or 249.190 and 249.200, may withdraw from nomination by filing a written statement declining the nomination and stating the reason for withdrawal. The statement shall be signed by the candidate and filed not later than the 67th day before the general election with the officer with whom the candidateÂs declaration of candidacy or nominating petition was filed. [Formerly 249.680; 1985 c.471 Â§6; 1987 c.267 Â§21; 1995 c.712 Â§30; 1999 c.318 Â§3]

(Filling Vacancy in Nomination or Office)

Â Â Â Â Â  249.190 Filling vacancy in nomination of major party; rules. (1) Except as provided in ORS 254.650, a vacancy in the nomination of a major political party candidate may be filled before the date of the general election by that political party in a manner prescribed by party rule.

Â Â Â Â Â  (2) Immediately after selecting a new nominee, the party, by the most expeditious means practicable, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee.

Â Â Â Â Â  (3) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party must notify the filing officer of the name of the new nominee. [1979 c.190 Â§122; 1985 c.808 Â§15; 2003 c.542 Â§23]

Â Â Â Â Â  249.200 Nomination by major party to fill vacancy in partisan office; exceptions; rules. (1) A major political party may nominate a candidate to fill a vacancy in a partisan elective office in the following manner:

Â Â Â Â Â  (a) If the vacancy occurs on or before the 70th day before a primary election, by selecting a nominee at the next primary election; or

Â Â Â Â Â  (b) If the vacancy occurs after the 70th day before the primary election but before the 61st day before the general election, by selecting a nominee as provided by party rule.

Â Â Â Â Â  (2) The procedure under subsection (1) of this section shall not apply in any case in which one of the following specific procedures for filling a vacancy applies:

Â Â Â Â Â  (a) The procedure specified in ORS 188.120 for the offices of Representative in Congress and United States Senator.

Â Â Â Â Â  (b) The appointment procedure specified in ORS 171.051 to 171.064 for state legislative office.

Â Â Â Â Â  (c) The procedure specified in ORS chapter 236 for county office.

Â Â Â Â Â  (d) The procedure specified in ORS chapter 221 for city office.

Â Â Â Â Â  (3) A party that selects a nominee under subsection (1)(b) of this section, immediately after the nomination, shall notify the filing officer with whom a declaration of candidacy for the office is filed of the name of the nominee by the most expeditious means practicable.

Â Â Â Â Â  (4) The Secretary of State by rule may adopt a schedule specifying the period following a vacancy within which a major political party that selects a nominee under subsection (1)(b) of this section must notify the filing officer of the name of the nominee under subsection (3) of this section. [1979 c.190 Â§123; 1985 c.586 Â§3; 1985 c.808 Â§16; 1987 c.267 Â§22; 1987 c.380 Â§4; 1987 c.549 Â§5; 1995 c.607 Â§17; 1995 c.712 Â§31]

Â Â Â Â Â  249.205 Filling vacancy in nomination to nonpartisan office; nomination procedure to fill vacancy in nonpartisan office; rules. (1) If the only candidate nominated to a nonpartisan office dies, withdraws or becomes ineligible, or if a vacancy occurs in the nonpartisan office after the 70th day before the nominating election and on or before the 62nd day before the general election, a candidate for the office may file a declaration of candidacy in the manner provided for nonpartisan office or shall be nominated by nominating petition in the manner provided for nonpartisan office.

Â Â Â Â Â  (2) The Secretary of State by rule may adopt a schedule for filing nominating petitions or declarations of candidacy under this section. The schedule may specify the period within which nominating petitions or declarations of candidacy must be filed after a vacancy occurs. [Formerly 252.060; 1981 c.173 Â§25; 1983 c.7 Â§2; 1983 c.567 Â§8; 1985 c.808 Â§17; 1995 c.607 Â§18; 1999 c.318 Â§4]

Â Â Â Â Â  249.210 [Amended by 1957 c.608 Â§76; 1975 c.675 Â§14; 1975 c.779 Â§20a; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.220 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.221 [1957 c.608 Â§78; 1961 c.336 Â§2; 1961 c.667 Â§6; 1969 c.245 Â§2; 1975 c.779 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.230 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.240 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.250 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.260 [Amended by 1957 c.608 Â§79; 1971 c.749 Â§78; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.270 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.271 [1957 c.608 Â§80; 1973 c.152 Â§1; 1975 c.779 Â§22; 1977 c.665 Â§9; 1979 c.190 Â§110; renumbered 249.056]

Â Â Â Â Â  249.280 [Amended by 1957 c.608 Â§81; 1961 c.76 Â§1; renumbered 249.150]

Â Â Â Â Â  249.310 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.320 [Amended by 1957 c.608 Â§87; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.330 [Amended by 1955 c.726 Â§7; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.340 [Amended by 1965 c.417 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.350 [Amended by 1957 c.608 Â§88; 1961 c.121 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.352 [Formerly 249.530; 1961 c.121 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.354 [Formerly 249.550; 1963 c.174 Â§1; subsection (7) enacted as 1967 c.26 Â§2; 1969 c.245 Â§3; 1973 c.154 Â§2; 1975 c.779 Â§23; 1977 c.508 Â§5; 1979 c.190 Â§235; 1979 c.409 Â§1; renumbered 254.115]

Â Â Â Â Â  249.356 [1957 c.608 Â§103; 1961 c.68 Â§1; 1975 c.675 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.358 [Formerly 249.540; 1961 c.74 Â§1; 1967 c.340 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.360 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.362 [Formerly 249.570; 1979 c.190 Â§239; renumbered 254.155]

Â Â Â Â Â  249.364 [Formerly 249.580; 1979 c.190 Â§388; renumbered 260.675]

Â Â Â Â Â  249.366 [Formerly 249.510; 1979 c.190 Â§259; renumbered 254.365]

Â Â Â Â Â  249.367 [1969 c.101 Â§3; 1977 c.829 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.368 [Formerly 249.600; 1959 c.390 Â§1; 1961 c.170 Â§1; 1969 c.101 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.369 [1957 c.608 Â§107; 1961 c.114 Â§10; 1977 c.352 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.370 [Amended by 1957 c.608 Â§89; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.375 [1963 c.345 Â§Â§2,3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.380 [Amended by 1957 c.608 Â§90; 1961 c.139 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.385 [1963 c.337 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.390 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.400 [Amended by 1955 c.498 Â§12; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.410 [Amended by 1957 c.608 Â§91; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.420 [Amended by 1957 c.608 Â§92; 1979 c.190 Â§109; renumbered 249.048]

Â Â Â Â Â  249.430 [Amended by 1957 c.608 Â§93; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.440 [Amended by 1957 c.608 Â§94; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.450 [Amended by 1957 c.608 Â§95; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.460 [Amended by 1957 c.608 Â§96; 1969 c.81 Â§1; 1975 c.675 Â§16; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.470 [Amended by 1957 c.608 Â§97; 1975 c.675 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.480 [Amended by 1957 c.608 Â§98; 1975 c.675 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.490 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.491 [1957 c.608 Â§99; 1979 c.190 Â§278; renumbered 254.565]

Â Â Â Â Â  249.505 [1971 c.29 Â§3; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.510 [Amended by 1957 c.608 Â§100; renumbered 249.366]

Â Â Â Â Â  249.515 [1971 c.29 Â§4; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.520 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.525 [1971 c.29 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.530 [Amended by 1957 c.608 Â§101; renumbered 249.352]

Â Â Â Â Â  249.535 [1971 c.29 Â§6; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  249.540 [Amended by 1957 c.608 Â§102; renumbered 249.358]

Â Â Â Â Â  249.545 [1971 c.29 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.550 [Amended by 1957 c.608 Â§104; renumbered 249.354]

Â Â Â Â Â  249.560 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.570 [Amended by 1957 c.608 Â§105; renumbered 249.362]

Â Â Â Â Â  249.580 [Amended by 1957 c.608 Â§106; renumbered 249.364]

Â Â Â Â Â  249.590 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.600 [Amended by 1957 c.608 Â§108; renumbered 249.368]

Â Â Â Â Â  249.610 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  249.640 [1975 c.779 Â§24; 1977 c.829 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.650 [1957 c.608 Â§82; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.652 [1973 c.527 Â§5; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.654 [1973 c.527 Â§Â§6,7,8; 1975 c.779 Â§25; 1979 c.190 Â§394; renumbered 188.120]

Â Â Â Â Â  249.655 [1957 c.608 Â§83; repealed by 1973 c.527 Â§10]

Â Â Â Â Â  249.656 [1973 c.527 Â§9; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.660 [1957 c.608 Â§84; 1973 c.773 Â§6; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.665 [1957 c.608 Â§85; 1973 c.773 Â§7; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.670 [1957 c.608 Â§86; repealed by 1975 c.799 Â§28]

Â Â Â Â Â  249.680 [1961 c.73 Â§2; 1975 c.779 Â§26; 1979 c.190 Â§121; renumbered 249.180]

NOMINATION OF CANDIDATES TO PARTISAN OFFICE BY OTHER THAN MAJOR POLITICAL PARTY

(General Provisions)

Â Â Â Â Â  249.705 Nomination by other than major party. A minor political party, assembly of electors or individual electors may nominate one candidate for each partisan public office to be filled at the general election by preparing and filing a certificate of nomination as provided in ORS 249.712 to 249.850. [1979 c.190 Â§125]

Â Â Â Â Â  249.710 [Amended by 1957 c.608 Â§109; 1963 c.176 Â§1; 1977 c.829 Â§9; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.712 Acceptance of nomination. (1) To complete a nomination, the nominee must accept the nomination.

Â Â Â Â Â  (2) The acceptance of the nominee may be indorsed upon the certificate of nomination and signed by the nominee, or it may be indorsed by a letter or telegram from the nominee attached to the certificate and filed with it. If the acceptance does not accompany the certificate of nomination, the nominee, at any time after the certificate is filed and before the time for filing nominations for the office has expired, may file an acceptance in the same manner and in the same office where the certificate is filed. The officer with whom the acceptance is filed shall indorse it and attach it to the certificate of nomination to which it refers. [Formerly 249.760]

Â Â Â Â Â  249.715 [1977 c.324 Â§2; 1979 c.190 Â§130; renumbered 249.735]

Â Â Â Â Â  249.720 Information to be contained in certificate of nomination. (1) A certificate of nomination shall contain:

Â Â Â Â Â  (a) The name by which the candidate is commonly known. A candidate may use a nickname in parentheses in connection with the full name.

Â Â Â Â Â  (b) Address information as required by the Secretary of State by rule.

Â Â Â Â Â  (c) The office, and department or position number if any, for which the candidate is nominated.

Â Â Â Â Â  (d) The name of the minor political party, if any, that nominated the candidate.

Â Â Â Â Â  (e) If the candidate is nominated for a partisan office by an assembly of electors or individual electors, the word ÂnonaffiliatedÂ and a statement that the candidate has not been a member of a major or minor political party during at least 180 days before the deadline for filing the certificate of nomination.

Â Â Â Â Â  (f) A statement that the candidate will qualify if elected.

Â Â Â Â Â  (g) The signature of the candidate.

Â Â Â Â Â  (h) A statement of the candidateÂs occupation, educational and occupational background and prior governmental experience.

Â Â Â Â Â  (2) For certificates of nomination of candidates for electors of President and Vice President of the
United States
, the names of the candidates for President and Vice President the candidates represent may be added to the name of the minor political party or the word Ânonaffiliated,Â as the case may be. The names of all the candidates of a minor political party, or nonaffiliated candidates, for electors of President and Vice President may be upon the same certificate of nomination.

Â Â Â Â Â  (3) A certificate of nomination made by an assembly of electors shall be signed by the presiding officer and secretary of the nominating convention of the assembly. A certificate of nomination made by a minor political party shall be signed by an officer of the party. An affidavit shall be made on the certificate by the presiding officer and secretary of the nominating convention of the assembly or by the officer of the minor political party and signed and acknowledged by them before a notary public. The affidavit shall be that the statements in the certificate of nomination and related documents are true. With respect to an assembly of electors, the affidavit shall state that the assembly satisfied the requirements of ORS 249.735. [Amended by 1957 c.608 Â§110; 1961 c.336 Â§3; 1973 c.841 Â§2; 1975 c.678 Â§24; 1979 c.190 Â§127; 1981 c.142 Â§1; 1991 c.719 Â§8; 1993 c.797 Â§13; 1995 c.607 Â§19; 2005 c.797 Â§35]

Â Â Â Â Â  249.722 Time for filing certificate; filing officers; rules. (1) Except as provided in subsection (3) of this section, a certificate of nomination of a candidate for public office shall be filed not sooner than the 15th day after the date of the primary election and not later than the 70th day before the date of the general election.

Â Â Â Â Â  (2) A certificate of nomination of a candidate for:

Â Â Â Â Â  (a) State office, United States Senator or Representative in Congress shall be filed with the Secretary of State.

Â Â Â Â Â  (b) County office shall be filed with the county clerk.

Â Â Â Â Â  (c) City office shall be filed with the chief city elections officer.

Â Â Â Â Â  (3) For a special election, including an election to fill a vacancy that occurs after the 70th day before the general election, the Secretary of State by rule may adopt a schedule specifying the period within which a certificate of nomination must be filed. If the Secretary of State does not adopt a rule under this subsection, a certificate of nomination must be filed before the 61st day preceding the election. [1979 c.190 Â§128; 1987 c.267 Â§23; 1993 c.493 Â§Â§8,9; 1995 c.607 Â§20; 1995 c.712 Â§32; 1999 c.999 Â§39; 2001 c.145 Â§2; 2005 c.593 Â§3; 2005 c.797 Â§33]

Â Â Â Â Â  249.730 [Amended by 1957 c.608 Â§111; 1963 c.176 Â§2; 1977 c.324 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.732 [1979 c.190 Â§129; 1983 c.756 Â§6; 1989 c.923 Â§28; repealed by 1993 c.493 Â§113 and 1993 c.797 Â§33]

(Nomination by Assembly of Electors)

Â Â Â Â Â  249.735 Qualification as assembly of electors; records; notice; nomination by assembly. (1) An assembly of electors is an organized body:

Â Â Â Â Â  (a) Of not fewer than 1,000 electors of the state for a statewide nomination.

Â Â Â Â Â  (b) Of not fewer than 500 electors of the congressional district for which the nomination for Representative in Congress is made.

Â Â Â Â Â  (c) Of not fewer than 250 electors of the county or any other district for which the nomination is made.

Â Â Â Â Â  (2) An assembly of electors may nominate candidates at a nominating convention. The convention shall be held in one day and last not longer than 12 hours. The signature, printed name and residence or mailing address of each member of the assembly shall be recorded at the convention and entered of record in the minutes by the secretary of the assembly. Not less than the minimum number of electors required to constitute an assembly of electors must have recorded their signatures in the minutes of the assembly and must be present when the assembly nominates a candidate. The candidate receiving the highest number of votes of the assembly for the office shall be the nominee of the assembly.

Â Â Â Â Â  (3) Not later than the 10th day before the meeting of an assembly of electors, notice shall be published at least once in not less than three newspapers of general circulation within the electoral district for which the nomination will be made. The notice shall contain the time and place the assembly will meet, the office or offices for which nominations will be made, and the names and addresses of not fewer than 25 electors qualified to vote in the assembly who desire that it be held.

Â Â Â Â Â  (4) Proof of publication of notice in subsection (3) of this section shall be made by affidavit of the owner, editor, publisher, manager, advertising manager, principal clerk of any of them, or the printer or printerÂs foreman of the newspaper in which the notice is published. The affidavit shall show publication and shall be filed with the filing officer with the certificate of nomination.

Â Â Â Â Â  (5) Not later than the 10th day before the meeting of an assembly of electors, a copy of the notice under subsection (3) of this section shall be delivered to the filing officer who will supervise the conduct of the nominating convention.

Â Â Â Â Â  (6) The presiding officer of an assembly of electors shall deliver the signatures of assembly members entered in the minutes to the appropriate county clerks of the counties in which the assembly members live. The signatures shall be certified by the appropriate county clerk under ORS 249.008. A copy of the minutes, certified by the secretary of the assembly, and the certificate of the county clerk shall be filed with the filing officer with the certificate of nomination.

Â Â Â Â Â  (7) If the assembly of electors designates a committee to whom the assembly delegated the authority to fill vacancies as provided in ORS 249.842, a notice containing the names of the members of the committee shall be delivered to the filing officer with the certificate of nomination. [Formerly 249.715; 1983 c.514 Â§7; 1983 c.567 Â§9; 1985 c.808 Â§18; 1993 c.797 Â§14; 2005 c.797 Â§60]

Â Â Â Â Â  249.737 Filing officer for nomination by assembly of electors. (1) The filing officer for the office for which nominations will be considered by an assembly of electors shall supervise the conduct of the nominating convention. The filing officer shall insure that when the assembly of electors makes a nomination, the number of electors required to be present at the nominating convention for the purpose of constituting an assembly is at least equal to each of the following:

Â Â Â Â Â  (a) The number of signatures of assembly members in the minutes of the assembly.

Â Â Â Â Â  (b) The number of electors present at the nominating convention.

Â Â Â Â Â  (2) If an assembly of electors will consider nominations for an office for which the Secretary of State is the filing officer and an office for which the county clerk or chief city elections officer is the filing officer, the Secretary of State shall be the supervising officer under subsection (1) of this section.

Â Â Â Â Â  (3) If an assembly of electors will consider nominations for an office for which the county clerk is the filing officer and an office for which the chief city elections officer is the filing officer, the county clerk shall be the supervising officer under subsection (1) of this section. [1983 c.567 Â§11]

(Nomination by Individual Electors)

Â Â Â Â Â  249.740 Certificates of nomination made by individual electors; statement regarding payment of petition circulators; certification of signature sheets. (1) A certificate of nomination made by individual electors shall contain a number of signatures of electors in the electoral district equal to not less than one percent of the total votes cast in the electoral district for which the nomination is intended to be made, for all candidates for presidential electors at the last general election.

Â Â Â Â Â  (2) Each elector signing a certificate of nomination made by individual electors shall include the residence or mailing address of the elector. Except for a certificate of nomination of candidates for electors of President and Vice President of the
United States
, a certificate of nomination made by individual electors shall contain the name of only one candidate.

Â Â Â Â Â  (3) Before beginning to circulate the certificate of nomination, the chief sponsor of the certificate shall file a signed copy of the prospective certificate with the filing officer referred to in ORS 249.722. The chief sponsor of the certificate shall include with the prospective certificate a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the certificate. After the prospective certificate is filed, the chief sponsor shall notify the filing officer not later than the 10th day after the chief sponsor first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective certificate declared that one or more such persons would be paid.

Â Â Â Â Â  (4) The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector registered in the electoral district.

Â Â Â Â Â  (5) The signatures contained in each certificate of nomination made by individual electors shall be certified for genuineness by the county clerk under ORS 249.008.

Â Â Â Â Â  (6) As used in this section, Âprospective certificateÂ means the information, except signatures and other identification of certificate signers, required to be contained in a completed certificate of nomination. [Amended by 1955 c.169 Â§5; 1957 c.608 Â§112; 1971 c.152 Â§1; 1977 c.829 Â§10; 1979 c.190 Â§131; 1983 c.756 Â§7; 1993 c.493 Â§11; 1993 c.797 Â§15; 1999 c.318 Â§25; 2005 c.797 Â§61; 2007 c.848 Â§24]

Â Â Â Â Â  249.750 [Amended by 1957 c.608 Â§113; 1979 c.190 Â§100; renumbered 249.013]

Â Â Â Â Â  249.760 [Amended by 1979 c.190 Â§126; renumbered 249.712]

Â Â Â Â Â  249.770 [Amended by 1957 c.608 Â§114; 1971 c.749 Â§79; 1977 c.324 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.780 [Amended by 1957 c.608 Â§115; 1961 c.49 Â§2; 1971 c.749 Â§80; 1977 c.324 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.790 [Amended by 1977 c.829 Â§11; repealed by 1979 c.190 Â§431]

(Register of Nominations)

Â Â Â Â Â  249.810 Entries in register of nominations upon filing certificates. (1) Immediately after each certificate of nomination is filed, the filing officer shall enter in the register of nominations:

Â Â Â Â Â  (a) The date the certificate was filed.

Â Â Â Â Â  (b) The name of each candidate.

Â Â Â Â Â  (c) The office for which the candidate is nominated.

Â Â Â Â Â  (d) When applicable, the name of the minor political party or identification of the assembly of electors making the nomination, and the names of the chairperson and secretary certifying it.

Â Â Â Â Â  (e) If the certificate of nomination is made by individual electors, the total number of certified signatures contained in the certificate.

Â Â Â Â Â  (2) As soon as an acceptance or withdrawal of a candidate is filed with a filing officer, it shall be entered in the register of nominations. [Amended by 1957 c.608 Â§116; 1979 c.190 Â§132]

Â Â Â Â Â  249.820 [Repealed by 1979 c.190 Â§431]

(Withdrawals; Filling Vacancies)

Â Â Â Â Â  249.830 Procedure for withdrawing nomination. (1) A person who has been nominated and has accepted the nomination under ORS 249.712 may withdraw from the nomination by filing with the officer with whom the certificate of nomination was filed a written statement declining the nomination and stating the reason for withdrawal.

Â Â Â Â Â  (2) The statement must be:

Â Â Â Â Â  (a) Signed by the person withdrawing from the nomination; and

Â Â Â Â Â  (b) Filed not later than the 67th day before the general election.

Â Â Â Â Â  (3) The statement may be sent to the Secretary of State through a county clerk, as provided by ORS 249.850. [Amended by 1957 c.608 Â§117; 1967 c.86 Â§1; 1979 c.190 Â§133; 2007 c.155 Â§6]

Â Â Â Â Â  249.840 [Amended by 1957 c.608 Â§118; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  249.842 Filling vacancy in nomination; rules. (1) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by a minor political party may be filled as provided by party rule.

Â Â Â Â Â  (2) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by an assembly of electors may be filled by:

Â Â Â Â Â  (a) Reconvening the assembly that made the original nomination to select a new nominee; or

Â Â Â Â Â  (b) A committee to whom the assembly at its convention delegated the authority to fill vacancies.

Â Â Â Â Â  (3) An assembly of electors may reconvene under subsection (2) of this section only at the call of the chairperson of the original assembly. An assembly will be considered the assembly that made the original nomination if the chairperson and secretary are the same as those of the original assembly.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, before the date of the general election, a vacancy in a nomination made by individual electors may be filled by filing a new certificate of nomination. The certificate of nomination to fill the vacancy shall conform with the requirements of ORS 249.720 and 249.740.

Â Â Â Â Â  (5) The Secretary of State by rule may adopt a schedule specifying the period after a vacancy in a nomination occurs within which a certificate of nomination filling the vacancy must be filed. [1979 c.190 Â§134; 1985 c.808 Â§19; 1993 c.797 Â§16]

Â Â Â Â Â  249.850 Filing of certificate to fill vacancy in nomination; notifying proper officials to make changes in general election ballots. (1) The certificate of nomination to fill the vacancy under ORS 249.842, may be filed directly with the officer with whom the certificate of nomination of the original candidate was filed, or it may be presented in duplicate to any county clerk who shall file one of the certificates in the clerkÂs office, immediately notify the appropriate filing officer of the nomination and send the duplicate certificate to the officer by the most expeditious method practicable.

Â Â Â Â Â  (2) Upon receipt of notification that a vacancy has been filled, the filing officer shall certify the name of the person selected to fill the vacancy to be included on the ballot. If the certification of candidates has already been sent to the county clerk, the Secretary of State or city filing officer immediately shall give written certification of the new candidate to each county clerk responsible for preparing ballots on which the office will appear. The certification shall state the name and residence of the candidate nominated to fill the vacancy, the office for which the nomination was made, the name of the minor political party the candidate represents or the name of the chairperson of the assembly nominating the candidate, and the name of the person for whom the candidate is substituted. Upon receipt of the certification, the county clerk shall place the new candidateÂs name on the ballot. [Amended by 1957 c.608 Â§119; 1975 c.675 Â§19; 1979 c.190 Â§135]

Â Â Â Â Â  249.860 [1963 c.176 Â§4; repealed by 1979 c.190 Â§431]

RECALL OF PUBLIC OFFICER

Â Â Â Â Â  249.865 Filing prospective petition; contents of petition; statement regarding payment of petition circulators; certification of signature sheets; effect of violation. (1) Pursuant to section 18, Article II of the Oregon Constitution, an elector of the electoral district from which the public officer is elected may file a petition demanding the recall of the public officer. Before the petition is circulated for signatures, the chief petitioner of the petition shall file with the officer authorized to order the recall election:

Â Â Â Â Â  (a) A copy of the prospective petition signed by the chief petitioner;

Â Â Â Â Â  (b) A statement of organization described in ORS 260.118; and

Â Â Â Â Â  (c) A statement conforming to ORS 260.083 of contributions received and expenditures made by or on behalf of the chief petitioner and political committee the chief petitioner represents, if any, to the date of filing the prospective petition.

Â Â Â Â Â  (2) The chief petitioner shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the recall petition. After the prospective petition is filed, the chief petitioner shall notify the filing officer not later than the 10th day after the chief petitioner first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (3) Each sheet of the recall petition must contain:

Â Â Â Â Â  (a) The words ÂPetition for recall of,Â (name and title of officer) and the date of the filing under subsection (1) of this section; and

Â Â Â Â Â  (b) The name and address of the treasurer or the chief petitioner listed on the statement of organization filed under subsection (1) of this section.

Â Â Â Â Â  (4) Not more than 20 signatures on each sheet of the recall petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector.

Â Â Â Â Â  (5) Any intentional or willful violation of subsection (1) or (2) of this section by a chief petitioner of the recall petition or by the treasurer listed on the statement of organization filed under subsection (1) of this section invalidates the prospective petition before it is circulated for signatures. [1979 c.190 Â§136; 1981 c.142 Â§2; 1981 c.173 Â§26; 1983 c.756 Â§8; 1985 c.471 Â§7; 1987 c.210 Â§1; 1999 c.318 Â§26; 2005 c.797 Â§22; 2007 c.155 Â§7; 2007 c.848 Â§25]

Â Â Â Â Â  249.870 Number of signers on recall petition. The requisite number of signers on a recall petition is 15 percent of the total votes cast in the electoral district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term next preceding the filing of the petition for verification of signatures. [Formerly 254.450; 1981 c.173 Â§27; 1985 c.808 Â§22; 1995 c.607 Â§21]

Â Â Â Â Â  249.875 Time for completing filing; verification of signatures. (1) A recall petition shall be void unless completed and filed not later than the 100th day after filing the prospective petition described in ORS 249.865. Not later than the 90th day after filing the prospective petition the petition shall be submitted to the filing officer who shall verify the signatures not later than the 10th day after the submission. The filed petition shall contain only original signatures. A recall petition shall not be accepted for signature verification if it contains less than 100 percent of the required number of signatures. The petition shall not be accepted for filing until 100 percent of the required number of signatures of electors have been verified.

Â Â Â Â Â  (2) The provisions for verification of signatures on an initiative or referendum petition contained in ORS 250.105, are applicable to the verification of signatures on a recall petition. [Formerly 254.420; 1989 c.68 Â§4; 1991 c.719 Â§9]

Â Â Â Â Â  249.876 Removal of signature after petition submitted for verification. After a recall petition is submitted for signature verification, no elector who signed the petition may remove the signature of the elector from the petition. [1985 c.808 Â§21]

Â Â Â Â Â  249.877 Statement of justification by public officer. (1) A public officer against whom a recall petition has been filed may submit to the filing officer, in not more than 200 words, a statement of justification of the public officerÂs course in office. The statement must be filed not later than the fifth day after the recall petition is filed.

Â Â Â Â Â  (2) The county clerk shall have the statement printed on the official and sample ballots for the recall election. [1983 c.514 Â§7b]

Â Â Â Â Â  249.880 [Formerly 254.460; 1985 c.808 Â§23; repealed by 1987 c.210 Â§3]

Â Â Â Â Â  249.990 [Repealed by 1979 c.190 Â§431]

_______________



Chapter 250

Chapter 250 Â Initiative and Referendum

2007 EDITION

INITIATIVE AND REFERENDUM

ELECTIONS

GENERAL PROVISIONS

250.005Â Â Â Â  Definitions

250.015Â Â Â Â  Form of petition; numbering of signature sheets; rules

250.025Â Â Â Â  Qualifications for signers of petition; removal of signatures

250.029Â Â Â Â  Withdrawal of initiative or referendum petition; form

250.031Â Â Â Â  Rules for conduct of election under section 11, Article XI of Oregon Constitution

250.035Â Â Â Â  Form of ballot titles for state and local measures

250.036Â Â Â Â  Form of ballot title for measure subject to section 11 (8), Article XI of Oregon Constitution; exception

250.037Â Â Â Â  Form of ballot title for measure requesting approval of certain bonds

250.038Â Â Â Â  Form of ballot title for measure authorizing imposition of local option taxes or establishing permanent rate limitation

250.041Â Â Â Â  Applicability of ORS 250.005 to 250.038 to counties and cities

250.042Â Â Â Â  Effect of failure of petition circulator to certify signature sheet

250.043Â Â Â Â  Acceptance of initiative or referendum petition without original signatures

250.044Â Â Â Â  Actions challenging constitutionality of state measure to be filed in Marion County Circuit Court

STATE MEASURES

250.045Â Â Â Â  Prospective petition; sponsorship signature requirement; cover and signature sheet requirements; rules

250.048Â Â Â Â  Registration and training for paid petition circulators; requirements; effect of failure to register; rules

250.052Â Â Â Â  Official templates of cover and signature sheets; electronic template; rules

250.065Â Â Â Â  Preparation of ballot titles for certain state measures

250.067Â Â Â Â  Notice of draft ballot title; written comments; certification of title; correction of clerical errors; rules

250.075Â Â Â Â  Preparation of ballot titles by Legislative Assembly

250.085Â Â Â Â  Procedure for elector dissatisfied with ballot title of state measure; Supreme Court review of title

250.095Â Â Â Â  State measures affecting a county or district

250.105Â Â Â Â  Filing officer; consideration of signatures on prospective petition; filing requirements; signature verification; rules

250.115Â Â Â Â  Numbering of state measures

250.125Â Â Â Â  Estimate of financial impact of state measures; financial estimate committee

250.127Â Â Â Â  Preparation and filing of estimates and statements of financial impact of state measure

250.131Â Â Â Â  Court review of procedures under which estimates and statements of financial impact of state measure were prepared

250.135Â Â Â Â  Retention of petition materials

COUNTY
MEASURES

250.155Â Â Â Â  Application of subchapter

250.165Â Â Â Â  Prospective petition; cover and signature sheet requirements; annual statement

250.168Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

250.175Â Â Â Â  Preparation of ballot titles for certain county measures; notice

250.185Â Â Â Â  Preparation of ballot titles by county governing body

250.195Â Â Â Â  Procedure for elector dissatisfied with ballot title of county measure

250.205Â Â Â Â  Filing and signature requirements for nonhome rule counties

250.215Â Â Â Â  Filing officer for county measure; filing requirements; signature verification

250.221Â Â Â Â  Date of election

250.235Â Â Â Â  Retention of petition materials

CITY MEASURES

250.255Â Â Â Â  Application of subchapter

250.265Â Â Â Â  Prospective petition; cover and signature sheet requirements; annual statement

250.270Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

250.275Â Â Â Â  Preparation of ballot titles for certain city measures; notice

250.285Â Â Â Â  Preparation of ballot titles by city governing body

250.296Â Â Â Â  Procedure for elector dissatisfied with ballot title of city measure

250.305Â Â Â Â  Signature requirements

250.315Â Â Â Â  Filing officer; filing requirements; signature verification

250.325Â Â Â Â  Procedure following filing of initiative petition

250.346Â Â Â Â  Retention of petition materials

250.355Â Â Â Â  Date of election

GENERAL PROVISIONS

Â Â Â Â Â  250.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (3) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (4) ÂProspective petitionÂ means the information, except signatures and other identification of petition signers, required to be contained in a completed petition. [1979 c.190 Â§140; 1983 c.392 Â§3]

Â Â Â Â Â  250.010 [Amended by 1957 c.608 Â§120; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.015 Form of petition; numbering of signature sheets; rules. The Secretary of State by rule shall:

Â Â Â Â Â  (1) Design the form of the prospective petition, and the initiative and the referendum petition, including the signature sheets, to be used in any initiative or referendum in this state.

Â Â Â Â Â  (2) Designate the quality of paper to be used for signature sheets in order to ensure the legibility of the signatures.

Â Â Â Â Â  (3) Prescribe a system for numbering the signature sheets to be used in any initiative or referendum in this state. [1979 c.190 Â§141; 1979 c.345 Â§1; 1981 c.909 Â§1; 1989 c.68 Â§5; 2005 c.22 Â§188]

Â Â Â Â Â  250.020 [Amended by 1957 c.608 Â§121; 1961 c.121 Â§4; 1979 c.190 Â§232; 1979 c.519 Â§17; renumbered 254.085]

Â Â Â Â Â  250.025 Qualifications for signers of petition; removal of signatures. (1) Any elector may sign an initiative or referendum petition for any measure on which the elector is entitled to vote.

Â Â Â Â Â  (2) After an initiative or referendum petition is submitted for signature verification, no elector who signed the petition may remove the signature of the elector from the petition. [Formerly 254.160; 1985 c.808 Â§24]

Â Â Â Â Â  250.029 Withdrawal of initiative or referendum petition; form. The chief petitioners of an initiative or referendum petition may withdraw the petition at any time prior to the submission of the petition for signature verification. The Secretary of State by rule shall design a form for use in filing a withdrawal of any initiative or referendum petition. The withdrawal form must be signed by all of the chief petitioners and filed with the filing officer. [1995 c.607 Â§25]

Â Â Â Â Â  250.030 [Amended by 1957 c.608 Â§122; 1961 c.121 Â§5; 1979 c.190 Â§233; 1979 c.317 Â§8a; 1979 c.519 Â§18a; renumbered 254.095]

Â Â Â Â Â  250.031 Rules for conduct of election under section 11, Article XI of
Oregon
Constitution. The Secretary of State shall adopt administrative rules for the conduct of elections under section 11, Article XI of the Oregon Constitution, that include but are not limited to provisions that:

Â Â Â Â Â  (1) Set forth the requirements for an election to which section 11 (8), Article XI of the Oregon Constitution, is applicable that are consistent with the voter registration requirements of ORS chapter 247 and with the federal National Voter Registration Act of 1993 (P.L. 103-31);

Â Â Â Â Â  (2) Provide directions to election officers for calculating whether the required number of registered voters eligible to vote voted in the election; and

Â Â Â Â Â  (3) Interpret the words Âcast a ballotÂ in section 11 (8), Article XI of the Oregon Constitution, as meaning that a ballot was lawfully cast, whether or not the vote of that ballot may lawfully be counted for reasons other than the eligibility of the voter to vote. [1997 c.541 Â§310]

Â Â Â Â Â  250.035 Form of ballot titles for state and local measures. (1) The ballot title of any measure, other than a state measure, to be initiated or referred shall consist of:

Â Â Â Â Â  (a) A caption of not more than 10 words which reasonably identifies the subject of the measure;

Â Â Â Â Â  (b) A question of not more than 20 words which plainly phrases the chief purpose of the measure so that an affirmative response to the question corresponds to an affirmative vote on the measure; and

Â Â Â Â Â  (c) A concise and impartial statement of not more than 175 words summarizing the measure and its major effect.

Â Â Â Â Â  (2) The ballot title of any state measure to be initiated or referred shall consist of:

Â Â Â Â Â  (a) A caption of not more than 15 words that reasonably identifies the subject matter of the state measure. The caption of an initiative or referendum amendment to the Constitution shall begin with the phrase, ÂAmends Constitution,Â which shall not be counted for purposes of the 15-word caption limit;

Â Â Â Â Â  (b) A simple and understandable statement of not more than 25 words that describes the result if the state measure is approved. The statement required by this paragraph shall include either the phrase, ÂI voteÂ or Âvote yes,Â or a substantially similar phrase, which may be placed at any point within the statement;

Â Â Â Â Â  (c) A simple and understandable statement of not more than 25 words that describes the result if the state measure is rejected. The statement required by this paragraph shall not describe existing statutory or constitutional provisions in a way that would lead an average elector to believe incorrectly that one of those provisions would be repealed by approval of the state measure, if approval would not have that result. Any thing or action described both in the statement required by paragraph (b) of this subsection and in the statement required by this paragraph shall be described using the same terms in both statements, to the extent practical. Any different terms must be terms that an average elector would understand to refer to the same thing or action. The statement shall include either the phrase, ÂI voteÂ or Âvote no,Â or a substantially similar phrase, which may be placed at any point within the statement; and

Â Â Â Â Â  (d) A concise and impartial statement of not more than 125 words summarizing the state measure and its major effect.

Â Â Â Â Â  (3) The statements required by subsection (2)(b) and (c) of this section shall be written so that, to the extent practicable, the language of the two statements is parallel.

Â Â Â Â Â  (4) The statement required by subsection (2)(b) of this section shall be written so that an affirmative response to the statement corresponds to an affirmative vote on the state measure.

Â Â Â Â Â  (5) The statement required by subsection (2)(c) of this section shall be written so that an affirmative response to the statement corresponds to a negative vote on the state measure.

Â Â Â Â Â  (6) To avoid confusion, a ballot title shall not resemble any title previously filed for a measure to be submitted at that election.

Â Â Â Â Â  (7) In the statements required by subsection (2)(b), (c) and (d) of this section, reasonable discretion shall be allowed in the use of articles and conjunctions, but the statements shall not omit articles and conjunctions that are necessary to avoid confusion to or misunderstanding by an average elector. [1979 c.190 Â§143; 1979 c.675 Â§1; 1985 c.405 Â§1; 1987 c.556 Â§1; 1987 c.875 Â§1; 1995 c.534 Â§1; 1997 c.541 Â§312; 1999 c.793 Â§1; 2001 c.104 Â§78]

Â Â Â Â Â  250.036 Form of ballot title for measure subject to section 11 (8), Article XI of
Oregon
Constitution; exception. (1) Notwithstanding any other provision of law, all ballot titles subject to section 11 (8), Article XI of the Oregon Constitution, shall include the following statement as the first statement of the ballot title summary:

______________________________________________________________________________

Â Â Â Â Â  This measure may be passed only at an election with at least a 50 percent voter turnout.

______________________________________________________________________________

Â Â Â Â Â  (2) As used in this section, Âat least a 50 percent voter turnoutÂ means a voter turnout that meets the requirements of section 11 (8), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The statement required by this section shall not be counted in determining the word count requirements of ORS 250.035.

Â Â Â Â Â  (4) Subsection (1) of this section shall not apply to the ballot title of a measure submitted to voters in a general election in an even-numbered year. [1997 c.541 Â§311]

Â Â Â Â Â  250.037 Form of ballot title for measure requesting approval of certain bonds. (1) The ballot title of any measure requesting elector approval of bonds, the principal and interest on which will be payable from taxes imposed on property or property ownership that are not subject to the limitations of sections 11 and 11b, Article XI of the Oregon Constitution, shall contain, in addition to the matters required by ORS 250.035, the following statement immediately after the ballot title question and appearing with it, in this manner:

______________________________________________________________________________

Â Â Â Â Â  Question: (herein the question is stated) If the bonds are approved, they will be payable from taxes on property or property ownership that are not subject to the limits of sections 11 and 11b, Article XI of the Oregon Constitution.

______________________________________________________________________________

Â Â Â Â Â  (2) The words of the statement required by subsection (1) of this section are not counted for purposes of ORS 250.035.

Â Â Â Â Â  (3) The ballot title statement for any measure requesting elector approval of bonds, the principal and interest on which is to be payable from taxes imposed on property or property ownership that are not subject to the limitations of sections 11 and 11b, Article XI of the Oregon Constitution, shall contain, in addition to the other requirements of ORS 250.035 and this section, a reasonably detailed, simple and understandable description of the use of proceeds.

Â Â Â Â Â  (4) The front of the outer envelope in which the ballot title is delivered shall state, clearly and boldly printed in red, ÂCONTAINS VOTE ON PROPOSED TAX INCREASE.Â [1991 c.902 Â§119; 1997 c.541 Â§313; 2007 c.154 Â§10]

Â Â Â Â Â  250.038 Form of ballot title for measure authorizing imposition of local option taxes or establishing permanent rate limitation. In addition to meeting other applicable requirements of this chapter:

Â Â Â Â Â  (1) The ballot title for a measure authorizing the imposition of local option taxes shall contain the statement required by ORS 280.070 (4)(a) and the information required by ORS 280.070 (5);

Â Â Â Â Â  (2) The ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the information required by ORS 280.070 (6); and

Â Â Â Â Â  (3) The front of the outer envelope in which the ballot title is delivered shall state, clearly and boldly printed in red, ÂCONTAINS VOTE ON PROPOSED TAX INCREASE.Â [1999 c.632 Â§25; 2007 c.154 Â§11]

Â Â Â Â Â  250.039 [Formerly ORS 250.055; repealed by 1995 c.534 Â§19]

Â Â Â Â Â  250.040 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.041 Applicability of ORS 250.005 to 250.038 to counties and cities. ORS 250.005 to 250.038 apply to the exercise of initiative or referendum powers:

Â Â Â Â Â  (1) Regarding a county measure, regardless of anything to the contrary in the county charter or ordinance.

Â Â Â Â Â  (2) Regarding a city measure, regardless of anything to the contrary in the city charter or ordinance. [1983 c.514 Â§11; 2005 c.797 Â§54]

Â Â Â Â Â  250.042 Effect of failure of petition circulator to certify signature sheet. If a signature sheet of a petition is not certified by the circulator as required under ORS 198.430, 198.750, 221.031, 248.008, 249.061, 249.740, 249.865, 250.045, 250.165, 250.265, 255.135, 261.115 and 545.025, signatures contained on the signature sheet may not be counted for purposes of determining whether the petition contains the required number of signatures of electors. [2007 c.848 Â§8b]

Â Â Â Â Â  250.043 Acceptance of initiative or referendum petition without original signatures. (1) Notwithstanding ORS 250.105, 250.215, 250.315 and 255.175, an initiative or referendum petition for which original signatures are otherwise required may be accepted by the appropriate filing officer for signature verification with photographic copies of one or more signature sheets if:

Â Â Â Â Â  (a) The signature sheets containing the original signatures were stolen or destroyed by fire, a natural disaster or other act of God; and

Â Â Â Â Â  (b) The photographic copy of each original signature sheet contains the number of the original signature sheets prescribed by the Secretary of State under ORS 250.015.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (b) ÂFiling officerÂ means the Secretary of State in the case of an initiative or referendum petition relating to a state measure, the county clerk in the case of an initiative or referendum petition relating to a county measure, the city elections officer in the case of an initiative or referendum petition relating to a city measure and the elections officer as defined in ORS 255.005 in the case of an initiative or referendum petition relating to a district measure. [1989 c.68 Â§13]

Â Â Â Â Â  250.044 Actions challenging constitutionality of state measure to be filed in
Marion
County
Circuit Court. (1) An action that challenges the constitutionality of a measure initiated by the people or referred to the people for a vote must be commenced in the Circuit Court for Marion County if:

Â Â Â Â Â  (a) The action is filed by a plaintiff asserting a claim for relief that challenges the constitutionality of a state statute or an amendment to the Oregon Constitution initiated by the people or referred to the people under section 1 (1) to (4), Article IV of the Oregon Constitution;

Â Â Â Â Â  (b) The action is commenced on or after the date that the Secretary of State certifies that the challenged measure has been adopted by the electors and within 180 days after the effective date of the measure; and

Â Â Â Â Â  (c) The action may not be commenced in the Oregon Tax Court.

Â Â Â Â Â  (2) An action under subsection (1) of this section must be within the jurisdiction of circuit courts and must present a justiciable controversy. The plaintiff in an action subject to the requirements of this section must serve a copy of the complaint on the Attorney General.

Â Â Â Â Â  (3) If an action subject to the requirements of this section is filed in a court other than the Circuit Court for
Marion
County
, the other court, on its own motion or the motion of any party to the action, shall dismiss the action or transfer the action to the Circuit Court for
Marion
County
.

Â Â Â Â Â  (4) This section does not apply to any civil or criminal proceeding in which the constitutionality of a state statute or provision of the Oregon Constitution is challenged in a responsive pleading.

Â Â Â Â Â  (5) If a judgment in an action subject to the requirements of this section holds that a challenged measure is invalid in whole or in part, a party to the action may appeal the judgment only by filing a notice of appeal directly with the Supreme Court within the time and in the manner specified in ORS chapter 19 for civil appeals to the Court of Appeals. Any party filing a notice of appeal under this subsection must note in the notice of appeal that the case is subject to this subsection.

Â Â Â Â Â  (6) If a judgment in an action subject to the requirements of this section holds that a challenged measure is valid, a party to the action may appeal the judgment by filing a notice of appeal in the Court of Appeals within the time and in the manner specified in ORS chapter 19 for civil appeals. Notwithstanding ORS 19.405 (1), the party may move the Court of Appeals to certify the appeal to the Supreme Court, and the Court of Appeals acting in its sole discretion may so certify the appeal. If the Court of Appeals certifies the appeal to the Supreme Court, the Supreme Court shall accept or deny acceptance of the certification as provided in ORS 19.405 (2). [1997 c.794 Â§2]

STATE MEASURES

Â Â Â Â Â  250.045 Prospective petition; sponsorship signature requirement; cover and signature sheet requirements; rules. (1) Before circulating a petition to initiate or refer a state measure under section 1, Article IV, Oregon Constitution, the petitioner shall file with the Secretary of State a prospective petition. The prospective petition for a state measure to be initiated shall contain a statement of sponsorship signed by at least 1,000 electors. The statement of sponsorship shall be attached to a full and correct copy of the measure to be initiated.

Â Â Â Â Â  (2) The secretary by rule shall establish procedures for verifying whether the statement of sponsorship contains the required number of signatures of electors.

Â Â Â Â Â  (3) The secretary shall date and time stamp the prospective petition and specify the form on which the initiative or referendum petition shall be printed for circulation as provided in ORS 250.052. The secretary shall retain the prospective petition.

Â Â Â Â Â  (4) The chief petitioner may amend the state measure to be initiated that has been filed with the secretary without filing another prospective petition, if:

Â Â Â Â Â  (a) The Attorney General certifies to the secretary that the proposed amendment will not substantially change the substance of the measure; and

Â Â Â Â Â  (b) The deadline for submitting written comments on the draft title has not passed.

Â Â Â Â Â  (5) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the secretary by rule. The cover of a referendum petition shall contain the final measure summary described in ORS 250.065 (1). If a petition seeking a different ballot title is not filed with the Supreme Court by the deadline for filing a petition under ORS 250.085, the cover of an initiative petition shall contain the latest ballot title certified by the Attorney General under ORS 250.067 (2). However, if the Supreme Court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (6) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (7)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the subject expressed in the title of the Act to be referred.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall:

Â Â Â Â Â  (A) Contain a notice describing the meaning of the color of the signature sheet in accordance with ORS 250.052; and

Â Â Â Â Â  (B) If one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â The notice shall be in boldfaced type and shall be prominently displayed on the sheet.

Â Â Â Â Â  (c) The secretary by rule shall adopt a method of designation to distinguish signature sheets of referendum petitions containing the same subject reference and being circulated during the same period.

Â Â Â Â Â  (8) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on the initiative or referendum petition.

Â Â Â Â Â  (9) Not more than 20 signatures on the signature sheet of the initiative or referendum petition may be counted. The circulator shall certify on each signature sheet of the initiative or referendum petition that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§144; 1979 c.345 Â§2; 1981 c.909 Â§2; 1983 c.514 Â§8; 1983 c.756 Â§9; 1985 c.447 Â§1; 1985 c.808 Â§25; 1987 c.519 Â§1; 1989 c.959 Â§3; 1992 c.1 Â§1; 1995 c.607 Â§26; 1997 c.846 Â§1; 1999 c.262 Â§2; 1999 c.318 Â§27; 1999 c.793 Â§2; 2001 c.965 Â§4; 2005 c.797 Â§36; 2007 c.159 Â§3; 2007 c.848 Â§8]

Â Â Â Â Â  250.048 Registration and training for paid petition circulators; requirements; effect of failure to register; rules. (1) A person may not pay money or other valuable consideration to another person for obtaining signatures of electors on a state initiative, referendum or recall petition, and a person may not receive money or other valuable consideration for obtaining signatures of electors on a state initiative, referendum or recall petition, unless the person obtaining the signatures:

Â Â Â Â Â  (a) Registers with the Secretary of State in the manner prescribed by this section and by rule of the secretary; and

Â Â Â Â Â  (b) Completes the training program prescribed by rule of the secretary.

Â Â Â Â Â  (2) A person may apply to the secretary for a registration required under subsection (1) of this section. The application shall include:

Â Â Â Â Â  (a) The full name and any assumed name of the applicant;

Â Â Â Â Â  (b) The residential street address of the applicant;

Â Â Â Â Â  (c) An example of the signature of the applicant;

Â Â Â Â Â  (d) A list of the initiative, referendum and recall petitions on which the applicant will gather signatures;

Â Â Â Â Â  (e) If the applicant has been convicted for a criminal offense involving fraud, forgery or identification theft, information relating to the circumstances of the conviction as required by the secretary;

Â Â Â Â Â  (f) A statement signed by the applicant acknowledging that the applicant has read and understands Oregon law applicable to the gathering of signatures on state initiative, referendum and recall petitions, as the law is summarized in the training program established by the Secretary of State;

Â Â Â Â Â  (g) Evidence indicating that the applicant has completed the training required by the secretary by rule;

Â Â Â Â Â  (h) A photograph of the applicant; and

Â Â Â Â Â  (i) A statement signed by a chief petitioner of each petition upon which the applicant will gather signatures acknowledging that the chief petitioner is liable for violations of law or rule committed by the person obtaining signatures as provided in ORS 260.561.

Â Â Â Â Â  (3) If an applicant complies with subsection (2) of this section, not later than two business days after the applicant applies, the secretary shall register the applicant and assign the applicant a registration number.

Â Â Â Â Â  (4) A person who has been convicted for a criminal offense involving fraud, forgery or identification theft in any state during the five-year period prior to the date of the application may not apply for registration under this section.

Â Â Â Â Â  (5) If a person receives money or other valuable consideration for obtaining signatures of electors on a state initiative, referendum or recall petition and the person was not registered as required under this section at the time the signatures were obtained, the secretary may not count the signatures under ORS 250.105 or ORS chapter 249 for purposes of determining whether the petition contains the required number of signatures of electors.

Â Â Â Â Â  (6) A person registered under this section shall carry evidence of registration with the person while the person is obtaining signatures on a state initiative, referendum or recall petition. The evidence of registration shall contain the photograph and registration number of the person. The secretary by rule shall designate the form of the evidence of registration.

Â Â Â Â Â  (7) A photograph of an applicant submitted under subsection (2) of this section shall:

Â Â Â Â Â  (a) Be a conventional photograph with a plain background;

Â Â Â Â Â  (b) Show the face or the face, neck and shoulders of the applicant; and

Â Â Â Â Â  (c) Be prepared and processed for printing as prescribed by the secretary.

Â Â Â Â Â  (8) The secretary shall adopt rules necessary to implement this section, including rules:

Â Â Â Â Â  (a) Establishing procedures for registering persons who may be paid money or other valuable consideration for obtaining signatures of electors on state initiative, referendum or recall petitions; and

Â Â Â Â Â  (b) Establishing a training program for persons who may be paid money or other valuable consideration for obtaining signatures of electors on state initiative, referendum or recall petitions. [2007 c.848 Â§2]

Â Â Â Â Â  250.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.052 Official templates of cover and signature sheets; electronic template; rules. (1) For each state initiative, referendum or recall petition, the Secretary of State shall prepare official templates of the cover and signature sheets for the petition. Except as provided in this section, templates of cover and signature sheets for state initiative and referendum petitions are subject to the requirements of ORS 250.045. The templates of signature sheets to be used by persons who are being paid to obtain signatures on the petition shall be a different color from the sheets to be used by persons who are not being paid to obtain signatures on the petition.

Â Â Â Â Â  (2) A person obtaining signatures on a state initiative, referendum or recall petition may use only the cover and signature sheets contained in the official templates prepared for the petition. A person who is being paid to obtain signatures on the petition shall use the signature sheet template designated for use by persons being paid to obtain signatures. A person who is not being paid to obtain signatures on the petition shall use the signature sheet template designated for use by persons who are not being paid to obtain signatures.

Â Â Â Â Â  (3) The secretary shall issue templates for a petition only to a chief petitioner of the petition or to an agent designated by a chief petitioner.

Â Â Â Â Â  (4) The secretary shall issue official templates to a chief petitioner or designated agent not later than:

Â Â Â Â Â  (a) Three business days after the deadline for filing a petition under ORS 250.085 relating to a ballot title certified by the Attorney General for the state initiative petition or, if a petition is filed with the Supreme Court under ORS 250.085, three business days after the Supreme Court certifies to the Secretary of State a ballot title for the state initiative petition; or

Â Â Â Â Â  (b) Three business days after a prospective petition is filed under ORS 249.865 or 250.045 for a state recall petition or state referendum petition.

Â Â Â Â Â  (5) Not later than five business days after the deadline for the secretary to issue templates under subsection (4) of this section, a chief petitioner of a state initiative, referendum or recall petition may submit to the secretary a written request for modification of the templates. The secretary shall approve or disapprove the request not later than five business days after receiving the request. If the secretary disapproves the request, the secretary shall advise the chief petitioner in writing of the reasons for the disapproval.

Â Â Â Â Â  (6) In addition to the templates prepared under subsections (1) to (5) of this section, for each state initiative, referendum or recall petition, the secretary shall prepare an official electronic template of a signature sheet for the petition. A template prepared under this subsection shall allow space for the signature of one elector. An elector may print a copy of the electronic signature sheet for a petition, sign the sheet and deliver the signed sheet to a chief petitioner or an agent designated by a chief petitioner. Electronic templates described in this subsection are subject to the requirements of ORS 250.045, other than ORS 250.045 (5), (8) and (9).

Â Â Â Â Â  (7) The secretary shall adopt rules prescribing the contents and method of production of official templates required under this section. [2007 c.848 Â§3]

Â Â Â Â Â  250.055 [1979 c.675 Â§3; 1981 c.145 Â§1; renumbered 250.039]

Â Â Â Â Â  250.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.065 Preparation of ballot titles for certain state measures. (1) When a prospective petition for a state measure to be referred is filed with the Secretary of State, the secretary shall authorize the circulation of the petition using the final measure summary of the latest version of the printed, engrossed measure in lieu of the ballot title. On the next business day after the referendum petition has been filed containing the required number of verified signatures, the Secretary of State shall send two copies of the prospective petition to the Attorney General.

Â Â Â Â Â  (2) When an approved prospective petition for a state measure to be initiated is filed with the Secretary of State, the secretary immediately shall send two copies of it to the Attorney General.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition for a state measure to be initiated, the Attorney General shall provide a draft ballot title for the state measure to be initiated and return one copy of the prospective petition and the ballot title to the Secretary of State.

Â Â Â Â Â  (4) Not later than the 10th business day after receiving the copies of the prospective petition for a state measure to be referred, the Attorney General shall provide a draft ballot title for the state measure to be referred and return one copy of the prospective petition and the draft ballot title to the Secretary of State. [Formerly 254.055; 1985 c.447 Â§2; 2005 c.797 Â§37; 2007 c.848 Â§9]

Â Â Â Â Â  250.067 Notice of draft ballot title; written comments; certification of title; correction of clerical errors; rules. (1) The Secretary of State, upon receiving a draft ballot title from the Attorney General under ORS 250.065 or 250.075, shall provide reasonable statewide notice of having received the draft ballot title and of the publicÂs right to submit written comments as provided in this section. Written comments concerning a draft ballot title may be submitted to the secretary not later than the 10th business day after the secretary receives the draft title from the Attorney General. On the next business day after the deadline for submitting comments, the secretary shall send a copy of all written comments to the Attorney General. The secretary shall maintain a record of written comments received.

Â Â Â Â Â  (2)(a) If written comments are submitted to the secretary under subsection (1) of this section, the Attorney General shall consider the comments and certify to the secretary either the draft ballot title or a revised ballot title not later than the 10th business day after receiving the comments from the secretary.

Â Â Â Â Â  (b) If no written comments are submitted to the secretary, the Attorney General shall certify the draft ballot title not later than the 20th business day after the secretary receives the draft title from the Attorney General. If the Attorney General determines that a draft ballot title described in this paragraph contains a clerical error, the Attorney General may correct the error before certifying the corrected draft ballot title to the secretary.

Â Â Â Â Â  (c) If the Attorney General determines that a ballot title certified under this subsection contains a clerical error, the Attorney General may correct the error and certify to the secretary a corrected ballot title not later than the 10th business day after the date the ballot title was certified.

Â Â Â Â Â  (d) The secretary shall furnish the chief petitioner with a copy of each ballot title certified under this subsection.

Â Â Â Â Â  (3) Unless the Supreme Court certifies a different ballot title, the latest ballot title certified by the Attorney General under subsection (2) of this section is the title to be printed in the votersÂ pamphlet and on the ballot.

Â Â Â Â Â  (4) If a petition is filed with the Supreme Court as provided in ORS 250.085, the Secretary of State shall file with the Supreme Court a copy of the written comments received as part of the record on review of the ballot title.

Â Â Â Â Â  (5) The secretary by rule shall specify the means for providing reasonable statewide notice for submitting comments on a draft ballot title.

Â Â Â Â Â  (6) As used in this section, Âclerical errorÂ means a typographical, arithmetical or grammatical error or omission that is evident from the text of the draft or certified ballot title or by comparison of the text of the draft or certified ballot title with a written explanation that was provided by the Attorney General and issued concurrently with the draft or certified ballot title. [1985 c.447 Â§5; 1989 c.503 Â§5; 2001 c.802 Â§1; 2005 c.797 Â§38; 2007 c.159 Â§1; 2007 c.848 Â§10]

Â Â Â Â Â  250.070 [Amended by 1957 c.608 Â§123; 1961 c.121 Â§6; 1979 c.190 Â§234; renumbered 254.107]

Â Â Â Â Â  250.075 Preparation of ballot titles by Legislative Assembly. (1) When the Legislative Assembly refers a measure to the people, a ballot title for the measure may be prepared by the assembly. The ballot title shall be filed with the Secretary of State when the measure is filed with the Secretary of State.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the Secretary of State, the secretary shall send two copies of the referred measure to the Attorney General. Not later than the 30th day after the Legislative Assembly adjourns, the Attorney General shall provide a draft ballot title for the measure. The Attorney General shall send a copy of the draft ballot title to each member of the Legislative Assembly, and file with the Secretary of State a copy of the referred measure and the draft ballot title and a certificate of mailing of the draft ballot title to each member. [Formerly 254.073; 1985 c.447 Â§3; 1995 c.607 Â§27]

Â Â Â Â Â  250.080 [Amended by 1979 c.190 Â§242; renumbered 254.185]

Â Â Â Â Â  250.085 Procedure for elector dissatisfied with ballot title of state measure; Supreme Court review of title. (1) Any elector dissatisfied with a ballot title prepared by the Legislative Assembly for a measure referred to the people by the assembly and filed with the Secretary of State may petition the Supreme Court seeking a different title. The petition shall state the reasons that the title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035.

Â Â Â Â Â  (2) Any elector dissatisfied with the latest ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title. The petition shall state the reasons that the title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035.

Â Â Â Â Â  (3) The petition shall name the Attorney General as the respondent and must be filed:

Â Â Â Â Â  (a) Not later than the 10th business day after the Attorney General certifies a ballot title or a corrected ballot title to the Secretary of State, whichever is later; or

Â Â Â Â Â  (b) If the title is provided by the Legislative Assembly under ORS 250.075, not later than the 10th business day after the Legislative Assembly files the ballot title with the Secretary of State.

Â Â Â Â Â  (4) An elector filing a petition under this section shall notify the Secretary of State in writing that the petition has been filed. The notice must be received in the office of the Secretary of State not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (5) The Supreme Court shall review the title for substantial compliance with the requirements of ORS 250.035.

Â Â Â Â Â  (6) When reviewing a title certified by the Attorney General, the Supreme Court shall not consider arguments concerning the ballot title not presented in writing to the Secretary of State unless the court determines that the argument concerns language added to or removed from the draft title after expiration of the comment period provided in ORS 250.067.

Â Â Â Â Â  (7) The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors.

Â Â Â Â Â  (8) If the Supreme Court determines that the latest ballot title certified by the Attorney General or prepared by the Legislative Assembly substantially complies with the requirements of ORS 250.035, the court shall certify the title to the Secretary of State. If the Supreme Court determines that the latest ballot title certified by the Attorney General or prepared by the Legislative Assembly does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the ballot title to the Attorney General for modification.

Â Â Â Â Â  (9) Not later than five business days after the Supreme Court refers a ballot title to the Attorney General under this section, the Attorney General shall file a modified ballot title with the Supreme Court and serve copies of the modified ballot title on all parties to the ballot title review proceeding. If no party to the ballot title review proceeding files an objection to the modified ballot title within five business days after the date the modified ballot title is filed, the Supreme Court shall certify the modified ballot title to the Secretary of State and enter an appellate judgment the next judicial day. If any of the parties to the ballot title review proceeding timely files a petition objecting to the modified ballot title, the Supreme Court shall review the modified ballot title to determine whether the modified ballot title substantially complies with the requirements of ORS 250.035.

Â Â Â Â Â  (10) Upon the filing of a petition under subsection (9) of this section objecting to a modified ballot title:

Â Â Â Â Â  (a) If the Supreme Court determines that the modified ballot title substantially complies with the requirements of ORS 250.035, the court shall certify the modified ballot title to the Secretary of State; or

Â Â Â Â Â  (b) If the Supreme Court determines that the modified ballot title does not substantially comply with the requirements of ORS 250.035, the court shall modify the ballot title and certify the ballot title to the Secretary of State or refer the modified ballot title to the Attorney General for additional modification and further proceedings under subsection (9) of this section. [Formerly 254.077; 1983 c.514 Â§9; 1985 c.447 Â§6; 1987 c.519 Â§2; 1989 c.503 Â§6; 1993 c.493 Â§96; 1995 c.534 Â§2; 2001 c.802 Â§2; 2007 c.159 Â§2]

Â Â Â Â Â  250.090 [Amended by 1957 c.608 Â§124; 1979 c.190 Â§243; renumbered 254.195]

Â Â Â Â Â  250.095 State measures affecting a county or district. A law enacted by the Legislative Assembly relating only to a county or district may be referred by the Legislative Assembly or by petition to the people of the county or district. The percentage of signatures required under section 1, Article IV, Oregon Constitution, for a referendum petition filed under this section shall be based on the vote for Governor within the county or district. [1979 c.190 Â§148]

Â Â Â Â Â  250.100 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.105 Filing officer; consideration of signatures on prospective petition; filing requirements; signature verification; rules. (1)(a) An initiative or referendum petition relating to a state measure must be filed with the Secretary of State for the purpose of verifying whether the petition contains the required number of signatures of electors.

Â Â Â Â Â  (b) Signatures on a prospective petition for a state measure to be initiated shall be considered under this section for the purpose of verifying whether the initiative petition contains the required number of signatures of electors.

Â Â Â Â Â  (c) When filing an initiative or referendum petition, the chief petitioner shall sort the signature sheets on the basis of the name of the person who obtained the signatures on the sheet.

Â Â Â Â Â  (d) The secretary shall adopt rules establishing procedures for verifying signatures on an initiative or referendum petition.

Â Â Â Â Â  (e) The filed initiative or referendum petition must contain only original signatures. The secretary or county clerk shall verify each petition in the order in which the petitions are filed with the secretary.

Â Â Â Â Â  (2) The secretary may not accept an initiative or referendum petition relating to a state measure for filing if the petition contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) If an initiative or referendum petition is submitted not less than 165 days before the election at which the proposed measure is to be voted upon and if the secretary determines that insufficient signatures have been submitted but the deadline for filing the petition has not passed, the petitioners may submit additional signatures.

Â Â Â Â Â  (4) The secretary by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling. If two samplings are required under this subsection, the total number of signatures verified on the petition shall be not less than five percent of the total number of signatures on the petition.

Â Â Â Â Â  (5) For purposes of estimating the number of duplicate signatures contained in a petition, the secretary shall apply at least an eight percent duplication rate in the first sampling of signatures on all petitions. If a second sampling of signatures is required under subsection (4) of this section, the secretary shall calculate an estimated signature duplication rate for each petition for which a second sampling is required. The calculation shall be based on the number of electors the secretary determines have signed a specific petition more than once.

Â Â Â Â Â  (6) When verifying signatures for a state initiative or referendum petition, the secretary or county clerk shall identify on an electorÂs voter registration record or other database that the elector signed the specific initiative or referendum petition.

Â Â Â Â Â  (7) The Secretary of State may employ professional assistance to determine the sampling technique to be designated under subsection (4) of this section. [1979 c.190 Â§149; 1985 c.447 Â§7; 1989 c.68 Â§6; 1999 c.1021 Â§1; 2007 c.848 Â§11]

Â Â Â Â Â  250.110 [Amended by 1953 c.632 Â§6; 1957 c.608 Â§126; 1961 c.170 Â§2; subsection (7) enacted as 1967 c.26 Â§4; 1977 c.508 Â§6; 1979 c.190 Â§237; renumbered 254.135]

Â Â Â Â Â  250.115 Numbering of state measures. (1) The Secretary of State shall number the measures to be voted on in the state at large consecutively and shall not repeat any number in any subsequent election. For each election, the numbers assigned shall begin with the number after the last number assigned under this section at the previous election. The measures shall be assigned numbers in the order in which the measures are filed with the secretary.

Â Â Â Â Â  (2) The Secretary of State shall number state measures not referred to under subsection (1) of this section consecutively, beginning with the number after the last number assigned under subsection (1) of this section, in the order in which the measures are filed with the secretary. [1979 c.190 Â§150; 1993 c.493 Â§14; 2001 c.267 Â§1]

Â Â Â Â Â  250.120 [Amended by 1953 c.632 Â§6; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.121 [1957 c.608 Â§130; 1961 c.68 Â§2; 1979 c.190 Â§244; renumbered 254.205]

Â Â Â Â Â  250.125 Estimate of financial impact of state measures; financial estimate committee. (1) When a state measure involves expenditure of public moneys by the state, reduction of expenditure of public moneys by the state, reduction of state revenues or raising of funds by the state by imposing any tax or incurring any indebtedness, the financial estimate committee created under this section shall estimate:

Â Â Â Â Â  (a) The amount of direct expenditure, direct reduction of expenditure, direct reduction in state revenues, direct tax revenue or indebtedness and interest that will be required to meet the provisions of the measure if it is enacted; and

Â Â Â Â Â  (b) The aggregate amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will be required by any city, county or district to meet the provisions of the measure if it is enacted.

Â Â Â Â Â  (2) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee may also estimate the amount of direct expenditure, direct reduction of expenditure, direct reduction in revenues, direct tax revenue or indebtedness and interest that will result for the state or any city, county or district if the measure is not enacted. The financial estimate committee may make an estimate under this subsection if the Legislative Assembly has enacted a law that will apply only if the measure for which the estimate is prepared is not enacted.

Â Â Â Â Â  (3) For a state measure for which an estimate is required to be prepared under subsection (1) of this section, the financial estimate committee shall consult with the Legislative Revenue Officer to determine if the measure has potentially significant indirect economic or fiscal effects. If the committee determines that the indirect economic or fiscal effects of the measure are significant and can be estimated, the Legislative Revenue Officer shall prepare on behalf of the committee an impartial estimate of the indirect economic or fiscal effects of the measure. The Legislative Revenue Officer shall use the best available economic models and data to produce the estimate. The financial estimate committee shall incorporate relevant parts of the estimate prepared by the Legislative Revenue Officer into the estimate prepared by the committee under subsection (1) of this section.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the estimates described in subsections (1) and (2) of this section shall be printed in the votersÂ pamphlet and on the ballot. The estimates shall be impartial, simple and understandable and shall include the following information:

Â Â Â Â Â  (a) A statement of the amount of financial effect on state or local government expenditures, revenues or indebtedness, expressed as a specific amount or as a range of amounts;

Â Â Â Â Â  (b) A statement of any recurring annual amount of financial effect on state or local government expenditures, revenues or indebtedness;

Â Â Â Â Â  (c) A description of the most likely financial effect or effects of the adoption of the measure; and

Â Â Â Â Â  (d) If an estimate is made under subsection (2) of this section, a description of the most likely financial effect or effects if the measure is not enacted.

Â Â Â Â Â  (5) If the financial estimate committee determines that the measure will have no financial effect on state or local government expenditures, revenues or indebtedness or that the financial effect on state or local government expenditures, revenues or indebtedness will not exceed $100,000, the committee shall prepare and file with the Secretary of State a statement declaring that the measure will have no financial effect or that the financial effect will not exceed $100,000. The statement shall be printed in the votersÂ pamphlet and on the ballot.

Â Â Â Â Â  (6) In addition to the estimates described in subsections (1) and (2) of this section, if the financial estimate committee considers it necessary, the committee may prepare and file with the Secretary of State an impartial, simple and understandable statement explaining the financial effects of the measure. The statement may not exceed 500 words. The statement shall be printed in the votersÂ pamphlet with the measure to which it relates.

Â Â Â Â Â  (7) The Legislative Administration Committee shall provide any administrative staff assistance required by the financial estimate committee to facilitate the work of the financial estimate committee under this section or ORS 250.127.

Â Â Â Â Â  (8) The financial estimate committee is created, consisting of the Secretary of State, the State Treasurer, the Director of the Oregon Department of Administrative Services, the Director of the Department of Revenue and a representative of a city, county or district with expertise in local government finance. The representative of a city, county or district shall be selected by the four other members of the financial estimate committee and shall serve for a term of two years that begins on March 1 of the odd-numbered year. [Formerly 254.180; 1987 c.724 Â§6; 1991 c.971 Â§1; 1993 c.493 Â§15; 1999 c.844 Â§1; 2005 c.633 Â§1]

Â Â Â Â Â  250.127 Preparation and filing of estimates and statements of financial impact of state measure. (1) Not later than the 99th day before a special election held on the date of a primary election or any general election at which any state measure is to be submitted to the people, the financial estimate committee created under ORS 250.125 shall prepare and file with the Secretary of State the estimates described in ORS 250.125 and, if the committee considers it necessary, a statement explaining the financial effects of the measure as described in ORS 250.125 (6). The financial estimate committee may begin preparation of the estimates and statement on the date that a petition is accepted for verification of signatures under ORS 250.105 or the date that a measure referred by the Legislative Assembly is filed with the Secretary of State, whichever is applicable.

Â Â Â Â Â  (2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in
Salem
upon reasonable statewide notice to receive suggested changes to the estimates or statement or to receive other information. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

Â Â Â Â Â  (3) The financial estimate committee shall consider suggestions and any other information submitted under subsection (2) of this section, and may file revised estimates or a revised statement with the Secretary of State not later than the 90th day before the election.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, the original estimates and statement and any revised estimates or statement shall be approved by a majority of the members of the financial estimate committee. If a member does not concur, the estimates or statement shall show only that the member dissents. The Secretary of State shall certify final estimates and a final statement not later than the 90th day before the election at which the measure is to be voted upon. All estimates and statements prepared under ORS 250.125 and this section shall be made available to the public.

Â Â Â Â Â  (5) If a majority of the members of the financial estimate committee do not approve the estimates or statement, the Secretary of State alone shall prepare, file and certify the estimates or statement not later than the 88th day before the election at which the measure is to be voted upon with the data upon which the estimates or statement is based.

Â Â Â Â Â  (6) The support or opposition of any member of the financial estimate committee to the original or revised estimates or statement shall be indicated in the minutes of any meeting of the committee. Meetings of the financial estimate committee shall be open to the public. Designees of the members of the financial estimate committee may attend any meetings of the committee in the place of the members, but the designees may not vote to approve or oppose any estimates or statement.

Â Â Â Â Â  (7) A failure to prepare, file or certify estimates or a statement under ORS 250.125, this section or ORS 250.131 does not prevent the inclusion of the measure in the votersÂ pamphlet or placement of the measure on the ballot.

Â Â Â Â Â  (8) If the estimates are not delivered to the county clerk by the 61st day before the election, the county clerk may proceed with the printing of ballots. The county clerk is not required to reprint ballots to include the estimates or to provide supplemental information that includes the estimates. [1991 c.971 Â§3; 1993 c.493 Â§16; 1995 c.712 Â§33; 1999 c.318 Â§19; 2001 c.965 Â§8; 2005 c.633 Â§2]

Â Â Â Â Â  250.130 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.131 Court review of procedures under which estimates and statements of financial impact of state measure were prepared. (1) Any person alleging that an estimate or statement described in ORS 250.125 was prepared, filed or certified in violation of the procedures specified in ORS 250.125 or 250.127 may petition the Supreme Court seeking that the required procedures be followed and stating the reasons the estimate or statement filed with the court does not satisfy the required procedures. A petition is not allowed concerning the contents of the estimate or statement or whether an estimate or statement should be prepared.

Â Â Â Â Â  (2) If the petition is filed not later than the 85th day before the election at which the measure is to be voted upon, the court shall review the procedures under which the estimate or statement was prepared, filed and certified, hear arguments and determine whether the procedures required under ORS 250.125 and 250.127 were satisfied. The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely conduct of the election at which the measure is to be submitted to the electors.

Â Â Â Â Â  (3) If the court determines that the procedures described in ORS 250.125 and 250.127 were not satisfied, the court shall order the preparation of a second estimate or statement, to be prepared, filed and certified as provided in ORS 250.125 and 250.127 except that:

Â Â Â Â Â  (a) The financial estimate committee created under ORS 250.125 shall prepare and file with the Secretary of State an estimate or statement not later than two days following the decision of the court;

Â Â Â Â Â  (b) A hearing shall be held within two days after the estimate or statement is filed; and

Â Â Â Â Â  (c) An estimate or statement shall be certified not later than seven days after the decision of the court. The procedures under which the second estimate or statement is filed and certified may not be appealed. [1991 c.971 Â§4; 2005 c.633 Â§3]

Â Â Â Â Â  250.135 Retention of petition materials. The Secretary of State shall retain the signature sheets of a filed initiative or referendum petition with a copy of the state measure. If the measure is approved by the people, the signature sheets and copy of the measure shall be bound with a certified copy of the GovernorÂs proclamation declaring the measure approved. A copy of the measure and the GovernorÂs proclamation shall be preserved as a permanent public record. The signature sheets shall be preserved for six years. [1979 c.190 Â§152]

Â Â Â Â Â  250.140 [Amended by 1957 c.608 Â§127; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.145 [1953 c.58 Â§1; 1955 c.52 Â§1; 1969 c.104 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.150 [Amended by 1957 c.608 Â§128; 1961 c.74 Â§2; 1967 c.340 Â§2; 1979 c.190 Â§245; renumbered 254.215]

COUNTY
MEASURES

Â Â Â Â Â  250.155 Application of subchapter. (1) ORS 250.165 to 250.235 carry out the provisions of section 10, Article VI, Oregon Constitution, and shall apply to the exercise of initiative or referendum powers regarding a county measure, unless the county charter or ordinance provides otherwise.

Â Â Â Â Â  (2) ORS 250.165 to 250.235 apply to the exercise of initiative or referendum powers regarding a county measure in a county that has not adopted a charter under section 10, Article VI, Oregon Constitution. [1979 c.190 Â§153]

Â Â Â Â Â  250.160 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.161 [1957 c.608 Â§131; 1979 c.190 Â§240; renumbered 254.165]

Â Â Â Â Â  250.165 Prospective petition; cover and signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a county measure, the petitioner shall file with the county clerk a prospective petition. The county clerk immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The clerk shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.175 (1). If the circuit court has not reviewed the ballot title under ORS 250.195, the cover of an initiative petition shall contain the ballot title described in ORS 250.175 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the county governing body.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector registered in the county.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before each anniversary of approval of the petition for circulation, shall file with the county clerk a statement that the initiative petition is still active.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement under subsection (7) of this section, the county clerk shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) A county clerk may not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§154; 1981 c.909 Â§3; 1983 c.756 Â§10; 1991 c.106 Â§1; 1992 c.1 Â§2; 1995 c.607 Â§28; 1997 c.846 Â§2; 1999 c.318 Â§28; 2001 c.965 Â§5; 2005 c.797 Â§39; 2007 c.848 Â§16]

Â Â Â Â Â  250.168 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the county clerk shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution.

Â Â Â Â Â  (2) If the county clerk determines that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall proceed as required in ORS 250.175. The clerk shall include in the publication required under ORS 250.175 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution.

Â Â Â Â Â  (3) If the county clerk determines that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the clerk shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the county clerk under subsection (1) of this section may petition the circuit court of the judicial district in which the county is located seeking to overturn the determination of the clerk. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the clerk. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the clerk.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§34; 2005 c.797 Â§40]

Â Â Â Â Â  250.170 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.175 Preparation of ballot titles for certain county measures; notice. (1) When a prospective petition for a county measure to be referred is filed with the county clerk, the clerk shall authorize the circulation of the petition containing the title of the measure as enacted by the county governing body or, if there is no title, the title supplied by the petitioner filing the prospective petition. The county clerk immediately shall send two copies of the prospective petition to the district attorney.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a county measure to be initiated is filed with the county clerk, the clerk shall send two copies of it to the district attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d), Article IV, and section 10, Article VI of the Oregon Constitution, as provided in ORS 250.168.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, and notwithstanding ORS 203.145 (3), the district attorney shall prepare a ballot title for the county measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the county clerk. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The county clerk, upon receiving a ballot title for a county measure to be referred or initiated from the district attorney or the county governing body, shall publish in the next available edition of a newspaper of general circulation in the county a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.195. [1979 c.190 Â§155; 1983 c.567 Â§12; 1985 c.808 Â§26; 1987 c.707 Â§8; 1991 c.719 Â§21; 2005 c.797 Â§41]

Â Â Â Â Â  250.180 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.185 Preparation of ballot titles by county governing body. (1) When the county governing body refers a measure to the people, a ballot title for the measure may be prepared by the body. The measure and the ballot title prepared under this subsection shall be filed at the same time with the county clerk.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the county clerk, the clerk shall send two copies to the district attorney. Not later than the fifth business day after receiving the copies the district attorney shall provide a ballot title for the measure and send a copy of it to the county governing body and the county clerk. [1979 c.190 Â§156; 1983 c.15 Â§3; 1985 c.808 Â§27]

Â Â Â Â Â  250.190 [Amended by 1957 c.608 Â§132; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.195 Procedure for elector dissatisfied with ballot title of county measure. (1) Any elector dissatisfied with a ballot title filed with the county clerk by the district attorney or the county governing body, may petition the circuit court of the judicial district in which the county is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent either the district attorney or county governing body, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the county clerk. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the county clerk a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§157; 1983 c.514 Â§9a; 1987 c.707 Â§9; 1989 c.503 Â§7; 1993 c.493 Â§97; 1995 c.534 Â§3]

Â Â Â Â Â  250.200 [Amended by 1957 c.608 Â§133; 1961 c.89 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.205 Filing and signature requirements for nonhome rule counties. (1) This section applies to a county that has not adopted a charter under section 10, Article VI, Oregon Constitution.

Â Â Â Â Â  (2) A referendum petition must be filed not later than the 90th day after the adoption of a nonemergency county measure.

Â Â Â Â Â  (3) A petition to refer a county measure must contain at least the number of signatures of electors residing in the county that is equal to four percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures.

Â Â Â Â Â  (4) A petition to initiate a county measure must contain at least the number of signatures of electors residing in the county equal to six percent of the total number of votes cast in the county for all candidates for Governor at the election at which a Governor is elected for a four-year term next preceding the filing of the petition for verification of signatures. [1979 c.190 Â§158; 1995 c.607 Â§29]

Â Â Â Â Â  250.210 [Amended by 1957 c.608 Â§134; 1979 c.519 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.215 Filing officer for county measure; filing requirements; signature verification. (1) An initiative or referendum petition relating to a county measure shall be filed with the county clerk for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a county measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§159; 1989 c.68 Â§7; 1991 c.580 Â§2]

Â Â Â Â Â  250.220 [Amended by 1957 c.608 Â§135; 1961 c.89 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.221 Date of election. If an initiative or referendum petition contains the required number of verified signatures, the election on the county measure shall be held on the next available election date in ORS 203.085 that is not sooner than the 90th day after the measure was filed with the county clerk. [1981 c.909 Â§4]

Â Â Â Â Â  250.225 [1963 c.345 Â§Â§5,6; 1979 c.190 Â§269; 1979 c.519 Â§29a; renumbered 254.475]

Â Â Â Â Â  250.226 [1979 c.190 Â§160; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  250.230 [Amended by 1957 c.608 Â§136; 1979 c.190 Â§227; 1979 c.317 Â§9; renumbered 254.035]

Â Â Â Â Â  250.235 Retention of petition materials. The county clerk shall retain the signature sheets of a filed initiative or referendum petition with a copy of the county measure. If the measure is approved by the electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§161]

CITY MEASURES

Â Â Â Â Â  250.255 Application of subchapter. ORS 250.265 to 250.346 apply to the exercise of initiative or referendum powers regarding a city measure under section 1, Article IV, Oregon Constitution, unless the city charter or ordinance provides otherwise. [1979 c.190 Â§162]

Â Â Â Â Â  250.265 Prospective petition; cover and signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a city measure, the petitioner shall file with the city elections officer a prospective petition. The officer immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The officer shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 250.275 (1). If the circuit court has not reviewed the ballot title under ORS 250.296, the cover of an initiative petition shall contain the ballot title described in ORS 250.275 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance or resolution to be referred, if any, and the date it was adopted by the city governing body.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector registered in the city.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before the anniversary of approval of the petition for circulation:

Â Â Â Â Â  (a) Shall file annually, with the city elections officer, a statement that the initiative petition is still active; and

Â Â Â Â Â  (b) May submit to the city elections officer for verification any signatures gathered on the petition in the preceding year.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement and submit signatures under subsection (7) of this section, the city elections officer shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) A city elections officer shall not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§163; 1981 c.909 Â§6; 1983 c.756 Â§11; 1991 c.106 Â§2; 1992 c.1 Â§3; 1995 c.607 Â§30; 1997 c.846 Â§3; 1999 c.318 Â§29; 2001 c.965 Â§6; 2007 c.848 Â§17]

Â Â Â Â Â  250.270 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the city elections officer shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (2) If the city elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall proceed as required in ORS 250.275. The city elections officer shall include in the publication required under ORS 250.275 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (3) If the city elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the city elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the city elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the city is located seeking to overturn the determination of the city elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the city elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the city elections officer.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§36; 2005 c.797 Â§42]

Â Â Â Â Â  250.275 Preparation of ballot titles for certain city measures; notice. (1) When a prospective petition for a city measure to be referred is filed with the city elections officer, the officer shall authorize the circulation of the petition containing the title of the measure as enacted by the city governing body or, if there is no title, the title supplied by the petitioner filing the prospective petition. The city elections officer immediately shall send two copies of the prospective petition to the city attorney.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a city measure to be initiated is filed with the city elections officer, the officer shall send two copies of it to the city attorney if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 250.270.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, the city attorney shall provide a ballot title for the city measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the city elections officer. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The city elections officer, upon receiving a ballot title for a city measure to be referred or initiated from the city attorney or city governing body, shall publish in the next available edition of a newspaper of general distribution in the city a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 250.296. [1979 c.190 Â§164; 1985 c.808 Â§28; 1987 c.707 Â§9a; 1991 c.719 Â§22; 2005 c.797 Â§43]

Â Â Â Â Â  250.285 Preparation of ballot titles by city governing body. (1) When the city governing body refers a measure to the people, a ballot title for the measure may be prepared by the body. The ballot title shall be filed with the city elections officer.

Â Â Â Â Â  (2) If the title is not prepared under subsection (1) of this section, when the measure is filed with the city elections officer, the officer shall send two copies to the city attorney. Not later than the fifth business day after receiving the copies the city attorney shall provide a ballot title for the measure, and send a copy of it to the city governing body and the city elections officer. [1979 c.190 Â§165; 1985 c.808 Â§29]

Â Â Â Â Â  250.290 [Amended by 1965 s.s. c.1 Â§1; repealed by 1971 c.767 Â§1]

Â Â Â Â Â  250.295 [1971 c.767 Â§2; 1979 c.190 Â§395; renumbered 188.130]

Â Â Â Â Â  250.296 Procedure for elector dissatisfied with ballot title of city measure. (1) Any elector dissatisfied with a ballot title filed with the city elections officer by the city attorney or the city governing body, may petition the circuit court of the judicial district in which the city is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent the city attorney or city governing body, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the city elections officer. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the city elections officer a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the city elections officer in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of the petition or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§166; 1983 c.514 Â§9b; 1987 c.707 Â§10; 1989 c.503 Â§8; 1993 c.493 Â§98; 1995 c.534 Â§4]

Â Â Â Â Â  250.300 [Amended by 1979 c.190 Â§396; renumbered 188.310]

Â Â Â Â Â  250.305 Signature requirements. (1) A petition to refer a city measure must be signed by not less than 10 percent of the electors registered in the city at the time the prospective petition is filed. The petition must be filed with the city elections officer not later than the 30th day after adoption of the city legislation sought to be referred.

Â Â Â Â Â  (2) A petition to initiate a city measure must be signed by not less than 15 percent of the electors registered in the city at the time the prospective petition is filed. [1979 c.190 Â§167; 1983 c.350 Â§67; 1989 c.251 Â§1]

Â Â Â Â Â  250.310 [Amended by 1955 c.726 Â§1; 1957 c.608 Â§137; 1959 c.317 Â§3; 1961 c.114 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.315 Filing officer; filing requirements; signature verification. (1) An initiative or referendum petition relating to a city measure shall be filed with the city elections officer for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a city measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§168; 1989 c.68 Â§8; 1991 c.580 Â§3]

Â Â Â Â Â  250.320 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.325 Procedure following filing of initiative petition. (1) If an initiative petition contains the required number of verified signatures, the city elections officer shall file the initiated measure with the city governing body at its next meeting.

Â Â Â Â Â  (2) The governing body, not later than the 30th day after the measure is filed with it, may adopt or reject the measure unless the measure is required to be submitted to city electors under the city charter or state law. If the measure is not adopted, or the measure is required to be submitted to city electors under the city charter or state law, it shall be submitted to city electors on the next available election date in ORS 221.230 held not sooner than the 90th day after the measure was filed with the city governing body.

Â Â Â Â Â  (3) The governing body may refer a competing measure to city electors at the same election at which the initiated measure is submitted. If the governing body refers a competing measure to city electors, it must prepare the measure not later than the 30th day after the initiated measure is filed with it. The mayor shall not have the power to veto an initiated measure or a competing measure. [1979 c.190 Â§169; 1979 c.316 Â§14a; 1981 c.909 Â§7; 1987 c.471 Â§1]

Â Â Â Â Â  250.330 [Amended by 1957 c.608 Â§138; 1979 c.190 Â§252; 1979 c.749 Â§3; renumbered 254.295]

Â Â Â Â Â  250.335 [1979 c.190 Â§170; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  250.340 [Amended by 1957 c.608 Â§139; 1979 c.190 Â§255; renumbered 254.325]

Â Â Â Â Â  250.345 [1967 c.609 Â§1; repealed by 1977 c.301 Â§15]

Â Â Â Â Â  250.346 Retention of petition materials. The city elections officer shall retain the signature sheets of a filed initiative or referendum petition with a copy of the city measure. If the measure is approved by the electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§171]

Â Â Â Â Â  250.350 [Amended by 1957 c.608 Â§140; 1977 c.508 Â§7; 1977 c.644 Â§4a; 1979 c.190 Â§264; renumbered 254.415]

Â Â Â Â Â  250.355 Date of election. If a referendum petition contains the required number of verified signatures, the election on the city measure shall be held on the next available election date in ORS 221.230 that is not sooner than the 90th day after the referendum petition was filed with the city elections officer. [1989 c.503 Â§35; 2007 c.155 Â§8]

Â Â Â Â Â  250.360 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.365 [1963 c.595 Â§5 (247.610 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); repealed by 1967 c.64 Â§7]

Â Â Â Â Â  250.370 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.375 [1963 c.595 Â§6 (247.610 to 247.650, 250.365 and 250.375 enacted in lieu of 247.251); 1965 c.174 Â§10; repealed by 1967 c.64 Â§7]

Â Â Â Â Â  250.380 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.390 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.400 [Amended by 1957 c.608 Â§141; 1977 c.508 Â§8; 1979 c.190 Â§265; renumbered 254.425]

Â Â Â Â Â  250.410 [Amended by 1957 c.608 Â§142; 1979 c.190 Â§45; renumbered 247.035]

Â Â Â Â Â  250.420 [Amended by 1957 c.608 Â§143; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.430 [Amended by 1957 c.608 Â§144; 1977 c.508 Â§9; 1979 c.190 Â§253; 1979 c.519 Â§20a; renumbered 254.305]

Â Â Â Â Â  250.440 [Amended by 1957 c.608 Â§145; 1979 c.190 Â§251; repealed by 1979 c.749 Â§5]

Â Â Â Â Â  250.460 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.461 [1957 c.608 Â§146; 1961 c.162 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.470 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.471 [1957 c.608 Â§147 (1), (2); 1979 c.190 Â§271; renumbered 254.495]

Â Â Â Â Â  250.480 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.490 [Amended by 1955 c.113 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.500 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.510 [Amended by 1957 c.608 Â§148; 1973 c.154 Â§3; 1979 c.190 Â§272; renumbered 254.505]

Â Â Â Â Â  250.520 [Amended by 1957 c.608 Â§149; 1961 c.114 Â§12; 1965 c.174 Â§8; 1979 c.190 Â§273; renumbered 254.515]

Â Â Â Â Â  250.530 [Amended by 1957 c.608 Â§150; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.540 [Amended by 1955 c.498 Â§13; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.541 [1957 c.608 Â§147 (3); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.545 [1963 c.337 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.550 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.560 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.570 [Amended by 1957 c.608 Â§151; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.580 [1971 c.29 Â§9; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.582 [1971 c.29 Â§Â§10,11; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.584 [1971 c.29 Â§12; repealed by 1973 c.125 Â§1]

Â Â Â Â Â  250.586 [1971 c.29 Â§8; repealed by 1975 c.675 Â§36]

Â Â Â Â Â  250.610 [Amended by 1957 c.608 Â§152; 1961 c.174 Â§2; 1979 c.190 Â§248; 1979 c.519 Â§21a; renumbered 254.245]

Â Â Â Â Â  250.620 [Amended by 1957 c.608 Â§153; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.630 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.631 [1957 c.608 Â§154; 1961 c.114 Â§13; 1965 c.174 Â§9; 1977 c.352 Â§4; 1979 c.190 Â§262; renumbered 254.395]

Â Â Â Â Â  250.640 [Amended by 1955 c.726 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.645 [1955 c.726 Â§5; 1957 c.608 Â§155; 1979 c.190 Â§261; renumbered 254.385]

Â Â Â Â Â  250.650 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.655 [1961 c.63 Â§2; 1979 c.190 Â§263; renumbered 254.405]

Â Â Â Â Â  250.660 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.670 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.680 [Amended by 1957 c.608 Â§156; 1979 c.190 Â§268; renumbered 254.455]

Â Â Â Â Â  250.690 [Amended by 1955 c.726 Â§3; 1957 c.608 Â§157; 1979 c.190 Â§267; renumbered 254.445]

Â Â Â Â Â  250.700 [Amended by 1957 c.608 Â§158; 1979 c.190 Â§266; renumbered 254.435]

Â Â Â Â Â  250.710 [Amended by 1957 c.608 Â§159; 1977 c.179 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.720 [Amended by 1957 c.608 Â§160; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.810 [Amended by 1957 c.608 Â§161; 1963 c.603 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.820 [Amended by 1957 c.608 Â§162; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.830 [Amended by 1957 c.608 Â§163; 1979 c.519 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.840 [Amended by 1957 c.608 Â§164; 1961 c.47 Â§1; 1963 c.603 Â§2; 1969 c.81 Â§2; 1975 c.675 Â§20; 1979 c.519 Â§23; repealed by c.190 Â§431]

Â Â Â Â Â  250.845 [1963 c.603 Â§4; 1977 c.829 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.850 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.860 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  250.870 [Amended by 1957 c.608 Â§165; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.880 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  250.990 [Amended by 1955 c.726 Â§6; 1957 c.608 Â§166; repealed by 1979 c.190 Â§431]

_______________



Chapter 251

Chapter 251 Â VotersÂ Pamphlet

2007 EDITION

VOTERSÂ PAMPHLET

ELECTIONS

STATE VOTERSÂ PAMPHLET GENERALLY

251.005Â Â Â Â  Definitions

251.008Â Â Â Â  Joint production of state and county votersÂ pamphlet

251.012Â Â Â Â  Size, format and distribution of votersÂ pamphlet

251.016Â Â Â Â  Disposition of fee

251.022Â Â Â Â  VotersÂ pamphlet for election to fill vacancy in office of United States Senator or Representative in Congress

251.026Â Â Â Â  Statements and information included in votersÂ pamphlets

251.046Â Â Â Â  Content of statements and arguments

251.049Â Â Â Â  Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions

251.055Â Â Â Â  Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded; rules

251.065Â Â Â Â  Filing portrait and statement by or for candidate; format of statement; rules

251.067Â Â Â Â  Inclusion of portrait and statement of candidate for county, city or metropolitan service district office; inclusion of county measure or metropolitan service district measure

251.069Â Â Â Â  Map of metropolitan service district to be printed in certain pamphlets

251.075Â Â Â Â  Portrait requirements; rules

251.085Â Â Â Â  Format of candidateÂs statement

251.087Â Â Â Â  Secretary of State review of candidate portrait and statement; procedure if portrait or statement must be revised; rules

251.095Â Â Â Â  Fees for candidate space in votersÂ pamphlet; use of space

251.115Â Â Â Â  Statement of statewide and less than statewide political party or assembly; size; fees

251.125Â Â Â Â  Identification of portrait or statement; disclaimer

251.135Â Â Â Â  Refund of filing fee

251.145Â Â Â Â  Exemption from public records law

251.155Â Â Â Â  Statements and arguments inadmissible in action to enjoin publication of pamphlet

251.165Â Â Â Â  Preparing material for inclusion in state votersÂ pamphlet

251.175Â Â Â Â  Distribution of pamphlet; rules for nonstatewide special elections

STATE INITIATIVE AND REFERENDUM PAMPHLET

251.185Â Â Â Â  Measures, estimates, statements and arguments included in votersÂ pamphlet; county and metropolitan service district measures

251.195Â Â Â Â  Form for printing proposed constitutional amendment

251.205Â Â Â Â  Appointment of committee to draft explanatory statement of measure proposed by initiative or referendum

251.215Â Â Â Â  Preparation and filing of explanatory statement of measure

251.225Â Â Â Â  Preparation and filing of explanatory statement by Legislative Counsel Committee; when explanatory statement of committee used

251.230Â Â Â Â  Effect if explanatory statement not filed

251.235Â Â Â Â  Supreme Court review of explanatory statement; service requirements

251.245Â Â Â Â  Committee to prepare and file argument in support of measure referred by legislature

251.255Â Â Â Â  Filing arguments for or against measure; fee or petition; size of argument space; rules

251.260Â Â Â Â  Secretary of State review of arguments for error in identification of measure number or designation of support or opposition to measure; changes allowed

251.265Â Â Â Â  Author of argument, authorÂs organization and disclaimer to be included in votersÂ pamphlet

251.285Â Â Â Â  Inclusion of county measure or metropolitan service district measure in votersÂ pamphlet

251.295Â Â Â Â  Radio and television broadcasts to supplement pamphlet

COUNTY
VOTERS
Â PAMPHLET

251.305Â Â Â Â  County votersÂ pamphlet

251.315Â Â Â Â  Information required to be included in votersÂ pamphlet; deadline for distribution

251.325Â Â Â Â  Schedule and procedures for producing and distributing pamphlet; fees; rules

251.335Â Â Â Â  Filing portrait and statement by or for candidate; disclaimer

251.345Â Â Â Â  Explanatory statement

251.355Â Â Â Â  Filing arguments for or against measure

251.358Â Â Â Â  Omission from votersÂ pamphlet of ballot titles, explanatory statements and arguments for certain measures

251.365Â Â Â Â  Cost of pamphlet preparation; allocation of revenue

251.375Â Â Â Â  Exception to ORS 251.365 for certain districts

251.385Â Â Â Â  ÂElectoral districtÂ defined for ORS 251.345 to 251.375

251.395Â Â Â Â  Content of statements and arguments; notice of material that may be excluded

251.405Â Â Â Â  Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions

251.415Â Â Â Â  Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded

251.425Â Â Â Â  Format of candidateÂs statement

251.430Â Â Â Â  Exemption from public records law

251.435Â Â Â Â  Statements and arguments inadmissible in action to enjoin publication of pamphlet

STATE VOTERSÂ PAMPHLET GENERALLY

Â Â Â Â Â  251.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCandidateÂ means an individual whose name is or is expected to be printed on the official ballot.

Â Â Â Â Â  (2) ÂCity officeÂ means the office of mayor, city auditor, city councillor or municipal judge of a city having a population of 50,000 or more according to the most recent determination made under ORS 190.510 to 190.610.

Â Â Â Â Â  (3) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (4) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (5) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question. [1979 c.190 Â§172; 1981 c.173 Â§28; 1983 c.123 Â§1; 1983 c.392 Â§4; 1987 c.432 Â§1; 2003 c.14 Â§118]

Â Â Â Â Â  251.008 Joint production of state and county votersÂ pamphlet. Notwithstanding any other provision of law, the Secretary of State and a county may enter into an intergovernmental agreement as provided in ORS 190.003 to 190.130 under which the Secretary of State and the county clerk of the county may jointly produce a votersÂ pamphlet for any election as provided under this chapter or any other law relating to production and distribution of a votersÂ pamphlet. [1993 c.3 Â§2 and 1993 c.604 Â§9]

Â Â Â Â Â  251.010 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.012 Size, format and distribution of votersÂ pamphlet. The Secretary of State by rule shall prescribe the size, format and method of distribution of any state votersÂ pamphlet, subject to the limits described in this chapter. [1999 c.318 Â§7]

Â Â Â Â Â  251.015 [1957 c.217 Â§1; 1979 c.190 Â§314; renumbered 258.006]

Â Â Â Â Â  251.016 Disposition of fee. The Secretary of State shall pay fees received under this chapter into the General Fund. [1979 c.190 Â§173]

Â Â Â Â Â  251.020 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.022 VotersÂ pamphlet for election to fill vacancy in office of United States Senator or Representative in Congress. (1) If a special election or special primary election is held under ORS 188.120 for the purpose of filling a vacancy in election or office of United States Senator or Representative in Congress, or for nominating a candidate of each major political party to fill the vacancy, the Secretary of State shall prepare a votersÂ pamphlet for each election.

Â Â Â Â Â  (2) A votersÂ pamphlet prepared under subsection (1) of this section shall contain information about the candidates for nomination or election to the office of United States Senator or Representative in Congress at the special election or special primary election. [1999 c.318 Â§6]

Â Â Â Â Â  251.025 [1957 c.217 Â§2; 1979 c.190 Â§315; renumbered 258.016]

Â Â Â Â Â  251.026 Statements and information included in votersÂ pamphlets. (1) The Secretary of State shall prepare and have printed in the votersÂ pamphlet for the state primary election, the general election and any special election described in ORS 251.022 a statement containing, if applicable:

Â Â Â Â Â  (a) Requirements for a citizen to qualify as an elector.

Â Â Â Â Â  (b) When an elector is required to register or update a registration.

Â Â Â Â Â  (c) In the votersÂ pamphlet for the primary election, a statement of the duties and responsibilities of a precinct committeeperson to be elected at the primary election.

Â Â Â Â Â  (d) Any other information the Secretary of State considers relevant to the conduct of the election.

Â Â Â Â Â  (2) The Secretary of State shall include a statement on the cover of the votersÂ pamphlet that the pamphlet may be used to assist electors in voting.

Â Â Â Â Â  (3) The Secretary of State may include in the votersÂ pamphlet the following information:

Â Â Â Â Â  (a) Maps showing the boundaries of senatorial and representative districts.

Â Â Â Â Â  (b) Voter registration forms.

Â Â Â Â Â  (c) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot. [Formerly 255.025; 1987 c.267 Â§24; 1991 c.719 Â§Â§23,24; 1993 c.713 Â§28; 1993 c.797 Â§21a; 1995 c.712 Â§35; 1999 c.318 Â§9; 1999 c.410 Â§25]

Â Â Â Â Â  251.030 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.035 [1957 c.217 Â§3; 1979 c.190 Â§316; renumbered 258.026]

Â Â Â Â Â  251.036 [1979 c.533 Â§6; 1993 c.493 Â§91; 1999 c.318 Â§52; renumbered 251.069 in 1999]

Â Â Â Â Â  251.040 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.045 [1957 c.217 Â§4; 1975 c.675 Â§21; 1979 c.190 Â§317; renumbered 258.036]

Â Â Â Â Â  251.046 Content of statements and arguments. (1) Statements and arguments submitted for inclusion in a votersÂ pamphlet by a candidate, political party or assembly of electors, or a person supporting or opposing a measure shall consist only of words or numbers.

Â Â Â Â Â  (2) The Secretary of State shall specify on any instructions for filing a statement, argument or other material in the votersÂ pamphlet that the statement, argument or material may be excluded under ORS 251.055. [1979 c.190 Â§175; 1993 c.351 Â§3]

Â Â Â Â Â  251.049 Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions. (1) Except as provided in subsection (2) of this section, the Secretary of State may not print the name or title of a person or the name of an organization in an argument supporting or opposing any measure or a statement of any candidate, political party or assembly of electors filed for inclusion in the votersÂ pamphlet, if the name or title of the person or the name of the organization is cited as supporting or indorsing the argument or statement.

Â Â Â Â Â  (2) The Secretary of State may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in the votersÂ pamphlet as supporting or indorsing the argument or statement if:

Â Â Â Â Â  (a) Not later than the deadline for filing an argument or statement with the Secretary of State, the secretary receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

Â Â Â Â Â  (b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

Â Â Â Â Â  (3) A person may not:

Â Â Â Â Â  (a) Submit a false signature under subsection (2) of this section; or

Â Â Â Â Â  (b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the personÂs name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.055 or 251.087. [1987 c.724 Â§2; 1991 c.719 Â§47; 1993 c.493 Â§108; 2001 c.564 Â§1; 2003 c.233 Â§2]

Â Â Â Â Â  251.050 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.055 Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded; rules. (1) The Secretary of State shall reject any statement, argument or other matter offered for filing and printing in a votersÂ pamphlet which:

Â Â Â Â Â  (a) Contains any obscene, profane or defamatory language;

Â Â Â Â Â  (b) Incites or advocates hatred, abuse or violence toward any person or group; or

Â Â Â Â Â  (c) Contains any language which may not legally be circulated through the mails.

Â Â Â Â Â  (2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the votersÂ pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to votersÂ pamphlet deadlines, the procedure shall require the Secretary of State to:

Â Â Â Â Â  (a) Make reasonable attempts to notify the person of the rejection; and

Â Â Â Â Â  (b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section. [Formerly 255.040; 1993 c.351 Â§1]

Â Â Â Â Â  251.060 [1957 c.217 Â§5; 1979 c.190 Â§318; renumbered 258.046]

Â Â Â Â Â  251.065 Filing portrait and statement by or for candidate; format of statement; rules. (1) Not later than the 68th day before the primary election, any candidate or agent on behalf of the candidate for nomination or election at the primary election to the office of President or Vice President of the United States, United States Senator, Representative in Congress or any state office as defined in ORS 249.002 may file with the Secretary of State a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be nominated or elected. A candidate or agent on behalf of the candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait and statement under this subsection if permitted under ORS 251.067.

Â Â Â Â Â  (2) Not later than the 70th day before the general election, any candidate or agent on behalf of the candidate for election at the general election to the office of President or Vice President of the United States, United States Senator, Representative in Congress or any state office as defined in ORS 249.002 may file with the Secretary of State a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be elected. A candidate or agent on behalf of the candidate for election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait and statement under this subsection if permitted under ORS 251.067.

Â Â Â Â Â  (3) In the case of a special election to fill a vacancy as described in ORS 251.022, the Secretary of State by rule shall set the deadline for filing with the secretary a portrait of the candidate and a printed or typewritten statement of the reasons the candidate should be nominated or elected.

Â Â Â Â Â  (4) Subject to subsections (1) to (3) of this section, the Secretary of State by rule shall establish the format of the statements permitted under this section.

Â Â Â Â Â  (5) A portrait or statement filed under this section shall be accompanied by a telephone or electronic facsimile transmission machine number where the candidate may be contacted for purposes of ORS 251.087. [Formerly 255.031; 1981 c.375 Â§1; 1983 c.567 Â§13; 1985 c.808 Â§30; 1987 c.267 Â§25; 1989 c.503 Â§9; 1993 c.493 Â§Â§92,93; 1995 c.550 Â§6; 1995 c.712 Â§36; 1999 c.318 Â§10; 1999 c.999 Â§40]

Â Â Â Â Â  251.067 Inclusion of portrait and statement of candidate for county, city or metropolitan service district office; inclusion of county measure or metropolitan service district measure. (1) A candidate or agent on behalf of the candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, may file a portrait or statement for inclusion in the state votersÂ pamphlet under ORS 251.065 if a county votersÂ pamphlet described in ORS 251.305 to 251.435 is not prepared for the election in each county in which the electoral district of the candidate is located.

Â Â Â Â Â  (2) A county measure or a measure of a metropolitan service district organized under ORS chapter 268, and the ballot title, explanatory statement and arguments relating to the measure, shall be included in the state votersÂ pamphlet as provided in ORS 251.285, if a county votersÂ pamphlet described in ORS 251.305 to 251.435 is not prepared:

Â Â Â Â Â  (a) For the election on the county measure; or

Â Â Â Â Â  (b) In each county in which the metropolitan service district is located, for the election on the metropolitan service district measure.

Â Â Â Â Â  (3) If a county votersÂ pamphlet described in ORS 251.305 to 251.435 is prepared for an election at which a candidate for nomination or election to any county or city office, or to an elected office of a metropolitan service district organized under ORS chapter 268, is listed on the ballot, or at which a county measure or a measure of a metropolitan service district organized under ORS chapter 268 is listed on the ballot, the county votersÂ pamphlet shall include the county or city office, the office of the metropolitan service district or the county measure or measure of the metropolitan service district. Such offices and measures shall not be included in any state votersÂ pamphlet prepared for the election and distributed in the county for which the county votersÂ pamphlet is prepared.

Â Â Â Â Â  (4) If a city or metropolitan service district organized under ORS chapter 268 is located in more than one county, and a county in which the city or metropolitan service district is located does not prepare a county votersÂ pamphlet described in ORS 251.305 to 251.435 for the election, candidates for nomination or election to any city office or an elected office of the metropolitan service district, and any measure of the metropolitan service district, shall be included in the state votersÂ pamphlet to be distributed to the county that does not prepare a county votersÂ pamphlet. The Secretary of State shall designate the candidates and measures that may be included in the state votersÂ pamphlet under this subsection. [1999 c.318 Â§8]

Â Â Â Â Â  251.069 Map of metropolitan service district to be printed in certain pamphlets. The Secretary of State shall include in each votersÂ pamphlet, in which material of a candidate for nomination or election to an office of a metropolitan service district organized under ORS chapter 268 is printed as provided in ORS 251.065, 251.067 and 251.285, a map of the service district which illustrates the boundaries of each subdistrict. The map shall be printed immediately preceding the material of the candidates for an office of the district. [Formerly 251.036]

Â Â Â Â Â  251.070 [1957 c.217 Â§6; 1979 c.190 Â§319; renumbered 258.055]

Â Â Â Â Â  251.075 Portrait requirements; rules. (1) A candidate may not submit for inclusion in the votersÂ pamphlet a portrait that was taken more than four years before the date the portrait is filed with the Secretary of State.

Â Â Â Â Â  (2) A portrait submitted for inclusion in the votersÂ pamphlet shall:

Â Â Â Â Â  (a) Be a conventional photograph with a plain background;

Â Â Â Â Â  (b) Show the face or the head, neck and shoulders of the candidate; and

Â Â Â Â Â  (c) Be prepared and processed for printing as prescribed by the Secretary of State.

Â Â Â Â Â  (3) A portrait submitted for inclusion in the votersÂ pamphlet may not:

Â Â Â Â Â  (a) Include the hands or anything held in the hands of the candidate;

Â Â Â Â Â  (b) Show the candidate wearing a judicial robe, a hat or a military, police or fraternal uniform; and

Â Â Â Â Â  (c) Show the uniform or insignia of any organization.

Â Â Â Â Â  (4) The Secretary of State by rule shall prescribe the size and manner of placement of the portrait printed in the votersÂ pamphlet, except that the size of a portrait shall not be smaller than 1.5 inches by 1.75 inches. The rule shall apply in the same manner to all candidates for the same nomination or office. [1979 c.190 Â§178; 1979 c.533 Â§2; 1985 c.808 Â§30a; 1987 c.707 Â§11; 1999 c.318 Â§11; 2003 c.233 Â§1]

Â Â Â Â Â  251.080 [1957 c.217 Â§7; 1969 c.617 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.085 Format of candidateÂs statement. The candidateÂs statement shall begin with a summary of the following: Occupation, educational and occupational background, and prior governmental experience. [Formerly 255.027]

Â Â Â Â Â  251.087 Secretary of State review of candidate portrait and statement; procedure if portrait or statement must be revised; rules. (1) If a candidate files a portrait and statement under ORS 251.065 for inclusion in the votersÂ pamphlet, the Secretary of State shall review the portrait and statement to ensure that the portrait complies with the requirements of ORS 251.075 and that the statement complies with the requirements of ORS 251.049 and 251.085.

Â Â Â Â Â  (2) Review by the Secretary of State under this section shall be limited to determining whether the portrait and statement comply with the requirements of ORS 251.049, 251.075 and 251.085 and shall not include any determination relating to the accuracy or truthfulness of materials filed.

Â Â Â Â Â  (3) The Secretary of State shall review each portrait and statement not later than three business days following the deadline for filing a portrait and statement under ORS 251.065. If the Secretary of State determines that the portrait or statement of a candidate must be revised in order to comply with the requirements of ORS 251.049, 251.075 or 251.085, the Secretary of State shall attempt to contact the candidate not later than the fifth business day following the deadline for filing a portrait and statement under ORS 251.065. A candidate contacted by the Secretary of State under this section may file a revised portrait or statement not later than the seventh business day following the deadline for filing a portrait and statement under ORS 251.065.

Â Â Â Â Â  (4) If the Secretary of State is required to attempt to contact a candidate under subsection (3) of this section, the Secretary of State shall attempt to contact the candidate by telephone or by using an electronic transmission facsimile machine.

Â Â Â Â Â  (5) If the Secretary of State is unable to contact a candidate or if the candidate does not file a revised portrait or statement, the following rules apply:

Â Â Â Â Â  (a) If a portrait does not comply with ORS 251.075, the Secretary of State may modify the portrait. The candidate shall pay the expense of any modification prior to publication of the portrait in the votersÂ pamphlet. If the portrait cannot be modified to comply with ORS 251.075, the portrait shall not be printed in the votersÂ pamphlet.

Â Â Â Â Â  (b) If a statement does not comply with ORS 251.085 the statement shall not be printed in the votersÂ pamphlet.

Â Â Â Â Â  (c) If a statement does not comply with ORS 251.049, the Secretary of State shall edit the statement to remove language that does not comply with ORS 251.049.

Â Â Â Â Â  (6) If the portrait or statement of a candidate filed under ORS 251.065 does not comply with a requirement of ORS 251.049, 251.075 or 251.085 and the Secretary of State does not attempt to contact the candidate by the deadline specified in subsection (3) of this section, for purposes of ORS 251.049, 251.075 and 251.085 only, the portrait or statement shall be printed as filed.

Â Â Â Â Â  (7) A candidate revising a portrait or statement under this section shall make only those revisions necessary to comply with ORS 251.049, 251.075 and 251.085.

Â Â Â Â Â  (8) The Secretary of State by rule may define the term ÂcontactÂ as used in this section. [1995 c.550 Â§2]

Â Â Â Â Â  251.090 [1957 c.217 Â§8; 1973 c.197 Â§4; 1979 c.190 Â§322; renumbered 258.085]

Â Â Â Â Â  251.095 Fees for candidate space in votersÂ pamphlet; use of space. (1) At the time materials are filed under ORS 251.065, each candidate for nomination or election to any of the following offices shall pay to the Secretary of State the following fee for space in the votersÂ pamphlet:

Â Â Â Â Â  (a) President or Vice President of the United States, United States Senator, Representative in Congress or any state office to be voted for in the state at large, $1,000.

Â Â Â Â Â  (b) State Senator, state Representative or any other office, $300.

Â Â Â Â Â  (2) The space allotted to each candidate shall be used for materials filed under ORS 251.065, including the portrait and statement of reasons the candidate should be nominated or elected and the information required under ORS 251.085. If a portrait is not filed, the statement may cover the entire allotted space. The length of the statement shall not exceed 325 words. All materials submitted by a candidate under ORS 251.065 shall fit within 30 square inches of space. All candidates shall be allowed the same amount of space. [Formerly 255.051; 1981 c.375 Â§2; 1983 c.567 Â§14; 1985 c.808 Â§30b; 1987 c.707 Â§12; 1999 c.318 Â§12]

Â Â Â Â Â  251.110 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.115 Statement of statewide and less than statewide political party or assembly; size; fees. (1) Not later than the 70th day before the general election, the party officers as designated in the organizational documents of any statewide political party or assembly of electors having nominated candidates may file with the Secretary of State a printed or typewritten statement of arguments for the success of its principles and election of its candidates on a statewide basis and opposing the principles and candidates of other political parties or organizations on a statewide basis.

Â Â Â Â Â  (2) Not later than the 70th day before the general election, the party officers as designated in the organizational documents of any less than statewide political party or assembly of electors having nominated candidates may file with the Secretary of State a typewritten statement of arguments for the success of its principles and election of its candidates on a county basis and opposing the principles and candidates of other political parties or organizations on a county basis.

Â Â Â Â Â  (3) The size of the statements permitted under this section shall not exceed 60 square inches for any statewide political party or assembly of electors having nominated candidates and 30 square inches for any less than statewide political party or assembly of electors having nominated candidates. The fee for a statement filed under this section shall be $600 for any statewide political party or assembly of electors having nominated candidates and $300 for any less than statewide political party or assembly of electors having nominated candidates. [Formerly 255.211; 1987 c.707 Â§13; 1989 c.503 Â§10; 1993 c.797 Â§22; 1999 c.318 Â§13]

Â Â Â Â Â  251.120 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.125 Identification of portrait or statement; disclaimer. At the bottom of each allotted space of the votersÂ pamphlet containing a portrait or statement filed by a candidate, political party or assembly of electors, the Secretary of State shall include:

Â Â Â Â Â  (1) A statement identifying the person who furnished the portrait or statement; and

Â Â Â Â Â  (2) A disclaimer in boldfaced type in substantially the following form:

______________________________________________________________________________

The above information has not been verified for accuracy by the State of
Oregon
.

______________________________________________________________________________

[1979 c.190 Â§182; 2005 c.234 Â§1]

Â Â Â Â Â  251.130 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.135 Refund of filing fee. Not later than the last day for filing material for inclusion in a votersÂ pamphlet, the person who paid the filing fee may receive a refund from the Secretary of State. When a refund is made, the material for which the fee was paid shall not be included in the pamphlet. [1979 c.190 Â§183]

Â Â Â Â Â  251.140 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.145 Exemption from public records law. Notwithstanding ORS 192.410 to 192.505 relating to public records, materials filed by a political party, assembly of electors or candidate for inclusion in a votersÂ pamphlet and arguments supporting or opposing a measure filed by any person for inclusion in a votersÂ pamphlet are exempt from public inspection until the fourth business day after the final date for filing the materials. [1979 c.190 Â§184; 1991 c.719 Â§48; 1993 c.493 Â§18]

Â Â Â Â Â  251.150 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.155 Statements and arguments inadmissible in action to enjoin publication of pamphlet. Material submitted for inclusion in any votersÂ pamphlet shall not be admitted as evidence in any suit or action against the Secretary of State to restrain or enjoin the publication of the votersÂ pamphlet. [Formerly 255.018]

Â Â Â Â Â  251.160 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.165 Preparing material for inclusion in state votersÂ pamphlet. (1) The Secretary of State shall prepare:

Â Â Â Â Â  (a) A list of the names of candidates for nomination or election at the primary election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, or a list of names of candidates for election at the general election to the offices of President or Vice President of the United States, United States Senator, Representative in Congress, any state office other than justice of the peace and any county or city office or elected office of a metropolitan service district required to be included under ORS 251.067, along with a designation of the offices for which the candidates are competing;

Â Â Â Â Â  (b) All portraits and statements filed under ORS 251.065 and 251.115; and

Â Â Â Â Â  (c) The information specified in ORS 251.185 relating to measures to be voted upon at the election for which the pamphlet is prepared.

Â Â Â Â Â  (2) For a special election described in ORS 251.022, the Secretary of State shall prepare a list of the names of candidates for nomination or election to the offices of United States Senator or Representative in Congress along with all portraits and statements filed for the special election under ORS 251.065.

Â Â Â Â Â  (3) The items specified in subsections (1) and (2) of this section shall be properly compiled, edited, prepared and indexed for printing by the Secretary of State before delivery to the printer. [Formerly 255.061; 1987 c.267 Â§28; 1987 c.707 Â§14; 1991 c.719 Â§Â§25,26; 1995 c.712 Â§38; 1999 c.318 Â§14; 1999 c.999 Â§41]

Â Â Â Â Â  251.175 Distribution of pamphlet; rules for nonstatewide special elections. (1) Except as provided in subsection (2) of this section, not later than the 20th day before a primary election, general election or special election for which a votersÂ pamphlet has been prepared, the Secretary of State shall cause the votersÂ pamphlet to be mailed to each post-office mailing address in Oregon, and shall use any additional means of distribution necessary to make the pamphlet available to electors.

Â Â Â Â Â  (2) For any special election described in ORS 251.022 that is not held statewide, or for any other state special election that is not held statewide, the Secretary of State by rule may prescribe methods for distributing the votersÂ pamphlet prepared for the election. The rule shall require the secretary to mail the pamphlet to at least each elector whose registration is determined to be active on the 21st day before the date of the election and who is eligible to vote in the election. The rule may specify other methods of distribution. VotersÂ pamphlets prepared for the election shall be mailed not later than the date ballots are mailed to electors as provided in ORS 254.470. [1979 c.190 Â§187; 1987 c.267 Â§29; 1995 c.712 Â§40; 1999 c.318 Â§15; 1999 c.1002 Â§8; 2007 c.154 Â§12]

STATE INITIATIVE AND REFERENDUM PAMPHLET

Â Â Â Â Â  251.185 Measures, estimates, statements and arguments included in votersÂ pamphlet; county and metropolitan service district measures. (1) The Secretary of State shall have printed in the votersÂ pamphlet for a general election or any special election a copy of the title and text of each state measure to be submitted to the people at the election for which the pamphlet was prepared. Each measure shall be printed in the pamphlet with:

Â Â Â Â Â  (a) The number and ballot title of the measure;

Â Â Â Â Â  (b) The financial estimates and any statement prepared for the measure under ORS 250.125;

Â Â Â Â Â  (c) The explanatory statement prepared for the measure; and

Â Â Â Â Â  (d) Arguments relating to the measure and filed with the Secretary of State.

Â Â Â Â Â  (2) A county measure or measure of a metropolitan service district organized under ORS chapter 268, and ballot title, explanatory statement and arguments relating to the measure, filed by the county or metropolitan service district under ORS 251.285 shall be included in the votersÂ pamphlet described in subsection (1) of this section if required under ORS 251.067. [Formerly 255.410; 1991 c.719 Â§10; 1991 c.971 Â§7; 1993 c.493 Â§19; 1999 c.318 Â§16; 2005 c.633 Â§4]

Â Â Â Â Â  251.195 Form for printing proposed constitutional amendment. The text of a proposed amendment to the Oregon Constitution shall be printed in the votersÂ pamphlet to indicate by the use of brackets and italic type the words that would be deleted from, and by boldfaced type the words that would be added to, the existing provision. [Formerly 255.440; 1989 c.503 Â§11]

Â Â Â Â Â  251.205 Appointment of committee to draft explanatory statement of measure proposed by initiative or referendum. (1) As used in this section, ÂproponentsÂ means:

Â Â Â Â Â  (a) With respect to any state measure initiated or referred by petition, the chief petitioners; or

Â Â Â Â Â  (b) With respect to a measure referred by the Legislative Assembly, the President of the Senate, who shall appoint a Senator, and the Speaker of the House of Representatives, who shall appoint a Representative.

Â Â Â Â Â  (2) For each state measure to be submitted to the people at a special election held on the date of a primary election or any general election, a committee of five citizens shall be selected to prepare the explanatory statement under ORS 251.215.

Â Â Â Â Â  (3) Not later than the 120th day before the election, the proponents of the measure shall appoint two members to the committee and notify the Secretary of State in writing of the selections. If the proponents do not appoint two members, the Secretary of State shall appoint two members of the committee from among supporters, if any, of the measure not later than the 118th day before the election.

Â Â Â Â Â  (4) Not later than the 118th day before the election, the Secretary of State shall appoint two members of the committee from among the opponents, if any, of the measure.

Â Â Â Â Â  (5) The four appointed members of the committee shall select the fifth member and notify the Secretary of State in writing of the selection. If the four members have not selected the fifth member by the 111th day before the election, the fifth member shall be appointed by the Secretary of State not later than the 109th day before the election.

Â Â Â Â Â  (6) A vacancy shall be filled not later than two business days after the vacancy occurs by the person who made the original appointment. Unless the Secretary of State fills a vacancy, the person filling the vacancy shall notify the Secretary of State in writing of the selection.

Â Â Â Â Â  (7) With respect to a measure referred by the Legislative Assembly, a Senator or Representative appointed under subsection (2) of this section may disclose whether the Senator or Representative supports or opposes the state measure. The Secretary of State shall print the disclosure in the votersÂ pamphlet following the explanatory statement.

Â Â Â Â Â  (8) The Legislative Administration Committee shall provide any administrative staff assistance required by the explanatory statement committee to facilitate the work of the explanatory statement committee under this section or ORS 251.215.

Â Â Â Â Â  (9) For purposes of this section, ÂmeasureÂ includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors. [Formerly 254.210; 1987 c.707 Â§15; 1995 c.607 Â§Â§31,31a; 1999 c.844 Â§2; 2001 c.965 Â§9]

Â Â Â Â Â  251.215 Preparation and filing of explanatory statement of measure. (1) Not later than the 99th day before a special election held on the date of a primary election or any general election at which any state measure is to be submitted to the people, the committee appointed under ORS 251.205 shall prepare and file with the Secretary of State, an impartial, simple and understandable statement explaining the measure. The statement shall not exceed 500 words.

Â Â Â Â Â  (2) Not later than the 95th day before the election, the Secretary of State shall hold a hearing in
Salem
upon reasonable statewide notice to receive suggested changes or other information relating to any explanatory statement. At the hearing any person may submit suggested changes or other information orally or in writing. Written suggestions or other information also may be submitted at any time before the hearing.

Â Â Â Â Â  (3) The committee for each measure shall consider suggestions and any other information submitted under subsection (2) of this section, and may file a revised statement with the Secretary of State not later than the 90th day before the election.

Â Â Â Â Â  (4) The original statement and any revised statement must be approved by at least three members of the committee. If a member does not concur, the statement shall show only that the member dissents.

Â Â Â Â Â  (5) For purposes of this section, ÂmeasureÂ includes an initiative petition relating to a state measure that has been filed with the Secretary of State for the purpose of verifying signatures under ORS 250.105. The requirements of this section shall not apply to the petition if the secretary determines that the petition contains less than the required number of signatures of electors. [Formerly 254.222; 1991 c.719 Â§49; 1993 c.493 Â§20; 1993 c.811 Â§14; 1995 c.712 Â§42; 2001 c.965 Â§10]

Â Â Â Â Â  251.225 Preparation and filing of explanatory statement by Legislative Counsel Committee; when explanatory statement of committee used. (1) The Legislative Counsel Committee shall prepare an impartial, simple and understandable statement of not more than 500 words explaining each state measure. The statement shall be filed with the Secretary of State not later than the last day for filing a statement prepared under ORS 251.215.

Â Â Â Â Â  (2) If an explanatory statement is not filed by a committee under ORS 251.215, the statement of the Legislative Counsel Committee shall be the explanatory statement of the measure, and shall be subject to the provisions of ORS 251.215. [Formerly 254.225; 1993 c.493 Â§21; 1993 c.811 Â§15]

Â Â Â Â Â  251.230 Effect if explanatory statement not filed. If an explanatory statement is not filed by a committee under ORS 251.215 or by the Legislative Counsel Committee under ORS 251.225, the measure shall be printed in the votersÂ pamphlet without the explanatory statement. [1991 c.971 Â§6]

Â Â Â Â Â  251.235 Supreme Court review of explanatory statement; service requirements. (1) Any person dissatisfied with an explanatory statement for which suggestions were offered at the Secretary of StateÂs hearing under ORS 251.215 may petition the Supreme Court seeking a different statement and stating the reasons the statement filed with the court is insufficient or unclear. If the petition is filed and served as required in subsection (2) of this section not later than the fifth day after the deadline for filing a revised statement with the Secretary of State, the court shall review the statement and certify an explanatory statement to the Secretary of State. Failure to file and serve the petition within the time prescribed in this subsection precludes Supreme Court review and certification of an explanatory statement. If the court considers the petition, the court may allow oral argument. The review by the Supreme Court shall be conducted expeditiously to ensure the orderly and timely conduct of the election at which the measure is to be submitted to the electors. The statement certified by the court shall be the explanatory statement printed in the votersÂ pamphlet.

Â Â Â Â Â  (2) At the time a person petitions the Supreme Court under subsection (1) of this section, the person also shall serve a copy of the petition on:

Â Â Â Â Â  (a) The Attorney General;

Â Â Â Â Â  (b) The members of the explanatory statement committee, if the committee filed a statement under ORS 251.215;

Â Â Â Â Â  (c) The chief petitioners of the state measure, if the measure was initiated or referred by petition; and

Â Â Â Â Â  (d) The Legislative Counsel, if the measure was referred by the Legislative Assembly or if the explanatory statement prepared by the Legislative Counsel Committee is the explanatory statement for the measure under ORS 251.225. [Formerly 254.230; 2001 c.18 Â§1]

Â Â Â Â Â  251.245 Committee to prepare and file argument in support of measure referred by legislature. (1) For any measure referred to the electors by the Legislative Assembly, an argument prepared by the Legislative Assembly in support of the measure may be printed in the votersÂ pamphlet. The size and length of an argument under this section shall be determined as specified in ORS 251.255.

Â Â Â Â Â  (2) A joint committee consisting of one Senator, to be appointed by the President of the Senate, and two Representatives, to be appointed by the Speaker of the House of Representatives, shall be appointed to prepare the argument. The committee shall file the argument with the Secretary of State not later than the 70th day before a general election or the 68th day before a special election held on the date of any primary election. There shall be no fee for including an argument submitted under this section in the votersÂ pamphlet. [Formerly 255.465; 1987 c.267 Â§33; 1995 c.712 Â§43; 1999 c.318 Â§17]

Â Â Â Â Â  251.255 Filing arguments for or against measure; fee or petition; size of argument space; rules. (1) Not later than the 70th day before a general election or the 68th day before a special election held on the date of any primary election at which a state measure is to be voted upon, any person may file with the Secretary of State a printed or typewritten argument supporting or opposing the measure.

Â Â Â Â Â  (2) A person filing an argument under this section shall pay a fee of $500 to the Secretary of State when the argument is filed or may submit a petition in a form prescribed by the Secretary of State containing the signatures of 1,000 electors eligible to vote on the measure. Each person signing the petition shall subscribe to a statement that the person has read and agrees with the argument. The signatures on each petition shall be certified by the county clerk in the manner provided in ORS 249.008. The petition shall be filed with the Secretary of State.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish the size and length of arguments permitted under ORS 251.245 and this section. The size and length of an argument may not exceed 30 square inches or 325 words. The size and length limitations shall be the same for arguments submitted under ORS 251.245 or this section. [Formerly 255.415; 1989 c.646 Â§1; 1995 c.712 Â§45; 1999 c.318 Â§18; 2005 c.797 Â§55]

Â Â Â Â Â  251.260 Secretary of State review of arguments for error in identification of measure number or designation of support or opposition to measure; changes allowed. (1) Not later than three business days following the deadline for filing an argument supporting or opposing a state measure under ORS 251.255, the Secretary of State shall review each argument to determine whether the person filing the argument made an error in:

Â Â Â Â Â  (a) Identifying the measure number to which the argument relates; or

Â Â Â Â Â  (b) Designating that the argument supports or opposes the measure.

Â Â Â Â Â  (2) If the Secretary of State determines that the person filing the argument may have made an error described in subsection (1) of this section, the secretary shall attempt to contact the person not later than the fifth business day following the deadline for filing the argument. A person contacted by the secretary under this section may file a change to the identification of the measure number or the designation of the argument not later than the seventh business day following the deadline for filing the argument.

Â Â Â Â Â  (3) If the Secretary of State is required to attempt to contact a person under subsection (2) of this section, the secretary shall attempt to contact the person by telephone, electronic mail, electronic facsimile transmission or other method designated by the secretary by rule.

Â Â Â Â Â  (4) If a person files a change to an argument under subsection (2) of this section, the argument shall be printed in the votersÂ pamphlet as changed under subsection (2) of this section. If the Secretary of State is unable to contact a person under subsection (2) of this section or if the secretary contacts the person and the person does not file a change to the argument, the argument shall be printed in the votersÂ pamphlet as originally filed. [2003 c.752 Â§2]

Â Â Â Â Â  251.265 Author of argument, authorÂs organization and disclaimer to be included in votersÂ pamphlet. The Secretary of State shall include in the votersÂ pamphlet on the page of the printed argument on a measure the name of the person who submitted the argument, the name of the organization the person represents, if any, whether the argument supports or opposes the measure, and a disclaimer in substantially the following form:

______________________________________________________________________________

The printing of this argument does not constitute an endorsement by the State of
Oregon
, nor does the state warrant the accuracy or truth of any statement made in the argument.

______________________________________________________________________________

[Formerly 255.435]

Â Â Â Â Â  251.275 [Formerly 255.418; repealed by 1993 c.811 Â§20]

Â Â Â Â Â  251.285 Inclusion of county measure or metropolitan service district measure in votersÂ pamphlet. (1) If any county measure or any measure of a metropolitan service district organized under ORS chapter 268, and the ballot title, explanatory statement and arguments relating to the measure, are to be included by the Secretary of State in the state votersÂ pamphlet as provided in ORS 251.067, the requirements of this section shall be satisfied.

Â Â Â Â Â  (2) The county or district measure, ballot title, explanatory statement and arguments shall not be printed in the votersÂ pamphlet unless:

Â Â Â Â Â  (a) The ballot title is a concise and impartial statement of the purpose of the measure;

Â Â Â Â Â  (b) The explanatory statement is an impartial, simple and understandable statement explaining the measure and its effect;

Â Â Â Â Â  (c) The county or metropolitan service district adopts and complies with an ordinance that provides a review procedure for a ballot title or explanatory statement which is contested because it does not comply with the requirements of paragraph (a) or (b) of this subsection;

Â Â Â Â Â  (d) The county or metropolitan service district adopts and complies with an ordinance that provides for acceptance of typewritten arguments relating to the measure to be printed on 30 square inches of the votersÂ pamphlet; and

Â Â Â Â Â  (e) The county or metropolitan service district does not require of a person filing an argument a payment of more than $300, or a petition containing more than a number of signatures equal to 1,000 electors eligible to vote on the measure or 10 percent of the total of such electors, whichever is less.

Â Â Â Â Â  (3) Any judicial review of a determination made under the review procedures adopted under subsection (2)(c) of this section shall be first and finally in the circuit court of the judicial district in which the county is located or, for a district measure, in the circuit court of the judicial district in which the administrative office of the metropolitan service district is located.

Â Â Â Â Â  (4) If the county or metropolitan service district has adopted and complied with ordinances prescribed in subsection (2) of this section, the decision to include the county or district measure, ballot title, explanatory statement and arguments in the votersÂ pamphlet shall be made by:

Â Â Â Â Â  (a) The county governing body with regard to any county measure or the council of the metropolitan service district with regard to any district measure;

Â Â Â Â Â  (b) The chief petitioners of the initiative or referendum with regard to a county or district measure initiated or referred by the people. The chief petitioners shall indicate their decision in a statement signed by all of the chief petitioners and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district; or

Â Â Â Â Â  (c) A political committee, as defined in ORS 260.005, that opposes the county or district measure. The committee shall indicate its decision in a statement signed by every committee director, as defined in ORS 260.005, and filed with the county clerk or, for a district measure, with the executive officer of the metropolitan service district.

Â Â Â Â Â  (5) The county or metropolitan service district shall file the measure, ballot title, explanatory statement and arguments with the Secretary of State not later than the 70th day before the general election or the 68th day before a special election held on the date of any primary election. The county or district shall pay to the Secretary of State the cost of including the county or district material in the pamphlet as determined by the secretary. The Secretary of State shall not have this material printed in the pamphlet unless:

Â Â Â Â Â  (a) The time for filing a petition for judicial review of a determination made under subsection (2)(c) of this section has passed; and

Â Â Â Â Â  (b) The measure, title, statement and arguments properly filed with the county or metropolitan service district, are delivered to the secretary. [Formerly 255.455; 1981 c.173 Â§29; 1989 c.250 Â§1; 1991 c.15 Â§3; 1991 c.719 Â§11; 1995 c.712 Â§47; 1999 c.318 Â§53; 2001 c.965 Â§11]

Â Â Â Â Â  251.295 Radio and television broadcasts to supplement pamphlet. The Secretary of State, pursuant to ORS 193.310 to 193.360, may supplement the special or general election votersÂ pamphlet by causing to have broadcast by radio or television, material specified in this section at times the secretary determines suitable during the four weeks immediately preceding the election at which state measures are to be submitted to the people. The material provided by broadcast shall include only the following:

Â Â Â Â Â  (1) The ballot title or popular name of each state measure.

Â Â Â Â Â  (2) The number and form in which the ballot title of the state measures will be printed on the official ballot.

Â Â Â Â Â  (3) A summary of the explanatory statements filed relating to each state measure. [Formerly 255.510]

COUNTY
VOTERS
Â PAMPHLET

Â Â Â Â Â  251.305 County votersÂ pamphlet.

The county clerk of any county may prepare, print and distribute a county votersÂ pamphlet for any election. [1989 c.1031 Â§2; 1991 c.48 Â§1]

Â Â Â Â Â  251.310 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.315 Information required to be included in votersÂ pamphlet; deadline for distribution. (1) If a county produces a county votersÂ pamphlet, the county votersÂ pamphlet shall include, when applicable, at least the following information:

Â Â Â Â Â  (a) Requirements for a citizen to qualify as an elector.

Â Â Â Â Â  (b) Requirements for registration and updates of registration.

Â Â Â Â Â  (c) Elector instructions, including the right of an elector to request a second ballot if the first ballot is spoiled and the right of an elector to seek assistance in marking the ballot.

Â Â Â Â Â  (d) The hours and locations of places designated under ORS 254.470 for deposit of official ballots.

Â Â Â Â Â  (e) Any portraits and statements relating to candidates submitted in accordance with the provisions of ORS 251.305 to 251.435.

Â Â Â Â Â  (f) Any ballot titles, explanatory statements and arguments submitted in accordance with the provisions of ORS 251.305 to 251.435.

Â Â Â Â Â  (g) Such other information as the county clerk considers to be appropriate or necessary to inform the voters.

Â Â Â Â Â  (2) The county clerk shall mail or otherwise distribute the county votersÂ pamphlet not later than the last day for mailing ballots to electors as provided in ORS 254.470. [1989 c.1031 Â§3; 1993 c.713 Â§29; 1993 c.811 Â§16; 1999 c.410 Â§26; 2007 c.154 Â§13]

Â Â Â Â Â  251.320 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.325 Schedule and procedures for producing and distributing pamphlet; fees; rules. (1) The Secretary of State by rule shall adopt a schedule and procedures for preparing, printing and distributing county votersÂ pamphlets. The schedule and procedures shall include but not be limited to deadlines for filing material for the votersÂ pamphlet, and except as otherwise provided by law, the format of material to be submitted and the size and other requirements applicable to candidate portraits.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, at the time materials are filed under ORS 251.335, each candidate for nomination or election to the following offices shall pay to the county clerk the following fee for space in the county votersÂ pamphlet:

Â Â Â Â Â  (a) An office to which a salary or other compensation beyond expenses is attached, $100.

Â Â Â Â Â  (b) An office to which a salary or other compensation beyond expenses is not attached, $25.

Â Â Â Â Â  (3) At the time materials are filed under ORS 251.335, each candidate for nomination or election to a city or county office at the primary or general election shall pay to the county clerk the following fee for space in the county votersÂ pamphlet:

Â Â Â Â Â  (a) If the number of active electors in the electoral district is less than 1,000, $25.

Â Â Â Â Â  (b) If the number of active electors in the electoral district is 1,000 or more and less than 10,000, $50.

Â Â Â Â Â  (c) If the number of active electors in the electoral district is 10,000 or more and less than 50,000, $100.

Â Â Â Â Â  (d) If the number of active electors in the electoral district is 50,000 or more, $300.

Â Â Â Â Â  (4) The Secretary of State by rule shall adopt a schedule of fees to be charged by the county clerks for including arguments in the votersÂ pamphlet. The fees need not reflect the actual cost of producing the votersÂ pamphlet.

Â Â Â Â Â  (5) The county clerk shall refund a filing fee described in this section to any person who applies for the refund not later than the last day for filing material for inclusion in the votersÂ pamphlet. When a refund is made, the material for which the fee was paid may not be included in the pamphlet.

Â Â Â Â Â  (6) As used in this section, Âelectoral districtÂ means a county, the part of a city located within the county or, if a candidate is elected by zone or subdistrict of the county or city, the zone or subdistrict in which the candidate is nominated or elected. [1989 c.1031 Â§4; 2003 c.468 Â§1]

Â Â Â Â Â  251.330 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.335 Filing portrait and statement by or for candidate; disclaimer. (1) As used in this section, ÂdistrictÂ has the meaning given that term in ORS 255.012.

Â Â Â Â Â  (2) Not later than the date specified by the Secretary of State, any candidate for nomination or election to county, city or special district office within the county, or an agent of the candidate, may file with the county clerk of a county that prepares a county votersÂ pamphlet a portrait of the candidate and a typewritten statement of the reasons the candidate should be elected. The portrait and statement must comply with the applicable rules of the Secretary of State.

Â Â Â Â Â  (3) The county clerk may not accept the filing of a statement or portrait of any candidate unless the filing is accompanied by the appropriate fee described in ORS 251.325.

Â Â Â Â Â  (4) At the bottom of each allotted space of the county votersÂ pamphlet containing a portrait and statement filed by a candidate, the county clerk shall include:

Â Â Â Â Â  (a) A statement identifying the person who furnished the portrait and statement; and

Â Â Â Â Â  (b) A disclaimer in boldfaced type in substantially the following form:

______________________________________________________________________________

The above information has not been verified for accuracy by the county.

______________________________________________________________________________

[1989 c.1031 Â§5; 2003 c.468 Â§2; 2005 c.234 Â§2]

Â Â Â Â Â  251.340 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.345 Explanatory statement. Not later than the date specified by the Secretary of State, in a county that prepares a county votersÂ pamphlet, the governing body for any electoral district that has referred a measure to the voters shall submit an impartial, simple and understandable statement explaining the measure and its effect. [1989 c.1031 Â§6; 1991 c.48 Â§2]

Â Â Â Â Â  251.350 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.355 Filing arguments for or against measure. (1) Not later than the date specified by the Secretary of State by rule, in a county that prepares a county votersÂ pamphlet, any person may file with the county clerk a typewritten argument supporting or opposing any measure to be submitted to the voters on the ballot. The county clerk shall not accept any arguments which are not accompanied by the fee established by the Secretary of State or a petition in a form prescribed by the Secretary of State. A petition shall contain the signatures of at least four percent of the electors in the county eligible to vote on the measure to which the argument refers, or the signatures of 1,000 electors in the county eligible to vote on the measure to which the argument refers, whichever is less. The number of registered electors in an electoral district, for the purposes of this section, shall be calculated on January 1 of each year. Each person signing the petition shall subscribe to a statement that the person has read and agrees with the argument. The signatures on each petition shall be certified by the county clerk in the manner provided in ORS 249.008. The petition shall be filed with the county clerk.

Â Â Â Â Â  (2) The county clerk shall include in the county votersÂ pamphlet, on the page of the printed argument, the name of the person who submitted the argument, the name of the organization the person represents, if any, whether the argument supports or opposes the measure and a disclaimer that the argument does not constitute an indorsement by the county and that the county does not warrant the accuracy or truth of any statement made in the argument. [1989 c.1031 Â§7]

Â Â Â Â Â  251.358 Omission from votersÂ pamphlet of ballot titles, explanatory statements and arguments for certain measures. Notwithstanding ORS 251.315, 251.345 or 251.355, in the case of a measure submitted under ORS 254.095 (3), 254.103 (2) or 255.085 (2) and at the discretion of the county clerk, the ballot title, explanatory statement and all arguments supporting or opposing the measure may be omitted from a county votersÂ pamphlet. [1995 c.607 Â§33]

Â Â Â Â Â  Note: 251.358 was added to and made a part of 251.305 to 251.435 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  251.360 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.365 Cost of pamphlet preparation; allocation of revenue. (1) Any county clerk preparing, printing and distributing a county votersÂ pamphlet may apportion the cost of preparing, printing and distributing the county votersÂ pamphlet as a cost of the election according to the formula established by the Secretary of State for the allocation of election costs. The apportioned election costs shall be reduced for each electoral district by the amount of any revenue received by the county clerk from the submission of candidate portraits, statements and arguments for that electoral district.

Â Â Â Â Â  (2) Any revenue collected by the county clerk from the submission of candidate portraits, statements or arguments for any electoral district which may exceed the apportioned cost of the election for that electoral district shall be applied to reduce the shared costs of the election for all remaining electoral districts. [1989 c.1031 Â§8]

Â Â Â Â Â  251.370 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.375 Exception to ORS 251.365 for certain districts. ORS 251.365 does not apply to any special district for which the county clerk is required to hold elections if the special district demonstrates to the satisfaction of the county clerk that the special district is unable to pay the apportioned expenses of the votersÂ pamphlet as determined under ORS 251.365. If the special district is unable to pay, the expenses apportioned to that district may be apportioned among the other electoral districts participating in the election. [1989 c.1031 Â§9]

Â Â Â Â Â  251.380 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.385 ÂElectoral districtÂ defined for ORS 251.345 to 251.375. As used in ORS 251.345 to 251.375, Âelectoral districtÂ means the county or a city, or district as defined in ORS 255.012 located within the county. [1989 c.1031 Â§10]

Â Â Â Â Â  251.390 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.395 Content of statements and arguments; notice of material that may be excluded. (1) Statements and arguments submitted for inclusion in a county votersÂ pamphlet by a candidate, political party or assembly of electors, or a person supporting or opposing a measure shall consist only of words or numbers.

Â Â Â Â Â  (2) The county clerk shall specify on any instructions for filing a statement, argument or other material in the votersÂ pamphlet that the statement, argument or material may be excluded under ORS 251.415. [1989 c.1031 Â§11; 1993 c.351 Â§4]

Â Â Â Â Â  251.400 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.405 Names or titles of persons or names of organizations excluded from arguments and statements; exceptions; prohibitions. (1) Except as provided in subsection (2) of this section, the county clerk may not print the name or title of a person or the name of an organization in an argument supporting or opposing any measure or a statement of any candidate, filed for inclusion in a county votersÂ pamphlet, if the name or title of the person or the name of the organization is cited as supporting or endorsing the argument or statement.

Â Â Â Â Â  (2) The county clerk may print the name or title of a person or the name of an organization in an argument or statement submitted for inclusion in a county votersÂ pamphlet as supporting or endorsing the argument or statement if:

Â Â Â Â Â  (a) Not later than the deadline for filing an argument or statement with the county clerk, the county clerk receives a statement signed by the person, or by an authorized person on behalf of an organization, stating that the person consents to the use of the name or title of the person or the name of the organization; or

Â Â Â Â Â  (b) The name or title of a person or the name of an organization is used with a quotation made by the person or by an authorized person on behalf of an organization, the quotation was disseminated to the public prior to its inclusion in the argument or statement and the quotation is identified by its source and date.

Â Â Â Â Â  (3) A person may not:

Â Â Â Â Â  (a) Submit a false signature under subsection (2) of this section; or

Â Â Â Â Â  (b) Alter the manner in which a person signing a statement of consent described in subsection (2) of this section designates the personÂs name or title or the name of the organization the person represents to appear in the argument or statement. This paragraph does not prohibit revisions allowed or required under ORS 251.415. [1989 c.1031 Â§12; 1993 c.493 Â§22; 2003 c.233 Â§3]

Â Â Â Â Â  251.410 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.415 Type of material to be excluded from pamphlet; liability for libel; procedure if material excluded. (1) The county clerk shall reject any statement, argument or other matter offered for filing and printing in a county votersÂ pamphlet which:

Â Â Â Â Â  (a) Contains any obscene, profane or defamatory language;

Â Â Â Â Â  (b) Incites or advocates hatred, abuse or violence toward any person or group; or

Â Â Â Â Â  (c) Contains any language which may not legally be circulated through the mails.

Â Â Â Â Â  (2) Nothing in this chapter shall make the author of any statement or argument exempt from any civil or criminal action because of any defamatory statements offered for printing or contained in the votersÂ pamphlet. The persons writing, signing or offering a statement or argument for filing shall be deemed its authors and publishers.

Â Â Â Â Â  (3) The county clerk shall by rule establish a procedure to notify a person who offered a statement, argument or other matter that was rejected pursuant to this section. Subject to votersÂ pamphlet deadlines, the procedure shall require the county clerk to:

Â Â Â Â Â  (a) Make reasonable attempts to notify the person of the rejection; and

Â Â Â Â Â  (b) Allow the person, if notified pursuant to paragraph (a) of this subsection, to revise the statement so that it does not violate the provisions of this section. [1989 c.1031 Â§13; 1993 c.351 Â§2]

Â Â Â Â Â  251.420 [Repealed by 1957 c.217 Â§9]

Â Â Â Â Â  251.425 Format of candidateÂs statement. The candidateÂs statement in a county votersÂ pamphlet shall begin with a summary of the following: Occupation, educational and occupational background, and prior governmental experience. [1989 c.1031 Â§14]

Â Â Â Â Â  251.430 Exemption from public records law. Notwithstanding ORS 192.410 to 192.505 relating to public records, materials filed by a candidate for inclusion in a county votersÂ pamphlet and arguments supporting or opposing a measure filed by any person for inclusion in a county votersÂ pamphlet are exempt from public inspection until the fourth business day after the final date for filing the materials. [1989 c.1031 Â§15; 1993 c.493 Â§23]

Â Â Â Â Â  251.435 Statements and arguments inadmissible in action to enjoin publication of pamphlet. Material submitted for inclusion in any state or county votersÂ pamphlet shall not be admitted as evidence in any suit or action against the county clerk to restrain or enjoin the publication of the votersÂ pamphlet. [1989 c.1031 Â§16]

Â Â Â Â Â  251.440 [1989 c.773 Â§6; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  251.510 [1955 c.498 Â§1; 1957 c.218 Â§1; 1973 c.657 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.520 [1955 c.498 Â§2; 1957 c.218 Â§2; 1963 c.351 Â§4; 1965 c.124 Â§1; 1975 c.675 Â§22; 1979 c.190 Â§324; renumbered 258.161]

Â Â Â Â Â  251.530 [1955 c.498 Â§3; repealed by 1957 c.218 Â§11]

Â Â Â Â Â  251.540 [1955 c.498 Â§5; 1963 c.351 Â§5; 1979 c.190 Â§326; renumbered 258.181]

Â Â Â Â Â  251.550 [1955 c.498 Â§4; 1957 c.218 Â§3; 1963 c.351 Â§6; 1965 c.124 Â§2; 1975 c.675 Â§23; 1979 c.190 Â§327; renumbered 258.190]

Â Â Â Â Â  251.560 [1955 c.498 Â§6; 1957 c.218 Â§4; 1963 c.351 Â§7; 1975 c.675 Â§24; 1979 c.190 Â§328; renumbered 258.200]

Â Â Â Â Â  251.570 [1955 c.498 Â§7; 1957 c.218 Â§5; 1979 c.190 Â§329; renumbered 258.211]

Â Â Â Â Â  251.580 [1955 c.498 Â§8; 1957 c.218 Â§6; 1965 c.124 Â§3; 1969 c.462 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.590 [1955 c.498 Â§9; 1957 c.218 Â§7; 1963 c.351 Â§8; 1979 c.190 Â§330; renumbered 258.221]

Â Â Â Â Â  251.600 [1955 c.498 Â§10; 1957 c.218 Â§8; 1963 c.351 Â§9; 1979 c.190 Â§332; renumbered 258.241]

Â Â Â Â Â  251.610 [1955 c.498 Â§11; 1957 c.218 Â§9; 1963 c.351 Â§10; 1971 c.743 Â§348; 1979 c.190 Â§333; renumbered 258.250]

Â Â Â Â Â  251.615 [1963 c.351 Â§3; 1979 c.190 Â§335; renumbered 258.270]

Â Â Â Â Â  251.620 [1955 c.498 Â§14; 1957 c.218 Â§10; 1973 c.657 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.625 [1963 c.351 Â§2; 1979 c.190 Â§323; renumbered 258.150]

Â Â Â Â Â  251.630 [1969 c.272 Â§2; 1979 c.190 Â§331; renumbered 258.231]

Â Â Â Â Â  251.635 [1969 c.272 Â§3; 1979 c.190 Â§334; renumbered 258.260]

Â Â Â Â Â  251.640 [1973 c.657 Â§2; 1975 c.675 Â§25; 1979 c.190 Â§336; renumbered 258.280]

Â Â Â Â Â  251.645 [1973 c.657 Â§3; 1975 c.675 Â§26; 1979 c.190 Â§337; renumbered 258.290]

Â Â Â Â Â  251.650 [1973 c.657 Â§4; 1979 c.190 Â§338; renumbered 258.300]

Â Â Â Â Â  251.990 [1955 c.498 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  251.991 [Formerly 255.990; repealed by 1987 c.718 Â§5]

_______________



Chapter 252

Chapter 252 - (Former Provisions)

Nonpartisan Nominations and Elections

NONPARTISAN NOMINATIONS AND ELECTIONS

ELECTIONS

Note: For statutes relating to nonpartisan nominations and elections see ORS chapter 249.

252.010 [Amended by 1961 c.533 §36; 1969 c.198 §11; repealed by 1979 c.190 §431]

252.020 [Amended by 1961 c.533 §37; repealed by 1979 c.190 §431]

252.030 [Amended by 1957 c.311 §1; 1961 c.533 §38; repealed by 1979 c.190 §431]

252.035 [1961 c.533 §39b; repealed by 1979 c.190 §431]

252.040 [Repealed by 1979 c.190 §431 and 1979 c.451 §3]

252.050 [Amended by 1957 c.311 §2; 1979 c.451 §1; repealed by 1979 c.190 §431]

252.060 [Amended by 1957 c.311 §3; 1961 c.533 §39; 1977 c.829 §14; 1979 c.190 §124; renumbered 249.205]

252.070 [Amended by 1957 c.311 §4; 1961 c.533 §40; 1969 c.198 §12; 1979 c.451 §2; 1979 c.587 §1; repealed by 1979 c.190 §431]

252.080 [Repealed by 1979 c.190 §431]

252.110 [Amended by 1969 c.198 §13; repealed by 1979 c.190 §431]

252.130 [1953 c.52 §5; 1957 c.311 §5; 1961 c.724 §28; repealed by 1979 c.190 §431]

252.140 [Repealed by 1961 c.724 §34]

252.150 [1965 c.519 §§5,6,7; 1971 c.369 §1; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.160 [1965 c.519 §8; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.170 [1965 c.519 §9; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.180 [1965 c.519 §10; 1975 c.675 §27; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.190 [1965 c.519 §11; 1977 c.829 §15; repealed by 1979 c.190 §431 and 1979 c.731 §3]

252.200 [1965 c.519 §12; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.205 [1965 c.519 §13; repealed by 1979 c.190 §431 and 1979 c.713 §3]

252.210 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.220 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.230 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.240 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.250 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.255 [1955 c.108 §2; repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.260 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.270 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

252.310 [Repealed by 1965 c.137 §1]

252.320 [Repealed by 1965 c.137 §1]

252.330 [Repealed by 1965 c.137 §1]

252.340 [Repealed by 1965 c.137 §1]

252.350 [Repealed by 1965 c.137 §1]

252.355 [Repealed by 1965 c.137 §1]

252.360 [Repealed by 1965 c.137 §1]

252.370 [Repealed by 1965 c.137 §1]

252.510 [1953 c.87 §1; repealed by 1979 c.190 §431]

252.520 [1953 c.87 §2; 1979 c.519 §24; repealed by 1979 c.190 §431]

252.530 [1953 c.87 §3; 1957 c.311 §6; repealed by 1979 c.190 §431]

252.540 [1953 c.87 §4; repealed by 1979 c.190 §431]

252.550 [1953 c.87 §5; 1957 c.311 §7; repealed by 1979 c.190 §431]

252.555 [1955 c.169 §4; 1957 c.311 §8; 1977 c.829 §16; repealed by 1979 c.190 §431]

252.560 [1953 c.87 §6; 1957 c.311 §9; repealed by 1979 c.190 §431]

252.570 [1953 c.87 §7; repealed by 1979 c.190 §431]

252.610 [1969 c.353 §1; repealed by 1979 c.190 §431]

252.620 [1969 c.353 §2; repealed by 1979 c.190 §431]

252.630 [1969 c.353 §3; repealed by 1979 c.190 §431]

252.640 [1969 c.353 §4; repealed by 1979 c.190 §431]

252.650 [1969 c.353 §5; 1977 c.829 §17; repealed by 1979 c.190 §431]

252.660 [1969 c.353 §6; repealed by 1979 c.190 §431]

252.670 [1969 c.353 §7; repealed by 1979 c.190 §431]

252.810 [1961 c.93 §2; 1979 c.190 §114; 1979 c.587 §5; renumbered 249.072]

252.820 [1967 c.65 §2; repealed by 1979 c.190 §431]

252.830 [1973 c.283 §6; repealed by 1979 c.190 §431]

252.840 [1977 c.508 §14; repealed by 1979 c.190 §431]

252.990 [Repealed by 1965 c.137 §1]

_______________



Chapter 253

Chapter 253 Â Absent Electors

2007 EDITION

ABSENT ELECTORS

ELECTIONS

GENERAL PROVISIONS

253.005Â Â Â Â  Definitions

253.015Â Â Â Â  Becoming absent elector

253.030Â Â Â Â  Application for ballot; primary election; rules; continuing validity of application

253.045Â Â Â Â  Preparation and disposition of ballots

253.055Â Â Â Â  Form and content of ballot

253.065Â Â Â Â  Delivery of ballot; replacement ballots

253.070Â Â Â Â  Marking and returning ballot; procedure when ballot returned to wrong county clerk

253.080Â Â Â Â  Duties of clerk on receipt of ballot; manner of counting ballots

253.135Â Â Â Â  Special absent elector procedures

LONG TERM ABSENT ELECTORS

253.500Â Â Â Â  Construction of long term absent elector law

253.510Â Â Â Â  Definitions for ORS 253.500 to 253.640

253.515Â Â Â Â  Long term absent elector procedures to conform to absentee ballot procedures

253.530Â Â Â Â  Voting by spouse and dependents of long term absent elector

253.540Â Â Â Â  Application for ballot by long term absent elector

253.545Â Â Â Â  County clerk duties upon receipt of application; application as registration

253.550Â Â Â Â  Applications made under federal statutes

253.565Â Â Â Â  Application for special ballot by long term absent elector

253.575Â Â Â Â  County clerk duties upon receipt of application for special ballot; application as valid voter registration; replacement ballots

253.585Â Â Â Â  Receipt of long term absent elector ballots by Secretary of State

253.640Â Â Â Â  State officers to coordinate voting by long term absent electors with federal authorities

253.645Â Â Â Â  Electors called to active military duty

253.700Â Â Â Â  Duty to challenge absentee ballot; procedures

253.710Â Â Â Â  Alteration of application prohibited; exceptions

GENERAL PROVISIONS

Â Â Â Â Â  253.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂClerkÂ means the county clerk.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (3) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (4) ÂAbsent electorÂ means a person to whom the county clerk has issued a ballot prior to the date that ballots are mailed to electors as provided in ORS 254.470 (2)(a) or (b). [1979 c.190 Â§201; 1979 c.317 Â§10a; 1999 c.410 Â§27; 2007 c.154 Â§14]

Â Â Â Â Â  253.007 [1999 c.410 Â§32; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.010 [Amended by 1957 c.641 Â§1; 1959 c.458 Â§1; 1969 c.676 Â§1; 1975 c.675 Â§28; 1977 c.352 Â§5; 1979 c.317 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.015 Becoming absent elector. An elector may become an absent elector when the elector has reason to believe that the elector will be unable for any reason to vote at the election. [1979 c.190 Â§202]

Â Â Â Â Â  253.020 [Amended by 1957 c.641 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.030 Application for ballot; primary election; rules; continuing validity of application. (1) Before an election any elector may apply to the clerk for the absentee ballot of the election.

Â Â Â Â Â  (2) An application for an absentee ballot must be received by the clerk not later than 8 p.m. the day of the election.

Â Â Â Â Â  (3) If an applicant not affiliated with any political party desires to vote in any major political party primary election, the applicant may request and shall be sent a ballot for a major political party if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (4) Application for an absentee ballot may be made in any manner designated by the Secretary of State by rule, including in writing, by electronic mail or by using a facsimile machine. As used in this subsection, Âfacsimile machineÂ means a machine that electronically transmits or receives facsimiles of documents through connection with a telephone network.

Â Â Â Â Â  (5) If an elector desires, the electorÂs application shall be valid for every subsequent election until the elector otherwise notifies the clerk or is no longer an elector of the county. [Amended by 1957 c.641 Â§3; 1959 c.458 Â§2; 1969 c.676 Â§2; 1975 c.675 Â§29; 1977 c.179 Â§3; 1979 c.190 Â§203; 1985 c.471 Â§8; 1987 c.719 Â§6; 1989 c.503 Â§36; 1991 c.107 Â§4; 1991 c.168 Â§1; 1993 c.493 Â§24; 1995 c.607 Â§78; 1995 c.712 Â§48; 1999 c.999 Â§42; 2007 c.155 Â§9; 2007 c.881 Â§9]

Â Â Â Â Â  253.035 [1969 c.676 Â§5; 1977 c.352 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.040 [Amended by 1957 c.641 Â§4; 1959 c.458 Â§3; 1975 c.675 Â§30; 1977 c.508 Â§10; 1979 c.190 Â§204; 1991 c.107 Â§6; repealed by 1999 c.410 Â§67]

Â Â Â Â Â  253.045 Preparation and disposition of ballots. (1) The clerk shall print as many absentee ballots as may be necessary as soon as possible after receiving the information concerning candidates and measures to be voted on at an election, but not later than the 45th day before the election.

Â Â Â Â Â  (2) The clerk is responsible for the safekeeping and disposition of the ballots, and shall destroy all unused ballots as soon as practicable after the election. [1979 c.190 Â§205; 1981 c.173 Â§30; 1989 c.923 Â§1; 1991 c.71 Â§7; 1991 c.107 Â§7; 1993 c.713 Â§56; 1999 c.410 Â§28; 2007 c.154 Â§15]

Â Â Â Â Â  253.050 [Repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.055 Form and content of ballot. (1) Absentee ballots may be the regular ballots used at the election or special ballots and, except as provided in subsection (2) of this section, shall be in substantially the same form as the regular ballots used at the election.

Â Â Â Â Â  (2) In counties in which voting machines are used, paper ballots may be used as absentee ballots.

Â Â Â Â Â  (3) The ballot delivered to each absent elector shall contain the names and other information concerning all candidates and the information concerning all measures for which the absent elector is entitled to vote. In lieu of the names and other information concerning candidates for precinct committeeperson, blank spaces shall be provided on the ballot, in which the absent elector may write the name of a candidate for that office. [1979 c.190 Â§206; 1991 c.107 Â§8; 2007 c.154 Â§16]

Â Â Â Â Â  253.060 [Repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.065 Delivery of ballot; replacement ballots. (1) For electors with mailing addresses outside this state, the county clerk shall deliver an absentee ballot:

Â Â Â Â Â  (a) Not later than the 45th day before the election to each long term absent elector; and

Â Â Â Â Â  (b) Not sooner than the 29th day before the election to each elector with a mailing address outside this state who is not a long term absent elector.

Â Â Â Â Â  (2) For electors with mailing addresses in this state, except if requested by the elector, absentee ballots delivered by mail shall be delivered:

Â Â Â Â Â  (a) For primary elections and general elections, or any statewide special election for which a votersÂ pamphlet is prepared, not sooner than the date the Secretary of State first mails the votersÂ pamphlet under ORS 251.175; or

Â Â Â Â Â  (b) In the case of an election for which a statewide votersÂ pamphlet is not required to be prepared, not sooner than the 20th day before the date of the election.

Â Â Â Â Â  (3) The ballot may be delivered to the absent elector in the office of the clerk, by postage prepaid mail or by any other appropriate means.

Â Â Â Â Â  (4) The clerk shall deliver with the ballot instructions for marking and returning the ballot, a return identification envelope and a secrecy envelope. The name, official title and address of the clerk shall appear on the front of the envelope. On the back shall appear a statement to be signed by the absent elector, stating that the elector:

Â Â Â Â Â  (a) Is qualified to vote;

Â Â Â Â Â  (b) Unless prevented by physical disability, has personally marked the ballot; and

Â Â Â Â Â  (c) Has not unnecessarily exhibited the marked ballot to any other person.

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (2) of this section, if the county clerk receives an application for an absentee ballot after the fifth day before an election, the county clerk need not mail the ballot for that election but may deliver the ballot by making it available in the office of the clerk.

Â Â Â Â Â  (6) An elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

Â Â Â Â Â  (7) A replacement ballot may be mailed or shall be made available in the office of the county clerk.

Â Â Â Â Â  (8) If the county clerk determines that an elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall not count any ballot cast by the elector. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

Â Â Â Â Â  (a) Only the original ballot was voted and returned; or

Â Â Â Â Â  (b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot. [1979 c.190 Â§207; 1981 c.485 Â§1; 1989 c.923 Â§22; 1991 c.719 Â§50; 1995 c.607 Â§34; 1999 c.318 Â§33; 1999 c.1002 Â§7]

Â Â Â Â Â  253.070 Marking and returning ballot; procedure when ballot returned to wrong county clerk. Upon receipt of a ballot the absent elector shall mark it and comply with the instructions provided with the ballot. The absent elector may return the marked ballot to the office of the clerk, by any appropriate means. The ballot must be received by a county clerk not later than 8 p.m. of the day of the election. If a county clerk receives a ballot for an elector who does not reside in the clerkÂs county, the ballot shall be forwarded to the county clerk of the county in which the elector resides not later than the eighth day after the election. [Amended by 1957 c.641 Â§5; 1969 c.676 Â§3; 1979 c.190 Â§208; 1995 c.742 Â§13]

Â Â Â Â Â  253.080 Duties of clerk on receipt of ballot; manner of counting ballots. (1) Upon receipt of an envelope containing a marked absentee ballot, the clerk shall keep it safely in the office and, before delivering the ballot for counting, shall compare the signature of the absent elector which appears on the back of the absentee ballot envelope with that upon the applicantÂs registration card. If the signatures appear to be the same, the envelope shall be marked in order to indicate that the ballot may be counted.

Â Â Â Â Â  (2) Except as otherwise provided in this chapter, the absentee ballots shall be counted and returns shall be made, as nearly as possible, in the same manner as for other ballots cast at the election. [Amended by 1957 c.641 Â§6; 1961 c.92 Â§1; 1979 c.190 Â§209; 1991 c.107 Â§9; 1999 c.410 Â§30]

Â Â Â Â Â  253.082 [1999 c.410 Â§33; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.085 [Amended by 1957 c.641 Â§8; 1961 c.163 Â§1; 1979 c.190 Â§210; 1999 c.410 Â§34; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.090 [Amended by 1957 c.641 Â§9; 1961 c.92 Â§2; 1979 c.190 Â§211; 1993 c.493 Â§25; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.095 [1979 c.190 Â§212; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.100 [Amended by 1957 c.641 Â§10; 1979 c.190 Â§213; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.110 [Amended by 1957 c.641 Â§11; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.120 [Amended by 1957 c.641 Â§12; 1979 c.190 Â§214; 1991 c.107 Â§10; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  253.130 [Repealed by 1955 c.332 Â§20]

Â Â Â Â Â  253.135 Special absent elector procedures. (1) An elector who, on the day of an election, will be absent from the county in which the elector is registered may vote at the elections office of any county clerk.

Â Â Â Â Â  (2) An elector voting under this section shall complete and sign a voter registration card.

Â Â Â Â Â  (3) A ballot cast under this section shall be forwarded to the county clerk of the county in which the elector resides not later than the eighth day after the election. The ballot shall be counted in the county in which the elector resides if the elector is qualified to vote in that county. A vote shall be counted only if the elector is qualified to vote for the particular office or on the measure.

Â Â Â Â Â  (4) This section does not apply to persons registered under ORS 247.410 and 247.420. [1979 c.190 Â§215; 1993 c.713 Â§30; 1995 c.742 Â§14; 1999 c.410 Â§35; 2007 c.154 Â§17]

Â Â Â Â Â  253.140 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.150 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.160 [1969 c.261 Â§3; 1979 c.519 Â§25; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.210 [Amended by 1957 c.641 Â§13; 1961 c.114 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.300 [1971 c.27 Â§2; 1979 c.190 Â§56; renumbered 247.435]

Â Â Â Â Â  253.310 [1971 c.27 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.320 [1971 c.27 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.330 [1971 c.27 Â§5; repealed by 1979 c.190 Â§431]

LONG TERM ABSENT ELECTORS

Â Â Â Â Â  253.500 Construction of long term absent elector law. ORS 253.500 to 253.640 shall be liberally construed so that all long term absent electors may be given an opportunity to fully exercise their voting rights. [Formerly 253.670]

Â Â Â Â Â  253.510 Definitions for ORS 253.500 to 253.640. As used in ORS 253.500 to 253.640, Âlong term absent electorÂ means a resident of this state absent from the place of residence and:

Â Â Â Â Â  (1) Serving in the Armed Forces of the
United States
or who has been discharged from the Armed Forces of the
United States
for not more than 30 days;

Â Â Â Â Â  (2) Serving in the Merchant Marine of the United States or who has been discharged from the Merchant Marine of the United States for not more than 30 days; or

Â Â Â Â Â  (3) Temporarily living outside the territorial limits of the
United States
and the
District of Columbia
. [1955 c.332 Â§1; 1957 c.641 Â§14; 1969 c.261 Â§1; 1979 c.190 Â§217; 1993 c.493 Â§26]

Â Â Â Â Â  253.515 Long term absent elector procedures to conform to absentee ballot procedures. Except as otherwise provided in ORS 253.500 to 253.640, procedures relating to long term absent electorsÂ ballots and special absentee ballots shall be as nearly as possible the same as for other absentee ballots. [1979 c.190 Â§218; 1985 c.720 Â§4]

Â Â Â Â Â  253.520 [1955 c.332 Â§3; 1969 c.261 Â§4; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.530 Voting by spouse and dependents of long term absent elector. (1) A spouse or dependent of a long term absent elector, temporarily living outside the county or city in which is situated the last home residence in this state of the spouse or dependent, may vote in the same manner as a long term absent elector.

Â Â Â Â Â  (2) A spouse or dependent of a long term absent elector, not previously a resident of this state who intends to reside in this state, shall be considered a resident of this state for voting purposes, and may vote in the same manner as a long term absent elector. The spouse or dependent shall be considered to have resided for more than 30 days at the last residence of the long term absent elector in this state. [1955 c.332 Â§16; 1957 c.641 Â§15; 1965 c.153 Â§1; 1977 c.508 Â§11; 1979 c.190 Â§219]

Â Â Â Â Â  253.540 Application for ballot by long term absent elector. (1) Any long term absent elector may secure an absentee ballot by submitting an application as specified in subsection (2) of this section to the clerk of the county of the long term absent electorÂs residence, or to the Secretary of State. If the application is addressed to the Secretary of State, the secretary shall forward it to the appropriate county clerk.

Â Â Â Â Â  (2) An application for an absentee ballot by a long term absent elector shall be made in the form of a written request. The application shall be valid for every subsequent election until the elector otherwise notifies the clerk or is no longer an elector of the county. The application shall be signed by the applicant and contain:

Â Â Â Â Â  (a) The name and current mailing address of the applicant;

Â Â Â Â Â  (b) A statement that the applicant is a citizen of the
United States
;

Â Â Â Â Â  (c) A statement that the applicant will be 18 years of age or older on the date of the election;

Â Â Â Â Â  (d) A statement that for more than 20 days preceding the election the applicantÂs home residence has been in this state, and giving the address of the last home residence;

Â Â Â Â Â  (e) A statement of the facts that qualify the applicant as a long term absent elector or as the spouse or a dependent of a long term absent elector;

Â Â Â Â Â  (f) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested absentee ballot; and

Â Â Â Â Â  (g) If the applicant desires to vote in a primary election, a designation of the applicantÂs political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party. [1955 c.332 Â§Â§7,8; 1957 c.641 Â§16; 1973 c.827 Â§25; 1975 c.675 Â§31; 1979 c.190 Â§220; 1979 c.519 Â§26; 1987 c.719 Â§7; 1991 c.168 Â§2; 1995 c.712 Â§49; 1999 c.999 Â§43]

Â Â Â Â Â  253.545 County clerk duties upon receipt of application; application as registration. (1) Upon receipt of an application made under ORS 253.540 the county clerk, without regard to whether the applicant is an elector of the county, shall mail the materials prescribed in ORS 253.065 to the applicant.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS chapter 247, the completed and signed application submitted under ORS 253.540 shall constitute a valid registration for the applicant.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the county clerk receives an application from a long term absent elector after the fifth day before an election, the county clerk need not mail the ballot for that election but may deliver the ballot by making it available in the office of the clerk. [1979 c.190 Â§221; 1981 c.485 Â§2; 1993 c.493 Â§27]

Â Â Â Â Â  253.550 Applications made under federal statutes. Whenever provision is made for absentee voting by a statute of the United States, including the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff (Public Law 99-410), an application for an absentee ballot made under that law may be given the same effect as an application for an absentee ballot made under ORS 253.500 to 253.640. [1955 c.332 Â§2; 1979 c.190 Â§222; 1991 c.71 Â§12]

Â Â Â Â Â  253.560 [1955 c.332 Â§9; 1957 c.641 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.565 Application for special ballot by long term absent elector. (1) Any long term absent elector may secure a special absentee ballot for a primary election or general election by making an application under this section if the elector believes that:

Â Â Â Â Â  (a) The elector will be residing, stationed or working outside the territorial limits of the United States and the District of Columbia; and

Â Â Â Â Â  (b) The elector will be unable to vote and return a regular absentee ballot by normal mail delivery within the period provided for regular absentee ballots.

Â Â Â Â Â  (2) A long term absent elector shall make the application for a special absentee ballot in the form of a written request. The elector shall submit the application before the date of the applicable election to the clerk of the county of the long term absent electorÂs residence or to the Secretary of State. If the application is addressed to the Secretary of State, the secretary shall forward it to the appropriate county clerk. The application shall be signed by the applicant and contain:

Â Â Â Â Â  (a) The name and current mailing address of the applicant;

Â Â Â Â Â  (b) A designation of the election for which the applicant requests a special absentee ballot;

Â Â Â Â Â  (c) A statement that the applicant is a citizen of the
United States
;

Â Â Â Â Â  (d) A statement that the applicant will be 18 years of age or older on the date of the election;

Â Â Â Â Â  (e) A statement that for more than 20 days preceding the election the applicantÂs home residence has been in this state, and giving the address of the last home residence;

Â Â Â Â Â  (f) A statement of the facts that qualify the applicant as a long term absent elector or as the spouse or a dependent of a long term absent elector;

Â Â Â Â Â  (g) A statement of the facts that qualify the applicant to vote by means of a special absentee ballot;

Â Â Â Â Â  (h) A statement that the applicant is not requesting a ballot from any other state and is not voting in any other manner in the election except by the requested special absentee ballot; and

Â Â Â Â Â  (i) If the applicant requests a ballot for a primary election, a designation of the applicantÂs political party affiliation or a statement that the applicant is not affiliated with any political party. An applicant not affiliated with any political party may request a ballot for a major political party. The applicant shall be sent the ballot for the political party that the applicant requested if that political party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (3) An application for a special absentee ballot shall be valid only for the election specified in the application.

Â Â Â Â Â  (4) The county clerk shall list on the special absentee ballot the offices and measures scheduled to appear on the regular ballot, if known when the ballot is prepared, and provide space in which the elector may write in the electorÂs preference.

Â Â Â Â Â  (5) The elector may write in the name of any eligible candidate for each office to be filled or for which nominations will be made at the election, and may vote on any measure submitted at the election. [1985 c.720 Â§2; 1987 c.719 Â§Â§8,25; 1989 c.503 Â§Â§38,39; 1995 c.712 Â§50; 1999 c.999 Â§44]

Â Â Â Â Â  253.570 [1955 c.332 Â§11; 1957 c.641 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.575 County clerk duties upon receipt of application for special ballot; application as valid voter registration; replacement ballots. (1) Upon receipt of an application made under ORS 253.565, if the applicantÂs residence is in the county, the county clerk, without regard to whether the applicant is an elector of the county, shall mail to the applicant a special absentee ballot, instructions for filling in and returning the ballot and an envelope to use for the return. The name, official title and office address of the clerk shall appear on the front of the envelope. On the back shall appear a statement to be signed by the absent elector, stating that the elector:

Â Â Â Â Â  (a) Is qualified to vote;

Â Â Â Â Â  (b) Unless prevented by physical disability, has personally marked the ballot; and

Â Â Â Â Â  (c) Has not unnecessarily exhibited the marked ballot to any other person.

Â Â Â Â Â  (2) The completed and signed application submitted under ORS 253.565 shall constitute a valid registration for the applicant.

Â Â Â Â Â  (3) If the county clerk receives an application for a special absentee ballot on or after the 45th day before the election specified in the application, the county clerk shall treat the application as an application made under ORS 253.540.

Â Â Â Â Â  (4) A long term absent elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. The county clerk shall keep a record of each replacement ballot provided under this subsection.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section, a replacement ballot may be mailed or shall be made available in the office of the county clerk.

Â Â Â Â Â  (6) If the county clerk determines that a long term absent elector to whom a replacement ballot has been issued at the request of the elector has voted more than once, the county clerk shall not count any ballot cast by the elector. If the county clerk is required to reissue ballots due to a change on the ballot for any reason, that ballot shall be counted in lieu of any previous ballot issued unless:

Â Â Â Â Â  (a) Only the original ballot was voted and returned; or

Â Â Â Â Â  (b) The county clerk issued a supplemental ballot that is not a complete replacement of the original ballot. [1985 c.720 Â§3; 1989 c.923 Â§2; 1991 c.719 Â§51; 1993 c.713 Â§61; 1995 c.607 Â§37; 1999 c.318 Â§34; 1999 c.410 Â§36]

Â Â Â Â Â  253.580 [1955 c.332 Â§14; 1957 c.641 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.585 Receipt of long term absent elector ballots by Secretary of State. (1) The Secretary of State may receive ballots from long term absent electors.

Â Â Â Â Â  (2) If the Secretary of State receives a ballot cast by a long term absent elector, the Secretary of State shall deliver the ballot to the county clerk or elections officer of the county in which the elector who cast the ballot is registered.

Â Â Â Â Â  (3) A ballot received by the Secretary of State under this section not later than 8 p.m. of the day of the election shall be considered to have been received by the 8 p.m. deadline specified in ORS 253.070. [2003 c.64 Â§5]

Â Â Â Â Â  253.590 [1955 c.332 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.600 [1955 c.332 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.610 [1955 c.332 Â§6; 1957 c.641 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.620 [1955 c.332 Â§15; 1957 c.641 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.630 [1955 c.332 Â§10; repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.640 State officers to coordinate voting by long term absent electors with federal authorities. All public officers having duties under ORS 253.500 to 253.640 shall coordinate their efforts with any federal authority to facilitate voting by long term absent electors, so that these electors may cast their ballots with the least possible interference with the performance of their duties. [1955 c.332 Â§4; 1979 c.190 Â§223]

Â Â Â Â Â  253.645 Electors called to active military duty. In the event of a national emergency, the Secretary of State shall assure that any elector called to active military duty is not unnecessarily denied the opportunity to vote simply because of military duty. [1991 c.71 Â§14]

Â Â Â Â Â  253.650 [1955 c.332 Â§17; 1957 c.641 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.660 [1955 c.332 Â§5; repealed by 1957 c.641 Â§23]

Â Â Â Â Â  253.670 [1955 c.332 Â§19; 1979 c.190 Â§216; renumbered 253.500]

Â Â Â Â Â  253.700 Duty to challenge absentee ballot; procedures. (1) The county clerk, an elections official or any elector shall challenge the absentee ballot of any person offering to vote as an absent elector whom the clerk, official or elector knows or suspects not to be qualified as an elector. The personÂs ballot may be challenged at any time before the ballot is removed from its return envelope for processing.

Â Â Â Â Â  (2) A challenge to an absentee ballot of a person offering to vote shall be made under oath or affirmation before the clerk and shall be in writing on a numbered challenge form. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based. Any elections official may administer the oath or affirmation required under this subsection. [1985 c.808 Â§32; 1999 c.410 Â§37; 2007 c.154 Â§18]

Â Â Â Â Â  253.710 Alteration of application prohibited; exceptions. No person shall alter any information supplied on an application for an absentee ballot except:

Â Â Â Â Â  (1) An elections officer in the performance of official duties.

Â Â Â Â Â  (2) The applicant. [1985 c.808 Â§33]

Â Â Â Â Â  253.990 [Subsection (2) enacted as 1955 c.332 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  253.995 [1985 c.808 Â§34; repealed by 1999 c.318 Â§55]

_______________



Chapter 254

Chapter 254 Â Conduct of Elections

2007 EDITION

CONDUCT OF ELECTIONS

ELECTIONS

GENERAL PROVISIONS

254.005Â Â Â Â  Definitions

254.016Â Â Â Â  Elections conducted under this chapter

254.025Â Â Â Â  Construction of statutes applicable to primary elections

254.035Â Â Â Â  Time and place of elections for city officers

254.046Â Â Â Â  Expense of city election

254.056Â Â Â Â  Date and purpose of general election and primary election

254.065Â Â Â Â  Person receiving most votes nominated or elected; measure adopted by majority of votes; when measure conflicts

254.068Â Â Â Â  Simulated election for individuals under 18 years of age

254.069Â Â Â Â  Participation in more than one nominating process for partisan public office

254.071Â Â Â Â  Information regarding ballot format and method of voting ballot

254.074Â Â Â Â  County elections security plan

PREPARATORY PROCEDURES

254.076Â Â Â Â  Register of candidates for nomination

254.085Â Â Â Â  Secretary of StateÂs statement of offices, candidates and measures

254.095Â Â Â Â  City elections officersÂ statements of offices, candidates and measures

254.098Â Â Â Â  Expenses for change in information filed under ORS 254.085 or 254.095

254.103Â Â Â Â  Filing of measures referred by county governing body

254.108Â Â Â Â  Numbering county, city and district measures; rules

254.115Â Â Â Â  Official primary election ballot

254.125Â Â Â Â  Nominating ballot for candidates to nonpartisan office; listing of candidates for judge at primary and general elections; use of term ÂincumbentÂ

254.135Â Â Â Â  Official general or special election ballots

254.145Â Â Â Â  Design and contents of official ballots

254.155Â Â Â Â  Order of candidate names on ballot

254.165Â Â Â Â  Adjusting ballot when vacancy occurs; notice to Secretary of State; exception

254.175Â Â Â Â  Providing ballot title and financial estimates in lieu of printing on ballot; statements in recall elections

254.185Â Â Â Â  Printing or furnishing of ballots by county clerk

254.195Â Â Â Â  Ballot specifications

254.235Â Â Â Â  Testing of voting machines and vote tally systems; notice of test

254.321Â Â Â Â  Providing map of proposed boundaries for election on establishing or changing county or city boundaries

VOTING

254.365Â Â Â Â  Voting at primary election by major party members and nonaffiliated electors

254.370Â Â Â Â  Record of nonaffiliated electors; record of voting in primary election of major political party and in general election

254.408Â Â Â Â  Procedure for voting by person for whom no evidence of registration is found

254.411Â Â Â Â  Voting after name change

254.415Â Â Â Â  Challenging ballot of person offering to vote; statement of challenge

254.426Â Â Â Â  Procedure on challenged ballot

254.445Â Â Â Â  Assistance in marking ballot; use of sample ballot as aid in voting

254.458Â Â Â Â  Alternatives to secrecy envelope procedures

254.465Â Â Â Â  Elections to be conducted by mail; rules

254.470Â Â Â Â  Procedures for conducting election by mail; rules

254.471Â Â Â Â  Extension of deadline for returning ballots in case of emergency

254.472Â Â Â Â  Compartments for marking ballots

254.474Â Â Â Â  Voting booths for primary and general elections

254.476Â Â Â Â  Personnel for counting ballots

254.478Â Â Â Â  Preparation for counting ballots

254.480Â Â Â Â  Replacement ballots

254.482Â Â Â Â  Persons authorized to watch receiving and counting of votes

POST-ELECTION PROCEDURES

254.483Â Â Â Â  Procedures after 8 p.m. on election day; unused ballots

254.485Â Â Â Â  Tally of ballots; test of vote tally system

254.495Â Â Â Â  Tally and return sheets; counting and tallying ballots

254.500Â Â Â Â  Tally of write-in votes

254.505Â Â Â Â  Ballots to be counted; void ballots; partially void ballots

254.515Â Â Â Â  Counting ballots marked ÂPresidential onlyÂ

254.525Â Â Â Â  Test of vote tally system

254.529Â Â Â Â  Hand count of ballots at general election; comparison with tally of vote tally system; procedures

254.535Â Â Â Â  Preservation of certain materials; retention of records

254.545Â Â Â Â  Duties of county clerk after election

254.546Â Â Â Â  Duties of county clerk after recall election; official declaration of result of recall election

254.548Â Â Â Â  Individual nominated or elected by write-in votes; form; rules

254.555Â Â Â Â  Secretary of StateÂs duties after election; GovernorÂs proclamation

254.565Â Â Â Â  Duties of city elections officer after election

254.568Â Â Â Â  Certificate of election required before taking oath of office

254.575Â Â Â Â  Procedure when tie vote

SPECIAL ELECTION IN CASE OF DEATH OF NOMINEE

254.650Â Â Â Â  Special election in case of death of nominee of major political party within 30 days of general election

254.655Â Â Â Â  Order calling special election; date

254.660Â Â Â Â  Conduct of special election; rules

GENERAL PROVISIONS

Â Â Â Â Â  254.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBallotÂ means any material on which votes may be cast for candidates or measures. In the case of a recall election, ÂballotÂ includes material posted in a voting compartment or delivered to an elector by mail.

Â Â Â Â Â  (2) ÂChief elections officerÂ means the:

Â Â Â Â Â  (a) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district, or a measure to be voted on in the state at large.

Â Â Â Â Â  (b) County clerk, regarding a candidate for a county office, or a measure to be voted on in a county only.

Â Â Â Â Â  (c) City clerk, auditor or recorder, regarding a candidate for a city office, or a measure to be voted on in a city only.

Â Â Â Â Â  (3) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (4) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (5) ÂMajor political partyÂ means a political party that has qualified as a major political party under ORS 248.006.

Â Â Â Â Â  (6) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (7) ÂMinor political partyÂ means a political party that has qualified as a minor political party under ORS 248.008.

Â Â Â Â Â  (8) ÂNonpartisan officeÂ means the office of judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries, any elected office of a metropolitan service district under ORS chapter 268, justice of the peace, county clerk, county assessor, county surveyor, county treasurer, county judge who exercises judicial functions, sheriff, district attorney or any office designated nonpartisan by a home rule charter.

Â Â Â Â Â  (9) ÂProspective petitionÂ means the information, except signatures and other identification of petition signers, required to be contained in a completed petition.

Â Â Â Â Â  (10) ÂRegular district electionÂ means the election held each year for the purpose of electing members of a district board as defined in ORS 255.005 (2).

Â Â Â Â Â  (11) ÂVote tally systemÂ means one or more pieces of equipment necessary to examine and tally automatically the marked ballots.

Â Â Â Â Â  (12) ÂVoting machineÂ means any device that will record every vote cast on candidates and measures and that will either internally or externally total all votes cast on that device. [1979 c.190 Â§224; 1983 c.392 Â§5; 1983 c.567 Â§15; 1985 c.324 Â§2; 1987 c.707 Â§16; 1993 c.493 Â§95; 1995 c.92 Â§5; 1995 c.107 Â§2; 1995 c.607 Â§79; 1999 c.410 Â§43; 2001 c.430 Â§2; 2005 c.731 Â§4; 2005 c.797 Â§67; 2007 c.154 Â§19]

Â Â Â Â Â  254.007 [1999 c.410 Â§39; 2001 c.805 Â§4; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.015 [1973 c.283 Â§4; 1977 c.487 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.016 Elections conducted under this chapter. Any primary election, general election or special election held in this state shall be conducted under the provisions of this chapter, unless specifically provided otherwise in the statute laws of this state. [1979 c.190 Â§225; 1983 c.350 Â§69a; 1995 c.712 Â§51; 1999 c.999 Â§45]

Â Â Â Â Â  254.020 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.025 Construction of statutes applicable to primary elections. (1) Statutes applicable to primary elections shall be construed as though the primary elections are separate elections for each major political party nominating candidates.

Â Â Â Â Â  (2) The primary elections shall be conducted as nearly as possible according to the theory expressed in the preamble to chapter 1, Oregon Laws 1905. [1979 c.190 Â§226; 1987 c.267 Â§37; 1995 c.712 Â§53; 1999 c.999 Â§46]

Â Â Â Â Â  254.030 [Amended by 1957 c.608 Â§167; 1961 c.80 Â§1; 1969 c.42 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.035 Time and place of elections for city officers. (1) It is the intention of the Legislative Assembly to carry out the provisions of section 14a, Article II, Oregon Constitution.

Â Â Â Â Â  (2) All elections for city officers shall be held at the same time and place as elections for state and county officers. Unless a city charter or ordinance provides otherwise, the ballots used for state and county elections, if the county clerk considers it practicable, shall be arranged to include city offices and measures. [Formerly 250.230; 2007 c.154 Â§20]

Â Â Â Â Â  254.040 [Amended by 1957 c.608 Â§168; 1959 c.177 Â§2; 1967 c.141 Â§1; 1969 c.42 Â§2; repealed by 1973 c.392 Â§1 (254.042 enacted in lieu of 254.040)]

Â Â Â Â Â  254.042 [1973 c.392 Â§2 (enacted in lieu of 254.040); 1975 c.627 Â§1; 1977 c.487 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.045 [1967 c.141 Â§Â§3,4; repealed by 1973 c.392 Â§4]

Â Â Â Â Â  254.046 Expense of city election. If a city holds a special election on a date other than the primary election or general election, it shall bear the expense of the election. [1979 c.190 Â§228; 1987 c.267 Â§38; 1995 c.712 Â§52]

Â Â Â Â Â  254.050 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.055 [1973 c.481 Â§2; 1979 c.190 Â§145; 1979 c.345 Â§3; renumbered 250.065]

Â Â Â Â Â  254.056 Date and purpose of general election and primary election. (1) The general election shall be held on the first Tuesday after the first Monday in November of each even-numbered year. Except as provided in ORS 254.650, at the general election officers of the state and subdivisions of the state, members of Congress and electors of President and Vice President of the United States as are to be elected in that year shall be elected.

Â Â Â Â Â  (2) The primary election shall be held on the third Tuesday in May of each even-numbered year. At the primary election precinct committeepersons shall be elected and major political party candidates shall be nominated for offices to be filled at the general election held in that year. [1979 c.190 Â§229; 1979 c.316 Â§20a; 1987 c.267 Â§1; 1995 c.712 Â§1; 1999 c.59 Â§64; 1999 c.999 Â§28; 2001 c.965 Â§12; 2003 c.542 Â§7]

Â Â Â Â Â  254.060 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§169; 1967 c.364 Â§1; 1967 s.s. c.3 Â§1; 1973 c.481 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.065 Person receiving most votes nominated or elected; measure adopted by majority of votes; when measure conflicts. (1) When one person is to be nominated for or elected to an office, the person receiving the highest number of votes shall be nominated or elected. When more than one person is to be nominated for or elected to a single office, the persons receiving the higher number of votes shall be nominated or elected. This subsection does not apply to a candidate for election to an office at a general election if the election for the office must be held at a special election as described in ORS 254.650.

Â Â Â Â Â  (2) No measure shall be adopted unless it receives an affirmative majority of the total votes cast on the measure. If two or more conflicting laws, or amendments to the Constitution or charter, are approved at the same election, the law, or amendment, receiving the greatest number of affirmative votes shall be paramount regarding each conflict, even though the law, or amendment, may not have received the greatest majority of affirmative votes. [1979 c.190 Â§230; 2003 c.542 Â§8]

Â Â Â Â Â  254.068 Simulated election for individuals under 18 years of age. On the date of any election, the county clerk may conduct a simulated election. As used in this section, Âsimulated electionÂ means a demonstration election held for individuals under 18 years of age for the purpose of encouraging future voter participation. [1991 c.436 Â§2]

Â Â Â Â Â  254.069 Participation in more than one nominating process for partisan public office. (1) An elector may not participate in more than one nominating process for each partisan public office to be filled at the general election.

Â Â Â Â Â  (2) An elector is considered to have participated in the nominating process for each partisan public office listed on the ballot at a primary election if the elector returned a ballot of a major political party at the primary election.

Â Â Â Â Â  (3) An elector is considered to have participated in the nominating process for a partisan public office listed on the ballot at the general election if:

Â Â Â Â Â  (a) A minor political party nominated a candidate for that office in the manner specified by the party in documents filed under ORS 248.009 and the elector participated in the nominating process; or

Â Â Â Â Â  (b) The elector participated in the nominating process for that office by signing the minutes of an assembly of electors under ORS 249.735 or by signing a certificate of nomination made by individual electors under ORS 249.740.

Â Â Â Â Â  (4) If a filing officer described in ORS 249.722 determines that an elector who has signed the minutes of an assembly of electors under ORS 249.735 or a certificate of nomination under ORS 249.740 has attempted to participate in more than one nominating process for the same office to be filled at the general election, the signature of the elector may not be considered for purposes of ORS 249.735 or 249.740. [2005 c.593 Â§2]

Â Â Â Â Â  254.070 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§170; 1967 c.634 Â§7; 1973 c.481 Â§3; 1977 c.468 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.071 Information regarding ballot format and method of voting ballot. Prior to each election, the county clerk shall make every reasonable effort to acquaint electors with the ballot format to be used in the election and the methods used to mark ballots to cast a valid vote. [2001 c.965 Â§21; 2007 c.154 Â§21]

Â Â Â Â Â  254.073 [1967 c.364 Â§3; 1967 s.s. c.3 Â§2; 1977 c.468 Â§2; 1979 c.190 Â§146; 1979 c.345 Â§14; renumbered 250.075]

Â Â Â Â Â  254.074 County elections security plan. (1) Each county clerk shall file a county elections security plan with the Secretary of State not later than:

Â Â Â Â Â  (a) January 31 of each calendar year; and

Â Â Â Â Â  (b) One business day after any revision is made to the county elections security plan.

Â Â Â Â Â  (2) A county elections security plan shall include, but is not limited to:

Â Â Â Â Â  (a) A written security agreement entered into with any vendor handling ballots;

Â Â Â Â Â  (b) Security procedures for transporting ballots;

Â Â Â Â Â  (c) Security procedures at official places of deposit for ballots;

Â Â Â Â Â  (d) Security procedures for processing ballots;

Â Â Â Â Â  (e) Security procedures governing election observers;

Â Â Â Â Â  (f) Security procedures for ballots located in county elections work areas, buildings and storage areas;

Â Â Â Â Â  (g) Security procedures for vote tally systems, including computer access to vote tally systems; and

Â Â Â Â Â  (h) Post-election ballot security.

Â Â Â Â Â  (3) A security plan developed and filed under this section is confidential and not subject to disclosure under ORS 192.410 to 192.505. [2001 c.965 Â§48]

Â Â Â Â Â  254.075 [1967 c.364 Â§4; repealed by 1967 s.s. c.3 Â§4]

PREPARATORY PROCEDURES

Â Â Â Â Â  254.076 Register of candidates for nomination. The chief elections officer shall keep a register of candidates for nomination at the primary election. The register, if applicable, shall contain for each major political party:

Â Â Â Â Â  (1) The title of each office for which the major political party will nominate candidates at the primary election.

Â Â Â Â Â  (2) The name and mailing address of each candidate for nomination at the primary election.

Â Â Â Â Â  (3) The name of the major political party with which the candidate is registered as affiliated.

Â Â Â Â Â  (4) The date of filing of the prospective petition for nomination of the candidate.

Â Â Â Â Â  (5) The date of filing of the completed petition for nomination of the candidate, the number of valid signatures contained and the number of signatures required.

Â Â Â Â Â  (6) The date of filing of the declaration of candidacy of the candidate.

Â Â Â Â Â  (7) Such other information as may aid the chief elections officer in arranging the official ballot for the primary election. [Formerly 249.070; 1987 c.267 Â§39; 1995 c.607 Â§38; 1995 c.712 Â§54; 1999 c.999 Â§47; 2007 c.154 Â§22]

Â Â Â Â Â  254.077 [1967 c.364 Â§6; 1967 s.s. c.3 Â§3; 1973 c.481 Â§4; 1977 c.468 Â§3; 1979 c.190 Â§147; 1979 c.345 Â§5; renumbered 250.085]

Â Â Â Â Â  254.080 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§171; repealed by 1967 c.364 Â§8]

Â Â Â Â Â  254.083 [1967 c.364 Â§6; repealed by 1967 s.s. c.3 Â§4]

Â Â Â Â Â  254.085 Secretary of StateÂs statement of offices, candidates and measures. (1) The Secretary of State, not later than the 61st day before the date of a primary or general election, shall file with each county clerk a statement of the state and congressional district offices to be filled or for which candidates are to be nominated in the county at the election, information concerning all candidates for the offices, and the state measures to be voted on.

Â Â Â Â Â  (2) The information concerning candidates for the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall include a designation of incumbent for each candidate who is the regularly elected or appointed judge of the court to which the candidate seeks election. If a candidate was regularly elected or appointed to a specific position or department on the court, the candidate shall be designated as the incumbent only if the person is a candidate for that position or department.

Â Â Â Â Â  (3) Included with each state measure shall be the measure number, the latest ballot title certified by the Attorney General under ORS 250.067 (2) or, if the Supreme Court has reviewed the title under ORS 250.085, the title certified by the court and the financial estimates under ORS 250.125. The Secretary of State shall keep a copy of the statement. [Formerly 250.020; 1985 c.742 Â§1; 1991 c.971 Â§8; 1993 c.493 Â§28; 1995 c.712 Â§55; 1999 c.59 Â§65; 2007 c.159 Â§4]

Â Â Â Â Â  254.090 [Amended by 1953 c.632 Â§6; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.095 City elections officersÂ statements of offices, candidates and measures. (1) The chief elections officer of any city shall file with the county clerk of the county in which the city hall of the city is located, a statement of the city offices to be filled or for which candidates are to be nominated at the election and information concerning all candidates for the offices not later than the 61st day before the date of the election.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the chief elections officer of any city shall file with the county clerk of the county in which the city hall is located, a statement of the city measures to be voted on, including the ballot title for each measure, not later than the 61st day before the date of the election.

Â Â Â Â Â  (3) If a measure to be submitted to the electors of a city at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 221.230 (1) immediately preceding the first Tuesday after the first Monday in November, the chief elections officer of the city shall file the statement required for that measure in subsection (2) of this section on the 47th day before an election held on the first Tuesday after the first Monday in November.

Â Â Â Â Â  (4) The chief elections officer of the city shall keep a copy of each statement filed under this section.

Â Â Â Â Â  (5) If a city is located in more than one county, the county clerk under subsection (1) of this section shall immediately file the statement and information required under subsection (1) of this section with the county clerk of any other county in which the city is located. [Formerly 250.030; 1981 c.639 Â§2; 1987 c.707 Â§17; 1987 c.724 Â§5; 1989 c.503 Â§13; 1989 c.503 Â§14; 1989 c.923 Â§11; 1991 c.71 Â§8; 1993 c.493 Â§29; 1993 c.713 Â§57; 1995 c.712 Â§118]

Â Â Â Â Â  254.098 Expenses for change in information filed under ORS 254.085 or 254.095. If, after the deadline for filing a statement under ORS 254.085 or 254.095, an electoral district requires a change in the information contained in the statement, the electoral district for which the change is made shall bear the expenses incurred as a result of the change. As used in this section, Âelectoral districtÂ means the state in the case of a statement filed under ORS 254.085 and a city in the case of a statement filed under ORS 254.095. [1991 c.74 Â§2; 1993 c.493 Â§30]

Â Â Â Â Â  254.100 [Amended by 1953 c.632 Â§6; 1957 c.608 Â§172; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.103 Filing of measures referred by county governing body. (1) The governing body of a county shall file with the county clerk each measure referred by the county governing body not later than the 61st day before the date of the election.

Â Â Â Â Â  (2) If a measure to be submitted to the electors of a county at an election held on the first Tuesday after the first Monday in November was submitted on the election date in ORS 203.085 (1) immediately preceding the first Tuesday after the first Monday in November, the county governing body shall file the measure with the county clerk not later than the 47th day before an election held on the first Tuesday after the first Monday in November. [1983 c.15 Â§2; 1985 c.808 Â§35; 1987 c.707 Â§18; 1989 c.923 Â§12; 1991 c.71 Â§9; 1993 c.713 Â§58; 1995 c.712 Â§119]

Â Â Â Â Â  254.104 [1953 c.632 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.105 [1969 c.299 Â§Â§1,2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.106 [1953 c.632 Â§5; 1957 c.608 Â§173; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.107 [Formerly 250.070; 1981 c.639 Â§3; repealed by 1983 c.567 Â§22]

Â Â Â Â Â  254.108 Numbering county, city and district measures; rules. (1) The county clerk shall number county, city and district measures consecutively and shall not repeat any number in any subsequent election. For each election, the numbers assigned shall begin with the number after the last number assigned under this section at the previous election. The measures shall be assigned numbers in the order in which the measures are filed with the clerk and in a manner that will not confuse county, city or district measures with state measures. The number assigned to each county, city and district measure shall be preceded by a unique county prefix number. The Secretary of State by rule shall assign a prefix number to each county for the purpose of carrying out the provisions of this subsection.

Â Â Â Â Â  (2) If a district or city is located in more than one county, the district elections officer under ORS 255.005 or the county clerk under ORS 254.095 shall immediately certify a district or city measure to the county clerk of any other county in which the district or city is located. [1987 c.724 Â§4; 1993 c.493 Â§17; 2001 c.267 Â§2]

Â Â Â Â Â  254.110 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.115 Official primary election ballot. (1) The official primary election ballot shall be styled ÂOfficial Primary Nominating Ballot for the _____ Party.Â and shall state:

Â Â Â Â Â  (a) The name of the county for which it is intended.

Â Â Â Â Â  (b) The date of the primary election.

Â Â Â Â Â  (c) The names of all candidates for nomination at the primary election whose nominating petitions or declarations of candidacy have been made and filed, and who have not died, withdrawn or become disqualified.

Â Â Â Â Â  (d) The names of candidates for election as precinct committeeperson.

Â Â Â Â Â  (e) The names of candidates for the party nomination for President of the
United States
who qualified for the ballot under ORS 249.078.

Â Â Â Â Â  (2) The primary election ballot may include any city, county or nonpartisan office or the number, ballot title and financial estimates under ORS 250.125 of any measure.

Â Â Â Â Â  (3) The ballot may not contain the name of any person other than those referred to in subsections (1) and (2) of this section. The name of each candidate for whom a nominating petition or declaration of candidacy has been filed shall be printed on the ballot in but one place. In the event that two or more candidates for the same nomination or office have the same or similar surnames, the location of their places of residence shall be printed opposite their names to distinguish one from another. [Formerly 249.354; 1983 c.7 Â§3; 1983 c.567 Â§16; 1987 c.267 Â§42; 1991 c.971 Â§Â§9,10; 1993 c.493 Â§Â§31,32; 1995 c.712 Â§56; 1999 c.410 Â§44; 1999 c.999 Â§48; 2007 c.154 Â§23]

Â Â Â Â Â  254.118 [1995 c.712 Â§58; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  254.120 [Amended by 1957 c.608 Â§174; 1979 c.317 Â§12; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.125 Nominating ballot for candidates to nonpartisan office; listing of candidates for judge at primary and general elections; use of term Âincumbent.Â (1) The names of candidates for a nonpartisan office at a nominating election held on the date of the primary election shall be listed without political party designation on a nominating ballot under the title, and department or position number if any, of the office.

Â Â Â Â Â  (2) At the primary election or general election:

Â Â Â Â Â  (a) The names of candidates who are opposed for nomination or election to the Supreme Court, Court of Appeals, Oregon Tax Court and circuit court shall be printed on the ballot before the names of candidates for those offices who are unopposed; and

Â Â Â Â Â  (b) The word ÂincumbentÂ shall follow the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085. [1979 c.190 Â§236; 1979 c.451 Â§6; 1979 c.587 Â§4; 1983 c.7 Â§4; 1985 c.742 Â§2; 1993 c.493 Â§Â§35,36; 1995 c.658 Â§99; 1995 c.712 Â§59; 1999 c.410 Â§45; 2007 c.154 Â§24]

Â Â Â Â Â  254.130 [Amended by 1957 c.608 Â§175; 1959 c.457 Â§7; 1975 c.766 Â§5a; 1979 c.317 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.135 Official general or special election ballots. (1) The official general or special election ballot shall be styled ÂOfficial BallotÂ and shall state:

Â Â Â Â Â  (a) The name of the county for which it is intended.

Â Â Â Â Â  (b) The date of the election.

Â Â Â Â Â  (c) The names of all candidates for offices to be filled at the election whose nominations have been made and accepted and who have not died, withdrawn or become disqualified. The ballot may not contain the name of any other person.

Â Â Â Â Â  (d) The number, ballot title and financial estimates under ORS 250.125 of any measure to be voted on at the election.

Â Â Â Â Â  (2) The names of candidates for President and Vice President of the
United States
shall be printed in groups together, under their political party designations. The names of the electors may not be printed on the general election ballot. A vote for the candidates for President and Vice President is a vote for the group of presidential electors supporting those candidates and selected as provided by law. The general election ballot shall state that electors of President and Vice President are being elected and that a vote for the candidates for President and Vice President shall be a vote for the electors supporting those candidates.

Â Â Â Â Â  (3)(a) The name of each candidate nominated shall be printed upon the ballot in but one place, without regard to how many times the candidate may have been nominated. The name of a political party shall be added opposite the name of a candidate for other than nonpartisan office according to the following rules:

Â Â Â Â Â  (A) For a candidate not affiliated with a political party who is nominated by a minor political party, the name of the minor political party shall be added opposite the name of the candidate;

Â Â Â Â Â  (B) For a candidate not affiliated with a political party who is nominated by more than one minor political party, the name of the minor political party selected by the candidate shall be added opposite the name of the candidate;

Â Â Â Â Â  (C) For a candidate who is a member of a political party who is nominated by a political party of which the candidate is not a member, the name of the political party that nominated the candidate shall be added opposite the name of the candidate;

Â Â Â Â Â  (D) For a candidate who is a member of a political party who is nominated by more than one political party of which the candidate is not a member, the name of the political party selected by the candidate shall be added opposite the name of the candidate; and

Â Â Â Â Â  (E) For a candidate who is nominated by a political party of which the candidate is a member, the name of the political party of which the candidate is a member shall be added opposite the name of the candidate.

Â Â Â Â Â  (b) If a candidate is required to select the name of a political party to be added on the ballot under paragraph (a) of this subsection, the candidate shall notify the filing officer of the selection not later than the 61st day before the day of the election.

Â Â Â Â Â  (c) The word ÂincumbentÂ shall follow the name of each candidate for the Supreme Court, Court of Appeals, Oregon Tax Court or circuit court who is designated the incumbent by the Secretary of State under ORS 254.085.

Â Â Â Â Â  (d) The word ÂnonaffiliatedÂ shall follow the name of each candidate who is not affiliated with a political party and who is nominated by an assembly of electors or individual electors.

Â Â Â Â Â  (e) If two or more candidates for the same office have the same or similar surnames, the location of their places of residence shall be printed opposite their names to distinguish one from another. [Formerly 250.110; 1983 c.7 Â§5; 1985 c.742 Â§3; 1991 c.971 Â§12; 1993 c.493 Â§38; 1995 c.606 Â§7; 1999 c.410 Â§46; 2005 c.797 Â§46; 2007 c.154 Â§25]

Â Â Â Â Â  254.140 [Amended by 1957 c.608 Â§176; 1973 c.392 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.145 Design and contents of official ballots. (1)(a) Except as provided in paragraph (b) of this subsection, the names of candidates for nomination for or election to each office shall be arranged on the ballot in the order determined under ORS 254.155.

Â Â Â Â Â  (b) The names of candidates for the offices of President and Vice President of the
United States
shall be arranged in groups.

Â Â Â Â Â  (2) Except as provided in ORS 254.125 and 254.135 and this section, no information about the candidate, including any title or designation, other than the candidateÂs name, may appear on the ballot.

Â Â Â Â Â  (3) Spaces shall be provided for any offices appearing on the ballot in which the elector may write the name of any person not printed on the ballot. If a voting machine is used, spaces shall be provided on the ballot, or on separate material delivered to the elector with the ballot, in which the elector may write or enter the names of persons for any offices appearing on the ballot.

Â Â Â Â Â  (4) On the left margin of the ballot, the name of each group or candidate may be numbered. The blank spaces may not be numbered. A particular number may not be used to designate more than one candidate at any election.

Â Â Â Â Â  (5) The names of all candidates for the same office shall be listed in the same column on the ballot. If more than one column is needed to list names of all candidates for that office, the names may be arranged in one or more columns in block form. The block shall be set apart by rulings under the title of the office. If a blank space follows the list of candidates, the space shall be in the same column as the names of candidates for that office. If blocks of columns are used, blank spaces shall be included within the ruled block.

Â Â Â Â Â  (6) The ballot shall be clearly marked to indicate when names of candidates for the office are continued on the following page.

Â Â Â Â Â  (7) When a measure is submitted to the people, the number, ballot title and financial estimates under ORS 250.125 of each measure shall be printed after the list of candidates. A measure referred by the Legislative Assembly shall be designated ÂReferred to the People by the Legislative Assembly.Â A state measure referred by petition shall be designated ÂReferendum Order by Petition of the People.Â A state measure proposed by initiative petition shall be designated ÂProposed by Initiative Petition.Â

Â Â Â Â Â  (8) The ballot shall be printed to give the elector a clear opportunity to designate the electorÂs choice for candidates and approval or rejection of measures submitted. If a voting machine is not used, the elector shall indicate a preference by making a cross or check mark inside a voting square corresponding to the candidate or answer for which the elector wishes to vote. A voting square may be printed on the blank, write-in vote spaces. However, the elector is not required to place a mark in the voting square corresponding to a name written in a blank space. Words shall be printed on the ballot to aid the elector, such as ÂVote for one,Â ÂVote for three,Â and regarding measures, ÂYesÂ and ÂNo.Â [1979 c.190 Â§238; 1983 c.253 Â§2; 1991 c.719 Â§27; 1991 c.971 Â§13; 1993 c.493 Â§39; 1993 c.713 Â§48; 1995 c.607 Â§80; 1999 c.410 Â§47; 2007 c.154 Â§26]

Â Â Â Â Â  254.150 [Amended by 1979 c.316 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.155 Order of candidate names on ballot. (1) Not later than the 69th day before the date of any election the Secretary of State shall complete a random ordering of the letters of the alphabet.

Â Â Â Â Â  (2) Not later than the 68th day before the date of any election the Secretary of State shall mail or deliver to each county clerk a copy of the random ordering of the letters of the alphabet.

Â Â Â Â Â  (3) The county clerk shall arrange by surname the names of the candidates on the ballot in the random order of the letters of the alphabet completed by the Secretary of State under subsection (1) of this section. [Formerly 249.362; 1983 c.253 Â§1; 1987 c.267 Â§47; 1993 c.713 Â§49; 2007 c.154 Â§27]

Â Â Â Â Â  254.160 [Amended by 1957 c.608 Â§177; 1979 c.190 Â§142; renumbered 250.025]

Â Â Â Â Â  254.165 Adjusting ballot when vacancy occurs; notice to Secretary of State; exception. (1) If the filing officer determines that a candidate has died, withdrawn or become disqualified, or that the candidate will not qualify in time for the office if elected, the name of the candidate may not be printed on the ballots or, if they have already been printed, shall be erased or canceled before the ballots are delivered to the electors. The name of a candidate nominated to fill a vacancy in nomination or office shall be printed on the ballots or, if they have already been printed, the county clerk shall cause the name to appear on the ballots before the ballots are delivered to the electors. A filing officer, other than the Secretary of State, shall notify the Secretary of State of any action taken under this section.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the filing officer makes the determination under subsection (1) of this section on or after the 30th day before the date of the election.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ means a district defined in ORS 255.012.

Â Â Â Â Â  (b) ÂFiling officerÂ means the:

Â Â Â Â Â  (A) Secretary of State, regarding a candidate for a state office or an office to be voted on in the state at large or in a congressional district.

Â Â Â Â Â  (B) County clerk, regarding a candidate for a county office.

Â Â Â Â Â  (C) County clerk of the county in which the administrative office of the district is located, regarding a candidate for a district office to be voted on in a district located in more than one county.

Â Â Â Â Â  (D) County clerk, regarding a candidate for a district office to be voted on in a district situated wholly within the county.

Â Â Â Â Â  (E) City clerk, auditor or recorder, regarding a candidate for a city office. [Formerly 250.161; 1983 c.514 Â§12; 1991 c.719 Â§28; 1999 c.410 Â§48; 2007 c.154 Â§28]

Â Â Â Â Â  254.170 [Amended by 1957 c.608 Â§178; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.175 Providing ballot title and financial estimates in lieu of printing on ballot; statements in recall elections. (1) In lieu of printing the complete ballot title of any measure, other than a state measure, the county clerk may print the caption and the question of the ballot title and the measure number on the ballot.

Â Â Â Â Â  (2) In lieu of printing the complete ballot title and financial estimates of any state measure to be initiated or referred, the county clerk may print the caption of the ballot title, the statements described in ORS 250.035 (2)(b) and (c) and the measure number on the ballot.

Â Â Â Â Â  (3) In the case of a recall election, the statements described in section 18, Article II of the Oregon Constitution, and ORS 249.877 shall be printed on the ballot.

Â Â Â Â Â  (4) The complete text of each ballot title and any financial estimates shall be included with each official ballot. [Formerly 258.380; 1981 c.173 Â§31; 1981 c.391 Â§10; 1985 c.808 Â§36; 1991 c.971 Â§14; 1995 c.534 Â§1a; 1999 c.410 Â§49; 2007 c.154 Â§29]

Â Â Â Â Â  254.180 [Amended by 1953 c.150 Â§2; 1957 c.608 Â§179; 1979 c.190 Â§151; renumbered 250.125]

Â Â Â Â Â  254.185 Printing or furnishing of ballots by county clerk. The county clerk shall print or furnish all the required ballots and shall provide them for use by electors in the county. Only ballots printed or furnished under this section may be used in an election. [Formerly 250.080; 2007 c.154 Â§30]

Â Â Â Â Â  254.190 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.195 Ballot specifications. (1) Official ballots shall be printed in black ink upon good quality material. The primary election ballots shall be of different colors for the major political parties.

Â Â Â Â Â  (2) The governing body of a city, county or district may mail sample ballots to all electors within the city, county or district to assist the electorsÂ preparation for voting. [Formerly 250.090; 1981 c.157 Â§1; 1985 c.471 Â§9; 1987 c.267 Â§48; 1995 c.712 Â§60; 1999 c.410 Â§50; 1999 c.999 Â§49; 2007 c.154 Â§31]

Â Â Â Â Â  254.200 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.205 [Formerly 250.121; 1989 c.171 Â§34; 1989 c.773 Â§1; 1991 c.107 Â§11; 1995 c.607 Â§Â§39,39a; 1999 c.999 Â§50; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.210 [Amended by 1957 c.608 Â§180; 1965 c.290 Â§1; 1973 c.712 Â§1; 1975 c.766 Â§19; 1979 c.190 Â§190; renumbered 251.205]

Â Â Â Â Â  254.215 [Formerly 250.150; 1989 c.503 Â§15; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.220 [Amended by 1957 c.608 Â§181; 1965 c.290 Â§2; repealed by 1973 c.712 Â§2 (254.222 enacted in lieu of 254.220)]

Â Â Â Â Â  254.222 [1973 c.712 Â§3 (enacted in lieu of 254.220); 1975 c.766 Â§20; 1979 c.190 Â§191; renumbered 251.215]

Â Â Â Â Â  254.225 [1975 c.766 Â§28; 1979 c.190 Â§192; renumbered 251.225]

Â Â Â Â Â  254.226 [1979 c.190 Â§246; 1983 c.514 Â§13; 1985 c.448 Â§4; 1985 c.471 Â§10; 1999 c.410 Â§51; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.230 [1973 c.712 Â§4; 1979 c.190 Â§193; renumbered 251.235]

Â Â Â Â Â  254.235 Testing of voting machines and vote tally systems; notice of test. (1) Not later than five business days before an election in which voting machines or vote tally systems are used, the county clerk shall:

Â Â Â Â Â  (a) Conduct a preparatory test of the machine and system for logic and accuracy to ensure that each ballot format, where appropriate, correctly tallies ballots in each electoral contest by precinct; and

Â Â Â Â Â  (b) Conduct a public certification test for the vote tally system using a selection of precincts, ballot formats and electoral districts from the preparatory test conducted under this subsection.

Â Â Â Â Â  (2) Prior to the public certification test under subsection (1)(b) of this section, the county clerk shall mail to each affiliate of a major or minor political party within the county that has notified the clerk that notice is desired, a notice of the time and place where the vote tally system will be publicly tested. One representative of each party is entitled to be present to ensure that the testing is done properly. In nonpartisan elections each candidate may designate one representative who has the same powers as the political party representatives. The party and candidate representatives shall certify that they have witnessed the testing. The certificates shall be filed with the county clerk. [1979 c.190 Â§247; 1993 c.797 Â§23; 2001 c.965 Â§22; 2007 c.154 Â§32]

Â Â Â Â Â  254.245 [Formerly 250.610; 1987 c.707 Â§19; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.265 [1979 c.190 Â§249; 1979 c.519 Â§19a; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.275 [1979 c.190 Â§250; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.290 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  254.295 [Formerly 250.330; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.305 [Formerly 250.430; 1983 c.83 Â§29; 1985 c.808 Â§37; 1989 c.503 Â§40; 1991 c.436 Â§3; 1993 c.493 Â§40; 1993 c.797 Â§24a; repealed by 1999 c.318 Â§55]

Â Â Â Â Â  254.310 [Amended by 1957 c.608 Â§182; 1959 c.457 Â§8; 1977 c.516 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.315 [Formerly 258.245; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.320 [Amended by 1957 c.608 Â§183; 1975 c.675 Â§31b; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.321 Providing map of proposed boundaries for election on establishing or changing county or city boundaries. At any election in which the question of establishing or changing the exterior boundaries of a county or city is submitted to a vote, the county clerk shall:

Â Â Â Â Â  (1) Include with every mailed ballot a map indicating the proposed boundaries; or

Â Â Â Â Â  (2) Print in a votersÂ pamphlet prepared for the election a map indicating the proposed boundaries. [1983 c.350 Â§69; 1999 c.410 Â§52; 2007 c.154 Â§33]

Â Â Â Â Â  254.325 [Formerly 250.340; 1987 c.72 Â§1; 1987 c.727 Â§14; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.330 [Amended by 1957 c.608 Â§184; repealed by 1979 c.190 Â§431 and by 1979 c.519 Â§38]

Â Â Â Â Â  254.335 [Formerly 258.295; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.340 [Amended by 1957 c.608 Â§185; 1959 c.457 Â§9; 1979 c.519 Â§37; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.345 [Formerly 258.305; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.355 [1979 c.190 Â§258; repealed by 2007 c.154 Â§67]

VOTING

Â Â Â Â Â  254.365 Voting at primary election by major party members and nonaffiliated electors. (1) An elector is not qualified or permitted to vote at any primary election for any candidate of a major political party, and it is unlawful for the elector to offer to do so, unless:

Â Â Â Â Â  (a) The elector is registered as being affiliated with one of the major political parties nominating or electing its candidates for public office at the primary election; or

Â Â Â Â Â  (b) The elector is registered as not being affiliated with any political party and wishes to vote in the primary election of a major political party that has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (2) Except as provided in ORS 254.470 (3), any elector offering to vote at the primary election shall be given a ballot of the major political party with which the elector is registered as being affiliated. The elector may not be given a ballot of any other political party at that primary election. An elector not affiliated with any political party and offering to vote at the primary election shall be given the ballot of the major political party in whose primary election the elector wishes to vote if that party has provided under subsection (3) of this section for a primary election that admits electors not affiliated with any political party. An elector not affiliated with any political party who is given a ballot of the major political party associates with the party for the purpose of voting in that primary election.

Â Â Â Â Â  (3)(a) Not later than the 90th day before the date of the primary election, a major political party may file with the Secretary of State a certified copy of the current party rule allowing an elector not affiliated with any political party to vote in the partyÂs primary election. The party may not repeal the rule as filed during the 90 days before the primary election. The rule shall continue to be effective after the date of the primary election until the party gives written notice to the Secretary of State that the rule has been repealed. Except as provided in paragraph (b) of this subsection, a party rule under this subsection may limit the candidates for whom an elector who is not affiliated with any political party may vote.

Â Â Â Â Â  (b) The party rule shall allow any elector who is permitted to vote for the most numerous branch of the Legislative Assembly also to vote in federal legislative elections, consistent with section 2, Article I, and the Seventeenth Amendment to the United States Constitution.

Â Â Â Â Â  (4) If the primary election ballot includes city, county or nonpartisan offices or measures, and it is given to an elector who is not eligible to vote for party candidates, the ballot shall be marked Ânon-affiliated.Â [Formerly 249.366; 1987 c.719 Â§Â§1,20; 1995 c.712 Â§62; 1999 c.999 Â§51; 2007 c.154 Â§34]

Â Â Â Â Â  254.370 Record of nonaffiliated electors; record of voting in primary election of major political party and in general election. The county clerk shall maintain:

Â Â Â Â Â  (1) A monthly registration record of all electors registered as not being affiliated with any political party;

Â Â Â Â Â  (2) At each primary election, a record of the number of electors who voted from each major political party;

Â Â Â Â Â  (3) A record of all electors registered as not being affiliated with any political party who vote in a primary election of a major political party that has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party; and

Â Â Â Â Â  (4) A record of all electors registered as not being affiliated with any political party who vote in the general election. [1987 c.719 Â§3; 1991 c.719 Â§52; 1993 c.713 Â§31; 1995 c.712 Â§63; 1999 c.999 Â§52]

Â Â Â Â Â  254.375 [1979 c.190 Â§260; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.385 [Formerly 250.645; 1981 c.142 Â§3; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.390 [1999 c.1002 Â§3; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.395 [Formerly 250.631; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.405 [Formerly 250.655; 1995 c.607 Â§40; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.407 [1989 c.666 Â§2; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  254.408 Procedure for voting by person for whom no evidence of registration is found. (1) A person offering to vote and who claims to be an elector, but for whom no evidence of active or inactive registration can be found, shall be granted the right to vote in the manner provided in this section.

Â Â Â Â Â  (2) Whenever an elector updates a registration at a county clerkÂs office after the ballots have been mailed under ORS 254.470, the elector shall vote in that election in the manner provided in this section.

Â Â Â Â Â  (3) An elector voting under this section shall complete and sign a registration card.

Â Â Â Â Â  (4) The elector shall insert the ballot into a small envelope provided by the county clerk and then insert the small envelope into a larger envelope. The larger envelope shall be delivered to the county clerk and shall be segregated and not counted until the registration of the elector is verified under this section.

Â Â Â Â Â  (5) The county clerk shall determine if the elector is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the registration of the elector is considered active or inactive.

Â Â Â Â Â  (6) A vote shall be counted only if the elector is qualified to vote for the particular office or on the measure. [Formerly 247.205; 1999 c.410 Â§53; 2007 c.154 Â§35]

Â Â Â Â Â  254.409 [1989 c.666 Â§3; repealed by 1993 c.713 Â§43]

Â Â Â Â Â  254.410 [Amended by 1957 c.608 Â§186; 1977 c.487 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.411 Voting after name change. (1) Any elector whose name has been changed may vote once in the county in which the elector is registered under the electorÂs former name.

Â Â Â Â Â  (2) Following the election, the registration of the elector shall be considered inactive.

Â Â Â Â Â  (3) In order to vote at subsequent elections the elector whose name has changed must update the electorÂs registration. [1987 c.733 Â§12; 1993 c.713 Â§32; 1999 c.410 Â§54; 2007 c.154 Â§36]

Â Â Â Â Â  254.413 [2001 c.805 Â§2; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.415 Challenging ballot of person offering to vote; statement of challenge. (1) The county clerk, an elections official or any elector shall challenge the ballot of any person offering to vote whom the clerk, official or elector knows or suspects not to be qualified as an elector.

Â Â Â Â Â  (2) The clerk, official or elector challenging the ballot shall make, under oath or affirmation before a county clerk or other elections official, a written and numbered statement of challenge. The statement shall contain the name and residence address of the challenger, the name of the person challenged and a statement of the facts upon which the challenge is based.

Â Â Â Â Â  (3) A personÂs ballot may be challenged at any time before the ballot is removed from its return envelope for processing. [Formerly 250.350; 1981 c.142 Â§4; 1985 c.808 Â§38; 1991 c.14 Â§1; 1995 c.607 Â§81; 1999 c.410 Â§55; 2007 c.154 Â§37]

Â Â Â Â Â  254.419 [1995 c.607 Â§83; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.420 [Amended by 1975 c.627 Â§2; 1977 c.487 Â§4; 1979 c.190 Â§138; renumbered 249.875]

Â Â Â Â Â  254.425 [Formerly 250.400; 1983 c.83 Â§30; repealed by 1991 c.14 Â§4]

Â Â Â Â Â  254.426 Procedure on challenged ballot. (1) Whenever any person votes a challenged ballot, the county clerk shall ensure that the ballot offered by the person includes the number of the written statement of challenge so that the ballot may be identified in any future contest of the election.

Â Â Â Â Â  (2) The county clerk shall examine the challenge and determine if the person is validly registered to vote and if the vote was properly cast. The ballot shall be counted only if the county clerk determines the person is validly registered.

Â Â Â Â Â  (3) The county clerk shall ensure that the information on the numbered written statement is treated as confidential so that in the event of a recount of votes it cannot be determined how any challenged person voted.

Â Â Â Â Â  (4) The registration of any person voting under this section and ORS 254.415 shall be verified not later than the last business day prior to the last day for the official certification of election results required by ORS 254.545 (3) and 255.295 (1) in order for the vote of the person to be counted. [1991 c.14 Â§3; 1993 c.713 Â§33; 1995 c.607 Â§82]

Â Â Â Â Â  254.430 [Repealed by 1973 c.392 Â§4]

Â Â Â Â Â  254.435 [Formerly 250.700; 2007 c.70 Â§58; repealed by 2007 c.154 Â§Â§67,67a]

Â Â Â Â Â  254.440 [Amended by 1975 c.683 Â§4; 1977 c.487 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.445 Assistance in marking ballot; use of sample ballot as aid in voting. (1) If an elector is within the county and, because of a physical disability or an inability to read or write, is unable to mark the ballot, the elector may request and shall receive the assistance of two persons of different parties provided by the clerk or of some other person chosen by the elector in marking the ballot. The persons assisting the elector shall ascertain the wishes of the elector and assist the elector in voting the ballot accordingly, and thereafter may give no information regarding the vote.

Â Â Â Â Â  (2) A person may not assist an elector under subsection (1) of this section if the person:

Â Â Â Â Â  (a) Is an employer of the elector or an agent of the employer; or

Â Â Â Â Â  (b) Is an officer or agent of the union of which the elector is a member.

Â Â Â Â Â  (3) In preparing the ballot, an elector may use or copy a sample ballot, which may be marked in advance to assist the elector in marking the official ballot. [Formerly 250.690; 1985 c.471 Â§11; 1999 c.410 Â§56; 2007 c.154 Â§38]

Â Â Â Â Â  254.450 [Amended by 1979 c.190 Â§137; renumbered 249.870]

Â Â Â Â Â  254.455 [Formerly 250.680; 1995 c.607 Â§41; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.458 Alternatives to secrecy envelope procedures. Notwithstanding any provision of ORS 254.470:

Â Â Â Â Â  (1) A county clerk may apply to the Secretary of State for approval of any procedure to be used in lieu of the envelope procedures described in ORS 254.470; and

Â Â Â Â Â  (2) Upon receiving an application under subsection (1) of this section, the secretary may approve a procedure to be used in lieu of the envelope procedures described in ORS 254.470 if the secretary determines that the procedure will provide substantially the same degree of secrecy as ORS 254.470. [1995 c.607 Â§84; 2007 c.154 Â§39]

Â Â Â Â Â  254.460 [Amended by 1979 c.190 Â§139; renumbered 249.880]

Â Â Â Â Â  254.462 [1999 c.410 Â§40; 2003 c.14 Â§121; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  254.465 Elections to be conducted by mail; rules. (1) County clerks shall conduct all elections in this state by mail.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules to:

Â Â Â Â Â  (a) Provide for uniformity in the conduct of state elections by mail; and

Â Â Â Â Â  (b) Govern the procedures for conducting elections by mail. [1981 c.805 Â§1; 1983 c.199 Â§1; 1985 c.575 Â§1; 1987 c.267 Â§80; 1987 c.357 Â§2; 1991 c.719 Â§12; 1993 c.493 Â§Â§41,42; 1995 c.712 Â§64; 1999 c.3 Â§1; 1999 c.999 Â§53; 2007 c.154 Â§1]

Â Â Â Â Â  254.470 Procedures for conducting election by mail; rules. (1) The Secretary of State by rule shall establish requirements and criteria for the designation of places of deposit for the ballots cast in an election. The rules shall also specify the dates and times the places of deposit must be open and the security requirements for the places of deposit. At a minimum, the places designated under this section shall be open on the date of the election for a period of eight or more hours, but must be open until at least 8 p.m. At each place of deposit designated under this section, the county clerk shall prominently display a sign stating that the location is an official ballot drop site.

Â Â Â Â Â  (2)(a) Except as provided in paragraphs (b) and (c) of this subsection, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope not sooner than the 18th day before the date of an election and not later than the 14th day before the date of the election, to each active elector of the electoral district as of the 21st day before the date of the election.

Â Â Â Â Â  (b) If the county clerk determines that an active elector of the electoral district as of the 21st day before the date of the election does not receive daily mail service from the United States Postal Service, the county clerk shall mail by nonforwardable mail an official ballot with a return identification envelope and a secrecy envelope to the elector not sooner than the 20th day before the date of an election and not later than the 18th day before the date of the election.

Â Â Â Â Â  (c) In the case of ballots to be mailed to addresses outside this state to electors who are not long-term absent electors, the county clerk may mail the ballots not sooner than the 29th day before the date of the election.

Â Â Â Â Â  (3) For an election held on the date of a primary election:

Â Â Â Â Â  (a) The county clerk shall mail the official ballot of a major political party to each elector who is registered as being affiliated with the major political party as of the 21st day before the date of the election.

Â Â Â Â Â  (b) The county clerk shall mail the official ballot of a major political party to an elector not affiliated with any political party if the elector has applied for the ballot as provided in this subsection and that party has provided under ORS 254.365 for a primary election that admits electors not affiliated with any political party.

Â Â Â Â Â  (c) An elector not affiliated with any political party who wishes to vote in the primary election of a major political party shall apply to the county clerk in writing. The application shall indicate which major political party ballot the elector wishes to receive. Except for electors described in subsection (4) of this section, and subject to ORS 247.203, the application must be received by the county clerk not later than 5 p.m. of the 21st day before the date of the election.

Â Â Â Â Â  (d) If the primary election ballot includes city, county or nonpartisan offices or measures, the county clerk shall mail to each elector who is not eligible to vote for party candidates a ballot limited to those offices and measures for which the elector is eligible to vote.

Â Â Â Â Â  (4) For each elector who updates a voter registration after the deadline in ORS 247.025, the county clerk shall make the official ballot, the return identification envelope and the secrecy envelope available either by mail or at the county clerkÂs office or at another place designated by the county clerk. An elector to whom this subsection applies must request a ballot from the county clerk.

Â Â Â Â Â  (5) The ballot shall contain the following warning:

______________________________________________________________________________

Â Â Â Â Â  Any person who, by use of force or other means, unduly influences an elector to vote in any particular manner or to refrain from voting is subject to a fine.

______________________________________________________________________________

Â Â Â Â Â  (6) Upon receipt of any ballot described in this section, the elector shall mark the ballot, sign the return identification envelope supplied with the ballot and comply with the instructions provided with the ballot. The elector may return the marked ballot to the county clerk by
United States
mail or by depositing the ballot at the office of the county clerk, at any place of deposit designated by the county clerk or at any location described in ORS 254.472 or 254.474. The ballot must be returned in the return identification envelope. If the elector returns the ballot by mail, the elector must provide the postage. A ballot must be received at the office of the county clerk, at the designated place of deposit or at any location described in ORS 254.472 or 254.474 not later than the end of the period determined under subsection (1) of this section on the date of the election.

Â Â Â Â Â  (7) An elector may obtain a replacement ballot if the ballot is destroyed, spoiled, lost or not received by the elector. Replacement ballots shall be issued and processed as described in this section and ORS 254.480. The county clerk shall keep a record of each replacement ballot provided under this subsection. Notwithstanding any deadline for mailing ballots in subsection (2) of this section, a replacement ballot may be mailed, made available in the office of the county clerk or made available at one central location in the electoral district in which the election is conducted. The county clerk shall designate the central location. A replacement ballot need not be mailed after the fifth day before the date of the election.

Â Â Â Â Â  (8) A ballot shall be counted only if:

Â Â Â Â Â  (a) It is returned in the return identification envelope;

Â Â Â Â Â  (b) The envelope is signed by the elector to whom the ballot is issued; and

Â Â Â Â Â  (c) The signature is verified as provided in subsection (9) of this section.

Â Â Â Â Â  (9) The county clerk shall verify the signature of each elector on the return identification envelope with the signature on the electorÂs registration card, according to the procedure provided by rules adopted by the Secretary of State. If the county clerk determines that an elector to whom a replacement ballot has been issued has voted more than once, the county clerk shall count only one ballot cast by that elector.

Â Â Â Â Â  (10) At 8 p.m. on election day, electors who are at the county clerkÂs office, a place of deposit designated under subsection (1) of this section or any location described in ORS 254.472 or 254.474 and who are in line waiting to vote or deposit a voted ballot shall be considered to have begun the act of voting. [1981 c.805 Â§2; 1983 c.199 Â§2; 1985 c.575 Â§2; 1987 c.357 Â§3; 1987 c.733 Â§7a; 1993 c.493 Â§44; 1995 c.607 Â§43; 1995 c.712 Â§65; 1995 c.742 Â§17; 1999 c.410 Â§57; 1999 c.999 Â§54a; 1999 c.1002 Â§11; 2001 c.104 Â§79; 2001 c.805 Â§7; 2001 c.965 Â§14; 2005 c.797 Â§47; 2007 c.71 Â§78; 2007 c.154 Â§40a]

Â Â Â Â Â  254.471 Extension of deadline for returning ballots in case of emergency. (1) Notwithstanding ORS 171.185, 203.085, 221.230, 221.621, 254.056, 254.470, 254.655, 255.335, 255.345, 258.075, 545.135 and 568.520, the Governor by written proclamation may extend the deadline for returning ballots in any state, county, city or district election if the Governor receives a written request for the extension from the Secretary of State. The secretary may request the Governor to extend the deadline for returning ballots under this section if, after consultation with affected county clerks, the secretary determines that it would be impossible or impracticable for electors to return ballots or for elections officials to tally ballots due to an emergency as defined in ORS 401.025 (4).

Â Â Â Â Â  (2) The Governor may not extend the deadline for returning ballots in any state, county, city or district election under subsection (1) of this section for more than seven calendar days after the date of the election.

Â Â Â Â Â  (3) The written proclamation required under subsection (1) of this section shall state:

Â Â Â Â Â  (a) The determination of the Governor;

Â Â Â Â Â  (b) The reason the deadline for returning ballots was extended; and

Â Â Â Â Â  (c) The date and time by which ballots must be returned in the election.

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter, if the Governor extends the deadline for returning ballots under subsection (1) of this section, a county clerk in any county in this state may not order a tally report from any vote tally machine in the election until the date and time set by the Governor by which ballots must be returned in the election. [2007 c.183 Â§2]

Â Â Â Â Â  254.472 Compartments for marking ballots. The county clerk shall provide, at any location where ballots are issued, at least three suitable compartments, shelves or tables at which electors may mark their ballots. The arrangement of the compartments, shelves or tables shall ensure that the elector may conveniently mark the ballot with absolute secrecy. The compartments, shelves or tables shall be available during the entire time that ballots may be issued. [1999 c.410 Â§42]

Â Â Â Â Â  254.474 Voting booths for primary and general elections. (1) At each primary election and general election, the county clerk shall maintain voting booths in the county as follows:

Â Â Â Â Â  (a) In each county with 35,000 or more electors in the county, the county clerk shall maintain a number of voting booths equal to at least one voting booth for every 20,000 electors in the county; and

Â Â Â Â Â  (b) In each county with fewer than 35,000 electors in the county, the county clerk shall maintain at least one voting booth.

Â Â Â Â Â  (2) The county clerk may determine the location of the voting booths required under this section. [1999 c.1002 Â§4; 1999 c.999 Â§54b; 2007 c.154 Â§41]

Â Â Â Â Â  254.475 [Formerly 250.225; 1987 c.267 Â§51; 1993 c.713 Â§35; 1995 c.607 Â§44; renumbered 254.483 in 1999]

Â Â Â Â Â  254.476 Personnel for counting ballots. The county clerk may employ personnel as necessary to open envelopes, prepare ballots for counting and count ballots. Such personnel shall not all be members of the same political party. A person who is the spouse, child, son-in-law, daughter-in-law, parent, mother-in-law, father-in-law, sibling, brother-in-law, sister-in-law, aunt, uncle, niece, nephew, stepparent or stepchild of a candidate on the ballot at an election shall not be employed and may not serve as a volunteer in the capacity described in this section. [1999 c.410 Â§41]

Â Â Â Â Â  254.478 Preparation for counting ballots. Not sooner than the seventh day before the date of an election, in preparation for counting ballots delivered by mail, the county clerk may begin opening return identification and secrecy envelopes of ballots delivered by mail and received by the county clerk. The county clerk may take any other actions that are necessary to allow the counting of ballots delivered by mail to begin on election day. [1999 c.1002 Â§2; 2001 c.965 Â§15]

Â Â Â Â Â  254.480 Replacement ballots. (1) An elector may obtain a replacement ballot described in ORS 254.470. To vote a replacement ballot, the elector must complete and sign a replacement ballot request form. The request for a replacement ballot may be made electronically, by telephone, in writing, in person or by other means designated by the Secretary of State by rule.

Â Â Â Â Â  (2) The replacement ballot request form shall be mailed or made available to the elector along with the replacement ballot.

Â Â Â Â Â  (3) Upon receiving a request for a replacement ballot, the county clerk shall:

Â Â Â Â Â  (a) Verify the registration of the elector and ensure that another ballot has not been returned by the elector;

Â Â Â Â Â  (b) Note in the list of electors that the elector has requested a replacement ballot;

Â Â Â Â Â  (c) Mark the return identification envelope clearly so that it may be readily identified as a replacement ballot; and

Â Â Â Â Â  (d) Issue the replacement ballot by mail or other means.

Â Â Â Â Â  (4) The completed and signed replacement ballot request form and the voted replacement ballot must be received at the office of the county clerk, a place of deposit designated by the county clerk or at any location described in ORS 254.472 or 254.474 not later than the end of the period determined under ORS 254.470 (1) on the date of the election.

Â Â Â Â Â  (5) Upon receiving a voted replacement ballot, the county clerk shall verify that a completed and signed replacement ballot request form has been received by the county clerk or is included with the voted replacement ballot. If a request form has been completed and signed by the elector and received by the county clerk, the county clerk shall process the ballot. If the request form is not completed or signed by the elector or received by the county clerk, the county clerk may not process the ballot. [2001 c.965 Â§27; 2007 c.154 Â§42]

Â Â Â Â Â  254.482 Persons authorized to watch receiving and counting of votes. After the date that ballots are mailed as provided in ORS 254.470, the county clerk, if requested, shall permit authorized persons to be at the office of the county clerk to watch the receiving and counting of votes. The authorization shall be in writing, shall be signed by an officer or its county affiliate of a political party, a candidate or the county clerk and shall be filed with the county clerk. The county clerk shall permit only so many persons as watchers under this section as will not interfere with an orderly procedure at the office of the county clerk. [2001 c.805 Â§3; 2005 c.797 Â§56]

POST-ELECTION PROCEDURES

Â Â Â Â Â  254.483 Procedures after 8 p.m. on election day; unused ballots. Immediately after 8 p.m. on the day of an election:

Â Â Â Â Â  (1) The county clerk shall destroy all unused absentee and regular ballots in the county clerkÂs possession.

Â Â Â Â Â  (2) Each county shall provide for the security of, and shall account for, unused ballots. [Formerly 254.475; 2007 c.154 Â§43]

Â Â Â Â Â  254.485 Tally of ballots; test of vote tally system. (1) Ballots may be tallied by a vote tally system or by a counting board. A counting board may tally ballots at the precinct or in the office of the county clerk. In any event, the ballots shall be tallied and returned by precinct.

Â Â Â Â Â  (2) If a vote tally system is used, the county clerk shall repeat the public certification test described under ORS 254.235 (1). The test shall be conducted on the date of the election and prior to beginning the tally of ballots. The test may be observed by persons described in ORS 254.235 (2). The county clerk shall certify the results of the test.

Â Â Â Â Â  (3) If a vote tally system is used or if a counting board has been appointed, the tally of ballots may begin on the date of the election.

Â Â Â Â Â  (4)(a) If ballots are tallied by a counting board, after the tally has begun it shall continue until completed. Except as provided in paragraph (b) of this subsection, a counting board shall tally without adjournment and in the presence of the clerks and persons authorized to attend.

Â Â Â Â Â  (b) A counting board may be relieved by another board if the tally is not completed after 12 hours.

Â Â Â Â Â  (5) A counting board shall audibly announce the tally as it proceeds. The board shall use only pen and ink to tally.

Â Â Â Â Â  (6) For ballots cast using a voting machine, the county clerk shall:

Â Â Â Â Â  (a) Enter the ballots cast using the machine into the vote tally system; and

Â Â Â Â Â  (b) In the event of a recount, provide the paper record copy recorded by the machine to the counting board.

Â Â Â Â Â  (7) A person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may not tally ballots under this chapter. [1979 c.190 Â§270; 1995 c.607 Â§45; 1999 c.318 Â§37; 1999 c.410 Â§58; 2001 c.965 Â§23; 2005 c.731 Â§5; 2005 c.797 Â§68; 2007 c.154 Â§44]

Â Â Â Â Â  254.495 Tally and return sheets; counting and tallying ballots. (1) To tally ballots by hand, the counting board shall use the tally sheets and two copies of the return sheet.

Â Â Â Â Â  (2) The completed tally and return sheets shall contain:

Â Â Â Â Â  (a) The offices on the ballot;

Â Â Â Â Â  (b) The number and name of each candidate who received a vote;

Â Â Â Â Â  (c) The total number of votes cast for each candidate and each measure voted upon; and

Â Â Â Â Â  (d) The total number of votes cast for and against the measure.

Â Â Â Â Â  (3) The tally and return sheets, when completed, shall be certified correct by the counting board that kept them. [Formerly 250.471; 2007 c.154 Â§45]

Â Â Â Â Â  254.500 Tally of write-in votes. (1) This section governs the tally of votes cast for persons whose names were not printed on the ballot but are written in by electors. All such write-in votes for each office on the ballot shall be tallied together, except as follows:

Â Â Â Â Â  (a) If the total number of write-in votes for candidates for the same nomination or office equals or exceeds the number of votes cast for any candidate for the same nomination or office on the ballot who appears to have been nominated or elected, the county clerk shall tally all write-in votes cast for the office to show the total number of votes cast for each write-in candidate.

Â Â Â Â Â  (b) If no names of candidates are printed on the ballot for an office, the county clerk shall tally the votes cast for each candidate for the office who received a vote.

Â Â Â Â Â  (2) No person other than the county clerk, a member of a counting board or any other elections official designated by the county clerk may tally write-in votes. [1985 c.508 Â§2; 1993 c.493 Â§45; 1995 c.607 Â§46; 1999 c.318 Â§38]

Â Â Â Â Â  254.505 Ballots to be counted; void ballots; partially void ballots. (1) Only official ballots may be counted. Any vote from which it is impossible to determine the electorÂs choice for the office or measure may not be counted. An elector may not place on the ballot a sticker bearing the name of a person or use any other method or device, except writing or using a voting machine, to vote for a person whose name is not printed on the ballot. Any ballot that has a sticker or other device is void and may not be counted. Counting board clerks shall disregard misspelling or abbreviations of the names of candidates if it can be ascertained from the ballot for whom the vote was intended.

Â Â Â Â Â  (2) When ballots are counted by counting boards, the board chairperson, using ink, immediately shall initial the back of the wholly or partially void ballot and write on it ÂNot counted for ______Â (stating the office or measure). The counting board shall seal the wholly void ballots in an envelope. [Formerly 250.510; 1999 c.410 Â§59; 2007 c.154 Â§46]

Â Â Â Â Â  254.510 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.515 Counting ballots marked ÂPresidential only.Â Ballots marked ÂPresidential onlyÂ may be counted only for the offices for which the elector is entitled to vote. Votes on the ballot for other offices may not be counted. [Formerly 250.520; 1999 c.410 Â§60; 2005 c.797 Â§57]

Â Â Â Â Â  254.520 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.525 Test of vote tally system. If a vote tally system is used, the county clerk shall repeat the public certification test described under ORS 254.235 (1) for the vote tally system used to conduct the election. The test shall be conducted after all the ballots are tallied but before the final results of the election are certified or before the vote tally system is shut down. The test may be observed by persons described in ORS 254.235 (2). The county clerk shall certify the results of the test. [1979 c.190 Â§274; 1993 c.713 Â§36; 1999 c.410 Â§61; 2001 c.965 Â§24; 2007 c.154 Â§47]

Â Â Â Â Â  254.529 Hand count of ballots at general election; comparison with tally of vote tally system; procedures. (1) At each general election, the county clerk shall conduct a hand count of ballots as described in this section and compare the tally of votes for those ballots produced by a vote tally system with the tally of votes for those ballots produced by the hand count.

Â Â Â Â Â  (2)(a) In the event that the unofficial tally of ballots produced by a vote tally system reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is less than one percent of the total votes cast in that election in the county, the county clerk shall conduct a hand count of ballots in at least 10 percent of all precincts or of ballots in at least 10 percent of all batches of ballots collected by the county clerk.

Â Â Â Â Â  (b) In the event that the unofficial tally of ballots reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is greater than or equal to one percent but less than two percent of the total votes cast in the county, the county clerk shall conduct a hand count of ballots in at least five percent of all precincts or of ballots in at least five percent of all batches of ballots collected by the county clerk.

Â Â Â Â Â  (c) In the event that the unofficial tally of ballots reveals that the margin of victory between the two candidates receiving the largest number of votes in the county is greater than or equal to two percent of the total votes cast in the county, the county clerk shall conduct a hand count of ballots in at least three percent of all precincts or of ballots in at least three percent of all batches of ballots collected by the county clerk.

Â Â Â Â Â  (3) The Secretary of State shall select the precincts at random. At the general election, no fewer than 150 ballots must have been cast in at least one of the precincts selected. The county clerk shall conduct a hand count of ballots cast in the election contest between the two candidates receiving the largest number of votes in the county, an election contest for a state office and, if possible, an election contest for a state measure.

Â Â Â Â Â  (4) Not later than the day after the date of the general election, the Secretary of State shall advise county clerks in writing of:

Â Â Â Â Â  (a) The election contests for which ballots are to be hand counted; and

Â Â Â Â Â  (b) The precincts in which ballots are to be hand counted.

Â Â Â Â Â  (5) A county clerk shall begin the hand counts prescribed by this section not later than the 20th day after the election and complete the hand counts not later than the 30th day after the election. The results of the hand counts shall be provided to the Secretary of State, who shall make the results publicly available on the Secretary of StateÂs website.

Â Â Â Â Â  (6) The county clerk shall conduct the hand counts required by this section in the manner provided in ORS 258.200 and 258.211.

Â Â Â Â Â  (7) A comparison of the tally of votes produced by a vote tally system with the tally of votes produced by the hand count required by this section must show that the tally of votes produced by the vote tally system differs by no more than one-half of one percent from the tally of votes produced by the hand count.

Â Â Â Â Â  (8)(a) If a hand count conducted under this section results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference for each race is equal to or less than one-half of one percent, the tally of votes produced by the vote tally system is the official tally of votes for that vote tally system.

Â Â Â Â Â  (b) If a hand count conducted under this section results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference in any race is greater than one-half of one percent, the county clerk shall conduct a second hand count of the same ballots.

Â Â Â Â Â  (c) If the second hand count conducted under this subsection results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference for each race is equal to or less than one-half of one percent, the tally of votes produced by the vote tally system is the official tally of votes for that vote tally system.

Â Â Â Â Â  (d) If the second hand count conducted under this subsection results in a tally of votes for a candidate or measure that is different from the tally of votes produced by the vote tally system for that candidate or measure, and the difference in any race is greater than one-half of one percent, the county clerk shall conduct a hand count of all ballots counted by that vote tally system. The hand count is the official tally of votes for that vote tally system. If the hand count is the official tally of votes, not later than the 30th day after the election, the county clerk shall certify amended abstracts of votes to appropriate elections officials.

Â Â Â Â Â  (9) For purposes of conducting the hand counts required under this section, the county clerk shall:

Â Â Â Â Â  (a) Retain custody of the ballots; and

Â Â Â Â Â  (b) Provide for security for the ballots and the information required to be collected under this subsection.

Â Â Â Â Â  (10) Subsections (1) to (9) of this section do not apply if federal law requires a post-election hand count of ballots at the general election to verify election results and the Secretary of State determines that the requirements of federal law are at least as stringent as the requirements of subsections (1) to (9) of this section. [2007 c.881 Â§2]

Â Â Â Â Â  254.530 [Amended by 1957 c.608 Â§187; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.535 Preservation of certain materials; retention of records. (1) Except as provided in subsection (3) of this section, each tally sheet, return sheet and ballot return identification envelope shall be preserved for two years after the election to which it relates.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the county clerk shall destroy the ballots and written challenge statements not sooner than the 90th day after the final day permitted for a contest of the election, unless otherwise ordered by the court.

Â Â Â Â Â  (3) In accordance with 42 U.S.C. 1974, any ballot, voter registration records and any other materials relating to any election at which a candidate is nominated or elected to federal office shall be retained for not less than 22 months following the date of the election. [1979 c.190 Â§275; 1999 c.410 Â§62; 2007 c.154 Â§48]

Â Â Â Â Â  254.540 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.545 Duties of county clerk after election. Subject to ORS 254.548, the county clerk:

Â Â Â Â Â  (1) As soon as possible after any election, shall prepare abstracts of votes. The abstract for election of Governor shall be on a sheet separate from the abstracts for other offices and measures.

Â Â Â Â Â  (2) On completion of the abstracts, shall record a complete summary of votes cast in the county for each office, candidate for office and measure. The county clerk shall sign and certify this record.

Â Â Â Â Â  (3) Not later than the 20th day after the election, shall deliver a copy of the abstracts for other than county offices to the appropriate elections officials. The abstract for election of Governor shall be delivered separately to the Secretary of State as provided in section 4, Article V, Oregon Constitution.

Â Â Â Â Â  (4) Not later than the 30th day after the election, shall proclaim which county measure is paramount, if two or more approved county measures contain conflicting provisions.

Â Â Â Â Â  (5) Shall prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to county or precinct offices.

Â Â Â Â Â  (6) Shall prepare, and file with the county governing body, a certificate stating the compensation to which the board clerks are entitled. The county governing body shall order the compensation paid by county funds. [1979 c.190 Â§276; 1987 c.267 Â§52; 1995 c.712 Â§66; 1999 c.410 Â§63; 1999 c.999 Â§55; 2005 c.157 Â§2; 2005 c.797 Â§48]

Â Â Â Â Â  254.546 Duties of county clerk after recall election; official declaration of result of recall election. (1) In the case of a recall election held on a date other than the date of the primary election or general election, the county clerk shall prepare an abstract of the votes and deliver it to the elections official authorized to order the recall election not later than the 20th day after the election.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, for purposes of section 18, Article II, Oregon Constitution, the result of the recall election referred to in subsection (1) of this section shall be considered officially declared on the date the abstract of the votes is delivered.

Â Â Â Â Â  (3) If the elections official authorized to order the recall election is the Secretary of State, the Secretary of State shall officially declare the result of the election not later than the 30th day after the election. [1999 c.318 Â§36; 2005 c.797 Â§49]

Â Â Â Â Â  254.548 Individual nominated or elected by write-in votes; form; rules. (1) An individual nominated or elected to a public office by write-in votes shall sign and file a form indicating that the individual accepts the nomination or office before the filing officer may issue a certificate of nomination or election. The Secretary of State by rule shall prescribe the form to be used under this section.

Â Â Â Â Â  (2) In the case of an individual nominated or elected by write-in votes to a public office:

Â Â Â Â Â  (a) Not later than the 30th day after the election, the filing officer shall prepare and deliver the form described in subsection (1) of this section to the individual;

Â Â Â Â Â  (b) Not later than the 45th day after the election, if the individual accepts the nomination or office, the individual shall sign and file the form with the filing officer; and

Â Â Â Â Â  (c) Not later than the 50th day after the election, if the individual files the form by the deadline specified in paragraph (b) of this subsection, the filing officer shall prepare and deliver a certificate of nomination or election to the individual and, if applicable, issue a proclamation declaring the election of the candidate to the office. [1991 c.719 Â§56; 2005 c.157 Â§1]

Â Â Â Â Â  254.550 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.555 Secretary of StateÂs duties after election; GovernorÂs proclamation. (1) Except as provided in ORS 254.548, not later than the 30th day after any election, the Secretary of State, regarding offices for which the secretary receives filings for nomination, shall:

Â Â Â Â Â  (a) Canvass the votes for the offices, except the office of Governor after the general election.

Â Â Â Â Â  (b) Enter in a register of nominations after the primary election the name and, if applicable, major political party of each candidate nominated, the office for which the candidate is nominated, and the date of entry.

Â Â Â Â Â  (c) Prepare and deliver a certificate of nomination or election to each candidate having the most votes for nomination for or election to the office. The Secretary of State shall sign the certificate under the seal of the state.

Â Â Â Â Â  (d) Issue a proclamation declaring the election of candidates to the offices.

Â Â Â Â Â  (2) Not later than the 30th day after the election:

Â Â Â Â Â  (a) The Secretary of State, regarding measures for which the secretary as the filing officer, shall canvass the votes for each measure.

Â Â Â Â Â  (b) The Governor shall issue a proclamation giving the number of votes cast for or against each such measure, and declaring the approved measures as the law on the effective date of the measure. If two or more approved measures contain conflicting provisions, the Governor shall proclaim which is paramount. [1979 c.190 Â§277; 1987 c.267 Â§53; 1995 c.712 Â§67; 1997 c.249 Â§76; 1999 c.999 Â§56; 2005 c.157 Â§3]

Â Â Â Â Â  254.560 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.565 Duties of city elections officer after election. Subject to ORS 254.548, the chief city elections officer:

Â Â Â Â Â  (1) After the primary election, shall enter in a register of nominations:

Â Â Â Â Â  (a) The name of each candidate for city office nominated at the primary election.

Â Â Â Â Â  (b) The office for which the candidate is nominated.

Â Â Â Â Â  (c) If applicable, the name of the major political party nominating the candidate.

Â Â Â Â Â  (d) The date of the entry.

Â Â Â Â Â  (2) After the general election, shall prepare and deliver a certificate of election to each qualified candidate having the most votes for election to a city office.

Â Â Â Â Â  (3) Not later than the 30th day after any election, shall canvass the vote on each city measure, and if two or more of the approved measures contain conflicting provisions, proclaim which is paramount. [Formerly 249.491; 1987 c.267 Â§54; 1995 c.712 Â§68; 1999 c.318 Â§39; 2005 c.157 Â§4]

Â Â Â Â Â  254.568 Certificate of election required before taking oath of office. When a candidate elected to public office is required by law to take, file, subscribe or indorse an oath of office before entering upon the duties of the office, the candidate shall not take, file, subscribe or indorse the oath until the candidate has been granted a certificate of election. [1993 c.493 Â§101]

Â Â Â Â Â  254.570 [Repealed by 1979 c.190 Â§431]

Â Â Â Â Â  254.575 Procedure when tie vote. When two or more candidates for the same office, after a full recount of votes, have an equal and the highest number of votes:

Â Â Â Â Â  (1) For election to state Senator or Representative, a party office, or a public office for which the elections officer is other than the Secretary of State, the elections officer shall have the candidates meet publicly to decide by lot who is elected.

Â Â Â Â Â  (2) For election to a public office other than Governor or those referred to in subsection (1) of this section, the Secretary of State by proclamation shall order a new election to fill the office.

Â Â Â Â Â  (3) For election to Governor, the Legislative Assembly at the beginning of the next regular session shall meet jointly and elect one of the candidates.

Â Â Â Â Â  (4) For nomination by one major political party to an office, the elections officer who receives filings for nomination to the office shall have the candidates meet publicly to decide by lot who is nominated. [1979 c.190 Â§279; 2001 c.965 Â§43]

Â Â Â Â Â  254.580 [Amended by 1957 c.608 Â§188; 1979 c.190 Â§378; renumbered 260.575]

Â Â Â Â Â  254.590 [Amended by 1979 c.190 Â§377; renumbered 260.565]

Â Â Â Â Â  254.600 [Amended by 1975 c.683 Â§5; 1977 c.178 Â§1; 1979 c.190 Â§379; 1979 c.519 Â§28; renumbered 260.585]

SPECIAL ELECTION IN CASE OF DEATH OF NOMINEE

Â Â Â Â Â  254.650 Special election in case of death of nominee of major political party within 30 days of general election. (1) If the Secretary of State determines that a vacancy exists in the nomination of a candidate of a major political party for state office, that the vacancy is due to the death of the candidate and that the vacancy occurred after the 30th day before the date of the general election:

Â Â Â Â Â  (a) The election for that state office may not be held at the general election;

Â Â Â Â Â  (b) The county clerks may not count ballots cast for candidates for that state office at the general election; and

Â Â Â Â Â  (c) The Secretary of State shall order a special election as provided in ORS 254.655.

Â Â Â Â Â  (2) The candidates listed on the ballot at the special election shall be:

Â Â Â Â Â  (a) The candidates who were listed on the general election ballot, other than the candidate whose nomination became vacant; and

Â Â Â Â Â  (b) The candidate selected to fill the vacancy in the nomination as provided in ORS 249.190 or 249.205.

Â Â Â Â Â  (3) As used in this section Âstate officeÂ means the office of Governor, Secretary of State, State Treasurer, Attorney General, state Senator or state Representative. [2003 c.542 Â§2]

Â Â Â Â Â  254.655 Order calling special election; date. (1) If the Secretary of State determines that a special election is necessary under ORS 254.650, the secretary shall issue an order calling the election. The secretary shall issue the order not later than the fifth business day after the date of the general election.

Â Â Â Â Â  (2) The date of the special election shall be determined by the Secretary of State by rule. The special election shall be held not sooner than January 2 of the odd-numbered year following the date of the general election and not later than the Friday before the second Monday in January of the odd-numbered year.

Â Â Â Â Â  (3) A state votersÂ pamphlet may not be prepared for any special election called under this section. [2003 c.542 Â§3; 2007 c.154 Â§49]

Â Â Â Â Â  254.660 Conduct of special election; rules. (1) Notwithstanding ORS 253.045 and 253.065, for a special election called under ORS 254.655, long-term absentee ballots shall be mailed not later than the 30th day before the date of the election. County clerks shall make other absentee ballots available not later than the 28th day before the date of the special election.

Â Â Â Â Â  (2) Notwithstanding ORS 254.545, not later than 5 p.m. of the third day after the date of the special election, the county clerk shall deliver to the Secretary of State a copy of the abstracts for the offices voted upon at the special election. The abstract for election of Governor shall be delivered separately to the secretary as provided in section 4, Article V of the Oregon Constitution.

Â Â Â Â Â  (3) Notwithstanding ORS 253.135, not later than 5 p.m. of the first day after the date of the special election, a county clerk who received a ballot originating in another county shall forward the ballot by overnight mail or delivery or by the most expeditious means available to the county clerk of the county from which the ballot originated.

Â Â Â Â Â  (4) Notwithstanding ORS 254.555, not later than 5 p.m. of the fourth business day after the date of the special election, the Secretary of State shall issue a proclamation declaring the election of candidates to offices or shall order recounts of the votes cast as provided in ORS 258.280.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 258.161, a recount may not be conducted for any special election under this section unless the recount is required by ORS 258.280.

Â Â Â Â Â  (b) If a recount for any special election is required by ORS 258.280, the Secretary of State shall complete the recount as expeditiously as possible to minimize disruption to the sessions of the Legislative Assembly and shall issue a proclamation declaring the election of a candidate to office upon completion of the recount.

Â Â Â Â Â  (6) The cost of all special elections called under ORS 254.655 shall be paid by the state.

Â Â Â Â Â  (7) The ballot at a special election described in this section may not contain:

Â Â Â Â Â  (a) Any measure; or

Â Â Â Â Â  (b) Any candidate other than those candidates for which a special election is necessary.

Â Â Â Â Â  (8) If there is a vacancy in the nomination of a candidate at a special election called under ORS 254.655, the vacancy in the nomination shall be filled in the manner provided in ORS chapter 249 and the special election shall be held as scheduled.

Â Â Â Â Â  (9) When the office of state Senator or state Representative is vacant at the beginning of a session of the Legislative Assembly due to a special election called under ORS 254.655, the vacancy may not be filled as provided in ORS 171.051 unless, before entering upon the duties of the office to which the person was elected, the person elected at the special election dies, resigns or is declared disqualified by the house to which the person was elected.

Â Â Â Â Â  (10) The Secretary of State may adopt rules governing the procedures for conducting a special election required by ORS 254.650. [2003 c.542 Â§4]

Â Â Â Â Â  254.990 [Repealed by 1979 c.190 Â§431]

_______________



Chapter 255

Chapter 255 Â Special District Elections

2007 EDITION

SPECIAL DISTRICT ELECTIONS

ELECTIONS

GENERAL PROVISIONS

255.005Â Â Â Â  Definitions

255.012Â Â Â Â  ÂDistrictÂ defined

255.022Â Â Â Â  Procedures for district elections; metropolitan service district candidates

255.035Â Â Â Â  Authority of elections officer to obtain advice and assistance

255.045Â Â Â Â  Notice of change of district boundary

255.055Â Â Â Â  Delegation to district elections authority of responsibility to conduct district election

255.062Â Â Â Â  Date of election on measure referred by district elections authority

255.069Â Â Â Â  Delivery and preparation of form for updating information on members of district boards; rules

255.075Â Â Â Â  Publication of notice of district election to elect district board or district school board; notice by mail; rules

255.085Â Â Â Â  Notice of district election on issuance of bonds or on other measure

INITIATIVE AND REFERENDUM

255.115Â Â Â Â  Definitions for ORS 255.125 to 255.205

255.125Â Â Â Â  Application of ORS 255.135 to 255.205

255.135Â Â Â Â  Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement

255.140Â Â Â Â  Determination of compliance with constitutional provisions; notice; appeal

255.145Â Â Â Â  Preparation of ballot title for certain measures; notice

255.155Â Â Â Â  Procedure for elector dissatisfied with title of district measure

255.165Â Â Â Â  Signature requirements

255.175Â Â Â Â  Filing officer; filing requirements; verification of signatures

255.185Â Â Â Â  Date of election on measure initiated or referred by electors

255.205Â Â Â Â  Retention of petition materials

255.215Â Â Â Â  Notice by mail in lieu of or in addition to newspaper publication

NOMINATIONS

255.235Â Â Â Â  Nomination of candidates for election to district boards; withdrawal

255.245Â Â Â Â  Nominations to fill certain vacancies; Secretary of State to adopt rules

CONDUCT OF ELECTIONS

255.288Â Â Â Â  Methods of providing map of proposed boundaries for election on boundary question

255.291Â Â Â Â  Ballot to state position or zone number of candidate

255.295Â Â Â Â  Preparing abstract; notification of results

255.305Â Â Â Â  Election expenses paid by district; exceptions; apportionment of expenses; rules

ELECTION DATES

255.325Â Â Â Â  Legislative intent to promote regularity of special district elections; rulemaking and enforcement by Secretary of State

255.335Â Â Â Â  Regular district election; terms of board members; organizational meeting

255.345Â Â Â Â  Special election dates

Â Â Â Â Â  255.001 [1973 c.155 Â§2 (enacted in lieu of 255.011); 1975 c.766 Â§21; repealed by 1979 c.190 Â§431]

GENERAL PROVISIONS

Â Â Â Â Â  255.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (2) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (3) ÂDistrict electionÂ means any election authorized or required to be held by a district.

Â Â Â Â Â  (4) ÂDistrict elections authorityÂ means the county court or board of county commissioners, district board or other body or officer authorized or required to call a district election.

Â Â Â Â Â  (5) ÂElections officerÂ means the:

Â Â Â Â Â  (a) County clerk of the county in which the administrative office of the district is located regarding a measure, or a candidate for an office, to be voted on in a district located in more than one county.

Â Â Â Â Â  (b) County clerk regarding a measure, or a candidate for an office, to be voted on in a district situated wholly within the county.

Â Â Â Â Â  (6) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (7) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (8) ÂRegular district electionÂ means the election held each year for the purpose of electing members of any district board as defined in subsection (2) of this section.

Â Â Â Â Â  (9) ÂSchool districtÂ means a common school district, a union high school district, an education service district or a community college district. [Formerly 259.010; 1983 c.392 Â§6; 1985 c.808 Â§39; 1987 c.707 Â§20]

Â Â Â Â Â  255.010 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.011 [1957 c.608 Â§190; 1965 c.39 Â§1; 1971 c.733 Â§1; repealed by 1973 c.155 Â§1 (255.001 enacted in lieu of 255.011)]

Â Â Â Â Â  255.012 ÂDistrictÂ defined. As used in this chapter, ÂdistrictÂ means:

Â Â Â Â Â  (1) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (2) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (3) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (4) A mass transit district organized under ORS 267.010 to 267.390.

Â Â Â Â Â  (5) A transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (6) A metropolitan service district organized under ORS chapter 268.

Â Â Â Â Â  (7) A translator district organized under ORS 354.605 to 354.715.

Â Â Â Â Â  (8) A library district organized under ORS 357.216 to 357.286.

Â Â Â Â Â  (9) A county road district organized under ORS 371.055 to 371.110.

Â Â Â Â Â  (10) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (11) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (12) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (13) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (14) A sanitary district organized under ORS 450.005 to 450.245.

Â Â Â Â Â  (15) A sanitary authority, water authority or joint water and sanitary authority organized under ORS 450.600 to 450.989.

Â Â Â Â Â  (16) A county service district organized under ORS chapter 451.

Â Â Â Â Â  (17) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (18) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (19) An airport district organized under ORS chapter 838.

Â Â Â Â Â  (20) A geothermal heating district organized under ORS chapter 523.

Â Â Â Â Â  (21) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (22) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (23) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (24) A livestock district organized under ORS 607.005 to 607.051.

Â Â Â Â Â  (25) A port organized under ORS 777.005 to 777.725 and 777.915 to 777.953.

Â Â Â Â Â  (26) The
Port
of
Portland
established by ORS 778.010.

Â Â Â Â Â  (27) A school district.

Â Â Â Â Â  (28) Territory, other than territory within a city, proposed to be created, formed or incorporated into a district or to be annexed or otherwise added to a district.

Â Â Â Â Â  (29) A soil and water conservation district organized under ORS 568.210 to 568.810 and 568.900 to 568.933.

Â Â Â Â Â  (30) A heritage district organized under ORS 198.973 to 198.989. [Formerly 259.020; 1981 c.226 Â§16; 1983 c.238 Â§1; 1983 c.350 Â§70; 1993 c.577 Â§18; 2007 c.562 Â§24]

Â Â Â Â Â  255.013 [1971 c.94 Â§2; 1973 c.264 Â§1; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.015 [1967 c.309 Â§2; 1969 c.401 Â§1; 1971 c.733 Â§4; 1973 c.794 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.018 [1967 c.309 Â§3; 1979 c.190 Â§185; renumbered 251.155]

Â Â Â Â Â  255.020 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.022 Procedures for district elections; metropolitan service district candidates. (1) Except as otherwise specifically provided in this section or by the law under which the district is formed or is operating, a district election shall be conducted in accordance with this chapter.

Â Â Â Â Â  (2) Except as otherwise provided by this chapter, district elections shall be subject to the election laws, excluding ORS chapter 251 providing for votersÂ pamphlets unless specifically applicable, and shall be conducted as nearly as practicable as are general elections.

Â Â Â Â Â  (3) Except as otherwise provided by the law under which the district is formed or is operating, candidates for any elected office of a metropolitan service district organized under ORS chapter 268 shall be nominated and elected in accordance with ORS chapter 249. [Formerly 259.040; 1995 c.607 Â§47]

Â Â Â Â Â  255.025 [1955 c.154 Â§1; 1973 c.400 Â§1; 1975 c.766 Â§22; 1979 c.190 Â§174; renumbered 251.026]

Â Â Â Â Â  255.027 [1971 c.733 Â§2; 1975 c.766 Â§6; 1979 c.190 Â§179; renumbered 251.085]

Â Â Â Â Â  255.028 [1973 c.155 Â§4; 1975 c.766 Â§23; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.029 [1973 c.155 Â§5; 1975 c.766 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.030 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.031 [1957 c.608 Â§192; 1959 c.457 Â§1; 1963 c.144 Â§1; 1969 c.82 Â§1; 1971 c.94 Â§6; 1973 c.658 Â§1; 1975 c.766 Â§8; 1975 c.779 Â§29; 1979 c.190 Â§177; 1979 c.533 Â§1; renumbered 251.065]

Â Â Â Â Â  255.035 Authority of elections officer to obtain advice and assistance. In performing functions under this chapter, the elections officer may request the advice and assistance of the district elections authority or the officers of the district. Upon receipt of a request, a district elections authority or the officer of a district shall furnish advice and assistance to the maximum extent practicable. [Formerly 259.160]

Â Â Â Â Â  255.040 [Amended by 1957 c.608 Â§193; 1959 c.457 Â§2; 1979 c.190 Â§176; renumbered 251.055]

Â Â Â Â Â  255.045 Notice of change of district boundary. If the boundary of a district is changed, the district board immediately shall send a certified copy of the order, resolution or other action changing the boundary to the elections officer. [1979 c.190 Â§285]

Â Â Â Â Â  255.050 [Amended by 1955 c.96 Â§1; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.051 [1957 c.608 Â§194; 1959 c.457 Â§3; 1969 c.329 Â§1; 1975 c.766 Â§9; 1975 c.779 Â§30; 1979 c.190 Â§180; 1979 c.533 Â§3; renumbered 251.095]

Â Â Â Â Â  255.055 Delegation to district elections authority of responsibility to conduct district election. The elections officer may delegate to the district elections authority at the request of the district elections authority any responsibility to conduct the district election, in whole or in part, if the elections officer determines that:

Â Â Â Â Â  (1) The election will be conducted in accordance with this chapter; and

Â Â Â Â Â  (2) No inconvenience for electors of the district will result. [Formerly 259.035; 2007 c.154 Â§50]

Â Â Â Â Â  255.060 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.061 [1957 c.608 Â§195; 1961 c.532 Â§1; 1969 c.83 Â§1; 1971 c.94 Â§7; 1975 c.766 Â§10; 1977 c.364 Â§1; 1979 c.190 Â§186; renumbered 251.165]

Â Â Â Â Â  255.062 Date of election on measure referred by district elections authority. Unless specifically provided otherwise, when the district elections authority of a district that holds regular district elections refers a measure to the electors of the district, the election on the measure shall be held on a district election date specified by the district elections authority in the order calling the election. The election date may not be sooner than the first available election date in ORS 255.345 (1) for which the filing deadline can be met after the date of the order calling the election and may not be later than the next regular district election following the 61st day after the date of the order. [1983 c.350 Â§72; 1985 c.808 Â§40; 1989 c.923 Â§13]

Â Â Â Â Â  255.069 Delivery and preparation of form for updating information on members of district boards; rules. (1) Not later than the 115th day before a regular district election, or not later than the 135th day before a district election held on the date of a primary election or general election, the elections officer shall deliver to each district elections authority, by certified mail, a form for updating information on members of district boards. The form shall include, at a minimum, the district offices to be filled or for which candidates are to be nominated or elected at the next district election and information concerning the candidates.

Â Â Â Â Â  (2) Not later than the 105th day before a regular district election or not later than the 125th day before a district election held on the date of a primary election or general election, the district elections authority shall return to the elections officer the form for updating information on members of district boards.

Â Â Â Â Â  (3) The elections officer shall prepare the notice required by ORS 255.075 by using the form completed by the district elections authority and any other information available. If the form is not returned by the district elections authority by the deadline specified in subsection (2) of this section, the elections officer shall prepare the notice for the district using the most current information available. If the form is returned by the district elections authority after the deadline, the elections officer shall prepare a corrected notice. The district shall be liable for any additional costs incurred in preparing and publishing a corrected notice.

Â Â Â Â Â  (4) The elections officer shall retain the completed forms in a file maintained for that purpose. All forms shall be kept for a period of at least four years after the district election for which the form was completed.

Â Â Â Â Â  (5) If a district is located in more than one county, the elections officer shall immediately certify the information contained on the form required under subsection (2) of this section to the county clerk of any other county in which the district is located.

Â Â Â Â Â  (6) The Secretary of State by rule shall establish the forms and procedures the elections officer and the district elections authority shall use in maintaining adequate records for preparation of the form required under subsection (1) of this section. [1991 c.719 Â§58; 1995 c.712 Â§69]

Â Â Â Â Â  255.070 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.075 Publication of notice of district election to elect district board or district school board; notice by mail; rules. (1) When a district election is to be held for the purpose of electing members of the district board, the elections officer shall publish a notice stating the date of the election, the board positions to be voted upon and the latest date on which candidates for election as board members may file petitions for nomination or declarations of candidacy. The notice shall be printed once in a newspaper of general circulation in the district not later than the 40th day before the last day for filing a petition for nomination or declaration of candidacy.

Â Â Â Â Â  (2) In lieu of or in addition to publication of notice under subsection (1) of this section, the elections officer may give notice by mail to each elector of the district. The notice shall have postage prepaid and shall be considered given when mailed. The notice shall be made not later than the 40th day before the last day for filing a petition for nomination or declaration of candidacy. Proof of mailing shall be by affidavit of the district elections officer who mailed the notice. The affidavit shall state the time and place the notice was mailed.

Â Â Â Â Â  (3) The Secretary of State by rule shall establish the procedures that the elections officer shall follow in maintaining adequate records for preparation of the notice required under subsection (1) of this section. [Formerly 259.080; 1981 c.639 Â§6; 1983 c.379 Â§1; 1985 c.808 Â§41]

Â Â Â Â Â  255.080 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.085 Notice of district election on issuance of bonds or on other measure. (1) Not later than the 61st day before a district election on a measure, the district elections authority shall deliver to the elections officer a notice stating the date of the election and a ballot title. The district elections authority shall prepare the ballot title for a measure referred by the authority with the assistance of the district attorney for the county of the elections officer or an attorney employed by the district elections authority.

Â Â Â Â Â  (2) If a district submits a measure to the electors of the district at an election held on the first Tuesday after the first Monday in November and the district submitted a measure on the election date in ORS 255.345 (1) immediately preceding the date of an election held on the first Tuesday after the first Monday in November, the district elections authority shall file the measure for the election held on the first Tuesday after the first Monday in November with the elections officer not later than the 47th day before an election held on the first Tuesday after the first Monday in November.

Â Â Â Â Â  (3) A notice of election called to approve the issuance of bonds shall include:

Â Â Â Â Â  (a) The purpose for which the bonds are to be used;

Â Â Â Â Â  (b) The amount and the term of the bonds;

Â Â Â Â Â  (c) The kind of bonds proposed to be issued; and

Â Â Â Â Â  (d) If the bond election is authorized by ORS 450.900, the additional notice requirements in ORS 450.905.

Â Â Â Â Â  (4)(a) In the case of a measure submitted by initiative or referendum petition, the elections officer shall publish the notice in the next available edition of a newspaper of general circulation in the district after the deadline for filing the notice.

Â Â Â Â Â  (b) In the case of a measure referred by the district elections authority, the elections officer shall publish the notice of election in the next available edition of a newspaper of general circulation in the district after the notice of election is filed. The notice shall also state that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155. If the circuit court certifies a different ballot title, the elections officer shall publish an amended notice of election in the next available edition of the newspaper referred to in this subsection after the new title is certified to the elections officer. [Formerly 259.090; 1981 c.173 Â§32; 1981 c.391 Â§11; 1983 c.379 Â§2; 1985 c.808 Â§42; 1987 c.707 Â§23; 1989 c.923 Â§14; 1991 c.71 Â§10; 1991 c.107 Â§12; 1993 c.493 Â§46; 1993 c.713 Â§59; 1995 c.712 Â§120]

Â Â Â Â Â  255.090 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.095 [Formerly 259.100; 1983 c.379 Â§3; 1999 c.410 Â§64; repealed by 2007 c.154 Â§67]

INITIATIVE AND REFERENDUM

Â Â Â Â Â  255.115 Definitions for ORS 255.125 to 255.205. As used in ORS 255.125 to 255.205, ÂdistrictÂ means a district referred to in section 1 (5), Article IV, Oregon Constitution. [1979 c.190 Â§290]

Â Â Â Â Â  255.125 Application of ORS 255.135 to 255.205. ORS 255.135 to 255.205 carry out the provisions of section 1, Article IV, Oregon Constitution, and shall apply to the exercise of initiative or referendum powers by the people of a district regarding a district measure. [1979 c.190 Â§291]

Â Â Â Â Â  255.135 Submitting prospective petition; form of petition; statement regarding payment of petition circulators; signature sheet requirements; annual statement. (1) Before circulating a petition to initiate or refer a district measure, the petitioner shall file with the elections officer a prospective petition. The elections officer immediately shall date and time stamp the prospective petition, and specify the form on which the petition shall be printed for circulation. The officer shall retain the prospective petition.

Â Â Â Â Â  (2) The cover of an initiative or referendum petition shall designate the name and residence address of not more than three persons as chief petitioners and shall contain instructions for persons obtaining signatures of electors on the petition. The instructions shall be adopted by the Secretary of State by rule. The cover of a referendum petition shall contain the title described in ORS 255.145 (1). If the circuit court has not reviewed the ballot title under ORS 255.155, the cover of an initiative petition shall contain the ballot title described in ORS 255.145 (3). If the circuit court has reviewed the ballot title, the cover of the initiative petition shall contain the title certified by the court.

Â Â Â Â Â  (3) The chief petitioners shall include with the prospective petition a statement declaring whether one or more persons will be paid money or other valuable consideration for obtaining signatures of electors on the initiative or referendum petition. After the prospective petition is filed, the chief petitioners shall notify the filing officer not later than the 10th day after any of the chief petitioners first has knowledge or should have had knowledge that:

Â Â Â Â Â  (a) Any person is being paid for obtaining signatures, when the statement included with the prospective petition declared that no such person would be paid.

Â Â Â Â Â  (b) No person is being paid for obtaining signatures, when the statement included with the prospective petition declared that one or more such persons would be paid.

Â Â Â Â Â  (4)(a) Each sheet of signatures on an initiative petition shall contain the caption of the ballot title. Each sheet of signatures on a referendum petition shall contain the number of the ordinance to be referred and the date it was adopted by the district board.

Â Â Â Â Â  (b) Each sheet of signatures on an initiative or referendum petition shall, if one or more persons will be paid for obtaining signatures of electors on the petition, contain a notice stating: ÂSome Circulators For This Petition Are Being Paid.Â

Â Â Â Â Â  (5) The reverse side of the cover of an initiative or referendum petition shall be used for obtaining signatures on an initiative or referendum petition.

Â Â Â Â Â  (6) Not more than 20 signatures on the signature sheet of the initiative or referendum petition shall be counted. The circulator shall certify on each signature sheet that the circulator:

Â Â Â Â Â  (a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

Â Â Â Â Â  (b) Believes each individual is an elector registered in the district.

Â Â Â Â Â  (7) If the gathering of signatures exceeds the period of one year from the time the petition is approved for circulation, any of the chief petitioners, on or before the anniversary of approval of the petition for circulation:

Â Â Â Â Â  (a) Shall file annually with the elections officer a statement that the initiative petition is still active; and

Â Â Â Â Â  (b) May submit to the elections officer for verification any signatures gathered on the petition in the preceding year.

Â Â Â Â Â  (8) Not later than 30 days before the date that the chief petitioners must file a statement and submit signatures under subsection (7) of this section, the elections officer shall notify the chief petitioners in writing of the requirements of subsection (7) of this section. The notice shall be sent by certified mail, return receipt requested.

Â Â Â Â Â  (9) The elections officer shall not accept for filing any petition which has not met the provisions of subsection (7) of this section.

Â Â Â Â Â  (10) The person obtaining signatures on the petition shall carry at least one full and correct copy of the measure to be initiated or referred and shall allow any person to review a copy upon request of the person. [1979 c.190 Â§292; 1981 c.909 Â§8; 1983 c.756 Â§12; 1991 c.106 Â§3; 1992 c.1 Â§4; 1995 c.607 Â§48; 1997 c.846 Â§4; 1999 c.318 Â§30; 2001 c.965 Â§7; 2007 c.848 Â§18]

Â Â Â Â Â  255.140 Determination of compliance with constitutional provisions; notice; appeal. (1) Not later than the fifth business day after receiving a prospective petition for an initiative measure, the elections officer shall determine in writing whether the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (2) If the elections officer determines that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall proceed as required in ORS 255.145. The elections officer shall include in the publication required under ORS 255.145 (5) a statement that the initiative measure has been determined to meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution.

Â Â Â Â Â  (3) If the elections officer determines that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the elections officer shall immediately notify the petitioner, in writing by certified mail, return receipt requested, of the determination.

Â Â Â Â Â  (4) Any elector dissatisfied with a determination of the elections officer under subsection (1) of this section may petition the circuit court of the judicial district in which the administrative office of the district is located seeking to overturn the determination of the elections officer. If the elector is dissatisfied with a determination that the initiative measure meets the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the ballot title is filed with the elections officer. If the elector is dissatisfied with a determination that the initiative measure does not meet the requirements of section 1 (2)(d) and (5), Article IV of the Oregon Constitution, the petition must be filed not later than the seventh business day after the written determination is made by the elections officer.

Â Â Â Â Â  (5) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to ensure the orderly and timely circulation of the petition. [1991 c.719 Â§38; 2005 c.797 Â§44]

Â Â Â Â Â  255.145 Preparation of ballot title for certain measures; notice. (1) When a prospective petition for a district measure to be referred is filed with the elections officer, the officer shall authorize the circulation of the petition containing the title of the measure as enacted by the district elections authority or, if there is no title, the title supplied by the petitioner filing the prospective petition. The elections officer immediately shall send two copies of the prospective petition to the district attorney of the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) Not later than the sixth business day after a prospective petition for a district measure to be initiated is filed with the elections officer, the officer shall send two copies of it to the district attorney of the county in which the administrative office of the district is located if the measure to be initiated has been determined to be in compliance with section 1 (2)(d) and (5), Article IV of the Oregon Constitution, as provided in ORS 255.140.

Â Â Â Â Â  (3) Not later than the fifth business day after receiving the copies of the prospective petition, the district attorney shall provide a ballot title for the district measure to be initiated or referred and return one copy of the prospective petition and the ballot title to the elections officer. Unless the circuit court certifies a different title, this ballot title shall be the title printed on the ballot.

Â Â Â Â Â  (4) A copy of the ballot title shall be furnished to the chief petitioner.

Â Â Â Â Â  (5) The elections officer, upon receiving a ballot title for a district measure to be referred or initiated from the district attorney, shall publish in the next available edition of a newspaper of general circulation in the district a notice of receipt of the ballot title including notice that an elector may file a petition for review of the ballot title not later than the date referred to in ORS 255.155. [1979 c.190 Â§293; 1985 c.808 Â§43; 1987 c.707 Â§20a; 1991 c.719 Â§29; 1995 c.607 Â§49; 2005 c.797 Â§45]

Â Â Â Â Â  255.155 Procedure for elector dissatisfied with title of district measure. (1) Any elector dissatisfied with a ballot title filed with the elections officer by the district attorney or district elections authority may petition the circuit court of the judicial district in which the administrative office of the district is located seeking a different title and stating the reasons the title filed with the court is insufficient, not concise or unfair. The petition shall name as respondent the district attorney or district elections authority, depending on who prepared the ballot title, and must be filed not later than the seventh business day after the title is filed with the elections officer. The court shall review the title and measure to be initiated or referred, hear arguments, if any, and certify to the elections officer a title for the measure which meets the requirements of ORS 250.035.

Â Â Â Â Â  (2) An elector filing a petition under this section shall notify the county clerk in writing that the petition has been filed. The notice shall be given not later than 5 p.m. on the next business day following the day the petition is filed.

Â Â Â Â Â  (3) The review by the circuit court shall be the first and final review, and shall be conducted expeditiously to insure the orderly and timely circulation of petitions or conduct of the election at which the measure is to be submitted to the electors. [1979 c.190 Â§294; 1983 c.514 Â§13a; 1987 c.707 Â§21; 1989 c.503 Â§16; 1993 c.493 Â§99; 1995 c.534 Â§5]

Â Â Â Â Â  255.165 Signature requirements. (1) Except for a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, a petition to refer or initiate a district measure must be signed by a number of electors registered in the district that:

Â Â Â Â Â  (a) For an initiative petition, is not less than 15 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

Â Â Â Â Â  (b) For a referendum petition, is not less than 10 percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (2) A petition to refer or initiate a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be signed by a number of electors registered in the district that:

Â Â Â Â Â  (a) For an initiative petition, is not less than six percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term; and

Â Â Â Â Â  (b) For a referendum petition, is not less than four percent of the total number of votes cast in the district for all candidates for Governor at the most recent election at which a candidate for Governor was elected to a full term.

Â Â Â Â Â  (3) Except for a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, a petition to refer a district measure must be filed with the elections officer not later than the 30th day after adoption of the district ordinance sought to be referred.

Â Â Â Â Â  (4) A petition to refer a district measure of the Port of Portland, a metropolitan service district organized under ORS chapter 268, a school district with an enrollment exceeding 40,000 pupils or a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000, other than a mass transit district measure relating to a route, schedule or fare change, must be filed with the elections officer not later than the 90th day after adoption of the district ordinance sought to be referred. [1979 c.190 Â§295; 1983 c.350 Â§75; 1987 c.211 Â§1; 1989 c.328 Â§1]

Â Â Â Â Â  255.175 Filing officer; filing requirements; verification of signatures. (1) An initiative or referendum petition relating to a district measure shall be filed with the elections officer for signature verification. The filed petition shall contain only original signatures.

Â Â Â Â Â  (2) An initiative or referendum petition relating to a district measure shall not be accepted for filing if it contains less than 100 percent of the required number of signatures.

Â Â Â Â Â  (3) For any petition requiring a number of signatures exceeding 4,500, the Secretary of State by rule shall designate a statistical sampling technique to verify whether a petition contains the required number of signatures of electors. A petition may not be rejected for the reason that it contains less than the required number of signatures unless two separate sampling processes both establish that the petition lacks the required number of signatures. The second sampling must contain a larger number of signatures than the first sampling.

Â Â Â Â Â  (4) The Secretary of State may employ professional assistance to determine the sampling technique referred to in subsection (3) of this section. [1979 c.190 Â§296; 1989 c.68 Â§9; 1991 c.580 Â§1]

Â Â Â Â Â  255.185 Date of election on measure initiated or referred by electors. (1) In a district that holds regular district elections, if an initiative or referendum petition contains the required number of verified signatures, the election on the district measure shall be held on a district election date specified by the district elections authority in the order calling the election. The election date may not be sooner than the next available date in ORS 255.345 for which the filing deadline may be met and may not be later than the first regular district election following the 40th day after the date of the order.

Â Â Â Â Â  (2) In a district that does not hold regular district elections, if an initiative or referendum petition contains the required number of verified signatures, the election on the district measure shall be held on the next available district election date in ORS 255.345 for which the filing deadline may be met. [1979 c.190 Â§297; 1983 c.350 Â§76; 1985 c.808 Â§44; 1991 c.107 Â§13]

Â Â Â Â Â  255.195 [1979 c.190 Â§298; 1985 c.471 Â§13; repealed by 1987 c.724 Â§7]

Â Â Â Â Â  255.205 Retention of petition materials. The elections officer shall retain the signature sheets of a filed initiative or referendum petition with a copy of the district measure. If the measure is approved by the district electors, a copy of the measure shall be preserved as a permanent public record, and the signature sheets shall be preserved for six years. [1979 c.190 Â§299]

Â Â Â Â Â  255.210 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.211 [1957 c.608 Â§197; 1961 c.49 Â§3; 1971 c.94 Â§3; 1971 c.733 Â§5; 1973 c.658 Â§2; 1975 c.766 Â§11; 1979 c.190 Â§181; renumbered 251.115]

Â Â Â Â Â  255.215 Notice by mail in lieu of or in addition to newspaper publication. In lieu of or in addition to publication of notice under ORS 255.085, if it is expedient to do so the elections officer may give notice by mail to each elector of the district. The notice shall have postage prepaid and shall be considered given when mailed. Mailed notice of a district election under ORS 255.085 shall be made not later than three days after receipt of the ballot title. Proof of mailing shall be by affidavit of the elections officer. The affidavit shall state the time and place the notice was mailed. [Formerly 259.110; 1981 c.173 Â§33; 1981 c.639 Â§7; 1985 c.808 Â§45; 1991 c.107 Â§14; 2007 c.154 Â§51]

Â Â Â Â Â  255.220 [Amended by 1957 c.608 Â§198; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.230 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.231 [1957 c.608 Â§199; 1959 c.457 Â§4; 1971 c.94 Â§4; 1971 c.733 Â§6; 1973 c.658 Â§4; 1975 c.766 Â§12; repealed by 1979 c.190 Â§431]

NOMINATIONS

Â Â Â Â Â  255.235 Nomination of candidates for election to district boards; withdrawal. (1) A candidate for election as a member of a district board shall be nominated by filing with the elections officer either:

Â Â Â Â Â  (a) A petition for nomination signed by at least 25 electors, or 10 percent of the electors, residing in the election district for the office, whichever number is less; or

Â Â Â Â Â  (b) A declaration of candidacy accompanied by a filing fee of $10.

Â Â Â Â Â  (2) A petition for nomination or a declaration of candidacy shall be filed with the elections officer not sooner than the 40th day before the deadline specified in paragraph (a) or (b) of this subsection and:

Â Â Â Â Â  (a) Not later than the 61st day before the date of the district election if the election is a regular district election or the first election at which members of the district board are elected.

Â Â Â Â Â  (b) Not later than the 70th day before the date of the district election if the election is held on the date of a primary election or general election.

Â Â Â Â Â  (3) A nominating petition or declaration of candidacy shall contain the information specified in ORS 249.031.

Â Â Â Â Â  (4) In a district in which a position or zone number is assigned to each office on the district board or local school committee, each petition for nomination or declaration of candidacy for election to the district board or local school committee shall state the position or zone number of the office to which the candidate seeks election.

Â Â Â Â Â  (5) The provisions of ORS 249.009 (1)(b) and 249.061 shall not apply to nominating petitions filed under this section.

Â Â Â Â Â  (6) A nominee for election to the district board may withdraw the nomination not later than 5 p.m. of the last day specified for filing a petition or declaration under this section by filing with the elections officer a written withdrawal of candidacy. The withdrawal shall be signed by the nominee and state the reasons for withdrawal. [Formerly 259.070; 1981 c.173 Â§34; 1983 c.350 Â§77; 1983 c.567 Â§17; 1985 c.808 Â§46; 1989 c.503 Â§17; 1989 c.923 Â§15; 1991 c.107 Â§15; 1995 c.607 Â§50; 1995 c.712 Â§70]

Â Â Â Â Â  255.240 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.241 [1957 c.608 Â§200; 1961 c.532 Â§2; 1969 c.83 Â§2; 1971 c.94 Â§5; 1975 c.766 Â§13; 1977 c.364 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.245 Nominations to fill certain vacancies; Secretary of State to adopt rules. If a vacancy occurs in the office of district board member after the deadline for notice in ORS 255.069 (2) and on or before the 62nd day before the regular district election, the Secretary of State by rule shall provide a nominating schedule when practicable so that candidatesÂ names may be printed on the regular election ballot. With regard to this vacancy, requirements of publication of notice and sample ballots may be waived. The rule shall require notice of the vacancy and nominating procedure to the district electors by the most reasonable and expeditious means practicable under the circumstances, including but not limited to single publication in a newspaper of general circulation in the district. [Formerly 259.075; 1999 c.410 Â§65]

Â Â Â Â Â  255.250 [Amended by 1955 c.96 Â§2; repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.260 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.265 [Formerly 259.045; 1981 c.173 Â§35; 1987 c.267 Â§55; repealed by 1995 c.607 Â§91]

CONDUCT OF ELECTIONS

Â Â Â Â Â  255.275 [Formerly 259.220; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  255.285 [Formerly 259.120; 1985 c.471 Â§12; repealed by 2007 c.154 Â§67]

Â Â Â Â Â  255.288 Methods of providing map of proposed boundaries for election on boundary question. At any election in which the question of establishing or changing the exterior boundaries of a district or the question of establishing or changing boundaries of electoral zones or subdistricts within a district is submitted to a vote, the elections officer shall provide a map indicating the proposed boundaries. The elections officer shall provide the map by:

Â Â Â Â Â  (1) Printing the map in any votersÂ pamphlet prepared for the district election; or

Â Â Â Â Â  (2) Including the map with the ballot. [1983 c.350 Â§74; 1993 c.493 Â§47; 2007 c.154 Â§52]

Â Â Â Â Â  255.291 Ballot to state position or zone number of candidate. In a district in which a position or zone number is assigned to each office on the district board, the ballot shall state the position or zone number of the office to which the candidate seeks election. The candidateÂs name shall appear on the ballot only for the designated position or zone. [1983 c.350 Â§79]

Â Â Â Â Â  255.295 Preparing abstract; notification of results. (1) Not later than the 20th day after the date of an election, the county clerk shall prepare an abstract of the votes and deliver it to the district elections authority. Not later than the 30th day after receiving the abstract the district elections authority shall determine from it the result of the election.

Â Â Â Â Â  (2) Subject to ORS 254.548, the county clerk may issue a certificate of election only after the district elections authority has notified the county clerk in writing of the result of the election. The notification to the county clerk shall contain a statement indicating whether any candidate elected to district office is qualified to hold the office. [Formerly 259.200; 1989 c.221 Â§1; 1993 c.493 Â§102; 1995 c.712 Â§72; 1999 c.318 Â§50; 1999 c.999 Â§57; 2005 c.157 Â§5]

Â Â Â Â Â  255.305 Election expenses paid by district; exceptions; apportionment of expenses; rules. (1) Except as otherwise provided by ORS 198.775, 261.210, 568.542 and 607.025, the expenses incurred for a district election shall be paid by that district.

Â Â Â Â Â  (2) When two or more districts hold an election on the same day, the expenses of the election shall be equitably apportioned among the districts.

Â Â Â Â Â  (3) The Secretary of State by rule:

Â Â Â Â Â  (a) May designate a formula for the apportionment of expenses under subsection (2) of this section; and

Â Â Â Â Â  (b) Designate categories of election expenses that are chargeable to a district. [Formerly 259.230; 1983 c.514 Â§14; 1995 c.243 Â§3]

Â Â Â Â Â  255.310 [Repealed by 1963 c.160 Â§1]

ELECTION DATES

Â Â Â Â Â  255.325 Legislative intent to promote regularity of special district elections; rulemaking and enforcement by Secretary of State. The Secretary of State by rule shall require the districts that are not in compliance with ORS 255.335 to so comply. For this purpose, the rule may require adjusting or staggering terms of board members. [Formerly 259.235; 1981 c.173 Â§36]

Â Â Â Â Â  255.335 Regular district election; terms of board members; organizational meeting. (1) The regular district election shall be held by each district for the purpose of electing members of the district board to succeed a member whose term expires the following June 30 and to elect members to fill any vacancy which then may exist. The election shall be held in each such district in each odd-numbered year on the third Tuesday in May.

Â Â Â Â Â  (2) A district shall not conduct more than one election of board members in any year.

Â Â Â Â Â  (3) The first regular district election in a district shall be held on the regular district election date next following the year in which the first members of the district board were elected or appointed.

Â Â Â Â Â  (4) The term of a board member elected at the regular district election shall commence on the first day of July next following the election and shall expire June 30 next following the regular district election at which a successor is elected.

Â Â Â Â Â  (5) Each district board shall hold a regular organizational meeting following the regular district election and not later than the last day of July of that year. [Formerly 259.240; 1981 c.639 Â§8; 1983 c.350 Â§80; 1983 c.379 Â§4; 1989 c.923 Â§16; 1995 c.258 Â§1; 1995 c.712 Â§115a; 2001 c.73 Â§1]

Â Â Â Â Â  255.345 Special election dates. (1) Except as provided in subsection (2) of this section, a special election called by a district elections authority shall not be held on any date other than:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (2) A special election may be held on a date other than that provided in subsection (1) of this section, if the district elections authority by resolution finds that an election sooner than the next available election date is required on a measure to finance repairs to property damaged by fire, vandalism or a natural disaster.

Â Â Â Â Â  (3) As used in this section, Âdistrict elections authorityÂ means the body or officer authorized or required to call an election for a public corporation formed under, and deriving its powers solely from, the statutes of this state, but does not include a city or county. [Formerly 259.260; 1981 c.639 Â§9; 1989 c.923 Â§17; 1991 c.71 Â§4; 1993 c.713 Â§53; 1995 c.607 Â§51; 1995 c.712 Â§116]

Â Â Â Â Â  255.355 [Formerly 259.265; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  255.410 [Amended by 1953 c.359 Â§4; 1957 c.608 Â§201; 1961 c.532 Â§3; 1969 c.83 Â§3; 1975 c.766 Â§14; 1977 c.516 Â§4; 1979 c.190 Â§188; renumbered 251.185]

Â Â Â Â Â  255.415 [1975 c.766 Â§25; 1977 c.460 Â§1; 1977 c.508 Â§12; 1979 c.190 Â§195; renumbered 251.255]

Â Â Â Â Â  255.418 [1975 c.766 Â§18; 1979 c.190 Â§197; renumbered 251.275]

Â Â Â Â Â  255.420 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.421 [1957 c.608 Â§203; 1959 c.457 Â§5; 1961 c.49 Â§4; 1965 c.350 Â§1; repealed by 1973 c.712 Â§5 (255.422 enacted in lieu of 255.421)]

Â Â Â Â Â  255.422 [1973 c.712 Â§6 (enacted in lieu of 255.421); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.425 [1975 c.766 Â§17; repealed by 1977 c.460 Â§3]

Â Â Â Â Â  255.430 [Amended by 1957 c.608 Â§204; 1975 c.766 Â§26; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  255.435 [1975 c.766 Â§2a; 1977 c.460 Â§2; 1979 c.190 Â§196; renumbered 251.265]

Â Â Â Â Â  255.440 [Amended by 1953 c.359 Â§4; 1953 c.647 Â§2; 1957 c.608 Â§205; 1973 c.712 Â§7; 1979 c.190 Â§189; renumbered 251.195]

Â Â Â Â Â  255.450 [Amended by 1957 c.608 Â§206; 1959 c.457 Â§6; repealed by 1973 c.712 Â§8 (255.452 enacted in lieu of 255.450)]

Â Â Â Â Â  255.452 [1973 c.712 Â§9 (enacted in lieu of 255.450); repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.455 [1977 c.516 Â§3; 1979 c.190 Â§198; 1979 c.749 Â§4; renumbered 251.285]

Â Â Â Â Â  255.460 [Repealed by 1957 c.608 Â§231]

Â Â Â Â Â  255.465 [1975 c.766 Â§27; 1979 c.190 Â§194; renumbered 251.245]

Â Â Â Â Â  255.470 [1965 c.350 Â§2; 1975 c.766 Â§16; repealed by 1975 c.766 Â§29]

Â Â Â Â Â  255.510 [1967 c.63 Â§2; 1979 c.190 Â§199; renumbered 251.295]

Â Â Â Â Â  255.990 [Amended by 1973 c.155 Â§6; 1979 c.190 Â§200; renumbered 251.991]

_______________

CHAPTERS 256 AND 257

[Reserved for expansion]



Chapter 258

Chapter 258 Â Election Contests; Recounts

2007 EDITION

ELECTION CONTESTS; RECOUNTS

ELECTIONS

GENERAL PROVISIONS

258.006Â Â Â Â  Definitions

ELECTION CONTESTS

258.016Â Â Â Â  Grounds for contest; persons authorized to contest

258.026Â Â Â Â  When election results may be set aside

258.036Â Â Â Â  Petition of contest; location of filing; contents of petition

258.046Â Â Â Â  Payment of costs, disbursements and attorney fees

258.055Â Â Â Â  Publication of notice of contest; service and filing of copies of petition of contest; court hearing

258.065Â Â Â Â  Effect of successful contest of nomination or election

258.075Â Â Â Â  Effect of successful contest of measure; special election dates; tax election participation contests

258.085Â Â Â Â  Appeal to Court of Appeals

RECOUNTS

258.150Â Â Â Â  Authority of Secretary of State over recounts

258.161Â Â Â Â  Filing demand for recount with Secretary of State; partial or full recount; deposit; waiver of deposit; deadline for filing demand; recount related to presidential election

258.171Â Â Â Â  Full recount required to change results; exception for recount demand made by county clerk

258.181Â Â Â Â  One recount only; two or more recount demands

258.190Â Â Â Â  Secretary of State ordering recount after demand; notice

258.200Â Â Â Â  Counting boards; appointment; compensation

258.211Â Â Â Â  Opening ballot boxes; conduct of recount by hand; persons permitted to be present

258.221Â Â Â Â  Completion of recount; certification of votes and cost; notification of person demanding recount

258.231Â Â Â Â  Costs to be included and excluded from recount costs

258.241Â Â Â Â  Official return of election after recount

258.250Â Â Â Â  Payment of cost of recount

258.260Â Â Â Â  Costs to be collected for multicounty or statewide election recounts

258.270Â Â Â Â  Payment of costs where more than one recount conducted simultaneously

258.280Â Â Â Â  Automatic full recount required in certain elections of candidates for office; costs of recount to be paid by governmental unit

258.290Â Â Â Â  Automatic full recount required in certain elections on measures; costs of recount to be paid by governmental unit; exception

258.300Â Â Â Â  Elections officials to notify Secretary of State when automatic full recount required

258.005 [1965 c.586 Â§2; repealed by 1979 c.190 Â§431]

GENERAL PROVISIONS

Â Â Â Â Â  258.006 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCandidateÂ means a candidate for nomination or election to any elective office.

Â Â Â Â Â  (2) ÂContestantÂ means any person who files a petition of contest under ORS 258.036.

Â Â Â Â Â  (3) ÂContesteeÂ means:

Â Â Â Â Â  (a) In a contest of the nomination of a person for an office or the election of a person to an office, all candidates for the nomination or office, other than a candidate who is a contestant.

Â Â Â Â Â  (b) In a contest of the approval or rejection of a measure proposed by initiative petition, the chief petitioner of the petition, unless the chief petitioner is a contestant, and any other person involved in the cause of the contest.

Â Â Â Â Â  (c) If the cause of the contest is ORS 258.016 (6) or (7), the county clerk.

Â Â Â Â Â  (4) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (5) ÂElectorÂ means an individual qualified to vote under section 2, Article II, Oregon Constitution.

Â Â Â Â Â  (6) ÂFull recountÂ means a recount of all the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot.

Â Â Â Â Â  (7) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (8) ÂPartial recountÂ means a recount conducted in a number of precincts equal to the greater of:

Â Â Â Â Â  (a) Five percent of the precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot; or

Â Â Â Â Â  (b) Three specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot. [Formerly 251.015; 1983 c.392 Â§7; 1985 c.186 Â§1; 1995 c.607 Â§52; 2001 c.965 Â§28]

Â Â Â Â Â  258.010 [1953 c.397 Â§1; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.015 [1965 c.586 Â§3; repealed by 1979 c.190 Â§431]

ELECTION CONTESTS

Â Â Â Â Â  258.016 Grounds for contest; persons authorized to contest. The nomination or election of any person or the decision on any measure may be contested by any elector entitled to vote for the person or measure, by any person who was a candidate at the election for the same nomination or office, by the Secretary of State if the contest involves a state measure or a candidate for whom the Secretary of State is the filing officer, or by the county clerk who conducted the election only for the following causes:

Â Â Â Â Â  (1) Deliberate and material violation of any provision of the election laws in connection with the nomination, election, approval or rejection.

Â Â Â Â Â  (2) Ineligibility of the person elected to the office to hold the office at the time of the election.

Â Â Â Â Â  (3) Illegal votes.

Â Â Â Â Â  (4) Mistake or fraud in the canvass of votes.

Â Â Â Â Â  (5) Fraud in the count of votes.

Â Â Â Â Â  (6) Nondeliberate and material error in the distribution of the official ballots by a local elections official, as that term is defined in ORS 246.012, or a county clerk.

Â Â Â Â Â  (7) A challenge to the determination of the number of electors who were eligible to participate in an election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution. [Formerly 251.025; 1983 c.170 Â§1; 1993 c.493 Â§48; 1997 c.541 Â§313a; 2001 c.965 Â§29]

Â Â Â Â Â  258.020 [1953 c.397 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.025 [1965 c.586 Â§4; 1979 c.190 Â§24; renumbered 246.520]

Â Â Â Â Â  258.026 When election results may be set aside. (1) The nomination or election of a person shall not be set aside for any cause listed in ORS 258.016 (3) to (5) unless:

Â Â Â Â Â  (a) The person nominated or elected had knowledge of or connived in the cause of the contest; or

Â Â Â Â Â  (b) The number of votes taken from the person nominated or elected by reason of the cause of the contest would reduce the legal votes of the person below the number of legal votes given to another person for the same nomination or office.

Â Â Â Â Â  (2) The nomination or election of a person shall not be set aside for the cause described in ORS 258.016 (6) unless it can be determined that the nomination or election would have been given to one of the candidates other than the candidate nominated or elected if all votes not cast or tallied due to the error had been cast or tallied for the other candidate.

Â Â Â Â Â  (3) The approval or rejection of a measure shall not be set aside unless it appears that:

Â Â Â Â Â  (a) The number of votes taken from the approval or rejection by reason of the contest would reverse the outcome of the election; or

Â Â Â Â Â  (b) The outcome of the election would have been reversed if all votes not cast or tallied due to an error under ORS 258.016 (6) had been cast or tallied for approval or rejection of the measure. [Formerly 251.035; 1983 c.170 Â§2]

Â Â Â Â Â  258.030 [1953 c.397 Â§30; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.035 [1965 c.586 Â§5; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.036 Petition of contest; location of filing; contents of petition. (1) Not later than the 40th day after the election or the seventh day after completion of a recount of votes cast in connection with the nomination, office or measure, any person authorized to contest a result of the election may file a petition of contest. The petition shall be filed with:

Â Â Â Â Â  (a) The Circuit Court for Marion County if the petition involves a state measure, a candidate for election to the office of elector of President and Vice President of the United States or a candidate for nomination or election to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

Â Â Â Â Â  (b) The circuit court for the county where a majority of the electors in the electoral district reside if the petition involves a candidate for nomination or election to the office of state Senator, state Representative, circuit court judge or district attorney.

Â Â Â Â Â  (c) The circuit court for the county in which the filing officer is located if the petition involves a candidate for nomination or election to county, city or district office or a county, city or district measure. If a district is located in more than one county, the petition shall be filed with the circuit court for the county in which the administrative office of the district is located.

Â Â Â Â Â  (2) The petition shall be verified in the manner required for verification of complaints in civil cases and shall specify:

Â Â Â Â Â  (a) The cause of the contest; and

Â Â Â Â Â  (b) The names of all contestees. [Formerly 251.045; 1995 c.607 Â§53; 2001 c.965 Â§30]

Â Â Â Â Â  258.040 [1953 c.397 Â§37; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.045 [1965 c.586 Â§6; 1979 c.190 Â§25; renumbered 246.530]

Â Â Â Â Â  258.046 Payment of costs, disbursements and attorney fees. (1) The prevailing party in the contest proceeding shall recover costs, disbursements and reasonable attorney fees at trial and on appeal against the losing party. However, if the cause of the contest is a mistake in the canvass of votes and the contestant prevails, the cost of any recanvass of votes shall be paid by:

Â Â Â Â Â  (a) The county for a contest of a state or county nomination, office or measure;

Â Â Â Â Â  (b) The city for a contest of a city nomination, office or measure; or

Â Â Â Â Â  (c) Any other political subdivision or public corporation for a contest of such a subdivision or corporation nomination, office or measure.

Â Â Â Â Â  (2) In a contest under ORS 258.016 (7), costs, disbursements and attorney fees shall not be assessed against the county clerk unless the court makes a specific finding of fault against the county clerk. [Formerly 251.060; 1981 c.897 Â§44; 1991 c.331 Â§50; 1995 c.607 Â§53a; 1997 c.541 Â§313c]

Â Â Â Â Â  258.055 Publication of notice of contest; service and filing of copies of petition of contest; court hearing. (1) Except as provided in subsection (2) of this section, when a contestant files a petition of contest with the circuit court described under ORS 258.036 (1), the contestant shall, within three business days of filing the petition, publish a notice stating that the petition has been filed and identifying the date of the deadline described in this subsection for filing a motion to intervene. The notice shall be published at least once in the next available issue of a newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction over the election contest shall be complete within 10 days after the notice is published as provided in this section. Any person interested may at any time before the expiration of the 10 days appear and contest the validity of the proceeding, or of any of the acts or things enumerated in the proceeding.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if the contest involves a state measure, the election of a candidate to the office of elector of President and Vice President of the United States or the nomination or election of a candidate to the office of United States Senator, United States Representative in Congress, Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction or a position of judge on the Oregon Supreme Court, the Oregon Court of Appeals or the Oregon Tax Court.

Â Â Â Â Â  (3) Not later than two business days after a petition of contest is filed with the circuit court, the contestant shall serve a copy of the petition by certified mail on each contestee. If the Secretary of State or county clerk is not a contestee, not later than one business day after a petition of contest is filed with the circuit court, the contestant shall file a copy of the petition with:

Â Â Â Â Â  (a) The Secretary of State if the petition involves a candidate for state office or a state measure; or

Â Â Â Â Â  (b) The county clerk if the petition involves a candidate for county, city or district office or a county, city or district measure. As used in this paragraph, Âcounty clerkÂ includes the county clerk of the county in which the administrative office of a city or district is located regarding a measure or a candidate for an office to be voted on in a city or district located in more than one county.

Â Â Â Â Â  (4) The circuit court shall fix a time for the hearing by the circuit court of the contest proceeding, and not later than the fifth day before the hearing shall give written notice of the hearing to each party to the proceeding. In fixing the time for the hearing, the court shall consider the dates set in any notice published under subsection (1) of this section and the dates of service on the contestees. The contest proceeding shall take precedence over all other business on the circuit court docket.

Â Â Â Â Â  (5) The circuit court shall hear and determine the proceeding without a jury and shall issue written findings of law and fact. The practice and procedure otherwise applicable to civil cases shall govern the proceeding, except that the contestant has the burden of proof by clear and convincing evidence. [Formerly 251.070; 1995 c.607 Â§54; 2001 c.965 Â§31]

Â Â Â Â Â  258.065 Effect of successful contest of nomination or election. (1) After the contest hearing, the circuit court shall render a judgment affirming or setting aside the nomination or election of the person for or to the office.

Â Â Â Â Â  (2) If the judgment sets aside the nomination of a person, it also shall declare that the nomination is vacant.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if the judgment sets aside the election of a person, the incumbent shall remain in office until a successor is elected.

Â Â Â Â Â  (4) If the judgment sets aside the election of a person to an office sought by an incumbent who was defeated, the office shall be declared vacant.

Â Â Â Â Â  (5) If the judgment under ORS 258.026 (2) sets aside the nomination or election of a person to a city office or as a member of the board of a district defined in ORS 255.012, the names of the candidates for the office shall be resubmitted to the electors at a special election held on the next available election date. The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the election. [1979 c.190 Â§320; 1983 c.170 Â§3]

Â Â Â Â Â  258.075 Effect of successful contest of measure; special election dates; tax election participation contests. (1) Except as provided in subsection (4) of this section, after the contest hearing, the circuit court shall render a judgment affirming or setting aside the approval or rejection of the measure.

Â Â Â Â Â  (2) If the judgment sets aside the approval or rejection of a measure, the circuit court shall direct the measure to be resubmitted at a special election held on one of the dates specified in this subsection, as set by the court. In setting the election date, the court shall provide sufficient time for adequate notice to be given. The special election may be held on any of the following dates:

Â Â Â Â Â  (a) The second Tuesday in March;

Â Â Â Â Â  (b) The third Tuesday in May;

Â Â Â Â Â  (c) The third Tuesday in September; or

Â Â Â Â Â  (d) The first Tuesday after the first Monday in November.

Â Â Â Â Â  (3) The county of the county clerk or the local elections official who committed the error in the distribution of the official ballots shall bear the cost of the special election.

Â Â Â Â Â  (4) In a contest under ORS 258.016 (7), the court shall determine whether the challenge to the determination of the number of electors who were eligible on election day to participate in the election on a measure conducted under section 11 (8), Article XI of the Oregon Constitution, is valid. In making the determination, the court shall rely on the provisions of ORS chapter 247 and shall receive testimony from the county clerk regarding the clerkÂs administration of ORS chapter 247. If, after a contest hearing, the court determines that the challenge to the determination of the number of electors who were eligible to participate is valid and that the change in the number of electors eligible to participate is sufficient to change the outcome of the election on the measure, the court shall order the county clerk to make a new determination of the number of eligible electors and to certify the results of the election based on the new determination. [1979 c.190 Â§321; 1983 c.170 Â§4; 1985 c.808 Â§47; 1989 c.923 Â§18; 1991 c.71 Â§5; 1993 c.713 Â§54; 1995 c.712 Â§117; 1997 c.541 Â§313b]

Â Â Â Â Â  258.085 Appeal to Court of Appeals. Any party to the contest proceeding may appeal from the judgment rendered by the circuit court to the Court of Appeals in the same manner as appeals in civil cases are taken. The appeal shall take precedence over all other business on the docket. [Formerly 251.090]

Â Â Â Â Â  258.105 [1965 c.586 Â§7; 1979 c.190 Â§246; renumbered 246.540]

Â Â Â Â Â  258.110 [1953 c.397 Â§31; 1957 c.608 Â§207; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.115 [1965 c.586 Â§8; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.120 [1953 c.397 Â§33; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.125 [1965 c.586 Â§9; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.130 [1953 c.397 Â§32; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.135 [1965 c.586 Â§10; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.145 [1965 c.586 Â§11; 1967 c.335 Â§25; repealed by 1979 c.190 Â§431]

RECOUNTS

Â Â Â Â Â  258.150 Authority of Secretary of State over recounts. The Secretary of State shall be responsible for insuring that the procedures to be used in conducting election recounts assure an accurate recount in the shortest time at the least expense. Whenever demands are filed for a recount of a vote for both a measure and a nomination or office, or for more than one measure, nomination or office, the Secretary of State may determine the most appropriate procedure to be used in conducting the recounts simultaneously. [Formerly 251.625]

Â Â Â Â Â  258.155 [1965 c.586 Â§12; 1979 c.190 Â§28; renumbered 246.550]

Â Â Â Â Â  258.160 [1953 c.397 Â§34; 1957 c.608 Â§208; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.161 Filing demand for recount with Secretary of State; partial or full recount; deposit; waiver of deposit; deadline for filing demand; recount related to presidential election. (1) A candidate or an officer of a political party on behalf of a candidate of the political party may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast for the nomination or office for which the candidate received a vote.

Â Â Â Â Â  (2) An elector may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast on any measure which appeared on the ballot.

Â Â Â Â Â  (3) A county clerk may file a demand requiring the Secretary of State to direct that a recount be made in specified precincts in which votes were cast for the nomination or office for which a candidate received a vote or on any measure that appeared on the ballot. The cash deposit requirement of subsection (5) of this section shall not apply to a demand made under this subsection. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk making the demand.

Â Â Â Â Â  (4) Except as provided in subsection (9) of this section, the person making a demand for a recount may, in the first demand, specify a partial or a full recount. A person making a demand for a partial recount shall specify the precincts in which votes were cast for the nomination or office or on the measure to be recounted. If in the first demand the person requested a partial recount, the person may file a supplemental demand for a recount of all the remainder of the precincts.

Â Â Â Â Â  (5) Except as provided in subsections (3) and (6) of this section, each demand shall be accompanied by a cash deposit of $15 for each precinct to be recounted up to a maximum of $8,000 for a recount of all precincts in the state on a measure or for a nomination or office. The Secretary of State may retain the deposit for not more than 60 days after the election for which the recount was demanded, without depositing it in the General Fund.

Â Â Â Â Â  (6) Upon application from a county clerk, the Secretary of State may waive the cash deposit requirement of subsection (5) of this section if, after the first demand, it appears that due to nondeliberate and material error by a local elections official, as defined in ORS 246.012, or a county clerk, the outcome of an election on a candidate or measure will be changed. The cost of a recount conducted under this subsection shall be paid by the county of the county clerk or the county of the local elections official who committed the error.

Â Â Â Â Â  (7) Each demand shall be in the form and shall contain the information prescribed by the Secretary of State, including the names and addresses of all persons and organizations providing any part of the cash deposit and the amount provided by each.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the first demand shall be filed in the office of the Secretary of State not later than the 35th day and a supplemental demand not later than the 45th day after the date of the election in which votes were cast for the nomination, office or measure.

Â Â Â Â Â  (9) A demand for a recount made under this section on behalf of the electors of presidential and vice presidential candidates shall be for a full recount only and shall be filed no later than five business days after the Secretary of State declares the result of the election under ORS 254.555. [Formerly 251.520; 1981 c.142 Â§5; 1981 c.173 Â§37; 1995 c.607 Â§55; 1999 c.318 Â§40; 2001 c.965 Â§32]

Â Â Â Â Â  258.165 [1965 c.586 Â§13; 1969 c.537 Â§1; 1979 c.190 Â§29; renumbered 246.560]

Â Â Â Â Â  258.170 [1953 c.397 Â§35; 1957 c.608 Â§209; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.171 Full recount required to change results; exception for recount demand made by county clerk. (1) Except as provided in subsection (2) of this section, the person making a demand for a recount shall be bound by the original official returns unless the person demands a full recount.

Â Â Â Â Â  (2) If a demand for a partial recount is made by a county clerk under ORS 258.161 (3), votes recounted in the precincts specified by the county clerk may be combined with votes in other precincts that were not recounted to determine the official returns of the election. [1979 c.190 Â§325; 1999 c.318 Â§41; 2001 c.965 Â§33]

Â Â Â Â Â  258.180 [1953 c.397 Â§38; 1957 c.608 Â§210; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.181 One recount only; two or more recount demands. (1) Except as provided in subsection (4) of this section, only one recount shall be made for any measure, nomination or office for which a recount may be demanded.

Â Â Â Â Â  (2) If two or more demands for the recount of the same measure are filed with the Secretary of State the demand first received by the Secretary of State shall be considered the demand for a recount.

Â Â Â Â Â  (3) If two or more demands for the recount of the same nomination or office are filed with the Secretary of State the demand received from or on behalf of the losing candidate receiving the highest number of votes shall be considered the demand for a recount.

Â Â Â Â Â  (4) If the demand for a recount under subsection (2) or (3) of this section specifies a partial recount, any elector may file a supplemental demand as provided in ORS 258.161. [Formerly 251.540; 1985 c.808 Â§48; 2001 c.965 Â§34]

Â Â Â Â Â  258.190 Secretary of State ordering recount after demand; notice. (1) After a recount demand is filed, the Secretary of State shall direct the official who conducted the election or the clerk of any county containing precincts in which ballots were cast on the measure or for the nomination or office specified in the demand for a recount to conduct a recount in the precincts specified in the demand.

Â Â Â Â Â  (2) If the demand for a recount of votes cast for a nomination or office is filed, the Secretary of State, not later than the third day after the filing of the first demand, shall notify the affected candidates by certified or registered mail that a recount is to be made in the precincts specified in the demand.

Â Â Â Â Â  (3) The official who is to conduct the recount, within a reasonable time before the recount, shall notify the affected candidates or the individual filing the demand for recount for a measure of the date, time and place of the recount. [Formerly 251.550]

Â Â Â Â Â  258.192 [1959 c.582 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.194 [1959 c.582 Â§3; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.196 [1959 c.582 Â§Â§4,5,6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.198 [1959 c.582 Â§7; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.200 Counting boards; appointment; compensation. (1) After receiving notice from the Secretary of State that a recount is to be made, the official directed to conduct the recount shall appoint counting boards from the list of electors qualified to vote in the county in which the recount is demanded. The official shall appoint as many counting boards as may be necessary to complete the recount within the shortest practicable time after the demand is filed. No member of the counting boards shall have been a candidate for any office voted upon at the election. The members of a counting board shall not all be members of the same political party.

Â Â Â Â Â  (2) Each member of the counting board shall be compensated at a rate not less than the federal or state minimum wage, whichever is higher. [Formerly 251.560; 1981 c.173 Â§38; 1993 c.493 Â§49; 1999 c.410 Â§66]

Â Â Â Â Â  258.205 [1965 c.586 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.210 [1953 c.397 Â§3; 1957 c.608 Â§211; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.211 Opening ballot boxes; conduct of recount by hand; persons permitted to be present. (1) The ballot boxes containing the ballots to be recounted shall be opened by the official directed to make the recount only in the presence of the counting board and the persons referred to in this section.

Â Â Â Â Â  (2) The counting board shall conduct the recount by hand and, if requested, permit:

Â Â Â Â Â  (a) In the instance of a nomination or office, an affected candidate or an elector authorized in writing by an affected candidate, and an elector authorized in writing by each major or minor political party to be present to watch the recount.

Â Â Â Â Â  (b) In the instance of a measure, one elector advocating and one elector opposing the measure to be present to watch the recount.

Â Â Â Â Â  (3) For ballots cast using a voting machine:

Â Â Â Â Â  (a) The county clerk shall deposit the paper record copy recorded by the machine into the ballot box; and

Â Â Â Â Â  (b) The paper record copies are the ballots to be recounted under this section. [Formerly 251.570; 2001 c.965 Â§35; 2005 c.731 Â§6; 2005 c.797 Â§69]

Â Â Â Â Â  258.215 [1965 c.586 Â§15; 1973 c.662 Â§2; 1975 c.212 Â§1; 1977 c.829 Â§18; 1979 c.317 Â§14; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.220 [1953 c.397 Â§8; 1957 c.608 Â§212; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.221 Completion of recount; certification of votes and cost; notification of person demanding recount. (1) The recount shall be completed as soon as practicable after the demand is filed.

Â Â Â Â Â  (2) In the case of a full recount, the official directed to conduct the recount, as soon as practicable after completion of the recount, shall:

Â Â Â Â Â  (a) Certify the abstract of votes recounted to the Secretary of State.

Â Â Â Â Â  (b) Certify the abstract of votes recounted to the official issuing certificates of nomination or election regarding a nomination or office, or to the official responsible for issuing a proclamation regarding a measure. The official then shall issue the appropriate certificate or proclamation.

Â Â Â Â Â  (c) Notify by mail the person who filed the demand for the recount of the result and the cost of the recount.

Â Â Â Â Â  (3) Not later than the 30th day after the completion of the recount the official directed to conduct the recount shall certify the cost of the recount to the Secretary of State. [Formerly 251.590; 2001 c.965 Â§36]

Â Â Â Â Â  258.225 [1965 c.586 Â§16; 1979 c.317 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.230 [1953 c.397 Â§9; 1957 c.608 Â§213; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.231 Costs to be included and excluded from recount costs. (1) The certification of costs of a recount required in ORS 258.221 (3) may include:

Â Â Â Â Â  (a) Compensation of recount boards.

Â Â Â Â Â  (b) Compensation of additional employees required to conduct the recount and overtime payment to regular employees who are eligible to receive such payments.

Â Â Â Â Â  (c) Postage and telephone charges directly related to the recount.

Â Â Â Â Â  (d) The costs for security.

Â Â Â Â Â  (2) The certification of costs of a recount required in ORS 258.221 (3) shall not include:

Â Â Â Â Â  (a) General administrative costs.

Â Â Â Â Â  (b) Allowances for meals or lodging. [Formerly 251.630; 2001 c.965 Â§37]

Â Â Â Â Â  258.235 [1965 c.586 Â§17; 1979 c.317 Â§16; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.240 [1953 c.397 Â§10; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.241 Official return of election after recount. (1) In the case of a full recount, the abstract of votes resulting from the recount shall be the official return of the election.

Â Â Â Â Â  (2) Except as provided in ORS 258.171 (2), in the case of a partial recount, the abstract of votes recounted shall not be certified and the abstract of votes resulting from the original count shall be the official return of the election. [Formerly 251.600; 2001 c.965 Â§38]

Â Â Â Â Â  258.245 [1965 c.586 Â§18; 1979 c.190 Â§254; renumbered 254.315]

Â Â Â Â Â  258.250 Payment of cost of recount. (1) If the abstract of votes resulting from a full recount shows that the outcome of the election on the measure was changed or that a candidate for whose benefit the recount was demanded received a plurality of the votes, the deposit required by ORS 258.161 shall be refunded by the Secretary of State to the person who filed the demand.

Â Â Â Â Â  (2) The Secretary of State shall transfer the deposit required by ORS 258.161 and any additional amount paid pursuant to subsection (5) of this section to a special account in the General Fund if:

Â Â Â Â Â  (a) A full recount was not conducted; or

Â Â Â Â Â  (b) The abstract of votes resulting from a full recount shows that:

Â Â Â Â Â  (A) The outcome of the election on the measure was not changed; or

Â Â Â Â Â  (B) A candidate for whose benefit the recount was demanded did not receive a plurality of the votes.

Â Â Â Â Â  (3) Moneys deposited in the special account under subsection (2) of this section are continuously appropriated for the purpose of reimbursing the county, city or other political subdivision or public corporation for the cost of the recount and paying any refunds required by subsection (4) of this section.

Â Â Â Â Â  (4) Upon receipt from the official directed to conduct the recount of a signed certificate itemizing the cost of the recount, the Secretary of State shall request the Oregon Department of Administrative Services to issue warrants for the amount so certified. Any portion of the deposit required by ORS 258.161 remaining after the cost of the recount has been paid shall be refunded to the person who filed the demand upon receipt of a warrant from the Oregon Department of Administrative Services showing the amount of the refund to which the person is entitled.

Â Â Â Â Â  (5) If the cost of the recount exceeds the amount of the deposit required by ORS 258.161, and if the person who filed the demand does not qualify for a refund under subsection (1) of this section, the person shall pay to the Secretary of State the amount of the excess cost. [Formerly 251.610; 1983 c.740 Â§66; 2001 c.965 Â§39; 2005 c.755 Â§7]

Â Â Â Â Â  258.255 [1965 c.586 Â§19; 1979 c.317 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.260 Costs to be collected for multicounty or statewide election recounts. If the demand for recount is made for a multicounty or statewide election, the Secretary of State also may collect those costs allowed in ORS 258.231 (1) which the secretary incurs as a result of the recount. [Formerly 251.635]

Â Â Â Â Â  258.265 [1965 c.586 Â§20; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.270 Payment of costs where more than one recount conducted simultaneously. If two or more recounts are conducted simultaneously, payment of the costs of the recount in counties where the same precinct or precincts are designated for recount by more than one person shall be equitably apportioned among those persons. With the advice of the official directed to conduct the recount, the Secretary of State shall determine the apportionment of costs. [Formerly 251.615]

Â Â Â Â Â  258.275 [1965 c.586 Â§21; 1977 c.508 Â§13; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.280 Automatic full recount required in certain elections of candidates for office; costs of recount to be paid by governmental unit. (1) The Secretary of State shall order a full recount of the votes cast for nomination or election to a public office for which the Secretary of State is the filing officer, and the county clerk who conducted the election shall order a full recount of the votes cast for nomination or election to any other public office if the canvass of votes of the election reveals that:

Â Â Â Â Â  (a) Two or more candidates for that nomination or office have an equal and the highest number of votes; or

Â Â Â Â Â  (b) The difference in the number of votes cast for a candidate apparently nominated or elected to the office and the votes cast for the closest apparently defeated opponent is not more than one-fifth of one percent of the total votes for both candidates.

Â Â Â Â Â  (2) The cost of a full recount conducted under this section shall be paid by the county for a county office, by the city for a city office, by the special district for a special district office or by the state for any other office. [Formerly 251.640; 1985 c.808 Â§49; 1993 c.493 Â§50; 2001 c.965 Â§40]

Â Â Â Â Â  258.285 [1965 c.586 Â§22; 1979 c.317 Â§18; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.290 Automatic full recount required in certain elections on measures; costs of recount to be paid by governmental unit; exception. (1) If the official canvass of votes of an election reveals that the difference in the number of votes cast for or against any measure is not more than one-fifth of one percent of the total votes cast for and against the measure, the Secretary of State, in the case of a measure for which the Secretary of State is the filing officer, and the county clerk who conducted the election in the case of any other measure shall order a full recount of all votes cast for the measure.

Â Â Â Â Â  (2) The cost of a full recount conducted under this section shall be paid by the state, county, city or special district for which the measure was proposed.

Â Â Â Â Â  (3) This section does not apply if the election on the measure is an election at which at least 50 percent of registered voters eligible to vote in the election must cast a ballot under section 11, Article XI, Oregon Constitution, and less than 50 percent of registered voters eligible to vote in the election cast ballots. [Formerly 251.645; 1993 c.493 Â§51; 1997 c.541 Â§313e; 2001 c.965 Â§41]

Â Â Â Â Â  258.295 [1965 c.586 Â§26; 1979 c.190 Â§256; renumbered 254.335]

Â Â Â Â Â  258.300 Elections officials to notify Secretary of State when automatic full recount required. Immediately following the completion of the official canvass of votes for any election, the elections officer who prepared the canvass shall notify the Secretary of State of any election subject to an automatic full recount under ORS 258.280 and 258.290. [Formerly 251.650; 2001 c.965 Â§42]

Â Â Â Â Â  258.305 [1965 c.586 Â§27; 1979 c.190 Â§257; renumbered 254.345]

Â Â Â Â Â  258.310 [1953 c.397 Â§4; 1957 c.608 Â§214; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.315 [1965 c.586 Â§28; 1979 c.317 Â§19; 1979 c.317 Â§19a; 1979 c.519 Â§29; repealed by 1979 c.19 Â§431]

Â Â Â Â Â  258.320 [1953 c.397 Â§5; 1957 c.608 Â§215; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.325 [1965 c.586 Â§29; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.330 [1953 c.397 Â§6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.335 [1965 c.586 Â§Â§30,31; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.345 [1965 c.586 Â§32; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.355 [1965 c.586 Â§23; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.365 [1965 c.586 Â§24; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.375 [1965 c.586 Â§25; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  258.380 [1977 c.231 Â§2; 1979 c.190 Â§241; renumbered 254.175]

Â Â Â Â Â  258.405 [1965 c.139 Â§Â§2,4; 1967 c.384 Â§1; 1979 c.190 Â§30; renumbered 246.570]

Â Â Â Â Â  258.410 [1953 c.397 Â§7; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.415 [1965 c.139 Â§3; 1967 c.384 Â§2; 1979 c.190 Â§31; renumbered 246.580]

Â Â Â Â Â  258.420 [1953 c.397 Â§11; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.425 [1965 c.139 Â§5; 1967 c.335 Â§26; 1971 c.749 Â§85; 1979 c.190 Â§32; renumbered 246.590]

Â Â Â Â Â  258.430 [1953 c.397 Â§12; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.435 [1965 c.139 Â§6; 1979 c.190 Â§33; renumbered 246.600]

Â Â Â Â Â  258.440 [1953 c.397 Â§13; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.445 [1965 c.139 Â§7; 1979 c.190 Â§34; renumbered 246.610]

Â Â Â Â Â  258.450 [1953 c.397 Â§14; 1957 c.608 Â§216; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.460 [1953 c.397 Â§15; 1957 c.608 Â§217; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.510 [1953 c.397 Â§17; 1957 c.608 Â§218; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.520 [1953 c.397 Â§18; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.530 [1953 c.397 Â§19; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.540 [1953 c.397 Â§20; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.550 [1953 c.397 Â§16; 1957 c.608 Â§219; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.560 [1953 c.397 Â§21; 1957 c.608 Â§220; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.570 [1953 c.397 Â§36; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.610 [1953 c.397 Â§22; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.620 [1953 c.397 Â§23; 1957 c.608 Â§221; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.630 [1953 c.397 Â§25; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.640 [1953 c.397 Â§24; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.650 [1953 c.397 Â§26; 1957 c.608 Â§222; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.660 [1953 c.397 Â§27; 1957 c.608 Â§223; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.670 [1953 c.397 Â§28; 1957 c.608 Â§224; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.680 [1953 c.397 Â§29; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.710 [1963 c.530 Â§1; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.720 [1963 c.530 Â§2; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.730 [1963 c.530 Â§3; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.740 [1963 c.530 Â§Â§4,8,26; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.750 [1963 c.530 Â§28; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.760 [1963 c.530 Â§32; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.770 [1963 c.530 Â§5; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.780 [1963 c.530 Â§6; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.790 [1963 c.530 Â§Â§7,15; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.800 [1963 c.530 Â§9; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.820 [1963 c.530 Â§10; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.830 [1963 c.530 Â§11; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.840 [1963 c.530 Â§Â§12,18; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.850 [1963 c.530 Â§19; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.860 [1963 c.530 Â§17; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.870 [1963 c.530 Â§13; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.880 [1963 c.530 Â§14; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.890 [1963 c.530 Â§16; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.910 [1963 c.530 Â§Â§20,22; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.920 [1963 c.530 Â§21; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.930 [1963 c.530 Â§23; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.940 [1963 c.530 Â§24; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.950 [1963 c.530 Â§25; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.960 [1963 c.530 Â§27; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.970 [1963 c.530 Â§Â§29,30,31; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.990 [1953 c.397 Â§39; repealed by 1965 c.586 Â§34]

Â Â Â Â Â  258.995 [1965 c.586 Â§33; repealed by 1979 c.190 Â§431]

_______________



Chapter 259

Chapter 259 Â Campaign Finance

2007 EDITION

CAMPAIGN FINANCE

ELECTIONS

(Chapter 3, Oregon Laws 2007 (Ballot Measure 47 (2006)), is compiled as a note)

Â Â Â Â Â  Note: The Act that comprises chapter 3, Oregon Laws 2007 (Ballot Measure 47 (2006)), was proposed by initiative petition and was approved by the people at the regular general election on November 7, 2006. By proclamation of the Governor dated December 7, 2006, the Act was declared to have received an affirmative majority of the total number of votes cast thereon and to be in full force and effect as provided in section 1, Article IV, Oregon Constitution. However, on November 17, 2006, the Secretary of State interpreted section (9)(f) of the Act to mean that the Act is not currently enforceable.

Â Â Â Â Â  At the time volume 6 of the 2007 Edition of the Oregon Revised Statutes was sent to the printer, the Secretary of StateÂs interpretation was the subject of litigation. Chapter 3, Oregon Laws 2007, is set forth below for the userÂs convenience.

Â Â Â Â Â  Legislative Counsel has added line spacing but has not otherwise adjusted the format of the text that was proposed by initiative petition and approved by the people.

Â Â Â Â Â  Be It Enacted by the People of the State of
Oregon
, Chapter 259 of Oregon Revised Statutes is hereby amended by the addition of the following sections (referred to therein as Âthis ActÂ):

Â Â Â Â Â  The purpose of this Act is to restore democracy in
Oregon
and reduce corruption and the appearance of corruption by limiting political campaign contributions and independent expenditures on candidate races and by increasing timely public disclosure of the sources of those contributions and expenditures. These limits and disclosure requirements are needed so that corporations, unions, and wealthy individuals do not exercise undue and disproportionate influence over the results of elections and upon the policies and decisions of candidates and public officeholders. Consistent with the U.S. Constitution, this Act applies to campaigns for all public offices in
Oregon
, except federal offices.

Â Â Â Â Â
Oregon
can make consistent progress in education, health care, economic development, living wage jobs, and natural resource issues, only by curtailing the power of private economic interests to unduly dominate our political process. We must restore fairness in political campaigns and achieve a government that represents the views and needs of all Oregonians instead of allowing only a powerful few to call the tune by providing funds to enable some candidates to overwhelm others.

Â Â Â Â Â  (1) Findings.

Â Â Â Â Â  The people, acting in their legislative capacity, find these facts:

Â Â Â Â Â  (a) The democratic process has not functioned properly in
Oregon
, due to the lack of reasonable limits on political campaign contributions and expenditures, including expenditures made independently of candidates, on races for state and local public office.
Oregon
is one of only five states in the
United States
with no limits on political campaign contributions. All of the prohibitions, limits, and reporting and disclosure requirements of this Act are reasonable and necessary to curb the undue influence of large contributions and expenditures.

Â Â Â Â Â  (b) Because
Oregon
candidates are now forced to treat campaign fundraising as an Âarms raceÂ to be won at all costs, they have become unduly beholden to large contributors and the special interests able to contribute large amounts for their campaigns. Contributions to candidates in contests for statewide public office and for the Oregon Legislature have increased from $4.2 million in 1996 to $27.9 million in 2002. Less than 4% of the contributions were in amounts of $50 or less, and 75% of the money came from only 1% of the contributors.

Â Â Â Â Â  (c) Large contributions distort the political process and impair democracy, with these adverse effects:

Â Â Â Â Â  (1) Corrupting public officials and causing them to take actions that benefit large contributors at the expense of the public interest;

Â Â Â Â Â  (2) Causing public officials to grant special access and accord undue influence to large contributors;

Â Â Â Â Â  (3) Significantly impairing the opportunity for voters to hear from candidates who do not accept large contributions and for those candidates to communicate with voters; and

Â Â Â Â Â  (4) Fostering the appearance of corruption and undermining the publicÂs faith in the integrity of elected officials and the political process.

Â Â Â Â Â  (d) Candidates engage in the money Âarms raceÂ due to their accurate perception that expenditures influence the outcome of elections. In contests for the Oregon Senate, the candidate spending the most money won 87% of the races in 2002 and 94% of the races in 2004. The two exceptions in 2002 and the only exception in 2004 were former legislators who still spent an average of $195,000 each. In contests for the Oregon House of Representatives, the candidate spending the most money won 92% of the races in 2002 and 90% of the races in 2004. The five exceptions in 2002, including two incumbents, spent an average of $167,000 each.

Â Â Â Â Â  (e)
Oregon
candidates have become overly dependent upon large contributions from a very few donors. In the 2002 legislative races, over 98.5% of
Oregon
registered voters made no contributions at all. In the primaries, 49% of the contributed money came from 3% of the donors in contributions averaging over $4,100 each. In the general election, 69% of the contributed money came from 6% of the donors in contributions averaging just under $6,700 each. For the primary and general election campaigns combined, only 3.6% of the funds came from those contributing $50 or less.

Â Â Â Â Â  (f) Candidate campaigns spent almost $15 million in the 2002 contest for Governor alone, easily surpassing the $2.4 million spent in 1998, the $6.9 million spent in 1994, and the $3.2 million spent in 1990. In 2002, each major party candidate spent over $4 million, and the average spent in the primaries by the four losing candidates taken seriously by the press was $1.5 million.

Â Â Â Â Â  (g) Contributions are given also to obtain access to and the favor of whichever candidate is elected. In 2002, almost 40% of money contributed to the legislative leadership political committees came from donors who contributed to both the Republican leadership committees and to the Democratic leadership committees. Nearly one-third of contributions to winning
Oregon
candidates after the close of the last reporting period in 2000 were first-time contributions from donors who had financially supported the losing candidate in the same race.

Â Â Â Â Â  (h) Contributions to and expenditures for candidate campaigns in excess of those allowed by this Act are considered to be large contributions and expenditures in
Oregon
.

Â Â Â Â Â  (i) Corporations have been granted state-conferred advantages for the purpose of economic gain and the amassing of wealth, including perpetual life, limited liability, and the issuance of securities. The use of corporate treasury funds for political purposes distorts the democratic process, threatens the integrity of the elections process, and overwhelms the voices of ordinary citizens. Corporate spending on politics does not necessarily reflect public support for the political agenda of the corporation. Therefore, corporate use of treasury funds for political purposes should be restricted to the maximum extent allowed by the United States Constitution and the Oregon Constitution.

Â Â Â Â Â  (j) Examples of the undue influence exercised due to large campaign contributions include:

Â Â Â Â Â  (1) In 2004, the Oregon Lottery Commission disregarded its own study (showing that Canadian provinces pay video poker outlets commissions of 15% of the money taken in, instead of the 32% paid in
Oregon
) and continued to allow video poker parlors in
Oregon
to keep an extra $85 million per year that should be going to schools. The Commission answers to the Governor and the Legislature, and the Oregon Restaurant Association, whose clients were on the receiving end of the extra $85 million, contributed over $1.2 million to their candidacies in the last 3 elections.

Â Â Â Â Â  (2) Enron Corporation took over PGE in 1997 and in 2001 got from the Oregon Public Utility Commission (OPUC) the largest electricity rate increase in
Oregon
history - over $400 million per year. The OPUC also refuses to make PGE pay back any of the more than $700 million PGE has charged Oregon ratepayers since 1997 for Âfederal and state income taxesÂ that in fact neither Enron nor PGE has ever paid. The OPUC answers to the Governor and the Legislature, and PGE/Enron has contributed almost $400,000 to candidates for the Oregon Legislature and both major political parties.

Â Â Â Â Â  (k) Even if corporate contributions and expenditures were prohibited, corporations could channel political spending through individuals (in the form of large salaries, bonuses, or other compensation or gifts) and thereby continue to exercise undue influence over candidates and public officeholders, who would be aware of the sources of the funds.

Â Â Â Â Â  (l) Allowing unlimited individual contributions accords undue influence to wealthy individuals, regardless of their sources of wealth, who can use that influence to obtain access to public officeholders and benefits from government not available to others. In the 2002 contest for Governor, one individual contributed $415,000 to the Republican candidate and another $125,000 to the Oregon Republican Party. The same candidate received another $200,000 from an individual and another $150,000 from another individual, with $100,000 more from that contributorÂs son. Each of these individual contributors were executive officers of corporations.

Â Â Â Â Â  (m) Even if all other contributions were prohibited or limited, large contributions by candidates to their own campaigns would also have the adverse effects noted above, because it would allow candidates with personal wealth to overwhelm the efforts of other candidates and compel those candidates to become beholden to large contributors and special interests in order to compete. Statewide campaigns in
Oregon
governed by the federal contribution limits have been dominated by candidate personal wealth. In 1996, for example, the winning candidate for an
Oregon
seat in the U.S. Senate, Gordon Smith, spent over $2 million of his personal wealth, defeating Tom Bruggere, who spent $1 million of his personal wealth.

Â Â Â Â Â  (1) Regardless of the source of wealth, allowing unlimited use of personal funds undermines the goal of robust public debate by discouraging non-wealthy candidates from competing for office, thereby depriving voters of the opportunity to support candidates reflecting a full range of views and experiences.

Â Â Â Â Â  (2) Candidates should be banned from loaning money to their own campaigns, because solicitations of campaign funds to repay the loans would result in direct financial gain for the candidates.

Â Â Â Â Â  (n) Contribution limits can also be circumvented when adults use minors to make additional contributions. It is thus necessary to further limit campaign contributions and expenditures by persons under 16 years of age and to prohibit them by persons under 12 years of age, as such contributions and expenditures are very likely to be dictated by adults as a means of circumventing the limits.

Â Â Â Â Â  (o) Candidates should not be allowed to carry over campaign funds from one election cycle to another, because the accumulation of such Âwar chestsÂ distorts and corrupts the election process by deterring other candidates from competing for public office and thereby unfairly entrenching incumbents in future elections. One example: In 2002, incumbent members of the Oregon Legislature entered their races with over $785,000 in funds carried over from previous campaigns. Every incumbent Senator running for re-election won, as did every incumbent member of the House of Representatives, except one who switched parties in 2001. Further, the carried over funds do not necessarily reflect the current views of the contributors on the merits of the candidates in the later race.

Â Â Â Â Â  (p) Reasonable limits on contributions to political committees and to political parties are also necessary to avoid the adverse effects of large contributions noted above and to ensure that contributors cannot evade the limits on contributions to candidate committees by making unlimited contributions to political committees and political parties that support or oppose their candidates.

Â Â Â Â Â  (q) Contributions from individuals of fifty dollars ($50) or less to small donor committees pose little or no risk of corruption, because contributions to these committees will reflect public support for the committeeÂs political positions and will not enable the contributors to exercise undue influence over elected officials or over the results of elections.

Â Â Â Â Â  (r) In 1994, voters in
Oregon
approved a statutory ballot measure, Measure 9, establishing contribution limits similar to those in this Act, by an affirmative vote of 72 percent. The Oregon Supreme Court in 1997 found that those limits were not permitted under the Oregon Constitution. This Act shall take effect at a time when the Oregon Constitution does allow the limitations contained in this Act.

Â Â Â Â Â  (s) When the Measure 9 limits were in effect during the 1996 election cycle, candidates were able to amass sufficient funds to campaign effectively and have their voices rise to the level of public notice, using the contributions allowed by Measure 9. A more recent example shows that the contribution limits in this Act will allow effective campaigns. In 2004, Tom Potter won the election for Mayor of Portland, in a race involving over 350,000 registered voters, while limiting his campaign to contributions from individuals not exceeding $25 per individual in the primary and $100 per individual in the general election campaign. The reasonable limits in this Act will increase competition for public office, foster a greater robustness of political debate in
Oregon
, and alleviate the adverse effects noted above.

Â Â Â Â Â  (t) Limiting contributions will encourage candidates to spend more time in direct contact with voters in their districts and less time raising funds from large contributors, thus improving their understanding of public needs and policy solutions.

Â Â Â Â Â  (u) So-called Âindependent expendituresÂ supporting or opposing one or more candidates must also be regulated and disclosed, in order to avoid circumvention of the limits on political contributions. In 2004, for example, these Âindependent expendituresÂ supporting or opposing federal candidates amounted to more than $500 million and provided conduits for corporations, unions, and wealthy individuals to circumvent limits on contributions to candidates for federal office.

Â Â Â Â Â  (v) When campaign contribution limits were in place in
Oregon
Âs 1996 election cycle, Âindependent expendituresÂ increased from a negligible level to over $1.85 million, as large donors evaded the contribution limits by funding non-candidate organizations that conducted express advocacy and electioneering campaigns to support or oppose candidates. These large expenditures corrupt the political process in the same manner as large contributions, with the same adverse effects noted above, because (1) candidates and elected officials are aware of the sources of the Âindependent expendituresÂ supporting or opposing their candidacies and (2) such expenditures allow the sources to exercise undue influence over the outcome of elections. These influences are even more severe than in the case of direct, publicly-reported contributions to a candidate campaign, because the connections between the candidate and those funding Âindependent expenditureÂ campaigns are known to the candidate but far less apparent to the public. Further, the candidate can publicly disavow the independent expenditures, which nevertheless remain effective in influencing voters and in helping the candidate.

Â Â Â Â Â  (w) The effective exercise of the right to vote requires timely access to understandable information about contributions and expenditures to influence the outcome of elections. Therefore, this Act requires:

Â Â Â Â Â  (1) More effective reporting of campaign contributions and expenditures, including so-called Âindependent expenditureÂ campaigns, which is particularly necessary in light of OregonÂs distribution of vote-by-mail ballots weeks prior to election day; and

Â Â Â Â Â  (2) Effective and prompt disclosure of the identities of large donors in communications to voters by independent expenditure campaigns (including the businesses of those donors).

Â Â Â Â Â  (x) As all levels of government in the United States are adopting more controls on political campaign contributions and expenditures, the courts are issuing many new decisions on whether the variety of new controls are consistent with the United States Constitution. Drafting and enacting a ballot measure, and completing judicial review of its provisions through all levels of the courts, takes a minimum of several years. If any specific limitation or threshold or time period or age limit in this Act is ultimately found to conflict with the United States Constitution or with the Oregon Constitution, the public interest will best be served by (1) swiftly adjusting the conflicting provision so that the conflict is removed or, if that is not possible, then (2) severing the conflicting provision so that the remainder of this Act remains fully in effect.

Â Â Â Â Â  (y) Under the limits in this Act, the people of Oregon will have ample opportunities to express their opinions and level of support for or opposition to candidates; to form and fund effective organizations to express political views; and to enjoy the freedoms of speech and association.

Â Â Â Â Â  (2) Definitions.

Â Â Â Â Â  Except for the definitions provided in this section, the definitions in Chapter 260 of Oregon Revised Statutes shall apply to this Act.

Â Â Â Â Â  (a) ÂBusiness entityÂ means any corporation, partnership, limited liability company, proprietorship, or other form of business organization which creates an entity which is legally separate from individuals.

Â Â Â Â Â  (b) ÂCampaignÂ means any communication to voters for the purpose of influencing the outcome of any contest.

Â Â Â Â Â  (c) ÂCandidateÂ shall have the meaning provided in Chapter 260, except that it includes a public office holder against whom a prospective recall petition has been filed and has not expired pursuant to ORS 249.875.

Â Â Â Â Â  (d) ÂCandidate committeeÂ means any entity or any combination of individuals and/or entities, that receives a contribution or makes an expenditure under the authority of a candidate. Every candidate committee shall register with the Secretary of State prior to receiving a contribution or making an expenditure. A candidate shall control only one candidate committee.

Â Â Â Â Â  (e) ÂCandidate contributionÂ means any contribution made to support or oppose the nomination or election of any candidate or candidates.

Â Â Â Â Â  (f) ÂCandidate surveyÂ means a publication showing the positions of all candidates for a public office on selected bills, proposals, or issues; provided, that:

Â Â Â Â Â  (1) The sponsor timely provides the survey questionnaire and a reasonable time for responding to all candidates for the office; and

Â Â Â Â Â  (2) The publication consists of the questions posed and the responses of all responding candidates and may include descriptions of the bills or proposals and the positions thereon of the organization publishing the survey.

Â Â Â Â Â  (g) ÂCashÂ means currency and any other means of payment that does not identify the payor on the written or electronic instrument of payment.

Â Â Â Â Â  (h) ÂContestÂ means any electoral contest among one or more candidates for a non-federal public office.

Â Â Â Â Â  (i) Contributions and Expenditures.

Â Â Â Â Â  (1) ÂContributionÂ or ÂcontributeÂ includes:

Â Â Â Â Â  (A) The payment, loan, gift, forgiving of indebtedness, or furnishing without equivalent compensation or consideration, of money, services, supplies, equipment or any other thing of value to or on behalf of, or for reducing the debt of, a candidate, candidate committee, political committee, or political party; and

Â Â Â Â Â  (B) Any unfulfilled pledge, subscription, agreement or promise, whether or not legally enforceable, to make a contribution.

Â Â Â Â Â  (2) ÂExpenditureÂ or ÂexpendÂ includes:

Â Â Â Â Â  (A) The payment or furnishing to anyone of money or any thing of value in consideration for any services, supplies, equipment or other thing of value performed or furnished for any reason, or the incurring or repayment of indebtedness or obligation, including the creation of an account payable:

Â Â Â Â Â  1) For the purpose of influencing the outcome of any contest; or

Â Â Â Â Â  2) By or on behalf of, or for reducing the debt of, a candidate, candidate committee, political committee, political party, or independent expenditure campaign; and

Â Â Â Â Â  (B) Any unfulfilled pledge, subscription, agreement or promise, whether or not legally enforceable, to make an expenditure.

Â Â Â Â Â  (3) Any expenditure of personal funds by a candidate to influence the outcome of the candidateÂs contest constitutes both a contribution to the candidate committee and an expenditure by the candidate committee.

Â Â Â Â Â  (4) ÂContributionÂ and ÂExpenditureÂ do not include:

Â Â Â Â Â  (A) Volunteer personal services (including those of the candidate) for which no compensation is asked or given, including unreimbursed travel expenses incidental thereto;

Â Â Â Â Â  (B) Any bona fide news story, commentary or editorial distributed through the facilities of any media organization, including any television or radio station, newspaper, magazine or other regularly published periodical; provided, that the media organization:

Â Â Â Â Â  1) Is not paid by any individual or entity for distributing the news story, commentary or editorial, apart from normal advertisers;

Â Â Â Â Â  2) Is not owned or controlled by one or more candidates, political committees, or political parties; and

Â Â Â Â Â  3) Does not distribute the news story, commentary, or editorial to voters by unsolicited mailings or other means of distribution not sought by the recipient, including any paid advertisement in any other medium.

Â Â Â Â Â  (C) Nonpartisan activity solely to encourage individuals to vote or to register to vote, without expressing a preference regarding the outcome of any election;

Â Â Â Â Â  (D) Communication to its members, and not to the public, by a membership organization not organized primarily for the purpose of influencing the outcome of contests, including communication of an officeholder scorecard or candidate survey; or

Â Â Â Â Â  (E) Production of an officeholder scorecard or candidate survey and its distribution by paper or electronic copies (but not by paid advertising on television or radio) at a cost of less than twenty thousand dollars ($20,000) for distribution to the public.

Â Â Â Â Â  (F) Funds provided to candidate committees by entities of government pursuant to a system of public funding.

Â Â Â Â Â  (j) ÂCoordinated ExpenditureÂ means an expenditure coordinated with a candidate, candidate committee, political committee, or political party (hereinafter Âcoordinated entityÂ), including:

Â Â Â Â Â  (1) An expenditure made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, the coordinated entity or its agent;

Â Â Â Â Â  (2) An expenditure for the production, dissemination, distribution, or publication of any broadcast or any written, graphic, or other form of political advertising or campaign communication prepared by or for the coordinated entity or its agent;

Â Â Â Â Â  (3) An expenditure based on information, provided to the expender by the coordinated entity or its agent, about the coordinated entityÂs plans, projects, or needs; or

Â Â Â Â Â  (4) An expenditure by a person who, in the election cycle during which the expenditure is made:

Â Â Â Â Â  (A) Has served as a member, employee, fundraiser, agent, or advisor to the coordinated entity; or

Â Â Â Â Â  (B) Has received any form of compensation or reimbursement from the coordinated entity or its agent;

Â Â Â Â Â  (C) Has retained the professional services of any person who has provided campaign-related services to the coordinated entity.

Â Â Â Â Â  (k) ÂDominant contributorÂ means any individual or entity which contributes more than five hundred dollars ($500) during an election period to any candidate committee, political committee, political party, or independent expenditure campaign.

Â Â Â Â Â  (l) ÂElection cycleÂ means the period of time between one biennial general election and the next biennial general election, including any primary or other preliminary elections to select candidates. For any contest which does not occur at a biennial general election, Âelection cycleÂ means the period of time between an election at which a candidate is elected and the next election for that same office, disregarding any intervening primary or nominating election, any recall election, and any special election called to fill vacancies.

Â Â Â Â Â  (m) ÂElection periodÂ means:

Â Â Â Â Â  (1) The period beginning the day after a biennial general election and ending on the day of the next biennial primary election; and

Â Â Â Â Â  (2) The period beginning the day after a biennial primary election and ending on the day of the next biennial general election; and

Â Â Â Â Â  (3) For any recall election:

Â Â Â Â Â  (A) The period beginning the day that the prospective recall petition is approved for circulation and ending on the day that the completed recall petition is filed; and

Â Â Â Â Â  (B) The period beginning the day that the recall election is called or declared and ending on the day of the recall election.

Â Â Â Â Â  (4) For any special election called to fill a vacancy, the period beginning the day that the election is called or declared and ending on the day of the election.

Â Â Â Â Â  (n) ÂElectioneering communicationÂ means any communication (other than a tax-exempt informational communication) which:

Â Â Â Â Â  (1) Is distributed within thirty (30) days before regular ballots are distributed to voters in a primary election or sixty (60) days before regular ballots are distributed to voters in a general election or any other election at which a public office is filled;

Â Â Â Â Â  (2) Unambiguously refers to a candidate running in that election or to a political party with at least one candidate running in that election;

Â Â Â Â Â  (3) Is distributed so as to include voters who are eligible to vote for the candidate or for one or more of the candidates of the political party referenced in subsection (2) above;

Â Â Â Â Â  (4) Is distributed by means of payment to any communication medium, including television, radio, magazine, newspaper, outdoor advertising, direct mail, door-to-door delivery, or any other medium that receives actual or promised payment from the sponsor in excess of one thousand dollars ($1,000) for distributing one or more such communications; and

Â Â Â Â Â  (5) Either:

Â Â Â Â Â  (A) Includes the candidateÂs image; or

Â Â Â Â Â  (B) Refers to the candidateÂs prior or current position on a public policy issue (including votes, statements, or actions), or the position of the political party of the candidate, when such position has been raised in any public communication as distinguishing the candidate from others in the campaign; or

Â Â Â Â Â  (C) Refers to the candidateÂs personal history or activities, when such subjects have been raised in any public communication distinguishing the candidate from others in the campaign; or

Â Â Â Â Â  (D) Promotes or supports a candidate or political party or attacks or opposes a candidate or political party.

Â Â Â Â Â  (o) ÂEntityÂ means a corporation, limited liability company, labor organization, association, firm, partnership, joint stock company, club, organization or other combination of individuals and/or organization which has collective capacity.

Â Â Â Â Â  (p) ÂExpress advocacy communicationÂ means any communication to voters expressly advocating the election or defeat of one or more clearly identified candidates, including but not limited to expressions such as Âvote for,Â Âvote against,Â Âelect,Â Âre-elect,Â Âretain,Â Âreturn,Â Âchoose,Â Âdefeat,Â Âreject,Â Âsend home,Â Âsupport,Â Âoppose,Â Âshould be in office,Â Âshould not be in office,Â or Âdeserves your vote.Â

Â Â Â Â Â  (q) ÂIndependent expenditureÂ means an expenditure, by an individual or entity other than a candidate committee, on express advocacy communication or electioneering communication that is not a Âcoordinated expenditureÂ as defined in this Section (2).

Â Â Â Â Â  (r) ÂIndependent expenditure campaignÂ means the use of independent expenditures to engage in express advocacy communication or electioneering communication.

Â Â Â Â Â  (s) ÂIndividualÂ means a citizen or resident alien of the
United States
entitled to vote in federal elections; however, when this Act expresses a limitation or prohibition, ÂindividualÂ means any human being.

Â Â Â Â Â  (t) ÂMeasure committeeÂ means any entity, or any combination of individuals and/or entities, that receives a contribution or makes an expenditure in excess of two hundred dollars ($200) in any calendar year to support or oppose a ballot measure. A measure committee shall make no contributions or expenditures supporting or opposing any candidate for public office.

Â Â Â Â Â  (u) ÂMembership organizationÂ means a nonprofit organization having individual members who have paid dues to join or maintain membership in the organization.

Â Â Â Â Â  (1) It can be incorporated or unincorporated but cannot be formed or operated for the purpose of commercial enterprise.

Â Â Â Â Â  (2) It can transfer to one and only one small donor committee not more than forty percent of the dues paid by each individual member of the organization, with a limit of fifty dollars ($50) transferred per individual member per calendar year, with such transfers treated as having been contributed by each individual dues-paying member

Â Â Â Â Â  (3) It shall within thirty (30) days of such transfer notify each dues-paying member of the amount or percentage of dues transferred. Such notice may be provided by regular mail or electronic mail to each affected member or by posting the information on an Internet site. If the amount or percentage of dues transferred is the same for each member or category of members, the posting may state that amount or percentage and need not identify any member.

Â Â Â Â Â  (v) ÂOfficeholder scorecardÂ means a publication showing the votes on selected bills or proposals of all of the members of a government body that takes recorded votes. It can include descriptions of the bills or proposals and the positions thereon of the organization publishing the scorecard. It must include the votes of all of the members of the government body on these bills or proposals.

Â Â Â Â Â  (w) ÂPolitical committeeÂ means any entity or any combination of individuals and/or entities, that in any calendar year receives a contribution in excess of two hundred dollars ($200) or makes an expenditure in excess of one thousand dollars ($1,000) to support or oppose one or more candidates and/or political parties.

Â Â Â Â Â  (1) It does not include a candidate committee or any committee which does not support or oppose one or more candidates or political parties, such as a measure committee or committee seeking to place a measure on the ballot (other than a recall measure).

Â Â Â Â Â  (2) The following shall be treated as a single political committee: All political committees (except small donor committees) established, financed, maintained, or controlled by:

Â Â Â Â Â  (A) For corporations: the same corporation (including all corporate affiliates and subsidiaries) or substantially the same group of corporations;

Â Â Â Â Â  (B) For unions: the same labor organization unit, at any level, if the unit has authority to make an independent decision as to which candidates to support or oppose; or

Â Â Â Â Â  (C) For others, substantially the same group of individuals or entities or combinations thereof.

Â Â Â Â Â  (x) ÂPolitical nonprofit organizationÂ means a nonprofit corporation or association which:

Â Â Â Â Â  (1) Was formed for the express purpose of promoting political ideas;

Â Â Â Â Â  (2) Was not formed by one or more business entities or labor unions;

Â Â Â Â Â  (3) Cannot engage in business activities except those incidental to its political purpose, such as the sale of campaign buttons;

Â Â Â Â Â  (4) Has no shareholders or other individuals or entities affiliated so as to have a claim on its assets or income;

Â Â Â Â Â  (5) Cannot serve as a conduit for contributions or expenditures by corporations, other business entities or labor unions.

Â Â Â Â Â  (6) Has not, directly or indirectly, accepted any donation of money or any thing of value (including discounts on products or services) from any corporation, other business entity, or labor union.

Â Â Â Â Â  (7) Has not received any payment for providing products or services to corporations, other business entities, or labor unions.

Â Â Â Â Â  (y) ÂPolitical partyÂ means an assembly of electors qualified by law to nominate candidates for election to public office in
Oregon
. A political party or subdivision thereof shall make its contributions and expenditures by means of a political party finance committee.

Â Â Â Â Â  (z) ÂPolitical party finance committeeÂ means a political committee maintained by an
Oregon
political party or subdivision thereof.

Â Â Â Â Â  (aa) ÂProminently discloseÂ means that the communication states the following information about the dominant contributor or the self-funded candidate on all communications other than small campaign items: name, primary businesses engaged in, and total contributions and expenditures for the campaign at issue since the most recent biennial general election, with such statement:

Â Â Â Â Â  (1) Current to within ten (10) days of the printing of printed material or within five (5) days of the transmitting of a video or audio communication; and

Â Â Â Â Â  (2) Comprehensible to a person with average reading, vision, and hearing abilities, with any printed disclosure appearing in type not smaller than 8 points, any video disclosure remaining readable on the regular screen (not closed captioning) for a sufficient time to be read by a person with average vision and reading ability, and with any auditory disclosure spoken at a maximum rate of five words per second.

Â Â Â Â Â  (ab) ÂPublic officeÂ means any state, county, district, city, or other non-federal governmental office or position that is filled by the votes of electors, not including any political party office.

Â Â Â Â Â  (ac) ÂSmall campaign itemsÂ means:

Â Â Â Â Â  (1) Small items worn or carried by individuals, such as buttons, pins, stickers, bracelets, and pens;

Â Â Â Â Â  (2) Signs smaller than 6 square feet;

Â Â Â Â Â  (3) Any communication where the required prominent disclosure would violate any federal law or regulation; or

Â Â Â Â Â  (4) A distribution of one hundred (100) or fewer substantially similar pieces of literature.

Â Â Â Â Â  (ad) ÂSmall donor committeeÂ means a political committee established to accept only contributions from individuals and which cannot accept such contributions in amounts exceeding fifty dollars ($50) per individual per calendar year. The following shall be treated as a single small donor committee: All small donor committees established, financed, maintained, or controlled by:

Â Â Â Â Â  (A) For corporations: the same corporation (including all corporate affiliates and subsidiaries) or substantially the same group of corporations;

Â Â Â Â Â  (B) For unions: the same labor organization unit, at any level, if the unit has authority to make an independent decision as to which candidates to support or oppose; or

Â Â Â Â Â  (C) For others, substantially the same group of individuals or entities or combinations thereof.

Â Â Â Â Â  (ae) ÂTax-exempt informational communicationÂ is a communication that would otherwise be an electioneering communication but which is undertaken by an organization which:

Â Â Â Â Â  (1) Has received a determination letter from the Internal Revenue Service, designating it exempt from taxation under Internal Revenue Service Code Â§ 501(c)(3), and which has maintained such status;

Â Â Â Â Â  (2) Does not Âparticipate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of (or in opposition to) any candidate for public office,Â as prohibited by Internal Revenue Service Code Â§ 501(c)(3); and

Â Â Â Â Â  (3) Spends less than twenty thousand dollars ($20,000) in any calendar year to distribute such communications in
Oregon
.

Â Â Â Â Â  (3) Limits on Contributions relating to Candidates.

Â Â Â Â Â  (a) No corporation or labor union shall make any contribution to a candidate committee, political committee, or political party.

Â Â Â Â Â  (b) No individual or entity shall make a contribution to a candidate committee, political committee or political party, except as specifically allowed in this Act.

Â Â Â Â Â  (c) No candidate committee, political committee, political party, or other entity shall accept a contribution or make a contribution, except from funds obtained from the sources and in accordance with the contribution limits set forth in this Act.

Â Â Â Â Â  (d) An individual may make only the following contributions:

Â Â Â Â Â  (1) During any election period, to candidate committees, not more than:

Â Â Â Â Â  (A) Five hundred dollars ($500) to support or oppose candidates contesting for any particular statewide public office; and

Â Â Â Â Â  (B) One hundred dollars ($100) to support or oppose candidates contesting for any other particular public office.

Â Â Â Â Â  (2) During any calendar year, not more than:

Â Â Â Â Â  (A) Fifty dollars ($50) to any small donor committee;

Â Â Â Â Â  (B) Five hundred dollars ($500) to any other political committee;

Â Â Â Â Â  (C) Two thousand dollars ($2,000) in the aggregate to a political party, including all subdivisions thereof; and

Â Â Â Â Â  (D) Two thousand five hundred dollars ($2,500) in the aggregate to all candidate committees, political committees (including small donor committees), political parties, and political nonprofit organizations.

Â Â Â Â Â  (e) A political committee (other than a small donor committee or a political party finance committee) may make only the following contributions:

Â Â Â Â Â  (1) During any election period, to candidate committees, not more than:

Â Â Â Â Â  (A) Two thousand dollars ($2,000) to support or oppose candidates contesting for any particular statewide public office;

Â Â Â Â Â  (B) Four hundred dollars ($400) to support or oppose candidates contesting for any other particular public office.

Â Â Â Â Â  (2) During any calendar year, not more than two thousand dollars ($2,000) in the aggregate to a political party, including all subdivisions thereof.

Â Â Â Â Â  (f) A small donor committee may contribute to candidate committees, political committees, and political parties any amounts contributed to the small donor committee by individuals in amounts not exceeding $50 per individual per year.

Â Â Â Â Â  (g) A political party finance committee may contribute, during any election period, to candidate committees, not more than:

Â Â Â Â Â  (1) Fifty thousand dollars ($50,000) to support or oppose candidates contesting for any particular statewide public office;

Â Â Â Â Â  (2) Ten thousand dollars ($10,000) to support or oppose candidates contesting for any other particular public office.

Â Â Â Â Â  (h) A contribution to a candidate shall be deemed a contribution to the candidateÂs candidate committee.

Â Â Â Â Â  (i) No individual under sixteen (16) years of age shall make:

Â Â Â Â Â  (1) A contribution in excess of fifty dollars ($50) per election period to any candidate committee, political committee, or political party; or

Â Â Â Â Â  (2) Aggregate contributions per election period in excess of five hundred dollars ($500).

Â Â Â Â Â  (j) No individual under twelve (12) years of age shall make any contributions.

Â Â Â Â Â  (4) Candidate Personal Contributions and Expenditures.

Â Â Â Â Â  (a) A candidate may contribute to the candidateÂs own committee during any election period not more than:

Â Â Â Â Â  (1) Fifty thousand dollars ($50,000), if a candidate for any statewide public office; or

Â Â Â Â Â  (2) Ten thousand dollars ($10,000), if a candidate for any other public office; and

Â Â Â Â Â  (3) An additional fifty percent (50%) of these limits, if the candidate is not the incumbent for the public office sought.

Â Â Â Â Â  (b) Once a candidate has contributed more than $5,000 in the aggregate to the candidateÂs own committee during any election cycle:

Â Â Â Â Â  (1) The candidate committee shall report to the appropriate filing officer pursuant to ORS Chapter 260, within three (3) business days of its receipt, every subsequent contribution by the candidate during the election cycle; and

Â Â Â Â Â  (2) Every paid communication by the candidate committee shall prominently disclose the amount that the candidate has contributed to the candidateÂs committee during the election cycle.

Â Â Â Â Â  (c) If for any reason the limits in Section (4)(a) are not in effect and a candidate contributes more than the otherwise applicable limit stated in Section (4)(a):

Â Â Â Â Â  (1) The filing officer who receives reports under Section (4)(b) shall immediately notify all other candidates for the same particular nomination or public office; and

Â Â Â Â Â  (2) All limits on contributions to candidate committees under Section (3)(d)-(g) shall be increased for all other candidates seeking the same particular nomination or public office by the following factor: The amount contributed by the candidate to the candidateÂs committee divided by the limit stated in Section (4)(a) for that candidate, but not less than a factor of two.

Â Â Â Â Â  (d) A candidate shall make no loans to the candidateÂs own committee.

Â Â Â Â Â  (e) If for any reason subsection (d) above is not in effect, then every loan by a candidate to the candidateÂs own committee outstanding at the close of the election period shall be considered a contribution and shall not be repaid from committee funds.

Â Â Â Â Â  (f) All expenditures by a candidate regarding his or her candidacy shall be deemed a contribution to the candidateÂs committee.

Â Â Â Â Â  (5) Expenditures by or Coordinated with Candidates, Political Committees, or Political Parties.

Â Â Â Â Â  (a) No candidate committee, political committee, or political party shall expend funds to support or oppose a candidate, except those collected from the sources and in accordance with the contribution limits set forth in Section (3) of this Act.

Â Â Â Â Â  (b) A coordinated expenditure shall constitute both (1) a contribution to the relevant coordinated entity by the maker of the expenditure and (2) an expenditure by the relevant coordinated entity.

Â Â Â Â Â  (c) A candidate or political party may seek a determination that an expenditure is a coordinated expenditure benefitting an opposing candidate or political party by filing a petition with the Circuit Court of the county in which either candidate resides or in which the expenditure was made. The court shall schedule the petition for hearing not later than the third business day after its filing and service upon the benefitting candidate or party. The courts shall accord such petitions, and appeals therefrom, precedence on their dockets.

Â Â Â Â Â  (6) Independent Expenditures regarding Candidates.

Â Â Â Â Â  (a) No corporation or labor union shall make an independent expenditure to support or oppose any candidate or political party.

Â Â Â Â Â  (b) No individual or entity shall make an independent expenditure to support or oppose any candidate or political party, except as specifically allowed in this Act .

Â Â Â Â Â  (c) An individual in any calendar year shall make no independent expenditures in excess of :

Â Â Â Â Â  (1) Ten thousand dollars ($10,000) in the aggregate; and

Â Â Â Â Â  (2) An additional amount not greater than twenty percent (20%) of the amount of candidate personal contributions reported by another candidate for the same public office pursuant to Section (4)(b)(1) of this Act.

Â Â Â Â Â  (d) No individual under sixteen (16) years of age in any calendar year shall make independent expenditures in excess five hundred dollars ($500), and no individual under twelve (12) years of age shall make any independent expenditures.

Â Â Â Â Â  (e) Political committees (including small donor committees) and political parties may make independent expenditures from amounts received in compliance with the contribution limits of Section (3)(d) of this Act.

Â Â Â Â Â  (f) A political nonprofit organization may make independent expenditures from its organizational treasury; provided, that:

Â Â Â Â Â  (1) It spends only funds contributed to the organization by individuals in amounts that comply with the contribution limits applicable to a political committee;

Â Â Â Â Â  (2) It reports these expenditures in compliance with the disclosure requirements of Section (6)(g) and the reporting requirements of Section (6)(h).

Â Â Â Â Â  (g) Every communication funded by an independent expenditure campaign which has spent more than two thousand dollars ($2,000) since the most recent biennial general election shall prominently disclose all contributors who have contributed amounts equal to or more than the fifth largest dominant contributor to the independent expenditure campaign.

Â Â Â Â Â  (h) In addition to the reporting requirements set forth in ORS Chapter 260, an individual or entity making independent expenditures during any election cycle in excess of the threshold amount stated in any subsection below shall report to the appropriate filing officer under ORS Chapter 260 its independent expenditures and the sources of funding for those expenditures in the same manner and format as a political committee must report contributions and expenditures pursuant to ORS Chapter 260. The reports shall identify the candidate(s) each independent expenditure sought to support or oppose.

Â Â Â Â Â  (1) An individual or entity making or obligating such expenditures in excess of two hundred dollars ($200) shall report to the appropriate filing officer on the same schedule applicable to a political committee under ORS Chapter 260.

Â Â Â Â Â  (2) An individual or entity making or obligating such expenditures in excess of one thousand dollars ($1,000) shall report to the appropriate filing officer within five (5) business days of making or obligating the independent expenditure which causes this threshold to be exceeded. Subsequent independent expenditures by the same individual or entity shall again be reported within five (5) business days after each time its unreported expenditures exceeds this threshold.

Â Â Â Â Â  (3) If the level of unreported independent expenditures exceeds one thousand dollars ($1,000) during the period within 45 days before an election, the individual or entity shall report to the appropriate filing officer not later than 5 p.m. on the next business day after the making or obligating of the independent expenditure which causes this threshold to be exceeded.

Â Â Â Â Â  (7) Separate Segregated Political Committee Funds. Nothing in this Act shall prohibit any corporation, other business entity, or labor union from establishing or administering a separate, segregated fund that operates as a political committee; provided, that:

Â Â Â Â Â  (a) The fund consists solely of voluntary contributions from the employees, officers, shareholders, or members of the organization within the limits established by Section (3) of this Act for contributions by individuals to a political committee;

Â Â Â Â Â  (b) The fund is registered as a political committee with the appropriate registrar in the State of
Oregon
and complies with all laws pertaining to such a committee;

Â Â Â Â Â  (c) The corporation, other business entity, or labor union uses not more than five hundred dollars ($500) per year of treasury funds to create and administer the fund, with such expenditures reported as a specifically allowed contribution to the political committee; and

Â Â Â Â Â  (d) Any solicitation for contributions directed to employees of a corporation or other business entity states that there is no required contribution and that the employeeÂs response shall not affect the employeeÂs employment, shall not be provided to the employeeÂs supervisors or managers, and shall remain confidential to the extent allowed by law.

Â Â Â Â Â  (8) Reporting of Contributions and Expenditures.

Â Â Â Â Â  (a) The Secretary of State shall maintain a system of political campaign contributor handle registration.

Â Â Â Â Â  (1) Any individual or entity may apply for a handle, which shall consist of a simple, unique combination of letters and numbers for each registrant, such as the individualÂs initials and a number.

Â Â Â Â Â  (2) The handle application shall identify:

Â Â Â Â Â  (A) An individual applicant by name, residence address, year of birth, occupation, and employer; or

Â Â Â Â Â  (B) An entity applicant by name, type of business entity, business address, business phone number, business Internet web address (if any), and all types of businesses engaged in.

Â Â Â Â Â  (3) Any individual who makes aggregate contributions exceeding five hundred dollars ($500) in any election cycle shall obtain a handle and provide it to the recipient of any subsequent contribution by that individual.

Â Â Â Â Â  (4) Any individual or entity using a handle shall update the applicable information on file with the Secretary of State within thirty (30) days of any change to the information.

Â Â Â Â Â  (b) The Secretary of State shall accept campaign contribution and expenditure reports in a simple spreadsheet, database or web-based format that identifies each contribution by date of contribution and either:

Â Â Â Â Â  (1) Name, residence address, year of birth, occupation, and employer of the contributor, or

Â Â Â Â Â  (2) The contributorÂs handle on file. Such formats shall not require separately calculated subtotals.

Â Â Â Â Â  (c) Within five (5) business days of receipt, the Secretary of State shall report and make available on the Internet in an interactive database format all contribution and expenditure reports and all handle registrations. The format shall enable the user to determine the sources and amounts of reported contributions:

Â Â Â Â Â  (1) For each candidate committee, political committee, political party, and independent expenditure campaign; and

Â Â Â Â Â  (2) From each contributor who has contributed at least five hundred dollars ($500) during the election cycle.

Â Â Â Â Â  (9) Other Provisions.

Â Â Â Â Â  (a) No individual or entity shall make a contribution or expenditure in any name other than that of the individual or entity which in truth provides the contribution.

Â Â Â Â Â  (b) No corporation or other entity or employer shall, directly or indirectly:

Â Â Â Â Â  (1) Require any employee or contractor to make any contribution or independent expenditure to support or oppose any candidate; or

Â Â Â Â Â  (2) Provide or promise any benefit or impose or threaten any detriment due to the fact that an employee or contractor did or did not make such contributions or expenditures.

Â Â Â Â Â  (c) Within sixty (60) days after the close of the election cycle for the office sought, the unexpended funds of a candidate committee at the close of the election cycle for the office sought shall revert to the State of Oregon to offset the cost of producing the VotersÂ Pamphlet, except for those funds reasonably necessary to pay the obligations of the committee and to terminate its operations. A candidate elected to the Oregon Legislature may deposit not more than ten thousand dollars ($10,000) of the unexpended funds into the account maintained for legislative office expenses during the legislative session.

Â Â Â Â Â  (d) If, in the absence of this Section (9)(d), there would be entered in any court any order impairing the effectiveness of any provision of this Act on the ground that any of the numeric limits or thresholds, percentage limits or thresholds, time periods, or age limits specified in this Act conflict with the United States Constitution or Oregon Constitution, then we, the electors of Oregon, acting in our legislative capacity, hereby:

Â Â Â Â Â  (1) Increase the conflicting numeric limit or threshold by increments of one hundred dollars ($100) as many times as necessary to render it consistent with the constitution at issue;

Â Â Â Â Â  (2) Increase the conflicting percentage limit or threshold by increments of one percent as many times as necessary to render it consistent with the constitution at issue;

Â Â Â Â Â  (3) Increase or decrease the conflicting time period by increments of one day as many times as necessary to render that time period consistent with the constitution at issue; and

Â Â Â Â Â  (4) Decrease the conflicting age limit by increments of one year as many times as necessary to render it consistent with the constitution at issue;

A prohibition shall be considered a numeric limit of zero.

Â Â Â Â Â  (e) If, in the absence of this Section (9)(e), there would be entered in any court any order impairing the effectiveness of any part of this Act on the ground that the United States Constitution or Oregon Constitution requires that any type of individual or entity be wholly or partially exempt from any of the prohibitions or limitations in this Act, then we, the electors of Oregon, acting in our legislative capacity, hereby declare that the provisions of this Act shall be given a narrowing interpretation so as to avoid invalidation of any provision of this Act and to preserve its effectiveness to the maximum degree consistent with the constitutions.

Â Â Â Â Â  (f) If, on the effective date of this Act, the Oregon Constitution does not allow limitations on political campaign contributions or expenditures, this Act shall nevertheless be codified and shall become effective at the time that the Oregon Constitution is found to allow, or is amended to allow, such limitations.

Â Â Â Â Â  (10) Enforcement provisions.

Â Â Â Â Â  (a) The provisions of this Act shall be administered and enforced by the Secretary of State and the Attorney General.

Â Â Â Â Â  (b) Each violation of any provision in this Act shall be punishable by imposition of a civil fine which is not less than five times, nor more than twenty times, the amount of the unlawful contribution or expenditure.

Â Â Â Â Â  (c) Any person subjected to a violation of Section (7)(d), (9)(b)(1), or (9)(b)(2) shall have a civil cause of action against the violator and shall, upon proof of violation, recover a civil penalty of not less than $50,000 per incident of violation.

Â Â Â Â Â  (d) Any person may file a written complaint of a violation of any of the provisions of this Act with the Secretary of State, who shall immediately refer the complaint to an administrative law judge. The administrative law judge shall hold a hearing on the complaint within fifteen (15) days and shall render a final decision within fifteen (15) days of the hearing. The decision shall include any appropriate order, sanction, or relief authorized by statute. Upon motion, the complainant or defendant shall be granted extensions of up to thirty (30) days or longer upon showing of good cause. The decision of the administrative law judge shall be final and subject to review by the Court of Appeals as an agency decision in a contested case. The decision shall be enforced by the Secretary of State or the Attorney General. If neither of them enforces the decision within thirty (30) days of the decision becoming final, the complainant may bring a civil action in a representative capacity for the collection of the applicable civil penalty, payable to the State of
Oregon
.

Â Â Â Â Â  (11) Supersession and Severability.

The provisions of this Act shall supersede any provision of law with which they may conflict. For the purpose of determining constitutionality, every section, subsection, and subdivision thereof of this Act, at any level of subdivision, shall be evaluated separately. If any section, subsection or subdivision at any level is held invalid, the remaining sections, subsections and subdivisions shall not be affected and shall remain in full force and effect. The courts shall sever those sections, subsections, and subdivisions necessary to render this Act consistent with the United States Constitution and with the Oregon Constitution. Each section, subsection, and subdivision thereof, at any level of subdivision, shall be considered severable, individually or in any combination. [2007 c.3]

Â Â Â Â Â  259.005 [1973 c.796 Â§2; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.010 [1971 c.647 Â§1; 1973 c.796 Â§3; 1977 c.301 Â§6; 1979 c.190 Â§280; renumbered 255.005]

Â Â Â Â Â  259.020 [1971 c.647 Â§2; 1973 c.796 Â§4; 1975 c.286 Â§13; 1975 c.598 Â§1; 1975 c.782 Â§Â§50,50a; 1979 c.108 Â§6; 1979 c.190 Â§281; renumbered 255.012]

Â Â Â Â Â  259.030 [1971 c.647 Â§3; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.035 [1975 c.647 Â§13; 1979 c.190 Â§286; renumbered 255.055]

Â Â Â Â Â  259.040 [1971 c.647 Â§25; 1977 c.516 Â§7; 1979 c.190 Â§283; 1979 c.533 Â§4; renumbered 255.022]

Â Â Â Â Â  259.045 [1977 c.516 Â§6; 1979 c.190 Â§303; renumbered 255.265]

Â Â Â Â Â  259.050 [1971 c.647 Â§Â§18,19,20; 1975 c.647 Â§2; repealed by c.190 Â§431]

Â Â Â Â Â  259.060 [1971 c.647 Â§4; 1979 c.190 Â§307; repealed by 1979 c.519 Â§38]

Â Â Â Â Â  259.070 [1971 c.647 Â§6; 1974 c.45 Â§6; 1977 c.829 Â§19; 1979 c.190 Â§301; renumbered 255.035]

Â Â Â Â Â  259.075 [1977 c.829 Â§2; 1979 c.190 Â§302; renumbered 255.245]

Â Â Â Â Â  259.080 [1971 c.647 Â§5; 1975 c.647 Â§3; 1977 c.301 Â§6a; 1979 c.190 Â§287; renumbered 255.075]

Â Â Â Â Â  259.090 [1971 c.647 Â§7; 1975 c.647 Â§4; 1977 c.301 Â§7; 1979 c.190 Â§288; renumbered 255.085]

Â Â Â Â Â  259.100 [1971 c.647 Â§8; 1975 c.647 Â§5; 1977 c.301 Â§8; 1979 c.190 Â§289; 1979 c.519 Â§30; renumbered 255.095]

Â Â Â Â Â  259.110 [1971 c.647 Â§9; 1977 c.301 Â§9; 1979 c.190 Â§300; renumbered 255.215]

Â Â Â Â Â  259.120 [1971 c.647 Â§10; 1973 c.796 Â§8; 1977 c.301 Â§10; 1979 c.190 Â§306; 1979 c.317 Â§20b; 1979 c.519 Â§31a; renumbered 255.285]

Â Â Â Â Â  259.130 [1971 c.647 Â§11; 1979 c.317 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.140 [1971 c.647 Â§12; 1979 c.317 Â§22; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.150 [1971 c.647 Â§13; 1975 c.647 Â§6; 1979 c.317 Â§23a; 1979 c.519 Â§31; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.160 [1971 c.647 Â§21; 1979 c.190 Â§284; renumbered 255.035]

Â Â Â Â Â  259.170 [1971 c.647 Â§22; 1973 c.796 Â§9; repealed by 1977 c.301 Â§15]

Â Â Â Â Â  259.180 [1971 c.647 Â§14; 1975 c.647 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.190 [1971 c.647 Â§15; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.200 [1971 c.647 Â§16; 1975 c.647 Â§8; 1977 c.301 Â§11; 1979 c.190 Â§308; 1979 c.317 Â§24c; 1979 c.519 Â§32a; renumbered 255.295]

Â Â Â Â Â  259.210 [1971 c.647 Â§17; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  259.220 [1971 c.647 Â§23; 1979 c.190 Â§304; 1979 c.317 Â§25a; renumbered 255.275]

Â Â Â Â Â  259.230 [1971 c.647 Â§148; 1975 c.647 Â§9; 1979 c.190 Â§309; 1979 c.519 Â§33a; renumbered 255.305]

Â Â Â Â Â  259.235 [1977 c.103 Â§4; 1979 c.190 Â§310; renumbered 255.325]

Â Â Â Â Â  259.240 [1973 c.796 Â§5; 1974 c.45 Â§1; 1975 c.647 Â§10; 1977 c.103 Â§1; 1977 c.149 Â§1; 1977 c.301 Â§12; 1977 c.681 Â§1; 1979 c.190 Â§311; 1979 c.316 Â§5b; renumbered 255.335]

Â Â Â Â Â  259.250 [1973 c.796 Â§6; 1974 c.45 Â§2; repealed by 1977 c.829 Â§23]

Â Â Â Â Â  259.260 [1973 c.796 Â§7; 1974 c.45 Â§3; 1975 c.647 Â§11; 1977 c.254 Â§2; 1977 c.301 Â§13a; 1979 c.190 Â§312; 1979 c.316 Â§5; renumbered 255.345]

Â Â Â Â Â  259.265 [1977 c.254 Â§2; 1979 c.190 Â§313; renumbered 255.355]

_______________



Chapter 260

Chapter 260 Â Campaign Finance Regulation; Election Offenses

2007 EDITION

CAMPAIGN FINANCE REGULATION; OFFENSES

ELECTIONS

ELECTION CAMPAIGN FINANCE REGULATION

(Generally)

260.005Â Â Â Â  Definitions

260.007Â Â Â Â  Exclusions from definitions of ÂcontributionÂ and ÂexpenditureÂ

(Treasurers, Statements of Organization and Accounts)

260.035Â Â Â Â  Treasurer and statement of organization for political committees; change in information

260.037Â Â Â Â  Treasurers for candidates; appointment; liability of candidate for default or violation

260.038Â Â Â Â  Treasurer of more than one candidate or committee; replacement of treasurer

260.039Â Â Â Â  Statement of organization of candidate or principal campaign committee

260.041Â Â Â Â  Principal campaign committee

260.042Â Â Â Â  Statement of organization of political committee

260.043Â Â Â Â  Exemptions for candidate who expects neither contributions nor expenditures to exceed $300

260.044Â Â Â Â  Statement of independent expenditures; when person considered political committee or principal campaign committee

260.045Â Â Â Â  Contributions received from out-of-state political committees; request for statement or affidavit

260.046Â Â Â Â  Discontinuance of statement of organization; rules

260.049Â Â Â Â  Reports to be filed by certain corporations; rules

260.052Â Â Â Â  Political committee identification number

260.054Â Â Â Â  Campaign account

260.055Â Â Â Â  Accounts of contributions and expenditures; inspection; preservation of accounts

260.056Â Â Â Â  Written loan agreements

(Statements of Contributions and Expenditures)

260.057Â Â Â Â  Electronic campaign finance filing system; schedule for filing; Internet availability; exclusions; rules

260.076Â Â Â Â  Statements of contributions received during session of Legislative Assembly

260.078Â Â Â Â  Reporting contributions and expenditures not previously reported

260.083Â Â Â Â  Contents of statements

260.085Â Â Â Â  Listing of occupation of contributor; procedure when occupation is unknown

260.102Â Â Â Â  Statements of persons reducing expenditure deficit

260.112Â Â Â Â  Filing of certificate by candidate or treasurer of political committee who expects neither contributions nor expenditures to exceed $2,000; schedule

260.118Â Â Â Â  Treasurer and statement of organization for initiative, referendum or recall petition; filing electronic statements of contributions and expenditures; schedule; rules

260.156Â Â Â Â  Rules for reporting expenditures and contributions

260.163Â Â Â Â  County or city campaign finance provisions

(Administration and Enforcement)

260.200Â Â Â Â  Secretary of State rules for accounts, forms, material to be retained and material not subject to disclosure

260.205Â Â Â Â  Inspection of statements; notice of failure to file correct statements; complaints

260.215Â Â Â Â  Examination and investigation of statements by filing officers; review of statements of candidates for state office; documentation of transactions

260.218Â Â Â Â  Subpoena authority

260.225Â Â Â Â  Court proceedings to compel filing of correct statements; attorney fees

260.232Â Â Â Â  Civil penalty for failure to file statement or to include required information

260.241Â Â Â Â  Removal from general election ballot for failure to file statement; notice to candidate

260.245Â Â Â Â  Withholding certificate of election or certificate of nomination for failure to file statement

260.255Â Â Â Â  Preservation of filed statements by filing officers; maintenance of data on Internet

260.262Â Â Â Â  Accounts of chief petitioners; review and inspection; retention; disclosure as public record; rules

ELECTION OFFENSES

(Administration and Enforcement)

260.315Â Â Â Â  Distribution of copies of law

260.345Â Â Â Â  Complaints or other information regarding violations; action by Secretary of State and Attorney General

260.351Â Â Â Â  Court proceedings for election law violations, generally

260.355Â Â Â Â  Deprivation of nomination or office for deliberate and material election violation

260.365Â Â Â Â  Election or appointment after deprivation of nomination or office for violation

260.368Â Â Â Â  Investigations of violations of prohibition on payment based on number of signatures obtained on petition

(Particular Offenses)

260.402Â Â Â Â  Contributions in false name

260.407Â Â Â Â  Use of contributed amounts for certain purposes

260.409Â Â Â Â  Expenditures for professional services rendered by candidate

260.422Â Â Â Â  Acceptance of employment where compensation to be contributed

260.432Â Â Â Â  Solicitation of public employees; activities of public employees during working hours

260.532Â Â Â Â  False publication relating to candidate or measure; civil action; damages; other remedies; limitation on action

260.550Â Â Â Â  Use of term ÂincumbentÂ

260.555Â Â Â Â  Prohibitions relating to circulation, filing or certification of initiative, referendum or recall petition

260.558Â Â Â Â  Payment for signing or not signing initiative, referendum or recall petition; sale or purchase of signature sheets

260.561Â Â Â Â  Liability of certain chief petitioners for violations committed by persons obtaining signatures on petition; exceptions

260.563Â Â Â Â  Liability of contractor obtaining signatures on petition for violations committed by subcontractor; exceptions

260.567Â Â Â Â  Alteration of information on petition signature sheet; exceptions

260.569Â Â Â Â  Payment based on signatures obtained on nominating petition or voter registration card

260.575Â Â Â Â  Use of threats and intimidation for purpose of extorting money

260.635Â Â Â Â  Bets and wagers on election results

260.645Â Â Â Â  Illegal acts relating to voting machines or vote tally systems

260.665Â Â Â Â  Undue influence to affect registration, voting, candidacy; solicitation of money or other benefits

260.675Â Â Â Â  Prohibited distribution of ballots

260.685Â Â Â Â  Elections official compliance with directives of Secretary of State

260.695Â Â Â Â  Prohibitions relating to voting

260.705Â Â Â Â  Premature release of vote tally

260.715Â Â Â Â  Prohibited conduct

SLATE MAILER ORGANIZATIONS

260.735Â Â Â Â  Statement of organization

260.737Â Â Â Â  Disclosures required on slate mailer; definitions

PENALTIES

260.993Â Â Â Â  Criminal penalties

260.995Â Â Â Â  Civil penalties

ELECTION CAMPAIGN FINANCE REGULATION

(Generally)

Â Â Â Â Â  260.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1)(a) ÂCandidateÂ means:

Â Â Â Â Â  (A) An individual whose name is printed on a ballot, for whom a declaration of candidacy, nominating petition or certificate of nomination to public office has been filed or whose name is expected to be or has been presented, with the individualÂs consent, for nomination or election to public office;

Â Â Â Â Â  (B) An individual who has solicited or received and accepted a contribution, made an expenditure, or given consent to an individual, organization, political party or political committee to solicit or receive and accept a contribution or make an expenditure on the individualÂs behalf to secure nomination or election to any public office at any time, whether or not the office for which the individual will seek nomination or election is known when the solicitation is made, the contribution is received and retained or the expenditure is made, and whether or not the name of the individual is printed on a ballot; or

Â Â Â Â Â  (C) A public office holder against whom a recall petition has been completed and filed.

Â Â Â Â Â  (b) For purposes of this section and ORS 260.035 to 260.156, ÂcandidateÂ does not include a candidate for the office of precinct committeeperson.

Â Â Â Â Â  (2) ÂCommittee directorÂ means any person who directly and substantially participates in decision-making on behalf of a political committee concerning the solicitation or expenditure of funds and the support of or opposition to candidates or measures. The officers of a political party shall be considered the directors of any political party committee of that party, unless otherwise provided in the partyÂs bylaws.

Â Â Â Â Â  (3)(a) Except as provided in ORS 260.007, ÂcontributeÂ or ÂcontributionÂ includes:

Â Â Â Â Â  (A) The payment, loan, gift, forgiving of indebtedness, or furnishing without equivalent compensation or consideration, of money, services other than personal services for which no compensation is asked or given, supplies, equipment or any other thing of value:

Â Â Â Â Â  (i) For the purpose of influencing an election for public office or an election on a measure, or of reducing the debt of a candidate for nomination or election to public office or the debt of a political committee; or

Â Â Â Â Â  (ii) To or on behalf of a candidate, political committee or measure; and

Â Â Â Â Â  (B) Any unfulfilled pledge, subscription, agreement or promise, whether or not legally enforceable, to make a contribution.

Â Â Â Â Â  (b) Regarding a contribution made for compensation or consideration of less than equivalent value, only the excess value of it shall be considered a contribution.

Â Â Â Â Â  (4)(a) ÂControlled committeeÂ means a political committee that, in connection with the making of contributions or expenditures:

Â Â Â Â Â  (A) Is controlled directly or indirectly by a candidate or a controlled committee; or

Â Â Â Â Â  (B) Acts jointly with a candidate or controlled committee.

Â Â Â Â Â  (b) For purposes of this subsection, a candidate controls a political committee if:

Â Â Â Â Â  (A) The candidate, the candidateÂs agent, a member of the candidateÂs immediate family or any other political committee that the candidate controls has a significant influence on the actions or decisions of the political committee; or

Â Â Â Â Â  (B) The candidateÂs principal campaign committee and the political committee both have the candidate or a member of the candidateÂs immediate family as a treasurer or director.

Â Â Â Â Â  (5) ÂCounty clerkÂ means the county clerk or the county official in charge of elections.

Â Â Â Â Â  (6) ÂElectorÂ means an individual qualified to vote under section 2, Article II of the Oregon Constitution.

Â Â Â Â Â  (7) Except as provided in ORS 260.007, ÂexpendÂ or ÂexpenditureÂ includes the payment or furnishing of money or anything of value or the incurring or repayment of indebtedness or obligation by or on behalf of a candidate, political committee or person in consideration for any services, supplies, equipment or other thing of value performed or furnished for any reason, including support of or opposition to a candidate, political committee or measure, or for reducing the debt of a candidate for nomination or election to public office. ÂExpenditureÂ also includes contributions made by a candidate or political committee to or on behalf of any other candidate or political committee.

Â Â Â Â Â  (8) ÂFiling officerÂ means:

Â Â Â Â Â  (a) The Secretary of State:

Â Â Â Â Â  (A) Regarding a candidate for public office;

Â Â Â Â Â  (B) Regarding a statement required to be filed under ORS 260.118;

Â Â Â Â Â  (C) Regarding any measure; or

Â Â Â Â Â  (D) Regarding any political committee.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, in the case of an irrigation district formed under ORS chapter 545:

Â Â Â Â Â  (A) The county clerk, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated wholly in one county;

Â Â Â Â Â  (B) The county clerk of the county in which the office of the secretary of the proposed irrigation district will be located, regarding any candidate for office or any measure at an irrigation district formation election where the proposed district is situated in more than one county; or

Â Â Â Â Â  (C) The secretary of the irrigation district for any election other than an irrigation district formation election.

Â Â Â Â Â  (9) ÂIndependent expenditureÂ means an expenditure by a person for a communication in support of or in opposition to a clearly identified candidate or measure that is not made with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measure. For purposes of this subsection:

Â Â Â Â Â  (a) A communication is Âin support of or in opposition toÂ a candidate or measure if:

Â Â Â Â Â  (A) The communication, taken in its context, clearly and unambiguously urges the election or defeat of a clearly identified candidate for nomination or election to public office, or the passage or defeat of a clearly identified measure;

Â Â Â Â Â  (B) The communication, as a whole, seeks action rather than simply conveying information; and

Â Â Â Â Â  (C) It is clear what action the communication advocates.

Â Â Â Â Â  (b) ÂAgentÂ means any person who has:

Â Â Â Â Â  (A) Actual oral or written authority, either express or implied, to make or to authorize the making of expenditures on behalf of a candidate or on behalf of a political committee supporting or opposing a measure; or

Â Â Â Â Â  (B) Been placed in a position within the campaign organization where it would reasonably appear that in the ordinary course of campaign-related activities the person may authorize expenditures.

Â Â Â Â Â  (c) ÂClearly identifiedÂ means, with respect to candidates:

Â Â Â Â Â  (A) The name of the candidate involved appears;

Â Â Â Â Â  (B) A photograph or drawing of the candidate appears; or

Â Â Â Â Â  (C) The identity of the candidate is apparent by unambiguous reference.

Â Â Â Â Â  (d) ÂClearly identifiedÂ means, with respect to measures:

Â Â Â Â Â  (A) The ballot number of the measure appears;

Â Â Â Â Â  (B) A description of the measureÂs subject or effect appears; or

Â Â Â Â Â  (C) The identity of the measure is apparent by unambiguous reference.

Â Â Â Â Â  (e) ÂMade with the cooperation or with the prior consent of, or in consultation with, or at the request or suggestion of, a candidate or any agent or authorized committee of the candidate, or any political committee or agent of a political committee supporting or opposing a measureÂ:

Â Â Â Â Â  (A) Means any arrangement, coordination or direction by the candidate or the candidateÂs agent, or by any political committee or agent of a political committee supporting or opposing a measure, prior to the publication, distribution, display or broadcast of the communication. An expenditure shall be presumed to be so made when it is:

Â Â Â Â Â  (i) Based on information about the plans, projects or needs of the candidate, or of the political committee supporting or opposing a measure, and provided to the expending person by the candidate or by the candidateÂs agent, or by any political committee or agent of a political committee supporting or opposing a measure, with a view toward having an expenditure made; or

Â Â Â Â Â  (ii) Made by or through any person who is or has been authorized to raise or expend funds, who is or has been an officer of a political committee authorized by the candidate or by a political committee or agent of a political committee supporting or opposing a measure, or who is or has been receiving any form of compensation or reimbursement from the candidate, the candidateÂs principal campaign committee or agent or from any political committee or agent of a political committee supporting or opposing a measure; and

Â Â Â Â Â  (B) Does not include providing to the expending person upon request a copy of this chapter or any rules adopted by the Secretary of State relating to independent expenditures.

Â Â Â Â Â  (10) ÂInitiative petitionÂ means a petition to initiate a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (11) ÂJudgeÂ means judge of the Supreme Court, Court of Appeals, circuit court or the Oregon Tax Court.

Â Â Â Â Â  (12) ÂMass mailingÂ means more than 200 substantially similar pieces of mail, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.

Â Â Â Â Â  (13) ÂMeasureÂ includes any of the following submitted to the people for their approval or rejection at an election:

Â Â Â Â Â  (a) A proposed law.

Â Â Â Â Â  (b) An Act or part of an Act of the Legislative Assembly.

Â Â Â Â Â  (c) A revision of or amendment to the Oregon Constitution.

Â Â Â Â Â  (d) Local, special or municipal legislation.

Â Â Â Â Â  (e) A proposition or question.

Â Â Â Â Â  (14) ÂOccupationÂ means:

Â Â Â Â Â  (a) The nature of an individualÂs principal business; and

Â Â Â Â Â  (b) If the individual is employed by another person, the business name and address, by city and state, of the employer.

Â Â Â Â Â  (15) ÂPersonÂ means an individual, corporation, limited liability company, labor organization, association, firm, partnership, joint stock company, club, organization or other combination of individuals having collective capacity.

Â Â Â Â Â  (16)(a) ÂPolitical committeeÂ means a combination of two or more individuals, or a person other than an individual, that has:

Â Â Â Â Â  (A) Received a contribution for the purpose of supporting or opposing a candidate, measure or political party; or

Â Â Â Â Â  (B) Made an expenditure for the purpose of supporting or opposing a candidate, measure or political party.

Â Â Â Â Â  (b) For purposes of paragraph (a)(B) of this subsection, an expenditure does not include:

Â Â Â Â Â  (A) A contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112; or

Â Â Â Â Â  (B) An independent expenditure for which a statement is required to be filed by a person under ORS 260.044 (1).

Â Â Â Â Â  (17) ÂPublic officeÂ means any national, state, county, district, city office or position, except a political party office, that is filled by the electors.

Â Â Â Â Â  (18) ÂRecall petitionÂ means a petition to recall a public officer for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (19) ÂReferendum petitionÂ means a petition to refer a measure for which a prospective petition has been filed but that is not yet a measure.

Â Â Â Â Â  (20) ÂRegular district electionÂ means the regular district election described in ORS 255.335.

Â Â Â Â Â  (21) ÂSlate mailerÂ means a mass mailing that supports or opposes a total of three or more candidates or measures.

Â Â Â Â Â  (22)(a) ÂSlate mailer organizationÂ means, except as provided in paragraph (b) of this subsection, any person who directly or indirectly:

Â Â Â Â Â  (A) Is involved in the production of one or more slate mailers and exercises control over the selection of the candidates and measures to be supported or opposed in the slate mailers; and

Â Â Â Â Â  (B) Receives or is promised payment for producing one or more slate mailers or for endorsing or opposing, or refraining from endorsing or opposing, a candidate or measure in one or more slate mailers.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, Âslate mailer organizationÂ does not include:

Â Â Â Â Â  (A) A political committee organized by a political party; or

Â Â Â Â Â  (B) A political committee organized by the caucus of either the Senate or the House of Representatives of the Legislative Assembly.

Â Â Â Â Â  (23) ÂState officeÂ means the office of Governor, Secretary of State, State Treasurer, Attorney General, Commissioner of the Bureau of Labor and Industries, Superintendent of Public Instruction, state Senator, state Representative, judge or district attorney. [1971 c.749 Â§1; 1973 c.744 Â§1; 1975 c.683 Â§6; 1977 c.678 Â§1; 1979 c.190 Â§339; 1983 c.350 Â§81; 1983 c.392 Â§8; 1985 c.808 Â§52; 1987 c.727 Â§1; 1989 c.80 Â§1; 1989 c.503 Â§41; 1991 c.87 Â§4; 1991 c.719 Â§61; 1993 c.18 Â§44; 1993 c.493 Â§52; 1993 c.710 Â§1; 1993 c.797 Â§30; 1995 c.1 Â§1; 1995 c.607 Â§56; 1997 c.249 Â§77; 1999 c.318 Â§42; 1999 c.999 Â§1; 2001 c.82 Â§11; 2003 c.542 Â§9; 2005 c.797 Â§1; 2007 c.809 Â§Â§20,21; 2007 c.848 Â§28]

Â Â Â Â Â  260.007 Exclusions from definitions of ÂcontributionÂ and Âexpenditure.Â As used in this chapter, Âcontribute,Â Âcontribution,Â ÂexpendÂ or ÂexpenditureÂ does not include:

Â Â Â Â Â  (1) Any written news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other regularly published publication, unless a political committee owns the facility.

Â Â Â Â Â  (2) An individualÂs use of the individualÂs own personal residence, including a community room associated with the individualÂs residence, to conduct a reception for a candidate or political committee and the individualÂs cost of invitations, food and beverages provided at the reception.

Â Â Â Â Â  (3) A vendorÂs sale of food and beverages for use in a candidateÂs or political committeeÂs campaign at a charge less than the normal comparable charge, if the charge is at least equal to the cost of the food or beverages to the vendor.

Â Â Â Â Â  (4) Any unreimbursed payment for travel expenses an individual, including a candidate, makes on behalf of a candidate or political committee.

Â Â Â Â Â  (5) Any loan of money made by a financial institution as defined in ORS 706.008, other than any overdraft made with respect to a checking or savings account, if the loan bears the usual and customary interest rate for the category of loan involved, is made on a basis that ensures repayment, is evidenced by a written instrument and is subject to a due date or amortization schedule. However, each indorser or guarantor of the loan shall be considered to have contributed that portion of the total amount of the loan for which that person agreed to be liable in a written agreement, except if the indorser or guarantor is the candidateÂs spouse.

Â Â Â Â Â  (6) Nonpartisan activity designed to encourage individuals to vote or to register to vote.

Â Â Â Â Â  (7) Any communication a membership organization or corporation makes to its members, shareholders or employees if the membership organization or corporation is not organized primarily for the purpose of influencing an election.

Â Â Â Â Â  (8) The payment of compensation for legal and accounting services rendered to a candidate or political committee if the person paying for the services is the regular employer of the individual rendering the services and the services are solely for the purpose of ensuring compliance with the provisions of this chapter.

Â Â Â Â Â  (9) The payment by a state or local committee of a political party of the costs of preparation, display or mailing or other distribution incurred by the committee with respect to a printed slate card or sample ballot, or other printed listing, of three or more candidates for any public office for which an election is held in this state. This subsection does not apply to costs incurred by the committee with respect to a display of any such listing made on broadcasting stations or in newspapers, magazines or similar types of general public political advertising. [1995 c.1 Â§2; 1997 c.631 Â§429; 1999 c.999 Â§2; 2005 c.797 Â§2; 2007 c.71 Â§79]

Â Â Â Â Â  260.010 [Amended by 1969 c.279 Â§2; 1971 c.749 Â§25; renumbered 260.305]

Â Â Â Â Â  260.020 [Amended by 1957 c.643 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.025 [1971 c.749 Â§2; repealed by 1973 c.623 Â§3]

Â Â Â Â Â  260.027 [1973 c.623 Â§2; repealed by 1975 c.684 Â§11]

Â Â Â Â Â  260.030 [Amended by 1957 c.643 Â§3; 1971 c.749 Â§26; renumbered 260.315]

(Treasurers, Statements of Organization and Accounts)

Â Â Â Â Â  260.035 Treasurer and statement of organization for political committees; change in information. (1) Not later than the third business day after a political committee first receives a contribution or makes an expenditure, the political committee shall:

Â Â Â Â Â  (a) Appoint a treasurer who shall be an elector of this state;

Â Â Â Â Â  (b) Certify the name and address of the treasurer to the filing officer; and

Â Â Â Â Â  (c) File a statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (2) Contributions shall be received and expenditures made by or through the treasurer of the political committee.

Â Â Â Â Â  (3) Any change in information required under this section shall be indicated in an amended certification filed not later than the 10th day after the change in information. [1971 c.749 Â§3; 1973 c.744 Â§2; 1977 c.829 Â§20; 1979 c.190 Â§340; 1991 c.719 Â§62; 1999 c.999 Â§3]

Â Â Â Â Â  260.037 Treasurers for candidates; appointment; liability of candidate for default or violation. (1) A candidate may serve as the candidateÂs own treasurer or may appoint and certify to the filing officer the name and address of a treasurer.

Â Â Â Â Â  (2) A candidateÂs treasurer shall perform all the duties prescribed for the candidate under ORS 260.005 and 260.035 to 260.156.

Â Â Â Â Â  (3) The candidate, in addition to the treasurer, is personally responsible for the performance of the duties referred to in subsection (2) of this section. Any default or violation by the treasurer shall be conclusively considered a default or violation by the candidate. Any default or violation by the person designated by the candidate or treasurer under ORS 260.039, 260.042 or 260.057 is conclusively considered a default or violation by the candidate or treasurer. [1973 c.744 Â§4; 1979 c.190 Â§341; 1993 c.493 Â§53; 2007 c.570 Â§2]

Â Â Â Â Â  260.038 Treasurer of more than one candidate or committee; replacement of treasurer. (1) An individual may be appointed and serve as treasurer of a candidate and a political committee or of two or more candidates or political committees.

Â Â Â Â Â  (2) A candidate or political committee may remove a treasurer. In event of the death, resignation or removal of a treasurer before compliance with all obligations of a treasurer under ORS 260.005 and 260.035 to 260.156, a candidate may and a political committee shall appoint a successor and certify the name and address of the successor in the manner of an original appointment. [1979 c.190 Â§342; 1993 c.493 Â§54]

Â Â Â Â Â  260.039 Statement of organization of candidate or principal campaign committee. (1) Except as provided in ORS 260.043, a candidate who serves as the candidateÂs own treasurer, or the treasurer of the principal campaign committee, shall file a statement of organization with the filing officer. The statement shall include:

Â Â Â Â Â  (a) The name, address, occupation, office sought and party affiliation of the candidate. The address shall be the address of a residence, office, headquarters or similar location where the candidate may be conveniently located;

Â Â Â Â Â  (b) In the case of a principal campaign committee:

Â Â Â Â Â  (A) The name and address of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

Â Â Â Â Â  (B) The name, address and occupation of the committee director or directors, if any.

Â Â Â Â Â  (C) The name and address of the committee treasurer.

Â Â Â Â Â  (D) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement; and

Â Â Â Â Â  (c) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name and number of the account, the name of the account holder and the names of all persons who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (2) A candidate or treasurer may designate a person to receive any notice provided by a filing officer under ORS chapters 246 to 260. The candidate or treasurer shall include the name and address of the person in the statement of organization filed under this section. A filing officer who provides any notice under ORS chapters 246 to 260 to the candidate or treasurer shall also provide the notice to the person designated by the candidate or treasurer under this subsection.

Â Â Â Â Â  (3) Except as provided in ORS 260.043, a candidate who serves as the candidateÂs own treasurer shall file the statement of organization not later than the third business day after the candidate first receives a contribution or makes an expenditure. The treasurer of a principal campaign committee shall file the statement of organization not later than the date specified in ORS 260.035.

Â Â Â Â Â  (4) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (5) Except as provided in ORS 260.043, a candidate who serves as the candidateÂs own treasurer or the treasurer of the principal campaign committee of the candidate shall file a statement of organization under this section not later than the deadline for the candidate to file a nominating petition or declaration of candidacy under ORS 249.037 or a certificate of nomination under ORS 249.722.

Â Â Â Â Â  (6) Except as provided in ORS 260.043, a candidate who serves as the candidateÂs own treasurer or the treasurer of the principal campaign committee of a candidate shall file a new or amended statement of organization not later than the date that the candidate files a nominating petition, declaration of candidacy or certificate of nomination. [1987 c.727 Â§12; 1989 c.503 Â§18; 1991 c.107 Â§16; 1991 c.719 Â§53; 1993 c.493 Â§55; 1999 c.999 Â§4; 2001 c.965 Â§53; 2005 c.797 Â§3; 2005 c.809 Â§4; 2007 c.570 Â§3]

Â Â Â Â Â  260.040 [Amended by 1957 c.643 Â§4; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.041 Principal campaign committee. (1) Notwithstanding ORS 260.005 (16) and except as provided in ORS 260.043, a candidate shall designate a political committee as the candidateÂs principal campaign committee. A candidate may designate only one political committee as the candidateÂs principal campaign committee.

Â Â Â Â Â  (2) A political committee may not be designated as the principal campaign committee of more than one candidate. [1979 c.190 Â§343; 1999 c.999 Â§7; 2005 c.809 Â§23]

Â Â Â Â Â  260.042 Statement of organization of political committee. (1) The treasurer of a political committee shall file a statement of organization with the filing officer. The statement shall include:

Â Â Â Â Â  (a) The name, address and nature of the committee. The address shall be the address of a residence, office, headquarters or similar location where the political committee or a responsible officer of the political committee may be conveniently located.

Â Â Â Â Â  (b) The name, address and occupation of the committee director or directors.

Â Â Â Â Â  (c) The name and address of the committee treasurer.

Â Â Â Â Â  (d) The name and address of any other political committee of which two or more committee directors are also directors of the committee filing the statement.

Â Â Â Â Â  (e) The name, office sought, and party affiliation of each candidate whom the committee is supporting or specifically opposing or intends to support or specifically oppose, when known, or, if the committee is supporting or specifically opposing all the candidates of a given party, the name of that party.

Â Â Â Â Â  (f) A designation of any measure that the committee is opposing or supporting, or intends to support or oppose.

Â Â Â Â Â  (g) The name of the financial institution in which the campaign account required under ORS 260.054 is established, the name and number of the account, the name of the account holder and the names of all persons who have signature authority for the account. The Secretary of State may not disclose information received by the secretary under this paragraph except as necessary for purposes of enforcing the provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (h) A statement of whether the committee is a controlled committee.

Â Â Â Â Â  (2) A treasurer shall designate a person to receive any notice provided by a filing officer under ORS chapters 246 to 260. The treasurer shall include the name and address of the person in a statement of organization filed under this section. A filing officer who provides any notice under ORS chapters 246 to 260 to the treasurer of the political committee shall also provide the notice to the person designated by the treasurer under this subsection.

Â Â Â Â Â  (3) The statement of organization shall be filed not later than the date specified in ORS 260.035.

Â Â Â Â Â  (4) Any change in information submitted in a statement of organization under subsection (1) of this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information.

Â Â Â Â Â  (5) This section does not apply to a political committee that is a principal campaign committee or to a political committee exclusively supporting or opposing one or more candidates for federal or political party office. [1975 c.683 Â§Â§2,3; 1979 c.190 Â§344; 1981 c.234 Â§1; 1983 c.71 Â§10; 1985 c.808 Â§53; 2001 c.965 Â§54; 2005 c.797 Â§6; 2005 c.809 Â§5; 2007 c.570 Â§4]

Â Â Â Â Â  260.043 Exemptions for candidate who expects neither contributions nor expenditures to exceed $300. (1) A candidate who serves as the candidateÂs own treasurer and who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate to exceed $300 in total amount during a calendar year is not required to:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039;

Â Â Â Â Â  (b) Establish a single exclusive campaign account under ORS 260.054; or

Â Â Â Â Â  (c) File statements under ORS 260.057.

Â Â Â Â Â  (2) A candidate described in subsection (1) of this section must keep contribution and expenditure records for the previous 24 months.

Â Â Â Â Â  (3) If at any time following the filing of a nominating petition, declaration of candidacy or certificate of nomination and during the calendar year either the aggregate contributions or aggregate expenditures exceed $300, the candidate shall do all of the following:

Â Â Â Â Â  (a) File a statement of organization under ORS 260.039.

Â Â Â Â Â  (b) Establish a single exclusive campaign account as required under ORS 260.054.

Â Â Â Â Â  (c) File a statement under ORS 260.057 showing all contributions received and expenditures made. The statement shall be filed not later than seven calendar days after aggregate contributions or aggregate expenditures exceed $300 during a calendar year.

Â Â Â Â Â  (d) If necessary, file additional statements under ORS 260.057.

Â Â Â Â Â  (4) This section does not apply to candidates for federal office. [1999 c.999 Â§6; 2005 c.809 Â§Â§6,24]

Â Â Â Â Â  260.044 Statement of independent expenditures; when person considered political committee or principal campaign committee. (1) A person shall file a statement of independent expenditures if the person makes independent expenditures in a total amount of more than $100 in a calendar year. The statement shall be filed with the Secretary of State.

Â Â Â Â Â  (2) A statement described in subsection (1) of this section shall be filed not later than seven calendar days after the total amount of independent expenditures exceeds $100 in a calendar year. The accounting period for the statement required by subsection (1) of this section begins on the date that an independent expenditure is made. The statement shall specify the candidate or measure supported or opposed by the independent expenditure. The secretary by rule shall prescribe the form of the statement.

Â Â Â Â Â  (3) Notwithstanding ORS 260.005 (16), a person who solicits and receives a contribution or contributions is a political committee and shall file a statement of organization under ORS 260.042 and the statements required by ORS 260.057 or 260.076.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) An independent expenditure does not include a contribution to a candidate or political committee that is required to report the contribution on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112;

Â Â Â Â Â  (b) An independent expenditure does not include a contribution to a candidate who is not required to file a statement of organization under ORS 260.043; and

Â Â Â Â Â  (c) A person is not a political committee under subsection (3) of this section if all contributions received by the person are:

Â Â Â Â Â  (A) Designated to an identified candidate or political committee;

Â Â Â Â Â  (B) Delivered by the person to the designated candidate or political committee not later than seven business days after the contribution is received; and

Â Â Â Â Â  (C) Required to be reported as contributions by a candidate or political committee on a statement filed under ORS 260.057, 260.076 or 260.102 or a certificate filed under ORS 260.112. [Formerly 260.158; 1981 c.234 Â§8; 1981 c.303 Â§1; 1985 c.808 Â§54; 1987 c.267 Â§57; 1987 c.727 Â§2; 1993 c.493 Â§Â§56,57; 1995 c.712 Â§73; 1999 c.999 Â§8; 2001 c.82 Â§3; 2003 c.542 Â§10; 2005 c.797 Â§7; 2005 c.809 Â§Â§26,28a]

Â Â Â Â Â  260.045 Contributions received from out-of-state political committees; request for statement or affidavit. (1) If a candidate or treasurer receives a contribution of more than $100 from a political committee not in this state, the candidate or treasurer shall file the following if required under subsection (2) of this section:

Â Â Â Â Â  (a) A written statement of the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed more than $100 of the contribution. The statement shall be certified as true by an officer of the contributing political committee. As used in this paragraph, ÂaddressÂ includes street number and name, rural route number or post-office box, and city and state; or

Â Â Â Â Â  (b) An affidavit that to the best of the candidateÂs or treasurerÂs knowledge and belief the contributing political committee will not make contributions to candidates and treasurers in this state that exceed two-thirds, in total amount, of all contributions made by it in this state and elsewhere during the calendar year for which the statement is filed. The affidavit shall be filed at the same time the statement is filed regarding the contribution.

Â Â Â Â Â  (2) The statement or affidavit described in subsection (1) of this section shall be filed if:

Â Â Â Â Â  (a) Requested by the Secretary of State; or

Â Â Â Â Â  (b) The Secretary of State receives a request for the filing from any person made not later than six months after the deadline for filing a statement under ORS 260.057 or 260.118, if a candidate or treasurer files a statement reporting a contribution received from a political committee not in this state.

Â Â Â Â Â  (3) If requested under subsection (2) of this section, the statement or affidavit described in subsection (1) of this section shall be filed not later than 10 business days after a candidate or treasurer receives a request from the Secretary of State. [1971 c.749 Â§4; 1973 c.744 Â§5; 1975 c.675 Â§32; 1979 c.190 Â§346; 1981 c.234 Â§9; 1991 c.258 Â§2; 1991 c.719 Â§13; 1993 c.493 Â§105; 1999 c.999 Â§9; 2001 c.732 Â§7; 2001 c.965 Â§61; 2003 c.542 Â§11; 2005 c.797 Â§8; 2005 c.809 Â§Â§29,29a; 2007 c.848 Â§14]

Â Â Â Â Â  260.046 Discontinuance of statement of organization; rules. (1) A filing officer, in accordance with rules adopted by the Secretary of State, may discontinue the statement of organization of a candidate, principal campaign committee or political committee if the candidate, principal campaign committee or political committee has not filed a statement of contributions received or expenditures made under this chapter.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules prescribing conditions and procedures under which a filing officer may discontinue a statement of organization under this section.

Â Â Â Â Â  (3) If a filing officer discontinues a statement of organization under this section, the filing officer shall provide written notice to the candidate, principal campaign committee or political committee that the statement has been discontinued. [2005 c.797 Â§5]

Â Â Â Â Â  260.049 Reports to be filed by certain corporations; rules. (1) If the major source of revenue of a corporation is paid-in-capital and the primary purpose of the corporation is to support or oppose any candidate, measure or political party, and the corporation has made a contribution or an expenditure for that purpose, the corporation shall report to the Secretary of State the names, addresses and occupations of its shareholders and shall report the amount of paid-in-capital attributable to each shareholder.

Â Â Â Â Â  (2) The information required under subsection (1) of this section, including information on the nature and amount of all expenditures of money and in-kind contributions made by the corporation, shall be filed not later than seven calendar days after the contribution or expenditure is made.

Â Â Â Â Â  (3) The Secretary shall adopt by rule a form for the filing of the information required under this section. [1991 c.911 Â§3; 2005 c.809 Â§30]

Â Â Â Â Â  260.050 [Amended by 1957 c.643 Â§5; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.052 Political committee identification number. The Secretary of State shall assign an identification number to each political committee required to file a statement with the secretary under ORS 260.057. The political committee shall include the identification number with each contribution made by the political committee. [1991 c.719 Â§64; 2005 c.809 Â§31]

Â Â Â Â Â  260.054 Campaign account. (1) Each political committee shall establish a single exclusive campaign account in a financial institution, as defined in ORS 706.008. The financial institution must be located in this state and must ordinarily conduct business with the general public in this state.

Â Â Â Â Â  (2) A political committee shall maintain the campaign account in the financial institution in the name of the political committee. For purposes of this subsection, acronyms may not be used in the name of the political committee.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, all expenditures made by the political committee shall be drawn from the campaign account and:

Â Â Â Â Â  (a) Issued on a check signed by the candidate on whose behalf the account is established, by the treasurer of the political committee or by an individual designated by the candidate; or

Â Â Â Â Â  (b) Paid using a debit card or other form of electronic transaction.

Â Â Â Â Â  (4) Subsection (3) of this section does not prohibit a person from making a cash or other expenditure on behalf of the political committee and receiving reimbursement from the campaign account.

Â Â Â Â Â  (5) A contribution received by a candidate or the treasurer of a political committee, directly or indirectly, shall be deposited into the campaign account not later than seven calendar days after the date the contribution is received. This subsection does not apply to in-kind contributions received by a candidate or political committee.

Â Â Â Â Â  (6) This section does not prohibit the transfer of any amount deposited in the campaign account into a certificate of deposit, stock fund or other investment instrument.

Â Â Â Â Â  (7) The campaign account may not include any private moneys, other than contributions received by the political committee.

Â Â Â Â Â  (8) A political committee shall retain a copy of each financial institution account statement from the campaign account described in this section for not less than two years after the date the statement is issued by the financial institution.

Â Â Â Â Â  (9) Subsections (1) to (8) of this section do not apply to candidates described in ORS 260.043. [2005 c.809 Â§3; 2007 c.570 Â§8]

Â Â Â Â Â  260.055 Accounts of contributions and expenditures; inspection; preservation of accounts. (1) Each candidate, other than a candidate for political party office, and the treasurer of each political committee shall keep detailed accounts. The accounts shall be current as of not later than the seventh calendar day after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate or political committee that are required to be reported under ORS 260.057, 260.076 or 260.078. Subject to ORS 260.085, the accounts shall list all information required to be reported under ORS 260.083.

Â Â Â Â Â  (2) Accounts kept by a candidate or the treasurer of a political committee may be inspected under reasonable circumstances at any time before the election to which the accounts refer or during the period specified for retention of the accounts under subsection (3) of this section by any opposing candidate or the treasurer of any political committee for the same electoral contest. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction. The treasurers of political committees supporting a candidate may be joined with the candidate as defendants in a mandamus proceeding.

Â Â Â Â Â  (3) Accounts kept by a candidate or treasurer shall be preserved by the candidate or treasurer for at least two years after the date of the election to which the accounts refer or at least two years after the date the last statement is filed under ORS 260.057, whichever is later. [1971 c.749 Â§5; 1973 c.744 Â§6; 1977 c.268 Â§2; 1979 c.190 Â§347; 1981 c.234 Â§10; 1991 c.719 Â§14; 1991 c.911 Â§9; 1993 c.493 Â§59; 2001 c.82 Â§4; 2003 c.542 Â§12; 2005 c.809 Â§32]

Â Â Â Â Â  260.056 Written loan agreements. (1) A loan made by or to a candidate or political committee must be by written agreement.

Â Â Â Â Â  (2) A candidate or political committee shall keep a copy of any written loan agreement with the detailed accounts of the candidate or political committee required under ORS 260.055.

Â Â Â Â Â  (3) Notwithstanding ORS 260.055, a candidate or political committee shall preserve a written loan agreement until the loan is repaid. [2005 c.809 Â§19]

(Statements of Contributions and Expenditures)

Â Â Â Â Â  260.057 Electronic campaign finance filing system; schedule for filing; Internet availability; exclusions; rules. (1) The Secretary of State by rule shall adopt an electronic filing system to be used by:

Â Â Â Â Â  (a) All candidates and political committees to file with the secretary statements of contributions received and expenditures made by the candidates and political committees, as described in ORS 260.083; and

Â Â Â Â Â  (b) Treasurers appointed by the chief petitioners of initiative, referendum or recall petitions under ORS 260.118 to file with the secretary statements of contributions received and expenditures made by the treasurers and chief petitioners.

Â Â Â Â Â  (2)(a) A candidate for nomination or election at any primary or general election or a political committee supporting or opposing a candidate or measure at any primary or general election shall file a statement described in subsection (1) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This paragraph applies to contributions received and expenditures made during the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election and the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

Â Â Â Â Â  (b) For any special election, the secretary by rule may establish a period during which a candidate for nomination or election at the special election or a political committee supporting or opposing a candidate or measure at the special election must file a statement described in subsection (1) of this section not later than seven calendar days after a contribution is received or an expenditure is made.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, during a period not described in subsection (2) of this section, a candidate or political committee shall file a statement described in subsection (1) of this section not later than 30 calendar days after a contribution is received or an expenditure is made.

Â Â Â Â Â  (4)(a) If a candidate for nomination or election at any primary election or a political committee supporting or opposing a candidate or measure at any primary election receives a contribution or makes an expenditure prior to the 42nd calendar day before the date of the primary election and the candidate or political committee has not filed a statement of the contribution or expenditure under subsection (3) of this section by the 43rd calendar day before the date of the primary election, the candidate or political committee shall file a statement described in subsection (1) of this section not later than the 35th calendar day before the date of the primary election.

Â Â Â Â Â  (b) If a candidate for nomination or election at any general election or a political committee supporting or opposing a candidate or measure at any general election receives a contribution or makes an expenditure prior to the 42nd calendar day before the date of the general election and the candidate or political committee has not filed a statement of the contribution or expenditure under subsection (3) of this section by the 43rd calendar day before the date of the general election, the candidate or political committee shall file a statement described in subsection (1) of this section not later than the 35th calendar day before the date of the general election.

Â Â Â Â Â  (5) The electronic filing system shall be provided free of charge by the secretary and:

Â Â Â Â Â  (a) Accept electronic files that conform to the format prescribed by the secretary by rule; or

Â Â Â Â Â  (b) Be compatible with any other electronic filing application provided or approved by the secretary.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection, the secretary shall make all data filed electronically under this section and all information filed with the secretary under ORS 260.044, 260.045, 260.049, 260.085, 260.102 or 260.118 available on the Internet to the public free of charge according to a schedule adopted by the secretary by rule. The secretary shall make the data available in a searchable database that is easily accessible by the public.

Â Â Â Â Â  (b) The secretary may not make data that are filed electronically under this section or ORS 260.118 available to the public under this section, unless the data are required to be listed under ORS 260.083. The secretary may not disclose under ORS 192.410 to 192.505 any data that are filed electronically under this section or ORS 260.118, unless the data are required to be listed under ORS 260.083.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, each statement required by this section shall be signed and certified as true by the candidate or treasurer required to file it. Signatures shall be supplied in the manner specified by the secretary by rule.

Â Â Â Â Â  (b) A candidate or treasurer may designate a person to sign and certify as true a statement required by this section. The designation must be filed in writing with the secretary and must be renewed for each two-year period beginning January 1 of an even-numbered year.

Â Â Â Â Â  (8) Subsections (1) to (7) of this section do not apply to:

Â Â Â Â Â  (a) Candidates for federal office;

Â Â Â Â Â  (b) Candidates who are not required to file a statement of organization under ORS 260.043; or

Â Â Â Â Â  (c) Candidates or political committees who file certificates under ORS 260.112. [2005 c.809 Â§14; 2007 c.570 Â§1; 2007 c.848 Â§12]

Â Â Â Â Â  Note: Section 55, chapter 809, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 55. (1) During the period beginning on January 1, 2007, and ending on December 31, 2008, in setting the amount of a civil penalty under ORS 260.232, as amended by section 41 of this 2005 Act, for a violation involving a statement required to be filed using the electronic filing system described in section 14 of this 2005 Act [260.057], the Secretary of State shall consider as a mitigating circumstance any issues arising from the transition from a paper filing system to an electronic filing system for the filing of statements of contributions received and expenditures made under ORS chapter 260.

Â Â Â Â Â  (2) This section is repealed January 2, 2010. [2005 c.809 Â§55]

Â Â Â Â Â  260.058 [1981 c. 234 Â§3 (enacted in lieu of 260.072); 1983 c.71 Â§1; 1985 c.732 Â§1; 1987 c.727 Â§3; 1989 c.503 Â§Â§19, 20; 1989 c.1054 Â§1; 1993 c.493 Â§60; 1995 c.712 Â§74; 1999 c.999 Â§23; 2001 c.732 Â§2; 2005 c.797 Â§9; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.060 [Amended by 1957 c.643 Â§6; 1969 c.279 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.062 [1971 c.749 Â§6; 1973 c.744 Â§7; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.063 [1981 c.234 Â§4 (enacted in lieu of 260.072); 1983 c.71 Â§2; 1985 c.732 Â§2; 1987 c.727 Â§4; 1989 c.503 Â§Â§21,22; 1989 c.1054 Â§3; 1993 c.493 Â§61; 1995 c.712 Â§75; 1999 c.225 Â§1; 1999 c.999 Â§24; 2001 c.732 Â§3; 2005 c.797 Â§21; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.065 [1965 c.110 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.067 [1965 c.289 Â§2 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1969 c.243 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.068 [1981 c.234 Â§5 (enacted in lieu of 260.072); 1983 c.71 Â§3; 1985 c.732 Â§3; 1987 c.267 Â§60; 1987 c.727 Â§5; 1989 c.503 Â§Â§23,24; 1989 c.1054 Â§Â§5,6; 1991 c.911 Â§Â§5,6; 1993 c.493 Â§Â§62,63; 1995 c.712 Â§76; 1999 c.999 Â§25; 2001 c.732 Â§4; 2005 c.797 Â§10; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.070 [Amended by 1961 c.75 Â§1; repealed by 1965 c.289 Â§1 (260.067, 260.075 and 260.077 enacted in lieu of 260.070)]

Â Â Â Â Â  260.072 [1971 c.749 Â§7; 1973 c.744 Â§8; 1975 c.683 Â§7; 1977 c.678 Â§2; 1979 c.190 Â§348; repealed by 1981 c.234 Â§2 (260.058, 260.063, 260.068, 260.073 and 260.078 enacted in lieu of 260.072)]

Â Â Â Â Â  260.073 [1981 c.234 Â§6 (enacted in lieu of 260.072); 1983 c.71 Â§4; 1985 c.732 Â§4; 1985 c.808 Â§55; 1987 c.267 Â§61; 1987 c.727 Â§6; 1989 c.503 Â§Â§25,26; 1989 c.1054 Â§Â§7,8; 1991 c.911 Â§Â§7,8; 1993 c.493 Â§Â§65,66; 1995 c.712 Â§77; 1999 c.225 Â§2; 1999 c.999 Â§26; 2001 c.732 Â§5; 2005 c.797 Â§11; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.075 [1965 c.289 Â§3 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1967 c.469 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.076 Statements of contributions received during session of Legislative Assembly. (1) A legislative official, statewide official or candidate therefor, or the officialÂs or candidateÂs principal campaign committee, shall file statements showing contributions received by or on behalf of the official, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (2) The Governor, Governor-elect or a candidate for Governor, or the principal campaign committee of the Governor, Governor-elect or candidate, shall file statements showing contributions received by or on behalf of the Governor, Governor-elect, candidate or committee during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (3) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of a legislative official, statewide official or candidate therefor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending upon adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (4) A person or political committee affiliated with a political party, caucus of either house of the Legislative Assembly, legislative official, statewide official or the Governor, Governor-elect or candidate for Governor shall file statements showing contributions received by the person or committee on behalf of the Governor, Governor-elect or candidate for Governor, during the period beginning January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending 30 business days following adjournment of the regular biennial session of the Legislative Assembly, or during any special session of the Legislative Assembly.

Â Â Â Â Â  (5) A statement described in subsections (1) to (4) of this section shall be filed with the Secretary of State on a form prescribed by the secretary. For contributions received during the period beginning on January 1 immediately preceding a regular biennial session of the Legislative Assembly and ending on the first day of the regular biennial session, a statement shall be filed not later than two business days after the first day of the regular biennial session. For contributions received on or after the first day of the regular biennial session, a statement shall be filed not later than two business days after the date a contribution is received.

Â Â Â Â Â  (6) If a statement has been filed under subsections (1) to (4) of this section, the next statement filed by the Governor, Governor-elect, official, candidate, principal campaign committee or other political committee under ORS 260.057 shall include the contributions reported in statements filed under this section.

Â Â Â Â Â  (7) This section applies notwithstanding the filing of a certificate under ORS 260.112.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂLegislative officialÂ means any member or member-elect of the Legislative Assembly.

Â Â Â Â Â  (b) ÂStatewide officialÂ means the Secretary of State or Secretary of State-elect, State Treasurer or State Treasurer-elect, Superintendent of Public Instruction or Superintendent-elect of Public Instruction, Attorney General or Attorney General-elect and the Commissioner of the Bureau of Labor and Industries or the Commissioner-elect of the Bureau of Labor and Industries. [2001 c.82 Â§2; 2005 c.797 Â§23; 2005 c.809 Â§32a; 2007 c.570 Â§6]

Â Â Â Â Â  260.077 [1965 c.289 Â§4 (260.067, 260.075 and 260.077 enacted in lieu of 260.070); 1967 c.339 Â§3; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.078 Reporting contributions and expenditures not previously reported. If the first statement filed by a candidate, a candidateÂs principal campaign committee or a political committee under ORS 260.057 shows an unexpended balance of contributions not previously reported on hand, the statement shall list all contributions and expenditures giving rise to the unexpended balance of contributions in accordance with ORS 260.083. [1981 c.234 Â§7 (enacted in lieu of 260.072); 2003 c.542 Â§13; 2005 c.797 Â§12; 2005 c.809 Â§33]

Â Â Â Â Â  260.080 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.082 [1971 c.749 Â§8; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.083 Contents of statements. (1) A statement filed under ORS 260.057, 260.076 or 260.118 shall list:

Â Â Â Â Â  (a) Except as provided in ORS 260.085, for a contribution:

Â Â Â Â Â  (A) The name, occupation and address of each person, and the name and address of each political committee, that contributed an aggregate amount of more than $100 in a calendar year on behalf of a candidate or to a political committee and the total amount contributed by that person or political committee; and

Â Â Â Â Â  (B) The total amount of other contributions as a single item, but shall specify how those contributions were obtained.

Â Â Â Â Â  (b) For an expenditure:

Â Â Â Â Â  (A) The amount and purpose of each expenditure made in an aggregate amount of more than $100 to a payee, the name or, if applicable, the business name of the payee of the expenditure, and the city, or county if the payee is not located in a city, and state in which the payee is located; and

Â Â Â Â Â  (B) The total amount of other expenditures as a single item.

Â Â Â Â Â  (c) Each loan, whether repaid or not, made by or to the candidate or political committee. The statement shall list:

Â Â Â Â Â  (A) The name and address of each person shown as a cosigner or guarantor on a loan and the amount of the obligation undertaken by each cosigner or guarantor;

Â Â Â Â Â  (B) The name of the lender holding the loan; and

Â Â Â Â Â  (C) The terms of the loan, including the interest rate and repayment schedule.

Â Â Â Â Â  (2) If an expenditure in an amount exceeding $100 is a prepayment or a deposit made in consideration for any services, supplies, equipment or other thing of value to be performed or furnished at a future date, that portion of the deposit that has been expended shall be listed as an expenditure and the unexpended portion of the deposit shall be listed as an account receivable.

Â Â Â Â Â  (3) Anything of value paid for or contributed by any person shall be listed as both an in-kind contribution and an expenditure by the candidate or committee for whose benefit the payment or contribution was made.

Â Â Â Â Â  (4) If a candidate, political committee or chief petitioner under ORS 260.057 or 260.118 makes an expenditure that must be reported as an in-kind contribution and an expenditure as provided in subsection (3) of this section, the candidate, political committee or chief petitioner making the original expenditure shall, in any statement filed under ORS 260.057 or 260.118, identify the expenditure as an in-kind contribution and identify the candidate or political committee for whose benefit the expenditure was made.

Â Â Â Â Â  (5) Expenditures made by an agent of a candidate or political committee on behalf of the candidate or committee shall be reported in the same manner as if the expenditures had been made by the candidate or political committee.

Â Â Â Â Â  (6) If a political committee makes an expenditure that qualifies as an independent expenditure under ORS 260.005 (9), the listing of the expenditure under this section shall identify any candidates or measures that are the subject of the independent expenditure and state whether the independent expenditure was used to advocate the election, passage or defeat of the candidates or measures.

Â Â Â Â Â  (7) If a candidate, political committee, chief petitioner under ORS 260.118 or an agent of a candidate, political committee or chief petitioner makes an expenditure for the purpose of paying any person money or other valuable consideration for obtaining signatures on an initiative, referendum or recall petition, the statement described in this section shall list the total amount paid by the candidate, political committee, chief petitioner or agent for the purpose of obtaining signatures. The statement is not required to list the name or address of any person as payee or the amount paid to any person.

Â Â Â Â Â  (8)(a) A vendor who enters into a contract with a candidate or political committee to prepare or produce brochures, mailings, polls, other opinion research or television, radio or newspaper advertising, or to provide mail handling and postage, is not considered an agent of the candidate or political committee for purposes of subsection (5) of this section. The Secretary of State by rule may designate other specific products or services that would qualify a vendor for an exemption from reporting under this subsection.

Â Â Â Â Â  (b) Nothing in this section requires a vendor described in this subsection to disclose the vendorÂs internal or subcontracting costs for providing the specific product or service under paragraph (a) of this subsection.

Â Â Â Â Â  (9) As used in this section, ÂaddressÂ has the meaning given that term in rules adopted by the Secretary of State. [Formerly 260.162; 1981 c.234 Â§11; 1985 c.732 Â§5; 1989 c.80 Â§4; 1989 c.503 Â§42; 1989 c.1054 Â§12; 1991 c.258 Â§1; 1991 c.719 Â§15; 1993 c.493 Â§68; 1995 c.1 Â§20; 1995 c.607 Â§87; 1999 c.262 Â§3; 1999 c.814 Â§1; 1999 c.999 Â§10; 2001 c.82 Â§5; 2001 c.965 Â§59; 2003 c.542 Â§14; 2005 c.797 Â§13; 2005 c.809 Â§Â§8,16]

Â Â Â Â Â  260.085 Listing of occupation of contributor; procedure when occupation is unknown. (1) An account required by ORS 260.055 and a statement required by ORS 260.083 to list the occupation of a contributor must list the occupation of the contributor in the account and on the first statement filed under ORS 260.057 or 260.076 after the contribution is received if the occupation is known to the candidate or political committee filing the statement.

Â Â Â Â Â  (2) If an account required by ORS 260.055 or a statement required by ORS 260.083 to list the occupation of a contributor does not list the occupation of the contributor as required by ORS 260.055 or on the first statement filed under ORS 260.057 or 260.076 after the contribution is received, the candidate or political committee shall file with the account and with the statement filed under ORS 260.057 documentation of a written request to the contributor to furnish the contributorÂs occupation.

Â Â Â Â Â  (3) If a candidate or political committee receives a contribution that does not identify the occupation of the contributor, the candidate or political committee shall make a written request to the contributor to furnish the occupation of the contributor within seven calendar days after receiving the contribution.

Â Â Â Â Â  (4) If a candidate or political committee receives information identifying the occupation of a contributor after making a written request under subsection (3) of this section, the candidate or political committee, within seven calendar days after receiving the information, shall include the contributorÂs occupation in the account kept under ORS 260.055 and in the contributorÂs entry filed under ORS 260.057. [1989 c.80 Â§3; 1991 c.719 Â§16; 1993 c.493 Â§69; 2001 c.82 Â§6; 2003 c.542 Â§15; 2005 c.797 Â§14; 2005 c.809 Â§34]

Â Â Â Â Â  260.090 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.092 [1971 c.749 Â§9; 1973 c.744 Â§13; 1975 c.683 Â§8; 1977 c.836 Â§9; 1979 c.190 Â§350; repealed by 1981 c.234 Â§19]

Â Â Â Â Â  260.100 [Repealed by 1957 c.643 Â§9]

Â Â Â Â Â  260.102 Statements of persons reducing expenditure deficit. (1) A person who receives or expends money or any other thing of value, after the date of an election, for the purpose of reducing an expenditure deficit shown by a statement of contributions and expenditures filed by a candidate or treasurer, shall file with the Secretary of State a statement showing the source of all moneys or other things of value received or expended if the person:

Â Â Â Â Â  (a) Is not the candidate or treasurer; and

Â Â Â Â Â  (b) Does not receive or expend the money or other thing of value through the candidate or treasurer.

Â Â Â Â Â  (2) The statement shall list the name, occupation and address of each person, or the name, address and primary nature of each political committee, who contributed an aggregate amount of more than $100 on behalf of a candidate or regarding a measure. The statement may list as a single item the total amount of other contributions, but shall specify how those contributions were obtained. The statement must be signed and certified as true by the person required to file it or by the personÂs authorized representative.

Â Â Â Â Â  (3) As used in this section, ÂaddressÂ includes street number and name, rural route number or post-office box, and city and state. [1971 c.749 Â§10; 1973 c.744 Â§14; 1975 c.675 Â§33; 1979 c.190 Â§351; 1991 c.258 Â§3; 1991 c.719 Â§17; 2005 c.809 Â§Â§35,35a]

Â Â Â Â Â  260.105 [1957 c.643 Â§1; 1959 c.416 Â§1; 1963 c.175 Â§1; 1971 c.749 Â§28; renumbered 260.345]

Â Â Â Â Â  260.110 [Amended by 1957 c.643 Â§7; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.112 Filing of certificate by candidate or treasurer of political committee who expects neither contributions nor expenditures to exceed $2,000; schedule. (1) A candidate or a treasurer of a political committee who expects neither the aggregate contributions to be received nor the aggregate expenditures to be made by or on behalf of the candidate or political committee to exceed $2,000 in total amount during the calendar year shall file a certificate to that effect with the Secretary of State. The candidate or treasurer shall make the certificate according to the best of the knowledge or belief of the candidate or treasurer. A candidate or treasurer filing a certificate under this section is not required to file statements under ORS 260.057. The certificate shall be filed:

Â Â Â Â Â  (a) By a candidate, not sooner than the date on which the candidate files a declaration of candidacy or nominating petition, accepts a nomination or is nominated to fill a vacancy in a nomination or in a partisan elective office, and not later than seven calendar days after the candidate receives a contribution or makes an expenditure.

Â Â Â Â Â  (b) By a treasurer of a political committee, not sooner than the date that the political committee files a statement of organization under ORS 260.042, and not later than seven calendar days after the political committee receives a contribution or makes an expenditure.

Â Â Â Â Â  (2) A candidate or political committee under this section must keep contribution and expenditure records during the calendar year.

Â Â Â Â Â  (3) If at any time following the filing of a certificate under subsection (1) of this section and during the calendar year either the aggregate contributions or aggregate expenditures exceed $2,000, the candidate or treasurer shall do all of the following:

Â Â Â Â Â  (a) File a statement under ORS 260.057 within seven calendar days after either the aggregate contributions or aggregate expenditures exceed $2,000. The statement shall reflect all contributions received and expenditures made by or on behalf of the candidate or political committee to that date, beginning January 1 of the calendar year.

Â Â Â Â Â  (b) If necessary, file additional statements under ORS 260.057.

Â Â Â Â Â  (4) This section does not apply to a candidate for federal office. [1971 c.749 Â§11; 1975 c.683 Â§9; 1977 c.644 Â§5; 1979 c.190 Â§352; 1981 c.234 Â§12; 1985 c.808 Â§56; 1987 c.727 Â§7; 1989 c.503 Â§27; 1991 c.87 Â§5; 1999 c.999 Â§22; 2005 c.797 Â§15; 2005 c.809 Â§36a]

Â Â Â Â Â  260.118 Treasurer and statement of organization for initiative, referendum or recall petition; filing electronic statements of contributions and expenditures; schedule; rules. (1) The chief petitioners of an initiative, referendum or recall petition shall appoint a treasurer. The treasurer shall be an elector of this state. Contributions shall be received and expenditures made by or through the treasurer.

Â Â Â Â Â  (2) The treasurer or a chief petitioner shall file a statement of organization with the appropriate filing officer. The treasurer or a chief petitioner shall file the statement not later than the third business day after the chief petitioners receive a contribution or make an expenditure relating to the initiative, referendum or recall petition. The statement shall include:

Â Â Â Â Â  (a) The name and address of the chief petitioners.

Â Â Â Â Â  (b) The name and address of the treasurer appointed under subsection (1) of this section.

Â Â Â Â Â  (c) A designation of the initiative, referendum or recall petition. The designation of the recall petition shall include the name of the officer whose recall is demanded.

Â Â Â Â Â  (3) If there is a change in the information submitted in a statement of organization under subsection (2) of this section, the treasurer or a chief petitioner shall file an amended statement of organization not later than the 10th day after the change in information.

Â Â Â Â Â  (4) The treasurer of an initiative, referendum or recall petition shall use the electronic filing system adopted under ORS 260.057 to file with the Secretary of State statements of contributions received and expenditures made by the treasurer, as described in ORS 260.083.

Â Â Â Â Â  (5) The treasurer of an initiative petition shall file a statement described in subsection (4) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This subsection applies to contributions received and expenditures made:

Â Â Â Â Â  (a) During the period beginning on the 42nd calendar day before the date that is four months before a general election and ending on the date that is four months before a general election; and

Â Â Â Â Â  (b) During the period beginning on the 42nd calendar day before the date of any primary election and ending on the date of the primary election and the period beginning on the 42nd calendar day before the date of any general election and ending on the date of the general election.

Â Â Â Â Â  (6) The treasurer of a referendum petition or a recall petition shall file a statement described in subsection (4) of this section not later than seven calendar days after a contribution is received or an expenditure is made. This subsection applies:

Â Â Â Â Â  (a) For a referendum petition, to contributions received and expenditures made during the period beginning on the date the treasurer is appointed under subsection (1) of this section and ending on the deadline for submitting signatures for verification; and

Â Â Â Â Â  (b) For a recall petition, to contributions received and expenditures made during the period beginning on the day after the date on which the statement of contributions received and expenditures made that is required under ORS 249.865 is filed and ending on the deadline for submitting signatures for verification.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, during a period not described in subsection (5) or (6) of this section, a treasurer of an initiative, referendum or recall petition shall file a statement described in subsection (4) of this section not later than 30 calendar days after a contribution is received or an expenditure is made.

Â Â Â Â Â  (8) If a treasurer of an initiative petition receives a contribution or makes an expenditure prior to the 42nd calendar day before the date that is four months before a general election, or the 42nd day before the date of the primary election or general election, and the treasurer has not filed a statement of the contribution or expenditure under subsection (4) of this section by the 43rd calendar day before the date that is four months before a general election, or the 43rd day before the date of the primary election or general election, the treasurer shall file a statement described in subsection (4) of this section not later than the 35th calendar day before the date that is four months before a general election, or the 35th day before the date of the primary election or general election.

Â Â Â Â Â  (9) For an initiative petition, the accounting period for the first statement filed under this section begins on the date the treasurer is appointed under subsection (1) of this section.

Â Â Â Â Â  (10) Each statement required under this section shall be signed and certified as true by a chief petitioner or by the treasurer. Signatures shall be supplied in the manner specified by the secretary by rule.

Â Â Â Â Â  (11) As used in this section, ÂcontributionÂ and ÂexpenditureÂ include a contribution or expenditure to or on behalf of an initiative, referendum or recall petition. [1983 c.71 Â§6; 1985 c.808 Â§57; 1987 c.210 Â§2; 1987 c.727 Â§8; 1991 c.719 Â§54; 1993 c.493 Â§Â§70,71; 1995 c.607 Â§57; 1999 c.999 Â§11; 2001 c.732 Â§1; 2001 c.965 Â§56; 2005 c.797 Â§16; 2005 c.809 Â§37; 2007 c.848 Â§13]

Â Â Â Â Â  260.120 [Amended by 1957 c.643 Â§8; 1961 c.67 Â§1; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.122 [1971 c.749 Â§12; 1973 c.744 Â§15; repealed by 1977 c.644 Â§7]

Â Â Â Â Â  260.130 [1967 c.339 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.132 [1971 c.749 Â§13; repealed by 1975 c.683 Â§15]

Â Â Â Â Â  260.142 [1971 c.749 Â§14; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.150 [1975 c.684 Â§5; 1979 c.190 Â§353; repealed by 1987 c.727 Â§15]

Â Â Â Â Â  260.152 [1971 c.749 Â§15; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.153 [1979 c.190 Â§354; repealed by 1987 c.727 Â§15]

Â Â Â Â Â  260.154 [1973 c.744 Â§10; repealed by 1975 c.684 Â§11]

Â Â Â Â Â  260.156 Rules for reporting expenditures and contributions. (1) The Secretary of State may adopt rules for the manner of determining and reporting expenditures and contributions under this chapter, including but not limited to rules for allocation of contributions and expenditures and for determination of fair market value of contributions other than money. Rules adopted under this section shall provide for proportional reporting of expenditures and contributions that benefit more than one candidate or political committee.

Â Â Â Â Â  (2) The valuation or allocation of any contribution or expenditure under a rule adopted by the Secretary of State before the contribution or expenditure was made or, if it is a continuing contribution or expenditure, the valuation or allocation of that part available to and used on behalf of the candidate after the adoption of the rule, shall be presumed to be the fair market value or allocation of it. [1973 c.744 Â§11; 1975 c.683 Â§10; 1975 c.684 Â§7a; 1979 c.190 Â§355; 2001 c.965 Â§64]

Â Â Â Â Â  260.158 [1973 c.744 Â§12; 1975 c.683 Â§10a; 1979 c.190 Â§345; renumbered 260.044]

Â Â Â Â Â  260.159 [1999 c.824 Â§7; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.160 [1995 c.1 Â§3; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.161 [2001 c.82 Â§13; repealed by 2005 c.809 Â§56]

Â Â Â Â Â  260.162 [1971 c.749 Â§16; 1973 c.744 Â§16; 1975 c.675 Â§34a; 1975 c.683 Â§11; 1979 c.190 Â§349; renumbered 260.083]

Â Â Â Â Â  260.163 County or city campaign finance provisions. (1) A county or city may adopt charter provisions or ordinances that:

Â Â Â Â Â  (a) Require the filing of electronic or paper statements of contributions received and expenditures made that are in addition to the statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

Â Â Â Â Â  (b) Require the filing of electronic or paper statements of independent expenditures made by persons in support of or in opposition to candidates for nomination or election to county or city office or in support of or in opposition to the adoption of a county or city measure that are in addition to the statements required to be filed under this chapter; or

Â Â Â Â Â  (c) Subject to subsection (2) of this section, designate the county clerk or city elections officer as the filing officer for:

Â Â Â Â Â  (A) Statements required to be filed under this chapter by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure;

Â Â Â Â Â  (B) Statements required to be filed under this chapter by persons making independent expenditures in support of or opposition to candidates for nomination or election to county or city office or in support of or opposition to the adoption of a county or city measure;

Â Â Â Â Â  (C) Any additional statements of contributions received or expenditures made that are required by a charter provision or ordinance to be filed by candidates for nomination or election to county or city office or by political committees supporting or opposing candidates for nomination or election to county or city office or the adoption of a county or city measure; or

Â Â Â Â Â  (D) Any additional statements of independent expenditures made that are required by a charter provision or ordinance to be filed by persons supporting or opposing candidates for nomination or election to county or city office or supporting or opposing the adoption of a county or city measure.

Â Â Â Â Â  (2) If a county or city adopts a charter provision or ordinance requiring the filing of statements of contributions received and expenditures made or the filing of statements of independent expenditures that are in addition to the statements required to be filed under this chapter, the charter provision or ordinance shall also designate the county clerk or city elections officer as the filing officer for the additional statements.

Â Â Â Â Â  (3) If a county or city adopts a charter provision or ordinance under subsection (1) of this section:

Â Â Â Â Â  (a) The county or city shall file a copy of the charter provision or ordinance with the Secretary of State; and

Â Â Â Â Â  (b) For purposes of this chapter, any additional statements required to be filed by the charter provision or ordinance are considered statements required to be filed under ORS 260.044 or 260.057.

Â Â Â Â Â  (4) If a county or city adopts a charter provision or ordinance under subsection (1) of this section that designates the county clerk or city elections officer as the filing officer for a statement described in subsection (1) of this section, any reference in this chapter to the filing officer or to the Secretary of State as the filing officer for the statement is considered a reference to the county clerk or the city elections officer. [2005 c.809 Â§Â§51,52]

Â Â Â Â Â  260.164 [1995 c.1 Â§15; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.165 [1987 c.902 Â§9; 1989 c.986 Â§2; 1989 c.987 Â§30; repealed by 1993 c.797 Â§33; amended by 1994 initiative, 1995 c.1 Â§21; repealed by 1995 c.607 Â§91]

Â Â Â Â Â  260.168 [1995 c.1 Â§4; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.170 [1987 c.902 Â§10; 1993 c.493 Â§71; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  260.172 [1995 c.1 Â§16; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.174 [Formerly 260.725; 1999 c.318 Â§43; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.175 [1987 c.902 Â§11; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  260.178 [1995 c.1 Â§5; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.180 [1995 c.1 Â§6; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.182 [1995 c.1 Â§7; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.184 [1995 c.1 Â§13; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.188 [1995 c.1 Â§8; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.190 [1995 c.1 Â§14; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.192 [1995 c.1 Â§17; repealed by 1999 c.999 Â§59]

(Administration and Enforcement)

Â Â Â Â Â  260.200 Secretary of State rules for accounts, forms, material to be retained and material not subject to disclosure. The Secretary of State by rule shall:

Â Â Â Â Â  (1) Prescribe a uniform system for accounts required by ORS 260.055.

Â Â Â Â Â  (2) Prescribe forms for statements and other information required under this chapter to be filed with filing officers, and furnish those forms to persons required to file those statements and other information.

Â Â Â Â Â  (3) Prescribe materials, including financial institution account statements and copies of checks, that a candidate or political committee must retain or provide to the secretary for purposes of administering or enforcing the provisions of this chapter. The secretary shall prescribe personal or confidential information that is not required to be disclosed under this subsection. [1971 c.749 Â§17; 1979 c.190 Â§356; 1985 c.808 Â§58; 1993 c.493 Â§72; 1999 c.999 Â§12; 2005 c.809 Â§7]

Â Â Â Â Â  260.202 [1995 c.1 Â§12; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.205 Inspection of statements; notice of failure to file correct statements; complaints. (1) A filing officer shall inspect each statement filed under ORS 260.057, 260.083, 260.102, 260.112 or 260.118 not later than the 10th business day after the filing deadline or the 10th business day after the statement is filed, whichever is later.

Â Â Â Â Â  (2) A filing officer immediately shall notify a person required to file a statement with the filing officer under ORS 260.057, 260.083, 260.102, 260.112 or 260.118 if:

Â Â Â Â Â  (a) Upon examination of relevant materials, it appears to the filing officer that the person has failed to file a required statement or that a statement filed with the filing officer by the person is insufficient; or

Â Â Â Â Â  (b) A complaint is filed with the filing officer under subsection (3) of this section.

Â Â Â Â Â  (3) An elector may file with a filing officer a complaint that a statement filed with the filing officer is insufficient or that a person has failed to file a required statement. The complaint shall be in writing, shall state in detail the reasons for complaint and shall be filed with the filing officer not later than the 90th day after the date the statement of which it complains is filed or should have been filed. [1971 c.749 Â§18; 1979 c.190 Â§357; 1981 c.142 Â§6; 1985 c.808 Â§59; 1991 c.719 Â§18; 1993 c.493 Â§73; 1999 c.999 Â§13; 2001 c.732 Â§6; 2003 c.542 Â§16; 2005 c.797 Â§25; 2005 c.809 Â§38a]

Â Â Â Â Â  260.210 [Amended by 1971 c.749 Â§36; renumbered 260.402]

Â Â Â Â Â  260.215 Examination and investigation of statements by filing officers; review of statements of candidates for state office; documentation of transactions. (1) For statements filed during each calendar year, each filing officer shall examine each statement filed with the filing officer under ORS 260.044 (1), 260.057, 260.083, 260.102, 260.112 or 260.118 (4) to determine whether the statement is sufficient. The filing officer shall examine statements under this section not later than 90 days after the end of each calendar quarter for statements filed during the previous calendar quarter.

Â Â Â Â Â  (2) The filing officer may require any person to answer in writing and upon oath or affirmation before a judge, justice of the peace, county clerk or notary public any question within the knowledge of that person concerning the source of any contribution. The filing officer shall advise the person of the penalty for failure to answer.

Â Â Â Â Â  (3)(a) For statements filed during each calendar year, in addition to the requirements of ORS 260.205 and this section, the Secretary of State shall review statements filed with the secretary under ORS 260.057 by the principal campaign committees of all candidates for nomination or election to state office. For each review, the secretary shall require a candidate or treasurer of a political committee to provide documentation of not more than eight transactions.

Â Â Â Â Â  (b) The secretary shall review statements under this subsection on a quarterly basis.

Â Â Â Â Â  (c) As used in this subsection, Âstate officeÂ does not include the office of judge or district attorney. [1971 c.749 Â§19; 1973 c.744 Â§19; 1979 c.190 Â§358; 1981 c.142 Â§7; 1983 c.71 Â§7; 1993 c.493 Â§74; 1995 c.712 Â§78; 1999 c.999 Â§14; 2003 c.542 Â§17; 2005 c.809 Â§Â§39,39a; 2007 c.848 Â§15]

Â Â Â Â Â  260.218 Subpoena authority. (1) The Secretary of State may issue subpoenas to compel the production of records, documents, books, papers, memoranda or other information necessary to determine compliance with the provisions of this chapter.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [1987 c.727 Â§13; 1993 c.493 Â§75; 1999 c.999 Â§15]

Â Â Â Â Â  260.220 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.225 Court proceedings to compel filing of correct statements; attorney fees. (1) Upon the petition of the Secretary of State or an elector, or of any other filing officer with whom a statement is required to be filed, the circuit court for the county in which the principal office of the filing officer is located may compel a candidate, treasurer or person who fails to file a statement required to be filed with the filing officer under ORS 260.044 (1), 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118, or who files with the filing officer an insufficient statement, to file with the filing officer a proper statement. The petition shall be filed with the circuit court not later than the 90th day after the date the statement is filed or should have been filed.

Â Â Â Â Â  (2) If the court determines that a petition filed under this section is frivolous or the court does not compel the filing of any statement, the candidate, treasurer or person against whom the petition was filed is entitled to recover reasonable attorney fees at trial and on appeal. [1971 c.749 Â§20; 1973 c.744 Â§20; 1979 c.190 Â§359; 1985 c.808 Â§60; 1989 c.571 Â§1; 1993 c.493 Â§76; 1999 c.999 Â§16; 2001 c.82 Â§7; 2003 c.542 Â§18; 2005 c.809 Â§40]

Â Â Â Â Â  260.227 [1973 c.744 Â§18; repealed by 1975 c. 684 Â§1 (260.228 enacted in lieu of 260.227)]

Â Â Â Â Â  260.228 [1975 c.684 Â§2 (enacted in lieu of 260.227); 1979 c.519 Â§34; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.230 [Repealed by 1967 c.630 Â§2 (260.231 enacted in lieu of 260.230)]

Â Â Â Â Â  260.231 [1967 c.630 Â§3 (260.231 enacted in lieu of 260.230); 1971 c.749 Â§40; renumbered 260.432]

Â Â Â Â Â  260.232 Civil penalty for failure to file statement or to include required information. (1) The Secretary of State may impose a civil penalty as provided in this section, in addition to any other penalty that may be imposed, for:

Â Â Â Â Â  (a) Failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118.

Â Â Â Â Â  (b) Failure to include in a statement filed under ORS 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 the information required under ORS 260.057, 260.076, 260.083, 260.102 or 260.118.

Â Â Â Â Â  (2) If a person required to file has not filed a statement or certificate complying with applicable provisions of ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.085, 260.102, 260.112 or 260.118 within the time specified in ORS 260.057, 260.076, 260.078 or 260.118, the Secretary of State by certified mail shall notify the person that a penalty may be imposed and that the person has 20 days to request a hearing before the Secretary of State. If the person required to file is a candidate or the principal campaign committee of a candidate, the Secretary of State shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidateÂs treasurer or the treasurer of the candidateÂs principal campaign committee. The notice sent by certified mail to the individual who is a candidate shall be used for purposes of determining the deadline for requesting a hearing under subsection (3) of this section. The Secretary of State is not required to send two notices if the candidate serves as the treasurer of the candidateÂs principal campaign committee.

Â Â Â Â Â  (3) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the Secretary of State:

Â Â Â Â Â  (a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the person received the notice sent under subsection (2) of this section;

Â Â Â Â Â  (b) Upon request of the filing officer with whom a statement or certificate was required to be filed but was not filed; or

Â Â Â Â Â  (c) Upon the Secretary of StateÂs own motion.

Â Â Â Â Â  (4) A hearing under subsection (3) of this section shall be held not later than 30 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (3) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

Â Â Â Â Â  (5) The Secretary of State shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

Â Â Â Â Â  (6) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony and other evidence, subject to the penalty for false swearing, to the Secretary of State for entry in the hearing record. The testimony and other evidence must be received by the secretary not later than three business days before the day of the hearing.

Â Â Â Â Â  (7) A civil penalty imposed under this section may not be more than:

Â Â Â Â Â  (a) $10,000 for failure to file a statement or certificate required to be filed under ORS 260.044 (1), 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118; or

Â Â Â Â Â  (b) $10,000 for each failure to include in a statement filed under ORS 260.057, 260.076, 260.078, 260.083, 260.102, 260.112 or 260.118 the information required under ORS 260.057, 260.076, 260.083, 260.102 or 260.118.

Â Â Â Â Â  (8) The Secretary of State, upon a showing of mitigating circumstances, may reduce the amount of the penalty described in subsection (7) of this section.

Â Â Â Â Â  (9) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745. [1979 c.190 Â§360; 1979 c.519 Â§34a; 1981 c.234 Â§13; 1983 c.71 Â§8; 1985 c.471 Â§14; 1991 c.319 Â§1; 1991 c.719 Â§30; 1991 c.734 Â§118; 1993 c.493 Â§77; 1993 c.743 Â§24; 1999 c.999 Â§17; 2001 c.82 Â§8; 2003 c.542 Â§19; 2005 c.797 Â§17; 2005 c.809 Â§41]

Â Â Â Â Â  260.235 [1971 c.749 Â§21; 1973 c.744 Â§21; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.240 [Repealed by 1967 c.630 Â§5]

Â Â Â Â Â  260.241 Removal from general election ballot for failure to file statement; notice to candidate. (1) Despite delay in the filing of statements relating to a candidateÂs nomination required to be filed under ORS 260.057, or in the filing of a certificate described in ORS 260.112 in lieu of a statement required under ORS 260.057, prior to the nominating election, the candidateÂs name shall appear on the general election ballot if those statements or the certificate is filed before the 61st day before the general election.

Â Â Â Â Â  (2) A candidateÂs name shall not be placed on the general election ballot if the statements or certificate referred to in subsection (1) of this section is not filed before the 61st day before the general election.

Â Â Â Â Â  (3) If the statements or certificate referred to in subsection (1) of this section is not filed by the 68th day before the general election, the filing officer by mail shall notify the person required to file the statements or certificate that the candidateÂs name may not be placed on the general election ballot. The filing officer shall send the notice described in this subsection by certified mail to the individual who is the candidate and by first class mail to the candidateÂs treasurer or the treasurer of the candidateÂs principal campaign committee. The filing officer is not required to send two notices if the candidate serves as the treasurer of the candidateÂs principal campaign committee. [1979 c.190 Â§361; 1981 c.234 Â§14; 1985 c.808 Â§61; 1993 c.493 Â§78; 1999 c.999 Â§18; 2005 c.809 Â§42]

Â Â Â Â Â  260.245 Withholding certificate of election or certificate of nomination for failure to file statement. The Secretary of State, county clerk or chief city elections officer may not grant a certificate of election or certificate of nomination to any candidate until the candidate has filed the statements relating to the election that the candidate is required to file under ORS 260.057. [1971 c.749 Â§22; 1973 c.744 Â§22; 1977 c.829 Â§21; 1979 c.190 Â§362; 1981 c.234 Â§15; 2003 c.542 Â§20; 2005 c.809 Â§43]

Â Â Â Â Â  260.250 [Amended by 1971 c.749 Â§41; renumbered 260.442]

Â Â Â Â Â  260.255 Preservation of filed statements by filing officers; maintenance of data on Internet. (1) Except as provided in subsection (2) of this section, a filing officer shall preserve each statement filed with the officer under ORS 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118, or an accurate copy of it, for at least six calendar years.

Â Â Â Â Â  (2) The Secretary of State shall maintain all data filed electronically under ORS 260.057 on the Internet for at least six calendar years after the date the secretary first makes the data available. After six calendar years, if the data are not maintained on the Internet, the secretary shall archive the data in a secure format so that the data are available to the public. This subsection does not apply to data that may not be made available to the public under ORS 260.057 (6)(b). [1971 c.749 Â§23; 1973 c.744 Â§23; 1975 c.683 Â§12; 1979 c.190 Â§363; 1981 c.234 Â§16; 1991 c.719 Â§31; 1993 c.493 Â§79; 1999 c.999 Â§19; 2001 c.82 Â§9; 2003 c.542 Â§21; 2005 c.797 Â§18; 2005 c.809 Â§Â§44,44a; 2007 c.848 Â§29]

Â Â Â Â Â  260.260 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.262 Accounts of chief petitioners; review and inspection; retention; disclosure as public record; rules. (1) As used in this section, ÂaccountsÂ means:

Â Â Â Â Â  (a) Any contract entered into by a chief petitioner of an initiative or referendum petition and any person for purposes of obtaining signatures on the petition;

Â Â Â Â Â  (b) Any employment manual or training materials provided to persons who obtain signatures on the petition;

Â Â Â Â Â  (c) Payroll records for each employee obtaining signatures on the petition showing hours worked, number of signatures collected and amounts paid;

Â Â Â Â Â  (d) Records identifying the amount and purpose of each payment made by the chief petitioner or any contractor, as defined in ORS 260.563, to any subcontractor, as defined in ORS 260.563, obtaining signatures on the petition; and

Â Â Â Â Â  (e) Copies of signature sheets circulated by persons who are being paid to obtain signatures on the petition.

Â Â Â Â Â  (2) For purposes of enforcing section 1b, Article IV of the Oregon Constitution, a chief petitioner of an initiative or referendum petition who pays any person money or other valuable consideration to obtain signatures on the petition shall keep detailed accounts. The accounts shall be current as of not later than the seventh calendar day after the date a payment is made to a person for obtaining signatures on the petition.

Â Â Â Â Â  (3) The Secretary of State shall review the accounts of each chief petitioner described in subsection (2) of this section in the manner and according to a regular schedule adopted by the secretary by rule.

Â Â Â Â Â  (4) In addition to the review conducted under subsection (3) of this section, the secretary, Attorney General or Commissioner of the Bureau of Labor and Industries may inspect the accounts of a chief petitioner described in subsection (2) of this section under reasonable circumstances at any time before the deadline for filing signatures on the petition or during the period specified for retention of the accounts under subsection (5) of this section. The right of inspection may be enforced by writ of mandamus issued by any court of competent jurisdiction.

Â Â Â Â Â  (5) A chief petitioner must preserve the accounts pertaining to an initiative or referendum petition for at least two years after the deadline for filing the petition for verification of signatures or at least two years after the date the last statement is filed under ORS 260.118, whichever is later.

Â Â Â Â Â  (6) If a chief petitioner does not produce accounts under subsection (3) or (4) of this section:

Â Â Â Â Â  (a) There is a rebuttable presumption that a violation of section 1b, Article IV of the Oregon Constitution, has occurred; and

Â Â Â Â Â  (b) The chief petitioner may not obtain additional signatures on the petition until the chief petitioner is able to supply the accounts to the secretary, Attorney General or commissioner.

Â Â Â Â Â  (7) Accounts are not subject to disclosure under ORS 192.410 to 192.505. [2007 c.848 Â§5]

Â Â Â Â Â  260.265 [1995 c.1 Â§9; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.270 [Amended by 1957 c.644 Â§1; 1971 c.749 Â§44; renumbered 260.462]

Â Â Â Â Â  260.280 [Amended by 1957 c.605 Â§1; 1967 c.630 Â§1; 1971 c.749 Â§45; renumbered 260.472]

Â Â Â Â Â  260.290 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.300 [Amended by 1957 c.644 Â§2; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.305 [Formerly 260.010; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.310 [Amended by 1971 c.749 Â§47; renumbered 260.482]

ELECTION OFFENSES

(Administration and Enforcement)

Â Â Â Â Â  260.315 Distribution of copies of law. (1) The Secretary of State, at the expense of the state, shall furnish to the other filing officers copies of this chapter.

Â Â Â Â Â  (2) A filing officer shall deliver a copy of this chapter to each candidate or person whom the officer has reason to believe is required to file a statement with the officer under ORS 260.057, 260.076, 260.083, 260.102, 260.112 or 260.118. [Formerly 260.030; 1979 c.190 Â§364; 1993 c.493 Â§80; 2001 c.82 Â§10; 2003 c.542 Â§22; 2005 c.809 Â§45]

Â Â Â Â Â  260.320 [Amended by 1971 c.749 Â§48; renumbered 260.492]

Â Â Â Â Â  260.325 [Formerly 260.540; 1979 c.190 Â§4; renumbered 246.046]

Â Â Â Â Â  260.330 [Amended by 1957 c.644 Â§3; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.335 [1967 c.618 Â§Â§2, 3; 1971 c.749 Â§50; renumbered 260.502]

Â Â Â Â Â  260.340 [Amended by 1957 c.644 Â§5; 1971 c.749 Â§51; renumbered 260.512]

Â Â Â Â Â  260.345 Complaints or other information regarding violations; action by Secretary of State and Attorney General. (1) Any elector may file with any filing officer a written complaint alleging that a violation of an election law or rule adopted by the Secretary of State under ORS chapters 246 to 260 has occurred and stating the reason for believing that the violation occurred and any evidence relating to it. A complaint alleging a violation involving the Secretary of State, a candidate for the office of Secretary of State, or any political committee or person supporting the Secretary of State or a candidate for the office of Secretary of State may be filed with the Attorney General. The Secretary of State or Attorney General shall not accept an anonymous complaint.

Â Â Â Â Â  (2) The Secretary of State by rule shall prescribe the procedure for processing a complaint filed with any person other than the Secretary of State. If the complaint concerns the Secretary of State, any candidate for the office of the Secretary of State, or any political committee or person supporting the candidacy of the Secretary of State or of another person for the office of Secretary of State, the complaint and any additional information relating to the complaint shall be sent to the Attorney General.

Â Â Â Â Â  (3) Upon receipt of a complaint under subsection (1) or (2) of this section the Secretary of State or Attorney General immediately shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Secretary of State or Attorney General considers necessary. Except as provided in this subsection, within 48 hours of receiving a complaint under subsection (1) or (2) of this section, the Secretary of State or Attorney General shall notify the person who is the subject of the complaint that a complaint has been received. If the Secretary of State or Attorney General receives a complaint or complaints involving 25 or more individuals or political committees in any 24-hour period, the Secretary of State or Attorney General need not notify the persons who are the subjects of those complaints within 48 hours of receiving the complaints but shall notify those persons not later than 10 business days after receiving the complaint or complaints.

Â Â Â Â Â  (4) If the Secretary of State believes after an investigation under subsection (3) of this section that a violation of an election law or rule has occurred, the secretary:

Â Â Â Â Â  (a) In the case of a violation that is subject to a penalty under ORS 260.993, immediately shall report the findings to the Attorney General and request prosecution. If the violation involves the Attorney General, a candidate for that office or a political committee or person supporting or opposing the Attorney General or a candidate for that office, the Secretary of State shall appoint another prosecutor for that purpose; or

Â Â Â Â Â  (b) In the case of a violation not subject to a penalty under ORS 260.993, may impose a civil penalty under ORS 260.995.

Â Â Â Â Â  (5) Upon receipt of a complaint or report under subsection (1), (2) or (4) of this section involving an alleged violation subject to a penalty under ORS 260.993, the Attorney General or other prosecutor immediately shall examine the complaint or report to determine whether a violation of an election law has occurred. If the Attorney General or prosecutor determines that a violation has occurred, the Attorney General or prosecutor immediately shall begin prosecution in the name of the state. The Attorney General or other prosecutor shall have the same powers in any county of this state as the district attorney for the county.

Â Â Â Â Â  (6) Upon receipt of a complaint under subsection (1) or (2) of this section involving an alleged violation of an election law or rule not subject to a penalty under ORS 260.993, the Attorney General shall examine the complaint to determine whether a violation of an election law or rule has occurred and shall make any investigation the Attorney General considers necessary. If the Attorney General believes after an investigation that a violation of an election law or rule has occurred, the Attorney General may impose a civil penalty under ORS 260.995.

Â Â Â Â Â  (7) In the case of an alleged violation subject to a civil penalty under ORS 260.995, a complaint shall be filed by an elector under this section no later than 90 days following the election at which a violation of an election law or rule is alleged to have occurred, or 90 days following the date the violation of an election law or rule is alleged to have occurred, whichever is later.

Â Â Â Â Â  (8) A filing officer having reason to believe that a violation of an election law or rule has occurred shall proceed promptly as though the officer had received a complaint. A filing officer shall proceed under this subsection no later than two years following the election at which a violation of an election law or rule is alleged to have occurred, or two years following the date the violation of an election law or rule is alleged to have occurred, whichever is later. If a filing officer has not proceeded within two years because of fraud, deceit, misleading representation or the filing officer could not have reasonably discovered the alleged violation, the filing officer shall proceed no later than five years following the election at which a violation of an election law or rule is alleged to have occurred, or five years following the date the violation of an election law or rule is alleged to have occurred, whichever is later. [Formerly 260.105; 1973 c.744 Â§24; 1979 c.190 Â§365; 1987 c.718 Â§2; 1987 c.727 Â§9; 1989 c.171 Â§35; 1989 c.301 Â§1; 1989 c.571 Â§2; 1991 c.719 Â§32; 1993 c.493 Â§81]

Â Â Â Â Â  260.350 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.351 Court proceedings for election law violations, generally. A proceeding for violation of an election law shall be advanced on the docket of the court upon request of any party. However, the court may postpone or continue the trial if justice demands. As a condition of a continuance or postponement the court may impose costs. No petition shall be dismissed without the consent of the prosecutor, unless it is dismissed by the court. [Formerly 260.375; 1985 c.471 Â§15]

Â Â Â Â Â  260.355 Deprivation of nomination or office for deliberate and material election violation. If, after a plea of guilty by or verdict of guilty against a person nominated or elected to a public office in a criminal prosecution of the person for violation of an election law in regard to either the personÂs nomination or election, the court determines that the violation was deliberate and material, the court, in addition to any other punishment it may impose, shall deprive the person of the nomination or, if the person was elected to an office other than state Senator or state Representative, of the office. In making the determination the court, in its discretion, may hear evidence, by testimony in open court or, if authorized by the court, by deposition, at a specified time and upon notice to the parties as the court may direct. [1971 c.749 Â§30; 1979 c.190 Â§367]

Â Â Â Â Â  260.360 [Amended by 1955 c.446 Â§1; 1971 c.749 Â§52; renumbered 260.522]

Â Â Â Â Â  260.365 Election or appointment after deprivation of nomination or office for violation. (1) A person nominated or elected to public office, and whose nomination or election has been annulled for violation of an election law, shall not serve, during the term of the office, in any office or vacancy in any office or position of trust, honor or emolument, whether elected or appointed, in this state.

Â Â Â Â Â  (2) An appointment or election to an office or position of trust, honor or emolument made in violation of subsection (1) of this section shall be void. [Formerly 260.470; 1979 c.190 Â§368]

Â Â Â Â Â  260.368 Investigations of violations of prohibition on payment based on number of signatures obtained on petition. For the purpose of investigating violations of section 1b, Article IV of the Oregon Constitution, the Secretary of State, Attorney General and Commissioner of the Bureau of Labor and Industries may cooperate and share information as considered necessary by the secretary, Attorney General or commissioner. [2007 c.848 Â§6]

Â Â Â Â Â  260.370 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.375 [Formerly 260.520; 1979 c.190 Â§366; renumbered 260.351]

Â Â Â Â Â  260.380 [Amended by 1967 c.83 Â§1; 1971 c.749 Â§54; renumbered 260.532]

Â Â Â Â Â  260.390 [Amended by 1957 c.644 Â§6; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.400 [1965 c.489 Â§1; repealed by 1971 c.749 Â§82]

(Particular Offenses)

Â Â Â Â Â  260.402 Contributions in false name. (1) A person may not make a contribution in any name other than that of the person who in truth provides the contribution to:

Â Â Â Â Â  (a) Any other person, relating to a nomination or election of any candidate or the support of or opposition to any measure;

Â Â Â Â Â  (b) Any political committee; or

Â Â Â Â Â  (c) A chief petitioner of an initiative, referendum or recall petition or a treasurer required to file a statement under ORS 260.118.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a person, political committee, chief petitioner or treasurer may not knowingly receive a contribution prohibited under subsection (1) of this section or enter or cause the contribution to be entered in accounts or records in another name than that of the person by whom it was actually provided.

Â Â Â Â Â  (3) If a person receives a contribution from a political committee, the person may enter the contribution into accounts or records as received from the political committee. [Formerly 260.210; 1973 c.744 Â§25; 1979 c.190 Â§369; 1991 c.911 Â§1; 2005 c.797 Â§19; 2005 c.809 Â§15; 2007 c.848 Â§30]

Â Â Â Â Â  260.405 [1967 c.593 Â§2; 1971 c.749 Â§55; renumbered 260.542]

Â Â Â Â Â  260.407 Use of contributed amounts for certain purposes. (1) Except as provided in subsection (2) of this section, amounts received as contributions by a candidate or the principal campaign committee of a candidate for public office that are in excess of any amount necessary to defray campaign expenditures and any other funds donated to a holder of public office may be:

Â Â Â Â Â  (a) Used to defray any expenses incurred in connection with the recipientÂs duties as a holder of public office;

Â Â Â Â Â  (b) Transferred to any national, state or local political committee of any political party;

Â Â Â Â Â  (c) Contributed to any organization described in section 170(c) of Title 26 of the United States Code or to any charitable corporation defined in ORS 128.620; or

Â Â Â Â Â  (d) Used for any other lawful purpose.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, amounts received as contributions by a candidate for public office that are in excess of any amount necessary to defray campaign expenditures and other funds donated to a holder of public office may not be:

Â Â Â Â Â  (a) Converted by any person to any personal use other than to defray any expenses incurred in connection with the personÂs duties as a holder of public office or to repay to a candidate any loan the proceeds of which were used in connection with the candidateÂs campaign;

Â Â Â Â Â  (b) Except as provided in this paragraph, used to pay any money award as defined in ORS 18.005 included as part of a judgment in a civil or criminal action or any civil penalty imposed by an agency as defined in ORS 183.310 or by a local government as defined in ORS 174.116. Contributions described in this subsection may be used to pay a civil penalty imposed under this chapter, other than a civil penalty imposed for a violation of this section or ORS 260.409; or

Â Â Â Â Â  (c) Except as provided in this paragraph, used to pay any legal expenses incurred by the candidate or public official in any civil, criminal or other legal proceeding or investigation that relates to or arises from the course and scope of the duties of the person as a candidate or public official. Contributions described in this subsection may be used to pay legal expenses incurred by the candidate or public official in connection with a legal proceeding brought under this chapter, other than a proceeding brought under this section or ORS 260.409.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂFunds donatedÂ means all funds, including but not limited to gifts, loans, advances, credits or deposits of money that are donated for the purpose of supporting the activities of a holder of public office. ÂFunds donatedÂ does not mean funds appropriated by the Legislative Assembly or another similar public appropriating body or personal funds of the office holder donated to an account containing only those personal funds.

Â Â Â Â Â  (b) ÂPublic officeÂ does not include national or political party office. [1995 c.1 Â§18; 1999 c.999 Â§20; 2007 c.877 Â§14]

Â Â Â Â Â  260.409 Expenditures for professional services rendered by candidate. A candidate or principal campaign committee of a candidate may not use amounts received as contributions by the candidate or committee to make an expenditure to or on behalf of the candidate in consideration for the rendering of professional services by the candidate. [2005 c.809 Â§12]

Â Â Â Â Â  260.410 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.412 [1971 c.749 Â§38; 1973 c.744 Â§26; 1979 c.190 Â§387; renumbered 260.665]

Â Â Â Â Â  260.415 [Formerly 260.472; repealed by 1983 c.71 Â§12]

Â Â Â Â Â  260.420 [Amended by 1971 c.749 Â§43; renumbered 260.452]

Â Â Â Â Â  260.422 Acceptance of employment where compensation to be contributed. No person shall accept employment with the understanding or agreement, express or implied, that the person will contribute any of the compensation to be received because of the employment to or on behalf of a candidate or political committee in support of the nomination or election of the candidate or in support of or in opposition to a measure. [1971 c.749 Â§39; 1973 c.744 Â§27; 1979 c.190 Â§371]

Â Â Â Â Â  260.430 [Amended by 1971 c.644 Â§7; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.432 Solicitation of public employees; activities of public employees during working hours. (1) No person shall attempt to, or actually, coerce, command or require a public employee to influence or give money, service or other thing of value to promote or oppose any political committee or to promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder.

Â Â Â Â Â  (2) No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.

Â Â Â Â Â  (3) Each public employer shall have posted in a conspicuous place likely to be seen by its employees the following notice in printed or typewritten form:

______________________________________________________________________________

ATTENTION ALL PUBLIC EMPLOYEES:

Â Â Â Â Â  The restrictions imposed by the law of the State of Oregon on your political activities are that ÂNo public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.Â

Â Â Â Â Â  It is therefore the policy of the state and of your public employer that you may engage in political activity except to the extent prohibited by state law when on the job during working hours.

______________________________________________________________________________

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPublic employeeÂ does not include an elected official or a person appointed as a director to the board of a pilot education service district under section 11, chapter 828, Oregon Laws 2005.

Â Â Â Â Â  (b) ÂPublic employerÂ includes any board, commission, committee, department, division or institution in the executive, administrative, legislative or judicial branch of state government, and any county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal or public corporations. [Formerly 260.231; 1973 c.53 Â§1; 1973 c.744 Â§27a; 1979 c.190 Â§372; 1979 c.519 Â§35a; 1983 c.71 Â§9; 1983 c.392 Â§1; 1985 c.565 Â§39; 1985 c.808 Â§62; 1987 c.718 Â§3; 1993 c.493 Â§106; 2007 c.589 Â§7]

Â Â Â Â Â  Note: The amendments to 260.432 by section 8, chapter 589,
Oregon
Laws 2007, become operative June 30, 2012. See section 6, chapter 589, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  260.432. (1) No person shall attempt to, or actually, coerce, command or require a public employee to influence or give money, service or other thing of value to promote or oppose any political committee or to promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder.

Â Â Â Â Â  (2) No public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.

Â Â Â Â Â  (3) Each public employer shall have posted in a conspicuous place likely to be seen by its employees the following notice in printed or typewritten form:

______________________________________________________________________________

ATTENTION ALL PUBLIC EMPLOYEES:

Â Â Â Â Â  The restrictions imposed by the law of the State of Oregon on your political activities are that ÂNo public employee shall solicit any money, influence, service or other thing of value or otherwise promote or oppose any political committee or promote or oppose the nomination or election of a candidate, the gathering of signatures on an initiative, referendum or recall petition, the adoption of a measure or the recall of a public office holder while on the job during working hours. However, this section does not restrict the right of a public employee to express personal political views.Â

Â Â Â Â Â  It is therefore the policy of the state and of your public employer that you may engage in political activity except to the extent prohibited by state law when on the job during working hours.

______________________________________________________________________________

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂPublic employeeÂ does not include an elected official.

Â Â Â Â Â  (b) ÂPublic employerÂ includes any board, commission, committee, department, division or institution in the executive, administrative, legislative or judicial branch of state government, and any county, city, district or other municipal corporation or public corporation organized for a public purpose, including a cooperative body formed between municipal or public corporations.

Â Â Â Â Â  260.440 [Amended by 1971 c.644 Â§8; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.442 [Formerly 260.250; 1973 c.744 Â§28; 1979 c.190 Â§383; renumbered 260.625]

Â Â Â Â Â  260.450 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.452 [Formerly 260.420; 1973 c.744 Â§29; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.460 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.462 [Formerly 260.270; 1973 c.744 Â§30; 1979 c.190 Â§386; renumbered 260.655]

Â Â Â Â Â  260.470 [Amended by 1957 c.644 Â§9; 1971 c.749 Â§34; renumbered 260.365]

Â Â Â Â Â  260.472 [Formerly 260.280; 1973 c.744 Â§31; 1979 c.190 Â§370; renumbered 260.415]

Â Â Â Â Â  260.480 [Amended by 1957 c.644 Â§11; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.482 [Formerly 260.310; 1973 c.744 Â§32; 1977 c.678 Â§3; 1979 c.190 Â§384; renumbered 260.635]

Â Â Â Â Â  260.490 [Amended by 1959 c.644 Â§12; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.492 [Formerly 260.320; 1973 c.744 Â§33; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.500 [Amended by 1957 c.644 Â§13; 1971 c.749 Â§56; renumbered 260.552]

Â Â Â Â Â  260.502 [Formerly 260.335; repealed by 1973 c.744 Â§48]

Â Â Â Â Â  260.510 [Amended by 1957 c.644 Â§14; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.512 [Formerly 260.340; 1973 c.744 Â§34; 1979 c.190 Â§380; renumbered 260.605]

Â Â Â Â Â  260.520 [Amended by 1957 c.644 Â§15; 1971 c.749 Â§35; renumbered 260.375]

Â Â Â Â Â  260.522 [Formerly 260.360; 1973 c.483 Â§1; 1973 c.744 Â§35; 1975 c.683 Â§13; 1979 c.190 Â§373; 1981 c.234 Â§17; 1983 c.71 Â§11; 1985 c.808 Â§63; 1989 c.503 Â§28; 1989 c.1054 Â§13; 1993 c.359 Â§1; 1993 c.618 Â§2; repealed by 2001 c.965 Â§66]

Â Â Â Â Â  260.530 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.532 False publication relating to candidate or measure; civil action; damages; other remedies; limitation on action. (1) No person shall cause to be written, printed, published, posted, communicated or circulated, any letter, circular, bill, placard, poster, photograph or other publication, or cause any advertisement to be placed in a publication, or singly or with others pay for any advertisement, with knowledge or with reckless disregard that the letter, circular, bill, placard, poster, photograph, publication or advertisement contains a false statement of material fact relating to any candidate, political committee or measure.

Â Â Â Â Â  (2) As used in subsection (1) of this section, ÂcauseÂ does not include the broadcast of an advertisement by a radio or television station or cable television company unless the advertisement is for:

Â Â Â Â Â  (a) The candidacy of the owner, licensee or operator of the station or company; or

Â Â Â Â Â  (b) A ballot measure of which a chief petitioner is the owner, licensee or operator of the station or company.

Â Â Â Â Â  (3) A candidate who knows of and consents to a publication or advertisement prohibited by this section with knowledge or with reckless disregard that it contains a false statement of material fact, violates this section regardless of whether the candidate has participated directly in the publication or advertisement.

Â Â Â Â Â  (4) There is a rebuttable presumption that a candidate knows of and consents to any publication or advertisement prohibited by this section caused by a political committee over which the candidate exercises any direction and control.

Â Â Â Â Â  (5) Any candidate or political committee aggrieved by a violation of this section shall have a right of action against the person alleged to have committed the violation. The aggrieved party may file the action in the circuit court for any county in this state in which a defendant resides or can be found or, if the defendant is a nonresident of this state, in the circuit court for any county in which the publication occurred. To prevail in such an action, the plaintiff must show by clear and convincing evidence that the defendant violated subsection (1) of this section.

Â Â Â Â Â  (6) A plaintiff who prevails in an action provided by subsection (5) of this section may recover economic and noneconomic damages, as defined in ORS 31.710, or $2,500, whichever is greater. The court may award such additional equitable relief as it considers necessary or proper. The equitable relief may include, but is not limited to, a requirement that a retraction of the false statement be disseminated in the manner directed by the court. Proof of entitlement to economic and noneconomic damages must be by a preponderance of evidence. The court shall award the prevailing party reasonable attorney fees at trial and on appeal.

Â Â Â Â Â  (7) A political committee has standing to bring an action provided by subsection (5) of this section as plaintiff in its own name, if its purpose as evidenced by its preelection activities, solicitations and publications has been injured by the violation and if it has fully complied with the provisions of this chapter. In an action brought by a political committee as provided by subsection (5) of this section, the plaintiff may recover economic and noneconomic damages for all injury to the purpose of the committee as provided in subsection (6) of this section.

Â Â Â Â Â  (8) If a judgment is rendered in an action under this section against a defendant who has been nominated to public office or elected to a public office other than state Senator or state Representative, and it is established by clear and convincing evidence that the false statement was deliberately made or caused to be made by the defendant, the finder of fact shall determine whether the false statement reversed the outcome of the election. If the finder of fact finds by clear and convincing evidence that the false statement reversed the outcome of the election, the defendant shall be deprived of the nomination or election and the nomination or office shall be declared vacant.

Â Â Â Â Â  (9) An action under this section must be filed not later than the 30th day after the election relating to which a publication or advertisement in violation of this section was made. Proceedings on a complaint filed under this section shall have precedence over all other business on the docket. The courts shall proceed in a manner which will ensure that:

Â Â Â Â Â  (a) Final judgment on a complaint which relates to a primary election or nominating election is rendered before the 30th day before the general election; and

Â Â Â Â Â  (b) Final judgment on a complaint which relates to an election to an office is rendered before the term of that office begins.

Â Â Â Â Â  (10) The remedy provided by this section is the exclusive remedy for a violation of this section. [Formerly 260.380; 1973 c.744 Â§36; 1975 c.683 Â§14; 1979 c.190 Â§374; 1979 c.667 Â§2; 1981 c.897 Â§45; 1983 c.756 Â§1; 1985 c.808 Â§63a; 1995 c.712 Â§79; 1997 c.829 Â§1; 1999 c.941 Â§1; 1999 c.999 Â§58]

Â Â Â Â Â  260.540 [1957 c.644 Â§10; 1971 c.749 Â§27; renumbered 260.325]

Â Â Â Â Â  260.542 [Formerly 260.405; 1973 c.744 Â§37; 1979 c.190 Â§375; repealed by 1993 c.383 Â§1]

Â Â Â Â Â  260.545 [1987 c.826 Â§2; repealed by 1993 c.383 Â§1]

Â Â Â Â Â  260.550 Use of term Âincumbent.Â (1) No person shall describe a candidate as the incumbent in the office to which the candidate seeks nomination or election in any material, statement or publication supporting the election of the candidate, with knowledge or with reckless disregard that the description is a false statement of material fact.

Â Â Â Â Â  (2) For purposes of this section, a candidate shall be considered an ÂincumbentÂ if the candidate:

Â Â Â Â Â  (a) Was elected to the identical office in the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

Â Â Â Â Â  (b) Was appointed to the identical office after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

Â Â Â Â Â  (3) If district boundaries have changed since the previous election or the appointment, a candidate shall be considered an ÂincumbentÂ if the candidate:

Â Â Â Â Â  (a) Was elected to an office of the same name as the office to which the candidate seeks nomination or election at the most recent election to fill that office and is serving and has served continuously in that office from the beginning of the term to which the candidate was elected; or

Â Â Â Â Â  (b) Was appointed to an office of the same name as the office to which the candidate seeks nomination or election after the most recent election to fill that office and is serving and has served continuously in that office from the date of appointment.

Â Â Â Â Â  (4) This section does not apply to any words or statements required by law to be included in any statement produced by a filing officer or listed on a ballot. [1993 c.383 Â§3]

Â Â Â Â Â  260.552 [Formerly 260.500; 1973 c.744 Â§38; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.555 Prohibitions relating to circulation, filing or certification of initiative, referendum or recall petition. (1) No person attempting to obtain signatures on, or causing to be circulated, an initiative, referendum or recall petition, shall knowingly make any false statement regarding the contents, meaning or effect of the petition to any person who signs it, attempts to sign it, is requested to sign it or requests information concerning it.

Â Â Â Â Â  (2) No person shall attempt to obtain signatures to, cause to be circulated or file with a filing officer, an initiative, referendum or recall petition, knowing it to contain a false signature.

Â Â Â Â Â  (3) No person shall attempt to obtain the signature of a person to an initiative, referendum or recall petition knowing that the person signing the petition is not qualified to sign it.

Â Â Â Â Â  (4) No person shall knowingly sign an initiative, referendum or recall petition more than once, knowingly sign such petition when not qualified to sign it, or sign such petition in any name other than the personÂs own.

Â Â Â Â Â  (5) No public official or employee shall knowingly make a false certification concerning an initiative, referendum or recall petition. [1979 c.190 Â§376; 2001 c.489 Â§1]

Â Â Â Â Â  260.558 Payment for signing or not signing initiative, referendum or recall petition; sale or purchase of signature sheets. (1) It is unlawful to offer, pay or provide money or other valuable consideration to another person to sign or refrain from signing an initiative, referendum or recall petition, and for the other person to accept or agree to accept money or other valuable consideration for signing or refraining to sign an initiative, referendum or recall petition.

Â Â Â Â Â  (2) It is unlawful to sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any signature sheet of an initiative, referendum or recall petition or any other portion of the petition used to gather signatures.

Â Â Â Â Â  (3) This section applies only to signatures, signature sheets or other portions of an initiative, referendum or recall petition to be submitted to the filing officer for the purpose of verifying whether the petition contains the required number of signatures of electors. [1995 c.646 Â§2]

Â Â Â Â Â  260.560 [1983 c.514 Â§16; 1985 c.808 Â§64; repealed by 1999 c.262 Â§1]

Â Â Â Â Â  260.561 Liability of certain chief petitioners for violations committed by persons obtaining signatures on petition; exceptions. (1) If a chief petitioner of a statewide initiative or referendum petition has knowledge of a violation of any provision of Oregon Revised Statutes or of any rule adopted by the Secretary of State under ORS chapters 246 to 260 related to the circulation of a statewide initiative or referendum petition committed by a person obtaining signatures on the chief petitionerÂs petition, the violation by the person obtaining signatures shall be conclusively considered a violation by the chief petitioner.

Â Â Â Â Â  (2) A chief petitioner shall not be liable under subsection (1) of this section if the chief petitioner notifies the Secretary of State in writing not later than one business day after the chief petitioner obtains knowledge of a potential violation. The notice shall state:

Â Â Â Â Â  (a) That a potential violation has occurred;

Â Â Â Â Â  (b) The nature of the potential violation; and

Â Â Â Â Â  (c) All specific information known to the chief petitioner regarding the potential violation.

Â Â Â Â Â  (3) If a statewide initiative or referendum petition has more than one chief petitioner, each chief petitioner with knowledge may be held liable under subsection (1) of this section.

Â Â Â Â Â  (4) This section does not apply to a violation of law that is subject to criminal penalty. [2001 c.489 Â§3; 2001 c.965 Â§63a]

Â Â Â Â Â  260.563 Liability of contractor obtaining signatures on petition for violations committed by subcontractor; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂContractorÂ means a person who contracts on predetermined terms with a chief petitioner, or a person acting on behalf of a chief petitioner, of an initiative or referendum petition for the purpose of obtaining signatures on the petition.

Â Â Â Â Â  (b) ÂSubcontractorÂ means a person who contracts on predetermined terms with a contractor for the purpose of obtaining signatures on an initiative or referendum petition and who has no direct contractual relationship with a chief petitioner or other person acting on behalf of a chief petitioner.

Â Â Â Â Â  (2) If a contractor has knowledge of an unreported violation of section 1b, Article IV of the Oregon Constitution, by a subcontractor, the violation by the subcontractor is conclusively considered a violation by the contractor.

Â Â Â Â Â  (3) A contractor is not liable under subsection (2) of this section if the contractor notifies the Secretary of State in writing not later than one business day after the contractor obtains knowledge of an unreported potential violation. The notice shall state:

Â Â Â Â Â  (a) That a potential violation has occurred;

Â Â Â Â Â  (b) The nature of the potential violation; and

Â Â Â Â Â  (c) All specific information known to the contractor regarding the potential violation.

Â Â Â Â Â  (4) This section does not apply to a violation of law that is subject to criminal penalty. [2007 c.848 Â§7]

Â Â Â Â Â  260.565 [Formerly 254.590; 1981 c.234 Â§18; repealed by 1983 c.756 Â§13]

Â Â Â Â Â  260.567 Alteration of information on petition signature sheet; exceptions. (1) Except as provided in subsection (2) of this section, a person other than the person who signed the signature sheet of an initiative, referendum, recall or candidate nominating petition or a certificate of nomination may not write, alter, correct, clarify or obscure on the signature sheet any information about the person who signed the signature sheet.

Â Â Â Â Â  (2) A person other than the person who signed the signature sheet may:

Â Â Â Â Â  (a) Alter, correct, clarify or obscure on the signature sheet any information about the person who signed the signature sheet if the line on which the signature appears is subsequently initialed by the person who signed the signature sheet; or

Â Â Â Â Â  (b) Write, alter, correct, clarify or obscure on the signature sheet any information about the person who signed the signature sheet if the person who signed the signature sheet is a person with a disability and requests assistance in writing, altering, correcting, clarifying or obscuring on the signature sheet any information about the person.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂInformation about the person who signed the signature sheetÂ means any information regarding the person who signed the signature sheet of an initiative, referendum, recall or candidate nominating petition or a certificate of nomination, in addition to the signature of the person, that is required or requested to be supplied on a signature sheet of an initiative, referendum, recall or candidate nominating petition or a certificate of nomination.

Â Â Â Â Â  (b) ÂThe person who signed the signature sheetÂ means the person whose signature will be submitted for verification under ORS chapter 249 or ORS 250.105, 250.215, 250.315 or 255.175 for the purpose of determining whether the petition or certificate contains the required number of signatures of electors. [2007 c.848 Â§7b]

Â Â Â Â Â  260.569 Payment based on signatures obtained on nominating petition or voter registration card. A person may not pay or receive money or another thing of value based on the number of:

Â Â Â Â Â  (1) Signatures a person obtains for purposes of nominating a candidate for elective public office; or

Â Â Â Â Â  (2) Signed voter registration cards a person collects. [2007 c.314 Â§2]

Â Â Â Â Â  260.575 Use of threats and intimidation for purpose of extorting money. No person, for any consideration, shall:

Â Â Â Â Â  (1) Offer, propose, threaten or attempt to sell, hinder or delay any part of an initiative, referendum or recall petition.

Â Â Â Â Â  (2) Offer, propose or threaten to desist from beginning, promoting, circulating, or soliciting signatures to, any initiative, referendum or recall petition.

Â Â Â Â Â  (3) Offer, propose, attempt or threaten in any manner to use an initiative, referendum or recall petition or any power of promotion or opposition concerning such petition for extortion, blackmail or private intimidation of any person. [Formerly 254.580]

Â Â Â Â Â  260.585 [Formerly 254.600; repealed by 1985 c.732 Â§7 and 1985 c.808 Â§82]

Â Â Â Â Â  260.605 [Formerly 260.512; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.610 [Amended by 1957 c.644 Â§16; 1971 c.749 Â§57; 1973 c.744 Â§39; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.615 [1979 c.190 Â§381; 1987 c.447 Â§106; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.620 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.625 [Formerly 260.442; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.630 [Amended by 1957 c.644 Â§17; 1971 c.749 Â§58; 1973 c.744 Â§40; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.635 Bets and wagers on election results. (1) No candidate shall make or become party to a bet of anything of pecuniary value on any event or contingency relating to a pending election. No candidate shall provide money or other thing of value to be used by any person in betting upon the results of a pending election.

Â Â Â Â Â  (2) No person, to influence the result of any election, shall make a bet of anything of pecuniary value on the result of a pending election, or on any event relating to it. [Formerly 260.482]

Â Â Â Â Â  260.640 [Amended by 1957 c.644 Â§18; 1959 c.358 Â§1; 1971 c.749 Â§59; 1973 c.744 Â§41; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.645 Illegal acts relating to voting machines or vote tally systems. (1) No person shall:

Â Â Â Â Â  (a) Tamper with or injure or attempt to injure any voting machine or vote tally system to be used or being used in an election.

Â Â Â Â Â  (b) Tamper with any voting machine or vote tally system that has been used in an election except in performance of election duties.

Â Â Â Â Â  (c) Prevent or attempt to prevent the correct operation of any voting machine or vote tally system.

Â Â Â Â Â  (2) An unauthorized person shall not make or possess a key to a voting machine or vote tally system to be used or being used in an election.

Â Â Â Â Â  (3) Neither the Secretary of State nor any officer or employee of any county, city or district using a voting machine or vote tally system, shall solicit or accept any compensation, other than amounts paid by the governmental unit, in connection with the sale, lease or use of the voting machine or vote tally system.

Â Â Â Â Â  (4) As used in this section, Âvoting machineÂ and Âvote tally systemÂ have the meaning given those terms in ORS 246.012. [1979 c.190 Â§385; 1981 c.909 Â§9]

Â Â Â Â Â  260.650 [Amended by 1957 c.644 Â§19; 1971 c.749 Â§60; 1973 c.744 Â§42; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.655 [Formerly 260.462; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.660 [Amended by 1957 c.644 Â§20; 1971 c.749 Â§61; 1973 c.744 Â§43; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.665 Undue influence to affect registration, voting, candidacy; solicitation of money or other benefits. (1) As used in this section, Âundue influenceÂ means force, violence, restraint or the threat of it, inflicting injury, damage, harm, loss of employment or other loss or the threat of it, or giving or promising to give money, employment or other thing of value.

Â Â Â Â Â  (2) A person, acting either alone or with or through any other person, may not directly or indirectly subject any person to undue influence with the intent to induce any person to:

Â Â Â Â Â  (a) Register or vote;

Â Â Â Â Â  (b) Refrain from registering or voting;

Â Â Â Â Â  (c) Register or vote in any particular manner;

Â Â Â Â Â  (d) Be or refrain from or cease being a candidate;

Â Â Â Â Â  (e) Contribute or refrain from contributing to any candidate, political party or political committee;

Â Â Â Â Â  (f) Render or refrain from rendering services to any candidate, political party or political committee;

Â Â Â Â Â  (g) Challenge or refrain from challenging a person offering to vote; or

Â Â Â Â Â  (h) Apply or refrain from applying for an absentee ballot.

Â Â Â Â Â  (3) A person may not solicit or accept money or other thing of value as an inducement to act as prohibited by subsection (2) of this section.

Â Â Â Â Â  (4) This section does not prohibit:

Â Â Â Â Â  (a) The employment of persons to render services to candidates, political parties or political committees;

Â Â Â Â Â  (b) The public distribution by candidates, political parties or political committees of sample ballots or other items readily available to the public without charge, even though the distributor incurs costs in the distribution;

Â Â Â Â Â  (c) Public or nonpromissory statements by or on behalf of a candidate of the candidateÂs intentions or purposes if elected;

Â Â Â Â Â  (d) A promise by a candidate to employ any person as administrative assistant, secretary or other direct personal aide;

Â Â Â Â Â  (e) Free custody and care of minor children of persons during the time those persons are absent from those children for voting purposes;

Â Â Â Â Â  (f) For persons voting, free transportation to and from places designated for the deposit of ballots under ORS 254.470 or to and from locations described in ORS 254.472 or 254.474; but no means of advertising, solicitation or inducement to influence the vote of persons transported may be used with that transportation;

Â Â Â Â Â  (g) Individuals or political committees from providing refreshments incidental to a gathering in support of or in opposition to a candidate, political committee or measure; or

Â Â Â Â Â  (h) The public distribution of registration cards by a person approved by the Secretary of State under ORS 247.171 to print, copy or otherwise prepare and distribute registration cards, even though the distributor incurs costs in the distribution. [Formerly 260.412; 1983 c.83 Â§31; 1987 c.464 Â§1; 1987 c.727 Â§10; 1989 c.173 Â§2; 2001 c.960 Â§1; 2007 c.154 Â§53]

Â Â Â Â Â  260.670 [Amended by 1957 c.644 Â§21; 1971 c.749 Â§62; 1973 c.744 Â§44; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.675 Prohibited distribution of ballots. (1) A person employed or authorized to print official ballots may not give, deliver or knowingly permit any of the ballots to be taken by any person other than the official under whose direction the ballots are printed.

Â Â Â Â Â  (2) A person may not knowingly print, cause or permit to be printed any ballot in any other form, with any other names, with names spelled or names of the candidates arranged in any other way than that directed by the official under whose direction the ballots are printed.

Â Â Â Â Â  (3) An official having the duty of distributing ballots, and any persons acting for that official, may not knowingly distribute or cause to be distributed any ballots in any other manner than as provided under the election laws. [Formerly 249.364; 2007 c.154 Â§54]

Â Â Â Â Â  260.680 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.685 Elections official compliance with directives of Secretary of State. An elections official shall not knowingly fail to comply with an interpretation made by the Secretary of State of any election law or a directive, an instruction or a rule made by the Secretary of State under ORS 246.110, 246.120, 246.140 or 246.150. [1979 c.190 Â§389; 1995 c.607 Â§58]

Â Â Â Â Â  260.690 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.695 Prohibitions relating to voting. (1) A person may not print or circulate an imitation of the ballot or sample ballot, or a portion of the ballot or sample ballot, which contains information which will not appear, or deletes information which will appear, on the ballot or sample ballot, or that portion of the ballot or sample ballot, unless the imitation of the ballot or sample ballot, or portion of the ballot or sample ballot, contains the following statement in bold type: ÂNOT FOR OFFICIAL USE.Â This subsection does not prohibit the printing or circulation of an imitation of a ballot which illustrates the manner in which a candidateÂs name may be written in for an office.

Â Â Â Â Â  (2) A person may not do any electioneering, including circulating any cards or handbills, or soliciting of signatures to any petition, within any building in which any state or local government elections office designated for the deposit of ballots under ORS 254.470 is located, or within 100 feet measured radially from any entrance to the building. A person may not do any electioneering by public address system located more than 100 feet from an entrance to the building if the person is capable of being understood within 100 feet of the building. The electioneering need not relate to the election being conducted. This subsection applies during the period beginning on the date that ballots are mailed to electors as provided in ORS 254.470 and ending on election day at 8 p.m. or when all persons waiting in line at the building who began the act of voting as described in ORS 254.470 (10) by 8 p.m. have finished voting.

Â Â Â Â Â  (3) A person may not obstruct an entrance of a building in which ballots are issued or a place designated for the deposit of ballots under ORS 254.470 or any voting booth maintained under ORS 254.474 is located. This subsection applies during the period beginning on the date that ballots are mailed to electors as provided in ORS 254.470 and ending on election day at 8 p.m. or when all persons waiting in line at the building or location who began the act of voting as described in ORS 254.470 (10) by 8 p.m. have finished voting.

Â Â Â Â Â  (4) A person may not vote or offer to vote in any election knowing the person is not entitled to vote.

Â Â Â Â Â  (5) A person may not make a false statement about the personÂs inability to mark a ballot.

Â Â Â Â Â  (6) A person, except an elections official in performance of duties or another person providing assistance to an elector as described in ORS 254.445, may not ask a person at any place designated for the deposit of ballots under ORS 254.470 or at any location described in ORS 254.472 or 254.474 for whom that person intends to vote, or examine or attempt to examine the personÂs ballot.

Â Â Â Â Â  (7) A person may not show the personÂs own marked ballot to another person to reveal how it was marked.

Â Â Â Â Â  (8) An elections official, other than in the performance of duties, may not disclose to any person any information by which it can be ascertained for whom any elector has voted.

Â Â Â Â Â  (9) A person, except an elections official in performance of duties, may not do anything to a ballot to permit identification of the person who voted.

Â Â Â Â Â  (10) An elector may not willfully leave at any place designated for the deposit of ballots under ORS 254.470 or at any location described in ORS 254.472 or 254.474 anything that will show how the electorÂs ballot was marked.

Â Â Â Â Â  (11) A person, except an elections official in performance of duties, may not remove a ballot from any place designated for the deposit of ballots under ORS 254.470 or any location described in ORS 254.472 or 254.474.

Â Â Â Â Â  (12) A person, except an elections official in performance of duties or a person authorized by that official, may not willfully deface, remove, alter or destroy a posted election notice.

Â Â Â Â Â  (13) A person, except an elections official in performance of duties, may not willfully remove, alter or destroy election equipment or supplies, or break the seal or open any sealed package containing election supplies.

Â Â Â Â Â  (14) A person, except an elections official in performance of duties, may not provide elections advice or attempt to collect voted ballots within any building in which any state or local government elections office designated for the deposit of ballots under ORS 254.470 is located, or within 100 feet measured radially from any entrance to the building.

Â Â Â Â Â  (15) A person, except an elections official in performance of duties, may not establish a location to collect ballots voted by electors unless:

Â Â Â Â Â  (a) The person prominently displays at the location a sign stating: ÂNOT AN OFFICIAL BALLOT DROP SITEÂ; and

Â Â Â Â Â  (b) The sign is printed in all capital letters in bold 50-point type. [1979 c.190 Â§390; 1993 c.713 Â§37; 1999 c.318 Â§44; 2001 c.805 Â§5; 2001 c.965 Â§16; 2007 c.154 Â§55; 2007 c.881 Â§10]

Â Â Â Â Â  260.700 [Amended by 1957 c.644 Â§22; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.705 Premature release of vote tally. A person may not make public the results of the tally of votes from any precinct until after 8 p.m. on the date of the election. [Formerly 246.045; 2007 c.154 Â§56]

Â Â Â Â Â  260.710 [Amended by 1971 c.749 Â§66; 1973 c.744 Â§45; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.715 Prohibited conduct. (1) A person may not knowingly make a false statement, oath or affidavit when a statement, oath or affidavit is required under the election laws.

Â Â Â Â Â  (2) A person may not request a ballot in a name other than the personÂs own name.

Â Â Â Â Â  (3) A person may not vote or attempt to vote more than once at any election held on the same date.

Â Â Â Â Â  (4) A person may not vote or attempt to vote both in an election held in this state and in another state on the same date.

Â Â Â Â Â  (5) A person, except an elections official in performance of duties, may not willfully alter or destroy a ballot cast at an election or the returns of an election.

Â Â Â Â Â  (6) A person may not willfully place a fraudulent ballot among the genuine ballots.

Â Â Â Â Â  (7) A person may not falsely write anything purporting to be written by an elections official in performance of duties on the ballot.

Â Â Â Â Â  (8) A person may not commit theft of a ballot or tally or return sheet, or willfully hinder or delay the delivery of the tally or return sheet to the county clerk, or fraudulently break open a sealed tally or return sheet of the election.

Â Â Â Â Â  (9) A person may not manufacture or knowingly use a fraudulent ballot return identification envelope or secrecy envelope or sell, offer to sell, purchase or offer to purchase, for money or other valuable consideration, any official ballot, replacement ballot, ballot return identification envelope or secrecy envelope. As used in this subsection, Âballot return identification envelopeÂ and Âsecrecy envelopeÂ mean those envelopes used to return ballots to the county clerk. [1979 c.190 Â§392; 1999 c.318 Â§45; 2005 c.797 Â§58; 2007 c.154 Â§57; 2007 c.155 Â§10]

Â Â Â Â Â  260.718 [1999 c.1002 Â§6; repealed by 2005 c.797 Â§73]

Â Â Â Â Â  260.720 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.725 [1993 c.743 Â§22; 1995 c.79 Â§90; renumbered 260.174 in 1995]

Â Â Â Â Â  260.730 [Amended by 1957 c.644 Â§23; repealed by 1971 c.749 Â§82]

SLATE MAILER ORGANIZATIONS

Â Â Â Â Â  260.735 Statement of organization. (1) A slate mailer organization shall file a statement of organization with the filing officer of each candidate and measure that appears in a slate mailer produced by the slate mailer organization. The statement must list the name and address of the organization and of the principal officers of the organization.

Â Â Â Â Â  (2) The statement of organization shall be filed not later than 10 days after the slate mailer organization receives or is promised payment for producing one or more slate mailers.

Â Â Â Â Â  (3) Any change in information submitted in a statement of organization under this section shall be indicated in an amended statement of organization filed not later than the 10th day after the change in information. [1993 c.710 Â§3; 2005 c.797 Â§20]

Â Â Â Â Â  260.737 Disclosures required on slate mailer; definitions. (1) A slate mailer organization may not send a slate mailer unless all of the following are satisfied:

Â Â Â Â Â  (a) The name and address of the slate mailer organization shall be shown on the outside of each piece of the slate mailer in a legible size and type.

Â Â Â Â Â  (b) The following notice shall appear in a legible size and type at the top or bottom of the front side of the slate mailer:

______________________________________________________________________________

NOTICE TO VOTERS

THIS DOCUMENT WAS
NOT
PREPARED BY A POLITICAL PARTY COMMITTEE OR PARTY CAUCUS COMMITTEE.

CANDIDATES AND MEASURES MARKED WITH AN * PAID FOR APPEARANCE IN THIS DOCUMENT.

______________________________________________________________________________

Â Â Â Â Â  (c) Each candidate that has paid to appear in the slate mailer and each measure on whose behalf payment has been received to appear in the slate mailer shall be designated by an asterisk of legible size immediately following the name of the candidate or the name or number of the measure in each instance where the name of the candidate or the name or number of the measure appears in the slate mailer.

Â Â Â Â Â  (2) The Secretary of State by rule shall define Âlegible sizeÂ and Âlegible size and typeÂ as used in this section.

Â Â Â Â Â  (3) For purposes of ORS 260.735 and this section, ÂaddressÂ means the address of a residence, office, headquarters or similar location where the slate mailer organization or a responsible officer of the slate mailer organization may be conveniently located. If the slate mailer organization is a political committee, the address shall be the address of the political committee included in the statement of organization under ORS 260.039 or 260.042.

Â Â Â Â Â  (4) The Secretary of State by rule may define the term ÂpaymentÂ as used in this section and ORS 260.005 (22) and 260.735. [1993 c.710 Â§Â§4,5; 1995 c.607 Â§56a; 1999 c.999 Â§21; 2001 c.965 Â§17; 2005 c.809 Â§Â§47,48]

Â Â Â Â Â  260.740 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.750 [Amended by 1957 c.644 Â§24; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.760 [Amended by 1957 c.644 Â§25; repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.770 [Repealed by 1971 c.749 Â§82]

Â Â Â Â Â  260.780 [Amended by 1957 c.644 Â§26; repealed by 1971 c.743 Â§432 and by 1971 c.749 Â§83]

Â Â Â Â Â  260.790 [Repealed by 1971 c.743 Â§432 and by 1971 c.749 Â§83]

Â Â Â Â Â  260.800 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.810 [Repealed by 1957 c.644 Â§28]

Â Â Â Â Â  260.820 [Repealed by 1971 c.749 Â§82]

PENALTIES

Â Â Â Â Â  260.990 [1971 c.749 Â§Â§24, 74; repealed by 1973 c.744 Â§46 (260.991 enacted in lieu of 260.990)]

Â Â Â Â Â  260.991 [1973 c.744 Â§47 (enacted in lieu of 260.990); repealed by 1979 c.190 Â§431]

Â Â Â Â Â  260.992 [1973 c.623 Â§6; repealed by 1977 c.678 Â§4]

Â Â Â Â Â  260.993 Criminal penalties. (1) The penalty for violation of ORS 260.532 is limited to that provided in ORS 260.532 (6) and (8).

Â Â Â Â Â  (2) Violation of ORS 247.125, 247.171 (5), 247.420 (2), 253.710, 260.402, 260.555, 260.558, 260.575, 260.645 or 260.665 (2) or (3) involving any action described in ORS 260.665 (2)(d) to (f) or 260.715 is a Class C felony.

Â Â Â Â Â  (3) Violation of ORS 260.695 (4) is a Class A misdemeanor.

Â Â Â Â Â  (4) Violation of ORS 247.171 (6) is a Class C misdemeanor. [1979 c.190 Â§393; 1983 c.514 Â§17; 1983 c.756 Â§2; 1985 c.808 Â§65; 1987 c.718 Â§4; 1999 c.318 Â§46; 1999 c.941 Â§2; 1999 c.1002 Â§9; 2001 c.489 Â§4; 2001 c.805 Â§6; 2001 c.965 Â§19; 2005 c.797 Â§51]

Â Â Â Â Â  260.995 Civil penalties. (1) Except as provided in subsection (2) of this section, following an investigation under ORS 260.345, the Secretary of State or Attorney General may impose a civil penalty not to exceed $250 for each violation of any provision of Oregon Revised Statutes relating to the conduct of any election, any rule adopted by the secretary under ORS chapters 246 to 260 or any other matter preliminary to or relating to an election, for which no penalty is otherwise provided.

Â Â Â Â Â  (2) The secretary or the Attorney General may impose a civil penalty not to exceed:

Â Â Â Â Â  (a) $1,000 for each violation of ORS 251.049 (3) or 251.405 (3); or

Â Â Â Â Â  (b) $1,000 plus the amount converted to personal use for each violation of ORS 260.407.

Â Â Â Â Â  (3) Except as otherwise provided by this section, civil penalties under this section shall be imposed as provided in ORS 183.745. In addition to the requirements of ORS 183.745, the notice shall include:

Â Â Â Â Â  (a) A statement of the authority and jurisdiction under which the hearing is to be held; and

Â Â Â Â Â  (b) If the person is an agency, corporation or an unincorporated association, a statement that such person must be represented by an attorney licensed in
Oregon
, unless the person is a political committee which may be represented by any officer identified in the most recent statement of organization filed with the filing officer.

Â Â Â Â Â  (4) A hearing on whether to impose a civil penalty and to consider circumstances in mitigation shall be held by the secretary or Attorney General:

Â Â Â Â Â  (a) Upon request of the person against whom the penalty may be assessed, if the request is made not later than the 20th day after the date the person received notice sent under subsection (3) of this section; or

Â Â Â Â Â  (b) Upon the secretaryÂs or Attorney GeneralÂs own motion.

Â Â Â Â Â  (5) The person against whom a penalty may be assessed need not appear in person at a hearing held under this section, but instead may submit written testimony or other evidence, sworn to before a notary public, to the secretary or Attorney General for entry in the hearing record. The testimony or other evidence must be received by the secretary or Attorney General not later than three business days before the day of the hearing.

Â Â Â Â Â  (6) All hearings under this section shall be held not later than 30 days after the deadline for the person against whom the penalty may be assessed to request a hearing. However, if requested by the person against whom the penalty may be assessed, a hearing under subsection (4) of this section shall be held not later than 45 days after the deadline for the person against whom the penalty may be assessed to request a hearing.

Â Â Â Â Â  (7) The secretary or Attorney General shall issue an order not later than 90 days after a hearing or after the deadline for requesting a hearing if no hearing is held.

Â Â Â Â Â  (8) All penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (9) In the case of a civil penalty imposed under this section for a violation of ORS 260.407, the person against whom the penalty is assessed:

Â Â Â Â Â  (a) Is personally responsible for the payment of the civil penalty;

Â Â Â Â Â  (b) Shall pay the civil penalty from personal funds of the person; and

Â Â Â Â Â  (c) May not pay the civil penalty from contributions received by a candidate or the principal campaign committee of a candidate. [1987 c.718 Â§1; 1991 c.319 Â§2; 1991 c.734 Â§119; 1993 c.493 Â§83; 2005 c.797 Â§52; 2005 c.809 Â§1]

Â Â Â Â Â  260.997 [1995 c.1 Â§10; repealed by 1999 c.999 Â§59]

Â Â Â Â Â  260.999 [1995 c.1 Â§11; repealed by 1999 c.999 Â§59]

_______________






Volume 7, Chapters 261- 304

Chapter 261

TITLE 24

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

Chapter     261.     Peoples Utility Districts

262.     Joint Operating Agencies for Electric Power

263.     Convention Facilities

264.     Domestic Water Supply Districts

265.     Cemetery Maintenance Districts

266.     Park and Recreation Districts

267.     Mass Transit Districts; Transportation Districts

268.     Metropolitan Service Districts

_______________

Chapter 261  Peoples Utility Districts

2007 EDITION

PEOPLES UTILITY DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

261.005     Short title

261.007     Policy

261.010     Definitions

261.025     Statutory provisions cumulative

261.030     Limit of authority to control existing utilities of electric cooperatives or cities

261.035     Effect of chapter on charter provisions of cities and acquisition of plants

261.045     Procedure in absence of specific provision

261.050     Taxation of district property

261.055     Special elections called by board

261.060     Election procedure

261.065     Application of initiative, referendum and recall laws

FORMATION; BOUNDARY CHANGES

261.105     Powers of district; formation; annexation; consolidation

261.110     Areas includable in district; description of district in petition for election

261.113     Petition or resolution for formation to propose special levy for certain purposes

261.115     Contents of electors petition; certification

261.118     Withdrawal from petition

261.121     Basis of computing percentage of petition signatures

261.131     Period for county clerk to certify petition

261.141     Formation, annexation or consolidation by resolution; contents of resolution

261.147     Resolution to remove territory not served by district; hearing; notice; election on question of removal; effect of removal

261.151     Hearing by Director of State Department of Energy on district formation; notice; report by director

261.161     Hearing by county governing body; notice; determination of boundaries

261.171     County governing body to call election; notice; dates

261.180     Effect of annexation or consolidation on title to property and indebtedness

261.190     Election of first board of directors; qualifications; tenure

261.200     Proclamation of district formation or boundary change; special levy; property owner petition

261.210     Payment of election expenses; security deposit

261.215     When district formed; designation; district as corporation

261.220     Mandamus to compel performance of its duties by county governing body

261.225     State agencies and private utilities to provide new district certain information

POWER FACILITIES

261.235     Definitions for ORS 261.235 to 261.255

261.240     Policy; construction

261.241     Membership in electric cooperative or limited liability corporation

261.245     Authority of district to acquire interest in power facilities

261.250     District liability; application of moneys; use of power of eminent domain

261.253     Restriction on public contract imposing unconditional or unlimited financial obligation on electric utility

261.255     Use of district money or property; revenue bonds

POWERS

261.305     General powers of district

261.310     Irrigation, drainage, other districts given power of utility district in certain cases

261.315     Acquisition of distribution facilities outside district

261.325     Acquisition of water rights

261.327     Acquisition of distribution facilities of private utility; compensation for energy efficiency measures

261.330     District water right appropriation exclusive if not excessive

261.335     Districts subject to public contracting and purchasing requirements

261.345     Employment of labor; pay and conditions; agreements; rights of previous employees of private utility

261.348     Transactions for production, supply or delivery of electricity; financial products contracts

261.350     Agreements for use of excess district facilities

261.355     Procedure for issuance and sale of revenue bonds

261.360     Authority to issue general obligation bonds

261.365     Bond requirements

261.371     Authority to issue and sell revenue bonds

261.375     Election to authorize district bond issue

261.380     Refunding district indebtedness

261.385     Levy and collection of taxes for certain purposes

261.390     Property taxable; time and manner of tax levy and collection

BOARD OF DIRECTORS

261.405     Board of directors; election; qualifications

261.410     Nomination and election of directors of established districts

261.415     Vacancy in office of director

261.420     Terms of office of directors

261.425     Officers of board

261.430     Board meetings

261.445     Appointment and removal of district manager; qualifications; salary; acting manager; powers and duties

261.460     Legislative function of board

261.465     Board supervision and regulation of district utilities; fixing rates

261.470     Accounting system adopted by board; annual reports; annual audit

COURT PROCEEDING TO TEST CERTAIN DISTRICT PROCEEDINGS

261.605     Testing validity of certain commission and board proceedings

261.610     Nature of proceeding; notice; appearance to contest; court determinations

261.615     Appeal to Court of Appeals

261.620     Guidance for court determination

261.625     Costs of proceeding

261.630     Institution of proceeding by elector; directors as parties; notice

261.635     Procedure exclusive

DISSOLUTION

261.705     Authority to dissolve district; vote authorizing dissolution

261.710     Call of election; effect of favorable vote

261.715     Directors as trustees

261.720     Inventory and sale of district property

261.725     Disposal of sale proceeds

261.730     Disposal of district books and records; termination of corporate existence

CONSTRUCTION

261.900     Construction

GENERAL PROVISIONS

261.005 Short title. This chapter shall be known as the Peoples Utility District Law.

261.007 Policy. The purpose of this chapter is to implement the intent and purpose of section 12, Article XI, of the Oregon Constitution including authorization for the establishment of peoples utility districts to develop the water and energy resources of this state for the benefit of the people of this state and to supply public utility service, including water, water power and electric energy for all uses and users. [1979 c.588 §2]

261.010 Definitions. As used in this chapter, unless otherwise required by the context:

(1) Affected territory means that territory proposed to be formed into, annexed to or consolidated with a district.

(2) Board of directors, directors or board means the governing body of a peoples utility district, elected and functioning under the provisions of this chapter.

(3) County governing body means either the county court or board of county commissioners and, if the affected territory is composed of portions of two or more counties, the governing body of that county having the greatest portion of the assessed value of all taxable property within the affected territory, as shown by the most recent assessment roll of the counties.

(4) Electors petition means a petition addressed to the county governing body and filed with the county clerk, containing the signatures of electors registered in the affected territory, equal to not less than three percent of the total number of votes cast for all candidates for Governor within the affected territory at the most recent election at which a candidate for Governor was elected to a full term, setting forth and particularly describing the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, referred to therein, and requesting the county governing body to call an election to be held within the boundaries of the parcel of territory, separate parcels of territory, city and district, or any of them, for the formation of a district, the annexation of a parcel of territory or a city to a district, or the consolidation of two or more districts.

(5) Electric cooperative means a cooperative corporation owning and operating an electric distribution system.

(6) Initial utility system means a complete operating utility system, including energy efficiency measures and installations within the district or proposed district, capable of supplying the consumers required to be served by the district at the time of acquisition or construction with all of their existing water or electrical energy needs.

(7) Parcel of territory means a portion of unincorporated territory, or an area in a city comprised of less than the entire city.

(8) Peoples utility district or district means an incorporated peoples utility district, created under the provisions of this chapter.

(9) Replacement value of unreimbursed investment means original cost new less depreciation of capitalized energy efficiency measures and installations in the premises of customers of an investor owned utility.

(10) Separate parcel of territory means unincorporated territory that is not contiguous to other territory that is a part of a district or that is described in a petition filed with the county clerk in pursuance of the provisions of this chapter, but when a proposed district includes territory in more than one county, the contiguous territory in each such county shall be considered as a separate parcel of territory. When a proposed district includes any area in a city comprised of less than the entire city, that area shall be considered as a separate parcel of territory.

(11) Utility means a plant, works or other property used for development, generation, storage, distribution or transmission of electricity, or development or transmission of water for domestic or municipal purposes, but transmission of water shall not include water for irrigation or reclamation purposes, except as secondary to and when used in conjunction with a hydroelectric plant. [Amended by 1961 c.224 §10; 1979 c.558 §4; 1981 c.804 §76; 1983 c.83 §32; 1989 c.174 §3; 1991 c.358 §1; 2003 c.802 §65; 2005 c.22 §189; 2007 c.301 §30; 2007 c.895 §1]

261.015 [Renumbered 261.121]

261.020 [Repealed by 1973 c.796 §79]

261.025 Statutory provisions cumulative. The provisions of this chapter are additional and cumulative to the provisions of any other law now or hereafter existing for the holding of elections in districts.

261.030 Limit of authority to control existing utilities of electric cooperatives or cities. Nothing contained in this chapter authorizes or empowers the board of directors of any peoples utility district to interfere with or exercise any control over any existing utility owned and operated by any electric cooperative or city in the district unless by consent of the governing body of the electric cooperative or of the city council or the governing body of the plant owned by a city, when the control of the plant is vested in a governing body other than the city council or governing body of the city. However a district may participate fully, on a mutually agreed basis, with electric cooperatives and utilities owned by cities in common facilities under ORS 261.235 to 261.255 and in the formation and operation of joint operating agencies under ORS chapter 262. [Amended by 1979 c.558 §5; 2003 c.802 §66; 2007 c.301 §31; 2007 c.895 §2]

261.035 Effect of chapter on charter provisions of cities and acquisition of plants. Nothing in this chapter modifies in any manner any charter provisions of any city, or prohibits any city from acquiring and operating its own plant. [Amended by 2003 c.802 §67]

261.040 [Amended by 1979 c.558 §6; renumbered 261.118]

261.045 Procedure in absence of specific provision. Where the procedure for formation of a district, annexation of territory to a district, consolidation of two or more districts, issuance of bonds and levying and collection of taxes, holding of elections or any other matter in connection with organization or operation of utility districts is not specifically provided for, any suitable method and proceeding, or either, may be adopted which may appear most conformable to the spirit of this chapter and the provisions of section 12, Article XI, Oregon Constitution.

261.050 Taxation of district property. (1) All property, real and personal, owned, used, operated or controlled by any peoples utility district, in or for the production, transmission, distribution or furnishing of electricity or electric service for or to the public, shall be assessed and taxed in the same manner and for the same purposes, and the district and the directors and officers thereof shall be subject to the same requirements, as are provided by law in respect to assessment and taxation of similar property owned, used, operated or controlled by private corporations or individuals for the purpose of furnishing electricity or electric service to the public.

(2) If a peoples utility district owns property jointly with a tax-exempt governmental or municipal entity, only the portion of the property used, operated or controlled by the peoples utility district shall be assessed and taxed pursuant to subsection (1) of this section. [Amended by 2007 c.301 §32; 2007 c.895 §3a]

261.055 Special elections called by board. When any peoples utility district desires to hold an election for the purpose of submitting to the electors of the district any question that may lawfully be submitted to them, the board may, at any regular or special meeting called in accordance with its rules or the statutes governing the same, adopt a resolution calling a special election to be held on a date specified in ORS 255.345, and may in the same resolution designate and describe in general terms the question which is to be submitted at the special election. [Formerly 261.505]

261.060 Election procedure. Except as otherwise specifically provided in this chapter, every district election shall be conducted in accordance with ORS 255.005 to 255.035, 255.055, 255.075, 255.085, 255.215 to 255.288 and 255.295 to 255.345. [1975 c.598 §3 and 1975 c.647 §16; 1989 c.503 §29; 1995 c.607 §70; 2007 c.154 §61]

261.065 Application of initiative, referendum and recall laws. The laws of this state regarding initiative, referendum and recall shall apply to peoples utility districts. [1979 c.558 §3]

FORMATION; BOUNDARY CHANGES

261.105 Powers of district; formation; annexation; consolidation. (1) Peoples utility districts may be created as provided in this chapter. A peoples utility district may exercise all powers conferred by this chapter.

(2) When a majority of all votes cast, at an election within the boundaries of any proposed district to determine whether or not the district is to be formed, favors formation, the district shall be created.

(3) In any election to annex a city or separate parcel of territory to an existing district, or to consolidate two or more existing districts, an affirmative vote of a majority of the votes cast from each city or separate parcel of territory or district voting to annex or consolidate, shall be required to authorize the annexation or consolidation.

(4) Annexation to an existing district shall be subject to the provisions of ORS 198.720 (2). [Amended by 1979 c.558 §7; 2003 c.802 §68]

261.110 Areas includable in district; description of district in petition for election. (1) Peoples utility districts may consist of territory, contiguous or otherwise, within one or more counties, and may consist of one or more cities, or a portion of a city, with or without unincorporated territory.

(2) Petitions asking that an election be held to determine whether or not a district shall be created shall set forth and particularly describe the boundaries of the proposed peoples utility district, and shall state that in the event the people within any one or more cities or separate parcels of territory within the proposed district vote against its formation, then that portion of the district which voted in favor of organization of a peoples utility district may be organized into the district.

(3) The name of a city is a sufficient description of its boundaries.

(4) When any city or separate parcel of territory voting at a formation election casts a majority vote against formation of the district, the city or separate parcel of territory shall not be included in any district formed as a result of the election.

(5) A city that owns or operates a publicly owned utility for development or distribution of electric energy or the territory served by the city within or without the boundaries of the city at the time of a proposed formation of a peoples utility district may not be included in any election for the formation of the district unless the inclusion is agreed to at an election by the electors of the city.

(6) No entire township, except when needed for location of plant or impounding purposes, or both, shall be included in formation of any district, unless the township contains not less than 10 electors. No portion of any township in excess of six sections shall be included, unless the portion contains a proportionate number of electors.

(7) No territory that is part of another peoples utility district shall be included in the formation of any district, except under the conditions provided in ORS 198.720 (2), nor shall the proposed district include any territory which at the time of the proposed districts formation is being served by an electric cooperative. [Amended by 1979 c.558 §8; 1981 c.758 §1; 2003 c.802 §69]

261.113 Petition or resolution for formation to propose special levy for certain purposes. Electors petitions and resolutions for formation of a district shall include a proposal for the authorization of the district to impose a special levy of a certain amount to finance an engineers report on revenue bonds for the acquisition or construction of the initial utility system, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the proposed district, the election under ORS 261.355 (10) and costs associated with them. [1979 c.558 §12; 1991 c.358 §2; 1991 c.572 §4]

261.115 Contents of electors petition; certification. (1) All electors petitions shall contain a statement as to whether or not the petitioners are desirous of forming a utility district, or to annex territory to an existing utility district, or to consolidate two or more existing utility districts, the description of the territory sought to be included therein and the name by which the utility district is to be known. The statement shall be printed on a separate page or pages.

(2) There shall be a signature sheet with sufficient space for 20 signatures, and opposite the name of each signer, a space for the residence address of the signers of the petition and the number of their voting precinct. The circulator shall certify on each signature sheet that the circulator:

(a) Witnessed the signing of the signature sheet by each individual whose signature appears on the signature sheet; and

(b) Believes that each individual stated the correct residence address of the individual and that the individual is an elector.

(3) An electors petition shall designate three or more persons as chief petitioners and shall set forth their names and mailing addresses. [Amended by 1979 c.558 §9; 1983 c.567 §20; 1999 c.318 §31; 2007 c.848 §26]

261.118 Withdrawal from petition. After a petition has been filed with the county clerk, no person may withdraw that persons name from it. [Formerly 261.040]

261.120 [Amended by 1975 c.647 §17; repealed by 1979 c.558 §30]

261.121 Basis of computing percentage of petition signatures. When the boundaries described in any petition include a part of a precinct, the vote of the entire precinct shall be used as a basis in computing the percentage of signatures required on electors petitions. [Formerly 261.015]

261.125 [Repealed by 1979 c.558 §30]

261.130 [Repealed by 1979 c.558 §30]

261.131 Period for county clerk to certify petition. Within 10 days after receipt of an electors petition the county clerk shall certify the sufficiency of signatures to the county governing body. [1979 c.558 §10]

261.135 [Repealed by 1979 c.558 §30]

261.140 [Repealed by 1979 c.558 §30]

261.141 Formation, annexation or consolidation by resolution; contents of resolution. (1) In addition to the initiation of a peoples utility district formation, annexation or consolidation by electors petition:

(a) Formation of a district may be initiated by resolution of the governing body of each county in which territory of the proposed district is situated or, if a city proposes to create a district, by resolution of the city governing body;

(b) Annexation to an existing district may be initiated by resolution of the board of directors of that district; and

(c) Consolidation of two or more districts may be initiated by resolution of the board of each of the districts proposed to be consolidated.

(2) Resolutions authorized under this section shall describe the boundaries of the affected territory and, if for formation or consolidation of a district or districts, the name by which the proposed district is to be known. [1979 c.558 §11; 2003 c.802 §70]

261.145 [Repealed by 1979 c.558 §30]

261.147 Resolution to remove territory not served by district; hearing; notice; election on question of removal; effect of removal. (1) When any parcels of territory within an existing district are not being served by the district, the board of directors of the district may fix a place and time for a public hearing to consider the removal of such parcels from the district.

(2) Notice stating the time and place of the hearing shall be published in accordance with ORS 261.161 (1). The hearing may be adjourned from time to time, but shall not exceed four weeks in length. Public testimony shall be taken at the hearing.

(3) Upon conclusion of the public hearing the board may by resolution remove such parcels, or any of them, from the district. The resolution shall become effective 30 days after passage, unless written requests for an election are filed as provided by subsection (4) of this section.

(4) If written requests for an election are filed with the board within 30 days after passage of the resolution by not less than 15 percent of the electors or 100 electors registered in the parcels to be removed, whichever is the lesser number, an election on the question of removal of the parcels described in the resolution shall be held on the next scheduled general or special election date.

(5) The electors eligible to vote in the election described in subsection (4) of this section shall be those electors who reside on the parcels described in the resolution.

(6) From the date of removal, liability of the territory removed from the district for assessments and taxes levied after the date of removal by the district and for bonded and other indebtedness shall be in accordance with ORS 198.880 and 198.882. [1987 c.824 §3]

261.150 [Repealed by 1979 c.558 §30]

261.151 Hearing by Director of State Department of Energy on district formation; notice; report by director. Upon certification of a petition for formation or adoption of a resolution by the county governing body for district formation, the county clerk shall submit a copy of the resolution or petition, without signatures attached, to the Director of the State Department of Energy. Not less than 30 days after receipt of the petition or resolution copy, the director shall hold a hearing within the proposed district for the purpose of receiving public testimony on the proposed district formation. Notice of the hearing, stating the time and place of the hearing, together with the electors petition, when applicable, without the signatures attached, shall be published at least two times prior to the date of the meeting. The first publication shall not be more than 25 days nor less than 15 days preceding the hearing and the last publication shall not be more than 14 days nor less than eight days preceding the hearing. Within 60 days after receipt of the petition or resolution copy, the director, with the advice and assistance of the Public Utility Commission of Oregon, shall prepare and publish a concise report showing the availability and cost of power resources, potential tax consequences and any other information considered by the director to be relevant to the proposed formation of the district. A copy of the report shall be mailed, upon publication, by the director to the county governing body. [1979 c.558 §12a; 2003 c.186 §10]

261.155 [Repealed by 1979 c.558 §30]

261.160 [Repealed by 1979 c.558 §30]

261.161 Hearing by county governing body; notice; determination of boundaries. (1) After certification of a petition, or passage of the resolution when the formation, annexation or consolidation proposal is by resolution of the county governing body, the county governing body shall, within 10 days, fix a date for a hearing on the boundaries described in the electors petition or resolution of the county governing body for inclusion in the proposed or established district. The hearing shall be held by the county governing body not less than 60 days nor more than 90 days after certification of the petition or passage of the resolution. Notice of the hearing, stating the time and place of the meeting, together with the electors petition, when applicable, without the signatures attached, shall be published at least two times prior to the date of the meeting. The first publication shall not be more than 25 days nor less than 15 days preceding the hearing and the last publication shall not be more than 14 days nor less than eight days preceding the hearing. Notice of the hearing, and all other publications required by this chapter, shall be published in at least one newspaper of general circulation in the proposed or established district. The hearing may be adjourned from time to time, but shall not exceed four weeks in total length. Public testimony shall be taken at the hearing.

(2) Based upon the record of the hearing prescribed in subsection (1) of this section on the proposed boundaries and, if district formation is proposed, the report of the Director of the State Department of Energy under ORS 261.151, the county governing body within 10 days of the last date of hearing shall determine the boundaries of the proposed or established district.

(3) No lands shall be included in the boundaries fixed by the governing body lying outside the boundaries described in the electors petition unless the owners of that land request inclusion in writing before the hearing under subsection (1) of this section is completed.

(4) An electors petition shall not be denied by a county governing body because of any deficiency in the description of the boundaries of the proposed district, but the county governing body shall correct those deficiencies. [1979 c.558 §13]

261.165 [Repealed by 1979 c.558 §30]

261.170 [Repealed by 1979 c.558 §30]

261.171 County governing body to call election; notice; dates. (1) Upon its own resolution, the county governing body may, and upon receipt of an electors petition or resolution of the governing body of a peoples utility district or city that the county governing body finds to be in compliance with this chapter shall, at the earliest practical date submit the question of district formation, annexation or consolidation and, if for formation, the question of a special levy, to the electors within the affected territory at a special election. The special election may be held on the same date as a primary election or general election.

(2) The notice of the election shall state the purpose of the election, describe in general terms the boundaries of the affected territory and in all other respects comply with the general laws of this state governing the time and manner of holding elections.

(3) The county governing body shall call no more than one election for formation of a district comprising substantially the same area within the same calendar year. [1979 c.558 §14; 1995 c.712 §96; 2003 c.14 §122; 2003 c.802 §71]

261.175 [Repealed by 1979 c.558 §30]

261.180 Effect of annexation or consolidation on title to property and indebtedness. (1) If a parcel of territory or a city is annexed to an existing peoples utility district, or two or more districts are consolidated, such annexation or consolidation shall not affect or impair the title to any property owned or held by the district or districts, or any property owned or held by the annexed city, or in trust therefor, or any debts, demands, liabilities or obligations existing in favor of or against either the district or city so annexed.

(2) The acceptance of any indebtedness at the election to determine the question of annexation shall not include any indebtedness except such as has been incurred or assumed on account of development or purchase of a utility, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the annexed area. [Amended by 1991 c.358 §3; 2003 c.802 §72]

261.185 [Amended by 1973 c.796 §10; repealed by 1975 c.647 §53]

261.190 Election of first board of directors; qualifications; tenure. (1) At all elections where the creation of a district is authorized, five directors shall be elected to manage and transact the business of the district.

(2) Candidates for the office of director must be electors of this state, must have resided in the proposed district continuously for not less than two years next preceding the date of the election, and must continue to reside in the district during their term of office.

(3) All electors of the proposed district shall have the right to vote for five candidates at the election.

(4) The five candidates receiving the highest number of votes in the area approved by the electors and declared by the county governing body to be a district shall be elected to serve until the first Monday in January after the first regular general election which occurs not less than one year following the election to create the district, and until their successors are elected and qualified. [Amended by 1973 c.796 §11; 1975 c.598 §4; 1979 c.558 §16; 2003 c.14 §123]

261.195 [Amended by 1973 c.796 §12; repealed by 1975 c.647 §53]

261.200 Proclamation of district formation or boundary change; special levy; property owner petition. (1) If a majority of votes cast at the election favors formation of the peoples utility district and authorization of the district to impose a special levy for the purposes stated in the petition for formation, or annexation of a parcel of territory or a city to an existing district, or consolidation of two or more districts, as the case may be, and in conformity with provisions of ORS 261.105 and 261.110, the county governing body shall issue a proclamation accordingly and file a certified copy with the county clerk of each county where the district or any portion thereof is located. The proclamation for formation of a district shall be in substantially the following form:

______________________________________________________________________________

Whereas at an election duly and regularly held on the ___ day of ______, 2___, within ______ County (or ______ Counties), State of Oregon, and within the boundaries of a proposed district as herein described, there was submitted to the electors thereof the question whether or not a peoples utility district should be incorporated as the (here insert name of district) and to give authority to impose a special levy of $_____ under and pursuant to the provisions of ORS chapter 261; and

Whereas at the election so held ___ votes were cast in favor of incorporation, and ___ votes were cast against incorporation; and

Whereas the incorporation of the (here insert name of district) received the affirmative vote of the majority of the votes cast at the election;

Now, therefore, the undersigned hereby does proclaim and declare that all of that part of the State of Oregon, described as (here insert description) has been duly and legally incorporated as the ______ Peoples Utility District under and pursuant to the Constitution and laws of the State of Oregon, and the district has the authority to collect the sum of $_____ by special levy against the taxable property within the district.

Chairperson of the County Governing Body.

By ____________

______________________________________________________________________________

(2) The proclamation for annexing a parcel of territory or a city to an existing district or the consolidation of two or more existing districts, or both, shall be adaptations of the above proclamation.

(3) The proclamation of formation, with the notice of boundary change under ORS 308.225, shall be filed by the district with the county assessor of each county in which any portion of the district is situated, who shall thereupon enter the special levy.

(4) Expenditure of the moneys received from the special levy for the purposes stated in the petition for district formation may be made by the district without prior adoption of a budget under ORS 294.305 to 294.520.

(5) Following proclamation of formation of a district, any person whose property has been improperly included within a district, contrary to the provisions of ORS 261.110 (5) or (7), may petition a county governing body to revise the district boundaries to exclude the property. After notice to the district, and a hearing on the petition, the county governing body shall revise the district boundaries to exclude such property as it finds should not have been included within the district under the standards set forth in ORS 261.110 (5) or (7). Upon such findings and boundary revisions a district shall be permitted to refund related taxes paid that are based upon assessments made after January 1, 1978. Boundary revisions shall comply with ORS 308.225. The remedy provided in this subsection shall be available only to persons owning property in districts which were formed after January 1, 1978. [Amended by 1973 c.796 §13; 1979 c.558 §17; 1981 c.758 §2; 2003 c.14 §124; 2003 c.802 §73]

261.205 [Repealed by 1975 c.647 §53]

261.210 Payment of election expenses; security deposit. (1) Except as provided in subsection (2) of this section, all expenses in any county of any election held under this chapter for formation of a district and election of a board of directors shall be paid from the general fund of the county in the same manner that other claims against the county are paid.

(2) When formation of a district is initiated by electors petition, the county court may require a bond, a cash deposit or other security deposit from the chief petitioners as provided in ORS 198.775.

(3) When preparing the county budget for the fiscal year following an election described in subsection (1) of this section, the county court shall include an item in the budget to reimburse the general fund for the disbursement for the election, unless the costs of the election are paid from a bond, a cash deposit or other security deposit under subsection (2) of this section. This item shall be assessed to and paid by the assessable property of the territory in which the election is held in the same manner that other taxes are assessed and paid. [Amended by 1983 c.567 §21]

261.215 When district formed; designation; district as corporation. From the date of the proclamation relative to formation of a peoples utility district the territory shall be a separate district to be known as the district named and specified in the proclamation. The inhabitants thereof shall be a corporation by the name and style of the utility district specified in the proclamation, and as such shall have perpetual succession, and by such name shall exercise and carry out the corporate powers and objects conferred and declared by this chapter. [Amended by 2003 c.802 §74]

261.220 Mandamus to compel performance of its duties by county governing body. If the county governing body refuses to call an election, or hold a hearing, as provided in this chapter, or refuses to declare the results of any election or issue the required proclamation, any elector may apply within 10 days after the refusal to the circuit court for the county in which the proposed district, or its greater portion, is located for a writ of mandamus to compel the county governing body to perform its duty. [Amended by 1975 c.647 §19; 1979 c.558 §18]

261.225 State agencies and private utilities to provide new district certain information. (1) The State Department of Energy, the Public Utility Commission of Oregon and any privately owned utility serving the affected territory shall cooperate in providing information and data as requested by a peoples utility district for construction or acquisition of the initial utility system.

(2) As requested, the State Department of Energy and the Public Utility Commission of Oregon shall provide copies of records on file pertinent to the operation of a utility system.

(3) As requested, the privately owned utility serving the affected territory shall provide data and records regarding the affected territory including:

(a) Peak load and monthly variations of load required to serve the territory;

(b) Load requirements of various classifications of users;

(c) Gross revenue;

(d) Distribution costs, including operation, maintenance and debt retirement;

(e) Inventory of assets by type and value;

(f) List of customers with customer addresses;

(g) Amount of money loaned to each customer for conservation activity; and

(h) Replacement value of an investor owned utilitys unreimbursed investment in energy efficiency measures and installations within the territory. [1979 c.558 §15; 1991 c.358 §4]

POWER FACILITIES

261.235 Definitions for ORS 261.235 to 261.255. As used in ORS 261.235 to 261.255, unless the context requires otherwise:

(1) City means a city organized under the law of
California
,
Idaho
,
Montana
,
Nevada
,
Oregon
or
Washington
and owning and operating an electric light and power system.

(2) Common facilities means any property used for the generation, transmission, distribution or marketing of electricity and related goods and services that are owned or operated jointly by a peoples utility district organized under this chapter and at least one other city, district, electric cooperative or person.

(3) District means a peoples utility district organized under this chapter or a similar public utility district organized under the law of
California
,
Idaho
,
Montana
,
Nevada
or
Washington
.

(4) Electric cooperative means a cooperative corporation organized under the law of California, Idaho, Montana, Nevada, Oregon or Washington and owning and operating an electric distribution system. [1967 c.603 §8; 1979 c.151 §3; 1999 c.865 §38; 2007 c.301 §33; 2007 c.895 §4a]

261.240 Policy; construction. (1) The Legislative Assembly finds and declares it to be in the public interest and for a public purpose that districts, cities, electric cooperatives, and electric utility companies participate as authorized in ORS 261.235 to 261.255 jointly and with other persons to:

(a) Achieve economies of scale in the generation of electricity;

(b) Meet the future power needs of this state and its inhabitants; and

(c) Participate in transactions useful for the development of an efficient system for the transmission and distribution or marketing of electric power and related goods and commodities.

(2) ORS 261.235 to 261.255 shall be construed liberally to effectuate the purposes set out in subsection (1) of this section. [1967 c.603 §9; 1999 c.865 §39]

261.241 Membership in electric cooperative or limited liability corporation. A peoples utility district may become a member of an electric cooperative, or of a limited liability company, for the purposes of planning, financing, constructing, acquiring, operating, owning or maintaining property used for the generation and associated transmission of electricity within or outside this state. A district may not become a stockholder in, or lend the credit of the district to, an electric cooperative or a limited liability company. If a district becomes a member of an electric cooperative or of a limited liability company, the district may not exercise the power of eminent domain for the benefit of the electric cooperative or limited liability company. [2007 c.301 §35 and 2007 c.895 §6]

261.245 Authority of district to acquire interest in power facilities. In addition to the powers otherwise conferred on districts of this state, such a district owning and operating an electric light and power system may plan, finance, construct, acquire, operate, own and maintain an undivided interest in common facilities within or without the state jointly with one or more other districts, with one or more cities, with one or more electric cooperatives, or with one or more other persons or with any combination of such districts, cities, electric cooperatives or persons, and may make such plans and enter into contracts and agreements as are necessary or appropriate for such joint planning, financing, construction, acquisition, operation, ownership or maintenance. [1967 c.603 §10; 1979 c.151 §4; 1999 c.865 §40]

261.250 District liability; application of moneys; use of power of eminent domain. (1) In carrying out the powers granted in ORS 261.241 and 261.245, a district of this state is liable only for its own acts with regard to the planning, financing, construction, acquisition, operation, ownership or maintenance of common facilities. No moneys or other contributions supplied by a district of this state for the planning, financing, construction, acquisition, operation or maintenance of common facilities shall be credited or applied otherwise to the account of any other participant in the common facilities.

(2) A district shall not exercise its power of eminent domain to acquire a then existing thermal power plant or any part thereof. [1967 c.603 §11; 2007 c.301 §36; 2007 c.895 §7]

261.253 Restriction on public contract imposing unconditional or unlimited financial obligation on electric utility. (1) A public contract entered into by a noninvestor-owned electric utility may not contain a clause or condition that imposes an unconditional and unlimited financial obligation on the electric utility that is party to the contract unless the terms and conditions of the contract are subject to approval and are approved by the electors of the peoples utility district or city that owns the electric utility.

(2) Nothing in subsection (1) of this section is intended to affect provisions of law requiring approval of electors for any particular type of public contract that are in effect on October 15, 1983, or that are later enacted.

(3) Nothing in subsection (1) of this section is intended to conflict with ORS 279C.650 to 279C.670.

(4) This section does not apply to a public contract executed in connection with:

(a) The acquisition of renewable energy certificates;

(b) The acquisition, construction, improvement or equipping of, or the financing of any interest in, a renewable energy facility; or

(c) The acquisition or financing of any interest in electrical capacity needed to shape, firm or integrate electricity from a renewable energy facility.

(5) As used in this section:

(a) Public contract includes a contract, note, general obligation bond or revenue bond by which the peoples utility district or city or any subdivision of any of them is obligated to pay for or finance the acquisition of goods, services, materials, real property or any interest therein, improvement, betterments or additions from any funds, including receipts from rates or charges assessed to or collected from its customers.

(b) Unconditional and unlimited financial obligation means a public contract containing a provision that the peoples utility district or city that is party to the contract is obligated to make payments required by the contract whether or not the project to be undertaken thereunder is undertaken, completed, operable or operating notwithstanding the suspension, interruption, interference, reduction or curtailment of the output or product of the project. [1983 c.811 §1; 2003 c.794 §221; 2003 c.802 §75; 2007 c.301 §37]

Note: 261.253 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

261.255 Use of district money or property; revenue bonds. Any district of this state participating in common facilities under ORS 261.235 to 261.255 may furnish money and provide property, both real and personal, and to the extent and in the manner provided by ORS 261.355 issue and sell revenue bonds pledging revenues of its electric system and its interest or share of the revenues derived from the common facilities and any additions or betterments thereto, in order to pay its respective share of the cost of the planning, financing, acquisition and construction thereof. All moneys paid or property supplied by any such district for the purpose of carrying out the powers conferred by ORS 261.235 to 261.255 are declared to be for a public purpose. [1967 c.603 §12; 1999 c.865 §41]

POWERS

261.305 General powers of district. Peoples utility districts shall have power:

(1) To have perpetual succession.

(2) To adopt a seal and alter it at pleasure.

(3) To sue and be sued, to plead and be impleaded.

(4) To acquire and hold, including by lease-purchase agreement, real and other property necessary or incident to the business of the districts, within or without, or partly within or partly without, the district, and to sell or dispose of that property; to acquire, develop and otherwise provide for a supply of water for domestic and municipal purposes, waterpower and electric energy, or electric energy generated from any utility, and to distribute, sell and otherwise dispose of water, waterpower and electric energy, within or without the territory of such districts.

(5) To acquire, own, trade, sell or otherwise transfer renewable energy certificates.

(6) To exercise the power of eminent domain for the purpose of acquiring any property, within or without the district, necessary for the carrying out of the provisions of this chapter.

(7) To borrow money and incur indebtedness; to issue, sell and assume evidences of indebtedness; to refund and retire any indebtedness that may exist against or be assumed by the district or that may exist against the revenues of the district; to pledge any part of its revenues; and to obtain letters of credit or similar financial instruments from banks or other financial institutions. Except as provided in ORS 261.355 and 261.380, no revenue or general obligation bonds shall be issued or sold without the approval of the electors. The board of directors may borrow from banks or other financial institutions such sums as the board of directors deems necessary or advisable. No indebtedness shall be incurred or assumed except for the development, purchase and operation of electric utility facilities or for the purchase of electricity, electrical capacity or renewable energy certificates.

(8) To exercise the powers otherwise granted to districts by ORS 271.390.

(9) To levy and collect, or cause to be levied and collected, subject to constitutional limitations, taxes for the purpose of carrying on the operations and paying the obligations of the district as provided in this chapter.

(10) To make contracts, to employ labor and professional staff, to set wages in conformance with ORS 261.345, to set salaries and provide compensation for services rendered by employees and by directors, to provide for life insurance, hospitalization, disability, health and welfare and retirement plans for employees, and to do all things necessary and convenient for full exercise of the powers herein granted. The provision for life insurance, hospitalization, disability, health and welfare and retirement plans for employees shall be in addition to any other authority of peoples utility districts to participate in those plans and shall not repeal or modify any statutes except those that may be in conflict with the provision for life insurance, hospitalization, disability, health and welfare and retirement plans.

(11) To enter into contracts with any person, any public or private corporation, the United States Government, the State of Oregon, or with any other state, municipality or utility district, and with any department of any of these, for carrying out any provisions of this chapter.

(12) To enter into agreements with the State of Oregon or with any local governmental unit, utility, special district or private or public corporation for the purpose of promoting economic growth and the expansion or addition of business and industry within the territory of the peoples utility district. Before spending district funds under such an agreement, the board of directors shall enter on the written records of the district a brief statement that clearly indicates the purpose and amount of any proposed expenditure under the agreement.

(13) To fix, maintain and collect rates and charges for any water, waterpower, electricity or other commodity or service furnished, developed or sold by the district.

(14) To construct works across or along any street or public highway, or over any lands which are property of this state, or any subdivision thereof, and to have the same rights and privileges appertaining thereto as have been or may be granted to cities within the state, and to construct its works across and along any stream of water or watercourse. Any works across or along any state highway shall be constructed only with the permission of the Department of Transportation. Any works across or along any county highway shall be constructed only with the permission of the appropriate county court. Any works across or along any city street shall be constructed only with the permission of the city governing body and upon compliance with applicable city regulations and payment of any fees called for under applicable franchise agreements, intergovernmental agreements under ORS chapter 190 or contracts providing for payment of such fees. The district shall restore any such street or highway to its former state as near as may be, and shall not use the same in a manner unnecessarily to impair its usefulness.

(15) To elect a board of five directors to manage its affairs.

(16) To enter into franchise agreements with cities and pay fees under negotiated franchise agreements, intergovernmental agreements under ORS chapter 190 and contracts providing for the payment of such fees.

(17) To take any other actions necessary or convenient for the proper exercise of the powers granted to a district by this chapter and by section 12, Article XI of the Oregon Constitution. [Amended by 1953 c.627 §2; 1957 c.334 §1; 1979 c.558 §19; 1985 c.474 §1; 1987 c.245 §4; 1993 c.97 §1; 1995 c.333 §15; 2003 c.802 §76; 2007 c.301 §38; 2007 c.895 §9]

261.310 Irrigation, drainage, other districts given power of utility district in certain cases. (1) Any existing irrigation, drainage or other district in good standing and duly organized under the laws of this state shall be eligible to qualify and do any and all things necessary or incident to the purchase, generation and distribution of electric power under the terms of this chapter without the necessity of reorganizing and complying with the organization procedure prescribed in this chapter, if the qualification is approved by a majority of the persons qualified to vote at a district election who vote on that question.

(2) Drainage districts qualifying under the provisions of this chapter may elect additional directors to make a board of five directors. [Amended by 1979 c.558 §20; 1983 c.83 §33; 2003 c.802 §77]

261.315 Acquisition of distribution facilities outside district. (1) Except as to distribution facilities located in unincorporated territory at or near the boundaries of the peoples utility district and forming an interconnected part of the distribution system within the district, as determined by the county governing body after a public hearing, no facilities then being used for the distribution of electric energy outside the boundaries of the district shall be acquired by it until the acquisition thereof is approved by a majority of the electors registered in the territory in which the facilities are located, voting on that question at an election duly called for that purpose as provided in this section. If a part of the facilities is located within a city, the election shall be conducted so that the electors of the city may vote separately and have their votes counted separately, and the part within any city may not be acquired unless a majority of the electors of the city voting on the question approves.

(2) When a district desires to acquire facilities outside its boundaries for distribution of electric energy, the board of directors shall pass a resolution declaring that purpose, specifying the facilities that it desires to acquire and describing the boundaries of the territory served by the facilities so as to include all those receiving service or can be reasonably served through the facilities.

(3) A certified copy of the resolution shall be filed with the county governing body. Within 90 days thereafter, the county governing body shall designate the boundaries of the territory served by the facilities, and certify the boundaries to the counties in which they are located. The county governing body shall at the same time notify each of the counties of the call of an election for the purpose of authorizing acquisition of the facilities. This certification and notification shall be given to the county clerks of the respective counties. The notice shall state the time of the election and contain a ballot title stated in clear and concise language.

(4) The provisions of ORS 261.200 shall be complied with insofar as applicable. Ballots cast by electors of cities shall be separately kept and counted for each city. [Amended by 1973 c.796 §13a; 1979 c.558 §21; 1983 c.83 §34; 2003 c.802 §78]

261.320 [Repealed by 1971 c.741 §38]

261.325 Acquisition of water rights. Any utility district created under this chapter may acquire in its own name the right to use the unappropriated waters of this state in accordance with the laws of this state. [Amended by 1955 c.707 §34; 1979 c.54 §1; 1979 c.558 §22]

261.327 Acquisition of distribution facilities of private utility; compensation for energy efficiency measures. When a district acquires from an investor owned utility, by eminent domain or otherwise, facilities for the distribution of energy within an affected territory, the district shall compensate the owner of the facilities, in addition to any other amounts otherwise due, an amount equal to the replacement value of the investor owned utilitys unreimbursed investment in energy efficiency measures and installations within the affected territory. [1991 c.358 §7]

261.330 District water right appropriation exclusive if not excessive. Any filing made by any peoples utility district upon the unappropriated waters of this state for use in the future development of a hydroelectric plant by the district shall be reserved to the district and shall not be subject to appropriation by any other person, city or corporation, unless it is judicially determined that such filing exceeds the reasonable present and future requirements of the district, in which event the surplus or excess may be by judgment of a court of competent jurisdiction released and discharged from such filing. Proceedings in court for the determination of whether or not the filing by any utility district exceeds its reasonable present and future requirements may be instituted by the State of Oregon, by the Water Resources Commission in the name of and for the State of Oregon, or by any other applicant for the right to the use of the waters involved. [Amended by 1955 c.707 §35; 2003 c.576 §407; 2003 c.802 §79]

261.335 Districts subject to public contracting and purchasing requirements. (1) Except as otherwise provided in subsection (2) of this section, peoples utility districts are subject to the public contracting and purchasing requirements of ORS 279.835 to 279.855, 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279A.140 and 279A.250 to 279A.290.

(2) The public contracting and purchasing requirements of ORS 279.835 to 279.855, 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B do not apply to contracts entered into by districts for the acquisition, construction, improvement or equipping of a renewable energy facility or for the purchase or sale of electricity, electrical capacity or renewable energy certificates. [Amended by 1957 c.334 §2; 1961 c.409 §1; 1985 c.474 §5; 2003 c.794 §222; 2007 c.301 §39; 2007 c.895 §10]

261.340 [Repealed by 1979 c.558 §30]

261.345 Employment of labor; pay and conditions; agreements; rights of previous employees of private utility. (1) All labor employed by a district, directly or indirectly, shall be employed under and in pursuance of the provisions of ORS 279B.235, 279C.540, 279C.545, 653.268 and 653.269.

(2) The minimum scale of wages to be paid by a peoples utility district or by any contractor or subcontractor for such district shall be not less than the prevailing wage for the character of work in the same trade in the largest city having a population of 5,000 or more in the district, or if there is none, the nearest to the district.

(3) The board of directors of any utility district may negotiate, sign and maintain collective bargaining agreements concerning employment, rates of pay and working conditions with the representatives of its employees. Notice in writing of any intended change in rates of pay, or working conditions, or both, shall be given in accordance with the provisions of the agreements. The provisions of ORS 243.650 to 243.782 shall govern the negotiation of a collective bargaining agreement and any changes to an existing agreement. The mutual rights and obligations of the board and the employees or their representatives shall be those provided under ORS 243.650 to 243.782.

(4) Whenever any district acquires any utility which at the time of acquisition is in private ownership:

(a) The district shall, within financial and organizational limitations, offer employment to all employees of the private utility whose work primarily served the affected territory.

(b) Where the employees of the private utility are, at the time of acquisition, covered by any collective bargaining contract, plan for individual annuity contracts, retirement income policies, group annuity contract or group insurance for the benefit of employees, the district shall maintain any benefits or privileges that employees of the acquired utility would receive or be entitled to had the acquisition not occurred by:

(A) Assuming for one year all of the rights, obligations and liabilities of the acquired private utility in regard to that collective bargaining contract or plan for the employees covered thereby at the time of acquisition; or

(B) Substituting a similar plan or contract under an agreement with a majority of the affected employees.

(c) The district may pay all or part of the premiums or other payments required under paragraph (b) of this subsection out of the revenue derived from the operation of its properties.

(d) The district shall recognize the collective bargaining agent of the employees if the district retains a majority of the employees of the private utility working in the affected territory. [Amended by 1979 c.558 §23; 1985 c.474 §2; 2003 c.794 §223]

261.348 Transactions for production, supply or delivery of electricity; financial products contracts. (1) Notwithstanding any other law, peoples utility districts and municipal electric utilities may enter into transactions with other persons or entities for the production, supply or delivery of electricity on an economic, dependable and cost-effective basis, including financial products contracts and other service contracts that reduce the risk of economic losses in the transactions. This subsection does not authorize any transaction that:

(a) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

(b) Is intended or useful for any purpose other than the production, supply or delivery of electricity on a cost-effective basis.

(2) Nothing in subsection (1) of this section prohibits a peoples utility district or a municipal electric utility from entering into any transaction for the acquisition, construction, improvement or equipping of a renewable energy facility or for the purchase or sale of electricity, electrical capacity or renewable energy certificates. [1999 c.683 §1; 2007 c.301 §40; 2007 c.895 §11]

Note: 261.348 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

261.350 Agreements for use of excess district facilities. Whenever any of the facilities, works or utilities of the district, or any part thereof, are not used or employed to its fullest capacity for the benefits or requirements of the district or its inhabitants, the district may enter into agreements, upon terms and conditions satisfactory to the board, for renting, leasing or otherwise using the available portion or parts of such facilities, works or utilities. In connection with any such agreement, renting or leasing, the district may undertake or perform any services incidental thereto. [Amended by 1981 c.758 §3]

261.355 Procedure for issuance and sale of revenue bonds. (1) For the purpose of carrying into effect the powers granted in this chapter, any district may issue and sell revenue bonds, when authorized by a majority of its electors voting at any primary election, general election or special election.

(2) All revenue bonds issued and sold under this chapter shall be so conditioned as to be paid solely from that portion of the revenues derived by the district from the sale of water, waterpower and electricity, or any of them, or any other service, commodity or facility which may be produced, used or furnished in connection therewith, remaining after paying from those revenues all expenses of operation and maintenance, including taxes.

(3) Notwithstanding subsection (1) of this section and subject to subsection (4) of this section, any district may, by a duly adopted resolution of its board, issue and sell revenue bonds for the purpose of financing betterments and extensions of the district, including renewable energy facilities or the purchase or sale of electricity, electrical capacity or renewable energy certificates, but the amount of revenue bonds so issued shall be limited to the reasonable value of the betterments and extensions plus an amount not to exceed 10 percent thereof for administrative purposes. Revenue bonds shall not be issued and sold for the purpose of acquiring an initial utility system or acquiring property or facilities owned by another entity that provides electric utility service unless:

(a) The acquisition is a voluntary transaction between the district and the other entity that provides electric utility service; or

(b) The electors within the district have approved issuance of the bonds by a vote.

(4) Not later than the 30th day prior to a board meeting at which adoption of a resolution under subsection (3) of this section will be considered, the district shall:

(a) Provide for and give public notice, reasonably calculated to give actual notice to interested persons including news media which have requested notice, of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution; and

(b) Mail to its customers notice of the time and place of the meeting and of the intent of the board to consider and possibly adopt the resolution.

(5) Except as otherwise provided in this section, any authorizing resolution adopted for the purposes of subsection (3) of this section shall provide that electors residing within the district may file a petition with the district asking to have the question of whether to issue such bonds referred to a vote.

(6) If within 60 days after adoption of a resolution under subsection (3) of this section the district receives petitions containing valid signatures of not fewer than five percent of the electors of the district, the question of issuing the bonds shall be placed on the ballot at the next date on which a district election may be held under ORS 255.345 (1).

(7) When petitions containing the number of signatures required under subsection (6) of this section are filed with the district within 60 days after adoption of a resolution under subsection (3) of this section, revenue bonds shall not be sold until the resolution is approved by a majority of the electors of the district voting on the resolution.

(8) Any district issuing revenue bonds may pledge that part of the revenue which the district may derive from its operations as security for payment of principal and interest thereon remaining after payment from such revenues of all expenses of operation and maintenance, including taxes, and consistent with the other provisions of this chapter.

(9) Prior to any district board taking formal action to issue and sell any revenue bonds under this section, the board shall have on file with the secretary of the district a certificate executed by a qualified engineer that the net annual revenues of the district, including the property to be acquired or constructed with the proceeds of the bonds, shall be sufficient to pay the maximum amount that will be due in any one fiscal year for both principal of and interest on both the bonds then proposed to be issued and all bonds of the district then outstanding.

(10) Except as otherwise provided in this section, the district shall order an election for the authorization of revenue bonds to finance the acquisition or construction of an initial utility system, including the replacement value of the unreimbursed investment of an investor owned utility in energy efficiency measures and installations within the proposed district, as early as practicable under ORS 255.345 after filing the certificate required under subsection (9) of this section. An election for the authorization of revenue bonds to finance the acquisition or construction of an initial utility system shall be held no more than twice in any one calendar year for any district. In even-numbered years no election shall be held on any other date than the date of the primary election or general election.

(11) A district may issue revenue bonds under ORS 287A.150 without an election authorizing the issuance, except that revenue bonds shall not be issued under ORS 287A.150 for the purpose of acquiring an initial utility system or acquiring property or facilities owned by another entity that provides electric utility service unless:

(a) The acquisition is a voluntary transaction between the district and the other entity that provides electric utility service; or

(b) The electors within the district have approved issuance of the bonds by a vote. [Amended by 1959 c.548 §1; 1979 c.558 §24; 1987 c.267 §71; 1991 c.358 §5; 1991 c.572 §§1,2; 1995 c.79 §91; 1995 c.712 §97; 2003 c.14 §125; 2007 c.301 §41; 2007 c.783 §232c; 2007 c.895 §12a]

261.360 Authority to issue general obligation bonds. (1) When authorized by a majority of its electors voting at any primary election or general election or at a special election, at which special election not less than 25 percent of the electors of the district voted on the question, any district may issue and sell general obligation bonds so conditioned that the district shall therein and thereby unconditionally undertake, promise and agree to pay the same in whole or in part from revenue or from taxes or both.

(2) The general obligation bonds of the district outstanding at any time shall not exceed two and one-half percent (0.025) of the real market value of all taxable property within the limits of the district.

(3) General obligation bonds may be made payable primarily from and secured by a lien on and pledge of the revenues derived by the district from its operations remaining after paying from such revenues all expenses of operation and maintenance, and secondarily from taxes. [Amended by 1959 c.548 §2; 1967 c.293 §24; 1983 c.83 §35; 1987 c.267 §72; 1991 c.459 §356; 1993 c.18 §45; 1995 c.712 §98; 2003 c.14 §126]

261.365 Bond requirements. (1) All revenue bonds issued under ORS 261.355 shall contain a clause that they are payable solely from revenues derived by the district from its operations, remaining after paying from said revenues all expenses of operation and maintenance, including taxes.

(2) Such bonds may be issued from time to time, shall be of such denominations, and shall run for a period not exceeding 40 years, all as the board of directors may determine.

(3) Every issue of bonds shall be in serial form, with definite maturities, and shall mature in annual or semiannual installments. The first installment of principal shall fall due and be payable not later than five years, and the last installment not later than 40 years, after the date of issue. The combined installments of principal and interest due each year during such period shall be in such amounts as the board of directors may determine so as to permit maturity in accordance with anticipated revenues.

(4) All such bonds, at the discretion of the board of directors, shall contain provisions for call and redemption by the district of all or any part of the issue, at the option of the district, on any interest-paying date after the date of issuance, upon payment of the principal and accrued interest to the date of call.

(5) The bonds shall be signed on behalf of the district by its president or chairperson and be countersigned by its secretary. The seal of the district shall be affixed to each bond, but not to the coupon. The coupon, in lieu of being signed, may have printed thereon the facsimile signature of such officers.

(6) The bonds shall be payable at a place therein named, to their bearer or registered holder in the principal amount named therein, at maturity thereof, in lawful money of the United States, at the rate per annum therein named, payable semiannually on such dates as the board of directors may determine, in accordance with the tenor and terms of interest coupons thereto attached. [Amended by 1957 c.334 §3; 1969 c.76 §1; 1971 c.392 §1; 1981 c.94 §13]

261.370 [Repealed by 1975 c.642 §6 (261.371 enacted in lieu of 261.370)]

261.371 Authority to issue and sell revenue bonds. Notwithstanding any other provision of law, revenue bonds issued and sold under this chapter may be issued and sold as prescribed in ORS chapter 287A. [1975 c.642 §7 (enacted in lieu of 261.370); 1979 c.558 §25; 1981 c.584 §1; 2007 c.783 §82]

261.375 Election to authorize district bond issue. (1) Except as provided in ORS 261.355 (3) and subject to ORS 261.355 (10), before any district issues general obligation or revenue bonds, other than general obligation refunding, revenue refunding or advance refunding bonds, the question of whether the bonds shall be issued shall be submitted to the electors of the district, either at any general, state or county election or at a special election called for that purpose by the board of the district to be held on a date specified in ORS 255.345.

(2) At the election the notice and ballots shall contain a statement of the amount of bonds to be voted on and the purpose for which the bonds are to be used. If a majority of those voting on the question vote yes, the board of directors is authorized to issue bonds of the character and in the amount designated by the election ballot. [Amended by 1973 c.796 §14; 1975 c.598 §5; 1979 c.558 §26; 1991 c.572 §5]

261.380 Refunding district indebtedness. (1) The power to refund indebtedness approved by the electors of the district is vested in the board of directors and may be exercised by adoption of a resolution providing therefor. It shall not be necessary for the board to submit the question of the proposed refunding to the electors of the district at an election or otherwise, but revenue bonds shall not be refunded into general obligation bonds, nor shall general obligation bonds be refunded into revenue bonds without approval of the electors of the district given at an election duly called and legally held therein.

(2) The issuance and sale of refunding bonds, the maturity dates and other details thereof, the rights of the holders thereof, and the duties of the board with respect thereto, shall be governed by ORS 261.305 and 261.355 to 261.375 in so far as they are applicable. Bonds may be issued and sold to refund bonds issued pursuant to this chapter, including bonds outstanding on April 10, 1951, and to refund bonds issued for refunding purposes under authority of this chapter.

261.385 Levy and collection of taxes for certain purposes. (1) Subject to the limitations of section 11, Article XI, Oregon Constitution, the board may levy and collect, or cause to be levied and collected, taxes for a period of 10 years for the purpose of paying the obligations of the district prior to acquisition or construction of its system and the receipt of the first revenues therefrom. In any one year, the tax shall not exceed one-twentieth of one percent (0.0005) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. The accumulated percentages for the 10-year period shall not exceed one-fourth of one percent (0.0025).

(2) No part of such taxes shall be levied and collected for the purpose of paying either principal or interest, or both, on any revenue bonds issued by the district.

(3) In the event of inadequacy of the revenues of the district to pay the costs of operation and maintenance thereof and the principal of and interest on the bonds of the district promptly as the bond principal and interest obligations respectively become due and payable, neither this limitation nor any other limitation in this chapter restricts or impairs the right of the district to levy ad valorem taxes against all property within the district taxable for its purposes in order to provide funds with which to pay the general obligation bond principal and interest when due.

(4) Any utility district created prior to June 14, 1941, may levy taxes as in this section provided for the same term and under the same conditions as would be applicable to districts organized after that date. [Amended by 1963 c.9 §5; 1991 c.459 §357]

261.390 Property taxable; time and manner of tax levy and collection. All taxes provided for in this chapter shall be levied upon all real and personal property situated within the boundaries of the district and by law taxable for state and county purposes. Such taxes shall be levied and collected at the time and in the manner provided for levy and collection of state and county taxes, and shall be by the county officers collecting them paid to the treasurer of the district.

BOARD OF DIRECTORS

261.405 Board of directors; election; qualifications. (1) The management of a peoples utility district shall be vested in a board of five directors.

(2) Upon formation of a district, annexation, consolidation, merger and after each decennial United States Census, the board of directors shall by ordinance divide the district into five subdivisions, as nearly equal in population as possible, and where practicable fix the boundaries in conformance with adjacent precinct boundaries. One director shall be elected from each of the five subdivisions.

(3) Directors shall be electors, shall reside in the subdivision from which they are respectively nominated and elected and shall have resided in the district continuously for two years immediately preceding the date of their election as directors. [Amended by 1977 c.210 §1]

261.410 Nomination and election of directors of established districts. (1) Except as otherwise provided in this chapter, directors shall be nominated and elected by the electors of the subdivision such director represents at time of holding the next general election.

(2) Nominating petitions must be furnished by the district. [Amended by 1973 c.796 §15; 1975 c.598 §6; 1989 c.503 §30; 2003 c.14 §127]

261.415 Vacancy in office of director. (1) The office of director shall be considered vacant:

(a) Upon the failure of the person elected or appointed to the office to qualify for it not later than 30 days after the time the term of office commences;

(b) Upon the occurrence of any event listed in ORS 236.010; or

(c) Upon the incumbents absence from meetings of the board for 60 days without the consent of the board and upon the declaration by the board of the vacancy.

(2) Vacancies in the office of director occurring between elections shall be filled by the remaining members of the board, but when a vacancy exists for 30 days, or if the office is considered or declared vacant under subsection (1)(a) or (b) of this section, the Governor may fill the vacancy.

(3) Any person appointed to fill such vacancy by the board or the Governor shall hold office until the next general election and until a successor is elected and qualified. [Amended by 1959 c.142 §1; 1969 c.669 §4; 1989 c.503 §31; 2003 c.14 §128]

261.420 Terms of office of directors. Of the board of directors elected at the next general election following creation of the district, three shall hold office for four years, and two shall hold office for two years, and until their successors are elected and qualified, the length of the respective terms to be determined by lot. Thereafter, at each general election, a number of directors corresponding to the number whose terms of office expire shall be elected for the term of four years. The terms of directors shall commence on the first Monday in January next following their election. [Amended by 1973 c.796 §16; 1975 c.598 §7; 1989 c.503 §32; 2003 c.14 §129]

261.425 Officers of board. (1) The board shall choose one of its members president, one vice president, and one treasurer. The board shall choose a secretary of the district, who may or may not be a member of the board. In the absence or disability of the president, the vice president shall act as president.

(2) The treasurer shall be custodian of all funds of the district, and pay them out only on order of the board. [Amended by 1967 c.451 §20; 1969 c.345 §3]

261.430 Board meetings. (1) A majority of members of the board of directors shall constitute a quorum for transaction of official business. The decision of a majority of the board shall be deemed to be the act or decision of the board. No vacancy of less than a majority of members of the board shall impair the right of the remaining board members to exercise all powers of the board.

(2) The board of directors shall adopt rules to govern its meetings.

(3) All legislative sessions of the board of directors, whether regular or special, shall be open to the public.

261.435 [Amended by 1953 c.284 §2; 1957 c.334 §4; 1959 c.118 §1; 1967 c.168 §1; repealed by 1979 c.558 §30]

261.440 [Repealed by 1969 c.325 §4]

261.445 Appointment and removal of district manager; qualifications; salary; acting manager; powers and duties. (1) The board, before or at the time the district commences construction or operation of any utility or service, shall appoint a manager, who shall be an experienced executive with administrative ability. The manager shall be appointed for an indefinite time and be removable at the action of the board. Appointments and removals shall be by resolutions adopted by a majority vote. The manager shall receive such salary as the board shall fix by resolution.

(2) In case of absence or temporary disability of the manager, the board shall designate some competent person as acting manager.

(3) The manager shall be chief administrative officer of the peoples utility district, shall have control of administrative functions of the district and shall be responsible to the board for efficient administration of all affairs of the district placed in charge of the manager. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to duties of the department, but shall have no vote. The manager shall:

(a) Carry out orders of the board to see that all laws of this state pertaining to matters within the functions of the department are duly enforced.

(b) Keep the board advised as to the financial condition and needs of the district.

(c) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the department, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions.

(d) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works.

(e) Recommend to the board salaries of the employees of the office of the manager, and a scale of salaries or wages to be paid for different classes of service required by the district.

(f) Hire and discharge clerks, laborers and other employees under direction of the manager.

(g) Perform such other duties as may be imposed upon the manager by the board.

(4) The manager shall not contribute any money in aid of or in opposition to the election of any candidate for peoples utility district director, or advocate or oppose any such election.

261.450 [Repealed by 1969 c.345 §20]

261.455 [Repealed by 1969 c.344 §8]

261.460 Legislative function of board. (1) The board of directors shall constitute the legislative body of the district, and shall determine all questions of policy.

(2) All legislative acts of the board shall be expressed in written resolutions or ordinances. Every ordinance enacted by the board shall be preceded by an enacting clause substantially as follows: Be It Enacted by the ______ Peoples Utility District and shall be voted upon by an aye and nay vote. All ordinances except emergency ordinances shall require affirmative votes of a majority of the board at a regular meeting or an adjourned regular meeting.

(3) All ordinances except emergency ordinances shall be subject to the referendum and shall become effective 30 days after the date of their passage, unless a later date is fixed in the ordinance itself, in which event they shall take effect at the later date.

(4) Emergency ordinances shall contain the statement that an emergency exists and specify with distinctness the facts and reasons constituting the emergency. The unanimous vote of all members of the board present is necessary to pass any emergency ordinance and no such ordinance shall be passed with less than four directors present.

261.465 Board supervision and regulation of district utilities; fixing rates. (1) The board shall supervise and regulate every utility owned, operated or owned and operated by the district, including the fixing and adjusting of rates, rentals, charges and classifications, contracts, practices and schedules, for or in connection with any service, product or commodity owned or controlled by the district.

(2) Rates so fixed shall be sufficient to accomplish the following purposes:

(a) For proper operation and maintenance of the property or facilities owned by the district.

(b) To pay all taxes which may be levied upon property owned by the district or which it may be required to pay out of its gross revenues.

(c) For payment of principal and interest of all bonds, warrants or obligations of any character in accordance with terms and provisions thereof respecting time, manner and amount of payment.

(d) For payment of any other indebtedness or obligations which the district may be obligated to pay.

(e) To establish and maintain any special funds which the district has obligated itself to create for the purpose of paying bond issues or other obligations.

261.470 Accounting system adopted by board; annual reports; annual audit. (1) The board shall adopt the effective uniform system of accounts prescribed by the Federal Energy Regulatory Commission and require that accounting for receipts and disbursements for the district be accomplished in accordance with said system of accounts.

(2) The board shall file with the Director of the State Department of Energy and with the county clerk of each county included within the boundaries of the district an annual report in the form required by the Federal Energy Regulatory Commission.

(3) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed with each county clerk of the county in which the district or any portion of the boundaries of the district is located, and in the office of the Secretary of State and in the office of the Director of the State Department of Energy, where it shall remain a public record. [Amended by 1953 c.354 §2; 1977 c.774 §16; 1979 c.286 §3; 1985 c.474 §4]

261.505 [Amended by 1973 c.796 §17; 1975 c.647 §21; renumbered 261.055]

261.510 [Amended by 1959 c.72 §1; repealed by 1973 c.796 §79]

261.515 [Repealed by 1973 c.796 §79]

COURT PROCEEDING TO TEST CERTAIN DISTRICT PROCEEDINGS

261.605 Testing validity of certain commission and board proceedings. (1) The board of directors of a peoples utility district may by petition commence proceedings in the circuit court of the county in which the district, or the greater portion thereof, is located, for the purpose of having a judicial examination and judgment of the court as to regularity and legality of proceedings in connection with creation of the district, including:

(a) Any action or proceeding of the county governing body proclaiming the creation of the district, or declaring the result of any general or special election therein.

(b) The proceedings of the board and district providing for and authorizing issue and sale of bonds of the district, whether such bonds or any of them have or have not been sold or disposed of.

(c) Any order of the board levying a tax.

(d) The legality of the authorization of any contract with the
United States
and the validity of such contract, whether or not it has been executed.

(2) All proceedings of the district may be judicially examined and determined in one special proceeding, or any part thereof may be separately examined and determined by the court. [Amended by 1979 c.558 §27]

261.610 Nature of proceeding; notice; appearance to contest; court determinations. (1) The proceedings shall be in the nature of a proceeding in rem, and the practice and procedure therein shall follow the practice and procedure of an action not triable by right to a jury, so far as consistent with the determination sought to be obtained, except as provided in ORS 261.605 to 261.635.

(2) The jurisdiction of the district and of electors therein shall be obtained by publication of notice directed to the district, and to the electors individually. The notice shall be served on all parties in interest by publication thereof for at least once a week for three successive weeks in some newspaper of general circulation published in the county where the proceeding is pending. Jurisdiction shall be complete within 10 days after the full publication of the notice as provided in this section.

(3) Any person interested may at any time before the expiration of such 10 days appear and contest the validity of the proceeding, or of any of the acts or things therein enumerated.

(4) The proceedings shall be speedily tried and judgment rendered declaring the matter so contested to be either valid or invalid.

(5) Any order or judgment in the course of the proceeding may be made and rendered by the judge of the circuit court in vacation. For the purpose of any such order or judgment, the court shall be deemed at all times in session and the act of the judge in making such order or judgment shall be the act of the court. [Amended by 1979 c.284 §126]

261.615 Appeal to Court of Appeals. Either party may appeal to the Court of Appeals at any time within 30 days after the rendering of the general judgment, which appeal must be heard and determined within three months from the time of taking such appeal. [Amended by 1979 c.562 §9; 2003 c.576 §408]

261.620 Guidance for court determination. The court, in inquiring into the regularity, legality or correctness of any such proceedings, must disregard any error, irregularity or omission which does not affect the substantial rights of the parties to the special proceedings. It may approve the proceedings in part and disapprove and declare illegal or invalid other or subsequent proceedings in part. It may approve the proceedings in part and disapprove the remainder thereof.

261.625 Costs of proceeding. The costs of the special proceedings may be allowed and apportioned between the parties in the discretion of the court.

261.630 Institution of proceeding by elector; directors as parties; notice. (1) Any elector of the district within 30 days after the entry of any order, or the performance of any act mentioned in ORS 261.605, and for which a contest is provided by that section, may bring a like proceeding in the circuit court of the county where the district, or the greater portion thereof, is located, to determine the validity of any of the acts, orders or things enumerated in ORS 261.605 to 261.615 and concerning which the right of contest is given by those sections.

(2) In such proceedings the board of directors shall be made parties defendant. Service of summons shall be made on the members of the board personally if within the county where the district or any part thereof is situated. As to any directors not within such county, service may be had by publication of summons for a like time and in like manner as provided by ORS 261.610. Service shall be deemed complete within 10 days from the date of personal service within the county and within 10 days from the date of completion of the publication, as the case may be.

(3) Such proceedings shall be tried and determined in the same manner as proceedings brought by the district itself.

261.635 Procedure exclusive. No contest of any proceeding, matter or thing by this chapter provided to be had or done by the board of directors, by the district, by the county governing body or by any elector of the district, shall be had or maintained at any time or in any manner except as provided in ORS 261.605 to 261.630. [Amended by 1979 c.558 §28; 1983 c.85 §36]

DISSOLUTION

261.705 Authority to dissolve district; vote authorizing dissolution. Any peoples utility district which has not received voter authorization within five years of its formation election to issue bonds in an amount sufficient to acquire or build a system to provide service within its district may be dissolved whenever a majority vote of the electors of the district voting at an election for such purpose favors the dissolution. [Amended by 1987 c.824 §1]

261.710 Call of election; effect of favorable vote. (1) The dissolution election may be called by the board of directors on their own motion or by a petition filed with the directors of the district, signed by electors of the district equal in number to not less than three percent of the total number of votes cast for all candidates for Governor in the district at the most recent election at which a candidate for Governor was elected to a full term, requesting the directors of the district to submit to the electors of the district the proposition of dissolving the district and settling its affairs.

(2) The petition shall be referred to the county clerk of each county wherein the district or any part thereof is located. The county clerk of each of such counties shall examine the purported signatures on the petition of electors of the county and shall certify as to the regularity and sufficiency thereof. Where the district is located in more than one county, the certificate of the county clerk of each county as to the regularity of the signatures on the petition shall be filed with the Secretary of State, who shall accept the certificates by the county clerks as to the regularity of the signatures, and based thereon, shall certify as to the sufficiency of all signatures on the petition. Whenever a dissolution petition has been certified as sufficient, the certificate of sufficiency with copy of the petition shall be transmitted to the directors of the district, who shall immediately call an election to be held concurrently with a primary election or general election.

(3) If a majority of the electors of the district, voting at the election, votes in favor of dissolution, the directors shall issue their proclamation dissolving the district and shall file the proclamation in the office of the county clerk of the county wherein the district is located.

(4) The district shall thereafter continue to exist solely for the purpose of settling its affairs as provided in ORS 261.715 to 261.730. [Amended by 1973 c.796 §18; 1983 c.83 §37; 1989 c.174 §4; 1995 c.712 §99; 2003 c.14 §130]

261.715 Directors as trustees. Upon dissolution the directors then in office shall be deemed to be, and thereafter be referred to as, the trustees of the district, with power and authority in the name and in behalf of the district to sell, transfer and dispose of any and all property and assets of the district and to do each and every thing necessary and needful or requisite for settlement and liquidation of the affairs of the district as provided in ORS 261.720 to 261.730.

261.720 Inventory and sale of district property. The trustees shall proceed at once to take, or cause to be taken, an inventory of all property of the district, its assets and liabilities, and shall sell the same as a whole or any part thereof upon such terms and conditions as the trustees deem advisable.

261.725 Disposal of sale proceeds. (1) The proceeds derived from the sale shall be used to pay the indebtedness of the district.

(2) If, after payment of all debts of the district, there remain any surplus funds to the credit of the district, such funds shall be turned over to the county treasurer of each county in which the district may be located, to become a part of the general fund of the county in the proportion that the assessed value of the property within the boundaries of the district in such county bears to the total assessed value of all property within the boundaries of the district as determined by the last assessment rolls.

261.730 Disposal of district books and records; termination of corporate existence. After the affairs of the district have been fully settled, all books and records of the district shall be deposited by the trustees in the office of the county clerk of the county wherein the district or its principal part in area thereof is located, and the corporate existence of the district without further action is dissolved and terminated for all purposes.

CONSTRUCTION

261.900 Construction. (1) The rule of strict construction shall have no application to ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section; but the same shall be liberally construed, in order to carry out the purposes and objects for which ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section are intended.

(2) When ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section come in conflict with any provision, limitation or restriction in any other law, ORS 261.007, 261.010, 261.030, 261.065 to 261.118, 261.131 to 261.171, 261.190, 261.200, 261.220, 261.225, 261.305 to 261.325, 261.345, 261.355, 261.371, 261.375, 261.605, 261.635 and this section shall govern and control. [1979 c.558 §29]

Note: 261.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 261 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 262

Chapter 262 Â Joint Operating Agencies for Electric Power

2007 EDITION

JOINT OPERATING AGENCIES FOR ELECTRIC POWER

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

262.005Â Â Â Â  Definitions for ORS 262.015 to 262.105

262.015Â Â Â Â  Authority for joint operating agency formation; powers

262.025Â Â Â Â  Procedure for joint operating agency formation

262.035Â Â Â Â  Power of agency to require financial contributions from members restricted; members contracting with agency for services

262.045Â Â Â Â  Procedure for modification of or withdrawal from agency membership

262.055Â Â Â Â  Management of agency; directors; officers; meetings

262.065Â Â Â Â  Duties of agency treasurer; disposition of funds; accounting system; reports; audit; appointment and duties of agency manager

262.075Â Â Â Â  Agency as state political subdivision; eminent domain powers; financial transaction powers

REVENUE OBLIGATIONS

262.085Â Â Â Â  Authority to issue revenue obligations; procedure; rights and duties created by revenue obligations; interest rate; exemption from state taxation; immunity from personal liability in connection with issuance

RATES

262.095Â Â Â Â  Rates for energy furnished by agency

MISCELLANEOUS

262.105Â Â Â Â  Taxation of agency property in same manner as private power corporations

262.115Â Â Â Â  Construction of ORS 262.005 to 262.115 and 308.505; severability

GENERAL PROVISIONS

Â Â Â Â Â  262.005 Definitions for ORS 262.015 to 262.105. As used in ORS 262.015 to 262.105, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂElectric cooperativeÂ means a cooperative corporation owning and operating an electric distribution system.

Â Â Â Â Â  (2) ÂJoint operating agencyÂ means an agency organized by three or more cities or peopleÂs utility districts under the laws of this state for the purposes and according to ORS 262.005 to 262.105.

Â Â Â Â Â  (3) ÂPrivately owned electric utility companyÂ means an electric utility operated for profit and subject to regulation by the Public Utility Commission of Oregon or the equivalent officer or commission of any other state.

Â Â Â Â Â  (4) ÂUtility propertiesÂ means a plant, works or other property used for development, generation, storage, distribution or transmission of electricity. ÂUtility propertiesÂ does not include facilities for uranium refining, processing or reprocessing. [1973 c.722 Â§1; 2005 c.22 Â§190; 2007 c.301 Â§42; 2007 c.895 Â§13]

Â Â Â Â Â  262.010 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.015 Authority for joint operating agency formation; powers. (1) Any three or more cities or peopleÂs utility districts or combinations thereof, organized under the laws of this state, may form a joint operating agency to plan, acquire, construct, own, operate and otherwise promote the development of utility properties for the generation, transmission and marketing of electricity, electrical capacity or renewable energy certificates.

Â Â Â Â Â  (2) A joint operating agency may participate with other publicly owned utilities, including other joint operating agencies, or with electric cooperatives, or with privately owned electric utility companies, or with any combination thereof, for any purpose set forth in subsection (1) of this section, whether such agencies or utilities are organized or incorporated under the laws of this state or any other jurisdiction. However, no joint operating agency may act alone or as the managing participant to acquire, construct, own or operate utility properties.

Â Â Â Â Â  (3) Joint operating agencies, cities, peopleÂs utility districts and privately owned utilities, or combinations thereof, may participate in joint ownership of common facilities in accordance with ORS 225.450 to 225.490 or 261.235 to 261.255. [1973 c.722 Â§2; 2007 c.301 Â§43; 2007 c.895 Â§14]

Â Â Â Â Â  262.020 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.025 Procedure for joint operating agency formation. A joint operating agency shall be formed and come into existence by order of the Director of the State Department of Energy in accordance with the following procedures:

Â Â Â Â Â  (1) The legislative body of each city and peopleÂs utility district desiring to form and be a member of a joint operating agency shall adopt an ordinance declaring their intention and authorizing formation and membership. The ordinance shall be effective only if submitted to the electors of the city or peopleÂs utility district voting on the ordinance at any general election or at a special election called for that purpose. The ordinance shall include:

Â Â Â Â Â  (a) A statement of the purpose or purposes for which the joint operating agency is to be formed.

Â Â Â Â Â  (b) A finding by the legislative body that the formation of a joint operating agency is necessary or desirable in order to plan for and provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon.

Â Â Â Â Â  (c) A statement of the projected energy loads and resources relied upon by the legislative body to support such finding.

Â Â Â Â Â  (d) A general description of the means by which the joint operating agency proposes to accomplish its purposes, including a description of any specific utility properties then identified as a proposed activity of the joint operating agency.

Â Â Â Â Â  (e) A statement of the financial contribution, if any, to be made by the city or district to the joint operating agency at the time of organization as a condition of membership.

Â Â Â Â Â  (2) Upon such approval of such an ordinance or ordinances, each such city and district shall file with the director an application to form and be a member of a joint operating agency. The application shall:

Â Â Â Â Â  (a) State the proposed name of the operating agency, the proposed address of its principal business office, and the purpose or purposes for which it is to be formed;

Â Â Â Â Â  (b) Contain a certified copy of the ordinance of each applicant city and district as approved by the electors; and

Â Â Â Â Â  (c) State generally how the joint operating agency proposes to accomplish its purposes.

Â Â Â Â Â  (3) The director shall cause notice of an application to be published forthwith in the bulletin referred to in ORS 183.360. Such notice shall:

Â Â Â Â Â  (a) Summarize fairly the contents of the application;

Â Â Â Â Â  (b) Fix a date not less than 20 nor more than 30 days after the date of publication prior to which interested parties may submit in writing any data, views, or arguments with respect to the application; and

Â Â Â Â Â  (c) Fix a date not less than 30 nor more than 60 days after the date of publication for the entry of an order approving or disapproving an application.

Â Â Â Â Â  (4) In considering the application, the director shall give full and fair consideration to all data, views and arguments submitted on behalf of the applicants or any other interested person.

Â Â Â Â Â  (5) On or before the date fixed in subsection (3)(c) of this section, the director shall enter an order establishing the joint operating agency in accordance with the application if the director finds (a) that the statements set forth in the application are substantially correct; (b) that formation of the proposed joint operating agency is necessary or desirable to plan for or provide an adequate supply of electric energy to meet the needs of the customers of publicly owned utilities in Oregon; and (c) that adequate provision has been or can be made for financing the activities of the joint operating agency. The joint operating agency shall be established as of the date of such order.

Â Â Â Â Â  (6) If the director finds that the application is not in the required form or that additional data is required to support the application, the director shall enter an order so finding. Such an order shall not preclude the applicants from filing a revised application based upon the same approved ordinances.

Â Â Â Â Â  (7) If the director does not enter an order as authorized under subsection (5) or (6) of this section within 60 days after the date of publication, the application shall be considered approved, and the joint operating agency shall be established as of such 60th day.

Â Â Â Â Â  (8) A joint operating agency, organized as provided by this section shall have all of the powers and responsibilities contained in ORS 262.005 to 262.105.

Â Â Â Â Â  (9) Any party who has joined in filing an application in accordance with this section, or who has filed timely objections to such application, and who feels aggrieved by any finding or order of the director shall have the right of judicial review pursuant to ORS 183.480. [1973 c.722 Â§3; 2003 c.186 Â§11]

Â Â Â Â Â  262.030 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.035 Power of agency to require financial contributions from members restricted; members contracting with agency for services. (1) A joint operating agency shall not have the right or power to levy taxes or to assess its members for financial contributions. Each member city and district shall have the power to contribute or advance to the joint operating agency, solely out of surplus funds derived from utility operations, such sums as may be duly authorized by the utility board of the city, if there is one and, if there is no utility board, by the legislative body of the city or the district.

Â Â Â Â Â  (2) No member of a joint operating agency shall be required to obligate all or any portion of its revenues to a joint operating agency solely because of its membership.

Â Â Â Â Â  (3) A member may, whenever authorized by its utility board if there is one and, if there is no utility board, by its legislative body, enter into contracts with the joint operating agency to purchase capacity, energy or services and, as a part of such contracts, may agree to pay to the joint operating agency such consideration and to provide such security as it may determine advisable. [1973 c.722 Â§4]

Â Â Â Â Â  262.040 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.045 Procedure for modification of or withdrawal from agency membership. (1) After the formation of a joint operating agency, the legislative body of any city or district not a member of the joint operating agency may adopt an ordinance and apply to the joint operating agency for membership. Such an ordinance shall not be effective unless approved by electors of the city or peopleÂs utility district as provided by ORS 262.025.

Â Â Â Â Â  (2) Upon the affirmative vote of a majority of the members of the joint operating agency, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency, an application for membership shall be accepted. As a condition of approving such an application, the members of a joint operating agency may require the applicant to make contributions or commitments to place the applicant in substantial parity with the existing members.

Â Â Â Â Â  (3) A member may not withdraw from a joint operating agency, nor may a joint operating agency be dissolved, while the agency has outstanding revenue obligations for which repayment provision has not been made. When a joint operating agency has no such outstanding revenue obligations:

Â Â Â Â Â  (a) Any member may withdraw from the joint operating agency, but will thereby forfeit any and all rights and interests which it may have in the agency and the assets thereof unless the remaining members, by resolution of their respective legislative bodies and filed with the joint operating agency, unanimously consent otherwise; however, a member may not withdraw if, following its withdrawal, the joint operating agency would have less than three members. Any withdrawing member shall remain fully liable and responsible for all contractual obligations incurred by it to the joint operating agency during the period of its membership according to the terms of such obligations.

Â Â Â Â Â  (b) The joint operating agency may be dissolved by the unanimous agreement of the members, as evidenced by resolutions adopted by their respective legislative bodies and filed with the joint operating agency. After provision has been made for the payment of all of the dissolved agencyÂs debts and obligations, the members shall hold its remaining assets as tenants in common. [1973 c.722 Â§5]

Â Â Â Â Â  262.055 Management of agency; directors; officers; meetings. (1) A joint operating agency shall be managed and controlled by a board of directors. The cityÂs utility board, if there is one and if there is no such board, the legislative body of each member city and district shall appoint a representative to serve as a director on the board. However, if the joint operating agency has less than four members, each member shall appoint two representatives to serve as directors, each of whom shall cast one-half of the votes to which the member is entitled as provided by subsection (4) of this section. Each member may appoint one or more alternates to serve as a director in the absence or disability of a representative. Each representative and alternate shall serve at the pleasure of the legislative body of the appointing member, but no director shall serve following the withdrawal of the appointing member. Notwithstanding any other provision of law or city charter a member may appoint any of its officers and employees to serve as its representatives and alternates. A joint operating agency may provide reasonable compensation to its directors.

Â Â Â Â Â  (2) Each director of a joint operating agency shall act as a representative of the appointing member and shall report to and be bound by the policy decisions of the utility board or legislative body thereof, as the case may be.

Â Â Â Â Â  (3) The board of the joint operating agency shall adopt rules for calling and conducting its meetings and carrying out its business and shall adopt an official seal. All proceedings of the board shall be by motion or resolution, and shall be recorded in the minute book of the board which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business; however, no motion or resolution shall be adopted unless the directors voting are entitled to cast a majority of the votes of all members of the joint operating agency.

Â Â Â Â Â  (4) At all meetings of the board, each member city and district shall have one vote by virtue of its membership. The board of directors of a joint operating agency shall provide by resolution for voting procedures which shall take into account the relative population of the members, together with their contributions to and energy purchases from the joint operating agency, and which shall provide that the interests of smaller members will be effectively represented.

Â Â Â Â Â  (5) The board of directors shall elect a president, vice president and secretary, who shall serve at the pleasure of the board. The officers shall perform the duties delegated to them by the board.

Â Â Â Â Â  (6) The board of directors shall appoint a treasurer, and may appoint such other officers, agents and employees as it considers appropriate and necessary to accomplish the purposes of the joint operating agency, and may provide for their compensation, and for the duties of such other officers, agents and employees. The board may appoint trustees, paying agents, depositories and similar agents within or without the State of
Oregon
.

Â Â Â Â Â  (7) All meetings of the board of directors, except meetings on matters involving the management of employees, and other labor matters, shall be open to the public. [1973 c.722 Â§6]

Â Â Â Â Â  262.065 Duties of agency treasurer; disposition of funds; accounting system; reports; audit; appointment and duties of agency manager. (1) Except as permitted in ORS 262.085, the treasurer shall be custodian of all funds of the joint operating agency and shall pay them out only by order of the board, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The board may delegate to the treasurer standing authority to make payments of routine expenses as defined by the board.

Â Â Â Â Â  (3) Before the treasurer enters upon the treasurerÂs duties, the treasurer shall give bond or an irrevocable letter of credit to the joint operating agency in an amount which the board finds by resolution will protect the agency against loss, conditioned for the faithful discharge of duties and further conditioned that all funds which the treasurer receives as treasurer will be faithfully kept and accounted for. Any letter of credit shall be issued by an insured institution, as defined in ORS 706.008. The amount of the treasurerÂs bond may be increased or decreased from time to time as the board may by resolution direct. The surety on any such bond shall be a corporate surety authorized to do business in this state. The premiums on the bond or the fee for issuing the letter of credit of the treasurer shall be paid by the joint operating agency.

Â Â Â Â Â  (4) All moneys of the joint operating agency shall be deposited by the treasurer in depositories designated by the board of directors, with such security as may be prescribed by the board. The treasurer shall establish a general fund and such special funds as may be created by the board, to which the treasurer shall credit all funds of the joint operating agency as the board by motion or resolution may direct.

Â Â Â Â Â  (5)(a) The board shall adopt the uniform system of accounts prescribed from time to time by the Federal Energy Regulatory Commission and require that accounting for receipts and disbursements for the joint operating agency be accomplished in accordance with the uniform system of accounts.

Â Â Â Â Â  (b) The board shall file with the Director of the State Department of Energy an annual report in the form required by the Federal Energy Regulatory Commission.

Â Â Â Â Â  (c) An annual audit shall be made in the manner provided in ORS 297.405 to 297.555. A copy of such audit shall be filed in the office of the Secretary of State and in the office of the Director of the State Department of Energy.

Â Â Â Â Â  (6)(a) The board of each joint operating agency may appoint a manager. The manager shall be appointed for such term and receive such salary as the board shall fix by resolution. Appointments and removals of the manager shall be by resolutions adopted by a majority vote.

Â Â Â Â Â  (b) In case of absence or temporary disability of the manager, the board shall designate an acting manager.

Â Â Â Â Â  (c) The manager shall be chief administrative officer of the joint operating agency, shall have control of the administrative functions of the joint operating agency and shall be responsible to the board for efficient administration of all affairs of the joint operating agency placed in the managerÂs charge. The manager may attend meetings of the board and its committees and take part in discussion of any matters pertaining to the managerÂs duties, but shall have no vote. The manager shall:

Â Â Â Â Â  (A) Carry out orders of the board and see that all laws of this state pertaining to matters within the functions of the joint operating agency are duly enforced;

Â Â Â Â Â  (B) Keep the board advised as to the financial condition and needs of the joint operating agency;

Â Â Â Â Â  (C) Prepare an annual estimate for the ensuing fiscal year of the probable expenses of the joint operating agency, and recommend to the board what development work should be undertaken, and any extensions and additions which should be made during the ensuing fiscal year, with an estimate of the costs of such development work, extensions and additions;

Â Â Â Â Â  (D) Certify to the board all bills, allowances and payrolls, including claims due contractors of public works;

Â Â Â Â Â  (E) Recommend to the board appropriate salaries of the employees of the office, and scale of salaries or wages to be paid for different classes of service required by the joint operating agency;

Â Â Â Â Â  (F) Hire and discharge clerks, laborers and other employees under the managerÂs direction; and

Â Â Â Â Â  (G) Perform such other duties as may be imposed by the board. [1973 c.722 Â§7; 1977 c.774 Â§17; 1979 c.286 Â§4; 1991 c.331 Â§51; 1997 c.631 Â§430; 2001 c.104 Â§80]

Â Â Â Â Â  262.075 Agency as state political subdivision; eminent domain powers; financial transaction powers. (1) Each joint operating agency shall be a political subdivision of the State of
Oregon
, and shall be a municipal corporation with the right to sue and be sued in its own name. Except as otherwise provided, a joint operating agency shall have all the powers, rights, privileges and exemptions conferred on peopleÂs utility districts.

Â Â Â Â Â  (2) A joint operating agency shall have the power to acquire, hold, sell and dispose of real and other property, within or without this state, which the board of directors in its discretion finds reasonably necessary or incident to the generation, transmission and marketing of electricity, electrical capacity or renewable energy certificates. However, such an agency shall not acquire or operate any facilities for the distribution of electricity.

Â Â Â Â Â  (3) A joint operating agency shall have the power of eminent domain which it may exercise for the purpose of acquiring property; however, a joint operating agency shall not condemn any properties owned by a publicly or privately owned utility which are being used for the generation or transmission of electricity or are being developed for such purposes with due diligence, except to acquire a right of way to cross such properties in a manner which will not interfere with the use thereof by the owner.

Â Â Â Â Â  (4) A joint operating agency shall have the power to enter into contracts, leases and other undertakings considered necessary or proper by its board, including but not limited to contracts for any term relating to the purchase, sale, interchange, assignment, allocation, transfer or wheeling of power with the Government of the United States, or any agency thereof, and with any other municipal corporation or privately owned utility, or any combination thereof, within or without the state, and may purchase, deliver or receive power anywhere.

Â Â Â Â Â  (5) A joint operating agency shall have the power to borrow money and incur indebtedness, to issue, sell and assume evidences of indebtedness, to refund and retire any indebtedness that may exist against the agency or its revenues, and to pledge any part of its revenues. A joint operating agency may borrow from banks or other financial institutions such sums on such terms as the board considers necessary or advisable. A joint operating agency may also issue, sell and assume bond anticipation notes, refunding bond anticipation notes, or their equivalent, which shall bear such date or dates, mature at such time or times, be in such denominations and in such form, be payable in such medium, at such place or places, and be subject to such terms of redemption, as the board considers necessary or advisable. The issuance and sale of revenue obligations by a joint operating agency shall be governed by ORS 262.085.

Â Â Â Â Â  (6) The joint operating agency may apply for, accept, receive and expend appropriations, grants, loans, gifts, bequests and devises in carrying out its functions as provided by law. [1973 c.722 Â§8; 2007 c.301 Â§44; 2007 c.895 Â§15]

REVENUE OBLIGATIONS

Â Â Â Â Â  262.085 Authority to issue revenue obligations; procedure; rights and duties created by revenue obligations; interest rate; exemption from state taxation; immunity from personal liability in connection with issuance. (1) To accomplish any of its corporate purposes, a joint operating agency shall have the power to issue revenue obligations payable from the revenues derived by it from its ownership of, or its participation in or contribution to the ownership or development of, any one or more utility properties. The issuance of such revenue obligations shall be governed by the provisions of subsections (2) to (13) of this section.

Â Â Â Â Â  (2) The board of directors shall issue revenue obligations only by bond resolution. The bond resolution shall specify the corporate purposes for which the proceeds of the revenue obligations shall be expended, declare the cost of carrying out such purposes as nearly as possible, contain such covenants, and provide for the issuance and sale of revenue obligations in such form and amount as the directors determine. In declaring such cost, the directors may include the funds necessary for working capital, reserves, fuel and fuel assemblies, interest during construction and for a reasonable period thereafter, the payment of organizational and planning expenses, the repayment of advances and such other expenses as may be reasonably necessary to carry out the purposes of such resolution. The bond resolution may provide that utility properties subsequently acquired or constructed by the joint operating agency shall be considered betterments or additions to, or extensions of the specified utility property, whether or not physically connected.

Â Â Â Â Â  (3) The bond resolution may provide for the establishment of one or more special funds, and such funds may be under the control of the board or one or more trustees. The bond resolution may obligate the joint operating agency to deposit and expend the proceeds of the revenue obligations only into and from such fund or funds, and to set aside and pay into such fund or funds any fixed proportion or fixed amount of the revenues derived by it from any or all of its utility properties or other corporate activities, as the board in its discretion considers in the best interest of the agency. The board may issue and sell revenue obligations payable as to interest and principal only out of such fund or funds. In creating any special fund for the payment of revenue obligations, the board shall have due regard to the cost of operation and maintenance of the joint operating agencyÂs utility properties, and to any proportion or amount of the revenues previously pledged as a fund for the payment of revenue obligations, and shall not obligate the agency to set aside into such special fund or funds a greater amount or proportion of the revenues and proceeds than in its judgment will be available over and above such cost of maintenance and operation and the amount or proportion of the revenues previously pledged.

Â Â Â Â Â  (4) Any revenue obligations and the interest thereon issued against any fund provided for in subsection (3) of this section shall be a valid claim of the holder thereof only as against such special fund and the proportion or amount of the revenues pledged to such fund, but shall constitute a prior charge over all other charges or claims whatsoever, against such fund and the proportion or amount of the revenues pledged to the fund. Each revenue obligation shall state on its face that it is payable from a special fund, naming the fund and the resolution creating it, or shall describe the alternate method for the payment thereof as provided by the resolution authorizing the fund.

Â Â Â Â Â  (5) Any pledge of revenues or other moneys or obligations made by a joint operating agency shall be valid and binding from the time that the pledge is made and recorded in the minute book of the joint operating agency. Revenues or other moneys or obligations so pledged and later received by a joint operating agency shall immediately be subject to the lien of the pledge without any physical delivery or further act. The lien of the pledge shall be valid and binding against any parties having claims of any kind in tort, contract or otherwise against a joint operating agency, irrespective of whether such parties have notice thereof. Neither the resolution nor other instrument by which a pledge is created need be recorded except in the minute book of the joint operating agency, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

Â Â Â Â Â  (6) The revenue obligations issued under the provisions of subsections (1) to (5) of this section shall bear such date or dates, mature in such amounts at such time or times, be in such denominations, be in such form, either coupon or registered or both, carry such registration privileges, be made transferable, exchangeable and interchangeable, be payable in such medium, at such place or places, and be subject to such terms of redemption as the board of directors shall declare in the bond resolution.

Â Â Â Â Â  (7) Any resolution authorizing any revenue obligation, and any revenue obligation, may provide for and contain such covenants in favor of the purchaser or holder of such obligation as the board of directors shall determine to be necessary, desirable, or convenient in order to secure and protect the obligation and its purchaser or holder and to enhance the marketability of the obligation. Among other things, such covenants may define events of default, provide for the appointment of a trustee or receiver in the event of default, and provide that any such trustee or receiver may take possession and control of any portion or all of the business and property of the joint operating agency upon the occasion of any event of default.

Â Â Â Â Â  (8) Notwithstanding any other provision of law, the revenue obligations issued by a joint operating agency may be sold by the board of directors upon such terms and conditions and at such rate or rates of interest and for such price or prices as it may consider most advantageous to the joint operating agency, with or without public bidding. The board of directors may make contracts for the future sale from time to time of revenue obligations by which the contract purchasers shall be committed to the prices, terms and conditions stated in such contract, and the board of directors may pay such consideration as it deems proper for such commitments.

Â Â Â Â Â  (9) The board of directors may provide by resolution for the issuance of funding and refunding revenue obligations in order to take up and refund any one or more series, or portion of a series, of outstanding revenue obligations at such time or times at or prior to the maturity thereof as it may determine. Such refunding revenue obligations may be sold or exchanged at par or otherwise as the board of directors determines is in the best interest of the joint operating agency.

Â Â Â Â Â  (10) The board of directors may provide in any contract for the construction, acquisition or improvement of utility properties that payment shall be made only in outstanding revenue obligations at their par value.

Â Â Â Â Â  (11) All revenue obligations issued pursuant to this section shall be legal securities which may be used by any bank or trust company for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys and shall constitute legal investments for trustees and other fiduciaries other than corporations doing a trust business in this state and for savings and loan associations, banks and insurance companies doing a trust business in the state. All such revenue obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state.

Â Â Â Â Â  (12) All revenue obligations issued pursuant to this section, the interest thereon, and investment income therefrom shall be exempt from all taxes levied by the state, its agencies, instrumentalities, and political subdivisions.

Â Â Â Â Â  (13) Neither the board of directors of the joint operating agency nor any person executing any revenue obligation or other evidence of indebtedness shall be liable personally thereon or shall be subject to personal liability or accountability by reason of the issuance thereof. [1973 c.722 Â§9]

RATES

Â Â Â Â Â  262.095 Rates for energy furnished by agency. The board of directors shall establish rates and collect charges for electric power and energy and related services sold, furnished or supplied by the joint operating agency. Such rates and charges shall be fair, nondiscriminatory and at least adequate to provide revenues sufficient for:

Â Â Â Â Â  (1) Payment of the principal of and interest on those obligations of the joint operating agency for which payment has not otherwise been provided;

Â Â Â Â Â  (2) All payments which the agency is obligated to set aside in any special fund for the repayment of obligations and to provide reserves therefor;

Â Â Â Â Â  (3) Payment of taxes as provided by ORS 262.105; and

Â Â Â Â Â  (4) Payments for the proper administration, operation, maintenance, repair, renewals and replacements of utility properties of the joint operating agency and to provide reserves therefor. [1973 c.722 Â§10]

MISCELLANEOUS

Â Â Â Â Â  262.105 Taxation of agency property in same manner as private power corporations. All property, real and personal, owned, used, operated or controlled by a joint operating agency for the transmission, production or furnishing of electric power or energy shall be assessed and taxed in the same manner and for the same purposes as similar property owned, used, operated or controlled by private corporations, other than electric cooperatives, for the purpose of furnishing electric power or energy to the public. The joint operating agency and its directors and officers shall be subject to the same requirements as are provided by law in respect to such assessment and taxation. All taxes so levied shall be payable by the joint operating agency out of its revenues as an expense of its operation. [1973 c.722 Â§11]

Â Â Â Â Â  262.110 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.115 Construction of ORS 262.005 to 262.115 and 308.505; severability. ORS 262.005 to 262.115 and 308.505 shall be liberally construed to effect its purposes. In the event that any portion of ORS 262.005 to 262.115 and 308.505 is declared invalid or otherwise unenforceable by a court of record, the remaining provisions of ORS 262.005 to 262.115 and 308.505 shall nevertheless remain in full force and effect. [1973 c.722 Â§13]

Â Â Â Â Â  262.120 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.130 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.140 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.150 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.160 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.170 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.180 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.190 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.200 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.210 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.220 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.230 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.240 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.250 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.260 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.270 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.310 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.320 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.330 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.340 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.350 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.360 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.370 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.380 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.410 [Amended by 1967 c.293 Â§28; repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.420 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.430 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.440 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.450 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.460 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.470 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.510 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.520 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.530 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.540 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.550 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.610 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.620 [Repealed by 1969 c.12 Â§1]

Â Â Â Â Â  262.630 [Repealed by 1969 c.12 Â§1]

_______________



Chapter 263

Chapter 263 Â Convention Facilities

2007 EDITION

CONVENTION FACILITIES

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

263.210Â Â Â Â  Creation of sports and convention facilities commission by ballot measure

263.230Â Â Â Â  Commission board of directors; meetings; vacancies; employees and agents

263.240Â Â Â Â  General powers of commission

263.250Â Â Â Â  Power to lease or contract for use of facilities; use of revenues to pay bonds

263.260Â Â Â Â  Authority to issue revenue and general obligation bonds

263.270Â Â Â Â  Fund to pay principal and interest on bonds; pledge of revenues

263.280Â Â Â Â  Annual budget; approval by county

263.290Â Â Â Â  Real and personal property of commission exempt from taxation

263.300Â Â Â Â  Liberal construction of statutes

Â Â Â Â Â  263.010 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.020 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.030 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.040 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.050 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.060 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.070 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.080 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.090 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.100 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.110 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.120 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.130 [Repealed by 1957 c.38 Â§1]

Â Â Â Â Â  263.210 Creation of sports and convention facilities commission by ballot measure. (1) The governing body of a county may submit to a vote by the electors of that county a proposition for the creation of a sports and convention facilities commission.

Â Â Â Â Â  (2) The ballot measure shall specify:

Â Â Â Â Â  (a) The name of the commission, which shall be ÂThe Multi-Event and Convention Facilities Commission of _____ County, OregonÂ or other similar distinctive name.

Â Â Â Â Â  (b) The number of commissioners, which shall be nine.

Â Â Â Â Â  (3) Upon the approval by the voters of such a ballot measure in a county-wide election, the commission shall be deemed established as a municipal corporation of this state and as a body corporate and politic exercising public powers. [1985 c.654 Â§1; subsections (2) and (3) formerly 263.220]

Â Â Â Â Â  263.220 [1985 c.654 Â§2; renumbered 263.210 (2) and (3) in 2005]

Â Â Â Â Â  263.230 Commission board of directors; meetings; vacancies; employees and agents. (1) The commission shall be managed and controlled by a board of directors consisting of all nine commissioners, who shall be appointed by the governing body of a county. The governing body of a county shall appoint commissioners so as to assure fair representation of the various geographic areas of the county by the board of directors. The directors may be removed for cause or at the will of the governing body of a county.

Â Â Â Â Â  (2) Immediately after January 15 of each year, the board shall hold its annual meeting. It shall elect one of the members president, another vice president, another treasurer and another secretary to perform the duties of those respective offices. The officers serve from the date of their election until their successors are elected and qualified.

Â Â Â Â Â  (3) The board of directors shall adopt and may amend rules for calling and conducting its meetings and carrying out its business and may adopt an official seal. All decisions of the board shall be by motion or resolution and shall be recorded in the boardÂs minute book which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business and a majority of the board shall be sufficient for the passage of any such motion or resolution.

Â Â Â Â Â  (4) If a vacancy occurs on the board, the governing body of the county shall appoint a new member, who shall serve for the remainder of the vacated term.

Â Â Â Â Â  (5) The board may employ such employees and agents as it deems appropriate and provide for their compensation. [1985 c.654 Â§3]

Â Â Â Â Â  263.240 General powers of commission. A commission shall have all powers necessary to accomplish the purpose of providing sports and convention facilities for the people of
Oregon
including, without limitation, the power:

Â Â Â Â Â  (1) To sue and be sued in its own name.

Â Â Â Â Â  (2) To acquire by purchase, construction, exchange, gift, lease, lease-purchase, or otherwise, and to improve, extend, maintain, manage, operate, equip and furnish sports and convention facilities located within the corporate limits of the county in which the commission is created.

Â Â Â Â Â  (3) To lease such sports and convention facilities to any private corporations which are operating or propose to operate a sports and convention facility upon such terms and conditions as the board of directors deems appropriate, to charge and collect rents and to terminate any such lease upon default of the lessee.

Â Â Â Â Â  (4) To enter into options and agreements for the renewal or extension of such leases of such sports and convention facilities or for the conveyance of such sports and convention facilities.

Â Â Â Â Â  (5) To lease, license or enter into agreements relating to the use of such sports and convention facilities and may fix, alter, charge and collect rentals, fees and charges for the use, occupancy and availability of all or a part of such sports and convention facilities.

Â Â Â Â Â  (6) To sell, exchange, donate and convey any or all of its sports and convention facilities or other assets.

Â Â Â Â Â  (7) To mortgage and pledge its assets, or any portion thereof, whether then owned or thereafter acquired, to pledge the revenues and receipts from such assets, to acquire, hold and dispose of mortgages and other similar documents relating to sports and convention facilities, and to arrange and provide for guaranty and other security agreements therefor.

Â Â Â Â Â  (8) To enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (9) To adopt and amend resolutions. [1985 c.654 Â§4]

Â Â Â Â Â  263.250 Power to lease or contract for use of facilities; use of revenues to pay bonds. In addition to the powers granted under ORS 263.240, the commission shall also have the power to lease to any municipality or person, or to contract for the use or operation by any municipality or person, of all or any part of the facilities authorized by this chapter, including but not limited to parking facilities, concession facilities of all kinds and any property or property rights appurtenant to such facilities for such period and under such terms and conditions and upon such rental, fees and charges as the commission may determine, and may pledge all or any portion of such rentals, fees and charges and all other revenue derived from the ownership or operation of such facilities to pay and secure the payment of general obligation bonds or revenue bonds issued for authorized purposes. [1985 c.654 Â§5]

Â Â Â Â Â  263.260 Authority to issue revenue and general obligation bonds. (1) For the purpose of providing sports and convention facilities for the people of
Oregon
and to exercise the powers granted by ORS 263.240 (2), the commission may issue revenue and bond anticipation notes or their equivalent, revenue bonds and general obligation bonds within the limitation now or hereafter prescribed by the laws of this state. Such notes and bonds shall be authorized, executed, issued and made payable in accordance with the applicable laws of this state. The commission may issue and sell such notes and bonds only when authorized to do so by a majority of the electors voting at a county-wide election other than the election at which the commission is established.

Â Â Â Â Â  (2) The commission may provide that such bonds mature not more than 40 years from date of their issue and may provide that such bonds also be made payable from any otherwise unpledged revenues which may be derived from the ownership or operation of any sports and convention facilities. The commission shall also have the power to advance refund bonds issued hereunder in accordance with the laws of
Oregon
.

Â Â Â Â Â  (3) The commission may include in the principal amount of any bonds issued to finance a sports and convention facility an amount for engineering, architectural, planning, financial, legal and other services and charges incident to the acquisition or construction of sports and convention facilities, an amount to establish necessary reserves and an amount necessary for interest during the period of construction of any facilities to be financed from the proceeds of such issue plus six months. [1985 c.654 Â§6]

Â Â Â Â Â  263.270 Fund to pay principal and interest on bonds; pledge of revenues. (1) When a commission issues revenue bonds under this chapter, the resolution authorizing the issuance of the revenue bonds shall create a special fund for the sole purpose of paying the principal of and interest on the bonds of each such issue, into which fund board of directors may obligate the commission to pay all or part of such amounts of the gross revenue of all or any part of the sports and convention facilities constructed, acquired, improved, added to, repaired or replaced pursuant to this chapter, or other designated revenues, as the board of directors of the commission shall determine.

Â Â Â Â Â  (2) The principal of and interest on such bonds shall be payable only out of such special fund or funds and the owners of such bonds shall have a lien and charge against the gross revenue pledged to such fund or funds. [1985 c.654 Â§7]

Â Â Â Â Â  263.280 Annual budget; approval by county. The commission shall prepare a budget for each fiscal year covering the projected operating expenses of the commission and its sports and convention facilities and the estimated income to pay the operating expenses. It shall submit the budget for review and approval or rejection to the governing body of the county in which the commission was created. The commission may make expenditures only as provided in the budget as approved, unless additional expenditures are approved by the governing body of the county. Payments to users of any sports and convention facility that constitute a contractual share of box office receipts are neither an operating expense nor an expenditure within the meaning of this section. [1985 c.654 Â§8]

Â Â Â Â Â  263.290 Real and personal property of commission exempt from taxation. Any real or personal property acquired, owned, leased, controlled, used or occupied by a commission created pursuant to this chapter for the purposes of this chapter shall be exempt from taxation by this state or any political subdivision of the state. [1985 c.654 Â§9]

Â Â Â Â Â  263.300 Liberal construction of statutes. The provisions of this chapter shall be liberally construed to effect its purposes. [1985 c.654 Â§10]

_______________



Chapter 264

Chapter 264 Â Domestic Water Supply Districts

2007 EDITION

DOMESTIC WATER SUPPLY DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

264.010Â Â Â Â  Definitions

264.015Â Â Â Â  Application of ORS chapter 255

FORMATION

264.110Â Â Â Â  Formation of domestic water supply district; sale of surplus; exemptions

POWERS

264.210Â Â Â Â  General powers of district

264.220Â Â Â Â  Disposal of taxes levied when organization declared invalid

264.240Â Â Â Â  Eminent domain authority; acquisition of property and property rights; obtaining or laying water pipelines

264.250Â Â Â Â  Power to borrow money and issue general obligation bonds; place of payment

264.260Â Â Â Â  Issuance of revenue bonds

264.270Â Â Â Â  Issuance of refunding bonds

264.280Â Â Â Â  Bond sale procedure

264.300Â Â Â Â  Tax assessment, levy and collection

264.306Â Â Â Â  Regulations concerning use of water and district property; shutoff of water for noncompliance; notice

264.308Â Â Â Â  Requiring cash deposits of water users

264.310Â Â Â Â  Rates for water furnished; contracts to sell surplus water

264.312Â Â Â Â  Increasing water rates; hearing; notice

264.314Â Â Â Â  Shutting off water if delinquent in payment of water bill

264.320Â Â Â Â  Refund of cost of water main extension

264.330Â Â Â Â  Hydrants for fire protection; regulations; rates

264.335Â Â Â Â  Authority to exercise powers of sanitary district

264.340Â Â Â Â  Purchase and maintenance of fire equipment; contracting for fire protection; elections to authorize; tax levy to defray expense; application of section

264.342Â Â Â Â  Adoption of fire prevention code

264.344Â Â Â Â  Scope of fire prevention code

264.346Â Â Â Â  Violation of code or failure to remove hazards prohibited

264.348Â Â Â Â  Copies of code to be filed with State Fire Marshal and posted at fire stations

264.349Â Â Â Â  Revoking authority to furnish fire protection services; consequences

264.350Â Â Â Â  Street lighting system; contracts for electricity; tax levy and service charges to maintain and purchase electric energy

264.352Â Â Â Â  Drainage work

264.360Â Â Â Â  Cooperative agreements; bonding power

IMPROVEMENTS AND ASSESSMENTS

264.362Â Â Â Â  Initiation of proceedings; survey and report of project

264.364Â Â Â Â  Board action on report

264.366Â Â Â Â  Resolution of intention; notice of improvement and hearing

264.368Â Â Â Â  Manner of doing work

264.370Â Â Â Â  Hearing; assessment ordinance

264.372Â Â Â Â  Methods of assessment; alternative financing

264.374Â Â Â Â  Appeal from assessment

264.376Â Â Â Â  Notice of assessment

264.378Â Â Â Â  Assessment lien records; foreclosure proceedings

264.380Â Â Â Â  Errors in assessment calculations

264.382Â Â Â Â  Deficit assessment

264.384Â Â Â Â  Excess assessment; rebate

264.386Â Â Â Â  Abandonment of proceedings

264.388Â Â Â Â  Guides in testing validity of proceedings; proceedings to correct

264.390Â Â Â Â  Reassessment

264.394Â Â Â Â  Enforcement of assessment lien

BOARD OF COMMISSIONERS

264.410Â Â Â Â  Board; qualification; terms

264.417Â Â Â Â  Position numbers for commissioners; certification of position number

264.420Â Â Â Â  Calling of special elections

264.430Â Â Â Â  Proceedings of board; election of officers; employment of personnel

264.470Â Â Â Â  Deposit and withdrawal of moneys; annual reports; records

264.480Â Â Â Â  Board of commissioners after merger or consolidation; duties; terms; filing boundary change with county assessor and Department of Revenue

CONTRACTS

264.505Â Â Â Â  Agreement to supply additional water prior to approval of annexation petition

264.540Â Â Â Â  Fire hydrants in city joined or annexed to district; reversion of water system in city to district

264.550Â Â Â Â  Contracts between district and city joined or annexed to district

EMPLOYEESÂ RETIREMENT SYSTEM

264.810Â Â Â Â  EmployeesÂ retirement system authorized

264.820Â Â Â Â  District to budget for retirement system

264.830Â Â Â Â  Employee contributions

264.840Â Â Â Â  Limitation on membership

MISCELLANEOUS

264.875Â Â Â Â  Assumption of debts and obligations of district upon dissolution

PENALTIES

264.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  264.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ or Âboard of commissionersÂ means the governing body of a district.

Â Â Â Â Â  (2) ÂDistrictÂ means a domestic water supply district formed under this chapter.

Â Â Â Â Â  (3) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (4) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (5) ÂCounty clerkÂ means the county clerk of the county.

Â Â Â Â Â  (6) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [Amended by 1969 c.666 Â§1; 1983 c.83 Â§38]

Â Â Â Â Â  264.015 Application of ORS chapter 255. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§105]

Â Â Â Â Â  264.020 [1955 c.676 Â§3; 1969 c.666 Â§49; repealed by 1971 c.647 Â§149]

FORMATION

Â Â Â Â Â  264.110 Formation of domestic water supply district; sale of surplus; exemptions. A domestic water supply district may be formed for the purpose of supplying inhabitants of the district with water for domestic purposes as provided by this chapter; and, in connection therewith, may supply, furnish and sell for any use any surplus water over and above the domestic needs of its inhabitants to persons living outside the district, or to other water districts, school districts or other local governments as defined in ORS 174.116. All railroad rights of way or improvements thereon or rolling stock moving thereover shall be excluded from districts organized after June 9, 1943, and for purposes of ORS 264.210 to 264.320, 264.410, 264.420, 264.430, 264.470 and this section shall not be considered as property within the boundaries of such districts, unless the owner of the railroad property expressly consents to its inclusion. [Amended by 1969 c.666 Â§2; 2003 c.802 Â§81]

Â Â Â Â Â  264.115 [1953 c.681 Â§2; 1955 c.213 Â§1; 1969 c.666 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.118 [1953 c.681 Â§3; 1955 c.110 Â§1; 1969 c.666 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.120 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.121 [1953 c.681 Â§4; 1969 c.666 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.124 [1953 c.681 Â§Â§5, 7; 1969 c.666 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.127 [1953 c.681 Â§6; 1969 c.666 Â§50; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.130 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.140 [Amended by 1955 c.213 Â§2; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.142 [1953 c.681 Â§8; 1969 c.666 Â§7; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.144 [1953 c.681 Â§9; 1969 c.666 Â§8; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.148 [1953 c.681 Â§10; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§263]

Â Â Â Â Â  264.150 [Repealed by 1953 c.681 Â§13]

Â Â Â Â Â  264.154 [1953 c.681 Â§11; 1969 c.666 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.156 [1953 c.681 Â§12; 1969 c.666 Â§10; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.160 [Amended by 1969 c.666 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.170 [Amended by 1955 c.676 Â§1; 1961 c.369 Â§1; 1969 c.666 Â§12; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.180 [1955 c.676 Â§4; 1969 c.666 Â§13; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  264.190 [Formerly 264.415; repealed by 1983 c.350 Â§331a]

POWERS

Â Â Â Â Â  264.210 General powers of district. A district formed under this chapter shall have the power to make contracts, hold and receive and dispose of real and personal property within and without its described boundaries and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the district or exercising the powers conferred upon it by this chapter, sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it. [Amended by 1969 c.666 Â§51; 1971 c.727 Â§79]

Â Â Â Â Â  264.220 Disposal of taxes levied when organization declared invalid. When an attempt has been made to organize a district under the provisions of this chapter and subsequently by a judgment of a court of competent jurisdiction it has been declared that the organization is invalid, but prior to such judgment the invalid organization has levied taxes, the funds derived from the levy shall be disposed of as follows:

Â Â Â Â Â  (1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of furnishing domestic water to the inhabitants thereof, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of furnishing domestic water to such inhabitants.

Â Â Â Â Â  (2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

Â Â Â Â Â  (3) If no such subsequent organization is created to provide domestic water for the inhabitants of such an area, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them. [Amended by 2003 c.576 Â§409]

Â Â Â Â Â  264.230 [Amended by 1969 c.666 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.240 Eminent domain authority; acquisition of property and property rights; obtaining or laying water pipelines. A domestic water supply district created under this chapter may exercise the power of eminent domain both inside and outside of its boundaries, and may purchase, sell, condemn and appropriate real property, water, water rights and riparian rights. A district also has the right to purchase or obtain from other local governments as defined in ORS 174.116, water or water rights, or an interest in water or water rights, or an interest in a water pipeline owned or operated by any such local government, or to obtain jointly with any such local government, any right, or to lay and own individually or jointly with any local government, any water pipeline for the purposes specified in ORS 264.110. [Amended by 1969 c.666 Â§53; 2003 c.802 Â§82]

Â Â Â Â Â  264.250 Power to borrow money and issue general obligation bonds; place of payment. (1) For the purpose of carrying into effect all or any powers granted by this chapter, the district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds. Except as otherwise provided by this section, the bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the boundaries of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the board of commissioners in behalf of the district as authorized by the electors, and may be issued in an amount not to exceed one-half of one percent of the real market value referred to in subsection (1) of this section without the approval of the electors. The bonds shall mature serially within not to exceed 30 years from issue date, and shall bear such rate of interest, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district agrees to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) If the district has within its boundaries a population of 300 or over, it may issue bonds in an amount which shall not exceed in the aggregate 10 percent of the real market value referred to in subsection (1) of this section.

Â Â Â Â Â  (4) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may, by resolution of its board which shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of its water system. The board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [Amended by 1963 c.9 Â§6; 1963 c.318 Â§1; 1969 c.666 Â§14; 1969 c.694 Â§4; 1971 c.36 Â§1; 1977 c.188 Â§2; 1981 c.94 Â§14; 1983 c.347 Â§18; 1991 c.459 Â§358; 2001 c.215 Â§2; 2003 c.802 Â§83]

Â Â Â Â Â  264.260 Issuance of revenue bonds. In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system, to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve a water system, or to install hydrants for fire protection along its mains, or to perform any of those acts in combination, for the purpose of obtaining water for the domestic use of consumers, or for fire protection, or both, within or without the boundaries of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the boundaries of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [Amended by 1969 c.666 Â§15; 2003 c.802 Â§84]

Â Â Â Â Â  264.270 Issuance of refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the board of commissioners without submitting to the electors the question of authorizing the issuance of such bonds. [Amended by 1969 c.666 Â§16]

Â Â Â Â Â  264.280 Bond sale procedure. All general obligation and revenue bonds, including refunding bonds, issued under ORS 264.250 to 264.270 shall be advertised and sold in the manner prescribed in ORS 287.014 to 287.022 for the sale of bonds of cities of this state.

Â Â Â Â Â  Note: 287.014 to 287.022 were repealed by section 234, chapter 783, Oregon Laws 2007. The text of 264.280 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 264.280 for the repeal of 287.014 to 287.022 has not been made.

Â Â Â Â Â  264.290 [Amended by 1969 c.666 Â§17; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.300 Tax assessment, levy and collection. (1) A district may assess, levy and collect taxes in an amount each year not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207. The proceeds of the tax shall be applied by it in carrying out the objects and purposes of ORS 264.110, 264.210 to 264.280 and 264.330 and for the purpose of financing the employeesÂ retirement system.

Â Â Â Â Â  (2) A district may annually also assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) Taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) Taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and the proceeds shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property is subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes. [Amended by 1963 c.9 Â§7; 1965 c.348 Â§6; 1969 c.666 Â§54; 1969 c.694 Â§5; 1971 c.36 Â§2; 1991 c.459 Â§359; 2001 c.215 Â§3]

Â Â Â Â Â  264.306 Regulations concerning use of water and district property; shutoff of water for noncompliance; notice. (1) Any district may adopt and promulgate regulations concerning the use of water and the property of the district. The board of commissioners may refuse to supply any building, place or premises with water where the user fails after five daysÂ written notice to comply with the regulations. The written notice shall be by first-class mail or shall be posted in some conspicuous place on the building, place or premises to which the supply of water may be shut off. When the notice is mailed, it shall be deemed given when it is deposited in the United States Post Office properly addressed with postage prepaid.

Â Â Â Â Â  (2) Whenever the household supply of water is being jeopardized by nonhousehold use of water, the district can order the nonhousehold use of water to be immediately discontinued. For the purposes of this subsection, nonhousehold use includes irrigation of lawns or fields. [1953 c.660 Â§3; 1969 c.666 Â§18; 1991 c.249 Â§20; 1991 c.250 Â§1]

Â Â Â Â Â  264.308 Requiring cash deposits of water users. Any district may require a reasonable cash deposit to insure payment for the use or rent of water to be furnished by the district. [1953 c.660 Â§1; 1969 c.666 Â§19]

Â Â Â Â Â  264.310 Rates for water furnished; contracts to sell surplus water. A district shall charge consumers for the water furnished and fix and collect the rates therefor. Rates charged may be fixed and classified according to the type of use and according to the amount of water used. Any contract entered into by a district with persons other than domestic users shall provide for immediate cancellation whenever no surplus supply of water exists over and above any and all demands of domestic users. A district also may contract with any person, or enter into intergovernmental agreements under ORS chapter 190, to supply, furnish and sell surplus water on such terms and conditions and at such rates as the board of commissioners considers advisable. [Amended by 1969 c.666 Â§55; 2003 c.802 Â§85]

Â Â Â Â Â  264.312 Increasing water rates; hearing; notice. (1) Whenever any increase is proposed in the existing rates charged water consumers by a district pursuant to ORS 264.310, the board of commissioners shall first provide for a public hearing on such proposal before any increased rates are ordered into effect.

Â Â Â Â Â  (2) The public hearing required under subsection (1) of this section shall be held at a place designated by the board after notice thereof has been given by inclusion of a notice of the public hearing in either the water bills or a special mailing sent to consumers by the district during the period of 30 days prior to the date of the hearing. [1961 c.685 Â§Â§2, 3; 1969 c.666 Â§20; 1979 c.328 Â§5]

Â Â Â Â Â  264.314 Shutting off water if delinquent in payment of water bill. In case prompt payment of water rent or charge is not made, a district may shut off the water supply to the building, place or premises to which the district supplied the water. [1953 c.660 Â§2; 1969 c.666 Â§56]

Â Â Â Â Â  264.320 Refund of cost of water main extension. If any person is required by a district to pay the cost of extending a water main adjacent to property other than the personÂs own so that water service for domestic use is provided for such other property without further extension of the water main, the district shall require the owner of the other property, prior to providing water service to that property, to refund to the person required to pay the cost of extending the water main, a pro rata portion of the cost of the extension. The right to require such refund shall not continue for more than 10 years after the date of installation of the extension of the water main. The amount to be refunded shall be determined by the district and such determination shall be final. [Amended by 1969 c.666 Â§21]

Â Â Â Â Â  264.330 Hydrants for fire protection; regulations; rates. Any district may install hydrants for fire protection along its mains at such points as its board of commissioners may determine, and furnish water for such purpose. The board shall establish, from time to time, regulations governing such installations, and furnishing of water therefrom and any rates and charges thereon. No equipment other than the hydrants and water therefor shall be furnished at the general expense. [Amended by 1969 c.666 Â§22]

Â Â Â Â Â  264.335 Authority to exercise powers of sanitary district. In addition to the other powers granted to districts under this chapter, a district may exercise the powers granted to sanitary districts under ORS 450.005 to 450.245 when:

Â Â Â Â Â  (1) The district obtains all or part of its supply of water from a watershed;

Â Â Â Â Â  (2) The watershed is located in a sole-source aquifer designated prior to September 29, 1991, by the United States Environmental Protection Agency under the Safe Drinking Water Act (42 U.S.C. 300h et seq.);

Â Â Â Â Â  (3) The watershed is recognized under rules of the Environmental Quality Commission as a watershed requiring protection from contamination in order to maintain high water quality; and

Â Â Â Â Â  (4) The district adopts a resolution declaring that the health of the residents of the district and the general public interest requires the district to protect the water quality of the watershed. [1991 c.665 Â§2; 2005 c.22 Â§191]

Â Â Â Â Â  264.340 Purchase and maintenance of fire equipment; contracting for fire protection; elections to authorize; tax levy to defray expense; application of section. (1) Any district, when authorized by the electors as provided by this subsection, may purchase fire apparatus and equipment and maintain, service and operate the same, and may enter into intergovernmental agreements under ORS chapter 190 for fire protection for its inhabitants, or do either or any combination of the foregoing. Such power shall only be given the board of commissioners by a majority of the votes cast by electors of the district at a special election called for such purpose by the board.

Â Â Â Â Â  (2)(a) When the power is so granted, the board of commissioners may levy a tax not exceeding three-twentieths of one percent (0.0015) of the real market value of all taxable property within the boundaries of the district, computed in accordance with ORS 308.207 for defraying the expense of providing, maintaining, operating and servicing such fire apparatus and equipment, and of intergovernmental agreements for the protection of its inhabitants from fire.

Â Â Â Â Â  (b) Upon approval of the majority of the votes cast by electors of the district at a special election called for that purpose by the board of commissioners, the district may levy a special tax for defraying such expenses not to exceed four-tenths of one percent (0.0040) of the real market value of the taxable property in the district referred to in paragraph (a) of this subsection.

Â Â Â Â Â  (3) This section shall not apply to any district which on July 16, 1949, was wholly or partially within any legally organized rural fire protection district. [Amended by 1955 c.163 Â§1; 1963 c.9 Â§8; 1963 c.318 Â§2; 1969 c.666 Â§23; 1983 c.542 Â§1; 1991 c.459 Â§360; 2003 c.802 Â§86]

Â Â Â Â Â  264.342 Adoption of fire prevention code. A district which has provided fire protection under ORS 264.340 may, in accordance with ORS 198.510 to 198.600, adopt a fire prevention code. [1953 c.206 Â§1; 1969 c.666 Â§24; 1971 c.268 Â§23; 1971 c.647 Â§39]

Â Â Â Â Â  264.344 Scope of fire prevention code. The fire prevention code referred to in ORS 264.342 may provide reasonable regulations relating to:

Â Â Â Â Â  (1) Prevention of fires.

Â Â Â Â Â  (2) Storage and use of combustibles and explosives.

Â Â Â Â Â  (3) Construction, maintenance and regulation of fire escapes.

Â Â Â Â Â  (4) Means and adequacy of exit in case of fires in factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose.

Â Â Â Â Â  (5) Requiring the issuance of permits by an officer designated by the board of commissioners before burning trash or waste materials.

Â Â Â Â Â  (6) Providing for the inspection of premises by officers designated by the board of commissioners, and requiring the removal of fire hazards found on premises at such inspections. [1953 c.206 Â§2]

Â Â Â Â Â  264.346 Violation of code or failure to remove hazards prohibited. When a fire prevention code has been adopted as provided in ORS 264.342, no person shall violate the provisions of the code or fail to remove hazards found on inspection within the time set by the inspecting officer, after written notice to either the owner or occupant of such premises, or burn waste materials or trash in an unguarded manner without a permit, if a permit is required by the code. [1953 c.206 Â§3]

Â Â Â Â Â  264.348 Copies of code to be filed with State Fire Marshal and posted at fire stations. Copies of the fire prevention code referred to in ORS 264.342 shall be filed with the State Fire MarshalÂs office and a copy shall be posted at each fire station within the domestic water supply district. [1953 c.206 Â§4; 2003 c.802 Â§87]

Â Â Â Â Â  264.349 Revoking authority to furnish fire protection services; consequences. (1) The authority of a district to furnish fire protection service under ORS 264.340 may be revoked by a majority vote of the electors voting at a special election called for that purpose.

Â Â Â Â Â  (2) Upon revocation of the authority of a district to furnish fire protection service under ORS 264.340:

Â Â Â Â Â  (a) The board of commissioners may determine the disposition to be made of any fire apparatus and equipment owned, maintained, serviced or operated by the district.

Â Â Â Â Â  (b) The fire prevention code adopted pursuant to ORS 264.342 is repealed.

Â Â Â Â Â  (3) Revocation of the authority of a district to furnish fire protection service under ORS 264.340 shall not abrogate any contract to which the district is a party and which relates to the fire protection service performed under ORS 264.340, and the district shall be obligated and authorized to complete and enforce performance of all such contracts. [1961 c.669 Â§2; 1969 c.666 Â§25]

Â Â Â Â Â  264.350 Street lighting system; contracts for electricity; tax levy and service charges to maintain and purchase electric energy. (1) Any district, when authorized by the electors, may install, maintain and operate a system, or systems, of street, road and highway lights. Lights shall be maintained upon streets, roads, intersections or other places as, in the judgment of the board of commissioners, will furnish the best lighting service to the residents within the district.

Â Â Â Â Â  (2) The district through its board of commissioners may contract with any supplier of electricity, private or public, to furnish the electric energy for such systems.

Â Â Â Â Â  (3) The district, when authorized by the electors, may at any time thereafter levy a tax, not to exceed three-twentieths of one percent (0.0015) of real market value in any one year for the installation of the system and any extension thereof, and not to exceed one-twentieth of one percent (0.0005) of real market value in any one year for maintenance and purchase of electric energy. The tax limits provided by this subsection shall be computed as a percentage of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) A district may require any person to pay the cost of installing the highway lighting system adjacent to the property of the person. The district shall have the further right to include the cost of installing the system as a part of an agreement with any person for extending a water main.

Â Â Â Â Â  (5) If authorized by the electors, the cost of maintenance and purchase of energy may be charged to the water consumers on the basis of one share for each water connection, payable monthly with the bills for water charges. The district may, when authorized by the electors, change from either system of collection to the other. The funds received from the respective levies and charges to water users shall be used only for the purposes collected and no other funds of the district shall be so used.

Â Â Â Â Â  (6) Elector approval required by this section means the approval of a majority voting at a special election called by the board for the purpose of submitting the matter to the electors. [Amended by 1955 c.163 Â§2; 1963 c.9 Â§9; 1969 c.666 Â§26; 1991 c.459 Â§361]

Â Â Â Â Â  264.352 Drainage work. Any district may perform drainage work for the purpose of reclaiming real property located within the district, protecting real or personal property located within the district from the effects of water, promoting sanitation, providing for the public health, convenience and welfare or providing services of public utility or benefit. The district may use all applicable powers granted to it by this chapter, including the rights and powers of eminent domain, in performing the drainage work authorized by this section. [1959 c.381 Â§2; 1969 c.666 Â§27]

Â Â Â Â Â  264.360 Cooperative agreements; bonding power. (1) Districts may enter into cooperative agreements with each other providing for the joint acquisition, construction, ownership, use or control of facilities for the collection, treatment, distribution or supply of water.

Â Â Â Â Â  (2) Each district may issue and sell general obligation, revenue or refunding bonds, subject to the limitations and procedures contained or referred to in this chapter for the authorization, issuance or sale of such bonds, for the purpose of paying its share of the cost of the acquisition or construction of facilities provided for in cooperative agreements authorized by this section. [1963 c.146 Â§1; 1969 c.666 Â§28]

Â Â Â Â Â  Note: 264.360 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 264 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

IMPROVEMENTS AND ASSESSMENTS

Â Â Â Â Â  264.362 Initiation of proceedings; survey and report of project. Whenever the district board considers it necessary, upon its own motion, or upon the petition of the owners of one-half of the property that benefits specially from the improvement, to make any improvement to be paid for in whole or in part by special assessment according to benefits, the board shall, by motion, cause a survey and written report for such project to be made and filed with the secretary. Unless the district board directs otherwise, the report shall contain:

Â Â Â Â Â  (1) A map or plat showing the general nature, location and extent of the proposed improvement and the land to be assessed for the payment of any part of the cost thereof.

Â Â Â Â Â  (2) Plans, specifications and estimates of the work to be done; however, where the proposed project is to be carried out in cooperation with any other governmental agency, the district board may adopt the plans, specifications and estimates of such agency.

Â Â Â Â Â  (3) An estimate of the probable cost of the improvement, including any legal, administrative and engineering costs attributable thereto.

Â Â Â Â Â  (4) An estimate of the unit cost of the improvement to the specially benefited properties.

Â Â Â Â Â  (5) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited.

Â Â Â Â Â  (6) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and, when readily available, the names of the contract purchasers thereof.

Â Â Â Â Â  (7) A statement of outstanding assessments against property to be assessed. [1969 c.686 Â§2]

Â Â Â Â Â  264.364 Board action on report. After the report has been filed with the secretary, the district board may by motion approve the report, modify the report and approve it as modified, require additional or different information for the improvement, or it may abandon the improvement. [1969 c.686 Â§3]

Â Â Â Â Â  264.366 Resolution of intention; notice of improvement and hearing. After the district board approves the report as submitted or modified, the board shall, by resolution, declare its intention to make the improvement, provide the manner and method of carrying out the improvement and direct the secretary to give notice of the improvement. Such notice shall be given by two publications one week apart in a newspaper of general circulation within the district, and by mailing copies of the notice by registered or certified mail to the owners to be assessed for the costs of the improvement. The notice shall contain the following:

Â Â Â Â Â  (1) That the report of the improvement is on file in the office of the secretary and is subject to public examination.

Â Â Â Â Â  (2) That the district board will hold a public hearing on the proposed improvement on a specified date, which shall not be earlier than 10 days following the first publication of notice, at which objections and remonstrances to the improvement will be heard by the board; and that if prior to such hearing there shall be presented to the secretary valid, written remonstrances of the owners of two-thirds of the property or two-thirds of the front footage of the property to be specifically affected for the improvement, then the improvement will be abandoned for at least six months, unless the improvement is unanimously declared by the district board to be needed at once because of an emergency.

Â Â Â Â Â  (3) A description of the property to be specially benefited by the improvement, the owners of the property and the estimate of the unit cost of the improvement to be paid for by special assessments to benefited properties. [1969 c.686 Â§4]

Â Â Â Â Â  264.368 Manner of doing work. The district board may provide in the improvement resolution that the construction work will be done in whole, or in part, by the district, by a contract or by any other governmental agency, or by any combination thereof. [1969 c.686 Â§5]

Â Â Â Â Â  264.370 Hearing; assessment ordinance. (1) At the time of the public hearing on the proposed improvement, if the written remonstrances represent less than the amount of property required to defeat the proposed improvement, if such an improvement is one that can be remonstrated against, then on the basis of such hearing of written remonstrances and oral objections, if any, the district board may, by motion, at the time of the hearing or within 60 days thereafter, order the improvement to be carried out in accordance with the resolution, or the district board may, on its own motion, abandon the improvement.

Â Â Â Â Â  (2) After the public hearing on the proposed improvement and after the district board has moved to proceed with the improvement, it may pass an ordinance assessing the various lots, parcels of land or parts thereof, to be specially benefited with their apportioned share of the cost of the improvement; but the passage of an assessment ordinance may be delayed until the contract for the work is let, or until the improvement is completed and the total cost thereof is determined. [1969 c.686 Â§Â§6,7]

Â Â Â Â Â  264.372 Methods of assessment; alternative financing. The district board in adopting a method of assessment of the costs of the improvement may:

Â Â Â Â Â  (1) Use any just and reasonable method of determining the extent of any improvement district consistent with the benefits derived.

Â Â Â Â Â  (2) Use any method of apportioning the sum to be assessed as is just and reasonable between the properties determined to be specially benefited.

Â Â Â Â Â  (3) Authorize payment by the district of all, or any part, of the cost of any such improvement, when in the opinion of the board the topographical or physical conditions, or unusual or excessive public travel, or other character of the work involved warrants only a partial payment or no payment by the benefited property of the costs of the improvement. [1969 c.686 Â§8]

Â Â Â Â Â  264.374 Appeal from assessment. Any person feeling aggrieved by the assessments made under an assessment ordinance may, within 20 days after the passage of the ordinance levying the assessment by the district board, appeal to the circuit court for the county in which the district is located. The appeal and the requirements and formalities thereof shall be heard, governed and determined, and the judgment thereon rendered and enforced, in the manner provided for appeals from assessments in ORS 223.005 to 223.105 and 223.205 to 223.930. The result of the appeal shall be a final and conclusive determination of the matter of the assessment, except with respect to the district right of reassessment provided by ORS 264.390. [1969 c.686 Â§9]

Â Â Â Â Â  264.376 Notice of assessment. Within 10 days after the ordinance levying assessments is adopted, the secretary of the district shall send by registered or certified mail a notice of assessment to the owner of the assessed property, and shall publish notice of the assessment twice in a newspaper of general circulation in the district, the first publication of which shall be made not later than 10 days after the date of the assessment ordinance. The notice of assessment shall recite the date of the assessment ordinance and shall state that upon the failure of the owner of the property assessed to make application to pay the assessment in installments within 10 days from the date of the first publication of notice, or upon the failure of the owner to pay the assessment in full within 30 days after the date of the assessment ordinance, then interest will commence to run on the assessment and the property assessed will be subject to foreclosure. The notice shall also set forth a description of the property assessed, the name of the owner of the property and the amount of each assessment. [1969 c.686 Â§10]

Â Â Â Â Â  264.378 Assessment lien records; foreclosure proceedings. After passage of the assessment ordinance by the district board, the secretary shall enter in the docket of district liens a statement of the amounts assessed upon each particular lot, parcel of land or portion thereof, together with a description of the improvement, the name of the owners and the date of the assessment ordinance. Upon such entry in the lien docket, the amount so entered shall become a lien upon the respective lots, parcels of land or portions thereof, which have been assessed for such improvement. All assessment liens of a district shall be superior and prior to all other liens or encumbrances on property in so far as the laws of the state permit. Interest shall be charged at such rate as the governing body of the district may provide on all unpaid assessments, together with an amount sufficient to pay a proportionate part of the cost of administering the bond assessment program and issuing the bonds authorized under ORS 264.250, including, but not limited to, legal, printing and consultantÂs fees, such amount to be determined by the governing body, until paid on all amounts not paid within 30 days from the date of an assessment ordinance. After expiration of 30 days following the date of an assessment ordinance the district may proceed to foreclose or enforce collection of the assessment liens in the amount provided by the general law of the state. However, the district may, at its option, enter a bid for the property being offered at a foreclosure sale, which bid shall be prior to all bids except those made by persons who would be entitled under the laws of the state to redeem the property. [1969 c.686 Â§11; 1981 c.322 Â§7]

Â Â Â Â Â  264.380 Errors in assessment calculations. Claimed errors in the calculation of assessments shall be called to the attention of the secretary of the district, who shall determine whether there has been an error in fact. If the secretary finds that there has been an error in fact, the secretary shall recommend to the district board an amendment to the assessment ordinance to correct the error. Upon enactment of the amendment, the secretary shall make the necessary correction in the lien docket and send a correct notice of assessment by registered or certified mail. [1969 c.686 Â§12]

Â Â Â Â Â  264.382 Deficit assessment. In the event that an assessment is made before the total cost of the improvement is ascertained, and if it is found that the amount of the assessment is insufficient to defray the expenses of the improvement, the district board may, by motion, declare such deficit and prepare a proposed deficit assessment. The board shall set a time for a hearing of objections to such deficit assessment and shall direct the secretary to publish one notice thereof in a newspaper of general circulation in the district. After the hearing the board shall make a just and equitable deficit assessment by ordinance, which shall be entered in the lien docket as provided by ORS 264.362 to 264.394. Notices of the deficit assessment shall be published and mailed and the collection of the assessment shall be made in accordance with ORS 264.376 and 264.378. [1969 c.686 Â§13]

Â Â Â Â Â  264.384 Excess assessment; rebate. Upon the completion of the improvement project, if it is found that the assessment previously levied upon any property is more than sufficient to pay the costs of the improvements, the district board shall ascertain and declare the amount of the excess by ordinance. When declared, the excess amounts shall be entered on the lien docket as a credit upon the appropriate assessment. If any assessment has been paid, the person who paid it, or the legal representative of the person, shall be entitled to the repayment of the rebate credit, or the portion thereof which exceeds the amount unpaid on the original assessment. [1969 c.686 Â§14]

Â Â Â Â Â  264.386 Abandonment of proceedings. The district board may abandon proceedings for an improvement at any time prior to the final completion of the improvement. If liens have been assessed upon any property under ORS 264.362 to 264.394, they shall be canceled, and any payments made on such assessments shall be refunded to the person paying the same, the assigns or legal representatives of the person. [1969 c.686 Â§15]

Â Â Â Â Â  264.388 Guides in testing validity of proceedings; proceedings to correct. No improvement assessment shall be rendered invalid by reason of a failure of the improvement report to contain all of the information required by ORS 264.362, or by reason of a failure to have all of the information required to be in the improvement resolution, the assessment ordinance, the lien docket or notices required to be published and mailed, nor by the failure to list the name of, or mail notice to, the owner of any property as required by ORS 264.362 to 264.394, or by reason of any other error, mistake, delay, omission, irregularity or other act, jurisdiction or otherwise, in any of the proceedings or steps specified, unless it appears that the assessment is unfair or unjust in its effect upon the person complaining. The district board may remedy and correct all such matters by suitable action and proceedings. [1969 c.686 Â§16]

Â Â Â Â Â  264.390 Reassessment. Whenever any assessment, deficit assessment or reassessment for any improvement which has been made by the district is set aside, or its enforcement restrained by any court having jurisdiction thereof, or when the district board is in doubt as to the validity of an assessment, deficit assessment or reassessment, or any part thereof, the district board may make a reassessment in the manner provided by ORS 223.405 to 223.485. [1969 c.686 Â§17]

Â Â Â Â Â  264.392 [1969 c.686 Â§18; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  264.394 Enforcement of assessment lien. (1) In case the whole or any portion of the cost of an improvement is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by municipalities and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to districts where applicable. [1969 c.686 Â§19]

BOARD OF COMMISSIONERS

Â Â Â Â Â  264.410 Board; qualification; terms. (1) Except as otherwise provided by this chapter, the power and authority given to districts is vested in and shall be exercised by a board of five commissioners, each of whom shall be an elector of the district. However, if there are fewer than 100 electors of the district, then any individual who owns and maintains real property within the district, pays taxes levied thereon by the district and is an elector registered anywhere in this state may serve as a commissioner. Except as provided by subsection (2) of this section, each commissioner shall be elected for a term of four years.

Â Â Â Â Â  (2) Within 10 days after the formation of a district and the election of the members of the first board, the commissioners shall meet and organize, first taking and subscribing an oath of office. The commissioners first elected shall determine by lot the length of term each shall hold office. The terms of two commissioners shall expire June 30 next following the first regular district election and the terms of three commissioners shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1955 c.213 Â§3; 1967 c.436 Â§2; 1969 c.666 Â§29; subsection (3) renumbered 264.415; 1971 c.727 Â§80; 1973 c.796 Â§19; 1975 c.647 Â§22; 1981 c.352 Â§1; 1983 c.6 Â§1; 1983 c.83 Â§39; 1983 c.350 Â§102]

Â Â Â Â Â  264.415 [Formerly subsection (3) of 264.410; 1971 c.647 Â§40; 1973 c.796 Â§20; 1975 c.647 Â§23; renumbered 264.190]

Â Â Â Â Â  264.417 Position numbers for commissioners; certification of position number. (1) Each office of commissioner shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the commissioner in office holding that position. A copy of the certification shall be filed with the district elections officer. [1977 c.301 Â§2; 1983 c.350 Â§103]

Â Â Â Â Â  264.420 Calling of special elections. The board of commissioners at any regular meeting may call a special election of the electors of the district. [Amended by 1969 c.666 Â§31; 1971 c.647 Â§41]

Â Â Â Â Â  264.430 Proceedings of board; election of officers; employment of personnel. (1) The board of commissioners shall hold meetings at such time and place within the district as it may determine. The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) The board shall, at the time of its organization, choose from the commissioners a president, a secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until their successors are elected and qualified. The officers shall have, respectively, the powers and shall perform the duties usual in such cases. A majority shall constitute a quorum to do business and, in the absence of the president, any other member may preside at a meeting.

Â Â Â Â Â  (3) The board of commissioners may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient in carrying on any work of the district and at a rate of remuneration as it may consider just.

Â Â Â Â Â  (4) The board may provide life insurance and retirement or pension plans for employees of a district, if the insurer issuing the policy is licensed to do business in the State of
Oregon
. [Amended by 1965 c.307 Â§1; 1969 c.344 Â§4; 1969 c.345 Â§4; 1969 c.666 Â§Â§32, 66; 1971 c.403 Â§3]

Â Â Â Â Â  264.440 [Repealed by 1969 c.666 Â§70]

Â Â Â Â Â  264.450 [Amended by 1969 c.666 Â§33; repealed by 1969 c.666 Â§68 and by 1969 c.669 Â§21]

Â Â Â Â Â  264.455 [1961 c.564 Â§2; amended by 1969 c.666 Â§57; repealed by 1969 c.325 Â§4 and by 1969 c.666 Â§67]

Â Â Â Â Â  264.460 [Amended by 1969 c.666 Â§58; 1975 c.647 Â§24; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  264.470 Deposit and withdrawal of moneys; annual reports; records. (1) The money of a district shall be deposited in one or more depositories, as defined in ORS 295.001, to be designated by the board of commissioners. The money shall be withdrawn or paid out only when previously ordered by vote of the board, and upon checks signed by the treasurer or such other person as may be authorized by resolution of the board. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) All the proceedings of the board of commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records. [Amended by 1969 c.666 Â§34; 1969 c.694 Â§6; 1971 c.36 Â§3; 2001 c.215 Â§4]

Â Â Â Â Â  264.480 Board of commissioners after merger or consolidation; duties; terms; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding ORS 198.910 and 198.915, when, at an election on consolidation or merger, a majority of the votes cast in each affected district is in favor of merger or consolidation or when merger or consolidation of districts is approved by a final order of a local government boundary commission, if all but one of the affected districts together contain fewer than 20 percent of the electors or owners of land within the successor or surviving district, the district board of the district containing the largest number of electors or owners of land shall serve as the district board of the surviving or successor district. The terms of office of members of the district board of the surviving or successor district chosen under this subsection shall not be affected by the merger or consolidation.

Â Â Â Â Â  (2) The board selected under subsection (1) of this section or ORS 198.912 shall immediately meet as required by ORS 198.910, organize as provided by this chapter and, by resolution, declare the districts merged or consolidated. In areas outside the jurisdiction of a local government boundary commission, the merger or consolidation is complete from the date of adoption of the resolution. Within the jurisdiction of a local government boundary commission, the merger or consolidation takes effect as provided in ORS 199.480 (1)(c).

Â Â Â Â Â  (3) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1983 c.195 Â§2; 1997 c.590 Â§3; 2001 c.138 Â§8]

CONTRACTS

Â Â Â Â Â  264.505 Agreement to supply additional water prior to approval of annexation petition. Before approval of the board of commissioners is given to a petition for annexation, the board shall secure from the independent water supply source of the district, if any, an agreement to supply such additional water as may be needed. [1953 c.682 Â§Â§2,3,4,5,6; 1967 c.436 Â§1; 1969 c.79 Â§1; 1969 c.666 Â§35; 1971 c.727 Â§81]

Â Â Â Â Â  264.510 [Repealed by 1953 c.682 Â§7]

Â Â Â Â Â  264.511 [1969 c.79 Â§3; 1969 c.666 Â§69; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.520 [Amended by 1955 c.163 Â§3; 1969 c.666 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.530 [Amended by 1969 c.666 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.540 Fire hydrants in city joined or annexed to district; reversion of water system in city to district. (1) If a city has been annexed to a district under ORS 198.866 and 198.867 or has been joined to a district under ORS 198.910, the city may designate the location and type of fire hydrants to be installed within the territory of the city. The board of commissioners shall establish the rates for the use of water therefrom as provided in ORS 264.330. The city and the district may by contract determine the entire matter of installation of hydrants and use of water therefrom and payment therefor.

Â Â Â Â Â  (2) The ownership of the water supply system within the city boundaries shall revert to and be vested in the district. [Amended by 1969 c.666 Â§59; 1971 c.727 Â§82; 1983 c.142 Â§13]

Â Â Â Â Â  264.550 Contracts between district and city joined or annexed to district. If a city has been annexed to a district under ORS 198.866 and 198.867 or has been joined to a district under ORS 198.910, the city and the district may:

Â Â Â Â Â  (1) Enter into contracts and agreements to do any act or thing which either could have done if the annexation had not occurred.

Â Â Â Â Â  (2) Contract and agree for the collection by the district of any water user tax or charge imposed by the city upon water users within the territory of the city, and the district thereupon may provide for such collection according to its rules and regulations for the collection of amounts due the district by water users, including but not limited to shutting off the water supply for nonpayment. [1955 c.692 Â§1; 1969 c.666 Â§38; 1971 c.727 Â§83; 1983 c.142 Â§14]

Â Â Â Â Â  264.575 [1961 c.476 Â§Â§2, 3; 1965 c.135 Â§1; 1969 c.666 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.580 [1961 c.476 Â§4; 1969 c.666 Â§60; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.585 [1961 c.476 Â§6; 1969 c.666 Â§61; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.590 [1961 c.476 Â§5; 1969 c.666 Â§62; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.610 [Amended by 1969 c.666 Â§40; 1971 c.601 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.620 [Amended by 1969 c.666 Â§41; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.630 [Amended by 1969 c.666 Â§42; 1971 c.601 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.710 [1953 c.683 Â§1; repealed by 1969 c.666 Â§70]

Â Â Â Â Â  264.715 [1953 c.683 Â§2; 1969 c.666 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.720 [1953 c.683 Â§3; 1969 c.666 Â§63; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.725 [1953 c.683 Â§Â§4, 5; 1969 c.666 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.730 [1953 c.683 Â§6; 1969 c.666 Â§45; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.735 [1953 c.683 Â§7; 1969 c.666 Â§46; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.740 [1953 c.683 Â§8; 1969 c.666 Â§64; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  264.745 [1953 c.683 Â§9; 1969 c.666 Â§47; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  264.750 [1953 c.683 Â§10; 1969 c.666 Â§65; repealed by 1971 c.727 Â§203]

EMPLOYEESÂ RETIREMENT SYSTEM

Â Â Â Â Â  264.810 EmployeesÂ retirement system authorized. (1) A district may establish an employeesÂ retirement system. The board of commissioners may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1965 c.348 Â§2; 1969 c.666 Â§48]

Â Â Â Â Â  264.820 District to budget for retirement system. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1965 c.348 Â§3]

Â Â Â Â Â  264.830 Employee contributions. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1965 c.348 Â§4]

Â Â Â Â Â  264.840 Limitation on membership. Nothing in this chapter authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1965 c.348 Â§5]

MISCELLANEOUS

Â Â Â Â Â  264.875 Assumption of debts and obligations of district upon dissolution. (1) An irrigation district within which a water district is situated, or a city supplying water to a water district, may enter into a written agreement with a water district contemplating dissolution undertaking to assume, in the event of such dissolution, all of the outstanding debts and obligations of the water district and to continue to furnish water to the inhabitants of the dissolving district for domestic and municipal use for a term therein specified, not to exceed 25 years. Subject to the provisions of this section, the successor city shall, if the dissolution is approved, have the powers and assume the responsibilities, with reference to domestic water supply, as are conferred and imposed upon cities under ORS 223.005 to 223.105, 223.205 to 223.930 and ORS chapter 225. Any person entitled to water service within the area of the dissolved district has the same remedies at law or in equity to enforce the rights of the person to water supply service as are available to enforce the right to water service within the city.

Â Â Â Â Â  (2) The successor city or district shall furnish domestic water supply and service to persons owning or occupying property within the dissolved district on the same terms and conditions as in the case of those owning or occupying property within the city, or elsewhere within the irrigation district. If the district assets and obligations are transferred to a city, the city may charge a rate for the service that is no more than the rate which is uniformly applied to all users in similar classifications outside the city. No such differential rate may be charged, however, unless such a differential is provided for, and specifically limited, by the terms of the agreement made prior to the dissolution. Nothing in this section authorizes a city or an irrigation district to levy an ad valorem real property tax on property outside the city or district.

Â Â Â Â Â  (3) Any debts or obligations assumed by the successor city or by the irrigation district by reason of, or during the period of, its commitment under the agreement shall bind the city or irrigation district until they are fully paid and discharged. No contract shall be effective unless all of the terms thereof are reduced to writing, signed by the entities, and filed with the county clerk as a part of and at the time the findings and plan of dissolution are filed under ORS 198.925. [1971 c.601 Â§5; 1983 c.740 Â§67]

PENALTIES

Â Â Â Â Â  264.990 Penalties. Violation of any provision of ORS 264.346 is a Class D violation. Each dayÂs refusal to remove fire hazards after notice by the inspecting officer to the owner or occupant of the premises whereon such hazard exists shall constitute a separate offense. [1953 c.206 Â§5; 1999 c.1051 Â§168]

_______________



Chapter 265

Chapter 265 Â Cemetery Maintenance Districts

2007 EDITION

CEMETERY MAINTENANCE DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

265.005Â Â Â Â  ÂDistrictÂ defined

265.010Â Â Â Â  Formation; filing boundary change with county assessor and Department of Revenue

265.020Â Â Â Â  Area in which district may not be formed

265.050Â Â Â Â  Board of directors; terms

265.075Â Â Â Â  Changing number of members of board of directors

265.100Â Â Â Â  Organization of board; terms of first directors

265.120Â Â Â Â  Special elections

265.130Â Â Â Â  Meetings of board; officers

265.135Â Â Â Â  Application of ORS chapter 255 to district

265.140Â Â Â Â  Powers of district

265.150Â Â Â Â  Disposition of district funds

265.160Â Â Â Â  Interest on unpaid warrants

Â Â Â Â Â  265.005 ÂDistrictÂ defined. As used in this chapter, ÂdistrictÂ means a cemetery maintenance district organized under this chapter. [2003 c.802 Â§89]

Â Â Â Â Â  265.010 Formation; filing boundary change with county assessor and Department of Revenue. (1) A cemetery maintenance district may be formed in the manner provided by this chapter.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 1953 c.69 Â§2; 1957 c.117 Â§1; 1963 c.519 Â§34; 1971 c.727 Â§85; 2001 c.138 Â§9; 2003 c.802 Â§90]

Â Â Â Â Â  265.020 Area in which district may not be formed. A cemetery maintenance district may be formed in an area aggregating not less than 4,000 acres in one body, or in an area of less extent if it has an assessed valuation of not less than $200,000, as shown by the last county assessment roll. [Amended by 1971 c.727 Â§86]

Â Â Â Â Â  265.030 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.040 [Amended by 1967 c.609 Â§2; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  265.050 Board of directors; terms. (1) The power and authority given a cemetery maintenance district shall be exercised by and through a board of directors, each member of which shall be an elector of the district.

Â Â Â Â Â  (2) The electors of a district may elect a board of three directors or five directors.

Â Â Â Â Â  (3) Except as provided by ORS 265.100, each director shall be elected to serve for a term of four years.

Â Â Â Â Â  (4) The board of directors shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1971 c.727 Â§88; 1973 c.796 Â§21; 1975 c.647 Â§25; 1983 c.83 Â§40; 1983 c.350 Â§106; 2003 c.284 Â§1]

Â Â Â Â Â  265.060 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.070 [Amended by 1961 c.324 Â§1; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  265.075 Changing number of members of board of directors. (1) At a meeting of the board of directors of a cemetery maintenance district, the board may change the number of directors to be elected to the board by a motion approved by an affirmative vote of a majority of the board.

Â Â Â Â Â  (2) If the board votes to change the number of directors to be elected to the board, the board shall notify the county clerk of the county in which the petition to form the district was filed and the Secretary of State within 30 days of taking action.

Â Â Â Â Â  (3) If the board votes to increase the number of directors from three to five, two new directors shall be elected at the next regular district election. The board shall specify the term of office of the new directors to maintain the election schedule for a five-member board as specified in ORS 265.100.

Â Â Â Â Â  (4) If the board votes to decrease the number of directors from five to three, the board shall determine which director positions will be eliminated. A person serving as a director in a position to be eliminated may complete the personÂs term. The director positions that are eliminated may not be placed on the ballot at a subsequent district election. [2003 c.284 Â§4]

Â Â Â Â Â  265.080 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.090 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.100 Organization of board; terms of first directors. (1) Within 10 days after issuance of their certificates of election, the directors elected as the first board of a district shall meet and organize by first taking and subscribing an oath of office to the effect that they will discharge faithfully the duties of their office to the best of their ability. They first shall determine by lot the length of term each shall hold.

Â Â Â Â Â  (2) If the district has first elected a board of three directors, the term of one director shall expire on June 30 next following the first regular district election and the terms of two directors shall expire on June 30 next following the second regular district election.

Â Â Â Â Â  (3) If the district has first elected a board of five directors, the term of two directors shall expire on June 30 next following the first regular district election and the terms of three directors shall expire on June 30 next following the second regular district election. [Amended by 1971 c.727 Â§90; 1973 c.796 Â§22; 1975 c.647 Â§26; 1983 c.350 Â§107; 2003 c.284 Â§2]

Â Â Â Â Â  265.110 [Amended by 1967 c.609 Â§3; 1969 c.669 Â§5; 1971 c.647 Â§50; 1973 c.796 Â§23; 1975 c.647 Â§27; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  265.120 Special elections. The directors at any regular meeting may call a special election of the electors of the district. [Amended by 1971 c.647 Â§51]

Â Â Â Â Â  265.130 Meetings of board; officers. (1) The directors shall hold meetings at such time and place within the district as they may determine upon. They shall hold at least one regular meeting in each month on a day to be fixed by them and may hold such special meetings under such rules as they may make.

Â Â Â Â Â  (2) The directors shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer. The secretary and treasurer may be the same person. All officers shall hold their offices until the first regular meeting in January following election and until their successors are elected and qualified. These officers shall have, respectively, powers to perform the duties usual in such cases.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business. [Amended by 1969 c.345 Â§5]

Â Â Â Â Â  265.135 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§110]

Â Â Â Â Â  265.140 Powers of district. The board of directors shall transact all business pertinent to the affairs of a cemetery maintenance district. The district has the power:

Â Â Â Â Â  (1) To sue and be sued.

Â Â Â Â Â  (2) To purchase, take by gift or devise, own, hold, manage and operate land for cemetery purposes.

Â Â Â Â Â  (3) To acquire in any manner permitted by law existing cemeteries and to manage, operate, enlarge, maintain and beautify them.

Â Â Â Â Â  (4) To plat and lay out in suitable cemetery lots and blocks for burial purposes any land it may own or control.

Â Â Â Â Â  (5) To make such contracts and to purchase and own such personal property as may be necessary or convenient for carrying out the purposes of this chapter.

Â Â Â Â Â  (6) To sell or perpetually lease cemetery lots or tracts for burial purposes.

Â Â Â Â Â  (7) To set aside, at the discretion of the board of directors, not to exceed one-half of the moneys derived from the sale or lease of cemetery lots and tracts as an irreducible maintenance fund. Any money gift or bequest, if so designated in the instrument creating the same, shall be placed and held in the irreducible maintenance fund, and the interest of such fund shall be used in the perpetual upkeep and beautification of the cemetery and lots therein. Such fund shall be invested only in such securities as state funds may be invested in by the State Treasurer under the laws of this state.

Â Â Â Â Â  (8) To do any and all things necessary or convenient for proper ownership, operation, maintenance and management of the district property.

Â Â Â Â Â  (9) To levy a tax on all taxable property within the district, computed in accordance with ORS 308.207, for the purpose of defraying the expenses of operation of the district and purchase of necessary property therefor. [Amended by 1953 c.53 Â§2; 1963 c.9 Â§10; 1971 c.647 Â§52; 1987 c.531 Â§1; 2003 c.802 Â§91]

Â Â Â Â Â  265.150 Disposition of district funds. (1) All funds collected on behalf of the district through the levy of taxes, and all donations, contributions, bequests or equities, or from any other source, shall be deposited with the county treasurer to the credit of the district fund and, except as otherwise provided in subsection (2) of this section, shall be drawn out only upon proper order and warrant or check. The warrant or check shall bear the signature of the treasurer and countersignature of the chairperson.

Â Â Â Â Â  (2) At the request of the district, all funds on deposit with the county treasurer to the credit of the district shall be paid over by the county treasurer to the district. [Amended by 1961 c.516 Â§1]

Â Â Â Â Â  265.160 Interest on unpaid warrants. All warrants for payment of any indebtedness of the cemetery maintenance district which are unpaid for want of funds shall bear interest at a rate to be fixed by the board of directors, but in no event to exceed six percent per annum from the date of indorsement Ânot paid for want of funds.Â The aggregate amount of warrants issued shall not exceed the revenue to be received for the year in which the indebtedness is incurred.

Â Â Â Â Â  265.170 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.210 [1963 c.389 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.220 [1963 c.389 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  265.230 [1963 c.389 Â§3; repealed by 1971 c.727 Â§203]

_______________



Chapter 266

Chapter 266 Â Park and Recreation Districts

2007 EDITION

PARK AND RECREATION DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

266.010Â Â Â Â  Definitions

266.040Â Â Â Â  Application of ORS chapter 255 to district

266.110Â Â Â Â  Petition for formation

DISTRICT BOARD

266.310Â Â Â Â  Officers of district; qualifications

266.320Â Â Â Â  Number of board members elected at formation election; terms of office

266.325Â Â Â Â  Changing number of board members; election; notice to Secretary of State

266.330Â Â Â Â  Election of board members; terms

266.335Â Â Â Â  Continuing schedule of biennial elections after change in number of board members; powers of Secretary of State

266.340Â Â Â Â  Oath of office of board members

266.370Â Â Â Â  Board as governing power; president and secretary; signing documents; meetings

266.375Â Â Â Â  Manner of electing board members

266.380Â Â Â Â  Changing manner of electing board members; requirements; election

266.385Â Â Â Â  Boundaries of zones for board members; adjustment for population and boundary changes; filing of boundary change with county assessor and Department of Revenue

POWERS AND DUTIES

266.410Â Â Â Â  General district powers

266.420Â Â Â Â  Levy of taxes

266.430Â Â Â Â  Sinking funds

266.440Â Â Â Â  Deposit and disbursement of district moneys

266.450Â Â Â Â  Regulations and orders adopted by board; penalty for violating regulation

266.460Â Â Â Â  District attorney to aid board; special counsel

266.470Â Â Â Â  Disposition of fines

266.480Â Â Â Â  Power to contract bonded indebtedness for certain purposes

266.490Â Â Â Â  Bond election at discretion of board or on petition

266.512Â Â Â Â  Authority for general obligation bonds; issuance and sale of general obligation bonds and revenue bonds

266.514Â Â Â Â  Revenue bonds; issuance; conditions

266.516Â Â Â Â  Refunding bonds

266.518Â Â Â Â  Contracts with
United States

266.530Â Â Â Â  Registration and delivery of bonds; disposition of proceeds

266.540Â Â Â Â  Additional taxes for payment of bond interest and principal; bond sinking fund

266.550Â Â Â Â  Procedure in event board fails to levy bond tax

266.560Â Â Â Â  Redemption of bonds; notice

266.580Â Â Â Â  Payment of bond principal and interest; payment of collection commission

266.590Â Â Â Â  Validation of certain bond issues

GENERAL PROVISIONS

Â Â Â Â Â  266.010 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty boardÂ means county court or board of county commissioners of the county.

Â Â Â Â Â  (2) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (3) ÂDistrictÂ means park and recreation district formed under this chapter.

Â Â Â Â Â  (4) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (5) ÂOwnerÂ means the holder of record title to real property or the vendee under a land sale contract, if there is such a contract. [Subsection (2) (1967 Replacement Part) enacted as 1967 c.574 Â§2; 1969 c.668 Â§1; 1983 c.83 Â§41]

Â Â Â Â Â  266.020 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.030 [1961 c.587 Â§4; 1969 c.668 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.040 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of all elections in the district.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§118]

Â Â Â Â Â  266.110 Petition for formation. (1) A community may form a municipal corporation to provide park and recreation facilities for the inhabitants.

Â Â Â Â Â  (2) In addition to other required matters, the petition for formation shall state the number of members to be on the district board and the method of election of the board of the proposed district from among the methods described in ORS 266.375. [Amended by 1957 c.57 Â§1; 1961 c.587 Â§1; 1969 c.668 Â§3; 1971 c.727 Â§91; 1975 c.249 Â§5]

Â Â Â Â Â  266.115 [1961 c.587 Â§3; 1969 c.668 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.120 [Amended by 1969 c.668 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.130 [Amended by 1969 c.668 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.140 [Amended by 1969 c.668 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.150 [Repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  266.160 [Amended by 1969 c.668 Â§8; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.170 [Amended by 1969 c.668 Â§9; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.180 [Amended by 1969 c.668 Â§10; repealed by 1971 c.727 Â§203]

DISTRICT BOARD

Â Â Â Â Â  266.310 Officers of district; qualifications. (1) The officers of the district shall be a board of three or five members, to be elected by the electors of the district, and a secretary, to be appointed by the board.

Â Â Â Â Â  (2) Every elector of a district is qualified to be a member of the board or officer of the district. [Amended by 1957 c.57 Â§2; 1969 c.668 Â§11; 1983 c.83 Â§42; 1983 c.350 Â§113]

Â Â Â Â Â  266.320 Number of board members elected at formation election; terms of office. (1) The number of district board members to be elected shall be three or five, according to the number set forth in the petition for formation. The terms of the first board members shall be determined as provided in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) If a three-member board is to be elected:

Â Â Â Â Â  (a) The candidates receiving the highest and the second highest vote shall be elected to a term expiring June 30 next following the second regular district election.

Â Â Â Â Â  (b) The candidate receiving the third highest vote shall be elected to a term expiring June 30 next following the first regular district election.

Â Â Â Â Â  (3) If a five-member board is to be elected:

Â Â Â Â Â  (a) The candidates receiving the first, second and third highest vote shall be elected to a term expiring June 30 next following the second regular district election.

Â Â Â Â Â  (b) The candidates receiving the fourth and fifth highest vote shall be elected to a term expiring June 30 next following the first regular district election. [Amended by 1957 c.57 Â§3; 1969 c.668 Â§12; 1971 c.647 Â§56; 1971 c.727 Â§192; 1983 c.350 Â§114]

Â Â Â Â Â  266.325 Changing number of board members; election; notice to Secretary of State. (1) This section establishes the procedure for determining the following questions:

Â Â Â Â Â  (a) Whether a district having a three-member board shall increase the number of members to five.

Â Â Â Â Â  (b) Whether a district having a five-member board shall decrease the number of members to three.

Â Â Â Â Â  (2) The question of increasing or decreasing the membership of the district board shall be determined at a regular district election. The district board shall order that the question be submitted to the electors when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing the petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to five members or decreased to three members if a majority of the votes cast on the question favors the increase or decrease. At an election to increase the membership, electors shall vote for candidates to fill the additional positions.

Â Â Â Â Â  (3) Not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall allocate and stagger the terms of the board members under ORS 266.335. [1957 c.57 Â§7; 1983 c.350 Â§115; 1985 c.808 Â§75]

Â Â Â Â Â  266.330 Election of board members; terms. (1) At the regular district election, successors to the board members whose terms expire shall be elected as follows:

Â Â Â Â Â  (a) In an unzoned district, if one board member is to be elected, the candidate receiving the highest vote shall be elected. If two or three board members are to be elected, the candidates receiving the first and second or first, second and third highest vote shall be elected.

Â Â Â Â Â  (b) In a district that is zoned under ORS 266.380:

Â Â Â Â Â  (A) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

Â Â Â Â Â  (B) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected.

Â Â Â Â Â  (2) Except as provided in ORS 266.320 and 266.335, the term of a board member is four years. [Amended by 1957 c.57 Â§4; 1969 c.668 Â§13; 1973 c.796 Â§24; 1975 c.647 Â§28; 1983 c.350 Â§116]

Â Â Â Â Â  266.335 Continuing schedule of biennial elections after change in number of board members; powers of Secretary of State. (1) When a district under ORS 266.325 expands the membership of its district board from three to five members or reduces the membership of its board from five to three members, the Secretary of State by rule shall provide for continuing the schedule of biennial elections of board members as follows:

Â Â Â Â Â  (a) If the board is reduced to three members, at least one member shall be elected at each regular district election.

Â Â Â Â Â  (b) If the board is expanded to five members, at least two members shall be elected at each regular district election.

Â Â Â Â Â  (2) The Secretary of State may adjust and stagger the terms of board members as necessary in order to continue regular biennial elections under subsection (1) of this section.

Â Â Â Â Â  (3) The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 266.375. [1983 c.350 Â§112]

Â Â Â Â Â  266.340 Oath of office of board members. A district board member when elected shall take the oath of office within 10 days after receiving the certificate of election. [Amended by 1969 c.345 Â§6; 1969 c.668 Â§Â§14,45]

Â Â Â Â Â  266.350 [Repealed by 1971 c.403 Â§18]

Â Â Â Â Â  266.360 [Amended by 1957 c.57 Â§5; 1969 c.668 Â§15; repealed by 1969 c.668 Â§46 and by 1969 c.669 Â§21]

Â Â Â Â Â  266.370 Board as governing power; president and secretary; signing documents; meetings. (1) The park and recreation board shall be the governing power of the district and shall exercise all powers of the district.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president and shall appoint a secretary who need not be a member of the board. In case of the absence, or inability to act, of the president or secretary, the board shall, by order entered upon the minutes, choose a president pro tempore, or secretary pro tempore, or both, as the case may be.

Â Â Â Â Â  (3) All contracts, deeds, warrants, releases, receipts and documents of every kind shall be signed in the name of the district by its president and shall be countersigned by its secretary.

Â Â Â Â Â  (4) The board shall hold such meetings either in the day or evening, as may be necessary.

Â Â Â Â Â  (5) The board shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1983 c.350 Â§119]

Â Â Â Â Â  266.375 Manner of electing board members. (1) The board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

Â Â Â Â Â  (3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 266.110 or in the petition or resolution under ORS 266.380. [1975 c.249 Â§2]

Â Â Â Â Â  266.380 Changing manner of electing board members; requirements; election. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the boundaries or the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 266.375. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustments made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the boundaries or the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1975 c.249 Â§3; 1983 c.350 Â§120; 1995 c.79 Â§92; 1995 c.534 Â§14]

Â Â Â Â Â  266.385 Boundaries of zones for board members; adjustment for population and boundary changes; filing of boundary change with county assessor and Department of Revenue. (1) The board shall adjust zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1975 c.249 Â§4; 1983 c.350 Â§121; 2001 c.138 Â§10]

POWERS AND DUTIES

Â Â Â Â Â  266.410 General district powers. Every district shall have power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To construct, reconstruct, alter, enlarge, operate and maintain such lakes, parks, recreation grounds and buildings as, in the judgment of the district board, are necessary or proper, and for this purpose to acquire by lease, purchase, gift, devise, condemnation proceedings or otherwise such real and personal property and rights of way, either within or without the limits of the district as, in the judgment of the board, are necessary or proper, and to pay for and hold the same.

Â Â Â Â Â  (4) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (5) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining any lakes, parks, recreation grounds and buildings that may be acquired, or any lawful claims against the district, and the running expenses of the district.

Â Â Â Â Â  (6) To employ all necessary agents and assistants, and to pay the same.

Â Â Â Â Â  (7) To make and enforce regulations:

Â Â Â Â Â  (a) For the removal of garbage and other deleterious substances, and all other sanitary regulations not in conflict with the Constitution, the laws of Oregon or the regulations of the Environmental Quality Commission.

Â Â Â Â Â  (b) Governing the conduct of the users of the facilities of lakes, parks, recreational grounds and buildings within the district.

Â Â Â Â Â  (8) To prohibit any person violating any rule or regulation from thereafter using the facilities of the district for such period as the board may determine.

Â Â Â Â Â  (9) To call necessary or proper elections after the formation of the district.

Â Â Â Â Â  (10) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (11) To compel all residents and owners within the district to connect their houses and habitations with the street sewers, drains or other sewage disposal system.

Â Â Â Â Â  (12) To establish and collect reasonable charges for the use of the facilities of the district and issue appropriate evidence of the payment of such charges.

Â Â Â Â Â  (13) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed. [Amended by 1961 c.587 Â§5; 1969 c.668 Â§16; 1971 c.647 Â§57; 1971 c.727 Â§193; 1983 c.350 Â§122; 2001 c.104 Â§81]

Â Â Â Â Â  266.420 Levy of taxes. Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount in dollars and cents shall not exceed one-half of one percent (0.0050) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. [Amended by 1963 c.9 Â§11; 1969 c.668 Â§17; 1983 c.773 Â§3; 1991 c.459 Â§362]

Â Â Â Â Â  266.430 Sinking funds. The park and recreation board, by resolution duly adopted, may establish sinking funds for the purpose of defraying the costs of acquiring land for park and recreation sites, and for acquiring or constructing buildings or facilities thereon or therein. Any such fund may be created through the inclusion annually within the tax budget of the district of items representing the yearly installments to be credited thereto. The amount of these items shall be collected and credited to the proper fund in the same manner in which taxes levied or revenues derived for other purposes for the district are collected and credited. The balances to the credit of the funds need not be taken into consideration or deducted from budget estimates by the levying authority in preparing the annual budget of the district. None of the moneys in such funds shall be diverted or transferred to other funds, but if unexpended balances remain after disbursement of the funds for the purpose for which they were created, such balances, upon approval by resolution of the park and recreation board, shall be transferred to the operation and maintenance fund of the district.

Â Â Â Â Â  266.440 Deposit and disbursement of district moneys. (1) Except as otherwise provided by ORS 266.530 to 266.580, the money of the district shall be deposited, in the discretion of the district board, either with the county treasurer of the county, in accordance with subsections (2) to (4) of this section, or in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the secretary and countersigned by the president of the district board. The board may by resolution designate a secretary pro tempore or a president pro tempore who may sign warrants or checks on behalf of the secretary and president, respectively.

Â Â Â Â Â  (2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

Â Â Â Â Â  (a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

Â Â Â Â Â  (b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

Â Â Â Â Â  (3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

Â Â Â Â Â  (4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of receipts and disbursements of money for the district. [Amended by 1969 c.668 Â§18; 1973 c.220 Â§1]

Â Â Â Â Â  266.450 Regulations and orders adopted by board; penalty for violating regulation. (1) Any general regulation of the district board shall be adopted in accordance with ORS 198.510 to 198.600.

Â Â Â Â Â  (2) Orders not establishing a general regulation need not be published or posted, unless otherwise provided by this chapter, but shall be entered in the minutes, and the entry shall be signed by the secretary of the board. An ordinary order shall take effect upon the entry in the minutes.

Â Â Â Â Â  (3) Violation of a regulation enacted under ORS 266.410 (7) is a misdemeanor punishable upon conviction by a fine not to exceed $100 or imprisonment not to exceed five days, or both. [Amended by 1969 c.668 Â§19; 1971 c.268 Â§13]

Â Â Â Â Â  266.460 District attorney to aid board; special counsel. The district board may call upon the district attorney for advice as to any district business. The district attorney shall give advice when called on therefor by the board. The board may at any time employ special counsel for any purpose. [Amended by 1969 c.668 Â§20; 1971 c.268 Â§14]

Â Â Â Â Â  266.470 Disposition of fines. All fines for violation of any regulation or order of the district board shall, when paid to the secretary of the board, be deposited by the district in the operation and maintenance fund of the district. [Amended by 1969 c.668 Â§21; 1971 c.268 Â§15; 1973 c.220 Â§2]

Â Â Â Â Â  266.480 Power to contract bonded indebtedness for certain purposes. A district has the power to contract a bonded indebtedness for the purpose of providing funds:

Â Â Â Â Â  (1) To acquire land, rights of way, interests in land, buildings and equipment.

Â Â Â Â Â  (2) To improve land and develop parks and recreation grounds.

Â Â Â Â Â  (3) To construct, reconstruct, improve, repair and furnish buildings, gymnasiums, swimming pools, golf courses, driving ranges, boat marinas and recreational facilities of every kind.

Â Â Â Â Â  (4) To acquire equipment of all types, including vehicular equipment necessary for and in the use, development and improvement of the lands and facilities of the district.

Â Â Â Â Â  (5) To pay the costs, expenses and attorney fees incurred in the issue and sale of the bonds.

Â Â Â Â Â  (6) To fund or refund outstanding indebtedness, or for any one or combination of any such purposes. [Amended by 1969 c.668 Â§22]

Â Â Â Â Â  266.490 Bond election at discretion of board or on petition. (1) For the purpose of providing funds with which to put into effect one or any combination of any of the purposes authorized under ORS 266.480, the district board, when authorized by a majority of those voting at an election called for that purpose, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) The district board:

Â Â Â Â Â  (a) May order an election under this section on its own resolution; or

Â Â Â Â Â  (b) Shall order an election under this section when a petition is filed as provided in this section.

Â Â Â Â Â  (3) A petition shall specify a dollar amount for carrying out any one or more of the purposes authorized by ORS 266.480. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. [Amended by 1967 c.609 Â§4; 1969 c.668 Â§23; 1975 c.627 Â§3; 1979 c.190 Â§410; 1983 c.350 Â§123]

Â Â Â Â Â  266.500 [Amended by 1969 c.668 Â§24; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  266.510 [Amended by 1963 c.9 Â§12; repealed by 1969 c.668 Â§25 (266.512 enacted in lieu of 266.510 and 266.520)]

Â Â Â Â Â  266.512 Authority for general obligation bonds; issuance and sale of general obligation bonds and revenue bonds. (1) Whenever authorized by the electors, the district board may issue general obligation bonds of the district, not exceeding the principal amount stated in the notice of election and for the purpose therein named.

Â Â Â Â Â  (2) The aggregate amount of general obligation bonds issued and outstanding at any one time shall in no case exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) General obligation or revenue bonds must recite that they are issued under this chapter. All bonds shall be signed by the president of the district board and attested by the secretary. The interest coupons thereto annexed shall be signed by the president and secretary, by their original or engraved facsimile signatures.

Â Â Â Â Â  (4) All general obligation and revenue bonds issued, including refunding bonds, shall be issued as prescribed in ORS chapter 287A. [1969 c.668 Â§26 (enacted in lieu of 266.510 and 266.520); 1981 c.94 Â§15; 1991 c.459 Â§363; 2007 c.783 Â§83]

Â Â Â Â Â  266.514 Revenue bonds; issuance; conditions. In addition to the authority to issue general obligation bonds, a district, when authorized by a majority of those voting at an election called for that purpose, may sell and dispose of revenue bonds, and pledge as security therefor all or any part of the unobligated net revenue of the district or a recreational facility of the district, to purchase, acquire, construct, reconstruct or improve a facility, or to perform any of those acts in combination, for any authorized purpose. Revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only. Revenue bonds shall not be subject to the limitation provided by ORS 266.512 applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the limits of the district. Revenue bonds shall be payable solely from such part of the revenue of the district as remains after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1969 c.668 Â§26a]

Â Â Â Â Â  266.516 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the district board without submitting to the electors the question of authorizing the issuance of such bonds. [1969 c.668 Â§26b]

Â Â Â Â Â  266.518 Contracts with
United States
. (1) In carrying out the powers conferred by this chapter, a district may contract with the
United States
or any agency thereof for the acquisition, construction, reconstruction, maintenance and operation, or any of them, of park and recreation facilities.

Â Â Â Â Â  (2) Contract provisions for repayment of any loan from the United States, and the bonds securing the payment of the same, if any are issued, may be of such denomination, for such term not exceeding 50 years and may call for the payment of such interest not exceeding seven percent per annum, may provide for such installments and for repayment of the principal at such times, as may be required by the federal laws and as may be agreed upon between the district board and the United States agency. [1969 c.668 Â§26c; 1973 c.86 Â§1]

Â Â Â Â Â  266.520 [Repealed by 1969 c.668 Â§25 (266.512 enacted in lieu of 266.510 and 266.520)]

Â Â Â Â Â  266.530 Registration and delivery of bonds; disposition of proceeds. (1) The county treasurer shall register each bond issued pursuant to ORS 266.480 in a book kept for that purpose in the office of the county treasurer, noting the district, amount, date, time and place of payment, rate of interest and such other facts as may be deemed proper.

Â Â Â Â Â  (2) The county treasurer shall cause the bonds to be delivered promptly to the purchasers upon payment therefor, and shall hold the proceeds of the sale of the bonds subject to the order of the district board to be used solely for the purpose for which the bonds were issued.

Â Â Â Â Â  (3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the district or by any person or corporation for or on its behalf, for any reason whatever. [Amended by 1969 c.668 Â§27]

Â Â Â Â Â  266.540 Additional taxes for payment of bond interest and principal; bond sinking fund. (1) The district board shall ascertain and levy annually, in addition to all other taxes, a direct annual ad valorem tax on all taxable property in the district, which tax shall be outside of and in addition to the annual levy limitation contained in ORS 266.420, and which tax shall be for an amount sufficient:

Â Â Â Â Â  (a) To pay the interest accruing on the bonds promptly as it becomes due.

Â Â Â Â Â  (b) To raise a percentum of the principal of the bonds as will, in equal annual installments, be sufficient to retire all the bonds as they mature.

Â Â Â Â Â  (2) The funds derived from such tax levies shall be retained by the county treasurer, and kept by the county treasurer in a separate fund to be known as and designated Â______Park and Recreation District bond interest and sinking fund.Â The fund shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof. [Amended by 1969 c.668 Â§28]

Â Â Â Â Â  266.550 Procedure in event board fails to levy bond tax. If the district board fails or refuses to levy the tax necessary for the interest, principal or sinking fund, the county treasurer shall ascertain and certify the amount necessary to the county board. The county board shall then levy a tax sufficient to raise the sum so required and ascertained by the county treasurer. The proper county officer having power to extend county taxes shall extend such tax upon the tax roll of the county upon the taxable property of the district. The proper county officer whose duty it is to collect taxes shall collect such tax according to law, and shall pay the funds so collected into the county treasury to the credit of the bond interest and sinking fund of the district to be used in the payment of the bonds and interest. [Amended by 1969 c.668 Â§29]

Â Â Â Â Â  266.560 Redemption of bonds; notice. (1) Whenever the amount of any sinking fund created under ORS 266.480 and 266.540 equals the amount, principal and interest, of any bond then due or subject under the pleasure or option of the district to be paid or redeemed, the county treasurer of the county in which the district is located shall notify the holder of the bond and shall publish a notice in the newspaper published nearest to the district.

Â Â Â Â Â  (2) The county treasurer shall, within 30 days from the date of the notice, redeem and pay any bond then redeemable and payable, giving priority according to the date of issuance numerically, upon presentation of the bond at the place of payment specified therein.

Â Â Â Â Â  (3) In case any holder of such bonds fails to present them at the time mentioned in the notice the interest thereon shall cease, and the county treasurer shall thereafter pay only the amount of the bond and the interest accrued thereon up to the last day of the time of redemption mentioned in the notice.

Â Â Â Â Â  (4) When any bonds are so redeemed or paid, the county treasurer shall cause them to be canceled and write across the face thereof ÂredeemedÂ and the date of redemption, and shall deliver them to the district board, taking its receipt therefor. [Amended by 1969 c.668 Â§30]

Â Â Â Â Â  266.570 [Repealed by 1969 c.668 Â§47]

Â Â Â Â Â  266.580 Payment of bond principal and interest; payment of collection commission. (1) The principal of and the interest on the bonds shall be payable in lawful money of the United States of America at the office of the treasurer of the county or at the fiscal agency of the State of Oregon in the city of New York, at the option of the purchaser thereof.

Â Â Â Â Â  (2) The county treasurer must cause to be paid out of any money in the hands of the county treasurer belonging to the district the interest on or principal of any bond issued pursuant to ORS 266.480 promptly when and as the same becomes due at the place of payment designated in the coupons or bonds.

Â Â Â Â Â  (3) All coupons or bonds so paid must be immediately reported to the district board.

Â Â Â Â Â  (4) No county treasurer or district board shall pay to the purchaser of any bond issued pursuant to ORS 266.480 or to any agency representing such purchaser, any commission whatsoever for collection of the interest on or principal of any bond so issued.

Â Â Â Â Â  (5) The county treasurer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem such bonds or coupons until the day they are due. [Amended by 1969 c.668 Â§31]

Â Â Â Â Â  266.590 Validation of certain bond issues. All proceedings taken prior to March 18, 1949, in the authorization and issuance of bonds by any district pursuant to ORS 266.480 to 266.512 and 266.530 to 266.580 hereby are validated, ratified, confirmed and approved, notwithstanding any defects and irregularities in the proceedings or any part thereof, and notwithstanding that the amount of the bonded indebtedness to be incurred was not stated upon the ballot used in the election authorizing the issuance of the bonds. [Amended by 1969 c.668 Â§32]

Â Â Â Â Â  266.610 [1967 c.574 Â§3; 1969 c.668 Â§33; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.620 [1967 c.574 Â§4; 1969 c.668 Â§34; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.630 [1967 c.574 Â§5; 1969 c.668 Â§35; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.640 [1967 c.574 Â§6; 1969 c.668 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.650 [1967 c.574 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.660 [1969 c.668 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.670 [1969 c.668 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.680 [1969 c.668 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.710 [1967 c.574 Â§8; 1969 c.668 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.720 [1967 c.574 Â§Â§9, 10; 1969 c.668 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.730 [1967 c.574 Â§11; 1969 c.668 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.740 [1967 c.574 Â§12; 1971 c.647 Â§61; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  266.750 [1967 c.574 Â§13; repealed by 1971 c.727 Â§203]

_______________



Chapter 267

Chapter 267 Â Mass Transit Districts; Transportation Districts

2007 EDITION

MASS TRANSIT AND TRANSPORTATION DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

VEHICLE REGISTRATION FEES

267.001Â Â Â Â  Authority of certain mass transit and transportation districts to impose vehicle registration fees

MASS TRANSIT DISTRICTS

(Generally)

267.010Â Â Â Â  Definitions for ORS 267.010 to 267.390

267.020Â Â Â Â  Transfer of transit system to metropolitan service district; effect of transfer order

267.030Â Â Â Â  Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles

(Formation)

267.080Â Â Â Â  Creation of district; district jurisdiction

267.085Â Â Â Â  Resolution to form district; content; filing

267.090Â Â Â Â  Directors; appointment; term; vacancies; Governor to fix time of first meeting

267.095Â Â Â Â  Terms of directors first appointed

267.097Â Â Â Â  Governor to solicit recommendations for director in standard metropolitan statistical area with population over 400,000

267.107Â Â Â Â  Resolution to create certain districts; contents

267.108Â Â Â Â  Director election and district formation election under ORS 267.107 held at same time; designation of subdistricts

267.109Â Â Â Â  Costs of election under ORS 267.107

267.112Â Â Â Â  Directors for districts formed under ORS 267.107; terms; vacancies; compensation and expenses

267.114Â Â Â Â  Minimum area of district

(Board; Ordinances)

267.120Â Â Â Â  Officers of board; terms; oath

267.125Â Â Â Â  Meetings of board; quorum

267.130Â Â Â Â  Additional compensation prohibited

267.135Â Â Â Â  General manager; qualifications; term; removal

267.140Â Â Â Â  Duties of general manager

267.145Â Â Â Â  General managerÂs attendance at board meetings; pro tempore manager

267.150Â Â Â Â  Ordinances; regulating use of facilities; public hearings; route, schedule changes

267.170Â Â Â Â  Initiative and referendum

(Powers)

267.200Â Â Â Â  Existence, status and general powers of districts

267.203Â Â Â Â  Authority to enter into transaction for electricity or diesel fuel

267.205Â Â Â Â  Classification and designation of service areas; determination of area financing

267.207Â Â Â Â  Change of district boundaries; elector approval; withdrawal of service from area; territorial jurisdiction of district; boundary commission exemption

267.208Â Â Â Â  Effective date of change of boundaries; filing boundary change with county assessor and Department of Revenue

267.210Â Â Â Â  Preparation of general plan for mass transit system; content; revision

267.218Â Â Â Â  Feasibility reports and public bidding not required for construction and improvement projects costing less than $50,000

267.225Â Â Â Â  Intergovernmental agreements; condemnation of authority; joint occupancy

267.227Â Â Â Â  Relationship with
Oregon
Mass Transportation Financing Authority

267.230Â Â Â Â  Exemption from public utility or railroad regulation

267.235Â Â Â Â  Protection of employeesÂ rights when an operating transportation system is acquired

267.237Â Â Â Â  Criminal records check; fitness determinations; rules regarding dissemination

267.240Â Â Â Â  Accessibility of facilities and equipment to elderly and persons who have disabilities

267.245Â Â Â Â  District exempt from right of way fencing requirements

(Withdrawal of Territory From District)

267.250Â Â Â Â  Definitions for ORS 267.250 to 267.263

267.253Â Â Â Â  Petition for withdrawal from district; filing period; number of signatures; contents of petition

267.255Â Â Â Â  Hearing on petition; notice

267.257Â Â Â Â  Study of area proposed to be withdrawn; approval or denial of withdrawal; judicial review

267.260Â Â Â Â  Withdrawal ordinance; effective date; adjustment in district tax rate as result of withdrawal

267.263Â Â Â Â  Withdrawal of territory not subject to boundary commission review

267.265Â Â Â Â  Use of moneys derived from withdrawal of territory from district

(Finances)

267.300Â Â Â Â  Authority of district to finance system

267.302Â Â Â Â  Restrictions on financing for districts formed under ORS 267.107

267.305Â Â Â Â  Levy, collection, enforcement of ad valorem taxes

267.310Â Â Â Â  Revolving fund; authority to levy ad valorem taxes for fund

267.320Â Â Â Â  User charges, fees and tolls; persons over 65

267.325Â Â Â Â  Lease purchase agreements

267.330Â Â Â Â  General obligation bonds; conditions; interest rate; payment of principal and interest; pledge of net revenue

267.334Â Â Â Â  Electoral approval for issuance of general obligation bonds by Tri-Met to fund extension of light rail

267.335Â Â Â Â  Authority to issue revenue bonds; interest-bearing warrants

267.340Â Â Â Â  Refunding bonds

267.345Â Â Â Â  Issuance of bonds

267.360Â Â Â Â  Business, trade, occupational and professional licenses and fees; exceptions

267.370Â Â Â Â  District taxing authority

267.380Â Â Â Â  Definitions for ORS 267.380 and 267.385

267.385Â Â Â Â  Employer payroll tax; collection; enforcement

267.390Â Â Â Â  Acceptance of funds from
United States

267.400Â Â Â Â  Authority to issue short-term obligations; conditions

267.410Â Â Â Â  Certain districts authorized to impose employer payroll tax on state agencies and political subdivisions

267.420Â Â Â Â  Employer payroll tax on State of
Oregon
and political subdivisions; requirements for tax ordinance

267.430Â Â Â Â  Certain state agencies exempt from employer payroll tax

TRANSPORTATION DISTRICTS

(Generally)

267.510Â Â Â Â  Definitions for ORS 267.510 to 267.650

267.515Â Â Â Â  Application of ORS chapter 255 to district

267.517Â Â Â Â  Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles

(Formation)

267.520Â Â Â Â  Method of forming district

267.530Â Â Â Â  Establishment of permanent tax rate limit at time of formation

(Board)

267.540Â Â Â Â  Governing body; term; vacancies; chairperson; rules of procedure; report to legislature

(Powers)

267.550Â Â Â Â  Status of district

267.560Â Â Â Â  General powers

267.570Â Â Â Â  Powers relating to public transportation

267.575Â Â Â Â  Preparation of public transit system plan; contents; revision

267.580Â Â Â Â  Employees

267.590Â Â Â Â  Interagency agreements

267.610Â Â Â Â  Exemption from public utility regulation

(Finances)

267.615Â Â Â Â  Financing methods

267.620Â Â Â Â  Power to levy taxes

267.622Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

267.630Â Â Â Â  Issuance and sale of bonds

267.640Â Â Â Â  Refunding bonds

267.650Â Â Â Â  Finance elections

PENALTIES

267.990Â Â Â Â  Penalties

VEHICLE REGISTRATION FEES

Â Â Â Â Â  267.001 Authority of certain mass transit and transportation districts to impose vehicle registration fees. Subject to ORS 801.040, 801.041, 801.042, 801.237 and 803.445, for the purpose of exercising any power the district, as defined in ORS 801.237, is authorized to exercise, the district may impose registration fees on vehicles under ORS 803.445. [1989 c.864 Â§11]

MASS TRANSIT DISTRICTS

(Generally)

Â Â Â Â Â  267.010 Definitions for ORS 267.010 to 267.390. As used in ORS 267.010 to 267.390, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ means a mass transit district established under ORS 267.010 to 267.390.

Â Â Â Â Â  (2) ÂDistrict boardÂ or ÂboardÂ means the board of directors of a district.

Â Â Â Â Â  (3) ÂMass transit systemÂ or Âtransit systemÂ means the property, equipment and improvements of whatever nature owned, used, constructed, maintained, controlled or operated to provide mass transportation for passengers or to provide for the movement of people, including park-and-ride stations, transfer stations, parking lots, malls, and skyways, provided that nothing contained herein shall limit the power of a city to exercise its general powers over or provide such stations, lots, malls, or skyways.

Â Â Â Â Â  (4) ÂStandard metropolitan statistical areaÂ means an area designated and published by the United States Bureau of the Budget as a standard metropolitan statistical area. [1969 c.643 Â§1; 1973 c.116 Â§1]

Â Â Â Â Â  267.020 Transfer of transit system to metropolitan service district; effect of transfer order. When a metropolitan service district organized under ORS chapter 268 functions in a mass transit district organized under ORS 267.010 to 267.390, the governing body of the metropolitan district may at any time order transfer of the transit system of the transit district to the metropolitan district, whereupon:

Â Â Â Â Â  (1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the transit district to the metropolitan district.

Â Â Â Â Â  (2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

Â Â Â Â Â  (3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as they are consistent with ORS chapter 268.

Â Â Â Â Â  (4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

Â Â Â Â Â  (5) The transit district shall be dissolved and the offices of its directors terminated. [1969 c.643 Â§40; 1997 c.833 Â§26]

Â Â Â Â Â  267.030 Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles. (1) To the maximum extent possible, motor vehicles subject to the control of a district shall use alternative fuel for operation.

Â Â Â Â Â  (2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

Â Â Â Â Â  (3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (a) The number of purchases and leases of vehicles capable of using alternative fuel;

Â Â Â Â Â  (b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

Â Â Â Â Â  (c) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

Â Â Â Â Â  (4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

Â Â Â Â Â  (5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

Â Â Â Â Â  (6) As used in this section, Âalternative fuelÂ means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulfur diesel fuel, natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity. [1991 c.730 Â§2; 2003 c.186 Â§12]

(Formation)

Â Â Â Â Â  267.080 Creation of district; district jurisdiction. As provided by ORS 267.010 to 267.390, a mass transit district may be created in any standard metropolitan statistical area for the purpose of providing a mass transit system for the people of the district. Except as otherwise provided in ORS 267.107 (2)(c), the territorial jurisdiction of the district may include all territory within the geographic boundaries of every
Oregon
county in that standard metropolitan statistical area. [Formerly 267.100]

Â Â Â Â Â  267.085 Resolution to form district; content; filing. (1) In addition to and not in lieu of other actions authorized for the initiation of proceedings to form a mass transit district, the governing body of the most populous city in a standard metropolitan statistical area may by resolution propose formation of a mass transit district, if that city has a local transit system and if the governing body finds that area-wide mass transit needs cannot be met by local transit operation. The resolution of the governing body shall be addressed to and filed with the county board of the principal county and proceedings conducted as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (2) A certified copy of the order forming a mass transit district shall be filed with the Governor. [Formerly 267.105]

Â Â Â Â Â  267.090 Directors; appointment; term; vacancies; Governor to fix time of first meeting. Except as provided in ORS 267.112:

Â Â Â Â Â  (1) Board members of a mass transit district may not be elected at the time of formation, but if a district is formed, the Governor shall, within 60 days after receiving a certified copy of the formation order, appoint from subdistricts the members of the first board of directors of the district, designate one member as the temporary chairperson and fix the time and place of the organizational meeting.

Â Â Â Â Â  (2) The board of directors of a mass transit district shall consist of seven members. One director shall be appointed from each of seven subdistricts. The Governor shall appoint as one of the directors a person who regularly uses the services provided by a mass transit system. Directors shall reside in the subdistrict from which they are respectively appointed. The subdistricts shall be as nearly equal in population as possible based on the latest federal census and shall be designed to ensure representation of the most populous city, other cities and unincorporated territory in the proposed district proportionate to their respective populations provided that if less than the entire district is taxed by the district, the subdistricts shall be wholly within the taxed area. The district or, if the taxed area is less than the entire district, the taxed area shall be divided into subdistricts initially, and after each succeeding federal census, by the Secretary of State.

Â Â Â Â Â  (3) The term of office of a director is four years, but each director shall serve at the pleasure of the Governor. Before the expiration of the term of a director, the directorÂs successor shall be appointed. A director is eligible for reappointment. In case of a vacancy for any cause, the Governor shall appoint a person to serve for the unexpired term. A director whose term has expired shall continue to serve until the appointment of a successor unless discharged by the Governor.

Â Â Â Â Â  (4) All appointments of members of the board by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [Formerly 267.110; 2007 c.71 Â§80]

Â Â Â Â Â  267.095 Terms of directors first appointed. Except as provided in ORS 267.112:

Â Â Â Â Â  (1) Notwithstanding ORS 267.090, the terms of three of the directors of the first board of a district expire on the first Tuesday in the second January after the date of their appointment.

Â Â Â Â Â  (2) The terms of four of the directors so appointed expire on the first Tuesday in the fourth January after the date of their appointment.

Â Â Â Â Â  (3) The respective terms of the directors of the first board shall be determined by the Governor. [Formerly 267.115]

Â Â Â Â Â  267.097 Governor to solicit recommendations for director in standard metropolitan statistical area with population over 400,000. Before appointing a director to the board of a district situated in a standard metropolitan statistical area with a population exceeding 400,000, the Governor shall solicit from each city and county located wholly or partly within the subdistrict for which the appointment will be made recommendations of qualified individuals for the position. [1985 c.678 Â§2]

Â Â Â Â Â  267.100 [1969 c.643 Â§2; 1977 c.347 Â§3; 1979 c.877 Â§3; renumbered 267.080]

Â Â Â Â Â  267.105 [1969 c.643 Â§3; 1971 c.727 Â§95; renumbered 267.085]

Â Â Â Â Â  267.107 Resolution to create certain districts; contents. Notwithstanding ORS 267.085:

Â Â Â Â Â  (1) The governing body of the most populous city in a standard metropolitan statistical area may by resolution propose creation of a mass transit district if the governing body finds that area-wide mass transit needs cannot be met by local transit operation.

Â Â Â Â Â  (2) The resolution of the governing body shall:

Â Â Â Â Â  (a) Be considered at a public hearing only after notice as required for regular consideration of other resolutions by city charter or ordinance;

Â Â Â Â Â  (b) Include findings of the need for creation of a mass transit district in the affected area;

Â Â Â Â Â  (c) Describe the boundaries of the proposed district, which may be limited to a proposed service area but which may not extend beyond the limits of the cityÂs urban growth boundary; and

Â Â Â Â Â  (d) If approved, be addressed to and filed with the governing body of the county in which the proposed district is principally situated.

Â Â Â Â Â  (3) Upon receipt of the resolution under subsection (2) of this section the county governing body shall commence district formation proceedings as provided in ORS 198.705 to 198.955 and 267.108. [1977 c.347 Â§2; 1979 c.585 Â§1; 1999 c.454 Â§3]

Â Â Â Â Â  267.108 Director election and district formation election under ORS 267.107 held at same time; designation of subdistricts. (1) Notwithstanding the provisions of ORS 198.810 (3), the county governing body shall order an election within the proposed district for approval or disapproval by the electors voting on the question of formation of a district under ORS 267.107 and for election of seven district directors.

Â Â Â Â Â  (2) In addition to the requirements of ORS 198.815 (2), the order calling an election for creation of a district initiated under ORS 267.107 shall describe the boundaries of the seven subdistricts of the proposed district from each of which a director is to be elected. The subdistricts shall be as nearly equal in population as possible based on the latest federal decennial census, shall, where practicable, follow election precinct boundaries and shall together encompass the entire area of the proposed district. [1979 c.585 Â§5; 1985 c.678 Â§4; 2005 c.747 Â§5]

Â Â Â Â Â  267.109 Costs of election under ORS 267.107. The expenses incurred for the election held under ORS 267.080, 267.107, 267.112 and this section shall be paid by:

Â Â Â Â Â  (1) The district, if the resolution is approved by the people.

Â Â Â Â Â  (2) Each county participating in the election in the proportion of the number of precincts in the county voting on the resolution to the total number of precincts voting on the resolution, if the resolution is rejected by the people. [1977 c.347 Â§5]

Â Â Â Â Â  Note: 267.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.110 [1969 c.643 Â§4; 1971 c.727 Â§96; 1975 c.142 Â§1; 1975 c.632 Â§3; 1977 c.728 Â§1; 1981 c.496 Â§1; renumbered 267.090]

Â Â Â Â Â  267.112 Directors for districts formed under ORS 267.107; terms; vacancies; compensation and expenses. (1) If formation of a district is initiated by resolution adopted and filed in accordance with ORS 267.107, upon the submitting of a formation order by the county governing body to the proposed district electors, one district director shall be elected from each of the seven subdistricts described in the order calling an election for district creation. A director shall reside in the subdistrict from which the director is nominated and elected.

Â Â Â Â Â  (2) The board of directors of the district shall consist of the seven directors elected from subdistricts under subsection (1) of this section.

Â Â Â Â Â  (3) After the initial formation of a district, the Secretary of State, after each decennial federal census, shall modify the boundaries of the subdistricts so that the subdistricts remain as nearly equal in population as possible based on the latest federal census.

Â Â Â Â Â  (4) The term of office of a director shall be four years, provided, however, that three of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year following district formation and four of the first elected directors shall initially have a term of office expiring June 30 of the next odd-numbered year not less than two years following district formation. The first elected directors of the district, upon taking office, shall by lot, supervised by the board, determine which three directors shall have the shorter initial terms and which four shall have the longer initial terms. When a vacancy occurs in the office of a director, the remaining members of the board shall appoint a resident of the affected subdistrict to serve until June 30 of the next odd-numbered year, in which year a director shall be elected to serve the remainder of the unexpired term. A director whose term has expired shall continue to serve until the election of a successor.

Â Â Â Â Â  (5) Directors shall not be entitled to compensation for their services but shall be entitled to reimbursement for actual and necessary expenses incurred or paid in the performance of their duties as members of the board. [1975 c.632 Â§2; 1977 c.347 Â§4; 1977 c.728 Â§2a; 1979 c.585 Â§2; 1985 c.678 Â§5]

Â Â Â Â Â  267.114 Minimum area of district. The territorial boundaries of a mass transit district whose formation was initiated under ORS 267.107 shall include, as a minimum area, all of the territory within the urban growth boundary, as the urban growth boundary may exist from time to time, of the city that proposed creation of the mass transit district. [1999 c.454 Â§2]

Â Â Â Â Â  267.115 [1969 c.643 Â§5; 1975 c.632 Â§4; renumbered 267.095]

(Board; Ordinances)

Â Â Â Â Â  267.120 Officers of board; terms; oath. (1) The board shall choose from among its members, by majority vote of the members, a president, vice president, treasurer and secretary, to serve for terms of two years.

Â Â Â Â Â  (2) Each director, before entering upon the duties of office, shall take and subscribe to an oath that the director will honestly, faithfully and impartially perform duties as a director and disclose any conflict of interest the director may have in any matter to be acted upon by the board. A copy of the oath shall be filed with the secretary of the board. [1969 c.643 Â§6; 1971 c.23 Â§7; 1971 c.403 Â§4; 1975 c.605 Â§15]

Â Â Â Â Â  267.125 Meetings of board; quorum. The district board shall hold regular monthly meetings at a time and place fixed by the rules of the board. Special meetings may be held when called by the president of the board or when called by a majority of the members. However, five daysÂ notice of a special meeting shall be given by the secretary to each member not joining in the call. A majority of the members constitutes a quorum for the transaction of business. [1969 c.643 Â§7]

Â Â Â Â Â  267.130 Additional compensation prohibited. No officer or employee of the district shall offer, solicit or accept money or any other thing of value as a consideration, in addition to the salary paid the officer or employee by the district, for services performed within the scope of the official duties of the officer or employee. [1969 c.643 Â§13; 1971 c.23 Â§8]

Â Â Â Â Â  267.135 General manager; qualifications; term; removal. (1) The board shall appoint a general manager on the basis of the qualifications of the general manager with special reference to the actual experience in or knowledge of accepted practices in respect to the duties of the office of the general manager. A general manager shall hold office for an indefinite term and may be removed by the board only by an affirmative vote of a majority of the members.

Â Â Â Â Â  (2) Before a general manager is removed, the general manager shall upon demand be given a written statement of the reasons for removal. If requested, the general manager shall be given an open hearing at a meeting of the board before the final vote for removal. However, the board may by resolution suspend the general manager from office pending a hearing. The action of the board in suspending or removing a general manager, if approved by a majority of the members of the board, may be reconsidered by the board but is otherwise final and not subject to appeal. [1969 c.643 Â§14]

Â Â Â Â Â  267.140 Duties of general manager. A general manager of a district shall:

Â Â Â Â Â  (1) Have full charge of the acquisition, construction, maintenance and operation of the transit system of the district.

Â Â Â Â Â  (2) Have full charge of the administration of the business affairs of the district.

Â Â Â Â Â  (3) Enforce all ordinances adopted by the board.

Â Â Â Â Â  (4) Administer the personnel system adopted by the board and, except for officers appointed by the board, appoint, discipline or remove all officers and employees, subject to ORS 267.010 to 267.390 and the rules of the board.

Â Â Â Â Â  (5) Prepare and submit to the board within 30 days after the end of each fiscal year a complete report of the finances and administrative activities of the district for that preceding fiscal year.

Â Â Â Â Â  (6) Keep the board advised as to the needs of the district.

Â Â Â Â Â  (7) Prepare all plans and specifications for acquisition of equipment or construction of improvements or facilities for the district.

Â Â Â Â Â  (8) Cause to be installed and maintained a system of auditing and accounting which shows completely and at all times the financial condition of the district.

Â Â Â Â Â  (9) Devote the entire working time of the general manager to the business of the district.

Â Â Â Â Â  (10) Perform such other duties as the board requires by resolution. [1969 c.643 Â§15]

Â Â Â Â Â  267.145 General managerÂs attendance at board meetings; pro tempore manager. (1) The general manager shall attend the meetings of the board and may participate in its deliberations, but has no vote.

Â Â Â Â Â  (2) The board may appoint a general manager pro tempore during the absence or disability of the general manager. [1969 c.643 Â§16]

Â Â Â Â Â  267.150 Ordinances; regulating use of facilities; public hearings; route, schedule changes. (1) The legislative authority of a district board shall be exercised by ordinance.

Â Â Â Â Â  (2) The board may enact police ordinances relating to the protection, use and enjoyment of district property and facilities. A district may appoint peace officers who shall have the same authority as other peace officers, except that such authority shall be limited to the enforcement of police ordinances of the district and the enforcement, for purposes relating to the protection, use and enjoyment of district property and facilities, of state and local laws.

Â Â Â Â Â  (3) The board may, by ordinance, provide a procedure for the conduct of public hearings on proposed changes in transit routes and schedules. The board may delegate to the general manager or other administrative officer the authority to conduct such hearings.

Â Â Â Â Â  (4) An ordinance shall not be required for a mass transit district to adopt temporary or experimental changes in routes and schedules. [1969 c.643 Â§17; 1973 c.116 Â§2; 1975 c.392 Â§1]

Â Â Â Â Â  267.155 [1969 c.643 Â§19; repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.160 [1969 c.643 Â§36; repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.165 [1969 c.643 Â§18(2), (3); repealed by 1971 c.268 Â§24]

Â Â Â Â Â  267.170 Initiative and referendum. (1) The electors of a district may exercise the powers of the initiative and referendum with reference to legislation of the district, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (2) A district board on its own resolution may call an election for the purpose of referring an ordinance to the electors of a district for their approval before the ordinance takes effect. [1969 c.643 Â§39; 1977 c.728 Â§3; 1979 c.190 Â§411; 1981 c.173 Â§39; 1983 c.350 Â§124]

(Powers)

Â Â Â Â Â  267.200 Existence, status and general powers of districts. A mass transit district shall constitute a municipal corporation of this state, and a public body, corporate and politic, exercising public power. It shall be considered a unit of local government for the purposes of ORS 190.003 to 190.130, a public employer for the purposes of ORS 236.610 to 236.640, and a political subdivision for the purposes of ORS 305.620. A district and its contractors engaged in operating motor vehicles to provide mass transportation on behalf of the district shall be entitled to tax refunds as allowed under ORS 319.831 to incorporated cities. It shall have full power to carry out the objects of its formation and to that end may:

Â Â Â Â Â  (1) Have and use a seal, have perpetual succession, and sue and be sued in its own name.

Â Â Â Â Â  (2) Acquire by condemnation, purchase, lease, devise, gift or voluntary grant real and personal property or any interest therein, located inside the boundaries of the district and take, hold, possess and dispose of real and personal property purchased or leased from, or donated by, the United States, or any state, territory, county, city or other public body, nonprofit corporation or person for the purpose of providing or operating a mass transit system in the district and aiding in the objects of the district.

Â Â Â Â Â  (3) Contract with the
United States
or with any county, city, state, or public body, or any of their departments or agencies, or a nonprofit corporation, or any person, for the construction, acquisition, purchase, lease, preservation, improvement, operation or maintenance of any mass transit system.

Â Â Â Â Â  (4) Build, construct, purchase, lease, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

Â Â Â Â Â  (5) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (6) Fix and collect charges for the use of the transit system and other district facilities.

Â Â Â Â Â  (7) Construct, acquire, maintain and operate and lease, rent and dispose of passenger terminal facilities, motor vehicle parking facilities and other facilities for the purpose of encouraging use of the mass transit system within the district.

Â Â Â Â Â  (8) Enter into contracts or intergovernmental agreements under ORS chapter 190 with units of local government of the State of Oregon, whether within or without the district, or with the State of Washington or with public agencies of the State of Washington, to act jointly or in cooperation with them or to provide mass transit services to areas under their jurisdictions, provided that the party contracting to receive the services shall pay to the mass transit district not less than the proportionate share of the cost of the services that the benefits to the contracting party bear to the total benefits from the service.

Â Â Â Â Â  (9) Conduct programs and events and take other actions for the purpose of improving or maintaining employee relations.

Â Â Â Â Â  (10) Improve, construct and maintain bridges over navigable streams.

Â Â Â Â Â  (11) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.010 to 267.390. [1969 c.643 Â§8; 1973 c.116 Â§3; 1975 c.170 Â§1; 1977 c.550 Â§1; 1979 c.344 Â§1; 1979 c.877 Â§2; 1987 c.689 Â§1; 2003 c.802 Â§92; 2007 c.531 Â§16]

Â Â Â Â Â  267.203 Authority to enter into transaction for electricity or diesel fuel. (1) A mass transit district may enter into transactions with persons or entities for the supply or delivery of electricity or diesel fuel on an economic, dependable and cost-effective basis, including transactions involving financial products contracts and agreements for exchange of fixed and variable pricing agreements and other service contracts that reduce the risk of economic losses in transactions for the supply or delivery of electricity or diesel fuel.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a mass transit district may not enter into a transaction for the supply or delivery of electricity or diesel fuel that:

Â Â Â Â Â  (a) Constitutes the investment of surplus funds for the purpose of receiving interest or other earnings from the investment; or

Â Â Â Â Â  (b) Is for any purpose other than the supply or delivery of electricity or diesel fuel on a cost-effective basis. [2007 c.894 Â§6]

Â Â Â Â Â  Note: 267.203 was added to and made a part of ORS chapter 267 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.205 Classification and designation of service areas; determination of area financing. (1) A district board may by ordinance classify and designate as a service area the territory within the district that is benefited by the mass transit system beyond the general benefit to all territory within the district. The board may by ordinance amend the boundaries of the service area to conform to changes in the mass transit system service.

Â Â Â Â Â  (2) Subject to restrictions in the Oregon Constitution, any of the methods of financing authorized under ORS 267.300 may, in the discretion of the board, be imposed in the service area rather than in the entire district. [1969 c.643 Â§24]

Â Â Â Â Â  267.207 Change of district boundaries; elector approval; withdrawal of service from area; territorial jurisdiction of district; boundary commission exemption. (1) The board of directors of a mass transit district may alter the territorial boundaries of the district by a nonemergency ordinance adopted at any regular meeting.

Â Â Â Â Â  (2) If an ordinance annexing territory to a district is initiated or referred by, or referred to, the electors of the district, it shall not take effect unless approved by a majority of the electors registered in the territory proposed to be annexed to the district voting on the question and by a majority of the electors of the district voting on the question.

Â Â Â Â Â  (3)(a) The board of directors of a mass transit district, as a result of the continuing comprehensive transportation planning process required by the Federal Transit Administration, shall determine annually the territory in the district within which the transit system of the district will operate. When the board determines during such planning process for any fiscal year that it will not provide transit service during that fiscal year to an area presently within the district, the board shall by ordinance withdraw from that area on the date specified in the ordinance, and that area shall no longer be part of the district. The board shall by ordinance set forth the criteria to be used in making the determinations described in this subsection.

Â Â Â Â Â  (b) Subject to paragraph (a) of this subsection, the territorial jurisdiction of a district shall include:

Â Â Â Â Â  (A) All territory located within the boundaries of a metropolitan service district;

Â Â Â Â Â  (B) Each census tract within which the transit system of the district operates, or such smaller portion of the tract as determined by the board; and

Â Â Â Â Â  (C) If so determined by the board of directors, any territory located within two and one-half miles or less of the transit system of the district or any route used by that system for the transportation of passengers.

Â Â Â Â Â  (4) If an ordinance withdrawing territory from a district is initiated or referred by, or referred to, the electors of the district it shall not take effect unless approved by a majority of the electors of the entire district voting on the question.

Â Â Â Â Â  (5) The alteration of the boundaries of a district under this section is not subject to the jurisdiction or review of a local government boundary commission. [1979 c.877 Â§5; 1981 c.907 Â§1; 1983 c.83 Â§45; 1993 c.741 Â§22; 2007 c.239 Â§13]

Â Â Â Â Â  Note: The amendments to 267.207 by section 13, chapter 239, Oregon Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  267.207. (1) The board of directors of a mass transit district may alter the territorial boundaries of the district by a nonemergency ordinance adopted at any regular meeting.

Â Â Â Â Â  (2) If an ordinance annexing territory to a district is initiated or referred by, or referred to, the electors of the district, it shall not take effect unless approved by a majority of the electors registered in the territory proposed to be annexed to the district voting on the question and by a majority of the electors of the district voting on the question.

Â Â Â Â Â  (3)(a) The board of directors of a mass transit district, as a result of the continuing comprehensive transportation planning process required by the Federal Transit Administration, shall determine annually the territory in the district within which the transit system of the district will operate. When the board determines during such planning process for any fiscal year that it will not provide transit service during that fiscal year to an area presently within the district, the board shall by ordinance withdraw from that area on the date specified in the ordinance, and that area shall no longer be part of the district. The board shall by ordinance set forth the criteria to be used in making the determinations described in this subsection.

Â Â Â Â Â  (b) Subject to paragraph (a) of this subsection, the territorial jurisdiction of a district shall include:

Â Â Â Â Â  (A) All territory located within the boundaries of a metropolitan service district;

Â Â Â Â Â  (B) Each census tract within which the transit system of the district operates, or such smaller portion of the tract as determined by the board; and

Â Â Â Â Â  (C) If so determined by the board of directors, any territory located within two and one-half miles or less of the transit system of the district or any route used by that system for the transportation of passengers.

Â Â Â Â Â  (4) If an ordinance withdrawing territory from a district is initiated or referred by, or referred to, the electors of the district it shall not take effect unless approved by a majority of the electors of the entire district voting on the question.

Â Â Â Â Â  (5) Notwithstanding ORS 199.425, the alteration of the boundaries of a district under this section shall not be subject to the jurisdiction or review of a local government boundary commission.

Â Â Â Â Â  267.208 Effective date of change of boundaries; filing boundary change with county assessor and Department of Revenue. (1) An alteration of the boundaries of a district under ORS 267.207 or 267.250 to 267.263 shall not become effective during the period:

Â Â Â Â Â  (a) Beginning after the 90th day before a primary election or general election and ending on the day after the election; or

Â Â Â Â Â  (b) Beginning after the deadline for filing the notice of election before any other election held by the district and ending on the day after the election.

Â Â Â Â Â  (2) If the effective date established for the alteration of the boundaries is a date that is prohibited under this section, the alteration shall become effective on the day after the election.

Â Â Â Â Â  (3) For the purposes of ORS 308.225 only, the effective date of an alteration of district boundaries shall be the date on which the board adopts the ordinance altering the boundaries or, if such an ordinance is initiated or referred, the date on which the ordinance is approved by the electors as provided in ORS 267.207.

Â Â Â Â Â  (4) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1985 c.808 Â§77; 1987 c.799 Â§9; 1989 c.923 Â§26; 1995 c.712 Â§100; 2001 c.138 Â§11]

Â Â Â Â Â  267.210 Preparation of general plan for mass transit system; content; revision. (1) A district shall, within a reasonable time after formation, prepare a broad, general plan for a mass transit system for the district. The plan shall be prepared in cooperation with the Department of Transportation and cities and counties located within and adjacent to the district.

Â Â Â Â Â  (2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to mass transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of mass transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

Â Â Â Â Â  (3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system. [1969 c.643 Â§20; 1973 c.116 Â§4]

Â Â Â Â Â  267.215 [1969 c.643 Â§Â§9,21; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  267.218 Feasibility reports and public bidding not required for construction and improvement projects costing less than $50,000. A district may plan and let contracts for and carry through to completion construction and improvement projects costing less than $50,000 without feasibility reports, publication of notice, public hearings, public inspection of plans, advertisement for bids or public bidding, if the district board has approved the expenditure after obtaining plans, cost estimates and bids as it may deem necessary. [1975 c.141 Â§2]

Â Â Â Â Â  267.220 [1969 c.643 Â§22; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  267.225 Intergovernmental agreements; condemnation of authority; joint occupancy. (1) A mass transit district may cooperate with or enter into agreements with any city, county, port or state agency having jurisdiction or control over any right of way that is available for public travel for the joint use of such right of way. A city, county, port or state agency may cooperate with or enter agreements with a district for the joint use of any right of way open to public travel located within the district.

Â Â Â Â Â  (2) For the purpose of providing a mass transit system, a district may commence a condemnation proceeding to acquire land or an interest in land for right of way for the system over any public right of way already located, condemned or occupied or that may be located, condemned or occupied by some other public agency for the purpose of travel by the public. The proceeding shall be conducted as provided by the laws of this state for the condemnation of land or an interest in land for right of way for highway purposes. At the time of rendering judgment for compensation or damages, the court shall enter a judgment authorizing the district to occupy and use the right of way, if necessary, in common with the public agency already occupying or owning the right of way, and defining the terms and conditions upon which the right of way shall be so occupied and used in common. [1969 c.643 Â§12; 2003 c.576 Â§410; 2003 c.802 Â§93]

Â Â Â Â Â  267.227 Relationship with
Oregon
Mass Transportation Financing Authority. A mass transit district may enter into contracts, leases, subleases and agreements with the Oregon Mass Transportation Financing Authority. The obligation of a district to pay rentals to the Oregon Mass Transportation Financing Authority shall not be considered to be the incurring of bonded indebtedness by a district. A district shall reimburse the Oregon Mass Transportation Financing Authority for all expenses incurred by the authority in connection with any application by such district for financial assistance under the Oregon Mass Transportation Financing Act. [1977 c.662 Â§18]

Â Â Â Â Â  267.230 Exemption from public utility or railroad regulation. (1) Except as provided in ORS 824.045 and subsection (2) of this section, a transit system operated by a district, including the rates and charges made by a district and the equipment operated by a district, shall not be subject to state laws or ordinances of any political subdivision regulating public utilities or railroads, including those laws administered by the Department of Transportation.

Â Â Â Â Â  (2) ORS 824.200 to 824.256 apply to the transit system operated by a district except for control and regulation of any crossing at which the light rail transit vehicles of a districtÂs transit system cross a highway at separated grades or any grade crossing at which the light rail transit vehicles operate within and parallel to the right of way of a highway and where all conflicting vehicle movements are controlled by standard highway traffic devices. However, upon written request from the district and the public authority with jurisdiction over the highway at such a grade crossing, the department shall adjudicate any dispute that arises between the district and the public authority with regard to the grade crossing. [1969 c.643 Â§11; 1973 c.116 Â§5; 1977 c.420 Â§1; 1985 c.678 Â§7; 1995 c.733 Â§92; 2001 c.522 Â§10]

Â Â Â Â Â  Note: Section 1, chapter 396, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 1. The Tri-County Metropolitan Transportation District of Oregon shall commission a study by an independent person with expertise in light rail system safety to review a representative sample of the pedestrian crossings of the districtÂs light rail system and make findings and recommendations to the district regarding the safety of the pedestrian crossings. [2007 c.396 Â§1]

Â Â Â Â Â  267.235 Protection of employeesÂ rights when an operating transportation system is acquired. When the district acquires an operating public transportation system, it shall make fair and equitable arrangements to protect the interests of employees and retired employees of the system. Such protective arrangements shall include, but shall not be limited to:

Â Â Â Â Â  (1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

Â Â Â Â Â  (2) Continuation of collective bargaining rights;

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment; and

Â Â Â Â Â  (4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed. [1969 c.643 Â§10]

Â Â Â Â Â  267.237 Criminal records check; fitness determinations; rules regarding dissemination. (1) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ means a mass transit district organized under ORS 267.010 to 267.390 or a transportation district organized under ORS 267.510 to 267.650.

Â Â Â Â Â  (b) ÂQualified entityÂ means an individual or business or organization, whether public, private, for-profit, nonprofit or voluntary, that, under contract with a district, provides individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

Â Â Â Â Â  (c) ÂSubject individualÂ means a person subject to a criminal records check as specified by resolution of a mass transit district or a transportation district.

Â Â Â Â Â  (2) A mass transit district or a transportation district shall request the Department of State Police to conduct criminal records checks of subject individuals if the checks are required in order to protect vulnerable Oregonians:

Â Â Â Â Â  (a) To implement a federal or state statute, executive order or rule that expressly refers to criminal conduct and contains requirements or exclusions expressly based on such conduct;

Â Â Â Â Â  (b) For district employment purposes when hiring individuals to operate motor vehicles of the district; or

Â Â Â Â Â  (c) For the purposes of employment decisions made by a district for qualified entities that, under contracts with the district, employ individuals to operate motor vehicles for the transportation of passengers in the public transportation system of the district.

Â Â Â Â Â  (3) A mass transit district that has a population of more than 500,000 may request the Department of State Police to conduct a criminal records check of a subject individual who is:

Â Â Â Â Â  (a) Seeking employment by the district in a position that provides the individual with access to critical infrastructure or security sensitive facilities or information; or

Â Â Â Â Â  (b) Seeking to provide services to the district that will result in the individualÂs having access to critical infrastructure or security sensitive facilities or information.

Â Â Â Â Â  (4) In order to determine the suitability of the subject individual, a district shall require the subject individual to furnish to the district a full set of fingerprints to enable a criminal records check to be conducted. The district shall submit the completed fingerprint cards to the Department of State Police along with the applicable
Oregon
and Federal Bureau of Investigation processing fees. If no disqualifying record is identified at the state level, the Department of State Police shall forward the fingerprints to the Federal Bureau of Investigation for a national criminal records check.

Â Â Â Â Â  (5) The Federal Bureau of Investigation shall either return or destroy the fingerprint cards used to conduct the criminal records check and shall not keep any record of the fingerprints. However, if the federal bureau policy authorizing return or destruction of the fingerprint cards is changed, a district shall cease to cause the cards to be sent to the federal bureau but shall continue to process the information through other available resources.

Â Â Â Â Â  (6) If the Federal Bureau of Investigation returns the fingerprint cards to the Department of State Police, the department shall destroy the fingerprint cards and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (7) If only a state criminal records check is conducted, the Department of State Police shall destroy the fingerprint cards after the criminal records check is completed and the results of the criminal records check provided to the district and shall retain no facsimiles or other material from which a fingerprint can be reproduced.

Â Â Â Â Â  (8) The district and the Department of State Police shall permit a subject individual to inspect the individualÂs own
Oregon
and Federal Bureau of Investigation criminal offender records after positive fingerprint identification has been made.

Â Â Â Â Â  (9)(a) A district, using guidelines established by a resolution of the district, shall determine under this section whether a subject individual is fit to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold a position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information, based on the criminal records check obtained pursuant to this section, any false statements made by the individual regarding the criminal history of the individual and any refusal to submit or consent to a criminal records check including fingerprint identification. If a subject individual is determined to be unfit, then that person shall not be allowed to operate motor vehicles for the transportation of passengers in the public transportation system of the district or to hold the position or provide services that provide the individual with access to critical infrastructure or security sensitive facilities or information.

Â Â Â Â Â  (b) In making the fitness determination, the district shall consider:

Â Â Â Â Â  (A) The nature of the crime;

Â Â Â Â Â  (B) The facts that support the conviction or pending indictment or indicate the making of the false statement;

Â Â Â Â Â  (C) The relevancy, if any, of the crime or the false statement to the specific requirements of the subject individualÂs present or proposed position or employment; and

Â Â Â Â Â  (D) Intervening circumstances relevant to the responsibilities and circumstances of the position or employment. Intervening circumstances include but are not limited to the passage of time since the commission of the crime, the age of the person at the time of the crime, the likelihood of a repetition of offenses, the subsequent commission of another relevant crime and a recommendation of an employer.

Â Â Â Â Â  (c) A district and an employee of the district are immune from any civil liability that might otherwise be incurred or imposed for actions taken in determining pursuant to this subsection that a subject individual is fit or not fit to hold a position or be employed. A district, an employee of the district and an employer or employerÂs agent who in good faith comply with this section and the decision of the district or employee of the district are not liable for the failure to hire a prospective employee or the decision to discharge an employee on the basis of the districtÂs or employeeÂs decision. A district and an employee of the district are immune from any civil liability for the lawful dissemination of information obtained under this section when the disclosure is:

Â Â Â Â Â  (A) For the purpose of providing notice to the subject individual or the employer of the subject individual of a determination of fitness under this section;

Â Â Â Â Â  (B) Required by law; or

Â Â Â Â Â  (C) Necessary to support a claim or defense related to denying employment to the subject individual.

Â Â Â Â Â  (10) A district shall establish by resolution a process by which a subject individual may appeal the determination that the subject individual is disqualified for a position or employment pursuant to this section. Challenges to the accuracy or completeness of information provided by the Department of State Police, the Federal Bureau of Investigation and agencies reporting information to the department or bureau must be made through the department, bureau or agency and not through the appeal process required by this subsection.

Â Â Â Â Â  (11) A district shall develop a system that maintains information regarding criminal records checks in order to minimize the administrative burden that criminal records check requirements impose upon subject individuals and providers. Records maintained under this subsection for subject individuals are confidential and may not be disseminated except for the purposes of this section and in accordance with the relevant resolutions of the district. Nothing in this subsection permits a district to retain fingerprint cards of subject individuals.

Â Â Â Â Â  (12) A district, in consultation with the Department of State Police and affected provider groups, shall adopt resolutions to implement this section and other statutes relating to criminal offender information. The resolutions shall include but need not be limited to:

Â Â Â Â Â  (a) Specifying which employees are authorized to make criminal record inquiries;

Â Â Â Â Â  (b) Specifying categories of subject individuals who are subject to criminal records checks;

Â Â Â Â Â  (c) Specifying the information, including fingerprints, that may be required from a subject individual to permit a criminal records check;

Â Â Â Â Â  (d) Specifying which services or qualified entities are subject to this section;

Â Â Â Â Â  (e) Specifying which crimes may be considered in reviewing criminal offender information for a subject individual;

Â Â Â Â Â  (f) Specifying when a nationwide criminal records check shall be conducted on a subject individual through the Department of State Police. The additional cost of obtaining a nationwide criminal records check and the risk to vulnerable Oregonians should be taken into consideration when enacting resolutions under this subsection;

Â Â Â Â Â  (g) Specifying when a district, in lieu of conducting a completely new criminal records check, may proceed to make a fitness determination under this section using the information maintained by the district under subsection (11) of this section; and

Â Â Â Â Â  (h) Determining when a subject individual may be hired on a probationary basis pending a criminal records check. At a minimum, if there is any indication of criminal behavior by the subject individual, the resolution must require that, if the individual is hired, the individual can be hired only on a probationary basis and must be actively supervised at all times when the individual is in contact with children, the elderly or persons with disabilities.

Â Â Â Â Â  (13) Criminal offender information is confidential. The Department of State Police shall adopt rules to restrict dissemination of information received under this section to persons with a demonstrated and legitimate need to know the information. Any district receiving information pursuant to this section is bound by the rules of disclosure adopted by the department.

Â Â Â Â Â  (14) If a subject individual refuses to consent to the criminal records check or refuses to be fingerprinted, the district or qualified entity shall deny or terminate the employment of the individual, or revoke or deny any applicable position, authority to provide services or employment.

Â Â Â Â Â  (15) A district shall define by resolution the conditions under which subject individuals may participate in training, orientation and work activities pending completion of a criminal records check through the Law Enforcement Data System or nationwide criminal records check. At a minimum, subject individuals shall be actively supervised at all times that they are in contact with children, the elderly and persons with disabilities during such periods of training, orientation and work. Subject individuals may continue probationary employment while awaiting the nationwide criminal records check as long as the individualÂs criminal records check through the Law Enforcement Data System did not result in disqualification and there are no other indications of criminal behavior.

Â Â Â Â Â  (16) If a district or a qualified entity requires a criminal records check of employees or other persons, the application forms of the district or qualified entity must contain a notice that employment is subject to fingerprinting and a criminal records check as required by this section. [1999 c.1057 Â§3; 2005 c.730 Â§65]

Â Â Â Â Â  Note: 267.237 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.240 Accessibility of facilities and equipment to elderly and persons who have disabilities. (1) In carrying out its duties under ORS 267.200, the district shall provide, for persons who are elderly or have disabilities, a program of transportation that:

Â Â Â Â Â  (a) Is devised in consultation with and after solicitation of the views of persons representative of the communities for which such transportation shall be provided; and

Â Â Â Â Â  (b) Gives due regard to parity of service.

Â Â Â Â Â  (2) In carrying out its duties under ORS 267.200 (4), the district shall cause its future facilities and new equipment to be of such types as to make such facilities and equipment accessible to, and usable by, persons who are elderly or have disabilities. However, contracts for equipment are exempt from this requirement until such equipment:

Â Â Â Â Â  (a) Is available from not less than two manufacturers in mass producible quantities; and

Â Â Â Â Â  (b) Conforms to designs approved by the Federal Transit Administration of the United States Department of Transportation as providing access to and being usable by persons who are elderly or have disabilities.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section or any other provision of the law of this state, a program for transportation of persons who are elderly or have disabilities shall be deemed to be in compliance with the laws of this state and rules promulgated thereunder if the program satisfies subsection (1) of this section and the federal regulations relating to transportation for persons who are elderly or have disabilities promulgated by the Federal Transit Administration of the United States Department of Transportation. [1974 c.50 Â§2; 1981 c.621 Â§1; 1989 c.224 Â§37; 1993 c.741 Â§23; 2007 c.70 Â§59]

Â Â Â Â Â  267.245 District exempt from right of way fencing requirements. The provisions of ORS 608.310 shall not apply in respect to property operated by a mass transit district as part of a mass transit system. [1977 c.420 Â§2]

Â Â Â Â Â  Note: 267.245 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Withdrawal of Territory From District)

Â Â Â Â Â  267.250 Definitions for ORS 267.250 to 267.263. As used in ORS 267.250 to 267.263:

Â Â Â Â Â  (1) ÂAffected areaÂ means a contiguous area of not less than one square mile in which 200 or more district electors reside and which is within the boundaries of a district, but is outside the boundaries of any city with a population exceeding 10,000. However, the term does not include an area if the withdrawal of that area from the district results in the district having two or more noncontiguous parts.

Â Â Â Â Â  (2) ÂDirect service,Â with respect to an affected area described in a petition filed under ORS 267.253, means the location or placement of any of the facilities of the district or of any route used by the transit system of the district within one mile of any boundary of the affected area. [1987 c.799 Â§2; 1999 c.444 Â§Â§1,2]

Â Â Â Â Â  267.253 Petition for withdrawal from district; filing period; number of signatures; contents of petition. (1) If the electors of an affected area wish to withdraw from a district, they may file a petition for withdrawal with the district board at the times and in the manner provided for in this section. However, if the formation of the district was initiated under ORS 267.107, the petition for withdrawal may not include any area within the urban growth boundary described in ORS 267.114.

Â Â Â Â Â  (2) A petition for withdrawal under this section may be filed only during the period from January 1 to August 30 in calendar year 2001 and in every fifth calendar year thereafter.

Â Â Â Â Â  (3) A petition for withdrawal under this section shall be signed by not less than 15 percent of the electors registered in the affected area described in the petition.

Â Â Â Â Â  (4) A petition filed under this section shall contain substantially the following:

Â Â Â Â Â  (a) A statement that the petition is filed pursuant to ORS 267.250 to 267.263;

Â Â Â Â Â  (b) The names of the district and all affected counties; and

Â Â Â Â Â  (c) A request that proceedings be commenced for the withdrawal of the affected area from the district.

Â Â Â Â Â  (5) There shall be attached to the petition a map which clearly and precisely shows the exterior boundaries of the affected area by reference to prominent landmarks such as streets, highways, rivers or the boundaries of cities and counties. The map shall be used in lieu of a metes and bounds or legal description of the affected area.

Â Â Â Â Â  (6) The district board, within five days after receiving a petition filed under this section which conforms to the requirements of this section, shall file the petition with the county clerk of each county in which any part of the affected area is located for signature verification. [1987 c.799 Â§3; 1999 c.444 Â§4; 1999 c.454 Â§4]

Â Â Â Â Â  267.255 Hearing on petition; notice. (1) When a county clerk to whom a petition is submitted under ORS 267.253 certifies that the petition contains the number of valid signatures required under ORS 267.253, the district board shall schedule a public hearing on the petition. A district board may hold a single public hearing with respect to two or more petitions.

Â Â Â Â Â  (2) The district board shall schedule the public hearing for a date which is not earlier than the 20th day after the date on which the study of the affected area required under ORS 267.257 is completed, but which is not later than the 90th day after the board receives certification from the county clerk under subsection (1) of this section.

Â Â Â Â Â  (3) The district board shall have notice of the hearing printed once in a newspaper in general circulation within the district. The notice shall be published at least five days prior to the hearing. Notice of the published hearing shall also be posted in at least four different locations within the affected area that are customarily used for the purpose of posting public notice. The notice shall be posted not less than 15 days prior to the date specified in the notice for the hearing and shall be posted for not less than five consecutive days. The notice required under this section shall contain the time and place of the hearing, the purpose of the hearing, a description of the affected area, the extent to which taxes imposed by the district will be increased in the remaining portions of the district as a result of the withdrawal of the affected area, the date on which the district board intends to finally dispose of the petition under ORS 267.257 (2), a statement that the study of the affected area required under ORS 267.257 is on file at the district offices and available for copying and public inspection and a statement that the public may appear and be heard on the issue of withdrawal of the affected area from the district. The date of final disposition of the petition that appears in the notice may be subsequently changed to a later date by the district board without publishing another notice as required by this section.

Â Â Â Â Â  (4) The hearing required under this section may be conducted by a hearings officer appointed by the district board. [1987 c.799 Â§4]

Â Â Â Â Â  267.257 Study of area proposed to be withdrawn; approval or denial of withdrawal; judicial review. (1) After receiving certification by a county clerk under ORS 267.255 of a petition for withdrawal filed under ORS 267.253, the district board shall conduct a study of the affected area described in the petition. The district board may also conduct an overall study of several affected areas. The study shall consider:

Â Â Â Â Â  (a) The extent to which residents of the affected area currently use the mass transit services and facilities of the district;

Â Â Â Â Â  (b) The amount of district revenues raised within the affected area during the last three completed fiscal years of the district, separately identifying the amount of revenues derived from taxes imposed by the district and the amount of revenues derived from other sources;

Â Â Â Â Â  (c) The history of the mass transit services provided to the affected area;

Â Â Â Â Â  (d) Whether or when direct service will be provided to the affected area;

Â Â Â Â Â  (e) The number of previous petitions filed under ORS 267.253 with respect to the affected area or portions thereof; and

Â Â Â Â Â  (f) The effect of withdrawal of the affected area on the district, including the extent to which taxes imposed by the district in the remaining portions of the district will be increased under ORS 267.260 as a result of the withdrawal of the affected area.

Â Â Â Â Â  (2) After completion of the study conducted under subsection (1) of this section and the public hearing required under ORS 267.255, but not later than the December 31 next following the date on which the petition was filed with the district board, the district board shall adopt an ordinance withdrawing the affected area from the district or shall adopt a resolution denying the petition for withdrawal.

Â Â Â Â Â  (3) Notwithstanding ORS 267.207 (3)(b), the district board shall approve withdrawal if:

Â Â Â Â Â  (a) The district board finds that the use of the mass transit system of the district by residents of the affected area is less than or equal to 30 percent of the system-wide average weekday boarding rides per vehicle hour;

Â Â Â Â Â  (b) The district board determines that direct service to the affected area is not planned for at least five years;

Â Â Â Â Â  (c) The residents and businesses within the affected area have demonstrated that district fees and taxes have adversely affected employment, population or commercial activity within the affected area; and

Â Â Â Â Â  (d) The district board has not received a petition signed by not less than 15 percent of the electors within the affected area seeking continuation of the districtÂs jurisdiction over the affected area.

Â Â Â Â Â  (4) Notwithstanding ORS 267.207 (3)(b), the district board may withdraw the affected area from the district when the conditions of subsection (3) of this section are not satisfied if the board considers such withdrawal to be in the best interests of the district and the affected area.

Â Â Â Â Â  (5) Any decision of the district board relating to withdrawal of an affected area under ORS 267.250 to 267.263 may be reviewed by a circuit court under ORS 34.010 to 34.100. [1987 c.799 Â§5]

Â Â Â Â Â  267.260 Withdrawal ordinance; effective date; adjustment in district tax rate as result of withdrawal. (1) As used in this section, Âwithdrawal dateÂ means the effective date of an ordinance approving withdrawal of an affected area under ORS 267.250 to 267.263.

Â Â Â Â Â  (2) An ordinance approving the withdrawal of an affected area under ORS 267.250 to 267.263 shall take effect on the first day of January next following the date which is 30 days after the adoption of the ordinance.

Â Â Â Â Â  (3) Commencing immediately upon the withdrawal date and notwithstanding any other provision of law, the rate of each tax imposed by the district shall automatically be increased to a rate equal to the rate determined by dividing the rate at which such tax was levied immediately prior to the withdrawal date by a fraction, not more than one, which is equal to the total revenue derived from such tax by the district for the calendar year preceding the year in which the withdrawal ordinance is adopted attributable to the area of the district other than the withdrawn affected area divided by the total revenue derived from such tax by the district for the same period.

Â Â Â Â Â  (4) If the tax rates required under subsection (3) of this section do not produce tax revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of the bonded or other indebtedness of the district incurred prior to the withdrawal, the district may increase the rate of each tax to a rate that produces revenues sufficient to enable the district to make the annual or semiannual payments, when due, and otherwise satisfy the requirements of such indebtedness.

Â Â Â Â Â  (5) The district board shall determine rates in accordance with the formula prescribed by subsection (3) of this section and adopt the rates as part of the ordinance approving the withdrawal of the affected area. Any such determination and adoption shall be final and conclusive unless it is shown to be arbitrary and capricious.

Â Â Â Â Â  (6) If a district adopts an ordinance that increases the rate of an excise tax described in ORS 267.385, the increase shall be adjusted as prescribed in subsection (3) of this section to take into account the withdrawal of an affected area that occurred or occurs at any time after the date the district first imposed any taxes pursuant to ORS 267.385. [1987 c.799 Â§6; 2003 c.739 Â§10]

Â Â Â Â Â  267.263 Withdrawal of territory not subject to boundary commission review. The alteration of the boundaries of a district under ORS 267.250 to 267.263 is not subject to the jurisdiction or review of a local government boundary commission. [1987 c.799 Â§7; 2007 c.239 Â§14]

Â Â Â Â Â  Note: The amendments to 267.263 by section 14, chapter 239, Oregon Laws 2007, become operative July 1, 2008. See section 16, chapter 239, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  267.263. Notwithstanding ORS 199.425, the alteration of the boundaries of a district under ORS 267.250 to 267.263 is not subject to the jurisdiction or review of a local government boundary commission.

Â Â Â Â Â  267.265 Use of moneys derived from withdrawal of territory from district. The savings derived from the cessation of service under an ordinance adopted under ORS 267.257 shall be used to improve service in the remaining portions of the district. Nothing in this section shall prevent the district from exercising its normal budgetary authority to adjust service levels. [1987 c.799 Â§8]

Â Â Â Â Â  Note: 267.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Finances)

Â Â Â Â Â  267.300 Authority of district to finance system. (1) Subject to restrictions in the Oregon Constitution, a district board may finance construction, acquisition, purchase, lease, operation and maintenance of a mass transit system and related facilities for the purposes authorized under ORS 267.010 to 267.390 by:

Â Â Â Â Â  (a) Levy of ad valorem taxes under ORS 267.305.

Â Â Â Â Â  (b) Service charges and user fees collected under ORS 267.320.

Â Â Â Â Â  (c) Use of the revolving fund authorized under ORS 267.310.

Â Â Â Â Â  (d)
Sale
of bonds under ORS 267.330 to 267.345.

Â Â Â Â Â  (e) Levy of business license fees under ORS 267.360.

Â Â Â Â Â  (f) Levy of a tax measured by net income under ORS 267.370.

Â Â Â Â Â  (g) Levy of a tax measured by employer payrolls under ORS 267.380, 267.385 and 267.420.

Â Â Â Â Â  (h) Use of funds accepted under ORS 267.390.

Â Â Â Â Â  (i) Short-term borrowings under ORS 267.400.

Â Â Â Â Â  (j) Levy of a tax measured by net earnings from self-employment under ORS 267.380 and 267.385.

Â Â Â Â Â  (k) Any combination of the provisions of paragraphs (a) to (j) of this subsection.

Â Â Â Â Â  (2) All or any part of the funds raised or received by the district under subsection (1)(a) to (k) of this section may be expended by the district for the purpose of financing the construction, reconstruction, improvement, repair, maintenance, operation and use of the primary transit supportive system. However, only those funds raised or received by the district that are restricted by the Oregon Constitution for the purpose of financing the construction, reconstruction, operation and use of public highways, roads, streets and roadside rest areas may be expended by the district for the secondary transit supportive system. As used in this subsection:

Â Â Â Â Â  (a) ÂTransit supportive systemÂ means those facilities in any county in which a district operates that constitute the surface transportation system in the county, including highways, roads, streets, roadside rest areas, park-and-ride stations, transfer stations, parking lots, malls and skyways.

Â Â Â Â Â  (b) ÂPrimary transit supportive systemÂ means those facilities upon which or adjacent to which the district physically operates.

Â Â Â Â Â  (c) ÂSecondary transit supportive systemÂ means the remainder of those facilities that constitute the surface transportation system, but over which the districtÂs operation or facilities are not physically present. [1969 c.643 Â§23; 1975 c.752 Â§1; 1983 c.323 Â§1; 1983 c.749 Â§1; 1987 c.825 Â§1; 1989 c.869 Â§1]

Â Â Â Â Â  267.302 Restrictions on financing for districts formed under ORS 267.107. If a mass transit district was initiated by a resolution pursuant to ORS 267.107, the district shall not use any method of financing under ORS 267.300 other than a method of financing authorized to be used under ORS 267.300 (1)(b), (h) to (j) without first obtaining authorization at a properly called election held for that purpose. [1975 c.632 Â§2a; 1979 c.585 Â§3; 1983 c.323 Â§2; 1983 c.749 Â§2; 1987 c.825 Â§2]

Â Â Â Â Â  267.305 Levy, collection, enforcement of ad valorem taxes. (1) A district may assess, levy and collect taxes each year on the assessed value of all taxable property within the limits of the district or the service area of the district. The proceeds of the tax shall be applied in carrying out the purposes of ORS 267.010 to 267.390.

Â Â Â Â Â  (2) The district may annually also assess, levy and collect a tax without limitation upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of the bonds maturing within the year. The tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of bonds.

Â Â Â Â Â  (3) Any taxes needed shall be levied in each year and returned to the county officer, whose duty it is to extend the tax roll, by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) All taxes levied by a district shall become payable at the same time and be collected by the same officer who collects county taxes, and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property shall be subject to sale for nonpayment of taxes levied by a district in like manner and with like effect as in the case of county and state taxes. [1969 c.643 Â§25; 1981 c.804 Â§77]

Â Â Â Â Â  267.310 Revolving fund; authority to levy ad valorem taxes for fund. For the purpose of establishing a revolving fund to provide money to finance the planning and construction, acquisition, purchase or lease of a mass transit system, a district board may levy an ad valorem tax of not to exceed in any one year three-twentieth of one percent (0.0015) of real market value of all taxable property within the district. The revenue derived from such taxes shall be credited to a revolving fund, and shall be disbursed by the district board and used only for the purpose for which levied. [1969 c.643 Â§27; 1991 c.459 Â§364]

Â Â Â Â Â  267.320 User charges, fees and tolls; persons over 65. (1) Except as otherwise provided in this section, to carry out the powers granted by ORS 267.010 to 267.390, the district board may by ordinance impose and may collect user charges, fees and tolls from those who are served by or use the transit system and other facilities and services of the district.

Â Â Â Â Â  (2) The district shall not charge a person over 65 years of age a fee of more than 50 percent of the regular fee for transportation provided by the district. The maximum fee established by this subsection does not apply on any weekday, Monday through Friday, between the hours of 5 a.m. and 9 a.m. or between the hours of 3 p.m. and 7 p.m. [1969 c.643 Â§26; 1973 c.474 Â§1; 1975 c.124 Â§1; 1975 c.169 Â§1; 1981 c.634 Â§1; 2003 c.14 Â§131]

Â Â Â Â Â  267.325 Lease purchase agreements. For the purpose of financing the design, engineering, acquisition, construction and installation of any mass transit system, a district may enter into lease purchase agreements for such term of years as the board may determine. The lease purchase payments payable by a district under any such lease purchase agreement may be payable out of any funds of the district, including without limitation any operating revenues, tax revenues or grants. [1989 c.899 Â§2]

Â Â Â Â Â  267.330 General obligation bonds; conditions; interest rate; payment of principal and interest; pledge of net revenue. (1) To carry out any of the powers granted by ORS 267.010 to 267.390, a district, when authorized at any properly called election held for the purpose, may borrow money, and sell and dispose of general obligation bonds. Outstanding bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the district.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the district board in behalf of the district as authorized by the electors thereof. The bonds shall mature serially within not to exceed 30 years from issue date. However, for an indebtedness to the federal government or this state, the district may issue one or more bonds of the denominations agreed upon. Bonds shall bear interest at a rate, payable semiannually, as the board shall determine. The bonds shall be so conditioned that the district shall promise and agree therein to pay to the bearer at a place named therein, the principal sum, with interest at the rate named therein, payable semiannually, in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may by resolution of the board, which resolution shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of the district. The district board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [1969 c.643 Â§28; 1983 c.347 Â§19; 1991 c.459 Â§365]

Â Â Â Â Â  267.334 Electoral approval for issuance of general obligation bonds by Tri-Met to fund extension of light rail. (1) If the line extending Tri-MetÂs regional light rail system north from Clackamas County, Oregon, is not part of a phased project that will serve both the Portland metropolitan region and Clark County, Washington, then prior to the issuance by Tri-Met of any general obligation bonds to fund its share of the line extending Tri-MetÂs regional light rail system north from Clackamas County, Oregon, Tri-Met shall submit to its electors the question of the issuance of such general obligation bonds.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) Â
Portland
metropolitan regionÂ means the area within the urban growth boundary established by Metro as that boundary existed on July 1, 1995.

Â Â Â Â Â  (b) ÂMetroÂ means the metropolitan service district created under ORS chapter 268 and exercising home rule charter powers.

Â Â Â Â Â  (c) ÂTri-MetÂ means the Tri-County Metropolitan Transportation District of Oregon, a mass transit district created under ORS chapter 267. [Formerly 197.587]

Â Â Â Â Â  Note: 267.334 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 267 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  267.335 Authority to issue revenue bonds; interest-bearing warrants. (1) In addition to the authority to issue general obligation bonds, after a vote of the people, a district may issue and sell revenue bonds and pledge as security therefor all or any part of the unobligated net revenue of the district. Revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district but they shall not be subject to the percentage limitation provided by ORS 267.330 applicable to issuance of general obligation bonds and shall not be a lien upon any property within the limits of the district. Such bonds shall be payable, both as to principal and interest, solely from the net revenues of the district remaining after payment of obligations having a priority and payment of all expenses of operation and maintenance of the district, including any taxes levied thereafter against the district. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from net revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (2) In lieu of issuing bonds secured by unobligated net revenue under subsection (1) of this section, the treasurer, when authorized by the board, may execute and issue interest-bearing warrants drawn against funds created by and for operation and maintenance of the mass transit system in excess of current cash on hand, but not in an amount exceeding one-half of the estimated annual gross revenue for operation of the mass transit system for the next ensuing year. [1969 c.643 Â§29]

Â Â Â Â Â  267.340 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district board without submitting to the electors the question of authorizing the issuance of the bonds. [1969 c.643 Â§30]

Â Â Â Â Â  267.345 Issuance of bonds. All general obligation and revenue bonds, including refunding bonds, issued under ORS 267.330 to 267.345 shall be issued as prescribed in ORS chapter 287A. [1969 c.643 Â§31; 2007 c.783 Â§84]

Â Â Â Â Â  267.360 Business, trade, occupational and professional licenses and fees; exceptions. To carry out any of the powers granted by ORS 267.010 to 267.390, a district may by ordinance raise revenue by licensing and imposing a fee on any business, trade, occupation and profession carried on or practiced in the district. This section does not empower a district to require licenses of or impose fees on companies that are licensed by the state under ORS 731.358 or 731.362 to transact insurance, as defined in ORS 731.146, or to require licenses of or impose fees upon the representatives of such companies who are not residents of the district. [1969 c.643 Â§32]

Â Â Â Â Â  267.370 District taxing authority. (1) To carry out any of the powers granted by ORS 267.010 to 267.390, a district may by ordinance impose a tax:

Â Â Â Â Â  (a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

Â Â Â Â Â  (b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

Â Â Â Â Â  (2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

Â Â Â Â Â  (3) Any ordinance adopted pursuant to subsection (1) of this section shall require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

Â Â Â Â Â  (4) The district shall allow a credit against the tax imposed pursuant to this section, in an amount equal to the employerÂs payroll tax paid to the district by the taxpayer.

Â Â Â Â Â  (5) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

Â Â Â Â Â  (6) An ordinance adopted under this section shall not declare an emergency. [1969 c.643 Â§33; 1971 c.600 Â§1; 1975 c.752 Â§2]

Â Â Â Â Â  267.380 Definitions for ORS 267.380 and 267.385. (1) As used in ORS 267.380 and 267.385, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂEmployerÂ means:

Â Â Â Â Â  (A) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done;

Â Â Â Â Â  (B) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.162 to 316.221; or

Â Â Â Â Â  (C) The State of Oregon or any political subdivision in this state, except for a school district as defined in ORS 255.005 (9), with respect to work performed within the district by an employee of the State of Oregon or of the political subdivision.

Â Â Â Â Â  (b) ÂEmployerÂ does not include an organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996, except that ÂemployerÂ does include hospitals.

Â Â Â Â Â  (c) ÂWagesÂ means remuneration for services performed by an employee for the employer, including the cash value of all remuneration paid in any medium other than cash.

Â Â Â Â Â  (d) ÂNet earnings from self-employmentÂ has the same meaning as in section 1402 of the Internal Revenue Code of 1986, as that section was in effect and operative on December 31, 1988. For the purposes of computing net earnings from self-employment, a district may by ordinance from time to time adopt definitions of the terms used in section 1402.

Â Â Â Â Â  (e) ÂIndividualÂ means any natural person.

Â Â Â Â Â  (2) As used in this section and ORS 267.385, ÂwagesÂ does not include remuneration paid:

Â Â Â Â Â  (a) For services performed in the employ of the United States of America and institutions (excluding hospitals) exempt from taxation under section 501(c)(3) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (b) For domestic service in a private home if the total amount paid to such employee is less than $1,000 a year.

Â Â Â Â Â  (c) For casual labor not in the course of the employerÂs trade or business.

Â Â Â Â Â  (d) For services performed wholly outside of the district.

Â Â Â Â Â  (e) To an employee whose services to the employer consist solely of seasonal labor in connection with the planting, cultivating or harvesting of agricultural crops.

Â Â Â Â Â  (f) To seamen who are exempt from garnishment, attachment or execution under title 46, United States Code.

Â Â Â Â Â  (g) To individuals temporarily employed as emergency firefighters.

Â Â Â Â Â  (h) If the remuneration is not subject to withholding under ORS chapter 316.

Â Â Â Â Â  (i) To employeesÂ trusts exempt from taxation under section 401 of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (j) If the remuneration is not wages under section 3121(a)(5)(I) of the Internal Revenue Code, as amended and in effect on December 31, 1996.

Â Â Â Â Â  (3) ÂNet earnings from self-employmentÂ does not include income:

Â Â Â Â Â  (a)(A) From activities wholly outside of the district.

Â Â Â Â Â  (B) That is wages.

Â Â Â Â Â  (C) That would be wages under section 3121 of the Internal Revenue Code, as amended and in effect on December 31, 1990, but for the provisions of section 3121(b)(8)(A) of the Internal Revenue Code.

Â Â Â Â Â  (b) That is not net earnings from self-employment under section 1402(a)(8) of the Internal Revenue Code by reason of the amendments to section 1402 by section 1456 of the Small Business Job Protection Act of 1996 (P.L. 104-188).

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, ÂwagesÂ includes:

Â Â Â Â Â  (a) Any amount included in the definition of ÂwagesÂ under section 3121 of the Internal Revenue Code, as defined in ORS 316.012, by reason of the provisions of section 3121(a)(5)(C), 3121(a)(5)(D), 3121(v)(1)(A), 3121(v)(1)(B), 3121(v)(3)(A), 3121(a)(5)(E) or 3121(a)(5)(H) of the Internal Revenue Code; or

Â Â Â Â Â  (b) Any amount deferred under a nonqualified deferred compensation plan.

Â Â Â Â Â  (5) Any amount taken into account as wages by reason of subsection (4) of this section and the income attributable thereto shall not afterwards be treated as wages under this section. [1969 c.643 Â§34; 1971 c.600 Â§2; 1973 c.573 Â§2; 1979 c.766 Â§1; 1981 c.907 Â§2; 1987 c.293 Â§69; 1989 c.869 Â§2; 1991 c.457 Â§23a; 1993 c.18 Â§47; 1997 c.839 Â§39]

Â Â Â Â Â  267.385 Employer payroll tax; collection; enforcement. (1) To carry out the powers granted by ORS 267.010 to 267.390, a district may by ordinance impose an excise tax on every employer equal to not more than seven-tenths of one percent of the wages paid with respect to the employment of individuals. For the same purposes, a district may by ordinance impose a tax on each individual equal to not more than seven-tenths of one percent of the individualÂs net earnings from self-employment.

Â Â Â Â Â  (2) No employer shall make a deduction from the wages of an employee to pay all or any portion of a tax imposed under this section.

Â Â Â Â Â  (3) The provisions of ORS 305.620 are applicable to collection, enforcement, administration and distribution of a tax imposed under this section.

Â Â Â Â Â  (4) At any time an employer or individual fails to remit the amount of taxes when due under an ordinance of the district board imposing a tax under this section, the Department of Revenue may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued and may be enforced in the same manner and have the same force and effect as prescribed with respect to warrants for the collection of delinquent state income taxes.

Â Â Â Â Â  (5) Any ordinance adopted under subsection (1) of this section shall require an individual having net earnings from self-employment from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net earnings to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675. Such ordinance shall give the individual the option of apportioning income based on a single factor designated by the ordinance.

Â Â Â Â Â  (6) Any ordinance adopted under subsection (1) of this section with respect to net earnings from self-employment may impose a tax for a taxable year measured by each individualÂs net earnings from self-employment for the prior taxable year, whether such prior taxable year begins before or after November 1, 1981, or such ordinance.

Â Â Â Â Â  (7) Any ordinance imposing a tax authorized by subsection (1) of this section shall not apply to any business, trade, occupation or profession upon which a tax is imposed under ORS 267.360.

Â Â Â Â Â  (8) The district board may not adopt an ordinance increasing a tax authorized by subsection (1) of this section unless the board makes a finding that the economy in the district has recovered to an extent sufficient to warrant the increase in tax. In making the finding, the board shall consider regional employment and income growth. [1969 c.643 Â§35; 1981 c.907 Â§3; 2003 c.576 Â§197; 2003 c.739 Â§7]

Â Â Â Â Â  Note: Sections 8 and 9, chapter 739, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 8. Notwithstanding ORS 267.385 (1) and subject to ORS 267.260 (3) and (6), an increase in any tax imposed on wages or on net earnings from self-employment that is authorized by a mass transit district under ORS 267.385 (1) on or after January 1, 2004, must be phased in over a 10-year period. The district shall by ordinance set forth the increments by which the increase in tax is phased in. Subject to ORS 267.260 (3) and (6), each increment may not increase the rate of tax by more than 0.02 percent. [2003 c.739 Â§8]

Â Â Â Â Â  Sec. 9. Section 8 of this 2003 Act is repealed on January 2, 2014. [2003 c.739 Â§9]

Â Â Â Â Â  267.390 Acceptance of funds from
United States
. The district may:

Â Â Â Â Â  (1) Accept, without limitation by any other provision of ORS 267.010 to 267.390 requiring approval of indebtedness, any contributions or loans from the United States for the purpose of carrying out any provision of ORS 267.010 to 267.390; and

Â Â Â Â Â  (2) Do anything that the board considers necessary in order to avail itself of aid, assistance or cooperation under this section under any federal law. [1969 c.643 Â§37]

Â Â Â Â Â  267.395 [1969 c.643 Â§38; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  267.400 Authority to issue short-term obligations; conditions. (1) A district may borrow moneys by issuing notes, warrants or other obligations:

Â Â Â Â Â  (a) In anticipation of taxes or other revenues, including but not limited to grants awarded by the state or federal government; or

Â Â Â Â Â  (b) To refund obligations authorized under this section.

Â Â Â Â Â  (2) To secure obligations authorized under this section a district may:

Â Â Â Â Â  (a) Pledge as primary security for the obligations the taxes and other revenues in anticipation of which the obligations are issued, including but not limited to grants from the state or federal government;

Â Â Â Â Â  (b) Pledge as secondary security for the obligations the taxes and other revenues of the district other than those in anticipation of which the obligations are issued;

Â Â Â Â Â  (c) Segregate any pledged funds in separate accounts which may be held by the district or third parties;

Â Â Â Â Â  (d) Establish any reserves deemed necessary by the district for the payment of the obligations; and

Â Â Â Â Â  (e) Adopt resolutions containing covenants and provisions for protection and security of the holders of obligations, which shall constitute enforceable contracts with such holders.

Â Â Â Â Â  (3) Each issue of obligations authorized by this section:

Â Â Â Â Â  (a) If issued in anticipation of taxes, shall not be issued prior to, and shall mature not later than the end of, the fiscal year in which the taxes are expected to be received;

Â Â Â Â Â  (b) If issued in anticipation of other revenues, including grants for operating purposes from the state or federal government, shall not be issued more than one year prior to the time at which the district expects to receive the last installment of the revenues or grants in anticipation of which the obligations are issued, and shall mature not more than one year after the date of issue;

Â Â Â Â Â  (c) If issued in anticipation of capital improvement grants from the state or federal government, shall not be issued more than 30 months prior to the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, and shall mature no later than 30 months after the date of issue or six months after the time at which the district expects to receive the last installment of the capital improvement grant in anticipation of which the obligations are issued, whichever is earlier;

Â Â Â Â Â  (d) If issued in anticipation of taxes or revenues other than grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of taxes or such other revenues budgeted to be received by the district and in anticipation of which such obligations are issued; and

Â Â Â Â Â  (e) If issued in anticipation of grants from the state or federal government, shall not be issued in an amount greater than 80 percent of the amount of such grants.

Â Â Â Â Â  (4) Except as this section otherwise specifically provides, obligations authorized by this section may be in any form and contain any terms, including provisions for the varying of interest rates in accordance with any index, bankersÂ loan rate or other standard. A district may issue and sell as part of a single offering obligations in anticipation of two or more grants from the state or federal government, in which event the obligations constituting a part of the offering shall be issued as separate series with one series corresponding to each grant in anticipation of which the obligations are issued. A district may only pledge as primary security for a series of obligations constituting part of a single offering the grant in anticipation of which such series is issued. For purposes of subsection (3) of this section, each series of obligations constituting part of a single offering shall be a separate issue of obligations.

Â Â Â Â Â  (5) When the taxes or other revenues, including grants from the state or federal government, in anticipation of which the obligations authorized by this section are issued are not received by the district at such time or in such amounts as will enable the district to pay the obligations at maturity, the district shall, to the extent available, first apply to the payment of the obligations the taxes or other revenues in anticipation of which such obligations were issued, and the district may pay the balance owing under such obligations out of any other taxes or revenues available for such purpose.

Â Â Â Â Â  (6) The district may contract with third parties to serve as issuing, paying and authenticating agents for any obligations authorized by this section.

Â Â Â Â Â  (7) Obligations authorized by this section shall be issued as prescribed in ORS chapter 287A.

Â Â Â Â Â  (8) Any pledge made pursuant to subsection (2) of this section shall be valid and binding from and after the date of issue of the obligations secured by such pledge and the taxes or other revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any pledge made pursuant to subsection (2) of this section shall be valid and binding against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof.

Â Â Â Â Â  (9) The district shall deposit, when received, a portion of the taxes or other revenues in anticipation of which the obligations authorized by this section are issued in a separate account. Deposits to the account shall be made according to a schedule which requires that not less than 100 percent of such taxes or other revenues received by the district after the estimated date of the districtÂs maximum cumulative cash flow deficit be placed in the account until sufficient amounts are in the account to pay principal and interest due on the obligations at maturity. The schedule shall be established by the district in its proceedings to issue the obligations. Moneys in the account shall be used only to pay principal and interest on the obligations, and may be pledged by the district for such purpose. [1983 c.323 Â§4; 1985 c.433 Â§1; 2007 c.783 Â§85]

Â Â Â Â Â  267.410 Certain districts authorized to impose employer payroll tax on state agencies and political subdivisions. ORS 267.300, 267.380 and 267.410 to 267.430 apply only to a mass transit district situated in a standard metropolitan statistical area with a population exceeding 400,000. [1989 c.869 Â§7]

Â Â Â Â Â  267.420 Employer payroll tax on State of
Oregon
and political subdivisions; requirements for tax ordinance. (1) Any ordinance imposing an employer payroll tax on an entity described in ORS 267.380 (1)(a)(C) shall be adopted not less than six months prior to the beginning of the fiscal year of the mass transit district within which the employer payroll tax becomes effective.

Â Â Â Â Â  (2)(a) Any ordinance imposing an employer payroll tax on an entity described in ORS 267.380 (1)(a)(C) shall provide that for each of the four fiscal years after the fiscal year in which the employer payroll tax was first imposed, the entity shall pay the applicable percentage of the amount of employer payroll tax which, without regard to this section, it would have been required to pay under the law.

Â Â Â Â Â  (b) The applicable percentage shall be determined in accordance with the following table:

______________________________________________________________________________

Â Â Â Â Â  Number of fiscal yearsÂ Â Â Â Â  The applicable

Â Â Â Â Â  after the fiscal yearÂ Â Â Â Â Â Â Â Â Â  percentage is:

Â Â Â Â Â  in which the employer

Â Â Â Â Â  payroll tax is first

Â Â Â Â Â  imposed:

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TwoÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  40

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ThreeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  60

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FourÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  80

______________________________________________________________________________

Â Â Â Â Â  (c) In the fifth fiscal year after the fiscal year in which the employer payroll tax is first imposed on an entity described in ORS 267.380 (1)(a)(C) and in any subsequent fiscal year, the applicable percentage shall be 100 percent. [1989 c.869 Â§4]

Â Â Â Â Â  267.430 Certain state agencies exempt from employer payroll tax. ORS 267.300, 267.380, 267.410 to 267.430 do not apply to entities described in ORS 267.380 (1)(a)(C) that made, and that continue to make, payments under the provisions of ORS 291.405 and 291.407 equivalent to the rate in effect on January 1, 1989. If a mass transit district or transportation district does not collect a tax under ORS 267.300 (1)(g) or 267.615 (1)(g), ORS 267.300, 267.380 and 267.410 to 267.430 do not affect payment under ORS 291.405 and 291.407. [1989 c.869 Â§6]

TRANSPORTATION DISTRICTS

(Generally)

Â Â Â Â Â  267.510 Definitions for ORS 267.510 to 267.650. As used in ORS 267.510 to 267.650:

Â Â Â Â Â  (1) ÂDistrictÂ means a transportation district established under ORS 267.510 to 267.650.

Â Â Â Â Â  (2) ÂSystemÂ means the equipment, facilities and other property constructed, erected or acquired by the district and to be used in the transport of passengers. [1974 c.9 Â§1]

Â Â Â Â Â  267.515 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [Amended by 1983 c.350 Â§128]

Â Â Â Â Â  267.517 Use of alternative fuels for certain district vehicles; exceptions; annual report; application to all district vehicles. (1) To the maximum extent possible, motor vehicles subject to the control of a transportation district established under ORS 267.510 to 267.650 having a city within the district with a population exceeding 30,000 shall use alternative fuel for operation.

Â Â Â Â Â  (2) To the extent that it is economically and technologically possible, all motor vehicles purchased or leased by the board of the district shall be capable of using alternative fuel. However, this subsection does not apply if the vehicle will be primarily used in an area that does not have and cannot reasonably be expected to establish an alternative fuel refueling station or if the district is unable to secure financing sufficient to cover additional costs resulting from the requirement of this subsection.

Â Â Â Â Â  (3) Prior to July 1 of each year, the board of the district shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (a) The number of purchases and leases of vehicles capable of using alternative fuel;

Â Â Â Â Â  (b) The number of conversions of vehicles from the use of gasoline or diesel fuel to the use of alternative fuel;

Â Â Â Â Â  (c) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (d) Any other information required by the Department of Environmental Quality and the State Department of Energy to carry out their functions under subsection (4) of this section.

Â Â Â Â Â  (4) If the Department of Environmental Quality and State Department of Energy determine that the use of alternative fuel required by this section has been effective in reducing total annual motor vehicle emissions in the district, the motor vehicles subject to the control of the board of the district shall be capable of using alternative fuel, to the maximum extent possible.

Â Â Â Â Â  (5) The board of the district shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

Â Â Â Â Â  (6) As used in this section, Âalternative fuelÂ means any fuel determined by the Department of Environmental Quality to be less polluting than conventional gasoline, including but not necessarily limited to reformulated gasoline, low sulfur diesel fuel, natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity. [1991 c.730 Â§4; 2003 c.186 Â§13]

(Formation)

Â Â Â Â Â  267.520 Method of forming district. (1) In addition to initiatory action authorized by ORS 198.705 to 198.955, proceedings to establish a district may be initiated by a resolution adopted by the governing body of the most populous city in the proposed district and filed with the county governing body, petitioning that body to call the election; or

Â Â Â Â Â  (2) The petition or resolution initiating formation shall request, if the district is to impose operating taxes, that the election to establish the district include a proposed permanent rate limit for operating taxes for the district within the meaning of section 11 (3), Article XI of the Oregon Constitution. If the petition or resolution does so, the proposition to be voted on at the election shall include a proposed permanent rate limit for the district, in accordance with the petition or resolution. [1974 c.9 Â§4; 1997 c.541 Â§360]

Â Â Â Â Â  267.530 Establishment of permanent tax rate limit at time of formation. If a district is to impose operating taxes, a permanent rate limit on operating taxes within the meaning of section 11 (3), Article XI of the Oregon Constitution, shall be established for a district at the same election at which the district is established. If the petition or resolution for initiating proceedings to establish the district contains a proposed permanent rate limit, the county governing body that calls the election shall confer about the rate limit with the governing bodies of all counties and cities having territory in the proposed district and shall then determine the rate limit to be proposed for the district. The proposition submitted to the electors of the district for the purpose of establishing the district shall propose the rate limit specified by the county governing body. The rate limit so proposed shall be the permanent rate limit for operating taxes for the district within the meaning of section 11 (3), Article XI of the Oregon Constitution, if the district is established in an election that is in compliance with section 11 (8), Article XI of the Oregon Constitution. [1974 c.9 Â§5; 1997 c.541 Â§361]

(Board)

Â Â Â Â Â  267.540 Governing body; term; vacancies; chairperson; rules of procedure; report to legislature. (1) The governing body of a district shall consist of seven members elected from the district at large for four-year terms. Vacancies shall be filled by the governing body under ORS 198.320.

Â Â Â Â Â  (2) The chairperson of the county governing body that calls the election on establishing the district shall convene the first meeting of the district governing body and shall serve as chairperson of the first meeting until the members choose a permanent chairperson.

Â Â Â Â Â  (3) At its first meeting after July 1 each year the district governing body shall choose a chairperson for the ensuing year. The chairperson shall be the presiding officer of the governing body and have whatever additional functions the governing body prescribes.

Â Â Â Â Â  (4) The governing body may adopt and enforce rules of procedure governing its proceedings.

Â Â Â Â Â  (5) The district board shall report biennially to the Legislative Assembly the activities of the district. [1974 c.9 Â§6; 1975 c.737 Â§4; 1983 c.350 Â§125]

(Powers)

Â Â Â Â Â  267.550 Status of district. (1) A transportation district has full power to carry out the objectives of its formation and to that end may have and use a seal, have perpetual succession, sue and be sued in its own name, and enter into contracts.

Â Â Â Â Â  (2) Except as ORS 267.510 to 267.650 provide to the contrary, the powers of the district shall be vested in the governing body of the district.

Â Â Â Â Â  (3) A transportation district formed under ORS 267.510 to 267.650 shall be considered a district for all purposes in ORS chapter 198. [1974 c.9 Â§8; 1975 c.737 Â§5; 1983 c.350 Â§126; 2003 c.802 Â§95]

Â Â Â Â Â  267.560 General powers. A transportation district may provide public transportation and terminal facilities for public transportation including local aspects thereof transferred to the district by one or more other public bodies as defined in ORS 174.109, through agreements in accordance with ORS 267.510 to 267.650. [1974 c.9 Â§9; 2003 c.802 Â§96]

Â Â Â Â Â  267.570 Powers relating to public transportation. (1) For purposes of public transportation, a district may:

Â Â Â Â Â  (a) Contract with the
United States
or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any system.

Â Â Â Â Â  (b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the system of the district.

Â Â Â Â Â  (c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (d) Fix and collect charges for the use of the system.

Â Â Â Â Â  (e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the system within or outside the district.

Â Â Â Â Â  (f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

Â Â Â Â Â  (g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by ORS 267.510 to 267.650.

Â Â Â Â Â  (2) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city. [1974 c.9 Â§10; 1979 c.344 Â§2]

Â Â Â Â Â  267.575 Preparation of public transit system plan; contents; revision. (1) A district shall, within a reasonable time after formation, prepare a broad, general plan for a public transit system for the district. The plan shall be prepared in cooperation with the Department of Transportation and cities and counties located within and adjacent to the district.

Â Â Â Â Â  (2) The plan shall show existing and proposed transit systems of the district and of other public and private agencies relating to public transit. It shall demonstrate a basis for the coordination and planning of future construction, improvement and equipment acquisition of the district, governmental agencies and private interests to assure maximum efficiency and use of public transit in the district. The plans shall be based on the needs of the district and take into consideration the plans and programs, if any, developed by the Department of Transportation and cities and counties located within and adjacent to the district. The district may have access to all information, statistics, plans and data in the possession of or available to any state agency or public corporation which is pertinent to the preparation of the plan and may reimburse the agency or corporation for any expense incurred in cooperating with the board.

Â Â Â Â Â  (3) The district board shall revise the plan as necessary for the proper control, utilization, development and improvement of the district transit system. [1975 c.737 Â§3]

Â Â Â Â Â  267.580 Employees. The governing body of a district may employ whatever administrative, clerical, technical and other assistance is necessary for the proper functioning of the district, on whatever terms the governing body considers in the best interests of the district. [1974 c.9 Â§7]

Â Â Â Â Â  267.590 Interagency agreements. A district may contract with any public or private agency for the agency to operate any facility or perform any function that the district is authorized to operate or perform. By contract the district may assume any function of any public corporation, city or county in the district that the district has power to assume under ORS 267.510 to 267.650. [1974 c.9 Â§11]

Â Â Â Â Â  267.600 [1974 c.9 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  267.610 Exemption from public utility regulation. Transportation facilities operated by a district, including the rates and charges made by the district and the equipment operated by the district, and transportation facilities operated for a district by a private operator pursuant to a contract between the operator and the district, including the rates and charges made by the operator pursuant to the contract, and the equipment operated pursuant to the contract, shall not be subject to the laws of this state regulating public utilities, including those laws administered by the Public Utility Commission of Oregon. [1974 c.9 Â§2]

(Finances)

Â Â Â Â Â  267.615 Financing methods. (1) For the purpose of performing any of the powers conferred by ORS 267.510 to 267.650, a transportation district may use any of the following methods of financing:

Â Â Â Â Â  (a) Service charges and user fees collected under ORS 267.570 (1)(d).

Â Â Â Â Â  (b) Levy ad valorem taxes under ORS 267.620.

Â Â Â Â Â  (c) Use of a revolving fund as authorized for mass transit districts under ORS 267.310.

Â Â Â Â Â  (d)
Sale
of bonds under ORS 267.630 and 267.640.

Â Â Â Â Â  (e) Levy of business license fees as authorized for mass transit districts under ORS 267.360.

Â Â Â Â Â  (f) Levy of a tax measured by net income as authorized for mass transit districts under ORS 267.370.

Â Â Â Â Â  (g) Levy of a tax measured by employer payrolls as authorized for mass transit districts under ORS 267.380 and 267.385.

Â Â Â Â Â  (h) Acceptance and use of any contributions or loans from the United States, without limitation by any other provision of ORS 267.510 to 267.650 requiring approval of indebtedness.

Â Â Â Â Â  (i) Any combination of the provisions of paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (2) A district shall not use any method of financing authorized under subsection (1)(c) to (g) of this section without first obtaining authorization at a properly called election held for that purpose. [1975 c.737 Â§2; 1981 c.512 Â§1]

Â Â Â Â Â  267.620 Power to levy taxes. (1) A district may levy annually an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. The district may also annually assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds previously issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of the interest and principal of bonds issued by the corporation, but the corporation may apply any funds it may have towards the payment of principal and interest of any such bonds.

Â Â Â Â Â  (2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property. [1974 c.9 Â§12; 1991 c.459 Â§366]

Â Â Â Â Â  267.622 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§13]

Â Â Â Â Â  267.630 Issuance and sale of bonds. (1) For the purpose of performing any service that the district has power to perform, the district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale of general obligation bonds. Such bonds shall never exceed in the aggregate 10 percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207. The bonds shall be so conditioned that the district shall promise and agree therein to pay the bearer at a place named therein payable semiannually in accordance with the tenor and terms of the interest coupons attached. The bonds shall mature serially not to exceed 30 years from the date of issue.

Â Â Â Â Â  (2) For the purpose of performing any of the powers conferred by ORS 267.510 to 267.650 a district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale also of revenue bonds and to pledge as security therefor, all or any part of the unobligated net income or revenue of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district but they shall be payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the corporate limits of the district and shall be payable solely from such part of revenues of the corporation as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the corporation. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (3) All general obligation bonds and revenue bonds shall be issued as prescribed in ORS chapter 287A. [1974 c.9 Â§13; 1983 c.347 Â§20; 1991 c.459 Â§367; 2007 c.783 Â§86]

Â Â Â Â Â  267.640 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district governing body without submitting to the electors the question of authorizing the issuance of the bonds. [1974 c.9 Â§14]

Â Â Â Â Â  267.650 Finance elections. Elections for the purpose of voting on the question of borrowing funds by issuance and sale of general obligation bonds or revenue bonds shall be called by the governing body. [1974 c.9 Â§15]

PENALTIES

Â Â Â Â Â  267.990 Penalties. Any person violating a police ordinance of a mass transit district is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $250. [1969 c.643 Â§18(1)]

_______________



Chapter 268

Chapter 268 Â Metropolitan Service Districts

2007 EDITION

METROPOLITAN SERVICE DISTRICTS

PUBLIC ORGANIZATIONS FOR COMMUNITY SERVICE

GENERAL PROVISIONS

268.010Â Â Â Â  Short title

268.020Â Â Â Â  Definitions

268.030Â Â Â Â  Purpose of chapter; limitation on number of districts; purpose of districts

268.040Â Â Â Â  Exemption from public utility regulation

268.060Â Â Â Â  Costs of elections

EMPLOYEE RIGHTS AND BENEFITS

268.220Â Â Â Â  EmployeesÂ rights when district assumes a function of another public corporation, city or county

268.230Â Â Â Â  District to protect employeesÂ rights when an operating public transportation system is acquired

268.240Â Â Â Â  PERS membership for specified classes of district employees; conditions

POWERS

268.300Â Â Â Â  Existence, status and general powers of district

268.310Â Â Â Â  Powers of district

268.315Â Â Â Â  Authority of district to levy ad valorem tax

268.317Â Â Â Â  Solid and liquid waste disposal powers

268.318Â Â Â Â  District approval required for disposal, transfer or resource recovery site or facility; criteria

268.319Â Â Â Â  Reuse and recycling of electronic products

268.320Â Â Â Â  Elector approval of district actions

268.330Â Â Â Â  Powers when providing local aspects of service; powers for public transportation; tax refunds

268.340Â Â Â Â  Acquisition of property; condemnation procedure; authority to lease and dispose of property; right of entry to survey lands

268.343Â Â Â Â  Validation of certain easements acquired by district

268.345Â Â Â Â  Limitation on condemnation power for certain facilities

268.347Â Â Â Â  Boundary change within district and certain urban reserves; filing boundary change with county assessor and Department of Revenue

268.351Â Â Â Â  Definitions for ORS 268.347 and 268.354

268.354Â Â Â Â  Boundary change procedures; standards

268.357Â Â Â Â  Authority to sell certain information; marketing agreements; confidentiality

268.360Â Â Â Â  Authority to exercise police power; ordinances; effective dates; enforcement

268.370Â Â Â Â  Authority to take over transit system of mass transit district; effect of transfer order

268.380Â Â Â Â  Land-use planning goals and activities; coordination; review of local plans

268.385Â Â Â Â  District as regional planning coordinator

268.390Â Â Â Â  Planning for activities and areas with metropolitan impact; review of comprehensive plans; urban growth boundary; regional framework plans

268.393Â Â Â Â  Land use planning ordinance; notice to local governments and landowners

FINANCES

268.500Â Â Â Â  Levy, collection, enforcement of ad valorem taxes; limitation; classification of property

268.503Â Â Â Â  Vehicle registration fees

268.505Â Â Â Â  Income tax; rate limitation; elector approval required

268.507Â Â Â Â  Excise taxes

GENERAL OBLIGATION BONDS

268.520Â Â Â Â  Authority to issue and sell general obligation bonds

268.525Â Â Â Â  Refunding bonds

268.530Â Â Â Â  Bond elections

REVENUE BONDS

268.590Â Â Â Â  Credit enhancement of district bonds and other obligations

268.600Â Â Â Â  Issuance of revenue bonds; use of proceeds; status of bonds

268.610Â Â Â Â  Ordinance authorizing revenue bonds; content; special trust funds; trustees; enforcement

268.620Â Â Â Â  Form and content of bonds

268.630Â Â Â Â  Borrowing in anticipation of bond sale; bond anticipation notes; content; sale of notes

268.640Â Â Â Â
Sale
of revenue bonds

268.650Â Â Â Â  Bonds as obligation of a political subdivision

268.660Â Â Â Â  Effect of ORS 268.600 to 268.660

DISTRICT CHARTER

268.710Â Â Â Â  Electors of county may adopt, amend, revise or repeal district charter; limitation on certain actions

PENALTIES

268.990Â Â Â Â  Penalties; jurisdiction

GENERAL PROVISIONS

Â Â Â Â Â  268.010 Short title. This chapter may be referred to as the Metropolitan Service District Act of 1997. [1969 c.700 Â§1; 1997 c.833 Â§3]

Â Â Â Â Â  268.015 [1977 c.665 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.020 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂDistrictÂ means a metropolitan service district established under this chapter.

Â Â Â Â Â  (2) ÂDistrict charterÂ means a home rule charter enacted by the electors of a district under section 14, Article XI, Oregon Constitution.

Â Â Â Â Â  (3) ÂMetropolitan areaÂ means that area which on October 4, 1997, lies within the boundaries of Clackamas, Multnomah and
Washington
Counties
.

Â Â Â Â Â  (4) ÂImprovementÂ means the facilities and other property constructed, erected or acquired by and to be used in the performance of services authorized to be performed by a district.

Â Â Â Â Â  (5) ÂMetropolitan significanceÂ means having major or significant district-wide impact.

Â Â Â Â Â  (6) ÂPersonÂ means a public body as defined in ORS 174.109, individual, corporation, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (7) ÂRegional framework planÂ means the Metro regional framework plan defined in ORS 197.015 and any district ordinances that implement the plan. [1969 c.700 Â§2; 1977 c.665 Â§2; 1979 c.531 Â§3; 1987 c.349 Â§1; 1997 c.833 Â§4; 2003 c.802 Â§97]

Â Â Â Â Â  268.030 Purpose of chapter; limitation on number of districts; purpose of districts. (1) This chapter is enacted in order to provide a method of making available in metropolitan areas public services not adequately available through previously authorized governmental agencies.

Â Â Â Â Â  (2) To this end not more than one district may be established under this chapter in any metropolitan area.

Â Â Â Â Â  (3) Subject to the provisions of a district charter, a district, where formed, shall provide for those aspects of land use planning having metropolitan significance. [1969 c.700 Â§3; 1975 c.510 Â§1; 1977 c.95 Â§16; 1977 c.665 Â§3; 1977 c.782 Â§3; 1997 c.833 Â§5]

Â Â Â Â Â  268.040 Exemption from public utility regulation. Transportation facilities operated by a district, including the rates and charges made by the district and the equipment operated by the district, and transportation facilities operated for a district by a private operator pursuant to a contract between the operator and the district, including the rates and charges made by the operator pursuant to the contract, and the equipment operated pursuant to the contract, shall not be subject to the laws of this state regulating public utilities, including those laws administered by the Public Utility Commission of Oregon. [1969 c.700 Â§31]

Â Â Â Â Â  268.050 [1969 c.700 Â§28; 1981 c.173 Â§40; 1983 c.350 Â§129; 1989 c.328 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.060 Costs of elections. (1) The cost of elections to nominate or elect elected officials of the district shall be paid by the district.

Â Â Â Â Â  (2) When a district election is held on a district measure, the election shall be conducted under ORS chapter 255. [1977 c.665 Â§6a (enacted in lieu of 268.200); 1997 c.833 Â§6]

Â Â Â Â Â  268.070 [1989 c.321 Â§7; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.100 [1969 c.700 Â§4; 1971 c.727 Â§97; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.110 [1969 c.700 Â§5(1), (2); repealed by 1971 c.727 Â§203]

Â Â Â Â Â  268.115 [1969 c.700 Â§5(3), (4); repealed by 1971 c.727 Â§191]

Â Â Â Â Â  268.120 [1969 c.700 Â§6; 1971 c.727 Â§99; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.125 [1977 c.665 Â§14; repealed by 1991 c.15 Â§8]

Â Â Â Â Â  268.130 [1969 c.700 Â§7; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  268.150 [1977 c.665 Â§5 (enacted in lieu of 268.200); 1979 c.804 Â§7; 1981 c.353 Â§3a; 1981 c.375 Â§3; 1983 c.350 Â§130; 1985 c.808 Â§78; 1989 c.10 Â§1; 1989 c.321 Â§1; 1995 c.712 Â§101; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.160 [1977 c.665 Â§6 (enacted in lieu of 268.200); 1979 c.804 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.170 [1977 c.665 Â§20; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.180 [1977 c.665 Â§7 (enacted in lieu of 268.200); 1979 c.804 Â§9; 1981 c.375 Â§4; 1983 c.350 Â§131; 1987 c.349 Â§2; 1995 c.658 Â§100; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.190 [1977 c.665 Â§8 (enacted in lieu of 268.200); 1987 c.349 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.200 [1969 c.700 Â§9; repealed by 1977 c.665 Â§4 (268.060, 268.150, 268.160, 268.180, 268.190 and 268.312 enacted in lieu of 268.200)]

Â Â Â Â Â  268.210 [1969 c.700 Â§27; 1987 c.349 Â§6; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.215 [1987 c.349 Â§4; repealed by 1997 c.833 Â§27]

EMPLOYEE RIGHTS AND BENEFITS

Â Â Â Â Â  268.220 EmployeesÂ rights when district assumes a function of another public corporation, city or county. Except as otherwise provided by ORS 268.230, a district shall offer to employ every person who, on the date the district takes over a function of a public corporation, city or county in the district, is employed by the corporation, city or county to carry on the function. Where the district employs such a person, the employee shall remain an employee of the corporation, city or county for purposes of any pension or retirement plan the employee has been included in by the corporation, city or county and shall continue to have rights and benefits thereunder as if the person had remained an employee of the corporation, city or county, until the district provides a similar plan for its employees and the employee is included in the plan. Until the employee is so included, the district shall deduct from the compensation of the employee the amount the employee is required to pay under the plan of the corporation, city or county; shall pay that amount to the corporation, city or county, which shall credit the amount to the employee under the plan; and shall make whatever payments the plan calls for the employer to make. [1969 c.700 Â§30]

Â Â Â Â Â  268.225 [1979 c.804 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.230 District to protect employeesÂ rights when an operating public transportation system is acquired. When the district acquires an operating public transportation system, it shall make fair and equitable arrangements to protect the interests of employees and retired employees of the system. Such protective arrangements shall include, but shall not be limited to:

Â Â Â Â Â  (1) Preservation of rights, privileges and benefits, including continuation of pension rights and payment of benefits, existing under collective bargaining agreements, or otherwise;

Â Â Â Â Â  (2) Continuation of collective bargaining rights;

Â Â Â Â Â  (3) Protection of individual employees against a worsening of their positions with respect to their employment; and

Â Â Â Â Â  (4) Assurance of employment to persons employed by the mass transportation system acquired and priority of reemployment to persons previously employed. [1969 c.700 Â§29a]

Â Â Â Â Â  268.240 PERS membership for specified classes of district employees; conditions. (1) A district that is not participating in the Public Employees Retirement System may, by application to the board, include any class of employees of the district in the system established by ORS chapters 238 and 238A without entering into a contract of integration with the board under ORS 238.680.

Â Â Â Â Â  (2) The board shall consider an application received under this section to be an application to become a participating employer under ORS chapters 238 and 238A but only to the extent of providing membership for the class of employees described in the application.

Â Â Â Â Â  (3) The board, upon such terms as are set forth in a contract between the board and the employer, shall allow every employee in the specified class to become members of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

Â Â Â Â Â  (4) When a district enters into a contract with the board under subsection (3) of this section, the district shall agree to eventually extend coverage under ORS chapters 238 and 238A to all eligible district employees through successive contracts with the board.

Â Â Â Â Â  (5) All employees who have completed the period of service with the public employer that is required under ORS 238.015, 238A.100 or 238A.300 shall become members of the system on a date specified by the board. All other employees in the described class shall become members upon completion of the required period of service.

Â Â Â Â Â  (6) As used in this section, ÂboardÂ means the Public Employees Retirement Board established under ORS 238.630. [1989 c.879 Â§2; 2003 c.733 Â§72]

POWERS

Â Â Â Â Â  268.300 Existence, status and general powers of district. (1) A metropolitan service district has full power to carry out the objectives of its formation and the functions authorized pursuant to its charter and to that end may have and use a seal, have perpetual succession, sue and be sued in its own name, and enter into contracts.

Â Â Â Â Â  (2) For purposes of its authorized functions, a district may enter into intergovernmental agreements under ORS chapter 190. [1969 c.700 Â§Â§8,26; 1977 c.95 Â§1; 1997 c.833 Â§7; 2003 c.802 Â§98]

Â Â Â Â Â  268.310 Powers of district. Subject to the provisions of a district charter, a district may, to carry out the purposes of this chapter:

Â Â Â Â Â  (1) Subject to the requirements of ORS 459.005 to 459.045, 459.065 to 459.105, 459.205 to 459.385, 459.992 (1) and (2) and 466.995 (1), dispose, and provide facilities for disposal, of solid and liquid wastes.

Â Â Â Â Â  (2) Provide public transportation and terminal facilities for public transportation, including local aspects thereof transferred to the district by one or more other public corporations, cities or counties through agreements in accordance with this chapter.

Â Â Â Â Â  (3) Acquire, construct, alter, maintain, administer and operate metropolitan zoo facilities.

Â Â Â Â Â  (4) Acquire, construct, alter, maintain, administer and operate major cultural, convention, exhibition, sports and entertainment facilities. However, unless the electors of the district first approve the financing of the facilities, the district shall not:

Â Â Â Â Â  (a) Construct new facilities; or

Â Â Â Â Â  (b) Except for facilities acquired by means of an intergovernmental agreement, acquire existing facilities.

Â Â Â Â Â  (5) Acquire, develop, maintain and operate a system of parks, open space and recreational facilities of metropolitan significance.

Â Â Â Â Â  (6) Exercise jurisdiction over other matters of metropolitan concern as authorized by a district charter. [1969 c.700 Â§10; 1971 c.648 Â§22; 1975 c.510 Â§2; 1977 c.95 Â§17; 1977 c.665 Â§10; 1977 c.782 Â§5; 1979 c.804 Â§4; 1987 c.844 Â§1; 1997 c.833 Â§8]

Â Â Â Â Â  268.312 [1977 c.665 Â§10a (enacted in lieu of 268.200); 1977 c.782 Â§6; 1985 c.204 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.315 Authority of district to levy ad valorem tax. For the purpose of performing the functions set forth in ORS 268.310 (3), the district, when authorized at any properly called election held for such purpose, shall have the power to levy an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half of one percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. [1975 c.510 Â§3; 1991 c.459 Â§368; 1997 c.833 Â§9]

Note: 268.315 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.317 Solid and liquid waste disposal powers. For purposes of solid and liquid waste disposal, a district may:

Â Â Â Â Â  (1) Build, construct, acquire, lease, improve, operate and maintain landfills, transfer facilities, resource recovery facilities and other improvements, facilities or equipment necessary or desirable for the solid and liquid waste disposal system of the district. Leases authorized by this section include lease-purchase agreements whereunder the district may acquire ownership of the leased property at a nominal price. Such leases and lease-purchase agreements may be for a term of up to 30 years.

Â Â Â Â Â  (2) Sell, enter into short or long-term contracts, solicit bids, enter into direct negotiations, deal with brokers or use other methods of sale or disposal for the products or by-products of the districtÂs facilities.

Â Â Â Â Â  (3) Require any person or class of persons who generate solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

Â Â Â Â Â  (4) Require any person or class of persons who pick up, collect or transport solid or liquid wastes to make use of the disposal, transfer or resource recovery sites or facilities of the district or disposal, transfer or resource recovery sites or facilities designated by the district.

Â Â Â Â Â  (5) Regulate, license, franchise and certify disposal, transfer and resource recovery sites or facilities; establish, maintain and amend rates charged by disposal, transfer and resource recovery sites or facilities; establish and collect license or franchise fees; and otherwise control and regulate the establishment and operation of all public or private disposal, transfer and resource recovery sites or facilities located within the district. Licenses or franchises granted by the district may be exclusive. Existing landfills authorized to accept food wastes which, on March 1, 1979, are either franchised by a county or owned by a city are exempt from the districtÂs franchising and rate regulation.

Â Â Â Â Â  (6) Prescribe a procedure for the issuance, administration, renewal or denial of contracts, licenses or franchises granted under subsection (5) of this section.

Â Â Â Â Â  (7) Regulate the service or services provided by contract, license or franchise and order modifications, additions or extensions to the equipment, facilities, plan or services as shall be in the public interest.

Â Â Â Â Â  (8) Receive, accept, process, recycle, reuse and transport solid and liquid wastes. [1977 c.95 Â§3; 1979 c.531 Â§4]

Â Â Â Â Â  268.318 District approval required for disposal, transfer or resource recovery site or facility; criteria. (1) No public or private disposal, transfer or resource recovery site or facility in the district shall be established, modified or extended without the prior approval of the district. The district may deny an application for the establishment, modification or extension of a site or facility if pursuant to its solid waste management plan the district has either:

Â Â Â Â Â  (a) Entered into contracts obligating the district to supply or direct minimum quantities of solid wastes to sites or facilities designated in the contract in order that those sites or facilities will operate economically and generate sufficient revenues to liquidate any bonded or other indebtedness incurred by reason of those sites or facilities; or

Â Â Â Â Â  (b) Adopted a franchise system for the disposal of solid or liquid wastes.

Â Â Â Â Â  (2) In considering an application for the establishment, modification or extension of a site or facility, the district may take into account the location and number of existing sites or facilities and their remaining capacities, whether the proposed establishment, modification or extension complies with the districtÂs solid waste management plan and whether the applicant has complied with all other applicable regulatory requirements. [1979 c.531 Â§2; 1997 c.833 Â§24]

Â Â Â Â Â  268.319 Reuse and recycling of electronic products. Any metropolitan service district serving a population of more than 500,000 persons shall develop and implement a program pertaining to electronic product reuse and recycling. Under the program, the metropolitan service district shall prepare educational materials relating to the collection, recycling and reuse of used consumer electronic products and develop and implement an outreach and education program. [2003 c.706 Â§4]

Â Â Â Â Â  Note: 268.319 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.320 Elector approval of district actions. Subject to the provisions of a district charter, the electors of a district may, from time to time, and in exercise of their power of the initiative, or by approving a proposition referred to them by the governing body of the district, authorize the district to assume additional functions. [1969 c.700 Â§11; 1977 c.95 Â§18; 1977 c.665 Â§11; 1997 c.516 Â§7; 1997 c.833 Â§10; 2005 c.22 Â§192; 2007 c.173 Â§4]

Â Â Â Â Â  268.330 Powers when providing local aspects of service; powers for public transportation; tax refunds. Subject to the provisions of a district charter:

Â Â Â Â Â  (1) A district, to provide a local aspect of a public service, may take over facilities and functions of another public corporation, city or county, and may exercise powers of the corporation, city or county, in accordance with the agreement by which the district assumes the functions of the other corporation, city or county.

Â Â Â Â Â  (2) For purposes of public transportation, a district may:

Â Â Â Â Â  (a) Contract with the
United States
or with any county, city or state, or any of their departments or agencies, for the construction, preservation, improvement, operation or maintenance of any mass transit system.

Â Â Â Â Â  (b) Build, construct, purchase, improve, operate and maintain, subject to other applicable provisions of law, all improvements, facilities or equipment necessary or desirable for the mass transit system of the district.

Â Â Â Â Â  (c) Enter into contracts and employ agents, engineers, attorneys and other persons and fix their compensation.

Â Â Â Â Â  (d) Fix and collect charges for the use of the transit system and other district facilities.

Â Â Â Â Â  (e) Construct, acquire, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with the mass transit system within or outside the district.

Â Â Â Â Â  (f) Use a public thoroughfare in a manner mutually agreed to by the governing bodies of the district and of the thoroughfare or, if they cannot so agree upon how the district may use the thoroughfare, in a manner determined by an arbitrator appointed by the Governor.

Â Â Â Â Â  (g) Do such other acts or things as may be necessary or convenient for the proper exercise of the powers granted to a district by this chapter.

Â Â Â Â Â  (3) A district shall be entitled to tax refunds under ORS 319.831, as if the district were a city. [1969 c.700 Â§12; 1979 c.344 Â§3; 1983 c.740 Â§69; 1997 c.833 Â§11]

Â Â Â Â Â  268.335 [1977 c.665 Â§21; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.340 Acquisition of property; condemnation procedure; authority to lease and dispose of property; right of entry to survey lands. (1) To the extent necessary to provide a metropolitan aspect of a public service, a district may acquire by purchase, condemnation, devise, gift or grant real and personal property or any interest therein within and without the district, including property of other public corporations. In so doing the district may proceed under ORS chapter 35.

Â Â Â Â Â  (2) A district may lease and dispose of property in accordance with ORS 271.300 to 271.360.

Â Â Â Â Â  (3) For purposes of surveys necessary for its proper functioning, a district may enter upon land, after giving the owner thereof reasonable advance notice of the entry. [1969 c.700 Â§Â§13,14,15; 1979 c.804 Â§5; 1985 c.443 Â§3]

Â Â Â Â Â  268.342 [1977 c.665 Â§23; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.343 Validation of certain easements acquired by district. Conservation easements and highway scenic preservation easements acquired by a metropolitan service district prior to May 28, 1999, are validated. [1999 c.208 Â§5]

Â Â Â Â Â  Note: 268.343 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.345 Limitation on condemnation power for certain facilities. Notwithstanding any power of condemnation, the district shall not acquire existent major cultural, convention, exhibition, sports or entertainment facilities owned by a public or municipal corporation without the consent of the governing body of that corporation. [1977 c.782 Â§2]

Â Â Â Â Â  268.347 Boundary change within district and certain urban reserves; filing boundary change with county assessor and Department of Revenue. (1) Notwithstanding contrary provisions regarding jurisdiction under ORS chapters 198, 221 and 222, a metropolitan service district shall exercise jurisdiction, as provided in this section and ORS 268.351 and 268.354, over a boundary change within the boundaries of the district and within all territory designated as urban reserves by the district in an ordinance adopted by the district council prior to June 30, 1997.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1997 c.516 Â§13; 2001 c.138 Â§14; 2005 c.22 Â§193; 2007 c.173 Â§1]

Â Â Â Â Â  268.350 [1969 c.700 Â§23; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.351 Definitions for ORS 268.347 and 268.354. As used in ORS 268.347 and 268.354, Âboundary changeÂ means a major boundary change or a minor boundary change, as those terms are defined in ORS 199.415. [1997 c.516 Â§9; 2005 c.22 Â§194; 2007 c.173 Â§2]

Â Â Â Â Â  268.354 Boundary change procedures; standards. (1) In addition to the requirements established by ORS chapters 198, 221 and 222 for a boundary change, a metropolitan service district, in consultation with the Metro Policy Advisory Committee, may establish requirements for a boundary change that is subject to the jurisdiction of the district pursuant to ORS 268.347.

Â Â Â Â Â  (2) For a boundary change that is subject to the jurisdiction of the district pursuant to ORS 268.347, the district shall:

Â Â Â Â Â  (a) Establish a uniform hearing and notification process.

Â Â Â Â Â  (b) Establish an expedited process for uncontested boundary changes.

Â Â Â Â Â  (c) Establish clear and objective criteria for a boundary change.

Â Â Â Â Â  (d) Ensure that a boundary change is in compliance with the Metro regional framework plan, as defined in ORS 197.015, and cooperative agreements and urban service agreements adopted pursuant to ORS chapter 195.

Â Â Â Â Â  (3) The role of a metropolitan service district in the boundary determination process shall be ministerial only.

Â Â Â Â Â  (4) Except as provided in this section and ORS 268.347 and 268.351, for a boundary change subject to the jurisdiction of the metropolitan service district:

Â Â Â Â Â  (a) Proceedings for annexation of territory to a city and for all other changes in city boundaries shall be conducted as provided in ORS chapter 222;

Â Â Â Â Â  (b) Proceedings for annexation of territory to a district, including the metropolitan service district, and for all other changes to the boundaries of a district, including the boundaries of the metropolitan service district, shall be conducted as provided in ORS chapter 198; and

Â Â Â Â Â  (c) Notwithstanding contrary provisions regarding the party responsible for conducting hearings under ORS chapter 198, the metropolitan service district is the governing body responsible for conducting proceedings for a minor boundary change to the metropolitan service district. Proceedings for a minor boundary change to the boundaries of a metropolitan service district shall be conducted as provided in ORS chapter 198. [1997 c.516 Â§10; 1999 c.282 Â§1; 2005 c.22 Â§195; 2007 c.173 Â§3]

Â Â Â Â Â  268.355 [1979 c.804 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.357 Authority to sell certain information; marketing agreements; confidentiality. Subject to the provisions of a district charter, a district may impose and collect reasonable fees based on market prices or competitive bids for geographic data that have commercial value and are an entire formula, pattern, compilation, program, device, method, technique, process, database or system developed with a significant expenditure of public funds. A district may enter into agreements with private persons or entities to assist with marketing such products. Notwithstanding any other provision of law, district software product programming source codes, object codes and geographic databases or systems are confidential and exempt from public disclosure under ORS 192.502. Nothing in this section authorizes a district to restrict access to public records through inclusion of such records in a geographic database or system. [1989 c.476 Â§2; 1997 c.833 Â§12]

Â Â Â Â Â  268.360 Authority to exercise police power; ordinances; effective dates; enforcement. Subject to the provisions of a district charter:

Â Â Â Â Â  (1) For purposes of its authorized functions a district may exercise police power and in so doing adopt the ordinances that a majority of the members of its council considers necessary for the proper functioning of the district. All legislative acts shall be by ordinance.

Â Â Â Â Â  (2) Unless otherwise specified by the district in the ordinance, an ordinance shall become effective on the 90th day after its adoption. If the district refers an ordinance to the electors, the ordinance shall become effective on the 30th day after its approval by a majority of the electors voting on the measure or on a later date specified in the ordinance. If a referendum petition, other than a petition referring an ordinance declaring an emergency, is filed with the filing officer not later than the 90th day after the adoption of the ordinance and before the ordinance takes effect, the effective date of the ordinance shall be suspended. An ordinance referred by a proper referendum petition shall become inoperative and shall not take effect if a majority of the electors voting on the measure reject the ordinance.

Â Â Â Â Â  (3) In addition to the provisions of ORS 268.990, violation of the districtÂs ordinances may be enjoined by the district in an action in a court of competent jurisdiction.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, any person who violates any ordinances or order of the district pertaining to one or more of its authorized functions shall incur a civil penalty not to exceed $500 a day for each day of violation.

Â Â Â Â Â  (5) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record. [1969 c.700 Â§24; 1977 c.95 Â§4; 1977 c.665 Â§12; 1981 c.173 Â§41; 1981 c.353 Â§4; 1983 c.350 Â§132; 1991 c.15 Â§4; 1991 c.734 Â§16; 1997 c.833 Â§13; 2003 c.561 Â§1]

Â Â Â Â Â  268.370 Authority to take over transit system of mass transit district; effect of transfer order. Subject to the provisions of a district charter, when a metropolitan service district organized under this chapter functions in a mass transit district organized under ORS 267.010 to 267.390, the governing body of the metropolitan district may at any time order transfer of the transit system of the transit district to the metropolitan district, whereupon:

Â Â Â Â Â  (1) The governing body of the transit district shall transfer title to, and possession of, the transit system and of all books, records, files, documents, and other property of the district to the metropolitan district.

Â Â Â Â Â  (2) The metropolitan district shall be responsible for all the liabilities and obligations imposed upon or assumed by the transit district.

Â Â Â Â Â  (3) For purposes of mass transit the metropolitan district shall have all the rights, powers, privileges, and immunities, and be subject to all the duties and obligations, of a mass transit district under ORS 267.010 to 267.390, insofar as those rights, powers, privileges, immunities, duties, and obligations are consistent with this chapter.

Â Â Â Â Â  (4) The boundaries of the metropolitan district shall, for purposes of mass transit, be extended to encompass all the territory of the transit district.

Â Â Â Â Â  (5) The transit district shall be dissolved and the offices of its directors terminated. [1969 c.700 Â§32; 1997 c.833 Â§14]

Â Â Â Â Â  268.380 Land-use planning goals and activities; coordination; review of local plans. (1) A district may:

Â Â Â Â Â  (a) Adopt land-use planning goals and objectives for the district consistent with goals adopted under ORS chapters 195, 196 and 197;

Â Â Â Â Â  (b) Review the comprehensive plans in effect on January 1, 1979, or subsequently adopted by the cities and counties within the district and recommend that cities and counties, as the district considers necessary, make changes in any plan to ensure that the plan conforms to the districtÂs metropolitan area goals and objectives and the statewide goals;

Â Â Â Â Â  (c) Coordinate the land-use planning activities of that portion of the cities and counties within the district; and

Â Â Â Â Â  (d) Coordinate its activities and the related activities of the cities and counties within the district with the land-use planning development activities of the federal government, other local governmental bodies situated within this state or within any other state and any agency of this state or another state.

Â Â Â Â Â  (2) When a district is required by a district charter to adopt a regional framework plan, the regional framework plan shall include and be consistent with land use planning goals and objectives adopted by the district. [1977 c.665 Â§17; 1979 c.804 Â§11; 1997 c.833 Â§15; 2001 c.672 Â§8]

Â Â Â Â Â  268.385 District as regional planning coordinator. (1) For the purposes of ORS 195.025, the district formed under this chapter shall exercise within the district the review, advisory and coordinative functions assigned under ORS 195.025 (1) to each county and city that is within the district.

Â Â Â Â Â  (2) ORS 195.025 (3) and (4) shall not apply to a district formed under this chapter. [1977 c.665 Â§19]

Â Â Â Â Â  268.390 Planning for activities and areas with metropolitan impact; review of comprehensive plans; urban growth boundary; regional framework plans. (1) A district may define and apply a planning procedure that identifies and designates areas and activities having significant impact upon the orderly and responsible development of the metropolitan area, including, but not limited to, impact on:

Â Â Â Â Â  (a) Air quality;

Â Â Â Â Â  (b) Water quality; and

Â Â Â Â Â  (c) Transportation.

Â Â Â Â Â  (2) A district may prepare and adopt functional plans for those areas designated under subsection (1) of this section to control metropolitan area impact on air and water quality, transportation and other aspects of metropolitan area development the district may identify.

Â Â Â Â Â  (3) A district shall adopt an urban growth boundary for the district in compliance with applicable goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (4) A district may review the comprehensive plans adopted by the cities and counties within the district that affect areas designated by the district under subsection (1) of this section or the urban growth boundary adopted under subsection (3) of this section and recommend or require cities and counties, as it considers necessary, to make changes in any plan to ensure that the plan and any actions taken under the plan substantially comply with the districtÂs functional plans adopted under subsection (2) of this section and its urban growth boundary adopted under subsection (3) of this section.

Â Â Â Â Â  (5) Pursuant to a regional framework plan, a district may adopt implementing ordinances that:

Â Â Â Â Â  (a) Require local comprehensive plans and implementing regulations to substantially comply with the regional framework plan within two years after compliance acknowledgment.

Â Â Â Â Â  (b) Require adjudication and determination by the district of the consistency of local comprehensive plans with the regional framework plan.

Â Â Â Â Â  (c) Require each city and county within the jurisdiction of the district and making land use decisions concerning lands within the land use jurisdiction of the district to make those decisions consistent with the regional framework plan. The obligation to apply the regional framework plan to land use decisions shall not begin until one year after the regional framework plan is acknowledged as complying with the statewide planning goals adopted under ORS chapters 195, 196 and 197.

Â Â Â Â Â  (d) Require changes in local land use standards and procedures if the district determines that changes are necessary to remedy a pattern or practice of decision-making inconsistent with the regional framework plan.

Â Â Â Â Â  (6) A process established by the district to enforce the requirements of this section must provide:

Â Â Â Â Â  (a) Notice of noncompliance to the city or county.

Â Â Â Â Â  (b)
Opportunity
for the city or county to be heard.

Â Â Â Â Â  (c) Entry of an order by the district explaining its findings, conclusions and enforcement remedies, if any.

Â Â Â Â Â  (7) Enforcement remedies ordered under subsection (6) of this section may include, but are not limited to:

Â Â Â Â Â  (a) Direct application of specified requirements of functional plans to land use decisions by the city or county;

Â Â Â Â Â  (b) Withholding by the district of discretionary funds from the city or county; and

Â Â Â Â Â  (c) Requesting an enforcement action pursuant to ORS 197.319 to 197.335 and withholding moneys pursuant to an enforcement order resulting from the enforcement action.

Â Â Â Â Â  (8) An order issued under subsection (6) of this section:

Â Â Â Â Â  (a) Must provide for relief from enforcement remedies upon action by the city or county that brings the comprehensive plan and implementing regulations into substantial compliance with the requirement.

Â Â Â Â Â  (b) Is subject to review under ORS 197.830 to 197.845 as a land use decision.

Â Â Â Â Â  (9) The regional framework plan, ordinances that implement the regional framework plan and any determination by the district of consistency with the regional framework plan are subject to review under ORS 197.274. [1977 c.665 Â§18; 1979 c.402 Â§1; 1983 c.827 Â§53; 1985 c.565 Â§40; 1997 c.833 Â§16; 2007 c.176 Â§1]

Â Â Â Â Â  268.393 Land use planning ordinance; notice to local governments and landowners. (1) As used in this section, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (2) At least 45 days prior to the final public hearing on a proposed new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the proposed ordinance to be mailed to every owner of real property that will be rezoned as a result of the proposed ordinance.

Â Â Â Â Â  (3) The notice required in subsection (2) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced text extending across the top of the face page from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the metropolitan service district has proposed a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of public hearing), the metropolitan service district will hold a public hearing regarding the adoption of ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (4) If real property of an owner will be rezoned as a result of the adoption of the land use planning ordinance and the owner was not notified pursuant to subsection (2) of this section, at least 30 days prior to the effective date of a new or amended land use planning ordinance of a metropolitan service district, the district shall cause written notice of the new or amended ordinance to be mailed to the owner of the real property that will be rezoned.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section must:

Â Â Â Â Â  (a) Contain substantially the following language in boldfaced text across the top of the face page extending from the left margin to the right margin:

______________________________________________________________________________

Â Â Â Â Â  This is to notify you that the metropolitan service district has adopted a land use planning ordinance that may affect the permissible uses of your property and other properties.

______________________________________________________________________________

Â Â Â Â Â  (b) Contain substantially the following language in the body of the notice:

______________________________________________________________________________

Â Â Â Â Â  On (date of ordinance adoption), the metropolitan service district adopted ordinance (number). The district has determined that adoption of this ordinance may affect the permissible uses of your property, and other properties in the affected zone, and may change the value of your property.

Â Â Â Â Â  Ordinance (number) is available for inspection at the metropolitan service district offices located at (address). A copy of the ordinance (number) is available for purchase at a cost of $_____.

Â Â Â Â Â  For additional information, contact the metropolitan service district at (telephone number).

______________________________________________________________________________

Â Â Â Â Â  (6) For purposes of this section, property is rezoned by a land use planning ordinance adopted by a metropolitan service district if the ordinance directly or indirectly requires a local government to:

Â Â Â Â Â  (a) Change the base zoning classification of the property; or

Â Â Â Â Â  (b) Modify land use regulations applicable to the property in a manner that would limit or prohibit land uses previously allowed. [1999 c.1 Â§7; 2003 c.668 Â§4a; 2003 c.802 Â§99]

Â Â Â Â Â  268.395 [1985 c.785 Â§2; repealed by 1997 c.516 Â§15 and 1997 c.833 Â§27]

Â Â Â Â Â  268.400 [1985 c.785 Â§3; repealed by 1997 c.516 Â§15 and 1997 c.833 Â§27]

Â Â Â Â Â  268.460 [1981 c.641 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.465 [1981 c.641 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.470 [1981 c.641 Â§4; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.475 [1981 c.641 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.480 [1981 c.641 Â§6; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.485 [1981 c.641 Â§7; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.490 [1981 c.641 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.495 [1981 c.353 Â§2; 1983 c.740 Â§70; repealed by 1995 c.333 Â§37]

FINANCES

Â Â Â Â Â  268.500 Levy, collection, enforcement of ad valorem taxes; limitation; classification of property. (1) A district may levy annually an ad valorem tax on all taxable property within its boundaries not to exceed in any one year one-half percent (0.005) of the real market value of all taxable property within the boundaries of such district, computed in accordance with ORS 308.207. The district may also annually assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds previously issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of the interest and principal of bonds issued by the corporation, but the corporation may apply any funds it may have towards the payment of principal and interest of any such bonds.

Â Â Â Â Â  (2) Such taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax levy by the time required by law for city taxes to be levied and returned. All taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes and shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. Property shall be subject to sale for nonpayment of taxes levied by the corporation in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (3) In taxation a district may classify property on the basis of services received from the district and prescribe different tax rates for the different classes of property. [1969 c.700 Â§17; 1987 c.816 Â§1; 1991 c.459 Â§369; 1993 c.18 Â§48; 1997 c.833 Â§25; 1999 c.21 Â§5]

Â Â Â Â Â  268.503 Vehicle registration fees. Subject to ORS 801.040, 801.041, 801.042, 801.237 and 803.445, for the purpose of providing any service that the district, as defined in ORS 801.237, has power to provide, the district may impose registration fees on vehicles under ORS 803.445. [1989 c.864 Â§13]

Â Â Â Â Â  268.505 Income tax; rate limitation; elector approval required. (1) Subject to the provisions of a district charter, to carry out the purposes of this chapter, a district may by ordinance impose a tax:

Â Â Â Â Â  (a) Upon the entire taxable income of every resident of the district subject to tax under ORS chapter 316 and upon the taxable income of every nonresident that is derived from sources within the district which income is subject to tax under ORS chapter 316; and

Â Â Â Â Â  (b) On or measured by the net income of a mercantile, manufacturing, business, financial, centrally assessed, investment, insurance or other corporation or entity taxable as a corporation doing business, located, or having a place of business or office within or having income derived from sources within the district which income is subject to tax under ORS chapter 317 or 318.

Â Â Â Â Â  (2) The rate of the tax imposed by ordinance adopted under authority of subsection (1) of this section shall not exceed one percent. The tax may be imposed and collected as a surtax upon the state income or excise tax.

Â Â Â Â Â  (3) Any ordinance adopted pursuant to subsection (1) of this section may require a nonresident, corporation or other entity taxable as a corporation having income from activity both within and without the district taxable by the State of Oregon to allocate and apportion such net income to the district in the manner required for allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675.

Â Â Â Â Â  (4) If a district adopts an ordinance under this section, the ordinance shall be consistent with any state law relating to the same subject, and with rules and regulations of the Department of Revenue prescribed under ORS 305.620.

Â Â Â Â Â  (5) Any ordinance adopted by the district under subsection (1) of this section shall receive the approval of the electors of the district before taking effect. [1977 c.665 Â§22; 1997 c.833 Â§17]

Â Â Â Â Â  268.507 Excise taxes. Subject to the provisions of a district charter, a district may by ordinance impose excise taxes on any person using the facilities, equipment, systems, functions, services or improvements owned, operated, franchised or provided by the district. [1989 c.332 Â§Â§3,4; 1997 c.833 Â§18]

Â Â Â Â Â  268.509 [1989 c.332 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.510 [1969 c.700 Â§18; repealed by 1981 c.641 Â§9]

Â Â Â Â Â  268.512 [1977 c.665 Â§23a; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.513 [1977 c.665 Â§16; 1979 c.804 Â§10; 1981 c.353 Â§5; 1985 c.210 Â§1; 1989 c.327 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.514 [1989 c.327 Â§1; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.515 [Formerly 268.540; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.517 [1977 c.665 Â§15; repealed by 1997 c.833 Â§27]

GENERAL OBLIGATION BONDS

Â Â Â Â Â  268.520 Authority to issue and sell general obligation bonds. (1) For the purpose of performing any service that the district has power to perform, the district, when authorized at any properly called election held for such purpose, shall have the power to borrow money by the issuance and sale of general obligation bonds. Such bonds shall never exceed in the aggregate 10 percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207. The bonds shall be so conditioned that the district shall promise and agree therein to pay the bearer at a place named therein, the principal sum with interest at a rate named therein payable semiannually in accordance with the tenor and terms of the interest coupons attached. The bonds shall mature serially not to exceed 30 years from the date of issue.

Â Â Â Â Â  (2) All general obligation bonds shall be issued as prescribed in ORS chapter 287A. [1969 c.700 Â§19; 1977 c.782 Â§7; 1983 c.347 Â§21; 1991 c.459 Â§370; 2007 c.783 Â§87]

Â Â Â Â Â  268.525 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution adopted by the district governing body without submitting to the electors the question of authorizing the issuance of the bonds. [1969 c.700 Â§19a]

Â Â Â Â Â  268.530 Bond elections. Elections for the purpose of voting on the question of borrowing funds by issuance and sale of general obligation bonds shall be called by the governing body. [1969 c.700 Â§20; 1971 c.647 Â§63a; 1977 c.782 Â§8]

Â Â Â Â Â  268.540 [1969 c.700 Â§Â§16,21,22; 1977 c.95 Â§5; renumbered 268.515]

REVENUE BONDS

Â Â Â Â Â  268.590 Credit enhancement of district bonds and other obligations. (1) As used in ORS 268.600 to 268.660:

Â Â Â Â Â  (a) ÂCredit enhancement agreementÂ means the agreement pursuant to which a credit enhancement device is provided, given or issued.

Â Â Â Â Â  (b) ÂCredit enhancement deviceÂ means any letter of credit, line of credit, municipal bond insurance or other device given or provided as security for the payment of the principal of, premium, if any, or interest on revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or as security for the payment or performance of any of the districtÂs obligations under or with respect to such revenue bonds or bond anticipation notes.

Â Â Â Â Â  (c) ÂCredit enhancement providerÂ means the person or entity providing or issuing a credit enhancement device.

Â Â Â Â Â  (2) In connection with the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, a district may arrange for a credit enhancement device to be given, issued or provided as security for the payment of the principal of, premium, if any, or interest on such revenue bonds or bond anticipation notes or as security for the payment or performance of the districtÂs obligations under or with respect thereto.

Â Â Â Â Â  (3) A district may enter into a credit enhancement agreement with a credit enhancement provider setting forth the respective rights, duties and obligations of the district and the credit enhancement provider under or with respect to such credit enhancement device, which agreement may contain such terms, covenants and conditions as shall be approved by the governing body of the district and which are not inconsistent with the provisions of ORS 268.600 to 268.660.

Â Â Â Â Â  (4) The obligations of the district under or with respect to any credit enhancement device or credit enhancement agreement shall not in any manner or to any extent be general obligations of the district nor a charge upon any other revenues or property of the district not specifically pledged thereto.

Â Â Â Â Â  (5) In the ordinance authorizing the issuance of revenue bonds or bond anticipation notes under ORS 268.600 to 268.660, the governing body may pledge as security for the payment or performance of the districtÂs obligations under or with respect to the related credit enhancement device or credit enhancement agreement all or any portion of the districtÂs revenues, regardless of the source from which derived, then existing or which thereafter come into existence. In addition, in such ordinance the governing body may pledge or mortgage as security for the payment or performance of its obligations under or with respect to such credit enhancement device or credit enhancement agreement any property of the district. Any such pledge or mortgage of revenues or other property may be on such terms as the governing body shall determine, including but not limited to a pledge or mortgage on a parity basis with the pledge or mortgage of such revenues or other property as security for revenue bonds or bond anticipation notes issued under ORS 268.600 to 268.660 or on a subordinated basis. In the ordinance creating such pledge or mortgage, the district may reserve the right to pledge or mortgage from time to time on a parity or subordinated basis all or any part of such pledged or mortgaged revenues or other property as security for the payment or performance of the districtÂs obligations under or with respect to any one or more series of revenue bonds or bond anticipation notes or credit enhancement device or credit enhancement agreement thereafter issued, given, provided or entered into by the district. [1987 c.623 Â§7]

Â Â Â Â Â  268.600 Issuance of revenue bonds; use of proceeds; status of bonds. For the purpose of carrying into effect all or any of the powers granted to metropolitan service districts, a district may from time to time issue and sell revenue bonds without the necessity of the electors of a district authorizing the bonds. Proceeds from the sale of such bonds may be used to cover the costs incurred in issuing such bonds, and preliminary work incident to carrying out such purposes and powers, including but not limited to planning, engineering, inspection, accounting, fiscal, legal and trustee expenses, the costs of issuance of bonds, engraving, printing, advertising and other similar expenses, and to pay interest on the outstanding bonds issued for any project during the period of actual construction and for such period thereafter as a district may determine, and to establish, maintain or increase any reserves for debt service on the bonds. Such revenue bonds shall not in any manner or to any extent be a general obligation of a district nor a charge upon any other revenues or property of a district not specifically pledged thereto. A district may issue revenue bonds pursuant to ORS 268.600 to 268.660 for the purpose of financing landfills, transfer facilities, resource recovery facilities and other improvements, facilities and equipment necessary or desirable for the solid and liquid waste disposal system of the district regardless of whether such improvements, facilities or equipment are to be owned by the district or any other public or private agency or person and regardless of whether such improvements, facilities or equipment are to be located within or without the district. In connection with the issuance of revenue bonds to finance any such improvements, facilities or equipment which are to be owned by any other public or private agency or person, the district shall enter into a lease-purchase, installment sale or loan agreement with such public or private agency or person providing for lease-purchase, installment sale or loan payments which, together with other revenues pledged for the payment of such revenue bonds as provided in ORS 268.610, shall be sufficient to pay when due the principal of, premium, if any, and interest on such revenue bonds. [1977 c.95 Â§9; 1987 c.623 Â§1]

Â Â Â Â Â  268.610 Ordinance authorizing revenue bonds; content; special trust funds; trustees; enforcement. (1) Revenue bonds issued under ORS 268.600 to 268.660 shall be authorized at a meeting by ordinance of the governing body. The ordinance may provide for the creation of special trust funds and may authorize the appointment of a trustee to administer the funds, and may obligate a district to set aside and pay into a special trust fund for the purpose of securing revenue bonds, all or any portion of its revenues, regardless of the source from which derived, then existing or which thereafter come into existence. The governing body may, in addition thereto, pledge or mortgage for the payment of the principal of and interest on and premium, if any, of any issue of such bonds any property of a district. Notice that action upon the bond ordinance will be taken at the designated meeting of the governing body, shall be given for a period of not less than two consecutive weeks, prior to such meeting, by publication thereof once each week in a newspaper of general circulation, published within the corporate boundaries of the district or, if there be no such newspaper, by posting such notice for a period of not less than two weeks in three public places in the district.

Â Â Â Â Â  (2) The money in a special trust fund created by an ordinance authorizing an issue of revenue bonds shall be used solely for the purposes provided therefor by the ordinance.

Â Â Â Â Â  (3) The ordinance may obligate the district, and the district shall have power to fix, levy and collect such rates, rentals, fees and other charges for the use and services of all or any of its facilities, which revenues may be pledged to the payment of the principal of and interest on and premium, if any, of the revenue bonds or any of them and if so pledged shall be sufficient to produce revenues, along with other lawfully available funds, adequate to pay the costs of the operation, maintenance and repair of any or all district properties; to pay or provide for the payment of the principal of and interest on, and premium, if any, of such revenue bonds or any of them, including any reserves for such payment; and to produce such additional amount of revenues therefrom as the district may covenant with the holders of such revenue bonds.

Â Â Â Â Â  (4) The ordinance may provide that in the event the money in a special trust fund is insufficient to pay the revenue bonds to be paid out of the fund, such revenue bonds shall be payable out of any part or all of other nonpledged revenues of the district. Whenever all bonds and expenses thereof have been paid so that no charge remains upon such special fund, the governing body may, by ordinance, transfer any balance remaining in such fund to its general fund, discharge the trustee, if any, and dissolve the special fund. Any trustee authorized to administer the fund may, subject to approval of the governing body, invest and reinvest moneys in the special fund in any security or securities in which the State of
Oregon
may by law invest.

Â Â Â Â Â  (5) If the governing body fails to set aside and pay revenues into a special trust fund as required by the ordinance authorizing the issuance and sale of the bonds secured by the fund, a holder of any of such bonds may bring suit against the district to compel compliance with the provisions of the ordinance in the circuit court of the county in which the district has its principal office.

Â Â Â Â Â  (6) In the ordinance authorizing the issuance of revenue bonds under ORS 268.600 to 268.660 and pledging all or any portion of the districtÂs revenues to the payment of such revenue bonds:

Â Â Â Â Â  (a) The district may reserve the right to pledge from time to time on a parity basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district, and in the event the right so reserved by the district is exercised all revenue bonds secured by such pledged revenues shall be equally and ratably secured thereby without preference or priority of any kind of any bond or series of bonds secured thereby over any other bond or series of bonds secured thereby; and

Â Â Â Â Â  (b) The district may reserve the right to pledge from time to time on a subordinated basis all or any part of such pledged revenues as security for any one or more series of revenue bonds thereafter issued by the district.

Â Â Â Â Â  (7) Any pledge of revenues by a district made pursuant to this section or ORS 268.590 shall be valid, binding and fully perfected from and after the date of issuance of the revenue bonds secured thereby and the revenues pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any such pledge shall be valid, binding and fully perfected against all persons having claims of any kind against the district whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof. [1977 c.95 Â§10; 1987 c.623 Â§2]

Â Â Â Â Â  268.620 Form and content of bonds. The revenue bonds authorized by ORS 268.600 to 268.660 shall be issued as prescribed in ORS chapter 287A. [1977 c.95 Â§11; 1987 c.623 Â§3; 1997 c.171 Â§6; 2007 c.783 Â§88]

Â Â Â Â Â  268.630 Borrowing in anticipation of bond sale; bond anticipation notes; content; sale of notes. (1) A district shall have the power, at any time and from time to time after the issuance of bonds under ORS 268.600 to 268.660 have been authorized, to borrow money for the purposes for which such bonds are to be issued in anticipation of the receipt of the proceeds of the sale of such bonds and within the authorized maximum amount of such bond issue.

Â Â Â Â Â  (2) Bond anticipation notes shall be issued for all moneys so borrowed under the provisions of this section. Such notes may be issued for a period not to exceed three years and may be renewed or refunded from time to time for periods of not exceeding three years, but each such note, including renewals, shall mature and be paid not later than the fifth anniversary of the date the original note was issued. Such notes shall be authorized by ordinance of the governing body and shall be in such denomination or denominations, shall bear interest at such rate or rates approved by the governing body, shall be in such form and shall be executed in such manner, all as the governing body shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices as the governing body shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the governing body shall determine. [1977 c.95 Â§12; 1987 c.623 Â§4]

Â Â Â Â Â  268.640
Sale
of revenue bonds. The governing body may from time to time sell revenue bonds authorized to be issued and sold pursuant to ORS 268.600 to 268.660 at public or private sale, in the manner and at such price or prices as it shall determine. [1977 c.95 Â§13]

Â Â Â Â Â  268.650 Bonds as obligation of a political subdivision. Revenue bonds, including refunding revenue bonds and bond anticipation notes issued under ORS 268.600 to 268.660, shall be considered to be bonds or obligations of a political subdivision of the State of
Oregon
for the purposes of all laws of the state. [1977 c.95 Â§14; 1987 c.623 Â§5]

Â Â Â Â Â  268.660 Effect of ORS 268.600 to 268.660. ORS 268.600 to 268.660 are additional, alternative and supplemental authority for a district and shall not abrogate any power, right or authority otherwise granted by law to a district. [1977 c.95 Â§15]

Â Â Â Â Â  268.700 [1969 c.700 Â§29; repealed by 1971 c.727 Â§203]

DISTRICT CHARTER

Â Â Â Â Â  268.710 Electors of county may adopt, amend, revise or repeal district charter; limitation on certain actions. (1) The electors of any metropolitan service district, by majority vote of such electors voting thereon at any legally called election, may adopt, amend, revise or repeal a charter for the district. The charter, or legislation passed by the district pursuant thereto, shall provide a method whereby the electors of the district, by majority vote of such electors voting thereon at any legally called election, may amend, revise or repeal the charter.

Â Â Â Â Â  (2) Provisions of a district charter and district legislation that relate to the amendment, revision or repeal of a district charter are matters of metropolitan concern and shall prevail over conflicting provisions of state law that are first effective after January 1, 1999, unless such law specifically provides otherwise. After January 1, 1997, no person may commence or maintain an action to challenge the validity of a district charter existing and effective on January 1, 1997, on the basis of inconsistency or conflict between the district charter and ORS 268.030, 268.300, 268.310, 268.317, 268.318, 268.320, 268.330, 268.340, 268.345, 268.357, 268.360, 268.370, 268.500, 268.505, 268.507, 268.520, 268.525, 268.530, 268.590, 268.600 to 268.660 and 268.990. To the extent that provisions of a district charter limit the exercise of a power granted by the statutes listed in this subsection, the provisions of the district charter shall be given full force and effect. In addition to any authority expressly granted to a metropolitan service district by the Legislative Assembly, a district charter is an independent grant of authority by the affected electorate pursuant to section 1 (5), Article IV and section 2, Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) A charter of a metropolitan service district shall prescribe the organization of the district government and shall provide directly, or by its authority, for the number, election or appointment, qualifications, tenure, compensation, powers and duties of such officers as the district considers necessary. Such officers shall among them exercise all the powers and perform all the duties, as granted to, imposed upon or distributed among district officers by the Constitution or laws of this state, by the district charter or by its authority.

Â Â Â Â Â  (4) Any reference to the executive officer of a metropolitan service district in statutes of this state relating to elections or government ethics shall be construed to include any district officer who serves in an elective office and performs executive functions. Any reference in a district charter to a district court judge may be construed as referring to a judge of the circuit court.

Â Â Â Â Â  (5) As used in this section, Âlegally called electionÂ means an election held on the same date as a primary election or general election held throughout this state.

Â Â Â Â Â  (6) Consistent with ORS 197.013, the land use planning authority granted to a district under ORS chapter 268 is a matter of statewide concern. Provisions of a district charter and implementing ordinances adopted and effective on January 1, 1997, that establish procedural requirements relating to the exercise of land use planning authority of the district, including but not limited to requirements for local government advisory committees, are supplementary to ORS 268.380, 268.385, 268.390 and ORS chapter 197. After January 1, 1997, no person may commence or maintain an action to challenge the validity of such district charter provisions or implementing ordinances on the basis of inconsistency or conflict with the procedural requirements of ORS 268.380, 268.385 or 268.390 or the procedural requirements of ORS chapter 197 existing on January 1, 1997.

Â Â Â Â Â  (7) If a district charter is repealed, the provisions of the charter providing for district officers, their powers and duties and the election of such officers shall continue in effect until the Legislative Assembly provides by law for the restructuring or dissolution of the district. [1991 c.72 Â§1; 1995 c.712 Â§102; 1997 c.833 Â§19]

Â Â Â Â Â  Note: 268.710 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 268 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  268.715 [1991 c.72 Â§2; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.720 [1991 c.72 Â§3; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.725 [1991 c.72 Â§4; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.730 [1991 c.72 Â§5; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.735 [1991 c.72 Â§8; repealed by 1997 c.833 Â§27]

Â Â Â Â Â  268.740 [1991 c.72 Â§7; repealed by 1997 c.833 Â§27]

PENALTIES

Â Â Â Â Â  268.990 Penalties; jurisdiction. (1) Violation of any ordinance, rule or regulation adopted by a district shall be punishable by a fine of not more than $500 or by imprisonment in a county jail for not more than 30 days or by both.

Â Â Â Â Â  (2) Any penalty for such a violation may be imposed or enforced by the district in the circuit court of the state for the county where the violation takes place. [1969 c.700 Â§25]

_______________

CHAPTER 269

[Reserved for expansion]



Chapter 270

TITLE 25

PUBLIC LANDS

Chapter     270.     State Real Property

271.     Use and Disposition of Public Lands Generally; Easements

272.     Federal Lands

273.     State Lands Generally

274.     Submersible and Submerged Lands

275.     County Lands

_______________

Chapter 270  State Real Property

2007 EDITION

STATE REAL PROPERTY

PUBLIC LANDS

GENERAL PROVISIONS

270.005     Definitions

270.010     Policy

270.015     Effect of ORS 270.005 to 270.190; agency rules

270.020     Title to property

270.025     Agreements with United States Government for electrical and other transmission lines; effect on rights of private property owners

TRANSFER PROCEDURES

270.100     Notice to department before sale of real property; rules; procedures; restrictions on final disposition

270.105     Procedures before terminal disposition of real property

270.110     Disposition of property not needed for public use; lease approval by department

270.120     Advisory committee; membership; officers; compensation and expenses; duties

270.130     Publication of notice of sale

270.135     Proposal for sale of property; requirements

270.140     Action if no satisfactory proposal received

MANAGEMENT

270.150     Proceeds of sale of real property

270.155     Agreements for management of state real property; reimbursement for costs

270.165     Grants of easements in public interest

270.180     Inventory of state-owned real property; status information reports; periodic revision; rules

270.190     Disposition of operating fund revenues

GENERAL PROVISIONS

270.005 Definitions. For purposes of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551:

(1) Department means the Oregon Department of Administrative Services.

(2) Improvements means any and all structures on or attachments to state-owned real property, but excluding public improvements as defined in ORS 279A.010.

(3) Real property means all real property together with any and all improvements thereon.

(4) Surplus real property means all state-owned real property and improvements surplus to agency and state need. [1991 c.816 §3; 1993 c.500 §11; 1997 c.685 §5; 1999 c.314 §79; 2003 c.794 §224]

270.010 Policy. (1) It shall be the policy of the State of
Oregon
to hold in state ownership no more state-owned real property than is necessary to conduct official business, with allowance for reasonably foreseeable demands of the future. The acquisition, sale, exchange, lease, retention and management of state-owned real property shall be subject to a statewide plan that will encourage the transfer through sale or lease of state-owned real property already in state ownership to private ownership and use so as to minimize state investment in such land and place such land on the tax rolls.

(2) In transferring state-owned real property through sale or lease, to the extent consistent with applicable trust responsibilities, the state policy shall be to give right of first refusal to purchase in the following order:

(a) To the lessee of the land.

(b) Where the intended activity or use is similar to that of adjacent properties within the region:

(A) To adjacent landowners.

(B) To residents within the region.

(C) To persons outside the region. [1991 c.816 §2; 1995 c.589 §1]

270.015 Effect of ORS 270.005 to 270.190; agency rules. (1) The power granted by ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551 is vested in the State of
Oregon
. The power is self-operating, without the necessity of further legislation.

(2) In carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the state shall act by and through its duly constituted board, commission or agency. The state by statute or through its respective board, commission or agency may provide rules necessary in carrying out the provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551. [1991 c.816 §4; 1999 c.314 §80]

270.020 Title to property. Title to any parcel of land held by a state agency shall be in the name of the state, by and through the state agency controlling the parcel. [Formerly 273.195]

270.025 Agreements with
United States
Government for electrical and other transmission lines; effect on rights of private property owners. The State of
Oregon
may enter into agreements with the
United States
or any agency thereof, relative to the conditions for and places where electrical and other transmission lines may be placed and maintained across any property owned or controlled by the state, which agreements may be in perpetuity or for such length of time as may be specified. However, no such agreement shall affect the constitutional rights of any owners of private property who do not join therein. [Formerly 273.461]

TRANSFER PROCEDURES

270.100 Notice to department before sale of real property; rules; procedures; restrictions on final disposition. (1)(a) Before offering for sale any real property or equitable interest therein owned by the state, the state agency acting for the state in such transaction shall report its intent of sale or transfer to the Oregon Department of Administrative Services. The department, or the agency specifically designated by the department, shall notify other state agencies authorized to own real property of the intended sale or transfer to determine whether acquisition of the real property or interest therein would be advantageous to another state agency.

(b) The department shall give political subdivisions, as defined in ORS 271.005, the first opportunity after other state agencies to acquire, purchase, exchange or lease real property to be sold or disposed of by the State of
Oregon
. The state agency responsible for selling or transferring the property may require at the time of the sale or transfer that any state real property sold or transferred to a political subdivision, as defined in ORS 271.005, shall be for use for a public purpose or benefit, and not be for resale to a private purchaser.

(c) If property is not disposed of under paragraph (a) or (b) of this subsection, in accordance with rules adopted by the department, the state agency desiring to sell or transfer the property shall cause it to be appraised by one or more competent and experienced appraisers. Except as provided in ORS 273.825, if such property has an appraised value exceeding $5,000 it shall not be sold to any private person except after notice calling for such proposals as set forth in ORS 270.130.

(d) The department shall adopt rules to carry out the provisions of this section.

(2) Before acquisition of any real property or interest therein by any state agency, except for highway right of way acquired by the Department of Transportation and park properties acquired by the State Parks and Recreation Department and property within the approved projected campus boundaries for institutions of the Department of Higher Education, the state agency shall report its intent of acquisition to the Oregon Department of Administrative Services. The department shall notify other state agencies owning land of the intended acquisition to determine whether another state agency desires to sell or transfer property which would meet the needs of the purchasing agency. In accordance with rules adopted by the Oregon Department of Administrative Services, if no other state agency desires to sell or transfer property which would meet the needs of the agency, the agency may acquire the real property or interest therein, consistent with applicable provisions of law.

(3) Before any terminal disposition of real property or an interest in real property, the state agency acting for the state in the transaction must secure approval of the transaction from the Oregon Department of Administrative Services.

(4) Subsection (3) of this section does not apply to terminal disposition of the following real property:

(a) Property controlled by the State Department of Fish and Wildlife;

(b) State forestlands controlled by the State Forestry Department;

(c) Property controlled by the Department of Transportation;

(d) Property controlled by the Department of State Lands;

(e) Property controlled by the Department of Higher Education;

(f) Property controlled by the legislative or judicial branches of state government; and

(g) Property controlled by the State Parks and Recreation Department.

(5) Notwithstanding the provisions of subsection (4) of this section, prior approval by the Oregon Department of Administrative Services is required for the terminal disposition of public land for less than the fair market value of that land.

(6) The provisions of ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436, 273.551 and 308A.709 (1) to (4) do not apply to a home or farm acquired, sold, or both, by the Department of Veterans Affairs under ORS 88.720, 273.388, 406.050, 407.135, 407.145, 407.375 and 407.377. [1991 c.816 §6; 1999 c.314 §81; 2005 c.625 §64]

270.105 Procedures before terminal disposition of real property. Before a state agency terminally disposes of real property to other than another state agency, the disposing agency shall:

(1) If the value of the real property is $100,000 or less, consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other real property; or

(2) If the value of the real property is greater than $100,000, invite public comment on and consider all the values of the property to the people of this state, including values for fish and wildlife habitat and public access to other property. [1991 c.816 §21]

270.110 Disposition of property not needed for public use; lease approval by department. (1) Except as provided in subsection (2) of this section, whenever the state or any agency thereof possesses or controls real property not needed for public use, or whenever the public interest may be furthered, the state or its agency may sell, exchange, convey or lease for any period not exceeding 99 years all or any part of its interest in the property to or with the state or any political subdivision of the state or the United States or any agency thereof or private individual or corporation. Except where the state is exchanging real property, the consideration for the transfer or lease may be cash or real property, or both.

(2) If the ownership, right or title of the state to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of such real property is restricted, whether by dedication or otherwise, the state or its agency may, after first declaring by resolution that such real property is not needed for public use, or that the sale, exchange, conveyance or lease thereof will further the public interest, file a complaint in the circuit court for the county in which such real property is located against all persons claiming any right, title or interest in such real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of such real property. The resolution is prima facie evidence that such real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of such real property, a statement of the nature of the restrictions, qualifications or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitations, qualifications or restrictions, the resolution and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

(3) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the state at the time of entering into the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

(4) Any lease of state real property exceeding five years must be approved in advance by the Oregon Department of Administrative Services, except for leases:

(a) Negotiated by the Oregon Department of Aviation;

(b) Of state forestlands;

(c) Of property controlled by the Department of State Lands, Department of Transportation or Department of Higher Education; or

(d) Of property controlled by the legislative or judicial branches of state government. [1991 c.816 §5; 1999 c.935 §25; 2005 c.15 §1]

270.120 Advisory committee; membership; officers; compensation and expenses; duties. (1) In exercising certain of its functions under ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the Oregon Department of Administrative Services shall be advised by an advisory committee consisting of seven members appointed by the Governor.

(2) The advisory committee appointed under subsection (1) of this section shall consist of two members of the Legislative Assembly, one real estate licensee under ORS 696.020, two persons who serve in the executive branch of state government, one person qualified as a land use planner, and one person qualified as a real estate management expert.

(3) Members of the advisory committee shall meet at such times and places and elect such officers and make such rules for the conduct of committee business as the committee may specify.

(4) Members of the advisory committee who are not members of the Legislative Assembly are entitled to compensation under ORS 292.495. Members of the advisory committee who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

(5) Expenses of the committee shall be paid from funds appropriated to the department to carry out subsection (6) of this section.

(6)(a) The advisory committee shall advise the department on the acquisition, exchange or disposal of real property valued at $100,000 or more.

(b) The department may request the advice of the committee involving any real property transaction valued less than $100,000. [Formerly 273.655; 1997 c.632 §2; 1999 c.314 §82; 2007 c.319 §27]

270.130 Publication of notice of sale. The state agency acting for the state in the transaction shall give the notice of the proposed sale not less than once a week for three successive weeks by publication in one or more newspapers of general circulation in the county in which such real property is situated, and in such other newspapers, if any, as the agency considers advisable. The notice shall describe generally and by legal subdivision such property and the asking price. The state agency shall reserve the right to accept or reject any proposal. [1991 c.816 §7]

270.135 Proposal for sale of property; requirements. (1) The decision of the state agency on the question of the most advantageous proposal for real property to be sold, shall be final and conclusive, and shall not be subject to review by any court.

(2) Each proposal shall be accompanied by a certified check or by sufficient bond furnished by a surety company authorized to do business in this state, in favor of the State of
Oregon
, in a sum not less than 10 percent of the total amount of the value of the proposal. [1991 c.816 §11]

270.140 Action if no satisfactory proposal received. If the provisions of ORS 270.100, 270.110 and 270.130 have been complied with as to property administered by it and no satisfactory proposal has been received, the state agency may, at any time during a period of 18 months after the advertised date of sale, sell such property in such manner as it considers appropriate, including such commercially reasonable means as through a real estate licensee as set forth in ORS 696.007. [1991 c.816 §9]

MANAGEMENT

270.150 Proceeds of sale of real property. (1) The proceeds, less costs, of any real property sold by the Oregon Department of Administrative Services under ORS 270.100, 270.110 and 270.130 may be credited to and deposited in the Capital Projects Fund established by ORS 276.005 or the Trust for Cultural Development Account established in ORS 359.405.

(2) The proceeds of any real property sold by a state agency under ORS 270.100 and 270.110 may be credited to and deposited in the Trust for Cultural Development Account. If the proceeds are credited to and deposited in the account, a state agency may retain from the proceeds the costs of selling the real property and the amount originally paid by the state agency when the state agency acquired the real property.

(3) The revenue from the rental or lease of surplus real property managed by the department shall be deposited in the State Treasury to the credit of the operating fund established by ORS 283.076.

(4) Notwithstanding the provisions of subsection (1) or (2) of this section, an agency may negotiate with the department to apply the proceeds of a sale, transfer or lease of such surplus real property to another capital acquisition of that agency. [1991 c.816 §10; 2001 c.954 §29]

270.155 Agreements for management of state real property; reimbursement for costs. In addition to authority granted to the Oregon Department of Administrative Services under ORS 184.634, 270.005 to 270.015, 270.100 to 270.190, 273.416, 273.426 to 273.436 and 273.551, the department, pursuant to an agreement under ORS 190.110, may undertake the management of any real property, and improvements thereon, that is the property of or within the management jurisdiction of any state agency. Reimbursement of department costs shall be made subject to terms of the agreement. [Formerly 273.695; 1999 c.314 §83]

270.165 Grants of easements in public interest. The Oregon Department of Administrative Services acting on behalf of the State of
Oregon
may grant an easement or right of way on any real property under its control if the department determines that the easement or right of way would be in the public interest. [Formerly 273.639]

270.180 Inventory of state-owned real property; status information reports; periodic revision; rules. (1) The Oregon Department of Administrative Services shall maintain and keep current an inventory of all state-owned real property and shall classify all such property on the basis of current use, value, idle or surplus to agency need. The department shall establish categories of real property necessary for management of state-owned real property. Land owning agencies shall provide status information, as requested by the department, of agency owned land for the department to carry out its clearinghouse function.

(2) On or before October 1 of each even-numbered year, a state agency shall submit to the department a revised and updated inventory of any surplus real property that it owns. The inventory shall list separately any surplus real property located within an urban growth boundary.

(3) The department may apportion to each state agency owning real property its contribution to reimburse the department for the costs incurred in maintaining the real property inventory set forth in subsections (1) and (2) of this section.

(4) Contributions apportioned by the department under subsection (3) of this section are continuously appropriated to the department to reimburse it for its costs incurred in maintaining the real property inventory.

(5) The department shall adopt rules to assess state land owning agencies for administration of the state lands management program. [Formerly 273.675]

270.190 Disposition of operating fund revenues. At the end of each biennium, the Oregon Department of Administrative Services shall transfer from the Oregon Department of Administrative Services Operating Fund to the Capital Projects Fund established by ORS 276.005 all revenue from the rental or lease of property described in ORS 270.150 not expended for administration, taxes, repairs or improvements. [Formerly 273.628; 1993 c.500 §12]

_______________



Chapter 271

Chapter 271 Â Use and Disposition of Â Public Lands Generally; Easements

2007 EDITION

USE OF PUBLIC LANDS; EASEMENTS

PUBLIC LANDS

GENERAL PROVISIONS

271.005Â Â Â Â  Definitions for ORS 271.005 to 271.540

VACATION

271.080Â Â Â Â  Vacation in incorporated cities; petition; consent of property owners

271.090Â Â Â Â  Filing of petition; notice

271.100Â Â Â Â  Action by city governing body

271.110Â Â Â Â  Notice of hearing

271.120Â Â Â Â  Hearing; determination

271.130Â Â Â Â  Vacation on city governing bodyÂs own motion; appeal

271.140Â Â Â Â  Title to vacated areas

271.150Â Â Â Â  Vacation records to be filed; costs

271.160Â Â Â Â  Vacations for purposes of rededication

271.170Â Â Â Â  Nature and operation of statutes

271.180Â Â Â Â  Vacations in municipalities included in port districts; petition; power of common council; vacating street along railroad easement

271.190Â Â Â Â  Consent of owners of adjoining property; other required approval

271.200Â Â Â Â  Petition; notice

271.210Â Â Â Â  Hearing; grant of petition

271.220Â Â Â Â  Filing of objections; waiver

271.230Â Â Â Â  Records of vacations; fees

TRANSFER, LEASE, DONATION OR USE OF PUBLIC LANDS

271.300Â Â Â Â  Application and administration of ORS 271.300 to 271.360; rules

271.310Â Â Â Â  Transfer or lease of real property owned or controlled by political subdivision; procedure in case of qualified title

271.320Â Â Â Â  Exchange of trust fund assets

271.330Â Â Â Â  Relinquishing title of property not needed for public use

271.335Â Â Â Â  Relinquishing reversionary interest held by political subdivision

271.340Â Â Â Â  Property valuation in exchange to be equal

271.350Â Â Â Â  Determining valuation of property in exchanges

271.360Â Â Â Â  Lease requirements

271.375Â Â Â Â  Public grazing lands; sale; lease or exchange

271.380Â Â Â Â  Indemnifying political subdivision for loss or damage resulting from occupancy of its property

271.390Â Â Â Â  Lease or purchase of real estate by public body or council of governments; financing agreement

271.400Â Â Â Â  Conveyances by political subdivision to state

271.405Â Â Â Â  Transfer of property by city or town to county for public institutions and works

271.410Â Â Â Â  Use of municipal property for rodeos, games, racing and exhibitions

271.420Â Â Â Â  City bonds as payment for land sold by city

271.430Â Â Â Â  Lease of space above or below street or highway; effect on prior dedication or grant for public purpose

271.440Â Â Â Â  Agreements for location of transmission lines on property of political subdivision

271.445Â Â Â Â  Installation of fiber-optic lines on public land and in public right of way

ACQUISITION AND DISPOSITION OF INDUSTRIAL FACILITIES

271.510Â Â Â Â  Definition of Âindustrial facilityÂ for ORS 271.510 to 271.540

271.520Â Â Â Â  Declaration of legislative purpose

271.530Â Â Â Â  Powers of counties and cities to acquire and dispose of industrial facilities

271.540Â Â Â Â  County or city operation of industrial facility; exception

MISCELLANEOUS PROVISIONS

271.600Â Â Â Â  Use of term ÂsquawÂ; exceptions

CONSERVATION AND HIGHWAY SCENIC PRESERVATION EASEMENTS

271.715Â Â Â Â  Definitions for ORS 271.715 to 271.795

271.725Â Â Â Â  Acquisition and creation of conservation or highway scenic preservation easement

271.729Â Â Â Â  Report on effect of conservation or highway scenic preservation easement on property value; fee

271.735Â Â Â Â  Hearing; notice

271.745Â Â Â Â  Validity of conservation or highway scenic preservation easement

271.755Â Â Â Â  Action affecting conservation or highway scenic preservation easement; standing to bring action

271.765Â Â Â Â  Applicability

271.775Â Â Â Â  Rules governing conservation and highway scenic preservation easements

271.785Â Â Â Â  Taxation of property subject to highway scenic preservation easement

271.795Â Â Â Â  Construction of Act

GENERAL PROVISIONS

Â Â Â Â Â  271.005 Definitions for ORS 271.005 to 271.540. As used in ORS 271.005 to 271.540:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the board or body in which the general legislative power of a political subdivision is vested.

Â Â Â Â Â  (2) ÂGovernmental bodyÂ means the State of
Oregon
, a political subdivision, the
United States of America
or an agency thereof.

Â Â Â Â Â  (3) ÂPolitical subdivisionÂ means any local government unit, including, but not limited to, a county, city, town, port, dock commission or district, that exists under the laws of Oregon and has power to levy and collect taxes. [1981 c.787 Â§2]

Â Â Â Â Â  271.010 [Amended by 1965 c.25 Â§1; 1971 c.287 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.020 [Amended by 1953 c.283 Â§3; 1977 c.275 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.030 [Amended by 1953 c.283 Â§3; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.040 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.050 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  271.070 [Repealed by 1981 c.153 Â§79]

VACATION

Â Â Â Â Â  271.080 Vacation in incorporated cities; petition; consent of property owners. (1) Whenever any person interested in any real property in an incorporated city in this state desires to vacate all or part of any street, avenue, boulevard, alley, plat, public square or other public place, such person may file a petition therefor setting forth a description of the ground proposed to be vacated, the purpose for which the ground is proposed to be used and the reason for such vacation.

Â Â Â Â Â  (2) There shall be appended to such petition, as a part thereof and as a basis for granting the same, the consent of the owners of all abutting property and of not less than two-thirds in area of the real property affected thereby. The real property affected thereby shall be deemed to be the land lying on either side of the street or portion thereof proposed to be vacated and extending laterally to the next street that serves as a parallel street, but in any case not to exceed 200 feet, and the land for a like lateral distance on either side of the street for 400 feet along its course beyond each terminus of the part proposed to be vacated. Where a street is proposed to be vacated to its termini, the land embraced in an extension of the street for a distance of 400 feet beyond each terminus shall also be counted. In the vacation of any plat or part thereof the consent of the owner or owners of two-thirds in area of the property embraced within such plat or part thereof proposed to be vacated shall be sufficient, except where such vacation embraces street area, when, as to such street area the above requirements shall also apply. The consent of the owners of the required amount of property shall be in writing. [Amended by 1999 c.866 Â§2]

Â Â Â Â Â  271.090 Filing of petition; notice. The petition shall be presented to the city recorder or other recording officer of the city. If found by the recorder to be sufficient, the recorder shall file it and inform at least one of the petitioners when the petition will come before the city governing body. A failure to give such information shall not be in any respect a lack of jurisdiction for the governing body to proceed on the petition.

Â Â Â Â Â  271.100 Action by city governing body. The city governing body may deny the petition after notice to the petitioners of such proposed action, but if there appears to be no reason why the petition should not be allowed in whole or in part, the governing body shall fix a time for a formal hearing upon the petition.

Â Â Â Â Â  271.110 Notice of hearing. (1) The city recorder or other recording officer of the city shall give notice of the petition and hearing by publishing a notice in the city official newspaper once each week for two consecutive weeks prior to the hearing. If no newspaper is published in such city, written notice of the petition and hearing shall be posted in three of the most public places in the city. The notices shall describe the ground covered by the petition, give the date it was filed, the name of at least one of the petitioners and the date when the petition, and any objection or remonstrance, which may be made in writing and filed with the recording officer of the city prior to the time of hearing, will be heard and considered.

Â Â Â Â Â  (2) Within five days after the first day of publication of the notice, the city recording officer shall cause to be posted at or near each end of the proposed vacation a copy of the notice, which shall be headed, ÂNotice of Street Vacation,Â ÂNotice of Plat VacationÂ or ÂNotice of Plat and Street Vacation,Â as the case may be. The notice shall be posted in at least two conspicuous places in the proposed vacation area. The posting and first day of publication of such notice shall be at least 14 days before the hearing.

Â Â Â Â Â  (3) The city recording officer shall, before publishing such notice, obtain from the petitioners a sum sufficient to cover the cost of publication, posting and other anticipated expenses. The city recording officer shall hold the sum so obtained until the actual cost has been ascertained, when the amount of the cost shall be paid into the city treasury and any surplus refunded to the depositor. [Amended by 1991 c.629 Â§1; 2005 c.22 Â§196]

Â Â Â Â Â  271.120 Hearing; determination. At the time fixed by the governing body for hearing the petition and any objections filed thereto or at any postponement or continuance of such matter, the governing body shall hear the petition and objections and shall determine whether the consent of the owners of the requisite area has been obtained, whether notice has been duly given and whether the public interest will be prejudiced by the vacation of such plat or street or parts thereof. If such matters are determined in favor of the petition the governing body shall by ordinance make such determination a matter of record and vacate such plat or street; otherwise it shall deny the petition. The governing body may, upon hearing, grant the petition in part and deny it in part, and make such reservations, or either, as appear to be for the public interest.

Â Â Â Â Â  271.130 Vacation on city governing bodyÂs own motion; appeal. (1) The city governing body may initiate vacation proceedings authorized by ORS 271.080 and make such vacation without a petition or consent of property owners. Notice shall be given as provided by ORS 271.110, but such vacation shall not be made before the date set for hearing, nor if the owners of a majority of the area affected, computed on the basis provided in ORS 271.080, object in writing thereto, nor shall any street area be vacated without the consent of the owners of the abutting property if the vacation will substantially affect the market value of such property, unless the city governing body provides for paying damages. Provision for paying such damages may be made by a local assessment, or in such other manner as the city charter may provide.

Â Â Â Â Â  (2) Two or more streets, alleys, avenues and boulevards, or parts thereof, may be joined in one proceeding, provided they intersect or are adjacent and parallel to each other.

Â Â Â Â Â  (3) No ordinance for the vacation of all or part of a plat shall be passed by the governing body until the city recording officer has filed in the office of the city recording officer or indorsed on the petition for such vacation a certificate showing that all city liens and all taxes have been paid on the lands covered by the plat or portion thereof to be vacated.

Â Â Â Â Â  (4) Any property owner affected by the order of vacation or the order awarding damages or benefits in such vacation proceedings may appeal to the circuit court of the county where such city is situated in the manner provided by the city charter. If the charter does not provide for such appeal, the appeal shall be taken within the time and in substantially the manner provided for taking an appeal from justice court in civil cases. [Amended by 1995 c.658 Â§101]

Â Â Â Â Â  271.140 Title to vacated areas. The title to the street or other public area vacated shall attach to the lands bordering on such area in equal portions; except that where the area has been originally dedicated by different persons and the fee title to such area has not been otherwise disposed of, original boundary lines shall be adhered to and the street area which lies on each side of such boundary line shall attach to the abutting property on such side. If a public square is vacated the title thereto shall vest in the city. [Amended by 1981 c.153 Â§58]

Â Â Â Â Â  271.150 Vacation records to be filed; costs. A certified copy of the ordinance vacating any street or plat area and any map, plat or other record in regard thereto which may be required or provided for by law, shall be filed for record with the county clerk. The petitioner for such vacation shall bear the recording cost and the cost of preparing and filing the certified copy of the ordinance and map. A certified copy of any such ordinance shall be filed with the county assessor and county surveyor.

Â Â Â Â Â  271.160 Vacations for purposes of rededication.
No street
shall be vacated upon the petition of any person when it is proposed to replat or rededicate all or part of any street in lieu of the original unless such petition is accompanied by a plat showing the proposed manner of replatting or rededicating. If the proposed manner of replatting or rededicating or any modification thereof which may subsequently be made meets with the approval of the city governing body, it shall require a suitable guarantee to be given for the carrying out of such replatting or rededication or may make any vacation conditional or to take effect only upon the consummation of such replatting or rededication.

Â Â Â Â Â  271.170 Nature and operation of statutes. The provisions of ORS 271.080 to 271.160 are alternative to the provisions of the charter of any incorporated city and nothing contained in those statutes shall in anywise affect or impair the charter or other provisions of such cities for the preservation of public access to and from transportation terminals and navigable waters.

Â Â Â Â Â  271.180 Vacations in municipalities included in port districts; petition; power of common council; vacating street along railroad easement. To the end that adequate facilities for terminal trackage, structures and the instrumentalities of commerce and transportation may be provided in cities and towns located within or forming a part of any port district organized as a municipal corporation in this state, the governing body of such cities and towns, upon the petition of any such port, or corporation empowered to own or operate a railroad, steamship or other transportation terminal, or railroad company entering or operating within such city or town, or owner of property abutting any such terminal, may:

Â Â Â Â Â  (1) Authorize any port commission, dock commission, common carrier, railroad company or terminal company to occupy, by any structure, trackage or machinery facilitating or necessary to travel, transportation or distribution, any street or public property, or parts thereof, within such city or town, upon such reasonable terms and conditions as the city or town may impose.

Â Â Â Â Â  (2) Vacate the whole or any part of any street, alley, common or public place, with such restrictions and upon such conditions as the city governing body may deem reasonable and for the public good.

Â Â Â Â Â  (3) If any railroad company owns or has an exclusive easement upon a definite strip within or along any public street, alley, common or public place, and if the city governing body determines such action to be to the advantage of the public, vacate the street area between the strip so occupied by the railroad company and one property line opposite thereto, condition that the railroad company dedicates for street purposes such portion of such exclusive strip occupied by it as the city governing body may determine upon, and moves its tracks and facilities therefrom onto the street area so vacated. The right and title of the railroad company in the vacated area shall be of the same character as previously owned by it in the exclusive strip which it is required by the city governing body to surrender and dedicate to street purposes.

Â Â Â Â Â  271.190 Consent of owners of adjoining property; other required approval. No vacation of all or part of a street, alley, common or public place shall take place under ORS 271.180 unless the consent of the persons owning the property immediately adjoining that part of the street or alley to be vacated is obtained thereto in writing and filed with the auditor or clerk of the city or town. No vacation shall be made of any street, alley, public place or part thereof, if within 5,000 feet of the harbor or pierhead line of the port, unless the port commission, or other bodies having jurisdiction over docks and wharves in the port district involved, approves the proposed vacation in writing.

Â Â Â Â Â  271.200 Petition; notice. (1) Before any street, alley, common or public place or any part thereof is vacated, or other right granted by any city governing body under ORS 271.180 to 271.210 the applicant must petition the governing body of the city or town involved, setting forth the particular circumstances of the case, giving a definite description of the property sought to be vacated, or of the right, use or occupancy sought to be obtained, and the names of the persons to be particularly affected thereby. The petition shall be filed with the auditor or clerk of the city or town involved 30 days previous to the taking of any action thereon by the city governing body.

Â Â Â Â Â  (2) Notice of the pendency of the petition, containing a description of the area sought to be vacated or right, use or occupancy sought to be obtained, shall be published at least once each week for three successive weeks prior to expiration of such 30-day period in a newspaper of general circulation in the county wherein the city or town is located.

Â Â Â Â Â  271.210 Hearing; grant of petition. Hearing upon the petition shall be had by the city governing body at its next regular meeting following the expiration of 30 days from the filing of the petition. At that time objections to the granting of the whole or any part of the petition shall be duly heard and considered by the governing body, which shall thereupon, or at any later time to which the hearing is postponed or adjourned, pass by a majority vote an ordinance setting forth the property to be vacated, or other rights, occupancy or use to be thereby granted. Upon the expiration of 30 days from the passage of the ordinance and the approval thereof by the mayor of the city or town, the ordinance shall be in full force and effect.

Â Â Â Â Â  271.220 Filing of objections; waiver. All objections to the petition shall be filed with the clerk or auditor of the city or town within 30 days from the filing of the petition, and if not so filed shall be conclusively presumed to have been waived. The regularity, validity and correctness of the proceedings of the city governing body pursuant to ORS 271.180 to 271.210, shall be conclusive in all things on all parties, and cannot in any manner be contested in any proceeding whatsoever by any person not filing written objections within the time provided in this section.

Â Â Â Â Â  271.230 Records of vacations; fees. (1) If any town or plat of any city or town is vacated by a county court or municipal authority of any city or town, the vacation order or ordinance shall be recorded in the deed records of the county. Whenever a vacation order or ordinance is so recorded, the county surveyor of such county shall, upon a copy of the plat that is certified by the county clerk, trace or shade with permanent ink in such manner as to denote that portion so vacated, and shall make the notation ÂVacatedÂ upon such copy of the plat, giving the book and page of the deed record in which the order or ordinance is recorded. Corrections or changes shall not be allowed on the original plat once it is recorded with the county clerk.

Â Â Â Â Â  (2) For recording in the county deed records, the county clerk shall collect the same fee as for recording a deed. For the services of the county surveyor for marking the record upon the copy of the plat, the county clerk shall collect a fee as set by ordinance of the county governing body to be paid by the county clerk to the county surveyor. [Amended by 1971 c.621 Â§31; 1975 c.607 Â§31; 1977 c.488 Â§2; 1979 c.833 Â§30; 1999 c.710 Â§12; 2001 c.173 Â§5]

TRANSFER, LEASE, DONATION OR USE OF PUBLIC LANDS

Â Â Â Â Â  271.300 Application and administration of ORS 271.300 to 271.360; rules. (1) The power granted by ORS 271.300 to 271.360 is vested in each political subdivision of the State of
Oregon
. The power is self-operating, without the necessity of further legislation.

Â Â Â Â Â  (2) In carrying ORS 271.300 to 271.360 into effect, a political subdivision shall act through its duly constituted governing body. Each political subdivision through its governing body may provide rules necessary in carrying out ORS 271.300 to 271.360. [Amended by 1981 c.787 Â§26; 1985 c.443 Â§4]

Â Â Â Â Â  271.310 Transfer or lease of real property owned or controlled by political subdivision; procedure in case of qualified title. (1) Except as provided in subsection (2) of this section, whenever any political subdivision possesses or controls real property not needed for public use, or whenever the public interest may be furthered, a political subdivision may sell, exchange, convey or lease for any period not exceeding 99 years all or any part of their interest in the property to a governmental body or private individual or corporation. The consideration for the transfer or lease may be cash or real property, or both.

Â Â Â Â Â  (2) If the ownership, right or title of the political subdivision to any real property set apart by deed, will or otherwise for a burial ground or cemetery, or for the purpose of interring the remains of deceased persons, is limited or qualified or the use of such real property is restricted, whether by dedication or otherwise, the political subdivision may, after the county court or governing body thereof has first declared by resolution that such real property is not needed for public use, or that the sale, exchange, conveyance or lease thereof will further the public interest, file a complaint in the circuit court for the county in which such real property is located against all persons claiming any right, title or interest in such real property, whether the interest be contingent, conditional or otherwise, for authority to sell, exchange, convey or lease all or any part of such real property. The resolution is prima facie evidence that such real property is not needed for public use, or that the sale, exchange, conveyance or lease will further the public interest. The action shall be commenced and prosecuted to final determination in the same manner as an action not triable by right to a jury. The complaint shall contain a description of such real property, a statement of the nature of the restriction, qualification or limitations, and a statement that the defendants claim some interest therein. The court shall make such judgment as it shall deem proper, taking into consideration the limitation, qualifications or restrictions, the resolution, and all other matters pertinent thereto. Neither costs nor disbursements may be recovered against any defendant.

Â Â Â Â Â  (3) Unless the governing body of a political subdivision determines under subsection (1) of this section that the public interest may be furthered, real property needed for public use by any political subdivision owning or controlling the property shall not be sold, exchanged, leased or conveyed under the authority of ORS 271.300 to 271.360, except that it may be exchanged for property which is of equal or superior useful value for public use. Any such property not immediately needed for public use may be leased if, in the discretion of the governing body having control of the property, it will not be needed for public use within the period of the lease.

Â Â Â Â Â  (4) The authority to lease property granted by this section includes authority to lease property not owned or controlled by the political subdivision at the time of entering into the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease. [Amended by 1955 c.755 Â§1; 1961 c.136 Â§1; 1979 c.284 Â§127; 1981 c.787 Â§27; 1985 c.443 Â§5; 1999 c.559 Â§2]

Â Â Â Â Â  271.320 Exchange of trust fund assets. If any property owned by a political subdivision is held as an asset of any special trust fund securing the payment of bonds, it may be exchanged, under the authority granted in ORS 271.310, for other property of equal or superior value, and property so received in exchange shall be an asset of the fund in lieu of the property previously held. [Amended by 1981 c.787 Â§28]

Â Â Â Â Â  271.330 Relinquishing title of property not needed for public use. (1) Any political subdivision is granted express power to relinquish the title to any of its property not needed for public use to any governmental body, providing such property shall be used for not less than 20 years for a public purpose by the governmental body in the State of
Oregon
. These transfers for public purposes may include transfers without consideration of property held by counties as a result of tax foreclosures.

Â Â Â Â Â  (2)(a) Any political subdivision is granted express power to relinquish the title to any of its property to a qualifying nonprofit corporation or a municipal corporation for the purpose of providing any of the following:

Â Â Â Â Â  (A) Low income housing;

Â Â Â Â Â  (B) Social services; or

Â Â Â Â Â  (C) Child care services.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂQualifying nonprofit corporationÂ means a corporation that is a public benefit corporation under ORS 65.001 (37) and that has obtained a ruling from the federal Internal Revenue Service providing that the corporation is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (B) ÂSocial servicesÂ and Âchild care servicesÂ include but are not limited to education, training, counseling, health and mental health services and the provision of facilities and administrative services to support social services and child care services.

Â Â Â Â Â  (3) Any political subdivision is granted express power to convey real property to a nonprofit or municipal corporation to be used by the nonprofit or municipal corporation for the creation of open space, parks or natural areas for perpetual public use. The instrument conveying the real property shall include a restriction on the use of the property that limits the uses of the property to those uses described in this subsection. The instrument conveying the property shall also contain a provision for the reversion of the property to the political subdivision if the property is not used in conformance with the restriction. Real property conveyed under this subsection may include real property held by a political subdivision as a result of tax foreclosures.

Â Â Â Â Â  (4) Transfers under this section may include transfers without consideration of property held by counties as a result of tax foreclosures.

Â Â Â Â Â  (5) Before any county court or board of county commissioners may transfer, under subsection (1) of this section, any tax foreclosed lands in which the state or a political subdivision has represented delinquent and uncollected taxes, liens or assessments, it shall advertise in a newspaper of general circulation in the county for two successive weeks its intention to so transfer the property. The notice shall state when the county court will hear objections to the transfer and must specifically describe the property intended to be transferred. After the hearing set in the notice is held and objections are heard, it may, in its sound discretion, proceed with the transfer. Except in the case of a transfer for low income housing, real property shall be conveyed by deed, subject to a reversionary interest retained by the granting political subdivision in the event that the property is used for a purpose that is inconsistent with the grant. The granting political subdivision may waive the subdivisionÂs right to a reversionary interest at the time the property is conveyed. After the transfer the interests of the state or any political subdivision in the land on account of uncollected taxes, liens or assessments are extinguished, and the county is relieved of the necessity to account for uncollected taxes, liens or assessments. [Amended by 1981 c.787 Â§29; 1991 c.556 Â§1; 1997 c.248 Â§1; 1997 c.752 Â§2; 1999 c.366 Â§1; 2001 c.315 Â§54]

Â Â Â Â Â  271.335 Relinquishing reversionary interest held by political subdivision. Any political subdivision, by resolution adopted by the governing body of the political subdivision, may waive and relinquish any reversionary interest held by the political subdivision in property transferred under ORS 271.330 when the transfer occurred not less than 20 years prior to the date on which the resolution is adopted. [1999 c.366 Â§3]

Â Â Â Â Â  271.340 Property valuation in exchange to be equal. When property is exchanged under the authority of ORS 271.310 to 271.330, the value of the real property accepted by the political subdivision in exchange for any of its property plus cash, if any, shall not be less than the value of the property relinquished. [Amended by 1981 c.787 Â§30]

Â Â Â Â Â  271.350 Determining valuation of property in exchanges. The value of the respective properties proposed to be exchanged shall be determined by the governing body of the political subdivision. The governing body shall cause it to be appraised by one or more competent and experienced appraisers. The compensation, if any, of the appraisers shall be borne equally by the respective owners of the property. In case the valuation shall not be mutually satisfactory to the respective owners it shall not be binding upon them. [Amended by 1981 c.787 Â§31]

Â Â Â Â Â  271.360 Lease requirements. Every lease entered into pursuant to ORS 271.310 shall be authorized by ordinance or order of the body executing the same and shall provide terms and conditions as may be fixed and determined by the governing body executing the lease. The lease may provide that the lessee shall pay ad valorem taxes assessable against the leased property, or that the political subdivision shall pay these taxes, in which latter event the anticipated amount of taxes shall be taken into consideration in fixing the rental charge. [Amended by 1981 c.787 Â§32]

Â Â Â Â Â  271.370 [Amended by 1981 c.787 Â§33; 1983 c.660 Â§1; repealed by 1985 c.443 Â§1]

Â Â Â Â Â  271.375 Public grazing lands; sale; lease or exchange. The counties of the state are authorized to sell, convey, lease or exchange any or all county-owned lands chiefly suitable for grazing, to or with the state or each other and with the United States of America for other lands either of equal acreage or of equal value. All powers granted by this section to the several counties are in addition to and not in derogation of powers previously conferred by law. [Formerly 273.240; 1981 c.787 Â§34]

Â Â Â Â Â  271.380 Indemnifying political subdivision for loss or damage resulting from occupancy of its property. Any political subdivision occupying a street or public property of another political subdivision by any structure above, on or under the surface, may provide a contract of indemnity to protect the other political subdivision against loss or damage resulting from that occupancy. [1959 c.442 Â§1; 1981 c.787 Â§35]

Â Â Â Â Â  271.390 Lease or purchase of real estate by public body or council of governments; financing agreement. (1) As used in this section:

Â Â Â Â Â  (a) ÂCouncil of governmentsÂ means a council of governments or other similar entity created prior to the enactment of ORS 190.010 (5) on September 29, 1991.

Â Â Â Â Â  (b) ÂPublic bodyÂ has the meaning given that term in ORS 287A.001.

Â Â Â Â Â  (c) ÂReal or personal propertyÂ means land, improvements to land, structures, fixtures, personal property, including furnishings, equipment and computer software purchases and licenses, and any costs that may be capitalized under generally accepted accounting principles and treated as costs of personal property.

Â Â Â Â Â  (2) A public body or a council of governments may enter into contracts for the leasing, rental or financing of any real or personal property that the governing body of the public body or council of governments determines is needed, including contracts for rental, long term leases under an optional contract for purchase, financing agreements with vendors, financial institutions or others, or for purchase of any property. Contracts made by a public body or a council of governments are subject to the terms of its charter, intergovernmental agreement or other organizing document, if applicable. If authorized by the governing body, the contracts may:

Â Â Â Â Â  (a) Provide that the obligations of the public body or council of governments under the contract is secured by a mortgage on or other security interest in the property to be leased, rented, purchased or financed under the contract.

Â Â Â Â Â  (b) Provide that the obligations of the public body or council of governments under the contract are payable out of all or any portion of lawfully available funds of the public body or council of governments, and lawfully available funds may be pledged to the payment of those obligations.

Â Â Â Â Â  (c) If authorized by the charter, intergovernmental agreement or other organizing document of the public body or council of governments, contain a covenant on the part of the public body or council of governments to budget and appropriate in each fiscal year, in accordance with law, sums sufficient to pay when due the amounts owing under the contract.

Â Â Â Â Â  (d) Provide for the issuance of certificates of participation in the payment obligations of the public body or council of governments under the contract and contain other covenants, agreements and provisions determined to be necessary or appropriate in order to better secure the obligations of the public body or council of governments.

Â Â Â Â Â  (3) The lien of the pledge, mortgage or security interest is valid and binding from the time of entering into the contract. The revenue or property is immediately subject to the lien without physical delivery, filing or other act, and the lien is superior to all other claims and liens of any kind whatsoever. Subject to the terms, provisions and limitations of the contract, the lien may be foreclosed by a proceeding brought in the circuit court of the county in which the public body, or the greater part thereof, or the main office of the council of governments is located, and any tangible real or personal property subject to the lien may be sold upon the order of the court. The proceeds of the sale must be applied first to the payment of the costs of foreclosure and then to the amounts owing under the contract, with any balance being paid to the public body or council of governments. The authority granted by this section is in addition to, and not in lieu of, any other statutory or charter authority.

Â Â Â Â Â  (4) A public body or council of governments that has entered into a lease purchase or installment purchase agreement may enter into a financing agreement to refinance the obligations of the public body or council of governments under the lease purchase or installment purchase agreement.

Â Â Â Â Â  (5) The estimated weighted average life of a financing contract executed under this section may not exceed the estimated dollar weighted average life of the real or personal property that is financed with the contract. [Amended by 1995 c.333 Â§2; 1997 c.171 Â§7; 1999 c.559 Â§1; 2003 c.195 Â§8; 2005 c.443 Â§3; 2007 c.783 Â§89]

Â Â Â Â Â  271.400 Conveyances by political subdivision to state. Notwithstanding any other law, the governing body of a political subdivision may convey, by a proper deed of conveyance executed by the proper governing body, to the State of Oregon, by and through any state agency, for carrying out the purposes of that agency, any lands or rights therein vested in the political subdivision, upon terms and conditions as may be agreed upon with the state agency. [Amended by 1981 c.787 Â§36]

Â Â Â Â Â  271.405 Transfer of property by city or town to county for public institutions and works. Whenever any property or rights therein required by any county in carrying out public purposes is owned by an incorporated city or town within such county, the city or town may, if in the judgment of the governing body of the city or town the public may be benefited thereby, convey and transfer to such county by proper conveyances, and the county may accept, such property or rights. [Amended by 1981 c.153 Â§59]

Â Â Â Â Â  271.410 Use of municipal property for rodeos, games, racing and exhibitions. Any municipal corporation having the right to possession of real property within or without its corporate limits may rent, lease or otherwise give possession of such real property for the purpose of conducting such rodeos, baseball games, football games, racing and exhibitions generally as are authorized under the laws of this state.

Â Â Â Â Â  271.420 City bonds as payment for land sold by city. By ordinance duly passed by its governing body, any incorporated city or town may authorize the acceptance of its general obligation bonds or interest coupons, or both, in payment of the purchase price of any lands acquired and for sale by such city or town.

Â Â Â Â Â  271.430 Lease of space above or below street or highway; effect on prior dedication or grant for public purpose. Any political subdivision holding the easement or fee title to a street or highway may lease the space above or below that street or highway for private purposes for such period as the governing body determines the space will not be needed for public purposes, and upon other terms and conditions the governing body finds to be in the public interest. Before leasing the space, the governing body shall determine that the use of the space will not unreasonably interfere with the public use and utility use of the street or highway, and shall notify the property owners abutting the space proposed to be leased under this section and give them an opportunity to be heard with respect to the proposed leasing. Lease of space above or below a street or highway for private purposes shall not affect prior dedication or grant of the area for street or highway purposes. [1969 c.586 Â§2; 1981 c.787 Â§37]

Â Â Â Â Â  271.440 Agreements for location of transmission lines on property of political subdivision. Any political subdivision, owning or controlling any real property or rights therein, may enter into agreements with the
United States
or any agency thereof, relative to the conditions for and places where electrical and other transmission lines may be placed and maintained across that property. The agreements may be in perpetuity or for a shorter period. However, an agreement shall not affect the constitutional rights of any owners of private property who do not join therein. [Formerly 758.030; 1981 c.787 Â§38]

Â Â Â Â Â  271.445 Installation of fiber-optic lines on public land and in public right of way. (1) It is the intent of the Legislative Assembly that the state inform city and county governments of applications for the installation of fiber-optic lines on public land and in public rights of way that have been submitted to state agencies.

Â Â Â Â Â  (2) The Governor shall direct the Department of Transportation and the Department of State Lands to take such action as necessary to ensure that affected city and county governments are informed of applications for the installation and maintenance of fiber-optic lines on public land and in public rights of way that have been submitted to the state agencies. [1999 c.1093 Â§40]

Â Â Â Â Â  Note: 271.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ACQUISITION AND DISPOSITION OF INDUSTRIAL FACILITIES

Â Â Â Â Â  271.510 Definition of Âindustrial facilityÂ for ORS 271.510 to 271.540. As used in ORS 271.510 to 271.540, Âindustrial facilityÂ means any land, any building or other improvement, and all real and personal properties, including, but not limited to, machinery and equipment deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use for industrial, commercial, manufacturing, research and development or warehousing purposes, but shall not include port facilities, railroads or facilities for any purposes or enterprises which are subject to regulation by the Public Utility Commission of Oregon. [1965 c.553 Â§2; 1981 c.787 Â§39; 1983 c.459 Â§13; 1985 c.541 Â§3]

Â Â Â Â Â  271.520 Declaration of legislative purpose. It is hereby declared that there is a need for the continued development of industrial, commercial, manufacturing, research and development and warehouse facilities to insure the growth and prosperity of the state, and of the counties and cities within the state. It is the purpose of ORS 271.510 to 271.540 to provide the counties and cities within the state with the power to acquire title by gift, grant or donation to one or more industrial facilities and to lease, sell and convey such facilities to any person, firm, partnership or corporation, either public or private. It is further declared that the acquisition of title to such facilities and the lease, sale and conveyance of such facilities as provided by ORS 271.510 to 271.540 is a public purpose and shall be regarded as performing an essential governmental function in carrying out the provisions of ORS 271.510 to 271.540. [1965 c.553 Â§1; 1983 c.459 Â§14]

Â Â Â Â Â  271.530 Powers of counties and cities to acquire and dispose of industrial facilities. In addition to any other powers which they may now have, and notwithstanding any law to the contrary, each county and city shall have the following powers:

Â Â Â Â Â  (1) To acquire by gift, grant or donation one or more industrial facilities, which shall be located within the state, and which may be located within, without, or partially within or partially without, such county or city.

Â Â Â Â Â  (2) To lease to any person, firm, partnership or corporation, either public or private, any or all of such industrial facilities acquired pursuant to subsection (1) of this section from a nonprofit corporation formed for the purpose of stimulating industrial development, including any part thereof, for such rentals and upon such terms and conditions and for such period or periods as the governing body of the appropriate county or city may deem advisable.

Â Â Â Â Â  (3)(a) To sell or convey all or any of such industrial facilities acquired by a county, including any part thereof, at public or private sale, with or without advertisement, and to do all acts necessary to the accomplishment of such sale and conveyance.

Â Â Â Â Â  (b) To sell or convey all or any of such industrial facilities acquired by a city, including any part thereof, at public or private sale as authorized under ORS 221.725 or 221.727, and to do all acts necessary to the accomplishment of such sale and conveyance. [1965 c.553 Â§3; 1983 c.216 Â§3]

Â Â Â Â Â  271.540 County or city operation of industrial facility; exception. A county or city shall not operate an industrial facility as a business enterprise or in any manner except as a lessor. [1965 c.553 Â§4]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  271.600 Use of term ÂsquawÂ; exceptions. (1) As used in this section:

Â Â Â Â Â  (a) ÂIndian tribeÂ has the meaning given that term in ORS 97.740.

Â Â Â Â Â  (b) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (c) ÂPublic propertyÂ has the meaning given that term in ORS 131.705.

Â Â Â Â Â  (2) A public body may not use the term ÂsquawÂ in the name of a public property.

Â Â Â Â Â  (3) When a public body changes a name that contains the term Âsquaw,Â the public body shall consider as the replacement name a term or phrase in the language of an Indian tribe.

Â Â Â Â Â  (4) Subsection (2) of this section does not apply if:

Â Â Â Â Â  (a) Federal law requires the use of the term ÂsquawÂ; or

Â Â Â Â Â  (b) The public property is a geographic feature that an agency of the
United States
names using the term Âsquaw.Â [2001 c.652 Â§1; 2005 c.165 Â§1]

Â Â Â Â Â  Note: 271.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 271 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  271.610 [1953 c.158 Â§Â§1,2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  271.710 [1967 c.318 Â§1; repealed by 1983 c.642 Â§11]

CONSERVATION AND HIGHWAY SCENIC PRESERVATION EASEMENTS

Â Â Â Â Â  271.715 Definitions for ORS 271.715 to 271.795. As used in ORS 271.715 to 271.795, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂConservation easementÂ means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic, or open space values of real property, ensuring its availability for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property.

Â Â Â Â Â  (2) ÂHighway scenic preservation easementÂ means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations the purposes of which include retaining or protecting natural, scenic or open space values of property.

Â Â Â Â Â  (3) ÂHolderÂ means:

Â Â Â Â Â  (a) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) acting alone or in cooperation with any federal or state agency, public corporation or political subdivision;

Â Â Â Â Â  (b) A charitable corporation, charitable association, charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic, or open space values of real property, assuring the availability of real property for agricultural, forest, recreational, or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological, or cultural aspects of real property; or

Â Â Â Â Â  (c) An Indian tribe as defined in ORS 97.740.

Â Â Â Â Â  (4) ÂThird-party right of enforcementÂ means a right provided in a conservation easement or highway scenic preservation easement to enforce any of its terms granted to a governmental body, charitable corporation, charitable association or charitable trust, which, although eligible to be a holder, is not a holder. [1983 c.642 Â§1; 1985 c.160 Â§1; 1997 c.249 Â§78; 1999 c.208 Â§1; 2001 c.708 Â§12; 2001 c.907 Â§2; 2003 c.467 Â§1; 2005 c.368 Â§1]

Â Â Â Â Â  271.720 [1967 c.318 Â§2; 1975 c.511 Â§1; 1981 c.787 Â§40; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.725 Acquisition and creation of conservation or highway scenic preservation easement. (1) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may acquire by purchase, agreement or donation, but not by exercise of the power of eminent domain, unless specifically authorized by law, conservation easements in any area within their respective jurisdictions wherever and to the extent that a state agency or the governing body of the county, metropolitan service district, soil and water conservation district, city, park and recreation district or county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) determines that the acquisition will be in the public interest.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 271.715 to 271.795, a conservation easement or highway scenic preservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

Â Â Â Â Â  (3) The state, any county, metropolitan service district, soil and water conservation district, city or park and recreation district or a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may acquire by purchase, agreement or donation, but not by exercise of the power of eminent domain unless specifically authorized by law, highway scenic preservation easements in land within 100 yards of state, county or city highway rights of way. These easements may be acquired only in lands that possess significant scenic value in themselves and contribute to the overall scenic beauty of the highway.

Â Â Â Â Â  (4) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement or highway scenic preservation easement before its acceptance by the holder and recordation of the acceptance.

Â Â Â Â Â  (5) Except as provided in ORS 271.755 (2) a conservation easement or highway scenic preservation easement is unlimited in duration unless the instrument creating it otherwise provides.

Â Â Â Â Â  (6) An interest in real property in existence at the time a conservation easement or highway scenic preservation easement is created is not impaired by it unless the owner of the interest is a party to or consents to the conservation easement or highway scenic preservation easement. [1983 c.642 Â§2; 1985 c.160 Â§2; 1997 c.249 Â§79; 1999 c.208 Â§2; 2003 c.467 Â§2; 2005 c.368 Â§2]

Â Â Â Â Â  271.729 Report on effect of conservation or highway scenic preservation easement on property value; fee. (1) An owner of real property considering whether to convey a conservation easement or a highway scenic preservation easement to a holder may apply to the county assessor for a report on the effect of the conveyance of the easement on the assessed value of the property upon which the easement is to be granted.

Â Â Â Â Â  (2) The request for the report shall be made in writing to the assessor and shall be accompanied by:

Â Â Â Â Â  (a) An appraisal of the property prepared by an appraiser certified or licensed under ORS chapter 674. The appraisal shall have been prepared within three months preceding the date that application is made to the assessor and shall state the appraiserÂs opinion of the real market value of the property both before and after the easement is conveyed;

Â Â Â Â Â  (b) A copy of the instrument creating the easement; and

Â Â Â Â Â  (c) A fee in an amount determined by the assessor, as reimbursement for the costs of preparing the report.

Â Â Â Â Â  (3) Upon receipt of a completed application, the assessor shall determine what the assessed value for the property would have been had the easement been accepted and recorded by the proposed holder for the last tax year in which a property tax statement described in ORS 311.250 was sent to the property owner. The assessor shall prepare a written report stating the assessorÂs findings and shall send the report to the property owner. [2001 c.925 Â§11]

Â Â Â Â Â  271.730 [1967 c.318 Â§3; 1981 c.787 Â§41; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.735 Hearing; notice. (1) Before the acquisition of a conservation easement or highway scenic preservation easement, the state agency, county, metropolitan service district, soil and water conservation district, city, park and recreation district or county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) considering acquisition of such an easement shall hold one or more public hearings on the proposal and the reasons therefor. The hearings shall be held in the community where the easement would be located and all interested persons, including representatives of other governmental agencies, shall have the right to appear and a reasonable opportunity to be heard.

Â Â Â Â Â  (2) Notice of the hearing shall be published at least twice, once not less than 12 days and once not less than five days, prior to the hearing in a newspaper of general circulation in the community. The notice may also be published by broadcasting or telecasting generally in the community.

Â Â Â Â Â  (3) At least 30 days prior to the hearing, the state agency shall mail notice of the hearing to the governing body of each county, city and other governmental agency having jurisdiction in the area of the proposed easements.

Â Â Â Â Â  (4) This section does not apply to conservation easements or highway scenic preservation easements acquired pursuant to ORS 390.121, 390.310 to 390.338 and 390.805 to 390.925 or acquired pursuant to a metropolitan service district bond measure authorizing the acquisition of open spaces within specific areas. [1983 c.642 Â§9; 1985 c.160 Â§3; 1989 c.904 Â§29; 1999 c.208 Â§3; 2003 c.467 Â§3; 2005 c.368 Â§3]

Â Â Â Â Â  271.740 [1967 c.318 Â§4; 1981 c.787 Â§42; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.745 Validity of conservation or highway scenic preservation easement. A conservation easement or highway scenic preservation easement is valid even though:

Â Â Â Â Â  (1) It is not appurtenant to an interest in real property;

Â Â Â Â Â  (2) It can be or has been assigned to another holder;

Â Â Â Â Â  (3) It is not of a character that has been recognized traditionally at common law;

Â Â Â Â Â  (4) It imposes a negative burden;

Â Â Â Â Â  (5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

Â Â Â Â Â  (6) The benefit does not touch or concern real property; or

Â Â Â Â Â  (7) There is no privity of estate or of contract. [1983 c.642 Â§4; 1985 c.160 Â§4]

Â Â Â Â Â  271.750 [1967 c.318 Â§5; 1975 c.511 Â§2; 1981 c.787 Â§43; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  271.755 Action affecting conservation or highway scenic preservation easement; standing to bring action. (1) An action affecting a conservation easement or highway scenic preservation easement may be brought by:

Â Â Â Â Â  (a) An owner of an interest in real property burdened by the easement;

Â Â Â Â Â  (b) A holder of the easement;

Â Â Â Â Â  (c) A person having a third-party right of enforcement; or

Â Â Â Â Â  (d) A person authorized by other law.

Â Â Â Â Â  (2) ORS 271.715 to 271.795 do not affect the power of a court to modify or terminate a conservation easement or highway scenic preservation easement in accordance with the principles of law and equity. [1983 c.642 Â§3; 1985 c.160 Â§5; 1997 c.249 Â§80]

Â Â Â Â Â  271.765 Applicability. (1) ORS 271.715 to 271.795 apply to any interest created after October 15, 1983, that complies with ORS 271.715 to 271.795, whether designated as a conservation easement or highway scenic preservation easement, or as a covenant, equitable servitude, restriction, easement, or otherwise.

Â Â Â Â Â  (2) ORS 271.715 to 271.795 apply to any interest created before October 15, 1983, if it would have been enforceable had it been created after October 15, 1983, unless retroactive application contravenes the Constitution or laws of this state or the
United States
.

Â Â Â Â Â  (3) ORS 271.715 to 271.795 do not invalidate any interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under other law of this state. [1983 c.642 Â§5; 1985 c.160 Â§7; 1997 c.249 Â§81]

Â Â Â Â Â  271.775 Rules governing conservation and highway scenic preservation easements. The board or officer administering a state agency or the governing body of any county, metropolitan service district, soil and water conservation district, city or park and recreation district or of a county service district established under ORS 451.410 to 451.610 to construct, maintain and operate service facilities in Washington or Clackamas Counties for the purposes specified in ORS 451.010 (1)(a) and (b) and in Washington County for the purpose specified in ORS 451.010 (5) may make and enforce reasonable rules, regulations, orders or ordinances governing the care, use and management of its conservation easements and highway scenic preservation easements. [1983 c.642 Â§7; 1985 c.160 Â§8; 1999 c.208 Â§4; 2003 c.467 Â§4; 2005 c.368 Â§4]

Â Â Â Â Â  271.785 Taxation of property subject to highway scenic preservation easement. For the purpose of taxation, real property that is subject to a highway scenic preservation easement shall be assessed on the basis of the real market value of the property less any reduction in value caused by the highway scenic preservation easement. Such an easement shall be exempt from assessment and taxation the same as any other property owned by the holder. [1983 c.642 Â§8; 1985 c.160 Â§6; 1991 c.459 Â§371; 2007 c.809 Â§18]

Â Â Â Â Â  Note: Section 21, chapter 809, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 21. Sections 2 to 7 of this 2007 Act [308A.450 to 308A.465] and the amendments to ORS 215.236, 271.785, 308A.253, 308A.318, 308A.703, 308A.706, 308A.707, 308A.712, 308A.718, 308A.724, 308A.733, 308A.743 and 321.716 by sections 8 to 20 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.809 Â§21]

Â Â Â Â Â  271.795 Construction of Act. ORS 271.715 to 271.795 shall be applied and construed to effectuate the general purpose to make uniform the laws with respect to the subject of ORS 271.715 to 271.795 among states enacting it. [1983 c.642 Â§6; 1997 c.249 Â§82]

_______________



Chapter 272

Chapter 272 Â FEDERAL LANDS

2007 EDITION

FEDERAL LANDS

PUBLIC LANDS

272.010Â Â Â Â  Power of
United States
to acquire title for public improvements by eminent domain

272.015Â Â Â Â  Service of process

272.020Â Â Â Â  Conveyance of site to
United States
for aid to navigation

272.030Â Â Â Â  Acquisition of land for federal buildings

272.033Â Â Â Â
Fort
Stevens

272.036Â Â Â Â
Oregon
City
canal

272.040Â Â Â Â  Acquisition of land for national forests; retention of jurisdiction for certain purposes

272.050Â Â Â Â  County governing body to approve acquisition for national forest

272.060Â Â Â Â  Federal migratory bird refuges

272.070Â Â Â Â
Crater Lake
National Park

272.075Â Â Â Â
Sheridan
Federal Correctional Institution

272.085Â Â Â Â
Five
Percent
United States
Land
Sales Fund; use of moneys

Â Â Â Â Â  272.010 Power of
United States
to acquire title for public improvements by eminent domain. Whenever it is necessary for the United States to acquire title to real property belonging to an individual or corporation, for the purpose of constructing a public improvement authorized by Act of Congress, and such property cannot be purchased from the owner for that purpose, an authorized agent of the United States may enter upon, examine and select a quantity of land sufficient for public improvements, and proceed in the mode prescribed in ORS chapter 35 to have such property appropriated and the compensation therefor determined and paid. [Amended by 1967 c.421 Â§180]

Â Â Â Â Â  272.015 Service of process. All civil or criminal process issued under the authority of this state may be executed by the proper officers of this state upon any person amenable to the process within the limits of lands acquired by the United States under ORS 272.020, 272.030, 272.033 and 272.036 in like manner and to the same effect as if those sections had not been enacted. [1967 c.421 Â§181]

Â Â Â Â Â  272.020 Conveyance of site to
United States
for aid to navigation. Whenever the United States desires to acquire title to land belonging to this state, and covered by the navigable waters of the United States, for the site of an aid to navigation, and application is made by a duly authorized agent of the United States, describing the site required for such purposes, the Governor may convey the title to the United States and cede to the United States jurisdiction over the site, subject to ORS 272.015. However, no single tract shall contain more than 10 acres. [Amended by 1967 c.421 Â§182]

Â Â Â Â Â  272.030 Acquisition of land for federal buildings. Consent is given to the
United States
to acquire lands for the purpose of erecting thereon any needful public buildings, under authority of any Act of Congress. The
United States
may enter upon and occupy such lands which may be purchased or otherwise acquired, and shall have the right of exclusive jurisdiction over the lands, subject to ORS 272.015. [Amended by 1967 c.421 Â§183]

Â Â Â Â Â  272.033
Fort
Stevens
. Exclusive jurisdiction is ceded to the
United States
over the military reservation of
Fort
Stevens
, situated on Point Adams, in
Clatsop
County
of this state, subject to ORS 272.015. [Formerly 272.080]

Â Â Â Â Â  272.036
Oregon
City
canal. Consent is given to the
United States
to acquire the premises and property described in the preamble of chapter 77,
Oregon
Laws 1913 (
Oregon
City
canal area). The
United States
may enter upon and use and occupy such lands and premises and shall have the right of exclusive jurisdiction over the lands and premises, subject to ORS 272.015. [Formerly 272.090]

Â Â Â Â Â  272.040 Acquisition of land for national forests; retention of jurisdiction for certain purposes. (1) Subject to ORS 272.050, consent is given to the acquisition by the United States by purchase, gift or condemnation with adequate compensation, of such lands as in the opinion of the United States may be needed for the establishment, consolidation and extension of national forests in this state under the provisions of the Act of March 1, 1911 (36 Stat. 961), as amended.

Â Â Â Â Â  (2) The State of
Oregon
retains a concurrent jurisdiction with the
United States
in and over lands so acquired:

Â Â Â Â Â  (a) So that civil processes in all cases, and such criminal processes as may issue under the authority of this state against any person charged with the commission of any crime without or within such jurisdiction, may be executed thereon in like manner as if this consent had not been granted.

Â Â Â Â Â  (b) To tax persons and corporations and their property and transactions on such lands so acquired.

Â Â Â Â Â  (c) For the purpose specified in ORS 376.505 to 376.540, subject, however, to such modification as to the detailed location of any right of way as may be necessary to protect the interests of the
United States
. [Amended by 1967 c.421 Â§186]

Â Â Â Â Â  272.050 County governing body to approve acquisition for national forest. Acquisition authorized under ORS 272.040 shall be contingent on the consent of the governing body of the county wherein such tract or any portion thereof is situated and such consent must be given by an order duly made and entered in the records of such governing body and a certified copy thereof transmitted to the State Forester. [Amended by 1965 c.253 Â§137; 1989 c.367 Â§1]

Â Â Â Â Â  272.060 Federal migratory bird refuges. (1) For the purpose of more effectively cooperating with the United States in the acquisition, development and maintenance of refuges for migratory wild fowl as provided in the Migratory Bird Conservation Act (45 Stat. 1222, 16 U.S.C. 715 to 715r), as amended, permission is granted to the United States to acquire by purchase, gift or lease, lands and waters which the Secretary of the Interior of the United States may deem necessary and suitable for the purposes provided in such Act.

Â Â Â Â Â  (2) Jurisdiction of the State of Oregon, both civil and criminal, over persons upon areas acquired under this section shall not be affected or changed by reason of their acquisition and administration by the United States as migratory bird reservations, except so far as the punishment of offenses against the United States is concerned.

Â Â Â Â Â  (3) Nothing in this section is intended to interfere with the operation of the laws of the State of
Oregon
applying to migratory game birds insofar as they do not permit what is forbidden by federal law. [Amended by 1967 c.421 Â§187]

Â Â Â Â Â  272.070
Crater Lake
National Park
. Exclusive jurisdiction is ceded to the United States over all the territory now or hereafter included in that tract of land set aside by the Act of May 22, 1902 (32 Stat. 202, 16 U.S.C. 121 to 123), as amended, for the purposes of Crater Lake National Park. However, the State of
Oregon
retains the right to:

Â Â Â Â Â  (1) Serve civil or criminal process within the limits of the park in any suits or prosecution for or on account of rights acquired, obligations incurred or crimes committed in the state but outside of the park.

Â Â Â Â Â  (2) Tax persons and corporations, their franchises and property on lands included in the park. [Amended by 1967 c.421 Â§188]

Â Â Â Â Â  272.075
Sheridan
Federal Correctional Institution. Jurisdiction over the tract of land included within the limits of the Sheridan Federal Correctional Institution, an area of approximately 189 acres located in the City of
Sheridan
,
Yamhill County
,
Oregon
, is hereby ceded to the
United States
. However, the State of
Oregon
reserves concurrent jurisdiction to enforce the criminal and civil laws of the State of
Oregon
or its political subdivisions within the correctional institution. The State of
Oregon
also reserves the right to serve civil or criminal process within the correctional institution in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in the State of
Oregon
. [1989 c.781 Â§1]

Â Â Â Â Â  272.080 [Amended by 1967 c.421 Â§184; renumbered 272.033]

Â Â Â Â Â  272.085
Five
Percent
United States
Land
Sales Fund; use of moneys. (1) All funds received from the United States Government by the State of Oregon as five percent of the net proceeds of sales of public lands and materials on those lands located within the State of Oregon, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Five Percent United States Land Sales Fund. This special fund, notwithstanding the provisions of ORS 291.238, is continuously appropriated including interest earned to this special fund except for an amount of 60 cents per county that shall be deducted as a distribution charge. The distribution charge is in addition to the transaction charge approved for the Oregon Department of Administrative Services during the budgetary process. The department shall cause the net amount to be distributed to the counties of the state on the basis of the average square mile area of each county.

Â Â Â Â Â  (2) The moneys distributed to the counties under subsection (1) of this section shall be used for the benefit of the public roads and bridges of the recipient county.

Â Â Â Â Â  (3) The amount of the distribution charges is continuously appropriated to and shall be used to meet expenses incurred by the Oregon Department of Administrative Services in administering this section. [1981 c.787 Â§3; 1985 c.787 Â§1]

Â Â Â Â Â  272.090 [Amended by 1967 c.421 Â§185; renumbered 272.036]

_______________



Chapter 273

Chapter 273 Â State Lands Generally

2007 EDITION

STATE LANDS GENERALLY

PUBLIC LANDS

GENERAL PROVISIONS

273.006Â Â Â Â  Definitions

LAND COMMISSIONER

273.020Â Â Â Â  Governor as land commissioner

STATE LAND BOARD

273.031Â Â Â Â
State
Land
Board; seal

273.035Â Â Â Â  Governor is chairperson of board; rules; quorum; meetings; notice

DEPARTMENT OF STATE LANDS

(Creation and General Powers)

273.041Â Â Â Â  Department of State Lands

273.045Â Â Â Â  Administrative policies; rules

273.051Â Â Â Â  General powers and duties of department and board

273.055Â Â Â Â  Power to acquire and dispose of real property

273.061Â Â Â Â  Power of eminent domain

273.065Â Â Â Â  Finality of certain actions

273.071Â Â Â Â  Oaths; depositions; subpoenas

(Documents)

273.075Â Â Â Â  Deed to purchaser

273.081Â Â Â Â  Execution of documents; recordation

273.085Â Â Â Â  Recording copies of documents

273.091Â Â Â Â  Recording fees; return of documents

273.095Â Â Â Â  Copies or transcripts as evidence

273.099Â Â Â Â  Property transaction instruments to be maintained with department

(Finances)

273.101Â Â Â Â  Common School Fund

273.105Â Â Â Â  Distributable Income Account

273.115Â Â Â Â  Department use of Common School Fund

273.121Â Â Â Â  Expenditures of funds under control of department

273.125Â Â Â Â  Refund of moneys

273.131Â Â Â Â  Compromise or release of claims

(Cooperation With Other Agencies and Governmental Entities)

273.135Â Â Â Â  Agreements with other agencies for special services; costs; interagency services

273.141Â Â Â Â  Nature of services to be performed by certain other agencies

273.145Â Â Â Â  Department powers in exchanges, settlements and indemnifications

273.151Â Â Â Â  Cooperation with federal government

273.155Â Â Â Â  Cooperation of state and county agencies

(Director and Staff)

273.161Â Â Â Â  Director of department; salary of director and staff

273.165Â Â Â Â  Oath and bond of director

273.171Â Â Â Â  Duties and authority of director

273.175Â Â Â Â  Employees of department; compensation; fidelity bonds

273.183Â Â Â Â  Authority of department to require fingerprints

273.185Â Â Â Â  Director to investigate trespasses on state lands; appearance before federal agencies; expenses

AGREEMENTS FOR MAINTENANCE AND INTERPRETIVE SERVICES

273.196Â Â Â Â  Agreements to provide maintenance of state lands; program; minimum requirements; rules

273.197Â Â Â Â  Agreements to provide interpretive services

273.199Â Â Â Â  Rules for agreements for interpretive services

REMOVAL OF MATERIAL FROM STATE LANDS

273.225Â Â Â Â  Application for lease to take material; form

273.231Â Â Â Â  Removal without compliance with statute

273.235Â Â Â Â  DepartmentÂs powers to enforce statute

273.241Â Â Â Â  Action to recover damages for unlawful removal of material

MANAGEMENT AND DISPOSITION OF REAL ESTATE

273.245Â Â Â Â  Asset management plan; schedule for disposition

273.247Â Â Â Â  Disposal of isolated parcels of rangeland; sale procedure

SALE
OF STATE LANDS

273.251Â Â Â Â  Classification of state lands

273.255Â Â Â Â  Eligibility to purchase state lands

273.261Â Â Â Â  Applications generally

273.265Â Â Â Â  Application for submersible lands

273.275Â Â Â Â  Price of state lands; sale to highest bidder

273.281Â Â Â Â  Payment for state lands

273.285Â Â Â Â  Certificate of sale to installment purchaser; records of sale

273.290Â Â Â Â  Cancellation and forfeiture on default in payments

273.295Â Â Â Â  Assignment of certificates of sale; deed to assignee

273.300Â Â Â Â  Issuance of deed

273.306Â Â Â Â  Execution and record of deeds

273.311Â Â Â Â  Correction of deeds; refund of purchase price; refund to assignee of certificate of sale issued on fraudulent application

EXCHANGE OF STATE LANDS

273.316Â Â Â Â  Exchanging state lands to accumulate larger tracts

273.321Â Â Â Â  Notification to lessee prior to exchange; hearing

STATE LANDS UNLAWFULLY ACQUIRED

273.326Â Â Â Â  Compromise with owners of state lands unlawfully acquired; disposal of lands received through compromise

273.331Â Â Â Â  Subdivision and disposal of other lands as condition of compromise

INDEMNITY LANDS

273.335Â Â Â Â  Object of ORS 273.340 and 273.345

273.340Â Â Â Â  Ascertainment and procurement of indemnity lands

273.345Â Â Â Â  Determination of advisability of selection of indemnity lands within national forest reserves

273.350Â Â Â Â  Selection and sale of indemnity lands

ADJUSTING CERTAIN ERRONEOUS SALES

273.356Â Â Â Â  Definitions for ORS 273.356 to 273.375

273.360Â Â Â Â  Applicant to relinquish claim; refund of purchase price and taxes paid

273.365Â Â Â Â  When refunds not available; source of refunds

273.370Â Â Â Â  Alternative to refund

273.375Â Â Â Â  Acquisition by state of applicantÂs interest; price

SPACE
AGE
INDUSTRIAL PARK

273.382Â Â Â Â  Definitions for ORS 273.382 to 273.386

273.384Â Â Â Â  Administration of Space Age Industrial Park; disposition of income and proceeds

273.386Â Â Â Â
Sale
or other disposition of Space Age Industrial Park

273.388Â Â Â Â  Acquisition of
Space
Age
Industrial Park
by Department of State Lands

DISPOSITION OF LAND NOT NEEDED FOR PUBLIC PURPOSE

273.413Â Â Â Â  Disposition of unsuitable state lands; sale; use of proceeds; procedures

273.416Â Â Â Â  Exchange of property held as trust fund asset

273.421Â Â Â Â  Relinquishing title to United States Government or governmental body or subdivision; continued public use requirement

273.426Â Â Â Â  Exchange of property; value

273.431Â Â Â Â  Procedure for determining value of properties to be exchanged

273.436Â Â Â Â  Lease procedure; payment of taxes

273.441Â Â Â Â  Agency donation of property for industrial or manufacturing use; conditions

273.447Â Â Â Â  Disposition of state lands suitable for grazing

273.452Â Â Â Â  Indemnification contract for occupancy of political subdivision lands

273.456Â Â Â Â  Lease of space above or below street or highway; conditions; effect on prior dedications

SUBMERSIBLE AND SWAMP LANDS

273.505Â Â Â Â  Object of ORS 273.511

273.511Â Â Â Â  Acquisition of submersible and swamp lands; reclamation

SALE
OF
FOREST
PRODUCTS

273.522Â Â Â Â  Definition of Âforest productsÂ

273.523Â Â Â Â
Sale
of forest products on state lands

273.525Â Â Â Â  Appraisal of forest products; notice; sale conditions

273.531Â Â Â Â  Decision by department on bids

273.535Â Â Â Â  Bond requirements for sale of forest products

273.541Â Â Â Â  Execution and delivery of instruments

DRILLING LEASES

273.551Â Â Â Â  Mining and drilling leases on state lands; fee

SOUTH SLOUGH
ESTUARY

273.553Â Â Â Â  South Slough National Estuarine Research Reserve; agreement between
Oregon
and federal government; rules

273.554Â Â Â Â  South Slough National Estuarine Research Reserve Management Commission; powers; rules; fees; membership; procedures; expenses

273.556Â Â Â Â  South
Slough
National Estuarine Research Reserve Management Account

273.557Â Â Â Â  Appeal to State Land Board

273.558Â Â Â Â  Penalties; enforcement; injunctive relief

NATURAL HERITAGE PROGRAM

273.563Â Â Â Â  Definitions for ORS 273.563 to 273.591

273.566Â Â Â Â  Legislative findings

273.571Â Â Â Â  Natural Heritage Advisory Council; members; terms; qualifications; compensation; duties; rules; property gifts and donations

273.576Â Â Â Â  State Land Board duties; Oregon Natural Heritage Plan; contents; implementing plan

273.578Â Â Â Â  Plan approval; review of modifications by board

273.581Â Â Â Â  Natural heritage areas register; contents; agreements between board and landowners

273.586Â Â Â Â  Dedication of land for natural heritage conservation purposes; notice and hearing; termination of dedication

273.591Â Â Â Â  Natural Heritage Program Account

REMOVAL OF VALUABLE MATERIALS

273.715Â Â Â Â  Rules for removal of semiprecious stones and petrified wood from state lands; fees; removal contrary to rules

RIGHTS OF WAY

273.751Â Â Â Â  State land grants to railroads

273.755Â Â Â Â  Filing maps of railroad location and depot sites; departmentÂs duties

273.761Â Â Â Â  Right of way for water ditches and pipes

273.765Â Â Â Â  Liability for costs of relocation or extension of mains and outfalls

MINERAL AND GEOTHERMAL RESOURCE RIGHTS

273.775Â Â Â Â  Definitions for ORS 273.775 to 273.790

273.780Â Â Â Â  Retention of mineral and geothermal resource rights by state; exploration permit or lease; sale or exchange; exception

273.785Â Â Â Â  Application of ORS 273.551 and 273.775 to 273.790; rules

273.787Â Â Â Â  Release and transfer of mineral or geothermal resources; rules; fee

273.790Â Â Â Â  Registry of rights under state board

COMMON SCHOOL GRAZING LANDS

273.805Â Â Â Â  Definitions for and purpose of ORS 273.805 to 273.825

273.815Â Â Â Â  DepartmentÂs powers; terms of grazing lease; termination

273.820Â Â Â Â  Exchange of lands

273.825Â Â Â Â  Purchase of lands by lessee or other person

SETTLEMENT OF TITLE TO CERTAIN LANDS IN
CLATSOP
COUNTY

273.850Â Â Â Â  State title to certain lands and improvements transferred to
Clatsop
County
; lands not subject to board jurisdiction

273.855Â Â Â Â
Clatsop
County
to transfer title to lands and improvements to certain possessors; fee on execution of deed

273.860Â Â Â Â  Filing fee; use of fees; additional fee to cover costs of investigation

273.865Â Â Â Â  Application for deed; investigation; deadline on application

273.870Â Â Â Â  Notice of deed application; protest; hearing; dual applications

273.875Â Â Â Â  Findings of board; notice; rehearing procedure

273.880Â Â Â Â  Judicial review procedure

273.885Â Â Â Â  State prohibited from questioning certain titles

273.890Â Â Â Â  Application of ORS 273.850 to 273.890 to certain lands; tax refunds prohibited

VALIDATING STATUTES

273.900Â Â Â Â  Confirmation of title to tide lands and tide flats

273.902Â Â Â Â  Confirmation of title to swamp and overflow lands; deed to claimant

273.903Â Â Â Â  Title of certain swamp lands not to be questioned by department; prohibition against sale of certain swamp lands

273.905Â Â Â Â  Confirmation of state land deeds prior to 1891

273.910Â Â Â Â  Confirmation of title to state lands purchased before 1918

273.915Â Â Â Â  Release of claims under pre-1947 deeds reserving right of way

273.920Â Â Â Â  Validation of mineral leases executed and delivered before August 9, 1961

PENALTIES

273.990Â Â Â Â  Penalties

273.005 [1959 c.45 Â§1; 1967 c.421 Â§95; renumbered 279.711]

GENERAL PROVISIONS

Â Â Â Â Â  273.006 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (2) ÂCounty recording officerÂ means the county clerk or other county officer carrying out ORS 205.130 to 205.220.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (5) ÂLandÂ includes water, water rights, easements of every nature and all appurtenances to land.

Â Â Â Â Â  (6) ÂMaterialÂ includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulfur subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (7) ÂPublic landÂ means any land or improvements thereon owned by the State of
Oregon
or any agency thereof.

Â Â Â Â Â  (8) ÂState landÂ means public land controlled by the Department of State Lands.

Â Â Â Â Â  (9) ÂTerminal dispositionÂ means the permanent relinquishment by an agency of rights in real property, including, but not limited to, sale, exchange, conveyance, relinquishment of title, or donation. [1967 c.421 Â§2; 1967 c.616 Â§12; 1969 c.594 Â§2; 1971 c.88 Â§5; 1981 c.787 Â§44; 1991 c.217 Â§2; 2003 c.253 Â§15]

Â Â Â Â Â  273.010 [Amended by 1961 c.618 Â§1; 1967 c.421 Â§49; renumbered 273.251]

LAND COMMISSIONER

Â Â Â Â Â  273.020 Governor as land commissioner. The Governor is Land Commissioner for the State of
Oregon
, and shall locate or select the lands to which the state is entitled under the laws of the
United States
, or otherwise. The Governor shall be allowed all necessary expenses incurred in the performance of duties in this capacity prescribed by law. The Department of State Lands shall assist the Governor as necessary in the performance of these duties. [Amended by 1967 c.421 Â§50; 1967 c.616 Â§Â§1,1a]

Â Â Â Â Â  273.030 [Amended by 1967 c.80 Â§1; repealed by 1967 c.421 Â§50a (273.255, 273.261 and 273.265 enacted in lieu of 273.030)]

STATE LAND BOARD

Â Â Â Â Â  273.031
State
Land
Board; seal. The Governor, Secretary of State and State Treasurer constitute the State Land Board. The board shall carry out the duties prescribed by section 5, Article VIII of the Oregon Constitution, and such other duties as are imposed upon it by law. The board may use a common seal. [1967 c.421 Â§4 (enacted in lieu of 273.410); 1967 c.616 Â§2a]

Â Â Â Â Â  273.035 Governor is chairperson of board; rules; quorum; meetings; notice. (1) The Governor shall act as chairperson of the State Land Board. The board shall establish rules under ORS 183.325 to 183.410 for holding regular meetings and the means whereby timely notification of regular meetings may be given.

Â Â Â Â Â  (2) Two members of the board constitute a quorum to transact business and exercise all rights, duties and powers of the board.

Â Â Â Â Â  (3) The board shall give six daysÂ public notice by delivery personally to each member and by mail to each wire service, newspaper, radio or television station requesting such notice prior to each meeting.

Â Â Â Â Â  (4) A special meeting may be called at any time upon notice by the Governor, or by a majority of the members of the board. [1967 c.616 Â§5; 1973 c.406 Â§1; 1989 c.284 Â§1]

Â Â Â Â Â  273.040 [Amended by 1967 c.80 Â§2; 1967 c.421 Â§54; renumbered 273.271]

DEPARTMENT OF STATE LANDS

(Creation and General Powers)

Â Â Â Â Â  273.041 Department of State Lands. The Department of State Lands is created, and consists of the Director of the Department of State Lands and all officers and employees of the department acting under the State Land Board. Subject to ORS 273.171, the department shall exercise all of the administrative functions exercised by the clerk and other personnel of the State Land Board before January 1, 1968. [1967 c.616 Â§4; 2003 c.253 Â§1]

Â Â Â Â Â  273.045 Administrative policies; rules. The Department of State Lands shall establish its administrative policies in accordance with the laws prescribing its powers and duties and the general policies formulated by the State Land Board. Acting subject to the approval of the board and in compliance with ORS chapter 183, the Director of the Department of State Lands shall promulgate such rules as are necessary to carry out the policies of the department and to attain maximum efficiency in its administration. [1967 c.616 Â§9]

Â Â Â Â Â  273.050 [Amended by 1967 c.421 Â§55; renumbered 273.275]

Â Â Â Â Â  273.051 General powers and duties of department and board. (1) The Department of State Lands may cancel certificates of sale for lands owned by this state, if unlawfully obtained.

Â Â Â Â Â  (2) The
State
Land
Board shall:

Â Â Â Â Â  (a) Manage, control and protect the common school grazing lands under ORS 273.805 to 273.825 so as to secure the greatest permanent value of the lands to all the people of this state, particularly for the dedicated purposes of the lands and the common schools to which the resources of the lands are devoted.

Â Â Â Â Â  (b) Give due consideration, in the sale, exchange or leasing of any state lands under its control, to the protection and conservation of all natural resources, including scenic and recreational resources, of such lands, so as to conserve the public health and recreational enjoyment of the people, protect property and human life, and conserve plant, aquatic and animal life.

Â Â Â Â Â  (3) The department shall coordinate the program and financial accounting activities assigned to other agencies under ORS 273.141 as directed by the State Land Board. [1967 c.421 Â§7; 1967 c.616 Â§27b; 1995 c.589 Â§2]

Â Â Â Â Â  273.055 Power to acquire and dispose of real property. If it finds it advisable in carrying out its duties, the Department of State Lands in the name of the State of Oregon may take title to real and personal property in fee simple or absolutely, in trust or under such other conditions as it considers advisable, and may convey title thereto or execute agreements necessary to carry out its duties. [Formerly 273.710; 1969 c.594 Â§3]

Â Â Â Â Â  273.060 [Amended by 1967 c.147 Â§3; 1967 c.421 Â§39; renumbered 273.201]

Â Â Â Â Â  273.061 Power of eminent domain. The power of eminent domain may be exercised by the State of
Oregon
at the request of the Department of State Lands for the condemnation of property of any kind and all water rights, easements and appurtenances thereto necessary for carrying out its powers and duties. [1967 c.421 Â§8]

Â Â Â Â Â  273.065 Finality of certain actions. All acts and decisions of the Department of State Lands as to the legal title, and the right to a certificate of sale or deed from the state, shall be final. [1967 c.421 Â§11]

Â Â Â Â Â  273.070 [Amended by 1967 c.421 Â§40; renumbered 273.205]

Â Â Â Â Â  273.071 Oaths; depositions; subpoenas. (1) At all hearings pertaining to lands owned by the state, the Director of the Department of State Lands may administer oaths and take depositions. The State Land Board may issue subpoenas to compel the attendance of witnesses and the production of documents or other necessary written information.

Â Â Â Â Â  (2) If any person served with a subpoena issued under this section fails to obey the subpoena without legal excuse, or refuses to testify on matters on which the person lawfully may be interrogated, the procedure provided in ORS 183.440 shall be followed to compel obedience. [Formerly 273.430]

(Documents)

Â Â Â Â Â  273.075 Deed to purchaser. When lands formerly belonging to the State of Oregon are disposed of and final payment has been made, the Director of the Department of State Lands shall execute and deliver to the purchaser a deed in a manner and form prescribed by the rules of the Department of State Lands, conveying all right, title and interest which the state may have in and to such lands, except as otherwise provided by law. [Formerly 273.720; 1969 c.594 Â§4]

Â Â Â Â Â  273.080 [Amended by 1967 c.421 Â§41; renumbered 273.211]

Â Â Â Â Â  273.081 Execution of documents; recordation. The Director of the Department of State Lands may execute on behalf of the Department of State Lands all documents required to carry out its powers and duties, in the manner and form prescribed by the rules of the department. All documents so executed shall be admitted to record without acknowledgment. [Formerly 273.450; 1969 c.594 Â§5]

Â Â Â Â Â  273.085 Recording copies of documents. Copies of any document permitted by law to be recorded that are executed by the Director of the Department of State Lands, or executed by the State Land Board before January 1, 1968, and certified by the director, are entitled to record in the office of any county recording officer. Documents affecting the title to real property that are permitted by law to be recorded shall be recorded in the county where such real property is situated; copies of all other documents permitted by law to be recorded that are executed by the Department of State Lands may be recorded in any county designated by the department. [Formerly 273.555; 1969 c.594 Â§6; 1999 c.803 Â§4]

Â Â Â Â Â  273.090 [Amended by 1967 c.421 Â§42; renumbered 273.216]

Â Â Â Â Â  273.091 Recording fees; return of documents. The person offering a copy of a document mentioned in ORS 273.085 for recording shall pay the recording fee. When a copy of a document has been recorded it shall be returned by the recording officer to the Director of the Department of State Lands or other party as stated on the recorded document. [Formerly 273.565; 1999 c.803 Â§5]

Â Â Â Â Â  273.095 Copies or transcripts as evidence. The record of any copy of a document recorded under ORS 273.085, or a transcript thereof certified by the county recording officer, shall be received in evidence in all courts in this state with like force and effect as the original document. [Formerly 273.575]

Â Â Â Â Â  273.099 Property transaction instruments to be maintained with department. Unless otherwise provided by law, all deeds, conveyances and leases belonging to this state must be deposited and preserved in the office of the Department of State Lands. Upon the sale of any real property belonging to the state, a copy of the instrument that conveys the property must be filed with the department by the officer or agency in charge of the sale. [1993 c.98 Â§4]

Â Â Â Â Â  273.100 [Amended by 1967 c.421 Â§56; renumbered 273.281]

(Finances)

Â Â Â Â Â  273.101 Common School Fund. The Department of State Lands shall administer the Common School Fund as provided in ORS 327.405 to 327.480. [1967 c.421 Â§20]

Â Â Â Â Â  273.105 Distributable Income Account. (1) The Distributable Income Account is established within the Common School Fund. The Department of State Lands shall administer this account in accordance with section 4, Article VIII, Oregon Constitution, and applicable laws.

Â Â Â Â Â  (2) The following moneys in the Common School Fund shall be credited to the Distributable Income Account:

Â Â Â Â Â  (a) Moneys received under ORS 390.715 and 390.725 after deducting the administrative costs of the State Parks and Recreation Department.

Â Â Â Â Â  (b) So much of the income derived from the investment of the Common School Fund as the State Land Board deems appropriate after payment of the expenses of the State Land Board authorized to be paid under section 2 (2), Article VIII of the Oregon Constitution.

Â Â Â Â Â  (c) The income derived from unclaimed property held by the Director of the Department of State Lands or deposited in the Common School Fund.

Â Â Â Â Â  (d) Other moneys received by the Department of State Lands that are required by law to be credited to the Distributable Income Account.

Â Â Â Â Â  (3) All other moneys received by the Department of State Lands shall be credited to the Common School Fund.

Â Â Â Â Â  (4) The moneys in the Distributable Income Account are appropriated continuously for apportionment according to ORS 327.410. [1967 c.421 Â§21; 1969 c.338 Â§1; 1969 c.601 Â§29; 1977 c.344 Â§1; 1987 c.760 Â§2; 1991 c.348 Â§1; 1995 c.205 Â§1; 2003 c.253 Â§16; 2005 c.296 Â§1]

Â Â Â Â Â  273.110 [Amended by 1967 c.421 Â§57; renumbered 273.285]

Â Â Â Â Â  273.111 [Formerly 274.300; 1969 c.594 Â§9; repealed by 2005 c.755 Â§59]

Â Â Â Â Â  273.115 Department use of Common School Fund. The Department of State Lands may use so much of the Common School Fund as is necessary for:

Â Â Â Â Â  (1) The acquisition of lands, easements, and all other interests in real property.

Â Â Â Â Â  (2) Improvement, operation, and maintenance of property, crops, timber, fixtures and appurtenances whether granted or otherwise acquired at any time. [1967 c.421 Â§23; 1969 c.338 Â§2; 1987 c.760 Â§3]

Â Â Â Â Â  273.120 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.121 Expenditures of funds under control of department. Notwithstanding any other provision of law, all funds under the control of the Department of State Lands shall be expended by warrant drawn on the State Treasurer, and then only upon proper claim approved by the Director of the Department of State Lands or the authorized representative of the director submitted to the Secretary of State for audit. [Formerly 273.445; 1969 c.594 Â§12]

Â Â Â Â Â  273.125 Refund of moneys. Whenever it appears to the Department of State Lands that any moneys have been erroneously paid to it, the department may make an appropriate refund. [Formerly 273.470]

Â Â Â Â Â  273.130 [Amended by 1967 c.421 Â§58; renumbered 273.290]

Â Â Â Â Â  273.131 Compromise or release of claims. The Department of State Lands may, whenever in its judgment such course is to the best interest of the state, compromise, settle, release and discharge any mortgage, judgment or other claim in favor of the State of Oregon, and arising out of the sale or lease of property within the jurisdiction of the department, upon such terms as the department may direct. [Formerly 273.460]

(Cooperation With Other Agencies and Governmental Entities)

Â Â Â Â Â  273.135 Agreements with other agencies for special services; costs; interagency services. (1) The Department of State Lands may enter into written agreements with any governmental agency for the performance of specialized, technical, professional, administrative or other services and for the furnishing of facilities and materials to carry out provisions of law applicable to the department. The activities and programs performed under such agreements remain subject to supervision and control by the department.

Â Â Â Â Â  (2) All expenses incurred by a governmental agency in performing services and furnishing facilities and materials under an agreement entered into pursuant to subsection (1) of this section shall be paid by the department to such performing agency in the manner other claims are paid. Payments by the department pursuant to this section and ORS 273.141 shall be made from moneys available to the department for the payment of its expenses. Before making any deposit to the credit of the Common School Fund, or any other fund or account managed by the department, the department may first deduct all expenses incurred pursuant to agreements entered into under this section and ORS 273.141.

Â Â Â Â Â  (3) Any state agency authorized under ORS 283.110 to furnish services, facilities and materials to other state agencies may in like manner furnish such services, facilities and materials to the department under written agreement pursuant to this section. All moneys received by a state agency in payment for services, facilities and materials rendered under a written agreement with the department may be paid, deposited and credited in like manner as provided in ORS 283.110 (2), or credited to the account from which the cost of the services, facilities and materials was originally paid. [Formerly 273.585; 1995 c.589 Â§3]

Â Â Â Â Â  273.140 [Amended by 1967 c.421 Â§59; renumbered 273.295]

Â Â Â Â Â  273.141 Nature of services to be performed by certain other agencies. In order to provide the Department of State Lands with the specialized assistance necessary to its operations and the transaction of its business, and in addition to other agreements that may be entered into under ORS 273.135, the department may enter into written agreements with the state agencies designated in this section for the operation of programs and activities assigned to the department. Subject to final review and approval by the State Land Board:

Â Â Â Â Â  (1) The State Forestry Department may perform the functions assigned by the board that relate to forest resources.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may perform the functions of the Department of State Lands that relate to mineral resources.

Â Â Â Â Â  (3) The Department of VeteransÂ Affairs may perform the functions of the Department of State Lands that relate to investment of funds in mortgages secured by real property.

Â Â Â Â Â  (4) The State Treasurer may perform the functions of the Department of State Lands that relate to investments of funds administered by the Department of State Lands not described in subsection (3) of this section, and that relate to escheated property.

Â Â Â Â Â  (5) The State Department of Agriculture may perform the functions assigned by the board and the functions pertaining to management and regulation of grazing land and other agricultural lands. [Formerly 273.595; 1995 c.589 Â§4; 2003 c.253 Â§17; 2005 c.625 Â§62]

Â Â Â Â Â  273.145 Department powers in exchanges, settlements and indemnifications. The Department of State Lands may enter into contracts with any person owning lands adapted to the purposes of ORS 273.316 to 273.345 and 273.511, for the subdivision, settlement and sale of all or any portion thereof, under the direction and supervision of the department and such conditions as may be agreed to. [Formerly 273.640; 1969 c.594 Â§15]

Â Â Â Â Â  273.150 [Amended by 1967 c.421 Â§60; renumbered 273.300]

Â Â Â Â Â  273.151 Cooperation with federal government. The Department of State Lands may cooperate with the federal government for the development, settlement, subdivision and disposition of lands belonging to the State of
Oregon
, or which otherwise may be made available for carrying out the purposes of ORS 273.316 to 273.345 and 273.511. In such cooperation, the department may provide the lands but the federal government shall provide the money necessary to meet the expenses of reclamation, subdivision, necessary improvement and equipment. [Formerly 273.740; 1969 c.594 Â§16]

Â Â Â Â Â  273.155 Cooperation of state and county agencies. The Department of State Lands, in carrying out its duties, may call upon all related state and county agencies, including
Oregon
State
University
and any state or county officers through whom necessary information and aid may be received. Such agencies, institution and officers shall cooperate with the department without additional compensation. [Formerly 273.750; 1969 c.594 Â§17]

Â Â Â Â Â  273.160 [Amended by 1967 c.421 Â§61; 1967 c.616 Â§Â§14, 14a; renumbered 273.306]

(Director and Staff)

Â Â Â Â Â  273.161 Director of department; salary of director and staff. (1) The
State
Land
Board shall appoint a Director of the Department of State Lands to serve for a term of four years, subject to removal at the discretion of the board.

Â Â Â Â Â  (2) The director shall receive such salary as is fixed by the board. In addition to salary, subject to applicable law regulating travel and other expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

Â Â Â Â Â  (3) The salaries and other expenses of the director and employees of the Department of State Lands shall be paid out of revenues accruing to the Common School Fund. [1967 c.616 Â§6; 2003 c.253 Â§3]

Â Â Â Â Â  273.165 Oath and bond of director. Before entering upon the duties of office, the Director of the Department of State Lands shall take an oath to perform faithfully the duties of the director. The director shall give to the state a fidelity bond, with one or more corporate sureties authorized to do business in this state, in a penal sum fixed by the State Land Board. The premium on the bond shall be paid from moneys available for the payment of expenses of the Department of State Lands. [1967 c.616 Â§7]

Â Â Â Â Â  273.170 [Renumbered 273.915]

Â Â Â Â Â  273.171 Duties and authority of director. (1) The Director of the Department of State Lands is chief executive officer of the Department of State Lands, and is responsible for the administration of the laws conferring powers or imposing duties upon the department, subject to specific policies formulated by the State Land Board and review of the actions of the director by the board.

Â Â Â Â Â  (2) Under written policy directives adopted by the board and recorded in its minutes, the director has full authority with respect to the retention or disposition of all lands subject to the jurisdiction of the department, including but not limited to the management, sale, leasing, exchange or other conveyance of such lands. [1967 c.616 Â§8]

Â Â Â Â Â  273.175 Employees of department; compensation; fidelity bonds. Subject to any applicable provision of the State Personnel Relations Law:

Â Â Â Â Â  (1) The Director of the Department of State Lands shall appoint and discharge such personnel as the director considers necessary for the efficient administration of the laws conferring powers or imposing duties upon the Department of State Lands. The director shall prescribe the authority, powers and duties of all employees of the department. Employees of the department are subject at all times to the direction, supervision and control of the director.

Â Â Â Â Â  (2) Subject to the approval of the State Land Board, the director shall fix the compensation of the employees of the department.

Â Â Â Â Â  (3) The director may require any employee of the department to give to the state a fidelity bond, with one or more corporate sureties authorized to do business in this state, in a penal sum fixed by the director. The premium on such a bond shall be paid from moneys available for the payment of expenses of the department. [1967 c.616 Â§10]

Â Â Â Â Â  273.180 [Amended by 1967 c.421 Â§89; renumbered 273.751]

Â Â Â Â Â  273.181 [1967 c.616 Â§11; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  273.183 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of State Lands may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (e) In which the person has responsibility for auditing unclaimed property;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information;

Â Â Â Â Â  (g) In which the person has access to tax or financial information of individuals or business entities;

Â Â Â Â Â  (h) That involves the use, possession, issuance, transport, purchase, sale or forfeiture of firearms or munitions, access to firearms or munitions or the training of others in the use or handling of firearms; or

Â Â Â Â Â  (i) In which the person provides security, design or construction services for government buildings, grounds or facilities. [2003 c.250 Â§2; 2005 c.730 Â§12]

Â Â Â Â Â  Note: 273.183 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 273 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  273.185 Director to investigate trespasses on state lands; appearance before federal agencies; expenses. (1) The Director of the Department of State Lands shall investigate all trespasses on and damage to state lands and prosecute the same. The director shall appear before appropriate agencies of the
United States
in all cases involving the title or claim of the state to its granted land or lands selected in lieu thereof.

Â Â Â Â Â  (2) Expenses incurred under this section shall be paid out of the moneys available to the Department of State Lands for the payment of its expenses. [Formerly 273.530]

Â Â Â Â Â  273.190 [Amended by 1967 c.421 Â§90; renumbered 273.755]

Â Â Â Â Â  273.195 [1981 c.787 Â§5; renumbered 270.020 in 1991]

AGREEMENTS FOR MAINTENANCE AND INTERPRETIVE SERVICES

Â Â Â Â Â  273.196 Agreements to provide maintenance of state lands; program; minimum requirements; rules. (1) The Department of State Lands shall create a program whereby the department may enter into agreements with volunteers, businesses and other agencies to allow those parties, on a voluntary basis, to assist in the operation of department programs and to assist in the maintenance of state lands administered by the department. The program shall:

Â Â Â Â Â  (a) Focus primarily on encouraging and facilitating involvement of participants in the operation of department programs and maintenance of state lands administered by the department and in educational programs on behalf of the department;

Â Â Â Â Â  (b) Offer opportunities for participants to assist in public information activities; and

Â Â Â Â Â  (c) Include a recognition element to acknowledge the efforts of participants in the program.

Â Â Â Â Â  (2) The department shall ensure that participants in the program obtain permission from landowners for access to private property if such access is necessary to perform activities under the program.

Â Â Â Â Â  (3) An agreement entered into pursuant to subsection (1) of this section shall include, at a minimum:

Â Â Â Â Â  (a) Identification of the state land where the participant intends to carry out voluntary activities.

Â Â Â Â Â  (b) Specification of the duties of the participant.

Â Â Â Â Â  (c) Specification of the responsibilities of the participant, including the responsibility to abide by the rules of the program as adopted by the State Land Board.

Â Â Â Â Â  (d) The duration of the agreement.

Â Â Â Â Â  (4) The department may provide supplies, equipment, safety information and assistance to the participants.

Â Â Â Â Â  (5) The
State
Land
Board may adopt any rules necessary for implementation of the program created under this section.

Â Â Â Â Â  (6) Under the direction of the board, the Director of the Department of State Lands may encourage and render assistance in the promotion of training programs for volunteers, businesses and other agencies participating in the program created under this section.

Â Â Â Â Â  (7) As used in this section, ÂvolunteerÂ includes any person, group of individuals, volunteer group, service club or other entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code. [2003 c.253 Â§28]

Â Â Â Â Â  273.197 Agreements to provide interpretive services. (1) In order to further the interpretive and educational functions of state lands in
Oregon
, the Director of the Department of State Lands may enter into an agreement with a private, nonprofit scientific, historic or educational organization organized solely for the purpose of providing interpretive services for state lands facilities in
Oregon
.

Â Â Â Â Â  (2) An organization entering into an agreement with the director under subsection (1) of this section may:

Â Â Â Â Â  (a) Provide educational or interpretive material for sale at state lands facilities;

Â Â Â Â Â  (b) Acquire display materials and equipment for exhibits at state lands facilities;

Â Â Â Â Â  (c) Provide support for interpretive or educational programs at state lands facilities;

Â Â Â Â Â  (d) Provide support for state lands facility libraries; or

Â Â Â Â Â  (e) Provide support for other interpretive projects related to a specific state lands facility.

Â Â Â Â Â  (3) If the director enters into an agreement with an organization under subsection (1) of this section, the Department of State Lands may:

Â Â Â Â Â  (a) Provide incidental personnel services for the organizationÂs interpretive program; and

Â Â Â Â Â  (b) Provide space at a state lands facility for the display and sale of materials provided by the organization.

Â Â Â Â Â  (4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the state lands facility for which the organization provides interpretive services.

Â Â Â Â Â  (5) As used in this section, Âstate lands facilityÂ includes a recreational, historical, educational, research or scenic attraction owned by or under the control of the State of
Oregon
and administered by the Department of State Lands. [2003 c.253 Â§29]

Â Â Â Â Â  273.199 Rules for agreements for interpretive services. The Department of State Lands shall adopt rules to carry out the purposes of ORS 273.197. The rules shall include:

Â Â Â Â Â  (1) Procedures and forms to be used by an organization entering into an agreement with the Director of the Department of State Lands under ORS 273.197.

Â Â Â Â Â  (2) Guidelines for approving the materials an organization proposes to provide or display at state lands facilities.

Â Â Â Â Â  (3) Provisions for renewing or dissolving an agreement between an organization and the director. [2003 c.253 Â§30]

Â Â Â Â Â  273.200 [Amended by 1967 c.421 Â§91; renumbered 273.761]

Â Â Â Â Â  273.201 [Formerly 273.060; 1977 c.598 Â§28; 1981 c.33 Â§1; 1981 c.787 Â§45; 1987 c.426 Â§1; 1989 c.904 Â§53; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.205 [Formerly 273.070; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.210 [Renumbered 273.555 and then 273.085]

Â Â Â Â Â  273.211 [Formerly 273.080; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.216 [Formerly 273.090; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.220 [Renumbered 273.565 and then 273.091]

Â Â Â Â Â  273.221 [1967 c.421 Â§44; repealed by 1969 c.594 Â§63]

REMOVAL OF MATERIAL FROM STATE LANDS

Â Â Â Â Â  273.225 Application for lease to take material; form. Before any person shall take any material from any real property of the State of
Oregon
, except in the manner and for the purposes mentioned in ORS 274.525 or 274.550, the person shall apply to the Department of State Lands for a lease. The application shall include a complete description of the location of the contemplated operation, the time and manner of contemplated removal, and such other pertinent information as the department may require. Upon receipt of such application the department may award a lease to the applicant and fix a royalty in the same manner provided in ORS 274.530. [Formerly 274.540; 1969 c.594 Â§13]

Â Â Â Â Â  273.230 [Renumbered 273.575 and then 273.095]

Â Â Â Â Â  273.231 Removal without compliance with statute. (1) No person shall remove material from any real property of the State of
Oregon
for commercial uses without complying with ORS 273.225, 274.550 and 274.560.

Â Â Â Â Â  (2) The establishment or placing of a dredging or digging outfit on any waters, the submersible or submerged lands of which belong to the State of Oregon, and the removal of material from the submersible or submerged lands thereof for commercial uses, without having applied for and received a lease under ORS 274.530, is a continuing trespass. [Formerly 274.580; 1969 c.594 Â§18]

Â Â Â Â Â  273.235 DepartmentÂs powers to enforce statute. The Department of State Lands may inspect and audit books, records and accounts of each person removing material from any real property of the State of
Oregon
, and make other investigation and secure or receive other evidence necessary to determine whether or not the department is being paid the full amount payable to it for the removal of such material. The department may proceed by action or suit to enforce payment for all materials taken from any real property of the State of
Oregon
, for commercial uses, whether under lease, or otherwise, for which payment has not been made. [Formerly 274.600]

Â Â Â Â Â  273.240 [Renumbered 271.375]

Â Â Â Â Â  273.241 Action to recover damages for unlawful removal of material. (1) Removal of material from any property of the State of
Oregon
under the control of the Department of State Lands by any person without lawful authority is a trespass for which the state, in addition to any action commenced under ORS 273.990, may also commence an action for damages. If damages are assessed against the defendant in any such action, the state shall be awarded double the amount of damages assessed if the trespass is willful. Proof by the state of its ownership of the premises is prima facie evidence that the trespass, if committed, was willful.

Â Â Â Â Â  (2) Any action under subsection (1) of this section must be commenced within six years from the date of the trespass or the date on which the trespass is discovered by the state, whichever last occurs. [Formerly 274.605]

MANAGEMENT AND DISPOSITION OF REAL ESTATE

Â Â Â Â Â  273.245 Asset management plan; schedule for disposition. Not later than January 1, 1996, the State Land Board shall adopt an asset management plan in accordance with this section to guide management and disposition of real estate under the boardÂs jurisdiction. The Department of State Lands shall provide a report to each regular session of the Legislative Assembly on the progress of implementing the asset management plan. The asset management plan required by this section shall provide a schedule for disposition of state lands when the proper disposition, as determined, involves the sale, exchange or transfer of management responsibility from the Department of State Lands to other entities. [1995 c.589 Â§7]

Â Â Â Â Â  273.247 Disposal of isolated parcels of rangeland; sale procedure. (1) The State Land Board, by and through the Department of State Lands or other agency acting on behalf of the State Land Board, shall dispose of isolated parcels of land classified as rangeland by the board in a manner consistent with the asset management plan adopted under ORS 273.245 and the boardÂs trust responsibilities.

Â Â Â Â Â  (2) As used in this section, Âisolated parcelÂ means:

Â Â Â Â Â  (a) Land largely surrounded by land not owned by the board or not contiguous to other larger tracts of state land; or

Â Â Â Â Â  (b) Land determined by the board to be difficult or uneconomical to manage due to access, location, isolation, low production value or similar factors.

Â Â Â Â Â  (3) To the extent consistent with the boardÂs trust obligations and ORS 273.413, the department or other agency acting on behalf of the board shall establish a sale procedure for isolated parcels of rangeland that is efficient and cost-effective. [1995 c.589 Â§8]

Â Â Â Â Â  273.250 [Amended by 1967 c.421 Â§87; renumbered 273.705]

SALE
OF STATE LANDS

Â Â Â Â Â  273.251 Classification of state lands. Unless the context or a specially applicable definition requires otherwise, state lands are classified as follows:

Â Â Â Â Â  (1) ÂAgricultural college lands.Â Lands granted to the state by the Act of July 2, 1862 (12 Stat. 503), and otherwise, for the support and maintenance of
Oregon
State
University
.

Â Â Â Â Â  (2) ÂFarmlands.Â Lands acquired by deed, gift, operation of law, or by the foreclosure of mortgages taken to secure loans from the common school, agricultural college, university or other funds.

Â Â Â Â Â  (3) ÂIndemnity lands.Â Lands selected to satisfy losses in sections 16 and 36, as provided by sections 851 and 852 of title 43, United States Code, as amended, or any other laws of the
United States
.

Â Â Â Â Â  (4) ÂSchool landsÂ:

Â Â Â Â Â  (a) Sections 16 and 36 in each township granted to the state by the Act of February 14, 1859 (11 Stat. 383).

Â Â Â Â Â  (b) Lands selected for internal improvements under the Act of September 4, 1841 (5 Stat. 455), and diverted for common schools with the consent of Congress by the Joint Resolution of February 9, 1871 (16 Stat. 595).

Â Â Â Â Â  (c) Lands selected for capitol building purposes under the Act of February 14, 1859 (11 Stat. 383).

Â Â Â Â Â  (d) Lands included in the South Slough National Estuarine Research Reserve as described in ORS 273.553.

Â Â Â Â Â  (5) ÂSwamp lands.Â Lands claimed by the state under the Act of September 28, 1850 (9 Stat. 519), and extended to the State of
Oregon
by the Act of March 12, 1860 (12 Stat. 3).

Â Â Â Â Â  (6) ÂSubmerged lands.Â Lands defined as submerged by ORS 274.005.

Â Â Â Â Â  (7) ÂSubmersible lands.Â Lands defined as submersible by ORS 274.005.

Â Â Â Â Â  (8) ÂUniversity lands.Â Lands granted to the state under the Act of February 14, 1859 (11 Stat. 383), for the support and maintenance of the
University
of
Oregon
. [Formerly 273.010; 1969 c.594 Â§19; 1997 c.321 Â§1; 2003 c.14 Â§132]

Â Â Â Â Â  273.255 Eligibility to purchase state lands. Any individual who is 18 years of age or older and who is a citizen of the
United States
, or has declared an intention to become a citizen, may apply to purchase state lands. [1967 c.421 Â§51 (enacted in lieu of 273.030)]

Â Â Â Â Â  273.260 [Amended by 1967 c.421 Â§88; renumbered 273.711]

Â Â Â Â Â  273.261 Applications generally. An individual eligible under ORS 273.255 may file an application with the Director of the Department of State Lands for the purchase of state lands other than farmlands. The application must be made in a form prescribed by the Department of State Lands, contain a correct and precise description of the lands applied for in accordance with a survey acceptable to the department, and be verified before an officer authorized by law to administer oaths. [1967 c.421 Â§52 (enacted in lieu of 273.030)]

Â Â Â Â Â  273.265 Application for submersible lands. (1) If application is made for the purchase of submersible lands, the applicant must cause such lands to be surveyed at the expense of the applicant by a surveyor, whose selection is subject to prior approval by the Department of State Lands. The survey must connect with and conform to adjacent surveys acceptable to the department, so far as practicable. The applicant must submit to the department, with the application, an accurate map of the lands applied for, showing the boundaries and stating the area. The map must be verified by the surveyor before an officer authorized by law to administer oaths.

Â Â Â Â Â  (2) Each application to purchase submersible lands must, in addition to all other requirements, contain the applicantÂs statement that application is made with knowledge of the character of the land applied for and the title of the state thereto, and the waiver of the applicant of all claims upon the state for the return of the purchase price of the lands in the event that the lands, or any part thereof, do not belong to the state. [1967 c.421 Â§53 (enacted in lieu of 273.030); 1969 c.594 Â§20]

Â Â Â Â Â  273.270 [Renumbered 273.910]

Â Â Â Â Â  273.271 [Formerly 273.040; 1969 c.594 Â§21; repealed by 1993 c.71 Â§1]

Â Â Â Â Â  273.275 Price of state lands; sale to highest bidder. Except as limited by ORS 270.020 and 273.225 to 273.241 and 274.040, and as in its judgment the interests of the state demand, the Department of State Lands:

Â Â Â Â Â  (1) Shall fix the price at which all classes of state lands may be sold and the interest to be charged on deferred payments therefor under ORS 273.281, and may provide for the advertisement and sale of such lands to the highest bidder in a manner consistent with ORS 270.020 and 273.225 to 273.241.

Â Â Â Â Â  (2) May at any time withdraw any or all of such lands from sale. [Formerly 273.050]

Â Â Â Â Â  273.280 [Renumbered 273.905]

Â Â Â Â Â  273.281 Payment for state lands. The Department of State Lands shall require applicants for the purchase of submersible lands to pay in full for such lands at the time of purchase. Applicants for the purchase of school, agricultural college, university, swamp or indemnity lands shall make payments at such times, and with such interest for deferred payments as the department may prescribe. However, the obligation may not be allowed to stand for a longer period than five years after the date of issuance of the certificate under ORS 273.285. [Formerly 273.100; 1969 c.594 Â§22]

Â Â Â Â Â  273.285 Certificate of sale to installment purchaser; records of sale. (1) When an applicant to purchase state lands desires to make payments in installments as provided in ORS 273.281, the Department of State Lands shall, upon receipt of one-fifth of the purchase price of the land applied for, deliver to the purchaser a certificate that the purchaser has contracted to purchase the lands therein described. Upon performance under the contract and upon the surrender of the certificate of sale, the purchaser, or the heirs or assigns of the purchaser, shall be entitled to a deed issued under ORS 273.300 for the lands therein described.

Â Â Â Â Â  (2) The department shall maintain appropriate records of each sale. [Formerly 273.110]

Â Â Â Â Â  273.290 Cancellation and forfeiture on default in payments. If any installment of the purchase price of land, principal or interest, remains unpaid for one year after the same becomes due, the certificate issued under ORS 273.285 shall be canceled by order of the Department of State Lands. All payments thereon shall be forfeited and the land considered vacant and subject to sale as if it had not been previously contracted to be sold. [Formerly 273.130]

Â Â Â Â Â  273.295 Assignment of certificates of sale; deed to assignee. All assignments of certificates of sale shall be executed and acknowledged in the same manner as a deed to real estate. The assignee, upon full payment of the amount due on the purchase price, and delivery to the Department of State Lands of such certificate and assignment, shall receive a deed for the land described in such certificate, in the name of the assignee. [Formerly 273.140]

Â Â Â Â Â  273.300 Issuance of deed. Whenever any purchaser of state lands holding a certificate of sale therefor has paid three-fifths or more of the purchase price thereof, the Director of the Department of State Lands may execute a deed conveying the lands to such purchaser, upon the purchaserÂs executing:

Â Â Â Â Â  (1) A note for the remainder of the purchase price; and

Â Â Â Â Â  (2) A mortgage on the premises in the same form and manner as other mortgages are executed for loans from the Common School Fund under ORS 327.405 to 327.480. [Formerly 273.150; 1969 c.594 Â§23]

Â Â Â Â Â  273.305 [Formerly 273.560; 1967 c.421 Â§78; renumbered 273.521]

Â Â Â Â Â  273.306 Execution and record of deeds. (1) Upon full payment of the purchase price and any accrued interest thereon the Director of the Department of State Lands shall execute a deed to the purchaser in a form prescribed by the rules of the Department of State Lands.

Â Â Â Â Â  (2) The department shall maintain appropriate records of all deeds issued under this section. [Formerly 273.160]

Â Â Â Â Â  273.310 [Formerly 273.570; 1967 c.421 Â§79; renumbered 273.525]

Â Â Â Â Â  273.311 Correction of deeds; refund of purchase price; refund to assignee of certificate of sale issued on fraudulent application. (1) In all cases where clerical errors have been made in deeds for any state lands sold, upon satisfactory proof and if the rights of innocent parties have not intervened, the Director of the Department of State Lands may execute corrected deeds to the holders thereof.

Â Â Â Â Â  (2) Where lands, other than submersible lands and unsurveyed or unpatented swamp lands have been sold and the state cannot convey title to the purchaser, the Department of State Lands shall repay the purchaser, or the heirs or assigns of the purchaser, all sums which may have been paid to the department on the purchase price of the lands, including the interest paid upon deferred payments, upon the presentation of a proper application for repayment, satisfactory proof and the surrender of the certificate; or if deed has been issued, upon reconveyance by executed and recorded quitclaim deed of whatever title or color of title was received from the state.

Â Â Â Â Â  (3) Where a certificate of sale has been issued by the department upon a fraudulent application and the certificate is held by assignment by a third party who had no knowledge of the fraud at the time of assignment, the department may refund to the holder such sums as were paid the department on the purchase price of the lands covered by the certificate, including the interest paid upon deferred payments, upon the holder making proper application to the department for repayment and surrendering for cancellation the certificate and assignment. [Formerly 273.480; 1969 c.594 Â§24]

Â Â Â Â Â  273.315 [Formerly 273.580; 1967 c.421 Â§80; renumbered 273.531]

EXCHANGE OF STATE LANDS

Â Â Â Â Â  273.316 Exchanging state lands to accumulate larger tracts. (1) The Department of State Lands may exchange any state lands under its control for any other lands in this state for the purpose of accumulating larger and contiguous tracts of state lands. The department may enter into the necessary contracts to accomplish such purposes, subject to the rights of lessees under ORS 273.321. The exchange may be made on the basis of value or acreage, and the department may pay or accept money as part of the consideration to the extent required for a fair transaction.

Â Â Â Â Â  (2) The object of this section is to authorize the department to exchange isolated tracts of state lands for the purpose of accumulating larger and contiguous tracts of state lands. [Formerly 273.700; subsection (2) (1967 Replacement Part) enacted as 1967 c.421 Â§64; subsection (2) enacted as 1967 c.148 Â§2; 1969 c.594 Â§25]

Â Â Â Â Â  273.320 [Formerly 273.590; 1967 c.421 Â§81; renumbered 273.535]

Â Â Â Â Â  273.321 Notification to lessee prior to exchange; hearing. (1) Before exchanging any state lands for other lands under ORS 273.316, the Department of State Lands shall give notice to the lessees of those state lands considered for exchange by sending by certified or registered mail a notice containing a general description of the state lands considered for exchange and a listing of the names and addresses of the lessees of such lands. The notice shall state that if written protest to such exchange is received by the department not later than the 20th day after the mailing of the notice, a hearing on such exchange will be held.

Â Â Â Â Â  (2) If the department receives, not later than the 20th day after the mailing of the notice, written protest to such exchange from a lessee of state lands considered for exchange, the department shall hold a hearing on such exchange. The hearing shall be held not earlier than the 30th day after the mailing of the notice described in subsection (1) of this section. Notice of the hearing shall be mailed by certified or registered mail to all lessees of state lands considered for exchange. At the hearing the lessees of the lands, or their representatives, may present their views on the prospective exchange.

Â Â Â Â Â  (3) The department shall consider testimony presented at the hearing before making a protested exchange of state lands. [Formerly 273.427]

Â Â Â Â Â  273.325 [Formerly 273.600; 1967 c.421 Â§82; 1967 c.616 Â§Â§15,15a; renumbered 273.541]

STATE LANDS UNLAWFULLY ACQUIRED

Â Â Â Â Â  273.326 Compromise with owners of state lands unlawfully acquired; disposal of lands received through compromise. In all cases where the Department of State Lands believes that any lands were acquired from the state by fraud or in violation of the laws relating to the disposal thereof, it may:

Â Â Â Â Â  (1) Enter into contracts with the persons asserting ownership thereto for the subdivision and sale thereof on conditions agreed upon by the contracting parties; or

Â Â Â Â Â  (2) Exchange or accept in lieu thereof other lands suitable for settlement and development or valuable for timber. The department may enter into contracts for disposal and settlement of such other lands as in the case of the lands first mentioned in this section. [Formerly 273.660; 1969 c.594 Â§26]

Â Â Â Â Â  273.330 [Formerly 273.610; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.331 Subdivision and disposal of other lands as condition of compromise. When lands that the Department of State Lands believes were acquired from the State of Oregon by fraud or in violation of the laws of the state are held by any person owning other lands the title to which is not involved, the department may provide as a condition to the contract of settlement described in ORS 273.326 that such other lands, or such portion thereof as the department considers advisable, may also be subdivided and disposed of under the direction and supervision of the department according to the conditions agreed to. [Formerly 273.670; 2003 c.14 Â§133]

INDEMNITY LANDS

Â Â Â Â Â  273.335 Object of ORS 273.340 and 273.345. The object of ORS 273.340 and 273.345 is to make available for settlement and development the lands to which the State of
Oregon
is entitled as indemnity and the remaining unsold state lands, and to make available for the Common School Fund the proceeds from the sale of such lands. [1967 c.421 Â§70]

Â Â Â Â Â  273.340 Ascertainment and procurement of indemnity lands. The Department of State Lands shall ascertain the amount of indemnity lands to which the State of Oregon is entitled from the federal government and procure such lands in as large and contiguous tracts as practicable, having in view its adaptability for agriculture or its value for forestry purposes. [Formerly 273.680]

Â Â Â Â Â  273.345 Determination of advisability of selection of indemnity lands within national forest reserves. Before making selections under ORS 273.340, the Department of State Lands shall determine the advisability of making such selections in large and contiguous tracts within the national forest reserves. If it is found that such selections will be advantageous to the State of
Oregon
, the department shall negotiate with the appropriate agency of the
United States
to procure such lands. If necessary, the department may seek enactment of legislation to accomplish such object. The department may enter into all necessary contracts relating to such lands. [Formerly 273.690]

Â Â Â Â Â  273.350 Selection and sale of indemnity lands. (1) The Director of the Department of State Lands shall:

Â Â Â Â Â  (a) Select as indemnity lands such vacant government lands as may be applied for by legal applicants, upon receipt of their applications to purchase, together with the nonmineral affidavit and filing fees, as required by the rules and regulations of the Bureau of Land Management, and a payment fixed by the Department of State Lands; and

Â Â Â Â Â  (b) Upon return of a copy of the selection list approved by the appropriate officer of the
United States
, pay over to the State Treasurer moneys received on account of the purchase price of such lands.

Â Â Â Â Â  (2) When such lands have been clear listed or patented to the state by the
United States
, the department shall issue deeds or certificates to the applicants. However, no certificate or deed shall be issued for indemnity lands until the same have been patented to the state by the
United States
. If the state fails to secure patent, the money so received shall be repaid to the applicant upon proper application to the department and surrender of the directorÂs receipt. [Formerly 273.540]

Â Â Â Â Â  273.355 [Formerly part of 517.410; 1967 c.421 Â§83; renumbered 273.551]

ADJUSTING CERTAIN ERRONEOUS SALES

Â Â Â Â Â  273.356 Definitions for ORS 273.356 to 273.375. As used in ORS 273.356 to 273.375, unless the context requires otherwise, ÂgranteeÂ includes the successor in interest of a grantee. [Derived from 1967 c.422 Â§1]

Â Â Â Â Â  273.360 Applicant to relinquish claim; refund of purchase price and taxes paid. Upon the execution and delivery to the Department of State Lands by any grantee to whom the State Land Board prior to February 21, 1916, erroneously conveyed various parcels of land in sections 16 and 36 to which the title of the state was found by the board to be defective, of a written instrument sufficient to annul the conveyance of the state to such grantee and to relinquish all other claims against the state arising out of such conveyance, the department pursuant to ORS 273.125 shall:

Â Â Â Â Â  (1) Refund to such grantee the purchase price paid to the state for such land, with interest at the rate of six percent per annum from the time payment was made; and

Â Â Â Â Â  (2) Pay to the grantee an amount equal to all ad valorem taxes paid by such grantee with respect to such land before June 19, 1967, without interest. [1967 c.422 Â§2; 1973 c.685 Â§1]

Â Â Â Â Â  273.365 When refunds not available; source of refunds. (1) A refund is not available under ORS 273.356 to 273.375 to any grantee who received from the State Land Board a refund or other settlement with respect to such lands before June 19, 1967, or who may be holding title originally procured or subsequently conveyed by false swearing or fraudulent representation.

Â Â Â Â Â  (2) Each refund under ORS 273.360 shall be paid to the grantee out of the revenues of the Common School Fund. [1967 c.422 Â§Â§3,4]

Â Â Â Â Â  273.370 Alternative to refund. If the Department of State Lands finds that the property erroneously conveyed has been identified generally as private property, as evidenced by the inclusion of the property on the assessment rolls of the county in which it is located for a period of 20 years or more immediately preceding, the department may refund to the grantee an amount not to exceed any of the following values:

Â Â Â Â Â  (1) The current fair market value of the property erroneously conveyed;

Â Â Â Â Â  (2) The amount of the most recently issued title insurance policy carried on the property, if such a title insurance policy has been issued regularly; or

Â Â Â Â Â  (3) The estimated current value to the department of the indemnity selection rights reconveyed to the state. [1967 c.422 Â§5]

Â Â Â Â Â  273.375 Acquisition by state of applicantÂs interest; price. In lieu of the procedure set out in ORS 273.360, 273.365 and 273.370, the Department of State Lands may acquire for the use and benefit of the State of Oregon, by purchase or exchange, the interest of any applicant to whom the certificate described in ORS 273.620 (3) (1965 Replacement Part) has been issued before June 19, 1967, or who acts under ORS 273.360, 273.365 and 273.370. The price of any such purchase or acquisition shall be paid to such applicant out of the revenues of the Common School Fund, and shall not exceed the market value of the land that otherwise would have been available to the applicant under ORS 273.620 (1965 Replacement Part). [1967 c.422 Â§6]

Â Â Â Â Â  273.380 [Formerly 184.260; repealed by 1969 c.594 Â§63]

SPACE
AGE
INDUSTRIAL PARK

Â Â Â Â Â  273.382 Definitions for ORS 273.382 to 273.386. As used in ORS 273.382 to 273.386, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂLeaseÂ means the lease dated July 2, 1963, between the State of
Oregon
, acting by and through the State Land Board, as the lessor, and The Boeing Company, a
Delaware
corporation, as the lessee.

Â Â Â Â Â  (3) Â
Space
Age
Industrial Park
Â means all land and property comprising the leased premises particularly described in the lease and any other land or property added thereto as provided in the lease. [1963 s.s. c.7 Â§1; 1969 c.594 Â§27; 1991 c.441 Â§1; 1993 c.500 Â§13]

Â Â Â Â Â  273.384 Administration of
Space
Age
Industrial Park
; disposition of income and proceeds. (1) The
Space
Age
Industrial Park
shall be managed and administered by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding the provisions of any law, all net income and other net proceeds derived from the rental, lease, sale, disposition or use of the Space Age Industrial Park (after payment of all costs and expenses incident to the maintenance and administration of the Space Age Industrial Park and costs incident to any sale or other disposition thereof) shall be deposited in the State Treasury and credited as follows:

Â Â Â Â Â  (a) 50 percent to the General Fund to be available for general governmental expenses; and

Â Â Â Â Â  (b) 50 percent to the Trust for Cultural Development Account established in ORS 359.405. [1963 s.s. c.7 Â§9; 1969 c.594 Â§28; 1977 c.93 Â§1; 1991 c.441 Â§2; 2001 c.954 Â§27; 2002 s.s.2 c.4 Â§1]

Â Â Â Â Â  273.386
Sale
or other disposition of
Space
Age
Industrial Park
. Subject to the approval of the Joint Committee on Ways and Means during legislative sessions or the Emergency Board between legislative sessions, the Director of the Oregon Department of Administrative Services has authority to rent, lease, sell or otherwise dispose in whole or in part, of the Space Age Industrial Park. [1963 s.s. c.7 Â§10; 1977 c.93 Â§2; 1991 c.441 Â§3]

Â Â Â Â Â  273.388 Acquisition of
Space
Age
Industrial Park
by Department of State Lands. (1) The Department of State Lands may acquire at fair market value and manage any or all of the Space Age Industrial Park:

Â Â Â Â Â  (a) If the lessee thereof relinquishes all rights to any or all lands in the park under lease; and

Â Â Â Â Â  (b) If a reasonable management plan can be prepared and implemented by the Department of State Lands, as approved by the legislative review agency defined in ORS 291.371.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services shall transfer title to any lands acquired by the Department of State Lands under subsection (1) of this section to the Department of State Lands effective on the date of acquisition.

Â Â Â Â Â  (3) Any moneys paid by the Department of State Lands under subsection (1) of this section shall be paid to the State Treasury to the credit of the General Fund. [1983 c.677 Â§1; 1991 c.441 Â§4]

Â Â Â Â Â  273.405 [1971 c.208 Â§1; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.406 [1981 c.787 Â§9; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.410 [Repealed by 1967 c.421 Â§3 (273.031 enacted in lieu of 273.410)]

Â Â Â Â Â  273.411 [1981 c.787 Â§10; 1985 c.297 Â§1; repealed by 1991 c.816 Â§24]

DISPOSITION OF LAND NOT NEEDED FOR PUBLIC PURPOSE

Â Â Â Â Â  273.413 Disposition of unsuitable state lands; sale; use of proceeds; procedures. (1) The Department of State Lands may dispose of isolated sections and fragments of sections of state lands which are not suitable for management according to long-range policies of the State Land Board. The proceeds of such sales shall be applied and are continuously appropriated to the Department of State Lands for the acquisition of lands or other suitable investments as directed by the board in consultation with the Oregon Investment Council.

Â Â Â Â Â  (2) The proceeds of any sale authorized by subsection (1) of this section shall be deposited in a revolving account in the Common School Fund. The costs of acquisition authorized by subsection (1) of this section shall be charged to the revolving account.

Â Â Â Â Â  (3) When requested in writing by the Department of State Lands, the Oregon Department of Administrative Services shall draw a warrant on the Common School Fund in favor of the Department of State Lands for use as a revolving account. The State Treasurer shall hold the revolving account in special account against which the Department of State Lands may draw checks.

Â Â Â Â Â  (4) The Department of State Lands may use the revolving account for the purposes specified in subsection (1) of this section.

Â Â Â Â Â  (5) Before disposing of lands described in subsection (1) of this section, the Department of State Lands shall cause owners or lessees of land adjoining the land to be disposed of to be notified of the pending disposition. The notice shall indicate the time and method of sale, the minimum or reserved price, if any, and shall invite the landowners or lessees to participate as a prospective purchaser if the landowner or lessee wishes to do so.

Â Â Â Â Â  (6) Before purchasing or selling land, the Department of State Lands shall obtain approval of the governing body of the county or counties in which such land is located.

Â Â Â Â Â  (7) The Department of State Lands shall prepare sales materials, including catalogs of lands available for sale, and may charge a fee for such materials.

Â Â Â Â Â  (8) This section does not apply to the sale or management of state-owned submerged and submersible lands subject to ORS chapter 274. [1987 c.156 Â§1; 1995 c.204 Â§1; 2003 c.253 Â§18]

Â Â Â Â Â  Note: 273.413 was added to and made a part of ORS chapter 270 by legislative action but was not added to ORS chapter 273 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  273.415 [1971 c.208 Â§2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.416 Exchange of property held as trust fund asset. If any property owned by the state is held as an asset of any special trust fund securing the payment of bonds, it may be exchanged, under the authority granted in ORS 270.110, for other property of equal or superior value, and property so received in exchange shall be an asset of the fund in lieu of the property previously held. [1981 c.787 Â§11; 1991 c.816 Â§14]

Â Â Â Â Â  273.420 [Amended by 1963 c.203 Â§1; repealed by 1967 c.421 Â§206 and by 1967 c.616 Â§29]

Â Â Â Â Â  273.421 Relinquishing title to
United States
Government or governmental body or subdivision; continued public use requirement. The state hereby is granted express power to relinquish the title to any of its property not needed for public use to the United States Government or any other governmental body or political subdivision within the state, providing such property shall be used and continue to be used, for a public purpose by the United States Government, or such other governmental body or political subdivision in the State of Oregon. [1981 c.787 Â§12]

Â Â Â Â Â  273.422 [1971 c.208 Â§3; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.425 [1961 c.676 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.426 Exchange of property; value. (1) When property is exchanged under the authority of ORS 270.100, 270.110 and 270.130, the value of the real property accepted by the state in exchange for any of its property plus cash, if any, shall not be less than the value of the property relinquished by the state. The provisions of ORS 270.100, 270.110 and 270.130 do not apply when the state is exchanging property under this section.

Â Â Â Â Â  (2) Property may be exchanged in a transaction involving more than two parties or properties under terms and conditions that reflect the provisions of subsection (1) of this section. [1981 c.787 Â§13; 1991 c.816 Â§8]

Â Â Â Â Â  273.427 [1963 c.99 Â§1; 1967 c.148 Â§4; renumbered 273.321]

Â Â Â Â Â  273.428 [1971 c.208 Â§4; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.430 [Amended by 1967 c.421 Â§13; 1967 c.616 Â§Â§16,16a; renumbered 273.071]

Â Â Â Â Â  273.431 Procedure for determining value of properties to be exchanged. (1) The value of the respective properties proposed to be exchanged shall be determined by the state agency, board or commission which has supervision and direction of the department or activity of the state for which such property is held or belongs, and if there be no such agency, board or commission, then by the Department of State Lands. The state agency, board or commission may use an appraised value as one indicia of the value of the property.

Â Â Â Â Â  (2) The state agency, board or commission shall cause the property to be appraised by one or more competent and experienced appraisers. The compensation, if any, of the appraisers shall be borne equally by the respective owners of the property. In case such valuation shall not be mutually satisfactory to the respective owners the same shall not be binding upon them. [1981 c.787 Â§14; 1991 c.816 Â§20]

Â Â Â Â Â  273.435 [1971 c.208 Â§5; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.436 Lease procedure; payment of taxes. Every lease entered into pursuant to ORS 270.110 shall be authorized by order of the state agency executing the same and shall provide such terms and conditions as may be fixed and determined by the governmental body executing the same. Any such lease may provide that the lessee shall pay ad valorem taxes assessable against the leased property, or that the state agency shall pay such taxes, in which latter event the anticipated amount of taxes shall be taken into consideration in fixing the rental charge. [1981 c.787 Â§15; 1991 c.816 Â§22]

Â Â Â Â Â  273.440 [1963 c.394 Â§1; 1967 c.421 Â§12; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.441 Agency donation of property for industrial or manufacturing use; conditions. (1) Any agency of the State of Oregon may donate to any person, firm or corporation selected by such governmental body, conditionally or otherwise, for industrial or manufacturing purposes, or both, and purposes incidental thereto, any real property owned by the governmental body and not needed or likely to be needed for public use.

Â Â Â Â Â  (2) The donation must include a condition that whenever the donee or successor in interest ceases to use the property for the donated purpose the title to the property shall revert to the donor.

Â Â Â Â Â  (3) The gift shall be made by statute or formal order and the terms and conditions of the gift shall be set forth in such statute or order. [1981 c.787 Â§16]

Â Â Â Â Â  273.445 [1963 c.612 Â§4; 1967 c.421 Â§24; 1967 c.616 Â§17; renumbered 273.121]

Â Â Â Â Â  273.446 [1973 c.755 Â§1; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.447 Disposition of state lands suitable for grazing. The Department of State Lands is hereby authorized to sell, convey, lease or exchange any or all state lands chiefly suitable for grazing, to or with Oregon counties, and with the United States of America for other lands either of equal acreage or of equal value. All powers herein granted to the Department of State Lands are in addition to and not in derogation of powers heretofore conferred by law. [1981 c.787 Â§17]

Â Â Â Â Â  273.450 [Amended by 1967 c.421 Â§15; 1967 c.616 Â§Â§18, 18a; renumbered 273.081]

Â Â Â Â Â  273.451 [1973 c.755 Â§2; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.452 Indemnification contract for occupancy of political subdivision lands. The state or any state agency occupying a street or public property of a political subdivision by any structure above, on or under the surface, may provide a contract of indemnity to protect the other political subdivision against loss or damage resulting from such occupancy. [1981 c.787 Â§18]

Â Â Â Â Â  273.455 [1973 c.755 Â§3; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.456 Lease of space above or below street or highway; conditions; effect on prior dedications. If the state holds the easement or fee title to a street or highway, the state may lease the space above or below that street or highway for private purposes for such period as the controlling state agency determines the space will not be needed for public purposes, and upon such other terms and conditions as the agency finds to be in the public interest. Before leasing the space, the agency shall determine that the use of the space will not unreasonably interfere with the public use and utility use of the street or highway, and shall notify the property owners abutting the space proposed to be leased under this section and give them an opportunity to be heard with respect to the proposed leasing. Lease of space above or below a street or highway for private purposes shall not affect prior dedication or grant of the area for street or highway purposes. [1981 c.787 Â§19]

Â Â Â Â Â  273.459 [1973 c.755 Â§4; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.460 [Amended by 1967 c.421 Â§25; renumbered 273.131]

Â Â Â Â Â  273.461 [1981 c.787 Â§20; renumbered 270.025 in 1991]

Â Â Â Â Â  273.465 [1973 c.755 Â§5; repealed by 1981 c.787 Â§58]

Â Â Â Â Â  273.470 [Amended by 1967 c.421 Â§26; renumbered 273.125]

Â Â Â Â Â  273.480 [Amended by 1967 c.421 Â§62; renumbered 273.311]

Â Â Â Â Â  273.481 [1981 c.787 Â§21; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.486 [1981 c.787 Â§Â§22, 23; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.490 [Amended by 1967 c.2 Â§2; 1967 c.421 Â§33; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.491 [1981 c.787 Â§24; repealed by 1983 c.642 Â§11]

Â Â Â Â Â  273.496 [1981 c.787 Â§25; repealed by 1983 c.642 Â§11]

SUBMERSIBLE AND SWAMP LANDS

Â Â Â Â Â  273.505 Object of ORS 273.511. The object of ORS 273.511 is to ascertain and determine the title of the State of
Oregon
to the beds of shallow and dry lakes and the lands around lakes exposed to reliction or otherwise. [1967 c.421 Â§76]

Â Â Â Â Â  273.510 [Amended by 1967 c.421 Â§37; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.511 Acquisition of submersible and swamp lands; reclamation. The Department of State Lands shall ascertain the amount of land to which it is entitled under the Acts of Congress relative to submersible and swamp lands, acquire title thereto and enter into contracts for drainage and reclamation in order that the lands may be available for development and settlement. [Formerly 273.730; 1969 c.594 Â§29]

Â Â Â Â Â  273.520 [Amended by 1965 c.14 Â§42; 1967 c.421 Â§38; repealed by 1967 c.616 Â§29]

Â Â Â Â Â  273.521 [Formerly 273.305; 1997 c.117 Â§3; renumbered 273.523 in 1997]

SALE
OF
FOREST
PRODUCTS

Â Â Â Â Â  273.522 Definition for Âforest products.Â As used in ORS 273.522 to 273.541, Âforest productsÂ has the meaning given that term in ORS 532.010. [1997 c.117 Â§2]

Â Â Â Â Â  273.523
Sale
of forest products on state lands. The Department of State Lands may sell and dispose of the forest products on lands of the State of Oregon that have not been designated Common School Forest Lands under ORS 530.460, regardless of acreage and in such quantities to each purchaser as the department shall prescribe. If the value of the forest products, as appraised under ORS 273.525, exceeds $25,000, the department shall sell the forest products to the highest and best bidder at public auction, or through sealed bids, as the department may determine prior to offering the forest products for sale. [Formerly 273.521]

Â Â Â Â Â  273.525 Appraisal of forest products; notice; sale conditions. (1) Before offering any forest products for sale under ORS 273.523, the Department of State Lands shall cause the forest products to be appraised in a manner that it considers appropriate.

Â Â Â Â Â  (2) Prior to sale of forest products with an appraised value greater than $25,000, notice thereof shall be given by the department for not less than four weeks by publication once each week in one or more newspapers of general circulation in the county in which such forest products are situated, and in such other manner as the department considers appropriate. The notice shall designate by legal subdivision the land having such forest products thereon, shall state the appraised value of such forest products and the minimum price at which the same may be sold and shall contain a brief statement of the terms of sale. No sale of forest products shall be made at less than the appraised value.

Â Â Â Â Â  (3) The forest products on one or any number of legal subdivisions may be offered and sold separately, or in one body, as the department considers appropriate. In cases in which notice has been given by publication and no satisfactory bid has been received, or in cases in which the bidder fails to complete the purchase, the department may, at any time during a period of six months after the advertised date of sale, sell the forest products in such manner as it considers appropriate, but the sale price shall not be less than the minimum terms offered in the notice of sale or the highest bid received, whichever is the larger amount. [Formerly 273.310; 1997 c.117 Â§4]

Â Â Â Â Â  273.530 [Amended by 1967 c.421 Â§36; 1967 c.616 Â§Â§19, 19a; renumbered 273.185]

Â Â Â Â Â  273.531 Decision by department on bids. When more than one bid has been received, or in case of doubt as to which of a number of bids is the highest and most advantageous for the state, the decision of the Department of State Lands is conclusive and not subject to review by the courts. [Formerly 273.315]

Â Â Â Â Â  273.535 Bond requirements for sale of forest products. Bond requirements for the sale of forest products shall correspond to the requirements for bonds in ORS 530.059. [Formerly 273.320; 1995 c.375 Â§4; 1997 c.117 Â§5]

Â Â Â Â Â  273.540 [Amended by 1967 c.421 Â§73; renumbered 273.350]

Â Â Â Â Â  273.541 Execution and delivery of instruments. All documents required in carrying out ORS 273.522 to 273.541 shall be executed by the Director of the Department of State Lands, and all bonds, contracts and other instruments required by ORS 273.522 to 273.541 for the protection of the interests of the state shall be delivered to the Department of State Lands. [Formerly 273.325]

Â Â Â Â Â  273.550 [Repealed by 1967 c.81 Â§1]

DRILLING LEASES

Â Â Â Â Â  273.551 Mining and drilling leases on state lands; fee. (1) The Department of State Lands, as to any land or mineral and geothermal resource rights subject to its jurisdiction and control and without restricting, limiting or repealing any other powers and authority which it has, after consultation with the State Department of Geology and Mineral Industries and with concurrence of any state agency acting for the state with respect to surface rights in the subject land, may execute leases and contracts for the mining of gold, silver, copper, lead, cinnabar, gas and oil, or other valuable minerals or the exploration and development of geothermal resources upon conditions agreed upon by the Department of State Lands and the lessee.

Â Â Â Â Â  (2) All leases may be without limitation as to time; but the department may cancel any lease upon failure by the lessee to exercise due diligence in the prosecution of the prospecting, development or continued operation of the mine or well, and shall insert in every such lease appropriate provisions for such cancellation.

Â Â Â Â Â  (3) The authority granted by this section shall include the execution of leases and contracts covering submersible and submerged lands, as defined in ORS 274.005, the leasing of which is not otherwise expressly authorized by statute.

Â Â Â Â Â  (4) Leases and contracts executed under this section are not sales within the purview of ORS 270.100.

Â Â Â Â Â  (5) The department may charge a reasonable fee, to be paid by the applicant, for making necessary investigations before the execution of any such lease.

Â Â Â Â Â  (6) This section does not apply to permits or leases under ORS 274.705 to 274.860. [Formerly 273.355; 1974 c.51 Â§6; 1975 c.552 Â§42; 1991 c.217 Â§4; 1991 c.816 Â§17; 1993 c.340 Â§1; 2003 c.253 Â§19]

SOUTH SLOUGH
ESTUARY

Â Â Â Â Â  273.553 South Slough National Estuarine Research Reserve; agreement between
Oregon
and federal government; rules. (1) It is the policy of the State of Oregon to maintain the South Slough of Coos Bay, from Valino Island southward, inclusive, as a national estuarine research reserve, acquired as the South Slough Estuary Sanctuary pursuant to chapter 415, Oregon Laws 1975, as the first estuarine sanctuary in the United States to be created under Section 312 of the Coastal Zone Management Act of 1972 (P.L. 92-583) and redesignated as the South Slough National Estuarine Research Reserve by federal law (P.L. 99-272). The management policy for the reserve is to:

Â Â Â Â Â  (a) Maintain the integrity of the estuary;

Â Â Â Â Â  (b) Protect the estuary from uses and activities, both within and beyond its boundaries, that may alter or affect the ecosystem and its natural dynamic processes; and

Â Â Â Â Â  (c) Preserve the area for long-term scientific and educational uses.

Â Â Â Â Â  (2) Responsibility for completing purchase of the South Slough National Estuarine Research Reserve is vested with the Department of State Lands. The department acts for the State of
Oregon
in any transaction respecting the purchase of acreage for the reserve on or after October 4, 1977.

Â Â Â Â Â  (3) Except as necessary to achieve the policy set forth in subsection (1) of this section and any standards established in the Coastal Zone Management Act of 1972 (P.L. 92-583) or any rules, regulations or agreements adopted pursuant thereto, the reserve is open to the public. However, to protect the estuarine ecosystems, public use of the reserve may be limited and controlled by the South Slough National Estuarine Research Reserve Management Commission in consultation with any technical management team established pursuant to an agreement between the State of Oregon and the Office of Ocean and Coastal Resource Management of the National Oceanic and Atmospheric Administration of the United States Department of Commerce. The commission shall adopt rules to carry out the intent of this subsection.

Â Â Â Â Â  (4) The South Slough National Estuarine Research Reserve Management Commission shall administer the reserve, subject to any agreement respecting the reserve between the State of
Oregon
and the federal Office of Ocean and Coastal Resource Management.

Â Â Â Â Â  (5) The agency that acquired title to the reserve shall cause title to be cleared in the name of the State of
Oregon
. [1977 c.496 Â§1; 2003 c.14 Â§134]

Â Â Â Â Â  273.554 South Slough National Estuarine Research Reserve Management Commission; powers; rules; fees; membership; procedures; expenses. (1) For the purpose of providing for the administration of the South Slough National Estuarine Research Reserve in a manner consistent with the provisions of ORS 273.553, there is created the South Slough National Estuarine Research Reserve Management Commission. The commission shall have the authority, in accordance with the policies formulated by the State Land Board, to:

Â Â Â Â Â  (a) Conduct the day-to-day operation and management of the South Slough National Estuarine Research Reserve with the administrative support of the Department of State Lands;

Â Â Â Â Â  (b) Appoint a manager and other staff necessary to carry out this section; and

Â Â Â Â Â  (c) Apply for, receive and expend moneys from the federal government and from this state or any agency thereof for the purpose of carrying out this section.

Â Â Â Â Â  (2) In accordance with applicable provisions of ORS chapter 183, the commission may adopt rules necessary to:

Â Â Â Â Â  (a) Carry out the commissionÂs responsibilities pursuant to ORS 273.553; and

Â Â Â Â Â  (b) Implement a system of fees to recover the costs of carrying out the management established in ORS 273.553, including fees for use of facilities at the reserve, fees for research activities conducted at the reserve, visitor activities fees and parking fees.

Â Â Â Â Â  (3) The commission shall consist of nine members appointed by the Governor as follows:

Â Â Â Â Â  (a) A representative of common schools in the area of the reserve;

Â Â Â Â Â  (b) One authorized representative of the Coos County Board of Commissioners;

Â Â Â Â Â  (c) One authorized representative of the governing body of the Port of Coos Bay;

Â Â Â Â Â  (d) The Director of the Department of State Lands or a designee thereof;

Â Â Â Â Â  (e) One authorized representative of the federal Office of Ocean and Coastal Resource Management;

Â Â Â Â Â  (f) Two representatives with an interest in marine science, one from the University of Oregon Institute of Marine Biology at Charleston and one from Oregon State University;

Â Â Â Â Â  (g) One member selected from the general public at large; and

Â Â Â Â Â  (h) One representative of Oregon Indian tribes appointed after consultation with the Commission on Indian Services.

Â Â Â Â Â  (4) The members appointed by the Governor under subsection (3)(a), (f), (g) and (h) of this section shall serve for terms of four years and members appointed under subsection (3)(b) and (c) of this section shall serve for terms of two years. The Director of the Department of State Lands or the designee of the director, if appointed in place of the director, shall serve as the permanent chairperson of the commission. The commission shall select one of its members as vice chairperson. The chairperson and vice chairperson shall have duties and powers necessary for the performance of the functions of such offices as the commission determines. The vice chairperson shall act as the chairperson of the commission in the absence of the chairperson. The vice chairperson shall serve for a term of one year, subject to reelection by the commission.

Â Â Â Â Â  (5) Each member of the commission shall have one vote, except that the member who is the authorized representative of the federal Office of Ocean and Coastal Resource Management shall be a nonvoting member. A majority of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Members of the commission are not entitled to compensation, but in the discretion of the State Land Board may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to laws regulating travel and other expenses of state officers and employees. [1977 c.496 Â§2; 1983 c.485 Â§1; 2003 c.14 Â§135; 2005 c.146 Â§1; 2005 c.528 Â§1]

Â Â Â Â Â  273.555 [Formerly 273.210; 1967 c.421 Â§16; renumbered 273.085]

Â Â Â Â Â  273.556 South
Slough
National Estuarine Research Reserve Management Account. (1) The South Slough National Estuarine Research Reserve Management Account is established within the Common School Fund. Except for moneys otherwise designated by statute, all moneys received by the South Slough National Estuarine Research Reserve Management Commission shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously and shall be used by the commission for the purpose of carrying out ORS 273.554. Interest on moneys in the account shall be credited to the Common School Fund.

Â Â Â Â Â  (2) The commission shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1977 c.496 Â§3; 2003 c.14 Â§136; 2005 c.528 Â§2]

Â Â Â Â Â  273.557 Appeal to State Land Board. (1) Jurisdiction for review of actions and proposed actions of the commission which are claimed to be in violation of any provision of ORS 273.553 or 273.554 is conferred upon the State Land Board. Proceedings for review of such actions may be instituted by filing a request for review with the State Land Board.

Â Â Â Â Â  (2) The request for review by the State Land Board need only state the action or proposed action of the commission in question and the particular provisions of ORS 273.553 or 273.554 which are violated thereby. Copies of the request for review shall be served by registered or certified mail upon the commission.

Â Â Â Â Â  (3) The
State
Land
Board may affirm, reverse or modify the action under review and make such other disposition of the matter as it deems necessary to carry out the provisions of ORS 273.553 and 273.554. The State Land Board shall make its decision within 60 days after the date on which the request for review was filed. [1977 c.496 Â§5]

Â Â Â Â Â  273.558 Penalties; enforcement; injunctive relief. (1) Violation of a rule adopted under ORS 273.553 (3) is a Class D violation for each day of violation.

Â Â Â Â Â  (2) In addition to all other remedies, when it appears to the South Slough National Estuarine Research Reserve Management Commission that a person has engaged in, or is engaging in, any act that violates a rule adopted under ORS 273.553 (3), the commission may direct the Attorney General to apply to the court for an injunction restraining the person from violating such rule. [1977 c.496 Â§4; 1999 c.1051 Â§169; 2003 c.14 Â§137]

Â Â Â Â Â  273.560 [Renumbered 273.305 and then 273.521]

Â Â Â Â Â  273.561 [1979 c.711 Â§1; repealed by 1983 c.786 Â§1]

Â Â Â Â Â  273.562 [1973 c.532 Â§2; repealed by 1979 c.711 Â§10]

NATURAL HERITAGE PROGRAM

Â Â Â Â Â  273.563 Definitions for ORS 273.563 to 273.591. As used in ORS 273.563 to 273.591, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means a local, state or federal agency, board, commission or department.

Â Â Â Â Â  (2) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (3) ÂCandidate natural areaÂ means a natural resource area that may be considered for registration or dedication.

Â Â Â Â Â  (4) ÂCommodityÂ means timber, minerals, livestock, agricultural products or any other product of the land which is an important economic resource.

Â Â Â Â Â  (5) ÂCouncilÂ means the Natural Heritage Advisory Council established in ORS 273.571.

Â Â Â Â Â  (6) ÂData bankÂ means the Natural Heritage Program element inventory of element classification, data analysis, priority setting, owner and other data maintained by the Institute for Natural Resources under ORS 352.239.

Â Â Â Â Â  (7) ÂDedicateÂ means the formal recognition and protection of a natural area for natural heritage conservation purposes.

Â Â Â Â Â  (8) ÂElementsÂ means both the natural heritage resources and the special species.

Â Â Â Â Â  (9) ÂInstrumentÂ means any written document intended to convey an interest in real property under ORS 93.710, or an agreement between parties according to the Natural Heritage Program or the Oregon Natural Heritage Plan.

Â Â Â Â Â  (10) ÂNatural areaÂ means a unit of land or water or both that may be considered for dedication under ORS 273.563 to 273.591 and that has substantially retained its natural character, or, if altered in character, shall in addition to its natural heritage resource values, be valuable as habitat for plant and animal species or for the study and appreciation of the natural features.

Â Â Â Â Â  (11) ÂNatural heritage conservation areaÂ means an area dedicated under the provisions of ORS 273.586.

Â Â Â Â Â  (12) ÂNatural heritage resourcesÂ means the terrestrial ecosystem types, aquatic ecosystem types and unique geologic types as defined in the Oregon Natural Heritage Plan or a unit of land or water that contains a natural resource.

Â Â Â Â Â  (13) ÂPlanÂ means the Oregon Natural Heritage Plan established under ORS 273.576, which governs the Natural Heritage Program in selecting areas for natural heritage conservation.

Â Â Â Â Â  (14) ÂProgramÂ means the Natural Heritage Program as established in ORS 273.566.

Â Â Â Â Â  (15) ÂRegisterÂ means the Oregon Register of Natural Heritage Areas established under ORS 273.581.

Â Â Â Â Â  (16) ÂSpecial speciesÂ means those species of plants and animals determined by the council to be significant in value in a natural heritage conservation area and defined in the Oregon Natural Heritage Plan. [1983 c.786 Â§2; 2001 c.114 Â§1; 2003 c.661 Â§1]

Â Â Â Â Â  273.565 [Formerly 273.220; 1967 c.421 Â§17; renumbered 273.091]

Â Â Â Â Â  273.566 Legislative findings. (1) The Legislative Assembly finds that many valuable natural heritage elements are represented in natural areas which can be protected through the voluntary cooperation of private landowners and public land managers. These areas will comprise a discrete and limited system of natural heritage conservation areas which are selected to represent the full range of
Oregon
Âs natural heritage resources. These areas shall have substantially retained their natural character, or, if altered in character, shall in addition to their natural heritage resource values be valuable as habitat for plant and animal species or for the study and appreciation of the natural features. As such they will be living museums for scientific research, educational purposes and nature interpretation.

Â Â Â Â Â  (2) The Legislative Assembly also finds that it is necessary to establish a process and means for public and private sector cooperation in the development of this system of conservation areas. Private landowners and public land managers should be encouraged to voluntarily participate in the program through conservation activities which benefit all Oregonians.

Â Â Â Â Â  (3) In order to assure that natural heritage conservation activities cause the minimum of conflict with other resource uses and that they are cost effective, the Legislative Assembly finds that the Natural Heritage Advisory Council should provide a specific framework for natural heritage conservation decision making through a classification and planning process known as the Natural Heritage Program. Future natural heritage conservation areas should avoid unnecessary duplication of already protected natural heritage elements. Each natural heritage conservation decision should address alternative methods of accomplishing the same purpose and should consider cost effectiveness.

Â Â Â Â Â  (4) The Legislative Assembly recognizes that there is a need for systematic, accessible information concerning the locations of the resources of OregonÂs natural heritage including special plant and animal species, native terrestrial ecosystems, aquatic ecosystems, and geologic features, and especially including the areas already protected that contain these elements. [1979 c.711 Â§2; 1983 c.786 Â§3]

Â Â Â Â Â  273.567 [1973 c.532 Â§1; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.570 [Amended by 1953 c.122 Â§2; renumbered 273.310 and then 273.525]

Â Â Â Â Â  273.571 Natural Heritage Advisory Council; members; terms; qualifications; compensation; duties; rules; property gifts and donations. (1) The Natural Heritage Advisory Council is hereby established. The council shall consist of 17 members, nine of whom shall be chosen as follows and who shall elect from its membership a chairperson:

Â Â Â Â Â  (a) Four individuals, appointed by the Governor, shall be recognized experts in the ecology of natural areas. Desirable fields of expertise are botany, zoology, terrestrial ecology, aquatic biology and geology; and

Â Â Â Â Â  (b) Five citizens, appointed by the Governor, shall be selected from the various regions of the state. These members shall have interest in natural resource conservation, management or the commodity use of natural resources.

Â Â Â Â Â  (2) Appointed members shall serve for four-year terms.

Â Â Â Â Â  (3) In addition to the nine members appointed by the Governor, the State Fish and Wildlife Director, the State Forester, the Director of Transportation, the Chancellor of the Oregon University System, the Director of Agriculture, the State Parks and Recreation Director, the State Geologist and the Director of the Department of State Lands or an authorized representative of each such officer, shall serve as ex officio, nonvoting members of the council.

Â Â Â Â Â  (4) Any vacancy on the council shall be filled by appointment of the Governor.

Â Â Â Â Â  (5) Members of the council shall serve without compensation, but the State Land Board may pay the expenses reasonably incurred by the council in the performance of its functions upon presentation of vouchers signed by the chairperson of the council pursuant to ORS 292.495.

Â Â Â Â Â  (6) The council shall:

Â Â Â Â Â  (a) Meet at least quarterly;

Â Â Â Â Â  (b) Develop policy for the Natural Heritage Program through the review and approval of the Oregon Natural Heritage Plan;

Â Â Â Â Â  (c) Review nominations for registration and the voluntary dedication of natural heritage conservation areas, and approve instruments of dedication for such areas;

Â Â Â Â Â  (d) Advise the State Land Board, State Board of Forestry, State Fish and Wildlife Commission, State Parks and Recreation Commission, State Board of Higher Education and Oregon Transportation Commission regarding areas under their respective jurisdictions which are appropriate for dedication; and

Â Â Â Â Â  (e) Advise the board in the adoption of rules that it considers necessary in carrying out ORS 273.563 to 273.591.

Â Â Â Â Â  (7) The board shall adopt any rules pursuant to ORS chapter 183 that it considers necessary to carry out ORS 273.563 to 273.591.

Â Â Â Â Â  (8) Acting through the Department of State Lands, the council may accept gifts or donations of real property. Such real property shall be held in the name of the State of
Oregon
by the State Land Board and shall be used for the purpose of carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§3; 1983 c.786 Â§4; 1987 c.172 Â§1; 1989 c.63 Â§1; 1991 c.121 Â§1; 1993 c.741 Â§24; 1997 c.632 Â§3; 1999 c.238 Â§1]

Â Â Â Â Â  273.572 [1973 c.532 Â§3; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.575 [Formerly 273.230; 1967 c.421 Â§18; renumbered 273.095]

Â Â Â Â Â  273.576
State
Land
Board duties;
Oregon
Natural Heritage Plan; contents; implementing plan. (1)(a) The
State
Land
Board, with the assistance of the Natural Heritage Advisory Council, shall maintain a natural heritage office to provide assistance in the selection and nomination of areas containing natural heritage elements for registration or dedication.

Â Â Â Â Â  (b) The Oregon Natural Heritage Plan established by ORS 273.578 shall govern the Natural Heritage Program in the conduct of activities to create and manage a system of natural heritage conservation areas which are complementary to and consistent with the research natural area program on federal lands in
Oregon
. This plan lists the natural heritage elements that should be represented on the Oregon Register of Natural Heritage Areas and in natural heritage conservation areas and provides criteria for the selection and approval of candidate natural areas for registration and dedication under ORS 273.563 to 273.591. In selecting natural heritage conservation areas, the inclusion of natural heritage resources, and especially those which are not adequately protected elsewhere, shall be given primary consideration. Inclusion and protection of special species shall be an important additional consideration in selecting natural heritage conservation areas, and wherever possible, individual species shall be protected in association with natural heritage resources or in assemblages of those species determined by the council to have special significance.

Â Â Â Â Â  (2) The board may advise owners of natural heritage conservation areas concerning the management and use of such areas and may make available to state, federal and local agencies that manage lands within
Oregon
, information concerning the conservation of natural heritage elements.

Â Â Â Â Â  (3) The board may apply for and accept grants, contributions and assistance from any federal, state or local government agency and any foundation, individual or organization for the purpose of carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§5; 1983 c.786 Â§5; 2003 c.661 Â§2]

Â Â Â Â Â  273.577 [1973 c.532 Â§4; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.578 Plan approval; review of modifications by board. (1) The Sixty-first Legislative Assembly approves the Oregon Natural Heritage Plan submitted under ORS 273.576.

Â Â Â Â Â  (2) The
State
Land
Board may review and approve or disapprove any modification to the plan submitted by the Natural Heritage Advisory Council. [1981 c.208 Â§Â§2,3; 1983 c.786 Â§6]

Â Â Â Â Â  273.580 [Renumbered 273.315 and then 273.531]

Â Â Â Â Â  273.581 Natural heritage areas register; contents; agreements between board and landowners. (1) The Natural Heritage Advisory Council shall maintain a state register of areas containing significant natural heritage elements to be called the Oregon Register of Natural Heritage Areas.

Â Â Â Â Â  (2) The council shall from time to time identify areas from the natural heritage data bank which qualify for registration. Priority shall be based on the Oregon Natural Heritage Plan and shall generally be given to those elements which are rarest, most threatened or underrepresented in the heritage conservation system on a statewide basis. Natural heritage conservation areas shall not unnecessarily duplicate resources or special species already adequately protected by other methods of land protection. Whenever feasible, areas that qualify for registration shall be located on lands which have been allocated primarily to special noncommodity uses.

Â Â Â Â Â  (3) The council shall review each registration proposal, including the landownerÂs written permission for registration if the area is located on privately owned land.

Â Â Â Â Â  (4) After review by the council, the State Land Board may place sites onto the register or remove sites from the register.

Â Â Â Â Â  (5) A voluntary management agreement may be developed between the board and the owners of the sites on the register. [1979 c.711 Â§6; 1983 c.786 Â§7]

Â Â Â Â Â  273.582 [1973 c.532 Â§5; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.585 [1963 c.612 Â§2; 1967 c.421 Â§27; renumbered 273.135]

Â Â Â Â Â  273.586 Dedication of land for natural heritage conservation purposes; notice and hearing; termination of dedication. (1) A private individual or organization which is the owner of any registered natural area may voluntarily agree to dedicate that area as a natural heritage conservation area by executing with the State Land Board an instrument of dedication. The instrument of dedication shall be effective upon its recording in the real property records of the office of the clerk of the county in which any or all of the natural heritage conservation area is located.

Â Â Â Â Â  (2) Any public agency may dedicate lands under the provisions of ORS 273.563 to 273.591 following the providing of opportunity for adequate public notice and hearing by the agency. The Oregon Transportation Commission, the State Fish and Wildlife Commission, the State Board of Forestry, the State Board of Higher Education, the State Parks and Recreation Commission and the State Land Board shall, with the advice and assistance of the Natural Heritage Advisory Council, establish procedures for the dedication of natural heritage conservation areas on land, the title of which is held by the State of Oregon, and which is under that agencyÂs management and control.

Â Â Â Â Â  (3) The instrument of dedication shall contain any information or provisions as the private owner, organization or agency and council consider necessary to complete the dedication.

Â Â Â Â Â  (4) Dedication of a natural heritage conservation area may be terminated as follows:

Â Â Â Â Â  (a) The dedication of a natural heritage conservation area by a public agency may be terminated following the providing of opportunity for adequate public notice and hearing and a finding by that agency of an imperative and unavoidable necessity, or a finding by that agency, with the approval of the council, that the natural heritage conservation area is no longer needed according to the guidelines of the Oregon Natural Heritage Plan.

Â Â Â Â Â  (b) The dedication of a natural heritage conservation area by a private individual or organization may be terminated by the private individual or organization after the council is assured that there has been compliance with the procedures required by the terms of the dedication instrument.

Â Â Â Â Â  (c) The dedication of a natural heritage conservation area may be terminated by the board upon the advice of the council if the area is no longer needed according to the guidelines of the plan, or has permanently lost its natural character. [1979 c.711 Â§7; 1983 c.786 Â§8; 1991 c.121 Â§2]

Â Â Â Â Â  273.587 [1973 c.532 Â§9; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.590 [Renumbered 273.320 and then 273.535]

Â Â Â Â Â  273.591 Natural Heritage Program Account. The Natural Heritage Program Account is established within the General Fund of the State Treasury. All moneys received by the State Land Board for the purposes of ORS 273.563 to 273.591 shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated for the use of the board in carrying out the provisions of ORS 273.563 to 273.591. [1979 c.711 Â§8]

Â Â Â Â Â  273.592 [1973 c.532 Â§Â§6,7; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.595 [1963 c.612 Â§3; 1967 c.421 Â§28; renumbered 273.141]

Â Â Â Â Â  273.597 [1973 c.532 Â§8; repealed by 1979 c.711 Â§10]

Â Â Â Â Â  273.600 [Renumbered 273.325 and then 273.541]

Â Â Â Â Â  273.605 [1971 c.615 Â§1; 1973 c.772 Â§7; 1974 c.71 Â§2; 1981 c.787 Â§46; 1985 c.565 Â§41; 1987 c.320 Â§151; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.610 [Renumbered 273.330]

Â Â Â Â Â  273.615 [1971 c.615 Â§2; 1981 c.787 Â§47; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.620 [Amended by 1967 c.421 Â§74; repealed by 1967 c.422 Â§7]

Â Â Â Â Â  273.625 [1971 c.615 Â§3; 1981 c.787 Â§48; 1983 c.599 Â§2; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.628 [1983 c.599 Â§5; 1991 c.816 Â§18; renumbered 270.190 in 1991]

Â Â Â Â Â  273.630 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.635 [1971 c.615 Â§4; 1981 c.787 Â§49; 1983 c.599 Â§3; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.639 [1981 c.787 Â§7; 1991 c.816 Â§15; renumbered 270.165 in 1991]

Â Â Â Â Â  273.640 [Amended by 1967 c.421 Â§30; renumbered 273.145]

Â Â Â Â Â  273.645 [1971 c.615 Â§5; 1981 c.787 Â§50; 1989 c.171 Â§36; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.650 [Repealed by 1967 c.148 Â§5]

Â Â Â Â Â  273.655 [1971 c.615 Â§6; 1983 c.599 Â§6; 1985 c.565 Â§42; 1987 c.879 Â§10; 1991 c.816 Â§12; renumbered 270.120 in 1991]

Â Â Â Â Â  273.660 [Amended by 1967 c.421 Â§67; renumbered 273.326]

Â Â Â Â Â  273.665 [1971 c.615 Â§7; 1981 c.787 Â§51; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.670 [Amended by 1967 c.421 Â§68; renumbered 273.331]

Â Â Â Â Â  273.675 [1971 c.615 Â§8; 1981 c.787 Â§57; 1983 c.660 Â§2; 1991 c.816 Â§13; renumbered 270.180 in 1991]

Â Â Â Â Â  273.680 [Amended by 1967 c.421 Â§71; renumbered 273.340]

Â Â Â Â Â  273.685 [1971 c.615 Â§9; 1981 c.787 Â§52; repealed by 1991 c.816 Â§24]

Â Â Â Â Â  273.690 [Amended by 1967 c.421 Â§72; renumbered 273.345]

Â Â Â Â Â  273.695 [1971 c.615 Â§10; 1991 c.816 Â§16; renumbered 270.155 in 1991]

Â Â Â Â Â  273.700 [Amended by 1967 c.148 Â§3; renumbered 273.316]

Â Â Â Â Â  273.705 [Formerly 273.250; 1977 c.397 Â§1; 1983 c.620 Â§13; 1985 c.198 Â§3; 1989 c.200 Â§2; renumbered 390.235 in 1989]

Â Â Â Â Â  273.710 [Amended by 1967 c.421 Â§9; renumbered 273.055]

Â Â Â Â Â  273.711 [Formerly 273.260; 1977 c.397 Â§2; renumbered 390.237 in 1989]

REMOVAL OF VALUABLE MATERIALS

Â Â Â Â Â  273.715 Rules for removal of semiprecious stones and petrified wood from state lands; fees; removal contrary to rules. (1) The Department of State Lands shall prescribe rules governing the exploration for and removal of semiprecious stones and petrified wood from lands owned by the State of Oregon and under the jurisdiction of the department. Such rules shall be designed to maximize the public benefit of these resources, and shall permit the free use of lands under jurisdiction of the department for collection for noncommercial purposes of reasonable quantities of petrified wood and semiprecious stones.

Â Â Â Â Â  (2) The department, by rule, shall require payment of a reasonable fee for a permit for the exploration for and removal of semiprecious stones and petrified wood sufficient to cover the expenses of the department incurred under this section with respect to the permit.

Â Â Â Â Â  (3) No person shall remove petrified wood or semiprecious stones for commercial purposes or in a quantity having a value of $500 or more without a permit issued by the department under this section.

Â Â Â Â Â  (4) If any person removes semiprecious stones or petrified wood from lands owned by the State of Oregon without a permit as required under this section or in a manner contrary to rules prescribed under this section, all the materials or objects so removed or the value of such materials or objects shall be subject to disposal by the department as property of the State of Oregon. [1967 c.174 Â§2; 1973 c.642 Â§5]

Â Â Â Â Â  273.718 [1973 c.642 Â§7; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.720 [Amended by 1967 c.421 Â§14; renumbered 273.075]

Â Â Â Â Â  273.722 [1973 c.642 Â§8; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.728 [1973 c.642 Â§9; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.730 [Amended by 1967 c.421 Â§77; renumbered 273.511]

Â Â Â Â Â  273.733 [1973 c.642 Â§10; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.737 [1973 c.642 Â§11; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.740 [Amended by 1967 c.421 Â§31; renumbered 273.151]

Â Â Â Â Â  273.742 [1973 c.642 Â§12; 1987 c.350 Â§1; repealed by 1999 c.284 Â§1]

Â Â Â Â Â  273.750 [Amended by 1967 c.421 Â§32; renumbered 273.155]

RIGHTS OF WAY

Â Â Â Â Â  273.751 State land grants to railroads. There is granted to all persons constructing railways built after February 21, 1891, within the boundaries of the state, and to their successors and assigns:

Â Â Â Â Â  (1) A right of way through any unimproved state lands, of the width of 100 feet, being 50 feet in width on each side of the center line of the road.

Â Â Â Â Â  (2) All necessary grounds for stations, depots, shops, side tracks, turntables and water stations, not exceeding 10 acres in any one place, upon payment to the state of the sum therefor as fixed by the Department of State Lands.

Â Â Â Â Â  (3) The right to take, from the lands of this state adjacent to the route lines of the road, material necessary for the construction of the roads.

Â Â Â Â Â  (4) The right to construct and maintain railroad bridges over any navigable waters in this state. All bridges crossing navigable waters shall be subject to such regulations, restrictions and compensation as may be fixed by the department, and shall be so constructed as not unnecessarily to interfere with navigation. [Formerly 273.180]

Â Â Â Â Â  273.755 Filing maps of railroad location and depot sites; departmentÂs duties. (1) Whenever a railway company mentioned in ORS 273.751, or its successors or assigns, files with the Department of State Lands a map of the definite location of its road lines through any state lands, the department thereafter shall except from sale such right of way and lands for purposes named in ORS 273.751.

Â Â Â Â Â  (2) Whenever a railway company has selected a tract of state lands for any purpose mentioned in ORS 273.751, the company shall file with the department a map of the same, with a description connected with surveys acceptable to the department. After such map has been filed, after completion of construction of a railroad through such lands and upon payment for the lands at the rate of $1 per acre, the department shall execute and deliver to the company, its successors or assigns, deeds for the tracts of lands so selected. [Formerly 273.190]

Â Â Â Â Â  273.760 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.761 Right of way for water ditches and pipes. (1) A right of way for construction of a water ditch to be used for irrigation, manufacturing or mining purposes, ditches or water pipes for conveying water to political subdivisions for domestic purposes, or for the extinguishment of fires, is granted for a distance of 25 feet on each side of such ditches or water pipes to any person who may construct such water ditches or water pipes over any submersible, swamp or school lands.

Â Â Â Â Â  (2) A right of way for the construction and maintenance of domestic and industrial water supply mains, sanitary pressure mains and storm water outfalls is granted for a distance of 25 feet on each side of such mains and outfalls to any municipal corporation that constructs and maintains them in or over submerged or submersible lands or new lands created thereon.

Â Â Â Â Â  (3) All deeds, leases and easements granted by the State of
Oregon
for any of the lands mentioned in this section shall be made subject to any vested rights of the owners of such water ditches, water pipes, mains or outfalls as may have been acquired under this section.

Â Â Â Â Â  (4) The person or municipal corporation constructing such water ditches, water pipes, mains or outfalls shall file with the Department of State Lands a copy of the field notes of the survey of such ditches, water pipes, mains or outfalls, showing their location.

Â Â Â Â Â  (5) Any construction, maintenance, relocation or extension of a main or outfall described in subsection (2) of this section shall be carried out in accordance with any applicable rules of the department. [Formerly 273.200; 1973 c.511 Â§2]

Â Â Â Â Â  273.765 Liability for costs of relocation or extension of mains and outfalls. Any person adding or removing any material to or from submerged or submersible land so as to make necessary or advisable the relocation or extension of a main or outfall described in ORS 273.761 (2) shall be liable to the municipal corporation for all expenses incurred by it in relocating or extending such main or outfall. [1973 c.511 Â§1]

Â Â Â Â Â  273.770 [Repealed by 1967 c.421 Â§206]

MINERAL AND GEOTHERMAL RESOURCE RIGHTS

Â Â Â Â Â  273.775 Definitions for ORS 273.775 to 273.790. (1) ÂMineralÂ includes oil, gas, sulfur, coal, gold, silver, copper, lead, cinnabar, iron, manganese and other metallic ore, and any other solid, liquid or gaseous material or substance excavated or otherwise developed for commercial, industrial or construction use from natural deposits situated within or upon state lands, including mineral waters of all kinds.

Â Â Â Â Â  (2) ÂGeothermal resourcesÂ shall have the same meaning given in ORS 522.005. [1974 c.51 Â§3; 1975 c.552 Â§41; 1981 c.588 Â§1; 1981 c.694 Â§1; 1983 c.740 Â§70a]

Â Â Â Â Â  273.780 Retention of mineral and geothermal resource rights by state; exploration permit or lease; sale or exchange; exception. (1) Mineral and geothermal resource rights in property owned by any state agency and mineral and geothermal resource rights retained as an interest in lands previously sold, granted or otherwise conveyed by the state or any agency thereof are property of the State of Oregon. Except as provided in ORS 273.785, proceeds therefrom shall accrue to the Common School Fund, and the State Land Board is declared to be the state agency acting for the state in any transaction respecting such mineral and geothermal resource rights.

Â Â Â Â Â  (2) In addition to applicable requirements of ORS chapter 522, such mineral and geothermal resource rights shall be subject to exploration permit or lease by the Department of State Lands, in accordance with rules and conditions established by law or adopted by the department.

Â Â Â Â Â  (3) The mineral and geothermal resource rights shall be retained by the state in the absence of a finding by the State Land Board upon adequate facts presented to it that their sale or exchange is for the purpose of obtaining the greatest benefit for the people of this state, consistent with the conservation of lands under its jurisdiction under sound techniques of land management.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, when the Department of State Lands offers real property for sale, the department may not retain the rights to mineral or geothermal resources if:

Â Â Â Â Â  (a) On January 1, 2004, the real property was located:

Â Â Â Â Â  (A) Inside an urban growth boundary; or

Â Â Â Â Â  (B) Within an area zoned for residential use on a lot or parcel that is three acres or smaller in size; and

Â Â Â Â Â  (b) The value, if any, of the rights to the mineral or geothermal resources is included in the total sale price of the real property. [1974 c.51 Â§2; 1975 c.552 Â§40; 2005 c.60 Â§2]

Â Â Â Â Â  273.785 Application of ORS 273.551 and 273.775 to 273.790; rules. ORS 273.551 and 273.775 to 273.790 do not apply to:

Â Â Â Â Â  (1) Soil, clay, stone, sand and gravel acquired or used by state agencies for the purpose of constructing or repairing roads or other state facilities, or the proceeds from those materials.

Â Â Â Â Â  (2) Mineral or geothermal resource rights or proceeds from those rights acquired by the State Fish and Wildlife Commission pursuant to an agreement with the federal government under 16 U.S.C. 669 to 669i (P.L. 75-415).

Â Â Â Â Â  (3) Mineral or geothermal resource rights or proceeds from those rights if other disposition is required by federal rules or regulations or any agreement entered into at the time of acquisition of the mineral or geothermal resource rights by the state.

Â Â Â Â Â  (4) Proceeds of mineral and geothermal resource rights acquired by the state pursuant to ORS 530.010 and 530.030, other than those distributed under ORS 530.110 (1)(c).

Â Â Â Â Â  (5) Mineral or geothermal resource rights or proceeds from those rights acquired after January 1, 1974, for the state by the Department of VeteransÂ Affairs pursuant to ORS 88.720, 406.050 (2), 407.135 or 407.145. After consultation, the Department of State Lands and the Department of VeteransÂ Affairs shall enter into an interagency agreement governing consultation between them concerning mineral and geothermal resource values on properties acquired for the state by the Department of VeteransÂ Affairs. The Department of VeteransÂ Affairs shall adopt rules relating to the release of mineral and geothermal rights on such properties.

Â Â Â Â Â  (6) Mineral or geothermal resource rights or proceeds from those rights given by a donor to any institution, department or activity under the control of the State Board of Higher Education that are acquired or held for the state by the State Board of Higher Education pursuant to ORS chapters 351 and 567. In managing mineral or geothermal resource leases, the State Board of Higher Education shall consult with the Department of State Lands in accordance with an interagency agreement established by the department and the State Board of Higher Education governing consultation between the department and the State Board of Higher Education and governing management of the mineral or geothermal resources.

Â Â Â Â Â  (7) Mineral or geothermal resource rights or proceeds from those rights acquired and held by the Department of Transportation. In managing mineral or geothermal resource leases, the Department of Transportation shall enter into an intergovernmental agreement with the Department of State Lands governing consultation between the departments and governing management of the mineral or geothermal resources. [1974 c.51 Â§4; 1991 c.467 Â§1; 2001 c.453 Â§1; 2003 c.676 Â§1; 2005 c.60 Â§1; 2005 c.625 Â§63]

Â Â Â Â Â  273.787 Release and transfer of mineral or geothermal resources; rules; fee. (1) As used in this section:

Â Â Â Â Â  (a) ÂOwnerÂ means:

Â Â Â Â Â  (A) The record holder of fee title interest in residential real property; or

Â Â Â Â Â  (B) The contract purchaser of residential real property.

Â Â Â Â Â  (b) ÂResidential real propertyÂ means real property that is sold by the Department of State Lands for the State Land Board and is located:

Â Â Â Â Â  (A) Inside an urban growth boundary; or

Â Â Â Â Â  (B) Within an area zoned for residential use on a lot or parcel that is three acres or smaller in size.

Â Â Â Â Â  (2) An owner may apply to the department for release and transfer of the rights to mineral or geothermal resources reserved by the State of
Oregon
.

Â Â Â Â Â  (3) Upon application by the owner, the department shall release and transfer to the owner the reserved rights to mineral and geothermal resources within 30 days after the first board meeting that is at least 60 days after the department received the completed application for release and transfer of the rights, unless the board finds that a significant mineral or geothermal resource exists. If the board finds that a significant mineral or geothermal resource exists, the owner may:

Â Â Â Â Â  (a) Offer to purchase the resource for the value of the resource; or

Â Â Â Â Â  (b) Withdraw the application.

Â Â Â Â Â  (4) If the board finds that a significant mineral or geothermal resource exists under subsection (3) of this section and the owner offers to purchase the resource for the value of the resource:

Â Â Â Â Â  (a) The board shall determine the value of the resource on the basis of an appraisal conducted by a state certified appraiser certified under ORS 674.310 or by a geologist who is registered under ORS 672.505 to 672.705 and qualified to assess the value of mineral and geothermal deposits.

Â Â Â Â Â  (b) The board may not:

Â Â Â Â Â  (A) Require an owner to obtain an appraisal under this section; or

Â Â Â Â Â  (B) Require an owner to pay the cost of an appraisal conducted at the request of the board under this section.

Â Â Â Â Â  (5) The department may charge a reasonable fee, not to exceed $150, to process an application under this section.

Â Â Â Â Â  (6) The department may adopt rules to implement this section. [2003 c.676 Â§3]

Â Â Â Â Â  273.790 Registry of rights under state board. The Department of State Lands shall establish and maintain a registry of mineral and geothermal resource rights placed under the jurisdiction of the State Land Board. [1974 c.51 Â§5]

COMMON SCHOOL GRAZING LANDS

Â Â Â Â Â  273.805 Definitions for and purpose of ORS 273.805 to 273.825. (1) As used in ORS 273.805 to 273.825, Âcommon school grazing landsÂ means lands owned by the State of Oregon and under the control of the Department of State Lands that are chiefly suitable for the grazing of animals, as determined by the department, and which are within, but not limited to, the following land classifications:

Â Â Â Â Â  (a) Lands defined by ORS 273.251 as indemnity lands, school lands or farmlands.

Â Â Â Â Â  (b) Lands which have escheated to the state.

Â Â Â Â Â  (2) Nothing in ORS 273.805 to 273.825 is intended to be an express or implied limitation upon the powers of the department to acquire, lease, manage, control or protect land pursuant to authority otherwise granted by law. ORS 273.805 to 273.825 and 327.430 are not the result of a legislative intent or belief that the department is without authority to acquire, lease, manage, protect or control common school grazing lands. [1963 c.517 Â§Â§1,5; 1967 c.421 Â§84]

Â Â Â Â Â  273.810 [1963 c.517 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  273.815 DepartmentÂs powers; terms of grazing lease; termination. (1) In order to accomplish the purpose of ORS 273.805 to 273.825, the Department of State Lands may, with respect to common school grazing lands:

Â Â Â Â Â  (a) Protect the lands from fire, disease and insect pests, cooperate with others in such protection and enter into all agreements necessary or convenient therefor.

Â Â Â Â Â  (b) Lease the lands subject to such terms and conditions as the department prescribes or is otherwise prescribed by law. Leases shall be of sufficient duration so as to encourage the rehabilitation and improvement of the lands by the lessee.

Â Â Â Â Â  (c) Loan moneys belonging to the Common School Fund to lessees of the lands for the purpose of rehabilitating and improving the lands. The security for such loans shall be as prescribed by the department but shall not be more than equal in value to the amount loaned.

Â Â Â Â Â  (d) Reseed or reforest the lands, including the destruction of undesirable vegetation, and cooperate with others for such reseeding or reforestation, and make all agreements necessary or convenient thereto.

Â Â Â Â Â  (e) Require such undertakings, including performance bonds, as it considers appropriate to secure performance of any agreement or loan authorized by ORS 273.805 to 273.825.

Â Â Â Â Â  (2) In order to accomplish the purpose of ORS 273.805 to 273.825, the department may, with respect to common school grazing lands, apply the following to all leases entered into by the department after January 1, 1985:

Â Â Â Â Â  (a) The initial term of a lease shall be not less than 20 years, and at the end of the initial term the lease shall be renewed by the department for an additional term of 20 years. However, any lessee who is in default under the terms of the lease or has failed to comply with all management plans applicable to the lease shall not be eligible for renewal of the lease for an additional term of 20 years as provided in this paragraph.

Â Â Â Â Â  (b) The department shall give preference in the issuance of leases to:

Â Â Â Â Â  (A) Persons who are current lessees; and

Â Â Â Â Â  (B) Landowners engaged in the livestock business that seek to use the common school grazing lands for the grazing of livestock. For the purposes of this subparagraph, ÂlandownerÂ means an individual or legal entity that is the owner of the land, water or water rights necessary to permit the proper use of the leased common school grazing lands in combination with the landownerÂs privately owned or controlled land or water.

Â Â Â Â Â  (c) The department may terminate a lease of common school grazing lands:

Â Â Â Â Â  (A) Upon the default of the lessee as to any material term of the lease; or

Â Â Â Â Â  (B) If the lessee has failed to comply with any management plan adopted by the department and applicable to the leasehold.

Â Â Â Â Â  (d) Except as provided in paragraph (c) of this subsection, the department shall not terminate a common school grazing lands lease without the consent of the lessee. If the consent of the lessee cannot be obtained, the department may terminate a common school grazing lands lease only by contemporaneously agreeing to pay to the lessee compensation as provided by law for all damages caused by the termination of the lease, including any depreciation or loss of value to the remaining lands or businesses of the lessee. [1963 c.517 Â§3; 1967 c.421 Â§85; 1995 c.813 Â§1]

Â Â Â Â Â  273.820 Exchange of lands. The Department of State Lands may exchange common school grazing lands for land of approximately equal aggregate value, when such exchange is in furtherance of the purposes of ORS 273.805 to 273.825. No exchange shall be made until the title to the lands to be received has been validated by the Attorney General. All lands received in exchange shall have the same status and be subject to the same provisions of law as lands given in exchange therefor. [1963 c.517 Â§4; 1967 c.421 Â§86]

Â Â Â Â Â  273.825 Purchase of lands by lessee or other person. (1) The lessee of any common school grazing land, upon its classification for sale by the Department of State Lands, may purchase such land at a price and on terms prescribed under subsection (2) of this section if the lessee is an individual person, a resident of this state and owns, in fee simple, land immediately adjacent to the common school grazing land for which the lessee has applied. For purposes of this section, lands are considered to be adjacent if their boundaries are common or intersect at a common point.

Â Â Â Â Â  (2) Application to purchase common school grazing land under subsection (1) of this section must be made in a manner prescribed by the rules of the department. Upon receiving an application, the department shall determine whether the applicant qualifies under subsection (1) of this section. If the applicant qualifies, the department shall cause an appraisal to be made of the land for which application has been made. The department then shall fix a price for such land. ORS 270.020, 273.225 to 273.241 and 273.275 do not apply to the sale of land under this subsection. The applicant shall pay not less than 10 percent of the purchase price at the time of purchase, and shall pay the remainder in 10 equal installments, at least one installment to be paid each year, over a period not to exceed 10 years from the time of purchase, with interest at the rate fixed by the department for purposes of ORS 327.425.

Â Â Â Â Â  (3) If application to purchase common school grazing land is made by a person other than the lessee of such land, the department promptly shall notify the lessee by registered or certified mail. Not later than the 90th day after notice was mailed to the lessee, the lessee may make written application in a manner prescribed by the rules of the department to purchase such land. If the department determines that the lessee qualifies under subsection (1) of this section, the department shall proceed under subsection (2) of this section. If the department determines that the lessee does not so qualify, or if the lessee does not make timely application as required by this subsection, the department shall proceed to sell such land in accordance with applicable provisions of law other than this section. [1967 c.147 Â§2]

SETTLEMENT OF TITLE TO CERTAIN LANDS IN
CLATSOP
COUNTY

Â Â Â Â Â  273.850 State title to certain lands and improvements transferred to
Clatsop
County
; lands not subject to board jurisdiction. (1) In the manner and under the conditions set out in ORS 273.850 to 273.890, and notwithstanding any other law, the State of Oregon shall remise, release and forever quitclaim to Clatsop County all rights, title and interest that may remain or be vested in the state with respect to lands described in subsection (2) of this section and any improvements thereon (excluding bridges, wharves, quays, docks, piers, marinas or similar structures protruding above the line of ordinary high water), that are located within the following described area: Those portions of sections 12 and 13 of township 8 north, range 10 west of the Willamette Meridian, and sections 2, 7, 8, 9, 10, 11, 16, 17 and 18, and the south one-half of section 3, of township 8 north, range 9 west of the Willamette Meridian, that are within the boundaries of the City of Astoria as such boundaries existed on June 13, 1969.

Â Â Â Â Â  (2) Subsection (1) of this section applies to lands created before May 28, 1963, by artificial fill or deposit on lands formerly submersible or submerged, if such lands were possessed under color of title by a person or governmental entity, or predecessors in interest of such person or governmental entity, throughout the period beginning when such lands were created and ending on January 1, 1970.

Â Â Â Â Â  (3) Nothing in ORS 273.850 to 273.890 applies with respect to land that remained submerged or submersible on May 28, 1963.

Â Â Â Â Â  (4) For purposes of section 5, Article VIII, Oregon Constitution, lands described in subsections (1) and (2) of this section are not under the jurisdiction of the State Land Board on or after January 1, 1970. [1969 c.495 Â§Â§1,4]

Â Â Â Â Â  273.855
Clatsop
County
to transfer title to lands and improvements to certain possessors; fee on execution of deed. (1) ORS 273.850 (1) and (2) apply with respect to any lands described therein only when the Board of County Commissioners of Clatsop County executes and delivers a deed remising, releasing and forever quitclaiming all rights, title and interest that may remain or be vested in such county with respect to such lands, to a person or governmental entity that has been found under subsections (3), (4) and (5) of this section and ORS 273.860 to 273.880 to have such possession of the lands as of the time of application for a deed under ORS 273.850 to 273.890 as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto. However, in the case of lands heretofore or hereafter acquired by Clatsop County through foreclosure for delinquent ad valorem taxes or otherwise, ORS 273.850 (1) and (2) apply with respect to any lands described therein when it has been found under subsections (3), (4) and (5) of this section and ORS 273.860 to 273.880 that Clatsop County or its predecessor in interest with respect to such lands has such possession of the lands as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto.

Â Â Â Â Â  (2) A deed executed under this section is intended only to evidence the action of the State of Oregon and Clatsop County in remising, releasing and quitclaiming their rights, title and interest, and does not confer any rights, title or interest on the recipient of the deed or indicate any judgment of the State of Oregon or Clatsop County with respect to any other rights, title or interest that remain or be vested in the recipient of the deed.

Â Â Â Â Â  (3) Except as provided in ORS 273.870 (2) the Board of County Commissioners of
Clatsop
County
shall not execute any deed under subsections (1) and (2) of this section, until the expiration of the time for appeal from the decision of the board or of the circuit court, as the case may be.

Â Â Â Â Â  (4) Before any deed to such land is executed under subsections (1) and (2) of this section, the applicant shall pay to the county treasurer a sum equal to $10 per acre or any portion thereof.

Â Â Â Â Â  (5) The county treasurer shall remit all of such moneys received under subsection (4) of this section to the State Treasurer, who shall deposit it in the Common School Fund to be credited to the Distributable Income Account. [1969 c.495 Â§Â§5,11,12,14]

Â Â Â Â Â  273.860 Filing fee; use of fees; additional fee to cover costs of investigation. Each applicant under ORS 273.865 (1) shall pay, at the time of filing an application, a fee of $25. Moneys received under this section shall be deposited with the county treasurer and be available for payment of the expenses of the Board of County Commissioners of Clatsop County in carrying out ORS 273.855 (3), (4) and (5) and 273.860 to 273.880. In addition to such fee, if the county board determines that an investigation under ORS 273.865 (2) is necessary, it may require the applicant, prior to execution of any deed under ORS 273.855 (1), to pay an additional fee sufficient to pay the costs incurred by the county board in excess of $25 in carrying out its duties with respect to that application under ORS 273.855 (3), (4) and (5) and 273.860 to 273.880. [1969 c.495 Â§7]

Â Â Â Â Â  273.865 Application for deed; investigation; deadline on application. (1) Application for a deed under ORS 273.855 (1) shall be made to the Board of County Commissioners of
Clatsop
County
in a manner and form prescribed by the county board. The application shall include:

Â Â Â Â Â  (a) A legal description of the lands applied for, and, as nearly as practicable, the time the land was filled or deposited;

Â Â Â Â Â  (b) The names and addresses of persons other than the applicant who are in occupancy or, to the knowledge of the applicant, may have any claim to or interest in the lands described in the application;

Â Â Â Â Â  (c) Evidence that the applicant, if other than a governmental entity, has paid all ad valorem taxes that were assessed with respect to the lands during the period the applicant asserts to have possessed the lands;

Â Â Â Â Â  (d) Evidence establishing that the applicant or the predecessors in interest of the applicant have had such possession of the lands as of the time of application for a deed under ORS 273.850 to 273.890 as would bar an action or suit for recovery of the lands by a private person under no disability holding legal title thereto.

Â Â Â Â Â  (2) The Board of
County
Commissioners
of
Clatsop
County
may cause an investigation to be made to determine whether the facts alleged in an application are correct.

Â Â Â Â Â  (3) The Board of
County
Commissioners
of
Clatsop
County
shall not accept any applications under ORS 273.850 to 273.890 after December 31, 1971. However, this does not affect proceedings with respect to applications filed not later than December 31, 1971. [1969 c.495 Â§Â§6,9,15]

Â Â Â Â Â  273.870 Notice of deed application; protest; hearing; dual applications. (1) The Board of County Commissioners of Clatsop County shall give public notice of each application received by it under ORS 273.865 (1), prior to its consideration thereof, by advertisement not less than once each week for four successive weeks in a newspaper of general circulation in Clatsop County. Such notice need not describe the lands applied for in legal terms, but by the use of common descriptions or maps shall be designed to identify the lands in a manner intelligible to the layperson. Each notice shall indicate that a protest against the execution of the deed applied for may be filed, in a manner prescribed by the county board, with the county board not later than the 60th day after the fourth publication of the notice, or within such further time as the county board authorizes on a showing of good cause. Not later than the fifth day after the first publication of the notice, the county board shall send written notice of the application to the Department of State Lands.

Â Â Â Â Â  (2) If no protest is received within the time provided for in subsection (1) of this section, and if the county board thereafter determines that the application conforms to the requirements of ORS 273.865 (1), the county board shall execute and deliver to the applicant a deed in accordance with ORS 273.855 (1).

Â Â Â Â Â  (3) If protest is received within the time provided for in subsection (1) of this section, the county board shall cause a hearing to be held with respect to the protest, in a manner prescribed by its rules, prior to the making of its findings with respect to an application.

Â Â Â Â Â  (4) If two or more applications are filed with respect to the same lands, the county board shall cause a hearing to be held at which all such applicants may appear or be represented. [1969 c.495 Â§8]

Â Â Â Â Â  273.875 Findings of board; notice; rehearing procedure. The findings of the Board of County Commissioners of
Clatsop
County
with respect to an application shall be set out concisely in writing, and a copy served on the applicant not later than the 10th day after they are rendered. Not later than the 30th day after receipt of a copy of such findings or within such further time as the county board authorizes on a showing of good cause, an applicant may request a rehearing if the applicant was denied on grounds that there was insufficient evidence under ORS 273.865 (1)(d). If the county board grants a rehearing, it shall give notice thereof as provided in ORS 273.870. The findings of the county board after a rehearing, or after the time for requesting a rehearing has elapsed, are final, subject only to judicial review as provided in ORS 273.880. [1969 c.495 Â§10]

Â Â Â Â Â  273.880 Judicial review procedure. (1) Jurisdiction for judicial review of actions of the Board of County Commissioners of
Clatsop
County
under ORS 273.855 (3), (4) and (5) and 273.860 to 273.880 is conferred on the circuit court for the county in which the land applied for is located. Proceedings for review shall be instituted by filing a petition not later than the 60th day after the date on which the findings of the county board became final. The petition shall state the nature of the petitionerÂs interest, the facts showing how the petitioner is aggrieved by the county boardÂs decision, and the grounds on which the petitioner contends that the decision should be reversed or set aside. True copies of the petition shall be served by registered or certified mail on the county board and all other parties of record in the proceeding. No responsive pleading is required of the county board. In its discretion the court may permit other interested persons to intervene.

Â Â Â Â Â  (2) Not later than the 30th day after service of the petition, or within such further time as the court may allow, the county board shall transmit to the court the original or a certified copy of the entire record of the proceeding under review; however, by stipulation of all parties to the review proceeding, the record may be shortened. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional costs. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

Â Â Â Â Â  (3) If, before the date set for hearing, application is made to the court for leave to present additional evidence to the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good and substantial reasons for failure to present it in the proceeding before the county board, the court may order that the additional evidence be taken before the county board on such conditions as the court deems proper. The county board may modify its findings and decision by reason of the additional evidence and, within a time to be fixed by the court, shall file with the reviewing court, to become a part of the record, the additional evidence, together with any modifications or new findings or decision, or its certificate that it elects to stand on its original findings and decision, as the case may be.

Â Â Â Â Â  (4) The review shall be conducted by the court without a jury as a suit in equity and shall be confined to the record, except that, in cases of alleged irregularities in procedure before the county board, not shown in the record, testimony thereon may be taken in the court. The court, on request, shall hear oral argument and receive written briefs.

Â Â Â Â Â  (5) The court may adopt the county boardÂs findings of fact and affirm the decision of the county board; or it may reverse and set aside the county boardÂs decision, or reverse and remand for further proceedings, after review of all the facts disclosed by the record, and any additional facts established under subsection (4) of this section. The court thereupon shall enter a judgment. In the case of reversal the court shall make special findings of fact based on evidence in the record and conclusions of law indicating clearly all respects in which the county boardÂs decision is erroneous.

Â Â Â Â Â  (6) Any party to the proceedings before the circuit court may appeal from the judgment of that court to the Court of Appeals. Such appeal shall be taken in the manner provided by law for appeals from the circuit courts in suits in equity. [1969 c.495 Â§13; 1979 c.562 Â§10; 2003 c.576 Â§411]

Â Â Â Â Â  273.885 State prohibited from questioning certain titles. The State of
Oregon
shall not call into question the title of any person possessing lands described in ORS 273.850 (1) to (3) before January 1, 1973. The State of Oregon shall not call into question the title of any person possessing lands described in ORS 273.850 (1), if an application with respect to such lands has been filed under ORS 273.850 to 273.880 and is pending before the Board of County Commissioners of Clatsop County, or with respect to which judicial review under ORS 273.880 remains available or has not been finally rendered. [1969 c.495 Â§17]

Â Â Â Â Â  273.890 Application of ORS 273.850 to 273.890 to certain lands; tax refunds prohibited. (1) Nothing in ORS 273.850 to 273.890 affects controversies among persons and governmental entities asserting proprietary rights, title and interests with respect to lands described in ORS 273.850 (1).

Â Â Â Â Â  (2) No ad valorem taxes paid or owing with respect to lands described in ORS 273.850 (1) shall be refunded or canceled on the ground that the State of
Oregon
may have been the legal owner of such lands before January 1, 1970. [1969 c.495 Â§Â§2,3]

VALIDATING STATUTES

Â Â Â Â Â  273.900 Confirmation of title to tide lands and tide flats. The titles to all tide lands within this state, and all tide flats not adjacent to the shore in the waters of the state, which have been heretofore sold to purchasers by the State of Oregon, where the purchaser has, in good faith, actually paid to the state the purchase price, and the same has been received by the state, and the purchaser has not purchased from the state to exceed 320 acres of that character or class of land, are hereby confirmed to all such purchasers and grantees of the state, their heirs, successors or assigns, when such tide lands have not been fraudulently obtained, and without reference to the amount of any other character of lands purchased by such purchaser theretofore from the state. [Formerly 274.050]

Â Â Â Â Â  273.902 Confirmation of title to swamp and overflow lands; deed to claimant. (1) All the rights and title of the State of Oregon to the swamp and overflowed lands of this state, and claimed by persons who have completed settlement thereon, or who may hereafter complete settlement under the provisions of the preemption or homestead laws of the United States, and have obtained a patent or certificate of final proof therefor, hereby are granted and confirmed unto such claimant, or the heirs or assigns of the claimant, respectively.

Â Â Â Â Â  (2) Upon application of any such claimant to the Department of State Lands, with proof of claim evidenced by United States patent or final certificate of proof of settlement and payment, issued from the United States Land Office, the department shall execute and deliver to such claimant, without charge, a quitclaim deed of the stateÂs right and title to the lands so claimed. [Formerly 274.120]

Â Â Â Â Â  273.903 Title of certain swamp lands not to be questioned by department; prohibition against sale of certain swamp lands. The Department of State Lands shall not call in question the title of any person to any swamp lands which the person may not have acquired by full and complete compliance with the preemption or homestead laws of the United States, nor shall the department sell to anyone any unsurveyed swamp lands, or swamp lands on which any settler shall have made and perfected bona fide legal entry under the laws of the United States. ÂSwamp lands,Â as used in this section, means lands classified as swamp lands pursuant to ORS 273.251. [Formerly 274.130]

Â Â Â Â Â  273.905 Confirmation of state land deeds prior to 1891. All deeds prior to February 20, 1891, to state, school, and university lands, the purchase price of which was paid to the board of commissioners for the sale of school and university lands and for the investment of the fund arising therefrom, hereby are confirmed to the grantees of the state, or to their lawful heirs or assigns, together with all rights, title or interest which the state might or could have in any of the said lands. This section shall not apply to or confirm the title to any lands which were procured by false swearing or by fraudulent representations. [Formerly 273.280]

Â Â Â Â Â  273.910 Confirmation of title to state lands purchased before 1918. In all cases prior to May 21, 1917, where state deeds were issued to lands claimed by this state under the laws of the United States, the legal title to which had not yet vested in the state at the date of such deeds, the after-acquired title of this state in or to such lands shall be deemed vested in such purchasers who purchased such lands in good faith, and their heirs and assigns, from the time such legal title passed or may pass out of the United States. Nothing in this section shall prevent the State of Oregon from proceeding at any time to set aside on the ground of fraud any deed made by the state, nor shall anything contained in this section be deemed to prejudice the rights of any person claiming title to any public land adversely to the State of Oregon or to the United States. [Formerly 273.270]

Â Â Â Â Â  273.915 Release of claims under pre-1947 deeds reserving right of way. The State of Oregon hereby remises, releases and forever quitclaims unto the grantees therein, their heirs and assigns, all rights, titles and interest that may have remained or vested in the State of Oregon under deeds executed prior to July 5, 1947, by the State Land Board wherein there was attempted to be reserved a Âright of way for ditches, canals and reservoir sites for irrigation purposes, constructed, or which may be constructed, by authority of the United States.Â [Formerly 273.170]

Â Â Â Â Â  273.920 Validation of mineral leases executed and delivered before August 9, 1961. All leases and conveyances granting the right to explore or prospect for minerals or oil and gas, and for the drilling, mining and removal of the same on or from lands or mineral rights under the jurisdiction and control of any state agency, board or commission, which were executed and delivered by such agency, board or commission prior to August 9, 1961, are hereby validated and declared to be legal and enforceable. [Formerly part of 517.410]

PENALTIES

Â Â Â Â Â  273.990 Penalties. Violation of ORS 273.231 is a misdemeanor. [1967 c.421 Â§93; 1969 c.594 Â§30; 1977 c.397 Â§3; 1983 c.620 Â§14; 1995 c.543 Â§8]

_______________



Chapter 274

Chapter 274 Â Submersible and Submerged Lands

2007 EDITION

SUBMERSIBLE AND SUBMERGED LANDS

PUBLIC LANDS

GENERAL PROVISIONS

274.005Â Â Â Â  Definitions

274.015Â Â Â Â  Determination of ordinary high and low water

274.025Â Â Â Â  Jurisdiction over submersible and submerged lands generally

NAVIGABILITY OF STREAMS

274.036Â Â Â Â  Status of channel of
Willamette
River
; approval of dam; state maintenance of river location

SUBMERSIBLE LANDS

(
Sale
or Lease)

274.040Â Â Â Â
Sale
or lease of submersible lands; easements; occupation for water works

274.043Â Â Â Â  Exemptions from leasing requirements; rules

(Harbor Improvements)

274.060Â Â Â Â  Regulation of harbor improvements; oyster beds; public easement in submersible lands

(Common School Fund Investments)

274.085Â Â Â Â  Acquisition for Common School Fund investment; lease of lands

DRAINAGE AND RECLAMATION

274.205Â Â Â Â  Definition for ORS 274.210 to 274.290

274.210Â Â Â Â  Authority of department to contract for drainage and reclamation of certain lands

274.220Â Â Â Â  Application for drainage and reclamation of lands

274.230Â Â Â Â  Investigation and report by Water Resources Director; terms of contract; bond

274.240Â Â Â Â  Performance by contractor; disposal of lands; rules

274.250Â Â Â Â  Nonperformance; action by department; appeal from decision of department

274.260Â Â Â Â  Title of riparian owners

SWAMP AND SUBMERSIBLE LANDS

274.280Â Â Â Â  Surveys and plans for reclamation of lands

274.290Â Â Â Â  Execution of plan

BEDS OF STREAMS, LAKES AND BAYS

(Ownership)

274.400Â Â Â Â  Definition for ORS 274.400 to 274.412

274.402Â Â Â Â  Exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterway

274.404Â Â Â Â  Administrative determination of navigable waterway; rules; procedure

274.406Â Â Â Â  Declaration of stateÂs claim; effect

274.408Â Â Â Â  Public notice of claim; content

274.412Â Â Â Â  Judicial review of declaration of stateÂs claim

274.425Â Â Â Â  Definition for ORS 274.430 to 274.520

274.430Â Â Â Â  State ownership of meandered lakes; status as navigable and public waters

274.440Â Â Â Â  Acquisition of future rights to meandered lakes denied; extension of riparian ownership; lands overflowed by high water

274.450Â Â Â Â  Acquisition of riparian rights by department

274.460Â Â Â Â  SettlerÂs and riparian ownerÂs preferential right to purchase land within meander lines

274.470Â Â Â Â  SettlerÂs right to deed to land within meander lines; preferential right to additional land; tacking by successive settlers

274.480Â Â Â Â  Rights of riparian owners on Malheur and
Mud
Lakes

274.490Â Â Â Â  Settlement of conflicting preferential rights

274.500Â Â Â Â  Conveyance of compact area; prices; maximum acreage

274.510Â Â Â Â  Lake bed lands claimed by the
United States

274.520Â Â Â Â  Acceptance of deed to lake bed lands as precluding any other claim

(Removing Materials)

274.525Â Â Â Â  City use of stream bed material

274.530Â Â Â Â  Lease or license of stream beds for removal of material; rules for measurement of volume removed

274.550Â Â Â Â  Removal of material without payment of royalties; eligible material and uses

274.560Â Â Â Â  Lease terms; bond or security; prohibited lease or purchase option; monthly reports and payments; rules

274.590Â Â Â Â  Cooperation with
Washington
authorities respecting removal of material from bed of
Columbia River

EXPLORATION FOR MINERALS

274.610Â Â Â Â  Prohibited contracts for exploration for hard minerals; scientific research

TIDAL SUBMERGED AND SUBMERSIBLE LANDS

(General Provisions)

274.705Â Â Â Â  Definitions for ORS 274.705 to 274.860

274.710Â Â Â Â  Jurisdiction of department over tidal submerged lands; easements; leases for oil, gas and sulfur

274.715Â Â Â Â  Sulfur leases

274.720Â Â Â Â  Effect of ORS 274.705 to 274.860 on power to make other leases and on jurisdiction of agencies other than department

274.725Â Â Â Â  Scope of leases and permits; persons ineligible

(Geological and Geophysical Surveys)

274.735Â Â Â Â  Application for survey permit; effect of permit; rules

274.740Â Â Â Â  Issuance of survey permit; renewal; reports

274.745Â Â Â Â  Drilling logs and records

(Bid Procedure)

274.755Â Â Â Â  Hearing prior to granting lease or easement

274.760Â Â Â Â  Considerations involved in granting lease or easement

274.765Â Â Â Â  Publishing offer to lease tidal submerged lands; bids; cash bonus; award of lease; fee

274.770Â Â Â Â  Prohibited drilling requirements

(Leases)

274.780Â Â Â Â  Conditions in leases and permits; execution; delivery of bonds or contracts to department

274.785Â Â Â Â  Exclusive rights granted by lease; requirement of diligence; maximum area; assignment

274.790Â Â Â Â  Royalties

274.795Â Â Â Â  Rents

274.800Â Â Â Â  Bonds

274.805Â Â Â Â  Drill sites

274.810Â Â Â Â  Commencement of drilling; operational requirements

274.815Â Â Â Â  Extension of time when wells to be drilled from filled land or structure

274.820Â Â Â Â  Water contamination or pollution

274.825Â Â Â Â  Nonconflicting use of leased lands

274.830Â Â Â Â  Protecting lands from drainage

274.835Â Â Â Â  Conformance to laws and regulations; periodic negotiations

274.840Â Â Â Â  Continuation of lease after cessation of production

274.845Â Â Â Â  Surrender of lease

274.850Â Â Â Â  Cancellation of lease; partial retention of leasehold; removal of equipment

274.855Â Â Â Â  Restoration of leasehold to original condition

274.860Â Â Â Â  Protection and location of filled lands

(Wave Energy Facilities or Devices)

274.867Â Â Â Â  Wave energy; financial assurance; rules

(Kelp Fields)

274.885Â Â Â Â  Lease of kelp fields

274.890Â Â Â Â  Time allowed lessee for survey and erection of plant; filing copy of survey with department

274.895Â Â Â Â  Removing kelp without lease

SUBMERSIBLE, SUBMERGED AND NEW LANDS

274.905Â Â Â Â  Definitions for ORS 274.905 to 274.940

274.910Â Â Â Â  Application and effect

274.915Â Â Â Â  Lease or disposal of new lands; method

274.920Â Â Â Â  Creation of new lands upon submersible or submerged lands

274.925Â Â Â Â  Right of public riparian owner to purchase new lands; price determination

274.929Â Â Â Â  Right of nonpublic riparian owner to purchase certain new lands; price determination

274.932Â Â Â Â  Right of public body to purchase new lands created by it; price determination

274.935Â Â Â Â  Ownership, by nonpublic owner of submersible or submerged lands, of new lands created thereon

274.937Â Â Â Â  Right of individual to purchase new lands created by individual; price determination

274.940Â Â Â Â  Reservation of new lands

FORMERLY SUBMERGED, SUBMERSIBLE LANDS

274.960Â Â Â Â  Definitions for ORS 274.960 to 274.985

274.963Â Â Â Â  Legislative findings

274.965Â Â Â Â  Determination of state interest; designation of areas; study deadlines

274.967Â Â Â Â  Department studies; report, submission to board; hearings

274.970Â Â Â Â  Board review; referral to department for further study; adoption

274.975Â Â Â Â  Board declaration of state interest; effect

274.977Â Â Â Â  Notification of declaration to public, landowners

274.980Â Â Â Â  Delivery of copy of declaration to affected counties; recording required

274.983Â Â Â Â  Forwarding original declarations and administrative records to director; disposition; use of certified copy as evidence

274.985Â Â Â Â  Judicial review of declarations

PENALTIES

274.990Â Â Â Â  Criminal penalties

274.992Â Â Â Â  Civil penalty for violation of ORS 274.040

274.994Â Â Â Â  Amount of civil penalty for violation of ORS 274.040; rules; considerations in imposing penalty

GENERAL PROVISIONS

Â Â Â Â Â  274.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of State Lands.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of State Lands.

Â Â Â Â Â  (3) ÂLine of ordinary high waterÂ means the line on the bank or shore to which the high water ordinarily rises annually in season.

Â Â Â Â Â  (4) ÂLine of ordinary low waterÂ means the line on the bank or shore to which the low water ordinarily recedes annually in season.

Â Â Â Â Â  (5) ÂLandÂ includes water, water rights, easements of every nature and all appurtenances to land.

Â Â Â Â Â  (6) ÂMaterialÂ includes gravel, rock, sand and silt, but does not include hard minerals subject to ORS 274.610, or oil, gas and sulfur subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (7) ÂSubmerged lands,Â except as provided in ORS 274.705, means lands lying below the line of ordinary low water of all navigable waters within the boundaries of this state as heretofore or hereafter established, whether such waters are tidal or nontidal.

Â Â Â Â Â  (8) ÂSubmersible lands,Â except as provided in ORS 274.705 means lands lying between the line of ordinary high water and the line of ordinary low water of all navigable waters and all islands, shore lands or other such lands held by or granted to this state by virtue of her sovereignty, wherever applicable, within the boundaries of this state as heretofore or hereafter established, whether such waters or lands are tidal or nontidal. [1967 c.421 Â§98 and 1967 c.616 Â§13; 1969 c.594 Â§31; 1991 c.217 Â§3; 2003 c.253 Â§20]

Â Â Â Â Â  274.010 [Amended by 1961 c.619 Â§41; renumbered 274.885]

Â Â Â Â Â  274.015 Determination of ordinary high and low water. For purposes of this chapter, when the lines of ordinary high or low water cannot be determined by survey or inspection, then such lines shall be determined by the use of the annual mean high or mean low water for the preceding year. [1967 c.421 Â§99]

Â Â Â Â Â  274.020 [Renumbered 274.890]

Â Â Â Â Â  274.025 Jurisdiction over submersible and submerged lands generally. (1) The title to the submersible and submerged lands of all navigable streams and lakes in this state now existing or which may have been in existence in 1859 when the state was admitted to the Union, or at any time since admission, and which has not become vested in any person, is vested in the State of Oregon. The State of
Oregon
is the owner of the submersible and submerged lands of such streams and lakes, and may use and dispose of the same as provided by law.

Â Â Â Â Â  (2) No person shall acquire any right, title or interest in or to the submersible and submerged lands of any such navigable lakes, or any part thereof, by reliction or otherwise, or by reason of the lowering or drainage of the waters of such lakes, except as provided by statute. [Formerly 274.420]

Â Â Â Â Â  274.029 [1973 c.496 Â§1; 1977 c.471 Â§1; 1981 c.219 Â§1; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.030 [Amended by 1961 c.619 Â§42; renumbered 274.895]

Â Â Â Â Â  274.031 [Formerly 274.034; 1981 c.219 Â§2; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.032 [1977 c.471 Â§2; repealed by 1983 c.566 Â§1]

Â Â Â Â Â  274.034 [1973 c.496 Â§2; 1977 c.637 Â§1; renumbered 274.031]

Â Â Â Â Â  274.035 [Formerly 274.570; repealed by 1969 c.594 Â§63]

NAVIGABILITY OF STREAMS

Â Â Â Â Â  274.036 Status of channel of
Willamette
River
; approval of dam; state maintenance of river location. The
Willamette
River
at mile 176.5 has been returned to its pre-1971 channel. The Legislative Assembly finds that in the interests of the stateÂs ownership in the bed of the
Willamette
River
and protecting the public rights of navigation, fisheries, recreation and wildlife habitat, the river at that point should be allowed to remain at its present location. The Legislative Assembly further finds that the construction of the dike at river mile 176.5 which returned the river to its pre-1971 channel is hereby approved as being in accordance with the intent and purposes of ORS 780.010. Nothing in this section is intended to imply a continuing obligation by the state to maintain the river in any location or waive the requirements of ORS 196.600 to 196.905. [1975 c.412 Â§2]

SUBMERSIBLE LANDS

(
Sale
or Lease)

Â Â Â Â Â  274.040
Sale
or lease of submersible lands; easements; occupation for water works. (1) Except as provided in ORS 274.043 (1) to (3), in ORS 274.085 for leases of submersible lands acquired as an investment for the Common School Fund, in ORS 274.530 (1) for leases of submersible lands of less than one yearÂs duration, in ORS 274.530 (3) for licenses of less than three yearsÂ duration and in subsections (2) and (3) of this section, submersible lands owned by the State of Oregon may be leased only to the highest bidder, bidding at least the minimum amount designated by the Department of State Lands under subsection (6) of this section for the lease of any such lands, after being advertised not less than once each week for two successive weeks in one or more newspapers of general circulation in the county in which the lands are situated. However, any owner of lands abutting or fronting on such submersible lands shall have the preference right to lease the lands unless the submersible lands are occupied by a person claiming the right of occupancy under a conveyance recorded before January 1, 1981, from the present owner or predecessor in interest of lands abutting or fronting the submersible lands. If so, the occupant of the submersible lands shall have the preference right to lease the lands. An easement or license related to utility service on the submersible lands does not establish a preference right under this subsection. The lands shall be leased for the amount designated by the department under subsection (6) of this section as the minimum amount for the lease of any such lands. The preference provided in this subsection applies to any lease of submersible land for one year or more offered or issued under ORS 274.530. The preference provided in this subsection does not apply to any lease offered or issued by the department under ORS 274.705 to 274.860.

Â Â Â Â Â  (2) Submersible lands owned by the State of Oregon that are determined by the State Land Board to be available for sale may be sold only to the highest bidder, after being advertised not less than once each week for two successive weeks in one or more newspapers of general circulation in the county in which the lands are situated. However:

Â Â Â Â Â  (a) No such lands shall be sold for less than for a fair appraised value as determined by an appraiser appointed by the department.

Â Â Â Â Â  (b) All sales of such submersible lands shall be approved by the State Land Board.

Â Â Â Â Â  (c) Any owner of lands abutting or fronting on such submersible lands shall have the preference right to purchase such lands for the fair appraised value provided that the sale of such lands be approved by the State Land Board.

Â Â Â Â Â  (3)(a) The department may grant, to any person holding a permit from the Water Resources Director authorizing the impoundment for beneficial use of the waters of any lake or stream, easements over submersible lands for flowage and storage of waters, and for the construction, maintenance and operation of any structures or facilities necessary for the use of the water under the terms of the permit upon payment of just compensation by the grantee.

Â Â Â Â Â  (b) In addition to the authority of the department under paragraph (a) of this subsection to grant easements over submersible lands, a person holding a water right permit, water right certificate, proposed or final order approving a water right permit or court decree evidencing a water right may occupy state-owned submersible lands for the construction, maintenance and operation of any structure or facility necessary for the use of water if the proposed use under the permit, certificate, order or decree is for irrigation or domestic use. The department may not charge for the occupation of state-owned submersible lands pursuant to this paragraph, nor may the department require that a person obtain written documentation to substantiate the permission granted under this paragraph. Upon request by the Department of State Lands, the Water Resources Department shall provide information to the Department of State Lands regarding any change of use of the water right. A person may continue to occupy state-owned submersible lands pursuant to this paragraph until:

Â Â Â Â Â  (A) The water right permit is canceled pursuant to ORS 537.260;

Â Â Â Â Â  (B) The water right is canceled pursuant to ORS 540.641; or

Â Â Â Â Â  (C) The water is no longer being applied to irrigation or domestic use.

Â Â Â Â Â  (c) An easement or the permission granted under this subsection may not be construed to be a sale or lease of the submersible lands within the meaning of subsections (1) and (2) of this section.

Â Â Â Â Â  (d) A person granted an easement or permission to use or occupy state-owned submersible lands under this subsection shall indemnify and hold harmless the state from all liability and claims arising from or attributable to the use or occupation.

Â Â Â Â Â  (4) All easements or the permission granted pursuant to subsection (3) of this section shall be subject to conditions that will ensure the safety of the public and the preservation of economic, scenic and recreational values and to lawful rules promulgated by state agencies affected by the activities of the grantee.

Â Â Â Â Â  (5) Nothing in this section affects the provisions of ORS 509.505, 509.510, 511.606 to 511.806, 622.270 or 622.320 to 622.350.

Â Â Â Â Â  (6) The Department of State Lands shall designate the minimum acceptable amount for the lease of any submersible lands otherwise authorized by law, other than any lease offered or issued by the department under ORS 274.705 to 274.860.

Â Â Â Â Â  (7) For the purpose of sale, the value of state-owned submersible lands shall be determined by an appraiser appointed by the department.

Â Â Â Â Â  (8) The act of any person entering into an agreement with the department under this section or ORS 274.530 for the lease of submersible lands shall not be considered a waiver by such person of any claim of ownership in the submersible lands described in the agreement. [Amended by 1961 c.37 Â§1; subsection (3) enacted as 1961 c.37 Â§2; 1967 c.421 Â§104; 1969 c.594 Â§32; subsection (4) enacted as 1969 c.675 Â§17; 1975 c.547 Â§1; 1975 c.765 Â§2; 1979 c.793 Â§3; 1981 c.158 Â§1; 1981 c.432 Â§1; 1991 c.217 Â§5; 1995 c.113 Â§2; 2003 c.350 Â§1]

Â Â Â Â Â  274.042 [1979 c.793 Â§2; repealed by 1991 c.521 Â§1 (274.043 (1) to (3) enacted in lieu of 274.042)]

Â Â Â Â Â  274.043 Exemptions from leasing requirements; rules. (1) A privately owned float or dock occupying an area of 200 square feet or less is exempt from the leasing requirements of ORS 274.040 if:

Â Â Â Â Â  (a) The structure belongs to the immediately adjacent riparian landowner; and

Â Â Â Â Â  (b) The float or dock is uncovered, unenclosed and open on all sides.

Â Â Â Â Â  (2) A privately owned float or dock constructed prior to September 29, 1991, and exempted under ORS 274.042 (1989 Edition) is exempt from the provisions of ORS 274.040.

Â Â Â Â Â  (3) The Department of State Lands may, by rule, provide for additional exemptions to the leasing requirements of ORS 274.040.

Â Â Â Â Â  (4) Any float or dock described in subsections (1) to (3) of this section shall be registered with the department. [Subsections (1) to (3) enacted as 1991 c.521 Â§2 in lieu of 274.042; subsection (4) enacted as 1991 c.521 Â§6]

Â Â Â Â Â  274.045 [Subsection (1) of 1965 Replacement Part enacted as 1961 c.703 Â§9; subsection (2) of 1965 Replacement Part enacted as 1961 c.619 Â§35; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  274.050 [Renumbered 273.900]

(Harbor Improvements)

Â Â Â Â Â  274.060 Regulation of harbor improvements; oyster beds; public easement in submersible lands. (1) Nothing in ORS 274.040 prevents the Legislative Assembly from providing for regulation of the building of wharves or other improvements in any bay, harbor or inlet of this state, subject to ORS 780.060, or grants the exclusive right to any person to use the natural oyster beds of this state.

Â Â Â Â Â  (2) The grantee of any submersible lands under ORS 274.040 shall hold the same subject to the easement of the public, under the provisions and restrictions of law, to enter thereon and remove oysters and other shell fish therefrom. [Amended by 1967 c.421 Â§105; 1969 c.594 Â§Â§33,33a]

Â Â Â Â Â  274.065 [1965 c.368 Â§1; 1967 c.421 Â§114; renumbered 390.710]

Â Â Â Â Â  274.070 [Amended by 1965 c.368 Â§2; 1967 c.421 Â§115; renumbered 390.720]

Â Â Â Â Â  274.075 [1961 c.36 Â§Â§1,2,3,4; 1967 c.421 Â§116; 1969 c.594 Â§34; repealed by 1969 c.601 Â§30]

Â Â Â Â Â  274.080 [Amended by 1955 c.257 Â§1; 1965 c.368 Â§3; 1967 c.421 Â§117; repealed by 1969 c.601 Â§30]

(Common School Fund Investments)

Â Â Â Â Â  274.085 Acquisition for Common School Fund investment; lease of lands. Whenever it appears to the State Land Board to be prudent and to the financial benefit of the Common School Fund, the State Land Board may acquire as an investment for the Common School Fund any parcel of land, whether or not submerged, and submersible lands or formerly submerged and submersible lands. The consideration for such acquisition may be an exchange of other lands under the jurisdiction of the State Land Board including submerged and submersible lands or formerly submerged and submersible lands or cash or a combination of such lands and cash. In leasing any lands acquired as an investment for the Common School Fund, the board may use negotiation, competitive bidding, solicitation of proposals or whatever procedure or combination of procedures the board determines will maximize the financial benefit to the Common School Fund. The board may determine on a case-by-case basis what notice, publication or bidding procedures, if any, it wishes to use in implementing its authority under this section. [1979 c.546 Â§1; 1981 c.158 Â§2]

Â Â Â Â Â  Note: 274.085 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  274.090 [Amended by 1959 c.237 Â§1; 1965 c.368 Â§4; 1967 c.421 Â§118; renumbered 390.730]

Â Â Â Â Â  274.100 [Amended by 1965 c.368 Â§5; 1967 c.421 Â§119; renumbered 390.740]

Â Â Â Â Â  274.110 [Amended by 1967 c.421 Â§120; renumbered 390.750]

Â Â Â Â Â  274.120 [Renumbered 273.902]

Â Â Â Â Â  274.130 [Renumbered 273.903]

DRAINAGE AND RECLAMATION

Â Â Â Â Â  274.205 Definition for ORS 274.210 to 274.290. As used in ORS 274.210 to 274.290, ÂreclamationÂ includes, but is not limited to, irrigation. [1969 c.594 Â§36]

Â Â Â Â Â  274.210 Authority of department to contract for drainage and reclamation of certain lands. The Department of State Lands on behalf of the State of
Oregon
may enter into contracts for:

Â Â Â Â Â  (1) The drainage of submersible and submerged lands adjoining or underlying any lakes, marshes or swamps in this state, or for the drainage of that part which is in this state of submersible and submerged lands adjoining or underlying any lake, marsh or swamp lying partly in this state and partly in another state, and for the reclamation of any such lands; and

Â Â Â Â Â  (2) The sale or disposal of such drained and reclaimed lands as provided for in ORS 274.210 to 274.260. [Amended by 1967 c.421 Â§121; 1969 c.594 Â§37; 2001 c.104 Â§82]

Â Â Â Â Â  274.220 Application for drainage and reclamation of lands. (1) Any person desiring to enter into a contract to drain submersible and submerged lands under ORS 274.210 to 274.260 and reclaim such lands shall file with the Department of State Lands an application.

Â Â Â Â Â  (2) The applicant, at the expense of the applicant and without any cost or charge to the state, shall make the necessary surveys and prepare a map of the lands proposed to be reclaimed. The map shall exhibit a plan showing the area that is submersible or submerged and the mode of the contemplated drainage and reclamation, and shall be accompanied by a list of the lands proposed to be drained, with sufficient description to identify the lands in accordance with rules promulgated by the department.

Â Â Â Â Â  (3) The application shall contain an estimate of the cost of the construction of the proposed system of drainage and reclamation. [Amended by 1967 c.421 Â§122; 1969 c.594 Â§38]

Â Â Â Â Â  274.230 Investigation and report by Water Resources Director; terms of contract; bond. (1) Upon receipt of the application, map and plan of drainage and reclamation under ORS 274.220, the Department of State Lands may require the Water Resources Director to make an investigation and report at the expense of the applicant. If the project appears feasible and desirable and such applicant responsible, the department may enter into a contract with the applicant for construction of the drainage and reclamation works.

Â Â Â Â Â  (2) The applicant shall agree:

Â Â Â Â Â  (a) To drain the submersible and submerged lands substantially in accordance with the plans set forth in the contract;

Â Â Â Â Â  (b) To make such proofs of reclamation as are required by the department;

Â Â Â Â Â  (c) To pay all costs incident to the contract and making of the proof and any other expense connected therewith;

Â Â Â Â Â  (d) That work will be commenced upon the ditches or other works necessary for such drainage and reclamation at a time fixed by the department and agreed upon in the contract;

Â Â Â Â Â  (e) That by the end of the first year after the time fixed in the contract for beginning such work, 10 percent of the necessary expenditure will be made; and

Â Â Â Â Â  (f) That this work will be prosecuted with due diligence until complete and the required proof of reclamation is made.

Â Â Â Â Â  (3) The department shall require a bond subject to its approval in any sum it finds necessary to insure the faithful performance of the contract. [Amended by 1967 c.421 Â§123; 1969 c.594 Â§39]

Â Â Â Â Â  274.240 Performance by contractor; disposal of lands; rules. (1) Immediately upon execution of the contract, the contractor undertaking the drainage and reclamation may enter upon the lands for the purpose of reclaiming the same.

Â Â Â Â Â  (2) The Department of State Lands shall fix the amount to which the contractor is entitled for reclaiming the lands and shall also fix the amount to be paid to the state for such lands. The department may permit the contractor to sell or dispose of the lands at such price and upon such terms as the department may fix in tracts not to exceed 640 acres to any one person under such rules as the department may promulgate governing disposal.

Â Â Â Â Â  (3) Upon proof satisfactory to the department that the amount fixed by the department as due for reclamation and the amount due the State of Oregon has been fully paid, the department shall issue a quitclaim deed for not more than 640 acres to the purchaser of such land. [Amended by 1967 c.421 Â§124; 1969 c.594 Â§40]

Â Â Â Â Â  274.250 Nonperformance; action by department; appeal from decision of department. (1) Upon failure of any parties having contracts with the state for construction of drainage and reclamation works to begin the same within the time specified by the contract, or to complete the same within the time or in accordance with the specifications of the contract, the Department of State Lands shall give such parties written notice of such failure. If the parties have failed to proceed with the work or to conform to the specifications of the contract on or before the 60th day after the sending of such notice, the contract and all work constructed thereunder is forfeited to the state.

Â Â Â Â Â  (2) Upon forfeiture, the department shall immediately give notice once every week for a period of four weeks in some newspaper of general circulation in the county in which the work is situated, and in one newspaper of general circulation in this state, declaring the forfeiture of the contract, and that upon a day stated in the notice proposals will be received at the office of the department for the purchase of incomplete works and for the completion of the contract, the time for receiving such bids to be not earlier than the 60th day after issuance of the last notice of the forfeiture. The sales shall be for cash to the highest responsible bidder. The money received from the sale of the partially completed works under this section shall first be applied to the expenses incurred by the state in their forfeiture and disposal, and any surplus shall be paid into the State Treasury and become a part of the Common School Fund.

Â Â Â Â Â  (3) The contractors may appeal from the decision of the department. The appeal shall be heard in chambers by the circuit court of the district wherein the head works of the drainage system are situated. [Amended by 1967 c.421 Â§125]

Â Â Â Â Â  274.260 Title of riparian owners. (1) The title of owners of land riparian to lakes and ponds drained under ORS 274.210 to 274.260 extends to only so much of the submersible or submerged lands adjoining or underlying such lake or pond which may be reclaimed by such drainage as is required to fill up the fractional subdivision or subdivisions of a section which the owner owns and which are rendered fractional by such lake or pond, and the title of such owner is so limited when the waters of such lake or pond receding, because of such drainage, uncover the submersible or submerged lands adjoining or underlying such lake or pond.

Â Â Â Â Â  (2) This section shall not affect the right of riparian owners to land acquired by natural accretion or reliction because of the gradual and natural recession of the waters of the lake or pond to which the lands of such owners are riparian. [Amended by 1967 c.421 Â§126; 1969 c.594 Â§41]

Â Â Â Â Â  274.270 [Repealed by 1967 c.421 Â§206]

SWAMP AND SUBMERSIBLE LANDS

Â Â Â Â Â  274.280 Surveys and plans for reclamation of lands. In addition to its powers under ORS 274.210 to 274.260, the Department of State Lands may cause reclamation surveys, plans and specifications to be made for the reclaiming of any unsold swamp lands and submersible lands under the control of the department. [Amended by 1967 c.421 Â§127; 1969 c.594 Â§42]

Â Â Â Â Â  274.290 Execution of plan. The Department of State Lands may direct the Water Resources Director to submit an estimate of the probable cost of any survey, plan or specification of any contemplated reclamation project under ORS 274.280. On consideration thereof, if the department finds it to be in the interest of the state, the department shall direct the Water Resources Director to cause such survey and plans and specifications to be made and prepared. Upon receipt thereof the department may proceed under the plan to the extent and in such manner as it considers advisable. [Amended by 1967 c.421 Â§128]

Â Â Â Â Â  274.300 [Amended by 1967 c.421 Â§22; renumbered 273.111]

Â Â Â Â Â  274.310 [Amended by 1967 c.421 Â§129; 1969 c.594 Â§14; repealed by 2005 c.755 Â§59]

Â Â Â Â Â  274.355 [1961 c.479 Â§1; 1967 c.421 Â§109; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.360 [1961 c.479 Â§Â§2,3; 1967 c.421 Â§110; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.365 [1961 c.479 Â§Â§4,6; 1967 c.421 Â§111; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.370 [1961 c.479 Â§5; 1967 c.421 Â§112; repealed by 1967 c.567 Â§14]

Â Â Â Â Â  274.375 [1961 c.479 Â§7; 1967 c.421 Â§113; repealed by 1967 c.567 Â§14]

BEDS OF STREAMS, LAKES AND BAYS

(Ownership)

Â Â Â Â Â  274.400 Definition for ORS 274.400 to 274.412. As used in ORS 274.400 to 274.412, ÂboardÂ means the State Land Board. [1995 c.471 Â§2]

Â Â Â Â Â  274.402 Exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterway. (1) The
State
Land
Board has exclusive jurisdiction to assert title to submerged or submersible lands in navigable waterways on behalf of the State of
Oregon
.

Â Â Â Â Â  (2) The board shall not in any manner assert title to submerged or submersible lands in any waterway in this state unless either:

Â Â Â Â Â  (a) A court having jurisdiction to determine title to real property in
Oregon
has determined that the waterway or part of the waterway is navigable and that determination is final; or

Â Â Â Â Â  (b) The board has made a declaration under ORS 274.406 that contemplates the assertion of such title. [1995 c.471 Â§3]

Â Â Â Â Â  274.404 Administrative determination of navigable waterway; rules; procedure. (1) On or before July 1, 1996, the State Land Board shall adopt by rule a procedure that is consistent with ORS 274.400 to 274.412 by which the board and the Department of State Lands shall make a final administrative determination as to whether a waterway or part of a waterway is navigable, and if so, the extent of the interest claimed by the State of Oregon in the navigable portion of the waterway.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall incorporate the following procedures that the board and the department shall follow:

Â Â Â Â Â  (a) The board may direct the department to make a determination of navigability if there is sufficient economic justification or if there is a broad and substantial public interest. If the board so directs, the department shall conduct a study to make the determination.

Â Â Â Â Â  (b) The department shall provide prompt public notice to affected property owners that the department is beginning the study.

Â Â Â Â Â  (c) Upon completion of a study directed under paragraph (a) of this subsection, the department shall prepare and submit to the board a draft report setting forth the departmentÂs findings and conclusions as to whether the waterway or part of the waterway under study is navigable and, if so, the extent of the State of OregonÂs interest in the waterway or part of the waterway.

Â Â Â Â Â  (d) The department shall provide appropriate prior public notice to affected property owners and other interested parties concerning the draft report. The notice shall provide an opportunity for a public hearing in the area of the affected waterway and an opportunity for the public to submit written comments on the draft report and to submit testimony or other evidence concerning the navigability of the affected waterway or part of the waterway or the State of OregonÂs interest in the waterway or part of the waterway.

Â Â Â Â Â  (e) Following the public hearing, the board may adopt the draft report submitted by the department if substantial evidence in the record supports the reportÂs findings and conclusions, or the board may refer the report to the department for further action as determined by the board. [1995 c.471 Â§4]

Â Â Â Â Â  274.406 Declaration of stateÂs claim; effect. (1) Upon the adoption of a report by the State Land Board under ORS 274.404 (2)(e), the board shall declare the nature and extent of the stateÂs claim to any interest that remains or is vested in the State of Oregon with respect to any land or waterway described in the report.

Â Â Â Â Â  (2) Except as it may be modified upon review pursuant to ORS 274.412, a declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to the interest, if any, of the State of Oregon in any land or waterway described in the declaration.

Â Â Â Â Â  (3) Nothing contained in this section is intended to affect the ability of a court of competent jurisdiction to make a determination with respect to a private claim to or interest in real property. [1995 c.471 Â§5]

Â Â Â Â Â  274.408 Public notice of claim; content. Immediately following a declaration made by the State Land Board pursuant to ORS 274.406, the board shall:

Â Â Â Â Â  (1) Cause reasonable public notice of the declaration to be given to interested parties. The notice shall:

Â Â Â Â Â  (a) Describe the land or waterway affected and the nature and extent of the stateÂs claim. Such notice need not describe the land or waterway in legal terms, but by the use of common descriptions or maps shall be designed to identify the land or waterway in a manner intelligible to the layperson and useful in establishing the exact location of the state claim in relation to existing legal descriptions.

Â Â Â Â Â  (b) Advise that any person aggrieved by the declaration may seek judicial review of the declaration pursuant to ORS 274.412.

Â Â Â Â Â  (2) Send to each owner of record of land described in the declaration a copy of the declaration made with respect to the land and a statement advising such owner that any aggrieved party may seek judicial review of the declaration pursuant to ORS 274.412. [1995 c.471 Â§6]

Â Â Â Â Â  274.410 [Renumbered 274.525]

Â Â Â Â Â  274.412 Judicial review of declaration of stateÂs claim. Any person who is aggrieved by a declaration of the State Land Board made pursuant to ORS 274.406 may seek judicial review of the declaration in the manner provided in ORS chapter 183 for judicial review of final orders in other than contested cases. For purposes of ORS 183.484 (2), the date three days after the date of mailing of notice under ORS 274.408 (2) shall be considered the date the order is served on the owner. [1995 c.471 Â§7]

Â Â Â Â Â  274.420 [Amended by 1967 c.421 Â§100; renumbered 274.025]

Â Â Â Â Â  274.425 Definition for ORS 274.430 to 274.520. As used in ORS 274.430 to 274.520, Âmeandered lakeÂ means a lake wholly or partly within this state that has been meandered by the
United States
surveys. [1967 c.421 Â§131]

Â Â Â Â Â  274.430 State ownership of meandered lakes; status as navigable and public waters. (1) All meandered lakes are declared to be navigable and public waters. The waters thereof are declared to be of public character. The title to the submersible and submerged lands of such meandered lakes, which are not included in the valid terms of a grant or conveyance from the State of
Oregon
, is vested in the State of
Oregon
.

Â Â Â Â Â  (2) ORS 274.430 to 274.450 shall not apply to any nonnavigable lakes lying within the boundaries of any duly organized and incorporated drainage district which was in existence on January 1, 1921.

Â Â Â Â Â  (3) Nothing in this section impairs the title of any upland or riparian owner to or any vested rights in land which was added prior to May 25, 1921, by natural accretion or reliction to the lands of such upland owner. [Amended by 1967 c.421 Â§132]

Â Â Â Â Â  274.440 Acquisition of future rights to meandered lakes denied; extension of riparian ownership; lands overflowed by high water. (1) There are no vested rights in or to any future accretion or reliction to the lands of any upland or riparian owner on any meandered lake. No person shall acquire any right, title or interest in or to the submerged or submersible lands of any such lakes, or any part thereof, by reliction, accretion or otherwise, or by reason of the lowering or drainage of the waters of such lakes, except as provided by statute.

Â Â Â Â Â  (2) Upon drainage of meandered lakes, the title of owners of land riparian to such lakes drained under any law shall extend to so much of the submersible and submerged lands reclaimed by such drainage as is required to fill out the least fractional subdivision or subdivisions of any section owned by such riparian owners and which is rendered fractional by the meander line of such lake; and the title of such owners shall be so limited when the receding lake waters, because of such drainage, uncover the submersible and submerged lands. Where by reason of natural accretion or reliction such fractional subdivision or subdivisions of such upland owners were filled out thereby prior to May 25, 1921, such upland owners shall hold to the line of such lands as extended by the natural accretion or reliction.

Â Â Â Â Â  (3) Submersible and submerged lands covered at ordinary high water at ordinarily recurring seasons by the waters of meandered lakes, or from which the waters of any such lakes have not at ordinarily high water permanently receded, are not considered to be accreted or relicted lands, but the same and all accretions and relictions occurring or formed over any of the lands of the State of Oregon, as provided by ORS 274.430, are the property of the State of Oregon, and may be by it leased, sold or managed in the manner provided by law. [Amended by 1967 c.421 Â§133]

Â Â Â Â Â  274.450 Acquisition of riparian rights by department. The Department of State Lands may acquire by purchase, gift, condemnation or otherwise, any riparian rights which may, by any court of competent jurisdiction, be held to be owned by or vested in any upland or riparian owner on any meandered lakes, and may institute such suits or actions as may be necessary in such condemnation proceedings. [Amended by 1967 c.421 Â§134]

Â Â Â Â Â  274.460 SettlerÂs and riparian ownerÂs preferential right to purchase land within meander lines. All persons qualified to become entrymen and to secure land patents under the homestead laws of the United States and who prior to January 1, 1921, in good faith settled upon lands within the meander lines of lakes returned as navigable by the United States surveys and who, on January 1, 1921, by reason of settlement, cultivation and improvements on any such lands would be entitled to patent from the United States if such lands were open or subject to homestead entry are given a preference right to purchase from the State of Oregon such lands so settled upon by them, not exceeding 160 acres for any one person, upon such terms and at such prices and within such times as shall be fixed by the Department of State Lands. However, owners of the upland bordering upon such ordinary high water mark have a preference right to purchase, at the best price bid, state lands described in ORS 274.430 and riparian to their lands, and not exceeding 160 acres, in addition to the lands granted them by ORS 274.430 and 274.440. [Amended by 1967 c.421 Â§135]

Â Â Â Â Â  274.470 SettlerÂs right to deed to land within meander lines; preferential right to additional land; tacking by successive settlers. (1) Any person who in good faith settled upon lands within the meander lines of any meandered lake and who, on January 1, 1921, actually resided thereon, who maintained residence thereon for at least five years immediately prior to such date, and who complied with the requirements of settlement, residence, cultivation and improvement, specified for homestead entrymen under the homestead laws of the United States, and which would be sufficient to acquire title by patent if such lands were subject to homestead entry by qualified entrymen, upon proof of such facts to the satisfaction of the Department of State Lands:

Â Â Â Â Â  (a) Is entitled to a deed from the state, conveying and granting such lands not exceeding 160 acres without cost; and

Â Â Â Â Â  (b) Has a preferential right to purchase from the State of
Oregon
160 acres of additional lands, chiefly valuable for agricultural purposes.

Â Â Â Â Â  (2) Any person who did not reside on any lands described in subsection (1) of this section for five years immediately prior to January 1, 1921, but who purchased the improvement or possessory rights or claims of a prior occupant, and whose residence and possession when tacked to that of such prior occupant extended for a period of not less than five years immediately prior to such date, shall have a preferential right to purchase such lands, not exceeding 160 acres, the price of which shall be fixed without reference to the value of the improvements thereon. [Amended by 1967 c.421 Â§136]

Â Â Â Â Â  274.480 Rights of riparian owners on Malheur and
Mud
Lakes
. The owners of lands riparian to Malheur and Mud Lakes, in Harney County, Oregon, shall be granted title to so much of the lands within the meander lines of such lakes as is required to fill out the least fractional subdivision or subdivisions of any section owned by such upland owners, and which is rendered fractional by the meander line of such lakes, in addition to the rights recognized by ORS 274.430 to 274.460 to any natural accretion or reliction added to the lands of such upland owners prior to May 24, 1923. Owners of any upland bordering upon such meander lines shall have a preferential right to purchase, in addition, 160 acres of such state lands, chiefly valuable for agricultural purposes. [Amended by 1967 c.421 Â§137]

Â Â Â Â Â  274.490 Settlement of conflicting preferential rights. Settlers within the meander line of any meandered lake have the first preferential right, and the Department of State Lands shall, so far as practicable, work out the various preferential rights by securing to each, all the lands which would be most advantageously used by such several persons. In case of conflict, the department shall give the parties a reasonable time in which to agree, and if they cannot agree, the department shall decide the matter and make conveyances as it considers equitable, and its decision in the matter shall be final. The department shall fix the time within which such preferential rights shall be exercised. [Amended by 1967 c.421 Â§138]

Â Â Â Â Â  274.500 Conveyance of compact area; prices; maximum acreage. (1) All of the lands referred to in ORS 274.470 and 274.480 granted or conveyed by the state, shall be granted and conveyed in a reasonably compact area, to be determined by the Department of State Lands.

Â Â Â Â Â  (2) All sales of such state lands shall be at prices fixed by the department, and no more than 320 acres shall be sold or conveyed to any one person. [Amended by 1967 c.421 Â§139]

Â Â Â Â Â  274.510 Lake bed lands claimed by the
United States
. (1) If the federal government claims title or interest in any lands referred to in ORS 274.470 or 274.480 the same shall not be conveyed or otherwise disposed of, or preferential right therein accrue until such claim is settled. The Department of State Lands may enter into such agreements with the federal government affecting such lands as it deems best in the interest of the public, and make such deeds and conveyances to the United States in consideration of the issuance of such patents by the United States to the State of Oregon of such lands within the meander lines of any such lakes as the department and the federal government agree.

Â Â Â Â Â  (2) Nothing in this section is a recognition of any title or interest in the
United States
within the meander lines of any meandered lake to any lands or waters of any such lake prior to the execution and delivery of a deed or conveyance from the State of
Oregon
as provided for in this section.

Â Â Â Â Â  (3) In carrying out such agreements the department may utilize the proceeds from the sale of such lands in which title or interest is claimed by the federal government. This section does not authorize the department or any other state agency to enter into any agreement which will divest any person of any water rights acquired under the laws of this state or otherwise. [Amended by 1967 c.421 Â§140]

Â Â Â Â Â  274.520 Acceptance of deed to lake bed lands as precluding any other claim. Any person who elects to take any deed from the State of Oregon under ORS 274.430 to 274.520 to any lands within the meander lines of a lake takes the same in lieu of any claim to any other lands within the meander line of such lake in which such deeded lands lie, and shall not thereafter maintain in any court any claim to any lands inside the meander line of such lake other than to the lands conveyed to such person by deed from the state under ORS 274.430 to 274.520 or which such person acquires in good faith from a grantee or purchaser from the State of Oregon under such statutes. [Amended by 1967 c.421 Â§141]

Â Â Â Â Â  274.523 [1967 c.421 Â§143; repealed by 1969 c.594 Â§63]

(Removing Materials)

Â Â Â Â Â  274.525 City use of stream bed material. (1) Any city of the State of Oregon bordering on a navigable stream may dredge out and use material from submersible and submerged lands of the stream, owned by the State of Oregon and in front of such city, for the purpose of filling in or reclaiming the submersible lands within such city, under the rules of the Department of State Lands. The consent of the appropriate agency of the United States Government shall be first obtained by such city.

Â Â Â Â Â  (2) Any contractor who has entered into a contract with any such city to fill in or reclaim any of its submersible lands may dredge and use such material in the same manner as may be done by such city. [Formerly 274.410; 1967 c.421 Â§145; 1969 c.594 Â§43]

Â Â Â Â Â  274.530 Lease or license of stream beds for removal of material; rules for measurement of volume removed. (1) The Department of State Lands may, after notice of competitive bidding, and following such competitive bidding, lease or license submersible and submerged lands of navigable streams owned by the State of
Oregon
for the purpose of removing material therefrom. Competitive bid requirements may be waived for leases of less than one yearÂs duration. No lease shall be made for a lump sum but only on a basis of the price per cubic yard or ton for the material removed.

Â Â Â Â Â  (2) The department may prescribe by rule the manner in which the volume in cubic yards or the weight in tons for the material removed shall be determined.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the department may enter into a license for the removal of material from submersible and submerged lands of navigable streams owned by the State of
Oregon
based on a competitive market rate that reflects fair market value.

Â Â Â Â Â  (4) The department shall, prior to any competitive bidding notice, establish prebid qualifications that include but are not limited to the following:

Â Â Â Â Â  (a) The minimum yardage amount of material that must be removed for each year for which the lease is valid.

Â Â Â Â Â  (b) Evidence that all bidders have an established market, as provided by each bidder. [Amended by 1961 c.509 Â§2; 1961 c.676 Â§3; 1967 c.421 Â§144; 1967 c.567 Â§Â§15, 15a; 1971 c.509 Â§1; 1995 c.113 Â§1]

Â Â Â Â Â  274.540 [Amended by 1953 c.181 Â§2; 1961 c.509 Â§3; 1961 c.676 Â§4; 1967 c.421 Â§45; renumbered 273.225]

Â Â Â Â Â  274.550 Removal of material without payment of royalties; eligible material and uses. (1) A person may remove material from submersible and submerged lands owned by the State of
Oregon
without payment of royalties to the Department of State Lands if the material is:

Â Â Â Â Â  (a) Removed for channel or harbor improvement or flood control;

Â Â Â Â Â  (b) Used for filling, diking or reclaiming land owned by the state or any political subdivision as defined in ORS 271.005 and located not more than two miles from the bank of the stream;

Â Â Â Â Â  (c) Used for the creation, maintenance or enhancement of fish or wildlife habitat;

Â Â Â Â Â  (d) Used for the maintenance of public beaches; or

Â Â Â Â Â  (e) Contaminated with hazardous material, as defined in ORS 466.605, provided that the person gives the department written notice of the removal at least 30 days prior to disposal.

Â Â Â Â Â  (2) A person does not have to pay royalties to the state for the following uses of material, if the person provides at least 30 daysÂ written notice to the department of the intended use:

Â Â Â Â Â  (a) The filling of any property up to an elevation of one foot above the line of ordinary high water of a waterway by a state agency or political subdivision, as defined in ORS 271.005.

Â Â Â Â Â  (b) The material is used solely for a public purpose by a political subdivision, as defined in ORS 271.005.

Â Â Â Â Â  (3) A person may not remove any material from the place it was first deposited or use the material as an article of commerce without providing, prior to the removal of the material, written notification to the department and payment of any royalties for the material as determined by the department.

Â Â Â Â Â  (4) In addition to the purposes enumerated in subsection (1) of this section, any person may take material for the exclusive use of the person to the extent of not more than 50 cubic yards or the equivalent weight in tons in any one year. However, before taking the material, the person shall first notify the department.

Â Â Â Â Â  (5) Upon the removal of material from submersible or submerged lands not exempt from the payment of royalties, royalties in an amount established by the department must be paid to the department.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) ÂArticle of commerceÂ means any material, other than material used for upland disposal or contaminated material put to beneficial use, that is bought, sold or exchanged in any manner for goods or services and that otherwise would have to be acquired from alternative sources.

Â Â Â Â Â  (b) ÂReclaiming landÂ means raising the elevation of a portion of land within a 100-year floodplain to not more than one foot of elevation higher than the highest elevation of the 100-year floodplain, or protecting land otherwise in the 100-year floodplain by the construction of dikes or other flood control improvements. [Amended by 1961 c.149 Â§1; 1961 c.676 Â§5; 1967 c.421 Â§146; 1969 c.594 Â§44; 1971 c.509 Â§3; 1981 c.787 Â§53; 2003 c.465 Â§1]

Â Â Â Â Â  274.560 Lease terms; bond or security; prohibited lease or purchase option; monthly reports and payments; rules. (1) The Department of State Lands may enter into contract of lease for purposes of ORS 274.525 to 274.590 with such stipulations protecting the interest of the state as the department may require, and may require a bond with a surety company authorized to transact a surety business in this state, as surety, or other form of security, to be given by the lessee for performance of such stipulations, and providing for forfeiture for nonpayment or failure to operate under the contract. No contract shall be entered into giving any person an option of leasing or purchasing the property of the State of
Oregon
. The lessee in all such contracts shall report monthly to the department the amount of material taken under the contract and pay to the department the amount of royalty thereon provided in the contract.

Â Â Â Â Â  (2) The department shall adopt rules to establish criteria to determine when security is required. [Amended by 1965 c.375 Â§1; 1967 c.421 Â§147; 1969 c.594 Â§45; 1991 c.264 Â§1]

Â Â Â Â Â  274.570 [Amended by 1967 c.421 Â§106; renumbered 274.035]

Â Â Â Â Â  274.580 [Amended by 1961 c.509 Â§4; 1967 c.421 Â§46; renumbered 273.231]

Â Â Â Â Â  274.590 Cooperation with
Washington
authorities respecting removal of material from bed of
Columbia River
. The Department of State Lands shall cooperate with the proper authorities of the State of Washington in contracting for, receiving and collecting royalties or other revenues for the taking of material from the submersible and submerged lands of the Columbia River and enter into such agreements as may be advisable or necessary with such officers of the State of Washington for the division of such royalties. [Amended by 1967 c.421 Â§148]

Â Â Â Â Â  274.600 [Amended by 1967 c.33 Â§1; 1967 c.421 Â§47; 1967 c.567 Â§16; renumbered 273.235]

Â Â Â Â Â  274.605 [Amended by 1967 c.421 Â§48; renumbered 273.241]

EXPLORATION FOR MINERALS

Â Â Â Â Â  274.610 Prohibited contracts for exploration for hard minerals; scientific research. (1) The Department of State Lands shall not enter into contracts for governmental or private development or exploration for hard minerals on state-owned submersible and submerged lands within the territorial sea and navigable bays that are subject to the jurisdiction of the department.

Â Â Â Â Â  (2) Nothing in this section shall be considered to prohibit scientific research conducted by or on behalf of an academic institution or a government agency.

Â Â Â Â Â  (3) As used in subsection (1) of this section, Âhard mineralsÂ includes but is not limited to natural deposits or mineral sources of gold, silver, copper, lead, iron, manganese, silica, chrome, platinum, tungsten and zirconium. ÂHard mineralsÂ does not include oil, gas or sulfur deposits subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂExplorationÂ means any activity the principal purpose of which is to define, characterize or evaluate hard mineral deposits for possible commercial development or production.

Â Â Â Â Â  (b) ÂScientific researchÂ means any activity the principal purpose of which is to improve scientific or technical understanding of earth, ocean or atmospheric processes, hazards and resources and for which the data generated are nonproprietary or public. [1991 c.217 Â§1]

Â Â Â Â Â  Note: 274.610 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 274 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  274.611 [1967 c.421 Â§150; 1987 c.300 Â§1; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.615 [1961 c.703 Â§Â§1,13; 1967 c.421 Â§151; 1987 c.300 Â§2; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.620 [1961 c.703 Â§2; 1965 c.375 Â§2; 1967 c.421 Â§152; 1969 c.594 Â§46; 1987 c.300 Â§3; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.625 [1961 c.703 Â§3; 1967 c.421 Â§153; 1987 c.300 Â§4; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.630 [1961 c.703 Â§4; 1967 c.421 Â§154; 1987 c.300 Â§5; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.635 [1961 c.703 Â§Â§5,8 and 12; 1967 c.421 Â§155; 1987 c.300 Â§6; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.640 [1961 c.703 Â§Â§7,10; 1967 c.421 Â§156; 1987 c.300 Â§8; repealed by 1991 c.217 Â§6]

Â Â Â Â Â  274.645 [1961 c.703 Â§11; 1967 c.421 Â§157; repealed by 1987 c.300 Â§10]

Â Â Â Â Â  274.650 [1961 c.703 Â§6; repealed by 1967 c.421 Â§206]

TIDAL SUBMERGED AND SUBMERSIBLE LANDS

(General Provisions)

Â Â Â Â Â  274.705 Definitions for ORS 274.705 to 274.860. As used in ORS 274.705 to 274.860, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFilled landsÂ includes submerged and submersible lands reclaimed artificially through raising such lands above the highest probable elevation of the tides to form dry land, by placement of a fill or deposit of earth, rock, sand or other solid imperishable material.

Â Â Â Â Â  (2) ÂGasÂ means all natural gas and all other fluid hydrocarbons not defined as oil in subsection (4) of this section, including condensate originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (3) ÂLeaseÂ means an oil, gas and sulfur lease issued pursuant to ORS 274.705 to 274.860.

Â Â Â Â Â  (4) ÂOilÂ means crude petroleum oil and all other hydrocarbons, regardless of gravity, which are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

Â Â Â Â Â  (5) ÂPerson,Â in addition to the meanings defined by ORS 174.100, includes quasi-public corporations, political subdivisions and governmental agencies and instrumentalities.

Â Â Â Â Â  (6) ÂStructureÂ means any construction works, including but not limited to derricks, pipelines, lines for the transmission and distribution of electricity, telephone lines, wharves, piers, slips, warehouses and units designed to act as groins, jetties, seawalls, breakwaters or bulkheads.

Â Â Â Â Â  (7) ÂTidal submerged landsÂ means lands lying below the line of mean low tide in the beds of all tidal waters within the boundaries of this state as heretofore or hereafter established. [1961 c.619 Â§1; 1967 c.421 Â§158]

Â Â Â Â Â  274.710 Jurisdiction of department over tidal submerged lands; easements; leases for oil, gas and sulfur. (1) The Department of State Lands has exclusive jurisdiction over all ungranted tidal submerged lands owned by this state, whether within or beyond the boundaries of this state, heretofore or hereafter acquired by this state:

Â Â Â Â Â  (a) By quitclaim, cession, grant, contract or otherwise from the
United States
or any agent thereof; or

Â Â Â Â Â  (b) By any other means.

Â Â Â Â Â  (2) All jurisdiction and authority remaining in the state over tidal submerged lands as to which grants have been or may be made is vested in the department.

Â Â Â Â Â  (3) Notwithstanding ORS 273.551, the department shall administer and control all tidal submerged lands described in subsections (1) and (2) of this section under its jurisdiction, and may lease such lands and submersible lands and dispose of oil, gas and sulfur under such lands and submersible lands in the manner prescribed by ORS 274.705 to 274.860. However, submerged and submersible lands lying more than 10 miles easterly of the 124th
West Meridian
shall be subject to leasing for oil, gas and sulfur under ORS 273.551, rather than under ORS 274.705 to 274.860.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 274.705 to 274.860, the department may not permit any interference other than temporary interference with the surface of the ocean shore, as defined in ORS 390.615. The department may, however:

Â Â Â Â Â  (a) Grant easements underlying that part of the surface of the ocean shore owned by the state at such times and at such places as the department finds necessary to permit the extraction and transportation of oil, gas or sulfur from state, federal or private lands; and

Â Â Â Â Â  (b) Issue oil and gas leases underlying the ocean shore under the same terms and conditions as provided in ORS 274.705 to 274.860. [1961 c.619 Â§2; 1967 c.421 Â§159; 2005 c.22 Â§197]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 521, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) Notwithstanding the provisions of ORS 274.705 to 274.860 or 520.240, any form of leasing for purposes of exploration, development or production of oil, gas or sulfur is prohibited in the territorial sea.

Â Â Â Â Â  (2)(a) The provisions of subsection (1) of this section do not apply to exploration for scientific or academic research purposes, or geologic survey activities of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (b) The provisions of subsection (1) of this section also do not apply in the event the Governor determines that an oil embargo substantially affects the supply of oil to the
United States
.

Â Â Â Â Â  (3) Any exploration for oil, gas or sulfur in the territorial sea allowed under ORS 274.705 to 274.860 and 274.885 to 274.895 by the State Land Board or the Department of State Lands must conform to standards of the Oregon Ocean Resources Management Program established under ORS 196.405 to 196.515.

Â Â Â Â Â  (4) For the purposes of this section:

Â Â Â Â Â  (a) ÂGasÂ means all natural gas, gas hydrates and all fluid hydrocarbons not defined as oil in this subsection. ÂGasÂ includes condensate originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (b) ÂOilÂ means crude petroleum oil and all other hydrocarbons, regardless of gravity, that are produced in liquid form by ordinary production methods. ÂOilÂ does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

Â Â Â Â Â  (c) ÂTerritorial seaÂ has the meaning given that term in ORS 196.405. [2007 c.521 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2007 Act is repealed on January 2, 2010. [2007 c.521 Â§2]

Â Â Â Â Â  274.715 Sulfur leases. ORS 274.705 to 274.860 shall apply equally to the exploration and leasing of lands subject thereto for the production of sulfur. [1961 c.619 Â§34; 1967 c.421 Â§160]

Â Â Â Â Â  274.720 Effect of ORS 274.705 to 274.860 on power to make other leases and on jurisdiction of agencies other than department. ORS 274.705 to 274.860 shall not:

Â Â Â Â Â  (1) Affect the power of the Department of State Lands to lease mineral rights, including oil, gas and sulfur underlying state lands other than lands subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (2) Affect the power of the department to lease mineral rights, other than oil, gas and sulfur underlying lands subject to ORS 274.705 to 274.860.

Â Â Â Â Â  (3) Affect any oil, gas and mineral lease issued before August 9, 1961, by any agency, board or commission of the State of
Oregon
.

Â Â Â Â Â  (4) Deprive this state or any agency or instrumentality thereof of its jurisdiction over matters affecting the public health and safety, including but not limited to the control of air and water pollution. [1961 c.619 Â§Â§36, 37; 1967 c.421 Â§161]

Â Â Â Â Â  274.725 Scope of leases and permits; persons ineligible. (1) Any interests in lands, or lands in fee simple, acquired by the Department of State Lands by purchase, donation, lease condemnation or otherwise, may be made available to any lessee of the state for the purposes contained in ORS 274.705 to 274.860 and upon such terms as may be determined by the department.

Â Â Â Â Â  (2) No permit or lease shall be granted to any person then in violation of any laws or rules applicable to ORS 274.705 to 274.860. [1961 c.619 Â§Â§32, 38,43; 1967 c.421 Â§162]

(Geological and Geophysical Surveys)

Â Â Â Â Â  274.735 Application for survey permit; effect of permit; rules. (1) The Department of State Lands upon application by any person may permit geological, geophysical and seismic surveys, including the taking of cores and other samples for purposes related to exploration for oil, gas and sulfur on lands subject to ORS 274.705 to 274.860. However:

Â Â Â Â Â  (a) Such permits shall be nonexclusive and shall not give any preferential rights to any oil, gas and sulfur lease.

Â Â Â Â Â  (b) The Department of State Lands in consultation with the State Department of Geology and Mineral Industries may grant permission for the taking of cores and other samples.

Â Â Â Â Â  (c) After consultation with the State Fish and Wildlife Commission, the Department of State Lands shall include such rules and regulations in the permit as are necessary to protect the fish and wildlife resources.

Â Â Â Â Â  (2) Each application under this section must contain at least the following information:

Â Â Â Â Â  (a) A description of the areas where the applicant proposes to conduct a survey.

Â Â Â Â Â  (b) The name and address of the applicant.

Â Â Â Â Â  (c) Such other relevant information as the Department of State Lands requires. [1961 c.619 Â§3; 1967 c.421 Â§163; 1987 c.300 Â§9; 2003 c.253 Â§21]

Â Â Â Â Â  274.740 Issuance of survey permit; renewal; reports. (1) Upon compliance of an applicant with ORS 274.735, the Department of State Lands may issue to the applicant a permit to conduct a geological, geophysical and seismic survey, including the taking of cores and other samples, in areas of the lands subject to ORS 274.705 to 274.860 that are described on the permit. The department may prohibit such surveys on any area if, in consultation with the State Department of Geology and Mineral Industries, it determines that a lease, if applied for, should not be granted as to such areas. The Department of State Lands shall include in a permit conditions and payments proper to safeguard the interests of the state.

Â Â Â Â Â  (2) Permits issued under this section may not exceed two years, and may be renewed for like periods upon application to the department and upon showing due compliance with applicable laws and regulations.

Â Â Â Â Â  (3) The department shall require the permittee to provide the State Fish and Wildlife Commission with complete information with respect to the area or areas of proposed operations, type of exploration and a schedule showing the period or periods during which such explorations will be conducted. Such information shall be treated as confidential unless released by the permittee. [1961 c.619 Â§4; 1967 c.421 Â§164; 2003 c.253 Â§22]

Â Â Â Â Â  274.745 Drilling logs and records. (1) Records of drilling conducted by a permittee under ORS 274.740 shall be filed by the permittee with the State Department of Geology and Mineral Industries as prescribed by ORS 520.095.

Â Â Â Â Â  (2) The Department of State Lands may require, as a condition to the issuance of any lease under ORS 274.705 to 274.860, that the lessee make available to the Department of State Lands, or the State Department of Geology and Mineral Industries, upon request, all factual and physical exploration results, logs and records resulting from the operations under the lease. [1961 c.619 Â§5; 1967 c.421 Â§165; 1973 c.794 Â§18]

(Bid Procedure)

Â Â Â Â Â  274.755 Hearing prior to granting lease or easement. (1) Before granting any easement under ORS 274.705 to 274.860, and before offering lands for leasing under ORS 274.705 to 274.860, or whenever any person files a written application with the Department of State Lands requesting that an easement be granted for such lands or that such lands be offered for leasing under ORS 274.705 to 274.860, accompanying the same with the required fee, the department shall hold a public hearing as provided in this section.

Â Â Â Â Â  (2) Before granting an easement or inviting bids on any lands subject to ORS 274.705 to 274.860, the department shall cause written notice describing the area under consideration and other pertinent information to be transmitted to:

Â Â Â Â Â  (a) State Geologist;

Â Â Â Â Â  (b) Director of Transportation;

Â Â Â Â Â  (c) Director of the Department of Environmental Quality;

Â Â Â Â Â  (d) State Fish and Wildlife Director;

Â Â Â Â Â  (e) The applicant, if any, requesting the lease;

Â Â Â Â Â  (f) Prospective applicants or bidders, by publication thereof in two or more publications of general circulation in the oil and gas industry; and

Â Â Â Â Â  (g) The public, by publication thereof once each week for not less than four weeks in a newspaper of general circulation throughout the State of Oregon, and in addition in a newspaper of general circulation in the county in which the lands lie or the county or counties contiguous to the area under consideration for bidding.

Â Â Â Â Â  (3) The notice shall set forth the place of hearing and shall set its time at not earlier than the 20th day after date of the last newspaper publication.

Â Â Â Â Â  (4) Notwithstanding ORS 183.635, hearings under this section may be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 or may be conducted by a hearing officer designated by the State Land Board. An officer or employee of each interested state agency, board or commission named in subsection (2) of this section may question any witnesses appearing in the hearing, and any interested person may offer evidence and otherwise be heard. [1961 c.619 Â§6; 1965 c.375 Â§3; 1967 c.421 Â§166; 1969 c.593 Â§34; 1993 c.741 Â§25; 1999 c.849 Â§Â§57,58; 2001 c.104 Â§Â§83,84; 2003 c.75 Â§31]

Â Â Â Â Â  274.760 Considerations involved in granting lease or easement. After the public hearing the Department of State Lands shall determine whether the granting of an easement or an invitation for bidding to lease the area under consideration would be in the public interest. In such determination the department shall consider whether an easement or a lease or leases of the area under consideration would:

Â Â Â Â Â  (1) Be detrimental to the health, safety, or welfare of persons residing in, owning real property, or working in the neighborhood of such areas;

Â Â Â Â Â  (2) Interfere with the residential or recreation areas to an extent that would render such areas unfit for recreational or residential uses or unfit for park purposes;

Â Â Â Â Â  (3) Destroy, impair or interfere with the aesthetic and scenic values of the
Oregon
coast, or other affected area;

Â Â Â Â Â  (4) Create any air, water or other pollution;

Â Â Â Â Â  (5) Substantially endanger marine life or wildlife;

Â Â Â Â Â  (6) Substantially interfere with commerce or navigation; and

Â Â Â Â Â  (7) Protect state lands from drainage of oil and gas. [1961 c.619 Â§7]

Â Â Â Â Â  274.765 Publishing offer to lease tidal submerged lands; bids; cash bonus; award of lease; fee. (1) The Department of State Lands may offer to lease lands subject to ORS 274.705 to 274.860 by publication of a notice of its intention to do so, once each week for not less than two weeks in two or more newspapers of general circulation in this state, one of which is published or has general circulation in the county in which the lands lie or county or counties contiguous thereto. The notice shall describe the lands so offered, and shall specify the rate of royalty, including the royalty for sulfur, and the rental, the manner in which bids may be filed with the department, the amount of the deposit that must accompany each bid, and the time and place for filing bids, which time shall not be earlier than the 30th day after the date of last publication of such notice. Further, the notice shall state that the lease will be awarded to the bidder offering the highest cash bonus, and that the form of lease, conditions for bidding and bid form may be obtained from the department upon request.

Â Â Â Â Â  (2) Each bid shall be enclosed in a sealed envelope, shall be on the form provided by the department and shall be accompanied by duplicate lease forms executed by the bidder, and by a certified or cashierÂs check or checks payable to the State of Oregon in the amount fixed by the department, which sum shall be deposited as evidence of good faith and except in the case of the successful bidder shall be returned to the bidder. If the successful bidder fails to pay the balance of the cash bonus bid and the annual rental for the first year not later than the 15th day after the award of the lease, or fails to post any bond required by the lease or the rules in effect at the date of the invitation for bids within the time prescribed, the amount of the deposit shall be forfeited to the state.

Â Â Â Â Â  (3) At the time and place specified in the notice the department shall publicly open the sealed bids and shall award the lease for each parcel to the bidder who, in addition to complying with all of the conditions for bidding, offers the highest cash bonus. The department may, however, reject any or all bids for cause.

Â Â Â Â Â  (4) Following the award of the lease, the payment by the successful bidder of the balance of the cash bonus, the annual rental for the first year, and the fee specified in this section, and the posting of any required bonds, the department shall execute the lease in duplicate on behalf of the state and transmit one counterpart thereof to the lessee. The lease shall become effective as of the date of such execution.

Â Â Â Â Â  (5) The department shall prescribe a reasonable fee to cover the procedures under this section, which shall be paid by the successful bidder. [1961 c.619 Â§27; 1967 c.421 Â§167]

Â Â Â Â Â  274.770 Prohibited drilling requirements. In leasing lands subject to ORS 274.705 to 274.860, the Department of State Lands may not discriminate between bidders by requiring drilling from:

Â Â Â Â Â  (1) Upland or littoral drill sites;

Â Â Â Â Â  (2) Sites on filled land, whether contiguous or noncontiguous to the littoral lands or uplands; or

Â Â Â Â Â  (3) Any pier, platform or other fixed or floating structure in, on or over lands subject to ORS 274.705 to 274.860, with respect to which this state or any other owner thereof has consented to use. [1961 c.619 Â§30; 1967 c.421 Â§168]

(Leases)

Â Â Â Â Â  274.780 Conditions in leases and permits; execution; delivery of bonds or contracts to department. (1) The form of lease shall contain, in addition to other provisions deemed necessary and desirable by the Department of State Lands, after consultation with the State Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions, the provisions of ORS 274.780 to 274.860.

Â Â Â Â Â  (2) The form of a permit shall contain, in addition to other provisions deemed necessary and desirable by the Department of State Lands, after consultation with the State Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions, the provisions of ORS 274.785 (3).

Â Â Â Â Â  (3) All leases and other instruments required in carrying out ORS 274.705 to 274.860 shall be executed by the Department of State Lands. All bonds, contracts and other instruments required by ORS 274.705 to 274.860 for the protection of the interests of this state and political subdivisions, persons and property therein shall be executed and delivered to the department. [1961 c.619 Â§Â§9,28; 2003 c.253 Â§23]

Â Â Â Â Â  274.785 Exclusive rights granted by lease; requirement of diligence; maximum area; assignment. (1) The lease shall grant the exclusive right to drill for and produce all oil, gas and sulfur deposits in the leased land and be for a primary term of 10 years and for so long thereafter as oil, gas or sulfur is produced in paying quantities from the leased land, or lessee is diligently conducting producing, drilling, deepening, repairing, redrilling or other necessary lease or well maintenance operations on the leased land or is excused from conducting such operations under the terms of the lease.

Â Â Â Â Â  (2) The maximum area which shall be included in any single lease to any person shall be 13,200 acres.

Â Â Â Â Â  (3) No permit, easement or lease, or any portions thereof shall be assignable without the prior written consent of the Department of State Lands. [1961 c.619 Â§Â§8,10,22; 1963 c.359 Â§1]

Â Â Â Â Â  274.790 Royalties. (1) The Department of State Lands shall specify in the notice described by ORS 274.765 and in the lease the rate of royalty paid under such lease which royalty shall not be less than 12-1/2 percent of gross production, or the value thereof, produced and saved from the leased lands and not used by lessee for operations thereon or for injection therein. Such royalty shall, at the departmentÂs option, be paid in kind or in value, and be computed after an allowance for the actual cost of oil treatment or dehydration of not to exceed five cents per barrel of royalty oil so treated or dehydrated.

Â Â Â Â Â  (2) The royalty for sulfur produced under ORS 274.705 to 274.860 shall not be less than $1 per long ton.

Â Â Â Â Â  (3) The State of
Oregon
shall have a lien upon all production for unpaid royalties. [1961 c.619 Â§Â§11,12; 1967 c.421 Â§169]

Â Â Â Â Â  274.795 Rents. The Department of State Lands shall specify a rental payable annually in advance of not less than 50 cents for each acre of land subject to the lease at the rental date. After production has been established, rent paid shall be deducted from any royalty due under the terms of a lease during the year for which such rent has been paid. [1961 c.619 Â§13]

Â Â Â Â Â  274.800 Bonds. Sufficient bonding requirements, as determined by the Department of Geology and Mineral Industries, shall be specified to secure to the State of
Oregon
performance and the faithful compliance by the lessee with the terms of the lease, and further to secure adjacent landowners and the public generally as to all proper claims for damages arising from operations thereunder. [1961 c.619 Â§14]

Â Â Â Â Â  274.805 Drill sites. Unless otherwise determined by the Department of State Lands, each well drilled pursuant to the terms of the lease may be drilled or slant drilled to and into the subsurface of the lands covered by the lease from upland or littoral drill sites owned or controlled by the state or owned by or available to the lessee, or from drill sites located upon any filled lands heretofore or hereafter filled, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier heretofore or hereafter constructed owned by or available to the lessee and available for such purpose, or from platforms or other fixed or floating structures in, on or over the lands covered by the lease or otherwise available to the lessee. [1961 c.619 Â§16; 1967 c.421 Â§170]

Â Â Â Â Â  274.810 Commencement of drilling; operational requirements. Subject to the lesseeÂs right to surrender, the lessee shall commence operations for the drilling of a well within five years from date of the lease and commence production within three years of discovery of oil, gas or sulfur in paying quantities, unless the Department of State Lands shall have, for cause, granted an extension of time for such act. In addition, the lease shall have such exploratory, drilling and producing requirements as the Department of State Lands in consultation with the Department of Geology and Mineral Industries deems necessary to encourage the exercise of due diligence on the part of lessee. [1961 c.619 Â§20]

Â Â Â Â Â  274.815 Extension of time when wells to be drilled from filled land or structure. If the lessee, as disclosed by information submitted with the bid of the lessee, proposes to drill one or more wells from filled land, whether contiguous or noncontiguous to the littoral lands or uplands, or from any pier or from platforms or other fixed or floating structures to be constructed for such purpose, and if permission from any federal or state agency is legally required in order to construct any such filled lands or structures, the lessee shall be allowed a reasonable time following the execution of the lease within which to secure the necessary permission from such federal and state agencies as shall be legally required, and, upon the securing of such permission, a further reasonable time, determined with regard to the nature of the filled lands or structure or structures to be constructed within which to commence operations for the drilling of such well or wells, and if necessary, the drilling term provided for in ORS 274.810 shall be extended by the Department of State Lands to the date to which the time to commence operations for the drilling of such well or wells has been extended. [1961 c.619 Â§19]

Â Â Â Â Â  274.820 Water contamination or pollution. (1) Avoidable pollution or avoidable contamination of the ocean and of the waters covering lands subject to ORS 274.705 to 274.860, avoidable pollution or avoidable contamination of the beaches or land underlying the ocean or waters covering lands subject to ORS 274.705 to 274.860, or any substantial impairment of and interference with the enjoyment and use thereof, including but not limited to bathing, boating, fishing, fish and wildlife production, and navigation, shall be prohibited, and the lessee shall exercise a high degree of care to provide that no oil, tar, residuary product of oil or any refuse of any kind from any well or works shall be permitted to be deposited on or pass into the waters of the ocean, any bay or inlet thereof, or any other waters covering lands subject to ORS 274.705 to 274.860. However, this section does not apply to the deposit on or passage into such waters of water not containing any hydrocarbons or vegetable or animal matter.

Â Â Â Â Â  (2) For the purposes of this section, Âavoidable pollutionÂ or Âavoidable contaminationÂ means pollution or contamination arising from:

Â Â Â Â Â  (a) The acts or omissions of the lessee or its officers, employees or agents, or

Â Â Â Â Â  (b) Events that could have been prevented by the lessee or its officers, employees or agents through the exercise of a high degree of care. [1961 c.619 Â§18; 1967 c.421 Â§171]

Â Â Â Â Â  274.825 Nonconflicting use of leased lands. The State of Oregon reserves the right to permit reasonable nonconflicting uses, including seismic surveys but excluding core hole drilling, on lands under lease as long as:

Â Â Â Â Â  (1) Such uses do not unreasonably impair or interfere with operations of the lessee; and

Â Â Â Â Â  (2) Requirement is made that the permittee indemnify the lessee against any damage caused by such use. [1961 c.619 Â§21; 1999 c.59 Â§71]

Â Â Â Â Â  274.830 Protecting lands from drainage. The lessee shall at all times proceed with due diligence to protect the leasehold from drainage by wells on lands not owned by the state. [1961 c.619 Â§23]

Â Â Â Â Â  274.835 Conformance to laws and regulations; periodic negotiations. It shall be a continuing condition of such lease that the lessee shall conform to all applicable laws of the State of Oregon and all duly promulgated rules and regulations pursuant thereto in effect at the date of the invitation for bids in pursuance of which the lease was awarded. Periodic mutual negotiations between lessee and lessor may be carried out to make conditions, rules and regulations current as warranted by changes in environment or operational methods. [1961 c.619 Â§26]

Â Â Â Â Â  274.840 Continuation of lease after cessation of production. In the event production on the leasehold shall cease at any time or from time to time, before or after the expiration of the primary term of the lease, the lease shall nevertheless continue in full force and effect if the lessee shall, within six months after the cessation of production or within such longer period of time as the Department of State Lands may authorize, commence and thereafter prosecute with reasonable diligence drilling, deepening, repairing, redrilling or other operations for the restoration of production of oil, gas or sulfur from the leased lands. [1961 c.619 Â§15]

Â Â Â Â Â  274.845 Surrender of lease. The lessee may at any time file with the Department of State Lands a written surrender of all rights under the lease or any portion thereof or any separate or distinct zone or geological horizon or any portion thereof. Such surrender shall be effective as of the date of its filing subject to the continuing obligation of the lessee to pay all rentals and royalties theretofore accrued and to place all wells on the lands or in the zones or horizons surrendered in condition for suspension or abandonment in accordance with the applicable lease terms, regulations and law. Thereupon the lessee shall be released from all obligations under such lease with respect to the lands, zones or horizons surrendered, but no such surrender shall release such lessee from any liability for breach of any monetary obligation of the lease with respect to which such lessee is in default at the time of the filing of such surrender. [1961 c.619 Â§24]

Â Â Â Â Â  274.850 Cancellation of lease; partial retention of leasehold; removal of equipment. The Department of State Lands shall reserve and may exercise the authority to cancel any lease upon which oil, gas or sulfur has not been discovered in paying quantities, upon failure of the lessee after 30 daysÂ written notice and demand for performance to exercise due diligence and care in the prosecution of the prospecting or development work in accordance with the terms of the lease. After discovery of oil, gas or sulfur in paying quantities on lands subject to any lease, such lease may be forfeited and canceled only by appropriate judicial proceedings upon failure of the lessee after 90 daysÂ written notice and demand for performance to comply with any of the provisions of the lease or of laws or regulations applicable thereto and in force at the date of the invitation for bids in pursuance of which the lease was awarded; provided, however, that in the event of any such cancellation, the lessee shall have the right to retain under such lease any and all drilling or producing wells as to which no default exists, together with a parcel of land surrounding each such well and such rights of way through the leased lands as may be reasonably necessary to enable such lessee to drill and operate such retained well or wells. In the event of the cancellation of any lease, the lessee shall have a reasonable time within which to remove all property, equipment and facilities owned or used by the lessee in connection with operations under the lease. [1961 c.619 Â§25]

Â Â Â Â Â  274.855 Restoration of leasehold to original condition. Upon any partial or total termination, surrender or forfeiture of its permit or lease, the Department of State Lands may require that the permittee or lessee, within a reasonable time, restore that portion of the premises that is visible at extreme low tide to substantially its original condition. [1961 c.619 Â§17]

Â Â Â Â Â  274.860 Protection and location of filled lands. Under a lease entered into by the Department of State Lands pursuant to ORS 274.705 to 274.860, the fill constituting filled lands may be retained in place or protected by bulkheads, seawalls, revetments or similar enclosures and may be placed at any location approved by the Department of State Lands, in consultation with the Department of Geology and Mineral Industries, the State Fish and Wildlife Commission and other interested agencies, boards and commissions. [1961 c.619 Â§31]

Â Â Â Â Â  274.865 [1961 c.619 Â§29; repealed by 1967 c.421 Â§206]

(Wave Energy Facilities or Devices)

Â Â Â Â Â  274.867 Wave energy; financial assurance; rules. (1) In accordance with applicable provisions of ORS chapter 183, the Director of the Department of State Lands may adopt rules for the authorization of wave energy facilities or devices.

Â Â Â Â Â  (2) Unless exempted under rules adopted by the director under this section, an owner or operator of a facility or device sited within OregonÂs territorial sea, as defined in ORS 196.405, that converts the kinetic energy of waves into electricity shall maintain cost estimates of the amount of financial assurance that is necessary, and demonstrate evidence of financial assurance, for:

Â Â Â Â Â  (a) The costs of closure and post-closure maintenance, excluding the removal of anchors that lie beneath submerged lands in OregonÂs territorial sea, of the facility or device; and

Â Â Â Â Â  (b) Any corrective action required to be taken at the site of the facility or device.

Â Â Â Â Â  (3) The financial assurance requirements established by subsection (2) of this section may be satisfied by any one or a combination of the following:

Â Â Â Â Â  (a) Insurance;

Â Â Â Â Â  (b) Establishment of a trust fund;

Â Â Â Â Â  (c) A surety bond;

Â Â Â Â Â  (d) A letter of credit;

Â Â Â Â Â  (e) Qualification as a self-insurer; or

Â Â Â Â Â  (f) Any other method set forth in rules adopted by the director.

Â Â Â Â Â  (4) In adopting rules to implement the provisions of this section, the director may specify policy or other contractual terms, conditions or defenses necessary to establish evidence of financial assurance.

Â Â Â Â Â  (5)(a) The owner or operator of a facility or device described in subsection (2) of this section must provide the evidence of financial assurance required under this section for closure, post-closure maintenance and corrective action at the time operation of the facility or device is authorized.

Â Â Â Â Â  (b) By January 31 of each subsequent calendar year, the owner or operator of the facility or device must update the information required under this subsection with the Department of State Lands.

Â Â Â Â Â  (6) When financial assurance is required for corrective action at the site of a facility or device described in subsection (2) of this section, the owner or operator shall provide evidence of financial assurance before beginning corrective action.

Â Â Â Â Â  (7) An owner or operator required to provide financial assurance under this section shall establish provisions satisfactory to the director for disposing of any excess moneys received or interest earned on moneys received for financial assurance. [2007 c.591 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 591, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. Section 3 of this 2007 Act [274.867] applies to all applications for authorization to operate a wave energy facility or device issued on or after July 1, 2007. [2007 c.591 Â§4]

(Kelp Fields)

Â Â Â Â Â  274.885 Lease of kelp fields. (1) The Department of State Lands may lease submerged lands owned by the State of
Oregon
for the purpose of harvesting kelp and other seaweed after consultation with the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) The lease may be for a term of not to exceed 50 years and shall provide for the payment to the State of Oregon of a sum to be fixed by the department for all kelp or other seaweed harvested under the lease, to be paid at the end of each year. Not more than 40 miles of coast line shall be leased to one person. [Formerly 274.010; 1967 c.421 Â§172; 1993 c.298 Â§1]

Â Â Â Â Â  274.890 Time allowed lessee for survey and erection of plant; filing copy of survey with department. The first lease issued to an applicant under ORS 274.885 to 274.895 with respect to any submerged lands may allow the applicant six months in which to make a practical survey of the field which the applicant has leased, and another 12 months in which to erect a plant and commence operation. The lessee shall, within six months of the time of obtaining the lease, make or cause to be made a practical survey showing the amount and condition of kelp within the territory described in the lease, and shall file a copy of the survey with the Director of the Department of State Lands within six months. Upon the failure of the lessee so to do, the lease shall be canceled by the Department of State Lands. [Formerly 274.020; 1967 c.421 Â§173]

Â Â Â Â Â  274.895 Removing kelp without lease. Except in the case of a person harvesting or removing less than 2,000 pounds of kelp each year for the purposes of human consumption, no person shall harvest or remove any kelp or other seaweed from any submerged lands owned by the State of
Oregon
unless the person has first obtained a lease from the Department of State Lands. [Formerly 274.030; 1967 c.421 Â§174]

SUBMERSIBLE, SUBMERGED AND NEW LANDS

Â Â Â Â Â  274.905 Definitions for ORS 274.905 to 274.940. As used in ORS 274.905 to 274.940, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂNew landsÂ means those lands protruding above the line of ordinary high water, whether or not connected with the adjoining or opposite upland or riparian lands on the same side of the body of water, which have been created upon submersible or submerged lands by artificial fill or deposit. ÂNew landsÂ does not include bridges, wharves and similar structures constructed upon submersible or submerged lands by other than artificial fill or deposit.

Â Â Â Â Â  (2) ÂPublic bodyÂ means the State of
Oregon
or any port organized under the laws of this state or any dock commission of any city of this state. [1963 c.376 Â§1; 1967 c.421 Â§175; 1973 c.328 Â§1]

Â Â Â Â Â  274.910 Application and effect. (1) ORS 274.905 to 274.940 shall not apply to submersible, submerged or new lands fronting upon the
Pacific Ocean
.

Â Â Â Â Â  (2) The provisions of ORS 274.905 to 274.940 apply to new lands created before, on or after May 28, 1963.

Â Â Â Â Â  (3) Nothing contained in ORS 274.905 to 274.940 shall divest the State of
Oregon
of its rights to minerals, oil, gas and sulfur. [1963 c.376 Â§Â§2,9; 1967 c.421 Â§176]

Â Â Â Â Â  274.915 Lease or disposal of new lands; method. (1) Except as otherwise provided in ORS 274.905 to 274.940, the Department of State Lands may sell, lease or trade submersible or submerged lands owned by the state in the same manner as provided for submersible lands in this chapter or ORS chapter 273.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 274.905 to 274.940, the department may sell, lease or trade new lands created upon submersible or submerged lands owned by the state in the same manner as provided for lands acquired as an investment for the Common School Fund in ORS 274.085 or ORS chapter 273. [1963 c.376 Â§3; 1967 c.421 Â§177; 1969 c.594 Â§47; 1973 c.203 Â§3; 1989 c.64 Â§1]

Â Â Â Â Â  274.920 Creation of new lands upon submersible or submerged lands. No one other than the United States, while engaged in the promotion of navigation, shall artificially create new lands by fill or deposit upon submersible or submerged lands without the approval of the owner of such lands and the owner of the adjoining or opposite upland on the same side of the body of water. [1963 c.376 Â§4; 1973 c.203 Â§7]

Â Â Â Â Â  274.925 Right of public riparian owner to purchase new lands; price determination. (1) Whenever the United States, while engaged in the promotion of navigation, creates new lands upon submersible or submerged lands owned by the state and the adjoining or opposite upland or riparian land on the same side of the body of water is owned by a public body, the public body has the right to purchase the new lands as provided in this section. The public body shall pay to the Department of State Lands for the new lands a sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the public body within one year after the date of the receipt by it of actual notice by the department of the creation of the new lands, the sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and the administrative costs incurred by the department with respect to new lands. If the public body fails to make payment for the new lands as provided in this subsection within one year after the date of such notice, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If a public body and the department cannot agree on the sum to be paid under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the public body, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the public body and the department. [1963 c.376 Â§5; 1965 c.375 Â§4; 1967 c.82 Â§1; 1973 c.203 Â§4]

Â Â Â Â Â  274.929 Right of nonpublic riparian owner to purchase certain new lands; price determination. (1) Whenever the United States, while engaged in the promotion of navigation, creates new lands upon submersible or submerged lands owned by the state and the adjoining or opposite upland or riparian land on the same side of the body of water is owned by other than a public body, the nonpublic riparian owner has the right to purchase the new lands as provided in this section.

Â Â Â Â Â  (2) A nonpublic riparian owner entitled to purchase the new lands under subsection (1) of this section shall pay to the Department of State Lands for the new lands a sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the nonpublic riparian owner within six months after the date of the receipt by the nonpublic riparian owner of actual official notice by the department of the creation of the new lands, the sum equal to the difference between the value of the tract, consisting of the new lands and the adjoining or opposite upland on the same side of the body of water, and the value of the adjoining or opposite upland before the creation of the new lands and administrative costs incurred by the department with respect to the new lands. If the nonpublic riparian owner fails to make payment for the new lands as provided in this subsection, the department, after the expiration of the six-month period, may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (3) If a nonpublic riparian owner and the department cannot agree on the sum to be paid under subsection (2) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the nonpublic riparian owner, one by the department, and the third by the first two, and their determination shall be final. The cost of the third appraiser shall be borne equally by the nonpublic riparian owner and the department.

Â Â Â Â Â  (4) Notwithstanding ORS 274.910 (2), this section applies only to new lands created on or after October 5, 1973. [1973 c.203 Â§2]

Â Â Â Â Â  274.930 [1963 c.376 Â§6; 1965 c.375 Â§5; repealed by 1973 c.203 Â§11]

Â Â Â Â Â  274.932 Right of public body to purchase new lands created by it; price determination. (1) Whenever a public body, in accordance with ORS 274.920, creates new lands upon submersible or submerged lands owned by the state, the public body has the right to purchase the new lands as provided in this section. The public body shall pay to the Department of State Lands for the new lands the value of the state-owned submersible or submerged lands upon which the new lands were created immediately prior to the creation of the new lands thereon and an amount prescribed by the department to pay its administrative costs incurred with respect to the new lands. Such payment shall be made by the public body within one year after the date of the receipt by it of actual notice by the department of the creation of the new lands, the value of the state-owned submersible or submerged lands upon which the new lands were created and the administrative costs incurred by the department with respect to the new lands. If the public body fails to make payment for the new lands as provided in this subsection within one year after the date of the notice by the department, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If a public body and the department cannot agree on the value of the state-owned submersible or submerged lands upon which the new lands were created under subsection (1) of this section, the value shall be determined by three appraisers, one appointed by the public body, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the public body and the department. [1973 c.203 Â§5]

Â Â Â Â Â  274.935 Ownership, by nonpublic owner of submersible or submerged lands, of new lands created thereon. Whenever new lands are created upon submersible or submerged lands owned by other than a public body, such new lands shall be owned by the owner of the submersible or submerged lands upon which the new lands are created. [1963 c.376 Â§8]

Â Â Â Â Â  274.937 Right of individual to purchase new lands created by individual; price determination. (1) Whenever an individual, in accordance with ORS 274.920, creates new lands upon submersible or submerged lands owned by the state, such individual has the right to purchase the new lands as provided in this section. The individual shall pay to the Department of State Lands for the new lands the value of the state-owned submersible or submerged lands upon which the new lands were created immediately prior to the creation of the new lands thereon and a reasonable portion of the private benefit realized from the creation of the new lands as an addition to the adjoining or opposite upland in front of which the new lands were created. The individual shall also pay to the department for the new lands the administrative costs incurred by the department with respect to the new lands. If the individual fails to make payment for the new lands as provided in this subsection within six months after the date of the notice by the department, the department may dispose of the new lands as provided in ORS 274.915.

Â Â Â Â Â  (2) If an individual and the department cannot agree on the sum to be paid for new lands under subsection (1) of this section, the sum to be paid shall be determined by three appraisers, one appointed by the individual, one appointed by the department and the third appointed by the first two. The determination of the appraisers shall be final. The cost of the third appraiser shall be borne equally by the individual and the department. [1973 c.203 Â§6]

Â Â Â Â Â  274.940 Reservation of new lands. Notwithstanding ORS 274.905, 274.915 to 274.925, 274.929, 274.932 and 274.937, the Department of State Lands may reserve new lands from sale, transfer or lease where upon notice and hearing it determines that the public interest requires such lands to be preserved for recreation, conservation of fish and wildlife or the development of navigation facilities, but in case of such reservation the adjoining or opposite upland or riparian owner shall be allowed reasonable access across such reserved new lands to navigable water. [1963 c.376 Â§7; 1967 c.421 Â§178; 1973 c.203 Â§8]

FORMERLY SUBMERGED, SUBMERSIBLE LANDS

Â Â Â Â Â  274.960 Definitions for ORS 274.960 to 274.985. As used in ORS 274.960 to 274.985, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Land Board.

Â Â Â Â Â  (2) ÂSubmerged landÂ means land lying below the line of ordinary low water of a body of water in this state.

Â Â Â Â Â  (3) ÂSubmersible landÂ means land lying between the line of ordinary high water and the line of ordinary low water of a body of water in this state. [1973 c.329 Â§2; 2003 c.253 Â§24]

Â Â Â Â Â  274.963 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Uncertainty exists as to the nature and extent of the stateÂs interest in land formerly submerged or submersible lands within the bed and banks of navigable bodies of water in this state.

Â Â Â Â Â  (b) Such uncertainty causes conflicts in the use and ownership of such land, endangers the rights and titles of landowners and restricts the development of the economic, scenic and recreational potential of such lands.

Â Â Â Â Â  (c) Although the State Land Board and the Department of State Lands are authorized by law to negotiate settlements with respect to the ownership of such lands, action by the State of Oregon to determine and assert its interests, if any, in such lands is necessary for a prompt and orderly resolution of such uncertainty.

Â Â Â Â Â  (2) The Legislative Assembly finds therefore, that it is in the public interest to direct the State Land Board and the Department of State Lands to continue the study of the Willamette River and to conduct studies of the lands formerly submerged or submersible within other navigable bodies of water in this state and, at the conclusion of each such study, to resolve conflicting ownership claims between the state and private owners by asserting interests remaining or vested in the state in such lands. [1973 c.329 Â§1]

Â Â Â Â Â  274.965 Determination of state interest; designation of areas; study deadlines. (1) The
State
Land
Board shall direct the Department of State Lands to determine whether any interest remains or is vested in the State of
Oregon
with respect to land that was formerly submerged or submersible land within the bed and banks of a navigable body of water in this state.

Â Â Â Â Â  (2) In directing a determination by the department under subsection (1) of this section, the board may designate a specifically described area of land within which the department shall make its determination.

Â Â Â Â Â  (3) The board and the department shall conclude their study of lands formerly submerged or submersible within the
Willamette
River
and carry out their duties under ORS 274.960 to 274.985 with respect to such lands prior to July 1, 1979.

Â Â Â Â Â  (4) The board and the department shall carry out their duties under ORS 274.960 to 274.985 with respect to lands formerly submerged or submersible within navigable bodies of water in this state, other than the
Willamette
River
, prior to July 1, 1979. [1973 c.329 Â§3; 1977 c.757 Â§1]

Â Â Â Â Â  274.967 Department studies; report, submission to board; hearings. (1) At the direction of the State Land Board pursuant to ORS 274.965, the Department of State Lands shall conduct a study to determine:

Â Â Â Â Â  (a) The location of any land that was formerly submerged or submersible within the bed and banks of a navigable body of water.

Â Â Â Â Â  (b) Nature and extent of the interest, if any, that remains or is vested in the State of
Oregon
with respect to such land.

Â Â Â Â Â  (2) Upon completion of its study of land required by the board pursuant to ORS 274.965, the department shall prepare a report of its findings under subsection (1) of this section with respect to such land. The department shall submit the report to the board.

Â Â Â Â Â  (3) The department shall hold such public informational hearing or hearings as the board may direct, with appropriate notice to affected property owners. [1973 c.329 Â§Â§4,5; 1977 c.757 Â§2]

Â Â Â Â Â  274.970 Board review; referral to department for further study; adoption. (1) Upon receipt by the State Land Board of a report submitted by the Department of State Lands, the board shall review the report of the department.

Â Â Â Â Â  (2) If the board finds that the report is incomplete in any respect, it may refer the report back to the department for further study. In case of such referral the board may request additional information and may request modification of the departmentÂs report.

Â Â Â Â Â  (3) If a report is referred back to the department pursuant to subsection (2) of this section, the department shall compile the additional information, if any, that was requested and shall revise the report in compliance with the directions, if any, of the board.

Â Â Â Â Â  (4) The board shall adopt a report of the department submitted pursuant to ORS 274.967 (2), if it finds the report to be complete and accurate. [1973 c.329 Â§6]

Â Â Â Â Â  274.973 [1973 c.329 Â§7; repealed by 1977 c.757 Â§3]

Â Â Â Â Â  274.975 Board declaration of state interest; effect. (1) Upon the conclusion of each public hearing held under ORS 274.967 (3) and the modification, if any, of the report upon which such hearing was held, the State Land Board shall declare the nature and extent of any interest that remains or is vested in the State of
Oregon
with respect to the land described in the report.

Â Â Â Â Â  (2) Except as it may be modified upon review pursuant to ORS 274.985, a declaration made by the board pursuant to subsection (1) of this section shall be binding upon the State of Oregon with respect to interest of the State of Oregon in the land described in the declaration. [1973 c.329 Â§8; 1983 c.740 Â§71]

Â Â Â Â Â  274.977 Notification of declaration to public, landowners. Immediately following a declaration made by the State Land Board pursuant to ORS 274.975, the board shall:

Â Â Â Â Â  (1) Cause notice of the declaration to be published once each week for four successive weeks in each county that has within its boundaries land described in such declaration:

Â Â Â Â Â  (a) Describing such land. Such notice need not describe the land in legal terms, but by the use of common descriptions or maps shall be designed to identify the lands in a manner intelligible to the layperson;

Â Â Â Â Â  (b) Stating that a copy of the declaration has been recorded in the deed records of the county; and

Â Â Â Â Â  (c) Advising that any person aggrieved by the declaration may seek judicial review of the declaration pursuant to ORS 274.985.

Â Â Â Â Â  (2) Send to each owner of record of land described in the declaration a copy of the declaration made with respect to the land and a statement advising such owner that the owner may seek judicial review of such declaration pursuant to ORS 274.985. [1973 c.329 Â§9]

Â Â Â Â Â  274.980 Delivery of copy of declaration to affected counties; recording required. (1) The
State
Land
Board shall send a copy of each declaration made pursuant to ORS 274.975 to the recording officer of each county that has within its boundaries land described in the declaration.

Â Â Â Â Â  (2) Upon receipt of the copy of a declaration submitted to the recording officer under subsection (1) of this section, the recording officer of the county shall record the declaration in the permanent deed records of the county. [1973 c.329 Â§11; 1999 c.803 Â§6]

Â Â Â Â Â  274.983 Forwarding original declarations and administrative records to director; disposition; use of certified copy as evidence. (1) The
State
Land
Board shall forward the original of each declaration made pursuant to ORS 274.975 (1) and the administrative record upon which such declaration was based to the Director of the Department of State Lands.

Â Â Â Â Â  (2) The director shall maintain each declaration in the permanent deed records of the State of
Oregon
and maintain all other materials submitted to the director with each such declaration in the files of the Department of State Lands.

Â Â Â Â Â  (3) A copy of a declaration or any part of the administrative record upon which the declaration is based, that is in the custody of the department pursuant to subsections (1) and (2) of this section, and that is certified by the director as a true and correct copy of the original thereof, shall be received into evidence by any court of this state with like force and effect as the original. [1973 c.329 Â§Â§10,13]

Â Â Â Â Â  274.985 Judicial review of declarations. Any person who is aggrieved by a declaration of the State Land Board made pursuant to ORS 274.975 may seek judicial review of such declaration in the manner provided in ORS chapter 183 for judicial review of final orders in contested cases. [1973 c.329 Â§12]

PENALTIES

Â Â Â Â Â  274.990 Criminal penalties. Violation of ORS 274.745 or 274.895, or any rule promulgated under such sections, is a misdemeanor. [Amended by 1967 c.421 Â§179; part renumbered 390.990; 1969 c.594 Â§48]

Â Â Â Â Â  274.992 Civil penalty for violation of ORS 274.040. (1) Any person who violates any provision of ORS 274.040 or any rule, order or lease adopted or issued under ORS 274.040 shall be subject to a civil penalty in an amount to be determined by the Director of the Department of State Lands of not more than $1,000 per day of violation.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (3) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law.

Â Â Â Â Â  (4) Any civil penalty recovered under this section shall be deposited in the Common School Fund for use by the Department of State Lands in administration of ORS 274.040 and as otherwise required by law. [1991 c.521 Â§4; 1991 c.734 Â§113]

Â Â Â Â Â  274.994 Amount of civil penalty for violation of ORS 274.040; rules; considerations in imposing penalty. (1) The Director of the Department of State Lands shall adopt by rule the amount of civil penalty that may be imposed for a particular violation of ORS 274.040.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and leases pertaining to submerged and submersible lands.

Â Â Â Â Â  (c) The impact of the violation on public interests in fishery, navigation and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 274.040.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 274.040. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1991 c.521 Â§5]

_______________



Chapter 275

Chapter 275 Â County Lands

2007 EDITION

COUNTY LANDS

PUBLIC LANDS

MANAGEMENT AND DISPOSITION OF LANDS AND RESOURCES

275.020Â Â Â Â  Form and effect of conveyance to county

275.027Â Â Â Â  Adverse possession of county lands

275.030Â Â Â Â
Sale
of real estate not in use for county purposes

275.040Â Â Â Â  Conveyance pursuant to ORS 275.030

275.060Â Â Â Â  Authority to exchange lands offered for sale and not sold

275.070Â Â Â Â
Sale
or donation to
United States
, state or government corporation; procedure

275.080Â Â Â Â
Sale
of county lands for public water supply purposes; procedure; title to land and timber

275.088Â Â Â Â
Sale
to certain county officers or employees of real property acquired by foreclosure of tax lien; disposition of real property or proceeds of sale of real property acquired by ineligible purchaser

275.090Â Â Â Â  Powers of county as to lands acquired on foreclosure of tax liens, or by exchange, devise or gift

275.105Â Â Â Â  Acquisition by county of 90 percent of the lots in a plat for taxes and purchase of remaining lots; vacation of whole plat

275.110Â Â Â Â  Order to sell certain county lands; exception

275.120Â Â Â Â  SheriffÂs notice of sale

275.130Â Â Â Â  Claims of municipal corporations against the land to be filed prior to sale

275.140Â Â Â Â  Time and place of sale

275.150Â Â Â Â  Certificate of sale

275.160Â Â Â Â
Sale
return

275.180Â Â Â Â
Sale
to record owner or contract purchaser of property; conditions

275.188Â Â Â Â  Definitions for ORS 275.110 to 275.250

275.190Â Â Â Â  Cash or installment sale; rights and liabilities of installment purchaser

275.200Â Â Â Â
Sale
of land not sold by sheriff

275.210Â Â Â Â  Filing of purchase agreement; assignment

275.220Â Â Â Â  Procedure upon default or breach under land sale contract

275.225Â Â Â Â
Sale
of county land by private sale; conditions; notice; terms

275.240Â Â Â Â  Taxation of county lands sold under purchase agreement

275.250Â Â Â Â  Notice to county assessor of sale or resale

275.260Â Â Â Â  Lands acquired by county on tax foreclosure exempt from taxes of other taxing districts

275.275Â Â Â Â  Distribution of proceeds

275.290Â Â Â Â
Sale
or lease of timber on county lands

275.294Â Â Â Â
Sale
or lease of right to prospect for and remove minerals or oil and gas from county lands

275.296Â Â Â Â  Validation of certain conveyances prior to August 3, 1955

275.298Â Â Â Â
Sale
of minerals or mineral rights; preferential right of holder of interest less than fee

275.300Â Â Â Â
Sale
of mineral or other interest in county lands less than fee; conditions and regulations; bond

275.310Â Â Â Â  Partition of land in which county has acquired interest

275.312Â Â Â Â  Conveyance by county of reserved or excepted mineral rights

275.314Â Â Â Â  Contents of application; investigation and hearing

275.316Â Â Â Â  Notice of hearing; findings; execution of conveyance

275.318Â Â Â Â
Sale
or lease of land located in industrial use zone; Industrial Development Revolving Fund; use of proceeds of sale

COUNTY
FORESTS
AND PARKS

275.320Â Â Â Â  Designation of county forests, parks and recreational areas

275.330Â Â Â Â  Conveyance of county forests, parks or recreational areas; agreements to manage timber

275.335Â Â Â Â  Exchanging land within county forest; reserving rights of way

275.340Â Â Â Â
Sale
or lease of forest products, minerals or oil and gas from county forestland

275.360Â Â Â Â  Recording orders of county

275.370Â Â Â Â  Validation of conveyances prior to January 1, 1941

275.010 [Repealed by 1983 c.327 Â§16]

MANAGEMENT AND DISPOSITION OF LANDS AND RESOURCES

Â Â Â Â Â  275.020 Form and effect of conveyance to county. All real or personal estate conveyed by any form of conveyance, and duly acknowledged and recorded, to the inhabitants of any county, or to the county treasurer, or to any committee or other persons for the use of such county, shall be deemed the property of such county. All such conveyances shall have the same force and effect as if made to the inhabitants of such county by their corporate name.

Â Â Â Â Â  275.025 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  275.027 Adverse possession of county lands. The rights of any county to public lands are not extinguished by adverse possession. No title or property rights to public lands shall be acquired against the county through operation of a statute of limitations. [1981 c.153 Â§51]

Â Â Â Â Â  275.030
Sale
of real estate not in use for county purposes. (1) Except as otherwise provided by statute, the county governing body may, whenever it deems it to the best interest of the county so to do, sell and convey, in the manner provided for sale of county land under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260, any real estate owned by the county and not in use for county purposes. The sale shall be directed by an order of the county governing body entered upon the journals.

Â Â Â Â Â  (2) A county may sell and convey real estate owned by the county in a manner provided in ORS chapter 271 if the real estate was not acquired by foreclosure for nonpayment of real property taxes and the county governing body deems it not to the best interest of the county to sell and convey in the manner provided under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260. [Amended by 1981 c.602 Â§1; 1983 c.537 Â§1; 2001 c.649 Â§1]

Â Â Â Â Â  275.040 Conveyance pursuant to ORS 275.030. The conveyance transferring the real estate sold pursuant to ORS 275.030 to the purchaser thereof shall contain the date of the order authorizing such sale and the page and journal where the order is entered. The conveyance shall be signed by the county judge or the chairperson of the board of county commissioners and acknowledged in the manner provided by law for acknowledgment of other conveyances of real estate. A conveyance so made conveys all the interest of the county in the property described therein. [Amended by 1983 c.537 Â§2]

Â Â Â Â Â  275.050 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  275.060 Authority to exchange lands offered for sale and not sold. (1) Except as otherwise provided by statute, the governing body of a county may exchange county land of any character, which has first been offered for sale but not sold for want of a satisfactory bid, for other lands of equal value to which the owner thereof can give clear title and which are free of all liens and encumbrances.

Â Â Â Â Â  (2) Exchanges may be effected between the county and an individual, partnership or corporation. Thirty days prior to the consummation of the exchange, notice of intention to exchange, setting forth the legal description of the property to be exchanged, together with the appraised value as recently determined by the governing body of the county and the legal description of the property to be acquired in exchange, shall be published for two successive weeks in a newspaper of general circulation in the county. At any time before an exchange is actually made, written objection thereto may be filed by any interested person and the governing body of the county shall consider any such objection, and at its discretion may conduct hearings thereon. If, after duly considering such objection, the governing body of the county still deems that the proposed exchange is for the best interests of the county, the governing body may proceed with the exchange and its determination in that respect shall be final.

Â Â Â Â Â  (3) Lands received by the county in exchange may be sold, leased or exchanged the same as might have been done with the lands originally exchanged. [Amended by 2005 c.243 Â§10]

Â Â Â Â Â  275.070
Sale
or donation to
United States
, state or government corporation; procedure. Any county governing body may grant an option to purchase, contract to sell and convey, or donate to the United States or State of Oregon or to any corporation the majority of whose capital stock is owned by the United States, any real property owned by the county including that acquired pursuant to tax foreclosure proceedings at such price and on such terms as the county governing body may deem to be for the best interests of the county. The resolution of the county governing body to grant an option to purchase, contract to sell, sell and convey, or donate as provided shall be entered by the governing body upon its journal and any option to purchase, contract to sell, sale and conveyance, or donation executed pursuant thereto shall be signed on behalf of the county by the county judge or the chairperson of the board of county commissioners and acknowledged in the manner prescribed by law. The county governing body may receive as partial or full consideration for any sale or conveyance under this section, other real property or stumpage at a value determined by inspection and appraisal made by the county governing body or by a board of three appraisers appointed by the governing body. [Amended by 1983 c.537 Â§3]

Â Â Â Â Â  275.080
Sale
of county lands for public water supply purposes; procedure; title to land and timber. (1) The governing body of a county may sell in the manner provided for sale of county land under ORS 275.120, 275.140 to 275.160 and 275.180 to 275.260, and convey to any person or corporation impounding and selling water to the public, any lands acquired by such county through foreclosure of tax liens or otherwise, when, in the discretion of the governing body of the county, the conveyance is necessary for the preservation or protection of any watershed from which water is being impounded and sold to the public by such person or corporation.

Â Â Â Â Â  (2) Legal title to timber on such lands shall remain in the county and such timber shall not be removed therefrom except with the express written consent of and under the direct supervision of the State Board of Forestry.

Â Â Â Â Â  (3) Should any such lands so conveyed cease to be used to preserve and protect the watershed for which it was conveyed, or if the person or corporation does not take water from the watershed for a period of one year, legal title to such land shall immediately revert to and revest in the county without the necessity of reentry. [Amended by 1981 c.602 Â§2; 2005 c.243 Â§11]

Â Â Â Â Â  275.088 Sale to certain county officers or employees of real property acquired by foreclosure of tax lien; disposition of real property or proceeds of sale of real property acquired by ineligible purchaser. (1) As used in this section:

Â Â Â Â Â  (a) ÂActual conflict of interestÂ has the meaning given that term under ORS 244.020.

Â Â Â Â Â  (b) ÂBona fide purchaserÂ means a purchaser of a fee simple interest in a single property who acquires the property in an armÂs-length transaction and for fair market value and adequate consideration.

Â Â Â Â Â  (c) ÂDiscretionary actionÂ means an action committed to the sound judgment and conscience of a county officer or a county employee, acting in the official capacity of the officer or employee.

Â Â Â Â Â  (d) ÂMinisterial actionÂ means an action requiring obedience to specific instructions or law and allowing little or no discretion in its implementation.

Â Â Â Â Â  (2) An elected or appointed county officer as described in ORS 204.005, a family member of the officer or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens.

Â Â Â Â Â  (3) A county employee not included under subsection (2) of this section, a family member of the county employee or an intermediary of either may not purchase from the county, directly or indirectly, real property obtained by foreclosure of delinquent tax liens if the county employee has an actual conflict of interest related to the real property. An actual conflict of interest may be created under this section by the discretionary action of a county employee related to the foreclosure, sale or transfer of the real property by the county, but is not created by the ministerial action of the county employee.

Â Â Â Â Â  (4) In addition to and not in lieu of a penalty or sanction that may apply under ORS chapter 244 or otherwise, if real property is purchased in violation of this section, the county officer or employee shall:

Â Â Â Â Â  (a) Transfer the real property to the county for the amount paid for the property less an amount for expenses incurred by the county; or

Â Â Â Â Â  (b) If the real property has been transferred by the county officer or employee to a bona fide purchaser, transfer to the county the amount received for the sale to a bona fide purchaser less the amount paid to obtain the property from the county. [2001 c.180 Â§2]

Â Â Â Â Â  275.090 Powers of county as to lands acquired on foreclosure of tax liens, or by exchange, devise or gift. The governing body of each county shall have the following powers and duties with respect to all lands acquired by the county by foreclosure of delinquent tax liens, or by exchange, devise or gift:

Â Â Â Â Â  (1) To protect such lands from fire, disease and insect pests, to cooperate with the United States of America, the State of Oregon, and with the agencies of both, with persons owning lands within such counties, and with other counties of the State of Oregon in the protection of such county-owned lands and to enter into all agreements necessary or convenient therefor.

Â Â Â Â Â  (2) To sell, exchange, and lease such lands or any portion of or interest in the same less than the whole fee.

Â Â Â Â Â  (3) To grant easements and rights of way over, through and across such lands.

Â Â Â Â Â  (4) To reforest cut-over or burned-over timberlands and to cooperate with the United States of America, the State of Oregon and the agencies of both, and with other counties of the State of Oregon, and with persons, firms and corporations owning timberlands within such county in such reforestation and to make all agreements necessary or convenient therefor.

Â Â Â Â Â  (5) To make all rules and regulations, not inconsistent with law, necessary or convenient for the protection, administration, operation, conveyance, leasing and acquisition of lands.

Â Â Â Â Â  (6) To employ such assistance as may be necessary to carry out the provisions of ORS 275.090 to 275.316 and to cooperate with other counties in this state in such employment. [Amended by 1969 c.595 Â§10; 2005 c.243 Â§12]

Â Â Â Â Â  275.100 [Repealed by 2005 c.243 Â§33]

Â Â Â Â Â  275.105 Acquisition by county of 90 percent of the lots in a plat for taxes and purchase of remaining lots; vacation of whole plat. If any county has bid in and acquired for taxes and has received a deed for not less than 90 percent of the number of the lots in any addition or subdivision or plat, and if it considers it wise so to do, the governing body of the county shall, by order duly made and entered, authorize the purchase of such remaining lots from the owners or may exchange for the lots other lots owned by such county. Upon acquiring title to all the lots in any addition or subdivision or plat, it may enter an order vacating the whole of such addition, subdivision or plat. If any remaining lots are purchased by the county pursuant to this section, the purchase price of the lots shall not be greater than the real market value of the lots, and if other lots are exchanged for the remaining lots, those lots shall be accepted in full payment of the purchase price of the lots for which they are exchanged. [Amended by 1981 c.804 Â§78; 1991 c.459 Â§372; 2005 c.243 Â§13]

Â Â Â Â Â  275.110 Order to sell certain county lands; exception. (1) When the governing body of a county considers it to be for the best interests of the county to sell any real property acquired in any manner by such county, or any interest therein less than the whole fee, it shall enter an order upon its records directing the sheriff to make sale thereof, and fix the minimum price for which each interest, parcel or group of parcels may be sold and the conditions and terms of sale. The order may be amended from time to time or revoked as the governing body deems proper.

Â Â Â Â Â  (2) Subsection (1) of this section and ORS 275.120 to 275.160 do not apply to the sale of any real property to any other public body or to the sale of any real property that is an industrial facility as defined by ORS 271.510. The sale of industrial facilities shall be made in the manner provided by ORS 271.510 to 271.540. [Amended by 1981 c.602 Â§3; 1983 c.494 Â§2; 1983 c.537 Â§4; 1983 c.740 Â§72; 1985 c.565 Â§43; 2005 c.243 Â§14]

Â Â Â Â Â  275.120 SheriffÂs notice of sale. (1) Upon receipt of a certified copy of the order referred to in ORS 275.110, the sheriff shall publish a notice of the sale of such property in a newspaper of general circulation, printed and published in the county where the land is situated, once each week for four consecutive weeks prior to such sale.

Â Â Â Â Â  (2) The notice shall state:

Â Â Â Â Â  (a) The time and place of sale;

Â Â Â Â Â  (b) The description of the property or interest therein to be sold;

Â Â Â Â Â  (c) If available from the tax roll, the real market value of the property or interest to be sold as evidenced by the last roll certified under ORS 311.105 on which the property was included;

Â Â Â Â Â  (d) The minimum price for the property or interest to be sold, as fixed by the governing body of the county, which may be lower than the tax roll value;

Â Â Â Â Â  (e) The date of the order directing the sale; and

Â Â Â Â Â  (f) Such other matters as the governing body of the county deems pertinent.

Â Â Â Â Â  (3) Proof of publication of the notice shall be made in the same manner as proof of publication of summons is made, and shall be filed by the sheriff with the county clerk of the county, and then recorded in the deed record of the county. [Amended by 1981 c.602 Â§4; 1989 c.223 Â§1; 1995 c.79 Â§93; 2005 c.243 Â§15]

Â Â Â Â Â  275.130 Claims of municipal corporations against the land to be filed prior to sale. Prior to the date set for the sale of property as indicated in the notice of sale required under ORS 275.120, a municipal corporation may file with the county clerk notice that the municipal corporation has a lien arising out of an assessment for local improvement against the property described in the notice. The notice shall identify each property described in the notice to which a lien for assessment for local improvement has attached and shall state the principal amount of the lien and the interest thereon to date. Upon receipt of the notice, the county clerk shall forward a copy of the notice to the county treasurer and to the county employee responsible for the management of county-owned real property acquired by the foreclosure of delinquent property taxes. A notice filed within the time and in the manner permitted under this section shall preserve the rights of a municipal corporation to a distribution under ORS 275.275 (3)(a)(A). [Amended by 1997 c.805 Â§3]

Â Â Â Â Â  275.140 Time and place of sale. All sales shall be made in the county in which the land is situated between the hours of 10 a.m. and 4 p.m., and may be adjourned from day to day for not to exceed 30 days by the sheriff, by public announcement made by the sheriff at the time and place designated in the notice of sale or at the time and place to which the sale may be adjourned. [Amended by 1971 c.120 Â§2]

Â Â Â Â Â  275.150 Certificate of sale. At the time of sale, the sheriff shall give to each purchaser a certificate containing a particular description of the property sold, the whole purchase price, the amount paid in cash and the dates upon which future payments will become due. [Amended by 1997 c.805 Â§4]

Â Â Â Â Â  275.160
Sale
return. Upon the close of such sale, the sheriff shall make due return to the governing body of the county of the proceedings of the sheriff pursuant to the commands of such order of sale. [Amended by 2005 c.243 Â§16]

Â Â Â Â Â  275.170 [Amended by 1991 c.249 Â§21; repealed by 1997 c.805 Â§7]

Â Â Â Â Â  275.180
Sale
to record owner or contract purchaser of property; conditions. (1) The governing body of a county may at any time, without the publication of any notice, sell and convey by deed to the record owner or the contract purchaser of record, any property acquired by the county for delinquent taxes for not less than the amount of taxes and interest accrued and charged against such property at the time of purchase by the county with interest thereon at the rate of six percent per annum from the date of such purchase.

Â Â Â Â Â  (2) All such sales of any such property to the record owner or the contract purchaser of record shall be subject to all liens or claims arising out of any assessment for a local improvement levied against such property, or any part thereof, by any municipal corporation and remaining unsatisfied, and also shall be subject to any title or equity of the municipal corporation predicated upon or growing out of any such lien or assessment. [Amended by 1973 c.843 Â§1; 1975 c.657 Â§1; 2005 c.243 Â§17]

Â Â Â Â Â  275.188 Definitions for ORS 275.110 to 275.250. (1) As used in ORS 275.110 to 275.250, Âpurchase agreementÂ means a purchase money mortgage, a purchase money trust deed, a land sale contract or any other written purchase agreement other than an earnest money agreement that requires payment of an earnest money deposit upon execution and payment of the outstanding balance in one additional payment.

Â Â Â Â Â  (2) As used in ORS 275.190, Âfor cash,Â when used to describe the terms of a sale of county property, includes a sale pursuant to an earnest money agreement that requires payment of an earnest money deposit upon execution and payment of the outstanding balance in one additional payment. [2005 c.243 Â§2]

Â Â Â Â Â  Note: 275.188 was added to and made a part of 275.110 to 275.250 by legislative action but was not added to any other series in ORS chapter 275. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  275.190 Cash or installment sale; rights and liabilities of installment purchaser. (1) Sales made under ORS 275.110 to 275.250 must be to the highest and best bidder:

Â Â Â Â Â  (a) For cash; or

Â Â Â Â Â  (b) For not less than 10 percent of the purchase price in cash with the remainder to be paid under a purchase agreement in equal installments over a term not exceeding 20 years from the date of sale and with deferred payments bearing interest from the date of sale at a rate set by the governing body of the county and payable annually.

Â Â Â Â Â  (2) In advertising for bids, the county shall state whether the sale will be made for cash or by purchase agreement. If by a purchase agreement that allows for deferred payments, the county shall also state the term and the rate of interest to which the county will agree.

Â Â Â Â Â  (3) The purchaser shall have the possession of, and the income from the premises so long as the purchaser is not in default in the performance of the purchase agreement with the county, but shall forfeit the purchaserÂs rights under the agreement and to all payments made pursuant thereto if the purchaser fails to pay the purchase price or any part of the purchase price, principal or interest, or to pay, before delinquency, the taxes thereafter levied against the premises, or commits or suffers any strip or waste of or on the premises, or violates any other reasonable provision of the purchase agreement that the governing body of the county may see fit to require. The purchaser shall have the privilege of prepayment without penalty. The provisions of this subsection must be incorporated in the purchase agreement. [Amended by 1969 c.208 Â§1; 1981 c.412 Â§3; 2005 c.243 Â§3]

Â Â Â Â Â  275.200
Sale
of land not sold by sheriff. (1) When the governing body of a county enters an order under ORS 275.110 directing the sheriff to sell real property acquired in any manner by the county, if all or a part of the land remains unsold after the time set for the sale in the sheriffÂs published notice or after adjournment of a sheriffÂs sale, the governing body of the county may sell the lands as provided in subsection (2) of this section.

Â Â Â Â Â  (2) After the sheriff has unsuccessfully attempted to sell real property of the county as provided in ORS 275.120 to 275.160, the governing body of the county may sell all or a part of the land, or an interest in the land less than the whole fee, at private sale without further notice but for not less than the largest amount bid for the land at the sheriffÂs sale, or, if no bid was made, at a price the governing body of the county deems reasonable, but at a price no less than 15 percent of the minimum bid set under ORS 275.110 for the sheriffÂs sale.

Â Â Â Â Â  (3) A sale under this section must be made in the manner provided by ORS 275.190 (1).

Â Â Â Â Â  (4) Nothing in this section prohibits the governing body of a county from entering an order at any time under ORS 275.110 directing the sheriff to sell real property of the county as provided in ORS 275.120 to 275.160. [Amended by 1981 c.602 Â§5; 1989 c.223 Â§2; 1989 c.688 Â§1; 2005 c.243 Â§4]

Â Â Â Â Â  275.210 Filing of purchase agreement; assignment. (1) A purchase agreement made pursuant to ORS 275.190 or 275.200 must be filed with the clerk, accountant or secretary, as the case may be, of the county in which the real property is situated.

Â Â Â Â Â  (2) An assignment of a purchase agreement, or of an interest in the purchase agreement or of an interest in the property described in the purchase agreement, is not valid unless it is in writing, subscribed by the holder of the purchase agreement and filed with the county clerk of the county in which the land is situated. [Amended by 1983 c.310 Â§15; 1991 c.67 Â§65; 2005 c.243 Â§5]

Â Â Â Â Â  275.220 Procedure upon default or breach under land sale contract. (1) In case of breach of condition or other default in performance of a land sale contract made pursuant to ORS 275.190 or 275.200, the governing body of a county may, by order made and entered in its records, declare the breach or default and cancel the land sale contract or enter into a new purchase agreement in writing. If the land sale contract is canceled and the holder is found within the county, a certified copy of the order shall be served as a summons is served by the sheriff upon the holder of the canceled land sale contract. If the land sale contract is canceled and the holder is not found within the county, a certified copy of the order shall be served by mailing it to the holder by registered mail or by certified mail with return receipt at the last-known address of the holder. Return of such service shall be made upon such copy of order.

Â Â Â Â Â  (2) Within 20 days after the service of the order of cancellation upon the holder, the holder of the canceled land sale contract may appeal from the order to the circuit court for the county in which the land is located. The circuit court shall try the appeal as an action not triable by right to a jury. If appeal is not taken or if it results, upon trial, in an affirmance of the order of cancellation, the order becomes absolute and the real property forfeited may be sold without notice.

Â Â Â Â Â  (3) In addition to the remedy for breach or default of a land sale contract under this section, a county may pursue any other remedy provided by law for breach or default of a land sale contract including, but not limited to, the remedy provided by ORS 93.905 to 93.940.

Â Â Â Â Â  (4) In case of breach of condition or other default in performance of a purchase agreement other than a land sale contract, a county may pursue any remedy provided by law for breach or default of a purchase agreement other than a land sale contract. [Amended by 1979 c.284 Â§128; 1991 c.67 Â§65; 1991 c.249 Â§22; 2005 c.243 Â§6]

Â Â Â Â Â  275.225
Sale
of county land by private sale; conditions; notice; terms. (1) Notwithstanding ORS 275.110 to 275.220, the governing body of a county may authorize the sale of county land by private sale as provided in this section if each parcel of county land to be sold:

Â Â Â Â Â  (a) Has a real market value of less than $15,000 on the assessment roll prepared for the county; and

Â Â Â Â Â  (b) Is unsuited for the construction or placement of a dwelling under applicable zoning ordinances and building codes.

Â Â Â Â Â  (2) The governing body of the county may publish a notice of the private sale of county land described in subsection (1) of this section in a newspaper of general circulation in the county. The notice must contain a description of the land and must indicate the real market value of the land.

Â Â Â Â Â  (3) Not earlier than 15 days after publication of the notice, an officer or employee of the county authorized by the governing body of the county to sell the land may sell all or a part of the land, at private sale without further notice, at a price the governing body of the county considers reasonable.

Â Â Â Â Â  (4) A sale under this section must be made in the manner provided by ORS 275.190 (1). [1989 c.305 Â§1; 1997 c.805 Â§1; 2005 c.243 Â§7; 2007 c.231 Â§1; 2007 c.435 Â§1]

Â Â Â Â Â  Note: 275.225 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  275.230 [1989 c.558 Â§1; repealed by 2005 c.243 Â§33]

Â Â Â Â Â  275.240 Taxation of county lands sold under purchase agreement. Land sold under a purchase agreement in accordance with ORS 275.190 (1) is subject to taxation to the same extent as other privately owned real property. When a purchase agreement is canceled, as provided in ORS 275.220, the real property must be removed from taxation and all taxes then unpaid must be canceled. [Amended by 2005 c.243 Â§8]

Â Â Â Â Â  275.250 Notice to county assessor of sale or resale. Upon any sale or resale as provided in ORS 275.110 to 275.220, the governing body of the county shall notify the county assessor thereof. [Amended by 2005 c.243 Â§18]

Â Â Â Â Â  275.260 Lands acquired by county on tax foreclosure exempt from taxes of other taxing districts. No claim shall ever be allowed against the county in favor of any municipal corporation, school district, road district or other taxing district for taxes levied on the property heretofore or hereafter acquired by any county by foreclosure of delinquent taxes or otherwise under ORS 275.090 to 275.220, but all taxes shall at the time of the acquisition of the property by such county thereby be canceled.

Â Â Â Â Â  275.270 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.275 Distribution of proceeds. (1)(a) The proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 must be applied:

Â Â Â Â Â  (A) First, to refund the county general fund for the full amount advanced by the county to pay the state tax upon all properties upon which the county has foreclosed liens for delinquent taxes;

Â Â Â Â Â  (B) Second, to the county general fund in an amount equal to the penalty and fee described in ORS 312.120 for each property upon which the county has foreclosed a lien for delinquent taxes; and

Â Â Â Â Â  (C) Third, to refund the county general fund for all the costs and expenses incurred by the county in the maintenance and supervision of such properties and in any suits by it to quiet its title to property sold. The proceeds applied as refunds under this subparagraph and subparagraph (A) of this paragraph shall not amount to more than the tax actually paid and the costs and expenses actually incurred by the county.

Â Â Â Â Â  (b) After the refunds authorized under paragraph (a) of this subsection are made, the county treasurer shall credit to the county general fund proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 from the sale of real property acquired by the county in a manner other than by foreclosure of delinquent tax liens or by exchange for land originally acquired by foreclosure of delinquent tax liens. The proceeds described in this paragraph include payments for the real property sold under a purchase agreement pursuant to ORS 275.190 or 275.200.

Â Â Â Â Â  (2) The proceeds arising under ORS 275.294:

Â Â Â Â Â  (a) Must be credited to the county general fund by the county treasurer, if received from a lease or conveyance granting rights to explore, prospect for or remove biogas that is produced by decomposition of solid waste at any land disposal site or former land disposal site owned by the county. As used in this paragraph, Âland disposal siteÂ has the meaning given that term in ORS 459.005.

Â Â Â Â Â  (b) Must be segregated from the portion of the proceeds described in paragraph (a) of this subsection and deposited in a separate account maintained by the county. Interest earned on the segregated portion of the proceeds must be credited to the account established under this paragraph.

Â Â Â Â Â  (c) May be used, in an amount that does not exceed 10 percent of the proceeds, to reimburse a taxing district within the county for costs and expenses necessarily incurred by the district in providing improved, additional or extraordinary services required on lands in the county as a result of exploration, drilling, mining, logging or other activities authorized under a lease or conveyance under ORS 275.294. As used in this paragraph, Âimproved, additional or extraordinary servicesÂ includes, but is not limited to, fire protection and road construction and maintenance.

Â Â Â Â Â  (d) May be used to reimburse the county for its actual costs and expenses incurred under this subsection and under ORS 275.294 for:

Â Â Â Â Â  (A) The maintenance and supervision of a lease or conveyance granting rights to explore, prospect for, mine or remove valuable minerals, oil or gas from the lands;

Â Â Â Â Â  (B) The maintenance and supervision of a lease or conveyance granting rights to conduct underground storage, as defined in ORS 520.005; and

Â Â Â Â Â  (C) Litigation resulting from a lease or conveyance described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (3)(a) After a portion of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and a portion of the proceeds arising under ORS 275.294 are applied as provided in subsections (1) and (2) of this section, the balance of the proceeds arising under ORS 275.090 to 275.290 and 275.296 to 275.310 and the balance of the proceeds arising under ORS 275.294, including the payments for land sold under contract pursuant to ORS 275.190 or 275.200, must be distributed by the county treasurer as follows:

Â Â Â Â Â  (A) First, to a municipal corporation that has filed a notice, in accordance with ORS 275.130, relating to a local improvement lien against the property from which the sale proceeds are derived. The amount of the distribution to each municipal corporation must be in the principal amount of the lien, plus the interest and any penalties that accrued to the date of sale of the property.

Â Â Â Â Â  (B) Second, to governmental units in accordance with the formula provided in ORS 311.390 for the distribution of tax collections. The amount distributed to governmental units must be the amount remaining after the distribution, if any, under subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) Notwithstanding ORS 294.080, as used in this subsection, Âbalance of the proceedsÂ includes all accumulated interest earned on the proceeds arising under ORS 275.294 that are segregated pursuant to subsection (2)(b) of this section, unless a court of competent jurisdiction rules otherwise.

Â Â Â Â Â  (4) Distribution of moneys under subsections (2) and (3) of this section must be made on or before June 30 in each year.

Â Â Â Â Â  (5) The county treasurer or auditor shall verify the costs and expenses to be reimbursed under subsection (2) of this section.

Â Â Â Â Â  (6) The county treasurer shall distribute reimbursements under subsection (2) of this section in accordance with an order of the governing body of the county. [1963 c.606 Â§5; 1969 c.595 Â§11; 1982 s.s.1 c.19 Â§1; 1983 c.537 Â§5; 1985 c.707 Â§1; 1989 c.833 Â§78; 1993 c.613 Â§1; 1997 c.805 Â§5; 2005 c.243 Â§9]

Â Â Â Â Â  275.280 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.285 [1963 c.606 Â§6; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  275.290
Sale
or lease of timber on county lands. (1) In any instrument of conveyance or agreement for conveyance of timber upon lands acquired by any county by foreclosure of delinquent tax liens or otherwise under ORS 275.090 to 275.220, the governing body of the county may provide such conditions and regulations of cutting and slash disposal as may be deemed to be for the best interests of the county, which conditions and regulations shall be in addition to the provisions of the state forest fire law.

Â Â Â Â Â  (2) Any purchaser of such timber may be required to give a bond or undertaking in favor of the county conditioned upon the compliance of the purchaser with all such conditions and regulations and with the provisions of the state forest fire laws, the bond to be in an amount not less than the full purchase price of the timber.

Â Â Â Â Â  (3) The instrument or agreement for conveyance may be made for a term of years, in which case all rights and interests thereby granted by the county shall revert to and revest in the county upon expiration of the term. [Amended by 2005 c.243 Â§19]

Â Â Â Â Â  275.294
Sale
or lease of right to prospect for and remove minerals or oil and gas from county lands. (1) Nothing contained in this chapter shall prohibit the governing body of a county, whenever it appears to the best interest of the county, from making or executing a lease or conveyance granting rights to explore or prospect for valuable minerals or oil and gas and for the mining and removal of the same from any lands acquired by such county through foreclosure of tax liens or otherwise.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, any lease or conveyance of minerals or oil and gas or interest in such lands shall be granted to the highest bidder, after an opportunity for competitive bidding is given by advertisement of the proposed sale or lease for not less than once a week for two successive weeks by publication in one or more newspapers having general circulation in the county, and under such terms, conditions and regulations as the governing body of the county provides under ORS 275.300.

Â Â Â Â Â  (3) The governing body of the county, as to any land which is owned by the county or whereon the mineral rights are reserved by the county, may execute leases and contracts, other than for gas or oil, upon a royalty basis without requiring bids for the mining of gold, silver, copper, lead, cinnabar and valuable minerals or mineral materials from such lands upon terms and conditions agreed upon by the governing body of the county and the lessee. [1955 c.150 Â§Â§1,2; 1959 c.603 Â§1; 1983 c.537 Â§6; 2005 c.243 Â§20]

Â Â Â Â Â  275.296 Validation of certain conveyances prior to August 3, 1955. All leases and conveyances granting the right to explore or prospect for minerals or oil and gas and for the mining and removal of the same on or from county-owned lands, executed and delivered by the governing body of a county prior to August 3, 1955, and which might be invalid only because the governing body of the county was not expressly authorized by statute to execute and deliver such leases or conveyances, hereby are validated and declared to be legal and enforceable. [1955 c.150 Â§3; 2005 c.243 Â§21]

Â Â Â Â Â  275.298
Sale
of minerals or mineral rights; preferential right of holder of interest less than fee. (1) In any sale hereafter made under ORS 275.110 to 275.250 of minerals or mineral rights heretofore reserved to a county where such minerals or mineral rights were acquired by a county by foreclosure of delinquent tax liens, the holder of an interest less than the fee in the same lands where the mineral rights are located shall have the right to purchase such minerals or mineral rights interest by depositing with the sheriff within 60 days from date of sale not less than the high amount bid for the minerals or mineral rights by a third person. If no sale was made at the offering, then such person shall have the right to purchase at whatever price the governing body of the county deems reasonable.

Â Â Â Â Â  (2) Unless the purchaser at any sale is the owner of some interest less than the fee, the execution of a deed shall be postponed for 60 days from the date of sale in order to give the party granted preferential right under subsection (1) of this section, or the assignee of the party, the right to exercise the preference in the manner set forth in subsection (1) of this section.

Â Â Â Â Â  (3) The provisions of this section shall not be applicable to the sale of mineral rights on or under any land suitable for the commercial production or development of timber. [1955 c.370 Â§Â§1,2,3; 2005 c.243 Â§22]

Â Â Â Â Â  275.300
Sale
of mineral or other interest in county lands less than fee; conditions and regulations; bond. In any conveyance or agreement for conveyance of any minerals, or other interest, less than the whole fee, in any lands acquired by any county by foreclosure of delinquent tax liens or otherwise under ORS 275.090 to 275.220, the governing body of the county may provide such conditions and regulations as may be deemed to be for the best interests of the county and may require of the purchaser a satisfactory bond or undertaking in the name of the county in an amount not less than the whole purchase price of such minerals or other interests in such lands, conditioned upon the compliance of the purchaser with such conditions and regulations. [Amended by 2005 c.243 Â§23]

Â Â Â Â Â  275.310 Partition of land in which county has acquired interest. Any county which has acquired or shall acquire an undivided interest in real property by foreclosure of delinquent tax liens, shall have the benefit of the statutes of this state providing for the partition of real property owned by tenants in common. Such county may become a purchaser at any sale of such real property upon partition.

Â Â Â Â Â  275.312 Conveyance by county of reserved or excepted mineral rights. Notwithstanding any other law, in any county where the surface rights to tax-foreclosed lands have been conveyed and the mineral rights on such lands have been reserved or excepted by the governing body of the county making such conveyance, upon written application of the owner of such surface rights, the governing body of the county, whenever it appears to the governing body of the county to be in the best interests of the county, may convey such reserved or excepted mineral rights to the owner of the surface rights in accordance with ORS 275.314 and 275.316. [1967 c.188 Â§2; 2005 c.243 Â§24]

Â Â Â Â Â  275.314 Contents of application; investigation and hearing. Each application presented to the governing body of the county under ORS 275.312 must be accompanied by evidence satisfactory to the governing body of the county showing that the applicant is the owner of the surface rights to the lands described in the application, and also by a cash deposit or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in an amount sufficient to reimburse the county for all costs of such transfer, including but not limited to the costs of investigation and legal work, which shall be paid by the applicant. The governing body of the county then shall cause an investigation to be made by qualified geologists or mining engineers in regard to the probable value of such mineral rights. If the governing body of the county finds that such rights are of little or doubtful value and that it would be in the best interests of the county to transfer such rights to the owner of the surface rights, the governing body of the county may make and enter an order declaring its intention to make such transfer and setting a time and place for hearing objections thereto. The time for the hearing shall be set not earlier than six weeks after the date of the order. [1967 c.188 Â§3; 1991 c.331 Â§52; 1997 c.631 Â§431; 2005 c.243 Â§25]

Â Â Â Â Â  275.316 Notice of hearing; findings; execution of conveyance. (1) The county clerk shall give notice of the time and place of the hearing scheduled under ORS 275.314 by publication in a newspaper of general circulation published in such county, once each week for four consecutive weeks prior to the hearing. The notice shall set forth the time and place of the hearing, the name of the applicant and a description of the lands in the proposed transfer. If no newspaper of general circulation is published in the county, notice may be given by the clerk by posting such notice in at least four public places in the county.

Â Â Â Â Â  (2) Upon such hearing, if the governing body of the county finds that such mineral rights are of little or doubtful value and that it would be in the best interests of the county to convey such rights to the record owner of the surface rights, it may fix a minimum value for such rights and enter an order accordingly. Thereupon the governing body of the county, after receiving payment of such value, may execute and deliver the necessary deeds of conveyance. [1967 c.188 Â§4; 2005 c.243 Â§26]

Â Â Â Â Â  275.318
Sale
or lease of land located in industrial use zone; Industrial Development Revolving Fund; use of proceeds of sale. (1) When the governing body of a county sells or leases real property acquired in any manner by the county, if that property is located in an area planned and zoned for industrial use under an acknowledged comprehensive plan of the county, the governing body may order all the moneys paid to the county under the terms of the sale be deposited with the county treasurer and credited to a special fund created by the governing body and designated the Industrial Development Revolving Fund of the county.

Â Â Â Â Â  (2) The county treasurer shall disburse the moneys in the Industrial Development Revolving Fund of the county only upon the written order of the county governing body and only for the purposes set forth in subsection (3) of this section.

Â Â Â Â Â  (3) Moneys in an Industrial Development Revolving Fund created under this section by a county governing body shall be expended only for the engineering, improvement, rehabilitation, construction, operation or maintenance, in whole or in part, including the preproject planning costs, of any development project authorized by ORS 271.510 to 271.540 and 280.500 that is located in the county and that could directly result in one of the following activities:

Â Â Â Â Â  (a) Manufacturing or other industrial production;

Â Â Â Â Â  (b) Agricultural development or food processing;

Â Â Â Â Â  (c) Aquacultural development or seafood processing;

Â Â Â Â Â  (d) Development or improved utilization of natural resources;

Â Â Â Â Â  (e) Convention facilities and trade centers;

Â Â Â Â Â  (f) Transportation or freight facilities; and

Â Â Â Â Â  (g) Other activities that represent new technology or types of economic enterprise the county governing body determines are needed to diversify the economic base of the county.

Â Â Â Â Â  (4) If moneys from the sale of county property located in an area planned and zoned for industrial use are not credited to the Industrial Development Revolving Fund of the county, those moneys shall be distributed as provided in ORS 275.275.

Â Â Â Â Â  (5) The governing body of a county may sell, lease or convey the real property described in this section, including any part thereof or interest therein, at public or private sale, with or without advertisement, and do all acts necessary to the accomplishment of the sale, lease or conveyance. [1983 c.494 Â§1]

Note: 275.318 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 275 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

COUNTY
FORESTS
AND PARKS

Â Â Â Â Â  275.320 Designation of county forests, parks and recreational areas. The governing body of a county may, by order, designate as county forests, public parks or recreational areas any real property heretofore or hereafter acquired by the county for delinquent taxes or otherwise. Where the park or recreational area is situated in whole or in part within the corporate limits of any city the county first shall obtain the consent or approval, by resolution or ordinance adopted by the city consenting or approving the creation of the public park or recreational area. [Amended by 2005 c.243 Â§27]

Â Â Â Â Â  275.330 Conveyance of county forests, parks or recreational areas; agreements to manage timber. (1) Upon the entry of an order by the governing body of a county setting aside the real property for county forest, public park or recreational area, the lands shall be set apart for such use. Thereafter such lands may not be alienated by the governing body of the county for any purpose unless authorized by a majority of the electors of the county in a regular or special election, except that:

Â Â Â Â Â  (a) In counties having 450,000 population or over according to the latest federal decennial census:

Â Â Â Â Â  (A) The lands may be sold and conveyed by the governing body of a county if it considers the sale to be in the best interests of the county; or

Â Â Â Â Â  (B) The lands may be conveyed without payment or compensation for park and recreational purposes to any public educational institution, park and recreation district, service district formed under ORS chapter 451 to provide and maintain park and recreational facilities or nonprofit corporation organized under the laws of the State of Oregon for as long as the lands so conveyed are used for such purposes. Any lands conveyed under this subparagraph shall automatically revert to the county if the lands are not used for such purposes or if the institution, district or corporation to which the lands are conveyed is dissolved. However, lands conveyed under this subparagraph to a nonprofit corporation which is organized for the purpose of promoting the preservation of park and recreational areas may be conveyed without restriction subject to prior approval of the governing body of the county. When lands are conveyed under this subparagraph, the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy against any of the lands.

Â Â Â Â Â  (b) The governing body of a county may convey the lands to the state, an incorporated city, a park and recreation district or the United States Government for public use. The conveyance may be made without the payment of compensation, and when so made the county shall be relieved from any obligation to account for the payment of any taxes, liens or assessments that may have been levied against the lands by any taxing agency, district or municipality authorized to levy taxes against any of the lands.

Â Â Â Â Â  (c) The governing body of a county may enter into agreements with the state or the
United States
for the management of the timber and other forest products on the designated county forestlands.

Â Â Â Â Â  (2) In addition to the methods described in subsection (1) of this section, lands that have been set aside for county forest, public park or recreational area may be alienated, sold or conveyed, in part or in whole, by the public body upon a finding that it is in the best interest of the public. Upon a determination that an alienation, sale or conveyance is in the public interest, the lands set aside may be sold at public or private sale, or other lands may be taken in exchange and set aside for park or recreational purposes. When a sale, an alienation or conveyance takes place, the proceeds shall be held for maintenance and improvement of existing park and recreation lands or future acquisition of lands to be set aside for park or recreational purposes.

Â Â Â Â Â  (3) Before making an order for an alienation, sale or conveyance of the property without approval at an election, or before entering into agreements for management of timber and other forest products under subsection (1)(c) of this section, the county governing body shall hold a hearing in the county at which objections to the proposed agreements or alienation, sale or conveyance may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks in a newspaper circulated generally within the county, and the notice shall describe particularly the property affected. [Amended by 1959 c.546 Â§1; 1981 c.482 Â§1; 1989 c.534 Â§1; 1993 c.432 Â§1; 2005 c.243 Â§28]

Â Â Â Â Â  275.335 Exchanging land within county forest; reserving rights of way. (1) Notwithstanding the provisions of ORS 275.330 or 275.340, the governing body of a county may provide for the exchange of land within a designated county forest for other land when in the judgment of the governing body of the county, supported as provided in subsection (3) of this section, such exchange is for equal value and is in the best interest of the county. Such exchanges shall be authorized under this section only when the land obtained by the county in exchange is immediately incorporated into the designated county forest.

Â Â Â Â Â  (2) Before making an order for exchange of property, the governing body of the county shall hold a hearing at which objections to the proposed exchange of real property may be heard. Notice of the hearing shall be given by publication weekly for two consecutive weeks, or two publications in all, in a newspaper circulated generally within the county, such notice to describe particularly the property affected. The date of hearing shall be not less than five days following the last date of publication of notice.

Â Â Â Â Â  (3) The exchange authorized in subsection (1) of this section shall be made by order of the governing body of the county and supported by reports of the value of the properties being exchanged submitted by:

Â Â Â Â Â  (a) The county assessor; and

Â Â Â Â Â  (b) The county forester or other qualified agent selected by the governing body.

Â Â Â Â Â  (4) The exchanges authorized in this section may include any timber on the land involved if the value of such timber is established as provided in subsection (3) of this section.

Â Â Â Â Â  (5) The governing body of the county shall reserve all rights of way in all lands exchanged as provided in subsection (1) of this section to permit proper administration and management of county lands and forests retained or received in exchange by the county. [1961 c.227 Â§2; 2005 c.243 Â§29]

Â Â Â Â Â  275.340
Sale
or lease of forest products, minerals or oil and gas from county forestland. Nothing contained in ORS 275.320 and 275.330 shall prohibit the county governing body from selling the timber and other forest products or from leasing the right to prospect for and remove minerals or oil and gas in the manner stated in ORS 275.294 from the designated county forestland when in the judgment of the county governing body the sale or lease is deemed for the best interests of the county. All sales of timber and other forest products in excess of the value of $5,000 shall be made only after an opportunity for competitive bidding is given by advertisement of the proposed sale for not less than once a week for two successive weeks by publication in one or more newspapers having general circulation in the county. Where more than one bid has been received, or in case of doubt as to which of a number of bids is the highest and most advantageous to the county, the decision of the county governing body shall be final and conclusive and shall not be subject to review by any court. Each bid shall be accompanied either by a certified check, or by a good and sufficient bond furnished by a surety company authorized to do business in the state, in favor of the county, in a sum to be determined by the county governing body. [Amended by 1955 c.119 Â§1; 1979 c.150 Â§1; 1979 c.393 Â§2]

Â Â Â Â Â  275.350 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.360 Recording orders of county. Certified copies of all orders of the governing bodies of the several counties made under ORS 275.320 to 275.340 affecting the title or status of real property shall be recorded in the deed records of the county in which such lands are located. [Amended by 1981 c.126 Â§4; 1983 c.740 Â§74; 2005 c.243 Â§30]

Â Â Â Â Â  275.370 Validation of conveyances prior to January 1, 1941. All deeds and conveyances of the governing bodies of the several counties executed and delivered prior to January 1, 1941, conveying real property theretofore set aside by the governing bodies of the several counties as public parks and recreational areas under ORS 275.320 hereby are validated and declared to be legal and of full force and effect, both in law and in equity. [Amended by 2005 c.243 Â§31]

Â Â Â Â Â  275.390 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.400 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.410 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.420 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.430 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.440 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  275.990 [Repealed by 1981 c.126 Â§6]

_______________



Chapter 276

TITLE 26

PUBLIC FACILITIES, CONTRACTING AND INSURANCE

Chapter     276.     Public Facilities

278.     Insurance for Public Bodies

279.     Public Contracting - Miscellaneous Provisions

279A.  Public Contracting - General Provisions

279B.  Public Contracting - Public Procurements

279C.  Public Contracting - Public Improvements and Related Contracts

280.     Financing of Local Public Projects and Improvements; City and County Economic Development

282.     Public Printing

283.     Interagency Services

_______________

Chapter 276  Public Facilities

2007 EDITION

PUBLIC FACILITIES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

276.001     Definitions

STATE
BUILDINGS
AND GROUNDS

(Generally)

276.002     Control of State Capitol; disposition of rentals

276.003     State Capitol Operating Account;
Oregon
State
Capitol Foundation Fund

276.004     Utilization of buildings and grounds other than State Capitol,
Supreme
Court
Building
and
State
Capitol
State Park

276.005     Capital Projects Fund; use; gifts, grants and donations; loaned moneys

276.007     Oregon Department of Administrative Services Operating Fund; use of excess amounts

276.009     Acquisition of state office buildings by installment payments or lease purchase

276.010     Definitions for ORS 276.028 to 276.062

276.013     Acquisition of office buildings

276.015     Investment of certain funds

276.021     State building police officers; appointment; duties; status

276.023     State Capitol police officers; status

(Capitol Area Planning)

276.028     Declaration of policy concerning capitol area and other areas

276.033     Duties of Oregon Department of Administrative Services; rules

276.035     Investigation and review of proposals relating to buildings and grounds

276.041     Cooperation with City of
Salem

(Lands and Facilities in Capitol Area)

276.046     Authority for department to acquire and improve land in capitol area

276.053
State
Capitol
State Park
; boundaries; administration

276.062     Disposition of buildings or improvements acquired for capitol area

276.070     Contract relating to building owned by Employment Department

(Lease Purchase)

276.071     Applicability of certain statutes to public improvements under lease purchase agreements

276.072     When written notice required for public improvement under lease purchase; public record

(Art Acquisition)

276.073     Definitions for ORS 276.073 to 276.090

276.075     Public policy of acquiring works of art for state buildings

276.080     One percent of moneys for construction or alteration of state buildings to be used for acquisition of art works; use in other state buildings

276.090     State agencies to determine art work acquisitions; title to art works in name of state; administrative expenses and maintenance

(Public Policy for State Buildings)

276.093     Definitions for ORS 276.093 to 276.098, 276.135, 276.431 and 276.435

276.094     Public policy for state buildings

276.095     Use of buildings by state and public

276.096     Consultation with certain officers and groups; cooperation with State Historic Preservation Officer

276.097     Public access to state offices

276.098     Standards for development of state buildings and grounds

EXECUTIVE RESIDENCE

276.102     Acceptance of donations for state executive residence

276.106     Use of
Oregon
products

ACQUISITION OF STATE OFFICE BUILDINGS WITH STATE TRUST FUNDS

276.110     Definitions for ORS 276.013, 276.015 and 276.110 to 276.137

276.112     Authority to repay certain loans and to manage
Salem
office buildings

276.118     Policy concerning location and manner of construction of buildings

276.120     Building and site as investment of investing fund; title or leasehold interest of investing fund

276.122     Assistance, grants, donations or gifts from
United States
and others; disposition

276.128     Fire and other insurance

276.135     Renting space to public agencies and private citizens

276.137     Title to buildings

TRANSFER OF VACANT FACILITIES TO OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

276.180     Transfer of certain buildings, grounds and facilities when vacated; operation; maintenance

SERVICES AND FACILITIES FOR STATE BUILDINGS

(Heat, Light, Power, Sewage, Fire Protection and Communications)

276.210     Definition for ORS 276.210 to 276.228

276.212     Department may establish and operate heat, light, communication and power systems

276.214     Acquiring land, buildings and structures; eminent domain procedure

276.216     Erecting and constructing buildings and structures

276.218     Acquiring machines and equipment; terms; pledging operating funds

276.220     Payment of cost of real and personal property

276.222     Contracting to purchase services and use facilities

276.224     Charges for providing heat, light, communication, power facilities; transfer from appropriations to revolving fund

276.226     Acceptance of federal funds; contracts with
United States
or its agencies

276.227     Statewide planning process; public review process for capital projects; advisory board; state property database; maintenance plans

276.228     Approval of claims

276.229     Four-year major construction budgets for state agencies; maintenance plans and budgets; application to certain agencies

(Water)

276.234     Providing water and water power for public buildings and institutions

276.236     Department may acquire land, water and water rights, watercourses, franchises and privileges

276.238     Purchase of land, water and water rights, watercourses, franchises and privileges

276.240     Eminent domain procedure; possession of property; rental value

276.242     Proceedings in name of state; pleadings; conveyances and contracts

276.244     Powers of department

(Miscellaneous)

276.246     Repair, replacement and reconstruction of buildings, appliances, fixtures and furniture damaged by fire

276.248     Water pipes and supply; entry to place and repair pipes; damages for use of land

276.250     Agreement with City of
Salem
for water and fire protection

276.252     Sewage system for state institutions and departments

276.265     Apprenticeship programs; state agency as training agent

(Financing Construction, Maintenance and Repair)

276.280     Definitions for ORS 276.285

276.285     Maintenance, preservation and development of state-owned property; dedicated accounts; rental program

ASSIGNMENT, LEASING AND RENTAL OF
STATE
BUILDINGS
AND OTHER OFFICE QUARTERS

276.385     Rentals for buildings other than State Capitol or Supreme Court Building

276.390     Approval of rent schedule by Emergency Board; appropriations to cover rental costs; rent schedule for State Capitol and
Supreme
Court
Building

276.410     Assignment of quarters to officers and state agencies

276.412     Payment of rent by state agencies

276.420     Office quarters defined; department may enter into leases and rental agreements on behalf of certain agencies

276.424     Joint leases

276.426     Location of leased office quarters of state agencies to be centralized

276.428     Approval and supervision of leases and rental agreements; ordering changes in location of offices of state agencies

276.429     Leases; lease option purchase; cost policy; report to legislative review agency

276.431     Rentals and leases for commercial, cultural, educational or recreational activities

276.435     Renting space in branch office buildings to public agencies and private citizens

276.440     Renting space to public agencies and private citizens; use for meetings

EMPLOYMENT
DEPARTMENT
OFFICE
BUILDING

276.575     Computation of rent schedules; collection of rents

276.580     Additional payment by occupants for maintenance and service charges

276.585     Assignment of excess space; rental and additional charges

SUPREME
COURT
BUILDING

276.587     Control through State Court Administrator; contract for operation

PARKING FACILITIES; CAR POOLS

276.591     Parking policy

276.592     Taxation of parking facilities used by private individuals

276.594     Management of grounds and parking structures or facilities in capitol area; exemptions and limitations; fees; rules

276.595     Operation of facilities under control of agencies other than department; rules

276.598     Car or van pools; rules

276.601     Base rate set by agencies; reductions and special fees; disposition of receipts

BUILDINGS AT STATE INSTITUTIONS; STATE BUILDING FUND

276.610
State
Building
Fund

276.612     Determining buildings to be constructed, altered, repaired, furnished and equipped

OPTIONS

276.625     Authority to acquire options; contingency; legislative review agency approval

COMMUNITY HOUSES

276.732     Community houses in cities; constructing; financing; use

276.734     Submission of issues to electors

276.736     Levy of tax; sale of bonds; construction and maintenance of houses

STATE AGENCY FACILITY ENERGY DESIGN

276.900     Policy

276.905     Definitions for ORS 276.900 to 276.915

276.915     Energy design requirements; rules; fees; waiver

PENALTIES

276.990     Penalties

GENERAL PROVISIONS

276.001 Definitions. As used in this chapter, unless the context requires otherwise:

(1) Department means the Oregon Department of Administrative Services.

(2) Director means the Director of the Oregon Department of Administrative Services. [1969 c.706 §2; 1993 c.500 §14]

STATE
BUILDINGS
AND GROUNDS

(Generally)

276.002 Control of State Capitol; disposition of rentals. (1) The Legislative Assembly, through the Legislative Administration Committee, shall exercise control over the use of the State Capitol.

(2) The committee has exclusive power to assign and reassign quarters in the State Capitol for such periods and under such terms, including rental rates, as the committee considers appropriate.

(3) All rentals for quarters and for parking shall be credited to the State Capitol Operating Account.

(4) The committee has exclusive power to assign and reassign parking spaces in the garage of the State Capitol, in the area immediately north of the State Capitol but south of and separated from Court Street by a traffic island, painted markings or other traffic control devices and in the area immediately south of the State Capitol but north of and separated from State Street by a traffic island, painted markings or other traffic control devices. The committee has exclusive power to prescribe parking regulations in the garage and the other areas described in this subsection and may prescribe fines or other penalties for violating those regulations. The committee shall give notice of any parking prohibitions or restrictions by posting appropriate signs in plain view. The Department of State Police shall enforce the regulations described in this subsection. All citations issued for violating the parking regulations described in this subsection shall conform to the requirements of ORS 810.425. Notwithstanding other provisions of this subsection, the Oregon Department of Administrative Services is responsible for collecting parking fees under ORS 292.065.

(5) The committee may enter into contracts or agreements the committee considers necessary to:

(a) Renovate and repair the State Capitol;

(b) Renovate, repair or replace State Capitol fixtures and facilities;

(c) Make artistic or aesthetic improvements to the State Capitol and adjacent areas;

(d) Conduct or sponsor special events; and

(e) Conduct or sponsor projects intended to preserve or promote the historical integrity of the State Capitol and adjacent areas. [1967 c.419 §55; 1969 c.620 §15; 1977 c.116 §1; 1981 c.132 §2; 1993 c.500 §59; 1997 c.817 §2; 1999 c.285 §1; 2001 c.118 §2; 2007 c.175 §1]

276.003 State Capitol Operating Account;
Oregon
State
Capitol Foundation Fund. (1) There is created in the General Fund of the State Treasury a State Capitol Operating Account. Moneys credited to the account are appropriated continuously to the Legislative Administration Committee to pay the expenses of operating, maintaining, protecting and insuring the State Capitol and to reimburse the State Parks and Recreation Department for a share of the expenses of ground maintenance, utilities and other necessary expenses.

(2) There is established the Oregon State Capitol Foundation Fund in the State Capitol Operating Account of the General Fund established under subsection (1) of this section. All moneys received by the Legislative Administration Committee allocated to the Oregon State Capitol Foundation shall be credited to the Oregon State Capitol Foundation Fund. All moneys credited to the Oregon State Capitol Foundation Fund are continuously appropriated to the foundation for the purposes of ORS 173.500.

(3) The Legislative Administration Committee may on behalf of the State of Oregon solicit and accept gifts, grants and donations from public and private sources for the purposes set out in ORS 276.002. Such gifts, grants and donations shall be deposited by the committee in separate, appropriate trust accounts until such time as required to meet the obligations for which the gifts, grants or donations were intended. When so required, the committee shall deposit the amounts in the Oregon State Capitol Foundation Fund, subject to any limitations imposed by the donors.

(4) A gift or donation to the Legislative Administration Committee or to the Oregon State Capitol Foundation is a gift or donation to the State of
Oregon
. [1977 c.116 §5; 1981 c.132 §3; 1997 c.817 §3; 2001 c.118 §3; 2007 c.892 §1]

Note: 276.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.004 Utilization of buildings and grounds other than State Capitol,
Supreme
Court
Building
and
State
Capitol
State Park
. (1) Notwithstanding any other provision of law, and except for the
Supreme
Court
Building
, the State Capitol and the grounds included within the
State
Capitol
State Park
under ORS 276.053, the Oregon Department of Administrative Services shall manage and control the utilization of:

(a) Buildings and properties in the capitol area, including those acquired under ORS 276.046;

(b) Office buildings as defined in ORS 276.110;

(c) Vacated state institution buildings and facilities as described in ORS 276.180;

(d) The state office building and parking structure in
Portland
;

(e) The state office building and parking structure in
Eugene
;

(f) Properties being acquired through lease-purchase option or installment purchase agreement under ORS 276.429; and

(g) Parking facilities as described in ORS 276.594.

(2) Except as otherwise provided in this section, the Oregon Department of Administrative Services shall assign and reassign quarters in buildings owned by this state and specified in this section, for such periods and under such terms as the department considers appropriate. [1967 c.419 §56; 1969 c.706 §8; 1973 c.772 §8; 1974 c.71 §3; 1977 c.116 §2; 1977 c.598 §1; 1981 c.491 §1; 1993 c.500 §15; 2007 c.892 §2]

276.005 Capital Projects Fund; use; gifts, grants and donations; loaned moneys. (1) The Oregon Department of Administrative Services through funds appropriated therefor, from balances in the Capital Projects Fund, or as otherwise provided by law, may enter into all contracts or agreements deemed necessary to:

(a) Purchase, construct, improve, repair, equip and furnish office buildings as defined in ORS 276.110;

(b) Purchase, construct, improve and repair utility and service facilities;

(c) Execute such other buildings, grounds and public works projects for state government as may be necessary to accomplish the purposes of this chapter; and

(d) Acquire land by purchase, gift, exchange, lease, condemnation or otherwise for the purposes of paragraphs (a), (b) and (c) of this subsection and to improve sites therefor.

(2) There is established in the State Treasury a Capital Projects Fund, separate and distinct from the General Fund. The moneys in the Capital Projects Fund may be invested as provided in ORS 293.701 to 293.820. Interest earnings on the fund assets shall be credited to the fund. All moneys credited to the fund by law are appropriated continuously to the department for the purposes set out in subsection (1) of this section.

(3) The Oregon Department of Administrative Services on behalf of the State of
Oregon
may accept gifts, grants and donations from public and private sources for the purposes set out in subsection (1) of this section. Such gifts, grants and donations shall be deposited by the department in appropriate separate trust accounts until such time as required to meet the obligations for which the gift, grant or donation was intended. When so required, the department shall deposit such amounts in the Capital Projects Fund, subject to any limitations imposed by the donor.

(4) Moneys loaned by an investing fund under ORS 276.013, 276.015 and 276.110 to 276.137 shall be deposited in the Capital Projects Fund and are appropriated continuously for the purposes set out in subsection (1) of this section. [1969 c.706 §§3,4,5; 1977 c.598 §2; 1981 c.106 §4; 1989 c.756 §14]

276.007
Oregon
Department of Administrative Services Operating Fund; use of excess amounts. (1) Moneys credited to the Oregon Department of Administrative Services Operating Fund by law are appropriated continuously to the Oregon Department of Administrative Services and may be used to:

(a) Repay investing funds for moneys loaned under ORS 276.013, 276.015 and 276.110 to 276.137, and the interest thereon; and

(b) Pay all the expenses associated with operating, maintaining, repairing, equipping and furnishing the buildings and facilities described in ORS 276.004.

(2) For any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for depreciation reserves for space in buildings, parking facilities and mall houses specified in ORS 276.004 and any net profit from mall houses shall be transferred from the Oregon Department of Administrative Services Operating Fund to the Capital Projects Fund for any of the purposes enumerated in ORS 276.005 (1).

(3) Except as provided in subsection (2) of this section, and except an amount as determined by the department for operating capital for the management of such office space, for any biennium any moneys collected by the department pursuant to ORS 276.385 and 276.412 as rental payments for space in buildings specified in ORS 276.004 that exceed the amounts required by law to be paid out of such moneys with respect to that biennium, shall be used to adjust rental rates in the current or subsequent biennia. [1969 c.706 §12; 1977 c.116 §3; 1977 c.598 §3; 1981 c.106 §2; 1983 c.599 §7; 1993 c.500 §16]

276.008 [1973 c.568 §2; repealed by 2005 c.217 §30]

276.009 Acquisition of state office buildings by installment payments or lease purchase. (1) The Oregon Department of Administrative Services may enter into an agreement or agreements with financial institutions to fund or otherwise acquire state office buildings and parking facilities by installment purchase or lease purchase contracts as provided in ORS 276.429. Any moneys so obtained shall be deposited in the Capital Projects Fund. Such acquired facilities may be located in the Capitol Mall area or in communities throughout the state.

(2) In addition to and not in lieu of any other moneys made available by law, there is established as the maximum amount to be expended for the purposes authorized in subsection (1) of this section and ORS 276.005 (1) the following amounts for the following purposes:

(a)
Eugene
Regional
Center

Construction.................................. $1

(b)
Medford
Regional
Center

Construction.................................. $1

(c)
Eugene
State
Police Facility

Construction.................................. $1

(d)
Mall
Office
Building
II................. $1

(3) Subsection (2) of this section does not limit, affect or apply to any expenditures by the department for interest payments while the facilities are under construction, bond counsel and underwriters fees, legal fees, escrow or trustee fees, lessor fees or repayment reserves as may be required by the financial institutions. [1983 c.667 §2]

Note: 276.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.010 Definitions for ORS 276.028 to 276.062. As used in ORS 276.028 to 276.062:

(1) Capitol area means the capitol group of buildings and the grounds owned by the state adjacent to the buildings, and includes any new buildings that may be constructed on the grounds as an addition to the capitol group of buildings.

(2) Capitol group of buildings means the state buildings in
Salem
in and about the Capitol Mall, other than the State Capitol and the grounds included within the
State
Capitol
State Park
under ORS 276.053.

(3) Capitol Mall means the area beginning at the northwest corner of State Street and 12th Street in the City of Salem, Marion County, Oregon; then continuing along 12th Street in a northerly direction to Court Street; then continuing along Court Street in a westerly direction to Capitol Street; then continuing along Capitol Street in a northerly direction to D Street; then continuing along D Street in a westerly direction to Winter Street; then continuing along Winter Street in a southerly direction to Court Street; then continuing along Court Street in a westerly direction to Cottage Street; then continuing along Cottage Street in a southerly direction to State Street; then continuing along State Street in an easterly direction to the point of beginning.

(4) State agency has the meaning given that term in ORS 358.635. [Amended by 1969 c.706 §16; 2003 c.796 §2; 2005 c.217 §10; 2007 c.892 §3]

276.012 [Amended by 1967 c.419 §58; repealed by 1969 c.199 §59]

276.013 Acquisition of office buildings. When the Director of the Oregon Department of Administrative Services determines that an office building as defined in ORS 276.110 would be the best means to further the public policy of this state as declared in ORS 276.426, or otherwise to accomplish the purposes of ORS 276.005 (1), the Oregon Department of Administrative Services may request the State Treasurer and investing agency, as defined in ORS 276.110, to loan funds to acquire the buildings necessary to carry out that policy. [1969 c.706 §38; 1973 c.129 §1; 1977 c.598 §4]

Note: 276.013, 276.015 and 276.021 were made a part of ORS chapter 276 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

276.014 [Amended by 1969 c.198 §79; repealed by 1969 c.199 §59]

276.015 Investment of certain funds. For the purposes of ORS 276.002 to 276.007 and 276.010 to 276.137, the State Treasurer, with the approval of the investing agency, as defined in ORS 276.110, may invest not to exceed seven percent of the moneys in any appropriate fund included in the investment funds, as defined in ORS 293.701, on such terms and conditions as the State Treasurer, the investing agency and the Oregon Department of Administrative Services determine. [1969 c.706 §39; 1977 c.598 §5]

Note: See note under 276.013.

276.016 [Repealed by 1969 c.199 §59]

276.017 [1969 c.706 §41; repealed by 1977 c.598 §35]

276.018 [Repealed by 1969 c.199 §59]

276.020 [Repealed by 1969 c.199 §59]

276.021 State building police officers; appointment; duties; status. The Director of the Oregon Department of Administrative Services, subject to any applicable provisions of the State Personnel Relations Law, shall appoint and supervise state building police officers, who shall protect the buildings and property in the capitol area that are within the jurisdiction of the Oregon Department of Administrative Services and enforce traffic and parking rules established by the department in areas subject to its jurisdiction and, in performing such duties, shall have the same authority as other peace officers as defined in ORS 133.005. [1974 c.28 §2; 1977 c.116 §6; 1993 c.500 §17]

Note: See note under 276.013.

276.022 [Repealed by 1969 c.199 §59]

276.023 State Capitol police officers; status. If the Legislative Administration Committee appoints police officers to protect the State Capitol, when performing their duties, the officers shall have the same authority as other peace officers as defined in ORS 133.005. [1977 c.116 §7; 1981 c.132 §4]

Note: 276.023 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.024 [Amended by 1967 c.583 §6; 1969 c.199 §19; renumbered 276.565]

276.025 [1967 c.583 §§3,4; 1969 c.199 §20; 1969 c.706 §19; renumbered 276.567]

276.026 [Amended by 1967 c.583 §7; repealed by 1977 c.598 §35]

276.027 [1959 c.312 §1; repealed by 1977 c.116 §8]

(Capitol Area Planning)

276.028 Declaration of policy concerning capitol area and other areas. A special relationship exists between the City of Salem, Oregons capitol, and state government. State lands and buildings and the functions of state government have a significant impact on the City of
Salem
. It is declared to be the purpose and policy of the State of Oregon to establish and effectuate a long-range plan of development of the capitol area in the City of Salem and the areas immediately surrounding state buildings situated outside the capitol area within the boundaries of the City of Salem and to coordinate the acquisition and disposition of real property and the construction of buildings by the state, the laying out of streets and the landscaping of grounds in the areas. The purpose of the long-range plan is to enhance and preserve the beauty and dignity of the areas and permanently to secure the areas from commercial and industrial encroachment. [Amended by 1971 c.639 §1; 1987 c.253 §1; 1999 c.748 §1; 2005 c.217 §11]

276.030 [Amended by 1973 c.129 §2; 1973 c.792 §8; 1983 c.546 §6; 1997 c.632 §4; 2003 c.53 §1; repealed by 2005 c.217 §30]

276.031 [2003 c.796 §21; repealed by 2005 c.217 §30]

276.032 [Repealed by 2003 c.796 §28]

276.033 Duties of
Oregon
Department of Administrative Services; rules. The Oregon Department of Administrative Services shall:

(1) Review on a continuing basis, in cooperation with other affected state agencies, studies and analyses of the building needs of state agencies located within the metropolitan area of the City of
Salem
.

(2) Establish and maintain a master plan for the development of the capitol group of buildings situated within the Capitol Mall.

(3) Maintain a coordination plan for state-owned real properties identified in ORS 276.028 that describes the relationship between the properties and between the properties and the City of
Salem
, including the effect of development of one or more of the properties or of the city on other properties or on the city.

(4)(a) Cooperate and consult with local governmental agencies that have jurisdiction within the areas described by ORS 276.028 for the purpose of coordinating the development of state buildings and grounds in those areas with community planning and development programs in those areas.

(b) If the department establishes, adopts or implements a plan of development in an area that is located within the boundaries of the City of
Salem
, recommend to the governing body of
Salem
any legislation necessary to effectuate the plan.

(5) Coordinate with the governing body and the planning commission of the City of
Salem
and with the state on development plans by the state for the capitol area. To carry out the coordination, the department shall adopt rules establishing a public review process for plans and projects in the areas described in ORS 276.028. The rules adopted under this subsection shall address:

(a) Utilizing the Capital Projects Advisory Board established under ORS 276.227 for project review;

(b) Including one member from the City of
Salem
s community development department and one member from the City of
Salem
s public works department as members of the board;

(c) Providing opportunity for public comment; and

(d) Establishing a special design review process for projects on the Capitol Mall.

(6) Comply with all applicable local planning and land use laws and regulations. [2003 c.796 §22; 2005 c.217 §12]

276.034 [Amended by 1971 c.639 §2; 1987 c.253 §2; 1999 c.748 §2; repealed by 2003 c.796 §28]

276.035 Investigation and review of proposals relating to buildings and grounds. The Oregon Department of Administrative Services shall:

(1) Investigate the advisability of additions to, reductions of or other changes in buildings and grounds in the areas described in ORS 276.028; and

(2) Investigate, review and make recommendations on all proposals of state agencies to add to, reduce or otherwise change a building and grounds in the areas described in ORS 276.028. [2003 c.796 §23; 2005 c.217 §13]

276.036 [Amended by 1971 c.639 §3; 1973 c.129 §8; 1977 c.719 §4; 1999 c.748 §3; repealed by 2003 c.796 §28]

276.037 [1973 c.129 §7; 2003 c.796 §§3,4; repealed by 2005 c.217 §30]

276.038 [Amended by 1971 c.639 §4; repealed by 2003 c.796 §28]

276.039 [2003 c.796 §24; repealed by 2005 c.217 §30]

276.040 [Amended by 1971 c.639 §5; 1973 c.129 §4; 2003 c.14 §138; repealed by 2003 c.796 §28]

276.041 Cooperation with City of
Salem
. (1) As the Oregon Department of Administrative Services develops a master plan under ORS 276.033, the department shall inform the governing body and the planning commission of the City of
Salem
of the plan.

(2) The department shall make all possible efforts to obtain the cooperation of officers and commissions of the City of
Salem
for the purpose of establishing the zoning of that part of the city contiguous to the capitol area that will effectuate the purpose of the State of
Oregon
to maintain its administrative buildings in a continuous and parklike area. [2003 c.796 §25; 2005 c.217 §14]

276.042 [Amended by 1969 c.314 §17; 1973 c.129 §9; 1987 c.879 §11; repealed by 2003 c.796 §28]

276.043 [1971 c.6 §2; 2003 c.796 §§5,6; repealed by 2005 c.217 §30]

276.044 [Amended by 1969 c.706 §21; repealed by 1975 c.605 §33]

276.045 [2003 c.796 §26; repealed by 2005 c.217 §30]

(Lands and Facilities in Capitol Area)

276.046 Authority for department to acquire and improve land in capitol area. (1) The Oregon Department of Administrative Services may obtain title in the name of the State of
Oregon
by purchase, agreement, donation or exercise of the power of eminent domain, for development as a part of the capitol area to all land lying within the Capitol Mall.

(2) From time to time, when offered at proper prices and from funds available through appropriations for such purpose or through the Emergency Board, the department may purchase or acquire by agreement or donation, for development as a part of the capitol area, land lying within the Capitol Mall.

(3) The department may improve and develop the land acquired in a manner to accomplish the purpose and intent of ORS 276.028. [Amended by 1957 c.377 §1; 2005 c.217 §15]

276.047 [1953 c.608 §§1,4; repealed by 1955 c.54 §1]

276.048 [Repealed by 1969 c.199 §59]

276.049 [1953 c.510 §1; repealed by 1969 c.199 §59]

276.050 [1953 c.510 §2; 1967 c.419 §25; repealed by 1969 c.199 §59]

276.051 [Repealed by 1977 c.598 §35]

276.052 [1967 c.565 §7; repealed by 1977 c.598 §35]

276.053
State
Capitol
State Park
; boundaries; administration. (1) The
State
Capitol
State Park
is created, consisting of:

(a) The grounds immediately surrounding the State Capitol bordered by State Street on the south, Court Street on the north, Cottage Street on the west and Waverly Street on the east; and

(b) The grounds surrounding the Department of Transportation Building, the Public Service Building, the Bureau of Labor and Industries Building and the State Library, bordered by Court Street on the south, Center Street on the north, Winter Street on the west and Capitol Street on the east.

(2) Except as provided in ORS 276.002 (4) and subsection (3) of this section, the State Parks and Recreation Department shall manage and control the utilization of the
State
Capitol
State Park
.

(3) The Oregon Department of Administrative Services shall manage and control the utilization of the underground parking structures located beneath the area described in subsection (1)(b) of this section and all aboveground structures that provide access to the underground parking structures.

(4) The Oregon Department of Administrative Services shall construct one or more permanent lavatories on the grounds of the
State
Capitol
State Park
. Upon completion of construction, the State Parks and Recreation Department shall maintain and control the utilization of the lavatories. [2007 c.892 §5]

Note: 276.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.060 [1953 c.67 §1; 1957 c.377 §2; repealed by 1969 c.706 §70]

276.062 Disposition of buildings or improvements acquired for capitol area. The Oregon Department of Administrative Services may sell, wreck or dispose of the buildings and improvements that exist, at the time of acquisition, on property acquired by the state for future expansion of the capitol area. [1953 c.67 §2; 1967 c.419 §59; 1969 c.199 §21; 1969 c.706 §26; 1977 c.598 §6]

276.064 [1953 c.67 §3; 1957 c.349 §2; 1969 c.199 §22; 1969 c.706 §27; repealed by 1977 c.598 §35]

276.066 [1953 c.67 §4; 1965 c.112 §1; 1969 c.199 §23; repealed by 1969 c.706 §70]

276.070 Contract relating to building owned by Employment Department. The Employment Department and the Oregon Department of Administrative Services may contract for the operation, maintenance and insuring by the Oregon Department of Administrative Services of any office building located in the capitol area, as defined in ORS 276.010, that is owned wholly or in part by the Employment Department. [1969 c.706 §42]

(Lease Purchase)

276.071 Applicability of certain statutes to public improvements under lease purchase agreements. ORS 276.073 to 276.090, 279A.005 to 279A.030, 279A.050 to 279A.075, 279A.100, 279A.105, 279A.110, 279A.120, 279A.125, 653.268 and 653.269 and ORS chapter 279C, except ORS 279C.600 to 279C.625 apply to all public improvements that are being constructed, reconstructed or renovated for use by a state agency under a lease-purchase agreement or under any other agreement whereby ultimate state ownership is contemplated or expected. [1993 c.476 §2; 2003 c.794 §225]

Note: 276.071 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.072 When written notice required for public improvement under lease purchase; public record. (1) No state agency shall influence or affect the design of any construction, reconstruction or renovation of a public improvement that the agency intends to lease-purchase without first giving written notice to the Oregon Department of Administrative Services of its intent to occupy or otherwise use the public improvement.

(2) Notice given to the department under subsection (1) of this section is a part of the public record of the state agency and the department. [1993 c.476 §1]

Note: 276.072 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Art Acquisition)

276.073 Definitions for ORS 276.073 to 276.090. As used in ORS 276.073 to 276.090, unless the context requires otherwise:

(1) Construction or alteration does not include:

(a) Any construction, physical plant rehabilitation, improvement or remodeling project which has an estimated cost of less than $100,000.

(b) Indirect construction or alteration costs such as inspection fees, professional services, interest under construction, advertising, furnishings, soil testing, construction permits and legal fees.

(c) Remodeling or renovation projects in which more than 75 percent of the project cost represents improvements to mechanical systems.

(2) Contracting agency means any state agency authorized by law to enter into public contracts.

(3) State building does not include the following:

(a) Any correctional facility.

(b) Motor pools, heating plants, parking lots, maintenance sheds, highways, bridges, sewers, fishponds, fishways, service facilities at state parks and highway rest areas and similar nonarchitectural structures or improvements. [1977 c.848 §2; 1989 c.978 §1; 1995 c.732 §1]

Note: 276.073 to 276.090 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.075 Public policy of acquiring works of art for state buildings. The Legislative Assembly recognizes the responsibility of the state to foster culture and the arts and its interest in the development of artists and craftsmen. Further, the Legislative Assembly recognizes that the visual arts contribute to and provide experiences which are conducive to the enrichment and betterment of the social and physical environment. Art has enabled people of all societies better to understand their community and individual lives. Therefore, the Legislative Assembly declares it to be the public policy of this state to expend a portion of expenditures for capital purposes for the acquisition of works of art to be displayed in state buildings. [1975 c.472 §1]

Note: See note under 276.073.

276.080 One percent of moneys for construction or alteration of state buildings to be used for acquisition of art works; use in other state buildings. (1) All appropriations for the construction or alteration of any state building shall be considered to contain an appropriation of one percent of the amount thereof for the acquisition of works of art which may be an integral part of the building, attached thereto or capable of display in other state buildings.

(2) When it would not be appropriate to place works of art in a given structure, the funds authorized in subsection (1) of this section shall be expended to acquire works of art for placement in other buildings under the control of the contracting agency. [1975 c.472 §2; 1977 c.848 §3]

Note: See note under 276.073.

276.090 State agencies to determine art work acquisitions; title to art works in name of state; administrative expenses and maintenance. (1) The Arts Program of the Economic and Community Development Department and the Oregon Department of Administrative Services, if the construction project is located within the area described in ORS 276.028, and the Arts Program of the Economic and Community Development Department, the Oregon Department of Administrative Services and the contracting agency if the project is located outside the area described in ORS 276.028, in consultation with the architect for the particular building shall determine the amount available for each state building and shall commission by contract or shall purchase suitable works of art for each building. The agencies designated by this section are solely responsible for selection, review of design, execution, placement and acceptance of works of art acquired pursuant to ORS 276.073 to 276.090. The designated agencies, to the extent reasonable, shall consult with appropriate local citizens groups and the occupants of the affected state building in determining the selection of the works of art.

(2) Of the amount determined to be available for a state building under subsection (1) of this section, a portion may be assessed by the Arts Program of the Economic and Community Development Department and used to reimburse the program for costs incurred under ORS 276.073 to 276.090 as administrative expenses or as expenses for maintaining the works of art acquired. No more than 10 percent of the amount available for a state building may be assessed under this subsection.

(3) Title to works of art acquired pursuant to ORS 276.073 to 276.090 vests with the contracting agency in the name of the state. The agencies designated by this section may lend works of art between public buildings whenever in their judgment the loan will be to the benefit of the citizens of this state. However, the works of art shall be returned to the contracting agency at its request. [1975 c.472 §3; 1977 c.848 §4; 1993 c.209 §19; 2003 c.796 §§7,8; 2005 c.217 §16]

Note: See note under 276.073.

(Public Policy for State Buildings)

276.093 Definitions for ORS 276.093 to 276.098, 276.135, 276.431 and 276.435. As used in ORS 276.093 to 276.098, 276.135, 276.431 and 276.435:

(1) Commercial activities includes, but is not limited to, restaurants, food stores, craft stores, dry goods stores and display facilities.

(2) Cultural activities includes, but is not limited to, film, dramatic, dance and musical presentations, fine arts exhibits, studios and public meeting places, whether or not used by persons, firms or organizations intending to make a profit.

(3) Director means the Director of the Oregon Department of Administrative Services.

(4) Educational activities includes, but is not limited to, libraries, schools, child care facilities, laboratories and lecture and demonstration facilities.

(5) Historical, architectural or cultural significance includes, but is not limited to, buildings listed or eligible to be listed on the National Register of Historic Places under section 101 of the National Historic Preservation Act of October 15, 1966 (16 U.S.C. 470a).

(6) Recreational activities includes, but is not limited to, gymnasiums and related facilities.

(7) State building means all state buildings under the control of the Oregon Department of Administrative Services.

(8) Unit of local government means any city or county, or other political subdivision of the state. [1977 c.599 §1; 1993 c.500 §19; 1995 c.278 §31]

Note: 276.093 to 276.098 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.094 Public policy for state buildings. The Legislative Assembly recognizes the responsibility of the state to promote more efficient use of the states construction resources, to foster the preservation of buildings of historical, architectural or cultural significance and to enhance the social and economic environment within and surrounding state buildings. State buildings are to reflect the highest standards of the environmental design arts and are to contribute to the citizens image of accessibility and responsiveness of government. [1977 c.599 §2]

Note: See note under 276.093.

276.095 Use of buildings by state and public. With respect to operating, maintaining, altering and otherwise managing or acquiring space to meet the office needs of state government and to accomplish the purposes of ORS 276.094, the Director of the Oregon Department of Administrative Services may:

(1) Acquire or lease and utilize space in suitable buildings of historical, architectural or cultural significance, unless use of such space would not prove feasible and prudent compared with available alternatives, taking into consideration the purposes of ORS 276.093 to 276.098, 276.135, 276.431 and 276.435;

(2) Provide and maintain space, facilities and activities to the extent practicable that encourage public access to and stimulate public pedestrian traffic around, into and through state buildings, permitting cooperative improvements to and uses of the area between the building and the street, thereby complementing and supplementing commercial, cultural, educational and recreational resources in the neighborhood of state buildings;

(3) Encourage the location of compatible commercial, cultural, educational and recreational facilities and activities within or near state buildings; and

(4) Encourage multipurpose public use of state buildings for the benefit of children and community activities, including commercial, cultural, educational and recreational use of such buildings, providing such use would not be disruptive to state government. [1977 c.599 §3; 1999 c.387 §1]

Note: See note under 276.093.

276.096 Consultation with certain officers and groups; cooperation with State Historic Preservation Officer. (1) In carrying out the duties of the Director of the Oregon Department of Administrative Services under ORS 276.095, the director shall consult with the designated State Historic Preservation Officer, the Oregon Historical Society, the Arts Program of the Economic and Community Development Department, local landmark commissions and historic societies and the chief executive officers of those units of local government in each area served by existing or proposed state offices and shall solicit the comments of other community leaders and members of the general public that the director considers appropriate.

(2) Whenever the director undertakes a review of state building needs within a geographical area, the director shall request the cooperation of the state historic preservation officer to identify an existing building within the geographical areas that is of historical, architectural or cultural significance and that is suitable, whether or not in need of repair, alteration or addition, for acquisition or purchase to meet the building needs of state government. [1977 c.599 §4; 1993 c.209 §20; 2001 c.104 §85; 2003 c.796 §§9,10; 2005 c.217 §17]

Note: See note under 276.093.

276.097 Public access to state offices. The Director of the Oregon Department of Administrative Services, where practicable, shall give priority in the assignment of ground floor space not leased under the terms of ORS 276.431 to state activities requiring regular contact with members of the public. To the extent ground floor space is not available, the director shall provide space with maximum ease of access to building entrances. [1977 c.599 §5]

Note: See note under 276.093.

276.098 Standards for development of state buildings and grounds. The Oregon Department of Administrative Services shall:

(1) Adopt standards for the development of state buildings and grounds, including but not limited to landscaping requirements, setback requirements, lot coverage limitations, building height and bulk limitations, and requirements for the protection of the community environment;

(2) Develop a template for area plans for use by state agencies that own real property; and

(3) Require state agencies to develop area plans and periodically update the plans. [2005 c.217 §9]

Note: See note under 276.093.

EXECUTIVE RESIDENCE

276.102 Acceptance of donations for state executive residence. (1) The Executive Residence Account is established separate and distinct from the General Fund. Interest earned on moneys in the account shall be credited to the account. Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for the purpose of acquiring or constructing, remodeling, decorating, landscaping, furnishing, equipping and maintaining a state executive residence.

(2) The department, on behalf of the State of
Oregon
, may accept gifts, grants or donations from public or private sources, including gifts of real or personal property, for the purpose specified in subsection (1) of this section. The department shall deposit moneys received under this section in the account established in subsection (1) of this section. [1967 c.615 §1; 1987 c.702 §1; 2003 c.796 §§11,12; 2005 c.217 §§18,19]

276.104 [1967 c.615 §2; 1969 c.314 §18; repealed by 1993 c.742 §44]

276.106 Use of
Oregon
products. To the degree practicable, the Oregon Department of Administrative Services shall use or ensure the use of
Oregon
products in constructing, remodeling, equipping, furnishing and decorating the state executive residence. [1967 c.615 §3; 1987 c.702 §2; 2003 c.796 §§13,14; 2005 c.217 §§20,21]

276.108 [1967 c.615 §4; 1977 c.598 §29; 1987 c.702 §3; repealed by 1993 c.742 §44]

ACQUISITION OF STATE OFFICE BUILDINGS WITH STATE TRUST FUNDS

276.110 Definitions for ORS 276.013, 276.015 and 276.110 to 276.137. As used in ORS 276.013, 276.015 and 276.110 to 276.137, unless the context requires otherwise:

(1) Cost of acquisition includes the costs of sites, plans, specifications, architects fees, interest on investments of the investing funds and all other costs related to the erection and equipping of office buildings or to the purchase, alteration, repair and equipping of buildings for office purposes.

(2) Investing agency means the board, commission, department or other agency whose funds are defined as investment funds in ORS 293.701.

(3) Investing funds means those funds enumerated in ORS 293.701 (2), when invested pursuant to ORS 276.013, 276.015 and 276.110 to 276.137.

(4) Office building means any building in the State of Oregon acquired under ORS 276.013, 276.015 and 276.110 to 276.137, by appropriation therefor, or as otherwise provided by law, to provide centralized office quarters for state agencies and may include parking, storage, motor pool and service facilities.

(5) State Treasurer means the State Treasurer in the capacity of investment officer for the Oregon Investment Council. [1957 c.727 §1; 1959 c.157 §5; 1967 c.335 §27; 1969 c.199 §24; 1969 c.706 §29; 1977 c.598 §7]

276.112 Authority to repay certain loans and to manage
Salem
office buildings. The Oregon Department of Administrative Services may:

(1) Use moneys in the Oregon Department of Administrative Services Operating Fund to repay loans made from investing funds to acquire buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969.

(2) Alter, repair and equip buildings acquired for office buildings under ORS 276.013, 276.015 and 276.110 to 276.137 before July 1, 1969. [1957 c.727 §2; 1967 c.419 §26; 1969 c.199 §25; 1969 c.706 §30]

276.113 [1959 c.427 §13; repealed by 1969 c.706 §70]

276.114 [1957 c.727 §5; 1961 c.508 §8; 1967 c.335 §28; 1969 c.199 §26; repealed by 1969 c.706 §70]

276.116 [1957 c.727 §14; 1969 c.199 §27; repealed by 1969 c.706 §70]

276.118 Policy concerning location and manner of construction of buildings. It is declared to be public policy that any building acquired or erected pursuant to ORS 276.005 shall be located and constructed in such a manner that it shall constitute a maximum value investment with emphasis on:

(1) Structural function and utility of the building.

(2) Access by the public.

(3) Resale value of the building.

(4) Compliance with the public policy of the state as declared in ORS 276.426. [1957 c.727 §13; 1977 c.598 §8]

276.120 Building and site as investment of investing fund; title or leasehold interest of investing fund. Each office building and the site, including leasehold interests therefor, shall represent an investment of the investing funds; and title or leasehold interest shall be vested in the investing funds to the extent that the same is used to pay the cost of acquisition of that office building and site or to the extent of any unrefunded or unpaid balance thereof. The Oregon Department of Administrative Services shall issue the investing agency appropriate evidence of this fact. [1957 c.727 §6; 1975 c.104 §1]

276.122 Assistance, grants, donations or gifts from
United States
and others; disposition. For any of the purposes of ORS 276.005 and 276.426, the Oregon Department of Administrative Services may:

(1) Accept financial assistance and grants, either in the form of land, leasehold interests, money or labor, from the United States, State of Oregon, or any of its agencies subject to the conditions imposed thereon, regardless of any conflicting state law and may accept any grant or donation of land, leasehold interest, money or other valuable property made by others. Unless enjoined by the terms of the grant or donation, the department may convert the same into money and all moneys so obtained shall be credited to the State Capital Construction Account; and

(2) Enter into agreements and joint ventures with the
United States
, other political subdivisions or other state agencies to accomplish these purposes. [1957 c.727 §3; 1969 c.706 §33; 1977 c.598 §9]

276.124 [1957 c.727 §9; repealed by 1969 c.706 §70]

276.126 [1957 c.727 §10; repealed by 1969 c.706 §70]

276.128 Fire and other insurance. The Director of the Oregon Department of Administrative Services, as an operating cost, shall insure the office buildings against fire and other hazards in such sums as required to protect the value of buildings. Such insurance shall be provided under the provisions of ORS chapter 278. [1957 c.727 §11; 1977 c.720 §1; 1985 c.731 §26]

276.130 [1957 c.727 §4; 1967 c.419 §60; 1969 c.199 §28; 1969 c.706 §35; repealed by 1977 c.598 §35]

276.132 [1957 c.727 §8; 1967 c.454 §94; 1969 c.199 §29; repealed by 1969 c.706 §70]

276.134 [1957 c.727 §12; repealed by 1977 c.598 §35; amended by 1977 c.599 §6 (see 276.135)]

276.135 Renting space to public agencies and private citizens. Space in any such buildings not needed or available to state agencies may be rented in order of priority first to other public agencies then to private citizens to enhance the social and economic environment of the surrounding area. Receipts from rentals to other than state agencies shall be disposed of in the manner set forth for rentals to state agencies. [See 276.134]

276.136 [1957 c.727 §14; 1969 c.199 §30; repealed by 1969 c.706 §70]

276.137 Title to buildings. On repayment of all moneys loaned by investing funds to acquire a building under ORS 276.013, 276.015 and 276.110 to 276.137, title to such building shall vest automatically in the Oregon Department of Administrative Services in the name of the State of
Oregon
. [1969 c.706 §32; 1975 c.104 §2; 1977 c.598 §11]

276.138 [1957 c.727 §15; repealed by 1969 c.706 §70]

276.142 [1959 c.427 §1; 1967 c.335 §29; 1969 c.706 §44; repealed by 1977 c.598 §35]

276.144 [1959 c.427 §2; 1961 c.650 §1; subsection (2) enacted as 1961 c.650 §2; 1967 c.419 §27; 1969 c.706 §45; repealed by 1977 c.598 §35]

276.146 [1959 c.427 §3; repealed by 1969 c.706 §70]

276.148 [1959 c.427 §4; repealed by 1969 c.706 §70]

276.150 [1959 c.427 §5; 1961 c.508 §9; 1961 c.650 §3; 1965 c.598 §6; 1967 c.335 §30; repealed by 1969 c.706 §70]

276.152 [1959 c.427 §6; repealed by 1977 c.598 §35]

276.154 [1959 c.427 §10; repealed by 1969 c.706 §70]

276.156 [1959 c.427 §7; 1965 c.598 §7; 1967 c.419 §61; 1969 c.706 §50; repealed by 1977 c.598 §35]

276.157 [1969 c.453 §3; repealed by 1977 c.598 §35]

276.158 [1959 c.427 §8; repealed by 1969 c.706 §70]

276.159 [1969 c.706 §47; 1975 c.104 §3; repealed by 1977 c.598 §35]

276.160 [1959 c.427 §9; repealed by 1969 c.706 §70]

276.162 [1959 c.427 §11; 1965 c.459 §3; 1969 c.706 §53; repealed by 1977 c.598 §35; amended by 1977 c.599 §7 (see 276.435)]

276.164 [1967 c.450 §§2,3; 1969 c.706 §54; repealed by 1977 c.598 §35]

276.166 [1967 c.565 §6; repealed by 1977 c.598 §35]

276.175 [1969 c.706 §24; repealed by 1977 c.598 §35]

TRANSFER OF VACANT FACILITIES TO OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES

276.180 Transfer of certain buildings, grounds and facilities when vacated; operation; maintenance. When vacated and no longer required for institution uses, all or any portion of the buildings, grounds and facilities presently operated and controlled by the Department of Human Services, Department of Corrections or the State Board of Education, are transferred to the Oregon Department of Administrative Services when so ordered by the Oregon Department of Administrative Services. Title shall vest automatically in the Oregon Department of Administrative Services in the name of the State of
Oregon
and the department shall operate and maintain all facilities described in this section. [1973 c.772 §6; 1974 c.71 §1; 1975 c.104 §4; 1987 c.320 §152; 1993 c.500 §20; 2001 c.900 §50]

276.185 [1969 c.199 §10; 1981 c.106 §12; repealed by 1997 c.249 §83]

276.190 [1959 c.595 §4; repealed by 1977 c.598 §35]

SERVICES AND FACILITIES FOR STATE BUILDINGS

(Heat, Light, Power, Sewage, Fire Protection and Communications)

276.210 Definition for ORS 276.210 to 276.228. When used in ORS 276.210 to 276.228, unless the context requires otherwise, public buildings and grounds means the works, buildings and grounds owned by, and situated in, this state and governed, managed or administered by the Oregon Department of Administrative Services and the other state buildings owned by the state and used by any of the departments of the state. [Amended by 1969 c.199 §31]

276.212 Department may establish and operate heat, light, communication and power systems. (1) The Oregon Department of Administrative Services may, as it deems necessary, suitable or expedient, acquire, design, erect, complete, maintain and operate:

(a) Steam heating systems, power systems, machines, engines and equipment, with necessary transmission poles and lines, pipes or conduits for the purpose of generating and furnishing steam heat, electric energy, current, light, heat and power for the public buildings and grounds.

(b) Systems for the purpose of transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested.

(2) The department may do all things necessary for:

(a) The delivery of steam heat, electrical current, energy, light, heat and power to the public buildings and grounds.

(b) The transmitting and receiving of messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested. [Amended by 1969 c.199 §32]

276.214 Acquiring land, buildings and structures; eminent domain procedure. (1) The Oregon Department of Administrative Services may acquire by purchase, condemnation or otherwise:

(a) The land, buildings and structures deemed necessary, suitable or expedient for carrying out the provisions of ORS 276.212.

(b) The easements or rights of way, within or outside of any city or town, necessary for the construction, operation, maintenance or repair of underground conduits, pipes, transmission poles and wires.

(2) The Oregon Department of Administrative Services shall have the power of eminent domain for the purpose of acquiring any property necessary for carrying out the provisions of ORS 276.212. The action or proceeding shall be brought in the name of the State of
Oregon
in the circuit court of the proper county in this state. The procedure shall be that provided by law for the condemnation of real property or other property for the use of the public by the state or a subdivision of the state. The Oregon Department of Administrative Services may take immediate possession of the property, or the use of the property, required by the state for the purposes of ORS 276.212 by depositing with the clerk of the court the sum of money that the court, on five days notice to the adverse party, deems adequate to secure the owner of the property sought to be taken.

276.216 Erecting and constructing buildings and structures. The Oregon Department of Administrative Services may erect and construct the buildings and structures deemed necessary, suitable or expedient for carrying out the provisions of ORS 276.212 upon lands now owned by the state or lands acquired by the department.

276.218 Acquiring machines and equipment; terms; pledging operating funds. (1) The Oregon Department of Administrative Services may acquire by purchase, lease or otherwise, the machines, engines, boilers, pipes, steam fittings, electrical equipment, appliances, transmission poles, lines, wire and other equipment necessary in carrying out the provisions of ORS 276.212, for cash, on contract, conditional bill of sale, lease purchase or installment purchase. The department may contract to pay, as rental or otherwise, on the amortization plan, the principal and interest of the purchase price of such personal property.

(2) The rate of interest on the principal of the purchase cost and the terms and conditions for repayment shall be as determined by the department. The department may pledge, on behalf of the State of
Oregon
, for the retirement of such indebtedness, such reasonable sums from operating appropriations or service charges as is required for:

(a) The purchase or securing of steam heat, electrical current or energy from private persons or corporations for light, heat and power for any such public buildings.

(b) Transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of any or all business of the state or in which the state is interested.

(3) The department may make installment payments on such contracts on such purchase price. Such obligations shall not be deemed a general indebtedness of the state, but shall be payable out of appropriations made or provided for the operation and maintenance of such public buildings. In the case of telecommunications systems and all related equipment, repayment may be from service charges paid by agencies for the operation of the systems. [Amended by 1969 c.199 §33; 1983 c.424 §2]

276.220 Payment of cost of real and personal property. The Oregon Department of Administrative Services may, for the purpose of paying in whole or in part the cost of any real or personal property acquired or contracted to be purchased or otherwise acquired under the provisions of ORS 276.210 to 276.228, use from any sum appropriated by law for the maintenance, operation and capital outlays of any of the public buildings and grounds or departments, such amount thereof, or equivalent amount, as is reasonably required or would otherwise be paid for the purchase of, or payment for, steam heat, electrical current or energy supplied by any person or corporation to any such state buildings for heat, light or power, and for the purpose of transmitting and receiving messages by radio, telephone, telegraph or other device or system in the transaction of business of the state or in which the state is interested. [Amended by 1969 c.199 §34]

276.222 Contracting to purchase services and use facilities. The Oregon Department of Administrative Services may:

(1) Contract with any person for the furnishing of heat, light, power, telephone, telegraph or radio, or either or all thereof, for any of the purposes mentioned in ORS 276.210 to 276.228.

(2) Enter into any necessary contract or agreement with any person for the exclusive use, joint use or common use of any facilities, structures or equipment needful, convenient or necessary to enable the state to carry out any of the provisions of ORS 276.210 to 276.228.

276.224 Charges for providing heat, light, communication, power facilities; transfer from appropriations to revolving fund. In addition to any other lawful method of paying the costs and expenses incurred under the provisions of ORS 276.210 to 276.228, the Oregon Department of Administrative Services may at its discretion estimate the cost to each and every state building or department affected by the cost and expense of any construction, contract, maintenance and operation made under ORS 276.210 to 276.228 and direct the State Treasurer to transfer from any appropriate or corresponding appropriation theretofore or hereafter made for such state buildings or departments, the amount thus determined by the department to a revolving fund hereby created. All obligations incurred under ORS 276.210 to 276.228 shall be paid from such revolving fund. [Amended by 1969 c.199 §35; 2005 c.755 §8]

276.226 Acceptance of federal funds; contracts with
United States
or its agencies. The Oregon Department of Administrative Services may:

(1) Accept on behalf of the State of
Oregon
from the
United States
or any of its agencies such funds as may be made available to this state for any of the purposes contemplated by ORS 276.210 to 276.228.

(2) Enter into such contracts and agreements with the
United States
or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

276.227 Statewide planning process; public review process for capital projects; advisory board; state property database; maintenance plans. (1) The State of
Oregon
recognizes that providing and operating state government facilities is a significant capital investment in public infrastructure. Accordingly, it is the policy of the State of
Oregon
to plan, finance, acquire, construct, manage and maintain state government facilities in a manner that maximizes and protects this investment.

(2) The Oregon Department of Administrative Services shall establish a statewide planning process that evaluates the needs of the states facilities, provides comparative information on the condition of the states facilities, establishes guidelines and standards for acquiring, managing and maintaining state facilities and provides financing and budgeting strategies to allocate resources to facilities needs.

(3)(a) The Director of the Oregon Department of Administrative Services shall establish a public review process for the proposed capital projects of all state agencies. To assist in this review, the director shall establish a Capital Projects Advisory Board consisting of seven members. Five members shall be public members knowledgeable about construction, facilities management and maintenance issues. Two members may be state employees. The director shall appoint the chairperson of the board.

(b) The director, in consultation with the board, may request that agencies submit updated long-range facility plans and funding strategies that reflect changes in technology and priorities. The director may ask the board to report on and make recommendations related to long-range plans, the condition of facilities, maintenance schedules, funding strategies and options for new facilities. The director may seek recommendations from the board regarding the needs of existing facilities, funding strategies and long-term facility goals.

(c) The review process may be applicable to capital projects meeting the definition of major construction/acquisition in the Governors budget and to significant leases.

(d) For each state agency proposing a capital project, the review process may include an examination of the following:

(A) The effectiveness of asset protection, including maintenance, repair and other activities;

(B) The effectiveness of space utilization, including an inventory of existing occupied and unoccupied building space;

(C) The advisability of lease, purchase or other funding strategies;

(D) The condition of existing occupied and unoccupied building space;

(E) Appropriate technology;

(F) The agencys mission and long-range facilities plans; and

(G) For new facilities, expansions and additions, the ability of the agency to maintain and operate all of the agencys facilities in a cost-effective manner.

(e) The review process shall ensure that capital project decisions are approached in a cost-effective manner after considering all reasonable alternatives.

(f) With assistance from the board, the department shall provide recommendations and information to the Governor and the Legislative Assembly on the construction, leasing and facilities management issues of state government.

(4) The department shall establish and maintain a central database of information on state-owned property of all state agencies, including land, buildings, infrastructure, improvements and leases. This database shall include an inventory of state-owned facilities as well as descriptive and technical information.

(5) State agencies shall establish and implement long-range maintenance and management plans for facilities for which this state is responsible to ensure that facilities are maintained in good repair and that the useful lives of facilities are maximized. For each new facility, a maintenance and management plan appropriate to the use and useful life of the facility shall be developed and implemented.

(6) The department may engage in cooperative projects with local government.

(7) The provisions of this section shall not apply to institutions of higher education as described in ORS 352.002, the Oregon Health and
Science
University
or a community college as defined in ORS 341.005. [1993 c.724 §17; 1997 c.571 §1]

Note: 276.227 was added to and made a part of ORS chapter 276 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

276.228 Approval of claims. All claims, bills and demands incurred in carrying out the provisions of ORS 276.210 to 276.228 shall be presented to the Oregon Department of Administrative Services for its approval and, on approval, shall be audited and paid as other claims and demands against the state.

276.229 Four-year major construction budgets for state agencies; maintenance plans and budgets; application to certain agencies. (1) State agencies shall develop four-year major construction budgets. Projects included in these budgets may be accelerated or deferred upon approval of the Emergency Board.

(2) State agencies shall include the biennial costs associated with maintenance, major repairs or building alterations in their regular budget presentation to the Legislative Assembly. Agencies shall include in their budget presentations short-term and long-term plans to reduce or eliminate any existing backlog of deferred maintenance.

(3) The provisions of this section shall not apply to an institution of higher education as described in ORS 352.002, the Oregon Health and
Science
University
, or a community college as defined in ORS 341.005. [1997 c.571 §3]

276.230 [Repealed by 1953 c.259 §4]

(Water)

276.232 [Amended by 1953 c.259 §1; repealed by 2005 c.22 §198]

276.234 Providing water and water power for public buildings and institutions. (1) The Oregon Department of Administrative Services shall provide for the supplying of the public buildings and grounds with water and water power sufficient for the present and future use of the facilities serviced. The department shall have full power to carry into effect the provisions of this section.

(2) As used in this section, public buildings and grounds means the public buildings and grounds and works that are, from time to time, created by law and come within the jurisdiction of the department and the other state buildings now or hereafter located at or near the seat of government. [Amended by 1953 c.259 §2; 1969 c.199 §36]

276.236 Department may acquire land, water and water rights, watercourses, franchises and privileges. The Oregon Department of Administrative Services may purchase, contract for, and lease, in the name of the state, real property, water, water rights and watercourses, franchises and privileges. Whenever the department deems it necessary or proper, it may appropriate and condemn real property, water, water rights and watercourses, franchises and privileges, including the right to take and condemn real property, water, water rights and watercourses, franchises and privileges, appropriated for or devoted to a public use before February 27, 1901, by any person or corporation under and by virtue of the laws of this state or the Territory of Oregon.

276.238 Purchase of land, water and water rights, watercourses, franchises and privileges. When the owner fixes a price for land, water, watercourses and water rights, franchises and privileges that is, in the opinion of the Oregon Department of Administrative Services, reasonable, the department may purchase the property at the price fixed without further delay.

276.240 Eminent domain procedure; possession of property; rental value. (1) In any condemnation proceedings under ORS 276.234 to 276.244, the practice, pleadings, forms and modes of procedure shall conform as near as may be applicable to the practice, pleading, forms and procedure prescribed for the appropriation of real property by private corporations in ORS chapter 35.

(2) When it appears that the Oregon Department of Administrative Services has offered the defendant, before commencing the action, an amount equal to or greater than that assessed by the jury, the state shall recover its costs and disbursements from the defendant.

(3) If condemnation proceedings are commenced, the department may, at the date of the commencement of the proceedings, take immediate possession of the real property, water and water rights, and watercourses and privileges mentioned in ORS 276.236, or of so much of any or either thereof as may be necessary for the uses of the state, and continue in the possession and have and enjoy the use thereof during the pendency of the condemnation proceedings and until the final determination of the condemnation proceeding, including an appeal to the Court of Appeals if appeal is taken. The reasonable rental value for such time shall be assessed by the jury, if the case is tried before a jury, otherwise by the court. The defendant owner shall have judgment for such reasonable rental value, regardless of whether the condemnation proceedings are finally decided for or against the department. Such reasonable rental value shall be included in the general damages allowed by the court or jury. [Amended by 1979 c.562 §11]

276.242 Proceedings in name of state; pleadings; conveyances and contracts. All actions and proceedings shall be brought in the name of the state, and the pleadings shall be signed by the Director of the Oregon Department of Administrative Services. All conveyances of lands, or water and water rights, franchises and privileges, shall be made directly to the state, and all leases and contracts shall be made by the Oregon Department of Administrative Services in the name of and for the use and benefit of the state. [Amended by 1969 c.199 §37; 1979 c.284 §129]

276.244 Powers of department. The Oregon Department of Administrative Services may:

(1) Go upon lands or premises in the manner provided by ORS 35.220 to make surveys and to make estimates of cost.

(2) From time to time, purchase, lease, contract for or condemn any property, land, water or water rights, franchises and privileges.

(3) Construct canals, flumes, ditches and pipelines for conveying waters and reservoirs for the storage of waters.

(4) Repair, improve and enlarge any plants, property or property rights, ditches, flumes and pipelines which may be acquired or constructed under the authority conferred by ORS 276.234 to 276.244.

(5) Use such measures and employ such persons as, in the opinion of the department, may be proper and suitable to carry out the provisions of ORS 276.234 to 276.244. [Amended by 2003 c.477 §14]

(Miscellaneous)

276.246 Repair, replacement and reconstruction of buildings, appliances, fixtures and furniture damaged by fire. In case of the loss of or damage to any public building of this state or any state institution, educational or otherwise, by fire, or in case of the loss or damage by fire to the apparatus, fixtures, appliances or furniture of any such building, the Oregon Department of Administrative Services may, upon the application of the proper authority or authorities in charge of the building, apparatus, fixtures, appliances or furniture, showing the nature, character and amount of the loss, authorize the immediate reconstruction, rebuilding, repairing or replacing of the buildings, apparatus, fixtures, appliances or furniture. The Secretary of State shall audit and allow all claims therefor, not exceeding in the aggregate an amount specified by the department, in the same manner as other claims against the state are audited and allowed and shall issue certificates of indebtedness therefor. Such certificates shall bear legal interest from date until paid. In no case shall the expenditure of a larger sum be authorized, permitted or made than the actual loss or damage sustained, as shown by the certificate of a competent person or persons appointed by the department to appraise the amount of the damage. [Amended by 1953 c.259 §3]

276.248 Water pipes and supply; entry to place and repair pipes; damages for use of land. (1) The directors or other lawful managers of any public institution of the state may:

(a) Enter upon the lands through which they desire to conduct their pipes for the purpose of providing water supplies and lay the pipes underground.

(b) Enter at all times upon such lands for the purpose of keeping the water line in repair and do all things to that end.

(2) If damages are claimed for the use of such lands and the parties cannot agree as to the amount of compensation to be paid, they may proceed in the manner provided by law for railroad companies to procure right of way.

276.250 Agreement with City of
Salem
for water and fire protection. The Oregon Department of Administrative Services may enter into an agreement with the City of
Salem
for the furnishing of water and fire protection services to all state buildings in the vicinity of
Salem
. The rates and terms provided therein shall be equitable and shall not be higher than existing costs of the same amount of water to the state. In addition thereto, equitable payment, as agreed upon by the department may be made for fire protection or increased fire protection to state buildings outside the corporate limits of the City of
Salem
resulting from the improved water supply. [Amended by 1969 c.199 §38]

276.252 Sewage system for state institutions and departments. The Oregon Department of Administrative Services may construct sewage systems for departments located in and near the City of Salem, connect the state sewers with the City of Salem sewer system and enter into a contract with the City of Salem by which the state will contribute its relative proportion of the cost of the sewage disposal plant to be constructed by the City of Salem. The department may enter into a contract with the City of
Salem
for the use of the sewage disposal plant and provide for the payment to the City of
Salem
of a reasonable share of the cost of operating the plant. [Amended by 1969 c.199 §39]

276.260 [1975 c.634 §4; repealed by 1977 c.598 §35]

276.265 Apprenticeship programs; state agency as training agent. (1) It is the policy of this state to encourage public agencies to participate in apprenticeship programs. Every public agency employing five or more persons in the same apprenticeable occupation for the improvement or maintenance, not including routine maintenance, of a public facility shall be encouraged to register as a training agent with the appropriate apprenticeship committees and shall be expected to employ at least one apprentice for that apprenticeable occupation, subject to the public agencys available and legislatively approved budget resources. The public agency shall be subject in its capacity as a training agent to the rules and policies of the responsible apprenticeship committees and the State Apprenticeship and Training Council.

(2) For purposes of this section:

(a) Apprenticeable occupation has the meaning defined in ORS 660.010.

(b) Employing five or more persons means the employment of five or more persons at any time during the current or immediately prior fiscal year; provided, however, that a public agency may petition the State Apprenticeship and Training Council for exemption from the requirements of this section on the grounds that the public agencys circumstances have so changed since the immediately prior fiscal year as to make application of this section contrary to the interests of current or potential apprentices.

(c) Improvement or maintenance, not including routine maintenance means construction, reconstruction and major renovation of or to and painting of public facilities and includes the remodeling, alteration and emergency repair of buildings, other structures, real property, highways and roads. Improvement or maintenance, not including routine maintenance does not include minor alteration, ordinary repair or maintenance necessary in order to preserve a public facility.

(d) Public agency means the State of
Oregon
or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter.

(e) Public facility means the works, buildings and grounds owned, leased or rented by a public agency and which are situated within the State of Oregon, and shall include any such works, buildings or grounds governed, managed or administered by the Oregon Department of Administrative Services. [1991 c.897 §2]

(Financing Construction, Maintenance and Repair)

276.280 Definitions for ORS 276.285. As used in ORS 276.285:

(1) Construction means the building, installation or assembly of a new facility; the addition, expansion, alteration, conversion or replacement of an existing facility; or the relocation of a facility from one location to another. Construction includes the installation of equipment made a part of the facility and related site preparation.

(2) Facility means a building, structure, utility and other support systems, or other improvement upon real property.

(3) Improvement means additions to buildings, structures or other facilities that are intended to be permanent.

(4) Maintenance means activities to keep facilities in an efficient operating condition and that do not add to the value or extend the economic life of the facilities.

(5) Operations means activities to run and use a facility for its purpose.

(6) Real property means land and all buildings, structures and improvements thereon. Real property includes fixtures erected on, above or under the land, and includes landscaping, crops, fencing and other support elements.

(7) Repair means work done to restore worn or damaged real property or facilities to normal operating condition.

(8) Replace means to exchange or substitute a facility component for another component performing the same function at the same or higher level of performance or economy and in compliance with then current building code requirements. [1995 c.452 §9]

276.285 Maintenance, preservation and development of state-owned property; dedicated accounts; rental program. (1) It is the policy of the State of
Oregon
, in keeping with the benchmark relating to public infrastructure and development adopted by the Oregon Progress Board, to facilitate and encourage state agencies that own real property and operate facilities to manage and develop these properties in an effective and businesslike manner. The maintenance, preservation and development of state-owned real property and facilities, including, but not limited to, educational institutions, hospitals, parks, roads, libraries and fish hatcheries is essential to enable the State of Oregon to meet the needs of its citizens now and in the future. The purpose of chapter 452, Oregon Laws 1995, is to maintain and protect the investment of the State of
Oregon
in its public infrastructure.

(2) Any state agency that owns and operates real property or facilities is authorized to establish a separate dedicated account in the State Treasury for the purpose of paying the expenses of constructing, operating, maintaining, repairing, replacing, equipping, improving, acquiring and disposing of such real property and facilities. All moneys in an account established pursuant to this subsection are appropriated continuously to the agency for the purposes described in this subsection. All interest earned on moneys in the account shall be retained in and credited to the account.

(3) Any state agency that owns or operates real property or facilities may establish a rental program for the purpose of recovering and paying for the costs, including debt service, of constructing, operating, maintaining, repairing, replacing, equipping, improving and disposing of real property and facilities consistent with the statutory authority of the state agency. All revenues from such rental programs shall be deposited in the account established pursuant to subsection (2) of this section.

(4) Whenever a state agency that owns and operates real property and facilities, and that has an established account under subsection (2) of this section sells or leases real property, the proceeds from the sale or lease shall be credited to the account established pursuant to subsection (2) of this section, unless disposition of the proceeds is otherwise provided by law.

(5) If a state agency that owns and operates real property and facilities has other statutory authority to provide funding for real property and facility operation and management, the agency may use that authority in lieu of or in addition to the provisions of this section.

(6) When a state agency establishes an account pursuant to subsection (2) of this section, the agency shall provide a report of the revenues to and expenditures from the account as part of its budget submission to the Governor and the Legislative Assembly under ORS chapter 291. The establishment by state agencies of rental rates for real property or facilities pursuant to this section shall be on a biennial basis as part of the budget development process, but modification of the rates may be made during the interim between legislative sessions after a report to the Emergency Board of the proposed rate modification. [1995 c.452 §10]

Note: Legislative Counsel has substituted chapter 452, Oregon Laws 1995, for the words this Act in section 10, chapter 452, Oregon Laws 1995, compiled as 276.285. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

ASSIGNMENT, LEASING AND RENTAL OF
STATE
BUILDINGS
AND OTHER OFFICE QUARTERS

276.385 Rentals for buildings other than State Capitol or
Supreme
Court
Building
. (1) Notwithstanding any other provision of law, the Oregon Department of Administrative Services shall fix rentals for space in buildings specified in ORS 276.004, and rentals or other charges for parking facilities. The rentals shall be fixed on a basis as nearly uniform as practicable to provide amounts:

(a) To pay the expenses of operating, maintaining and insuring and paying depreciation on the buildings controlled and managed by the department;

(b) To construct, improve, repair, equip and furnish additional buildings, structures and other projects for state government, and to purchase or improve sites therefor; and

(c) To provide amounts necessary to repay indebtedness, and the interest thereon, incurred to construct, improve, repair, equip and furnish buildings, structures and other projects for state government.

(2) The Oregon Department of Administrative Services shall negotiate with the Department of Transportation and other state agencies who own, operate or control state buildings to determine a fair rental rate when such facilities are to be used by other than the owning agency.

(3) Except in the case of the
State
Transportation
Building
and such other buildings owned or controlled by other state agencies, all rentals under this section shall be credited to the Oregon Department of Administrative Services Operating Fund. Rentals for the
State
Transportation
Building
, and such other state-owned buildings, are credited to the appropriate state fund for the purposes of that fund. [1969 c.706 §10; 1977 c.116 §4; 1977 c.598 §12; 1993 c.500 §21; 2005 c.755 §9]

276.390 Approval of rent schedule by Emergency Board; appropriations to cover rental costs; rent schedule for State Capitol and
Supreme
Court
Building
. (1) Not later than June 30 of each even-numbered year, the Oregon Department of Administrative Services shall submit to the Emergency Board a schedule of rentals proposed for the biennium beginning on July 1 of the next calendar year. Any changes in an existing schedule of rentals, or rentals for new buildings or facilities, are subject to approval by the Emergency Board. The Emergency Board shall recommend to the next regular session of the Legislative Assembly that it appropriate for each agency occupying space in such a building or facility an amount sufficient to pay rentals required under the schedule as approved by the Emergency Board.

(2) The Emergency Board shall adopt a schedule of rentals for each biennium with respect to the State Capitol and the Supreme Court Building. [1969 c.706 §11; 1977 c.598 §13]

276.410 Assignment of quarters to officers and state agencies. (1) The Oregon Department of Administrative Services shall assign state agencies office space in the buildings described in ORS 276.004 or in leased quarters as provided in ORS 276.420 to 276.429 or in available space in other buildings owned or controlled by other state agencies.

(2) Adequate quarters in a state office building, or in some other building in the City of Salem owned or leased by the state, shall be assigned for all elected state officers and the administrative heads of all state agencies to the extent feasible as space becomes available.

(3) In carrying out the responsibilities authorized in this section, the department may acquire and hold office space necessary to meet identified space needs, including such costs as are incurred by the department to assure availability of office space, and shall assure conformity with statewide management objectives and fiscal policies, including the development of space utilization standards.

(4) In carrying out its duties under subsection (3) of this section, the department shall allocate and collect from state agencies the costs for vacancies experienced in acquiring such space. [Amended by 1967 c.419 §62; 1977 c.598 §14; 1981 c.492 §1; 1993 c.500 §22]

276.412 Payment of rent by state agencies. (1) Each month the Oregon Department of Administrative Services may bill state agencies to which quarters in any state building have been assigned an amount fixed by the department as rent for the preceding month for the quarters assigned to such agencies.

(2) Moneys so collected shall be deposited in the Oregon Department of Administrative Services Operating Fund.

(3) This section applies to quarters occupied by the Department of State Lands and to quarters leased with option to purchase or under installment purchase agreement under ORS 276.429 (1). [Amended by 1959 c.289 §1; 1967 c.33 §2; 1967 c.454 §95; 1969 c.199 §40; 1969 c.706 §55; 1977 c.598 §15; 1981 c.491 §2; 2005 c.755 §10]

276.414 [Repealed by 1955 c.243 §2]

276.416 [Repealed by 1955 c.243 §2]

276.418 [Repealed by 1977 c.598 §35]

276.420 Office quarters defined; department may enter into leases and rental agreements on behalf of certain agencies. (1) For the purposes of ORS 276.420 to 276.429, office quarters means office space, office buildings and related service, storage and parking facilities and may also include factory built, modular or portable units.

(2) Where any agency does not have authority by law to enter into a lease or rental agreement for office quarters, the Oregon Department of Administrative Services shall have authority, with the approval of the agency, to enter into a lease or rental agreement on behalf of the agency. [Amended by 1977 c.598 §16]

276.422 [Repealed by 1977 c.598 §35]

276.424 Joint leases. Any two or more agencies, including the Oregon Department of Administrative Services, may enter into a joint lease or rental agreement for office quarters in the same city or community, with such provision for apportionment of the rental as may be agreed upon. [Amended by 1977 c.598 §17]

276.426 Location of leased office quarters of state agencies to be centralized. (1) It is declared to be the public policy of this state to promote economy, efficiency and convenience to the public by means of centralizing the location of office quarters of all state agencies having offices in the same city or community.

(2) Any state agency renting or leasing office quarters in any city or community shall, wherever feasible, rent or lease quarters in the same building in which are situated the office quarters of one or more other state agencies or in a building in close proximity thereto. [Amended by 1977 c.598 §18]

276.428 Approval and supervision of leases and rental agreements; ordering changes in location of offices of state agencies. (1) Notwithstanding the provisions of any other law, any lease or rental agreement for office quarters must be approved by the Oregon Department of Administrative Services prior to execution.

(2) The Oregon Department of Administrative Services shall exercise supervisory authority over all leases or rental agreements for office quarters for all state agencies. Any such agency shall make such changes in the location of its office quarters in any city or community as are ordered by the Oregon Department of Administrative Services, upon a determination by said department that the relocation will be in the best interests of the state, and will improve public access or services, reduce rentals or be to the advantage of the general public. In order to accomplish any change of location so ordered, any outstanding lease or rental agreement shall be terminated at the earliest date possible under the terms of the lease or agreement. [Amended by 1969 c.199 §41; 1977 c.598 §19]

276.429 Leases; lease option purchase; cost policy; report to legislative review agency. (1) The Oregon Department of Administrative Services may enter into, as appropriate, leases, including lease with option to purchase, installment purchases and rental agreements, as lessee, for office quarters for state agencies. In determining which method of acquiring office quarters is most appropriate under the circumstances, the department shall consider cost and the long-term best interests of the state. It is the policy of the state, in fulfilling the objectives set forth in ORS 276.426, to acquire office quarters in the most cost-effective manner feasible.

(2) The costs to the department incurred for the purpose of making such office space ready for occupancy, including professional services, remodeling, equipment acquisition and other similar costs paid to others or incurred by the department, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The fund shall be reimbursed for costs so advanced from charges paid to the department by the agency leasing the space as a tenant. Where more than one agency occupies the space, the charges shall be assessed and collected from the agencies in the manner determined by the department.

(3) Immediately following each monthly rental period, the department shall bill each state agency occupying office quarters leased under subsection (1) of this section, a sum equal to such part of the total amount required for the rent of such quarters as the rental value of the space occupied by each of the state agencies bears to the whole amount of the rental value of such space so leased by the state. Such sums and rental values shall be determined by the department. Moneys collected therefor shall be placed in the Oregon Department of Administrative Services Operating Fund established in ORS 283.076 and used for the payment of the rental and operating expenses of such office quarters.

(4) Prior to entering into any lease purchase or installment purchase agreement or before exercising any purchase option in agreements made under subsection (1) of this section, the department shall report to the legislative review agency established in ORS 291.371. However, the department shall not enter into any lease purchase or installment purchase agreement in excess of $100,000 under any provision of law other than ORS 283.085 to 283.092.

(5) The title to properties acquired through lease-purchase options authorized in subsection (1) of this section shall vest automatically in the Oregon Department of Administrative Services in the name of the state. Properties so acquired shall be operated as office buildings as provided in ORS 276.004. [1953 c.591 §1; 1955 c.243 §1; 1965 c.385 §1; 1969 c.199 §42; 1969 c.706 §56; 1977 c.598 §20; 1981 c.106 §13; 1981 c.491 §3; 1981 c.492 §2; 1985 c.276 §3; 1991 c.642 §3; 2005 c.755 §11; 2007 c.783 §90]

276.430 [Amended by 1969 c.85 §3; 1969 c.199 §43; 1969 c.706 §57; repealed by 1977 c.598 §35; amended by 1977 c.599 §8 (see 276.431)]

276.431 Rentals and leases for commercial, cultural, educational or recreational activities. (1) The Director of the Oregon Department of Administrative Services, as custodian of the capitol area and state office buildings, with the advice of the occupying agency, may make available on occasion or lease at such rates as the director considers to be in the public interest auditoriums, meeting rooms, courtyards, suitable rooftops and lobbies of state buildings to persons, firms or organizations engaged in commercial, cultural, educational or recreational activities that do not disrupt the operations of the building and of state government. Where rent is charged, the director shall set a rate consistent with the public interest. The director may impose terms and conditions on use that are consistent with the public interest.

(2) The director may enter into leases of space in state buildings with persons, firms and organizations engaged in commercial, cultural, educational or recreational activities for terms not to exceed five years. The rental rate for the space shall be equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the state building notwithstanding the cost to the state government of making such space available for such activities. Such leases may be negotiated without competitive bid, subject to rules adopted by the director, and shall contain terms and conditions necessary to protect the public interest.

(3) The moneys collected under this section shall be deposited in the Oregon Department of Administrative Services Operating Fund. [See 276.430; 1983 c.690 §1; 1993 c.500 §23; 2005 c.755 §12]

276.435 Renting space in branch office buildings to public agencies and private citizens. Space in a branch office building not needed or available to state agencies may be rented in order of priority first to other public agencies, then to private citizens to enhance the social and economic environment of the surrounding area. The Oregon Department of Administrative Services shall establish such rates, charges and fees for use and rental of space in branch office buildings under ORS 276.385 and 276.390. A branch office building may contain space that may be rented for private concessions. Receipts from rentals to other than state agencies shall be placed in the Oregon Department of Administrative Services Operating Fund. [See 276.162; 1993 c.500 §24; 2005 c.755 §13]

276.440 Renting space to public agencies and private citizens; use for meetings. (1) For any building under its jurisdiction, as described in ORS 276.004, the Oregon Department of Administrative Services may:

(a) Rent space not needed or available to state agencies in order of priority first to other public agencies then to private citizens.

(b) Rent space designated for public use to private concessions, when such use will not interfere with the orderly conduct of state business and is consistent with the public interest.

(c) Permit the occasional use of any unoccupied or vacant room or space by persons or organizations for conventions, assemblies or other public meetings.

(2) The Director of the Oregon Department of Administrative Services may fix and collect a rental sufficient to defray the cost of janitor service and other expenses, including debt service. Receipts from rentals of space permitted under subsection (1) of this section shall be placed in the Oregon Department of Administrative Services Operating Fund and are continuously appropriated for the purposes of that fund. [1977 c.598 §26]

276.510 [Repealed by 1969 c.706 §70]

276.512 [Amended by 1959 c.289 §2; 1967 c.419 §63; repealed by 1969 c.706 §70]

276.514 [Repealed by 1969 c.706 §70]

276.516 [Repealed by 1969 c.706 §70]

276.518 [Repealed by 1969 c.706 §70]

276.520 [Amended by 1969 c.199 §44; repealed by 1969 c.706 §70]

276.522 [Repealed by 1969 c.706 §70]

276.524 [Repealed by 1969 c.706 §70]

276.528 [Repealed by 1969 c.706 §70]

276.530 [Amended by 1959 c.289 §3; 1967 c.419 §64; 1969 c.199 §45; repealed by 1969 c.706 §70]

276.532 [Amended by 1959 c.289 §4; repealed by 1969 c.706 §70]

276.534 [Repealed by 1969 c.706 §70]

276.536 [Repealed by 1969 c.706 §70]

276.538 [Repealed by 1969 c.706 §70]

276.540 [Amended by 1969 c.199 §46; repealed by 1969 c.706 §70]

276.542 [Repealed by 1969 c.706 §70]

276.544 [Repealed by 1969 c.199 §59]

276.546 [Amended by 1967 c.419 §65; repealed by 1969 c.199 §59]

276.548 [Repealed by 1993 c.741 §147]

276.550 [Repealed by 1993 c.741 §147]

276.552 [Amended by 1967 c.419 §66; repealed by 1993 c.741 §147]

276.554 [Repealed by 1993 c.741 §147]

276.556 [Amended by 1953 c.252 §2; repealed by 1993 c.741 §147]

276.558 [1965 c.459 §1; repealed by 1977 c.598 §35]

276.560 [1965 c.459 §2; 1967 c.565 §5; 1969 c.706 §58; repealed by 1977 c.598 §35]

276.562 [1967 c.583 §1; repealed by 1977 c.598 §35]

276.564 [1967 c.583 §2; 1977 c.598 §21; renumbered 276.592]

276.565 [Formerly 276.024; 1975 c.634 §2; repealed by 1977 c.598 §35]

276.566 [1967 c.583 §5; repealed by 1969 c.706 §70]

276.567 [Formerly 276.025; 1975 c.634 §3; repealed by 1977 c.598 §35]

276.569 [1969 c.453 §2; repealed by 1977 c.598 §35]

276.570 [1967 c.442 §1; repealed by 1969 c.706 §70]

EMPLOYMENT
DEPARTMENT
OFFICE
BUILDING

276.575 Computation of rent schedules; collection of rents. (1) The office building described in section 6, chapter 528, Oregon Laws 1971, shall be exempt from the rent schedules established under ORS 276.385 and 276.390.

(2) Rents attributable to any state agency, including the Employment Department, occupying space in such office building shall be computed in amounts sufficient to liquidate the sums advanced under section 7, chapter 528, Oregon Laws 1971, by July 1, 2002, with interest thereon.

(3) Rent collections for such buildings shall be handled as provided in ORS 276.412. [1971 c.528 §8]

276.580 Additional payment by occupants for maintenance and service charges. Every state agency, including the Employment Department, occupying space in the building described in section 6, chapter 528, Oregon Laws 1971, shall pay to the Oregon Department of Administrative Services all maintenance costs and necessary service charges arising out of its occupancy of the building. [1971 c.528 §9]

276.585 Assignment of excess space; rental and additional charges. Whenever space in the office building authorized by chapter 528, Oregon Laws 1971, exceeds current requirements of the Employment Department, the Oregon Department of Administrative Services may assign such space pursuant to ORS 276.004 and 276.410. However, rental rates for space so assigned shall be computed as provided in ORS 276.575 and shall be subject to maintenance and necessary service charges. [1971 c.528 §10; 1977 c.598 §22]

Note: Legislative Counsel has substituted chapter 528, Oregon Laws 1971, for the words this Act in section 10, chapter 528, Oregon Laws 1971, compiled as 276.585. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

SUPREME
COURT
BUILDING

276.587 Control through State Court Administrator; contract for operation. (1) The Supreme Court, acting through the State Court Administrator, shall exercise control over the use of the Supreme Court Building.

(2) The State Court Administrator may enter into a contract with the Oregon Department of Administrative Services to provide for insurance, operating, maintenance and security services for the Supreme Court Building. [1981 c.132 §1]

276.590 [1971 c.528 §11; 1977 c.598 §23; repealed by 1981 c.591 §6]

PARKING FACILITIES; CAR POOLS

276.591 Parking policy. It shall be the state policy in regard to state controlled grounds and facilities used for parking:

(1) That each state agency that owns or controls through direct lease, lease purchase or installment purchase agreement grounds or facilities used for parking shall regulate their use and impose on users, whether or not state employees, equitable charges consistent with the state policy for such parking.

(2) That use of alternative modes of transportation be encouraged.

(3) That traffic congestion and energy waste be minimized.

(4) That charges for use of grounds and facilities used for parking be established in a manner which recognizes the agencys cost to provide such facilities, local market conditions for commercial or other paid parking and community standards; and does not cause community hardship or eliminate the demand for state provided parking. However, the charges imposed shall not produce revenues in excess of amounts required to operate, maintain and improve the grounds and facilities, to cover required depreciation and debt service expenditures, to offset any revenues lost through the provision of car or van pool incentive rates under ORS 276.601, and to provide reasonable funds for alternative modes of transportation and capital development. Pricing policy should also discourage the use of single occupant vehicles and recognize the desirability and degree of quality of the parking. [1981 c.591 §1; 1989 c.990 §1]

276.592 Taxation of parking facilities used by private individuals. Any portion of the facilities used during the tax year for parking on a rental or fee basis to private individuals shall be subject to ad valorem taxation computed by determining that percentage that private use bears to the total use of the facilities. [Formerly 276.564; 1981 c.591 §5]

276.594 Management of grounds and parking structures or facilities in capitol area; exemptions and limitations; fees; rules. (1) The Oregon Department of Administrative Services shall:

(a) Manage those grounds and parking structures or facilities located in the capitol area of the City of Salem that the state owns or that any state agency leases or is acquiring through lease purchase or installment purchase agreement; and

(b) Determine the conditions under which such grounds and parking structures or facilities may be used.

(2) The grounds and parking structures or facilities described in subsection (1) of this section include those located either adjacent to, on or in close proximity to, though not necessarily contiguous to, leased office quarters defined in ORS 276.420, the Supreme Court Building, the buildings, properties or parking structures described in ORS 276.004 and those grounds the state owns by and through the department that are adjacent to the installations and facilities located in the area described in ORS 276.028.

(3) This section does not apply to the State Capitol, to the parking facilities located in the garage of the State Capitol, to the area immediately north of the State Capitol but south of and separated from Court Street by a traffic island, painted markings or other traffic control devices or to the area immediately south of the State Capitol but north of and separated from State Street by a traffic island, painted markings or other traffic control devices.

(4) The department may not exercise the authority described in this section over grounds and parking structures or facilities located outside the capitol area in the City of
Salem
that the state owns or that another state agency leases or is acquiring through lease purchase or installment purchase.

(5) Based upon its findings, the department shall adopt rules for parking motor vehicles or for other transportation uses of the grounds and parking structures or facilities described in subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the parking structures or facilities. In adopting the rules, the department shall consider the state policy stated in ORS 276.591.

(6) The department may lease portions of the grounds and parking structures or facilities described in subsection (1) of this section for parking motor vehicles and for other transportation uses as it determines are appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees.

(7) The department shall furnish a space without charge to each statewide elective officer, except those with offices in the State Capitol, and shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The department may also provide free parking for employees with disabilities who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons.

(8) The department shall retain receipts obtained under this section, except that the department may return to the appropriate agency any net receipts obtained from any parking structures or facilities that are located in the capitol area in the City of Salem and that the state owns or that any agency other than the department leases or is acquiring through lease purchase or installment purchase agreement.

(9) As used in this section, capitol area has the meaning given that term in ORS 276.010. [1977 c.598 §25; 1981 c.591 §2; 1989 c.224 §38; 1991 c.67 §67; 2005 c.217 §22; 2007 c.70 §60; 2007 c.175 §2]

276.595 Operation of facilities under control of agencies other than department; rules. (1) Each state agency, other than the Oregon Department of Administrative Services, shall manage and determine under what conditions the grounds and parking structures owned, directly leased or being acquired through lease purchase or installment purchase by it, which are outside the capitol area in the City of Salem, may be used by owners and operators of motor vehicles and for other transportation purposes.

(2) Based upon its findings, the state agency shall adopt rules for parking of motor vehicles or other transportation uses of such grounds and facilities for which it is responsible under subsection (1) of this section. Notice of the rules shall be given by appropriate signs posted on the grounds and in the facilities. In adopting the rules, the state agency shall consider the state policy stated in ORS 276.591.

(3) The state agency may lease portions of the facilities and grounds described in subsection (1) of this section for the parking of motor vehicles and other transportation uses as it determines is appropriate. However, in such leasing, priority shall first be given to the needs of state officers and employees. The agency shall designate certain spaces, either free or metered, for use by persons transacting business in state offices. The state agency may also provide free parking for employees with disabilities who have been issued a disabled person parking permit by the Department of Transportation and who require the use of their vehicle in traveling to and from work. Any spaces not required for leasing to state officers and employees, or for other authorized purposes, may be leased to other persons. [1981 c.591 §3; 1989 c.224 §39; 1991 c.67 §68; 2007 c.70 §61]

276.596 [1977 c.598 §25a; repealed by 1981 c.591 §6]

276.598 Car or van pools; rules. (1) Notwithstanding the provisions of ORS 283.395, the Oregon Department of Administrative Services may establish car pool or van pool programs in which state-owned vehicles are used by state employees as commute vehicles, provided that a daily, weekly or monthly fee is charged that is adequate to reimburse the state for the cost of providing such vehicles for such purposes.

(2) The department shall prescribe rules which:

(a) Define the use of state-owned motor vehicles which constitute use in the conduct of state business and distinguish such use from misappropriation for private use;

(b) Identify procedures for determining and collecting the appropriate charges from employees for the use of commute vehicles; and

(c) Identify procedures to be used in the operation of state-owned vehicles as commute vehicles in the state car pool or van pool programs authorized in subsection (1) of this section.

(3) The department may authorize other state agencies to use state-owned vehicles under the control of such agencies for the purposes set forth in subsection (1) of this section. [1977 c.598 §25b; 1981 c.490 §5]

276.601 Base rate set by agencies; reductions and special fees; disposition of receipts. Consistent with the policies stated in ORS 276.591:

(1) The base rate for leasing parking spaces described in ORS 276.594 and 276.595 shall be set by the agency responsible for leasing the space. However, the agency may apply a reduction schedule to the base rate, based upon the number of participating riders, to encourage the use of car pools or van pools.

(2) In order to qualify for the reduced fees authorized under subsection (1) of this section, car pool or van pool participants must register and have validated participation in a car pool or van pool.

(3) Notwithstanding subsection (1) of this section, the agency responsible for leasing the space to users may:

(a) Furnish parking spaces free or at reduced rates in designated areas for those employees participating in a program which encourages the use of parking spaces in noncongested areas or where conditions show no or a reduced market for paid parking;

(b) Establish fees in excess of the base rate where reserved parking is provided, space is leased to other than state employees and officers or for other than state purposes, or where debt service payments or the cost to provide the parking require a higher rate schedule;

(c) Establish fees less than the base rate where the agency determines that community hardship or significant reduction in demand for the parking is deemed likely to occur; and

(d) Establish special fees for the parking of motorcycles, bicycles and similar vehicles in state-controlled parking facilities.

(4) Except as otherwise provided by state or federal law, the receipts obtained under this section shall be retained by the state agency which owns, or controls through direct lease, lease purchase or installment purchase agreement, the grounds or facilities for which such receipts were collected. [1981 c.591 §4]

BUILDINGS AT STATE INSTITUTIONS; STATE BUILDING FUND

276.610
State
Building
Fund. There is established a fund in the State Treasury to be known as the State Building Fund which shall be used for the construction, alteration and repair of buildings required for use of institutions and activities under the jurisdiction of the Department of Corrections, Department of Human Services or the State Board of Education and the State Board of Higher Education and for the furnishing and equipping of buildings so constructed, altered or repaired. [Amended by 1969 c.597 §51; 1987 c.320 §153]

276.612 Determining buildings to be constructed, altered, repaired, furnished and equipped. The Department of Corrections, Department of Human Services and the State Board of Education each shall determine the buildings to be constructed, altered, repaired, furnished and equipped for the use of institutions and activities under their respective jurisdictions. The State Board of Higher Education shall determine the buildings to be constructed, altered, repaired, furnished and equipped for the use of institutions or activities under its jurisdiction. [Amended by 1969 c.597 §52; 1987 c.320 §154; 1991 c.703 §4; 1995 c.79 §94]

276.614 [Repealed by 1969 c.597 §281]

OPTIONS

276.625 Authority to acquire options; contingency; legislative review agency approval. The Oregon Department of Administrative Services may acquire options, enter into earnest money agreements and enter into similar arrangements to obtain the right to acquire real property, any improvements erected upon the property and any appurtenances connected with the property. However, the departments exercise of any rights under such an option, agreement or arrangement, shall be made contingent upon the department first obtaining the approval of the legislative review agency established in ORS 291.371. Before removing the contingency, the department shall first obtain the approval of the proposed purchase from the legislative review agency established in ORS 291.371. [1985 c.276 §2]

276.710 [Repealed by 1981 c.126 §6]

276.712 [Repealed by 1981 c.126 §6]

276.714 [Repealed by 1981 c.126 §6]

276.716 [Repealed by 1981 c.126 §6]

276.718 [Repealed by 1981 c.126 §6]

276.720 [Repealed by 1981 c.126 §6]

276.722 [Repealed by 1981 c.126 §6]

276.724 [Repealed by 1981 c.126 §6]

276.726 [Repealed by 1981 c.126 §6]

276.728 [Repealed by 1981 c.126 §6]

276.730 [Repealed by 1981 c.126 §6]

COMMUNITY HOUSES

276.732 Community houses in cities; constructing; financing; use. Any incorporated city may purchase a necessary site within its boundaries and erect and maintain thereon a community house for the benefit of the soldiers, sailors and marines of the Army and Navy of the
United States
, or persons who have been inducted into the service of such army or navy. For that purpose the city may levy taxes or issue and sell bonds of such city when empowered so to do by the electors of such city as provided in ORS 276.734. Such city may, by ordinance, prescribe rules and regulations and conditions upon which such community house may be used, occupied and governed.

276.734 Submission of issues to electors. The council or other governing body of any city desiring to construct and maintain a community house under ORS 276.732 may submit the issues to the electors of the city at any regular or special election held within such city. At the election the electors of the city shall designate the maximum amount of money to be expended for the community house and shall specify the manner by which funds shall be secured for that purpose, whether by taxation or the sale of the bonds of the municipality.

276.736 Levy of tax; sale of bonds; construction and maintenance of houses. The council or other governing body of the city, when authorized by vote of the majority of the electors thereof, shall:

(1) Levy the tax or issue and sell bonds as directed by such vote, not to exceed the maximum amount authorized.

(2) Purchase a site and erect and thereafter maintain the community house.

(3) Adopt ordinances regulating and governing the use and occupancy of the community house.

276.800 [1975 c.280 §1; repealed by 1989 c.97 §1]

276.805 [1975 c.280 §3; repealed by 1989 c.97 §1]

276.810 [1975 c.280 §2; repealed by 1989 c.97 §1]

276.815 [1975 c.280 §4; repealed by 1989 c.97 §1]

276.820 [1975 c.280 §5; repealed by 1989 c.97 §1]

276.825 [1975 c.280 §6; 1983 c.389 §1; 1985 c.731 §23; repealed by 1989 c.97 §1]

276.830 [1975 c.280 §7; repealed by 1989 c.97 §1]

276.840 [1975 c.280 §8; repealed by 1989 c.97 §1]

276.845 [1975 c.280 §9; repealed by 1989 c.97 §1]

276.850 [1975 c.280 §10; repealed by 1989 c.97 §1]

276.855 [1975 c.280 §11; repealed by 1989 c.97 §1]

276.860 [1975 c.280 §12; repealed by 1989 c.97 §1]

276.865 [1975 c.280 §13; repealed by 1989 c.97 §1]

276.870 [1975 c.280 §14; repealed by 1989 c.97 §1]

276.875 [1975 c.280 §15; repealed by 1989 c.97 §1]

276.880 [1975 c.280 §16; repealed by 1989 c.97 §1]

276.885 [1975 c.280 §§17,18; repealed by 1989 c.97 §1]

276.890 [1975 c.280 §19; repealed by 1989 c.97 §1]

STATE AGENCY FACILITY ENERGY DESIGN

276.900 Policy. It is the policy of the State of Oregon that facilities to be constructed or purchased by authorized state agencies be designed, constructed, renovated and operated so as to minimize the use of nonrenewable energy resources and to serve as models of energy efficiency. [1979 c.734 §1; 1989 c.556 §1; 2001 c.683 §1]

Note: 276.900 to 276.915 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 276 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

276.905 Definitions for ORS 276.900 to 276.915. As used in ORS 276.900 to 276.915, unless the context requires otherwise:

(1) Alternative energy system means solar, wind, geothermal, heat recovery or other systems which use a renewable resource and are environmentally sound.

(2) Authorized state agency means any state agency, board, commission, department or division that is authorized to finance the construction, purchase or renovation of buildings or other structures to be used by the State of
Oregon
.

(3) Cost-effective means that an energy resource, facility or conservation measure during its life cycle results in delivered power costs to the ultimate consumer no greater than the comparable incremental cost of the least cost alternative new energy resource, facility or conservation measure. Cost comparison shall include, but need not be limited to:

(a) Cost escalations and future availability of fuels;

(b) Waste disposal and decommissioning costs;

(c) Transmission and distribution costs;

(d) Geographic, climatic and other differences in the state; and

(e) Environmental impact.

(4) Energy conservation measure means a measure primarily designed to reduce the use of nonrenewable energy resources in a state-owned facility.

(5) Energy consumption analysis means the evaluation of all energy systems and components by demand and type of energy including the internal energy load imposed on a major facility by its occupants, equipment and components and the external energy load imposed on a major facility by the climatic conditions of its location. Energy consumption analysis includes, but is not limited to:

(a) The comparison of a range of alternatives that is likely to include all reasonable, cost-effective energy conservation measures and alternative energy systems;

(b) The simulation of each system over the entire range of operation of a major facility for a years operating period;

(c) The evaluation of energy consumption of component equipment in each system considering the operation of such components at other than full or rated outputs; and

(d) The consideration of alternative energy systems.

(6) Energy systems means all utilities, including but not limited to heating, air conditioning, ventilating, lighting and the supply of domestic hot water.

(7) Major facility means any state-owned building having 10,000 square feet or more of usable floor space.

(8) Renovation means any addition to, alteration of or repair of a facility which will involve addition to or alteration of the facilitys energy systems, provided that the affected energy systems account for 50 percent or more of the facilitys total energy use. [1979 c.734 §2; 1987 c.320 §155; 1989 c.556 §2; 2001 c.683 §2]

Note: See note under 276.900.

276.915 Energy design requirements; rules; fees; waiver. (1) An authorized state agency may construct or renovate a facility only if the authorized state agency determines that the design incorporates all reasonable cost-effective energy conservation measures and alternative energy systems. The determination by the authorized state agency shall include consideration of indoor air quality issues and operation and maintenance costs.

(2) Whenever an authorized state agency determines that any major facility is to be constructed or renovated the agency shall cause to be included in the design phase of the construction or renovation a provision that requires an energy consumption analysis identifying all reasonable cost-effective energy conservation measures and alternative energy systems to be prepared for the facility under the direction of a professional engineer or licensed architect. The authorized agency and the State Department of Energy shall agree to the list of energy conservation measures and alternative energy systems to be analyzed. The analysis and facility design shall be delivered to the State Department of Energy during the design development phase of the facility design. The State Department of Energy shall review the analysis and forward its findings to the authorized state agency within 10 working days after receiving the analysis, if practicable.

(3) The State Department of Energy, in consultation with the Oregon Department of Administrative Services and the Oregon University System, shall adopt rules to carry out the provisions of ORS 276.900 to 276.915. These rules shall:

(a) Include a simplified and usable method for determining which energy conservation measures and alternative energy systems are cost-effective. The method shall reflect the energy costs of the utility serving the facility.

(b) Prescribe procedures for determining if a facility design incorporates all reasonable cost-effective energy conservation measures and alternative energy systems.

(c) Establish fees through which an authorized state agency will reimburse the State Department of Energy for its review of energy consumption analyses and facility designs and its reporting tasks. Such fees imposed shall not exceed 0.2 percent of the capital construction cost of the facility. The fees shall be included in the energy consumption analysis required in subsection (2) of this section. The State Department of Energy may provide for a waiver of fees and reviews if the authorized state agency demonstrates that the facility will be designed and constructed in a manner that incorporates only cost-effective energy conservation measures or in a manner that exceeds the energy conservation provisions of the state building code by 20 percent or more.

(d) Periodically define highly efficient facilities. A facility constructed or renovated after June 30, 2001, shall exceed the energy conservation provisions of the state building code by 20 percent or more, unless otherwise required by rules adopted under this section.

(e) Require an authorized state agency to reduce the amount of use of nonrenewable energy by at least 10 percent from the amount used by the state agency in the 2000 calendar year. The State Department of Energy shall require state agencies that fail to achieve and maintain a 10 percent reduction on and after June 30, 2003, to submit biennial energy conservation plans to the State Department of Energy. The State Department of Energy shall specify the form and content of the energy conservation plans.

(4) The State Department of Energy, the Oregon Department of Administrative Services and the Oregon University System shall jointly prepare a biennial report summarizing the progress toward achieving the goals of this section. The biennial report shall be made available to the public. [1979 c.734 §3; 1989 c.556 §3; 1995 c.551 §18; 2001 c.683 §3]

Note: See note under 276.900.

PENALTIES

276.990 Penalties. (1) Subject to ORS 153.022, a person who violates any rule lawfully promulgated under this chapter commits a Class A violation.

(2) Any agency or officer of the state having authority to regulate parking may enter into agreements or contracts with any county, city or political subdivision under such terms as the agency or officer considers advisable to prosecute violations of subsection (1) of this section.

(3) Any person who in any way intentionally or maliciously damages or obstructs any water line of the public buildings and grounds or state institution or in any way contaminates or renders the water impure or injurious is guilty of a misdemeanor and shall, upon conviction, be punished as provided in ORS 431.990 for violation of the statutes enumerated therein. [Amended by 1967 c.450 §4; 1969 c.199 §47; 1973 c.663 §1; 1977 c.50 §1; 1977 c.598 §27; 1999 c.1051 §170]

_______________

CHAPTER 277

[Reserved for expansion]



Chapter 278

Chapter 278 Â Insurance for Public Bodies

2007 EDITION

INSURANCE FOR PUBLIC BODIES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

278.005Â Â Â Â  Definitions

INSURANCE OF PUBLIC PROPERTY

278.011Â Â Â Â  State agencies to supply information on property; appraised value determined

278.022Â Â Â Â  Coverage of vessels

278.050Â Â Â Â  Restoring lost, damaged or destroyed property; exceptions; use of fund for other purposes; deductibles

278.052Â Â Â Â  Right of action against person responsible for loss; investigations

278.075Â Â Â Â  State agencies to supply information on media property; scope of coverage

278.120Â Â Â Â  Claims management; defense; authority of Attorney General; payment of judgment or settlement; rules

278.125Â Â Â Â  Purchase of insurance; payment of premium; legislative approval of self-insurance plan

278.130Â Â Â Â  Employment of staff assistance; payment for services by Attorney General

278.150Â Â Â Â  Special Liability Revolving Fund; accounting for moneys disbursed

INSURANCE FOR MOTOR VEHICLES OWNED BY GOVERNMENT

278.200Â Â Â Â  ÂMotor vehicleÂ defined for ORS 278.205 and 278.322

278.205Â Â Â Â  Certificates of insurance; coverage; personal injury protection benefits; rules

278.210Â Â Â Â  State has rights and duties of insurer

278.215Â Â Â Â  Uninsured motorist coverage requirements

LIABILITY INSURANCE

278.315Â Â Â Â  Liability insurance for county or private community care providers

278.320Â Â Â Â  Application of government tort law to claims against private community care providers; liability for damages in excess of coverage

278.322Â Â Â Â  Child care facility liability insurance coverage

RISK MANAGEMENT

278.405Â Â Â Â  Department to manage risk management and insurance programs; rules

278.415Â Â Â Â  Department to authorize agency insurance purchases; exceptions

INSURANCE FUND

278.425Â Â Â Â  Insurance Fund; uses

278.435Â Â Â Â  Fund to operate on actuarially sound basis; apportionment; assessment; advances; repayment

GENERAL PROVISIONS

Â Â Â Â Â  278.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActuarially soundÂ means funding and insurance sufficient to pay those losses and their related costs which are known or are projected by the Oregon Department of Administrative Services from analyses of claims, loss experience and risk factors.

Â Â Â Â Â  (2) ÂComponentsÂ of the Insurance Fund means accounts created by the department within the Insurance Fund to provide specific coverages and administer the duties of this chapter.

Â Â Â Â Â  (3) ÂDataÂ means information previously converted to language or symbols in a form which can be directly read by the information processing equipment.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (5) ÂEngineering specificationsÂ means those records which provide detailed documentation of the construction, wiring, arrangement and related engineering details of the information processing equipment.

Â Â Â Â Â  (6) ÂMediaÂ means all active information processing material including all forms of data, program material and related engineering specifications employed in the agencyÂs information processing operation except property which the agency elects not to cover.

Â Â Â Â Â  (7) ÂParticipating local public bodyÂ and Âpublic bodyÂ mean any public body other than the state which has elected to participate in the Insurance Fund under ORS 30.282.

Â Â Â Â Â  (8) ÂPersonal propertyÂ means tangible personal property owned, leased, controlled or possessed by a state agency and includes all chattels and moveables, such as merchandise, furniture, goods, livestock, vehicles, aircraft, moveable machinery, moveable tools, moveable equipment, general operating supplies and media. ÂPersonal propertyÂ does not include cash, currency or negotiable papers and securities and similar property which may be excluded by policy of the department.

Â Â Â Â Â  (9) ÂProgram materialÂ means stored data used to direct the information processing equipment as to which input or memory to use, how to use it, and the type of results to obtain, including any diagrams or other records which can be used to reproduce such instructions.

Â Â Â Â Â  (10) ÂPropertyÂ means real and personal property as defined in this section, and any other property under the control of the state in which the state has an insurable interest as determined by the department.

Â Â Â Â Â  (11) ÂReal propertyÂ means the land and all buildings, structures, improvements, machinery, equipment or fixtures erected on, above or under the land the title of which is vested in the State of Oregon, or is under the control of the state through a lease purchase agreement, installment purchase, mortgage or lien. ÂReal propertyÂ does not include any paving, roadways, tunnels, bridges, bike paths, sidewalks and other related improvements which may be excluded by policy of the department.

Â Â Â Â Â  (12) ÂState agencyÂ or ÂagencyÂ means each state branch, institution, department, board, commission or activity of whatever nature.

Â Â Â Â Â  (13) ÂVesselÂ means a boat, ship, craft or structure made to float or travel upon the water which may or may not be powered by a marine engine. [1961 c.448 Â§2; 1975 c.609 Â§21; 1977 c.428 Â§2; 1981 c.109 Â§6; 1985 c.731 Â§7; 1989 c.40 Â§1; 1993 c.500 Â§25]

Â Â Â Â Â  278.010 [Repealed by 1953 c.581 Â§11]

INSURANCE OF PUBLIC PROPERTY

Â Â Â Â Â  278.011 State agencies to supply information on property; appraised value determined. At times determined by the Oregon Department of Administrative Services, each state agency shall supply such information regarding its property, personal and real, and its personnel, budget and activities as the department shall require for risk control, insurance and claims purposes. The appraised value of the property shall be established by the department on the basis of present day replacement costs excluding the value of land. [1953 c.581 Â§9; 1957 c.385 Â§1; 1961 c.448 Â§3; 1965 c.140 Â§1; 1969 c.670 Â§5; 1981 c.109 Â§7; 1991 c.566 Â§1]

Â Â Â Â Â  278.020 [Amended by 1953 c.581 Â§11; 1961 c.448 Â§4; 1963 c.634 Â§4; 1967 c.262 Â§1; 1969 c.670 Â§1; 1975 c.609 Â§10; 1981 c.109 Â§8; 1982 s.s.1 c.28 Â§1; 1985 c.731 Â§8; repealed by 1991 c.566 Â§14]

Â Â Â Â Â  278.022 Coverage of vessels. In addition to any other coverage under this chapter, if a vessel which is the personal property of an agency or if property on any other vessel is damaged or destroyed as a direct result of collision with another vessel, striking any object, whether submerged or not, sinking, grounding, stranding, or other perils of the sea, the Oregon Department of Administrative Services shall pay the cost of restoring the vessel or property out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to this chapter. If an agencyÂs vessel becomes disabled at sea for any reason, the department shall reimburse the agency from the Insurance Fund for the cost of towing the vessel to the nearest port where repairs can be accomplished. [1961 c.448 Â§11; 1965 c.140 Â§2; 1969 c.670 Â§6; 1975 c.609 Â§22; 1982 s.s.1 c.28 Â§2; 1985 c.731 Â§9; 1991 c.566 Â§2]

Â Â Â Â Â  278.025 [1953 c.581 Â§5; 1969 c.670 Â§7; 1975 c.609 Â§23; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.030 [Amended by 1981 c.109 Â§9; 1982 s.s.1 c.28 Â§3; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.035 [1961 c.448 Â§Â§6,7; 1969 c.670 Â§8; 1975 c.609 Â§24; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.040 [Amended by 1961 c.448 Â§8; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.043 [1969 c.670 Â§3; 1982 s.s.1 c.28 Â§4; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.047 [1969 c.670 Â§4; 1982 s.s.1 c.28 Â§5; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.050 Restoring lost, damaged or destroyed property; exceptions; use of fund for other purposes; deductibles. (1) Subject to subsections (2) and (3) of this section, if any property designated in ORS 278.011 is lost, damaged or destroyed by any peril, the Oregon Department of Administrative Services may elect to cover by rule or policy, but excluding any loss from mysterious disappearance, lack of maintenance or inherent vice, the department shall pay the cost of restoring the property out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to ORS 278.011.

Â Â Â Â Â  (2) Any amounts received by an agency from the Insurance Fund may be applied for purposes other than the restoration of the property destroyed provided such use is approved by the department, the Legislative Administration Committee or the State Court Administrator, as appropriate, and further, in the event the amount received from the Insurance Fund exceeds $50,000, approval must also be received from the Legislative Assembly if in session, or the Emergency Board if during the interim. If the restoration of any property designated in ORS 278.011 that is lost, damaged, or destroyed by any covered peril is not required, the cost of razing the property may be paid out of the Insurance Fund. Any amounts approved on claims for use in rebuilding or replacing real or personal property may be transferred to other agencies if approved by the department, the Legislative Administrator or the State Court Administrator, as appropriate. However, in the event that the amount exceeds $50,000, approval must also be secured from the Legislative Assembly if in session, or the Emergency Board if during the interim.

Â Â Â Â Â  (3) The department may establish deductibles for certain perils or classes of property covered by the Insurance Fund. Payments from the fund to cover loss, damage or destruction shall be reduced by the deductible amount adopted by the department.

Â Â Â Â Â  (4) The department shall draw warrants on the State Treasurer payable from the Insurance Fund for all claims required in carrying out the provisions of this chapter. [Amended by 1953 c.581 Â§11; 1957 c.385 Â§2; 1961 c.448 Â§9; 1965 c.140 Â§3; 1969 c.670 Â§9; 1981 c.109 Â§10; 1985 c.731 Â§10; 1991 c.566 Â§3; 1993 c.500 Â§26]

Â Â Â Â Â  278.052 Right of action against person responsible for loss; investigations. (1) If a payment is made out of the Insurance Fund to or for a state agency for any loss covered by the Insurance Fund, the Oregon Department of Administrative Services is subrogated, to the extent of the payment, to the rights of the state agency against any person or other entity legally responsible in damages for the loss. The department may commence an appropriate action in any court, in the name of the state, to enforce the rights. Any amounts recovered as a result of the proceeding shall be paid into the State Treasury and credited to the Insurance Fund.

Â Â Â Â Â  (2) The department may conduct an investigation of a loss to determine whether legal action should be commenced. The department may administer oaths and examine witnesses in connection with its investigation. The State Fire Marshal and the Department of State Police and all state agencies covered under this chapter shall cooperate with the Oregon Department of Administrative Services in the investigation. [1961 c.448 Â§12; 1985 c.731 Â§11; 1991 c.566 Â§4]

Â Â Â Â Â  278.054 [1953 c.581 Â§6; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  278.056 [1953 c.581 Â§7; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  278.060 [Amended by 1961 c.448 Â§13; 1981 c.109 Â§11; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.070 [Amended by 1961 c.448 Â§14; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.075 State agencies to supply information on media property; scope of coverage. (1) At times determined by the Oregon Department of Administrative Services, each state agency owning, leasing, controlling or possessing media shall supply such information as the department may require regarding the agencyÂs media. The appraised value of the media shall be established on the basis of present-day replacement costs or restoration to operational condition.

Â Â Â Â Â  (2) If any media designated in subsection (1) of this section is damaged or destroyed by any covered peril, the department shall pay all extraordinary expenses related to replacement or re-creation of new or backup media out of the Insurance Fund in an amount not to exceed the appraised value established pursuant to this chapter. Such costs may include reproduction of media, temporary service and equipment rental costs, reinstallation, shipping and other related costs.

Â Â Â Â Â  (3) Media coverage by the Insurance Fund does not include any loss of moneys because of the lack of any revenue producing function connected with the operation, nor does it cover any other costs of business interruption outside the direct expenses as outlined in subsection (2) of this section. [1981 c.109 Â§23; 1985 c.731 Â§12; 1991 c.566 Â§5]

Â Â Â Â Â  278.080 [Amended by 1953 c.581 Â§11; repealed by 1959 c.12 Â§1]

Â Â Â Â Â  278.085 [1953 c.581 Â§1; 1957 c.385 Â§3; 1961 c.448 Â§15; 1969 c.670 Â§10; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.090 [Amended by 1955 c.288 Â§1; 1959 c.662 Â§18; repealed by 1975 c.609 Â§25]

Â Â Â Â Â  278.100 [1975 c.609 Â§2; 1977 c.428 Â§3; 1981 c.109 Â§12; 1981 c.490 Â§1; 1981 c.913 Â§1; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.105 [1975 c.609 Â§3; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.110 [1975 c.609 Â§4; 1981 c.109 Â§13; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.115 [1975 c.609 Â§5; 1981 c.109 Â§14; 1985 c.731 Â§13; repealed by 1991 c.566 Â§14]

Â Â Â Â Â  278.120 Claims management; defense; authority of Attorney General; payment of judgment or settlement; rules. (1) Without in any way limiting who may receive actual notice of a claim under ORS 30.275 (6), the Oregon Department of Administrative Services has exclusive authority to manage claims against the state, and against the officers, employees and agents of the state, that arise under the provisions of ORS 30.260 to 30.300. The department may delegate, by rule or by policy, claim management functions for claims arising under the provisions of ORS 30.260 to 30.300, including investigation, negotiation and settlement, to the Attorney General. The department may delegate, by rule or by policy, claim management for certain kinds of claims against an agency to the agencyÂs elected or appointed head. Upon receipt by the department of a claim for damages against the State of Oregon or a state officer, employee or agent within the scope of ORS 30.260 to 30.300, if the claim is covered by insurance, the department shall tender defense of the claim to the insurer, and if such tender is accepted, ORS chapter 180 and the remaining provisions of this section shall not be applicable. If the claim is not covered by insurance or if the tender is rejected, the department shall cause an investigation to be conducted to determine whether the claim is meritorious and comes within the provisions of ORS 30.260 to 30.300. The Attorney General may conduct the investigation if requested by the department. If the department determines that the state or a state officer, agent or employee is or may be liable to the claimant under ORS 30.260 to 30.300, the department may negotiate, compromise and settle with the claimant. However, the department shall not compromise or settle a claim for declaratory, injunctive or other protective relief against a state department or agency that is headed by an elected official, its officers, employees or agents, or that elected official, without the express prior consent of the elected official. The Attorney General shall defend all lawsuits after the department has determined that a reasonable settlement cannot be achieved. The department shall pay from the Special Liability Revolving Fund authorized in ORS 278.150 or the Insurance Fund the amount of any judgment, and, if the department determines such action to be appropriate, the amount of any settlement unless the defense of the claim has been rejected pursuant to ORS 30.285 (5) or the Attorney General determines, in consultation with the department, that the act or omission of a state officer, employee or agent out of which the claim arose was committed maliciously or with an intent to cause unlawful damage or injury or with gross recklessness.

Â Â Â Â Â  (2) The department, through the Insurance Fund, shall pay reasonable defense expenditures for and indemnify liabilities of an officer, employee or agent of a court of this state who is a state officer, employee or agent that arise out of a mandamus proceeding brought against that person in the personÂs official capacity.

Â Â Â Â Â  (3) The authority granted to the department under subsection (1) of this section is subject to the authority of the Attorney General provided for under this section and under ORS 180.220.

Â Â Â Â Â  (4) As used in this section, Âstate officer, employee or agentÂ includes the district attorney and deputy district attorneys, special prosecutors and law clerks of the office of district attorney who act in a prosecutorial capacity, but does not include any other employee of the office of district attorney or any employee of the justice or circuit court whose salary is paid wholly or in part by a county and who shall be considered an officer, agent or employee of the county. [1975 c.609 Â§6; 1979 c.669 Â§1; 1981 c.109 Â§16; 1981 c.350 Â§3; 1985 c.731 Â§14; 1987 c.763 Â§2; 1993 c.515 Â§2]

Â Â Â Â Â  278.125 Purchase of insurance; payment of premium; legislative approval of self-insurance plan. (1) The Oregon Department of Administrative Services is authorized to negotiate for and purchase such insurance as it deems necessary or desirable to accomplish the purposes of this chapter and ORS 30.260 to 30.300 and 278.322, or such other insurance or reinsurance as may be desirable to insure the state, participating local public bodies or their officers, employees or agents against liability.

Â Â Â Â Â  (2) The premium for such insurance shall be paid from the Insurance Fund as either an administrative expense or charged to the benefiting state agency, agencies or participating local public bodies.

Â Â Â Â Â  (3) The department shall not implement any plan of self-insurance insuring any part of the liability of the state or its officers, employees or agents under ORS 30.260 to 30.300 until after the plan has been submitted to and approved by the Joint Ways and Means Committee of the Legislative Assembly, if the legislature is in session, or the Emergency Board. [1975 c.609 Â§7; 1981 c.109 Â§17; 1985 c.731 Â§15]

Â Â Â Â Â  278.130 Employment of staff assistance; payment for services by Attorney General. The Oregon Department of Administrative Services may employ such professional services and other personnel deemed necessary, other than defense counsel, to carry out the administration of this chapter and ORS 30.260 to 30.290 and 278.322. The Attorney General may employ defense counsel and shall charge the department for the cost of the services of the defense counsel and the Attorney General required under these statutes, and such costs and the costs incurred by the department in the administration of these statutes shall be paid out of the Insurance Fund. [1975 c.609 Â§8; 1981 c.109 Â§18; 1985 c.731 Â§16; 1993 c.500 Â§27]

Â Â Â Â Â  278.135 [1975 c.609 Â§9; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.140 [1979 c.669 Â§3; repealed by 1981 c.109 Â§24]

Â Â Â Â Â  278.145 [1981 c.109 Â§21; repealed by 1985 c.731 Â§32]

Â Â Â Â Â  278.150 Special Liability Revolving Fund; accounting for moneys disbursed. (1) The Oregon Department of Administrative Services may draw a warrant on the State Treasury for the sum of $75,000 payable out of the Insurance Fund. The amount drawn shall be credited to a Special Liability Revolving Fund which shall be carried with the State Treasury, separate and distinct from the General Fund, and shall be used by the department when it is necessary or desirable to make immediate payments on liability claims. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The department shall file at least once each month a verified voucher covering current disbursements from the Special Liability Revolving Fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

Â Â Â Â Â  (3) Upon receipt of the voucher, the department shall draw a warrant on the State Treasury in favor of the department payable out of the Insurance Fund. The amount drawn shall be deposited in the Special Liability Revolving Fund and shall be for a sum sufficient only to replenish the Special Liability Revolving Fund. [1981 c.109 Â§20; 1985 c.731 Â§17; 1989 c.966 Â§12; 1993 c.500 Â§28]

Note: 278.150 was added to and made a part of ORS chapter 278 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

INSURANCE FOR MOTOR VEHICLES OWNED BY GOVERNMENT

Â Â Â Â Â  278.200 ÂMotor vehicleÂ defined for ORS 278.205 and 278.322. As used in ORS 278.205 and 278.322, Âmotor vehiclesÂ includes commercial buses, as defined in ORS 801.200. [1979 c.842 Â§5; 1983 c.338 Â§905; 1985 c.16 Â§454; 1987 c.158 Â§37]

Â Â Â Â Â  278.205 Certificates of insurance; coverage; personal injury protection benefits; rules. (1) The Oregon Department of Administrative Services may issue a certificate of motor vehicle liability insurance and make assessments therefor.

Â Â Â Â Â  (2) When issued on vehicles owned by local public bodies, such insurance shall also include uninsured motorist coverage and may include personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542. However, at the request of a local public body, the department may provide uninsured motorist coverage or personal injury protection benefits for the motor vehicles owned by the local public body in amounts greater than those required under ORS 742.500 to 742.542.

Â Â Â Â Â  (3) When issued on state-owned vehicles furnished for public use including, but not limited to, use authorized under ORS 276.598, such insurance shall include uninsured motorist coverage and personal injury protection benefits and shall provide at least the minimum coverages and amounts set forth in ORS 742.500 to 742.542.

Â Â Â Â Â  (4) The department by rule may provide personal injury protection benefits in excess of those specified in this section. [1979 c.842 Â§2; 1981 c.490 Â§2]

Â Â Â Â Â  278.210 State has rights and duties of insurer. The state shall have all of the rights and obligations of an insurer provided in ORS 742.500 to 742.542 and 742.560 to 742.572 as to any certificate issued pursuant to ORS 278.205. [1979 c.842 Â§3]

Â Â Â Â Â  278.215 Uninsured motorist coverage requirements. (1) Any insurance or self-insurance provided by moneys from the Insurance Fund for or on account of the operation of motor vehicles within the stateÂs or public bodyÂs control, shall provide the uninsured motorist coverage required under ORS 742.500 to 742.504 and, except as specified in ORS 278.205, may provide the personal injury protection benefits required under ORS 742.518 to 742.542.

Â Â Â Â Â  (2) Any local public body, as defined in ORS 30.260, which establishes a self-insurance program under ORS 30.282 for or on account of the operation of motor vehicles within the local public bodyÂs control, shall provide the uninsured motorist coverage required under ORS 742.500 to 742.504 and may provide the personal injury protection benefits required under ORS 742.518 to 742.542.

Â Â Â Â Â  (3) The uninsured motorist coverage provided under this section shall be excess over any other collateral benefits to which an injured person is entitled, including, but not limited to, other uninsured motorist coverage, insurance benefits, governmental benefits or gratuitous benefits. [1979 c.842 Â§4; 1981 c.490 Â§3; 1985 c.731 Â§19; 2005 c.175 Â§4]

Â Â Â Â Â  278.305 [1983 c.431 Â§1; 1985 c.731 Â§24; repealed by 1995 c.162 Â§94]

LIABILITY INSURANCE

Â Â Â Â Â  278.315 Liability insurance for county or private community care providers. (1) The Department of Human Services may provide tort liability coverage through the Oregon Department of Administrative Services to any county or private community care provider that has contracted with the Department of Human Services to provide supervision, care, treatment or training of persons under the jurisdiction of the Psychiatric Security Review Board. Counties or private community care providers, and the officers and employees of those counties and providers acting within the scope of their employment, may be covered to the extent that any tort claim arises out of the provision of supervision, care, treatment or training of persons pursuant to the terms of the contract. Tort liability coverage under this section must be in writing, and may be part of the contract between the Department of Human Services and the county or private community care provider. The coverage provided under this section shall be self-insurance by the State of
Oregon
to the limits contained in ORS 30.260 to 30.300.

Â Â Â Â Â  (2) Counties or private community care providers that have contracted with the Department of Human Services to provide supervision, care, treatment or training of persons under the jurisdiction of the Psychiatric Security Review Board, and the officers and employees of those counties and providers, are not agents of the department for the purposes of ORS 30.260 to 30.300. [1993 c.43 Â§1]

Â Â Â Â Â  Note: 278.315 and 278.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  278.320 Application of government tort law to claims against private community care providers; liability for damages in excess of coverage. ORS 30.260 to 30.300 do not apply to claims against private community care providers by reason of the provision of tort liability coverage to those providers pursuant to ORS 278.315. Private community care providers provided tort liability coverage under ORS 278.315 remain liable for any damages in excess of the coverage provided under ORS 278.315. [1993 c.43 Â§3]

Â Â Â Â Â  Note: See note under 278.315.

Â Â Â Â Â  278.322 Child care facility liability insurance coverage. (1) The following child care facilities may obtain insurance in the same manner as a local public body may obtain insurance under ORS 30.282:

Â Â Â Â Â  (a) A private child-caring agency if the agency:

Â Â Â Â Â  (A) Is run by a private, nonprofit agency;

Â Â Â Â Â  (B) Is licensed by the state; and

Â Â Â Â Â  (C) Provides residential or psychiatric intensive day treatment services for children who have been placed in the care and custody of the state; or

Â Â Â Â Â  (b) A child care facility as defined in ORS 657A.250.

Â Â Â Â Â  (2) The insurance obtained under subsection (1) of this section may not cover theft or bodily injury and property damage arising out of operation of a motor vehicle by a child resident of the facility or agency. [Formerly 30.880; 2005 c.798 Â§1]

Â Â Â Â Â  Note: 278.322 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 278 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

RISK MANAGEMENT

Â Â Â Â Â  278.405 Department to manage risk management and insurance programs; rules. The Oregon Department of Administrative Services shall direct and manage all risk management and insurance programs of state government except for employee benefit insurance programs as otherwise provided in ORS chapter 243. Authority granted the department in this section includes but is not limited to the following authority:

Â Â Â Â Â  (1) To provide all insurance coverages including coverage of related legal expenses required by law, requisitioned by individual agencies, or which the department determines necessary or desirable for the efficient operation of state government, including but not limited to casualty insurance, property insurance, workersÂ compensation insurance and surety insurance.

Â Â Â Â Â  (2) To purchase insurance policies, develop and administer self-insurance programs, or any combinations thereof, as may be in the best interest of the state in carrying out the authorities granted in subsection (1) of this section.

Â Â Â Â Â  (3) To consolidate and combine state insurance coverages.

Â Â Â Â Â  (4) To purchase such risk management, actuarial and other professional services as may be required.

Â Â Â Â Â  (5) To provide technical services in risk management and insurance to state agencies.

Â Â Â Â Â  (6) To adopt rules and policies governing the administration of the stateÂs insurance and risk management activities and to carry into full force and effect the provisions of this chapter, ORS 30.260 to 30.290, 278.322 and 655.505 to 655.555. The department, by rule or policy, may determine the Insurance FundÂs contribution to the cost of defense, settlements and judgments in actions or proceedings. The department may condition payment of all or part of any loss covered by the Insurance Fund on compliance with the rules and policies adopted under this chapter. [1985 c.731 Â§2; 1991 c.566 Â§6]

Â Â Â Â Â  278.415 Department to authorize agency insurance purchases; exceptions. No state agency shall purchase insurance, other than for employee benefits, except as authorized by the Oregon Department of Administrative Services and in accordance with the terms, conditions and procurement methods as may be established by the department except for the transaction of workersÂ compensation insurance and reinsurance business by the State Accident Insurance Fund Corporation. However, nothing in this section applies to professional liability insurance acquired under ORS 9.080 (2). [1985 c.731 Â§3]

INSURANCE FUND

Â Â Â Â Â  278.425 Insurance Fund; uses. (1) There is established an Insurance Fund as a separate fund in the State Treasury, separate and distinct from the General Fund, which shall be used to provide insurance and self-insurance for the State of Oregon under this chapter, and for participating local public bodies under ORS 30.282 and 278.125 to 278.215. The moneys in the Insurance Fund may be invested as provided in ORS 293.701 to 293.820 in Âinvestment fundsÂ as defined in ORS 293.701 which includes the Insurance Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Insurance Fund shall be administratively separated to assure individual accountability of the state and local public body liability insurance programs under ORS 30.282 and 278.125 to 278.215 and the state property insurance program under this chapter.

Â Â Â Â Â  (3) All moneys arising from the operation of this section and ORS 278.405, 278.415 and 278.435 and the provisions of this chapter and ORS 30.260 to 30.300 and 278.322 shall be set aside by the State Treasurer and credited to the Insurance Fund. The moneys in the Insurance Fund are continuously appropriated to the Oregon Department of Administrative Services to administer the provisions of this chapter and ORS 30.260 to 30.300 and 278.322. [1985 c.731 Â§4; 1989 c.966 Â§13]

Â Â Â Â Â  278.435 Fund to operate on actuarially sound basis; apportionment; assessment; advances; repayment. (1) It is the intent of the Legislative Assembly that the individual components of the Insurance Fund, as well as the total fund, operate on an actuarially sound basis and that the assessments and charges shall reflect this policy.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may apportion to and collect from each state agency, officer, board or commission or any participating local public body, its contribution as determined by the department to purchase insurance or administer self-insurance programs, including administrative expenses, for coverages authorized by this chapter.

Â Â Â Â Â  (3) The apportionment shall be based, to the extent possible, upon the factors which reflect the relative risk and loss experience of each state agency, officer, board or commission or participating local public body.

Â Â Â Â Â  (4) The department may assess a state agency, officer, board or commission the cost of providing specific risk management services requested by a state agency, officer, board or commission.

Â Â Â Â Â  (5) In any year when the moneys in the Insurance Fund are not sufficient to keep the fund or any of its components actuarially sound and to make all payments required in carrying out the provisions of this chapter, funds may be advanced from other funds in the State Treasury under the provisions of ORS 293.205 to 293.225. Prior to any advance to the Insurance Fund under the provisions of ORS 293.205 to 293.225, approval shall be obtained from the
Joint Ways
and Means Committee of the Legislative Assembly, if the Legislative Assembly is in session, or the Emergency Board.

Â Â Â Â Â  (6) Moneys advanced to the Insurance Fund as provided in this section shall be repaid from the Insurance Fund in annual installments, with interest as provided in ORS 293.220. The amount of the installments shall be fixed by the department at such amount as can be reasonably expected to liquidate the indebtedness of the Insurance Fund in not more than 10 years.

Â Â Â Â Â  (7) In order to assure that the moneys advanced to the Insurance Fund are repaid as specified in subsection (6) of this section, the department may make such assessments to state agencies or participating local public bodies or their legal successors. [1985 c.731 Â§5; 1989 c.40 Â§2]

Â Â Â Â Â  278.990 [Repealed by 1975 c.609 Â§25]

_______________



Chapter 279

Chapter 279 Â Public Contracting - Miscellaneous Provisions

2007 EDITION

PUBLIC CONTRACTING - MISCELLANEOUS PROVISIONS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

279.835Â Â Â Â  Definitions for ORS 279.835 to 279.855

279.840Â Â Â Â  Purpose

279.845Â Â Â Â  Duties of Oregon Department of Administrative Services; prices for products and services of nonprofit agency for individuals with disabilities; sources of products and services; rules

279.850Â Â Â Â  Procurement of product or service; agreements for procurement

279.855Â Â Â Â  Entities that may obtain goods and services through Oregon Department of Administrative Services

Â Â Â Â Â  279.005 [1993 c.724 Â§19; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.007 [1993 c.724 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.008 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.009 [1993 c.724 Â§39; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.010 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.011 [1975 c.771 Â§1; 1979 c.196 Â§1; 1979 c.869 Â§1a; 1981 c.54 Â§1; 1983 c.690 Â§2; 1991 c.20 Â§1; 1993 c.500 Â§29; 1997 c.685 Â§1; 2003 c.562 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.012 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.013 [1975 c.771 Â§2; 1977 c.456 Â§1; 1979 c.195 Â§1; 1981 c.466 Â§1; 1981 c.528 Â§5; 1981 c.712 Â§1; repealed by 1983 c.690 Â§28]

Â Â Â Â Â  279.014 [Amended by 1967 c.202 Â§1; 1973 c.42 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.015 [1975 c.771 Â§3; 1977 c.304 Â§6; 1983 c.244 Â§1; 1983 c.590 Â§10; 1983 c.690 Â§3a; 1987 c.538 Â§1; 1987 c.777 Â§1; 1989 c.224 Â§40; 1989 c.454 Â§1; 1993 c.724 Â§21; 1995 c.612 Â§17; 1997 c.685 Â§2; 1997 c.802 Â§8a; 1999 c.59 Â§72; 2001 c.113 Â§1; 2002 s.s.1 c.3 Â§5; 2003 c.562 Â§2; 2005 c.625 Â§57; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.016 [Amended by 1971 c.481 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.017 [1975 c.771 Â§4; 1983 c.690 Â§4; 1997 c.802 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.018 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.019 [1975 c.771 Â§6; 1983 c.690 Â§5; 2002 s.s.1 c.3 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.020 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.021 [1975 c.771 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.022 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.023 [1975 c.771 Â§7; 1979 c.869 Â§2; 1981 c.281 Â§1; 1987 c.776 Â§2; 1997 c.239 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.024 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.025 [Formerly 279.065; 1977 c.289 Â§1; 1979 c.282 Â§1; 1983 c.690 Â§6; 1985 c.724 Â§1; 1987 c.741 Â§18; 1987 c.776 Â§1; 1987 c.865 Â§2; 1991 c.197 Â§1; 1997 c.239 Â§2; 1997 c.802 Â§11; 1999 c.88 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.026 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.027 [Formerly 279.070; 1997 c.351 Â§2; 1999 c.88 Â§2; 1999 c.689 Â§3; 2001 c.104 Â§86; 2001 c.507 Â§1; 2003 c.14 Â§139; 2003 c.535 Â§1; 2003 c.794 Â§229a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.028 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.029 [Formerly 279.075; 1981 c.466 Â§2; 1987 c.865 Â§1; 1999 c.462 Â§1; 1999 c.647 Â§Â§1,1a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.030 [Amended by 1971 c.659 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.031 [Formerly 279.080; 1981 c.712 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.032 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.033 [1975 c.771 Â§11; 1983 c.690 Â§7; 2003 c.618 Â§33; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.034 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.035 [1975 c.771 Â§12; 1985 c.724 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.036 [Amended by 1969 c.607 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.037 [1975 c.771 Â§13; 1977 c.289 Â§7; 1999 c.647 Â§2; 2001 c.546 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.038 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.039 [1975 c.771 Â§14; 1977 c.289 Â§2; 1981 c.712 Â§3; 1983 c.690 Â§8; 1999 c.647 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.040 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.041 [1975 c.771 Â§15; 1977 c.289 Â§3; 1981 c.712 Â§4; 1983 c.690 Â§9; 1999 c.647 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.042 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.043 [1975 c.771 Â§17; 1977 c.289 Â§4; 1983 c.690 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.044 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.045 [1975 c.771 Â§18; 1977 c.289 Â§5; 1983 c.690 Â§11; 1985 c.757 Â§6; 1997 c.802 Â§12; 1999 c.448 Â§8; 1999 c.647 Â§5; 1999 c.849 Â§Â§60,61; 2001 c.104 Â§Â§87,88; 2003 c.75 Â§32; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.046 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.047 [1975 c.771 Â§16; 1977 c.289 Â§6; 2001 c.712 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.048 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.049 [1975 c.771 Â§26; 1983 c.690 Â§12; 1991 c.414 Â§1; 1999 c.29 Â§1; 2001 c.712 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.050 [Amended by 1969 c.349 Â§1; 1971 c.180 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.051 [1975 c.771 Â§27; 1979 c.196 Â§2; 1981 c.766 Â§1; 1983 c.690 Â§13; 1997 c.802 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.052 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.053 [1975 c.771 Â§32; 1981 c.325 Â§4; 1985 c.724 Â§3; 1989 c.224 Â§41; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.054 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.055 [1975 c.771 Â§34(2); 1979 c.647 Â§1; 1979 c.804 Â§6; 1983 c.690 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.056 [1979 c.504 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.057 [1997 c.861 Â§2; 1999 c.59 Â§73; 2001 c.712 Â§3; 2001 c.948 Â§Â§1,3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.058 [2001 c.712 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.059 [1985 c.769 Â§Â§2,3; 1987 c.893 Â§6; 1989 c.1043 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.060 [1969 c.522 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.061 [1981 c.281 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.063 [1985 c.285 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.065 [1969 c.522 Â§3; 1975 c.771 Â§8; renumbered 279.025]

Â Â Â Â Â  279.067 [1983 c.690 Â§27; 1990 c.6 Â§1; 1997 c.685 Â§6; 1997 c.861 Â§3; 2001 c.104 Â§89; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.070 [1969 c.522 Â§4; 1971 c.659 Â§2; 1975 c.771 Â§9; renumbered 279.027]

Â Â Â Â Â  279.073 [1991 c.323 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.075 [1969 c.522 Â§5; 1975 c.771 Â§10; renumbered 279.029]

Â Â Â Â Â  279.080 [1969 c.522 Â§6; renumbered 279.031]

Â Â Â Â Â  279.085 [1969 c.522 Â§7; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.090 [1969 c.522 Â§8; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.095 [1987 c.777 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.101 [1989 c.407 Â§Â§1,2; 1995 c.333 Â§26; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.103 [1997 c.685 Â§4; 2002 s.s.1 c.3 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.106 [1989 c.1043 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.111 [1989 c.1043 Â§11; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.116 [1995 c.375 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.310 [Amended by 1953 c.131 Â§3; 1973 c.523 Â§1; 1983 c.740 Â§76; 2001 c.104 Â§90; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.312 [Amended by 1953 c.131 Â§3; 1957 c.586 Â§14; 1965 c.26 Â§1; 1969 c.493 Â§76; 1999 c.588 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.313 [1997 c.552 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.314 [Amended by 1981 c.712 Â§5; 1999 c.689 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.315 [Formerly 653.767; repealed by 1995 c.286 Â§34]

Â Â Â Â Â  279.316 [Amended by 1967 c.167 Â§1; 1979 c.5 Â§1; 1989 c.572 Â§1; 1993 c.279 Â§1; 1995 c.739 Â§2; 1997 c.265 Â§1; 1997 c.793 Â§1; 2001 c.104 Â§91; 2003 c.14 Â§140; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.318 [Amended by 1973 c.523 Â§2; 1975 c.771 Â§19; 1991 c.638 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.319 [1989 c.1092 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.320 [Amended by 1967 c.359 Â§687; 1981 c.712 Â§6; subsection (2) enacted as 1989 c.684 Â§3; 2001 c.104 Â§92; 2001 c.190 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.321 [1997 c.828 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.322 [1999 c.689 Â§6; 2001 c.104 Â§93; 2001 c.507 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.323 [2001 c.507 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.324 [Amended by 1973 c.738 Â§1; 1975 c.771 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.326 [Amended by 1973 c.738 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.328 [Amended by 1973 c.738 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.330 [Amended by 1973 c.738 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.332 [Amended by 1973 c.738 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.333 [1973 c.738 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.334 [Amended by 1963 c.241 Â§1; 1967 c.167 Â§2; 1979 c.5 Â§2; 1981 c.281 Â§4; 1983 c.264 Â§1; 1989 c.572 Â§2; 1993 c.279 Â§2; 1995 c.739 Â§1; 1997 c.265 Â§2; 1997 c.793 Â§2; 2003 c.14 Â§141; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.335 [1993 c.394 Â§2; 1997 c.631 Â§432; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.336 [Amended by 1981 c.712 Â§7; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.338 [Amended by 1981 c.712 Â§8; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.340 [Amended by 1973 c.418 Â§1; 1995 c.286 Â§26; renumbered 653.268 in 2003]

Â Â Â Â Â  279.342 [Amended by 1953 c.579 Â§3; 1955 c.510 Â§1; 1967 c.67 Â§1; 1973 c.460 Â§1; 1975 c.770 Â§1; 1977 c.388 Â§1; 1981 c.361 Â§3; 1983 c.699 Â§4; 1995 c.286 Â§27; 1995 c.635 Â§2; 1997 c.793 Â§3; renumbered 653.269 in 2003]

Â Â Â Â Â  279.344 [Repealed by 1953 c.577 Â§2]

Â Â Â Â Â  279.346 [Repealed by 1953 c.577 Â§2]

Â Â Â Â Â  279.348 [1959 c.627 Â§1; 1969 c.369 Â§1; subsection (4) enacted as 1969 c.369 Â§3; subsection (5) enacted as 1969 c.369 Â§4; 1977 c.797 Â§1; 1979 c.282 Â§2; 1981 c.712 Â§9; 1983 c.710 Â§1; 1989 c.752 Â§1; 1997 c.810 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.349 [1995 c.594 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.350 [1959 c.627 Â§2; 1977 c.797 Â§2; 1981 c.712 Â§19; 1983 c.264 Â§2; 1983 c.710 Â§2; 1989 c.286 Â§1; 1995 c.594 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.352 [1959 c.627 Â§Â§3, 4; 1965 c.449 Â§1; 1977 c.797 Â§3; 1979 c.282 Â§3; 1983 c.710 Â§3; 1995 c.594 Â§15; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.354 [1959 c.627 Â§5; 1967 c.207 Â§1; 1977 c.797 Â§4; 1981 c.712 Â§12; 1983 c.710 Â§4; 1995 c.594 Â§16; 2001 c.337 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.355 [1969 c.369 Â§5; 1981 c.712 Â§13; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.356 [1959 c.627 Â§Â§6,7; 1969 c.369 Â§6; 1981 c.712 Â§14; 1983 c.264 Â§4; 1983 c.711 Â§3; 1997 c.255 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.357 [1977 c.797 Â§8; 1981 c.712 Â§15; 1983 c.710 Â§5; 1985 c.766 Â§1; 1995 c.594 Â§3; 2001 c.628 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.358 [1975 c.772 Â§5; renumbered 279.400]

Â Â Â Â Â  279.359 [1977 c.797 Â§7; 1983 c.710 Â§6; 1995 c.594 Â§8; 1997 c.810 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.360 [1955 c.563 Â§1; 1963 c.136 Â§2; 1963 c.482 Â§1; 1971 c.743 Â§349; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.361 [1977 c.797 Â§6; 1983 c.710 Â§7; 1995 c.594 Â§9; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.362 [1955 c.563 Â§2; 1959 c.414 Â§1; repealed by 1975 c.773 Â§1]

Â Â Â Â Â  279.363 [1981 c.712 Â§11; 2001 c.746 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.365 [1983 c.711 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.370 [1995 c.594 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.375 [1995 c.594 Â§5; 1999 c.152 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.380 [1995 c.594 Â§12; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.400 [Formerly 279.358; 1979 c.196 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.410 [1977 c.727 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.420 [1977 c.727 Â§4; 1983 c.690 Â§15; 1989 c.106 Â§1; 1991 c.516 Â§3; 1999 c.689 Â§11; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.430 [1977 c.727 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.435 [Formerly 279.575; 1991 c.516 Â§1; 1999 c.689 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.445 [1991 c.516 Â§2; 1999 c.689 Â§2a; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.502 [1957 c.650 Â§1; 1969 c.607 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.510 [Amended by 1955 c.526 Â§1; 1957 c.650 Â§2; 1965 c.26 Â§2; 1969 c.493 Â§77; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.512 [Amended by 1957 c.650 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.514 [Amended by 1957 c.650 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.515 [1957 c.650 Â§5; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.516 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.518 [Amended by 1957 c.650 Â§9; renumbered 279.538]

Â Â Â Â Â  279.520 [Amended by 1953 c.131 Â§3; 1955 c.526 Â§2; repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.522 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.524 [Repealed by 1957 c.650 Â§15]

Â Â Â Â Â  279.526 [Amended by 1953 c.131 Â§3; 1957 c.650 Â§6; 1969 c.689 Â§1; 1975 c.771 Â§21; 1981 c.712 Â§16; 1983 c.264 Â§3; 1985 c.526 Â§1; 1993 c.98 Â§6; 1999 c.521 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.528 [Amended by 1957 c.650 Â§7; 1969 c.689 Â§2; 1975 c.771 Â§22; 1985 c.526 Â§2; 1993 c.98 Â§7; 1999 c.521 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.530 [Amended by 1957 c.650 Â§10; renumbered 279.540]

Â Â Â Â Â  279.532 [Amended by 1953 c.131 Â§3; 1955 c.526 Â§3; 1957 c.650 Â§11; renumbered 279.542]

Â Â Â Â Â  279.534 [Amended by 1953 c.131 Â§3; 1957 c.650 Â§12; renumbered 279.544]

Â Â Â Â Â  279.536 [1957 c.650 Â§8; 1969 c.689 Â§3; 1975 c.771 Â§23; 1981 c.712 Â§17; 1985 c.526 Â§3; 1999 c.521 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.538 [Formerly 279.518; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.540 [Formerly 279.530; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.542 [Formerly 279.532; 1975 c.771 Â§23a; 2001 c.104 Â§94; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.544 [Formerly 279.534; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.545 [Formerly 279.731; 1997 c.552 Â§24; 2003 c.449 Â§34; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.550 [1991 c.385 Â§63; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.555 [Formerly 279.733; 1997 c.552 Â§25; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.560 [Formerly 279.735; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.562 [1997 c.552 Â§23; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.565 [Formerly 279.737; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.567 [1997 c.552 Â§22; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.570 [Formerly 279.739; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.573 [1991 c.385 Â§81; 1995 c.612 Â§18; 1997 c.552 Â§26; 2001 c.104 Â§95; 2003 c.55 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.575 [1969 c.423 Â§1; 1971 c.746 Â§1; 1973 c.384 Â§1; 1975 c.771 Â§28; 1975 c.772 Â§8; 1977 c.727 Â§1; 1979 c.406 Â§3; 1981 c.712 Â§18; 1985 c.435 Â§1; renumbered 279.435 in 1989]

Â Â Â Â Â  279.580 [1991 c.385 Â§64; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.585 [1991 c.385 Â§65; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.590 [1991 c.385 Â§66; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.595 [1991 c.385 Â§67; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.605 [1991 c.385 Â§68; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.610 [Amended by 1957 c.418 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.612 [Amended by 1957 c.418 Â§2; 1969 c.415 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.614 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.615 [1991 c.385 Â§71; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.616 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.617 [1991 c.385 Â§70; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.618 [Amended by 1971 c.659 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.620 [Amended by 1955 c.693 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.621 [1991 c.385 Â§72; 2003 c.55 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.622 [Amended by 1963 c.28 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.624 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.625 [1991 c.385 Â§73; renumbered 282.045 in 2003]

Â Â Â Â Â  279.626 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.628 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.630 [1991 c.385 Â§74; 2003 c.55 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.635 [1991 c.385 Â§75; 2003 c.55 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.640 [1991 c.385 Â§Â§76,77; 1997 c.552 Â§27; repealed by 2003 c.55 Â§2 and 2003 c.794 Â§332]

Â Â Â Â Â  279.645 [1991 c.385 Â§78; repealed by 2003 c.55 Â§2 and 2003 c.794 Â§332]

Â Â Â Â Â  279.650 [1991 c.385 Â§79; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.710 [Amended by 1957 c.660 Â§1; 1977 c.598 Â§30; 1993 c.500 Â§30; 1997 c.802 Â§2; 2003 c.449 Â§20; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.711 [Formerly 273.005; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.712 [Amended by 1957 c.660 Â§2; 1973 c.84 Â§3; 1977 c.598 Â§31; 1983 c.590 Â§11; 1991 c.95 Â§2; 1993 c.500 Â§31; 1995 c.776 Â§1; 1997 c.802 Â§3; 1999 c.264 Â§3; 2001 c.300 Â§75; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.714 [Amended by 1969 c.349 Â§2; 1969 c.607 Â§3; 1971 c.180 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.716 [Amended by 1969 c.607 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.717 [1977 c.314 Â§2; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.718 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.720 [Amended by 1969 c.607 Â§5; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.722 [Amended by 1955 c.57 Â§1; 1971 c.743 Â§350; 1981 c.106 Â§3; 1997 c.802 Â§13; 2001 c.507 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.723 [Formerly 279.732; 1997 c.802 Â§4; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.724 [Amended by 1953 c.11 Â§3; 1955 c.194 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.725 [Formerly 279.734; 1997 c.802 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.726 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.727 [Formerly 279.738; 1995 c.776 Â§2; 1997 c.802 Â§6; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.728 [Amended by 1955 c.45 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.729 [Formerly 279.740; 2001 c.683 Â§4; 2003 c.186 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.730 [Amended by 1969 c.597 Â§56; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.731 [1975 c.240 Â§2; 1991 c.385 Â§59; renumbered 279.545 in 1991]

Â Â Â Â Â  279.732 [Renumbered 279.723]

Â Â Â Â Â  279.733 [1975 c.240 Â§3; 1991 c.385 Â§60; renumbered 279.555 in 1991]

Â Â Â Â Â  279.734 [Amended by 1953 c.11 Â§3; renumbered 279.725]

Â Â Â Â Â  279.735 [1975 c.240 Â§4; renumbered 279.560 in 1991]

Â Â Â Â Â  279.736 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.737 [1975 c.240 Â§5; renumbered 279.565 in 1991]

Â Â Â Â Â  279.738 [Renumbered 279.727]

Â Â Â Â Â  279.739 [1975 c.240 Â§6; 1991 c.385 Â§61; renumbered 279.570 in 1991]

Â Â Â Â Â  279.740 [Amended by 1975 c.240 Â§7; renumbered 279.729]

Â Â Â Â Â  279.742 [Amended by 1959 c.662 Â§1; 1965 c.365 Â§6; 1967 c.419 Â§41; 1977 c.91 Â§1; 1981 c.106 Â§1; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.744 [Repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.746 [Amended by 1997 c.802 Â§14; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.748 [Repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.791 [1953 c.474 Â§5; 1981 c.106 Â§14; repealed by 1997 c.802 Â§22]

Â Â Â Â Â  279.795 [1969 c.263 Â§1; renumbered 177.190 in 2003]

Â Â Â Â Â  279.800 [1991 c.176 Â§2; 1993 c.500 Â§32; 1999 c.316 Â§10; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.805 [Formerly 291.652 and then 283.210; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.810 [Amended by 1955 c.47 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.812 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.814 [Amended by 1955 c.47 Â§2; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.816 [Amended by 1967 c.419 Â§28; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.818 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  279.820 [Amended by 1957 c.42 Â§1; 1959 c.662 Â§15; 1961 c.128 Â§1; 1975 c.771 Â§29; 1991 c.176 Â§3; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.822 [Amended by 1957 c.42 Â§2; 1959 c.662 Â§14; 1975 c.771 Â§30; 1981 c.106 Â§15; 1983 c.740 Â§77; 1993 c.500 Â§33; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.824 [Amended by 1975 c.771 Â§31; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.826 [Formerly 291.654 and then 283.220; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.828 [Formerly 283.230; 1997 c.379 Â§1; 2003 c.449 Â§35; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.830 [Formerly 283.235; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.831 [Formerly 291.666 and then 283.240; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.833 [Formerly 291.678 and then 283.250; 2003 c.18 Â§5; repealed by 2003 c.794 Â§332]

Â Â Â Â Â  279.835 Definitions for ORS 279.835 to 279.855. As used in ORS 279.835 to 279.855:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirect laborÂ includes all work required for preparation, processing and packing, but not supervision, administration, inspection and shipping.

Â Â Â Â Â  (3) ÂIndividual with a disabilityÂ means an individual who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

Â Â Â Â Â  (4) ÂPublic agencyÂ or Âpublic contracting agencyÂ means any agency of the State of
Oregon
or any political subdivision thereof authorized by law to enter into public contracts and any public body created by intergovernmental agreement.

Â Â Â Â Â  (5) ÂQualified nonprofit agency for individuals with disabilitiesÂ means a nonprofit activity center or rehabilitation facility:

Â Â Â Â Â  (a) Organized under the laws of the United States or of this state and operated in the interest of individuals with disabilities, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

Â Â Â Â Â  (b) That complies with any applicable occupational health and safety standard required by the laws of the
United States
or of this state; and

Â Â Â Â Â  (c) That in the manufacture of products and in the provision of services, whether or not the products or services are procured under ORS 279.835 to 279.855, during the fiscal year employs individuals with disabilities for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services. [1977 c.304 Â§3; 1983 c.690 Â§17; 1989 c.224 Â§42; 1991 c.93 Â§1; 1993 c.500 Â§34; 2001 c.104 Â§96; 2003 c.794 Â§229b; 2007 c.70 Â§62]

Â Â Â Â Â  279.840 Purpose. The purpose of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335 is to further the policy of this state to encourage and assist individuals with disabilities to achieve maximum personal independence through useful and productive gainful employment by assuring an expanded and constant market for sheltered workshop and activity center products and services, thereby enhancing their dignity and capacity for self-support and minimizing their dependence on welfare and need for costly institutionalization. [1977 c.304 Â§2; 1989 c.224 Â§43; 2003 c.794 Â§229c; 2007 c.70 Â§63]

Â Â Â Â Â  279.845 Duties of
Oregon
Department of Administrative Services; prices for products and services of nonprofit agency for individuals with disabilities; sources of products and services; rules. (1) It is the duty of the Oregon Department of Administrative Services to:

Â Â Â Â Â  (a) Determine the price of all products manufactured and services offered for sale to the various public agencies by any qualified nonprofit agency for individuals with disabilities. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

Â Â Â Â Â  (b) To revise such prices from time to time in accordance with changing cost factors; and

Â Â Â Â Â  (c) To make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary to carry out the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

Â Â Â Â Â  (2) The department shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for individuals with disabilities and the services provided by any such agency, which the department determines are suitable for procurement by public agencies pursuant to ORS 279.835 to 279.855, 279A.025 (4) and 279C.335. This procurement list and revisions thereof shall be distributed to all public purchasing officers.

Â Â Â Â Â  (3) The department may not delegate any duty imposed under this section to any person or public agency outside of the department. [1977 c.304 Â§4; 1989 c.224 Â§44; 2003 c.794 Â§229d; 2007 c.70 Â§64]

Â Â Â Â Â  279.850 Procurement of product or service; agreements for procurement. (1) If any public agency intends to procure any product or service on the procurement list, that public agency shall, in accordance with rules of the Oregon Department of Administrative Services, procure such product or service, at the price established by the department, from a qualified nonprofit agency for individuals with disabilities, provided the product or service is of the appropriate specifications and is available within the period required by that public agency.

Â Â Â Â Â  (2) In furthering the purposes of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335, it is the intent of the Legislative Assembly that there be close cooperation between the department, public contracting agencies and qualified nonprofit agencies for individuals with disabilities. The department on behalf of public contracting agencies and qualified nonprofit agencies for individuals with disabilities is authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be determined to be necessary for effective coordination and efficient realization of the objectives of ORS 279.835 to 279.855, 279A.025 (4) and 279C.335 and any other law requiring procurement of products or services. [1977 c.304 Â§5; 1989 c.224 Â§45; 2003 c.794 Â§229e; 2007 c.70 Â§65]

Â Â Â Â Â  279.855 Entities that may obtain goods and services through
Oregon
Department of Administrative Services. The following may purchase equipment, materials, supplies and services through the Oregon Department of Administrative Services in the same manner as state agencies as provided in ORS 279A.140 to 279A.155 and 279A.250 to 279A.290:

Â Â Â Â Â  (1) Qualified nonprofit agencies for individuals with disabilities participating in the program set forth in ORS 279.835 to 279.855, 279A.025 (4) and 279C.335.

Â Â Â Â Â  (2) Residential programs when under contract with the Department of Human Services to provide services to youth in the custody of the state.

Â Â Â Â Â  (3) Public benefit corporations, as defined in ORS 65.001, that provide public services either under contract with a state agency, as defined in ORS 171.133, or under contract with a unit of local government, as defined in ORS 190.003, that funds the contract, in whole or in part, with state funds. [1977 c.304 Â§7; 1989 c.224 Â§46; 1991 c.419 Â§1; 2001 c.900 Â§51; 2003 c.794 Â§229f; 2007 c.70 Â§66]

Â Â Â Â Â  279.990 [Amended by 1953 c.577 Â§2; subsection (4) (1979 Replacement Part) enacted as 1955 c.563 Â§3; 1969 c.369 Â§7; 1971 c.743 Â§351; repealed by 2003 c.794 Â§332]

_______________



Chapter 279a

Chapter 279A Â Public Contracting - General Provisions

2007 EDITION

PUBLIC CONTRACTING - GENERAL PROVISIONS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279A.005Â  Short title

279A.010Â  Definitions for Public Contracting Code

279A.015Â  Policy

279A.020Â  Organization of Public Contracting Code

279A.025Â  Application of Public Contracting Code

279A.030Â  Federal law prevails in case of conflict

AUTHORITY

279A.050Â  Procurement authority

279A.055Â  Personal services contracts

279A.060Â  Local contract review boards

279A.065Â  Model rules generally; applicability to contracting agencies

279A.070Â  Rules

279A.075Â  Delegation

MINORITIES, WOMEN AND EMERGING SMALL BUSINESSES

279A.100Â  Affirmative action; limited competition permitted

279A.105Â  Subcontracting to emerging small businesses

279A.110Â  Discrimination in subcontracting prohibited; remedies

CONTRACT PREFERENCES

279A.120Â  Preference for
Oregon
goods and services; nonresident bidders

279A.125Â  Preference for recycled materials

STATE PROCUREMENT

279A.140Â  State procurement of goods and services; rules

279A.142Â  Limitation of competition

279A.145Â  Recycled product purchasing information

279A.150Â  Procurement of goods containing recycled polyethylene material

279A.155Â  State procurement of paper

INTERGOVERNMENTAL RELATIONS

(Generally)

279A.180Â  Purchases through federal programs

279A.185Â  Local contracting agency arrangements for use or disposition of personal property authorized

279A.190Â  Transfers of fire protection equipment between fire departments

(Cooperative Procurement)

279A.200Â  Definitions for ORS 279A.200 to 279A.225

279A.205Â  Cooperative procurements authorized

279A.210Â  Joint cooperative procurements

279A.215Â  Permissive cooperative procurements

279A.220Â  Interstate cooperative procurements

279A.225Â  Protests and disputes

STATE SURPLUS PROPERTY

279A.250Â  Definitions for ORS 279A.250 to 279A.290

279A.255Â  Inspection, appraisal and inventory of state property; reports by state agencies

279A.260Â  Powers and duties of department; acquisitions by qualified donees; rules

279A.265Â  Use of Oregon Department of Administrative Services Operating Fund; cash dividends

279A.270Â  Contracts with federal government for accepting gifts and acquiring surplus property; bids not required

279A.275Â  Leasing of state property

279A.280Â  Disposal of surplus property; costs of disposal

279A.285Â  Disposition of moneys received as payment for repair or replacement of damaged, destroyed, lost or stolen property

279A.290Â  Miscellaneous receipts accounts

PENALTIES

279A.990Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  279A.005 Short title. ORS chapters 279A, 279B and 279C may be cited as the Public Contracting Code. [2003 c.794 Â§1]

Â Â Â Â Â  279A.010 Definitions for Public Contracting Code. (1) As used in the Public Contracting Code, unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (a) ÂBidderÂ means a person that submits a bid in response to an invitation to bid.

Â Â Â Â Â  (b) ÂContracting agencyÂ means a public body authorized by law to conduct a procurement. ÂContracting agencyÂ includes, but is not limited to, the Director of the Oregon Department of Administrative Services and any person authorized by a contracting agency to conduct a procurement on the contracting agencyÂs behalf. ÂContracting agencyÂ does not include the judicial department or the legislative department.

Â Â Â Â Â  (c) ÂDaysÂ means calendar days.

Â Â Â Â Â  (d) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (e) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services or a person designated by the director to carry out the authority of the director under the Public Contracting Code.

Â Â Â Â Â  (f) ÂEmergencyÂ means circumstances that:

Â Â Â Â Â  (A) Could not have been reasonably foreseen;

Â Â Â Â Â  (B) Create a substantial risk of loss, damage or interruption of services or a substantial threat to property, public health, welfare or safety; and

Â Â Â Â Â  (C) Require prompt execution of a contract to remedy the condition.

Â Â Â Â Â  (g) ÂEnergy savings performance contractÂ means a public contract between a contracting agency and a qualified energy service company for the identification, evaluation, recommendation, design and construction of energy conservation measures, including a design-build contract, that guarantee energy savings or performance.

Â Â Â Â Â  (h) ÂExecutive departmentÂ has the meaning given that term in ORS 174.112.

Â Â Â Â Â  (i) ÂGoodsÂ includes supplies, equipment, materials, personal property, including any tangible, intangible and intellectual property and rights and licenses in relation thereto, and combinations of any of the items identified in this paragraph.

Â Â Â Â Â  (j) ÂGoods and servicesÂ or Âgoods or servicesÂ includes combinations of any of the items identified in the definitions of ÂgoodsÂ and Âservices.Â

Â Â Â Â Â  (k)(A) ÂGrantÂ means:

Â Â Â Â Â  (i) An agreement under which a contracting agency receives moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, from a grantor for the purpose of supporting or stimulating a program or activity of the contracting agency and in which no substantial involvement by the grantor is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions; or

Â Â Â Â Â  (ii) An agreement under which a contracting agency provides moneys, property or other assistance, including but not limited to federal assistance that is characterized as a grant by federal law or regulations, loans, loan guarantees, credit enhancements, gifts, bequests, commodities or other assets, to a recipient for the purpose of supporting or stimulating a program or activity of the recipient and in which no substantial involvement by the contracting agency is anticipated in the program or activity other than involvement associated with monitoring compliance with the grant conditions.

Â Â Â Â Â  (B) ÂGrantÂ does not include a public contract for a public improvement, for public works, as defined in ORS 279C.800, or for emergency work, minor alterations or ordinary repair or maintenance necessary to preserve a public improvement, when under the public contract a contracting agency pays, in consideration for contract performance intended to realize or to support the realization of the purposes for which grant funds were provided to the contracting agency, moneys that the contracting agency has received under a grant.

Â Â Â Â Â  (L) ÂIndustrial oilÂ means any compressor, turbine or bearing oil, hydraulic oil, metal-working oil or refrigeration oil.

Â Â Â Â Â  (m) ÂJudicial departmentÂ has the meaning given that term in ORS 174.113.

Â Â Â Â Â  (n) ÂLegislative departmentÂ has the meaning given that term in ORS 174.114.

Â Â Â Â Â  (o) ÂLocal contract review boardÂ means a local contract review board described in ORS 279A.060.

Â Â Â Â Â  (p) ÂLocal contracting agencyÂ means a local government or special government body authorized by law to conduct a procurement. ÂLocal contracting agencyÂ includes any person authorized by a local contracting agency to conduct a procurement on behalf of the local contracting agency.

Â Â Â Â Â  (q) ÂLocal governmentÂ has the meaning given that term in ORS 174.116.

Â Â Â Â Â  (r) ÂLowest responsible bidderÂ means the lowest bidder who:

Â Â Â Â Â  (A) Has substantially complied with all prescribed public contracting procedures and requirements;

Â Â Â Â Â  (B) Has met the standards of responsibility set forth in ORS 279B.110 or 279C.375;

Â Â Â Â Â  (C) Has not been debarred or disqualified by the contracting agency under ORS 279B.130 or 279C.440; and

Â Â Â Â Â  (D) If the advertised contract is a public improvement contract, is not on the list created by the Construction Contractors Board under ORS 701.227.

Â Â Â Â Â  (s) ÂLubricating oilÂ means any oil intended for use in an internal combustion crankcase, transmission, gearbox or differential or an automobile, bus, truck, vessel, plane, train, heavy equipment or machinery powered by an internal combustion engine.

Â Â Â Â Â  (t) ÂPersonÂ means a natural person capable of being legally bound, a sole proprietorship, a corporation, a partnership, a limited liability company or partnership, a limited partnership, a for-profit or nonprofit unincorporated association, a business trust, two or more persons having a joint or common economic interest, any other person with legal capacity to contract or a public body.

Â Â Â Â Â  (u) ÂPost-consumer wasteÂ means a finished material that would normally be disposed of as solid waste, having completed its life cycle as a consumer item. ÂPost-consumer wasteÂ does not include manufacturing waste.

Â Â Â Â Â  (v) ÂPrice agreementÂ means a public contract for the procurement of goods or services at a set price with:

Â Â Â Â Â  (A) No guarantee of a minimum or maximum purchase; or

Â Â Â Â Â  (B) An initial order or minimum purchase combined with a continuing contractor obligation to provide goods or services in which the contracting agency does not guarantee a minimum or maximum additional purchase.

Â Â Â Â Â  (w) ÂProcurementÂ means the act of purchasing, leasing, renting or otherwise acquiring goods or services. ÂProcurementÂ includes each function and procedure undertaken or required to be undertaken by a contracting agency to enter into a public contract, administer a public contract and obtain the performance of a public contract under the Public Contracting Code.

Â Â Â Â Â  (x) ÂProposerÂ means a person that submits a proposal in response to a request for proposals.

Â Â Â Â Â  (y) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (z) ÂPublic contractÂ means a sale or other disposal, or a purchase, lease, rental or other acquisition, by a contracting agency of personal property, services, including personal services, public improvements, public works, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement. ÂPublic contractÂ does not include grants.

Â Â Â Â Â  (aa) ÂPublic contractingÂ means procurement activities described in the Public Contracting Code relating to obtaining, modifying or administering public contracts or price agreements.

Â Â Â Â Â  (bb) ÂPublic Contracting CodeÂ or ÂcodeÂ means ORS chapters 279A, 279B and 279C.

Â Â Â Â Â  (cc) ÂPublic improvementÂ means a project for construction, reconstruction or major renovation on real property by or for a contracting agency. ÂPublic improvementÂ does not include:

Â Â Â Â Â  (A) Projects for which no funds of a contracting agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection; or

Â Â Â Â Â  (B) Emergency work, minor alteration, ordinary repair or maintenance necessary to preserve a public improvement.

Â Â Â Â Â  (dd) ÂPublic improvement contractÂ means a public contract for a public improvement. ÂPublic improvement contractÂ does not include a public contract for emergency work, minor alterations, or ordinary repair or maintenance necessary to preserve a public improvement.

Â Â Â Â Â  (ee) ÂRecycled materialÂ means any material that would otherwise be a useless, unwanted or discarded material except for the fact that the material still has useful physical or chemical properties after serving a specific purpose and can, therefore, be reused or recycled.

Â Â Â Â Â  (ff) ÂRecycled oilÂ means used oil that has been prepared for reuse as a petroleum product by refining, rerefining, reclaiming, reprocessing or other means, provided that the preparation or use is operationally safe, environmentally sound and complies with all laws and regulations.

Â Â Â Â Â  (gg) ÂRecycled paperÂ means a paper product with not less than:

Â Â Â Â Â  (A) Fifty percent of its fiber weight consisting of secondary waste materials; or

Â Â Â Â Â  (B) Twenty-five percent of its fiber weight consisting of post-consumer waste.

Â Â Â Â Â  (hh) ÂRecycled PETEÂ means post-consumer polyethylene terephthalate material.

Â Â Â Â Â  (ii) ÂRecycled productÂ means all materials, goods and supplies, not less than 50 percent of the total weight of which consists of secondary and post-consumer waste with not less than 10 percent of its total weight consisting of post-consumer waste. ÂRecycled productÂ includes any product that could have been disposed of as solid waste, having completed its life cycle as a consumer item, but otherwise is refurbished for reuse without substantial alteration of the productÂs form.

Â Â Â Â Â  (jj) ÂSecondary waste materialsÂ means fragments of products or finished products of a manufacturing process that has converted a virgin resource into a commodity of real economic value. ÂSecondary waste materialsÂ includes post-consumer waste. ÂSecondary waste materialsÂ does not include excess virgin resources of the manufacturing process. For paper, Âsecondary waste materialsÂ does not include fibrous waste generated during the manufacturing process such as fibers recovered from waste water or trimmings of paper machine rolls, mill broke, wood slabs, chips, sawdust or other wood residue from a manufacturing process.

Â Â Â Â Â  (kk) ÂServicesÂ mean services other than personal services designated under ORS 279A.055, except that, for state contracting agencies with procurement authority under ORS 279A.050 or 279A.140, ÂservicesÂ includes personal services as designated by the state contracting agencies.

Â Â Â Â Â  (LL) ÂSpecial government bodyÂ has the meaning given that term in ORS 174.117.

Â Â Â Â Â  (mm) ÂState agencyÂ means the executive department, except the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

Â Â Â Â Â  (nn) ÂState contracting agencyÂ means an executive department entity authorized by law to conduct a procurement.

Â Â Â Â Â  (oo) ÂState governmentÂ has the meaning given that term in ORS 174.111.

Â Â Â Â Â  (pp) ÂUsed oilÂ has the meaning given that term in ORS 459A.555.

Â Â Â Â Â  (qq) ÂVirgin oilÂ means oil that has been refined from crude oil and that has not been used or contaminated with impurities.

Â Â Â Â Â  (2) Other definitions appearing in the Public Contracting Code and the sections in which they appear are:

Â Â Â Â Â  (a)Â Â Â Â Â Â Â Â Â  ÂAdequateÂ........................ ORS 279C.305

Â Â Â Â Â  (b)Â Â Â Â Â Â Â Â Â  ÂAdministering contracting

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  agencyÂ............................... ORS 279A.200

Â Â Â Â Â  (c)Â Â Â Â Â Â Â Â Â  ÂAffirmative actionÂ.......... ORS 279A.100

Â Â Â Â Â  (d)Â Â Â Â Â Â Â Â  ÂArchitectÂ......................... ORS 279C.100

Â Â Â Â Â  (e)Â Â Â Â Â Â Â Â Â  ÂArchitectural, engineering

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  and land surveying

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  servicesÂ............................. ORS 279C.100

Â Â Â Â Â  (f)Â Â Â Â Â Â Â Â Â  ÂBid documentsÂ................ ORS 279C.400

Â Â Â Â Â  (g)Â Â Â Â Â Â Â Â Â  ÂBidderÂ............................. ORS 279B.415

Â Â Â Â Â  (h)Â Â Â Â Â Â Â Â Â  ÂBidsÂ................................. ORS 279C.400

Â Â Â Â Â  (i)Â Â Â Â Â Â Â Â Â Â  ÂBrand nameÂ..................... ORS 279B.405

Â Â Â Â Â  (j)Â Â Â Â Â Â Â Â Â Â  ÂBrand name or equal

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  specificationÂ...................... ORS 279B.200

Â Â Â Â Â  (k)Â Â Â Â Â Â Â Â Â  ÂBrand name

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  specificationÂ...................... ORS 279B.200

Â Â Â Â Â  (L)Â Â Â Â Â Â Â Â  ÂClass special

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  procurementÂ...................... ORS 279B.085

Â Â Â Â Â  (m)Â Â Â Â Â Â Â Â  ÂConsultantÂ....................... ORS 279C.115

Â Â Â Â Â  (n)Â Â Â Â Â Â Â Â Â  ÂContract-specific

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  special procurementÂ.......... ORS 279B.085

Â Â Â Â Â  (o)Â Â Â Â Â Â Â Â Â  ÂCooperative

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  procurementÂ...................... ORS 279A.200

Â Â Â Â Â  (p)Â Â Â Â Â Â Â Â Â  ÂCooperative procurement

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  groupÂ................................. ORS 279A.200

Â Â Â Â Â  (q)Â Â Â Â Â Â Â Â Â  ÂDoneeÂ.............................. ORS 279A.250

Â Â Â Â Â  (r)Â Â Â Â Â Â Â Â Â  ÂEngineerÂ.......................... ORS 279C.100

Â Â Â Â Â  (s)Â Â Â Â Â Â Â Â Â  ÂFindingsÂ.......................... ORS 279C.330

Â Â Â Â Â  (t)Â Â Â Â Â Â Â Â Â  ÂFire protection

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  equipmentÂ......................... ORS 279A.190

Â Â Â Â Â  (u)Â Â Â Â Â Â Â Â Â  ÂFringe benefitsÂ................ ORS 279C.800

Â Â Â Â Â  (v)Â Â Â Â Â Â Â Â Â  ÂFunds of a public

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  agencyÂ............................... ORS 279C.810

Â Â Â Â Â  (w)Â Â Â Â Â Â Â Â  ÂGood causeÂ..................... ORS 279C.585

Â Â Â Â Â  (x)Â Â Â Â Â Â Â Â Â  ÂGood faith disputeÂ.......... ORS 279C.580

Â Â Â Â Â  (y)Â Â Â Â Â Â Â Â Â  ÂGoodsÂ............................. ORS 279B.115

Â Â Â Â Â  (z)Â Â Â Â Â Â Â Â Â  ÂHousingÂ........................... ORS 279C.800

Â Â Â Â Â  (aa)Â Â Â Â Â Â Â  ÂInterstate cooperative

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  procurementÂ...................... ORS 279A.200

Â Â Â Â Â  (bb)Â Â Â Â Â Â Â  ÂInvitation to bidÂ.............. ORS 279B.005

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279C.400

Â Â Â Â Â  (cc)Â Â Â Â Â Â Â  ÂJoint cooperative

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  procurementÂ...................... ORS 279A.200

Â Â Â Â Â  (dd)Â Â Â Â Â Â  ÂLabor disputeÂ.................. ORS 279C.650

Â Â Â Â Â  (ee)Â Â Â Â Â Â Â  ÂLand surveyorÂ................. ORS 279C.100

Â Â Â Â Â  (ff)Â Â Â Â Â Â Â Â  ÂLegally flawedÂ................ ORS 279B.405

Â Â Â Â Â  (gg)Â Â Â Â Â Â Â  ÂLocalityÂ........................... ORS 279C.800

Â Â Â Â Â  (hh)Â Â Â Â Â Â Â  ÂNonprofit

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  organizationÂ...................... ORS 279C.810

Â Â Â Â Â  (ii)Â Â Â Â Â Â Â Â Â  ÂNonresident bidderÂ......... ORS 279A.120

Â Â Â Â Â  (jj)Â Â Â Â Â Â Â Â Â  ÂNot-for-profit

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  organizationÂ...................... ORS 279A.250

Â Â Â Â Â  (kk)Â Â Â Â Â Â Â  ÂOriginal contractÂ............. ORS 279A.200

Â Â Â Â Â  (LL)Â Â Â Â Â Â  ÂPermissive cooperative

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  procurementÂ...................... ORS 279A.200

Â Â Â Â Â  (mm)Â Â Â Â Â  ÂPersonÂ............................. ORS 279C.500

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279C.815

Â Â Â Â Â  (nn)Â Â Â Â Â Â Â  ÂPersonal servicesÂ............. ORS 279C.100

Â Â Â Â Â  (oo)Â Â Â Â Â Â Â  ÂPrevailing rate of

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  wageÂ................................. ORS 279C.800

Â Â Â Â Â  (pp)Â Â Â Â Â Â Â  ÂProcurement

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  descriptionÂ........................ ORS 279B.005

Â Â Â Â Â  (qq)Â Â Â Â Â Â Â  ÂPropertyÂ.......................... ORS 279A.250

Â Â Â Â Â  (rr)Â Â Â Â Â Â Â Â  ÂPublic agencyÂ.................. ORS 279C.800

Â Â Â Â Â  (ss)Â Â Â Â Â Â Â Â  ÂPublic contractÂ................ ORS 279A.190

Â Â Â Â Â  (tt)Â Â Â Â Â Â Â Â  ÂPublic worksÂ................... ORS 279C.800

Â Â Â Â Â  (uu)Â Â Â Â Â Â Â  ÂPurchasing contracting

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  agencyÂ............................... ORS 279A.200

Â Â Â Â Â  (vv)Â Â Â Â Â Â Â  ÂRegularly organized fire

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  departmentÂ........................ ORS 279A.190

Â Â Â Â Â  (ww)Â Â Â Â Â  ÂRelated servicesÂ.............. ORS 279C.100

Â Â Â Â Â  (xx)Â Â Â Â Â Â Â  ÂRequest for proposalsÂ..... ORS 279B.005

Â Â Â Â Â  (yy)Â Â Â Â Â Â Â  ÂResident bidderÂ.............. ORS 279A.120

Â Â Â Â Â  (zz)Â Â Â Â Â Â Â  ÂResponsible bidderÂ......... ORS 279A.105

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  and 279B.005

Â Â Â Â Â  (aaa)Â Â Â Â Â  ÂResponsible proposerÂ...... ORS 279B.005

Â Â Â Â Â  (bbb)Â Â Â Â Â  ÂResponsive bidÂ................ ORS 279B.005

Â Â Â Â Â  (ccc)Â Â Â Â Â  ÂResponsive proposalÂ....... ORS 279B.005

Â Â Â Â Â  (ddd)Â Â Â Â  ÂRetainageÂ........................ ORS 279C.550

Â Â Â Â Â  (eee)Â Â Â Â Â  ÂSpecial procurementÂ........ ORS 279B.085

Â Â Â Â Â  (fff)Â Â Â Â Â Â  ÂSpecificationÂ................... ORS 279B.200

Â Â Â Â Â  (ggg)Â Â Â Â Â  ÂState agencyÂ.................... ORS 279A.250

Â Â Â Â Â  (hhh)Â Â Â Â Â  ÂSubstantial

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  completionÂ........................ ORS 279C.465

Â Â Â Â Â  (iii)Â Â Â Â Â Â Â Â  ÂSurplus propertyÂ.............. ORS 279A.250

Â Â Â Â Â  (jjj)Â Â Â Â Â Â Â Â  ÂUnnecessarily

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â  restrictiveÂ.......................... ORS 279B.405

[2003 c.794 Â§2; 2003 c.794 Â§2a; 2005 c.22 Â§199; 2005 c.103 Â§1a; 2005 c.153 Â§2; 2005 c.360 Â§13; 2007 c.764 Â§1]

Â Â Â Â Â  279A.015 Policy. It is the policy of the State of
Oregon
, in enacting the Public Contracting Code, that a sound and responsive public contracting system should:

Â Â Â Â Â  (1) Simplify, clarify and modernize procurement practices so that they reflect the marketplace and industry standards.

Â Â Â Â Â  (2) Instill public confidence through ethical and fair dealing, honesty and good faith on the part of government officials and those who do business with the government.

Â Â Â Â Â  (3) Promote efficient use of state and local government resources, maximizing the economic investment in public contracting within this state.

Â Â Â Â Â  (4) Clearly identify rules and policies that implement each of the legislatively mandated socioeconomic programs that overlay public contracting and accompany the expenditure of public funds.

Â Â Â Â Â  (5) Allow impartial and open competition, protecting both the integrity of the public contracting process and the competitive nature of public procurement. In public procurement, as set out in ORS chapter 279B, meaningful competition may be obtained by evaluation of performance factors and other aspects of service and product quality, as well as pricing, in arriving at best value.

Â Â Â Â Â  (6) Provide a public contracting structure that can take full advantage of evolving procurement methods as they emerge within various industries, while preserving competitive bidding as the standard for public improvement contracts unless otherwise exempted. [2003 c.794 Â§3]

Â Â Â Â Â  279A.020 Organization of Public Contracting Code. (1) Except as otherwise provided in the Public Contracting Code, all public contracting by a contracting agency is subject to this chapter.

Â Â Â Â Â  (2) Except as provided in ORS 279C.320, public contracting involving public improvements and other construction services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

Â Â Â Â Â  (3) Public contracting involving architects, engineers, land surveyors and related services is subject to this chapter and ORS chapter 279C, but not ORS chapter 279B.

Â Â Â Â Â  (4) Except as provided in ORS 279C.320, all other public contracting is subject to this chapter and ORS 279B, but not ORS chapter 279C. [2003 c.794 Â§4; 2005 c.103 Â§2]

Â Â Â Â Â  279A.025 Application of Public Contracting Code. (1) Except as provided in subsections (2) to (4) of this section, the Public Contracting Code applies to all public contracting.

Â Â Â Â Â  (2) The Public Contracting Code does not apply to:

Â Â Â Â Â  (a) Contracts between a contracting agency and:

Â Â Â Â Â  (A) Another contracting agency;

Â Â Â Â Â  (B) The
Oregon
Health and
Science
University
;

Â Â Â Â Â  (C) The Oregon State Bar;

Â Â Â Â Â  (D) A governmental body of another state;

Â Â Â Â Â  (E) The federal government;

Â Â Â Â Â  (F) An American Indian tribe or an agency of an American Indian tribe;

Â Â Â Â Â  (G) A nation, or a governmental body in a nation, other than the
United States
; or

Â Â Â Â Â  (H) An intergovernmental entity formed between or among:

Â Â Â Â Â  (i) Governmental bodies of this or another state;

Â Â Â Â Â  (ii) The federal government;

Â Â Â Â Â  (iii) An American Indian tribe or an agency of an American Indian tribe;

Â Â Â Â Â  (iv) A nation other than the
United States
; or

Â Â Â Â Â  (v) A governmental body in a nation other than the
United States
.

Â Â Â Â Â  (b) Agreements authorized by ORS chapter 190 or by a statute, charter provision, ordinance or other authority for establishing agreements between or among governmental bodies or agencies or tribal governing bodies or agencies;

Â Â Â Â Â  (c) Insurance and service contracts as provided for under ORS 414.115, 414.125, 414.135 and 414.145 for purposes of source selection;

Â Â Â Â Â  (d) Grants;

Â Â Â Â Â  (e) Contracts for professional or expert witnesses or consultants to provide services or testimony relating to existing or potential litigation or legal matters in which a public body is or may become interested;

Â Â Â Â Â  (f) Acquisitions or disposals of real property or interest in real property;

Â Â Â Â Â  (g) Sole-source expenditures when rates are set by law or ordinance for purposes of source selection;

Â Â Â Â Â  (h) Contracts for the procurement or distribution of textbooks;

Â Â Â Â Â  (i) Procurements by a contracting agency from an Oregon Corrections Enterprises program;

Â Â Â Â Â  (j) The procurement, transportation or distribution of distilled liquor, as defined in ORS 471.001, or the appointment of agents under ORS 471.750 by the Oregon Liquor Control Commission;

Â Â Â Â Â  (k) Contracts entered into under ORS chapter 180 between the Attorney General and private counsel or special legal assistants;

Â Â Â Â Â  (L) Contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department;

Â Â Â Â Â  (m) Contracts for forest protection or forest related activities, as described in ORS 477.406, by the State Forester or the State Board of Forestry;

Â Â Â Â Â  (n) Sponsorship agreements entered into by the State Parks and Recreation Director in accordance with ORS 565.080 (4);

Â Â Â Â Â  (o) Contracts entered into by the Housing and Community Services Department in exercising the departmentÂs duties prescribed in ORS chapters 456 and 458, except that the departmentÂs public contracting for goods and services is subject to ORS chapter 279B;

Â Â Â Â Â  (p) Contracts entered into by the State Treasurer in exercising the powers of that office prescribed in ORS chapters 178, 286A, 287A, 289, 293, 294 and 295, including but not limited to investment contracts and agreements, banking services, clearing house services and collateralization agreements, bond documents, certificates of participation and other debt repayment agreements, and any associated contracts, agreements and documents, regardless of whether the obligations that the contracts, agreements or documents establish are general, special or limited, except that the State TreasurerÂs public contracting for goods and services is subject to ORS chapter 279B;

Â Â Â Â Â  (q) Contracts, agreements or other documents entered into, issued or established in connection with:

Â Â Â Â Â  (A) The issuance of obligations, as defined in ORS 286A.100 and 287A.310, of a public body;

Â Â Â Â Â  (B) The making of program loans and similar extensions or advances of funds, aid or assistance by a public body to a public or private body for the purpose of carrying out, promoting or sustaining activities or programs authorized by law; or

Â Â Â Â Â  (C) The investment of funds by a public body as authorized by law, and other financial transactions of a public body that by their character cannot practically be established under the competitive contractor selection procedures of ORS 279B.050 to 279B.085;

Â Â Â Â Â  (r) Contracts for employee benefit plans as provided in ORS 243.105 (1), 243.125 (4), 243.221, 243.275, 243.291, 243.303 and 243.565;

Â Â Â Â Â  (s) Contracts for employee benefit plans as provided in ORS 243.860 to 243.886; or

Â Â Â Â Â  (t) Any other public contracting of a public body specifically exempted from the code by another provision of law.

Â Â Â Â Â  (3) The Public Contracting Code does not apply to the contracting activities of:

Â Â Â Â Â  (a) The
Oregon
State
Lottery Commission;

Â Â Â Â Â  (b) The Oregon University System and member institutions, except as provided in ORS 351.086;

Â Â Â Â Â  (c) The legislative department;

Â Â Â Â Â  (d) The judicial department;

Â Â Â Â Â  (e) Semi-independent state agencies listed in ORS 182.454, except as provided in ORS 279.835 to 279.855 and 279A.250 to 279A.290;

Â Â Â Â Â  (f)
Oregon
Corrections Enterprises;

Â Â Â Â Â  (g) The
Oregon
Film and Video Office, except as provided in ORS 279A.100 and 279A.250 to 279A.290;

Â Â Â Â Â  (h) The Travel Information Council, except as provided in ORS 279A.250 to 279A.290;

Â Â Â Â Â  (i) The
Oregon
529 College Savings Network and the
Oregon
529 College Savings Board;

Â Â Â Â Â  (j) The
Oregon
Innovation Council;

Â Â Â Â Â  (k) The
Oregon
Utility
Notification
Center
; or

Â Â Â Â Â  (L) Any other public body specifically exempted from the code by another provision of law.

Â Â Â Â Â  (4) ORS 279A.200 to 279A.225 and 279B.050 to 279B.085 do not apply to contracts made with qualified nonprofit agencies providing employment opportunities for individuals with disabilities under ORS 279.835 to 279.855. [2003 c.794 Â§5; 2003 c.794 Â§5a; 2005 c.22 Â§200; 2005 c.103 Â§3; 2005 c.109 Â§3; 2005 c.297 Â§3; 2005 c.748 Â§12; 2005 c.777 Â§15; 2007 c.7 Â§19; 2007 c.70 Â§67; 2007 c.71 Â§81; 2007 c.764 Â§2; 2007 c.783 Â§91]

Â Â Â Â Â  279A.030 Federal law prevails in case of conflict. Except as otherwise expressly provided in ORS 279C.800 to 279C.870, and notwithstanding ORS 279C.005 to 279C.670 and this chapter and ORS chapter 279B, applicable federal statutes and regulations govern when federal funds are involved and the federal statutes or regulations conflict with any provision of ORS 279C.005 to 279C.670 or this chapter or ORS chapter 279B, or require additional conditions in public contracts not authorized by ORS 279C.005 to 279C.670 or this chapter or ORS chapter 279B. [2003 c.794 Â§6]

AUTHORITY

Â Â Â Â Â  279A.050 Procurement authority. (1)(a) Except as otherwise provided in the Public Contracting Code, a contracting agency shall exercise all procurement authority in accordance with the provisions of the Public Contracting Code.

Â Â Â Â Â  (b) When a contracting agency has authority under this section to carry out functions described in this section, or has authority to make procurements under a provision of law other than the Public Contracting Code, the contracting agency is not required to exercise that authority in accordance with the provisions of the code if, under ORS 279A.025, the code does not apply to the contract or contracting authority.

Â Â Â Â Â  (2) Except as otherwise provided in the Public Contracting Code, for state agencies the Director of the Oregon Department of Administrative Services has all the authority to carry out the provisions of the Public Contracting Code.

Â Â Â Â Â  (3) Except as otherwise provided in the Public Contracting Code, the Director of Transportation has all the authority to:

Â Â Â Â Â  (a) Procure or supervise the procurement of all services and personal services to construct, acquire, plan, design, maintain and operate passenger terminal facilities and motor vehicle parking facilities in connection with any public transportation system in accordance with ORS 184.689 (5);

Â Â Â Â Â  (b) Procure or supervise the procurement of all goods, services, public improvements and personal services relating to the operation, maintenance or construction of highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation; and

Â Â Â Â Â  (c) Establish standards for, prescribe forms for and conduct the prequalification of prospective bidders on public improvement contracts related to the operation, maintenance or construction of highways, bridges and other transportation facilities that are subject to the authority of the Department of Transportation.

Â Â Â Â Â  (4) Except as otherwise provided in the Public Contracting Code, the Secretary of State has all the authority to procure or supervise the procurement of goods, services and personal services related to programs under the authority of the Secretary of State.

Â Â Â Â Â  (5) Except as otherwise provided in the Public Contracting Code, the State Treasurer has all the authority to procure or supervise the procurement of goods, services and personal services related to programs under the authority of the State Treasurer.

Â Â Â Â Â  (6) The state agencies listed in this subsection have all the authority to do the following in accordance with the Public Contracting Code:

Â Â Â Â Â  (a) The Department of Human Services to procure or supervise the procurement of goods, services and personal services for the construction, demolition, exchange, maintenance, operation and equipping of housing:

Â Â Â Â Â  (A) For persons with chronic mental illness, subject to applicable provisions of ORS 426.504; and

Â Â Â Â Â  (B) For the purpose of providing care to individuals with mental retardation or other developmental disabilities, subject to applicable provisions of ORS 427.335;

Â Â Â Â Â  (b) The State Department of Fish and Wildlife to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the State Department of Fish and Wildlife;

Â Â Â Â Â  (c) The State Parks and Recreation Department to procure or supervise the procurement of all goods, services, public improvements and personal services relating to state parks;

Â Â Â Â Â  (d) The Oregon Department of Aviation to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Oregon Department of Aviation;

Â Â Â Â Â  (e) The Economic and Community Development Department to procure or supervise the procurement of all goods, services, personal services and public improvements related to its foreign trade offices operating outside the state;

Â Â Â Â Â  (f) The Housing and Community Services Department to procure or supervise the procurement of goods, services and personal services as provided in ORS 279A.025 (2)(o);

Â Â Â Â Â  (g) The Department of Corrections to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Department of Corrections;

Â Â Â Â Â  (h) The Department of Corrections, subject to any applicable provisions of ORS 279A.120, 279A.125, 279A.145 and 283.110 to 283.395, to procure or supervise the procurement of goods for its institutions;

Â Â Â Â Â  (i) The Department of VeteransÂ Affairs to procure or supervise the procurement of real estate broker and principal real estate broker services related to programs under the departmentÂs authority;

Â Â Â Â Â  (j) The Oregon Military Department to procure or supervise the procurement of construction materials, equipment, supplies, services and personal services for public improvements, public works or ordinary construction described in ORS 279C.320 that is subject to the authority of the Oregon Military Department;

Â Â Â Â Â  (k) The Department of Education, subject to any applicable provisions of ORS 329.075, 329.085 and 329.485 and the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425), to procure or supervise the procurement of goods, services, personal services and information technology relating to student assessment; and

Â Â Â Â Â  (L) Any state agency to conduct a procurement when the agency is specifically authorized by any provision of law other than the Public Contracting Code to enter into a contract.

Â Â Â Â Â  (7) Notwithstanding this section and ORS 279A.140 (1), the Director of the Oregon Department of Administrative Services has exclusive authority to procure or supervise the procurement of all state agency information technology contracts and all price agreements on behalf of the state agencies identified in subsection (6)(a) to (j) of this section under which more than one state agency may order goods, services or personal services unless the director delegates this authority. This subsection does not apply to contracts under which the contractor delivers to the state agency information technology products or services incidental to the performance of personal services contracts described in ORS chapter 279C or construction contracts described in ORS chapter 279C. A state agency identified in subsection (3) or (6)(a) to (j) of this section may not establish a price agreement or enter into a contract for goods, services or personal services without the approval of the director if the director has established a price agreement for the goods, services or personal services. [2003 c.794 Â§7; 2005 c.625 Â§61; 2007 c.70 Â§68; 2007 c.197 Â§1; 2007 c.764 Â§3]

Â Â Â Â Â  279A.055 Personal services contracts. (1) Except as provided in ORS 279A.140, a contracting agency may enter into personal services contracts. The provisions of this section do not relieve a contracting agency of the duty to comply with ORS 279A.140, any other law applicable to state agencies or applicable city or county charter provisions.

Â Â Â Â Â  (2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may designate certain service contracts or classes of service contracts as personal services contracts. [2003 c.794 Â§8; 2005 c.103 Â§4]

Â Â Â Â Â  279A.060 Local contract review boards. If the governing body of a local contracting agency takes no action to provide otherwise, the governing body is the local contract review board of that local contracting agency. However, the governing body of a local contracting agency may, by charter, ordinance or other local legislation, authorize a body, board or commission other than the governing body to serve as the local contract review board of the local contracting agency. The governing body of a local contracting agency also may enter into intergovernmental agreements under ORS chapter 190 to permit the local contract review board of another local contracting agency or the Director of the Oregon Department of Administrative Services to exercise authority under ORS 279B.085. [2003 c.794 Â§9]

Â Â Â Â Â  279A.065 Model rules generally; applicability to contracting agencies. (1) The Attorney General shall prepare and maintain model rules of procedure appropriate for use by all contracting agencies governing public contracting under the Public Contracting Code and may devise and publish forms for use therewith. The Attorney General shall adopt the model rules in the manner provided by ORS chapter 183. Before adopting or amending a model rule, the Attorney General shall consult with the Director of the Oregon Department of Administrative Services, the Director of Transportation, representatives of county governments, representatives of city governments, representatives of school boards and other knowledgeable persons.

Â Â Â Â Â  (2) The Attorney General shall adopt model rules appropriate for use by all contracting agencies to govern the procedures for entering into energy savings performance contracts. Before adopting or amending a rule under this subsection, the Attorney General shall consult with the Oregon Department of Administrative Services, the State Department of Energy, the Oregon University System, local contracting agencies and other knowledgeable persons. The Attorney General may develop standard contract forms for use with energy savings performance contracts.

Â Â Â Â Â  (3) After each legislative session, the Attorney General shall review all laws passed by the Legislative Assembly that affect public contracting to determine if the model rules prepared under this section should be modified by the adoption of a new rule or by the amendment or repeal of an existing rule. If the Attorney General determines that a modification of the model rules is necessary, the Attorney General shall prepare the modification within such time as to allow the modification to take effect no later than 120 days after the effective date of the legislation that caused the rule to be modified. However, the Attorney General may prepare a modification to take effect 121 or more days after the effective date of the legislation if the Attorney General provides notice designating the time period within which the modification will take effect to the state agencies and persons listed in subsection (1) of this section.

Â Â Â Â Â  (4) A contracting agency that has not adopted its own rules of procedure in accordance with subsection (5) of this section is subject to the model rules adopted by the Attorney General under this section, including all modifications to the model rules that the Attorney General may adopt. This subsection does not apply to personal services contracts of local contracting agencies except for contracts for architectural, engineering and land surveying services and related services.

Â Â Â Â Â  (5)(a) A contracting agency may adopt its own rules of procedure for public contracts that:

Â Â Â Â Â  (A) Specifically state that the model rules adopted by the Attorney General under this section do not apply to the contracting agency; and

Â Â Â Â Â  (B) Prescribe the rules of procedure that the contracting agency will use for public contracts, which may include portions of the model rules adopted by the Attorney General.

Â Â Â Â Â  (b) A contracting agency that adopts rules under this section shall review the rules each time the Attorney General modifies the model rules under this section to determine whether the contracting agency should modify its rules to ensure compliance with statutory changes. [2003 c.794 Â§10; 2003 c.794 Â§10a]

Â Â Â Â Â  279A.070 Rules. In addition to rules adopted under ORS 279A.065 (5), a contracting agency may, in the exercise of authority granted under ORS 279A.050, adopt rules necessary to carry out the provisions of the Public Contracting Code, including but not limited to rules for the procurement, management, disposal and control of goods, services, personal services and public improvements under the Public Contracting Code. Each contracting agency authorized to enter into personal services contracts shall create procedures for the screening and selection of persons to perform personal services. [2003 c.794 Â§11; 2003 c.794 Â§11a]

Â Â Â Â Â  279A.075 Delegation. (1) Unless otherwise provided in the Public Contracting Code, the exercise of all authorities in the code may be delegated and subdelegated in whole or in part. Notwithstanding delegations of authority under this section, a personÂs or agencyÂs exercise of the delegated authority is governed by the code and rules adopted under the code.

Â Â Â Â Â  (2) The Secretary of State, State Treasurer, Director of the Oregon Department of Administrative Services and Director of Transportation and other heads of state agencies with specific limited authority identified in ORS 279A.050 (6) may delegate their authority to contract for and manage public contracts for their offices or agencies. [2003 c.794 Â§12]

MINORITIES, WOMEN AND EMERGING SMALL BUSINESSES

Â Â Â Â Â  279A.100 Affirmative action; limited competition permitted. (1) As used in this section, Âaffirmative actionÂ means a program designed to ensure equal opportunity in employment and business for persons otherwise disadvantaged by reason of race, color, religion, sex, national origin, age or physical or mental disability.

Â Â Â Â Â  (2) The provisions of the Public Contracting Code may not be construed to prohibit a contracting agency from engaging in public contracting practices designed to promote affirmative action goals, policies or programs for disadvantaged or minority groups.

Â Â Â Â Â  (3) In carrying out the policy of affirmative action, by appropriate ordinance, resolution or rule, a contracting agency may limit competition for a public contract for goods and services, or for any other public contract estimated to cost $50,000 or less, to contracting entities owned or controlled by persons described in subsection (1) of this section. [2003 c.794 Â§13]

Â Â Â Â Â  279A.105 Subcontracting to emerging small businesses. (1) A contracting agency may require a contractor to subcontract some part of a contract to, or to obtain materials to be used in performing the contract from, a business enterprise that is certified under ORS 200.055 as an emerging small business.

Â Â Â Â Â  (2) A contracting agency may require a contractor to subcontract some part of a contract to, or to obtain materials to be used in performing the contract from, a business enterprise that is certified under ORS 200.055 as an emerging small business and that, as identified by the contracting agency, is located in or draws its workforce from economically distressed areas, as designated by the Economic and Community Development Department.

Â Â Â Â Â  (3) A contracting agency may require that a public contract be awarded to a responsible bidder, as defined in ORS 200.005, who the contracting agency determines has made good faith efforts as prescribed in ORS 200.045 (3). For purposes of this subsection, Âresponsible bidderÂ includes a responsible proposer that has made good faith efforts as prescribed in ORS 200.045 (3). [2003 c.794 Â§14; 2005 c.103 Â§5]

Â Â Â Â Â  279A.110 Discrimination in subcontracting prohibited; remedies. (1) A bidder or proposer who competes for or is awarded a public contract may not discriminate against a subcontractor in the awarding of a subcontract because the subcontractor is a minority, women or emerging small business enterprise certified under ORS 200.055.

Â Â Â Â Â  (2) A contracting agency may debar or disqualify, under ORS 279B.130 or 279C.440, as appropriate, a bidder or proposer if the contracting agency finds that the bidder or proposer has violated subsection (1) of this section in the awarding of a subcontract in connection with a contract advertised by the contracting agency or a contract between the contracting agency and the bidder or proposer. A debarred or disqualified bidder or proposer may appeal the debarment or disqualification under ORS 279B.425 or ORS 279C.445 and 279C.450, as appropriate.

Â Â Â Â Â  (3) A contracting agency may not allege an occurrence of discrimination in subcontracting as a basis for debarring or disqualifying a bidder or proposer under subsection (2) of this section more than three years after the alleged discriminatory conduct occurred or more than three years after the contracting agency, in the exercise of reasonable diligence, should have discovered the conduct, whichever is later.

Â Â Â Â Â  (4) A bidder or proposer shall certify in the documents accompanying the bidderÂs or proposerÂs offer to enter into a public contract that the bidder or proposer has not discriminated and will not discriminate, in violation of subsection (1) of this section, against any minority, women or emerging small business enterprise in obtaining any required subcontract.

Â Â Â Â Â  (5) After a contractor is awarded a public contract, if the contractor violates the certification made under subsection (4) of this section, the contracting agency may regard the violation as a breach of contract that permits:

Â Â Â Â Â  (a) Termination of the contract; or

Â Â Â Â Â  (b) The contracting agency to exercise any remedies for breach of contract that are reserved in the contract. [2003 c.794 Â§15]

CONTRACT PREFERENCES

Â Â Â Â Â  279A.120 Preference for
Oregon
goods and services; nonresident bidders. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonresident bidderÂ means a bidder who is not a resident bidder.

Â Â Â Â Â  (b) ÂResident bidderÂ means a bidder that has paid unemployment taxes or income taxes in this state during the 12 calendar months immediately preceding submission of the bid, has a business address in this state and has stated in the bid whether the bidder is a Âresident bidderÂ under this paragraph.

Â Â Â Â Â  (2) For the purposes of awarding a public contract, a contracting agency shall:

Â Â Â Â Â  (a) Give preference to goods or services that have been manufactured or produced in this state if price, fitness, availability and quality are otherwise equal; and

Â Â Â Â Â  (b) Add a percent increase to the bid of a nonresident bidder equal to the percent, if any, of the preference given to the bidder in the state in which the bidder resides.

Â Â Â Â Â  (3) When a public contract is awarded to a nonresident bidder and the contract price exceeds $10,000, the bidder shall promptly report to the Department of Revenue on forms to be provided by the department the total contract price, terms of payment, length of contract and such other information as the department may require before the bidder may receive final payment on the public contract. The contracting agency shall satisfy itself that the requirement of this subsection has been complied with before the contracting agency issues a final payment on a public contract.

Â Â Â Â Â  (4) The
Oregon
Department of Administrative Services on or before January 1 of each year shall publish a list of states that give preference to in-state bidders with the percent increase applied in each state. A contracting agency may rely on the names of states and percentages so published in determining the lowest responsible bidder without incurring any liability to any bidder. [2003 c.794 Â§16]

Â Â Â Â Â  279A.125 Preference for recycled materials. (1) Notwithstanding provisions of law requiring a contracting agency to award a contract to the lowest responsible bidder or best proposer or provider of a quotation and subject to subsection (2) of this section, a contracting agency charged with the procurement of goods for any public use shall give preference to the procurement of goods manufactured from recycled materials.

Â Â Â Â Â  (2) A contracting agency shall give preference to goods that are certified to be made from recycled materials if:

Â Â Â Â Â  (a) The recycled product is available;

Â Â Â Â Â  (b) The recycled product meets applicable standards;

Â Â Â Â Â  (c) The recycled product can be substituted for a comparable nonrecycled product; and

Â Â Â Â Â  (d) The recycled productÂs costs do not exceed the costs of nonrecycled products by more than five percent, or a higher percentage if a written determination is made by the contracting agency. [2003 c.794 Â§17]

STATE PROCUREMENT

Â Â Â Â Â
279A.140
State
procurement of goods and services; rules. (1) The Oregon Department of Administrative Services shall conduct all procurements and administer the contracting for goods, services and personal services, including architectural, engineering and land surveying services and related services, for state agencies unless a state agency is specifically authorized by ORS 279A.050 or provisions of law other than the Public Contracting Code to enter into a contract. The authority described in this subsection may be delegated in whole or in part in accordance with ORS 279A.075.

Â Â Â Â Â  (2) The following requirements and procedures apply to all contracts of state agencies:

Â Â Â Â Â  (a) A personal services contract is not valid or effective without the written approval of the department unless:

Â Â Â Â Â  (A) The contract is authorized under ORS 279A.050; or

Â Â Â Â Â  (B) The department has delegated authority to the contracting agency under ORS 279A.075 to make the personal services contract.

Â Â Â Â Â  (b) Neither the department nor a state agency may approve a contract before the contract has been reviewed for legal sufficiency and approved by the Attorney General, if the review and approval are required under ORS 291.047 or 291.049.

Â Â Â Â Â  (c) Unless otherwise provided by law, the department or a state agency may enter into a public contract for any period of time, provided that the term of the contract and conditions of renewal or extension are included in the solicitation. Contracting agencies may stipulate in contracts for goods or services that any payment and performance obligations for succeeding fiscal periods are subject to the availability and appropriation of funds for the obligations. A contract for goods or services subject to this section may not be construed as violating any applicable debt limitation or limitation on a contracting agencyÂs expenditure authority.

Â Â Â Â Â  (d) When funds are not appropriated or otherwise made available to support continuation of the departmentÂs or a state agencyÂs performance of a contract in a subsequent fiscal period, the department or state agency may cancel the contract and reimburse the contractor for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the goods or services delivered under the contract. The department or state agency may pay the reimbursement only from any appropriations or funds then lawfully available for such purposes.

Â Â Â Â Â  (e) Except as otherwise provided in this chapter, a contract of a state agency will be deemed by the department to have been executed only when all requisite approvals have been obtained.

Â Â Â Â Â  (f) Any procurement or contract by the department for a state agency must, when required by rules adopted by the department under ORS 279A.070, be made on the basis of a requisition by the state agency.

Â Â Â Â Â  (g) The department may use moneys from the Oregon Department of Administrative Services Operating Fund to procure goods, services and personal services for the purpose of supplying requirements of state agencies, the cost of which shall be reimbursed to the fund from charges paid by state agencies on the basis of actual usage. Administrative costs incurred in the operation of the fund may be paid from the fund and the amount of such costs shall be added to the cost of the goods, services and personal services as charged to the state agencies.

Â Â Â Â Â  (h) The department shall adopt rules necessary to implement the provisions of this subsection, including but not limited to rules establishing:

Â Â Â Â Â  (A) A reporting system for personal service contracts, including architectural, engineering and land surveying services contracts and related services contracts, that includes the following:

Â Â Â Â Â  (i) A state agency shall submit to the department personal services contract information as directed by the department. A state agency shall file with the department a copy of each personal services contract entered into by the state agency, including appropriate documentation as required by the department. Whenever a state agency pays more in a calendar year under a personal services contract for services historically performed by state employees than the agency would have paid to the agencyÂs employees performing the same work, the agency shall so report to the department and include in the report a statement of justification for the greater costs.

Â Â Â Â Â  (ii) The department shall keep the copy of the contract and the departmentÂs documentation on file for three years, after which the department may destroy the file. The department shall maintain a system for filing copies of personal services contracts and documentation submitted to the department under this paragraph. The department shall submit a biennial report to the Legislative Assembly concerning the use of personal services contracts by state agencies. The report must specify the name of each state agency, the amount paid under each personal services contract entered into by the agency, the name of the contractor, the duration of the contract and the contractÂs basic purpose. The report must also include the total dollar figure of all personal services contracts for each year of the preceding biennium.

Â Â Â Â Â  (B) Procedures for the evaluation and award of personal services contracts when the department authorizes a state agency to contract directly for personal services, including architectural, engineering and land surveying services and related services, in accordance with ORS 279B.050 or 279C.100 to 279C.125.

Â Â Â Â Â  (3) The department shall notify all state agencies of the requirements of this section. [2003 c.794 Â§18]

Â Â Â Â Â  279A.142 Limitation of competition. A contracting agency may, by appropriate ordinance, resolution or rule, limit competition for a public contract to emerging small business enterprises certified under ORS 200.055 if the contract is estimated to cost $100,000 or less and is funded by the Emerging Small Business Account established under ORS 200.180. [2007 c.344 Â§2]

Â Â Â Â Â  279A.145 Recycled product purchasing information. The Oregon Department of Administrative Services shall include recycled product purchasing information within publications and training programs provided to local governments requesting state government purchasing assistance. [2003 c.794 Â§19]

Â Â Â Â Â  279A.150 Procurement of goods containing recycled polyethylene material. (1) The Oregon Department of Administrative Services shall provide guidelines to state agencies and contractors on the availability of necessary goods that contain recycled PETE, as well as other recycled plastic resin supplies and materials.

Â Â Â Â Â  (2) The department shall identify suppliers able to provide necessary goods containing recycled PETE, as well as other recycled plastic resin supplies and materials. [2003 c.794 Â§20]

Â Â Â Â Â
279A.155
State
procurement of paper. No less than 35 percent of state agency procurements of paper products may be from recycled paper products. [2003 c.794 Â§21]

INTERGOVERNMENTAL RELATIONS

(Generally)

Â Â Â Â Â  279A.180 Purchases through federal programs. Notwithstanding any other provision of the Public Contracting Code, a procurement may be made without competitive sealed bidding, competitive sealed proposals or other competition required under ORS 279B.050 to 279B.085 provided that:

Â Â Â Â Â  (1) The procurement is made in accordance with rules adopted by the contracting agency for procurements under this section; and

Â Â Â Â Â  (2) The procurement is made under 10 U.S.C. 381, the Electronic Government Act of 2002 (P.L. 107-347) or other federal law that is, as determined by the Director of the Oregon Department of Administrative Services or a local contract review board, similar to 10 U.S.C. 381 or section 211 of the Electronic Government Act of 2002 in effectuating or promoting transfers of property to contracting agencies. [2003 c.794 Â§22]

Â Â Â Â Â  279A.185 Local contracting agency arrangements for use or disposition of personal property authorized. (1) Notwithstanding the competitive procurement requirements of ORS chapters 279B and 279C, a local contracting agency may sell, transfer or dispose of personal property in accordance with rules adopted under ORS 279A.070.

Â Â Â Â Â  (2) Notwithstanding the competitive procurement requirements of ORS chapters 279B and 279C, a local contracting agency may negotiate with one or more private or public entities to establish contracts, agreements and other cooperative arrangements for the use, operation, maintenance or ultimate lawful disposition of personal property owned by or under the control of the local contracting agency, including property acquired under ORS 279A.260. Before approving such a contract, agreement or arrangement, the governing body of the local contracting agency must make a finding that the contract, agreement or arrangement will promote the economic development of the local contracting agency, of the geographical area in which the local contracting agency is situated or of other public bodies that perform similar functions. [2003 c.794 Â§23]

Â Â Â Â Â  279A.190 Transfers of fire protection equipment between fire departments. (1) As used in this section:

Â Â Â Â Â  (a) ÂFire protection equipmentÂ has the meaning given that term in ORS 476.005.

Â Â Â Â Â  (b) ÂPublic contractÂ includes a sale at no cost.

Â Â Â Â Â  (c) ÂRegularly organized fire departmentÂ has the meaning given that term in ORS 652.050.

Â Â Â Â Â  (2) Notwithstanding any other provision of the Public Contracting Code, transfers of fire protection equipment under public contracts between regularly organized fire departments may be made without competitive sealed bidding, competitive sealed proposals or other competition required in ORS 279B.050 to 279B.085, provided:

Â Â Â Â Â  (a) The recipient regularly organized fire department makes a written request for the fire protection equipment to the transferor regularly organized fire department;

Â Â Â Â Â  (b) The fire protection equipment is surplus to or unusable by the transferor;

Â Â Â Â Â  (c) The total fair market value of fire protection equipment received by the recipient does not exceed $50,000 per calendar year; and

Â Â Â Â Â  (d) The transferor holds a public hearing, with hearing notice published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing, and finds that the public contract is in the publicÂs interest. [2003 c.794 Â§24]

(Cooperative Procurement)

Â Â Â Â Â  279A.200 Definitions for ORS 279A.200 to 279A.225. (1) As used in ORS 279A.200 to 279A.225:

Â Â Â Â Â  (a) ÂAdministering contracting agencyÂ means a governmental body in this state or in another jurisdiction that solicits and establishes the original contract for the procurement of goods, services or public improvements in a cooperative procurement.

Â Â Â Â Â  (b) ÂCooperative procurementÂ means a procurement conducted on behalf of more than one governmental body. ÂCooperative procurementÂ includes but is not limited to multiagency contracts and price agreements. ÂCooperative procurementÂ does not include an agreement formed among only governmental bodies under ORS chapter 190 or by a statute, charter provision, ordinance or other authority for establishing agreements between or among governmental bodies or agencies or tribal governing bodies or agencies.

Â Â Â Â Â  (c) ÂCooperative procurement groupÂ means a group of governmental bodies joined through an intergovernmental agreement for the purpose of facilitating cooperative procurements.

Â Â Â Â Â  (d) ÂInterstate cooperative procurementÂ means a permissive cooperative procurement in which the administering contracting agency is a governmental body, domestic or foreign, that is authorized under the governmental bodyÂs laws, rules or regulations to enter into public contracts and in which one or more of the participating governmental bodies are located outside this state.

Â Â Â Â Â  (e) ÂJoint cooperative procurementÂ means a cooperative procurement in which the participating governmental bodies or the cooperative procurement group and the bodiesÂ or groupÂs contract requirements or estimated contract requirements for price agreements are identified.

Â Â Â Â Â  (f) ÂOriginal contractÂ means the initial contract or price agreement solicited and awarded during a cooperative procurement by an administering contracting agency.

Â Â Â Â Â  (g) ÂPermissive cooperative procurementÂ means a cooperative procurement in which the purchasing contracting agencies are not identified.

Â Â Â Â Â  (h) ÂPurchasing contracting agencyÂ means a governmental body that procures goods, services or public improvements from a contractor based on the original contract established by an administering contracting agency.

Â Â Â Â Â  (2) As used in ORS 279A.210 (1)(a), 279A.215 (1)(a) and 279A.220 (1)(a), an administering contracting agencyÂs solicitation and award process uses source selection methods Âsubstantially equivalentÂ to those identified in ORS 279B.055, 279B.060 or 279B.085 if the solicitation and award process:

Â Â Â Â Â  (a) Calls for award of a contract on the basis of a lowest responsible bidder or a lowest and best bidder determination in the case of competitive bids, or on the basis of a determination of the proposer whose proposal is most advantageous based on evaluation factors set forth in the request for proposals in the case of competitive proposals;

Â Â Â Â Â  (b) Does not permit the application of any geographic preference that is more favorable to bidders or proposers who reside in the jurisdiction or locality favored by the preference than the preferences provided in ORS 279A.120 (2); and

Â Â Â Â Â  (c) Uses reasonably clear and precise specifications that promote suitability for the purposes intended and that reasonably encourage competition. [2003 c.794 Â§25; 2007 c.764 Â§4]

Â Â Â Â Â  279A.205 Cooperative procurements authorized. (1) A contracting agency may participate in, sponsor, conduct or administer a joint cooperative procurement for the procurement of any goods, services or public improvements.

Â Â Â Â Â  (2) A contracting agency may participate in, sponsor, conduct or administer a permissive or interstate cooperative procurement for the procurement of any goods or services, but not public improvements. [2003 c.794 Â§26; 2005 c.103 Â§6]

Â Â Â Â Â  279A.210 Joint cooperative procurements. (1) A joint cooperative procurement is valid only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055, 279B.060 or 279B.085 or uses a competitive bidding process substantially equivalent to the competitive bidding process in ORS chapter 279C;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract or price agreement identifies the cooperative procurement group or each participating purchasing contracting agency and specifies the estimated contract requirements; and

Â Â Â Â Â  (c) No material change is made in the terms, conditions or prices of the contract between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

Â Â Â Â Â  (2) A joint cooperative procurement may not be a permissive cooperative procurement. [2003 c.794 Â§27]

Â Â Â Â Â  279A.215 Permissive cooperative procurements. (1) A contracting agency may establish a contract or price agreement through a permissive cooperative procurement only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract allow other contracting agencies to establish contracts or price agreements under the terms, conditions and prices of the original contract;

Â Â Â Â Â  (c) The contractor agrees to extend the terms, conditions and prices of the original contract to the purchasing contracting agency; and

Â Â Â Â Â  (d) No material change is made in the terms, conditions or prices of the contract or price agreement between the contractor and the purchasing contracting agency from the terms, conditions and prices of the original contract between the contractor and the administering contracting agency.

Â Â Â Â Â  (2)(a) A purchasing contracting agency shall provide public notice of intent to establish a contract or price agreement through a permissive cooperative procurement if the estimated amount of the procurement exceeds $250,000.

Â Â Â Â Â  (b) The notice of intent must include:

Â Â Â Â Â  (A) A description of the procurement;

Â Â Â Â Â  (B) An estimated amount of the procurement;

Â Â Â Â Â  (C) The name of the administering contracting agency; and

Â Â Â Â Â  (D) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (c) Public notice of the intent to establish a contract or price agreement through a permissive cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

Â Â Â Â Â  (d) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through a permissive cooperative procurement under subsection (2) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through a permissive cooperative procurement.

Â Â Â Â Â  (b) Vendors must submit comments within seven days after the notice of intent is published.

Â Â Â Â Â  (c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through a permissive cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the permissive cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through a permissive cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments. [2003 c.794 Â§28]

Â Â Â Â Â  279A.220 Interstate cooperative procurements. (1) A contracting agency may establish a contract or price agreement through an interstate cooperative procurement only if:

Â Â Â Â Â  (a) The administering contracting agencyÂs solicitation and award process for the original contract is an open and impartial competitive process and uses source selection methods substantially equivalent to those specified in ORS 279B.055 or 279B.060;

Â Â Â Â Â  (b) The administering contracting agencyÂs solicitation and the original contract allows other governmental bodies to establish contracts or price agreements under the terms, conditions and prices of the original contract; and

Â Â Â Â Â  (c) The administering contracting agency permits the contractor to extend the use of the terms, conditions and prices of the original contract to the purchasing contracting agency.

Â Â Â Â Â  (2) In addition to the requirements in subsection (1) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, must be listed in the solicitation of the administering contracting agency as a party that may establish contracts or price agreements under the terms, conditions and prices of the original contract, and the solicitation must be advertised in Oregon; or

Â Â Â Â Â  (b)(A) The purchasing contracting agency, or the cooperative procurement group of which the purchasing contracting agency is a member, shall advertise a notice of intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (B) The notice of intent must include:

Â Â Â Â Â  (i) A description of the procurement;

Â Â Â Â Â  (ii) An estimated amount of the procurement;

Â Â Â Â Â  (iii) The name of the administering contracting agency; and

Â Â Â Â Â  (iv) A time, place and date by which comments must be submitted to the purchasing contracting agency regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (C) Public notice of the intent to establish a contract or price agreement through an interstate cooperative procurement must be given in the same manner as provided in ORS 279B.055 (4)(b) and (c).

Â Â Â Â Â  (D) Unless otherwise specified in rules adopted under ORS 279A.070, the purchasing contracting agency shall give public notice at least seven days before the deadline for submission of comments regarding the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (3) If a purchasing contracting agency is required to provide notice of intent to establish a contract or price agreement through an interstate cooperative procurement under subsection (2) of this section:

Â Â Â Â Â  (a) The purchasing contracting agency shall provide vendors who would otherwise be prospective bidders or proposers on the contract or price agreement, if the procurement were competitively procured under ORS chapter 279B, an opportunity to comment on the intent to establish a contract or price agreement through an interstate cooperative procurement.

Â Â Â Â Â  (b) Vendors must submit comments within seven days after the notice of intent is published.

Â Â Â Â Â  (c) And if the purchasing contracting agency receives comments on the intent to establish a contract or price agreement through an interstate cooperative procurement, before the purchasing contracting agency may establish a contract or price agreement through the interstate cooperative procurement, the purchasing contracting agency shall make a written determination that establishing a contract or price agreement through an interstate cooperative procurement is in the best interest of the purchasing contracting agency. The purchasing contracting agency shall provide a copy of the written determination to any vendor that submitted comments.

Â Â Â Â Â  (4) For purposes of this section, an administering contracting agency may be any governmental body, domestic or foreign, authorized under its laws, rules or regulations to enter into contracts for the procurement of goods and services for use by a governmental body. [2003 c.794 Â§29]

Â Â Â Â Â  279A.225 Protests and disputes. (1) A protest regarding the procurement process, the contents of solicitation documents or the award or proposed award of an original contract may be directed only to the administering contracting agency. The protest must be in accordance with the provisions of ORS 279B.400 to 279B.425.

Â Â Â Â Â  (2) A protest regarding the use of a cooperative procurement by a purchasing contracting agency after the execution of an original contract may be directed only to the purchasing contracting agency. The protest must be in accordance with the provisions of ORS 279B.400 to 279B.425 and is limited in scope to the purchasing contracting agencyÂs authority to enter into a cooperative procurement contract.

Â Â Â Â Â  (3) The decision of a local contracting agency to use a cooperative procurement is reviewable in the circuit court of the county where the principal offices of the local contracting agency are located. The decision of a state contracting agency to use a cooperative procurement shall be reviewable by the Circuit Court for
Marion
County
or the circuit court of the county where the principal offices of the state contracting agency are located.

Â Â Â Â Â  (4) Disputes regarding contract performance between a purchasing contracting agency and a contractor may be resolved solely by the purchasing contracting agency and the contractor. [2003 c.794 Â§30]

STATE SURPLUS PROPERTY

Â Â Â Â Â  279A.250 Definitions for ORS 279A.250 to 279A.290. As used in ORS 279A.250 to 279A.290, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDoneeÂ means an entity eligible to acquire federal donation property based upon federal regulations or eligible to acquire surplus property in accordance with rules adopted by the Oregon Department of Administrative Services. Entities eligible to acquire federal donation property may also acquire surplus property other than federal donation property.

Â Â Â Â Â  (2) ÂNot-for-profit organizationÂ means a nonprofit corporation as defined in ORS 307.130.

Â Â Â Â Â  (3) ÂPropertyÂ means personal property.

Â Â Â Â Â  (4) ÂState agencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly and the courts, including the officers and committees of both, and the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

Â Â Â Â Â  (5) ÂSurplus propertyÂ means property received by the Oregon Department of Administrative Services or a state agency as surplus from federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities. [2003 c.794 Â§36]

Â Â Â Â Â  279A.255 Inspection, appraisal and inventory of state property; reports by state agencies. The Oregon Department of Administrative Services may:

Â Â Â Â Â  (1) Provide for the periodic inspection and appraisal of state property;

Â Â Â Â Â  (2) Provide for the maintenance of current and perpetual inventories of state property; and

Â Â Â Â Â  (3) Require any state agency to make reports of the property in the agencyÂs custody at such intervals and in such form as the department deems necessary. [2003 c.794 Â§37]

Â Â Â Â Â  279A.260 Powers and duties of department; acquisitions by qualified donees; rules. (1) Subject to the power of the Governor to terminate the functions listed in this section, the Oregon Department of Administrative Services may:

Â Â Â Â Â  (a) Accept surplus property;

Â Â Â Â Â  (b) Distribute surplus property to donees;

Â Â Â Â Â  (c) Provide suitable facilities for the storage and distribution of surplus property;

Â Â Â Â Â  (d) Enter into reciprocal agreements and contracts with federal government units, state agencies, local governments, special government bodies, not-for-profit organizations, other states and private entities, with respect to the utilization and exchange of property, facilities, personnel and services, for the administration of the provisions of this section in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property;

Â Â Â Â Â  (e) Expend funds in connection with the provisions of this section;

Â Â Â Â Â  (f) Adopt rules for the acquisition, distribution, utilization, disposal or sale of surplus property in accordance with federal and state laws;

Â Â Â Â Â  (g) Set charges, subject to federal and state laws, necessary to recover all direct and indirect costs associated with acquiring, purchasing, shipping, handling, warehousing, storing and distributing surplus property;

Â Â Â Â Â  (h) Cooperate with donees in locating, obtaining or warehousing surplus property; and

Â Â Â Â Â  (i) Obtain surplus property on behalf of donees.

Â Â Â Â Â  (2) The department shall deposit all fees or charges collected or received under this section in the Oregon Department of Administrative Services Operating Fund.

Â Â Â Â Â  (3) The governing board or the executive head of a donee may, by order or resolution, confer upon any officer or employee thereof authority to secure the acquisition of surplus property through the department in accordance with federal and state laws governing the acquisition, distribution, utilization, disposal or sale of surplus property. [2003 c.794 Â§38]

Â Â Â Â Â  279A.265 Use of
Oregon
Department of Administrative Services Operating Fund; cash dividends. (1) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund established under ORS 283.076 may be used, the fund hereby is appropriated continuously for and may be used for the purposes of this section and ORS 279A.260. All claims approved by the Oregon Department of Administrative Services for the purposes of this section and ORS 279A.260 shall be paid as provided in ORS 293.295 to 293.462. The department shall draw warrants on the State Treasurer for the payment thereof payable out of the fund. All moneys received under ORS 279A.260 shall be paid by the department to the State Treasurer for credit to the fund.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services may distribute in the form of cash dividends accumulated surpluses in the fund that arise because the charges collected from donees are in excess of the amount necessary to keep the activities under this section and ORS 279A.260 on a self-sustaining basis. The director shall pay the cash dividends to the donees referred to in ORS 279A.260 (1). Any dividend paid under this subsection shall be based on the ratio of the charges collected from each donee during the preceding fiscal year to the total charges collected from all donees for the fiscal year immediately preceding the fiscal year in which the dividend is authorized to be paid.

Â Â Â Â Â  (3) Upon termination by the Governor of the functions of the department under ORS 279A.260, any balance remaining in the fund that is attributable to the activities under this section and ORS 279A.260 shall be refunded pro rata to the donees referred to in ORS 279A.260 (1) upon the basis of the total charges collected from each donee during the preceding fiscal year, unless the director determines that the cost of making the refund is excessive, in which case the unrefunded moneys shall be paid to the Treasurer of the United States. [2003 c.794 Â§39]

Â Â Â Â Â  279A.270 Contracts with federal government for accepting gifts and acquiring surplus property; bids not required. The Oregon Department of Administrative Services may enter into contracts with any federal government unit for the purpose of accepting gifts and for the acquisition of surplus property upon such terms and conditions as may be agreed upon, without regard to the provisions of law requiring the posting of notices or public advertising for bids or the soliciting or receiving of competitive bids. [2003 c.794 Â§40]

Â Â Â Â Â  279A.275 Leasing of state property. The Oregon Department of Administrative Services may lease any state property not needed for public use, provided the law does not prohibit the leasing and the authority to lease is not vested in any other state agency. [2003 c.794 Â§41]

Â Â Â Â Â  279A.280 Disposal of surplus property; costs of disposal. (1)(a) Without requiring competitive bidding:

Â Â Â Â Â  (A) The Oregon Department of Administrative Services may sell or transfer surplus property to or transfer surplus property between donees. Donees may be given preference to acquire surplus property. Property acquired shall be used for public purpose or benefit and not for resale to a private purchaser.

Â Â Â Â Â  (B) The department, or a public or private person or entity designated by the department, may transfer computers and related hardware that are surplus, obsolete or unused to a common or union high school district or education service district. The department, or its designee, may not charge the school district a fee for the transfer.

Â Â Â Â Â  (C) The department, or a public or private person or entity designated by the department, may recycle or otherwise dispose of property when the department determines the value and condition of the property does not warrant the cost of a sale.

Â Â Â Â Â  (b) Authorized transfers under this subsection include those made with or without consideration.

Â Â Â Â Â  (2) In accordance with ORS 279B.055 or 279B.060, the department may sell surplus property.

Â Â Â Â Â  (3) All proceeds derived from the disposal of property under this section, except proceeds that may not under federal laws or regulations be deposited in the manner provided by this section, shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund.

Â Â Â Â Â  (4) In addition to the other purposes for which the fund may be used, the fund is appropriated continuously for and may be used for paying the administrative costs incurred in the transfer or disposal of property under subsections (1) and (2) of this section, and for paying the amount due to the state agency whose property has been sold. The total amount payable to the agency whose property has been sold shall be the amount derived from the disposal of the property less the amount of the administrative costs incurred in disposing of the property. Such total amount may be deposited in the State Treasury to the credit of the miscellaneous receipts account established under ORS 279A.290 for the agency whose property has been sold.

Â Â Â Â Â  (5) The cost of services for disposal of property under this section that is not recoverable from the proceeds of a sale of the property shall be charged to the state agency served and paid to the department in the same manner as other claims against the agency are paid. [2003 c.794 Â§42]

Â Â Â Â Â  279A.285 Disposition of moneys received as payment for repair or replacement of damaged, destroyed, lost or stolen property. All moneys received from insurers and other sources as payment for the cost and expense of repair and replacement of property of state agencies that has been damaged, destroyed, lost or stolen, except the particular moneys as may not under federal law or regulations be deposited in the manner provided by this section, may be deposited in the State Treasury to the credit of the miscellaneous receipts account established under ORS 279A.290 for the state agency whose property has been damaged, destroyed, lost or stolen. [2003 c.794 Â§43]

Â Â Â Â Â  279A.290 Miscellaneous receipts accounts. (1) The State Treasurer may establish a miscellaneous receipts account for any state agency and shall credit to the account any amounts paid into the State Treasury under ORS 190.240 (1), 279A.280, 279A.285, 283.110 or 357.885 for the state agency for which the account was established. The moneys credited to the miscellaneous receipts account of a state agency established under this section are appropriated continuously for the payment of the expenses of the state agency, subject to the allotment system provided by ORS 291.234 to 291.260.

Â Â Â Â Â  (2) Laws enacted by the Legislative Assembly limiting expenditures do not limit expenditures from miscellaneous receipts accounts established under this section except when the law limiting expenditures of a state agency specifically establishes a limit for expenditures from the miscellaneous receipts account of the agency. [2003 c.794 Â§44; 2003 c.794 Â§44a]

PENALTIES

Â Â Â Â Â  279A.990 Penalties. (1) The provisions of ORS 291.990 apply to ORS 279A.140, 279A.280 and 279B.270. Any violation of ORS 279A.140, 279A.280 or 279B.270 shall be punished as described in ORS 291.990.

Â Â Â Â Â  (2) Any contractor, subcontractor, agent or person in authority or in charge who violates any provision of ORS 279C.520 or 279C.540 as to hours of labor shall be fined not less than $50 nor more than $1,000 or imprisoned in the county jail for not less than five days nor more than one year, or both.

Â Â Â Â Â  (3) Any contractor or subcontractor subject to ORS 279C.840 who fails to pay the prevailing rate of wage as required by ORS 279C.840 shall be punished by a fine of not more than $1,000 or by imprisonment in the county jail for not more than six months, or both. [2003 c.794 Â§46]

_______________



Chapter 279b

Chapter 279B Â Public Contracting - Public Procurements

2007 EDITION

PUBLIC CONTRACTING - PUBLIC PROCUREMENTS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279B.005Â  Definitions

279B.010Â  Policy

279B.015Â  Applicability

279B.020Â  Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules

279B.025Â  Procurement practices regarding recyclable and reusable goods

SOURCE SELECTION

(Methods of Source Selection)

279B.050Â  Methods of source selection

279B.055Â  Competitive sealed bidding

279B.060Â  Competitive sealed proposals

279B.065Â  Small procurements

279B.070Â  Intermediate procurements

279B.075Â  Sole-source procurements

279B.080Â  Emergency procurements

279B.085Â  Special procurements

(Cancellation, Rejection and Delay of Invitations for Bids or Requests for Proposals)

279B.100Â  Cancellation, rejection, delay of invitations for bids or requests for proposals

(Qualifications)

279B.110Â  Responsibility of bidders and proposers

279B.115Â  Qualified products lists

279B.120Â  Prequalification of prospective bidders and proposers

279B.125Â  Application for prequalification

279B.130Â  Debarment of prospective bidders and proposers

(Notice of Intent to Award)

279B.135Â  Notice of intent to award

(Price Agreements)

279B.140Â  Price agreements

(Determinations)

279B.145Â  Finality of determinations

SPECIFICATIONS

(General Provisions)

279B.200Â  Definitions for ORS 279B.200 to 279B.240

279B.205Â  Specifications to encourage reasonable competition

279B.210Â  Policy; development of specifications

279B.215Â  Brand name or equal specification; brand name specification

279B.220Â  Conditions concerning payment, contributions, liens, withholding

279B.225Â  Condition concerning salvaging, recycling, composting or mulching yard waste material

279B.230Â  Condition concerning payment for medical care and providing workersÂ compensation

279B.235Â  Condition concerning hours of labor

279B.240Â  Exclusion of recycled oils prohibited

(Specifications in State Contracts)

279B.270Â  State contracting agencies to use recovered resources and recycled materials; notice to prospective contractors

279B.275Â  Purchase of goods containing recycled polyethylene material

279B.280Â  Use of recycled products when economically feasible

LEGAL REMEDIES

279B.400Â  Protests and judicial review of approvals of special procurements

279B.405Â  Protests and judicial review of solicitations

279B.410Â  Protests of contract award

279B.415Â  Judicial review of protests of contract award

279B.420Â  Judicial review of other violations

279B.425Â  Review of prequalification and debarment decisions

GENERAL PROVISIONS

Â Â Â Â Â  279B.005 Definitions. (1) As used in this chapter, unless the context or a specifically applicable definition requires otherwise:

Â Â Â Â Â  (a) ÂInvitation to bidÂ means all documents, whether attached or incorporated by reference, used for soliciting bids.

Â Â Â Â Â  (b) ÂProcurement descriptionÂ means the words used in a solicitation to describe the goods or services to be procured. ÂProcurement descriptionÂ includes specifications attached to or made a part of the solicitation.

Â Â Â Â Â  (c) ÂRequest for proposalsÂ means all documents, whether attached or incorporated by reference, used for soliciting proposals.

Â Â Â Â Â  (d) ÂResponsible bidderÂ or Âresponsible proposerÂ means a person who meets the standards of responsibility described in ORS 279B.110.

Â Â Â Â Â  (e) ÂResponsive bidÂ or Âresponsive proposalÂ means a bid or proposal that substantially complies with the invitation to bid or request for proposals and all prescribed procurement procedures and requirements.

Â Â Â Â Â  (2) ORS 279A.010 contains general definitions applicable throughout this chapter. [2003 c.794 Â§47; 2005 c.103 Â§7; 2007 c.764 Â§5]

Â Â Â Â Â  279B.010 Policy. In addition to the policy stated in ORS 279A.015, it is the policy of the State of
Oregon
that public contracting activities should:

Â Â Â Â Â  (1) Provide effective outcomes that represent optimal value to the contracting agency and, to the greatest extent feasible, be consistent with market practices;

Â Â Â Â Â  (2) Seek consistency in procurement practices between contracting agencies covered under the Public Contracting Code while preserving each contracting agencyÂs ability to adopt rules to maximize the contracting agencyÂs effectiveness; and

Â Â Â Â Â  (3) Apply innovative practices while maintaining quality and integrity. [2003 c.794 Â§48]

Â Â Â Â Â  279B.015 Applicability. Except as provided in ORS 279C.320, public contracting under this chapter is subject to ORS chapter 279A, but not ORS chapter 279C. [2003 c.794 Â§48a; 2005 c.103 Â§8]

Â Â Â Â Â  279B.020 Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules. (1) When labor is employed by a contracting agency through a contractor, a person may not be required or permitted to labor more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity or emergency or when the public policy absolutely requires it, in which event, the person so employed for excessive hours shall receive at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on the following legal holidays:

Â Â Â Â Â  (A) Each Sunday.

Â Â Â Â Â  (B) New YearÂs Day on January 1.

Â Â Â Â Â  (C) Memorial Day on the last Monday in May.

Â Â Â Â Â  (D) Independence Day on July 4.

Â Â Â Â Â  (E) Labor Day on the first Monday in September.

Â Â Â Â Â  (F) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (G) Christmas Day on December 25.

Â Â Â Â Â  (2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

Â Â Â Â Â  (4) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

Â Â Â Â Â  (5) This section does not apply to contracts for personal services designated under ORS 279A.055, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (6) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

Â Â Â Â Â  (7) Subsections (1) to (3) of this section do not apply to a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

Â Â Â Â Â  (8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (9) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation resulted from willful falsification of payroll records, the contractor or subcontractor or contractorÂs or subcontractorÂs surety is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to twice the unpaid overtime wages as liquidated damages.

Â Â Â Â Â  (10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractorÂs payment bond as provided for in ORS 279C.610.

Â Â Â Â Â  (11) This section does not apply to:

Â Â Â Â Â  (a) Financial institutions as defined in ORS 706.008.

Â Â Â Â Â  (b) Labor performed in the prevention or suppression of fire under contracts and agreements made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406.

Â Â Â Â Â  (c) Public contracts for goods or personal property.

Â Â Â Â Â  (12) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section. [2003 c.794 Â§48b; 2005 c.103 Â§8a]

Â Â Â Â Â  279B.025 Procurement practices regarding recyclable and reusable goods. All contracting agencies shall establish procurement practices that ensure, to the maximum extent economically feasible, the procurement of goods that may be recycled or reused when discarded. [2003 c.794 Â§49]

SOURCE SELECTION

(Methods of Source Selection)

Â Â Â Â Â  279B.050 Methods of source selection. (1) Except as provided in subsection (2) of this section, a contracting agency shall award a public contract for goods or services by competitive sealed bidding under ORS 279B.055 or competitive sealed proposals under ORS 279B.060.

Â Â Â Â Â  (2) The requirements of subsection (1) of this section do not apply to public contracts established as provided in ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085.

Â Â Â Â Â  (3) Notwithstanding the applicability of ORS 279B.065, 279B.070, 279B.075, 279B.080 or 279B.085 to a public contract, a contracting agency nevertheless may award the public contract under subsection (1) of this section.

Â Â Â Â Â  (4) A local contracting agency may elect, by rule, charter, ordinance or other appropriate legislative action, to award contracts for personal services, as designated under ORS 279A.055, under the procedures of ORS 279B.050 to 279B.085.

Â Â Â Â Â  (5) State contracting agencies shall solicit contracts for personal services in accordance with ORS 279B.050 to 279B.085. [2003 c.794 Â§50; 2007 c.764 Â§6]

Â Â Â Â Â  279B.055 Competitive sealed bidding. (1) A contracting agency may solicit and award a public contract for goods or services, or may award multiple public contracts for goods or services when specified in the invitation to bid, by competitive sealed bidding.

Â Â Â Â Â  (2) The contracting agency shall issue an invitation to bid, which must include:

Â Â Â Â Â  (a) A time and date by which the bids must be received and a place at which the bids must be submitted, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of bids by electronic means;

Â Â Â Â Â  (b) The name and title of the person designated for the receipt of bids and the person designated by the contracting agency as the contact person for the procurement, if different;

Â Â Â Â Â  (c) A procurement description;

Â Â Â Â Â  (d) A time, date and place that prequalification applications, if any, must be filed and the classes of work, if any, for which bidders must be prequalified in accordance with ORS 279B.120;

Â Â Â Â Â  (e) A statement that the contracting agency may cancel the procurement or reject any or all bids in accordance with ORS 279B.100;

Â Â Â Â Â  (f) A statement that ÂContractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â if the invitation to bid is issued by a state contracting agency;

Â Â Â Â Â  (g) A statement that requires the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710; and

Â Â Â Â Â  (h) All contractual terms and conditions applicable to the procurement.

Â Â Â Â Â  (3)(a) The contracting agency may require bid security if the contracting agency determines that bid security is reasonably necessary or prudent to protect the interests of the contracting agency.

Â Â Â Â Â  (b) The contracting agency shall return the bid security to all bidders upon the execution of the contract.

Â Â Â Â Â  (c) The contracting agency shall retain the bid security if a bidder who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a bidder that is necessary to the formation of a contract in accordance with the invitation to bid, including the posting of performance security and the submission of proof of insurance when required by the invitation to bid.

Â Â Â Â Â  (4)(a) The contracting agency shall give public notice of an invitation to bid issued under this section. Public notice is intended to foster competition among prospective bidders. The contracting agency shall make invitations to bid available to prospective bidders.

Â Â Â Â Â  (b) A public notice must be published at least once in at least one newspaper of general circulation in the area where the contract is to be performed and in as many additional issues and publications as the contracting agency may determine.

Â Â Â Â Â  (c) The Director of the Oregon Department of Administrative Services or a local contract review board may, by rule or order, authorize public notice of bids or proposals to be published electronically instead of in a newspaper of general circulation if the director or board determines that electronically providing public notice of bids or proposals is likely to be cost-effective.

Â Â Â Â Â  (d) In addition to the modes of publication authorized by paragraphs (b) and (c) of this subsection, the contracting agency may use any other medium reasonably calculated to reach prospective bidders or proposers.

Â Â Â Â Â  (e) Rules adopted under ORS 279A.065 must prescribe the requirements for providing public notice of solicitations.

Â Â Â Â Â  (f) Unless otherwise specified in rules adopted under ORS 279A.065, the contracting agency shall give public notice at least seven days before the solicitation closing date.

Â Â Â Â Â  (5)(a) The contracting agency shall open bids publicly at the time, date and place designated in the invitation to bid. When authorized by, and in accordance with, rules adopted under ORS 279A.065, bids may be submitted, received and opened through electronic means.

Â Â Â Â Â  (b) The amount of a bid, the name of the bidder and other relevant information as may be specified by rule adopted under ORS 279A.065 shall be recorded by the contracting agency. The record shall be open to public inspection.

Â Â Â Â Â  (c) Notwithstanding any requirement to make bids open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a bid.

Â Â Â Â Â  (6)(a) The contracting agency shall evaluate all bids that are received before the time and date indicated for bid opening in the invitation to bid. The contracting agency shall evaluate the bids based on the requirements set forth in the invitation to bid. The requirements may include, in addition to the information described in subsection (2) of this section, criteria to determine minimum acceptability, such as inspection, testing, quality and suitability for intended use or purpose. Criteria that will affect the bid price and will be considered in evaluation for award including, but not limited to, discounts, transportation costs and total costs of ownership or operation of a product over its life shall be objectively measurable. The invitation to bid shall set forth the evaluation criteria to be used. No criteria may be used in a bid evaluation that are not set forth in the invitation to bid or in a qualified products list maintained under ORS 279B.115. The contracting agency may not consider for award bids received after the time and date indicated for bid opening in the invitation to bid. The contracting agency may retain bids or copies of bids received after the bid time and date indicated in the invitation to bid.

Â Â Â Â Â  (b) The contracting agency shall, for the purpose of evaluating bids, apply any applicable preference described in ORS 279A.120, 279A.125 or 282.210.

Â Â Â Â Â  (7) Rules adopted under ORS 279A.065 shall provide for and regulate the correction and withdrawal of bids before and after bid opening and the cancellation of awards or contracts based on bid mistakes. After bid opening, changes in bids prejudicial to the interests of the public or fair competition are not permitted. All decisions to permit the correction or withdrawal of bids, or to cancel an award or a contract based on bid mistakes, shall be supported by a written determination by the contracting agency that states the reasons for the action taken.

Â Â Â Â Â  (8) The cancellation of invitations to bid and the rejection of bids must be in accordance with ORS 279B.100.

Â Â Â Â Â  (9) The contracting agency shall, in accordance with ORS 279B.135, issue to each bidder or shall post, electronically or otherwise, a notice of intent to award.

Â Â Â Â Â  (10) If a contract is awarded, the contracting agency shall award the contract:

Â Â Â Â Â  (a) To the lowest responsible bidder whose bid substantially complies with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; or

Â Â Â Â Â  (b) When the invitation to bid specifies or authorizes the award of multiple contracts, to the responsible bidders:

Â Â Â Â Â  (A) Whose bids substantially comply with the requirements and criteria set forth in the invitation to bid and with all prescribed public procurement procedures and requirements; and

Â Â Â Â Â  (B) Who qualify for the award of a public contract under the terms of the invitation to bid.

Â Â Â Â Â  (11) The successful bidder shall promptly execute a contract. The successful bidderÂs duty to promptly execute a contract includes the duty to take all action that is necessary to the formation of a contract in accordance with the invitation to bid, including the posting of performance security and the submission of proof of insurance when required by the invitation to bid.

Â Â Â Â Â  (12) When the contracting agency considers it impractical to initially prepare a procurement description to support an award based on price, the contracting agency may issue a multistep invitation to bid requesting the submission of unpriced submittals, and then later issue an invitation to bid limited to the bidders whom the contracting agency officer has determined to be eligible to submit a priced bid under the criteria set forth in the initial solicitation of unpriced submittals.

Â Â Â Â Â  (13) The contracting agency may issue a request for information, a request for interest or other preliminary documents to obtain information useful in the preparation of an invitation to bid. [2003 c.794 Â§51]

Â Â Â Â Â  279B.060 Competitive sealed proposals. (1) A contracting agency may solicit and award a public contract for goods or services, or may award multiple public contracts for goods or services when specified in the request for proposals, by requesting and evaluating competitive sealed proposals.

Â Â Â Â Â  (2) The request for proposals must include:

Â Â Â Â Â  (a) A time and date by which sealed proposals must be received, and a place at which the proposals must be submitted, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of proposals by electronic means;

Â Â Â Â Â  (b) The name and title of the person designated for receipt of proposals and the person designated by the contracting agency as the contact person for the procurement, if different;

Â Â Â Â Â  (c) A procurement description;

Â Â Â Â Â  (d) A time, date and place that prequalification applications, if any, must be filed and the classes of work, if any, for which proposers must be prequalified in accordance with ORS 279B.120;

Â Â Â Â Â  (e) A statement that the contracting agency may cancel the procurement or reject any or all proposals in accordance with ORS 279B.100;

Â Â Â Â Â  (f) A statement that ÂContractors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â if the request for proposals is issued by a state contracting agency;

Â Â Â Â Â  (g) A statement that requires the contractor or subcontractor to possess an asbestos abatement license, if required under ORS 468A.710; and

Â Â Â Â Â  (h) All contractual terms and conditions applicable to the procurement. The request for proposals also may:

Â Â Â Â Â  (A) Identify those contractual terms or conditions the contracting agency reserves, in the request for proposals, for negotiation with proposers;

Â Â Â Â Â  (B) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals;

Â Â Â Â Â  (C) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggested contract terms and conditions that nevertheless may be the subject of negotiations with proposers;

Â Â Â Â Â  (D) Announce the method of contractor selection that may include, but is not limited to, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065; and

Â Â Â Â Â  (E) Contain a description of the manner in which proposals will be evaluated, including the relative importance of price and any other evaluation factors used to rate the proposals in the first tier of competition, and if more than one tier of competitive evaluation may be used, a description of the process under which the proposals will be evaluated in the subsequent tiers.

Â Â Â Â Â  (3)(a) The contracting agency may require proposal security in any form deemed prudent by the contracting agency. Proposal security shall serve the same function with respect to requests for proposals as bid security serves with respect to invitations to bid under ORS 279B.055.

Â Â Â Â Â  (b) The contracting agency shall return the proposal security to all proposers upon the execution of the contract.

Â Â Â Â Â  (c) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract. For purposes of this paragraph, prompt and proper execution of the contract includes all action by a proposer that is necessary to the formation of a contract in accordance with the request for proposals, including the posting of performance security and the submission of proof of insurance when required by the request for proposals. If contract negotiations or competitive negotiations are conducted, the failure, prior to award, of a contracting agency and a proposer to reach agreement does not constitute grounds for the retention of proposal security.

Â Â Â Â Â  (4) Public notice of the request for proposals shall be given in the same manner as provided for public notice of invitations to bid in ORS 279B.055 (4).

Â Â Â Â Â  (5)(a) Notwithstanding ORS 192.410 to 192.505, proposals may be opened in a manner to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation, but the contracting agency shall record and make available the identity of all proposers as part of the contracting agencyÂs public records from and after the opening of the proposals. Notwithstanding ORS 192.410 to 192.505, proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued. The fact that proposals are opened at a meeting, as defined in ORS 192.610, does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals.

Â Â Â Â Â  (b) Notwithstanding any requirement to make proposals open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public materials included in a proposal that are exempt or conditionally exempt from disclosure under ORS 192.501 or 192.502.

Â Â Â Â Â  (c) If a request for proposals is canceled under ORS 279B.100 after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

Â Â Â Â Â  (6)(a) As provided in the request for proposals or in written addenda issued thereunder, the contracting agency may conduct site tours, demonstrations, individual or group discussions and other informational activities with proposers before or after the opening of proposals for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements or to consider and respond to requests for modifications of the proposal requirements. The contracting agency shall use procedures designed to accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals.

Â Â Â Â Â  (b) For purposes of evaluation, when provided for in the request for proposals, the contracting agency may employ methods of contractor selection that include, but are not limited to:

Â Â Â Â Â  (A) An award or awards based solely on the ranking of proposals;

Â Â Â Â Â  (B) Discussions leading to best and final offers, in which the contracting agency may not disclose private discussions leading to best and final offers;

Â Â Â Â Â  (C) Discussions leading to best and final offers, in which the contracting agency may not disclose information derived from proposals submitted by competing proposers;

Â Â Â Â Â  (D) Serial negotiations, beginning with the highest ranked proposer;

Â Â Â Â Â  (E) Competitive simultaneous negotiations;

Â Â Â Â Â  (F) Multiple-tiered competition designed to identify, at each level, a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers;

Â Â Â Â Â  (G) A multistep request for proposals requesting the submission of unpriced technical submittals, and then later issuing a request for proposals limited to the proposers whose technical submittals the contracting agency had determined to be qualified under the criteria set forth in the initial request for proposals; or

Â Â Â Â Â  (H) Any combination of methods described in this paragraph, as authorized or prescribed by rules adopted under ORS 279A.065.

Â Â Â Â Â  (c) Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best offers or best and final offers.

Â Â Â Â Â  (d) After the opening of proposals, a contracting agency may issue or electronically post an addendum to the request for proposals that modifies the criteria, rating process and procedure for any tier of competition before the start of the tier to which the addendum applies. The contracting agency shall send an addendum that is issued by a method other than electronic posting to all proposers who are eligible to compete under the addendum. The contracting agency shall issue or post the addendum at least five days before the start of the subject tier of competition or as otherwise determined by the contracting agency to be adequate to allow eligible proposers to prepare for the competition in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (7) The cancellation of requests for proposals and the rejection of proposals must be in accordance with ORS 279B.100.

Â Â Â Â Â  (8) In the request for proposals, the contracting agency shall describe the methods by which the agency will make the results of each tier of competitive evaluation available to the proposers who competed in the tier. The contracting agency shall include a description of the manner in which the proposers who are eliminated from further competition may protest or otherwise object to the contracting agencyÂs decision.

Â Â Â Â Â  (9) The contracting agency shall issue or electronically post the notice of intent to award described in ORS 279B.135 to each proposer who was evaluated in the final competitive tier.

Â Â Â Â Â  (10) If a contract is awarded, the contracting agency shall award the contract to the responsible proposer whose proposal the contracting agency determines in writing to be the most advantageous to the contracting agency based on the evaluation process and evaluation factors described in the request for proposals, any applicable preferences described in ORS 279A.120 and 279A.125 and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation. When the request for proposals specifies or authorizes the award of multiple public contracts, the contracting agency shall award public contracts to the responsible proposers who qualify for the award of a contract under the terms of the request for proposals.

Â Â Â Â Â  (11) The contracting agency may issue a request for information, a request for interest, a request for qualifications or other preliminary documents to obtain information useful in the preparation of a request for proposals. [2003 c.794 Â§52]

Â Â Â Â Â  279B.065 Small procurements. (1) Any procurement of goods or services not exceeding $5,000 may be awarded in any manner deemed practical or convenient by the contracting agency, including by direct selection or award. A contract awarded under this section may be amended to exceed $5,000 only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute a small procurement under this section. [2003 c.794 Â§53; 2005 c.64 Â§1; 2005 c.103 Â§8b]

Â Â Â Â Â  279B.070 Intermediate procurements. (1) Any procurement of goods or services exceeding $5,000 but not exceeding $150,000 may be awarded in accordance with intermediate procurement procedures. A contract awarded under this section may be amended to exceed $150,000 only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute an intermediate procurement under this section.

Â Â Â Â Â  (3) When conducting an intermediate procurement, a contracting agency shall seek at least three informally solicited competitive price quotes or competitive proposals from prospective contractors. The contracting agency shall keep a written record of the sources of the quotes or proposals received. If three quotes or proposals are not reasonably available, fewer will suffice, but the contracting agency shall make a written record of the effort made to obtain the quotes or proposals.

Â Â Â Â Â  (4) If a contract is awarded, the contracting agency shall award the contract to the offeror whose quote or proposal will best serve the interests of the contracting agency, taking into account price as well as considerations including, but not limited to, experience, expertise, product functionality, suitability for a particular purpose and contractor responsibility under ORS 279B.110. [2003 c.794 Â§54]

Â Â Â Â Â  279B.075 Sole-source procurements. (1) A contracting agency may award a contract for goods or services without competition when the Director of the Oregon Department of Administrative Services, the local contract review board or a state contracting agency, if it has procurement authority under ORS 279A.050, or a person designated in writing by the director, board or state contracting agency with procurement authority under ORS 279A.050, determines in writing, in accordance with rules adopted under ORS 279A.065, that the goods or services, or class of goods or services, are available from only one source.

Â Â Â Â Â  (2) The determination of a sole source must be based on written findings that may include:

Â Â Â Â Â  (a) That the efficient utilization of existing goods requires the acquisition of compatible goods or services;

Â Â Â Â Â  (b) That the goods or services required for the exchange of software or data with other public or private agencies are available from only one source;

Â Â Â Â Â  (c) That the goods or services are for use in a pilot or an experimental project; or

Â Â Â Â Â  (d) Other findings that support the conclusion that the goods or services are available from only one source.

Â Â Â Â Â  (3) To the extent reasonably practical, the contracting agency shall negotiate with the sole source to obtain contract terms advantageous to the contracting agency. [2003 c.794 Â§55; 2005 c.103 Â§8c]

Â Â Â Â Â  279B.080 Emergency procurements. (1) The head of a contracting agency, or a person designated under ORS 279A.075, may make or authorize others to make emergency procurements of goods or services in an emergency. The contracting agency shall document the nature of the emergency and describe the method used for the selection of the particular contractor.

Â Â Â Â Â  (2) For an emergency procurement of construction services that are not public improvements, the contracting agency shall ensure competition for a contract for the emergency work that is reasonable and appropriate under the emergency circumstances. In conducting the procurement, the contracting agency shall set a solicitation time period that the contracting agency determines to be reasonable under the emergency circumstances and may issue written or oral requests for offers or make direct appointments without competition in cases of extreme necessity. [2003 c.794 Â§56; 2007 c.764 Â§6a]

Â Â Â Â Â  279B.085 Special procurements. (1) As used in this section and ORS 279B.400:

Â Â Â Â Â  (a) ÂClass special procurementÂ means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a series of contracts over time or for multiple projects.

Â Â Â Â Â  (b) ÂContract-specific special procurementÂ means a contracting procedure that differs from the procedures described in ORS 279B.055, 279B.060, 279B.065 and 279B.070 and is for the purpose of entering into a single contract or a number of related contracts on a one-time basis or for a single project.

Â Â Â Â Â  (c) ÂSpecial procurementÂ means, unless the context requires otherwise, a class special procurement, a contract-specific special procurement or both.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, to seek approval of a special procurement, a contracting agency shall submit a written request to the Director of the Oregon Department of Administrative Services or the local contract review board, as applicable, that describes the contracting procedure, the goods or services or the class of goods or services that are the subject of the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

Â Â Â Â Â  (3) When the contracting agency is the office of the Secretary of State or the office of the State Treasurer, to seek approval of a special procurement, the contracting agency shall submit a written request to the Secretary of State or the State Treasurer, as applicable, that describes the contracting procedure, the goods or services or the class of goods or services that are the subject of the special procurement and the circumstances that justify the use of a special procurement under the standards set forth in subsection (4) of this section.

Â Â Â Â Â  (4) The director, a local contract review board, the Secretary of State or the State Treasurer may approve a special procurement if the director, board, Secretary of State or State Treasurer finds that a written request submitted under subsection (2) or (3) of this section demonstrates that the use of a special procurement as described in the request, or an alternative procedure prescribed by the director, board, Secretary of State or State Treasurer:

Â Â Â Â Â  (a) Is unlikely to encourage favoritism in the awarding of public contracts or to substantially diminish competition for public contracts; and

Â Â Â Â Â  (b)(A) Is reasonably expected to result in substantial cost savings to the contracting agency or to the public; or

Â Â Â Â Â  (B) Otherwise substantially promotes the public interest in a manner that could not practicably be realized by complying with requirements that are applicable under ORS 279B.055, 279B.060, 279B.065 or 279B.070 or under any rules adopted thereunder.

Â Â Â Â Â  (5) Public notice of the approval of a special procurement must be given in the same manner as provided in ORS 279B.055 (4).

Â Â Â Â Â  (6) If a contracting agency intends to award a contract through a special procurement that calls for competition among prospective contractors, the contracting agency shall award the contract to the offeror the contracting agency determines to be the most advantageous to the contracting agency.

Â Â Â Â Â  (7) When the director, a local contract review board, the Secretary of State or the State Treasurer approves a class special procurement under this section, the contracting agency may award contracts to acquire goods or services within the class of goods or services in accordance with the terms of the approval without making a subsequent request for a special procurement. [2003 c.794 Â§57; 2005 c.103 Â§8d; 2007 c.764 Â§7]

(Cancellation, Rejection and Delay of Invitations for Bids or Requests for Proposals)

Â Â Â Â Â  279B.100 Cancellation, rejection, delay of invitations for bids or requests for proposals. (1) Any solicitation or procurement described in a solicitation may be canceled, or any or all bids or proposals may be rejected in whole or in part, when the cancellation or rejection is in the best interest of the contracting agency as determined by the contracting agency. The reasons for the cancellation or rejection must be made part of the solicitation file. A contracting agency is not liable to any bidder or proposer for any loss or expense caused by or resulting from the cancellation or rejection of a solicitation, bid, proposal or award.

Â Â Â Â Â  (2) Any solicitation or procurement described in a solicitation may be delayed or suspended when the delay or suspension is in the best interest of the contracting agency as determined by the contracting agency. The contracting agency shall make the reasons for the delay or suspension part of the solicitation file. A contracting agency is not liable to any bidder or proposer for any loss or expense caused by or resulting from the delay or suspension of a solicitation, bid, proposal or award. [2003 c.794 Â§58]

(Qualifications)

Â Â Â Â Â  279B.110 Responsibility of bidders and proposers. (1) The contracting agency shall prepare a written determination of nonresponsibility of a bidder or proposer if the bidder or proposer does not meet the standards of responsibility.

Â Â Â Â Â  (2) In determining whether a bidder or proposer has met the standards of responsibility, the contracting agency shall consider whether a bidder or proposer has:

Â Â Â Â Â  (a) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or ability to obtain the resources and expertise, necessary to indicate the capability of the bidder or proposer to meet all contractual responsibilities;

Â Â Â Â Â  (b) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder or proposer if the contracting agency finds the bidder or proposer nonresponsible under this paragraph;

Â Â Â Â Â  (c) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder or proposer if the contracting agency finds the bidder or proposer nonresponsible under this paragraph;

Â Â Â Â Â  (d) Qualified legally to contract with the contracting agency;

Â Â Â Â Â  (e) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder or proposer fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information or may find the bidder or proposer nonresponsible; and

Â Â Â Â Â  (f) Not been debarred by the contracting agency under ORS 279B.130.

Â Â Â Â Â  (3) A contracting agency may refuse to disclose outside of the contracting agency confidential information furnished by a bidder or proposer under this section when the bidder or proposer has clearly identified in writing the information the bidder or proposer seeks to have treated as confidential and the contracting agency has authority under ORS 192.410 to 192.505 to withhold the identified information from disclosure. [2003 c.794 Â§59]

Â Â Â Â Â  279B.115 Qualified products lists. (1) A contracting agency may develop and maintain a qualified products list in instances in which the testing or examination of goods before initiating a procurement is necessary or desirable in order to best satisfy the requirements of the contracting agency. For purposes of this section, ÂgoodsÂ includes products that have associated or incidental service components, such as supplier warranty obligations or maintenance service programs.

Â Â Â Â Â  (2) In the initial development of any qualified products list, a contracting agency shall give public notice, in accordance with ORS 279B.055 (4), of the opportunity for potential contractors, sellers or suppliers to submit goods for testing and examination to determine their acceptability for inclusion on the list and may solicit in writing representative groups of potential contractors, sellers or suppliers to submit goods for the testing and examination. Any potential contractor, seller or supplier, even though not solicited, may offer its goods for consideration.

Â Â Â Â Â  (3) A contracting agencyÂs inclusion of goods on a qualified products list shall be based on the results of tests or examinations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may make the test or examination results public in a manner that protects the identity of the potential contractor, seller or supplier that offered the goods for testing or examination, including by using only numerical designations. Notwithstanding any provision of ORS 192.410 to 192.505, a contracting agency may keep confidential trade secrets, test data and similar information provided by a potential contractor, seller or supplier if so requested in writing by the potential contractor, seller or supplier.

Â Â Â Â Â  (4) The inclusion of goods on a qualified products list does not constitute and may not be construed as a prequalification under ORS 279B.120 and 279B.125 of any prospective contractor, seller or supplier of goods on the qualified products list. [2003 c.794 Â§60]

Â Â Â Â Â  279B.120 Prequalification of prospective bidders and proposers. (1) A contracting agency may prequalify prospective bidders or proposers to submit bids or proposals for public contracts to provide particular types of goods or services. The method of submitting prequalification applications, the information required in order to be prequalified and the forms to be used for submitting prequalification information shall be determined by the contracting agency unless otherwise prescribed by rule adopted by the Director of the Oregon Department of Administrative Services or the local contract review board.

Â Â Â Â Â  (2) The contracting agency shall, in response to the receipt of a prequalification application submitted under subsection (1) of this section, notify the prospective bidder or proposer whether the prospective bidder or proposer is qualified based on the standards of responsibility listed in ORS 279B.110 (2), the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the time period for which the prequalification is valid. If the contracting agency does not prequalify a prospective bidder or proposer as to any contracts covered by the prequalification process, the notice must specify which of the standards of responsibility listed in ORS 279B.110 (2) the prospective bidder or proposer failed to meet. Unless the reasons are specified, the prospective bidder or proposer shall be deemed to have been prequalified in accordance with the application.

Â Â Â Â Â  (3) If a contracting agency subsequently discovers that a prospective bidder or proposer that prequalified under subsections (1) and (2) of this section is no longer qualified, the agency may revoke the prequalification upon reasonable notice to the prospective bidder or proposer, except that a revocation is invalid as to any contract for which an advertisement for bids or proposals has already been issued. [2003 c.794 Â§61]

Â Â Â Â Â  279B.125 Application for prequalification. (1) When a contracting agency permits or requires prequalification of bidders or proposers, a prospective bidder or proposer who wishes to prequalify shall submit a prequalification application to the contracting agency on a form prescribed under ORS 279B.120 (1). Upon receipt of a prequalification application, the contracting agency shall investigate the prospective bidder or proposer as necessary to determine whether the prospective bidder or proposer is qualified. The determination shall be made in less than 30 days, if practicable, if the prospective bidder or proposer requests an early decision to allow the prospective bidder or proposer as much time as possible to prepare a bid or proposal for a contract that has been advertised. In making its determination, the contracting agency shall consider only the applicable standards of responsibility listed in ORS 279B.110 (2). The contracting agency shall promptly notify the prospective bidder or proposer whether the prospective bidder or proposer is qualified.

Â Â Â Â Â  (2) If the contracting agency finds that a prospective bidder or proposer is qualified, the notice must state the type and nature of contracts that the prospective bidder or proposer is qualified to compete for and the period of time for which the prequalification is valid. If the agency finds that the prospective bidder or proposer is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons given under ORS 279B.120 for not prequalifying the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425.

Â Â Â Â Â  (3) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified prospective bidder or proposer and that the prospective bidder or proposer is no longer qualified or is less qualified, the contracting agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified prospective bidder or proposer. The notice must specify the reasons given under ORS 279B.120 for revocation or revision of the prequalification of the prospective bidder or proposer and inform the prospective bidder or proposer of the right to a hearing under ORS 279B.425. To be entitled to a hearing under ORS 279B.425, a prospective bidder or proposer shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer demands a hearing under ORS 279B.425. A revocation or revision does not apply to any contract for which an advertisement for bids or proposals was issued before the date the notice of revocation or revision was received by the prequalified prospective bidder or proposer. [2003 c.794 Â§62]

Â Â Â Â Â  279B.130 Debarment of prospective bidders and proposers. (1)(a) A contracting agency may debar a prospective bidder or proposer from consideration for award of the contracting agencyÂs contracts for the reasons listed in subsection (2) of this section after providing the prospective bidder or proposer with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (b) A contracting agency may not debar a prospective bidder or proposer under this section for more than three years.

Â Â Â Â Â  (2) A prospective bidder or proposer may be debarred from consideration for award of a contracting agencyÂs contracts if:

Â Â Â Â Â  (a) The prospective bidder or proposer has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract or in the performance of a public or private contract or subcontract.

Â Â Â Â Â  (b) The prospective bidder or proposer has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the prospective bidderÂs or proposerÂs responsibility as a contractor.

Â Â Â Â Â  (c) The prospective bidder or proposer has been convicted under state or federal antitrust statutes.

Â Â Â Â Â  (d) The prospective bidder or proposer has committed a violation of a contract provision that is regarded by the contracting agency or the Construction Contractors Board to be so serious as to justify disqualification. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for debarment.

Â Â Â Â Â  (e) The prospective bidder or proposer does not carry workersÂ compensation or unemployment insurance as required by statute.

Â Â Â Â Â  (3) A contracting agency shall issue a written decision to debar a prospective bidder or proposer under this section. The decision must:

Â Â Â Â Â  (a) State the reasons for the action taken; and

Â Â Â Â Â  (b) Inform the debarred prospective bidder or proposer of the appeal rights of the prospective bidder or proposer under ORS 279B.425.

Â Â Â Â Â  (4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the debarred prospective bidder or proposer.

Â Â Â Â Â  (5) A prospective bidder or proposer that wishes to appeal debarment shall, within three business days after receipt of notice of debarment, notify the contracting agency that the prospective bidder or proposer appeals the debarment as provided in ORS 279B.425. [2003 c.794 Â§63; 2007 c.764 Â§8]

(Notice of Intent to Award)

Â Â Â Â Â  279B.135 Notice of intent to award. At least seven days before the award of a public contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall post or provide to each bidder or proposer notice of the contracting agencyÂs intent to award a contract. This section does not apply to a contract awarded as a small procurement under ORS 279B.065, an intermediate procurement under ORS 279B.070, a sole-source procurement under ORS 279B.075, an emergency procurement under ORS 279B.080 or a special procurement under ORS 279B.085. The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065. [2003 c.794 Â§64]

(Price Agreements)

Â Â Â Â Â  279B.140 Price agreements. (1) A price agreement constitutes a firm offer by the contractor regardless of whether any order or purchase has been made or any performance has been tendered under the price agreement. Unless the price agreement otherwise provides, a price agreement is enforceable for the period stated in the price agreement and, notwithstanding ORS 72.2050, obligations thereunder are not revocable by the contractor.

Â Â Â Â Â  (2) Under a price agreement, no quantity unreasonably disproportionate to any stated estimate or, in the absence of a stated estimate, to any normal or otherwise comparable prior requirements may be demanded unless otherwise expressly provided in the price agreement. However, a contracting agency may amend or terminate a price agreement or an order under a price agreement under any of the following circumstances:

Â Â Â Â Â  (a) Any failure of the contracting agency to receive funding, appropriations, limitations, allotments or other expenditure authority, including the continuation of program operating authority sufficient, as determined in the discretion of the contracting agency, to sustain purchases at the levels contemplated at the time of contracting; or

Â Â Â Â Â  (b) Any change in law or program termination that makes purchases under the price agreement no longer authorized or appropriate for the contracting agencyÂs use.

Â Â Â Â Â  (3) A price agreement does not constitute an exclusive dealing commitment on the part of the contracting agency or the contractor unless the price agreement expressly so provides. [2003 c.794 Â§68]

(Determinations)

Â Â Â Â Â  279B.145 Finality of determinations. The determinations under ORS 279B.055 (3) and (7), 279B.060 (3) and (10), 279B.075, 279B.080, 279B.085 and 279B.110 (1) are final and conclusive unless they are clearly erroneous, arbitrary, capricious or contrary to law. [2003 c.794 Â§71]

SPECIFICATIONS

(General Provisions)

Â Â Â Â Â  279B.200 Definitions for ORS 279B.200 to 279B.240. As used in ORS 279B.200 to 279B.240:

Â Â Â Â Â  (1) ÂBrand name or equal specificationÂ means a specification that uses one or more manufacturersÂ names, makes, catalog numbers or similar identifying characteristics to describe the standard of quality, performance, functionality or other characteristics needed to meet the contracting agencyÂs requirements and that authorizes bidders or proposers to offer goods or services that are equivalent or superior to those named or described in the specification.

Â Â Â Â Â  (2) ÂBrand name specificationÂ means a specification limited to one or more products, brand names, makes, manufacturerÂs names, catalog numbers or similar identifying characteristics.

Â Â Â Â Â  (3) ÂSpecificationÂ means any description of the physical or functional characteristics of, or of the nature of, goods or services to be procured by a contracting agency. ÂSpecificationÂ may include a description of any requirement for inspecting, testing or preparing goods or services for delivery. When a solicitation required or authorized by ORS 279B.050 (4) or (5) to be conducted under ORS 279B.055 or 279B.060 calls in whole or in part for the performance of personal services as designated under ORS 279A.055, ÂspecificationÂ also includes any description of the characteristics or nature of the personal services. [2003 c.794 Â§72; 2007 c.764 Â§9]

Â Â Â Â Â  279B.205 Specifications to encourage reasonable competition. Consistent with ORS 279A.015, specifications must seek to promote optimal value and suitability for the purposes intended and to reasonably encourage competition in satisfying a contracting agencyÂs needs. Subject to ORS 279B.405, the specification content must be determined in the sole discretion of the contracting agency. [2003 c.794 Â§74]

Â Â Â Â Â  279B.210 Policy; development of specifications. It is the policy of the State of
Oregon
to encourage the development of clear, precise and accurate specifications in solicitations for public contracts. To that end, in developing specifications, contracting agencies may consult, under contract or otherwise, with technical experts, suppliers, prospective contractors and representatives of the industries with which the contracting agencies contract. However, a contracting agency shall take reasonable measures to ensure that no person who prepares or assists in the preparation of solicitation documents, specifications, plans or scopes of work, and no business with which the person is associated, realizes a material competitive advantage in a procurement that arises from the agencyÂs use of the solicitation documents, specifications, plans or scopes of work. The policy against the realization of a material competitive advantage from the character of the specifications developed in conjunction with persons outside the contracting agency does not proscribe advantages that result incidentally from a contracting agencyÂs specification of the characteristics of a product or work to meet the contracting agencyÂs needs. [2003 c.794 Â§75]

Â Â Â Â Â  279B.215 Brand name or equal specification; brand name specification. (1)(a) A brand name or equal specification may be used when the use of a brand name or equal specification is advantageous to the contracting agency, because the brand name describes the standard of quality, performance, functionality and other characteristics of the product needed by the contracting agency.

Â Â Â Â Â  (b) The contracting agency is entitled to determine what constitutes a product that is equal or superior to the product specified, and any such determination is final.

Â Â Â Â Â  (c) Nothing in this subsection may be construed as prohibiting a contracting agency from specifying one or more comparable products as examples of the quality, performance, functionality or other characteristics of the product needed by the contracting agency.

Â Â Â Â Â  (2) A brand name specification may be prepared and used only if the contracting agency determines for a solicitation or a class of solicitations that only the identified brand name specification will meet the needs of the contracting agency based on one or more of the following written determinations:

Â Â Â Â Â  (a) That use of a brand name specification is unlikely to encourage favoritism in the awarding of public contracts or substantially diminish competition for public contracts;

Â Â Â Â Â  (b) That use of a brand name specification would result in substantial cost savings to the contracting agency;

Â Â Â Â Â  (c) That there is only one manufacturer or seller of the product of the quality, performance or functionality required; or

Â Â Â Â Â  (d) That efficient utilization of existing goods requires the acquisition of compatible goods or services.

Â Â Â Â Â  (3) A contracting agencyÂs use of a brand name specification may be subject to review only as provided in ORS 279B.405. [2003 c.794 Â§76; 2005 c.103 Â§8e]

Â Â Â Â Â  279B.220 Conditions concerning payment, contributions, liens, withholding. Every public contract shall contain a condition that the contractor shall:

Â Â Â Â Â  (1) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

Â Â Â Â Â  (2) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

Â Â Â Â Â  (3) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

Â Â Â Â Â  (4) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167. [2003 c.794 Â§76a]

Â Â Â Â Â  279B.225 Condition concerning salvaging, recycling, composting or mulching yard waste material. Every public contract for lawn and landscape maintenance shall contain a condition requiring the contractor to salvage, recycle, compost or mulch yard waste material at an approved site, if feasible and cost-effective. [2003 c.794 Â§76b]

Â Â Â Â Â  279B.230 Condition concerning payment for medical care and providing workersÂ compensation. (1) Every public contract shall contain a condition that the contractor shall promptly, as due, make payment to any person, copartnership, association or corporation furnishing medical, surgical and hospital care services or other needed care and attention, incident to sickness or injury, to the employees of the contractor, of all sums that the contractor agrees to pay for the services and all moneys and sums that the contractor collected or deducted from the wages of employees under any law, contract or agreement for the purpose of providing or paying for the services.

Â Â Â Â Â  (2) Every public contract shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126. [2003 c.794 Â§76c]

Â Â Â Â Â  279B.235 Condition concerning hours of labor. (1) Except as provided in subsections (3) to (6) of this section, every public contract subject to this chapter must contain a condition that a person may not be employed for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires it, and in such cases, except in cases of contracts for personal services designated under ORS 279A.055, the employee shall be paid at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on any legal holiday specified in ORS 279B.020.

Â Â Â Â Â  (2) An employer must give notice in writing to employees who work on a public contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (3) In the case of contracts for personal services as described in ORS 279A.055, the contract shall contain a provision that the employee shall be paid at least time and a half for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (4) In the case of a contract for services at a county fair or for other events authorized by a county fair board, the contract must contain a provision that employees must be paid at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. An employer shall give notice in writing to employees who work on such a contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (5)(a) Except as provided in subsection (4) of this section, contracts for services must contain a provision that requires that persons employed under the contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in ORS 279B.020 (1)(b)(B) to (G) and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (6) This section does not apply to public contracts:

Â Â Â Â Â  (a) With financial institutions as defined in ORS 706.008.

Â Â Â Â Â  (b) Made pursuant to the authority of the State Forester or the State Board of Forestry under ORS 477.406 for labor performed in the prevention or suppression of fire.

Â Â Â Â Â  (c) For goods or personal property. [2003 c.794 Â§77; 2005 c.103 Â§8f]

Â Â Â Â Â  279B.240 Exclusion of recycled oils prohibited. Every contracting agency shall revise its procedures and specifications for the procurement of lubricating oil and industrial oil to eliminate any exclusion of recycled oils and any requirement that oils be manufactured from virgin materials. [2003 c.794 Â§78]

(Specifications in State Contracts)

Â Â Â Â Â
279B.270
State
contracting agencies to use recovered resources and recycled materials; notice to prospective contractors. (1) A state contracting agency procuring goods or personal services shall:

Â Â Â Â Â  (a) Review the contracting agencyÂs current procurement specifications in order to eliminate, wherever economically feasible, discrimination against the procurement of recovered resources or recycled materials.

Â Â Â Â Â  (b) Provide incentives, wherever economically feasible, in all procurement specifications issued by the contracting agency for the maximum possible use of recovered resources and recycled materials.

Â Â Â Â Â  (c) Develop procurement practices that, to the maximum extent economically feasible, ensure the procurement of materials that are recycled or that may be recycled or reused when discarded.

Â Â Â Â Â  (d) Establish management practices that minimize the volume of solid waste generated by reusing paper, envelopes, containers and all types of packaging and by limiting the amount of materials consumed and discarded.

Â Â Â Â Â  (e) Use, or require persons with whom the contracting agency contracts to use in the performance of the contract work, to the maximum extent economically feasible, recycled paper and recycled PETE products as well as other recycled plastic resin products.

Â Â Â Â Â  (2) An invitation to bid or a request for proposals issued by a state contracting agency under this chapter shall include the following language: ÂVendors shall use recyclable products to the maximum extent economically feasible in the performance of the contract work set forth in this document.Â

Â Â Â Â Â  (3) Each state contracting agency shall strive to meet a recycled product procurement level established by rule by the Oregon Department of Administrative Services. [2003 c.794 Â§79; 2007 c.764 Â§10]

Â Â Â Â Â  279B.275 Purchase of goods containing recycled polyethylene material. The Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall revise its procedures and specifications for state procurement of goods containing recycled PETE, as well as other recycled plastic resins, to encourage the procurement of such goods, provided similarities in quality and price exist between recycled PETE products and products not qualifying as recycled PETE products. [2003 c.794 Â§80]

Â Â Â Â Â  279B.280 Use of recycled products when economically feasible. The Oregon Department of Administrative Services shall review and work with state agencies to develop procurement specifications that encourage the use of recycled products whenever economically feasible, if the quality of a recycled product is functionally equal to the same product manufactured with virgin resources, including but not limited to recycled paper, recycled oil and recycled PETE products. Except for specifications that have been established to preserve the public health and safety, all procurement specifications shall be established in a manner that encourages the procurement of recycled products. [2003 c.794 Â§81]

LEGAL REMEDIES

Â Â Â Â Â  279B.400 Protests and judicial review of approvals of special procurements. (1) Before seeking judicial review of the approval of a special procurement, a person must file a protest, in accordance with the rules adopted under ORS 279A.065, with the Director of the Oregon Department of Administrative Services or the local contracting agency, as applicable, and exhaust all available nonjudicial remedies. The rules adopted under ORS 279A.065 shall provide a reasonable time and manner for affected persons to protest the approval of a special procurement under ORS 279B.085.

Â Â Â Â Â  (2) The approval of a class special procurement by the director under ORS 279B.085 constitutes rulemaking and not a contested case under ORS chapter 183. Any affected person, except the state contracting agency that requested the approval or anyone representing the state contracting agency, may petition the Court of Appeals in the manner provided in ORS 183.400 to test the validity of a class special procurement approved by the director. A proceeding under ORS 183.400 does not affect the validity of a contract executed pursuant to a class special procurement before the petition is filed. Notwithstanding ORS 183.400 (1), before seeking judicial review under this subsection, a person must file a protest with the director as described in subsection (1) of this section.

Â Â Â Â Â  (3)(a) The approval of a contract-specific special procurement by the director is reviewable under ORS 183.484, but only if judicial review is sought before the contract is awarded. Otherwise, a contract awarded pursuant to the contract-specific special procurement is conclusively presumed valid and may not, in any future judicial or administrative proceeding, be challenged on the ground that the contract was awarded under an invalid special procurement.

Â Â Â Â Â  (b) Judicial review may be sought from the Circuit Court for
Marion
County
or the circuit court for the county in which the principal offices of the state contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

Â Â Â Â Â  (4)(a) The approval of a special procurement by a local contract review board may be challenged by filing a writ of review under ORS chapter 34, provided that all available nonjudicial remedies first have been exhausted, including protests as described in subsection (1) of this section. Notwithstanding the 60-day filing period prescribed by ORS 34.030, the approval of a special procurement is not subject to a writ of review proceeding more than 10 days after the board approves the use of the special procurement.

Â Â Â Â Â  (b) The writ of review may be filed with and is reviewable by the circuit court for the county in which the principal offices of the local contracting agency that requested the approval are located. The circuit court shall give priority on its docket and expedited review to proceedings under this subsection.

Â Â Â Â Â  (5) If timely judicial review is sought regarding the approval of a special procurement under ORS 279B.085, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods or services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person filing the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (6) In its review, the circuit court shall give due deference to any factual contracting decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the party that sought judicial review, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§83; 2005 c.103 Â§8g]

Â Â Â Â Â  279B.405 Protests and judicial review of solicitations. (1) As used in this section:

Â Â Â Â Â  (a) ÂBrand nameÂ means a brand name specification as defined in ORS 279B.200.

Â Â Â Â Â  (b) ÂLegally flawedÂ means that a solicitation document contains terms or conditions that are contrary to law.

Â Â Â Â Â  (c) ÂUnnecessarily restrictiveÂ means that specifications limit competition arbitrarily, without reasonably promoting the fulfillment of the procurement needs of a contracting agency.

Â Â Â Â Â  (2) A prospective bidder, proposer or offeror for a public contract solicited under ORS 279B.055, 279B.060 or 279B.085 may file a protest with the contracting agency if the prospective bidder, proposer or offeror believes that the procurement process is contrary to law or that a solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name. If a prospective bidder, proposer or offeror fails to timely file such a protest, the prospective bidder, proposer or offeror may not challenge the contract on grounds under this subsection in any future legal or administrative proceeding.

Â Â Â Â Â  (3) The contracting agency, pursuant to rules adopted under ORS 279A.065, shall notify prospective bidders, proposers or offerors of the time and manner in which a protest under this section may be filed and considered. Before seeking judicial review, a prospective bidder, proposer or offeror must file a protest with the contracting agency and exhaust all available administrative remedies.

Â Â Â Â Â  (4) The contracting agency shall consider the protest if the protest is timely filed and contains the following:

Â Â Â Â Â  (a) Sufficient information to identify the solicitation that is the subject of the protest;

Â Â Â Â Â  (b) The grounds that demonstrate how the procurement process is contrary to law or how the solicitation document is unnecessarily restrictive, is legally flawed or improperly specifies a brand name;

Â Â Â Â Â  (c) Evidence or supporting documentation that supports the grounds on which the protest is based; and

Â Â Â Â Â  (d) The relief sought.

Â Â Â Â Â  (5) If the protest meets the requirements of subsection (4) of this section, the contracting agency shall consider the protest and issue a decision in writing. Otherwise, the contracting agency shall promptly notify the prospective bidder, proposer or offeror that the protest is untimely or that the protest failed to meet the requirements of subsection (4) of this section and give the reasons for the failure.

Â Â Â Â Â  (6) The contracting agency shall issue a decision on the protest in accordance with rules adopted under ORS 279A.065 no fewer than three business days before bids, proposals or offers are due, unless a written determination is made by the agency that circumstances exist that justify a shorter time limit.

Â Â Â Â Â  (7) A decision of a contracting agency on a protest under this section, including a protest of a special procurement, is subject to judicial review only if the action or writ of review is filed before the opening of bids, proposals or offers.

Â Â Â Â Â  (8)(a) A decision of a state contracting agency on a protest under this section is reviewable by the Circuit Court for
Marion
County
or the circuit court for the county in which the principal offices of the state contracting agency are located.

Â Â Â Â Â  (b) A decision of a local contracting agency on a protest under this section is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (9) If judicial review of a contracting agencyÂs decision on a protest under this section is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the prospective bidder, proposer or offeror that filed the protest. Thereafter, after joining the contractor as a party to the litigation and upon motion from the person filing the protest, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (10) In its review, the court shall give due deference to any factual decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the party that sought judicial review, the court shall remand the procurement process to the contracting agency for a determination of whether and how to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§84; 2007 c.764 Â§11]

Â Â Â Â Â  279B.410 Protests of contract award. (1) A bidder or proposer may protest the award of a public contract or a notice of intent to award a public contract, whichever occurs first, if:

Â Â Â Â Â  (a) The bidder or proposer is adversely affected because the bidder or proposer would be eligible to be awarded the public contract in the event that the protest were successful; and

Â Â Â Â Â  (b) The reason for the protest is that:

Â Â Â Â Â  (A) All lower bids or higher ranked proposals are nonresponsive;

Â Â Â Â Â  (B) The contracting agency has failed to conduct the evaluation of proposals in accordance with the criteria or processes described in the solicitation materials;

Â Â Â Â Â  (C) The contracting agency has abused its discretion in rejecting the protestorÂs bid or proposal as nonresponsive; or

Â Â Â Â Â  (D) The contracting agencyÂs evaluation of bids or proposals or the contracting agencyÂs subsequent determination of award is otherwise in violation of this chapter or ORS chapter 279A.

Â Â Â Â Â  (2) The bidder or proposer shall submit the protest to the contracting agency in writing and shall specify the grounds for the protest to be considered by the contracting agency.

Â Â Â Â Â  (3) The rules adopted under ORS 279A.065 shall establish a reasonable time and manner for protests to be submitted. The contracting agency may not consider late protests.

Â Â Â Â Â  (4) The contracting agency shall consider and respond in writing to a protest in a timely manner. After the contracting agency issues the response, the bidder or proposer may seek judicial review in the manner provided in ORS 279B.415. [2003 c.794 Â§85]

Â Â Â Â Â  279B.415 Judicial review of protests of contract award. (1) As used in this section, ÂbidderÂ includes a person who submits a proposal to a public contracting agency pursuant to a request for proposals.

Â Â Â Â Â  (2) A decision by a state contracting agency on a protest of a contract award is reviewable by the Circuit Court for
Marion
County
or the circuit court for the county in which the principal offices of the state contracting agency are located. A decision by a local contracting agency on a protest of a contract award is reviewable by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (3) To obtain review, a complainant must commence an action before the contract that is the subject of the protest is approved by the Attorney General, if required by ORS 291.047, and executed by the contracting agency. In the complaint, the complainant shall state the nature of the complainantÂs interest, the facts showing how the complainant is adversely affected or aggrieved by the contracting agencyÂs decision and the basis upon which the decision should be reversed or remanded. The complainant shall join as parties all bidders that would be in line for an award of the contract ahead of the complainant. If injunctive relief is sought, the court may require the person seeking a stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in execution of the contract.

Â Â Â Â Â  (4) When judicial review is sought, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth the reasons for the determination in writing and immediately provide them to the complainant. Thereafter, upon motion from the complainant, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (5) The court shall review the matter without a jury and shall consider only those grounds the complainant raised in the protest to the contracting agency.

Â Â Â Â Â  (6) The court shall remand the matter to the contracting agency for a further decision if:

Â Â Â Â Â  (a) Substantial evidence does not exist to support the contracting agencyÂs decision. Substantial evidence exists to support a finding of fact when the record, viewed as a whole, would permit a reasonable person to make that finding;

Â Â Â Â Â  (b) The contracting agencyÂs decision was outside the range of discretion delegated to the contracting agency by law;

Â Â Â Â Â  (c) The decision was inconsistent with a contracting agency rule, an officially stated contracting agency position or an officially stated prior contracting agency practice, if the inconsistency is not explained by the contracting agency; or

Â Â Â Â Â  (d) The decision was in violation of a constitutional or statutory provision.

Â Â Â Â Â  (7)(a) In addition to remanding the decision to the contracting agency, the court may order such ancillary relief, such as the cost of bid preparation, as the court finds necessary to redress the effects of official action wrongfully taken or withheld. Ancillary relief does not include the award of a contract to the complainant or the award of lost profits or other damages.

Â Â Â Â Â  (b) If a contract has not been executed and the court rules in favor of the complainant, the court shall remand the matter to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (c) If a contract has been executed, in addition to the relief provided for in paragraph (a) of this subsection, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (d) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§86; 2007 c.764 Â§12]

Â Â Â Â Â  279B.420 Judicial review of other violations. (1) Any violation of ORS chapter 279A by a contracting agency for which no judicial remedy is otherwise provided by ORS chapter 279A, 279B or 279C is subject to judicial review only as provided in this section.

Â Â Â Â Â  (2) Any violation of this chapter, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, by a contracting agency for which no judicial remedy is otherwise provided by this chapter or ORS chapter 279A is subject to judicial review only as provided in this section.

Â Â Â Â Â  (3) Judicial review is available under this section only if:

Â Â Â Â Â  (a) A public contract is about to be awarded or has been awarded;

Â Â Â Â Â  (b) An alleged violation of this chapter or ORS chapter 279A, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, occurred in the procurement process for the public contract and that violation resulted in or will result in the unlawful award of a contract or the unlawful failure to award the contract;

Â Â Â Â Â  (c) The alleged violation deprived the person seeking judicial review of the award of the contract or deprived the person of the opportunity to compete for the award of the contract;

Â Â Â Â Â  (d) The person seeking judicial review would have been qualified to receive the award of the contract under ORS 279B.110;

Â Â Â Â Â  (e) The person seeking judicial review gave written notice describing the alleged violation to the contracting agency no later than 10 days after the date on which the alleged violation occurred and in no event more than 10 days after the date of execution of the contract;

Â Â Â Â Â  (f) The person seeking judicial review has exhausted all administrative remedies provided by the contracting agency; and

Â Â Â Â Â  (g)(A) In the case of an alleged violation of ORS chapter 279A, the alleged violation is one for which no judicial review is provided by any other section of ORS chapter 279A, 279B or 279C; or

Â Â Â Â Â  (B) In the case of an alleged violation of this chapter, except ORS 279B.270, 279B.275, 279B.280 and 279B.400 to 279B.425, the alleged violation is one for which no judicial review is provided by any other section of this chapter or ORS chapter 279A.

Â Â Â Â Â  (4) An alleged violation committed by a state contracting agency is reviewable under ORS 183.484 by the Circuit Court for
Marion
County
or the circuit court for the county in which the principal offices of the state contracting agency are located.

Â Â Â Â Â  (5) An alleged violation committed by a local contracting agency is reviewable through a writ of review under ORS chapter 34 by the circuit court for the county in which the principal offices of the local contracting agency are located.

Â Â Â Â Â  (6) If the notice required under subsection (3)(e) of this section is given and timely judicial review is sought under this section, the contracting agency may not proceed with contract execution unless the contracting agency determines that there is a compelling governmental interest in proceeding or that the goods and services are urgently needed. If the contracting agency makes such a determination, the contracting agency shall set forth in writing the reasons for the determination and immediately provide them to the person who filed the challenge. Thereafter, after joining the prospective contractor as a party to the litigation and upon motion by the person filing the challenge, the court may nonetheless stay the performance of the contract if the court finds that the contracting agencyÂs determination of the existence of a compelling governmental interest in proceeding with contract execution, or the contracting agencyÂs determination that the goods or services were urgently needed, was not supported by substantial evidence or constituted a manifest abuse of discretion. In granting a stay, the court may require the person seeking the stay to post a bond in an amount sufficient to protect the contracting agency and the public from costs associated with delay in contract performance.

Â Â Â Â Â  (7) In its review, the circuit court shall give due deference to any factual contracting decision made by the contracting agency and may not substitute its judgment for that of the contracting agency, but shall review all questions of law de novo. Thereafter:

Â Â Â Â Â  (a) If a contract has not been executed and the court rules in favor of the person that sought judicial review, and if the violation could have affected the award of the contract, the court shall remand the procurement to the contracting agency for a determination whether to continue with the procurement process in light of the courtÂs decision.

Â Â Â Â Â  (b) In addition to the relief provided for in paragraph (a) of this subsection, if a contract has been executed and the court rules in favor of the person that sought judicial review, the court shall include in its order a determination whether the party that signed the contract with the contracting agency is entitled to reimbursement under the conditions of, and calculated in the same manner as provided in, ORS 279C.470. Notwithstanding that ORS 279C.470 otherwise applies only to public improvement contracts, under this paragraph the court shall apply ORS 279C.470 to both public improvement contracts and other public contracts of contracting agencies.

Â Â Â Â Â  (c) The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§86a]

Â Â Â Â Â  279B.425 Review of prequalification and debarment decisions. (1) The procedure for appeal from the denial, revocation or revision of a prequalification under ORS 279B.125, or from a debarment under ORS 279B.130, shall be in accordance with this section and is not subject to ORS chapter 183 except when specifically provided by this section.

Â Â Â Â Â  (2) Upon receipt of a notice from a contracting agency of a prequalification decision under ORS 279B.125 or of a decision to debar under ORS 279B.130, a prospective bidder or proposer that wishes to appeal the decision shall, within three business days after receipt of the notice, notify the contracting agency that the prospective bidder or proposer appeals the decision as provided in this section.

Â Â Â Â Â  (3) Immediately upon receipt of the prospective bidderÂs or proposerÂs notice of appeal, the contracting agency shall:

Â Â Â Â Â  (a) If the contracting agency is a state contracting agency, notify the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) If the contracting agency is a local contracting agency, notify the appropriate local contract review board.

Â Â Â Â Â  (4) Upon the receipt of notice from the contracting agency under subsection (3) of this section, the director or board shall promptly notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notice from the contracting agency. The director or board shall set forth in writing the reasons for the hearing decision.

Â Â Â Â Â  (5) At the hearing the director or board shall consider de novo the notice of denial, revocation or revision of a prequalification or the notice of debarment, the standards of responsibility listed in ORS 279B.110 (2) on which the contracting agency based the denial, revocation or revision of the prequalification or the reasons listed in ORS 279B.130 (2) on which the contracting agency based the debarment, and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.417 (1) to (4) and (7), 183.425, 183.440, 183.450 and 183.452. Hearings before a board shall be conducted under rules of procedure adopted by the board.

Â Â Â Â Â  (6) The director or board may allocate the directorÂs or boardÂs costs for the hearing between the person appealing and the contracting agency whose prequalification or debarment decision is being appealed. The allocation shall be based upon facts found by the director or board and stated in the final order that, in the directorÂs or boardÂs opinion, warrant such allocation of costs. If the final order does not allocate the costs for the hearing, the costs shall be paid as follows:

Â Â Â Â Â  (a) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is upheld, the costs shall be paid by the person appealing the decision.

Â Â Â Â Â  (b) If the decision to deny, revoke or revise a prequalification of a person as a bidder or the decision to debar a person is reversed, the costs shall be paid by the contracting agency whose prequalification or debarment decision is the subject of the appeal.

Â Â Â Â Â  (7) A decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has its principal office. The circuit court shall reverse or modify the decision only if it finds:

Â Â Â Â Â  (a) The decision was obtained through corruption, fraud or undue means;

Â Â Â Â Â  (b) There was evident partiality or corruption that operated to the substantial prejudice of the petitioner on the part of the director or board or any of the boardÂs members; or

Â Â Â Â Â  (c) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the decision, and the miscalculation or mistake operated to the substantial prejudice of the petitioner.

Â Â Â Â Â  (8) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480 and writs of review and mandamus as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies, are not available.

Â Â Â Â Â  (9) The circuit court may stay the letting of the contract that is the subject of the petition in the same manner as a suit in equity. When the court determines that there has been an improper debarment or denial, revocation or revision of a prequalification and the contract has been let, the court may proceed to take evidence to determine the damages, if any, suffered by the petitioner and may award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§87; 2007 c.288 Â§12]

_______________



Chapter 279c

Chapter 279C Â Public Contracting Â

Public Improvements and Related Contracts

2007 EDITION

PUBLIC CONTRACTING - PUBLIC IMPROVEMENTS

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

279C.005Â  Definitions

279C.010Â  Applicability

ARCHITECTURAL, ENGINEERING, LAND SURVEYING AND RELATED SERVICES

279C.100Â  Definitions for ORS 279C.100 to 279C.125

279C.105Â  Contracts for architectural, engineering, land surveying and related services; procedures

279C.107Â  Public disclosure of contents of proposals for architectural, engineering or land surveying services; treatment of trade secrets and confidential information

279C.110Â  Selection procedure for architects, engineers and land surveyors; compensation; applicability

279C.115Â  Direct contracts for services of architects, engineers and land surveyors

279C.120Â  Selection procedure for related services

279C.125Â  Architectural, engineering and land surveying services selection process for local government public improvements procured through state agency; rules

PROCUREMENT OF CONSTRUCTION SERVICES

(General Policies)

279C.300Â  Policy on competition

279C.305Â  Least-cost policy for public improvements; costs estimates in budget process; use of agency forces; record of costs

279C.310Â  Limitation on contracting agency constructing public improvement

279C.315Â  Waiver of damages for unreasonable delay by contracting agency against public policy

279C.320Â  Contracts for construction other than public improvements

279C.325Â  Limitation on contracting agency awarding contract to nonresident education service district

(Competitive Bidding; Contract Specifications; Exceptions; Exemptions)

279C.330Â  ÂFindingsÂ defined

279C.335Â  Competitive bidding; exceptions; exemptions

279C.340Â  Contract negotiations

279C.345Â  Specifications for contracts; exemptions

279C.350Â  Exemption procedure; appeal

279C.355Â  Evaluation of public improvement projects not contracted by competitive bidding

(Solicitation; Contract Award; Rejection)

279C.360Â  Requirement for public improvement advertisements

279C.365Â  Requirements for solicitation documents and bids and proposals

279C.370Â  First-tier subcontractor disclosure

279C.375Â  Award of contract or multiple contracts; bonds; impermissible exclusions

279C.380Â  Performance bond; payment bond; waiver of bonds

279C.385Â  Return or retention of bid security

279C.390Â  Exemption of contracts from bid security and bonds

279C.395Â  Rejection of bids

(Competitive Proposals)

279C.400Â  Competitive proposals; procedure

279C.405Â  Requests for information, interest or qualifications; requirements for requests for proposals

279C.410Â  Receipt of proposals; evaluation and award

279C.412Â  Competitive quotes for intermediate procurements

279C.414Â  Requirements for competitive quotes

(Prequalification and Disqualification)

279C.430Â  Prequalification of bidders

279C.435Â  Effect of prequalification by Department of Transportation or Oregon Department of Administrative Services

279C.440Â  Disqualification from consideration for award of contracts

279C.445Â  Appeal of disqualification

279C.450Â  Appeal procedure for prequalification and disqualification decisions; hearing; costs; judicial review

(Remedies)

279C.460Â  Action by or on behalf of adversely affected bidder or proposer; exception for personal services contract

279C.465Â  Action against successful bidder; amount of damages; when action to be commenced; defenses

279C.470Â  Compensation for contractor on contract declared void by court; exceptions; applicability

CONSTRUCTION CONTRACTS GENERALLY

(Required Contract Conditions)

279C.500Â  ÂPersonÂ defined

279C.505Â  Conditions concerning payment, contributions, liens, withholding, drug testing

279C.510Â  Demolition contracts to require material salvage; lawn and landscape maintenance contracts to require composting or mulching

279C.515Â  Conditions concerning payment of claims by public officers, payment to persons furnishing labor or materials and complaints

279C.520Â  Condition concerning hours of labor

279C.525Â  Provisions concerning environmental and natural resources laws; remedies

279C.527Â  Inclusion of amount for solar energy technology in public improvement contract; written determination of appropriateness; exemptions and limitations

279C.528Â  State Department of Energy requirements and specifications; rules

279C.530Â  Condition concerning payment for medical care and providing workersÂ compensation

279C.535Â  Condition concerning steel material; rules

(Hours of Labor)

279C.540Â  Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules

279C.545Â  Time limitation on claim for overtime; posting of circular by contractor

(Retainage and Payments)

279C.550Â  ÂRetainageÂ defined

279C.555Â  Withholding of retainage

279C.560Â  Form of retainage

279C.565Â  Limitation on retainage requirements

279C.570Â  Prompt payment policy; progress payments; retainage; interest; exception; settlement of compensation disputes

(Subcontractors)

279C.580Â  ContractorÂs relations with subcontractors

279C.585Â  Authority to substitute undisclosed first-tier subcontractor; circumstances; rules

279C.590Â  Complaint process for substitutions of subcontractors; civil penalties

(Action on Payment Bonds and Public Works Bonds)

279C.600Â  Right of action on payment bond or public works bond of contractor or subcontractor; notice of claim

279C.605Â  Notice of claim

279C.610Â  Action on contractorÂs public works bond or payment bond; time limitation

279C.615Â  Preference for labor and material liens

279C.620Â  Rights of person providing medical care to employees of contractor

279C.625Â  Joint liability when payment bond not executed

(Termination or Suspension of Contract for Public Interest Reasons)

279C.650Â  ÂLabor disputeÂ defined

279C.655Â  Extension and compensation when work suspended

279C.660Â  Compensation when contract terminated due to public interest

279C.665Â  Contractual provisions for compensation when contract terminated due to public interest

279C.670Â  Application of ORS 279C.650 to 279C.670

PREVAILING WAGE RATE

279C.800Â  Definitions for ORS 279C.800 to 279C.870

279C.805Â  Policy

279C.807Â  Workforce diversity for public works projects

279C.808Â  Rules

279C.810Â  Exemptions; rules

279C.815Â  Determination of prevailing wage; sources of information; comparison of state and federal prevailing wage; other powers of commissioner

279C.817Â  Determination of applicability of prevailing wage rate; time limitation; hearing; rules

279C.820Â  Advisory committee to assist commissioner

279C.825Â  Fees; rules

279C.827Â  Division of public works project; applicability of prevailing wage rate to divided projects

279C.830Â  Provisions concerning prevailing rate of wage in specifications, contracts and subcontracts; applicability of prevailing wage; fee; bond

279C.835Â  Notifying commissioner of public works contract

279C.836Â  Public works bond; rules

279C.838Â  Applicability of state and federal rates of wage; determination of site of project; determination of applicability of wage to transportation workers; waiver

279C.840Â  Payment of prevailing rate of wage; posting of rates and fringe benefit plan provisions

279C.845Â  Certified statements regarding payment of prevailing rates of wage; retainage

279C.850Â  Inspection to determine whether prevailing rate of wage being paid; civil action for failure to pay prevailing rate of wage or overtime

279C.855Â  Liability for violations

279C.860Â  Ineligibility for public works contracts for failure to pay or post notice of prevailing rates of wage; certified payroll reports to commissioner

279C.865Â  Civil penalties

279C.870Â  Civil action to enforce payment of prevailing rates of wage

GENERAL PROVISIONS

Â Â Â Â Â  279C.005 Definitions. ORS 279A.010 (1) contains general definitions applicable throughout this chapter. [2003 c.794 Â§88]

Â Â Â Â Â  279C.010 Applicability. Except as provided in ORS 279C.320, public contracting under this chapter is subject to ORS chapter 279A, but not ORS chapter 279B. [2003 c.794 Â§88a; 2005 c.103 Â§9]

ARCHITECTURAL, ENGINEERING, LAND SURVEYING AND RELATED SERVICES

Â Â Â Â Â  279C.100 Definitions for ORS 279C.100 to 279C.125. As used in ORS 279C.100 to 279C.125:

Â Â Â Â Â  (1) ÂArchitectÂ means a person who is registered and holds a valid certificate in the practice of architecture in the State of
Oregon
, as provided under ORS 671.010 to 671.220, and includes without limitation the terms Âarchitect,Â Âlicensed architectÂ and Âregistered architect.Â

Â Â Â Â Â  (2) ÂArchitectural, engineering and land surveying servicesÂ means professional services that are required to be performed by an architect, engineer or land surveyor.

Â Â Â Â Â  (3) ÂEngineerÂ means a person who is registered and holds a valid certificate in the practice of engineering in the State of
Oregon
, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (2).

Â Â Â Â Â  (4) ÂLand surveyorÂ means a person who is registered and holds a valid certificate in the practice of land surveying in the State of Oregon, as provided under ORS 672.002 to 672.325, and includes all terms listed in ORS 672.002 (5).

Â Â Â Â Â  (5) ÂPersonal servicesÂ means the services of a person or persons that are designated by a state contracting agency with procurement authority under ORS 279A.050 or a local contract review board as personal services. ÂPersonal servicesÂ includes architectural, engineering and land surveying services procured under ORS 279C.105 or 279C.110 and related services procured under ORS 279C.120.

Â Â Â Â Â  (6) ÂRelated servicesÂ means personal services, other than architectural, engineering and land surveying services, that are related to the planning, design, engineering or oversight of public improvement projects or components thereof, including but not limited to landscape architectural services, facilities planning services, energy planning services, space planning services, environmental impact studies, hazardous substances or hazardous waste or toxic substances testing services, wetland delineation studies, wetland mitigation studies, Native American studies, historical research services, endangered species studies, rare plant studies, biological services, archaeological services, cost estimating services, appraising services, material testing services, mechanical system balancing services, commissioning services, project management services, construction management services and ownerÂs representative services or land-use planning services. [2003 c.794 Â§89; 2005 c.103 Â§10; 2005 c.445 Â§12]

Â Â Â Â Â  279C.105 Contracts for architectural, engineering, land surveying and related services; procedures. (1) Except as provided in ORS 279A.140, contracting agencies may enter into contracts for architectural, engineering and land surveying services and related services. The Oregon Department of Administrative Services shall enter into contracts for architectural, engineering and land surveying services and related services on behalf of state contracting agencies that are subject to ORS 279A.140. The provisions of this section do not relieve the contracting agency of the duty to comply with ORS 279A.140, any other law applicable to state contracting agencies, or any applicable city or county charter provisions. Each contracting agency authorized to enter into contracts for architectural, engineering and land surveying services and related services shall adopt procedures for the screening and selection of persons to perform those services under ORS 279C.110 or 279C.120.

Â Â Â Â Â  (2) A state contracting agency with procurement authority under ORS 279A.050 or a local contract review board by ordinance, resolution, administrative rule or other regulation may designate certain personal services contracts or classes of personal services contracts as contracts for architectural, engineering and land surveying services or related services. [2003 c.794 Â§90; 2005 c.103 Â§11]

Â Â Â Â Â  279C.107 Public disclosure of contents of proposals for architectural, engineering or land surveying services; treatment of trade secrets and confidential information. (1) Notwithstanding the public records law, ORS 192.410 to 192.505, if a contracting agency solicits a contract for architectural, engineering or land surveying services or related services by a competitive proposal:

Â Â Â Â Â  (a) Proposals may be opened so as to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation.

Â Â Â Â Â  (b) Proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued.

Â Â Â Â Â  (2) Notwithstanding any requirement to make proposals open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a proposal. The fact that proposals are opened at a public meeting as defined in ORS 192.610 does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals. If a request for proposals is canceled after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation. [2007 c.764 Â§41]

Â Â Â Â Â  279C.110 Selection procedure for architects, engineers and land surveyors; compensation; applicability. (1) A state contracting agency shall select consultants to provide architectural, engineering or land surveying services on the basis of qualifications for the type of professional service required. A state contracting agency may solicit or use pricing policies and proposals or other pricing information to determine consultant compensation only after the agency has selected a candidate pursuant to subsection (3) of this section.

Â Â Â Â Â  (2) This section applies only if the architectural, engineering or land surveying services contract is issued by a state contracting agency and does not apply to any such contract issued by a local contracting agency unless the following conditions apply:

Â Â Â Â Â  (a) The local contracting agency receives moneys from the State Highway Fund under ORS 366.762 or 366.800 or a grant or loan from the state that will be used to pay for any portion of the design and construction of the project;

Â Â Â Â Â  (b) The total amount of any grants, loans or moneys from the State Highway Fund and from the state for the project exceeds 10 percent of the value of the project; and

Â Â Â Â Â  (c) The value of the project exceeds $900,000.

Â Â Â Â Â  (3) Subject to the requirements of subsections (1) and (2) of this section, the procedures that a contracting agency creates for the screening and selection of consultants and the selection of a candidate under this section shall be within the sole discretion of the contracting agency and may be adjusted to accommodate the contracting agencyÂs scope, schedule and budget objectives for a particular project. Adjustments to accommodate a contracting agencyÂs objectives may include provision for the direct appointment of a consultant if the value of the project does not exceed a threshold amount as determined by the contracting agency. Screening and selection procedures may include a consideration of each candidateÂs:

Â Â Â Â Â  (a) Specialized experience, capabilities and technical competence that may be demonstrated by the proposed approach and methodology to meet the project requirements;

Â Â Â Â Â  (b) Resources available to perform the work and the proportion of the candidate staffÂs time that would be spent on the project, including any specialized services, within the applicable time limits;

Â Â Â Â Â  (c) Record of past performance, including but not limited to price and cost data from previous projects, quality of work, ability to meet schedules, cost control and contract administration;

Â Â Â Â Â  (d) Ownership status and employment practices regarding minority, women and emerging small businesses or historically underutilized businesses;

Â Â Â Â Â  (e) Availability to the project locale;

Â Â Â Â Â  (f) Familiarity with the project locale; and

Â Â Â Â Â  (g) Proposed project management techniques.

Â Â Â Â Â  (4) If the screening and selection procedures created by a contracting agency under subsection (3) of this section result in the determination by the contracting agency that two or more candidates are equally qualified, the contracting agency may select a candidate through any process adopted by the contracting agency.

Â Â Â Â Â  (5) The contracting agency and the selected candidate shall mutually discuss and refine the scope of services for the project and shall negotiate conditions, including but not limited to compensation level and performance schedule, based on the scope of services. The compensation level paid must be reasonable and fair to the contracting agency as determined solely by the contracting agency. Authority to negotiate a contract under this section does not supersede any provision of ORS 279A.140 or 279C.520.

Â Â Â Â Â  (6) If the contracting agency and the selected candidate are unable for any reason to negotiate a contract at a compensation level that is reasonable and fair to the contracting agency, the contracting agency shall, either orally or in writing, formally terminate negotiations with the selected candidate. The contracting agency may then negotiate with another candidate. The negotiation process may continue in this manner through successive candidates until an agreement is reached or the contracting agency terminates the consultant contracting process.

Â Â Â Â Â  (7) It is the goal of this state to promote a sustainable economy in the rural areas of the state. In order to monitor progress toward this goal, a state contracting agency to which this section applies shall keep a record of the locations for the architectural, engineering and land surveying services contracts and related services contracts to be performed throughout the state, the locations of the selected consultants and the direct expenses on each contract. This record shall include the total number of contracts over a 10-year period for each consultant firm. The record of direct expenses shall include all personnel travel expenses as a separate and identifiable expense on the contract. Upon request, the state contracting agency shall make these records available to the public. [2003 c.794 Â§91; 2003 c.794 Â§92; 2005 c.509 Â§Â§1,3]

Â Â Â Â Â  279C.115 Direct contracts for services of architects, engineers and land surveyors. (1) As used in this section, ÂconsultantÂ means an architect, engineer or land surveyor.

Â Â Â Â Â  (2) A local contracting agency may enter into an architectural, engineering or land surveying services contract directly with a consultant if the project described in the contract consists of work that has been substantially described, planned or otherwise previously studied or rendered in an earlier contract with the consultant that was awarded under rules adopted under ORS 279A.065 and the new contract is a continuation of that project.

Â Â Â Â Â  (3) A local contracting agency may adopt criteria for determining when this section applies to an architectural, engineering or land surveying services contract. [2003 c.794 Â§94]

Â Â Â Â Â  279C.120 Selection procedure for related services. (1) A contracting agency may select consultants to perform related services:

Â Â Â Â Â  (a) In accordance with screening and selection procedures adopted under ORS 279C.105;

Â Â Â Â Â  (b) On the basis of the qualifications of the consultants for the types of related services required, under the requirements of ORS 279C.110; or

Â Â Â Â Â  (c) On the basis of price competition, price and performance evaluations, an evaluation of the capabilities of bidders to perform the needed related services or an evaluation of the capabilities of the bidders to perform the needed related services followed by negotiations between the parties on the price for those related services.

Â Â Â Â Â  (2) Subject to the requirements of subsection (1) of this section, the procedures that a contracting agency adopts for the screening and selection of consultants and the selection of a candidate under this section is within the sole discretion of the contracting agency and may be adjusted to accommodate the contracting agencyÂs scope, schedule and budget objectives for a particular project. Adjustments to accommodate a contracting agencyÂs objectives may include provision for the direct appointment of a consultant if the value of the project does not exceed a threshold amount as determined by the contracting agency. [2003 c.794 Â§95]

Â Â Â Â Â  279C.125 Architectural, engineering and land surveying services selection process for local government public improvements procured through state agency; rules. (1) The Department of Transportation, the Oregon Department of Administrative Services or any other state contracting agency shall adopt rules establishing a two-tiered selection process for contracts with architects, engineers and land surveyors to perform personal services contracts. The selection process shall apply only if:

Â Â Â Â Â  (a) A public improvement is owned and maintained by a local government; and

Â Â Â Â Â  (b) The Department of Transportation, the Oregon Department of Administrative Services or another state contracting agency will serve as the lead state contracting agency and will execute personal services contracts with architects, engineers and land surveyors for work on the public improvement project.

Â Â Â Â Â  (2) The selection process required by subsection (1) of this section must require the lead state contracting agency to select no fewer than the three most qualified consultants when feasible in accordance with ORS 279C.110.

Â Â Â Â Â  (3) The local government is responsible for the final selection of the consultant from the list of qualified consultants selected by the lead state contracting agency or through an alternative process adopted by the local government.

Â Â Â Â Â  (4) Nothing in this section applies to the selection process used by a local contracting agency when the contracting agency executes a contract directly with architects, engineers or land surveyors. [2003 c.794 Â§96]

PROCUREMENT OF CONSTRUCTION SERVICES

(General Policies)

Â Â Â Â Â  279C.300 Policy on competition. It is the policy of the State of Oregon that public improvement contracts awarded under this chapter must be based on competitive bidding, except as otherwise specifically provided in ORS 279C.335 for exceptions and formal exemptions from competitive bidding requirements. [2003 c.794 Â§97]

Â Â Â Â Â  279C.305 Least-cost policy for public improvements; costs estimates in budget process; use of agency forces; record of costs. (1) It is the policy of the State of
Oregon
that contracting agencies shall make every effort to construct public improvements at the least cost to the contracting agency.

Â Â Â Â Â  (2) Not less than 30 days prior to adoption of the contracting agencyÂs budget for the subsequent budget period, each contracting agency shall prepare and file with the Commissioner of the Bureau of Labor and Industries a list of every public improvement known to the contracting agency that the contracting agency plans to fund in the budget period, identifying each improvement by name and estimating the total on-site construction costs. The list shall also contain a statement as to whether the contracting agency intends to perform the construction through a private contractor. If the contracting agency intends to perform construction work using the contracting agencyÂs own equipment and personnel on a project estimated to cost more than $125,000, the contracting agency shall also show that the contracting agencyÂs decision conforms to the policy stated in subsection (1) of this section. The list is a public record and may be revised periodically by the agency.

Â Â Â Â Â  (3) Before a contracting agency constructs a public improvement with its own equipment or personnel:

Â Â Â Â Â  (a) If the estimated cost exceeds $125,000, the contracting agency shall prepare adequate plans and specifications and the estimated unit cost of each classification of work. The estimated cost of the work must include a reasonable allowance for the cost, including investment cost, of any equipment used. As used in this paragraph, ÂadequateÂ means sufficient to control the performance of the work and to ensure satisfactory quality of construction by the contracting agency personnel.

Â Â Â Â Â  (b) The contracting agency shall cause to be kept and preserved a full, true and accurate account of the costs of performing the work, including all engineering and administrative expenses and the cost, including investment costs, of any equipment used. The final account of the costs is a public record.

Â Â Â Â Â  (4) Subsections (2) and (3) of this section do not apply to a contracting agency when the public improvement is to be used for the distribution or transmission of electric power.

Â Â Â Â Â  (5) For purposes of this section, resurfacing of highways, roads or streets at a depth of two or more inches and at an estimated cost that exceeds $125,000 is a public improvement. [2003 c.794 Â§98]

Â Â Â Â Â  279C.310 Limitation on contracting agency constructing public improvement. If a contracting agency fails to adopt and apply a cost accounting system that substantially complies with the model cost accounting guidelines developed by the Oregon Department of Administrative Services pursuant to section 3, chapter 869, Oregon Laws 1979, as determined by an accountant qualified to perform audits required by ORS 297.210 and 297.405 to 297.555 (Municipal Audit Law), the contracting agency may not construct a public improvement with the contracting agencyÂs own equipment or personnel if the cost exceeds $5,000. [2003 c.794 Â§99]

Â Â Â Â Â  279C.315 Waiver of damages for unreasonable delay by contracting agency against public policy. (1) Any clause in a public improvement contract that purports to waive, release or extinguish the rights of a contractor to damages or an equitable adjustment arising out of unreasonable delay in performing the contract, if the delay is caused by acts or omissions of the contracting agency or persons acting therefor, is against public policy and is void and unenforceable.

Â Â Â Â Â  (2) Subsection (1) of this section is not intended to render void any contract provision that:

Â Â Â Â Â  (a) Requires notice of any delay;

Â Â Â Â Â  (b) Provides for arbitration or other procedures for settlement of contract disputes; or

Â Â Â Â Â  (c) Provides for reasonable liquidated damages. [2003 c.794 Â§100]

Â Â Â Â Â  279C.320 Contracts for construction other than public improvements. (1) Contracting agencies shall enter into contracts for emergency work, minor alteration, ordinary repair or maintenance of public improvements, as well as any other construction contract that is not defined as a public improvement under ORS 279A.010, in accordance with the provisions of ORS chapter 279B. Contracts for emergency work are regulated under ORS 279B.080.

Â Â Â Â Â  (2) Nothing in this section relieves contracting agencies or contractors of any other relevant requirements under this chapter, including payment of prevailing wage rates when applicable.

Â Â Â Â Â  (3) When construction services are not considered to be a public improvement under this chapter because no funds of a public agency are directly or indirectly used, except for participation that is incidental or related primarily to project design or inspection, the benefiting public body may nonetheless condition acceptance of the services on receipt of such protections as the public body considers to be in the public interest, including a performance bond, a payment bond and appropriate insurance. [2003 c.794 Â§101; 2007 c.764 Â§13]

Â Â Â Â Â  279C.325 Limitation on contracting agency awarding contract to nonresident education service district. A contracting agency may not award a public improvement contract, a contract for a public works, as defined in ORS 279C.800, or a contract for personal services, as defined in ORS 279C.100, to a nonresident bidder, as defined in ORS 279A.120, that is an education service district. [2005 c.413 Â§2]

(Competitive Bidding; Contract Specifications; Exceptions; Exemptions)

Â Â Â Â Â  279C.330 ÂFindingsÂ defined. As used in ORS 279C.335, 279C.345 and 279C.350, ÂfindingsÂ means the justification for a contracting agency conclusion that includes, but is not limited to, information regarding:

Â Â Â Â Â  (1) Operational, budget and financial data;

Â Â Â Â Â  (2) Public benefits;

Â Â Â Â Â  (3) Value engineering;

Â Â Â Â Â  (4) Specialized expertise required;

Â Â Â Â Â  (5) Public safety;

Â Â Â Â Â  (6) Market conditions;

Â Â Â Â Â  (7) Technical complexity; and

Â Â Â Â Â  (8) Funding sources. [2003 c.794 Â§102]

Â Â Â Â Â  279C.335 Competitive bidding; exceptions; exemptions. (1) All public improvement contracts shall be based upon competitive bids except:

Â Â Â Â Â  (a) Contracts made with qualified nonprofit agencies providing employment opportunities for individuals with disabilities under ORS 279.835 to 279.855.

Â Â Â Â Â  (b) A public improvement contract exempt under subsection (2) of this section.

Â Â Â Â Â  (c) A public improvement contract with a value of less than $5,000.

Â Â Â Â Â  (d) A contract not to exceed $100,000 made under procedures for competitive quotes in ORS 279C.412 and 279C.414.

Â Â Â Â Â  (e) Contracts for repair, maintenance, improvement or protection of property obtained by the Department of VeteransÂ Affairs under ORS 407.135 and 407.145 (1).

Â Â Â Â Â  (f) Energy savings performance contracts entered into in accordance with rules of procedure adopted under ORS 279A.065.

Â Â Â Â Â  (2) Subject to subsection (4)(b) of this section, the Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt a public improvement contract or a class of public improvement contracts from the competitive bidding requirements of subsection (1) of this section upon approval of the following findings submitted by the contracting agency or, if a state agency is not the contracting agency, the state agency seeking the exemption:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts.

Â Â Â Â Â  (b) The awarding of public improvement contracts under the exemption will likely result in substantial cost savings to the contracting agency, to the state agency based upon the justification and information described in ORS 279C.330 or, if the contracts are for public improvements described in ORS 279A.050 (3)(b), to the contracting agency or the public. In making the finding, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board may consider the type, cost and amount of the contract, the number of persons available to bid and such other factors as may be deemed appropriate.

Â Â Â Â Â  (c) As an alternative to the finding described in paragraph (b) of this subsection, when a contracting agency or state agency seeks an exemption that would allow the use of an alternate contracting method that the agency has not previously used, the agency may make a finding that identifies the project as a pilot project for which the agency intends to determine whether the use of the alternate contracting method actually results in substantial cost savings to the contracting agency, to the state agency or, if the contract is for a public improvement described in ORS 279A.050 (3)(b), to the contracting agency or the public. The agency shall include an analysis and conclusion regarding actual cost savings, if any, in the evaluation required under ORS 279C.355.

Â Â Â Â Â  (3) In making findings to support an exemption for a class of public improvement contracts, the contracting agency or state agency shall clearly identify the class using the classÂs defining characteristics. Those characteristics shall include some combination of project descriptions or locations, time periods, contract values, methods of procurement or other factors that distinguish the limited and related class of public improvement contracts from the agencyÂs overall construction program. The agency may not identify a class solely by funding source, such as a particular bond fund, or by the method of procurement, but shall identify the class using characteristics that reasonably relate to the exemption criteria set forth in subsection (2) of this section.

Â Â Â Â Â  (4) In granting exemptions under subsection (2) of this section, the Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board shall:

Â Â Â Â Â  (a) When appropriate, direct the use of alternate contracting methods that take account of market realities and modern practices and are consistent with the public policy of encouraging competition.

Â Â Â Â Â  (b) Require and approve or disapprove written findings by the contracting agency or state agency that support the awarding of a particular public improvement contract or a class of public improvement contracts, without the competitive bidding requirement of subsection (1) of this section. The findings must show that the exemption of a contract or class of contracts complies with the requirements of subsection (2) of this section.

Â Â Â Â Â  (5)(a) Before final adoption of the findings required by subsection (2) of this section exempting a public improvement contract or a class of public improvement contracts from the requirement of competitive bidding, a contracting agency or state agency shall hold a public hearing.

Â Â Â Â Â  (b) Notification of the public hearing shall be published in at least one trade newspaper of general statewide circulation a minimum of 14 days before the hearing.

Â Â Â Â Â  (c) The notice shall state that the public hearing is for the purpose of taking comments on the draft findings for an exemption from the competitive bidding requirement. At the time of the notice, copies of the draft findings shall be made available to the public. At the option of the contracting agency or state agency, the notice may describe the process by which the findings are finally adopted and may indicate the opportunity for any further public comment.

Â Â Â Â Â  (d) At the public hearing, the contracting agency or state agency shall offer an opportunity for any interested party to appear and present comment.

Â Â Â Â Â  (e) If a contracting agency or state agency is required to act promptly due to circumstances beyond the agencyÂs control that do not constitute an emergency, notification of the public hearing may be published simultaneously with the agencyÂs solicitation of contractors for the alternative public contracting method, as long as responses to the solicitation are due at least five days after the meeting and approval of the findings.

Â Â Â Â Â  (6) The purpose of an exemption is to exempt one or more public improvement contracts from competitive bidding requirements. The representations in and the accuracy of the findings, including any general description of the resulting public improvement contract, are the bases for approving the findings and granting the exception. The findings may describe anticipated features of the resulting public improvement contract, but the final parameters of the contract are those characteristics or specifics announced in the solicitation document.

Â Â Â Â Â  (7) A public improvement contract awarded under the competitive bidding requirement of subsection (1) of this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (8) Public improvement contracts excepted from competitive bid requirements under subsection (1)(a), (c), (d), (e) or (f) of this section are not subject to the exemption requirements of subsection (2) of this section. [2003 c.794 Â§103; 2003 c.794 Â§Â§104,105a; 2005 c.103 Â§Â§12,13,14; 2005 c.625 Â§Â§58,59,60; 2007 c.70 Â§Â§69,70,71; 2007 c.764 Â§Â§14,15,17]

Â Â Â Â Â  279C.340 Contract negotiations. If a public improvement contract is competitively bid and all responsive bids from responsible bidders exceed the contracting agencyÂs cost estimate, the contracting agency, in accordance with rules adopted by the contracting agency, may negotiate with the lowest responsive, responsible bidder, prior to awarding the contract, in order to solicit value engineering and other options to attempt to bring the contract within the contracting agencyÂs cost estimate. A negotiation with the lowest responsive, responsible bidder under this section may not result in the award of the contract to that bidder if the scope of the project is significantly changed from the original bid proposal. Notwithstanding any other provision of law, the records of a bidder used in contract negotiation under this section are not subject to public inspection until after the negotiated contract has been awarded or the negotiation process has been terminated. [2003 c.794 Â§106]

Â Â Â Â Â  279C.345 Specifications for contracts; exemptions. (1) Specifications for public improvement contracts may not expressly or implicitly require any product by any brand name or mark, nor the product of any particular manufacturer or seller unless the product is exempt under subsection (2) of this section.

Â Â Â Â Â  (2) The Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt certain products or classes of products from subsection (1) of this section upon any of the following findings:

Â Â Â Â Â  (a) It is unlikely that the exemption will encourage favoritism in the awarding of public improvement contracts or substantially diminish competition for public improvement contracts;

Â Â Â Â Â  (b) The specification of a product by brand name or mark, or the product of a particular manufacturer or seller, would result in substantial cost savings to the contracting agency;

Â Â Â Â Â  (c) There is only one manufacturer or seller of the product of the quality required; or

Â Â Â Â Â  (d) Efficient utilization of existing equipment or supplies requires the acquisition of compatible equipment or supplies. [2003 c.794 Â§107; 2007 c.764 Â§19]

Â Â Â Â Â  279C.350 Exemption procedure; appeal. (1) Exemptions granted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 (2) or 279C.345 (2) constitute rulemaking and not contested cases under ORS chapter 183. However, an exemption granted with regard to a specific public improvement contract by the Director of the Oregon Department of Administrative Services, or an exemption granted by the Director of Transportation with regard to a specific public improvement contract or class of public improvement contracts described in ORS 279A.050 (3)(b), shall be granted by order. The order shall set forth findings supporting the decision to grant or deny the request for the exemption. The order is reviewable under ORS 183.484 and does not constitute a contested case order. Jurisdiction for review of the order is with the
Circuit
Court
of
Marion
County
. The court may award costs and attorney fees to the prevailing party.

Â Â Â Â Â  (2) Any person except the contracting agency or anyone representing the contracting agency may bring a petition for a declaratory judgment to test the validity of any rule adopted by the Director of the Oregon Department of Administrative Services under ORS 279C.335 or 279C.345 in the manner provided in ORS 183.400.

Â Â Â Â Â  (3) Any person except the contracting agency or anyone representing the contracting agency may bring an action for writ of review under ORS chapter 34 to test the validity of an exemption granted under ORS 279C.335 or 279C.345 by a local contract review board. [2003 c.794 Â§108; 2003 c.794 Â§109; 2007 c.764 Â§20]

Â Â Â Â Â  279C.355 Evaluation of public improvement projects not contracted by competitive bidding. (1) Upon completion of and final payment for any public improvement contract, or class of public improvement contracts, in excess of $100,000 for which the contracting agency did not use the competitive bidding process, the contracting agency shall prepare and deliver to the Director of the Oregon Department of Administrative Services, the local contract review board or, for public improvement contracts described in ORS 279A.050 (3)(b), the Director of Transportation an evaluation of the public improvement contract or the class of public improvement contracts.

Â Â Â Â Â  (2) The evaluation must include but is not limited to the following matters:

Â Â Â Â Â  (a) The actual project cost as compared with original project estimates;

Â Â Â Â Â  (b) The amount of any guaranteed maximum price;

Â Â Â Â Â  (c) The number of project change orders issued by the contracting agency;

Â Â Â Â Â  (d) A narrative description of successes and failures during the design, engineering and construction of the project; and

Â Â Â Â Â  (e) An objective assessment of the use of the alternative contracting process as compared to the findings required by ORS 279C.335.

Â Â Â Â Â  (3) The evaluations required by this section:

Â Â Â Â Â  (a) Must be made available for public inspection; and

Â Â Â Â Â  (b) Must be completed within 30 days of the date the contracting agency accepts:

Â Â Â Â Â  (A) The public improvement project; or

Â Â Â Â Â  (B) The last public improvement project if the project falls within a class of public improvement contracts. [2003 c.794 Â§111; 2003 c.794 Â§112; 2007 c.764 Â§Â§22,23]

(Solicitation; Contract Award; Rejection)

Â Â Â Â Â  279C.360 Requirement for public improvement advertisements. (1) An advertisement for public improvement contracts must be published at least once in at least one newspaper of general circulation in the area where the contract is to be performed and in as many additional issues and publications as the contracting agency may determine. The Director of the Oregon Department of Administrative Services, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation, by rule or order, may authorize advertisements for public improvement contracts to be published electronically instead of in a newspaper of general circulation if the director or board determines that electronic advertisements are likely to be cost-effective. If the public improvement contract has an estimated cost in excess of $125,000, the advertisement must be published in at least one trade newspaper of general statewide circulation. The Director of the Oregon Department of Administrative Services, the Director of Transportation or the local contract review board may, by rule or order, require an advertisement to be published more than once or in one or more additional publications.

Â Â Â Â Â  (2) All advertisements for public improvement contracts must state:

Â Â Â Â Â  (a) The public improvement project;

Â Â Â Â Â  (b) The office where the specifications for the project may be reviewed;

Â Â Â Â Â  (c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

Â Â Â Â Â  (d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement;

Â Â Â Â Â  (e) The name and title of the person designated for receipt of bids;

Â Â Â Â Â  (f) The date, time and place that the contracting agency will publicly open the bids; and

Â Â Â Â Â  (g) If the contract is for a public works subject to ORS 279C.800 to 279C.870 or the Davis-Bacon Act (40 U.S.C. 3141 et seq.). [2003 c.794 Â§114; 2005 c.103 Â§14a; 2007 c.844 Â§1]

Â Â Â Â Â  279C.365 Requirements for solicitation documents and bids and proposals. (1) A contracting agency preparing solicitation documents for a public improvement contract shall, at a minimum, include:

Â Â Â Â Â  (a) The public improvement project;

Â Â Â Â Â  (b) The office where the specifications for the project may be reviewed;

Â Â Â Â Â  (c) The date that prequalification applications must be filed under ORS 279C.430 and the class or classes of work for which bidders must be prequalified if prequalification is a requirement;

Â Â Â Â Â  (d) The date and time after which bids will not be received, which must be at least five days after the date of the last publication of the advertisement, and may, in the sole discretion of the contracting agency, direct or permit the submission and receipt of bids by electronic means;

Â Â Â Â Â  (e) The name and title of the person designated for receipt of bids;

Â Â Â Â Â  (f) The date, time and place that the contracting agency will publicly open the bids;

Â Â Â Â Â  (g) A statement that, if the contract is for a public works project subject to the state prevailing rates of wage under ORS 279C.800 to 279C.870, the federal prevailing rates of wage under the Davis-Bacon Act (40 U.S.C. 3141 et seq.) or both the state and federal prevailing rates of wage, no bid will be received or considered by the contracting agency unless the bid contains a statement by the bidder that ORS 279C.838 or 279C.840 or 40 U.S.C. 3141 et seq. will be complied with;

Â Â Â Â Â  (h) A statement that each bid must identify whether the bidder is a resident bidder, as defined in ORS 279A.120;

Â Â Â Â Â  (i) A statement that the contracting agency may reject any bid not in compliance with all prescribed public contracting procedures and requirements and may reject for good cause all bids upon a finding of the agency that it is in the public interest to do so;

Â Â Â Â Â  (j) Information addressing whether a contractor or subcontractor must be licensed under ORS 468A.720; and

Â Â Â Â Â  (k) A statement that a bid for a public improvement contract may not be received or considered by the contracting agency unless the bidder is licensed by the Construction Contractors Board or the State Landscape Contractors Board.

Â Â Â Â Â  (2) A contracting agency may provide solicitation documents by electronic means.

Â Â Â Â Â  (3) All bids made to the contracting agency under ORS 279C.335 or 279C.400 must be:

Â Â Â Â Â  (a) In writing;

Â Â Â Â Â  (b) Filed with the person designated for receipt of bids by the contracting agency; and

Â Â Â Â Â  (c) Opened publicly by the contracting agency immediately after the deadline for submission of bids.

Â Â Â Â Â  (4) After having been opened, the bids must be made available for public inspection.

Â Â Â Â Â  (5) A surety bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008, cashierÂs check or certified check of each bidder shall be submitted with or posted for all bids as bid security unless the contract for which a bid is submitted has been exempted from this requirement under ORS 279C.390. The security may not exceed 10 percent of the amount bid for the contract.

Â Â Â Â Â  (6) Subsection (5) of this section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000. [2003 c.794 Â§115; 2005 c.103 Â§15; 2007 c.764 Â§25; 2007 c.844 Â§2]

Â Â Â Â Â  279C.370 First-tier subcontractor disclosure. (1)(a) Within two working hours after the date and time of the deadline when bids are due to a contracting agency for a public improvement contract, a bidder shall submit to the contracting agency a disclosure of the first-tier subcontractors that:

Â Â Â Â Â  (A) Will be furnishing labor or will be furnishing labor and materials in connection with the public improvement contract; and

Â Â Â Â Â  (B) Will have a contract value that is equal to or greater than five percent of the total project bid or $15,000, whichever is greater, or $350,000 regardless of the percentage of the total project bid.

Â Â Â Â Â  (b) For each contract to which this subsection applies, the contracting agency shall designate a deadline for submission of bids that has a date on a Tuesday, Wednesday or Thursday and a time between 2 p.m. and 5 p.m., except that this paragraph does not apply to public contracts for maintenance or construction of highways, bridges or other transportation facilities.

Â Â Â Â Â  (c) This subsection applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000.

Â Â Â Â Â  (d) This subsection does not apply to public improvement contracts that have been exempted from competitive bidding requirements under ORS 279C.335 (2).

Â Â Â Â Â  (2) The disclosure of first-tier subcontractors under subsection (1) of this section must include the name of each subcontractor, the category of work that each subcontractor will perform and the dollar value of each subcontract. The information shall be disclosed in substantially the following form:

______________________________________________________________________________

FIRST-TIER SUBCONTRACTOR

DISCLOSURE FORM

PROJECT NAME: ____________

BID #: _________

BID CLOSING: Date: _____ Time: _____

This form must be submitted at the location specified in the Invitation to Bid on the advertised bid closing date and within two working hours after the advertised bid closing time.

List below the name of each subcontractor that will be furnishing labor or will be furnishing labor and materials and that is required to be disclosed, the category of work that the subcontractor will be performing and the dollar value of the subcontract. Enter ÂNONEÂ if there are no subcontractors that need to be disclosed. (ATTACH ADDITIONAL SHEETS IF NEEDED.)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  DOLLARÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  CATEGORY

NAMEÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  VALUEÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OF WORK

1)________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $__________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

__________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

2)________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $__________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

__________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

3)________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $__________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

__________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

4)________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $__________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

__________Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ___________Â Â Â Â Â Â Â Â Â Â Â Â Â  ____________

Failure to submit this form by the disclosure deadline will result in a nonresponsive bid. A nonresponsive bid will not be considered for award.

Form submitted by (bidder name): ______________________

Contact name: _______________

Phone no.: _________

______________________________________________________________________________

Â Â Â Â Â  (3) A contracting agency shall accept the subcontractor disclosure. The contracting agency shall consider the bid of any contractor that does not submit a subcontractor disclosure to the contracting agency to be a nonresponsive bid and may not award the contract to the contractor. A contracting agency is not required to determine the accuracy or the completeness of the subcontractor disclosure.

Â Â Â Â Â  (4) After the bids are opened, the subcontractor disclosures must be made available for public inspection.

Â Â Â Â Â  (5) A contractor may substitute a first-tier subcontractor under the provisions of ORS 279C.585.

Â Â Â Â Â  (6) A subcontractor may file a complaint under ORS 279C.590 based on the disclosure requirements of subsection (1) of this section. [2003 c.794 Â§116; 2005 c.103 Â§16]

Â Â Â Â Â  279C.375 Award of contract or multiple contracts; bonds; impermissible exclusions. (1) After bids are opened and a determination is made that a public improvement contract is to be awarded, the contracting agency shall award the contract to the lowest responsible bidder.

Â Â Â Â Â  (2) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each bidder or post, electronically or otherwise, a notice of the contracting agencyÂs intent to award a contract. This subsection does not apply to a contract excepted or exempted from competitive bidding under ORS 279C.335 (1)(c) or (d). The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065.

Â Â Â Â Â  (3) In determining the lowest responsible bidder, a contracting agency shall do all of the following:

Â Â Â Â Â  (a) Check the list created by the Construction Contractors Board under ORS 701.227 for bidders who are not qualified to hold a public improvement contract.

Â Â Â Â Â  (b) Determine whether the bidder has met the standards of responsibility. In making the determination, the contracting agency shall consider whether a bidder has:

Â Â Â Â Â  (A) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

Â Â Â Â Â  (B) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (C) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (D) Qualified legally to contract with the contracting agency.

Â Â Â Â Â  (E) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information, or may find the bidder not to be responsible.

Â Â Â Â Â  (c) Document the contracting agencyÂs compliance with the requirements of paragraphs (a) and (b) of this subsection in substantially the following form:

______________________________________________________________________________

RESPONSIBILITY DETERMINATION FORM

Project Name: ____________

Bid Number: ____________

Business Entity Name: ____________

CCB License Number: ____________

Form Submitted By (Contracting Agency): ____________

Form Submitted By (Contracting Agency RepresentativeÂs Name): ____________

Â Â Â Â Â  Title: ____________

Â Â Â Â Â  Date: ____________

Â Â Â Â Â  (The contracting agency must submit this form with attachments, if any, to the

Construction Contractors Board within 30 days after the date of contract award.)

Â Â Â Â Â  The contracting agency has (check all of the following):

Â Â Â Â Â  [ ]Â Â  Checked the list created by the

Â Â Â Â Â  Â Â Â Â Â  Construction Contractors Board

Â Â Â Â Â  Â Â Â Â Â  under ORS 701.227 for bidders who

Â Â Â Â Â  Â Â Â Â Â  are not qualified to hold a public

Â Â Â Â Â  Â Â Â Â Â  improvement contract.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Determined whether the bidder has

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  met the standards of responsibility.

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  In so doing, the contracting agency

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  has considered whether the bidder:

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has available the appropriate

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  financial, material, equipment,

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  facility and personnel resources

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  and expertise, or the ability to

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  obtain the resources and

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  expertise, necessary to meet

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  all contractual responsibilities.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has a satisfactory record of

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  performance.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has a satisfactory record of

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  integrity.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Is qualified legally to contract

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  with the contracting agency.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has supplied all necessary

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  information in connection with

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  the inquiry concerning

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  responsibility.

Â Â Â Â Â  [ ]Â Â  Determined the bidder to be

Â Â Â Â Â  (check one of the following):

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Responsible under ORS 279C.375

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Not responsible under

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  ORS 279C.375 (3)(a) and (b).

Â Â Â Â Â  (Attach documentation if the contracting agency finds the bidder not to be responsible.)

______________________________________________________________________________

Â Â Â Â Â  (d) Submit the form described in paragraph (c) of this subsection, with any attachments, to the Construction Contractors Board within 30 days after the date the contracting agency awards the contract.

Â Â Â Â Â  (4) The successful bidder shall:

Â Â Â Â Â  (a) Promptly execute a formal contract; and

Â Â Â Â Â  (b) Execute and deliver to the contracting agency a performance bond and a payment bond when required under ORS 279C.380.

Â Â Â Â Â  (5) Based on competitive bids, a contracting agency may award a public improvement contract or may award multiple public improvement contracts when specified in the invitation to bid.

Â Â Â Â Â  (6) A contracting agency may not exclude a commercial contractor from competing for a public contract on the basis that the license issued by the Construction Contractors Board is endorsed as a level 1 or level 2 license. As used in this section, Âcommercial contractorÂ has the meaning given that term in ORS 701.005. [2003 c.794 Â§117; 2005 c.103 Â§Â§17,18; 2005 c.376 Â§1; 2007 c.764 Â§Â§26,27; 2007 c.836 Â§Â§42,43]

Â Â Â Â Â  Note: The amendments to 279C.375 by section 43, chapter 836, Oregon Laws 2007, become operative July 1, 2008. See section 70, chapter 836, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 27, chapter 764, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.375. (1) After bids are opened and a determination is made that a public improvement contract is to be awarded, the contracting agency shall award the contract to the lowest responsible bidder.

Â Â Â Â Â  (2) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each bidder or post, electronically or otherwise, a notice of the contracting agencyÂs intent to award a contract. This subsection does not apply to a contract excepted or exempted from competitive bidding under ORS 279C.335 (1)(c) or (d). The notice and its manner of posting or issuance must conform to rules adopted under ORS 279A.065.

Â Â Â Â Â  (3) In determining the lowest responsible bidder, a contracting agency shall do all of the following:

Â Â Â Â Â  (a) Check the list created by the Construction Contractors Board under ORS 701.227 for bidders who are not qualified to hold a public improvement contract.

Â Â Â Â Â  (b) Determine whether the bidder has met the standards of responsibility. In making the determination, the contracting agency shall consider whether a bidder has:

Â Â Â Â Â  (A) Available the appropriate financial, material, equipment, facility and personnel resources and expertise, or the ability to obtain the resources and expertise, necessary to meet all contractual responsibilities.

Â Â Â Â Â  (B) A satisfactory record of performance. The contracting agency shall document the record of performance of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (C) A satisfactory record of integrity. The contracting agency shall document the record of integrity of a bidder if the contracting agency finds the bidder not to be responsible under this subparagraph.

Â Â Â Â Â  (D) Qualified legally to contract with the contracting agency.

Â Â Â Â Â  (E) Supplied all necessary information in connection with the inquiry concerning responsibility. If a bidder fails to promptly supply information requested by the contracting agency concerning responsibility, the contracting agency shall base the determination of responsibility upon any available information, or may find the bidder not to be responsible.

Â Â Â Â Â  (c) Document the contracting agencyÂs compliance with the requirements of paragraphs (a) and (b) of this subsection in substantially the following form:

______________________________________________________________________________

RESPONSIBILITY DETERMINATION FORM

Project Name: ____________

Bid Number: ____________

Business Entity Name: ____________

CCB License Number: ____________

Form Submitted By (Contracting Agency): ____________

Form Submitted By (Contracting Agency RepresentativeÂs Name): ____________

Â Â Â Â Â  Title: ____________

Â Â Â Â Â  Date: ____________

Â Â Â Â Â  (The contracting agency must submit this form with attachments, if any, to the

Construction Contractors Board within 30 days after the date of contract award.)

Â Â Â Â Â  The contracting agency has (check all of the following):

Â Â Â Â Â  [ ]Â Â  Checked the list created by the

Â Â Â Â Â  Â Â Â Â Â  Construction Contractors Board

Â Â Â Â Â  Â Â Â Â Â  under ORS 701.227 for bidders who

Â Â Â Â Â  Â Â Â Â Â  are not qualified to hold a public

Â Â Â Â Â  Â Â Â Â Â  improvement contract.

Â Â Â Â Â  [ ]Â Â  Determined whether the bidder has

Â Â Â Â Â  Â Â Â Â Â  met the standards of responsibility.

Â Â Â Â Â  Â Â Â Â Â  In so doing, the contracting agency

Â Â Â Â Â  Â Â Â Â Â  has considered whether the bidder:

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has available the appropriate

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  financial, material, equipment,

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  facility and personnel resources

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  and expertise, or the ability to

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  obtain the resources and expertise,

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  necessary to meet all contractual

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  responsibilities.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has a satisfactory record of

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  performance.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has a satisfactory record of

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  integrity.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Is qualified legally to contract with

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  the contracting agency.

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Has supplied all necessary

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  information in connection with the

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  inquiry concerning responsibility.

Â Â Â Â Â  [ ]Â Â  Determined the bidder to be

Â Â Â Â Â  Â Â Â Â Â  (check one of the following):

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Responsible under ORS 279C.375

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â  Â Â Â Â Â  [ ]Â Â  Not responsible under ORS 279C.375

Â Â Â Â Â  Â Â Â Â Â  Â Â Â Â Â  (3)(a) and (b).

Â Â Â Â Â  (Attach documentation if the contracting agency finds the bidder not to be responsible.)

______________________________________________________________________________

Â Â Â Â Â  (d) Submit the form described in paragraph (c) of this subsection, with any attachments, to the Construction Contractors Board within 30 days after the date the contracting agency awards the contract.

Â Â Â Â Â  (4) The successful bidder shall:

Â Â Â Â Â  (a) Promptly execute a formal contract; and

Â Â Â Â Â  (b) Execute and deliver to the contracting agency a performance bond and a payment bond when required under ORS 279C.380.

Â Â Â Â Â  (5) Based on competitive bids, a contracting agency may award a public improvement contract or may award multiple public improvement contracts when specified in the invitation to bid.

Â Â Â Â Â  279C.380 Performance bond; payment bond; waiver of bonds. (1) Except as provided in ORS 279C.390, a successful bidder for a public improvement contract shall promptly execute and deliver to the contracting agency the following bonds:

Â Â Â Â Â  (a) A performance bond in an amount equal to the full contract price conditioned on the faithful performance of the contract in accordance with the plans, specifications and conditions of the contract. The performance bond must be solely for the protection of the contracting agency that awarded the contract and any public agency or agencies for whose benefit the contract was awarded. If the public improvement contract is with a single person to provide both design and construction of a public improvement, the obligation of the performance bond for the faithful performance of the contract required by this paragraph must also be for the preparation and completion of the design and related services covered under the contract. Notwithstanding when a cause of action, claim or demand accrues or arises, the surety is not liable after final completion of the contract, or longer if provided for in the contract, for damages of any nature, economic or otherwise and including corrective work, attributable to the design aspect of a design-build project, or for the costs of design revisions needed to implement corrective work. A contracting agency may waive the requirement of a performance bond. A contracting agency may permit the successful bidder to submit a cashierÂs check or certified check in lieu of all or a portion of the required performance bond.

Â Â Â Â Â  (b) A payment bond in an amount equal to the full contract price, solely for the protection of claimants under ORS 279C.600.

Â Â Â Â Â  (2) If the public improvement contract is with a single person to provide construction manager and general contractor services, in which a guaranteed maximum price may be established by an amendment authorizing construction period services following preconstruction period services, the contractor shall provide the bonds required by subsection (1) of this section upon execution of an amendment establishing the guaranteed maximum price. The contracting agency shall also require the contractor to provide bonds equal to the value of construction services authorized by any early work amendment in advance of the guaranteed maximum price amendment. Such bonds must be provided before construction starts.

Â Â Â Â Â  (3) Each performance bond and each payment bond must be executed solely by a surety company or companies holding a certificate of authority to transact surety business in this state. The bonds may not constitute the surety obligation of an individual or individuals. The performance and payment bonds must be payable to the contracting agency or to the public agency or agencies for whose benefit the contract was awarded, as specified in the solicitation documents, and shall be in a form approved by the contracting agency.

Â Â Â Â Â  (4) In cases of emergency, or when the interest or property of the contracting agency or the public agency or agencies for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement of furnishing a good and sufficient performance bond and a good and sufficient payment bond for the faithful performance of any public improvement contract may be excused, if a declaration of such emergency is made in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (5) This section applies only to public improvement contracts with a value, estimated by the contracting agency, of more than $100,000 or, in the case of contracts for highways, bridges and other transportation projects, more than $50,000. [2003 c.794 Â§118; 2005 c.103 Â§20]

Â Â Â Â Â  279C.385 Return or retention of bid security. (1) A contracting agency shall return the bid security of the successful bidder to the bidder after the bidder:

Â Â Â Â Â  (a) Executes the public improvement contract; and

Â Â Â Â Â  (b) Delivers a good and sufficient performance bond, a good and sufficient payment bond and any required proof of insurance.

Â Â Â Â Â  (2) A bidder who is awarded a contract and who fails promptly and properly to execute the contract and to deliver the performance bond, the payment bond and the proof of insurance, when bonds or insurance are required, shall forfeit the bid security that accompanied the successful bid. The bid security shall be taken and considered as liquidated damages and not as a penalty for failure of the bidder to execute the contract and deliver the bonds and proof of insurance.

Â Â Â Â Â  (3) The contracting agency may return the bid security of unsuccessful bidders to them when the bids have been opened and the contract has been awarded, and may not retain the bid security after the contract has been duly signed. [2003 c.794 Â§119; 2005 c.103 Â§21]

Â Â Â Â Â  279C.390 Exemption of contracts from bid security and bonds. (1) Subject to the provisions of subsection (2) of this section, the Director of the Oregon Department of Administrative Services, a state contracting agency with procurement authority under ORS 279A.050, a local contract review board or, for contracts described in ORS 279A.050 (3)(b), the Director of Transportation may exempt certain contracts or classes of contracts from all or a portion of the requirement for bid security and from all or a portion of the requirement that good and sufficient bonds be furnished to ensure performance of the contract and payment of obligations incurred in the performance.

Â Â Â Â Â  (2) The contracting agency may require bid security and a good and sufficient performance bond, a good and sufficient payment bond, or any combination of such bonds, even though the public improvement contract is of a class exempted under subsection (1) of this section.

Â Â Â Â Â  (3) The Director of Transportation may:

Â Â Â Â Â  (a) Exempt contracts or classes of contracts financed from the proceeds of bonds issued under ORS 367.620 (3)(a) from the requirement for bid security and from the requirement that a good and sufficient bond be furnished to ensure performance of the contract; or

Â Â Â Â Â  (b) Reduce the amount of the required performance bond for contracts or classes of contracts financed from the proceeds of the bonds issued under ORS 367.620 (3)(a) to less than 100 percent of the contract price.

Â Â Â Â Â  (4) Any recoverable damages that exceed the amount of the performance bond required under subsection (3) of this section shall be the sole responsibility of the Department of Transportation. [2003 c.794 Â§120; 2003 c.794 Â§120a; 2007 c.764 Â§28]

Â Â Â Â Â  279C.395 Rejection of bids. A contracting agency may reject any bid not in compliance with all prescribed public bidding procedures and requirements, and may, for good cause, reject all bids upon a finding of the contracting agency it is in the public interest to do so. In any case where competitive bids are required and all bids are rejected, and the proposed project is not abandoned, new bids may be called for as in the first instance. [2003 c.794 Â§121]

(Competitive Proposals)

Â Â Â Â Â  279C.400 Competitive proposals; procedure. (1) When authorized or required by an exemption granted under ORS 279C.335, a contracting agency may solicit and award a public improvement contract, or may award multiple public improvement contracts when specified in the request for proposals, by requesting and evaluating competitive proposals. A contract awarded under this section may be amended only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) Except as provided in ORS 279C.330 to 279C.355, 279C.360 to 279C.390, 279C.395 and 279C.430 to 279C.450, competitive proposals shall be subject to the following requirements of competitive bidding:

Â Â Â Â Â  (a) Advertisement under ORS 279C.360;

Â Â Â Â Â  (b) Requirements for solicitation documents under ORS 279C.365;

Â Â Â Â Â  (c) Disqualification due to a Construction Contractors Board listing as described in ORS 279C.375 (3)(a);

Â Â Â Â Â  (d) Contract execution and bonding requirements under ORS 279C.375 and 279C.380;

Â Â Â Â Â  (e) Determination of responsibility under ORS 279C.375 (3)(b);

Â Â Â Â Â  (f) Rejection of bids under ORS 279C.395; and

Â Â Â Â Â  (g) Disqualification and prequalification under ORS 279C.430, 279C.435 and 279C.440.

Â Â Â Â Â  (3) For the purposes of applying the requirements listed in subsection (2) of this section to competitive proposals, when used in the sections listed in subsection (2) of this section, ÂbidsÂ includes proposals, and Âbid documentsÂ and Âinvitation to bidÂ include requests for proposals.

Â Â Â Â Â  (4) Competitive proposals are not subject to the following requirements of competitive bidding:

Â Â Â Â Â  (a) First-tier subcontractor disclosure under ORS 279C.370; and

Â Â Â Â Â  (b) Reciprocal preference under ORS 279A.120.

Â Â Â Â Â  (5) The contracting agency may require proposal security that serves the same function with respect to proposals as bid security serves with respect to bids under ORS 279C.365 (5) and 279C.385, as follows:

Â Â Â Â Â  (a) The contracting agency may require proposal security in a form and amount as may be determined to be reasonably necessary or prudent to protect the interests of the contracting agency.

Â Â Â Â Â  (b) The contracting agency shall retain the proposal security if a proposer who is awarded a contract fails to promptly and properly execute the contract and provide any required bonds or insurance.

Â Â Â Â Â  (c) The contracting agency shall return the proposal security to all proposers upon the execution of the contract, or earlier in the selection process.

Â Â Â Â Â  (6) In all other respects, and subject to rules adopted under ORS 279A.065, references in this chapter to invitations to bid, bids or bidders shall, to the extent practicable within the proposal process, be deemed equally applicable to requests for proposals, proposals or proposers. However, notwithstanding ORS 279C.375 (1), a contracting agency may not be required to award a contract advertised under the competitive proposal process based on price, but may award the contract in accordance with ORS 279C.410 (8). [2003 c.794 Â§129; 2005 c.103 Â§23; 2007 c.764 Â§29]

Â Â Â Â Â  279C.405 Requests for information, interest or qualifications; requirements for requests for proposals. (1) A contracting agency may issue a request for information, a request for interest, a request for qualifications or other preliminary documents to obtain information useful in the preparation or distribution of a request for proposals.

Â Â Â Â Â  (2) In addition to the general requirements of ORS 279C.365, a contracting agency preparing a request for proposals shall include:

Â Â Â Â Â  (a) All required contractual terms and conditions. The request for proposals also may:

Â Â Â Â Â  (A) Identify those contractual terms or conditions the contracting agency reserves, in the request for proposals, for negotiation with proposers;

Â Â Â Â Â  (B) Request that proposers propose contractual terms and conditions that relate to subject matter reasonably identified in the request for proposals; and

Â Â Â Â Â  (C) Contain or incorporate the form and content of the contract that the contracting agency will accept, or suggested contract terms and conditions that nevertheless may be the subject of negotiations with proposers.

Â Â Â Â Â  (b) The method of contractor selection, which may include but is not limited to award without negotiation, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed either to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065.

Â Â Â Â Â  (c) All evaluation factors that will be considered by the contracting agency when evaluating the proposals, including the relative importance of price and any other evaluation factors. [2003 c.794 Â§130; 2007 c.764 Â§30]

Â Â Â Â Â  279C.410 Receipt of proposals; evaluation and award. (1) Notwithstanding the public records law, ORS 192.410 to 192.505:

Â Â Â Â Â  (a) Proposals may be opened so as to avoid disclosure of contents to competing proposers during, when applicable, the process of negotiation.

Â Â Â Â Â  (b) Proposals are not required to be open for public inspection until after the notice of intent to award a contract is issued.

Â Â Â Â Â  (2) For each request for proposals, the contracting agency shall prepare a list of proposals.

Â Â Â Â Â  (3) Notwithstanding any requirement to make proposals open to public inspection after the contracting agencyÂs issuance of notice of intent to award a contract, a contracting agency may withhold from disclosure to the public trade secrets, as defined in ORS 192.501, and information submitted to a public body in confidence, as described in ORS 192.502, that are contained in a proposal. The fact that proposals are opened at a public meeting as defined in ORS 192.610 does not make their contents subject to disclosure, regardless of whether the public body opening the proposals fails to give notice of or provide for an executive session for the purpose of opening proposals. If a request for proposals is canceled after proposals are received, the contracting agency may return a proposal to the proposer that made the proposal. The contracting agency shall keep a list of returned proposals in the file for the solicitation.

Â Â Â Â Â  (4) As provided in the request for proposals, a contracting agency may conduct discussions with proposers who submit proposals the agency has determined to be closely competitive or to have a reasonable chance of being selected for award. The discussions may be conducted for the purpose of clarification to ensure full understanding of, and responsiveness to, the solicitation requirements. The contracting agency shall accord proposers fair and equal treatment with respect to any opportunity for discussion and revision of proposals. Revisions of proposals may be permitted after the submission of proposals and before award for the purpose of obtaining best and final offers. In conducting discussions, the contracting agency may not disclose information derived from proposals submitted by competing proposers.

Â Â Â Â Â  (5) When provided for in the request for proposals, the contracting agency may employ methods of contractor selection including but not limited to award based solely on the ranking of proposals, negotiation with the highest ranked proposer, competitive negotiations, multiple-tiered competition designed to identify a class of proposers that fall within a competitive range or to otherwise eliminate from consideration a class of lower ranked proposers, or any combination of methods, as authorized or prescribed by rules adopted under ORS 279A.065. When applicable, in any instance in which the contracting agency determines that impasse has been reached in negotiations with a highest ranked proposer, the contracting agency may terminate negotiations with that proposer and commence negotiations with the next highest ranked proposer.

Â Â Â Â Â  (6) The cancellation of requests for proposals and the rejection of proposals shall be in accordance with ORS 279C.395.

Â Â Â Â Â  (7) At least seven days before the award of a public improvement contract, unless the contracting agency determines that seven days is impractical under rules adopted under ORS 279A.065, the contracting agency shall issue to each proposer or post, electronically or otherwise, a notice of intent to award.

Â Â Â Â Â  (8) If a public improvement contract is awarded, the contracting agency shall award a public improvement contract to the responsible proposer whose proposal is determined in writing to be the most advantageous to the contracting agency based on the evaluation factors set forth in the request for proposals and, when applicable, the outcome of any negotiations authorized by the request for proposals. Other factors may not be used in the evaluation. [2003 c.794 Â§131; 2005 c.103 Â§24; 2007 c.764 Â§31]

Â Â Â Â Â  279C.412 Competitive quotes for intermediate procurements. (1) A public improvement contract estimated by the contracting agency not to exceed $100,000 may be awarded in accordance with intermediate procurement procedures for competitive quotes established by rules adopted under ORS 279A.065. A contract awarded under this section may be amended to exceed $100,000 only in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (2) A procurement may not be artificially divided or fragmented so as to constitute an intermediate procurement under this section or to circumvent competitive bidding requirements under this chapter.

Â Â Â Â Â  (3) Intermediate procurements under this section need not be made through competitive bidding. However, nothing in this section may be construed as prohibiting a contracting agency from conducting a procurement that does not exceed $100,000 under competitive bidding procedures. [2003 c.794 Â§132; 2007 c.764 Â§32]

Â Â Â Â Â  279C.414 Requirements for competitive quotes. (1) Rules adopted under ORS 279A.065 to govern competitive quotes shall require the contracting agency to seek at least three informally solicited competitive price quotes from prospective contractors. The contracting agency shall keep a written record of the sources and amounts of the quotes received. If three quotes are not reasonably available, fewer will suffice, but in that event the contracting agency shall make a written record of the effort made to obtain the quotes.

Â Â Â Â Â  (2) If a contract is to be awarded by competitive quotes, the contracting agency shall award the contract to the prospective contractor whose quote will best serve the interests of the contracting agency, taking into account price as well as any other applicable factors such as, but not limited to, experience, specific expertise, availability, project understanding, contractor capacity and responsibility. If an award is not made to the prospective contractor offering the lowest price quote, the contracting agency shall make a written record of the basis for award. [2003 c.794 Â§133]

(Prequalification and Disqualification)

Â Â Â Â Â  279C.430 Prequalification of bidders. (1) A contracting agency may adopt a rule, resolution, ordinance or other regulation requiring mandatory prequalification for all persons desiring to bid for public improvement contracts that are to be let by the agency. The rule, resolution, ordinance or other regulation authorized by this section must include the time for submitting prequalification applications and a general description of the type and nature of the contracts that may be let. The prequalification application must be in writing on a standard form prescribed under the authority of ORS 279A.050.

Â Â Â Â Â  (2) When a contracting agency permits or requires prequalification of bidders, a person who wishes to prequalify shall submit a prequalification application to the contracting agency on a standard form prescribed under subsection (1) of this section. Within 30 days after receipt of a prequalification application, the contracting agency shall investigate the applicant as necessary to determine if the applicant is qualified. The determination shall be made in less than 30 days, if practicable, if the applicant requests an early decision to allow the applicant as much time as possible to prepare a bid on a contract that has been advertised. In making its determination, the contracting agency shall consider only the applicable standards of responsibility listed in ORS 279C.375 (3)(b). The agency shall promptly notify the applicant whether or not the applicant is qualified.

Â Â Â Â Â  (3) If the contracting agency finds that the applicant is qualified, the notice must state the nature and type of contracts that the person is qualified to bid on and the period of time for which the qualification is valid under the contracting agencyÂs rule, resolution, ordinance or other regulation. If the contracting agency finds the applicant is not qualified as to any contracts covered by the rule, resolution, ordinance or other regulation, the notice must specify the reasons found under ORS 279C.375 (3)(b) for not prequalifying the applicant and inform the applicant of the right to a hearing under ORS 279C.445 and 279C.450.

Â Â Â Â Â  (4) If a contracting agency has reasonable cause to believe that there has been a substantial change in the conditions of a prequalified person and that the person is no longer qualified or is less qualified, the agency may revoke or may revise and reissue the prequalification after reasonable notice to the prequalified person. The notice shall state the reasons found under ORS 279C.375 (3)(b) for revocation or revision of the prequalification of the person and inform the person of the right to a hearing under ORS 279C.445 and 279C.450. A revocation or revision does not apply to any public improvement contract for which publication of an advertisement, in accordance with ORS 279C.360, commenced before the date the notice of revocation or revision was received by the prequalified person. [2003 c.794 Â§123; 2005 c.103 Â§25]

Â Â Â Â Â  279C.435 Effect of prequalification by Department of Transportation or Oregon Department of Administrative Services. If a person is prequalified with the Department of Transportation or with the Oregon Department of Administrative Services, the person is rebuttably presumed qualified with any other contracting agency for the same kind of work. When qualifying for the same kind of work with another contracting agency, the person may submit proof of the prequalification in lieu of a prequalification application as required by ORS 279C.430. [2003 c.794 Â§128]

Â Â Â Â Â  279C.440 Disqualification from consideration for award of contracts. (1)(a) A contracting agency may disqualify a person from consideration for award of the contracting agencyÂs contracts for the reasons listed in subsection (2) of this section after providing the person with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (b) In lieu of the disqualification process described in paragraph (a) of this subsection, a contracting agency contracting for a public improvement may petition the Construction Contractors Board to disqualify a person from consideration for award of the contracting agencyÂs public improvement contracts for the reasons listed in subsection (2) of this section. The Construction Contractors Board shall provide the person with notice and a reasonable opportunity to be heard.

Â Â Â Â Â  (c) A contracting agency or the Construction Contractors Board may not disqualify a person under this section for a period of more than three years.

Â Â Â Â Â  (2) A person may be disqualified from consideration for award of a contracting agencyÂs contracts for any of the following reasons:

Â Â Â Â Â  (a) The person has been convicted of a criminal offense as an incident in obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of such contract or subcontract.

Â Â Â Â Â  (b) The person has been convicted under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property or any other offense indicating a lack of business integrity or business honesty that currently, seriously and directly affects the personÂs responsibility as a contractor.

Â Â Â Â Â  (c) The person has been convicted under state or federal antitrust statutes.

Â Â Â Â Â  (d) The person has committed a violation of a contract provision that is regarded by the contracting agency or the Construction Contractors Board to be so serious as to justify disqualification. A violation may include but is not limited to a failure to perform the terms of a contract or an unsatisfactory performance in accordance with the terms of the contract. However, a failure to perform or an unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for disqualification.

Â Â Â Â Â  (e) The person does not carry workersÂ compensation or unemployment insurance as required by statute.

Â Â Â Â Â  (3) A contracting agency or the Construction Contractors Board shall issue a written decision to disqualify a person under this section. The decision shall:

Â Â Â Â Â  (a) State the reasons for the action taken; and

Â Â Â Â Â  (b) Inform the disqualified person of the appeal right of the person under:

Â Â Â Â Â  (A) ORS 279C.445 and 279C.450 if the decision to disqualify was issued by a contracting agency; or

Â Â Â Â Â  (B) ORS chapter 183 if the decision to disqualify was issued by the Construction Contractors Board.

Â Â Â Â Â  (4) A copy of the decision issued under subsection (3) of this section must be mailed or otherwise furnished immediately to the disqualified person. [2003 c.794 Â§122]

Â Â Â Â Â  279C.445 Appeal of disqualification. Any person who wishes to appeal disqualification shall, within three business days after receipt of notice of disqualification, notify the contracting agency that the person appeals the disqualification. Immediately upon receipt of the notice of appeal:

Â Â Â Â Â  (1) A state contracting agency shall notify the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) All contracting agencies other than state contracting agencies shall notify the appropriate local contract review board. [2003 c.794 Â§124]

Â Â Â Â Â  279C.450 Appeal procedure for prequalification and disqualification decisions; hearing; costs; judicial review. (1) The procedure for appeal from a disqualification or denial, revocation or revision of a prequalification by a contracting agency shall be in accordance with this section and is not subject to ORS chapter 183 except when specifically provided by this section.

Â Â Â Â Â  (2) Promptly upon receipt of notice of appeal from a contracting agency as provided for by ORS 279C.445, the Director of the Oregon Department of Administrative Services or the local contract review board shall notify the person appealing and the contracting agency of the time and place of the hearing. The director or board shall conduct the hearing and decide the appeal within 30 days after receiving the notification from the contracting agency. The director or board shall set forth in writing the reasons for the decision.

Â Â Â Â Â  (3) In the hearing the director or board shall consider de novo the notice of disqualification or denial, revocation or revision of a prequalification, the reasons listed in ORS 279C.440 (2) on which the contracting agency based the disqualification or the standards of responsibility listed in ORS 279C.375 (3)(b) on which the contracting agency based the denial, revocation or revision of the prequalification and any evidence provided by the parties. In all other respects, a hearing before the director shall be conducted in the same manner as a contested case under ORS 183.417 (1) to (4) and (7), 183.425, 183.440, 183.450 and 183.452.

Â Â Â Â Â  (4) The director may allocate the directorÂs cost for the hearing between the person appealing and the contracting agency whose disqualification or prequalification decision is being appealed. The allocation shall be based upon facts found by the director and stated in the final order that, in the directorÂs opinion, warrant such allocation of the costs. If the final order does not allocate the directorÂs costs for the hearing, the costs shall be paid as follows:

Â Â Â Â Â  (a) If the decision to disqualify or deny, revoke or revise a prequalification of a person is upheld, the directorÂs costs shall be paid by the person appealing the disqualification or prequalification decision.

Â Â Â Â Â  (b) If the decision to disqualify or deny, revoke or revise a prequalification of a person as a bidder is reversed by the director, the directorÂs costs shall be paid by the contracting agency whose disqualification or prequalification decision is the subject of the appeal.

Â Â Â Â Â  (5) The decision of the director or board may be reviewed only upon a petition, filed within 15 days after the date of the decision, in the circuit court of the county in which the director or board has its principal office. The circuit court shall reverse or modify the decision only if it finds:

Â Â Â Â Â  (a) The decision was obtained through corruption, fraud or undue means.

Â Â Â Â Â  (b) There was evident partiality or corruption on the part of the director or board or any of its members.

Â Â Â Â Â  (c) There was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the decision.

Â Â Â Â Â  (6) The procedure provided in this section is the exclusive means of judicial review of the decision of the director or board. The judicial review provisions of ORS 183.480 and writs of review and mandamus as provided in ORS chapter 34, and other legal, declaratory and injunctive remedies, are not available.

Â Â Â Â Â  (7) The circuit court may, in its discretion, stay the letting of the contract that is the subject of the petition in the same manner as a suit in equity. When the court determines that there has been an improper disqualification or denial, revocation or revision of a prequalification and the contract has been let, the court may proceed to take evidence to determine the damages, if any, suffered by the petitioner and award such damages as the court may find as a judgment against the director or board. The court may award costs and attorney fees to the prevailing party. [2003 c.794 Â§125; 2005 c.103 Â§26; 2007 c.288 Â§13]

(Remedies)

Â Â Â Â Â  279C.460 Action by or on behalf of adversely affected bidder or proposer; exception for personal services contract. (1) Any bidder or proposer adversely affected or any trade association of construction contractors acting on behalf of a member of the association to protect interests common to construction contractor members may commence an action in the circuit court for the county where the principal offices of a contracting agency are located, for the purpose of requiring compliance with, or prevention of violations of, ORS 279C.300 to 279C.470 or to determine the applicability of ORS 279C.300 to 279C.470 to matters or decisions of the contracting agency.

Â Â Â Â Â  (2) The court may order such equitable relief as the court considers appropriate in the circumstances. In addition to or in lieu of any equitable relief, the court may award an aggrieved bidder or proposer any damages suffered by the bidder or proposer as a result of violations of ORS 279C.300 to 279C.470 for the reasonable cost of preparing and submitting a bid or proposal. A decision of the contracting agency may not be voided if other equitable relief is available.

Â Â Â Â Â  (3) If the contracting agency is successful in defending the contracting agencyÂs actions against claims of violation or potential violation of ORS 279C.300 to 279C.470, the court may award to the aggrieved contracting agency any damages suffered as a result of the court action.

Â Â Â Â Â  (4) The court may order payment of reasonable attorney fees and costs on trial and on appeal to a successful party in an action brought under this section.

Â Â Â Â Â  (5) This section does not apply to personal services contracts under ORS 279C.100 to 279C.125. [2003 c.794 Â§134; 2007 c.764 Â§33]

Â Â Â Â Â  279C.465 Action against successful bidder; amount of damages; when action to be commenced; defenses. (1) Any person that loses a competitive bid or proposal for a contract involving the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation of a building or structure may bring an action for damages against another person who is awarded the contract for which the bid or proposal was made if the person making the losing bid or proposal can establish that the other person knowingly violated ORS 279C.840, 656.017, 657.505 or 701.026 while performing the work under the contract, or knowingly failed to pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

Â Â Â Â Â  (2) A person bringing an action under this section must establish a violation of ORS 279C.840, 316.167, 656.017, 657.505 or 701.026 by a preponderance of the evidence.

Â Â Â Â Â  (3) Upon establishing that the violation occurred, the person shall recover, as liquidated damages, 10 percent of the total amount of the contract or $5,000, whichever is greater.

Â Â Â Â Â  (4) In any action under this section, the prevailing party is entitled to an award of reasonable attorney fees.

Â Â Â Â Â  (5) An action under this section must be commenced within two years of the substantial completion of the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation. For the purposes of this subsection, Âsubstantial completionÂ has the meaning given that term in ORS 12.135.

Â Â Â Â Â  (6) A person may not recover any amounts under this section if the defendant in the action establishes by a preponderance of the evidence that the plaintiff:

Â Â Â Â Â  (a) Was in violation of ORS 701.026 at the time of making the bid or proposal on the contract;

Â Â Â Â Â  (b) Was in violation of ORS 316.167, 656.017 or 657.505 with respect to any employees of the plaintiff as of the time of making the bid or proposal on the contract; or

Â Â Â Â Â  (c) Was in violation of ORS 279C.840 with respect to any contract performed by the plaintiff within one year before making the bid or proposal on the contract at issue in the action. [2003 c.794 Â§135]

Â Â Â Â Â  Note: The amendments to 279C.465 by section 44, chapter 836, Oregon Laws 2007, become operative July 1, 2010. See section 70, chapter 836, Oregon Laws 2007. The text that is operative on and after July 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.465. (1) Any person that loses a competitive bid or proposal for a contract involving the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation of a building or structure may bring an action for damages against another person who is awarded the contract for which the bid or proposal was made if the person making the losing bid or proposal can establish that the other person knowingly violated ORS 279C.840, 656.017, 657.505, 701.021 or 701.026 while performing the work under the contract, or knowingly failed to pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

Â Â Â Â Â  (2) A person bringing an action under this section must establish a violation of ORS 279C.840, 316.167, 656.017, 657.505, 701.021 or 701.026 by a preponderance of the evidence.

Â Â Â Â Â  (3) Upon establishing that the violation occurred, the person shall recover, as liquidated damages, 10 percent of the total amount of the contract or $5,000, whichever is greater.

Â Â Â Â Â  (4) In any action under this section, the prevailing party is entitled to an award of reasonable attorney fees.

Â Â Â Â Â  (5) An action under this section must be commenced within two years of the substantial completion of the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement or renovation. For the purposes of this subsection, Âsubstantial completionÂ has the meaning given that term in ORS 12.135.

Â Â Â Â Â  (6) A person may not recover any amounts under this section if the defendant in the action establishes by a preponderance of the evidence that the plaintiff:

Â Â Â Â Â  (a) Was in violation of ORS 701.021 or 701.026 at the time of making the bid or proposal on the contract;

Â Â Â Â Â  (b) Was in violation of ORS 316.167, 656.017 or 657.505 with respect to any employees of the plaintiff as of the time of making the bid or proposal on the contract; or

Â Â Â Â Â  (c) Was in violation of ORS 279C.840 with respect to any contract performed by the plaintiff within one year before making the bid or proposal on the contract at issue in the action.

Â Â Â Â Â  279C.470 Compensation for contractor on contract declared void by court; exceptions; applicability. (1) If a court determines that a public improvement contract is void because the contracting agency letting the contract failed to comply with any statutory or regulatory competitive bidding or other procurement requirements, and the contractor entered into the contract without intentionally violating the laws regulating public improvement contracts, then, unless the court determines that substantial injustice would result, the contractor is entitled to reimbursement for work performed under the contract as follows:

Â Â Â Â Â  (a) If the work under the public improvement contract is substantially complete, the contracting agency shall ratify the contract.

Â Â Â Â Â  (b) If the work under the public improvement contract is not substantially complete, the contracting agency shall ratify the contract and the contract shall be deemed terminated. Upon termination, the contractor shall be paid in accordance with ORS 279C.660, unless the court determines that payment under ORS 279C.660 would be a substantial injustice to the contracting agency or the contractor, in which case the contractor shall be paid as the court deems equitable.

Â Â Â Â Â  (c) For the purposes of this section, a ratified contract shall be deemed valid, binding and legally enforceable, and the contractorÂs payment and performance bonds shall remain in full force and effect.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if a court determines that a public improvement contract is void as a result of fraudulent or criminal acts or omissions of the contractor or of both the contracting agency letting the contract and the contractor, the contractor is not entitled to reimbursement for work performed under the contract.

Â Â Â Â Â  (3) This section does not apply to a public improvement contract if:

Â Â Â Â Â  (a) The contracting agencyÂs employee that awarded the public improvement contract did not have the authority to do so under law, ordinance, charter, contract or agency rule; or

Â Â Â Â Â  (b) Payment is otherwise prohibited by
Oregon
law.

Â Â Â Â Â  (4) The contractor and all subcontractors under a public improvement contract are prohibited from asserting that the public improvement contract is void for any reason described in this section. [2003 c.794 Â§136]

CONSTRUCTION CONTRACTS GENERALLY

(Required Contract Conditions)

Â Â Â Â Â  279C.500 ÂPersonÂ defined. As used in ORS 279C.500 to 279C.530, unless the context otherwise requires, ÂpersonÂ includes the State Accident Insurance Fund Corporation and the Department of Revenue. [2003 c.794 Â§137]

Â Â Â Â Â  279C.505 Conditions concerning payment, contributions, liens, withholding, drug testing. (1) Every public improvement contract shall contain a condition that the contractor shall:

Â Â Â Â Â  (a) Make payment promptly, as due, to all persons supplying to the contractor labor or material for the performance of the work provided for in the contract.

Â Â Â Â Â  (b) Pay all contributions or amounts due the Industrial Accident Fund from the contractor or subcontractor incurred in the performance of the contract.

Â Â Â Â Â  (c) Not permit any lien or claim to be filed or prosecuted against the state or a county, school district, municipality, municipal corporation or subdivision thereof, on account of any labor or material furnished.

Â Â Â Â Â  (d) Pay to the Department of Revenue all sums withheld from employees under ORS 316.167.

Â Â Â Â Â  (2) In addition to the conditions specified in subsection (1) of this section, every public improvement contract shall contain a condition that the contractor shall demonstrate that an employee drug testing program is in place. [2003 c.794 Â§138; 2005 c.103 Â§27]

Â Â Â Â Â  279C.510 Demolition contracts to require material salvage; lawn and landscape maintenance contracts to require composting or mulching. (1) Every public improvement contract for demolition shall contain a condition requiring the contractor to salvage or recycle construction and demolition debris, if feasible and cost-effective.

Â Â Â Â Â  (2) Every public improvement contract for lawn and landscape maintenance shall contain a condition requiring the contractor to compost or mulch yard waste material at an approved site, if feasible and cost-effective. [2003 c.794 Â§139]

Â Â Â Â Â  279C.515 Conditions concerning payment of claims by public officers, payment to persons furnishing labor or materials and complaints. (1) Every public improvement contract shall contain a clause or condition that, if the contractor fails, neglects or refuses to make prompt payment of any claim for labor or services furnished to the contractor or a subcontractor by any person in connection with the public improvement contract as the claim becomes due, the proper officer or officers representing the state or a county, school district, municipality, municipal corporation or subdivision thereof, as the case may be, may pay such claim to the person furnishing the labor or services and charge the amount of the payment against funds due or to become due the contractor by reason of the contract.

Â Â Â Â Â  (2) Every public improvement contract shall contain a clause or condition that, if the contractor or a first-tier subcontractor fails, neglects or refuses to make payment to a person furnishing labor or materials in connection with the public improvement contract within 30 days after receipt of payment from the contracting agency or a contractor, the contractor or first-tier subcontractor shall owe the person the amount due plus interest charges commencing at the end of the 10-day period that payment is due under ORS 279C.580 (4) and ending upon final payment, unless payment is subject to a good faith dispute as defined in ORS 279C.580. The rate of interest charged to the contractor or first-tier subcontractor on the amount due shall equal three times the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date that is 30 days after the date when payment was received from the contracting agency or from the contractor, but the rate of interest may not exceed 30 percent. The amount of interest may not be waived.

Â Â Â Â Â  (3) Every public improvement contract and every contract related to the public improvement contract shall contain a clause or condition that, if the contractor or a subcontractor fails, neglects or refuses to make payment to a person furnishing labor or materials in connection with the public improvement contract, the person may file a complaint with the Construction Contractors Board, unless payment is subject to a good faith dispute as defined in ORS 279C.580.

Â Â Â Â Â  (4) The payment of a claim in the manner authorized in this section does not relieve the contractor or the contractorÂs surety from obligation with respect to any unpaid claims. [2003 c.794 Â§140; 2005 c.103 Â§28]

Â Â Â Â Â  279C.520 Condition concerning hours of labor. (1) Every public contract subject to this chapter must contain a condition that a person may not be employed for more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity, emergency or when the public policy absolutely requires it, and in such cases, except in cases of contracts for personal services as defined in ORS 279C.100, the employee shall be paid at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on any legal holiday specified in ORS 279C.540.

Â Â Â Â Â  (2) An employer must give notice in writing to employees who work on a public contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (3) In the case of contracts for personal services as defined in ORS 279C.100, the contract shall contain a provision that the employee shall be paid at least time and a half for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (4) In the case of a contract for services at a county fair or for other events authorized by a county fair board, the contract must contain a provision that employees must be paid at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week. An employer shall give notice in writing to employees who work on such a contract, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (5)(a) Except as provided in subsection (4) of this section, contracts for services must contain a provision that requires that persons employed under the contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in ORS 279C.540 (1)(b)(B) to (G) and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work. [2003 c.794 Â§141; 2005 c.103 Â§29]

Â Â Â Â Â  279C.525 Provisions concerning environmental and natural resources laws; remedies. (1) Solicitation documents for a public improvement contract shall make specific reference to federal, state and local agencies that have enacted ordinances, rules or regulations dealing with the prevention of environmental pollution and the preservation of natural resources that affect the performance of the contract. If the successful bidder awarded the project is delayed or must undertake additional work by reason of existing ordinances, rules or regulations of agencies not cited in the public improvement contract or due to the enactment of new or the amendment of existing statutes, ordinances, rules or regulations relating to the prevention of environmental pollution and the preservation of natural resources occurring after the submission of the successful bid, the contracting agency may:

Â Â Â Â Â  (a) Terminate the contract;

Â Â Â Â Â  (b) Complete the work itself;

Â Â Â Â Â  (c) Use nonagency forces already under contract with the contracting agency;

Â Â Â Â Â  (d) Require that the underlying property owner be responsible for cleanup;

Â Â Â Â Â  (e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

Â Â Â Â Â  (f) Issue the contractor a change order setting forth the additional work that must be undertaken.

Â Â Â Â Â  (2) In addition to the obligation imposed under subsection (1) of this section to refer to federal, state and local agencies with ordinances, rules or regulations dealing with the prevention of environmental pollution and the preservation of natural resources, a solicitation document must also make specific reference to known conditions at the construction site that may require the successful bidder to comply with the ordinances, rules or regulations identified under subsection (1) of this section.

Â Â Â Â Â  (3) If the successful bidder encounters a condition not referred to in the solicitation documents, not caused by the successful bidder and not discoverable by a reasonable prebid visual site inspection, and the condition requires compliance with the ordinances, rules or regulations referred to under subsection (1) of this section, the successful bidder shall immediately give notice of the condition to the contracting agency.

Â Â Â Â Â  (4) Except in the case of an emergency and except as may otherwise be required by any environmental or natural resource ordinance, rule or regulation, the successful bidder may not commence work nor incur any additional job site costs in regard to the condition encountered and described in subsection (3) of this section without written direction from the contracting agency.

Â Â Â Â Â  (5) Upon request by the contracting agency, the successful bidder shall estimate the emergency or regulatory compliance costs as well as the anticipated delay and costs resulting from the encountered condition. This cost estimate shall be promptly delivered to the contracting agency for resolution.

Â Â Â Â Â  (6) Within a reasonable period of time following delivery of an estimate under subsection (5) of this section, the contracting agency may:

Â Â Â Â Â  (a) Terminate the contract;

Â Â Â Â Â  (b) Complete the work itself;

Â Â Â Â Â  (c) Use nonagency forces already under contract with the contracting agency;

Â Â Â Â Â  (d) Require that the underlying property owner be responsible for cleanup;

Â Â Â Â Â  (e) Solicit bids for a new contractor to provide the necessary services under the competitive bid requirements of this chapter; or

Â Â Â Â Â  (f) Issue the contractor a change order setting forth the additional work that must be undertaken.

Â Â Â Â Â  (7)(a) If the contracting agency chooses to terminate the contract under subsection (1)(a) or (6)(a) of this section, the successful bidder shall be entitled to all costs and expenses incurred to the date of termination, including overhead and reasonable profits, on the percentage of the work completed. The contracting agency shall have access to the contractorÂs bid documents when making the contracting agencyÂs determination of the additional compensation due to the contractor.

Â Â Â Â Â  (b) If the contracting agency causes work to be done by another contractor under subsection (1)(c) or (e) or (6)(c) or (e) of this section, the initial contractor may not be held liable for actions or omissions of the other contractor.

Â Â Â Â Â  (c) The change order under subsection (1)(f) or (6)(f) of this section shall include the appropriate extension of contract time and compensate the contractor for all additional costs, including overhead and reasonable profits, reasonably incurred as a result of complying with the applicable statutes, ordinances, rules or regulations. The contracting agency shall have access to the contractorÂs bid documents when making the contracting agencyÂs determination of the additional compensation due to the contractor.

Â Â Â Â Â  (8) Notwithstanding subsections (1) to (7) of this section, a contracting agency:

Â Â Â Â Â  (a) May allocate all or a portion of the known environmental and natural resource risks to a contractor by listing such environmental and natural resource risks with specificity in the solicitation documents; and

Â Â Â Â Â  (b) In a local improvement district, may allocate all or a portion of the known and unknown environmental and natural resource risks to a contractor by so stating in the solicitation documents. [2003 c.794 Â§142]

Â Â Â Â Â  279C.527 Inclusion of amount for solar energy technology in public improvement contract; written determination of appropriateness; exemptions and limitations. (1) Except as otherwise provided in this section, a public improvement contract for the construction of a public building or for the reconstruction or major renovation of a public building, if the cost of the reconstruction or major renovation exceeds 50 percent of the value of the public building, is considered to contain an amount equal to at least 1.5 percent of the total contract price for the inclusion of appropriate solar energy technology in the public building. Solar energy technology shall include solar electric or solar thermal systems and may include passive solar energy systems when a proposed passive solar energy system will achieve a reduction in energy usage of at least 20 percent.

Â Â Â Â Â  (2) Before entering into a public improvement contract described in subsection (1) of this section, a contracting agency shall prepare a written determination of whether the inclusion of solar energy technology in the construction, reconstruction or major renovation of the public building is appropriate. The contracting agency shall include in the determination the total contract price and the amount the agency intends to expend on the inclusion of solar energy technology in the public building. The State Department of Energy shall develop a form usable by contracting agencies for preparing the written determination described in this subsection.

Â Â Â Â Â  (3) If the contracting agency determines that it would be inappropriate to include solar energy technology in the construction, reconstruction or major renovation of the public building, subsection (1) of this section does not apply to the public improvement contract. However:

Â Â Â Â Â  (a) The contracting agency shall spend an amount equal to at least 1.5 percent of the total contract price on the inclusion of appropriate solar energy technology in a future public building project; and

Â Â Â Â Â  (b) The amount spent by the contracting agency on the future public building project pursuant to paragraph (a) of this subsection is in addition to any amount required under subsection (1) of this section for the inclusion of appropriate solar energy technology in the future public building project.

Â Â Â Â Â  (4) Subsection (3)(a) and (b) of this section does not apply to a public improvement contract for which no state funds are directly or indirectly used.

Â Â Â Â Â  (5) This section does not exempt an authorized state agency, as defined in ORS 276.905, from complying with ORS 276.900 to 276.915, except that an authorized state agency, without complying with ORS 276.900 to 276.915, may determine that solar energy technology described in this section is appropriate for inclusion in the construction, reconstruction or major renovation of a public building.

Â Â Â Â Â  (6)(a) As used in this section, Âpublic buildingÂ means a building owned or controlled by a public body, as defined in ORS 174.109, and:

Â Â Â Â Â  (A) Used or occupied by employees of the public body; or

Â Â Â Â Â  (B) Used for conducting public business.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 174.108 (3), this section applies to intergovernmental entities described in ORS 174.108 (3). [2007 c.310 Â§2]

Â Â Â Â Â  Note: 279C.527 and 279C.528 were added to and made a part of 279C.005 to 279C.670 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  279C.528 State Department of Energy requirements and specifications; rules. Public improvement contracts subject to ORS 279C.527 are also subject to rules adopted by the State Department of Energy that include, but are not limited to, requirements and specifications for:

Â Â Â Â Â  (1) Using particular solar energy systems or technologies in public improvements;

Â Â Â Â Â  (2) Determining the cost-effectiveness of solar energy systems or technologies;

Â Â Â Â Â  (3) Reporting the use of solar energy systems or technologies in public improvements or submitting documents to the department for review, as appropriate; and

Â Â Â Â Â  (4) Determining whether a structure is a public building subject to the requirements of ORS 279C.527. [2007 c.310 Â§3]

Â Â Â Â Â  Note: See note under 279C.527.

Â Â Â Â Â  279C.530 Condition concerning payment for medical care and providing workersÂ compensation. (1) Every public improvement contract shall contain a condition that the contractor shall promptly, as due, make payment to any person, copartnership, association or corporation furnishing medical, surgical and hospital care services or other needed care and attention, incident to sickness or injury, to the employees of the contractor, of all sums that the contractor agrees to pay for the services and all moneys and sums that the contractor collected or deducted from the wages of employees under any law, contract or agreement for the purpose of providing or paying for the services.

Â Â Â Â Â  (2) Every public contract subject to this chapter shall contain a clause or condition that all subject employers working under the contract are either employers that will comply with ORS 656.017 or employers that are exempt under ORS 656.126. [2003 c.794 Â§143; 2005 c.103 Â§30]

Â Â Â Â Â  279C.535 Condition concerning steel material; rules. The Department of Transportation shall adopt rules to require that public improvement contracts entered into by the department include a price escalation and de-escalation clause relating to steel material. As used in this section, Âsteel materialÂ includes structural and reinforcing steel, steel studs, sheet piling, guardrail, ductile iron pipe and other steel products used for the construction, reconstruction or major renovation of a road or highway. [2005 c.557 Â§6]

Â Â Â Â Â  Note: Sections 2 to 4, chapter 557, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. (1) As used in this section, Âsteel materialÂ includes structural and reinforcing steel, steel studs, sheet piling, guardrail, ductile iron pipe and other steel products used for the construction, reconstruction or major renovation of a road or highway.

Â Â Â Â Â  (2) When the Department of Transportation and a contractor have entered into a public improvement contract that includes a steel material, the department shall adjust the amount paid to the contractor under the contract if the contractor requests an adjustment and demonstrates that the market price of a steel material charged to the contractor on the date the steel material was delivered to the contractor was more than 10 percent above the market price of the steel material on the contractorÂs original bid quote.

Â Â Â Â Â  (3) A contractor that requests an adjustment under subsection (2) of this section has the burden of demonstrating the increased cost to the contractor resulting from the price increase for the steel material. To determine the increased cost to the contractor resulting from the increased price of the steel material, the contractor shall subtract the amount of the original bid quote from the amount on the invoice for the steel material. If the contractor demonstrates that the market price of the steel material has increased by more than 10 percent, the department shall adjust the amount owed to the contractor and shall pay the contractor for the amount of the contractorÂs increased cost that exceeds a 10 percent price increase for the steel material on or after the date the price increase exceeded 10 percent.

Â Â Â Â Â  (4) This section does not apply to local agency federally funded projects in the Statewide Transportation Improvement Program.

Â Â Â Â Â  (5) The department shall adopt rules to carry out this section. [2005 c.557 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act applies to a public improvement contract entered into by the Department of Transportation and a contractor on or after April 1, 2003, and before October 1, 2005, regardless of whether the contractor has finished performance under the contract, unless application of section 2 of this 2005 Act to the contract would impair the value of the contract to the contractor. [2005 c.557 Â§3]

Â Â Â Â Â  Sec. 4. Sections 1 to 3 of this 2005 Act are repealed on January 2, 2010. [2005 c.557 Â§4]

(Hours of Labor)

Â Â Â Â Â  279C.540 Maximum hours of labor on public contracts; holidays; exceptions; liability to workers; rules. (1) When labor is employed by the state or a county, school district, municipality, municipal corporation or subdivision thereof through a contractor, a person may not be required or permitted to labor more than 10 hours in any one day, or 40 hours in any one week, except in cases of necessity or emergency or when the public policy absolutely requires it, in which event, the person so employed for excessive hours shall receive at least time and a half pay:

Â Â Â Â Â  (a)(A) For all overtime in excess of eight hours in any one day or 40 hours in any one week when the work week is five consecutive days, Monday through Friday; or

Â Â Â Â Â  (B) For all overtime in excess of 10 hours in any one day or 40 hours in any one week when the work week is four consecutive days, Monday through Friday; and

Â Â Â Â Â  (b) For all work performed on Saturday and on the following legal holidays:

Â Â Â Â Â  (A) Each Sunday.

Â Â Â Â Â  (B) New YearÂs Day on January 1.

Â Â Â Â Â  (C) Memorial Day on the last Monday in May.

Â Â Â Â Â  (D) Independence Day on July 4.

Â Â Â Â Â  (E) Labor Day on the first Monday in September.

Â Â Â Â Â  (F) Thanksgiving Day on the fourth Thursday in November.

Â Â Â Â Â  (G) Christmas Day on December 25.

Â Â Â Â Â  (2) An employer shall give notice in writing to employees who perform work under subsection (1) of this section, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that employees may be required to work.

Â Â Â Â Â  (3) For the purpose of this section, each time a legal holiday, other than Sunday, listed in subsection (1) of this section falls on Sunday, the succeeding Monday shall be recognized as a legal holiday. Each time a legal holiday listed in subsection (1) of this section falls on Saturday, the preceding Friday shall be recognized as a legal holiday.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section do not apply to a public improvement contract or a contract for services if the contractor is a party to a collective bargaining agreement in effect with any labor organization.

Â Â Â Â Â  (5) When specifically agreed to under a written labor-management negotiated labor agreement, an employee may be paid at least time and a half pay for work performed on any legal holiday specified in ORS 187.010 and 187.020 that is not listed in subsection (1) of this section.

Â Â Â Â Â  (6) This section does not apply to contracts for personal services as defined in ORS 279C.100, provided that persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in subsection (1)(b)(B) to (G) of this section and for all overtime worked in excess of 40 hours in any one week, except for individuals under personal services contracts who are excluded under ORS 653.010 to 653.261 or under 29 U.S.C. 201 to 209 from receiving overtime.

Â Â Â Â Â  (7) Subsections (1) and (2) of this section do not apply to contracts for services at a county fair or for other events authorized by a county fair board if persons employed under the contract receive at least time and a half for work in excess of 10 hours in any one day or 40 hours in any one week.

Â Â Â Â Â  (8)(a) Subsections (1) and (2) of this section do not apply to contracts for services. However, persons employed under such contracts shall receive at least time and a half pay for work performed on the legal holidays specified in a collective bargaining agreement or in subsection (1)(b)(B) to (G) of this section and for all time worked in excess of 10 hours in any one day or in excess of 40 hours in any one week, whichever is greater.

Â Â Â Â Â  (b) An employer shall give notice in writing to employees who work on a contract for services, either at the time of hire or before commencement of work on the contract, or by posting a notice in a location frequented by employees, of the number of hours per day and days per week that the employees may be required to work.

Â Â Â Â Â  (9) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of this section is liable to the affected employees in the amount of their unpaid overtime wages and in an additional amount equal to the unpaid overtime wages as liquidated damages. If the violation results from willful falsification of payroll records, the contractor or subcontractor or contractorÂs or subcontractorÂs surety is liable to the affected employees in the amount of their unpaid overtime wages and an additional amount equal to twice the unpaid overtime wages as liquidated damages.

Â Â Â Â Â  (10) An action to enforce liability to employees under subsection (9) of this section may be brought as an action on the contractorÂs payment bond as provided for in ORS 279C.610.

Â Â Â Â Â  (11) In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries may adopt rules to carry out the provisions of this section. [2003 c.794 Â§144; 2005 c.103 Â§31]

Â Â Â Â Â  279C.545 Time limitation on claim for overtime; posting of circular by contractor. When labor is employed by the state or a county, school district, municipality, municipal corporation or subdivision thereof through another as a contractor, any worker employed by the contractor shall be foreclosed from the right to collect for any overtime provided in ORS 279C.540 unless a claim for payment is filed with the contractor within 90 days from the completion of the contract, providing the contractor has:

Â Â Â Â Â  (1) Caused a circular clearly printed in boldfaced 12-point type and containing a copy of this section to be posted in a prominent place alongside the door of the timekeeperÂs office or in a similar place that is readily available and freely visible to workers employed on the work.

Â Â Â Â Â  (2) Maintained the circular continuously posted from the inception to the completion of the contract on which workers are or have been employed. [2003 c.794 Â§145]

(Retainage and Payments)

Â Â Â Â Â  279C.550 ÂRetainageÂ defined. As used in ORS 279C.550 to 279C.570, ÂretainageÂ means the difference between the amount earned by a contractor on a public improvement contract and the amount paid on the contract by the contracting agency. [2003 c.794 Â§146; 2005 c.103 Â§32]

Â Â Â Â Â  279C.555 Withholding of retainage. The withholding of retainage by a contractor or subcontractor on public improvement contracts shall be in accordance with ORS 701.420 and 701.430 except when the charter of the contracting agency contains provisions requiring retainage by the contracting agency of more than five percent of the contract price of the work completed. [2003 c.794 Â§147]

Â Â Â Â Â  279C.560 Form of retainage. (1) Moneys retained by a contracting agency under ORS 279C.570 (7) shall be:

Â Â Â Â Â  (a) Retained in a fund by the contracting agency and paid to the contractor in accordance with ORS 279C.570; or

Â Â Â Â Â  (b) At the option of the contractor, paid to the contractor in accordance with subsection (3) or (4) of this section and in a manner authorized by the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) If the contracting agency incurs additional costs as a result of the exercise of the options described in subsection (1) of this section, the contracting agency may recover such costs from the contractor by reduction of the final payment. As work on the contract progresses, the contracting agency shall, upon demand, inform the contractor of all accrued costs.

Â Â Â Â Â  (3) The contractor may deposit bonds or securities with the contracting agency or in any bank or trust company to be held in lieu of the cash retainage for the benefit of the contracting agency. In such event the contracting agency shall reduce the retainage in an amount equal to the value of the bonds and securities and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Interest on the bonds or securities shall accrue to the contractor.

Â Â Â Â Â  (4) If the contractor elects, the retainage as accumulated shall be deposited by the contracting agency in an interest-bearing account in a bank, savings bank, trust company or savings association for the benefit of the contracting agency. When the contracting agency is a state contracting agency, the account shall be established through the State Treasurer. Earnings on the account shall accrue to the contractor.

Â Â Â Â Â  (5) Bonds and securities deposited or acquired in lieu of retainage, as permitted by this section, shall be of a character approved by the Director of the Oregon Department of Administrative Services, including but not limited to:

Â Â Â Â Â  (a) Bills, certificates, notes or bonds of the
United States
.

Â Â Â Â Â  (b) Other obligations of the
United States
or its agencies.

Â Â Â Â Â  (c) Obligations of any corporation wholly owned by the federal government.

Â Â Â Â Â  (d) Indebtedness of the Federal National Mortgage Association.

Â Â Â Â Â  (6) The contractor, with the approval of the contracting agency, may deposit a surety bond for all or any portion of the amount of funds retained, or to be retained, by the contracting agency in a form acceptable to the contracting agency. The bond and any proceeds therefrom shall be made subject to all claims and liens and in the same manner and priority as set forth for retainage under ORS 279C.550 to 279C.570 and 279C.600 to 279C.625. The contracting agency shall reduce the retainage in an amount equal to the value of the bond and pay the amount of the reduction to the contractor in accordance with ORS 279C.570. Whenever a contracting agency accepts a surety bond from a contractor in lieu of retainage, the contractor shall accept like bonds from any subcontractor or supplier from which the contractor has retainage. The contractor shall then reduce the retainage in an amount equal to the value of the bond and pay the amount of the reduction to the subcontractor or supplier. [2003 c.794 Â§148]

Â Â Â Â Â  279C.565 Limitation on retainage requirements. Unless otherwise specifically included by statute, the provisions of ORS 279C.560 or 279C.625 apply only as between the contracting agency or public body and the party with whom it contracts. [2003 c.794 Â§149]

Â Â Â Â Â  279C.570 Prompt payment policy; progress payments; retainage; interest; exception; settlement of compensation disputes. (1) It is the policy of the State of
Oregon
that all payments due on a public improvement contract and owed by a contracting agency shall be paid promptly. No contracting agency is exempt from the provisions of this section.

Â Â Â Â Â  (2) Contracting agencies shall make progress payments on the contract monthly as work progresses on a public improvement contract. Payments shall be based upon estimates of work completed that are approved by the contracting agency. A progress payment is not considered acceptance or approval of any work or waiver of any defects therein. The contracting agency shall pay to the contractor interest on the progress payment, not including retainage, due the contractor. The interest shall commence 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date. The rate of interest charged to the contracting agency on the amount due shall equal three times the discount rate on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date that is 30 days after receipt of the invoice from the contractor or 15 days after the payment is approved by the contracting agency, whichever is the earlier date, but the rate of interest may not exceed 30 percent.

Â Â Â Â Â  (3) Interest shall be paid automatically when payments become overdue. The contracting agency shall document, calculate and pay any interest due when payment is made on the principal. Interest payments shall accompany payment of net due on public improvement contracts. The contracting agency may not require the contractor to petition, invoice, bill or wait additional days to receive interest due.

Â Â Â Â Â  (4) When an invoice is filled out incorrectly, when there is any defect or impropriety in any submitted invoice or when there is a good faith dispute, the contracting agency shall so notify the contractor within 15 days stating the reason or reasons the invoice is defective or improper or the reasons for the dispute. A defective or improper invoice, if corrected by the contractor within seven days of being notified by the contracting agency, may not cause a payment to be made later than specified in this section unless interest is also paid.

Â Â Â Â Â  (5) If requested in writing by a first-tier subcontractor, the contractor, within 10 days after receiving the request, shall send to the first-tier subcontractor a copy of that portion of any invoice, request for payment submitted to the contracting agency or pay document provided by the contracting agency to the contractor specifically related to any labor or materials supplied by the first-tier subcontractor.

Â Â Â Â Â  (6) Payment of interest may be postponed when payment on the principal is delayed because of disagreement between the contracting agency and the contractor. Whenever a contractor brings formal administrative or judicial action to collect interest due under this section, the prevailing party is entitled to costs and reasonable attorney fees.

Â Â Â Â Â  (7) A contracting agency may reserve as retainage from any progress payment on a public improvement contract an amount not to exceed five percent of the payment. As work progresses, a contracting agency may reduce the amount of the retainage and the contracting agency may eliminate retainage on any remaining monthly contract payments after 50 percent of the work under the contract is completed if, in the contracting agencyÂs opinion, such work is progressing satisfactorily. Elimination or reduction of retainage shall be allowed only upon written application by the contractor, and the application shall include written approval of the contractorÂs surety. However, when the contract work is 97.5 percent completed the contracting agency may, at the contracting agencyÂs discretion and without application by the contractor, reduce the retained amount to 100 percent of the value of the contract work remaining to be done. Upon receipt of a written application by the contractor, the contracting agency shall respond in writing within a reasonable time.

Â Â Â Â Â  (8) The retainage held by a contracting agency shall be included in and paid to the contractor as part of the final payment of the contract price. The contracting agency shall pay to the contractor interest at the rate of 1.5 percent per month on the final payment due the contractor, interest to commence 30 days after the work under the contract has been completed and accepted and to run until the date when the final payment is tendered to the contractor. The contractor shall notify the contracting agency in writing when the contractor considers the work complete and the contracting agency shall, within 15 days after receiving the written notice, either accept the work or notify the contractor of work yet to be performed on the contract. If the contracting agency does not, within the time allowed, notify the contractor of work yet to be performed to fulfill contractual obligations, the interest provided by this subsection shall commence to run 30 days after the end of the 15-day period.

Â Â Â Â Â  (9)(a) The contracting agency shall pay, upon settlement or judgment in favor of the contractor regarding any dispute as to the compensation due a contractor for work performed under the terms of a public improvement contract, the amount due plus interest at the rate of two times the discount rate, but not to exceed 30 percent, on 90-day commercial paper in effect at the Federal Reserve Bank in the Federal Reserve district that includes Oregon on the date of the settlement or judgment, and accruing from the later of:

Â Â Â Â Â  (A) The due date of any progress payment received under the contract for the period in which such work was performed; or

Â Â Â Â Â  (B) Thirty days after the date on which the claim for the payment under dispute was presented to the contracting agency by the contractor in writing or in accordance with applicable provisions of the contract.

Â Â Â Â Â  (b) Interest shall be added to and not made a part of the settlement or judgment. [2003 c.794 Â§150; 2005 c.103 Â§33]

(Subcontractors)

Â Â Â Â Â  279C.580 ContractorÂs relations with subcontractors. (1) A contractor may not request payment from the contracting agency of any amount withheld or retained in accordance with subsection (5) of this section until such time as the contractor has determined and certified to the contracting agency that the subcontractor has determined and certified to the contracting agency that the subcontractor is entitled to the payment of such amount.

Â Â Â Â Â  (2) A dispute between a contractor and first-tier subcontractor relating to the amount or entitlement of a first-tier subcontractor to a payment or a late payment interest penalty under a clause included in the subcontract under subsection (3) or (4) of this section does not constitute a dispute to which the contracting agency is a party. The contracting agency may not be included as a party in any administrative or judicial proceeding involving such a dispute.

Â Â Â Â Â  (3) Each public improvement contract awarded by a contracting agency shall include a clause that requires the contractor to include in each subcontract for property or services entered into by the contractor and a first-tier subcontractor, including a material supplier, for the purpose of performing a construction contract:

Â Â Â Â Â  (a) A payment clause that obligates the contractor to pay the first-tier subcontractor for satisfactory performance under its subcontract within 10 days out of such amounts as are paid to the contractor by the contracting agency under the contract; and

Â Â Â Â Â  (b) An interest penalty clause that obligates the contractor, if payment is not made within 30 days after receipt of payment from the contracting agency, to pay to the first-tier subcontractor an interest penalty on amounts due in the case of each payment not made in accordance with the payment clause included in the subcontract under paragraph (a) of this subsection. A contractor or first-tier subcontractor may not be obligated to pay an interest penalty if the only reason that the contractor or first-tier subcontractor did not make payment when payment was due is that the contractor or first-tier subcontractor did not receive payment from the contracting agency or contractor when payment was due. The interest penalty shall be:

Â Â Â Â Â  (A) For the period beginning on the day after the required payment date and ending on the date on which payment of the amount due is made; and

Â Â Â Â Â  (B) Computed at the rate specified in ORS 279C.515 (2).

Â Â Â Â Â  (4) The contract awarded by the contracting agency shall require the contractor to include in each of the contractorÂs subcontracts, for the purpose of performance of such contract condition, a provision requiring the first-tier subcontractor to include a payment clause and an interest penalty clause conforming to the standards of subsection (3) of this section in each of the first-tier subcontractorÂs subcontracts and to require each of the first-tier subcontractorÂs subcontractors to include such clauses in their subcontracts with each lower-tier subcontractor or supplier.

Â Â Â Â Â  (5)(a) The clauses required by subsections (3) and (4) of this section are not intended to impair the right of a contractor or a subcontractor at any tier to negotiate, and to include in the subcontract, provisions that:

Â Â Â Â Â  (A) Permit the contractor or a subcontractor to retain, in the event of a good faith dispute, an amount not to exceed 150 percent of the amount in dispute from the amount due a subcontractor under the subcontract without incurring any obligation to pay a late payment interest penalty, in accordance with terms and conditions agreed to by the parties to the subcontract, giving such recognition as the parties consider appropriate to the ability of a subcontractor to furnish a performance bond and a payment bond;

Â Â Â Â Â  (B) Permit the contractor or subcontractor to make a determination that part or all of the subcontractorÂs request for payment may be withheld in accordance with the subcontract agreement; and

Â Â Â Â Â  (C) Permit such withholdings without incurring any obligation to pay a late payment interest penalty if:

Â Â Â Â Â  (i) A notice conforming to the standards of subsection (8) of this section has been previously furnished to the subcontractor; and

Â Â Â Â Â  (ii) A copy of any notice issued by a contractor under sub-subparagraph (i) of this subparagraph has been furnished to the contracting agency.

Â Â Â Â Â  (b) As used in this subsection, Âgood faith disputeÂ means a documented dispute concerning:

Â Â Â Â Â  (A) Unsatisfactory job progress.

Â Â Â Â Â  (B) Defective work not remedied.

Â Â Â Â Â  (C) Third-party claims filed or reasonable evidence that claims will be filed.

Â Â Â Â Â  (D) Failure to make timely payments for labor, equipment and materials.

Â Â Â Â Â  (E) Damage to the prime contractor or subcontractor.

Â Â Â Â Â  (F) Reasonable evidence that the subcontract cannot be completed for the unpaid balance of the subcontract sum.

Â Â Â Â Â  (6) If, after making application to a contracting agency for payment under a contract but before making a payment to a subcontractor for the subcontractorÂs performance covered by such application, a contractor discovers that all or a portion of the payment otherwise due the subcontractor is subject to withholding from the subcontractor in accordance with the subcontract agreement, the contractor shall:

Â Â Â Â Â  (a) Furnish to the subcontractor a notice conforming to the standards of subsection (8) of this section as soon as practicable upon ascertaining the cause giving rise to a withholding, but prior to the due date for subcontractor payment;

Â Â Â Â Â  (b) Furnish to the contracting agency, as soon as practicable, a copy of the notice furnished to the subcontractor under paragraph (a) of this subsection;

Â Â Â Â Â  (c) Reduce the subcontractorÂs progress payment by an amount not to exceed the amount specified in the notice of withholding furnished under paragraph (a) of this subsection;

Â Â Â Â Â  (d) Pay the subcontractor as soon as practicable after the correction of the identified subcontract performance deficiency;

Â Â Â Â Â  (e) Make such payment within:

Â Â Â Â Â  (A) Seven days after correction of the identified subcontract performance deficiency unless the funds therefor must be recovered from the contracting agency because of a reduction under paragraph (f)(A) of this subsection; or

Â Â Â Â Â  (B) Seven days after the contractor recovers such funds from the contracting agency;

Â Â Â Â Â  (f) Notify the contracting agency upon:

Â Â Â Â Â  (A) Reduction of the amount of any subsequent certified application for payment; or

Â Â Â Â Â  (B) Payment to the subcontractor of any withheld amounts of a progress payment, specifying:

Â Â Â Â Â  (i) The amounts of the progress payments withheld under paragraph (a) of this subsection; and

Â Â Â Â Â  (ii) The dates that such withholding began and ended; and

Â Â Â Â Â  (g) Be obligated to pay to the contracting agency an amount equal to interest on the withheld payments computed in the manner provided in ORS 279C.570 from the 11th day after receipt of the withheld amounts from the contracting agency until:

Â Â Â Â Â  (A) The day the identified subcontractor performance deficiency is corrected; or

Â Â Â Â Â  (B) The date that any subsequent payment is reduced under paragraph (f)(A) of this subsection.

Â Â Â Â Â  (7)(a) If a contractor, after making payment to a first-tier subcontractor, receives from a supplier or subcontractor of the first-tier subcontractor a written notice asserting a deficiency in such first-tier subcontractorÂs performance under the contract for which the contractor may be ultimately liable and the contractor determines that all or a portion of future payments otherwise due such first-tier subcontractor is subject to withholding in accordance with the subcontract agreement, the contractor may, without incurring an obligation to pay a late payment interest penalty under subsection (6)(e) of this section:

Â Â Â Â Â  (A) Furnish to the first-tier subcontractor a notice conforming to the standards of subsection (8) of this section as soon as practicable upon making such determination; and

Â Â Â Â Â  (B) Withhold from the first-tier subcontractorÂs next available progress payment or payments an amount not to exceed the amount specified in the notice of withholding furnished under subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As soon as practicable, but not later than 10 days after receipt of satisfactory written notification that the identified subcontract performance deficiency has been corrected, the contractor shall pay the amount withheld under paragraph (a)(B) of this subsection to such first-tier subcontractor, or shall incur an obligation to pay a late payment interest penalty to such first-tier subcontractor computed at the rate specified in ORS 279C.570.

Â Â Â Â Â  (8) A written notice of any withholding shall be issued to a subcontractor, with a copy to the contracting agency of any such notice issued by a contractor, specifying:

Â Â Â Â Â  (a) The amount to be withheld;

Â Â Â Â Â  (b) The specified causes for the withholding under the terms of the subcontract; and

Â Â Â Â Â  (c) The remedial actions to be taken by the subcontractor in order to receive payment of the amounts withheld.

Â Â Â Â Â  (9) Except as provided in subsection (2) of this section, this section does not limit or impair any contractual, administrative or judicial remedies otherwise available to a contractor or a subcontractor in the event of a dispute involving late payment or nonpayment by a contractor or deficient performance or nonperformance by a subcontractor.

Â Â Â Â Â  (10) A contractorÂs obligation to pay a late payment interest penalty to a subcontractor under the clause included in a subcontract under subsection (3) or (4) of this section is not intended to be an obligation of the contracting agency. A contract modification may not be made for the purpose of providing reimbursement of such late payment interest penalty. A cost reimbursement claim may not include any amount for reimbursement of such late payment interest penalty. [2003 c.794 Â§151; 2005 c.103 Â§34]

Â Â Â Â Â  279C.585 Authority to substitute undisclosed first-tier subcontractor; circumstances; rules. A contractor whose bid is accepted may substitute a first-tier subcontractor that was not disclosed under ORS 279C.370 by submitting the name of the new subcontractor and the reason for the substitution in writing to the contracting agency. A contractor may substitute a first-tier subcontractor under this section in the following circumstances:

Â Â Â Â Â  (1) When the subcontractor disclosed under ORS 279C.370 fails or refuses to execute a written contract after having had a reasonable opportunity to do so after the written contract, which must be reasonably based upon the general terms, conditions, plans and specifications for the public improvement project or the terms of the subcontractorÂs written bid, is presented to the subcontractor by the contractor.

Â Â Â Â Â  (2) When the disclosed subcontractor becomes bankrupt or insolvent.

Â Â Â Â Â  (3) When the disclosed subcontractor fails or refuses to perform the subcontract.

Â Â Â Â Â  (4) When the disclosed subcontractor fails or refuses to meet the bond requirements of the contractor that had been identified prior to the bid submittal.

Â Â Â Â Â  (5) When the contractor demonstrates to the contracting agency that the subcontractor was disclosed as the result of an inadvertent clerical error.

Â Â Â Â Â  (6) When the disclosed subcontractor does not hold a license from the Construction Contractors Board and is required to be licensed by the board.

Â Â Â Â Â  (7) When the contractor determines that the work performed by the disclosed subcontractor is substantially unsatisfactory and not in substantial accordance with the plans and specifications or that the subcontractor is substantially delaying or disrupting the progress of the work.

Â Â Â Â Â  (8) When the disclosed subcontractor is ineligible to work on a public improvement contract under applicable statutory provisions.

Â Â Â Â Â  (9) When the substitution is for good cause. The Construction Contractors Board shall define Âgood causeÂ by rule. ÂGood causeÂ includes but is not limited to the financial instability of a subcontractor. The definition of Âgood causeÂ must reflect the least-cost policy for public improvements established in ORS 279C.305.

Â Â Â Â Â  (10) When the substitution is reasonably based on the contract alternates chosen by the contracting agency. [2003 c.794 Â§152]

Â Â Â Â Â  Note: The amendments to 279C.585 by section 45, chapter 836, Oregon Laws 2007, become operative July 1, 2010. See section 70, chapter 836, Oregon Laws 2007. The text that is operative on and after July 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  279C.585. A contractor whose bid is accepted may substitute a first-tier subcontractor that was not disclosed under ORS 279C.370 by submitting the name of the new subcontractor and the reason for the substitution in writing to the contracting agency. A contractor may substitute a first-tier subcontractor under this section in the following circumstances:

Â Â Â Â Â  (1) When the subcontractor disclosed under ORS 279C.370 fails or refuses to execute a written contract after having had a reasonable opportunity to do so after the written contract, which must be reasonably based upon the general terms, conditions, plans and specifications for the public improvement project or the terms of the subcontractorÂs written bid, is presented to the subcontractor by the contractor.

Â Â Â Â Â  (2) When the disclosed subcontractor becomes bankrupt or insolvent.

Â Â Â Â Â  (3) When the disclosed subcontractor fails or refuses to perform the subcontract.

Â Â Â Â Â  (4) When the disclosed subcontractor fails or refuses to meet the bond requirements of the contractor that had been identified prior to the bid submittal.

Â Â Â Â Â  (5) When the contractor demonstrates to the contracting agency that the subcontractor was disclosed as the result of an inadvertent clerical error.

Â Â Â Â Â  (6) When the disclosed subcontractor does not hold a license from, or has a license that is not properly endorsed by, the Construction Contractors Board and is required to be licensed by the board.

Â Â Â Â Â  (7) When the contractor determines that the work performed by the disclosed subcontractor is substantially unsatisfactory and not in substantial accordance with the plans and specifications or that the subcontractor is substantially delaying or disrupting the progress of the work.

Â Â Â Â Â  (8) When the disclosed subcontractor is ineligible to work on a public improvement contract under applicable statutory provisions.

Â Â Â Â Â  (9) When the substitution is for good cause. The Construction Contractors Board shall define Âgood causeÂ by rule. ÂGood causeÂ includes but is not limited to the financial instability of a subcontractor. The definition of Âgood causeÂ must reflect the least-cost policy for public improvements established in ORS 279C.305.

Â Â Â Â Â  (10) When the substitution is reasonably based on the contract alternates chosen by the contracting agency.

Â Â Â Â Â  279C.590 Complaint process for substitutions of subcontractors; civil penalties. (1)(a) A subcontractor disclosed under ORS 279C.370 may file a complaint based on the subcontractor disclosure requirements under ORS 279C.370 with the Construction Contractors Board about a contractor if the contractor has substituted another subcontractor for the complaining subcontractor.

Â Â Â Â Â  (b) If more than one subcontractor files a complaint with the board under paragraph (a) of this subsection relating to a single subcontractor disclosure, the board shall consolidate the complaints into one proceeding. If the board imposes a civil penalty under this section against a contractor, the amount collected by the board shall be divided evenly among all of the complaining subcontractors.

Â Â Â Â Â  (c) Each subcontractor filing a complaint under paragraph (a) of this subsection shall post a deposit of $500 with the board upon filing the complaint.

Â Â Â Â Â  (d) If the board determines that a contractorÂs substitution was not in compliance with ORS 279C.585, the board shall return the full amount of the deposit posted under paragraph (c) of this subsection to the complaining subcontractor.

Â Â Â Â Â  (e) If the board determines that a contractor has not substituted a subcontractor or that the contractorÂs substitution was in compliance with ORS 279C.585, the board shall award the contractor $250 of the deposit and shall retain the other $250, which may be expended by the board.

Â Â Â Â Â  (2) Upon receipt of a complaint under subsection (1) of this section, the board shall investigate the complaint. If the board determines that a contractor has substituted a subcontractor in a manner not in compliance with ORS 279C.585, the board may impose a civil penalty against the contractor under subsections (3) to (5) of this section. Civil penalties under this section shall be imposed in the manner provided under ORS 183.745.

Â Â Â Â Â  (3) If the board imposes a civil penalty under subsection (2) of this section and it is the first time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board shall:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (4) If the board imposes a civil penalty under subsection (2) of this section and it is the second time the board has imposed a civil penalty under subsection (2) of this section against the contractor during a three-year period, the board may:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to six months. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (5) If the board imposes a civil penalty under subsection (2) of this section and the board has imposed a civil penalty under subsection (2) of this section against the contractor three or more times during a three-year period, the board may:

Â Â Â Â Â  (a) Impose a civil penalty on the contractor of up to 10 percent of the amount of the subcontract bid submitted by the complaining subcontractor to the contractor or $15,000, whichever is less. Amounts collected by the board under this paragraph shall be awarded to the complaining subcontractor or subcontractors; and

Â Â Â Â Â  (b) Impose a civil penalty on the contractor of up to $1,000 and shall place the contractor on the list established under ORS 701.227 for up to one year. Amounts collected by the board under this paragraph shall be retained by the board and may be expended by the board.

Â Â Â Â Â  (6) Within 10 working days after receiving a complaint under subsection (1) of this section, the board shall notify, in writing, any contracting agency that is a party to the contract for which the complaint has been filed that the complaint has been filed. [2003 c.794 Â§153]

(Action on Payment Bonds and Public Works Bonds)

Â Â Â Â Â  279C.600 Right of action on payment bond or public works bond of contractor or subcontractor; notice of claim. (1) A person claiming to have supplied labor or materials for the performance of the work provided for in a public contract, including any person having a direct contractual relationship with the contractor furnishing the payment bond or a direct contractual relationship with any subcontractor, or an assignee of such person, or a person claiming moneys due the State Accident Insurance Fund Corporation, the Unemployment Compensation Trust Fund or the Department of Revenue in connection with the performance of the contract, has a right of action on the contractorÂs payment bond as provided for in ORS 279C.380 and 279C.400 only if:

Â Â Â Â Â  (a) The person or the assignee of the person has not been paid in full; and

Â Â Â Â Â  (b) The person gives written notice of claim, as prescribed in ORS 279C.605, to the contractor and the contracting agency.

Â Â Â Â Â  (2) When, upon investigation, the Commissioner of the Bureau of Labor and Industries has received information indicating that one or more workers providing labor on a public works have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the contractorÂs public works bond required under ORS 279C.836 and then, for any amount of a claim not satisfied by the public works bond, on the contractorÂs payment bond, as provided in ORS 279C.380 and 279C.400. When an investigation indicates that a subcontractorÂs workers have not been paid in full at the prevailing rate of wage or overtime wages, the commissioner has a right of action first on the subcontractorÂs public works bond and then, for any amount of a claim not satisfied by the subcontractorÂs public works bond, on the contractorÂs payment bond. The commissionerÂs right of action exists without necessity of an assignment and extends to workers on the project who are not identified when the written notice of claim is given, but for whom the commissioner has received information indicating that the workers have provided labor on the public works and have not been paid in full. The commissioner shall give written notice of the claim, as prescribed in ORS 279C.605, to the contracting agency, the Construction Contractors Board, the contractor and, if applicable, the subcontractor. The commissioner may not make a claim for the same unpaid wages against more than one bond under this section. [2003 c.794 Â§154; 2005 c.360 Â§3]

Â Â Â Â Â  279C.605 Notice of claim. (1) The notice of claim required by ORS 279C.600 must be sent by registered or certified mail or hand delivered no later than 120 days after the day the person last provided labor or furnished materials or 120 days after the worker listed in the notice of claim by the Commissioner of the Bureau of Labor and Industries last provided labor. The notice may be sent or delivered to the contractor or subcontractor at any place the contractor or subcontractor maintains an office or conducts business or at the residence of the contractor or subcontractor.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the claim is for a required contribution to a fund of any employee benefit plan, the notice required by ORS 279C.600 must be sent or delivered within 150 days after the employee last provided labor or materials.

Â Â Â Â Â  (3) The notice must be in writing substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  To (here insert the name of the contractor or subcontractor and the name of the public body):

Â Â Â Â Â  Notice hereby is given that the undersigned (here insert the name of the claimant) has a claim for (here insert a brief description of the labor or materials performed or furnished and the person by whom performed or furnished; if the claim is for other than labor or materials, insert a brief description of the claim) in the sum of (here insert the amount) dollars against the (here insert public works bond or payment bond, as applicable) taken from (here insert the name of the principal and, if known, the surety or sureties upon the public works bond or payment bond) for the work of (here insert a brief description of the work concerning which the public works bond or payment bond was taken). Such material or labor was supplied to (here insert the name of the contractor or subcontractor).

_____________________

Â (here to be signed)

______________________________________________________________________________

Â Â Â Â Â  (4) When notice of claim is given by the commissioner and if the claim includes a worker who is then unidentified, the commissioner shall include in the notice a statement that the claim includes an unidentified worker for whom the commissioner has received information indicating that the worker has not been paid in full at the prevailing rate of wage required by ORS 279C.840 or overtime wages required by ORS 279C.540.

Â Â Â Â Â  (5) The person making the claim or giving the notice shall sign the notice. [2003 c.794 Â§155; 2005 c.360 Â§4]

Â Â Â Â Â  279C.610 Action on contractorÂs public works bond or payment bond; time limitation. (1) The Commissioner of the Bureau of Labor and Industries or a person who has a right of action on the public works bond or the payment bond under ORS 279C.600 and, where required, who has filed and served the notice or notices of claim, as required under ORS 279C.600 and 279C.605, or that personÂs assignee, may institute an action on the contractorÂs public works bond or payment bond in a circuit court of this state or the federal district court of the district.

Â Â Â Â Â  (2) The action shall be on the relation of the commissioner, the claimant, or that personÂs assignee, as the case may be, and shall be in the name of the contracting agency that let the contract or, when applicable, the public agency or agencies for whose benefit the contract was let. It may be prosecuted to final judgment and execution for the use and benefit of the commissioner or the claimant, or that personÂs assignee, as the fact may appear.

Â Â Â Â Â  (3) The action shall be instituted no later than two years after the person last provided labor or materials or two years after the worker listed in the commissionerÂs notice of claim last provided labor. [2003 c.794 Â§156; 2005 c.360 Â§5]

Â Â Â Â Â  279C.615 Preference for labor and material liens. All labor and material liens have preference and are superior to all other liens and claims of any kind or nature created by ORS 279C.500 to 279C.530 and 279C.600 to 279C.625. [2003 c.794 Â§157]

Â Â Â Â Â  279C.620 Rights of person providing medical care to employees of contractor. A person providing medical, surgical or hospital care services or other needed care and attention, incident to sickness or injury, to the employees of a contractor or subcontractor on a public contract is deemed to have performed labor on the public contract for the purposes of ORS 279C.600 to 279C.625. [2003 c.794 Â§158]

Â Â Â Â Â  279C.625 Joint liability when payment bond not executed. If the public improvement contract is one for which a payment bond as provided for in ORS 279C.380 and 279C.400 is required and the contractor fails to pay for labor or materials or to pay claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund or the Department of Revenue and the officers of the public body that authorized the contract fail or neglect to require the person entering into the contract to execute the payment bond:

Â Â Â Â Â  (1) The State of
Oregon
and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract, and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into with the State of
Oregon
.

Â Â Â Â Â  (2) The public body and the officers authorizing the contract shall be jointly liable for the labor and materials used in the performance of any work under the contract and for claims due the Industrial Accident Fund, the Unemployment Compensation Trust Fund and the Department of Revenue, if the contract was entered into on behalf of a public body other than the state. [2003 c.794 Â§159; 2005 c.103 Â§35]

(Termination or Suspension of Contract for Public Interest Reasons)

Â Â Â Â Â  279C.650 ÂLabor disputeÂ defined. As used in ORS 279C.650 to 279C.670, Âlabor disputeÂ has the meaning given that term in ORS 662.010. [2003 c.794 Â§160]

Â Â Â Â Â  279C.655 Extension and compensation when work suspended. If a public contract is not terminated but work under the contract is suspended by an order of a contracting agency for any reason considered to be in the public interest other than a labor dispute or any third-party judicial proceeding relating to the work other than a suit or action filed in regards to a labor dispute, the contractor is entitled to a reasonable extension of the contract time and reasonable compensation for all costs resulting from the suspension plus a reasonable allowance for overhead with respect to such costs. [2003 c.794 Â§161]

Â Â Â Â Â  279C.660 Compensation when contract terminated due to public interest. When a public contract is terminated by mutual agreement, provision shall be made for the payment of compensation to the contractor. In addition to a reasonable amount of compensation for preparatory work and for all costs and expenses arising out of termination, the amount to be paid to the contractor:

Â Â Â Â Â  (1) Shall be determined on the basis of the contract price in the case of any fully completed separate item or portion of the work for which there is a separate or unit contract price; and

Â Â Â Â Â  (2) May, with respect to any other work, be a percent of the contract price equal to the percentage of the work completed. [2003 c.794 Â§162]

Â Â Â Â Â  279C.665 Contractual provisions for compensation when contract terminated due to public interest. A contracting agency may provide in a public improvement contract detailed provisions under which the contractor shall be entitled, as a matter of right, to compensation upon termination of the contract on account of any reason considered to be in the public interest. [2003 c.794 Â§163]

Â Â Â Â Â  279C.670 Application of ORS 279C.650 to 279C.670. ORS 279C.650 to 279C.670 do not apply to suspension of the work or termination of the contract that occurs as a result of the contractorÂs violation of federal, state or local statutes, ordinances, rules or regulations in existence at the time the contract was executed or as a result of violations of the terms of the contract. [2003 c.794 Â§164]

PREVAILING WAGE RATE

Â Â Â Â Â  279C.800 Definitions for ORS 279C.800 to 279C.870. As used in ORS 279C.800 to 279C.870, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFringe benefitsÂ means the amount of:

Â Â Â Â Â  (a) The rate of contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person under a plan, fund or program; and

Â Â Â Â Â  (b) The rate of costs to the contractor or subcontractor that may be reasonably anticipated in providing benefits to workers pursuant to an enforceable commitment to carry out a financially responsible plan or program that is committed in writing to the workers affected, for medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the foregoing, for unemployment benefits, life insurance, disability and sickness insurance or accident insurance, for vacation and holiday pay, for defraying costs of apprenticeship or other similar programs or for other bona fide fringe benefits, but only when the contractor or subcontractor is not required by other federal, state or local law to provide any of these benefits.

Â Â Â Â Â  (2) ÂHousingÂ has the meaning given that term in ORS 456.055.

Â Â Â Â Â  (3) ÂLocalityÂ means the following district in which the public works, or the major portion thereof, is to be performed:

Â Â Â Â Â  (a) District 1, composed of Clatsop,
Columbia
and
Tillamook
Counties
;

Â Â Â Â Â  (b) District 2, composed of Clackamas, Multnomah and Washington Counties;

Â Â Â Â Â  (c) District 3, composed of
Marion
, Polk and
Yamhill
Counties
;

Â Â Â Â Â  (d) District 4, composed of
Benton
,
Lincoln
and
Linn
Counties
;

Â Â Â Â Â  (e) District 5, composed of
Lane
County
;

Â Â Â Â Â  (f) District 6, composed of
Douglas
County
;

Â Â Â Â Â  (g) District 7, composed of Coos and
Curry
Counties
;

Â Â Â Â Â  (h) District 8, composed of
Jackson
and
Josephine
Counties
;

Â Â Â Â Â  (i) District 9, composed of
Hood
River
,
Sherman
and
Wasco
Counties
;

Â Â Â Â Â  (j) District 10, composed of Crook, Deschutes and
Jefferson
Counties
;

Â Â Â Â Â  (k) District 11, composed of Klamath and
Lake
Counties
;

Â Â Â Â Â  (L) District 12, composed of Gilliam, Grant, Morrow, Umatilla and
Wheeler
Counties
;

Â Â Â Â Â  (m) District 13, composed of Baker, Union and
Wallowa
Counties
; and

Â Â Â Â Â  (n) District 14, composed of Harney and
Malheur
Counties
.

Â Â Â Â Â  (4) ÂPrevailing rate of wageÂ means the rate of hourly wage, including all fringe benefits, paid in the locality to the majority of workers employed on projects of similar character in the same trade or occupation, as determined by the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (5) ÂPublic agencyÂ means the State of
Oregon
or any political subdivision thereof or any county, city, district, authority, public corporation or entity and any instrumentality thereof organized and existing under law or charter.

Â Â Â Â Â  (6)(a) ÂPublic worksÂ includes, but is not limited to:

Â Â Â Â Â  (A) Roads, highways, buildings, structures and improvements of all types, the construction, reconstruction, major renovation or painting of which is carried on or contracted for by any public agency to serve the public interest;

Â Â Â Â Â  (B) A project for the construction, reconstruction, major renovation or painting of a privately owned road, highway, building, structure or improvement of any type that uses funds of a private entity and $750,000 or more of funds of a public agency; or

Â Â Â Â Â  (C) A project for the construction of a privately owned road, highway, building, structure or improvement of any type that uses funds of a private entity and in which 25 percent or more of the square footage of the completed project will be occupied or used by a public agency.

Â Â Â Â Â  (b) ÂPublic worksÂ does not include:

Â Â Â Â Â  (A) The reconstruction or renovation of privately owned property that is leased by a public agency; or

Â Â Â Â Â  (B) The renovation of publicly owned real property that is more than 75 years old by a private nonprofit entity if:

Â Â Â Â Â  (i) The real property is leased to the private nonprofit entity for more than 25 years;

Â Â Â Â Â  (ii) Funds of a public agency used in the renovation do not exceed 15 percent of the total cost of the renovation; and

Â Â Â Â Â  (iii) Contracts for the renovation were advertised or, if not advertised, were entered into before July 1, 2003, but the renovation has not been completed on or before July 13, 2007. [2003 c.794 Â§165; 2007 c.764 Â§34]

Â Â Â Â Â  279C.805 Policy. The Legislative Assembly declares that the purposes of the prevailing rate of wage law are:

Â Â Â Â Â  (1) To ensure that contractors compete on the ability to perform work competently and efficiently while maintaining community-established compensation standards.

Â Â Â Â Â  (2) To recognize that local participation in publicly financed construction and family wage income and benefits are essential to the protection of community standards.

Â Â Â Â Â  (3) To encourage training and education of workers to industry skills standards.

Â Â Â Â Â  (4) To encourage employers to use funds allocated for employee fringe benefits for the actual purchase of those benefits. [2003 c.794 Â§166]

Â Â Â Â Â  279C.807 Workforce diversity for public works projects. (1) The Bureau of Labor and Industries shall develop and adopt a plan to increase diversity statewide among workers employed on projects subject to ORS 279C.800 to 279C.870. The bureau shall develop the plan after conducting a statewide public process to solicit proposals to increase diversity and shall adopt the plan after considering proposals submitted to the bureau.

Â Â Â Â Â  (2) The bureau shall report each year to the Legislative Assembly or to the appropriate legislative interim committee concerning progress that results from the plan adopted under this section and may submit recommendations for legislation or other measures that will improve diversity among workers employed on projects subject to ORS 279C.800 to 279C.870. The bureau shall submit the first report no later than January 1, 2009. [2007 c.844 Â§9]

Â Â Â Â Â  Note: 279C.807 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 279C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  279C.808 Rules. In accordance with applicable provisions of ORS chapter 183, the Commissioner of the Bureau of Labor and Industries shall adopt rules necessary to administer ORS 279C.800 to 279C.870. [2007 c.764 Â§45]

Â Â Â Â Â  279C.810 Exemptions; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFunds of a public agencyÂ does not include:

Â Â Â Â Â  (A) Funds provided in the form of a government grant to a nonprofit organization, unless the government grant is issued for the purpose of construction, reconstruction, major renovation or painting;

Â Â Â Â Â  (B) Building and development permit fees paid or waived by the public agency;

Â Â Â Â Â  (C) Tax credits or tax abatements;

Â Â Â Â Â  (D) Land that a public agency sells to a private entity at fair market value;

Â Â Â Â Â  (E) The difference between:

Â Â Â Â Â  (i) The value of land that a public agency sells to a private entity as determined at the time of the sale after taking into account any plan, requirement, covenant, condition, restriction or other limitation, exclusive of zoning or land use regulations, that the public agency imposes on the development or use of the land; and

Â Â Â Â Â  (ii) The fair market value of the land if the land is not subject to the limitations described in subparagraph (i) of this paragraph;

Â Â Â Â Â  (F) Staff resources of the public agency used to manage a project or to provide a principal source of supervision, coordination or oversight of a project;

Â Â Â Â Â  (G) Staff resources of the public agency used to design or inspect one or more components of a project;

Â Â Â Â Â  (H) Moneys derived from the sale of bonds that are loaned by a state agency to a private entity, unless the moneys will be used for a public improvement;

Â Â Â Â Â  (I) Value added to land as a consequence of a public agencyÂs site preparation, demolition of real property or remediation or removal of environmental contamination, except for value added in excess of the expenses the public agency incurred in the site preparation, demolition or remediation or removal when the land is sold for use in a project otherwise subject to ORS 279C.800 to 279C.870; or

Â Â Â Â Â  (J) Bonds, or loans from the proceeds of bonds, issued in accordance with ORS chapter 289 or ORS 441.525 to 441.595, unless the bonds or loans will be used for a public improvement.

Â Â Â Â Â  (b) ÂNonprofit organizationÂ means an organization or group of organizations described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

Â Â Â Â Â  (2) ORS 279C.800 to 279C.870 do not apply to:

Â Â Â Â Â  (a) Projects for which the contract price does not exceed $50,000. In determining the price of a project, a public agency:

Â Â Â Â Â  (A) May not include the value of donated materials or work performed on the project by individuals volunteering to the public agency without pay; and

Â Â Â Â Â  (B) Shall include the value of work performed by every person paid by a contractor or subcontractor in any manner for the personÂs work on the project.

Â Â Â Â Â  (b) Projects for which no funds of a public agency are directly or indirectly used. In accordance with ORS chapter 183, the Commissioner of the Bureau of Labor and Industries shall adopt rules to carry out the provisions of this paragraph.

Â Â Â Â Â  (c) Projects:

Â Â Â Â Â  (A) That are privately owned;

Â Â Â Â Â  (B) That use funds of a private entity;

Â Â Â Â Â  (C) In which less than 25 percent of the square footage of a completed project will be occupied or used by a public agency; and

Â Â Â Â Â  (D) For which less than $750,000 of funds of a public agency are used.

Â Â Â Â Â  (d) Projects for residential construction that are privately owned and that predominantly provide affordable housing. As used in this paragraph:

Â Â Â Â Â  (A) ÂAffordable housingÂ means housing that serves occupants whose incomes are no greater than 60 percent of the area median income or, if the occupants are owners, whose incomes are no greater than 80 percent of the area median income.

Â Â Â Â Â  (B) ÂPredominantlyÂ means 60 percent or more.

Â Â Â Â Â  (C) ÂPrivately ownedÂ includes:

Â Â Â Â Â  (i) Affordable housing provided on real property owned by a public agency if the real property and related structures are leased to a private entity for 50 or more years; and

Â Â Â Â Â  (ii) Affordable housing owned by a partnership, nonprofit corporation or limited liability company in which a housing authority, as defined in ORS 456.005, is a general partner, director or managing member and the housing authority is not a majority owner in the partnership, nonprofit corporation or limited liability company.

Â Â Â Â Â  (D) ÂResidential constructionÂ includes the construction, reconstruction, major renovation or painting of single-family houses or apartment buildings not more than four stories in height and all incidental items, such as site work, parking areas, utilities, streets and sidewalks, pursuant to the United States Department of LaborÂs ÂAll Agency Memorandum No. 130: Application of the Standard of Comparison ÂProjects of a Character SimilarÂ Under Davis-Bacon and Related Acts,Â dated March 17, 1978. However, the commissioner may consider different definitions of residential construction in determining whether a project is a residential construction project for purposes of this paragraph, including definitions that:

Â Â Â Â Â  (i) Exist in local ordinances or codes; or

Â Â Â Â Â  (ii) Differ, in the prevailing practice of a particular trade or occupation, from the United States Department of LaborÂs description of residential construction. [2003 c.794 Â§172; 2005 c.153 Â§1; 2005 c.360 Â§8; 2007 c.764 Â§35]

Â Â Â Â Â  279C.815 Determination of prevailing wage; sources of information; comparison of state and federal prevailing wage; other powers of commissioner. (1) As used in this section, ÂpersonÂ includes any employer, labor organization or any official representative of an employee or employer association.

Â Â Â Â Â  (2)(a) The Commissioner of the Bureau of Labor and Industries shall determine the prevailing rate of wage for workers in each trade or occupation in each locality described in ORS 279C.800 at least once each year by means of an independent wage survey and make this information available at least twice each year. The commissioner may amend the rate at any time.

Â Â Â Â Â  (b) If it appears to the commissioner that the data derived only from the survey described in paragraph (a) of this subsection are insufficient to determine the prevailing rate of wage, the commissioner also shall consider additional information such as collective bargaining agreements, other independent wage surveys and the prevailing rates of wage determined by appropriate federal agencies or agencies of adjoining states. If there is not a majority in the same trade or occupation paid at the same rate, the average rate of hourly wage, including all fringe benefits, paid in the locality to workers in the same trade or occupation shall be the prevailing rate. If the wage paid by any contractor or subcontractor to workers on any public works is based on some period of time other than an hour, the hourly wage shall be mathematically determined by the number of hours worked in that period of time.

Â Â Â Â Â  (c) The commissioner shall compare the prevailing rate of wage determined under paragraph (a) of this subsection with the federal prevailing rate of wage required under the Davis-Bacon Act (40 U.S.C. 3141 et seq.) and determine which rate is higher for workers in each trade or occupation in each locality. The commissioner shall make this information, showing which prevailing rate of wage is higher for workers in each trade or occupation in each locality, available at the same time as the commissioner makes information available under paragraph (a) of this subsection.

Â Â Â Â Â  (3) A person shall make such reports and returns to the Bureau of Labor and Industries as the commissioner may require to determine the prevailing rates of wage. The reports and returns shall be made upon forms furnished by the bureau and within the time prescribed by the commissioner. The person or an authorized representative of the person shall certify to the accuracy of the reports and returns.

Â Â Â Â Â  (4) Notwithstanding ORS 192.410 to 192.505, all reports and returns or other information provided to the commissioner under this section are confidential and not available for inspection by the public.

Â Â Â Â Â  (5) In order to assist the commissioner in making determinations of the prevailing rates of wage, the commissioner may enter into contracts with public or private parties to obtain relevant data and information. Any such contract may include provisions for the manner and extent of the market review of affected trades and occupations and such other requirements regarding timelines of reports, accuracy of data and information and supervision and review as the commissioner may prescribe. [2003 c.794 Â§173; 2005 c.360 Â§9; 2007 c.764 Â§36; 2007 c.844 Â§3]

Â Â Â Â Â  279C.817 Determination of applicability of prevailing wage rate; time limitation; hearing; rules. (1) The Commissioner of the Bureau of Labor and Industries shall, upon the request of a public agency or other interested person, make a determination about whether a project or proposed project is or would be a public works on which payment of the prevailing rate of wage is or would be required under ORS 279C.840.

Â Â Â Â Â  (2) The requester shall provide the commissioner with information necessary to enable the commissioner to make the determination.

Â Â Â Â Â  (3) The commissioner shall make the determination within 60 days after receiving the request or 60 days after the requester has provided the commissioner with the information necessary to enable the commissioner to make the determination, whichever is later. The commissioner may take additional time to make the determination if the commissioner and the requester mutually agree that the commissioner may do so.

Â Â Â Â Â  (4) The commissioner shall afford the requester or a person adversely affected or aggrieved by the commissionerÂs determination a hearing in accordance with ORS 183.413 to 183.470. An order the commissioner issues under ORS 183.413 to 183.470 is subject to judicial review as provided in ORS 183.482.

Â Â Â Â Â  (5) The commissioner shall adopt rules establishing the process for requesting and making the determinations described in this section. [2007 c.764 Â§43]

Â Â Â Â Â  279C.820 Advisory committee to assist commissioner. (1) The Commissioner of the Bureau of Labor and Industries shall appoint an advisory committee to assist the commissioner in the administration of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (2) The advisory committee must include equal representation of members from management and labor in the building and construction industry who perform work on public works contracts and such other interested parties as the commissioner shall appoint. [2003 c.794 Â§179]

Â Â Â Â Â  279C.825 Fees; rules. (1)(a) The Commissioner of the Bureau of Labor and Industries, by rule, shall establish a fee to be paid by the public agency that awards a public works contract subject to ORS 279C.800 to 279C.870. The fee shall be used to pay the costs of:

Â Â Â Â Â  (A) Surveys to determine the prevailing rates of wage;

Â Â Â Â Â  (B) Administering and providing investigations under and enforcement of ORS 279C.800 to 279C.870; and

Â Â Â Â Â  (C) Providing educational programs on public contracting law under the Public Contracting Code.

Â Â Â Â Â  (b) The fee shall be 0.1 percent of the contract price. However, in no event may a fee be charged and collected that is more than $5,000 or less than $100.

Â Â Â Â Â  (2) The commissioner shall pay moneys received under this section into the State Treasury. The moneys shall be credited to the Prevailing Wage Education and Enforcement Account created by ORS 651.185.

Â Â Â Â Â  (3) The public agency shall pay the fee at the time the public agency enters into the public works contract. [2003 c.794 Â§178; 2007 c.844 Â§7]

Â Â Â Â Â  Note: Section 8, chapter 844, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. Notwithstanding the maximum and minimum fee amounts set forth in ORS 279C.825 (1)(b), for public works contracts entered into on or after the effective date of this 2007 Act [January 1, 2008] and before January 1, 2011, the fee charged and collected may not be more than $7,500 or less than $250. [2007 c.844 Â§8]

Â Â Â Â Â  279C.827 Division of public works project; applicability of prevailing wage rate to divided projects. (1)(a) A public agency may not divide a public works project into more than one contract for the purpose of avoiding compliance with ORS 279C.800 to 279C.870.

Â Â Â Â Â  (b) When the Commissioner of the Bureau of Labor and Industries determines that a public agency has divided a public works project into more than one contract for the purpose of avoiding compliance with ORS 279C.800 to 279C.870, the commissioner shall issue an order compelling compliance.

Â Â Â Â Â  (c) In making determinations under this subsection, the commissioner shall consider:

Â Â Â Â Â  (A) The physical separation of the project structures;

Â Â Â Â Â  (B) The timing of the work on project phases or structures;

Â Â Â Â Â  (C) The continuity of project contractors and subcontractors working on project parts or phases;

Â Â Â Â Â  (D) The manner in which the public agency and the contractors administer and implement the project;

Â Â Â Â Â  (E) Whether a single public works project includes several types of improvements or structures; and

Â Â Â Â Â  (F) Whether the combined improvements or structures have an overall purpose or function.

Â Â Â Â Â  (2) If a project is a public works of the type described in ORS 279C.800 (6)(a)(B) or (C), the commissioner shall divide the project, if appropriate, after applying the considerations set forth in subsection (1)(c) of this section to separate the parts of the project that include funds of a public agency or that will be occupied or used by a public agency from the parts of the project that do not include funds of a public agency and that will not be occupied or used by a public agency. If the commissioner divides the project, any part of the project that does not include funds of a public agency and that will not be occupied or used by a public agency is not subject to ORS 279C.800 to 279C.870.

Â Â Â Â Â  (3) If a project includes parts that are owned by a public agency and parts that are owned by a private entity, the commissioner shall divide the project, if appropriate, after applying the considerations set forth in subsections (1)(c) and (2) of this section to separate the parts of the project that are public works from the parts of the project that are not public works. If the commissioner divides the project, parts of the project that are not public works are not subject to ORS 279C.800 to 279C.870. [2007 c.764 Â§44]

Â Â Â Â Â  279C.830 Provisions concerning prevailing rate of wage in specifications, contracts and subcontracts; applicability of prevailing wage; fee; bond. (1)(a) Except as provided in paragraph (d) of this subsection, the specifications for every contract for public works shall contain a provision stating the existing state prevailing rate of wage and, if applicable, the federal prevailing rate of wage required under the Davis-Bacon Act (40 U.S.C. 3141 et seq.) that may be paid to workers in each trade or occupation required for the public works employed in the performance of the contract either by the contractor or subcontractor or other person doing or contracting to do the whole or any part of the work contemplated by the contract. When the prevailing rates of wage are available electronically or are accessible on the Internet, the rates may be incorporated into the specifications by referring to the electronically accessible or Internet-accessible rates and by providing adequate information about how to access the rates.

Â Â Â Â Â  (b) If a public agency is required under paragraph (a) of this subsection to include the state and federal prevailing rates of wage in the specifications, the public agency also shall include in the specifications information showing which prevailing rate of wage is higher for workers in each trade or occupation in each locality, as determined by the Commissioner of the Bureau of Labor and Industries under ORS 279C.815 (2)(c).

Â Â Â Â Â  (c) Every contract and subcontract shall contain a provision that the workers shall be paid not less than the specified minimum hourly rate of wage in accordance with ORS 279C.838 and 279C.840.

Â Â Â Â Â  (d) A public works project described in ORS 279C.800 (6)(a)(B) or (C) is subject to the existing state prevailing rate of wage or, if applicable, the federal prevailing rate of wage required under the Davis-Bacon Act that is in effect at the time a public agency enters into an agreement with a private entity for the project. After that time, the specifications for any contract for the public works shall include the applicable prevailing rate of wage.

Â Â Â Â Â  (2) The specifications for every contract for public works between a public agency and a contractor shall contain a provision stating that a fee is required to be paid to the Commissioner of the Bureau of Labor and Industries as provided in ORS 279C.825 (1). The contract shall contain a provision that the fee shall be paid to the commissioner under the administrative rule of the commissioner.

Â Â Â Â Â  (3) The specifications for every contract for public works shall contain a provision stating that the contractor and every subcontractor must have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9). Every contract awarded by a contracting agency shall contain a provision requiring the contractor:

Â Â Â Â Â  (a) To have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9).

Â Â Â Â Â  (b) To include in every subcontract a provision requiring the subcontractor to have a public works bond filed with the Construction Contractors Board before starting work on the project, unless exempt under ORS 279C.836 (4), (7), (8) or (9). [2003 c.794 Â§168; 2005 c.360 Â§10; 2007 c.415 Â§2; 2007 c.764 Â§37; 2007 c.844 Â§4]

Â Â Â Â Â  279C.835 Notifying commissioner of public works contract. Public agencies shall notify the Commissioner of the Bureau of Labor and Industries in writing, on a form prescribed by the commissioner, whenever a contract subject to the provisions of ORS 279C.800 to 279C.870 has been awarded. The notification shall be made within 30 days of the date that the contract is awarded. The notification shall include a copy of the disclosure of first-tier subcontractors that was submitted under ORS 279C.370. [2003 c.794 Â§175]

Â Â Â Â Â  279C.836 Public works bond; rules. (1) Except as provided in subsection (4), (7), (8) or (9) of this section, before starting work on a contract or subcontract for a public works project, a contractor or subcontractor shall file with the Construction Contractors Board a public works bond with a corporate surety authorized to do business in this state in the amount of $30,000. The bond must provide that the contractor or subcontractor will pay claims ordered by the Bureau of Labor and Industries to workers performing labor upon public works projects. The bond must be a continuing obligation, and the suretyÂs liability for the aggregate of claims that may be payable from the bond may not exceed the penal sum of the bond. The bond must remain in effect continuously until depleted by claims paid under this section, unless the surety sooner cancels the bond. The surety may cancel the bond by giving 30 daysÂ written notice to the contractor or subcontractor, to the board and to the Bureau of Labor and Industries. When the bond is canceled, the surety is relieved of further liability for work performed on contracts entered into after the cancellation. The cancellation does not limit the suretyÂs liability for work performed on contracts entered into before the cancellation.

Â Â Â Â Â  (2) Before permitting a subcontractor to start work on a public works project, the contractor shall verify that the subcontractor has filed a public works bond as required under this section, has elected not to file a public works bond under subsection (7) or (8) of this section or is exempt under subsection (4) or (9) of this section.

Â Â Â Â Â  (3) A contractor or subcontractor is not required under this section to file a separate public works bond for each public works project for which the contractor or subcontractor has a contract.

Â Â Â Â Â  (4) A person that is not required under ORS 279C.800 to 279C.870 to pay prevailing rates of wage on a public works project is not required to file a public works bond under this section.

Â Â Â Â Â  (5) A public works bond required by this section is in addition to any other bond the contractor or subcontractor is required to obtain.

Â Â Â Â Â  (6) The board may, by rule, require a contractor or subcontractor to obtain a new public works bond if a surety pays a claim out of an existing public works bond. The new bond must be in the amount of $30,000. The board may allow a contractor or subcontractor to obtain, instead of a new bond, a certification that the surety remains liable for the full penal sum of the existing bond, notwithstanding payment by the surety on the claim.

Â Â Â Â Â  (7)(a) A disadvantaged, minority, women or emerging small business enterprise certified under ORS 200.055 may, for up to four years after certification, elect not to file a public works bond as required under subsection (1) this section. If a business enterprise elects not to file a public works bond, the business enterprise shall give the board written verification of the certification and written notice that the business enterprise elects not to file the bond.

Â Â Â Â Â  (b) A business enterprise that elects not to file a public works bond under this subsection shall notify the public agency for whose benefit the contract was awarded or, if the business enterprise is a subcontractor, the contractor of the election before starting work on a public works project. When a business enterprise elects not to file a public works bond under this subsection, a claim for unpaid wages may be made against the payment bond of the business enterprise or, if the business enterprise is a subcontractor, the payment bond of the contractor.

Â Â Â Â Â  (c) An election not to file a public works bond expires four years after the date the business enterprise is certified. After an election has expired and before starting or continuing work on a contract or subcontract for a public works project, the business enterprise shall file a public works bond with the board as required under subsection (1) of this section.

Â Â Â Â Â  (8) A contractor or subcontractor may elect not to file a public works bond as required under subsection (1) of this section for any public works project for which the contract price does not exceed $100,000.

Â Â Â Â Â  (9) In cases of emergency, or when the interest or property of the public agency for whose benefit the contract was awarded probably would suffer material injury by delay or other cause, the requirement for filing a public works bond may be excused, if a declaration of the emergency is made in accordance with rules adopted under ORS 279A.065.

Â Â Â Â Â  (10) The board shall make available on a searchable public website information concerning public works bonds filed with the board, claims made on those bonds, elections made by certified business enterprises not to file those bonds and the expiration date of each election. The board may adopt rules necessary to perform the duties required of the board by this section.

Â Â Â Â Â  (11) The Commissioner of the Bureau of Labor and Industries, with approval of the board, shall adopt rules that establish language for public works bonds. [2005 c.360 Â§2; 2007 c.415 Â§1; 2007 c.764 Â§38]

Â Â Â Â Â  279C.838 Applicability of state and federal rates of wage; determination of site of project; determination of applicability of wage to transportation workers; waiver. When a public works project is subject to the
Davis
-Bacon Act (40 U.S.C. 3141 et seq.):

Â Â Â Â Â  (1) If the state prevailing rate of wage is higher than the federal prevailing rate of wage, the contractor and every subcontractor on the project shall pay at least the state prevailing rate of wage as determined under ORS 279C.815;

Â Â Â Â Â  (2) The Commissioner of the Bureau of Labor and Industries shall determine the site of the project in a manner consistent with the term Âsite of the workÂ as that term is used in federal law and in regulations adopted or guidelines issued in accordance with the Davis-Bacon Act;

Â Â Â Â Â  (3) The commissioner shall determine in a manner that is consistent with federal law and regulations adopted or guidelines issued in accordance with the Davis-Bacon Act whether workers transporting materials and supplies to and from the site of the project are subject to the Davis-Bacon Act and are entitled to be paid the prevailing rate of wage;

Â Â Â Â Â  (4) Except as provided in subsection (1) of this section, the commissioner, in consultation with the advisory committee appointed under ORS 279C.820, may administer and enforce ORS 279C.800 to 279C.870 in a manner that is consistent with federal law and regulations adopted or guidelines issued in accordance with the Davis-Bacon Act. The commissioner may provide a waiver from a requirement set forth in ORS 279C.800 to 279C.870 if necessary to achieve consistency with the Davis-Bacon Act and to further the purposes of ORS 279C.805; and

Â Â Â Â Â  (5) ORS 279C.800 to 279C.870 do not apply to workers enrolled in skill training programs that are certified by the United States Secretary of Transportation under the Federal-Aid Highway Act (23 U.S.C. 113(c)). [2005 c.360 Â§7; 2007 c.844 Â§5]

Â Â Â Â Â  279C.840 Payment of prevailing rate of wage; posting of rates and fringe benefit plan provisions. (1) The hourly rate of wage to be paid by any contractor or subcontractor to workers upon all public works shall be not less than the prevailing rate of wage for an hourÂs work in the same trade or occupation in the locality where the labor is performed. The obligation of a contractor or subcontractor to pay the prevailing rate of wage may be discharged by making the payments in cash, by the making of contributions of a type referred to in ORS 279C.800 (1)(a), or by the assumption of an enforceable commitment to bear the costs of a plan or program of a type referred to in ORS 279C.800 (1)(b), or any combination thereof, where the aggregate of any such payments, contributions and costs is not less than the prevailing rate of wage.

Â Â Â Â Â  (2) After a contract for public works is executed with any contractor or work is commenced upon any public works, the amount of the prevailing rate of wage is not subject to attack in any legal proceeding by any contractor or subcontractor in connection with that contract.

Â Â Â Â Â  (3) It is not a defense in any legal proceeding that the prevailing rate of wage is less than the amount required to be in the specifications of a contract for public works, or that there was an agreement between the employee and the employer to work at less than the wage rates required to be paid under this section.

Â Â Â Â Â  (4) Every contractor or subcontractor engaged on a project for which there is a contract for a public works shall keep the prevailing rates of wage for that project posted in a conspicuous and accessible place in or about the project. The Commissioner of the Bureau of Labor and Industries shall furnish without charge copies of the prevailing rates of wage to contractors and subcontractors.

Â Â Â Â Â  (5) Every contractor or subcontractor engaged on a project for which there is a contract for a public works to which the prevailing wage requirements apply that also provides or contributes to a health and welfare plan or a pension plan, or both, for the contractor or subcontractorÂs employees on the project shall post a notice describing the plan in a conspicuous and accessible place in or about the project. The notice preferably shall be posted in the same place as the notice required under subsection (4) of this section. In addition to the description of the plan, the notice shall contain information on how and where to make claims and where to obtain further information.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (c) of this subsection, no person other than the contractor or subcontractor may pay or contribute any portion of the prevailing rate of wage paid by the contractor or subcontractor to workers employed in the performance of a public works contract.

Â Â Â Â Â  (b) For the purpose of this subsection, the prevailing rate of wage is the prevailing rate of wage specified in the contract.

Â Â Â Â Â  (c) This subsection is not intended to prohibit payments to a worker who is enrolled in any government-subsidized training or retraining program.

Â Â Â Â Â  (7) A person may not take any action that circumvents the payment of the prevailing rate of wage to workers employed on a public works contract, including, but not limited to, reducing an employeeÂs regular rate of pay on any project not subject to ORS 279C.800 to 279C.870 in a manner that has the effect of offsetting the prevailing rate of wage on a public works project. [2003 c.794 Â§167]

Â Â Â Â Â  279C.845 Certified statements regarding payment of prevailing rates of wage; retainage. (1) The contractor or the contractorÂs surety and every subcontractor or the subcontractorÂs surety shall file certified statements with the public agency in writing, on a form prescribed by the Commissioner of the Bureau of Labor and Industries, certifying:

Â Â Â Â Â  (a) The hourly rate of wage paid each worker whom the contractor or the subcontractor has employed upon the public works; and

Â Â Â Â Â  (b) That no worker employed upon the public works has been paid less than the prevailing rate of wage or less than the minimum hourly rate of wage specified in the contract.

Â Â Â Â Â  (2) The certified statement shall be verified by the oath of the contractor or the contractorÂs surety or subcontractor or the subcontractorÂs surety that the contractor or subcontractor has read the certified statement and knows the contents thereof and that the same is true to the contractor or subcontractorÂs knowledge.

Â Â Â Â Â  (3) The certified statements shall set out accurately and completely the payroll records for the prior week, including the name and address of each worker, the workerÂs correct classification, rate of pay, daily and weekly number of hours worked, deductions made and actual wages paid.

Â Â Â Â Â  (4) The contractor or subcontractor shall deliver or mail each certified statement required by subsection (1) of this section to the public agency. Certified statements for each week during which the contractor or subcontractor employs a worker upon the public works shall be submitted once a month, by the fifth business day of the following month. Information submitted on certified statements may be used only to ensure compliance with the provisions of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (5) Each contractor or subcontractor shall preserve the certified statements for a period of three years from the date of completion of the contract.

Â Â Â Â Â  (6) Certified statements received by a public agency are public records subject to the provisions of ORS 192.410 to 192.505.

Â Â Â Â Â  (7) Notwithstanding ORS 279C.555 or 279C.570 (7), if a contractor is required to file certified statements under this section, the public agency shall retain 25 percent of any amount earned by the contractor on the public works until the contractor has filed with the public agency certified statements as required by this section. The public agency shall pay the contractor the amount retained under this subsection within 14 days after the contractor files the certified statements as required by this section, regardless of whether a subcontractor has failed to file certified statements as required by this section. The public agency is not required to verify the truth of the contents of certified statements filed by the contractor under this section.

Â Â Â Â Â  (8) Notwithstanding ORS 279C.555, the contractor shall retain 25 percent of any amount earned by a first-tier subcontractor on a public works until the subcontractor has filed with the public agency certified statements as required by this section. The contractor shall verify that the first-tier subcontractor has filed the certified statements before the contractor may pay the subcontractor any amount retained under this subsection. The contractor shall pay the first-tier subcontractor the amount retained under this subsection within 14 days after the subcontractor files the certified statements as required by this section. Neither the public agency nor the contractor is required to verify the truth of the contents of certified statements filed by a first-tier subcontractor under this section. [2003 c.794 Â§169; 2005 c.360 Â§11]

Â Â Â Â Â  279C.850 Inspection to determine whether prevailing rate of wage being paid; civil action for failure to pay prevailing rate of wage or overtime. (1) At any reasonable time the Commissioner of the Bureau of Labor and Industries may enter the office or business establishment of any contractor or subcontractor performing public works and gather facts and information necessary to determine whether the prevailing rate of wage is actually being paid by such contractor or subcontractor to workers upon public works.

Â Â Â Â Â  (2) Upon request by the commissioner, every contractor or subcontractor performing work on public works shall make available to the commissioner for inspection during normal business hours any payroll or other records in the possession or under the control of the contractor or subcontractor that are deemed necessary by the commissioner to determine whether the prevailing rate of wage is actually being paid by such contractor or subcontractor to workers upon public works. The commissionerÂs request must be made a reasonable time in advance of the inspection.

Â Â Â Â Â  (3) Notwithstanding ORS 192.410 to 192.505, any record obtained or made by the commissioner under this section is not open to inspection by the public.

Â Â Â Â Â  (4) The commissioner may, without necessity of an assignment, initiate legal proceedings against employers to enjoin future failures to pay required prevailing rates of wage or overtime pay and to require the payment of prevailing rates of wage or overtime pay due employees. The commissioner is entitled to recover, in addition to other costs, such sum as the court or judge may determine reasonable as attorney fees. If the commissioner does not prevail in the action, the commissioner shall pay all costs and disbursements from the Bureau of Labor and Industries Account. [2003 c.794 Â§170]

Â Â Â Â Â  279C.855 Liability for violations. (1) Any contractor or subcontractor or contractorÂs or subcontractorÂs surety that violates the provisions of ORS 279C.840 is liable to the workers affected in the amount of their unpaid minimum wages, including all fringe benefits, and in an additional amount equal to the unpaid wages as liquidated damages.

Â Â Â Â Â  (2) Actions to enforce liability to workers under subsection (1) of this section may be brought as actions on contractorsÂ bonds as provided for in ORS 279C.610.

Â Â Â Â Â  (3) If a public agency fails to include a provision that the contractor and any subcontractor shall comply with ORS 279C.840 in the advertisement for bids, the request for bids, the contract specifications, the accepted bid or elsewhere in the contract documents, the liability of the public agency for unpaid minimum wages, as described in subsection (1) of this section, is joint and several with any contractor or subcontractor that had notice of the requirement to comply with ORS 279C.840.

Â Â Â Â Â  (4) When a public works project is subject to the Davis-Bacon Act (40 U.S.C. 3141 et seq.) and a public agency fails to include the state and federal prevailing rates of wage in the specifications for the contract for public works as required under ORS 279C.830 (1)(a), or fails to include in the specifications information showing which prevailing rate of wage is higher for workers in each trade or occupation in each locality as required under ORS 279C.830 (1)(b), the public agency is liable to each affected worker for:

Â Â Â Â Â  (a) The workerÂs unpaid minimum wages, including fringe benefits, in an amount that equals, for each hour worked, the difference between the applicable higher rate of wage and the lower rate of wage; and

Â Â Â Â Â  (b) An additional amount, equal to the amount of unpaid minimum wages due under paragraph (a) of this subsection, as liquidated damages.

Â Â Â Â Â  (5) The Commissioner of the Bureau of Labor and Industries may enforce the provisions of subsections (3) and (4) of this section by a civil action under ORS 279C.850 (4), by a civil action on an assigned wage claim under ORS 652.330, or by an administrative proceeding on an assigned wage claim under ORS 652.332. [2003 c.794 Â§171; 2007 c.844 Â§6]

Â Â Â Â Â  279C.860 Ineligibility for public works contracts for failure to pay or post notice of prevailing rates of wage; certified payroll reports to commissioner. (1) When the Commissioner of the Bureau of Labor and Industries, in accordance with the provisions of ORS chapter 183, determines that a contractor or subcontractor has intentionally failed or refused to pay the prevailing rate of wage to workers employed upon public works, a subcontractor has failed to pay to its employees amounts required by ORS 279C.840 and the contractor has paid those amounts on the subcontractorÂs behalf, or a contractor or subcontractor has intentionally failed or refused to post the prevailing rates of wage as required by ORS 279C.840 (4), the contractor, subcontractor or any firm, corporation, partnership or association in which the contractor or subcontractor has a financial interest shall be ineligible, for a period not to exceed three years from the date of publication of the name of the contractor or subcontractor on the ineligible list as provided in this section, to receive any contract or subcontract for public works. The commissioner shall maintain a written list of the names of those contractors and subcontractors determined to be ineligible under this section and the period of time for which they are ineligible. A copy of the list shall be published, furnished upon request and made available to contracting agencies.

Â Â Â Â Â  (2) When the contractor or subcontractor is a corporation, the provisions of subsection (1) of this section apply to any corporate officer or corporate agent who is responsible for the failure or refusal to pay or post the prevailing rate of wage or the failure to pay to a subcontractorÂs employees amounts required by ORS 279C.840 that are paid by the contractor on the subcontractorÂs behalf.

Â Â Â Â Â  (3) For good cause shown, the commissioner may direct the removal of the name of a contractor or subcontractor from the ineligible list.

Â Â Â Â Â  (4) To assist the commissioner in determining whether the contractor or subcontractor is paying the prevailing rate of wage, when a prevailing rate of wage claim is filed, or evidence indicating a violation has occurred, a contractor or subcontractor required to pay the prevailing rate of wage to workers employed upon public works under ORS 279C.800 to 279C.870 shall send a certified copy of the payroll for those workers when the commissioner requests the certified copy. [2003 c.794 Â§174]

Â Â Â Â Â  279C.865 Civil penalties. (1) In addition to any other penalty provided by law, the Commissioner of the Bureau of Labor and Industries may assess a civil penalty not to exceed $5,000 for each violation of any provision of ORS 279C.800 to 279C.870 or any rule of the commissioner adopted thereunder.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (3) All moneys collected as penalties under this section shall be first applied toward reimbursement of costs incurred in determining violations, conducting hearings and assessing and collecting the penalties. The remainder, if any, of moneys collected as penalties under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [2003 c.794 Â§177]

Â Â Â Â Â  279C.870 Civil action to enforce payment of prevailing rates of wage. (1) The Commissioner of the Bureau of Labor and Industries or any other person may bring a civil action in any court of competent jurisdiction to require a public agency under a public contract with a contractor to withhold twice the wages in dispute if it is shown that the contractor or subcontractor on the contract has intentionally failed or refused to pay the prevailing rate of wage to workers employed on that contract and to require the contractor to pay the prevailing rate of wage and any deficiencies that can be shown to exist because of improper wage payments already made. In addition to other relief, the court may also enjoin the contractor or subcontractor from committing future violations. The contractor or subcontractor involved shall be named as a party in all civil actions brought under this section. In addition to other costs, the court may award the prevailing party reasonable attorney fees at the trial and on appeal. However, attorney fees may not be awarded against the commissioner under this section.

Â Â Â Â Â  (2) The court shall require any party, other than the commissioner, that brings a civil action under this section to post a bond sufficient to cover the estimated attorney fees and costs to the public agency and to the contractor or subcontractor of any temporary restraining order, preliminary injunction or permanent injunction awarded in the action, in the event that the party bringing the action does not ultimately prevail.

Â Â Â Â Â  (3) In addition to any other relief, the court in a civil action brought under this section may enjoin the public agency from contracting with the contractor or subcontractor if the court finds that the commissioner would be entitled to place the contractor or subcontractor on the ineligible list established under ORS 279C.860 (1). If the court issues such an injunction, the commissioner shall place the contractor or subcontractor on the list for a period of three years, subject to the provision of ORS 279C.860 (2). [2003 c.794 Â§176; 2007 c.764 Â§39]

_______________



Chapter 280

Chapter 280 Â Financing of Local Public Projects and Improvements;

City and County Economic Development

2007 EDITION

PUBLIC PROJECTS; CITY AND
COUNTY
DEVELOPMENT

PUBLIC FACILITIES, CONTRACTING & INSURANCE

TAXATION FOR LOCAL PUBLIC IMPROVEMENTS

280.040Â Â Â Â  Definitions for ORS 280.040 to 280.145; use of certain tax revenues

280.050Â Â Â Â  Providing funds for financing cost of services, projects, property and equipment

280.055Â Â Â Â  Obtaining and advancing of funds to county service districts

280.057Â Â Â Â  Local option taxes for community colleges; maximum amount

280.060Â Â Â Â  Levy of local option taxes outside constitutional limitation; duration of levy; approval of levy as approval of bonds

280.064Â Â Â Â  Period for use of revenues raised by local option tax

280.070Â Â Â Â  Manner of holding elections for local option tax or permanent rate limit; additional statement in ballot title

280.075Â Â Â Â  Ballot statements for local option tax measures

280.080Â Â Â Â  Contents of order, resolution or ordinance calling election

280.090Â Â Â Â  Submission of several proposals to impose local option taxes

280.145Â Â Â Â  Serial levy under former law

280.150Â Â Â Â  Appropriating money and issuing bonds to construct, operate and maintain joint facilities

CITY AND COUNTY ECONOMIC DEVELOPMENT PROJECTS

(Cities)

280.410Â Â Â Â  Definitions for ORS 280.410 to 280.485

280.415Â Â Â Â  Legislative findings

280.420Â Â Â Â  Eligibility of projects for financing; standards; ordinance for applications

280.422Â Â Â Â  Exception to eligibility standards

280.424Â Â Â Â  Bond-financed single room occupancy rental housing to conform with federal law

280.425Â Â Â Â  City powers concerning property

280.430Â Â Â Â  Contractual powers of city; requirements for project loans and leases

280.431Â Â Â Â  Required condition of purchase for low income single room housing project

280.432Â Â Â Â  Limitations on housing loans from bond proceeds; discrimination; relocation; conversion

280.435Â Â Â Â  Limitation on city power

280.440Â Â Â Â  Authority to issue revenue bonds

280.445Â Â Â Â  Factors considered in determining whether to issue bonds

280.450Â Â Â Â  Issuance of bonds

280.455Â Â Â Â  Administrative expenses

280.460Â Â Â Â  Refunding bonds

280.465Â Â Â Â  Validity of bonds

280.470Â Â Â Â  Covenants in bonds

280.475Â Â Â Â  Limitations of bonds; recitals

280.480Â Â Â Â  Powers and rights of bondholders

280.482Â Â Â Â  Report required; content

280.485Â Â Â Â  Effect of ORS 280.410 to 280.485 on powers of city

(Counties)

280.500Â Â Â Â  County economic development plan; criteria

280.505Â Â Â Â  Coordination of plan with other local governments and plans

280.508Â Â Â Â  County public purpose revolving loan fund

(Lottery Financed Projects)

280.518Â Â Â Â  Display of information that program is financed by State Lottery

Â Â Â Â Â  280.010 [Repealed by 1983 c.260 Â§13]

Â Â Â Â Â  280.020 [Repealed by 1983 c.260 Â§13]

Â Â Â Â Â  280.030 [Repealed by 1983 c.260 Â§13]

TAXATION FOR LOCAL PUBLIC IMPROVEMENTS

Â Â Â Â Â  280.040 Definitions for ORS 280.040 to 280.145; use of certain tax revenues. (1) As used in ORS 280.040 to 280.145:

Â Â Â Â Â  (a) ÂLocal option taxÂ means a tax described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) ÂSubdivisionÂ includes only such counties, municipal corporations, quasi-municipal corporations and civil or political corporations or subdivisions as are empowered by law to levy ad valorem property taxes, except that ÂsubdivisionÂ does not include an education service district.

Â Â Â Â Â  (2) All ad valorem tax revenues that are received by any subdivision as a result of a levy under ORS 280.040 to 280.090 and that are derived from an ad valorem tax levied for purposes other than general operations shall be:

Â Â Â Â Â  (a) Kept by the treasurer or other financial officer in a fund that is separate and distinct from other funds of the subdivision.

Â Â Â Â Â  (b) Expended only for the purpose for which the taxes were imposed. [Amended by 1997 c.541 Â§302; 1999 c.632 Â§21; 1999 c.1094 Â§1]

Â Â Â Â Â  280.050 Providing funds for financing cost of services, projects, property and equipment. Funds may be obtained as prescribed in ORS 280.040 to 280.145 for the purpose of financing the cost of any service, project, property or equipment which a subdivision has lawful power to perform, construct or acquire, and of repairs and improvements thereto and of maintenance and replacement thereof. [Amended by 1967 c.203 Â§4]

Â Â Â Â Â  280.055 Obtaining and advancing of funds to county service districts. Funds may be obtained by a county as prescribed by ORS 280.040 to 280.145 for the purpose of advancing funds to a district established under ORS 451.410 to 451.610 to finance the cost of any service facility which the district is authorized to construct, maintain and operate. [1969 c.646 Â§17]

Â Â Â Â Â  280.057 Local option taxes for community colleges; maximum amount. A local option tax levied by a community college district or community college service district may not exceed the amount of reduction in ad valorem property taxes caused under ORS 310.200 to 310.242. [1997 c.541 Â§308b]

Â Â Â Â Â  Note: 280.057 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.060 Levy of local option taxes outside constitutional limitation; duration of levy; approval of levy as approval of bonds. (1) Upon approval of a majority of the electors of a subdivision in a manner that qualifies under section 11 (8), Article XI of the Oregon Constitution, a subdivision may levy local option taxes outside the limitation imposed by section 11 (3), Article XI, Oregon Constitution, over the period of time that is authorized by the electors. The amount levied each year shall be:

Â Â Â Â Â  (a) Uniform, or substantially so, throughout the period during which the taxes are levied; or

Â Â Â Â Â  (b) Computed annually at the same dollar rate per thousand dollars assessed value in the subdivision, such rate to be declared in and made a part of the ballot measure to be submitted to the electorate.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a subdivision may certify for extension on the assessment and tax roll under ORS 310.060 a lesser amount of local option tax or a lesser rate of local option tax if the subdivision decides to collect less than the entire local option tax authorized by electors. The subdivision shall certify the lesser amount or rate in the written notice required to be made under ORS 310.060.

Â Â Â Â Â  (3)(a) The period of time authorized by the electors shall not exceed five years or, if the local option tax is for capital projects, the lesser of:

Â Â Â Â Â  (A) The expected useful life of the capital projects to be financed by the tax; or

Â Â Â Â Â  (B) Ten years.

Â Â Â Â Â  (b) A local option tax for capital projects does not exceed the expected useful life of the capital projects financed by the tax if the estimated weighted average life of the tax does not exceed the estimated dollar weighted average of the capital assets comprising the capital projects that are to be financed by the tax. The estimated dollar weighted average life of capital projects shall be calculated under rules of the Department of Revenue that ensure that a local option tax for capital projects is levied for no more than 10 years and no more than the useful life of the component of the capital projects financed by the tax that has the longest useful life.

Â Â Â Â Â  (4)(a) All local option taxes authorized by ORS 280.040 to 280.145 that are for capital projects and that have a term of more than five years shall be submitted to electors separately from local option taxes with a term of five years or less.

Â Â Â Â Â  (b) For purposes of this subsection, Âcapital projectÂ means the acquisition of land upon which to construct an improvement, the acquisition of a building, the acquisition or construction of improvements, the acquisition of an addition to a building which increases the square footage of the building, the construction of a building, the construction of an addition to an existing building which increases the square footage of the building or the acquisition of and installation of machinery and equipment which will become an integral part of a building or an addition to a building, the purchase of furnishings, equipment or other tangible property with an expected useful life of more than one year or a combination of those items.

Â Â Â Â Â  (5) If a ballot measure authorizing a local option tax states that the taxing district may issue bonds that are payable from that tax, voter approval of the tax shall constitute voter approval of the bonds, except that the approval shall not entitle the taxing district to collect a greater amount of tax than the taxing district would have been entitled to collect if the ballot measure only authorized local option taxes and did not authorize bonds. If the local option tax is approved by voters in a manner that qualifies under section 11 (8), Article XI of the Oregon Constitution, then the taxing body may issue the bonds in a principal amount that, together with the estimated interest to be paid on the bonds while the bonds are outstanding, does not exceed the revenues estimated to be received from the local option tax levy. A taxing district may pledge the revenues received from the local option tax and the taxing districtÂs full faith and credit to pay bonds authorized under this subsection. [Amended by 1953 c.134 Â§2; 1977 c.730 Â§1; 1979 c.241 Â§24; 1981 c.804 Â§79; 1989 c.658 Â§1; 1997 c.541 Â§303; 1999 c.21 Â§6; 1999 c.559 Â§4; 1999 c.1094 Â§2]

Â Â Â Â Â  280.064 Period for use of revenues raised by local option tax. Subject to ORS 294.305 to 294.565 and the applicable provisions of a charter, ordinance or resolution of a subdivision, a subdivision may use revenues raised by a local option tax beyond the period of years during which the subdivision is authorized to levy the local option tax if the revenue is used for the purpose authorized by the electors. [2003 c.195 Â§6]

Â Â Â Â Â  Note: 280.064 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.070 Manner of holding elections for local option tax or permanent rate limit; additional statement in ballot title. (1) An election within a county for the purpose of approving a tax levy or tax rate under ORS 280.060 shall be called by the county court or board of county commissioners and shall be held on a date specified in ORS 203.085.

Â Â Â Â Â  (2) An election within a city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the city and held on a date specified in ORS 221.230.

Â Â Â Â Â  (3) An election within a political subdivision other than a county or city for the purpose of approving a tax levy or tax rate under ORS 280.060 or under section 11 (3)(c), Article XI of the Oregon Constitution, shall be called by the governing body of the subdivision and held on a date specified in ORS 255.345.

Â Â Â Â Â  (4)(a) The ballot title for a measure authorizing the imposition of local option taxes shall contain the following additional statement:

______________________________________________________________________________

Â Â Â Â Â  This measure may cause property taxes to increase more than three percent.

______________________________________________________________________________

Â Â Â Â Â  (b) The statement required by this subsection may not be considered for purposes of the word count limitations under ORS 250.035.

Â Â Â Â Â  (c) The statement required by this subsection shall be placed after the question on the ballot title.

Â Â Â Â Â  (5) As part of the question, the ballot title for a measure authorizing the imposition of local option taxes shall state:

Â Â Â Â Â  (a) The length in years of the period during which the proposed local option tax will be imposed.

Â Â Â Â Â  (b) The first fiscal year in which the proposed local option tax will be imposed.

Â Â Â Â Â  (6) As part of the question, the ballot title for a measure authorizing the establishment of a permanent rate limitation shall contain the following information:

Â Â Â Â Â  (a) The tax rate per $1,000 of assessed value of the proposed permanent rate limitation.

Â Â Â Â Â  (b) The first fiscal year in which the proposed permanent rate limitation will be imposed.

Â Â Â Â Â  (7) The ballot title for a measure authorizing the imposition of local option taxes or a permanent rate limitation shall be in compliance with ORS 250.036. [Amended by 1983 c.350 Â§133; 1997 c.541 Â§304; 1999 c.632 Â§22; 2007 c.71 Â§82]

Â Â Â Â Â  280.075 Ballot statements for local option tax measures. (1) Notwithstanding any other law and when not inconsistent with or otherwise provided for in the Oregon Constitution, whenever a proposed local option tax is submitted to a vote of the people by any subdivision, the statement in the ballot title for the measure that explains the chief purpose of the measure and gives reasons for the measure shall state the total amount of money to be raised by the proposed local option tax, in dollars and cents. If the statement in the ballot title for the measure submitted includes an estimated tax impact, it shall be based on the most current estimate of assessed value from the county assessor. The measure shall bear the statement: ÂThe estimated tax cost for this measure is an ESTIMATE ONLY based on the best information available from the county assessor at the time of estimate.Â

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a local option tax described in ORS 280.060 (1)(b). For a levy described in ORS 280.060 (1)(b), an estimate of the total amount of money to be raised for each year of the proposed local option tax shall be stated in dollars and cents. If the levy described in ORS 280.060 (1)(b) raises more money than estimated, the excess collections above that estimate shall be considered a budget resource for the levy fund in the next fiscal year of the subdivision. This section does not apply to an election authorizing general obligation bonds or the tax levies to repay general obligation bonds.

Â Â Â Â Â  (3) The statement or statements required by subsections (1) and (2) of this section shall be added to and made a part of the 175-word statement required by ORS 250.035. The number of words contained in the statements described in subsections (1) and (2) of this section shall not be included in the 175-word limitation. [Formerly 310.395; 2007 c.783 Â§92]

Â Â Â Â Â  Note: 280.075 was added to and made a part of 280.040 to 280.145 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  280.080 Contents of order, resolution or ordinance calling election. The order, resolution or ordinance, as the case may be, pursuant to which the election required by ORS 280.060 is called and held, shall set forth:

Â Â Â Â Â  (1) The purpose for which the funds to be provided by the tax levies are to be expended.

Â Â Â Â Â  (2) The estimated total outlay for such purpose.

Â Â Â Â Â  (3) The period of time authorized by the electors pursuant to ORS 280.060 (3). [Amended by 1977 c.730 Â§2; 1997 c.541 Â§305; 1999 c.1094 Â§3]

Â Â Â Â Â  280.090 Submission of several proposals to impose local option taxes. If more than one proposal to impose local option taxes is submitted to the electors at the same election, the several ballot measures shall be voted upon separately. However, not more than four separate ballot measures proposing local option taxes may be submitted to the electors under the provisions of ORS 280.040 to 280.145 within a single calendar year. [Amended by 1979 c.241 Â§25; 1981 c.804 Â§80; 1999 c.21 Â§7]

Â Â Â Â Â  280.100 [Repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.110 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.120 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.130 [Repealed by 1997 c.308 Â§38 and 1997 c.541 Â§308c]

Â Â Â Â Â  280.140 [Repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.145 Serial levy under former law. Notwithstanding the amendments to ORS 280.040, 280.060, 280.070 and 280.080 by sections 302 to 305, chapter 541, Oregon Laws 1997, a serial levy described in section 11 (7)(b), Article XI of the Oregon Constitution, may be levied by the subdivision, including a school district, as provided in ORS 280.040 to 280.140 (1995 Edition). [1997 c.541 Â§308; 1999 c.21 Â§8]

Â Â Â Â Â  280.150 Appropriating money and issuing bonds to construct, operate and maintain joint facilities. Incorporated cities, school districts and counties of this state may jointly, in such manner as they shall agree upon, construct, acquire, own, equip, operate and maintain facilities which will directly aid each participating governmental unit in performing a duty or duties imposed upon it or aid in exercising a power or powers conferred upon it, and may appropriate money and may issue bonds therefor.

Â Â Â Â Â  280.160 [Formerly 280.990; repealed by 1997 c.308 Â§38]

Â Â Â Â Â  280.250 [1985 c.806 Â§1; 1987 c.769 Â§14; renumbered 285.067 in 1991]

Â Â Â Â Â  280.255 [1985 c.806 Â§3; 1989 c.908 Â§28; renumbered 285.070 in 1991]

Â Â Â Â Â  280.260 [1985 c.806 Â§Â§2,4; 1989 c.908 Â§29; renumbered 285.075 in 1991]

Â Â Â Â Â  280.265 [1985 c.806 Â§5; 1989 c.908 Â§30; renumbered 285.080 in 1991]

Â Â Â Â Â  280.270 [1985 c.806 Â§13; 1989 c.908 Â§31; renumbered 285.065 in 1991]

Â Â Â Â Â  280.310 [1975 c.316 Â§1; 1983 c.459 Â§1; renumbered 285.310 in 1991]

Â Â Â Â Â  280.315 [1975 c.316 Â§2; 1983 c.459 Â§2; 1989 c.908 Â§32; renumbered 285.315 in 1991]

Â Â Â Â Â  280.320 [1975 c.316 Â§3; 1977 c.147 Â§1; 1979 c.182 Â§8; 1981 c.282 Â§1; 1983 c.459 Â§9; 1985 c.806 Â§6; 1987 c.158 Â§38; 1989 c.908 Â§33; 1991 c.878 Â§1; renumbered 285.320 in 1991]

Â Â Â Â Â  280.325 [1975 c.316 Â§4; 1989 c.908 Â§34; renumbered 285.325 in 1991]

Â Â Â Â Â  280.330 [1975 c.316 Â§10; 1989 c.547 Â§1; 1989 c.908 Â§35; renumbered 285.330 in 1991]

Â Â Â Â Â  280.335 [1975 c.316 Â§7; 1983 c.459 Â§10; renumbered 285.335 in 1991]

Â Â Â Â Â  280.340 [1975 c.316 Â§8; 1989 c.908 Â§36; renumbered 285.340 in 1991]

Â Â Â Â Â  280.345 [1975 c.316 Â§9; 1983 c.459 Â§11; renumbered 285.345 in 1991]

Â Â Â Â Â  280.350 [1975 c.316 Â§6; 1983 c.459 Â§3; renumbered 285.350 in 1991]

Â Â Â Â Â  280.355 [1975 c.316 Â§5; 1977 c.147 Â§2; renumbered 285.355 in 1991]

Â Â Â Â Â  280.360 [1975 c.316 Â§11; 1983 c.459 Â§4; renumbered 285.360 in 1991]

Â Â Â Â Â  280.365 [1975 c.316 Â§12; renumbered 285.365 in 1991]

Â Â Â Â Â  280.370 [1975 c.316 Â§13; renumbered 285.370 in 1991]

Â Â Â Â Â  280.375 [1975 c.316 Â§14; renumbered 285.375 in 1991]

Â Â Â Â Â  280.380 [1975 c.316 Â§15; renumbered 285.380 in 1991]

Â Â Â Â Â  280.385 [1975 c.316 Â§16; 1983 c.459 Â§12; renumbered 285.385 in 1991]

Â Â Â Â Â  280.390 [1975 c.316 Â§17; 1979 c.284 Â§130; renumbered 285.390 in 1991]

Â Â Â Â Â  280.393 [1983 c.459 Â§6; 1989 c.908 Â§37; renumbered 285.393 in 1991]

Â Â Â Â Â  280.395 [1983 c.459 Â§7; 1989 c.966 Â§14; renumbered 285.395 in 1991]

Â Â Â Â Â  280.397 [1983 c.459 Â§8; 1985 c.806 Â§7; 1987 c.840 Â§5; 1989 c.908 Â§38; renumbered 285.397 in 1991]

CITY AND COUNTY ECONOMIC DEVELOPMENT PROJECTS

(Cities)

Â Â Â Â Â  280.410 Definitions for ORS 280.410 to 280.485. As used in ORS 280.410 to 280.485 unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂEconomic development projectÂ includes any properties, real or personal, used or useful in connection with a revenue producing enterprise.

Â Â Â Â Â  (b) ÂEconomic development projectÂ also includes multiple unit residential housing development, including low income single room occupancy housing, on land having an assessed valuation of $8 per square foot or more on September 13, 1975, land within a designated urban renewal or redevelopment area formed pursuant to ORS chapter 457, or projects which benefit low or moderate income tenants, or address slum and blight as defined by the 1974 Housing and Community Development Act.

Â Â Â Â Â  (c) ÂEconomic development projectÂ shall not include any facility or facilities designed primarily for the operation, transmission, sale or distribution of electrical energy.

Â Â Â Â Â  (2) ÂEligible projectÂ means an economic development project found by the city to meet standards adopted pursuant to ORS 280.410 to 280.485.

Â Â Â Â Â  (3) ÂCityÂ means any city with a population of 70,000 or more.

Â Â Â Â Â  (4) ÂCostÂ as applied to any project includes:

Â Â Â Â Â  (a) The cost of construction and reconstruction;

Â Â Â Â Â  (b) The cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved and the cost of site improvements;

Â Â Â Â Â  (c) The cost of demolishing, removing or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved or relocated;

Â Â Â Â Â  (d) The cost of eligible machinery and equipment and related financing charges;

Â Â Â Â Â  (e) The cost of engineering and architectural surveys, plans and specifications;

Â Â Â Â Â  (f) The cost of financing charges and interest prior to and during construction, and if deemed advisable by the city for a period not exceeding one year after completion of construction; and

Â Â Â Â Â  (g) The cost of consultant and legal services, other expenses necessary or incident to determining the feasibility or practicability of constructing a project, administrative and other expenses necessary or incident to the construction of the project, including, but not limited to, costs of relocation and moving expenses according to a project plan developed by the city, and the financing of the construction of the project thereof, including reimbursement to any state or other governmental agency or any lessee of such project for the expenditures made with the approval of the city that would be costs of the project under ORS 280.410 to 280.485 had they been made directly by the city.

Â Â Â Â Â  (5) ÂLow incomeÂ means an income not exceeding 80 percent of the prevailing median income, based on family size, within the city. [1977 c.772 Â§2; 1979 c.865 Â§1; 1981 c.368 Â§1; 1991 c.560 Â§1; 2003 c.286 Â§1]

Â Â Â Â Â  280.415 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Cities with a population of 70,000 or more should be granted the powers granted to the state by ORS 285B.320 to 285B.371 in order to reduce substantially within their boundaries the occurrence of economic conditions requiring more expensive remedial action. There exist in
Oregon
Âs larger cities substantial adverse economic conditions requiring immediate remedial action. Such conditions include decreasing opportunities for gainful employment and lack of sites and facilities for orderly and necessary retail, commercial and industrial growth. Amelioration of these conditions is deemed a public purpose and the acquisition of property for such purpose is deemed a public use. To meet the needs of these cities it is necessary to grant them full authority to undertake and complete development and redevelopment projects, and to assist public and private organizations engaged in such projects, including the issuance of industrial or other nonrecourse revenue bonds. It is the purpose of ORS 280.410 to 280.485 to authorize the exercise of such powers by cities with a population of 70,000 in addition to and not in lieu of any other powers such cities may possess.

Â Â Â Â Â  (2) The lack of residential housing in the core and inner areas of
Oregon
Âs larger cities also is a cause of adverse economic conditions. Development of housing in such areas can be a factor which contributes to orderly economic growth by providing decent housing for workers necessary to attract and promote desirable retail, commercial and industrial growth. Therefore it is also the purpose of ORS 280.410 to 280.485 to permit cities with a population of 70,000 or more authority to issue revenue bonds for housing purposes. The Legislative Assembly, in granting this authority, intends to increase
Oregon
Âs available housing stock. In exercising options under that authority, preference should be given by cities to those projects which add housing units through new construction or rehabilitation of nonresidential buildings. For low income single room occupancy housing, however, cities may renovate existing single room housing, convert nonresidential buildings or construct new buildings.

Â Â Â Â Â  (3) Cities with a population of 70,000 or more suffer from a lack of available mortgage financing for the purchase of multiple unit homes in such cities. There is a need for a low-cost mortgage financing for multiple unit home purchasers in order to prevent urban decay and blight and to promote the economic well-being of those cities. [1977 c.772 Â§1; 1979 c.865 Â§2; 1981 c.368 Â§2; 2003 c.286 Â§2]

Â Â Â Â Â  280.417 [1979 c.865 Â§2b; repealed by 2003 c.286 Â§10]

Â Â Â Â Â  280.420 Eligibility of projects for financing; standards; ordinance for applications. Prior to exercising any power granted by ORS 280.410 to 280.485 the governing body of a city shall:

Â Â Â Â Â  (1) Adopt by ordinance standards to determine the eligibility of economic development projects. In determining such standards, the governing body shall consider all relevant data without giving priority to one factor over others. The governing body may consider but is not limited to the following:

Â Â Â Â Â  (a) Density of use and potential impact in the area affected by the proposed project;

Â Â Â Â Â  (b) CityÂs ability to support other needed services resulting from economic development projects;

Â Â Â Â Â  (c) Effect of economic development projects on balanced economic development of the city;

Â Â Â Â Â  (d) Employment opportunities; and

Â Â Â Â Â  (e) Suitability of various areas in the city for particular types of economic development projects.

Â Â Â Â Â  (2) Adopt by ordinance procedures for the acceptance and processing of applications for consideration of the eligibility of economic development projects. The ordinance shall state what city officers shall receive such applications and shall provide for the content of any application form. [1977 c.772 Â§3]

Â Â Â Â Â  280.422 Exception to eligibility standards. Low income single room occupancy housing projects need not meet the standards of an eligible project and any city standards adopted pursuant to ORS 280.410 to 280.485. [1981 c.368 Â§6]

Â Â Â Â Â  280.424 Bond-financed single room occupancy rental housing to conform with federal law. Single room occupancy rental housing financed with bonds authorized by ORS 280.410, 280.415, 280.422 to 280.425 and 280.431 must conform to the requirements of the Federal Mortgage Subsidy Bond Tax Act of 1980. [1981 c.368 Â§8; 2003 c.286 Â§8]

Â Â Â Â Â  280.425 City powers concerning property. In carrying out the provisions of ORS 280.410 to 280.485, a city may:

Â Â Â Â Â  (1) Acquire by agreement, donation or exercise of eminent domain, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the city and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor.

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the city may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, of any bonds issued under the authority of ORS 280.410 to 280.485.

Â Â Â Â Â  (3) Make or participate in the making of loans, including mortgage loans, to provide for the construction, substantial rehabilitation or permanent financing of eligible projects and undertake commitments to make such loans. Mortgage loans under this section may include loans for the development of multiple unit residential housing and low income single room occupancy housing to housing sponsors qualified under standards adopted by the city pursuant to ORS 280.410 to 280.485.

Â Â Â Â Â  (4) For mortgage loans under subsection (3) of this section and ORS 280.430 (5), purchase and sell those mortgage loans at public or private sale; modify or alter such mortgages; foreclose on any such mortgage or security interest or commence any action to protect or enforce any right conferred upon the city by any law, mortgage, security, agreement, contract or other agreement and bid for and purchase property that is subject to such mortgage or security interest at any foreclosure or other sale; acquire or take possession of any such property and complete, administer, pay the principal and interest on any obligations incurred in connection with such property and dispose of such property in such a manner as the city determines necessary to protect its interest under ORS 280.410 to 280.485. [1977 c.772 Â§5; 1979 c.865 Â§3; 1981 c.368 Â§3; 2003 c.286 Â§3]

Â Â Â Â Â  280.430 Contractual powers of city; requirements for project loans and leases. In addition to any other powers granted by law or charter, a city may:

Â Â Â Â Â  (1) Make loans from bond proceeds to finance eligible projects or lease or sublease eligible projects to any person, firm or public or private corporation or federal or state governmental subdivision or agency. Such agreement shall provide that:

Â Â Â Â Â  (a) The borrower or lessee shall operate, repair and maintain the project which is leased or financed with the loan;

Â Â Â Â Â  (b) Rents to be charged for the use of the projects shall be fixed, and revised from time to time as necessary, so as to produce income and revenue sufficient to provide for the prompt payment when due of principal of, and interest on, all bonds issued under ORS 280.410 to 280.485;

Â Â Â Â Â  (c) The loan or lease shall terminate not earlier than the date on which all bonds and all other obligations incurred by the local agency in connection with the project or projects leased or financed by the loan shall be paid in full, including interest, principal and redemption premiums, if any, or adequate funds for such payment are deposited in trust;

Â Â Â Â Â  (d) The lesseeÂs obligation to pay rent shall not be subject to cancellation, termination or abatement by the lessee until payment of the bonds or provision for payments is made;

Â Â Â Â Â  (e) The lessee shall be required to provide adequate insurance in the project and insurance against all liability for injury to persons or property arising from its operation; and

Â Â Â Â Â  (f) The lessee shall pay all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease, during which term ad valorem taxes shall be assessed in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project;

Â Â Â Â Â  (2) Acquire, sell and enter into installment sale contracts for eligible projects and land sale contracts for eligible projects;

Â Â Â Â Â  (3) Pledge and assign to the holders of such bonds or a trustee therefor all or any part of the revenues of one or more eligible projects owned or to be acquired by the city and define and segregate such revenues or provide for the payment thereof to a trustee;

Â Â Â Â Â  (4) Mortgage or otherwise encumber eligible projects in favor of the holders of such bonds or a trustee therefor. However, in creating any such mortgages or encumbrances the city can not obligate itself except with respect to the project;

Â Â Â Â Â  (5) Purchase, service, sell and make commitments to purchase, service and sell mortgage loans originated by private lending institutions for residential housing for owner-occupied dwelling units in the form of condominium or cooperative interests in multiple unit housing projects located within the areas specified in ORS 280.410 (1)(b) to persons whose income does not exceed 150 percent of the prevailing median income for families within the city, whether or not the projects are financed in whole or in part pursuant to ORS 280.410 to 280.485. A city shall equitably allocate the origination and servicing of mortgages under this subsection to private lending institutions in accordance with standards adopted by the city;

Â Â Â Â Â  (6) Make all contracts, execute and deliver all instruments, including any loan agreements or notes, and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds, including a contract entered into prior to the construction, acquisition and installation of the eligible project authorizing the borrower or lessee, subject to such terms and conditions as the city shall find necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the borrower or lessee and in the manner determined by the borrower or lessee, and without advertisement for bids as may be required for the construction, acquisition or installation of other public facilities;

Â Â Â Â Â  (7) Perform any other duties that the city considers necessary in carrying out ORS 280.410 to 280.485, including but not limited to, efforts to minimize the effects of displacement of residents resulting from projects financed under ORS 280.425 (3);

Â Â Â Â Â  (8) Enter into and perform such contracts and agreements with political subdivisions and state agencies as the respective governing bodies of the same may consider proper and feasible for or concerning the planning, construction, installation, lease, or other acquisition, and the financing of such facilities, which contracts and agreements may establish a board, commission or such other body as may be deemed proper for the supervision and general management of the facilities of the eligible project; and

Â Â Â Â Â  (9) Accept from any authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing, or other provision of any eligible project, and enter into agreements with such agency respecting such loans or grants. [1977 c.772 Â§4; 1979 c.865 Â§4; 2003 c.286 Â§4]

Â Â Â Â Â  280.431 Required condition of purchase for low income single room housing project. Low income single room occupancy housing projects shall not be sold to any purchaser who does not agree as a condition of purchase to maintain the property as low income single room occupancy housing for at least 30 years or the term of the mortgage, whichever period is shorter. [1981 c.368 Â§7]

Â Â Â Â Â  280.432 Limitations on housing loans from bond proceeds; discrimination; relocation; conversion. (1) Cities, in purchasing or servicing or making commitments to purchase or service residential mortgage loans under ORS 280.430 (5), shall not participate in the refinancing of housing by existent owners or purchasers of that housing and shall not allow the assumption of those loans by persons not eligible for them.

Â Â Â Â Â  (2) No owner-purchaser shall have more than one mortgage loan under ORS 280.430 (5) outstanding at any time.

Â Â Â Â Â  (3) No city shall make or participate in the making of a mortgage loan to a multiple unit residential housing project under ORS 280.425 (3) unless the housing sponsor has agreed to not discriminate against any dwelling unit purchaser or tenant who is a parent or legal guardian with whom a child resides or is expected to reside. This subsection shall not apply to housing projects occupied exclusively by households, the heads of which are 62 years of age or older.

Â Â Â Â Â  (4) Regardless of the ownership of property used for a multiple unit housing project financed under ORS 280.425 (3), a city shall, in financing the project, provide a plan for relocation of displaced persons.

Â Â Â Â Â  (5) A city shall not finance projects under ORS 280.425 (3) which result in the conversion of existing occupied residential rental units to cooperative or condominium projects. [1979 c.865 Â§2d]

Â Â Â Â Â  280.435 Limitation on city power. Except as provided in ORS 280.425 (2), the city shall not have power to operate any eligible project as a business or in any manner whatsoever, and nothing in ORS 280.410 to 280.485 authorizes the city to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued hereunder, or other funds granted to or appropriated by the city for the purposes of an eligible project. [1977 c.772 Â§6; 2003 c.286 Â§5]

Â Â Â Â Â  280.440 Authority to issue revenue bonds. (1) A city may authorize and issue revenue bonds secured by revenues from eligible economic development projects to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of projects. The bonds shall be identified by project.

Â Â Â Â Â  (2) A city may also authorize and issue revenue bonds secured by revenues from mortgage payments by purchasers of units within multiple unit housing projects. Such housing bonds need not be identified by project but may include more than one project or purpose within a single bond issue.

Â Â Â Â Â  (3) In issuing bonds under this section, the city shall designate an underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 280.410 to 280.485. The bonds shall be issued in the manner prescribed by law and refunding bonds may be issued to refinance such revenue bonds. [1977 c.772 Â§7; 1979 c.865 Â§5]

Â Â Â Â Â  280.442 [1979 c.865 Â§2c; 1981 c.368 Â§4; 1987 c.696 Â§1; repealed by 2003 c.286 Â§10]

Â Â Â Â Â  280.445 Factors considered in determining whether to issue bonds. In determining whether to issue revenue bonds under ORS 280.410 to 280.485, the governing body of the city shall consider:

Â Â Â Â Â  (1) The bond market for the types of bonds proposed for issuance.

Â Â Â Â Â  (2) The terms and conditions of the proposed issue.

Â Â Â Â Â  (3) Whether the borrower, lessee or purchaser is financially responsible and fully capable and willing to fulfill its obligations under the loan agreement, agreement of lease or contract, including the obligation to pay rent in the amounts and at the times required, the obligation to operate, repair and maintain at its own expense the project financed, leased or sold, and to serve the purposes of ORS 280.410 to 280.485 and such other responsibilities as may be imposed under the loan agreement, lease or contract. In determining financial responsibility of the borrower, lessee or purchaser, consideration shall be given to the borrowerÂs, lesseeÂs or purchaserÂs ratio of current assets to current liabilities, net worth, earning trends, coverage of all fixed charges, the nature of the industry or business involved, its inherent stability, any guarantee of the obligations by some other financially responsible corporation, firm or person, and other factors determinative of the capability of the borrower, lessee or purchaser, financially and otherwise, to fulfill its obligations consistently with the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (4) Such other relevant factors as the governing body considers necessary to protect the financial integrity of the city. [1977 c.772 Â§8; 2003 c.286 Â§6]

Â Â Â Â Â  280.450 Issuance of bonds. Bonds authorized under ORS 280.410 to 280.485 shall be issued in accordance with the provisions of the charter of the city relating to bonds payable from income of revenue producing facilities. Bond issues may mature at any time within 40 years from the date of issue. Bonds shall be issued as prescribed in ORS chapter 287A. [1977 c.772 Â§9; 1979 c.865 Â§6; 1981 c.94 Â§16; 2007 c.783 Â§93]

Â Â Â Â Â  280.455 Administrative expenses. The administrative expenses of the city with respect to bonds issued under ORS 280.410 to 280.485 shall be charged against bond proceeds or project revenues. [1977 c.772 Â§10]

Â Â Â Â Â  280.460 Refunding bonds. The city shall have the power, whenever it deems refunding expedient, to refund any bonds issued under ORS 280.410 to 280.485 by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1977 c.772 Â§11]

Â Â Â Â Â  280.465 Validity of bonds. The validity of bonds issued under ORS 280.410 to 280.485 shall not be dependent on or be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, lease, construction, installation, reconstruction, improvement, betterment or extension of the eligible project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 280.410 to 280.485 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1977 c.772 Â§12]

Â Â Â Â Â  280.470 Covenants in bonds. The official action authorizing the issuance of bonds under ORS 280.410 to 280.485 to finance or refinance in whole or in part, the acquisition, construction, installation, reconstruction, improvement, betterment or extension of any eligible project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 280.410 to 280.485 in the following respects and in such other respects as the city may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 280.410 to 280.485;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 280.410 to 280.485;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under ORS 280.410 to 280.485 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the city, to other bonds or obligations of the city issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [1977 c.772 Â§13]

Â Â Â Â Â  280.475 Limitations of bonds; recitals. (1) Revenue bonds issued under ORS 280.410 to 280.485:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the city be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the city to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the city except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the city, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 280.410 to 280.485.

Â Â Â Â Â  (2) Each bond issued under ORS 280.410 to 280.485 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof, and that no such bond shall constitute a debt of the city or a lending of the credit of the city within the meaning of any constitutional or statutory limitation. However, nothing in ORS 280.410 to 280.485 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 280.480. [1977 c.772 Â§14]

Â Â Â Â Â  280.480 Powers and rights of bondholders. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the city and any of its officers, agents and employees, and may require and compel the city or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 280.410 to 280.485 and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action, require the city to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of ORS 280.410 to 280.485 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by ORS 280.410 to 280.485 without exhausting and without regard to any other right or remedy conferred by ORS 280.410 to 280.485 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1977 c.772 Â§15; 1979 c.284 Â§131]

Â Â Â Â Â  280.482 Report required; content. A city shall report to the State Housing Council and the Legislative Assembly, not later than February 1 of each odd-numbered year on the disposition within that city of the proceeds of bonds issued for the purposes of making mortgage loans under ORS 280.425 (3) and 280.430 (5). The report shall, as a minimum, identify the population, income levels and areas served by the housing program, the length of residence in dwellings purchased under the program and the degree to which the city considers the programÂs initial objectives have been achieved. The report shall be reviewed by the State Housing Council and the council shall make its comments on the report known to the city and the Legislative Assembly. [1979 c.865 Â§7; 2003 c.286 Â§9]

Â Â Â Â Â  280.485 Effect of ORS 280.410 to 280.485 on powers of city. ORS 280.410 to 280.485 is additional, alternative and supplemental authority for cities with a population of 70,000 or more and shall not abrogate any power, right or authority otherwise granted by law or charter to such cities. [1977 c.772 Â§16; 2003 c.286 Â§7]

(Counties)

Â Â Â Â Â  280.500 County economic development plan; criteria. In addition to, and not in lieu of, any of the powers granted counties under the laws of this state, a county may develop and implement a program of economic development. To do so, a county shall have the power to:

Â Â Â Â Â  (1) Following public hearings, adopt an economic development plan, either through its own efforts or in combination with other public bodies and advisory committees, which plan, if adopted, shall:

Â Â Â Â Â  (a) Recognize and reflect the need for adequate employment and income for residents, considering both present and expected future population levels.

Â Â Â Â Â  (b) Clearly state community economic goals and provide a detailed program to carry out those goals.

Â Â Â Â Â  (c) Be based on an analysis of the present and expected future economic base, which analysis shall consider, but not be limited to, natural resources, human resources, industrial and commercial structure, land use and ownership, public facilities and services, transportation, housing, availability of capital and regional economic interactions.

Â Â Â Â Â  (d) Provide industrial and commercial sites suitable for the expected future amount and type of growth and expansion and appropriate for their intended purpose, site size and site distribution, transportation access and available services.

Â Â Â Â Â  (e) Consider housing in the area and show the availability of housing is sufficient for the projected workforce increase or include definitive plans for expanding the housing stock to meet the anticipated workforce growth.

Â Â Â Â Â  (f) Stress cost-effectiveness and the need for a timely government response to private sector development efforts.

Â Â Â Â Â  (g) Set forth the boundaries the economic development plan encompasses, if different from county boundaries.

Â Â Â Â Â  (2) Assemble, hold and develop sites and facilities for industrial and commercial activities as provided in ORS 271.510 to 271.540, with the power to make available real property to private or public entities at a value determined by the county to be its fair market value. [1979 c.182 Â§1; 1991 c.878 Â§2]

Â Â Â Â Â  280.505 Coordination of plan with other local governments and plans. In developing and implementing a plan of economic development under ORS 280.500, a county shall:

Â Â Â Â Â  (1) Provide that each city within the plan boundaries may by resolution of the city governing body become a part of, or exclude itself from, the economic development plan within the city.

Â Â Â Â Â  (2) Assure that all city governing bodies wishing to participate are fairly represented in the development of an economic development plan.

Â Â Â Â Â  (3) Assure that an economic development plan considers and is coordinated with the economic development programs of cities, port districts and other public entities.

Â Â Â Â Â  (4) Assure that the economic development plan considers and is coordinated with all relevant local comprehensive plans and planning efforts. [1979 c.182 Â§2]

Â Â Â Â Â  280.507 [1987 c.584 Â§2; 1991 c.11 Â§3; renumbered 285.680 in 1991]

Â Â Â Â Â  280.508 County public purpose revolving loan fund. When moneys are received by a county upon condition or with the intent of the receiving county that the moneys be used for a public purpose revolving loan fund, the county may dedicate the moneys for the purposes of the revolving loan fund and payment of the expenses of administering the fund by enacting an ordinance that:

Â Â Â Â Â  (1) Establishes a separate fund into which all moneys to be used for economic development revolving loans or grants may be deposited together with proceeds, including loan fees and interest, received from processing and repayment of such loans;

Â Â Â Â Â  (2) Specifies the public purpose and the scope and limitation of uses of moneys in the fund; and

Â Â Â Â Â  (3) Provides for distribution of fund assets if the governing body of the county determines, after a public hearing, that dissolution of the fund is in the best interests of the public. [1991 c.332 Â§1]

Â Â Â Â Â  280.510 [1987 c.584 Â§1; renumbered 285.683 in 1991]

Â Â Â Â Â  280.513 [1987 c.584 Â§3; renumbered 285.685 in 1991]

Â Â Â Â Â  280.515 [1987 c.584 Â§4; renumbered 285.687 in 1991]

Â Â Â Â Â  280.517 [1987 c.584 Â§5; renumbered 285.690 in 1991]

(Lottery Financed Projects)

Â Â Â Â Â  280.518 Display of information that program is financed by State Lottery. Any economic development program financed with proceeds from the state lottery authorized by section 4, Article XV of the Oregon Constitution, and ORS chapter 461 shall have displayed conspicuously on the site or as part of the program information specifying that the program is being financed by the state lottery. [Formerly 284.430 and then 461.710 in 1991]

Â Â Â Â Â  280.520 [1981 c.286 Â§1; 1983 c.41 Â§3; 1989 c.547 Â§2; 1989 c.908 Â§39; 1989 c.1085 Â§10; 1991 c.11 Â§4; renumbered 285.403 in 1991]

Â Â Â Â Â  280.522 [1981 c.286 Â§2; 1983 c.41 Â§4; 1989 c.908 Â§40; renumbered 285.405 in 1991]

Â Â Â Â Â  280.523 [1983 c.41 Â§2; 1989 c.908 Â§41; renumbered 285.407 in 1991]

Â Â Â Â Â  280.525 [1981 c.286 Â§3; 1983 c.41 Â§4a; 1989 c.908 Â§42; renumbered 285.410 in 1991]

Â Â Â Â Â  280.530 [1981 c.286 Â§4; repealed by 1983 c.41 Â§14]

Â Â Â Â Â  280.532 [1981 c.286 Â§5; 1983 c.41 Â§5; 1985 c.806 Â§8; 1987 c.769 Â§15; 1989 c.1015 Â§23; 1989 c.1043 Â§12; 1989 c.1085 Â§11; 1991 c.11 Â§18; 1991 c.67 Â§Â§69,70; 1991 c.878 Â§3; renumbered 285.413 in 1991]

Â Â Â Â Â  280.535 [1981 c.286 Â§6; 1983 c.41 Â§6; 1985 c.806 Â§9; 1989 c.908 Â§44; 1989 c.1085 Â§12; 1991 c.209 Â§Â§1,2; renumbered 285.415 in 1991]

Â Â Â Â Â  280.540 [1981 c.286 Â§7; 1983 c.41 Â§6a; 1985 c.806 Â§10; 1989 c.908 Â§45; renumbered 285.417 in 1991]

Â Â Â Â Â  280.542 [1981 c.286 Â§8; 1983 c.41 Â§7; renumbered 285.420 in 1991]

Â Â Â Â Â  280.545 [1981 c.286 Â§9; 1983 c.41 Â§7a; 1989 c.908 Â§47; renumbered 285.423 in 1991]

Â Â Â Â Â  280.547 [1989 c.455 Â§5; renumbered 285.425 in 1991]

Â Â Â Â Â  280.550 [1981 c.286 Â§10; 1989 c.908 Â§48; renumbered 285.427 in 1991]

Â Â Â Â Â  280.552 [1981 c.286 Â§11; 1983 c.41 Â§7b; 1989 c.908 Â§49; renumbered 285.430 in 1991]

Â Â Â Â Â  280.555 [1981 c.286 Â§12; 1989 c.908 Â§50; 1989 c.1085 Â§13; renumbered 285.433 in 1991]

Â Â Â Â Â  280.560 [1981 c.286 Â§13; 1983 c.41 Â§8; 1989 c.908 Â§51; renumbered 285.435 in 1991]

Â Â Â Â Â  280.565 [1981 c.286 Â§14; 1983 c.41 Â§9; 1989 c.908 Â§52; renumbered 285.437 in 1991]

Â Â Â Â Â  280.570 [1981 c.286 Â§15; 1983 c.41 Â§10; 1989 c.908 Â§53; renumbered 285.440 in 1991]

Â Â Â Â Â  280.575 [1981 c.286 Â§16; 1983 c.41 Â§11; 1983 c.459 Â§16; 1985 c.806 Â§15; 1989 c.908 Â§54; 1989 c.966 Â§15; 1989 c.1085 Â§14; renumbered 285.443 in 1991]

Â Â Â Â Â  280.580 [1981 c.286 Â§17; 1983 c.41 Â§12; renumbered 285.445 in 1991]

Â Â Â Â Â  280.585 [1981 c.286 Â§18; 1983 c.41 Â§13; renumbered 285.447 in 1991]

Â Â Â Â Â  280.610 [1977 c.839 Â§1; 1979 c.182 Â§9; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.620 [1977 c.839 Â§2; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.630 [1977 c.839 Â§3; 1979 c.412 Â§3; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.640 [1977 c.839 Â§4; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.645 [1979 c.412 Â§2; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.650 [1977 c.839 Â§5; 1979 c.182 Â§10; 1979 c.412 Â§4a; 1985 c.806 Â§18; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.660 [1977 c.839 Â§6; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.670 [1977 c.839 Â§6a; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  280.710 [1981 c.505 Â§1; 1989 c.851 Â§2; renumbered 285.465 in 1991]

Â Â Â Â Â  280.715 [1981 c.505 Â§2; renumbered 285.467 in 1991]

Â Â Â Â Â  280.720 [1981 c.505 Â§3; 1989 c.851 Â§3; 1989 c.908 Â§56; renumbered 285.470 in 1991]

Â Â Â Â Â  280.725 [1981 c.505 Â§4; renumbered 285.473 in 1991]

Â Â Â Â Â  280.730 [1981 c.505 Â§5; 1989 c.851 Â§4; renumbered 285.475 in 1991]

Â Â Â Â Â  280.735 [1981 c.505 Â§6; 1989 c.851 Â§5; renumbered 285.477 in 1991]

Â Â Â Â Â  280.740 [1981 c.505 Â§7; renumbered 285.480 in 1991]

Â Â Â Â Â  280.775 [1989 c.136 Â§2; renumbered 285.453 in 1991]

Â Â Â Â Â  280.780 [1989 c.136 Â§3; 1991 c.11 Â§5; renumbered 285.450 in 1991]

Â Â Â Â Â  280.785 [1989 c.136 Â§4; renumbered 285.457 in 1991]

Â Â Â Â Â  280.790 [1989 c.136 Â§5; renumbered 285.460 in 1991]

Â Â Â Â Â  280.795 [1989 c.136 Â§6; renumbered 285.463 in 1991]

Â Â Â Â Â  280.905 [1983 c.689 Â§1; renumbered 285.500 in 1991]

Â Â Â Â Â  280.910 [1983 c.689 Â§2; subsection (4) enacted as 1983 c.518 Â§4; renumbered 285.503 in 1991]

Â Â Â Â Â  280.920 [1989 c.1085 Â§1; 1991 c.4 Â§1; renumbered 285.510 in 1991]

Â Â Â Â Â  280.923 [1989 c.1085 Â§2; 1991 c.4 Â§2; renumbered 285.507 in 1991]

Â Â Â Â Â  280.926 [1989 c.1085 Â§4; 1991 c.4 Â§3; renumbered 285.513 in 1991]

Â Â Â Â Â  280.929 [1989 c.1085 Â§5; 1991 c.4 Â§5; renumbered 285.515 in 1991]

Â Â Â Â Â  280.932 [1989 c.1085 Â§6; 1991 c.4 Â§6; renumbered 285.517 in 1991]

Â Â Â Â Â  280.935 [1989 c.1085 Â§7; 1991 c.4 Â§7; renumbered 285.520 in 1991]

Â Â Â Â Â  280.938 [1989 c.1085 Â§8; 1991 c.4 Â§8; renumbered 285.523 in 1991]

Â Â Â Â Â  280.941 [1989 c.1085 Â§9; 1991 c.4 Â§9; renumbered 285.525 in 1991]

Â Â Â Â Â  280.944 [1989 c.1085 Â§3; 1991 c.4 Â§10; renumbered 285.527 in 1991]

Â Â Â Â Â  280.947 [1989 c.1085 Â§16 (enacted in lieu of 1985 c.806 Â§16); renumbered 285.530 in 1991]

Â Â Â Â Â  280.960 [1989 c.455 Â§1; renumbered 285.533 in 1991]

Â Â Â Â Â  280.963 [1989 c.455 Â§2; renumbered 285.535 in 1991]

Â Â Â Â Â  280.966 [1989 c.455 Â§3; renumbered 285.537 in 1991]

Â Â Â Â Â  280.990 [Amended by 1979 c.284 Â§132; renumbered 280.160 in 1991]

_______________



Chapter 281

Chapter 281 - (Former Provisions)

Condemnation for Public Use; Relocation Assistance

CONDEMNATION FOR PUBLIC USE

PUBLIC FACILITIES, CONTRACTING & INSURANCE

281.010 [Repealed by 2003 c.534 §15]

281.045 [1975 c.613 §2; 1985 c.664 §14; 2003 c.534 §2; renumbered 35.500 in 2003]

281.050 [1969 c.437 §2; repealed by 1975 c.613 §4]

281.055 [1975 c.613 §3; renumbered 35.505 in 2003]

281.060 [1971 c.142 §2; 1973 c.373 §1; 1975 c.613 §5; 1989 c.14 §1; 2003 c.534 §3; renumbered 35.510 in 2003]

281.070 [1971 c.142 §3; 2003 c.534 §4; renumbered 35.515 in 2003]

281.080 [1971 c.142 §4; repealed by 1975 c.613 §6 (281.085 enacted in lieu of 281.080)]

281.085 [1975 c.613 §7 (enacted in lieu of 281.080); renumbered 35.520 in 2003]

281.090 [1971 c.142 §5; 2003 c.534 §5; renumbered 35.525 in 2003]

281.100 [1971 c.142 §6; repealed by 1975 c.613 §10]

281.105 [1975 c.613 §9; 2003 c.534 §6; renumbered 35.530 in 2003]

281.210 [Renumbered 35.550 in 2003]

281.220 [Renumbered 35.555 in 2003]

281.230 [Renumbered 35.560 in 2003]

281.240 [Renumbered 35.565 in 2003]

281.250 [Amended by 1983 c.740 §80; renumbered 35.570 in 2003]

281.260 [Amended by 2003 c.534 §7; renumbered 35.575 in 2003]

281.310 [Repealed by 1981 c.153 §79]

281.320 [Repealed by 1981 c.153 §79]

281.330 [Repealed by 1981 c.153 §79]

281.340 [Repealed by 1981 c.153 §79]

281.350 [Repealed by 1981 c.153 §79]

281.360 [Repealed by 1981 c.153 §79]

281.370 [Repealed by 1981 c.153 §79]

281.380 [Repealed by 1981 c.153 §79]

281.505 [1983 c.260 §2; 2003 c.534 §8; renumbered 35.600 in 2003]

281.510 [Amended by 2003 c.534 §9; renumbered 35.605 in 2003]

281.520 [Amended by 2003 c.534 §10; renumbered 35.610 in 2003]

281.530 [Amended by 2003 c.534 §11; renumbered 35.615 in 2003]

281.540 [Renumbered 35.620 in 2003]

281.550 [Amended by 2003 c.534 §12; renumbered 35.625 in 2003]

_______________



Chapter 282

Chapter 282 Â Public Printing

2007 EDITION

PUBLIC PRINTING

PUBLIC FACILITIES, CONTRACTING & INSURANCE

STATE PRINTING

282.010Â Â Â Â  Definitions for ORS 282.010 to 282.150

282.020Â Â Â Â  Control of state printing and printing purchases

282.025Â Â Â Â  Legislative printing priority required

282.030Â Â Â Â  Submitting copy specifications for approval by director or designee

282.040Â Â Â Â  Charges for printing by department

282.045Â Â Â Â  Symbol on recycled paper

282.050Â Â Â Â  Multiple duplication work

282.060Â Â Â Â  Exception to application of state laws where federal funds are involved

282.076Â Â Â Â  Athletic departments exempt; exemption for better value services

282.080Â Â Â Â  State Printer

282.110Â Â Â Â  Use of Oregon Department of Administrative Services Operating Fund

282.150Â Â Â Â  Printing inaugural address of Governor

PUBLIC PRINTING GENERALLY

282.210Â Â Â Â  Performance within state of public printing, binding and stationery work; stipulation in request for bids and in contracts; exceptions

282.220Â Â Â Â  Payment for unauthorized work outside state prohibited

282.230Â Â Â Â  Provisions required in contracts for work to be done outside of state

PENALTIES

282.990Â Â Â Â  Penalties

STATE PRINTING

Â Â Â Â Â  282.010 Definitions for ORS 282.010 to 282.150. As used in ORS 282.010 to 282.150, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2)(a) ÂPrinted public documentÂ means informational matter produced for public distribution regardless of format, method of reproduction, source or copyright, originating in any state agency or produced with the imprint of, by the authority of or at the total or partial expense of any state agency.

Â Â Â Â Â  (b) ÂPrinted public documentÂ does not include:

Â Â Â Â Â  (A) Correspondence, forms, interoffice or intraoffice memoranda;

Â Â Â Â Â  (B) Legislative bills, calendars and interim committee reports made available under ORS 171.206;

Â Â Â Â Â  (C) Oregon Revised Statutes or any edition thereof; or

Â Â Â Â Â  (D) Reports and publications of the Supreme Court, the Court of Appeals and the Oregon Tax Court.

Â Â Â Â Â  (3) ÂPrintingÂ means printing, duplicating and copying. [Amended by 1975 c.605 Â§1; 1993 c.500 Â§35; 2001 c.539 Â§1]

Â Â Â Â Â  282.020 Control of state printing and printing purchases. (1) The Director of the Oregon Department of Administrative Services or the designee of the director shall:

Â Â Â Â Â  (a) Control and manage all state printing.

Â Â Â Â Â  (b) Control all state printing purchases, including those outside of the Oregon Department of Administrative Services; and any printing conducted outside of the department on behalf of state government may be conducted only through authority of the director or the directorÂs designee.

Â Â Â Â Â  (2) Printing and binding that advertises or promotes products, agricultural or manufactured, shall not be considered state printing.

Â Â Â Â Â  (3) The director or the directorÂs designee may advertise for bids and award contracts for state printing, but the policy of the director or the directorÂs designee in deciding what work shall be let by contract shall be dictated by questions of good business and economy. [Amended by 1959 c.293 Â§1; 1975 c.605 Â§2; 1995 c.452 Â§11; 2001 c.539 Â§2]

Â Â Â Â Â  282.025 Legislative printing priority required. During sessions of the Legislative Assembly and immediately thereafter the Oregon Department of Administrative Services shall give first priority to the printing of legislative publications and materials for the Legislative Assembly, its officers and committees. [1973 c.492 Â§2; 2001 c.539 Â§3]

Â Â Â Â Â  282.030 Submitting copy specifications for approval by director or designee. (1) Before being printed all copy specifications must be submitted to the Director of the Oregon Department of Administrative Services or the directorÂs designee for review and approval as to format, style and quality in accordance with rules of the Oregon Department of Administrative Services. The director or the directorÂs designee may in the interest of economy, revise the specifications but not in such a manner as to destroy the purpose or quantity of the copy.

Â Â Â Â Â  (2) For purposes of this section, Âcopy specificationÂ does not include any specification of the Legislative Assembly or any committee or officer thereof. [Amended by 1975 c.605 Â§4; 2001 c.539 Â§4]

Â Â Â Â Â  282.040 Charges for printing by department. The Oregon Department of Administrative Services shall determine and fix the charges to be made for all printing work done by the department. In determining the charges, the cost of all labor, materials, office expense and depreciation shall be taken into consideration. All printing shall be paid for by the state agency for whose use and benefit it is secured and at the rate fixed and as per invoices rendered by the department. [Amended by 1975 c.605 Â§5; 1995 c.452 Â§12; 2001 c.539 Â§5]

Â Â Â Â Â  282.045 Symbol on recycled paper. At the discretion of the individual agency director, a state agency may print a symbol on paper products selected by the agency director. This symbol shall be determined by the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, and shall be similar to the following: ÂPrinted on recycled paper.Â This symbol may be printed only on recycled paper. [Formerly 279.625]

Â Â Â Â Â  282.050 Multiple duplication work. (1) As used in this section, unless the context otherwise requires, the term Âstate agencyÂ or ÂagencyÂ has the meaning given that term in ORS 291.002.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall control and regulate the performance and production of all multiple duplication work required by state agencies and the purchase and use of multiple duplication equipment, including but not limited to xerographic or other copying devices. The department shall itself perform such duplicating services for the state agencies as may practicably and economically be performed centrally, and for that purpose may require that duplicating equipment possessed by any agency be transferred to the department. The department further may require transfers of duplicating equipment between agencies where doing so would result in efficiency and economy. Where any duplicating equipment is so transferred to the department or between agencies, the proper adjustment shall be made in the accounts and appropriation allotments of the department and of the agencies involved. [Amended by 1975 c.605 Â§6; 2001 c.539 Â§6]

Â Â Â Â Â  282.060 Exception to application of state laws where federal funds are involved. Notwithstanding any provision in ORS 282.020 or 282.050 to the contrary, in all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern.

Â Â Â Â Â  282.065 [2001 c.539 Â§11; repealed by 2005 c.33 Â§8]

Â Â Â Â Â  282.070 [Amended by 1975 c.605 Â§7; 1995 c.452 Â§14; repealed by 1995 c.612 Â§24]

Â Â Â Â Â  282.075 [1977 c.693 Â§1; repealed by 1995 c.612 Â§24; amended by 1995 c.776 Â§3; amendment treated as reenactment, see 282.076]

Â Â Â Â Â  282.076 Athletic departments exempt; exemption for better value services. (1) An athletic department of any university under the jurisdiction of the State Board of Higher Education shall not be required to use state printing services controlled by the Director of the Oregon Department of Administrative Services or the designee of the director as required by ORS 282.020 (1).

Â Â Â Â Â  (2) A state agency that gives to the director prior written notice of its intent to use other printing services shall not be required to use state printing services controlled by the director or the directorÂs designee as required by ORS 282.020 (1), if the agency can demonstrate that these other printing services provide better value in the form of lower prices or better responsiveness than those services already provided by the Oregon Department of Administrative Services. [1995 c.776 Â§3 amending 282.075 treated as reenactment of 282.075 repealed by 1995 c.612 Â§24; 1997 c.11 Â§6; 2001 c.539 Â§7]

Â Â Â Â Â  282.080 State Printer. (1) Subject to any applicable provisions of the Oregon Constitution and the State Personnel Relations Law, the Director of the Oregon Department of Administrative Services shall appoint a State Printer. The State Printer shall be paid out of the Oregon Department of Administrative Services Operating Fund as provided in ORS 282.110.

Â Â Â Â Â  (2) Subject to any applicable provisions of the Oregon Constitution, the director shall establish qualifications, duties and a job description for the State Printer. [Amended by 1959 c.662 Â§9; 2001 c.539 Â§7a]

Â Â Â Â Â  282.090 [Repealed by 2001 c.539 Â§16]

Â Â Â Â Â  282.100 [Amended by 1959 c.607 Â§1; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  282.110 Use of Oregon Department of Administrative Services Operating Fund. (1) All moneys received by the Oregon Department of Administrative Services for printing, ruling and binding shall be promptly deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund created by ORS 283.076.

Â Â Â Â Â  (2) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund may be used, the Oregon Department of Administrative Services Operating Fund hereby is appropriated continuously for and may be used for the purchase of all supplies and the payment of all labor and expense, including equipment and facilities, connected with the departmentÂs printing, publishing and distribution activities. The administrative costs incurred in the operation of the Oregon Department of Administrative Services Operating Fund for the purposes of this section shall be paid from the account and shall be added to the costs of the departmentÂs printing, publishing and distribution activities. [Amended by 1959 c.662 Â§8; 1975 c.605 Â§8; 1981 c.106 Â§16; 2001 c.539 Â§8]

Â Â Â Â Â  282.120 [Amended by 1959 c.662 Â§10; 1975 c.605 Â§9; repealed by 1981 c.106 Â§22]

Â Â Â Â Â  282.130 [Amended by 1959 c.662 Â§11; repealed by 1977 c.316 Â§4]

Â Â Â Â Â  282.140 [Amended by 1959 c.662 Â§12; repealed by 1977 c.216 Â§34]

Â Â Â Â Â  282.150 Printing inaugural address of Governor. At the inauguration of a Governor, the Oregon Department of Administrative Services shall cause to be printed such number of copies of the inaugural address as the Governor-elect directs. [Amended by 1957 c.230 Â§1; 1975 c.605 Â§10; 2001 c.539 Â§9]

PUBLIC PRINTING GENERALLY

Â Â Â Â Â  282.210 Performance within state of public printing, binding and stationery work; stipulation in request for bids and in contracts; exceptions. (1) Except as provided in subsection (2) of this section, all printing, binding and stationery work, including the manufacture of motor vehicle registration plates and plates required to be affixed to motor carriers, for the state or any county, city, town, port district, school district, or other political subdivision thereof, shall be performed within the state. All requests for bids and all contracts for such work shall so stipulate.

Â Â Â Â Â  (2) The work referred to in subsection (1) of this section may be performed outside the state if it is established that:

Â Â Â Â Â  (a) The work cannot be performed within the state;

Â Â Â Â Â  (b) The lowest price for which such work can be procured within the state exceeds the charge usually and customarily made to private individuals and corporations for work of similar character and quality; or

Â Â Â Â Â  (c) All bids for the work, or any part thereof, are excessive and not reasonably competitive. [Amended by 2003 c.758 Â§2]

Â Â Â Â Â  282.220 Payment for unauthorized work outside state prohibited. No payment shall be made by the state or any political subdivision thereof for printing, binding or stationery work, including the manufacture of motor vehicle registration plates and plates required to be affixed to motor carriers, unless it appears that such work was done within the state, or was authorized to be done outside the state pursuant to ORS 282.210. [Amended by 2003 c.758 Â§3]

Â Â Â Â Â  282.230 Provisions required in contracts for work to be done outside of state. (1) All contracts for work to be performed outside the state under ORS 282.210 shall provide and require that such work shall be performed under conditions of labor and employment which shall substantially conform to the laws of this state respecting hours of labor, the minimum wage scale for women and minors, and the rules and regulations promulgated by the Wage and Hour Commission of the State of Oregon regarding conditions of employment, hours of labor and minimum wages.

Â Â Â Â Â  (2) Violation of the provision required by subsection (1) of this section shall be grounds for cancellation of the contract.

PENALTIES

Â Â Â Â Â  282.990 Penalties. The provisions of ORS 291.990 apply to ORS 282.020 and 282.050. Any violation of ORS 282.040, 282.050 and 282.060 shall, upon conviction, be punished as prescribed in ORS 291.990.

_______________



Chapter 283

Chapter 283 Â Interagency Services

2007 EDITION

INTERAGENCY SERVICES

PUBLIC FACILITIES, CONTRACTING & INSURANCE

GENERAL PROVISIONS

283.010Â Â Â Â  Definitions

283.020Â Â Â Â  Federal laws and rules govern when federal granted funds involved

283.076Â Â Â Â  Oregon Department of Administrative Services Operating Fund

283.080Â Â Â Â  Special revolving fund for immediate payments; petty cash fund

CERTIFICATES OF PARTICIPATION FINANCING

283.085Â Â Â Â  Definitions for ORS 283.085 to 283.092

283.087Â Â Â Â  Financing agreements; limitations

283.089Â Â Â Â  Authority of director regarding financing agreements

283.091Â Â Â Â  GovernorÂs budget to include amount needed to pay amounts due on unpaid financing agreements

283.092Â Â Â Â  Effect of financing agreement on tax status

STATE AGENCY SERVICES

283.100Â Â Â Â  Duty of department to provide administrative functions to state agencies; cost of services; payment

283.110Â Â Â Â  Furnishing by state agency to another state agency of services, facilities and materials; services, facilities or materials furnished to other persons; rules

283.120Â Â Â Â  State agency service unit; rules

283.130Â Â Â Â  ÂAgencyÂ defined for ORS 283.140 to 283.160

283.140Â Â Â Â  Central telephone, telecommunications, mail, shuttle bus and messenger service for state agencies; costs; rules

283.143Â Â Â Â  Surcharge for telecommunications services; purpose; exempt agencies

283.150Â Â Â Â  Central repair and maintenance services; salvage of office equipment

283.160Â Â Â Â  Clerical and stenographic pool services

283.170Â Â Â Â
Sale
of steam heat to certain museums

CONTROL AND REGULATION OF STATE-OWNED MOTOR VEHICLES

283.305Â Â Â Â  Definitions for ORS 283.305 to 283.350

283.310Â Â Â Â  Control and regulation of state-owned motor vehicles; rules; statement of use; limits on use

283.312Â Â Â Â  Provision of state-owned vehicle to authorized agency driver; mileage limits requirements; exceptions; penalty for noncompliance

283.313Â Â Â Â  Adoption of mileage limits for use and replacement of state-owned vehicles; procedure for approving exceptions to requirement for provision of state-owned vehicle; rules

283.314Â Â Â Â  Replacement of state-owned vehicle when replacement mileage standard is exceeded

283.315Â Â Â Â  Establishing motor pools

283.320Â Â Â Â  Transfer to pool or sale of vehicles; reimbursement

283.325Â Â Â Â  Acquisition of motor vehicles by department; assignment to state agencies

283.327Â Â Â Â  Use of alternative fuel; acquisition of vehicles using such fuel; safety standards

283.330Â Â Â Â  Department responsible for motor vehicles under its control

283.335Â Â Â Â  Storage, repair and maintenance facilities; interagency agreements

283.337Â Â Â Â  Reports to Department of Environmental Quality and State Department of Energy; content

283.340Â Â Â Â  Policy; rules; keeping records

283.343Â Â Â Â  Compliance examination on use of state-owned vehicles

283.345Â Â Â Â  Use of privately owned vehicles; rules

283.350Â Â Â Â  Use of Oregon Department of Administrative Services Operating Fund for automotive purposes

283.390Â Â Â Â  State-owned vehicles to be marked; exceptions

283.395Â Â Â Â  Driving state-owned vehicles for private purposes prohibited; rules

MASTER ASBESTOS MANAGEMENT PLAN

283.415Â Â Â Â  Legislative findings; policy

283.417Â Â Â Â  Definitions for ORS 283.415 to 283.425

283.419Â Â Â Â  Department to develop and administer asbestos abatement standards, plans and procedures

283.421Â Â Â Â  Agency responsibility for abatement of asbestos

283.423Â Â Â Â  Expenses of department

283.425Â Â Â Â  Costs of litigation

INFORMATION TECHNOLOGY

283.500Â Â Â Â  Policy

283.505Â Â Â Â  Coordination of telecommunications systems

283.510Â Â Â Â  Acquisition of advanced digital communications network

283.515Â Â Â Â  Use of agency travel and transportation funds for telecommunications services

283.520Â Â Â Â  Contracts for telecommunications equipment and services not to exceed 10 years; contract benefits for certain nonprofit organizations

283.524Â Â Â Â  Agreements to fund or acquire telecommunications equipment and services

PENALTIES

283.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  283.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) ÂState agencyÂ or ÂagencyÂ has the meaning given such term in ORS 291.002. [1967 c.419 Â§17; 1975 c.345 Â§1; 1977 c.717 Â§19; 1989 c.224 Â§47; 1991 c.93 Â§2; 1993 c.500 Â§36; 1997 c.249 Â§84]

Â Â Â Â Â  283.020 Federal laws and rules govern when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provisions to the contrary in this chapter. [1967 c.419 Â§18]

Â Â Â Â Â  283.030 [1967 c.419 Â§19; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.040 [1967 c.419 Â§20; 1973 c.792 Â§9; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.050 [1967 c.419 Â§21; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.060 [1967 c.419 Â§22; repealed by 1993 c.500 Â§2a]

Â Â Â Â Â  283.070 [1975 c.447 Â§5; repealed by 1989 c.97 Â§1]

Â Â Â Â Â  283.075 [1981 c.106 Â§9; repealed by 1989 c.84 Â§4 (283.076 enacted in lieu of 283.075)]

Â Â Â Â Â  283.076 Oregon Department of Administrative Services Operating Fund. (1) There is established the Oregon Department of Administrative Services Operating Fund in the State Treasury, separate and distinct from the General Fund. The moneys in the Oregon Department of Administrative Services Operating Fund may be invested as provided in ORS 293.701 to 293.820. Interest earnings on the fund assets shall be credited to the fund.

Â Â Â Â Â  (2) Amounts in the fund are continuously appropriated for and shall be used for the purposes authorized by law. It is the legislative intent that, except as otherwise provided by law, all activities using the Oregon Department of Administrative Services Operating Fund shall be self-supporting and the Oregon Department of Administrative Services shall keep the necessary records to show the status of each activity.

Â Â Â Â Â  (3) Unless otherwise provided by law, the cost to the Oregon Department of Administrative Services of providing services, including labor, facilities and materials to any state agency, including itself, the cost of which is to be charged, in part or whole, to the agency served, may be advanced out of the Oregon Department of Administrative Services Operating Fund. The costs advanced from the fund shall be reimbursed to the fund from the charges paid to the department by the agency served.

Â Â Â Â Â  (4) The department may estimate in advance the expenses that it will incur during the biennium for activities which operate out of the fund. Such expenses include necessary working capital and depreciation as determined by the department. The department may render to each agency an invoice for its share of such expenses for periods within the biennium. Each agency shall pay to the credit of the Oregon Department of Administrative Services Operating Fund such invoice as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state are paid. If the estimated expenses for any agency are more or less than actual expenses, including working capital and depreciation requirements, for the period covered by the invoice, the difference shall be reflected in the next following estimate of expenses.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, all moneys collected by the department as depreciation reserves for the properties identified in ORS 276.004 shall be deposited to the Capital Projects Fund, and are continuously appropriated for the purposes set out in ORS 276.005 (1). [1989 c.84 Â§5 (enacted in lieu of 283.075); 1993 c.500 Â§37]

Â Â Â Â Â  283.080 Special revolving fund for immediate payments; petty cash fund. (1) The Oregon Department of Administrative Services may draw a warrant on the State Treasurer in favor of the Oregon Department of Administrative Services payable out of the Oregon Department of Administrative Services Operating Fund established under ORS 283.076 for the amount necessary to restore the special revolving fund to the maximum authorized level of $10,000. The amount drawn shall be credited to a special revolving fund which shall be carried with the State Treasurer and shall be used by the department when it is necessary or desirable to make immediate payments.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall file at least once each month a verified voucher covering current disbursements from the special revolving fund. The voucher shall be accompanied by an itemized statement showing the names of the persons, firms or corporations to whom and the purposes for which the disbursements were made.

Â Â Â Â Â  (3) Upon receipt of the voucher, the Oregon Department of Administrative Services shall draw a warrant on the State Treasurer in favor of the Oregon Department of Administrative Services payable out of the Oregon Department of Administrative Services Operating Fund. The amount drawn shall be deposited in the special revolving fund and shall be for a sum sufficient only to replenish the special revolving fund.

Â Â Â Â Â  (4) In addition to the authority provided in ORS 293.180, the Oregon Department of Administrative Services is authorized to establish petty cash funds, in an amount not to exceed $250, out of the special revolving fund from which small cash disbursements, in payment of expenses, may be made. Periodically, a request for reimbursement of disbursements shall be made. Upon receipt of the warrant drawn on the State Treasurer, in favor of the Oregon Department of Administrative Services, payable out of the Oregon Department of Administrative Services Operating Fund, it shall be redeemed and the cash received used to replenish the petty cash fund. [1977 c.316 Â§2; 1981 c.106 Â§17; 1983 c.424 Â§1; 1989 c.84 Â§6; 1993 c.500 Â§38; 1997 c.109 Â§1]

CERTIFICATES OF PARTICIPATION FINANCING

Â Â Â Â Â  283.085 Definitions for ORS 283.085 to 283.092. As used in ORS 283.085 to 283.092:

Â Â Â Â Â  (1) ÂAvailable fundsÂ means funds appropriated or otherwise made available by the Legislative Assembly to pay amounts due under a financing agreement for the fiscal period in which the payments are due, together with any unexpended proceeds of the financing agreement, and any reserves or other amounts which have been deposited in trust to pay amounts due under the financing agreement.

Â Â Â Â Â  (2) ÂCredit enhancement agreementÂ means any agreement or contractual relationship between the state and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 283.085 to 283.092.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Department of Administrative Services.

Â Â Â Â Â  (4)(a) ÂFinancing agreementÂ means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement:

Â Â Â Â Â  (A) To finance real or personal property that is or will be owned and operated by the state or any of its agencies;

Â Â Â Â Â  (B) To finance infrastructure related to a facility that is owned and operated by the state;

Â Â Â Â Â  (C) To finance infrastructure components that are owned or operated by a local government agency of this state if the director determines that financing the infrastructure will facilitate the construction or operation of an adult or juvenile corrections facility or a public safety training facility owned and operated by the state or any of its agencies;

Â Â Â Â Â  (D) To finance all or a portion of the stateÂs pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State TreasurerÂs estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System; or

Â Â Â Â Â  (E) To refinance previously executed financing agreements.

Â Â Â Â Â  (b) As used in this subsection, ÂinfrastructureÂ includes, but is not limited to, sewer and water systems and road improvements.

Â Â Â Â Â  (5) ÂPersonal propertyÂ means tangible personal property, software and fixtures.

Â Â Â Â Â  (6) ÂProperty rightsÂ means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 283.089 (1)(e).

Â Â Â Â Â  (7) ÂSoftwareÂ means software and training and maintenance contracts related to the operation of computing equipment.

Â Â Â Â Â  (8) ÂTreasurerÂ means the State Treasurer. [1989 c.1032 Â§1; 1993 c.500 Â§39; 1997 c.715 Â§3; 2001 c.718 Â§3; 2003 c.746 Â§9; 2007 c.783 Â§94]

Â Â Â Â Â  Note: 283.085 to 283.092 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.087 Financing agreements; limitations. With the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may enter into financing agreements in accordance with ORS 283.085 to 283.092, and may exercise the powers granted to a related agency, as defined in ORS 286A.001, by ORS chapter 286A for bonds in connection with those financing agreements upon such terms as the director and the treasurer find to be advantageous to the state. Financing agreements shall be subject to the following limitations:

Â Â Â Â Â  (1) Amounts payable by the state under a financing agreement shall be limited to available funds. In no circumstance shall the state be obligated to pay amounts due under a financing agreement from any source other than available funds. If there are insufficient available funds to pay amounts due under a financing agreement, the lender may exercise any property rights which the state has granted to it in the financing agreement, against the property which was purchased with the proceeds of the financing agreement, and apply the amounts so received toward payments scheduled to be made by the state under the financing agreement.

Â Â Â Â Â  (2) No property rights may be granted in property unless the property is being acquired, substantially improved or refinanced with the proceeds of a financing agreement, or is land on which such property is located.

Â Â Â Â Â  (3) The principal amount of financing agreements entered into by the state pursuant to ORS 283.085 to 283.092 shall be treated as an amount of bonds and is subject to ORS 286A.035.

Â Â Â Â Â  (4) The limitations of subsection (3) of this section shall not apply to financing agreements which are used to refinance previously executed financing agreements. The expenditure of funds used to finance previously executed financing agreements and pay the costs incurred to issue the new financing agreements shall be recorded using administrative budget limitations.

Â Â Â Â Â  (5) The state or any state agency shall not enter into financing agreements under any provision of law other than ORS 283.085 to 283.092 if the principal amount of the financing agreement, together with the principal amount of any financing agreement previously issued by the state or a state agency for the same project, exceeds $100,000.

Â Â Â Â Â  (6) Upon the request and with the approval of the Chief Justice of the Supreme Court or the State Court Administrator, the Director of the Oregon Department of Administrative Services may enter into financing agreements in accordance with ORS 283.085 to 283.092, on behalf of the Judicial Department. [1989 c.1032 Â§2; 1991 c.642 Â§4; 1991 c.790 Â§20; 1993 c.500 Â§40; 1993 c.635 Â§3; 2003 c.746 Â§10; 2007 c.783 Â§95]

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.089 Authority of director regarding financing agreements. (1) With the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

Â Â Â Â Â  (a) Enter into agreements with trustees to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the state under a financing agreement. Amounts held with a trustee shall be invested by the trustee at the direction of the State Treasurer. Interest earned on any investments held by a trustee as security for a financing agreement may, at the option of the director, be credited to the accounts held by the trustee and applied in payment of sums due under a financing agreement.

Â Â Â Â Â  (b) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that such credit enhancement agreements shall be payable solely from available funds and amounts received from the exercise of property rights granted under such financing agreements.

Â Â Â Â Â  (c) Use the gross proceeds of financing agreements for the purposes described in ORS 283.085 (4) and to pay the costs of reserves, credit enhancements and other costs associated with issuing, administering and maintaining the financing.

Â Â Â Â Â  (d) Use a single financing agreement to finance property to be used by multiple state agencies.

Â Â Â Â Â  (e) Subject to ORS 283.087 (2), grant leases of real property with a trustee or lender. Such leases may be for a term which ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or 10 years after the last scheduled payment under a financing agreement, whichever is later. Such leases may grant the trustee or lender the right to evict the state and exclude it from possession of the real property for the term of the lease if the state fails to pay when due the amounts scheduled to be paid under a financing agreement or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

Â Â Â Â Â  (f) Subject to ORS 283.087 (2), grant security interests in personal property to trustees or lenders. Such security interests shall attach and be perfected on the date the state takes possession of the personal property, or the date the lender advances money under a financing agreement, whichever is later. A security interest authorized by this section shall have priority over all other liens and claims. Upon default, the secured party shall have the rights and remedies available to a secured party under ORS chapter 79 for a first, perfected security interest in goods and fixtures. No later than 10 days after a security interest authorized by this section attaches, the state shall cause a financing statement for the security interest to be filed with the Secretary of State in the same manner as financing statements are filed for goods; however, failure to file such a statement shall not affect the perfection of the security interest.

Â Â Â Â Â  (g) Pledge for the benefit of trustees and lenders any amounts which are deposited with a trustee in accordance with a financing agreement. The pledge shall be valid and binding from the time it is made, the amounts so pledged shall immediately be subject to the lien of the pledge without filing, physical delivery or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever.

Â Â Â Â Â  (h) Bill any state agency that benefits from a financing agreement for an appropriate share of the financing costs on a monthly or other periodic basis, and deposit payments received in connection with the billings with a trustee as security for a financing agreement. Any state agency receiving such a bill shall pay the amounts billed from the first amounts legally available to it. The director shall allocate in appropriate shares the financing costs of a financing agreement entered into for the purpose described in ORS 283.085 (4)(a)(D) among all state agencies based on their payroll costs.

Â Â Â Â Â  (i) Purchase fire and extended coverage or other casualty insurance for property which is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of their interest, and covenant to maintain such insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase such insurance.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂFinancing costsÂ means the costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with entering into financing agreements and maintaining the certificate of participation program, including but not limited to paying:

Â Â Â Â Â  (A) Amounts due under financing agreements;

Â Â Â Â Â  (B) Costs and obligations the state incurs in connection with the exercise of a power granted by this section; and

Â Â Â Â Â  (C) Amounts due in connection with the investment of proceeds of financing agreements.

Â Â Â Â Â  (b) ÂState agencyÂ has the meaning given that term in ORS 286A.730. [1989 c.1032 Â§3; 2001 c.445 Â§170; 2003 c.746 Â§11; 2007 c.783 Â§95a]

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.091 GovernorÂs budget to include amount needed to pay amounts due on unpaid financing agreements. The Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly for each fiscal period amounts sufficient to permit the payment of all amounts which will be due on unpaid financing agreements during that fiscal period. [1989 c.1032 Â§4]

Â Â Â Â Â  Note: See note under 283.085.

Â Â Â Â Â  283.092 Effect of financing agreement on tax status. A lease or financing agreement authorized by ORS 283.085 to 283.092 shall not cause property to be subject to property taxation and shall be disregarded in determining whether property is exempt from taxation under ORS chapter 307. [1989 c.1032 Â§5; 2007 c.783 Â§96]

Â Â Â Â Â  Note: See note under 283.085.

STATE AGENCY SERVICES

Â Â Â Â Â  283.100 Duty of department to provide administrative functions to state agencies; cost of services; payment. The Oregon Department of Administrative Services shall provide general government administrative functions to state agencies. The cost of these services, or portions thereof, as determined by the department shall be allocated to state agencies as determined by the department and paid to the department in the same manner as other claims against the agency are paid. [1993 c.62 Â§1]

Â Â Â Â Â  Note: 283.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.110 Furnishing by state agency to another state agency of services, facilities and materials; services, facilities or materials furnished to other persons; rules. (1) Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency shall, as its own facilities permit, furnish to any other state agency such services (including labor), facilities and materials as are requisitioned by the head of another agency. The expense shall be charged to the agency served, which shall pay the expense to the agency furnishing the services, facilities or materials in the manner other claims are paid. Agencies shall, as far as practicable, cooperate with one another in the use of services, quarters and equipment.

Â Â Â Â Â  (2) Except as provided in ORS 283.076 (3), all moneys received by an agency in payment of services, facilities or materials furnished to another state agency as provided in this section, or in payment of services, facilities or materials furnished to other persons may be, or if required by the Oregon Department of Administrative Services, shall be paid into the State Treasury for deposit to the credit of the miscellaneous receipts account established pursuant to ORS 279A.290 for the agency furnishing the services, facilities or materials.

Â Â Â Â Â  (3) The constitutional state officers and the Legislative Assembly or any of its statutory, standing, special or interim committees, unless prohibited by law, may elect to furnish services, facilities and materials to one another and to state agencies and officers as defined in ORS 291.002, and the courts, constitutional state officers, the Legislative Assembly or any of its statutory, standing, special or interim committees and the Public Defense Services Commission may elect to requisition services, facilities and materials as provided in this section. [Formerly 291.658; 1981 c.106 Â§18; 1993 c.500 Â§40a; 2003 c.449 Â§36; 2003 c.794 Â§230]

Â Â Â Â Â  283.120 State agency service unit; rules. Subject to rules prescribed by the Oregon Department of Administrative Services, any state agency may establish a service unit within the agency to furnish to other units of such agency the services, facilities and materials that the service unit is established to provide. The expenses of the service unit shall be charged to the units served and, except as provided in ORS 283.076 (3), the amounts so charged shall be credited to the miscellaneous receipts account established pursuant to ORS 279A.290 and hereby are appropriated continuously for expenditure by the state agency subject to the allotment system provided by ORS 291.234 to 291.260. [Formerly 291.670; 1981 c.106 Â§19; 1993 c.500 Â§40b; 2003 c.794 Â§231]

Â Â Â Â Â  283.130 ÂAgencyÂ defined for ORS 283.140 to 283.160. As used in ORS 283.140 to 283.160, Âstate agencyÂ or ÂagencyÂ includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee. [Formerly 291.659]

Â Â Â Â Â  283.140 Central telephone, telecommunications, mail, shuttle bus and messenger service for state agencies; costs; rules. (1) The Oregon Department of Administrative Services shall exercise budgetary management, supervision and control over all telephone and telecommunications service for all state agencies. The department may operate central mail, shuttle bus or messenger services for agencies located in
Salem
,
Portland
or other cities, where it would be economical so to do. The cost of maintaining and operating any central telephone exchange, switching system, network service and facility, intercity or intracity network trunk or line or switchboard, or the cost of mail, shuttle bus and messenger services, shall be charged to the various agencies served and paid to the department in the same manner as other claims against the agencies are paid.

Â Â Â Â Â  (2) If the department operates central mail service, it shall:

Â Â Â Â Â  (a) Approve or disapprove all state agency mail equipment or mail service acquisitions.

Â Â Â Â Â  (b) Report biennially to the Director of the Oregon Department of Administrative Services on opportunities for savings through state agency mail room centralization, consolidation and automation and through mail route coordination.

Â Â Â Â Â  (3) The department shall adopt rules pursuant to which persons associated with government either temporarily or otherwise, including but not limited to unsalaried volunteers, part-time employees, contractors with the state and employees of contractors, political subdivisions and the federal government may use shuttle bus services.

Â Â Â Â Â  (4) For the purposes of this section, ÂtelecommunicationsÂ means media that communicate voice, data, text, images or video over a distance using electrical, electronic or light wave transmission media. [Formerly 291.660; 1971 c.110 Â§1; 1977 c.92 Â§1; 1993 c.724 Â§15; 1995 c.452 Â§15]

Â Â Â Â Â  283.143 Surcharge for telecommunications services; purpose; exempt agencies. (1) To encourage utilization of statewide integrated videoconferencing and statewide online access services, the Oregon Department of Administrative Services shall, in addition to any other charge or assessment for providing telecommunications services to state agencies, impose upon each agency and public corporation a surcharge, in an amount established by the department. All surcharge moneys collected shall be deposited in the Oregon Department of Administrative Services Operating Fund, and may be expended only for state agency and public corporation telecommunication and videoconferencing activities, under such terms and conditions as the department may prescribe.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Oregon Department of Administrative Services shall not impose the surcharge established by this section on the Department of Higher Education or the
Oregon
Health and
Science
University
. The Oregon Department of Administrative Services shall enter into an agreement with the Department of Higher Education and the Oregon Health and
Science
University
on the amounts to be paid by the Department of Higher Education and the Oregon Health and
Science
University
to the Oregon Department of Administrative Services in lieu of the surcharge provided for in this section. [1997 c.596 Â§2]

Â Â Â Â Â  283.150 Central repair and maintenance services; salvage of office equipment. The Oregon Department of Administrative Services may operate central repair and maintenance services for the general repair and servicing of office equipment belonging to the various state agencies. The cost of such services shall be charged to the various agencies served and paid to the department in the same manner as other claims against the agencies are paid. It shall also be the function of the department to salvage office equipment, in so far as is practicable and economical. Salvaged equipment shall be disposed of in accordance with ORS 279A.280. [Formerly 291.662; 2003 c.794 Â§232]

Â Â Â Â Â  283.160 Clerical and stenographic pool services. The Oregon Department of Administrative Services, where it would be economical so to do, may provide clerical and stenographic pool services as needed for unusual work demands of state agencies above the normal demands that can be met by their permanent staffs. The cost of such services shall be charged to the agencies utilizing such services and paid to the department in the same manner as other claims against the agencies are paid. [Formerly 291.664]

Â Â Â Â Â  283.170
Sale
of steam heat to certain museums. The Oregon Department of Administrative Services may sell excess steam heat to a museum that is tax exempt under state and federal law where the steam can be delivered to the museum property without significant impact on the state steam heating system. The proceeds of the sale may be used to meet costs of the system without specific appropriation thereof. [1979 c.712 Â§1]

Â Â Â Â Â  Note: 283.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.190 [1985 c.88 Â§4; 1987 c.73 Â§4; renumbered 283.524 in 2001]

Â Â Â Â Â  283.210 [Formerly 291.652; renumbered 279.805 in 1991]

Â Â Â Â Â  283.220 [Formerly 291.654; 1977 c.598 Â§32; renumbered 279.826 in 1991]

Â Â Â Â Â  283.230 [Formerly 291.656; 1975 c.345 Â§2; 1981 c.106 Â§20; 1981 c.325 Â§2; 1985 c.168 Â§1; 1987 c.158 Â§39; 1991 c.93 Â§3; 1991 c.176 Â§4; renumbered 279.828 in 1991]

Â Â Â Â Â  283.235 [1979 c.569 Â§1; 1981 c.325 Â§3; renumbered 279.830 in 1991]

Â Â Â Â Â  283.240 [Formerly 291.666; renumbered 279.831 in 1991]

Â Â Â Â Â  283.250 [Formerly 291.678; renumbered 279.833 in 1991]

CONTROL AND REGULATION OF STATE-OWNED MOTOR VEHICLES

Â Â Â Â Â  283.305 Definitions for ORS 283.305 to 283.350. As used in ORS 283.305 to 283.350:

Â Â Â Â Â  (1) ÂAlternative fuelÂ means natural gas, liquefied petroleum gas, methanol, ethanol, any fuel mixture containing at least 85 percent methanol or ethanol and electricity.

Â Â Â Â Â  (2) ÂAuthorized driverÂ means any of the following who has a valid driver license and an acceptable driving record:

Â Â Â Â Â  (a) A salaried state employee, including an agent of the state;

Â Â Â Â Â  (b) A volunteer, appointed in writing, whose written description of duties includes driving motor vehicles;

Â Â Â Â Â  (c) An agency client required to drive motor vehicles as part of a rehabilitation or treatment program authorized by law;

Â Â Â Â Â  (d) Any personnel of any unit of government whose use of motor vehicles is permitted by an authorized intergovernmental agreement;

Â Â Â Â Â  (e) Any student enrolled at any state institution of higher education and whose use of motor vehicles meets the requirements of ORS 283.310; and

Â Â Â Â Â  (f) An inmate of a correctional institution with specific Department of Corrections approval who is accompanied by a supervising correctional institution employee or who is performing a specific work assignment driving a special purpose vehicle required for that assignment and within the visual range of a supervising correctional institution employee who is at the work assignment site or who is part of the transport caravan.

Â Â Â Â Â  (3) ÂMotor vehiclesÂ includes state-owned, leased or otherwise controlled motor vehicles and the supplies, parts and equipment for the operation, maintenance or repair of such motor vehicles.

Â Â Â Â Â  (4) ÂOfficial state businessÂ means activity conducted by a state agency that advances the lawful policies of the agency as specified by the Oregon Department of Administrative Services by rule.

Â Â Â Â Â  (5) ÂStandard passenger vehicleÂ means a motor vehicle that is commonly known as a sedan or a station wagon and that is not equipped with special or unusual equipment.

Â Â Â Â Â  (6) ÂState agencyÂ or ÂagencyÂ includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee. [Formerly 291.702; 1991 c.399 Â§4; 1993 c.335 Â§1; 1997 c.848 Â§1; 2007 c.71 Â§83]

Â Â Â Â Â  283.310 Control and regulation of state-owned motor vehicles; rules; statement of use; limits on use. (1) The Oregon Department of Administrative Services shall control and regulate the acquisition, operation, use, maintenance and disposal of and access to motor vehicles used for:

Â Â Â Â Â  (a) State business by state agencies of this state; or

Â Â Â Â Â  (b) Official public business by a unit of local government or a state agency of another state, by an agency created by an interstate compact between this state and another state or states, by a United States governmental agency, or by an American Indian tribe or an agency of an American Indian tribe, pursuant to an intergovernmental agreement between the agency or agencies and the department, entered into in accordance with ORS chapter 190, for the provision of motor pool vehicles, supplies and services, or any of them.

Â Â Â Â Â  (2) The state agency on whose behalf a motor vehicle is used must state in writing in advance of such use that the particular activity for which the vehicle is to be used advances the lawful policies of the agency.

Â Â Â Â Â  (3) The State Board of Higher Education shall not authorize or allow the use of any motor vehicle to transport students to an event or activity not directly related to an officially sanctioned program as established under ORS 351.277 of an institution in the Oregon University System.

Â Â Â Â Â  (4) The State Board of Higher Education, in conjunction with the Oregon Department of Administrative Services, shall establish by rule vehicle operation standards and training to promote safe vehicular travel practices in the conduct of all travel by employees, students and official volunteers at all institutions in the Oregon University System. [Formerly 291.704; 1993 c.335 Â§2]

Â Â Â Â Â  283.312 Provision of state-owned vehicle to authorized agency driver; mileage limits requirements; exceptions; penalty for noncompliance. (1) A state agency or institution shall provide a state-owned standard passenger vehicle to each authorized driver of the state agency or institution who is required to drive a standard passenger vehicle on official state business a number of miles per month averaged over a six-month period that equals or exceeds the mileage limit defined in rules adopted under ORS 283.313.

Â Â Â Â Â  (2) If a state-owned standard passenger vehicle is not available to an authorized driver of a state agency or institution who is required to drive a standard passenger vehicle on official state business:

Â Â Â Â Â  (a) The authorized driver shall use the authorized driverÂs own motor vehicle, or other privately owned motor vehicle, and shall be reimbursed as provided in rules adopted under ORS 283.345; or

Â Â Â Â Â  (b) If a suitable privately owned motor vehicle is not available to the authorized driver, the state agency or institution shall rent a standard passenger vehicle for the use of the authorized driver on the days the authorized driver is required to drive on official state business.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, a state agency or institution may not own or be assigned a standard passenger vehicle that is driven a number of miles per month averaged over a six-month period that is less than the mileage limit defined in rules adopted under ORS 283.313.

Â Â Â Â Â  (4) Subsection (3) of this section does not apply to a standard passenger vehicle that is furnished with equipment not installed on a standard passenger vehicle.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply to a standard passenger vehicle if the Director of the Oregon Department of Administrative Services finds under rules adopted under ORS 283.313 that, notwithstanding the number of miles per month the vehicle is driven, use of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution.

Â Â Â Â Â  (6) If a state agency or institution is not in compliance with subsection (3) of this section, the state agency or institution shall sell and not replace a standard passenger vehicle for each vehicle that fails to comply with subsection (3) of this section. The state agency or institution may reassign vehicles owned by or assigned to the state agency or institution, respectively, if necessary to meet the requirements of subsection (3) of this section. Proceeds from a sale under this subsection and interest on the proceeds shall be retained by the agency or institution and not expended until a sale proceed utilization plan is approved by the Legislative Assembly. [1997 c.848 Â§3]

Â Â Â Â Â  283.313 Adoption of mileage limits for use and replacement of state-owned vehicles; procedure for approving exceptions to requirement for provision of state-owned vehicle; rules. (1) The Oregon Department of Administrative Services shall adopt by rule a formula to determine the mileage limit for purposes of ORS 283.312. The formula shall define a mileage limit that is the mileage at which use of a state-owned standard passenger vehicle is more economical than use of a privately owned motor vehicle for official state business. For purposes of this subsection, the department shall adopt the formula in Secretary of State, Audit No. 97-36, State of
Oregon Opportunities
to Reduce State Employee Travel Costs, p. 29, app. A, exhibit 1 (April 17, 1997), or an equivalent formula.

Â Â Â Â Â  (2) The department shall adopt by rule a replacement mileage standard for purposes of ORS 283.314. The replacement mileage standard is the mileage at which replacement of a standard passenger vehicle is more economical than retaining the vehicle.

Â Â Â Â Â  (3) The department shall adopt by rule a procedure to approve exceptions under ORS 283.312 (5) to the requirements of ORS 283.312 (3). The procedure adopted must conform to the following:

Â Â Â Â Â  (a) The Director of the Oregon Department of Administrative Services shall approve each exception.

Â Â Â Â Â  (b) The director may appoint a committee to advise the director on the merits of each request for an exception.

Â Â Â Â Â  (c) An application by a state agency or institution for an exception must be in writing. The application must include, but not be limited to:

Â Â Â Â Â  (A) A statement of the reasons ownership or assignment of a state-owned standard passenger vehicle is necessary to the activities conducted by the state agency or institution, notwithstanding the number of miles per month the vehicle is driven; and

Â Â Â Â Â  (B) A statement of reasons why rental of a standard passenger vehicle, use of a vehicle owned by an authorized driver or borrowing a vehicle from another state agency or institution is not a satisfactory alternative to ownership or assignment of a standard passenger vehicle. [1997 c.848 Â§5]

Â Â Â Â Â  283.314 Replacement of state-owned vehicle when replacement mileage standard is exceeded. A standard passenger vehicle owned or assigned to the state agency or institution must be replaced after the number of miles the vehicle has been driven exceeds the replacement mileage standard defined under rules adopted under ORS 283.313. [1997 c.848 Â§4]

Â Â Â Â Â  283.315 Establishing motor pools. The Oregon Department of Administrative Services shall establish a motor pool for the common use of state agencies and for other public agencies that have entered into intergovernmental agreements with the department in accordance with ORS chapter 190 for the provision of motor pool vehicles, supplies and services, or any of them. The department may also establish in the state such subsidiary pools under the direct control or under the supervision of a state agency as may be found necessary. [Formerly 291.706; 1993 c.335 Â§2a]

Â Â Â Â Â  283.320 Transfer to pool or sale of vehicles; reimbursement. (1) The Oregon Department of Administrative Services shall study and ascertain the present needs for motor vehicles and shall authorize transfer to the pool or the sale of vehicles found not to be required by state agencies.

Â Â Â Â Â  (2) Where any motor vehicle so transferred from any agency was purchased by the agency from a dedicated fund or trust fund, as defined in ORS 291.002, an amount equal to the depreciated value of the vehicle shall be paid to the agency within 10 years after the vehicleÂs acquisition by the department, or, at the option of the department, shall be entered upon the accounts of the Oregon Department of Administrative Services Operating Fund as a credit in favor of the agency from which the vehicle was transferred, and any charges thereafter made to such agency, pursuant to ORS 283.350, for transportation furnished to the agency, shall be offset against such credit until the entire amount of the credit has been utilized. [Formerly 291.708; 1993 c.335 Â§3]

Â Â Â Â Â  283.325 Acquisition of motor vehicles by department; assignment to state agencies. Subject to ORS 283.327, the Oregon Department of Administrative Services may acquire motor vehicles by purchase or transfer. All motor vehicles transferred to or purchased for the department shall become a motor pool from which, upon requisition and proper showing to the department of need and use for official state business only by a state agency, or on evidence that a specific intergovernmental agreement allows a public agency to be provided with motor pool vehicles, supplies and services, there may be assigned suitable transportation, either on a temporary or permanent basis. [Formerly 291.710; 1991 c.399 Â§5; 1993 c.335 Â§4]

Â Â Â Â Â  283.327 Use of alternative fuel; acquisition of vehicles using such fuel; safety standards. (1) To the maximum extent economically possible, state-owned motor vehicles shall use alternative fuel for operation.

Â Â Â Â Â  (2) State agencies shall acquire only motor vehicles capable of using alternative fuel, except that acquired vehicles assigned to areas unable economically to dispense alternative fuel need not be so configured.

Â Â Â Â Â  (3) Each agency owning motor vehicles shall comply with all safety standards established by the United States Department of Transportation in the conversion, operation and maintenance of vehicles using alternative fuel.

Â Â Â Â Â  (4) To the maximum extent economically possible, state-owned structures shall use biofuel, or direct-application electricity generated from biofuel, where diesel is currently utilized for stationary or back-up generation. [1991 c.399 Â§2; 1993 c.335 Â§5; 2005 c.22 Â§201; 2007 c.739 Â§25]

Â Â Â Â Â  283.330 Department responsible for motor vehicles under its control. The Oregon Department of Administrative Services shall direct and be responsible for the acquisition, operation, maintenance, storage, repair and replacement of and access to motor vehicles under its control. The department shall utilize all state facilities available for the maintenance, repair and storage of such motor vehicles. [Formerly 291.712; 1993 c.335 Â§6]

Â Â Â Â Â  283.335 Storage, repair and maintenance facilities; interagency agreements. The Oregon Department of Administrative Services may arrange, by agreement with agencies, for the utilization by one of the storage, repair or maintenance facilities of another, with such provision for charges and credits as may be agreed upon. Any such agreement to which the department is not a party shall be subject to the approval of the department. The department may acquire and maintain storage facilities for the motor vehicles under its control. [Formerly 291.714]

Â Â Â Â Â  283.337 Reports to Department of Environmental Quality and State Department of Energy; content. Prior to December 31 of each year, each agency owning motor vehicles shall submit an annual report to the Department of Environmental Quality and the State Department of Energy. The report shall contain at a minimum:

Â Â Â Â Â  (1) The number of vehicles acquired that are capable of using alternative fuel;

Â Â Â Â Â  (2) The number of vehicles converted from the use of gasoline to the use of alternative fuel;

Â Â Â Â Â  (3) The quantity of each type of alternative fuel used; and

Â Â Â Â Â  (4) Any other information required by the Department of Environmental Quality and the State Department of Energy. [1991 c.399 Â§3; 1993 c.335 Â§7]

Â Â Â Â Â  283.340 Policy; rules; keeping records. (1) It is the policy of this state that the Oregon Department of Administrative Services adopt rules that narrowly interpret the definitions of authorized driver and official state business.

Â Â Â Â Â  (2) The department shall adopt rules necessary for the efficient and economical operation, use, maintenance, repair and replacement of and access to all motor vehicles, and shall require the keeping of such records of use, access, costs and operations and the making of such reports as will enable the exercise of proper controls.

Â Â Â Â Â  (3) By rule, the department shall prohibit the operation of a state-owned motor vehicle by any person under 18 years of age.

Â Â Â Â Â  (4) The department shall adopt rules that require uniform schedules for preventive maintenance of state-owned motor vehicles. [Formerly 291.716; 1993 c.335 Â§8; 1997 c.848 Â§6]

Â Â Â Â Â  283.343 Compliance examination on use of state-owned vehicles. At least biennially, the Oregon Department of Administrative Services shall examine compliance with rules adopted pursuant to ORS 283.340 by state agencies owning vehicles. The department shall submit biennially to the Joint Legislative Audit Committee a management report on state-owned motor vehicles that includes:

Â Â Â Â Â  (1) Summaries of agency compliance examinations, with specific emphasis on noncomplying state agency fleets;

Â Â Â Â Â  (2) Numbers of motor vehicles, listed by model and by state agency;

Â Â Â Â Â  (3) Mileage utilization of motor vehicles, listed by state agency;

Â Â Â Â Â  (4) Operating cost per mile of motor vehicles, listed by state agency; and

Â Â Â Â Â  (5) Recommendations for increasing motor vehicle utilization, for decreasing the overall motor vehicle population and for absorbing noncomplying state agency fleets into the motor pool. [1993 c.335 Â§11]

Â Â Â Â Â  283.345 Use of privately owned vehicles; rules. The Oregon Department of Administrative Services shall adopt rules for the use of privately owned vehicles for official state business where necessary. [Formerly 291.718; 1993 c.335 Â§9; 1997 c.848 Â§7]

Â Â Â Â Â  283.350 Use of
Oregon
Department of Administrative Services Operating Fund for automotive purposes. (1) In addition to the other purposes for which the Oregon Department of Administrative Services Operating Fund created by ORS 283.076 may be used, the Oregon Department of Administrative Services Operating Fund is appropriated continuously for and may be used for the acquisition, operation, storage, maintenance, repair and replacement of motor vehicles under the control of the Oregon Department of Administrative Services, the payment of insurance premiums as provided in ORS 278.205 and payment of the administrative expenses of the department in connection with the operation of the motor pool and a proportionate amount of the administrative costs in connection with the operation of the Oregon Department of Administrative Services Operating Fund. The type of motor vehicles purchased shall be limited to the most appropriate economical models. At the end of each month the department shall render a statement, on a basis of mileage or rental, to all state and public agencies to which transportation has been furnished, and all amounts due shall be credited to the Oregon Department of Administrative Services Operating Fund and, in the case of state agencies, shall be a charge against the appropriation allotments of the state agencies involved. Any proceeds from the sale or other disposition of used vehicles owned by the department shall be credited to the Oregon Department of Administrative Services Operating Fund. Administrative costs in connection with the operation of the motor pool and a proportionate amount of the administrative costs in connection with the operation of the Oregon Department of Administrative Services Operating Fund shall be included in the computation of the rental or mileage charge to the agencies to which transportation is furnished.

Â Â Â Â Â  (2) There is continued in existence a petty cash fund in the amount of $100 as part of the Oregon Department of Administrative Services Operating Fund, and the Director of the Oregon Department of Administrative Services may authorize designated persons to make disbursements from the petty cash fund in any case where it is necessary to make an immediate cash payment which is payable from the Oregon Department of Administrative Services Operating Fund for an expenditure referred to in subsection (1) of this section. Disbursements from the petty cash fund shall be made only by the persons so designated in payment of claims authorized by law. When the person designated by the director from time to time files with the Oregon Department of Administrative Services verified vouchers covering disbursements from the petty cash fund, the Oregon Department of Administrative Services shall issue warrants on the State Treasurer payable out of the Oregon Department of Administrative Services Operating Fund in favor of the person designated by the director. The payments of such warrants shall be credited to the petty cash fund. The verified vouchers covering disbursements shall bear the approval of the individual designated by the director. [Formerly 291.720; 1981 c.106 Â§21; 1983 c.740 Â§81; 1993 c.335 Â§9a; 1993 c.500 Â§41]

Â Â Â Â Â  283.355 [Formerly 291.722; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  283.390 State-owned vehicles to be marked; exceptions. (1) Any state department or institution owning or operating automobiles or trucks shall have printed or painted in plain lettering of a size so as to be readily read the name of the department or institution owning or operating the vehicle, followed by the words ÂState of Oregon.Â

Â Â Â Â Â  (2) A vehicle need not be marked as required by subsection (1) of this section and need bear only such evidence of registration as is required on privately owned vehicles if:

Â Â Â Â Â  (a) In the opinion of the Director of the Oregon Department of Administrative Services, the marking of the vehicle as required by subsection (1) of this section would unduly hinder the department or institution owning or operating the vehicle in carrying out its duties and functions; and

Â Â Â Â Â  (b) The department has approved in writing the operation of the particular vehicle without being marked as required by subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department shall, upon request of any state law enforcement agency or state parole or probation agency for which the department obtains vehicles, obtain for the agencies vehicles that are not marked as required by subsection (1) of this section and that have registration described in ORS 805.060. [Formerly 291.724; 1987 c.6 Â§3; 1993 c.741 Â§118]

Â Â Â Â Â  283.395 Driving state-owned vehicles for private purposes prohibited; rules. (1) No person shall drive, operate or use, or authorize or permit any person to drive, operate or use, any motor vehicle as defined in ORS 283.305 for any purpose except for official state business as defined in ORS 283.305 and by rule of the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The department shall adopt rules to distinguish private from public purposes. [Formerly 291.726; 1991 c.176 Â§5; 1993 c.335 Â§10]

Â Â Â Â Â  283.400 [1979 c.230 Â§1; repealed by 1991 c.399 Â§6]

Â Â Â Â Â  283.405 [1979 c.230 Â§2; repealed by 1991 c.399 Â§6]

MASTER ASBESTOS MANAGEMENT PLAN

Â Â Â Â Â  283.415 Legislative findings; policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Asbestos has been found to be a human carcinogen. There is no known safe level for human exposure to asbestos. Ailments caused by asbestos can become manifest many years after exposure.

Â Â Â Â Â  (2) In a decayed or damaged state, asbestos can pose a health risk to employees, inmates, patients or residents of state institutions. This state does not know where asbestos-containing materials exist in its buildings nor in what condition those materials are to be found.

Â Â Â Â Â  (3) It is the goal of the Legislative Assembly to assure that state facilities are safely maintained and operated. It is, therefore, the policy of the Legislative Assembly that:

Â Â Â Â Â  (a) A Master Asbestos Management Plan be developed that will assure orderly well-reasoned asbestos control and abatement.

Â Â Â Â Â  (b) As any conditions of immediate hazard to health become known, they be acted on promptly in accordance with the Master Asbestos Management Plan.

Â Â Â Â Â  (c) The plan include standards for employee awareness and training.

Â Â Â Â Â  (d) The Oregon Department of Administrative Services be the agency to develop and centrally manage the plan for this state.

Â Â Â Â Â  (e) Each agency cooperate fully in carrying out the plan.

Â Â Â Â Â  (f) The State of
Oregon
engage in a long-term commitment to control the asbestos hazard in state facilities through control and abatement. [1989 c.1037 Â§1]

Â Â Â Â Â  Note: 283.415 to 283.425 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.417 Definitions for ORS 283.415 to 283.425. As used in ORS 283.415 to 283.425, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means each branch, institution, department, board or commission of the state which owns, leases or operates facilities capable of containing asbestos.

Â Â Â Â Â  (2) ÂAsbestos abatementÂ means measures to control fiber release from asbestos-containing materials, including its removal, encapsulation and enclosure.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Oregon Department of Administrative Services. [1989 c.1037 Â§2; 1993 c.500 Â§42]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.419 Department to develop and administer asbestos abatement standards, plans and procedures. The Oregon Department of Administrative Services shall develop and administer standards, plans and procedures for the abatement of asbestos by all agencies in all state-owned, leased or operated facilities. Standards, plans and procedures include development of:

Â Â Â Â Â  (1) A survey of all state-owned, leased or operated facilities to identify the presence, nature and condition of or the absence of asbestos-containing materials in each one.

Â Â Â Â Â  (2) An establishment of priorities of facilities for abatement in order of the nature or extent of asbestos exposure they present.

Â Â Â Â Â  (3) Specifications and standards for acceptable asbestos abatement practices, projects and materials management.

Â Â Â Â Â  (4) A checklist to guide and advise agency investigation, planning and implementation of asbestos abatement.

Â Â Â Â Â  (5) Standard bid specifications, criteria for awarding bids and contract language for asbestos related contracts.

Â Â Â Â Â  (6) A state government emergency response plan to deal with any facilities presenting extreme and immediate risk.

Â Â Â Â Â  (7) Employee awareness, training and worker protection plans.

Â Â Â Â Â  (8) Such other standards, plans and procedures as the department may require for the safe and economical abatement of asbestos by agencies. [1989 c.1037 Â§3; 2005 c.22 Â§202]

Note: See note under 283.415.

Â Â Â Â Â  283.421 Agency responsibility for abatement of asbestos. Each agency shall take the necessary steps for abatement of asbestos in its facilities in conformance with the standards, plans and procedures approved by the Oregon Department of Administrative Services. Those steps shall include:

Â Â Â Â Â  (1) Making inspections and providing information as requested by the department.

Â Â Â Â Â  (2) Scheduling its structures for necessary abatement consistent with the departmentÂs priorities.

Â Â Â Â Â  (3) Contracting for or performing any necessary abatement in accordance with department standards, plans and procedures for abatement.

Â Â Â Â Â  (4) Training appropriate agency employees to recognize and work safely with asbestos-containing materials to comply with applicable regulations of the Department of Consumer and Business Services and Department of Environmental Quality. [1989 c.1037 Â§4; 1993 c.744 Â§224]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.423 Expenses of department. The expenses of the Oregon Department of Administrative Services, as approved by the Legislative Assembly or the Emergency Board, for developing and administering the stateÂs plans for asbestos abatement and for property damage recovery litigation by the Department of Justice, unless the Legislative Assembly or the Emergency Board provides otherwise, shall be paid by assessment against the agencies owning, leasing or operating facilities based on square footage of affected buildings and lineal footage of affected tunnels. [1989 c.1037 Â§5]

Â Â Â Â Â  Note: See note under 283.415.

Â Â Â Â Â  283.425 Costs of litigation. The costs of asbestos property damage recovery litigation incurred by the Department of Justice shall be charged to the Oregon Department of Administrative Services pursuant to ORS 180.160 and 180.170. [1989 c.1037 Â§6]

Â Â Â Â Â  Note: See note under 283.415.

INFORMATION TECHNOLOGY

Â Â Â Â Â  283.500 Policy. The Legislative Assembly declares it to be the policy of the State of
Oregon
:

Â Â Â Â Â  (1) To use information technology in education, health care, economic development and government services to improve economic opportunities and quality of life for all Oregonians regardless of location or income.

Â Â Â Â Â  (2) To stimulate demand to encourage and enable long-term infrastructure innovation and improvement.

Â Â Â Â Â  (3) That telecommunications planning process shall:

Â Â Â Â Â  (a) Organize users in new ways to aggregate demand, reduce costs and create support networks;

Â Â Â Â Â  (b) Encourage collaboration between communities of interest by geographic area and economic sector; and

Â Â Â Â Â  (c) Encourage competition among technology and service providers. [1995 c.634 Â§1]

Â Â Â Â Â  Note: 283.500 to 283.520 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.505 Coordination of telecommunications systems.

(1) The Oregon Department of Administrative Services shall coordinate the consolidation and operation of all telecommunications systems used by the state and state agencies. Notwithstanding any other provision of law, no agent or agency of the state shall construct, purchase or otherwise gain access to a telecommunications system without the prior approval of the department.

Â Â Â Â Â  (2) The department shall coordinate the consolidation and operation of emergency telecommunications systems used by the state and state agencies. The provisions of this section shall not be construed to require consolidation of telecommunications systems used by emergency service providers, as defined by the department, into nonemergency networks. [1995 c.634 Â§2]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.510 Acquisition of advanced digital communications network. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdvanced digital communicationsÂ means equipment, facilities and capability to distribute digital communications signals for the transmission of voice, data, image and video over distance.

Â Â Â Â Â  (b) ÂTelecommunications providerÂ means any person capable of providing advanced digital communications including, but not limited to, a telecommunications utility as defined in ORS 759.005, a competitive telecommunications provider as defined in ORS 759.005, a cable television provider or an interstate telecommunications provider.

Â Â Â Â Â  (2) Notwithstanding ORS chapters 279A, 279B and 279C, the Oregon Department of Administrative Services by contract shall acquire advanced digital communications services from telecommunications providers or a consortium of such providers. Contracts under this section shall provide that all responsibility for construction, installation, operation and maintenance of the network shall remain with the contracting provider.

Â Â Â Â Â  (3) Upon installation of an advanced digital communications network, the Oregon Department of Administrative Services shall provide all telecommunications services and operations for the state and its agencies. The department shall not approve the procurement of any telecommunications system or equipment that is incompatible with the network. [1995 c.634 Â§3; 2003 c.794 Â§233]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.515 Use of agency travel and transportation funds for telecommunications services. The Oregon Department of Administrative Services annually shall review, in conjunction with each state agency, the budget of that agency to identify agency funds to be used for travel and transportation that may be used for telecommunications. If the department determines that a portion of the agency travel and transportation funds can be used more effectively through use of telecommunications, without diminishing the affected agencyÂs existing internal and external communications, the department shall make recommendations to the Emergency Board as described in ORS 291.326 for such action as the department determines necessary to dedicate the identified agency travel and transportation funds for use in telecommunications. The department shall make its recommendations to the Emergency Board not later than January 1. [1995 c.634 Â§4]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.520 Contracts for telecommunications equipment and services not to exceed 10 years; contract benefits for certain nonprofit organizations. (1) For the purposes of ORS 283.500 to 283.520, the Oregon Department of Administrative Services may enter into a contract or contracts with telecommunications service providers and equipment manufacturers for the purchase, use or operation of telecommunications equipment and services for a period not to exceed 10 years.

Â Â Â Â Â  (2) For purposes of ORS 291.038, the Oregon Department of Administrative Services may extend the benefits of telecommunications contracts for networks, equipment and services to nonprofit organizations that have been designated as communities of interest. [1995 c.634 Â§5; 1997 c.484 Â§1]

Â Â Â Â Â  Note: See note under 283.500.

Â Â Â Â Â  283.524 Agreements to fund or acquire telecommunications equipment and services. The Oregon Department of Administrative Services may enter into an agreement or agreements to fund or otherwise acquire telecommunications equipment and services by installment purchase or lease purchase contracts as provided by ORS 276.218. [Formerly 283.190]

Â Â Â Â Â  Note: 283.524 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 283 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  283.525 [1995 c.634 Â§6; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.530 [1995 c.634 Â§7; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.535 [1995 c.634 Â§8; repealed by 1999 c.1093 Â§43]

Â Â Â Â Â  283.550 [1997 c.311 Â§1; renumbered 240.855 in 2001]

PENALTIES

Â Â Â Â Â  283.990 Penalties. Violation of ORS 283.395 is a Class D violation. [Formerly part of 291.990; 1999 c.1051 Â§171]

_______________



Chapter 284

TITLE 26A

ECONOMIC DEVELOPMENT

Chapter     284.     Organizations for Economic Development

285A.  Economic Development I

285B.  Economic Development II

285C.  Economic Development III

_______________

Chapter 284  Organizations for Economic Development

2007 EDITION

ORGANIZATIONS FOR ECONOMIC DEVELOPMENT

ECONOMIC DEVELOPMENT

OREGON
TOURISM COMMISSION

284.101     Definitions for ORS 284.101 to 284.146

284.104     Legislative findings

284.107     Oregon Tourism Commission; qualifications; confirmation; term; compensation and expenses; officers; quorum

284.111     Duties of commission; marketing plan; rules

284.114     Action on marketing plan

284.118     Commission exempt from certain financial administration laws; contracts with state agencies for services; personnel policies and contracting and purchasing procedures

284.122     Authority of commission

284.126     Budget of commission; financial records and statements

284.131     Commission account; disposition of moneys; exemption from expenditure limitations

284.134     Financial review by Secretary of State

284.138     Matching grant program; purposes; amount

284.142     Executive director of commission

284.146     Maintenance of tourist information centers

OREGON
FILM AND VIDEO OFFICE

284.300     Definitions for ORS 284.300 to 284.375

284.305     Oregon Film and Video Office; status; continuing state obligation to support office

284.315     Film and Video Board; appointment; qualifications; term; meetings; compensation

284.325     Director of office; appointment; powers

284.335     Duties of director; contracts; prior approval by board for certain actions; biennial report; rules

284.345     Duties of
Oregon
Film and Video Office

284.355     Powers of
Oregon
Film and Video Office

284.365     Collection and expenditure of moneys; deposit into insured account; adoption of budget after public hearing; nonapplicability of state expenditure limitation

284.367     Oregon Production Investment Fund; source of moneys in fund; permissible uses of moneys

284.368     Reimbursement from fund; maximum amounts allowable; verification of eligible expenses; rules

284.369     Marketing

284.375     Application of other laws

(Temporary provisions relating to Greenlight Oregon Labor Rebate are compiled as notes following ORS 284.375)

GOVERNORS
COUNCIL
ON
OREGON
S ECONOMY

284.540     Governors Council on
Oregon
s Economy; membership; purpose

284.545     Legislative findings

284.550     Definition of traded sector

284.555     Economic Revitalization Team; regulatory efficiency group; membership; purpose; reports

284.560     Duties of Economic Revitalization Team

284.565     Development of process for certifying sites ready for industrial or traded sector development

284.570     Development of state economic development strategy; advisory committee; rules; focus of strategy

284.575     Duties of Department of Transportation related to state economic development strategy

284.577     State and local cooperation to provide industrial, commercial and retail development sites; implementation of state economic development strategy; rules

284.580     Role of local governments in implementation of state economic development strategy

284.585     Assistance to local governments; site assessment methodology

OREGON
PROGRESS BOARD

284.600     Policy; legislative findings and statement of purpose

284.604     Oregon Progress Board; members; terms; compensation

284.608     Additional nonvoting members of board; advisory functions; payment of expenses

284.612     Officers; quorum; meetings; staff

284.615     Strategy for
Oregon
s future; participation of public in development of strategy; adoption of strategy; periodic revision

284.618     Board recommendation of statutory and policy changes; local assistance

284.622     Goals to measure progress; review and adoption; revision

284.625     Evaluation of sustainability goals; biennial report; contents

284.628     Biennial report; contents

OREGON
INNOVATION COUNCIL

284.701     Definitions

284.706     Oregon Innovation Council; members; rules; compensation and expenses

284.711     Duties

284.715     State plan for innovation and economic competitiveness

284.720
Oregon
Innovation Fund

284.725
Oregon
Commercialized Research Fund

284.730     Oregon Commercialized Research Fund Advisory Council; duties

284.735     Grants and loans to emerging businesses; rules

284.740     Oregon Innovation Council research center

284.010 [1987 c.115 §2; 1991 c.11 §6; 1991 c.705 §1; renumbered 285.630 in 1991]

284.015 [1987 c.115 §3; 1991 c.705 §2; renumbered 285.633 in 1991]

284.020 [1987 c.115 §4; 1991 c.705 §3; 1991 c.878 §4; renumbered 285.635 in 1991]

284.025 [1987 c.115 §5; 1991 c.705 §4; renumbered 285.637 in 1991]

284.030 [1987 c.115 §6; 1989 c.547 §3; 1991 c.705 §5; renumbered 285.640 in 1991]

284.035 [1987 c.115 §7; 1991 c.705 §6; renumbered 285.643 in 1991]

284.040 [1987 c.115 §8; 1991 c.705 §7; renumbered 285.645 in 1991]

284.045 [1987 c.115 §9; renumbered 285.647 in 1991]

284.050 [1987 c.506 §24; 1989 c.966 §16; 1991 c.705 §8; renumbered 285.650 in 1991]

284.055 [1987 c.506 §25; 1989 c.638 §§1, 2; 1989 c.966 §17; 1991 c.461 §93; 1991 c.878 §5; renumbered 285.653 in 1991]

284.060 [1987 c.115 §1; renumbered 285.655 in 1991]

284.075 [1987 c.677 §2; renumbered 285.263 in 1991]

284.080 [1987 c.677 §3; renumbered 285.265 in 1991]

284.085 [1987 c.677 §§4, 7; 1989 c.908 §59; renumbered 285.267 in 1991]

284.090 [1987 c.677 §5; renumbered 285.270 in 1991]

284.095 [1987 c.677 §8; renumbered 285.273 in 1991]

284.100 [1987 c.677 §1; renumbered 285.275 in 1991]

OREGON
TOURISM COMMISSION

284.101 Definitions for ORS 284.101 to 284.146. As used in ORS 284.101 to 284.146, unless the context requires otherwise:

(1) Commission means the Oregon Tourism Commission.

(2) Executive director means the executive director of the Oregon Tourism Commission. [Formerly 285A.255]

284.104 Legislative findings. The Legislative Assembly finds and declares that:

(1) Travel and recreation industries are important to the State of
Oregon
as a whole, and the health of these industries affects the well-being of all Oregonians.

(2) Tourist facilities and attractions serve the recreational and cultural needs of both visitors and residents.

(3) It is in the public interest to encourage the orderly growth and development of nonpolluting, labor-intensive industries such as tourism within the state.

(4) The travel and recreation industries have become increasingly important to the economic growth of the state and will become more important in the future because of increased leisure time and declining employment opportunities in other traditional
Oregon
industries.

(5) State involvement in tourism, recreational and cultural activities needs to be better coordinated to respond effectively to state interests and, where appropriate, to meet the needs of local governments and the private sector.

(6) There is a need to encourage communication, partnership and cooperation between the public and private sectors of the industry to promote orderly growth and implementation of statewide objectives.

(7) It is desirable that there be an agency in state government to act in matters pertaining to public relations.

(8) It is in the public interest to promote quality, integrity and reliability in all tourism and tourism related services and in information offered to visitors to the State of
Oregon
.

(9) Oregonians want to preserve the historical and cultural foundations of the state as a living part of community life and development and to insure future generations and visitors the opportunity to appreciate and enjoy the rich heritage of
Oregon
.

(10) Planning and promotion of tourism and recreation should be compatible with other state interests in energy development and conservation, environmental protection, transportation and the judicious use of natural resources.

(11) It is in the best interest of the nation and the tourism and recreation industries to proceed in an orderly fashion toward the development of a promotional program for advancing and enhancing tourism in the state. [Formerly 285A.258]

284.107
Oregon
Tourism Commission; qualifications; confirmation; term; compensation and expenses; officers; quorum. (1) There is established an Oregon Tourism Commission consisting of nine members appointed by the Governor. Members of the commission are appointed to perform the duties of the commission as provided by law. Members are subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution.

(2) In appointing members of the commission under subsection (1) of this section, the Governor shall:

(a) Appoint members representing the states various regions and areas of tourism activity.

(b) Appoint three members drawn from travel agencies, tour operators, private transportation, restaurants or businesses or organizations engaged in tourism promotion for cities or counties, cultural attractions, historic attractions, ski facilities or related recreational industries. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, the Tourism Industry Council of Oregon may recommend to the Governor one or more tourism industry representatives for the Governors consideration in filling the vacancy.

(c) Appoint at least one member to represent the public at large.

(d) Appoint five members drawn from the lodging industry. For purposes of this paragraph, the lodging industry consists of hotels, motels, resorts, bed and breakfast facilities, inns, recreational vehicle parks, campgrounds and guest ranches. At least 30 days prior to the expiration of the term of a member appointed under this paragraph, a statewide organization representing the lodging industry may recommend to the Governor one or more lodging industry representatives for the Governors consideration in filling the vacancy.

(3) A member of the commission shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and after the end of the term until a successor is appointed and qualified. Before the expiration of the term of a member, the Governor shall strive to appoint a successor. A member is eligible for one reappointment except that a member appointed to fill a vacancy for a partial term may be reappointed to fill a total of two full terms in addition to the partial term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

(5) The commission shall select one of its members to chair the commission and shall select another member to serve as vice chair, for such terms and with duties and powers necessary to perform the functions of the offices as the commission determines.

(6) A majority of the members of the commission constitutes a quorum for the transaction of business.

(7) The Governor may remove a member of the commission for cause as provided in ORS 182.010 or 236.010. [Formerly 285A.261]

284.110 [1985 c.807 §3; 1987 c.769 §1; repealed by 1989 c.1015 §24]

284.111 Duties of commission; marketing plan; rules. The Oregon Tourism Commission shall perform the following duties:

(1) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to tourism and recreation and to assist in the coordination of these activities.

(2) Advise the Governor and direct the executive director of the commission on all matters pertaining to tourism.

(3) Prepare, approve and periodically revise and submit to the Governor, the Director of the Economic and Community Development Department and tourism industry associations a recommended comprehensive marketing plan for review by the Governor, the Director of the Economic and Community Development Department and the tourism industry associations. The comprehensive marketing plan shall be directed toward the accomplishment of at least the following purposes:

(a) Maximizing the return on public and private investment in tourism.

(b) Encouraging longer stays by visitors to
Oregon
.

(c) Reducing seasonal fluctuations in travel and tourist related industries.

(d) Encouraging visitors to be destination oriented in this state by targeting high-yield visitor segments that may include cultural tourism, agri-tourism, nature-based tourism or sports and adventure tourism.

(e) Encouraging visitors from foreign countries to come to
Oregon
.

(f) Encouraging Oregonians to vacation in
Oregon
.

(4) Develop a biennial budget for all operations of the commission and submit the budget to the Governor.

(5) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of tourism.

(6) Prepare and adopt administrative rules necessary for the operation of the programs of the commission.

(7) Cooperate with educational institutions of the state in the development of educational programs preparing persons for supporting and leadership positions critical to the development of an economically strong and socially beneficial tourism industry in
Oregon
.

(8) Cooperate with and provide expertise for communities and tourism marketing associations in the development and promotion of their tourism attractions and businesses.

(9) Implement the comprehensive marketing plan described in subsection (3) of this section and promote tourism in the State of
Oregon
. [Formerly 285A.264]

284.114 Action on marketing plan. Upon receipt of a comprehensive marketing plan prepared or revised by the Oregon Tourism Commission under ORS 284.111, the Governor, the Director of the Economic and Community Development Department and tourism industry associations may review the plan. If the Governor, the director or an industry association has any disagreement with the plan or if the Governor, director or an industry association desires anything included in the plan that is not in the plan when submitted, the Governor, director or industry association may submit recommendations for revision by the commission. [Formerly 285A.267]

284.115 [1989 c.1015 §2; renumbered 285.570 in 1991]

284.118 Commission exempt from certain financial administration laws; contracts with state agencies for services; personnel policies and contracting and purchasing procedures. (1) Except as provided in subsection (2) of this section, the provisions of ORS 200.035 and 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Oregon Tourism Commission. The commission is subject to all other statutes governing a state agency that do not conflict with ORS 284.101 to 284.146, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183. The employees of the commission are included within the Public Employees Retirement System.

(2) Notwithstanding subsection (1) of this section, the following provisions apply to the commission:

(a) ORS 279A.250 to 279A.290;

(b) ORS 292.495; and

(c) ORS 293.235, 293.240, 293.245, 293.250, 293.611, 293.625 and 293.630.

(3) In carrying out the duties, functions and powers of the commission, the commission may contract with any state agency for the performance of duties, functions and powers as the commission considers appropriate. A state agency may not charge the commission an amount that exceeds the actual cost of those services. ORS 284.101 to 284.146 do not require a state agency to provide services to the commission other than pursuant to a voluntary interagency agreement or contract.

(4) The commission shall adopt personnel policies and contracting and purchasing procedures. The Oregon Department of Administrative Services shall review those policies and procedures for compliance with applicable state and federal laws and collective bargaining contracts.

(5) Except as otherwise provided by law, members and employees of the commission are eligible to receive the same benefits as state employees and are entitled to retain their State of Oregon hire dates, transfer rights and job bidding rights, all without loss of seniority, and to the direct transfer of all accumulated state agency leaves. [Formerly 285A.269]

284.120 [1985 c.807 §13c; 1987 c.769 §2; repealed by 1989 c.1015 §24]

284.122 Authority of commission. To carry out the duties and purposes of the Oregon Tourism Commission, and in addition to other powers granted to the commission under ORS 284.101 to 284.146 or other law, the commission may:

(1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the commission;

(2) Acquire, own, hold, transfer, encumber or dispose of property of any kind, or any interest in that property;

(3) Enter into agreements or other transactions involving tourism with any federal, state, county or municipal agency or with any person or other entity;

(4) Appoint officers, consultants, agents or advisors, and prescribe their duties;

(5) Appear before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(6) Procure insurance against any losses incurred in connection with property of the commission in the amounts and from the insurers as the commission determines is necessary or desirable;

(7) Accept donations, grants, bequests or devises, conditional or otherwise, of money, property, services or other items of value, including any interest or earnings thereon, that may be received from the federal government or any agency of the federal government, any state or municipal government agency, or any institution or person, public or private, to be held, used or applied for any purpose of the commission, in accordance with the terms of the donation, grant, bequest or devise;

(8) Organize, conduct, sponsor, cooperate with or assist the private sector or other state agencies in the conduct of conferences and tours related to
Oregon
tourism;

(9) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the duties and purposes of the commission;

(10) Exercise any other powers necessary or desirable for the operation and functioning of the commission that is consistent with the purposes of the commission;

(11) Charge for products or services provided and receive revenue from any source to be used for the purposes of the commission;

(12) Enter into agreements and cooperate with political subdivisions of this state, state agencies, other states, the federal government, governments of foreign countries or private individuals, corporations or other persons in the publication or distribution of information relating to tourism, recreational activities and tourism facilities, or other information or materials of interest or service to the traveling public or relating to developing or promoting tourism in this state; and

(13) Accept or provide travel, lodging, meals, entertainment, meetings and other services from or to public or private entities or persons in order to carry out the duties of the commission. [Formerly 285A.271]

284.125 [1989 c.1015 §3; renumbered 285.573 in 1991]

284.126 Budget of commission; financial records and statements. (1) The Oregon Tourism Commission shall adopt budgets on a biennial basis using classifications of expenditures and revenue required by ORS 291.206 (1). That portion of the budget that is funded by appropriations from the General Fund or by allocations of lottery funds is subject to review and approval by the Legislative Assembly and to future modification by the Emergency Board or the Legislative Assembly. The remainder of the budget is subject to review and recommendation by the Legislative Assembly.

(2) The commission shall adopt or modify a budget only after a public hearing on the budget. At least 15 days prior to a public hearing, the commission shall give notice of the hearing to all persons known to be interested in the proceedings of the commission and to any person who has requested a notice.

(3) The commission shall follow generally accepted accounting principles and keep such financial and statistical information as is necessary to completely and accurately disclose the financial condition and financial operations of the commission as may be required by the Secretary of State.

(4) The commission shall prepare an annual financial statement of commission revenues and expenses and shall make the statement available for public review. [Formerly 285A.272]

284.130 [1985 c.807 §2; repealed by 1989 c.1015 §24]

284.131 Commission account; disposition of moneys; exemption from expenditure limitations. (1) All moneys collected, received by or appropriated to the Oregon Tourism Commission must be deposited into an account established by the commission in a depository bank insured by the Federal Deposit Insurance Corporation. In a manner consistent with the requirements of ORS chapter 295, the chair of the commission shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the Federal Deposit Insurance Corporations coverage.

(2) Subject to the approval of the chair, the commission may invest moneys collected or received by the commission. Investments made by the commission must be limited to investments described in ORS 294.035 (3)(a) to (i).

(3) Interest earned on any moneys invested under subsection (2) of this section must be made available to the commission in a manner consistent with the biennial budget of the commission.

(4) The commission shall spend state transient lodging tax moneys appropriated to the commission under ORS 320.335 as follows:

(a) At least 80 percent must be used to fund state tourism marketing programs.

(b) As much as 15 percent must be used to implement a regional cooperative tourism marketing program that:

(A) Requires fund allocations to focus on creating new business from out-of-state and international markets;

(B) Utilizes a regional allocation formula that distributes revenue to regions, the boundaries of which are established by the commission, in proportion to the amount of transient lodging tax revenues collected in each region;

(C) Distributes revenue to recipients that are selected by the commission as organizations able to conduct tourism-related marketing for each region;

(D) Requires advertising, publications, CD-ROMs, websites, videos and other tourism promotion materials funded through the regional cooperative tourism marketing program to carry the Oregon Tourism Commission logo and marketing tag line; and

(E) Encourages funding recipients to incorporate design elements from commission advertising and promotional campaigns, such as fonts, images and other design elements.

(5) All moneys in the account that are not state transient lodging tax revenues are continuously appropriated to the commission for the purposes of carrying out the functions of the commission.

(6) All expenditures from the account are exempt from any state expenditure limitation. [Formerly 285A.274]

284.134 Financial review by Secretary of State. The Secretary of State shall enter into agreements with the Oregon Tourism Commission to set an appropriate financial review schedule for the commission. In lieu of conducting a financial review, the Secretary of State may elect to contract for the financial review with, or accept a financial review conducted by, an independent certified public accountant. [Formerly 285A.277]

284.135 [1989 c.1015 §4; repealed by 1991 c.11 §19]

284.138 Matching grant program; purposes; amount. (1) The Oregon Tourism Commission shall administer a biennial matching grants program when the Legislative Assembly appropriates moneys therefor. The purpose of the matching grants program is to help develop and improve the economies of communities throughout
Oregon
by means of the improvement, expansion and promotion of the visitor industry.

(2) The commission shall establish the maximum grant amount in the applicant guidelines prepared for the matching grants program in each biennium. No more than 50 percent of the total cost of a project may be paid for with moneys from the program. An applicant must show a minimum one-to-one match from private or public sources other than Economic and Community Development Department or commission programs. The applicant must also show a cash match of at least 50 percent of the amount requested under the matching grants program. [Formerly 285A.279]

284.140 [1985 c.807 §4; repealed by 1989 c.1015 §24]

284.142 Executive director of commission. (1) The Oregon Tourism Commission shall appoint an executive director. The appointment shall be subject to the approval of the Governor. The executive director shall serve at the pleasure of the members of the commission.

(2) The commission shall set the compensation of the executive director.

(3) The executive director shall direct all administrative functions of the commission. The executive director may appoint all subordinate officers and employees of the commission and may prescribe their duties and set their compensation.

(4) Except as provided in subsection (5) of this section, the commission may delegate to the executive director any duty, function or power conferred or imposed on the commission and the executive director may delegate to any subordinate officer or employee of the commission any duty, function or power conferred, imposed on or delegated to the executive director.

(5) The commission may not delegate to the executive director the power to:

(a) Approve the comprehensive marketing plan described in ORS 284.111;

(b) Approve the biennial budget required under ORS 284.126; or

(c) Appoint and set the compensation of the executive director under ORS 284.142. [Formerly 285A.282]

284.145 [1989 c.1015 §5; renumbered 285.575 in 1991]

284.146 Maintenance of tourist information centers. The Oregon Tourism Commission shall establish and maintain official tourist information centers near the principal entrance points into the state, and at other locations it considers appropriate, to be used to provide information to the public about public accommodations, transportation, commercial services for the traveling public, campgrounds, parks, recreational areas and points of interest. The commission may contract for the construction, maintenance and operation of such tourist information centers. [Formerly 285A.288]

284.150 [1985 c.807 §5; 1987 c.769 §3; repealed by 1989 c.1015 §24]

284.155 [1989 c.1015 §6; renumbered 285.577 in 1991]

284.160 [1985 c.807 §6; 1987 c.769 §4; repealed by 1989 c.1015 §24]

284.165 [1989 c.1015 §7; renumbered 285.580 in 1991]

284.170 [1985 c.807 §7; repealed by 1989 c.1015 §24]

284.175 [1989 c.1015 §8; renumbered 285.583 in 1991]

284.180 [1985 c.807 §8; 1987 c.769 §5; 1989 c.171 §37; repealed by 1989 c.1015 §24]

284.185 [1989 c.1015 §9; renumbered 285.585 in 1991]

284.190 [1985 c.807 §15; repealed by 1989 c.1015 §24]

284.195 [1989 c.1015 §10; renumbered 285.587 in 1991]

284.200 [1985 c.807 §9; repealed by 1989 c.1015 §24]

284.205 [1989 c.1015 §11; 1991 c.11 §7; renumbered 285.590 in 1991]

284.210 [1985 c.807 §§13, 14; 1987 c.769 §§6, 16; repealed by 1989 c.1015 §24]

284.215 [1989 c.1015 §12; 1991 c.11 §8; renumbered 285.593 in 1991]

284.220 [1985 c.807 §§10, 11; 1987 c.769 §7; 1989 c.224 §48; repealed by 1989 c.1015 §24]

284.225 [1989 c.1015 §13; 1991 c.11 §9; renumbered 285.595 in 1991]

284.230 [1985 c.807 §12; 1987 c.769 §8; repealed by 1989 c.1015 §24]

284.235 [1989 c.1015 §14; 1991 c.459 §1; renumbered 285.597 in 1991]

284.240 [1985 c.807 §13a; 1987 c.769 §9; repealed by 1989 c.1015 §24]

284.245 [1989 c.1015 §15; 1991 c.415 §1; renumbered 285.600 in 1991]

284.250 [1985 c.807 §13b; 1987 c.769 §10; repealed by 1989 c.1015 §24]

284.254 [1989 c.1015 §16; renumbered 285.603 in 1991]

284.255 [1987 c.769 §§12, 13; 1989 c.908 §60; repealed by 1989 c.1015 §24]

284.259 [1989 c.1015 §17; renumbered 285.605 in 1991]

284.260 [1985 c.807 §1; repealed by 1989 c.1015 §24]

284.263 [1989 c.1015 §18; 1991 c.459 §2; renumbered 285.607 in 1991]

284.265 [1989 c.1015 §18a; 1991 c.11 §10; renumbered 285.610 in 1991]

284.270 [1989 c.1015 §19; 1991 c.11 §11; renumbered 285.613 in 1991]

284.275 [1989 c.1015 §20; 1991 c.11 §12; 1991 c.459 §3; renumbered 285.615 in 1991]

284.280 [1989 c.1051 §21; 1991 c.11 §13; 1991 c.415 §2; 1991 c.459 §4; renumbered 285.617 in 1991]

284.285 [1989 c.1015 §1; renumbered 285.620 in 1991]

OREGON
FILM AND VIDEO OFFICE

284.300 Definitions for ORS 284.300 to 284.375. As used in ORS 284.300 to 284.375, unless the context requires otherwise:

(1) Board means the Film and Video Board.

(2) Office means the Oregon Film and Video Office created by ORS 284.305 (1). [1995 c.242 §1]

284.305
Oregon
Film and Video Office; status; continuing state obligation to support office. (1) The Oregon Film and Video Office is created as a semi-independent state agency subject to ORS 284.300 to 284.375.

(2) Subject to legislative appropriations, the State of
Oregon
recognizes a continuing obligation to contribute to the support of the Oregon Film and Video Office. The State of
Oregon
recognizes that a continued financial partnership with the office is essential to the growth of the film and video industries. [1995 c.242 §§2,11]

284.310 [1985 c.776 §2; 1987 c.757 §1; 1989 c.537 §1; 1989 c.547 §4; 1989 c.833 §79; 1991 c.11 §14; 1991 c.687 §1; renumbered 285.700 in 1991]

284.315 Film and Video Board; appointment; qualifications; term; meetings; compensation. (1) The Oregon Film and Video Office shall be governed by the Film and Video Board.

(2) The Film and Video Board shall consist of five members appointed by the Governor.

(3) The five members shall be appointed as follows:

(a) Two members shall be appointed from professional filmmakers, videographers or production and support service firms.

(b) Two members shall be from the private financial sector and shall have experience in high-risk venture investments, either with start-up companies or in commercial banking.

(c) One member shall be appointed from a group or firm representing emerging media technologies.

(4) A member of the board shall be appointed for a term of four years that begins on July 1. A member shall hold office for the term of the appointment and until a successor is appointed. However, a member may be removed from the board at the pleasure of the Governor. A member is eligible for reappointment.

(5) Upon expiration of the term of a member of the board, a successor shall be appointed for a term of four years. In case of a vacancy for any cause, the Governor shall appoint an individual to serve the unexpired term of the member to be replaced.

(6) The board shall annually select one of its members to chair the board with those duties and powers that the board determines are necessary to perform the functions of the office.

(7) A majority of the members of the board constitutes a quorum for the transaction of business.

(8) The board shall meet at least once in each calendar quarter at a time and place to be determined by the chairperson of the board. All meetings of the board shall be held in
Oregon
. The chairperson or any two members of the board may call a special meeting after providing written notice of the meeting to the other members at least seven days prior to the meeting.

(9) Members of the board are entitled to expenses as provided in ORS 292.495 (2). [1995 c.242 §3; 1997 c.632 §5]

284.320 [1985 c.776 §1; 1987 c.757 §2; renumbered 285.703 in 1991]

284.325 Director of office; appointment; powers. The Oregon Film and Video Office shall be under the administrative control of a director, who is appointed by and who holds office at the pleasure of the Film and Video Board. The board shall set the compensation of the director. The director of the office may appoint all subordinate officers and employees of the office and may prescribe their duties and fix their compensation. The director of the office may delegate to any subordinate officer or employee any administrative duty, function or power imposed upon the office by law. [1995 c.242 §5]

284.330 [1985 c.776 §2a; 1987 c.757 §3; renumbered 285.705 in 1991]

284.335 Duties of director; contracts; prior approval by board for certain actions; biennial report; rules. (1) Except as provided in subsection (2) of this section, when carrying out the duties, functions and powers of the Oregon Film and Video Office, the director of the office may contract with any state agency for the performance of such duties, functions and powers that the director considers appropriate.

(2) The director of the office shall not, without the prior approval of the Film and Video Board:

(a) Award any contract for goods or professional services in excess of $25,000;

(b) Authorize any expenditure of moneys in excess of $25,000;

(c) Sell or otherwise dispose of real or personal property valued in excess of $25,000;

(d) Commence a civil legal action or proceeding;

(e) Sell, transfer and convey property to a buyer or lease property to a tenant;

(f) Borrow money and give guarantees;

(g) Finance, conduct or cooperate in the financing of facilities and projects to assist the film, video and emerging media industries; or

(h) In accordance with ORS chapter 183, adopt rules necessary for the administration of laws that the office is charged with administering.

(3) The Film and Video Board shall approve the lease of property to a tenant only when the sale, transfer or conveyance of the property cannot be effected with reasonable promptness or at a reasonable price.

(4) The Film and Video Board shall not allow the director to borrow money or give guarantees under subsection (2)(f) of this section unless the indebtedness or other obligations of the office are payable solely out of its own resources and do not constitute a pledge of the full faith and credit of the State of Oregon or any of the revenues of this state.

(5) The office shall file with the Governor and the Legislative Assembly a biennial report of the activities and operations of the office. The report shall include a full and complete reporting of the financial activities and transactions of the office during the biennium, including at least the information required under ORS 284.365 (5). [1995 c.242 §9]

284.340 [1985 c.776 §4; 1987 c.757 §4; 1991 c.878 §6; renumbered 285.707 in 1991]

284.345 Duties of
Oregon
Film and Video Office. The Oregon Film and Video Office shall:

(1) Assist in the development of
Oregon
s indigenous film and video industry.

(2) Act as the primary liaison and contact on behalf of the State of Oregon for film or video production companies and personnel operating in this state.

(3) Provide assistance to:

(a) Out-of-state production companies;

(b) Location managers and scouts;

(c) Film and video production personnel on location in this state when dealing with local jurisdictions and state and federal agencies;

(d) The general public regarding film and video productions; and

(e) Local communities in attracting film and video productions.

(4) Coordinate with affected state and federal agencies to permit filming.

(5) Market and promote
Oregon
as a location for film or video productions.

(6) Promote the film and video industry in
Oregon
and the emerging interactive multimedia technologies and related industries in this state by:

(a) Developing a skilled workforce;

(b) Developing and managing production facilities and other related infrastructure;

(c) Educating the business, financial and political communities in this state concerning the positive economic and promotional effects of these industries; and

(d) Promoting investment in the film and video industry, including facilitating joint ventures and partnerships in the industry.

(7) Maintain the confidential nature of the negotiations it conducts as requested by persons doing business with the office. [1995 c.242 §6]

284.350 [1985 c.776 §2b; repealed by 1987 c.757 §16]

284.355 Powers of
Oregon
Film and Video Office. To carry out the purposes specified in ORS 284.345, the Oregon Film and Video Office may:

(1) Make contracts and execute all instruments necessary or convenient for carrying out the duties of the office;

(2) Acquire, own, hold, dispose of and encumber real or personal property of any kind, or any interest in that property;

(3) Enter into agreements or other transactions involving the film, video and emerging interactive multimedia industries with any federal, state, county or municipal agency or with any person or other entity;

(4) Acquire real property or an interest in real property, by purchase or foreclosure, when the acquisition is necessary or appropriate to promote the film, video and emerging interactive multimedia industries;

(5) Appoint officers, consultants, agents and advisers, and prescribe their duties;

(6) Appear in its own behalf before boards, commissions, departments or other agencies of municipal or county governments, the state government or the federal government;

(7) Procure insurance against any losses in connection with its properties in such amounts and from such insurers as may be necessary or desirable;

(8) Accept any and all donations, grants, bequests and devises, conditional or otherwise, of money, property, services or other things of value, including any interest or earnings thereon, that may be received from the United States or any agency thereof, any governmental agency or any institution or person, public or private, to be held, used or applied for any or all of the purposes specified in ORS 284.345, in accordance with the terms and conditions of the grant;

(9) Organize, conduct, sponsor, cooperate with and assist the private sector and other state agencies in the conduct of conferences and tours relating to the film, video and emerging interactive multimedia industries;

(10) Provide and pay for advisory services and technical assistance that may be necessary or desirable to carry out the purposes of ORS 284.345;

(11) Exercise any other powers necessary for the operation and functioning of the office within the purposes authorized by ORS 284.345;

(12) In order to accomplish the purposes of ORS 284.300 to 284.355, expend moneys duly budgeted to pay the travel and various other expenses of film or video production company personnel;

(13) Charge for and receive income or revenue from any source to be used for the purposes authorized by ORS 284.345; and

(14) Charge fees reasonably calculated to cover the costs incurred by the office when providing services under ORS 284.300 to 284.355. [1995 c.242 §8]

284.360 [1985 c.776 §5; 1987 c.168 §7; renumbered 285.710 in 1991]

284.365 Collection and expenditure of moneys; deposit into insured account; adoption of budget after public hearing; nonapplicability of state expenditure limitation. (1) All moneys collected, received or appropriated to the Oregon Film and Video Office shall be deposited in an account established in a depository insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS 295.001 to 295.108, the chairperson of the Film and Video Board shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to approval by the chairperson, the board may invest moneys collected or received by the office. Investments made by the board are limited to the types of investments listed in ORS 294.035 (3)(a) to (i). Interest earned from any amounts invested must be made available to the office in a manner consistent with the biennial budget approved by the board.

(2) Subject to the approval of the director of the office, all necessary expenses of the office and the board must be paid from the moneys collected, appropriated or earned by the office.

(3) The office shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). The budget is not subject to review and approval by the Legislative Assembly or to modification by the Emergency Board or the Legislative Assembly. However, the budget must be included in the biennial report required by ORS 284.335 (5).

(4) The board shall adopt a budget only after holding a public hearing on the proposed budget. At least 15 days prior to any public hearing on the proposed budget, the board shall give notice of the hearing to all persons known to be interested in the proceedings of the board and to any person who requests notice.

(5) All expenditures from the account established for the office under subsection (1) of this section are exempt from any state expenditure limitation. The office shall follow generally accepted accounting principles and keep such financial and statistical information that is necessary to completely and accurately disclose the financial condition and financial operations of the office as may be required by the Secretary of State.

(6) As used in this section, depository  has the meaning given that term in ORS 295.001. [1995 c.242 §10; 2003 c.405 §4; 2005 c.443 §19; 2007 c.871 §26]

Note: The amendments to 284.365 by section 26, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the users convenience.

284.365. (1) All moneys collected, received or appropriated to the Oregon Film and Video Office shall be deposited in an account established in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson of the Film and Video Board shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to approval by the chairperson, the board may invest moneys collected or received by the office. Investments made by the board are limited to the types of investments listed in ORS 294.035 (3)(a) to (i). Interest earned from any amounts invested must be made available to the office in a manner consistent with the biennial budget approved by the board.

(2) Subject to the approval of the director of the office, all necessary expenses of the office and the board must be paid from the moneys collected, appropriated or earned by the office.

(3) The office shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). The budget is not subject to review and approval by the Legislative Assembly or to modification by the Emergency Board or the Legislative Assembly. However, the budget must be included in the biennial report required by ORS 284.335 (5).

(4) The board shall adopt a budget only after holding a public hearing on the proposed budget. At least 15 days prior to any public hearing on the proposed budget, the board shall give notice of the hearing to all persons known to be interested in the proceedings of the board and to any person who requests notice.

(5) All expenditures from the account established for the office under subsection (1) of this section are exempt from any state expenditure limitation. The office shall follow generally accepted accounting principles and keep such financial and statistical information that is necessary to completely and accurately disclose the financial condition and financial operations of the office as may be required by the Secretary of State.

(6) As used in this section, depository bank has the meaning given that term in ORS 295.001.

284.367
Oregon
Production Investment Fund; source of moneys in fund; permissible uses of moneys. (1) The Oregon Production Investment Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Production Investment Fund shall be credited to the fund.

(2) Moneys in the Oregon Production Investment Fund shall consist of:

(a) Amounts donated to the fund;

(b) Amounts appropriated or otherwise transferred to the fund by the Legislative Assembly;

(c) Other amounts deposited in the fund from any source; and

(d) Interest earned by the fund.

(3) All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the purposes of making:

(a) Reimbursements authorized under ORS 284.368;

(b) Payments to a tax credit marketer for marketing services provided by the marketer as described in ORS 284.369; and

(c) Refunds described in ORS 315.514 (6).

(4) Expenditures from the fund are not subject to ORS 291.232 to 291.260. [2003 c.736 §79]

284.368 Reimbursement from fund; maximum amounts allowable; verification of eligible expenses; rules. (1) As used in this section:

(a) Actual expenses means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a film, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) Film means a television movie or one or more episodes of a single television series, or a movie produced for release to theaters, video or the Internet. Film does not include the production of a commercial or one or more segments of a newscast or sporting event.

(2)(a) The Economic and Community Development Department may reimburse a bona fide television or film production company for a portion of the actual expenses paid in
Oregon
by the television or film production company to produce a film.

(b) Maximum reimbursement for a single film or television series shall be the total of:

(A) 10 percent of payments made for employee salaries, wages and benefits for work done in
Oregon
; and

(B) 20 percent of all other actual expenses paid in
Oregon
.

(c) In order to qualify for reimbursement under this section, total actual expenses paid for the film must equal or exceed $750,000.

(d) Reimbursement under this section shall be made from moneys credited to or deposited in the Oregon Production Investment Fund during the biennium in which the actual expenses were paid or any prior biennium. A reimbursement may not be made to the extent funds are not available in the fund to make the reimbursement.

(3)(a) Total actual expenses supporting a claim for reimbursement under this section must be verified by the Oregon Film and Video Office. The production company must submit to the office proof of the actual expenses paid in
Oregon
to produce the film. The proof must include any documentation that may be required by the office in its discretion to verify the actual expenses.

(b) The office may charge the production company for costs reasonably incurred to verify the actual expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor. The office may require the department to deduct the costs incurred by the office in performing its review or audit from any reimbursement made to the production company under this section.

(c) The office may adopt rules that establish a procedure for the submission and verification of actual expenses. [2003 c.736 §80; 2007 c.815 §1]

Note: Section 2, chapter 815, Oregon Laws 2007, provides:

Sec. 2. The amendments to ORS 284.368 by section 1 of this 2007 Act apply to films starting principal photography on or after January 1, 2007. [2007 c.815 §2]

284.369 Marketing. The Oregon Film and Video Office may hire or contract with a marketer to market the tax credits described in ORS 315.514 to taxpayers. [2003 c.736 §81]

284.370 [1985 c.776 §6; 1987 c.168 §8; renumbered 285.713 in 1991]

284.375 Application of other laws. (1) Except as otherwise provided by law, ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Oregon Film and Video Office.

(2) Notwithstanding subsection (1) of this section, ORS 279A.100, 279A.250 to 279A.290, 282.210 to 282.230, 293.235, 293.240, 293.245, 293.260, 293.262, 293.611, 293.625 and 293.630 apply to the Oregon Film and Video Office. [1995 c.242 §7; 2003 c.794 §234]

Note: Sections 1, 1a and 2, chapter 559, Oregon Laws 2005, provide:

Sec. 1. Labor rebate for qualifying film production; requirements; certification of eligibility; rebate process; rules. (1) As used in this section:

(a) Actual expenses means the costs paid in Oregon for principal photography, production or postproduction in Oregon of a qualifying film production, including but not limited to the purchase or rental cost of equipment, food, lodging, real property and permits and payments made for salaries, wages and benefits for work in Oregon.

(b) Commercial means a moving image production created to advertise a product or service.

(c) Qualifying compensation means wages paid by an employer to an employee for services performed in
Oregon
in connection with a qualifying film production.

(d)(A) Qualifying film production means a production that occurs primarily in
Oregon
of:

(i) One or more commercials;

(ii) One or more episodes of a television show; or

(iii) A movie to be released in theaters, on video, on television, over the Internet or over any other distribution channel.

(B) Qualifying film production does not include the production of one or more segments of a newscast or sporting event.

(2) The Oregon Film and Video Office shall pay a labor rebate to any person engaged in a qualifying film production for qualifying compensation paid by the person, if:

(a) The person has been certified by the office as eligible for a labor rebate;

(b) The person has made withholding payments under section 4 of this 2005 Act [316.220]; and

(c) The office has verified the actual expenses that support a claim for a labor rebate under this section and those expenses exceed $1 million.

(3) The amount of the labor rebate for a qualifying film production shall equal the amount withheld under section 4 of this 2005 Act with respect to the qualifying film production and deposited in the Greenlight Oregon Labor Rebate Fund established in section 2 of this 2005 Act, less the expenses described in subsection (5)(b) of this section.

(4)(a) A person seeking a labor rebate under this section shall apply to the office for certification.

(b) The office shall certify a person intending to engage in a qualifying film production as eligible for a labor rebate under this section if it is reasonably likely that the person will incur actual expenses of at least $1 million that are related to a qualifying film production and:

(A) If the qualifying film production consists of one or more episodes of a television series, the actual expenses are associated with production that comprises no more than a single season of episodes;

(B) If the qualifying film production consists of one or more commercials, the actual expenses are to be incurred within a single year; or

(C) If the qualifying film production consists of a movie or other film production not described in subparagraph (A) or (B) of this paragraph, the actual expenses are associated with that movie or other film production.

(c) If the office decides to certify an applicant, the office shall send a written certificate to the applicant and a copy of the certificate to the Department of Revenue.

(5)(a) Upon completion of the qualifying film production for which a certificate was issued under subsection (4) of this section, the office shall verify the actual expenses supporting a claim for a labor rebate under this section. The certificate holder shall submit to the office proof of the actual expenses paid in
Oregon
to produce the qualifying film production. The proof must include any documentation that may be required by the office in its discretion to verify the actual expenses.

(b) The office may deduct from the amount of the labor rebate costs reasonably incurred to verify the actual expenses, including but not limited to the cost for a review or audit of the supporting documentation by an accountant or auditor.

(c) The office may adopt rules that establish procedures for the submission of proof of and verification of actual expenses and the payment of rebates.

(6)(a) Following verification of actual expenses by the office, the office shall pay a labor rebate to the certificate holder in the amount determined under subsection (3) of this section.

(b) If the office is unable to verify that actual expenses of the certificate holder are at least $1 million for the qualifying film production for which the certificate was issued, the office may not pay a labor rebate to the certificate holder. Moneys in the Greenlight Oregon Labor Rebate Fund that are attributable to withholding paid by a certificate holder for whom the office is unable to verify sufficient actual expenses may be used for the purposes of the office. [2005 c.559 §1]

Sec. 2. Greenlight
Oregon
Labor Rebate Fund; permissible use of moneys; transfer of moneys. (1) The Greenlight Oregon Labor Rebate Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Greenlight Oregon Labor Rebate Fund shall be credited to the Greenlight Oregon Labor Rebate Fund.

(2) All moneys in the Greenlight Oregon Labor Rebate Fund are continuously appropriated to the Economic and Community Development Department for the purposes of transferring amounts requested under subsection (3) of this section to the Oregon Film and Video Office.

(3) Following verification by the Oregon Film and Video Office of actual expenses of a qualifying film production certificate holder under section 1 of this 2005 Act and a request for a transfer of funds by the office, the department shall transfer amounts sufficient to pay the labor rebate described in section 1 (6)(a) of this 2005 Act and the costs of the office described in section 1 (5)(b) of this 2005 Act. [2005 c.559 §2]

Sec. 1a. The Oregon Film and Video Office may not issue a qualifying film production labor rebate certificate under section 1 of this 2005 Act on or after January 1, 2012. [2005 c.559 §1a]

284.380 [1985 c.776 §7; 1987 c.757 §5; renumbered 285.715 in 1991]

284.390 [1985 c.776 §§8, 9; 1987 c.757 §6; renumbered 285.717 in 1991]

284.400 [1985 c.776 §14; 1987 c.757 §7; renumbered 285.720 in 1991]

284.410 [1985 c.776 §12; 1987 c.757 §8; renumbered 285.723 in 1991]

284.415 [1987 c.757 §18; renumbered 285.725 in 1991]

284.420 [1985 c.776 §10; 1987 c.757 §9; renumbered 285.727 in 1991]

284.425 [1987 c.757 §18a; renumbered 285.730 in 1991]

284.428 [1987 c.757 §19; repealed by 1991 c.902 §121]

284.430 [1985 c.776 §22; 1987 c.506 §26; renumbered 461.710 in 1987]

284.440 [1985 c.776 §3; 1987 c.757 §§10, 22; 1989 c.966 §18; 1991 c.687 §2; renumbered 285.733 in 1991]

284.445 [1987 c.757 §20; renumbered 285.735 in 1991]

284.450 [1985 c.776 §11; repealed by 1987 c.757 §16]

284.455 [1987 c.757 §23; 1991 c.944 §2; renumbered 285.737 in 1991]

284.460 [1985 c.776 §13; repealed by 1987 c.757 §16]

284.470 [1985 c.776 §15; repealed by 1987 c.757 §16]

284.480 [1985 c.776 §16; repealed by 1987 c.757 §16]

284.490 [1985 c.776 §17; 1987 c.757 §11; 1991 c.687 §3; 1991 c.944 §3; renumbered 285.740 in 1991]

284.500 [1985 c.776 §18; 1987 c.757 §12; renumbered 285.743 in 1991]

284.510 [1985 c.776 §19; 1987 c.757 §13; renumbered 285.745 in 1991]

284.520 [1985 c.776 §20; 1987 c.757 §14; renumbered 285.747 in 1991]

284.530 [1985 c.776 §21; 1987 c.757 §15; renumbered 285.750 in 1991]

284.535 [1989 c.909 §48; renumbered 285.753 in 1991]

GOVERNORS
COUNCIL
ON
OREGON
S ECONOMY

284.540 Governors Council on
Oregon
s Economy; membership; purpose. (1) There is established the Governors Council on
Oregon
s Economy.

(2) The members of the council are:

(a) The presiding officer of the Oregon Economic and Community Development Commission;

(b) The chairperson of the Oregon Transportation Commission;

(c) The chairperson of the State Board of Agriculture;

(d) The president of the State Board of Higher Education; and

(e) Other persons designated by the Governor.

(3) The council shall meet quarterly to:

(a) Discuss and coordinate the activities of each entity described in subsection (2) of this section that relate to economic development and improving the economy in Oregon; and

(b) Discuss and recommend to the Legislative Assembly methods for creating certainty for the development process. [2003 c.800 §3; 2005 c.748 §24; 2007 c.804 §84]

284.545 Legislative findings. The Legislative Assembly finds that:

(1) There is a need for a statewide inventory of sites that are planned and zoned for industrial or traded sector uses and are ready for development;

(2) There is a need to improve coordination among local, regional and state agencies with respect to economic development programs, planning and policy; and

(3) There is a need for additional methodologies and guidance to assist local governments in economic development planning. [2003 c.800 §10]

284.550 Definition of traded sector. As used in ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, unless the context requires otherwise, traded sector has the meaning given that term in ORS 285A.010. [2003 c.800 §11]

284.555 Economic Revitalization Team; regulatory efficiency group; membership; purpose; reports. (1) The Governor shall establish the Economic Revitalization Team in the office of the Governor for the purpose of coordinating and streamlining state policies, programs and procedures and providing coordinated state agency assistance to local governments.

(2) The team shall establish a regulatory efficiency group to assist the team consisting of the directors of the following state agencies:

(a) The Department of Environmental Quality;

(b) The Economic and Community Development Department;

(c) The Department of Transportation;

(d) The Department of State Lands;

(e) The Department of Land Conservation and Development;

(f) The State Department of Agriculture;

(g) The Housing and Community Services Department; and

(h) Other appropriate agencies as determined by the Governor.

(3) Subject to the direction of the Governor, the team shall:

(a) Develop mechanisms to increase coordination among agencies on common activities;

(b) Coordinate the activities of state agencies on specific state and local projects;

(c) Coordinate the planning and permitting activities of state agencies for the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003;

(d) Coordinate activities of the regulatory efficiency group agencies with local governments;

(e) Coordinate the grant and loan activities of state agencies to implement section 12, chapter 800, Oregon Laws 2003;

(f) Participate in the rulemaking activities of regulatory efficiency group agencies to coordinate economic development activities;

(g) Prepare a report for the Seventy-second Legislative Assembly on the sites identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003, including a description of each site and the economic benefit expected from site development. If fewer than 25 sites are identified, the report must include an analysis of why the target set forth in section 12, chapter 800, Oregon Laws 2003, was not achieved;

(h) Prepare a report for the Seventy-second Legislative Assembly with specific recommendations regarding the future of the team; and

(i) Undertake other activities as directed by the Governor.

(4) The team shall establish an advisory committee of individuals familiar with agency permit procedures to advise the Governor and the regulatory efficiency group agencies on permit issues related to economic development.

(5) The team shall submit a report detailing its activities to the Legislative Assembly in the manner described in ORS 192.245 not later than January 31 of each odd-numbered year. The report must include:

(a) Case studies that demonstrate the types of problems encountered in coordinating agency functions;

(b) Case studies that demonstrate statutory impediments to efficient economic development; and

(c) Recommendations for legislative measures to improve agency operations and statewide economic development.

(6) The team or a state agency working with the team to implement ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or a state agency implementing ORS 284.570 to 284.585 may:

(a) Accept and expend funds received from gifts, grants or other sources as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585.

(b) Enter into contracts and other agreements as necessary to perform activities authorized under ORS 284.545 to 284.565 and sections 12 and 15 to 20, chapter 800, Oregon Laws 2003, or ORS 284.570 to 284.585. [2003 c.800 §13]

284.560 Duties of Economic Revitalization Team. The Economic Revitalization Team established pursuant to ORS 284.555, acting through the regulatory efficiency group agencies, shall:

(1) Give priority to expediting permits or other actions necessary for development projects proposed for a site identified for industrial or traded sector development under section 12, chapter 800, Oregon Laws 2003; and

(2) Take actions that are necessary to facilitate the implementation of the state economic development strategy developed under ORS 284.570. [2003 c.800 §14]

284.565 Development of process for certifying sites ready for industrial or traded sector development. The Economic and Community Development Department, in coordination with the Economic Revitalization Team established pursuant to ORS 284.555, shall develop and administer a process for certifying sites throughout the state that are ready for industrial or traded sector development. [2003 c.800 §21]

284.570 Development of state economic development strategy; advisory committee; rules; focus of strategy. (1) The Governor shall direct the Oregon Economic and Community Development Commission, in consultation with the Economic Revitalization Team established pursuant to ORS 284.555 and other state agencies as appropriate, to appoint an advisory committee composed of representatives of local governments, ports, local economic development organizations and private industry and other individuals familiar with economic development strategies to assist the commission in developing a state economic development strategy. The commission shall, by administrative rule, adopt and periodically update the strategy. The strategy must focus on:

(a) Creating, expanding and retaining
Oregon
businesses;

(b) Assisting in the development and growth of competitive industrial sectors;

(c) Creating jobs by attracting new businesses to
Oregon
;

(d) Providing economic development tools and resources to
Oregon
communities;

(e) Assisting local communities and regions in developing and maintaining economic development plans that are coordinated with the state economic development strategy;

(f) Providing an adequate supply of industrial, commercial and retail sites available for immediate development inside urban growth boundaries;

(g) Providing public infrastructure in a timely manner;

(h) Resolving constraints on and removing barriers to the timely development of industrial and traded sector sites; and

(i) Developing recommendations for prioritizing state loans, grants and technical assistance to local governments that meet the objectives of the state economic development strategy.

(2) The commission shall present the state economic development strategy to the Governor and the Seventy-second Legislative Assembly not later than June 30, 2004, including a report on actions taken to implement the strategy. [2003 c.800 §25]

284.575 Duties of Department of Transportation related to state economic development strategy. In furtherance of the state economic development strategy developed under ORS 284.570, the Department of Transportation shall:

(1) Develop a process to prioritize funding for transportation projects that further the state economic development strategy.

(2) Develop and maintain state transportation policies and a comprehensive long-range plan for a safe, multimodal transportation system that encourages economic efficiency and orderly economic development and that maximizes the use of existing transportation infrastructure.

(3) Take actions that are necessary to ensure that department policies and activities are implemented in a manner that supports the state economic development strategy.

(4) Expedite the processing of permits issued by the department for transportation projects that further the state economic development strategy. [2003 c.800 §27]

284.577 State and local cooperation to provide industrial, commercial and retail development sites; implementation of state economic development strategy; rules. In furtherance of the state economic development strategy developed under ORS 284.570, the Land Conservation and Development Commission shall:

(1) Provide local governments with basic and advanced methods for identifying, analyzing and providing for industrial, commercial and retail development sites.

(2) Develop and provide guidebooks and other appropriate materials to assist local governments in identifying and analyzing potential industrial, commercial and retail development sites.

(3) Provide local governments with technical assistance to assist in completing the identification and analysis and in amending comprehensive plans and land use regulations based on the identification and analysis.

(4) Provide grants to local governments in a manner that furthers the implementation of the state economic development strategy.

(5) Adopt, amend or repeal administrative rules and procedures as necessary to ensure that the following actions can be accomplished in a timely manner:

(a) Expansion of urban growth boundaries where necessary to accommodate industrial or traded sector development;

(b) Review of amendments to comprehensive plans and land use regulations and periodic review of comprehensive plans and land use regulations; and

(c) Focus the resources of the Department of Land Conservation and Development on issues related to land supply within urban growth boundaries and transportation and public facilities necessary to stimulate economic growth. [2003 c.800 §26]

284.580 Role of local governments in implementation of state economic development strategy. Local governments, as defined in ORS 174.116, shall participate in the implementation of the state economic development strategy developed under ORS 284.570 by demonstrating a willingness to:

(1) Coordinate local economic development plans with the state economic development strategy; and

(2) Expedite amendments to comprehensive plans and land use regulations. [2003 c.800 §29]

284.585 Assistance to local governments; site assessment methodology. In furtherance of the state economic development strategy developed under ORS 284.570, the Department of State Lands shall:

(1) Consistent with ORS 196.674, focus wetlands inventories on areas described in the state economic development strategy. The department may provide grants and technical assistance to local governments to conduct the inventories.

(2) Develop a site assessment methodology for rapidly determining the capacity of a site for economic development. The methodology shall address site-specific impediments to development and any costs associated with compliance with ORS 196.800 to 196.900. [2003 c.800 §28]

OREGON
PROGRESS BOARD

284.600 Policy; legislative findings and statement of purpose. The Legislative Assembly finds that:

(1) The
Oregon
of the future can provide unparalleled economic opportunities while maintaining
Oregon
s traditional values if this state pursues its future with clarity of purpose and perseverance.

(2)
Oregon
is in the midst of massive economic, social and environmental transitions created by technological changes, global competition and changing population demographics. In order to expand economic opportunities while maintaining
Oregon
s unique quality of life in the face of change, Oregonians must have a vision for their preferred future that spans economic, social and environmental concerns.

(3) An independent Oregon Progress Board is needed to:

(a) Encourage the discussion and understanding among all Oregonians of critical global and national economic, social and environmental trends that will affect
Oregon
in the coming decades;

(b) Formulate and submit to Oregonians a strategy that describes and explains a vision for Oregons economic, social and environmental progress for 20 years into the future; and

(c) Submit to the Legislative Assembly, for its adoption, goals for
Oregon
s progress, including measurable indicators of the achievement of those goals. [Formerly 285A.150]

284.604
Oregon
Progress Board; members; terms; compensation. (1) There is established an Oregon Progress Board consisting of the following members:

(a) The Governor;

(b) Nine members appointed by the Governor;

(c) One Senator appointed by the President of the Senate; and

(d) One Representative appointed by the Speaker of the House of Representatives.

(2)(a) The term of office of each member appointed by the Governor is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 31 next following. A member is eligible for reappointment.

(b) Each legislative member serves at the pleasure of the appointing authority and may serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed.

(3)(a) A member of the Oregon Progress Board appointed by the Governor shall be entitled to compensation and expenses as provided in ORS 292.495.

(b) Members of the Legislative Assembly appointed to the Oregon Progress Board shall be entitled to an allowance as authorized in ORS 171.072 from funds appropriated to the Legislative Assembly.

(4) Of the members appointed by the Governor to the board, five shall be selected who are residents of different congressional districts in this state.

(5) Members appointed by the Governor to the Oregon Progress Board shall be appointed so as to be representative of the ethnic, cultural, social and economic diversity of the people of this state.

(6) Members appointed by the legislative appointing authority shall serve as the official liaisons to their respective chambers for the purposes described in ORS 284.622 and 284.628. [Formerly 285A.153]

284.608 Additional nonvoting members of board; advisory functions; payment of expenses. (1) In addition to the members listed in ORS 284.604, the Oregon Progress Board shall have as members:

(a) The Director of the Oregon Department of Administrative Services, who shall serve as a member ex officio; and

(b) A student selected by the Governor.

(2) The student member of the board shall serve for as long as the member remains a student or at the pleasure of the Governor.

(3) The director and the student member may not vote on matters before the board and may not bind the board with respect to decisions relating to matters described in ORS 284.615, 284.618 and 284.622. The director and the student member shall advise the board concerning the goals, missions and functions of the board.

(4) ORS 284.604 does not apply to the members of the board serving under this section. However, the director and the student member may receive actual and necessary expenses actually incurred in the performance of their duties as board members as provided in ORS 292.495 (2). [Formerly 285A.156]

284.610 [1985 c.814 §3; 1987 c.837 §3; 1991 c.488 §1; 1993 c.210 §1; 1999 c.274 §3; repealed by 2001 c.922 §35]

284.612 Officers; quorum; meetings; staff. (1) The Governor shall serve as chair of the Oregon Progress Board and may appoint an executive officer for the board for a term and with such duties and powers as the board determines to be necessary or appropriate.

(2) A majority of the voting members of the board constitutes a quorum for the transaction of business.

(3) The board shall meet as the board determines necessary at times and places specified by call of the chair or a majority of the members of the board.

(4) The Oregon Department of Administrative Services shall provide clerical, technical and management personnel to the board to serve as the boards staff. [Formerly 285A.159]

284.615 Strategy for
Oregon
s future; participation of public in development of strategy; adoption of strategy; periodic revision. (1) The Oregon Progress Board shall develop a strategy for
Oregon
that addresses the economic, social, cultural, environmental and other needs and aspirations of the people of
Oregon
.

(2) The strategy developed by the Oregon Progress Board shall address issues that the board determines are necessary and appropriate to
Oregon
s future. Such issues shall include:

(a) Education and workforce.

(b) Public and private cooperation.

(c) Environmental quality.

(d) Infrastructure.

(e) Funding and taxation.

(f) Social well-being.

(g) Such other issues as the board, by majority vote, shall add to the strategy.

(3) When developing the strategy, the Oregon Progress Board shall hold public hearings, public meetings and workshops as needed to ensure the participation of a broad cross section of
Oregon
s population. The board shall publicize the public hearings, public meetings and workshops in each city in which they are held and shall allow interested residents and other individuals to appear and be heard by the board.

(4) After considering any written comments and public testimony relating to the proposed strategy, the board shall revise the strategy as it considers necessary or appropriate. The board, by a vote of a majority of its members, shall approve and adopt a final strategy. The board shall submit, in addition to its adopted strategy, a summary and digest of comments and public testimony and its response, if any, to those comments. The adopted strategy shall be submitted to the Seventy-third Legislative Assembly not later than March 15, 2005, and every eight years thereafter. [Formerly 285A.162]

284.618 Board recommendation of statutory and policy changes; local assistance. As a part of the strategy adopted under ORS 284.615, the Oregon Progress Board shall also recommend statutory or other policy changes, including modifications in public fiscal policies and other implementing actions to be carried out by state and local governments, businesses, private citizens and other organizations. Board staff shall assist local communities, wherever possible, in developing plans and measures of success to achieve the goals established under ORS 284.615. [Formerly 285A.165]

284.620 [1985 c.814 §1; 1991 c.488 §2; 1993 c.210 §2; repealed by 1999 c.274 §22]

284.622 Goals to measure progress; review and adoption; revision. (1) The Oregon Progress Board shall, in its adopted strategy, include a series of goals for
Oregon
s progress for 20 years into the future.

(2) Goals shall include such measurable indicators of success (
Oregon
benchmarks), as the board shall determine, that show the extent to which each goal is being achieved.

(3) Goals shall be reviewed by the Legislative Assembly, which may, by joint resolution, adopt, modify, delete or add to the goals. Any goals adopted by the Legislative Assembly shall become the goals used by the board in its subsequent activities.

(4) After the legislative review and adoption of goals, the board may recommend such modifications to the goals as it considers appropriate. [Formerly 285A.168]

284.625 Evaluation of sustainability goals; biennial report; contents. The Oregon Progress Board shall evaluate the goals specified in ORS 184.423 and other potential measures, including benchmarks, for effectiveness in measuring progress toward sustainability. The board may consult with the Oregon Department of Administrative Services and other agencies as appropriate to complete the evaluation. The Oregon Progress Board shall include the findings of the evaluation conducted under this section in its report specified by ORS 284.628. [Formerly 285A.170]

284.628 Biennial report; contents. The Oregon Progress Board shall prepare, at least once each biennium, a report that describes
Oregon
s progress toward achievement of the boards strategy, based on the
Oregon
benchmarks the board adopts for measuring the attainment of strategic goals. The board shall review the
Oregon
benchmarks each biennium and make any modification necessary to improve the accuracy or comprehensiveness of the measures. The report shall include an analysis of issues and trends of strategic significance and shall propose key steps that
Oregon
should take over the following two years to build for
Oregon
s future. The board shall submit the report to the Legislative Assembly for review. [Formerly 285A.174]

284.630 [1985 c.814 §4; 1987 c.94 §101; 1987 c.837 §10; 1987 c.879 §12; 1993 c.210 §3; 1997 c.802 §15; 1999 c.274 §4; repealed by 2001 c.922 §35]

284.640 [1985 c.814 §2; 1987 c.837 §4; 1991 c.488 §3; 1993 c.210 §4; 1999 c.274 §5; repealed by 2001 c.922 §35]

284.650 [1985 c.814 §6; 1987 c.837 §5; 1989 c.908 §61; 1993 c.210 §§5,6; 1999 c.274 §6; repealed by 2001 c.922 §35]

284.655 [1999 c.274 §2; repealed by 2001 c.922 §35]

284.660 [1985 c.814 §6a; 1993 c.210 §8; repealed by 1999 c.274 §22]

284.665 [1999 c.274 §9; repealed by 2001 c.922 §35]

284.670 [1985 c.814 §5; 1987 c.837 §6; 1989 c.908 §62; 1993 c.210 §§9,10; repealed by 1999 c.274 §22]

284.675 [1999 c.274 §10; repealed by 2001 c.922 §35]

284.680 [1985 c.814 §8; 1987 c.837 §7; 1989 c.259 §1; 1991 c.488 §4; 1993 c.210 §12; repealed by 1999 c.274 §22]

284.690 [1985 c.814 §9; 1987 c.837 §8; 1991 c.488 §5; 1993 c.210 §13; repealed by 1999 c.274 §22]

284.695 [1989 c.1090 §4; 1993 c.210 §14; repealed by 1999 c.274 §22]

284.700 [1985 c.814 §10; 1991 c.488 §6; 1993 c.210 §15; repealed by 1999 c.274 §22]

OREGON
INNOVATION COUNCIL

284.701 Definitions. As used in ORS 284.701 to 284.740:

(1) 
Oregon
emerging business means an emerging growth business as defined in ORS 348.701 that has:

(a) Fewer than 100 employees; and

(b) At least 51 percent of its employees employed in
Oregon
.

(2) Research institution means:

(a) A community college as defined in ORS 341.005;

(b) A state institution of higher education listed in ORS 352.002;

(c) The Oregon Health and
Science
University
public corporation created under ORS 353.020;

(d) An Oregon-based, generally accredited, not-for-profit private institution of higher education;

(e) A federal research laboratory conducting research in
Oregon
; or

(f) A private not-for-profit research institution located in
Oregon
.

(3) Traded sector has the meaning given that term in ORS 285A.010. [2005 c.748 §1]

284.705 [1987 c.837 §§2,12; 1991 c.488 §7; 1993 c.210 §16; 1999 c.274 §7; repealed by 2001 c.922 §35]

284.706
Oregon
Innovation Council; members; rules; compensation and expenses. (1) There is created the Oregon Innovation Council consisting of the following voting members:

(a) The Governor or the Governors designated representative, who shall be chairperson of the council.

(b) Five members appointed by the Governor who are engaged in the operations of
Oregon
traded sector industries.

(c) One member appointed by the Governor who is a representative of an Oregon-based, generally accredited, not-for-profit private institution of higher education.

(d) A member of the Oregon Growth Account Board, appointed by the board, who has experience in the field of venture capital.

(e) A member of the Engineering and Technology Industry Council, appointed by the Engineering and Technology Industry Council.

(f) The Director of the Economic and Community Development Department.

(g) The Chancellor of the
Oregon
University
System.

(h) The Commissioner for Community College Services.

(i) The State Treasurer.

(2)(a) The Speaker of the House of Representatives shall appoint two members to the council who are members of the House of Representatives.

(b) The President of the Senate shall appoint two members to the council who are members of the Senate.

(c) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only.

(3) The following persons, or their representatives, shall serve as ex officio, nonvoting members of the council:

(a) The chairperson of the Oregon Economic and Community Development Commission.

(b) The president of the State Board of Higher Education.

(c) The chairperson of the State Board of Education.

(d) An executive officer of an association representing Oregon-based, generally accredited, not-for-profit private institutions of higher education, appointed by the Governor.

(4) The term of office of each appointed voting member of the council is three years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed voting member, the appointing authority shall appoint a successor whose term begins on July 1 next following. An appointed member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the remainder of the unexpired term.

(5) A majority of the voting members of the council constitutes a quorum for the transaction of business.

(6) Official action by the council requires the approval of a majority of the voting members of the council.

(7) The council shall meet at least twice per fiscal year at a place, day and time determined by the chairperson. The council may also meet at other times and places specified by a call of the chairperson or by written request of a majority of the voting members of the council.

(8) The council may adopt rules necessary for the operation of the council.

(9) The council may establish committees and delegate to the committees duties as the council considers desirable.

(10) The Economic and Community Development Department shall provide staff support to the council.

(11) Members of the council who are not members of the Legislative Assembly are entitled to compensation and expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for compensation and expenses of members of the council who are public officers shall be paid out of funds appropriated to the public agency that employs the member. Claims for compensation and expenses of members of the council who are not public officers shall be paid out of funds appropriated to the Economic and Community Development Department for that purpose.

(12) All agencies of state government, as defined in ORS 174.111, are directed to assist the council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the council consider necessary to perform their duties. [2005 c.748 §2; 2007 c.804 §85]

Note: Section 3, chapter 748, Oregon Laws 2005, provides:

Sec. 3. Notwithstanding the term of office specified in section 2 of this 2005 Act [284.706], of the members first appointed to the Oregon Innovation Council by the Governor:

(1) Two shall serve for terms ending June 30, 2007.

(2) Two shall serve for terms ending June 30, 2008.

(3) Two shall serve for terms ending June 30, 2009. [2005 c.748 §3]

284.710 [1985 c.814 §11; 1991 c.488 §8; 1993 c.210 §17; repealed by 1999 c.274 §22]

284.711 Duties. (1) The Oregon Innovation Council shall provide advice to the Governor, the Legislative Assembly, public and private post-secondary educational institutions, public agencies that provide economic development and the private sector on issues related to:

(a) Promoting agreements between public and private post-secondary educational institutions and private industry that increase technology transfer and the commercialization of research;

(b) Promoting investment in specialized research facilities and signature research centers where Oregon has a distinct or emerging advantage for creating new products and businesses;

(c) Stimulating seed and start-up capital investment and entrepreneurial capacity that will promote economic growth in
Oregon
traded sector industries;

(d) Developing the entrepreneurial and management capacity critical to the competitiveness of
Oregon
traded sector industries and rapidly growing global markets;

(e) Enhancing the international competitiveness of
Oregon
traded sector industries; and

(f) Identifying workforce issues for occupations critical to the competitiveness of
Oregon
traded sector industries, including but not limited to scientific, engineering, information technology and business management occupations.

(2) The Oregon Innovation Council shall advise the Engineering and Technology Industry Council established in ORS 351.663 on how to coordinate the Engineering and Technology Industry Councils goals and policies with the state plan developed under ORS 284.715.

(3) The council, the Oregon Economic and Community Development Commission, the State Board of Higher Education and the office of the State Treasurer shall coordinate policies and programs related to the duties of the council.

(4) Based on the state plan developed under ORS 284.715, the council may distribute moneys in the Oregon Innovation Fund by grant or pursuant to contracts with public and private post-secondary institutions, state agencies and private sector entities. [2005 c.748 §4]

284.715 State plan for innovation and economic competitiveness. (1) The Oregon Innovation Council shall develop a state plan for innovation and economic competitiveness. The plan shall include policy and program recommendations to:

(a) Identify and expand the states industry and core research strengths related to
Oregon
traded sector industries;

(b) Promote agreements between public and private post-secondary educational institutions and private industry that increase technology transfer and the commercialization of research;

(c) Promote investment in specialized research facilities and signature research centers where Oregon has a distinct or emerging advantage for creating new products and businesses; and

(d) Stimulate seed and start-up capital investment and entrepreneurial capacity that will promote economic growth in
Oregon
traded sector industries.

(2) The state plan shall also include an identification of workforce issues and trends related to the development of workers in trade sector industries and recommendations to the State Workforce Investment Board and the State Board of Education on training and education enhancements based on the identified workforce issues and trends.

(3) The council shall update the plan every biennium.

(4) Each year, the council shall report to the Governor and the Legislative Assembly about the plan. [2005 c.748 §5]

284.720
Oregon
Innovation Fund. There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Innovation Fund. Interest earned by the Oregon Innovation Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and entering into contracts to carry out the recommendations included in the state plan developed under ORS 284.715. [2005 c.748 §7]

284.725
Oregon
Commercialized Research Fund. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Commercialized Research Fund. Interest earned by the Oregon Commercialized Research Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Innovation Council for the purpose of making grants and loans under ORS 284.735.

(2) Any moneys received from the Education Stability Fund for deposit in the Oregon Commercialized Research Fund pursuant to ORS 348.696 shall be placed in a separate account within the Oregon Commercialized Research Fund and may be used by the council only for public education. [2005 c.748 §8]

284.730
Oregon
Commercialized Research Fund Advisory Council; duties. (1) There is created the Oregon Commercialized Research Fund Advisory Council consisting of nine members appointed by the Oregon Innovation Council. The members shall represent private equity investment firms,
Oregon
traded sector industries and research institutions.

(2) The advisory council shall:

(a) Advise the Oregon Innovation Council about investment criteria for the Oregon Commercialized Research Fund;

(b) Recommend projects to the Oregon Innovation Council that may be eligible for grants or loans from the fund;

(c) Review the performance of projects that are funded by grants or loans from the fund; and

(d) Review the performance of the fund.

(3) A majority of the members of the advisory council constitutes a quorum for the transaction of business.

(4) Official action by the advisory council requires the approval of a majority of the members of the advisory council.

(5) The advisory council shall elect one of its members to serve as chairperson.

(6) If there is a vacancy for any cause, the Oregon Innovation Council shall make an appointment to become immediately effective.

(7) The advisory council shall meet at times and places specified by the call of the chairperson or of a majority of the members of the advisory council.

(8) The Oregon Innovation Council shall provide staff support to the advisory council.

(9) Members of the advisory council are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the Oregon Innovation Council for that purpose.

(10) All agencies of state government, as defined in ORS 174.111, are directed to assist the advisory council in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the advisory council consider necessary to perform their duties. [2005 c.748 §10]

284.735 Grants and loans to emerging businesses; rules. (1) The Oregon Innovation Council may make grants and loans from the Oregon Commercialized Research Fund to
Oregon
emerging businesses.

(2) To qualify for a grant or loan under this section, an
Oregon
emerging business must enter into an agreement with one or more research institutions to carry out proof of concept activities to:

(a) Establish the commercial potential of research; and

(b) Develop a business concept that can attract early stage private investment, including angel capital and venture capital.

(3) Proof of concept activities for which an
Oregon
emerging business may receive a grant or loan under this section include:

(a) The development of intellectual property;

(b) The payment of salaries and related expenses for commercialized research;

(c) The acquisition of equipment and supplies required for the proof of concept activities; and

(d) Other activities as defined by rule of the council.

(4) To receive a grant or loan, the
Oregon
emerging business or a research institution that has entered into an agreement with the business must agree to provide a cash match equivalent to:

(a) 30 percent of the amount of the grant or loan for businesses with fewer than 20 employees.

(b) 50 percent of the amount of the grant or loan for businesses with 20 or more but fewer than 50 employees.

(c) 75 percent of the amount of the grant or loan for businesses with 50 or more but fewer than 100 employees.

(5)(a) The council shall award grant or loan moneys to an
Oregon
emerging business in a two-phase contract. Each phase of the contract shall have clearly defined performance measures included in the contract between the business and the council.

(b) Under phase I of the contract, a business may be granted or loaned an initial investment not to exceed $75,000. Phase I shall also include an agreement that upon successful completion of the performance measures for phase I, the business shall be eligible for funding under phase II. The amount of grant or loan moneys available to a business under both phases may not exceed $200,000.

(6) The council shall require any Oregon emerging business that receives a grant or loan under this section and that moves more than 50 percent of the employees of the business out of the state within two years after receiving grant or loan moneys to repay the total amount of the grant or loan moneys.

(7) The council shall require an
Oregon
emerging business that receives a loan under this section to repay the loan within five years after receiving the loan. The council shall deposit any loan moneys received under this subsection in the Oregon Commercialized Research Fund.

(8) The council may award up to 15 percent of the amount of moneys available in the fund for grants or loans:

(a) To the Oregon University System for education of faculty on issues related to developing effective technology transfer and commercialized research processes; and

(b) For other activities as defined by rule of the council.

(9) The council may adopt rules to administer this section. The council shall follow the advice of the Oregon Commercialized Research Fund Advisory Council when adopting rules to administer this section. [2005 c.748 §9]

284.740
Oregon
Innovation Council research center. (1) The Oregon Innovation Council shall establish a signature research center to maximize collaborative ventures among research institutions, the federal government and private industry that will capitalize on opportunities to obtain private and federal funding for the research and development of nanoscience and microscience products, technology and multiscale materials.

(2) The council may contract with a private, not-for-profit corporation for the administration of the center. [2005 c.748 §11]

284.750 [1987 c.911 §3; 1993 c.744 §14; 1997 c.631 §433; repealed by 2005 c.80 §7]

284.755 [1987 c.911 §§1, 2; 1989 c.501 §1; 1997 c.631 §434; repealed by 2005 c.80 §7]

284.760 [1987 c.911 §4; 1997 c.631 §435; repealed by 2005 c.80 §7]

284.765 [1987 c.911 §5; 1997 c.631 §436; repealed by 2005 c.80 §7]

284.770 [1987 c.911 §6; repealed by 2005 c.80 §7]

284.775 [1987 c.911 §9; repealed by 2005 c.80 §7]

284.780 [1987 c.911 §10; 1997 c.631 §437; repealed by 2005 c.80 §7]

284.785 [1987 c.911 §11; repealed by 2005 c.80 §7]

284.790 [1987 c.911 §12; 1993 c.18 §49; 1997 c.631 §438; repealed by 2005 c.80 §7]

284.795 [1987 c.911 §13; repealed by 2005 c.80 §7]

284.800 [Formerly 447.800; 1991 c.11 §15; renumbered 285.253 in 1991]

284.805 [Formerly 447.805; renumbered 285.255 in 1991]

284.810 [Formerly 447.810; renumbered 285.257 in 1991]

284.815 [Formerly 447.815; 1991 c.11 §16; renumbered 285.260 in 1991]

284.820 [Formerly 447.820; repealed by 1991 c.11 §19]

284.825 [Formerly 447.825; repealed by 1991 c.11 §19]

284.831 [Formerly 447.831; repealed by 1991 c.11 §19]

284.834 [Formerly 447.834; repealed by 1991 c.11 §19]

284.835 [Formerly 447.835; repealed by 1991 c.11 §19]

284.840 [Formerly 447.840; repealed by 1991 c.11 §19]

284.845 [Formerly 447.845; repealed by 1991 c.11 §19]

284.850 [Formerly 447.850; repealed by 1991 c.11 §19]

284.855 [Formerly 447.855; repealed by 1991 c.11 §19]

284.860 [Formerly 447.860; repealed by 1991 c.11 §19]

284.865 [Formerly 447.865; repealed by 1991 c.11 §19]

284.875 [Formerly 447.875; repealed by 1991 c.11 §19]

284.880 [Formerly 447.880; repealed by 1991 c.11 §19]

284.895 [Formerly 182.815; renumbered 285.250 in 1991]

_______________



Chapter 285

Chapter 285 - (Former Provisions)

Economic Development

ECONOMIC DEVELOPMENT

ECONOMIC DEVELOPMENT

285.001 [Formerly 184.001; 1993 c.736 §1; 1997 c.652 §17; renumbered 285A.010 in 1997]

285.005 [Formerly 184.004; renumbered 285A.020 in 1997]

285.009 [1993 c.736 §3; 1995 c.283 §5; renumbered 285A.040 in 1997]

285.010 [Formerly 184.006; repealed by 1989 c.908 §86]

285.011 [1993 c.736 §§6,7; 1997 c.652 §18; renumbered 285A.045 in 1997]

285.013 [1993 c.736 §8; 1995 c.718 §7; renumbered 285A.050 in 1997]

285.015 [Formerly 184.008; repealed by 1993 c.736 §80]

285.020 [Formerly 184.010; repealed by 1993 c.736 §80]

285.025 [Formerly 184.025; 1993 c.736 §13; renumbered 285A.055 in 1997]

285.030 [Formerly 184.030; 1993 c.736 §14; renumbered 285A.060 in 1997]

285.033 [1993 c.736 §9; renumbered 285A.070 in 1997]

285.035 [Formerly 184.125; 1993 c.736 §15; 1995 c.79 §95; renumbered 285A.075 in 1997]

285.036 [1993 c.736 §10; renumbered 285A.080 in 1997]

285.038 [1993 c.736 §11; renumbered 285A.085 in 1997]

285.040 [Formerly 184.135; repealed by 1993 c.736 §80]

285.045 [Formerly 184.137; repealed by 1993 c.736 §80]

285.050 [Formerly 184.160; 1993 c.736 §16; renumbered 285A.090 in 1997]

285.055 [Formerly 184.015; renumbered 285A.100 in 1997]

285.060 [Formerly 184.250; renumbered 285A.105 in 1997]

285.065 [Subsection (1) formerly 184.235; subsection (2) formerly 280.270; 1993 c.736 §17; renumbered 285A.110 in 1997]

285.067 [Formerly 280.250; repealed by 1993 c.736 §80]

285.068 [1993 c.499 §2; 1993 c.736 §77; renumbered 285A.115 in 1997]

285.069 [1995 c.283 §1; renumbered 285A.139 in 1997]

285.070 [Formerly 280.255; repealed by 1993 c.736 §57]

285.071 [1995 c.283 §2; 1997 c.700 §3; renumbered 285A.131 in 1997]

285.073 [1995 c.283 §3; 1997 c.700 §5; renumbered 285A.133 in 1997]

285.075 [Formerly 280.260; repealed by 1993 c.736 §57]

285.080 [Formerly 280.265; repealed by 1993 c.736 §57]

285.085 [Formerly 184.040; repealed by 1993 c.736 §80]

285.086 [1993 c.736 §12; renumbered 285A.200 in 1997]

285.090 [Formerly 184.165; renumbered 285A.203 in 1997]

285.095 [Formerly 184.202; 1993 c.736 §18; renumbered 285A.206 in 1997]

285.100 [Formerly 184.240; renumbered 285A.209 in 1997]

285.105 [Formerly 184.215; 1993 c.736 §19; 1995 c.698 §10; renumbered 285A.212 in 1997]

285.110 [Formerly 184.198; renumbered 285A.215 in 1997]

285.115 [Formerly 184.050; renumbered 285A.218 in 1997]

285.117 [1993 c.499 §3; renumbered 285A.221 in 1997]

285.120 [Formerly 184.225; renumbered 285A.224 in 1997]

285.121 [1993 c.736 §66; renumbered 285A.340 in 1997]

285.123 [1993 c.736 §67; renumbered 285A.343 in 1997]

285.125 [1993 c.736 §§68,69; renumbered 285A.346 in 1997]

285.127 [1993 c.736 §70; renumbered 285A.349 in 1997]

285.130 [Formerly 360.005; 1993 c.736 §20; 1995 c.362 §1; renumbered 285A.255 in 1997]

285.133 [Formerly 360.015; 1995 c.362 §2; renumbered 285A.258 in 1997]

285.135 [Formerly 360.025; 1995 c.362 §3; renumbered 285A.261 in 1997]

285.137 [Formerly 360.035; 1993 c.736 §21; 1995 c.362 §4; renumbered 285A.264 in 1997]

285.140 [Formerly 360.045; 1995 c.362 §5; renumbered 285A.267 in 1997]

285.143 [Formerly 360.055; 1993 c.736 §22; 1995 c.362 §6; renumbered 285A.270 in 1997]

285.145 [Formerly 360.065; 1993 c.736 §23; 1995 c.362 §7; renumbered 285A.273 in 1997]

285.146 [1995 c.362 §13; renumbered 285A.276 in 1997]

285.147 [Formerly 360.075; repealed by 1993 c.736 §80]

285.148 [1993 c.736 §23a; 1995 c.362 §8; renumbered 285A.279 in 1997]

285.150 [Formerly 360.095; repealed by 1993 c.736 §80]

285.153 [Formerly 360.105; 1995 c.362 §9; renumbered 285A.282 in 1997]

285.155 [Formerly 360.115; 1993 c.736 §24; repealed by 1995 c.362 §19]

285.157 [Formerly 360.125; repealed by 1993 c.736 §80]

285.160 [Formerly 360.135; 1993 c.736 §25; 1995 c.362 §10; renumbered 285A.285 in 1997]

285.163 [Formerly 377.785; 1993 c.736 §26; 1995 c.362 §11; renumbered 285A.288 in 1997]

285.170 [1991 c.822 §1; renumbered 285A.415 in 1997]

285.173 [1991 c.822 §2; renumbered 285A.418 in 1997]

285.175 [1993 c.736 §72; renumbered 285A.360 in 1997]

285.176 [1993 c.736 §71; renumbered 285A.363 in 1997]

285.178 [1993 c.736 §73; renumbered 285A.366 in 1997]

285.179 [1993 c.736 §74; renumbered 285A.369 in 1997]

285.180 [Formerly 658.600; 1997 c.61 §1; renumbered 285A.443 in 1997]

285.183 [Formerly 658.610; 1997 c.61 §2; renumbered 285A.446 in 1997]

285.185 [Subsections (1) to (4) formerly 184.285; subsection (5) formerly 658.620; 1997 c.61 §3; renumbered 285A.449 in 1997]

285.187 [Formerly 658.630; repealed by 1997 c.61 §21]

285.190 [Formerly 184.280; renumbered 285A.440 in 1997]

285.200 [Formerly 344.305; subsection (4) enacted as 1991 c.668 §1; subsection (5) enacted as 1991 c.668 §2; 1993 c.765 §2; renumbered 329.905 in 1993]

285.203 [1991 c.668 §3; 1993 c.765 §1; renumbered 329.915 in 1993]

285.205 [Formerly 344.319; renumbered 329.925 in 1993]

285.207 [1991 c.668 §6; 1993 c.765 §3; renumbered 329.935 in 1993]

285.210 [1991 c.668 §7; repealed by 1993 c.765 §8]

285.213 [1991 c.668 §8; 1993 c.765 §14; renumbered 329.945 in 1993]

285.215 [1991 c.668 §9; repealed by 1993 c.765 §8]

285.217 [1991 c.668 §10; repealed by 1993 c.765 §8]

285.220 [1991 c.668 §11; repealed by 1993 c.765 §8]

285.223 [Formerly 344.323; repealed by 1993 c.765 §8]

285.225 [Formerly 344.325; 1993 c.765 §11; renumbered 329.950 in 1993]

285.227 [Formerly 344.329; repealed by 1993 c.765 §8]

285.230 [Formerly 344.335; 1993 c.765 §20; renumbered 329.955 in 1993]

285.233 [Formerly 344.339; 1993 c.45 §288; repealed by 1993 c.765 §8]

285.235 [Formerly 344.343; 1993 c.45 §289; repealed by 1993 c.765 §8]

285.237 [Formerly 344.347; 1993 c.45 §290; repealed by 1993 c.765 §8]

285.240 [Formerly 344.355; repealed by 1993 c.765 §8]

285.243 [Formerly 344.309; 1993 c.765 §6; renumbered 329.970 in 1993]

285.245 [1989 c.961 §13; 1991 c.668 §12; repealed by 1993 c.765 §8]

285.247 [1989 c.961 §14; 1991 c.668 §13; 1993 c.765 §22; renumbered 329.975 in 1993]

285.250 [Formerly 284.895; renumbered 285A.380 in 1997]

285.253 [Formerly 284.800; renumbered 285A.383 in 1997]

285.255 [Formerly 284.805; renumbered 285A.386 in 1997]

285.257 [Formerly 284.810; renumbered 285A.389 in 1997]

285.260 [Formerly 284.815; renumbered 285A.392 in 1997]

285.263 [Formerly 284.075; renumbered 285A.535 in 1997]

285.265 [Formerly 284.080; renumbered 285A.538 in 1997]

285.267 [Formerly 284.085; renumbered 285A.541 in 1997]

285.270 [Formerly 284.090; renumbered 285A.544 in 1997]

285.273 [Formerly 284.095; renumbered 285A.547 in 1997]

285.275 [Formerly 284.100; renumbered 285A.550 in 1997]

285.310 [Formerly 280.310; renumbered 285B.320 in 1997]

285.315 [Formerly 280.315; 1993 c.736 §27; renumbered 285B.323 in 1997]

285.320 [Formerly 280.320; 1993 c.736 §28; renumbered 285B.326 in 1997]

285.323 [1993 c.737 §§2,3; repealed by 1995 c.698 §11]

285.325 [Formerly 280.325; 1993 c.736 §29; renumbered 285B.329 in 1997]

285.330 [Formerly 280.330; 1993 c.737 §6; 1995 c.698 §7; renumbered 285B.332 in 1997]

285.335 [Formerly 280.335; renumbered 285B.335 in 1997]

285.340 [Formerly 280.340; renumbered 285B.338 in 1997]

285.345 [Formerly 280.345; renumbered 285B.341 in 1997]

285.350 [Formerly 280.350; renumbered 285B.344 in 1997]

285.355 [Formerly 280.355; renumbered 285B.347 in 1997]

285.360 [Formerly 280.360; renumbered 285B.350 in 1997]

285.365 [Formerly 280.365; renumbered 285B.353 in 1997]

285.370 [Formerly 280.370; renumbered 285B.356 in 1997]

285.375 [Formerly 280.375; renumbered 285B.359 in 1997]

285.380 [Formerly 280.380; renumbered 285B.362 in 1997]

285.385 [Formerly 280.385; renumbered 285B.365 in 1997]

285.390 [Formerly 280.390; renumbered 285B.368 in 1997]

285.393 [Formerly 280.393; renumbered 285B.371 in 1997]

285.395 [Formerly 280.395; 1993 c.736 §30; renumbered 285B.374 in 1997]

285.397 [Formerly 280.397; 1993 c.736 §31; renumbered 285B.377 in 1997]

285.398 [1995 c.698 §1; renumbered 285B.380 in 1997]

285.399 [1995 c.698 §2; renumbered 285B.383 in 1997]

285.400 [1995 c.698 §3; 1997 c.541 §411; renumbered 285B.386 in 1997]

285.401 [1995 c.698 §4; renumbered 285B.389 in 1997]

285.402 [1995 c.698 §5; renumbered 285B.392 in 1997]

285.403 [Formerly 280.520; renumbered 285B.050 in 1997]

285.405 [Formerly 280.522; renumbered 285B.053 in 1997]

285.407 [Formerly 280.523; repealed by 1997 c.147 §8]

285.410 [Formerly 280.525; renumbered 285B.056 in 1997]

285.413 [Formerly 280.532; 1993 c.736 §32; 1997 c.147 §1; renumbered 285B.059 in 1997]

285.415 [Formerly 280.535; 1993 c.18 §50; 1997 c.147 §2; renumbered 285B.062 in 1997]

285.416 [1993 c.765 §79; renumbered 285B.065 in 1997]

285.417 [Formerly 280.540; renumbered 285B.068 in 1997]

285.420 [Formerly 280.542; renumbered 285B.071 in 1997]

285.423 [Formerly 280.545; repealed by 1993 c.736 §80]

285.425 [Formerly 280.547; renumbered 285B.074 in 1997]

285.427 [Formerly 280.550; repealed by 1993 c.736 §80]

285.430 [Formerly 280.552; renumbered 285B.077 in 1997]

285.433 [Formerly 280.555; 1997 c.147 §3; renumbered 285B.080 in 1997]

285.435 [Formerly 280.560; renumbered 285B.083 in 1997]

285.437 [Formerly 280.565; 1997 c.147 §4; renumbered 285B.086 in 1997]

285.440 [Formerly 280.570; renumbered 285B.089 in 1997]

285.443 [Formerly 280.575; 1993 c.18 §51; 1993 c.736 §33; renumbered 285B.092 in 1997]

285.445 [Formerly 280.580; renumbered 285B.095 in 1997]

285.447 [Formerly 280.585; renumbered 285B.098 in 1997]

285.450 [Formerly 280.780; 1993 c.736 §34; renumbered 285A.510 in 1997]

285.453 [Formerly 280.775; renumbered 285A.513 in 1997]

285.457 [Formerly 280.785; 1997 c.61 §4; renumbered 285A.516 in 1997]

285.460 [Formerly 280.790; 1997 c.61 §5; renumbered 285A.519 in 1997]

285.463 [Formerly 280.795; 1997 c.61 §6; renumbered 285A.522 in 1997]

285.465 [Formerly 280.710; repealed by 1993 c.736 §80]

285.466 [1993 c.765 §66; 1997 c.631 §439; 1997 c.686 §3; 1997 c.738 §5; renumbered 285B.200 in 1997]

285.467 [Formerly 280.715; repealed by 1993 c.736 §80]

285.468 [1993 c.765 §§64,64a; 1997 c.148 §2; 1997 c.686 §4; 1997 c.738 §6; renumbered 285B.203 in 1997]

285.470 [Formerly 280.720; 1993 c.18 §53; repealed by 1993 c.736 §80]

285.471 [1993 c.765 §§65a,72; 1997 c.148 §3; 1997 c.686 §5; renumbered 285B.215 in 1997]

285.473 [Formerly 280.725; repealed by 1993 c.736 §80]

285.474 [1993 c.765 §65; 1997 c.148 §4; 1997 c.686 §6; renumbered 285B.206 in 1997]

285.475 [Formerly 280.730; repealed by 1993 c.736 §80]

285.476 [1993 c.765 §§65b,69; 1997 c.148 §5; 1997 c.686 §7; 1997 c.738 §7; renumbered 285B.209 in 1997]

285.477 [Formerly 280.735; repealed by 1993 c.736 §80]

285.478 [1993 c.765 §70; 1997 c.686 §8; renumbered 285B.212 in 1997]

285.480 [Formerly 280.740; repealed by 1993 c.736 §80]

285.481 [1993 c.765 §71; renumbered 285B.218 in 1997]

285.500 [Formerly 280.905; renumbered 285B.120 in 1997]

285.503 [Formerly 280.910; renumbered 285B.123 in 1997]

285.507 [Formerly 280.923; 1997 c.631 §440; renumbered 285B.126 in 1997]

285.510 [Formerly 280.920; renumbered 285B.129 in 1997]

285.513 [Subsections (1) and (2) formerly 280.926; subsection (3) enacted as 1991 c.4 §4; renumbered 285B.132 in 1997]

285.515 [Formerly 280.929; renumbered 285B.135 in 1997]

285.517 [Formerly 280.932; 1995 c.71 §2; 1997 c.686 §2; renumbered 285B.138 in 1997]

285.520 [Formerly 280.935; renumbered 285B.141 in 1997]

285.523 [Formerly 280.938; repealed by 1993 c.736 §80]

285.525 [Formerly 280.941; renumbered 285B.144 in 1997]

285.527 [Formerly 280.944; renumbered 285B.147 in 1997]

285.528 [1993 c.765 §136; renumbered 285B.150 in 1997]

285.530 [Formerly 280.947; renumbered 285B.153 in 1997]

285.533 [Formerly 280.960; renumbered 285B.156 in 1997]

285.535 [Formerly 280.963; renumbered 285B.159 in 1997]

285.537 [Formerly 280.966; renumbered 285B.162 in 1997]

285.540 [Formerly 341.785; renumbered 285B.165 in 1997]

285.543 [Formerly 341.795; renumbered 285B.168 in 1997]

285.545 [Formerly 341.803; repealed by 1993 c.742 §30]

285.547 [Formerly 341.807; renumbered 285B.171 in 1997]

285.550 [Formerly 341.809; renumbered 285B.174 in 1997]

285.553 [Formerly 341.813; renumbered 285B.177 in 1997]

285.555 [Formerly 341.818; renumbered 285B.180 in 1997]

285.560 [Formerly 285.570; 1997 c.835 §3; renumbered 285B.650 in 1997]

285.562 [1993 c.773 §2; 1995 c.747 §1; 1997 c.835 §4; renumbered 285B.653 in 1997]

285.563 [1993 c.773 §3; 1997 c.835 §5; renumbered 285B.656 in 1997]

285.564 [1993 c.773 §4; 1995 c.747 §2; 1997 c.835 §6; renumbered 285B.659 in 1997]

285.565 [1993 c.773 §5; 1995 c.747 §9; 1997 c.835 §7; renumbered 285B.662 in 1997]

285.570 [Formerly 284.115; 1993 c.773 §7; 1995 c.747 §3; renumbered 285.560 in 1995]

285.573 [Formerly 284.125; 1993 c.25 §1; 1997 c.835 §8; renumbered 285B.665 in 1997]

285.575 [Formerly 284.145; 1993 c.25 §2; 1995 c.741 §2; 1997 c.835 §9; renumbered 285B.668 in 1997]

285.577 [Formerly 284.155; 1993 c.25 §3; 1993 c.773 §8; 1995 c.741 §3; 1997 c.835 §10; renumbered 285B.671 in 1997]

285.580 [Formerly 284.165; renumbered 285B.674 in 1997]

285.583 [Formerly 284.175; 1993 c.773 §13; renumbered 285B.677 in 1997]

285.585 [Formerly 284.185; 1993 c.25 §4; 1993 c.773 §9; 1995 c.741 §4; 1997 c.835 §11; renumbered 285B.680 in 1997]

285.587 [Formerly 284.195; 1993 c.25 §5; 1993 c.773 §10; 1995 c.747 §4; 1997 c.835 §12; renumbered 285B.686 in 1997]

285.588 [1995 c.747 §7; 1997 c.835 §13; renumbered 285B.689 in 1997]

285.590 [Formerly 284.205; repealed by 1997 c.835 §30]

285.593 [Formerly 284.215; 1993 c.25 §6; 1997 c.835 §14; renumbered 285B.692 in 1997]

285.595 [Formerly 284.225; 1993 c.25 §7; 1997 c.835 §15; renumbered 285B.695 in 1997]

285.597 [Formerly 284.235; 1993 c.25 §8; 1993 c.773 §11; 1995 c.741 §6; 1997 c.541 §§413,413a; renumbered 285B.698 in 1997]

285.598 [1993 c.773 §14; renumbered 285B.701 in 1997]

285.600 [Formerly 284.245; 1993 c.25 §9; 1995 c.741 §7; 1997 c.541 §415; 1997 c.835 §17; renumbered 285B.704 in 1997]

285.603 [Formerly 284.254; renumbered 285B.707 in 1997]

285.605 [Formerly 284.259; 1993 c.773 §12; 1995 c.741 §8; 1997 c.541 §417; 1997 c.835 §18; renumbered 285B.710 in 1997]

285.607 [Formerly 284.263; 1993 c.25 §10; 1995 c.741 §9; 1997 c.541 §419; renumbered 285B.713 in 1997]

285.610 [Formerly 284.265; 1995 c.741 §10; 1997 c.835 §19; renumbered 285B.716 in 1997]

285.613 [Formerly 284.270; 1993 c.25 §11; 1993 c.773 §17; 1995 c.513 §5; 1995 c.650 §99; 1995 c.747 §8b; 1997 c.249 §§85,86; 1997 c.835 §§20,21; renumbered 285B.719 in 1997]

285.615 [Formerly 284.275; 1993 c.25 §12; 1993 c.270 §75; 1995 c.650 §100; 1997 c.113 §§1,2; 1997 c.541 §§421,422; 1997 c.835 §§23,24; renumbered 285B.722 in 1997]

285.616 [1993 c.25 §14; 1995 c.741 §12; 1997 c.541 §424; renumbered 285B.725 in 1997]

285.617 [Formerly 284.280; 1993 c.25 §15; 1995 c.741 §13; 1997 c.541 §425; 1997 c.835 §26; renumbered 285B.728 in 1997]

285.620 [Formerly 284.285; renumbered 285B.731 in 1997]

285.630 [Formerly 284.010; 1993 c.789 §1; 1997 c.676 §1; renumbered 285B.230 in 1997]

285.633 [Formerly 284.015; renumbered 285B.233 in 1997]

285.635 [Formerly 284.020; 1993 c.789 §2; renumbered 285B.236 in 1997]

285.637 [Formerly 284.025; 1993 c.789 §3; renumbered 285B.239 in 1997]

285.640 [Formerly 284.030; 1993 c.736 §49a; 1995 c.338 §3; 1997 c.652 §19; renumbered 285B.242 in 1997]

285.643 [Formerly 284.035; 1993 c.789 §5; renumbered 285B.245 in 1997]

285.645 [Formerly 284.040; 1993 c.789 §6; renumbered 285B.248 in 1997]

285.647 [Formerly 284.045; renumbered 285B.251 in 1997]

285.648 [1995 c.338 §1; renumbered 285B.254 in 1997]

285.649 [1995 c.338 §2; renumbered 285B.257 in 1997]

285.650 [Formerly 284.050; 1993 c.789 §7; renumbered 285B.260 in 1997]

285.651 [1993 c.789 §8; 1997 c.676 §2; renumbered 285B.263 in 1997]

285.653 [Formerly 284.055; renumbered 285B.266 in 1997]

285.655 [Formerly 284.060; renumbered 285B.269 in 1997]

285.670 [1991 c.684 §2; renumbered 285A.480 in 1997]

285.672 [1991 c.684 §1; renumbered 285A.483 in 1997]

285.674 [1991 c.684 §3; renumbered 285A.486 in 1997]

285.676 [1991 c.684 §4; renumbered 285A.489 in 1997]

285.677 [1991 c.684 §6; renumbered 285A.492 in 1997]

285.678 [1991 c.684 §7; renumbered 285A.495 in 1997]

285.680 [Formerly 280.507; renumbered 285A.300 in 1997]

285.683 [Formerly 280.510; renumbered 285A.303 in 1997]

285.685 [Formerly 280.513; renumbered 285A.306 in 1997]

285.687 [Formerly 280.515; renumbered 285A.309 in 1997]

285.690 [Formerly 280.517; renumbered 285A.312 in 1997]

285.693 [1991 c.659 §1; renumbered 285A.240 in 1997]

285.695 [1991 c.659 §2; 1993 c.134 §1; renumbered 285A.243 in 1997]

285.700 [Formerly 284.310; 1993 c.577 §39; 1995 c.733 §93; 1997 c.738 §8; 1997 c.800 §15; renumbered 285B.410 in 1997]

285.703 [Formerly 284.320; 1993 c.686 §1; 1997 c.738 §9; renumbered 285B.413 in 1997]

285.705 [Formerly 284.330; 1993 c.686 §2; renumbered 285B.416 in 1997]

285.707 [Formerly 284.340; 1993 c.18 §54; renumbered 285B.419 in 1997]

285.710 [Formerly 284.360; renumbered 285B.428 in 1997]

285.713 [Formerly 284.370; renumbered 285B.431 in 1997]

285.715 [Formerly 284.380; renumbered 285B.434 in 1997]

285.717 [Formerly 284.390; renumbered 285B.437 in 1997]

285.720 [Formerly 284.400; renumbered 285B.440 in 1997]

285.723 [Formerly 284.410; renumbered 285B.443 in 1997]

285.725 [Formerly 284.415; renumbered 285B.446 in 1997]

285.727 [Formerly 284.420; renumbered 285B.449 in 1997]

285.730 [Formerly 284.425; renumbered 285B.452 in 1997]

285.733 [Formerly 284.440; renumbered 285B.455 in 1997]

285.735 [Formerly 284.445; renumbered 285B.458 in 1997]

285.737 [Formerly 284.455; renumbered 285B.461 in 1997]

285.740 [Formerly 284.490; 1993 c.686 §3; renumbered 285B.467 in 1997]

285.743 [Formerly 284.500; renumbered 285B.470 in 1997]

285.745 [Formerly 284.510; renumbered 285B.473 in 1997]

285.747 [Formerly 284.520; renumbered 285B.476 in 1997]

285.750 [Formerly 284.530; 1993 c.686 §4; renumbered 285B.479 in 1997]

285.753 [Formerly 284.535; renumbered 285B.464 in 1997]

285.755 [1991 c.944 §12; 1993 c.765 §85; renumbered 285B.560 in 1997]

285.757 [1991 c.944 §13; 1993 c.765 §86; renumbered 285B.563 in 1997]

285.760 [1991 c.944 §14; 1993 c.765 §87; renumbered 285B.566 in 1997]

285.763 [1991 c.944 §15; 1993 c.765 §88; renumbered 285B.569 in 1997]

285.765 [1991 c.783 §2; 1995 c.613 §2; renumbered 285B.280 in 1997]

285.767 [1991 c.783 §1; renumbered 285B.283 in 1997]

285.770 [1991 c.783 §3; renumbered 285B.286 in 1997]

285.773 [1991 c.783 §4; renumbered 285B.289 in 1997]

285.775 [1991 c.783 §5; renumbered 285B.292 in 1997]

285.777 [1991 c.783 §6; renumbered 285B.295 in 1997]

285.780 [1991 c.783 §7; renumbered 285B.298 in 1997]

285.800 [Formerly 777.003; 1993 c.474 §1; 1995 c.79 §97; 1997 c.368 §1; renumbered 285A.600 in 1997]

285.805 [Formerly 777.805; 1993 c.736 §35; 1995 c.718 §8; renumbered 285A.603 in 1997]

285.806 [1995 c.718 §1; renumbered 285A.606 in 1997]

285.807 [Formerly 777.810; repealed by 1993 c.736 §80]

285.808 [1995 c.718 §2; renumbered 285A.609 in 1997]

285.809 [1995 c.718 §4; renumbered 285A.612 in 1997]

285.810 [Formerly 777.817; 1993 c.736 §36; 1995 c.718 §9; renumbered 285A.615 in 1997]

285.811 [1995 c.718 §5; renumbered 285A.618 in 1997]

285.813 [Formerly 777.830; renumbered 285A.621 in 1997]

285.814 [1995 c.718 §6; renumbered 285A.624 in 1997]

285.815 [Formerly 777.835; 1993 c.736 §37; 1995 c.718 §10; renumbered 285A.627 in 1997]

285.817 [Formerly 777.840; renumbered 285A.630 in 1997]

285.820 [Formerly 777.845; renumbered 285A.633 in 1997]

285.825 [Formerly 777.630; 1993 c.736 §38; renumbered 285A.636 in 1997]

285.827 [Formerly 777.635; 1993 c.736 §39; 1995 c.718 §11; renumbered 285A.639 in 1997]

285.830 [Formerly 777.640; 1993 c.736 §40; renumbered 285A.642 in 1997]

285.833 [Formerly 777.645; 1993 c.736 §41; 1997 c.541 §364; renumbered 285A.645 in 1997]

285.835 [Formerly 777.650; repealed by 1993 c.736 §80]

285.837 [Formerly 777.655; 1993 c.736 §42; renumbered 285A.648 in 1997]

285.840 [Formerly 777.660; repealed by 1993 c.736 §80]

285.843 [Formerly 777.665; 1993 c.736 §43; 1997 c.541 §365; renumbered 285A.651 in 1997]

285.850 [Formerly 777.727; 1993 c.736 §44; 1995 c.718 §12; renumbered 285A.654 in 1997]

285.853 [Formerly 777.729; repealed by 1993 c.736 §80]

285.857 [Formerly 777.732; 1993 c.736 §45; 1995 c.718 §13; renumbered 285A.657 in 1997]

285.860 [Formerly 777.736; 1995 c.79 §98; renumbered 285A.660 in 1997]

285.863 [Formerly 777.738; 1993 c.736 §46; 1995 c.718 §14; renumbered 285A.663 in 1997]

285.870 [Formerly 777.850; 1993 c.736 §47; 1995 c.718 §15; renumbered 285A.666 in 1997]

285.873 [Formerly 777.852; renumbered 285A.669 in 1997]

285.875 [Formerly 777.854; 1995 c.718 §16; renumbered 285A.672 in 1997]

285.880 [Formerly 777.856; renumbered 285A.675 in 1997]

285.883 [Formerly 777.858; 1993 c.736 §48; 1995 c.436 §1; renumbered 285A.678 in 1997]

285.885 [Formerly 777.860; 1995 c.436 §2; renumbered 285A.681 in 1997]

285.887 [Formerly 777.862; renumbered 285A.684 in 1997]

285.890 [Formerly 777.864; renumbered 285A.687 in 1997]

285.893 [Formerly 777.866; renumbered 285A.690 in 1997]

285.895 [Formerly 777.868; renumbered 285A.693 in 1997]

285.897 [Formerly 777.870; repealed by 1993 c.736 §80]

285.900 [Formerly 777.872; repealed by 1993 c.736 §80]

285.903 [Formerly 777.874; repealed by 1993 c.736 §80]

285.905 [Formerly 777.876; 1995 c.79 §99; renumbered 285A.696 in 1997]

285.907 [Formerly 777.878; renumbered 285A.699 in 1997]

285.910 [Formerly 777.880; 1995 c.436 §3; renumbered 285A.702 in 1997]

285.913 [Formerly 777.882; 1995 c.718 §17; renumbered 285A.705 in 1997]

285.915 [Formerly 777.884; 1993 c.736 §49; 1995 c.718 §18; renumbered 285A.708 in 1997]

285.917 [Formerly 777.886; repealed by 1995 c.718 §21]

285.920 [Formerly 777.888; 1993 c.18 §55; 1995 c.718 §19; renumbered 285A.711 in 1997]

285.923 [Formerly 777.892; renumbered 285A.714 in 1997]

285.925 [Formerly 777.894; repealed by 1993 c.736 §80]

285.927 [Formerly 777.896; renumbered 285A.717 in 1997]

285.930 [Formerly 777.898; renumbered 285A.720 in 1997]

285.933 [Formerly 777.900; renumbered 285A.723 in 1997]

285.935 [Formerly 777.902; renumbered 285A.726 in 1997]

285.940 [Formerly 777.904; renumbered 285A.729 in 1997]

285.943 [Formerly 777.910; renumbered 285A.732 in 1997]

285.950 [1993 c.765 §91; renumbered 285B.572 in 1997]

285.952 [1993 c.765 §92; renumbered 285B.575 in 1997]

285.954 [1993 c.765 §93; renumbered 285B.578 in 1997]

285.956 [1993 c.765 §94; renumbered 285B.581 in 1997]

285.958 [1993 c.765 §95; renumbered 285B.584 in 1997]

285.960 [1993 c.765 §96; renumbered 285B.587 in 1997]

285.962 [1993 c.765 §97; renumbered 285B.590 in 1997]

285.964 [1993 c.765 §98; renumbered 285B.593 in 1997]

285.966 [1993 c.765 §99; renumbered 285B.596 in 1997]

285.968 [1993 c.765 §100; renumbered 285B.599 in 1997]

_______________



Chapter 285a

Chapter 285A Â Economic Development I

2007 EDITION

ECONOMIC DEVELOPMENT I

ECONOMIC DEVELOPMENT

GENERAL PROVISIONS

285A.010Â  Definitions for ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C

285A.020Â  Legislative findings; declaration of policy and economic strategy

ADMINISTRATION

(Commission)

285A.040Â  Oregon Economic and Community Development Commission; appointment; confirmation; qualifications of members; term; compensation and expenses; presiding officer; quorum; meetings; effect of vacancy

285A.045Â  Duties and functions of commission; exercise of commission powers

285A.050Â  Biennial report; content

285A.055Â  Prerequisites for certain commission actions

285A.060Â  Advisory and technical committees

(Department)

285A.070Â  Economic and Community Development Department; organization; director; confirmation; duties

285A.075Â  Department duties; rules; contract authority; foreign trade offices

285A.080Â  Salaries and expenses of personnel

(Regional Organization)

285A.116Â  Regions for job development and community assistance; economic innovation coordination

(Sister States)

285A.143Â  Sister State Committee; membership; term

285A.145Â  Sister State Committee authority

285A.148Â  Fujian Sister State Committee; membership; term

285A.152Â
Fujian
Sister State Committee authority; duty

(Brownfields Redevelopment and Cleanup)

285A.185Â  Brownfields Redevelopment; rules

285A.188Â  Brownfields Redevelopment Fund; definitions; purpose; criteria and priorities for loans and grants; rules

285A.190Â  Oregon Coalition Brownfields Cleanup Program; loans and grants; rules

285A.192Â  Oregon Coalition Brownfields Cleanup Fund; sources; purpose

(Financial Affairs)

285A.200Â  Gifts; federal aid; fees for loans

285A.206Â  Department to prepare financial statements; contents

285A.213Â  Safe Drinking Water Revolving Loan Fund; administration; sources; purpose

285A.224Â  Business Retention Fund; uses; rules

285A.227Â  Oregon Community Development Fund; purposes; sources; use; rules

PACIFIC NORTHWEST ECONOMIC REGION COMPACT

285A.240Â  Legislative finding

285A.243Â  Compact

TITLE I BANK FUND

285A.300Â  Definitions for ORS 285A.300 to 285A.312

285A.303Â  Findings; purpose

285A.306Â  Title I Bank Fund; administration; rules; costs

285A.309Â  Use of funds

285A.312Â  Application of federal statutes

FOREIGN TRADE ZONES

285A.325Â  Foreign trade zones; operators of zones

285A.328Â  Specific corporation authorized to maintain foreign trade zone

ASSISTANCE TO SMALL BUSINESSES

285A.340Â  Legislative findings; declaration of policy

285A.346Â  Purchases of assistance services for small businesses; grants; requirements for providers of services; waiver of federal requirements

285A.349Â  Evaluation of effectiveness of assistance

RURAL REVITALIZATION AND LEADERSHIP DEVELOPMENT PROGRAM

285A.483Â  Legislative findings; declaration of policy

285A.486Â  Technical assistance; leadership training

285A.489Â  Contracts to carry out program

285A.495Â  Short title

ECONOMIC DISLOCATIONS

285A.510Â  Definitions for ORS 285A.510 to 285A.522

285A.513Â  Policy

285A.516Â  Agency to receive notice of plant closing or layoff

285A.519Â  Notice to employers of agency that receives closing or layoff notice; assistance programs

285A.522Â  Annual report of plant closings and layoffs; contents

PORTS

(Generally)

285A.600Â  Policy

285A.603Â  ÂPortÂ defined for ORS 285A.603 to 285A.627

285A.615Â  Economic and Community Development Department managerial assistance and technical services; cooperation with other agencies

285A.627Â  Commission and department functions; approval required for creation of new ports; coordinating, planning and research on international trade

(Planning and Marketing)

285A.654Â  Port Planning and Marketing Fund; uses; sources; investment

285A.657Â  Grant purposes; application; standards; prohibited funding

285A.660Â  Funding priorities; port strategic business plans

(
Oregon
Port
Revolving Fund)

285A.666Â  Definitions for ORS 285A.666 to 285A.732

285A.669Â  Application for project money

285A.672Â  Commission review of application; fee

285A.675Â  Private contract for project not prohibited

285A.678Â  Qualifications for approval of project funding

285A.681Â  Loan from fund; repayment plan; project inspection

285A.684Â  Project moneys from port revolving fund

285A.687Â  Filing of lien against port; notice of satisfaction

285A.690Â  Powers to enforce loan agreement

285A.693Â  Sources of loan repayment moneys

285A.696Â  Duties of director

285A.699Â  Reimbursement to port revolving fund upon refinancing of project

285A.702Â  Joint financing

285A.705Â  Loan contract under joint financing programs

285A.708Â  Oregon Port Revolving Fund; creation; purposes; sources; debt limit

285A.709Â  Transfers to Port Planning and Marketing Fund

285A.711Â  Use of fund proceeds

285A.732Â  Short title

GENERAL PROVISIONS

Â Â Â Â Â  285A.010 Definitions for ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C. As used in ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (2) ÂCommunityÂ means an area or locality in which the body of inhabitants has common economic or employment interests. The term is not limited to a city, county or other political subdivision and need not, but may be, limited by political boundaries.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Economic and Community Development Department.

Â Â Â Â Â  (5) ÂDistressed areaÂ means a county, city, community or other geographic area that is designated as a distressed area by the department, based on indicators of economic distress or dislocation, including but not limited to unemployment, poverty and job loss.

Â Â Â Â Â  (6) ÂInternational tradeÂ means the export and import of products and services and the movement of capital for the purpose of investment.

Â Â Â Â Â  (7) ÂRural areaÂ means an area located entirely outside of the acknowledged Portland Metropolitan Area Regional Urban Growth Boundary and the acknowledged urban growth boundaries of cities with populations of 30,000 or more.

Â Â Â Â Â  (8) ÂTraded sectorÂ means industries in which member firms sell their goods or services into markets for which national or international competition exists.

Â Â Â Â Â  (9) ÂSmall businessÂ means a business having 100 or fewer employees. [Formerly 285.001; 1999 c.509 Â§1; 2003 c.114 Â§1; 2007 c.804 Â§1]

Â Â Â Â Â  285A.020 Legislative findings; declaration of policy and economic strategy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a)
Oregon
possesses many unique and sustaining virtues that will guide and assist in maintaining the stateÂs economic health, including but not limited to
Oregon
Âs:

Â Â Â Â Â  (A) Special heritage;

Â Â Â Â Â  (B) Respect for and cultivation of the environment; and

Â Â Â Â Â  (C) Attention to quality of life issues that are important to the stateÂs economic development, including but not limited to access to quality, affordable child care for all children in
Oregon
.

Â Â Â Â Â  (b)
Oregon
is strategically placed to compete and succeed in the global community.

Â Â Â Â Â  (c) All regions of the state should share in
Oregon
Âs economic recovery.

Â Â Â Â Â  (d) Creating and retaining quality jobs is vital to the stateÂs continued economic development.

Â Â Â Â Â  (e)
Oregon
Âs agriculture and natural resource industries provide opportunities for beneficial economic enterprise, including sustainable economic development activities.

Â Â Â Â Â  (f) A well educated and trained workforce is necessary to advance in todayÂs global economy.

Â Â Â Â Â  (g) The ability of existing businesses to grow and prosper is critical to
Oregon
Âs economy.

Â Â Â Â Â  (h) Utilizing the stateÂs competitive advantages is essential to retain existing businesses and attract new companies and investment into the state.

Â Â Â Â Â  (i) Continued economic development depends on strengthening traded sector industries.

Â Â Â Â Â  (j) International trade development and promotion is invaluable for future economic development opportunities.

Â Â Â Â Â  (k) Small businesses remain a critical element of the stateÂs economic development, comprising more than 90 percent of
Oregon
Âs businesses.

Â Â Â Â Â  (L) Capacity building in rural and distressed areas is a key component of economic development and revitalization efforts.

Â Â Â Â Â  (m)
Oregon
Âs ports are important partners in the stateÂs economic development efforts and are key components of local and state economic development strategies.

Â Â Â Â Â  (n) Improving and enhancing infrastructure is necessary to the stateÂs future economic development.

Â Â Â Â Â  (o) Federal, state and local agencies working together will continue to enhance industrial site development and other economic development activities.

Â Â Â Â Â  (p) The Economic and Community Development Department should be encouraged to convene community development partners to explore the prospect of making loans to private industrial landowners from the Brownfields Redevelopment Fund for future development opportunities.

Â Â Â Â Â  (2) It is the purpose of ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C to advance
Oregon
Âs economy.

Â Â Â Â Â  (3) The Legislative Assembly declares that it is the immediate economic strategy of the state to:

Â Â Â Â Â  (a) Promote a favorable investment climate to strengthen businesses, create jobs and raise real wages;

Â Â Â Â Â  (b) Improve the national and global competitiveness of
Oregon
companies; and

Â Â Â Â Â  (c) Assist
Oregon
communities in building capacity to retain, expand and attract businesses.

Â Â Â Â Â  (4) To promote the advancement of the
Oregon
economy and implement the immediate economic strategy of the state, the Economic and Community Development Department shall invest resources in accordance with the following principles:

Â Â Â Â Â  (a) Processes for making public investments and working with local and regional issues must be designed for flexibility so that actions can adapt to the constantly changing conditions and demands under which communities and businesses operate.

Â Â Â Â Â  (b) Partnerships among local, state and federal governments and public and private organizations and entities should be strengthened to further the economic strategy of the state.

Â Â Â Â Â  (c) The expected impact of public investment and assistance shall be identified, in terms of measurable outcomes, whenever possible.

Â Â Â Â Â  (d) State, federal and community goals, constraints and obligations should be identified at the beginning of the planning process, and the state should work actively with community partners, regions and state and local agencies to address and accomplish their mutual objectives.

Â Â Â Â Â  (5) When the department provides funds or assistance for projects, programs, technical support or other authorized activities pursuant to ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C, the department shall give priority to projects, programs and activities that:

Â Â Â Â Â  (a) Retain and create jobs and raise real wages;

Â Â Â Â Â  (b) Promote capacity building, emphasizing rural and distressed areas;

Â Â Â Â Â  (c) Assist small business creation and expansion;

Â Â Â Â Â  (d) Invest and engage in training a skilled workforce;

Â Â Â Â Â  (e) Retain and expand existing companies and recruit new investment to
Oregon
;

Â Â Â Â Â  (f) Capitalize on
Oregon
Âs competitive advantages and strategically invest resources to offset competitive disadvantages;

Â Â Â Â Â  (g) Support innovation and research;

Â Â Â Â Â  (h) Assist industry clusters to succeed;

Â Â Â Â Â  (i) Market
Oregon
Âs advantages;

Â Â Â Â Â  (j) Promote international trade and attract foreign direct investment;

Â Â Â Â Â  (k) Support the development of industrial and commercial lands;

Â Â Â Â Â  (L) Advance the efforts of ports to promote economic development activities; and

Â Â Â Â Â  (m) Build capacity in
Oregon
Âs arts and cultural organizations, creative businesses and individual artists. [Formerly 285.005; 1999 c.509 Â§2; 2001 c.883 Â§1b; 2007 c.804 Â§Â§2,88]

ADMINISTRATION

(Commission)

Â Â Â Â Â  285A.040 Oregon Economic and Community Development Commission; appointment; confirmation; qualifications of members; term; compensation and expenses; presiding officer; quorum; meetings; effect of vacancy. (1) There is established the Oregon Economic and Community Development Commission consisting of nine members appointed as follows:

Â Â Â Â Â  (a) One nonvoting, ex officio member appointed from among the members of the Senate by the President of the Senate;

Â Â Â Â Â  (b) One nonvoting, ex officio member appointed from among the members of the House of Representatives by the Speaker of the House of Representatives; and

Â Â Â Â Â  (c) Seven members appointed by the Governor, subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. The Governor shall appoint members of the commission in compliance with all of the following:

Â Â Â Â Â  (A) Members shall be appointed with consideration given to representation of the different geographic regions of the state, and at least one member shall be a resident of the area east of the
Cascade Range
.

Â Â Â Â Â  (B) Not more than five members may belong to one political party. Party affiliation shall be determined by the appropriate entry on official election registration cards.

Â Â Â Â Â  (C) Members shall be appointed with consideration given to representation of the following areas of expertise or training:

Â Â Â Â Â  (i) International trade;

Â Â Â Â Â  (ii) Small business needs and issues;

Â Â Â Â Â  (iii) Local government needs and issues;

Â Â Â Â Â  (iv) Marketing and branding;

Â Â Â Â Â  (v) Arts and culture;

Â Â Â Â Â  (vi) Finance;

Â Â Â Â Â  (vii) Innovation;

Â Â Â Â Â  (viii) Telecommunications; or

Â Â Â Â Â  (ix) Other areas of training or expertise identified by the commission.

Â Â Â Â Â  (2)(a) The term of office of each member appointed by the Governor is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member appointed by the Governor, the Governor shall appoint a successor whose term begins on July 1 of the following year. A member appointed by the Governor is eligible for reappointment. In case of a vacancy among the members appointed by the Governor for any cause, the Governor shall appoint a person to fill the office for the unexpired term.

Â Â Â Â Â  (b) The term of office of the member appointed by the President of the Senate is four years. In case of a vacancy for any cause, the President of the Senate shall appoint a Senator to fill the office for the unexpired term.

Â Â Â Â Â  (c) The term of office of the member appointed by the Speaker of the House of Representatives is two years. In case of a vacancy for any cause, the Speaker of the House of Representatives shall appoint a Representative to fill the office for the unexpired term.

Â Â Â Â Â  (3) A member of the commission who is appointed by the Governor is entitled to compensation and expenses as provided by ORS 292.495. Ex officio members of the commission are prohibited from receiving compensation and reimbursement for expenses.

Â Â Â Â Â  (4) Subject to confirmation by the Senate, the Governor shall appoint one of the voting commissioners as presiding officer of the commission. The presiding officer shall have duties and powers as the commission determines are necessary for the office.

Â Â Â Â Â  (5) Five voting members of the commission constitute a quorum for the transaction of business.

Â Â Â Â Â  (6) The commission shall meet at least quarterly at a time and place determined by the commission. The commission shall also meet at other times and places as are specified by the call of the presiding officer or by the call of a majority of the voting members of the commission.

Â Â Â Â Â  (7) A vacancy among the voting members of the commission does not impair the right of the remaining voting commissioners to exercise all the powers of the commission. If the remaining voting commissioners are unable to agree, the Governor shall have the right to vote as a member of the commission. [Formerly 285.009; 1999 c.509 Â§3; 2005 c.835 Â§34; 2007 c.804 Â§3]

Â Â Â Â Â  285A.045 Duties and functions of commission; exercise of commission powers. (1) As its primary duty, the Oregon Economic and Community Development Commission shall develop and maintain an economic and community development policy for this state that implements the strategy declared in ORS 285A.020 (3).

Â Â Â Â Â  (2) The commission shall provide oversight and direction to the Economic and Community Development Department in carrying out the duties and creating policies to further the economic strategy set forth in ORS 285A.020. In addition, the commission may perform any other duty vested in the commission by law.

Â Â Â Â Â  (3) The commission shall keep complete and accurate records of all the meetings, transactions and business of the commission at the office of the Economic and Community Development Department.

Â Â Â Â Â  (4) When a power, duty or function is vested in the commission, the commission may designate department officers, agents, employees or committee members to exercise the power, duty or function of the commission. When the commission designates a person in writing to exercise a power, duty or function of the commission, the person may exercise the power, duty or function.

Â Â Â Â Â  (5) In carrying out its duties under subsection (1) of this section, the commission shall coordinate its activities with federal, state and local agencies, community partners and regions, when appropriate. [Formerly 285.011; 1999 c.509 Â§4; 2001 c.174 Â§1; 2001 c.419 Â§7; 2001 c.883 Â§1c; 2007 c.804 Â§4]

Â Â Â Â Â  285A.050 Biennial report; content. (1) The Oregon Economic and Community Development Commission shall report biennially to the Governor and the Legislative Assembly on the success of economic development efforts. The report shall include the progress toward achievement of performance measures for the Economic and Community Development Department as adopted by the Legislative Assembly. At a minimum, the report shall include the following:

Â Â Â Â Â  (a) For the overall Economic and Community Development Department and for each identifiable program and funding source:

Â Â Â Â Â  (A) The number of jobs created and retained;

Â Â Â Â Â  (B) The average wage levels of jobs created and retained; and

Â Â Â Â Â  (C) Other measures identified by the commission.

Â Â Â Â Â  (b) The status of the
Oregon
economy as it relates to the economic strategy outlined in ORS 285A.020.

Â Â Â Â Â  (c) Other issues identified by the commission.

Â Â Â Â Â  (2) Reports to the Legislative Assembly required under this section shall be made in accordance with ORS 192.245. [Formerly 285.013; 1999 c.509 Â§5; 2001 c.174 Â§2; 2001 c.419 Â§8; 2003 c.773 Â§1; 2003 c.800 Â§6; 2007 c.804 Â§5]

Â Â Â Â Â  285A.055 Prerequisites for certain commission actions. Prior to the approval of bond financing of economic development projects under ORS 285B.320 to 285B.371, the making of a loan under ORS 285A.666 to 285A.732 or the making of any loan or the granting of any moneys from any source, the Oregon Economic and Community Development Commission, or the Economic and Community Development Department as the designee of the commission, shall:

Â Â Â Â Â  (1) Determine that the action is cost effective, considering both major public expenses and major public benefits;

Â Â Â Â Â  (2) Find that the project will produce goods or services which are sold in markets for which national or international competition exists or, if the project is to be constructed and operated by a nonprofit organization, that the project will not compete with local for-profit businesses;

Â Â Â Â Â  (3) Determine that the action is the best use of the moneys involved, considering other pending applications for those moneys;

Â Â Â Â Â  (4) Find that the project involved is consistent with the Economic and Community Development DepartmentÂs comprehensive policy and programs; and

Â Â Â Â Â  (5) Find that the project involved is consistent with applicable adopted local economic development plans. [Formerly 285.025; 1999 c.509 Â§6; 2001 c.883 Â§2; 2007 c.804 Â§6]

Â Â Â Â Â  285A.060 Advisory and technical committees. (1) To aid and advise the Oregon Economic and Community Development Commission in the performance of its duties, the commission may establish such advisory and technical committees as it considers necessary. Such committees may be continuing or temporary. The presiding officer of the commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members. Members shall be appointed with due consideration given to the geographic representation described in ORS 285A.040 (1). The Director of the Economic and Community Development Department, or designee, shall be an ex officio member of each committee.

Â Â Â Â Â  (2) Members of the committees appointed pursuant to this section shall receive no compensation, but may receive payment for their actual and necessary travel and other expenses while engaged in the performance of their official duties. [Formerly 285.030]

(Department)

Â Â Â Â Â  285A.070 Economic and Community Development Department; organization; director; confirmation; duties. (1) The Economic and Community Development Department is established.

Â Â Â Â Â  (2) The department shall be under the supervision of the Director of the Economic and Community Development Department, who shall be appointed by and shall hold office at the pleasure of the Governor.

Â Â Â Â Â  (3) The appointment of the director shall be subject to confirmation by the Senate in the manner provided by ORS 171.562 and 171.565.

Â Â Â Â Â  (4) Subject to policy direction by the Oregon Economic and Community Development Commission, the director shall:

Â Â Â Â Â  (a) Be the administrative head of the department;

Â Â Â Â Â  (b) Administer the laws of the state relating to economic development; and

Â Â Â Â Â  (c) Intervene, as authorized by the commission, pursuant to the rules of practice and procedure, in the proceedings of state and federal agencies that may substantially affect economic development within
Oregon
.

Â Â Â Â Â  (5) In addition to duties otherwise required by law, and subject to policy direction by the commission, the director shall prescribe rules for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property, based on best managerial practices as determined by the director and in a manner consistent with applicable law.

Â Â Â Â Â  (6) The director shall organize the department in whatever manner the director considers necessary to conduct the work of the department efficiently and effectively, subject to approval by the commission.

Â Â Â Â Â  (7) The director may appoint all subordinate officers and employees of the department and may prescribe their duties, assignments and reassignments and fix their compensation, subject to any applicable provisions of the State Personnel Relations Law. Subject to any other applicable law regulating travel expenses, the officers and employees of the department shall be allowed such reasonable and necessary travel and other expenses as may be incurred in the performance of their duties.

Â Â Â Â Â  (8) The director may delegate the exercise or discharge of any power, duty or function that is vested in or imposed by law upon the director to any department employee for the purpose of conducting an official act in the name of the director. The official act of any person acting in the name of the director by the authority of the director is an official act of the director.

Â Â Â Â Â  (9) The director may require a fidelity bond of any officer or employee of the department who has charge of, handles or has access to any state money or property, and who is not otherwise required by law to give a bond. The director shall fix the amount of the bond, except as otherwise provided by law, and approve the sureties. The department shall pay the premiums on the bond.

Â Â Â Â Â  (10) The Oregon Economic and Community Development Commission shall report periodically to the Governor on the directorÂs performance and make appropriate recommendations. [Formerly 285.033; 1999 c.509 Â§7; 2007 c.804 Â§7]

Â Â Â Â Â  285A.075 Department duties; rules; contract authority; foreign trade offices. (1) The Economic and Community Development Department shall:

Â Â Â Â Â  (a) Implement programs and adopt rules in accordance with applicable provisions of ORS chapter 183 that are consistent and necessary to carry out the policies established by the Oregon Economic and Community Development Commission and the duties, functions and powers vested by law in the department.

Â Â Â Â Â  (b) Act as the official state liaison agency for persons interested in locating industrial or business firms in the state and for state and local groups seeking new industry or business, and maintain the confidentiality of negotiations conducted pursuant to this paragraph, if requested.

Â Â Â Â Â  (c) Coordinate state and federal economic and community development programs.

Â Â Â Â Â  (d) Administer the stateÂs participation in the federal Community Development Block Grant funding program authorized by 42 U.S.C. 5301 et seq.

Â Â Â Â Â  (e) Actively recruit domestic and international business firms to those communities desiring business recruitment.

Â Â Â Â Â  (f) Consult with local governments to establish regions for the purpose of job development and community assistance to facilitate economic activities in the region. Regions established for this purpose need not be of the same size in geographic area or population.

Â Â Â Â Â  (g) Establish and operate foreign trade offices in foreign countries in which the department considers a foreign trade office necessary. The department shall use department employees, contracts with public or private persons or a combination of employees and contractors to establish and operate foreign trade offices. Department employees, including managers, who are assigned to work in a foreign trade office shall be in the unclassified service, and the director shall set the salaries of such employees. ORS 276.428, 279A.120, 279A.140, 279A.155, 279A.275, 279B.025, 279B.235, 279B.270, 279B.280, 279C.370, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.800 to 279C.870, 282.020, 282.050, 282.210, 282.220, 282.230, 283.140, 459A.475, 459A.490, 653.268 and 653.269 do not apply to the departmentÂs operation of foreign trade offices outside the state.

Â Â Â Â Â  (h) Consult with other state agencies and with local agencies and officials prior to defining or designating distressed areas for purposes of ORS 285A.020.

Â Â Â Â Â  (i) Budget moneys for travel and various other expenses of industrial or commercial site location agents, film or video production location agents, business journal writers, elected state officials or other state personnel to accomplish the purposes of ORS 284.101 to 284.146 and ORS chapters 285A, 285B and 285C. The department may expend moneys duly budgeted to pay the travel and other expenses of such persons if the director determines the expense may promote the purposes of this subsection.

Â Â Â Â Â  (j) Promulgate rules to govern contracts.

Â Â Â Â Â  (k) Develop strategies to address issues that are necessary and appropriate to
Oregon
Âs future and adopt goals that include measurable indicators of success (
Oregon
benchmarks) that show the extent to which each goal is being achieved.

Â Â Â Â Â  (L) Use practices and procedures that the department determines are the best practices for carrying out the duties of the department.

Â Â Â Â Â  (2) The department shall have no regulatory power over the activities of private persons. Its functions shall be solely advisory, coordinative and promotional.

Â Â Â Â Â  (3) Notwithstanding ORS 279A.140, the department may award grants or enter into contracts as necessary or appropriate to carry out the duties, functions and powers vested in the department by law. [Formerly 285.035; 2001 c.883 Â§3; 2003 c.794 Â§235; 2007 c.804 Â§89; 2007 c.858 Â§28]

Â Â Â Â Â  285A.080 Salaries and expenses of personnel. The Director of the Economic and Community Development Department and all unclassified personnel shall receive such salary as may be provided by law or be fixed by the Oregon Economic and Community Development Commission. In addition to salaries, the director and all unclassified personnel, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred in the performance of official duties. [Formerly 285.036]

Â Â Â Â Â  285A.085 [Formerly 285.038; 1999 c.509 Â§8; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.090 [Formerly 285.050; 1999 c.509 Â§9; 2001 c.883 Â§40; 2003 c.773 Â§1a; 2003 c.800 Â§7; 2007 c.858 Â§29; repealed by 2007 c.804 Â§Â§86,87]

Â Â Â Â Â  285A.095 [1997 c.535 Â§2; 2003 c.773 Â§1b; 2003 c.800 Â§8; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.100 [Formerly 285.055; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.105 [Formerly 285.060; 2003 c.242 Â§6; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.110 [Formerly 285.065; 2001 c.104 Â§97; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.112 [2003 c.773 Â§58 and 2003 c.800 Â§1; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.114 [2003 c.800 Â§4; 2005 c.748 Â§25; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.115 [Formerly 285.068; repealed by 1999 c.509 Â§61]

(Regional Organization)

Â Â Â Â Â  285A.116 Regions for job development and community assistance; economic innovation coordination. (1) The Oregon Economic and Community Development Commission shall establish regions for the purpose of job development and community assistance by the Economic and Community Development Department. When establishing the regions, the commission must consider the optimal size for each region that will most effectively facilitate economic development activities in the region. Regions established by the commission do not have to be of the same size or population.

Â Â Â Â Â  (2) The Director of the Economic and Community Development Department shall provide for economic innovation coordination in the central office, which shall assist the field representatives in establishing contacts between local businesses and universities and community colleges in
Oregon
to promote the use of the research capacities of these institutions for development of new products. [2003 c.773 Â§60; 2005 c.748 Â§26]

Â Â Â Â Â  Note: 285A.116 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.125 [1997 c.700 Â§1; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.128 [1997 c.700 Â§2; repealed by 2003 c.114 Â§4]

Â Â Â Â Â  285A.131 [Formerly 285.071; 1999 c.509 Â§24; 2001 c.204 Â§1; 2003 c.114 Â§2; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.133 [Formerly 285.073; 2003 c.114 Â§3; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.136 [1997 c.700 Â§6; 2003 c.800 Â§9; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.139 [Formerly 285.069; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.141 [1999 c.817 Â§2; 2003 c.563 Â§1; repealed by 2007 c.804 Â§86]

(Sister States)

Â Â Â Â Â  285A.143 Sister State Committee; membership; term. (1) The Sister State Committee shall be appointed as described in subsection (2) of this section. The committee may consist of not more than 21 members.

Â Â Â Â Â  (2) Membership of the Sister State Committee includes:

Â Â Â Â Â  (a) A cochairperson of the committee who is appointed by the President of the Senate from among the members of the Senate;

Â Â Â Â Â  (b) A cochairperson of the committee who is appointed by the Speaker of the House of Representatives from among the members of the House of Representatives;

Â Â Â Â Â  (c) Two members of the Senate who are not members of the same political party, appointed by the President of the Senate;

Â Â Â Â Â  (d) Two members of the House of Representatives who are not members of the same political party, appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (e) Additional members selected according to criteria established by the committee and appointed jointly by the President of the Senate and the Speaker of the House of Representatives.

Â Â Â Â Â  (3) The President of the Senate and the Speaker of the House of Representatives shall jointly select one of the members appointed under subsection (2)(e) of this section to be executive director to plan for and coordinate activities under ORS 285A.145.

Â Â Â Â Â  (4)(a) A member of the Legislative Assembly appointed under subsection (2)(a) to (d) of this section serves at the pleasure of the appointing authority and may continue to serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. Before the expiration of the legislative term of office of a member appointed under subsection (2)(a) to (d) of this section, the appointing authority shall appoint a successor whose term on the committee begins when the former memberÂs legislative term of office ends. If there is a vacancy for a member appointed under subsection (2)(a) to (d) of this section for any other cause, the appointing authority shall make an appointment to become effective immediately.

Â Â Â Â Â  (b) The term of office of committee members appointed under subsection (2)(e) of this section is two years. A member appointed under subsection (2)(e) of this section is eligible for reappointment. If there is a vacancy for a member appointed under subsection (2)(e) of this section before the expiration of the term, the appointing authority shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (5) Members of the Legislative Assembly who are members of the Sister State Committee are entitled to a per diem as provided in ORS 171.072 except when members are out of the
United States
.

Â Â Â Â Â  (6) The cochairpersons of the Sister State Committee shall preside alternately at Sister State Committee meetings.

Â Â Â Â Â  (7) A majority of the members of the Sister State Committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) The Legislative Administration Committee shall provide administrative staff support for one meeting of the Sister State Committee held before each visit described in ORS 285A.145 (2) and for one meeting held after each visit.

Â Â Â Â Â  (9) The Sister State Committee shall plan, coordinate or conduct activities under ORS 285A.145 for all sister states of this state except
Fujian
Province
.

Â Â Â Â Â  (10) For the purposes of this section and ORS 285A.145, Âsister stateÂ means an international state or province. [2001 c.284 Â§1; 2003 c.14 Â§142; 2007 c.246 Â§1]

Â Â Â Â Â  Note: 285A.143 and 285A.145 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.145 Sister State Committee authority. The Sister State Committee may:

Â Â Â Â Â  (1) Organize activities for and host visiting delegations from the sister states;

Â Â Â Â Â  (2) Organize activities for, visit or participate in delegations visiting sister states and nations in which sister states are located;

Â Â Â Â Â  (3) Provide for the exchange of information between the State of
Oregon
and sister states;

Â Â Â Â Â  (4) Work with representatives of sister states on joint projects; and

Â Â Â Â Â  (5) Take all actions necessary to facilitate and promote relations between the State of
Oregon
and sister states. [2001 c.284 Â§2; 2007 c.246 Â§2]

Â Â Â Â Â  Note: See note under 285A.143.

Â Â Â Â Â  285A.148 Fujian Sister State Committee; membership; term. (1) The Fujian Sister State Committee is created consisting of the following members:

Â Â Â Â Â  (a) The President of the Senate as an ex officio member and cochairperson of the committee;

Â Â Â Â Â  (b) The Speaker of the House of Representatives as an ex officio member and cochairperson of the committee;

Â Â Â Â Â  (c) Two members of the Senate who are not members of the same political party, appointed by the President of the Senate;

Â Â Â Â Â  (d) Two members of the House of Representatives who are not members of the same political party, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (e) Four members representing
Oregon
Âs business community, appointed by the President of the Senate;

Â Â Â Â Â  (f) Four members representing
Oregon
Âs business community, appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (g)(A) One former member of the Senate, appointed by the President of the Senate, and one former member of the House of Representatives, appointed by the Speaker of the House of Representatives; or

Â Â Â Â Â  (B) If one of the potential appointees described in subparagraph (A) of this paragraph is not available, two former members of the Legislative Assembly, appointed jointly by the President of the Senate and the Speaker of the House of Representatives;

Â Â Â Â Â  (h) Two public members, appointed by the President of the Senate;

Â Â Â Â Â  (i) Two public members, appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (j) If the cochairpersons agree, one elected state official, appointed jointly by the cochairpersons.

Â Â Â Â Â  (2)(a) The President of the Senate and the Speaker of the House of Representatives may each designate an alternate from time to time from among the members of their respective chambers to exercise powers as a member of the Fujian Sister State Committee when the President or Speaker is not in attendance at a committee meeting, except that an alternate may not preside over a committee meeting in place of the President or Speaker.

Â Â Â Â Â  (b) The President of the Senate and the Speaker of the House of Representatives shall jointly select one of the members appointed under subsection (1)(e) or (f) of this section to be executive director to plan for and coordinate activities under ORS 285A.152.

Â Â Â Â Â  (3)(a) A member of the Legislative Assembly appointed under subsection (1)(c) or (d) of this section serves at the pleasure of the appointing authority and may continue to serve as long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. Before the expiration of the legislative term of office of a member appointed under subsection (1)(c) or (d) of this section, the appointing authority shall appoint a successor whose term on the committee begins when the former memberÂs legislative term of office ends. If there is a vacancy for a member appointed under subsection (1)(c) or (d) of this section for any other cause, the appointing authority shall make an appointment to become effective immediately.

Â Â Â Â Â  (b) The term of office of committee members appointed under subsection (1)(e) to (j) of this section is two years. A member appointed under subsection (1)(e) to (j) of this section is eligible for reappointment. If there is a vacancy for a member appointed under subsection (1)(e) to (j) of this section before the expiration of the term, the appointing authority shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (4) Members of the Legislative Assembly who are members of the Fujian Sister State Committee are entitled to a per diem as provided in ORS 171.072 except when members are out of the
United States
.

Â Â Â Â Â  (5) The cochairpersons of the Fujian Sister State Committee shall preside alternately at meetings of the committee.

Â Â Â Â Â  (6) A majority of the members of the Fujian Sister State Committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The Legislative Administration Committee shall provide administrative staff support for one meeting of the Fujian Sister State Committee held before each visit described in ORS 285A.152 (2) and for one meeting held after each visit. [2007 c.246 Â§3]

Â Â Â Â Â  Note: 285A.148 and 285A.152 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.150 [1997 c.495 Â§1; 2001 c.582 Â§1; 2005 c.837 Â§17; renumbered 284.600 in 2007]

Â Â Â Â Â  285A.152 Fujian Sister State Committee authority; duty. (1) The Fujian Sister State Committee established under ORS 285A.148 may:

Â Â Â Â Â  (a) Organize activities for and host visiting delegations from
Fujian
Province
;

Â Â Â Â Â  (b) Organize activities for and participate in delegations visiting
Fujian
Province
and
China
;

Â Â Â Â Â  (c) Provide for the exchange of information between the State of
Oregon
and
Fujian
Province
;

Â Â Â Â Â  (d) Work with representatives of
Fujian
Province
on joint projects; and

Â Â Â Â Â  (e) Take all actions necessary to facilitate and promote relations between the State of
Oregon
and
Fujian
Province
.

Â Â Â Â Â  (2) The Fujian Sister State Committee shall visit
Fujian
Province
at least biennially for the purpose of fulfilling the objectives described in subsection (1) of this section. [2007 c.246 Â§4]

Â Â Â Â Â  Note: See note under 285A.148.

Â Â Â Â Â  285A.153 [1997 c.495 Â§2; 2001 c.582 Â§2; 2005 c.837 Â§20; renumbered 284.604 in 2007]

Â Â Â Â Â  285A.156 [1997 c.495 Â§4; renumbered 284.608 in 2007]

Â Â Â Â Â  285A.159 [1997 c.495 Â§5; 2001 c.582 Â§3; renumbered 284.612 in 2007]

Â Â Â Â Â  285A.162 [1997 c.495 Â§6; 2001 c.582 Â§4; renumbered 284.615 in 2007]

Â Â Â Â Â  285A.165 [1997 c.495 Â§7; 2001 c.582 Â§5; renumbered 284.618 in 2007]

Â Â Â Â Â  285A.168 [1997 c.495 Â§8; 2001 c.582 Â§6; renumbered 284.622 in 2007]

Â Â Â Â Â  285A.170 [2001 c.918 Â§11; renumbered 284.625 in 2007]

Â Â Â Â Â  285A.171 [Formerly 184.007; 2001 c.582 Â§7; repealed by 2005 c.837 Â§21]

Â Â Â Â Â  285A.174 [1997 c.495 Â§9; 2001 c.582 Â§8; renumbered 284.628 in 2007]

(Brownfields Redevelopment and Cleanup)

Â Â Â Â Â  285A.185 Brownfields Redevelopment; rules. (1) As used in this section, ÂbrownfieldÂ means real property where expansion or redevelopment is complicated by actual or perceived environmental contamination.

Â Â Â Â Â  (2) The Economic and Community Development Department shall assist private persons and local governments to redevelop brownfields.

Â Â Â Â Â  (3) The Economic and Community Development Department shall:

Â Â Â Â Â  (a) Act as the primary point of contact for information regarding public and private funding options available to a person interested in redeveloping a brownfield;

Â Â Â Â Â  (b) Facilitate the funding process involving landowners or prospective purchasers, lending institutions, other state agencies, local jurisdictions, consultants and interested citizens;

Â Â Â Â Â  (c) Serve as a key advocate for the redevelopment of brownfields in
Oregon
;

Â Â Â Â Â  (d) Provide information to private persons and local governments on brownfield redevelopment funding;

Â Â Â Â Â  (e) Enhance the availability of funding resources through program development, grant proposals and other appropriate opportunities; and

Â Â Â Â Â  (f) Adopt rules necessary to carry out this section. [1997 c.738 Â§2; 2001 c.96 Â§1; 2005 c.81 Â§1]

Â Â Â Â Â  285A.188 Brownfields Redevelopment Fund; definitions; purpose; criteria and priorities for loans and grants; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmental actionÂ means activities undertaken to:

Â Â Â Â Â  (A) Determine if a release has occurred or may occur, if the release or potential release poses a significant threat to human health or the environment or if additional remedial actions may be required at the site;

Â Â Â Â Â  (B) Conduct a remedial investigation and a feasibility study;

Â Â Â Â Â  (C) Plan for remedial action or removal action; or

Â Â Â Â Â  (D) Conduct a remedial action or removal action at a site.

Â Â Â Â Â  (b) ÂFacility,Â Âhazardous substance,Â Ârelease,Â Âremedial actionÂ and ÂremovalÂ have the meanings given those terms in ORS 465.200.

Â Â Â Â Â  (c) ÂSubstantial public benefitÂ includes, but is not limited to:

Â Â Â Â Â  (A) The generation of funding or other resources facilitating substantial remedial action at a facility in accordance with this section;

Â Â Â Â Â  (B) A commitment to perform substantial remedial action at a facility in accordance with this section;

Â Â Â Â Â  (C) Productive reuse of a vacant or abandoned industrial or commercial facility; or

Â Â Â Â Â  (D) Development of a facility by a municipality or a nonprofit organization to address an important public purpose.

Â Â Â Â Â  (2) There is created within the State Treasury a revolving fund known as the Brownfields Redevelopment Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Moneys in the Brownfields Redevelopment Fund shall be used to fund loans and grants for environmental actions on properties that are brownfields, as defined in ORS 285A.185.

Â Â Â Â Â  (3)(a) Subject to paragraph (b) of this subsection, when making a loan or grant for an environmental action, the Economic and Community Development Department shall give priority to persons who, at the time of applying for the loan or grant, are not liable under ORS 465.255 for a release of a hazardous substance at the property at which the environmental action is to be conducted. No more than 60 percent of the total amount of the Brownfields Redevelopment Fund in any biennium shall be awarded to persons who are liable with respect to the subject property under ORS 465.255. A person is not eligible to receive a loan or grant from moneys in the Brownfields Redevelopment Fund if the person has knowingly violated applicable laws or regulations or has knowingly violated or failed to comply with an order of the Department of Environmental Quality, if such action or inaction has resulted in one or more of the following:

Â Â Â Â Â  (A) Contribution to or exacerbation of existing contamination at the facility;

Â Â Â Â Â  (B) Release of a hazardous substance at the facility; or

Â Â Â Â Â  (C) Interference with necessary investigation or remedial actions at the facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) When making a grant to a municipality, the department shall give priority to municipalities that provide matching funds from a loan under this section, from another source or from both.

Â Â Â Â Â  (B) When making a grant to an entity that is not a municipality, the department shall require that:

Â Â Â Â Â  (i) The recipient is not liable for the subject property under ORS 465.255;

Â Â Â Â Â  (ii) The environmental action provides a substantial public benefit; and

Â Â Â Â Â  (iii) The recipient provides matching funds from a loan under this section, from another source or from both.

Â Â Â Â Â  (c) The department may establish by rule circumstances in which the department may waive or subsidize the interest on a short-term loan.

Â Â Â Â Â  (4) When making a loan or grant for an environmental action, the Economic and Community Development Department shall consider:

Â Â Â Â Â  (a) The extent to which actual or perceived contamination prevents the property from being fully utilized;

Â Â Â Â Â  (b) The need for providing public assistance, after considering the difficulty of obtaining financing from other sources or of obtaining financing at reasonable rates and terms;

Â Â Â Â Â  (c) The degree to which redevelopment of the property provides opportunity for achieving protection of human health or the environment by reducing or eliminating the contamination of the property and for contributing to the economic health and diversity of the area;

Â Â Â Â Â  (d) The probability of the success of the intended use or the degree to which redevelopment of the property provides a public purpose following remediation of the property;

Â Â Â Â Â  (e) Compliance with the land use plan of the local government with jurisdiction over the property; and

Â Â Â Â Â  (f) Endorsement from the local government with jurisdiction over the property.

Â Â Â Â Â  (5) Before making a loan or grant decision pursuant to this section, the Economic and Community Development Department shall consult with the Department of Environmental Quality.

Â Â Â Â Â  (6) The Economic and Community Development Department may use a portion of the Brownfields Redevelopment Fund to:

Â Â Â Â Â  (a) Pay for administrative costs of environmental actions; and

Â Â Â Â Â  (b) Satisfy contracts entered into as required to ensure that environmental reviews are conducted in a manner consistent with existing environmental cleanup laws and rules.

Â Â Â Â Â  (7) The Economic and Community Development Department shall adopt rules necessary to carry out the requirements of this section. The Economic and Community Development Department shall develop procedures to ensure that activities for which loans or grants are made are consistent with existing environmental cleanup laws and rules. [1997 c.738 Â§3; 2001 c.96 Â§2; 2005 c.81 Â§2; 2007 c.804 Â§11]

Â Â Â Â Â  285A.190
Oregon
Coalition Brownfields Cleanup Program; loans and grants; rules. (1) There is established in the Economic and Community Development Department the Oregon Coalition Brownfields Cleanup Program.

Â Â Â Â Â  (2) The department may make grants, loans and expenditures from the Oregon Coalition Brownfields Cleanup Fund to provide financial or other assistance to public and private owners of eligible brownfield properties for the purpose of cleaning up the properties.

Â Â Â Â Â  (3) An eligible owner of a brownfield property may borrow moneys from the fund by entering into a loan agreement with the department in accordance with rules adopted by the department.

Â Â Â Â Â  (4) The owner of a publicly owned brownfield property may enter into a loan agreement with the department notwithstanding any restrictions on indebtedness in the charter or bylaws of the public body or any other provision of law.

Â Â Â Â Â  (5) The department may adopt rules necessary to carry out the provisions of this section and ORS 285A.192. The rules shall include, but are not limited to, requirements for eligibility for financial assistance or other assistance from the program, good and sufficient collateral required to secure loans from the fund and the complete or partial waiver of interest on short-term loans made from the fund.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBrownfieldÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (b) ÂOther assistanceÂ includes, but is not limited to, direct purchase of goods or services related to brownfields cleanup by the department.

Â Â Â Â Â  (c) ÂPublic bodyÂ has the meaning given that term in ORS 174.109. [2005 c.81 Â§3]

Â Â Â Â Â  Note: 285A.190 and 285A.192 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.192
Oregon
Coalition Brownfields Cleanup Fund; sources; purpose. (1) There is established in the State Treasury, separate and distinct from the General Fund, a revolving fund known as the Oregon Coalition Brownfields Cleanup Fund. Interest earned by the Oregon Coalition Brownfields Cleanup Fund shall be credited to the fund. All moneys in the Oregon Coalition Brownfields Cleanup Fund are continuously appropriated to the Economic and Community Development Department for the purposes of ORS 285A.190.

Â Â Â Â Â  (2) The Oregon Coalition Brownfields Cleanup Fund shall consist of all moneys credited to the fund, including but not limited to:

Â Â Â Â Â  (a) Moneys received from the federal government, other state agencies or local governments;

Â Â Â Â Â  (b) Moneys appropriated or transferred to the fund by the Legislative Assembly or the Oregon Economic and Community Development Commission; and

Â Â Â Â Â  (c) Repayment of financial assistance, including interest earnings, provided by moneys from the fund. [2005 c.81 Â§4]

Â Â Â Â Â  Note: See note under 285A.190.

(Financial Affairs)

Â Â Â Â Â  285A.200 Gifts; federal aid; fees for loans. (1) The Economic and Community Development Department may accept gifts of money or other property from any public or private agency or person made for the purpose of assisting the department to carry out any programs or laws that the department is charged with administering. Moneys so received shall be paid into an appropriate fund or account. Property so received shall be used for the purposes for which that property is given.

Â Â Â Â Â  (2) The department may apply for, receive from the
United States
or any of its agencies, and disburse or supervise the disbursement of federal aid for the purposes for which the aid is provided. The department may also disburse or supervise the disbursement of funds provided by the State of
Oregon
for expenditure as a condition of receiving the federal aid.

Â Â Â Â Â  (3) The department may assess and charge fees for loans made from any of its funds or accounts. [Formerly 285.086; 2001 c.883 Â§4]

Â Â Â Â Â  285A.203 [Formerly 285.090; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.206 Department to prepare financial statements; contents. (1) In each calendar year, the Economic and Community Development Department shall prepare, in accordance with generally accepted governmental accounting principles, a financial statement for individual funding programs as required by law.

Â Â Â Â Â  (2) The financial statements required by this section shall record and summarize all the financial transactions during the reporting period that involved moneys credited to a fund or account and shall describe the financial condition of the fund or an account at the end of the reporting period. The reporting period for financial statements required by this section shall be the fiscal year commencing on July 1 and ending on June 30.

Â Â Â Â Â  (3) The financial statements required by this section shall be in a form prescribed by the Secretary of State.

Â Â Â Â Â  (4) Each financial statement required by this section shall describe the financial transactions and condition of a single fund and shall be submitted to the Governor, the President of the Senate and the Speaker of the House of Representatives not later than December 31 in each year. [Formerly 285.095; 1999 c.509 Â§10; 2003 c.167 Â§10; 2007 c.804 Â§9]

Â Â Â Â Â  285A.209 [Formerly 285.100; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.212 [Formerly 285.105; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.213 Safe Drinking Water Revolving Loan Fund; administration; sources; purpose. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Safe Drinking Water Revolving Loan Fund. All moneys in the Safe Drinking Water Revolving Loan Fund are continuously appropriated to the Economic and Community Development Department.

Â Â Â Â Â  (2) The Economic and Community Development Department shall administer the Safe Drinking Water Revolving Loan Fund in accordance with a memorandum of understanding between the department and the Department of Human Services.

Â Â Â Â Â  (3) The Safe Drinking Water Revolving Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred to the fund by the Department of Human Services for purposes authorized by the memorandum of understanding between the Department of Human Services and the Economic and Community Development Department.

Â Â Â Â Â  (b) Moneys transferred to the fund by the federal government, other state agencies or local governments.

Â Â Â Â Â  (c) Moneys transferred to the fund by the Legislative Assembly or the Oregon Economic and Community Development Commission.

Â Â Â Â Â  (d) Proceeds from the sale of revenue bonds.

Â Â Â Â Â  (e) Repayment of financial assistance provided with moneys from the fund.

Â Â Â Â Â  (f) Interest and other earnings on moneys in the fund.

Â Â Â Â Â  (4) Moneys in the Safe Drinking Water Revolving Loan Fund shall be used to provide financial or other assistance to publicly owned and privately owned water systems under the Safe Drinking Water Act Amendments of 1996, P.L. 104-182, and rules of the Economic and Community Development Department. As used in this subsection, ÂassistanceÂ includes direct purchase by the Economic and Community Development Department of goods or services related to a water system project to the extent permitted by the memorandum of understanding between the Economic and Community Development Department and the Department of Human Services, the Safe Drinking Water Act Amendments of 1996, and as authorized by rules of the Economic and Community Development Department.

Â Â Â Â Â  (5) The owner of a water system may borrow from the Safe Drinking Water Revolving Loan Fund by entering into a loan agreement with the Economic and Community Development Department. The owner of a municipally owned water system may enter into a loan agreement with the department notwithstanding any restriction on indebtedness in the charter or bylaws of the municipality or any other provision of law. Moneys owed to the department by the borrower under a loan agreement may be paid from:

Â Â Â Â Â  (a) Revenue from any water system project of the borrower, including special assessment revenue;

Â Â Â Â Â  (b) Amounts withheld under subsection (6) of this section;

Â Â Â Â Â  (c) The general fund of the borrower;

Â Â Â Â Â  (d) Any combination of sources listed in paragraphs (a) to (c) of this subsection; or

Â Â Â Â Â  (e) Any other source.

Â Â Â Â Â  (6) If a borrower fails to comply with a loan agreement entered into under subsection (5) of this section, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Safe Drinking Water Revolving Loan Fund. If a borrower defaults on repayment due the fund, the State of
Oregon
may withhold any amounts otherwise due to the borrower. Any amounts withheld under this subsection shall be credited toward repayment of the borrowerÂs indebtedness to the fund. [1999 c.236 Â§1; 2001 c.883 Â§4a; 2003 c.773 Â§2]

Â Â Â Â Â  285A.215 [Formerly 285.110; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.216 [1999 c.386 Â§3; 2001 c.954 Â§1; renumbered 359.405 in 2001]

Â Â Â Â Â  285A.218 [Formerly 285.115; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.221 [Formerly 285.117; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.224 Business Retention Fund; uses; rules. (1) It is the purpose of the Business Retention Fund to assist businesses, communities and workers affected by significant business transitions, economic dislocation or the possibility of economic dislocations to evaluate and implement alternative business or community opportunities and to focus on the long term survivability of businesses.

Â Â Â Â Â  (2) The Business Retention Fund is created separate and distinct from the General Fund. The fund shall be administered by the Economic and Community Development Department. The fund may be credited with contributions of moneys from public and private sources and with repayments as provided in this section. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (3)(a) The department may allocate moneys in the fund for the following purposes:

Â Â Â Â Â  (A) Business retention service;

Â Â Â Â Â  (B) Employee ownership;

Â Â Â Â Â  (C) Community response to plant closures or community distress, or both; and

Â Â Â Â Â  (D) Feasibility studies, transition plans or restructuring plans.

Â Â Â Â Â  (b) The department shall establish the maximum percentage of the fund that may be allocated for the purposes described in paragraph (a) of this subsection and a minimum match requirement, if any.

Â Â Â Â Â  (4) The department may grant, expend or loan moneys in the fund for financial assistance, feasibility studies, transition plans, restructuring plans, technical assistance and management consulting services for business firms in transition, troubled firms that may close without assistance, for troubled firms that are experiencing major layoffs or firms that have actually closed or announced closure, and for communities that are experiencing distress due to the business closures, under such terms and conditions as the department may determine.

Â Â Â Â Â  (5) The department shall provide that firms receiving assistance repay to the Business Retention Fund any assistance provided under subsection (4) of this section. When the department sets repayment terms for a firm receiving assistance, the department shall consider the financial ability of the firm to repay assistance.

Â Â Â Â Â  (6) In providing assistance from the Business Retention Fund, the department may give preference to
Oregon
Âs rural and distressed areas and its traditional agriculture, forestry and fishing industries. The department may also give priority to areas including but not limited to emerging industries and industry clusters with high potential for job retention and creation and market growth, as well as traded sector firms competing in markets for which regional, national or international competition exists.

Â Â Â Â Â  (7) The department shall establish specific criteria for expenditure of funds from the Business Retention Fund by adopting rules. [Formerly 285.120; 1999 c.509 Â§11; 2003 c.773 Â§4; 2007 c.804 Â§12]

Â Â Â Â Â  285A.227
Oregon
Community Development Fund; purposes; sources; use; rules. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Oregon Community Development Fund. The fund is created to provide a flexible funding source for financing those programs and projects that are determined by the Oregon Economic and Community Development Commission under the policies, criteria and standards set forth in ORS 285A.020, 285A.045 and 285A.055 to further economic and community development. The Economic and Community Development Department may finance programs and projects determined by the commission to further economic and community development by making grants or loans using moneys in the fund. Notwithstanding ORS 279A.140, the department may enter into contracts as necessary or appropriate to implement programs and projects determined by the commission to further economic and community development using moneys in the fund. The Oregon Community Development Fund shall consist of all moneys credited to the fund, including moneys from the Administrative Services Economic Development Fund, federal funds collected or received, and fees, moneys or other revenues, including Miscellaneous Receipts, collected or received by the Economic and Community Development Department, and all interest earnings that accrue to the fund. The moneys in the Oregon Community Development Fund are continuously appropriated to the Economic and Community Development Department to promote economic and community development.

Â Â Â Â Â  (2) The Oregon Economic and Community Development Commission, by rule, shall adopt standards, objectives and criteria for use of the moneys in the Oregon Community Development Fund. [1997 c.620 Â§1; 2001 c.883 Â§5; 2003 c.794 Â§236; 2007 c.804 Â§10]

Â Â Â Â Â  Note: 285A.227 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PACIFIC NORTHWEST ECONOMIC REGION COMPACT

Â Â Â Â Â  285A.240 Legislative finding. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is a new emerging global economy in which countries and regions located in specific areas of the world are forging new cooperative arrangements.

Â Â Â Â Â  (2) These new cooperative arrangements are increasing the competitiveness of the participating countries and regions, thus increasing the economic benefits and the overall quality of life for the citizens of the individual countries and regions.

Â Â Â Â Â  (3) The Pacific Northwest states of
Alaska
,
Idaho
,
Montana
,
Oregon
and
Washington
and the Canadian provinces of
Alberta
and
British Columbia
are in a strategic position to act together, as a region, thus increasing the overall competitiveness of the individual states and provinces that will provide substantial economic benefits for all of their citizens. [Formerly 285.693]

Â Â Â Â Â  285A.243 Compact. The Pacific Northwest Economic Region is established by law and entered into by the State of Oregon as a party, and is in full force and effect in accordance with the terms of ORS 285A.240 and this section.

______________________________________________________________________________

THE PACIFIC NORTHWEST ECONOMIC REGION

ARTICLE I

POLICY AND PURPOSE

Â Â Â Â Â  States and provinces participating in the Pacific Northwest Economic Region shall seek to develop and establish policies that: Promote greater regional collaboration among the seven entities; enhance the overall competitiveness of the region in international and domestic markets; increase the economic well-being of all citizens in the region; and improve the quality of life of the citizens of the Pacific Northwest.

Â Â Â Â Â  States and provinces recognize that there are many public policy areas in which cooperation and joint efforts would be mutually beneficial. These areas include, but are not limited to: International trade; economic development; human resources; the environment and natural resources; energy; and education. Parties to this agreement shall work diligently to establish collaborative activity in these and other appropriate policy areas where such cooperation is deemed worthwhile and of benefit to the participating entities. Participating states and provinces also agree that there are areas in which cooperation may not be feasible.

Â Â Â Â Â  The substantive actions of the Pacific Northwest Economic Region may take the form of uniform legislation enacted by two or more states and/or provinces or policy initiatives endorsed as appropriate by participating entities. It shall not be necessary for all states and provinces to participate in each initiative.

ARTICLE II

ELIGIBLE PARTIES AND EFFECTIVE DATE

Â Â Â Â Â  Each of the following states and provinces is eligible to become a party to this agreement:
Alaska
,
Alberta
,
British Columbia
,
Idaho
,
Montana
,
Oregon
and
Washington
. This agreement establishing the Pacific Northwest Economic Region shall become effective when it is executed by one state, one province and one additional state and/or province in a form deemed appropriate by each entity. This agreement shall continue in force and remain binding upon each state and province until renounced by it. Renunciation of this agreement must be preceded by sending one yearÂs notice in writing of intention to withdraw from the agreement to the other parties to the agreement.

ARTICLE III

ORGANIZATIONAL STRUCTURE

Â Â Â Â Â  Each state and province participating in this agreement shall appoint representatives to the Pacific Northwest Economic Region. The organizational structure of the Pacific Northwest Economic Region shall consist of the following: A delegate council consisting of four legislators and the governor or the governorÂs designee from each participating state and four representatives and the premier or the premierÂs designee from each participating province and an executive committee consisting of one legislator from each participating state and/or province who is a member of the delegate council and four of the seven governors and premiers or their designees who are members of the delegate council. The legislator members of the executive committee from each state or province shall be chosen by the legislator members of that state or province. The four governor or premier members of the executive committee shall be chosen by the governors and premiers from among the governors and premiers on the delegate council. At least one of the four members representing the governors and premiers on the executive committee must be the premier of a Canadian province. Policy committees may be established to carry out further duties and responsibilities of the Pacific Northwest Economic Region.

ARTICLE IV

DUTIES AND RESPONSIBILITIES

Â Â Â Â Â  The delegate council shall have the following duties and responsibilities: Facilitate the involvement of other government officials in the development and implementation of specific collaborative initiatives; work with policy-making committees in the development and implementation of specific initiatives; approve general organizational policies developed by the executive committee; provide final approval of the annual budget and staffing structure for the Pacific Northwest Economic Region developed by the executive committee; and other duties and responsibilities as may be established in the rules and regulations of the Pacific Northwest Economic Region. The executive committee shall perform the following duties and responsibilities: Elect the president and vice-president of the Pacific Northwest Economic Region; approve and implement general organizational policies; develop the annual budget; devise the annual action plan; act as liaison with other public and private sector entities; review the availability of and, if appropriate, apply for, (1) tax-exempt status under the laws and regulations of the United States or any state or subdivision thereof and (2) similar status under the laws and regulations of Canada or any province or subdivision thereof, and approve such rules, regulations, organizational policies and staffing structure for the Pacific Northwest Economic Region and take such further actions on behalf of the Pacific Northwest Economic Region as may be deemed by the executive committee to be necessary or appropriate to qualify for and maintain such tax-exempt or similar status under the applicable laws or regulations; and other duties and responsibilities established in the rules and regulations of the Pacific Northwest Economic Region. The rules and regulations of the Pacific Northwest Economic Region shall establish the procedure for voting.

ARTICLE V

MEMBERSHIP OF POLICY COMMITTEES

Â Â Â Â Â  Policy committees dealing with specific subject matter may be established by the executive committee.

Â Â Â Â Â  Each participating state and province shall appoint legislators and governors and premiers to sit on these committees in accordance with its own rules and regulations concerning such appointments.

ARTICLE VI

GENERAL PROVISIONS

Â Â Â Â Â  This agreement shall not be construed to limit the powers of any state or province or to repeal or prevent the enactment of any legislation.

______________________________________________________________________________

[Formerly 285.695]

Â Â Â Â Â  285A.255 [Formerly 285.130; 2003 c.818 Â§13; renumbered 284.101 in 2007]

Â Â Â Â Â  285A.258 [Formerly 285.133; renumbered 284.104 in 2007]

Â Â Â Â Â  285A.261 [Formerly 285.135; 2003 c.818 Â§14; renumbered 284.107 in 2007]

Â Â Â Â Â  285A.264 [Formerly 285.137; 2001 c.883 Â§6; 2003 c.818 Â§19; renumbered 284.111 in 2007]

Â Â Â Â Â  285A.267 [Formerly 285.140; 2003 c.818 Â§21; renumbered 284.114 in 2007]

Â Â Â Â Â  285A.269 [2003 c.818 Â§Â§18,18a; renumbered 284.118 in 2007]

Â Â Â Â Â  285A.270 [Formerly 285.143; repealed by 2003 c.818 Â§31]

Â Â Â Â Â  285A.271 [2003 c.818 Â§20; renumbered 284.122 in 2007]

Â Â Â Â Â  285A.272 [2003 c.818 Â§22; renumbered 284.126 in 2007]

Â Â Â Â Â  285A.273 [Formerly 285.145; 2003 c.794 Â§237; repealed by 2003 c.818 Â§Â§31,31a]

Â Â Â Â Â  285A.274 [2003 c.818 Â§23; 2005 c.443 Â§20; renumbered 284.131 in 2007]

Â Â Â Â Â  285A.276 [Formerly 285.146; 2001 c.883 Â§7; 2003 c.405 Â§5; 2003 c.794 Â§238; repealed by 2003 c.818 Â§Â§31,31b]

Â Â Â Â Â  285A.277 [2003 c.818 Â§28; 2007 c.218 Â§5; renumbered 284.134 in 2007]

Â Â Â Â Â  285A.279 [Formerly 285.148; 2003 c.818 Â§25; renumbered 284.138 in 2007]

Â Â Â Â Â  285A.282 [Formerly 285.153; 2003 c.818 Â§26; renumbered 284.142 in 2007]

Â Â Â Â Â  285A.285 [Formerly 285.160; repealed by 2003 c.818 Â§31]

Â Â Â Â Â  285A.288 [Formerly 285.163; 2003 c.818 Â§27; renumbered 284.146 in 2007]

TITLE I BANK FUND

Â Â Â Â Â  285A.300 Definitions for ORS 285A.300 to 285A.312. As used in ORS 285A.300 to 285A.312, ÂfundÂ means the Title I Bank Fund. [Formerly 285.680; 1999 c.509 Â§12]

Â Â Â Â Â  285A.303 Findings; purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Local government is experiencing increasing difficulty in obtaining necessary financing for eligible community development projects, such as public works projects, causing project delays and significant increased costs to property owners and municipalities.

Â Â Â Â Â  (b) The improvement, expansion and new construction of eligible community development projects contributes to orderly economic growth by providing the framework necessary to attract industry to this state and to promote increased employment opportunities and other community improvements which are for the benefit of the people of Oregon.

Â Â Â Â Â  (c) It is important, therefore, that state agencies authorized to distribute state or federal funds for such improvements be able to provide programs and allocate moneys that will provide the greatest impetus to community development opportunities in
Oregon
.

Â Â Â Â Â  (2) Since municipalities in this state often suffer from a lack of available financing for eligible community development projects, it is the purpose of ORS 285A.300 to 285A.312 to provide financial assistance to municipalities in order that they may develop and construct community development projects and may construct, improve and repair facilities necessary for orderly community development. [Formerly 285.683]

Â Â Â Â Â  285A.306 Title I Bank Fund; administration; rules; costs. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Title I Bank Fund. All moneys in the fund are continuously appropriated to provide financing for community development projects.

Â Â Â Â Â  (2) Moneys in the Title I Bank Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments and other program income shall be credited to the Title I Bank Fund.

Â Â Â Â Â  (3) The Title I Bank Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Repayment of loans made by cities and counties with grants from the Oregon Community Development Block Grant Program, including interest earnings.

Â Â Â Â Â  (4) The Economic and Community Development Department shall be the agency for the State of
Oregon
for the administration of the fund.

Â Â Â Â Â  (5) The department shall adopt rules and policies for the administration of the fund.

Â Â Â Â Â  (6) The department may charge program administrative costs to the fund to pay for administrative expenses incurred to the department for processing applications and investigating community development projects. [Formerly 285.685; 1999 c.509 Â§13]

Â Â Â Â Â  285A.309 Use of funds. All payments, receipts and interest from outstanding indebtedness shall be retained and accumulated in the Title I Bank Fund and used for the purposes specified in ORS 285A.303. [Formerly 285.687; 1999 c.509 Â§14]

Â Â Â Â Â  285A.312 Application of federal statutes. All federal overlay statutes associated with moneys received from the federal Housing and Urban Development Community Development Block Grant Program for Small Cities shall continue to apply to the use of those moneys in the Title I Bank Fund received from sources described in ORS 285A.306 (3)(b). [Formerly 285.690; 1999 c.509 Â§15; 2005 c.22 Â§203]

FOREIGN TRADE ZONES

Â Â Â Â Â  285A.325 Foreign trade zones; operators of zones. (1) Any port organized under the laws of this state, any municipal corporation in this state or any dock commission of any city of this state may apply to the
United States
for permission and may establish, operate and maintain foreign trade zones within or without their boundaries.

Â Â Â Â Â  (2) A private for-profit corporation may also establish, operate and maintain a foreign trade zone in this state when the corporation is:

Â Â Â Â Â  (a) Incorporated and organized under the laws of this state for the purpose of establishing, operating and maintaining a foreign trade zone; and

Â Â Â Â Â  (b) Authorized to establish, operate and maintain a foreign trade zone under a special Act of the Legislative Assembly that specifically names and grants such authority to the corporation. [Formerly 307.850]

Â Â Â Â Â  Note: 285A.325 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.328 Specific corporation authorized to maintain foreign trade zone. Klamath International Trade & Transportation Services (KITTS), an
Oregon
corporation, is authorized by ORS 285A.325 and 285A.328 to establish, operate and maintain a foreign trade zone in this state. [1997 c.499 Â§2]

Â Â Â Â Â  Note: 285A.328 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ASSISTANCE TO SMALL BUSINESSES

Â Â Â Â Â  285A.340 Legislative findings; declaration of policy. The Legislative Assembly declares that it is the purpose of ORS 285A.340 to 285A.349:

Â Â Â Â Â  (1) To assist the development of small businesses, with special emphasis on increasing the percentage of businesses owned by women and members of minority groups;

Â Â Â Â Â  (2) To encourage competition among publicly supported small business service providers in order to supply the most effective, highest quality services to the greatest number of businesses for the most significant long term outcomes;

Â Â Â Â Â  (3) To foster cooperation among state agencies, state-supported organizations and private sector entities that provide services to small businesses in order to best meet the needs of small business clients;

Â Â Â Â Â  (4) To encourage and support private sector organizations, to serve the needs of the small businesses in this state and, to the maximum extent feasible, to coordinate the small business programs of this state; and

Â Â Â Â Â  (5) To provide support for organizations that encourage and assist the development and expansion of small businesses in
Oregon
. [Formerly 285.121; 1999 c.509 Â§16; 2003 c.773 Â§5; 2007 c.804 Â§13]

Â Â Â Â Â  Note: 285A.340 to 285A.349 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285A by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.343 [Formerly 285.123; repealed by 2003 c.773 Â§56]

Â Â Â Â Â  285A.346 Purchases of assistance services for small businesses; grants; requirements for providers of services; waiver of federal requirements. (1)(a) The Economic and Community Development Department may purchase business assistance services from public or private organizations for delivery to small businesses in this state or may provide grants to public or private organizations to support, aid, stimulate or otherwise affect the delivery of business assistance services to small businesses in this state.

Â Â Â Â Â  (b) For the purposes of ORS 285A.340 to 285A.349, Âbusiness assistance servicesÂ includes:

Â Â Â Â Â  (A) Basic business training, including elements of accounting, personnel management, marketing and tax compliance.

Â Â Â Â Â  (B) Counseling on business needs and problems, including but not limited to specialized assistance with intellectual property rights, mezzanine financing, federal research grants, international markets, lean manufacturing and electronic commerce.

Â Â Â Â Â  (C) Assistance in securing state and federal procurement contracts.

Â Â Â Â Â  (D) Assistance in securing
Oregon
suppliers for goods and services.

Â Â Â Â Â  (2) An organization or association that receives state moneys for the purpose of providing business assistance services to small businesses shall comply, to the greatest extent feasible, with the state policies established under ORS 285A.340 to 285A.349.

Â Â Â Â Â  (3) To the extent that federal laws or regulations impose requirements that limit the payment of fees by recipients of business assistance services to small businesses, the Economic and Community Development Department and the providers of those services shall apply for waivers of such federal requirements. [Formerly 285.125; 1999 c.509 Â§25; 2003 c.773 Â§6; 2007 c.804 Â§14]

Â Â Â Â Â  Note: See note under 285A.340.

Â Â Â Â Â  285A.349 Evaluation of effectiveness of assistance. The Economic and Community Development Department shall evaluate the efficiency and effectiveness of the delivery of business assistance services to small businesses. [Formerly 285.127; 2003 c.773 Â§7; 2007 c.804 Â§15]

Â Â Â Â Â  Note: See note under 285A.340.

Â Â Â Â Â  285A.360 [Formerly 285.175; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.363 [Formerly 285.176; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.366 [Formerly 285.178; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.369 [Formerly 285.179; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.380 [Formerly 285.250; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.383 [Formerly 285.253; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.386 [Formerly 285.255; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.389 [Formerly 285.257; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.392 [Formerly 285.260; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.415 [Formerly 285.170; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.418 [Formerly 285.173; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.440 [Formerly 285.190; renumbered 660.303 in 2001]

Â Â Â Â Â  285A.443 [Formerly 285.180; 1999 c.39 Â§6; 2001 c.684 Â§4; renumbered 660.300 in 2001]

Â Â Â Â Â  285A.446 [Formerly 285.183; 1999 c.39 Â§7; 2001 c.684 Â§13; renumbered 660.339 in 2001]

Â Â Â Â Â  285A.449 [Formerly 285.185; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  285A.452 [1997 c.652 Â§1; renumbered 660.306 in 2001]

Â Â Â Â Â  285A.455 [1997 c.652 Â§2; 2001 c.684 Â§15; renumbered 660.312 in 2001]

Â Â Â Â Â  285A.458 [1997 c.652 Â§3; 2001 c.684 Â§16; 2001 c.900 Â§52; renumbered 660.315 in 2001]

Â Â Â Â Â  285A.461 [1997 c.652 Â§5; repealed by 2001 c.524 Â§4]

Â Â Â Â Â  285A.480 [Formerly 285.670; repealed by 1999 c.509 Â§61]

RURAL REVITALIZATION AND LEADERSHIP DEVELOPMENT PROGRAM

Â Â Â Â Â  285A.483 Legislative findings; declaration of policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The rural communities of
Oregon
need assistance in assessing their economic opportunities, planning for long-term economic development and participating effectively in state economic development programs;

Â Â Â Â Â  (b) Strong community leaders are essential to the ability of a rural community to identify economic opportunities and problems, build a consensus on community development issues and coordinate the development and implementation of plans to address those issues;

Â Â Â Â Â  (c) Rural areas of Oregon, more than the urban areas of this state, suffer from significantly higher levels of unemployment, lower average wages and high levels of worker displacement due to advances in technology and natural resource supply shortages;

Â Â Â Â Â  (d) These distressed rural communities in particular need strong, visionary leadership to guide them through the economic changes of the next decade, which may be a period of growing global competition, severe natural resource shortages and declining employment in rural areas;

Â Â Â Â Â  (e) Rural areas have limited resources with which to acquire the technical assistance and leadership necessary to adequately respond to economic change; and

Â Â Â Â Â  (f) Federal and state investment in community and leadership development in rural areas is insufficient.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares that it is the policy of the State of
Oregon
to promote economic stability and development in rural areas of this state.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the rural revitalization and leadership development program established by ORS 285A.483 to 285A.495 is intended to promote such state policy by providing rural communities with technical assistance for the assessment of their economic opportunities and the development of strategic plans for immediate and long-term economic development and by improving the leadership skills of individuals likely to become leaders in rural communities. [Formerly 285.672; 1999 c.509 Â§17]

Â Â Â Â Â  285A.486 Technical assistance; leadership training. (1) Rural communities participating in the rural revitalization program established by ORS 285A.483 to 285A.495 shall be provided with technical assistance to:

Â Â Â Â Â  (a) Assess their economic strengths, weaknesses, opportunities and threats;

Â Â Â Â Â  (b) Develop short term and long term strategic plans based on the assessment;

Â Â Â Â Â  (c) Assist the communities in developing organizational structures and other activities needed to implement and sustain their strategic plans; and

Â Â Â Â Â  (d) Resolve problems that may arise in communities as they work to implement their strategic development plans.

Â Â Â Â Â  (2) The program of leadership training carried on under ORS 285A.483 to 285A.495 shall develop the skills of individuals enrolled in the program by:

Â Â Â Â Â  (a) Exposing program participants to a broad range of regional, national and international issues affecting rural areas.

Â Â Â Â Â  (b) Teaching participants about effective management techniques, group problem solving methods and consensus building processes.

Â Â Â Â Â  (c) Providing participants with training to improve their technical and analytical skills.

Â Â Â Â Â  (d) Educating participants about the functions of local, state and national governments and the state legislative process.

Â Â Â Â Â  (e) Teaching participants about the elements of effective leadership.

Â Â Â Â Â  (f) Providing participants with opportunities to apply leadership skills to community development work.

Â Â Â Â Â  (3) The Economic and Community Development Department shall ensure that the community development and leadership training efforts carried out under the rural revitalization program are coordinated with existing state and local community development and leadership training programs in a manner that contributes to the quality and effectiveness of the programs established by ORS 285A.483 to 285A.495, maximizes the use of available resources and expands development and training opportunities for communities and rural residents. The department shall coordinate programs under ORS 285A.483 to 285A.495 with other programs including, but not limited to, federal programs, the regional investment program established under ORS 285B.230 to 285B.269, the special public works program established under ORS 285B.410 to 285B.482, state workforce and job training programs, programs offered by the Oregon State University Extension Service and leadership training programs offered by local chambers of commerce. [Formerly 285.674; 1999 c.509 Â§58; 2005 c.835 Â§28]

Â Â Â Â Â  285A.489 Contracts to carry out program. The Economic and Community Development Department, in cooperation with private businesses, state universities and other interested parties, may contract with organizations to carry out the purposes of ORS 285A.483 to 285A.495. [Formerly 285.676; 1999 c.509 Â§18]

Â Â Â Â Â  285A.492 [Formerly 285.677; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.495 Short title. ORS 285A.483 to 285A.489 shall be known as and may be referred to as the Rural Revitalization and Leadership Development Act. [Formerly 285.678]

ECONOMIC DISLOCATIONS

Â Â Â Â Â  285A.510 Definitions for ORS 285A.510 to 285A.522. As used in ORS 285A.510 to 285A.522:

Â Â Â Â Â  (1) ÂCommunityÂ means an area or locality in which the inhabitants have common economic or employment interests and which is undergoing an economic emergency. The term is not limited to a city, county or other political subdivision and need not, but may, be limited by political lines and boundaries. A large populous area under one or more governing bodies may be composed of several communities.

Â Â Â Â Â  (2) ÂEmployer,Â Âmass layoffÂ and Âplant closingÂ have the meanings given those terms on October 3, 1989, in the Worker Adjustment and Retraining Notification Act (P.L. 100-379). [Formerly 285.450]

Â Â Â Â Â  285A.513 Policy. The Legislative Assembly declares that it is the policy of the State of
Oregon
to assist employers, workers and communities in this state in coping with the effects of plant closings, mass layoffs and other economic dislocations. [Formerly 285.453]

Â Â Â Â Â  285A.516 Agency to receive notice of plant closing or layoff. The Department of Community Colleges and Workforce Development is the state agency that shall be notified when an employer is required to provide written notice of a plant closing or mass layoff under section 3 of the Worker Adjustment and Retraining Notification Act (P.L. 100-379). [Formerly 285.457; 2001 c.684 Â§18]

Â Â Â Â Â  285A.519 Notice to employers of agency that receives closing or layoff notice; assistance programs. (1) The Department of Community Colleges and Workforce Development shall notify employers subject to the Worker Adjustment and Retraining Notification Act (P.L. 100-379) that the Department of Community Colleges and Workforce Development is the state agency that must be notified when they are required to provide notice of a plant closing or mass layoff under the Worker Adjustment and Retraining Notification Act (P.L. 100-379).

Â Â Â Â Â  (2) When notifying employers as provided in subsection (1) of this section, the department shall provide employers with a statement of the programs, projects, expenditures and other forms of assistance the department and other state agencies can provide to communities, employers and workers affected by a plant closing or mass layoff. [Formerly 285.460; 2001 c.684 Â§19]

Â Â Â Â Â  285A.522 Annual report of plant closings and layoffs; contents. (1) The Department of Community Colleges and Workforce Development shall prepare an annual report concerning plant closings and mass layoffs in this state. The report shall describe in detail each plant closing or mass layoff during the period covered by the report and the assistance and services provided to the affected employers, workers and communities. The report shall also contain the most recent information available relating to the current status of the employer, workers and community affected by each plant closing or mass layoff.

Â Â Â Â Â  (2) The report prepared under this section shall be presented to the Governor, the President of the Senate, the Speaker of the House of Representatives and appropriate legislative committees. [Formerly 285.463; 2007 c.354 Â§12]

Â Â Â Â Â  285A.535 [Formerly 285.263; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.538 [Formerly 285.265; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.541 [Formerly 285.267; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.544 [Formerly 285.270; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.547 [Formerly 285.273; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.550 [Formerly 285.275; repealed by 1999 c.509 Â§61]

PORTS

(Generally)

Â Â Â Â Â  285A.600 Policy. (1) The Legislative Assembly declares that it is the policy of this state to include
Oregon
Âs ports in planning and implementing economic development and transportation programs. To that end, the Oregon Economic and Community Development Commission and the Economic and Community Development Department may work to:

Â Â Â Â Â  (a) Coordinate with the Department of Transportation and other state agencies, commissions and advisory committees engaged in activities affecting ports to facilitate port planning and development;

Â Â Â Â Â  (b) Promote local cooperation in statewide planning and development of the ports;

Â Â Â Â Â  (c) Promote long-term economic self-sufficiency of the ports;

Â Â Â Â Â  (d) Encourage cost-effective investments with prudent financial consideration of port development projects; and

Â Â Â Â Â  (e) Facilitate ports in their efforts to expand and respond to greater domestic and international market opportunities.

Â Â Â Â Â  (2) The Legislative Assembly also declares that:

Â Â Â Â Â  (a) The State of
Oregon
recognizes, supports and promotes a federal role in the continuation of the maintenance and development of federally authorized waterway projects.

Â Â Â Â Â  (b) Because the federal role is changing, the responsibilities of this state may increase in terms of direct involvement in waterway transportation.

Â Â Â Â Â  (c) It is the policy of the State of
Oregon
to support the continued maintenance and development of the following waterways as key elements of the statewide transportation system:

Â Â Â Â Â  (A) The navigation channels of the Columbia River,
Coos
Bay
and
Yaquina
Bay
and any other commercial waterway segments that provide a link for movement of products to and from world and regional markets.

Â Â Â Â Â  (B) Waterway segments that serve as transportation corridors for large volumes of bulk and agricultural commodities and that provide shippers a cost-effective means to transport products.

Â Â Â Â Â  (C) The coastal channels and harbors that support commercial and water-dependent activities. [Formerly 285.800; 2007 c.804 Â§22]

Â Â Â Â Â  285A.603 ÂPortÂ defined for ORS 285A.603 to 285A.627. As used in ORS 285A.603 to 285A.627, unless the context requires otherwise, ÂportÂ means the
Port
of
Portland
and any port formed pursuant to ORS 777.005 to 777.725 and 777.915 to 777.953. [Formerly 285.805; 2003 c.802 Â§153; 2007 c.804 Â§23]

Â Â Â Â Â  285A.606 [Formerly 285.806; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.609 [Formerly 285.808; 2003 c.773 Â§8; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.612 [Formerly 285.809; 2003 c.773 Â§9; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.615 Economic and Community Development Department managerial assistance and technical services; cooperation with other agencies. (1) The Economic and Community Development Department shall provide managerial assistance and technical referral services to ports.

Â Â Â Â Â  (2) The department shall disseminate such research and technical information as is available to the department.

Â Â Â Â Â  (3) The department shall work cooperatively with existing organizations and agencies that provide research and technical services, including, but not limited to:

Â Â Â Â Â  (a) The Department of State Lands;

Â Â Â Â Â  (b) The State Marine Board; and

Â Â Â Â Â  (c) The Sea Grant College and marine extension services at
Oregon
State
University
. [Formerly 285.810; 2007 c.804 Â§24]

Â Â Â Â Â  285A.618 [Formerly 285.811; 2003 c.773 Â§10; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.621 [Formerly 285.813; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.624 [Formerly 285.814; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.627 Commission and department functions; approval required for creation of new ports; coordinating, planning and research on international trade. (1) The Oregon Economic and Community Development Commission, through the Economic and Community Development Department, shall be the statewide coordinating, planning and research agency for all ports and port authorities in this state to ensure the most orderly, efficient and economical development of the state port system.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, after July 1, 1969, no port or port authority may be formed without the prior approval of the commission.

Â Â Â Â Â  (3) The commission, through the department, shall be the statewide coordinating, planning and research agency for port activities involving international trade and international trade development and industrial, commercial and recreational development. [Formerly 285.815; 2007 c.804 Â§25]

Â Â Â Â Â  285A.630 [Formerly 285.817; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.633 [Formerly 285.820; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285A.636 [Formerly 285.825; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.639 [Formerly 285.827; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.642 [Formerly 285.830; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.645 [Formerly 285.833; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.648 [Formerly 285.837; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.651 [Formerly 285.843; repealed by 1999 c.509 Â§61]

(Planning and Marketing)

Â Â Â Â Â
285A.654
Port
Planning and Marketing Fund; uses; sources; investment. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Port Planning and Marketing Fund. All moneys in the Port Planning and Marketing Fund are appropriated continuously to the Economic and Community Development Department and shall be used by the department for:

Â Â Â Â Â  (a) Administrative expenses of the department in processing grant applications and investigating proposed planning or marketing projects related to ports.

Â Â Â Â Â  (b) Payment of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 777.010 and 777.050.

Â Â Â Â Â  (c) Direct purchase by the department of goods or services to assist ports in implementing planning or marketing projects approved for grant financing under ORS 285A.654 to 285A.660.

Â Â Â Â Â  (2) The Port Planning and Marketing Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys obtained from gifts or grants received under ORS 285A.200.

Â Â Â Â Â  (c) Moneys obtained from interest earned on the investment of such moneys.

Â Â Â Â Â  (3) Moneys in the Port Planning and Marketing Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments shall be credited to the Port Planning and Marketing Fund. [Formerly 285.850; 2001 c.883 Â§7a; 2003 c.802 Â§154; 2007 c.804 Â§26]

Â Â Â Â Â  285A.657 Grant purposes; application; standards; prohibited funding. (1) The Economic and Community Development Department may make grants, as funds are available, to any port formed under ORS chapter 777 or 778 for:

Â Â Â Â Â  (a) A planning project conducted under ORS 285A.627 or any other planning project necessary for improving the portÂs capability to carry out its authorized functions and activities relating to trade and commerce; or

Â Â Â Â Â  (b) A marketing project necessary for improving the portÂs capability to carry out its authorized functions and activities relating to trade and commerce.

Â Â Â Â Â  (2) Any port may file with the department an application for a grant from the Port Planning and Marketing Fund to finance a specific planning project or marketing project.

Â Â Â Â Â  (3) An application under this section shall be filed in such a manner and contain or be accompanied by such information as the department may prescribe.

Â Â Â Â Â  (4) Upon receipt of an application, the department shall determine whether the planning project or marketing project is eligible for funding under ORS 285A.654 to 285A.660. If the department determines that the project is not eligible, it shall within 60 days:

Â Â Â Â Â  (a) Reject the application; or

Â Â Â Â Â  (b) Require the applicant to submit additional information as may be necessary.

Â Â Â Â Â  (5) The department may approve a grant for a planning project or a marketing project described in an application filed under this section if, after investigation, the department finds that:

Â Â Â Â Â  (a) The project meets the standards and criteria established by the department for grant financing from the Port Planning and Marketing Fund; and

Â Â Â Â Â  (b) Moneys in the Port Planning and Marketing Fund are or will be available for the project.

Â Â Â Â Â  (6) Grants to ports under ORS 285A.654 to 285A.660 shall not exceed $50,000 and shall not exceed 75 percent of the total cost of the project.

Â Â Â Â Â  (7) The department shall not fund any program that subsidizes regular port operating expenses.

Â Â Â Â Â  (8) In lieu of all or part of the grant financing approved under ORS 285A.654 to 285A.660 for a planning or marketing project, the department may purchase goods or services to assist a port in implementing a project. [Formerly 285.857; 2001 c.883 Â§7b; 2003 c.802 Â§155; 2007 c.804 Â§27]

Â Â Â Â Â  285A.660 Funding priorities; port strategic business plans. (1) The Economic and Community Development Department shall develop marketing grant funding priorities considering such factors as community need and whether the project will lead to economic diversification, development of a new or emerging industry and redevelopment of existing public facilities. The department shall give priority to regional or cooperative projects, and projects that leverage other marketing efforts by the state or other local government units.

Â Â Â Â Â  (2) The department shall review all proposals to avoid duplication of marketing efforts among ports, and to maintain consistency with the applicable county or city comprehensive plans.

Â Â Â Â Â  (3) Ports shall develop and maintain strategic business plans before obtaining department funding. A strategic business plan developed and maintained under this subsection must comply with standards and requirements for strategic business plans established by the department by rule. The department shall also establish by rule the date by which ports seeking department funding must have a strategic business plan in place. [Formerly 285.860; 2007 c.804 Â§28]

Â Â Â Â Â  285A.663 [Formerly 285.863; repealed by 1999 c.509 Â§61]

(
Oregon
Port
Revolving Fund)

Â Â Â Â Â  285A.666 Definitions for ORS 285A.666 to 285A.732. As used in ORS 285A.666 to 285A.732, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂFlexible manufacturing space projectÂ means a project for the acquisition, construction, improvement or rehabilitation, in whole or in part, of any building suitable for the conduct of manufacturing processes and, by design, able to be readily modified when necessary to accommodate the operations of the tenants of the building. The term includes any preproject planning activities for a flexible manufacturing space project.

Â Â Â Â Â  (2) ÂFundÂ means the Oregon Port Revolving Fund.

Â Â Â Â Â  (3) ÂPort districtÂ means any port formed pursuant to ORS 777.005 to 777.725 and 777.915 to 777.953 or ORS chapter 778.

Â Â Â Â Â  (4) ÂProjectÂ means a project authorized under ORS 777.105 to 777.258, including engineering, acquisition, improvement, rehabilitation, construction, operation, maintenance or preproject planning necessary to carry out the project. [Formerly 285.870; 2001 c.883 Â§8; 2003 c.773 Â§11; 2003 c.802 Â§156; 2007 c.804 Â§29]

Â Â Â Â Â  285A.669 Application for project money. Any Oregon port district may file with the Oregon Economic and Community Development Commission an application to borrow money from the Oregon Port Revolving Fund for a project as provided in ORS 285A.666 to 285A.732. The application shall be filed in such a manner and contain or be accompanied by such information as the commission may prescribe. [Formerly 285.873; 2001 c.883 Â§9]

Â Â Â Â Â  285A.672 Commission review of application; fee. (1) Upon receipt of an application filed as provided in ORS 285A.669, the Oregon Economic and Community Development Commission shall determine whether the plans and specifications for the proposed project set forth in or accompanying the application are satisfactory. If the commission determines that the plans and specifications are not satisfactory, the commission may within 60 days:

Â Â Â Â Â  (a) Reject the application.

Â Â Â Â Â  (b) Require the applicant to submit additional information of the plans and specifications as may be necessary.

Â Â Â Â Â  (2) The commission shall charge and collect from the applicant, at the time the application is filed, a fee of not to exceed $100. Moneys referred to in this subsection shall be paid into the Oregon Port Revolving Fund. [Formerly 285.875; 2001 c.883 Â§10]

Â Â Â Â Â  285A.675 Private contract for project not prohibited. Nothing in ORS 285A.666 to 285A.732 is intended to prevent an applicant from employing a private engineering firm and construction firm to perform the engineering and construction work on a proposed project. [Formerly 285.880; 2001 c.883 Â§11]

Â Â Â Â Â  285A.678 Qualifications for approval of project funding. The Oregon Economic and Community Development Commission may approve a project proposed in an application filed as provided in ORS 285A.669, if, after investigation, the commission finds that:

Â Â Â Â Â  (1) The proposed project is feasible and a reasonable risk from practical and economic standpoints, and the loan has reasonable prospect of repayment.

Â Â Â Â Â  (2) Moneys in the Oregon Port Revolving Fund are or will be available for the proposed project.

Â Â Â Â Â  (3) There is a need for the proposed project, and the applicantÂs financial resources are adequate to provide the working capital needed to ensure success of the project.

Â Â Â Â Â  (4) The applicant has received all necessary permits required by federal, state or local agencies.

Â Â Â Â Â  (5) The applicant will not owe more than $3 million to the Oregon Port Revolving Fund if the loan is approved.

Â Â Â Â Â  (6) The standards under ORS 285A.055 have been met. [Formerly 285.883; 2001 c.883 Â§12; 2003 c.773 Â§12]

Â Â Â Â Â  285A.681 Loan from fund; repayment plan; project inspection. If the Oregon Economic and Community Development Commission approves the project, the commission, on behalf of the state, and the applicant may enter into a loan contract that is secured by good and sufficient collateral. The loan contract shall set forth, among other matters:

Â Â Â Â Â  (1) A plan for repayment by the applicant to the Oregon Port Revolving Fund of moneys borrowed from the fund for the project and interest on the moneys at a rate of interest of not less than one percent less than the prevailing interest rate on United States Treasury bills of comparable term, as determined by the commission. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the port district of moneys used for the project and interest thereon no later than one year after the date of the loan contract or at any other time as the commission may provide. However, upon approval by the commission, a repayment plan for a flexible manufacturing space project may provide that no interest shall accrue until the building is at least 25 percent occupied or until three years after the date of the loan contract, whichever is earlier.

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the commission.

Â Â Â Â Â  (c) Shall provide for evidence of debt assurance of, and security for, repayment by the applicant as are considered necessary by the commission.

Â Â Â Â Â  (d) Shall specify a loan term that may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The payment schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of the accrued interest.

Â Â Â Â Â  (e) Shall provide for partial or complete repayment, in excess of scheduled payments, of any outstanding principal loan amount without penalty. If any prepayment is made, that amount may not be included in any computation for the purposes of ORS 285A.678 (5).

Â Â Â Â Â  (2) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (3) That the liability of the state under the contract is contingent upon the availability of moneys in the Oregon Port Revolving Fund for use in the project.

Â Â Â Â Â  (4) Any other provision the commission considers necessary to ensure expenditure of the funds for the purposes set forth in the approved application. [Formerly 285.885; 2001 c.883 Â§13; 2003 c.773 Â§13; 2005 c.835 Â§20]

Â Â Â Â Â  285A.684 Project moneys from port revolving fund. If the Oregon Economic and Community Development Commission approves a loan for a project, the commission shall pay moneys for the project from the Oregon Port Revolving Fund, in accordance with the terms of the loan contract as prescribed by the commission. [Formerly 285.887; 2001 c.883 Â§14]

Â Â Â Â Â  285A.687 Filing of lien against port; notice of satisfaction. (1) If the Oregon Economic and Community Development Commission accepts a lien against any port districtÂs real or personal property as collateral required by ORS 285A.681, the commission shall file notice of the loan with the recording officer of each county in which is situated any real or personal property of the port district. The notice shall contain a description of the encumbered property, the amount of the loan, and a statement that loan payments are liens against such property.

Â Â Â Â Â  (2) Upon payment of all amounts loaned to a port district pursuant to ORS 285A.666 to 285A.732, the commission shall file with each recording officer referred to in subsection (1) of this section, a satisfaction notice that indicates repayment of the loan. [Formerly 285.890]

Â Â Â Â Â  285A.690 Powers to enforce loan agreement. (1) The Oregon Economic and Community Development Commission may institute proceedings to foreclose any lien for delinquent loan payments.

Â Â Â Â Â  (2) If a port district fails to comply with a contract entered into pursuant to ORS 285A.681, the commission may seek appropriate legal remedies to secure the loan, and may contract with any port project developer for continuation of the project and for repayment of moneys from the Oregon Port Revolving Fund used therefor and interest thereon.

Â Â Â Â Â  (3) The commission may also provide by contract or otherwise for a project until the project is assumed by the new port project developer. [Formerly 285.893; 2001 c.883 Â§15]

Â Â Â Â Â  285A.693 Sources of loan repayment moneys. A port district that enters into a contract with the Oregon Economic and Community Development Commission for a project and repayment as provided in ORS 285A.681 may obtain moneys for repayment to the Oregon Port Revolving Fund under the contract in the same manner as other moneys are obtained for purposes of the port district or other moneys available to the developer. [Formerly 285.895; 2001 c.883 Â§16]

Â Â Â Â Â  285A.696 Duties of director. The Oregon Economic and Community Development Commission may appoint the Director of the Economic and Community Development Department as their representative and agent in all matters pertaining to ORS 285A.666 to 285A.732. The director shall assure that all provisions of ORS 285A.666 to 285A.732 are complied with and that appropriately trained personnel are employed pursuant to ORS 285A.070 to properly administer the fiscal and other portions of ORS 285A.666 to 285A.732. [Formerly 285.905]

Â Â Â Â Â  285A.699 Reimbursement to port revolving fund upon refinancing of project. Except as provided in ORS 285A.702, if any project is refinanced or financial assistance is obtained from other sources after the execution of the loan from the state, all such funds shall be used to repay the state first if such refinancing or financial assistance applies only to the project authorized and does not include any subsequent addition, expansion, improvement or further development. [Formerly 285.907; 2001 c.883 Â§17]

Â Â Â Â Â  285A.702 Joint financing. (1) The Oregon Economic and Community Development Commission may authorize funds from the Oregon Port Revolving Fund to be used in appropriate joint governmental participation projects or as match money with any port, state or federally funded project authorized within a port district, subject to the stipulations of ORS 285A.666 to 285A.732.

Â Â Â Â Â  (2) Any application for a loan under this section shall be in such form as the commission prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the project. [Formerly 285.910; 2001 c.883 Â§18; 2003 c.773 Â§14]

Â Â Â Â Â  285A.705 Loan contract under joint financing programs. If the Oregon Economic and Community Development Commission approves an application for the loan of moneys authorized by ORS 285A.702, the commission shall enter into a loan contract, secured by good and sufficient collateral, with the port district that provides, among other matters:

Â Â Â Â Â  (1) That a notice of any lien against the property be filed with the recording officer of each county as provided for in ORS 285A.687 (1) and (2).

Â Â Â Â Â  (2) That the loan bear interest at the same rate of interest as provided in ORS 285A.681 (1).

Â Â Â Â Â  (3) That the loan term may not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less. The same schedule shall include repayment of interest that accrues during any period of delay in repayment authorized by ORS 285A.666 to 285A.732. The repayment schedule may require payments of varying amounts for collection of accrued interest. However, the commission may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the port district and the security will not be impaired thereby.

Â Â Â Â Â  (4) Any other provision the commission considers necessary to ensure expenditure of the moneys loaned for the purposes provided in ORS 285A.702, including all provisions of ORS 285A.678.

Â Â Â Â Â  (5) That the commission may cause to be instituted appropriate proceedings to foreclose liens as provided for in ORS 285A.690 (1) and (2) for delinquent loan payments and shall pay the proceeds of any foreclosure, less the commissionÂs expenses incurred in foreclosing, into the Oregon Port Revolving Fund. [Formerly 285.913; 2005 c.835 Â§21]

Â Â Â Â Â  285A.708
Oregon
Port
Revolving Fund; creation; purposes; sources; debt limit. (1) There is created within the State Treasury a revolving fund known as the Oregon Port Revolving Fund, separate and distinct from the General Fund. Moneys in this fund are continuously appropriated to the Oregon Economic and Community Development Commission for the following purposes:

Â Â Â Â Â  (a) Administrative expenses of the commission in processing applications and investigating proposed projects.

Â Â Â Â Â  (b) Payment of loans to port districts pursuant to ORS 285A.666 to 285A.732.

Â Â Â Â Â  (c) Administrative expenses of the Economic and Community Development Department relating to ports. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus an amount not to exceed five percent of the total asset value of the fund.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 285A.672 (2).

Â Â Â Â Â  (b) Repayment of moneys loaned to port districts or others from the Oregon Port Revolving Fund, including interest on such moneys.

Â Â Â Â Â  (c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from any interest accrued from such funds.

Â Â Â Â Â  (3) Outstanding debt on the fund shall not exceed 95 percent of all deposits, accounts payable, and other assets of the fund.

Â Â Â Â Â  (4) No money shall be expended from the Oregon Port Revolving Fund for any economic development study costing more than $50,000 unless a work plan and budget for such study has been provided to appropriate legislative committees. [Formerly 285.915; 2001 c.883 Â§19; 2007 c.354 Â§13; 2007 c.804 Â§30]

Â Â Â Â Â  285A.709 Transfers to Port Planning and Marketing Fund. (1) Notwithstanding ORS 285A.708 (1) and 285A.711, available moneys in the Oregon Port Revolving Fund that were accrued as net earned income of the fund may be transferred to the Port Planning and Marketing Fund created under ORS 285A.654.

Â Â Â Â Â  (2) Notwithstanding ORS 285A.654 (1)(b), moneys transferred to the Port Planning and Marketing Fund under this section may be used for payments of grants under ORS 285A.654 to 285A.660 to ports formed under ORS 285A.603 to 285A.732 or ORS chapter 777 or 778.

Â Â Â Â Â  (3) In addition to and notwithstanding any other law, an amount not to exceed five percent of the assets of the Oregon Port Revolving Fund as calculated on July 1 of each year shall be transferred to the Port Planning and Marketing Fund under this section. [1987 c.607 Â§19; 1991 c.539 Â§2; repealed by 1987 c.607 Â§20, as amended by 1991 c.539 Â§3, 1995 c.436 Â§4 and 1999 c.58 Â§1; amendments by 2003 c.773 Â§55 and 2003 c.802 Â§157 treated as reenactments; 2007 c.804 Â§31]

Â Â Â Â Â  Note: 285A.709 was added to and made a part of 285A.666 to 285A.732 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285A.711 Use of fund proceeds. All payments, receipts and interest from outstanding indebtedness shall be retained in the Oregon Port Revolving Fund and accumulated for new project disbursal, and repayment of funds allocated pursuant to section 25, chapter 838, Oregon Laws 1977. All interest earnings of the fund from whatever source shall be retained and accumulated in the Oregon Port Revolving Fund and shall be used for projects, and repayment of funds allocated pursuant to section 25, chapter 838, Oregon Laws 1977. [Formerly 285.920; 2001 c.883 Â§20]

Â Â Â Â Â  285A.714 [Formerly 285.923; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.717 [Formerly 285.927; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.720 [Formerly 285.930; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.723 [Formerly 285.933; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.726 [Formerly 285.935; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.729 [Formerly 285.940; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285A.732 Short title. ORS 285A.666 to 285A.711 shall be known as the Oregon Port Revolving Fund Act. [Formerly 285.943]

_______________



Chapter 285b

Chapter 285B Â Economic Development II

2007 EDITION

ECONOMIC DEVELOPMENT II

ECONOMIC DEVELOPMENT

BUSINESS DEVELOPMENT PROJECTS

285B.050Â  Definitions for ORS 285B.050 to 285B.098

285B.053Â  Borrowing money from Oregon Business Development Fund for projects

285B.056Â  Fees; rules

285B.059Â  Conditions for commission approval of project; limits

285B.062Â  Agreement for project loan; required provisions; interest rate

285B.065Â  Loans in distressed areas exempt from requirements of ORS 285B.059 and 285B.062

285B.068Â  Payment of moneys for project; applicant to pay percentage of loan principal to Oregon Business Development Fund

285B.080Â  Director as agent; limitation on authority

285B.081Â  Repayment and collection; rules

285B.083Â  Use of refinancing and other financial assistance

285B.086Â  Authority to lend funds for joint governmental projects or match money; form of loan application; loan limit

285B.089Â  Loan contract; required provisions

285B.092Â  Oregon Business Development Fund; uses

285B.093Â  Oregon Targeted Development Account; purpose

285B.098Â  Status of loan to county or municipality

SMALL BUSINESS DEVELOPMENT

(Generally)

285B.120Â
Oregon
Small Business Development Act

285B.123Â  Purpose

(Capital Access for Small Businesses)

285B.126Â  Definitions for ORS 285B.126 to 285B.147

285B.129Â  Purpose of ORS 285B.126 to 285B.147

285B.132Â  Contracts with financial institutions for capital access; contents of contract; status of information

285B.135Â  Loss reserve accounts; rules

285B.138Â  Enrollment of qualified loan in program; procedure; fee; transfers to loss reserve accounts; rules

285B.141Â  Claims for reimbursement of losses; amounts subject to reimbursement

285B.147Â  Capital Access Fund; use; investment earnings; administrative expenses

(
Small
Business
Development
Center
)

285B.165Â  Purpose of ORS 285B.165 to 285B.171

285B.168Â  Grants; application; authorized recipients and uses; eligibility; report

285B.171Â  Short title

(Miscellaneous)

285B.174Â  Programs to assist businesses in procuring government contracts and grants

MICROENTERPRISE DEVELOPMENT

285B.178Â  Definitions for Microenterprise Development Act

285B.179Â  Purposes of Microenterprise Development Act

285B.186Â  Short title

CREDIT ENHANCEMENT FUND

285B.200Â  Definitions for ORS 285B.200 to 285B.218

285B.203Â  Purpose of Credit Enhancement Fund

285B.206Â  Duties of department under ORS 285B.200 to 285B.218; rules

285B.209Â  Fees and terms for loan and credit guarantees for program under ORS 285B.200 to 285B.218

285B.215Â  Credit Enhancement Fund; sources; uses

285B.218Â  Pledge to assure repayment of loans or other credit

REGIONAL ECONOMIC DEVELOPMENT

285B.230Â  Definitions for ORS 285B.230 to 285B.269

285B.233Â  Legislative finding; purpose

285B.236Â  Guidelines for regional investment strategies; rules

285B.239Â  Required elements of regional investment strategies; rural set aside; regional board dedication of moneys

285B.242Â  Adoption of regional investment strategies; regional boards; hearing; review; approval

285B.245Â  Coordination of regional investment strategies with other economic development efforts

285B.248Â  All counties to be included in region

285B.260Â  Regional Investment Fund; purpose; uses; rules

285B.263Â  Expenditure of Regional Investment Fund; distribution

285B.264Â  Evaluations required following distributions from Rural Investment Fund and Regional Investment Fund

285B.266Â  Strategic Reserve Fund; sources; uses

285B.269Â  Short title

INDUSTRY DEVELOPMENT PROJECTS

285B.280Â  Definition of Âtraded sectorÂ

285B.283Â  Policy

285B.286Â  Industry development activities

285B.290Â  Industry Outreach Fund

STATE REVENUE BONDS FOR INDUSTRIAL, COMMERCIAL, SOLID WASTE DISPOSAL, RESEARCH AND DEVELOPMENT USES

285B.320Â  Purpose of ORS 285B.320 to 285B.371

285B.323Â  Definitions for ORS 285B.320 to 285B.371

285B.326Â  Determination of eligibility of projects for financing; fees

285B.329Â  Review by Oregon Economic and Community Development Commission; exception

285B.335Â  Powers of Economic and Community Development Department; lease requirements

285B.338Â  Powers of
Oregon
Economic and Community Development Commission

285B.341Â  Limitation on state power

285B.344Â  Authority to issue bonds

285B.350Â  Method of issuing bonds

285B.353Â  Administration expenses

285B.356Â  Refunding bonds

285B.359Â  Validity of bonds

285B.362Â  Covenants in bonds

285B.365Â  Limitations of bonds; recitals

285B.368Â  Powers and rights of bondholders

285B.371Â  Loans to eligible projects when state holds no interest

INFRASTRUCTURE PROJECTS

(Generally)

285B.410Â  Definitions for ORS 285B.410 to 285B.482

285B.413Â  Legislative findings

285B.419Â  Administration of Special Public Works Fund; rules and policies

(Community Facilities Projects)

285B.422Â  Funding of community facilities projects; criteria for project funding

(Financial Assistance for Projects)

285B.428Â  Application for funds

285B.437Â  Contract with municipality

285B.440Â  Maximum amounts of grants; standards; rules

285B.449Â  Effect of failure to comply or default

285B.455Â  Special Public Works Fund; uses

285B.458Â  Funding of distressed area and rural area infrastructure projects

285B.460Â  Funding and assistance for municipal planning projects

285B.462Â  Funding and assistance for municipal emergency projects

285B.465Â  Allowable costs of projects

(Revenue Bond Financing)

285B.467Â  Standards for eligibility for revenue bond financing; rules

285B.470Â  Powers of department over revenue bond financing

285B.473Â  Issuance of revenue bonds

285B.476Â  Application of law to revenue bonds; proceeds; maximum duration of loans

285B.479Â  Nature of revenue bonds

285B.482Â  Revenue bonds as parity bonds; consolidation of bond proceeds; loans and consolidated funds as security for infrastructure, community facility and water bonds

INFRASTRUCTURE PROJECTS FOR
SOUTHERN OREGON

285B.500Â  Purpose of ORS 285B.500 to 285B.512; legislative findings

285B.503Â  Oregon Unified International Trade Fund; purposes; sources

285B.506Â  Grant agreements; maximum grant amount; terms of agreement; assignment of right to receive grant moneys; agreement not to constitute state debt

285B.509Â  Agreements between primary sponsor and
United States

285B.512Â  End of lottery allocations upon certification by Director of Economic and Community Development Department

285B.515Â  ÂPrimary sponsorÂ defined for ORS 285B.500 to 285B.512

LOTTERY BONDS FOR INFRASTRUCTURE PROJECTS

285B.530Â  Definitions for ORS 285B.530 to 285B.548

285B.533Â  Issuance of infrastructure lottery bonds; amount; use of bond proceeds

285B.548Â  Amount of infrastructure lottery bonds

285B.551Â  Issuance of additional lottery bonds; amount; use of bond proceeds; Economic Infrastructure Project Fund

(Coos County Airport District Terminal Expansion Project)

(Temporary provisions relating to Coos County Airport District Terminal Expansion Project are compiled as notes following ORS 285B.551)

(
Hillsboro
Downtown Parking Facility Project)

(Temporary provisions relating to Hillsboro Downtown Parking Facility Project are compiled as notes following ORS 285B.551)

SAFE DRINKING WATER PROJECTS

(Generally)

285B.560Â  Definitions for ORS 285B.560 to 285B.599

285B.563Â  Water Fund; uses; sources; maintenance of fund value; rules; coordination with other agencies on safe drinking water projects

285B.566Â  Use of receipts from projects

285B.569Â  When constitutional restrictions apply to use of certain funds

(Revenue Bond Financing of Safe Drinking Water Projects)

285B.572Â  Standards for eligibility of water projects; determination to issue bonds; rules

285B.575Â  Issuance of revenue bonds

285B.578Â  Nature of revenue bonds

285B.581Â  Repayment plans for loan; authority of municipalities

285B.584Â  Authority of department

285B.587Â  Deposit and use of bond proceeds

285B.590Â  Other forms of financial assistance

285B.593Â  Technical assistance grants and loans; purposes; rules

285B.596Â  Funding of distressed area or nonurban water projects

285B.599Â  Repayment to Water Fund

ENTREPRENEURIAL DEVELOPMENT

285B.740Â  Policy

285B.743Â  Application for entrepreneurial development loan; eligibility; rules

285B.746Â  Conditions required for loan approval

285B.749Â  Additional conditions for loan approval; maximum term and amount of loan

285B.758Â
Oregon
Entrepreneurial Development Loan Fund

Â Â Â Â Â  Note: 285A.010 contains definitions for ORS chapter 285B.

BUSINESS DEVELOPMENT PROJECTS

Â Â Â Â Â  285B.050 Definitions for ORS 285B.050 to 285B.098. As used in ORS 285B.050 to 285B.098, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means any county, municipality, person or any combination of counties, municipalities or persons applying for a loan from the Oregon Business Development Fund under ORS 285B.050 to 285B.098.

Â Â Â Â Â  (2) ÂBusiness development projectÂ means the acquisition, engineering, improvement, rehabilitation, construction, operation or maintenance of any property, real or personal, that is used or is suitable for use by an economic enterprise and that will result in, or will aid, promote or facilitate, development of one or more of the following activities:

Â Â Â Â Â  (a) Manufacturing or other industrial production;

Â Â Â Â Â  (b) Agricultural development or food processing;

Â Â Â Â Â  (c) Aquacultural development or seafood processing;

Â Â Â Â Â  (d) Development or improved utilization of natural resources;

Â Â Â Â Â  (e) Convention facilities and trade centers;

Â Â Â Â Â  (f) Transportation or freight facilities; and

Â Â Â Â Â  (g) Other activities that represent new technology or type of economic enterprise the Oregon Economic and Community Development Commission determines is needed to diversify the economic base of an area but not including:

Â Â Â Â Â  (A) Construction of office buildings, including corporate headquarters; and

Â Â Â Â Â  (B) Retail businesses, shopping centers or food service facilities.

Â Â Â Â Â  (3) ÂCollateralÂ has the meaning given that term in ORS 79.0102 for property subject to a security interest.

Â Â Â Â Â  (4) ÂCommissionÂ means the Oregon Economic and Community Development Commission established under ORS 285A.040.

Â Â Â Â Â  (5) ÂCountyÂ means any county or federally recognized Oregon Indian tribe.

Â Â Â Â Â  (6) ÂEmerging small businessÂ has the meaning given that term by ORS 200.005.

Â Â Â Â Â  (7) ÂFundÂ means the Oregon Business Development Fund.

Â Â Â Â Â  (8) ÂLocal development groupÂ means any public or private corporation that has as one of its primary purposes, as stated in its articles of incorporation, charter or bylaws, the promotion of economic development in any part of the State of Oregon.

Â Â Â Â Â  (9) ÂMunicipalityÂ means any city, municipal corporation or quasi-municipal corporation.

Â Â Â Â Â  (10) ÂPersonÂ means any individual, association of individuals, joint venture, partnership, limited liability company or corporation. [Formerly 285.403; 2001 c.445 Â§171; 2003 c.167 Â§1; 2007 c.804 Â§40]

Â Â Â Â Â  285B.053 Borrowing money from
Oregon
Business Development Fund for projects. (1) Any county, municipality, person or any combination of counties, municipalities and persons may file with the Oregon Economic and Community Development Commission an application to borrow money from the Oregon Business Development Fund for a business development project as provided in ORS 285B.050 to 285B.098. The application shall be filed in such a manner and contain or be accompanied by such information as the commission may prescribe.

Â Â Â Â Â  (2) Any applicant receiving a loan from the fund shall report to the Economic and Community Development Department the estimated number of jobs affected by the business development project financed under ORS 285B.050 to 285B.098. [Formerly 285.405; 2007 c.804 Â§41]

Â Â Â Â Â  285B.056 Fees; rules. The Oregon Economic and Community Development Commission shall charge fees and establish rules to underwrite loans from the Oregon Business Development Fund. [Formerly 285.410; 2007 c.804 Â§42]

Â Â Â Â Â  285B.059 Conditions for commission approval of project; limits. (1) The Oregon Economic and Community Development Commission may approve a business development project proposed in an application filed under ORS 285B.050 to 285B.098 if, after investigation, the commission finds that:

Â Â Â Â Â  (a) The proposed business development project is feasible and a reasonable risk from practical and economic standpoints, and that the loan has reasonable prospect of repayment.

Â Â Â Â Â  (b) The applicant can provide good and sufficient collateral for the loan.

Â Â Â Â Â  (c) Moneys in the Oregon Business Development Fund are or will be available for the proposed business development project.

Â Â Â Â Â  (d) There is a need for the proposed business development project.

Â Â Â Â Â  (e) The applicant has not received or entered into a contract or contracts exceeding $1 million with the commission, under authority of ORS 285B.050 to 285B.098, for the previous 365 days.

Â Â Â Â Â  (2) The total amount of moneys loaned from the fund for any business development project shall not exceed 50 percent of the cost of the project.

Â Â Â Â Â  (3) Except when the applicant is a county or municipality or when there are payments other than the scheduled principal and interest payments, no money shall be loaned from the fund for any business development project unless there exists a commitment from a commercial or private lender, or a local development group, to participate in the financing of the project.

Â Â Â Â Â  (4) To encourage private sector and local development group participation in the financing of business development projects, the commission may subordinate the security position of the fund to that of other lenders.

Â Â Â Â Â  (5) In each fiscal year of a biennium, not less than 15 percent of all moneys available for lending from the fund are reserved for loans to certified emerging small business enterprises which are located in or draw their workforces from within distressed areas as determined by the Economic and Community Development Department in cooperation with the Employment Department of this state. Any amounts reserved for loans to such businesses that are not loaned in one fiscal year shall be added to the amount reserved for loans to such businesses in the subsequent fiscal year. If the Economic and Community Development Department is unable to obtain a sufficient number of approvable applications to meet the requirements of this subsection, it may, notwithstanding the limitations imposed by ORS 285B.050 (2)(g)(B), make loans to service and retail businesses operated by emerging small business enterprises. [Formerly 285.413; 1999 c.509 Â§27; 2003 c.167 Â§2; 2007 c.804 Â§43]

Â Â Â Â Â  285B.062 Agreement for project loan; required provisions; interest rate. If the Oregon Economic and Community Development Commission approves the business development project, the commission, on behalf of the state, and the applicant may enter into a loan contract of not more than $1 million, secured by good and sufficient collateral, which shall set forth, among other matters:

Â Â Â Â Â  (1) A plan for repayment by the applicant to the Oregon Business Development Fund of moneys borrowed from the fund used for the business development project with interest charged on those moneys at the rate of not less than one percentage point more than the prevailing interest rate on United States Treasury bills, notes or bonds of a comparable term, as determined by the commission. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the applicant of moneys used for the business development project and interest thereon no later than one year after the date of the loan contract or at such other time as the commission may provide.

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances if approved by the commission.

Â Â Â Â Â  (c) Shall provide for such evidence of debt assurance of, and security for, repayment by the applicant as is considered necessary by the commission.

Â Â Â Â Â  (d) Shall set forth a schedule of payments and the period of loan which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall also set forth the manner of determining when loan payments are delinquent. The payment schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of accrued interest.

Â Â Â Â Â  (e) Shall set forth a procedure for formal declaration of default of payment by the commission, including formal notification of all relevant federal, state and local agencies; and further, a procedure for notification of all relevant federal, state and local agencies that declaration of default has been rescinded when appropriate.

Â Â Â Â Â  (f) Shall allow for other forms of payment than principal and interest payments on loans, to be outlined in administrative rules.

Â Â Â Â Â  (2) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (3) That the liability of the state under the contract is contingent upon the availability of moneys in the fund for use in the business development project.

Â Â Â Â Â  (4) Such further provisions as the commission considers necessary to insure expenditure of the funds for the purposes set forth in the approved application. [Formerly 285.415; 2003 c.167 Â§3; 2007 c.804 Â§44]

Â Â Â Â Â  285B.065 Loans in distressed areas exempt from requirements of ORS 285B.059 and 285B.062. The Economic and Community Development Department may make loans in distressed areas, as defined by the department, without regard to the requirements for security and collateral under ORS 285B.059 and 285B.062 that are otherwise applicable. [Formerly 285.416]

Â Â Â Â Â  285B.068 Payment of moneys for project; applicant to pay percentage of loan principal to
Oregon
Business Development Fund. (1) If the Oregon Economic and Community Development Commission approves a loan for a business development project and the applicant has received all necessary permits required by federal, state and local agencies, the commission shall pay moneys for the project from the Oregon Business Development Fund, in accordance with the terms of the loan contract as prescribed by the commission.

Â Â Â Â Â  (2) Immediately upon receiving the loan proceeds, the applicant shall pay to the commission one and one-half percent of the principal amount of the loan, to be paid back to the Oregon Business Development Fund. A maximum of three percent of the principal amount of the loan may be paid from the fund to local development groups for the purposes set forth in ORS 285B.092 (1)(a). [Formerly 285.417]

Â Â Â Â Â  285B.071 [Formerly 285.420; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.074 [Formerly 285.425; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.077 [Formerly 285.430; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.080 Director as agent; limitation on authority. (1) The Oregon Economic and Community Development Commission may appoint the Director of the Economic and Community Development Department as its representative and agent in all matters pertaining to ORS 285B.050 to 285B.098.

Â Â Â Â Â  (2) The director shall ensure that all provisions of ORS 285B.050 to 285B.098 are complied with and that appropriately trained personnel are employed to properly administer the fiscal and other portions of ORS 285B.050 to 285B.098.

Â Â Â Â Â  (3) The director shall have the authority in the directorÂs sole discretion to approve loans for business development projects in the amount of $100,000 or less and to disburse funds for such projects. [Formerly 285.433]

Â Â Â Â Â  285B.081 Repayment and collection; rules. The Economic and Community Development Department shall develop rules governing repayment of loans to the Oregon Business Development Fund and collection of moneys owed the fund. The department may take any action permitted by statute or rule that the department deems necessary for repayment of the loan. [2007 c.804 Â§49]

Â Â Â Â Â  Note: 285B.081 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.083 Use of refinancing and other financial assistance. Except as provided in ORS 285B.086, if any business development project is refinanced or financial assistance is obtained from other sources after the execution of the loan from the state, those may first be used to repay the state, unless provided otherwise by the committee, if the refinancing or financial assistance applies only to the business development project authorized and does not include any subsequent addition, expansion, improvement or further development. [Formerly 285.435; 2007 c.804 Â§45]

Â Â Â Â Â  285B.086 Authority to lend funds for joint governmental projects or match money; form of loan application; loan limit. (1) The Oregon Economic and Community Development Commission may authorize funds from the Oregon Business Development Fund to be used in appropriate joint governmental participation projects or as match money with any municipally, county, state or federally funded business development project authorized within a county or city, subject to the stipulations of ORS 285B.050 to 285B.098.

Â Â Â Â Â  (2) Any application for a loan under this section shall be in such form as the commission prescribes and shall furnish such proof of federal, state or local approval as appropriate for funding of the business development project.

Â Â Â Â Â  (3) The total amount of moneys loaned from the fund for federal, state or local joint business development project purposes shall not exceed $1 million per project. [Formerly 285.437; 2003 c.167 Â§4]

Â Â Â Â Â  285B.089 Loan contract; required provisions. If the Oregon Economic and Community Development Commission approves an application for the loan of moneys authorized by ORS 285B.086, the commission shall enter into a loan contract, secured by good and sufficient collateral as determined by the commission, with the applicant that provides, among other matters:

Â Â Â Â Â  (1) That the loan bear interest at the same rate of interest as provided in ORS 285B.062 (1).

Â Â Â Â Â  (2) That the contract shall set forth a schedule of payments including interest and principal for the period of the loan, which shall not exceed the usable life of the contracted project or 25 years from the date of the contract, whichever is less, and shall set forth the manner of determining when loan payments are delinquent. The same schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by ORS 285B.050 to 285B.098, and the repayment schedule may require payments of varying amounts for collection of that accrued interest. However, the commission may make provisions for extensions of time in making repayment if the delinquencies are caused by acts of God or other conditions beyond the control of the applicant and the security will not be impaired thereby.

Â Â Â Â Â  (3) Such provisions as the commission considers necessary to insure expenditure of the moneys loaned for the purposes provided in ORS 285B.086, including all provisions of ORS 285B.059. [Formerly 285.440; 2007 c.804 Â§46]

Â Â Â Â Â  285B.092
Oregon
Business Development Fund; uses. (1) There is created within the State Treasury a revolving fund known as the Oregon Business Development Fund, separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Moneys in this fund are continuously appropriated to the Oregon Economic and Community Development Commission for the following purposes:

Â Â Â Â Â  (a) Administrative expenses of the commission in marketing public business finance, processing applications, investigating proposed business development projects and servicing outstanding loans. In any one year, administrative expenses charged under this paragraph may not be greater than the total revenues received in that year from fees provided for in subsection (2)(a) of this section, plus four percent of the total asset value of the fund.

Â Â Â Â Â  (b) Payment of loans to applicants under ORS 285B.050 to 285B.098.

Â Â Â Â Â  (c) Actions the commission deems necessary to obtain repayment of outstanding loans.

Â Â Â Â Â  (d) Purchase or buyout of superior or prior liens or mortgages on or a security interest in any business development project financed in part by a loan from the fund, when the commission determines:

Â Â Â Â Â  (A) A loan from the fund is in default and is in liquidation or at risk of being forced into liquidation by another creditor to the project; and

Â Â Â Â Â  (B) The action is necessary to maintain or enhance the value of the commissionÂs collateral in the project.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Fees as determined by the commission.

Â Â Â Â Â  (b) Repayment of moneys loaned to counties, municipalities or persons from the fund, including interest on those moneys or including other receipts.

Â Â Â Â Â  (c) Payment of such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from any interest accrued from funds.

Â Â Â Â Â  (e) Moneys from any grant made to the fund by any federal agency.

Â Â Â Â Â  (3) All repayments, interest and other receipts from outstanding indebtedness or any other source shall be retained and accumulated in the fund and shall be used for the purposes of the fund.

Â Â Â Â Â  (4) Notwithstanding any other law, if at any time there are insufficient funds in established business finance programs, the commission may direct the transfer of unobligated funds from the fund. [Formerly 285.443; 1999 c.247 Â§3; 1999 c.509 Â§28; 2003 c.167 Â§5; 2007 c.804 Â§47]

Â Â Â Â Â  285B.093
Oregon
Targeted Development Account; purpose. (1) The Oregon Economic and Community Development Commission may establish the Oregon Targeted Development Account as an account within the Oregon Business Development Fund.

Â Â Â Â Â  (2) The purpose of the Oregon Targeted Development Account is to promote cooperation and foster partnership among the commission, the Economic and Community Development Department and financial institutions in
Oregon
to encourage investment in distressed areas, as defined by the department.

Â Â Â Â Â  (3) The department may make loans from the Oregon Targeted Development Account in distressed areas without regard to the minimum rate of interest that is otherwise applicable under ORS 285B.062. The department may make loans in distressed areas at an interest rate that is determined by the commission. [1999 c.247 Â§1; 2003 c.167 Â§6; 2007 c.804 Â§48]

Â Â Â Â Â  285B.095 [Formerly 285.445; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.098 Status of loan to county or municipality. A loan made to a county or municipality under ORS 285B.050 to 285B.098 shall not be a general obligation of that county or municipality, nor a charge upon the tax revenues of that county or municipality, nor a charge upon any other revenues or property of that county or municipality not specifically pledged thereto. A loan made to a county or municipality under ORS 285B.050 to 285B.098 may be secured by the business development project for which the loan is made, as well as by any revenues derived from that project, and any nontax-derived revenues or property of the county or municipality not otherwise pledged or committed for other purposes. A county or municipality may repay any portion of a loan incurred under ORS 285B.050 to 285B.098 from any funds available to it. [Formerly 285.447]

Â Â Â Â Â  285B.103 [2001 c.944 Â§2; 2003 c.374 Â§1; renumbered 285C.500 in 2003]

Â Â Â Â Â  285B.105 [2001 c.944 Â§3; 2003 c.374 Â§2; renumbered 285C.503 in 2003]

Â Â Â Â Â  285B.108 [2001 c.944 Â§4; 2003 c.374 Â§3; renumbered 285C.506 in 2003]

SMALL BUSINESS DEVELOPMENT

(Generally)

Â Â Â Â Â  285B.120
Oregon
Small Business Development Act. ORS 271.510, 271.520, 285B.092, 285B.123, 285B.165 to 285B.171, 285B.320 to 285B.326, 285B.335, 285B.341, 285B.344, 285B.350, 285B.365, 285B.371, 657.471, 659A.015 and 777.250 shall be known as the Oregon Small Business Development Act of 1983. [Formerly 285.500]

Â Â Â Â Â  285B.123 Purpose. (1) The purpose of the Oregon Small Business Development Act of 1983 is to encourage and assist the development and continued growth of small business in this state.

Â Â Â Â Â  (2) As used in the Oregon Small Business Development Act of 1983, Âsmall businessÂ means a business having 100 or fewer employees. [Formerly 285.503; 2007 c.804 Â§16]

(Capital Access for Small Businesses)

Â Â Â Â Â  285B.126 Definitions for ORS 285B.126 to 285B.147. As used in ORS 285B.126 to 285B.147, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBrownfieldÂ or ÂbrownfieldsÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (2) ÂCapital access programÂ means the program established by ORS 285B.126 to 285B.147.

Â Â Â Â Â  (3) ÂEnvironmental actionÂ has the meaning given that term in ORS 285A.188.

Â Â Â Â Â  (4) ÂFinancial institutionÂ means a financial institution, as defined in ORS 706.008.

Â Â Â Â Â  (5) ÂLoss reserve accountÂ means an account in the State Treasury or any financial institution that is established and maintained by the Economic and Community Development Department for the benefit of a financial institution participating in the capital access program.

Â Â Â Â Â  (6) ÂQualified businessÂ means any person, conducting business for profit or not for profit, that is authorized to conduct business in the State of
Oregon
.

Â Â Â Â Â  (7) ÂQualified loanÂ means a loan or portion of a loan made by a financial institution to a qualified business for any business activity that has its primary economic effect in
Oregon
. The term does not include:

Â Â Â Â Â  (a) A loan for the purchase of owner-occupied residential housing or for the construction, improvement or purchase of residential housing owned or to be owned by the borrower.

Â Â Â Â Â  (b) A loan for purchase of real property that is not used for the business operations of the borrower.

Â Â Â Â Â  (c) A loan for the refinancing of an existing loan when and to the extent that the outstanding balance is not increased. [Formerly 285.507; 2007 c.804 Â§50]

Â Â Â Â Â  285B.129 Purpose of ORS 285B.126 to 285B.147. It is the purpose of ORS 285B.126 to 285B.147 to establish a capital access program under which the State of Oregon will provide public fiscal resources to assist Oregon financial institutions to overcome obstacles and constraints in meeting the full range of economically sound financing needs of Oregon businesses. [Formerly 285.510; 2007 c.804 Â§51]

Â Â Â Â Â  285B.132 Contracts with financial institutions for capital access; contents of contract; status of information. (1) The Economic and Community Development Department may contract with any financial institution for the purpose of allowing the financial institution to participate in the capital access program established by ORS 285B.126 to 285B.147.

Â Â Â Â Â  (2) A contract between the department and a financial institution under this section shall provide:

Â Â Â Â Â  (a) For the creation of a loss reserve account by the department for the benefit of the financial institution.

Â Â Â Â Â  (b) That the financial institution, qualified business and the department will deposit moneys to the credit of the institutionÂs loss reserve account when the financial institution makes a qualified loan to a qualified business.

Â Â Â Â Â  (c) That the department will pay moneys in the loss reserve account, not exceeding an amount equal to the total amount credited to the loss reserve account, to the financial institution to reimburse the institution for any financial loss incurred as a result of any qualified loan made under the capital access program established by ORS 285B.126 to 285B.147.

Â Â Â Â Â  (d) That the liability of the State of
Oregon
and the department to the financial institution under the contract is limited to the amount of money credited to the loss reserve account of the institution.

Â Â Â Â Â  (e) That the financial institution shall provide such information as the department may require, including financial information that is identifiable with, or identifiable from, the financial records of a particular customer who is the recipient of a qualified loan.

Â Â Â Â Â  (f) For such other terms as the department may require.

Â Â Â Â Â  (3) A financial institution is not subject to ORS 192.555 (1) when the financial institution provides information to the department as required by subsection (2)(e) of this section. [Formerly 285.513; 2007 c.804 Â§52]

Â Â Â Â Â  285B.135 Loss reserve accounts; rules. (1) The Economic and Community Development Department shall establish a loss reserve account for each financial institution with which the department makes a contract under ORS 285B.132.

Â Â Â Â Â  (2) The loss reserve account for a financial institution shall consist of moneys paid as fees by borrowers and the financial institution under ORS 285B.138 and moneys transferred to the account from the Capital Access Fund under ORS 285B.138.

Â Â Â Â Â  (3) Notwithstanding ORS chapter 293 or 295, the department may establish and maintain loss reserve accounts with any financial institution under such policies as the department may adopt. The department may establish rules to encourage financial institutions to participate in the capital access program.

Â Â Â Â Â  (4) All moneys in a loss reserve account established under ORS 285B.126 to 285B.147 are the property of the State of
Oregon
. [Formerly 285.515; 2003 c.167 Â§7; 2007 c.804 Â§53]

Â Â Â Â Â  285B.138 Enrollment of qualified loan in program; procedure; fee; transfers to loss reserve accounts; rules. (1) When a financial institution participates in the capital access program, if the financial institution decides to enroll a qualified loan under the capital access program in order to obtain the protection against loss provided by its loss reserve account, the financial institution shall notify the Economic and Community Development Department of the loan within 30 days after the loan is made. The notification shall be in writing on a form prescribed by the department.

Â Â Â Â Â  (2) When making a qualified loan that will be enrolled under the capital access program, the financial institution shall require the qualified business to which the loan is made to pay a fee of not less than one and one-half percent of the principal amount of the loan but not more than three and one-half percent of such principal amount. The financial institution shall also pay a fee in an amount equal to the fee paid by the borrower. The financial institution shall deliver the fees collected under this subsection to the department for deposit in the loss reserve account for the institution.

Â Â Â Â Â  (3) When depositing fees collected under subsection (2) of this section to the credit of the loss reserve account for a financial institution, the department shall transfer an amount that is not less than the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account for the institution.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the department may adopt rules providing that, for qualified loans to businesses in distressed areas or for use in an environmental action on brownfields, the department may transfer an amount that is not less than 150 percent of the total amount of the fees paid by the borrower and the financial institution from the Capital Access Fund to the loss reserve account of the institution. The total amount transferred under this section may not exceed 40 percent of the moneys appropriated to the fund. For purposes of this subsection, Âdistressed areasÂ shall have the meaning given that term by the department by rule. [Formerly 285.517; 2007 c.804 Â§54]

Â Â Â Â Â  285B.139 [1991 c.688 Â§15; 1993 c.765 Â§80; 1995 c.71 Â§1; 1997 c.738 Â§4; 1999 c.247 Â§5; 2001 c.96 Â§3; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.141 Claims for reimbursement of losses; amounts subject to reimbursement. (1) The Economic and Community Development Department shall establish procedures under which financial institutions participating in the capital access program established by ORS 285B.126 to 285B.147 may submit claims for reimbursement for losses incurred as a result of qualified loan defaults.

Â Â Â Â Â  (2) Costs for which a financial institution may be reimbursed from its loss reserve account include loan principal, accrued interest on the principal, actual and necessary costs of seeking recovery of the principal amount and interest thereon and any other related costs.

Â Â Â Â Â  (3) A financial institution may seek reimbursement of loan losses prior to the liquidation of collateral from defaulted loans. The financial institution shall repay its loss reserve account for any moneys received as reimbursement under this section if the financial institution recovers moneys from the borrower or from the liquidation of collateral for the defaulted loan. [Formerly 285.520]

Â Â Â Â Â  285B.144 [Formerly 285.525; 2007 c.354 Â§14; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.147 Capital Access Fund; use; investment earnings; administrative expenses. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Capital Access Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the purpose of making payments to loss reserve accounts established under ORS 285B.126 to 285B.147.

Â Â Â Â Â  (2) Moneys in the Capital Access Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investment shall be credited to the Capital Access Fund.

Â Â Â Â Â  (3) The Capital Access Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Interest earned on moneys in the fund.

Â Â Â Â Â  (c) Moneys returned to the fund from loss reserve accounts or other sources.

Â Â Â Â Â  (4) If the department deems retrieval of interest earned on loss reserve accounts appropriate, the department may transfer into the fund up to 50 percent of the interest earned on moneys in loss reserve accounts.

Â Â Â Â Â  (5) The department may charge administrative costs to the fund to pay for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining loss reserve accounts under ORS 285B.126 to 285B.147. [Formerly 285.527; 2007 c.804 Â§55]

Â Â Â Â Â  285B.150 [Formerly 285.528; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.153 [Formerly 285.530; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.156 [Formerly 285.533; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.159 [Formerly 285.535; 2001 c.104 Â§98; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.162 [Formerly 285.537; repealed by 2007 c.804 Â§86]

(
Small
Business
Development
Center
)

Â Â Â Â Â  285B.165 Purpose of ORS 285B.165 to 285B.171. The purpose of ORS 285B.165 to 285B.171 is to establish and sustain a statewide network of small business development centers. [Formerly 285.540; 2001 c.148 Â§3; 2007 c.804 Â§17]

Â Â Â Â Â  285B.166 [2001 c.148 Â§2; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.168 Grants; application; authorized recipients and uses; eligibility; report. (1) The Economic and Community Development Department may make grants available to a community college district, a community college service district or, with the concurrence of the Commissioner for Community College Services and the Chancellor of the Oregon University System, a state university to assist in the formation, improvement and operation of small business development centers. If a community college district, a community college service district or a state university is unable to adequately provide services in a specific geographic area, the department may make grants available to other service providers as determined by the department. The grant application shall include:

Â Â Â Â Â  (a) Plans for providing small business owners and managers individual counseling, to the greatest extent practicable, in subject areas critical to small business success;

Â Â Â Â Â  (b) A budget for the year for which a grant is requested, including cost apportionment among the Economic and Community Development Department, small business clients, the community college, state university or other service providers and other sources;

Â Â Â Â Â  (c) A plan for evaluating the effect of the program on small business clients served; and

Â Â Â Â Â  (d) A plan for providing collaboration with other state agencies, state-supported organizations and private sector entities that provide services to small businesses.

Â Â Â Â Â  (2) The grants made under subsection (1) of this section are to be used by the grant recipient to provide:

Â Â Â Â Â  (a) Small business development center staff and support staff;

Â Â Â Â Â  (b) Expert resource persons from the business community;

Â Â Â Â Â  (c) Other training and business resources as approved by the department in skill areas for which, or areas of the state where, the grant recipient can demonstrate it does not otherwise have the capacity or expertise to provide the resources; and

Â Â Â Â Â  (d) Other costs related to providing training, counseling and business resources to small business clients.

Â Â Â Â Â  (3) To be eligible for a grant under subsection (1) of this section, the recipient shall be required to provide funds, in-kind contributions or some combination of funds and contributions, in accordance with rules adopted by the Economic and Community Development Department.

Â Â Â Â Â  (4) Subject to the approval of the department, a grant recipient may subcontract funds received under this section to any other entity that is eligible to receive funding under this section.

Â Â Â Â Â  (5) The grant recipient shall submit a final report to the department after the distribution of grant funds and the delivery of services to the proposed business clients. The report shall state whether the plan and related budget have met the applicable criteria as described in the recipientÂs application for the grant period.

Â Â Â Â Â  (6) As used in this section, Âstate universityÂ means a state institution of higher education listed in ORS 352.002. [Formerly 285.543; 2001 c.148 Â§4; 2003 c.773 Â§15; 2007 c.804 Â§18]

Â Â Â Â Â  285B.171 Short title. ORS 285B.165 to 285B.171 shall be known and may be cited as the ÂSmall Business Training Assistance Act.Â [Formerly 285.547]

(Miscellaneous)

Â Â Â Â Â  285B.174 Programs to assist businesses in procuring government contracts and grants. In cooperation with other state agencies and private organizations, state universities as defined in ORS 285B.168 and community colleges may develop programs to assist Oregon businesses with the procurement of government contracts and grants. Small business development centers established under ORS 285B.165 to 285B.171 may assist with these programs. [Formerly 285.550; 2001 c.148 Â§5; 2007 c.804 Â§19]

Â Â Â Â Â  285B.177 [Formerly 285.553; repealed by 1999 c.509 Â§61]

MICROENTERPRISE DEVELOPMENT

Â Â Â Â Â  285B.178 Definitions for Microenterprise Development Act. As used in this section and ORS 285B.179:

Â Â Â Â Â  (1) ÂLocal microenterprise support organizationÂ means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another locally operated nonprofit entity that provides services to disadvantaged entrepreneurs.

Â Â Â Â Â  (2) ÂLow incomeÂ means income adjusted for family size that does not exceed:

Â Â Â Â Â  (a) For metropolitan areas, 80 percent of median income; or

Â Â Â Â Â  (b) For nonmetropolitan areas, the greater of 80 percent of the area median income or 80 percent of the statewide nonmetropolitan area median income.

Â Â Â Â Â  (3) ÂMicroenterpriseÂ has the meaning given that term under 15 U.S.C. 6901, as amended and in effect on June 30, 2007. If 15 U.S.C. 6901 is amended or altered on or after July 1, 2007, the department may adopt by rule a definition of ÂmicroenterpriseÂ to give the term the meaning given in 15 U.S.C. 6901 as amended or altered.

Â Â Â Â Â  (4) ÂMicroentrepreneurÂ means an individual conducting a microenterprise.

Â Â Â Â Â  (5) ÂMicrolendingÂ means the practice of lending moneys to microenterprises or microentrepreneurs.

Â Â Â Â Â  (6) ÂStatewide microenterprise support organizationÂ means a community development corporation, a nonprofit development organization, a nonprofit social services organization or another nonprofit entity that serves as an intermediary between the Economic and Community Development Department and local microenterprise support organizations.

Â Â Â Â Â  (7) ÂTraining and technical assistanceÂ means services and support offered to microenterprises and microentrepreneurs. ÂTraining and technical assistanceÂ includes, but is not limited to, services to enhance business development, asset building, business planning, marketing, management skills and access to financial services.

Â Â Â Â Â  (8) ÂVery low incomeÂ means income adjusted for family size that does not exceed 150 percent of the poverty level determined under 42 U.S.C. 9902, as amended and in effect on June 30, 2007. If 42 U.S.C. 9902 is amended or altered on or after July 1, 2007, the department may adopt by rule the standard for determining the federal poverty level under 42 U.S.C. 9902 as amended or altered. [2001 c.419 Â§2; 2007 c.804 Â§20]

Â Â Â Â Â  Note: 285B.178, 285B.179 and 285B.186 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.179 Purposes of Microenterprise Development Act. The purposes of ORS 285B.178 and this section are to:

Â Â Â Â Â  (1) Ensure that microenterprises in Oregon are able to realize their full potential to create jobs, enhance entrepreneurial skills, expand entrepreneurial activity and increase the capacity of low income and very low income households to become self-sufficient;

Â Â Â Â Â  (2) Enhance the development of a statewide infrastructure for microenterprise support; and

Â Â Â Â Â  (3) Enable the Economic and Community Development Department to engage in contractual relationships with statewide microenterprise support organizations that have the capacity to administer grants to local microenterprise support organizations, subject to ORS 285B.178 and this section, and to leverage additional funds from sources other than moneys appropriated from the General Fund. [2001 c.419 Â§3; 2007 c.804 Â§21]

Â Â Â Â Â  Note: See note under 285B.178.

Â Â Â Â Â  285B.180 [Formerly 285.555; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.183 [2001 c.419 Â§5; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.186 Short title. ORS 285B.178 and 285B.179 shall be known and may be cited as the Microenterprise Development Act. [2001 c.419 Â§1]

Â Â Â Â Â  Note: See note under 285B.178.

CREDIT ENHANCEMENT FUND

Â Â Â Â Â  285B.200 Definitions for ORS 285B.200 to 285B.218. As used in ORS 285B.200 to 285B.218:

Â Â Â Â Â  (1) ÂBrownfieldÂ or ÂbrownfieldsÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (2) ÂEligible project costsÂ includes productive equipment and machinery, working capital for operations and export transactions and such other costs as the Economic and Community Development Department, by rule, may provide.

Â Â Â Â Â  (3) ÂEnvironmental actionÂ has the meaning given that term in ORS 285A.188.

Â Â Â Â Â  (4) ÂFinancial institutionÂ includes institutions listed in ORS 706.008 and such other institutions defined by rule of the Economic and Community Development Department as financial institutions for purposes of ORS 285B.200 to 285B.218.

Â Â Â Â Â  (5) ÂQualified businessÂ means any existing or proposed business that, except when located within a distressed area, as defined by the Economic and Community Development Department, sells goods or services in markets for which national or international competition exists or that owns, occupies, operates or has entered into an agreement to own, occupy or operate real property containing a brownfield, as defined in ORS 285A.185. The term includes professional services companies providing services to traded sector industries and other entities within and outside of this state.

Â Â Â Â Â  (6) ÂValue-added agricultural productsÂ means agricultural products that have been processed, transformed or refined to the point where they may be distributed to a final consumer without further processing, transformation or refining. The term also includes agricultural products that are processed, transformed or refined for distribution to other than final consumers when such processing, transformation or refining represents a substantial increment in value as determined by the Economic and Community Development Department in consultation with the State Department of Agriculture. [Formerly 285.466; 1999 c.247 Â§4; 2007 c.804 Â§56]

Â Â Â Â Â  Note: 285B.200 to 285B.218 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.203 Purpose of Credit Enhancement Fund. The Legislative Assembly declares that it is the purpose of the Credit Enhancement Fund to:

Â Â Â Â Â  (1) Create incentives and assistance to increase the flow of private capital to the value-added agriculture industries.

Â Â Â Â Â  (2) Promote industrial modernization and technology adoption.

Â Â Â Â Â  (3) Encourage the retention and creation of family wage jobs.

Â Â Â Â Â  (4) Encourage the export of goods and services by
Oregon
businesses in international markets.

Â Â Â Â Â  (5) Encourage and promote the redevelopment of brownfields by providing assistance to perform environmental action on brownfield sites. [Formerly 285.468; 2001 c.96 Â§4; 2007 c.804 Â§57]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.206 Duties of department under ORS 285B.200 to 285B.218; rules. (1) The Economic and Community Development Department shall develop a program under which the department, under contracts with financial institutions, shall provide loan guarantees, insurance, coinsurance in conjunction with other providers of loan guarantee programs or other forms of credit guarantees for qualified businesses for eligible project costs.

Â Â Â Â Â  (2) In administering the program created by ORS 285B.200 to 285B.218, the department shall consult and cooperate with financial institutions in this state. The program shall be administered so that administrative procedures and application procedures are as responsive to the needs of qualified businesses and financial institutions as practicable, consistent with prudent investment and lending practices and criteria.

Â Â Â Â Â  (3) The department shall prescribe by rule the loan or credit guarantee application procedure for a financial institution on behalf of a qualified business.

Â Â Â Â Â  (4) When the department approves a loan or credit guarantee, the department shall enter into a loan or credit guarantee agreement with the financial institution. The agreement shall specify:

Â Â Â Â Â  (a) The fee to be charged to the financial institution;

Â Â Â Â Â  (b) The evidence of debt assurance of, and security for, the loan or credit guarantee;

Â Â Â Â Â  (c) A loan guarantee or credit guarantee which does not exceed 15 years; and

Â Â Â Â Â  (d) Such other terms and conditions considered necessary or desirable by the department. [Formerly 285.474; 2007 c.804 Â§58]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.209 Fees and terms for loan and credit guarantees for program under ORS 285B.200 to 285B.218. (1) When making loan or credit guarantees under the program established under ORS 285B.200 to 285B.218, the Economic and Community Development Department shall establish fees and other terms for loan or credit guarantees that are calculated to reasonably assure that businesses with access to other forms of private capital will find it economical not to participate in the program.

Â Â Â Â Â  (2) The department, with due regard for the possibility of losses and administrative costs, shall set fees and other terms at levels sufficient to reasonably assure that the program is self-financing. [Formerly 285.476; 2007 c.804 Â§59]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.212 [Formerly 285.478; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.215 Credit Enhancement Fund; sources; uses. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Credit Enhancement Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the following purposes:

Â Â Â Â Â  (a) Payment of claims pursuant to contracts for loan or credit guarantees under ORS 285B.200 to 285B.218.

Â Â Â Â Â  (b) Payment of administrative costs of the department for actual and necessary administrative expenses incurred by the department in administering the fund and establishing and maintaining the program established under ORS 285B.200 to 285B.218.

Â Â Â Â Â  (c) Repayment of transfers of funds required or authorized by law.

Â Â Â Â Â  (d) Purchase or buyout of superior or prior liens, mortgages or security interests.

Â Â Â Â Â  (2) Moneys in the Credit Enhancement Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly, including moneys derived from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (b) Proceeds from collateral assigned to the department.

Â Â Â Â Â  (c) Interest earned on moneys in the fund.

Â Â Â Â Â  (d) Transfers of moneys to the fund.

Â Â Â Â Â  (e) Fees assessed for guarantees, as determined by the department.

Â Â Â Â Â  (f) Moneys from gifts.

Â Â Â Â Â  (g) Moneys from any grant made to the fund by any federal agency.

Â Â Â Â Â  (h) Proceeds of insurance provided by the Export-Import Bank of the
United States
or by any other provider of insurance for export transactions. [Formerly 285.471; 2007 c.804 Â§60]

Â Â Â Â Â  Note: See note under 285B.200.

Â Â Â Â Â  285B.218 Pledge to assure repayment of loans or other credit. (1) The Economic and Community Development Department is authorized to pledge up to $75 million to assure the repayment of loan guarantees or other extensions of credit made to or on behalf of qualified businesses for eligible projects costs.

Â Â Â Â Â  (2) If the balances in the Credit Enhancement Fund are insufficient to cover any claims by financial institutions that arise from loan and credit guarantees made under ORS 285B.200 to 285B.218, the Oregon Department of Administrative Services is directed to transfer in the fiscal year as often as appropriate any funds from the Administrative Services Economic Development Fund to cover such principal, interest and claims, subject to the condition that no such transfer shall be made prior to the satisfaction of any constitutionally dedicated distribution, the allocation under ORS 391.130 to the Regional Light Rail Extension Construction Fund or any allocations related to the lottery bond program authorized by ORS 286.560 (6)(a) or (b). [Formerly 285.481; 2007 c.804 Â§61]

Â Â Â Â Â  Note: See note under 285B.200.

REGIONAL ECONOMIC DEVELOPMENT

Â Â Â Â Â  285B.230 Definitions for ORS 285B.230 to 285B.269. As used in ORS 285B.230 to 285B.269, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂRegionÂ means groups of counties designated by the Economic and Community Development Department or recognized in a regional partnership as provided in ORS 285B.236 (3).

Â Â Â Â Â  (2) ÂRegional boardÂ means a board comprised of individuals described in ORS 285B.242 (1) and jointly appointed by the county governing bodies of each county in the region to develop, fund, implement and monitor the achievement of the regional investment strategy.

Â Â Â Â Â  (3) ÂRegional investment strategyÂ is a long-term economic development strategy, updated at least once every six years, that focuses on the economic development priorities of each region, including but not limited to:

Â Â Â Â Â  (a) Retaining and creating jobs and raising real wages;

Â Â Â Â Â  (b) Promoting the structures and processes of public and private organizations to effectively create, adapt, foster and sustain economic development in this state, emphasizing rural and distressed areas;

Â Â Â Â Â  (c) Ensuring that economic strategies reinforce
Oregon
Âs long-term prosperity and livability; and

Â Â Â Â Â  (d) Coordinating economic development efforts and efforts to support a locally skilled workforce in order to compete in the global economy.

Â Â Â Â Â  (4) ÂRegional partnershipÂ means a group of regional and economic development partners, including but not limited to cities, counties, ports, Indian tribes, special districts, nonprofit organizations and private organizations, that join together as a regional partnership in a memorandum of understanding between the members of the partnership and the directors of the Department of Transportation, the Economic and Community Development Department, the Housing and Community Services Department, the Department of Land Conservation and Development, the State Department of Agriculture, the Department of State Lands and the Department of Environmental Quality to provide a forum for coordination of economic development planning and investments so that strategies and processes for economic development are leveraged to the greatest extent possible to meet agreed-upon priority issues, challenges and goals. [Formerly 285.630; 1999 c.509 Â§47; 2003 c.773 Â§16; 2007 c.804 Â§62]

Â Â Â Â Â  285B.233 Legislative finding; purpose. (1) The Legislative Assembly finds that regional investment strategies are essential to the stateÂs economic development goals and that to be effective regional investment strategies must have the coordinated support of available resources.

Â Â Â Â Â  (2) The Legislative Assembly declares that the purpose of ORS 285B.230 to 285B.269 is:

Â Â Â Â Â  (a) To encourage the development of regional investment strategies that address the economic development priorities of each region of the state;

Â Â Â Â Â  (b) To identify and coordinate regional economic development priorities;

Â Â Â Â Â  (c) To ensure that economic development plans reinforce the long-term prosperity and livability of
Oregon
;

Â Â Â Â Â  (d) To effectively utilize available resources through a regional investment program;

Â Â Â Â Â  (e) To leverage and attract capital investment in
Oregon
communities; and

Â Â Â Â Â  (f) To coordinate private and public resources to support economic development. [Formerly 285.633; 1999 c.509 Â§48; 2003 c.773 Â§17]

Â Â Â Â Â  285B.236 Guidelines for regional investment strategies; rules. (1) The Economic and Community Development Department, by rule, shall adopt guidelines for submission of regional investment strategies and distribution of funds.

Â Â Â Â Â  (2) The guidelines shall provide that the regional investment strategies are approved in accordance with criteria reflecting the economic benefits to the state. Each regional investment strategy must at a minimum set forth in measurable terms the extent to which the strategy will accomplish the economic development priorities of the region.

Â Â Â Â Â  (3) The department, in collaboration with counties, shall establish regions, based on information and advice received from county governing bodies and on historical, cultural and economic links among counties. Unless there is a recognized regional partnership, a region shall consist of at least two contiguous counties. For any area in which a regional partnership is established, the department may accept the regional boundaries designated by the partnership.

Â Â Â Â Â  (4) The department shall require each region to examine its economic development needs. [Formerly 285.635; 1999 c.509 Â§49; 2003 c.773 Â§18; 2007 c.804 Â§63]

Â Â Â Â Â  285B.239 Required elements of regional investment strategies; rural set aside; regional board dedication of moneys. (1) Regional investment strategies shall serve as a basis for state financial assistance to projects or activities to meet regional and rural economic development priorities. Each group of counties that forms a region shall submit a regional investment strategy that at a minimum shall include the following elements:

Â Â Â Â Â  (a) An identification of short-term and long-term regional economic development priorities;

Â Â Â Â Â  (b) An analysis of the unique or significant resources that provide the foundation for the regional investment strategy;

Â Â Â Â Â  (c) An analysis of barriers to implementation of the regional investment strategy and an identification of the means to overcome those barriers;

Â Â Â Â Â  (d) A rural action plan;

Â Â Â Â Â  (e) A long-term plan to implement the regional investment strategy, including necessary actions by:

Â Â Â Â Â  (A) Local governments;

Â Â Â Â Â  (B) The private sector;

Â Â Â Â Â  (C) State government; and

Â Â Â Â Â  (D) Federal government;

Â Â Â Â Â  (f) A six-year investment strategy that describes projects or activities to be undertaken or funded by the state from lottery proceeds and other sources. For a region that has a recognized regional partnership under ORS 285B.236, the projects or activities may include investment of all or part of the moneys received by the region from the Regional Investment Fund to provide moneys for the administration or financing of long-term or future economic development projects or activities;

Â Â Â Â Â  (g) A plan for involvement of disadvantaged and minority groups in the region;

Â Â Â Â Â  (h) Performance measurements for meeting the objective set forth in ORS 285B.236 (2). Each region shall develop an evaluation plan, as part of its regional investment strategy, for measuring and monitoring regional investment strategy performance. The evaluation plan shall include regional benchmarks for monitoring achievement of the regional investment strategies and priorities. When regional benchmarks are established, regional performance measures shall be determined after negotiation between the regional board and the Oregon Economic and Community Development Commission. The regional performance measures shall include goals for:

Â Â Â Â Â  (A) Projected long-term and short-term job creation and retention activities, including the number of jobs created and retained and wage levels;

Â Â Â Â Â  (B) Leveraging long-term investments; and

Â Â Â Â Â  (C) Maximizing moneys leveraged with short-term investments;

Â Â Â Â Â  (i) Periodic submission by the regional board of performance reports, in a form prescribed by the Economic and Community Development Department for regional investment strategies, to the county governing bodies in the region, the Oregon Economic and Community Development Commission and the Legislative Assembly; and

Â Â Â Â Â  (j) An overall management plan and project or activity implementation strategy that demonstrates that a region has the capacity to allocate resources and insures that such resources are effectively used.

Â Â Â Â Â  (2) Each regional board shall include a rural set aside consistent with the purposes and objectives of the Regional Investment Fund described in subsection (1)(f) of this section.

Â Â Â Â Â  (3) In each biennium, a regional board may dedicate all or a portion of the moneys distributed to the board from the Regional Investment Fund for technical assistance and staff support for updating the regional investment strategy and for developing programs and projects. The regional board shall determine the amount of moneys dedicated to such purposes. [Formerly 285.637; 1999 c.509 Â§50; 2001 c.552 Â§2; 2003 c.773 Â§19; 2007 c.804 Â§64]

Â Â Â Â Â  285B.242 Adoption of regional investment strategies; regional boards; hearing; review; approval. (1) The governing body of each county of this state shall be responsible for the submission of a regional investment strategy as provided in ORS 285B.239. The governing body of a county shall designate a regional board to develop the regional investment strategy. The regional board shall consist of individuals who represent various local interests including cities, counties, ports, special districts and Indian tribes and significant representation from the private sector. The regional board shall include members who are representatives of rural interests.

Â Â Â Â Â  (2) The regional board shall be responsible for developing the regional investment strategy for the region.

Â Â Â Â Â  (3) The regional board shall hold a public hearing in each county in the region prior to a vote by the governing bodies of the counties to recommend to the Economic and Community Development Department the regional investment strategy described in ORS 285B.239.

Â Â Â Â Â  (4) In developing the six-year implementation strategy provided for in ORS 285B.239 (1)(f), a regional board shall consult with industries, cities, ports, special districts, rural representatives, regional workforce committees and federally recognized Oregon Indian tribes located in the region.

Â Â Â Â Â  (5) A region shall submit the regional investment strategy to the department for review by the Oregon Economic and Community Development Commission. The department shall work with regions to refine regional investment strategies and ensure compliance with the requirements of ORS 285B.230 to 285B.269.

Â Â Â Â Â  (6) The commission shall be responsible for identifying common issues among regions, developing statewide strategies and organizing opportunities for regions to address them.

Â Â Â Â Â  (7) After a regional investment strategy is developed by a regional board, adopted by the governing bodies of the counties and approved by the commission, the regional board, every six years, shall update the strategy and recommend the implementation plan. The implementation plan shall be adopted by the governing bodies of the counties after input from the cities, ports, special districts, rural representatives, Indian tribes, private sector and other parties in the region, and shall be reviewed by the commission.

Â Â Â Â Â  (8) The commission may delegate responsibility for review and approval of a regional investment strategy to a regional partnership. [Formerly 285.640; 1999 c.509 Â§51; 2003 c.773 Â§20; 2007 c.804 Â§65]

Â Â Â Â Â  285B.245 Coordination of regional investment strategies with other economic development efforts. (1) The Economic and Community Development Department shall coordinate adopted regional investment strategies with existing state and local economic development efforts to support a state strategy for economic development. Regions using regional investment funds for tourism or industrial marketing projects must, as a condition for receiving the funds, demonstrate that the projects complement and are consistent with existing statewide marketing campaigns. The department shall work with regions to ensure coordination among statewide marketing efforts and regional tourism, industrial marketing projects and industrial or commercial land development funded through the regional investment program established under ORS 285B.230 to 285B.269.

Â Â Â Â Â  (2) The department shall discourage competition among regions for existing
Oregon
businesses and economic activity. [Formerly 285.643; 1999 c.509 Â§52; 2003 c.773 Â§21; 2007 c.804 Â§66]

Â Â Â Â Â  285B.248 All counties to be included in region. In carrying out the provisions of ORS 285B.230 to 285B.269, the Economic and Community Development Department shall work to ensure that all counties are included in a region with an adopted regional investment strategy and that each regional investment strategy is approved for implementation. [Formerly 285.645; 1999 c.509 Â§53; 2003 c.773 Â§22]

Â Â Â Â Â  285B.251 [Formerly 285.647; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.254 [Formerly 285.648; 1999 c.509 Â§54; 2003 c.773 Â§23; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.257 [Formerly 285.649; 1999 c.509 Â§55; 2003 c.773 Â§24; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.260 Regional Investment Fund; purpose; uses; rules. (1) There is created a Regional Investment Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund, and all interest earned on the Regional Investment Fund. The fund is continuously appropriated to the Economic and Community Development Department to be used for grants to implement ORS 280.518 and 285B.230 to 285B.269.

Â Â Â Â Â  (2) The department may use moneys in the Regional Investment Fund to pay for the administrative expenses of operating the regional investment program under ORS 285B.230 to 285B.269.

Â Â Â Â Â  (3) The fund shall not be used to retire any debt, to reimburse any person or municipality for expenditures made or expenses incurred prior to the adoption of a regional investment strategy or to substitute for local government expenditures for existing and continuing public services. The department shall adopt rules to carry out the provisions of this subsection.

Â Â Â Â Â  (4) After consulting with regional boards and representatives of rural communities, the department, by rule, shall adopt standards, objectives and criteria for the use and distribution of moneys in the Regional Investment Fund.

Â Â Â Â Â  (5) The Regional Investment Fund is created to provide a flexible funding source for financing those locally determined programs and projects that may not be eligible for financing through other state and federal funding sources. [Formerly 285.650; 1999 c.509 Â§56; 2003 c.773 Â§25; 2007 c.354 Â§15; 2007 c.804 Â§67]

Â Â Â Â Â  285B.263 Expenditure of Regional Investment Fund; distribution. (1) In each biennium, the Economic and Community Development Department shall expend moneys from the Regional Investment Fund for:

Â Â Â Â Â  (a) Technical assistance and staff support for preparation and update of regional investment strategies;

Â Â Â Â Â  (b) Projects or activities implementing an approved regional investment strategy and implementing priorities described in the strategy;

Â Â Â Â Â  (c) Personnel necessary to administer the strategies and projects or activities; and

Â Â Â Â Â  (d) Other activities consistent with the adopted regional investment strategy in accordance with ORS 285B.239.

Â Â Â Â Â  (2) In each biennium, the Oregon Economic and Community Development Commission, by rule and in agreement with the Association of Oregon Counties, League of Oregon Cities and Oregon Public Ports Association, may provide funds from any source available to the department to establish strategic regional investment opportunities consistent with the policies described in ORS 285B.266. Funding for projects or activities under this subsection shall be awarded, at the discretion of the commission, according to the quality of the defined projects or activities.

Â Â Â Â Â  (3) In each biennium, a regional board may dedicate a portion of regional investment funds for technical assistance and staff support for regional investment strategy development and refinement and development and administration of regional partnerships. The portion of funds so dedicated shall be determined by the commission. The commission shall provide regional boards with these funds prior to approval of regional investment strategies.

Â Â Â Â Â  (4) In each biennium, a regional board may dedicate a portion of regional investment funds to provide grants or loans to individual private businesses for fixed asset acquisition. Such funds must be used to make grants and loans that are consistent with the regional investment strategy and that support the regional priorities included in the regional investment strategy. The terms and conditions of grants or loans to be made under this subsection must be contained in the regional investment strategy at the time it is submitted for department review.

Â Â Â Â Â  (5) After a regional investment strategy is adopted, the department in each calendar quarter shall provide regional investment funds, less any moneys used for technical assistance and staff support for regional investment strategy development, to the region. Moneys received under this subsection shall be used for development of projects or activities based upon an evaluation by the regional board of the merit and readiness of the projects or activities. Projects and activities that receive such financial assistance must be consistent with the priorities of the approved regional investment strategy.

Â Â Â Â Â  (6) In each biennium, each regional board shall submit a report to the commission and the Legislative Assembly that describes the expenditure of moneys received under this section and indicates the success, as defined by specified performance measurements, of the funded projects or activities in achieving the regional economic development priorities described in ORS 285B.236 (2). [Formerly 285.651; 1999 c.509 Â§57; 2001 c.552 Â§3; 2003 c.773 Â§26; 2007 c.804 Â§68]

Â Â Â Â Â  285B.264 Evaluations required following distributions from Rural Investment Fund and Regional Investment Fund. The Regional Investment Fund created under ORS 285B.260 shall be evaluated by the Economic and Community Development Department to determine if the regional investment strategy funded by a distribution has met the criteria established by the strategy for:

Â Â Â Â Â  (1) Long-term and short-term job creation and retention activities, including the number of jobs created and retained and wage levels;

Â Â Â Â Â  (2) Leveraging long-term investments;

Â Â Â Â Â  (3) Maximizing moneys leveraged with short-term investments; and

Â Â Â Â Â  (4) The success of other strategic, long term economic development projects funded. [2003 c.773 Â§26a; 2007 c.804 Â§69]

Â Â Â Â Â  285B.266 Strategic Reserve Fund; sources; uses. (1) There is created a Strategic Reserve Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund, and all interest earned on the Strategic Reserve Fund. The fund is continuously appropriated to the Economic and Community Development Department to be used to implement statewide strategies for economic development.

Â Â Â Â Â  (2) The fund shall not be used to retire any debt or, except upon approval of the
Joint Ways
and Means Committee or, if the Legislative Assembly is not in session, the Emergency Board, to pay administrative expenses of the department. Expenses that are project related shall not be considered to be administrative expenses of the department.

Â Â Â Â Â  (3) The department is directed to place particular emphasis on investments that assist communities, businesses or industries in cost-effective projects that assist the creation, expansion and preservation of the principal traded sector industries of
Oregon
and encourage diversification and preservation of regional economies. The fund shall be used to assist economic and community development projects of public entities, industry groups or businesses with significant long-term, regional or statewide economic impacts, to provide interim financing mechanisms to augment existing public or private sector programs or to analyze statewide, long-term economic issues and opportunities. [Formerly 285.653; 1999 c.509 Â§19]

Â Â Â Â Â  285B.269 Short title. ORS 285B.230 to 285B.269 shall be known as the Regional Economic Development Act. [Formerly 285.655]

INDUSTRY DEVELOPMENT PROJECTS

Â Â Â Â Â  285B.280 Definition of Âtraded sector.Â As used in ORS 285B.280 to 285B.286, unless the context requires otherwise, Âtraded sectorÂ means industries in which member firms sell their goods or services into markets for which national or international competition exists. [Formerly 285.765; 2005 c.835 Â§1]

Â Â Â Â Â  285B.283 Policy. The Legislative Assembly declares that it is the policy of the State of
Oregon
:

Â Â Â Â Â  (1) Working with private firms, industry associations and others, to encourage cooperative sector-based strategies to promote industrial competitiveness.

Â Â Â Â Â  (2) That programs to develop particular sectors of this stateÂs economy, to the maximum extent feasible, include firms of all sizes. To promote that policy, the Economic and Community Development Department shall undertake efforts as are necessary to ensure representative participation by small firms under ORS 285B.280 to 285B.286.

Â Â Â Â Â  (3) To emphasize industry development in those sectors of the economy in which
Oregon
firms face national and international competition.

Â Â Â Â Â  (4) To provide an adequate supply of industrial and traded sector sites that are available for immediate development. [Formerly 285.767; 2003 c.800 Â§22]

Â Â Â Â Â  285B.286 Industry development activities. For traded sector industries, the Economic and Community Development Department shall undertake industry development activities that may include, but are not limited to, all of the following:

Â Â Â Â Â  (1) Focus groups and other meetings and related studies to identify traded sector industry members and issues of common concern within an industry.

Â Â Â Â Â  (2) State technical and financial support for formation of industry associations, publication of association directories and related efforts to create or expand the activities of industry associations.

Â Â Â Â Â  (3) Helping establish research consortia.

Â Â Â Â Â  (4) Joint training and education programs and curricula related to the specific needs of traded sector industries.

Â Â Â Â Â  (5) Cooperative market development activities.

Â Â Â Â Â  (6) Analysis of the need, feasibility and cost for establishing product certification and testing facilities and services.

Â Â Â Â Â  (7) State technical and financial support to facilitate certification of sites as ready for development for traded sector industry. The support may include performing site assessments to determine the costs associated with development of individual sites. [Formerly 285.770; 1999 c.509 Â§20; 2003 c.800 Â§23]

Â Â Â Â Â  285B.289 [Formerly 285.773; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.290 Industry Outreach Fund. The Industry Outreach Fund is established in the State Treasury, separate and distinct from the General Fund. The Industry Outreach Fund shall consist of all moneys credited to the fund, including moneys from the Administrative Services Economic Development Fund. Interest earned by the Industry Outreach Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Economic and Community Development Department for all of the following purposes:

Â Â Â Â Â  (1) To provide funds for activities outlined in ORS 285B.266.

Â Â Â Â Â  (2) To assist traded sector and cluster affiliated
Oregon
businesses and consortia in making investments that advance industry related development activities or other identified competitiveness objectives of existing
Oregon
cluster businesses. [2007 c.804 Â§71]

Â Â Â Â Â  Note: 285B.290 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.292 [Formerly 285.775; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.295 [Formerly 285.777; repealed by 1999 c.509 Â§61]

Â Â Â Â Â  285B.298 [Formerly 285.780; repealed by 1999 c.509 Â§61]

STATE REVENUE BONDS FOR INDUSTRIAL, COMMERCIAL, SOLID WASTE DISPOSAL, RESEARCH AND DEVELOPMENT USES

Â Â Â Â Â  285B.320 Purpose of ORS 285B.320 to 285B.371. It is the purpose of ORS 285B.320 to 285B.371 to authorize the exercise of powers granted by ORS 285B.320 to 285B.371 by this state in addition to and not in lieu of any other powers it may possess. [Formerly 285.310; 1999 c.509 Â§29; 2001 c.680 Â§2; 2007 c.804 Â§72]

Â Â Â Â Â  285B.323 Definitions for ORS 285B.320 to 285B.371. As used in ORS 285B.320 to 285B.371, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondÂ or Ârevenue bondÂ means a revenue bond, as defined in ORS 286A.001.

Â Â Â Â Â  (2) ÂEconomic development projectÂ includes any properties, real or personal, used or useful in connection with a revenue producing enterprise, an exempt facility or a nonprofit entity, and vehicles, rolling stock or equipment related to an enterprise, facility or entity. ÂEconomic development projectÂ does not include any facility or facilities designed primarily for the generation, transmission, sale or distribution of electrical energy.

Â Â Â Â Â  (3) ÂEligible projectÂ means an economic development project found by the Oregon Economic and Community Development Commission to meet standards of the commission. The commission may treat as a single eligible project for bonding purposes any number of economic development projects determined to be eligible projects.

Â Â Â Â Â  (4) ÂExempt facilityÂ means any facility described in section 142(a) of the Internal Revenue Code of 1986, as amended and in effect as of June 30, 2007. If section 142(a) of the Internal Revenue Code of 1986 is amended or altered on or after July 1, 2007, the Economic and Community Development Department may adopt by rule a definition of Âexempt facilityÂ that is consistent with section 142(a) of the Internal Revenue Code of 1986 as amended or altered.

Â Â Â Â Â  (5) ÂNonprofit entityÂ means an institution, organization or other entity exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended and in effect as of June 30, 2007. If section 501(c)(3) of the Internal Revenue Code of 1986 is amended or altered on or after July 1, 2007, the department may adopt a definition of Ânonprofit entityÂ that is consistent with section 501(c)(3) of the Internal Revenue Code of 1986 as amended or altered. [Formerly 285.315; 1999 c.509 Â§30; 2001 c.680 Â§3; 2007 c.804 Â§Â§73,90]

Â Â Â Â Â  285B.326 Determination of eligibility of projects for financing; fees. (1) Upon determining that an economic development project is an eligible project, the Oregon Economic and Community Development Commission shall request that the State Treasurer issue the bonds.

Â Â Â Â Â  (2) The commission shall collect fees set forth in rules established by the Economic and Community Development Department. Moneys collected under this subsection shall be deposited in the Oregon Community Development Fund created under ORS 285A.227 and are continuously appropriated to the commission for the purpose of administration or funding of the Oregon Industrial Development Revenue Bond and Express Bond Program.

Â Â Â Â Â  (3)(a) In addition to the fees described in subsection (2) of this section, the commission may charge and receive reimbursement for expenses incurred in:

Â Â Â Â Â  (A) The initial review of an application for economic development projects sought to be declared eligible for financing; and

Â Â Â Â Â  (B) Matters arising after the issuance of a bond.

Â Â Â Â Â  (b) Reimbursement for expenses under this subsection shall be charged and received in accordance with rules established by the department. [Formerly 285.320; 1999 c.509 Â§31; 2003 c.167 Â§8; 2007 c.804 Â§Â§74,91]

Â Â Â Â Â  285B.329 Review by
Oregon
Economic and Community Development Commission; exception. (1) The state, acting through the State Treasurer, shall not undertake to finance any economic development project pursuant to ORS 285B.320 to 285B.371 before the Oregon Economic and Community Development Commission has reviewed the project.

Â Â Â Â Â  (2) The commission is not required to make the determination and findings described in ORS 285A.055 (1) and (2) if the economic development project involves an exempt facility and related vehicles, rolling stock or equipment when the project does not require any private activity volume cap under ORS 286A.605 to 286A.625. [Formerly 285.325; 1999 c.509 Â§32; 2001 c.680 Â§4; 2007 c.804 Â§75]

Â Â Â Â Â  285B.332 [Formerly 285.330; 1999 c.509 Â§33; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.335 Powers of Economic and Community Development Department; lease requirements. (1) In addition to any other powers granted by law or by charter, the Economic and Community Development Department may:

Â Â Â Â Â  (a) Enter into agreements to finance the costs of an eligible project by loaning or otherwise making available the proceeds of bonds authorized by ORS 285B.344 to a person, an agency of the federal government or state government, as defined in ORS 174.111, under terms and with security approved by the department;

Â Â Â Â Â  (b) Lease and sublease eligible projects to a person, an agency of the federal government or state government, as defined in ORS 174.111, subject to subsection (2) of this section;

Â Â Â Â Â  (c) Pledge or assign all or part of the revenues of one or more eligible projects owned or to be acquired by the state to the holders of bonds issued under this section or to a trustee for the holders, and segregate the revenues or provide for payment of the revenues to the trustee.

Â Â Â Â Â  (d) Mortgage or otherwise encumber eligible projects in favor of the holders of bonds issued under this section, a trustee for the holders of the bonds, or an escrow agent, vendor, lender, other financing party or trustee for the bonds without obligating the state except with respect to the project;

Â Â Â Â Â  (e) Make contracts, execute instruments and do what is necessary or desirable to exercise the powers granted by this section, to perform the covenants or duties of this state or to secure the payment of bonds issued under this section. Contracts that may be made by the state include, but are not limited to, contracts entered into prior to construction, acquisition or installation of an eligible project that authorize, subject to terms and conditions the state finds necessary or desirable, a lessee to provide for construction, acquisition or installation of buildings, improvements or equipment to be included in the project.

Â Â Â Â Â  (f) Enter into and perform contracts and agreements with participating institutions for the planning, construction, installation, acquisition, leasing or financing of facilities of an eligible project, including a contract or agreement that establishes a body for the supervision and general management of the facilities.

Â Â Â Â Â  (g) Accept loans or grants for the planning, construction, installation, acquisition, leasing or other provision of an eligible project from an authorized agency of the federal government, and enter into agreements with the agency respecting the loans or grants.

Â Â Â Â Â  (h) Acquire, own, sell, assign or otherwise hold legal or equitable title to or an interest in eligible projects or hold federal tax ownership of eligible projects.

Â Â Â Â Â  (2) A lease or sublease entered into under subsection (1)(b) of this section must provide that:

Â Â Â Â Â  (a) Rents charged for the use of the project are established and revised as necessary to produce sufficient revenue to allow for payment of the principal of and interest on bonds issued under this chapter when due; and

Â Â Â Â Â  (b) The lessee or sublessee is required to pay:

Â Â Â Â Â  (A) The expenses of the operation and maintenance of the project including, but not limited to, adequate insurance on the project and insurance against liability for injury to persons or property arising from the operation of the project; and

Â Â Â Â Â  (B) The taxes and special assessments levied upon the leased or subleased premises and payable during the term of the lease or sublease.

Â Â Â Â Â  (3) During the term of a lease or sublease entered into under subsection (1)(b) of this section, ad valorem taxes must be imposed on the real and personal property of the eligible project in the same manner as the taxes would be imposed if the lessee or sublessee were the owner of the eligible project. [Formerly 285.335; 1999 c.509 Â§34; 2001 c.680 Â§5; 2003 c.167 Â§11; 2007 c.783 Â§98]

Â Â Â Â Â  285B.338 Powers of
Oregon
Economic and Community Development Commission. In carrying out its duties under ORS 285B.320 to 285B.371, the Oregon Economic and Community Development Commission, acting for and in behalf of the state as its duly authorized agency, may:

Â Â Â Â Â  (1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are deemed necessary in connection with an eligible project to be situated within the state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of ORS 285B.320 to 285B.371. [Formerly 285.340; 1999 c.509 Â§35]

Â Â Â Â Â  285B.341 Limitation on state power. Except as provided in ORS 285B.335 and 285B.338, the state does not have the power to operate any eligible project as a business or in any manner whatsoever, and except as provided in ORS 285B.335 and 285B.338, nothing in ORS 285B.320 to 285B.371 authorizes the state to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued hereunder, or other funds granted to the state for the purposes of an eligible project. For the purpose of exercising the powers and authority granted under ORS 285B.335 or 285B.338, the state and the Oregon Economic and Community Development Commission are not subject to the requirements of ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C. [Formerly 285.345; 2001 c.680 Â§6; 2003 c.167 Â§12; 2003 c.794 Â§239]

Â Â Â Â Â  285B.344 Authority to issue bonds. (1) At the request of the Economic and Community Development Department, the State Treasurer may issue under ORS 285B.320 to 285B.371 and ORS chapter 286A bonds secured by revenues from eligible economic development projects or from other financing sources to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of projects. The bonds shall be identified by project. Refunding bonds may be issued to refinance such bonds.

Â Â Â Â Â  (2) The department or the State Treasurer may appoint bond counsel as prescribed under ORS 286A.130.

Â Â Â Â Â  (3) Any escrow agent, bond registrar, paying agent or trustee, if any, designated to carry out all or part of the powers specified in ORS 285B.335 must agree to furnish financial statements and audit reports for each bond issue. [Formerly 285.350; 1999 c.509 Â§36; 2001 c.536 Â§1; 2003 c.167 Â§13; 2003 c.794 Â§240; 2007 c.783 Â§99]

Â Â Â Â Â  285B.347 [Formerly 285.355; 1999 c.509 Â§37; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  285B.350 Method of issuing bonds. Bonds authorized under ORS 285B.320 to 285B.371 shall be issued in accordance with the provisions of ORS chapter 286A. [Formerly 285.360; 2007 c.783 Â§100]

Â Â Â Â Â  285B.353 Administration expenses. The administrative expenses of the State Treasurer shall be charged against bond proceeds or project revenues. [Formerly 285.365]

Â Â Â Â Â  285B.356 Refunding bonds. The State Treasurer shall have the power, whenever the treasurer deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [Formerly 285.370]

Â Â Â Â Â  285B.359 Validity of bonds. The validity of bonds issued under ORS 285B.320 to 285B.371 shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, construction, installation, reconstruction, improvement, betterment or extension of the eligible project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 285B.320 to 285B.371 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [Formerly 285.375]

Â Â Â Â Â  285B.362 Covenants in bonds. The official action authorizing the issuance of bonds under ORS 285B.320 to 285B.371 to finance or refinance in whole or in part, the acquisition, construction, installation, reconstruction, improvement, betterment or extension of any eligible project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 285B.320 to 285B.371 in the following respects and in such other respects as the Economic and Community Development Department may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, constructed, installed, reconstructed, improved, bettered or extended under the authority of ORS 285B.320 to 285B.371;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or in favor of any escrow agent, vendor, lender, other financing party or trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds; the powers and duties of such trustee or trustees, and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 285B.320 to 285B.371;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under ORS 285B.320 to 285B.371 and the payment of principal and interest thereof, to the extent deemed feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [Formerly 285.380; 1999 c.509 Â§38; 2007 c.783 Â§101]

Â Â Â Â Â  285B.365 Limitations of bonds; recitals. (1) Revenue bonds issued under ORS 285B.320 to 285B.371:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of ORS 285B.320 to 285B.371.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of ORS 285B.320 to 285B.371.

Â Â Â Â Â  (2) Each bond issued under ORS 285B.320 to 285B.371 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 285B.320 to 285B.371 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 285B.368. [Formerly 285.385; 2003 c.167 Â§14]

Â Â Â Â Â  285B.368 Powers and rights of bondholders. Subject to any contractual limitation binding upon the holders of any issue of bonds, or any escrow agent, vendor, lender, other financing party or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under ORS 285B.320 to 285B.371 and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action require the state to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of ORS 285B.320 to 285B.371 and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by ORS 285B.320 to 285B.371 without exhausting and without regard to any other right or remedy conferred by ORS 285B.320 to 285B.371 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [Formerly 285.390; 1999 c.509 Â§39]

Â Â Â Â Â  285B.371 Loans to eligible projects when state holds no interest. The state, acting through the Oregon Economic and Community Development Commission may loan the proceeds of the bonds authorized by ORS 285B.320 to 285B.371 for eligible projects without the necessity of the state having any ownership or leasehold interest in the eligible projects. Loans made pursuant to this section shall be secured, if at all, to the extent deemed necessary or desirable by the Oregon Economic and Community Development Commission. [Formerly 285.393; 1999 c.509 Â§40; 2007 c.783 Â§102]

Â Â Â Â Â  285B.374 [Formerly 285.395; 1999 c.509 Â§41; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.377 [Formerly 285.397; 1999 c.509 Â§42; repealed by 2003 c.167 Â§16]

Â Â Â Â Â  285B.380 [Formerly 285.398; 2003 c.662 Â§7; renumbered 285C.600 in 2003]

Â Â Â Â Â  285B.383 [Formerly 285.399; 1999 c.509 Â§26; 2003 c.662 Â§8; renumbered 285C.606 in 2003]

Â Â Â Â Â  285B.386 [Formerly 285.400; 2003 c.662 Â§9; renumbered 285C.609 in 2003]

Â Â Â Â Â  285B.389 [Formerly 285.401; 1999 c.509 Â§21; 2003 c.167 Â§9; 2003 c.662 Â§10a; renumbered 285C.612 in 2003]

Â Â Â Â Â  285B.392 [Formerly 285.402; 2003 c.662 Â§11; renumbered 285C.620 in 2003]

INFRASTRUCTURE PROJECTS

(Generally)

Â Â Â Â Â  285B.410 Definitions for ORS 285B.410 to 285B.482. As used in ORS 285B.410 to 285B.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAirportÂ means:

Â Â Â Â Â  (a) A runway, taxiway, aircraft parking apron, ramp, auto parking area, access road, safety area or runway protection zone;

Â Â Â Â Â  (b) An airport-related facility, including a hangar, terminal, air traffic control tower or other building;

Â Â Â Â Â  (c) A signal, navigational aid or traffic control system; or

Â Â Â Â Â  (d) A fuel tank or other physical airport improvement.

Â Â Â Â Â  (2)(a) ÂCommunity development projectÂ means a project that involves strategic planning, training or other technical assistance as defined by the Economic and Community Development Department by rule, and that is aimed at strengthening the economic development or infrastructure priority setting of a municipality or region.

Â Â Â Â Â  (b) ÂCommunity development projectÂ includes the following activities:

Â Â Â Â Â  (A) Developing and managing short-term and long-term projects;

Â Â Â Â Â  (B) Developing priorities for infrastructure projects;

Â Â Â Â Â  (C) Strategic planning related to furthering economic development; or

Â Â Â Â Â  (D) Training related to economic development, including training to improve leadership skills, technical skills or analytical skills, particularly in rural and distressed areas.

Â Â Â Â Â  (c) ÂCommunity development projectÂ includes projects that may encompass a municipality or any part of a municipality and may be undertaken in cooperation with another municipality.

Â Â Â Â Â  (3) ÂDevelopment projectÂ means a project for the acquisition, improvement, construction, demolition, or redevelopment of municipally owned utilities, buildings, land, transportation facilities or other facilities that assist the economic and community development of the municipality, including planning project activities that are necessary or useful as determined by the Economic and Community Development Department.

Â Â Â Â Â  (4) ÂDirect project management costsÂ means expenses directly related to a project that are incurred by a municipality solely to support or manage a project eligible for assistance under ORS 285B.410 to 285B.482. ÂDirect project management costsÂ does not include routine or ongoing expenses of the municipality.

Â Â Â Â Â  (5) ÂEmergency projectÂ means a development project resulting from an emergency as defined in ORS 401.025, to which federal disaster relief has been committed.

Â Â Â Â Â  (6) ÂEnergy systemÂ means a facility necessary for the distribution, transmission or generation of energy, including but not limited to facilities powered by wind, solar energy or biofuel and facilities for the collection, storage, transmission or distribution of a fuel, including natural gas, methane or hydrogen.

Â Â Â Â Â  (7) ÂMarine facilityÂ means:

Â Â Â Â Â  (a) A wharf, dock, freight handling or passenger facility;

Â Â Â Â Â  (b) A navigation channel or structure, including a project funded under ORS 777.267; or

Â Â Â Â Â  (c) Any other physical marine facility improvement.

Â Â Â Â Â  (8) ÂMunicipalityÂ means an
Oregon
city or county, the
Port
of
Portland
created by ORS 778.010, a county service district organized under ORS chapter 451, a district as defined in ORS 198.010, a tribal council of a federally recognized Indian tribe in this state or an airport district organized under ORS chapter 838.

Â Â Â Â Â  (9) ÂPlanning projectÂ means:

Â Â Â Â Â  (a) A project related to a potential development project for preliminary, final or construction engineering;

Â Â Â Â Â  (b) A survey, site investigation or environmental action;

Â Â Â Â Â  (c) A financial, technical or other feasibility report, study or plan; or

Â Â Â Â Â  (d) An activity that the department determines to be necessary or useful in planning for a potential development project.

Â Â Â Â Â  (10) ÂProjectÂ means a development, community development, planning or emergency project.

Â Â Â Â Â  (11) ÂRailroadÂ means:

Â Â Â Â Â  (a) A main line, siding, yard, connecting or auxiliary track, right of way or easement;

Â Â Â Â Â  (b) An industrial spur or related facility, including a depot, shop, maintenance building or other building;

Â Â Â Â Â  (c) A signal or traffic control system;

Â Â Â Â Â  (d) A bridge or tunnel;

Â Â Â Â Â  (e) A dock, pit, conveyor, bin, crane, piping system, tank or pavement for unloading, loading or transfer of freight, trailers or containers; or

Â Â Â Â Â  (f) Any other physical railroad improvement.

Â Â Â Â Â  (12) ÂRoadÂ means a street, highway or thruway or a road-related structure that provides for continuity of a right of way, including a bridge, tunnel, culvert or similar structure or other physical road-related improvement.

Â Â Â Â Â  (13) ÂRural areaÂ has the meaning given that term in ORS 285A.010.

Â Â Â Â Â  (14) ÂSewage systemÂ means a facility necessary for collecting, pumping, treating or disposing of sanitary sewage.

Â Â Â Â Â  (15) ÂSolid waste disposal siteÂ has the meaning given the term Âdisposal siteÂ in ORS 459.005.

Â Â Â Â Â  (16) ÂStorm water drainage systemÂ means a facility necessary for collecting, controlling, conveying, treating or disposing of storm water runoff.

Â Â Â Â Â  (17) ÂTelecommunications systemÂ means equipment or a facility for the electronic transmission of voice, data, text, image or video.

Â Â Â Â Â  (18) ÂTransportationÂ means a system for movement of freight or passengers.

Â Â Â Â Â  (19) ÂUtilitiesÂ means a solid waste disposal site or a water, sewage, storm water drainage, energy or telecommunications system.

Â Â Â Â Â  (20) ÂWater systemÂ means a facility for supplying, treating or protecting the quality of water and transmitting water to a point of sale or to any public or private agency for domestic, municipal, commercial or industrial use. [Formerly 285.700; 1999 c.509 Â§43; 2001 c.96 Â§5; 2001 c.633 Â§1; 2001 c.883 Â§27; 2003 c.773 Â§27; 2005 c.835 Â§2; 2007 c.804 Â§32]

Â Â Â Â Â  285B.413 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The improvement, expansion and new construction of the stateÂs water and sewage systems, telecommunications systems, roads and public transportation provide the basic framework for continuing and expanding economic activity in this state, thereby providing jobs and economic opportunity for the people of
Oregon
.

Â Â Â Â Â  (b) It is essential to maintain usable and developable industrial and commercial lands in
Oregon
.

Â Â Â Â Â  (2) Because municipalities in this state often suffer from a lack of available financing and technical capacity for these projects, it is the purpose of ORS 285B.410 to 285B.482 to provide financial or other assistance to enable municipalities to construct, improve and repair those facilities that are essential for supporting continuing and expanded economic activity. It is the intent of the Legislative Assembly, by providing that assistance, to stimulate industrial growth and commercial enterprise and to promote employment opportunities in
Oregon
.

Â Â Â Â Â  (3) Moneys in the Special Public Works Fund shall be used primarily to provide loans to municipalities for development and planning projects. Grants shall be given only when loans are not feasible due to the financial need of the municipality or special circumstances of the project. The Economic and Community Development Department is authorized to determine the level of grant or loan funding, if any, on a case-by-case basis. [Formerly 285.703; 2001 c.883 Â§27a; 2003 c.773 Â§28; 2005 c.835 Â§3]

Â Â Â Â Â  285B.416 [Formerly 285.705; 2001 c.883 Â§28; 2003 c.773 Â§29; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.419 Administration of Special Public Works Fund; rules and policies. (1) The Economic and Community Development Department shall adopt rules and policies for the administration of the Special Public Works Fund. All forms of assistance are subject to the rules and policies of the department.

Â Â Â Â Â  (2) The department shall manage the Special Public Works Fund and any expenditures from its accounts and transfers between its accounts so that the fund provides a continuing source of financing for development or planning projects consistent with ORS 285B.413.

Â Â Â Â Â  (3) The department may commit moneys in the Special Public Works Fund or reserve future income to the fund for disbursal in future years under ORS 285B.440. The department shall commit or reserve moneys under this subsection only after:

Â Â Â Â Â  (a) Allowing for contingencies;

Â Â Â Â Â  (b) Finding that there will be sufficient unobligated net income to the fund to make the future payments, consistent with the financial requirements of subsections (2) and (3) of this section; and

Â Â Â Â Â  (c) Providing in any contract for the commitment that the liability of the state to make the annual payments shall be contingent on the availability of moneys in the Special Public Works Fund.

Â Â Â Â Â  (4) In assisting municipalities with projects, the department shall cooperate to the maximum extent possible with other state and federal agencies. [Formerly 285.707; 1999 c.509 Â§22; 2001 c.633 Â§2; 2001 c.883 Â§29; 2003 c.773 Â§30; 2005 c.835 Â§5]

(Community Facilities Projects)

Â Â Â Â Â  285B.422 Funding of community facilities projects; criteria for project funding. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for a development project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The project must be municipally owned and operated either by the municipality or under a management contract or an operating agreement with the municipality. If the project consists:

Â Â Â Â Â  (a) Solely of the purchase or acquisition of land by the municipality, the land must be identified in the applicable land use or capital plan as necessary for a potential development project or be zoned solely for commercial or industrial use.

Â Â Â Â Â  (b) Of a privately owned railroad, the railroad must be designated by the owner and operator as subject to abandonment within three years, pursuant to federal law governing abandonment of common carrier railroad lines.

Â Â Â Â Â  (c) Of a telecommunications system, the governing body of the municipality shall adopt a resolution, after a public hearing, finding that the proposed telecommunications system project is necessary and would not otherwise be provided by a for-profit entity within a reasonable time and for a reasonable cost.

Â Â Â Â Â  (3) If the project is an energy system, the municipality and the serving utility must execute an ownership and operating agreement for the proposed energy system. This subsection does not apply when the energy system will be located within the recognized service territory of the municipality.

Â Â Â Â Â  (4) The department may not use funds to provide assistance for:

Â Â Â Â Â  (a) Projects that primarily focus on relocating business or economic activity from one part of the state to another, except in cases where the business or economic activity would otherwise locate outside of Oregon; or

Â Â Â Â Â  (b) Ongoing operations or maintenance expenses. [1997 c.800 Â§12; 1999 c.509 Â§44; 2001 c.883 Â§30; 2003 c.773 Â§31; 2005 c.835 Â§6]

Â Â Â Â Â  Note: 285B.422 was added to and made a part of 285B.410 to 285B.482 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.425 [1997 c.800 Â§13; 2001 c.883 Â§30a; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  Note: Section 32, chapter 773, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 32. On the effective date of this 2003 Act [January 1, 2004], moneys in the Community Facilities Account shall be transferred to other accounts within the Special Public Works Fund as designated by the Director of the Economic and Community Development Department. On and after the effective date of this 2003 Act, all repayments of financial assistance provided from the Community Facilities Account shall be credited to the accounts within the Special Public Works Fund designated by the director. [2003 c.773 Â§32]

(Financial Assistance for Projects)

Â Â Â Â Â  285B.428 Application for funds. Any municipality may apply for financial or other assistance from the Special Public Works Fund by submitting a completed application and related information as required by the Economic and Community Development Department by rule. The application shall be filed, reviewed and approved or rejected in accordance with rules adopted by the department. [Formerly 285.710; 2001 c.883 Â§30b; 2003 c.773 Â§33; 2005 c.835 Â§11]

Â Â Â Â Â  285B.431 [Formerly 285.713; 2003 c.773 Â§34; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.434 [Formerly 285.715; 2001 c.883 Â§30c; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.437 Contract with municipality. (1) If the Economic and Community Development Department approves assistance from the Special Public Works Fund for a project, the department, on behalf of the state, and the municipality may enter into a contract to implement the assistance. The contract shall include:

Â Â Â Â Â  (a) A provision that the liability of the state under the contract is contingent upon the availability of moneys in the Special Public Works Fund for use in the project;

Â Â Â Â Â  (b) If any portion of the assistance is in the form of a loan or the purchase of a bond of a municipality, a provision granting the department a lien on or a security interest in the collateral as determined by the department to be necessary to secure repayment of the loan or bond; and

Â Â Â Â Â  (c) Other provisions as the department considers necessary or appropriate to implement the assistance.

Â Â Â Â Â  (2) When the department approves financial assistance under ORS 285B.410 to 285B.482 for a project, the department shall pay moneys for the project from the Special Public Works Fund in accordance with the terms of the contract.

Â Â Â Â Â  (3) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the Special Public Works Fund by entering into a contract with the department. The contract may be repaid from:

Â Â Â Â Â  (a) The revenues of the project, including special assessment revenues;

Â Â Â Â Â  (b) Amounts withheld under ORS 285B.449 (1);

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other source.

Â Â Â Â Â  (4) A loan contract authorized under subsection (3) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality. [Formerly 285.717; 2001 c.883 Â§30d; 2003 c.773 Â§35; 2005 c.835 Â§12]

Â Â Â Â Â  285B.438 [2001 c.633 Â§4; 2003 c.773 Â§36; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.440 Maximum amounts of grants; standards; rules. (1)(a) The moneys in the Special Public Works Fund shall be used primarily to provide loans to municipalities for projects as defined in ORS 285B.410 to 295B.482. The Economic and Community Development Department may determine the level of grant or loan funding, if any, on a case-by-case basis.

Â Â Â Â Â  (b) If the department approves funding, the department shall determine a maximum amount of the loan based upon a reasonable and prudent expectation of the ability of the municipality to repay the loan.

Â Â Â Â Â  (c) The loan term may not exceed the usable life of the project or 25 years from the year of project completion, whichever is less.

Â Â Â Â Â  (d) Assistance from the fund for a marine facility project otherwise funded under ORS 777.267 shall be limited to a loan. The loan may not exceed the amount of the required local matching funds.

Â Â Â Â Â  (2) The department shall by rule adopt standards for awarding grants from the Special Public Works Fund. The standards may include the award of grants as a financial incentive to accomplish the goals of the Special Public Works Fund, to address special circumstances of a project or to address the financial need of the applicant.

Â Â Â Â Â  (3) The department may make grants to a municipality not to exceed $1 million per project or 85 percent of the allowable project costs, whichever is less. For purposes of this subsection, allowable project costs do not include capitalized interest, if any.

Â Â Â Â Â  (4) The department may not expend more than one percent of the value of the Special Public Works Fund in any biennium for grants or direct assistance, if any, for planning projects and community development projects to municipalities.

Â Â Â Â Â  (5) The department may not expend more than $2.5 million in any biennium for emergency project grants. For purposes of this subsection, emergency project grants include grants for essential community facilities, as defined by the department by rule after consultation with the League of Oregon Cities, the Association of Oregon Counties, the Oregon Ports Representation Group and the Special Districts Association of Oregon.

Â Â Â Â Â  (6) Except as otherwise limited by this section, not more than 100 percent of the total cost of a project, including capitalized interest, shall be financed from the Special Public Works Fund. [Formerly 285.720; 2001 c.883 Â§31a; 2003 c.773 Â§37; 2005 c.835 Â§13; 2007 c.804 Â§33]

Â Â Â Â Â  285B.443 [Formerly 285.723; 2001 c.883 Â§31; 2003 c.773 Â§38; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.446 [Formerly 285.725; 2003 c.773 Â§39; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.449 Effect of failure to comply or default. (1) If a municipality fails to comply with a contract entered into under ORS 285B.410 to 285B.482, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Special Public Works Fund. If any municipality defaults on payments due to the Special Public Works Fund under ORS 285B.410 to 285B.482, the State of Oregon may withhold any amounts otherwise due to the municipality to apply to the indebtedness. The department may waive this right to withhold.

Â Â Â Â Â  (2) Moneys withheld under subsection (1) of this section shall be deposited in the Special Public Works Fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted. [Formerly 285.727]

Â Â Â Â Â  285B.452 [Formerly 285.730; 2001 c.883 Â§31b; 2003 c.773 Â§40; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.455 Special Public Works Fund; uses. (1) There is created the Special Public Works Fund, separate and distinct from the General Fund. All moneys credited to the Special Public Works Fund are appropriated continuously to the Economic and Community Development Department.

Â Â Â Â Â  (2) The fund shall consist of all moneys credited to the fund, including:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly or transferred to the fund by the Oregon Economic and Community Development Commission;

Â Â Â Â Â  (b) Earnings on the fund;

Â Â Â Â Â  (c) Repayment of financial assistance, including interest;

Â Â Â Â Â  (d) Moneys received from the federal government, other state agencies or local governments;

Â Â Â Â Â  (e) Bond proceeds as authorized under ORS 285B.410 to 285B.482 or other law; and

Â Â Â Â Â  (f) Moneys from any other source, including but not limited to grants and gifts.

Â Â Â Â Â  (3) Moneys in the Special Public Works Fund may be invested as provided by ORS 293.701 to 293.820 and the earnings from the investments shall be credited to the account in the Special Public Works Fund designated by the department.

Â Â Â Â Â  (4) The department shall administer the Special Public Works Fund.

Â Â Â Â Â  (5) The department may establish other accounts within the Special Public Works Fund for the payment of project costs, reserves, debt service payments, credit enhancement, administrative costs and operation expenses or any other purpose necessary to carry out ORS 285B.410 to 285B.482.

Â Â Â Â Â  (6) The department may directly or indirectly grant, expend or loan moneys in the fund or extend credit to:

Â Â Â Â Â  (a) Provide to municipalities any form of financial or other assistance that the department considers appropriate to assist communities with a project, including the refinancing of temporary project financing.

Â Â Â Â Â  (b) Purchase goods or services related to a project on behalf of the municipality.

Â Â Â Â Â  (c) Provide state funds as a match for federal funds available for the administration of the Community Development Block Grant program.

Â Â Â Â Â  (d) Finance administrative costs of the department pursuant to ORS 285B.410 to 285B.482.

Â Â Â Â Â  (e) Provide annual grants on behalf of a municipality in the form of partial repayment to bondholders of amounts owed.

Â Â Â Â Â  (f) Cover contracts that are issued to guaranty any portion of the obligation of a municipality to finance a development project and that are not sold to the State of
Oregon
. Guaranty contracts under this paragraph shall be payable solely from moneys in the Special Public Works Fund, and shall not constitute a debt or obligation of the State of
Oregon
. The department may, on behalf of the state, establish a special account in the fund and commit to deposit into the account specified portions of existing and future allocations to the fund. The commitments shall be made by rule of the department and shall constitute covenants of the state for the benefit of the owners of obligations guaranteed by the state pursuant to this section.

Â Â Â Â Â  (7) As used in this section, Âadministrative costsÂ includes the departmentÂs direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving budget discrepancies, closing a project and providing financial or other assistance to a municipality. [Formerly 285.733; 2001 c.633 Â§5; 2001 c.883 Â§32; 2003 c.773 Â§41; 2003 c.800 Â§24; 2005 c.835 Â§4; 2007 c.783 Â§102a; 2007 c.804 Â§34]

Â Â Â Â Â  285B.458 Funding of distressed area and rural area infrastructure projects. Not less than 60 percent of the grants awarded from the Special Public Works Fund in any biennium shall be used to provide assistance to distressed or rural areas. [Formerly 285.735; 2001 c.883 Â§32a; 2003 c.773 Â§42; 2005 c.835 Â§14]

Â Â Â Â Â  285B.460 Funding and assistance for municipal planning projects. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for a planning project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The planning project may be a stand-alone project.

Â Â Â Â Â  (3) The planning project may include an environmental action on a brownfield. For purposes of this subsection:

Â Â Â Â Â  (a) ÂBrownfieldÂ has the meaning given that term in ORS 285A.185.

Â Â Â Â Â  (b) ÂEnvironmental actionÂ has the meaning given that term in ORS 285A.188. [2005 c.835 Â§8]

Â Â Â Â Â  285B.461 [Formerly 285.737; 2001 c.883 Â§33; 2003 c.773 Â§43; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.462 Funding and assistance for municipal emergency projects. (1) The Economic and Community Development Department may provide financial or other assistance to a municipality for an emergency project as defined in ORS 285B.410.

Â Â Â Â Â  (2) The department may award grant funding to an emergency project only if federal disaster relief assistance has been committed for the emergency project.

Â Â Â Â Â  (3) Assistance from the Special Public Works Fund for an emergency project may not exceed the total local matching funds requirement for the federal disaster relief assistance committed to the project. [2005 c.835 Â§9]

Â Â Â Â Â  285B.464 [Formerly 285.753; 2003 c.773 Â§44; repealed by 2005 c.835 Â§37]

Â Â Â Â Â  285B.465 Allowable costs of projects. For purposes of ORS 285B.410 to 285B.482, the allowable costs of a project include:

Â Â Â Â Â  (1) Financing costs, including capitalized interest;

Â Â Â Â Â  (2) Direct project management costs;

Â Â Â Â Â  (3) Costs of consultant services and expenses;

Â Â Â Â Â  (4) Construction costs and expenses;

Â Â Â Â Â  (5) Costs of property acquisition, including any easement or right of way directly related to and necessary for the project;

Â Â Â Â Â  (6) Costs of acquiring off-site property for purposes directly related to the project, such as wetland mitigation; and

Â Â Â Â Â  (7) Other costs that the Economic and Community Development Department determines to be necessary or useful. [2005 c.835 Â§10]

(Revenue Bond Financing)

Â Â Â Â Â  285B.467 Standards for eligibility for revenue bond financing; rules. (1) The Economic and Community Development Department shall by rule adopt standards to determine eligibility for revenue bond financing under ORS 285B.467 to 285B.479 of development projects that have qualified under ORS 285B.419 to 285B.437 and 285B.449.

Â Â Â Â Â  (2) Upon determining that a development project is eligible for revenue bond financing under ORS 285B.467 to 285B.479, the department shall forward a request for the issuance of revenue bonds to the State Treasurer, who shall determine whether to issue revenue bonds.

Â Â Â Â Â  (3) When a project is determined to be eligible for revenue bond financing under ORS 285B.467 to 285B.479, allowable costs as described in ORS 285B.465 may be paid from bond proceeds.

Â Â Â Â Â  (4) Administrative expenses of the department in processing applications and investigating proposed projects and bond sales may not be derived from bond proceeds.

Â Â Â Â Â  (5) The department may pledge all or any portion of the existing or future assets and receipts of the Special Public Works Fund to pay debt service on bonds issued pursuant to ORS 285B.410 to 285B.482. The pledge shall take effect immediately, without delivery of the pledged funds to third parties, and the lien of the pledge shall be superior to all other liens of any nature.

Â Â Â Â Â  (6) The department is authorized to establish separate accounts within the fund for separate bond issues. [Formerly 285.740; 2001 c.883 Â§34; 2003 c.773 Â§45; 2005 c.835 Â§15]

Â Â Â Â Â  285B.470 Powers of department over revenue bond financing. In addition to any other powers granted by law in relation to a development project, the Economic and Community Development Department may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform contracts and agreements with municipalities as the department may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of projects; and

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Special Public Works Fund. [Formerly 285.743; 2003 c.773 Â§46; 2005 c.835 Â§16; 2007 c.783 Â§103]

Â Â Â Â Â  285B.473 Issuance of revenue bonds. (1) At the request of the Economic and Community Development Department, the State Treasurer may issue under ORS 285B.467 to 285B.479 and ORS chapter 286A revenue bonds secured by moneys paid to the Special Public Works Fund pledged therefor to finance or refinance in whole or part the cost of acquisition, construction, reconstruction, improvement or extension of development projects. Refunding bonds may be issued to refinance the revenue bonds.

Â Â Â Â Â  (2) The department or the State Treasurer may appoint bond counsel as prescribed in ORS 286A.130. [Formerly 285.745; 2001 c.536 Â§2; 2003 c.773 Â§47; 2003 c.794 Â§241; 2005 c.835 Â§17; 2007 c.783 Â§104]

Â Â Â Â Â  285B.476 Application of law to revenue bonds; proceeds; maximum duration of loans. (1) ORS 285B.350 to 285B.362 and 285B.368 apply to revenue bonds issued under ORS 285B.467 to 285B.479.

Â Â Â Â Â  (2) The proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 shall be deposited in the Special Public Works Fund and used for the payment of a loan to a municipality for a development project and costs of issuing the revenue bonds.

Â Â Â Â Â  (3) A loan made with money derived from the sale of revenue bonds under this section shall be made as other loans under ORS 285B.419 to 285B.437 and 285B.449 are made, except that the loan contract shall set forth a schedule of payments that may not exceed the usable life of the contracted project. [Formerly 285.747; 2003 c.773 Â§48; 2005 c.835 Â§18]

Â Â Â Â Â  285B.479 Nature of revenue bonds. (1) Revenue bonds issued under ORS 285B.467 to 285B.479:

Â Â Â Â Â  (a) May not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those moneys pledged therefor in the Special Public Works Fund, under the provisions of ORS 285B.467 to 285B.479.

Â Â Â Â Â  (b) May not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Special Public Works Fund.

Â Â Â Â Â  (2) A revenue bond issued under ORS 285B.467 to 285B.479 does not constitute a debt of the State of Oregon or a lending of the credit of this state within the meaning of any constitutional or statutory limitation. [Formerly 285.750; 2001 c.883 Â§35; 2007 c.783 Â§105]

Â Â Â Â Â  285B.482 Revenue bonds as parity bonds; consolidation of bond proceeds; loans and consolidated funds as security for infrastructure, community facility and water bonds. (1) Notwithstanding any other law relating to revenue bonds issued and sold under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578, revenue bonds may be issued and sold as parity bonds.

Â Â Â Â Â  (2) Proceeds of revenue bonds issued and sold under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects, as defined in ORS 285B.560, or development projects.

Â Â Â Â Â  (3) Any loan to a municipality made pursuant to ORS 285B.467 to 285B.479, 285B.560 to 285B.569 or 285B.572 to 285B.599, including loans funded in whole or in part with the proceeds of revenue bonds and loans funded with moneys in the Water Fund or the Special Public Works Fund, may be pledged to the holders of revenue bonds issued to finance water projects or development projects.

Â Â Â Â Â  (4) Funds or accounts established by the Economic and Community Development Department or the State Treasurer in connection with the issuance of revenue bonds under ORS 285B.467 to 285B.479 or ORS 285B.572, 285B.575 and 285B.578 and moneys held in the funds and accounts, together with the investment earnings thereon, may be consolidated into one or more funds or accounts and may be pledged to the holders of revenue bonds issued to finance water projects or development projects. [1997 c.800 Â§14; 2003 c.773 Â§49; 2005 c.835 Â§19; 2007 c.804 Â§35]

Â Â Â Â Â  285B.486 [2001 c.957 Â§10; renumbered 285C.530 in 2003]

Â Â Â Â Â  285B.488 [2001 c.957 Â§11; renumbered 285C.533 in 2003]

INFRASTRUCTURE PROJECTS FOR
SOUTHERN OREGON

Â Â Â Â Â  285B.500 Purpose of ORS 285B.500 to 285B.512; legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) It is a matter of statewide importance to increase the infrastructure capacity of Coos,
Jackson
and
Josephine
Counties
and the rest of southern
Oregon
.

Â Â Â Â Â  (b) The absence of such infrastructure capacity, the lack of inexpensive industrial fuel and inadequate transportation facilities restrict national and international trade and otherwise hinder the economic development of the region.

Â Â Â Â Â  (c) State financial assistance to specified local projects in southern Oregon will sustain and increase jobs, foster national and international trade, allow industrial and commercial expansion and eliminate other negative effects caused by infrastructure that is inadequate to support a vibrant and expanding economy.

Â Â Â Â Â  (d) It is desirable to make a present commitment of lottery revenues that are expected to be received in the 1999-2001 and 2001-2003 biennia. A clear and prompt financial commitment from the State of
Oregon
will allow the project sponsors, in reliance on that commitment, to make prompt commitments to pay their share. Prompt commitment by the project sponsors will enhance the likelihood that other private or federal funds will be received for the projects.

Â Â Â Â Â  (2) The Legislative Assembly declares that the purpose of ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, is to obligate the State of
Oregon
to pay the amounts specified in ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, from future lottery revenues. The obligation of the state to pay the amounts specified in section 9, chapter 644, Oregon Laws, 1997, and in grant agreements authorized by ORS 285B.506 is limited to, and conditioned solely on, the availability of unobligated net lottery proceeds and any other moneys lawfully credited to the Oregon Unified International Trade Fund. Neither the faith and credit nor any of the taxing power of the State of Oregon are pledged or otherwise committed by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and the commitments of the State of Oregon under ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, and any grant agreement shall not constitute a debt or liability of the state within the meaning of section 7, Article XI of the Oregon Constitution. [1997 c.644 Â§7]

Â Â Â Â Â  Note: 285B.500 to 285B.515 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.503
Oregon
Unified International Trade Fund; purposes; sources. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Unified International Trade Fund. The moneys in the fund are continuously appropriated to the Economic and Community Development Department for:

Â Â Â Â Â  (a) Paying all or a portion of the costs of:

Â Â Â Â Â  (A) A project for the extension and improvement of
Jackson
County
Airport
runway.

Â Â Â Â Â  (B) A project for the extension of a natural gas pipeline to the
Coos
Bay
and North Bend area from a location near
Roseburg
.

Â Â Â Â Â  (C) A project for improvements to the
Klamath Falls
International
Airport
maintained by the City of
Klamath Falls
.

Â Â Â Â Â  (b) Transfer to the Oregon Port Revolving Fund created by ORS 285A.708.

Â Â Â Â Â  (2) A separate account within the Oregon Unified International Trade Fund shall be established for each project listed in subsection (1) of this section.

Â Â Â Â Â  (3) The Oregon Unified International Trade Fund shall consist of moneys allocated to the fund under section 9, chapter 644, Oregon Laws 1997, and such other moneys as may be appropriated to the fund by the Legislative Assembly, including interest on such moneys. [1997 c.644 Â§8]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.506 Grant agreements; maximum grant amount; terms of agreement; assignment of right to receive grant moneys; agreement not to constitute state debt. (1) After July 25, 1997, the Director of the Economic and Community Development Department shall enter into a grant agreement with the primary sponsor of a project listed in ORS 285B.503 that commits the State of Oregon to make the deposits specified in section 9, chapter 644, Oregon Laws 1997, and commits the Economic and Community Development Department to pay those deposits, plus earnings, to the primary sponsor as soon as funds are available in the appropriate account of the Oregon Unified International Trade Fund and are required by the primary sponsor for payment of project costs. Notwithstanding any other law, the commitment of the State of Oregon and the department under this section shall be conditioned solely on receipt by this state of unobligated net lottery proceeds sufficient to make the deposits specified in section 9, chapter 644, Oregon Laws 1997.

Â Â Â Â Â  (2) The total amount paid to the primary sponsor under the grant agreement shall not exceed the amount deposited in the appropriate account for the sponsorÂs project in the Oregon Unified International Trade Fund, plus any interest earnings on the amounts in the account. The grant agreement shall:

Â Â Â Â Â  (a) Pledge the unobligated net lottery proceeds to pay the amounts due to the primary sponsor under the grant agreement;

Â Â Â Â Â  (b) Specify the administrative procedures for making payments to the primary sponsor;

Â Â Â Â Â  (c) Provide for notification to the director if the primary sponsor determines that it is unable to undertake the project;

Â Â Â Â Â  (d) Allow assignment of the right to receive amounts payable under the grant agreement to third parties;

Â Â Â Â Â  (e) Obligate the primary sponsor to remit any unexpended grant funds and any earnings thereon to the State of Oregon after the sponsorÂs project is complete and all its costs have been paid; and

Â Â Â Â Â  (f) Contain other terms and conditions that are necessary or appropriate, as determined by the Director of the Economic and Community Development Department, to implement ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, to protect the interests and investments of the State of Oregon in the projects specified in ORS 285B.503.

Â Â Â Â Â  (3) The grant agreement, when executed by the director and accepted by the primary sponsor shall be a valid, binding and irrevocable contractual obligation of the State of
Oregon
in accordance with its terms. However, amounts due under the grant agreement shall be payable solely from the unobligated net lottery proceeds required by section 9, chapter 644, Oregon Laws 1997, to be deposited in the appropriate account in the Oregon Unified International Trade Fund.

Â Â Â Â Â  (4) The primary sponsor may pledge or assign its right to receive amounts due under the grant agreement as security for any contractual obligation the primary sponsor undertakes to pay or finance costs of the project. Any pledge or assignment authorized by ORS 285B.500 to 285B.515 and 777.277 to 777.287 and section 9, chapter 644, Oregon Laws 1997, shall be valid and binding upon the primary sponsor, the Economic and Community Development Department, the State of Oregon and all other persons from the date it is made. The unobligated net lottery proceeds so pledged shall be immediately subject to the lien of the pledge without physical delivery, filing or other act, and the lien of the pledge shall be superior to all other claims and liens of any kind whatsoever. Upon notice from the primary sponsor that it has pledged the unobligated net lottery proceeds or assigned the right to receive amounts due under the grant agreement, the department shall fully cooperate with the primary sponsor and the pledgee or assignee to give effect to the pledge or assignment, including but not limited to acknowledging in writing to the primary sponsor and the pledgee or assignee the existence and validity of the pledge or assignment and agreeing that amounts due under the grant agreement shall be paid to the pledgee or assignee or into the custodial accounts established for the benefit of the pledgee or assignee.

Â Â Â Â Â  (5) The grant agreement shall not contain provisions or be construed or enforced in any manner that may cause the grant agreement to constitute a debt or liability of the state that violates section 7, Article XI of the Oregon Constitution. [1997 c.644 Â§10]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.509 Agreements between primary sponsor and
United States
. The primary sponsors of projects listed in ORS 285B.503 are authorized to enter into agreements with agencies of the United States for the project and, notwithstanding any other provision of law, may each agree to be bound by any requirement imposed by an Act of the United States Congress as a condition of federal participation in the project. [1997 c.644 Â§11]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.512 End of lottery allocations upon certification by Director of Economic and Community Development Department. (1) The deposit of unobligated net lottery proceeds to an account in the Oregon Unified International Trade Fund shall cease if and when the Director of the Economic and Community Development Department certifies in writing that deposits are no longer required because:

Â Â Â Â Â  (a) Sufficient funds are on hand in the account to pay all amounts required to be paid under the grant agreement;

Â Â Â Â Â  (b) All amounts required to be paid under the grant agreement have been paid; or

Â Â Â Â Â  (c) The primary sponsor has notified the director pursuant to the grant agreement that the primary sponsor is unable to undertake the project.

Â Â Â Â Â  (2) Upon receipt of the directorÂs written certification pursuant to subsection (1) of this section, the State Treasurer shall thereafter credit any amounts remaining in the account that are not required to pay amounts due under the grant agreement, and any lottery revenues that otherwise would have been deposited in the account under section 9, chapter 644, Oregon Laws 1997, to the Administrative Services Economic Development Fund. In addition, any unexpended grant funds and earnings which are remitted to the State of
Oregon
pursuant to the grant agreement shall be credited to the Administrative Services Economic Development Fund. [1997 c.644 Â§12]

Â Â Â Â Â  Note: See note under 285B.500.

Â Â Â Â Â  285B.515 ÂPrimary sponsorÂ defined for ORS 285B.500 to 285B.512. As used in ORS 285B.500 to 285B.512 and section 9, chapter 644, Oregon Laws 1997, Âprimary sponsorÂ or Âproject sponsorÂ means a city, county, agency or person who acts as a financial contributor to a project listed in ORS 285B.503, as determined by the Economic and Community Development Department in a grant agreement under ORS 285B.506. [1997 c.644 Â§13]

Â Â Â Â Â  Note: See note under 285B.500.

LOTTERY BONDS FOR INFRASTRUCTURE PROJECTS

Â Â Â Â Â  285B.530 Definitions for ORS 285B.530 to 285B.548. As used in ORS 285B.530 to 285B.548, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂInfrastructure lottery bondsÂ means the bonds authorized to be issued under ORS 285B.533 for the purpose of financing infrastructure projects.

Â Â Â Â Â  (2) ÂInfrastructure projectsÂ includes:

Â Â Â Â Â  (a) A water project defined in ORS 285B.560; and

Â Â Â Â Â  (b) Payment of any state financial obligations to the federal government under the Safe Drinking Water Act. [1997 c.800 Â§16; 1999 c.44 Â§24]

Â Â Â Â Â  Note: 285B.530 to 285B.548 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285B by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285B.533 Issuance of infrastructure lottery bonds; amount; use of bond proceeds. (1) Infrastructure lottery bonds shall be issued under ORS 286A.560 to 286A.585 only at the request of the Director of the Economic and Community Development Department. Infrastructure lottery bonds may be issued in an amount sufficient to provide no more than $6 million of net proceeds to pay costs of infrastructure projects, plus the amounts required to pay bond-related costs.

Â Â Â Â Â  (2) The net proceeds from the sale of the infrastructure lottery bonds shall be allocated to the Economic and Community Development Department for the State of
Oregon
Âs match of federal moneys under the Safe Drinking Water Act.

Â Â Â Â Â  (3) The net proceeds from the sale of the infrastructure lottery bonds that are available to pay costs of infrastructure projects shall be credited to the Water Fund created by ORS 285B.563. All such net proceeds are appropriated continuously to the Economic and Community Development Department only for payment of costs of infrastructure projects described in subsection (2) of this section and for payment of bond-related costs that are allocable to infrastructure lottery bonds.

Â Â Â Â Â  (4) The Economic and Community Development Department and any municipality receiving proceeds of infrastructure lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.800 Â§17; 1999 c.44 Â§25; 2007 c.783 Â§105a]

Â Â Â Â Â  Note: See note under 285B.530.

Â Â Â Â Â  285B.536 [1997 c.800 Â§18; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.539 [1997 c.800 Â§19; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.542 [1997 c.800 Â§20; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.545 [1997 c.800 Â§21; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  285B.548 Amount of infrastructure lottery bonds. Infrastructure lottery bonds may not be issued in excess of the amounts permitted by ORS 286A.035. [1997 c.800 Â§22; 2007 c.783 Â§106]

Â Â Â Â Â  Note: See note under 285B.530.

Â Â Â Â Â  285B.551 Issuance of additional lottery bonds; amount; use of bond proceeds; Economic Infrastructure Project Fund. (1) Pursuant to ORS 286A.560 to 286A.585, lottery bonds may be issued:

Â Â Â Â Â  (a) To provide financial and other assistance, including but not limited to loans and grants, to municipalities, ports and other persons and entities in accordance with the laws governing use of moneys in the Special Public Works Fund created by ORS 285B.455, the Water Fund created by ORS 285B.563, the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213, the Oregon Port Revolving Fund created by ORS 285A.708, the Brownfields Redevelopment Fund created by ORS 285A.188, the Oregon Business Development Fund created by ORS 285B.092 and the Marine Navigation Improvement Fund created by ORS 777.267.

Â Â Â Â Â  (b) To fund
Oregon
Âs share of the costs of the
Columbia
River channel deepening project.

Â Â Â Â Â  (c) To fund
Oregon
Âs share of the costs of studies and ecosystem restoration projects in the lower Columbia River estuary designed to improve habitat for listed endangered or threatened species of
Columbia River
anadromous salmonids.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The financial and other assistance to municipalities, ports and other persons and entities will assist in the establishment and expansion of businesses in Oregon and in the construction, improvement and expansion of infrastructure, community and port facilities and other facilities that comprise the physical foundation for industrial and commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout Oregon.

Â Â Â Â Â  (b) The Columbia River channel deepening project is necessary to allow newer, larger steamships access to
Oregon
and
Washington
deep draft ports. A deeper shipping channel will allow the Columbia River to continue as a world leader in agricultural exports and as a key trade corridor for farms and businesses throughout
Oregon
and the region.

Â Â Â Â Â  (c) Such financial and other assistance to municipalities, ports and other persons and entities and the deepening of the Columbia River channel will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial and other assistance to municipalities, ports and other persons and entities and to pay a portion of the costs of deepening the
Columbia River
channel is an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

Â Â Â Â Â  (d) The current lower Columbia River estuary habitat for listed endangered or threatened species of
Columbia River
anadromous salmonids could be improved through ecosystem restoration projects. The use of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to pay for studying how the estuary could be improved and to pay for ecosystem restoration projects are authorized uses of state lottery funds.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(a) of this section for financial and other assistance to municipalities, ports and other persons and entities may not exceed the sum of $248.7 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(b) of this section for the
Columbia River
channel deepening project may not exceed the sum of $17.7 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section may be issued only at the request of the Director of the Economic and Community Development Department. The director may not request the issuance of lottery bonds pursuant to subsection (1)(b) of this section until a final environmental impact statement has been issued and a record of decisions has been submitted to Congress by the United States Army Corps of Engineers, Congress has authorized the Columbia River channel deepening project, and the Washington sponsorsÂ shares of the costs of the Columbia River channel deepening project have been committed.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to subsection (1)(a) and (b) of this section shall be deposited in the Economic Infrastructure Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund. All moneys in the Economic Infrastructure Project Fund are continuously appropriated to the Economic and Community Development Department for any purpose for which moneys in the Special Public Works Fund created by ORS 285B.455 may be used, any purpose for which moneys in the Water Fund created by ORS 285B.563 may be used, any purpose for which moneys in the Safe Drinking Water Revolving Loan Fund created by ORS 285A.213 may be used, any purpose for which moneys in the Oregon Port Revolving Fund created by ORS 285A.708 may be used, any purpose for which moneys in the Brownfields Redevelopment Fund created by ORS 285A.188 may be used, any purpose for which moneys in the Oregon Business Development Fund created by ORS 285B.092 may be used and any purpose for which moneys in the Marine Navigation Improvement Fund created by ORS 777.267 may be used. The Director of the Economic and Community Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purposes described in this subsection in accordance with the priorities developed by the Oregon Economic and Community Development Commission in accordance with ORS 285A.020. However, the director shall transfer from the Economic Infrastructure Project Fund and deposit into the Channel Deepening Account of the Marine Navigation Improvement Fund the proceeds of any lottery bonds sold to finance a portion of the costs of the
Columbia River
channel deepening project. Upon determining the relative allocation of moneys deposited in the Economic Infrastructure Project Fund among the purposes described in this subsection, the director shall transfer from the Economic Infrastructure Project Fund, and deposit into each of the other funds described in this subsection, the amounts so allocated. Notwithstanding any other provision of law governing the funds described in this subsection, the funds described in this subsection may be credited with moneys transferred from the Economic Infrastructure Project Fund by the director in accordance with this subsection.

Â Â Â Â Â  (5) The aggregate principal amount of lottery bonds issued pursuant to subsection (1)(c) of this section for the costs of studies and ecosystem restoration projects in the lower Columbia River estuary may not exceed the sum of $750,000 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. The net proceeds of lottery bonds issued pursuant to subsection (1)(c) of this section shall be deposited in the Oregon Community Development Fund created by ORS 285A.227 and may be used only for the Oregon nonfederal share of United States Army Corps of Engineers Columbia River estuary projects authorized by Congress prior to August 9, 2001. The director may not request the issuance of lottery bonds pursuant to subsection (1)(c) of this section until Congress and Washington have authorized their respective shares of the costs of the studies and ecosystem restoration projects in the lower Columbia River estuary.

Â Â Â Â Â  (6) The proceeds of lottery bonds issued pursuant to this section may be used only for the purposes set forth in this section and for bond-related costs. [1999 c.702 Â§1; 2001 c.96 Â§6; 2001 c.942 Â§1; 2003 c.741 Â§4; 2005 c.788 Â§1; 2007 c.746 Â§1; 2007 c.804 Â§78]

Â Â Â Â Â  Note: 285B.551 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Coos County Airport District Terminal Expansion Project)

Â Â Â Â Â  Note: Sections 1 to 4, chapter 756, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. (1) The Legislative Assembly finds that issuing lottery bonds to provide grants to the Coos County Airport District to assist in the funding of the construction of a new passenger terminal at the
North
Bend
Airport
is essential to promoting economic development in southern
Oregon
.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The economy of
Coos
County
has been depressed in recent years as a result of unfavorable developments in the timber and fishing industries.

Â Â Â Â Â  (b) The economy of Coos County will benefit from the construction of a new passenger terminal at the North Bend Airport because it will increase the capability of the airport to meet air travel needs for Coos County and provide for continued and expanded economic opportunities for tourism in southwestern Oregon.

Â Â Â Â Â  (c) Increased capacity for air transport at the
North
Bend
Airport
will increase the opportunity to attract new industries to areas served by the airport and increase opportunities for employment in those areas.

Â Â Â Â Â  (d) The construction of a new passenger terminal at the North Bend Airport will promote economic development in this state, and the use of net proceeds from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to finance a portion of the costs of a new passenger terminal at the North Bend Airport is an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [2005 c.756 Â§1]

Â Â Â Â Â  Sec. 2. The aggregate principal amount of lottery bonds issued pursuant to section 4 of this 2005 Act to assist in the funding of the construction of a new passenger terminal at the
North
Bend
Airport
may not exceed the sum of $10 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to section 4 of this 2005 Act shall be issued only at the request of the Director of the Economic and Community Development Department. The director may not request the issuance of lottery bonds pursuant to section 4 of this 2005 Act until the executive director of the Coos County Airport District certifies in writing that all necessary permits for the proposed construction have been obtained by the airport district and has provided documentation to the Director of the Economic and Community Development Department that verifies that the district will have sufficient funding to complete the project. [2005 c.756 Â§2]

Â Â Â Â Â  Sec. 3. (1) The North Bend Airport Improvement Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds of lottery bonds issued pursuant to section 4 of this 2005 Act shall be deposited in the fund. All moneys in the North Bend Airport Improvement Fund are continuously appropriated to the Economic and Community Development Department for the purpose of providing grants to the Coos County Airport District to assist in the funding of the construction of a new passenger terminal at the
North
Bend
Airport
. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, moneys in the fund shall be made available for distribution to the Coos County Airport District in the form of grants for the purpose specified in section 1 of this 2005 Act.

Â Â Â Â Â  (3) The Director of the Economic and Community Development Department shall enter into a grant agreement with the Coos County Airport District that requires the department to disburse the aggregate amount of $10 million from the fund to the district when:

Â Â Â Â Â  (a) Moneys are available; and

Â Â Â Â Â  (b) The executive director of the Coos County Airport District has provided the documentation required under section 2 of this 2005 Act. [2005 c.756 Â§3]

Â Â Â Â Â  Sec. 4. (1)(a) For the biennium beginning July 1, 2005, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585] in the amount of $6 million for payment of grants to the Coos County Airport District related to the construction of a passenger terminal facility at the North Bend Airport, plus an additional amount estimated by the State Treasurer for payment of bond-related costs of the Economic and Community Development Department and the State Treasurer.

Â Â Â Â Â  (b) For the biennium beginning July 1, 2007, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 in the amount of $4 million for payment of grants to the Coos County Airport District related to the construction of a passenger terminal facility at the North Bend Airport, plus an additional amount estimated by the State Treasurer for payment of bond-related costs of the Economic and Community Development Department and the State Treasurer.

Â Â Â Â Â  (2)(a) Net proceeds of lottery bonds issued under subsection (1)(a) of this section, in the amount of $6 million, shall be deposited in the North Bend Airport Improvement Fund established by section 3, chapter 756, Oregon Laws 2005, not later than December 15, 2005.

Â Â Â Â Â  (b) Net proceeds of lottery bonds issued under subsection (1)(b) of this section, in the amount of $4 million, shall be deposited in the North Bend Airport Improvement Fund established by section 3, chapter 756, Oregon Laws 2005, not later than December 15, 2007. [2005 c.756 Â§4; 2007 c.783 Â§106a]

(
Hillsboro
Downtown Parking Facility Project)

Â Â Â Â Â  Note: Sections 6 to 10, chapter 746, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 6. As used in sections 6 to 10 of this 2007 Act, ÂCity of Hillsboro Downtown Parking FacilityÂ or ÂfacilityÂ means the acquisition, construction and procurement of all components of a public parking facility to be established in the City of Hillsboro. [2007 c.746 Â§6]

Â Â Â Â Â  Sec. 7. (1) Notwithstanding ORS 286.505 to 286.545 [series repealed in 2007], for the biennium beginning July 1, 2007, at the request of the Director of the Economic and Community Development Department, the State Treasurer is authorized to issue lottery bonds pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585] in the amount of $7 million for payment of the expenses of the City of Hillsboro for the establishment of the City of Hillsboro Downtown Parking Facility, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs incurred by the Economic and Community Development Department, the Oregon Department of Administrative Services and the State Treasurer.

Â Â Â Â Â  (2) The bond-related costs incurred by the Economic and Community Development Department, the Oregon Department of Administrative Services and the State Treasurer for the lottery bonds authorized by this section shall be paid from the gross proceeds of the lottery bonds, from allocations for the purposes of ORS 286.576 (1)(c) [renumbered 286A.576 (1)(c)] or from moneys in the City of Hillsboro Downtown Parking Facility Fund established under section 9 of this 2007 Act. [2007 c.746 Â§7]

Â Â Â Â Â  Sec. 8. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The City of
Hillsboro Downtown Parking Facility
will accomplish the purpose of creating jobs and furthering economic development in
Oregon
because construction and operation of a parking facility in the downtown area of the City of
Hillsboro
will:

Â Â Â Â Â  (a) Enhance access to transit options for employees in an area in which the population has doubled since 1990.

Â Â Â Â Â  (b) Allow for increased investment in allied health training and education, areas in which the State of
Oregon
needs assessments performed by the Employment Department identified a projected shortage.

Â Â Â Â Â  (c) Increase the likelihood of federal funding for the facility and add new moneys that directly benefit
Oregon
Âs construction industry as a result of receiving authorization for the issuance of lottery bonds.

Â Â Â Â Â  (2) The factors described in subsection (1) of this section will encourage and promote economic development within the State of
Oregon
, and issuance of lottery bonds to finance the City of
Hillsboro Downtown Parking Facility
is therefore an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [2007 c.746 Â§8]

Â Â Â Â Â  Sec. 9. (1) The City of
Hillsboro Downtown Parking Facility Fund
is established separate and distinct from the General Fund. The moneys in the City of Hillsboro Downtown Parking Facility Fund and the interest earnings of the fund are continuously appropriated to the Economic and Community Development Department for the purpose described in subsection (2) of this section, for payment of the departmentÂs expenses incurred for entering into, modifying and administering the grant agreement authorized by this section in an amount up to $36,000 and for payment of bond-related costs. The fund consists of moneys deposited in the fund under section 7 of this 2007 Act, and may include fees, moneys or other revenues available for payment of expenses of establishing the facility.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, moneys in the fund shall be available for immediate distribution to the City of
Hillsboro
to pay the expenses of the facility.

Â Â Â Â Â  (3) The Director of the Economic and Community Development Department shall enter into a grant agreement with the City of
Hillsboro
that requires:

Â Â Â Â Â  (a) The city to agree in the grant agreement authorized by this section:

Â Â Â Â Â  (A) To indemnify the state government, as defined in ORS 174.111, to the fullest extent permitted by law for any liability the state government might incur in connection with a borrowing by the city for the facility.

Â Â Â Â Â  (B) Not to request or accept moneys from the state General Fund for the facility.

Â Â Â Â Â  (C) To refund the difference to the director for deposit in the City of
Hillsboro
Downtown Parking Facility Fund if, upon completion of the facility, the aggregate expenditure of state and local moneys is less than $8.6 million.

Â Â Â Â Â  (b) The department to disburse, over the course of the development of the facility, an aggregate amount of $7 million to the City of Hillsboro from the City of Hillsboro Downtown Parking Facility Fund when:

Â Â Â Â Â  (A) Moneys are available;

Â Â Â Â Â  (B) The director determines that the city has entered into one or more contracts that have an aggregate value of at least $16 million for final design, construction or acquisition of components of the facility; and

Â Â Â Â Â  (C) The director determines that the city has provided documentation that it will have sufficient financing to complete the facility.

Â Â Â Â Â  (4) If, on or before June 30, 2008, the director has not distributed bond proceeds to the City of
Hillsboro
under the requirements of this section and the grant agreement, the director shall:

Â Â Â Â Â  (a) Evaluate the likelihood that the bond proceeds will be distributed before June 30, 2009; and

Â Â Â Â Â  (b) Report the findings of the evaluation to the Oregon Department of Administrative Services and the State Treasurer on or before September 1, 2008. [2007 c.746 Â§9]

Â Â Â Â Â  Sec. 10. The State of
Oregon
is not liable to the lenders, vendors or contractors of the City of
Hillsboro
for any action or omission under sections 6 to 10 of this 2007 Act or the grant agreement authorized by section 9 of this 2007 Act. [2007 c.746 Â§10]

SAFE DRINKING WATER PROJECTS

(Generally)

Â Â Â Â Â  285B.560 Definitions for ORS 285B.560 to 285B.599. As used in ORS 285B.560 to 285B.599:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (2) ÂDirect project management costsÂ means new expenses incurred by a municipality solely to support, plan for and manage an infrastructure project, funded in whole or in part through financial assistance under ORS 285B.560 to 285B.599, during the planning and construction phases of the project.

Â Â Â Â Â  (3) ÂFundÂ means the Water Fund.

Â Â Â Â Â  (4) ÂMunicipalityÂ has the meaning given that term in ORS 285B.410.

Â Â Â Â Â  (5) ÂSafe drinking water projectÂ means a project for constructing or improving a drinking water system or a water development project, as defined in ORS 541.700 (6)(a), (b) and (d) to (f), that is owned and operated by a municipality.

Â Â Â Â Â  (6) ÂWaste water system improvement projectÂ means a project for constructing or improving a system for waste water collection or treatment, including storm drainage systems.

Â Â Â Â Â  (7) ÂWater projectÂ means a safe drinking water project or a waste water system improvement project. [Formerly 285.755; 2001 c.883 Â§36]

Â Â Â Â Â  285B.563 Water Fund; uses; sources; maintenance of fund value; rules; coordination with other agencies on safe drinking water projects. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Water Fund. All moneys in the Water Fund are continuously appropriated to the Economic and Community Development Department for the purposes described in ORS 285B.560 to 285B.599, including the direct project management costs.

Â Â Â Â Â  (2)(a) Moneys in the Water Fund may be obligated to water projects.

Â Â Â Â Â  (b) Moneys shall be used primarily to make loans to municipalities. The department may make a loan only if:

Â Â Â Â Â  (A) The municipality applying for the loan certifies to the department that adequate funds will be available to repay the loan; and

Â Â Â Â Â  (B) The department determines that the amount of the loan applied for is based on a reasonable and prudent expectation of the municipalityÂs ability to repay the loan.

Â Â Â Â Â  (c) The department may award a grant only if a loan is not feasible due to:

Â Â Â Â Â  (A) Financial hardship to the municipality, as determined by the department, based on consideration of anticipated water service charges or anticipated waste water service charges, the per capita income of the municipality and any other factors as the department by rule may establish; and

Â Â Â Â Â  (B) Special circumstances of the water project.

Â Â Â Â Â  (d) The department may determine the amount of grant or loan funding on a case-by-case basis.

Â Â Â Â Â  (3) The moneys in the fund may also be used to assist the department in selling revenue bonds on behalf of municipalities in order to carry out the purposes of ORS 285B.560 to 285B.599.

Â Â Â Â Â  (4) Moneys in the Water Fund may be invested as provided by ORS 293.701 to 293.820. The earnings from the investments and other program income shall be credited to the Water Fund.

Â Â Â Â Â  (5) The Water Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys transferred to the fund by the Economic and Community Development Department from the Special Public Works Fund created by ORS 285B.455.

Â Â Â Â Â  (c) Moneys transferred to the Water Fund by the Water Resources Commission from the Water Development Fund created by Article XI-I(1) of the Oregon Constitution.

Â Â Â Â Â  (d) Moneys from any federal, state or other grants.

Â Â Â Â Â  (e) Proceeds of revenue bonds issued under ORS 285B.575.

Â Â Â Â Â  (f) Earnings on the Water Fund.

Â Â Â Â Â  (6) The department shall administer the fund.

Â Â Â Â Â  (7) The department shall adopt rules and policies for the administration of the fund. The department shall coordinate its rulemaking regarding safe drinking water projects with the Water Resources Department and the Department of Human Services. The rules adopted under this subsection for safe drinking water projects shall:

Â Â Â Â Â  (a) Require the installation of meters on all new active service connections from any distribution lines funded with moneys from the fund or from the proceeds of revenue bonds issued under ORS 285B.572 to 285B.578.

Â Â Â Â Â  (b) Require a plan, to be adopted by a municipality receiving financial assistance from the fund, for installation of meters on all service connections throughout the drinking water system not later than two years after the completion of a safe drinking water project.

Â Â Â Â Â  (8)(a) The Economic and Community Development Department shall manage the Water Fund and any expenditures from accounts in the fund and transfers between accounts so that the fund provides a continuing source of financing consistent with ORS 285B.413.

Â Â Â Â Â  (b) If necessary to ensure repayment of bonds issued under ORS 285B.560 to 285B.599, the department may reduce the value of the fund when the department:

Â Â Â Â Â  (A) Finds that without a reduction in fund value, bonds secured by the fund are likely to be in default; and

Â Â Â Â Â  (B) Imposes a moratorium on grants until the requirements of paragraph (a) of this subsection are satisfied.

Â Â Â Â Â  (9)(a) The department may charge administrative costs to the fund, but not to moneys segregated in the account created by subsection (11) of this section, to pay for administrative costs incurred by the department.

Â Â Â Â Â  (b) To the extent permitted by federal law, administrative costs of the department may be paid from bond proceeds.

Â Â Â Â Â  (10) The department may establish other accounts within the Water Fund for the payment of water projects costs, reserves, debt service payments, credit enhancements, costs of issuing revenue bonds, administrative costs and operating expenses or any other purpose necessary to carry out ORS 285B.560 to 285B.599.

Â Â Â Â Â  (11) There is created within the Water Fund a separate and distinct account for the proceeds from the sale of water development general obligation bonds issued for safe drinking water projects and credited to the special account under this section. Any investment earnings thereon shall be segregated in and continuously appropriated to a special, separately accounted for subaccount of this account. Moneys credited to this account shall be maintained separate and distinct from moneys credited to subaccounts created under subsection (10) of this section. Notwithstanding ORS 285B.566 or subsection (4) of this section, all repayments of moneys loaned from the account created by this subsection, including interest on the moneys, shall be credited to the Water Development Administration and Bond Sinking Fund created by ORS 541.830.

Â Â Â Â Â  (12) As used in this section, Âadministrative costsÂ include the departmentÂs direct and indirect costs for investigating and processing an application, developing a contract, monitoring the use of funds by a municipality, investigating and resolving a budget discrepancy, closing a project and providing financial and other assistance to a municipality. [Formerly 285.757; 1999 c.509 Â§45; 2001 c.883 Â§37; 2003 c.773 Â§50; 2005 c.835 Â§23; 2007 c.783 Â§107; 2007 c.804 Â§36]

Â Â Â Â Â  285B.566 Use of receipts from projects. All payments, receipts and interest from financial awards made for water projects shall be retained and accumulated in the Water Fund and used to finance water projects including payments to holders of revenue bonds issued under ORS 285B.575. [Formerly 285.760]

Â Â Â Â Â  285B.569 When constitutional restrictions apply to use of certain funds. If moneys are transferred to the Water Fund from the sources described in ORS 285B.563 (5)(b) to (e), all constitutional restrictions, statutes and rules regulating the use of the moneys transferred from these funds shall apply to the use of those moneys in the Water Fund. [Formerly 285.763]

(Revenue Bond Financing of Safe Drinking Water Projects)

Â Â Â Â Â  285B.572 Standards for eligibility of water projects; determination to issue bonds; rules. (1) The Economic and Community Development Department shall adopt by rule standards to determine the eligibility of a water project for revenue bond financing under ORS 285B.560 to 285B.599.

Â Â Â Â Â  (2) Upon determining that a water project is eligible for revenue bond financing, the department shall forward a description of the project to the State Treasurer. The State Treasurer shall determine whether to issue revenue bonds. [Formerly 285.950]

Â Â Â Â Â  285B.575 Issuance of revenue bonds. (1) At the request of the Economic and Community Development Department, the State Treasurer may issue in the name of the State of
Oregon
revenue bonds secured by moneys paid to the Water Fund and pledged to finance or refinance in whole or in part the cost of a water project. The revenue bonds issued under this section shall be issued in the manner prescribed by ORS chapter 286A, and refunding bonds may be issued to refinance the revenue bonds.

Â Â Â Â Â  (2) The department or the State Treasurer may appoint bond counsel as prescribed under ORS 286A.130. [Formerly 285.952; 2001 c.536 Â§3; 2003 c.794 Â§242; 2007 c.783 Â§108]

Â Â Â Â Â  285B.578 Nature of revenue bonds. (1) Revenue bonds issued under ORS 285B.575:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any fund other than the revenue pledged to the payment of the revenue bonds, except as provided in this section, nor shall the state be subject to any liability on the bonds. No holder of revenue bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest on the bonds, nor to enforce payment of the bonds against any property of the state except those moneys pledged in the Water Fund, under the provisions of ORS 285B.560 to 285B.599.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those moneys paid to the Water Fund.

Â Â Â Â Â  (2) A revenue bond issued under ORS 285B.575 shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. [Formerly 285.954; 2001 c.883 Â§38]

Â Â Â Â Â  285B.581 Repayment plans for loan; authority of municipalities. (1) Any loan of moneys to a municipality by the state shall include a plan for repayment by the municipality of moneys borrowed from the Water Fund for a water project and interest on those moneys at a rate expressly specified. The repayment plan:

Â Â Â Â Â  (a) Shall provide for evidence of debt assurance of, and security for, repayment by the municipality as is considered necessary by the Economic and Community Development Department.

Â Â Â Â Â  (b) May set forth the allocation of special assessments or contractual responsibilities among the owners of benefited properties for repayment to the municipality of the amount of the loan.

Â Â Â Â Â  (c) May not exceed the usable life of the contracted project or 25 years from the year of project completion, whichever is less.

Â Â Â Â Â  (2) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may borrow from the fund by entering into a loan contract with the Economic and Community Development Department. The contract may be repaid from:

Â Â Â Â Â  (a) The revenues of any water project, including special assessment revenues;

Â Â Â Â Â  (b) Amounts withheld under ORS 285B.599;

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other source.

Â Â Â Â Â  (3) A loan contract authorized under subsection (2) of this section may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to fund the loan.

Â Â Â Â Â  (4) A loan contract authorized under subsection (2) of this section shall be authorized by an ordinance, order or resolution adopted by the governing body of the municipality. [Formerly 285.956; 2001 c.883 Â§39; 2005 c.835 Â§22]

Â Â Â Â Â  285B.584 Authority of department. In addition to any other powers granted by law in relation to a water project, the Economic and Community Development Department may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient for the exercise of the powers granted by this section, or for the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with municipalities as the department may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of water projects; and

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the Water Fund. [Formerly 285.958; 2007 c.783 Â§109]

Â Â Â Â Â  285B.587 Deposit and use of bond proceeds. (1) Proceeds of revenue bonds issued and sold under ORS 285B.572 to 285B.578 that are to be used to fund loans to municipalities for water projects shall be deposited in the Water Fund.

Â Â Â Â Â  (2) Proceeds of revenue bonds issued and sold under ORS 285B.572 to 285B.578 that are to be used to pay the costs of issuing the revenue bonds or that are to be applied to fund a reserve fund for the revenue bonds shall be deposited either in the Water Fund or in a trust account or fund held by any trustee for the revenue bonds. Moneys on deposit in the Water Fund may be transferred to any trustee for the revenue bonds to be applied to the payment of the costs of issuing the revenue bonds or to be applied to fund a reserve fund for the revenue bonds. [Formerly 285.960]

Â Â Â Â Â  285B.590 Other forms of financial assistance. In addition to making loans to municipalities for water projects, the Economic and Community Development Department may provide any other form of financial or other assistance that the department may consider appropriate to assist municipalities with water projects, including direct purchase by the department of goods and services related to a water project. [Formerly 285.962; 2001 c.883 Â§39a]

Â Â Â Â Â  285B.593 Technical assistance grants and loans; purposes; rules. Out of the moneys in the Water Fund, the Economic and Community Development Department may make technical assistance grants and loans to municipalities as specified by the department by rule. Technical assistance grants and loans shall be for the purpose of completing preliminary planning, legal, fiscal and economic investigations, reports and studies to determine the economic and engineering feasibility of water projects. [Formerly 285.964; 2003 c.773 Â§51]

Â Â Â Â Â  285B.596 Funding of distressed area or nonurban water projects. Not less than 60 percent of the grants awarded from the Water Fund shall be used to provide assistance to distressed area or nonurban water projects. [Formerly 285.966; 2001 c.883 Â§39b; 2003 c.773 Â§52]

Â Â Â Â Â  285B.599 Repayment to Water Fund. (1) If a municipality fails to comply with a contract entered into under ORS 285B.581, the Economic and Community Development Department may seek appropriate legal remedies to secure any repayment due the Water Fund. If any municipality defaults on payments due the fund, the State of
Oregon
may withhold any amounts otherwise due the municipality to apply to the indebtedness. The department may waive the right to withhold moneys under this subsection.

Â Â Â Â Â  (2) Moneys withheld under subsection (1) of this section shall be deposited in the fund and shall be used to repay any account in the fund from which funds were expended to pay obligations upon which the municipality defaulted. [Formerly 285.968]

Â Â Â Â Â  285B.650 [Formerly 285.560; 1999 c.460 Â§1; 2001 c.684 Â§20; 2001 c.957 Â§1; 2003 c.662 Â§14; renumbered 285C.050 in 2003]

Â Â Â Â Â  285B.653 [Formerly 285.562; 1999 c.460 Â§2; 2003 c.662 Â§18; renumbered 285C.080 in 2003]

Â Â Â Â Â  285B.656 [Formerly 285.563; 2003 c.662 Â§16; renumbered 285C.065 in 2003]

Â Â Â Â Â  285B.659 [Formerly 285.564; renumbered 285C.075 in 2003]

Â Â Â Â Â  285B.662 [Formerly 285.565; 2003 c.662 Â§20; renumbered 285C.090 in 2003]

Â Â Â Â Â  285B.665 [Formerly 285.573; 1999 c.460 Â§6; renumbered 285C.055 in 2003]

Â Â Â Â Â  285B.668 [Formerly 285.575; 2003 c.662 Â§15; renumbered 285C.060 in 2003]

Â Â Â Â Â  285B.671 [Formerly 285.577; 2003 c.662 Â§21; renumbered 285C.105 in 2003]

Â Â Â Â Â  285B.672 [2001 c.957 Â§2; 2003 c.662 Â§23; renumbered 285C.095 in 2003]

Â Â Â Â Â  285B.673 [2001 c.957 Â§2b; 2003 c.662 Â§24; renumbered 285C.100 in 2003]

Â Â Â Â Â  285B.674 [Formerly 285.580; 2003 c.662 Â§22; renumbered 285C.110 in 2003]

Â Â Â Â Â  285B.675 [2001 c.957 Â§5; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.677 [Formerly 285.583; 1999 c.460 Â§7; 2003 c.662 Â§19; renumbered 285C.085 in 2003]

Â Â Â Â Â  285B.680 [Formerly 285.585; 2003 c.662 Â§25; renumbered 285C.115 in 2003]

Â Â Â Â Â  285B.683 [1997 c.835 Â§2; 2003 c.662 Â§26; renumbered 285C.120 in 2003]

Â Â Â Â Â  285B.686 [Formerly 285.587; 2003 c.662 Â§47; renumbered 285C.245 in 2003]

Â Â Â Â Â  285B.689 [Formerly 285.588; 2003 c.662 Â§48; renumbered 285C.250 in 2003]

Â Â Â Â Â  285B.692 [Formerly 285.593; 2003 c.662 Â§27; renumbered 285C.125 in 2003]

Â Â Â Â Â  285B.695 [Formerly 285.595; 2003 c.662 Â§28; renumbered 285C.130 in 2003]

Â Â Â Â Â  285B.698 [Formerly 285.597; 2003 c.662 Â§35; renumbered 285C.175 in 2003]

Â Â Â Â Â  285B.701 [Formerly 285.598; 1999 c.1104 Â§3; 2003 c.662 Â§31; renumbered 285C.145 in 2003]

Â Â Â Â Â  285B.704 [Formerly 285.600; 1999 c.1104 Â§3a; 2003 c.662 Â§39; renumbered 285C.200 in 2003]

Â Â Â Â Â  285B.705 [1999 c.1104 Â§4b; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.707 [Formerly 285.603; 1999 c.1104 Â§5; 2001 c.957 Â§3; 2003 c.662 Â§29; renumbered 285C.135 in 2003]

Â Â Â Â Â  285B.710 [Formerly 285.605; 2003 c.662 Â§41; renumbered 285C.215 in 2003]

Â Â Â Â Â  285B.713 [Formerly 285.607; 2001 c.957 Â§4; 2003 c.662 Â§36; renumbered 285C.180 in 2003]

Â Â Â Â Â  285B.714 [2001 c.883 Â§39d; 2003 c.662 Â§38; renumbered 285C.190 in 2003]

Â Â Â Â Â  285B.716 [Formerly 285.610; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.719 [Formerly 285.613; 2003 c.662 Â§30; renumbered 285C.140 in 2003]

Â Â Â Â Â  285B.722 [Formerly 285.615; 2003 c.662 Â§42; renumbered 285C.220 in 2003]

Â Â Â Â Â  285B.723 [1999 c.1104 Â§2; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.725 [Formerly 285.616; 1999 c.1104 Â§7; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.726 [1997 c.835 Â§44; 1999 c.1104 Â§19; repealed by 2003 c.662 Â§55]

Â Â Â Â Â  285B.728 [Formerly 285.617; 1999 c.1104 Â§8; 2003 c.662 Â§46; renumbered 285C.240 in 2003]

Â Â Â Â Â  285B.731 [Formerly 285.620; 2003 c.662 Â§50; renumbered 285C.260 in 2003]

ENTREPRENEURIAL DEVELOPMENT

Â Â Â Â Â  285B.740 Policy. It is the intent of the Legislative Assembly that in the administration of ORS 285B.740 to 285B.758, the Economic and Community Development Department work closely with regional economic development organizations, community development corporations, small business development centers and organizations that promote and assist small businesses owned and operated by women and minorities. The Economic and Community Development Department, to the maximum extent feasible and consistent with prudent financial controls, may delegate the administration and operation of the loan program created by ORS 285B.740 to 285B.758 to local and community-based entities. To carry out the policy described in this section:

Â Â Â Â Â  (1) The Economic and Community Development Department may contract with any nonprofit corporation or agency with experience and expertise in business finance to administer all or any part of the loan program created by ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) When entering into an agreement for the administration of the loan program by any nonprofit corporation or agency, the Economic and Community Development Department may agree to waive any claims it may have against such corporation or agency for losses arising out of the normal course of business, so long as the corporation or agency does not act negligently or fraudulently in providing loans under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (3) When entering into an agreement to have a nonprofit corporation or agency administer the loan program created by ORS 285B.740 to 285B.758, the Economic and Community Development Department may pay loan origination and loan servicing fees to the corporation or agency. The amount of such fees may be determined in the agreement between the department and the administering corporation or agency. [1991 c.688 Â§12; 2007 c.804 Â§79]

Â Â Â Â Â  285B.743 Application for entrepreneurial development loan; eligibility; rules. (1) Any individual or business firm may file with the Economic and Community Development Department an application to borrow money from the Oregon Entrepreneurial Development Loan Fund as provided in ORS 285B.740 to 285B.758. The application shall be filed in such a manner and contain or be accompanied by such information as the department may require.

Â Â Â Â Â  (2) Upon receipt of an application under this section, the Economic and Community Development Department shall determine whether the applicant is eligible to receive a loan under ORS 285B.740 to 285B.758. The department may adopt rules for processing applications from applicants that are not eligible to receive a loan under this section. [1991 c.688 Â§7; 2001 c.684 Â§21; 2007 c.804 Â§37]

Â Â Â Â Â  285B.746 Conditions required for loan approval. (1) The Economic and Community Development Department may approve a loan requested in an application filed under ORS 285B.743 if, after investigation, it finds that:

Â Â Â Â Â  (a) The applicant is enrolled in a small business management program with a small business development center or certified entity;

Â Â Â Â Â  (b) The applicant has prepared a business plan for the business, which has been reviewed by a small business development center or other entity certified by the Economic and Community Development Department to review business plans; and

Â Â Â Â Â  (c) The applicant is not effectively owned or controlled by another business entity or other person that, either by itself or when combined with the applicant, is not eligible for a loan under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) In addition to the requirements for loan approval described in subsection (1) of this section, in order to obtain a loan under ORS 285B.740 to 285B.758, an applicant must also satisfy two of the following conditions:

Â Â Â Â Â  (a) The business or proposed business, at the time of application, must not have been operating for more than 36 months.

Â Â Â Â Â  (b) The business must have annual revenues of less than $175,000 in the 12-month period immediately preceding the date of application.

Â Â Â Â Â  (c) The business or proposed business is owned in whole or in part by a person certified as having a severe disability by the Department of Human Services or the Commission for the Blind. [1991 c.688 Â§8; 1997 c.147 Â§5; 2007 c.70 Â§72; 2007 c.804 Â§38]

Â Â Â Â Â  285B.749 Additional conditions for loan approval; maximum term and amount of loan. (1) The Economic and Community Development Department may approve an entrepreneurial development loan under ORS 285B.740 to 285B.758 if, after investigation, it finds that:

Â Â Â Â Â  (a) The loan has a reasonable prospect of repayment from cash flow and collateral and that the loan is fully secured by collateral value; and

Â Â Â Â Â  (b) The applicant provides equity funds for the project in the form of cash or property in an amount equal to or greater than 20 percent of the amount of the loan.

Â Â Â Â Â  (2) The Economic and Community Development Department shall determine the amount of the initial loan and any subsequent loan to the borrower. The maximum of all loans to a borrower from the Oregon Entrepreneurial Development Loan Fund may not exceed $70,000.

Â Â Â Â Â  (3) Entrepreneurial development loans shall be made for a period not exceeding five years at a rate of interest that does not exceed 18 percent per annum. [1991 c.688 Â§9; 1997 c.147 Â§6; 2007 c.804 Â§39]

Â Â Â Â Â  285B.752 [1991 c.688 Â§10; 1997 c.147 Â§7; 2001 c.684 Â§22; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.755 [1991 c.688 Â§11; 2007 c.70 Â§73; repealed by 2007 c.804 Â§86]

Â Â Â Â Â  285B.758
Oregon
Entrepreneurial Development Loan Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Entrepreneurial Development Loan Fund. All moneys in the fund are continuously appropriated to the Economic and Community Development Department for the following purposes:

Â Â Â Â Â  (a) Administrative costs of the department incurred in processing loan applications, investigating the eligibility of loan applicants and servicing outstanding loans;

Â Â Â Â Â  (b) Paying for loan origination and loan servicing by contractors under ORS 285B.740 to 285B.758; and

Â Â Â Â Â  (c) Payment of loans to applicants under ORS 285B.740 to 285B.758.

Â Â Â Â Â  (2) The Oregon Entrepreneurial Development Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Interest earned on moneys in the fund; and

Â Â Â Â Â  (c) Moneys received as repayment of principal and interest on loans made from the fund under ORS 285B.740 to 285B.758. [1991 c.688 Â§13]

Â Â Â Â Â  285B.765 [1991 c.688 Â§6; 1997 c.61 Â§12; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  285B.766 [2001 c.932 Â§5; renumbered 285C.300 in 2003]

Â Â Â Â Â  285B.767 [2001 c.932 Â§6; renumbered 285C.303 in 2003]

Â Â Â Â Â  285B.770 [2001 c.932 Â§7; renumbered 285C.306 in 2003]

Â Â Â Â Â  285B.773 [2001 c.932 Â§8; renumbered 285C.309 in 2003]

Â Â Â Â Â  285B.776 [2001 c.932 Â§9; renumbered 285C.320 in 2003]

Â Â Â Â Â  285B.781 [1997 c.835 Â§36; 1999 c.1104 Â§10; 2001 c.292 Â§1; 2003 c.239 Â§1; renumbered 285C.400 in 2003]

Â Â Â Â Â  285B.783 [1997 c.835 Â§37; 1999 c.1104 Â§11; 2001 c.292 Â§2; renumbered 285C.403 in 2003]

Â Â Â Â Â  285B.786 [1997 c.835 Â§38; 1999 c.1104 Â§12; 2001 c.292 Â§5; 2003 c.662 Â§56a; renumbered 285C.409 in 2003]

Â Â Â Â Â  285B.789 [2001 c.292 Â§3; 2003 c.558 Â§1; 2003 c.662 Â§57; renumbered 285C.412 in 2003]

Â Â Â Â Â  285B.790 [2001 c.292 Â§4; renumbered 285C.415 in 2003]

Â Â Â Â Â  285B.793 [1997 c.835 Â§39; 1999 c.1104 Â§13; 2001 c.292 Â§6; renumbered 285C.420 in 2003]

Â Â Â Â Â  285B.796 [2001 c.292 Â§7; 2003 c.662 Â§59; renumbered 285C.406 in 2003]

Â Â Â Â Â  285B.825 [2001 c.888 Â§2; renumbered 285C.450 in 2003]

Â Â Â Â Â  285B.827 [2001 c.888 Â§3; renumbered 285C.453 in 2003]

Â Â Â Â Â  285B.830 [2001 c.888 Â§4; renumbered 285C.456 in 2003]

Â Â Â Â Â  285B.833 [2001 c.888 Â§5; renumbered 285C.459 in 2003]

Â Â Â Â Â  285B.836 [2001 c.888 Â§6; renumbered 285C.480 in 2003]

Â Â Â Â Â  285B.839 [2001 c.888 Â§7; 2003 c.773 Â§53; renumbered 285C.465 in 2003]

Â Â Â Â Â  285B.842 [2001 c.888 Â§8; renumbered 285C.468 in 2003]

Â Â Â Â Â  285B.845 [2001 c.888 Â§9; renumbered 285C.471 in 2003]

Â Â Â Â Â  285B.848 [2001 c.888 Â§10; renumbered 285C.462 in 2003]

_______________



Chapter 285c

Chapter 285C Â Economic Development III

2007 EDITION

ECONOMIC DEVELOPMENT III

ECONOMIC DEVELOPMENT

ENTERPRISE ZONES

(Short Title)

285C.045Â  Short title

(Definitions)

285C.050Â  Definitions for ORS 285C.050 to 285C.250

(Findings)

285C.055Â  Legislative findings

(Duties of Economic and Community Development Department)

285C.060Â  Duties of department; rules

(Creation of Enterprise Zone)

285C.065Â  Application for designation as enterprise zone; consent of governing body; contents

285C.066Â  City, county or port consent; rules

285C.067Â  Consultation with local taxing districts; rules

285C.068Â  Port cosponsorship of zones

285C.070Â  Election to permit hotels, motels or destination resorts as eligible business firms; procedures; election revocation

285C.075Â  Review of application by department; designation approval; reapplication upon denial

285C.080Â  Limitation on number of zones

285C.085Â  Federal enterprise zones

285C.090Â  Requirements for area to be designated zone; exception

(Electronic Commerce)

285C.095Â  Designation for electronic commerce; application; revocation

285C.100Â  Alternative designation of city for electronic commerce

(Management of Enterprise Zone)

285C.105Â  Duties of zone sponsor

285C.110Â  Availability of public property

285C.115Â  Change of zone boundaries

285C.120Â  Zone boundary change restrictions when county ceases to be sparsely populated; waiver of distance limitations; rules

(Duties of Property Tax Administrators)

285C.125Â  Duties of Department of Revenue; rules

285C.130Â  Duties of county assessor

(Eligible Business Firms)

285C.135Â  Requirements for eligibility

(Authorization)

285C.140Â  Application for authorization; contents; filing fee; consultation; approval; appeal; late filing

285C.145Â  Leasing existing property to authorized firm; failure to timely file for authorization; certain records exempt from disclosure

285C.150Â  Conditions required by sponsor for authorization; reports

285C.155Â  Minimum employment and other requirements for authorization

285C.160Â  Agreement between firm and sponsor for additional period of exemption; requirements

285C.165Â  Extension of period of authorization; filing fee

(Exemptions)

285C.170Â  Construction-in-process exemption

285C.175Â  Enterprise zone exemption; requirements; duration

(Qualified Property)

285C.180Â  Qualified property generally

285C.185Â  Minimum cost of qualified property; leased property; hotel, motel or destination resort property; electronic commerce property

285C.190Â  Requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property

285C.195Â  Alternative requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property

(Firm and Employment Qualifications)

285C.200Â  Qualifications of business firm; rules

285C.205Â  Effect of productivity increases on qualification of certain firms; uses of tax savings

285C.210Â  Substantial curtailment of business operations

285C.215Â  First-source hiring agreements; rules

(Exemption Claim and Verification Procedures)

285C.220Â  Exemption claims; contents; late filing; fees

285C.225Â  SponsorÂs addendum; property schedule; amendments

285C.230Â  Assessor to grant or deny exemption; assistance of sponsor

285C.235Â  Authority of county assessor; authority of sponsor

(Disqualification From Exemption)

285C.240Â  Disqualification; notice and procedures; in lieu payments and additional taxes; penalty; use of moneys

(Termination of Enterprise Zone)

285C.245Â  Termination; effect of termination on property; procedures

285C.250Â  Designation of new zone following zone termination

(Sunset Date)

285C.255Â  Sunset of enterprise zone program

RESERVATION ENTERPRISE ZONES

285C.300Â  Definitions for ORS 285C.300 to 285C.320

285C.303Â  Legislative findings

285C.306Â  Reservation enterprise zones

285C.309Â  Income tax credit for new business facility in reservation enterprise zone

285C.320Â  Status of reservation enterprise zone; sponsor

RURAL RENEWABLE ENERGY DEVELOPMENT ZONES

285C.350Â  Definitions for ORS 285C.350 to 285C.370

285C.353Â  Designation of rural renewable energy development zones; requirements; multiple designations; zone sponsor

285C.356Â  Application for authorization

285C.359Â  Qualified property

285C.362Â  Exemption; requirements; duration

285C.365Â  Application of enterprise zone laws

285C.370Â  Rules

LONG TERM TAX INCENTIVES FOR RURAL ENTERPRISE ZONES

285C.400Â  Definitions for ORS 285C.400 to 285C.420

285C.403Â  Certification of business firm; application; review; appeal

285C.406Â  Claiming property tax exemption or income tax credit

285C.409Â  Property tax exemption; requirements; duration

285C.412Â  Conditions for continued exemption

285C.415Â  Notice to county assessor

285C.420Â  Disqualification; exception; additional taxes

BUSINESS DEVELOPMENT INCOME TAX EXEMPTION

285C.495Â  Short title

285C.500Â  Definitions for ORS 285C.500 to 285C.506

285C.503Â  Preliminary certification of facility; application; fee; review; appeal

285C.506Â  Annual certification of facility; application; fee; review; appeal; duration of certification

ADVANCED TELECOMMUNICATIONS FACILITIES INCOME TAX CREDIT

285C.530Â  Definitions for ORS 285C.530 and 285C.533; tax credit certification; application; rules; fees

285C.533Â  Performance standards for advanced telecommunications facilities; rules

STRATEGIC INVESTMENT PROGRAM

(Generally)

285C.600Â  Definitions for ORS 285C.600 to 285C.626

285C.603Â  Purpose

285C.606Â  Determination of projects for tax exemption; limitations; revenue bond financing; first-source hiring agreements

285C.609Â  Request by county; community services fee agreement; distribution of fee proceeds

285C.612Â  Eligible project application fees

285C.615Â  Annual participant reports; penalty; disclosure; rules

285C.620Â  Confidentiality of project information

(Strategic Investment Zones)

285C.623Â  Strategic investment zones; establishment; fees

285C.626Â  Business firm application for project within strategic investment zone

(Shared Services Fund)

285C.635Â  Determination of personal income tax revenue; transfer to Shared Services Fund; rules

285C.639Â  Shared Services Fund

Â Â Â Â Â  Note: 285A.010 contains definitions for ORS chapter 285C.

ENTERPRISE ZONES

(Short Title)

Â Â Â Â Â  285C.045 Short title. ORS 285C.050 to 285C.250 shall be known and may be cited as the Oregon Enterprise Zone Act. [Formerly 285C.260]

Â Â Â Â Â  Note: Section 5, chapter 888, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. (1) Prior to February 1, 2009, the Legislative Revenue Officer shall file with the Seventy-fifth Legislative Assembly a report that evaluates the performance of enterprise zones and related tax incentives under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (2) The interim legislative committee of the House of Representatives on revenue or other appropriate interim committee of the House of Representatives on revenue or economic development shall evaluate the enterprise zones and related tax incentives. The evaluation of the enterprise zone program may include, but is not limited to, evaluations of:

Â Â Â Â Â  (a) The cost-benefit analysis of the effects on the state and local economy, public finance and services and other matters associated with actual business firms receiving the incentives, including but not limited to assessing the degree to which the incentives are significantly affecting investments and employment in the enterprise zones; and

Â Â Â Â Â  (b) The statistical change in measures of local economic hardship over time for communities associated with enterprise zones. [2007 c.888 Â§5]

(Definitions)

Â Â Â Â Â  285C.050 Definitions for ORS 285C.050 to 285C.250. As used in ORS 285C.050 to 285C.250, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAssessment dateÂ and Âassessment yearÂ have the meanings given those terms in ORS 308.007.

Â Â Â Â Â  (2) ÂAuthorized business firmÂ means an eligible business firm that has been authorized under ORS 285C.140.

Â Â Â Â Â  (3) ÂBusiness firmÂ means a person operating or conducting one or more trades or businesses, a peopleÂs utility district organized under ORS chapter 261 or a joint operating agency formed under ORS chapter 262, but does not include any other governmental agency, municipal corporation or nonprofit corporation.

Â Â Â Â Â  (4) ÂCounty average annual wageÂ means:

Â Â Â Â Â  (a) The most recently available average annual covered payroll for the county in which the enterprise zone is located, as determined by the Employment Department; or

Â Â Â Â Â  (b) If the enterprise zone is located in more than one county, the highest county average annual wage as determined under paragraph (a) of this subsection.

Â Â Â Â Â  (5) ÂElectronic commerceÂ means engaging in commercial or retail transactions predominantly over the Internet or a computer network, utilizing the Internet as a platform for transacting business, or facilitating the use of the Internet by other persons for business transactions, and may be further defined by the Economic and Community Development Department by rule.

Â Â Â Â Â  (6) ÂEligible business firmÂ means a firm engaged in an activity described under ORS 285C.135 that may file an application for authorization under ORS 285C.140.

Â Â Â Â Â  (7) ÂEmployeeÂ means a person who works more than 32 hours per week, but does not include a person with a temporary or seasonal job or a person hired solely to construct qualified property.

Â Â Â Â Â  (8) ÂEnterprise zoneÂ means one of the 30 areas designated or terminated and redesignated by order of the Governor under ORS 284.160 (1987 Replacement Part) before October 3, 1989, one of the areas designated by the Director of the Economic and Community Development Department under ORS 285C.080, a federal enterprise zone area designated under ORS 285C.085, an area designated under ORS 285C.250 or a reservation enterprise zone designated under ORS 285C.306.

Â Â Â Â Â  (9) ÂFederal enterprise zoneÂ means any discrete area wholly or partially within this state that is designated as an empowerment zone, an enterprise community, a renewal community or some similar designation for purposes of improving the economic and community development of the area.

Â Â Â Â Â  (10) ÂFirst-source hiring agreementÂ means an agreement between an authorized business firm and a publicly funded job training provider whereby the provider refers qualified candidates to the firm for new jobs and job openings in the firm.

Â Â Â Â Â  (11) ÂIn serviceÂ means being used or occupied or fully ready for use or occupancy for commercial purposes consistent with the intended operations of the business firm as described in the application for authorization.

Â Â Â Â Â  (12) ÂModificationÂ means modernization, renovation or remodeling of an existing building, structure or real property machinery or equipment.

Â Â Â Â Â  (13) ÂNew employees hired by the firmÂ:

Â Â Â Â Â  (a) Includes only those employees of an authorized business firm engaged for a majority of their time in eligible operations.

Â Â Â Â Â  (b) Does not include individuals employed in a job or position that:

Â Â Â Â Â  (A) Is created and first filled after December 31 of the first tax year in which qualified property of the firm is exempt under ORS 285C.175;

Â Â Â Â Â  (B) Existed prior to the submission of the relevant application for authorization; or

Â Â Â Â Â  (C) Is performed primarily at a location outside of the enterprise zone.

Â Â Â Â Â  (14) ÂPublicly funded job training providerÂ includes but is not limited to a community college, a service provider under the federal Workforce Investment Act Title I-B (29 U.S.C. 2801 et seq.), or a similar program.

Â Â Â Â Â  (15) ÂQualified business firmÂ means a business firm described in ORS 285C.200, the qualified property of which is exempt from property tax under ORS 285C.175.

Â Â Â Â Â  (16) ÂQualified propertyÂ means property described under ORS 285C.180.

Â Â Â Â Â  (17) ÂRural enterprise zoneÂ means:

Â Â Â Â Â  (a) An enterprise zone located in an area of this state in which an urban enterprise zone could not be located; or

Â Â Â Â Â  (b) A reservation enterprise zone designated under ORS 285C.306.

Â Â Â Â Â  (18) ÂSparsely populated countyÂ means a county with a density of 100 or fewer persons per square mile, based on the most recently available population figure for the county from the Portland State University Population Research Center.

Â Â Â Â Â  (19) ÂSponsorÂ means:

Â Â Â Â Â  (a) The city, county or port, or any combination of cities, counties or ports, that received approval of an enterprise zone under ORS 284.150 and 284.160 (1987 Replacement Part), under ORS 285C.065 and 285C.075, under ORS 285C.085 or under ORS 285C.250;

Â Â Â Â Â  (b) The tribal government, in the case of a reservation enterprise zone; or

Â Â Â Â Â  (c) A city, county or port that joined the enterprise zone through a boundary change under ORS 285C.115 (7) or a port that joined the enterprise zone under ORS 285C.068.

Â Â Â Â Â  (20) ÂTax yearÂ has the meaning given that term in ORS 308.007.

Â Â Â Â Â  (21) ÂUrban enterprise zoneÂ means an enterprise zone in a metropolitan statistical area, as defined by the most recent federal decennial census, that is located inside a regional or metropolitan urban growth boundary.

Â Â Â Â Â  (22) ÂYearÂ has the meaning given that term in ORS 308.007. [Formerly 285B.650; 2005 c.94 Â§2; 2005 c.704 Â§1; 2007 c.71 Â§84; 2007 c.895 Â§16]

(Findings)

Â Â Â Â Â  285C.055 Legislative findings. The Legislative Assembly finds and declares that the health, safety and welfare of the people of this state are dependent upon the continued encouragement, development, growth and expansion of employment, business, industry and commerce throughout all regions of the state, but especially in those communities at the center of or outside major metropolitan areas for which geography may act as an economic hindrance. The Legislative Assembly further declares that there are areas in the state that need the particular attention of government to help attract private business investment into these areas and to help resident businesses to reinvest and grow and that many local governments wish to have tax incentives and other assistance available to stimulate sound business investments that support and improve the quality of life. Therefore, it is declared to be the purpose of ORS 285C.050 to 285C.250 to stimulate and protect economic success in such areas of the state by providing tax incentives for employment, business, industry and commerce and by providing adequate levels of complementary assistance to community strategies for such interrelated goals as environmental protection, growth management and efficient infrastructure. [Formerly 285B.665]

(Duties of Economic and Community Development Department)

Â Â Â Â Â  285C.060 Duties of department; rules. In addition to any other powers granted by law, for the purpose of administering ORS 285C.050 to 285C.250, the Economic and Community Development Department shall:

Â Â Â Â Â  (1) Adopt any rules the department considers necessary to administer ORS 285C.050 to 285C.250.

Â Â Â Â Â  (2) Assist a sponsor of an enterprise zone in its efforts to retain, expand, start or recruit eligible business firms.

Â Â Â Â Â  (3) Assist an eligible business firm doing business within an enterprise zone to obtain the benefits of applicable incentive or inducement programs authorized by
Oregon
law.

Â Â Â Â Â  (4) Take action necessary to participate in the federal enterprise zone program pursuant to ORS 285C.085.

Â Â Â Â Â  (5) Process sponsor requests for boundary amendments under ORS 285C.115.

Â Â Â Â Â  (6) Take action necessary to terminate or designate zones under ORS 285C.245 or 285C.250.

Â Â Â Â Â  (7) Assist in implementing first-source hiring agreements by publicly funded job training providers with authorized business firms and in ensuring compliance with business firm eligibility requirements and with provisions addressing the avoidance of job losses outside of enterprise zones. [Formerly 285B.668]

(Creation of Enterprise Zone)

Â Â Â Â Â  285C.065 Application for designation as enterprise zone; consent of governing body; contents. (1) Any city, county or port may apply to the Director of the Economic and Community Development Department for designation of an area within that city, county or port as an enterprise zone. A port shall obtain the consent of the governing body of the county prior to applying to the Economic and Community Development Department for designation of an area as an enterprise zone. With the prior consent of the governing body of the city or port, a county may apply to the department on behalf of a city or port for designation of any area within that city or port as an enterprise zone. With the prior consent of the governing body of a city, a port may apply to the department on behalf of a city for designation of any area that is wholly or partially shared territory of both the port and city as an enterprise zone. With the prior consent of the governing body of a port, a city may apply to the department on behalf of a port for designation of any area that is wholly or partially shared territory of both the city and port as an enterprise zone.

Â Â Â Â Â  (2) One or more cities, counties and ports may apply to the director for designation of an area situated partly within each city and partly in unincorporated territory within the counties or ports as an enterprise zone.

Â Â Â Â Â  (3) An application for designation of an enterprise zone shall be in the form and contain such information as the department, by rule, may require. However, the application shall:

Â Â Â Â Â  (a) Be submitted on behalf of one or more local government units as described in subsections (1) and (2) of this section by resolution of the governing body of each applicant;

Â Â Â Â Â  (b) Contain a description of the area sought to be designated as an enterprise zone;

Â Â Â Â Â  (c) Contain information sufficient to allow the department to determine if the criteria established in ORS 285C.090 are met;

Â Â Â Â Â  (d) State that the applicant will give priority to the use in the proposed enterprise zone of any economic development or job training funds received from the federal government; and

Â Â Â Â Â  (e) Declare that the applicant will comply with ORS 285C.105 and perform any other duties of the sponsor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (4) When applying for designation of an enterprise zone within its boundaries under this section, the applicant may include in the application:

Â Â Â Â Â  (a) Proposals to enhance the level or efficiency of local public services within the proposed enterprise zone including, but not limited to, fire-fighting and police services; and

Â Â Â Â Â  (b) Proposals for local incentives and local regulatory flexibility to authorized business firms.

Â Â Â Â Â  (5) In the case of joint applications by more than one local government unit, each city, county or port joining in the application may include proposals for enhanced local public services, local incentives or local regulatory flexibility to be effective within the boundaries of that local government unit.

Â Â Â Â Â  (6) Proposals under subsection (4) or (5) of this section for enhanced local public services, local incentives or local regulatory flexibility included in the application by a city, county or port for an enterprise zone are binding upon the city, county or port if an enterprise zone is designated wholly or partly within its boundaries. [Formerly 285B.656; 2005 c.704 Â§4]

Â Â Â Â Â  285C.066 City, county or port consent; rules. The Economic and Community Development Department may adopt rules related to the consent required from a city, county or port under ORS 285C.065 in order for a city, county or port to apply for enterprise zone designation under ORS 285C.065. [2005 c.704 Â§5]

Â Â Â Â Â  Note: 285C.066 and 285C.067 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285C.067 Consultation with local taxing districts; rules. (1) A city, county or port that seeks to apply to the Director of the Economic and Community Development Department for enterprise zone designation under ORS 285C.065 shall consult with all local taxing districts with territory in the proposed zone prior to filing the application.

Â Â Â Â Â  (2) The Economic and Community Development Department may adopt rules on the consultations required under subsection (1) of this section and procedures related to the consultations. [2005 c.704 Â§6]

Â Â Â Â Â  Note: See note under 285C.066.

Â Â Â Â Â
285C.068
Port
cosponsorship of zones. (1) A port located in whole or in part within an existing enterprise zone may submit a request to the Economic and Community Development Department to be a cosponsor of the enterprise zone. The request shall include:

Â Â Â Â Â  (a) A copy of the resolution of the governing body of the port approving the request for designation as cosponsor of the enterprise zone;

Â Â Â Â Â  (b) A copy of the resolution of the governing body of each current sponsor of the enterprise zone approving the addition of the port as a cosponsor; and

Â Â Â Â Â  (c) Other information required by the department.

Â Â Â Â Â  (2) The department shall review the request for addition of the port as a cosponsor of the enterprise zone. If the request is incomplete or does not satisfy the requirements of this section, the department shall seek additional information as necessary or shall return the request to the port. If the request is returned, the port may submit a revised request at any time. If the request is complete and does satisfy the requirements of this section, the Director of the Economic and Community Development Department shall approve the request.

Â Â Â Â Â  (3) The addition of a port as a cosponsor of an existing enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2). [2005 c.704 Â§14]

Â Â Â Â Â  285C.070 Election to permit hotels, motels or destination resorts as eligible business firms; procedures; election revocation. (1) The governing body of a city or county that is seeking enterprise zone designation under ORS 285C.065 may elect to permit a business firm operating a hotel, motel or destination resort to be an eligible business firm with respect to those operations.

Â Â Â Â Â  (2) The election must be made at the time the application for zone designation under ORS 285C.065 is made or any time thereafter and before the expiration of six months following the date the zone is designated.

Â Â Â Â Â  (3) The election shall be made by a resolution adopted by the city or county governing body. In order for the election to be effective, the resolution must be submitted to the Economic and Community Development Department and acknowledged by the department.

Â Â Â Â Â  (4)(a) If more than one city or county is to be the sponsor, the resolution making the election may restrict the area in which a hotel, motel or destination resort may be located in order for the firm to be an eligible business firm with respect to those operations.

Â Â Â Â Â  (b) The resolution making the restriction described in paragraph (a) of this subsection may only restrict the area of the zone in which a hotel, motel or destination resort may be located to that area of the zone that is located:

Â Â Â Â Â  (A) Within the boundaries of one or more cities in favor of hotel, motel and destination resort exemption, if the county is not in favor of hotel, motel and destination resort exemption;

Â Â Â Â Â  (B) Within the unincorporated territory of a county in favor of hotel, motel and destination resort exemption, if one or more cities are not in favor of hotel, motel and destination resort exemption; or

Â Â Â Â Â  (C) Within the shared territory of a city and county in favor of hotel, motel and destination resort exemption and the unincorporated territory of the county, if one or more other cities are not in favor of hotel, motel and destination resort exemption.

Â Â Â Â Â  (c) If a restriction is made under this subsection, the restriction may be modified at any time within six months of the date the zone is designated, but may not be modified at any time thereafter.

Â Â Â Â Â  (5) The sponsor may by resolution revoke an election made under this section. If an election is revoked, the sponsor may not make another election under this section. [2003 c.662 Â§17]

Â Â Â Â Â  285C.075 Review of application by department; designation approval; reapplication upon denial. (1) The Economic and Community Development Department shall review each application for designation of an enterprise zone, and shall secure any additional information that the department considers necessary for the purpose of determining whether the area described in the application qualifies for designation as an enterprise zone.

Â Â Â Â Â  (2) The department shall complete review of the application within 60 days of the last date designated for receipt of an application. After review of the applications, the department shall forward those qualified applications to the Director of the Economic and Community Development Department. The director shall determine which applications have the greatest potential for accomplishing the purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) As authorized under ORS 285C.080 or 285C.250, the director may approve the designation of one or more enterprise zones. The determination by the director as to the areas designated enterprise zones shall be final.

Â Â Â Â Â  (4) If an application for enterprise zone designation is denied, the governing body of the cities, counties or ports submitting the application shall be informed of that fact together with the reasons for the denial. Cities, counties or ports may reapply to the department for designation of an area as an enterprise zone. [Formerly 285B.659; 2005 c.704 Â§7]

Â Â Â Â Â  285C.080 Limitation on number of zones. (1) As provided in ORS 285C.065 and 285C.075, the Director of the Economic and Community Development Department may approve the designation of:

Â Â Â Â Â  (a) Up to 17 areas as rural enterprise zones; and

Â Â Â Â Â  (b) Up to 10 areas as urban or rural enterprise zones.

Â Â Â Â Â  (2) Areas designated as enterprise zones under this section shall be in addition to the 30 areas designated or redesignated as enterprise zones by order of the Governor under ORS 284.160 (1987 Replacement Part) before October 3, 1989, areas redesignated under ORS 285C.250, areas designated under ORS 285C.085 and areas designated under ORS 285C.306. [Formerly 285B.653; 2005 c.704 Â§Â§2,2a]

Â Â Â Â Â  285C.085 Federal enterprise zones. (1) The Economic and Community Development Department shall be the lead agency for state participation in a federal enterprise zone program. The Director of the Economic and Community Development Department may take action necessary for such participation to the extent allowed by state law.

Â Â Â Â Â  (2) Any area designated as a federal enterprise zone by an agency of the federal government may be designated as a state enterprise zone by the director at the request of a city, county or port within whose jurisdiction some or all of the federal enterprise zone is located, without regard to any limitation contained in ORS 285C.090.

Â Â Â Â Â  (3) The boundary of an existing state enterprise zone may be amended by the director at the request of the sponsor to include the entire area of a federal enterprise zone without regard to ORS 285C.115 (2). A change in the boundary of an existing state enterprise zone under this subsection does not change the termination date of the enterprise zone under ORS 285C.245 (2).

Â Â Â Â Â  (4) A request by a city, county or port under subsection (2) or (3) of this section shall be in such form and include such information as required by the department, but the request must:

Â Â Â Â Â  (a) Include a resolution adopted by the governing body of the city, county or port; and

Â Â Â Â Â  (b) Provide that all areas within both the federal enterprise zone and the city, county or port are included in a state enterprise zone.

Â Â Â Â Â  (5) The termination under federal law of a federal enterprise zone does not affect the existence or dimensions of a state enterprise zone, except when, as determined by the director, the termination is for nonperformance or for violations of federal guidelines. [Formerly 285B.677; 2005 c.704 Â§8]

Â Â Â Â Â  285C.090 Requirements for area to be designated zone; exception. (1) A proposed enterprise zone must be located in a local area in which:

Â Â Â Â Â  (a) Fifty percent or more of the households have incomes below 80 percent of the median income of this state, as defined by the most recent federal decennial census;

Â Â Â Â Â  (b) The unemployment rate is at least 2.0 percentage points greater than the comparable unemployment rate for this entire state, as defined by the most recently available data published or officially provided and verified by the United States Government, the Employment Department of this state, the Portland State University Population Research Center or special studies conducted under a contract with a regional academic institution; or

Â Â Â Â Â  (c) The Economic and Community Development Department determines on a case-by-case basis using evidence provided by the cities, counties or ports applying for designation of the proposed enterprise zone that there exists a level of economic hardship at least as severe as that described in paragraph (a) or (b) of this subsection. The evidence shall be based on the most recently available data from official sources and may include, but is not limited to, a contemporary decline of the population in the proposed enterprise zone, the percentage of persons in the proposed enterprise zone below the poverty level relative to the percentage of the entire population of this state below the poverty level or the unemployment rate for the county or counties in which the proposed enterprise zone is located.

Â Â Â Â Â  (2) An enterprise zone must consist of a total area of not more than 12 square miles in size. The area of the zone shall be calculated by excluding that portion of the zone that lies below the ordinary high water mark of a navigable body of water.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section:

Â Â Â Â Â  (a) An enterprise zone must have 12 miles or less as the greatest distance between any two points within the zone; and

Â Â Â Â Â  (b) Unconnected areas of an enterprise zone may not be more than five miles apart.

Â Â Â Â Â  (4) Unconnected areas of a rural enterprise zone may not be more than 15 miles apart when an unconnected area is entirely within a sparsely populated county, and the zone:

Â Â Â Â Â  (a) Must have 20 miles or less as the greatest distance between any two points within the zone, if only a portion of the zone is contained within a sparsely populated county; or

Â Â Â Â Â  (b) Must have 25 miles or less as the greatest distance between any two points within the zone, if the zone is entirely contained within a sparsely populated county.

Â Â Â Â Â  (5) This section does not apply to the designation or redesignation of a reservation enterprise zone. [Formerly 285B.662; 2005 c.94 Â§4; 2005 c.704 Â§9; 2007 c.71 Â§85]

(Electronic Commerce)

Â Â Â Â Â  285C.095 Designation for electronic commerce; application; revocation. (1) A sponsor of an existing enterprise zone may seek to have the zone designated for electronic commerce under this section.

Â Â Â Â Â  (2) The sponsor shall file an application to have the zone designated for electronic commerce with the Economic and Community Development Department. The application shall be in the form and contain the information that the department by rule may require.

Â Â Â Â Â  (3) The application shall be accompanied by a copy of a resolution, adopted by the governing body of the sponsor, requesting that the zone be designated for electronic commerce.

Â Â Â Â Â  (4) The department shall review applications for electronic commerce designation and shall approve no more than 10 zones for electronic commerce designation.

Â Â Â Â Â  (5) The sponsor may by resolution revoke an electronic commerce designation made under this section. If an election is revoked, the sponsor may not subsequently seek reinstatement of electronic commerce designation. [Formerly 285B.672; 2005 c.667 Â§1]

Â Â Â Â Â  285C.100 Alternative designation of city for electronic commerce. (1) Notwithstanding ORS 285C.095, a city shall be designated for electronic commerce if the city:

Â Â Â Â Â  (a) By resolution of the governing body of the city, declares itself a city designated for electronic commerce;

Â Â Â Â Â  (b) As of January 1, 2002, has a population of more than 1,500 but less than 2,000;

Â Â Â Â Â  (c) Is located less than 25 miles from a city with a population of more than 500,000; and

Â Â Â Â Â  (d) Is located less than 10 miles from a city with a high concentration of high technology firms and with a population that, as of January 1, 2002, does not exceed 85,000.

Â Â Â Â Â  (2) Only one city may be designated for electronic commerce under this section, and that designation shall be made without consideration of the numeric limitations imposed by ORS 285C.095.

Â Â Â Â Â  (3)(a) A city does not need to sponsor an enterprise zone to be designated for electronic commerce under this section.

Â Â Â Â Â  (b) The governing body of a city designated for electronic commerce under this section does not have to comply with the requirements of ORS 285C.090, but the governing body must take all actions that are required of a sponsor of a rural enterprise zone under ORS 285C.050 to 285C.250 with respect to business firms seeking exemption under ORS 285C.175.

Â Â Â Â Â  (c) A business firm that is engaged in electronic commerce at a location inside a city designated for electronic commerce under this section and that seeks an exemption under ORS 285C.175 must take all actions required of a qualified business firm under ORS 285C.050 to 285C.250, except that the business firm does not need to be located within an enterprise zone.

Â Â Â Â Â  (d) A business firm described in paragraph (c) of this subsection:

Â Â Â Â Â  (A) Shall be an eligible business firm, the qualified property of which is exempt from taxation under ORS 285C.175 as if the qualified property were located in an enterprise zone under ORS 285C.095; and

Â Â Â Â Â  (B) May claim the tax credit under ORS 315.507.

Â Â Â Â Â  (4) For the purpose of determining the boundaries of a city designated for electronic commerce, ÂcityÂ includes:

Â Â Â Â Â  (a) Territory that is annexed into the city, as of the date of the annexation;

Â Â Â Â Â  (b) Land within the urban growth boundary of the city; and

Â Â Â Â Â  (c) Territory that is added to the urban growth boundary described in paragraph (b) of this subsection, as of the date the urban growth boundary is extended to such territory. [Formerly 285B.673; 2005 c.94 Â§5]

(Management of Enterprise Zone)

Â Â Â Â Â  285C.105 Duties of zone sponsor. (1) The sponsor of an enterprise zone shall:

Â Â Â Â Â  (a) Appoint a local zone manager. Upon appointment of the local zone manager, the sponsor shall provide written notice thereof to the Economic and Community Development Department, the county assessor and the Department of Revenue.

Â Â Â Â Â  (b) Provide enhanced local public services, local incentives and local regulatory flexibility included in the application for designation of the enterprise zone or in the resolution under ORS 285C.115 (7) to authorized or qualified business firms and assist authorized or qualified business firms in using enhanced local public services, local incentives and local regulatory flexibility.

Â Â Â Â Â  (c) Review and approve or deny applications for authorization under ORS 285C.140.

Â Â Â Â Â  (d) Assist the county assessor in administering the property tax exemption and in performing other duties assigned to the assessor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (e) Maintain, implement and periodically update a plan for marketing the enterprise zone including strategies for retention, expansion, start-up and recruitment of eligible business firms.

Â Â Â Â Â  (f) Manage the enterprise zone in accordance with ORS 285C.050 to 285C.250.

Â Â Â Â Â  (g) Identify property available for sale or lease to eligible business firms under ORS 285C.110.

Â Â Â Â Â  (h) Prepare indices of street addresses, tax lot numbers or other information to facilitate the identification of land inside of an urban enterprise zone.

Â Â Â Â Â  (i) Provide written notice to the county assessor, the Department of Revenue, the Economic and Community Development Department and any relevant publicly funded job training provider of the conditions and policies adopted or normally sought by the sponsor under ORS 285C.150, 285C.155 or 285C.160 and take the actions necessary to implement and enforce the conditions and policies and any other reasonable requirements imposed pursuant to ORS 285C.155 or 285C.160.

Â Â Â Â Â  (j) Conduct, or assist in conducting, annual reporting of enterprise zone activity or effort, if requested by the county assessor or the Economic and Community Development Department.

Â Â Â Â Â  (2) If more than one city, county or port sponsors an enterprise zone, the jurisdictions shall act jointly in performing the duties imposed on a sponsor under ORS 285C.050 to 285C.250. [Formerly 285B.671; 2005 c.704 Â§10]

Â Â Â Â Â  285C.110 Availability of public property. Subject to the requirements of the Oregon Constitution or any other applicable law, the State of Oregon and municipal corporations that own any real property within an enterprise zone that is zoned for use by eligible businesses and that is not used or designated for some public purpose shall make that real property available for lease or purchase by authorized business firms. Real property shall be leased or sold under this section only upon the condition that the authorized business firm promptly develop the real property for a use that is consistent with the use described in the application for authorization under ORS 285C.140. [Formerly 285B.674]

Â Â Â Â Â  285C.115 Change of zone boundaries. (1) The sponsor of an enterprise zone may submit a request to the Economic and Community Development Department to change the boundary of the enterprise zone. A request shall include:

Â Â Â Â Â  (a) A copy of the resolution of the governing body of the sponsor requesting the change;

Â Â Â Â Â  (b) If subsection (7) of this section applies, a copy of the resolution described in subsection (7) of this section;

Â Â Â Â Â  (c) A map clearly indicating the existing boundary and the proposed change thereto;

Â Â Â Â Â  (d) A legal description of each area to be withdrawn from or added to the existing enterprise zone; and

Â Â Â Â Â  (e) Other information required by the department.

Â Â Â Â Â  (2) The amended enterprise zone shall:

Â Â Â Â Â  (a) Add land zoned for use by eligible business firms that has or will have infrastructure facilities, road access, on-site water, on-site sewage disposal and necessary utility services;

Â Â Â Â Â  (b) Continue to include any authorized business firms within the enterprise zone;

Â Â Â Â Â  (c) Add residential areas or nonresidential areas that are adjacent to residential areas only if the level of economic hardship in the areas to be added is at least as severe as the conditions that existed at the time the original enterprise zone was designated or that currently exist in the original enterprise zone;

Â Â Â Â Â  (d) Retain at least 50 percent of the lands in the original enterprise zone; and

Â Â Â Â Â  (e) Meet the applicable total area and greatest distance requirements set forth in ORS 285C.090.

Â Â Â Â Â  (3) If the enterprise zone is a reservation enterprise zone and the land to be added to the zone is not described in ORS 285C.306, the request for a boundary change, and the resulting boundary of the zone, must fully satisfy the provisions of this section.

Â Â Â Â Â  (4) A request under subsection (1) of this section may include a proposal to:

Â Â Â Â Â  (a) Remove only the land that is residential or not zoned or available for use by eligible business firms; or

Â Â Â Â Â  (b) Change the name of the enterprise zone.

Â Â Â Â Â  (5) The boundary of an urban enterprise zone may not be modified to include land located outside a regional or metropolitan urban growth boundary.

Â Â Â Â Â  (6) A request to modify the boundary of a rural enterprise zone to include land located outside an urban growth boundary shall satisfy the requirements of subsections (1) and (2) of this section and shall satisfy any other criteria that the department may adopt by rule.

Â Â Â Â Â  (7) If an area to be added to an enterprise zone is under the jurisdiction of a city, county or port that is not a sponsor of the enterprise zone, the governing body of that city, county or port shall submit a resolution requesting the change and requesting that the city, county or port become a sponsor, or shall submit a resolution consenting to the change, as provided under ORS 285C.065 (1). The resolution of the joining city, county or port shall be submitted jointly with the resolution adopted by the governing body of the existing sponsor. The joining resolution of the city, county or port may:

Â Â Â Â Â  (a) Include a binding proposal for enhanced local public services, local incentives or local regulatory flexibility to be effective within the portion of the enterprise zone to be under the jurisdiction of that city, county or port; or

Â Â Â Â Â  (b) Include a restriction described in ORS 285C.070 (4). A restriction made under this paragraph may be made without regard to the time limitation described in ORS 285C.070 (4)(c) and becomes final on the effective date of the boundary change.

Â Â Â Â Â  (8) The department shall review the request for a boundary change. If the request is incomplete or does not satisfy the requirements of this section, the department shall seek additional information as necessary or shall return the request to the sponsor. If the request is returned, the sponsor may submit a revised request at any time. If the request is complete and does satisfy the requirements of this section, the Director of the Economic and Community Development Department shall order a change in the boundary of an enterprise zone based on the request of the sponsor and specify the effective date of the boundary change, which may not be earlier than the receipt of a completed request.

Â Â Â Â Â  (9) A change in the boundary of an enterprise zone under this section does not change the termination date of the enterprise zone under ORS 285C.245 (2). [Formerly 285B.680; 2005 c.94 Â§6; 2005 c.704 Â§11]

Â Â Â Â Â  285C.120 Zone boundary change restrictions when county ceases to be sparsely populated; waiver of distance limitations; rules. (1) If the population density of a county increases to more than 100 persons per square mile, so that the county is no longer a sparsely populated county, any existing rural enterprise zone located wholly or partly within that county that was designated or that had its zone boundary changed shall continue to exist with that zone boundary until terminated. A boundary change under ORS 285C.115 that is subsequent to the date on which the county ceases to be a sparsely populated county may not add an area to the zone that:

Â Â Â Â Â  (a) Is a separate area farther than five miles from the nearest point on the existing boundary;

Â Â Â Â Â  (b) Increases the distance between the two points in the zone that are the farthest apart; or

Â Â Â Â Â  (c) Creates a new line of distance to the farthermost opposite point in the zone that is longer than the greatest distance between any two existing points in the zone.

Â Â Â Â Â  (2) An applicant for designation under ORS 285C.065 or a sponsor requesting a change to a rural enterprise zone under ORS 285C.115 in a sparsely populated county may seek a waiver of the distance limitations imposed on the zone under ORS 285C.090 (4). The Director of the Economic and Community Development Department shall grant all or part of the waiver if:

Â Â Â Â Â  (a) The proposed designation is to be made or the proposed boundary change satisfies all other requirements for a boundary change under ORS 285C.115; and

Â Â Â Â Â  (b) The director determines, consistent with rules adopted by the Economic and Community Development Department, that designation of a separate enterprise zone is not a practical option under the particular circumstances, that the overall distances involved can be effectively administered and that the waiver will further the goals and purposes of ORS 285C.050 to 285C.250. [Formerly 285B.683; 2005 c.94 Â§7]

(Duties of Property Tax Administrators)

Â Â Â Â Â  285C.125 Duties of Department of Revenue; rules. For the purposes of ORS 285C.050 to 285C.250, the Department of Revenue shall:

Â Â Â Â Â  (1) Adopt any rules the Department of Revenue considers necessary to implement ORS 285C.125, 285C.130, 285C.140, 285C.145, 285C.165, 285C.175, 285C.180, 285C.185, 285C.190, 285C.220, 285C.225, 285C.230, 285C.235 and 285C.240.

Â Â Â Â Â  (2) Assist the Economic and Community Development Department, county assessors and the sponsors of enterprise zones in their efforts to authorize or qualify eligible business firms.

Â Â Â Â Â  (3) Assist an eligible business firm proposing to do business within an enterprise zone or doing business within an enterprise zone to obtain the benefits of applicable tax incentive or inducement programs administered or supervised by the Department of Revenue.

Â Â Â Â Â  (4) Issue and print forms and worksheets to be used by business firms to make authorization applications or exemption claims. [Formerly 285B.692; 2005 c.94 Â§8]

Â Â Â Â Â  285C.130 Duties of county assessor. The assessor of a county within which an enterprise zone is located shall:

Â Â Â Â Â  (1) Assist the sponsor, the local zone manager appointed by the sponsor and business firms in determining whether property will qualify for a property tax exemption under ORS 285C.175.

Â Â Â Â Â  (2) Review and approve or deny applications from eligible business firms for authorization under ORS 285C.140.

Â Â Â Â Â  (3) Process claims for property tax exemptions filed under ORS 285C.220 and exempt the qualified property of authorized business firms from ad valorem property taxation in accordance with ORS 285C.050 to 285C.250.

Â Â Â Â Â  (4) Take action necessary under ORS 285C.240.

Â Â Â Â Â  (5) Submit a written report to the Department of Revenue on or before July 1 of each assessment year. The report for each enterprise zone, or portion of a zone that is located in the county, shall include the following information, organized by business firm:

Â Â Â Â Â  (a) The assessorÂs estimate of the assessed value of qualified property that was exempt under ORS 285C.175 for the previous tax year and the taxes that would have been imposed on the qualified property, as entered on the assessment and tax roll under ORS 285C.175 (7).

Â Â Â Â Â  (b) The annual average number of employees of the firm within the enterprise zone during the previous assessment year, as reported on the exemption claim filed under ORS 285C.220.

Â Â Â Â Â  (c) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, if the firm is subject to the annual compensation requirements of ORS 285C.160 (3), as reported on the exemption claim filed under ORS 285C.220.

Â Â Â Â Â  (d) The assessorÂs estimate of the assessed value, for the current tax year, of qualified property that was exempt under ORS 285C.175 for the previous tax year and that is not exempt under ORS 285C.175 for the current tax year.

Â Â Â Â Â  (e) The total investment cost of qualified property first reported on the exemption claim filed under ORS 285C.220 that includes a property schedule submitted by the business firm pursuant to ORS 285C.225 for the current tax year.

Â Â Â Â Â  (f) The current number of employees of the firm, as reported on the exemption claim filed under ORS 285C.220 and described in paragraph (e) of this subsection.

Â Â Â Â Â  (g) Any other information the assessor or the Department of Revenue considers appropriate.

Â Â Â Â Â  (6) Send a copy of a report prepared under subsection (5) of this section to the sponsor of the enterprise zone and to the Economic and Community Development Department. [Formerly 285B.695]

(Eligible Business Firms)

Â Â Â Â Â  285C.135 Requirements for eligibility. (1) To be an eligible business firm, a business firm must be engaged, or proposing to engage, within the enterprise zone, in the business of providing goods, products or services to businesses or other organizations through activities including, but not limited to, manufacturing, assembly, fabrication, processing, shipping or storage.

Â Â Â Â Â  (2) A business firm is not an eligible business firm if the firm is:

Â Â Â Â Â  (a) Engaged within the enterprise zone in the business of providing goods, products or services to the general public for personal or household use.

Â Â Â Â Â  (b) Significantly engaged in a business activity within the enterprise zone that consists of retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, leasing space to others, property management, construction or other similar activities, even if for another business or organization.

Â Â Â Â Â  (3) If a business firm described in subsection (2) of this section engages in an activity described in subsection (1) of this section, the business firm is an eligible business firm if the activity is performed at a location that is separate from the activity of the firm that is described in subsection (2) of this section. Property at the location at which the firm conducts an activity described in subsection (2) of this section may not be exempt under ORS 285C.175.

Â Â Â Â Â  (4) Two or more business firms that otherwise meet the requirements of this section may elect to be treated as one eligible business firm if 100 percent of the equity interest in the business firms is owned by the same person or persons, or if one of the business firms owns 100 percent of the equity interest of the other or others.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (3) of this section, each of the following business firms is an eligible business firm under subsection (1) of this section:

Â Â Â Â Â  (a) A business firm engaged in the activity of providing a retail or financial service within the enterprise zone if:

Â Â Â Â Â  (A) The activity serves customers by responding to orders or requests received only by telephone, computer, the Internet or similar means of telecommunications; and

Â Â Â Â Â  (B) Not less than 90 percent of the customers or orders are located and originate in an area from which long distance telephone charges, in the absence of a toll-free number, would apply if the order were placed by telephone.

Â Â Â Â Â  (b) A business firm that operates a facility within the enterprise zone that serves statewide, regional, national or global operations of the firm through administrative, design, financial, management, marketing or other activities, without regard to the relationship of these activities to any otherwise eligible activities within the enterprise zone.

Â Â Â Â Â  (c) A business firm that operates a hotel, motel or destination resort in the enterprise zone if the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations in an enterprise zone as an eligible business firm.

Â Â Â Â Â  (d) A business firm that is engaged in electronic commerce if the enterprise zone has been approved for electronic commerce designation under ORS 285C.095. [Formerly 285B.707]

(Authorization)

Â Â Â Â Â  285C.140 Application for authorization; contents; filing fee; consultation; approval; appeal; late filing. (1)(a) Any eligible business firm seeking to have property exempt from property taxation under ORS 285C.175 shall, before the commencement of direct site preparation activities or the construction, addition, modification or installation of qualified property in an enterprise zone, and before the hiring of eligible employees, apply for authorization under this section.

Â Â Â Â Â  (b) The application shall be made on a form prescribed by the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (c) The application shall be filed with the sponsor of the zone. A sponsor may require that the application filed with the sponsor be accompanied by a filing fee. If required, the filing fee may not exceed the greater of $200 or one-tenth of one percent of the value of the investment in qualified property that is proposed in the application for authorization. The filing fee may be required for the filing of applications only after the sponsor adopts a policy, consistent with Economic and Community Development Department rules, authorizing the imposition of the filing fee.

Â Â Â Â Â  (2) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the nature of the firmÂs current and proposed business operations inside the boundary of the enterprise zone;

Â Â Â Â Â  (b) A description and estimated value of the qualified property to be constructed, added, modified or installed inside the boundary of the enterprise zone;

Â Â Â Â Â  (c) The number of employees of the firm that are employed within the enterprise zone, averaged over the previous 12 months, and an estimate of the number of employees that will be hired by the firm;

Â Â Â Â Â  (d) A commitment to meet all requirements of ORS 285C.200 and 285C.215, and to verify compliance with these requirements;

Â Â Â Â Â  (e) A commitment to satisfy all additional conditions for authorization that are imposed by the enterprise zone sponsor under ORS 285C.150, 285C.155 or 285C.205 or pursuant to an agreement entered into under ORS 285C.160, and to verify compliance with these additional conditions;

Â Â Â Â Â  (f) A commitment to renew the application, consistent with ORS 285C.165, every two years while the zone exists if the firm has not filed a claim under ORS 285C.220 that is based on the application; and

Â Â Â Â Â  (g) Any other information considered necessary by the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (3) After an application is submitted to a sponsor, the business firm may revise or amend the application. An amendment or revision may not be made on or after January 1 of the first assessment year for which the qualified property associated with the application is exempt under ORS 285C.175.

Â Â Â Â Â  (4) If an application for authorization appears to be complete and the proposed investment appears to be eligible for authorization, the sponsor and the business firm shall conduct a preauthorization consultation. The county assessor shall be timely notified and have the option to participate in the consultation. The consultation shall:

Â Â Â Â Â  (a) Identify issues with the potential to affect compliance with relevant exemption requirements, including but not limited to enterprise zone boundary amendments;

Â Â Â Â Â  (b) Arrange for methods and procedures to establish and verify compliance with applicable requirements; and

Â Â Â Â Â  (c) Identify the person who is obligated to notify the county assessor if requirements are not being satisfied.

Â Â Â Â Â  (5) Upon completion of the consultation, the sponsor shall prepare a written summary of the consultation made under subsection (4) of this section, attach the summary to the application and forward the application to the county assessor of each county in which the zone is located for review by the assessor.

Â Â Â Â Â  (6) Following the preauthorization conference under subsection (4) of this section, the sponsor and the county assessor shall authorize the business firm by approving the application, if the sponsor and county assessor determine that:

Â Â Â Â Â  (a) The current or proposed operations of the business firm in the enterprise zone result in the firm being eligible under ORS 285C.135; and

Â Â Â Â Â  (b) The firm has made the commitments and provided the other information required under subsection (2) of this section.

Â Â Â Â Â  (7) If the business firm seeking authorization is an eligible business firm described in ORS 285C.135 (5)(b), the sponsor must, as a condition to approving the application, make a formal finding that the business firm is an eligible business firm under ORS 285C.135 and that the size of the proposed investment, the employment at the facility of the firm or the nature of the activities undertaken by the firm within the enterprise zone will significantly enhance the local economy, promote the purposes for which the zone was created and increase employment within the zone.

Â Â Â Â Â  (8) The approval of both the sponsor and the county assessor under this section shall be prima facie evidence that the qualified property of the business firm will receive the property tax exemption under ORS 285C.175. In approving the application, the sponsor and county assessor shall provide proof of approval as directed by the Economic and Community Development Department.

Â Â Â Â Â  (9) If the sponsor or county assessor fails or refuses to authorize the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firmÂs appeal to the sponsor, county assessor, the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (10) Authorization under this section does not ensure that property constructed, added, modified or installed by the authorized business firm will receive property tax exemption under ORS 285C.175. The sponsor and the county assessor are not liable in any way if the Department of Revenue or the county assessor later determines that an authorized business firm does not satisfy the requirements for an exemption on qualified property.

Â Â Â Â Â  (11) Notwithstanding subsection (1) of this section, if an eligible business firm has begun or completed the construction, addition, modification or installation of property that meets the qualifications of ORS 285C.180, and the property has not yet been subject to property tax, then, for purposes of ORS 285C.050 to 285C.250, the firm shall be authorized under this section if the firm files an application that is allowed under subsection (12) of this section and is otherwise authorized under this section.

Â Â Â Â Â  (12) Late submission of an application under this section is allowed if:

Â Â Â Â Â  (a) A rule permits late submissions of applications under this section; or

Â Â Â Â Â  (b) The Department of Revenue waives filing deadline requirements under this section. The department shall issue a letter to the eligible business firm and zone sponsor setting forth the waiver under this paragraph. [Formerly 285B.719]

Â Â Â Â Â  285C.145 Leasing existing property to authorized firm; failure to timely file for authorization; certain records exempt from disclosure. (1) The Legislative Assembly finds that the standard procedure for authorization in an enterprise zone inappropriately deters development or redevelopment of qualified buildings on speculation for subsequent sale or lease to eligible business firms.

Â Â Â Â Â  (2) Notwithstanding ORS 285C.140 (1), a new building or structure or an addition to or modification of an existing building or structure may qualify for the exemption allowed under ORS 285C.175 if the qualified property is leased or sold by an unrelated party to one or more authorized business firms after commencement of the construction, addition or modification but prior to use or occupancy of the qualified property.

Â Â Â Â Â  (3) A business firm may not be considered authorized and is not qualified for the exemption allowed under ORS 285C.175 if the county assessor discovers prior to initially granting the exemption that the application for authorization was not submitted by the business firm in a timely manner in accordance with ORS 285C.140, except as allowed under subsection (2) of this section or ORS 285C.140 (11) and (12).

Â Â Â Â Â  (4) Records, communications or information submitted to a public body by a business firm for purposes of ORS 285C.050 to 285C.250 that identify a particular qualified property, that reveal investment plans prior to authorization, that include the compensation the firm provides to firm employees, that are described in ORS 192.502 (17) or that are submitted under ORS 285C.225 or 285C.235 are exempt from disclosure under ORS 192.410 to 192.505 and, as appropriate, shall be shared among the county assessor, the zone sponsor, the Department of Revenue and the Economic and Community Development Department. [Formerly 285B.701; 2007 c.152 Â§3]

Â Â Â Â Â  285C.150 Conditions required by sponsor for authorization; reports. (1) The sponsor of an urban enterprise zone may require an eligible business firm seeking authorization under ORS 285C.140 to satisfy other conditions in order for the firm to be authorized.

Â Â Â Â Â  (2) The conditions that a sponsor may impose under this section must be reasonably related to the public purpose of providing opportunities for groups of persons, as defined by the sponsor, to obtain employment, including but not limited to providing training to these groups of persons.

Â Â Â Â Â  (3) The sponsor may establish procedures for monitoring and verifying compliance with conditions imposed on the firm under this section and require the firm to agree to the procedures as a condition to authorizing the firm.

Â Â Â Â Â  (4) Conditions established under this section may be imposed on a firm only if the sponsor has adopted a policy that establishes standards for the imposition of the conditions.

Â Â Â Â Â  (5) Conditions imposed by a sponsor under this section shall be in addition to, and not in lieu of, conditions and requirements imposed under ORS 285C.050 to 285C.250 or pursuant to an agreement entered into under ORS 285C.160 and do not affect the duties of the Department of Revenue or of the county assessor under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (6) A sponsor of an urban enterprise zone that imposes conditions for authorization on eligible business firms under this section shall submit a written report every four years to the Legislative Assembly concerning the application and effects of the conditions on business firms within the enterprise zone. [2003 c.662 Â§32]

Â Â Â Â Â  285C.155 Minimum employment and other requirements for authorization. For purposes of ORS 285C.200 (2):

Â Â Â Â Â  (1) The sponsor of an enterprise zone, at the time authorization is sought by a business firm under ORS 285C.140, shall establish a minimum number of employees the firm must maintain in the enterprise zone throughout the exemption period.

Â Â Â Â Â  (2) The sponsor, at the time authorization is sought by a business firm under ORS 285C.140, may establish other reasonable conditions with which the firm must comply in order for qualified property of the firm to be exempt under ORS 285C.175.

Â Â Â Â Â  (3) Employment requirements and other conditions established by the sponsor under this section shall be set forth in a resolution adopted by the governing body of the sponsor at the time the sponsor approves the application of the business firm for authorization under ORS 285C.140.

Â Â Â Â Â  (4) A resolution adopted pursuant to this section may be modified at the request of the business firm at any time prior to the start of the first tax year for which an exemption under ORS 285C.175 is claimed. [2003 c.662 Â§33]

Â Â Â Â Â  285C.160 Agreement between firm and sponsor for additional period of exemption; requirements. (1) An eligible business firm seeking authorization under ORS 285C.140 and the sponsor of the enterprise zone in which the firm intends to invest may enter into a written agreement to extend the period during which the qualified property is exempt from taxation under ORS 285C.175 if the firm complies with the terms of the agreement.

Â Â Â Â Â  (2) The period for which the qualified property is to continue to be exempt must be set forth in the agreement and may not exceed two additional tax years.

Â Â Â Â Â  (3) In order for an agreement under this section to extend the period of exemption, the agreement must be executed on or before the date on which the firm is authorized, and:

Â Â Â Â Â  (a) If the enterprise zone is a rural enterprise zone or an urban enterprise zone located inside a metropolitan statistical area of fewer than 400,000 residents, the agreement must require that the firm meet both of the following:

Â Â Â Â Â  (A) Annually compensate all new employees hired by the firm at an average rate of not less than 150 percent of the county average annual wage for each assessment year during the tax exemption period, as determined at the time of authorization.

Â Â Â Â Â  (B) Any additional requirement that the sponsor may reasonably request.

Â Â Â Â Â  (b) If the enterprise zone is an urban enterprise zone located inside a metropolitan statistical area of 400,000 residents or more, the agreement must require that the firm meet any additional requirement the sponsor may reasonably require.

Â Â Â Â Â  (4) If a firm enters into an agreement under this section that includes a compensation requirement under subsection (3)(a)(A) of this section and the firm subsequently submits one or more statements of continued intent under ORS 285C.165, notwithstanding the terms of the agreement made under this section, for each statement of continued intent submitted, the county average annual wage under subsection (3)(a)(A) of this section shall be adjusted to a level that is current with the statement. [2003 c.662 Â§34; 2005 c.94 Â§9]

Â Â Â Â Â  285C.165 Extension of period of authorization; filing fee. (1) In the case of an authorized business firm that has not yet claimed the exemption under ORS 285C.175 on qualified property:

Â Â Â Â Â  (a) After the January 1, but on or before the April 1, that first occurs more than two years after the application for authorization is approved, an authorized business firm shall submit a written statement to both the sponsor and the county assessor attesting to the firmÂs continued intent to complete the proposed investment and seek the enterprise zone exemption. The statement may include significant changes to the descriptions and estimates of anticipated qualified property or employment. If the firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A), the statement shall acknowledge that the applicable county average annual wage in the agreement is updated to equal the level that is current with the statement.

Â Â Â Â Â  (b) Every two years after the submission of a statement described in paragraph (a) of this subsection, the firm shall submit another such statement. The statement must be submitted after January 1, but on or before April 1 of that year.

Â Â Â Â Â  (2) If the firm fails to submit a statement required under subsection (1) of this section, the authorization of the firm shall be considered inactive. An inactive authorized business firm may claim the exemption under ORS 285C.175 only as provided under subsection (3) of this section.

Â Â Â Â Â  (3)(a) An inactive authorized business firm may file an exemption claim under ORS 285C.220 only if the claim includes a filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed in the property schedule that is filed with the claim.

Â Â Â Â Â  (b) The filing fee required under this subsection is in addition to and not in lieu of any other required filing fee.

Â Â Â Â Â  (c) An exemption under ORS 285C.175 may not be granted if the filing fee does not accompany the claim.

Â Â Â Â Â  (d) The real market value of the property used to determine the filing fee under this subsection may be appealed in the same time and manner as other determinations of value made by the assessor are appealed.

Â Â Â Â Â  (e) Any filing fee collected under this subsection shall be deposited to the county general fund.

Â Â Â Â Â  (4) If an inactive authorized business firm is subject to a compensation requirement under ORS 285C.160 (3)(a)(A) and files a claim for exemption under ORS 285C.220 in the manner prescribed in subsection (3) of this section, notwithstanding the terms of the agreement executed under ORS 285C.160, the applicable county average annual wage shall be updated to equal the level that is current with the date of the filing of the claim.

Â Â Â Â Â  (5) This section applies only until the enterprise zone is terminated. Following zone termination, ORS 285C.245 applies. [2003 c.662 Â§34a]

(Exemptions)

Â Â Â Â Â  285C.170 Construction-in-process exemption. (1) Property shall be exempt from ad valorem property taxation under this section if:

Â Â Â Â Â  (a) The property is located in an enterprise zone;

Â Â Â Â Â  (b) The property is owned or leased by an authorized business firm or the business firm is contractually obligated to own or lease the property upon the propertyÂs being placed in service;

Â Â Â Â Â  (c) The property is or, upon completion of the construction, addition, modification or installation of the property, will be qualified property;

Â Â Â Â Â  (d) The authorization of the business firm remains active under ORS 285C.140 or 285C.165;

Â Â Â Â Â  (e) The property has not been subject to exemption under ORS 307.330 at the location;

Â Â Â Â Â  (f) The property is not and will not be centrally assessed under ORS 308.505 to 308.665;

Â Â Â Â Â  (g) The property is not to be operated as all or a part of a hotel, motel or destination resort; and

Â Â Â Â Â  (h) There is no known reason to conclude that the property or the firm will not satisfy any applicable requirements for the property to be exempt under ORS 285C.175 upon being placed in service.

Â Â Â Â Â  (2) Property may be exempt under this section for no more than two tax years, which must be consecutive.

Â Â Â Â Â  (3) In determining whether property is exempt under this section, the county assessor:

Â Â Â Â Â  (a) Shall adhere to the same procedures as apply under ORS 285C.175 (6) and (7); and

Â Â Â Â Â  (b) May require the submission of additional evidence by the authorized business firm or zone sponsor showing that the property qualifies for exemption under this section. If required, the additional evidence must be submitted on or before April 1 of the assessment year.

Â Â Â Â Â  (4) The exemption under this section does not depend on the property or the authorized business firm receiving the exemption under ORS 285C.175 or satisfying requirements applicable to the exemption under ORS 285C.175.

Â Â Â Â Â  (5) A year in which property is exempt under this section shall be considered a year in which the property is exempt under ORS 307.330 for purposes of determining the maximum number of years for which the property may be exempt under this section or ORS 307.330. [2003 c.662 Â§34b]

Â Â Â Â Â  285C.175 Enterprise zone exemption; requirements; duration. (1) Property of an authorized business firm is exempt from ad valorem property taxation if:

Â Â Â Â Â  (a) The property is qualified property under ORS 285C.180;

Â Â Â Â Â  (b) The firm meets the qualifications under ORS 285C.200; and

Â Â Â Â Â  (c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

Â Â Â Â Â  (2)(a) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm and located in the enterprise zone.

Â Â Â Â Â  (b) The property may be exempt from property taxation under this section for up to two additional tax years consecutively following the tax years described in paragraph (a) of this subsection, if authorized by the written agreement entered into by the firm and the sponsor under ORS 285C.160.

Â Â Â Â Â  (c) If qualified property of a qualified business firm is sold or leased to an eligible business firm in the enterprise zone during the period the property is exempt under this section, the purchasing or leasing firm is eligible to continue the exemption of the selling or leasing firm for the balance of the exemption period, but only if any effects on employment within the zone that result from the sale or lease do not constitute substantial curtailment under ORS 285C.210.

Â Â Â Â Â  (3)(a) The exemption allowed under this section shall be 100 percent of the assessed value of the qualified property in each of the tax years for which the exemption is available.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) If the qualified property is an addition to or modification of an existing building or structure, the exemption shall be measured by the increase in value, if any, attributable to the addition or modification.

Â Â Â Â Â  (B) If the qualified property is an item of reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment, the exemption shall be measured by the increase in the value of the item that is attributable to the reconditioning, refurbishment, retrofitting or upgrade.

Â Â Â Â Â  (4)(a) An exemption may not be granted under this section for qualified property assessed for property tax purposes in the county in which the property is located on or before the effective date of the:

Â Â Â Â Â  (A) Designation of the zone; or

Â Â Â Â Â  (B) Approval of a boundary change for the zone if the property is located in an area added to the zone.

Â Â Â Â Â  (b) An exemption may not be granted for qualified property constructed, added, modified or installed in the zone or in the process of construction, addition, modification or installation in the zone on or before the effective date of the:

Â Â Â Â Â  (A) Designation of the zone; or

Â Â Â Â Â  (B) Approval of a boundary change for the zone if the property is located in an area added to the zone.

Â Â Â Â Â  (c) An exemption may not be granted for any qualified property that was in service within the zone for more than 12 months by January 1 of the first assessment year for which an exemption claim is made.

Â Â Â Â Â  (d) An exemption may not be granted for any qualified property unless the property is in use or occupancy before July 1 of the year immediately following the year during which the completion of the construction, addition, modification or installation occurred.

Â Â Â Â Â  (e) Except as provided in ORS 285C.245, an exemption may not be granted for qualified property constructed, added, modified or installed after termination of an enterprise zone.

Â Â Â Â Â  (5) Property is not required to have been exempt under ORS 285C.170 in order to be exempt under this section.

Â Â Â Â Â  (6) The county assessor shall notify the business firm in writing whenever property is denied an exemption under this section. The denial of exemption may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560.

Â Â Â Â Â  (7) For each tax year that the property is exempt from taxation, the assessor shall:

Â Â Â Â Â  (a) Enter on the assessment roll, as a notation, the assessed value of the property as if it were not exempt under this section.

Â Â Â Â Â  (b) Enter on the assessment roll, as a notation, the amount of additional taxes that would be due if the property were not exempt.

Â Â Â Â Â  (c) Indicate on the assessment roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.240, by adding the notation Âenterprise zone exemption (potential additional tax).Â [Formerly 285B.698]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 888, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 285C.175 (4) or 285C.180 (1), property of a business firm that otherwise meets applicable requirements for authorization and qualification under ORS 285C.050 to 285C.250 is exempt from ad valorem taxation as provided in ORS 285C.175 if:

Â Â Â Â Â  (a) The business firm is engaged in business activities or operations resulting from a transfer or lease of real property between the business firm and a public body; and

Â Â Â Â Â  (b) At the time of the transfer or lease of real property, according to the most recent federal decennial census:

Â Â Â Â Â  (A) The business activities or operations are located in a city having a population of more than 2,500 but less than 5,500; and

Â Â Â Â Â  (B) The enterprise zone is located in a county having a population of more than 6,000 but less than 9,000.

Â Â Â Â Â  (2) A business firm that satisfies the criteria of subsection (1) of this section is an eligible business firm for purposes of ORS 285C.140.

Â Â Â Â Â  (3) A business firm described in subsection (2) of this section that seeks to have property exempted from property taxation as provided in ORS 285C.175 shall apply for authorization as provided in ORS 285C.140. [2007 c.888 Â§3]

Â Â Â Â Â  Sec. 4. Section 3 of this 2007 Act is repealed on June 30, 2016. [2007 c.888 Â§4]

(Qualified Property)

Â Â Â Â Â  285C.180 Qualified property generally. (1) The following types of property are qualified for exemption under ORS 285C.175:

Â Â Â Â Â  (a) A newly constructed building or structure.

Â Â Â Â Â  (b) A new addition to or modification of an existing building or structure.

Â Â Â Â Â  (c) Any real property machinery or equipment or personal property, whether new, used or reconditioned, that is installed on property that is owned or leased by an authorized business firm, and:

Â Â Â Â Â  (A) Newly purchased or leased by the firm, unless the property is described in ORS 285C.175 (4)(a); or

Â Â Â Â Â  (B) Newly transferred into the enterprise zone from outside the county within which the site of the firm is located and installed.

Â Â Â Â Â  (d) Any property otherwise described in this section that is owned or leased and operated by a business firm that is engaged in electronic commerce, if the enterprise zone in which the property is located is a zone approved for electronic commerce designation under ORS 285C.095.

Â Â Â Â Â  (2) Property described in subsection (1) of this section is qualified under this section only if:

Â Â Â Â Â  (a) The property meets or exceeds the minimum cost requirements established under ORS 285C.185;

Â Â Â Â Â  (b) The property satisfies applicable usage, lease or location requirements established under ORS 285C.185;

Â Â Â Â Â  (c) The property was constructed, added, modified or installed to further the production of income;

Â Â Â Â Â  (d) The property is owned or leased by an authorized business firm;

Â Â Â Â Â  (e) The location of the property corresponds to the location as set forth in the application for authorization of the business firm and consists of a single site or multiple sites adjacent to or having comparable proximity to each other, within the boundaries of the enterprise zone;

Â Â Â Â Â  (f) The property is the same general type of property as described in the application for authorization; and

Â Â Â Â Â  (g) In the case of an eligible business firm described in ORS 285C.135 (5)(b), the actual investment at the facility of the firm is consistent with the description set forth in the application for authorization.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the following property is not qualified for exemption under ORS 285C.175:

Â Â Â Â Â  (a) Land.

Â Â Â Â Â  (b) Property that was not in use or occupancy for more than a 180-day period that ends during the preceding assessment year.

Â Â Â Â Â  (c) On-site developments that, consistent with ORS 307.010, are assessed as land.

Â Â Â Â Â  (d) Noninventory supplies, including but not limited to lubricants.

Â Â Â Â Â  (e) Any operator-driven item of machinery or equipment or any vehicle, if the item or vehicle moves by internal motorized power. An item or vehicle described in this paragraph includes but is not limited to an item or vehicle that moves within an enclosed space.

Â Â Â Â Â  (f) Any device or rolling stock that is pulled, pushed or carried by a vehicle that is suitable as a mode of transportation beyond the enterprise zone boundary.

Â Â Â Â Â  (4) Subsection (3)(b) of this section does not apply to the first assessment year for which the property is exempt under ORS 285C.175.

Â Â Â Â Â  (5) For purposes of this section and ORS 285C.175, property includes any portion or incremental unit of property that is newly constructed or installed, or that is a new addition to or modification of an existing building or structure. [Formerly 285B.713]

Â Â Â Â Â  Note: See note under 285C.175.

Â Â Â Â Â  285C.185 Minimum cost of qualified property; leased property; hotel, motel or destination resort property; electronic commerce property. (1) In order for property to be qualified property under ORS 285C.180, the property must cost:

Â Â Â Â Â  (a) $50,000 or more, in the case of:

Â Â Â Â Â  (A) All real property that is concurrently exempt at the location; or

Â Â Â Â Â  (B) An item of personal property that is not described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) $1,000 or more, in the case of an item of personal property that is used:

Â Â Â Â Â  (A) Exclusively in the production of tangible goods; or

Â Â Â Â Â  (B) In electronic commerce in an enterprise zone approved for electronic commerce designation under ORS 285C.095.

Â Â Â Â Â  (2) The estimated cost of property set forth in an application for authorization under ORS 285C.140 shall be disregarded for purposes of determining if property is qualified property.

Â Â Â Â Â  (3) Property that is leased by the authorized business firm may be qualified property under ORS 285C.180 only if the terms of the lease provide:

Â Â Â Â Â  (a) During the term of the lease, that the authorized business firm is to compensate the owner of the leased property for all property taxes assessed against the leased property or that the firm is to pay these taxes; and

Â Â Â Â Â  (b) That the term of the lease begins on or before the start of the first tax year for which the property is exempt and ends on or after the last day of the last tax year for which the property is exempt.

Â Â Â Â Â  (4) In order for property that is owned or leased by an authorized business firm operating a hotel, motel or destination resort to be qualified property under ORS 285C.180, the property must be:

Â Â Â Â Â  (a) Located and in service in an enterprise zone for which the sponsor has elected under ORS 285C.070 to treat a business firm engaged in hotel, motel or destination resort operations as an eligible business firm;

Â Â Â Â Â  (b) Located at the same site as the hotel, motel or destination resort or in close proximity to that site; and

Â Â Â Â Â  (c) Used primarily to serve overnight guests of the hotel, motel or destination resort. Property is used primarily to serve overnight guests if at least 50 percent of any receipts from use of the property are paid by overnight guests.

Â Â Â Â Â  (5) In order for property owned or leased and operated by a business firm engaged in electronic commerce in a city designated for electronic commerce under ORS 285C.100 to be qualified property, the property otherwise qualified under this section and the applicable electronic commerce operations of the firm must be located in that city.

Â Â Â Â Â  (6)(a) As used in this section, Âitem of personal propertyÂ includes an integrated system consisting of various components.

Â Â Â Â Â  (b) Consistent with paragraph (a) of this subsection, the Department of Revenue may by rule further define what constitutes an item of personal property for purposes of this section. [2003 c.662 Â§37]

Â Â Â Â Â  285C.190 Requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property. (1) Notwithstanding ORS 285C.180 (1)(c), an item of reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment that is owned or leased by an authorized business firm is qualified property under ORS 285C.180 if:

Â Â Â Â Â  (a) The real property machinery or equipment is idle:

Â Â Â Â Â  (A) At the time of application for authorization; and

Â Â Â Â Â  (B) For a period of at least 18 consecutive months before or after the time of application for authorization but preceding the first assessment year of the exemption;

Â Â Â Â Â  (b) Prior to the period of idleness, the property was in use within the enterprise zone or elsewhere in the county for at least 12 consecutive months;

Â Â Â Â Â  (c) The reconditioning, refurbishing, retrofitting or upgrading of the property costs at least $50,000 and is completed in the year immediately preceding the first assessment year in which the property is exempt under ORS 285C.175; and

Â Â Â Â Â  (d) The business firm applies for authorization before reconditioning, refurbishment, retrofitting or upgrading commences.

Â Â Â Â Â  (2) The reconditioning, refurbishing, retrofitting or upgrading of an item of real property machinery or equipment described in subsection (1) of this section is a modification and the extent of the exemption under ORS 285C.175 shall be determined as provided in ORS 285C.175 (3)(b)(B).

Â Â Â Â Â  (3) ORS 285C.175 (4)(a) to (c) does not apply to qualified property described in subsection (1) of this section. [Formerly 285B.714]

Â Â Â Â Â  285C.195 Alternative requirements for qualifying reconditioned, refurbished, retrofitted or upgraded property. Notwithstanding ORS 285C.190, if an authorized business firm files a claim for exemption under ORS 285C.175 prior to April 1, 2004, at the option of the business firm, all of the following apply in lieu of ORS 285C.190:

Â Â Â Â Â  (1) If the firm completes the reconditioning, refurbishing, retrofitting or upgrading of real property machinery or equipment that is described in ORS 285C.190 (1), the reconditioned, refurbished, retrofitted or upgraded real property machinery or equipment is qualified property under ORS 285B.713 (2001 Edition) and potentially subject to enterprise zone tax exemption for all of the propertyÂs value if the following requirements are satisfied:

Â Â Â Â Â  (a) Prior to the period of idleness, the property was in use within the enterprise zone for at least 12 consecutive months;

Â Â Â Â Â  (b) The reconditioning, refurbishing, retrofitting or upgrading of the property involved an investment of at least $3 million; and

Â Â Â Â Â  (c) As a result of reconditioning, refurbishing, retrofitting or upgrading the property, the value of the property is at least $25 million more than the assessed value for the tax year prior to the first tax year of the enterprise zone tax exemption.

Â Â Â Â Â  (2) The reconditioning, refurbishing, retrofitting or upgrading of real property machinery or equipment described in subsection (1) of this section is a modification of property for purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) ORS 285C.175 (4)(a) to (c) does not apply to qualified property described in subsection (1) of this section.

Â Â Â Â Â  (4) ORS 285C.200 (1)(c) does not apply to a business firm applying for or claiming an enterprise zone tax exemption for qualified property described in subsection (1) of this section if the provisions of ORS 285C.155 for sponsor approval by resolution of the local governing body or bodies are satisfied. [2003 c.662 Â§38a]

(Firm and Employment Qualifications)

Â Â Â Â Â  285C.200 Qualifications of business firm; rules. (1) The qualified property of an authorized business firm may be exempt from property taxation under ORS 285C.175 only if the firm meets the following qualifications:

Â Â Â Â Â  (a) The firm is an eligible business firm engaged in eligible business operations under ORS 285C.135 that are located inside the enterprise zone;

Â Â Â Â Â  (b) The firm owns or leases qualified property that is located inside the enterprise zone;

Â Â Â Â Â  (c) The employment of the firm, no later than the date the exemption is claimed under ORS 285C.220 or April 1 following the year in which the investment in qualified property is made, whichever is earlier, is not less than the greater of:

Â Â Â Â Â  (A) 110 percent of the annual average employment of the firm; or

Â Â Â Â Â  (B) The annual average employment of the firm plus one employee;

Â Â Â Â Â  (d) The firm does not diminish employment outside the enterprise zone as described in subsections (4) and (5) of this section;

Â Â Â Â Â  (e) The firm does not substantially curtail operations within the enterprise zone as described in ORS 285C.210; and

Â Â Â Â Â  (f) The firm complies in all material respects with local,
Oregon
and federal laws applicable to the firmÂs operations inside the enterprise zone since the application for authorization and throughout the period of exemption, as prescribed by rule.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(c) or (e) of this section, an eligible business firm may meet the qualifications of this section if the firm has satisfied the following requirements:

Â Â Â Â Â  (a) The firm is authorized subject to ORS 285C.155 and the firm satisfies those requirements; and

Â Â Â Â Â  (b)(A) The firm completes an investment of $25 million or more in qualified property; or

Â Â Â Â Â  (B) The firm fulfills the requirements of ORS 285C.205 and the employment of the firm does not decrease below the annual average employment of the firm.

Â Â Â Â Â  (3) An authorized business firm that engages in both eligible and ineligible operations in an enterprise zone and is an eligible business firm because of ORS 285C.135 (3) meets the qualifications of this section if:

Â Â Â Â Â  (a) The eligible operations of the firm under ORS 285C.135 meet the qualifications of this section; and

Â Â Â Â Â  (b) The employees of the firm work a majority of their time in eligible operations within the enterprise zone.

Â Â Â Â Â  (4) A business firm does not meet the qualifications of this section if the firm or any other firm under common control closes or permanently curtails operations in another part of the state more than 30 miles from the nearest boundary of the enterprise zone in which the firm seeks a property tax exemption. This subsection applies to the transfer of any of the business firmÂs operations to an enterprise zone from another part of the state, if the closure or permanent curtailment in the other part of the state diminished employment in the county and more local labor markets after authorization and on or before December 31 of the first tax year for which any qualified property of the firm in that zone would otherwise be exempt under ORS 285C.175.

Â Â Â Â Â  (5) An authorized business firm that moves any of its employees from a site or sites within 30 miles from the nearest boundary of the enterprise zone after authorization may meet the qualifications under this section if the employment of the firm has been increased within the zone and at the site or sites from which the employees were transferred, no later than April 1 preceding the first tax year for which qualified property of the firm is exempt under ORS 285C.175, to not less than 110 percent of the annual average employment of the firm within the zone and the site or sites from which the employees were transferred, calculated over the 12 months preceding the date of application for authorization.

Â Â Â Â Â  (6) For purposes of subsection (1)(f) of this section, the Economic and Community Development Department shall adopt rules that define the effect of noncompliance on an eligible business firmÂs continuing exemption in an enterprise zone and that indicate what is necessary to establish the noncompliance in terms of materiality of the relevant violation, the finality of applicable legal or regulatory proceedings and judgments involving the firm, the failure by the firm to perform or submit to remedial or curative actions and similar factors.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂAnnual average employment of the firmÂ means the average employment of the firm, calculated over the 12 months preceding the date of application for authorization.

Â Â Â Â Â  (b) Except as provided in subsection (5) of this section, Âemployment of the firmÂ means:

Â Â Â Â Â  (A) The number of employees working for the firm a majority of their time in eligible operations at locations within the enterprise zone; or

Â Â Â Â Â  (B) In the case of a firm described in ORS 285C.135 (5)(b), the number of employees working a majority of their time at the facility in the enterprise zone for which authorization was obtained. [Formerly 285B.704]

Â Â Â Â Â  285C.205 Effect of productivity increases on qualification of certain firms; uses of tax savings. The requirements of ORS 285C.200 (2)(b)(B) are met if the qualified business firm does all of the following:

Â Â Â Â Â  (1) The firm demonstrates at least a 10 percent increase in productivity no later than 18 months following January 1 of the first assessment year for which an exemption under ORS 285C.175 is claimed. Unless further specified by the sponsor of the enterprise zone through the resolution adopted under ORS 285C.155:

Â Â Â Â Â  (a) The increase must be in business operations of the firm that are using qualified property receiving the exemption;

Â Â Â Â Â  (b) Productivity is measured by dividing physical units or quantity of output by the number of labor hours engaged in the operations that produced the physical units or quantity of output; and

Â Â Â Â Â  (c) The base level of productivity shall be established over a minimum 12-month period preceding the date on which the qualified property is placed in service.

Â Â Â Â Â  (2) The firm maintains or exceeds the 10 percent increase in productivity under subsection (1) of this section as an annual average rate for each subsequent assessment year during the remainder of the exemption period.

Â Â Â Â Â  (3) On or before April 1 of each of the first three assessment years for which an exemption is claimed, the firm deposits into an account established by the sponsor an amount equal to 25 percent of the estimated tax savings arising from the exemption for that year. The sponsor may adopt additional specifications or requirements applicable to this subsection in the resolution the sponsor adopts under ORS 285C.155. Consistent with this subsection and any additional specifications or requirements adopted by the sponsor:

Â Â Â Â Â  (a) For up to 30 months following the relevant April 1 date for which a deposit is made, the firm may draw from the account amounts equal to any expense incurred for training or retraining employees to promote or facilitate productivity increases under this section, except that the total amount withdrawn from the account for that deposit may not exceed $3,500 per trained employee;

Â Â Â Â Â  (b) Any amount attributable to the deposit that remains in the account after the 30-month period in which firm withdrawals may be made under paragraph (a) of this subsection shall be transferred to a special fund for use by local publicly funded job training providers; and

Â Â Â Â Â  (c) No more than 18 months after the deposit, the estimated tax savings on which the deposit was based shall be reconciled with the actual tax savings arising from the exemption. The reconciliation shall be accomplished by the firm immediately making a further deposit into the account to cover any shortfall or by being reimbursed from the account for any surplus. A deposit or reimbursement made pursuant to this paragraph does not affect withdrawals or transfers that occur as a result of paragraph (a) or (b) of this subsection. [2003 c.662 Â§33a]

Â Â Â Â Â  285C.210 Substantial curtailment of business operations. (1) For purposes of ORS 285C.175, 285C.200 and 285C.240, operations of a business firm are substantially curtailed when:

Â Â Â Â Â  (a) The number of employees of the firm within the enterprise zone is reduced by more than 85 percent from the highest number of employees of the firm within the enterprise zone;

Â Â Â Â Â  (b) The number of employees of a firm within the enterprise zone has been reduced by more than 50 percent from the highest number of employees of the firm within the enterprise zone for a period of time that is equal to or more than nine months; or

Â Â Â Â Â  (c) The annual average number of employees within the enterprise zone during the first assessment year for which the exemption under ORS 285C.175 is granted, or any subsequent year in which an exemption is claimed, is reduced below the greater of:

Â Â Â Â Â  (A) The annual average number of employees of the business firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization, plus one employee; or

Â Â Â Â Â  (B) 110 percent of the annual average number of employees of the firm within the enterprise zone, averaged over the 12 months preceding the date of the application for authorization.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) The number of employees of a firm within the enterprise zone is the employment of the firm, as defined in ORS 285C.200, on the earlier of the date a claim for exemption is filed under ORS 285C.220 or April 1, of each assessment year for which an exemption under ORS 285C.175 is claimed, and for the year immediately following the last assessment year for which an exemption is claimed.

Â Â Â Â Â  (b) Except as specified in subsection (1)(c) of this section, the annual average number of employees of the firm is the number of firm employees within the enterprise zone averaged over each assessment year in which an exemption under ORS 285C.175 is allowed, using employment figures for no fewer than four equivalent periods during the year.

Â Â Â Â Â  (c) For the first assessment year for which an authorized business firm that qualifies under ORS 285C.200 (5) claims an exemption under ORS 285C.175, substantial curtailment under subsection (1)(a) or (c) of this section shall be determined by:

Â Â Â Â Â  (A) Combining the number of employees of the firm within the enterprise zone and the number of employees at all other sites of the firm within the area described in ORS 285C.200 (5); and

Â Â Â Â Â  (B) Combining the annual average number of employees of the firm within the enterprise zone with the annual average number of employees at any other site of the firm from which employees were transferred into the enterprise zone. [2003 c.662 Â§40]

Â Â Â Â Â  285C.215 First-source hiring agreements; rules. (1) The qualified property of an authorized business firm may be exempt from property tax under ORS 285C.175 only if the firm enters into a first-source hiring agreement for the period of property tax exemption. The agreement must be executed prior to the assessment date for the first tax year for which qualified property of the firm is exempt under ORS 285C.175 and must expire no sooner than December 31 of the final year of the exemption.

Â Â Â Â Â  (2)(a) If a firm has not entered into a first-source hiring agreement when qualified property of the firm is first placed in service, as of April 1 preceding the first tax year for which the authorized business firm claims an exemption for qualified property under ORS 285C.175, the sponsor shall inform the county assessor that an agreement under this section has not been executed.

Â Â Â Â Â  (b) A publicly funded job training provider having knowledge of the date when qualified property of the firm is first placed in service may also inform the county assessor that an agreement under this section has not been executed.

Â Â Â Â Â  (3) In accordance with rules adopted by the Economic and Community Development Department, the Director of the Economic and Community Development Department may waive the requirements of subsection (1) of this section for an authorized business firm. The rules adopted by the department shall provide for a waiver under this subsection when the director finds that:

Â Â Â Â Â  (a) The business firm is unable to employ persons referred under the agreement; or

Â Â Â Â Â  (b) The waiver would further the goals and purposes of applicable state policies. [Formerly 285B.710]

(Exemption Claim and Verification Procedures)

Â Â Â Â Â  285C.220 Exemption claims; contents; late filing; fees. (1)(a) After January 1 and on or before April 1 of the assessment year immediately following the year in which qualified property in an enterprise zone is placed in service, and of each assessment year thereafter for which an exemption is sought, an authorized business firm may file a claim for the exemption allowed under ORS 285C.175.

Â Â Â Â Â  (b) The claim shall be made by completing a form prescribed by the Department of Revenue and by filing the form with the county assessor. The firm shall furnish a copy of the claim to the sponsor.

Â Â Â Â Â  (c) The firm shall also file a form described in this subsection after the final assessment year of the exemption period.

Â Â Â Â Â  (2) A claim filed under this section shall contain all of the following:

Â Â Â Â Â  (a) A statement that:

Â Â Â Â Â  (A) The business firm satisfies the requirements of ORS 285C.200 as a qualified business firm; and

Â Â Â Â Â  (B) The business firm has been authorized by the enterprise zone sponsor and the county assessor and has satisfied any commitments made in the firmÂs application for authorization or made as a condition of authorization. The date the application for authorization was submitted and approved shall be set forth in the statement.

Â Â Â Â Â  (b) A statement confirming the continued eligibility of the firm under ORS 285C.135 or explaining any change in eligibility.

Â Â Â Â Â  (c) A schedule setting forth the following employment data:

Â Â Â Â Â  (A) The number of employees of the firm within the enterprise zone on the date the claim is filed under this section or April 1, whichever is earlier;

Â Â Â Â Â  (B) The annual average number of employees of the firm within the enterprise zone during the preceding assessment year; and

Â Â Â Â Â  (C) The annual average number of employees of the firm within the enterprise zone, averaged over the 12-month period preceding the date of the application for authorization.

Â Â Â Â Â  (d) The annual average compensation for the previous assessment year of new employees hired by the firm within the enterprise zone, but only if:

Â Â Â Â Â  (A) The firm is subject to annual compensation requirements under ORS 285C.160; and

Â Â Â Â Â  (B) The claim is filed for a year that is not the first year for which a claim is filed under this section.

Â Â Â Â Â  (e) Any attachments required under ORS 285C.225.

Â Â Â Â Â  (f) For any qualified property listed on a property schedule included in a claim filed for a previous assessment year and that continues to be exempt for the current assessment year:

Â Â Â Â Â  (A) Confirmation that there has been no change in the ownership, lease, location, disposition, operation, use or occupancy of the property; or

Â Â Â Â Â  (B) In the case of a change in the ownership, lease, location, disposition, operation, use or occupancy of the property, an explanation of the change.

Â Â Â Â Â  (g) Any other information required by the Department of Revenue.

Â Â Â Â Â  (3) The business firm shall be prepared to verify any information set forth in a claim filed under this section. The statement made pursuant to subsection (2)(a) of this section shall be prima facie evidence that the firm is a qualified business firm.

Â Â Â Â Â  (4) If the assessor determines the property for which exemption is sought satisfies the requirements of ORS 285C.175, the assessor shall grant the exemption for the tax year beginning July 1.

Â Â Â Â Â  (5) The assessor shall provide copies of each claim for exemption filed under this section as directed by the Department of Revenue.

Â Â Â Â Â  (6) If a claim for exemption relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor. The Department of Revenue shall send a copy of the filed claim to the assessor.

Â Â Â Â Â  (7)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before June 1 of the assessment year if:

Â Â Â Â Â  (A) The claim includes qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim form because the year for which the claim is being filed is the first year for which the property is exempt under ORS 285C.175; and

Â Â Â Â Â  (B) The claim is accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the qualified property listed on the property schedule accompanying the claim.

Â Â Â Â Â  (b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

Â Â Â Â Â  (8)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before August 31 of the assessment year if:

Â Â Â Â Â  (A) The claim does not include qualified property that, pursuant to ORS 285C.225, is required to be listed on a property schedule included with the claim; and

Â Â Â Â Â  (B) The claim is accompanied by a late filing fee equal to the greater of:

Â Â Â Â Â  (i) $200; or

Â Â Â Â Â  (ii) One-fiftieth of one percent of the real market value of the qualified property of the business firm multiplied by the number of 30-day periods from April 1 of the assessment year until the date the claim is filed. A period of less than 30 days shall constitute a 30-day period for purposes of this subparagraph.

Â Â Â Â Â  (b) An exemption may not be granted pursuant to a claim filed under this subsection if the claim is not accompanied by the late filing fee.

Â Â Â Â Â  (9) The value of the property used to determine the late filing fees under this section is appealable in the same manner as other determinations of value by the county assessor are appealable.

Â Â Â Â Â  (10)(a) Notwithstanding subsection (1) of this section, a claim may be filed under this section on or before April 1 following the assessment year after the year in which the qualified property was placed in service.

Â Â Â Â Â  (b) If a claim filed under this subsection is approved by the county assessor, the qualified property shall be exempt from property taxation only for those tax years that begin after the date the claim was filed under this subsection and for which the property otherwise qualifies for exemption under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (11) Any filing fee collected under this section shall be deposited to the county general fund.

Â Â Â Â Â  (12) A claim may be filed under this section as of the dates prescribed in subsections (7), (8) and (10) of this section, regardless of any grounds for hardship under ORS 307.475. [Formerly 285B.722]

Â Â Â Â Â  285C.225 SponsorÂs addendum; property schedule; amendments. (1) An exemption claim filed under ORS 285C.220 must, when applicable, include a sponsorÂs addendum setting forth any information required by the sponsor of the enterprise zone pursuant to ORS 285C.140 (5), 285C.150, 285C.155 or 285C.160.

Â Â Â Â Â  (2) For the first tax year for which qualified property is exempt under ORS 285C.175, the claim filed under ORS 285C.220 must include a property schedule listing the qualified property.

Â Â Â Â Â  (3)(a) The business firm is required to include the property schedule described in subsection (2) of this section with a claim filed under ORS 285C.220 only once for any item of qualified property. The firm shall include additional property schedules with subsequent claims in order to claim exemption of additional qualified property that is pursuant to the same application for authorization.

Â Â Â Â Â  (b) The firm may not file an additional property schedule to claim an exemption for additional qualified property for a tax year that is more than two years after the first tax year for which any qualified property of the firm was exempt under ORS 285C.175, except pursuant to another authorization application.

Â Â Â Â Â  (4) The property schedule shall be set forth on a form prescribed by the Department of Revenue and shall contain:

Â Â Â Â Â  (a) A list of all qualified property that satisfies all requirements for exemption under ORS 285C.175 for the tax year for which the exemption is being claimed and that has not been exempt under ORS 285C.175 for a previous tax year;

Â Â Â Â Â  (b) For each item of property described in paragraph (a) of this subsection, the cost of the property and the date the property was placed in service;

Â Â Â Â Â  (c) Any information needed to determine compliance with any applicable requirements under ORS 285C.180, 285C.185 or 285C.190;

Â Â Â Â Â  (d) In the case of qualified property that is leased by the business firm, a signature on the property schedule or other evidence that the enterprise zone exemption is acknowledged by the owner of the leased property; and

Â Â Â Â Â  (e) Any other information required by the Department of Revenue.

Â Â Â Â Â  (5) The county assessor may allow the business firm to amend the property schedule to include any other item of qualified property described in subsection (2) of this section that was not listed on the original property schedule included in the claim filed for the assessment year. An amendment to the property schedule may not be made after June 1 of the assessment year. [2003 c.662 Â§43]

Â Â Â Â Â  285C.230 Assessor to grant or deny exemption; assistance of sponsor. (1) In granting or denying an exemption under ORS 285C.175, the county assessor may:

Â Â Â Â Â  (a) Reasonably rely on information set forth in the exemption claim filed under ORS 285C.220; and

Â Â Â Â Â  (b) Request and be given assistance from the sponsor before making certain determinations, including but not limited to:

Â Â Â Â Â  (A) Determining if the exemption is being claimed by a qualified business firm under ORS 285C.200;

Â Â Â Â Â  (B) Determining the extent to which qualified property is used by persons other than the qualified business firm or is used for business activities that may not be conducted in an enterprise zone by an eligible business firm under ORS 285C.135; or

Â Â Â Â Â  (C) Determining if the use, leasing or location of qualified property satisfies applicable requirements under ORS 285C.180, 285C.185 or 285C.190.

Â Â Â Â Â  (2) The county assessor is not responsible for determining if the firm has satisfied any requirement established by the sponsor under ORS 285C.140, 285C.150, 285C.155, 285C.160 or 285C.205.

Â Â Â Â Â  (3) If a business firm fails to timely file an exemption claim under ORS 285C.220:

Â Â Â Â Â  (a) The assessor or the sponsor may use the authority granted to the assessor under ORS 285C.235; or

Â Â Â Â Â  (b) The assessor may deny the exemption under ORS 285C.175 for the current tax year or for any future tax year for which the property would otherwise qualify for exemption under ORS 285C.175.

Â Â Â Â Â  (4) If the sponsor or the assessor has reason to question the accuracy or veracity of any information contained in a claim filed under ORS 285C.220, the sponsor or the assessor may use the authority provided under ORS 285C.235.

Â Â Â Â Â  (5) If any information submitted by a business firm under ORS 285C.220 indicates that the firm is no longer in compliance with any requirements that apply to the firm or the qualified property of the firm, the information shall be considered notice for purposes of ORS 285C.240.

Â Â Â Â Â  (6) The county assessor shall make reasonable and timely efforts to notify an authorized business firm that is seeking or receiving an exemption under ORS 285C.175 of the filing requirements under ORS 285C.220, but the county assessor and the Department of Revenue are not under any obligation other than as otherwise provided in ORS 285C.050 to 285C.250 to seek or receive information about the continued entitlement of property to an exemption under ORS 285C.175.

Â Â Â Â Â  (7) The sponsor is primarily responsible for assisting a business firm in timely filing claims under ORS 285C.220. If the sponsor, or a local zone manager designated by the sponsor, does not receive a copy of the claim as required under ORS 285C.220 by the time the claim is required to be filed under ORS 285C.220, the sponsor or manager shall immediately contact the assessor for taking action under subsection (3) of this section. [2003 c.662 Â§44]

Â Â Â Â Â  285C.235 Authority of county assessor; authority of sponsor. (1) The county assessor is at all times authorized to demand reports by registered or certified mail from owners or lessees of qualified property concerning the use of the qualified property and the employment status of the qualified business firm for purposes of ORS 285C.050 to 285C.250. If, after 60 daysÂ notice in writing by registered or certified mail, the owner or lessee fails to comply with this demand, the assessor may disqualify the property under ORS 285C.240, giving written notice of the disqualification to the Department of Revenue and the owner or lessee of the qualified property.

Â Â Â Â Â  (2) The assessor is under no obligation to verify compliance by a qualified business firm with requirements imposed on the firm by the sponsor under ORS 285C.150, 285C.155, 285C.160 or 285C.205.

Â Â Â Â Â  (3) The sponsor of an enterprise zone may initiate procedures in order to verify compliance by qualified business firms with requirements imposed under ORS 285C.050 to 285C.250. The procedures may include written requests to the assessor by the local zone manager or an executive official of the sponsor that the assessor exercise authority under this section for a particular qualified business firm. [2003 c.662 Â§45]

(Disqualification From Exemption)

Â Â Â Â Â  285C.240 Disqualification; notice and procedures; in lieu payments and additional taxes; penalty; use of moneys. (1) The county assessor of any county in which an enterprise zone is situated or the sponsor shall be notified in writing by the qualified business firm or by the owner of the qualified property leased by the qualified business firm not later than July 1 following the assessment year for which the exemption is claimed and in which one of the following events occurs:

Â Â Â Â Â  (a) Property granted exemption from taxation under ORS 285C.175 is sold, exchanged, transported or otherwise disposed of for use outside the enterprise zone or for use by an ineligible business firm;

Â Â Â Â Â  (b) The qualified business firm closes or so reduces eligible operations that the reduction constitutes a substantial curtailment of operations under ORS 285C.210, unless a substantial curtailment of operations is permitted under ORS 285C.200 (2);

Â Â Â Â Â  (c) The qualified business firm fails to meet any of the qualifications required under ORS 285C.200;

Â Â Â Â Â  (d) The qualified business firm fails to meet any condition that the firm is required to satisfy under ORS 285C.150, 285C.155 or 285C.205 or any term of an agreement entered into with the sponsor under ORS 285C.160 with which the firm had agreed to comply;

Â Â Â Â Â  (e) The qualified business firm uses the property to conduct activities in the enterprise zone that are not eligible activities; or

Â Â Â Â Â  (f) Property of the qualified business firm for which exemption under ORS 285C.175 is claimed ceases to be qualified property under ORS 285C.180.

Â Â Â Â Â  (2) If the sponsor receives written notice under subsection (1) of this section, the sponsor shall immediately send a copy of the notice to the county assessor of the county in which the enterprise zone is situated.

Â Â Â Â Â  (3)(a) When an assessor receives written notice under subsection (1) or (2) of this section, the assessor shall disqualify the property for the assessment year following the disqualifying event and 100 percent of the additional taxes calculated under ORS 285C.175 shall be assessed against the property for each year for which the property had been granted exemption under ORS 285C.175.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a qualified business firm fails to meet any of the requirements of an agreement entered into by the firm under ORS 285C.160 during the exemption, but meets all other applicable requirements under ORS 285C.050 to 285C.250 during the first three years of the exemption, the qualified property of the firm may not be disqualified during the first three years of exemption for failure to comply with the requirements of the agreement entered into under ORS 285C.160.

Â Â Â Â Â  (c) The additional taxes assessed under this subsection shall be reduced by the amount, if any, paid by the qualified business firm to the sponsor under subsection (6) of this section for the same property.

Â Â Â Â Â  (4) If the qualified business firm or owner fails to give the notice on time or at all as required by subsection (1) of this section, upon discovering the property no longer qualifies for the exemption due to a circumstance described in subsection (1) of this section, the assessor shall:

Â Â Â Â Â  (a) Disqualify the property from exemption;

Â Â Â Â Â  (b) Compute the amount of taxes described in subsection (3) of this section as though notice had been given, and add to that amount an additional penalty equal to 20 percent of the total amount so computed; and

Â Â Â Â Â  (c) Add the property to the assessment and tax roll without the exemption as if the notice had been given.

Â Â Â Â Â  (5) The amount determined to be due under subsections (3) and (4) of this section:

Â Â Â Â Â  (a) May be paid to the tax collector before completion of the next general property tax roll pursuant to ORS 311.370; and

Â Â Â Â Â  (b) Shall be added to the tax extended against the property on the next general property tax roll to be collected and distributed in the same manner as the remainder of the property taxes.

Â Â Â Â Â  (6)(a) Notwithstanding subsections (3) and (5) of this section, if an assessor or sponsor receives notice from a business firm under subsection (1)(b), (c) or (d) of this section and the qualified business firm has not closed its operations, the qualified business firm shall pay the sponsor an amount equal to the property taxes for the qualified property in the assessment year for which the exemption is claimed in lieu of the amounts otherwise due under subsection (3) of this section.

Â Â Â Â Â  (b) Moneys collected under paragraph (a) of this subsection shall be used by the sponsor to benefit the residents of the enterprise zone and for the development of jobs, skills and training for residents of the enterprise zone and the zoneÂs immediate vicinity.

Â Â Â Â Â  (c) This subsection applies only to the first notice given by the business firm under subsection (1)(b), (c) or (d) of this section.

Â Â Â Â Â  (d) If the sponsor does not receive the full amount to be paid by the qualified business firm under paragraph (a) of this subsection, the assessor shall disqualify the property and impose the entire amount of additional taxes as prescribed under subsection (3) of this section.

Â Â Â Â Â  (7) An assessor may not disqualify property under this section for failure by a qualified business firm or an owner of qualified property leased by the qualified business firm to notify the assessor or the enterprise zone sponsor that the qualified business firm does not meet requirements under ORS 285C.150, 285C.155, 285C.160 or 285C.205, without having received written communication from the sponsor that demonstrates that the qualified business firm does not meet the requirements.

Â Â Â Â Â  (8) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (9) If property is disqualified from exemption under this section, the assessor shall notify the qualified business firm, and the owner of any qualified property that is leased by the firm, of the disqualification. The notification shall be made in writing. The assessor shall provide copies of the disqualification to the sponsor, the Department of Revenue and the Economic and Community Development Department. The decision of the assessor to disqualify property under this section may be appealed to the Oregon Tax Court under ORS 305.404 to 305.560. [Formerly 285B.728]

(Termination of Enterprise Zone)

Â Â Â Â Â  285C.245 Termination; effect of termination on property; procedures. (1) When the termination of an enterprise zone occurs under this section:

Â Â Â Â Â  (a) The termination of the enterprise zone does not affect:

Â Â Â Â Â  (A) The continuation of a qualified business firmÂs property tax exemption first allowed before the effective date of the termination of the enterprise zone; or

Â Â Â Â Â  (B) The ability of an authorized business firm to claim exemption under ORS 285C.175 if:

Â Â Â Â Â  (i) The authorization application of the firm was filed with the sponsor before the effective date of the termination of the zone;

Â Â Â Â Â  (ii) The firm remains authorized at the time the exemption is claimed;

Â Â Â Â Â  (iii) The firm completes construction, addition, modification or installation of the qualified property within a reasonable time and without interruption of construction, addition, modification or installation activity; and

Â Â Â Â Â  (iv) The property meets all other applicable requirements for exemption under ORS 285C.175.

Â Â Â Â Â  (b) A business firm that is currently authorized or qualified in the enterprise zone shall be allowed until 10 years after the effective date of the termination of the enterprise zone to apply for authorization under ORS 285C.140 and to subsequently claim the exemption for any qualified property that is constructed, added, modified or installed inside the former enterprise zone boundaries, as those boundaries existed at the time of termination, and entirely outside of the boundaries of any current enterprise zone. Construction, addition, modification or installation of qualified property must commence prior to the end of the final tax year in which qualified property of the firm is exempt under ORS 285C.175 and must be completed within a reasonable time and without interruption of construction, addition, modification or installation activity. The property must meet all other applicable requirements for exemption under ORS 285C.175.

Â Â Â Â Â  (c) Disqualification under ORS 285C.240 of all exempt property of the business firm after the effective date of the termination of the enterprise zone shall prohibit and terminate all authorizations sought or obtained by the business firm that would not otherwise be allowed except for paragraph (b) of this subsection. Disqualification under ORS 285C.240 of all exempt property of the business firm on or after the effective date of the termination of the enterprise zone shall cause the assessor to deny any claim for exemption under ORS 285C.175 of qualified property of the business firm made in a subsequent tax year.

Â Â Â Â Â  (2) An enterprise zone designated by the Director of the Economic and Community Development Department under ORS 285C.080, 285C.085 or 285C.250 shall terminate when 10 years plus that number of days necessary to delay the date of termination to the June 30 next following have elapsed since the enterprise zone was originally designated.

Â Â Â Â Â  (3) An enterprise zone designated by the director under ORS 285C.080, 285C.085 and 285C.250 shall terminate prior to the time specified in subsection (2) of this section only as provided in subsections (4) to (6) of this section.

Â Â Â Â Â  (4) The governing body of the sponsor may submit a resolution requesting termination of the enterprise zone to the Economic and Community Development Department. The sponsor shall provide copies of the resolution to the county assessor and the Department of Revenue. After receipt of the request, the director shall order termination of the enterprise zone and shall specify the effective date of the termination.

Â Â Â Â Â  (5) If a sponsor is unable or unwilling to carry out its responsibilities under ORS 285C.105, the director shall order termination of the enterprise zone and shall specify the effective date of the termination. However, in the case of failure to provide enhanced local public services, local incentives or local regulatory flexibility included in the application for designation as an enterprise zone or in the resolution under ORS 285C.115 (7), termination is not required if the sponsor provides to authorized or qualified business firms new enhanced local public services, local incentives or local regulatory flexibility that is of comparable value, or makes reasonable corrections of shortcomings in existing local incentives. A sponsor may reduce the time within which it will provide enhanced local public services, local incentives and local regulatory flexibility to a time period equal to the amount of time allowed for an exemption under ORS 285C.175 without causing termination under this section.

Â Â Â Â Â  (6) An enterprise zone designated on or after January 1, 2004, shall terminate if no qualified business firm has located within the zone by December 31 following the date that is six years after the date the zone was designated.

Â Â Â Â Â  (7) A reservation enterprise zone designated under ORS 285C.306 shall terminate in accordance with subsection (2) of this section, but may be redesignated at any time under ORS 285C.306. [Formerly 285B.686]

Â Â Â Â Â  285C.250 Designation of new zone following zone termination. (1) Within a reasonable period of time prior to the termination of enterprise zones under ORS 285C.245 (2), the Director of the Economic and Community Development Department shall competitively designate the same number of enterprise zones effective immediately after termination of the previous enterprise zones. The determination by the director as to the areas designated as enterprise zones shall be final.

Â Â Â Â Â  (2) When an enterprise zone is terminated under ORS 285B.686 (4) to (6), the director may competitively designate a new enterprise zone. The sponsor of the enterprise zone terminated under ORS 285C.245 (4) or (5) is not eligible to apply for a new enterprise zone, except for a county government when the terminated zone was also jointly sponsored by one or more cities or ports.

Â Â Â Â Â  (3) Sponsors of existing enterprise zones that are due to terminate may reapply for designation under subsection (1) of this section.

Â Â Â Â Â  (4) Any city, county or port may apply to the director for designation of an enterprise zone in accordance with the criteria set forth in ORS 285C.065 and 285C.090. In addition, the Economic and Community Development Department by rule shall determine the minimum level of economic hardship in any area to be included within an enterprise zone, any other criteria necessary to evaluate the need for the enterprise zone and the potential for accomplishing the purposes of ORS 285C.050 to 285C.250.

Â Â Â Â Â  (5) All enterprise zones designated under this section shall terminate in accordance with ORS 285C.245 (2).

Â Â Â Â Â  (6) When the director designates enterprise zones under this section, there is no limit on the relative number of urban or rural enterprise zones designated.

Â Â Â Â Â  (7) The director may determine when to accept applications for any enterprise zone that terminates under subsection (2) of this section or is not designated under subsection (1) of this section for lack of qualified applicants. [Formerly 285B.689; 2005 c.94 Â§10; 2005 c.704 Â§12]

(Sunset Date)

Â Â Â Â Â  285C.255 Sunset of enterprise zone program. (1) Notwithstanding any other provision of ORS 285C.050 to 285C.250:

Â Â Â Â Â  (a) An area may not be designated as an enterprise zone after June 30, 2013;

Â Â Â Â Â  (b) A business firm may not obtain authorization under ORS 285C.140 after June 30, 2013; and

Â Â Â Â Â  (c) An enterprise zone, except for a reservation enterprise zone, that is in existence on June 29, 2013, is terminated on June 30, 2013.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A reservation enterprise zone may be designated under ORS 285C.306 after June 30, 2013; and

Â Â Â Â Â  (b) A business firm may obtain authorization under ORS 285C.140 after June 30, 2013:

Â Â Â Â Â  (A) If located in a reservation enterprise zone; or

Â Â Â Â Â  (B) As allowed under ORS 285C.245 (1)(b). [2003 c.662 Â§49; 2007 c.888 Â§1]

Â Â Â Â Â  Note: 285C.255 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285C.260 [Formerly 285B.731; renumbered 285C.045 in 2005]

RESERVATION ENTERPRISE ZONES

Â Â Â Â Â  285C.300 Definitions for ORS 285C.300 to 285C.320. As used in ORS 285C.300 to 285C.320:

Â Â Â Â Â  (1) ÂEligible businessÂ means a business that:

Â Â Â Â Â  (a) Is engaged within a reservation enterprise zone in the manufacture or provision of goods, products or services to other businesses or to the general public, through activities including, but not limited to, manufacturing, assembly, fabrication, processing, shipping, storage, retail sales or services, child care, housing, retail food service, health care, tourism, entertainment, financial services, professional services, energy development, construction or similar activities; and

Â Â Â Â Â  (b) Occupies or owns a new business facility within a reservation enterprise zone.

Â Â Â Â Â  (2) ÂNew business facilityÂ:

Â Â Â Â Â  (a) Means a physical asset within a reservation enterprise zone that satisfies the following requirements:

Â Â Â Â Â  (A) The facility is used by a business in the operation of a revenue-producing enterprise, except that the revenue-producing enterprise must consist of activity other than leasing the facility to another person; and

Â Â Â Â Â  (B) The facility is acquired by or leased to a business on or after January 1, 2002, including a facility, the title or possession of which is transferred to the business on or after January 1, 2002, or a facility, the construction, erection or installation of which is completed on or after January 1, 2002;

Â Â Â Â Â  (b) Subject to paragraph (c) of this subsection, includes a facility acquired or leased from a person that used the facility in a revenue-producing enterprise within the boundaries of the same Indian reservation immediately prior to the transfer of title or possession of the facility to the business; and

Â Â Â Â Â  (c) Does not include:

Â Â Â Â Â  (A) A facility that is used in a revenue-producing enterprise that is the same or substantially identical to the revenue-producing enterprise in which the facility was previously used within the boundaries of the same Indian reservation; or

Â Â Â Â Â  (B) Any property that merely replaces existing property and that does not expand the capacity of the revenue-producing enterprise in which the facility is to be used.

Â Â Â Â Â  (3) ÂReservation enterprise zoneÂ means a zone designated by ORS 285C.306.

Â Â Â Â Â  (4) ÂTribal governmentÂ means the governing body of an Indian tribe, if the governing body has the authority to levy, impose and collect taxes within the boundaries of the reservation of the tribe.

Â Â Â Â Â  (5) ÂTribal taxÂ means any specific tax that is or may be levied or imposed by a tribal government upon a business and that is measured with reference to a specific level or quantity of that businessÂs income, operations, use or ownership of property. ÂTribal taxÂ includes, but is not limited to, an income or excise tax, an ad valorem property tax, a gross receipts tax or a sales and use tax. [Formerly 285B.766]

Â Â Â Â Â  285C.303 Legislative findings. The Legislative Assembly finds that the welfare of the residents of the rural Indian reservations of this state is acutely dependent upon the growth, development and expansion of employment and business opportunities within reservation boundaries. Geographic and other obstacles have made it difficult for rural Indian reservations to attract and retain private business investment. The tax systems of this state, by subjecting businesses located within reservation boundaries to state taxation in addition to any taxation imposed by the reservations themselves, has heightened the economic isolation of this stateÂs rural reservations and impeded the efforts of Indian tribes to develop sufficient tax bases to fund essential governmental services on their reservations. The Legislative Assembly further finds that it is in the best interests of this state to create equality that will enable rural Indian reservations to attract and retain private business investment. The Legislative Assembly declares that it is the purpose of ORS 285C.300 to 285C.320 to remove the tax disincentives that currently inhibit private business and industry from locating and operating enterprises within the boundaries of the rural Indian reservations of this state. [Formerly 285B.767]

Â Â Â Â Â  285C.306 Reservation enterprise zones. (1) Trust land of an Indian tribe that meets all of the following requirements is designated as a reservation enterprise zone for the purposes of ORS 285C.300 to 285C.320:

Â Â Â Â Â  (a) The Indian tribe is a federally recognized Indian tribe;

Â Â Â Â Â  (b) The reservation of the Indian tribe is entirely within the boundaries of this state;

Â Â Â Â Â  (c) The land for which zone designation is sought is land held in trust by the
United States
for the benefit of the Indian tribe and is located entirely within the boundaries of the reservation;

Â Â Â Â Â  (d) Fifty percent or more of the households within the boundaries of the reservation have incomes below 80 percent of the median income of this state, as defined by the most recent federal decennial census; and

Â Â Â Â Â  (e) The unemployment rate within the reservation for all enrolled members of the tribe is at least 2.0 percentage points greater than the comparable unemployment rate for this state, as defined by the most recently available data published or officially provided and verified by the United States Government, the Employment Department, the Portland State University Population Research Center or a special study conducted under a contract with a regional academic institution.

Â Â Â Â Â  (2) At the request of a tribal government, the Economic and Community Development Department shall determine if trust land is designated as a reservation enterprise zone under this section. [Formerly 285B.770; 2005 c.704 Â§3; 2007 c.71 Â§86]

Â Â Â Â Â  285C.309 Income tax credit for new business facility in reservation enterprise zone. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to an eligible business operating a new business facility in a reservation enterprise zone.

Â Â Â Â Â  (2) The amount of the credit allowed to the eligible business shall equal:

Â Â Â Â Â  (a) The amount of tribal property tax imposed on a new business facility of an eligible business that is paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business; or

Â Â Â Â Â  (b) If the eligible business has not previously conducted business operations within the reservation enterprise zone, the amount of tribal tax paid or incurred by the eligible business during the income or corporate excise tax year of the eligible business.

Â Â Â Â Â  (3) The credit allowed to the eligible business may not exceed the tax liability of the eligible business for the tax year and may not be carried over to another tax year.

Â Â Â Â Â  (4) A credit is allowable under this section only to the extent the tribal tax on which the credit is based is imposed on businesses not owned by Indians on a uniform basis within the territory over which the tribal government has the authority to levy, impose and collect taxes.

Â Â Â Â Â  (5) The credit shall be claimed on a form prescribed by the Department of Revenue containing the information required by the department, including information sufficient for the department to determine that the taxpayer is an eligible business and that the facility operated by the business is a new business facility.

Â Â Â Â Â  (6) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (7) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (8) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (9) An eligible business claiming a credit under this section shall maintain records sufficient to authenticate the allowance of the credit claimed under this section and shall furnish the department with these records upon the request of the department.

Â Â Â Â Â  (10) A credit claimed by an eligible business may not be disallowed solely because the eligible business conducts business operations both within and outside of a reservation enterprise zone. [Formerly 285B.773]

Â Â Â Â Â  285C.320 Status of reservation enterprise zone; sponsor. (1) A reservation enterprise zone shall be considered to be a rural enterprise zone for purposes of ORS 285C.050 to 285C.250. The tribal government of the reservation shall be considered to be the sponsor of the reservation enterprise zone.

Â Â Â Â Â  (2) Reservation enterprise zones may not be taken into account in determining the number of rural enterprise zones allowable in this state under ORS 285C.050 to 285C.250, and are not subject to numerical limitation under ORS 285C.050 to 285C.250.

Â Â Â Â Â  (3) In order for property within a reservation enterprise zone to be exempt under ORS 285C.175, the business firm and property must meet all of the requirements applicable to business firms and property in any rural enterprise zone.

Â Â Â Â Â  (4) As used in this section, Âbusiness firmÂ has the meaning given that term in ORS 285C.050. [Formerly 285B.776; 2005 c.94 Â§11]

RURAL RENEWABLE ENERGY DEVELOPMENT ZONES

Â Â Â Â Â  285C.350 Definitions for ORS 285C.350 to 285C.370. As used in ORS 285C.350 to 285C.370:

Â Â Â Â Â  (1) ÂApplicantÂ means the city, county or group of counties applying for designation of territory as a rural renewable energy development zone.

Â Â Â Â Â  (2) ÂRenewable energyÂ means electricity that is generated through use of a renewable energy resource, as defined in ORS 469.185, or a liquid, gaseous or solid fuel for commercial sale or distribution that is one of the following:

Â Â Â Â Â  (a) A biofuel, such as biodiesel or ethanol, as those terms are defined in ORS 646.905, that is derived from an organic source. As used in this paragraph, ÂbiofuelÂ includes, but is not limited, to raw biomass harvested for biofuel or suitable by-products, residue from agriculture, forestry or other industries and residue from commercial or municipal waste collection.

Â Â Â Â Â  (b) A fuel additive that has been verified under the United States Environmental Protection AgencyÂs Environmental Technology Verification Program or the California Air Resources Board verification program and is composed of at least 90 percent renewable materials.

Â Â Â Â Â  (3) ÂRural areaÂ means an area in the state that is not within the urban growth boundary of a city with a population of 30,000 or more. [2003 c.662 Â§69; 2005 c.94 Â§12; 2007 c.739 Â§9]

Â Â Â Â Â  285C.353 Designation of rural renewable energy development zones; requirements; multiple designations; zone sponsor. (1) A county, a city in a rural area or a combination of contiguous counties may apply to the Director of the Economic and Community Development Department for designation of the entire territory of the applicant that is located in a rural area as a rural renewable energy development zone.

Â Â Â Â Â  (2) An application for designation of a rural renewable energy development zone shall be in such form and shall contain such information as the Economic and Community Development Department prescribes by rule. The application shall include a copy of the resolution of the governing body of the city or each county that constitutes the applicant that states that the city or county seeks rural renewable energy development zone designation.

Â Â Â Â Â  (3) The director shall approve designation of the territory of the applicant as a rural renewable energy development zone, excluding any territory of an applicant that is not within a rural area at the time of designation.

Â Â Â Â Â  (4)(a) The designation of an area as a rural renewable energy development zone authorizes the exemption of up to an amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

Â Â Â Â Â  (b) An applicant may seek subsequent additional designations under this section. An application for additional designation shall be made in the same manner as an application for initial designation, and shall be approved by the director if the application for additional designation meets the qualifications for designation under subsection (3) of this section.

Â Â Â Â Â  (c) Each additional designation approved under this section authorizes the exemption of a new amount, determined as prescribed in paragraph (d) of this subsection, in real market value of property described in ORS 285C.359 that meets the requirements for exemption under ORS 285C.362.

Â Â Â Â Â  (d) Each amount authorized for exemption under this section shall be determined as follows:

Â Â Â Â Â  (A) The amount shall be set forth in the resolution described in subsection (2) of this section.

Â Â Â Â Â  (B) If no amount is specified in the resolution described in subsection (2) of this section, the amount shall be $250 million.

Â Â Â Â Â  (C) The amount may not exceed $250 million for any single designation under this section.

Â Â Â Â Â  (D) The amount applies only to exemptions first claimed for a tax year that begins after January 1 following the date of adoption of the resolution described in subsection (2) of this section.

Â Â Â Â Â  (5) If an application for designation was made by one city or county, that city or county shall serve as sponsor of the rural renewable energy development zone. If the application for designation was made by two or more counties, the application shall identify which county shall serve as the sponsor of the zone. [2003 c.662 Â§70; 2005 c.595 Â§4; 2007 c.739 Â§9a]

Â Â Â Â Â  285C.356 Application for authorization. (1) Following designation of a rural renewable energy development zone, an eligible business firm seeking an exemption under ORS 285C.362 may apply for authorization under ORS 285C.140.

Â Â Â Â Â  (2) The firm shall include a written description of the locations, extent and expected real market value of the proposed renewable energy development project.

Â Â Â Â Â  (3) The firm shall be authorized if the firm would otherwise be authorized under ORS 285C.140, but the authorization is limited to investments in the renewable energy development project described in the application submitted by the firm. [2003 c.662 Â§71]

Â Â Â Â Â  285C.359 Qualified property. Property shall qualify for exemption under ORS 285C.362 if the property meets all of the following requirements:

Â Â Â Â Â  (1) The property constitutes all or a part of a facility used to generate renewable energy or is used to support or maintain a renewable energy facility;

Â Â Â Â Â  (2) The property is newly constructed or installed in the rural renewable energy development zone; and

Â Â Â Â Â  (3) The property meets all other requirements for qualification under ORS 285C.180. [2003 c.662 Â§72]

Â Â Â Â Â  285C.362 Exemption; requirements; duration. (1) Property of an authorized business firm is exempt from ad valorem property taxation if:

Â Â Â Â Â  (a) The property is qualified property under ORS 285C.359;

Â Â Â Â Â  (b) The firm meets the qualifications under ORS 285C.200; and

Â Â Â Â Â  (c) The firm has entered into a first-source hiring agreement under ORS 285C.215.

Â Â Â Â Â  (2)(a) Property described in subsection (1) of this section is exempt from ad valorem property taxation only to the extent the real market value of the property, when added to the real market value of all other property in the rural renewable energy development zone that has received an exemption under this section, is less than the exemption authorization level established for the zone under ORS 285C.353 (4).

Â Â Â Â Â  (b) For purposes of this subsection, real market value shall be determined as of the assessment date for the first year that property is exempt under this section.

Â Â Â Â Â  (3) The exemption allowed under this section applies to the first tax year for which, as of January 1 preceding the tax year, the qualified property is in service. The exemption shall continue for the next two succeeding tax years if the property continues to be owned or leased by the business firm, operated to generate renewable energy or to support or maintain renewable energy facilities, and located in the rural renewable energy development zone.

Â Â Â Â Â  (4)(a) The property may be exempt from property taxation under this section for up to two additional tax years consecutively following the tax years described in subsection (3) of this section if authorized by a written agreement entered into by the firm and the sponsor under ORS 285C.160.

Â Â Â Â Â  (b) Notwithstanding ORS 285C.160, a contiguous county that applied for a rural renewable energy development zone designation may elect to not participate in a two-year extension of the exemption under this subsection. The election shall be made by resolution of the governing body of the contiguous county on or before execution of the written agreement between the firm and the sponsor under ORS 285C.160. [2003 c.662 Â§73]

Â Â Â Â Â  285C.365 Application of enterprise zone laws. Except where inconsistent with the provisions of ORS 285C.350 to 285C.370, the provisions of ORS 285C.050 to 285C.250 apply to rural renewable energy development zones as if rural renewable energy development zones were enterprise zones, and to the exemption or disqualification from exemption of property located in rural renewable energy development zones. [2003 c.662 Â§74]

Â Â Â Â Â  285C.370 Rules. The Economic and Community Development Department may adopt rules for implementing and administering ORS 285C.350 to 285C.370, including rules that define terms. [2003 c.662 Â§75]

LONG TERM TAX INCENTIVES FOR RURAL ENTERPRISE ZONES

Â Â Â Â Â  285C.400 Definitions for ORS 285C.400 to 285C.420. As used in ORS 285C.400 to 285C.420:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCertified business firmÂ means a business firm that has been certified under ORS 285C.403.

Â Â Â Â Â  (3) ÂCounty with chronically low income or chronic unemploymentÂ means, based on the most recently revised annual average unemployment rate or annual per capita income levels available, a county in which:

Â Â Â Â Â  (a) The median ratio of the per capita personal income of the county to the equivalent annual personal income figure of the entire United States for each year, as reported by the Bureau of Economic Analysis of the United States Department of Commerce, is equal to or less than 0.75 over the last 10 years;

Â Â Â Â Â  (b) The median ratio of the unemployment rate of the county to the equivalent rate of the entire United States for each year is at least 1.3 over the last 20 years or over the last 10 years; or

Â Â Â Â Â  (c) The population of the county has experienced a negative net migration, irrespective of natural population change, since the most recent federal decennial census occurring three or more years prior to the current estimated population figure for the county, based on available population statistics.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used:

Â Â Â Â Â  (a) At a location in a rural enterprise zone that is identified in the application for certification under ORS 285C.403; and

Â Â Â Â Â  (b) In those business operations of the business firm that are the subject of the application for certification under ORS 285C.403.

Â Â Â Â Â  (5) ÂRural enterprise zoneÂ has the meaning given that term in ORS 285C.050. [Formerly 285B.781; 2005 c.94 Â§13]

Â Â Â Â Â  285C.403 Certification of business firm; application; review; appeal. (1) Any business firm proposing to apply for the tax exemption provided under ORS 285C.409 shall, before the commencement of construction or installation of property or improvements at a location in a rural enterprise zone and before the hiring of employees, apply for certification with the sponsor of the zone and with the county assessor of the county or counties in which the zone is located. The application shall be made on a form prescribed by the Department of Revenue.

Â Â Â Â Â  (2) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the firmÂs proposed business operations and facility in the rural enterprise zone;

Â Â Â Â Â  (b) A description and estimated cost or value of the property or improvements to be constructed or installed at the facility;

Â Â Â Â Â  (c) An estimate of the number of employees at the facility that will be hired by the firm;

Â Â Â Â Â  (d) A commitment to meet the applicable requirements of ORS 285C.412;

Â Â Â Â Â  (e) A commitment to satisfy all additional conditions agreed to pursuant to the written agreement between the rural enterprise zone sponsor and the business firm under subsection (3)(c) of this section; and

Â Â Â Â Â  (f) Any other information considered necessary by the Department of Revenue.

Â Â Â Â Â  (3) The sponsor and the county assessor shall certify the business firm by approving the application if the sponsor and the county assessor determine that all of the following requirements have been met:

Â Â Â Â Â  (a) The governing body of the county and city in which the facility is located has adopted a resolution approving the property tax exemption for the facility.

Â Â Â Â Â  (b) The business firm has committed to meet the applicable requirements of ORS 285C.412.

Â Â Â Â Â  (c) The business firm has entered into a written agreement with the sponsor of the rural enterprise zone that may include any additional requirements that the sponsor may reasonably request, including but not limited to contributions for local services or infrastructure benefiting the facility. The written agreement shall state the number of consecutive tax years for which the facility, following commencement of operations, is to be exempt from property tax under ORS 285C.409. The agreement may not provide for a period of exemption that is less than seven consecutive tax years or more than 15 consecutive tax years. If the agreement is silent on the number of tax years for which the facility is to be exempt following placement in service, the exemption shall be for seven consecutive tax years.

Â Â Â Â Â  (d) The facility is located in a county with chronically low income or chronic unemployment, based on the most recently revised annual data available when the written agreement with the zone sponsor is executed.

Â Â Â Â Â  (4) The approval of an application by both the sponsor and the county assessor under subsection (3) of this section shall be prima facie evidence that the business firm will qualify for the property tax exemption under ORS 285C.409.

Â Â Â Â Â  (5) The sponsor and the county assessor shall provide copies of an approved application to the applicant, the Department of Revenue and the Economic and Community Development Department.

Â Â Â Â Â  (6) If the sponsor or the county assessor fails or refuses to certify the business firm, the business firm may appeal to the Oregon Tax Court under ORS 305.404 to 305.560. The business firm shall provide copies of the firmÂs appeal to the sponsor, the county assessor, the Economic and Community Development Department and the Department of Revenue. [Formerly 285B.783; 2005 c.94 Â§14]

Â Â Â Â Â  285C.406 Claiming property tax exemption or income tax credit. In order for a taxpayer to claim the property tax exemption under ORS 285C.409 or a corporate excise or income tax credit under ORS 317.124:

Â Â Â Â Â  (1) The written agreement between the business firm and the rural enterprise zone sponsor that is required under ORS 285C.403 (3)(c) must be entered into prior to the termination of the enterprise zone under ORS 285C.245; and

Â Â Â Â Â  (2) The business firm must obtain certification under ORS 285C.403 on or before June 30, 2013. [Formerly 285B.796; 2005 c.94 Â§15; 2005 c.667 Â§3; 2007 c.888 Â§2]

Â Â Â Â Â  285C.409 Property tax exemption; requirements; duration. (1) A facility of a certified business firm is exempt from ad valorem property taxation:

Â Â Â Â Â  (a) For the first tax year following the calendar year in which the business firm is certified under ORS 285C.403 or after which construction or reconstruction of the facility commences, whichever event occurs later;

Â Â Â Â Â  (b) For each subsequent tax year in which the facility is not yet in service as of the assessment date; and

Â Â Â Â Â  (c) For a period of at least seven consecutive tax years but not more than 15 consecutive tax years, as provided in the written agreement between the business firm and the rural enterprise zone sponsor under ORS 285C.403 (3)(c), if the facility satisfies the requirements of ORS 285C.412. The period described in this paragraph shall commence as of the first tax year in which the facility is in service as of the assessment date.

Â Â Â Â Â  (2) An exemption under this section may not be allowed for real or personal property that has received a property tax exemption under ORS 285C.170 or 285C.175.

Â Â Â Â Â  (3) For each tax year that the facility is exempt from taxation under this section, the county assessor shall:

Â Â Â Â Â  (a) Enter on the assessment and tax roll, as a notation, the real market value and assessed value of the facility.

Â Â Â Â Â  (b) Enter on the assessment and tax roll, as a notation, the amount of tax that would be due if the facility were not exempt.

Â Â Â Â Â  (c) Indicate on the assessment and tax roll that the property is exempt and is subject to potential additional taxes as provided in ORS 285C.420 by adding the notation Âenterprise zone exemption (potential additional tax).Â

Â Â Â Â Â  (4) The amount determined under subsection (3)(b) of this section and the name of the business firm shall be reported to the Department of Revenue on or before December 31 of each tax year so that the department may compute the distributions described in ORS 317.131.

Â Â Â Â Â  (5) The following property may not be exempt from property taxation under this section:

Â Â Â Â Â  (a) Land.

Â Â Â Â Â  (b) Any property that existed at the facility on an assessment date before the assessment date for the first tax year for which property of the firm is exempt under this section. [Formerly 285B.786; 2005 c.94 Â§16]

Â Â Â Â Â  285C.412 Conditions for continued exemption. In order for a facility of a business firm to continue to be exempt from ad valorem property taxation under ORS 285C.409 for a tax year following the first assessment date on which the facility is in service, all of the conditions of any one of the alternative subsections in this section must be met:

Â Â Â Â Â  (1) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $25 million or one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

Â Â Â Â Â  (b) The business firm hires or will hire at least 75 full-time employees at the facility by the end of the fifth calendar year following the year in which the facility is placed in service; and

Â Â Â Â Â  (c) The annual average compensation for employees, based on payroll, at the business firmÂs facility is at least 150 percent of the average wage in the county in which the facility is located. This requirement may be initially met in any year during the first five years after the year in which operation of the facility begins, and thereafter is met if the annual average compensation at the facility for the year exceeds the average wage in the county for the year in which the requirement is initially met.

Â Â Â Â Â  (2) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) The facility meets the total cost requirements set forth in subsection (1)(a) of this section;

Â Â Â Â Â  (b) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

Â Â Â Â Â  (c)(A) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 10,000 or fewer; or

Â Â Â Â Â  (B) The business firm hires or will hire at least 35 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service, and at the time that the business firm is certified, the location of the facility is in a county with a population of 40,000 or fewer.

Â Â Â Â Â  (3) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds the lesser of $12.5 million or one-half of one percent of the real market value of all nonexempt taxable property in the county in which the facility is located, as determined for the assessment year in which the business firm is certified (and rounded to the nearest $10 million of such value);

Â Â Â Â Â  (b) At the time that the business firm is certified, the location of the facility is 10 or more miles from Interstate Highway 5, as measured between the two closest points between the facility site and anywhere along that interstate highway;

Â Â Â Â Â  (c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section; and

Â Â Â Â Â  (d)(A) The business firm hires or will hire at least 50 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; or

Â Â Â Â Â  (B) The business firm satisfies the requirements of subsection (2)(c)(A) or (B) of this section.

Â Â Â Â Â  (4) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) Within three years either before or after the property tax year in which the facility is placed in service, the business firm places one or more other facilities in the same or another enterprise zone for which the business firm is certified and otherwise meets the requirements of ORS 285C.400 to 285C.420;

Â Â Â Â Â  (b) The total cost of all facilities of the business firm exceeds $25 million by the end of the calendar year in which the last such facility is placed in service;

Â Â Â Â Â  (c) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section independently for each facility of the firm; and

Â Â Â Â Â  (d) The business firm hires or will hire a total of at least 100 full-time employees at all of the firmÂs facilities by the end of the fifth calendar year following the year in which the first such facility is placed in service.

Â Â Â Â Â  (5) In order for the exemption under ORS 285C.409 (1)(c) to be allowable pursuant to this subsection:

Â Â Â Â Â  (a) By the end of the calendar year in which the facility is placed in service, the total cost of the facility exceeds $200 million;

Â Â Â Â Â  (b) At the time that the business firm is certified, the location of the facility meets the siting requirements of subsection (3)(b) of this section;

Â Â Â Â Â  (c) The business firm hires or will hire at least 10 full-time employees at the facility by the end of the third calendar year following the year in which the facility is placed in service; and

Â Â Â Â Â  (d) The business firm meets the annual average compensation requirements set forth in subsection (1)(c) of this section. [Formerly 285B.789]

Â Â Â Â Â  285C.415 Notice to county assessor. Upon meeting the applicable requirements of ORS 285C.412, the certified business firm shall notify the county assessor in writing that the applicable requirements have been met. [Formerly 285B.790]

Â Â Â Â Â  285C.420 Disqualification; exception; additional taxes. (1) If a certified business firm does not begin operations or is not reasonably expected to begin operations, as determined by the county assessor consistent with criteria established by rule of the Department of Revenue, or fails to meet the minimum requirements set forth in ORS 285C.412, while receiving an exemption under ORS 285C.409, the assessor shall, as of the next tax year, disqualify the property from the exemption.

Â Â Â Â Â  (2)(a) If a certified business firm that has achieved the minimum applicable full-time hiring requirements and annual average wage requirements at a facility under ORS 285C.412 subsequently fails to maintain the applicable minimum number of full-time employees or the minimum annual average compensation level at the facility, the assessor shall disqualify the facility from exemption under ORS 285C.409.

Â Â Â Â Â  (b) This subsection does not apply if the decrease in hiring or in annual average compensation is caused by circumstances beyond the control of the business firm, including force majeure.

Â Â Â Â Â  (3) Upon disqualification, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of ad valorem property taxes, an amount equal to the taxes that would otherwise have been assessed against the property and improvements for each of the tax years for which the property was exempt under ORS 285C.409.

Â Â Â Â Â  (4) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate. [Formerly 285B.793]

Â Â Â Â Â  285C.450 [Formerly 285B.825; 2005 c.119 Â§2; renumbered 307.841 in 2005]

Â Â Â Â Â  285C.453 [Formerly 285B.827; 2005 c.119 Â§3; renumbered 307.844 in 2005]

Â Â Â Â Â  285C.456 [Formerly 285B.830; 2005 c.119 Â§4; renumbered 307.847 in 2005]

Â Â Â Â Â  285C.459 [Formerly 285B.833; 2005 c.119 Â§5; renumbered 307.851 in 2005]

Â Â Â Â Â  285C.462 [Formerly 285B.848; 2005 c.119 Â§6; renumbered 307.854 in 2005]

Â Â Â Â Â  285C.465 [Formerly 285B.839; 2005 c.119 Â§7; renumbered 307.857 in 2005]

Â Â Â Â Â  285C.468 [Formerly 285B.842; 2005 c.119 Â§8; renumbered 307.861 in 2005]

Â Â Â Â Â  285C.471 [Formerly 285B.845; 2005 c.119 Â§9; renumbered 307.864 in 2005]

Â Â Â Â Â  285C.480 [Formerly 285B.836; 2005 c.119 Â§10; renumbered 307.867 in 2005]

BUSINESS DEVELOPMENT INCOME TAX EXEMPTION

Â Â Â Â Â  285C.495 Short title. ORS 285C.500 to 285C.506 may be cited as the Oregon Investment Advantage Act. [2007 c.843 Â§77]

Â Â Â Â Â  285C.500 Definitions for ORS 285C.500 to 285C.506. As used in ORS 285C.500 to 285C.506:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCounty per capita personal incomeÂ means the per capita personal income level published by the Bureau of Economic Analysis of the United States Department of Commerce for a county.

Â Â Â Â Â  (3) ÂCounty unemployment rateÂ means the most recently available unemployment rate for the county, as determined by the Employment Department.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used by a business firm to conduct business operations, and that are the subject of an application for preliminary certification under ORS 285C.503 or annual certification under ORS 285C.506.

Â Â Â Â Â  (5) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Zoned for industrial use or is within the urban growth boundary of a city that has 15,000 or fewer residents; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503, had both:

Â Â Â Â Â  (A) A county unemployment rate that was in the highest quartile of county unemployment rates in this state; and

Â Â Â Â Â  (B) A county per capita personal income that was in the lowest third of county per capita personal incomes in this state.

Â Â Â Â Â  (6) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3). [Formerly 285B.103; 2005 c.94 Â§17]

Â Â Â Â Â  Note: The amendments to 285C.500 by section 1, chapter 595, Oregon Laws 2005, apply to preliminary certifications issued under ORS 285C.503 on or after January 1, 2011, and annual certifications issued under ORS 285C.506 that are associated with preliminary certifications issued under ORS 285C.503 on or after January 1, 2011. See section 2, chapter 595, Oregon Laws 2005. 285C.500, as amended by section 1, chapter 595, Oregon Laws 2005, is set forth for the userÂs convenience.

Â Â Â Â Â  285C.500. As used in ORS 285C.500 to 285C.506:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂCounty per capita personal incomeÂ means the per capita personal income level published by the Bureau of Economic Analysis of the United States Department of Commerce for a county.

Â Â Â Â Â  (3) ÂCounty unemployment rateÂ means the most recently available unemployment rate for the county, as determined by the Employment Department.

Â Â Â Â Â  (4) ÂFacilityÂ means the land, real property improvements and personal property that are used by a business firm to conduct business operations, and that are the subject of an application for preliminary certification under ORS 285C.503 or annual certification under ORS 285C.506.

Â Â Â Â Â  (5) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Zoned for industrial use or is within the urban growth boundary of a city that has 15,000 or fewer residents; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503, had both:

Â Â Â Â Â  (A) A county unemployment rate that was in the top half of county unemployment rates in this state; and

Â Â Â Â Â  (B) A county per capita personal income that was in the bottom half of county per capita personal incomes in this state.

Â Â Â Â Â  (6) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3).

Â Â Â Â Â  Note: Section 3, chapter 595, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. Notwithstanding ORS 285C.500 (5), for purposes of preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, and before January 1, 2011, and annual certifications issued under ORS 285C.506 that are associated with preliminary certifications issued under ORS 285C.503 on or after January 1, 2006, and before January 1, 2011:

Â Â Â Â Â  (1) ÂQualified locationÂ means any area that is:

Â Â Â Â Â  (a) Within the urban growth boundary of a city that has 15,000 or fewer residents or is land zoned for industrial use; and

Â Â Â Â Â  (b) Located in a county that, during either of the two years preceding the date an application for preliminary certification is filed under ORS 285C.503 and this section, had:

Â Â Â Â Â  (A) A county unemployment rate that was in the highest third of county unemployment rates in this state; or

Â Â Â Â Â  (B) A county per capita personal income that was in the lowest third of county per capita personal incomes in this state.

Â Â Â Â Â  (2) The minimum annual compensation requirements of ORS 285C.503 (5)(d) do not apply.

Â Â Â Â Â  (3) In lieu of the requirements of ORS 285C.506 (5), the Economic and Community Development Department shall approve an application for annual certification if the business firm satisfies the requirements of ORS 285C.506 (5)(a) and (6)(c) and the business firm satisfies the employment requirements of ORS 285C.503 (5)(c). [2005 c.595 Â§3; 2007 c.843 Â§79]

Â Â Â Â Â  285C.503 Preliminary certification of facility; application; fee; review; appeal. (1) A business firm seeking the income and corporate excise tax exemption allowed under ORS 316.778 or 317.391 shall, before the commencement of construction, reconstruction, modification or installation of property or improvements at the location for which the exemption is sought and before the hiring of any employees at that location, apply to the Economic and Community Development Department for preliminary certification under this section.

Â Â Â Â Â  (2) The application shall be on a form prescribed by the department and shall contain the following information:

Â Â Â Â Â  (a) The proposed location of the facility;

Â Â Â Â Â  (b) A description of the property to be constructed, reconstructed, modified, acquired, installed or leased and that is to comprise the facility when the business firm commences business operations at the facility;

Â Â Â Â Â  (c) If any property described in paragraph (b) of this subsection is to be leased, the term of the lease;

Â Â Â Â Â  (d) The number of full-time, year-round employees the business firm intends to hire;

Â Â Â Â Â  (e) The minimum annual average compensation intended to be given to the employees described in paragraph (d) of this subsection;

Â Â Â Â Â  (f) A description of any other business activities of the firm in this state at the time of application, sufficient for the department to be able to determine if the proposed facility will constitute a new business in this state; and

Â Â Â Â Â  (g) Any other information that the department requires.

Â Â Â Â Â  (3) An application filed under this section must be accompanied by a fee in an amount prescribed by the Economic and Community Development Department by rule. The fee required by the department may not exceed $500.

Â Â Â Â Â  (4)(a) When an application is filed under this section, the department shall send copies of the application to the governing bodies of the city and county in which the facility is proposed to be located. If the facility is to be located within a port, the department shall also send a copy of the application to the governing body of the port.

Â Â Â Â Â  (b) The governing body of a city, port or county described in paragraph (a) of this subsection may object to the preliminary certification of a business firm if the firm would be:

Â Â Â Â Â  (A) In competition with an existing business employing individuals within the city, port or county; or

Â Â Â Â Â  (B) Incompatible with economic growth or development standards that the city, port or county had adopted prior to the date of application for preliminary certification.

Â Â Â Â Â  (c) If the governing body of the city, port or county decides to object to preliminary certification of the firm, the governing body shall adopt a resolution stating its objection and the reason for its objection.

Â Â Â Â Â  (d) The governing body of a city, port or county has 60 days from the date the application is sent to the city, port or county to object to preliminary certification. If the objection is not made within the 60-day period, the city, port or county shall be deemed to have agreed to preliminary certification.

Â Â Â Â Â  (5) When an application is filed under this section, the department shall review the application and determine whether all of the following requirements are met:

Â Â Â Â Â  (a) The proposed facility is to be located at a qualified location.

Â Â Â Â Â  (b) The proposed facility is intended to operate as a facility for at least 10 years following the date the facility becomes operational.

Â Â Â Â Â  (c) The business firm intends to hire at least five employees for full-time, year-round employment.

Â Â Â Â Â  (d) The newly hired employees described in paragraph (c) of this subsection are to receive a minimum annual compensation of:

Â Â Â Â Â  (A) 150 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification; or

Â Â Â Â Â  (B) 100 percent of the county per capita personal income of the county in which the facility is to be located as of the date of the application for preliminary certification and the business firm will provide health insurance coverage to the employees at the facility who are described in paragraph (c) of this subsection that equals or exceeds the health insurance benefits provided to employees of the city, port or county in which the facility is to be located.

Â Â Â Â Â  (e) The business operations of the business firm that are to be conducted at the facility constitute a new business that the firm does not operate at another location in this state.

Â Â Â Â Â  (f) The business operations of the business firm will not compete with existing businesses in the city or county in which the facility is to be located.

Â Â Â Â Â  (6) If the department determines that the proposed facility, if completed as described in the application, meets the criteria set forth in subsection (5) of this section and the governing body of the city, port or county does not object under subsection (4) of this section to preliminary certification of the firm, the department shall issue a preliminary certification to the firm.

Â Â Â Â Â  (7) If the department determines that the proposed facility, as set forth in the application, does not meet the requirements for preliminary certification under this section, the department may not issue a preliminary certification. The applicant may appeal the decision to not issue a preliminary certification in the manner of a contested case under ORS chapter 183. No appeal may be made if the reason for not issuing a preliminary certification is the objection of the governing body of the city, port or county under subsection (4) of this section. [Formerly 285B.105]

Â Â Â Â Â  285C.506 Annual certification of facility; application; fee; review; appeal; duration of certification. (1) Following completion of the construction, reconstruction, modification, acquisition, installation or lease of the facility, the hiring of employees to conduct business operations at the facility and the commencement of operations at the facility, a business firm that obtained preliminary certification under ORS 285C.503 may apply for annual certification under this section.

Â Â Â Â Â  (2) The application shall be filed with the Economic and Community Development Department on or before 30 days after the end of the income or corporate excise tax year of the business firm.

Â Â Â Â Â  (3) The application shall contain the following information:

Â Â Â Â Â  (a) A description of the business operations conducted at the facility;

Â Â Â Â Â  (b) The date business operations commenced at the facility;

Â Â Â Â Â  (c) The number of full-time, year-round employees employed by the business firm at the facility;

Â Â Â Â Â  (d) A schedule of the annual compensation paid to the employees; and

Â Â Â Â Â  (e) Any other information required by the department.

Â Â Â Â Â  (4) An application filed under this section must be accompanied by a fee in an amount prescribed by the department by rule. The fee required by the department may not exceed $100.

Â Â Â Â Â  (5) The department shall review a business firmÂs application and approve the application if:

Â Â Â Â Â  (a) The business operations of the firm at the facility commenced within 10 years before the end of the tax year preceding the date of application for annual certification; and

Â Â Â Â Â  (b) The business firm has satisfied the employment and minimum compensation requirements described in ORS 285C.503 (5)(c) and (d).

Â Â Â Â Â  (6) In the case of the first application for annual certification filed by a business firm under this section, the department may approve the application only if, in addition to the requirements of subsection (5) of this section:

Â Â Â Â Â  (a) Business operations commenced at the facility within a reasonable period of time, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503;

Â Â Â Â Â  (b) There has not been a significant interruption in construction, reconstruction, modification or installation activity at the location, as determined by the department by rule, following the date of preliminary certification under ORS 285C.503; and

Â Â Â Â Â  (c) The facility and the business operations actually conducted at the facility are reasonably similar to the proposed facility and proposed operations described in the application for preliminary certification.

Â Â Â Â Â  (7) After the first application for annual certification, the department may approve a subsequent application or certification filed under this section only if:

Â Â Â Â Â  (a) The business firm meets the requirements of subsection (5) of this section; and

Â Â Â Â Â  (b) The facility and the business operations actually conducted at the facility retain similar characteristics to the facility and the business operations actually conducted at the facility during the period of prior certification. This paragraph does not preclude an applicant from changing the location of the facility, the ownership or organization of the business firm or other aspects of the facility or business firm that are within the intent of ORS 285C.500 to 285C.506 if the change is made in accordance with rules adopted by the department.

Â Â Â Â Â  (8) The department may consult with the city or county in determining whether to approve or disapprove an application under this section.

Â Â Â Â Â  (9) If the department approves an application, it shall issue an annual certification to the business firm.

Â Â Â Â Â  (10) If the department disapproves an application, the business firm or any owner of the business firm may not be allowed the exemption described in ORS 316.778 or 317.391 for the tax year for which the annual certification was sought or for any subsequent tax year.

Â Â Â Â Â  (11) The decision of the department to disapprove an application under this section may be appealed in the manner of a contested case under ORS chapter 183.

Â Â Â Â Â  (12) An annual certification may not be issued under this section for a tax year that is more than nine consecutive tax years following the first tax year an exemption is allowed under ORS 316.778 or 317.391 with respect to the facility.

Â Â Â Â Â  (13) The department must approve or disapprove an application under this section within 30 days of the date the application is filed. [Formerly 285B.108; 2007 c.843 Â§78]

ADVANCED TELECOMMUNICATIONS FACILITIES INCOME TAX CREDIT

Â Â Â Â Â  285C.530 Definitions for ORS 285C.530 and 285C.533; tax credit certification; application; rules; fees. (1) As used in this section and ORS 285C.533:

Â Â Â Â Â  (a) ÂAdvanced telecommunications facilitiesÂ means high-speed, dedicated or switched broadband telecommunications infrastructure or equipment that enables users to send or receive high quality voice, data or video telecommunications using any technology.

Â Â Â Â Â  (b) ÂLast mile connectionÂ means a communications channel from the feed from a connecting bypassing intercity telecommunications carrier through a telecommunications switching center, or an individual message distribution point, to a user terminal.

Â Â Â Â Â  (c) ÂLocal exchange carrierÂ means a person that holds a certificate of authority issued by the Public Utility Commission under ORS 759.020 to provide intrastate telecommunications service or local exchange telecommunications service within this state.

Â Â Â Â Â  (d) ÂTelecommunications carrierÂ means a provider of telecommunications services, but does not include an aggregator, as defined in 47 U.S.C. 226.

Â Â Â Â Â  (2) A telecommunications carrier seeking a tax credit under ORS 315.511 for the installation of advanced telecommunications facilities, prior to incurring any costs associated with the installation, shall apply to the Economic and Community Development Department for certification of the facilities as advanced telecommunications facilities.

Â Â Â Â Â  (3) The application for certification shall be in the form and shall contain the information required by the department pursuant to rules adopted by the department for the administration of the tax credit certification under this section, including but not limited to:

Â Â Â Â Â  (a) A complete description of the installation project and the customers to be served by the project;

Â Â Â Â Â  (b) The expected costs for completing the project;

Â Â Â Â Â  (c) The expected start date and the expected date on which the advanced telecommunications facilities are to be placed in service;

Â Â Â Â Â  (d) The geographic area or areas in which the advanced telecommunications facilities are to be installed; and

Â Â Â Â Â  (e) A description of how the facilities will be integrated into the operations of the intrastate telecommunications services provided by the telecommunications carrier.

Â Â Â Â Â  (4) The application for certification shall be accompanied by technical documentation demonstrating that the facilities will meet or exceed applicable minimum performance standards established by the department under ORS 285C.533.

Â Â Â Â Â  (5) The department may approve or deny an application for certification or may request changes to the application before issuing certification. Denial of an application may be appealed to the department in the manner of a contested case under ORS chapter 183.

Â Â Â Â Â  (6) The department shall approve an application and certify the facilities as advanced telecommunications facilities if the facilities:

Â Â Â Â Â  (a) Are to be located in an area in which current minimum bandwidth service is not available to a majority of customers;

Â Â Â Â Â  (b) Improve access to advanced telecommunications services for a majority of all customers in unserved or underserved service areas; and

Â Â Â Â Â  (c) Meet the minimum performance standards to comply with ORS 285C.533.

Â Â Â Â Â  (7) Upon approval of an application, the department shall send to the applicant a written certification of the facilities as advanced telecommunications facilities. The certification shall state the date by which the facilities must be placed in service and the cost of the facilities that are being certified.

Â Â Â Â Â  (8) Notwithstanding subsection (6) of this section, the department may not approve an application and certify a facility if the cost of the facility plus the certified costs of all other facilities that have been certified during the year exceeds $10 million.

Â Â Â Â Â  (9) The department may establish by rule the amount of fees charged to applicants seeking certification of facilities as advanced telecommunications facilities. Revenues from the fees shall be used to offset the costs incurred by the department in administering the tax credit certification under this section. [Formerly 285B.486]

Â Â Â Â Â  285C.533 Performance standards for advanced telecommunications facilities; rules. (1) The Economic and Community Development Department shall adopt rules setting minimum performance standards that facilities must meet to be certified as advanced telecommunications facilities. The rules must establish minimum performance standards in the following areas:

Â Â Â Â Â  (a) Enhancement of individual and business access to advanced telecommunications services at an economically reasonable cost;

Â Â Â Â Â  (b) Development and transition to a fully competitive telecommunications marketplace;

Â Â Â Â Â  (c) Provision of bidirectional bandwidth capabilities to customers;

Â Â Â Â Â  (d) Accessibility to competitive local exchange carriers;

Â Â Â Â Â  (e) Improvement in access by public and private educational institutions, rural health clinics and libraries to advanced telecommunications services;

Â Â Â Â Â  (f) Improvement in telecommunications connections between communities in this state;

Â Â Â Â Â  (g) Improvement in last mile connections within this state; and

Â Â Â Â Â  (h) Improvement in access by
Oregon
health care providers to interactive video and other health care applications requiring advanced telecommunications services.

Â Â Â Â Â  (2) In order for facilities to be certified under ORS 285C.530, the facilities must meet or exceed the minimum performance standards in at least one of the areas set forth in subsection (1) of this section. [Formerly 285B.488]

STRATEGIC INVESTMENT PROGRAM

(Generally)

Â Â Â Â Â  285C.600 Definitions for ORS 285C.600 to 285C.626. As used in ORS 285C.600 to 285C.626:

Â Â Â Â Â  (1) ÂBusiness firmÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (2) ÂEligible projectÂ means a project that meets criteria established by the Oregon Economic and Community Development Commission to be exempt from property taxation under ORS 307.123.

Â Â Â Â Â  (3) ÂFirst-source hiring agreementÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (4) ÂPublicly funded job training providerÂ has the meaning given that term in ORS 285C.050.

Â Â Â Â Â  (5) ÂRural areaÂ means an area located entirely outside of the urban growth boundary of a city with a population of 30,000 or more, as the urban growth boundary is acknowledged on December 1, 2002.

Â Â Â Â Â  (6) ÂStrategic investment zoneÂ means a geographic area established under ORS 285C.623, within which the property of eligible projects may be exempt from property taxation under ORS 307.123. [Formerly 285B.380; 2005 c.237 Â§1]

Â Â Â Â Â  285C.603 Purpose. The Legislative Assembly declares that a significant purpose of the strategic investment program established in ORS 285C.600 to 285C.626 and 307.123 is to improve employment in areas where eligible projects are to be located and urges business firms that will benefit from an eligible project to hire employees from the region in which the eligible project is to be located whenever practicable. [2003 c.800 Â§5; 2005 c.237 Â§2]

Â Â Â Â Â  285C.606 Determination of projects for tax exemption; limitations; revenue bond financing; first-source hiring agreements. (1) The State of Oregon, acting through the Oregon Economic and Community Development Commission, may determine that real and personal property constituting a project shall receive the tax exemption provided in ORS 307.123 if:

Â Â Â Â Â  (a) The project is an eligible project;

Â Â Â Â Â  (b) The project directly benefits a traded sector industry, as defined in ORS 285B.280; and

Â Â Â Â Â  (c) The total cost of the project equals or exceeds:

Â Â Â Â Â  (A) $100 million; or

Â Â Â Â Â  (B) $25 million, if the project is located in a rural area.

Â Â Â Â Â  (2) In addition to and not in lieu of the determination described in subsection (1) of this section, the State of Oregon, acting through the Oregon Economic and Community Development Commission, shall determine that real and personal property constituting a project shall receive the tax exemption provided in ORS 307.123 if:

Â Â Â Â Â  (a) The requirements of subsection (1) of this section are met; and

Â Â Â Â Â  (b) The project is to be constructed or installed in a strategic investment zone established under ORS 285C.623.

Â Â Â Â Â  (3) Notwithstanding subsection (1) or (2) of this section, property may not qualify for the tax exemption under ORS 307.123 if the property:

Â Â Â Â Â  (a) Was previously owned or leased by the business firm benefitting from the tax exemption;

Â Â Â Â Â  (b) Was previously exempt under ORS 307.123 for any period of time; or

Â Â Â Â Â  (c) If located in a strategic investment zone, is not newly constructed or newly installed property.

Â Â Â Â Â  (4) The State of Oregon, acting through the State Treasurer, may authorize and issue revenue bonds for an eligible project that qualifies for exemption under ORS 307.123 if the project also is eligible for funding through the issuance of revenue bonds under ORS 285B.320 to 285B.371.

Â Â Â Â Â  (5) A business firm that will be benefited by an eligible project shall enter into a first-source hiring agreement with a publicly funded job training provider that will remain in effect until the end of the tax exemption period.

Â Â Â Â Â  (6) If an eligible project is leased or subleased to any person, the lessee shall be required to pay property taxes levied upon or with respect to the leased premises only in accordance with ORS 307.123.

Â Â Â Â Â  (7) For purposes of determining the assessment and taxation of the eligible project in ORS 307.123 and the calculation of the community services fee in ORS 285C.609 (4)(b), the Oregon Economic and Community Development Commission, when it determines that the project is an eligible project, shall:

Â Â Â Â Â  (a) Describe the real and personal property to be included in the eligible project;

Â Â Â Â Â  (b) Establish the maximum value of the property subject to exemption; or

Â Â Â Â Â  (c) Employ a comparable method to define the eligible project.

Â Â Â Â Â  (8) Property of an eligible project that is currently exempt under ORS 307.123 may remain exempt for any remaining period of exemption allowed under ORS 307.123 upon the property being acquired by a business firm that is different from the business firm that initially benefited from the exemption, if the acquiring firm satisfies all applicable requirements under ORS 285C.600 to 285C.626 and assumes the obligations, conditions, requirements and other terms of the agreement described in ORS 285C.609 (4). [Formerly 285B.383; 2005 c.237 Â§4]

Â Â Â Â Â  285C.609 Request by county; community services fee agreement; distribution of fee proceeds. (1) A determination under ORS 285C.606 (1) by the Oregon Economic and Community Development Commission that a project shall be exempt from property taxation under ORS 307.123 must be requested by official action of the governing body of the county taken at a regular or duly called special meeting thereof by the affirmative vote of a majority of its members.

Â Â Â Â Â  (2) The governing body of any
Oregon
county shall forward appropriate prospective eligible projects to the Economic and Community Development Department for processing.

Â Â Â Â Â  (3) For purposes of this section, for projects located on a federally recognized Oregon Indian reservation, the governing body of a county shall be considered to be the governing body of the federally recognized Oregon Indian tribe.

Â Â Â Â Â  (4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

Â Â Â Â Â  (a) The county and, if the proposed eligible project will be located within a city, the city have entered into an agreement with the business firm, as described in this subsection.

Â Â Â Â Â  (b) The agreement provides for the payment of a fee by the business firm, as follows:

Â Â Â Â Â  (A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

Â Â Â Â Â  (B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million in any year or, if the eligible project is located in a rural area, $500,000 in any year.

Â Â Â Â Â  (C) The fee shall be paid annually during the tax exemption period, as of a date set forth in the agreement.

Â Â Â Â Â  (c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

Â Â Â Â Â  (5) The agreement described in subsection (4) of this section may provide for any other requirements related to the project.

Â Â Â Â Â  (6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an agreement. The agreement is effective only if:

Â Â Â Â Â  (A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

Â Â Â Â Â  (B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 in the code area in which the eligible project is located have entered into the agreement.

Â Â Â Â Â  (b) If an effective agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section. [Formerly 285B.386]

Â Â Â Â Â  285C.612 Eligible project application fees. (1) The Oregon Economic and Community Development Commission shall collect the fees set forth in subsection (2) of this section from an applicant that seeks to have the real and personal property constituting the eligible project declared eligible for the tax exemption provided in ORS 307.123. The fee may be collected even though the project has not been determined to be eligible for the tax exemption.

Â Â Â Â Â  (2) The fees described in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) $10,000, or $5,000 if the project is located in a rural area, upon application to the commission; and

Â Â Â Â Â  (b) $50,000, or $10,000 if the project is located in a rural area, when the eligible project is determined by the commission to be eligible for the tax exemption provided in ORS 307.123. The commission shall pay 50 percent of this fee to the Department of Revenue for the purpose of administration of ORS 307.123.

Â Â Â Â Â  (3) The fees collected under subsection (2) of this section shall be deposited in the Oregon Community Development Fund created under ORS 285A.227. [Formerly 285B.389]

Â Â Â Â Â  285C.615 Annual participant reports; penalty; disclosure; rules. (1) On or before April 1 following each tax year that property is exempt under ORS 307.123, the business firm that owns or leases the exempt property shall submit a report to the Economic and Community Development Department, in addition to any other reporting or filing requirement.

Â Â Â Â Â  (2) The report shall be in a form prescribed by the department and shall include:

Â Â Â Â Â  (a) The assessed value and location of taxable and exempt property constituting the eligible project and the corresponding payment and savings of property taxes for the tax year, as ascertained from the county assessor;

Â Â Â Â Â  (b) The amount and disposition of fees and other amounts paid by the business firm pursuant to the agreement with the county under ORS 285C.609 in the immediately preceding calendar year;

Â Â Â Â Â  (c) The average number of persons hired or employed by the business firm in association with the eligible project, determined by dividing the total number of hours for which such hired or employed persons were paid during the immediate prior calendar year by 2,080;

Â Â Â Â Â  (d) The annual amount of taxable income and total compensation paid to employees as described in paragraph (c) of this subsection;

Â Â Â Â Â  (e) Numbers and amounts as described in paragraphs (c) and (d) of this subsection for jobs retained in direct relation to the eligible project; and

Â Â Â Â Â  (f) Any other information required by the department.

Â Â Â Â Â  (3) If a business firm fails to provide a report required under this section or to verify information as requested by the department, the Oregon Economic and Community Development Commission, upon recommendation by the department, may suspend the determination of the commission that the project receive the tax exemption provided for in ORS 307.123. If the commission suspends the determination of eligibility under this subsection, the exemption is revoked as provided in ORS 307.123 (6), until the department receives the report. Upon receipt of a report required under this section or the information requested by the department, the department shall notify the commission and the commission shall rescind the suspension.

Â Â Â Â Â  (4) Information collected under this section may be used by the department to make aggregate figures and analyses of activity under the strategic investment program publicly available.

Â Â Â Â Â  (5) Specific data concerning the financial performance of individual firms collected under this section is exempt from public disclosure under ORS chapter 192.

Â Â Â Â Â  (6) Within 60 days of receiving the reports required under this section, the department shall compile and organize the reported information for purposes of ORS 285C.635 and transmit it to the Oregon Department of Administrative Services.

Â Â Â Â Â  (7) The department shall adopt rules the department considers necessary to administer ORS 285C.600 to 285C.626. [2007 c.905 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 905, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) Sections 2 [285C.615] and 3 [285C.635] of this 2007 Act apply to tax years beginning on or after January 1, 2009, and before January 1, 2019.

Â Â Â Â Â  (2) Sections 2 and 3 of this 2007 Act apply only to income taxes generated as the result of an eligible project that first becomes exempt from property taxation under ORS 307.123 on or after January 1, 2008, and continue to apply only as long as the project remains exempt. [2007 c.905 Â§6]

Â Â Â Â Â  285C.620 Confidentiality of project information. Notwithstanding ORS 192.410 to 192.505, the identity of an applicant for an eligible project determination under ORS 285C.606, the application form submitted to the county governing body and the Oregon Economic and Community Development Commission and the negotiations conducted between the applicant and the county shall be confidential, until the county governing body gives notice of its intent to take official action on the application. [Formerly 285B.392]

(Strategic Investment Zones)

Â Â Â Â Â  285C.623 Strategic investment zones; establishment; fees. (1) A county seeking to ensure that all eligible projects constructed or installed within a particular geographic area within the county receive the tax exemption under ORS 307.123 may request designation of the geographic area as a strategic investment zone. The request must be made by official action of the governing body of the county taken at a regular or duly called special meeting of the governing body by the affirmative vote of a majority of members of the governing body. The request must set forth the proposed boundaries of the zone.

Â Â Â Â Â  (2) The governing body of the county shall forward appropriate actions requesting zone establishment to the Economic and Community Development Department for consideration by the Oregon Economic and Community Development Commission. If the commission determines that the proposed zone is likely to achieve the purpose set forth in ORS 285C.603 and other objectives established for the zone by the requesting county, the department or the commission, the commission shall designate the geographic area a strategic investment zone.

Â Â Â Â Â  (3) Any eligible project described in ORS 285C.606 (2) and newly constructed or installed after the date of zone designation under this section shall qualify for exemption under ORS 307.123 if the business firm benefited by the eligible project complies with the fee agreement described in subsection (4) of this section.

Â Â Â Â Â  (4) The county may not make the request under subsection (1) of this section unless, after a public hearing:

Â Â Â Â Â  (a) The county and, if the proposed zone will be located within a city, the city have entered into an agreement described in this subsection.

Â Â Â Â Â  (b) The agreement provides for the payment of a fee by each business firm that is to own or operate an eligible project within the proposed zone, as a condition for the exemption under ORS 307.123. The agreement shall provide for the payment of the fee, as follows:

Â Â Â Â Â  (A) The fee shall be for community services support that relates to the direct impact of the eligible project on public services.

Â Â Â Â Â  (B) The fee shall be in an amount equal to 25 percent of the property taxes that would, but for the exemption, be due on the exempt property in each assessment year, but not exceeding $2 million per eligible project in any year or, if the eligible project is located in a rural area, $500,000 per eligible project in any year.

Â Â Â Â Â  (C) The fee shall be paid annually during the tax exemption period by each business firm having an eligible project within the zone, as of a date set forth in the agreement.

Â Â Â Â Â  (c) The agreement provides for the refunding or crediting of overpayments, for interest on late payments or underpayments and for the manner in which the appeal of the assessed value of the property included in the project will affect the fee.

Â Â Â Â Â  (5) The agreement described in subsection (4) of this section may provide for any other requirements that each business firm must comply with in order for the eligible project of the firm to qualify for exemption under ORS 307.123.

Â Â Â Â Â  (6)(a) The fee collected under subsection (4)(b) of this section shall be distributed by the county based on an additional agreement described in this subsection. An agreement described in this subsection is effective only if:

Â Â Â Â Â  (A) The county and the city, if any, in which the eligible project is located have entered into the agreement; and

Â Â Â Â Â  (B) Local taxing districts listed in ORS 198.010 or 198.180 that constitute at least 75 percent of the property tax authority of all local taxing districts listed in ORS 198.010 or 198.180 that are in the code area in which the eligible project is located have entered into the agreement.

Â Â Â Â Â  (b) If an additional agreement is not entered into under paragraph (a) of this subsection within three months after the date of the determination by the commission under ORS 285C.606 (1), the commission shall, by official action, establish a formula for distributing the fee collected under subsection (4)(b) of this section. [2005 c.237 Â§5]

Â Â Â Â Â  285C.626 Business firm application for project within strategic investment zone. (1) A business firm seeking the exemption under ORS 307.123 for a project the firm intends to install or construct within a strategic investment zone shall apply to the Economic and Community Development Department. The application shall be in the form and shall contain the information required by the department.

Â Â Â Â Â  (2) A completed application containing all of the required information shall be considered by the Oregon Economic and Community Development Commission for the purposes of determining whether the project constitutes an eligible project under ORS 285C.606. [2005 c.237 Â§3]

(Shared Services Fund)

Â Â Â Â Â  285C.635 Determination of personal income tax revenue; transfer to Shared Services Fund; rules. (1) Upon receipt of information compiled under ORS 285C.615, the Oregon Department of Administrative Services shall determine the annual amount of personal income tax revenue attributable to each eligible project for which an eligible business firm received a property tax exemption under ORS 307.123.

Â Â Â Â Â  (2) In determining the amount of personal income tax revenue attributable to each eligible project, the department may rely on reasonable techniques of estimation, if appropriate.

Â Â Â Â Â  (3) In each fiscal year, the department shall transfer 50 percent of the cumulative amount for all eligible projects determined under subsection (1) of this section to the Shared Services Fund established in ORS 286C.639.

Â Â Â Â Â  (4) The department shall adopt rules necessary to administer this section. [2007 c.905 Â§3]

Â Â Â Â Â  Note: See note under 285C.615.

Â Â Â Â Â  Note: 285C.635 and 285C.639 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 285C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  285C.639 Shared Services Fund. (1) The Shared Services Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Shared Services Fund shall be credited to the Shared Services Fund.

Â Â Â Â Â  (2) All moneys in the Shared Services Fund are continuously appropriated to the Oregon Department of Administrative Services, for the purpose of making distributions described in subsection (3) of this section.

Â Â Â Â Â  (3) The department shall annually distribute to taxing districts the moneys from the Shared Services Fund:

Â Â Â Â Â  (a) In proportion to the amount of money transferred into the fund for each eligible project that received a property tax exemption under ORS 307.123; and

Â Â Â Â Â  (b) Consistent with the distribution of the community services fee under ORS 285C.609 for that project.

Â Â Â Â Â  (4) The department shall furnish the Oregon Economic and Community Development Commission with information on the recipients of the distributions and the amounts distributed under this section, as requested by the commission. [2007 c.905 Â§4]

Â Â Â Â Â  Note: See second note under 285C.635.

Â Â Â Â Â  Note: Section 5, chapter 905, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The Oregon Economic and Community Development Commission shall submit a report on the amount of moneys transferred to the Shared Services Fund and the amount of moneys distributed under section 4 of this 2007 Act [285C.639] to the appropriate House and Senate committees relating to revenue on or before May 1, 2013. [2007 c.905 Â§5]

_______________



Chapter 286

TITLE 27

PUBLIC BORROWING

Chapter     286A.  State Borrowing

287A.  Local Government Borrowing

289.
Oregon
Facilities Financing

_______________

Chapter 286 - (Former Provisions)

State Bonds

STATE BONDS

PUBLIC BORROWING

286.010 [Amended by 1981 c.660 §10; 1987 c.869 §3; repealed by 2007 c.783 §234]

286.020 [Amended by 1981 c.660 §11; 1991 c.139 §1; 1999 c.1043 §4; repealed by 2007 c.783 §234]

286.025 [1981 c.660 §14; 1983 c.44 §3; 1999 c.1043 §5; 2007 c.783 §109a; renumbered 286A.016 in 2007]

286.030 [Repealed by 1981 c.660 §18]

286.031 [1981 c.660 §1; 1983 c.519 §1; 1987 c.869 §4; repealed by 2007 c.783 §234]

286.033 [1981 c.660 §2; repealed by 2007 c.783 §234]

286.036 [1981 c.660 §8; 2001 c.536 §4; repealed by 2007 c.783 §234]

286.038 [1987 c.308 §§2,3; 1989 c.681 §8; repealed by 2007 c.783 §234]

286.040 [Repealed by 1981 c.660 §18]

286.041 [1981 c.660 §3; repealed by 2007 c.783 §234]

286.046 [1981 c.660 §9; repealed by 1991 c.140 §1]

286.050 [Amended by 1959 c.231 §1; 1979 c.130 §1; repealed by 1981 c.660 §18]

286.051 [1981 c.660 §4; 1987 c.869 §5; 1991 c.67 §71; 1991 c.575 §7; 1997 c.171 §8; 2003 c.201 §36; repealed by 2007 c.783 §234]

286.056 [1981 c.660 §5; 1987 c.869 §6; 1989 c.681 §7; 1997 c.66 §1; 1999 c.44 §14; repealed by 2007 c.783 §234]

286.058 [1981 c.660 §6; 1999 c.44 §15; 2001 c.104 §99; repealed by 2007 c.783 §234]

286.060 [1961 c.582 §1; 1981 c.23 §1; 1981 c.94 §17; repealed by 1981 c.660 §18]

286.061 [1981 c.660 §7; 1985 c.565 §44; 1987 c.273 §1; 1991 c.67 §72; 2003 c.195 §11; 2003 c.201 §37; repealed by 2007 c.783 §234]

286.063 [2001 c.602 §2; 2007 c.783 §109b; renumbered 286A.160 in 2007]

286.066 [1981 c.660 §15; 1995 c.247 §3; 2001 c.536 §5; 2003 c.794 §243; repealed by 2007 c.783 §234]

286.070 [1961 c.582 §2; repealed by 1981 c.660 §18]

286.071 [1981 c.660 §16; 1983 c.798 §6; 2001 c.536 §6; 2003 c.794 §244; repealed by 2007 c.783 §234]

286.076 [1981 c.660 §17; 1987 c.840 §6; repealed by 1989 c.681 §9]

286.078 [1981 c.660 §22; 1987 c.307 §1; repealed by 2007 c.783 §234]

286.079 [1981 c.659 §1; renumbered 286.505]

286.080 [1979 c.130 §2; renumbered 286.515]

286.085 [1981 c.659 §2; 1983 c.112 §1; 1983 c.798 §7; renumbered 286.525]

286.090 [1981 c.659 §4; 1983 c.798 §8; renumbered 286.535]

286.105 [1983 c.798 §2; 2005 c.111 §1; repealed by 2007 c.783 §234]

286.115 [1983 c.798 §3; repealed by 2007 c.783 §234]

286.125 [1983 c.798 §5; 2005 c.111 §2; repealed by 2007 c.783 §234]

286.135 [1983 c.798 §4; repealed by 2007 c.783 §234]

286.145 [1987 c.869 §2; repealed by 2007 c.783 §234]

286.310 [Repealed by 1981 c.660 §18]

286.320 [Repealed by 1981 c.660 §18]

286.330 [Repealed by 1981 c.660 §18]

286.410 [Repealed by 1953 c.32 §2]

286.420 [Repealed by 1953 c.32 §2]

286.430 [Repealed by 1953 c.32 §2]

286.440 [Repealed by 1953 c.32 §2]

286.450 [Repealed by 1953 c.32 §2]

286.505 [Formerly 286.079; repealed by 2007 c.783 §234]

286.507 [1985 c.805 §3; repealed by 2007 c.783 §234]

286.515 [Formerly 286.080; 1989 c.1032 §6; repealed by 2007 c.783 §234]

286.525 [Formerly 286.085; 1989 c.1032 §7; 1997 c.49 §4; repealed by 2007 c.783 §234]

286.535 [Formerly 286.090; 1987 c.754 §3; 1991 c.703 §46; 2005 c.120 §1; repealed by 2007 c.783 §234]

286.545 [1983 c.112 §§3,4; repealed by 2007 c.783 §234]

286.550 [1997 c.49 §1; renumbered 286A.250 in 2007]

286.555 [1997 c.49 §2; 2007 c.783 §27; renumbered 286A.255 in 2007]

286.560 [1999 c.44 §1; 2005 c.835 §30; 2007 c.783 §35; renumbered 286A.560 in 2007]

286.563 [1999 c.44 §2; 2007 c.783 §36; renumbered 286A.563 in 2007]

286.566 [1999 c.44 §3; 2007 c.783 §37; renumbered 286A.566 in 2007]

286.570 [1999 c.44 §4; renumbered 286A.570 in 2007]

286.573 [1999 c.44 §5; renumbered 286A.573 in 2007]

286.576 [1999 c.44 §6; renumbered 286A.576 in 2007]

286.578 [2002 s.s.1 c.8 §2; renumbered 286A.578 in 2007]

286.580 [1999 c.44 §7; 2007 c.783 §38; renumbered 286A.580 in 2007]

286.585 [1999 c.908 §17; 2007 c.783 §39; 2007 c.804 §80; renumbered 286A.585 in 2007]

286.605 [1985 c.806 §19; 1987 c.754 §1; 1995 c.79 §100; 2005 c.113 §1; 2007 c.783 §28; renumbered 286A.605 in 2007]

286.615 [1985 c.806 §21; 1987 c.754 §2; 1991 c.142 §1; 2001 c.680 §1; 2007 c.783 §29; renumbered 286A.615 in 2007]

286.625 [1985 c.806 §22; repealed by 1991 c.141 §1]

286.635 [1985 c.806 §20; 1987 c.754 §4; repealed by 2007 c.783 §234]

286.645 [1985 c.806 §23; 2007 c.783 §32; renumbered 286A.625 in 2007]

286.700 [1989 c.681 §3; 1995 c.343 §25; repealed by 2007 c.783 §234]

286.705 [1989 c.681 §4; 1995 c.343 §26; repealed by 2007 c.783 §234]

286.710 [1989 c.681 §5; 1995 c.186 §1; repealed by 2007 c.783 §234]

286.715 [1989 c.681 §6; repealed by 2007 c.783 §234]

286.720 [1989 c.681 §2; repealed by 2007 c.783 §234]

286.730 [2003 c.746 §2; renumbered 286A.730 in 2007]

286.735 [2003 c.746 §3; renumbered 286A.735 in 2007]

286.740 [2003 c.746 §4; renumbered 286A.740 in 2007]

286.745 [2003 c.746 §5; renumbered 286A.745 in 2007]

286.750 [2003 c.746 §6; 2007 c.783 §110; renumbered 286A.750 in 2007]

286.760 [2005 c.814 §2; renumbered 286A.760 in 2007]

286.762 [2005 c.814 §3; 2007 c.783 §111; renumbered 286A.762 in 2007]

286.764 [2005 c.814 §4; renumbered 286A.764 in 2007]

286.766 [2005 c.814 §5; renumbered 286A.766 in 2007]

286.768 [2005 c.814 §6; 2007 c.783 §111a; renumbered 286A.768 in 2007]

286.770 [2005 c.814 §7; repealed by 2007 c.783 §234]

286.772 [2005 c.814 §8; renumbered 286A.772 in 2007]

286.780 [2005 c.815 §2; renumbered 286A.780 in 2007]

286.782 [2005 c.815 §3; 2007 c.783 §112; renumbered 286A.782 in 2007]

286.784 [2005 c.815 §4; renumbered 286A.784 in 2007]

286.786 [2005 c.815 §5; renumbered 286A.786 in 2007]

286.788 [2005 c.815 §6; 2007 c.783 §112a; renumbered 286A.788 in 2007]

286.790 [2005 c.815 §7; repealed by 2007 c.783 §234]

286.792 [2005 c.815 §8; renumbered 286A.792 in 2007]

_______________



Chapter 286a

Chapter 286A Â State Borrowing

2007 EDITION

STATE BORROWING

PUBLIC BORROWING

DEFINITIONS

286A.001Â  Definitions for ORS chapter 286A

DUTIES OF STATE TREASURER

286A.005Â  Authority of State Treasurer to issue bonds

286A.010Â  Information required by State Treasurer

286A.014Â  Fees and expenses of State Treasurer; rules

286A.015Â  Payment of expenses of State Treasurer

286A.016Â  Disposition of charges

AUTHORITY FOR BORROWING

286A.025Â  Issuance and sale of bonds

286A.035Â  Bond budget authorization

286A.045Â  Borrowing for current expenses

286A.050Â  Short Term Borrowing Account; sources; uses

286A.055Â  Report by State Treasurer on amount of bonds issued, amounts repaid, costs and interest earned

286A.095Â  Compliance with constitutional or statutory debt limit

ADMINISTRATION OF BOND PROGRAMS

286A.100Â  Definitions for ORS 286A.100 and 286A.102

286A.102Â  Lien of a pledge; Uniform Commercial Code

286A.110Â  Agreements for exchange of interest rates

286A.120Â  Credit enhancement devices

286A.130Â  Bond counsel services; financial advisory services; Public Contracting Code

286A.132Â  Debt-related advisory services

286A.140Â  State taxation of bond interest

286A.145Â  Federal taxation of bond interest; rules

286A.160Â  Exception to expenditure limits for repaying obligations; administrative limits; reports

286A.185Â  Cancellation, purchase or redemption of bonds; lost or destroyed evidence of bonds; rules

286A.190Â  Disclosure of bond ownership

286A.195Â  Financial audit of bond programs

286A.250Â  State Debt Policy Advisory Commission; membership; compensation; quorum; meetings; personnel

286A.255Â  Functions and duties of commission

LOTTERY BONDS

286A.560Â  Definitions for ORS 286A.560 to 286A.585 and 327.700 to 327.711

286A.563Â  Purposes; nature of lottery bonds

286A.566Â  Requirements for legislation authorizing lottery bonds

286A.570Â  Lottery Bond Fund; purposes

286A.573Â  Lottery Bond Administrative Fund; purposes

286A.576Â  Allocation of lottery moneys for lottery bonds; priorities

286A.578Â  Litigation challenging legality of Oregon State Lottery

286A.580Â  Issuance of lottery bonds; refunding bonds; bond covenants; reserves for bonds; appropriation to maintain reserves; credit enhancements

286A.585Â  Lottery bonds for community sports facilities; use of proceeds of bonds

PRIVATE ACTIVITY BONDS

286A.605Â  Definitions for ORS 286A.605 to 286A.625

286A.615Â  Private Activity Bond Committee; purpose of private activity bonding; rules

286A.620Â  Private activity bond volume cap

286A.625Â  State Treasurer to maintain records

BACCALAUREATE BONDS

286A.700Â  Authority to issue baccalaureate bonds

PENSION LIABILITY BONDS

286A.730Â  Definitions for ORS 286A.730 to 286A.750

286A.735Â  Authority of State Treasurer to issue pension liability bonds; nature and purpose of bonds; refunding bonds

286A.740Â  Article XI-O Bond Fund; purposes

286A.745Â  Article XI-O Bond Administration Fund; purposes

286A.750Â  Terms and conditions of pension liability bonds

SEISMIC REHABILITATION BONDS

(Public Education Buildings)

286A.760Â  Definitions for ORS 286A.760 to 286A.772

286A.762Â  Authority of State Treasurer to issue bonds

286A.764Â  Article XI-M Bond Fund; purposes

286A.766Â  Article XI-M Bond Administration Fund; purposes

286A.768Â  Education Seismic Fund; purposes; rules

286A.772Â  Payment of bond-related costs

(Emergency Services Buildings)

286A.780Â  Definitions for ORS 286A.780 to 286A.792

286A.782Â  Authority of State Treasurer to issue bonds

286A.784Â  Article XI-N Bond Fund; purposes

286A.786Â  Article XI-N Bond Administration Fund; purposes

286A.788Â  Emergency Services Seismic Fund; purposes; rules; fees

286A.792Â  Payment of bond-related costs

Â Â Â Â Â  Note: Sections 233 to 237, chapter 783, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 233. Unless an election is made under section 236 of this 2007 Act:

Â Â Â Â Â  (1) Sections 2 to 11, 15 to 26, 31 and 33 of this 2007 Act and the amendments to ORS 286.555, 286.605, 286.615, 286.645, 286.560, 286.563, 286.566, 286.580, 286.585, 286.750, 286.762, 286.782, 286.768, 293.175, 293.177 and 328.346 by sections 13, 14, 27 to 29, 32, 35 to 40 and 110 to 112 of this 2007 Act apply to bonds approved for issuance by the State Treasurer on or after the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (2) Sections 42 to 59 and 64 to 70 of this 2007 Act and the amendments to ORS 287.030, 287.032, 287.034 and 287.040 by sections 60 to 63 of this 2007 Act apply to bonds approved for issuance by the governing body of a public body on or after the effective date of this 2007 Act.

Â Â Â Â Â  (3) The amendments to statutes by sections 71 to 232e of this 2007 Act apply to bonds approved for issuance by the State Treasurer or the governing body of a public body, as appropriate, on or after the effective date of this 2007 Act. [2007 c.783 Â§233]

Â Â Â Â Â  Sec. 234. (1) ORS 223.905, 223.910, 223.915, 223.920, 223.925, 285B.347, 286.010, 286.020, 286.031, 286.033, 286.036, 286.038, 286.041, 286.051, 286.056, 286.058, 286.061, 286.066, 286.071, 286.078, 286.105, 286.115, 286.125, 286.135, 286.145, 286.505, 286.507, 286.515, 286.525, 286.535, 286.545, 286.635, 286.700, 286.705, 286.710, 286.715, 286.720, 286.770, 286.790, 287.001, 287.003, 287.004, 287.006, 287.007, 287.008, 287.012, 287.014, 287.016, 287.018, 287.020, 287.022, 287.025, 287.028, 287.029, 287.033, 287.036, 287.038, 287.042, 287.045, 287.049, 287.052, 287.053, 287.054, 287.055, 287.056, 287.058, 287.062, 287.064, 287.066, 287.069, 287.070, 287.072, 287.074, 287.075, 287.140, 287.142, 287.144, 287.146, 287.202, 287.204, 287.206, 287.208, 287.210, 287.212, 287.214, 287.216, 287.218, 287.220, 287.252, 287.254, 287.256, 287.258, 287.260, 287.262, 287.264, 288.010, 288.020, 288.030, 288.040, 288.050, 288.060, 288.070, 288.090, 288.100, 288.110, 288.120, 288.150, 288.155, 288.160, 288.162, 288.165, 288.410, 288.420, 288.430, 288.435, 288.440, 288.450, 288.460, 288.500, 288.505, 288.513, 288.515, 288.517, 288.518, 288.520, 288.523, 288.525, 288.530, 288.535, 288.540, 288.545, 288.550, 288.560, 288.570, 288.580, 288.590, 288.592, 288.594, 288.596, 288.598, 288.600, 288.605, 288.610, 288.615, 288.620, 288.625, 288.630, 288.635, 288.637, 288.640, 288.645, 288.650, 288.655, 288.660, 288.665, 288.670, 288.675, 288.677, 288.680, 288.685, 288.690, 288.695, 288.805, 288.815, 288.825, 288.835, 288.845, 288.855, 288.865, 288.875, 288.885, 288.895, 288.915, 288.925, 288.935, 288.945, 288.950, 293.173, 293.292, 328.235, 358.395, 358.400, 367.670, 450.935 and 456.650 are repealed.

Â Â Â Â Â  (2) Notwithstanding section 17, chapter 895, Oregon Laws 2007 (amending ORS 288.805), if Senate Bill 812 becomes law, ORS 288.805 is repealed. [2007 c.783 Â§234]

Â Â Â Â Â  Sec. 235. Nothing in the repeal of statutes by section 234 of this 2007 Act affects any issue of bonds that occurred prior to the effective date of this 2007 Act [January 1, 2008]. [2007 c.783 Â§235]

Â Â Â Â Â  Sec. 236. (1) Notwithstanding section 233 of this 2007 Act and the repeal of statutes by section 234 of this 2007 Act, or any other provision of law, the State Treasurer or any public body as defined in section 42 of this 2007 Act [287A.001] may elect, pursuant to rules adopted by the State Treasurer, to authorize or issue bonds under the laws of this state in effect on the day before the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (2) The State Treasurer shall by rule prescribe how and when an election may be made under this section. [2007 c.783 Â§236]

Â Â Â Â Â  Sec. 237. Section 236 of this 2007 Act is repealed January 2, 2010. [2007 c.783 Â§237]

DEFINITIONS

Â Â Â Â Â  286A.001 Definitions for ORS chapter 286A. As used in this chapter:

Â Â Â Â Â  (1) ÂAgreement for exchange of interest ratesÂ means a contract, or an option or forward commitment to enter into a contract, for the exchange of interest rates that provides for:

Â Â Â Â Â  (a) Payments based on levels of or changes in interest rates; or

Â Â Â Â Â  (b) Provisions to hedge payment, rate, spread or similar exposure including, but not limited to, an interest rate floor or cap or an option, put or call.

Â Â Â Â Â  (2) ÂBondÂ:

Â Â Â Â Â  (a) Means a contractual undertaking or instrument of the State of
Oregon
to repay borrowed moneys.

Â Â Â Â Â  (b) Does not mean a financing agreement, as defined in ORS 283.085, if the principal amount of the agreement is $100,000 or less, or a credit enhancement device.

Â Â Â Â Â  (3) ÂCounterpartyÂ means an entity with whom the State of
Oregon
enters into an agreement for exchange of interest rates.

Â Â Â Â Â  (4) ÂCredit enhancement deviceÂ:

Â Â Â Â Â  (a) Means a letter of credit, line of credit, standby bond purchase agreement, bond insurance policy, reserve surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of bonds or agreements for the exchange of interest rates; and

Â Â Â Â Â  (b) Does not mean a bond.

Â Â Â Â Â  (5) ÂCredit enhancement device feeÂ means a payment required to be made to the provider of a credit enhancement device securing a bond or securing an agreement for the exchange of interest rates.

Â Â Â Â Â  (6) ÂGeneral obligation bondÂ means a bond that constitutes indebtedness of the state under section 7, Article XI of the Oregon Constitution, and that is exempt from the $50,000 limitation on indebtedness set forth in that section.

Â Â Â Â Â  (7) ÂRefunding bondÂ means a bond of the State of Oregon that is issued to refund another bond, regardless of whether the refunding is on a current, advance, forward delivery, synthetic or other basis.

Â Â Â Â Â  (8) ÂRelated agencyÂ means the state agency that requests the State Treasurer to issue bonds pursuant to ORS 286A.025 or for which the State Treasurer has issued bonds.

Â Â Â Â Â  (9) ÂRelated bondÂ means a bond for which the State of
Oregon
enters into an agreement for exchange of interest rates.

Â Â Â Â Â  (10) ÂRevenueÂ means all fees, tolls, excise taxes, assessments, property taxes and other taxes, rates, charges, rentals and other income or receipts derived by a state agency or to which a state agency is entitled.

Â Â Â Â Â  (11) ÂRevenue bondÂ means a bond of the State of
Oregon
that is not a general obligation bond.

Â Â Â Â Â  (12) ÂState agencyÂ:

Â Â Â Â Â  (a) Includes a statewide elected officer, board, commission, department, division, authority or other entity, without regard to the designation given to the entity, that is within state government, as defined in ORS 174.111; and

Â Â Â Â Â  (b) Does not include:

Â Â Â Â Â  (A) A statewide elected judge;

Â Â Â Â Â  (B) The State Treasurer;

Â Â Â Â Â  (C) A local government, as defined in ORS 174.116;

Â Â Â Â Â  (D) The
Oregon
Health and
Science
University
;

Â Â Â Â Â  (E) A special government body, as defined in ORS 174.117, except to the extent a special government body must be considered a state agency in order to achieve the purposes of Article XI-K of the Oregon Constitution; or

Â Â Â Â Â  (F) A semi-independent state agency listed in ORS 182.451, 182.454, 377.835 or 674.305, or any other state agency denominated by statute as a semi-independent state agency.

Â Â Â Â Â  (13) ÂTermination paymentÂ means the amount payable under an agreement for exchange of interest rates by one party to another party as a result of the termination, in whole or part, of the agreement prior to the expiration of the stated term. [2007 c.783 Â§2]

Â Â Â Â Â  Note: 182.451 was repealed by section 58, chapter 71, Oregon Laws 2007. The text of 286A.001 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 286A.001 for the repeal of 182.451 has not been made.

DUTIES OF STATE TREASURER

Â Â Â Â Â  286A.005 Authority of State Treasurer to issue bonds. (1) The State Treasurer shall issue and sign bonds of the State of
Oregon
. The State Treasurer may sign a bond by manual or facsimile signature.

Â Â Â Â Â  (2) Unless otherwise authorized by law other than this section, the State Treasurer may issue bonds only if a related agency has requested that the bonds be issued.

Â Â Â Â Â  (3) In determining whether to issue bonds, the State Treasurer shall consider:

Â Â Â Â Â  (a) The bond market for the type of bonds proposed for issuance;

Â Â Â Â Â  (b) The terms and conditions of the proposed issue; and

Â Â Â Â Â  (c) Other relevant factors that the State Treasurer considers necessary to protect the financial integrity of the State of
Oregon
.

Â Â Â Â Â  (4) The State Treasurer may sell bonds for more than one related agency or for more than one purpose in a single sale or in combination with the sale of other bonds.

Â Â Â Â Â  (5) The State Treasurer is an applicable elected representative for the purpose of approving the issuance of bonds when approval is required under section 147(f) of the Internal Revenue Code.

Â Â Â Â Â  (6) The State Treasurer may adopt rules providing for the procedural or administrative requirements for the issuance of obligations, as defined in ORS 286A.100. [2007 c.783 Â§3]

Â Â Â Â Â  286A.010 Information required by State Treasurer. A related agency shall, at the direction of the State Treasurer, provide the State Treasurer with:

Â Â Â Â Â  (1) The information that the State Treasurer considers necessary to determine whether to issue the requested bonds, including assumptions underlying cash flow projections associated with the repayment of the bonds; and

Â Â Â Â Â  (2) After the requested bonds are issued, the information that the State Treasurer considers necessary to:

Â Â Â Â Â  (a) Administer the bonds; and

Â Â Â Â Â  (b) Comply with federal and state securities law and bond covenants. [2007 c.783 Â§4]

Â Â Â Â Â  286A.014 Fees and expenses of State Treasurer; rules. (1) The State Treasurer may charge a related agency for reasonable fees and expenses in connection with the services, duties and activities of the State Treasurer related to the borrowing activities of the State of Oregon, including but not limited to the issuance and administration of obligations, as defined in ORS 286A.100.

Â Â Â Â Â  (2) The State Treasurer may charge a public body, as defined in ORS 287A.001, reasonable fees and expenses in connection with:

Â Â Â Â Â  (a) The services, duties and activities of the State Treasurer related to obligations, as defined in ORS 287A.310, of the public body; or

Â Â Â Â Â  (b) Providing assistance to the Oregon Municipal Debt Advisory Commission or to the public body.

Â Â Â Â Â  (3) The State Treasurer shall deposit all moneys received under this section in the Miscellaneous Receipts Account established under ORS 286A.016.

Â Â Â Â Â  (4) The State Treasurer shall adopt rules to implement the provisions of this section including, but not limited to, rules identifying the services, duties and activities for which charges are to apply.

Â Â Â Â Â  (5) A related agency or public body shall pay to the State Treasurer reasonable fees and expenses charged under this section or under rules adopted pursuant to this section. [2007 c.783 Â§5]

Â Â Â Â Â  286A.015 Payment of expenses of State Treasurer. Moneys received under ORS 286A.014 are continuously appropriated to the State Treasurer for the payment of expenses of the State Treasurer in connection with bonds of the State of Oregon or a public body as defined in ORS 287A.001. [2007 c.783 Â§6]

Â Â Â Â Â  Note: 286A.015 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  286A.016 Disposition of charges. All moneys received under ORS 286A.014 and 287A.634 shall be deposited in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer. The State Treasurer may use moneys in the account for payment of expenses of the State Treasurer in connection with bonds of the State of Oregon or a public body as defined in ORS 287A.001. [Formerly 286.025]

AUTHORITY FOR BORROWING

Â Â Â Â Â  286A.025 Issuance and sale of bonds. (1) The State Treasurer may, at the request of a related agency:

Â Â Â Â Â  (a) Issue bonds when a law of the State of
Oregon
authorizes bonds to be issued; and

Â Â Â Â Â  (b) Issue refunding bonds without additional authorization.

Â Â Â Â Â  (2) In consultation with the related agency, the State Treasurer may:

Â Â Â Â Â  (a) Sell bonds at a competitive sale or a negotiated sale or in any other manner determined by the State Treasurer;

Â Â Â Â Â  (b) Issue bonds the interest of which is exempt from federal income taxation or is not exempt from federal income taxation;

Â Â Â Â Â  (c) Establish the principal amounts, redemption provisions, optional or mandatory tender provisions, interest rates or methods for determining variable or adjustable interest rates, denominations and other terms and conditions of the bonds;

Â Â Â Â Â  (d) Establish maturity dates for bonds to provide for short-term, interim or long-term borrowing;

Â Â Â Â Â  (e) Determine the form and content of a bond offering or disclosure document;

Â Â Â Â Â  (f) Structure, market and issue bonds in the manner that the State Treasurer determines is in the best interest of the people of the State of Oregon; and

Â Â Â Â Â  (g) Invest moneys held in connection with or derived from obligations, as defined in ORS 286A.100, without regard to the fund or account to which the moneys are credited under other provisions of law, alone or with other invested moneys. In addition, the State Treasurer may:

Â Â Â Â Â  (A) Establish funds and accounts separate and distinct from the General Fund in order to invest the moneys as provided in ORS 293.701 to 293.820 and to arrange for redemption or purchase of bonds; and

Â Â Â Â Â  (B) Segregate or pool moneys in order to promote financial and administrative efficiency and prudence in the management of moneys derived from obligations, as defined in ORS 286A.100, moneys available for bond repayment and other moneys, and in the administration of bond programs.

Â Â Â Â Â  (3) Subject to the approval of the State Treasurer, moneys described in subsection (2)(g) of this section may be held by a trustee under a trust agreement, indenture, bond declaration or similar instrument and may be invested by the trustee at the direction of the related agency for which the moneys are held by the trustee. If consistent with the trust agreement, indenture, bond declaration or similar instrument, a related agency may authorize a trustee to invest on behalf of the agency in the investment funds or with other moneys invested by the State Treasurer under ORS 293.701 to 293.820 and may authorize a transfer of the moneys from the State Treasurer to the trustee.

Â Â Â Â Â  (4) In addition to authority conferred by law other than this section, the State Treasurer or, with the approval of the State Treasurer, a related agency may:

Â Â Â Â Â  (a) Execute and deliver indentures, trust agreements, auction agent agreements, broker-dealer agreements, tender agent agreements, bond declarations or similar instruments and other contracts related to the sale, issuance or security of the bonds;

Â Â Â Â Â  (b) Deposit funds with trustees for the benefit of bond owners and the providers of credit enhancement devices; and

Â Â Â Â Â  (c) Enter into covenants for the benefit of bond owners or the providers of credit enhancement devices.

Â Â Â Â Â  (5) The covenants authorized by subsection (4)(c) of this section:

Â Â Â Â Â  (a) May include, but are not limited to, covenants regarding the issuance of additional bonds, the priority of payment of bonds and, if authorized by law other than this section, the imposition and collection of rates, fees or other charges; and

Â Â Â Â Â  (b) Are intended to:

Â Â Â Â Â  (A) Improve the security of bond owners or providers of credit enhancement devices; or

Â Â Â Â Â  (B) Maintain the tax-exempt status of interest payable on bonds.

Â Â Â Â Â  (6) In addition to authority conferred by law other than this section, in consultation with the related agency, the State Treasurer may establish a debt service reserve for the purpose of paying when due the amounts owing on the bonds for which the debt service reserve is established. The debt service reserve may be funded out of the proceeds derived from the issuance and sale of the bonds for which the debt service reserve is being established or from other lawfully available funds.

Â Â Â Â Â  (7) In consultation with the related agency, the State Treasurer shall select the underwriters for the sale of the bonds requested by the related agency. An agreement with the underwriters may be executed by the State Treasurer alone or with the related agency. An agreement with underwriters is not subject to the Public Contracting Code. [2007 c.783 Â§7]

Â Â Â Â Â  286A.035 Bond budget authorization. (1) Each related agency shall report the plans of the related agency for the issuance of bonds during the next biennium. The related agency shall submit the related agencyÂs report to the Governor by a date determined by the Governor and shall include in the report a description of bonds that the related agency intends to retire or defease during the next biennium.

Â Â Â Â Â  (2) On or before a date determined by the Governor, the State Treasurer shall advise the Governor on the prudent maximum amount of bonds to be issued for each bond program. The State Treasurer shall consider available economic and financial data in preparing advice to be given to the Governor.

Â Â Â Â Â  (3) As part of the GovernorÂs budget report described in ORS 291.216, the Governor shall:

Â Â Â Â Â  (a) Consider the prudent maximum amounts advised by the State Treasurer pursuant to subsection (2) of this section to determine the GovernorÂs total recommended amount; and

Â Â Â Â Â  (b) Recommend to the Legislative Assembly the total amount of bonds the State Treasurer may issue for each bond program for a biennium.

Â Â Â Â Â  (4) The Legislative Assembly shall determine the amount of bonds the State Treasurer may issue for each state agency for a biennium. If the Legislative Assembly fails to make the determination described in this subsection by the first day of the biennium, the unused portion of the authorization the Legislative Assembly made for the preceding biennium is deemed to carry forward for the current biennium at the amount authorized for the preceding biennium until the earlier of:

Â Â Â Â Â  (a) The date on which legislation authorizing the amount of bonds for the current biennium is enacted; or

Â Â Â Â Â  (b) The date on which the Legislative Assembly adjourns sine die.

Â Â Â Â Â  (5) The amount of bonds that may be issued under bond programs may be modified by the Governor. However, the Governor may not modify the amount of bonds that may be issued under bond programs in a way that would cause the maximum amount established by the Legislative Assembly for a category of bond programs to be exceeded if the Legislative Assembly:

Â Â Â Â Â  (a) Has categorized the bonds that may be issued under bond programs as general obligation, direct revenue and pass-through revenue bonds; and

Â Â Â Â Â  (b) Assigned a maximum amount to each category.

Â Â Â Â Â  (6) This section applies to bonds:

Â Â Â Â Â  (a) Unless the bonds are expressly exempted from the requirements of this section.

Â Â Â Â Â  (b) Except refunding bonds. [2007 c.783 Â§9]

Â Â Â Â Â  286A.045 Borrowing for current expenses. (1) The State Treasurer may issue bonds to finance all or a portion of the current expenses of this state. The amount of bonds issued under this section at any time may not exceed the State TreasurerÂs estimate of the cash flow deficit in revenues available to pay the expenses that are financed with the bonds, plus amounts for reasonable reserves and costs.

Â Â Â Â Â  (2) To estimate the amount of cash flow deficit, the State Treasurer shall take into account the most recent cash flow forecast made by the Oregon Department of Administrative Services and any other information the State Treasurer determines is reliable and relevant.

Â Â Â Â Â  (3) When the State Treasurer issues bonds under this section:

Â Â Â Â Â  (a) The Oregon Department of Administrative Services shall account for and administer the proceeds of the bonds and the repayment of the bonds. The State Treasurer, in consultation with the Oregon Department of Administrative Services, shall determine the appropriate investment strategy for the proceeds of the bonds. The State Treasurer shall notify the Director of the Oregon Department of Administrative Services, the Legislative Fiscal Officer and the Legislative Revenue Officer before issuing bonds under this section.

Â Â Â Â Â  (b) The State Treasurer may pledge:

Â Â Â Â Â  (A) All or a portion of the revenues of the State of
Oregon
to pay bonds issued under this section.

Â Â Â Â Â  (B) The full faith and credit of the State of Oregon to pay bonds issued under this section if the bonds are payable from the Short Term Borrowing Account established under ORS 286A.050 and the bonds mature not later than the end of the biennium in which the bonds are issued.

Â Â Â Â Â  (c) A state agency may use the proceeds of bonds issued under this section:

Â Â Â Â Â  (A) For a purpose for which the revenues that are pledged to pay the bonds may be used;

Â Â Â Â Â  (B) To pay principal, interest and premium, if any, on the bonds or a rebate or penalty due to the
United States
in connection with the bonds;

Â Â Â Â Â  (C) To pay the cost of credit enhancement devices with respect to the bonds;

Â Â Â Â Â  (D) To pay the costs of the State Treasurer and the Oregon Department of Administrative Services of issuing, administering or maintaining the bonds including, but not limited to, the cost of a consultant or adviser retained by the State Treasurer or the Oregon Department of Administrative Services; or

Â Â Â Â Â  (E) To make payments with respect to agreements for the exchange of interest rates.

Â Â Â Â Â  (4) This section constitutes complete authority for the State Treasurer to issue bonds described in this section.

Â Â Â Â Â  (5) ORS 286A.035 does not apply to bonds authorized by this section.

Â Â Â Â Â  (6) The requirements and limitations that apply to certificates of indebtedness issued under ORS 293.165 do not apply to bonds issued by the State Treasurer under this section.

Â Â Â Â Â  (7) This section and ORS 286A.050 constitute complete authorization by the Legislative Assembly for the use and expenditure of the proceeds of the bonds and the revenues pledged to pay those bonds for the purposes described in subsection (3)(c) of this section. Additional appropriation or authorization is not necessary. The authorization contained in this section and ORS 286A.050 to spend moneys for the purposes described in subsection (3)(c) of this section does not constitute an appropriation for purposes of ORS 291.357.

Â Â Â Â Â  (8) The proceeds of bonds issued by the State Treasurer under this section do not constitute revenues received by the General Fund for purposes of section 14, Article IX of the Oregon Constitution, and ORS 291.349.

Â Â Â Â Â  (9) The State Treasurer may perform the duties and exercise the powers of a related agency under this section. [2007 c.783 Â§11]

Â Â Â Â Â  286A.050 Short Term Borrowing Account; sources; uses. (1) The Short Term Borrowing Account is created in the General Fund.

Â Â Â Â Â  (2) The State Treasurer shall credit the proceeds of bonds issued by the State Treasurer under ORS 286A.045 to the Short Term Borrowing Account. The State Treasurer shall, in addition, transfer to the Short Term Borrowing Account any amounts that are pledged to pay bonds issued by the State Treasurer under ORS 286A.045 and that are required to pay those bonds.

Â Â Â Â Â  (3) Amounts in the Short Term Borrowing Account are continuously appropriated to the respective state agencies for which the revenues that are pledged to pay the bonds were appropriated, for the purposes described in ORS 286A.045 (3)(c). Amounts appropriated under this subsection may not be taken into account in preparing budget estimates, plans or reports required to be prepared under ORS 291.201 to 291.222. [Formerly 293.175]

Â Â Â Â Â  286A.055 Report by State Treasurer on amount of bonds issued, amounts repaid, costs and interest earned. Within 90 days following the end of a biennium, the State Treasurer shall report in writing to the Legislative Fiscal Officer and the Legislative Revenue Officer on the amount of bonds issued by the State Treasurer under ORS 286A.045, the amount spent in repayment of those bonds, the issuance costs and interest costs of those bonds and the interest revenues earned by the proceeds of those bonds. [Formerly 293.177]

Â Â Â Â Â  286A.095 Compliance with constitutional or statutory debt limit. (1) When calculating compliance with a constitutional or statutory debt limit:

Â Â Â Â Â  (a) If a bond is issued to a provider of a credit enhancement device for a bond that is subject to a debt limit, the bond issued to the provider must be taken into account only to the extent that the amount of the bond issued to the provider exceeds the amount of the bond that is secured by the credit enhancement device.

Â Â Â Â Â  (b) The amount of interest to be paid on bonds, whether paid currently or deferred, is not taken into account.

Â Â Â Â Â  (c) For a zero coupon bond or other original issue discount bond on which periodic interest payments are not made, only the accreted value of the bond on the date the bond is issued is taken into account.

Â Â Â Â Â  (d) The state may deduct from the amount of outstanding bonds:

Â Â Â Â Â  (A) The amount of moneys and investments held by the state or a trustee of the state to pay bonds that have not been defeased; and

Â Â Â Â Â  (B) The principal amount of bonds that have been defeased.

Â Â Â Â Â  (2) For purposes of this section, a bond is defeased if:

Â Â Â Â Â  (a) The state has set aside in an irrevocable escrow government obligations, as defined in ORS 287A.375, the receipts from which have been calculated by a certified public accountant or other experienced professional to be sufficient, without reinvestment, to pay the principal, interest and premium, if any, due on the bond at maturity or on prior redemption; or

Â Â Â Â Â  (b) The state has complied with the provisions in the documents authorizing the bond that provide for the payment or defeasance of the bond. [2007 c.783 Â§15]

ADMINISTRATION OF BOND PROGRAMS

Â Â Â Â Â  286A.100 Definitions for ORS 286A.100 and 286A.102. As used in this section and ORS 286A.102:

Â Â Â Â Â  (1) ÂObligationÂ means:

Â Â Â Â Â  (a) A bond;

Â Â Â Â Â  (b) An agreement for exchange of interest rates with the State of
Oregon
; or

Â Â Â Â Â  (c) A credit enhancement device given as additional security for a bond.

Â Â Â Â Â  (2) ÂOperative documentÂ means a bond declaration, trust agreement, indenture, security agreement or other document in which the State of
Oregon
pledges property as security for an obligation.

Â Â Â Â Â  (3) ÂPledgeÂ means:

Â Â Â Â Â  (a) To create a security interest in or a lien on property to secure payment or performance of an obligation, by mortgaging, assigning or encumbering property or by creating a security interest in property by any other manner.

Â Â Â Â Â  (b) A security interest in or lien on property created under paragraph (a) of this subsection.

Â Â Â Â Â  (4) ÂPledgeeÂ means:

Â Â Â Â Â  (a) A trustee for the holder of an obligation; or

Â Â Â Â Â  (b) The holder of an obligation if a trustee was not appointed in the operative document or if the operative document authorizes the holder of an obligation to foreclose the lien of a pledge and enforce the remedies consequent to the pledge in lieu of the trustee.

Â Â Â Â Â  (5) ÂPropertyÂ means:

Â Â Â Â Â  (a) Real or personal property, tangible or intangible, whether owned when the pledge is made or acquired subsequently to the time the pledge is made; and

Â Â Â Â Â  (b) Revenues, contract rights, receivables or securities. [2007 c.783 Â§17]

Â Â Â Â Â  286A.102 Lien of a pledge; Uniform Commercial Code. (1) The Uniform Commercial Code does not apply to the creation, perfection, priority or enforcement of a lien of a pledge made by a state agency or the State Treasurer.

Â Â Â Â Â  (2) When authorized by law to secure obligations with property of the State of Oregon, a state agency, or the State Treasurer acting under the State TreasurerÂs own authority or on behalf of a state agency with the approval of the state agency, may pledge all or a portion of the property as security for payment of the obligations and for performance of a covenant or agreement entered into in relation to the issuance of the obligations.

Â Â Â Â Â  (3) The lien created by a pledge described in subsection (2) of this section is valid and binding from the time the pledge is made. Pledged property is subject immediately to the lien of the pledge without physical delivery, filing or any other act.

Â Â Â Â Â  (4) Except as otherwise expressly provided in an operative document, the lien of the pledge is superior to and has priority over all other claims and liens of any kind.

Â Â Â Â Â  (5) When property subject to a pledge is acquired by the State of
Oregon
after the pledge is made:

Â Â Â Â Â  (a) The property is subject to the lien upon acquisition by the State of
Oregon
without physical delivery, filing or any other act; and

Â Â Â Â Â  (b) The lien relates back to the time the pledge was originally made.

Â Â Â Â Â  (6)(a) The State Treasurer, or the related agency, may reserve the right to pledge property as security for a subsequently issued obligation.

Â Â Â Â Â  (b) If the State Treasurer or related agency reserves the right described in paragraph (a) of this subsection, subject to the terms of the operative document that created the previous pledge, the lien of the subsequent pledge may be on a parity or pari passu basis with the lien of the previous pledge, on a prior and superior basis with the lien of the previous pledge or on a subordinate basis with the lien of the previous pledge, as specified in the operative document creating the subsequent pledge. The lien of the subsequent pledge:

Â Â Â Â Â  (A) Has the priority specified in the operative document creating the subsequent pledge; and

Â Â Â Â Â  (B) Is superior to and has priority over other claims and liens of any kind except the lien of a pledge with which the lien of the subsequent pledge is on a parity or subordinate basis, as specified in the operative document.

Â Â Â Â Â  (7) Except as provided in subsection (8) of this section, a pledgee may commence an action in a court of competent jurisdiction to foreclose the lien of the pledge and exercise rights and remedies available to the pledgee under the operative document.

Â Â Â Â Â  (8) When pledged property is in a fund for debt service reserves or payments, a pledgee may foreclose the lien of the pledge by applying the property to the payment of obligations subject to the terms, conditions and limitations in the operative document.

Â Â Â Â Â  (9) An initiative or referendum measure approved by the electors of the State of Oregon that purports to change statutory provisions affecting rates, fees, tolls, rentals or other charges may not be given any force or effect if to do so would impair existing covenants made with holders of existing obligations regarding the imposition, levy or collection of the rates, fees, tolls, rentals or other charges pledged to secure outstanding obligations.

Â Â Â Â Â  (10) If authorized by law other than this section to set rates, fees or other charges that are pledged to pay obligations, a state agency may enter into rate covenants. Rate covenants authorized by this subsection may obligate a state agency to periodically set the rates and charges:

Â Â Â Â Â  (a) That generate pledged revenues at specific levels including, but not limited to, a specific monetary charge for each unit of commodity or service provided or a schedule of rates and charges that includes fixed and variable components;

Â Â Â Â Â  (b) At levels sufficient to maintain underlying credit ratings assigned to obligations by one or more nationally recognized credit rating services without regard to any improvement in credit ratings due to the provision of additional security for the obligations by a credit enhancement device;

Â Â Â Â Â  (c) That generate pledged revenues each year in amounts at least equal to operations and maintenance expenses of the state agency that produces the pledged revenues, plus debt service on obligations, plus an additional amount that is reasonably required to obtain favorable terms for the obligations; or

Â Â Â Â Â  (d) In accordance with a formula established in the operative document governing obligations. The formula may provide for rates to be determined by reference to factors including, but not limited to:

Â Â Â Â Â  (A) Historical operating expenses;

Â Â Â Â Â  (B) Projected future operating expenses;

Â Â Â Â Â  (C) The funding of depreciation;

Â Â Â Â Â  (D) The costs of capital improvements;

Â Â Â Â Â  (E) The costs of complying with contractual requirements and covenants;

Â Â Â Â Â  (F) The costs of complying with regulatory requirements;

Â Â Â Â Â  (G) Reports of independent consultants regarding the required level of pledged revenues;

Â Â Â Â Â  (H) Debt service on the obligations; and

Â Â Â Â Â  (I) The funds needed to establish or maintain reserves required by law or contract and the funds needed to maintain an unencumbered carryforward fund balance or working capital to meet unanticipated expenses or fluctuations in revenues that may arise.

Â Â Â Â Â  (11) A rate covenant authorized by this section is a contract that binds the State of
Oregon
and is enforceable against the State of
Oregon
in accordance with the terms of the rate covenant.

Â Â Â Â Â  (12) The State Treasurer, or a related agency with the approval of the State Treasurer, may pledge the full faith and credit of the State of
Oregon
as security for the payment of general obligation bonds. A pledge of the full faith and credit authorized by this subsection does not, by itself, create a lien on the revenues or property of the state. [2007 c.783 Â§18]

Â Â Â Â Â  286A.110 Agreements for exchange of interest rates. (1) A related agency with the approval of the State Treasurer, or the State Treasurer on behalf of a related agency, may enter into agreements for exchange of interest rates with counterparties. Agreements for exchange of interest rates may be made to manage payment, interest rate, spread or similar exposure undertaken in connection with a related bond upon a determination by the related agency, or by the State Treasurer on behalf of the related agency, that the agreement benefits the State of
Oregon
.

Â Â Â Â Â  (2) Subject to covenants applicable to a related bond and the limitations of this section, payments required under an agreement for the exchange of interest rates by the related agency, or the State Treasurer on behalf of the related agency, may:

Â Â Â Â Â  (a) Be treated as interest payments on the related bond;

Â Â Â Â Â  (b) Be made from revenues or other moneys that are pledged or otherwise committed to pay the related bond; and

Â Â Â Â Â  (c) Rank in an order of priority of payment relative to the payment of the related bond as the related agency, or the State Treasurer on behalf of the related agency, determines.

Â Â Â Â Â  (3) In connection with entering into an agreement under this section, a related agency, or the State Treasurer on behalf of the related agency, may enter into a credit enhancement device for an agreement for exchange of interest rates.

Â Â Â Â Â  (4) An agreement for exchange of interest rates is subject only to the limitations of this section and is not subject to a limitation applicable to the related bond.

Â Â Â Â Â  (5) With the approval of the State Treasurer, a related agency may use moneys derived from the issuance and sale of bonds to pay termination payments due under an agreement entered into under this section.

Â Â Â Â Â  (6) A related agency, with the approval of the State Treasurer, may:

Â Â Â Â Â  (a) Create reserves to pay amounts due under an agreement for exchange of interest rates; and

Â Â Â Â Â  (b) Fund the reserves with moneys derived from the issuance and sale of bonds or from revenues or other moneys described in subsection (2)(b) of this section. [2007 c.783 Â§10]

Â Â Â Â Â  286A.120 Credit enhancement devices. (1) In addition to authority conferred by law other than this section, a related agency, with the approval of the State Treasurer, or the State Treasurer may:

Â Â Â Â Â  (a) Enter into a credit enhancement device agreement in order to provide liquidity or security for bonds or for an agreement for exchange of interest rates. The credit enhancement device may be secured only by moneys that the State of
Oregon
may legally commit to secure payment of the bonds that are secured by the credit enhancement device or related to the agreement for exchange of interest rates.

Â Â Â Â Â  (b) Obtain a credit enhancement device providing additional security for:

Â Â Â Â Â  (A) The payment of all or a portion of amounts owing under bonds;

Â Â Â Â Â  (B) The purpose of funding, in lieu of cash, all or a portion of a debt service reserve established with respect to bonds; or

Â Â Â Â Â  (C) The payment of amounts owing under an agreement for exchange of interest rates.

Â Â Â Â Â  (2) The related agency, with the approval of the State Treasurer, or the State Treasurer may pledge as security for the obligations of the State of
Oregon
arising under or with respect to a credit enhancement device all or a portion of revenues pledged to the payment of the bonds related to the credit enhancement device.

Â Â Â Â Â  (3) The State Treasurer may issue a bond to the provider of a credit enhancement device to secure the obligations of the State of
Oregon
to pay amounts due to the provider. [2007 c.783 Â§8]

Â Â Â Â Â  286A.130 Bond counsel services; financial advisory services; Public Contracting Code. (1) The State Treasurer or a related agency may enter into one or more agreements for bond counsel services for a period of not less than one year during any biennium in which there are bonds outstanding that were issued for the state agency or during any biennium in which the state agency expects the State Treasurer to issue bonds for an agency program. A state agency may not enter into an agreement for bond counsel services unless the State Treasurer and the Attorney General have reviewed and approved the terms and conditions of the agreement. Before approving an agreement, the State Treasurer shall consider the reputation, experience and credentials of the bond counsel, including the individuals expected to actually fulfill the contract work.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the appointment of bond counsel may not be construed as authorizing bond counsel to advise or represent the state on matters that are committed by statute to the Attorney General.

Â Â Â Â Â  (3) The services provided under a bond counsel agreement may include:

Â Â Â Â Â  (a) Advising a state agency or the State Treasurer concerning the legality of specific proposed taxable or tax-exempt bonds and the compliance of obligations with applicable law, including but not limited to federal securities and tax laws;

Â Â Â Â Â  (b) Issuing opinions to a state agency, the State Treasurer or other parties concerning the enforceability of, authority for and tax status of bonds, agreements for exchange of interest rates, credit enhancement devices or similar associated documents and on the lawful use of the proceeds of the bonds, as may be required by the demands of the marketplace for the bonds;

Â Â Â Â Â  (c) Advising a state agency or the State Treasurer on legal procedures and practices in the bond marketplace, including advice on the structuring and sale of bonds;

Â Â Â Â Â  (d) Preparing or assisting in the preparation of documents related to a specific issue of bonds, including but not limited to an authorizing resolution or declaration, a trust indenture, a prospectus, a preliminary official statement, an official statement, a bond sale notice, a bond form, a bid form, a bond purchase agreement, an agreement for exchange of interest rates, a credit enhancement device or a similar document necessary or desirable to sell bonds;

Â Â Â Â Â  (e) Advising a state agency or the State Treasurer concerning the maintenance of the tax status of specific bonds, compliance with any requirements for representations or disclosures relating to the bonds, compliance with any documents executed as part of the issuance of the bonds and federal laws related to bond programs that may be available to a state agency;

Â Â Â Â Â  (f) Advising a state agency or the State Treasurer concerning accounting, investment or administrative procedures recommended or required for compliance with federal or state securities or tax or rebate requirements relating to bonds that were issued for the agency or that the agency expects to issue; and

Â Â Â Â Â  (g) Advising and assisting a state agency or the State Treasurer in responding to an inquiry received from or an audit by a federal or state regulatory body concerning:

Â Â Â Â Â  (A) The tax status of interest paid on the bonds;

Â Â Â Â Â  (B) The marketing of the bonds;

Â Â Â Â Â  (C) Requirements of federal law related to the use of bond proceeds or the program for which the bonds were issued; or

Â Â Â Â Â  (D) Other matters within the jurisdiction of the federal or state regulatory body relating to bonds that were issued by the state agency.

Â Â Â Â Â  (4) In addition to entering into an agreement described in subsection (3) of this section, the State Treasurer or a related agency may appoint bond counsel by letter, certificate or otherwise, to provide the services described in subsection (3) of this section for an individual conduit revenue bond sale.

Â Â Â Â Â  (5) The State Treasurer or, with the approval of the State Treasurer, a related agency may enter into an agreement with and retain the services of one or more providers of financial advisory services. When considering whether to enter into or approve an agreement with a provider of financial advisory services, before approving the agreement, the State Treasurer shall consider the reputation, experience and credentials of the adviser, including the individuals expected to actually fulfill the contract work.

Â Â Â Â Â  (6) Except for the expenses of bond counsel services provided under subsection (4) of this section for conduit revenue bond sales, the related agency shall pay the expenses of any agreements entered into under this section and may use bond proceeds to pay those expenses.

Â Â Â Â Â  (7) The Public Contracting Code does not apply to agreements entered into under this section. [2007 c.783 Â§20]

Â Â Â Â Â  286A.132 Debt-related advisory services. (1) In addition to authority conferred by law other than this section, the State Treasurer or, with the approval of the State Treasurer, a related agency may enter into an agreement with and retain the services of one or more:

Â Â Â Â Â  (a) Providers of investment advisory services or advisory services related to agreements for exchange of interest rates;

Â Â Â Â Â  (b) Providers of banking services;

Â Â Â Â Â  (c) Escrow agents;

Â Â Â Â Â  (d) Providers of fiscal or paying agent services;

Â Â Â Â Â  (e) Collateral custodians;

Â Â Â Â Â  (f) Providers of investment contracts;

Â Â Â Â Â  (g) Remarketing agents; or

Â Â Â Â Â  (h) Other bond-related or credit enhancement device-related agents or service professionals, or other persons with relevant expertise, to assist the State Treasurer or the related agency in the performance of the duties of the State Treasurer or the related agency under this chapter.

Â Â Â Â Â  (2) The related agency shall pay the expenses incurred in providing the services described in this section unless the related agency requires a recipient of bond sale proceeds to pay the expenses.

Â Â Â Â Â  (3) The Public Contracting Code does not apply to an agreement entered into under this section.

Â Â Â Â Â  (4) When the Oregon Constitution or a law of this state authorizes bond proceeds to be spent for a particular purpose, the authorization also includes authorization to spend bond proceeds for bond counsel, attorney, consultant, fiscal or paying agent, trustee or other professional fees and other expenses incurred by the related agency or the State Treasurer to authorize, issue, administer and repay the bonds, including fees payable to the State Treasurer. [2007 c.783 Â§21]

Â Â Â Â Â
286A.140
State
taxation of bond interest. Interest on all bonds of the State of
Oregon
is exempt from personal income tax under ORS chapter 316. [2007 c.783 Â§22]

Â Â Â Â Â  286A.145 Federal taxation of bond interest; rules. The State Treasurer or a related agency may enter into covenants for the benefit of owners of bonds that are intended to allow the bonds to bear interest that is excludable from gross income under the federal Internal Revenue Code or that is otherwise exempt from taxation by the
United States
. The State Treasurer or a related agency may adopt rules or procedures that are intended to facilitate compliance with those covenants, and may take any action that is required to comply with those covenants. Covenants authorized by this section include, but are not limited to, covenants to:

Â Â Â Â Â  (1) Pay any rebates of earnings or penalties to the
United States
;

Â Â Â Â Â  (2) Invest proceeds alone or in combination with other moneys in investments that have different maturities, yields or credit qualities than the state would acquire under the investment standards specified in ORS 293.721 and 293.726 and other similar laws, but only if those investments facilitate compliance with covenants described in this section; or

Â Â Â Â Â  (3) Restrict the expenditure of bond proceeds or restrict the operation of, or otherwise limit the use of, facilities that are financed with bonds. [2007 c.783 Â§23]

Â Â Â Â Â  286A.160 Exception to expenditure limits for repaying obligations; administrative limits; reports. (1) Notwithstanding any law limiting expenditures of a state agency, for the purpose of repaying obligations of the state to obtain savings in total or periodic debt service payments, a law limiting expenditures does not apply to payments approved by the State Treasurer for administrative expenses, debt service or financing costs that are necessary or appropriate for the retirement or refunding of bonds unless the law limiting expenditures creates a specific exception to this section.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may establish administrative limitations on the payment and recording of expenditures made pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall report incurred expenses and debt service savings resulting from actions taken under subsection (1) of this section that affect administrative expenses, debt service or financing costs paid with moneys out of the General Fund or lottery funds, within 90 days of taking action, to the Joint Committee on Ways and Means if the Legislative Assembly is in session or to the Emergency Board during the interim between legislative sessions. [Formerly 286.063]

Â Â Â Â Â  286A.185 Cancellation, purchase or redemption of bonds; lost or destroyed evidence of bonds; rules. (1) The State Treasurer may adopt rules, or establish by contract or policy, procedures and requirements for the cancellation, purchase or redemption of bonds, the remittance of funds to pay bonds, or the replacement of lost or destroyed evidence of bonds or interest coupons.

Â Â Â Â Â  (2) If the State Treasurer decides:

Â Â Â Â Â  (a) To replace lost or destroyed evidence of bonds or coupons, or to make payment in lieu of replacement, the State Treasurer may require indemnity, deposit or other form of assurance or proof of ownership to ensure against conflicting, duplicative or fraudulent claims. The State Treasurer may charge a fee to the person seeking replacement or payment in lieu of replacement under this section, in an amount sufficient to reimburse the State Treasurer for costs incurred in providing replacement or payment under this subsection.

Â Â Â Â Â  (b) Not to replace or make payment with respect to a lost or destroyed bond or coupon, the person seeking replacement or payment under this section may appeal the determination as a review of an order other than a contested case under ORS 183.484. [2007 c.783 Â§24]

Â Â Â Â Â  286A.190 Disclosure of bond ownership. The records of bond ownership are not public records for purposes of ORS 192.410 to 192.505 or other law governing the disclosure of information. [2007 c.783 Â§25]

Â Â Â Â Â  286A.195 Financial audit of bond programs. (1) The Secretary of State shall conduct a financial audit of the bond programs of each state agency at least annually. The Secretary of State shall publish the audit as soon as possible following the end of the audit period.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may, on an annual basis, exempt a bond program from the requirements of subsection (1) of this section. [2007 c.783 Â§26]

Â Â Â Â Â
286A.250
State
Debt Policy Advisory Commission; membership; compensation; quorum; meetings; personnel. (1) There is established a State Debt Policy Advisory Commission, consisting of five members.

Â Â Â Â Â  (2) The State Treasurer and the Director of the Oregon Department of Administrative Services shall serve as ex officio members of the commission. One member of the commission shall be a member of the Senate appointed by the President of the Senate. One member of the commission shall be a member of the House of Representatives appointed by the Speaker of the House. One member of the commission shall be a public member, knowledgeable on matters of public finance, appointed by the Governor from among those persons recommended by the State Treasurer.

Â Â Â Â Â  (3) The term of an appointed member is two years, but an appointed member serves at the pleasure of the appointing authority. Before the expiration of the term of an appointed member, the appointing authority shall appoint a successor. If there is a vacancy for any reason in the office of an appointed member, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The State Treasurer shall serve as chairperson of the commission, with such duties and powers necessary for the performance of that office as the commission determines appropriate.

Â Â Â Â Â  (6) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (7) The commission shall meet at least once every six months at a place and time determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (8) The office of the State Treasurer shall provide the commission with office space and clerical and other administrative support. [Formerly 286.550]

Â Â Â Â Â  Note: 286A.250 and 286A.255 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 286A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  286A.255 Functions and duties of commission. The State Debt Policy Advisory Commission shall advise the Governor and the Legislative Assembly regarding policies and actions that enhance and preserve the stateÂs credit rating and maintain the future availability of low-cost capital financing. In carrying out this function, the commission shall at least annually prepare a report showing the consolidated bond profile of this state. The report must include:

Â Â Â Â Â  (1) The total amount of outstanding bonds for the most recently concluded fiscal year.

Â Â Â Â Â  (2) A six-year forecast of the stateÂs borrowing capacity targets by repayment source based on the policies and actions established under this section.

Â Â Â Â Â  (3) A calculation of the stateÂs net remaining borrowing capacity by repayment source. [Formerly 286.555]

Â Â Â Â Â  Note: See note under 286A.250.

LOTTERY BONDS

Â Â Â Â Â  286A.560 Definitions for ORS 286A.560 to 286A.585 and 327.700 to 327.711. As used in ORS 286A.560 to 286A.585 and 327.700 to 327.711, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAppropriated fundsÂ for a particular fiscal year means any moneys, other than unobligated net lottery proceeds, that are specifically appropriated or otherwise specifically made available by the Legislative Assembly or the Emergency Board for a fiscal year to replenish reserves established as additional security for lottery bonds pursuant to the authority granted in ORS 286A.580 (6).

Â Â Â Â Â  (2) ÂBond-related costsÂ means:

Â Â Â Â Â  (a) The costs and expenses of issuing, administering and maintaining lottery bonds and the lottery bond program, including but not limited to paying or redeeming lottery bonds, paying amounts due in connection with credit enhancements or any instruments authorized by ORS 286A.580 (6) and paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the lottery bonds or the lottery bond program;

Â Â Â Â Â  (b) The costs of funding any lottery bond reserves;

Â Â Â Â Â  (c) Capitalized interest for lottery bonds;

Â Â Â Â Â  (d) Rebates or penalties due to the
United States
in connection with lottery bonds; and

Â Â Â Â Â  (e) Any other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing lottery bonds or maintaining the lottery bond program.

Â Â Â Â Â  (3) ÂLottery bondsÂ means:

Â Â Â Â Â  (a) The state park lottery bonds authorized by ORS 390.060 to 390.067, the infrastructure lottery bonds authorized by ORS 285B.530 to 285B.548 and the education lottery bonds authorized by ORS 327.700 to 327.711;

Â Â Â Â Â  (b) Any other bonds payable from the revenues of the Oregon State Lottery unless the legislation authorizing those bonds expressly provides that those bonds may not be issued under ORS 286A.560 to 286A.585; and

Â Â Â Â Â  (c) Any refunding lottery bonds.

Â Â Â Â Â  (4) ÂLottery Bond Administrative FundÂ means the fund created by ORS 286A.573.

Â Â Â Â Â  (5) ÂLottery Bond FundÂ means the fund created by ORS 286A.570.

Â Â Â Â Â  (6) ÂLottery bond programÂ means a financing program authorized by:

Â Â Â Â Â  (a) ORS 285B.530 to 285B.548, 327.700 to 327.711 or 390.060 to 390.067; or

Â Â Â Â Â  (b) Any other Act of the Legislative Assembly authorizing the issuance of bonds that are payable from the revenues of the Oregon State Lottery, unless the legislation authorizing those bonds expressly provides that those bonds may not be issued under ORS 286A.560 to 286A.585.

Â Â Â Â Â  (7) ÂRefunding lottery bondsÂ means any bonds issued for the purpose of refunding any lottery bonds.

Â Â Â Â Â  (8) ÂUnobligated net lottery proceedsÂ means all revenues derived from the operation of the Oregon State Lottery except for:

Â Â Â Â Â  (a) The revenues used for the payment of prizes and expenses of the Oregon State Lottery as provided in section 4 (4)(d), Article XV of the Oregon Constitution, and ORS 461.500 and 461.510;

Â Â Â Â Â  (b) The revenues required to be applied, distributed or allocated as provided in ORS 461.543; and

Â Â Â Â Â  (c) The revenues required to be allocated to pay the Westside lottery bonds and any bonds issued to refund the Westside lottery bonds, to fund reserves for any of those bonds and to pay related costs of the Department of Transportation.

Â Â Â Â Â  (9) ÂWestside lottery bondsÂ means the bonds issued by this state under the authority granted in ORS 391.140 that, notwithstanding ORS 267.334, 285B.419, 285B.422, 285B.482, 285B.530 to 285B.548, 286A.560 to 286A.585, 327.700 to 327.711 and 390.060 to 390.067, shall have a claim on lottery funds that is superior to the claim of the lottery bonds authorized by ORS 286A.560 to 286A.585. [Formerly 286.560]

Â Â Â Â Â  286A.563 Purposes; nature of lottery bonds. (1) The Legislative Assembly declares that the purpose of ORS 286A.560 to 286A.585 is to combine previously enacted legislation authorizing lottery bonds into a single Act that provides uniform administrative procedures for all lottery bonds issued by the State of
Oregon
.

Â Â Â Â Â  (2) The lottery bonds issued under ORS 286A.560 to 286A.585 shall be special obligations of the State of Oregon that are payable solely from unobligated net lottery proceeds, amounts available in the Lottery Bond Fund and in any reserve accounts established for lottery bonds under ORS 286A.560 to 286A.585 and any appropriated funds. The faith and credit of the State of Oregon or any of its taxing power shall not be pledged or committed to the payment of lottery bonds or any other commitment of the State of Oregon authorized by ORS 286A.560 to 286A.585. [Formerly 286.563]

Â Â Â Â Â  286A.566 Requirements for legislation authorizing lottery bonds. (1) Any legislation authorizing issuance of lottery bonds under ORS 286A.560 to 286A.585 shall:

Â Â Â Â Â  (a) State the purposes for which the proceeds of lottery bonds may be spent;

Â Â Â Â Â  (b) Contain findings that those uses are lawful uses of lottery revenues;

Â Â Â Â Â  (c) Indicate the amount of lottery bonds that may be issued under the legislation;

Â Â Â Â Â  (d) Specify the fund into which the net proceeds of those lottery bonds shall be deposited; and

Â Â Â Â Â  (e) Provide for the payment of the bond-related costs for the lottery bonds.

Â Â Â Â Â  (2) Unless specifically prohibited by the legislation authorizing lottery bonds:

Â Â Â Â Â  (a) Any agency or other entity holding net proceeds of lottery bonds shall, upon the written request of the Director of the Oregon Department of Administrative Services, transfer to the Oregon Department of Administrative Services for deposit in the Lottery Bond Administrative Fund the amounts that the director states in the request are reasonably required to pay for bond-related costs that are allocable to those net proceeds.

Â Â Â Â Â  (b) The agencies or other entities receiving proceeds of lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the Internal Revenue Code. [Formerly 286.566]

Â Â Â Â Â  286A.570 Lottery Bond Fund; purposes. (1) The Lottery Bond Fund is established in the State Treasury, separate and distinct from the General Fund. The amounts of unobligated net lottery proceeds described in ORS 286A.576 (2)(a) and (b) and any appropriated funds and investment earnings of the Lottery Bond Fund shall be credited to the Lottery Bond Fund. The State Treasurer may establish reserves for lottery bonds as provided in ORS 286A.580 (6). The reserves shall be credited to such account in the Lottery Bond Fund as the State Treasurer may designate.

Â Â Â Â Â  (2) The amounts credited to the Lottery Bond Fund are continuously appropriated only for the purpose of paying, when due, the principal of and the interest and premium, if any, on outstanding lottery bonds, funding lottery bond reserves and paying amounts due in connection with any instrument authorized by ORS 286A.580 (6).

Â Â Â Â Â  (3) The moneys in the Lottery Bond Fund shall be used and applied solely to pay, when due, the principal of and the interest and premium, if any, on any lottery bonds, to fund reserves and to pay amounts due under instruments authorized by ORS 286A.580 (6). [Formerly 286.570]

Â Â Â Â Â  Note: Section 9, chapter 44, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 9. (1) The State Treasurer shall merge into the Lottery Bond Fund the lottery bond funds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067.

Â Â Â Â Â  (2) The State Treasurer shall merge into the Lottery Bond Administrative Fund the lottery bond administrative funds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067.

Â Â Â Â Â  (3) The State Treasurer may merge into a single reserve account the reserve accounts created for lottery bonds authorized by ORS 285B.530 to 285B.548, 327.700 to 327.711 and 390.060 to 390.067. [1999 c.44 Â§9]

Â Â Â Â Â  286A.573 Lottery Bond Administrative Fund; purposes. The Lottery Bond Administrative Fund is established in the State Treasury, separate and distinct from the General Fund. The amounts of unobligated net lottery proceeds specified in ORS 286A.576 (2)(c), the proceeds of any lottery bonds issued to pay bond-related costs and the investment earnings on amounts in the Lottery Bond Administrative Fund shall be credited to the Lottery Bond Administrative Fund. All moneys credited from time to time to the Lottery Bond Administrative Fund, including any investment earnings thereon, are appropriated continuously to the Oregon Department of Administrative Services only for payment of bond-related costs. Amounts in the Lottery Bond Administrative Fund shall be disbursed upon the written request of the Director of the Oregon Department of Administrative Services. [Formerly 286.573]

Â Â Â Â Â  286A.576 Allocation of lottery moneys for lottery bonds; priorities. (1) Subject only to the availability of unobligated net lottery proceeds, in each fiscal year in which lottery bonds are outstanding, there shall be allocated from the Administrative Services Economic Development Fund created by ORS 461.540 or, if unobligated net lottery proceeds in that fund are insufficient, from any other fund or account of this state that contains unobligated net lottery proceeds, an amount of unobligated net lottery proceeds that is sufficient:

Â Â Â Â Â  (a) To pay all lottery bond principal, interest and premium, if any, that is scheduled to be paid in that fiscal year;

Â Â Â Â Â  (b) To restore the balance in any reserve account for lottery bonds to the level the state has covenanted to maintain in the account under ORS 286A.580 (6), including any amounts due under an instrument authorized by ORS 286A.580 (6); and

Â Â Â Â Â  (c) To pay bond-related costs that will be due in that fiscal year.

Â Â Â Â Â  (2) The amounts of unobligated net lottery proceeds allocated pursuant to subsection (1) of this section shall be transferred to the following funds and accounts in the following order of priority:

Â Â Â Â Â  (a) First, there shall be transferred to the Lottery Bond Fund an amount of unobligated net lottery proceeds that, when added to any amounts credited to the Lottery Bond Fund that are available for such purpose, will be sufficient to pay all amounts of lottery bond principal, interest and premium scheduled to be paid in that fiscal year;

Â Â Â Â Â  (b) Second, if the balances in any reserve accounts for lottery bonds are less than the amounts the state has covenanted to maintain in those reserve accounts, there shall be transferred to the Lottery Bond Fund for credit to those reserve accounts amounts of unobligated net lottery proceeds sufficient to restore the balances in those reserve accounts to the levels the state has covenanted to maintain; and

Â Â Â Â Â  (c) Third, any remaining amount shall be transferred to the Lottery Bond Administrative Fund.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, in accordance with section 4 (4), Article XV of the Oregon Constitution, the annual allocations of unobligated net lottery proceeds made by this section and the transfers of unobligated net lottery proceeds required to be made by this section shall be satisfied and credited from the first unobligated net lottery proceeds received by this state before any other allocation, appropriation or disbursement of the earnings of the unobligated net lottery proceeds is made in such fiscal year.

Â Â Â Â Â  (4) The percentages of revenues of the Oregon State Lottery that are dedicated for particular purposes under section 4 (4), Article XV of the Oregon Constitution, shall be calculated without deducting from the total lottery revenues the amount of unobligated net lottery proceeds that are required to pay lottery bonds.

Â Â Â Â Â  (5) If there are not sufficient revenues of the Oregon State Lottery to pay lottery bonds and to satisfy the percentage dedications set forth in the Oregon Constitution, the State Treasurer shall, before issuing any series of lottery bonds, cause a projection of unobligated net lottery proceeds and lottery bond debt service to be prepared. The State Treasurer shall not issue a series of lottery bonds if the projection indicates that there will not be sufficient proceeds of the Oregon State Lottery to satisfy the percentage dedications of section 4 (4), Article XV of the Oregon Constitution, and to leave unobligated net lottery proceeds in amounts at least equal to the debt service on all lottery bonds, including the series proposed to be issued. However, if at some time in the future a conflict arises because of a decline in revenues of the Oregon State Lottery, unobligated net lottery proceeds shall be allocated and applied first to pay lottery bonds, and the remaining net revenues of the Oregon State Lottery shall be divided pro rata among the constitutionally dedicated uses.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, when the Legislative Assembly enacts laws granting pledges, making dedications or making appropriations of net proceeds of the Oregon State Lottery for purposes other than payment of lottery bonds, all such pledges, dedications and appropriations, whenever granted or made, shall be subordinate to the pledges and dedications of unobligated net lottery proceeds for lottery bonds. [Formerly 286.576]

Â Â Â Â Â  286A.578 Litigation challenging legality of
Oregon
State
Lottery. (1) Lottery bonds may be issued pursuant to ORS 286A.580 without regard to any litigation challenging the legality of the Oregon State Lottery. Lottery bonds issued pursuant to ORS 286A.580 are valid and binding obligations of the State of
Oregon
that are payable only from amounts pledged under ORS 286A.580 (7) or from appropriated funds, even if the Oregon State Lottery is partially or wholly invalidated. In the event the lottery is invalidated, the Oregon Department of Administrative Services shall request the Legislative Assembly or, if the Legislative Assembly is not in session, the Emergency Board to provide appropriated funds pursuant to ORS 286A.580 (6).

Â Â Â Â Â  (2) By enacting this section, the Legislative Assembly acknowledges its current intention to provide appropriated funds if amounts are certified by the Director of the Oregon Department of Administrative Services under ORS 286A.580, but the Legislative Assembly or the Emergency Board does not have a legal obligation to provide appropriated funds. [Formerly 286.578]

Â Â Â Â Â  286A.580 Issuance of lottery bonds; refunding bonds; bond covenants; reserves for bonds; appropriation to maintain reserves; credit enhancements. (1) The State Treasurer, at the request of the Director of the Oregon Department of Administrative Services, may issue lottery bonds from time to time to finance any lottery bond program and to pay costs of issuing lottery bonds and administering the lottery bond program, and the State Treasury may be paid for all bond-related costs the State Treasury incurs.

Â Â Â Â Â  (2) Lottery bond proceeds and unobligated net lottery proceeds may be used to pay bond-related costs.

Â Â Â Â Â  (3) In addition to lottery bonds for any lottery bond program, the State Treasurer may, at the request of the affected agency or the Oregon Department of Administrative Services, issue one or more series of refunding lottery bonds. The refunding lottery bonds shall be structured so that the amount required to pay those bonds in each year does not exceed the amount of unobligated net lottery proceeds that could have been committed to pay the lottery bonds that are refunded. Refunding lottery bonds shall be issued in such amount as the State Treasurer determines is necessary or appropriate in order to:

Â Â Â Â Â  (a) Pay or defease the principal of and the interest and redemption premium, if any, on the bonds to be refunded; and

Â Â Â Â Â  (b) Pay any bond-related costs related to the refunding lottery bonds.

Â Â Â Â Â  (4) All lottery bonds issued under this section shall be payable from:

Â Â Â Â Â  (a) The amount pledged for payment under subsection (7) of this section; and

Â Â Â Â Â  (b) Any appropriated funds.

Â Â Â Â Â  (5) The lottery bonds shall not be general obligations of this state and shall not be secured by or payable from any funds or assets of this state other than the amounts pledged for payment or security and any appropriated funds. The Legislative Assembly shall not be under any legal compulsion or obligation to provide any appropriated funds and shall not be liable to any party for any failure to provide appropriated funds. All lottery bonds issued under ORS 286A.560 to 286A.585 shall contain a statement that this state is not obligated to pay lottery bond principal, interest or premium thereon from any source other than the amounts pledged for payment and any appropriated funds, and that the full faith and credit or the taxing power of the State of Oregon are not pledged to the payment of lottery bond principal, interest or premium.

Â Â Â Â Â  (6) The State Treasurer may establish reserves for lottery bonds. The reserves may be in the form of cash, investments, surety bonds, municipal bond insurance, lines of credit, letters of credit or other similar instruments. The State Treasurer, on behalf of the State of
Oregon
, may covenant to maintain the reserves at particular levels, but solely from the amounts that may be pledged to pay lottery bonds under subsection (7) of this section. If the reserves are drawn down below the level that this state has covenanted to maintain, the Director of the Oregon Department of Administrative Services shall promptly certify to the Legislative Assembly or, if the Legislative Assembly is not then in session, to the Emergency Board, the amount needed to restore the reserves to their required level. The Legislative Assembly or the Emergency Board may provide appropriated funds in the amount certified by the Director of the Oregon Department of Administrative Services. Any appropriated funds so provided shall be used immediately to restore the balance in the reserves established for the lottery bonds. The State of
Oregon
may enter into covenants with the owners of the lottery bonds that specify the timing and content of the directorÂs certification. By enacting this subsection, the Legislative Assembly acknowledges its current intention to provide appropriated funds in the amount certified by the director under this subsection. However, the Legislative Assembly or the Emergency Board shall not have any legal obligation to provide any appropriated funds.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, the State Treasurer may pledge all or any portion of the unobligated net lottery proceeds, amounts in the Lottery Bond Fund and any unexpended lottery bond proceeds to pay lottery bonds and to pay amounts due in connection with any credit enhancement or any instrument authorized by subsection (6) of this section. The lien of such pledge shall be valid and binding immediately upon delivery by the state of the lottery bonds, credit enhancement agreement or instrument secured by the pledge. The amounts so pledged shall be immediately subject to the lien of the pledge upon receipt of the amounts by this state regardless of when or whether they are allocated or transferred to the Lottery Bond Fund or the Lottery Bond Administrative Fund and regardless of whether there was physical delivery, filing or other act. Except to the extent provided in the pledge, the lien of the pledge shall be superior to all other claims, liens and appropriations of any kind. The State Treasurer may provide that lottery bonds may be issued in different series and that each series may be secured by a lien on, and pledge of, the unobligated net lottery proceeds that is superior to, subordinate to, or on a parity with, the lien of the pledge securing other series of lottery bonds. Nothing in this section shall be construed to limit the powers granted in any other part of ORS 286A.560 to 286A.585.

Â Â Â Â Â  (8) Any covenants made under this section for the benefit of owners of lottery bonds shall constitute contracts between the State of
Oregon
and the owners of lottery bonds. The State Treasurer, or the Director of the Oregon Department of Administrative Services with the consent of the State Treasurer, may, on behalf of the State of Oregon and in addition to the covenants authorized by subsection (6) of this section, make the following covenants for the benefit of the owners of lottery bonds and any providers of credit enhancement or instruments authorized by subsection (6) of this section:

Â Â Â Â Â  (a) Except as permitted by a pledge made under subsection (7) of this section, this state shall not create any lien or encumbrance on the unobligated net lottery proceeds that is superior to the liens of the pledges authorized by subsection (7) of this section.

Â Â Â Â Â  (b) Subject only to the availability of unobligated net lottery proceeds, the State of Oregon shall budget and appropriate in each fiscal year an amount of unobligated net lottery proceeds that, when added to other funds lawfully budgeted and appropriated and available for the purpose, will be sufficient:

Â Â Â Â Â  (A) To pay in full the principal, interest and premium due and to become due on all outstanding lottery bonds in the fiscal year;

Â Â Â Â Â  (B) To maintain the required balance in any reserves established for lottery bonds; and

Â Â Â Â Â  (C) To pay amounts due to the providers of credit enhancement for lottery bonds or instruments authorized by subsection (6) of this section.

Â Â Â Â Â  (c) This state shall apply the unobligated net lottery proceeds and any other amounts so budgeted and appropriated for those purposes.

Â Â Â Â Â  (d) This state shall continue to operate the Oregon State Lottery until all lottery bonds are paid or defeased.

Â Â Â Â Â  (9) In connection with the issuance of any lottery bonds, the State Treasurer may establish such accounts and subaccounts within the Lottery Bond Fund that the State Treasurer determines are necessary or appropriate. In addition, the State Treasurer or the Director of the Oregon Department of Administrative Services may, on behalf of this state, enter into any agreements that the State Treasurer determines are necessary or appropriate to issue lottery bonds and carry out the provisions of ORS 286A.560 to 286A.585 and all legislation authorizing lottery bond programs.

Â Â Â Â Â  (10) If the State Treasurer determines that the acquisition is cost-effective, the State Treasurer may acquire a municipal bond insurance policy, letter of credit, line of credit, surety bond or other credit enhancement device for lottery bonds, and may enter into any related agreements.

Â Â Â Â Â  (11) The State Treasurer may provide that all or any portion of the Lottery Bond Fund, the Lottery Bond Administrative Fund or any accounts in either fund shall be held by a trustee, may enter into agreements with the trustee regarding the use and application of the amounts held in those funds and accounts and may transfer amounts credited to those funds and accounts to the trustee. [Formerly 286.580]

Â Â Â Â Â  286A.585 Lottery bonds for community sports facilities; use of proceeds of bonds. (1) Pursuant to ORS 286A.560 to 286A.585 and subject to future legislative approval, lottery bonds may be issued to make grants or loans to Oregon cities to fund projects for the reconstruction, renovation or development of community sports facilities in order to make the facilities suitable for use by a major league baseball team if a city is selected as an expansion site by major league baseball or if a major league baseball team agrees to relocate to a city.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The financial assistance to cities will assist in the construction, improvement and expansion of infrastructure and community facilities that comprise the physical foundation for commercial activity and provide the basic framework for continued and expanded economic opportunities and quality communities throughout
Oregon
.

Â Â Â Â Â  (b) Such financial assistance to cities will therefore promote economic development within this state, and thus the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide such financial assistance to cities is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

Â Â Â Â Â  (3) Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Economic and Community Development Department.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Economic Infrastructure Project Fund established by ORS 285B.551. The Director of the Economic and Community Development Department shall allocate the moneys deposited in the Economic Infrastructure Project Fund for the purpose described in this section in accordance with the priorities developed by the Oregon Economic and Community Development Commission in accordance with ORS 285A.020.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in this section and for bond-related costs. [Formerly 286.585]

PRIVATE ACTIVITY BONDS

Â Â Â Â Â  286A.605 Definitions for ORS 286A.605 to 286A.625. As used in ORS 286A.605 to 286A.625:

Â Â Â Â Â  (1) ÂIssuerÂ means an entity that may issue private activity bonds that are qualified bonds on which the interest is exempt from federal taxation.

Â Â Â Â Â  (2) ÂPrivate activity bondsÂ has the meaning given in section 141 of the Internal Revenue Code. [Formerly 286.605]

Â Â Â Â Â  286A.615 Private Activity Bond Committee; purpose of private activity bonding; rules. (1) The Private Activity Bond Committee is established. It shall consist of the State Treasurer or the designee of the State Treasurer, one representative from the Oregon Department of Administrative Services and one public representative appointed to serve at the pleasure of the Governor.

Â Â Â Â Â  (2) The State Treasurer, or the State TreasurerÂs designee, shall serve as chair of the committee.

Â Â Â Â Â  (3) The purpose of private activity bonding in this state is to maximize the economic benefits of private activity bonding to the citizens of this state. The committee shall adopt by rule standards for amounts allocated to the committee for further allocation for economic development, housing, education, redevelopment, public works, energy, waste management, waste and recycling collection, transportation and other activities that the committee determines will benefit the citizens of this state. In developing standards, the committee shall:

Â Â Â Â Â  (a) Survey the expected need for private activity bond allocations at least once each year;

Â Â Â Â Â  (b) Develop strategies for reserving and allocating the limit that are designed to maximize the availability of tax exempt financing among competing sectors of the Oregon economy; and

Â Â Â Â Â  (c) Ensure that the standards include but are not limited to standards that:

Â Â Â Â Â  (A) Support projects that increase the number of family wage jobs in this state.

Â Â Â Â Â  (B) Promote economic recovery in small cities heavily dependent on a single industry.

Â Â Â Â Â  (C) Emphasize development in underdeveloped rural areas of this state.

Â Â Â Â Â  (D) Utilize educational resources available at institutions of higher education.

Â Â Â Â Â  (E) Support development of the stateÂs small businesses, especially businesses owned by women and members of minority groups.

Â Â Â Â Â  (F) Encourage use of
Oregon
Âs human and natural resources in endeavors that harness
Oregon
Âs economic comparative advantages.

Â Â Â Â Â  (4) The state private activity bond volume cap allocated to the Private Activity Bond Committee as provided in ORS 286A.620 shall be allocated and reallocated among issuers by the Private Activity Bond Committee as follows:

Â Â Â Â Â  (a) Any amounts not reserved to an issuer or a class of issuers under the authorization adopted by the Legislative Assembly under ORS 286A.035 shall be allocated or reallocated by the committee under rules adopted under subsection (3) of this section.

Â Â Â Â Â  (b) Any amounts provided for in the authorization adopted by the Legislative Assembly under ORS 286A.035 that are unused shall be carried forward for use as provided by rules adopted under subsection (3) of this section.

Â Â Â Â Â  (c) The rules adopted by the committee shall limit the period of time for which an allocation of private activity bonding authority is effective. The rules shall ensure that allocations made during a calendar year are used during that calendar year or that the unused amount of the allocation is reallocated or carried forward.

Â Â Â Â Â  (5) Unused allocations are not transferable among issuers but are available for reallocation. [Formerly 286.615]

Â Â Â Â Â  286A.620 Private activity bond volume cap. The Legislative Assembly may allocate the amount of private activity bond volume cap among state agencies and the Private Activity Bond Committee for the two calendar years that begin in a biennium. Any volume cap that the state receives that is not allocated by the Legislative Assembly may be allocated by the Private Activity Bond Committee. [2007 c.783 Â§31]

Â Â Â Â Â
286A.625
State
Treasurer to maintain records. The State Treasurer shall maintain the official state private activity bond volume cap records and provide administrative support to the Private Activity Bond Committee. [Formerly 286.645]

BACCALAUREATE BONDS

Â Â Â Â Â  286A.700 Authority to issue baccalaureate bonds. (1) As used in this section:

Â Â Â Â Â  (a) ÂOregon Baccalaureate BondsÂ means bonds of the State of
Oregon
issued by the State Treasurer at the request of the Oregon University System that are designated as baccalaureate bonds.

Â Â Â Â Â  (b) ÂPost-secondary educationÂ means training and instruction provided by fully accredited public or private institutions of higher learning, community colleges and post-high-school career schools.

Â Â Â Â Â  (2) The Legislative Assembly encourages citizens of the State of
Oregon
to avail themselves of post-secondary education opportunities.

Â Â Â Â Â  (3) The Legislative Assembly finds:

Â Â Â Â Â  (a) For the benefit of its citizens, the state supports a system of common schools, institutions of higher education and community colleges.

Â Â Â Â Â  (b) A post-secondary education advances a citizenÂs ability to pursue life, liberty and happiness through a wide range of employment opportunities.

Â Â Â Â Â  (c) A well-educated citizenry contributes to the economic well-being of the state and nation.

Â Â Â Â Â  (d) A well-trained and skilled citizenry enhances economic development of the state.

Â Â Â Â Â  (e) While students have just begun their education upon completion of a formal education, a lifetime pursuit of learning contributes to a well-informed citizenry and to
Oregon
Âs cherished quality of life.

Â Â Â Â Â  (f) Citizens educated in
Oregon
are more likely to pursue careers in
Oregon
.

Â Â Â Â Â  (g) It is in the interest of this state to encourage its citizens to plan and save for a post-secondary education.

Â Â Â Â Â  (h) An Oregon Baccalaureate Bond program that provides citizens an opportunity to save for a post-secondary education for their children, themselves or any citizen is in the social and economic interest of the State of
Oregon
.

Â Â Â Â Â  (i) A systematic way to save for post-secondary education can assist all of
Oregon
Âs higher education, community college and career schools to better project enrollments, thereby permitting the prudent allocation of scarce resources.

Â Â Â Â Â  (4) At the request of the Oregon University System, the State Treasurer may:

Â Â Â Â Â  (a) Issue bonds as Oregon Baccalaureate Bonds, to encourage investors to save for post-secondary education opportunities.

Â Â Â Â Â  (b) Investigate and implement the means and procedures to facilitate the participation by the broadest practical range of investors in the Oregon Baccalaureate Bond program. The means and procedures may include, but are not limited to, adjustments in the denominations in which the bonds are issued and the frequency with which the bonds are issued.

Â Â Â Â Â  (5) The purchase of an Oregon Baccalaureate Bond does not guarantee the purchaser, owner or beneficiary of the bond admittance to a public or private post-secondary institution. [2007 c.783 Â§33]

PENSION LIABILITY BONDS

Â Â Â Â Â  286A.730 Definitions for ORS 286A.730 to 286A.750. As used in ORS 286A.730 to 286A.750, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArticle XI-O bondsÂ means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-O of the Oregon Constitution.

Â Â Â Â Â  (2) ÂBond administration fundÂ means the Article XI-O Bond Administration Fund established under ORS 286A.745.

Â Â Â Â Â  (3) ÂBond fundÂ means the Article XI-O Bond Fund established under ORS 286A.740.

Â Â Â Â Â  (4) ÂBond-related costsÂ means:

Â Â Â Â Â  (a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-O bonds;

Â Â Â Â Â  (b) The costs and expenses of issuing, administering and maintaining Article XI-O bonds including, but not limited to, redeeming Article XI-O bonds, paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the purpose of issuing, administering or maintaining Article XI-O bonds;

Â Â Â Â Â  (c) Capitalized interest on Article XI-O bonds;

Â Â Â Â Â  (d) Costs of funding reserves for Article XI-O bonds, including costs of surety bonds and similar instruments;

Â Â Â Â Â  (e) Rebates or penalties due the United States Government in connection with Article XI-O bonds; and

Â Â Â Â Â  (f) Other costs or expenses that the State Treasurer or the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-O bonds.

Â Â Â Â Â  (5) ÂState agencyÂ means a state officer, board, commission, corporation, institution, department or other state organization that has officers or employees participating in the Public Employees Retirement System. [Formerly 286.730]

Â Â Â Â Â  286A.735 Authority of State Treasurer to issue pension liability bonds; nature and purpose of bonds; refunding bonds. (1) Article XI-O bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-O bonds. The State of
Oregon
shall pledge its full faith and credit and taxing power to pay Article XI-O bonds; however, the ad valorem taxing power of the State of
Oregon
may not be pledged to pay Article XI-O bonds.

Â Â Â Â Â  (2) The State Treasurer may issue Article XI-O bonds:

Â Â Â Â Â  (a) To finance all or a portion of the stateÂs pension liabilities for retirement, health care or disability benefits, in an amount that produces net proceeds that do not exceed the State TreasurerÂs estimate of those liabilities based on information provided to the State Treasurer by the Public Employees Retirement System, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued for a purpose described in this paragraph, the Director of the Oregon Department of Administrative Services shall allocate the bond-related costs of those Article XI-O bonds among affected state agencies based on their payroll costs and shall bill those state agencies for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

Â Â Â Â Â  (b) To refund Article XI-O bonds. The amount of Article XI-O bonds issued under this paragraph may not exceed the estimated costs of paying, redeeming or defeasing the refunded bonds, plus an amount determined by the State Treasurer to pay estimated bond-related costs. If Article XI-O bonds are issued under this paragraph, the Director of the Oregon Department of Administrative Services shall bill a state agency that was responsible for payment of the refunded bonds for an appropriate share of the bond-related costs on a monthly or other periodic basis. A state agency receiving a bill under this paragraph shall pay the amounts billed from the first moneys legally available to the state agency after paying the costs incurred for obligations under ORS 283.085 to 283.092.

Â Â Â Â Â  (3) The net proceeds of Article XI-O bonds issued to finance all or a portion the stateÂs pension liabilities for retirement, health care or disability benefits must be transferred to the Public Employees Retirement Board for deposit in the Public Employees Retirement Fund established under ORS 238.660. [Formerly 286.735]

Â Â Â Â Â  286A.740 Article XI-O Bond Fund; purposes. (1) The Article XI-O Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-O bonds. The Oregon Department of Administrative Services shall credit to the bond fund:

Â Â Â Â Â  (a) Capitalized or accrued interest on Article XI-O bonds;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund;

Â Â Â Â Â  (c) Reserves established for the payment of Article XI-O bonds; and

Â Â Â Â Â  (d) Amounts received in payment of a bill for bond-related costs in amounts and at times so that sufficient moneys are available in the bond fund to pay the principal of, the interest on and the premium, if any, on Article XI-O bonds when due.

Â Â Â Â Â  (2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-O bonds. [Formerly 286.740]

Â Â Â Â Â  286A.745 Article XI-O Bond Administration Fund; purposes. (1) The Article XI-O Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

Â Â Â Â Â  (a) Proceeds of Article XI-O bonds that were issued to pay bond-related costs that are not credited to the bond fund;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

Â Â Â Â Â  (c) Amounts received in payment of a bill for bond-related costs that are not credited to the bond fund.

Â Â Â Â Â  (2) The department may create separate accounts in the bond administration fund. [Formerly 286.745]

Â Â Â Â Â  286A.750 Terms and conditions of pension liability bonds. (1) In accordance with the applicable provisions of this chapter, the State Treasurer, after consulting with the Director of the Oregon Department of Administrative Services, may issue Article XI-O bonds from time to time for the purposes described in ORS 286A.735 (2).

Â Â Â Â Â  (2) Article XI-O bonds may be issued and sold as provided in this chapter.

Â Â Â Â Â  (3) Subject to the approval of the State Treasurer, the Director of the Oregon Department of Administrative Services may:

Â Â Â Â Â  (a) Enter into agreements with a trustee or escrow agent regarding the use and application of the amounts held in the Article XI-O Bond Fund or the Article XI-O Bond Administration Fund; and

Â Â Â Â Â  (b) Transfer amounts credited to the bond fund or the bond administration fund to a trustee or escrow agent. [Formerly 286.750]

SEISMIC REHABILITATION BONDS

(Public Education Buildings)

Â Â Â Â Â  286A.760 Definitions for ORS 286A.760 to 286A.772. As used in ORS 286A.760 to 286A.772, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArticle XI-M bondsÂ means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-M of the Oregon Constitution.

Â Â Â Â Â  (2) ÂBond administration fundÂ means the Article XI-M Bond Administration Fund established under ORS 286A.766.

Â Â Â Â Â  (3) ÂBond fundÂ means the Article XI-M Bond Fund established under ORS 286A.764.

Â Â Â Â Â  (4) ÂBond-related costsÂ means:

Â Â Â Â Â  (a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-M bonds;

Â Â Â Â Â  (b) The costs and expenses of issuing, administering and maintaining Article XI-M bonds including, but not limited to, redeeming Article XI-M bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-M bonds;

Â Â Â Â Â  (c) Capitalized interest on Article XI-M bonds;

Â Â Â Â Â  (d) Costs of funding reserves for Article XI-M bonds, including costs of surety bonds and similar instruments;

Â Â Â Â Â  (e) Rebates or penalties due the United States Government in connection with Article XI-M bonds; and

Â Â Â Â Â  (f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-M bonds.

Â Â Â Â Â  (5) ÂSeismic fundÂ means the Education Seismic Fund established under ORS 286A.768.

Â Â Â Â Â  (6) ÂState share of costsÂ means the total costs and related expenses of the seismic rehabilitation of public education buildings, minus contributions for seismic rehabilitation from the applicants as required by the Office of Emergency Management. [Formerly 286.760]

Â Â Â Â Â  286A.762 Authority of State Treasurer to issue bonds. (1) Article XI-M bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-M bonds. The State of
Oregon
shall pledge its full faith and credit and taxing power to pay Article XI-M bonds, except that the ad valorem taxing power of the State of
Oregon
may not be pledged to pay Article XI-M bonds.

Â Â Â Â Â  (2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-M bonds as provided in this chapter, subject to the limit on bond issuance established for the particular biennium pursuant to ORS 286A.035 and at the request of the Director of the Office of Emergency Management, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of public education buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

Â Â Â Â Â  (3) The State Treasurer shall transfer the net proceeds of Article XI-M bonds issued for the purpose described in subsection (2)(a) of this section to the Office of Emergency Management for deposit in the Education Seismic Fund established under ORS 286A.768. [Formerly 286.762]

Â Â Â Â Â  286A.764 Article XI-M Bond Fund; purposes. (1) The Article XI-M Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-M bonds. The department shall deposit in the bond fund:

Â Â Â Â Â  (a) Capitalized or accrued interest on Article XI-M bonds;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

Â Â Â Â Â  (c) Reserves established for the payment of Article XI-M bonds.

Â Â Â Â Â  (2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-M bonds. [Formerly 286.764]

Â Â Â Â Â  286A.766 Article XI-M Bond Administration Fund; purposes. (1) The Article XI-M Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond administration fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

Â Â Â Â Â  (a) Proceeds of Article XI-M bonds that were issued to pay bond-related costs;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

Â Â Â Â Â  (c) Amounts transferred from the Education Seismic Fund by the Office of Emergency Management as provided in ORS 286A.768.

Â Â Â Â Â  (2) The department may create separate accounts in the bond administration fund. [Formerly 286.766]

Â Â Â Â Â  286A.768 Education Seismic Fund; purposes; rules. (1) The Education Seismic Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the seismic fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the seismic fund must be credited to the seismic fund. Amounts credited to the seismic fund are continuously appropriated to the Office of Emergency Management for the purpose described in ORS 286A.762 (2) and for the purpose of paying bond-related costs. The office shall deposit in the seismic fund:

Â Â Â Â Â  (a) The net proceeds of Article XI-M bonds transferred pursuant to ORS 286A.762 (3);

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

Â Â Â Â Â  (c) Gifts, grants or contributions received by the office for the purpose described in ORS 286A.762 (2); and

Â Â Â Â Â  (d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-M bonds.

Â Â Â Â Â  (2) The office may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

Â Â Â Â Â  (3) The office and any other state agency or other entity receiving or holding net proceeds of Article XI-M bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-M bonds from gross income under the Internal Revenue Code.

Â Â Â Â Â  (4) The office shall transfer to the Article XI-M Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

Â Â Â Â Â  (a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

Â Â Â Â Â  (b) Article XI-M bonds will be outstanding in the next biennium.

Â Â Â Â Â  (5) The office may adopt rules to carry out this section including, but not limited to, establishing:

Â Â Â Â Â  (a) Required contributions from applicants;

Â Â Â Â Â  (b) Fees;

Â Â Â Â Â  (c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

Â Â Â Â Â  (d) Procedures for distributing and monitoring the use of moneys from the seismic fund. [Formerly 286.768]

Â Â Â Â Â  286A.772 Payment of bond-related costs. For each biennium in which Article XI-M bonds will be outstanding, the Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly an amount that, when added to the amount on deposit in the Article XI-M Bond Fund and the Article XI-M Bond Administration Fund, is sufficient to pay the bond-related costs that are scheduled to come due in the biennium. [Formerly 286.772]

(Emergency Services Buildings)

Â Â Â Â Â  286A.780 Definitions for ORS 286A.780 to 286A.792. As used in ORS 286A.780 to 286A.792, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂArticle XI-N bondsÂ means general obligation bonds or other general obligation indebtedness issued or incurred under the authority of Article XI-N of the Oregon Constitution.

Â Â Â Â Â  (2) ÂBond administration fundÂ means the Article XI-N Bond Administration Fund established under ORS 286A.786.

Â Â Â Â Â  (3) ÂBond fundÂ means the Article XI-N Bond Fund established under ORS 286A.784.

Â Â Â Â Â  (4) ÂBond-related costsÂ means:

Â Â Â Â Â  (a) The costs of paying the principal of, the interest on and the premium, if any, on Article XI-N bonds;

Â Â Â Â Â  (b) The costs and expenses of issuing, administering and maintaining Article XI-N bonds including, but not limited to, redeeming Article XI-N bonds and paying amounts due in connection with bond insurance, other credit enhancements or the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants or advisers retained by the State Treasurer or the department for the purpose of issuing, administering or maintaining Article XI-N bonds;

Â Â Â Â Â  (c) Capitalized interest on Article XI-N bonds;

Â Â Â Â Â  (d) Costs of funding reserves for Article XI-N bonds, including costs of surety bonds and similar instruments;

Â Â Â Â Â  (e) Rebates or penalties due the United States Government in connection with Article XI-N bonds; and

Â Â Â Â Â  (f) Other costs or expenses that the Director of the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing, administering or maintaining Article XI-N bonds.

Â Â Â Â Â  (5) ÂSeismic fundÂ means the Emergency Services Seismic Fund established under ORS 286A.788.

Â Â Â Â Â  (6) ÂState share of costsÂ means the total costs and related expenses of the seismic rehabilitation of emergency services buildings, minus contributions for seismic rehabilitation from the applicants as required by the Office of Emergency Management. [Formerly 286.780]

Â Â Â Â Â  286A.782 Authority of State Treasurer to issue bonds. (1) Article XI-N bonds are a general obligation of the State of Oregon and must contain a direct promise on behalf of the State of Oregon to pay the principal of, the interest on and the premium, if any, on the Article XI-N bonds. The State of
Oregon
shall pledge its full faith and credit and taxing power to pay Article XI-N bonds, except that the ad valorem taxing power of the State of
Oregon
may not be pledged to pay Article XI-N bonds.

Â Â Â Â Â  (2) The State Treasurer, with the concurrence of the Director of the Oregon Department of Administrative Services, may issue Article XI-N bonds as provided in this chapter, subject to the limit on bond issuance established for the particular biennium pursuant to ORS 286A.035 and at the request of the Director of the Office of Emergency Management, for the purpose of financing all or a portion of the state share of costs to plan and implement seismic rehabilitation of emergency services buildings in the amount of the state share of costs, plus an amount determined by the State Treasurer to pay estimated bond-related costs.

Â Â Â Â Â  (3) The State Treasurer shall transfer the net proceeds of Article XI-N bonds issued for the purpose described in subsection (2)(a) of this section to the Office of Emergency Management for deposit in the Emergency Services Seismic Fund established under ORS 286A.788. [Formerly 286.782]

Â Â Â Â Â  286A.784 Article XI-N Bond Fund; purposes. (1) The Article XI-N Bond Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond fund must be credited to the bond fund. Amounts credited to the bond fund are continuously appropriated to the Oregon Department of Administrative Services for the purpose of paying, when due, the principal of, the interest on and the premium, if any, on outstanding Article XI-N bonds. The department shall deposit in the bond fund:

Â Â Â Â Â  (a) Capitalized or accrued interest on Article XI-N bonds;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond fund; and

Â Â Â Â Â  (c) Reserves established for the payment of Article XI-N bonds.

Â Â Â Â Â  (2) The department may create separate accounts in the bond fund for reserves and debt service for each series of Article XI-N bonds. [Formerly 286.784]

Â Â Â Â Â  286A.786 Article XI-N Bond Administration Fund; purposes. (1) The Article XI-N Bond Administration Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the bond administration fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the bond administration fund must be credited to the bond administration fund. Amounts credited to the bond administration fund are continuously appropriated to the Oregon Department of Administrative Services for payment of bond-related costs. The department shall credit to the bond administration fund:

Â Â Â Â Â  (a) Proceeds of Article XI-N bonds that were issued to pay bond-related costs;

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the bond administration fund; and

Â Â Â Â Â  (c) Amounts transferred from the Emergency Services Seismic Fund by the Office of Emergency Management as provided in ORS 286A.788.

Â Â Â Â Â  (2) The department may create separate accounts in the bond administration fund. [Formerly 286.786]

Â Â Â Â Â  286A.788 Emergency Services Seismic Fund; purposes; rules; fees. (1) The Emergency Services Seismic Fund is established in the State Treasury, separate and distinct from the General Fund. Amounts in the seismic fund may be invested as provided in ORS 293.701 to 293.820, and interest earned on the seismic fund must be credited to the seismic fund. Amounts credited to the seismic fund are continuously appropriated to the Office of Emergency Management for the purpose described in ORS 286A.782 (2) and for the purpose of paying bond-related costs. The office shall deposit in the seismic fund:

Â Â Â Â Â  (a) The net proceeds of Article XI-N bonds transferred pursuant to ORS 286A.782 (3);

Â Â Â Â Â  (b) Amounts appropriated or otherwise provided by the Legislative Assembly for deposit in the seismic fund;

Â Â Â Â Â  (c) Gifts, grants or contributions received by the office for the purpose described in ORS 286A.782 (2); and

Â Â Â Â Â  (d) Moneys received as repayment of, as a return on or in exchange for the grant or loan of net proceeds of Article XI-N bonds.

Â Â Â Â Â  (2) The office may create separate accounts in the seismic fund as appropriate for the management of moneys in the seismic fund.

Â Â Â Â Â  (3) The office and any other state agency or other entity receiving or holding net proceeds of Article XI-N bonds shall, at the direction of the Oregon Department of Administrative Services, take action necessary to maintain the excludability of interest on Article XI-N bonds from gross income under the Internal Revenue Code.

Â Â Â Â Â  (4) The office shall transfer to the Article XI-N Bond Administration Fund the unexpended and uncommitted amounts remaining in the seismic fund if:

Â Â Â Â Â  (a) Unexpended funds that are not contractually committed to a particular purpose remain in the seismic fund on the last day of the biennium; and

Â Â Â Â Â  (b) Article XI-N bonds will be outstanding in the next biennium.

Â Â Â Â Â  (5) The office may adopt rules to carry out this section including, but not limited to, establishing:

Â Â Â Â Â  (a) Required contributions from applicants;

Â Â Â Â Â  (b) Fees;

Â Â Â Â Â  (c) Standards, terms and conditions under which moneys in the seismic fund may be granted, loaned or otherwise made available; and

Â Â Â Â Â  (d) Procedures for distributing and monitoring the use of moneys from the seismic fund. [Formerly 286.788]

Â Â Â Â Â  286A.792 Payment of bond-related costs. For each biennium in which Article XI-N bonds will be outstanding, the Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly an amount that, when added to the amount on deposit in the Article XI-N Bond Fund and the Article XI-N Bond Administration Fund, is sufficient to pay the bond-related costs that are scheduled to come due in the biennium. [Formerly 286.792]

_______________



Chapter 287

Chapter 287 - (Former Provisions)

Borrowing and Bonds of Local Governments

BORROWING AND BONDS OF LOCAL GOVERNMENTS

PUBLIC BORROWING

287.001 [1983 c.347 §7; repealed by 2007 c.783 §234]

287.002 [Amended by 1963 c.526 §1; 1965 c.265 §1; 1969 c.341 §2; 1973 c.488 §6; repealed by 1975 c.642 §8 (287.014 to 287.026 enacted in lieu of 287.002)]

287.003 [1987 c.827 §2; 1989 c.335 §1; repealed by 2007 c.783 §234]

287.004 [Amended by 1959 c.653 §11; 1963 c.9 §13; 1965 c.282 §1; 1973 c.65 §1; 1991 c.459 §373; repealed by 2007 c.783 §234]

287.006 [Amended by 1983 c.347 §8; 2003 c.195 §12; repealed by 2007 c.783 §234]

287.007 [1999 c.632 §27; repealed by 2007 c.783 §234]

287.008 [Amended by 1967 c.408 §1; 1969 c.25 §2; 1971 c.325 §2; 1975 c.642 §17; 1981 c.526 §1; 1983 c.347 §9; repealed by 2007 c.783 §234]

287.010 [1961 c.627 §27; repealed by 1999 c.1078 §85]

287.012 [1961 c.70 §1; 1971 c.515 §1; 2003 c.195 §13; repealed by 2007 c.783 §234]

287.014 [1975 c.642 §9 (enacted in lieu of 287.002); 1991 c.902 §90; 1997 c.271 §9; repealed by 2007 c.783 §234]

287.016 [1975 c.642 §10 (enacted in lieu of 287.002); repealed by 2007 c.783 §234]

287.018 [1975 c.642 §11 (enacted in lieu of 287.002); 1977 c.266 §6; 1981 c.660 §12; 1983 c.347 §10; 1991 c.902 §91; 1995 c.333 §3; 1997 c.171 §9; 2005 c.443 §4; repealed by 2007 c.783 §234]

287.020 [1975 c.642 §12 (enacted in lieu of 287.002); 1977 c.266 §7; 1999 c.44 §16; repealed by 2007 c.783 §234]

287.022 [1975 c.642 §13 (enacted in lieu of 287.002); 1981 c.94 §18; 1991 c.902 §92; 1995 c.333 §4; 1999 c.44 §17; repealed by 2007 c.783 §234]

287.024 [1975 c.642 §14 (enacted in lieu of 287.002); 1981 c.661 §7; 1983 c.347 §11; 1991 c.143 §1; 1991 c.902 §93; 1993 c.97 §2; repealed by 1999 c.44 §29]

287.025 [2003 c.195 §2; 2005 c.443 §5; 2007 c.807 §44; repealed by 2007 c.783 §234]

287.026 [1975 c.642 §15 (enacted in lieu of 287.002); 1987 c.840 §1; 1991 c.902 §94; 1995 c.333 §27; repealed by 1999 c.44 §29]

287.028 [1975 c.642 §16; 1983 c.347 §31; 1991 c.902 §95; 2001 c.537 §2; repealed by 2007 c.783 §234]

287.029 [1981 c.434 §§2,3; 1991 c.902 §96; repealed by 2007 c.783 §234]

287.030 [1975 c.740 §1; 1979 c.195 §2; 2007 c.783 §60; renumbered 287A.630 in 2007]

287.032 [1975 c.740 §§6,7; 1977 c.266 §8; 2005 c.22 §204; 2007 c.783 §61; renumbered 287A.632 in 2007]

287.033 [1977 c.266 §4; 1991 c.194 §1; repealed by 2007 c.783 §234]

287.034 [1975 c.740 §2; 1977 c.266 §9; 1999 c.44 §18; 2005 c.22 §205; 2007 c.783 §62; renumbered 287A.634 in 2007]

287.036 [1975 c.740 §4; 1981 c.582 §3; 2005 c.22 §206; repealed by 2007 c.783 §234]

287.038 [1975 c.740 §5; 1977 c.266 §10; 2005 c.22 §207; repealed by 2007 c.783 §234]

287.040 [1977 c.266 §2; 1981 c.94 §19; 1981 c.661 §8; 1991 c.194 §2; 2007 c.783 §63; renumbered 287A.640 in 2007]

287.042 [1977 c.266 §3; 1981 c.526 §2; repealed by 2007 c.783 §234]

287.045 [1977 c.266 §5; 2005 c.22 §208; repealed by 2007 c.783 §234]

287.047 [1983 c.495 §1; 1987 c.462 §1; repealed by 1995 c.333 §37]

287.049 [1987 c.434 §2; 1995 c.333 §28; repealed by 2007 c.783 §234]

287.052 [1957 c.721 §1; 1983 c.347 §12; repealed by 2007 c.783 §234]

287.053 [1999 c.559 §9; 2005 c.443 §6; repealed by 2007 c.783 §234]

287.054 [1957 c.721 §2; 1963 c.9 §14; 1983 c.347 §13; 1991 c.459 §374; repealed by 2007 c.783 §234]

287.055 [1971 c.111 §2; 1981 c.173 §42; 1983 c.350 §134; repealed by 2007 c.783 §234]

287.056 [1957 c.721 §3; 1971 c.111 §3; 1981 c.94 §20; 1981 c.173 §43; 1983 c.347 §14; 1983 c.350 §135; 1987 c.707 §22; 1989 c.923 §19; 1991 c.71 §11; 1993 c.713 §60; 1995 c.79 §101; 1995 c.534 §14a; repealed by 2007 c.783 §234]

287.058 [1957 c.721 §4; repealed by 2007 c.783 §234]

287.060 [1957 c.721 §§5,6; 1981 c.173 §44; repealed by 1983 c.350 §331a]

287.062 [1957 c.721 §7; 1981 c.173 §45; 1983 c.350 §136; repealed by 2007 c.783 §234]

287.064 [1957 c.721 §8; repealed by 2007 c.783 §234]

287.066 [1957 c.721 §9; 1967 c.197 §1; 1983 c.347 §16; repealed by 2007 c.783 §234]

287.068 [1957 c.721 §10; repealed by 1975 c.642 §18 (287.069 enacted in lieu of 287.068)]

287.069 [1975 c.642 §19 (enacted in lieu of 287.068); repealed by 2007 c.783 §234]

287.070 [1957 c.721 §11; 1983 c.347 §17; repealed by 2007 c.783 §234]

287.072 [1957 c.721 §12; repealed by 2007 c.783 §234]

287.074 [1957 c.721 §13; repealed by 2007 c.783 §234]

287.075 [2005 c.443 §33; repealed by 2007 c.783 §234]

287.090 [1959 c.538 §§2,3,4; repealed by 1961 c.61 §1]

287.102 [Amended by 1959 c.157 §6; 1989 c.182 §3; repealed by 1993 c.97 §31]

287.104 [Repealed by 1993 c.97 §31]

287.106 [Repealed by 1993 c.97 §31]

287.108 [Repealed by 1993 c.97 §31]

287.110 [Repealed by 1993 c.97 §31]

287.112 [Repealed by 1993 c.97 §31]

287.114 [Repealed by 1993 c.97 §31]

287.116 [Repealed by 1993 c.97 §31]

287.118 [Amended by 1967 c.293 §29; 1981 c.804 §81; 1991 c.459 §375; repealed by 1993 c.97 §31]

287.120 [Repealed by 1993 c.97 §31]

287.122 [Repealed by 1993 c.97 §31]

287.124 [Repealed by 1993 c.97 §31]

287.126 [Amended by 1981 c.804 §82; 1991 c.459 §376; repealed by 1993 c.97 §31]

287.128 [Repealed by 1993 c.97 §31]

287.130 [Repealed by 1993 c.97 §31]

287.132 [Repealed by 1993 c.97 §31]

287.134 [Repealed by 1993 c.97 §31]

287.136 [Amended by 1959 c.157 §7; repealed by 1993 c.97 §31]

287.138 [Amended by 1959 c.157 §8; repealed by 1993 c.97 §31]

287.140 [Amended by 1989 c.182 §4; repealed by 2007 c.783 §234]

287.142 [Amended by 1989 c.182 §5; repealed by 2007 c.783 §234]

287.144 [Repealed by 2007 c.783 §234]

287.146 [Repealed by 2007 c.783 §234]

287.202 [Repealed by 2007 c.783 §234]

287.204 [Amended by 2005 c.22 §209; repealed by 2007 c.783 §234]

287.206 [Amended by 1997 c.171 §10; repealed by 2007 c.783 §234]

287.208 [Repealed by 2007 c.783 §234]

287.210 [Repealed by 2007 c.783 §234]

287.212 [Repealed by 2007 c.783 §234]

287.214 [Repealed by 2007 c.783 §234]

287.216 [Repealed by 2007 c.783 §234]

287.218 [Amended by 1981 c.94 §21; repealed by 2007 c.783 §234]

287.220 [Amended by 1975 c.642 §20; 1981 c.94 §22; repealed by 2007 c.783 §234]

287.252 [Amended by 2007 c.71 §87; repealed by 2007 c.783 §234]

287.254 [Amended by 1997 c.171 §11; repealed by 2007 c.783 §234]

287.256 [Amended by 1967 c.293 §30; 1981 c.94 §23; 1991 c.459 §377; 1997 c.171 §12; repealed by 2007 c.783 §234]

287.258 [Repealed by 2007 c.783 §234]

287.260 [Repealed by 2007 c.783 §234]

287.262 [Repealed by 2007 c.783 §234]

287.264 [Repealed by 2007 c.783 §234]

287.302 [Repealed by 1993 c.97 §31]

287.304 [Repealed by 1993 c.97 §31]

287.306 [Repealed by 1993 c.97 §31]

287.308 [Repealed by 1993 c.97 §31]

287.310 [Repealed by 1993 c.97 §31]

287.312 [Repealed by 1993 c.97 §31]

287.314 [Repealed by 1993 c.97 §31]

287.316 [Repealed by 1993 c.97 §31]

287.318 [Repealed by 1993 c.97 §31]

287.320 [Repealed by 1993 c.97 §31]

287.322 [Repealed by 1993 c.97 §31]

287.324 [Repealed by 1993 c.97 §31]

287.326 [Repealed by 1993 c.97 §31]

287.328 [Repealed by 1993 c.97 §31]

287.330 [Repealed by 1993 c.97 §31]

287.332 [Repealed by 1993 c.97 §31]

287.334 [Amended by 1979 c.284 §133; repealed by 1993 c.97 §31]

287.336 [Repealed by 1993 c.97 §31]

287.338 [Repealed by 1993 c.97 §31]

287.340 [Repealed by 1993 c.97 §31]

287.342 [Repealed by 1993 c.97 §31]

287.352 [Repealed by 1993 c.97 §31]

287.354 [Repealed by 1993 c.97 §31]

287.356 [Repealed by 1993 c.97 §31]

287.358 [Repealed by 1993 c.97 §31]

287.402 [Repealed by 1983 c.124 §1]

287.404 [Amended by 1967 c.331 §1; repealed by 1983 c.124 §1]

287.406 [Repealed by 1983 c.124 §1]

287.408 [Repealed by 1983 c.124 §1]

287.410 [Repealed by 1983 c.124 §1]

287.412 [Repealed by 1983 c.124 §1]

287.414 [Repealed by 1983 c.124 §1]

287.416 [Repealed by 1983 c.124 §1]

287.418 [Repealed by 1983 c.124 §1]

287.420 [Repealed by 1983 c.124 §1]

287.422 [Amended by 1957 c.199 §1; 1981 c.94 §24; repealed by 1983 c.124 §1]

287.424 [Repealed by 1983 c.124 §1]

287.426 [Amended by 1981 c.94 §25; repealed by 1983 c.124 §1]

287.428 [Amended by 1957 c.199 §2; 1967 c.331 §2; 1975 c.306 §1; repealed by 1983 c.124 §1]

287.430 [Repealed by 1983 c.124 §1]

287.432 [Repealed by 1983 c.124 §1]

287.435 [1983 c.124 §3; 1983 s.s. c.6 §1; repealed by 1993 c.97 §31]

287.442 [Amended by 1977 c.476 §1; 1983 c.124 §4; 1983 c.496 §2; 1985 c.356 §1; 1985 c.441 §2; repealed by 1993 c.97 §31]

287.452 [Renumbered 287A.472 in 2007]

287.454 [Amended by 1959 c.438 §1; 1993 c.694 §29; renumbered 287A.474 in 2007]

287.456 [Amended by 1959 c.438 §2; repealed by 1993 c.694 §39]

287.458 [Amended by 1959 c.438 §3; repealed by 1993 c.694 §39]

287.460 [Repealed by 1973 c.241 §1]

287.462 [Repealed by 1973 c.241 §1]

287.464 [Repealed by 1973 c.241 §1]

287.482 [1955 c.321 §1; 1983 c.310 §16; renumbered 287A.482 in 2007]

287.484 [1955 c.321 §2; renumbered 287A.484 in 2007]

287.486 [1955 c.321 §3; renumbered 287A.486 in 2007]

287.488 [1955 c.321 §4; renumbered 287A.488 in 2007]

287.502 [Amended by 1967 c.238 §1; 1983 c.124 §5; 1983 c.496 §1; repealed by 1995 c.333 §37]

287.504 [Amended by 1977 c.234 §1; 1983 c.124 §6; repealed by 1995 c.333 §37]

287.506 [Amended by 1983 c.124 §7; 1983 c.349 §10; repealed by 1995 c.333 §37]

287.508 [Repealed by 1995 c.333 §37]

287.510 [Repealed by 1995 c.333 §37]

287.515 [1983 c.349 §9; repealed by 1995 c.333 §37]

287.522 [1973 c.488 §1; 1981 c.526 §3; repealed by 1995 c.333 §37]

287.524 [1973 c.488 §5; 1981 c.526 §4; repealed by 1995 c.333 §37]

287.526 [1973 c.488 §2; 1981 c.94 §26; 1981 c.526 §5; 1983 c.124 §8; repealed by 1995 c.333 §37]

287.528 [1973 c.488 §§3,4; repealed by 1983 c.347 §32]

287.702 [Amended by 1957 c.704 §2; renumbered 288.310]

287.704 [Amended by 1957 c.704 §1; renumbered 288.320]

287.990 [Amended by 1957 c.704 §3; renumbered 288.990]

_______________



Chapter 287a

Chapter 287A Â Local Government Borrowing

2007 EDITION

LOCAL GOVERNMENT BORROWING

PUBLIC BORROWING

DEFINITIONS

287A.001Â  Definitions for ORS chapter 287A

AUTHORITY FOR BORROWING

287A.010Â  Powers conveyed to public bodies

(General Obligation Bonds)

287A.050Â  Authority of city to issue general obligation bonds

287A.100Â  Authority of county to issue general obligation bonds

287A.105Â  Limitation on bonded indebtedness of county

287A.140Â  Ad valorem tax levy to pay general obligation bonds

287A.145Â  Misspent proceeds of general obligation bonds

(Revenue Bonds)

287A.150Â  Authority of public body to issue revenue bonds

287A.180Â  Short-term borrowing by public body

(Debt Limits)

287A.195Â  Compliance with constitutional or statutory debt limits

ADMINISTRATION OF BONDS

287A.300Â  Terms and conditions of bond sales; delegation of authority

287A.310Â  Definitions for ORS 287A.310 and 287A.315; lien of a pledge; Uniform Commercial Code

287A.315Â  Pledge of full faith and credit and taxing power

287A.325Â  Covenants of public bodies regarding pledges

287A.335Â  Agreements for exchange of interest rates; rules

287A.340Â  Credit enhancement devices

287A.345Â  State taxation of bond interest

287A.350Â  Public records

REFUNDING BONDS

287A.360Â  Current refunding bonds

287A.365Â  Advance refunding bonds and forward current refunding

287A.370Â  Proposed refunding plan for advance refunding bonds or forward current refunding; rules; fees

287A.375Â  Maximum amount of advance refunding bonds

287A.380Â  Tax levy to pay maturing general obligation advance refunding bonds

WARRANTS AND CHECKS; INTEREST; UNCLAIMED WARRANTS AND CHECKS; MASTER WARRANTS

287A.472Â  Interest on municipal warrants not paid on presentation

287A.474Â  Warrants and checks more than two years old; report by fiscal officer; claim by owner

287A.482Â  Definitions for ORS 287A.482 to 287A.488

287A.484Â  Master warrant procedure authorized if warrants would be not paid

287A.486Â  Procedure

287A.488Â  Taxes must be levied for payment of claims included in master warrant

OREGON
MUNICIPAL DEBT ADVISORY COMMISSION

287A.630Â  Oregon Municipal Debt Advisory Commission; creation; term; compensation

287A.632Â  Meetings; quorum; personnel

287A.634Â  Powers and duties of commission; rules; fees

287A.640Â  Notice to commission of proposed issues; duty of public bodies to assist; rules

Â Â Â Â Â  Note: Sections 233 to 237, chapter 783, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 233. Unless an election is made under section 236 of this 2007 Act:

Â Â Â Â Â  (1) Sections 2 to 11, 15 to 26, 31 and 33 of this 2007 Act and the amendments to ORS 286.555, 286.605, 286.615, 286.645, 286.560, 286.563, 286.566, 286.580, 286.585, 286.750, 286.762, 286.782, 286.768, 293.175, 293.177 and 328.346 by sections 13, 14, 27 to 29, 32, 35 to 40 and 110 to 112 of this 2007 Act apply to bonds approved for issuance by the State Treasurer on or after the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (2) Sections 42 to 59 and 64 to 70 of this 2007 Act and the amendments to ORS 287.030, 287.032, 287.034 and 287.040 by sections 60 to 63 of this 2007 Act apply to bonds approved for issuance by the governing body of a public body on or after the effective date of this 2007 Act.

Â Â Â Â Â  (3) The amendments to statutes by sections 71 to 232e of this 2007 Act apply to bonds approved for issuance by the State Treasurer or the governing body of a public body, as appropriate, on or after the effective date of this 2007 Act. [2007 c.783 Â§233]

Â Â Â Â Â  Sec. 234. (1) ORS 223.905, 223.910, 223.915, 223.920, 223.925, 285B.347, 286.010, 286.020, 286.031, 286.033, 286.036, 286.038, 286.041, 286.051, 286.056, 286.058, 286.061, 286.066, 286.071, 286.078, 286.105, 286.115, 286.125, 286.135, 286.145, 286.505, 286.507, 286.515, 286.525, 286.535, 286.545, 286.635, 286.700, 286.705, 286.710, 286.715, 286.720, 286.770, 286.790, 287.001, 287.003, 287.004, 287.006, 287.007, 287.008, 287.012, 287.014, 287.016, 287.018, 287.020, 287.022, 287.025, 287.028, 287.029, 287.033, 287.036, 287.038, 287.042, 287.045, 287.049, 287.052, 287.053, 287.054, 287.055, 287.056, 287.058, 287.062, 287.064, 287.066, 287.069, 287.070, 287.072, 287.074, 287.075, 287.140, 287.142, 287.144, 287.146, 287.202, 287.204, 287.206, 287.208, 287.210, 287.212, 287.214, 287.216, 287.218, 287.220, 287.252, 287.254, 287.256, 287.258, 287.260, 287.262, 287.264, 288.010, 288.020, 288.030, 288.040, 288.050, 288.060, 288.070, 288.090, 288.100, 288.110, 288.120, 288.150, 288.155, 288.160, 288.162, 288.165, 288.410, 288.420, 288.430, 288.435, 288.440, 288.450, 288.460, 288.500, 288.505, 288.513, 288.515, 288.517, 288.518, 288.520, 288.523, 288.525, 288.530, 288.535, 288.540, 288.545, 288.550, 288.560, 288.570, 288.580, 288.590, 288.592, 288.594, 288.596, 288.598, 288.600, 288.605, 288.610, 288.615, 288.620, 288.625, 288.630, 288.635, 288.637, 288.640, 288.645, 288.650, 288.655, 288.660, 288.665, 288.670, 288.675, 288.677, 288.680, 288.685, 288.690, 288.695, 288.805, 288.815, 288.825, 288.835, 288.845, 288.855, 288.865, 288.875, 288.885, 288.895, 288.915, 288.925, 288.935, 288.945, 288.950, 293.173, 293.292, 328.235, 358.395, 358.400, 367.670, 450.935 and 456.650 are repealed.

Â Â Â Â Â  (2) Notwithstanding section 17, chapter 895, Oregon Laws 2007 (amending ORS 288.805), if Senate Bill 812 becomes law, ORS 288.805 is repealed. [2007 c.783 Â§234]

Â Â Â Â Â  Sec. 235. Nothing in the repeal of statutes by section 234 of this 2007 Act affects any issue of bonds that occurred prior to the effective date of this 2007 Act [January 1, 2008]. [2007 c.783 Â§235]

Â Â Â Â Â  Sec. 236. (1) Notwithstanding section 233 of this 2007 Act and the repeal of statutes by section 234 of this 2007 Act, or any other provision of law, the State Treasurer or any public body as defined in section 42 of this 2007 Act [287A.001] may elect, pursuant to rules adopted by the State Treasurer, to authorize or issue bonds under the laws of this state in effect on the day before the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (2) The State Treasurer shall by rule prescribe how and when an election may be made under this section. [2007 c.783 Â§236]

Â Â Â Â Â  Sec. 237. Section 236 of this 2007 Act is repealed January 2, 2010. [2007 c.783 Â§237]

DEFINITIONS

Â Â Â Â Â  287A.001 Definitions for ORS chapter 287A. As used in this chapter:

Â Â Â Â Â  (1) ÂAdvance refunding bondÂ means a bond all or part of the proceeds of which are to be used to pay an outstanding bond one year or more after the advance refunding bond is issued.

Â Â Â Â Â  (2) ÂAgreement for exchange of interest ratesÂ means a contract, or an option or forward commitment to enter into a contract, for an exchange of interest rates for related bonds that provides for:

Â Â Â Â Â  (a) Payments based on levels or changes in interest rates; or

Â Â Â Â Â  (b) Provisions to hedge payment, rate, spread or similar exposure including, but not limited to, an interest rate floor or cap or an option, put or call.

Â Â Â Â Â  (3) ÂBondÂ:

Â Â Â Â Â  (a) Means a contractual undertaking or instrument of a public body to repay borrowed moneys.

Â Â Â Â Â  (b) Does not mean a credit enhancement device.

Â Â Â Â Â  (4) ÂCapital constructionÂ has the meaning given that term in ORS 310.140.

Â Â Â Â Â  (5) ÂCapital improvementsÂ has the meaning given that term in ORS 310.140.

Â Â Â Â Â  (6) ÂCredit enhancement deviceÂ:

Â Â Â Â Â  (a) Means a letter of credit, line of credit, standby bond purchase agreement, bond insurance policy, reserve surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of bonds or agreements for exchange of interest rates.

Â Â Â Â Â  (b) Does not mean a bond.

Â Â Â Â Â  (7) ÂCurrent refunding bondÂ means a bond the proceeds of which are to be used to pay an outstanding bond less than one year after the current refunding bond is issued.

Â Â Â Â Â  (8) ÂForward current refundingÂ means execution and delivery of a purchase agreement or similar instrument under which a public body contracts to sell current refunding bonds for delivery at a future date that is one year or more after execution of the purchase agreement or similar instrument.

Â Â Â Â Â  (9) ÂGeneral obligation bondÂ means exempt bonded indebtedness, as defined in ORS 310.140, that is secured by a commitment to levy ad valorem taxes outside the limits of sections 11 and 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (10) ÂLawfully available fundsÂ means revenues or other moneys of a public body including, but not limited to, moneys credited to the general fund of the public body, revenues from an ad valorem tax and revenues derived from other taxes levied by the public body that are not dedicated, restricted or obligated by law or contract to an inconsistent expenditure or use.

Â Â Â Â Â  (11) ÂOperative documentÂ means a bond declaration, trust agreement, indenture, security agreement or other document in which a public body pledges revenue or property as security for a bond.

Â Â Â Â Â  (12) ÂPledgeÂ means:

Â Â Â Â Â  (a) To create a lien on property pursuant to ORS 287A.310.

Â Â Â Â Â  (b) A lien created on property pursuant to ORS 287A.310.

Â Â Â Â Â  (13) ÂPublic bodyÂ means:

Â Â Â Â Â  (a) A county of this state;

Â Â Â Â Â  (b) A city of this state;

Â Â Â Â Â  (c) A local service district as defined in ORS 174.116 (2);

Â Â Â Â Â  (d) A special government body as defined in ORS 174.117;

Â Â Â Â Â  (e)
Oregon
Health and
Science
University
; or

Â Â Â Â Â  (f) Any other political subdivision of this state that is authorized by the Legislative Assembly to issue bonds.

Â Â Â Â Â  (14) ÂRefunding bondÂ means an advance refunding bond, a current refunding bond or a forward current refunding bond.

Â Â Â Â Â  (15) ÂRelated bondÂ means a bond for which the public body enters into an agreement for exchange of interest rates or obtains a credit enhancement device.

Â Â Â Â Â  (16) ÂRevenueÂ means all fees, tolls, excise taxes, assessments, property taxes and other taxes, rates, charges, rentals and other income or receipts derived by a public body or to which a public body is entitled.

Â Â Â Â Â  (17) ÂRevenue bondÂ means a bond that is not a general obligation bond.

Â Â Â Â Â  (18) ÂTermination paymentÂ means the amount payable under an agreement for exchange of interest rates by one party to another party as a result of the termination, in whole or part, of the agreement prior to the expiration of the stated term. [2007 c.783 Â§42]

AUTHORITY FOR BORROWING

Â Â Â Â Â  287A.010 Powers conveyed to public bodies. The powers conveyed to public bodies by ORS 287A.001 to 287A.380 are in addition to any other powers possessed by public bodies and do not limit those other powers. [2007 c.783 Â§68]

(General Obligation Bonds)

Â Â Â Â Â  287A.050 Authority of city to issue general obligation bonds. (1) A city may issue general obligation bonds to finance capital construction or capital improvements upon approval of the electors of the city.

Â Â Â Â Â  (2) Unless the city charter provides a lesser limitation, a city may not issue or have outstanding at the time of issuance general obligation bonds in a principal amount that exceeds three percent of the real market value of the taxable property within its boundaries, calculated as provided in ORS 308.207.

Â Â Â Â Â  (3) The limitation described in subsection (2) of this section does not apply to general obligation bonds issued to finance the costs of local improvements assessed and paid for in installments under statutory or charter authority or to finance capital construction or capital improvements for:

Â Â Â Â Â  (a) Water supply, treatment or distribution;

Â Â Â Â Â  (b) Sanitary or storm sewage collection or treatment;

Â Â Â Â Â  (c) Hospitals or infirmaries;

Â Â Â Â Â  (d) Gas, power or lighting; or

Â Â Â Â Â  (e) Off-street motor vehicle parking facilities. [2007 c.783 Â§43]

Â Â Â Â Â  287A.100 Authority of county to issue general obligation bonds. (1) Unless the county charter expressly provides otherwise, a county may issue general obligation bonds to finance capital construction or capital improvements upon approval of the electors of the county.

Â Â Â Â Â  (2) Unless the county charter provides a lesser limitation, a county may not issue or have outstanding at the time of issuance general obligation bonds in a principal amount that exceeds two percent of the real market value of the taxable property in the county, calculated as provided in ORS 308.207. [2007 c.783 Â§44]

Â Â Â Â Â  287A.105 Limitation on bonded indebtedness of county. (1) A county may incur bonded indebtedness within the meaning of section 10, Article XI of the Oregon Constitution, by issuing revenue bonds when a county is expressly authorized to issue revenue bonds by a law other than this section. The amount of revenue bonds permitted by this section may not exceed the lesser of:

Â Â Â Â Â  (a) One percent of the real market value of all taxable property in the county, calculated as provided in ORS 308.207; or

Â Â Â Â Â  (b) A limitation on bonded indebtedness in the county charter.

Â Â Â Â Â  (2) The limitation on bonded indebtedness in subsection (1) of this section does not apply to revenue bonds issued to finance pension liabilities under ORS 238.692 to 238.698 or any other law in effect prior to enactment of ORS 238.692 to 238.698. [2007 c.783 Â§45]

Â Â Â Â Â  287A.140 Ad valorem tax levy to pay general obligation bonds. (1) In addition to other taxes imposed, a public body shall levy annually an ad valorem property tax on the taxable property within the boundaries of the public body in an amount that is sufficient, when added to other amounts available, to pay the principal of and interest on outstanding general obligation bonds issued by the public body.

Â Â Â Â Â  (2) A public body may:

Â Â Â Â Â  (a) Use the revenues collected under this section and earnings on the revenues only to pay the principal of and interest on general obligation bonds.

Â Â Â Â Â  (b) Not use or divert taxes levied under subsection (1) of this section for another purpose while principal or interest remains unpaid on the bonds.

Â Â Â Â Â  (c) If a surplus amount remains after the principal of and interest on an issue of general obligation bonds have been paid and the public body does not have other expenses related to the bonds, transfer the surplus moneys to a fund designated by the governing body of the public body. [2007 c.783 Â§67]

Â Â Â Â Â  287A.145 Misspent proceeds of general obligation bonds. (1) If a court of competent jurisdiction determines that the proceeds of an issue of general obligation bonds have been used by a public body for expenditures that are not capital construction or capital improvements, the court may order the public body to:

Â Â Â Â Â  (a) Replace the misspent proceeds with interest, on a reasonable schedule determined by the court, from moneys other than the tax revenues that the public body levies to pay the debt service; and

Â Â Â Â Â  (b) Use the replaced moneys for capital construction or capital improvement expenditures or to pay the debt service.

Â Â Â Â Â  (2) If the public body fails to comply with an order to replace the misspent proceeds or acknowledges that the public body is unable to replace the misspent proceeds, the court may determine that a portion of the future levies to pay the debt service is subject to the limits of sections 11 and 11b, Article XI of the Oregon Constitution, by calculating the amount of the tax revenues that are necessary to pay the principal and interest on the bonds that is allocable to the misspent proceeds.

Â Â Â Â Â  (3) An action may not be filed or maintained against a public body because of an alleged expenditure of the bond proceeds of general obligation bonds for purposes other than capital construction or capital improvements, if the misspent moneys are less than $5,000. [2007 c.783 Â§66]

Â Â Â Â Â  287A.150 Authority of public body to issue revenue bonds. (1) In addition to any other authority to issue revenue bonds, a public body may authorize revenue bonds by resolution or nonemergency ordinance pursuant to this section for a public purpose.

Â Â Â Â Â  (2) If revenue bonds are authorized by nonemergency ordinance, a public body may not sell the revenue bonds pursuant to this section until the period for referral of the ordinance has expired. If electors of a public body refer a nonemergency ordinance authorizing issuance of revenue bonds, the public body may not sell the revenue bonds unless the electors approve issuance of the revenue bonds.

Â Â Â Â Â  (3) If revenue bonds are authorized by resolution:

Â Â Â Â Â  (a) A public body may not sell the revenue bonds until at least 60 days following publication of the notice required in subsection (4) of this section.

Â Â Â Â Â  (b) The resolution must provide that electors residing within the public body may file a petition with the public body asking the public body to refer the question of whether to issue the revenue bonds to a vote. If within 60 days after the publication of the notice described in subsection (4) of this section, electors file petitions with the public body containing valid signatures of at least five percent of the public bodyÂs electors, the public body:

Â Â Â Â Â  (A) Shall place the question of issuing the revenue bonds on the ballot at the next lawfully available election date; and

Â Â Â Â Â  (B) May not sell the revenue bonds described in the notice unless a majority of the electors voting on the question of issuing the revenue bonds approve.

Â Â Â Â Â  (4) A public body authorizing revenue bonds by resolution shall publish a notice describing the purposes for which the revenue bonds will be sold in at least one newspaper of general circulation within the boundaries of the public body in the same manner as other public notices of the public body. At a minimum, the notice must contain:

Â Â Â Â Â  (a) The date the resolution was adopted and the number thereof, if any;

Â Â Â Â Â  (b) The expected source of revenue for repayment of the revenue bonds;

Â Â Â Â Â  (c) The estimated principal amount of the revenue bonds to be sold;

Â Â Â Â Â  (d) The procedures by which electors may cause the question of issuing the revenue bonds to be referred to a vote;

Â Â Â Â Â  (e) The period within which electors must file signed petitions to cause referral; and

Â Â Â Â Â  (f) The fact that the resolution is available for inspection at the appropriate office of the public body.

Â Â Â Â Â  (5) If revenue bonds are authorized by nonemergency ordinance under subsection (2) of this section, the revenue bonds may be secured by the revenues or other property of the public body that is described in the nonemergency ordinance. If revenue bonds are authorized by resolution under subsection (3) of this section, the revenue bonds may be secured by the revenues or other property of the public body that is described in the notice required under subsection (4) of this section.

Â Â Â Â Â  (6) A public body may issue refunding bonds under ORS 287A.360 to 287A.380 to pay revenue bonds that were authorized by this section. The procedures and limitations of subsections (1) to (5) of this section do not apply to refunding bonds. [2007 c.783 Â§46]

Â Â Â Â Â  287A.180 Short-term borrowing by public body. (1) In addition to any other authority to issue revenue bonds, but subject to applicable limitations imposed by the Oregon Constitution or the charter or ordinance of the public body, a public body may issue revenue bonds pursuant to this section:

Â Â Â Â Â  (a) In anticipation of tax revenues or other moneys;

Â Â Â Â Â  (b) To provide interim financing for capital projects to be undertaken by the public body; or

Â Â Â Â Â  (c) To refund revenue bonds issued pursuant to this section.

Â Â Â Â Â  (2) To secure revenue bonds authorized under this section, a public body may:

Â Â Â Â Â  (a) Pledge all or part of the revenues of the public body that may lawfully be used to secure payment of the revenue bonds.

Â Â Â Â Â  (b) Obtain credit enhancement devices for the revenue bonds authorized by this section.

Â Â Â Â Â  (c) Establish debt service reserves.

Â Â Â Â Â  (d) Enter into covenants, by ordinance, resolution or agreement, for the protection and security of the owners of revenue bonds authorized by this section. The covenants constitute enforceable contracts with the owners of the revenue bonds.

Â Â Â Â Â  (3) Revenue bonds authorized by this section that are issued in anticipation of revenues and revenue bonds issued under subsection (1)(c) of this section:

Â Â Â Â Â  (a) Must mature within 13 months after they are issued; and

Â Â Â Â Â  (b) May not be issued in a principal amount that exceeds 80 percent of the taxes or other revenues, except grant moneys, that the public body has budgeted or otherwise reasonably expects to have available to pay the revenue bonds.

Â Â Â Â Â  (4) Revenue bonds authorized by this section that are issued in anticipation of grant moneys or to provide interim financing for capital projects and revenue bonds issued under subsection (1)(c) of this section must mature not later than five years after the revenue bonds are issued.

Â Â Â Â Â  (5) The debt limitations imposed by law or the charter of a public body do not apply to revenue bonds or credit enhancement devices authorized by this section. [2007 c.783 Â§47]

(Debt Limits)

Â Â Â Â Â  287A.195 Compliance with constitutional or statutory debt limits. (1) When calculating compliance with a constitutional or statutory debt limit for a public body:

Â Â Â Â Â  (a) The amount of interest to be paid on bonds, whether paid currently or deferred, is not taken into account.

Â Â Â Â Â  (b) For a zero coupon bond or other original discount bond on which periodic interest payments are not made, only the accreted value of the bond on the date the bond is issued is taken into account.

Â Â Â Â Â  (c) If a bond is issued to a provider of a credit enhancement device for a bond that is subject to a debt limit, the bond issued to the provider must be taken into account only to the extent that the amount of the bond issued to the provider exceeds the amount of the bond secured by the credit enhancement device.

Â Â Â Â Â  (d) A public body may deduct from the amount of outstanding indebtedness:

Â Â Â Â Â  (A) The amount of money and investments that the public body or a trustee of the public body or a trustee or agent of the public body holds to pay bonds that have not been defeased.

Â Â Â Â Â  (B) The principal amount of bonds that have been defeased.

Â Â Â Â Â  (2) For purposes of this section, a bond is defeased if:

Â Â Â Â Â  (a) The public body has set aside in an irrevocable escrow government obligations, as defined in ORS 287A.375, the receipts from which have been calculated by a certified public accountant or other experienced professional to be sufficient, without reinvestment, to pay the principal, interest and premium, if any, due on the bond at maturity or on prior redemption; or

Â Â Â Â Â  (b) The public body has complied with the provisions in the documents authorizing the bond that govern payment or defeasance of the bond. [2007 c.783 Â§64]

ADMINISTRATION OF BONDS

Â Â Â Â Â  287A.300 Terms and conditions of bond sales; delegation of authority. (1) Notwithstanding a limitation in a local charter, when a public body is authorized by law to issue bonds, the public body may:

Â Â Â Â Â  (a) Combine bonds authorized by different laws or actions of the governing body into a single issue and use a single disclosure document if the bonds in the issue will have the same security, or may use a single disclosure document for bonds authorized by different laws or actions of the governing body if the bonds have different security.

Â Â Â Â Â  (b) Structure, market and issue bonds in the manner that the public body determines is in the best interest of the people served by the public body.

Â Â Â Â Â  (c) Sell bonds at a competitive sale or a negotiated sale or in any other manner determined by the public body.

Â Â Â Â Â  (d) Issue bonds the interest on which is exempt from federal income taxes or is not exempt from federal income taxes.

Â Â Â Â Â  (e) Establish the maturity dates for bonds to provide for short-term, interim or long-term borrowing and establish the principal amounts, redemption provisions, optional or mandatory tender provisions, interest rates or method for determining a variable or adjustable interest rate, denominations and other terms and conditions of the bonds.

Â Â Â Â Â  (f) Determine the form and content of bond disclosure documents.

Â Â Â Â Â  (g) Enter into an agreement with and retain the services of bond counsel and other providers of bond-related services.

Â Â Â Â Â  (h) Execute and deliver indentures, bond purchase agreements, trust agreements, remarketing agreements, auction agent agreements, broker dealer agreements, tender agent agreements, escrow agreements and other contracts related to the sale, issuance, security for or administration of the bonds.

Â Â Â Â Â  (i) Enter into agreements with bond trustees and deposit moneys with trustees for the benefit of bond owners and the providers of credit enhancement devices for bonds.

Â Â Â Â Â  (j) Enter into covenants for the benefit of bond owners or the providers of credit enhancement devices or agreements for exchange of interest rates, including but not limited to covenants regarding the issuance of additional bonds and rate covenants.

Â Â Â Â Â  (k) Enter into covenants for the benefit of owners of bonds that are intended to allow bonds to bear interest that is excludable from gross income under the federal Internal Revenue Code or that is otherwise exempt from taxation by the
United States
.

Â Â Â Â Â  (L) Take action to comply with covenants.

Â Â Â Â Â  (m) Establish bond debt service reserves.

Â Â Â Â Â  (n) Fund debt service reserves out of bond proceeds or from other revenues.

Â Â Â Â Â  (o) Specify the individuals who may sign the bonds on behalf of the public body.

Â Â Â Â Â  (2) When the Oregon Constitution, a charter, a statute, an ordinance or a resolution authorizes a public body to spend bond proceeds for a particular purpose, the public body may also spend bond proceeds to finance costs of issuing, administering and repaying the bonds, including costs of the services of bond counsel or other providers of bond-related services, and to pay the costs of a credit enhancement device or agreement for exchange of interest rates.

Â Â Â Â Â  (3) When a public body redeems bonds, the public body shall give notice of redemption in the manner specified in the documents authorizing the bonds to be redeemed.

Â Â Â Â Â  (4) A public body may delegate to an elected or appointed official or an employee of the public body the authority to take an action described in subsection (1) of this section. [2007 c.783 Â§Â§48,49]

Â Â Â Â Â  287A.310 Definitions for ORS 287A.310 and 287A.315; lien of a pledge; Uniform Commercial Code. (1) As used in this section and ORS 287A.315:

Â Â Â Â Â  (a) ÂObligationÂ means:

Â Â Â Â Â  (A) A bond;

Â Â Â Â Â  (B) The commitment of a public body in connection with a credit enhancement device; or

Â Â Â Â Â  (C) An agreement for exchange of interest rates.

Â Â Â Â Â  (b) ÂPropertyÂ means:

Â Â Â Â Â  (A) Real or personal property, tangible or intangible, whether owned when a pledge is made or acquired subsequently to the time the pledge is made; and

Â Â Â Â Â  (B) Revenues, contract rights, receivables or securities.

Â Â Â Â Â  (2) The Uniform Commercial Code does not apply to the creation, perfection, priority or enforcement of a lien of a pledge made by a public body.

Â Â Â Â Â  (3) When otherwise authorized by statute, charter, ordinance or resolution to issue bonds, a public body may pledge as security for payment of obligations all or part of the property of the public body expressly authorized to be pledged by the governing body of the public body.

Â Â Â Â Â  (4) The lien created by a pledge is valid and binding from the time the pledge is made. Pledged property is subject immediately to the lien of the pledge without physical delivery, filing or any other act.

Â Â Â Â Â  (5) Except as otherwise expressly provided in an operative document, the lien of the pledge is superior to and has priority over all other claims and liens.

Â Â Â Â Â  (6) When property subject to a pledge is acquired by a public body after the pledge is made:

Â Â Â Â Â  (a) The property is subject to the lien upon acquisition by the public body without physical delivery, filing or any other act.

Â Â Â Â Â  (b) The lien relates to the time the pledge was originally made.

Â Â Â Â Â  (7) A public body may reserve a right to pledge a pledged property as security for bonds subsequently issued by the public body. If the public body reserves the right, subject to the terms of the operative document that created a previous pledge, the lien of the subsequent pledge may be on a parity or pari passu basis with the lien of the previous pledge, on a prior and superior basis with the lien of the previous pledge or on a subordinate basis with the lien of the previous pledge, as specified in the operative document creating the subsequent pledge. The lien of the subsequent pledge:

Â Â Â Â Â  (a) Has the priority specified in the operative document creating the subsequent pledge; and

Â Â Â Â Â  (b) Is superior to and has priority over all other claims and liens except the lien of a pledge with which the lien of the subsequent pledge is on a parity or subordinate basis, as specified in the operative document.

Â Â Â Â Â  (8) A pledgee may commence an action in a court of competent jurisdiction to foreclose the lien of the pledge and exercise rights and remedies available to the pledgee under the operative document.

Â Â Â Â Â  (9) When pledged property consists of moneys or property that is in a fund for debt service reserves or payments, a pledgee may foreclose the lien of the pledge by applying the moneys or property in the fund to the payment of the bonds subject to the terms, conditions and limitations in the operative document. [2007 c.783 Â§50]

Â Â Â Â Â  287A.315 Pledge of full faith and credit and taxing power. (1) A public body may pledge its full faith and credit and taxing power when the public body issues:

Â Â Â Â Â  (a) A general obligation bond; or

Â Â Â Â Â  (b) An obligation that is secured by all lawfully available funds of the public body.

Â Â Â Â Â  (2) When a public body pledges its full faith and credit and taxing power to pay an obligation, the pledge constitutes an enforceable promise or contract by the public body:

Â Â Â Â Â  (a) To pay the obligation out of lawfully available funds of the public body; and

Â Â Â Â Â  (b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, to levy, impose and collect a tax that is within the authority of the public body to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

Â Â Â Â Â  (3) If a public body fails to pay when due an amount owing under an obligation secured by a pledge of the full faith and credit and taxing power of the public body, the owner of the obligation, or the trustee appointed to act on behalf of the owner, may bring an action in the circuit court of the county in which the principal offices of the public body are located to compel the public body:

Â Â Â Â Â  (a) To appropriate and expend sufficient lawfully available funds to pay the amounts owing on the obligation; or

Â Â Â Â Â  (b) If lawfully available funds are insufficient to pay when due the amounts owing on the obligation, to levy, impose and collect a tax that is within the authority of the public body to levy, impose and collect in an amount sufficient to pay the amounts owing under the obligation, including past due amounts and penalties.

Â Â Â Â Â  (4) An owner of the obligation, or a trustee appointed to act on behalf of the owner, may initiate a proceeding to impose remedial sanctions under ORS 33.055 against members of the governing body of a public body for failure to comply with an order of the court under this section.

Â Â Â Â Â  (5) A pledge of the full faith and credit and taxing power authorized by this section does not, by itself, create a lien on the revenues or property of the public body. [2007 c.783 Â§50a]

Â Â Â Â Â  287A.325 Covenants of public bodies regarding pledges. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) It is a matter of statewide concern that certain covenants made by public bodies regarding a pledge of revenues to secure bonds not be impaired by subsequent initiative or referendum measures.

Â Â Â Â Â  (b) The covenants described in paragraph (a) of this subsection usually are in the form of a promise to charge and collect rates, fees, tolls, rentals or other charges sufficient to produce moneys to maintain a specified level of debt service coverage.

Â Â Â Â Â  (c) The possibility that the covenants described in paragraph (a) of this subsection might be rolled back, frozen or otherwise subjected to subsequently imposed conditions or restrictions negatively affects the ability of public bodies to market their bonds, to obtain credit enhancement and to obtain satisfactory ratings on their bonds.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that covenants are material to the security for bonds and to investorsÂ expectations regarding timely payment of the bonds.

Â Â Â Â Â  (3) An elector-approved initiative or referendum measure that purports to change ordinances or resolutions affecting rates, fees, tolls, rentals or other charges has no force or effect if giving force and effect to the change would impair existing covenants made with existing bond owners.

Â Â Â Â Â  (4) A public body may enter into rate covenants that obligate the public body to periodically set rates and charges:

Â Â Â Â Â  (a) That generate pledged revenues at specific levels including, but not limited to, a specific monetary charge for each unit of commodity or service provided or a schedule of rates and charges that includes fixed and variable components;

Â Â Â Â Â  (b) At levels sufficient to maintain underlying credit ratings assigned to bonds by one or more nationally recognized credit rating services without regard to improvement in credit ratings due to the additional security provided for the bonds by a credit enhancement device;

Â Â Â Â Â  (c) That generate pledged revenues each year in amounts at least equal to operations and maintenance expenses of the system that produces the pledged revenues, plus debt service on revenue bonds and other borrowings, plus an additional amount that is reasonably required to obtain favorable terms for the revenue bonds and other borrowings; or

Â Â Â Â Â  (d) In accordance with a formula established in the operative document governing revenue bonds or other borrowings. The formula may provide for rates and charges to be determined by reference to factors including, but not limited to:

Â Â Â Â Â  (A) Historical operating expenses;

Â Â Â Â Â  (B) Projected future operating expenses;

Â Â Â Â Â  (C) The funding of depreciation;

Â Â Â Â Â  (D) The costs of capital improvements;

Â Â Â Â Â  (E) The costs of complying with contractual obligations and covenants;

Â Â Â Â Â  (F) The costs of complying with regulatory requirements;

Â Â Â Â Â  (G) Reports of independent consultants regarding the level of pledged revenues required to operate and maintain a utility in accordance with prudent utility practice;

Â Â Â Â Â  (H) Debt service on the revenue bonds or other borrowings bonds; and

Â Â Â Â Â  (I) The moneys needed to establish or maintain reserves required by law or contract and the moneys needed to maintain an unencumbered carryforward fund balance or working capital to meet unanticipated expenses or fluctuations in revenues that may arise.

Â Â Â Â Â  (5) Without regard to the date of execution of a rate covenant, a rate covenant authorized by this section is a contract that binds the public body and is enforceable against the public body in accordance with the terms of the rate covenant. [2007 c.783 Â§51]

Â Â Â Â Â  287A.335 Agreements for exchange of interest rates; rules. (1) As used in this section, ÂcounterpartyÂ means an entity with whom a public body enters into an agreement for exchange of interest rates.

Â Â Â Â Â  (2) Upon a finding by a public body that an agreement for exchange of interest rates benefits the public body, the public body may enter into the agreement for exchange of interest rates with a counterparty. An agreement for exchange of interest rates may be made to manage payment, interest rate, spread or similar exposure undertaken in connection with related bonds that:

Â Â Â Â Â  (a) Exist when the agreement for exchange of interest rates is executed;

Â Â Â Â Â  (b) Are reasonably expected to be executed when regularly scheduled payments are due from the issuer under the agreement; or

Â Â Â Â Â  (c) Are identified after the agreement for exchange of interest rates is executed and substituted for related bonds described in paragraph (a) or (b) of this subsection as a result of prepayment, refunding, conversion, ratings changes, redemption, defeasance or other similar event.

Â Â Â Â Â  (3) Upon entering into an agreement for exchange of interest rates under this section and continuing until the agreement is satisfied, terminated or otherwise no longer in effect, provided a payment default has not occurred, the public body may treat the amount or rate of interest on the related bond as the amount or rate of interest payable after giving effect to the agreement for exchange of interest rates for the purpose of calculating:

Â Â Â Â Â  (a) Tax levies to pay regularly scheduled bond debt service; and

Â Â Â Â Â  (b) Other amounts that are based on the rate of interest of the bond.

Â Â Â Â Â  (4) Subject to covenants applicable to a related bond and the limitations of this section, payments required under an agreement for exchange of interest rates may:

Â Â Â Â Â  (a) Be treated as interest payments on the related bond;

Â Â Â Â Â  (b) Be made from revenues or other moneys contributed to or legally available to pay the related bond; and

Â Â Â Â Â  (c) Rank in an order of priority of payment relative to the payment of the related bond as the public body determines.

Â Â Â Â Â  (5) In connection with entering into an agreement for exchange of interest rates, a public body may obtain a credit enhancement device to secure the agreement for exchange of interest rates.

Â Â Â Â Â  (6) An agreement for exchange of interest rates entered into under this section:

Â Â Â Â Â  (a) Is not a debt or other obligation of the issuer for purposes of any limitation upon the indebtedness of the issuer.

Â Â Â Â Â  (b) Is subject only to the limitations of this section and is not subject to other limitations applicable to the related borrowing.

Â Â Â Â Â  (7) A termination payment required to be paid by the public body under an agreement for exchange of interest rates may not be paid from ad valorem property taxes levied outside the limitations of section 11 or 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (8) The Oregon Municipal Debt Advisory Commission shall adopt administrative rules establishing required terms, conditions, annual or periodic reporting requirements and other requirements for an agreement for exchange of interest rates entered into by a public body, if the commission determines those requirements are desirable to protect the interests of the public body.

Â Â Â Â Â  (9) A public body may create reserves to pay amounts due under agreements for exchange of interest rates and fund the reserves with moneys derived from the issuance and sale of bonds or from revenues or other moneys described in subsection (4)(b) of this section. [2007 c.783 Â§53]

Â Â Â Â Â  287A.340 Credit enhancement devices. (1) A public body may obtain a credit enhancement device and enter into related agreements.

Â Â Â Â Â  (2) The public body may pay the provider of the credit enhancement device from the same sources that the public body may lawfully use to pay the related bonds or from any other legally available source.

Â Â Â Â Â  (3) The public body may issue a bond to the provider of a credit enhancement device to secure the obligations of the public body or to pay amounts due to the provider. [2007 c.783 Â§52]

Â Â Â Â Â
287A.345
State
taxation of bond interest. Interest on bonds of a public body is exempt from personal income tax under ORS chapter 316. [2007 c.783 Â§65]

Â Â Â Â Â  287A.350 Public records. The records of registered bond ownership, whether maintained by a public body or otherwise, are not public records within the meaning of ORS 192.410 (4). [2007 c.783 Â§69]

REFUNDING BONDS

Â Â Â Â Â  Note: Section 70, chapter 783, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 70. (1) ORS 288.605 to 288.695 (2005 or earlier edition) do not apply to or affect advance refunding bonds issued prior to October 4, 1977.

Â Â Â Â Â  (2) Sections 54 to 59 of this 2007 Act [287A.360 to 287A.380] do not apply to or affect refunding bonds issued prior to the effective date of this 2007 Act [January 1, 2008]. [2007 c.783 Â§70]

Â Â Â Â Â  287A.360 Current refunding bonds. (1) In addition to any other authority to issue refunding bonds, a public body may issue current refunding bonds to refund its outstanding bonds pursuant to this section.

Â Â Â Â Â  (2) A public body may secure current refunding bonds with any of the revenues and covenants that the public body could have used to secure the refunded bonds and with revenues and covenants authorized by law when the refunding bonds are issued.

Â Â Â Â Â  (3) A public body may issue:

Â Â Â Â Â  (a) General obligation bonds to refund outstanding general obligation bonds without obtaining approval of the electors of the public body.

Â Â Â Â Â  (b) Revenue bonds to refund revenue bonds that were issued in accordance with ORS 287A.150 without complying with the procedures prescribed in ORS 287A.150.

Â Â Â Â Â  (c) General obligation bonds as current refunding bonds with a maturity date not more than 30 days after the maturity date of the elector-approved general obligation bonds to be refunded or the latest maturity date permitted in the elector-approved measure authorizing the refunded bonds, whichever is later. If the total debt service on the current refunding general obligation bonds does not exceed the total debt service on the general obligation bonds to be refunded, the amounts maturing on a given date may be changed, and the current refunding general obligation bonds may mature earlier than the bonds to be refunded.

Â Â Â Â Â  (4) A public body may not issue current refunding bonds in an amount that, together with amounts on deposit in sinking funds or other moneys pledged to payment of the principal, exceeds the amount that the public body estimates is required to:

Â Â Â Â Â  (a) Pay the refunded bonds or pay a termination payment with respect to an agreement for exchange of interest rates related to the refunded bonds;

Â Â Â Â Â  (b) Fund reserves for the current refunding bonds;

Â Â Â Â Â  (c) Pay costs of issuing the current refunding bonds and obtaining credit enhancement devices; and

Â Â Â Â Â  (d) Pay other costs related to the current refunding bonds. [2007 c.783 Â§54]

Â Â Â Â Â  287A.365 Advance refunding bonds and forward current refunding. (1) The Legislative Assembly declares that the issuance of advance refunding bonds and the authority to effect a forward current refunding are matters of general statewide concern, and ORS 287A.360 to 287A.380 preempt all local statutory or charter authority to issue advance refunding bonds or to effect a forward current refunding.

Â Â Â Â Â  (2) A public body may issue advance refunding bonds or enter into forward current refundings in compliance with:

Â Â Â Â Â  (a) ORS 287A.360 to 287A.380; and

Â Â Â Â Â  (b) Rules adopted by the State Treasurer.

Â Â Â Â Â  (3) A public body may secure advance refunding bonds with any of the revenues and covenants that the public body could have used to secure the refunded bonds and with revenues and covenants authorized by law when the refunding bonds are issued. [2007 c.783 Â§55]

Â Â Â Â Â  287A.370 Proposed refunding plan for advance refunding bonds or forward current refunding; rules; fees. (1) The State Treasurer shall review the plan of a public body to issue advance refunding bonds or to enter into a forward current refunding to determine whether the plan complies with applicable rules of the State Treasurer, as provided in this section.

Â Â Â Â Â  (2) After adoption of an ordinance or resolution approving a plan to issue advance refunding bonds or to enter into a forward current refunding, a public body shall submit the refunding plan to the State Treasurer for review and approval.

Â Â Â Â Â  (3) After review of a proposed refunding plan, the State Treasurer shall advise the public body, in writing, whether the plan is approved. If the State Treasurer does not notify the public body within 30 business days after receipt of the plan, the plan is deemed approved. A public body may issue advance refunding bonds or enter into a forward current refunding in accordance with a refunding plan approved by the State Treasurer.

Â Â Â Â Â  (4) The State Treasurer may adopt rules to regulate forward current refunding and the issuance of advance refunding bonds.

Â Â Â Â Â  (5) The State Treasurer may charge public bodies fees and expenses as provided in ORS 286A.014 in connection with the activities of this section. [2007 c.783 Â§56]

Â Â Â Â Â  287A.375 Maximum amount of advance refunding bonds. (1) As used in this section, Âgovernment obligationsÂ means:

Â Â Â Â Â  (a) Direct obligations of the
United States of America
or obligations the principal of and interest on which are unconditionally guaranteed by the
United States of America
and bank certificates of deposit secured by the obligations;

Â Â Â Â Â  (b) Bonds, debentures, notes, certificates of participation or other obligations issued by a federal agency or other instrumentality of the federal government; or

Â Â Â Â Â  (c) Other debt obligations determined by administrative rule of the State Treasurer to be highly secured and widely accepted in the marketplace as obligations for a defeasance escrow.

Â Â Â Â Â  (2) A public body may not issue advance refunding bonds in a principal amount in excess of the minimum principal amount that is estimated at the time of sale to be necessary:

Â Â Â Â Â  (a) To purchase a principal amount of government obligations that is, together with the interest earnings thereon, sufficient to pay the installments of principal, interest and redemption premiums, if any, on the bonds being refunded when due in accordance with the advance refunding plan; and

Â Â Â Â Â  (b) To pay all costs in connection with issuing the advance refunding bonds and obtaining credit enhancement devices.

Â Â Â Â Â  (3) If the public body that issues advance refunding bonds receives an amount of proceeds that exceeds the actual amount required under subsection (2) of this section, the public body must use the excess amount of proceeds to pay interest on the advance refunding bonds.

Â Â Â Â Â  (4) Before applying advance refunding bond proceeds to the purposes for which the refunding bonds have been issued, a public body may invest advance refunding bond proceeds, together with other moneys set aside for the payment of the bonds to be refunded, only in government obligations.

Â Â Â Â Â  (5) The public body shall make investments pursuant to subsection (4) of this section at times and in a manner required to provide funds sufficient to pay principal, interest and redemption premiums, if any, in accordance with the advance refunding plan. [2007 c.783 Â§57]

Â Â Â Â Â  287A.380 Tax levy to pay maturing general obligation advance refunding bonds. (1) Pursuant to ORS 287A.140, a public body shall levy taxes to pay the maturing interest and principal of advance refunding bonds that are general obligation bonds.

Â Â Â Â Â  (2) Notwithstanding ORS 287A.140 or any other provision of law, a public body may not cause a tax to be levied to pay the maturing interest and principal of general obligation bonds that have been defeased as described in ORS 287A.195 (2), unless the amounts held to defease the bonds are insufficient. [2007 c.783 Â§59]

WARRANTS AND CHECKS; INTEREST; UNCLAIMED WARRANTS AND CHECKS; MASTER WARRANTS

Â Â Â Â Â  287A.472 Interest on municipal warrants not paid on presentation. All warrants for payment of money issued by cities and other municipalities that are not paid upon presentation and so indorsed shall draw interest at the legal rate after such indorsements but municipalities may by proper resolution fix the rate at less than the legal rate and may make such interest payable semiannually. [Formerly 287.452]

Â Â Â Â Â  287A.474 Warrants and checks more than two years old; report by fiscal officer; claim by owner. (1) The county fiscal officer shall prepare a report of all warrants and checks issued more than two years prior to July 1 of that year which have not been paid, pursuant to ORS 98.352.

Â Â Â Â Â  (2) The lawful owner of any warrant or check included in any list referred to in subsection (1) of this section, not presented to the county treasurer for payment and not paid, thereafter may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [Formerly 287.454]

Â Â Â Â Â  287A.482 Definitions for ORS 287A.482 to 287A.488. As used in ORS 287A.482 to 287A.488:

Â Â Â Â Â  (1) ÂCounty fiscal officerÂ means:

Â Â Â Â Â  (a) The county accountant in counties where such office is established by law.

Â Â Â Â Â  (b) The county clerk in counties not having a county accountant.

Â Â Â Â Â  (2) ÂMaster warrantÂ means a warrant or order issued and drawn pursuant to ORS 287A.486. [Formerly 287.482]

Â Â Â Â Â  287A.484 Master warrant procedure authorized if warrants would be not paid. Whenever the county fiscal officer audits and approves a claim and issues a warrant therefor and at the same time or subsequently ascertains that the county treasurer has not sufficient moneys in the particular fund of the county from which the claim so approved and allowed is payable and that the warrant as issued against that fund for the payment of the claim would be indorsed ÂNot Paid for Want of Funds,Â the county fiscal officer may, with approval by resolution of the county court or the board of county commissioners, issue a master warrant to any person for the purpose of obtaining money to pay such claim. The money shall be obtained only in the manner provided in ORS 287A.486. [Formerly 287.484]

Â Â Â Â Â  287A.486 Procedure. (1) The county fiscal officer shall draw a master warrant in the amount of one or more claims referred to in ORS 287A.484, payable to any person who is willing to accept the master warrant, and such person shall, upon delivery of the master warrant duly indorsed ÂNot Paid for Want of Funds,Â pay to the county treasurer the full amount for which the master warrant is drawn.

Â Â Â Â Â  (2) The amount paid under subsection (1) of this section shall constitute a special fund to be used toward the payment of warrants issued under ORS 287A.484 by the county fiscal officer in payment of claims audited and approved and included in the amount of any master warrant issued to the person advancing such moneys. [Formerly 287.486]

Â Â Â Â Â  287A.488 Taxes must be levied for payment of claims included in master warrant. No master warrant shall be issued under ORS 287A.482 to 287A.488 unless taxes have been levied for the payment of all claims included in the master warrant and such taxes are in the process of being collected at the time of the issuance of the master warrant. [Formerly 287.488]

OREGON
MUNICIPAL DEBT ADVISORY COMMISSION

Â Â Â Â Â  287A.630
Oregon
Municipal Debt Advisory Commission; creation; term; compensation. (1) The Oregon Municipal Debt Advisory Commission is hereby created, consisting of the following seven members:

Â Â Â Â Â  (a) The State Treasurer or the State TreasurerÂs designee.

Â Â Â Â Â  (b) Three public body finance officers appointed by the Governor:

Â Â Â Â Â  (A) One of whom is an individual recommended by the Association of Oregon Counties.

Â Â Â Â Â  (B) One of whom is an individual recommended by the League of Oregon Cities.

Â Â Â Â Â  (C) One of whom is an individual recommended by the Oregon School Boards Association.

Â Â Â Â Â  (c) One representative of special districts appointed by the Governor.

Â Â Â Â Â  (d) Two public members not represented in the other categories of appointment, appointed by the Governor.

Â Â Â Â Â  (2) The term of office of an appointed member is four years, but appointed members serve at the pleasure of the Governor. A member is eligible for reappointment for no more than one additional term.

Â Â Â Â Â  (3) Before the expiration of the term of an appointed member, the Governor shall appoint a successor to assume the duties of the member on July 1 next following. In case of a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (4) The Governor shall designate one of the appointed members to serve a one-year term as chairperson, subject to reappointment.

Â Â Â Â Â  (5) Appointed members of the commission are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 287.030]

Â Â Â Â Â  287A.632 Meetings; quorum; personnel. (1) The Oregon Municipal Debt Advisory Commission shall meet:

Â Â Â Â Â  (a) At the call of the chairperson; or

Â Â Â Â Â  (b) At the request of:

Â Â Â Â Â  (A) A majority of the members;

Â Â Â Â Â  (B) The State Treasurer; or

Â Â Â Â Â  (C) The Governor.

Â Â Â Â Â  (2) A majority of all members of the advisory commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The office of the State Treasurer shall provide the commission with administrative and clerical assistance required by the commission. [Formerly 287.032]

Â Â Â Â Â  287A.634 Powers and duties of commission; rules; fees. (1) The Oregon Municipal Debt Advisory Commission may:

Â Â Â Â Â  (a) Provide assistance and consultation, upon request of the state or a public body, to assist them in the planning, preparation, marketing and sale of new bond issues to reduce the cost of the issuance to the issuer and to assist in protecting the issuerÂs credit.

Â Â Â Â Â  (b) Collect, maintain and provide financial, economic and social data on public bodies pertinent to their ability to issue and pay bonds.

Â Â Â Â Â  (c) Collect, maintain and provide information on bonds sold and outstanding and serve as a clearinghouse for all local bond issues.

Â Â Â Â Â  (d) Maintain contact with municipal bond underwriters, credit rating agencies, investors and others to improve the market for public body bond issues.

Â Â Â Â Â  (e) Undertake or commission studies on methods to reduce the costs of state and local bond issues.

Â Â Â Â Â  (f) Recommend changes in state law and local practices to improve the sale and servicing of local bonds.

Â Â Â Â Â  (g) Perform any other function required or authorized by law.

Â Â Â Â Â  (h) Pursuant to ORS chapter 183, adopt rules necessary to carry out its duties.

Â Â Â Â Â  (2) The commission shall publish:

Â Â Â Â Â  (a) A periodic newsletter describing proposed bond issues, bond sales, refundings, credit rating changes and other information relating to municipal bonds that is pertinent to issuers, underwriters, investors and the public.

Â Â Â Â Â  (b) An annual report describing and evaluating the operations of the commission during the preceding year.

Â Â Â Â Â  (3) The commission may charge reasonable fees for providing services under subsection (1) of this section.

Â Â Â Â Â  (4) The commission shall transfer the amounts received under this section to the State Treasurer for deposit in the Miscellaneous Receipts Account in the General Fund for the State Treasurer described in ORS 286A.016. The moneys deposited in the account pursuant to this section are continuously appropriated to the State Treasurer for payment of expenses of the State Treasurer in providing services to the commission pursuant to ORS 287A.632. [Formerly 287.034]

Â Â Â Â Â  287A.640 Notice to commission of proposed issues; duty of public bodies to assist; rules. (1) The Oregon Municipal Debt Advisory Commission may, by rule, require a public body to provide the commission with prior notice of proposed issuance of new bonds in a form and at times specified by the commission.

Â Â Â Â Â  (2) To assist the commission in carrying out its duties, a public body shall verify, at the request of the commission, the information maintained by the commission or the State Treasurer on the public bodyÂs outstanding bonds. [Formerly 287.040]

_______________



Chapter 288

Chapter 288 - (Former Provisions)

Public Borrowing and Bonds Generally

PUBLIC BORROWING AND BONDS GENERALLY

PUBLIC BORROWING

288.010 [Amended by 1987 c.869 §7; repealed by 2007 c.783 §234]

288.020 [Amended by 1981 c.660 §13; 1987 c.869 §8; 1991 c.352 §4; 2003 c.16 §2; repealed by 2007 c.783 §234]

288.030 [Amended by 1987 c.869 §9; repealed by 2007 c.783 §234]

288.040 [Amended by 1967 c.220 §1; 1991 c.352 §5; repealed by 2007 c.783 §234]

288.050 [Repealed by 2007 c.783 §234]

288.060 [Amended by 1975 c.462 §3; 1981 c.252 §1; repealed by 2007 c.783 §234]

288.070 [Repealed by 2007 c.783 §234]

288.080 [Repealed by 1995 c.259 §6]

288.090 [Repealed by 2007 c.783 §234]

288.100 [Repealed by 2007 c.783 §234]

288.110 [Repealed by 2007 c.783 §234]

288.120 [1975 c.462 §2; repealed by 2007 c.783 §234]

288.150 [1991 c.902 §98; 1997 c.541 §366; 2005 c.443 §7; repealed by 2007 c.783 §234]

288.155 [1991 c.902 §99; 1993 c.97 §5; 2005 c.443 §8; repealed by 2007 c.783 §234]

288.160 [1991 c.902 §100; 1995 c.333 §29; 1997 c.541 §366a; 2007 c.71 §88; repealed by 2007 c.783 §234]

288.162 [2003 c.195 §4; repealed by 2007 c.783 §234]

288.165 [1991 c.902 §101; 1993 c.97 §6; 2002 s.s.1 c.1 §1; 2002 s.s.4 c.1 §4; 2003 c.195 §14; 2005 c.6 §1; 2007 c.786 §1; repealed by 2007 c.783 §234]

288.310 [Formerly 287.702; 1959 c.213 §1; 1979 c.837 §2; repealed by 2005 c.443 §34]

288.320 [Formerly 287.704; 1959 c.213 §2; 1979 c.837 §3; 1987 c.158 §40; repealed by 2005 c.443 §34]

288.410 [1959 c.410 §1; repealed by 2007 c.783 §234]

288.420 [1959 c.410 §2; 2003 c.14 §143; repealed by 2007 c.783 §234]

288.430 [1959 c.410 §3; 2005 c.22 §210; repealed by 2007 c.783 §234]

288.435 [1993 c.97 §20; repealed by 2007 c.783 §234]

288.440 [1959 c.410 §6; repealed by 2007 c.783 §234]

288.450 [1959 c.410 §4; 2005 c.22 §211; repealed by 2007 c.783 §234]

288.460 [1959 c.410 §5; repealed by 2007 c.783 §234]

288.500 [1997 c.541 §366b; repealed by 2007 c.783 §234]

288.505 [1997 c.541 §366c; repealed by 2007 c.783 §234]

288.510 [1969 c.63 §1; 1971 c.366 §1; 1973 c.488 §7; 1975 c.642 §27; 1981 c.23 §2; repealed by 1981 c.94 §1 (288.515 to 288.550 enacted in lieu of 288.510)]

288.513 [1991 c.902 §1; repealed by 2007 c.783 §234]

288.515 [1981 c.94 §2; 1983 c.347 §1; 1991 c.583 §6; 2005 c.443 §9; repealed by 2007 c.783 §234]

288.517 [1997 c.171 §2; repealed by 2007 c.783 §234]

288.518 [1997 c.171 §3; repealed by 2007 c.783 §234]

288.520 [1981 c.94 §3; 1981 c.661 §4; 1981 c.879 §1; 1983 c.347 §2; 1985 c.441 §3; 1993 c.97 §7; 1997 c.171 §13; repealed by 2007 c.783 §234]

288.523 [1995 c.247 §2; 2001 c.536 §7; 2003 c.794 §245; repealed by 2007 c.783 §234]

288.525 [1981 c.94 §4; 1983 c.347 §3; repealed by 2007 c.783 §234]

288.530 [1981 c.94 §5; repealed by 2007 c.783 §234]

288.535 [1981 c.94 §6; repealed by 2007 c.783 §234]

288.540 [1981 c.94 §7; 1995 c.333 §5; repealed by 2007 c.783 §234]

288.545 [1981 c.94 §8; 1983 c.129 §1; repealed by 2007 c.783 §234]

288.550 [1981 c.94 §9; repealed by 2007 c.783 §234]

288.560 [1981 c.252 §2; repealed by 2007 c.783 §234]

288.570 [1983 c.129 §§3,5; 1985 c.441 §4; 1993 c.97 §8; repealed by 2007 c.783 §234]

288.580 [1983 c.129 §4; 1985 c.441 §5; repealed by 2007 c.783 §234]

288.590 [1983 c.129 §6; repealed by 2007 c.783 §234]

288.592 [1987 c.91 §2; 1993 c.97 §9; 1999 c.559 §10; repealed by 2007 c.783 §234]

288.594 [1987 c.91 §3; 1997 c.171 §14; 1999 c.559 §5; 2001 c.537 §3; repealed by 2007 c.783 §234]

288.596 [1987 c.91 §4; 1995 c.333 §6; repealed by 2007 c.783 §234]

288.598 [1987 c.840 §4; repealed by 2007 c.783 §234]

288.600 [1987 c.840 §8; repealed by 2007 c.783 §234]

288.605 [1977 c.536 §3; 1997 c.820 §1; 1999 c.559 §11; 2005 c.443 §10; repealed by 2007 c.783 §234]

288.610 [1977 c.536 §2; 1999 c.559 §12; repealed by 2007 c.783 §234]

288.615 [1977 c.536 §4; 1985 c.429 §3; 1993 c.97 §10; 1997 c.820 §2; repealed by 2007 c.783 §234]

288.620 [1977 c.536 §17; 1989 c.435 §1; 1999 c.559 §13; 2001 c.47 §1; repealed by 2007 c.783 §234]

288.625 [1977 c.536 §5; 1987 c.840 §2; 1999 c.44 §20; 1999 c.559 §14; repealed by 2007 c.783 §234]

288.630 [1977 c.536 §6; 1999 c.559 §15; repealed by 2007 c.783 §234]

288.635 [1977 c.536 §7; repealed by 2007 c.783 §234]

288.637 [1985 c.429 §2; 1993 c.97 §23; 1999 c.559 §16; repealed by 2007 c.783 §234]

288.640 [1977 c.536 §8; 1993 c.97 §24; 1995 c.333 §7; repealed by 2007 c.783 §234]

288.645 [1977 c.536 §9; 2005 c.443 §11; repealed by 2007 c.783 §234]

288.650 [1977 c.536 §10; repealed by 2007 c.783 §234]

288.655 [1977 c.536 §11; 1997 c.820 §3; repealed by 2007 c.783 §234]

288.660 [1977 c.536 §12; 1993 c.97 §11; repealed by 2007 c.783 §234]

288.665 [1977 c.536 §13; 1993 c.97 §12; repealed by 2007 c.783 §234]

288.670 [1977 c.536 §14; 1983 c.798 §9; 2001 c.47 §2; repealed by 2007 c.783 §234]

288.675 [1977 c.536 §15; repealed by 2007 c.783 §234]

288.677 [1983 c.347 §5; repealed by 2007 c.783 §234]

288.680 [1977 c.536 §16; repealed by 2007 c.783 §234]

288.685 [1977 c.536 §19; repealed by 2007 c.783 §234]

288.690 [1977 c.536 §18; repealed by 2007 c.783 §234]

288.695 [1977 c.536 §1; repealed by 2007 c.783 §234]

288.805 [1983 c.320 §1; 1987 c.354 §1; 1991 c.583 §7; 1991 c.902 §102; 1993 c.97 §13; 2007 c.895 §17; repealed by 2007 c.783 §234]

288.815 [1983 c.320 §§2,7; 2003 c.195 §15; repealed by 2007 c.783 §234]

288.825 [1983 c.320 §§3,3a,4; 1991 c.902 §103; 1993 c.97 §14; repealed by 2007 c.783 §234]

288.835 [1983 c.320 §5; 1991 c.902 §104; repealed by 2007 c.783 §234]

288.845 [1983 c.320 §6; 1995 c.333 §30; 2003 c.195 §16; repealed by 2007 c.783 §234]

288.855 [1983 c.320 §8; repealed by 2007 c.783 §234]

288.865 [1983 c.320 §9; 2005 c.443 §12; repealed by 2007 c.783 §234]

288.875 [1983 c.320 §10; 1997 c.631 §441; 1999 c.559 §17; repealed by 2007 c.783 §234]

288.885 [1983 c.320 §11; 1991 c.143 §2; 1991 c.902 §105; 1999 c.559 §18; 2001 c.537 §4; repealed by 2007 c.783 §234]

288.895 [1983 c.320 §12; 1999 c.44 §19; repealed by 2007 c.783 §234]

288.905 [1983 c.320 §13; 1995 c.333 §31; repealed by 2001 c.537 §6]

288.915 [1983 c.320 §§14,15; 1995 c.333 §32; 1999 c.559 §19; repealed by 2007 c.783 §234]

288.925 [1983 c.320 §16; 1993 c.97 §15; repealed by 2007 c.783 §234]

288.935 [1983 c.320 §17; repealed by 2007 c.783 §234]

288.945 [1983 c.320 §18; repealed by 2007 c.783 §234]

288.950 [1999 c.559 §7; repealed by 2007 c.783 §234]

288.990 [Formerly 287.990; repealed by 1959 c.213 §3]

288.991 [1959 c.410 §7; repealed by 1971 c.743 §432]

_______________



Chapter 289

Chapter 289 Â
Oregon
Facilities Financing

2007 EDITION

OREGON
FACILITIES FINANCING

PUBLIC BORROWING

GENERAL PROVISIONS

289.005Â Â Â Â  Definitions

289.010Â Â Â Â  Findings; purpose

OREGON
FACILITIES AUTHORITY

289.100Â Â Â Â  Oregon Facilities Authority; members; qualifications; term

289.105Â Â Â Â  Official action to undertake project

289.110Â Â Â Â  Duties and powers with respect to projects

289.115Â Â Â Â  Functions

289.120Â Â Â Â  Limitation on manner of operating project and expenditure of funds

289.125Â Â Â Â  Rules; fees

289.130Â Â Â Â
Oregon
Facilities Authority Account

BONDS

289.200Â Â Â Â  Issuance of revenue bonds; role of State Treasurer; role of Oregon Facilities Authority; fees

289.205Â Â Â Â  Expenses of State Treasurer

289.210Â Â Â Â  Refunding bonds

289.215Â Â Â Â  Validity of bonds not affected by other matters regarding facility

289.220Â Â Â Â  Covenants regarding bond issuance

289.225Â Â Â Â  Sources of bond repayment restricted; recitations in bonds

289.230Â Â Â Â  Actions by bondholders to enforce rights

289.235Â Â Â Â  Loan of bond proceeds for projects; state not required to have ownership or leasehold interest

289.240Â Â Â Â  Report of bonding activities; rules

GENERAL PROVISIONS

Â Â Â Â Â  289.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means the Oregon Facilities Authority created by this chapter.

Â Â Â Â Â  (2) ÂBondsÂ or Ârevenue bondsÂ means revenue bonds, as defined in ORS 286A.001.

Â Â Â Â Â  (3) ÂCostÂ means the cost of:

Â Â Â Â Â  (a) Construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project, including all lands, structures, real or personal property, rights, rights of way, air rights, franchises, easements and interests acquired or used for or in connection with a project;

Â Â Â Â Â  (b) Demolishing or removing any buildings or structures on land as acquired, including the cost of acquiring any lands to which such buildings or structures may be moved;

Â Â Â Â Â  (c) All machinery and equipment;

Â Â Â Â Â  (d) Financing charges, interest prior to, during and for a period after completion of construction and acquisition, reasonably required amounts to make the project operational, provisions for reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations and improvements;

Â Â Â Â Â  (e) Architectural, actuarial engineering, financial and legal services, plans specifications, studies, surveys, estimates of costs and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project; and

Â Â Â Â Â  (f) Such other expenses as may be necessary or incident to a project, the financing of such project and the placing of the project in operation.

Â Â Â Â Â  (4) ÂCultural institutionÂ means a public or nonprofit institution within this state which engages in the cultural, intellectual, scientific, environmental, educational or artistic enrichment of the people of this state. ÂCultural institutionÂ includes, without limitation, aquaria, botanical societies, historical societies, land conservation organizations, libraries, museums, performing arts associations or societies, scientific societies, wildlife conservation organizations and zoological societies. ÂCultural institutionÂ does not mean any school or any institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (5) ÂHealth care institutionÂ means a public or nonprofit organization within this state that provides health care and related services, including but not limited to the provision of inpatient and outpatient care, diagnostic or therapeutic services, laboratory services, medicinal drugs, nursing care, assisted living, elderly care and housing, including retirement communities, and equipment used or useful for the provision of health care and related services.

Â Â Â Â Â  (6) ÂHousing institutionÂ means a public or nonprofit organization within this state that provides decent, affordable housing to low income persons.

Â Â Â Â Â  (7) ÂInstitutionÂ means a cultural institution, a health care institution, a housing institution, an institution for higher education, an institution for prekindergarten through grade 12 education, a school for persons with disabilities or another nonprofit.

Â Â Â Â Â  (8) ÂInstitution for higher educationÂ means a public or nonprofit educational institution within this state authorized by law to provide a program of education beyond the high school level, including community colleges and associate degree granting institutions. ÂInstitution for higher educationÂ does not mean any school or any institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (9) ÂInstitution for prekindergarten through grade 12 educationÂ means an Oregon prekindergarten as defined in ORS 329.170, a public educational institution within this state authorized by law to provide a program of education for kindergarten through grade 12 or a nonprofit educational institution within this state registered as a private school under ORS 345.545 that provides a program of education for prekindergarten through grade 12. ÂInstitution for prekindergarten through grade 12 educationÂ does not mean a school or institution primarily engaged in religious or sectarian activities.

Â Â Â Â Â  (10) ÂNonprofitÂ means an institution, organization or entity within this state exempt from taxation under section 501(c)(3) of the Internal Revenue Code as defined in ORS 314.011.

Â Â Â Â Â  (11)(a) ÂProjectÂ means the financing or refinancing, including without limitation, acquisition, construction, enlargement, remodeling, renovation, improvement, furnishing or equipping, of the following:

Â Â Â Â Â  (A) In the case of a participating institution that is an institution for higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities, a structure or structures suitable for use as a dormitory or other multiunit housing facility for students, faculty, officers or employees, or a dining hall, student union, administration building, academic building, library, laboratory, research facility, classroom, athletic facility, health care facility, maintenance, storage or utility facility and other structures or facilities related to any of the structures required or used for the instruction of students, the conducting of research or the operation of an institution for higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended and shall further include any furnishings, equipment, machinery and other similar items necessary or convenient for the operation of an institution of higher education, an institution for prekindergarten through grade 12 education or a school for persons with disabilities, whether or not such items are related to a particular facility or structure financed under this chapter.

Â Â Â Â Â  (B) In the case of a participating institution that is a housing institution, a structure or structures suitable for use as housing, including residences or multiunit housing facilities, administration buildings, maintenance, storage or utility facilities and other structures or facilities related to any of the structures required or used for the operation of the housing, including parking and other facilities or structures essential or convenient for the orderly provision of such housing. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular housing facility or structure in the manner for which its use is intended and shall further include any furnishings, equipment, machinery and other similar items necessary or convenient for the provision of housing, whether or not such items are related to a particular facility or structure financed under this chapter.

Â Â Â Â Â  (C) In the case of a participating institution that is a cultural institution, a structure or structures suitable for its purposes, whether or not to be used to provide educational services, or research resources, including use as or in connection with an administrative facility, aquarium, assembly hall, auditorium, botanical garden, exhibition hall, gallery, greenhouse, library, museum, scientific laboratory, theater or zoological facility. It shall also include supporting facilities, landscaping, site preparation, furniture, equipment, machinery and other similar items necessary or convenient for the operation of a cultural institution, whether or not such items are related to a particular facility or structure financed under this chapter, including books, works of art or other items for display or exhibition.

Â Â Â Â Â  (D) In the case of a participating institution that is a health care institution, a structure or structures suitable for its purposes, including hospital facilities, inpatient and outpatient clinics, doctorsÂ offices, administration buildings, parking, maintenance, storage or utility facilities, nursing care or assisted living facilities, elderly care and housing facilities, including retirement communities, and other structures or facilities related to any of the structures required or used for the operation of the health care institution, including other facilities or structures essential or convenient for the orderly provision of such health care. It shall also include landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the particular health care facility or structure in the manner for which its use is intended and shall further include any working capital, furnishings, equipment, machinery and other similar items necessary or convenient for the provision of health care, whether or not such items are related to a particular facility or structure financed under this chapter, including borrowings needed to alleviate interim cash flow deficits of a health care institution.

Â Â Â Â Â  (E) In the case of a participating institution that is a nonprofit not otherwise specified in this subsection, a structure or structures suitable for its purposes, including facilities or structures essential or convenient for the orderly operations of the nonprofit. It shall also include acquisition of interests in land, landscaping, site preparation, furniture, equipment and machinery and other similar items necessary or convenient for the nonprofit, whether or not the items are related to a particular facility or structure financed under this chapter, including borrowings needed to alleviate interim cash flow deficits of the nonprofit.

Â Â Â Â Â  (b) ÂProjectÂ also includes any combination of one or more of the projects undertaken jointly by one or more participating institutions with each other or with other parties.

Â Â Â Â Â  (c) ÂProjectÂ does not include any facility used or to be used for sectarian instruction or as a place of religious worship or any facility which is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

Â Â Â Â Â  (12) ÂSchool for persons with disabilitiesÂ means a public or nonprofit primary, secondary or post-secondary school within this state that serves students at least 70 percent of whom are persons with disabilities as determined by one or more appropriate education, rehabilitation, medical or mental health authorities; is accredited by a recognized accrediting body; and is determined by the authority to be a major resource of benefit to persons with disabilities. ÂSchool for persons with disabilitiesÂ does not mean any school or any institution primarily engaged in religious or sectarian activities. [1989 c.820 Â§2; 1991 c.408 Â§1; 2001 c.270 Â§1; 2007 c.70 Â§74; 2007 c.783 Â§113; 2007 c.785 Â§1]

Â Â Â Â Â  289.010 Findings; purpose. (1) The Legislative Assembly finds that by use of the powers and procedures described in this chapter for the assembling and financing of lands for housing, educational, cultural or other nonprofit uses and for the construction and financing of facilities for those uses, financed through the issuance of revenue bonds secured solely by the properties and rentals thus made available, the state may be able to increase the availability of decent, affordable housing, the achievement of higher levels of learning and development of the intellectual capacities of citizens, the expansion of the authorized services and resources for the intellectual and artistic enrichment of citizens, the advancement of nonprofit activities and services and the general well-being of citizens.

Â Â Â Â Â  (2) It is the purpose of this chapter to authorize the exercise of powers granted by this chapter by this state in addition to and not in lieu of any other powers it may possess. [1989 c.820 Â§1; 2007 c.71 Â§89; 2007 c.785 Â§2]

OREGON
FACILITIES AUTHORITY

Â Â Â Â Â  289.100
Oregon
Facilities Authority; members; qualifications; term. (1) There is created a body politic and corporate to be known as the Oregon Facilities Authority. The authority is constituted a public instrumentality, and the exercise by the authority of the powers conferred by this chapter is the performance of an essential public function.

Â Â Â Â Â  (2) The authority consists of seven members who must be residents of this state, not more than four of whom are members of the same political party. The State Treasurer shall appoint the members, and members serve at the pleasure of the State Treasurer. At least one of the members must be an individual knowledgeable in the field of state and municipal finance. At least one of the members must be an individual knowledgeable in the building construction field.

Â Â Â Â Â  (3) Upon the expiration of the term of a member, the State Treasurer shall appoint a successor for a term of four years.

Â Â Â Â Â  (4) The State Treasurer shall appoint an individual to fill a vacancy for the remainder of the unexpired term. [1989 c.820 Â§3; 1991 c.408 Â§2; 2001 c.261 Â§1; 2007 c.785 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 785, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. Notwithstanding the term of office of members of the Oregon Facilities Authority specified in ORS 289.100, for the purpose of maintaining or improving the staggering of terms of individual members, the State Treasurer may establish shorter terms for the first members appointed to increase the membership of the authority from five members to seven members pursuant to the amendments to ORS 289.100 by section 3 of this 2007 Act. [2007 c.785 Â§6]

Â Â Â Â Â  289.105 Official action to undertake project. The undertaking of any eligible project must be requested by official action of the participating institution taken at a regular or duly called special meeting thereof by the affirmative vote of a majority of the members of the institutionÂs board of directors. [1989 c.820 Â§5]

Â Â Â Â Â  289.110 Duties and powers with respect to projects. (1) In addition to any other powers granted by law, the state, acting through the State Treasurer or a designee of the State Treasurer, may:

Â Â Â Â Â  (a) Enter into agreements to finance the costs of an eligible project by lending the proceeds of bonds authorized by this chapter to a participating institution under terms and with security approved by the state.

Â Â Â Â Â  (b) Lease and sublease eligible projects to a participating institution subject to subsection (2) of this section.

Â Â Â Â Â  (c) Pledge or assign all or part of the revenues of one or more eligible projects owned or to be acquired by the state to the holders of bonds issued under this chapter or to a trustee for the holders, and segregate the revenues or provide for payment of the revenues to the trustee.

Â Â Â Â Â  (d) Mortgage or otherwise encumber eligible projects in favor of the holders of bonds issued under this chapter or a trustee for the holders without obligating the state except with respect to the project.

Â Â Â Â Â  (e) Make contracts, execute instruments and do what is necessary or desirable to exercise the powers granted by this chapter, to perform the covenants or duties of this state or to secure the payment of bonds issued under this chapter. Contracts that may be made by the state include contracts entered into prior to construction, acquisition or installation of an eligible project that authorize, subject to terms and conditions the state finds necessary or desirable, a lessee to provide for construction, acquisition or installation of buildings, improvements or equipment to be included in the project.

Â Â Â Â Â  (f) Enter into and perform contracts and agreements with participating institutions for the planning, construction, installation, acquisition, leasing or financing of facilities of an eligible project, including a contract or agreement that establishes a body for the supervision and general management of the facilities.

Â Â Â Â Â  (g) Accept loans or grants for the planning, construction, installation, acquisition, leasing or other provision of an eligible project from an authorized agency of the federal government, and enter into agreements with the agency respecting the loans or grants.

Â Â Â Â Â  (2) A lease or sublease entered into under subsection (1)(b) of this section must provide that:

Â Â Â Â Â  (a) Rents charged for the use of the project are established and revised as necessary to produce sufficient revenue to allow for payment of the principal of and interest on bonds issued under this chapter when due; and

Â Â Â Â Â  (b) The lessee or sublessee is required to pay:

Â Â Â Â Â  (A) The expenses of the operation and maintenance of the project including, but not limited to, adequate insurance on the project and insurance against liability for injury to persons or property arising from the operation of the project; and

Â Â Â Â Â  (B) The taxes and special assessments levied upon the leased or subleased premises and payable during the term of the lease or sublease.

Â Â Â Â Â  (3) During the term of a lease or sublease entered into under subsection (1)(b) of this section, ad valorem taxes must be imposed on the real and personal property of the eligible project in the same manner as the taxes would be imposed if the lessee or sublessee were the owner of the eligible project. [1989 c.820 Â§6; 2005 c.22 Â§212; 2007 c.785 Â§4]

Â Â Â Â Â  289.115 Functions. In carrying out its duties under this chapter, the Oregon Facilities Authority, acting for and in behalf of the state as its duly authorized agency, may:

Â Â Â Â Â  (1) Acquire, construct and hold in whole or in part any lands, buildings, easements, water and air rights, improvements to lands and buildings and capital equipment to be located permanently or used exclusively on such lands or in such buildings, which are considered necessary in connection with an eligible project to be situated within this state, and construct, reconstruct, improve, better and extend such projects, and enter into contracts therefor; and

Â Â Â Â Â  (2) Sell and convey all properties acquired in connection with eligible projects, including without limitation the sale and conveyance thereof subject to any mortgage and the sale and conveyance thereof under an option granted to the lessee of the eligible project, for such price, and at such time as the state may determine. However, no sale or conveyance of such properties shall ever be made in such manner as to impair the rights of interests of the holder, or holders, or any bonds issued under the authority of this chapter. [1989 c.820 Â§7; 1991 c.408 Â§3]

Â Â Â Â Â  289.120 Limitation on manner of operating project and expenditure of funds. Except as provided in ORS 289.115 (2), the state shall not have power to operate any eligible project as a business or in any manner whatsoever. Nothing in this chapter authorizes the state to expend any funds on any eligible project, other than the revenues of such projects, or the proceeds of revenue bonds issued under this chapter, or other funds granted to the state for the purposes of an eligible project. [1989 c.820 Â§8]

Â Â Â Â Â  289.125 Rules; fees. (1) The Oregon Facilities Authority shall adopt by rule standards by which to determine the eligibility of projects for bond financing pursuant to this chapter. In determining the standards, the authority shall consider all relevant data. The standards of the authority must provide that projects are approved in accordance with criteria reflecting the benefits to the state. Criteria include, but need not be limited to:

Â Â Â Â Â  (a) Supporting projects that increase the number of decent, affordable housing units in this state;

Â Â Â Â Â  (b) Expanding the educational resources in this state; or

Â Â Â Â Â  (c) Expanding the cultural resources in this state.

Â Â Â Â Â  (2) Upon determining a project as eligible, the authority shall forward the application to the State Treasurer, who shall determine whether to issue the revenue bonds.

Â Â Â Â Â  (3) The authority may treat as a single eligible project for bonding purposes any number of projects determined to be eligible projects.

Â Â Â Â Â  (4) The authority shall collect the fees set forth in subsection (5) of this section from an applicant that seeks to have a project declared eligible for financing. The fee identified in subsection (5)(a) of this section may be collected even though the project has not been determined to be eligible for financing.

Â Â Â Â Â  (5) The fees described in subsection (4) of this section are:

Â Â Â Â Â  (a) An application fee determined by the Oregon Facilities Authority by rule.

Â Â Â Â Â  (b) A closing fee not to exceed one-half of one percent of the total bond issue for the project, as determined by the authority.

Â Â Â Â Â  (6) The authority shall deposit fees received under subsection (5) of this section in the Oregon Facilities Authority Account established under ORS 289.130. [1989 c.820 Â§4; 1991 c.408 Â§4; 2007 c.785 Â§5]

Â Â Â Â Â  289.130
Oregon
Facilities Authority Account. The Oregon Facilities Authority Account is created separate and distinct from the General Fund. The account is an investment account for purposes of ORS 293.701 to 293.820. Interest on the account shall be credited to and deposited in the account. The account is continuously appropriated to the Oregon Facilities Authority and may be used to meet administrative expenses of the authority. [1989 c.820 Â§4a; 1991 c.408 Â§5; 2001 c.261 Â§2]

BONDS

Â Â Â Â Â  289.200 Issuance of revenue bonds; role of State Treasurer; role of
Oregon
Facilities Authority; fees. (1) If the State Treasurer determines that revenue bonds should be issued:

Â Â Â Â Â  (a) The State Treasurer may authorize and issue in the name of the State of Oregon revenue bonds secured by revenues from eligible projects to finance or refinance in whole or part the cost of acquisition, purchase, construction, reconstruction, installations improvement, betterment or extension of projects. The bonds shall be identified by project and issued in the manner prescribed by ORS chapter 286A.

Â Â Â Â Â  (b) The State Treasurer shall designate the trustee, financial advisor and bond counsel, if any, and enter into appropriate agreements with each to carry out the provisions of this chapter. An agreement with bond counsel designated by the State Treasurer under this section is subject to the provisions related to services provided by bond counsel under ORS 286A.130. The powers conferred on a related agency under ORS chapter 286A do not apply to the Oregon Facilities Authority with respect to the designation of trustee, financial advisor and bond counsel.

Â Â Â Â Â  (2) Any trustee designated by the State Treasurer to carry out all or part of the powers specified in ORS 289.110 must agree to furnish financial statements and audit reports for each bond issue.

Â Â Â Â Â  (3) The State Treasurer shall be the applicable elected representative for purposes of approving the issuance of revenue bonds under this chapter as to the extent such approval is required under section 147(f) of the Internal Revenue Code.

Â Â Â Â Â  (4) The State Treasurer shall collect data from the authority regarding the amount and nature of bonded indebtedness in
Oregon
health care institutions financed through the authority. [1989 c.820 Â§9; 1991 c.408 Â§6; 1995 c.727 Â§14; 2001 c.536 Â§8; 2007 c.783 Â§114]

Â Â Â Â Â  289.205 Expenses of State Treasurer. Reasonable administrative expenses of the State Treasurer shall be charged against bond proceeds or project revenues. [1989 c.820 Â§10; 2007 c.783 Â§115]

Â Â Â Â Â  289.210 Refunding bonds. The State Treasurer shall have the power, whenever the treasurer considers refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1989 c.820 Â§11]

Â Â Â Â Â  289.215 Validity of bonds not affected by other matters regarding facility. The validity of bonds issued under this chapter shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the acquisition, purchase, construction, reconstruction, installation, improvement, betterment or extension of the project for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1989 c.820 Â§12]

Â Â Â Â Â  289.220 Covenants regarding bond issuance. The official action authorizing the issuance of bonds under this chapter to finance or refinance in whole or in part, the acquisition, purchase, construction, reconstruction, installation, improvement, betterment or extension of any project may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by this chapter in the following respects and in such other respects as the state, acting through the State Treasurer, or the designee of the treasurer may decide:

Â Â Â Â Â  (1) The rents to be charged for the use of properties acquired, purchased, constructed, reconstructed, installed, improved, bettered or extended under the authority of this chapter;

Â Â Â Â Â  (2) The use and disposition of the revenues of such projects;

Â Â Â Â Â  (3) The creation and maintenance of sinking funds and the regulation, use and disposition thereof;

Â Â Â Â Â  (4) The creation and maintenance of funds to provide for maintaining the eligible project and replacement of properties depreciated, damaged, destroyed or condemned;

Â Â Â Â Â  (5) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (6) The nature of mortgages or other encumbrances on the eligible project made in favor of the holder or holders of such bonds or a trustee therefor;

Â Â Â Â Â  (7) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (8) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of the eligible project;

Â Â Â Â Â  (9) The insurance to be carried upon the eligible project and the use and disposition of insurance moneys;

Â Â Â Â Â  (10) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (11) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (12) The rights, liabilities, powers and duties arising upon the breach by the municipality or redevelopment agency of any covenants, conditions or obligations;

Â Â Â Â Â  (13) The appointing of and vesting in a trustee or trustees of the right to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees and the limitation of their liabilities;

Â Â Â Â Â  (14) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under this chapter;

Â Â Â Â Â  (15) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given; and

Â Â Â Â Â  (16) The subordination of the security of any bonds issued under this chapter and the payment of principal and interest thereof, to the extent considered feasible and desirable by the state, to other bonds or obligations of the state issued to finance the eligible project or that may be outstanding when the bonds thus subordinated are issued and delivered. [1989 c.820 Â§13]

Â Â Â Â Â  289.225 Sources of bond repayment restricted; recitations in bonds. (1) Revenue bonds issued under this chapter shall not:

Â Â Â Â Â  (a) Be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state except those projects or portions thereof, mortgaged or otherwise encumbered under the provisions and for the purposes of this chapter.

Â Â Â Â Â  (b) Constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except those eligible projects, or portions thereof, mortgaged or otherwise encumbered, under the provisions and for the purposes of this chapter.

Â Â Â Â Â  (2) Each bond issued under this chapter shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in this chapter is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 289.230. [1989 c.820 Â§14]

Â Â Â Â Â  289.230 Actions by bondholders to enforce rights. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out its and their duties and obligations under this chapter and its and their covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action require the state to account as if it was the trustee of an express trust;

Â Â Â Â Â  (3) By action enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds;

Â Â Â Â Â  (5) Foreclose any mortgage or lien given under the authority of this chapter and cause the property standing as security to be sold under any proceedings permitted by law or equity; and

Â Â Â Â Â  (6) Exercise any right or remedy conferred by this chapter without exhausting and without regard to any other right or remedy conferred by this chapter or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1989 c.820 Â§15]

Â Â Â Â Â  289.235 Loan of bond proceeds for projects; state not required to have ownership or leasehold interest. The state, acting through the State Treasurer and the Oregon Facilities Authority, or either of them, may lend the proceeds of the bonds authorized by this chapter for eligible projects without the necessity of the state having any ownership or leasehold interest in the eligible projects. Loans made pursuant to this section shall be secured to the extent considered necessary or desirable by the State Treasurer and the authority to assure repayment of the bonds. [1989 c.820 Â§16; 1991 c.408 Â§7]

Â Â Â Â Â  289.240 Report of bonding activities; rules. (1) Within 90 days following the closing of each fiscal year, the Oregon Facilities Authority shall report on its operations to the Governor, State Treasurer and the Legislative Assembly. The report shall include a summary of the authorityÂs activities relating to bonds issued under this section.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the authority may adopt such rules as it considers necessary to carry out its duties, functions and powers under this chapter. [1989 c.820 Â§18]

_______________

CHAPTER 290

[Reserved for expansion]



Chapter 291

TITLE 28

PUBLIC FINANCIAL ADMINISTRATION

Chapter     291.     State Financial Administration

292.     Salaries and Expenses of State Officers and Employees

293.     Administration of Public Funds

294.     County and Municipal Financial Administration

295.     Depositories of Public Funds and Securities

297.     Audits of Public Funds and Financial Records

_______________

Chapter 291  State Financial Administration

2007 EDITION

STATE FINANCIAL ADMINISTRATION

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

291.001     Use of accounting terms; determination of appropriate methods of transfer; establishment of funds and accounts

291.002     Definitions

291.003     Federal laws and rules govern when federal granted funds involved

FISCAL DUTIES OF DEPARTMENT

291.011     Blanket fidelity bonds for state officers and personnel

291.015     Fiscal responsibilities of department; delegation of fiscal functions

291.016     Making administrative and organizational surveys

291.018     Conducting research; requiring administrative reports from agencies

291.026     Examining agency records and financial affairs

291.028     Submitting suggestions to Governor for improvement of state governmental administration

291.030     Agency defined for ORS 291.032 and 291.034

291.032     Providing technical services involving management and organization

291.034     Providing technical services involving data processing

291.037     Legislative findings on information resources

291.038     State agency planning, acquisition, installation and use of information and telecommunications technology; integrated videoconferencing; online access service; Stakeholders Advisory Committee; rules

291.040     State financial report

291.042     Use of data processing programs, information and materials; approval by legislature

PUBLIC CONTRACT APPROVAL

291.045     Definitions for ORS 291.045 and 291.047

291.047     Public contract approval by Attorney General; exemptions

291.049     Ratification of public contract when performance begun prior to contract approval; conditions; effects; rules

AGENCY FEE RESTRICTIONS

291.050     Definitions for ORS 291.050 to 291.060

291.055     Agency fee approval required; exemptions; restoration of temporarily reduced fees

291.060     Report of fees to Legislative Assembly

FINANCIAL MANAGEMENT DUTIES

291.100     Financial management; duties of Oregon Department of Administrative Services; duties of state agencies

291.110     Achieving
Oregon
benchmarks; monitoring agency progress

291.120     Distribution of agency savings; agency use

STATE BUDGET; BUDGET AND TAX EXPENDITURE REPORTS

291.190     Short title

291.195     Policy for financial expenditure planning

291.200     Budget policy

291.201     Definition of tax expenditure

291.202     Budget and tax expenditure reports of Governor; department to assist in preparation

291.203     Tax expenditure report by Governor

291.204     Prescribing forms for submitting budget estimates and requests for appropriations; furnishing budget forms to agencies

291.206     Guidance of agencies in completing budget forms

291.208     Filing budget forms with department; preparing requests for agencies failing to file

291.210     Preparing tentative budget plan and tax expenditure report

291.212     Revising budget plan; transmitting budget forms and tentative budget report to Governor

291.214     Governor to examine budget forms and revise tentative budget or tax expenditure report

291.216     Governors budget report; when due; content; alternative budget plan

291.218     Printing budget and tax expenditure reports; transmitting to members of legislature; distribution

291.220     Furnishing information and assistance to legislature

291.222     Furnishing information and assistance to Governor-elect; revision of budget and tax expenditure reports

291.223     Furnishing agency budget estimates to Legislative Fiscal Officer and Legislative Revenue Officer; confidentiality of estimates

291.224     Capital construction program to be included in budget report

291.226     Budget item to replace lost and unrecovered public funds or property

291.228     Governors report on budget amounts for education

ALLOTMENTS

291.232     Declaration of policy

291.234     Department to make allotments to state officers and agencies of appropriations and funds; allotment period; exemptions

291.236     Application of allotment system; controlling expenditures and encumbering of emergency, contingent, revolving and trust funds

291.238     Expenditures without allotment prohibited; expenditures from dedicated, revolving and trust funds

291.242     Allotment required before expenditure of appropriation; submitting estimates

291.244     Department action on estimates

291.246     Allotments to be made for purpose or classification of expenditure prescribed in appropriation measure

291.248     Notice of allotment

291.250     Claims and encumbrances limited by amount and purpose of allotment

291.252     Modifying allotment previously made

291.258     Approval of department required for establishment of new personnel position or classification

291.260     Approving, modifying or disapproving requests and budgets to be submitted to the federal government

291.261     Reducing allotment to prevent deficit

291.263     Vacant positions; information to Oregon Department of Administrative Services

ALLOCATION OF GOVERNMENTAL SERVICE EXPENSES

291.272     Definitions for ORS 291.272 to 291.278

291.274     Determination of funds and appropriations to be assessed

291.276     Department allocation of governmental service expenses among state agencies

291.278     Transfer of allocated amounts to General Fund

291.285     Payment of accounting charges from Economic Development Fund

291.290     Cash account of state agency for receipts from Economic Development Fund

ACTS APPROPRIATING MONEY OR LIMITING EXPENDITURES

291.305     Meaning of administrative expenses in law appropriating money or limiting expenditures; limitation not appropriation of money otherwise unavailable to agency

291.307     Appropriation from General Fund to constitute a credit only

EMERGENCY EXPENDITURES; EMERGENCY BOARD

291.322     Definitions for ORS 291.322 to 291.334

291.324     Emergency Board created

291.326     Powers of board concerning expenditures by state agencies

291.328     Board may require presentation of evidence to support requests for action; board to report its action to agencies concerned

291.330     Members of board; confirmation

291.332     Meetings of board; terms of members; filling vacancies on board

291.334     Board authorized to secure assistance; payment of board expenses

291.336     Appropriation bills requiring approval of board before project commenced or contract let; how requirement met

ESTIMATES OF STATE REVENUES

291.342     Annual estimation of state revenues; apportionment among counties of any state property tax levy necessary to make up deficiency; quarterly estimates

291.348     Biennial estimate of General Fund and State Lottery Fund revenues; certification to Secretary of State

291.349     Revenue estimate; disposition of revenue in excess of estimate

291.351     Certification of refund costs

291.353     Surplus Kicker Cost Account

RATE OF GROWTH OF APPROPRIATIONS

291.357     Limitation on rate of growth of appropriations for general governmental purposes; exceeding limitation

LEGISLATIVE REVIEW

291.371     Salary plan review by legislative review agency; approval for position reallocation; Human Services and Corrections Departments to submit special reports; transfer of vacant position authority

291.373     Agency report to legislative committees of substantive program changes; rules

291.375     Legislative review of applications for federal financial assistance; submission, approval required; exemptions

291.385     Use of certain federal moneys for employment; legislative approval

MASS TRANSIT ASSESSMENT

291.405     Assessment of state agencies for mass transit purposes; rates

291.407     Mass Transit Assistance Account; source; distribution; assistance of Department of Transportation; exemption from parking code requirements

PROCEDURE FOR DETERMINING WHETHER STATE PROPERTY TAX LEVY NECESSARY

291.445     Certificate of state agency that issues general obligation bonds; certificate of state tax levy if required; effect of reduction in General Fund appropriations on debt service appropriations

PENALTIES

291.990     Penalties

GENERAL PROVISIONS

291.001 Use of accounting terms; determination of appropriate methods of transfer; establishment of funds and accounts. (1) As used in the statute laws of this state, unless the context or specially applicable definition requires otherwise, the words subaccounts, accounts or funds are used interchangeably, where such use is consistent with state accounting principles and is accepted for use by the State Treasurer.

(2) Unless the context or a specific provision of law provides otherwise, when a law of this state requires that a payment or transfer of moneys be made by warrant, check or electronic funds transfer the payment or transfer may be made by warrant, check, electronic funds transfer or an accounting entry in the appropriate records of any affected state agency. The Oregon Department of Administrative Services shall determine which method of payment or transfer is most appropriate, taking into consideration the established state banking, funds transfer and accounting practices at the time of the payment or transfer.

(3) The State Treasurer, in consultation with the Oregon Department of Administrative Services, may establish or designate, whenever necessary or convenient to the carrying out or administration of the accounting, budget preparation, cash management, financial management, financial reporting or similar laws of this state, subaccounts, accounts and funds in addition to or within the subaccounts, accounts and funds created by the Oregon Constitution and statutes. Subaccounts, accounts and funds established or designated under this subsection shall be administered as prescribed by written directive or policy issued or approved by the State Treasurer. The authority granted by this subsection is in addition to, and not in limitation of, the authority granted by ORS 293.445 and 293.447. [1993 c.73 §5; 1997 c.122 §4; 2003 c.17 §1]

291.002 Definitions. As used in ORS 291.001 to 291.034, 291.201 to 291.222, 291.232 to 291.260, 291.261, 291.307 and 291.990, unless the context requires otherwise:

(1) Classification of expenditures means the major groups or categories of expenditures for the purpose of budget-making and accounting that are established as provided in ORS 291.206.

(2) Dedicated fund means a fund in the State Treasury, or a separate account or fund in the General Fund in the State Treasury, that by law is dedicated, appropriated or set aside for a limited object or purpose, but dedicated fund does not include a revolving fund or a trust fund.

(3) Department means the Oregon Department of Administrative Services.

(4) Director means the Director of the Oregon Department of Administrative Services.

(5) Legislatively adopted budget means the budget enacted by the Legislative Assembly during a regular session.

(6) Legislatively approved budget means the legislatively adopted budget as modified by the Emergency Board or by the Legislative Assembly meeting in special session.

(7) Revolving fund means a fund in the State Treasury, established by law, from which is paid the cost of goods or services furnished to or by a state agency, and which is replenished through charges made for such goods or services or through transfers from other accounts or funds; and specifically includes funds derived from receipts by the State Board of Higher Education of tuition, fees, dormitory earnings, student activity receipts and sales of products and services incident to education functions.

(8) State agency or agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees;

(b) The Public Defense Services Commission; and

(c) The Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices.

(9) State officer means any elected or appointed state officer, including members of boards and commissions, except the members and officers of the Legislative Assembly, the courts, the Secretary of State and the State Treasurer in the performance of the duties of their constitutional offices and the members of the Public Defense Services Commission.

(10) Trust fund means a fund in the State Treasury in which designated persons or classes of persons have a vested beneficial interest or equitable ownership, or which was created or established by a gift, grant, contribution, devise or bequest that limits the use of the fund to designated objects or purposes. [Amended by 1967 c.419 §2; 2003 c.449 §21; 2003 c.734 §13; 2005 c.837 §8; 2007 c.217 §10]

291.003 Federal laws and rules govern when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 291.001 to 291.034, 291.201 to 291.222, 291.232 to 291.260, 291.261, 291.307 and 291.990. [Amended by 1967 c.419 §3; 2003 c.734 §14]

291.004 [Repealed by 1967 c.419 §68]

291.005 [1967 c.419 §5; 1969 c.80 §3; renumbered 184.325]

291.006 [Repealed by 1967 c.419 §68]

291.007 [1967 c.419 §6; 1969 c.80 §2; renumbered 184.315]

291.008 [Repealed by 1967 c.419 §68]

291.009 [1967 c.419 §7; 1969 c.80 §4; renumbered 184.335]

291.010 [Amended by 1961 c.448 §18; repealed by 1967 c.419 §68]

FISCAL DUTIES OF DEPARTMENT

291.011 Blanket fidelity bonds for state officers and personnel. (1) The Director of the Oregon Department of Administrative Services may require a fidelity bond of any officer, employee or agent of the department or of any other state officer, employee or agent who has charge of, handles or has access to any money or property belonging to the state or in which the state may have an interest and who is not otherwise required by law to give a fidelity bond. The amounts of the bonds shall be fixed by the director, except as otherwise provided by law, and the sureties shall be approved by the director. The premium on the bond of any officer, employee or agent shall be paid by the state agency that employs the officer, employee or agent.

(2) The Oregon Department of Administrative Services may procure or provide and may administer a blanket bond covering any or all officers and employees of the state. The bond shall contain such coverages and shall be in such amounts as the Oregon Department of Administrative Services deems adequate to protect the interest of the state. Procurement of the bond to cover any officer or employee of the state shall constitute compliance with any statute requiring that officer or employee to be bonded up to the monetary limit of the blanket bond which the Oregon Department of Administrative Services purchases or provides. The coverage and insuring amount applicable in such bond to any officer or employee of the state shall be at least equal to that required by statute. The cost of the premium on the bond shall be charged to the various state agencies employing the state officers and employees covered by the bond.

(3) The provisions of this section are considered to satisfy any provision of law requiring individual fidelity bonds for elected officers if the level of coverage of the blanket fidelity bond is at least equal to the individual statutory requirements.

(4) As used in this section:

(a) Officers and employees of the state includes all elected and appointed officers and employees of the State of Oregon and all persons appointed by a state agency on a temporary or intermittent basis to act for the state in particular matters where such persons have charge of, handle or have access to any money or property belonging to the state or in which the state may have an interest.

(b) State agency means every state officer, board, commission, department, institution, branch or agency of the state government and includes the Legislative Assembly and any of its statutory standing, special or interim committees, the courts and their officers and committees, all constitutional state officers and the Public Defense Services Commission. [1967 c.419 §8; 1969 c.80 §5; 1971 c.54 §1; 1975 c.194 §1; 1981 c.129 §1; 1991 c.219 §1; 2003 c.449 §37]

291.012 [Amended by 1955 c.58 §1; repealed by 1967 c.419 §68]

291.013 [1967 c.419 §9; renumbered 184.340]

291.014 [Repealed by 1967 c.419 §68]

291.015 Fiscal responsibilities of department; delegation of fiscal functions. (1) The Oregon Department of Administrative Services, under the direction of the Governor and as provided by law, is responsible generally for the administration and coordination of internal accounting and other affairs, controls, procedures and services of a fiscal nature of the state government and agencies thereof.

(2) Except as otherwise provided by law, the department may authorize subject to its control the decentralized performance by state agencies of fiscal functions of the department. [1967 c.419 §10]

291.016 Making administrative and organizational surveys. The Oregon Department of Administrative Services may make or cause to be made administrative and organizational surveys of the state agencies for the purpose of determining the feasibility of improving the administration of the state government by the elimination of unnecessary positions and activities, the improvement of internal operating forms, the avoidance of duplication, and increasing efficiency and economical operation.

291.018 Conducting research; requiring administrative reports from agencies. The Oregon Department of Administrative Services shall conduct research for use in administrative planning, policy review and organization and methods improvement. Periodic administrative reports to the department and the Governor, designed to outline factually the quantitative and qualitative aspects of work performance by operating units, may be required of state agencies. The department may require submission of such information in reports as will permit sound analysis and will provide the basis for detecting administrative weaknesses, correcting performance difficulties and permitting better planning and management of state services.

291.020 [Renumbered 291.028]

291.021 [1973 c.84 §2; 1981 c.766 §2; 1987 c.538 §2; repealed by 1997 c.802 §22]

291.022 [Formerly 291.558; repealed by 1967 c.454 §119]

291.024 [Formerly 291.560; repealed by 1967 c.454 §119]

291.026 Examining agency records and financial affairs. For the purposes of carrying out its duties, powers and functions, the Oregon Department of Administrative Services may examine the records, files, documents, accounts and financial affairs of any state agency, and shall have the right of access for that purpose. During business hours the department may examine the accounts of any state agency in any depository which has state funds in its custody. [Formerly 291.562]

291.028 Submitting suggestions to Governor for improvement of state governmental administration. The Oregon Department of Administrative Services, upon the basis of its research and reports received, shall submit, from time to time, for the Governors consideration and appropriate action thereupon, suggestions for the development of interagency policies consistent with the executive policies of the Governor and for the improvement of operating methods and procedures and better personnel utilization and for the improvement of work performance and reduction of costs in state government activities. [Formerly 291.020]

291.030 Agency defined for ORS 291.032 and 291.034. As used in ORS 291.032 and 291.034, state agency or agency includes the Legislative Assembly, at its option, or any of its statutory, standing, special or interim committees, at the option of such committee, the courts and their officers and committees and the constitutional state officers, at their option, and the Public Defense Services Commission, at the option of the commission. [1965 c.365 §1; 2003 c.449 §38]

291.032 Providing technical services involving management and organization. The Oregon Department of Administrative Services may provide technical services to state agencies for management improvement development and the development of economies in the organization and administration of state agencies. The technical services may include consulting studies in work simplification, work measurement, equipment utilization and other management improvement concepts. The cost of the technical services, or portions thereof, as determined by the department, shall be charged to the agency served and paid to the department in the same manner as other claims against the agency are paid. [1965 c.365 §3]

291.034 Providing technical services involving data processing. The Oregon Department of Administrative Services may provide technical services to state agencies for data processing systems development and the development of data processing methods and applications. The technical services may include consulting and programming services and assistance in locating electronic data processing installations. The cost of the technical services, or portions thereof, as determined by the department, shall be charged to the agency served and paid to the department in the same manner as other claims against the agency are paid. [1965 c.365 §4]

291.036 [1967 c.419 §37; 1969 c.80 §6; 1973 c.159 §1; repealed by 1993 c.500 §2a]

291.037 Legislative findings on information resources. The Legislative Assembly finds and declares that:

(1) Information is a strategic asset of the state which must be managed as a valuable state resource.

(2) The expanding need, use and importance of information resources in this state require strong and effective management by both individual agencies and the state as a whole.

(3) The state must establish management procedures to assure a framework for the review, improvement, integration, development, security and use of information resources. Principal objectives for information resources management are improved productivity of state workers, better public access to public information, increased effectiveness in the delivery of services provided by the various agencies and enhancing development of the telecommunication infrastructure available to the public.

(4) Effective information resources management requires:

(a) A specific statewide strategic plan, including management and technical policy;

(b) Comprehensive planning of the design, acquisition, security and use of information resources;

(c) The operation of communications systems and information resources that respond to the management information needs of agencies and programs; and

(d) Consideration of the impact of information resources management activities on the development and vitality of telecommunications infrastructure available to the public.

(5) Although each agency is responsible for its information resources, centralized information resource management must also exist to:

(a) Provide statewide rules and standards;

(b) Monitor and insure compliance with those rules and standards;

(c) Provide management and technical assistance; and

(d) Insure that the information resources management needs of state government and its programs are addressed along with the needs of the individual agencies. [1991 c.531 §1]

Note: 291.037 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.038 State agency planning, acquisition, installation and use of information and telecommunications technology; integrated videoconferencing; online access service; Stakeholders Advisory Committee; rules. (1) The planning, acquisition, installation and use of all information and telecommunications technology by state government and its agencies shall be coordinated so that statewide plans and activities, as well as those of individual agencies, are addressed in the most integrated, economic and efficient manner. To provide policy direction for and coordination of information technology for state government, the Director of the Oregon Department of Administrative Services shall chair and appoint not fewer than five agency executives to an Information Resources Management Council. The council membership shall include at least two members representing the private sector and political subdivisions of the state.

(2) To facilitate accomplishment of the purpose set forth in subsection (1) of this section, the Oregon Department of Administrative Services shall adopt by rule policies, procedures, standards and guidelines to plan for, acquire, implement and manage the states information resources. In developing rules, the department shall consult with state agencies having needs that may be satisfied by use of information resources. State agencies shall cooperate with the department in preparing and complying with rules. The rules must be formulated to promote electronic communication and information sharing among state agencies and programs and between state and local governments, and with the public where appropriate.

(3) Rules, plans and specifications shall be formulated to ensure that information resources fit together in a statewide system capable of providing ready access to information, computing or telecommunication resources. Rules, plans and specifications shall be based on industry standards for open systems to the greatest extent possible. Prior to adoption of rules referred to in subsection (2) of this section, the Oregon Department of Administrative Services shall present the proposed rules to the appropriate legislative committee. The Oregon Department of Administrative Services shall have the review and oversight responsibility for insuring that agencies planning, acquisition and implementation activities support the statewide information resources management plan. The department shall be responsible for the fair and competitive procurement of information technology consistent with the rules of the department.

(4)(a) It is the policy of the State of
Oregon
that state government telecommunications networks should be designed to provide state-of-the-art services where economically and technically feasible, using shared, rather than dedicated, lines and facilities.

(b) The Oregon Department of Administrative Services shall, when procuring telecommunications network services, consider the achievement of the economic development and quality of life outcomes contained in the
Oregon
benchmarks.

(5)(a) The Oregon Department of Administrative Services, upon request, may furnish and deliver statewide integrated videoconferencing and statewide online access service to any public or private entity that primarily conducts its activities for the direct good or benefit of the public or community-at-large in providing educational, economic development, health care, human services, public safety, library or other public services. The department shall adopt rules with respect to furnishing the service.

(b) The department shall establish the statewide integrated videoconferencing and statewide online access user fees, services, delivery, rates and long range plans in consultation with the Stakeholders Advisory Committee created pursuant to this section. The rates shall reflect the departments cost in providing the service.

(c) The department by rule shall restrict its furnishing or delivery of Internet access service to private entities when the service would directly compete with two or more local established providers of such services within the local exchange telecommunications service area.

(d) The rates and services established and provided under this section shall not be subject to the regulation or authority of the Public Utility Commission.

(6)(a) There is created the Stakeholders Advisory Committee, consisting of a minimum of nine members appointed by the Director of the Oregon Department of Administrative Services. In making appointments, the director shall give consideration to geographic balance and adequate representation of the departments users and providers and the general public.

(b) The Stakeholders Advisory Committee shall consist of members who represent elementary or secondary education, higher education, community colleges, economic development, health care, human services and public safety. At least four members shall reside in areas east of the
Cascade Mountains
.

(c) The term of office of each member is three years, but a member serves at the sole discretion of the director. The director shall appoint a successor to a member before the expiration of the term of the member. A member is eligible for reappointment. If a position on the Stakeholders Advisory Committee is vacant for any cause, the director shall make an appointment to the position, immediately effective for the unexpired term.

(d) A member of the Stakeholders Advisory Committee is entitled to travel expenses pursuant to ORS 292.495. Members of the Stakeholders Advisory Committee are not entitled to compensation.

(e) The director may establish additional advisory and technical committees as the director considers necessary to aid and advise the Stakeholders Advisory Committee in the performance of its functions.

(f) The director may delegate to the State Chief Information Officer any of the duties, functions or powers imposed upon the director by this subsection.

(7) Any organization or organizations recognized as tax exempt under section 501(c)(3) of the Internal Revenue Code of 1986 that primarily conduct activities for the direct good or benefit of the public or community at large in providing educational, economic development, health care, human services, public safety, library or other public services and have formed an affiliation with one or more federal, state or local governmental units within this state may make application to the department for designation as a community of interest. The application shall be in such form and shall contain such information regarding the governmental affiliation relationship, the tax exempt status of each organization and the public benefit services to be provided as the department may prescribe. The department shall establish an application review and appeal process to ensure that designation of those organizations as a community of interest for the purposes of including the organization in telecommunications contracts under ORS 283.520 will result in providing educational, medical, library or other services for public benefit.

(8) This section does not apply to the State Board of Higher Education or any state institution of higher education within the Oregon University System.

(9) As used in this section:

(a) Advanced digital communications means equipment, facilities and capability to distribute digital communications signals for the transmission of voice, data, image and video over distance.

(b) Information resources means media, instruments and methods for planning, collecting, processing, transmitting and storing data and information, including telecommunications.

(c) Information resources management means the states program for managing data and information in its various forms in furtherance of program and agency objectives, and in such a way that agency employees are able to obtain and use information easily, efficiently, effectively and economically.

(d) Information technology includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(e) Data and information represent facts and representations about the states human, natural and commercial resources.

(f) Internet access service means electronic connectivity to the Internet and its services.

(g) Open systems means systems that allow state agencies freedom of choice by providing a vendor-neutral operating environment where different computers, applications, system software and networks operate together easily and reliably.

(h) State-of-the-art services includes advanced digital communications.

(i) Telecommunications means the hardware, software and services for transmitting voice, data, video and images over a distance.

(j) Statewide integrated video-conferencing means a statewide electronic system capable of transmitting video, voice and data communications.

(k) Statewide online access means electronic connectivity to information resources such as computer conferencing, electronic mail, databases and Internet access. [1967 c.419 §11; 1985 c.594 §1; 1991 c.531 §2; 1993 c.724 §§14,14a; 1995 c.612 §19; 1997 c.484 §2; 1997 c.684 §2; 2003 c.674 §27]

291.040 State financial report. (1) Within 180 days of the close of each fiscal year, the Oregon Department of Administrative Services shall prepare a financial report for the State of
Oregon
. The report shall contain financial statements which fairly present the financial condition and results of operation of the State of
Oregon
in accordance with current, generally accepted accounting principles and such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the state and its various agencies.

(2) As used in subsection (1) of this section, generally accepted accounting principles means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants or their successors. [1977 c.897 §1; 1989 c.152 §1; 1991 c.220 §6]

Note: 291.040 and 291.042 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.042 Use of data processing programs, information and materials; approval by legislature. (1) Subject to the approval of the Joint Legislative Committee on Information Management and Technology, the Oregon Department of Administrative Services:

(a) May obtain copyrights and patents on copyrightable or patentable data processing programs, information or materials developed, published or produced by state agency staff.

(b) May cause to have sold, leased, or otherwise made available such data processing programs, information or materials to any agency or legislative body of any state or the federal government under such terms and conditions as may be agreed to by the committee and the agencies.

(2) Moneys collected under this section shall be credited to the General Fund and, less agency expenses accrued in developing, producing and distributing software and in training software users, shall be available for general governmental purposes. However, if resources expended for such development, production, distribution and training activities were from fees or assessments charged and collected by the agency, the net proceeds of moneys collected under this section shall be credited to the same accounts to which the fees or assessments are credited and shall be used to reduce the fees or assessments charged by the agency to the extent permitted by law. [1979 c.740 §3; 1993 c.18 §56; 1995 c.452 §22]

Note: See note under 291.040.

PUBLIC CONTRACT APPROVAL

291.045 Definitions for ORS 291.045 and 291.047. As used in this section and ORS 291.047:

(1) Information technology includes, but is not limited to, all present and future forms of hardware, software and services for data processing, office automation and telecommunications.

(2) State agency includes every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, except:

(a) The Legislative Assembly, the courts and their officers and committees; and

(b) The Public Defense Services Commission.

(3) Public contract means any acquisition, disposition, purchase, lease, sale or transfer of rights by a state agency of real or personal property, public improvements or services.

(4) Public improvement means projects for construction, reconstruction or renovation on real property by or for a state agency. [1997 c.869 §4; 2003 c.449 §22]

291.047 Public contract approval by Attorney General; exemptions. (1) The Attorney General shall approve for legal sufficiency all personal services contracts, all architectural and engineering services contracts and all information technology contracts calling for payment in excess of $75,000 entered into by a state agency before any such contract becomes binding on the State of Oregon and before any service may be performed or payment may be made under the contract.

(2) The Attorney General shall approve for legal sufficiency all public contracts not subject to subsection (1) of this section that are entered into by a state agency and that provide for payment in excess of $100,000 before any such contract becomes binding on the State of Oregon and before any service may be performed or payment may be made under the contract.

(3) The Attorney General shall impose by rule requirements necessary to carry out the provisions of this section. Such rules shall include, but are not limited to, a requirement that state agencies submit to the Attorney General procurement and other contract documents for review of the anticipated contract before a procurement of goods or services is publicly advertised if the anticipated contract is reasonably expected to require review for legal sufficiency. A state agency may request that the Attorney General assist the agency in developing requests for proposals, invitations to bid and requests for qualifications or information that are suitable to the needs of the agency.

(4) The Attorney General may exempt by rule classes of contracts from the requirements of this section if the Attorney General determines that the degree of risk assumed by state agencies under such contracts is not materially reduced by legal review of individual contracts within the class.

(5) The Attorney General may, by rule, set forth a process to exempt contracts or classes of contracts from the requirements of this section when:

(a) The contract is substantially composed of forms, terms or conditions that have been preapproved by the Attorney General; or

(b) Circumstances exist that create a substantial risk of loss, damage, interruption of services or threat to public health or safety and that require prompt execution of a contract to deal with the risk.

(6) Notwithstanding subsections (1) and (2) of this section, the Attorney General may authorize services to be performed under a contract described in subsection (1) or (2) of this section before approval for legal sufficiency if the Attorney General determines that the authorization will not result in undue risk to this state. An authorization under this subsection shall be limited to specific classes of contracts or to contracts for specific agency programs. The Attorney General may condition an authorization on a finding by the Director of the Oregon Department of Administrative Services, or a designee of the director, and by any other agency with a role in approving such contracts that the contract administration practices of the requesting agency are adequate to manage the proposed contract and that the mission of the agency will be significantly impaired without such authorization. [1997 c.869 §2; 1999 c.264 §1]

291.049 Ratification of public contract when performance begun prior to contract approval; conditions; effects; rules. (1) If the parties to a public contract perform under the contract before the contract is approved for legal sufficiency by the Attorney General as required under ORS 291.047 and section 3, chapter 869, Oregon Laws 1997, the agency may ratify the public contract if the Attorney General determines that the contract is legally sufficient prior to ratification. As a condition for approval, the Attorney General may require that the contract be amended as necessary to make the contract legally sufficient.

(2) Upon approval of the public contract for legal sufficiency and ratification of the public contract by a state agency under this section, the public contract is effective and the state agency may make payments on the ratified public contract even if the payments are for services rendered prior to ratification.

(3) The Attorney General may adopt rules to implement this section. [1999 c.264 §2]

Note: 291.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AGENCY FEE RESTRICTIONS

291.050 Definitions for ORS 291.050 to 291.060. As used in ORS 291.050 to 291.060:

(1) Fee means an amount imposed and collected by a state agency to defray or recover the costs of administering the law involved in providing a service to the public and used by the state agency to carry out or enforce a law under its jurisdiction. Fee does not include:

(a) Fines, civil penalties or court judgments.

(b) Proceeds from the sale of products or charges for rents, leases or other real estate transactions.

(c) Interest and other charges for bonding and loan transactions.

(d) Charges levied by one state agency on another state agency.

(e) Copying charges for public records as defined in ORS 192.410.

(f) Charges for attendance at informational seminars.

(2) Products means goods and publications purchased voluntarily that have a commercial value. Products does not include licenses or permits issued by state agencies.

(3) State agency means every state officer, board, commission, department, institution, branch or agency of the state government that is subject to the provisions of ORS 291.201 to 291.222 and 291.232 to 291.260. State agency includes the Legislative Assembly, including legislative committees and service agencies, the Secretary of State, the State Treasurer and the Judicial Department. State agency does not include a commodity commission established under ORS 576.051 to 576.455 or the Oregon Beef Council created under ORS 577.210. [1995 c.576 §1; 2003 c.604 §99; 2007 c.827 §1]

Note: 291.050 to 291.060 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.055 Agency fee approval required; exemptions; restoration of temporarily reduced fees. (1) Notwithstanding any other law that grants to a state agency the authority to establish fees, all new state agency fees or fee increases adopted after July 1 of any odd-numbered year:

(a) Are not effective for agencies in the executive department of government unless approved in writing by the Director of the Oregon Department of Administrative Services;

(b) Are not effective for agencies in the judicial department of government unless approved in writing by the Chief Justice of the Supreme Court;

(c) Are not effective for agencies in the legislative department of government unless approved in writing by the President of the Senate and the Speaker of the House of Representatives;

(d) Shall be reported by the state agency to the Oregon Department of Administrative Services within 10 days of their adoption; and

(e) Are rescinded on July 1 of the next following odd-numbered year, or on adjournment sine die of the regular session of the Legislative Assembly meeting in that year, whichever is later, unless otherwise authorized by enabling legislation setting forth the approved fees.

(2) This section does not apply to:

(a) Any tuition or fees charged by the State Board of Higher Education and state institutions of higher education.

(b) Taxes or other payments made or collected from employers for unemployment insurance required by ORS chapter 657 or premium assessments required by ORS 656.612 and 656.614 or contributions and assessments calculated by cents per hour for workers compensation coverage required by ORS 656.506.

(c) Fees or payments required for:

(A) Health care services provided by the Oregon Health and Science University, by the Oregon Veterans Homes and by other state agencies and institutions pursuant to ORS 179.610 to 179.770.

(B) Assessments and premiums paid to the Oregon Medical Insurance Pool established by ORS 735.614 and 735.625.

(C) Copayments and premiums paid to the
Oregon
medical assistance program.

(d) Fees created or authorized by statute that have no established rate or amount but are calculated for each separate instance for each fee payer and are based on actual cost of services provided.

(e) State agency charges on employees for benefits and services.

(f) Any intergovernmental charges.

(g) Forest protection district assessment rates established by ORS 477.210 to 477.265 and the Oregon Forest Land Protection Fund fees established by ORS 477.760.

(h) State Department of Energy assessments required by ORS 469.421 (8) and 469.681.

(i) Any charges established by the State Parks and Recreation Director in accordance with ORS 565.080 (3).

(j) Assessments on premiums charged by the Insurance Division of the Department of Consumer and Business Services pursuant to ORS 731.804 or fees charged by the Division of Finance and Corporate Securities of the Department of Consumer and Business Services to banks, trusts and credit unions pursuant to ORS 706.530 and 723.114.

(k) Public Utility Commission operating assessments required by ORS 756.310 or charges paid to the Residential Service Protection Fund required by chapter 290, Oregon Laws 1987.

(L) Fees charged by the Housing and Community Services Department for intellectual property pursuant to ORS 456.562.

(m) New or increased fees that are anticipated in the legislative budgeting process for an agency, revenues from which are included, explicitly or implicitly, in the legislatively adopted budget for the agency.

(n) Tolls approved by the Oregon Transportation Commission pursuant to ORS 383.004.

(3)(a) Fees temporarily decreased for competitive or promotional reasons or because of unexpected and temporary revenue surpluses may be increased to not more than their prior level without compliance with subsection (1) of this section if, at the time the fee is decreased, the state agency specifies the following:

(A) The reason for the fee decrease; and

(B) The conditions under which the fee will be increased to not more than its prior level.

(b) Fees that are decreased for reasons other than those described in paragraph (a) of this subsection may not be subsequently increased except as allowed by ORS 291.050 to 291.060 and 294.160. [1995 c.576 §2; 1997 c.37 §1; 1997 c.684 §3; 2003 c.605 §3; 2005 c.727 §§14,15; 2005 c.744 §§24d,24e; 2005 c.777 §16; 2007 c.531 §§14,15; 2007 c.827 §§2,3]

Note: Section 4, chapter 827, Oregon Laws 2007, provides:

Sec. 4. (1) ORS 291.055 (2)(m) first applies to agency fees adopted on or after July 1, 2007, that are adopted in conformance with legislative discussions of the budget adopted for the agency for the biennium beginning July 1, 2007.

(2) The amendments to ORS 291.055 (3)(a) by sections 2 and 3 of this 2007 Act apply to agency fees increased in accordance with ORS 291.055 (3)(a) on or after July 1, 2007. [2007 c.827 §4]

Note: See note under 291.050.

291.060 Report of fees to Legislative Assembly. The Oregon Department of Administrative Services shall, no later than January 15 of each odd-numbered year, provide the Legislative Assembly with a report setting forth in detail all fees charged by each state agency, the purpose for the fee or charge, the persons affected by the fee or charge, the statutory authority for the fee or charge, the amounts collected in the past biennium, the amounts expected to be paid during the present biennium and estimated for the next biennium in the Governors recommended budget, and any changes in the fee or charge authorized during the present biennium or proposed for the next biennium in the Governors recommended budget. The department shall report to the Emergency Board and the appropriate interim committee when requested to provide information concerning the development of the report. [1995 c.576 §3]

Note: See note under 291.050.

FINANCIAL MANAGEMENT DUTIES

291.100 Financial management; duties of
Oregon
Department of Administrative Services; duties of state agencies. (1) It is the intent of the Legislative Assembly, in funding the development and implementation of a new statewide financial management system, that statewide financial management systems and policies support program-driven budget planning and execution, based on timely and accurate statewide managerial cost accounting information and that such systems support legislative program evaluation and performance auditing of statewide programs and services.

(2) The Oregon Department of Administrative Services shall devise and supervise statewide financial management systems for all state agencies by preparing policies and procedures for implementing and operating financial management systems for all agencies in state government and measuring implementation. In order to assure that the states investment in a modern and complete statewide financial management system is fully implemented, every agency and unit of state government shall:

(a) Cooperate and comply fully with policies and procedures and deadlines prepared by the Oregon Department of Administrative Services for establishing a database for the financial management system.

(b) Comply fully with policies and procedures prepared by the Oregon Department of Administrative Services for operation of the financial management system.

(3) The Oregon Department of Administrative Services shall report to the Legislative Assembly no later than December 1 of even-numbered years:

(a) Progress in implementing the financial management system as to preparation of financial statements, nonfinancial management information and the ability of the system to support legislative program evaluation and performance auditing.

(b) Compliance by each agency and unit of state government with policies and procedures of the Oregon Department of Administrative Services for implementation of the financial management system.

(4) After a review of the Oregon Department of Administrative Services report by the Legislative Fiscal Officer, the Joint Legislative Audit Committee may schedule a hearing for any agency or unit of state government to review compliance with this section and policies and procedures of the Oregon Department of Administrative Services, prior to any appropriation approval by the Legislative Assembly, as provided in ORS 171.585 (1). [1993 c.724 §22; 1995 c.452 §23]

Note: 291.100 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.110 Achieving
Oregon
benchmarks; monitoring agency progress. (1) The Oregon Department of Administrative Services shall ensure that state agency activities and programs are directed toward achieving the
Oregon
benchmarks. The department shall:

(a) Monitor progress, identify barriers and generate alternative approaches for attaining the benchmarks.

(b) Ensure the development of a statewide system of performance measures designed to increase the efficiency and effectiveness of state programs and services.

(c) Provide agencies with direction on the appropriate format for reporting performance measures to ensure consistency across agencies.

(d) Consult with the Legislative Assembly to assist in devising a system of performance measures.

(e) Facilitate the development of performance measures in those instances where benchmarks involve more than one state agency.

(f) Prior to budget development, consult with the legislative review agency, as defined in ORS 291.371, or other appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, prior to the formal adoption of a performance measurement system.

(g) No later than October 1 of each year, submit a report to the Legislative Fiscal Officer on the progress state agencies have made in meeting performance measures.

(2) State agencies shall develop measurable performance measures consistent with and aimed at achieving
Oregon
benchmarks. To that end, each state agency shall:

(a) Identify the mission, goals and objectives of the agency and any applicable benchmarks to which the goals are directed.

(b) Develop written defined performance measures that quantify desired organization intermediate outcomes, outputs, responsibilities, results, products and services, and, where possible, develop unit cost measures for evaluating the program efficiency.

(c) Involve agency managers, supervisors and employees in the development of statements of mission, goals, objectives and performance measures as provided in paragraphs (a) and (b) of this subsection and establish teams composed of agency managers, supervisors and employees to implement agency goals, objectives and performance measures. Where bargaining unit employees are affected, they shall have the right to select those employees of the agency, through their labor organization, to serve on any joint committees established to develop performance measures.

(d) Use performance measures to work toward achievement of identified missions, goals, objectives and any applicable benchmarks.

(e) Review agency performance measures with the appropriate legislative committee, as determined by the President of the Senate and the Speaker of the House of Representatives, during the regular legislative session. [1993 c.724 §7; 2001 c.582 §9; 2005 c.837 §18]

291.120 Distribution of agency savings; agency use. (1) Pursuant to ORS 291.252, if the Oregon Department of Administrative Services certifies agency savings due to agency actions rather than changes in service demands and such actions do not materially reduce legislatively authorized programs, 50 percent of the savings shall be credited to the General Fund or, if the agencys funds originated as dedicated funds or federal funds, to the fund or account of the agency to be used for purposes of the fund or account.

(2) The remaining 50 percent shall be continuously appropriated to the agency for enhancing professional development, including employee training projects related to productivity, technology enhancement and related expenditures that have a long term benefit. A productivity improvement project may be for research and development intended to lead to improved productivity. [1993 c.724 §2]

STATE BUDGET; BUDGET AND TAX EXPENDITURE REPORTS

291.190 Short title. ORS 291.195, 291.201 and 291.203 may be cited as the Budget Accountability Act. [1995 c.746 §61]

Note: 291.190 and 291.195 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.195 Policy for financial expenditure planning. (1) The Legislative Assembly hereby declares that the ability to make fiscally sound and effective spending decisions has been enhanced by requiring agencies and programs to develop performance measures and to evaluate all General Fund, State Lottery Fund and other expenditures in accordance with these performance measures. Fiscal pressure on this state requires even greater accountability and necessitates a review of the fairness and efficiency of all tax deductions, tax exclusions, tax subtractions, tax exemptions, tax deferrals, preferential tax rates and tax credits. These types of tax expenditures are similar to direct government expenditures because they provide special benefits to favored individuals or businesses, and thus result in higher tax rates for all individuals.

(2) The Legislative Assembly further finds that 76 percent of property in this state is exempt from property taxation and that income tax expenditures total billions of dollars per biennium. An accurate and accountable state budget should reflect the true costs of tax expenditures and should fund only those tax expenditures that are effective and efficient uses of limited tax dollars.

(3) The Legislative Assembly declares that it is in the best interest of this state to have prepared a biennial report of tax expenditures that will allow the public and policy makers to identify and analyze tax expenditures and to periodically make criteria-based decisions on whether the expenditures should be continued. The tax expenditure report will allow tax expenditures to be debated in conjunction with online budgets and will result in the elimination of inefficient and inappropriate tax expenditures, resulting in greater accountability by state government and a lowering of the tax burden on all taxpayers. [1995 c.746 §62]

Note: See note under 291.190.

291.200 Budget policy. (1) It is the intent of the Legislative Assembly to require the Governor, in the preparation of the biennial budget, to state as precisely as possible what programs the Governor recommends be approved for funding under estimated revenues under ORS 291.342. If estimated revenues are inadequate, the Legislative Assembly intends that it be advised by the Governor as precisely as possible how the Legislative Assembly might proceed to raise the additional funds. It is also the intent of the Legislative Assembly, in the event that the additional funding is not possible, to be informed by the Governor precisely what programs or portions thereof the Governor recommends be reduced accordingly. Finally, if the Governor chooses to recommend additional new programs or program enhancements, the Legislative Assembly intends that the Governor specify how the additional funding might be achieved. The Legislative Assembly believes that the state government must allocate its resources for effective and efficient delivery of public services by:

(a) Clearly identifying desired results;

(b) Setting priorities;

(c) Assigning accountability; and

(d) Measuring, reporting and evaluating outcomes to determine future allocation.

(2) To achieve the intentions of subsection (1) of this section, it is the budget policy of this state to create and administer programs and services designed to attain societal outcomes such as the
Oregon
benchmarks and to promote the efficient and measured use of resources.

(3) To effect the policy stated in subsection (2) of this section, state government shall:

(a) Allocate resources to achieve desired outcomes;

(b) Express program outcomes in measurable terms;

(c) Measure progress toward desired outcomes;

(d) Encourage savings;

(e) Promote investments that reduce or avoid future costs;

(f) Plan for the short term and long term using consistent assumptions for major demographic and other trends; and

(g) Require accountability at all levels for meeting program outcomes. [1985 c.270 §1; 1993 c.724 §8]

Note: 291.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.201 Definition of tax expenditure. As used in ORS 291.201 to 291.222, tax expenditure means any law of the federal government or this state that exempts, in whole or in part, certain persons, income, goods, services or property from the impact of established taxes, including but not limited to tax deductions, tax exclusions, tax subtractions, tax exemptions, tax deferrals, preferential tax rates and tax credits. [1995 c.746 §63; 2005 c.837 §9; 2007 c.217 §11]

291.202 Budget and tax expenditure reports of Governor; department to assist in preparation. (1) Except as otherwise provided in ORS 291.222, the Governor shall prepare in each even-numbered year for the biennium beginning July 1 of the following year:

(a) A budget report; and

(b) A tax expenditure report.

(2) The Oregon Department of Administrative Services shall advise and assist the Governor in the preparation of the budget report and tax expenditure report and shall perform such duties in connection therewith as the Governor requires.

(3) The Department of Revenue shall advise and assist the Governor in the preparation of the tax expenditure report. [Amended by 1969 c.464 §2; 1995 c.746 §64]

291.203 Tax expenditure report by Governor. (1) Not later than November 10 of each even-numbered year, the Governor shall cause the tax expenditure report to be compiled and prepared for printing.

(2) In the tax expenditure report, the Governor shall:

(a) List each tax expenditure;

(b) Identify the statutory authority for each tax expenditure;

(c) Describe the purpose of each tax expenditure;

(d) Estimate the amount of revenue loss caused by each tax expenditure for the coming biennium;

(e) List the actual amount of revenue loss in the preceding biennium for each tax expenditure or an estimate if the actual amount cannot be determined;

(f) Determine whether each tax expenditure is the most fiscally effective means of achieving each purpose of the tax expenditure;

(g) Determine whether each tax expenditure has successfully achieved the purpose for which the tax expenditure was enacted and currently serves, including an analysis of the persons that are benefited by the expenditure; and

(h) Categorize each tax expenditure according to the programs or functions each tax expenditure supports. [1995 c.746 §65]

291.204 Prescribing forms for submitting budget estimates and requests for appropriations; furnishing budget forms to agencies. The Oregon Department of Administrative Services, by July 1 of each even-numbered year, shall furnish every state agency with a sufficient number of forms for its use in preparing for submission to the Governor the information required by the Governor in the preparation of the budget report of the Governor. The Governor shall prescribe the forms to be used by the agencies in submitting their budget estimates and requests for appropriations as required by ORS 291.208.

291.206 Guidance of agencies in completing budget forms. (1) The Governor shall prescribe such rules and regulations as the Governor deems necessary for the guidance of agencies in the preparation of the budget estimates and requests. The Governor, with the approval of the Secretary of State, shall prepare and prescribe classifications of expenditures and revenue for the purpose of budget-making and accounting.

(2) In so far as practicable, agency budget estimates and requests and appropriation measures shall be prepared in a manner that reflects state governmental organization and state agency duties, functions and powers under the law in effect on January 1 of the following year. The Oregon Department of Administrative Services shall maintain agency budget estimates and requests in the form in which they are submitted. [Amended by 1969 c.173 §1]

291.208 Filing budget forms with department; preparing requests for agencies failing to file. Each state agency shall file with the Oregon Department of Administrative Services, before September 1 in each even-numbered year, on the form and in the manner required, its budget forms containing the information required. The department shall prepare budget estimates and requests for appropriations for all agencies that fail to file requests.

291.210 Preparing tentative budget plan and tax expenditure report. (1) The Oregon Department of Administrative Services, in connection with its direct studies of the operations, plans and needs of state agencies and of the existing and prospective sources of income, shall prepare a tentative budget plan and tentative tax expenditure report for the two fiscal years for which a budget report and tax expenditure report are required to be prepared.

(2) The Department of Revenue shall advise and assist in the preparation of the tentative tax expenditure report. [Amended by 1995 c.746 §66]

291.212 Revising budget plan; transmitting budget forms and tentative budget report to Governor. Upon receipt of the budget forms, the Oregon Department of Administrative Services shall check the agencies estimates in the light of the tentative budget plan and shall make such further inquiries and investigations as the Governor requires and revise its tentative budget plan accordingly. The department then shall transmit to the Governor the budget forms filed with it by the state agencies and the revised tentative budget report.

291.214 Governor to examine budget forms and revise tentative budget or tax expenditure report. The Governor, during the preparation of the budget report and before its submission to the Legislative Assembly, shall:

(1)(a) Examine the budget forms filed by the various agencies and may make or cause to be made such further investigations by the Oregon Department of Administrative Services, with such hearings before the Governor or any state agency, as the Governor deems advisable, and may make such changes or revisions in policy and program and in specific details of the tentative budget report or tentative tax expenditure report as the Governor finds warranted; and

(b) Identify each tax expenditure that has a full or partial sunset that, if allowed to take effect, will have a fiscal impact on the state or on school districts for the next biennium, and shall prepare a recommendation as to each tax expenditure identified under this paragraph that indicates the Governors opinion on whether the full or partial sunset of the tax expenditure should be allowed to take effect as scheduled or should be revised to a different date.

(2) As used in this section:

(a) Full sunset means any provision that completely eliminates an existing tax expenditure on a specified date.

(b) Partial sunset means any provision that reduces the amount of an existing tax expenditure or that alters the eligibility requirements for the expenditure as of a specified date. [Amended by 1995 c.746 §67]

291.216 Governors budget report; when due; content; alternative budget plan. (1) Not later than November 10 of each even-numbered year the Governor shall cause the budget report to be compiled and prepared for printing.

(2) The budget report shall include a budget message prepared by the Governor, including recommendations of the Governor with reference to the fiscal policy of the state government for the coming biennium, describing the important features of the budget plan, embracing a general budget summary setting forth the aggregate figures of the budget report so as to show a balanced relation between the total proposed expenditures and the total anticipated income, with the basis and factors on which the estimates are made, the amount to be borrowed, and other means of financing the estimated expenditures for the ensuing biennium, compared with the corresponding figures for at least the last completed biennium and the current biennium.

(3) The budget plan shall be supported by explanatory schedules or statements, classifying the expenditures reported therein, both past and proposed, by organization units, objects and funds, and the income by organization units, sources and funds, and the proposed amount of new borrowing as well as proposed new tax or revenue sources, including a single comprehensive list of all proposed increases in fees, licenses and assessments assumed in the budget plan.

(4) The budget plan shall be submitted for all dedicated funds, as well as the state General Fund, and shall include the estimated amounts of federal and other aids or grants to state agencies or activities provided for any purpose whatever, together with estimated expenditures therefrom.

(5) The budget report shall embrace the detailed estimates of expenditures and revenues. It shall include statements of the bonded indebtedness of the state government, showing the actual amount of the debt service for at least the past biennium, and the estimated amount for the current biennium and the ensuing biennium, the debt authorized and unissued, the condition of the sinking funds and the borrowing capacity. It shall contain the Governors recommendations concerning tax expenditures identified under ORS 291.214. It shall also contain any statements relative to the financial plan which the Governor may deem desirable or which may be required by the legislature.

(6) The budget plan shall use the estimated revenues under ORS 291.342 for the fiscal year in which the plan is submitted as the basis for total anticipated income under subsection (2) of this section, subject to such adjustment as may be necessary to reflect accurately projections for the next biennium.

(7) As supplemental information to the budget report, the Governor shall publish an existing level tentative budget plan for the two fiscal years for which the budget report is required. This summary budget shall reflect only existing revenues estimated under subsection (6) of this section; subject to such adjustment as may be necessary to reflect accurately projections for the next biennium. The supplemental information to the budget report shall be submitted at the same time as the budget report.

(8)(a) The budget report shall present information regarding the expenses of the state in the following categories:

(A) Personnel expenses, including compensation and benefits for state employees, but excluding costs of services contracted out and temporary service costs.

(B) Supplies, equipment and the costs of services contracted out.

(C) Capital construction.

(D) Capital outlay.

(E) Debt service.

(b) For each category described in paragraph (a) of this subsection, the report shall show actual expenditures to date.

(c) For each category described in paragraph (a) of this subsection, the report shall show:

(A) The amount of merit increases for the existing workforce.

(B) Increases for the cost of replacement and repair of supplies and equipment.

(C) Increases for the costs of new construction or major remodeling.

(D) Increases for the cost of inflation.

(d) The report shall show the total increase in the cost of salaries and benefits for all state positions.

(9) The budget report shall include:

(a) The total number of positions included in the budget.

(b) The average vacancy rate in the present biennium.

(c) The number of permanent, full-time equivalent vacancies, excluding academics, as of July 1 of even-numbered years.

(10) The budget report shall include computations showing budget figures as a percentage of the total General Fund, federal fund, fee or other source category, as may be appropriate.

(11) The budget report shall include, in a format that provides side-by-side comparison with the State Debt Policy Advisory Commission report of net debt capacity, a six-year forecast, by debt type and repayment source, of:

(a) That portion of the capital construction program required to be reported by ORS 291.224 that will be financed by debt issuance.

(b) The acquisition of equipment or technology in excess of $500,000 that will be financed by debt issuance.

(c) Other state agency debt issuance for grant or loan purposes.

(12) As supplemental information to the budget report, the Governor shall prepare an alternative budget plan for the two fiscal years for which the budget report is required and shall provide the alternative budget plan to the President of the Senate, the Speaker of the House of Representatives and the majority and minority leaders in the Senate and the House of Representatives. The alternative budget plan shall establish funding for each state agencys programs and activities at 90 percent of the appropriations requested for the state agency in the budget report, excluding appropriations that are not made to fund recurring activities. For each state agency, the Governor shall describe the 10 percent reduction in appropriated moneys in terms of the activities or programs that the agency will not undertake. The activities or programs that are not undertaken as a result of the reductions in appropriated moneys made in the alternative budget plan shall be ranked in order of importance and priority on the basis of lowest cost for benefit obtained. [Amended by 1985 c.270 §2; 1993 c.724 §9; 1995 c.746 §68; 1995 c.787 §1; 1997 c.49 §3; 1997 c.249 §88; 1999 c.1091 §1]

291.218 Printing budget and tax expenditure reports; transmitting to members of legislature; distribution. Except when the Governor under whose supervision the budget report and the tax expenditure report have been prepared will be succeeded in office in January next following:

(1) The Oregon Department of Administrative Services shall have as many copies of the approved budget report and the tax expenditure report printed as the Governor directs.

(2) Not later than December 1 of each even-numbered year, the Governor shall transmit a copy of each report to each member of the legislature who is to serve during the next session.

(3) Upon request, the Governor shall distribute copies free of charge, under such regulations as the Governor may establish, to public libraries, schools and state officials. The Governor shall make copies available to the general public at a reasonable charge for each copy. [Amended by 1959 c.140 §1; 1967 c.302 §1; 1995 c.746 §69]

291.220 Furnishing information and assistance to legislature. The Governor, upon request, shall furnish the Legislative Assembly any further information required concerning the budget report and the tax expenditure report. The Oregon Department of Administrative Services, upon request, shall furnish a representative to assist the Legislative Assembly, its Joint Committee on Ways and Means, appointed under ORS 171.555, and the Legislative Revenue Officer in the consideration of the budget report, the tax expenditure report and any accompanying measures. [Amended by 1969 c.173 §2; 1975 c.789 §8; 1995 c.746 §70]

291.222 Furnishing information and assistance to Governor-elect; revision of budget and tax expenditure reports. If the Governor under whose supervision the budget report and tax expenditure report have been prepared will be succeeded in office in January next following:

(1) The Oregon Department of Administrative Services shall make available to the Governor-elect so much as the Governor-elect requests of the information upon which the tentative budget report and tentative tax expenditure report are based, and upon completion of each report shall supply the Governor-elect with a copy of each report but shall not cause the tentative budget report or tentative tax expenditure report to be printed and distributed. The department shall also make available to the Governor-elect all facilities of the department reasonably necessary to permit the Governor-elect to review and become familiar with the tentative budget report or tentative tax expenditure report.

(2) After a review of the tentative budget report or tentative tax expenditure report the Governor-elect may prepare revisions and additions thereto. The Oregon Department of Administrative Services and the Department of Revenue shall assist, upon request, in the preparation of such revisions or additions.

(3) The Oregon Department of Administrative Services shall have printed as many copies of the revised budget report and revised tax expenditure report as the Governor-elect requests.

(4)(a) Not later than the convening of the next Legislative Assembly the Oregon Department of Administrative Services shall transmit a copy of a summary of the revised budget report containing the revenue and expenditure recommendations of the Governor-elect and a summary of the revised tax expenditure report estimating the amount of revenue loss caused by each tax expenditure.

(b) Not later than February 1, the Oregon Department of Administrative Services shall transmit a copy of the revised budget report and revised tax expenditure report to each member of the Legislative Assembly.

(5) Upon request, the department shall distribute copies of the revised budget report and revised tax expenditure report free of charge, under such regulations as it may establish, to public libraries, schools and state officials. It shall make copies of the revised budget report and revised tax expenditure report available to the general public at a reasonable charge for each copy. [Amended by 1967 c.302 §2; 1969 c.464 §3; 1995 c.746 §71]

291.223 Furnishing agency budget estimates to Legislative Fiscal Officer and Legislative Revenue Officer; confidentiality of estimates. (1) Not later than November 10 of each even-numbered year the Governor shall cause the agency budget estimates and requests as described in ORS 291.206 to be made available to the Legislative Fiscal Officer and to the Legislative Revenue Officer.

(2) Before December 1 of the year in which they were made available under subsection (1) of this section, the Legislative Fiscal Officer or staff and the Legislative Revenue Officer or staff shall not reveal to any other person the contents or nature of the budget reports and other materials, except with the written consent of the Governor. [1969 c.173 §4; 1975 c.789 §9]

291.224 Capital construction program to be included in budget report. (1) A capital construction program containing estimated capital construction needs, irrespective of how financed, must be included with the budget report required by ORS 291.216. The capital construction program must contain the estimated physical construction requirements for each biennium of a period to be determined by the Governor, which period may not be less than six years. The Oregon Department of Administrative Services shall assist the Governor in the preparation of the capital construction program.

(2) In accordance with regulations prescribed by the department, state agencies shall submit to the department their anticipated capital construction requirements for the period specified by the Governor. The department shall prescribe the basic assumptions relating to population changes, economic trends and other factors which might generally affect capital construction requirements and these basic assumptions must be used by the state agencies in preparing their anticipated capital construction requirements. Each state agency is responsible for the basic assumptions that affect only its own program. The department shall prepare estimated capital construction requirements for necessary capital construction not covered by the capital construction requirements submitted by the state agencies under this section.

(3) In accordance with regulations prescribed by the department, each state agency shall separately submit its estimated office space requirements for the period specified by the Governor, and the department shall consolidate those needs and make an estimate for all state office buildings to be included in the capital construction program.

(4) The Governor shall consolidate the estimates, review the estimates and make revisions the Governor finds warranted.

(5) The budget report must include the proposed expenditures for the capital construction program for the ensuing biennium and the proposed expenditures for preliminary planning of the construction projects included in the capital construction program for the biennium following the ensuing biennium. The budget report also must include dollar estimates of the cost of the capital construction projects included in the capital construction program for the succeeding years of the period determined by the Governor under subsection (1) of this section.

(6) As used in this section, capital construction program does not include:

(a) The acquisition, repair, improvement, enlargement, construction or maintenance of highways and highway bridges by the Department of Transportation;

(b) Park improvements by the State Parks and Recreation Department; or

(c) Road infrastructure work performed under timber sale contracts entered into by the State Forester. [1959 c.500 §1; 1973 c.129 §5; 1989 c.904 §30; 1997 c.285 §4; 2003 c.796 §§15,16; 2005 c.217 §24]

291.226 Budget item to replace lost and unrecovered public funds or property. When there has been a failure to recover a loss of public funds or property pursuant to ORS 297.120, the state agency sustaining the loss shall include the amount of the loss in its budget estimate and request for the following biennium clearly marked as to purpose, and the Governor shall include such item in the budget report of the Governor for the consideration of the Legislative Assembly. [1963 c.617 §3]

291.228 Governors report on budget amounts for education. (1) The Governor shall publish a report that:

(a) Demonstrates that the amount in the Governors budget recommended for the states system of kindergarten through grade 12 public education is the amount of moneys as determined by the Quality Education Commission established by ORS 327.500 that is sufficient to meet the quality goals; or

(b) Identifies the reasons that the amount recommended for the states system of kindergarten through grade 12 public education is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of kindergarten through grade 12 public education to meet the quality goals. In identifying the impact of the insufficiency, the Governor shall include in the report how the amount recommended in the Governors budget may affect both the current practices and student performance identified by the commission under ORS 327.506 (4)(a) and the best practices and student performance identified by the commission under ORS 327.506 (4)(b).

(2) The Governor shall determine whether the states system of post-secondary public education has quality goals established by law. If there are quality goals, the Governor shall include in the report a determination that the amount recommended in the Governors budget is sufficient to meet those goals or an identification of the reasons the amount recommended is not sufficient, the extent of the insufficiency and the impact of the insufficiency on the ability of the states system of post-secondary public education to meet the quality goals.

(3) The report shall be issued at the same time as the Governors budget report required under ORS 291.202.

(4) The Governor shall provide public notice of the reports issuance, including posting the report on the Internet and providing a print version of the report upon request. [2001 c.895 §6; 2003 c.14 §144; 2005 c.209 §2]

Note: 291.228 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALLOTMENTS

291.230 [2005 c.837 §11; repealed by 2007 c.217 §12]

291.232 Declaration of policy. (1) It is declared to be the policy and intent of the Legislative Assembly that:

(a) The legislatively adopted or approved budget for a state agency constitutes a determination by the Legislative Assembly of the amount needed by the agency for the biennium to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency; and

(b) Except as provided in subsections (2) and (3) of this section, appropriations from the General Fund to a state agency constitute a direction to the agency to spend the amount of moneys appropriated in order to meet the responsibilities imposed on the agency through the budget and through statutes governing the agency.

(2) If a state agency does not need all of the moneys that are made available to it by the legislatively adopted or approved budget to meet its responsibilities, the agency need not spend all moneys appropriated or otherwise made available to it.

(3) The Governor and the Oregon Department of Administrative Services are given the powers granted by ORS 291.201 to 291.222 and 291.232 to 291.260 in order that the Governor and the department might effect savings, without reducing the responsibilities imposed on state agencies, by:

(a) Careful supervision throughout each biennium, with due regard to changing conditions; and

(b) Promotion of more economic and efficient management of state agencies. [Amended by 2003 c.734 §11]

291.234 Department to make allotments to state officers and agencies of appropriations and funds; allotment period; exemptions. (1) The Oregon Department of Administrative Services shall make allotments to state officers and agencies of appropriations and funds pursuant to the allotment system provided for in ORS 291.234 to 291.260.

(2) For the purposes of the allotment system, each fiscal year shall be divided into four quarterly allotment periods, beginning, respectively, on the first days of July, October, January and April. The department may prescribe a different period suited to the circumstances or may exempt agencies that have demonstrated to the departments satisfaction that the appropriate fiscal controls are in place. [Amended by 1993 c.724 §4]

291.236 Application of allotment system; controlling expenditures and encumbering of emergency, contingent, revolving and trust funds. (1) The provisions of ORS 291.234 to 291.260 relating to the allotment system shall apply to all appropriations for state officers and agencies. For this purpose appropriation includes standing, continuing and annual appropriations, and dedicated funds. In those cases where periodical allotments are impracticable, the Oregon Department of Administrative Services may dispense therewith and prescribe such regulations as will insure proper application and encumbering of funds.

(2) Subject to ORS 291.238, emergency or contingent funds, revolving funds and trust funds shall be subject to such regulations as the department may prescribe for controlling the expenditures and encumbering of such funds.

291.238 Expenditures without allotment prohibited; expenditures from dedicated, revolving and trust funds. (1) Except as expressly authorized in this section or ORS 291.236, no person shall incur, or order or vote to incur, any obligation against the state in excess of, or make or order or vote to make any expenditure not authorized by, an allotment. Any such obligation so incurred shall not be binding against the state, but where the obligation violates this section only for having been made in excess of an allotment, the Oregon Department of Administrative Services may authorize payment thereof from unallotted funds.

(2) Excepting as to administrative expenditures from dedicated, revolving and trust funds and to revolving funds established to provide services rendered by any state agency to other state agencies or to any body politic of the State of
Oregon
, expenditures from dedicated funds, revolving funds and trust funds may be made by any state agency without appropriation or allotment.

(3) No person shall make or order or vote to make any expenditure from or chargeable to a revolving fund or trust fund in excess of the amount standing to the credit of such fund or for any purpose for which such fund may not lawfully be expended.

291.240 [Repealed by 1953 c.168 §4]

291.242 Allotment required before expenditure of appropriation; submitting estimates. No appropriation to which the allotment system is applicable shall become available to any state agency for expenditure thereby during any allotment period until:

(1) The agency submits to the Oregon Department of Administrative Services an estimate, in such form as the department prescribes, for such allotment period, of the amount required for each activity to be carried on during that period; and

(2) The estimate is approved, increased or decreased by the department and funds allotted therefor.

291.244 Department action on estimates. The Oregon Department of Administrative Services shall act promptly upon all estimates required by ORS 291.242. If the estimate is within the terms of the appropriation as to amount and purposes, having due regard for the probable further needs of the agency for the remainder of the term for which the appropriation was made, and if the department determines that there is a need for the estimated amount for the allotment period, the department shall approve the estimate and allot the estimated amount for expenditures. Otherwise the department shall modify the estimate so as to conform with the terms of the appropriation and the prospective needs of the agency, and shall reduce the amount allotted accordingly.

291.246 Allotments to be made for purpose or classification of expenditure prescribed in appropriation measure. Allotments shall be made according to purpose and classification of expenditures prescribed in the appropriation measure as enacted by the Legislative Assembly; provided, however, that the Oregon Department of Administrative Services may make allotments for agencies by purposes or by other classification of expenditures of amounts appropriated or authorized to be expended in appropriation measures enacted by the Legislative Assembly, whether or not such measures establish classification of expenditures. In making allotments, the department shall not authorize the expenditure of moneys for any purpose not authorized by the Act appropriating the money or authorizing it to be expended, and the funds allotted for each purpose or classification of expenditure shall be used for no other purpose or classification of expenditure. [Amended by 1963 c.182 §7]

291.248 Notice of allotment. Upon the granting of any allotment, the Oregon Department of Administrative Services shall transmit a notice of the allotment to the agency concerned.

291.250 Claims and encumbrances limited by amount and purpose of allotment. The agency shall not create any claim or encumbrance for the future disbursement of appropriated moneys unless the proposed expenditure as estimated, together with expenses theretofore paid from or encumbered against such allotment, is within the total amount and for the purposes specified in the notice of allotment transmitted to such agency.

291.252 Modifying allotment previously made. The Oregon Department of Administrative Services may at any time modify or amend any allotment previously made by it, upon application of, or upon notice to, the agency concerned, but no such modification or amendment shall reduce an allotment below the amount required to meet valid obligations or commitments previously incurred against the allotted funds.

291.254 [Repealed by 2003 c.734 §25]

291.256 [Repealed by 1959 c.608 §1]

291.258 Approval of department required for establishment of new personnel position or classification. A new personnel position or classification, not provided in the budget of an agency upon which appropriations have been based, shall not be established without prior approval of the Oregon Department of Administrative Services.

291.260 Approving, modifying or disapproving requests and budgets to be submitted to the federal government. Every state agency, when making requests or preparing budgets to be submitted to the federal government for funds, equipment, materials or services, other than for highway purposes, and purposes for which the state was legally committed on August 2, 1951, shall, upon completion of such request or budget, first submit it to the Oregon Department of Administrative Services. The department shall have authority to approve, disapprove, modify or amend any such request or budget before it is submitted to the proper federal authority.

291.261 Reducing allotment to prevent deficit. (1) Notwithstanding the legislative policy and intent declared in ORS 291.232, if the Oregon Department of Administrative Services declares at any time during a biennium that there is a projected deficit in that biennium, the department may, with the approval of the Governor and in order to prevent the deficit, reduce the amount allotted to state agencies under ORS 291.234 to 291.260 from the General Fund in the manner provided in subsection (2) of this section.

(2)(a) In reducing allotments under this section, the department and the Governor shall follow legislative funding priorities as expressed in statutes and in the legislatively adopted or approved budget for the biennium. Unless statutes or the legislatively adopted or approved budget indicate otherwise, the department and the Governor shall assume that all General Fund appropriations have the same priority and shall reduce allotments of General Fund moneys for each state agency receiving General Fund moneys by the same percentage.

(b) The department and the Governor may not reduce allotments under this section by a total amount that exceeds the amount necessary to bring the total estimated General Fund ending balance to zero.

(3) For purposes of this section, the department may declare that there is a projected deficit if a quarterly estimate made as provided in ORS 291.342 indicates that the projected balance in the General Fund at the end of the biennium will be less than zero. [2003 c.734 §12]

Note: 291.261 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.262 [1963 c.182 §6; 1965 c.111 §1; repealed by 1969 c.488 §3]

291.263 Vacant positions; information to
Oregon
Department of Administrative Services. (1) As used in this section, state agency includes any state officer, department, board, commission or court, the Legislative Assembly, its committees, officers and employees.

(2) A state agency shall inform the Oregon Department of Administrative Services of any position that has remained vacant for a continuous period of six months by including a report on the position in the estimate submitted to the department under ORS 291.242. The department may consider the vacancy in its determinations under ORS 291.244 and may reduce the amount allotted to the state agency. [2001 c.858 §1; 2003 c.803 §11]

Note: 291.263 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALLOCATION OF GOVERNMENTAL SERVICE EXPENSES

291.272 Definitions for ORS 291.272 to 291.278. As used in ORS 291.272 to 291.278, unless the context requires otherwise:

(1) Administrative expenses has the meaning defined by ORS 291.305.

(2) Department means the Oregon Department of Administrative Services.

(3) Governmental service expenses means the expenses of state government that are attributable to the operation, maintenance, administration and support of state government generally, and includes the following:

(a) Administrative expenses of the Oregon Department of Administrative Services supported out of the General Fund.

(b) Sixty percent of the expenditures of the Legislative Assembly out of moneys appropriated from the General Fund, and all of the expenditures incurred in the administration of the duties of the Emergency Board.

(c) Sixty percent of the expenditures incurred in the administration of the duties of the Joint Committee on Ways and Means and the Emergency Board.

(d) Sixty percent of the expenditures incurred out of moneys appropriated from the General Fund in the administration of the duties of the Legislative Counsel Committee.

(e) Expenditures of the Secretary of State in the administration of the office of the State Archivist, of historic properties programs, and of the administrative rules publication program.

(f) Seventy-five percent of the administrative expenses of the Office of the Governor incurred out of moneys appropriated from the General Fund.

(4) State agency means every state officer, board, commission, department, institution, branch or agency of the state government, whose costs are paid wholly or in part from funds held in the State Treasury, and includes the Legislative Assembly, the courts and their officers and committees. [1967 c.637 §2; 1973 c.439 §9; 1983 c.385 §1; 1985 c.565 §45; 1991 c.112 §1]

291.274 Determination of funds and appropriations to be assessed. The Oregon Department of Administrative Services shall determine and may at any time redetermine which state funds or appropriations shall be assessed a reasonable share of governmental service expenses. In determining or redetermining the funds that shall be so assessed:

(1) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

(2) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established. [1967 c.637 §3]

291.276 Department allocation of governmental service expenses among state agencies. (1) With respect to each biennium beginning on July 1 of an odd-numbered year, the Oregon Department of Administrative Services shall allocate among all state agencies the governmental service expenses, as determined by the department in accordance with ORS 291.272, for the biennium ending two years prior to the beginning of the biennium for which the allocation is made.

(2) The department, in accordance with the procedures and methods prescribed under subsection (3) of this section, shall determine and may at any time redetermine the reasonable share of governmental service expenses to be assessed against any fund or appropriation. Such expenses shall be a charge against any fund so designated and be considered an administrative expense of the agency administering the fund or appropriation.

(3) The department, with the approval of the Governor, shall prepare and prescribe the procedures and methods used in determining and redetermining the reasonable share of governmental service expenses assessed against any fund or appropriation.

(4) The department, with the approval of the Governor, may make rules necessary or proper to carry out the duties imposed upon it by ORS 291.272 to 291.278.

(5) The computation required by subsection (1) of this section shall be made by the department in advance of the biennium with respect to which the allocation is to be made. [1967 c.637 §4; 1969 c.105 §1; 2005 c.22 §213]

291.278 Transfer of allocated amounts to General Fund. (1) Upon completion of the determination by the Oregon Department of Administrative Services under ORS 291.274 and 291.276, the department shall transfer to the General Fund, with appropriate notice to the State Treasurer, out of moneys appropriated to each state agency, the amount of governmental service expenses so certified for the agency.

(2) In the case of a state agency that collects or receives moneys for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes, if moneys available to such state agency are not sufficient to permit the transfer under subsection (1) of this section, the department shall notify the state agency of the amount certified with respect to the state agency under ORS 291.274 and 291.276, less any amount transferred out of moneys appropriated to such state agency under subsection (1) of this section. Thereafter, until such balance has been paid into the General Fund, 10 percent of all moneys collected or received by the state agency for fees, fines, licenses or taxes not by law made a part of the General Fund available for general governmental purposes shall be:

(a) Transferred by the department to and made a part of the General Fund available for general governmental purposes if such moneys are paid to the State Treasurer by the state agency; or

(b) Paid to the State Treasurer by the state agency receiving such moneys at the time when they are received by the state agency if such moneys are authorized by law to be kept and disbursed other than by and through the State Treasurer, and be credited by the State Treasurer to and made a part of the General Fund available for general governmental purposes.

(3) The transfer and payment to the General Fund required by this section shall be made notwithstanding any law that appropriates such moneys or any of them to any other purposes, and such portion so paid and transferred is not subject to any special uses thereby provided. [1967 c.637 §5]

291.280 [1967 c.637 §6; repealed by 2007 c.217 §12]

291.285 Payment of accounting charges from Economic Development Fund. Moneys in the Administrative Services Economic Development Fund are continuously appropriated for the payment of accounting charges of the Oregon Department of Administrative Services in order to maintain accountability of the fund. [1985 c.828 §16]

Note: 291.285 and 291.290 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.290 Cash account of state agency for receipts from Economic Development Fund. If a state agency is authorized to receive moneys from the Administrative Services Economic Development Fund based on approved legislative limitations, such moneys shall be deposited in a general fund cash account in the State Treasury unless funds are directed to be deposited elsewhere. If the receiving agency is not authorized by statute to have such a cash account, the Oregon Department of Administrative Services in cooperation with the State Treasurer may create a cash account in the General Fund for the receipt of these moneys. [1985 c.828 §17]

Note: See note under 291.285.

291.302 [Repealed by 1953 c.386 §9]

291.304 [Repealed by 1953 c.386 §9]

ACTS APPROPRIATING MONEY OR LIMITING EXPENDITURES

291.305 Meaning of administrative expenses in law appropriating money or limiting expenditures; limitation not appropriation of money otherwise unavailable to agency. (1) As used in the laws enacted by the Legislative Assembly appropriating money or limiting expenditures, the term administrative expenses means, unless the context requires otherwise, those expenditures that are included under the classifications of expenditures, except debt service and special payments expenditure categories, which are prepared and prescribed, pursuant to ORS 291.206, for the purpose of budget-making and accounting during the biennium for which such laws appropriating money or limiting expenditures are enacted.

(2) In the laws enacted by the Legislative Assembly, the establishment of maximum limits for expenditures from, or for the payment of administrative expenses from, fees, moneys or other revenues collected or received by any agency is not intended as an appropriation of moneys not otherwise available to such agency. [1963 c.182 §§1,3]

291.306 [Repealed by 1953 c.386 §9]

291.307 Appropriation from General Fund to constitute a credit only. An appropriation of any sum of money from the General Fund by any law shall not be considered as segregating or setting aside the amount of such appropriation from the moneys constituting the General Fund, but shall be considered and construed as constituting a credit in favor of the appropriation for the amount stated in the law making the appropriation, subject to allotment as provided in ORS 291.232 to 291.260. [Formerly 291.376]

291.308 [Repealed by 1953 c.386 §9]

291.310 [Repealed by 1953 c.386 §9]

EMERGENCY EXPENDITURES; EMERGENCY BOARD

291.322 Definitions for ORS 291.322 to 291.334. As used in ORS 291.322 to 291.334:

(1) Emergency means any catastrophe, disaster or unforeseen or unanticipated condition or circumstance, or abnormal change of conditions or circumstances, affecting the functions of a state agency and the expenditure requirements for the performance of these functions.

(2) State agency means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government. [1953 c.386 §1]

291.324 Emergency Board created. There hereby is created a joint committee composed of members of both houses of the Legislative Assembly, to be known as the Emergency Board. [1953 c.386 §2]

291.326 Powers of board concerning expenditures by state agencies. (1) The Emergency Board, during the interim between sessions of the Legislative Assembly, may exercise the following powers:

(a) Where an emergency exists, to allocate to any state agency, out of any emergency fund that may be appropriated to the Emergency Board for that purpose, additional funds beyond the amount appropriated to the agency by the Legislative Assembly, or funds to carry on an activity required by law for which an appropriation was not made.

(b) Where an emergency exists, to authorize any state agency to expend, from funds dedicated or continuously appropriated for the uses and purposes of the agency, sums in excess of the amount of the budget of the agency as approved in accordance with law.

(c) In the case of a new activity coming into existence at such a time as to preclude the possibility of submitting a budget to the Legislative Assembly for approval, to approve, or revise and approve, a budget of the money appropriated for such new activity.

(d) Where an emergency exists, to revise or amend the budgets of state agencies to the extent of authorizing transfers between expenditure classifications within the budget of an agency.

(2) No allocation, authorization or approval under subsection (1)(a), (b) or (c) of this section shall be effective unless made at a meeting at which 10 members of the board were present.

(3) The laws enacted by the Legislative Assembly making appropriations and limiting expenditures, or either, are not intended to limit the powers of the Emergency Board. [1953 c.386 §3; subsection (3) enacted as 1963 c.182 §2; 1973 c.201 §2]

291.328 Board may require presentation of evidence to support requests for action; board to report its action to agencies concerned. Before the Emergency Board makes any allocation, grants any authorization or approves any budget under ORS 291.326, it may require the state agency in question to submit written evidence to justify the allocation, authorization or approval and may require the head of the agency to appear before it in support thereof. The Emergency Board may also require the Director of the Oregon Department of Administrative Services to submit a written report as to the need and justification for the allocation, authorization or approval. Upon making an allocation, granting an authorization or approving a budget, the Emergency Board shall file with the department, the Secretary of State and the state agency in question a copy of the order of allocation, grant of authorization or approved budget. [1953 c.386 §4]

291.330 Members of board; confirmation. The Emergency Board shall be composed of the President of the Senate, the Speaker of the House of Representatives, the chairpersons of the Senate and House Ways and Means Committees, eight other members of the Senate, at least four of whom shall have had some previous experience on the Ways and Means Committee, to be appointed by the President of the Senate and confirmed by a majority of all the members elected to the Senate, and eight other members of the House, at least four of whom shall have had some previous experience on the Ways and Means Committee, to be appointed by the Speaker and confirmed by a majority of all the members elected to the House. [1953 c.386 §5; 1973 c.201 §1; 1979 c.324 §1; 2007 c.695 §1]

291.332 Meetings of board; terms of members; filling vacancies on board. (1) The Emergency Board shall meet immediately upon adjournment of each Legislative Assembly and elect a chairperson from their number. The board shall meet thereafter at such times as it may determine.

(2) The board may not transact business unless a quorum is present. A quorum consists of a majority of board members from the House of Representatives and a majority of board members from the Senate.

(3) Action by the board requires the affirmative vote of a majority of board members from the House of Representatives and a majority of board members from the Senate.

(4) The term of members of the board shall run from the adjournment of one regular session to the organization of the next regular session.

(5) If a vacancy occurs in the board, either the Speaker, if the legislator previously filling the position was a member of the House, or the President, if the legislator previously filling the position was a member of the Senate, shall fill such vacancy by an appointment for the unexpired term. However, such appointment, before becoming effective, shall be confirmed by the remaining members of the board, sitting as such board. [1953 c.386 §6; 2007 c.695 §2]

291.334 Board authorized to secure assistance; payment of board expenses. (1) The Director of the Oregon Department of Administrative Services, upon request of the board, shall furnish necessary assistance to the board, or the board may employ such assistance as they may deem necessary.

(2) The expenses of the board, the cost of employed assistance, and other necessary expenses of the board shall be paid out of funds appropriated to the board specially for such purpose or, if no such appropriation is made, out of any emergency fund that may be appropriated to the board. All claims for those expenses and cost shall be approved by the chairperson or other person authorized to approve claims, and warrants shall be drawn on the State Treasurer for the payment thereof in the same manner as other expenses are paid. [1953 c.386 §7; 1967 c.454 §96; 1975 c.530 §7]

291.336 Appropriation bills requiring approval of board before project commenced or contract let; how requirement met. (1) As used in this section, appropriation bill means a legislative Act which appropriates money or authorizes the expenditure of dedicated or continuously appropriated moneys or otherwise makes moneys available for expenditure.

(2) In all cases where an appropriation bill heretofore or hereafter passed provides that a state agency shall not commence any project or allow any contract to be let for any project without having the approval of the Emergency Board, such requirement may be met:

(a) During any period when the Legislative Assembly is in session, by the adoption of a resolution by each house approving the proposed action; or

(b) During any period when the Legislative Assembly is not in session, either by approval of the Emergency Board as provided in the appropriation bill, or by the elapse of 45 days without adverse action of the Emergency Board after notice of the proposed action has been given to each member of the Emergency Board at the last-known address of the member. [1957 c.382 §1]

ESTIMATES OF STATE REVENUES

291.342 Annual estimation of state revenues; apportionment among counties of any state property tax levy necessary to make up deficiency; quarterly estimates. (1) By August 15 of each year, but not earlier than 90 days from the end of the regular session, if any, of the Legislative Assembly held in that calendar year, the Oregon Department of Administrative Services, with the assistance of the Department of Revenue, shall:

(a) Ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year; and

(b) Apportion the state tax levy on property, if any, among the several counties in the manner provided in ORS 291.445.

(2) In addition to the requirement in subsection (1) of this section, the Oregon Department of Administrative Services with the assistance of the Department of Revenue shall for each calendar quarter of the year ascertain by computation and estimate the total amount of revenue available for state purposes for the current fiscal year, as well as the amount of revenue received quarterly, cumulated throughout the biennium, and report its estimate to the Legislative Revenue Officer and to the Emergency Board, or if the Legislative Assembly is in session, to the Joint Committee on Ways and Means.

(3) In carrying out its duties under subsection (2) of this section, the Oregon Department of Administrative Services shall issue quarterly a statement setting forth the methodology and assumptions used in making the revenue estimate. Nothing in this subsection requires the statement to set forth procedures used or methods used to determine either the methodology or the assumptions. [Formerly 309.510; 1971 s.s. c.5 §3; 1975 c.789 §10; 1980 c.11 §1]

291.344 [Formerly 309.520; 1967 c.454 §97; 1981 c.804 §83; 1991 c.220 §1; renumbered 291.445 in 1991]

291.348 Biennial estimate of General Fund and State Lottery Fund revenues; certification to Secretary of State. (1) The Oregon Department of Administrative Services, with the assistance of the Secretary of State, as soon as possible after June 30, 1966, and each even-numbered year thereafter, shall ascertain the total of General Fund revenues obtained from all sources during the preceding fiscal year, so far as is practicable.

(2) The Director of the Oregon Department of Administrative Services shall certify to the total of General Fund and State Lottery Fund revenues during the preceding fiscal year as determined under subsection (1) of this section.

(3) As used in this section:

(a) General Fund revenues means all payments of money credited to the State Treasury that are placed or to be placed by the State Treasurer to the credit of the General Fund of the State of
Oregon
for general governmental purposes.

(b) State Lottery Fund revenues means the net proceeds of the state lottery authorized by section 4, Article XV of the Oregon Constitution. [1965 c.615 §12; 1967 c.454 §98; 1985 c.828 §18]

291.349 Revenue estimate; disposition of revenue in excess of estimate. (1) As soon as practicable after adjournment sine die of the regular session of the Legislative Assembly, the Oregon Department of Administrative Services shall report to the Emergency Board the estimate as of July 1 of the first year of the biennium of General Fund and State Lottery Fund revenues that will be received by the state during that biennium. The Oregon Department of Administrative Services shall base its estimate on the last forecast given to the Legislative Assembly before adjournment sine die of the regular session on which the printed, adopted budget prepared in the Oregon Department of Administrative Services is based, adjusted only insofar as necessary to reflect changes in laws adopted at that session. The report shall contain the estimated revenues from corporate income and excise taxes separately from the estimated revenues from other General Fund sources. The Oregon Department of Administrative Services may revise the estimate if necessary following adjournment sine die of any special or emergency session of the Legislative Assembly but any revision does not affect the basis of the computation described in subsection (3) or (4) of this section.

(2) As soon as practicable after the end of the biennium, the Oregon Department of Administrative Services shall report to the Emergency Board, or the Legislative Assembly if it is in session, the amount of General Fund revenues collected as of the last June 30 of the preceding biennium. The report shall contain the collections from corporate income and excise taxes separately from collections from other sources.

(3) If the revenues received from the corporate income and excise taxes during the biennium exceed the amounts estimated to be received from such taxes for the biennium, as estimated after adjournment sine die of the regular session, by two percent or more, the total amount of that excess shall be credited to corporate income and excise taxpayers in a percentage amount of prior year corporate excise and income tax liability as determined under subsection (5) of this section. However, no credit shall be allowed against tax liability imposed by ORS 317.090.

(4) If the revenues received from General Fund revenue sources, exclusive of those described in subsection (3) of this section, during the biennium exceed the amounts estimated to be received from such sources for the biennium, as estimated after adjournment sine die of the regular session, by two percent or more, there shall be refunded from personal income tax revenues an amount equal to the total amount of that excess, reduced by the cost certified by the Department of Revenue under ORS 291.351 as being allocable to payments described under this subsection. The excess amount to be refunded shall be paid to personal income taxpayers in a percentage amount of prior year personal income tax liability as determined under subsection (6) of this section.

(5)(a) If there is an excess to be credited under subsection (3) of this section, on or before October 1, following the end of each biennium, the Oregon Department of Administrative Services shall determine and certify to the Department of Revenue the percentage amount of credit for purposes of subsection (3) of this section. The percentage amount determined shall be a percentage amount to the nearest one-tenth of a percent that will distribute the excess to be credited to corporate excise and income taxpayers.

(b) The percentage amount shall equal the amount distributed under subsection (3) of this section divided by the estimated total corporate income and excise tax liability for all corporate income and excise taxpayers for tax years beginning in the calendar year immediately preceding the calendar year in which the excess is determined.

(c) The amount of the surplus credit is determined by multiplying the percentage amount determined under paragraph (b) of this subsection by the total amount of a corporate income or excise taxpayers tax liability for the tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined in order to calculate the amount to be credited to the taxpayer.

(d) The credit shall be determined based on the tax liability as shown on the return of the taxpayer or as corrected by the Department of Revenue.

(e) The credit shall be computed before the allowance of any other credit or offset against tax liability allowed or allowable under any provision of law of this state, and before the application of estimated tax payments, withholding or other advance tax payments.

(f) If a credit applied against tax liability as described in paragraph (e) of this subsection reduces tax liability to zero and an amount of the credit remains unused, the remaining unused amount shall be carried forward and applied against tax liability as prescribed in paragraph (e) of this subsection in the succeeding tax year. Following application of the credit against tax liability in a succeeding tax year, any amount continuing to remain unused shall be carried forward and applied against tax liability in a succeeding tax year until all remaining amounts of unused credit are offset against tax liability.

(g) Notwithstanding paragraph (e) of this subsection, if an excess is credited under subsection (3) of this section for a tax year and an unused credit amount from a prior tax year is carried forward to the tax year as prescribed under paragraph (f) of this subsection, the amount of the carryforward credit shall be applied against tax liability prior to applying the new credit.

(h) The Department of Revenue may prescribe by rule the manner of calculating and claiming a credit if the filing status of a corporation changes between the tax year described in paragraph (b) of this subsection and the succeeding tax year.

(6)(a) If there is an excess to be refunded under subsection (4) of this section, on or before September 15, following the end of each biennium, the Oregon Department of Administrative Services shall determine and certify to the Department of Revenue the percentage amount of refund payment for purposes of subsection (4) of this section. The percentage amount so determined shall be a percentage amount to the nearest one-hundredth of a percent that will distribute the excess to be refunded to personal income taxpayers under subsection (4) of this section. The percentage amount shall equal the amount distributed under subsection (4) of this section divided by the estimated total personal income tax liability for all personal income taxpayers for tax years beginning in the calendar year immediately preceding the calendar year in which the excess is determined.

(b) The Department of Revenue shall multiply the percentage amount determined under paragraph (a) of this subsection by the total amount of a personal income taxpayers tax liability for the tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined in order to calculate the amount of the refund to be made to the taxpayer. For purposes of this paragraph, the taxpayers tax liability is the amount as shown on the return of the taxpayer or as corrected by the Department of Revenue, and is determined:

(A) Before the allowance of any other credit or offset against tax liability allowed or allowable on the return for the tax year; and

(B) Before the application of estimated tax payments, withholding or other advance tax payments.

(c) The refund described under this subsection shall be mailed by the Department of Revenue to personal income taxpayers eligible for the payment on or before December 15 following the end of the biennium for which the payment described under this subsection is being made.

(d) Notwithstanding paragraph (c) of this subsection, the Department of Revenue shall mail the refund at the earliest date of practicable convenience in the case of a return:

(A) For a tax year beginning in the calendar year immediately preceding the calendar year in which the excess is determined for which refund is being made; and

(B) That is first filed on or after August 15 after the end of the biennium.

(7) No refund shall be made to a taxpayer if, after making the calculation described under subsection (6) of this section, the amount calculated is less than $1.

(8) For purposes of ORS chapters 305 and 314 to 318, refunds issued under subsection (6) of this section are refunds of an overpayment of tax imposed under ORS chapter 316, but do not bear interest. [1979 c.241 §30; 1981 c.885 §1; 1985 c.828 §19; 1995 c.815 §2; 1997 c.99 §1; 1997 c.654 §4; 1999 c.23 §1; 1999 c.73 §5; 2007 c.680 §1; 2007 c.896 §3]

Note: The amendments to 291.349 by section 1, chapter 680, Oregon Laws 2007, and section 3, chapter 896, Oregon Laws 2007, apply to calculations of refunds for biennia ending on or after June 30, 2007. See section 2, chapter 680, Oregon Laws 2007, and section 2, chapter 896, Oregon Laws 2007, as amended by section 4, chapter 896, Oregon Laws 2007.

Note: 291.349 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.350 [1965 c.615 §13; repealed by 1971 c.544 §7]

291.351 Certification of refund costs. If, based on the report made under ORS 291.349 (2), refund will be made under ORS 291.349 (4), the Department of Revenue shall certify the costs that are incurred in calculating and making the refunds under ORS 291.349 (4). Costs shall be certified by the department within 15 days of the date the report under ORS 291.349 (2) is made. As used in this section, costs means and is limited to those costs that, absent the requirement of making a refund under ORS 291.349 (4), would not be incurred by the department. [1995 c.815 §4; 1999 c.23 §2]

Note: 291.351 and 291.353 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.352 [Renumbered 293.105]

291.353 Surplus Kicker Cost Account. (1) The Surplus Kicker Cost Account is established in the General Fund of the State Treasury.

(2) Upon cost certification by the Department of Revenue under ORS 291.351, an amount equal to the total amount certified shall be credited from the General Fund to the Surplus Kicker Cost Account. All moneys in the account are appropriated continuously to the Department of Revenue for the purpose of carrying out the provisions of ORS 291.349. [1995 c.815 §5]

Note: See note under 291.351.

291.354 [Amended by 1959 c.273 §7; 1961 c.280 §3; 1961 c.308 §2; renumbered 293.110]

291.355 [1979 c.241 §29; repealed by 2001 c.956 §4]

291.356 [Amended by 1963 c.333 §2; renumbered 293.115]

RATE OF GROWTH OF APPROPRIATIONS

291.357 Limitation on rate of growth of appropriations for general governmental purposes; exceeding limitation. (1) As used in this section, general governmental purposes means:

(a) Those activities defined as governmental activities under the accounting standards promulgated by the Governmental Accounting Standards Board of the Financial Accounting Foundation that are in effect on August 10, 2001; and

(b) Post-secondary educational activities that are partially funded by student tuition and fees.

(2) Each biennium, state governmental appropriations for general governmental purposes shall be no greater than eight percent of projected personal income in
Oregon
for the same biennium. Projected personal income shall be based on the United States Department of Commerce projections used by the Oregon Department of Administrative Services in the last forecast given to the Legislative Assembly before adjournment sine die of the regular session on which the printed, adopted budget is based.

(3) For purposes of this section, the following are considered to be appropriations:

(a) An authorization, given by law, to expend moneys in a biennium;

(b) A limitation, imposed by law, on the expenditure in a biennium of moneys that are continuously appropriated; and

(c) An estimate of amounts of moneys that are continuously appropriated that will be spent in a biennium without limitation.

(4) The following appropriations are not subject to the limitation on appropriations contained in this section:

(a) Appropriations for the construction or acquisition of assets that are financed by state bonds, certificates of participation or other forms of borrowing.

(b) Appropriations of moneys received directly or indirectly from the federal government.

(c) Appropriations for fee remission programs of the Department of Higher Education.

(d) Appropriations of moneys voluntarily donated to a state agency.

(e) Appropriations of moneys from revenue increases or new revenue sources if the increases or sources result from approval of a measure by the people at an election held on or after August 10, 2001.

(f) Appropriations to fund new programs or to increase funding for existing programs if the need for new or increased funding results from approval of a measure by the people at an election held on or after August 10, 2001.

(5) The limitation on appropriations established by this section may be exceeded for a biennium if the Governor declares an emergency and three-fifths of the members serving in each house of the Legislative Assembly affirmatively vote to exceed the limitation for the biennium. [2001 c.956 §1]

Note: 291.357 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.358 [Renumbered 293.120]

291.360 [Renumbered 293.125]

291.362 [Renumbered 293.130]

291.364 [Renumbered 293.135]

291.366 [Renumbered 293.140]

291.368 [Renumbered 293.145]

291.370 [Renumbered 293.150]

LEGISLATIVE REVIEW

291.371 Salary plan review by legislative review agency; approval for position reallocation; Human Services and Corrections Departments to submit special reports; transfer of vacant position authority. (1) As used in this section, legislative review agency means the Joint Committee on Ways and Means during the period when the Legislative Assembly is in session and the Emergency Board during the interim period between sessions.

(2) Prior to making any changes in a salary plan, the Oregon Department of Administrative Services shall submit the proposed changes to the legislative review agency.

(3)(a) The Oregon Department of Administrative Services may approve the reallocation of positions or the establishment of new positions not specifically provided for in the budget of the affected agency if it finds that the proposed change:

(A) Can be financed by the agency within the limits of its biennial budget and legislatively approved program;

(B) Will not produce future budgetary increases; and

(C) Conforms to legislatively approved salary policies.

(b) Proposed changes not meeting the requirements of paragraph (a) of this subsection shall be presented to the legislative review agency.

(4) Agencies within the Department of Human Services and the Department of Corrections shall report on a biennial basis to the legislative review agency. Each report shall include the number of vacant budgeted positions, including all job categories and classifications, within the agency. The legislative review agency shall order the reporting agency to show cause why the budgeted positions have not been filled and shall assess fully the impact the vacancies have on:

(a) The agencys delivery of services, accounting for any seasonal fluctuation in the need for those services;

(b) The agencys budget due to increased use of overtime;

(c) The agencys use of temporary employees; and

(d) Employee workload.

(5) It is declared to be the policy of this state that the total personal services, budget and full-time equivalent positions approved for any state agency shall be the maximum amount necessary to meet the requirements of the agency for the biennium. Notwithstanding ORS 291.232 to 291.260, the Governor and the Oregon Department of Administrative Services may transfer vacant position authority among and within state agencies to achieve maximum utilization of authorized positions within agencies. [1973 c.49 §1; 1985 c.713 §1; 1989 c.960 §1; 1993 c.724 §13; 1995 c.452 §16]

291.372 [Renumbered 293.155]

291.373 Agency report to legislative committees of substantive program changes; rules. (1) As used in this section, state agency has the meaning given that term in ORS 291.002.

(2) A state agency shall report, as provided in this section, to the appropriate committee of the Legislative Assembly if the agency makes substantive changes in programs after the agencys budget is approved by the Legislative Assembly.

(3) The Oregon Department of Administrative Services shall adopt rules defining what constitutes a substantive program change for purposes of this section. When an agency has made a substantive program change as defined by the department, the agency shall notify the department of the change. The department shall notify the Speaker of the House of Representatives and the President of the Senate of substantive program changes made by state agencies.

(4) Based upon information submitted by the Oregon Department of Administrative Services under subsection (3) of this section, the Speaker of the House of Representatives and the President of the Senate shall determine which committee is appropriate for each report that is to be made under subsection (2) of this section.

(5) A committee to which a report is to be made under subsection (2) of this section may request that the report be made orally or in writing.

(6) An agency need not report to a committee under subsection (2) of this section on any matter that the agency is required by ORS 291.371, 291.375 and 291.385 to report or present to the Emergency Board or to the Joint Committee on Ways and Means. [2001 c.425 §2]

291.374 [Amended by 1955 c.133 §1; 1955 c.672 §1; 1957 c.460 §1; 1959 c.686 §39; 1961 c.268 §13; 1961 c.485 §27; renumbered 293.160]

291.375 Legislative review of applications for federal financial assistance; submission, approval required; exemptions. (1) Prior to the submission of any application for financial assistance or grants from the
United States
or any agency thereof by or on behalf of any agency of this state, the application must be submitted for legislative review in the following manner:

(a) If the application is to be submitted to the federal government when the Legislative Assembly is in session, the application shall be submitted to the Joint Committee on Ways and Means for review.

(b) If the application is to be submitted to the federal government when the Legislative Assembly is not in session, the application shall be submitted to the Emergency Board or to the interim Joint Committee on Ways and Means for review.

(2) If the legislative agency authorized under subsection (1) of this section to review applications described therein approves the application, it may be submitted to the appropriate federal agency. If the legislative agency disapproves of the application, it shall not be submitted to any federal agency unless it is or can be modified to meet the objections of the legislative agency.

(3) Notwithstanding subsection (1) of this section, the Joint Committee on Ways and Means and the Emergency Board may exempt any state agency from the requirements of this section. Project grants for departmental research, organized activities related to instruction, sponsored research or other sponsored programs carried on within the Department of Higher Education, for which no biennial expenditure limitations have been established, are exempt from the requirements of this section.

(4) The review required by this section is in addition to and not in lieu of the requirements of ORS 293.550. [1973 c.44 §1; 2007 c.911 §9]

291.376 [Renumbered 291.307]

291.378 [Amended by 1961 c.590 §1; renumbered 293.165]

291.380 [Amended by 1961 c.590 §2; renumbered 293.170]

291.385 Use of certain federal moneys for employment; legislative approval. Expenditures of moneys available to this state or any agency thereof under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567), and the Emergency Jobs Program Extension Act of 1976 (Public Law 94-444), as amended, are not limited by fixed sum appropriations or expenditure limitations imposed for the biennium beginning July 1, 1977, if authorized by the Joint Committee on Ways and Means after March 1, 1979. However, positions added under the provisions of the federal enabling legislation are subject to approval of the Emergency Board during the interim between sessions of the Legislative Assembly and by the Joint Committee on Ways and Means during a session of the Legislative Assembly. [1977 c.85 §1; 1979 c.93 §1; 1985 c.565 §46]

Note: 291.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.402 [Renumbered 293.205]

291.404 [Renumbered 293.210]

MASS TRANSIT ASSESSMENT

291.405 Assessment of state agencies for mass transit purposes; rates. (1) This section and ORS 291.407 allow the Oregon Department of Administrative Services to assess state agencies and to provide moneys from the assessments to mass transit districts, established under ORS 267.010 to 267.390, transportation districts, established under ORS 267.510 to 267.650, and service districts, established under ORS 451.410 to 451.610 to provide public transportation services, as reimbursement for the benefit that state government receives from the districts.

(2) State agencies subject to assessment under this section include every state officer, board, commission, department, institution, branch or agency of the state whose costs are paid wholly or in part from funds held in the State Treasury, and include the Legislative Assembly, the state courts and their officers and committees.

(3) If the Oregon Department of Administrative Services elects to pay moneys to districts under this section and ORS 291.407, the department shall do the following:

(a) Determine what services performed for subject state agencies will be subject to assessment under this section;

(b) Determine which subject agencies have employees within each district who are performing the subject services;

(c) Determine the amount of wages paid to the agency employees for performing the subject services within each district; and

(d) Establish a rate of assessment of not more than six-tenths of one percent of the total amount of the wages determined under this subsection.

(4) When determining under subsection (3)(c) of this section the total amount of wages paid to agency employees for performing subject services within each district, the Oregon Department of Administrative Services shall include wages that are paid from federal funds only to the extent the assessment on those wages is authorized to be paid under federal regulations.

(5) Notwithstanding any other provision of this section, the Oregon Department of Administrative Services shall not establish rates or impose assessments under this section that exceed the following:

(a) The Oregon Department of Administrative Services shall not assess more from an agency than the Legislative Assembly provides the agency for purposes of this section, either directly or indirectly through its approval of budgets or through the Emergency Board, if the agency budget is approved by the Legislative Assembly from General Fund moneys.

(b) If an agency is an agency other than one described in paragraph (a) of this subsection, the Oregon Department of Administrative Services shall not assess moneys from the agency at a greater rate than the rate applicable to an agency described in paragraph (a) of this subsection.

(6) At any time it determines appropriate, the Oregon Department of Administrative Services may:

(a) Redetermine any factors necessary to perform its duties under this section; or

(b) Vary the rate under this section within the limits established under this section.

(7) After making determinations and establishing a rate under this section, the Oregon Department of Administrative Services may direct the assessment against the payrolls of subject agencies at the rate established by the department. All moneys assessed under this section shall be promptly forwarded to the Oregon Department of Administrative Services. Assessments under this section are administrative expenses of an agency, as defined in ORS 291.305.

(8) The Oregon Department of Administrative Services shall pay any moneys it receives under this section to the State Treasurer for deposit in the account established under ORS 291.407 for use as provided in that section. [1981 c.788 §1; 1997 c.60 §1; 2003 c.51 §1]

Note: 291.405 and 291.407 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 291 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

291.406 [Renumbered 293.215]

291.407 Mass Transit Assistance Account; source; distribution; assistance of Department of Transportation; exemption from parking code requirements. (1) The Mass Transit Assistance Account is established in the General Fund of the State Treasury. The account shall consist of moneys deposited in the account under ORS 291.405 and as otherwise provided by law. The moneys in the account are continuously appropriated to the Oregon Department of Administrative Services to be used as provided in this section.

(2) The Oregon Department of Administrative Services shall distribute moneys from the account established under this section to districts described in ORS 291.405 on the last day of each calendar quarter. Subject to the limitations in this section, the amount distributed to each district shall be equal to the total assessments received by the department during the immediate preceding three months under ORS 291.405 from agencies with employees performing subject services within that district.

(3) Distributions under this section are subject to the following limitations:

(a) Except for newly formed districts, the Oregon Department of Administrative Services shall not distribute to a district during a calendar year an amount that exceeds the amount received by the district under the districts own taxes during the immediate preceding fiscal year of the district.

(b) The Oregon Department of Administrative Services shall not distribute to a newly formed district during a calendar year an amount that exceeds the amount the budget approved by the district board proposes as revenue for the district from the districts own taxes during the current fiscal year of the district. If the district does not collect the proposed amount, the department shall make adjustments in the distributions during subsequent years to recover any amount paid under this section that is over the amount the district actually received under the districts own taxes.

(4) The limitations imposed under this section that are based on amounts received by a district under its own taxes do not include amounts received by the district from farebox revenues, federal moneys, state moneys, gifts, investments, bonds or similar moneys received by the district.

(5) The Department of Transportation shall provide the Oregon Department of Administrative Services with any information concerning a mass transit district or transportation district that the Oregon Department of Administrative Services determines necessary for the performance of its duties under this section and ORS 291.405. The Department of Transportation shall provide the information in the form and at times determined by the Oregon Department of Administrative Services.

(6) In exchange for payments authorized under this section to transit districts, the State of Oregon and its agencies shall be exempt from any parking code requirements for existing state-owned buildings, construction of new state buildings or the renovation of existing state buildings, which have been or may be established by any political subdivision within the boundaries of a transit district receiving such payments. [1981 c.788 §2]

Note: See note under 291.405.

291.408 [Amended by 1959 c.258 §1; renumbered 293.220]

291.410 [Renumbered 293.225]

291.432 [Renumbered 293.255]

291.434 [Renumbered 293.260]

291.436 [Renumbered 293.265]

291.438 [Renumbered 293.270]

291.440 [Renumbered 293.275]

291.442 [Renumbered 293.280]

291.443 [1959 c.668 §2; renumbered 293.285]

291.444 [Renumbered 293.290]

PROCEDURE FOR DETERMINING WHETHER STATE PROPERTY TAX LEVY NECESSARY

291.445 Certificate of state agency that issues general obligation bonds; certificate of state tax levy if required; effect of reduction in General Fund appropriations on debt service appropriations. (1) Before July 1 of each fiscal year, the Oregon Department of Administrative Services shall request from the appropriate state agency a certificate as prescribed in this section. The request shall be made by letter to the agency.

(2) Each state agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall, on or before August 15 of each fiscal year:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund to pay bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay bond program principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year to the bond program debt service fund will not be sufficient to pay bond program principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit. The Director of the Oregon Department of Administrative Services shall review and confirm the correctness of each certification made under this paragraph.

(3) On or before August 15 of each fiscal year, the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting for each general obligation bond program in which the bond principal and interest is ordinarily to be repaid from General Fund appropriations shall:

(a) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations to defray program bond principal and interest that has accrued or will accrue during the current year are sufficient and will be sufficient to pay program bond principal and interest scheduled for payment during the current year; or

(b) Certify to the Director of the Oregon Department of Administrative Services that the amounts available or that will become available during the current year from General Fund appropriations will not be sufficient to pay program bond principal and interest scheduled for payment during the current year. A certificate issued under this paragraph shall specify the amount of the anticipated current year deficit.

(4)(a) If a deficit in funds available to pay principal and interest in any general obligation bond program is certified and confirmed under subsection (2) or certified under subsection (3) of this section, the amount of the deficit, together with any deficit that is certified for any other general obligation bond program shall upon certification constitute a state tax levy on property that shall be apportioned among and charged to the several counties in that proportion which the total assessed value of all the taxable property in each county bears to the total assessed value of all the taxable property of the state as equalized.

(b) If any agency fails to make the certification under subsection (2) or (3) of this section with respect to any general obligation bond fund program, the Oregon Department of Administrative Services shall determine the amount of revenue and other funds that are available and the amount of taxes, if any, that should be levied in addition to the revenues and funds, to pay bond principal and interest under the program for the fiscal year in question. The additional amount so determined shall thereupon constitute a state tax levy on property that shall be apportioned, certified, collected and distributed as if determined and certified as a deficit by the agency. The Oregon Department of Administrative Services shall charge the agency for cost recovery for time spent on that agencys behalf.

(5) Immediately after the department has determined the amount of a state tax levy on property in accordance with subsection (4) of this section, a certificate of levy, signed by the director of the department, shall be filed in the office of the department. If no state levy is required for the fiscal or tax year, a certificate so stating and signed by the director shall be filed in the office of the department.

(6) If, for any reason, after the close of any regular biennial session of the Legislative Assembly, it becomes necessary to reduce General Fund appropriations, General Fund appropriations for a debt service fund of a general obligation bond program described under subsection (3) of this section may not be reduced.

(7) For purposes of this section:

(a) State agencies that are authorized to issue general obligation bonds ordinarily to be repaid from other than General Fund appropriations include but are not limited to:

(A) The Director of Veterans Affairs, as authorized by Article XI-A of the Oregon Constitution and ORS chapter 407 (veterans loans).

(B) The State Board of Higher Education, as authorized by Article XI-F(1) of the Oregon Constitution and ORS 351.350 (building projects).

(C) The Department of Environmental Quality, as authorized by Article XI-H of the Oregon Constitution and ORS 468.195 to 468.260 (pollution control).

(D) The Water Resources Commission and the Water Resources Director, as authorized by Article XI-I(1) of the Oregon Constitution and ORS 541.700 to 541.855 (water development).

(E) The Housing Agency, as authorized by Article XI-I(2) of the Oregon Constitution and ORS 456.515 to 456.725 and 458.505 to 458.515 (housing).

(F) The Director of the State Department of Energy, as authorized by Article XI-J of the Oregon Constitution and ORS 470.220 to 470.290 (small scale energy projects).

(G) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds that are ordinarily to be repaid from other than General Fund appropriations shall determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year in the manner required under rules adopted by the Oregon Department of Administrative Services and make the certification required under subsection (2) of this section.

(8)(a) State agencies that are authorized to issue general obligation bonds that are ordinarily to be repaid from General Fund appropriations include but are not limited to:

(A) The State Board of Forestry and the State Forester, as authorized by Article XI-E of the Oregon Constitution and ORS 530.210 to 530.280 (state reforestation).

(B) The State Board of Higher Education, as authorized by Article XI-G of the Oregon Constitution and ORS 351.345 (higher education and community colleges).

(C) Other agencies as required by the Oregon Department of Administrative Services by rule adopted using the criterion of this subsection.

(b) Each agency authorized to issue general obligation bonds ordinarily to be repaid from General Fund appropriations shall furnish any data required by the Oregon Department of Administrative Services to determine the amount of revenues or other funds that are available and the amount of taxes, if any, that should be levied for the ensuing year and the administrative division of the Oregon Department of Administrative Services that has primary responsibility for accounting shall make the determination for purposes of the making of the certification required under subsection (3) of this section. [Formerly 291.344; 1999 c.59 §75; 2005 c.22 §214; 2005 c.625 §73]

291.462 [Amended by 1957 c.138 §1; 1963 c.57 §1; renumbered 293.305]

291.464 [Renumbered 293.310]

291.466 [Renumbered 293.315]

291.468 [Renumbered 293.320]

291.470 [Renumbered 293.325]

291.472 [Renumbered 293.330]

291.473 [1961 c.167 §16; renumbered 293.335]

291.474 [Renumbered 293.340]

291.476 [Renumbered 293.345]

291.478 [Renumbered 293.350]

291.480 [1955 c.261 §2; renumbered 293.355 and then 293.375]

291.492 [Renumbered 293.405]

291.494 [Renumbered 293.410]

291.496 [Renumbered 293.415]

291.498 [Renumbered 293.420]

291.500 [Renumbered 293.425]

291.502 [Renumbered 293.430]

291.504 [Renumbered 293.435]

291.506 [Renumbered 293.440]

291.508 [Amended by 1957 c.332 §1; renumbered 293.445]

291.510 [Renumbered 293.450]

291.512 [Renumbered 293.455]

291.514 [Renumbered 293.460]

291.516 [Amended by 1959 c.410 §8; 1959 c.543 §1; renumbered 293.465]

291.518 [Amended by 1959 c.543 §5; 1961 c.77 §1; renumbered 293.470]

291.520 [Amended by 1959 c.543 §2; 1961 c.77 §2; renumbered 293.475]

291.522 [Amended by 1959 c.543 §3; renumbered 293.480]

291.524 [Renumbered 293.485]

291.526 [Amended by 1955 c.316 §1; renumbered 293.490]

291.528 [Amended by 1955 c.316 §2; 1959 c.543 §4; renumbered 293.495]

291.530 [Amended by 1955 c.316 §3; renumbered 293.500]

291.532 [Renumbered 293.555]

291.534 [Renumbered 293.560]

291.536 [Renumbered 293.565]

291.538 [Renumbered 293.570]

291.540 [Formerly 606.220; renumbered 293.575]

291.548 [1957 c.139 §§1, 2; 1959 c.682 §1; renumbered 293.180]

291.552 [Renumbered 293.605]

291.554 [Renumbered 293.610]

291.556 [Renumbered 293.615]

291.558 [Renumbered 291.022]

291.560 [Renumbered 291.024]

291.562 [Renumbered 291.026]

291.564 [Renumbered 293.620]

291.566 [Renumbered 293.625]

291.568 [Renumbered 293.630]

291.570 [Renumbered 293.635]

291.572 [Renumbered 293.640]

291.574 [Renumbered 293.645]

291.575 [1959 c.259 §1; renumbered 293.650]

291.576 [Amended by 1959 c.34 §1; renumbered 293.655]

291.578 [Amended by 1955 c.251 §1; renumbered 293.660]

291.602 [Repealed by 1959 c.157 §10]

291.604 [Amended by 1957 c.371 §1; renumbered 293.705]

291.606 [Amended by 1953 c.706 §2; 1957 c.371 §2; 1961 c.393 §1; 1963 c.520 §1; renumbered 293.710]

291.607 [1959 c.660 §14; 1961 c.508 §10; renumbered 293.715]

291.608 [Renumbered 293.720]

291.610 [Renumbered 293.735]

291.611 [1959 c.157 §3; renumbered 293.740]

291.612 [Amended by 1953 c.706 §2; 1957 c.371 §3; 1959 c.245 §1; 1961 c.375 §1; renumbered 293.745]

291.613 [1957 c.371 §4; renumbered 293.750]

291.614 [Renumbered 293.755]

291.616 [Renumbered 293.760]

291.618 [Renumbered 293.765]

291.620 [Renumbered 293.770]

291.622 [Repealed by 1953 c.530 §2]

291.624 [Repealed by 1953 c.530 §2]

291.630 [1957 c.330 §1; renumbered 293.790]

291.652 [Renumbered 283.210]

291.654 [Renumbered 283.220]

291.656 [Amended by 1953 c.60 §5; 1957 c.202 §2; 1961 c.167 §34; 1965 c.365 §7; renumbered 283.230]

291.658 [Amended by 1953 c.59 §2; 1957 c.202 §3; 1961 c.167 §35; 1965 c.365 §8; 1967 c.419 §44; renumbered 283.110]

291.659 [1961 c.167 §36; renumbered 283.130]

291.660 [Amended by 1959 c.662 §4; 1965 c.365 §9; renumbered 283.140]

291.662 [Amended by 1959 c.662 §5; 1965 c.365 §10; renumbered 283.150]

291.664 [Amended by 1959 c.662 §6; 1965 c.365 §11; renumbered 283.160]

291.666 [1953 c.61 §1; 1957 c.202 §4; renumbered 283.240]

291.668 [1953 c.61 §2; repealed by 1957 c.202 §6]

291.670 [1957 c.202 §7; 1965 c.365 §12; 1967 c.419 §45; renumbered 283.120]

291.678 [1957 c.202 §1; subsection (2) of 1965 Replacement Part enacted as 1963 c.182 §4; 1965 c.351 §3; renumbered 283.250]

291.702 [Amended by 1961 c.167 §37; renumbered 283.305]

291.704 [Renumbered 283.310]

291.706 [Renumbered 283.315]

291.708 [Amended by 1959 c.662 §19; 1967 c.419 §42; renumbered 283.320]

291.710 [Renumbered 283.325]

291.712 [Renumbered 283.330]

291.714 [Renumbered 283.335]

291.716 [Renumbered 283.340]

291.718 [Renumbered 283.345]

291.720 [Amended by 1953 c.603 §4; 1955 c.46 §1; 1959 c.662 §17; renumbered 283.350]

291.722 [Amended by 1959 c.662 §20; renumbered 283.355]

291.724 [Amended by 1955 c.260 §1; renumbered 283.390]

291.726 [Renumbered 283.395]

PENALTIES

291.990 Penalties. (1) Any person who makes or orders or votes to make any expenditure in violation of any of the provisions of the statutes listed in subsection (5) of this section, or who makes or authorizes or causes to be made any disbursement of funds from the State Treasury in violation of any of the provisions of the statutes listed in subsection (5) of this section, commits a violation and shall, upon conviction, be punished by a fine of not less than $500 nor more than $3,000.

(2) If any person incurs or orders or votes to incur an obligation in violation of any of the provisions of the statutes listed in subsection (5) of this section, the person and the sureties on the bond of the person shall be jointly and severally liable therefor to the person in whose favor the obligation was incurred.

(3) Upon certification by the Oregon Department of Administrative Services that any state officer or employee of a state agency has failed or refused to comply with any order, rule or regulation made by the department in accordance with any of the provisions of the statutes listed in subsection (5) of this section, the salary of the officer or employee may not be paid until the order, rule or regulation is complied with.

(4) Any violation of a provision of a statute listed in subsection (5) of this section for which no other penalty is provided in this section is a Class A violation.

(5) Subsections (1) to (4) of this section apply to ORS 279A.140, 279A.280, 279B.270, 283.020, 283.110, 283.140 to 283.160, 283.305 to 283.390, 291.001 to 291.034, 291.201 to 291.222, 291.232 to 291.260, 291.307, 292.220 and 292.230. [Amended by 1953 c.530 §2; 1955 c.260 §2; subsections (2) and (3) of 1961 Replacement Part renumbered 293.990; 1967 c.419 §14; subsection (2) of 1965 Replacement Part renumbered 283.990; 1993 c.500 §44; 1997 c.249 §89; 1999 c.1051 §172; 2003 c.794 §246; 2005 c.121 §1]

_______________



Chapter 292

Chapter 292 Â Salaries and Expenses of State Officers and Employees

2007 EDITION

PUBLIC FINANCIAL ADMINISTRATION

SALARIES & EXPENSES OF OFFICERS & EMPLOYEES

PROCEDURE FOR PAYMENT OF SALARY AND EXPENSES OF STATE OFFICERS AND EMPLOYEES

292.010Â Â Â Â  Salaries of state officers and employees payable monthly or biweekly

292.014Â Â Â Â  Definitions for ORS 292.014 to 292.036

292.016Â Â Â Â  Centralized payroll procedure

292.018Â Â Â Â  Designation of agent

292.022Â Â Â Â  Preparation of payroll

292.024Â Â Â Â  Warrant for aggregate amount allowed plus assessments; limits

292.026Â Â Â Â  Issuing payroll checks

292.032Â Â Â Â  Filing paid checks; unpresented checks

292.033Â Â Â Â  Advances of regular and terminal salary or wages

292.034Â Â Â Â  Payment for use of centralized payroll services

292.036Â Â Â Â  Rules

292.039Â Â Â Â  Paying officers and employees of certain state institutions and agencies

292.040Â Â Â Â  Bond of payroll officer

292.042Â Â Â Â  Paying employees by single payment to designated financial institutions

292.043Â Â Â Â  Deduction for payment to foundations; rules

292.045Â Â Â Â  Deduction for payment to United Fund

292.051Â Â Â Â  Deduction of cost of group insurance and other services; fee; payment of moneys deducted

292.055Â Â Â Â  Deduction for payment to labor organization

292.057Â Â Â Â  Deduction for payment to Oregon VeteransÂ Home Account

292.061Â Â Â Â  Deduction for payment of delinquent taxes

292.063Â Â Â Â  Deduction of wage overpayment; procedure; rules

292.065Â Â Â Â  Deduction of payment for parking fees; agreements for parking in state lots; rules

292.067Â Â Â Â  Deduction of requested payments to financial institutions; payment to designated central depositories

292.070Â Â Â Â  Withholding compensation to purchase United States Savings Bonds or other obligations; EmployesÂ Bond Savings Account; rules

292.080Â Â Â Â  Issuance of bonds; delivery to employee

292.090Â Â Â Â  Use of balances to purchase bonds in advance

292.100Â Â Â Â  Refunds from account

292.110Â Â Â Â  Procedure where employee dies having credit in account

292.150Â Â Â Â  Advances upon mileage allowances of members of legislature and upon salaries of legislative clerks and other state employees; rules

292.160Â Â Â Â  Repayment of amounts advanced

292.170Â Â Â Â  Procedure when employee leaves employment after overpayment

292.180Â Â Â Â  Invoice reflecting certain savings; use of savings; refunding

SUBSISTENCE AND MILEAGE ALLOWANCES FOR TRAVEL BY STATE OFFICERS AND EMPLOYEES

292.210Â Â Â Â  Definitions for ORS 292.210 to 292.230

292.220Â Â Â Â  Department to regulate subsistence and mileage allowances for travel; rules

292.230Â Â Â Â  Policy on out-of-state travel; guidelines; use of travel awards; rules

292.250Â Â Â Â  Reimbursement for use of privately owned motor vehicle on official business

292.280Â Â Â Â  Advance for expenses of travel and subsistence

292.286Â Â Â Â  Approval of advance by agency head; payment; rules

292.288Â Â Â Â  State claim on advances

SALARIES AND EXPENSES OF ELECTED STATE OFFICERS

292.313Â Â Â Â  Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of Bureau of Labor and Industries

292.316Â Â Â Â  Governor, Secretary of State, State Treasurer and Attorney General to pay fees and commissions into treasury; biennial report

292.405Â Â Â Â  Court of Appeals judges

292.410Â Â Â Â  Supreme Court Chief Justice and judges

292.415Â Â Â Â  Circuit court judges

292.425Â Â Â Â  Tax court judge

292.430Â Â Â Â  Retirement and insurance benefits extension to state elected officers

SALARIES AND EXPENSES OF NONELECTIVE STATE OFFICIALS

292.495Â Â Â Â  Compensation and expenses of members of state boards and commissions

292.500Â Â Â Â  Compensation and expenses of members of Oregon Developmental Disabilities Council

PUBLIC OFFICIALS COMPENSATION COMMISSION

292.907Â Â Â Â  Public Officials Compensation Commission; eligibility; term

292.908Â Â Â Â  Selection of members by lot; rules

292.912Â Â Â Â  Duties; reports

292.917Â Â Â Â  Officers; quorum; compensation and expenses; staff

292.920Â Â Â Â  Legislative Assembly to act on recommendations; authority to lower salaries

292.930Â Â Â Â  Annual salary for certain elected officials

COMPARABLE VALUE OF WORK

292.951Â Â Â Â  Definitions for ORS 292.951 to 292.971

292.956Â Â Â Â  Methodology for determining comparability of value of work; rules

292.961Â Â Â Â  Pay Equity Adjustment Fund; use; priority; review of distribution by legislative body

292.971          Job Evaluation Teams; duties

PENALTIES

292.990Â Â Â Â  Penalties

PROCEDURE FOR PAYMENT OF SALARY AND EXPENSES OF STATE OFFICERS AND EMPLOYEES

Â Â Â Â Â  292.010 Salaries of state officers and employees payable monthly or biweekly. The salaries of the Governor, Secretary of State, State Treasurer, Attorney General, judges of the Supreme and circuit courts, district attorneys, and all other state officers, and all persons employed by the state whose salary or compensation is payable by law out of the State Treasury, shall be paid monthly or on a biweekly basis. [Amended by 1969 c.378 Â§1; 1989 c.894 Â§1]

Â Â Â Â Â  292.014 Definitions for ORS 292.014 to 292.036. As used in ORS 292.014 to 292.036:

Â Â Â Â Â  (1) ÂAuthorized employee deductionsÂ includes all authorized deductions made from the salary and wages of an officer or employee of a state agency.

Â Â Â Â Â  (2) ÂSalaries and wagesÂ means payments to officers and employees of a state agency for services rendered other than on a fee basis. [1955 c.495 Â§1; 1961 c.108 Â§9]

Â Â Â Â Â  292.016 Centralized payroll procedure. The salaries and wages of the officers and employees of any state agency whose salaries and wages are payable out of the State Treasury shall be paid through the medium of payrolls as provided in ORS 292.014 to 292.036. [1955 c.495 Â§2; 1969 c.378 Â§2]

Â Â Â Â Â  292.018 Designation of agent. The chief administrative officer of any state agency electing to use the procedure provided by ORS 292.014 to 292.036 shall designate the Oregon Department of Administrative Services as an agent to act for the chief administrative officer under ORS 292.014 to 292.036. The designation shall be in writing signed by the chief administrative officer of the state agency and filed with the department. The designation shall remain in effect until the chief administrative officer of the state agency revokes it by written notice to the department. [1955 c.495 Â§3]

Â Â Â Â Â  292.020 [Renumbered 292.038]

Â Â Â Â Â  292.022 Preparation of payroll. (1) The chief administrative officer of the state agency using the procedure provided in ORS 292.014 to 292.036 shall cause to be prepared payrolls in the form prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The payroll shall be certified as correct by the chief administrative officer of the state agency or by the officer designated pursuant to ORS 293.330 to approve disbursements for the state agency.

Â Â Â Â Â  (3) The payroll in a form acceptable to the department shall be transmitted to the department. [1955 c.495 Â§4; 1967 c.454 Â§80; 1969 c.378 Â§3; 1979 c.468 Â§32]

Â Â Â Â Â  292.024 Warrant for aggregate amount allowed plus assessments; limits. (1) The Oregon Department of Administrative Services shall, as it determines and may at any time redetermine, either draw a warrant for or transfer the aggregate amount allowed of a payroll transmitted under ORS 292.022 plus additional amounts specified in subsection (2) of this section. The aggregate amounts allowed shall be deposited with the State Treasurer, to be held in a special account to be designated as the Joint Payroll Account.

Â Â Â Â Â  (2) In addition to the aggregate amount allowed of a payroll in subsection (1) of this section, the department may assess a fee equal to the State Treasury short term investment pool interest rate against any portion of any payroll reimbursement the source of funds of which is other than from a General Fund appropriation, and which is transmitted to the department 45 or more days after the issue date of the payroll. All moneys received by the department under the provisions of this subsection shall be deposited in the State Treasury to the credit of the General Fund. [1955 c.495 Â§5; 1961 c.108 Â§10; 1967 c.454 Â§81; 1969 c.378 Â§4; 1991 c.611 Â§1]

Â Â Â Â Â  292.026 Issuing payroll checks. (1) After preparation of the payroll, the aggregate amount as prescribed by ORS 292.024 shall be deposited in the Joint Payroll Account. The Oregon Department of Administrative Services may issue checks in the proper amount even though reimbursement funds payable to the Joint Payroll Account are not available on the date of issuance. The checks shall be drawn on the State Treasurer and be payable from the Joint Payroll Account. The checks shall be issued to:

Â Â Â Â Â  (a) The officers and employees of the state agency who are entitled to receive payments under the payroll as allowed by the department.

Â Â Â Â Â  (b) The persons, public or private, including persons responsible for holding or investing an officer or employeeÂs individual retirement account, section 408, Internal Revenue Code of 1954, in effect on January 1, 1987, entitled to receive the authorized employee deductions under the payroll as allowed by the department.

Â Â Â Â Â  (c) Banks, savings and loan associations or credit unions, including persons responsible for holding or investing an officer or employeeÂs individual retirement account entitled to receive direct deposit of payroll checks as preauthorized by employee.

Â Â Â Â Â  (2) Checks issued under subsection (1)(b) or (c) of this section may be for the aggregate amount due under the payroll to the person, public or private, entitled to receive the money or the department may utilize an automatic or electronic transfer of funds system authorized by the State TreasurerÂs office in lieu of issuing checks. The department may, where monthly payments are not required, issue checks less frequently than monthly to the persons, public or private, entitled to receive payments under subsection (1)(b) of this section. [1955 c.495 Â§6; 1967 c.454 Â§82; 1969 c.378 Â§5; 1979 c.718 Â§1; 1981 c.567 Â§1; 1985 c.355 Â§1]

Â Â Â Â Â  292.028 [1955 c.495 Â§7; repealed by 1961 c.108 Â§13]

Â Â Â Â Â  292.030 [Amended by 1953 c.347 Â§3; renumbered 292.039]

Â Â Â Â Â  292.032 Filing paid checks; unpresented checks. Checks issued under ORS 292.026, after having been paid, shall be filed with the chief administrative officer of the state agency. Unpresented checks shall be treated as are unpresented checks under ORS 293.450 to 293.460. [1955 c.495 Â§8]

Â Â Â Â Â  292.033 Advances of regular and terminal salary or wages. (1) As used in this section:

Â Â Â Â Â  (a) ÂRegular salary advanceÂ means any portion of the accrued salary or wages payable to an officer or employee who has filed a written request for the approval of such advance with the administrative head of the state agency by which the employee is employed.

Â Â Â Â Â  (b) ÂState agencyÂ means a state agency using the procedure provided in ORS 292.010 to 292.036.

Â Â Â Â Â  (c) ÂTerminal salary or wagesÂ means the salary or wages payable to an officer or employee who is terminating the office or employment with the state and includes cash payments made in lieu of accrued vacation time.

Â Â Â Â Â  (2) Where a state agency does not have an alternative procedure for advances of regular salary or wages or terminal salary or wages, the Oregon Department of Administrative Services may make advances of regular salary or wages or terminal salary or wages to an officer or employee of a state agency by check drawn on the Joint Payroll Account. The provisions of ORS 292.032 apply to such checks. The department shall require the officer or employee to whom the advance is made to execute an assignment of regular salary or wages or terminal salary or wages in the amount of the advancement. The assignment shall be made to the department. The assignment shall have priority over any other claims against the regular salary or wages or terminal salary or wages owed to the officer or employee by the state. The department shall withhold the amount specified in the assignment from the next salaries or wages or the terminal salary or wages payable to such officer or employee, and the amount so withheld shall be credited to the Joint Payroll Account in payment of the advance made under this section. [1957 c.93 Â§2; 1961 c.108 Â§11; 1969 c.378 Â§6; 1981 c.567 Â§2]

Â Â Â Â Â  292.034 Payment for use of centralized payroll services. (1) A state agency using the procedure provided by ORS 292.014 to 292.036 shall pay for the expense of the services (including labor), facilities and materials furnished by the Oregon Department of Administrative Services under ORS 292.014 to 292.036.

Â Â Â Â Â  (2) All moneys received by the department under the provisions of this section shall be deposited in the State Treasury to the credit of the Oregon Department of Administrative Services Operating Fund. [1955 c.495 Â§9; 1961 c.108 Â§12; 1967 c.454 Â§83; 1969 c.378 Â§7; 1993 c.500 Â§44a]

Â Â Â Â Â  292.036 Rules. The Oregon Department of Administrative Services may prescribe such rules and regulations as are necessary to carry out the provisions of ORS 292.014 to 292.036. [1955 c.495 Â§10]

Â Â Â Â Â  292.038 [Formerly 292.020; 1959 c.588 Â§18; 1959 c.687 Â§5; 1967 c.346 Â§3; repealed by 1969 c.378 Â§11]

Â Â Â Â Â  292.039 Paying officers and employees of certain state institutions and agencies. (1) The payment of the salary or compensation of the employees of the Department of Transportation and the officers and employees of any state agency, as defined in ORS 291.002, if such agency is authorized by the Director of the Oregon Department of Administrative Services, where such salary or compensation is payable out of the State Treasury and is fixed by law or the proper governing board or authority at a definite rate per day, week, month or year, shall be made monthly, as provided in this section.

Â Â Â Â Â  (2) The superintendent, president or chief executive officer of the institutions, boards, commissions or state agencies listed in subsection (1) of this section, or such other officer thereof as may be, with the approval of the department, designated by the proper governing board or authority, shall, at the end of each month, make out, certify and transmit to the department, a payroll, duly verified by the superintendent, president or chief executive officer or designated other officer and approved by the proper auditing committee or officer, showing the names of the several officers and employees during the preceding payroll period, the rate of compensation of each by the day, week, month or year, the time employed, the amount due and any other facts the department requires. The department, if it approves the payroll, shall draw a warrant on the State Treasurer for the aggregate amount allowed by it thereon, in favor of the superintendent, president or other officer of the institution, board, commission or state agency, who shall immediately pay over the moneys received thereon to the several parties entitled thereto, taking receipts therefor, which shall be transmitted to the department. [Formerly 292.030; 1957 c.482 Â§1; 1959 c.183 Â§1; 1959 c.566 Â§5; 1967 c.454 Â§84; 1969 c.378 Â§8; 1995 c.612 Â§20; 2003 c.734 Â§16]

Â Â Â Â Â  292.040 Bond of payroll officer. Before the superintendent, president or other officer of an institution, board or commission listed in ORS 292.039, forwards a payroll or receives from the Oregon Department of Administrative Services a warrant issued thereon, the superintendent, president or other officer shall file with the department a bond running to the State of Oregon, for the benefit of whomsoever it may concern, in such sum and amount as the department may require, not less, however than 50 percent of the probable aggregate amount of the monthly payroll nor more than $50,000, with an approved surety company as surety. The bond shall be conditioned that the superintendent, president or other officer will faithfully pay over the moneys received on the warrant issued by the department to the several parties entitled thereto, and properly account for the same. The premium on the bond shall be considered an expense of the state and payable from any funds appropriated for the benefit of the institution, board, commission or state agency listed in ORS 292.039 (1). [Amended by 1953 c.95 Â§2; 1967 c.454 Â§85; 1969 c.378 Â§9; 1989 c.171 Â§38]

Â Â Â Â Â  292.042 Paying employees by single payment to designated financial institutions. (1) Notwithstanding the provisions of ORS 292.039 or any other law, any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of state officers or employees to whom salaries and wages are to be paid, and may pay the same to any financial institution designated by the officers or employees for credit to their accounts. A single payment may be issued in favor of such financial institution, for the total amount due the officers or employees involved, and written directions provided to such financial institution of the amount to be credited to the account of each officer or employee. Financial institutions permitted to participate in the payroll program shall be those only which are qualified state depositories as provided by ORS 295.001 to 295.108.

Â Â Â Â Â  (2) The issuance and delivery by the disbursing officer of a payment in accordance with the procedure set forth in subsection (1) of this section and proper acceptance thereof by the financial institution shall constitute full acquittance for the amount due to the officer or employee. [1967 c.69 Â§Â§2,3; 1969 c.378 Â§10; 1997 c.631 Â§443; 1999 c.311 Â§3; 2001 c.29 Â§1]

Â Â Â Â Â  Note: The addition and repeal of statutes in ORS chapter 295 by chapter 871, Oregon Laws 2007, become operative July 1, 2008. Until July 1, 2008, the reference to the series 295.001 to 295.108 should be considered a reference to the series 295.001 to 295.125. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.043 Deduction for payment to foundations; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFoundationÂ means:

Â Â Â Â Â  (A) A tax exempt organization designated by a rule adopted by a state agency; or

Â Â Â Â Â  (B) A tax exempt organization designated by the State Board of Higher Education to solicit contributions for the support of an institution of higher education under the jurisdiction of the board.

Â Â Â Â Â  (b) ÂSalary and wagesÂ has the meaning given that term in ORS 292.014.

Â Â Â Â Â  (2) Any state official authorized to disburse funds in payment of salaries or wages of the officers and employees of a state agency, or of the officers, teachers, instructors and other employees of the Department of Higher Education, is authorized, upon written request of the individual, to deduct each month from the salary or wages of the individual the amount of money designated by the individual for payment to a foundation.

Â Â Â Â Â  (3) The individual may withdraw the authorization at any time if the individual so notifies such officer in writing.

Â Â Â Â Â  (4) The moneys so deducted shall be paid over promptly to the foundation designated by the individual. Subject to any rules prescribed by a state agency or the State Board of Higher Education, the state official authorized to disburse the funds in payment of salaries and wages may prescribe any procedures necessary to carry out this section. [1975 c.385 Â§1; 1995 c.612 Â§21; 2007 c.676 Â§4]

Â Â Â Â Â  292.045 Deduction for payment to United Fund. (1) As used in this section, ÂUnited FundÂ means the organization conducting the single, annual, consolidated effort to secure funds for distribution to agencies engaged in charitable and public health, welfare and service purposes, which is commonly known as the United Fund, or the organization which serves in place of the United Fund organization in communities where an organization known as the United Fund is not organized.

Â Â Â Â Â  (2) Any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the state officer or employee, to deduct each month from the salary or wages of the officer or employee the amount of money designated by the officer or employee for payment to the United Fund. The moneys so deducted shall be paid over promptly to the United Fund designated by the officer or employee. Subject to any regulations prescribed by the Oregon Department of Administrative Services, the state official authorized to disburse the funds in payment of salaries or wages may prescribe any procedures necessary to carry out this section. [1955 c.255 Â§1]

Â Â Â Â Â  292.050 [Repealed by 1965 c.23 Â§2]

Â Â Â Â Â  292.051 Deduction of cost of group insurance and other services; fee; payment of moneys deducted. (1) Except as authority over contracts for health benefit plans described in ORS 243.135 is vested in the Public EmployeesÂ Benefit Board, upon receipt of the request in writing of an officer or employee so to do, the state official authorized to disburse funds in payment of the salary or wages of the officer or employee may deduct from the salary or wages of the officer or employee an amount of money indicated in the request for payment of the applicable amount set forth in benefit plans selected by the officers or employees or in their behalf for:

Â Â Â Â Â  (a) Group life insurance, including life insurance for dependents of officers or employees.

Â Â Â Â Â  (b) Group dental and related services and supplies, or any other remedial care recognized by state law and related services and supplies, other than medical, surgical or hospital care, recognized under state law, including such insurance for dependents of state officers or employees.

Â Â Â Â Â  (c) Group indemnity insurance for accidental death and dismemberment and for loss of income due to accident, sickness or other disability, including such insurance for dependents of state officers or employees.

Â Â Â Â Â  (d) Automobile casualty insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees. Membership in the employee organization is not a requirement for participation in this program.

Â Â Â Â Â  (e) Legal insurance under a monthly payroll deduction program endorsed or offered by an employee organization representing 500 or more state employees.

Â Â Â Â Â  (f) Self-insurance programs that are approved and provided by the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may establish and collect a fee to cover costs of administering this section.

Â Â Â Â Â  (3) No state official authorized to disburse funds in payment of salaries or wages is required to make deductions as authorized by subsection (1) of this section for more than one benefit plan of the type referred to in each of the paragraphs in subsection (1) of this section per eligible employee.

Â Â Â Â Â  (4) Moneys deducted under subsection (1) of this section shall be paid over promptly:

Â Â Â Â Â  (a) To the insurance companies, agencies or hospital associations, or persons responsible for payment of premiums to the companies, agencies or associations, in accordance with the terms of the contracts made by the officers or employees or in their behalf; or

Â Â Â Â Â  (b) With respect to self-insurance benefits, in accordance with rules, procedures and directions of the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (5) As used in this section, Âofficer or employeeÂ means all persons who receive salaries or wages disbursed by any state official. [1965 c.23 Â§1; 1971 c.527 Â§12; 1975 c.475 Â§1; 1979 c.469 Â§1; 1979 c.717 Â§1; 1997 c.222 Â§43; 2003 c.640 Â§5]

Â Â Â Â Â  292.053 [1987 c.201 Â§2; repealed by 1999 c.49 Â§1]

Â Â Â Â Â  292.055 Deduction for payment to labor organization. (1) Upon receipt of the request in writing of a state officer or employee so to do, the state official authorized to disburse funds in payment of the salary or wages of such state officer or employee each month shall deduct from the salary or wages of such officer or employee the amount of money indicated in such request, for payment thereof to a labor organization as the same is defined in ORS 243.650.

Â Â Â Â Â  (2) Such state official each month shall pay such amount so deducted to any such labor organization so designated to receive it.

Â Â Â Â Â  (3) Unless there is a contract to the contrary, upon receipt of the request in writing of such officer or employee so to do, such state official shall cease making such deductions and payments.

Â Â Â Â Â  (4) In addition to making such deductions and payments to any labor organization certified under the rules of the Employment Relations Board as representatives of employees in a bargaining unit, any department, board, commission, bureau, institution or other agency of the state shall make deductions for and payments to noncertified, yet bona fide, labor organizations, if requested to do so by officers and employees in that department, board, commission, bureau, institution, or other state agency, and for so long as the requests are not revoked. No deductions for and payments to any labor organization under this section shall be deemed an unfair labor practice under ORS 243.672.

Â Â Â Â Â  (5) Upon receipt from the Oregon Department of Administrative Services of a copy of a valid fair-share agreement in a collective bargaining unit, the state official authorized to disburse funds in payment of the salary or wages of the employees in such unit each month shall deduct from the salary or wages of the employees covered by the agreement the in-lieu-of-dues payment stated in the agreement and pay such amount to the labor organization party the agreement in the same manner as deducted dues are paid to a labor organization. Such deduction and payment shall continue for the life of the agreement. [1959 c.316 Â§1; 1969 c.414 Â§1; 1971 c.510 Â§1; 1973 c.536 Â§31; 1975 c.347 Â§1; 1995 c.286 Â§28]

Â Â Â Â Â  292.057 Deduction for payment to
Oregon
VeteransÂ Home Account. Any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the officer or employee, to deduct each month from the salary or wages of the officer or employee the amount of money designated by the officer or employee for payment to the Oregon VeteransÂ Home Account created under ORS 408.368. The moneys deducted from the salaries or wages shall be paid over promptly to the Oregon VeteransÂ Home Account to be used solely for the purposes set forth in ORS 408.368 (1). Subject to any rules adopted by the Oregon Department of Administrative Services, the state official authorized to disburse funds in payment of salaries or wages may prescribe any procedures necessary to carry out this section. [2007 c.208 Â§1]

Â Â Â Â Â  Note: 292.057 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.060 [Repealed by 1965 c.23 Â§2]

Â Â Â Â Â  292.061 Deduction for payment of delinquent taxes. (1) Any state official authorized to disburse funds in payment of salaries or wages of state officers or employees is authorized, upon written request of the state officer or employee, to deduct each pay period from the salary or wages of the officer or employee the amount of money designated by the officer or employee for the purpose of paying delinquent taxes, including interest and penalties, due state or federal agencies. Such deductions must be in accordance with an agreement between the officer or employee and the state or federal agency.

Â Â Â Â Â  (2) The state official each month shall pay such amount so deducted to the state or federal agency designated to receive it.

Â Â Â Â Â  (3) Upon receipt of the request in writing of the officer or employee so to do, the state official shall cease making such deductions and payments. [1987 c.444 Â§2]

Â Â Â Â Â  292.063 Deduction of wage overpayment; procedure; rules. (1) When a state employee receives payment of salary or wages in an amount greater than the employeeÂs entitlement, the amount of overpayment may be deducted from salary or wages earned by the employee.

Â Â Â Â Â  (2) The deduction may be in such form and manner as the Oregon Department of Administrative Services, by rule, may prescribe. [1995 c.452 Â§7]

Â Â Â Â Â  Note: 292.063 was added to and made a part of ORS chapter 292 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.065 Deduction of payment for parking fees; agreements for parking in state lots; rules. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂDepartmentÂ means the Oregon Department of Administrative Services.

Â Â Â Â Â  (b) ÂState agencyÂ means any elected or appointed officer, board, commission, department, institution, branch or other agency of the state government.

Â Â Â Â Â  (c) ÂState officer or employeeÂ means every person, including a minor, who receives a salary or wages disbursed by any state official.

Â Â Â Â Â  (d) ÂPayroll officerÂ means any person authorized to disburse funds in payment of state salaries or wages to state officers and employees.

Â Â Â Â Â  (2) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the department.

Â Â Â Â Â  (3) Any authorization given under subsection (2) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

Â Â Â Â Â  (4) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the department.

Â Â Â Â Â  (5) A state agency or municipal government may enter into an agreement with a state officer or employee for parking in lots or parking structures owned or controlled by a state agency or municipal government under rules prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (6) As soon as practical, not to exceed 30 days, after receiving a written authorization from a state officer or employee of a state agency as provided under subsection (5) of this section, the payroll officer authorized to disburse funds in payment of the salary or wages of such officer or employee shall deduct monthly from such salary or wages the amount of money designated by such officer or employee for payment of parking fees in accordance with an agreement made by such officer or employee with the state agency or municipal government.

Â Â Â Â Â  (7) Any authorization given under subsection (6) of this section is subject to cancellation by giving a written notice of such cancellation to the payroll officer authorized to make the deduction. As soon as practical, not to exceed 30 days, after receiving a written notice from the state officer or employee to cancel the deduction, the payroll officer shall cease making such deductions.

Â Â Â Â Â  (8) The authorization for deduction and cancellation of deduction shall be made to the payroll officer in such form and manner and under such rules as prescribed by the Oregon Department of Administrative Services. [1969 c.445 Â§Â§1,2,3,4; 1975 c.634 Â§1; 1993 c.500 Â§45]

Â Â Â Â Â  292.067 Deduction of requested payments to financial institutions; payment to designated central depositories. (1) Upon receipt of the request in writing of a state officer or employee to do so, the state officer authorized to disburse funds in payment of the salary or wages of such state officer or employee each month shall deduct from the salary or wages of such officer or employee the amount of money indicated in such request, for payment thereof to any designated financial institution that is a member of the Oregon Automated Clearing House Association or its successor, designated by such officer or employee to receive it.

Â Â Â Â Â  (2) Such state official each month shall pay such amount so deducted to a single central depository or clearinghouse facility designated by participating credit unions for credit union payments, savings and loans for savings and loan payments, banks for bank payments, to receive payments on their behalf.

Â Â Â Â Â  (3) Upon receipt of the request in writing of such officer or employee to do so, such state official shall cease making such deductions and payments.

Â Â Â Â Â  (4) As used in this section, Âfinancial institutionÂ means a financial institution as defined in ORS 706.008 or any other entity authorized to hold or invest individual retirement accounts under section 408, Internal Revenue Code of 1954, in effect on January 1, 1987. [1971 c.71 Â§2; 1979 c.718 Â§2; 1985 c.355 Â§2; 1997 c.631 Â§444]

Â Â Â Â Â  292.068 [1977 c.642 Â§2; repealed by 1979 c.718 Â§3]

Â Â Â Â Â  292.070 Withholding compensation to purchase
United States
Savings Bonds or other obligations; EmployesÂ Bond Savings Account; rules. (1) As used in ORS 292.070 to 292.110:

Â Â Â Â Â  (a) ÂCompensationÂ means salaries and wages.

Â Â Â Â Â  (b) ÂState employeesÂ means state officers and employees, including minors.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services, pursuant to such rules as it may adopt, is authorized, with the approval of state employees, to withhold from their compensation sums with which to purchase for them United States Savings Bonds or other obligations of the United States of America and to deposit such sums with the State Treasurer in a trust account entitled EmployesÂ Bond Savings Account. The account shall be subject to withdrawal, in whole or in part, upon the check or written order of the department, or of such persons as may be deputized by it, for the purposes provided in ORS 292.070 to 292.110. The account, with its component items, shall be exempt from garnishment, attachment or execution under the laws of this state. [Amended by 1981 c.567 Â§3]

Â Â Â Â Â  292.080 Issuance of bonds; delivery to employee. (1) The Oregon Department of Administrative Services shall maintain a record of all deductions made from the compensation of employees under authority of ORS 292.070. When sufficient funds have accumulated to the credit of an employee to permit the issuance of a United States Savings Bond or other federal obligation of the kind and in the denomination desired by the employee, the department shall issue or procure the bond or other obligation purchased by the employee.

Â Â Â Â Â  (2) All such bonds or other obligations issued by the department in behalf of the federal government shall be:

Â Â Â Â Â  (a) Forwarded to the purchasing employee by the department by mail in envelopes furnished by the federal government; or

Â Â Â Â Â  (b) Delivered by the department to the board, department, commission or other state agency by which the purchaser is employed, for redelivery to the employee. [Amended by 1981 c.567 Â§4]

Â Â Â Â Â  292.090 Use of balances to purchase bonds in advance. Balances to the credit of the EmployesÂ Bond Savings Account may be used for the purchase in advance, from the federal government or from any federal reserve bank or other authorized federal agency, of savings bonds or other obligations of the federal government, either in blank or in inscribed form, in convenient denominations to meet the requirements of the purchasers thereof. [Amended by 1981 c.567 Â§5]

Â Â Â Â Â  292.100 Refunds from account. The Oregon Department of Administrative Services may make refunds from the EmployesÂ Bond Savings Account, of the uninvested amounts therein, of employeesÂ salary deductions. [Amended by 1981 c.567 Â§6]

Â Â Â Â Â  292.110 Procedure where employee dies having credit in account. (1) If a state employee dies having moneys to the credit of the state employee in the EmployesÂ Bond Savings Account, the moneys shall be paid to the coowner or beneficiary named in the employeeÂs payroll allotment authorization for the purchase of such bonds or obligations. If no coowner or beneficiary is designated therein, then, if the employee is married, the moneys shall be paid or refunded to the employeeÂs surviving spouse, or, if the employee is unmarried, to a next of kin.

Â Â Â Â Â  (2) Uncashed refund checks or orders issued and delivered to state employees before death, may be paid to the like parties in the order named, upon indorsement of the checks or orders by such parties in the name of the deceased payee and individually. [Amended by 1981 c.567 Â§7]

Â Â Â Â Â  292.120 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.130 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.140 [Repealed by 1955 c.316 Â§4]

Â Â Â Â Â  292.150 Advances upon mileage allowances of members of legislature and upon salaries of legislative clerks and other state employees; rules. (1) The State Treasurer is authorized, under such rules as the treasurer shall promulgate, to make cash advances in payment of mileage allowances of members of the Legislative Assembly, and in payment of earned wages and salaries of clerks and employees thereof, and of state employees during sessions of the Legislative Assembly and in emergency cases, pursuant to assignments executed by payees in favor of the State Treasurer.

Â Â Â Â Â  (2) Wages and salaries of clerks and employees of the Legislative Assembly shall be so advanced only pursuant to certificates, showing the amount of salary earned and unpaid, signed by the chief clerk of the branch of the Legislative Assembly with which the party receiving the advance is identified and by the Oregon Department of Administrative Services or its duly authorized representative.

Â Â Â Â Â  (3) The amounts of earned wages and salaries of state employees shall be so advanced only if payable solely from appropriations made by the Legislative Assembly, and then only upon vouchers approved by the proper state officer, board or commission, as the case may be.

Â Â Â Â Â  292.160 Repayment of amounts advanced. (1) The amounts advanced by the State Treasurer under ORS 292.150 shall be repaid to the State Treasurer through warrants issued by the Oregon Department of Administrative Services in payment of properly approved vouchers.

Â Â Â Â Â  (2) The State Treasurer, as assignee of the parties to whom such advances have been made, is authorized to:

Â Â Â Â Â  (a) Verify the vouchers.

Â Â Â Â Â  (b) Indorse, as assignee, the warrants drawn in favor of the parties to whom the advances have been made, or to such parties and to the State Treasurer as assignee jointly.

Â Â Â Â Â  (c) Reimburse, from the proceeds of the warrants, the funds or accounts from which the advances have been made.

Â Â Â Â Â  292.170 Procedure when employee leaves employment after overpayment. If a state employee leaves state employment after having received payment of salary or wages in an amount greater than the employeeÂs entitlement, the amount of overpayment shall be considered a delinquent account and shall be subject to collection by the Collections Unit in the Department of Revenue under ORS 293.250. [1981 c.567 Â§12]

Â Â Â Â Â  292.180 Invoice reflecting certain savings; use of savings; refunding. (1) The Oregon Department of Administrative Services may render a monthly or quarterly invoice to all state agencies utilizing or intending to utilize the joint payroll system in the future. This monthly or quarterly invoice shall be equal to demonstrated savings of WorkersÂ Compensation workday tax costs which are a direct result of the savings from payment of the workday tax based on actual days worked by the employee.

Â Â Â Â Â  (2) It is the intention of this section to allow the department to use demonstrated savings of WorkersÂ Compensation workday tax costs to pay for the implementation costs of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section and the moneys received are continuously appropriated for the purposes of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section.

Â Â Â Â Â  (3) Any excess moneys remaining after the implementation of ORS 238.350, 240.546, 292.026, 292.033, 292.070 to 292.110, 292.170 and this section shall be returned pro rata on the basis of total moneys to agency contributions to the agencies from which received. However, if the amount remaining is less than $10,000, that amount may be transferred to the General Fund as a miscellaneous receipt. [1981 c.567 Â§11; 1983 c.81 Â§1]

Â Â Â Â Â  292.190 [1991 c.530 Â§1; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  292.200 [1975 c.4 Â§1; repealed by 1985 c.565 Â§47]

SUBSISTENCE AND MILEAGE ALLOWANCES FOR TRAVEL BY STATE OFFICERS AND EMPLOYEES

Â Â Â Â Â  292.210 Definitions for ORS 292.210 to 292.230. As used in ORS 292.210 to 292.230, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂState agencyÂ has the same meaning as provided in ORS 291.002.

Â Â Â Â Â  (2) ÂState officerÂ means any elected or appointed state officer, including members of boards and commissions. [Amended by 1953 c.623 Â§3; 1971 c.153 Â§1]

Â Â Â Â Â  292.220 Department to regulate subsistence and mileage allowances for travel; rules. The amounts and nature of subsistence allowances for travel, and the rate of mileage allowance for travel by private automobile, payable by state agencies, shall be established and regulated by the Oregon Department of Administrative Services within any limits that may be prescribed by statute. The department shall prescribe by rule the conditions under which allowances for travel by private automobile may be made. [Amended by 2005 c.22 Â§215]

Â Â Â Â Â  292.230 Policy on out-of-state travel; guidelines; use of travel awards; rules. (1) It is the policy of the state that all out-of-state travel by state agency personnel shall be allowed only when the travel is essential to the normal discharge of the agencyÂs responsibilities. Out-of-state travel shall be conducted in the most efficient and cost-effective manner resulting in the best value to the state. The travel must comply with requirements of rules adopted under subsection (5) of this section. State agencies shall adhere to the following guidelines when using out-of-state travel:

Â Â Â Â Â  (a) All out-of-state travel must be for official state business.

Â Â Â Â Â  (b) Use of out-of-state travel must be related to the agencyÂs scope of responsibilities.

Â Â Â Â Â  (c) Each state agency is charged with the responsibility for determining the necessity and justification for and method of travel.

Â Â Â Â Â  (d) Each state agency shall make every effort possible to minimize employee time spent on out-of-state travel.

Â Â Â Â Â  (2) Notwithstanding any other law, including but not limited to ORS 243.650 to 243.782, it is the policy of the state that travel awards earned while conducting state business shall be used to reduce the costs of state travel expenses except as otherwise required as a prerequisite to receipt of federal or other granted funds. The use of travel awards obtained while conducting state business for personal travel constitutes personal gain from state employment and violates ORS 244.040.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall work with commercial airlines to make travel awards available to the state rather than individual employees.

Â Â Â Â Â  (4) Notwithstanding subsection (5) of this section, each state agency shall manage all travel awards earned by personnel employed by them who travel for the state. Agencies shall establish procedures in accordance with Oregon Department of Administrative Services rules to monitor the earning and use of awards by individual employees.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services shall adopt by rule standards regulating out-of-state travel including but not limited to:

Â Â Â Â Â  (a) Limiting the number of officers and employees who may attend the same meeting;

Â Â Â Â Â  (b) Requiring state agencies to establish practices for travel that are consistent with the agencyÂs resources;

Â Â Â Â Â  (c) Requiring agencies to develop information sharing for reporting and other aspects that have benefits to more than one agency;

Â Â Â Â Â  (d) Developing telecommunication resources to be used in lieu of travel;

Â Â Â Â Â  (e) Requiring agency administrators or their designees, as designated in writing, to approve out-of-state travel; and

Â Â Â Â Â  (f) Setting up procedures to audit agency use of travel and travel awards including appropriate sanctions for misuse.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂOfficial state businessÂ means activity conducted by any agency personnel that has been authorized by that agency in support of approved state programs.

Â Â Â Â Â  (b) ÂOut-of-state travelÂ means all travel from a point of origin in
Oregon
to a point of destination in another state and return therefrom.

Â Â Â Â Â  (c) ÂTravel awardÂ means any object of value awarded by any business providing commercial transportation or accommodations to an individual or agency which can be used to reduce the cost of travel including, but not limited to, frequent flier miles, discounts or coupons. [Amended by 1993 c.750 Â§1]

Â Â Â Â Â  292.240 [Repealed by 1953 c.623 Â§3]

Â Â Â Â Â  292.250 Reimbursement for use of privately owned motor vehicle on official business. (1) No person shall be reimbursed by the state for the use on official or state related business of a privately owned motor vehicle at a rate to exceed the rate established and regulated by the Oregon Department of Administrative Services. Reimbursement shall be paid only for distances actually traveled and trips made in the performance of official or state related duties.

Â Â Â Â Â  (2) The rate prescribed in subsection (1) of this section shall be deemed to be in full compensation for all and every expense, charge or liability incurred through the use of the privately owned motor vehicle, including the cost of gasoline, oil, repair parts, depreciation, taxes, insurance and maintenance and upkeep of every kind and nature.

Â Â Â Â Â  (3) No law enacted before August 2, 1951, allowing the recovery by any person of necessary and reasonable traveling expenses incurred in the performance of official duties shall be construed to authorize payment by the state for the use of a privately owned motor vehicle on a basis in excess of the rate provided in subsection (1) of this section. [Amended by 1965 c.8 Â§1; 1971 c.153 Â§2; 1971 c.244 Â§1; 1973 c.224 Â§1; 1974 c.10 Â§1; 1975 c.525 Â§1; 1979 c.179 Â§1]

Â Â Â Â Â  292.260 [Amended by 1965 c.8 Â§2; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.280 Advance for expenses of travel and subsistence. Notwithstanding ORS chapters 291, 292 and 293, any officer or employee of any state agency may receive an advance for approved necessary expenses of travel and subsistence arising out of official duties or employment, in the manner provided in ORS 292.286 and 292.288. [1955 c.765 Â§1; 1973 c.158 Â§1]

Â Â Â Â Â  292.283 [1955 c.765 Â§2; 1971 c.244 Â§2; repealed by 1973 c.158 Â§5]

Â Â Â Â Â  292.286 Approval of advance by agency head; payment; rules. (1) Any officer or employee of a state agency who desires a cash advance for the expenses of travel and subsistence arising out of official duties or employment shall file a written request for the approval of such advance with the administrative head of the state agency by which the officer or employee is employed.

Â Â Â Â Â  (2) The administrative head of the state agency by which the officer or employee requesting the advance is employed shall forward a copy of the written approval to the official authorized to disburse funds of such agency. The advance shall be paid from funds available to the agency for the payment of claims.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall make rules setting forth procedures for request and disbursal of travel advances provided in ORS 292.286 and 292.288. [1955 c.765 Â§3; 1971 c.244 Â§3; 1973 c.158 Â§2; 1993 c.18 Â§57; 2005 c.22 Â§216]

Â Â Â Â Â  292.288 State claim on advances. The state shall have a prior claim against and a right to withhold any and all funds payable, or to become payable, by the state to any officer or employee up to the amount of such advance. [1971 c.244 Â§5]

Â Â Â Â Â  292.289 [1955 c.765 Â§4; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.292 [1955 c.765 Â§5; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.295 [1955 c.765 Â§6; repealed by 1971 c.244 Â§6]

Â Â Â Â Â  292.298 [1955 c.765 Â§8; repealed by 1973 c.158 Â§5]

Â Â Â Â Â  292.310 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.312 [Repealed by 1953 c.307 Â§4]

SALARIES AND EXPENSES OF ELECTED STATE OFFICERS

Â Â Â Â Â  292.313 Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of Bureau of Labor and Industries. The incumbents of each of the following offices shall be paid an annual salary on a monthly basis, as follows:

Â Â Â Â Â  (1) Governor, $93,600 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Governor shall also be paid $1,000 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (2) Secretary of State, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Secretary of State shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (3) State Treasurer, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The State Treasurer shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (4) Attorney General, $77,200 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The Attorney General shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (5) Superintendent of Public Instruction, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The superintendent shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for.

Â Â Â Â Â  (6) Commissioner of the Bureau of Labor and Industries, $72,000 for the year beginning July 1, 2001, and ending June 30, 2002, and for each year thereafter. The commissioner shall also be paid $250 per month regularly for expenses necessarily incurred but not otherwise provided for. [1953 c.307 Â§1; 1955 c.706 Â§1; 1957 c.578 Â§1; 1959 c.693 Â§1; 1961 c.392 Â§1; 1963 c.572 Â§55; 1965 c.14 Â§1; 1967 c.7 Â§1; 1969 c.644 Â§1a; 1971 c.642 Â§4; 1973 c.628 Â§1; 1977 c.896 Â§2; 1979 c.635 Â§1; 1981 c.736 Â§5; 1981 c.739 Â§1; 1985 c.782 Â§4; 1987 c.894 Â§4; 1989 c.977 Â§1; 1997 c.572 Â§1; 2001 c.854 Â§1; 2002 s.s.3 c.12 Â§11]

Â Â Â Â Â  Note: 292.313 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.314 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.315 [1953 c.517 Â§1; 1955 c.529 Â§1; 1957 c.685 Â§1; renumbered 292.410]

Â Â Â Â Â  292.316 Governor, Secretary of State, State Treasurer and Attorney General to pay fees and commissions into treasury; biennial report. All fees and commissions of any kind, name or nature collected by the Governor, Secretary of State, State Treasurer or Attorney General for any service performed by the Governor, Secretary of State, State Treasurer or Attorney General by virtue of office or collected by the Governor, Secretary of State, State Treasurer or Attorney General by virtue of office, shall be paid into the State Treasury on or before the 10th day of the month following the collection thereof, accompanied by a statement designating the fund or account to which the payment is to be credited. Each of such officers shall, in the biennial report of the officer, set forth a statement of all moneys so collected and paid over to the State Treasury. [Amended by 1953 c.307 Â§4; 1969 c.141 Â§1]

Â Â Â Â Â  292.317 [1953 c.542 Â§1; 1955 c.705 Â§1; last sentence of 1957 Replacement Part enacted as 1955 c.705 Â§5; 1957 c.486 Â§1; sentence before last sentence of 1957 Replacement Part enacted as 1957 c.486 Â§2; 1959 c.588 Â§15; 1959 c.596 Â§68; renumbered 292.505 to 292.790]

Â Â Â Â Â  292.318 [1953 c.542 Â§2; subsection (2) of 1957 Replacement Part enacted as 1955 c.705 Â§6; 1957 c.486 Â§3; renumbered 292.855]

Â Â Â Â Â  292.319 [1953 c.542 Â§3; renumbered 292.860]

Â Â Â Â Â  292.320 [Amended by 1953 c.542 Â§5; renumbered 292.905]

Â Â Â Â Â  292.322 [Amended by 1953 c.542 Â§5; renumbered 292.910]

Â Â Â Â Â  292.324 [Amended by 1953 c.542 Â§5; renumbered 292.915]

Â Â Â Â Â  292.325 [1959 c.50 Â§1; repealed by 1975 c.614 Â§20]

Â Â Â Â Â  292.326 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.328 [Repealed by 1953 c.307 Â§4]

Â Â Â Â Â  292.330 [Repealed by 1953 c.517 Â§4]

Â Â Â Â Â  292.332 [Repealed by 1953 c.382 Â§4]

Â Â Â Â Â  292.334 [Amended by 1953 c.542 Â§5; renumbered 292.940]

Â Â Â Â Â  292.336 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.338 [Repealed by 1953 c.68 Â§19]

Â Â Â Â Â  292.340 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.342 [Repealed by 1955 c.705 Â§7]

Â Â Â Â Â  292.344 [Renumbered 292.975]

Â Â Â Â Â  292.346 [Repealed by 1953 c.25 Â§2]

Â Â Â Â Â  292.348 [Amended by 1955 c.705 Â§2; repealed by 1957 c.486 Â§5]

Â Â Â Â Â  292.350 [Amended by 1955 c.705 Â§3; renumbered 292.945]

Â Â Â Â Â  292.352 [Repealed by 1953 c.542 Â§5]

Â Â Â Â Â  292.354 [1953 c.723 Â§11; 1955 c.705 Â§4; 1957 c.486 Â§4; repealed by 1959 c.55 Â§1]

Â Â Â Â Â  292.405 Court of Appeals judges. (1) The annual salary of the Chief Judge of the Court of Appeals shall be $122,028 for the year beginning July 1, 2007, and $125,688 for each year thereafter.

Â Â Â Â Â  (2) The annual salary of each other judge of the Court of Appeals shall be $119,244 for the year beginning July 1, 2007, and $122,820 for each year thereafter. [1969 c.198 Â§9; 1971 c.642 Â§5; 1973 c.786 Â§1; 1977 c.896 Â§3; 1979 c.635 Â§2; 1981 c.739 Â§2; 1985 c.782 Â§5; 1987 c.894 Â§5; 1989 c.977 Â§2; 1993 c.725 Â§28; 1995 c.658 Â§139; 1997 c.572 Â§2; 2001 c.854 Â§2; 2007 c.911 Â§10]

Â Â Â Â Â  Note: 292.405 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.410 Supreme Court Chief Justice and judges. (1) The annual salary of the Chief Justice of the Supreme Court shall be $124,812 for the year beginning July 1, 2007, and $128,556 for each year thereafter.

Â Â Â Â Â  (2) The annual salary of each other judge of the Supreme Court shall be $122,028 for the year beginning July 1, 2007, and $125,688 for each year thereafter. [Formerly 292.315; 1961 c.702 Â§3; 1965 c.171 Â§3; 1967 c.38 Â§3; 1969 c.365 Â§3; 1971 c.642 Â§6; 1973 c.786 Â§2; 1977 c.896 Â§4; 1979 c.635 Â§3; 1981 c.739 Â§3; 1985 c.782 Â§6; 1987 c.894 Â§6; 1989 c.977 Â§3; 1993 c.725 Â§29; 1995 c.658 Â§139a; 1997 c.572 Â§3; 2001 c.854 Â§3; 2007 c.911 Â§11]

Â Â Â Â Â  Note: 292.410 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.415 Circuit court judges. The annual salary of each judge of a circuit court shall be $111,132 for the year beginning July 1, 2007, and $114,468 for each year thereafter. [1971 c.642 Â§43; 1973 c.786 Â§3; 1977 c.896 Â§5; 1979 c.635 Â§4; 1981 c.739 Â§4; 1985 c.782 Â§7; 1987 c.894 Â§7; 1989 c.977 Â§4; 1993 c.725 Â§30; 1995 c.658 Â§139b; 1997 c.572 Â§4; 2001 c.854 Â§4; 2007 c.911 Â§12]

Â Â Â Â Â  Note: 292.415 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.420 [1971 c.642 Â§44; 1973 c.786 Â§4; 1977 c.896 Â§6; 1979 c.635 Â§5; 1981 c.739 Â§5; repealed by 1981 c.816 Â§3]

Â Â Â Â Â  292.422 [1981 c.816 Â§2; 1985 c.782 Â§8; 1987 c.894 Â§8; 1989 c.977 Â§5; 1993 c.725 Â§31; 1995 c.658 Â§139c; 1997 c.572 Â§5; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  292.425 Tax court judge. The annual salary of the judge of the Oregon Tax Court shall be $114,720 for the year beginning July 1, 2007, and $118,164 for each year thereafter. [1977 c.896 Â§8; 1979 c.635 Â§6; 1981 c.739 Â§6; 1985 c.782 Â§9; 1987 c.894 Â§9; 1989 c.977 Â§6; 1993 c.725 Â§32; 1995 c.658 Â§139d; 1997 c.572 Â§7; 2001 c.854 Â§5; 2007 c.911 Â§13]

Â Â Â Â Â  Note: 292.425 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.430 Retirement and insurance benefits extension to state elected officers. (1) In addition to the annual salaries established as provided in ORS 292.907 to 292.930, the Oregon Department of Administrative Services may Âpick-up,Â assume and pay to the Public Employees Retirement Fund any employee contributions, otherwise required by ORS 238.200, for the Governor, Secretary of State, State Treasurer, Attorney General, Superintendent of Public Instruction, Commissioner of the Bureau of Labor and Industries and members of the Legislative Assembly.

Â Â Â Â Â  (2) The department may provide health, dental, life and long-term disability insurance without cost to the officers referred to in subsection (1) of this section and to judges of the Supreme Court, Court of Appeals, Oregon Tax Court and circuit courts in such amounts as are provided from time to time to employees in the unclassified service of the state. [1979 c.635 Â§9; 2003 c.67 Â§35; 2007 c.901 Â§9]

SALARIES AND EXPENSES OF NONELECTIVE STATE OFFICIALS

Â Â Â Â Â  292.495 Compensation and expenses of members of state boards and commissions. (1) Subject to the availability of funds therefor in the budget of the state board or commission, and except as otherwise provided by law, any member of a state board or commission, other than a member who is employed in full-time public service, who is authorized by law to receive compensation for time spent in performance of official duties, shall receive a payment of $30 for each day or portion thereof during which the member is actually engaged in the performance of official duties.

Â Â Â Â Â  (2) Except as otherwise provided by law, all members of state boards and commissions, including those employed in full-time public service, may receive actual and necessary travel or other expenses actually incurred in the performance of their official duties within the limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250.

Â Â Â Â Â  (3) As used in subsection (2) of this section, Âother expensesÂ includes expenses incurred by a member of a state board or commission in employing a substitute to perform duties, including personal, normally performed by the member which the member is unable to perform because of the performance of official duties and which by the nature of such duties cannot be delayed without risk to health or safety. No member shall be reimbursed for expenses incurred in employing a substitute in excess of $25 per day. [1969 c.314 Â§1; 1973 c.224 Â§2; 1975 c.441 Â§1; 1979 c.616 Â§1]

Â Â Â Â Â  292.500 Compensation and expenses of members of
Oregon
Developmental Disabilities Council. (1) As used in this section, ÂcouncilÂ means the Oregon Developmental Disabilities Council that receives federal financial support under the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6000 et seq.).

Â Â Â Â Â  (2) Each member of the Oregon Developmental Disabilities Council is entitled to compensation as provided in ORS 292.495 (1).

Â Â Â Â Â  (3) Subject to limits provided by law or by the Oregon Department of Administrative Services under ORS 292.210 to 292.250, each member of the council may receive actual and necessary travel or other expenses incurred in the performance of the memberÂs official duties and not reimbursed from other sources.

Â Â Â Â Â  (4) As used in subsection (3) of this section, Âother expensesÂ means:

Â Â Â Â Â  (a) Expenses not exceeding $25 for each day that are incurred by a member of the council in employing another person to perform duties, including personal duties, normally performed by the member that the member is unable to perform because of other official duties that cannot be delayed without risk to health or safety.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the actual cost of personal assistant services necessary for a member of the council to perform official duties of the member.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, the actual cost of care for children or family members with disabilities that is required to allow a parent or caregiver to perform the duties of a member of the council. [1999 c.426 Â§1]

Â Â Â Â Â  Note: 292.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.505 [Formerly part of 292.317; 1961 c.530 Â§1; 1963 c.572 Â§1; 1965 c.14 Â§4; 1967 c.7 Â§3; 1969 c.644 Â§2; 1971 c.642 Â§7; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.510 [Formerly part of 292.317; 1961 c.530 Â§2; repealed by 1963 c.38 Â§2]

Â Â Â Â Â  292.515 [Formerly part of 292.317; 1961 c.530 Â§3; 1963 c.572 Â§2; 1965 c.14 Â§5; 1967 c.7 Â§4; 1969 c.644 Â§3; 1971 c.642 Â§8; 1973 c.787 Â§1; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.520 [Formerly part of 292.317; 1961 c.530 Â§4; 1963 c.572 Â§3; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.525 [Formerly part of 292.317; 1961 c.530 Â§5; 1963 c.572 Â§4; 1965 c.14 Â§6; 1967 c.7 Â§5; 1969 c.644 Â§4; 1971 c.642 Â§9; 1973 c.787 Â§2; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.530 [Formerly part of 292.317; 1961 c.530 Â§6; 1963 c.572 Â§5; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.535 [Formerly part of 292.317; 1961 c.530 Â§7; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.540 [Formerly part of 292.317; 1961 c.530 Â§8; 1963 c.572 Â§6; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.545 [Formerly part of 292.317; 1961 c.530 Â§9; 1963 c.572 Â§7; 1965 c.14 Â§7; 1967 c.7 Â§6; 1969 c.644 Â§5; repealed by 1971 c.301 Â§26 and 1971 c.642 Â§10]

Â Â Â Â Â  292.550 [Formerly part of 292.317; 1961 c.530 Â§10; 1963 c.572 Â§8; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.551 [1965 c.14 Â§9; 1967 c.7 Â§7; 1969 c.644 Â§6; 1971 c.642 Â§11; 1973 c.787 Â§3; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.553 [1967 c.7 Â§9; 1969 c.644 Â§7; 1971 c.642 Â§12; 1973 c.787 Â§4; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.555 [Formerly part of 292.317; 1961 c.530 Â§11; 1963 c.572 Â§9; 1965 c.14 Â§10; 1967 c.7 Â§10; repealed by 1969 c.199 Â§59]

Â Â Â Â Â  292.560 [Formerly part of 292.317; 1961 c.530 Â§12; 1963 c.572 Â§10; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.565 [Formerly part of 292.317; 1961 c.530 Â§13; 1963 c.572 Â§11; 1965 c.14 Â§11; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.566 [1967 c.7 Â§12; 1969 c.644 Â§9; repealed by 1971 c.642 Â§13]

Â Â Â Â Â  292.570 [Formerly part of 292.317; 1961 c.530 Â§14; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.575 [Formerly part of 292.317; 1961 c.530 Â§15; 1963 c.572 Â§12; 1965 c.14 Â§12; 1967 c.7 Â§13; 1969 c.644 Â§10; repealed by 1971 c.301 Â§26 and 1971 c.642 Â§14]

Â Â Â Â Â  292.580 [Formerly part of 292.317; 1961 c.530 Â§16; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.582 [1967 c.7 Â§38; 1969 c.644 Â§11; 1971 c.642 Â§15; 1973 c.787 Â§5; repealed by 1975 c.554 Â§3]

Â Â Â Â Â  292.585 [Formerly part of 292.317; 1961 c.530 Â§17; 1963 c.572 Â§13; 1965 c.14 Â§13; 1967 c.7 Â§14; 1969 c.644 Â§12; 1971 c.642 Â§16; 1973 c.787 Â§6; repealed by 1975 c.581 Â§29]

Â Â Â Â Â  292.590 [Formerly part of 292.317; 1961 c.530 Â§18; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.595 [Formerly part of 292.317; 1961 c.530 Â§19; 1963 c.572 Â§14; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.597 [1971 c.642 Â§48; 1973 c.787 Â§7; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.600 [Formerly part of 292.317; 1961 c.530 Â§20; 1963 c.572 Â§15; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.602 [1969 c.644 Â§38a; 1971 c.642 Â§17; 1973 c.787 Â§8; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.605 [Formerly part of 292.317; 1961 c.530 Â§21; 1963 c.572 Â§16; 1965 c.14 Â§14; 1967 c.7 Â§15; 1967 c.419 Â§15; repealed by 1969 c.644 Â§39]

Â Â Â Â Â  292.606 [1969 c.644 Â§37; repealed by 1971 c.642 Â§18]

Â Â Â Â Â  292.607 [1963 c.572 Â§53; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.608 [1971 c.642 Â§47; 1973 c.787 Â§9; repealed by 1977 c.55 Â§29 and 1977 c.589 Â§1]

Â Â Â Â Â  292.610 [Formerly part of 292.317; 1961 c.530 Â§22; 1963 c.572 Â§17; 1965 c.14 Â§15; 1967 c.7 Â§16; 1969 c.644 Â§14; 1971 c.642 Â§19; 1973 c.787 Â§10; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.615 [Formerly part of 292.317; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.620 [Formerly part of 292.317; 1961 c.530 Â§23; 1963 c.572 Â§18; 1965 c.14 Â§16; 1967 c.7 Â§17; 1969 c.644 Â§15; 1971 c.642 Â§20; 1973 c.787 Â§11; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.625 [Formerly part of 292.317; 1961 c.530 Â§24; 1963 c.572 Â§19; 1965 c.14 Â§17; 1967 c.7 Â§18; 1969 c.644 Â§16; 1971 c.642 Â§21; 1973 c.787 Â§12; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.627 [1967 c.419 Â§30; 1969 c.644 Â§34; 1971 c.642 Â§22; 1973 c.787 Â§13; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.630 [Formerly part of 292.317; 1961 c.530 Â§25; 1963 c.572 Â§20; 1965 c.14 Â§18; 1967 c.7 Â§19; 1969 c.644 Â§17; 1971 c.642 Â§23; 1973 c.787 Â§14; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.635 [Formerly part of 292.317; 1961 c.530 Â§26; 1963 c.572 Â§21; 1965 c.14 Â§19; 1967 c.7 Â§20; 1969 c.644 Â§18; repealed by 1971 c.642 Â§24]

Â Â Â Â Â  292.640 [Formerly part of 292.317; 1961 c.530 Â§27; 1963 c.572 Â§22; 1965 c.14 Â§20; 1967 c.7 Â§21; repealed by 1969 c.599 Â§68]

Â Â Â Â Â  292.642 [1971 c.642 Â§46; 1973 c.787 Â§15; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.645 [Formerly part of 292.317; 1961 c.530 Â§28; 1963 c.572 Â§23; 1965 c.14 Â§21; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.650 [Formerly part of 292.317; 1961 c.530 Â§29; 1963 c.572 Â§24; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.655 [Formerly part of 292.317; 1961 c.530 Â§30; 1963 c.572 Â§25; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.660 [Formerly part of 292.317; 1961 c.530 Â§31; 1963 c.572 Â§26; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.662 [1971 c.642 Â§45; 1973 c.787 Â§16; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.665 [Formerly part of 292.317; 1961 c.530 Â§32; 1963 c.572 Â§27; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.670 [Formerly part of 292.317; 1961 c.530 Â§33; 1963 c.572 Â§28; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.675 [Formerly part of 292.317; 1961 c.530 Â§34; 1963 c.572 Â§29; 1965 c.14 Â§22; 1967 c.7 Â§22; 1967 c.182 Â§1; 1969 c.644 Â§20; 1971 c.642 Â§25; 1973 c.787 Â§17; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.677 [1969 c.644 Â§38; 1971 c.642 Â§26; 1973 c.787 Â§18; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.680 [Formerly part of 292.317; 1961 c.530 Â§35; 1963 c.572 Â§30; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.685 [Formerly part of 292.317; repealed by 1961 c.690 Â§22]

Â Â Â Â Â  292.690 [Formerly part of 292.317; 1961 c.530 Â§36; 1963 c.572 Â§31; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.695 [Formerly part of 292.317; 1961 c.530 Â§37; 1963 c.572 Â§32; 1965 c.14 Â§23; 1967 c.7 Â§23; 1969 c.644 Â§21; 1971 c.642 Â§27; 1973 c.787 Â§19; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.700 [Formerly part of 292.317; 1961 c.530 Â§38; 1963 c.572 Â§33; 1965 c.14 Â§24; 1967 c.7 Â§24; 1969 c.644 Â§22; 1971 c.642 Â§28; 1973 c.787 Â§20; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.705 [Formerly part of 292.317; 1961 c.530 Â§39; 1963 c.572 Â§34; 1965 c.14 Â§25; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.707 [1961 c.530 Â§58; 1963 c.572 Â§35; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.710 [Formerly part of 292.317; 1961 c.530 Â§40; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.711 [1965 c.14 Â§27; 1967 c.7 Â§25; 1969 c.644 Â§23; repealed by 1971 c.642 Â§29]

Â Â Â Â Â  292.715 [Formerly part of 292.317; 1961 c.530 Â§41; 1963 c.572 Â§36; 1965 c.14 Â§28; 1967 c.7 Â§26; repealed by 1969 c.599 Â§68]

Â Â Â Â Â  292.720 [Formerly part of 292.317; 1961 c.530 Â§42; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.725 [Formerly part of 292.317; 1961 c.530 Â§43; 1963 c.572 Â§37; 1965 c.14 Â§29; 1967 c.7 Â§27; 1969 c.644 Â§25; repealed by 1971 c.642 Â§30]

Â Â Â Â Â  292.730 [Formerly part of 292.317; 1961 c.530 Â§44; 1963 c.572 Â§38; 1965 c.14 Â§30; repealed by 1967 c.7 Â§40]

Â Â Â Â Â  292.735 [Formerly part of 292.317; 1961 c.530 Â§45; 1963 c.572 Â§39; 1965 c.14 Â§31; 1967 c.7 Â§28; 1969 c.644 Â§26; 1971 c.642 Â§31; 1973 c.787 Â§21; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.737 [1963 c.572 Â§52; 1965 c.14 Â§32; repealed by 1965 c.405 Â§4 and 1967 c.7 Â§40]

Â Â Â Â Â  292.740 [Formerly part of 292.317; 1963 c.572 Â§40; 1965 c.14 Â§33; 1967 c.7 Â§29; repealed by 1969 c.644 Â§39]

Â Â Â Â Â  292.745 [Formerly part of 292.317; 1961 c.530 Â§46; 1963 c.572 Â§41; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.750 [Formerly part of 292.317; 1961 c.530 Â§47; 1963 c.572 Â§42; 1965 c.14 Â§34; 1967 c.7 Â§30; 1969 c.644 Â§27; 1971 c.642 Â§32; 1973 c.787 Â§22; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.752 [1961 c.530 Â§56; repealed by 1963 c.572 Â§50]

Â Â Â Â Â  292.755 [Formerly part of 292.317; 1961 c.530 Â§48; 1963 c.572 Â§43; repealed by 1965 c.14 Â§45]

Â Â Â Â Â  292.760 [Formerly part of 292.317; 1961 c.530 Â§49; 1963 c.572 Â§44; 1965 c.14 Â§35; 1967 c.7 Â§31; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  292.762 [1969 c.644 Â§28b; 1971 c.642 Â§33; 1973 c.787 Â§23; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.765 [Formerly part of 292.317; repealed by 1961 c.125 Â§1]

Â Â Â Â Â  292.767 [1969 c.597 Â§80n; repealed by 1971 c.642 Â§34]

Â Â Â Â Â  292.770 [Formerly part of 292.317; 1961 c.530 Â§50; 1963 c.572 Â§45; 1965 c.14 Â§36; 1967 c.7 Â§32; 1969 c.644 Â§29; repealed by 1971 c.642 Â§35]

Â Â Â Â Â  292.772 [1969 c.599 Â§66d; 1971 c.642 Â§36; 1973 c.787 Â§24; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.775 [Formerly part of 292.317; 1961 c.530 Â§51; 1963 c.572 Â§46; 1965 c.14 Â§37; 1967 c.7 Â§33; 1969 c.644 Â§30; 1971 c.642 Â§37; 1973 c.787 Â§25; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.777 [1969 c.644 Â§36; repealed by 1971 c.642 Â§38]

Â Â Â Â Â  292.780 [Formerly part of 292.317; 1961 c.530 Â§52; 1963 c.572 Â§47; 1965 c.14 Â§38; 1967 c.7 Â§34; 1969 c.644 Â§31; 1971 c.642 Â§39; 1973 c.787 Â§26; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.785 [Formerly part of 292.317; 1961 c.530 Â§53; 1963 c.572 Â§48; 1965 c.14 Â§39; 1967 c.7 Â§35; 1969 c.644 Â§32; repealed by 1971 c.642 Â§40]

Â Â Â Â Â  292.790 [Formerly part of 292.317; 1961 c.530 Â§54; 1963 c.572 Â§49; 1965 c.14 Â§40; 1967 c.7 Â§36; 1969 c.644 Â§33; repealed by 1971 c.642 Â§41]

Â Â Â Â Â  292.855 [Formerly 292.318; 1961 c.530 Â§59; 1969 c.597 Â§54; repealed by 1977 c.589 Â§1]

Â Â Â Â Â  292.860 [Formerly 292.319; 1969 c.597 Â§55; repealed by 1989 c.171 Â§96]

Â Â Â Â Â  292.905 [Formerly 292.320; repealed by 1961 c.530 Â§60]

PUBLIC OFFICIALS COMPENSATION COMMISSION

Â Â Â Â Â  292.907 Public Officials Compensation Commission; eligibility; term. (1) There is established a Public Officials Compensation Commission consisting of 11 members appointed or selected as follows:

Â Â Â Â Â  (a) Two members who have a background in compensation management, appointed by the Governor, subject to confirmation by the Senate under ORS 171.562 and 171.565;

Â Â Â Â Â  (b) One member appointed by the Chief Justice of the Supreme Court;

Â Â Â Â Â  (c) One member appointed by the President of the Senate;

Â Â Â Â Â  (d) One member appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (e) Six members selected by lot by the Secretary of State in the manner described in ORS 292.908.

Â Â Â Â Â  (2) The term of office of each member is four years. A member is eligible for reappointment or reselection. If there is a vacancy for any cause, the authority having made the appointment or selection of the member representing the vacancy shall make an appointment or selection to become immediately effective for the unexpired term.

Â Â Â Â Â  (3)(a) None of the following is eligible to serve on the commission:

Â Â Â Â Â  (A) An individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930;

Â Â Â Â Â  (B) A member of the individualÂs household; or

Â Â Â Â Â  (C) A relative of the individual.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂMember of the individualÂs householdÂ means any person who resides with an individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930.

Â Â Â Â Â  (B) ÂRelativeÂ means the spouse or domestic partner of an individual who holds an office or position the salary of which is subject to ORS 292.907 to 292.930, any children of the individual or of the individualÂs spouse or domestic partner, and brothers, sisters, half brothers, half sisters, brothers-in-law, sisters-in-law, sons-in-law, daughters-in-law, mothers-in-law, fathers-in-law, aunts, uncles, nieces, nephews, stepparents, stepchildren or parents of the individual or of the individualÂs spouse or domestic partner.

Â Â Â Â Â  (4) To be eligible to serve on the commission, an individual must have voted in the two general elections next preceding the individualÂs appointment, reappointment, selection or reselection. [1983 c.790 Â§1; 2007 c.901 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 901, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) Notwithstanding the term of office specified in ORS 292.907, the term of office of each member of the Public Officials Compensation Commission immediately prior to the effective date of this 2007 Act [August 6, 2007] expires on the effective date of this 2007 Act.

Â Â Â Â Â  (2) A member whose term of office expires as provided in subsection (1) of this section is eligible for reappointment or selection to the commission.

Â Â Â Â Â  (3) New members shall be appointed or selected to serve on the commission on or after the effective date of this 2007 Act.

Â Â Â Â Â  (4) Notwithstanding the term of office specified in ORS 292.907, of the members first appointed or selected to serve on the commission on or after the effective date of this 2007 Act:

Â Â Â Â Â  (a) Two of the appointed members shall serve for terms ending January 1, 2009;

Â Â Â Â Â  (b) Three of the appointed members shall serve for terms ending January 1, 2010;

Â Â Â Â Â  (c) Three of the members selected as provided in section 3 of this 2007 Act [292.908] shall serve for terms ending January 1, 2011; and

Â Â Â Â Â  (d) Three of the members selected as provided in section 3 of this 2007 Act shall serve for terms ending January 1, 2012. [2007 c.901 Â§4]

Â Â Â Â Â  292.908 Selection of members by lot; rules. (1) The Secretary of State shall select by lot from elector registration records six persons for membership on the Public Officials Compensation Commission. The Secretary of State shall select one elector from each congressional district and one elector from the state at large.

Â Â Â Â Â  (2) The Secretary of State shall adopt rules concerning the method by which electors are selected by lot. The rules shall include but are not limited to:

Â Â Â Â Â  (a) Procedures for notifying the electors selected;

Â Â Â Â Â  (b) Procedures for making a new selection by lot if an elector who is selected declines to serve on the commission; and

Â Â Â Â Â  (c) Procedures for filling a vacancy on the commission if a selected member does not complete the memberÂs term. [2007 c.901 Â§3]

Â Â Â Â Â  292.910 [Formerly 292.322; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.912 Duties; reports. (1) The Public Officials Compensation Commission shall review and make recommendations as to the amount of the annual salary to be paid to each elective officer subject to ORS 292.907 to 292.930 and to each member of the Legislative Assembly for the succeeding biennium.

Â Â Â Â Â  (2) The commission shall establish the salary recommendations based upon the following criteria:

Â Â Â Â Â  (a) Comparable positions in neighboring states.

Â Â Â Â Â  (b) The qualifications and skills necessary for each office.

Â Â Â Â Â  (c) The level of responsibility implicit in each office.

Â Â Â Â Â  (d) The cost of living.

Â Â Â Â Â  (e) The total compensation of the positions, including benefits other than salary.

Â Â Â Â Â  (f) Budget limitations.

Â Â Â Â Â  (g) Any other factors the commission may consider to be reasonable, appropriate and in the public interest.

Â Â Â Â Â  (3) The commission shall meet on or before September 1 of each even-numbered year to review and establish the salary recommendations. The commission may meet at other times as the commission determines necessary to carry out its duties. On or before November 10 of each even-numbered year, the commission shall complete a report that lists the salaries recommended by the commission and send the report to the Governor, the President of the Senate, the Speaker of the House of Representatives and the Chief Justice of the Supreme Court.

Â Â Â Â Â  (4) The Governor shall include the recommended salaries in the budget report prepared as required by ORS 291.216, and the Legislative Assembly shall consider the salary recommendations in preparing a budget for the state. [1983 c.790 Â§3; 2007 c.901 Â§5]

Â Â Â Â Â  292.915 [Formerly 292.324; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.917 Officers; quorum; compensation and expenses; staff. (1) The Public Officials Compensation Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers necessary for the performance of the functions of the offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) If a quorum is present when a vote is taken, the affirmative vote of a majority of the members present is required for the commission to establish salary recommendations under ORS 292.912.

Â Â Â Â Â  (4) A member of the commission is eligible for compensation and expenses under ORS 292.495.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services shall assist the commission in carrying out its functions. [1983 c.790 Â§2; 2007 c.901 Â§6]

Â Â Â Â Â  292.920 Legislative Assembly to act on recommendations; authority to lower salaries. The Legislative Assembly shall set the salary for each elected state officer, and all compensation for members of the Legislative Assembly, each biennium for the succeeding biennium, based on the recommendations of the Public Officials Compensation Commission. Notwithstanding other provisions of ORS 292.907 to 292.930, the Legislative Assembly by law may lower the salaries of members of the Legislative Assembly and elected officials, other than judges, to take effect at any time. [1983 c.790 Â§4]

Â Â Â Â Â  Note: 292.920 is repealed July 1, 2009. See sections 10 and 11, chapter 901, Oregon Laws 2007.

Â Â Â Â Â  292.930 Annual salary for certain elected officials. Each of the following elective officers shall be paid an annual salary on a monthly basis:

Â Â Â Â Â  (1) Governor.

Â Â Â Â Â  (2) Secretary of State.

Â Â Â Â Â  (3) State Treasurer.

Â Â Â Â Â  (4) Attorney General.

Â Â Â Â Â  (5) Superintendent of Public Instruction.

Â Â Â Â Â  (6) Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (7) Chief Judge of the Court of Appeals.

Â Â Â Â Â  (8) Court of Appeals Judge.

Â Â Â Â Â  (9) Chief Justice of the Supreme Court.

Â Â Â Â Â  (10) Supreme Court Judge.

Â Â Â Â Â  (11) Circuit Court Judge.

Â Â Â Â Â  (12) Tax Court Judge. [1983 c.790 Â§5; 1995 c.658 Â§102; 2007 c.901 Â§7]

Â Â Â Â Â  292.935 [1959 c.693 Â§2; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.940 [Formerly 292.334; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.945 [Formerly 292.350; repealed by 1961 c.530 Â§60]

Â Â Â Â Â  292.950 [1959 c.686 Â§33; repealed by 1961 c.530 Â§60]

COMPARABLE VALUE OF WORK

Â Â Â Â Â  292.951 Definitions for ORS 292.951 to 292.971. As used in ORS 240.190 and 292.951 to 292.971:

Â Â Â Â Â  (1) ÂComparability of the value of workÂ means the value of the work measured by the needs of the employer and the knowledge, composite skill, effort, responsibility and working conditions required in the performance of the work.

Â Â Â Â Â  (2) ÂCompensationÂ means wages or salary.

Â Â Â Â Â  (3) ÂCompensation planÂ means the ranges of compensation for all classifications within a branch of state government, as approved by the appropriate authority.

Â Â Â Â Â  (4) ÂPoint factor job evaluation systemÂ means a method of assigning points to classifications based upon the degree that the factors are required in the performance of the work.

Â Â Â Â Â  (5) ÂPoint valueÂ means a numerical score representing total points resulting from application of a point factor job evaluation system. [1987 c.772 Â§1]

Â Â Â Â Â  Note: 292.951 to 292.971 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 292 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  292.956 Methodology for determining comparability of value of work; rules. For purposes of analyzing the stateÂs classification and compensation system to assess progress in achieving policies stated in ORS 240.190, and for the purpose of determining undervalued jobs in need of wage adjustments, the Oregon Department of Administrative Services, the Chief Justice of the Supreme Court and the Legislative Administration Committee shall by rules, pursuant to ORS chapter 183, adopt a neutral and objective method of determining the comparability of the value of work as defined in ORS 292.951 (1). [1987 c.772 Â§3; 1991 c.842 Â§7]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.961 Pay Equity Adjustment Fund; use; priority; review of distribution by legislative body. (1) There is created a Pay Equity Adjustment Fund. Any moneys appropriated for pay equity adjustment purposes shall be applied as a first priority to compensation adjustments for the most undervalued jobs in the lowest salary ranges.

Â Â Â Â Â  (2) For the biennium beginning July 1, 1987, the pay equity adjustment priority described in this section shall include all classes and class series which are 15 percent or more below the male payline of December 1985 and begin at a rate equal to or less than Standard Salary Range 19 of the Executive Department Unrepresented Compensation Plan in effect on July 1, 1986. The Oregon Department of Administrative Services shall determine corresponding equivalent salary ranges for the compensation plans applicable to the legislative and judicial branches of government.

Â Â Â Â Â  (3) The distribution of funds to each employee bargaining unit and unrepresented employees by this section shall be determined by collective bargaining agreement or by compensation plan in accordance with the priority described in subsection (2) of this section.

Â Â Â Â Â  (4) Pay equity wage adjustments authorized by ORS 240.190 and 292.951 to 292.971 shall be in addition to any general salary adjustments authorized by the Legislative Assembly.

Â Â Â Â Â  (5) No employee shall have wages decreased as a result of implementation of this section.

Â Â Â Â Â  (6) The appropriate legislative body shall review the distribution process described in subsection (3) of this section prior to the expenditure of funds appropriated or authorized by ORS 240.190 and 292.951 to 292.971. [1987 c.772 Â§5]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.966 [1987 c.772 Â§6; repealed by 1991 c.842 Â§8]

Â Â Â Â Â  292.971 Job Evaluation Teams; duties. The appropriate authority within each branch of government shall establish procedures for creation of Job Evaluation Teams, consisting of state employees, including representatives of management, bargaining unit employees and unrepresented employees who possess occupational experience and other characteristics of the workforce, to advise the authority on the evaluation of classifications. [1987 c.772 Â§7]

Â Â Â Â Â  Note: See note under 292.951.

Â Â Â Â Â  292.975 [Formerly 292.344; repealed by 1961 c.454 Â§213]

PENALTIES

Â Â Â Â Â  292.990 Penalties. If any of the officers mentioned in ORS 292.316 fails to pay over to the State Treasurer any and all moneys collected by virtue of office, the officer shall be deemed guilty of theft and shall be punished accordingly. [Amended by 1971 c.743 Â§352; 1997 c.249 Â§90; 2003 c.794 Â§247; 2005 c.121 Â§2]

_______________



Chapter 293

Chapter 293 Â Administration of Public Funds

2007 EDITION

ADMINISTRATION OF PUBLIC FUNDS

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

293.075Â Â Â Â  Encumbrances; rules

GIFTS, DEVISES AND BEQUESTS

293.090Â Â Â Â  Disposition of gift, devise or bequest to state or state agency

293.095Â Â Â Â  Effect of change in organization of state agencies on gifts, devises and bequests

GENERAL FUND; OTHER STATE FUNDS

(Generally)

293.105Â Â Â Â  General Fund

293.110Â Â Â Â  Certain funds as part of General Fund

293.115Â Â Â Â  Moneys separate and distinct from General Fund

293.117Â Â Â Â  Trust fund; continuous appropriation

293.125Â Â Â Â  Department to make accounting entries and charge claims against special dedicated funds

293.130Â Â Â Â  Information required on records of moneys deposited

293.135Â Â Â Â  Payment of warrants against certain special funds

293.140Â Â Â Â  Disposition of interest on state funds

(
Oregon
Rainy Day Fund)

293.144Â Â Â Â  Oregon Rainy Day Fund; use; interest

293.146Â Â Â Â  Transfer of moneys to Rainy Day Fund

293.148Â Â Â Â  Cap on amount

(Deficiencies)

293.165Â Â Â Â  Borrowing to pay warrants against General Fund

293.167Â Â Â Â  Proceeding when warrants not paid for want of funds

293.169Â Â Â Â  Notification to agency to stop issuing checks or warrants or initiating electronic funds transfers; resumption of checks, warrants or electronic funds transfers

293.171Â Â Â Â  State agency overdrafts; interest

(Petty Cash)

293.180Â Â Â Â  Agency petty cash fund

(Reversion)

293.190Â Â Â Â  Reversion of appropriations to General Fund; cancellation of budget limitations; rules; exceptions; extensions

TRANSFERS TO FUNDS HAVING INSUFFICIENT MONEY

293.205Â Â Â Â  Definitions for ORS 293.205 to 293.225

293.210Â Â Â Â  Transfer and retransfer of money and credit among state funds

293.212Â Â Â Â  When transfers to funds with insufficient moneys are authorized

293.214Â Â Â Â  Lines of credit for state agency; duration; source of funding

293.215Â Â Â Â  Evidencing transfers and retransfers; notification of transfer

293.220Â Â Â Â  Interest on transferred moneys or credits

293.225Â Â Â Â  Construction of ORS 293.205 to 293.220

COLLECTION OF DEBTS OWED TO STATE AGENCIES

293.227Â Â Â Â  Definitions for ORS 293.227 to 293.233

293.229Â Â Â Â  Liquidated and delinquent accounts of state agency; annual reports

293.231Â Â Â Â  Collection of liquidated and delinquent accounts by private collection agency or Department of Revenue; rules; fee added to debt

293.233Â Â Â Â  Exemption of accounts from assignment to private collection agency; rules

UNCOLLECTIBLE DEBTS

293.235Â Â Â Â  ÂState agencyÂ defined for ORS 293.240 and 293.245

293.240Â Â Â Â  Writing off uncollectible debts due state agency

293.245Â Â Â Â  Subsequent collection of debt written off under ORS 293.240

RECEIVING AND HANDLING MONEYS

293.250Â Â Â Â  Collections Unit; collection and disposition of amounts due state agencies or counties; setoff of sums due debtor; warrants

293.260Â Â Â Â  Collection of moneys and property due to state

293.262Â Â Â Â  Requiring information regarding accounts; reference to legislature

293.265Â Â Â Â  Moneys collected to be turned over to State Treasurer; return of checks or money orders; maximum amount returned set by rule; effect of indorsement Âpaid in fullÂ

293.270Â Â Â Â  Record of moneys deposited under ORS 293.265; interest

293.275Â Â Â Â  Disbursement of moneys

293.280Â Â Â Â  Application of ORS 293.265 to 293.275

293.285Â Â Â Â  Transfers between funds, accounts or appropriations authorized for certain interagency and intergovernmental payments

293.293Â Â Â Â  Funds held in trust by court

APPROVING AND PAYING CLAIMS

(Approval)

293.295Â Â Â Â  When claim against moneys in State Treasury may be paid

293.300Â Â Â Â  No claim to be paid if disapproved by department; exceptions

293.306Â Â Â Â  Forms and procedures for claims, warrants, checks and orders; notice of two-year cancellation

293.311Â Â Â Â  Requiring information regarding claims

293.316Â Â Â Â  Appeal of disputed claim

293.321Â Â Â Â  Limitation on time of presentment of claims

293.326Â Â Â Â  When claim allowed against state as setoff

293.330Â Â Â Â  Designation of officer by state agency to approve disbursements

293.335Â Â Â Â  Designation of individual by legislative committee to approve disbursements

293.341Â Â Â Â  References to voucher claims as references to disbursements; filing designations with department

293.346Â Â Â Â  Drawing warrants

293.348Â Â Â Â  Charging and billing state agencies for expense of drawing and processing warrants

293.353Â Â Â Â  Payment for expense of processing banking-related transactions

293.370Â Â Â Â  Use of facsimile signatures by department and state agencies

293.375Â Â Â Â  Use of facsimile signatures by state officers and employees

(Payment)

293.406Â Â Â Â  Payment by State Treasurer; effect of issuance of check or warrant or initiation of electronic funds transfer by state officer

293.445Â Â Â Â  Definition for ORS 293.445 to 293.460; authority to make refunds; moneys held for refund or payment to claimants; deposit; rules; drawing checks

293.447Â Â Â Â  Establishment of accounts for purposes other than those in ORS 293.445 authorized; rules

293.450Â Â Â Â  Report of checks outstanding more than two years

293.455Â Â Â Â  Refusal of payment of unpresented checks; duties of State Treasurer in transferring funds; report to Department of State Lands

293.460Â Â Â Â  Recourse of owners of unpaid checks

293.462Â Â Â Â  Payment of overdue account charges; rules

(Duplicate Instruments)

293.465Â Â Â Â  Definitions for ORS 293.465 to 293.485; presentation of instrument for payment

293.470Â Â Â Â  Payment on lost, stolen or destroyed instruments; indemnity bonds not required

293.475Â Â Â Â  Issuance of duplicate instrument; affidavit of owner, payee or representative

293.480Â Â Â Â  Adoption of uniform procedure for issuing duplicate instruments

293.485Â Â Â Â  Effect of wrongful payment; liability of officer

(Death of Payee)

293.490Â Â Â Â  Payment upon death of person entitled to money from state if estate not in probate

293.495Â Â Â Â  Procedure for payment

293.500Â Â Â Â  Probate proceedings unnecessary; accounting to administrator

(Auditor of Public Accounts)

293.505Â Â Â Â  Secretary of State as Auditor of Public Accounts; claim disapproved in performance of constitutional functions not to be paid

293.510Â Â Â Â  Presentment of claims to Secretary of State not required

293.515Â Â Â Â  Withholding salary of state official or employee failing to settle accounts or correct delinquencies or errors in audit reports; notice and hearing; exemptions

ELECTRONIC FUNDS TRANSFERS

293.525Â Â Â Â  Payments to and by state agencies by electronic funds transfers; rules; penalty for failure to comply

ACCOUNTS FOR TOBACCO SETTLEMENT MONEYS

293.537Â Â Â Â  Tobacco Settlement Funds Account; sources; uses; investment

293.540Â Â Â Â  Health Care Trust Fund; sources; uses; investment

DISTRIBUTING CERTAIN FEDERAL MONEYS

293.550Â Â Â Â  Receipt and disposition generally of federal aid moneys; deposit in special fund

293.555Â Â Â Â  Receipt and disposition of moneys received from federal government in lieu of ad valorem property taxes

293.560Â Â Â Â  Apportionment among counties of moneys received from federal government from forest reserves

293.565Â Â Â Â  Apportionment among counties of moneys received from federal government under Mineral Lands Leasing Act; Federal Mineral Leases Fund

293.570Â Â Â Â  Apportionment among counties of moneys received from federal government under federal Flood Control Act; Federal Flood Control Leases Fund

293.575Â Â Â Â  Distribution of funds received under the Taylor Grazing Act; Taylor Grazing Fund

NoteÂ Â Â Â Â Â Â Â Â  Distribution of moneys from, or based on, federal
Secure
Rural
Schools
and Community Self-Determination Act--2001 c.958 Â§Â§1,2

ACCOUNTING AND FISCAL REPORTING

293.590Â Â Â Â  Department to supervise state agency accounting; furnishing accounting services

293.595Â Â Â Â  Supervision of data processing equipment for accounting system; other uses

293.600Â Â Â Â  Financial and statistical reports by state agencies

293.605Â Â Â Â  Fiscal year

293.611Â Â Â Â  Accounts and records of Secretary of State as Auditor of Public Accounts

293.616Â Â Â Â  Accounts and records of State Treasurer

293.620Â Â Â Â  Monthly account of and payment by custodians of state property

293.625Â Â Â Â  Statements to be rendered to Secretary of State

293.630Â Â Â Â  Date for closing accounts by persons who must make annual accounts

293.640Â Â Â Â  Period covered by biennial reports

293.660Â Â Â Â  Determining date of filing or receipt of reports, claims, tax returns or remittances

INVESTING STATE FUNDS

293.701Â Â Â Â  Definitions for ORS 293.701 to 293.820

293.706Â Â Â Â  Oregon Investment Council; appointment; term; vacancies

293.708Â Â Â Â  Conflicts of interest for council members

293.711Â Â Â Â  Compensation and expenses of council members; chairperson

293.713Â Â Â Â  When compensation of council member as director of business prohibited

293.714Â Â Â Â  Council meetings; recordings; logs

293.716Â Â Â Â  State Treasurer is investment officer for council; subordinate personnel; bonds

293.718Â Â Â Â  Payment of expenses of State Treasurer

293.721Â Â Â Â  General objective of investments

293.723Â Â Â Â  Discrete investment of moneys

293.726Â Â Â Â  Standard of judgment and care in investments; investment in corporate stock

293.731Â Â Â Â  Council to formulate and review investment policies; exception

293.733Â Â Â Â  Venture capital investments; councilÂs duty

293.734Â Â Â Â  Report on venture capital investments

293.736Â Â Â Â  Duties of investment officer

293.741Â Â Â Â  Council may contract with others to perform investment officer functions; compensation; bond

293.746Â Â Â Â  Opinion of bond attorney or Attorney General; investment counseling and mortgage services

293.751Â Â Â Â  Custody of title instruments; deposit for safekeeping; form; collection and disposition of principal and interest; default proceedings

293.756Â Â Â Â  Separate accounting for funds

293.761Â Â Â Â  Reports by investment officer with respect to funds

293.766Â Â Â Â  Monthly reports by investment officer to council

293.771Â Â Â Â  Reports by council to Governor and legislature

293.776Â Â Â Â  Examination and audit of investment program; report

293.778Â Â Â Â  Investment holding companies; use; directors and officers; effect of conflict of interests

293.780Â Â Â Â  Group annuity contracts with insurers on behalf of Public Employees Retirement System and Board

293.790Â Â Â Â  Holding, investing and disposing of corporate stock

293.796Â Â Â Â  Findings regarding venture capital for new businesses

INVESTING IN
SUDAN

293.811Â Â Â Â  Short title

293.812Â Â Â Â  Definitions

293.813Â Â Â Â  Findings

293.814Â Â Â Â  Investment in companies doing business in
Sudan
; divestment and reinvestment

293.815Â Â Â Â  Investigation of companies; notice of withdrawal of investments

293.816Â Â Â Â  Exceptions

293.817Â Â Â Â  Report to Legislative Assembly

INVESTING LOCAL FUNDS

293.820Â Â Â Â  Separate accounts for each local government; report; investment rules

INVESTMENT POOLS

293.822Â Â Â Â  Investment pools authorized

293.824Â Â Â Â  Investment pool procedures; duties of State Treasurer

CASH MANAGEMENT

293.875Â Â Â Â  State Treasurer as state cash management officer; duties

293.880Â Â Â Â  Accounts and funds established to comply with federal legislation relating to state and federal cash management reform

PENALTIES

293.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  293.075 Encumbrances; rules. The Oregon Department of Administrative Services may adopt rules and regulations defining ÂencumbrancesÂ as used in ORS chapters 291, 292 and 293 and the manner in which they are to be charged to appropriations and expenditure limitations. [1971 c.341 Â§2]

GIFTS, DEVISES AND BEQUESTS

Â Â Â Â Â  293.090 Disposition of gift, devise or bequest to state or state agency. All property given, devised or bequeathed to the State of
Oregon
or to any state agency as defined in ORS 293.235 shall belong to the state and shall be devoted to the agency or purpose specified in the terms of the gift, devise or bequest. A grant to a particular agency, not otherwise specifying the purpose of the grant, shall be deemed made for the purpose of carrying out any function with which the agency is charged by law at the time the grant is made. When the grant is not made to a specific agency or the purpose of the grant is not otherwise stated, title thereto and the proceeds therefrom shall become a part of the Common School Fund, to be administered in accordance with Article VIII of the Oregon Constitution. [1979 c.143 Â§1]

Â Â Â Â Â  Note: 293.090 and 293.095 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.095 Effect of change in organization of state agencies on gifts, devises and bequests. The state may abolish agencies, change or transfer agency functions or rename any state agency. Notwithstanding any such action, property acquired by the state through gift, devise or bequest, when the purpose of the grant is stated or implied as provided in ORS 293.090, shall continue to be used by any successor agency for the purpose specified. If property is held in trust, a change in agency name or transfer of agency functions, including administration of a trust, shall not be deemed a deviation from the terms of the trust. [1979 c.143 Â§2]

Â Â Â Â Â  Note: See note under 293.090.

GENERAL FUND; OTHER STATE FUNDS

(Generally)

Â Â Â Â Â  293.105 General Fund. Subject to ORS 293.115, the following moneys shall be placed by the State Treasurer to the credit of and shall constitute the General Fund of the State of
Oregon
:

Â Â Â Â Â  (1) All moneys arising from direct taxation and paid into the State Treasury by the several counties of the state.

Â Â Â Â Â  (2) All moneys arising from the imposition of any license or other fees for permission to transact any business in the state and paid into the State Treasury by any person, firm or corporation if the law imposing the fee specifically requires the moneys to be paid into the General Fund.

Â Â Â Â Â  (3) All moneys collected by any state officer, board, institution or commission or county officer for license or other fees exacted by law, and from sales of state products paid into the State Treasury if the law imposing the fee specifically requires the moneys to be paid into the General Fund. [Formerly 291.352; 2003 c.81 Â§1]

Â Â Â Â Â  293.110 Certain funds as part of General Fund. (1) All payments of money into the State Treasury by virtue of any statute providing for, creating, authorizing or continuing any of the funds and accounts enumerated in subsection (2) of this section shall be paid into and become a part of the General Fund.

Â Â Â Â Â  (2) The following funds and accounts shall be a part of the General Fund:

Â Â Â Â Â  (a)
Forest
Patrol Fund.

Â Â Â Â Â  (b) Motor Vehicle Fund.

Â Â Â Â Â  (c) State Institutional Betterment Fund.

Â Â Â Â Â  (d) Miscellaneous Receipts Account for the State Library.

Â Â Â Â Â  (e)
State
Library
School
Library Fund.

Â Â Â Â Â  (f) Administrative Services Economic Development Fund.

Â Â Â Â Â  (g) All other funds or accounts created by law that are specifically established in the law creating them as funds or accounts in the General Fund. [Formerly 291.354; 1977 c.886 Â§36; 1983 c.740 Â§82; 1985 c.302 Â§12; 1985 c.762 Â§181; 2001 c.104 Â§100; 2003 c.81 Â§2; 2005 c.726 Â§20]

Â Â Â Â Â  293.115 Moneys separate and distinct from General Fund. The following moneys shall be separate and distinct from the General Fund:

Â Â Â Â Â  (1) Moneys paid into the State Treasury for fiduciary purposes and moneys that are in trust funds, as defined in ORS 291.002.

Â Â Â Â Â  (2) Moneys by law directed and required to be placed by the State Treasurer to the credit of:

Â Â Â Â Â  (a) The Agricultural College Fund principal and the interest accruing from the investment thereof.

Â Â Â Â Â  (b) The Burbank Trust Fund and the interest accruing from the investment thereof.

Â Â Â Â Â  (c) The Common School Fund and the interest accruing from the investment thereof.

Â Â Â Â Â  (d) The Industrial Accident Fund under ORS 656.632 and the interest accruing from the investment thereof.

Â Â Â Â Â  (e) The Consumer and Business Services Fund under ORS 705.145 and the interest accruing from the investment thereof.

Â Â Â Â Â  (f) The WorkersÂ Benefit Fund created in ORS 656.605 and the interest accruing from the investment thereof.

Â Â Â Â Â  (g) The University Fund principal and the interest accruing from the investment thereof.

Â Â Â Â Â  (h) The
University
of
Oregon
Villard Endowment Interest Fund.

Â Â Â Â Â  (i) The Oregon Commercialized Research Fund created by ORS 284.725 and the interest accruing from the investment thereof.

Â Â Â Â Â  (j) The Oregon Innovation Fund created by ORS 284.720 and the interest accruing from the investment thereof.

Â Â Â Â Â  (3) All sums received by the state from the federal government from forest reserves, rentals, sales of timber and other sources from forest reserves, under ORS 293.560 and the interest accruing from the investment thereof.

Â Â Â Â Â  (4) All sums received from the five percentum of sales of public lands and apportioned under ORS 272.085 and the interest accruing from the investment thereof.

Â Â Â Â Â  (5) All sums received from the federal government under ORS 293.565 to 293.575 under Mineral Leasing Act, federal Flood Control Act and the Taylor Grazing Act and the interest accruing from the investment thereof.

Â Â Â Â Â  (6) Any other funds or accounts created by law that are not specifically established in the law creating them as funds or accounts in the General Fund. [Formerly 291.356; 1965 c.285 Â§79; 1981 c.787 Â§54; 1985 c.787 Â§2; 1987 c.373 Â§27; 1989 c.966 Â§19; 1995 c.641 Â§1; 2001 c.835 Â§Â§7,8; 2001 c.920 Â§10; 2003 c.81 Â§Â§3,4; 2005 c.748 Â§Â§13,14]

Â Â Â Â Â  293.117 Trust fund; continuous appropriation. (1) Moneys in a trust fund that are not otherwise appropriated by law are continuously appropriated to the agency that administers the trust in order to carry out the purposes of the trust.

Â Â Â Â Â  (2) As used in this section, Âtrust fundÂ has the meaning given that term in ORS 291.002. [2003 c.81 Â§5]

Â Â Â Â Â  Note: 293.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.120 [Formerly 291.358; repealed by 2003 c.81 Â§14]

Â Â Â Â Â  293.125 Department to make accounting entries and charge claims against special dedicated funds. The Oregon Department of Administrative Services shall, by appropriate entries made at monthly periods, credit the several objects with the amounts which may be received respectively from the several sources and charge against the same any claims incurred in pursuance of authority of law, in the same manner as is provided for the payment of claims against the state. [Formerly 291.360; 1967 c.454 Â§99]

Â Â Â Â Â  293.130 Information required on records of moneys deposited. The State Treasurer shall enter upon all records created by the State Treasurer for moneys paid into the State Treasury such necessary information as shall:

Â Â Â Â Â  (1) Enable the Oregon Department of Administrative Services to credit the moneys to a fund or account in such amounts as are applicable under the law.

Â Â Â Â Â  (2) Permit an appropriate accounting of the moneys. [Formerly 291.362; 1967 c.454 Â§100; 1969 c.141 Â§2; 1999 c.412 Â§1]

Â Â Â Â Â  293.135 Payment of warrants against certain special funds. All warrants issued against any special fund that is a part of the General Fund hereby are made payable out of the General Fund. Such payment shall be made by the State Treasurer to the holders of such warrants upon demand. [Formerly 291.364]

Â Â Â Â Â  293.140 Disposition of interest on state funds. Except as otherwise provided by law, all interest received on deposits of state funds shall accrue to and become a part of the General Fund. [Formerly 291.366; 1981 c.194 Â§1]

(
Oregon
Rainy Day Fund)

Â Â Â Â Â  293.144
Oregon
Rainy Day Fund; use; interest. (1) The Oregon Rainy Day Fund is established as an account in the General Fund.

Â Â Â Â Â  (2) The Legislative Assembly may appropriate moneys from the Oregon Rainy Day Fund only if the appropriation is approved by three-fifths of the members serving in each house of the Legislative Assembly and the Legislative Assembly finds one of the following:

Â Â Â Â Â  (a) That the last quarterly economic and revenue forecast for a biennium indicates that moneys available to the General Fund for the next biennium will be at least three percent less than appropriations from the General Fund for the current biennium;

Â Â Â Â Â  (b) That there has been a decline for two or more consecutive quarters in the last 12 months in seasonally adjusted nonfarm payroll employment; or

Â Â Â Â Â  (c) That a quarterly economic and revenue forecast projects that revenues in the General Fund in the current biennium will be at least two percent below what the revenues were projected to be in the revenue forecast on which the legislatively adopted budget for the current biennium was based.

Â Â Â Â Â  (3) Once each month, the Oregon Department of Administrative Services shall calculate the amount of General Fund interest that is attributable to moneys in the Oregon Rainy Day Fund. Except as otherwise provided in ORS 293.148, the department shall transfer the amount calculated under this subsection to the Oregon Rainy Day Fund.

Â Â Â Â Â  (4) The Legislative Assembly may not appropriate for any one biennium more than two-thirds of the amount that is in the Oregon Rainy Day Fund at the beginning of that biennium. If the appropriation is for a biennium that has not yet begun, the Legislative Assembly may use as the base the most recent estimate of the amount that will be in the Oregon Rainy Day Fund at the beginning of the biennium for which the appropriation is made.

Â Â Â Â Â  (5) As used in this section, Âlegislatively adopted budgetÂ has the meaning given that term in ORS 291.002. [2007 c.5 Â§1]

Â Â Â Â Â  Note: 293.144 to 293.148 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.145 [Formerly 291.368; repealed by 1967 c.637 Â§37]

Â Â Â Â Â  293.146 Transfer of moneys to Rainy Day Fund. (1) As used in this section:

Â Â Â Â Â  (a) ÂEnding balanceÂ means the difference between the amount of General Fund revenues collected during a biennium and the amount of General Fund appropriations for the biennium.

Â Â Â Â Â  (b) ÂGeneral Fund appropriationsÂ means the amount of moneys appropriated from the General Fund for a biennium in the legislatively approved budget for the biennium, minus the amount of any General Fund appropriation balances for that biennium that revert to the General Fund under ORS 293.190.

Â Â Â Â Â  (c) ÂLegislatively approved budgetÂ has the meaning given that term in ORS 291.002.

Â Â Â Â Â  (2) Except as provided in ORS 293.148, as soon as possible after the ending balance for a biennium is determined, an amount equal to one percent of the amount of General Fund appropriations for that biennium shall be transferred to the Oregon Rainy Day Fund established by ORS 293.144. If the ending balance does not equal or exceed one percent of the amount of General Fund appropriations, an amount equal to the ending balance shall be transferred to the Oregon Rainy Day Fund. [2007 c.5 Â§4]

Â Â Â Â Â  Note: See note under 293.144.

Â Â Â Â Â  293.148 Cap on amount. (1) If the moneys in the Oregon Rainy Day Fund established by ORS 293.144 just prior to the time of a transfer scheduled under ORS 293.144 (3) or 293.146 equal at least 7-1/2 percent of the amount of General Fund revenues collected during the prior biennium, moneys that would otherwise be transferred to the Oregon Rainy Day Fund shall be deposited in the General Fund.

Â Â Â Â Â  (2) If the moneys in the Oregon Rainy Day Fund just prior to the time of a transfer scheduled under ORS 293.144 (3) or 293.146 do not equal at least 7-1/2 percent of the amount of General Fund revenues collected during the prior biennium, the transfer to the Oregon Rainy Day Fund shall be made regardless of whether that transfer increases the amount in the Oregon Rainy Day Fund to at least 7-1/2 percent of the amount of General Fund revenues collected during the prior biennium. [2007 c.5 Â§6]

Â Â Â Â Â  Note: See note under 293.144.

Â Â Â Â Â  293.150 [Formerly 291.370; 1967 c.454 Â§101; repealed by 1967 c.637 Â§Â§37,38]

Â Â Â Â Â  293.155 [Formerly 291.372; repealed by 1967 c.637 Â§37]

Â Â Â Â Â  293.160 [Formerly 291.374; repealed by 1967 c.637 Â§37]

(Deficiencies)

Â Â Â Â Â  293.165 Borrowing to pay warrants against General Fund. (1) If the moneys in the General Fund become exhausted, the State Treasurer shall borrow from the most advantageous sources the amounts necessary to pay warrants drawn against the General Fund in pursuance of law, other than warrants drawn against funds whose use is restricted to particular purposes by the Constitution of Oregon or by federal law. The Governor, Secretary of State and State Treasurer, jointly, shall issue certificates of indebtedness therefor. The certificates shall draw interest not to exceed the legal rate of interest until redeemed. All certificates of indebtedness shall be redeemable by the State Treasurer from the first moneys regularly accruing and credited to the General Fund.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the moneys in the General Fund shall be deemed to be exhausted when there are no moneys remaining in the General Fund other than funds whose use is restricted to particular purposes by the Constitution of Oregon or by federal law. [Formerly 291.378; 1967 c.454 Â§102; 2003 c.81 Â§6]

Â Â Â Â Â  293.167 Proceeding when warrants not paid for want of funds. (1) For the purposes of this section:

Â Â Â Â Â  (a) Exhaustion of the General Fund has the meaning described in ORS 293.165 (2).

Â Â Â Â Â  (b) ÂRestricted fundÂ means a fund in the General Fund whose use is restricted to particular purposes by the Constitution of Oregon or by federal law.

Â Â Â Â Â  (2) Instead of paying warrants drawn on the General Fund, the State Treasurer shall indorse on the warrants the words ÂNot paid for want of fundsÂ and shall register the warrants for future payment if:

Â Â Â Â Â  (a) The General Fund becomes exhausted after the State Treasurer has borrowed moneys as provided in ORS 293.165 and has made the transfers of surplus funds as provided in ORS 293.205 to 293.225; and

Â Â Â Â Â  (b) The Governor, the Secretary of State and the State Treasurer deem it necessary or advisable to refuse to pay the warrants and to register the warrants, and direct the State Treasurer to do so.

Â Â Â Â Â  (3) The State Treasurer shall register the warrants indorsed as provided in subsection (2) of this section by number and by date according to the date on which the warrants were presented for payment. All warrants so indorsed and registered shall thereafter become payable in full according to the date of registration, beginning with the earliest date. Warrants described in this subsection are payable only from moneys in the General Fund that are not in restricted funds.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, a warrant that is drawn against a restricted fund may be paid, even if the General Fund is exhausted, if there are sufficient moneys in the restricted fund to pay the warrant. The State Treasurer need not indorse or register a warrant paid under this subsection in the manner described in subsections (2) and (3) of this section.

Â Â Â Â Â  (5) Warrants that are registered under subsections (2) and (3) of this section shall draw interest payable from the General Fund, until called for payment by the State Treasurer, at the rate of five percent per year. The Oregon Department of Administrative Services shall determine the amount of interest payable on each warrant under this subsection and when and how the interest will be paid.

Â Â Â Â Â  (6) As funds for the payment of all the warrants registered on a particular date and of the interest thereon become available in the General Fund, the State Treasurer shall give notice of the calling of the warrants for payment by one publication in a newspaper printed and published in
Salem
,
Oregon
. [Formerly 293.170]

Â Â Â Â Â  293.169 Notification to agency to stop issuing checks or warrants or initiating electronic funds transfers; resumption of checks, warrants or electronic funds transfers. (1) The State Treasurer may notify a state agency that it must stop issuing checks or warrants on, or initiating electronic funds transfers from, a specified fund or account if:

Â Â Â Â Â  (a) The General Fund is exhausted as described in ORS 293.165 (2);

Â Â Â Â Â  (b) Warrants drawn on the General Fund are being registered under ORS 293.167;

Â Â Â Â Â  (c) An appropriation or other authorization to expend moneys has not been approved for the state agency; or

Â Â Â Â Â  (d) There are no moneys in the fund or account on or from which the state agency proposes to issue checks or warrants or to initiate electronic funds transfers.

Â Â Â Â Â  (2) A notice issued by the State Treasurer under this section must specify the fund or account on or from which the state agency may no longer issue checks or warrants or initiate electronic funds transfers. When the conditions described in subsection (1) of this section that led to the notice from the State Treasurer are no longer in effect, the State Treasurer shall notify the state agency that it may resume issuance of checks or warrants or initiation of electronic funds transfers.

Â Â Â Â Â  (3) A state agency that receives a notice from the State Treasurer under subsection (1) of this section must cease issuing checks or warrants drawn on, or initiating electronic funds transfers from, the specified fund or account. If authorized to do so by the State Treasurer, a state agency that ceases issuance of checks or warrants or initiation of electronic funds transfers under this section may pay obligations by warrants that may be registered under ORS 293.167 if the checks or warrants are drawn on, or the electronic funds transfers are from, moneys in the General Fund.

Â Â Â Â Â  (4) As used in this section, Âstate agencyÂ means any board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§9]

Â Â Â Â Â  Note: 293.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.170 [Formerly 291.380; 2003 c.81 Â§7; renumbered 293.167 in 2003]

Â Â Â Â Â  293.171 State agency overdrafts; interest. (1) If a check, warrant or demand for payment by electronic funds transfer is presented to the State Treasurer for payment and at the time of presentment the account or fund from which payment should be drawn has insufficient moneys to pay in full the amount presented, the State Treasurer may transfer the overdraft amount from other moneys deposited in the State Treasury by the state agency from whose account or fund the payment is required. The State Treasurer may charge interest at a rate determined by the State Treasurer on any negative account or fund balance that results from the overdraft. The interest shall be paid to the account or fund from which moneys were transferred to pay the overdraft. The State Treasurer may also charge fees for the transfer, in amounts determined by the State Treasurer.

Â Â Â Â Â  (2) The authority given the State Treasurer in this section is in addition to, and not in lieu of, authority given the treasurer in ORS 293.205 to 293.225.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ means any board, commission, department, institution, branch or agency, the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§10]

Â Â Â Â Â  Note: 293.171 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.173 [2002 s.s.1 c.1 Â§3; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  293.175 [2002 s.s.1 c.1 Â§4; 2007 c.783 Â§13; renumbered 286A.050 in 2007]

Â Â Â Â Â  293.177 [2002 s.s.1 c.1 Â§5; 2007 c.783 Â§14; renumbered 286A.055 in 2007]

(Petty Cash)

Â Â Â Â Â  293.180 Agency petty cash fund. (1) If the appropriation for an agency or the limitation on expenditures of an agency, as enacted by the Legislative Assembly, includes an amount for a petty cash fund, the fund shall be established and administered as provided in this section.

Â Â Â Â Â  (2) The agency for which a petty cash fund has been authorized may prepare a voucher in the amount authorized in favor of a person designated by the agency as custodian of its petty cash fund. A warrant shall be drawn for the amount of the voucher payable out of moneys appropriated for the expenditures of the agency. The designated custodian shall credit the amount of the warrant to the petty cash fund.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services may establish regulations governing the administration of petty cash funds established pursuant to this section.

Â Â Â Â Â  (4) Subject to regulations established by the department:

Â Â Â Â Â  (a) The designated custodian may make disbursements from the petty cash fund only when it is necessary to make an immediate cash payment which is lawfully payable from moneys appropriated to the agency.

Â Â Â Â Â  (b) The designated custodian may hold the petty cash fund in cash or may deposit the fund to the account of the agency in any insured institution or institutions in the state authorized as a depository of state funds, or may hold part in cash and deposit the remainder.

Â Â Â Â Â  (5) The designated custodian shall periodically submit to the appropriate warrant drawing authority verified reimbursement vouchers properly supported by evidences of disbursements from the petty cash fund. Upon allowance of the reimbursement vouchers the warrant drawing authority shall issue a warrant on the State Treasurer, in favor of the designated custodian, payable out of moneys appropriated for the expenditures of the agency. [Formerly 291.548; 1967 c.454 Â§103; 1997 c.631 Â§445]

(Reversion)

Â Â Â Â Â  293.190 Reversion of appropriations to General Fund; cancellation of budget limitations; rules; exceptions; extensions. (1) On December 31 in each odd-numbered year, all General Fund appropriation balances as recorded on the records of the Oregon Department of Administrative Services for the prior biennium shall revert to the General Fund except for capital construction, continuing contracts, contested claims, special appropriations designated by legislative action or savings continuously appropriated to agencies under ORS 291.120.

Â Â Â Â Â  (2) On December 31 in each odd-numbered year, all limitation balances on any separate fund or cash account in the State Treasury shall be canceled except for continuing contracts, contested claims or special limitations designated by legislative action.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, under conditions which shall be described by the department by rule, upon request, an extension may be granted to allow an agency to make final analyses and corrections before an appropriation or limitation is canceled. The procedures for requesting an extension and the criteria for approving the request shall be established by the department. [1971 c.341 Â§3; 1991 c.220 Â§7; 1993 c.724 Â§3]

TRANSFERS TO FUNDS HAVING INSUFFICIENT MONEY

Â Â Â Â Â  293.205 Definitions for ORS 293.205 to 293.225. As used in ORS 293.205 to 293.225:

Â Â Â Â Â  (1) ÂBorrowing fundÂ means the fund to which money is initially transferred under ORS 293.210.

Â Â Â Â Â  (2) ÂLending fundÂ means the fund from which money is initially transferred under ORS 293.210. [Formerly 291.402]

Â Â Â Â Â  293.210 Transfer and retransfer of money and credit among state funds. If there is insufficient money to the credit of any fund in the State Treasury to pay the obligations against such fund and there is money to the credit of one or more other state funds that is not then required to meet the respective obligations against such funds, the State Treasurer shall transfer so much as the State Treasurer deems advisable of such money standing to the credit of the funds having excess money to the fund having insufficient money if there are or will be moneys accruing to the borrowing fund or that can be transferred to it in like manner, as provided in this section, to enable a retransfer to be made of such moneys to the credit of the lending funds from which they were so transferred in time to meet the requirements of the lending funds. However, unless conditions are such at the time when the original transfer of moneys is considered as to make sure that such retransfer can be so made, the original transfer shall not be made. All moneys transferred under this section from lending to borrowing funds shall be retransferred to the lending funds when or before they are needed in the lending funds. [Formerly 291.404; 2005 c.22 Â§217]

Â Â Â Â Â  293.212 When transfers to funds with insufficient moneys are authorized. (1) If the Department of Transportation determines that there is insufficient money in any of its funds to pay the obligations against that fund, the department may request the State Treasurer to transfer money from one or more other funds to the fund that has insufficient money. The treasurer shall transfer the money if:

Â Â Â Â Â  (a) The lending fund has money that is not required at the time of the transfer to meet the obligations against the fund; and

Â Â Â Â Â  (b) The treasurer determines that there are or will be enough moneys accruing to the borrowing fund, or that can be transferred to it, to enable a retransfer of the money to the lending fund in time to meet the requirements of the lending fund.

Â Â Â Â Â  (2) All moneys transferred under this section to a borrowing fund shall be retransferred to the lending funds when or before they are needed.

Â Â Â Â Â  (3) The department may request transfers of money under this section regardless of whether or not the insufficiency in a fund that triggers the request was anticipated by the department. [1991 c.793 Â§2; 2005 c.22 Â§218]

Â Â Â Â Â  Note: 293.212 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.214 Lines of credit for state agency; duration; source of funding. (1) Subject to the provisions of this section, a state agency may establish with the State Treasurer lines of credit for funds under its administration, upon a certificate by the agencyÂs department head and chief financial officer to the State Treasurer representing and satisfactorily demonstrating, for the period for which a line of credit is requested, that:

Â Â Â Â Â  (a) There will be insufficient moneys to the credit of the funds for which the line of credit is requested to meet expenses as they arise; and

Â Â Â Â Â  (b) The agency will be entitled for expenditure of agency funds to reimbursement from federal agencies or other sources sufficient to repay, when due, all draws against the line of credit, plus interest charged to the agency.

Â Â Â Â Â  (2) No line of credit, based upon anticipated reimbursements, shall be established more than six months in advance of a draw on the credit and draws shall be repaid to the lending fund within six months. Reimbursements must be applied against any outstanding advances on the line of credit established under this section.

Â Â Â Â Â  (3) The State Treasurer may fund lines of credit established pursuant to this section from money to the credit of other state funds which will not be required to meet the respective obligations of the funds during the period for which a draw under a line of credit is not repaid, as provided in ORS 293.210.

Â Â Â Â Â  (4) A line of credit may operate as a revolving fund, so that draws shall proportionately reduce and repayments shall proportionately increase the credit remaining under the line of credit, but at no time shall the total amount of draws against the line of credit exceed the credit limit.

Â Â Â Â Â  (5) Every state agency for which a line of credit is established shall report promptly in writing to the State Treasurer any change in information furnished in support of the request for a line of credit.

Â Â Â Â Â  (6) The State Treasurer may grant or deny, modify or terminate a line of credit when in the judgment of the State Treasurer it is in the best interest of the state. [1993 c.68 Â§2; 2003 c.16 Â§3]

Â Â Â Â Â  Note: 293.214 was added to and made a part of 293.205 to 293.225 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.215 Evidencing transfers and retransfers; notification of transfer. (1) All transfers from lending to borrowing funds under ORS 293.210 shall be evidenced by proper bookkeeping accounts kept by the State Treasurer showing appropriate credits to the lending funds. All retransfers shall be evidenced in like manner.

Â Â Â Â Â  (2) When funds are transferred under ORS 293.210, the State Treasurer shall notify the Oregon Department of Administrative Services, the Legislative Fiscal Office, the department for whose use the lending fund is maintained and the governing board or commission, if any, of the department for whose use the lending fund is maintained. [Formerly 291.406; 1967 c.454 Â§104; 2001 c.71 Â§1]

Â Â Â Â Â  293.220 Interest on transferred moneys or credits. All moneys or credits transferred under ORS 293.210 or 293.214 shall bear interest, until retransferred, at such rate not less than two percent per annum as shall be agreed upon between the State Treasurer and the officer, state department, commission, or board in charge of the borrowing fund. The interest shall be payable from the borrowing fund and shall be credited to and become part of the lending fund. [Formerly 291.408; 2003 c.16 Â§4]

Â Â Â Â Â  293.225 Construction of ORS 293.205 to 293.220. ORS 293.205 to 293.220 shall not be construed as an appropriation Act and no appropriation made for any purpose shall be exceeded or increased by reason of any of the provisions of such sections, nor shall any budgetary designation be altered or affected by such sections. [Formerly 291.410]

COLLECTION OF DEBTS OWED TO STATE AGENCIES

Â Â Â Â Â  293.227 Definitions for ORS 293.227 to 293.233. As used in ORS 293.227 to 293.233, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂPaymentÂ means a voluntary amount of money paid by a debtor to a state agency or an involuntary amount of money paid by a debtor through offset or garnishment.

Â Â Â Â Â  (2) ÂState agencyÂ means any officer, board, commission, department, division or institution in the executive or administrative branch of state government. [1999 c.1092 Â§1; 2001 c.104 Â§101]

Â Â Â Â Â  Note: 293.227 to 293.233 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.229 Liquidated and delinquent accounts of state agency; annual reports. (1) Not later than October 1 of each fiscal year, each state agency shall submit a report to the Legislative Fiscal Office that describes the status of that agencyÂs liquidated and delinquent accounts and efforts made by that agency to collect liquidated and delinquent accounts during the previous fiscal year. The report required under this subsection shall be in a form prescribed by the Legislative Fiscal Office and shall include but not be limited to:

Â Â Â Â Â  (a) Beginning balance and total number of all liquidated and delinquent accounts;

Â Â Â Â Â  (b) New liquidated and delinquent accounts added during the last preceding fiscal year;

Â Â Â Â Â  (c) Total collections of liquidated and delinquent accounts;

Â Â Â Â Â  (d) Total amount and total number of liquidated and delinquent accounts that have been written off;

Â Â Â Â Â  (e) Total number and ending balance of all liquidated and delinquent accounts;

Â Â Â Â Â  (f) Total amount of liquidated and delinquent accounts turned over to private collection agencies and total amount collected by those agencies under ORS 293.231; and

Â Â Â Â Â  (g) Total number and total amount of all liquidated and delinquent accounts exempted under ORS 293.233.

Â Â Â Â Â  (2) The Legislative Fiscal Office shall produce an annual report not later than December 31 of each fiscal year on the status of liquidated and delinquent accounts of state agencies. The report shall be based on the reports submitted by state agencies as required in this section. [1999 c.1092 Â§2; 2005 c.22 Â§219]

Â Â Â Â Â  Note: See note under 293.227.

Â Â Â Â Â  293.231 Collection of liquidated and delinquent accounts by private collection agency or Department of Revenue; rules; fee added to debt. (1) Except as provided in subsections (4) to (9) of this section, a state agency, unless otherwise prohibited by law, shall offer for assignment every liquidated and delinquent account to a private collection agency or to the Department of Revenue as provided in ORS 293.250 not later than:

Â Â Â Â Â  (a) Ninety days from the date the account was liquidated if no payment has been received on the account within the 90-day period; or

Â Â Â Â Â  (b) Ninety days from the date of receipt of the most recent payment on the account.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits a state agency from offering for assignment a liquidated and delinquent account to a private collection agency at any time within the 90-day period.

Â Â Â Â Â  (3) If, after a reasonable time, the private collection agency is unable to collect the account, the private collection agency shall notify the state agency that assigned the account that it has been unable to collect the account and shall relinquish the account to the state agency. A private collection agency that collects an account under this section shall be held to the same standard of confidentiality, service and courtesy imposed on the state agency that assigned the account.

Â Â Â Â Â  (4) If a state agency assigns a liquidated and delinquent account to the Department of Revenue as provided in ORS 293.250, the department shall have six months from the date of assignment to collect a payment. If the department does not collect a payment within that six-month period or if six months have elapsed since the date of receipt of the most recent payment on the account, the department shall notify the state agency. The state agency shall then immediately offer for assignment the debt to a private collection agency.

Â Â Â Â Â  (5) The provisions of subsection (1) of this section do not apply to a liquidated and delinquent account that is prohibited by state or federal law or regulation from assignment or collection.

Â Â Â Â Â  (6) The Oregon Department of Administrative Services may adopt rules exempting specified kinds of liquidated and delinquent accounts from the time periods established in subsections (1), (2) and (4) of this section.

Â Â Â Â Â  (7) The Oregon Department of Administrative Services shall adopt rules exempting liquidated and delinquent accounts that originate in the Department of Revenue or the Employment Department from the time periods established in subsections (1), (2) and (4) of this section.

Â Â Â Â Â  (8) A liquidated and delinquent account that is subject to assignment under this section shall be assigned to a private collection agency if more than one year has elapsed without a payment on the account.

Â Â Â Â Â  (9) Notwithstanding subsection (1) of this section, a state agency may, at its discretion, choose not to offer for assignment to a private collection agency a liquidated and delinquent account that:

Â Â Â Â Â  (a) Is secured by a consensual security interest in real or personal property;

Â Â Â Â Â  (b) Is a court-ordered judgment that includes restitution or a payment to the Department of Justice Crime VictimsÂ Assistance Section;

Â Â Â Â Â  (c) Is in litigation, including bankruptcy, arbitration and mediation;

Â Â Â Â Â  (d) Is a student loan owed by a student who is attending school;

Â Â Â Â Â  (e) Is owed to a state agency by a local or state government or by the federal government;

Â Â Â Â Â  (f) Is owed by a debtor who is hospitalized in a state hospital as defined in ORS 162.135 or who is on public assistance as defined in ORS 411.010;

Â Â Â Â Â  (g) Is owed by a debtor who is imprisoned;

Â Â Â Â Â  (h) Is less than $100, including penalties; or

Â Â Â Â Â  (i) Would result in loss of federal funding if assigned.

Â Â Â Â Â  (10) Nothing in this section prohibits a state agency from collecting a tax offset after a liquidated and delinquent account is assigned to a private collection agency.

Â Â Â Â Â  (11) For the purposes of this section, a state agency shall be deemed to have offered for assignment an account if:

Â Â Â Â Â  (a) The terms of the offer are of a type generally acceptable within the collections industry for the type of account offered for assignment; and

Â Â Â Â Â  (b) The offer is made to a private collection agency that engages in collecting on accounts of the type sought to be assigned or is made generally available to private collection agencies through a bid or request for proposal process.

Â Â Â Â Â  (12) A state agency that retains a private collection agency under this section may add a fee to the amount of the liquidated and delinquent account as provided in ORS 697.105. A fee may not be added under this subsection unless the state agency has provided notice to the debtor:

Â Â Â Â Â  (a) Of the existence of the debt;

Â Â Â Â Â  (b) That the debt may be assigned to a private collection agency for collection; and

Â Â Â Â Â  (c) Of the amount of the fee that may be added to the debt under this subsection.

Â Â Â Â Â  (13) Except as provided by federal law, the state agency may not add a fee under subsection (12) of this section that exceeds the collection fee of the private collection agency. [1999 c.1092 Â§3; 2001 c.218 Â§1; 2001 c.233 Â§1; 2003 c.66 Â§3; 2003 c.805 Â§1]

Â Â Â Â Â  Note: See note under 293.227.

Â Â Â Â Â  293.233 Exemption of accounts from assignment to private collection agency; rules. (1) A state agency may use rules adopted by the Oregon Department of Administrative Services for exempting liquidated and delinquent accounts from assignment to a private collection agency. The state agency shall provide documentation and justification for exempting liquidated and delinquent accounts from assignment.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall adopt rules governing the procedure that a state agency may follow in exempting a liquidated and delinquent account from assignment, including but not limited to adequacy of the documentation and justification that a state agency is required to provide under this section. [1999 c.1092 Â§4]

Â Â Â Â Â  Note: See note under 293.227.

UNCOLLECTIBLE DEBTS

Â Â Â Â Â  293.235 ÂState agencyÂ defined for ORS 293.240 and 293.245. As used in ORS 293.240 and 293.245, Âstate agencyÂ means any state officer, board, commission, corporation, institution, department or other state organization having power to collect state funds. [1965 c.448 Â§1]

Â Â Â Â Â  293.240 Writing off uncollectible debts due state agency. (1) If a state agency has made all reasonable efforts to collect money owed to it, including money owed on a liquidated and delinquent account that has been relinquished by a private collection agency under ORS 293.231, and has determined that such money and any interest or penalties therefor are uncollectible, in accordance with criteria for uncollectibility formulated by the agency and approved by the Secretary of State and the Attorney General, which criteria shall include the right of offset, the agency may certify to the Secretary of State the amount of the money, interest and penalties, as accurately as can be determined. The Secretary of State may require submission by the agency of all relevant evidence and other information regarding the debt and may examine such records of any other state agency which may be pertinent in determining the uncollectibility of the debt, unless such examination is prohibited by specific provisions of law (except for the secretaryÂs duty to audit the state agency), including but not limited to ORS 314.835 and 657.665.

Â Â Â Â Â  (2) If the Secretary of State finds that the debt is uncollectible, in accordance with the criteria for uncollectibility of money due to that state agency, the Secretary of State shall direct the agency to write off the debt on its accounts in a manner approved by the Secretary of State.

Â Â Â Â Â  (3) This section does not apply to debts owed to a state agency for which a procedure for compromise, release, discharge, waiver, cancellation or other form of settlement thereof for reasons other than uncollectibility is by law made specially applicable to such state agency. [1965 c.448 Â§2; 1971 c.604 Â§3; 1991 c.567 Â§3; 1999 c.1092 Â§5]

Â Â Â Â Â  293.245 Subsequent collection of debt written off under ORS 293.240. If a debt previously written off pursuant to ORS 293.240 subsequently becomes collectible, the state agency to which the money is owed shall proceed to collect the money due. The agency shall credit the money so collected to the accounts or funds to which the debt was originally owing. [1965 c.448 Â§3; 1971 c.604 Â§4; 2001 c.233 Â§2]

RECEIVING AND HANDLING MONEYS

Â Â Â Â Â  293.250 Collections Unit; collection and disposition of amounts due state agencies or counties; setoff of sums due debtor; warrants. (1) There is hereby created a Collections Unit in the Department of Revenue.

Â Â Â Â Â  (2) The Department of Revenue may render assistance in the collection of any delinquent account owing to any state officer, board, commission, corporation, institution, department or other state organization, or to a county pursuant to a judgment obtained under ORS 169.151, assigned by the agency or county to which the delinquent account is owed to the Department of Revenue for collection.

Â Â Â Â Â  (3)(a) Subject to rules prescribed by the Oregon Department of Administrative Services for collection of delinquent accounts owing to the respective officers, departments, boards and commissions of state government, and to counties, the Department of Revenue shall render assistance in such collection and shall charge such officers, agencies and counties separately for the cost of such assistance, provided that charges shall not exceed the proceeds of collection credited to such officer, agency or county for the same biennium. The Department of Revenue may designate a single percentage to retain from the proceeds of collection as a charge for the cost of assistance. If the Department of Revenue finds that accounts assigned to the Department of Revenue for collection by certain officers, agencies or counties lack sufficient information to properly and efficiently identify the debtor or that the account information must be put into a form usable by the Department of Revenue in order to efficiently provide collection services, the Department of Revenue may establish a separate percentage charge to be retained from collections for the officer, agency or county. The charge must reflect the average of the actual cost to provide collection services for all accounts assigned by that officer, agency or county. In providing assistance, the Department of Revenue shall utilize all means available to collect the delinquent accounts including the setoff of any refunds or sums due to the debtor from the Department of Revenue or any other state agency. The Department of Revenue may offset any refunds or sums due to the debtor from the department or any other state agency against delinquent accounts assigned by a county to the department for collection under this section. The Department of Revenue may prescribe criteria for the kinds of accounts that may be assigned under this section, including a minimum dollar amount owed.

Â Â Â Â Â  (b) No setoff will be made by the Department of Revenue unless the debt is in a liquidated amount.

Â Â Â Â Â  (c) When the Department of Revenue has notified the assigning agency or county that a refund or other sum due to the debtor is available for setoff, the debtor may arrange with the Department of Revenue for payment of the debt in full before the setoff is made. However, the assigning agency or county shall not enter into any agreement with the debtor for payment of the debt before the setoff is made.

Â Â Â Â Â  (d) At the time any setoff is made the debtor shall be notified by the Department of Revenue of its intention to apply sums due from a state agency against the debtorÂs delinquent account. The notice shall provide that the debtor within 30 days may request a hearing before the claimant agency or county. No issues at the hearing may be considered that have been litigated previously, or if the debtor after being given due notice of rights of appeal has failed to exercise them timely.

Â Â Â Â Â  (e) All moneys received by the Department of Revenue in payment of charges made under paragraph (a) of this subsection shall be paid into the State Treasury and deposited in a miscellaneous receipts account for the Department of Revenue.

Â Â Â Â Â  (f) Net proceeds of collections of delinquent accounts shall be credited to the account or fund of the officer, agency or county to which the debt was originally owing.

Â Â Â Â Â  (4)(a) In providing assistance in the collection of any delinquent account under this section, the Department of Revenue may issue a warrant for the collection of the delinquent account. The warrant may be recorded in the County Clerk Lien Record maintained under ORS 205.130.

Â Â Â Â Â  (b) A warrant shall not be issued under this subsection unless the debt is in a liquidated amount.

Â Â Â Â Â  (c) The amount of any warrant issued under this subsection shall include the principal amount of the debt, any added penalties or interest attributable to the delinquent account and any costs associated with recording, indexing or service of the warrant and any satisfaction or release thereof.

Â Â Â Â Â  (d) A warrant shall not be issued under this subsection before the debtor has been notified that the department intends to issue the warrant and of the collection action that may be taken under the warrant.

Â Â Â Â Â  (5) Nothing in this section shall prohibit the collection of:

Â Â Â Â Â  (a) A child or spousal support obligation as provided in ORS 25.610; or

Â Â Â Â Â  (b) Criminal judgments that impose monetary obligations, including judgments requiring the payment of fines, costs, assessments, compensatory fines, attorney fees, forfeitures or restitution. [1971 c.604 Â§2; 1977 c.603 Â§1; 1979 c.442 Â§1; 1987 c.758 Â§14; 1989 c.519 Â§7; 1995 c.512 Â§1; 2001 c.641 Â§2]

Â Â Â Â Â  293.255 [Formerly 291.432; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.260 Collection of moneys and property due to state. (1) Except as otherwise specifically provided by law, the Secretary of State shall require all persons who have received any moneys or property belonging to the state and who have not accounted therefor to settle their accounts and to return the moneys or property to the state.

Â Â Â Â Â  (2) An account of a person who has received any moneys or property belonging to the state, certified by the Secretary of State, shall be received in evidence in any court in this state. [Formerly 291.434; 1967 c.454 Â§1; 1971 c.604 Â§5]

Â Â Â Â Â  293.262 Requiring information regarding accounts; reference to legislature. (1) The Secretary of State may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to an account, presented to the Secretary of State for settlement, of a person who has received any moneys or property belonging to the state.

Â Â Â Â Â  (2) At the request of any person interested in, and dissatisfied with the decision of the Secretary of State on an account presented to the Secretary of State for settlement, of a person who has received any moneys or property belonging to the state, the Secretary of State shall refer the account, the decision of the Secretary of State thereon and the reason for the decision to the Legislative Assembly at a session thereof. [1967 c.454 Â§Â§3,4; 1971 c.604 Â§6]

Â Â Â Â Â  293.265 Moneys collected to be turned over to State Treasurer; return of checks or money orders; maximum amount returned set by rule; effect of indorsement Âpaid in full.Â (1) It shall be the duty of the officer or other person or agent collecting, receiving, in possession of, or having the control of any state money or other funds, contributions or donations collected or received by, and to be expended by or on behalf of the state under the approval or supervision of any state officer, board, commission, corporation, institution, department or other state organization, recognized by the laws of this state and having the power to collect and disburse state funds, to turn over all such moneys mentioned in this section collected or received by or on account of such state officer, board, commission, corporation, institution, department or other state organization, to the State Treasurer not later than one business day after collection or receipt thereof. However, the officer, board, commission, corporation, institution, department or other state organization may comply with this requirement by using a reasonable, longer period for the transmittal of particularly identified funds or categories of funds if it documents and maintains in its official files, and submits a copy of such documentation to the Division of Audits of the Secretary of State for review, information that a valid business reason exists for using a longer transmittal period and that the period is no longer than necessary to satisfy that business reason.

Â Â Â Â Â  (2) The deposit by or on behalf of the state under the approval or supervision of any state officer, board, commission, corporation, public corporation, institution, department or other state organization of a check marked Âpaid in full,Â Âpayment in full,Â Âfull payment of a claimÂ or words of similar meaning does not establish an accord and satisfaction which binds the state or prevents the collection of the remaining amount owed upon the obligation unless an officer or employee with actual authority to settle claims has agreed in writing to accept the check as full payment of a disputed obligation.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, subject to limits on amount adopted pursuant to subsection (4) of this section, a state agency may return any bank check or money order received by the agency, whenever such bank check or money order is incomplete or the report or record applied for is not available or releasable or the payment is not owed. The agency shall keep a record of the check or money order returned, in the form prescribed by the Oregon Department of Administrative Services.

Â Â Â Â Â  (4) After consultation with the State Treasurer, the department shall by rule limit the return, by an agency, of a bank check or money order under subsection (3) of this section to checks or money orders of less than the amount specified in the rule. [Formerly 291.436; 1969 c.141 Â§3; 1979 c.74 Â§1; 1989 c.205 Â§1; 1997 c.122 Â§1]

Â Â Â Â Â  293.270 Record of moneys deposited under ORS 293.265; interest. (1) The State Treasurer shall create a record of the moneys deposited with the State Treasurer pursuant to ORS 293.265 and shall place all moneys so deposited, except money which forms all or part of any private donation or contribution, to the credit of appropriate funds or accounts designated by law.

Â Â Â Â Â  (2) All money deposited with the State Treasurer which forms all or part of any private donation or contribution shall be placed by the State Treasurer in a separate trust fund for the use and benefit for which such donation or contribution was made.

Â Â Â Â Â  (3) All interest, if any, earned by the trust fund shall inure to the benefit of the trust fund. [Formerly 291.438; 1969 c.141 Â§4; 1999 c.412 Â§2]

Â Â Â Â Â  293.275 Disbursement of moneys. Disbursements of the moneys transferred or deposited pursuant to ORS 293.265 shall be made only on warrants issued in payment of authorized claims and expenses, as provided by law. Disbursements of moneys so deposited, which were placed in separate trust funds, shall be made only on warrants issued in payment of any claims or expenses authorized by the proper officers of the board, commission, corporation, institution, department, office or other state organization for whose benefit the trust fund was created. [Formerly 291.440; 1967 c.454 Â§5]

Â Â Â Â Â  293.280 Application of ORS 293.265 to 293.275. Except as otherwise provided by law, ORS 293.265 to 293.275 do not apply to:

Â Â Â Â Â  (1) State funds advanced to meet payrolls or to pay current expenses or emergency claims.

Â Â Â Â Â  (2) Federal funds the control of which is otherwise directed by federal law or regulation.

Â Â Â Â Â  (3) Funds of any state institution of higher learning. [Formerly 291.442]

Â Â Â Â Â  293.285 Transfers between funds, accounts or appropriations authorized for certain interagency and intergovernmental payments. (1) Notwithstanding the provisions of ORS 293.275 or any other statute relating to interagency payments, the Oregon Department of Administrative Services may effect interagency payments for goods and services by transfer from the funds, accounts or appropriations of the agency receiving such goods or services, to the funds and accounts of the agency supplying such goods or services.

Â Â Â Â Â  (2) The State Treasurer and the department may agree upon procedures whereby they may effect intergovernmental payments between the state and local units of government by transfer to the funds of the local unit of government entitled to receive them from the funds, accounts or appropriations from which the distribution is to be made. [Formerly 291.443; 1967 c.454 Â§6; 1983 c.104 Â§1]

Â Â Â Â Â  293.290 [Formerly 291.444; 1967 c.454 Â§7; 1987 c.158 Â§41; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.292 [1971 c.161 Â§3; 1999 c.1043 Â§6; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  293.293 Funds held in trust by court. (1) Whenever a court is required to hold funds in trust for the benefit of any party, all such funds shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest on such funds shall be credited to the General Fund.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the amount in trust is $10,000 or more, upon motion of a party, the court may order that the amount deposited with the State Treasurer be placed in an interest bearing account and that the interest be credited or paid to a party or parties, as the court deems appropriate. [1987 c.117 Â§1; 1989 c.966 Â§20]

Â Â Â Â Â  Note: 293.293 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPROVING AND PAYING CLAIMS

(Approval)

Â Â Â Â Â  293.295 When claim against moneys in State Treasury may be paid. A claim for payment from any moneys in the State Treasury may not be paid unless:

Â Â Â Â Â  (1) The claim is supported by the approval of the state agency that incurred the obligation or made the expenditure on which the claim is based;

Â Â Â Â Â  (2) Provision for payment of the claim is made by law and appropriation;

Â Â Â Â Â  (3) The obligation or expenditure on which the claim is based is authorized as provided by law; and

Â Â Â Â Â  (4) The claim otherwise satisfies requirements as provided by law. [1967 c.454 Â§9]

Â Â Â Â Â  293.300 No claim to be paid if disapproved by department; exceptions. Except for claims based on obligations incurred or expenditures made by the Legislative Assembly and its officers and committees, the courts and their officers and committees, the Secretary of State and State Treasurer in the performance of the functions of their constitutional offices and the Public Defense Services Commission, a claim for payment from any moneys in the State Treasury may not be paid if the claim is disapproved by the Oregon Department of Administrative Services. The department shall disapprove a claim if provision for payment thereof is not made by law and appropriation, the obligation or expenditure on which the claim is based is not authorized as provided by law or the claim does not otherwise satisfy requirements as provided by law. [1967 c.454 Â§10; 2003 c.449 Â§39]

Â Â Â Â Â  293.305 [Formerly 291.462; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.306 Forms and procedures for claims, warrants, checks and orders; notice of two-year cancellation. (1) The Oregon Department of Administrative Services may prescribe forms and procedures consistent with law for claims subject to disapproval by the department under ORS 293.300 and for the presentment, processing, approval and disapproval by state agencies and the department and drawing of warrants, checks or orders in payment of those claims. The use of forms and compliance with procedures so prescribed is required.

Â Â Â Â Â  (2) The department shall require each warrant, check and order drawn in payment of claims to have printed thereon a statement in size equal to at least 8-point type that the warrant, check or order shall be canceled and declared void if not presented for payment within two years from the date of issuance. [1967 c.454 Â§11; 1977 c.126 Â§1]

Â Â Â Â Â  293.310 [Formerly 291.464; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.311 Requiring information regarding claims. (1) The Oregon Department of Administrative Services may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to a claim subject to disapproval by the department under ORS 293.300.

Â Â Â Â Â  (2) The state agency that incurred the obligation or made the expenditure on which the claim is based may require any person to answer orally or in writing, under oath or affirmation, as to any facts relating to a claim not subject to disapproval by the department under ORS 293.300. [1967 c.454 Â§12]

Â Â Â Â Â  293.315 [Formerly 291.466; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.316 Appeal of disputed claim. Any person aggrieved by the disallowance of a claim for payment of any moneys in the State Treasury, if the claim is subject to disapproval by the Oregon Department of Administrative Services under ORS 293.300, or by the state agency that incurred the obligation or made the expenditure on which the claim is based, if the claim is not subject to disapproval by the department under ORS 293.300, may appeal the disallowance by the department or agency under ORS 183.482. [1967 c.454 Â§13; 1993 c.500 Â§60]

Â Â Â Â Â  293.320 [Formerly 291.468; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.321 Limitation on time of presentment of claims. (1) A person having a claim against the state shall present the claim, with the evidence in support thereof, to the Oregon Department of Administrative Services or the state agency that incurred the obligation or made the expenditure on which the claim is based within two years after the date on which the claim accrues. However, if any federal funding arrangement requires payment of a claim within one year, that claim, with evidence in support thereof, must be presented within one year after the date on which the claim accrues.

Â Â Â Â Â  (2) All claims, with evidence in support thereof, presented for health services under ORS 411.710 must be presented within one year after the date in which the claim accrues. [1967 c.454 Â§14; 1983 c.608 Â§1]

Â Â Â Â Â  293.325 [Formerly 291.470; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.326 When claim allowed against state as setoff. In an action or suit brought in behalf of the state, a claim may not be allowed against the state as a setoff unless:

Â Â Â Â Â  (1) The claim was presented to the Oregon Department of Administrative Services or the state agency that incurred the obligation or made the expenditure on which the claim is based, and approved or disapproved as provided by law; or

Â Â Â Â Â  (2) It is proved to the satisfaction of the court that the defendant, at the time of trial, is in possession of evidence in support of the claim that the defendant could not present to the department or state agency because of absence from the state, sickness or unavoidable accident. [1967 c.454 Â§15]

Â Â Â Â Â  293.330 Designation of officer by state agency to approve disbursements. All boards, commissions, officers and heads of departments of the state authorized to approve disbursements for indebtedness or expenses may designate the secretary, or some officer of each board or commission, or some representative or deputy of such officer or head of department who is under bond to the State of Oregon to approve those disbursements, provided that the indebtedness or expense has been theretofore authorized by such board, commission, officer or head of department. Such board, commission, officer or head of department shall file with the Oregon Department of Administrative Services a statement designating such secretary, officer, representative or deputy together with a sample of the designated personÂs signature. [Formerly 291.472; 1967 c.454 Â§16]

Â Â Â Â Â  293.335 Designation of individual by legislative committee to approve disbursements. A statutory, standing, special or interim committee of the Legislative Assembly or either house thereof may designate one or more individuals to approve disbursements for which the indebtedness or expense has been theretofore authorized by the committee. The committee shall file with the Oregon Department of Administrative Services a statement designating the individual, together with a sample of the individualÂs signature. [Formerly 291.473; 1999 c.117 Â§8]

Â Â Â Â Â  293.340 [Formerly 291.474; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.341 References to voucher claims as references to disbursements; filing designations with department. Notwithstanding any other provision of law:

Â Â Â Â Â  (1) Any reference in any general or specific statute to voucher claims for indebtedness or expenses authorized by any state agency and to approval of those voucher claims is intended to be and shall be considered a reference to disbursements for the indebtedness or expenses and to approval of those disbursements.

Â Â Â Â Â  (2) Any requirement that a statement designating an individual to approve voucher claims referred to in subsection (1) of this section be filed with the Secretary of State is intended to be and shall be considered a requirement that the statement designating an individual to approve disbursements be filed with the Oregon Department of Administrative Services, and not with the Secretary of State. [1967 c.454 Â§19]

Â Â Â Â Â  293.345 [Formerly 291.476; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.346 Drawing warrants. Warrants shall be drawn in payment of claims for payment from any moneys in the State Treasury. All warrants shall be drawn by the Oregon Department of Administrative Services, and ORS 291.015 (2) does not apply to the drawing of warrants by the department. [1967 c.454 Â§20; 1971 c.80 Â§1; 1993 c.741 Â§27]

Â Â Â Â Â  293.348 Charging and billing state agencies for expense of drawing and processing warrants. The Oregon Department of Administrative Services may charge state agencies for the drawing of warrants and processing of receipts and transfers. The amount so charged shall be billed to state agencies at least quarterly, and the proceeds from such charges shall be deposited in the Oregon Department of Administrative Services Operating Fund established by ORS 283.076. [1971 c.174 Â§2; 1993 c.500 Â§45a]

Â Â Â Â Â  Note: 293.348 was added to and made a part of ORS chapter 293 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.350 [Formerly 291.478; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.351 [1967 c.454 Â§21; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.353 Payment for expense of processing banking-related transactions. (1) As payment for expenses of processing banking-related transactions, the State Treasurer may charge each state agency having such transactions involving the State Treasury. The amount so charged shall be determined by the number of transactions processed by the State Treasurer and shall be paid in the manner determined by the State Treasurer to be most efficient and cost effective. The proceeds from such charges shall be deposited in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and such proceeds are continuously appropriated for payment of expenses of the office of the State Treasurer in processing banking-related transactions.

Â Â Â Â Â  (2) When the State Treasurer transfers the assets of the local government investment pool to the state investment fund established under ORS 293.701 (2)(o) as authorized by ORS 294.882, Âstate agency,Â as used in this section, includes local government participants in the state investment fund. [1971 c.161 Â§2; 1975 c.410 Â§1; 1989 c.569 Â§3; 1999 c.1043 Â§1]

Â Â Â Â Â  293.355 [Formerly 291.480; renumbered 293.375]

Â Â Â Â Â  293.356 [1967 c.454 Â§22; 1983 c.740 Â§83; 1993 c.500 Â§61; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  293.360 [1967 c.454 Â§23; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.365 [1967 c.454 Â§24; repealed by 1971 c.80 Â§8]

Â Â Â Â Â  293.370 Use of facsimile signatures by department and state agencies. (1) The Oregon Department of Administrative Services may cause any warrant drawn by it, and any other state agency authorized by law to draw warrants may cause any warrant drawn by the state agency, to be signed by facsimile signature affixed by any mechanical equipment or device. The State Treasurer shall honor any warrant presented for payment so signed by facsimile signature as if signed manually.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any warrant bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [1967 c.454 Â§28; 1997 c.122 Â§2]

Â Â Â Â Â  293.375 Use of facsimile signatures by state officers and employees. (1) When authorized to use facsimile signatures by the administrative head of any state agency, any person authorized to sign any check, warrant or other instrument on behalf of the state agency may, in the discretion of the person, sign the check, warrant or other instrument by facsimile signature affixed by any mechanical equipment or device.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [Formerly 291.480 and then 293.355; 1997 c.122 Â§3]

(Payment)

Â Â Â Â Â  293.405 [Formerly 291.492; repealed by 2003 c.81 Â§14]

Â Â Â Â Â  293.406 Payment by State Treasurer; effect of issuance of check or warrant or initiation of electronic funds transfer by state officer. (1) The State Treasurer shall pay on demand all items presented to the State Treasurer for payment if there are appropriate and sufficient funds in the State Treasury, as provided by law, to make the payments. If a law requires that an item be paid from a particular fund, the State Treasurer must make the payment from that fund only.

Â Â Â Â Â  (2) When a state officer authorizes issuance of, or signs, a check, warrant or electronic funds transfer on behalf of an agency, the officer is certifying that the expenditure of moneys represented by the check, warrant or request for electronic funds transfer is authorized by law. For purposes of this subsection, an expenditure is authorized by law if:

Â Â Â Â Â  (a) There is an appropriation, whether annual, biennial or continuous, of the moneys represented by the check, warrant or request for electronic funds transfer;

Â Â Â Â Â  (b) When applicable, there is an expenditure limitation for the moneys represented by the check, warrant or request for electronic funds transfer;

Â Â Â Â Â  (c) When applicable, there is an allotment from the Oregon Department of Administrative Services under ORS 291.232 to 291.260 for the moneys represented by the check, warrant or request for electronic funds transfer; and

Â Â Â Â Â  (d) The officer or agency has received any other approvals necessary to authorize issuance of the check, warrant or request for electronic funds transfer.

Â Â Â Â Â  (3) The State Treasurer may rely on the certification described in subsection (2) of this section and need not investigate or inquire whether a check, warrant or request for electronic funds transfer is authorized by law before paying the check, warrant or electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, Âstate officerÂ means any person acting on behalf of a board, commission, department, institution, branch or agency the costs of which are paid in whole or in part from funds held in the State Treasury. [2003 c.81 Â§8]

Â Â Â Â Â  Note: 293.406 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.410 [Formerly 291.494; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.411 [1967 c.454 Â§57; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.415 [Formerly 291.496; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.416 [1967 c.454 Â§58; repealed by 1999 c.412 Â§4]

Â Â Â Â Â  293.420 [Formerly 291.498; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.425 [Formerly 291.500; 1967 c.454 Â§59; 1971 c.79 Â§1; 1977 c.126 Â§2; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  293.430 [Formerly 291.502; 1967 c.454 Â§60; repealed by 1971 c.79 Â§3]

Â Â Â Â Â  293.435 [Formerly 291.504; 1967 c.454 Â§61; repealed by 1971 c.79 Â§3]

Â Â Â Â Â  293.440 [Formerly 291.506; 1967 c.454 Â§62; 1971 c.79 Â§2; 1977 c.126 Â§3; 1983 c.104 Â§2; repealed by 1993 c.694 Â§39]

Â Â Â Â Â  293.445 Definition for ORS 293.445 to 293.460; authority to make refunds; moneys held for refund or payment to claimants; deposit; rules; drawing checks. (1) As used in ORS 293.445 to 293.460, ÂagencyÂ means any state officer, department, commission or institution.

Â Â Â Â Â  (2) When any agency determines that moneys have been received by it in excess of the amount legally due and payable to the agency or that it has received moneys to which it has no legal interest, the agency, within three years from the date the money was paid to the agency, shall refund the excess or erroneous payment to the person who made the payment or to the personÂs legal representative, and such moneys hereby are continuously appropriated for such purpose.

Â Â Â Â Â  (3) Unless otherwise provided by law, any agency having in its possession any moneys held for refund or payment to claimants or distributees, or for determination or adjustment of license fees or of other amounts due the state, may, with the consent of the State Treasurer and in accordance with rules prescribed by the State Treasurer, deposit such funds in designated accounts with the State Treasurer and make lawful payments or adjustments therefrom to proper claimants or distributees, by checks or orders drawn on the State Treasurer signed by the officer or administrative head of the agency depositing such funds.

Â Â Â Â Â  (4) If the amount owed is less than a minimum sum established by rule of the agency authorized to make the refund, any agency by rule may provide that refunds shall be paid upon receipt of a written request from the person who paid the money or the legal representative thereof. [Formerly 291.508; 1983 c.246 Â§4]

Â Â Â Â Â  293.447 Establishment of accounts for purposes other than those in ORS 293.445 authorized; rules. (1) With the consent of and in accordance with rules prescribed by the State Treasurer, agencies may establish accounts with the State Treasurer for purposes other than those described in ORS 293.445 (3). These accounts may be established when required by federal law or regulation or when it is impractical for the agency to use funds established with the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Unless approved by the department, accounts established under this section shall be for deposit purposes only and the agencies shall not have authority to order disbursements from the accounts by check or order. Disbursements from these accounts for which the department has not approved check or order authority shall be made by the transfer of moneys in the account to funds for which the department may draw warrants. [1989 c.569 Â§2]

Â Â Â Â Â  293.450 Report of checks outstanding more than two years. (1) Before October 1 of each year, the agency that maintains an account pursuant to ORS 293.445 shall prepare a report pursuant to ORS 98.352 of all checks or orders drawn by it that have been outstanding for a period of more than two years prior to July 1, and that have not been paid by the State Treasurer.

Â Â Â Â Â  (2) The report shall not include checks or orders that have already been paid pursuant to indemnity bonds.

Â Â Â Â Â  (3) The agency shall forward the report to the Department of State Lands before November 1.

Â Â Â Â Â  (4) The Department of State Lands shall not require the Department of Revenue to remit funds being held by the Department of Revenue prior to January 1, 1994. [Formerly 291.510; 1967 c.454 Â§63; 1977 c.126 Â§4; 1993 c.500 Â§62; 1993 c.694 Â§30; 1997 c.86 Â§2]

Â Â Â Â Â  293.455 Refusal of payment of unpresented checks; duties of State Treasurer in transferring funds; report to Department of State Lands. (1) After October 1, the State Treasurer may refuse payment of the unpresented checks or orders included in the report referred to in ORS 293.450. In accordance with procedures developed by the Department of State Lands and approved by the State Treasurer, the agency shall instruct the State Treasurer to do the following:

Â Â Â Â Â  (a) Transfer and credit the amounts of the unpresented checks or orders dedicated for general funding to the General Fund.

Â Â Â Â Â  (b) Transfer all other funds to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

Â Â Â Â Â  (c) Transfer and credit the amounts of the unpresented checks issued under ORS chapters 316 and 317 to the Department of State Lands for deposit in the Unclaimed Property Revolving Fund within the Common School Fund Account.

Â Â Â Â Â  (2) In each instance, the State Treasurer shall issue an official receipt for the amount so transferred or credited.

Â Â Â Â Â  (3) If the State Treasurer pays the owner of an unpresented check or order included in the report referred to in ORS 293.450 before the funds are transferred to the Department of State Lands, this information shall be reported to the Department of State Lands. [Formerly 291.512; 1967 c.454 Â§64; 1981 c.188 Â§1; 1993 c.694 Â§31; 1995 c.340 Â§1; 1997 c.86 Â§Â§3,4]

Â Â Â Â Â  293.460 Recourse of owners of unpaid checks. The lawful owner of any check or order included in the report referred to in ORS 293.450, not presented to the State Treasurer for payment and not paid, thereafter may file a claim with the Department of State Lands in the manner provided by ORS 98.392 and 98.396. [Formerly 291.514; 1967 c.454 Â§65; 1981 c.188 Â§2; 1993 c.500 Â§63; 1993 c.694 Â§32]

Â Â Â Â Â  293.462 Payment of overdue account charges; rules. (1) It is the policy of the State of
Oregon
to pay any overdue account charges incurred by state agencies which do not promptly pay for goods and services provided by private businesses.

Â Â Â Â Â  (2) The overdue account charges to be paid under this section shall be the same as the usual overdue account charges to the general clientele of the vendor.

Â Â Â Â Â  (3) Moneys appropriated from the General Fund to an agency or the establishment of maximum limits for expenditures of an agency authorized to procure goods or services from private businesses shall be used to pay overdue account charges incidental to procurement of the goods or services at the rate of two-thirds of one percent per month, but not more than eight percent per annum on overdue claims.

Â Â Â Â Â  (4) Overdue claims shall be those that have not been paid within 45 days from the latest of the following dates: The date of the receipt of the invoice, the date of the initial billing statement if no invoice is received, or the date the claim is made certain by agreement of the parties or by operation of law. However, overdue account charges shall not accrue on any purchases made by any state agency during time of civil emergency or in the event of a natural disaster which prevents the timely payment of accounts. In such instances accounts shall be paid in as timely a manner as possible.

Â Â Â Â Â  (5) Where claims have been paid, the date of the check or warrant in payment of the claims shall be used to determine if the claim has been paid in a timely manner. It shall be rebuttably presumed that the check or warrant was correctly dated.

Â Â Â Â Â  (6) Moneys for payment of overdue account charges shall not be provided in the biennial budget of a state agency, but agencies may make special requests to provide moneys for such charges, separately from other budget requests in accordance with rules adopted by the Oregon Department of Administrative Services.

Â Â Â Â Â  (7) In the event overdue account charges cannot lawfully be paid from federal funds, then such charges shall be paid from any moneys available to the agency for payment of administrative expenses. If other moneys are not available to pay overdue account charges, the agency shall submit to the Legislative Assembly during a legislative session or to the Emergency Board during the interim between legislative sessions a request for moneys to pay these charges. [1979 c.406 Â§2]

(Duplicate Instruments)

Â Â Â Â Â  293.465 Definitions for ORS 293.465 to 293.485; presentation of instrument for payment. (1) As used in ORS 293.465 to 293.485:

Â Â Â Â Â  (a) ÂInstrumentÂ means a warrant, check or order issued by the state, or by any board, department, commission or officer of the state, or an electronic image or record of such a warrant, check or order.

Â Â Â Â Â  (b) ÂSubdivisionÂ means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.

Â Â Â Â Â  (2) Subject to ORS 293.470, an instrument may not be paid until the instrument, or the duplicate thereof issued under ORS 293.475, is presented for payment as provided by law for such instrument. [Formerly 291.516; 2005 c.110 Â§1]

Â Â Â Â Â  293.470 Payment on lost, stolen or destroyed instruments; indemnity bonds not required. (1) An instrument may be paid without presentment if the person claiming to be the lawful owner of the instrument satisfies the officer by whom payment is to be made that the instrument has been lost, stolen or destroyed prior to the claimantÂs having received value for the instrument or having negotiated the instrument, in compliance with ORS 293.475.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person, including an officer or employee, is not required to furnish a bond of indemnity for the amount of the lost instrument in cases of destroyed, stolen or lost instruments, but is required to furnish a statement as provided in ORS 293.475. [Formerly 291.518; 1967 c.221 Â§1; 1973 c.478 Â§1; 1979 c.763 Â§1; 2005 c.110 Â§2]

Â Â Â Â Â  293.475 Issuance of duplicate instrument; affidavit of owner, payee or representative. (1) Upon satisfactory showing by the lawful owner of an instrument of the loss, destruction or theft of the instrument, the proper officer, board, department or commission that issued the original instrument, or the issuerÂs duly authorized legal successor, may issue a duplicate in lieu thereof for the same amount as the original. The duplicate shall bear the signature of the officer charged with the duty of signing instruments as of the date of issuance of the duplicate.

Â Â Â Â Â  (2) Before a duplicate instrument is issued, the person making application for its issue shall furnish to the issuing officer a written statement signed by the person specifically alleging that the person is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. A certificate may be furnished in lieu of an affidavit or affirmation if the lawful owner, payee or legal representative is:

Â Â Â Â Â  (a) The federal government; or

Â Â Â Â Â  (b) This state or any board, department, commission or subdivision of this state, or any officer thereof in official capacity.

Â Â Â Â Â  (3) The officer, board, department or commission issuing the duplicate instrument shall search its records to determine whether the original instrument was paid. If the original instrument is found, it shall immediately be returned to the State Treasurer or, if a record of payment is found, the State Treasurer shall be notified immediately. The State Treasurer shall promptly return the instrument to the presenting or payer bank for credit or shall promptly notify the presenting or payer bank of the record of payment. The State Treasurer is not liable for inability to obtain credit from the presenting or payer bank for an instrument returned under this section or for an instrument for which the State Treasurer notifies the presenting or payer bank of a record of payment. [Formerly 291.520; 1969 c.142 Â§1; 1973 c.478 Â§2; 1979 c.763 Â§2; 1993 c.694 Â§43; 2005 c.22 Â§220; 2005 c.110 Â§3]

Â Â Â Â Â  293.480 Adoption of uniform procedure for issuing duplicate instruments. State officers, boards, departments or commissions lawfully issuing instruments upon the State Treasurer may adopt the uniform procedure of issuing and delivering to all parties entitled thereto duplicate instruments to replace those lost, stolen or destroyed, in accordance with ORS 293.475. [Formerly 291.522; 1969 c.142 Â§2; 1979 c.763 Â§3; 2005 c.110 Â§4]

Â Â Â Â Â  293.485 Effect of wrongful payment; liability of officer. When any instrument is paid, other than as authorized by ORS 293.465 to 293.480, such wrongful payment shall not relieve the political body issuing the instrument from liability to the true and lawful owner thereof; but the officer or person making such wrongful payment and the sureties on the official bond of the officer or person, if any, shall be responsible to the political body represented by the officer or person in making such payment, for the full amount of the loss occasioned thereby. [Formerly 291.524]

(Death of Payee)

Â Â Â Â Â  293.490 Payment upon death of person entitled to money from state if estate not in probate. (1) Except for property described under ORS 98.304 to 98.436, and as otherwise directed by law, upon the death of any person entitled to payment of money in the State Treasury or on deposit with a state agency or officer, if the estate is not to be administered in a court having probate jurisdiction, the State Treasurer or the state agency or officer authorized to disburse the funds may pay or cause to be paid the money due, as provided in subsection (3) of this section. Except as to payment of salary or wages due a deceased state officer or employee from the State of
Oregon
, no payment under this section shall be made in excess of $10,000.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, moneys on deposit with a state agency or officer representing unpaid wages collected on behalf of a person by the Bureau of Labor and Industries shall be payable pursuant to subsection (3) of this section.

Â Â Â Â Â  (3) Payment authorized by subsection (1) of this section shall be made to the following groups of survivors of the decedent, their guardians or the conservators of their estates, in equal shares to all survivors in a group, and in the order listed, with no payment to survivors in any group if there is any survivor in any group preceding it as listed:

Â Â Â Â Â  (a) Surviving spouse.

Â Â Â Â Â  (b) The trustee of a revocable inter vivos trust created by the decedent, unless within six months after the decedent dies a will executed by the decedent requiring distribution of the amount to a different person is admitted to probate.

Â Â Â Â Â  (c) In equal shares to the children of the decedent and to the issue of any deceased child by right of representation.

Â Â Â Â Â  (d) Parents.

Â Â Â Â Â  (e) Brothers and sisters.

Â Â Â Â Â  (f) Nephews and nieces. [Formerly 291.526; 1965 c.401 Â§1; 1973 c.823 Â§125; 1979 c.763 Â§4; 1981 c.594 Â§2; 1989 c.171 Â§39; 1993 c.694 Â§33; 1995 c.290 Â§1]

Â Â Â Â Â  293.495 Procedure for payment. (1) Payment authorized by ORS 293.490 may be made only upon receipt by the State Treasurer or other state officer authorized to disburse moneys due the decedent of an affidavit from one of the survivors in a group of survivors listed in ORS 293.490 (3), that:

Â Â Â Â Â  (a) The decedent died testate or intestate, as the case may be.

Â Â Â Â Â  (b) The estate of the decedent will not be probated.

Â Â Â Â Â  (c) The aggregate sums due the decedent from the State of
Oregon
, except for salary or wages, do not exceed the principal sum of $10,000.

Â Â Â Â Â  (d) The relationship of the claimants to the decedent is described in ORS 293.490 (3), specifying the particular relationship of each claimant; that there is no other survivor in the group that includes the claimants; and that there is no survivor in any group preceding the group that includes the claimants as listed in ORS 293.490 (3).

Â Â Â Â Â  (e) The expenses of last illness and funeral of the decedent will be paid out of the moneys so paid by the State Treasurer or other disbursing officer, to the full amount thereof, if necessary.

Â Â Â Â Â  (2) The State Treasurer or other officer making disbursement shall be under no obligation to determine the truth of the affidavit. The payment of the amount due such decedent, made in good faith to the claimants, shall constitute a full acquittance and release of the State Treasurer or other disbursing officer for the amount so paid.

Â Â Â Â Â  (3) In the event that a warrant, check or order has been lost, stolen or destroyed, the proper survivors, as specified in ORS 293.490, may obtain payment of the amount thereof by filing with the State Treasurer or other disbursing officer a written statement in accordance with ORS 293.475. [Formerly 291.528; 1965 c.401 Â§2; 1979 c.763 Â§5; 1981 c.594 Â§8; 1999 c.59 Â§76]

Â Â Â Â Â  293.500 Probate proceedings unnecessary; accounting to administrator. It shall not be necessary to institute probate proceedings to establish the right of any of the surviving parties named in ORS 293.490 to collect the amounts due the decedent under ORS 293.490 and 293.495; but if, after payment of such amounts, the estate of the decedent is probated, the person receiving the moneys due the decedent shall account therefor to the administrator of the estate of the decedent. [Formerly 291.530]

(Auditor of Public Accounts)

Â Â Â Â Â  293.505 Secretary of State as Auditor of Public Accounts; claim disapproved in performance of constitutional functions not to be paid. (1) The performance of functions as provided by law by the Oregon Department of Administrative Services or any other state agency in the processing, approval and disapproval of claims for payment from any moneys in the State Treasury and in the drawing of warrants in payment thereof does not constitute or affect the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts.

Â Â Â Â Â  (2) A claim for payment from any moneys in the State Treasury may not be paid, notwithstanding approval thereof or the drawing of a warrant in payment thereof as otherwise provided by law, if the claim is disapproved by the Secretary of State in the performance of constitutional functions as Auditor of Public Accounts. [1967 c.454 Â§29]

Â Â Â Â Â  293.510 Presentment of claims to Secretary of State not required. Notwithstanding any other provision of law, the presentment of claims for payment from any moneys in the State Treasury to the Secretary of State as Auditor of Public Accounts and the audit, allowance or other approval of those claims by the Secretary of State as Auditor of Public Accounts before the drawing of warrants in payment of those claims or otherwise before payment of those claims is not required by statute. Any reference to the audit, allowance or other approval by the Secretary of State of those claims before payment in any general or specific statute is intended to be and shall be considered a reference to the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts, and is not intended to be and shall not be considered a statutory requirement that those functions be performed before payment of those claims. [1967 c.454 Â§30]

Â Â Â Â Â  293.515 Withholding salary of state official or employee failing to settle accounts or correct delinquencies or errors in audit reports; notice and hearing; exemptions. (1) In the discharge of the constitutional duties of Auditor of Public Accounts, the Secretary of State may certify to the Governor the failure of any state official or state employee:

Â Â Â Â Â  (a) To settle accounts or render such statements as may be required with respect to the custody or disposition of public funds or other state property; or

Â Â Â Â Â  (b) To correct any major delinquencies, deficiencies, improper procedures or errors appearing in audit reports within a reasonable time.

Â Â Â Â Â  (2) Within 90 days of certification to the Governor under subsection (1) of this section, the state official or employee responsible shall notify the Secretary of State and the Governor, in writing, of the measures to be taken to settle accounts or render the statements under subsection (1)(a) of this section or to correct the delinquencies, deficiencies, improper procedures or errors in the audit reports. The Governor may extend the 90-day period for good cause.

Â Â Â Â Â  (3) The Governor may issue an order requiring the state official or employee to correct any failure certified by the Secretary of State under subsection (1) of this section and may issue an order withholding the payment of the salary of the official or employee until the failure is corrected.

Â Â Â Â Â  (4) An order issued by the Governor to withhold salary shall be entered only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183 governing contested cases.

Â Â Â Â Â  (5) The provisions of this section do not apply to classified employees under the State Personnel Relations Law, the Legislative Assembly, members of the judiciary or any statewide elected official. [1979 c.612 Â§1]

Â Â Â Â Â  Note: 293.515 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ELECTRONIC FUNDS TRANSFERS

Â Â Â Â Â  293.525 Payments to and by state agencies by electronic funds transfers; rules; penalty for failure to comply. (1) Upon consultation with the State TreasurerÂs office, a state agency by rule may:

Â Â Â Â Â  (a) Require that payments to the agency above designated amounts be made by electronic funds transfer. All electronic funds transfer entries through an automated clearinghouse shall follow standards adopted by the State Treasurer that shall be substantially similar to those adopted by the National Automated Clearing House Association.

Â Â Â Â Â  (b) Notwithstanding any provision of law requiring payment by check or other means, establish a program under which electronic funds transfer is the primary method for payments made by the agency.

Â Â Â Â Â  (2)(a) In addition to any other penalty provided by law, a state agency may assess a penalty not to exceed five percent of the amount of the payment for failure to comply with the agencyÂs rules requiring payments to the agency by electronic funds transfer.

Â Â Â Â Â  (b) An agency that adopts rules under subsection (1)(b) of this section may not assess a penalty for failure to comply with the rules against any payee that is unable to receive payment by electronic funds transfer. Nothing in this paragraph authorizes a state agency to assess a penalty for failure to comply with rules adopted under subsection (1)(b) of this section.

Â Â Â Â Â  (c) An agency that adopts rules under subsection (1)(b) of this section may not require a payee to open a bank account as a condition of receipt of payment.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the Department of Revenue may not require electronic funds transfer as the primary method for payment of:

Â Â Â Â Â  (a) Estimated tax, as defined in ORS 316.557;

Â Â Â Â Â  (b) Tax due to the department as shown on an individual income tax return filed under ORS chapter 316; or

Â Â Â Â Â  (c) Refunds of overpayments issued by the department under ORS 314.415.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂElectronic funds transferÂ is the movement of funds by nonpaper means, usually through a payment system including, but not limited to, an automated clearinghouse or the Federal ReserveÂs Fedwire system.

Â Â Â Â Â  (b) ÂState agencyÂ means an agency as defined by ORS 183.310 (1). [1991 c.369 Â§Â§1,2; 2005 c.28 Â§1]

Â Â Â Â Â  Note: 293.525 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ACCOUNTS FOR TOBACCO SETTLEMENT MONEYS

Â Â Â Â Â  293.530 [1999 c.272 Â§1; renumbered 323.803 in 2003]

Â Â Â Â Â  293.533 [1999 c.272 Â§2; 2003 c.60 Â§1; 2003 c.804 Â§89; renumbered 323.800 in 2003]

Â Â Â Â Â  293.535 [1999 c.272 Â§3; 2003 c.801 Â§21; renumbered 323.806 in 2003]

Â Â Â Â Â  293.537 Tobacco Settlement Funds Account; sources; uses; investment. (1) The Tobacco Settlement Funds Account is established as an account in the General Fund. Except as provided in section 2, chapter 11, Oregon Laws 2003, the account shall consist of all moneys paid to this state under the Master Settlement Agreement of 1998.

Â Â Â Â Â  (2) Before July 1 of each odd-numbered year, the Department of Justice shall submit for approval to the Oregon Department of Administrative Services the estimated costs that will be incurred by the Department of Justice in the subsequent biennium in enforcing the provisions of ORS 180.400 to 180.455, 323.106 and 323.806. On July 1 of each odd-numbered year, a sum equal to the amount approved by the Oregon Department of Administrative Services shall be transferred from the Tobacco Settlement Funds Account to the Tobacco Enforcement Fund established under ORS 180.205. If the Department of Justice determines during a biennium that it needs funds for purposes described in this subsection in addition to the amount approved by the Oregon Department of Administrative Services, the Department of Justice may request transfer of additional moneys from the Tobacco Settlement Funds Account and the additional amount approved by the Oregon Department of Administrative Services shall be transferred to the Tobacco Enforcement Fund.

Â Â Â Â Â  (3) Except as provided in subsection (2) of this section, all moneys in the Tobacco Settlement Funds Account are continuously appropriated to the Oregon Department of Administrative Services to be expended as directed by the Legislative Assembly.

Â Â Â Â Â  (4) All moneys in the Tobacco Settlement Funds Account shall be invested as provided in ORS 293.701 to 293.790. [2001 c.977 Â§Â§1,2,3; 2002 s.s.5 c.2 Â§17; 2003 c.11 Â§8; 2003 c.801 Â§24; 2007 c.853 Â§1]

Â Â Â Â Â  Note: 293.537 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.540 Health Care Trust Fund; sources; uses; investment. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Health Care Trust Fund. The Health Care Trust Fund shall consist of moneys, in amounts directed by the Legislative Assembly, paid to this state by
United States
tobacco products manufacturers under the Master Settlement Agreement of 1998.

Â Â Â Â Â  (2) All earnings on moneys in the Health Care Trust Fund are continuously appropriated to the Oregon Department of Administrative Services and shall be expended only for the purpose of financing health programs.

Â Â Â Â Â  (3) Moneys in the Health Care Trust Fund shall be invested as provided in ORS 293.701 to 293.790 and the earnings from such investments shall be credited to the fund. Earnings shall be distributed annually or as directed by the Director of the Oregon Department of Administrative Services. [2001 c.986 Â§Â§1,2,3]

Â Â Â Â Â  Note: 293.540 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

DISTRIBUTING CERTAIN FEDERAL MONEYS

Â Â Â Â Â  293.550 Receipt and disposition generally of federal aid moneys; deposit in special fund. (1) The Governor may apply for, accept and receive, or authorize any state agency to apply for, accept and receive, financial assistance and grants from the United States or any of its agencies, subject to the terms and conditions thereof, for financing the cost of any federally sponsored program or project deemed beneficial to the State of Oregon. Applications for grants, except where precluded by federal law, shall include requests for funds adequate to accomplish the objectives of the grant proposal including moneys to pay for the audit, or audits, of the financial transactions as required by the grantor or state statutes. Moneys included in a grant award budgeted for auditing the grant or program shall not be used for any other purpose. Regulations established by the federal government relating to such grants shall be applicable to the extent they are not in conflict with state laws.

Â Â Â Â Â  (2) The Governor may disburse or supervise the disbursement of federal aid received under the provisions of subsection (1) of this section, or the Governor may designate a state agency to disburse or supervise the disbursement of such federal aid.

Â Â Â Â Â  (3) The Governor shall deposit money received pursuant to this section in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275. The money shall be expended, pursuant to subsection (2) of this section, for the purposes for and in accordance with the terms by which it is received, subject to the provisions of subsection (5) of this section and ORS 291.260.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section shall not supersede the provisions of any special statute empowering a state agency to apply for, accept and receive federal aid for any specific purpose.

Â Â Â Â Â  (5) Funds received under subsection (1) of this section shall be expended subject to expenditure limitations imposed on the receiving state agency by the Legislative Assembly or, in the absence of such limitations, only after approval of the Legislative Assembly or of the Emergency Board, if approval is required during the interim between sessions of the Legislative Assembly.

Â Â Â Â Â  (6) In any case where prior approval of the authority to expend any funds available under subsection (1) of this section is imposed as a term or condition to receipt of such funds, the Legislative Assembly or the Emergency Board may approve expenditure of such funds prior to their receipt. [1965 c.11 Â§1; 1967 c.57 Â§1; 1979 c.456 Â§1]

Â Â Â Â Â  293.555 Receipt and disposition of moneys received from federal government in lieu of ad valorem property taxes. The State Treasurer shall receive any moneys that may be paid to the state by the United States, or any agency thereof, in lieu of ad valorem property taxes, and shall retain or transfer to the respective county treasurers the moneys so received in compliance with the annual apportionment made by the Department of Revenue. [Formerly 291.532]

Â Â Â Â Â  293.560 Apportionment among counties of moneys received from federal government from forest reserves. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all sums received by the state from the United States Government as its distributive share of the amounts collected by the United States Government for forest reserve rentals, sales of timber, and other sources from forest reserves within the State of Oregon, shall, upon receipt, be distributed among the several counties in which such forest reserves are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (2) The department shall ascertain from the proper United States officers having the records of receipts from forest reserves, the amount of receipts from each forest reserve in this state for each year for which money is received by the state, less the share of each forest reserve of the deduction made under subsection (1) of this section. A separate account shall be kept of the sum, less the deduction, received from each forest reserve, which sum shall be paid only to the county or counties in which the forest reserve is located. Each county shall receive such proportional amount of the sum as the area of the forest reserve included within the boundaries of the county bears to the total area of the forest reserve within the state. The department shall in all cases when possible make all computations upon the net areas of such forest reserves according to the data furnished by the federal officials. [Formerly 291.534; 1985 c.787 Â§3]

Â Â Â Â Â  293.565 Apportionment among counties of moneys received from federal government under Mineral Lands Leasing Act; Federal Mineral Leases Fund. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all funds received from the United States Government by the State of Oregon as its distributive share of the amounts collected under the provisions of the Act of Congress of February 25, 1920, 41 Stat. 437, known as the Mineral Lands Leasing Act, and any Act amendatory thereof, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Federal Mineral Leases Fund and shall be distributed to the counties in which such leased public lands are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (2) The department shall ascertain from the proper
United States
officers having the records of receipts from the sources in this state for which money is received by the State of
Oregon
and shall segregate and pay over by warrant to the county in which the leased public mineral land is located the sums, less the deduction, so received. Where the leased public mineral land is located in more than one county of the state, each shall receive such proportionate amount of the sum as the area of the leased public mineral land included within the boundary of the county bears to the total area of the leased public mineral lands within the state. [Formerly 291.536; 1985 c.787 Â§4]

Â Â Â Â Â  293.570 Apportionment among counties of moneys received from federal government under federal Flood Control Act; Federal Flood Control Leases Fund. (1) All funds received from the United States Government by the State of Oregon as its distributive share of the amounts collected under the federal Flood Control Act and Acts amendatory thereof and supplemental thereto, shall upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Federal Flood Control Leases Fund and shall be distributed to the counties in which the leased flood control lands from which such funds were derived are located.

Â Â Â Â Â  (2) Prior to the distribution indicated in subsection (3) of this section, a distribution charge shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section.

Â Â Â Â Â  (3) The department shall ascertain from the proper United States officers having the record of receipts from such sources, the names of the counties in which the leased flood control lands from which such funds have been received are located, and shall segregate and pay over the sums, less the deduction in subsection (2) of this section, by warrant to such counties. If such lands are located in more than one county, each shall receive an amount proportionate to the area of the leased land within the county. [Formerly 291.538; 1985 c.787 Â§5]

Â Â Â Â Â  293.575 Distribution of funds received under the Taylor Grazing Act; Taylor Grazing Fund. (1) Except for a distribution charge that shall be deducted to meet expenses incurred by the Oregon Department of Administrative Services in administering this section, all funds received from the United States Government as a distributive share of the amounts collected by the United States Government under the provisions of the Act of Congress of June 28, 1934, public document No. 482, known as the Taylor Grazing Act, and any Act amendatory thereof shall, upon receipt by the State Treasurer be credited to a special fund in the State Treasury to be known as the Taylor Grazing Fund and shall be distributed to the several counties in which such public lands are located. The distribution charge shall be 60 cents per county and is in addition to the transaction charge approved for the department during the budgetary process. The amount of the distribution charges is continuously appropriated to the department to meet expenses incurred in administering this section. The department shall ascertain from the proper
United States
officers, having the records of receipts from grazing permits and leased public lands, the amount of receipts from such sources in this state for each year for which money is received by the state. A separate account shall be kept of the sum received from each grazing district and lease of public lands, which sum shall be segregated by the department and paid to the county in which the grazing district or leased public land is located, based on the number of animal unit months contained in the grazing district or leased public land within the county from which the moneys are collected. However, where the grazing district or leased public land is located in more than one county, each shall receive such proportional amount of the sum as the animal unit months of such grazing district or leased public land included within the boundary of such county shall bear to the total animal unit months of such grazing district or lease.

Â Â Â Â Â  (2) As used in this section, Âanimal unit monthsÂ means the amount of forage required to sustain a bovine animal for one month. [Formerly 606.220 and then 291.540; 1981 c.296 Â§1; 1985 c.787 Â§6]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 958, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. Distribution of moneys from, or based on, federal Secure Rural Schools and Community Self-Determination Act. (1) The purpose of this section is to ensure that school districts receive a percentage of amounts received by the state under the Secure Rural Schools and Community Self-Determination Act of 2000 (P.L. 106-393).

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall distribute all sums received by the state pursuant to section 102(a)(2), (c)(1) and (d)(1)(A), P.L. 106-393, or based on P.L. 106-393, to counties in the same manner as are sums derived from forest reserve rentals, sales of timber and other sources from forest reserves under ORS 293.560. The department shall ensure that, of the total amount distributed to all counties in any fiscal year, the percentage distributed to each county in any fiscal year is the same as the countyÂs percentage share of all payments received by the state during the eligibility period described in section 3(2), P.L. 106-393.

Â Â Â Â Â  (3) A county that receives funds from the department pursuant to subsection (2) of this section as the countyÂs share of federal funds distributed under P.L. 106-393 shall deposit 25 percent of those funds in the county school fund or shall deposit an amount as specified in ORS 294.060 (3) to (6).

Â Â Â Â Â  (4) Pursuant to ORS 328.015, amounts in the county school fund shall be distributed to the school districts in the county based on the resident average daily membership of the school districts. [2001 c.958 Â§1; 2003 c.226 Â§19; 2007 c.891 Â§1]

Â Â Â Â Â  Sec. 2. Section 1, chapter 958, Oregon Laws 2001, is repealed on July 1, 2013. [2001 c.958 Â§2; 2007 c.891 Â§2]

ACCOUNTING AND FISCAL REPORTING

Â Â Â Â Â  293.590 Department to supervise state agency accounting; furnishing accounting services. (1) The Oregon Department of Administrative Services shall direct and control the accounting for all the fiscal affairs of the state government and agencies thereof, and shall provide for the maintenance of accounting records, including accounts stated in summary or in detail, for those fiscal affairs. The department is responsible for establishing and maintaining systems of accounting for state government and agencies thereof. The principles, standards and related requirements of those systems of accounting shall be as prescribed by the department and except as otherwise provided in this section shall be used by the state agencies thereof, unless otherwise directed by the department.

Â Â Â Â Â  (2) In performing its functions under subsection (1) of this section, the department shall consult with the Secretary of State, State Treasurer and, to the extent it considers necessary or desirable, any other state agency or any federal agency.

Â Â Â Â Â  (3) The department may, as its own facilities permit, furnish to any other state agency such accounting services (including labor), facilities and materials as are necessary, as determined by the department, for compliance by the state agency with subsection (1) of this section. The cost to the department of furnishing the services, facilities and materials, as determined by the department, shall be charged to the state agency and paid to the department in the same manner as other claims against the state agency are paid.

Â Â Â Â Â  (4) This section is applicable to the Legislative Assembly and its officers and committees, the courts and their officers and committees, the Secretary of State and State Treasurer in the performance of the functions of their constitutional offices and the Public Defense Services Commission only at their option. [1967 c.454 Â§68; 1969 c.379 Â§1; 2003 c.449 Â§40]

Â Â Â Â Â  293.595 Supervision of data processing equipment for accounting system; other uses. The Oregon Department of Administrative Services shall control and supervise the acquisition, installation and use of all electronic or automatic data processing equipment to be used primarily for the purposes of the accounting records and system referred to in ORS 293.590. The adequacy and capacity of that equipment for purposes of the performance of constitutional functions of the Secretary of State as Auditor of Public Accounts shall be as determined by and under the control of the Secretary of State. The department shall authorize use of that equipment for other purposes to the extent that use for those other purposes does not conflict with use for the primary purpose of the accounting records and system. [1967 c.454 Â§69]

Â Â Â Â Â  293.600 Financial and statistical reports by state agencies. (1) As used in this section, Âstate agencyÂ means every state officer, board, commission, department, institution, branch or agency of state government whose costs are paid wholly or in part from funds held in the State Treasury.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may require periodic and special financial and statistical reports from all state agencies, upon forms which the department may prescribe, in order to assist the department in performing its fiscal functions. [1967 c.454 Â§70; 2001 c.71 Â§2]

Â Â Â Â Â  293.605 Fiscal year. (1) The fiscal year of this state shall commence on July 1 and close on June 30 of each year. All the accounts of the Oregon Department of Administrative Services, Secretary of State and State Treasurer shall be kept and all duties of the department and those officers shall be performed with reference to the beginning and end of the fiscal year.

Â Â Â Â Â  (2) Whenever it is provided by law that any action or proceeding of the state shall be taken with respect to a budget or tax levy for the calendar year, or for a fiscal year closing on any day other than June 30, each such action or proceeding shall be taken with respect to the fiscal year commencing on July 1 and closing on June 30. [Formerly 291.552; 1967 c.454 Â§66]

Â Â Â Â Â  293.610 [Formerly 291.554; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.611 Accounts and records of Secretary of State as Auditor of Public Accounts. The Secretary of State shall cause to be maintained accounts and records the Secretary of State considers necessary in the performance of constitutional functions as Auditor of Public Accounts. [1967 c.454 Â§72]

Â Â Â Â Â  293.615 [Formerly 291.556; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.616 Accounts and records of State Treasurer. The State Treasurer shall cause to be maintained accounts and records of all moneys received and disbursed by the State Treasurer. [1967 c.454 Â§73]

Â Â Â Â Â  293.620 Monthly account of and payment by custodians of state property. All persons, state institutions, commissions, commissioners, departments, boards, and state officers or agents, handling or having the custody or control of any property belonging to the state or to any state institution, board, commission, or department, shall account for and pay over to the State Treasurer monthly all moneys received from the income or rents of such property or from the sale and disposition of surplus products, useless and condemned property, with a verified itemized statement of the source from which the moneys were derived; but this section shall not be construed to include the funds belonging to educational institutions derived from tuition, matriculation or other fees charged students. [Formerly 291.564]

Â Â Â Â Â  293.625 Statements to be rendered to Secretary of State. The Secretary of State shall from time to time require all persons receiving moneys or securities, or having the disposition or management of any property of the state, of which an account is kept in the office of the Secretary of State, to render statements thereof to the Secretary of State. All such persons shall render such statement at such time and in such form as the Secretary of State requires. [Formerly 291.566]

Â Â Â Â Â  293.630 Date for closing accounts by persons who must make annual accounts. All officers and persons required to render annual accounts to the Secretary of State or State Treasurer shall close these accounts on June 30 of each year. [Formerly 291.568]

Â Â Â Â Â  293.635 [Formerly 291.570; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.640 Period covered by biennial reports. The biennial report of any state officer or agency required to be submitted to the Legislative Assembly or the Governor shall cover the biennial period closing on June 30 next preceding the regular session of the Legislative Assembly. [Formerly 291.572; 1967 c.454 Â§77]

Â Â Â Â Â  293.644 [1967 c.454 Â§74; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.645 [Formerly 291.574; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.648 [1967 c.454 Â§75; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.650 [Formerly 291.575; 1967 c.335 Â§31; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  293.652 [1967 c.454 Â§76; 1971 c.267 Â§3; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  293.655 [Formerly 291.576; 1993 c.98 Â§13; repealed by 1995 c.452 Â§17]

Â Â Â Â Â  293.660 Determining date of filing or receipt of reports, claims, tax returns or remittances. (1) Any report, tax return, remittance to cover a payment or claim for credit or refund required by law to be filed with or made to the state or to a state agency, which is:

Â Â Â Â Â  (a) Transmitted through the United States mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited for transmittal if proof satisfactory to the state or state agency establishes that the actual mailing or deposit occurred on an earlier date. If filed or received by check or draft through an automated payment processing system, including but not limited to commercial bank lockbox services, the date of filing or receipt shall be deemed to be the fifth day prior to the system processing date.

Â Â Â Â Â  (b) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

Â Â Â Â Â  (A) Can establish by competent evidence satisfactory to the state or state agency that the report, tax return, remittance or claim for credit or refund was deposited on the date due for filing in the United States mail or with a private express carrier, and addressed correctly to the state or state agency; and

Â Â Â Â Â  (B) Files with the state or state agency a duplicate of the lost report, return, remittance or claim within 30 days after written notification is given by the state or state agency of its failure to receive such document or remittance.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âprivate express carrierÂ means a common carrier that transports small parcels in an expedited manner and has one or more of the following characteristics:

Â Â Â Â Â  (a) Same day pickup and delivery.

Â Â Â Â Â  (b) Expedited pickup and delivery.

Â Â Â Â Â  (c) Residential door-to-door pickup and delivery.

Â Â Â Â Â  (d) Special or unique handling and packaging features designed to meet a special need. [Formerly 291.578; 1993 c.44 Â§1]

INVESTING STATE FUNDS

Â Â Â Â Â  293.701 Definitions for ORS 293.701 to 293.820. As used in ORS 293.701 to 293.820, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCouncilÂ means the Oregon Investment Council.

Â Â Â Â Â  (2) ÂInvestment fundsÂ means:

Â Â Â Â Â  (a) Public Employees Retirement Fund referred to in ORS 238.660;

Â Â Â Â Â  (b) Industrial Accident Fund referred to in ORS 656.632;

Â Â Â Â Â  (c) Consumer and Business Services Fund referred to in ORS 705.145;

Â Â Â Â Â  (d) Employment Department Special Administrative Fund referred to in ORS 657.822;

Â Â Â Â Â  (e) Insurance Fund referred to in ORS 278.425;

Â Â Â Â Â  (f) Funds under the control and administration of the Department of State Lands;

Â Â Â Â Â  (g) Oregon Student Assistance Fund referred to in ORS 348.570;

Â Â Â Â Â  (h) Moneys made available to the Commission for the Blind under ORS 346.270 and 346.540 or rules adopted thereunder;

Â Â Â Â Â  (i)
Forest
rehabilitation bonds sinking fund referred to in ORS 530.280;

Â Â Â Â Â  (j) Oregon War VeteransÂ Fund referred to in ORS 407.495;

Â Â Â Â Â  (k) Oregon War VeteransÂ Bond Sinking Account referred to in ORS 407.515;

Â Â Â Â Â  (L) World War II VeteransÂ Compensation Fund;

Â Â Â Â Â  (m) World War II VeteransÂ Bond Sinking Fund;

Â Â Â Â Â  (n) Savings and loan association funds in the hands of the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (o) Funds in the hands of the State Treasurer that are not required to meet current demands;

Â Â Â Â Â  (p) State funds that are not subject to the control and administration of officers or bodies specifically designated by law;

Â Â Â Â Â  (q) Funds derived from the sale of state bonds;

Â Â Â Â Â  (r) Social Security Revolving Account referred to in ORS 237.490;

Â Â Â Â Â  (s) Investment funds of the State Board of Higher Education lawfully available for investment or reinvestment;

Â Â Â Â Â  (t) Local Government Employer Benefit Trust Fund referred to in ORS 657.513;

Â Â Â Â Â  (u) Elderly and Disabled Special Transportation Fund established by ORS 391.800;

Â Â Â Â Â  (v) Education Stability Fund established by ORS 348.696;

Â Â Â Â Â  (w) Deferred Compensation Fund established under ORS 243.411; and

Â Â Â Â Â  (x) Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (3) ÂInvestment officerÂ means the State Treasurer in the capacity as investment officer for the council. [1967 c.335 Â§1; 1967 c.399 Â§5; 1971 c.408 Â§1; 1975 c.363 Â§1a; 1975 c.471 Â§1a; 1977 c.491 Â§11; 1977 c.892 Â§31; 1979 c.814 Â§3; 1980 c.19 Â§2; 1981 c.660 Â§47; 1985 c.565 Â§48; 1985 c.731 Â§25; 1985 c.759 Â§38; 1985 c.816 Â§14; 1987 c.373 Â§28; 1987 c.616 Â§6; 1987 c.652 Â§17; 1989 c.224 Â§49; 1989 c.597 Â§8; 1991 c.459 Â§378; 1993 c.18 Â§58; 1993 c.210 Â§19; 1995 c.12 Â§3; 1997 c.179 Â§21; 1999 c.274 Â§21; 1999 c.1078 Â§67; 2001 c.922 Â§14; 2001 c.954 Â§25; 2002 s.s.3 c.6 Â§9; 2003 c.67 Â§35a; 2003 c.625 Â§30; 2003 c.733 Â§82]

Â Â Â Â Â  293.705 [Formerly 291.604; 1965 c.285 Â§63; 1967 c.399 Â§1; repealed by 1967 c.335 Â§60 and 1967 c.399 Â§4]

Â Â Â Â Â  293.706
Oregon
Investment Council; appointment; term; vacancies. (1) There is created the Oregon Investment Council, consisting of five voting members and one nonvoting member.

Â Â Â Â Â  (2) The Governor shall appoint four voting members, subject to Senate confirmation in the manner provided in ORS 171.562 and 171.565. The members appointed by the Governor must be qualified by training and experience in the field of investment or finance.

Â Â Â Â Â  (3) The Governor may appoint a member of the council under subsection (2) of this section who is also a member of the Public Employees Retirement Board appointed under ORS 238.640 (4). Except as provided in this subsection, members appointed by the Governor may not hold any other public office or public employment.

Â Â Â Â Â  (4) The State Treasurer shall be a voting member.

Â Â Â Â Â  (5) The Director of the Public Employees Retirement System shall be an ex officio member of the council with no voting power.

Â Â Â Â Â  (6) The term of office of each appointed member of the council is four years, but each appointed member serves at the pleasure of the Governor. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only.

Â Â Â Â Â  (7) An appointed member may not be appointed to more than two full terms in any 12-year period. [1967 c.335 Â§2; 1987 c.877 Â§1; 2001 c.217 Â§1; 2003 c.69 Â§3; 2003 c.625 Â§Â§24,25; 2005 c.180 Â§Â§1,2; 2007 c.623 Â§2]

Â Â Â Â Â  293.707 [1965 c.359 Â§9; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.708 Conflicts of interest for council members. (1) As used in this section:

Â Â Â Â Â  (a) ÂBusinessÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (b) ÂBusiness with which the person is associatedÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (c) ÂRelativeÂ has the meaning given that term in ORS 244.020.

Â Â Â Â Â  (2) When a person who is a member of the Oregon Investment Council becomes aware that action on a matter pending before the council might lead to private pecuniary benefit or detriment to the person, to a relative of the person or to a business with which the person or a relative of the person is associated, the member shall notify in writing the State Treasurer or the Chief Deputy State Treasurer that any action, decision or recommendation by the member might constitute an actual or potential conflict of interest. The member shall provide the notice not later than three business days after the member becomes aware of the possibility of an actual or potential conflict.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply if the pecuniary benefit or detriment arises out of circumstances described in ORS 244.020 (11)(a) to (c).

Â Â Â Â Â  (4) Complaints of violations of this section may be made to the Oregon Government Ethics Commission for review and investigation as provided by ORS 244.260 and for possible imposition of civil penalties as provided by ORS 244.350 or 244.360.

Â Â Â Â Â  (5) Nothing in this section excuses a member of the council from compliance with ORS 244.120. [2005 c.179 Â§2; 2007 c.865 Â§21; 2007 c.877 Â§38]

Â Â Â Â Â  Note: 293.708 was added to and made a part of 293.701 to 293.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.710 [Formerly 291.606; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.711 Compensation and expenses of council members; chairperson. (1) Except as provided in subsection (2) of this section, a member of the Oregon Investment Council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) A member of the council who is also a member of the Public Employees Retirement Board is entitled to compensation and expenses as provided in ORS 238.640 (7) and (8).

Â Â Â Â Â  (3) The council shall select one of its members as chairperson, for a term and with powers and duties necessary for the performance of the functions of the office as the council determines.

Â Â Â Â Â  (4) A person may not serve as chairperson of the council for more than four years in any 12-year period. [1967 c.335 Â§Â§3,4; 1969 c.314 Â§19; 2001 c.217 Â§2; 2003 c.69 Â§4; 2003 c.625 Â§Â§26,27; 2005 c.180 Â§Â§3,4; 2007 c.623 Â§3]

Â Â Â Â Â  293.713 When compensation of council member as director of business prohibited. A member of the Oregon Investment Council is prohibited from accepting compensation for service, except per diem and reimbursement for travel expenses, on the board of directors of any business in which the state has an equity interest, other than publicly traded common stock. [1993 c.718 Â§3]

Â Â Â Â Â  Note: 293.713 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.714 Council meetings; recordings; logs. (1) Notwithstanding ORS 192.650 (1) and (2), full sound recordings shall be made of every meeting of the Oregon Investment Council. The full sound recordings shall be produced on equipment selected by the Oregon Investment Council for compatibility with equipment for reproduction by the State Archives.

Â Â Â Â Â  (2) The council shall maintain a written log of each sound recording that gives a true reflection of the matters discussed at the meeting and where those matters are found on the sound recording.

Â Â Â Â Â  (3) Notwithstanding ORS 192.650 (1), the council shall make the full sound recording and written log of each sound recording of each meeting available to the public prior to the next regularly scheduled meeting of the council. [2005 c.180 Â§5]

Â Â Â Â Â  Note: 293.714 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.715 [Formerly 291.607; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.716 State Treasurer is investment officer for council; subordinate personnel; bonds. (1) The State Treasurer is the investment officer for the Oregon Investment Council, and shall perform functions in that capacity as authorized or required by law and, consistent with law, by the council.

Â Â Â Â Â  (2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer.

Â Â Â Â Â  (3) The investment officer may:

Â Â Â Â Â  (a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council and investment officer.

Â Â Â Â Â  (b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any investment funds, state money or property. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer. [1967 c.335 Â§5]

Â Â Â Â Â  293.718 Payment of expenses of State Treasurer. As payment for expenses of the investment officer, the State Treasurer may deduct monthly a maximum of 0.25 basis points of the most recent market value of assets under management for each of the investment funds. However, for the funds described in ORS 293.701 (2)(o), a maximum of 0.435 basis points may be deducted monthly. Amounts so deducted shall be deposited into the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and are continuously appropriated for payment of the expenses of the State Treasurer as investment officer. [1969 c.466 Â§2; 1989 c.319 Â§3; 1995 c.288 Â§1; 1999 c.1043 Â§2; 2001 c.716 Â§24]

Â Â Â Â Â  293.720 [Formerly 291.608; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.721 General objective of investments. Moneys in the investment funds shall be invested and reinvested to achieve the investment objective of the investment funds, which is to make the moneys as productive as possible, subject to the standard set forth in ORS 293.726. [1967 c.335 Â§6]

Â Â Â Â Â  293.723 Discrete investment of moneys. (1) Moneys in a fund established by law may not be discretely invested unless the law establishing the fund specifically indicates that the moneys may be invested. A provision in a law establishing a fund that requires interest earned by the fund to be retained by the fund is not, by itself, a specific indication that the moneys in the fund may be discretely invested.

Â Â Â Â Â  (2) As used in this section, Âdiscretely investedÂ means invested in something other than the state investment fund established under ORS 293.701 (2)(o). [2007 c.217 Â§2]

Â Â Â Â Â  Note: 293.723 was added to and made a part of 293.701 to 793.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.726 Standard of judgment and care in investments; investment in corporate stock. (1) The investment funds shall be invested and the investments of those funds managed as a prudent investor would do, under the circumstances then prevailing and in light of the purposes, terms, distribution requirements and laws governing each investment fund.

Â Â Â Â Â  (2) The standard stated in subsection (1) of this section requires the exercise of reasonable care, skill and caution, and is to be applied to investments not in isolation but in the context of each investment fundÂs investment portfolio and as a part of an overall investment strategy, which should incorporate risk and return objectives reasonably suitable to the particular investment fund.

Â Â Â Â Â  (3) In making and implementing investment decisions, the Oregon Investment Council and the investment officer have a duty to diversify the investments of the investment funds unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (4) In addition to the duties stated in subsection (3) of this section, the council and the investment officer must:

Â Â Â Â Â  (a) Conform to the fundamental fiduciary duties of loyalty and impartiality;

Â Â Â Â Â  (b) Act with prudence in deciding whether and how to delegate authority and in the selection and supervision of agents; and

Â Â Â Â Â  (c) Incur only costs that are reasonable in amount and appropriate to the investment responsibilities imposed by law.

Â Â Â Â Â  (5) The duties of the council and the investment officer under this section are subject to contrary provisions of privately created public trusts the assets of which by law are made investment funds. Within the limitations of the standard stated in subsection (1) of this section and subject to subsection (6) of this section, there may be acquired, retained, managed and disposed of as investments of the investment funds every kind of investment which persons of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, not more than 50 percent of the moneys contributed to the Public Employees Retirement Fund or the Industrial Accident Fund may be invested in common stock, and not more than 65 percent of the moneys contributed to the other trust and endowment funds managed by the Oregon Investment Council or the State Treasurer may be invested in common stock.

Â Â Â Â Â  (7) Subject to the standards set forth in this section, moneys held in the Deferred Compensation Fund may be invested in the stock of any company, association or corporation, including but not limited to shares of a mutual fund. Investment of moneys in the Deferred Compensation Fund is not subject to the limitation imposed by subsection (6) of this section. [1967 c.335 Â§7; 1971 c.53 Â§1; 1973 c.385 Â§1; 1981 c.880 Â§12; 1983 c.456 Â§1; 1983 c.466 Â§1; 1987 c.759 Â§1; 1993 c.18 Â§59; 1993 c.75 Â§1; 1997 c.129 Â§2; 1997 c.179 Â§22; 1997 c.804 Â§5; 2005 c.294 Â§1]

Â Â Â Â Â  293.731 Council to formulate and review investment policies; exception. Subject to the objective set forth in ORS 293.721 and the standards set forth in ORS 293.726, the Oregon Investment Council shall formulate policies for the investment and reinvestment of moneys in the investment funds and the acquisition, retention, management and disposition of investments of the investment funds. The council, from time to time, shall review those policies and make changes therein as it considers necessary or desirable. The council may formulate separate policies for any fund included in the investment funds. This section does not apply to the Oregon Growth Account, the Oregon Growth Account Board, the Oregon Commercialized Research Fund, the Oregon Innovation Fund or the Oregon Innovation Council. [1967 c.335 Â§8; 1993 c.210 Â§20; 1999 c.42 Â§1; 1999 c.274 Â§18; 2001 c.835 Â§9; 2001 c.922 Â§Â§15a,15b; 2005 c.748 Â§Â§15,16]

Â Â Â Â Â  293.733 Venture capital investments; councilÂs duty. (1) In making and implementing investment decisions related to venture capital, the Oregon Investment Council and the investment officer have a duty to look first at Oregon opportunities for diversification unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (2) At any given time, the council shall have at least $100 million in venture capital investments in
Oregon
unless, under the circumstances, it is not prudent to do so.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂEmerging growth businessÂ has the meaning given that term in ORS 348.701.

Â Â Â Â Â  (b) ÂVenture capitalÂ includes but is not limited to emerging growth businesses. [2003 c.606 Â§3]

Â Â Â Â Â  Note: 293.733 was added to and made a part of 293.701 to 293.820 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.734 Report on venture capital investments. The Oregon Investment Council shall submit an annual report to the Speaker of the House of Representatives and the President of the Senate detailing the investments and commitments made by the council in accordance with ORS 293.733. [2003 c.606 Â§5]

Â Â Â Â Â  Note: 293.734 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.735 [Formerly 291.610; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.736 Duties of investment officer. (1) Except as provided in ORS 293.741, in amounts available for investment purposes and subject to the policies formulated by the Oregon Investment Council, the investment officer shall invest and reinvest moneys in the investment funds and acquire, retain, manage, including exercise of any voting rights, and dispose of investments of the investment funds.

Â Â Â Â Â  (2) Subject to the direction of the council, the investment officer shall perform the functions described in subsection (1) of this section with respect to the investment in mutual funds of moneys in the Deferred Compensation Fund. The council must approve all mutual funds in which Deferred Compensation Fund moneys are invested. [1967 c.335 Â§9; 1997 c.179 Â§23; 2005 c.295 Â§1]

Â Â Â Â Â  293.740 [Formerly 291.611; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.741 Council may contract with others to perform investment officer functions; compensation; bond. The Oregon Investment Council may enter into contracts with one or more persons whom the council determines to be qualified, whereby the persons undertake, in lieu of or in addition to the investment officer, to perform the functions specified in ORS 293.736 to the extent provided in the contract. Performance of functions under a contract shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the investment funds. The council may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the council, with corporate surety authorized to do business in this state. Contracts entered into under this section and functions performed under the contracts are not subject to ORS chapter 240 or ORS 279A.140. [1967 c.335 Â§10; 2003 c.794 Â§248; 2005 c.295 Â§2]

Â Â Â Â Â  293.745 [Formerly 291.612; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.746 Opinion of bond attorney or Attorney General; investment counseling and mortgage services. (1) In the acquisition or disposition of bonds with which approving legal opinions ordinarily are furnished, the investment officer may require an original or certified copy of the written opinion of a reputable bond attorney or attorneys, or the written opinion of the Attorney General, certifying to the legality of the bonds.

Â Â Â Â Â  (2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

Â Â Â Â Â  (3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment funds are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment funds. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140. [1967 c.335 Â§11; 2003 c.794 Â§249]

Â Â Â Â Â  293.750 [Formerly 291.613; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.751 Custody of title instruments; deposit for safekeeping; form; collection and disposition of principal and interest; default proceedings. (1) Except as provided in ORS 293.741 and this subsection, all instruments of title of all investments of the investment funds shall remain in the custody of the investment officer. The investment officer may deposit with one or more custodial agents or banks those instruments of title that the State Treasurer considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income, or of the proceeds of sale or maturity. For purposes of this section, instruments of title of investments of the investment funds may include such evidence of title as the investment officer shall consider secure and consistent with modern investment, banking and commercial practices, and may include book entry and automated recordation of such title.

Â Â Â Â Â  (2) Except as provided in ORS 293.741 and 293.746 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment funds, title of which is in the investment officerÂs custody, when due and payable, and shall pay the principal and interest or other income, when so collected, into the appropriate fund. Except as otherwise provided by law, interest or other income of investments of funds in the hands of the State Treasurer that are not required to meet current demands shall be paid into the General Fund to be available for the payment of general governmental expenses.

Â Â Â Â Â  (3) In the event of default in the payment of principal or interest or other income of any investment of the investment funds, the investment officer, with the approval of the Oregon Investment Council, may:

Â Â Â Â Â  (a) Institute the proper proceedings to collect the matured principal or interest or other income.

Â Â Â Â Â  (b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

Â Â Â Â Â  (c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

Â Â Â Â Â  (d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested. [1967 c.335 Â§12; 1979 c.475 Â§1; 1981 c.194 Â§2; 1991 c.88 Â§3]

Â Â Â Â Â  293.755 [Formerly 291.614; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.756 Separate accounting for funds. The investment officer shall keep, for each fund included in the investment funds for which investments are made, a separate account, which shall record the individual amounts and the totals of all investments of moneys in the fund. [1967 c.335 Â§13]

Â Â Â Â Â  293.760 [Formerly 291.616; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.761 Reports by investment officer with respect to funds. The investment officer shall report quarterly to the officer or body having control and administration of each fund included in the investment funds the changes in investments made during the preceding month for the fund. If requested by the officer or body, the investment officer shall furnish to the officer or body the details on the investment transactions for any fund. The investment officer shall separately identify investments held in the Oregon Growth Account established in ORS 348.702, the Oregon Resource and Technology Development Subaccount established in ORS 348.706 and the Oregon Commercialized Research Fund created in ORS 284.725 as part of the report on the Education Stability Fund required by this section. [1967 c.335 Â§14; 1993 c.210 Â§21; 1999 c.42 Â§2; 1999 c.274 Â§19; 2001 c.835 Â§11; 2001 c.922 Â§Â§16a,16b; 2002 s.s.3 c.6 Â§Â§10,11; 2005 c.748 Â§Â§17,18]

Â Â Â Â Â  293.765 [Formerly 291.618; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.766 Monthly reports by investment officer to council. Not later than 15 days after the last day of each month, the investment officer shall submit to the Oregon Investment Council a report of the investments made during the preceding month. The report shall include a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, setting forth, among other matters, the investments bought, sold and exchanged, the dates thereof, the prices paid and obtained, the names of the dealers involved and a statement of the accounts referred to in ORS 293.756. The investment officer may send copies of the report to investment bankers and brokers recommended by the council. [1967 c.335 Â§15]

Â Â Â Â Â  293.770 [Formerly 291.620; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.771 Reports by council to Governor and legislature. The Oregon Investment Council shall report to the Governor and Legislative Assembly on the investment funds investment program at each regular session of the Legislative Assembly and at other times as the council considers in the public interest. [1967 c.335 Â§16]

Â Â Â Â Â  293.775 [1963 c.520 Â§3; repealed by 1967 c.335 Â§60]

Â Â Â Â Â  293.776 Examination and audit of investment program; report. The Oregon Investment Council shall provide for an examination and audit of the investment funds investment program, and for submission to the council of a report based on the examination and audit, at least once every four years and at other times as the council may require. The examination and audit, and the report based thereon, shall include an evaluation of current investment funds investment policies and practices and of specific investments of the investment funds in relation to the objective set forth in ORS 293.721, the standard set forth in ORS 293.726 and other criteria as may be appropriate, and recommendations relating to the investment funds investment policies and practices and to specific investments of the investment funds as are considered necessary or desirable. The council shall make copies of the report or a summary thereof available for distribution to interested persons. [1967 c.335 Â§17]

Â Â Â Â Â  293.778 Investment holding companies; use; directors and officers; effect of conflict of interests. (1) The investment officer singly, or jointly with other public or institutional investors, may authorize establishment of investment holding companies, which may be corporations, partnerships or limited liability companies, and placement of investment funds or investments in such companies, when it is appropriate to do so under the investment standard prescribed in ORS 293.726. An investment holding company authorized by this section has the powers and authority granted by the laws of the jurisdiction in which the company is established.

Â Â Â Â Â  (2) Any person qualified under the laws of the jurisdiction in which an investment holding company is established may serve as an officer, director, member or manager of the company. Officers and employees of the office of the State Treasurer may serve as directors, officers and members of investment holding companies authorized by this section. However, if a conflict arises between the duties of the officer or employee of the office of the State Treasurer under state law and the duties of the officer or employee of the office of the State Treasurer as a director, officer or member of the investment holding company, the officer or employee shall abstain from acting on behalf of the company. If the conflict cannot be avoided by abstention, the officer or employee shall immediately resign from the company. [1993 c.76 Â§2; 1999 c.481 Â§1]

Â Â Â Â Â  293.780 Group annuity contracts with insurers on behalf of Public Employees Retirement System and Board. The Oregon Investment Council, for and on behalf of the Public Employees Retirement System and Public Employees Retirement Board, may enter into group annuity contracts with one or more insurance companies authorized to do business in this state. In lieu of any investment of moneys in the Public Employees Retirement Fund as provided in ORS 293.701 to 293.820, the council may pay, from time to time under contracts so entered into, any moneys in that fund available for investment purposes. Contracts so entered into are not subject to ORS 279A.140. [1967 c.335 Â§18; 2003 c.794 Â§250]

Â Â Â Â Â  293.790 Holding, investing and disposing of corporate stock. (1) Under authority of section 6, Article XI of the Oregon Constitution, the state, subject to subsection (2) of this section, may hold and dispose of the stock of any company, association or corporation, including stock already received, that is donated or bequeathed and the state, acting by and through the State Board of Higher Education, subject to subsection (2) of this section, may invest and reinvest in the stock of any company, association or corporation, any funds or moneys of the State Board of Higher Education that:

Â Â Â Â Â  (a) Are or have been donated or bequeathed for higher education purposes;

Â Â Â Â Â  (b) Are the proceeds from the disposition of stock that is donated or bequeathed for higher education purposes, including stock already received; or

Â Â Â Â Â  (c) Are dividends paid with respect to stock that is donated or bequeathed for higher education purposes, including stock already received.

Â Â Â Â Â  (2) The state, including any of its agencies having control of, or authority to invest and reinvest in, any stock described in subsection (1) of this section, in holding, disposing of or investing and reinvesting in such stock, shall be governed by ORS 130.750 to 130.775, notwithstanding the date of acquisition of such stock. Moneys received from the disposition of such stock, including dividends, shall be maintained separate and distinct from the General Fund, and those moneys, including interest earned thereon, are appropriated continuously for the purposes of the donation or bequest and of the investments and reinvestments authorized by subsection (1) of this section and by ORS 351.130. Except as specifically authorized by law, the state or any of its agencies may not purchase stock.

Â Â Â Â Â  (3)(a) This section does not apply to investment and reinvestment of moneys in the Public Employees Retirement Fund, the Industrial Accident Fund, the Deferred Compensation Fund and the Education Stability Fund or to acquisition, retention, management and disposition of investments of those funds as provided in ORS 293.701 to 293.820.

Â Â Â Â Â  (b) This section does not apply to investment or reinvestment of moneys or stock resulting from the holding and disposing of stock by the state as allowed under section 6 (2), Article XI of the Oregon Constitution. [Formerly 291.630; 1967 c.335 Â§32; 1971 c.339 Â§1; 1989 c.966 Â§21; 1995 c.12 Â§4; 1995 c.157 Â§25; 1997 c.179 Â§24; 2001 c.835 Â§13; 2002 s.s.3 c.6 Â§12; 2005 c.348 Â§122]

Â Â Â Â Â  293.796 Findings regarding venture capital for new businesses. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The availability of venture capital for the start-up and subsequent expansion of new businesses is critical to the continued growth and development of the economy of
Oregon
.

Â Â Â Â Â  (b) There exists an estimated gap of between $100 million and $200 million between available venture capital resources and the need of
Oregon
businesses for such resources.

Â Â Â Â Â  (c) Investments in start-up and expanding businesses, in minority or women business enterprises and in emerging growth businesses can produce substantial positive returns for long-term investors.

Â Â Â Â Â  (d) Pension funds managed by the Oregon Investment Council constitute a major financial resource of the State of
Oregon
, and that such funds may be prudently invested in start-up and emerging growth businesses in this state under policies established by the Oregon Investment Council.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmerging growth businessÂ has the meaning given that term in ORS 348.701.

Â Â Â Â Â  (b) ÂMinority or women business enterpriseÂ has the meaning given that term in ORS 200.005. [1995 c.811 Â§1; 2003 c.606 Â§1; 2005 c.22 Â§221]

Â Â Â Â Â  Note: 293.796 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 293 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  293.802 [1995 c.811 Â§2; repealed by 1999 c.54 Â§2]

Â Â Â Â Â  293.805 [1971 c.339 Â§2; repealed by 1975 c.363 Â§2]

Â Â Â Â Â  293.810 [1981 c.880 Â§2; 1991 c.88 Â§4; 1993 c.18 Â§60; repealed by 1997 c.129 Â§4]

INVESTING IN
SUDAN

Â Â Â Â Â  293.811 Short title. ORS 293.811 to 293.817 may be cited as the Oregon Human Rights and Anti-Genocide Act of 2005. [2005 c.774 Â§2]

Â Â Â Â Â  293.812 Definitions. As used in ORS 293.811 to 293.817:

Â Â Â Â Â  (1) ÂCompanyÂ means any sole proprietorship, organization, firm, association, corporation, utility, partnership, venture, public franchise, franchisor, franchisee or its wholly owned subsidiary that exists for profit-making purposes or otherwise to secure economic advantage.

Â Â Â Â Â  (2) ÂDoing businessÂ means maintaining equipment, facilities, personnel or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan.

Â Â Â Â Â  (3) ÂInvestmentÂ or ÂinvestÂ means the commitment of funds or other assets to a company, including a loan or other extension of credit made to that company, or the ownership or control of a share or interest in that company or of a bond or other debt instrument issued by that company.

Â Â Â Â Â  (4) ÂSubject investment fundsÂ means:

Â Â Â Â Â  (a) The Public Employees Retirement Fund referred to in ORS 238.660;

Â Â Â Â Â  (b) The Industrial Accident Fund referred to in ORS 656.632;

Â Â Â Â Â  (c) The Common School Fund referred to in ORS 327.405;

Â Â Â Â Â  (d) The Oregon War VeteransÂ Fund referred to in ORS 407.495; and

Â Â Â Â Â  (e) Investment funds of the State Board of Higher Education available for investment or reinvestment by the Oregon Investment Council.

Â Â Â Â Â  (5) Â
Sudan
Â means the Republic of the
Sudan
and any territory under the administration, legal or illegal, of
Sudan
, including but not limited to the
Darfur
region. [2005 c.774 Â§3]

Â Â Â Â Â  293.813 Findings. (1) The people of
Oregon
condemn the human rights abuses, enslavement and genocide in
Sudan
and declare these atrocities to be absolutely contrary to the fundamental principles of human rights and standards of justice and individual freedom.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) The Congress of the
United States
has declared that genocide is occurring in the Darfur region of
Sudan
;

Â Â Â Â Â  (b) The National Black Caucus of State Legislators Resolution 05-144 declares that the atrocities unfolding in
Darfur
are genocide under Articles 1 to 3 of the 1948 United Nations Convention;

Â Â Â Â Â  (c) The United Nations International Commission of Inquiry on Darfur found that government forces and militias of Sudan have conducted indiscriminate attacks, including the killing of civilians, torture, enforced disappearances, the destruction of villages, rape and other forms of sexual violence, pillaging and forced displacement throughout Darfur;

Â Â Â Â Â  (d) Sudanese government forces and government-supported militia forces have implemented a coordinated policy of ethnic cleansing;

Â Â Â Â Â  (e) More than 2.2 million people are affected by the crisis in Sudan, with 1.2 million displaced inside Sudan, 200,000 living as refugees and more than 50,000 people having died, according to the Catholic Relief Services;

Â Â Â Â Â  (f) Sixty percent of the villages in
Northern Darfur
have been destroyed or abandoned according to the Intermediate Technology Development Group;

Â Â Â Â Â  (g) Sudanese government forces have pursued a scorched earth policy aimed at removing populations from around a newly constructed oil pipeline and other oil production facilities, according to the United States Department of State Report on Human Rights Practices in Sudan;

Â Â Â Â Â  (h) Fourteen thousand Dinka women and children have been abducted in
Sudan
according to the United States Department of State 2005 Trafficking in Persons Report;

Â Â Â Â Â  (i) Christian Solidarity International reports that the government of
Sudan
is responsible for the revival of the evil institution of slavery;

Â Â Â Â Â  (j) The
Methodist
Church
of Southern Africa reports mass rapes of girls and women, the displacement of millions of people and genocide and ethnic cleansing in
Darfur
;

Â Â Â Â Â  (k) The Committee on Conscience of the
United States
Holocaust
Memorial
Museum
has declared a genocide emergency in
Sudan
;

Â Â Â Â Â  (L) Genocide, enslavement and such atrocities are repugnant to the basic principles of liberty and justice in the Bill of Rights, Article I of the Oregon Constitution, which are fundamental to the character of a free society; and

Â Â Â Â Â  (m) The investment of subject investment funds in business firms and financial institutions with ties to the repressive regime in
Sudan
is inconsistent with the moral and political values of the people of
Oregon
. [2005 c.774 Â§4]

Â Â Â Â Â  293.814 Investment in companies doing business in
Sudan
; divestment and reinvestment. (1) The Oregon Investment Council and the State Treasurer, in the State TreasurerÂs role as investment officer for the council, shall act reasonably and in a manner consistent with ORS 293.721 and 293.726 to try to ensure that subject investment funds are not invested in any company that the council knows is doing business in Sudan for as long as the Sudanese governmentÂs campaign of human rights violations, atrocities or genocide continues in Sudan.

Â Â Â Â Â  (2) Divestment and reinvestment of subject investment funds under the provisions of this section shall be accomplished by the Oregon Investment Council and the State Treasurer without monetary loss to the funds through reasonable, prudent and productive investments in companies and institutions generating returns that are comparable to the returns generated by the companies subject to the divestment. [2005 c.774 Â§5]

Â Â Â Â Â  293.815 Investigation of companies; notice of withdrawal of investments. The Oregon Investment Council and the State Treasurer, in the State TreasurerÂs role as investment officer for the council, shall make reasonable efforts to investigate all companies in which the council has invested subject investment funds to determine whether any of those companies are doing business in
Sudan
. If the State Treasurer determines that a company is doing business in Sudan, the State Treasurer shall give notice to the company that the council will withdraw subject investment funds that are invested in the company as provided in ORS 293.814 for as long as the company does business in Sudan and the Sudanese governmentÂs campaign of human rights violations, atrocities or genocide continues in Sudan. [2005 c.774 Â§6]

Â Â Â Â Â  293.816 Exceptions. ORS 293.814 and 293.815 do not apply to:

Â Â Â Â Â  (1) Investments in companies that are engaged solely in the provision of goods and services intended to relieve human suffering or to promote welfare, health, education or religious or spiritual activities;

Â Â Â Â Â  (2) Investments in
United States
companies authorized by the federal government to do business in
Sudan
; or

Â Â Â Â Â  (3) Investments in companies that are engaged solely in journalistic activities. [2005 c.774 Â§7]

Â Â Â Â Â  293.817 Report to Legislative Assembly. On or before January 15 of each year, the State Treasurer shall report to the Legislative Assembly in the manner provided by ORS 192.245 on actions taken by the State Treasurer and the Oregon Investment Council pursuant to the provisions of ORS 293.811 to 293.817. The State Treasurer shall consult with the council in preparing reports under this section. [2005 c.774 Â§8]

INVESTING LOCAL FUNDS

Â Â Â Â Â  293.820 Separate accounts for each local government; report; investment rules. (1) When the investment officer invests the funds of any county, municipality, school district or other political subdivision of this state, the investment officer shall keep a separate account for each such governmental unit the funds of which are being invested.

Â Â Â Â Â  (2) The investment officer shall report monthly to each such governmental unit the changes made during the preceding month in the investments for the account of that governmental unit. The monthly reports shall be provided to the governmental units within 30 days after the end of the month to which they pertain.

Â Â Â Â Â  (3) All funds invested by the investment officer shall be invested in accordance with rules adopted or readopted at least annually by the Oregon Short Term Fund Board and approved by the Oregon Investment Council. Such rules shall be published, shall be made available to all interested parties and shall be distributed at least annually to all local governments investing funds pursuant to ORS 294.805 to 294.895. [1981 c.880 Â§3]

INVESTMENT POOLS

Â Â Â Â Â  293.822 Investment pools authorized. The Legislative Assembly recognizes that changes in federal arbitrage regulations have imposed substantial additional financial and administrative burdens on state agencies and local governments which issue tax-exempt obligations. The impact of these burdens is exacerbated by the fiscal restrictions placed on these agencies and governments by section 11b, Article XI of the Oregon Constitution. The Legislative Assembly finds that it will benefit the citizens of the state to authorize the State Treasurer to create one or more investment pools which are designed to reduce these burdens of compliance with federal arbitrage rules. [1991 c.902 Â§107]

Â Â Â Â Â  293.824 Investment pool procedures; duties of State Treasurer. (1) As used in this section:

Â Â Â Â Â  (a) ÂCouncilÂ means the Oregon Investment Council.

Â Â Â Â Â  (b) ÂInvestorÂ means an entity which deposits proceeds with the State Treasurer for investment in a pool.

Â Â Â Â Â  (c) ÂPoolÂ means a fund or account established by the State Treasurer for the investment of proceeds for one or more investors, pursuant to this section.

Â Â Â Â Â  (d) ÂPublic bodyÂ has the meaning given that term in ORS 287A.001.

Â Â Â Â Â  (e) ÂProceedsÂ means funds obtained from the sale of tax-exempt obligations, and other funds which secure, or are held to pay debt service on, tax-exempt obligations.

Â Â Â Â Â  (f) ÂTax-exempt obligationsÂ means bonds, notes, certificates or other obligations, the interest on which is excluded from gross income under the United States Internal Revenue Code.

Â Â Â Â Â  (2) In addition to the other powers granted to the State Treasurer, the State Treasurer may create one or more pools for the investment of proceeds. The pools shall be separate and distinct from the General Fund. Amounts in a pool shall be invested under the standards for investment of state funds which are provided in ORS 293.701 to 293.820. However, the investment objective for the pools shall be to make the amounts therein as productive to the investor as is administratively reasonable, taking into account restrictions imposed by the
United States
on the investment of the proceeds and the ability of the investor to retain investment earnings for its benefit. Amounts in a pool shall be invested according to policies established by the Oregon Investment Council. ORS 293.820 shall not apply to investments of amounts in a pool. The State Treasurer or the council may enter into agreements with investors regarding the investment of proceeds in a pool authorized by this section and may take other action reasonably required to establish and operate pools for the investment of proceeds in a manner which reduces the burden on investors of complying with federal arbitrage laws.

Â Â Â Â Â  (3) The State Treasurer or the council may contract for trust, investment management, legal, accounting, financial advisory and other services with respect to the funds invested in a pool. Costs of the services may be paid from earnings on proceeds invested in a pool, from fees charged to investors or from any other legally available funds. The State Treasurer may charge investors fees for deposit or withdrawal of amounts from a pool. The fees shall not exceed the State TreasurerÂs reasonable estimate of the costs of creating and operating the pool.

Â Â Â Â Â  (4) The State Treasurer shall establish policies and procedures for the allocation of pool expenses, earnings and losses among investors in a pool, and for the deposit and withdrawal of amounts in a pool. Net earnings on amounts in pools shall be distributed among investors in accordance with the policies and procedures established by the State Treasurer.

Â Â Â Â Â  (5) The State of
Oregon
, its agencies, public bodies and trustees which hold proceeds may invest proceeds through the State Treasurer in a pool. [1991 c.902 Â§108; 1997 c.129 Â§3; 2007 c.783 Â§116]

Â Â Â Â Â  293.830 [1987 c.193 Â§1; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.835 [1987 c.193 Â§3; 1991 c.135 Â§1; 1999 c.59 Â§77; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.840 [1987 c.193 Â§2; 1991 c.135 Â§2; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.845 [1987 c.193 Â§4; 1991 c.135 Â§3; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.850 [1987 c.193 Â§5; 1991 c.135 Â§4; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.855 [1987 c.193 Â§6; 1991 c.135 Â§5; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.860 [1987 c.193 Â§7; 1991 c.135 Â§6; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.865 [1987 c.193 Â§8; 1991 c.135 Â§7; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.867 [1991 c.135 Â§9; repealed by 1999 c.295 Â§1]

Â Â Â Â Â  293.870 [1987 c.193 Â§10; repealed by 1999 c.295 Â§1]

CASH MANAGEMENT

Â Â Â Â Â  293.875 State Treasurer as state cash management officer; duties. (1) The State Treasurer is designated the cash management officer for the state and may review, establish and modify procedures for the efficient handling of cash and cash equivalents under the control of the State Treasury, the Secretary of State, the Judicial Department, the Legislative Assembly, the Public Defense Services Commission and state agencies, as defined in ORS 291.002.

Â Â Â Â Â  (2) The State Treasurer shall continuously review the effectiveness of cash management of state agencies, the Secretary of State, the Judicial Department and the Legislative Assembly, and when the State Treasurer considers it appropriate shall report in writing to the subject agency the findings of this review, along with any recommendations. A copy of the report shall be provided to the Legislative Fiscal Officer and to the Secretary of State.

Â Â Â Â Â  (3) State agencies shall employ the principles, standards and related requirements for cash management, including the use of secure disbursing and receiving documents and systems, prescribed by the State Treasurer. [1993 c.73 Â§3; 1997 c.65 Â§1; 2003 c.449 Â§41]

Â Â Â Â Â  293.880 Accounts and funds established to comply with federal legislation relating to state and federal cash management reform. The State Treasurer may establish accounts, and the Oregon Department of Administrative Services may establish funds, as needed to comply with the requirements of federal legislation relating to the state and federal cash management reform. These accounts and funds shall be separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account or fund. Moneys in these accounts and funds are continuously appropriated for the following purposes:

Â Â Â Â Â  (1) To the extent authorized by federal legislation, administrative expenses of the department, the State Treasurer and the Division of Audits of the Secretary of State in the performance of their duties relating to the program known as the state and federal cash management reform. Payment of such expenses by the department shall be based on properly documented claims and shall be paid the same as other claims against the State of
Oregon
.

Â Â Â Â Â  (2) The transfer of interest earnings to the federal government in accordance with signed agreements between the United States Treasury and this state.

Â Â Â Â Â  (3) The transfer of interest earnings to the General Fund or other separate funds if documentation shows that state funds have been used in anticipation of the receipt of federal funds. The use of state funds in lieu of federal funds must be in accordance with signed agreements between the United States Treasury and this state. [1989 c.552 Â§2]

PENALTIES

Â Â Â Â Â  293.990 Penalties. (1) Any person, official or state agent violating ORS 293.265 to 293.280 or failing to comply with any of the requirements of those sections within the time provided shall be liable on the official bond of the person, officer or state agent and shall, upon conviction thereof, be punished by a fine not exceeding $1,000 or by imprisonment in the county jail for a period not exceeding one year, or both.

Â Â Â Â Â  (2) In addition to civil liability, violation of ORS 293.620 is a Class A violation. Upon conviction, the defendant is liable for all costs of the prosecution in accordance with ORS 151.505 or 161.665. [Formerly 291.990 (2), (3); 1971 c.743 Â§353; 1997 c.761 Â§12; 1999 c.1051 Â§173]

_______________



Chapter 294

Chapter 294 Â County and Municipal Financial Administration

2007 EDITION

MUNICIPAL FINANCIAL ADMINISTRATION

PUBLIC FINANCIAL ADMINISTRATION

GENERAL PROVISIONS

294.004Â Â Â Â  Definitions

COUNTY AND MUNICIPAL FINANCIAL ADMINISTRATION

(Generally)

294.005Â Â Â Â  Definitions for ORS 294.005 to 294.025

294.010Â Â Â Â  Surrender of warrants upon payment

294.015Â Â Â Â  Payment on lost, stolen or destroyed warrants upon affidavit of owner, payee or representative

294.025Â Â Â Â  Effect of wrongful payment; liability of officer

294.027Â Â Â Â  Provisions relating to warrants and payment of claims

294.028Â Â Â Â  Payment of warrants by depository

294.029Â Â Â Â  Provisions of ORS 294.027 and 294.028 not mandatory

294.030Â Â Â Â  Deductions for bonds from compensation of municipal and other employees; purchasing bonds in advance

294.033Â Â Â Â  Investment of deferred compensation funds

294.035Â Â Â Â  Investment of surplus funds of political subdivisions; approved investments

294.040Â Â Â Â  Restriction on investments under ORS 294.035

294.046Â Â Â Â  List of approved securities for investment under ORS 294.035; distribution

294.047Â Â Â Â  Loss of principal on liquidation of investments

294.048Â Â Â Â  Borrowing money when premature withdrawal or liquidation of certain investments would cause loss

294.050Â Â Â Â  County borrowing money from county general road fund

294.052Â Â Â Â  Definitions; investment by municipality of proceeds of bonds

294.053Â Â Â Â  Investment by county in master warrants of county

294.055Â Â Â Â  Use by counties of moneys received from federal government under the Mineral Leasing Act

294.060Â Â Â Â  Apportionment of moneys received by counties from federal forest reserves to road and school funds

294.065Â Â Â Â  Use by counties of moneys received from federal government under the federal Flood Control Act

294.070Â Â Â Â  Expenditure of Taylor Grazing Act funds; advisory board

294.080Â Â Â Â  Disposition of interest earned on funds held by county treasurer

294.085Â Â Â Â  Examining books and papers of county officers

294.090Â Â Â Â  County orders and vouchers to be numbered to correspond to warrants drawn

294.095Â Â Â Â  Action or proceeding with respect to budget or levy; fiscal year with respect to which taken

294.100Â Â Â Â  Public official expending money in excess of amount or for different purpose than provided by law unlawful; civil liability

294.120Â Â Â Â  Use of facsimile signatures

294.125Â Â Â Â  Investment of funds authorized by order of governing body; limitations

294.135Â Â Â Â  Investment maturity dates

294.145Â Â Â Â  Prohibited conduct for custodial officer

294.155Â Â Â Â  Annual audit report; monthly report

294.160Â Â Â Â
Opportunity
for public comment on new fee or fee increase

COUNTY
ASSESSMENT
FUNDING ASSISTANCE PROGRAM

294.175Â Â Â Â  Definitions; county expenditures for assessment; determination of adequacy; certification of adequacy; appeal of denial of certification; effect of certification

294.178Â Â Â Â  Assessment grant to county; determination of grant amount

294.181Â Â Â Â  Alternative method for certification

294.184Â Â Â Â  County Assessment Function Funding Assistance Account; sources; purpose

294.187Â Â Â Â
County
Assessment
and Taxation Fund; sources; purpose

PUBLICATION OF FINANCIAL REPORTS

294.250Â Â Â Â  Publication by county governing body of schedule of expenditures and statement of proceedings; manner of publication; notice

LOCAL BUDGET LAW

294.305Â Â Â Â  Sections constituting Local Budget Law

294.311Â Â Â Â  Definitions for ORS 294.305 to 294.565

294.316Â Â Â Â  Application

294.321Â Â Â Â  Purposes

294.323Â Â Â Â  Budget period

294.326Â Â Â Â  Compliance with Local Budget Law required prior to expenditure or tax certification; exceptions

294.331Â Â Â Â  Budget officer

294.336Â Â Â Â  Budget committee

294.341Â Â Â Â  Governing body of certain municipal corporations to be budget committee; exception

294.352Â Â Â Â  Estimates of expenditures required; form and contents

294.356Â Â Â Â  Preparation of estimates by school, education service and community college districts and by municipal corporations operating public utility or hospital

294.361Â Â Â Â  Contents of estimate of budget resources

294.366Â Â Â Â  Reserving receipts from revenue-producing property or facility; deposit in special fund

294.371Â Â Â Â  Estimate of unappropriated ending fund balance for each fund

294.376Â Â Â Â  Expenditure and resource estimate sheets; made part of budget document

294.381Â Â Â Â  Determination of estimated tax revenues

294.386Â Â Â Â  Financial summary

294.391Â Â Â Â  Budget message

294.396Â Â Â Â  Time of making budget message and document

294.401Â Â Â Â  Budget committee meeting; distribution of budget message and document; copies of document to be available

294.406Â Â Â Â  Budget committee hearings; approval of budget document

294.411Â Â Â Â  Submission of budget document to tax supervising and conservation commission in certain cases prior to publication and approval by budget committee

294.413Â Â Â Â  Format for notices and summaries

294.416Â Â Â Â  Publication of budget summary, financial summary, statement of accounting basis and notices of meeting and availability of budget document

294.418Â Â Â Â  Alternative budget publication procedure

294.421Â Â Â Â  Manner of publication; alternative requirements in certain cases

294.425Â Â Â Â  Sufficiency of publication of budget documents; notice to governing body and assessor of publication error

294.430Â Â Â Â  Hearing by governing body on budget document as approved by budget committee; alternative procedure in certain cases

294.435Â Â Â Â  Governing body to adopt budget, make appropriations, declare and categorize property tax amount or rate; greater tax, encumbrance or expenditure limited; exception

294.437Â Â Â Â  Local option tax approved after adoption of budget; supplemental budget

294.440Â Â Â Â  School or community college district expending federal or state funds in emergency

294.443Â Â Â Â  Certain interest to be included in budget; method

294.445Â Â Â Â  Basis of accounting used by municipal corporation; change of basis

294.447Â Â Â Â  Inclusions in accrued revenues of school districts, education service districts, community college districts and community college service districts using accrual basis of accounting; State School Fund grant calculations

294.450Â Â Â Â  Transfers of appropriations within fund or from one fund to another; appropriation of pass-through revenues

294.455Â Â Â Â  Authorization to expend or borrow moneys after destruction of property or natural disaster; authorization by chief executive officer to protect public health or safety

294.460Â Â Â Â  Loans from one fund to another; commingling cash balances of funds

294.470Â Â Â Â  Internal service funds

294.475Â Â Â Â  Elimination of unnecessary fund; disposition of balance

294.480Â Â Â Â  Supplemental budget in certain cases; no increase in property taxes permitted

294.483Â Â Â Â  Supplemental budget not required in certain cases

294.485Â Â Â Â  Tax certification contrary to law voidable by Oregon Tax Court; appeal procedure

294.490Â Â Â Â  Department of Revenue not to interfere with fiscal policy of municipal corporation

294.495Â Â Â Â  Department of Revenue to construe Local Budget Law; rules

294.500Â Â Â Â  Declaratory ruling by Department of Revenue as to its rules under Local Budget Law

294.505Â Â Â Â  Division of Audits to issue notification of budgetary irregularities; Department of Revenue to advise municipal corporation of correct procedures

294.510Â Â Â Â  Order for revision of budgetary procedures; enforcement

294.515Â Â Â Â  Appeal by municipal corporation from Department of Revenue order

294.520Â Â Â Â  Priority of appeals under Local Budget Law

294.525Â Â Â Â  Reserve fund established without vote; review of need for reserve fund; unexpended balances; application to system development charges

294.555Â Â Â Â  Filing copy of budget and certain documents with county assessor and Department of Revenue

294.565Â Â Â Â  Failure to file copy of required budget, reports or other documents; effect

TAX SUPERVISING AND CONSERVATION COMMISSION

294.605Â Â Â Â  Definitions for ORS 294.605 to 294.705

294.608Â Â Â Â  Populous counties; commission establishment or financial summary publication

294.610Â Â Â Â  Tax supervising and conservation commission; members; appointment; qualifications; term; removal; filling vacancies

294.615Â Â Â Â  Oath of commissioner

294.620Â Â Â Â  Office of commission; employment and compensation of assistants

294.625Â Â Â Â  Jurisdiction of commission

294.630Â Â Â Â  Tax supervising and conservation commission account

294.635Â Â Â Â  Submission of budget estimates by levying boards

294.640Â Â Â Â  Hearing on budget

294.645Â Â Â Â  Consideration of budget by commission; certifying objections or recommendations to levying board; procedure where municipality holds hearing in place of commission

294.650Â Â Â Â  Striking unauthorized items from budget; reducing total amount to within limits permitted by law and Constitution

294.655Â Â Â Â  Hearing on special tax levies and bond issues proposed for elector approval

294.660Â Â Â Â  Compiling information as to indebtedness; including in annual report

294.665Â Â Â Â  Levying board to submit audit report or financial statements annually

294.670Â Â Â Â  Commission may inquire into management, books and systems; rules

294.675Â Â Â Â  Calling joint meetings of levying boards

294.680Â Â Â Â  Certifying excessive or unauthorized expenditures to district attorney; action by district attorney

294.685Â Â Â Â  Annual report by commission

294.690Â Â Â Â  Records and files of commission open to public inspection

294.695Â Â Â Â  Attorney General as legal advisor and counsel to commission

294.700Â Â Â Â  Proceedings to collect penalties

294.705Â Â Â Â  Tax supervising and conservation fund

294.710Â Â Â Â  Procedures for establishing commission; annual appropriations

LOCAL GOVERNMENT EMPLOYER BENEFIT TRUST FUND

294.725Â Â Â Â  Definitions for ORS 294.725 to 294.755

294.730Â Â Â Â  Fund created; State Treasurer as custodian; use of moneys; distribution of earnings

294.735Â Â Â Â  Payments to fund by political subdivisions; benefit cost rate determinations; effect of negative balance; refunds

294.740Â Â Â Â  Refund of account balances; payment of deficits; erroneous benefit payments

294.745Â Â Â Â  Analysis of fund receipts and expenditures; report to Legislative Assembly

294.750Â Â Â Â  Experience and liability of successor political subdivisions; unpaid assessment

294.755Â Â Â Â  Payment on quarterly basis; remedies for collection

LOCAL GOVERNMENT INVESTMENT POOL

294.805Â Â Â Â  Definitions for ORS 294.805 to 294.895

294.810Â Â Â Â  Local governments authorized to place limited funds in pool

294.815Â Â Â Â  Period of investments; withdrawal of funds

294.820Â Â Â Â  Establishment of investment pools by intergovernmental agreement; conditions; powers

294.825Â Â Â Â  State Treasurer as investment officer; bond; employment of personnel; rules

294.831Â Â Â Â  Investment objective; limit on maturity dates

294.835Â Â Â Â  Standard of care; investment in certain stocks prohibited

294.840Â Â Â Â  Investment policies; review; separate policies for individual public bodies

294.845Â Â Â Â  Investment officer to invest, reinvest pool funds

294.847Â Â Â Â  Prohibited conduct for investment officer

294.850Â Â Â Â  Contracts with persons to perform investment functions; compensation; bond

294.855Â Â Â Â  Legal opinions; investment counseling services; mortgage services

294.860Â Â Â Â  Custody of investment documents; collection of income; distribution to local governments; calculation and allocation of profit and loss; defaulted payments of principal and interest, collection, compromise

294.865Â Â Â Â  Monthly deductions from income received for payment of expenses

294.870Â Â Â Â  Separate accounts for local governments; reports on investment changes and monthly financial statements required

294.875Â Â Â Â  Monthly report of investments of pool funds; distribution

294.880Â Â Â Â  Program examination and audit; report; distribution

294.882Â Â Â Â  Merger or subsequent separation of local government investment pool and state investment fund; preconditions

294.885Â Â Â Â  Oregon Short Term Fund Board; members; appointment; term; vacancies

294.890Â Â Â Â  Board members serve without compensation; selection of chairperson

294.895Â Â Â Â  Board duties, generally

COUNCILS OF GOVERNMENTS

294.900Â Â Â Â  ÂCouncil of governmentsÂ defined

294.905Â Â Â Â  Budget committee; membership; term; vacancies; officers; meetings to be public

294.910Â Â Â Â  Estimates of expenditures; organization and format; matters to be included

294.915Â Â Â Â  Notice of budget committee meeting; public availability of documents

294.920Â Â Â Â  Hearing on budget document

294.925Â Â Â Â  Supplemental budget; conditions; term; publication

294.930Â Â Â Â  Authority of Department of Revenue; budget records maintained by council of governments

MISCELLANEOUS

294.950Â Â Â Â  County revenue sharing with cities

294.960Â Â Â Â  Collection and disposition of amounts due counties

PENALTIES

294.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  294.004 Definitions. For the purposes of this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂLocal governmentÂ means any county, municipality, political subdivision or school district.

Â Â Â Â Â  (2) ÂCustodial officerÂ means the officer having custody of the funds of any county, municipality, political subdivision or school district.

Â Â Â Â Â  (3) ÂDeferred compensation planÂ means a plan, established by any employer that is a county, municipality, political subdivision or school district, that has as its purposes the deferral of compensation to employees of such employer and the deferral of income taxation on such deferred compensation.

Â Â Â Â Â  (4) ÂDeferred employee compensationÂ means funds under an agreement providing for payment at a future date by a municipal corporation for services currently rendered by an eligible employee in fixed or variable amounts for life or for a guaranteed number of years after retirement or termination of employment.

Â Â Â Â Â  (5) ÂNationally recognized statistical rating organizationÂ has the meaning given that term in Rule 15c3-1 under the Securities Exchange Act of 1934, as amended.

Â Â Â Â Â  (6) ÂSurplus fundsÂ means all funds that are not pension funds and that are not required for immediate expenditure. [1975 c.359 Â§2; 1977 c.470 Â§1; subsection (4) enacted as 1977 c.102 Â§1; 1995 c.245 Â§1; 1997 c.179 Â§25]

COUNTY AND MUNICIPAL FINANCIAL ADMINISTRATION

(Generally)

Â Â Â Â Â  294.005 Definitions for ORS 294.005 to 294.025. As used in ORS 294.005 to 294.025, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂWarrantÂ means a warrant issued by a subdivision.

Â Â Â Â Â  (2) ÂSubdivisionÂ means any county, municipal corporation, quasi-municipal corporation, or civil or political subdivision in this state.

Â Â Â Â Â  294.010 Surrender of warrants upon payment. Subject to ORS 294.015, no warrant issued by a subdivision shall be paid unless such warrant is surrendered and delivered to the officer charged with the payment thereof, contemporaneously with payment or prior thereto.

Â Â Â Â Â  294.015 Payment on lost, stolen or destroyed warrants upon affidavit of owner, payee or representative. A warrant may be paid without surrender or delivery thereof if the one claiming to be the lawful owner of the warrant:

Â Â Â Â Â  (1) Satisfies the officer by whom payment is to be made that the warrant has been lost, stolen or destroyed prior to the owner having received value therefor or having negotiated the warrant; and

Â Â Â Â Â  (2) Furnishes to the issuing officer a written statement signed by such person specifically alleging that the owner is the lawful owner, payee or legal representative of the lawful owner or payee of the original instrument giving the date of issue, the number, amount, for what services or claim the original instrument was issued and that the original instrument has been lost, destroyed or stolen, and has not been paid. However, if the lawful owner, payee or legal representative is (a) a bank or national bank, (b) the federal government or (c) this state or any board, department, commission or subdivision of this state, or any officer thereof in the officerÂs official capacity, a certificate may be furnished in lieu of an affidavit or affirmation. The issuing officer may also, in the officerÂs discretion, require the bank or national bank to furnish a satisfactory indemnity agreement executed by the bank or national bank. [Amended by 1979 c.763 Â§6]

Â Â Â Â Â  294.020 [Repealed by 1979 c.763 Â§7]

Â Â Â Â Â  294.025 Effect of wrongful payment; liability of officer. When any warrant is paid, other than as authorized by ORS 294.005 to 294.025, such wrongful payment does not relieve the political body issuing the warrant from liability to the true and lawful owner thereof. However, the officer or person making such wrongful payment and the sureties on the official bond of the officer or person, if any, shall be responsible to the political body represented by the officer or person in making such payment, for the full amount of the loss occasioned thereby. [Amended by 2005 c.22 Â§222]

Â Â Â Â Â  294.027 Provisions relating to warrants and payment of claims. (1) In addition to any other provisions of law for the issuance and payment of warrants of any municipal or quasi-municipal corporation or civil subdivision of this state other than school districts, the governing body thereof may by resolution authorize such practices with respect to the form, issuance, delivery, indorsement and payment of warrants as it shall deem convenient, efficient and in the public interest, conforming substantially to those specified in subsection (1) or (2) of this section or in ORS 294.028.

Â Â Â Â Â  (2) Such governing body may authorize the use of check-warrant forms, to be drawn by its appropriate warrant issuing officer or officers upon the custodian of its funds, so prepared that such custodian may, by subscribing a direction to the depository of such funds to pay the same to the order of the payee, convert the instrument to a check or, by subscribing an indorsement that such warrant is not paid for want of funds, convert the same to an interest-bearing warrant and such governing body may direct that such check-warrants shall not be delivered to the payees therein named until such direction or indorsement shall have been subscribed by the custodian of its funds.

Â Â Â Â Â  (3) Such governing body may provide that when funds are available for the payment of approved claims, the approval of claims for payment shall, without the issuance of any warrant, be authority to the custodian of its funds to pay such claims by check. [1953 c.664 Â§1]

Â Â Â Â Â  294.028 Payment of warrants by depository. When authorized by the governing body, any custodian of funds of any municipal or quasi-municipal corporation or civil subdivision of this state other than a school district may direct the depository of such funds to pay any warrant drawn upon such custodian upon presentment of such warrant to such depository, to the same extent and with the same effect as though such warrant were a check drawn upon such depository by such custodian. Such direction shall be in writing and shall identify by name and signature the warrant issuing officer or officers and such depository may rely upon such direction and identification in the payment of such warrants. [1953 c.664 Â§2]

Â Â Â Â Â  294.029 Provisions of ORS 294.027 and 294.028 not mandatory. Nothing contained in ORS 294.027 or 294.028 shall be deemed to require any municipal or quasi-municipal corporation or civil subdivision of this state or any custodian of public funds to exercise any of the powers conferred by such sections. [1953 c.664 Â§3]

Â Â Â Â Â  294.030 Deductions for bonds from compensation of municipal and other employees; purchasing bonds in advance. (1) The governing body of a municipal corporation, quasi-municipal corporation or civil subdivision of the state may, with the approval of the relevant employees of the municipal corporation, quasi-municipal corporation or civil subdivision, make deductions from their salaries and wages for the purpose of purchasing for them United States War Savings Bonds or other federal obligations.

Â Â Â Â Â  (2) The governing body shall take proper precautions for the depositing, securing and disbursing of the sums so deducted and for the delivering of all bonds or other obligations purchased.

Â Â Â Â Â  (3) Balances to the credit of the accounts in which the sums so deducted are deposited may be used for the purchase in advance, from the federal government or from any federal reserve bank or other authorized federal agency, of war savings bonds or other obligations of the federal government, either in blank or in inscribed form, in convenient denominations to meet the requirements of the purchasers thereof.

Â Â Â Â Â  294.033 Investment of deferred compensation funds. Funds set aside by any local government pursuant to a deferred compensation plan may be invested in any investment enumerated in ORS 294.035 and are not subject to the collateral requirements of ORS chapter 295. [1977 c.470 Â§3; 1997 c.179 Â§26; 2005 c.91 Â§1]

Â Â Â Â Â  294.035 Investment of surplus funds of political subdivisions; approved investments. (1) Subject to ORS 294.040 and 294.135 to 294.155, the custodial officer may invest any sinking fund, bond fund or surplus funds in the custody of the custodial officer in the bank accounts, classes of securities at current market prices, insurance contracts and other investments listed in this section, but only after obtaining from the governing body of the county, municipality, political subdivision or school district a written order that has been entered in the minutes or journal of the governing body.

Â Â Â Â Â  (2) This section does not:

Â Â Â Â Â  (a) Limit the authority of the custodial officer to invest surplus funds in other investments when the investment is specifically authorized by another statute.

Â Â Â Â Â  (b) Apply to a sinking fund or a bond fund established in connection with conduit revenue bonds issued by a county, municipality, political subdivision or school district for private business entities or nonprofit corporations.

Â Â Â Â Â  (3) Investments authorized by this section are:

Â Â Â Â Â  (a) Lawfully issued general obligations of the
United States
, the agencies and instrumentalities of the
United States
or enterprises sponsored by the United States Government.

Â Â Â Â Â  (b) Lawfully issued debt obligations of the agencies and instrumentalities of the State of
Oregon
and its political subdivisions that have a long-term rating of A or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

Â Â Â Â Â  (c) Lawfully issued debt obligations of the States of California,
Idaho
and
Washington
and political subdivisions of those states if the obligations have a long-term rating of AA or an equivalent rating or better or are rated on the settlement date in the highest category for short-term municipal debt by a nationally recognized statistical rating organization.

Â Â Â Â Â  (d) Time deposit open accounts, certificates of deposit and savings accounts in insured institutions as defined in ORS 706.008, in credit unions as defined in ORS 723.006 or in federal credit unions, if the institution or credit union maintains a head office or a branch in this state.

Â Â Â Â Â  (e) Share accounts and savings accounts in credit unions in the name of, or for the benefit of, a member of the credit union pursuant to a plan of deferred compensation.

Â Â Â Â Â  (f) Fixed or variable life insurance or annuity contracts as defined by ORS 731.170 and guaranteed investment contracts issued by life insurance companies authorized to do business in this state.

Â Â Â Â Â  (g) Trusts in which deferred compensation funds from other public employers are pooled, if:

Â Â Â Â Â  (A) The purpose is to establish a deferred compensation plan;

Â Â Â Â Â  (B) The trust is a public instrumentality of such public employers and described in section (2)(b) of the Investment Company Act of 1940, 15 U.S.C. 80a-2(b), as amended, in effect on September 20, 1985, or the trust is a common trust fund described in ORS 709.170;

Â Â Â Â Â  (C) Under the terms of the plan the net income from or gain or loss due to fluctuation in value of the underlying assets of the trust, or other change in such assets, is reflected in an equal increase or decrease in the amount distributable to the employee or the beneficiary thereof and, therefore, does not ultimately result in a net increase or decrease in the worth of the public employer or the state; and

Â Â Â Â Â  (D) The fidelity of the trustees and others with access to such assets, other than a trust company, as defined in ORS 706.008, is insured by a surety bond that is satisfactory to the public employer, issued by a company authorized to do a surety business in this state and in an amount that is not less than 10 percent of the value of such assets.

Â Â Â Â Â  (h)(A) BankerÂs acceptances, if the bankerÂs acceptances are:

Â Â Â Â Â  (i) Guaranteed by, and carried on the books of, a qualified financial institution;

Â Â Â Â Â  (ii) Eligible for discount by the Federal Reserve System; and

Â Â Â Â Â  (iii) Issued by a qualified financial institution whose short-term letter of credit rating is rated in the highest category by one or more nationally recognized statistical rating organizations.

Â Â Â Â Â  (B) For the purposes of this paragraph, Âqualified financial institutionÂ means:

Â Â Â Â Â  (i) A financial institution that is located and licensed to do banking business in the State of
Oregon
; or

Â Â Â Â Â  (ii) A financial institution that is wholly owned by a financial holding company or a bank holding company that owns a financial institution that is located and licensed to do banking business in the State of
Oregon
.

Â Â Â Â Â  (C) A custodial officer shall not permit more than 25 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in bankerÂs acceptances of any qualified financial institution.

Â Â Â Â Â  (i)(A) Corporate indebtedness subject to a valid registration statement on file with the Securities and Exchange Commission or issued under the authority of section 3(a)(2) or 3(a)(3) of the Securities Act of 1933, as amended. Corporate indebtedness described in this paragraph does not include bankerÂs acceptances. The corporate indebtedness must be issued by a commercial, industrial or utility business enterprise, or by or on behalf of a financial institution, including a holding company owning a majority interest in a qualified financial institution.

Â Â Â Â Â  (B) Corporate indebtedness must be rated on the settlement date P-1 or Aa or better by MoodyÂs Investors Service or A-1 or AA or better by Standard & PoorÂs Corporation or equivalent rating by any nationally recognized statistical rating organization.

Â Â Â Â Â  (C) Notwithstanding subparagraph (B) of this paragraph, the corporate indebtedness must be rated on the settlement date P-2 or A or better by MoodyÂs Investors Service or A-2 or A or better by Standard & PoorÂs Corporation or equivalent rating by any nationally recognized statistical rating organization when the corporate indebtedness is:

Â Â Â Â Â  (i) Issued by a business enterprise that has its headquarters in Oregon, employs more than 50 percent of its permanent workforce in Oregon or has more than 50 percent of its tangible assets in Oregon; or

Â Â Â Â Â  (ii) Issued by a holding company owning not less than a majority interest in a qualified financial institution, as defined in paragraph (h) of this subsection, located and licensed to do banking business in Oregon or by a holding company owning not less than a majority interest in a business enterprise described in sub-subparagraph (i) of this subparagraph.

Â Â Â Â Â  (D) A custodial officer may not permit more than 35 percent of the moneys of a local government that are available for investment, as determined on the settlement date, to be invested in corporate indebtedness, and may not permit more than five percent of the moneys of a local government that are available for investment to be invested in corporate indebtedness of any single corporate entity and its affiliates or subsidiaries.

Â Â Â Â Â  (j) Securities of any open-end or closed-end management investment company or investment trust, if the securities are of the types specified in paragraphs (a) to (c), (h) and (i) of this subsection and if the investment does not cause the county, municipality, political subdivision or school district to become a stockholder in a joint company, corporation or association. A trust company or trust department of a national bank while acting as indenture trustee may invest funds held by it as indenture trustee in any open-end or closed-end management investment company or investment trust for which the trust company or trust department of a national bank or an affiliate of the trust company or trust department of a national bank acts as investment adviser or custodian or provides other services. However, the securities of the investment company or investment trust in which the funds are invested must be of the types specified in paragraphs (a) to (c), (h) and (i) of this subsection and the investment must not cause the county, municipality, political subdivision or school district whose funds are invested to become a stockholder in a joint company, corporation or association. For purposes of this paragraph, companies are affiliated if they are members of the same affiliated group under section 1504 of the Internal Revenue Code of 1986 (26 U.S.C. 1504).

Â Â Â Â Â  (k) Repurchase agreements whereby the custodial officer purchases securities from a financial institution or securities dealer subject to an agreement by the seller to repurchase the securities. The repurchase agreement must be in writing and executed in advance of the initial purchase of the securities that are the subject of the repurchase agreement. Only securities described in paragraph (a) of this subsection may be used in conjunction with a repurchase agreement and such securities shall have a maturity of not longer than three years. The price paid by the custodial officer for such securities may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

Â Â Â Â Â  (L) Shares of stock of any company, association or corporation, including but not limited to shares of a mutual fund, but only if the moneys being invested are funds set aside pursuant to a local government deferred compensation plan and are held in trust for the exclusive benefit of participants and their beneficiaries. [Amended by 1957 c.53 Â§1; 1957 c.689 Â§1; 1965 c.404 Â§1; 1973 c.157 Â§1; 1973 c.288 Â§1; 1974 c.36 Â§9; 1975 c.359 Â§3; 1977 c.300 Â§1; 1981 c.804 Â§84; 1981 c.880 Â§13; 1983 c.456 Â§2; 1985 c.256 Â§2; 1985 c.440 Â§1; 1985 c.690 Â§2; 1987 c.493 Â§1; 1991 c.459 Â§379; 1993 c.59 Â§1; 1993 c.452 Â§1; 1993 c.721 Â§1; 1995 c.79 Â§102; 1995 c.245 Â§2; 1997 c.249 Â§91; 1997 c.631 Â§446; 1999 c.601 Â§1; 2001 c.377 Â§43; 2003 c.405 Â§1; 2005 c.443 Â§Â§13,13a]

Â Â Â Â Â  294.040 Restriction on investments under ORS 294.035. The bonds listed in ORS 294.035 (3)(a) to (c) may be purchased only if there has been no default in payment of either the principal of or the interest on the obligations of the issuing county, port, school district or city, for a period of five years next preceding the date of the investment. [Amended by 1995 c.245 Â§3; 2005 c.443 Â§21]

Â Â Â Â Â  294.045 [Amended by 1959 c.224 Â§1; 1973 c.157 Â§2; repealed by 1975 c.359 Â§7]

Â Â Â Â Â  294.046 List of approved securities for investment under ORS 294.035; distribution. The State Treasurer shall prepare and keep current a list of agencies and instrumentalities of the
United States
with available obligations that any county, municipality, political subdivision or school district may invest in under ORS 294.035 (3)(a) and 294.040. The list shall be distributed, upon request, to any county, municipality, political subdivision or school district. [1973 c.157 Â§3; 1975 c.359 Â§4; 1995 c.245 Â§4; 2005 c.443 Â§22]

Â Â Â Â Â  294.047 Loss of principal on liquidation of investments. Whenever the custodial officer is forced to liquidate investments made pursuant to ORS 294.035 and 294.040 to meet current cash demands and such liquidation results in a loss of invested principal because the securities were liquidated prior to maturity under market conditions unfavorable to such liquidation, the loss shall be charged against current or future investment earnings and the custodial officer shall not be personally liable to make good such loss. [1959 c.612 Â§1; 1963 c.465 Â§1; 1975 c.359 Â§5]

Â Â Â Â Â  294.048 Borrowing money when premature withdrawal or liquidation of certain investments would cause loss. When funds invested under ORS 294.035 (3)(d) are required to meet current cash demands and when withdrawal or liquidation of such investments at the time would cause a loss because the investment would be withdrawn or liquidated prior to maturity, the custodial officer may, after receiving the approval of the governing body, borrow funds on short-term promissory notes that shall be secured by pledging or assigning the investments held under ORS 294.035 (3)(d). The notes shall mature in not more than six months after date of issue. If a lender demands physical possession of the certificates of deposit or other evidence of an investment pledged or assigned under this section, the custodial officer shall deliver the certificate or other evidence to the lender. [1967 c.411 Â§1; 1975 c.359 Â§6; 1995 c.245 Â§5; 2005 c.443 Â§23]

Â Â Â Â Â  294.050 County borrowing money from county general road fund. The county court or board of county commissioners may borrow money from the general road fund of the county to supplement depleted election accounts within the general fund of the county if there is no money within the emergency fund of the county to supplement the depleted accounts within the general fund. The amount so borrowed shall be returned to the general road fund during the following fiscal year from the first funds available in the general fund, or from the emergency fund. [Amended by 1959 c.664 Â§29; 1969 c.616 Â§1]

Â Â Â Â Â  294.052 Definitions; investment by municipality of proceeds of bonds. (1) As used in this section:

Â Â Â Â Â  (a) ÂBondÂ has the meaning given that term in ORS 287A.001.

Â Â Â Â Â  (b) ÂMunicipalityÂ means a unit of local government within
Oregon
including, but not limited to, cities, counties, school districts, special districts, public corporations and intergovernmental corporations organized under the authority of ORS 190.010.

Â Â Â Â Â  (2) Notwithstanding ORS 294.135 or 294.145 or any other law or charter provision, a municipality may invest proceeds of bonds and amounts held in a bond payment reserve or proceeds fund or account in float agreements, debt service deposit agreements, forward investment agreements, guaranteed investment contracts or other investment agreements if the agreements or contracts:

Â Â Â Â Â  (a) Produce a guaranteed rate of return;

Â Â Â Â Â  (b) Are fully collateralized by direct obligations of, or obligations guaranteed by, the
United States
; and

Â Â Â Â Â  (c) Require that the collateral be held by the municipality, an agent of the municipality or a third-party safekeeping agent. [1999 c.559 Â§21; 2001 c.537 Â§7; 2007 c.783 Â§117]

Â Â Â Â Â  294.053 Investment by county in master warrants of county. A county treasurer may invest any sinking fund, bond fund or surplus of funds in the custody of the county treasurer in master warrants of that county issued under ORS 287A.482 to 287A.488. [1959 c.208 Â§1]

Â Â Â Â Â  294.055 Use by counties of moneys received from federal government under the Mineral Leasing Act. All funds received from the United States Government under the Mineral Leasing Act and Acts amendatory thereof and distributed to counties pursuant to ORS 293.565 shall be used for the support of public schools or for the construction and maintenance of public roads in such counties.

Â Â Â Â Â  294.060 Apportionment of moneys received by counties from federal forest reserves to road and school funds. (1) The moneys received by each county under ORS 293.560 shall be divided 75 percent to the road fund and 25 percent to the school fund of the county and, subject to subsection (2) of this section, the moneys shall be expended as other moneys in those funds are expended.

Â Â Â Â Â  (2) The moneys apportioned to the county road fund may be applied in payment of any outstanding road bonds or may be placed in any county road bond sinking fund for the purpose of being so applied.

Â Â Â Â Â  (3) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 9,000 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $2 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (4) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 58,000 and more than 55,000, according to the 1990 federal decennial census, if the moneys credited to the road fund under subsection (1) of this section exceed the amount needed for county roads, as determined by the county governing body, the portion of such moneys in excess of an amount specified by the county governing body may be transferred to the school fund of the county or may be transferred directly to the school districts of the county in accordance with procedures established by the county governing body. The county governing body may distribute moneys under this subsection among the several school districts without regard to the percentage of the resident average daily membership in each school district. Moneys transferred under this subsection may be transferred upon the condition that any school district receiving a share of such moneys must use the moneys only for a purpose described in ORS 328.205 (1)(a) or (c). Any amount received by a school district from the county under this subsection that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (5) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county east of the summit of the Cascade Mountains with a population of less than 6,500, according to the 1990 federal decennial census, moneys received by the county under ORS 293.560 may be divided between the road fund and the school fund of the county as specified under an agreement between the county governing body and the education service district board of the county that provides for a different apportionment of those moneys. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (6) Notwithstanding the division of receipts specified in subsection (1) of this section, in any county west of the summit of the Cascade Mountains with a population of less than 19,500 and more than 6,500, according to the 1990 federal decennial census, moneys from the road fund in excess of $1 million may be transferred to the school fund when the amount of money credited to the road fund under subsection (1) of this section exceeds the amount needed for county roads, as determined by the board of county commissioners. Any amount received by a school district from the school fund of the county that is in excess of the 25 percent required under subsection (1) of this section may not be considered as a receipt that would reduce the districtÂs apportionments from the State School Fund.

Â Â Â Â Â  (7) As used in subsections (3) to (6) of this section, Âsummit of the
Cascade Mountains
Â has the meaning for that term provided in ORS 477.001. [Amended by 1969 c.327 Â§1; 1971 c.539 Â§1; 1977 c.776 Â§1; 1981 c.342 Â§1; 1987 c.315 Â§1; 1989 c.579 Â§1; 1991 c.309 Â§1; 2003 c.226 Â§21]

Â Â Â Â Â  Note: Section 4, chapter 894, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) Notwithstanding ORS 294.060 and 368.705, moneys described in ORS 294.060 (1) that are received by
Douglas
County
and deposited into its road fund may be expended for the patrolling of
Douglas
County
roads by
Douglas
County
law enforcement officials.

Â Â Â Â Â  (2) Notwithstanding ORS 294.060 and 368.705, moneys described in ORS 294.060 (1) that are received by
Lane
County
and deposited into its road fund may be expended for the patrolling of
Lane
County
roads by
Lane
County
law enforcement officials.

Â Â Â Â Â  (3) This section is repealed on January 2, 2014.

Â Â Â Â Â  (4) This section applies to moneys described in subsections (1) and (2) of this section that are received before, on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.894 Â§4]

Â Â Â Â Â  294.065 Use by counties of moneys received from federal government under the federal Flood Control Act. All moneys received from the United States Government under the federal Flood Control Act, and Acts amendatory thereof and supplemental thereto, and distributed to counties pursuant to ORS 293.570, shall be used for the benefit of the public schools and public roads of the counties receiving the funds.

Â Â Â Â Â  294.070 Expenditure of Taylor Grazing Act funds; advisory board. (1) Except for moneys required to be expended through the county general fund as required by subsection (5) of this section, all moneys paid to a county under ORS 293.575 shall be deposited with the county treasurer and credited to a special fund designated the Range Improvement Fund of Grazing District No. _____. The county treasurer as ex officio district treasurer shall disburse the moneys in the Range Improvement Fund only upon the written order of the grazing advisory board.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, money from grazing fees of grazing districts shall be expended within such district as the grazing advisory board may direct and shall be expended only for range improvements, such as fences, reservoirs, wells, water development, maintenance and other range improvements approved by the grazing advisory board.

Â Â Â Â Â  (3) Pending approval by the grazing advisory board of the expenditure of such money, all or any part of it may be invested in United States Government securities. In such case the securities shall be held by the county treasurer in lieu of such money so invested and subject to liquidation and expenditure when recommended by the grazing advisory board.

Â Â Â Â Â  (4) In counties receiving funds from grazing districts containing Indian lands ceded to the
United States
for disposition under public land laws, funds therefrom shall be expended only for the benefit of public schools and public roads of such county.

Â Â Â Â Â  (5) In counties in which there are leased lands but no grazing district, such funds shall be expended by the county court through the county general fund.

Â Â Â Â Â  (6) As used in this section, Âgrazing advisory boardÂ means a board appointed by the governing body of any county receiving funds under ORS 293.575 and authorized to expend those funds as provided in this section. [Formerly 606.230; 1969 c.255 Â§1; 1977 c.115 Â§1; 1981 c.42 Â§1; 1991 c.67 Â§73]

Â Â Â Â Â  294.080 Disposition of interest earned on funds held by county treasurer. (1) Except as provided in subsections (2) and (3) of this section, the county treasurer shall credit to the general fund of the county all interest received from any investment made from the general cash balance of any funds in the hands of the county treasurer. If the entire investment is made from a specific fund, however, the treasurer shall credit the interest to the fund from which the investment was made.

Â Â Â Â Â  (2) The county fiscal officer of a community college district, as defined in ORS 341.005, shall credit to the general fund of the district all interest received from any investment made by funds in the hands of the county fiscal officer. If the entire investment is made from a specific fund, however, the county fiscal officer shall credit the interest to the fund from which the investment was made.

Â Â Â Â Â  (3) Interest earned by investment of any moneys received by the county treasurer from any source, which moneys have been designated for a particular municipal corporation as defined in ORS 294.311, shall be credited to the account of the particular municipal corporation and not to any county fund. [1963 c.316 Â§1; 1971 c.513 Â§54; 1979 c.762 Â§8; 1997 c.308 Â§33]

Â Â Â Â Â  294.085 Examining books and papers of county officers. (1) The county court or board of county commissioners, while sitting for county business at the regular terms in January and July of each year, shall carefully examine all books and papers relating to the financial affairs of the county offices of county clerk, clerk of the county court, treasurer and sheriff of the county.

Â Â Â Â Â  (2) The county clerk and clerk of the county court shall exhibit the numbered orders and vouchers referred to in ORS 294.090, together with the stubs of the warrants, and all other books and papers relating to the financial affairs of the county, for the inspection of the county court or board of county commissioners at the time provided for in subsection (1) of this section. [Amended by 1985 c.565 Â§49]

Â Â Â Â Â  294.090 County orders and vouchers to be numbered to correspond to warrants drawn. The county clerk and clerk of the county court shall number all orders and vouchers with numbers to correspond with warrants drawn.

Â Â Â Â Â  294.095 Action or proceeding with respect to budget or levy; fiscal year with respect to which taken. Wherever it is provided by law that any action or proceeding of any county, city, school district or other municipal corporation or body politic shall be taken with respect to a budget or tax levy for the calendar year, or for a fiscal year closing on any day other than June 30, each such action or proceeding shall be taken with respect to the fiscal year commencing on July 1 and closing on June 30.

Â Â Â Â Â  294.100 Public official expending money in excess of amount or for different purpose than provided by law unlawful; civil liability. (1) It is unlawful for any public official to expend any moneys in excess of the amounts provided by law, or for any other or different purpose than provided by law.

Â Â Â Â Â  (2) Any public official who expends any public moneys in excess of the amounts or for any other or different purpose than authorized by law shall be civilly liable for the return of the money by suit of the district attorney of the district in which the offense is committed, or at the suit of any taxpayer of such district, if the expenditure constitutes malfeasance in office or willful or wanton neglect of duty.

Â Â Â Â Â  (3) On the demand in writing of 10 taxpayers of any municipal corporation with a population exceeding 100,000 inhabitants, filed with the tax supervising and conservation commission in the county in which the municipal corporation is situated, which demand sets forth that a public official has unlawfully expended public moneys in excess of the amount or for any other or different purpose than provided by law and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the tax supervising and conservation commission shall make an investigation of the facts as to the expenditure. If the tax supervising and conservation commission finds that public moneys have been unlawfully expended and that the expenditure constitutes malfeasance in office or willful or wanton neglect of duty, the commission shall proceed at law in the courts against the public official who has unlawfully expended the moneys for the return of the moneys unlawfully expended to the treasury of the municipal corporation. A right of action hereby is granted to the tax supervising and conservation commission for the purposes of this section.

Â Â Â Â Â  (4) This section does not apply to the expenditure of revenues that are allowed to be accrued from a fiscal year to the prior fiscal year under ORS 294.447. [Amended by 2001 c.399 Â§1; 2002 s.s.4 c.1 Â§Â§9,10]

Â Â Â Â Â  294.105 [Amended by 1963 c.9 Â§15; 1973 c.315 Â§1; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  294.110 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  294.115 [1953 c.655 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.120 Use of facsimile signatures. (1) When authorized to use facsimile signatures by the governing body of any county, city, district organized for public purposes or any other public corporation or political subdivision of the state, any person authorized to sign any check, warrant or other instrument on behalf of the county, city, district, public corporation or political subdivision may, in the discretion of the person, sign the check, warrant or other instrument by facsimile signature affixed by rubber stamp or by any mechanical equipment or device.

Â Â Â Â Â  (2) Where the use of facsimile signatures is authorized under this section, the holder or drawee of any check, warrant or other instrument bearing or purporting to bear a facsimile signature shall be under no duty to determine the authority of the person who affixed the facsimile signature to use facsimile signatures. [1955 c.261 Â§1]

Â Â Â Â Â  294.125 Investment of funds authorized by order of governing body; limitations. (1) Subject to ORS 294.040 and 294.135 to 294.155, the custodial officer of any county, municipality, school district or other political subdivision of this state may, after having obtained a written order from the governing body of the county, municipality, school district or other political subdivision, which order shall be spread upon the minutes or journal of the governing body, invest any sinking fund, bond fund or surplus funds belonging to that county, municipality, school district or other political subdivision in the bank accounts, classes of securities at current market prices, insurance contracts and other investments described in ORS 294.035. However, notwithstanding any provision of ORS 190.003 to 190.250, except as provided in ORS 294.035:

Â Â Â Â Â  (a) No custodial officer of any political subdivision of this state may accept for investment or invest the funds of any other political subdivision of this state; and

Â Â Â Â Â  (b) No such political subdivision may tender funds for investment to the custodial officer of any other such political subdivision.

Â Â Â Â Â  (2) Subject to ORS 294.040, 294.135 to 294.155 and subsection (1) of this section, the custodial officer of a port organized under ORS chapter 777 or 778 may invest any sinking fund, bond fund or surplus funds belonging to the port in interest-bearing revenue bonds issued by an export trading corporation formed by the port under ORS 777.755 to 777.800. A custodial officer of a port shall not invest in the aggregate more than $3 million in revenue bonds issued by an export trading corporation. [1981 c.880 Â§5; 1983 c.200 Â§17; 1995 c.245 Â§6]

Â Â Â Â Â  294.135 Investment maturity dates. (1) An investment made by a custodial officer under ORS 294.035 (3)(a) to (f) and (h) to (j) or 294.125 may not exceed a maturity of 18 months or the date of anticipated use of the funds by the county, municipality, school district or other political subdivision to which the funds belong, whichever period is shorter. However:

Â Â Â Â Â  (a) The custodial officer may make investments having a maturity longer than 18 months when the governing body of the county, municipality, school district or other political subdivision to which the funds belong has adopted a written investment policy that, prior to adoption, was submitted to the Oregon Short Term Fund Board for review and comment to the governing body, that includes guidelines concerning maximum investment maturity dates and that provides by its terms for readoption not less than annually; or

Â Â Â Â Â  (b) When the funds in question are being accumulated for an anticipated use that will occur more than 18 months after the funds are invested, then, upon the approval of the governing body of the county, municipality, school district or other political subdivision, the maturity of the investment or investments made with the funds may occur when the funds are expected to be used.

Â Â Â Â Â  (2) The maximum term of any repurchase agreement transaction may not exceed 90 days. [1981 c.880 Â§Â§6, 8; 1987 c.389 Â§1; 1989 c.303 Â§1; 1995 c.245 Â§7; 2003 c.41 Â§1; 2005 c.443 Â§24]

Â Â Â Â Â  294.145 Prohibited conduct for custodial officer. In making investments pursuant to ORS 294.035, the custodial officer shall not:

Â Â Â Â Â  (1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

Â Â Â Â Â  (2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

Â Â Â Â Â  (3) Lend securities to any person or institution, except on a fully collateralized basis, and except when such lending is specifically permitted under an investment policy adopted pursuant to ORS 294.135 (1)(a);

Â Â Â Â Â  (4) Pay for any securities purchased by the custodial officer until the officer has received sufficient evidence of title thereof. Evidence of title shall be consistent with modern investment, banking and commercial practices and may include physical possession, book entry and automated recordation of such title. However, the custodial officer may instruct one or more custodian banks, as defined in ORS 295.001, to accept or release securities as that custodial officer considers advisable to be held in safekeeping for collection of principal and interest or other income; or

Â Â Â Â Â  (5) Deliver securities to the purchaser thereof upon sale prior to receiving payment in full therefor. However, the custodial officer may deliver the securities to any custodian bank, defined in ORS 295.001 upon instructions to hold the same pending receipt by the institution of full payment therefor. [1981 c.880 Â§7; 1991 c.88 Â§5; 1995 c.245 Â§8]

Â Â Â Â Â  294.155 Annual audit report; monthly report. (1) The custodial officer for a local government that holds and invests funds on behalf of another government unit shall at least once a year submit an audited report to that government unit for which funds are invested. An audit report shall be submitted to the local governmental unit or units within 30 days after receipt of the audit report by the custodial officerÂs governing body. This subsection shall not apply to municipal corporations or political subdivisions exempt from municipal audits in ORS 297.435.

Â Â Â Â Â  (2) The custodial officer shall prepare a report not less than monthly to each county, municipality, school district and other political subdivision the segregated funds of which the custodial officer is then investing, as to changes made in the investments of the funds of that body during the preceding month. If requested by that body, the custodial officer shall furnish to it details on the investment transactions for its fund. The custodial officer shall also provide copies of any investment policy which has been adopted to the custodial officerÂs governing body upon request. [1981 c.880 Â§9; 1995 c.245 Â§9]

Â Â Â Â Â  294.160
Opportunity
for public comment on new fee or fee increase. (1) The governing body of a city, county or other unit of local government shall provide an opportunity for interested persons to comment on the enactment of any ordinance or resolution prescribing a new fee or a fee increase or an increase in the rate or other manner in which the amount of a fee is determined or calculated.

Â Â Â Â Â  (2) Where a local government exercises authority to assume the responsibility for a program delivered by the state, the local government shall provide an opportunity to comment on the difference between the fee amount charged by the state for such service and the proposed local fee for the service. [1995 c.576 Â§5; 2007 c.71 Â§90]

COUNTY
ASSESSMENT
FUNDING ASSISTANCE PROGRAM

Â Â Â Â Â  294.175 Definitions; county expenditures for assessment; determination of adequacy; certification of adequacy; appeal of denial of certification; effect of certification. (1) As used in this section and ORS 294.178 to 294.187:

Â Â Â Â Â  (a) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (b) ÂExpendituresÂ has the meaning given the term for purposes of ORS 294.305 to 294.520 and may be further defined by rule of the department. ÂExpendituresÂ does not include any item or class of items that cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (c) ÂExpenditures for assessment and taxationÂ means expenditures for any of the activities, functions or services required of a county in the assessment, equalization, levy, collection or distribution of property taxes under ORS chapters 305, 306, 307, 308, 308A, 309, 310, 311, 312 and 321. ÂExpenditures for assessment and taxationÂ specifically includes expenditures for appraising principal or secondary industrial properties, the responsibility for the making of which has been delegated by the department to a county under ORS 306.126 (3).

Â Â Â Â Â  (d) ÂGrantÂ has the meaning given the term for purposes of ORS 294.305 to 294.520, and is further described under ORS 294.178.

Â Â Â Â Â  (2) On or before May 1 of each year, each county shall file with the department a true copy of its estimates of expenditures for assessment and taxation for the ensuing year as prepared for purposes of ORS 294.352 but in accordance with any rules adopted by the department.

Â Â Â Â Â  (3) Upon receipt of the estimate, the department shall review the estimate to determine its adequacy to provide the resources needed to achieve compliance with ORS 308.232 and 308.234, ORS chapter 309 and other laws requiring equality and uniformity in the system of property taxation within the county in order that the same equality and uniformity may be achieved throughout the state.

Â Â Â Â Â  (4) If, upon initial review of the estimate, the department determines that the proposed expenditures, or any of them, are not at the level or of the type needed to achieve adequacy, the department shall notify the county governing body. The notice shall contain an explanation of the reasons for the determination and may describe specific items or classifications of expenditure which the department has determined are required, or are not required, in order to achieve adequacy. The notice shall fix the date upon which a conference with the county governing body or representatives of the county governing body shall be held.

Â Â Â Â Â  (5)(a) Subject to paragraph (b) of this subsection, if, upon initial review, or upon or after conference held on the date specified in the notice under subsection (4) of this section, or another date or dates convenient to the department and the county governing body, the department determines that the expenditures as initially filed, or that the expenditures as agreed upon at the conference, are at the level and of the type needed to achieve adequacy for that year or over a period of years under a plan presented as described under ORS 294.181, the department shall certify to the county governing body that its estimate of expenditures for assessment and taxation so determined are adequate and that the county will be included in the computation made under ORS 294.178 for the purpose of determining the amount of that countyÂs quarterly grant. The department shall include in the certification an estimate of the percentage share of the funds available in the County Assessment Function Funding Assistance Account that the county will receive under ORS 294.178 and an estimate of the total amount of the grant that will be forthcoming to the county from that account for the ensuing year on account of the certification.

Â Â Â Â Â  (b) The department shall not certify expenditures under this subsection that the department determines are in excess of the expenditures necessary to meet the requirements of subsection (3) of this section.

Â Â Â Â Â  (6) Any certification issued under subsection (5) of this section shall be issued as of the June 15 following the filing of the estimate of expenditures under subsection (2) of this section. If, as of June 15, agreement has not been reached between the department and the county governing body upon the estimate, the department shall issue a denial of certification.

Â Â Â Â Â  (7) A county may appeal the determination of the department under subsection (5)(b) of this section or the denial of certification issued under subsection (6) of this section to the Director of the Oregon Department of Administrative Services. Appeal shall be filed within 10 days after the date that the denial of certification is issued. The sole issue upon appeal shall be the adequacy of expenditures for assessment and taxation as filed with the department under subsection (2) of this section, and the determination, if any, made by the department under subsection (5)(b) of this section. If the Oregon Department of Administrative Services does not issue an order approving the expenditures before July 1 of the fiscal year for which the expenditures are proposed, the certification for purposes of ORS 294.175 to 294.187 shall be considered denied. [1989 c.796 Â§2; 1995 c.748 Â§11; 1997 c.782 Â§2; 1999 c.314 Â§88; 2003 c.169 Â§9]

Â Â Â Â Â  294.178 Assessment grant to county; determination of grant amount. (1) Before issuing any certificate under ORS 294.175, the Department of Revenue shall estimate the amount available in the County Assessment Function Funding Assistance Account created under ORS 294.184 for distribution as grants to counties for the ensuing fiscal year.

Â Â Â Â Â  (2) The estimate shall be used to determine the estimated percent of the moneys available in the County Assessment Function Funding Assistance Account that each county will receive as grants and the total estimated grant that each county will receive for the ensuing fiscal year. The estimates so determined shall serve as the estimates required to be included in any certification issued under ORS 294.175 for that county.

Â Â Â Â Â  (3) On or before the 25th day of the month following the close of each fiscal quarter, the department shall pay a percentage of the moneys in the County Assessment Function Funding Assistance Account as of the close of that fiscal quarter to each county to which a certificate has been issued under ORS 294.175.

Â Â Â Â Â  (4) Except as provided under subsection (5) of this section, the percentage to be paid to each county under subsection (3) of this section shall be the percentage that the expenditures of the county certified by the department to the county governing body under ORS 294.175 bears to the total of all expenditures of all counties certified by the department to counties under ORS 294.175. In determining the expenditures of a county or in determining the total of all expenditures for purposes of this subsection:

Â Â Â Â Â  (a) No expenditures shall be included that have not been certified under ORS 294.175.

Â Â Â Â Â  (b) No expenditures of any county that did not file an estimate of expenditures under ORS 294.175 shall be included.

Â Â Â Â Â  (c) No expenditures of any county for which certification has been denied shall be included.

Â Â Â Â Â  (d) No expenditures of any county that does not make its appropriation under ORS 294.435 based upon 100 percent of the expenditures certified shall be included.

Â Â Â Â Â  (e) No expenditures of any county that does not certify compliance under ORS 294.181 shall be included.

Â Â Â Â Â  (5) If the expenditures of a county are not included for a fiscal quarter on account of subsection (4) of this section, no grant shall be made to that county under subsection (3) of this section for that fiscal quarter. If grant funds are denied to any county under this subsection for any fiscal quarter, the percentage determined under subsection (4) of this section shall be redetermined, excluding from the computation for that fiscal quarter the certified expenditures of the county for which grant funds are denied to the end that all of the funds available in the County Assessment Function Funding Assistance Account as of the close of the fiscal quarter may be distributed. [1989 c.796 Â§3; 1997 c.782 Â§3; 2003 c.273 Â§1]

Â Â Â Â Â  294.181 Alternative method for certification. (1) If, at a conference held pursuant to notice under ORS 294.175, it becomes apparent that a county will be unable to meet the level of expenditures necessary to achieve adequacy for the tax year for which the filing under ORS 294.175 was made, the Department of Revenue may certify to the county governing body expenditures for assessment and taxation at the level contained in the countyÂs estimate on file with the department or as adjusted by the conference agreement.

Â Â Â Â Â  (2) The department shall not certify expenditures under subsection (1) of this section if the county does not present to the department at the conference a plan to achieve adequacy in assessment and taxation within a number of years specified by the Department of Revenue.

Â Â Â Â Â  (3) Any county for which expenditures are certified pursuant to this section shall certify to the department, not less than 15 days prior to the close of the fiscal quarter, that the county is in compliance with the conference agreement and the plan developed at the conference agreement. [1989 c.796 Â§4]

Â Â Â Â Â  294.184
County
Assessment
Function Funding Assistance Account; sources; purpose. (1) There is created under ORS 293.445 a suspense account to be known as the County Assessment Function Funding Assistance Account. The account shall consist of:

Â Â Â Â Â  (a) All moneys paid over by the county treasurers as provided under ORS 294.187; and

Â Â Â Â Â  (b) All interest earned upon any moneys in the account.

Â Â Â Â Â  (2) Of the moneys in the account as of the last day of each fiscal quarter, the moneys necessary to pay the following Department of Revenue expenses shall be transferred to a suspense account of the department created under ORS 293.445 and are continuously appropriated to the department for:

Â Â Â Â Â  (a) Expenses incurred in carrying out the purposes of ORS 294.175 to 294.184; and

Â Â Â Â Â  (b) Appraisal expenses incurred by the department in appraising principal and secondary industrial properties identified under ORS 306.126 and property of centrally assessed companies under ORS 308.505 to 308.665.

Â Â Â Â Â  (3) The total amount of moneys transferred to the suspense account of the department under subsection (2) of this section may not exceed 10 percent of the moneys in the account as of the last day of the fiscal quarter for which the transfer is being made.

Â Â Â Â Â  (4) The remainder of the moneys in the account as of the last day of the fiscal quarter shall be used for the purpose of making the grant payments to counties as required under ORS 294.178 and are continuously appropriated to the department for that purpose. [1989 c.796 Â§6; 1999 c.701 Â§2a; 2001 c.303 Â§13]

Â Â Â Â Â  294.187
County
Assessment
and Taxation Fund; sources; purpose. (1) There is created in the county treasury of each county a fund to be known as the
County
Assessment
and Taxation Fund. The fund shall consist of:

Â Â Â Â Â  (a) Moneys deposited and credited to the fund under ORS 311.508.

Â Â Â Â Â  (b) Moneys deposited and credited to the fund under ORS 205.323.

Â Â Â Â Â  (c) Interest earned upon moneys credited to the fund.

Â Â Â Â Â  (2) The county treasurer shall pay over the moneys in the fund, determined as of the last day of the fiscal quarter, to the State Treasurer on or before the 10th day of the month following the last day of the fiscal quarter.

Â Â Â Â Â  (3) The State Treasurer shall deposit and credit the moneys received under subsection (2) of this section to the County Assessment Function Funding Assistance Account referred to in ORS 294.184.

Â Â Â Â Â  (4) If the county treasurer fails to pay over moneys, as required under subsection (2) of this section, then any unpaid moneys shall be a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from the due date until paid. Payment of interest under this section shall not relieve the county treasurer from any penalty imposed by law for failure to make the payments, and in addition, the county treasurer shall be liable under ORS 311.375 (4)(a) and (b).

Â Â Â Â Â  (5) ORS 294.305 to 294.565 do not apply to a fund created under this section. [1989 c.796 Â§7; 2003 c.273 Â§2]

Â Â Â Â Â  294.205 [Amended by 1963 c.544 Â§13; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.210 [Amended by 1963 c.544 Â§14; repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.215 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.220 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.225 [Repealed by 1971 c.267 Â§16]

Â Â Â Â Â  294.230 [Amended by 1957 c.153 Â§1; 1959 c.243 Â§1; 1963 c.504 Â§1; 1983 c.310 Â§17; 1991 c.683 Â§2; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.235 [Amended by 1957 c.153 Â§2; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.240 [Amended by 1957 c.153 Â§3; repealed by 1999 c.654 Â§37]

Â Â Â Â Â  294.245 [Amended by 1957 c.153 Â§4; repealed by 1999 c.654 Â§37]

PUBLICATION OF FINANCIAL REPORTS

Â Â Â Â Â  294.250 Publication by county governing body of schedule of expenditures and statement of proceedings; manner of publication; notice. (1) The county governing body of each county shall cause to be made out and published at the expense of the county by the last day of each month a schedule of those expenditures of the county which singly exceed $500 for the previous month. The schedule shall also include expenditures made to claimants who receive in excess of $500 for the previous month in return for a combination of articles or services which individually cost less than $500. The publication shall also include a concise statement of the proceedings of the governing body in the transaction of county business entered of record during the previous month.

Â Â Â Â Â  (2) The schedule of expenditures shall state the names of all claimants, the general purpose of the article or service for which payment is claimed in each bill and the amount ordered paid. The statement of proceedings shall be a true reflection of actions taken at any public meeting of the county governing body.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, the county shall not be required to publish any claim for personal services of regular county officers and employees occupying budgeted positions. Once each year the county shall publish the name and gross monthly salary of all regular officers and employees occupying budgeted positions.

Â Â Â Â Â  (4) The publications required by this section shall not apply to any counties having a tax supervising and conservation commission.

Â Â Â Â Â  (5) The publications required by this section shall be made by posting on the bulletin board of the county courthouse and at all public libraries in the county. The county shall also publish at least once each month in a newspaper of general circulation in the county a notice stating that the information required to be published under this section is posted and available for review at the county courthouse and public libraries. The notice shall also state that copies of all or part of the posted information may be obtained from the county upon request and upon payment of a fee not exceeding the actual costs incurred by the county in making copies of the posted information. [Amended by 1963 c.360 Â§1; 1979 c.651 Â§1; 1987 c.435 Â§1; 1991 c.285 Â§1]

Â Â Â Â Â  294.255 [Repealed by 1991 c.285 Â§2]

Â Â Â Â Â  294.260 [Repealed by 1991 c.285 Â§2]

LOCAL BUDGET LAW

Â Â Â Â Â  294.305 Sections constituting Local Budget Law. ORS 294.305 to 294.565 shall be known as the Local Budget Law.

Â Â Â Â Â  294.310 [Amended by 1959 c.262 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.311 Definitions for ORS 294.305 to 294.565. As used in ORS 294.305 to 294.565, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccrual basisÂ means the recording of the financial effects on a municipal corporation of transactions and other events and circumstances that have cash consequences for the municipal corporation in the periods in which those transactions, events and circumstances occur, rather than only in the periods in which cash is received or paid by the municipal corporation.

Â Â Â Â Â  (2) ÂActivityÂ means a specific and distinguishable service performed by one or more organizational components of a municipal corporation to accomplish a function for which the municipal corporation is responsible.

Â Â Â Â Â  (3) ÂAppropriationÂ means an authorization granted by the governing body to make expenditures and to incur obligations for specific purposes. An appropriation is limited to a single fiscal year for municipal corporations preparing annual budgets, or to the budget period for municipal corporations preparing biennial budgets.

Â Â Â Â Â  (4) ÂBasis of accountingÂ means the cash basis, the modified accrual basis or the accrual basis.

Â Â Â Â Â  (5) ÂBudgetÂ means a plan of financial operation embodying an estimate of expenditures for a given period or purpose and the proposed means of financing the estimated expenditures.

Â Â Â Â Â  (6) ÂBudget documentÂ means the estimates of expenditures and budget resources as set forth on the estimate sheets, tax levy and the financial summary.

Â Â Â Â Â  (7) ÂBudget periodÂ means, for municipal corporations with the power to levy a tax upon property, the two-year period commencing on July 1 and closing on June 30 of the second calendar year next following, and for all other municipal corporations, an accounting period of 24 months ending on the last day of any month.

Â Â Â Â Â  (8) ÂBudget resourcesÂ means resources to which recourse can be had to meet obligations and expenditures during the fiscal year or budget period covered by the budget.

Â Â Â Â Â  (9) ÂCash basisÂ means a basis of accounting under which transactions are recognized only in the period during which cash is received or disbursed.

Â Â Â Â Â  (10) ÂCurrent budget periodÂ means the budget period in progress.

Â Â Â Â Â  (11) ÂCurrent yearÂ means the fiscal year in progress.

Â Â Â Â Â  (12) ÂEncumbrance accountingÂ means the method of accounting under which outstanding encumbrances are recognized as reductions of appropriations and the related commitments are carried in a reserve for encumbrances until liquidated, either by replacement with an actual liability or by cancellation. This method of accounting may be used as a modification to the accrual basis of accounting in accordance with generally accepted accounting principles.

Â Â Â Â Â  (13) ÂEncumbrancesÂ means obligations in the form of purchase orders, contracts or salary commitments which are chargeable to an appropriation and for which a part of the appropriation is reserved. Obligations cease to be encumbrances when paid or when the actual liability is set up.

Â Â Â Â Â  (14) ÂEnsuing budget periodÂ means the budget period following the current budget period.

Â Â Â Â Â  (15) ÂEnsuing yearÂ means the fiscal year following the current year.

Â Â Â Â Â  (16) ÂExpenditureÂ means, if the accounts are kept on the accrual basis or the modified accrual basis, decreases in net financial resources and may include encumbrances. If the accounts are kept on the cash basis, the term covers only actual disbursement, the drawing of the check or warrant for these purposes and not encumbrances, except that deferred employee compensation shall be included as a personal service expenditure where an approved deferred employee compensation plan is in effect for a municipal corporation.

Â Â Â Â Â  (17) ÂFiscal yearÂ means for municipal corporations with the power to impose ad valorem property taxes, the fiscal year commencing on July 1 and closing on June 30, and for all other municipal corporations, an accounting period of 12 months ending on the last day of any month.

Â Â Â Â Â  (18) ÂFund balanceÂ means the excess of the assets of a fund over its liabilities and reserves except in the case of funds subject to budgetary accounting where, prior to the end of a fiscal period, it represents the excess of the fundÂs assets and estimated revenues for the period over its liabilities, reserves and appropriations for the period.

Â Â Â Â Â  (19) ÂGoverning bodyÂ means the city council, board of commissioners, board of directors, county court or other managing board of a municipal corporation including a board managing a municipally owned public utility or a dock commission.

Â Â Â Â Â  (20) ÂGrantÂ means a donation or contribution of cash to a governmental unit by a third party.

Â Â Â Â Â  (21) ÂIntergovernmental entityÂ means an entity created under ORS 190.010 (5). The term includes any council of governments created prior to the enactment of ORS 190.010 (5).

Â Â Â Â Â  (22) ÂInternal service fundÂ means a fund properly authorized to finance, on a cost reimbursement basis, goods or services provided by one organizational unit of a municipal corporation to other organizational units of the municipal corporation.

Â Â Â Â Â  (23) ÂLiabilitiesÂ means probable future sacrifices of economic benefits, arising from present obligations of a municipal corporation to transfer assets or provide services to other entities in the future as a result of past transactions or events. The term does not include encumbrances.

Â Â Â Â Â  (24)(a) ÂModified accrual basisÂ means the accrual basis of accounting adapted to the governmental fund-type measurement focus. Under this basis of accounting, revenues and other financial resource increments, such as bond proceeds, are recognized when they become susceptible to accrual, that is, when they become both measurable and available to finance expenditures in the current period.

Â Â Â Â Â  (b) As used in this subsection, ÂavailableÂ means collectible in the current period or soon enough thereafter to be used to pay liabilities of the current period. Under this basis of accounting, expenditures are recognized when the fund liability is incurred except for:

Â Â Â Â Â  (A) Inventories of material and supplies that may be considered expenditures either when purchased or when used; and

Â Â Â Â Â  (B) Prepaid insurance and similar items that may be considered expenditures either when paid for or when consumed.

Â Â Â Â Â  (25) ÂMunicipal corporationÂ means any county, city, port, school district, union high school district, community college district and all other public or quasi-public corporations including a municipal utility or dock commission operated by a separate board or commission. ÂMunicipal corporationÂ includes an intergovernmental entity or council of governments that proposes to impose or imposes ad valorem property taxes.

Â Â Â Â Â  (26) ÂNet working capitalÂ means the sum of the cash, cash equivalents, investments, accounts receivable expected to be converted to cash during the ensuing year or ensuing budget period, inventories, supplies and prepaid expenses less current liabilities and, if encumbrance accounting is adopted, reserve for encumbrances. The term is not applicable to the cash basis of accounting.

Â Â Â Â Â  (27) ÂObjectÂ means, as used in expenditure classification, articles purchased including, but not limited to, land, buildings, equipment and vehicles, or services obtained including, but not limited to, administrative services, clerical services, professional services, property services and travel, as distinguished from the results obtained from expenditures.

Â Â Â Â Â  (28) ÂObject classificationÂ means a grouping of expenditures on the basis of goods or services purchased, including, but not limited to, personal services, materials, supplies and equipment.

Â Â Â Â Â  (29) ÂOperating taxesÂ has the meaning given that term in ORS 310.055.

Â Â Â Â Â  (30) ÂOrganizational unitÂ means any administrative subdivision of a municipal corporation, especially one charged with carrying on one or more functions or activities.

Â Â Â Â Â  (31) ÂPopulationÂ means the number of inhabitants of a municipal corporation according to certified estimates of population made by the State Board of Higher Education.

Â Â Â Â Â  (32) ÂProgramÂ means a group of related activities aimed at accomplishing a major service or function for which the municipality is responsible.

Â Â Â Â Â  (33) ÂPublic utilityÂ means those public utility operations authorized by ORS chapter 225.

Â Â Â Â Â  (34) ÂPublishÂ or ÂpublicationÂ means any one or more of the following methods of giving notice or making information or documents available to members of the general public:

Â Â Â Â Â  (a) Publication in one or more newspapers of general circulation within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (b) Posting through the United States Postal Service by first class mail, postage prepaid, to each street address within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (c) Hand delivery to each street address within the jurisdictional boundaries of the municipal corporation.

Â Â Â Â Â  (35) ÂReceiptsÂ means cash received unless otherwise qualified.

Â Â Â Â Â  (36) ÂReserve for encumbrancesÂ means a reserve representing the segregation of a portion of a fund balance to provide for unliquidated encumbrances.

Â Â Â Â Â  (37) ÂRevenueÂ means the gross receipts and receivables of a governmental unit derived from taxes, licenses, fees and from all other sources, but excluding appropriations, allotments and return of principal from investment of surplus funds.

Â Â Â Â Â  (38) ÂSpecial revenue fundÂ means a fund properly authorized and used to finance particular activities from the receipts of specific taxes or other revenues. [1963 c.576 Â§3; 1971 c.513 Â§55; 1975 c.319 Â§2; 1977 c.102 Â§4; 1977 c.305 Â§1; 1979 c.686 Â§1; 1997 c.308 Â§3; 1997 c.541 Â§322; 1999 c.632 Â§1; 2001 c.104 Â§102; 2001 c.135 Â§3; 2003 c.235 Â§1]

Â Â Â Â Â  294.315 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.316 Application. The provisions of ORS 294.305 to 294.565 do not apply to the following municipal corporations and entities:

Â Â Â Â Â  (1) Drainage districts organized under ORS chapter 547;

Â Â Â Â Â  (2) District improvement companies organized under ORS chapter 554;

Â Â Â Â Â  (3) Highway lighting districts organized under ORS chapter 372;

Â Â Â Â Â  (4) Irrigation districts organized under ORS chapter 545;

Â Â Â Â Â  (5) Road districts organized under ORS chapter 371;

Â Â Â Â Â  (6) Soil and water conservation districts organized under ORS chapter 568 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

Â Â Â Â Â  (7) Municipal public utilities operating under separate boards or commissions, authorized under ORS chapter 225 and city charters, and peopleÂs utility districts organized under ORS chapter 261, both operating without ad valorem tax support during the ensuing year or ensuing budget period;

Â Â Â Â Â  (8) Housing authorities organized under ORS 446.515 to 446.547 and ORS chapter 456 that are not carrying out urban renewal activities using a division of ad valorem taxes under ORS 457.440 during the ensuing year or ensuing budget period;

Â Â Â Â Â  (9) Water control districts organized under ORS chapter 553 that will not levy an ad valorem tax during the ensuing year or ensuing budget period;

Â Â Â Â Â  (10) Hospital financing authorities organized under ORS 441.525 to 441.595;

Â Â Â Â Â  (11) Export trading corporations organized under ORS 777.755 to 777.800;

Â Â Â Â Â  (12) Diking districts organized under ORS chapter 551;

Â Â Â Â Â  (13) Health districts organized under ORS 440.315 to 440.410; and

Â Â Â Â Â  (14) Intergovernmental entities created under ORS 190.010, including councils of governments described in ORS 294.900 to 294.930, except that an intergovernmental entity or a council of governments that proposes to impose ad valorem property taxes for the ensuing year or budget period is subject to ORS 294.305 to 294.565 for the budget prepared for that year or period. [1963 c.576 Â§35; 1965 c.451 Â§1; 1979 c.621 Â§8a; 1979 c.686 Â§9; 1981 c.918 Â§5; 1983 c.200 Â§18; 1985 c.361 Â§1; 1999 c.632 Â§2; 2001 c.135 Â§4; 2001 c.251 Â§3; 2003 c.235 Â§2]

Â Â Â Â Â  294.320 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.321 Purposes. The purposes of ORS 294.305 to 294.565 are:

Â Â Â Â Â  (1) To establish standard procedures for the preparation, presentation, administration and appraisal of budgets of municipal corporations;

Â Â Â Â Â  (2) To provide for a brief description of the programs of a municipal corporation and the fiscal policy which is to accomplish these programs;

Â Â Â Â Â  (3) To provide for estimation of revenues, expenditures and proposed taxes;

Â Â Â Â Â  (4) To provide specific methods for obtaining public views in the preparation of fiscal policy;

Â Â Â Â Â  (5) To provide for the control of revenues and expenditures for the promotion of efficiency and economy in the expenditure of public funds; and

Â Â Â Â Â  (6) To enable the public, taxpayers and investors to be apprised of the financial policies and administration of the municipal corporation in which they are interested. [1963 c.576 Â§2; 1997 c.308 Â§4; 1997 c.541 Â§323]

Â Â Â Â Â  294.323 Budget period. (1) A municipal corporation, by ordinance, resolution or charter, may provide that the budget and budget documents for the municipal corporation be prepared for a period of 24 months. Unless so authorized by ordinance, resolution or charter, a municipal corporation may not prepare a budget and budget documents for a period longer than one fiscal year.

Â Â Â Â Â  (2) When the governing body of a municipal corporation prepares a biennial budget, the governing body shall certify to the assessor for each fiscal year of the budget period the ad valorem property tax amount or rate for the ensuing fiscal year. [2001 c.135 Â§2]

Â Â Â Â Â  Note: 294.323 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.325 [Amended by 1961 c.397 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.326 Compliance with Local Budget Law required prior to expenditure or tax certification; exceptions. (1) Except as provided in subsections (3) to (11) of this section, it is unlawful for any municipal corporation to expend money or to certify to the assessor an ad valorem tax rate or estimated amount of ad valorem taxes to be imposed in any year unless the municipal corporation has complied with ORS 294.305 to 294.565.

Â Â Â Â Â  (2) To the extent that any of subsections (3) to (11) of this section apply in a given case, the municipal corporation need not comply with ORS 294.305 to 294.565.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to the expenditure in the year of receipt of grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific purposes or to other special purpose trust funds at the disposal of municipal corporations. However, subsection (1) of this section does apply to the expenditure of grants, gifts, bequests or devises transferred to a municipal corporation for undesignated general purposes or to the expenditure of grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific purposes which were received in a prior year. Expenditure of grants, gifts, bequests and devises exempt from subsection (1) of this section by this subsection is lawful only after enactment by the governing body of the municipal corporation of appropriation ordinances or resolutions authorizing the expenditure.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply whenever the governing body of a municipal corporation has declared the existence of an unforeseen occurrence or condition which could not have been foreseen at the time of the preparation of the budget for the current year or current budget period or could not have foreseen a pressing necessity for the expenditure or has received a request for services or facilities, the cost of which is supplied by a private individual, corporation or company or by another governmental unit necessitating a greater expenditure of public money for any specific purpose or purposes than the amount budgeted in order to provide the services for which the governing body of the municipal corporation was responsible. The governing body may make excess expenditures for the specific purpose or purposes beyond the amount budgeted and appropriated to the extent that maintenance, repair or self-insurance reserves authorized by ORS 294.366 or nontax funds are available or may be made available. The expenditures are lawful only after the enactment of appropriate appropriation ordinances or resolutions authorizing the expenditures. The ordinance or resolution must state the need for the expenditure, the purpose for the expenditure and the amount appropriated.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to the expenditure during the current year or current budget period of the proceeds of the sale of the following bonds, as defined in ORS 287A.001, or to the expenditure during the current year or current budget period of other funds to pay debt service on those bonds:

Â Â Â Â Â  (a) Bonds that are issued under ORS 287A.150 and for which the referral period described in ORS 287A.150 ended after the preparation of the budget of the current year or current budget period;

Â Â Â Â Â  (b) Bonds that were approved by the electors during the current year or current budget period; or

Â Â Â Â Â  (c) Bonds issued during the current year or current budget period to refund previously issued bonds or obligations.

Â Â Â Â Â  (6) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Expenditures of funds received from the sale of conduit revenue bonds or other borrowings issued for private business entities or nonprofit corporations by public bodies, as defined in ORS 287A.001, or the State of Oregon or to pay debt service on the bonds;

Â Â Â Â Â  (b) Expenditures of funds that have been irrevocably placed in escrow for the purpose of defeasing and paying bonds;

Â Â Â Â Â  (c) Expenditures of assessments or other revenues to redeem bonds that are payable from the assessments or other revenues, when the assessments or other revenues are received as a result of prepayments or other unforeseen circumstances; or

Â Â Â Â Â  (d) Expenditures of funds that are held as debt service reserves for bonds if the expenditures are made to:

Â Â Â Â Â  (A) Pay debt service on the bonds;

Â Â Â Â Â  (B) Redeem the bonds; or

Â Â Â Â Â  (C) Fund an escrow or trust account to defease or pay the bonds.

Â Â Â Â Â  (7) Subsection (1) of this section does not apply to expenditures of funds received from assessments against benefited property for local improvements as defined in ORS 223.001 to the extent that the cost of the improvements is to be paid by owners of benefited property.

Â Â Â Â Â  (8) Subsection (1) of this section does not apply to the expenditure of funds accumulated to pay deferred employee compensation.

Â Â Â Â Â  (9) Subsection (1) of this section does not apply to refunds or the interest on refunds granted by counties under ORS 311.806.

Â Â Â Â Â  (10) Subsection (1) of this section does not apply to refunds received by a municipal corporation when purchased items are returned after an expenditure has been made. Expenditure of refunded amounts to which this subsection applies is lawful only after the governing body of the municipal corporation has enacted, after public hearing, appropriate appropriation ordinances or resolutions authorizing the expenditure.

Â Â Â Â Â  (11) Subsection (1) of this section does not apply to a newly formed municipal corporation during the fiscal year in which it was formed. If a new municipal corporation is formed between March 1 and June 30, subsection (1) of this section does not apply to the municipal corporation during the fiscal year immediately following the fiscal year in which it was formed. [1963 c.576 Â§4; 1965 c.451 Â§2; 1977 c.102 Â§2; 1979 c.310 Â§1; 1987 c.280 Â§1; 1991 c.902 Â§110; 1995 c.333 Â§8; 1997 c.308 Â§5; 1997 c.541 Â§324; 1999 c.632 Â§3; 2001 c.135 Â§5; 2003 c.195 Â§25; 2005 c.443 Â§14; 2007 c.783 Â§118]

Â Â Â Â Â  294.330 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.331 Budget officer. The governing body of each municipal corporation shall, unless otherwise provided by county or city charter, designate one person to serve as budget officer. The budget officer, or the person or department designated by charter and acting as budget officer, shall prepare or supervise the preparation of the budget document. The budget officer shall act under the direction of the executive officer of the municipal corporation, or where no executive officer exists, under the direction of the governing body. [1963 c.576 Â§5]

Â Â Â Â Â  294.335 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.336 Budget committee. (1) Except as provided in ORS 294.341, the governing body of each municipal corporation shall establish a budget committee in accordance with the provisions of this section.

Â Â Â Â Â  (2) The budget committee shall consist of the members of the governing body and a number, equal to the number of members of the governing body, of electors of the municipal corporation appointed by the governing body; if there are electors fewer than the number required, the governing body and the electors who are willing to serve shall be the budget committee; and if there are no electors willing to serve, the governing body shall be the budget committee.

Â Â Â Â Â  (3) The members of the budget committee shall receive no compensation for their services as members of such committee.

Â Â Â Â Â  (4) Appointive members of the budget committee may not be officers, agents or employees of the municipal corporation.

Â Â Â Â Â  (5) Appointive members of a budget committee that prepares an annual budget shall be appointed for terms of three years. The terms shall be staggered so that, as near as practicable, one-third of the terms of the appointive members end each year.

Â Â Â Â Â  (6) Appointive members of a budget committee that prepares a biennial budget shall be appointed for terms of four years. The terms shall be staggered so that, as near as practicable, one-fourth of the terms of the appointive members end each year.

Â Â Â Â Â  (7) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the municipal corporation shall fill the vacancy by appointment for the unexpired term.

Â Â Â Â Â  (8) If the number of members of the governing body is reduced or increased by law or charter amendment, the governing body of the municipal corporation shall reduce or increase the number of appointive members of the budget committee so that the number thereof shall be equal to but not greater than the number of members of the governing body. To effect a reduction, the governing body of the municipal corporation may remove such number of appointive members as may be necessary. The removals shall be made so that the number remaining will be divided into three, if the terms of the appointive members are governed by subsection (5) of this section, or four, if the terms of the appointive members are governed by subsection (6) of this section, equal or approximately equal groups as to terms. In case of an increase, additional appointive members shall be appointed for such terms so that they, together with the members previously appointed, will be divided into three or four, as appropriate under this section, equal or approximately equal groups as to terms.

Â Â Â Â Â  (9) The budget committee shall at its first meeting after its appointment elect a presiding officer from among its members. [1963 c.576 Â§6; 1973 c.61 Â§1; 1979 c.310 Â§2; 1997 c.308 Â§6; 2001 c.135 Â§32]

Â Â Â Â Â  294.340 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.341 Governing body of certain municipal corporations to be budget committee; exception. (1) The governing body of each municipal corporation having a population exceeding 200,000 and that is located in a county having a tax supervising and conservation commission shall be the budget committee for the municipal corporation unless the governing body of the municipal corporation elects by resolution to create a budget committee as provided in ORS 294.336.

Â Â Â Â Â  (2) The governing body of a city with a population of more than 400,000 is the budget committee of an urban renewal agency created by the city under ORS 457.035. [1963 c.576 Â§7; 1997 c.308 Â§7; 2005 c.417 Â§1; 2007 c.670 Â§1]

Â Â Â Â Â  294.345 [Amended by 1953 c.715 Â§2; 1955 c.250 Â§1; 1957 c.673 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.347 [1953 c.715 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.348 [1957 c.673 Â§2; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.350 [Amended by 1953 c.715 Â§2; 1957 c.673 Â§4; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.351 [1963 c.576 Â§8; 1965 c.451 Â§3; 1971 c.516 Â§1; 1979 c.310 Â§3; repealed by 1979 c.686 Â§2 (294.352 enacted in lieu of 294.351)]

Â Â Â Â Â  294.352 Estimates of expenditures required; form and contents. (1) Each municipal corporation shall prepare estimates of expenditures for the ensuing year or ensuing budget period.

Â Â Â Â Â  (2) The estimates required by subsection (1) of this section shall be prepared by organizational unit or by program.

Â Â Â Â Â  (3) Estimates required by subsection (1) of this section and prepared by organizational unit shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (4) Estimates required by subsection (1) of this section and prepared by program shall be arranged for each activity of a program. Estimates under each activity shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for each program for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an activity within a function. For common and union high school districts and community colleges, estimates required by this subsection shall be further detailed by object within each object classification.

Â Â Â Â Â  (5) Estimates of expenditures for personal services, other than services of persons who receive an hourly wage or who are hired on a part-time basis, shall list the salary for each officer and employee, except that employees of like classification and salary range, (such range not to exceed that established by the governing body of the municipal corporation in accordance with its policy for setting salaries) in each organizational unit or activity may be listed by the number of those employees, the limits of each salary range and the amount of their combined salaries.

Â Â Â Â Â  (6) The general capital outlay estimate shall include separate amounts for land, buildings, improvements to land other than buildings and machinery and equipment which cannot be reasonably allocated to an organizational unit or activity.

Â Â Â Â Â  (7) The debt service estimates shall include separate amounts for principal and interest of each bond issue in each fund.

Â Â Â Â Â  (8) There may be included in each fund an estimate for general operating contingencies.

Â Â Â Â Â  (9) If the estimates required by subsection (1) of this section are not prepared by fund, there shall be prepared a summary which cross-references programs or organizational units to the appropriations required by ORS 294.435. [1979 c.686 Â§3 (enacted in lieu of 294.351); 2001 c.135 Â§6]

Â Â Â Â Â  294.355 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.356 Preparation of estimates by school, education service and community college districts and by municipal corporations operating public utility or hospital. (1) Each school district, each education service district and each community college district shall prepare its estimates of expenditures required by ORS 294.352 in accordance with the classification of revenue and expenditure accounts prescribed by rules of the State Board of Education with the approval of the Department of Revenue. The Department of Revenue shall be responsible for determining compliance.

Â Â Â Â Â  (2) The term Âorganizational unitÂ shall not apply to hospitals, school districts, education service districts and community colleges in preparing estimates of expenditures under ORS 294.352 or making appropriations under ORS 294.435. The term Âorganizational unitÂ shall not apply to hospitals in preparing the budget summary required by ORS 294.416.

Â Â Â Â Â  (3) Notwithstanding ORS 294.352 (5), each municipal corporation which operates a public utility or hospital shall prepare its estimates for such operations in accordance with the generally accepted system of accounts for such operation or in accordance with the general system of accounts contained in ORS 294.311 to 294.520. [1963 c.576 Â§Â§8a,9; 1971 c.513 Â§56; 1979 c.686 Â§4; 1993 c.112 Â§1]

Â Â Â Â Â  294.360 [Amended by 1957 c.673 Â§5; 1963 c.576 Â§22; renumbered 294.416]

Â Â Â Â Â  294.361 Contents of estimate of budget resources. (1) Each municipal corporation shall estimate in detail its budget resources for the ensuing year or ensuing budget period by funds and sources.

Â Â Â Â Â  (2) Budget resources include but are not limited to:

Â Â Â Â Â  (a) The balance of cash, cash equivalents and investments (in the case of a municipal corporation on the cash basis) or the net working capital (in the case of a municipal corporation on the accrual or modified accrual basis of accounting) that will remain in each fund on the last day of the current year or current budget period;

Â Â Â Â Â  (b) Taxes;

Â Â Â Â Â  (c) Fees;

Â Â Â Â Â  (d) Licenses;

Â Â Â Â Â  (e) Fines;

Â Â Â Â Â  (f) Interest on deposits or on securities of any kind;

Â Â Â Â Â  (g) Endowments;

Â Â Â Â Â  (h) Annuities;

Â Â Â Â Â  (i) Penalties;

Â Â Â Â Â  (j) Sales of property or other assets or products of any kind;

Â Â Â Â Â  (k) Delinquent taxes;

Â Â Â Â Â  (L) Judgments;

Â Â Â Â Â  (m) Damages;

Â Â Â Â Â  (n) Rent;

Â Â Â Â Â  (o) Premiums on sales of bonds;

Â Â Â Â Â  (p) Reimbursement for services, road or other work performed for others;

Â Â Â Â Â  (q) Transfer or reverter of unused balances of any kind;

Â Â Â Â Â  (r) Reimbursement for services provided other funds;

Â Â Â Â Â  (s) Rebates;

Â Â Â Â Â  (t) Refunds of moneys heretofore paid on any account;

Â Â Â Â Â  (u) Apportionment, grant, contribution, payment or allocation from the federal or state government or any unit of government;

Â Â Â Â Â  (v) Taxes for the ensuing year or ensuing budget period;

Â Â Â Â Â  (w) Interfund revenue transfers; and

Â Â Â Â Â  (x) Revenues from any and all other sources of whatsoever kind or character.

Â Â Â Â Â  (3) Budget resources do not include:

Â Â Â Â Â  (a) The estimate for the ensuing year or ensuing budget period of discounts under ORS 311.505.

Â Â Â Â Â  (b) The estimate of uncollectible amounts of taxes, fees or charges for the ensuing year or ensuing budget period.

Â Â Â Â Â  (c) Moneys accumulated under an approved employee deferred compensation plan and interest or investment returns earned on such moneys.

Â Â Â Â Â  (d) Grants, gifts, bequests or devises transferred to a municipal corporation in trust for specific uses in the year of transfer. However, such grants, gifts, bequests or devises shall be included as budget resources if, by the time the budget committee approves the budget, the amount thereof that will be received in the ensuing year or ensuing budget period can be reasonably estimated. Such grants, gifts, bequests or devises may be placed in a trust and agency fund, to then be appropriated from such fund or funds. [1963 c.576 Â§10; subsection (4) enacted as 1965 c.604 Â§11; 1969 c.612 Â§3; 1977 c.102 Â§3; 1979 c.310 Â§4; 1997 c.308 Â§8; 1999 c.632 Â§4; 1999 c.1051 Â§268; 2001 c.135 Â§7; 2005 c.22 Â§223]

Â Â Â Â Â  294.363 [1971 c.516 Â§10; repealed by 1979 c.686 Â§10]

Â Â Â Â Â  294.365 [Amended by 1957 c.310 Â§2; 1959 c.262 Â§2; 1961 c.299 Â§1; 1961 c.678 Â§1; 1963 c.576 Â§23; renumbered 294.421]

Â Â Â Â Â  294.366 Reserving receipts from revenue-producing property or facility; deposit in special fund. (1) Any port or dock commission may reserve any portion of the receipts from any revenue-producing property or facility. Any city may reserve any portion of the receipts from any public utility operation of such city. Any such port, dock commission or city may reserve any proceeds from the sale of any such property for future maintenance, alteration, repair, equipment, relocation or replacement of such properties or facilities of the general nature and type from which the proceeds or receipts were received or for insurance funds or retirement pension funds, as the governing body may deem necessary or appropriate. However, if money is received from the sale of property that has been purchased with the proceeds from the sale of bonds or utility certificates, the governing body shall first apply the receipts from the sale of such property to the payment of any applicable outstanding bonded indebtedness before allocation of any portion of the receipts to a reserve fund.

Â Â Â Â Â  (2) Moneys reserved under subsection (1) of this section shall be placed in a special fund or funds. [1963 c.576 Â§12; 2005 c.22 Â§224]

Â Â Â Â Â  294.370 [Amended by 1961 c.678 Â§2; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.371 Estimate of unappropriated ending fund balance for each fund. A municipal corporation may include in its budget an estimate of unappropriated ending fund balance for each fund, for use in the fiscal period following that for which the budget is being prepared. The estimate authorized by this section represents cash or net working capital which will be carried over into the year following the ensuing fiscal year or ensuing budget period for which the budget is being prepared. It shall not in any way reduce the cash balance or net working capital which becomes part of the budget resources provided in ORS 294.361 (1) to (3). The unappropriated ending fund balance authorized by this section shall become a budget resource at the close of the ensuing fiscal year or ensuing budget period for the succeeding year or budget period. Except as provided in ORS 294.326 (3) and 294.455, no appropriation nor expenditure shall be made in the year or budget period for which the budget is applicable for the amount estimated pursuant to this section. [1963 c.576 Â§13; 1965 c.451 Â§4; 1997 c.308 Â§9; 2001 c.135 Â§8]

Â Â Â Â Â  294.375 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.376 Expenditure and resource estimate sheets; made part of budget document. (1) The sheet or sheets containing the estimate of expenditures shall also show in parallel columns the actual expenditures for the two fiscal years next preceding the current year or the actual expenditures for the two budget periods preceding the current budget period, the estimated expenditures for the current year or current budget period and the estimated expenditures for the ensuing year or ensuing budget period.

Â Â Â Â Â  (2) The sheet or sheets containing the estimate of budget resources shall also show in parallel columns the actual budget resources of the two fiscal years next preceding the current year or the actual budget resources for the two budget periods preceding the current budget period, the estimated budget resources for the current year or current budget period and the estimated budget resources for the ensuing year or ensuing budget period.

Â Â Â Â Â  (3) The estimate sheets shall be made a part of the budget document. [1963 c.576 Â§14; 2001 c.135 Â§9]

Â Â Â Â Â  294.380 [Amended by 1959 c.262 Â§3; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.381 Determination of estimated tax revenues. (1) Each municipal corporation that has the power to levy an ad valorem property tax shall estimate, in the manner provided in this section, the amount of revenues that will be received in the ensuing year or ensuing budget period through the imposition of taxes upon the taxable property within the municipal corporation.

Â Â Â Â Â  (2) Subject to the additional adjustments required under subsection (3) of this section, the estimated ad valorem taxes that will be received in the ensuing year or ensuing budget period shall not exceed the following:

Â Â Â Â Â  (a) The amount derived by multiplying the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation, after boundary changes have been filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225, by whichever of the following is applicable to the municipal corporation:

Â Â Â Â Â  (A) The municipal corporationÂs permanent rate limit on operating taxes, as defined in ORS 310.202 (7); or

Â Â Â Â Â  (B) The municipal corporationÂs statutory rate limit on operating taxes, as defined in ORS 310.202 (10).

Â Â Â Â Â  (b) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a dollar amount, the dollar amount of such local option tax that is authorized to be levied in the ensuing year or ensuing budget period.

Â Â Â Â Â  (c) If the municipal corporation is authorized to levy a local option tax that was authorized by the electors as a tax rate, the amount derived by multiplying the authorized rate of such local option tax for the ensuing year or ensuing budget period by the estimated assessed value for the ensuing year or each fiscal year of the ensuing budget period of the taxable property within the municipal corporation.

Â Â Â Â Â  (d) The municipal corporationÂs estimate of the amount required to pay the principal and interest on bonded indebtedness that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution. The estimate may include an amount equal to the total of any such payments that are due and payable in the fiscal period following the fiscal period for which the budget is being prepared and before a sufficient amount of property taxes to pay that bonded indebtedness are collected in that fiscal period, pursuant to ORS 294.371. The estimate may also include amounts to reimburse the municipal corporation for the payment of principal and interest on exempt bonded indebtedness that the municipal corporation made from other moneys because collections of taxes levied for exempt bonded indebtedness were not sufficient to pay that exempt bonded indebtedness.

Â Â Â Â Â  (e) The municipal corporationÂs estimate of the amount required to repay taxing district bond obligations or pension and disability plan obligations described in section 11 (5), Article XI of the Oregon Constitution.

Â Â Â Â Â  (3) The amounts determined under subsection (2)(a), (b) and (c) of this section shall be reduced by an amount equal to the estimated amount of such taxes that will not be collected as a result of:

Â Â Â Â Â  (a) The discounts allowed under ORS 311.505;

Â Â Â Â Â  (b) The limits imposed under ORS 310.150 (3); and

Â Â Â Â Â  (c) The failure of taxpayers to pay such taxes in the year for which they are levied.

Â Â Â Â Â  (4)(a) The estimated ad valorem taxes determined in accordance with subsection (2)(a), (b) and (c) of this section, prior to adjustment by subsection (3) of this section, shall be used by the municipal corporation for purposes of complying with the requirements of ORS 310.060 (1).

Â Â Â Â Â  (b) The amounts determined under subsection (2)(d) and (e) of this section shall, for purposes of complying with the requirements of ORS 310.060 (1), be increased by an amount equal to the estimated amount of taxes that will not be collected as a result of:

Â Â Â Â Â  (A) The discounts allowed under ORS 311.505;

Â Â Â Â Â  (B) The limits imposed under ORS 310.150 (3); or

Â Â Â Â Â  (C) The failure of taxpayers to pay taxes in the year for which they are levied. [1963 c.576 Â§15: 1979 c.762 Â§1; 1991 c.459 Â§5; 1997 c.308 Â§10; 1997 c.541 Â§328; 1999 c.186 Â§7; 1999 c.632 Â§5; 2001 c.135 Â§10; 2001 c.138 Â§1; 2003 c.46 Â§1; 2005 c.443 Â§31; 2007 c.894 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 894, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 294.381 and 310.060 by sections 1 and 2 of this 2007 Act apply to tax years beginning on or after July 1, 2007. [2007 c.894 Â§3]

Â Â Â Â Â  294.385 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.386 Financial summary. Each municipal corporation shall prepare a financial summary. The financial summary shall include:

Â Â Â Â Â  (1) A summary statement by funds showing the estimate of budget resources and the estimate of expenditures;

Â Â Â Â Â  (2) A classified statement of outstanding indebtedness, but not including indebtedness that has been defeased as provided in ORS 287A.195;

Â Â Â Â Â  (3) A classified statement of all indebtedness authorized but not incurred; and

Â Â Â Â Â  (4) A summary statement of the estimate of ad valorem property taxes, stated in dollars and cents and also stated as an estimated tax rate per thousand dollars of assessed value. [1963 c.576 Â§16; 1979 c.686 Â§5; 1997 c.308 Â§11; 1997 c.541 Â§329; 2007 c.783 Â§119]

Â Â Â Â Â  294.390 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.391 Budget message. A budget message shall be prepared by or under the direction of the executive officer of the municipal corporation or, where no executive officer exists, by or under the direction of the presiding officer of the governing body. The budget message shall be delivered at a meeting of the budget committee as provided in ORS 294.401 (1). The budget message shall:

Â Â Â Â Â  (1) Explain the budget document;

Â Â Â Â Â  (2) Contain a brief description of the proposed financial policies of the municipal corporation for the ensuing year or ensuing budget period;

Â Â Â Â Â  (3) Describe in connection with the financial policies of the municipal corporation, the important features of the budget document;

Â Â Â Â Â  (4) Set forth the reason for salient changes from the previous year or budget period in appropriation and revenue items; and

Â Â Â Â Â  (5) Explain the major changes in financial policy. [1963 c.576 Â§17; 1997 c.308 Â§12; 2001 c.135 Â§11]

Â Â Â Â Â  294.395 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.396 Time of making budget message and document. The budget message and budget document shall be prepared a sufficient length of time in advance to allow the adoption of the budget by the close of the current fiscal year or current budget period. [1963 c.576 Â§18; 2001 c.135 Â§12]

Â Â Â Â Â  294.400 [Amended by 1953 c.40 Â§2; 1959 c.168 Â§1; repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.401 Budget committee meeting; distribution of budget message and document; copies of document to be available. (1) The budget committee shall hold one or more meetings for the following purposes:

Â Â Â Â Â  (a) Receiving the budget message and the budget document; and

Â Â Â Â Â  (b) Providing members of the public with an opportunity to ask questions about and comment upon the budget document.

Â Â Â Â Â  (2) When more than one meeting of the budget committee is held under subsection (1) of this section, the first meeting shall be the meeting at which the budget message and the budget document are received by the budget committee. The budget committee may provide members of the public with an opportunity to ask questions about and comment upon the budget document at the first meeting of the budget committee. If such opportunity is not provided at the first meeting, the budget committee shall provide the public with the opportunity to ask questions and make comments upon the budget document at subsequent meetings.

Â Â Â Â Â  (3) The budget officer shall publish prior notice of each meeting of the budget committee held for the purpose of satisfying the requirements of subsection (1) of this section. The published notice shall contain the information required under subsection (4) of this section. However:

Â Â Â Â Â  (a) If more than one meeting of the budget committee is held for the purpose of meeting the requirements of subsection (1) of this section, the budget officer may publish a single notice containing the required information for all of the meetings to be held for the purpose of meeting the requirements of subsection (1) of this section; and

Â Â Â Â Â  (b) If the budget committee holds two or more meetings under subsection (1)(b) of this section for the purpose of taking questions and comments from the public, then:

Â Â Â Â Â  (A) Only notice of the first meeting held for the purpose of taking questions and comments from the public need be published in accordance with the requirements of this subsection, and notice of any subsequent meeting held for the purpose of taking questions and comments from the public may be given as provided in ORS 294.406 (2); and

Â Â Â Â Â  (B) If notice is published for a meeting to be held for the purpose of taking questions and comments from the public and it is subsequently determined that the meeting is not needed, notice of cancellation of the meeting shall be published as provided in ORS 294.406 (2).

Â Â Â Â Â  (4) A notice meets the requirements of this subsection when it states:

Â Â Â Â Â  (a) The purpose, time and place of the meeting or meetings to which the notice relates and the place where the budget document is available;

Â Â Â Â Â  (b) That the meeting is a public meeting where deliberations of the budget committee will take place; and

Â Â Â Â Â  (c) If the meeting described in the notice is a meeting at which the budget committee will receive questions and comments from members of the public, that any person may ask questions about and comment on the budget document at that time.

Â Â Â Â Â  (5) When notice of a meeting of the budget committee is published by publication in a newspaper, the notice satisfies the requirements of this section if the notice is published on not fewer than two occasions separated by at least five days, with the first publication not earlier than 30 days prior to the meeting date and the final publication not later than five days prior to the meeting date. When notice of a meeting of the budget committee is published by mailing or by hand delivery, the notice satisfies the requirements of this section if the notice is placed with the
United States
Postal Service or hand delivered not later than 10 days prior to the meeting date.

Â Â Â Â Â  (6) At any time prior to the meeting of the budget committee at which the budget committee will receive the budget message and the budget document, the budget officer may provide a copy of the budget document to each member of the budget committee for the information and use of the individual member.

Â Â Â Â Â  (7) Except when copies of the budget document were provided to the members of the budget committee under subsection (6) of this section, the budget officer shall submit to the members of the budget committee the budget document at the first meeting held under subsection (1) of this section for their use and consideration.

Â Â Â Â Â  (8) The budget officer shall file a copy of the budget document in the office of the governing body of the municipal corporation immediately following presentation of the budget document to the members of the budget committee under subsection (6) or (7) of this section. The copy shall become a public record of the municipal corporation.

Â Â Â Â Â  (9) The governing body shall either provide the means of duplicating the budget or part thereof, in those situations where the budget document or portion thereof may be quickly reproduced, or shall provide copies of the budget document or part thereof so that a copy of the budget document or part thereof may be readily obtained by any individual interested in the affairs of the municipal corporation. [1963 c.576 Â§19; 1965 c.451 Â§5; 1971 c.516 Â§2; 1989 c.504 Â§1; 1997 c.308 Â§13; 1999 c.632 Â§6]

Â Â Â Â Â  294.405 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  294.406 Budget committee hearings; approval of budget document. (1) The budget committee shall approve the budget document as submitted by the budget officer or the budget document as revised and prepared by the budget committee. The budget document as approved by the budget committee shall specify the ad valorem property tax amount or rate for all funds.

Â Â Â Â Â  (2) In addition to the meetings held under ORS 294.401 (1), the budget committee may meet from time to time at its discretion. All meetings of the budget committee shall be open to the public. Except for a meeting of the budget committee held under ORS 294.401 (1), prior notice of each meeting of the budget committee shall be given at the same time as is required for notice of meetings of the governing body of the municipal corporation and may be given in the same manner as notice of meetings of the governing body or by any one or more of the methods described in ORS 294.311 (34).

Â Â Â Â Â  (3) The budget committee may demand and receive from any officer, employee or department of the municipal corporation any information the committee requires for the revision and preparation of the budget document. The budget committee may compel the attendance of any such officer or employee at its meetings. [1963 c.576 Â§20; 1965 c.451 Â§6; 1997 c.308 Â§14; 1997 c.541 Â§336a; 1999 c.632 Â§7; 2001 c.104 Â§103; 2001 c.135 Â§13]

Â Â Â Â Â  294.410 [Repealed by 1963 c.576 Â§44]

Â Â Â Â Â  294.411 Submission of budget document to tax supervising and conservation commission in certain cases prior to publication and approval by budget committee. (1) Each municipal corporation having a population not exceeding 200,000, located in a county having a tax supervising and conservation commission and not submitting its budget document to the tax supervising and conservation commission for a public hearing, pursuant to ORS 294.430 (3), shall submit its approved budget document to the tax supervising and conservation commission in the county at least 30 days prior to the date of the public hearing in accordance with ORS 294.430. If its territory lies in two or more counties, the municipal corporation shall submit its budget to the commission if the real market value of all property subject to taxation by the municipal corporation in the county having a commission is greater than the real market value of all property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection.

Â Â Â Â Â  (2) Before adopting the budget, the governing body for a municipal corporation described in subsection (1) of this section shall consider and take appropriate action on any orders, recommendations or objections made by the tax supervising and conservation commission. [1963 c.576 Â§21; 1969 c.155 Â§1; 1991 c.459 Â§6; 1997 c.308 Â§15; 1999 c.632 Â§8]

Â Â Â Â Â  294.413 Format for notices and summaries. Format for publication of notices and summaries required by ORS 294.416 shall be prescribed by the Department of Revenue. [1971 c.516 Â§9; 1983 c.549 Â§1; 1993 c.742 Â§46; 1997 c.308 Â§16]

Â Â Â Â Â  294.415 [Renumbered 294.425]

Â Â Â Â Â  294.416 Publication of budget summary, financial summary, statement of accounting basis, and notices of meeting and availability of budget document. Except as provided in ORS 294.418, there shall be published, as provided in ORS 294.421:

Â Â Â Â Â  (1) A summary of the budget as approved by the budget committee and compared with the actual expenditures and budget resources of the preceding year or preceding budget period and the budget summary of the current year or current budget period in accordance with forms prescribed by the Department of Revenue in the manner provided in ORS 294.413. The summary shall be of sufficient detail to inform the citizens of the municipal corporation of the proposed financial plan for the ensuing year or ensuing budget period. As a minimum requirement, the personnel services, the major expense items under materials and services and capital outlay for each organizational unit or activity of each fund and the major items for debt service, special payments, and operating contingencies for each fund shall be listed separately. The summary shall show the major items of budget resources. As used in this subsection, the term ÂprogramÂ may be substituted for the term Âorganizational unitÂ for municipal corporations which prepare program budgets.

Â Â Â Â Â  (2) The financial summary prepared under ORS 294.386 for the ensuing year or ensuing budget period and for the current year or current budget period.

Â Â Â Â Â  (3) A notice of the time and place at which the budget document as approved by the budget committee may be discussed with the governing body.

Â Â Â Â Â  (4) A statement that the budget is prepared in accordance with the basis of accounting used in the preceding year or preceding budget period unless a change in the basis of accounting is anticipated. If a change in the basis of accounting is to be made, there shall be an explanation of the change and the effects of the change.

Â Â Â Â Â  (5) A notice of the place where the complete budget document is available for inspection by the general public during regular business hours and where copies of the complete budget document may be obtained. [Formerly 294.360; 1965 c.451 Â§7; 1971 c.516 Â§3; 1979 c.686 Â§6; 1997 c.308 Â§17; 2001 c.135 Â§14]

Â Â Â Â Â  294.418 Alternative budget publication procedure. In lieu of the publication requirements contained in ORS 294.416, a municipal corporation may elect to publish its budget as provided in this section.

Â Â Â Â Â  (1) There shall be published, as provided in ORS 294.421, a summary of the budget as approved by the budget committee and compared with the budget summary of the preceding year or preceding budget period and the budget summary for the current year or current budget period. As a minimum requirement, there shall be listed the total requirements for personal services, materials and services, capital outlay, special payments, debt service, transfers and operating contingencies for the budget. In addition, there shall be published a brief narrative description of the major activities or major programs of the municipal corporation and the prominent changes from the current year or current budget period. Information shall be furnished showing the personnel requirement changes for each major activity or major program. The narrative shall state the major resources for financing each major activity or program and the prominent changes from the current year or current budget period, or shall state that each major activity or program is financed from general resources of the governmental unit. The summary for the ensuing year or ensuing budget period and for the current year or current budget period shall show total budgeted requirements, total estimated resources other than ad valorem property taxes and estimated ad valorem property tax revenues, stated in dollars and cents. The summary shall also state the municipal corporationÂs operating tax rate and the amount or rate of any other ad valorem property taxes to be certified to the assessor. Tax rates shall be expressed at a rate per thousand dollars of assessed value. The summary shall include an analysis of ad valorem property taxes for the current and ensuing years or budget periods that are outside of the municipal corporationÂs permanent rate limit or statutory rate limit, if applicable, showing local option taxes and ad valorem property taxes for meeting payments on bond, principal and interest thereon and for meeting other obligations of the municipal corporation described under section 11 (5), Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) There shall be published with the summary:

Â Â Â Â Â  (a) A notice of the time and place at which the budget document as approved by the budget committee may be discussed with the governing body.

Â Â Â Â Â  (b) A statement that the budget is prepared in accordance with the basis of accounting used in the preceding year or budget period unless a change in the basis of accounting is anticipated; and if a change in the basis of accounting is to be made, there shall be an explanation of the change and the effects of the change.

Â Â Â Â Â  (c) A notice of the place where the complete budget document is available for inspection by the general public during regular business hours and where copies of the complete budget document may be obtained. [1971 c.516 Â§5; 1979 c.686 Â§7; 1997 c.308 Â§18; 1997 c.541 Â§330; 2001 c.135 Â§15]

Â Â Â Â Â  294.420 [Renumbered 294.555]

Â Â Â Â Â  294.421 Manner of publication; alternative requirements in certain cases. (1) Subject to subsections (3) to (6) of this section, the summary of the budget document approved by the budget committee shall be published at least once prior to the time appointed for the proposed meeting of the governing body in accordance with ORS 294.430.

Â Â Â Â Â  (2) Subject to subsections (3) to (6) of this section, the notice of the time and place at which the budget document as approved by the budget committee may be discussed shall be published by one or more of the methods described in ORS 294.311 (34) not less than five days and not more than 30 days prior to the date of the meeting required by ORS 294.430.

Â Â Â Â Â  (3) If no newspaper is published in the municipal corporation, a municipal corporation whose aggregate of estimated budget expenditures for the ensuing fiscal year does not exceed $50,000 or for the ensuing budget period does not exceed $100,000 may, in lieu of the publication and notice provided in subsections (1) and (2) of this section and in lieu of publication by one or more of the methods described in ORS 294.311 (34), post the summaries and notices provided by ORS 294.416 or 294.418 in three conspicuous places in the municipal corporation for at least 20 days prior to the date of the meeting provided in ORS 294.430 and publish the notice provided by subsection (4) of this section.

Â Â Â Â Â  (4) If notice is given as provided in subsection (3) of this section, the municipal corporation shall publish, by one or more of the methods described in ORS 294.311 (34), a notice of the following:

Â Â Â Â Â  (a) The date, time and place of the meeting provided by ORS 294.430;

Â Â Â Â Â  (b) The place where the complete budget document is available for inspection by the general public during regular office hours;

Â Â Â Â Â  (c) Total budget requirements and taxes proposed to be levied;

Â Â Â Â Â  (d) Changes in the amount or rate of proposed ad valorem property taxes; and

Â Â Â Â Â  (e) The place where copies of the complete budget or parts thereof may be obtained.

Â Â Â Â Â  (5) The notice provided in subsection (4) of this section shall be published not less than five days and not more than 30 days prior to the date of the meeting provided in ORS 294.430.

Â Â Â Â Â  (6) A municipal corporation having a population exceeding 200,000 inhabitants, or a municipal corporation with 200,000 or fewer inhabitants that requests the tax supervising and conservation commission to conduct the public hearing outlined in ORS 294.430, shall, in lieu of the publication and notice prescribed in subsection (1) of this section, submit its budget document, as approved by the budget committee, to the tax supervising and conservation commission within its county, if there is such a commission, at least 20 days prior to the legal date of the public hearing before the tax supervising and conservation commission on the budget, and the budget document shall thereupon be open to inspection by any taxpayer or citizen. The municipal corporation shall also publish a notice as provided in subsections (4) and (5) of this section. [Formerly 294.365; 1965 c.451 Â§8; 1967 c.525 Â§1; 1969 c.155 Â§2; 1971 c.516 Â§6; 1991 c.459 Â§7; 1997 c.308 Â§19; 1997 c.541 Â§331; 1999 c.632 Â§9; 2001 c.104 Â§104; 2001 c.135 Â§16]

Â Â Â Â Â  294.425 Sufficiency of publication of budget documents; notice to governing body and assessor of publication error. (1) When a notice, budget summary or other document is required to be published under any provision of ORS 294.305 to 294.565, publication of the document shall be considered sufficient for all purposes if a good faith effort is made by the budget officer of the municipal corporation to publish by any one or more of the methods described in ORS 294.311 (34), notwithstanding any defect in the publication, including but not limited to:

Â Â Â Â Â  (a) Typographical or scrivenersÂ errors in the published material;

Â Â Â Â Â  (b) Failure of the published materials to be mailed or hand delivered to each street address within the jurisdictional boundaries of the municipal corporation;

Â Â Â Â Â  (c) Arithmetic errors in computing numerical information, including tax levies or tax rates;

Â Â Â Â Â  (d) Calculations of ad valorem property taxes not made in accordance with the applicable requirements of law; or

Â Â Â Â Â  (e) Failure to publish within the time periods required by law.

Â Â Â Â Â  (2) At the first regularly scheduled meeting of the governing body of the municipal corporation that is held following the discovery of any publication error described in subsection (1)(a), (c) or (d) of this section, the budget officer shall advise the governing body in writing of the error and shall correct the error by testimony before the governing body at the meeting. If the error relates to the calculation of ad valorem property taxes, the budget officer shall immediately notify the county assessor of the error in writing, identifying the correct ad valorem property tax. [Formerly 294.415; 1997 c.308 Â§20; 1997 c.541 Â§336b; 1999 c.632 Â§10; 2001 c.104 Â§105; 2001 c.135 Â§17]

Â Â Â Â Â  294.430 Hearing by governing body on budget document as approved by budget committee; alternative procedure in certain cases. (1) Except as provided in subsections (2) and (3) of this section, the governing body of a municipal corporation shall meet at the time and place designated in the notice of meeting required by ORS 294.416 for the purpose of holding a public hearing on the budget document as approved by the budget committee. At the meeting any person may appear for or against any item in the budget document.

Â Â Â Â Â  (2) Each municipal corporation having a population exceeding 200,000 and located in a county having a tax supervising and conservation commission, shall, in lieu of the meeting provided for in subsection (1) of this section, submit its budget document to the tax supervising and conservation commission of the county. The governing body of such municipal corporation or its representatives shall meet with the taxpayers thereof at a public hearing to be called and conducted by the tax supervising and conservation commission.

Â Â Â Â Â  (3) Any municipal corporation having a population not exceeding 200,000 and located in a county having a tax supervising and conservation commission, may, in lieu of the meeting provided for in subsection (1) of this section, submit its budget document to the tax supervising and conservation commission of the county for a public hearing. The governing body of such municipal corporation or its representatives shall meet with the taxpayers thereof at a public hearing to be called and conducted by the tax supervising and conservation commission.

Â Â Â Â Â  (4) If its territory lies in two or more counties, a municipal corporation subject to subsection (2) of this section shall, and a municipal corporation subject to subsection (3) of this section may, submit its budget document to the tax supervising and conservation commission for public hearing if the real market value of all property subject to taxation by the municipal corporation in the county with a commission is greater than the real market value of all property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection. [1963 c.576 Â§24; 1969 c.155 Â§3; 1991 c.459 Â§8; 1997 c.308 Â§21]

Â Â Â Â Â  294.435 Governing body to adopt budget, make appropriations, declare and categorize property tax amount or rate; greater tax, encumbrance or expenditure limited; exception. (1) After the public hearing provided for in ORS 294.430 (1) has been held, the governing body shall enact the proper ordinances or resolutions to adopt the budget, to make the appropriations, to determine, make and declare the ad valorem property tax amount or rate to be certified to the assessor for either the ensuing year or each of the years of the ensuing budget period and to itemize and categorize the ad valorem property tax amount or rate as provided in ORS 310.060. Consideration shall be given to matters discussed at the public hearing. The budget estimates and proposed ad valorem property tax amount or rate as shown in the budget document may be amended prior to adoption and may also be amended by the governing body following adoption if such amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates. However, the amount of estimated expenditures for each fund in an annual budget may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount approved by the budget committee:

Â Â Â Â Â  (a) Unless the amended budget document is republished as provided by ORS 294.416 or 294.418 and 294.421 for the original budget and another public hearing is held as provided by ORS 294.430 (1); or

Â Â Â Â Â  (b) Except to the extent ad valorem property taxes may be increased pursuant to ORS 294.437.

Â Â Â Â Â  (2) After the public hearing provided for in ORS 294.430 (2) or (3) has been held and the certification of the tax supervising and conservation commission received, if such certification is required, the governing body shall enact the proper ordinances or resolutions to adopt the budget, to make the appropriations, to determine, make and declare the ad valorem property tax amount or rate for either the ensuing fiscal year or each of the fiscal years of the ensuing budget period and to itemize and categorize the ad valorem property tax amount or rate as provided in ORS 310.060. Consideration shall be given any orders, recommendations or objections made by the tax supervising and conservation commission in accordance with law. The action taken on each order, recommendation or objection after such consideration by the governing body, with the reasons for such action, shall be included in the ordinance or resolution adopting the budget. A certified copy of the ordinance or resolution shall be sent to the commission within 15 days after the date the ordinance or resolution is adopted. The budget estimates, appropriations and ad valorem property tax amount or rate as shown in the budget document may be amended prior to adoption and may also be amended by the governing body following adoption if such amendments are adopted prior to the commencement of the fiscal year or budget period to which the budget relates. However, the amount of estimated expenditures for each fund may not be increased by more than $5,000 or 10 percent of the estimated expenditures, whichever is greater, the amount of estimated expenditures for each fund in a biennial budget may not be increased by more than $10,000 or 10 percent of the estimated expenditures, whichever is greater, and the amount or rate of the total ad valorem property taxes to be certified by the municipal corporation to the assessor may not exceed the amount shown in the budget document at the time of the budget hearing:

Â Â Â Â Â  (a) Unless the amended budget document is resubmitted to the tax supervising and conservation commission for another public hearing, and for recommendations or objections of that body; or

Â Â Â Â Â  (b) Except to the extent ad valorem property taxes may be increased pursuant to ORS 294.437.

Â Â Â Â Â  (3) The appropriations required by subsections (1) and (2) of this section shall, as a minimum, contain one amount for each organizational unit or program of each fund. In addition, separate amounts shall be appropriated in each fund for debt service, special payments, interfund revenue transfers, capital outlay, operating expenses which cannot be allocated to an organizational unit or program and operating contingencies. If the governing body so desires, it may appropriate separate amounts for activities within an organizational unit or program. For those municipal corporations where the term Âorganizational unitÂ has no application, the appropriations shall contain separate amounts for personal services, materials and services, capital outlay, debt service, special payments, interfund revenue transfers and operating contingency for each fund.

Â Â Â Â Â  (4) Thereafter no greater expenditure, or encumbrance if encumbrance accounting is used, of public money shall be made for any specific purpose other than the amount appropriated therefor except as provided in ORS 294.326, 294.440, 294.450 and 294.480.

Â Â Â Â Â  (5) The determination of the amount or rate of ad valorem property taxes to be certified shall be entered in the proper records of the governing body. Except as provided in ORS 294.437, no greater tax than that so entered upon the record shall be certified by the municipal corporation proposing the tax for the purpose or purposes indicated.

Â Â Â Â Â  (6) Nothing contained in this section shall preclude a governing body during the fiscal year or budget period by appropriate ordinance or resolution, after public hearing, from adjusting budgeted resources and reducing appropriations to reflect a decrease in available resources.

Â Â Â Â Â  (7)(a) The governing body shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as a rate per $1,000 of assessed value if the taxes are operating taxes or rate-based local option taxes as a rate per $1,000 of assessed value.

Â Â Â Â Â  (b) The governing body shall determine, make and declare ad valorem property taxes under subsections (1) and (2) of this section as an amount if the taxes are being certified as amount-based local option taxes, to pay principal and interest on exempt bonded indebtedness or to pay other government obligations described in section 11 (5), Article XI of the Oregon Constitution. [1963 c.576 Â§25; 1965 c.451 Â§9; 1969 c.682 Â§1; 1971 c.516 Â§7; 1977 c.305 Â§2; 1979 c.310 Â§5; 1979 c.686 Â§8a; 1993 c.270 Â§3; 1997 c.308 Â§22; 1997 c.541 Â§332; 1999 c.632 Â§11; 2001 c.135 Â§18; 2001 c.753 Â§5; 2003 c.14 Â§145]

Â Â Â Â Â  294.437 Local option tax approved after adoption of budget; supplemental budget. (1) Following the adoption of a budget under ORS 294.435 that does not include revenue from a proposed local option tax, if a municipal corporation places a local option tax measure on the ballot for an election held in September and the electors of the municipal corporation approve the measure, in order to impose the local option tax during the current fiscal year or current budget period the governing body of the municipal corporation must:

Â Â Â Â Â  (a) Adopt an ordinance or resolution to determine, make and declare the local option tax and to categorize the local option tax amount or rate as provided in ORS 310.060;

Â Â Â Â Â  (b) Receive from the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, from the assessor of each county in which the municipal corporation is located) written approval to file a supplemental notice of property tax as described in ORS 310.060 (9); and

Â Â Â Â Â  (c) File with the assessor of the county in which the municipal corporation is located (or, if the municipal corporation is located in more than one county, with the assessor of each county in which the municipal corporation is located) two copies of the ordinance or resolution described in paragraph (a) of this subsection, two copies of the supplemental notice of property tax required under ORS 310.060 and two copies of the approved local option tax measure.

Â Â Â Â Â  (2) Following the adoption of a budget under ORS 294.435 that does not include revenue from a proposed local option tax or taxes to pay principal and interest on exempt bonded indebtedness, if a municipal corporation places a local option tax measure or a general obligation bond measure on the ballot for an election, other than an election held in September, next following adoption of the budget and the electors of the municipal corporation approve the measure, in order to impose the tax during the second fiscal year of a biennial budget period, the governing body of the municipal corporation must:

Â Â Â Â Â  (a) Adopt an ordinance or resolution to determine, make and declare the tax and to categorize the tax amount or rate as provided in ORS 310.060; and

Â Â Â Â Â  (b) Include with the certification required under ORS 310.060 for the second fiscal year of the biennial budget period, two copies of the ordinance or resolution described in paragraph (a) of this subsection and two copies of the approved local option tax measure or general obligation bond measure.

Â Â Â Â Â  (3) Funds raised by a local option tax described in this section may not be expended by the municipal corporation unless the municipal corporation has adopted a supplemental budget in accordance with ORS 294.480. Funds may be expended only in accordance with the supplemental budget so adopted.

Â Â Â Â Â  (4) As soon as received, the county assessor shall forward one copy of each of the documents described in subsection (1)(c) of this section to the Department of Revenue. [2001 c.753 Â§4; 2007 c.350 Â§1]

Â Â Â Â Â  Note: 294.437 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.440 School or community college district expending federal or state funds in emergency. Whenever the board of directors of any school district or the board of education of any community college district has declared the existence of an emergency necessitating a greater expenditure of public money for any specific purpose or purposes than the amount appropriated therefor in order to provide or maintain and operate, or both, adequate school or college facilities, supplies and personnel for the proper instruction of the pupils who are attending or will attend the public schools or college within such district during the remainder of the budget year, such board may make excess expenditures for such specific purpose or purposes beyond the amount appropriated therefor to the extent that all funds for such excess expenditures are:

Â Â Â Â Â  (1) Advanced or committed to such district by apportionment, grant, contribution or allocation from the
United States
, or any agency thereof. In connection therewith, the district may enter into and carry out any plan of financing sponsored by the United States, or any agency thereof, upon such terms and conditions and subject to such lawful rules and regulations as may be prescribed by the United States, or a proper agency thereof;

Â Â Â Â Â  (2) Made available to a common or union high school district by the education service district board from an emergency aid fund established under ORS 334.370. [1963 c.576 Â§26; 1971 c.513 Â§58; 1983 c.740 Â§84]

Â Â Â Â Â  294.443 Certain interest to be included in budget; method. In the exercise of the authority granted by ORS 287A.180, 328.565 and 341.715, specific provision for interest must be contained in duly adopted budgets. However, reporting of anticipated loan proceeds and related principal repayments within a particular fiscal year or budget period may be accomplished in narrative form or by footnoted schedules to the duly adopted budget and need not be included as a budgetary resource or requirement. Such narrative or footnoted disclosure must indicate that principal repayments are a liability of the applicable fund from which they are made. [1985 c.356 Â§3; 1993 c.97 Â§16; 2001 c.135 Â§19; 2007 c.783 Â§120]

Â Â Â Â Â  294.445 Basis of accounting used by municipal corporation; change of basis. (1) A municipal corporation shall record its revenues and expenditures, on a fund by fund basis, using either the cash basis, the modified accrual basis or the accrual basis of accounting.

Â Â Â Â Â  (2) The selection of the basis of accounting is left to the discretion of each municipal corporation. Any change in the basis of accounting shall be clearly set forth in the budget message for the fiscal year or budget period in which the change is contemplated and the reasons for the change and its effect on the operations of the municipal corporation shall be explained. Once a new basis of accounting is adopted, it shall be followed in the year or period for which the budget was prepared and each succeeding year or period thereafter until changed in a subsequent budget. Such change must be published as provided in ORS 294.416 (3). [1963 c.576 Â§28; 1977 c.305 Â§3; 1997 c.308 Â§23; 2001 c.135 Â§20]

Â Â Â Â Â  294.447 Inclusions in accrued revenues of school districts, education service districts, community college districts and community college service districts using accrual basis of accounting; State School Fund grant calculations. (1) As used in this section Âextended ADMwÂ means:

Â Â Â Â Â  (a) For a school district the district extended ADMw as calculated under ORS 327.013.

Â Â Â Â Â  (b) For an education service district the sum of the extended ADMw of the component school districts of the education service district.

Â Â Â Â Â  (2) Notwithstanding ORS 294.445, a school district or education service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the school district or education service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than the amount calculated under subsection (3)(b) or (c) of this section multiplied by the extended ADMw of the school district or education service district.

Â Â Â Â Â  (3)(a) For each fiscal year, the Department of Education shall calculate the amount available in the State School Fund for grants and distributions to school districts and the amount available for grants and distributions to education service districts under ORS 327.008, 327.013 and 327.019 based on the appropriations and allocations made to the State School Fund for that fiscal year by the Legislative Assembly in regular session. The department may not include in the amount calculated to be available for school districts under this paragraph the amounts received by the Youth Corrections Education Program and the Juvenile Detention Education Program under ORS 327.026 from the State School Fund.

Â Â Â Â Â  (b) The department shall calculate for school districts an amount equal to (the amount calculated under paragraph (a) of this subsection for school districts Â¸ 12) Â¸the total statewide extended ADMw of all school districts.

Â Â Â Â Â  (c) The department shall calculate for education service districts an amount equal to (the amount calculated under paragraph (a) of this subsection for education service districts Â¸ 12) Â¸the total statewide extended ADMw of all education service districts.

Â Â Â Â Â  (d) The department may adjust the calculations under this subsection based on current data for the factors used to calculate the State School Fund distribution to school districts and education service districts under ORS 327.008, 327.013 and 327.019.

Â Â Â Â Â  (e) Notwithstanding paragraph (d) of this subsection, the department may not adjust the calculation under paragraph (a) of this subsection based on changes made to the appropriations or allocations to the State School Fund by the Legislative Assembly in special session or by rule of the Oregon Department of Administrative Services relating to allotting funds.

Â Â Â Â Â  (4) Notwithstanding ORS 294.445, a community college district or community college service district that uses the accrual basis method of accounting may include as accrued revenues in the budget and financial statement of the community college district or community college service district, for any fiscal year, an amount from the next fiscal year that is to be received in the next fiscal year. The amount accrued under this section may not be greater than 25 percent of the amount the community college district or community college service district received as a Community College Support Fund grant for the fiscal year for which the revenues are to be accrued. [2002 s.s.4 c.1 Â§5; 2003 c.96 Â§Â§1,2]

Â Â Â Â Â  Note: 294.447 was added to and made a part of 294.305 to 294.565 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.450 Transfers of appropriations within fund or from one fund to another; appropriation of pass-through revenues. Subject to the provisions contained in the charter of any city or county or in any law relating to municipal corporations:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, transfers of appropriations may be made within a given fund when authorized by official resolution or ordinance of the governing body. The resolution or ordinance shall state the need for the transfer, the purpose for the authorized expenditure and the amount of appropriation transferred.

Â Â Â Â Â  (2) Transfers of general operating contingency appropriations which in aggregate during a fiscal year or budget period exceed 15 percent of the total appropriations of the fund may be made only after adoption of a supplemental budget prepared for that purpose. All other transfers of general operating contingencies are subject to subsection (1) of this section.

Â Â Â Â Â  (3) Transfers of appropriations or of appropriations and a like amount of budget resources may be made from the general fund of the municipal corporation to any other fund when authorized by an official resolution or ordinance of the governing body. The resolution or ordinance shall state the need for the transfer, the purpose for the authorized expenditures embodied in the appropriation and the amount of appropriation transferred.

Â Â Â Â Â  (4) It shall be unlawful to transfer appropriations from any special revenue fund to the general fund or any other special revenue fund.

Â Â Â Â Â  (5) The transfers referred to in this section apply to transfers which occur after the budget has been approved and which are made during the fiscal year or budget period for which the appropriations are made. Nothing in this section shall prohibit or regulate lawful transfers which have been budgeted in accordance with the local budget law.

Â Â Â Â Â  (6) When a municipal corporation imposes taxes, fees or charges that, in accordance with applicable law or an intergovernmental agreement under ORS chapter 190, are required to be paid, on a pass-through basis, to another municipal corporation, the municipal corporation that imposes the taxes, fees or charges shall include the taxes, fees or charges in its budget and shall appropriate the estimated amount generated thereby. The appropriation shall take the form of an expense of the municipal corporation that imposes the taxes, fees or charges. If the actual amount collected from the taxes, fees or charges during a fiscal year or budget period exceeds the estimated amount included in the imposing municipal corporationÂs budget for the fiscal year or budget period, then upon determining that such excess exists the municipal corporation imposing the taxes, fees or charges shall appropriate such excess by means of a resolution or ordinance of its governing body, and no further action shall be required under ORS 294.305 to 294.565 to lawfully budget, appropriate or expend such excess. [1963 c.576 Â§27; 1975 c.569 Â§1; 1979 c.310 Â§6; 1997 c.308 Â§24; 1999 c.632 Â§12; 2001 c.135 Â§21]

Â Â Â Â Â  294.455 Authorization to expend or borrow moneys after destruction of property or natural disaster; authorization by chief executive officer to protect public health or safety. If property has been involuntarily converted or destroyed during the current year or current budget period or if, as a result of civil disturbance, fire, flood, earthquake or other calamity or natural disaster, it is necessary for a municipal corporation to expend funds, receive grants or borrow moneys that were not included in the budget for the current year or current budget period, authorization of all matters necessary in order for the municipal corporation to receive those grants or borrow those moneys may be made by ordinance or resolution of the governing body, and appropriations for the estimated expenditures out of any source of available funds, including but not limited to unappropriated fund balances, shall be made by resolution or ordinance in the same manner as provided in ORS 294.450 (1), or by supplemental budget as provided by ORS 294.480 (3) and (4). When prompt action is necessary to protect the public health or safety following the involuntary conversion or destruction of property or the occurrence of a calamity or natural disaster and if it is not practical to convene a meeting of the governing body of the municipal corporation, the chief executive officer of the municipal corporation may, by written order, authorize the immediate expenditure of funds from any available source to redress the situation that threatens the public health or safety. [1963 c.576 Â§27a; 1965 c.451 Â§10; 1991 c.573 Â§2; 1997 c.308 Â§25; 2001 c.135 Â§22]

Â Â Â Â Â  294.460 Loans from one fund to another; commingling cash balances of funds. (1) It shall be lawful to loan money from any fund to any other fund of the municipal corporation whenever the loan is authorized by official resolution or ordinance of the governing body. The loans shall be made in compliance with the applicable requirements and limitations of this section. Loans made under this section shall not be made from:

Â Â Â Â Â  (a) Debt service reserve funds created to provide additional security for outstanding bonds or other borrowing obligations that the municipal corporation has covenanted with the holders of such bonds or other borrowing obligations to maintain at certain specified levels. However, nothing in this paragraph is intended or shall be construed to prohibit loans from any such debt service reserve fund to the extent that the aggregate outstanding amount of the loans does not exceed the amount by which the amount in such debt service reserve fund exceeds the amount the municipal corporation has covenanted to maintain in the reserve fund with the holders of the related bonds or other borrowing obligations;

Â Â Â Â Â  (b) Debt service funds created to account for moneys needed to make annual debt service payments on outstanding bonds or other borrowing obligations; or

Â Â Â Â Â  (c) Moneys credited to any fund when, under applicable constitutional provisions, the moneys are restricted to specific uses unless the purpose for which the loan is to be made is a use allowed under such constitutional provisions.

Â Â Â Â Â  (2) The resolution or ordinance authorizing any interfund loan permitted under this section shall:

Â Â Â Â Â  (a) State the fund from which the loan is to be made, the fund to which the loan is to be made, the purpose for which the loan is to be made and the principal amount of the loan.

Â Â Â Â Â  (b) If the interfund loan is a capital loan, set forth a schedule under which the principal amount of the loan, together with interest thereon at the rate provided for in paragraph (c)(B) of this subsection, is to be budgeted and repaid to the lending fund. The schedule shall provide for the repayment in full of the loan over a term not to exceed five years from the date the loan is made.

Â Â Â Â Â  (c) If the interfund loan is a capital loan, provide that the loan shall bear interest at an annual rate equal to:

Â Â Â Â Â  (A) The rate of return on moneys invested in the local government investment pool under ORS 294.805 to 294.895, as reported under ORS 294.875, immediately prior to the adoption of the ordinance or resolution authorizing the loan; or

Â Â Â Â Â  (B) Such other rate as the governing body may determine.

Â Â Â Â Â  (d) If the interfund loan is an operating loan, provide that the money loaned shall be budgeted and repaid to the fund from which the money was borrowed by the end of the ensuing year or ensuing budget period.

Â Â Â Â Â  (3) The payment of any operating loans not repaid in the year or budget period in which the operating loan was made shall be budgeted as a requirement in the ensuing year or ensuing budget period.

Â Â Â Â Â  (4) It shall be lawful to commingle cash balances of funds so long as all such fund moneys are segregated in the budget and accounting records.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCapital loanÂ means any interfund loan, or portion thereof, made for the purpose of financing the design, acquisition, construction, installation or improvement of real or personal property and not for the purpose of paying operating expenses.

Â Â Â Â Â  (b) ÂOperating loanÂ means any interfund loan, or portion thereof, that is not a capital loan, including any interfund loan, or portion thereof, made for the purpose of paying operating expenses. [1963 c.576 Â§Â§27b,27c; 1979 c.310 Â§7; 1999 c.632 Â§13; 2001 c.135 Â§23]

Â Â Â Â Â  294.465 [1963 c.576 Â§29; repealed by 1999 c.632 Â§30]

Â Â Â Â Â  294.470 Internal service funds. (1) A municipal corporation may establish by ordinance or resolution one or more internal service funds. The ordinance or resolution creating the fund shall set forth in detail the following:

Â Â Â Â Â  (a) The appropriation or appropriations to be charged in order to provide the initial money for financing the fund;

Â Â Â Â Â  (b) The object or purpose of the fund;

Â Â Â Â Â  (c) The methods for controlling of expenditures and encumbering of such funds; and

Â Â Â Â Â  (d) The sources from which the fund shall be replenished.

Â Â Â Â Â  (2) No person shall expend or encumber or authorize expenditure or encumbrance from funds created in accordance with subsection (1) of this section in excess of the balance of that fund, or for a purpose for which there is no appropriation or source of reimbursement authorized at that time.

Â Â Â Â Â  (3) The anticipated expenditure for the ensuing year or ensuing budget period from an internal service fund created in accordance with subsection (1) of this section shall be budgeted as any other fund in accordance with ORS 294.305 to 294.565, appropriations shall be made for each internal service fund in accordance with ORS 294.435 and expenditures from the internal service fund shall be regulated thereby.

Â Â Â Â Â  (4) Notwithstanding the limitations in ORS 294.305 to 294.565 applicable to increasing the appropriations of funds during the current year or current budget period, the governing body may increase appropriations of the internal service funds by ordinance or resolution.

Â Â Â Â Â  (5) The charges for services shall be computed to cover all costs for such services and the charges shall be periodically revised to eliminate any element of profit or loss. [1963 c.576 Â§30; 1975 c.319 Â§1; 1997 c.308 Â§26; 2001 c.135 Â§24]

Â Â Â Â Â  294.475 Elimination of unnecessary fund; disposition of balance. Subject to the provisions contained in the charter of any city or county or in any law relating to municipal corporations, when the necessity for maintaining any fund of the municipal corporation has ceased to exist and a balance remains in the fund, the governing body shall so declare by ordinance or other order and upon such declaration such balance shall forthwith be transferred to the general fund of the municipal corporation unless other provisions have been made in the original creation of the fund. [1963 c.576 Â§31]

Â Â Â Â Â  294.480 Supplemental budget in certain cases; no increase in property taxes permitted. (1) Notwithstanding requirements as to estimates of and limitation on expenditures, the governing body of any municipal corporation may make a supplemental budget for the fiscal year or budget period for which the regular budget has been prepared under one or more of the following circumstances:

Â Â Â Â Â  (a) An occurrence or condition which had not been ascertained at the time of the preparation of a budget for the current year or current budget period which requires a change in financial planning.

Â Â Â Â Â  (b) A pressing necessity which was not foreseen at the time of the preparation of the budget for the current year or current budget period which requires prompt action.

Â Â Â Â Â  (c) Funds were made available by another unit of federal, state or local government and the availability of such funds could not have been ascertained at the time of the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (d) A request for services or facilities, the cost of which shall be supplied by a private individual, corporation or company or by another governmental unit and the amount of the request could not have been accurately ascertained at the time of the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (e) Proceeds from the involuntary destruction, involuntary conversion, or sale of property has necessitated the immediate purchase, construction or acquisition of different facilities in order to carry on the governmental operation.

Â Â Â Â Â  (f) Ad valorem property taxes are received during the fiscal year or budget period in an amount sufficiently greater than the amount estimated to be collected that the difference will significantly affect the level of government operations to be funded by those taxes as provided in the budget for the current year or current budget period.

Â Â Â Â Â  (g) A local option tax described in ORS 294.437 is certified for extension on the assessment and tax roll under ORS 310.060 for the fiscal year or budget period in which the local option tax measure is approved by voters.

Â Â Â Â Â  (2) A supplemental budget may not extend beyond the end of the fiscal year or budget period during which it is submitted.

Â Â Â Â Â  (3) When the estimated expenditures contained in a supplemental budget for a fiscal year or budget period differ by less than 10 percent of any one of the individual funds contained in the regular budget for that fiscal year or budget period that is being changed in the supplemental budget, the governing body of the municipal corporation may adopt the supplemental budget at a regular meeting of the governing body. Notice of such regular meeting, including sufficient detail on revenues and expenditures, shall be published by one or more of the methods permitted under ORS 294.311 (34) not less than five days prior to the meeting. Following such meeting, the governing body shall make additional appropriations and may thereafter make additional expenditures as authorized by such appropriations.

Â Â Â Â Â  (4) When the estimated expenditures contained in a supplemental budget for a fiscal year or budget period differ by 10 percent or more of any one of the individual funds contained in the regular budget for that fiscal year or budget period that is being changed in the supplemental budget, the supplemental budget, or a summary thereof, shall be published, or, in counties having a tax supervising and conservation commission, shall be submitted to the tax supervising and conservation commission within the county. The governing body, or, where applicable, the tax supervising and conservation commission shall then hold a public hearing on the supplemental budget. Publication of the budget and notice of the hearing shall be given in the manner provided in ORS 294.421. Following such hearing, the governing body shall make additional appropriations and may thereafter make additional expenditures as authorized by such appropriations.

Â Â Â Â Â  (5) Except as provided in ORS 294.437, the making of a supplemental budget does not authorize the governing body to increase the municipal corporationÂs total ad valorem property taxes above the amount or rate published with the regular budget and certified to the assessor under ORS 310.060 in conjunction with the regular budget for the fiscal year or for each fiscal year of the budget period to which the supplemental budget applies. [1963 c.576 Â§32; 1979 c.689 Â§1; 1991 c.459 Â§9; 1991 c.573 Â§1; 1993 c.270 Â§5; 1997 c.308 Â§27; 1997 c.541 Â§333; 1999 c.632 Â§14; 2001 c.104 Â§106; 2001 c.135 Â§25; 2001 c.753 Â§6]

Â Â Â Â Â  294.483 Supplemental budget not required in certain cases. A municipal corporation is not required to adopt a supplemental budget to:

Â Â Â Â Â  (1) Expend during the current year or current budget period proceeds of the sale of the following bonds or other obligations:

Â Â Â Â Â  (a) Bonds that are issued under ORS 287A.150 and for which the referral period described in ORS 287A.150 ended after the preparation of the budget for the current year or current budget period.

Â Â Â Â Â  (b) Bonds or other obligations that were approved by the electors during the current year or current budget period.

Â Â Â Â Â  (c) Bonds or other obligations issued during the current year or current budget period to refund previously issued bonds or obligations.

Â Â Â Â Â  (2) Expend during the current year or current budget period other funds to pay the principal and interest coming due on bonds or other obligations listed in subsection (1) of this section.

Â Â Â Â Â  (3) Expend assessments or other revenues to redeem bonds or other obligations that are payable from the assessments or other revenues, when the assessments or other revenues are received as a result of prepayments or other unforeseen circumstances. [1993 c.97 Â§4; 1995 c.333 Â§9; 1997 c.308 Â§28; 2001 c.135 Â§26; 2003 c.195 Â§26; 2005 c.443 Â§28; 2007 c.783 Â§121]

Â Â Â Â Â  294.485 Tax certification contrary to law voidable by
Oregon
Tax Court; appeal procedure. (1) Any ad valorem property tax made contrary to the provisions of ORS 294.305 to 294.565 or any other law relating to the making of tax levies shall be voidable as provided in subsection (2) of this section and ORS 310.070.

Â Â Â Â Â  (2) The county assessor, county court, board of county commissioners, the Department of Revenue, tax supervising and conservation commission or 10 or more interested taxpayers may appeal to the regular division of the Oregon Tax Court and such appeal shall be perfected in the following manner only:

Â Â Â Â Â  (a) Within 30 days after the certification of ad valorem property taxes is filed with the county assessor under ORS 310.060, the appealing party shall file a complaint with the clerk of the tax court at its principal office in
Salem
,
Oregon
. Such filing in the tax court shall constitute the perfection of the appeal. Service upon the Department of Revenue shall be accomplished by the clerk of the tax court filing a copy of the complaint with the Director of the Department of Revenue and with the secretary or clerk of the municipal corporation. When a complaint is filed under this section by 10 or more interested taxpayers, if following perfection of the courtÂs jurisdiction to hear the case:

Â Â Â Â Â  (A) One or more of the taxpayers withdraws from the proceedings, and five or more of the taxpayers do not withdraw, the court shall nevertheless retain jurisdiction to hear the matter; or

Â Â Â Â Â  (B) One or more of the taxpayers withdraws from the proceedings, and fewer than five of the taxpayers remain parties and do not withdraw, the court shall not retain jurisdiction to hear the matter but shall dismiss the case with prejudice.

Â Â Â Â Â  (b) The complaint shall state the facts and the grounds upon which the plaintiff contends the tax should be voided or modified. The case shall proceed thereafter in the manner provided in ORS 305.405 to 305.494.

Â Â Â Â Â  (3) If the tax court finds that the budget and the tax certification in question were not prepared and made in substantial compliance with ORS 294.305 to 294.565 and any other applicable law relating to the making of ad valorem property taxes, it shall declare void or modify any such tax and shall direct that such action be taken, all as in the circumstances it shall deem appropriate. [1963 c.576 Â§33; 1967 c.78 Â§12; 1977 c.250 Â§1; 1993 c.270 Â§6; 1995 c.79 Â§103; 1995 c.650 Â§101; 1997 c.541 Â§334; 1999 c.340 Â§7; 1999 c.632 Â§15; 2005 c.225 Â§1]

Â Â Â Â Â  294.490 Department of Revenue not to interfere with fiscal policy of municipal corporation. The departmentÂs authority pursuant to ORS 294.495 to 294.510 shall be limited to obtaining compliance with ORS 294.305 to 294.565 and shall not interfere in any way with the fiscal policy of a municipal corporation as established by its governing body or budget committee. [1963 c.576 Â§34c]

Â Â Â Â Â  294.495 Department of Revenue to construe Local Budget Law; rules. Notwithstanding ORS 294.695, the Department of Revenue shall:

Â Â Â Â Â  (1) Construe ORS 294.305 to 294.565 and any other law relating to the making of tax levies when requested by any interested person or by any officer acting under such laws and shall instruct such officers as to their duties under such laws. Such officers shall submit to the department all questions arising with them which affect the construction of laws of this state relating to local budgetary procedures.

Â Â Â Â Â  (2) Make such rules and regulations and prescribe such forms as it considers proper to effectually carry out the purposes of ORS 294.305 to 294.565 or any other law relating to the making of tax levies. [1963 c.576 Â§34]

Â Â Â Â Â  294.500 Declaratory ruling by Department of Revenue as to its rules under Local Budget Law. The Department of Revenue may, on petition by 10 interested taxpayers or municipal corporation, issue a declaratory ruling with respect to the validity or applicability to any person, municipal corporation or state of facts of any rule or regulation promulgated by it. The department shall prescribe by rule the form, content and procedure for submission, consideration and disposition of such petitions. Full opportunity for hearing shall be afforded to interested parties. A declaratory ruling shall bind the department and all parties to the proceedings on the state of facts alleged, unless it is altered or set aside by a court. A ruling shall be subject to review in the Oregon Tax Court in the manner provided by ORS 294.515 and shall be subject to the same limitations as appeals provided in ORS 294.515. [1963 c.576 Â§34d]

Â Â Â Â Â  294.505 Division of Audits to issue notification of budgetary irregularities; Department of Revenue to advise municipal corporation of correct procedures. (1) The Division of Audits created by ORS 297.020 shall notify the municipal corporation and Department of Revenue of any irregularities in the budget procedure of the municipal corporation which is brought to its attention in the audits prepared by the division or brought to its attention in audits which are required to be filed with the division.

Â Â Â Â Â  (2) If the Department of Revenue finds from the information submitted by the Division of Audits pursuant to subsection (1) of this section that ORS 294.305 to 294.565 have not been followed, the Department of Revenue shall order the municipal corporation to correct its procedures in the preparation of its subsequent budgets. The order shall set forth the irregularities and the steps necessary to prevent such irregularities from happening in the future. Such order shall be a public record. [1963 c.576 Â§34a]

Â Â Â Â Â  294.510 Order for revision of budgetary procedures; enforcement. (1) The Department of Revenue may order a municipal corporation to revise its budget procedures to conform with ORS 294.305 to 294.565 when irregularities in the procedures of the municipal corporation are called to its attention.

Â Â Â Â Â  (2) The Department of Revenue may require the municipal corporation in its order to file for inspection a copy of the budget document at any stage in the procedure of the budget preparation.

Â Â Â Â Â  (3) If the municipal corporation or officer or employee thereof neglects or refuses to comply with the department order, the department may apply to the judge of the Oregon Tax Court for an order returnable within five days from the date thereof, to compel such municipal corporation, public officer or employee to comply with such order or to show cause why the order should not be complied with.

Â Â Â Â Â  (4) Any order issued by the judge pursuant to subsection (3) of this section may be appealed from as provided by ORS 305.445, except that the appeal shall be filed within 10 days of the entering of the order. The Supreme Court shall hear and determine the appeal expeditiously, as may be appropriate for the timely and orderly completion of the budgetary process of the municipal corporation and the extension of its levy upon the assessment and tax roll.

Â Â Â Â Â  (5) The remedy provided in this section is cumulative and shall not preclude the department from exercising any power or right otherwise provided by law. [1963 c.576 Â§34b; 1977 c.221 Â§1]

Â Â Â Â Â  294.515 Appeal by municipal corporation from Department of Revenue order. Any municipal corporation aggrieved by and directly affected by an order of the Department of Revenue relating to the preparation of budgets or the extension of any tax levy may appeal to the Oregon Tax Court in the manner provided by ORS 305.404 to 305.560. [1963 c.576 Â§33a; 1979 c.689 Â§2; 1995 c.650 Â§102]

Â Â Â Â Â  294.520 Priority of appeals under Local Budget Law. The appeal filed with the Oregon Tax Court pursuant to ORS 294.485, 294.500 and 294.515 shall have priority over all other cases pending before the Oregon Tax Court and shall be heard and decided as soon after coming to issue as is reasonably possible. [1963 c.576 Â§33b]

Â Â Â Â Â  294.525 Reserve fund established without vote; review of need for reserve fund; unexpended balances; application to system development charges. (1) Any municipal corporation, by ordinance or resolution of its governing body, may establish one or more reserve funds to hold moneys to be accumulated and expended for the purposes specified in ORS 280.050, without submitting the question of establishing the reserve fund to a vote of the electors. The municipal corporation may cause to be credited to any reserve fund all or any portion of the revenues derived from taxes levied under ORS 280.060 and any other taxes, charges or revenues as the governing body may determine. The municipal corporation may also limit the crediting of such taxes, charges or revenues to a reserve fund to a specific period of time designated by the governing body.

Â Â Â Â Â  (2) Not less frequently than every 10th anniversary of the date upon which a reserve fund is established under subsection (1) of this section, the governing body of the municipal corporation shall review the reserve fund and determine whether the fund will be continued or abolished. When the governing body determines, by resolution, that it is no longer necessary to maintain such a reserve fund:

Â Â Â Â Â  (a) Commencing with the next succeeding fiscal year, the political subdivision shall discontinue the levy of any taxes under ORS 280.060 that would otherwise be required to be credited to such fund; and

Â Â Â Â Â  (b) There shall be transferred to the general fund or any other fund of the political subdivision that the governing body determines is appropriate:

Â Â Â Â Â  (A) Any unexpended balance in the fund to be abolished that is not required to be held for subsequent expenditure for the purposes for which the fund was established; and

Â Â Â Â Â  (B) Any subsequent receipts from tax levies that are otherwise required to be credited to such fund, together with any penalties and interest thereon.

Â Â Â Â Â  (3) This section does not apply to system development charges imposed under ORS 223.297 to 223.314, and no system development charges shall be credited to any reserve fund established under this section. [1997 c.308 Â§2; 1999 c.632 Â§16]

Â Â Â Â Â  294.555 Filing copy of budget and certain documents with county assessor and Department of Revenue. (1) On or before July 15 of each year, or upon such other date as the Department of Revenue shall designate, each civil subdivision in the state that does not levy an ad valorem property tax, that is subject to the Local Budget Law and that prepares an annual budget shall file with the Department of Revenue a copy of the resolution adopting the budget and of the resolution making appropriations.

Â Â Â Â Â  (2) On or before July 15 of the first fiscal year of the budget period, or upon such other date as the Department of Revenue shall designate, each civil subdivision in the state that does not levy an ad valorem property tax, that is subject to the Local Budget Law and that prepares a biennial budget shall file with the Department of Revenue a copy of the resolution adopting the budget and of the resolution making appropriations.

Â Â Â Â Â  (3) Each municipal corporation subject to the Local Budget Law that certifies an ad valorem property tax shall file with the county assessor as provided in ORS 310.060 the following:

Â Â Â Â Â  (a) Two copies each of the notice required to be filed under ORS 310.060 and the categorization certification.

Â Â Â Â Â  (b) Two copies of a statement confirming the ad valorem property taxes approved by the budget committee.

Â Â Â Â Â  (c) Two copies each of the following ordinances or resolutions: to adopt the budget; to make the appropriations; to itemize and categorize the taxes; and to certify the taxes.

Â Â Â Â Â  (4) As soon as received, the county assessor shall forward one copy of each of the documents listed in subsection (2) of this section to the Department of Revenue.

Â Â Â Â Â  (5) Each civil subdivision and municipal corporation that is subject to the Local Budget Law shall retain a true copy of its budget for, if an annual budget is prepared, two years following the end of the fiscal year or, if a biennial budget is prepared, two budget periods following the budget period for which the biennial budget was prepared. During this period, the civil subdivision or municipal corporation shall send a copy of the budget to the county assessor, Department of Revenue or the Division of Audits if requested to do so by one of those entities. [Formerly 294.420; 1965 c.451 Â§11; 1973 c.333 Â§1; 1977 c.884 Â§2; 1985 c.319 Â§1; 1995 c.79 Â§104; 1997 c.154 Â§4; 1997 c.541 Â§336; 2001 c.135 Â§27]

Â Â Â Â Â  294.565 Failure to file copy of required budget, reports or other documents; effect. If any city shall fail to file its documents or reports required by ORS 294.555 or 297.405 to 297.555 with the Department of Revenue or Secretary of State, as the case may be, within 30 days after a request therefor has been made by certified mail to the city, the Department of Revenue or Secretary of State may certify to the officer responsible for disbursing funds to cities under ORS 323.455, 366.785 to 366.820 and 471.810 the fact of such failure to file the documents or reports. Notwithstanding the requirements under ORS 323.455, 366.785 to 366.820 and 471.810 for prompt payment of funds due a city, such officer shall withhold payment to the city of any funds ordinarily payable to it under ORS 323.455, 366.785 to 366.820 and 471.810 until notified by the Department of Revenue or Secretary of State that the required document or report has been received as required by law. A copy of such certification and request shall be furnished the delinquent city. [1973 c.252 Â§1; 1977 c.774 Â§18; 1979 c.286 Â§5]

TAX SUPERVISING AND CONSERVATION COMMISSION

Â Â Â Â Â  294.605 Definitions for ORS 294.605 to 294.705. As used in ORS 294.605 to 294.705, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂCommissionÂ means the tax supervising and conservation commission.

Â Â Â Â Â  (2) ÂCommissionerÂ means a member of the tax supervising and conservation commission.

Â Â Â Â Â  (3) ÂMunicipal corporationsÂ means the county, and any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and all other public and quasi-public municipal corporations that have power to levy a tax within the county.

Â Â Â Â Â  (4) ÂLevying boardÂ means the common council, board of commissioners, board of directors, county court or other managing board of the county, or of any city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission, and of all other public or quasi-public corporations that have power to levy a tax within the county.

Â Â Â Â Â  (5) ÂCounty courtÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (6) ÂFiscal yearÂ means the calendar year ending on December 31, or any period of 12 months ending during the calendar year on the last day of any month other than December.

Â Â Â Â Â  (7) ÂAssessorÂ means the county assessor or other officer charged by law with the duty of extending taxes upon the assessment and tax roll.

Â Â Â Â Â  (8) ÂCurrent yearÂ means the present year.

Â Â Â Â Â  294.608 Populous counties; commission establishment or financial summary publication. (1) The governing body of each county with a population of 500,000 or more inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, shall elect to:

Â Â Â Â Â  (a) Seek to establish a tax supervising and conservation commission under ORS 294.710; or

Â Â Â Â Â  (b) Require each municipal corporation to submit to the county a copy of the financial summary prepared under ORS 294.386 and made available to the public under ORS 294.401 (9).

Â Â Â Â Â  (2) Each municipal corporation required to submit a copy of the financial summary of the municipal corporation shall comply with the requirement prior to the date of the first budget committee meeting of the municipal corporation under ORS 294.401.

Â Â Â Â Â  (3) The copy of the financial summary submitted to the county under this section shall be in an electronic format that is compatible with Internet publication. The county shall publish all financial summaries received from municipal corporations under this section on the Internet website of the county. [2005 c.750 Â§7]

Â Â Â Â Â  294.610 Tax supervising and conservation commission; members; appointment; qualifications; term; removal; filling vacancies. (1) A tax supervising and conservation commission shall consist of five members appointed by the Governor. The commissioners appointed shall be citizens of the
United States
and of
Oregon
and residents in the county for which they are appointed and shall be electors therein. The commissioners shall serve wholly without compensation.

Â Â Â Â Â  (2) Unless sooner removed by the Governor, as provided in this section, the commissioners shall hold office for a term of four years and until their successors are appointed and qualified. The term of office of the members of the commission shall commence on January 1.

Â Â Â Â Â  (3) The Governor may, for good and sufficient cause, remove any commissioner at any time and appoint a successor.

Â Â Â Â Â  (4) In case of death, resignation or inability of any member of the commission to serve, or of removal of any member of the commission from office, the Governor shall make an appointment to fill the balance of the unexpired term of that commissioner. [Amended by 1961 c.644 Â§2; 1973 c.61 Â§2; 1991 c.80 Â§1; 2005 c.750 Â§3]

Â Â Â Â Â  294.615 Oath of commissioner. Before taking office each commissioner shall take and subscribe the following oath, before an officer qualified to administer oaths, in substantially the following form:

______________________________________________________________________________

State of
Oregon
Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ) ss.

County
of______
Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ________, being first duly sworn, depose and say that

for the term of ___ year (s), to which I have been appointed as a member of the tax supervising and conservation commission for ______ County, I will faithfully and impartially discharge the duties of my said office; that I will support the Constitution of the United States and the Constitution of the State of Oregon and all laws passed in pursuance of either; that I will endeavor to secure economical expenditure of public funds sufficient in amount to afford efficient and economical administration of government in the county for which I have been appointed, and in each city, town, port, school district, union high school district, road district, irrigation district, water district, dock commission and all other municipal corporations within the territorial limits of my county; and that I will perform said duty without fear, favor or compulsion, and without hope of reward.

_______________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of______, 2__.

_______________

Notary Public of
Oregon

Â Â Â Â Â  My commission expires______.

______________________________________________________________________________

Â Â Â Â Â  294.620 Office of commission; employment and compensation of assistants. (1) The county court shall furnish an office in the county courthouse or other convenient place for the use of the commission, as is furnished to other departments.

Â Â Â Â Â  (2) The commission may employ and fix the salaries of such clerks and other assistants as in their judgment shall seem meet and proper to keep the records of the commission and perform any other service to which they may be assigned by the commission. Such clerks and assistants shall be paid out of the general fund of the county in the same manner as other county officers and employees are paid.

Â Â Â Â Â  294.625 Jurisdiction of commission. The commission shall have jurisdiction over all municipal corporations in the county subject to the provisions of the Local Budget Law. If the territory of the municipal corporation lies in two or more counties, the municipal corporation shall be within the jurisdiction of the commission if the real market value of all property subject to taxation by the municipal corporation in a county having a commission is greater than the real market value of property subject to taxation by the municipal corporation in any other county. Real market value is the real market value computed according to ORS 308.207 from the assessment rolls last in the process of collection. [Amended by 1961 c.678 Â§3; 1965 c.451 Â§12; 1969 c.155 Â§4; 1981 c.623 Â§1; 1991 c.459 Â§10]

Â Â Â Â Â  294.630 Tax supervising and conservation commission account. There hereby is created an account to be known as the tax supervising and conservation commission account in the general fund of each county subject to ORS 294.605 to 294.705. The tax supervising and conservation commission shall on or before April 1 of each year submit certified budgets for the ensuing fiscal year to the county court or board of county commissioners. The budget shall contain a complete and detailed estimate of the proposed expenditures of the commission for all purposes. Following the receipt of the budget the county court or board of county commissioners shall include the budget as submitted as a part of the county budget and shall make an appropriation for the tax supervising and conservation commission account sufficient to cover the proposed expenditures, but no appropriation shall be made in any county in any year for such purpose in excess of $280,000. The county court or board of county commissioners shall not reduce the amount of the budget as presented by the tax supervising and conservation commission, within the amount stated in this section, nor shall it refuse to approve any lawful request for disbursement of money from the tax supervising and conservation commission account. [Amended by 1955 c.263 Â§1; 1961 c.644 Â§1; 1969 c.363 Â§1; 1973 c.68 Â§1; 1975 c.116 Â§1; 1977 c.88 Â§1; 1981 c.96 Â§1; 1985 c.228 Â§1; 1989 c.222 Â§1; 1999 c.632 Â§20]

Â Â Â Â Â  294.635 Submission of budget estimates by levying boards. (1) In each county that has a tax supervising and conservation commission, the levying boards of all municipal corporations shall on or before May 15 of each fiscal year or on or before May 15 of the first fiscal year of a budget period, submit their detailed estimates of the budget deemed necessary to be expended by the municipal corporations, respectively, for all purposes for the next ensuing fiscal year or ensuing budget period. The tax supervising and conservation commission may, if a good and sufficient reason exists therefor and if application is made to the commission in writing, grant any municipal corporation such extension of time for filing its budget as may seem to the commission just and reasonable.

Â Â Â Â Â  (2) The budget estimates required by this section to be filed with the commission shall be in writing and shall be certified to as correct and shall be so prepared and arranged as to show in plain and succinct language each particular item of proposed expenditure. There shall be attached to each budget, and made a part thereof, the levying boardÂs estimate of the probable receipts of the municipal corporation from all other sources than direct tax levy and bond issues during the fiscal years for which the budget has been prepared. The budget estimates shall show in parallel columns the actual expenditures for the two fiscal years next preceding the current year, the estimated expenditures for the current year and the estimated expenditures for the next ensuing fiscal year. [Amended by 1961 c.678 Â§4; 1963 c.576 Â§37; 1977 c.431 Â§2; 1991 c.80 Â§2; 2001 c.135 Â§28; 2005 c.750 Â§4]

Â Â Â Â Â  294.640 Hearing on budget. Every levying board shall be entitled to a hearing by the commission upon the budget submitted by it. The commission shall set times and places for such hearings, which shall be open to the public. The commission shall give notice, in such form and manner as it shall prescribe, of such hearing to every levying body entitled to such hearing. The levying boards shall meet with the commission at such times and places fixed by the commission for such hearings and discuss the budget with the commission.

Â Â Â Â Â  294.645 Consideration of budget by commission; certifying objections or recommendations to levying board; procedure where municipality holds hearing in place of commission. (1) After the hearings have been held the commission shall carefully consider the proposed budgets and shall by majority vote of the members of the commission certify in writing to the levying board of any municipal corporation, on or before June 25 of each fiscal year, or on or before June 25 of the first fiscal year of a budget period, any objections which the commission may have to the adoption of the budget, or any item therein, or any recommendations which the commission may desire to make regarding the budget. If the commission does not desire to make any recommendations or objections, it shall certify that fact to the levying board. The responsibility of the commission shall be advisory only.

Â Â Â Â Â  (2) Certification of a budget for a municipal corporation holding its own hearing shall be made in the same manner as required by subsection (1) of this section, except that any recommendations or objections shall be certified to the levying board prior to the date of the hearing. [Amended by 1961 c.678 Â§5; 1963 c.576 Â§38; 1999 c.632 Â§17; 2001 c.135 Â§29]

Â Â Â Â Â  294.650 Striking unauthorized items from budget; reducing total amount to within limits permitted by law and Constitution. (1) If in the examination of any budget of any municipal corporation the commission finds that any item is an expenditure not authorized by law to be made by the municipal corporation, the commission may order the item to be stricken from the budget. The levying board of the municipal corporation thereupon shall strike the item from the budget and shall not thereafter levy any tax for the payment of the same.

Â Â Â Â Â  (2) If, after the hearing, the commission finds that the total amount of the tax levy of any municipal corporation exceeds the amount permitted by law or any provision of the Constitution of this state to be levied by the municipal corporation, the commission shall order that the total amount of the budget be reduced to within the limits permitted by law or constitutional limitation, and shall file certified copies of such order with the county assessor and county clerk. The levying board of the municipal corporation thereupon shall comply with the order of the commission by so reducing the total amount of the budget.

Â Â Â Â Â  294.655 Hearing on special tax levies and bond issues proposed for elector approval. The commission shall conduct public hearings on all special tax levies and bond issues proposed for elector approval by the levying boards. Any levying board proposing to ask elector approval of a special tax levy or of a bond issue shall notify the commission in writing of its proposal not less than 30 days prior to the filing date for the election and set forth its reasons therefor, but the commission in its discretion may permit such notification to be filed in such shorter period of time as it sees fit. Upon the receipt of the notification the commission shall fix the time and place of hearing and notify the levying board to attend the hearing and discuss the proposed special tax levy or bond issue with the commission. The hearings provided for in this section shall be in addition to the regular budget hearings provided for by ORS 294.640. [Amended by 1999 c.632 Â§18]

Â Â Â Â Â  294.660 Compiling information as to indebtedness; including in annual report. The commission shall compile accurate statistical and other information as to bonded or other indebtedness within the county and of all municipal corporations within the county and shall keep a permanent record thereof. The commission shall issue a statement thereof as of June 30 of each year, in the annual report of the commission. The statement shall show also the interest charges for the ensuing year on account of such indebtedness and the amount of principal to be retired in that year.

Â Â Â Â Â  294.665 Levying board to submit audit report or financial statements annually. The levying board of each municipal corporation under the jurisdiction of the commission shall annually submit a copy of the full report of its independent auditor under ORS 297.425, or a copy of the financial statements submitted to the Secretary of State under ORS 297.435, as soon as practicable after the close of each fiscal year. [Amended by 1999 c.632 Â§19]

Â Â Â Â Â  294.670 Commission may inquire into management, books and systems; rules. (1) The commission may inquire into the management, books of account and systems employed, of each municipal corporation, and of each department thereof within its respective county.

Â Â Â Â Â  (2) Notwithstanding ORS 294.495 (2), the commission may prescribe such rules and regulations as are considered proper to effectually carry out the purposes of ORS 294.305 to 294.705. In any case where rules adopted pursuant to this subsection conflict with rules adopted by the Department of Revenue, rules adopted by the department shall prevail. [Amended by 1975 c.669 Â§1]

Â Â Â Â Â  294.675 Calling joint meetings of levying boards. The commission may call joint meetings of the levying boards subject to ORS 294.605 to 294.705 and may require their attendance for the purpose of discussing problems common to two or more municipal corporations under the jurisdiction of the commission, including long range financial planning, building programs, special levies, bond issues and cooperative ventures such as joint purchasing.

Â Â Â Â Â  294.680 Certifying excessive or unauthorized expenditures to district attorney; action by district attorney. If at any time the commission finds that any municipal corporation, or public official thereof, has expended any public money in excess of the amounts or for any other or different purpose or purposes than is authorized by law, the commission shall certify to the district attorney for the county that fact, and the district attorney shall proceed for the recovery thereof as by law provided.

Â Â Â Â Â  294.685 Annual report by commission. A complete and comprehensive report of the budgets as presented by the several levying boards, as provided by ORS 294.635 to 294.650, and of any and all other information pertaining to the administration of government in the county and to the expenditures and conservation of public funds, shall be made annually by the commission and published in document form for the information of the electors and taxpayers. Copies of the report shall be filed with the Governor and with the county court.

Â Â Â Â Â  294.690 Records and files of commission open to public inspection. The public shall have access to the records and files of the commission at the office of the commission at all times during office hours.

Â Â Â Â Â  294.695 Attorney General as legal advisor and counsel to commission. The Attorney General shall be the legal advisor and counsel of the commission and shall represent it in all suits and actions and other legal proceedings in any court in this state. The Attorney General shall receive compensation for any services rendered in such capacity. [Amended by 1969 c.363 Â§2; 1973 c.775 Â§6]

Â Â Â Â Â  294.700 Proceedings to collect penalties. The penalties provided for in ORS 294.990 (2) and (3) shall be recovered by actions at law instituted in the name of the commission by the district attorney. Any proceedings against a municipal corporation shall be taken against the municipal corporation, as such, and the penalty when recovered shall be deducted from any money in the county treasury to the credit of the municipal corporation. Any proceeding against a levying board shall be taken against the individual members of the levying board who are responsible for the failure, neglect or refusal to comply. [Amended by 1971 c.267 Â§14]

Â Â Â Â Â  294.705 Tax supervising and conservation fund. There is established the tax supervising and conservation commission fund in the county treasury. The fund shall consist of any penalties recovered under ORS 294.700.

Â Â Â Â Â  294.710 Procedures for establishing commission; annual appropriations. (1) Any county with a population of less than 500,000 inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, may establish, with the approval of a majority of its electors voting on the question, a tax supervising and conservation commission that substantially conforms to the provisions of ORS 294.605 to 294.705.

Â Â Â Â Â  (2) Any county with a population of 500,000 or more inhabitants, based on the most recently available data published or officially provided by the Portland State University Population Research Center, may establish a tax supervising and conservation commission that substantially conforms to the provisions of ORS 294.605 to 294.705 provided the county obtains the approval of a majority of the members of its governing body voting on the question.

Â Â Â Â Â  (3) Notwithstanding ORS 294.630, a county under this section may establish its own maximum annual appropriation to a tax supervising and conservation commission in the ordinance creating the commission. [1977 c.431 Â§1; 1991 c.80 Â§3; 2005 c.750 Â§5]

LOCAL GOVERNMENT EMPLOYER BENEFIT TRUST FUND

Â Â Â Â Â  294.725 Definitions for ORS 294.725 to 294.755. For the purposes of ORS 294.725 to 294.755:

Â Â Â Â Â  (1) ÂAccount balanceÂ means the amount a political subdivision has paid into the Local Government Employer Benefit Trust Fund less the amount of unemployment benefits paid by the Employment Department on behalf of the political subdivision.

Â Â Â Â Â  (2) ÂAccount reserve ratioÂ means the account balance of the political subdivision on June 30, divided by gross wages paid to individuals subject to ORS chapter 657 during the four calendar quarters ending on June 30 by the political subdivision. The ratio shall be expressed as a percent carried to four decimal places.

Â Â Â Â Â  (3) ÂAggregate benefit cost rateÂ means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by all political subdivisions divided by the gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by all political subdivisions. The rate shall be expressed as a percent and rounded to the nearest one-tenth of one percent.

Â Â Â Â Â  (4) ÂBenefit cost rateÂ means the total unemployment benefits paid during a cost rate period that is attributable to wages paid by a political subdivision divided by gross wages paid to individuals subject to ORS chapter 657 during the cost rate period by the political subdivision. The rate shall be expressed as a percent and carried to four decimal places.

Â Â Â Â Â  (5) ÂCost rate periodÂ means the prior three-year period ending June 30 of each year.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Employment Department.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Employment Department.

Â Â Â Â Â  (8) ÂErroneous benefit paymentsÂ means any amount paid to an individual to which the individual is not entitled due to:

Â Â Â Â Â  (a) Any error, whether or not due to misrepresentation or nondisclosure of material fact by the claimant; or

Â Â Â Â Â  (b) An initial decision to pay benefits that is subsequently reversed by a decision finding the individual was not eligible for the benefits and the decision has become final.

Â Â Â Â Â  (9) ÂLocal Government Employer Benefit Trust FundÂ or ÂfundÂ means the fund created by ORS 294.730.

Â Â Â Â Â  (10) ÂPolitical subdivisionÂ means a political subdivision as defined by ORS 657.097.

Â Â Â Â Â  (11) ÂUnemployment benefitsÂ or ÂbenefitsÂ means regular and extended benefits paid under ORS chapter 657. [1977 c.491 Â§3; 1989 c.135 Â§1; 1993 c.344 Â§9; 2007 c.71 Â§91]

Â Â Â Â Â  294.730 Fund created; State Treasurer as custodian; use of moneys; distribution of earnings. (1) There is created a Local Government Employer Benefit Trust Fund, separate and distinct from the General Fund. The State Treasurer shall be the custodian of such fund and the fund shall consist of:

Â Â Â Â Â  (a) All moneys received from political subdivisions under the provisions of ORS 293.701, 294.725 to 294.755 and 657.513;

Â Â Â Â Â  (b) Interest earned upon any moneys in the fund;

Â Â Â Â Â  (c) Moneys transferred from other funds to cover shortages in the fund; and

Â Â Â Â Â  (d) All other moneys received from a political subdivision to be applied against benefit payment charges for any period the political subdivision has requested the Employment Department to reimburse the Unemployment Compensation Trust Fund on its behalf.

Â Â Â Â Â  (2) Moneys in the fund are continuously appropriated to the department and, notwithstanding ORS 657.505, shall be the sole source of funds for payment to the Unemployment Compensation Trust Fund for benefits attributable to a political subdivision during its period of participation in the fund and repayment of advances and the interest thereon due to any shortages in the fund.

Â Â Â Â Â  (3) Interest earned upon any moneys in the fund is continuously appropriated to the department for the payment of:

Â Â Â Â Â  (a) Administrative expenses of ORS 293.701, 294.725 to 294.755 and 657.513 and expenses incurred in the investment of the fund in the amount authorized by ORS 293.718;

Â Â Â Â Â  (b) Erroneous benefit payments determined during the period in which a political subdivision is a participant in the fund; and

Â Â Â Â Â  (c) Benefits attributed to a political subdivision that has ceased to exist, has no positive account balance and has no successor.

Â Â Â Â Â  (4) When insufficient interest exists to pay obligations under subsection (3) of this section, such amounts may be paid from the fund. When the fund again begins earning interest, all obligations paid pursuant to this subsection shall be repaid to the fund before any allocation is made under subsection (5) of this section.

Â Â Â Â Â  (5) As soon as possible after the end of each calendar quarter, the State Treasurer shall review the applicable quarterly interest earnings and payments made therefrom and distribute any excess interest earnings to the political subdivision accounts that had a positive balance on the last day of the applicable quarter. Such allocation shall be in a ratio that the political subdivision positive account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with positive account balances on the last day of the calendar quarter. The amounts distributed for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30.

Â Â Â Â Â  (6) The Director of the Employment Department is authorized to requisition from the fund such amounts determined to be necessary for the payment of benefits attributable to wages of political subdivisions.

Â Â Â Â Â  (7) Interest accrued each quarter on advances pursuant to subsection (2) of this section shall be allocated each quarter to those political subdivision accounts with a negative balance on the last day of such calendar quarter. The allocation shall be in a ratio that the political subdivision negative account balance on the last day of the calendar quarter bears to the total balance of all political subdivisions with negative account balances on the last day of the calendar quarter. The amounts allocated for the quarter ending June 30 shall be included in the account reserve ratio determination for such June 30. [1977 c.492 Â§4; 1983 c.53 Â§1; 1989 c.135 Â§2; 1989 c.966 Â§22]

Â Â Â Â Â  294.735 Payments to fund by political subdivisions; benefit cost rate determinations; effect of negative balance; refunds. (1) A political subdivision shall pay into the Local Government Employer Benefit Trust Fund a percentage of the gross wages it pays to individuals in employment subject to ORS chapter 657, except that minor adjustments to wages in a calendar quarter on which payments have previously been made may not result in either a credit to the employer or an additional amount due the fund. The percentage shall be as determined in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) As soon as possible after June 30 of each year, the Employment Department shall for each political subdivision determine the benefit cost rate and the account reserve ratio applicable as of that June 30.

Â Â Â Â Â  (3) The percentage rate assigned to a political subdivision whose account has been potentially chargeable with benefits for each of the last four calendar quarters ending on the June 30 immediately preceding the determination shall be the benefit cost rate of the political subdivision plus one-third of the difference obtained by subtracting the political subdivisionÂs account reserve ratio from 1.5 times the political subdivisionÂs benefit cost rate. The resulting rate shall be rounded up to the nearest one-tenth of one percent. A political subdivisionÂs rate shall be not less than one-tenth of one percent nor more than five percent.

Â Â Â Â Â  (4) The percentage rate assigned to a political subdivision whose account has not been potentially chargeable with benefits for each of the last four quarters ending on the immediately preceding June 30 shall be the greater of one percent or 1.5 times the aggregate benefit cost rate for the cost rate period ending on that June 30.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, a local government employer with an account balance on June 30 that is less than five percent of the taxable wage base currently in effect may not be assigned a rate of:

Â Â Â Â Â  (a) Less than two percent if the payroll of the employer was less than $25,000 during the four most recently completed calendar quarters;

Â Â Â Â Â  (b) Less than one percent if the payroll of the employer was $25,000 or more but less than $50,000 during the four most recently completed calendar quarters;

Â Â Â Â Â  (c) Less than one-half of one percent if the payroll of the employer was $50,000 or more but less than $100,000 during the four most recently completed calendar quarters; or

Â Â Â Â Â  (d) Less than two-tenths of one percent if the payroll of the employer was $100,000 or more during the four most recently completed calendar quarters.

Â Â Â Â Â  (6) Percentages determined in subsections (3) to (5) of this section shall be applicable for the four-calendar-quarter period beginning July 1 of the year immediately following the determination.

Â Â Â Â Â  (7)(a) In addition to the payment made into the fund under subsections (1) to (6) of this section, any political subdivision that has a negative account balance at the end of a calendar quarter and had a negative account balance at the end of each of the three immediately preceding calendar quarters shall make additional payments into the fund during each of the next four calendar quarters. The additional payment required shall be computed as follows, with all computations omitting cents:

Â Â Â Â Â  (A) Multiply the gross payroll reported by the employer during the four most recent calendar quarters by the current percentage rate of payment into the fund.

Â Â Â Â Â  (B) Subtract the amount of benefits attributable to the employer that was reimbursed from the fund during the most recent four calendar quarters from the product determined in subparagraph (A) of this paragraph.

Â Â Â Â Â  (C) If the remainder obtained in subparagraph (B) of this paragraph is more than zero, subtract the remainder from the negative balance of the account.

Â Â Â Â Â  (D) If the remainder in subparagraph (B) of this paragraph is zero or less, make no adjustment to the amount of the negative balance of the account.

Â Â Â Â Â  (E) Divide the amounts determined in either subparagraph (C) or (D) of this paragraph by four. The resulting amount shall be the additional payment required for each quarter.

Â Â Â Â Â  (b) Only one such determination shall be made in any four-quarter period. If the negative balance is eliminated before the end of the four quarters in which the additional payments were determined necessary, no further additional payments will be required under this subsection.

Â Â Â Â Â  (8) During the first four calendar quarters in which a political subdivision is a participant in the fund, additional payments shall be required if the account balance of the political subdivision is negative at the end of any of the four quarters. The additional payment shall be determined in the same manner described in subsection (7) of this section except that the computation in subsection (7)(a)(A) and (B) of this section shall include only those quarters in which the political subdivision was a participant in the fund.

Â Â Â Â Â  (9) Employers subject to the provisions of this section may request a refund of amounts in excess of the amount required to obtain the minimum contribution rate. [1977 c.491 Â§5; 1981 c.5 Â§1; 1983 c.53 Â§2; 1989 c.135 Â§3; 1993 c.778 Â§3; 2007 c.71 Â§92]

Â Â Â Â Â  294.740 Refund of account balances; payment of deficits; erroneous benefit payments. (1) The Employment Department shall refund to a political subdivision electing to cancel its request as provided by ORS 657.513 any account balance remaining after the department has made all payments to the Unemployment Compensation Trust Fund required to be made on behalf of the political subdivision.

Â Â Â Â Â  (2) A political subdivision canceling a request having a negative account balance shall make such additional payments into the fund as necessary to maintain a zero account balance.

Â Â Â Â Â  (3) Erroneous benefit payments determined after June 30, 1978, and attributable to wages paid by a political subdivision making payments under ORS 294.735 shall be excluded from the account balance determination and the determination of the benefit cost rate of that political subdivision. [1977 c.491 Â§Â§6,7; 1989 c.135 Â§4]

Â Â Â Â Â  294.745 Analysis of fund receipts and expenditures; report to Legislative Assembly. The Employment Department shall investigate the experience of political subdivision participation in operations of the fund, including the relationship of fund receipts to fund expenditures and report the results of the investigation to the legislature at least 30 days prior to the date a regular session of the legislature is scheduled to convene. The report shall include any recommended changes in the provisions of ORS 293.701, 294.725 to 294.755 and 657.513. [1977 c.491 Â§8; 1989 c.135 Â§5]

Â Â Â Â Â  294.750 Experience and liability of successor political subdivisions; unpaid assessment. (1) The experience and liabilities of a political subdivision that has ceased to exist shall be acquired by the successor political subdivision.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, all units of government who are parties to an agreement to form a political subdivision shall be liable for any unpaid assessments of that political subdivision and for such amounts as necessary to maintain the account balance of the political subdivision, if no longer in existence, at zero dollars. [1977 c.491 Â§9]

Â Â Â Â Â  294.755 Payment on quarterly basis; remedies for collection. Political subdivisions electing to participate in the Local Government Employer Benefit Trust Fund shall pay into the fund on a quarterly basis and are subject to all remedies for the collection of delinquent taxes provided in ORS chapter 657. [1977 c.491 Â§10]

LOCAL GOVERNMENT INVESTMENT POOL

Â Â Â Â Â  294.805 Definitions for ORS 294.805 to 294.895. As used in ORS 294.805 to 294.895:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Short Term Fund Board.

Â Â Â Â Â  (2) ÂCouncilÂ means the Oregon Investment Council created under ORS 293.706.

Â Â Â Â Â  (3) ÂFundsÂ means funds under the control or in the custody of any local government official by virtue of office that are not required to meet current demands.

Â Â Â Â Â  (4) ÂInvestment officerÂ means the State Treasurer in capacity as investment officer for the council and the investment pool.

Â Â Â Â Â  (5) ÂInvestment poolÂ means the aggregate of all funds from local government officials that are placed in the custody of the investment officer for investment and reinvestment as provided under ORS 294.805 to 294.895.

Â Â Â Â Â  (6) ÂLocal government officialÂ means each officer or employee of any agency, political subdivision or public corporation of this state, including the Oregon State Bar, who by law is made the custodian of or has control of any funds. [1973 c.748 Â§1; 1981 c.880 Â§14; 1987 c.381 Â§1]

Â Â Â Â Â  294.810 Local governments authorized to place limited funds in pool. (1) With the consent of the governing body, a local government official may place in the aggregate up to $30 million of its funds in the investment pool, or, if the assets of the investment pool have been transferred pursuant to ORS 294.882, in the state investment fund established pursuant to ORS 293.721, for investment and reinvestment by the investment officer as provided under ORS 293.701 to 293.820 or 294.805 to 294.895, as the case may be. The $30 million limitation stated in this section shall not apply either to funds of a governing body which are placed in the investment pool on a pass-through basis or to funds invested on behalf of another government unit. Local governments must remove pass-through funds which result in an account balance in the pool in excess of $30 million within 10 business days. County governments must remove such excess funds within 20 business days. The investment officer shall promptly report each instance of noncompliance with, or apparent abuse of, the limitations of this section to the Secretary of State and to the governing body of the local government involved.

Â Â Â Â Â  (2) The $30 million limitation contained in subsection (1) of this section shall increase in proportion to the increase occurring after September 9, 1995, in the Consumer Price Index for All Urban Consumers of the
Portland
,
Oregon
, Standard Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics. [1973 c.748 Â§2; 1981 c.880 Â§15; 1987 c.381 Â§2; 1995 c.245 Â§10]

Â Â Â Â Â  294.815 Period of investments; withdrawal of funds. Subject to the right of the unit of local government to specify the period in which its funds may be held in the investment pool for investment and reinvestment, the investment officer by rule shall prescribe the time periods for investments in the investment pool and the procedure for withdrawal of funds. [1973 c.748 Â§3]

Â Â Â Â Â  294.820 Establishment of investment pools by intergovernmental agreement; conditions; powers. If the State Treasurer and the Oregon Investment Council terminate the operation of all investment pools created under ORS 293.824, public bodies, as defined in ORS 287A.001, may establish by written agreement under ORS chapter 190 one or more pools for the investment of proceeds for the purposes identified in ORS 293.822. In establishing one or more such pools, the participating public bodies may exercise those powers conferred on the State Treasurer and the Oregon Investment Council by ORS 293.824. [1973 c.748 Â§4; 1979 c.608 Â§1; 1995 c.245 Â§11; 2007 c.783 Â§122]

Â Â Â Â Â  294.825 State Treasurer as investment officer; bond; employment of personnel; rules. (1) The State Treasurer is the investment officer for the Oregon Investment Council and the investment pool, and shall perform functions in that capacity as authorized or required by law and, consistent with law, by the council.

Â Â Â Â Â  (2) The bond of the State Treasurer required from the State Treasurer by law shall be deemed to extend to the faithful performance of all functions of the office of investment officer under ORS 294.805 to 294.895.

Â Â Â Â Â  (3) The investment officer may:

Â Â Â Â Â  (a) Subject to any applicable provision of the State Personnel Relations Law, employ, prescribe the functions and fix the compensation of personnel necessary to facilitate and assist in carrying out the functions of the council, investment officer and investment pool.

Â Â Â Â Â  (b) Require a fidelity bond of any person employed by the investment officer who has charge of, handles or has access to any of the moneys in the investment pool. The amounts of the bonds shall be fixed by the investment officer, except as otherwise provided by law, and the sureties shall be approved by the investment officer. The premiums on the bonds shall be an expense of the State Treasurer.

Â Â Â Â Â  (4) Subject to review by the board, the investment officer may, pursuant to ORS chapter 183, make reasonable rules necessary for the administration of ORS 294.805 to 294.895. [1973 c.748 Â§Â§5,18]

Â Â Â Â Â  294.830 [1973 c.748 Â§7; repealed by 1979 c.608 Â§2 (294.831 enacted in lieu of 294.830)]

Â Â Â Â Â  294.831 Investment objective; limit on maturity dates. (1) The local government investment pool shall seek to obtain a competitive return on investments subject to the standards set forth in ORS 294.835 and consistent with the liquidity requirements demanded by the short term nature of local government deposits in the pool.

Â Â Â Â Â  (2) The investment officer shall at all times hold investments which mature in three years or less, in an amount not less than an amount equal to the aggregate of all funds placed with the investment officer by local governments under ORS 294.805 to 294.895, which investments shall be from the funds defined in ORS 293.701 (2)(p).

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the investment officer may purchase legally issued general obligations of the
United States
and of the agencies and instrumentalities of the
United States
if the seller of the obligations agrees to repurchase the obligations within 90 days following the date on which the investment officer makes the investment. The price paid by the investment officer for such obligations may not exceed amounts or percentages prescribed by written policy of the Oregon Investment Council or the Oregon Short Term Fund Board created by ORS 294.885.

Â Â Â Â Â  (4) Investments and commitments of the investment pool which do not conform to the quality or maturity requirements set forth in ORS 294.805 to 294.895 shall be liquidated by the investment officer once the market value of such investments and commitments reaches book value, or as soon as is practicable thereafter. [1979 c.608 Â§3 (enacted in lieu of 294.830); 1981 c.880 Â§16; 1987 c.381 Â§3; 1993 c.18 Â§61; 1995 c.40 Â§1]

Â Â Â Â Â  294.835 Standard of care; investment in certain stocks prohibited. (1) In investing and reinvesting moneys in the investment pool and in acquiring, retaining, managing and disposing of investments of the investment pool there shall be exercised the judgment and care under the circumstances then prevailing, which individuals of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital. Within the limitations of the foregoing standard and subject to subsection (2) of this section, there may be acquired, retained, managed and disposed of as investments of the investment pool every kind of investment which individuals of prudence, discretion and intelligence acquire, retain, manage and dispose of for their own account.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, moneys in the investment pool may not be invested in the stock of any company, association or corporation. [1973 c.748 Â§8; 1979 c.608 Â§4; 2005 c.294 Â§2]

Â Â Â Â Â  294.840 Investment policies; review; separate policies for individual public bodies. Subject to the objective set forth in ORS 294.831 and the standards set forth in ORS 294.835, the Oregon Investment Council shall formulate policies for the investment and reinvestment of moneys in the investment pool and the acquisition, retention, management and disposition of investments of the investment pool. The council, from time to time, shall review those policies and make changes therein as it considers necessary or desirable. The council may formulate separate policies for any funds from any single public body included in the investment pool. [1973 c.748 Â§9; 2007 c.783 Â§122a]

Â Â Â Â Â  294.845 Investment officer to invest, reinvest pool funds. In amounts available for investment purposes and subject to the policies formulated by the Oregon Investment Council, the investment officer shall invest and reinvest moneys in the investment pool and acquire, retain, manage, including exercise of any voting rights, and dispose of investments of the investment pool. [1973 c.748 Â§10]

Â Â Â Â Â  294.847 Prohibited conduct for investment officer. In making investments pursuant to ORS 294.805 to 294.895, the investment officer shall not:

Â Â Â Â Â  (1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

Â Â Â Â Â  (2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

Â Â Â Â Â  (3) Lend securities to any person or institution, except on a fully collateralized basis;

Â Â Â Â Â  (4) Pay for any securities purchased by the investment officer until the investment officer has received physical possession, or other sufficient evidence, as determined under ORS 293.751 (1), of title thereof. However, the investment officer may instruct any custodian bank, defined in ORS 295.001, to accept securities on the investment officerÂs behalf against payment therefor previously deposited with the institution by the investment officer; or

Â Â Â Â Â  (5) Deliver securities to the purchaser thereof upon sale prior to receiving payment in full therefor. However, the investment officer may deliver the securities to any custodian bank, defined in ORS 295.001, upon instructions to hold the same pending receipt by the institution of full payment therefor. [1981 c.880 Â§11; 1991 c.88 Â§6; 2007 c.871 Â§27]

Â Â Â Â Â  Note: The amendments to 294.847 by section 27, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  294.847 In making investments pursuant to ORS 294.805 to 294.895, the investment officer shall not:

Â Â Â Â Â  (1) Make a commitment to invest funds or sell securities more than 14 business days prior to the anticipated date of settlement of the purchase or sale transaction;

Â Â Â Â Â  (2) Enter into any agreement to invest funds or sell securities for future delivery for a fee other than interest;

Â Â Â Â Â  (3) Lend securities to any person or institution, except on a fully collateralized basis;

Â Â Â Â Â  (4) Pay for any securities purchased by the investment officer until the investment officer has received physical possession, or other sufficient evidence, as determined under ORS 293.751 (1), of title thereof. However, the investment officer may instruct any custodian bank, defined in ORS 295.001 (2), to accept securities on the investment officerÂs behalf against payment therefor previously deposited with the institution by the investment officer; or

Â Â Â Â Â  (5) Deliver securities to the purchaser thereof upon sale prior to receiving payment in full therefor. However, the investment officer may deliver the securities to any custodian bank, defined in ORS 295.001 (2), upon instructions to hold the same pending receipt by the institution of full payment therefor.

Â Â Â Â Â  294.850 Contracts with persons to perform investment functions; compensation; bond. The Oregon Investment Council may enter into contracts with one or more persons whom the council determines to be qualified, whereby the persons undertake, in lieu of the investment officer, to perform the functions specified in ORS 294.845 to the extent provided in the contract. Performance of functions under contract so entered into shall be paid for out of the gross interest or other income of the investments with respect to which the functions are performed, and the net interest or other income of the investments after that payment shall be considered income of the investment pool. The council may require a person contracted with to give to the state a fidelity bond in a penal sum as may be fixed by law or, if not so fixed, as may be fixed by the council, with corporate surety authorized to do business in this state. Contracts so entered into and functions performed thereunder are not subject to the State Personnel Relations Law or ORS 279A.140. [1973 c.748 Â§11; 2003 c.794 Â§251]

Â Â Â Â Â  294.855 Legal opinions; investment counseling services; mortgage services. (1) In the acquisition or disposition of bonds with which approving legal opinions ordinarily are furnished, the investment officer may require an original or certified copy of the written opinion of a reputable bond attorney or attorneys, or the written opinion of the Attorney General, certifying to the legality of the bonds.

Â Â Â Â Â  (2) The Oregon Investment Council may arrange for the furnishing to the investment officer of investment counseling services. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140.

Â Â Â Â Â  (3) The investment officer, with the approval of the council, may arrange for services with respect to mortgages in which moneys in the investment pool are invested. Those services shall be paid for out of the gross interest of the mortgages with respect to which the services are furnished, and the net interest of the mortgages after that payment shall be considered income of the investment pool. The furnishing and acquisition of those services are not subject to the State Personnel Relations Law or ORS 279A.140. [1973 c.748 Â§12; 2003 c.794 Â§252]

Â Â Â Â Â  294.860 Custody of investment documents; collection of income; distribution to local governments; calculation and allocation of profit and loss; defaulted payments of principal and interest, collection, compromise. (1) Except as provided in ORS 294.850 and this subsection, all instruments of title of all investments of the investment pool shall remain in the custody of the investment officer. The investment officer may deposit with one or more custodial agents or banks those instruments of title that the State Treasurer considers advisable, to be held in safekeeping by the agents or banks for collection of the principal and interest or other income, or of the proceeds of sale or maturity. For purposes of this section, instruments of title of investments of the investment pool may include such evidence of title as the investment officer shall consider secure and consistent with modern investment, banking and commercial practices, and may include book entry and automated recordation of such title.

Â Â Â Â Â  (2) Except as provided in ORS 294.850 and 294.855 (3) and subsections (1) and (3) of this section, the investment officer shall collect the principal and interest or other income of investments of the investment pool, title of which is in the investment officerÂs custody, when due and payable, and shall pay to the appropriate local government official the principal and interest or other income, within 30 days after the last day of the calendar quarter in which the principal and interest or other income accrues. Not less often than quarterly and without regard to whether the short-term investments were made with moneys placed by local government officials or by other sources, the investment officer shall compute the amount by which the current fair market value exceeds or is less than the net purchase price of all short-term investments administered by the investment officer that mature more than 270 days from the date computation is made. The investment officer shall compute the fair market value of such investments based upon the mean value of the bid and ask price of such investments as of the date of computation, based upon quotations from reputable dealers or financial institutions dealing in such investments. If the amount so computed by the investment officer totals more than one percent of the balance of the pool, either in terms of a gain or loss, the investment officer shall allocate the amount to all pool participants. Any addition to or deduction from amounts to be distributed shall be allocated among the municipalities participating in the pool at any time during the month in proportion to their average daily balances of funds invested through the pool. Investments maturing 270 days or less from the date of computation shall not be subject to the foregoing computation, but for other purposes shall be valued at book value or original purchase price.

Â Â Â Â Â  (3) In the event of default in the payment of principal or interest or other income of any investment of the investment pool, the investment officer, with the approval of the council, may:

Â Â Â Â Â  (a) Institute the proper proceedings to collect the matured principal or interest or other income.

Â Â Â Â Â  (b) Accept for exchange purposes refunding bonds or other evidences of indebtedness at interest rates to be agreed upon by the investment officer and obligor.

Â Â Â Â Â  (c) Make compromises, adjustments or disposition of the matured principal or interest or other income as the investment officer considers advisable for the purpose of protecting the moneys invested.

Â Â Â Â Â  (d) Make compromises or adjustments as to future payments of principal or interest or other income as the investment officer considers advisable for the purposes of protecting the moneys invested. [1973 c.748 Â§13; 1979 c.475 Â§2; 1987 c.381 Â§4; 1991 c.88 Â§1; 1995 c.40 Â§2]

Â Â Â Â Â  294.865 Monthly deductions from income received for payment of expenses. The State Treasurer may deduct monthly a maximum of 0.435 basis points of the most recent market value of assets under the management of the investment pool. Amounts so deducted shall pay the State Treasurer for expenses of the State Treasurer as investment officer and to the extent the amounts deducted are so used shall be deposited into the Miscellaneous Receipts Account established in the General Fund for the State Treasurer, and are continuously appropriated for payment of the expenses of the State Treasurer as investment officer. [1973 c.748 Â§6; 1975 c.740 Â§9; 1977 c.266 Â§11; 1991 c.88 Â§2; 1995 c.288 Â§2; 1999 c.1043 Â§3; 2001 c.716 Â§25]

Â Â Â Â Â  294.870 Separate accounts for local governments; reports on investment changes and monthly financial statements required. (1) The investment officer shall keep, for each public body with funds in the investment pool, a separate account, which shall record the individual amounts and the totals of all investments of its moneys in the investment pool.

Â Â Â Â Â  (2) The investment officer shall report monthly to the local government official of a public body with funds in the investment pool the changes in its account made during the preceding month for the investment pool. The investment officer shall also furnish a financial report monthly to each participating governmental unit investor in the local government investment pool. The financial report shall include, but not be limited to, such comparative data for the preceding six months operation of the investment pool as will provide a basis for analyzing trends and comparing operating results and financial position. A monthly statement shall be distributed within 30 days after the end of that month. [1973 c.748 Â§Â§14,15; 1979 c.608 Â§5; 1989 c.569 Â§4; 2007 c.783 Â§122b]

Â Â Â Â Â  294.875 Monthly report of investments of pool funds; distribution. Not later than 15 days after the last day of each month, the investment officer shall submit to the Oregon Investment Council and the Oregon Short Term Fund Board a report of the investments made during the preceding month. The report shall include a detailed summary of investment, reinvestment, purchase, sale and exchange transactions, setting forth, among other matters, the investments bought, sold and exchanged, the dates thereof, the prices paid and obtained, the names of the dealers involved and a statement of the accounts referred to in ORS 294.870 (1). The reports shall include a description of every investment in the portfolio of assets in the investment pool showing issuer, coupon, purchase date, maturity date, yield to maturity, book value, market value as of the end of the month for which the report is rendered and the method used to value pool investments; a computation of the average life of the portfolio of assets in the investment pool weighted according to the market value of each investment that matures more than 270 days from the report date as of the end of the month for which the report is rendered; and a computation of the annualized rate of return of the investment pool portfolio, net of expense. A copy of the reports shall be made available to each county, municipality, school district and other political subdivision the funds of which are then being invested by the investment officer. The investment officer may send copies of the report to investment bankers and brokers recommended by the council. [1973 c.748 Â§16; 1981 c.880 Â§17; 1987 c.381 Â§5]

Â Â Â Â Â  294.880 Program examination and audit; report; distribution. An examination and audit of the investment pool shall be made separately from the audit of the treasurer for submission to the Oregon Investment Council, local public bodies that are investors in the pool, the Legislative Assembly and the board at least once a year and at other times as the council may require. An audit report shall be submitted to the individuals and public bodies specified within 60 days after the end of the fiscal year or as soon as practical. The report shall include a statement prepared by the State Treasurer of the investment rules governing investments authorized by the council. [1973 c.748 Â§17; 1979 c.608 Â§6; 2007 c.783 Â§122c]

Â Â Â Â Â  294.882 Merger or subsequent separation of local government investment pool and state investment fund; preconditions. (1) It is recognized that a time may come when the interest of local governments diminishes to the extent that participation in the local government investment pool no longer warrants its operation as a separate fund. If the local government investment pool decreases to a level below $125 million, the State Treasurer may transfer the assets of the pool to the state investment fund established under ORS 293.701 (2)(o). In that event, the local government investment pool participant accounts will be treated as are other state funds and accounts in receiving a proportionate share of the earnings of that investment fund. Notwithstanding ORS 294.860, 294.865, 294.870, 294.875 or 294.880, when the State Treasurer transfers the assets of the local government investment pool to the state investment fund, the distributions of income to local governments, payment of related expenses and the reporting, program examination and audit functions with respect to the investment pool participant accounts shall be administered in accordance with ORS 293.718, 293.751, 293.756, 293.761, 293.766, 293.771, 293.776 and 293.820.

Â Â Â Â Â  (2) The State Treasurer, at the discretion of the treasurer may reestablish the local government investment pool as a separate fund, if the participant accounts increase to over $125 million and in the State TreasurerÂs judgment, sufficient interest by local government exists to insure the local government investment pool will remain over $125 million. Prior to reestablishing the pool as a separate fund, the State Treasurer shall first present a plan for operation, including the reasons for such action, to the Oregon Investment Council at a regularly scheduled meeting for its review and comment. The State Treasurer shall publish notice in the Secretary of StateÂs administrative rules bulletin of the treasurerÂs intent to reestablish the pool as a separate fund at least 30 days prior to the meeting at which the Oregon Investment Council shall review the proposal, and notice of the meeting time and location of the Oregon Investment Council at which the proposal will be discussed. [1979 c.608 Â§9; 1980 c.19 Â§7; 1983 c.456 Â§3; 1993 c.18 Â§62; 1997 c.129 Â§1; 1999 c.1043 Â§7]

Â Â Â Â Â  294.885
Oregon
Short Term Fund Board; members; appointment; term; vacancies. (1) There is created the Oregon Short Term Fund Board consisting of seven members.

Â Â Â Â Â  (2) One member shall be the State Treasurer or the treasurerÂs designated representative. Three members who are qualified by training and experience in the field of investment or finance and who do not hold any other public office or employment, shall be appointed by the State Treasurer. Three members, who are treasurers, finance or fiscal officers or business managers of any county, city or school district, shall be appointed by the Governor. In making the appointment, the Governor may consider persons recommended by:

Â Â Â Â Â  (a) The Association of Oregon Counties.

Â Â Â Â Â  (b) The League of Oregon Cities.

Â Â Â Â Â  (c) The
Oregon
School Boards Association.

Â Â Â Â Â  (3) The term of office of each appointed member of the board is four years, but each appointed member serves at the pleasure of the appointing authority. A vacancy in the appointed membership occurring other than by expiration of term shall be filled in the same manner as the original appointment, but for the unexpired term only. [1973 c.748 Â§19; 1979 c.608 Â§7; 1981 c.880 Â§18; 1989 c.1006 Â§2]

Â Â Â Â Â  294.890 Board members serve without compensation; selection of chairperson. (1) A member of the Oregon Short Term Fund Board shall serve without compensation.

Â Â Â Â Â  (2) The board shall select one of its members as chairperson, for a term and with the powers and duties necessary for the performance of the functions of the office as the board shall determine. [1973 c.748 Â§20]

Â Â Â Â Â  294.895 Board duties, generally. The Oregon Short Term Fund Board shall:

Â Â Â Â Â  (1) Advise the Oregon Investment Council and the investment officer in the management of the investment pool and in the investment of all funds defined in ORS 293.701 (2)(p) and invested pursuant to ORS 293.721.

Â Â Â Â Â  (2) Review the rules promulgated by the investment officer as authorized under ORS 294.825 (4).

Â Â Â Â Â  (3) Consult with the council and the investment officer on any matter relating to the investment and reinvestment of funds in the investment pool and on any matter relating to the investment or reinvestment of funds defined in ORS 293.701 (2)(p) and invested pursuant to ORS 293.721. [1973 c.748 Â§21; 1981 c.880 Â§19; 1993 c.18 Â§63]

COUNCILS OF GOVERNMENTS

Â Â Â Â Â  294.900 ÂCouncil of governmentsÂ defined. As used in ORS 294.900 to 294.930, Âcouncil of governmentsÂ means an entity organized by units of local government under an intergovernmental agreement under ORS 190.003 to 190.130, which does not act under the direction and control of any single member government and does provide services directly to individuals. [1987 c.666 Â§1]

Â Â Â Â Â  Note: 294.900 to 294.930 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  294.905 Budget committee; membership; term; vacancies; officers; meetings to be public. (1) A council of governments shall establish a budget committee in accordance with the provisions of this section.

Â Â Â Â Â  (2) The budget committee shall consist of the members of the governing body of the council of governments and an equal number of representatives of the services provided by the council of governments. If there are fewer representatives of the services than the number of members of the governing body of the council, the governing body and the representatives willing to serve shall be the budget committee. If there are no representatives willing to serve, the governing body shall be the budget committee.

Â Â Â Â Â  (3) The members of the budget committee shall receive no compensation for their services as members of such committee.

Â Â Â Â Â  (4) Appointive members of the budget committee shall not be officers, agents or employees of the council of governments or providers of the services.

Â Â Â Â Â  (5) The appointive members of the budget committee shall be appointed for terms of three years. The terms shall be staggered so that one-third or approximately one-third of the terms of the appointive members end each year.

Â Â Â Â Â  (6) If any appointive member is unable to serve the term for which the member was appointed, or an appointive member resigns prior to completion of the term for which the member was appointed, the governing body of the council of governments shall fill the vacancy by appointment for the unexpired term.

Â Â Â Â Â  (7) The budget committee, at its first meeting after its appointment, shall elect a chairperson and a secretary from among its members.

Â Â Â Â Â  (8) Meetings of the budget committee shall comply with the requirements of ORS 192.610 to 192.710. [1987 c.666 Â§2]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.910 Estimates of expenditures; organization and format; matters to be included. (1) Each council of governments shall prepare estimates of expenditures for the ensuing year.

Â Â Â Â Â  (2) The estimates required by subsection (1) of this section shall be prepared by organizational unit or by program.

Â Â Â Â Â  (3) Estimates required by subsection (1) of this section and prepared by organizational unit shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an organizational unit.

Â Â Â Â Â  (4) Estimates required by subsection (1) of this section and prepared by program shall be arranged for each activity of a program. Estimates under each activity shall be detailed under separate object classifications of personal services, materials and services and capital outlay. Separate estimates shall be made for each program for special payments, debt service, interfund revenue transfers, operating expenses and general capital outlays which cannot reasonably be allocated to an activity within a function.

Â Â Â Â Â  (5) Estimates of expenditures for personal services, other than services of persons who receive an hourly wage or who are hired on a part-time basis, shall list the salary for each officer and employee, except that employees of like classification and salary range in each organizational unit or activity may be listed by the number of those employees, the limits of each salary range and the amount of their combined salaries.

Â Â Â Â Â  (6) The general capital outlay estimate shall include separate amounts for land, buildings, improvements to land other than buildings and machinery and equipment which cannot be reasonably allocated to an organizational unit or activity.

Â Â Â Â Â  (7) The debt service estimates shall include separate amounts for principal and interest of each bond issue in each fund.

Â Â Â Â Â  (8) If the estimates required by subsection (1) of this section are not prepared by fund, there shall be prepared a summary which cross-references programs or organizational units to the appropriations required by ORS 294.435. [1987 c.666 Â§3]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.915 Notice of budget committee meeting; public availability of documents. (1) Not less than eight days and not more than 14 days prior to the meeting of the budget committee of the council of governments, notice of the meeting shall be published in a newspaper of general circulation within each county represented by the council of governments. The notice shall contain the purpose, time and place of the meeting and the place where the budget document is available. The notice shall also state that the meeting is a public meeting where deliberations of the budget committee will take place and that any person may discuss proposed programs with the budget committee at that time.

Â Â Â Â Â  (2) The governing body shall either provide the means of duplicating the budget or part thereof, in those situations where the budget document or portion thereof may be quickly reproduced, or shall provide copies of the budget document or part thereof so that a copy of the budget document or part thereof may be readily obtained by any individual interested in the affairs of the council of governments. [1987 c.666 Â§4]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.920 Hearing on budget document. (1) Each council of governments shall hold a public hearing on the budget document as approved by the budget committee.

Â Â Â Â Â  (2) Not less than eight days and not more than 14 days prior to the meeting held as required by subsection (1) of this section, notice of the meeting shall be published in a newspaper of general circulation within each county represented by the council of governments. The notice shall contain the time and place of the meeting and the place where the budget document, as approved by the budget committee, is available. The notice shall also state that the meeting is a public meeting where any person may appear for or against any item in the budget document. [1987 c.666 Â§5]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.925 Supplemental budget; conditions; term; publication. (1) Notwithstanding requirements as to estimates of and limitation on expenditures, any council of governments may make a supplemental budget for the fiscal year for which the regular budget has been prepared under one or more of the following circumstances:

Â Â Â Â Â  (a) An occurrence or condition which had not been ascertained at the time of the preparation of a budget for the current year which requires a change in financial planning.

Â Â Â Â Â  (b) A pressing necessity which was not foreseen at the time of the preparation of the budget for the current year which requires prompt action.

Â Â Â Â Â  (c) Funds were made available by another unit of federal, state or local government and the availability of such funds could not have been ascertained at the time of the preparation of the budget for the current year.

Â Â Â Â Â  (d) A request for services or facilities, the cost of which shall be supplied by a private individual, corporation or company or by another governmental unit and the amount of the request could not have been accurately ascertained at the time of the preparation of the budget for the current year.

Â Â Â Â Â  (e) The involuntary destruction, involuntary conversion, or sale of property has necessitated the immediate purchase, construction or acquisition of different facilities in order to carry on the governmental operation.

Â Â Â Â Â  (2) A supplemental budget shall not extend beyond the end of the fiscal year during which it is submitted.

Â Â Â Â Â  (3) The supplemental budget shall be published. [1987 c.666 Â§6; 1989 c.171 Â§40]

Â Â Â Â Â  Note: See note under 294.900.

Â Â Â Â Â  294.930 Authority of Department of Revenue; budget records maintained by council of governments. (1) The Department of Revenue shall exercise the same powers and authority with regard to councils of governments and the budgets and budget committees of councils of governments as the department exercises under ORS 294.495 to 294.510 with regard to municipal corporations.

Â Â Â Â Â  (2) Each council of governments shall keep for a period of two years following the end of the fiscal year for which the budget was adopted:

Â Â Â Â Â  (a) A copy of the budget as finally adopted;

Â Â Â Â Â  (b) Copies of the notices required to be published under ORS 294.915 and 294.920; and

Â Â Â Â Â  (c) A copy of the resolution adopting the budget.

Â Â Â Â Â  (3) If requested by the Department of Revenue, the Division of Audits or a county assessor within the two-year period described in subsection (2) of this section, a council of governments shall send copies of the budget, notices and resolution to the entity making the request. [1987 c.666 Â§7; 2007 c.198 Â§1]

Â Â Â Â Â  Note: The amendments to 294.930 by section 1, chapter 198, Oregon Laws 2007, apply to fiscal years beginning on or after July 1, 2007. See section 2, chapter 198, Oregon Laws 2007. The text that applies to fiscal years beginning before July 1, 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  294.930. (1) The Department of Revenue shall exercise the same powers and authority with regard to councils of governments and the budgets and budget committees of councils of governments as the department exercises under ORS 294.495 to 294.510 with regard to municipal corporations.

Â Â Â Â Â  (2) On or before July 15 of each year, or upon such other date as the Department of Revenue shall designate, each council of governments shall file with the Department of Revenue a true copy of its budget as finally adopted, a copy of the notices required to be published under ORS 294.915 (1) and 294.920 (2) and a copy of the resolution adopting the budget.

Â Â Â Â Â  (3) The copies of budgets filed with the Department of Revenue under subsection (2) of this section shall be turned over to the Division of Audits created by ORS 297.010 on or before the end of the fiscal year for which the budget was prepared, and shall be retained by the Division of Audits for a period of two years following the end of the fiscal year for which the budget was prepared.

Â Â Â Â Â  Note: See note under 294.900.

MISCELLANEOUS

Â Â Â Â Â  294.950 County revenue sharing with cities. (1) Subject to the limitation contained in subsection (3) of this section, a county may give, out of its general fund, moneys that are not otherwise obligated for county purposes to any city situated in whole or in part within the county. Such moneys may be used by the city for general municipal purposes.

Â Â Â Â Â  (2) Subject to the limitation contained in subsection (3) of this section, a county may share the proceeds of any tax or excise described in section 3a, Article IX of the Oregon Constitution, with any city situated in whole or in part within the county for the purposes stated in that section.

Â Â Â Â Â  (3) In any fiscal year, moneys given to a city under this section shall not exceed the amount of revenue raised in any manner by the county within the boundaries of that city.

Â Â Â Â Â  (4) Any sharing of revenues between a county and city under this section is declared to be for a public purpose. [1981 c.335 Â§2]

Â Â Â Â Â  294.960 Collection and disposition of amounts due counties. Pursuant to ORS 293.250, a county may collect any moneys owed to the county pursuant to a judgment obtained under ORS 169.151. The county shall provide to the Department of Revenue the amount owed and the name, Social Security number and address of the person who owes the moneys. [2001 c.641 Â§1]

Â Â Â Â Â  Note: 294.960 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 294 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  294.990 Penalties. (1) Any officer willfully violating any of the provisions of ORS 51.340 shall, upon conviction thereof, be fined not more than $25 for each offense, to be paid into the county treasury for the benefit of the common schools.

Â Â Â Â Â  (2) Unless the time is extended by the commission, any municipal corporation subject to ORS 294.605 to 294.705 which fails, neglects or refuses to submit its annual or biennial budget to the commission on or before May 15 of each fiscal year, or on or before May 15 of the first fiscal year of a budget period, as provided in ORS 294.635, shall forfeit to the use of the tax supervising and conservation commission fund $50 for each day of such failure, refusal or neglect.

Â Â Â Â Â  (3) Any levying board subject to ORS 294.605 to 294.705 which fails, neglects or refuses to attend any budget hearing at the time and place fixed by the commission, or to be represented by counsel thereat, shall forfeit to the use of the tax supervising and conservation commission fund $25 for each member of such levying board responsible for such failure, neglect or refusal. [Amended by 1953 c.306 Â§17; 1971 c.267 Â§15; 1999 c.654 Â§26; 2001 c.135 Â§30]

_______________



Chapter 295

Chapter 295 Â Depositories of Public Funds and Securities

2007 EDITION

DEPOSITORIES OF PUBLIC FUNDS AND SECURITIES

PUBLIC FINANCIAL ADMINISTRATION

295.001Â Â Â Â  Definitions for ORS 295.001 to 295.108

295.002Â Â Â Â  Deposit of public funds; limitation; exception

295.004Â Â Â Â  Conditions for deposit of funds in excess of specified amounts

295.006Â Â Â Â  Bank depository and public official filings with State Treasurer; rules

295.008Â Â Â Â  Conditions for acting as custodian or bank depository

295.013Â Â Â Â  CustodianÂs receipt; duties of custodian

295.015Â Â Â Â  Maintenance of securities by bank depository

295.018Â Â Â Â  Increase in required collateral of bank depository; notifications; failure to increase collateral

295.022Â Â Â Â  Collateral not required for deferred compensation funds

295.031Â Â Â Â  Notice to public officials regarding adequacy of collateral

295.034Â Â Â Â  Withdrawal of inadequately collateralized funds

295.037Â Â Â Â  Distribution of collateral after loss in bank depository; assessments

295.041Â Â Â Â  Subrogation rights of State Treasurer

295.046Â Â Â Â  Limitation on depository acceptance of public funds from single public official; exception

295.048Â Â Â Â  Limitations on aggregate public funds deposits; notice; exceptions

295.053Â Â Â Â  Custodian duties when bank depository ceases holding public funds; securities

295.056Â Â Â Â  Liability of public officials for loss of public funds

295.061Â Â Â Â  Treasurer reports; filing; notification of changes

295.071Â Â Â Â  Investigation by regulatory bodies other than State Treasurer

295.073Â Â Â Â  Report to State Treasurer of certain actions by Director of Department of Consumer and Business Services

295.081Â Â Â Â  Time deposits

295.084Â Â Â Â  Designation of depository; collection for claims due state

295.087Â Â Â Â  Department of State Lands to invest proceeds from sales of public lands

295.091Â Â Â Â  Preference in selecting depositories for political subdivisions; apportioning funds; interest

295.093Â Â Â Â  Depositing moneys with treasurer of political subdivision

295.101Â Â Â Â  Public funds not subject to ORS 295.001 to 295.108

295.106Â Â Â Â  State Treasurer charges; expenses

295.108Â Â Â Â  State Treasurer rules; form of report

295.195Â Â Â Â  When deposit in foreign country authorized; effect on collateral

295.205Â Â Â Â  Accounts in financial institutions outside
Oregon
; conditions; rules

Â Â Â Â Â  295.001 Definitions for ORS 295.001 to 295.108. As used in ORS 295.001 to 295.108, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdequately capitalizedÂ means a bank depository that is classified as adequately capitalized by its primary federal regulatory authority.

Â Â Â Â Â  (2) ÂBank depositoryÂ means an insured institution or trust company that:

Â Â Â Â Â  (a) Maintains a head office or branch in this state in the capacity of an insured institution or trust company; and

Â Â Â Â Â  (b) Complies with ORS 295.008.

Â Â Â Â Â  (3) ÂBusiness dayÂ means any day other than a federal or State of Oregon legal holiday or a day on which offices of the State of Oregon are otherwise authorized by law to remain closed.

Â Â Â Â Â  (4) ÂCredit union depositoryÂ means a credit union as defined in ORS 723.006 or a federal credit union if:

Â Â Â Â Â  (a) The shares and deposits of the credit union or federal credit union are insured by the National Credit Union Share Insurance Fund; and

Â Â Â Â Â  (b) The credit union or federal credit union maintains a head office or branch in this state in the capacity of a credit union or federal credit union.

Â Â Â Â Â  (5) ÂCustodian bankÂ or ÂcustodianÂ means one of the following institutions designated by the bank depository for its own account:

Â Â Â Â Â  (a) The Federal Home Loan Bank designated to serve this state, or any branch of that bank; or

Â Â Â Â Â  (b) Any insured institution or trust company that:

Â Â Â Â Â  (A) Is authorized to accept deposits or transact trust business in this state;

Â Â Â Â Â  (B) Complies with ORS 295.008; and

Â Â Â Â Â  (C) Has been approved by the State Treasurer to serve as a custodian bank, if the State Treasurer has approved custodians under ORS 295.008.

Â Â Â Â Â  (6) ÂCustodianÂs receiptÂ or ÂreceiptÂ means a document issued by a custodian bank describing the securities deposited with it by a bank depository to secure public fund deposits.

Â Â Â Â Â  (7) ÂDepositoryÂ means a bank depository or a credit union depository.

Â Â Â Â Â  (8) ÂFinancial institution outside this stateÂ means a financial institution, as defined in ORS 706.008, that is not an extranational institution, as defined in ORS 706.008, and is not a bank depository or credit union depository, as defined in this section.

Â Â Â Â Â  (9) ÂInsured institutionÂ means an insured institution as defined in ORS 706.008.

Â Â Â Â Â  (10) ÂLossÂ means the issuance of an order by a regulatory or supervisory authority or a court of competent jurisdiction:

Â Â Â Â Â  (a) Restraining a bank depository from making payments of deposit liabilities; or

Â Â Â Â Â  (b) Appointing a receiver for a public depository.

Â Â Â Â Â  (11) ÂMaximum liabilityÂ of a bank depository on any given date means a sum equal to:

Â Â Â Â Â  (a) For a well capitalized bank depository, 10 percent of the greater of:

Â Â Â Â Â  (A) All public funds held by the bank depository, as shown on the most recent treasurer report;

Â Â Â Â Â  (B) The average of the balances of public funds held by the bank depository, as shown on the last four immediately preceding treasurer reports; or

Â Â Â Â Â  (C) An amount otherwise prescribed in ORS 295.001 to 295.108.

Â Â Â Â Â  (b) For an adequately capitalized bank depository, 25 percent of the greater of:

Â Â Â Â Â  (A) All public funds held by the bank depository, as shown on the most recent treasurer report;

Â Â Â Â Â  (B) The average of the balances of public funds held by the bank depository, as shown on the last four immediately preceding treasurer reports; or

Â Â Â Â Â  (C) An amount otherwise prescribed in ORS 295.001 to 295.108.

Â Â Â Â Â  (c) For an undercapitalized bank depository, 110 percent of the greater of:

Â Â Â Â Â  (A) All public funds held by the bank depository; or

Â Â Â Â Â  (B) The average of the balances of public funds held by the bank depository, as shown on the last four immediately preceding treasurer reports.

Â Â Â Â Â  (12) ÂNet worthÂ of a bank depository means:

Â Â Â Â Â  (a) The equity capital of the bank depository, as shown on the immediately preceding report of condition and income, and may include capital notes and debentures that are subordinate to the interests of depositors; or

Â Â Â Â Â  (b) An amount of equity capital designated by the State Treasurer.

Â Â Â Â Â  (13) ÂPledge agreementÂ means a written agreement among an insured institution or trust company, the State Treasurer and a custodian that pledges the securities deposited by the insured institution or trust company with the custodian as collateral for deposits of public funds held by the insured institution or trust company. The agreement must be approved by the board of directors or loan committee of the insured institution or trust company and must be continuously maintained as a written record of the insured institution or trust company.

Â Â Â Â Â  (14) ÂPublic fundsÂ or ÂfundsÂ means funds under the control or in the custody of a public official by virtue of office.

Â Â Â Â Â  (15) ÂPublic officialÂ means each officer or employee of this state or any agency, political subdivision or public or municipal corporation thereof, or any housing authority, who by law is made the custodian of or has control of any public funds.

Â Â Â Â Â  (16) ÂReport of condition and incomeÂ means the quarterly report submitted to a bank depositoryÂs primary federal regulatory authority.

Â Â Â Â Â  (17) ÂSecurityÂ or ÂsecuritiesÂ means:

Â Â Â Â Â  (a) Obligations of the
United States
, including those of its agencies and instrumentalities and of government sponsored enterprises;

Â Â Â Â Â  (b) Obligations of the International Bank for Reconstruction and Development;

Â Â Â Â Â  (c) Bonds of any state of the
United States
:

Â Â Â Â Â  (A) That are rated in one of the four highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating state and municipal bonds; or

Â Â Â Â Â  (B) Having once been so rated are ruled to be eligible securities for the purposes of ORS 295.001 to 295.108, notwithstanding the loss of such rating;

Â Â Â Â Â  (d) Bonds of any county, city, school district, port district or other public body in the United States payable from or secured by ad valorem taxes and that meet the rating requirement or are ruled to be eligible securities as provided in paragraph (c) of this subsection;

Â Â Â Â Â  (e) Bonds of any county, city, school district, port district or other public body issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of any county or city within the State of Oregon, if the issuing body has not been in default with respect to the payment of principal or interest on any of its bonds within the preceding 10 years or during the period of its existence if that is less than 10 years;

Â Â Â Â Â  (f) With the permission of the State Treasurer and in accordance with rules adopted by the State Treasurer, loans made to any county, city, school district, port district or other public body in the State of Oregon, if the borrower has not been in default with respect to the payment of principal or interest on any of its loans within the preceding 10 years or during the period of its existence if that is less than 10 years;

Â Â Â Â Â  (g) With the permission of the State Treasurer and in accordance with rules adopted by the State Treasurer, bond anticipation notes issued, sold or assumed by an authority under ORS 441.560;

Â Â Â Â Â  (h) Bonds, notes, letters of credit or other securities or evidence of indebtedness constituting the direct and general obligation of a federal home loan bank or Federal Reserve bank;

Â Â Â Â Â  (i) Debt obligations of domestic corporations that are rated in one of the three highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations; and

Â Â Â Â Â  (j) Collateralized mortgage obligations and real estate mortgage investment conduits that are rated in one of the two highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations.

Â Â Â Â Â  (18) ÂTreasurer reportÂ means a written report signed or authenticated by an officer of a bank depository setting forth as of the close of business on a specified date:

Â Â Â Â Â  (a) The total amount of public funds on deposit with the bank depository;

Â Â Â Â Â  (b) The net worth of the bank depository;

Â Â Â Â Â  (c) The amount and nature of eligible collateral then on deposit with its custodian to collateralize the bank depositoryÂs public funds deposits; and

Â Â Â Â Â  (d) The identity of its custodian.

Â Â Â Â Â  (19) ÂTreasurer report due dateÂ means a date not less than 10 business days after the date a bank depositoryÂs report of condition and income is due to be submitted to its federal regulatory authority.

Â Â Â Â Â  (20) ÂTrust companyÂ means a trust company as defined in ORS 706.008.

Â Â Â Â Â  (21) ÂUndercapitalizedÂ means a bank depository that is classified as undercapitalized by its primary federal regulatory authority.

Â Â Â Â Â  (22) ÂValueÂ means the current market value of securities.

Â Â Â Â Â  (23) ÂWell capitalizedÂ means a bank depository that is classified as well capitalized by its primary federal regulatory authority. [Formerly 295.005]

Â Â Â Â Â  Note: The amendments to 295.001 (formerly 295.005) by section 15a, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 123, chapter 783, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  295.001. As used in ORS 295.001 to 295.125, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCertificate of participationÂ or ÂcertificateÂ means a nonnegotiable document issued by a pool manager to a public official.

Â Â Â Â Â  (2) ÂCustodian bankÂ or ÂcustodianÂ means the following institutions designated by the depository bank for its own account:

Â Â Â Â Â  (a) The Federal Reserve Bank designated to serve this state, or any branch of that bank;

Â Â Â Â Â  (b) The Federal Home Loan Bank designated to serve this state, or any branch of that bank;

Â Â Â Â Â  (c) Any insured institution or trust company, as those terms are defined in ORS 706.008, that is authorized to accept deposits or transact trust business in this state and that complies with ORS 295.008; and

Â Â Â Â Â  (d) The fiscal agency of the State of Oregon, duly appointed and acting as such agency pursuant to ORS 286A.132.

Â Â Â Â Â  (3) ÂCustodianÂs receiptÂ or ÂreceiptÂ means a document issued by a custodian bank to a pool manager describing the securities deposited with it by a depository bank to secure public fund deposits.

Â Â Â Â Â  (4) ÂDepository bankÂ or ÂdepositoryÂ means an insured institution or trust company, as those terms are defined in ORS 706.008, a credit union, as defined in ORS 723.006, the shares and deposits of which are insured by the National Credit Union Share Insurance Fund, or a federal credit union, if the institution, trust company or credit union:

Â Â Â Â Â  (a) Maintains a head office or a branch in this state in the capacity of an insured institution, trust company, credit union or federal credit union; and

Â Â Â Â Â  (b) In the case of an insured institution or trust company, complies with ORS 295.008.

Â Â Â Â Â  (5) ÂPool managerÂ means:

Â Â Â Â Â  (a) The State Treasurer;

Â Â Â Â Â  (b) Any insured institution or trust company, as those terms are defined in ORS 706.008, a credit union, as defined in ORS 723.006, the shares and deposits of which are insured by the National Credit Union Share Insurance Fund, or a federal credit union, if the institution, trust company or credit union:

Â Â Â Â Â  (A) Is authorized to accept deposits or transact trust business in this state; and

Â Â Â Â Â  (B) In the case of an insured institution or trust company, complies with ORS 295.008;

Â Â Â Â Â  (c) The Federal Reserve Bank designated to serve this state, or any branch of that bank; or

Â Â Â Â Â  (d) The Federal Home Loan Bank designated to serve this state, or any branch of that bank.

Â Â Â Â Â  (6) ÂPublic fundsÂ or ÂfundsÂ means funds under the control or in the custody of a public official by virtue of office.

Â Â Â Â Â  (7) ÂSecurityÂ or ÂsecuritiesÂ means:

Â Â Â Â Â  (a) Obligations of the
United States
, including those of its agencies and instrumentalities;

Â Â Â Â Â  (b) Obligations of the International Bank for Reconstruction and Development;

Â Â Â Â Â  (c) Bonds of any state of the
United States
:

Â Â Â Â Â  (A) That are rated in one of the four highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating state and municipal bonds; or

Â Â Â Â Â  (B) Having once been so rated are ruled to be eligible securities for the purposes of ORS 295.001 to 295.125, notwithstanding the loss of such rating;

Â Â Â Â Â  (d) Bonds of any county, city, school district, port district or other public body in the United States payable from ad valorem taxes levied generally on substantially all property within the issuing body and that meet the rating requirement or are ruled to be eligible securities as provided in paragraph (c) of this subsection;

Â Â Â Â Â  (e) Bonds of any county, city, school district, port district or other public body issued pursuant to the Constitution or statutes of the State of Oregon or the charter or ordinances of any county or city within the State of Oregon, if the issuing body has not been in default with respect to the payment of principal or interest on any of its bonds within the preceding 10 years or during the period of its existence if that is less than 10 years;

Â Â Â Â Â  (f) Bond anticipation notes issued, sold or assumed by an authority under ORS 441.560;

Â Â Â Â Â  (g) One-family to four-family housing mortgage loan notes related to property situated in the State of Oregon, which are owned by a depository bank, no payment on which is more than 90 days past due, and which are eligible collateral for loans from the Federal Reserve Bank of San Francisco under section 10(b) of the Federal Reserve Act and regulations thereunder;

Â Â Â Â Â  (h) Bonds, notes, letters of credit or other securities or evidence of indebtedness constituting the direct and general obligation of a federal home loan bank or Federal Reserve bank;

Â Â Â Â Â  (i) Debt obligations of domestic corporations that are rated in one of the three highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations;

Â Â Â Â Â  (j) Collateralized mortgage obligations and real estate mortgage investment conduits that are rated in one of the two highest grades by a recognized investment service organization that has been engaged regularly and continuously for a period of not less than 10 years in rating corporate debt obligations; and

Â Â Â Â Â  (k) One-family to four-family housing mortgages that have been secured by means of a guarantee as to full repayment of principal and interest by an agency of the United States Government, including the Government National Mortgage Association, the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation.

Â Â Â Â Â  (8) ÂPublic officialÂ means each officer or employee of this state or any agency, political subdivision or public or municipal corporation thereof who by law is made the custodian of or has control of any public funds.

Â Â Â Â Â  (9) ÂValueÂ means the current market value of securities.

Â Â Â Â Â  295.002 Deposit of public funds; limitation; exception. (1) Any public official may retain undeposited such reasonable cash working fund as is fixed by the governing body of the political subdivision or public corporation for which the public official acts. Except to the extent of such cash working fund, each public official shall deposit public funds in the custody or control of the public official in one or more depositories currently qualified pursuant to ORS 295.001 to 295.108. The public official may not have on deposit in any one credit union depository an aggregate sum in excess of the deposit insurance limits established by the National Credit Union Administration. With respect to bank depositories, unless a bank depository has entered into the agreement described in ORS 295.008 (2)(b) and has deposited securities pursuant to ORS 295.015 (1), the public official shall not have on deposit in any one bank depository and its branches a sum in excess of:

Â Â Â Â Â  (a) The amount insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (b) For any amount over the amount insured by the Federal Deposit Insurance Corporation, the amount insured or guaranteed by private deposit insurance or a deposit guaranty bond issued by an insurance company rated A- or better by a recognized insurance rating service.

Â Â Â Â Â  (2) Compliance with ORS 295.001 to 295.108 relieves the public official of personal liability on account of the loss of the public funds in the custody or control of the public official. [Formerly 295.025]

Â Â Â Â Â  Note: The amendments to 295.002 (formerly 295.025) by section 19, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.002. (1) Any public official may retain undeposited such reasonable cash working fund as is fixed by the governing body of the political subdivision or public corporation for which the public official acts. Except to the extent of such cash working fund, each public official shall deposit public funds in the custody or control of the public official in one or more depositories currently qualified pursuant to ORS 295.001 to 295.125. The public official may not have on deposit in any one depository bank that is a credit union or federal credit union an aggregate sum in excess of $100,000. With respect to other depository banks, the public official, without procuring certificates of participation issued by the pool manager of the depository in an amount equal to the excess deposit, shall not have on deposit in any one depository bank and its branches a sum in excess of:

Â Â Â Â Â  (a) The amount insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (b) For any amount over the amount insured by the Federal Deposit Insurance Corporation, the amount insured or guaranteed by private deposit insurance or a deposit guaranty bond issued by an insurance company rated A- or better by a recognized insurance rating service.

Â Â Â Â Â  (2) Whenever a public official holds a certificate of participation issued by a pool manager in an amount exceeding the amount required by subsection (1) of this section, upon the written request of the depository bank the public official shall surrender it to the pool manager or direct the pool manager in writing to cancel it in whole or in a designated part.

Â Â Â Â Â  (3) Compliance with ORS 295.001 to 295.125 relieves the public official of personal liability on account of the loss of the public funds in the custody or control of the public official.

Â Â Â Â Â  295.004 Conditions for deposit of funds in excess of specified amounts. (1) A public official may deposit public funds in a bank depository in an amount in excess of the amount allowed in ORS 295.002 without requiring the bank depository to show that it has entered into the agreement described in ORS 295.008 (2)(b) or deposited securities pursuant to ORS 295.015 (1) if the funds are initially deposited into a bank depository in Oregon and the Oregon bank depository participates in a program through which:

Â Â Â Â Â  (a) The Oregon bank depository arranges for deposit of the funds into one or more certificates of deposit or time deposits issued by other financial institutions in the
United States
;

Â Â Â Â Â  (b) Each certificate of deposit or time deposit is fully insured by the Federal Deposit Insurance Corporation;

Â Â Â Â Â  (c) The Oregon bank depository administers the funds on behalf of the public official; and

Â Â Â Â Â  (d) Other financial institutions participating in the program place funds into the
Oregon
depository in an amount at least equal to the amount deposited into the Oregon bank depository by the public official for purposes of the program.

Â Â Â Â Â  (2) Until the Oregon bank depository places public funds into one or more certificates of deposit or time deposits as provided in subsection (1) of this section, any public funds held by the Oregon bank depository pending such placement that are in excess of the amounts allowed in ORS 295.002 must be collateralized as provided in ORS 295.001 to 295.108 for other public funds deposits.

Â Â Â Â Â  (3) The provisions of ORS 295.006, 295.013, 295.015, 295.018 and 295.037 do not apply to public funds deposits deposited into a bank depository in
Oregon
that the bank depository arranges for under the provisions of the program described in this section. The provisions of ORS 294.035 and 295.001 requiring deposit of public funds into depositories that have offices or branches in
Oregon
do not apply to certificates of deposit or time deposits that an Oregon bank depository arranges for under the provisions of the program described in this section. [Formerly 295.027]

Â Â Â Â Â  Note: The amendments to 295.004 (formerly 295.027) by section 20, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.004. (1) A public official may deposit public funds in an amount in excess of the amount allowed in ORS 295.002 without procuring a certificate of participation if the funds are initially deposited into a depository in Oregon and the Oregon depository participates in a program through which:

Â Â Â Â Â  (a) The
Oregon
depository arranges for deposit of the funds into one or more certificates of deposit or time deposits issued by other financial institutions in the
United States
;

Â Â Â Â Â  (b) Each certificate of deposit or time deposit is fully insured by the Federal Deposit Insurance Corporation;

Â Â Â Â Â  (c) The
Oregon
depository administers the funds on behalf of the public official; and

Â Â Â Â Â  (d) Other financial institutions participating in the program place funds into the
Oregon
depository in an amount at least equal to the amount deposited into the
Oregon
depository by the public official for purposes of the program.

Â Â Â Â Â  (2) The provisions of ORS 294.035 and 295.001 requiring deposit of public funds into depositories that have offices or branches in
Oregon
do not apply to certificates of deposit or time deposits that an
Oregon
depository arranges for under the provisions of the program described in this section.

Â Â Â Â Â  (3) As used in this section, Âpublic fundsÂ and Âpublic officialÂ have the meanings given those terms in ORS 295.001.

Â Â Â Â Â  295.005 [1967 c.451 Â§1; 1973 c.157 Â§4; 1973 c.288 Â§2; 1973 c.378 Â§1; 1973 c.797 Â§426; 1975 c.515 Â§8; 1981 c.440 Â§2; 1983 c.104 Â§3; 1983 c.456 Â§4; 1985 c.439 Â§1; 1985 c.565 Â§51; 1987 c.524 Â§1; 1989 c.536 Â§1; 1991 c.352 Â§6; 1993 c.74 Â§1; 1993 c.229 Â§23; 1993 c.318 Â§12; 1997 c.631 Â§447; 1999 c.311 Â§1; 1999 c.412 Â§3; 2003 c.195 Â§17; 2003 c.405 Â§2; 2005 c.443 Â§Â§32,32a; 2007 c.783 Â§123; 2007 c.871 Â§15a; renumbered 295.001 in 2007]

Â Â Â Â Â  295.006 Bank depository and public official filings with State Treasurer; rules. (1) Each bank depository shall keep on file with the State Treasurer the name and address of its custodian bank.

Â Â Â Â Â  (2) Each public official shall keep on file with the State Treasurer the names, addresses and such other information as the State Treasurer shall prescribe by rule of each depository in which the public official deposits public funds. [Formerly 295.055]

Â Â Â Â Â  Note: The amendments to 295.006 (formerly 295.055) by section 22, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.006. Each depository bank shall keep on file with the State Treasurer the names and addresses of each of its custodian banks and pool managers.

Â Â Â Â Â  295.008 Conditions for acting as custodian or bank depository. (1)(a) An insured institution or trust company may not be a custodian bank under ORS 295.001 to 295.108, unless it certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) The State Treasurer may approve one or more insured institutions or trust companies to serve as custodians for bank depositories. The State Treasurer shall promptly notify all bank depositories of the approval of an insured institution or trust company to serve as a custodian.

Â Â Â Â Â  (2) An insured institution or trust company may not be a bank depository under ORS 295.001 to 295.108, unless it:

Â Â Â Â Â  (a) Certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (b) Except as provided in subsection (4) of this section, enters into a pledge agreement; and

Â Â Â Â Â  (c) Complies with subsection (3) of this section.

Â Â Â Â Â  (3) After July 1, 2008, any insured institution or trust company that is not acting as a bank depository on July 1, 2008, and that wishes to become a bank depository shall file with the State Treasurer an initial written report signed or authenticated by an officer of the insured institution or trust company setting forth, as of the date the insured institution or trust company intends to commence acting as a bank depository:

Â Â Â Â Â  (a) The estimated total amount of public funds that will be on deposit with the insured institution or trust company;

Â Â Â Â Â  (b) The estimated net worth of the insured institution or trust company;

Â Â Â Â Â  (c) The amount and nature of the collateral that will be deposited with its custodian to collateralize the public funds deposits; and

Â Â Â Â Â  (d) The identity of its custodian.

Â Â Â Â Â  (4) An insured institution or trust company may be a bank depository under ORS 295.001 to 295.108 without entering into a pledge agreement or complying with subsection (3) of this section if the insured institution or trust company does not hold any funds on deposit for a public official that exceed the limits specified in ORS 295.002 for that type of depository. The provisions of ORS 295.006, 295.013, 295.015, 295.018, 295.037 and 295.061 do not apply to an insured institution or trust company that is a bank depository under this subsection. [2005 c.112 Â§3; 2007 c.871 Â§16]

Â Â Â Â Â  Note: The amendments to 295.008 by section 16, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.008. (1)(a) An insured institution or trust company described in ORS 295.001 (2)(c) may not be a custodian bank under ORS 295.001 to 295.125, unless it certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) With the approval of the State Treasurer, a depository bank may be a custodian bank with respect to its own securities.

Â Â Â Â Â  (2) An insured institution or trust company described in ORS 295.001 (4) may not be a depository bank under ORS 295.001 to 295.125, unless it:

Â Â Â Â Â  (a) Certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services; and

Â Â Â Â Â  (b) Except as provided in subsection (3) of this section, enters into a written agreement with the State Treasurer and a custodian that pledges the securities deposited by the insured institution or trust company with the custodian as collateral for deposits of public funds held by the insured institution or trust company. The agreement must be approved by the board of directors or loan committee of the insured institution or trust company and shall be continuously maintained as a written record of the insured institution or trust company.

Â Â Â Â Â  (3) An insured institution or trust company described in ORS 295.001 (4) may be a depository bank under ORS 295.001 to 295.125 without entering into the agreement described in subsection (2) of this section if the insured institution or trust company does not hold any funds on deposit for a public official that exceed the limits specified in ORS 295.002 for that type of depository. The provisions of ORS 295.006, 295.013, 295.015, 295.018, 295.045, 295.065, 295.105 and 295.185 do not apply to an insured institution or trust company that is a depository bank under this subsection.

Â Â Â Â Â  (4) An insured institution or trust company may not be a pool manager with respect to securities that it deposits with its custodians as collateral for the security of public fund deposits, and an insured institution or trust company may not be a pool manager unless it certifies in writing to the State Treasurer that it will furnish the reports required under ORS 714.075 to the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  Note: Section 33, chapter 871, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 33. On or before July 1, 2008, each insured institution and trust company that wishes to act as a bank depository under ORS 295.005 to 295.165 [renumbered 295.001 to 295.108] from and after July 1, 2008, shall file with the State Treasurer an initial written report signed or authenticated by an officer of the insured institution or trust company, together with an executed copy of its pledge agreement. The report shall set forth:

Â Â Â Â Â  (1) The estimated total amount of public funds that will be on deposit with the insured institution or trust company as of July 1, 2008;

Â Â Â Â Â  (2) The estimated net worth of the insured institution or trust company on July 1, 2008;

Â Â Â Â Â  (3) The amount and nature of the collateral that will be deposited with its custodian to collateralize the public funds deposits; and

Â Â Â Â Â  (4) The identity of its custodian. [2007 c.871 Â§33]

Â Â Â Â Â  295.010 [Amended by 1953 c.352 Â§3; 1957 c.172 Â§1; 1965 c.169 Â§1; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.011 [2005 c.112 Â§4; 2005 c.443 Â§32c; 2007 c.783 Â§124; renumbered 295.101 in 2007]

Â Â Â Â Â  295.013 CustodianÂs receipt; duties of custodian. (1) Upon receipt of securities from the bank depository, the custodian bank shall issue to the State Treasurer, with a copy to the bank depository, a custodianÂs receipt describing the securities.

Â Â Â Â Â  (2) Each custodian shall:

Â Â Â Â Â  (a) Maintain an accurate inventory of the securities of each bank depository described in the custodianÂs receipts issued by the custodian to the State Treasurer, and adjust the inventory to reflect withdrawals and substitutions of securities previously inventoried.

Â Â Â Â Â  (b) Appraise the value of the securities added to and withdrawn from the inventory of the bank depository, and appraise the value of the entire inventory of the bank depository on the last day of each month and at such other times as the State Treasurer directs.

Â Â Â Â Â  (c) Provide a monthly report to the State Treasurer listing the securities pledged by each bank depository and setting forth the value of each security and of the entire inventory of securities pledged by the bank depository.

Â Â Â Â Â  (d) Notify a bank depository in writing whenever the value of the securities held by the custodian for the bank depository is less than:

Â Â Â Â Â  (A) For a bank depository that is subject to increased collateral requirements under ORS 295.018, 110 percent of the greater of:

Â Â Â Â Â  (i) All public funds held by the bank depository; or

Â Â Â Â Â  (ii) The average of the balances of public funds held by the bank depository, as shown on the last four immediately preceding treasurer reports; or

Â Â Â Â Â  (B) For a bank depository that is not subject to increased collateral requirements under ORS 295.018, the maximum liability for the bank depository.

Â Â Â Â Â  (e) Notify the State Treasurer in writing if a bank depository fails to increase the value of its securities within five business days after receipt of notice under paragraph (d) of this subsection.

Â Â Â Â Â  (f) Notify the State Treasurer in writing if a bank depository increases the value of its securities to an adequate amount after receipt of notice under paragraph (d) of this subsection.

Â Â Â Â Â  (g) Notify the State Treasurer whenever a bond in the inventory of a bank depository no longer meets the rating requirements described in ORS 295.001 (17)(c) or (d). [Formerly 295.035]

Â Â Â Â Â  Note: The amendments to 295.013 (formerly 295.035) by section 21, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.013. Upon receipt of securities from the depository bank, the custodian bank shall issue to the pool manager designated by the depository a custodianÂs receipt describing the securities.

Â Â Â Â Â  295.015 Maintenance of securities by bank depository. Except as provided in ORS 295.018:

Â Â Â Â Â  (1)(a) Each bank depository throughout the period of its possession of public fund deposits in excess of the amounts insured or guaranteed as described in ORS 295.002 (1)(a) and (b) shall maintain on deposit with its custodian, at its own expense, securities having a value at least equal to its maximum liability and as otherwise prescribed in ORS 295.001 to 295.108. Such collateral shall be deposited with the bank depositoryÂs custodian and shall be clearly designated as security for the benefit of depositors of public funds under ORS 295.001 to 295.108.

Â Â Â Â Â  (b) For purposes of this section, when pledged as collateral for public funds deposits, loans described in ORS 295.001 (17)(f) shall be discounted to 75 percent of the unpaid principal balance owing on the loan from time to time, or to a lower value determined by the State Treasurer from time to time.

Â Â Â Â Â  (c) When a bond anticipation note is pledged as collateral for public funds deposits, if there is no readily determinable market value for the note, it shall be discounted to 75 percent of the unpaid principal balance owing on the note from time to time, or to a lower value determined by the State Treasurer from time to time.

Â Â Â Â Â  (2) The bank depository may deposit other eligible securities with its custodian and withdraw from deposit securities theretofore pledged to secure deposits of public funds, if the remaining securities have a value not less than its maximum liability. The State Treasurer shall execute such releases and surrender such custodianÂs receipts as are appropriate to effect substitutions and withdrawals of matured and excess pledged securities.

Â Â Â Â Â  (3) If a bank depositoryÂs maximum liability increases because it ceases to be a well capitalized bank depository or because it ceases to be an adequately capitalized bank depository, within five business days after the date on which the bank depositoryÂs maximum liability increases, the bank depository shall:

Â Â Â Â Â  (a) Notify its custodian and the State Treasurer in writing that the bank depositoryÂs maximum liability has increased, setting forth the bank depositoryÂs new maximum liability; and

Â Â Â Â Â  (b) Tender to its custodian additional securities having sufficient value to increase the total value of its securities pledged as collateral for public funds deposits to the new maximum liability of the bank depository.

Â Â Â Â Â  (4) If a bank depositoryÂs maximum liability decreases because it moves from being an undercapitalized bank depository to being a well capitalized bank depository or an adequately capitalized bank depository, or because it moves from being an adequately capitalized bank depository to a well capitalized bank depository, the bank depository may:

Â Â Â Â Â  (a) Notify its custodian and the State Treasurer in writing that the bank depositoryÂs maximum liability has decreased, setting forth the bank depositoryÂs new maximum liability; and

Â Â Â Â Â  (b) With the written approval of the State Treasurer, withdraw from its custodian any securities that exceed the bank depositoryÂs new maximum liability.

Â Â Â Â Â  (5) The State Treasurer shall act upon requests for releases and withdrawals of securities under subsections (2) and (4)(b) of this section within three business days after the receipt of each request. [1967 c.451 Â§2; 1975 c.515 Â§3; 2007 c.871 Â§17]

Â Â Â Â Â  Note: The amendments to 295.015 by section 17, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.015. Except as provided in ORS 295.018:

Â Â Â Â Â  (1) Each depository throughout the period of its possession of public fund deposits shall maintain on deposit with its custodians, at its own expense, securities having a value not less than 25 percent of the certificates of participation issued by its pool manager.

Â Â Â Â Â  (2) The depository may deposit other eligible securities with its custodian and withdraw from deposit securities theretofore pledged to secure deposits of public funds, if the remaining securities have a value not less than 25 percent of outstanding certificates of participation of the pool manager. The pool manager shall execute such releases and surrender such custodianÂs receipts as are appropriate to effect substitutions and withdrawals of excess pledged securities.

Â Â Â Â Â  295.018 Increase in required collateral of bank depository; notifications; failure to increase collateral. (1) The State Treasurer may require any bank depository during any period when it has in its possession public fund deposits to maintain on deposit with its custodians securities having a value not less than 110 percent of the greater of:

Â Â Â Â Â  (a) All public funds held by the bank depository; or

Â Â Â Â Â  (b) The average of the balances of public funds held by the bank depository, as shown on the last four immediately preceding treasurer reports.

Â Â Â Â Â  (2) An increase in collateral under subsection (1) of this section shall be ordered upon the advice of the Director of the Department of Consumer and Business Services. If the bank depository is a national bank or a federally chartered savings bank or savings and loan association, in giving advice to the State Treasurer the director may rely exclusively on information provided to the director by federal regulatory agencies and by the association on forms prescribed by the director. As a condition of being analyzed and reviewed by the director, a federal association shall agree and consent to provide the director with accurate, pertinent and timely information.

Â Â Â Â Â  (3) Failure of the director to inform the State Treasurer of the condition of any bank depository does not give any public depositor any right or impose any liability on the director. The State Treasurer shall not be liable to any public depositor or to any bank depository for increasing or not increasing the collateral requirement as authorized in subsection (1) of this section.

Â Â Â Â Â  (4) Any bank depository notified by the State Treasurer of the increased collateral requirement shall comply with the order within five business days by increasing the collateral in the same manner as required for the initial deposit of collateral in ORS 295.015 and, within the same five days, shall notify the State Treasurer of its compliance by supplying copies of the custodianÂs receipts for, or statement of activity showing, the increased collateral.

Â Â Â Â Â  (5)(a) If the State Treasurer does not receive the notice required in subsection (4) of this section within the required five business days, the State Treasurer shall immediately notify the director of the failure and shall send notice to all public officials served by that bank depository of its failure to comply.

Â Â Â Â Â  (b) If, after giving notice as required by paragraph (a) of this subsection, the State Treasurer receives notice that the bank depository is in compliance with the increased collateral requirements, the treasurer shall notify the public officials served by the bank depository that the bank depository is once again in compliance.

Â Â Â Â Â  (6) A bank depository that does not comply with subsection (4) of this section shall accept no further public funds deposits that are not insured by the Federal Deposit Insurance Corporation.

Â Â Â Â Â  (7) The names of financial institutions contained in records received or compiled by the State Treasurer pursuant to the provisions of this section shall be exempt from public disclosure unless the public interest requires disclosure in the particular instance. [1975 c.515 Â§2; 1981 c.440 Â§1; 1985 c.762 Â§182; 1987 c.373 Â§Â§28a,28b; 1987 c.554 Â§1; 1989 c.171 Â§41; 1991 c.327 Â§1; 2007 c.871 Â§18]

Â Â Â Â Â  Note: The amendments to 295.018 by section 18, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.018. (1) The State Treasurer may require any depository bank during any period when it has in its possession public fund deposits to maintain on deposit with its custodians securities having a value not less than 110 percent of the certificates of participation issued by its pool manager. The increase in collateral shall be ordered upon the advice of the Director of the Department of Consumer and Business Services. If the depository bank is a federally chartered savings and loan association, in giving its advice to the State Treasurer the director may rely exclusively on information provided to the director by federal regulatory agencies and by the association on forms prescribed by the director; as a condition of being analyzed and reviewed by the director, a federal association shall agree and consent to provide the director with accurate, pertinent and timely information.

Â Â Â Â Â  (2) Failure of the director to inform the State Treasurer of the condition of any depository does not give any public depositor any right or impose any liability on the director. The State Treasurer shall not be liable to any public depositor or to any depository bank for increasing or not increasing the collateral requirement as authorized in subsection (1) of this section.

Â Â Â Â Â  (3) Any depository bank notified by the State Treasurer of the increased collateral requirement shall comply with the order within 10 business days by increasing the collateral in the same manner as required for the initial deposit of collateral in ORS 295.015. The bank shall notify the State Treasurer and the pool manager of its compliance by supplying copies of the custodianÂs receipts for the increased collateral.

Â Â Â Â Â  (4) If any depository bank notified by the State Treasurer of an increased collateral requirement fails to notify the State Treasurer of compliance therewith within 10 business days, the State Treasurer shall immediately notify the director of the failure and shall send notice to the pool manager and all public depositors served by that depository bank of its failure to comply.

Â Â Â Â Â  (5) A depository bank described in subsection (4) of this section shall accept no further public deposits.

Â Â Â Â Â  (6) Financial institutions named in records received or compiled by the State Treasurer pursuant to the provisions of this section shall be exempt from public disclosure unless the public interest requires disclosure in the particular instance.

Â Â Â Â Â  295.020 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.022 Collateral not required for deferred compensation funds. Notwithstanding any other provision of this chapter, when a bank, mutual savings bank or savings and loan association receives moneys of the Deferred Compensation Fund established under ORS 243.411 from the state for deposit or investment, the institution shall not have to maintain the collateral required under this chapter for those deferred compensation moneys. [1977 c.721 Â§15; 1997 c.179 Â§27]

Â Â Â Â Â  295.025 [1967 c.451 Â§3; 1973 c.288 Â§3; 1999 c.48 Â§1; 2003 c.405 Â§6; 2007 c.871 Â§19; renumbered 295.002 in 2007]

Â Â Â Â Â  295.027 [2005 c.58 Â§1; 2007 c.871 Â§20; renumbered 295.004 in 2007]

Â Â Â Â Â  295.030 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.031 Notice to public officials regarding adequacy of collateral. (1) Within five business days after the State Treasurer receives notice from a custodian pursuant to ORS 295.013 (2)(e) indicating that a bank depository has failed to pledge adequate collateral with its custodian, the treasurer shall send written notice of the failure to each public official who has public funds on deposit in the bank depository with respect to which the notice under ORS 295.013 (2)(e) was given.

Â Â Â Â Â  (2) Within five business days after the State Treasurer receives notice from a custodian pursuant to ORS 295.013 (2)(f) indicating that a bank depository has once again pledged adequate collateral with its custodian, the treasurer shall send written notice to each public official who was notified under subsection (1) of this section stating that the bank depository once again has adequate collateral. [2007 c.871 Â§2]

Â Â Â Â Â  Note: ORS 295.031, 295.034, 295.037, 295.041, 295.046, 295.048, 295.053, 295.056, 295.061, 295.071, 295.073, 295.106 and 295.108 become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007.

Â Â Â Â Â  295.034 Withdrawal of inadequately collateralized funds. (1) Within 20 business days after a public official receives a notice from the State Treasurer pursuant to ORS 295.018 (5)(a) or 295.031 (1), the public official shall withdraw from the bank depository to which the notice applies all public funds deposits except those deposits that are insured by the Federal Deposit Insurance Corporation.

Â Â Â Â Â  (2) If a public official receives a notice from the State Treasurer pursuant to ORS 295.018 (5)(a) or 295.031 (1), beginning 20 business days after the public official receives the notice, the public official may not deposit into the bank depository to which the notice applies any public funds deposits if, as a result of such a deposit, the total public funds of the public official on deposit with the bank depository exceed the deposit insurance limit of the Federal Deposit Insurance Corporation. The prohibition on deposits continues until the public official receives notice under ORS 295.018 (5)(b) or 295.031 (2) indicating that the bank depository is in compliance with ORS 295.013 or 295.018, as applicable.

Â Â Â Â Â  (3) Except as required by any applicable law or regulation, a bank depository may not impose any early withdrawal penalty or any forfeiture of interest with respect to a withdrawal made by a public official pursuant to this section. [2007 c.871 Â§3]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.035 [1967 c.451 Â§4; 2007 c.871 Â§21; renumbered 295.013 in 2007]

Â Â Â Â Â  295.037 Distribution of collateral after loss in bank depository; assessments. (1) The deposit of securities by a bank depository with its custodian pursuant to ORS 295.001 to 295.108 constitutes consent by the bank depository to the disposition of the securities in accordance with this section.

Â Â Â Â Â  (2) When a loss has occurred in a bank depository, the bank depository shall as soon as possible make payment to the proper public officials of all funds subject to the loss, pursuant to the following procedures:

Â Â Â Â Â  (a) The Director of the Department of Consumer and Business Services or the receiver shall, within 20 days after the issuance of a restraining order or taking possession of any bank depository, ascertain the amount of public funds on deposit in the bank depository as disclosed by its records and the amount of the public funds covered by deposit insurance and certify the amounts to the State Treasurer and to each public official who has public funds on deposit in the bank depository.

Â Â Â Â Â  (b) Each public official who has public funds on deposit in the bank depository shall, within 10 days after receipt of the certification from the Director of the Department of Consumer and Business Services or the receiver, furnish to the State Treasurer verified statements of the public funds that the public official has on deposit in the bank depository.

Â Â Â Â Â  (3) Upon receipt of the certification from the Director of the Department of Consumer and Business Services or the receiver and the verified statements from the public officials who have public funds on deposit in the bank depository, the State Treasurer shall ascertain and fix the amount of public funds on deposit in the bank depository, plus interest to the date the funds are distributed to the public official at the rate the bank depository agreed to pay on the funds, minus any amount covered by deposit insurance.

Â Â Â Â Â  (4) After making the calculation described in subsection (3) of this section, the State Treasurer shall assess the net amount of public funds against all bank depositories, as follows:

Â Â Â Â Â  (a) First, against the bank depository that suffered the loss, to the extent of the full value of its collateral deposited with its custodian pursuant to ORS 295.001 to 295.108; and

Â Â Â Â Â  (b) Second, against the collateral of all other bank depositories, on a proportionate basis determined as provided in subsection (5) of this section.

Â Â Â Â Â  (5) For purposes of subsection (4) of this section, the proportionate share of each of the other bank depositories shall be determined by:

Â Â Â Â Â  (a) Averaging the amounts of the total public funds deposits reported on the bank depositoryÂs last four treasurer reports;

Â Â Â Â Â  (b) Averaging the total amounts of the total public funds deposits reported on the last four treasurer reports of all of the bank depositories; and

Â Â Â Â Â  (c) Dividing the result of the calculation performed under paragraph (a) of this subsection by the result of the calculation performed under paragraph (b) of this subsection.

Â Â Â Â Â  (6) Notwithstanding the assessment provisions of subsection (4) of this section, the State Treasurer shall assess the net amount of public funds deposits of a public official only against the bank depository that suffered the loss, and not against the collateral of other bank depositories, if the public official:

Â Â Â Â Â  (a) Was given appropriate notice about the bank depository by the State Treasurer under ORS 295.018 (5)(a) or 295.031 (1); and

Â Â Â Â Â  (b) The public official did not comply with ORS 295.034.

Â Â Â Â Â  (7) Assessments made by the State Treasurer are payable on the fifth business day following demand. If any bank depository fails to pay its assessment, the State Treasurer shall take possession of the securities segregated as collateral by the bank depository and liquidate the securities for the purpose of paying the assessment.

Â Â Â Â Â  (8) The State Treasurer shall distribute the net proceeds of the assessments and of any liquidated collateral, to the extent that they do not exceed the total net amount of public funds deposits and accrued interest claimed by the public officials, among the public officials entitled to the proceeds in proportion to the public officialsÂ respective claims.

Â Â Â Â Â  (9) If the net proceeds of the assessments and of any liquidated collateral are inadequate, after all other available sources are applied, to meet the total claims of the public officials entitled to the proceeds, the public officials may make claims against the closed bank depository as general creditors.

Â Â Â Â Â  (10) The prohibition on transfers of assets set forth in ORS 711.410 does not apply to assessments, payments, transfers or sales of securities made pursuant to this section. [2007 c.871 Â§4]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.040 [Amended by 1959 c.330 Â§1; 1963 c.128 Â§1; 1965 c.629 Â§1; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.041 Subrogation rights of State Treasurer. Upon the distribution of the proceeds of assessments and liquidated collateral pursuant to ORS 295.037 by the State Treasurer to any public official, the State Treasurer shall be subrogated to all of the right, title and interest of the public official against the closed bank depository, and shall share in any distribution of its assets ratably with other depositors. Any sums received from any distribution shall be paid to the public officials to the extent of any unpaid net deposit liability and the balance remaining shall be paid to the bank depositories against which the assessments were made, pro rata in proportion to the assessments actually paid by each bank depository. However, the closed bank depository may not share in any distribution of the balance remaining. If the State Treasurer incurs expenses in enforcing the treasurerÂs rights under this section, the expenses may be charged as provided in ORS 295.106. The State Treasurer shall submit a claim for expenses to the bank depository, and if the charges are thereafter paid to the treasurer, they shall be treated as a liquidation expense of the closed bank depository. [2007 c.871 Â§6]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.045 [1967 c.451 Â§5; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.045 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.045 is set forth for the userÂs convenience.

Â Â Â Â Â  295.045 Designation of pool managers; procedure for changing managers. Each depository bank shall designate one or more pool managers as provided in ORS 295.001 to 295.125; but it shall designate only one pool manager to function with respect to the public fund deposits and the security therefor of a single public official. If the depository elects to change pool managers, the public official shall surrender certificates of participation issued by the former pool manager in exchange for certificates of like amount issued by the successor pool manager, and the former pool manager shall cause the custodian to deliver to the successor pool manager custodianÂs receipts for security no longer required to support its outstanding certificates of participation. Such transactions may be arranged by escrows or otherwise, as the parties agree.

Â Â Â Â Â  295.046 Limitation on depository acceptance of public funds from single public official; exception. (1) A bank depository may not accept a deposit of public funds if the deposit would cause the aggregate of public funds deposits made by any one public official in the bank depository to exceed at any time the net worth of the bank depository. If a bank depositoryÂs net worth is reduced, the bank depository may allow public funds on deposit in excess of the reduced net worth to remain if the bank depository deposits with its custodian eligible securities valued at market value in an amount at least equal to the amount of the excess public funds deposits. If the additional securities required by this section are not deposited with the custodian, the bank depository shall permit the public official to withdraw deposits prior to maturity, including accrued interest, in accordance with applicable statutes and governmental regulations.

Â Â Â Â Â  (2) The limitations of subsection (1) of this section do not apply to public funds deposits held by a bank depository in a certificate of deposit or time deposit under the program described in ORS 295.004. [2007 c.871 Â§10]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.048 Limitations on aggregate public funds deposits; notice; exceptions. (1) Notwithstanding ORS 295.046, a bank depository may not permit the aggregate of public funds deposits on deposit with the bank depository from all public officials to exceed at any time:

Â Â Â Â Â  (a) 100 percent of the value of the bank depositoryÂs net worth, if the bank depository is an undercapitalized bank depository;

Â Â Â Â Â  (b) 150 percent of the value of the bank depositoryÂs net worth, if the bank depository is an adequately capitalized bank depository;

Â Â Â Â Â  (c) 200 percent of the value of the bank depositoryÂs net worth, if the bank depository is a well capitalized bank depository; or

Â Â Â Â Â  (d) 30 percent of the total aggregate public funds deposits of all public officials in all bank depositories as reported in the most recent notice received by the bank depository from the State Treasurer.

Â Â Â Â Â  (2) The State Treasurer shall notify each bank depository and its custodian of the total aggregate public funds deposits of all public officials in all bank depositories, based on the most recently submitted treasurer reports. The treasurer shall give the notification required by this subsection by the last day of the month in which bank depositories are required to submit a treasurer report.

Â Â Â Â Â  (3) If a bank depositoryÂs aggregate of public funds deposits exceeds the amount set forth in subsection (1) of this section, the bank depository shall, not later than 20 business days after receipt of notice from the State Treasurer, cease accepting deposits of public funds.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (3) of this section:

Â Â Â Â Â  (a) A bank depository may accept and hold public funds deposits in excess of the limits provided in subsection (1) of this section if the State Treasurer, upon good cause shown, approves the request of the bank depository to hold public funds in excess of the limits provided in subsection (1) of this section for a period not exceeding 90 days.

Â Â Â Â Â  (b) The limitations of subsection (1) of this section do not apply to public funds deposits held by a bank depository in a program described in ORS 295.004.

Â Â Â Â Â  (c) A well capitalized bank depository or an adequately capitalized bank depository may accept and hold public funds deposits in excess of the limit provided in subsection (1)(d) of this section if eligible securities are deposited with the bank depositoryÂs custodian as collateral in an amount at least equal to the amount of the public funds deposits in excess of the limitation prescribed in subsection (1)(d) of this section. [2007 c.871 Â§11]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.050 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.053 Custodian duties when bank depository ceases holding public funds; securities. (1) If a bank depository ceases holding public funds deposits, the bank depositoryÂs custodian shall continue to hold the pledged securities of the bank depository as collateral pursuant to ORS 295.001 to 295.108. Unless the State Treasurer directs that the bank depositoryÂs securities be held for a longer period, the custodian shall hold the bank depositoryÂs pledged securities for a period of:

Â Â Â Â Â  (a) 30 days, in the case of a bank depository that was well capitalized as of the date the bank depository ceased holding any public funds deposits;

Â Â Â Â Â  (b) 90 days, in the case of a bank depository that was adequately capitalized as of the date the bank depository ceased holding any public funds deposits; or

Â Â Â Â Â  (c) One year, in the case of a bank depository that was undercapitalized as of the date the bank depository ceased holding any public funds deposits.

Â Â Â Â Â  (2) If any of a bank depositoryÂs pledged securities mature during the periods described in subsection (1) of this section, the bank depository shall pledge substitute securities that shall be held by its custodian until the expiration of the period.

Â Â Â Â Â  (3) At the end of the applicable holding period, if the bank depository has not, during that period, had on deposit any public funds deposits, the custodian shall tender the bank depositoryÂs securities to the bank depository.

Â Â Â Â Â  (4) Notwithstanding the release of a bank depositoryÂs securities pursuant to subsection (3) of this section, the bank depository shall continue to be treated as a bank depository and shall be subject to assessment under ORS 295.037 until one year after the bank depository ceased holding any public funds deposits. If the bank depository no longer has pledged collateral that may be used to pay the assessment, the bank depository shall remain liable for payment of the assessment from its other assets. [2007 c.871 Â§13]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.055 [1967 c.451 Â§6; 2007 c.871 Â§22; renumbered 295.006 in 2007]

Â Â Â Â Â  295.056 Liability of public officials for loss of public funds. When public funds deposits are made in accordance with ORS 295.001 to 295.108, a public official may not be held liable for any loss of public funds that results from the failure or default of any depository without fault or neglect on the public officialÂs part or on the part of the public officialÂs officers or employees. [2007 c.871 Â§12]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.060 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.061 Treasurer reports; filing; notification of changes. (1) On or before each treasurer report due date, each bank depository that has in its possession public funds deposits of one or more public officials that exceed the limits specified in ORS 295.002 shall file its treasurer report with its custodian bank and with the State Treasurer.

Â Â Â Â Â  (2) Each bank depository that files reports with the State Treasurer under subsection (1) of this section shall notify the State Treasurer in writing or by electronic means within 10 business days of:

Â Â Â Â Â  (a) The date on which the bank depositoryÂs net worth is reduced by an amount greater than 10 percent of the amount shown as its net worth on the most recent report submitted pursuant to subsection (1) of this section; or

Â Â Â Â Â  (b) The date on which the bank depository ceases to be well capitalized and becomes adequately capitalized or undercapitalized, or ceases to be adequately capitalized and becomes undercapitalized.

Â Â Â Â Â  (3) An undercapitalized bank depository shall report the actual amount of public funds deposits held by it at least weekly to its custodian bank and to the State Treasurer. [2007 c.871 Â§7]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.065 [1967 c.451 Â§7; 1973 c.378 Â§2; 1975 c.515 Â§4; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.065 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.065 is set forth for the userÂs convenience.

Â Â Â Â Â  295.065 Duties of pool manager. Each pool manager shall:

Â Â Â Â Â  (1) Maintain an accurate inventory of the securities of each depository bank described in the custodianÂs receipts transmitted to it from custodian banks, and adjust the inventory to reflect withdrawals and substitutions of securities previously inventoried.

Â Â Â Â Â  (2) Appraise the value of the securities added to and withdrawn from the inventory of the depository bank, and appraise the value of the entire inventory of the depository on October 1 of each year and at such other times as it is directed to do so by the State Treasurer.

Â Â Â Â Â  (3) Issue certificates of participation to public officials in amounts designated by the depository bank and, upon the direction of the depository bank and the written consent of the public official to whom it is issued, reduce, modify or cancel a certificate.

Â Â Â Â Â  (4) Notify in writing holders of certificates of participation in the collateral of a depository bank whenever, after 10 daysÂ notice to the depository bank, the value of the securities continues to be less than 25 percent of outstanding certificates.

Â Â Â Â Â  (5) Notify the State Treasurer of the occurrence whenever a bond in the inventory of a depository bank loses its rating requirement provided in ORS 295.001 (7)(c) and (d).

Â Â Â Â Â  295.070 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.071 Investigation by regulatory bodies other than State Treasurer. (1) The State Treasurer may request that the Director of the Department of Consumer and Business Services or another state or federal agency with primary regulatory authority over any financial institution that is a bank depository or that applies to become a bank depository investigate and report to the State Treasurer concerning the condition of the financial institution.

Â Â Â Â Â  (2) The financial institution examined under this section shall pay the expenses of the investigation and report.

Â Â Â Â Â  (3) In lieu of an investigation and report, the State Treasurer may rely upon information made available to the State Treasurer or the Director of the Department of Consumer and Business Services by the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System or any state bank or thrift regulatory agency. [2007 c.871 Â§8]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.073 Report to State Treasurer of certain actions by Director of Department of Consumer and Business Services. The Director of the Department of Consumer and Business Services shall advise the State Treasurer of any action the director takes or directs any bank depository to take that will result in a reduction of greater than 10 percent of the net worth of the bank depository as shown on the most recent treasurer report submitted pursuant to ORS 295.061. [2007 c.871 Â§9]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.075 [1965 c.629 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.080 [Amended by 1959 c.330 Â§2; 1963 c.520 Â§2; 1967 c.335 Â§33; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.081 Time deposits. (1) Subject to ORS 295.002, 295.015 and 295.018, any depository may offer in writing to accept from the State Treasurer time deposits without limitation in amount or in an aggregate amount therein stated and to pay interest on the time deposits at rates specified in the offer. The offer shall be a continuing offer until it is modified or withdrawn by notice in writing delivered or mailed by registered or certified mail to the State Treasurer. While the offer continues in effect, the depository is bound to accept upon the terms therein specified time deposits tendered by the State Treasurer.

Â Â Â Â Â  (2) Any funds deposited by the State Treasurer on a time basis shall be deposited at the highest rate of interest available for the amount and term of the deposit.

Â Â Â Â Â  (3) The State Treasurer shall establish time deposits so as to make the deposited moneys as productive as possible, and shall exercise the judgment and care which persons of prudence, discretion and intelligence exercise in the management of their own affairs, considering the probable income and the probable safety of the moneys deposited, including the distribution of the deposits among depositories so as to minimize the possibility of loss of moneys. [Formerly 295.115]

Â Â Â Â Â  Note: The amendments to 295.081 (formerly 295.115) by section 23, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.081. (1) Any depository may offer in writing to accept from the State Treasurer time deposits without limitation in amount or in an aggregate amount therein stated and to pay interest on the time deposits at rates specified in the offer. The offer shall be a continuing offer until it is modified or withdrawn by notice in writing delivered or mailed by registered or certified mail to the State Treasurer. While the offer continues in effect, the depository is bound to accept upon the terms therein specified time deposits tendered by the State Treasurer.

Â Â Â Â Â  (2) Any funds deposited by the State Treasurer on a time basis shall be deposited at the highest rate of interest available for the amount and term of the deposit.

Â Â Â Â Â  (3) The State Treasurer shall establish time deposits so as to make the deposited moneys as productive as possible, and shall exercise the judgment and care which persons of prudence, discretion and intelligence exercise in the management of their own affairs, considering the probable income and the probable safety of the moneys deposited, including the distribution of the deposits among depositories so as to minimize the possibility of loss of moneys.

Â Â Â Â Â  295.084 Designation of depository; collection for claims due state. (1) The State Treasurer may designate such banks as are necessary within this state as depositories for the collection of drafts, checks, certificates of deposit and coupons received by the State Treasurer on account of any claim due the state.

Â Â Â Â Â  (2) The State Treasurer, on receipt of any draft, check or certificate of deposit, on account of a claim due the state, may place it in a depository for collection. The depository shall collect it without delay and shall notify the State Treasurer when collected. The compensation to be paid by the depository shall be fixed by the State Treasurer upon the best terms obtainable for the state. [Formerly 295.135]

Â Â Â Â Â  295.085 [1967 c.451 Â§8; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.085 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.085 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  295.085 Requiring special certification of collateral value. If, in the opinion of the State Treasurer, market conditions so indicate, the State Treasurer may require certification of collateral value in accordance with ORS 295.065 at other times throughout the year. The decision to request a special certification shall be solely at the discretion of the State Treasurer.

Â Â Â Â Â  295.087 Department of State Lands to invest proceeds from sales of public lands. Nothing in ORS 295.001 to 295.108 deprives the Department of State Lands of the power to invest or dispose of the funds derived from the sale of public lands as provided by law. [Formerly 295.145]

Â Â Â Â Â  295.090 [Amended by 1959 c.330 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.091 Preference in selecting depositories for political subdivisions; apportioning funds; interest. (1) In selecting banks or trust companies to act as depositories, public officials are not limited to the appointment of banks or trust companies in any particular locality. However, if banks or trust companies are engaged in business at an office or offices within the corporate limits of the political subdivision or public corporation and qualify to receive the funds, such depositories shall be given preference. If there is more than one such local qualifying depository, the depositing public official shall apportion the funds in the hands of the public official to such depositories in a manner that is equitable and in the best interests of the political subdivision or public corporation.

Â Â Â Â Â  (2) The depositories shall be required to pay to the political subdivision or public corporation upon deposits evidenced by certificates of deposit or deposits that by agreement may not be withdrawn on less than 30 daysÂ notice, interest at such rate or rates as shall be agreed upon between the governing body of the political subdivision or public corporation and the depository.

Â Â Â Â Â  (3) All interest received on deposits of moneys under this section shall accrue to and become a part of the fund the moneys of which were deposited.

Â Â Â Â Â  (4) This section does not apply to the State Treasurer. [Formerly 295.155]

Â Â Â Â Â  295.093 Depositing moneys with treasurer of political subdivision. Any public official may deposit moneys coming into the hands of the public official in connection with official duties with the treasurer of the political subdivision or public corporation concerned and obtain a receipt therefor. [Formerly 295.165]

Â Â Â Â Â  295.095 [1967 c.451 Â§9; 1969 c.314 Â§20; 1973 c.378 Â§3; 1983 c.456 Â§7; repealed by 1999 c.311 Â§8]

Â Â Â Â Â  295.100 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.101 Public funds not subject to ORS 295.001 to 295.108. (1) The following public funds are not subject to the provisions of ORS 295.001 to 295.108:

Â Â Â Â Â  (a) Funds that are deposited for the purpose of paying principal, interest or premium, if any, on bonds, as defined in ORS 286A.001 and 287A.001, and related costs or securing a borrowing related to an agreement for exchange of interest rates entered into under ORS 286A.110 or 287A.335.

Â Â Â Â Â  (b) Funds that are invested in authorized investments under provisions of law other than ORS 295.001 to 295.108. Funds invested under ORS 293.701 to 293.820 are invested in authorized investments for purposes of this subsection from the time the funds are transferred by the State Treasurer to a third party under the terms of a contract for investment or administration of the funds that requires such a transfer until the time the funds are returned to the treasurer or paid to another party under the terms of the contract.

Â Â Â Â Â  (c) Negotiable certificates of deposit purchased by the State Treasurer under ORS 293.736 or by an investment manager under ORS 293.741.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, funds deposited by a custodial officer under ORS 294.035 (3)(d) are subject to the provisions of ORS 295.001 to 295.108. [Formerly 295.011]

Â Â Â Â Â  295.105 [1967 c.451 Â§10; 1973 c.438 Â§1; 1975 c.515 Â§5; 1983 c.296 Â§10; 1985 c.762 Â§183; 1999 c.311 Â§2; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.105 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.105 is set forth for the userÂs convenience.

Â Â Â Â Â  295.105 Effect of deposit of securities; procedure in case of default of depository bank; rules. (1) The deposit of securities by a depository bank with its custodian pursuant to ORS 295.001 to 295.125 constitutes consent by the depository to the disposition of the securities in accordance with this section.

Â Â Â Â Â  (2) When a depository is closed by order of the Director of the Department of Consumer and Business Services or the Comptroller of the Currency, the State Treasurer shall:

Â Â Â Â Â  (a) Demand and receive from the pool manager the custodianÂs receipts; and

Â Â Â Â Â  (b) Demand and receive from the custodian the securities pledged to secure deposits of public funds and liquidate in an orderly manner the securities or such thereof as the State Treasurer may determine advisable at public or private sale and distribute the proceeds as provided in this section.

Â Â Â Â Â  (3) Each public official shall advise the State Treasurer of the amount of the public officialÂs deposits in the defaulted depository bank, and the State Treasurer shall proceed to determine the total amount of the claims payable out of the collateral of the depository. The claim of a public official for purposes of this section shall be the lesser of:

Â Â Â Â Â  (a) The amount of the public officialÂs deposits plus interest to the date the funds are distributed to the public official at the rate the depository agreed to pay on the funds reduced by the portion thereof that is insured by the Federal Deposit Insurance Corporation; or

Â Â Â Â Â  (b) The amount of the public officialÂs certificates of participation plus interest on the public officialÂs deposits to the date the funds are distributed to the public official at the rate the depository agreed to pay on the funds.

Â Â Â Â Â  (4) The State Treasurer shall distribute the net proceeds of the collateral, to the extent that they do not exceed the total claims, among the public officials entitled thereto in proportion to their respective claims. The State Treasurer shall remit to the depository bank any of its collateral or the proceeds thereof in excess of the amount so distributable to public officials.

Â Â Â Â Â  (5) If the net proceeds of the collateral are inadequate, after all other available sources are applied, to meet the total claims of the public officials entitled thereto, the public officials may make claims against the depository bank as general creditors.

Â Â Â Â Â  (6) The State Treasurer, in accordance with ORS chapter 183, shall adopt rules to carry out this section.

Â Â Â Â Â  295.106 State Treasurer charges; expenses. The State Treasurer may charge bank depositories for the reasonable expenses of the State Treasurer in connection with the services, duties and activities of the State Treasurer related to ORS 295.001 to 295.108. The State Treasurer shall deposit all moneys received under this section in the Miscellaneous Receipts Account established in the General Fund for the State Treasurer. Moneys received under this section are continuously appropriated to the State Treasurer for the payment of the reasonable expenses of the State Treasurer in connection with the services, duties and activities of the State Treasurer related to ORS 295.001 to 295.108. A bank depository shall pay to the State Treasurer all fees and other amounts charged under this section or under rules adopted to implement this section. [2007 c.871 Â§5]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.108 State Treasurer rules; form of report. (1) The State Treasurer shall adopt rules implementing the provisions of ORS 295.001 to 295.108.

Â Â Â Â Â  (2) The State Treasurer shall design the treasurer report required by ORS 295.061. The report shall be designed to minimize the regulatory burden of completing and submitting the report and, to the greatest extent practicable, the form of the report and the content required in the report shall be consistent with the information required by the bank depositoryÂs report of condition and income. [2007 c.871 Â§14]

Â Â Â Â Â  Note: See note under 295.031.

Â Â Â Â Â  295.110 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.115 [1967 c.451 Â§11; 1989 c.319 Â§1; 2007 c.871 Â§23; renumbered 295.081 in 2007]

Â Â Â Â Â  295.120 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.125 [1967 c.451 Â§12b; 1981 c.189 Â§1; 1989 c.319 Â§2; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.125 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.125 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  295.125 Deposits for terms not exceeding two years; interest; retention of sum by State Treasurer to pay current obligations. (1)(a) The State Treasurer may deposit moneys not required to meet current demands for a term not to exceed two years at such interest rates and upon such conditions as to withdrawals of such moneys as may be agreed upon between the State Treasurer and any depository bank or banks in the state.

Â Â Â Â Â  (b) All interest received on deposits of moneys under this subsection shall accrue to and become a part of the General Fund as required by ORS 293.140.

Â Â Â Â Â  (2)(a) The State Treasurer may deposit moneys of any of the funds mentioned in ORS 293.701 (2), except moneys deposited under subsection (1) of this section, at such interest rates and upon such conditions as to withdrawals of such moneys as may be agreed upon between the State Treasurer and any depository bank or banks in the state.

Â Â Â Â Â  (b) Notwithstanding ORS 293.140, all interest received on deposits of moneys under this subsection shall accrue to and become a part of the fund the moneys of which were deposited.

Â Â Â Â Â  (3) The State Treasurer may retain on hand in the state vault or in a depository, the sum the treasurer considers necessary as a reserve for the purpose of paying the current obligations and appropriations of the state.

Â Â Â Â Â  295.130 [Amended by 1953 c.352 Â§3; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.135 [1967 c.451 Â§13; 1981 c.189 Â§2; 1991 c.6 Â§1; renumbered 295.084 in 2007]

Â Â Â Â Â  295.140 [Repealed by 1953 c.352 Â§3]

Â Â Â Â Â  295.145 [1967 c.451 Â§14; renumbered 295.087 in 2007]

Â Â Â Â Â  295.150 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.155 [1967 c.451 Â§15; 2005 c.22 Â§225; renumbered 295.091 in 2007]

Â Â Â Â Â  295.160 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.165 [1967 c.451 Â§16; renumbered 295.093 in 2007]

Â Â Â Â Â  295.170 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.175 [1967 c.451 Â§30; 1989 c.569 Â§5; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.175 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.175 is set forth for the userÂs convenience.

Â Â Â Â Â  295.175 Expenses of State Treasurer as pool manager; rules. The expense of the State Treasurer in acting as a pool manager shall be paid to the State Treasurer by the depository bank using the services as pool manager. The State Treasurer, under rules and regulations to be adopted by the State Treasurer pursuant to ORS chapter 183, shall deposit funds so received and may require advance deposits to be made by any depository bank. The moneys credited pursuant to this section are continuously appropriated for the payment of expenses incurred in the administration of ORS 295.001 to 295.125.

Â Â Â Â Â  295.180 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.185 [1983 c.456 Â§6; repealed by 2007 c.871 Â§35]

Â Â Â Â Â  Note: 295.185 is repealed July 1, 2008. See section 35, chapter 871, Oregon Laws 2007, and section 36, chapter 871, Oregon Laws 2007, as amended by section 39, chapter 871, Oregon Laws 2007. 295.185 is set forth for the userÂs convenience.

Â Â Â Â Â  295.185 Maintenance of certain securities as collateral at rate set by State Treasurer. Notwithstanding the provisions of ORS 295.001 to 295.125, securities described in ORS 295.001 (7)(g) shall be maintained as collateral for public deposits at the value determined by the State Treasurer.

Â Â Â Â Â  295.190 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.195 When deposit in foreign country authorized; effect on collateral. (1) Notwithstanding any other provision of ORS chapter 295, the Department of Higher Education, with the approval of the State Treasurer, may deposit funds in a financial institution in a foreign country, if the circumstances under which the funds are to be used render it impracticable to keep the funds in a domestic financial institution or if the terms of a grant, gift or contract require that the funds be kept in a foreign country.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, to the extent estimated to be necessary to fund operations or activities for one biennium of the State of
Oregon
in a foreign country, the State Treasurer may deposit funds in a financial institution in a foreign country.

Â Â Â Â Â  (3) When funds are deposited in a financial institution in a foreign country pursuant to subsection (1) or (2) of this section, the institution shall not be required to maintain collateral as provided in ORS 295.015. Reasonable and prudent measures to protect the public funds from loss shall be exercised to the extent permitted under the laws of the foreign country.

Â Â Â Â Â  (4) The State Treasurer shall report to the Legislative Assembly biennially on the amounts of deposits in foreign countries, and the operation and activities funded by such deposits. The report shall be submitted to the offices of the President of the Senate and the Speaker of the House of Representatives and shall be referred by each of them to appropriate standing committees other than committees concerned with budgets of the State Treasurer or the activity or operation so funded. [1983 c.374 Â§Â§1,2; 1989 c.399 Â§1]

Â Â Â Â Â  295.200 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.205 Accounts in financial institutions outside
Oregon
; conditions; rules. (1) Notwithstanding any other law:

Â Â Â Â Â  (a) The State Treasurer may establish demand deposit accounts in financial institutions outside this state for the purpose of accepting deposits of funds related to the state investments in the geographical areas respectively serviced by the institutions.

Â Â Â Â Â  (b) Moneys paid to or collected by a financial institution or other entity under an agreement to provide loan servicing for a state agency, political subdivision or public corporation may be deposited in accounts in financial institutions outside this state for the purpose of:

Â Â Â Â Â  (A) Accepting payments of loan principal and interest;

Â Â Â Â Â  (B) Accepting and holding escrow funds;

Â Â Â Â Â  (C) Accepting and holding funds required to be held in reserve with or on behalf of the state agency, political subdivision or public corporation; or

Â Â Â Â Â  (D) Collecting and holding any other moneys required by the agreement for loan servicing to be collected or held by the financial institution or other entity prior to remittance to the state agency, political subdivision or public corporation or a third party.

Â Â Â Â Â  (c) Moneys held by a trustee or escrow agent pursuant to a bond indenture, certificate of participation indenture or escrow agreement with a state agency, political subdivision or public corporation in this state that are public funds, as defined in ORS 295.001, may be deposited in accounts in financial institutions outside this state.

Â Â Â Â Â  (2) The State Treasurer shall establish the demand deposit accounts described in subsection (1)(a) of this section in accordance with rules adopted pursuant to ORS 183.310 to 183.410 that ensure that reasonable and prudent measures are taken to protect the state investment funds from loss.

Â Â Â Â Â  (3) When accounts are established for a state agency, political subdivision or public corporation under subsection (1)(b) or (c) of this section, the state agency, political subdivision or public corporation in the agreement to provide loan servicing or the bond indenture, certificate of participation indenture or escrow agreement shall ensure that reasonable and prudent measures are taken to protect the moneys in the accounts from loss.

Â Â Â Â Â  (4) A public official may not have on deposit in any credit union that is a financial institution outside this state an aggregate sum in excess of the deposit insurance limit established by the National Credit Union Administration.

Â Â Â Â Â  (5) As used in this section, the terms Âfinancial institution outside this stateÂ and Âpublic officialÂ have the meanings given those terms in ORS 295.001. [1993 c.69 Â§1; 1995 c.259 Â§5; 1997 c.171 Â§15; 2007 c.871 Â§24]

Â Â Â Â Â  Note: The amendments to 295.205 by section 24, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  295.205. (1) Notwithstanding any other law:

Â Â Â Â Â  (a) The State Treasurer may establish demand deposit accounts in financial institutions outside this state for the purpose of accepting deposits of funds related to the state investments in the geographical areas respectively serviced by the institutions.

Â Â Â Â Â  (b) Moneys paid to or collected by a financial institution or other entity under an agreement to provide loan servicing for a state agency, political subdivision or public corporation may be deposited in accounts in financial institutions outside this state for the purpose of:

Â Â Â Â Â  (A) Accepting payments of loan principal and interest;

Â Â Â Â Â  (B) Accepting and holding escrow funds;

Â Â Â Â Â  (C) Accepting and holding funds required to be held in reserve with or on behalf of the state agency, political subdivision or public corporation; or

Â Â Â Â Â  (D) Collecting and holding any other moneys required by the agreement for loan servicing to be collected or held by the financial institution or other entity prior to remittance to the state agency, political subdivision or public corporation or a third party.

Â Â Â Â Â  (c) Moneys held by a trustee or escrow agent pursuant to a bond indenture, certificate of participation indenture or escrow agreement with a state agency, political subdivision or public corporation in this state that are public funds, as defined in ORS 295.001, may be deposited in accounts in financial institutions outside this state.

Â Â Â Â Â  (2) The State Treasurer shall establish the demand deposit accounts described in subsection (1)(a) of this section in accordance with rules adopted pursuant to ORS 183.310 to 183.410 that, to the extent practicable, provide that deposits of state investment funds are collateralized and managed in the manner otherwise required for deposits of public funds in the state under ORS 295.001 to 295.125.

Â Â Â Â Â  (3) When accounts are established for a state agency, political subdivision or public corporation under subsection (1)(b) or (c) of this section, the state agency, political subdivision or public corporation in the agreement to provide loan servicing or the bond indenture, certificate of participation indenture or escrow agreement shall require that:

Â Â Â Â Â  (a) All moneys deposited in the accounts, to the extent practicable, must be collateralized at the same level and managed in the same manner otherwise required for deposits of public funds in this state under ORS 295.001 to 295.125;

Â Â Â Â Â  (b) Compliance with the collateralization and management requirements of this subsection be monitored and evidence of compliance that is satisfactory to the state agency, political subdivision or public corporation be periodically supplied to the state agency, political subdivision or public corporation; and

Â Â Â Â Â  (c) Failure by a financial institution or other entity to maintain deposits collateralized and managed as required by this subsection shall constitute a breach of the applicable loan servicing agreement, bond indenture, certificate of participation indenture or escrow agreement.

Â Â Â Â Â  295.210 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.220 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.230 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.240 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.410 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.420 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.430 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.440 [Amended by 1957 c.171 Â§1; 1965 c.169 Â§2; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.450 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.460 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.470 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.480 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.490 [Amended by 1963 c.502 Â§5; repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.500 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.510 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.520 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.530 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.990 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  295.991 [1967 c.451 Â§18; repealed by 1971 c.743 Â§432]

_______________

CHAPTER 296

[Reserved for expansion]



Chapter 297

Chapter 297 Â Audits of Public Funds and Financial Records

2007 EDITION

AUDITS OF PUBLIC FUNDS AND FINANCIAL RECORDS

PUBLIC FINANCIAL ADMINISTRATION

DIVISION OF AUDITS OF THE SECRETARY OF STATEÂS OFFICE

297.010Â Â Â Â  Division of Audits; director and staff

297.020Â Â Â Â  Functions and duties of Division of Audits; moneys available for use by division

297.030Â Â Â Â  Audits, reviews and investigations authorized to be made by the Secretary of State may be assigned to Division of Audits

297.040Â Â Â Â  Payment of costs and expenses of audits authorized by ORS 297.030

297.050Â Â Â Â  Copy of audit reports to be supplied to Joint Legislative Audit Committee and Legislative Fiscal Officer

297.060Â Â Â Â  Confidentiality of tax records; penalty for disclosure

LEGISLATIVE OVERSIGHT OF AUDITS

297.065Â Â Â Â  Oversight of program audits and evaluation by Joint Legislative Audit Committee

297.070Â Â Â Â  Criteria for audits; rules; contracts with private auditors; audit expenses

INVESTIGATION OF LOSS OF PUBLIC FUNDS OR PROPERTY

297.110Â Â Â Â  Definitions for ORS 291.226 and 297.120

297.120Â Â Â Â  Division of Audits investigation of state agency loss of public funds or property; report to Governor

AUDITS OF ACCOUNTS OF STATE AND STATE-AIDED INSTITUTIONS AND AGENCIES

297.210Â Â Â Â  Audits of accounts of state agencies and state-aided institutions and agencies; audits of school districts; subpoena; audits on retirement of executive head of institution or department; terms and compensation of auditors

297.230Â Â Â Â  Estimate and payment of costs and expenses of audits; legislative report; crediting moneys to Division of Audits Account

MUNICIPAL AUDIT LAW

297.405Â Â Â Â  Definitions for ORS 297.020, 297.230, 297.405 to 297.740 and 297.990

297.415Â Â Â Â  Periodic financial reports required

297.425Â Â Â Â  Annual audits required; contracts related to audits; compensation; expenses; subjects of audits

297.435Â Â Â Â  Exemption from audit; financial statement and bonding required

297.445Â Â Â Â  Petition to audit municipal corporation exempt under ORS 297.435; notice to corporation; audit

297.455Â Â Â Â  Audits by federal government; review and approval by Secretary of State

297.459Â Â Â Â  Furnishing county audit reports to Department of Revenue

297.465Â Â Â Â  Standards for audits; form; filing

297.466Â Â Â Â  Auditor statement required; procedure for determining and correcting deficiencies; withholding of state funds

297.475Â Â Â Â  Cancellation of request for Secretary of State assistance

297.485Â Â Â Â  Filing fees

297.495Â Â Â Â  Extraordinary costs

297.505Â Â Â Â  Rules

297.515Â Â Â Â  County audits include judicial and law enforcement agencies and officers

297.525Â Â Â Â  Annual audit of county road work

297.527Â Â Â Â  City utilities separate municipal corporations

297.530Â Â Â Â  Subpoena authority of Secretary of State; enforcement; costs

297.535Â Â Â Â  Division of Audits Account

297.545Â Â Â Â  Disposition of Municipal Audit Law filing fees

297.555Â Â Â Â  Short title

ROSTER OF AUTHORIZED ACCOUNTANTS

297.670Â Â Â Â  Board of Accountancy to prepare and maintain roster

297.680Â Â Â Â  Rules for establishing and maintaining roster

297.701Â Â Â Â  Persons on roster on August 5, 1959; removal

297.710Â Â Â Â  Removal of accountant from roster; reinstatement

297.720Â Â Â Â  Biennial fee of accountants included on roster

297.730Â Â Â Â  Disposition of fees of board

297.740Â Â Â Â  Rules of board

PENALTIES

297.990Â Â Â Â  Penalties

DIVISION OF AUDITS OF THE SECRETARY OF STATEÂS OFFICE

Â Â Â Â Â  297.010 Division of Audits; director and staff. There is established the Division of Audits to be maintained under the supervision and control of the Secretary of State and operated as one of the divisions of the secretaryÂs office. The Secretary of State shall assign or appoint a director of the division and such other assistants, accountants, auditors and clerks, upon such terms and for such compensation, as the secretary deems advantageous and necessary to carry out the duties and functions of the division. [1985 c.509 Â§1]

Â Â Â Â Â  297.020 Functions and duties of Division of Audits; moneys available for use by division. (1) The Division of Audits shall have the function and duty of carrying out the provisions of ORS 297.210, 297.230, 297.405 to 297.555, 297.990 and this section.

Â Â Â Â Â  (2) All moneys received under authority of the sections listed in subsection (1) of this section and moneys appropriated for use by the Secretary of State in carrying out the provisions of those sections hereby are made available for use by the Division of Audits. [Amended by 1977 c.774 Â§19; 1979 c.286 Â§6]

Â Â Â Â Â  297.030 Audits, reviews and investigations authorized to be made by the Secretary of State may be assigned to Division of Audits. The audits, reviews or investigations authorized to be made by the Secretary of State may be assigned to the Division of Audits as a part of its functions and duties. [Amended by 1955 c.287 Â§18; 1987 c.143 Â§1]

Â Â Â Â Â  297.040 Payment of costs and expenses of audits authorized by ORS 297.030. The costs and expenses of conducting audits authorized by ORS 297.030 shall be paid from whatever funds are appropriated by law for use in carrying out the provisions of the respective laws relating thereto. The costs and expenses shall be charged and billed to such funds or activities in the same manner as are costs and expenses charged and billed for audits, reviews, investigations and system installations to municipal corporations and the various state departments, boards and commissions. [Amended by 1987 c.143 Â§2]

Â Â Â Â Â  297.050 Copy of audit reports to be supplied to Joint Legislative Audit Committee and Legislative Fiscal Officer. The Division of Audits of the office of the Secretary of State shall supply the Joint Legislative Audit Committee and the Legislative Fiscal Officer with a copy of each audit report made by or for the Division of Audits. [1959 c.70 Â§10; 1997 c.847 Â§5]

Â Â Â Â Â  297.060 Confidentiality of tax records; penalty for disclosure. Information furnished to the Secretary of State by the Department of Revenue and made confidential by ORS 314.835 shall be used by the Secretary of State and the officers and employees of the Secretary of State solely for the purposes of performing the functions of the office of Auditor of Public Accounts as required by section 2, Article VI of the Oregon Constitution, and shall not be used or disclosed for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided by ORS 314.991 (2). [1979 c.690 Â§17]

LEGISLATIVE OVERSIGHT OF AUDITS

Â Â Â Â Â  297.065 Oversight of program audits and evaluation by Joint Legislative Audit Committee. (1) It is the policy of this state that state government services be delivered with the highest level of desired effectiveness at the lowest possible cost.

Â Â Â Â Â  (2) The Joint Legislative Audit Committee shall provide oversight of the conduct of performance and program audits and program evaluations, that are outside the authority of the Secretary of State under section 2, Article VI of the Oregon Constitution, of state departments, boards, commissions, institutions and state-aided institutions and agencies. The joint committee shall review the efforts of state departments, boards, commissions, institutions and state-aided institutions and agencies to comply with the recommendations of the audit or evaluation reports. [1997 c.847 Â§2]

Â Â Â Â Â  297.070 Criteria for audits; rules; contracts with private auditors; audit expenses. (1) Performance and program audits of all state departments, boards, commissions, institutions and state-aided institutions and agencies shall be conducted on the basis of risk assessment and on standards established by national recognized entities including, but not limited to, the United States General Accounting Office and the National Association of State Auditors. The Secretary of State shall adopt and the Joint Legislative Audit Committee shall approve rules specifying all criteria to be considered for conducting a performance or program audit under this section. The Secretary of State shall schedule the performance and program audits as directed by the Joint Legislative Audit Committee.

Â Â Â Â Â  (2) The Secretary of State may subpoena witnesses, may require the production of books and papers and rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough audit. The Secretary of State shall report, in writing, to the Legislative Assembly as provided in ORS 192.245. The report shall include a copy of the report on each performance and program audit.

Â Â Â Â Â  (3) The Secretary of State, as State Auditor, shall contract with qualified private sector auditors to conduct audits required by this section, unless the Secretary of State determines that it is not practical or in the public interest to do so. If the Secretary of State determines that it is not practical or in the public interest to contract with qualified private sector auditors, after notifying the Joint Legislative Audit Committee, the Secretary of State shall employ auditors for such purpose and shall include in the written audit report the circumstances that rendered it impractical or not in the public interest to contract with qualified private sector auditors. All contracts for conducting performance and program audits under this section shall be in a form prescribed or approved by the Secretary of State. A copy of each completed contract shall be furnished to the Secretary of State and the Joint Legislative Audit Committee. The Secretary of State shall employ or contract with auditors upon terms and for compensation as the Secretary of State determines are advantageous and advisable.

Â Â Â Â Â  (4) An audit conducted under contract as provided in subsection (3) of this section shall be considered to be conducted by the Division of Audits for purposes of ORS 297.020, 297.050 and 297.535.

Â Â Â Â Â  (5) If a person fails to comply with any subpoena issued under subsection (2) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

Â Â Â Â Â  (6) The Secretary of State may enter into an agreement with the department, board, commission, institution, state-aided institution or agency that is the subject of a performance or program audit for payment of the expenses incurred by the Secretary of State in conducting the audit. The Emergency Board may also make funds available to the Division of Audits to reimburse it for expenses incurred under this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂPerformance auditÂ includes determining:

Â Â Â Â Â  (A) Whether an entity described in subsection (1) of this section that is the subject of the audit is acquiring, protecting and using its resources economically and efficiently;

Â Â Â Â Â  (B) The causes of inefficiencies or uneconomical practices; and

Â Â Â Â Â  (C) Whether the entity has complied with laws and regulations concerning matters of economy and efficiency.

Â Â Â Â Â  (b) ÂProgram auditÂ includes determining:

Â Â Â Â Â  (A) The extent to which the desired results or benefits of a program established by the Legislative Assembly or other authorizing body are being achieved;

Â Â Â Â Â  (B) The extent to which the need for or objectives of an ongoing program are necessary or relevant;

Â Â Â Â Â  (C) Whether the program complements, duplicates, overlaps or conflicts with other related programs;

Â Â Â Â Â  (D) The effectiveness of organizations, programs, activities or functions; and

Â Â Â Â Â  (E) Whether the entity described in subsection (1) of this section that is the subject of the audit has complied with laws and regulations applicable to the program. [1997 c.847 Â§4]

INVESTIGATION OF LOSS OF PUBLIC FUNDS OR PROPERTY

Â Â Â Â Â  297.110 Definitions for ORS 291.226 and 297.120. As used in this section and ORS 291.226 and 297.120:

Â Â Â Â Â  (1) ÂPublic officialÂ means any person who is serving a state agency as an officer, employee, member, agent or otherwise, regardless of whether the person is compensated for the personÂs services.

Â Â Â Â Â  (2) ÂState agencyÂ means any state department, division, bureau or other agency or body headed by an elected or appointed state officer or member of a board or commission. [1963 c.617 Â§1; 1993 c.718 Â§1; 2007 c.219 Â§1]

Â Â Â Â Â  297.120 Division of Audits investigation of state agency loss of public funds or property; report to Governor. (1) When a state agency sustains a loss of $100 or more of public funds or property under circumstances involving a public official who is entrusted with the custody of the funds or property or who is charged with the duty to account for the funds or property, the agency shall, within 30 days after discovery of the loss, report the loss in writing to the Division of Audits.

Â Â Â Â Â  (2) Within 30 days after receiving the report under subsection (1) of this section, the division shall determine whether to investigate the loss.

Â Â Â Â Â  (3) If the division investigates a loss, the division shall prepare a report regarding the accountability of the public official for the loss. The report shall be presented to the Governor. [1963 c.617 Â§2; 1969 c.199 Â§48; 1991 c.219 Â§2; 1993 c.718 Â§2; 2007 c.219 Â§2]

AUDITS OF ACCOUNTS OF STATE AND STATE-AIDED INSTITUTIONS AND AGENCIES

Â Â Â Â Â  297.210 Audits of accounts of state agencies and state-aided institutions and agencies; audits of school districts; subpoena; audits on retirement of executive head of institution or department; terms and compensation of auditors. (1)(a) The Secretary of State, as State Auditor, shall have the accounts and financial affairs of state departments, boards, commissions, institutions and state-aided institutions and agencies of the state reviewed or audited as the Secretary of State considers advisable or necessary.

Â Â Â Â Â  (b) The Secretary of State, as State Auditor, may conduct audits of the business practices of school districts and education service districts pursuant to a contract with the Department of Education authorized by ORS 326.133.

Â Â Â Â Â  (c) The Secretary of State may subpoena witnesses, require the production of books and papers and rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough investigation. The Secretary of State shall report, in writing, to the Governor. The report shall include a copy of the report on each audit.

Â Â Â Â Â  (2) The Secretary of State may audit or review any institution or department of the state government at any time the executive head of the institution or department, for any reason, retires from the headÂs office or position. The secretary need not conduct an audit or review under this subsection if:

Â Â Â Â Â  (a) The institution or department has been the subject of an audit or review of financial controls within the six months immediately preceding the retirement of the executive head of the institution or department; or

Â Â Â Â Â  (b) The secretary has not received a report within the 12 months immediately preceding the retirement of the executive head of the institution or department indicating that the executive head of the institution or department was unable or unwilling to follow state law, rules, policies or procedures.

Â Â Â Â Â  (3) The Secretary of State shall employ auditors upon such terms and for such compensation as the Secretary of State determines are advantageous and advisable.

Â Â Â Â Â  (4) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [Amended by 1969 c.135 Â§1; 1971 c.748 Â§3; 1983 c.154 Â§1; 1987 c.143 Â§3; 1993 c.718 Â§4; 1997 c.157 Â§1; 2007 c.218 Â§3; 2007 c.839 Â§14]

Â Â Â Â Â  297.220 [Repealed by 1969 c.135 Â§3]

Â Â Â Â Â  297.230 Estimate and payment of costs and expenses of audits; legislative report; crediting moneys to Division of Audits Account. (1) The Division of Audits shall estimate in advance the expenses that it will incur during the biennium in carrying out the provisions of ORS 297.030, 297.120 and 297.210, and shall charge officers, departments, boards and commissions of state government and other public bodies for their share of such expenses for periods within the biennium and in sufficient amounts to provide reasonable cash operating requirements for the Division of Audits within the biennial period. Each officer, department, board or commission or other public body shall pay to the credit of the Division of Audits Account such charge as an administrative expense from funds or appropriations available to it in the same manner as other claims against the state or public body are paid.

Â Â Â Â Â  (2) Payments authorized under this section shall be consistent with ORS 171.580 and 171.585. The Division of Audits shall report to the Joint Legislative Audit Committee established under ORS 171.580 when estimated expenses for an audit authorized under subsection (1) of this section exceed the estimated expenses for a biennium.

Â Â Â Â Â  (3) All moneys received from the various state departments, boards, commissions, institutions and state-aided institutions and agencies of the state in the payment of the costs of audits and reviews under this section and ORS 297.210 shall be credited to the Division of Audits Account. [Amended by 1977 c.774 Â§20; 1987 c.143 Â§4; 1993 c.724 Â§24; 1999 c.324 Â§1]

Â Â Â Â Â  297.240 [Repealed by 1977 c.774 Â§27]

MUNICIPAL AUDIT LAW

Â Â Â Â Â  297.405 Definitions for ORS 297.020, 297.230, 297.405 to 297.740 and 297.990. As used in ORS 297.020, 297.230, 297.405 to 297.740 and 297.990:

Â Â Â Â Â  (1) ÂAccountantsÂ means all accountants whose names are included in the roster prepared and maintained by the Oregon Board of Accountancy as required by ORS 297.670.

Â Â Â Â Â  (2) ÂAccountsÂ means all books, papers, files, letters and records of any nature or in any form used in conducting the affairs of the municipal corporation or in recording the transactions thereof.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon Board of Accountancy.

Â Â Â Â Â  (4) ÂFiscal affairsÂ means and includes all activities of any nature giving rise to or resulting from financial transactions, including compliance with legal requirements applicable to the operation of a municipal corporation.

Â Â Â Â Â  (5) ÂMunicipal corporationÂ means a:

Â Â Â Â Â  (a) City;

Â Â Â Â Â  (b) County;

Â Â Â Â Â  (c) Special district;

Â Â Â Â Â  (d) Corporation, except a municipal corporation established pursuant to ORS 441.525 to 441.595, upon which is conferred powers of the state for the purpose of local government; or

Â Â Â Â Â  (e) Public corporation, including a cooperative body formed between municipal corporations.

Â Â Â Â Â  (6) ÂPublic corporationÂ means a corporation the operation of which is subject to control by local government or its officers and which, at least in part, is organized to serve a public purpose of, and receives public funds or other support having monetary value from, such government. [1977 c.774 Â§2; 1979 c.286 Â§7; 1987 c.423 Â§1; 2005 c.443 Â§15]

Â Â Â Â Â  297.410 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.415 Periodic financial reports required. The Secretary of State shall require that periodic reports of financial condition and financial operations be prepared and submitted to the Secretary of State by municipal corporations in such form and at such times as the Secretary of State considers necessary. The periodic reports may be required of all municipal corporations. [1977 c.774 Â§3]

Â Â Â Â Â  297.420 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.425 Annual audits required; contracts related to audits; compensation; expenses; subjects of audits. (1) Except as provided in ORS 297.435, the accounts and fiscal affairs of every municipal corporation shall be audited and reviewed at least once each calendar or fiscal year, and more often if considered advisable by the governing body or managing or executive officer of the municipal corporation. The audits and reviews shall be made by accountants pursuant to contracts entered into by the governing body, or managing or executive officer, and accountants, or by the Secretary of State pursuant to a duly adopted ordinance or resolution. Upon request of the Secretary of State, the governing body, or managing or executive officer, shall provide the secretary with a copy of the contract entered into or an ordinance or resolution adopted under this section.

Â Â Â Â Â  (2) All contracts for conducting audits and reviews shall be in a form prescribed or approved by the Secretary of State.

Â Â Â Â Â  (3) The compensation for audits and reviews performed by accountants shall be as agreed upon between the governing body, or managing or executive officer of the municipal corporation, and the accountant, and shall be paid in the same manner as other claims against the municipal corporation are paid.

Â Â Â Â Â  (4) All expenses and costs incurred by the Secretary of State in conducting audits and reviews for municipal corporations shall be borne by the municipal corporation for which a particular audit or review is made. The expenses and costs shall be paid to the Secretary of State in the same manner as other claims against the municipal corporation are paid.

Â Â Â Â Â  (5) Audits and reviews required by this section shall inquire into:

Â Â Â Â Â  (a) The principles of accounting and methods followed by the municipal corporation in recording, summarizing and reporting its financial transactions and financial condition;

Â Â Â Â Â  (b) The accuracy and legality of the transactions, accounts, records, files and financial reports of the officers and employees of the municipal corporation as they relate to its fiscal affairs; and

Â Â Â Â Â  (c) Compliance with requirements, orders and regulations of other public officials which pertain to the financial condition or financial operations of the municipal corporation. [1977 c.774 Â§4; 1987 c.143 Â§5; 2001 c.26 Â§1; 2007 c.184 Â§1]

Â Â Â Â Â  297.430 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.435 Exemption from audit; financial statement and bonding required. (1) Subject to ORS 297.445, ORS 297.425 does not apply to any municipal corporation, except a county or a school district, if, with respect to any one calendar year or fiscal year, the municipal corporation meets all the conditions in either subsection (2) or (3) of this section.

Â Â Â Â Â  (2)(a) Total expenditures for all purposes, including moneys expended for debt retirement, did not exceed $150,000 for the year;

Â Â Â Â Â  (b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 90 days following the end of the year; and

Â Â Â Â Â  (c) A certificate has been submitted with the financial statements stating that the principal responsible official of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to the total amount of moneys received by the municipal corporation during the year.

Â Â Â Â Â  (3)(a) Total expenditures for all purposes, including moneys expended for debt retirement, exceeded $150,000 but did not exceed $500,000 for the year;

Â Â Â Â Â  (b) The municipal corporation has submitted financial statements for the year to the Secretary of State within 180 days following the end of the year, and the financial statements have been reviewed by an accountant or the Secretary of State in accordance with standards prescribed by the Secretary of State; and

Â Â Â Â Â  (c) A certificate has been submitted with the financial statements stating that the official responsible for receiving and disbursing moneys on behalf of the municipal corporation was covered during the entire year by a fidelity or faithful performance bond in an amount at least equal to 10 percent of the total receipts for the year, but not less than $10,000.

Â Â Â Â Â  (4) The financial statements required by this section shall be in a form prescribed by the Secretary of State and shall be considered audit reports for the purpose of the filing fee required by ORS 297.485.

Â Â Â Â Â  (5) The provisions of ORS 297.466 apply to financial statements for cities reviewed under subsection (3) of this section. [1977 c.774 Â§5; 1981 c.245 Â§1; 1997 c.401 Â§1; 2007 c.709 Â§1]

Â Â Â Â Â  297.440 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.445 Petition to audit municipal corporation exempt under ORS 297.435; notice to corporation; audit. (1) ORS 297.435 does not apply to a municipal corporation for any calendar or fiscal year if a petition requesting an audit, signed by residents of the municipal corporation who are subject to taxes, fees, assessments or other charges levied by the municipal corporation, is filed with the Secretary of State within six months of the end of the fiscal year for which the audit is requested. In a municipal corporation with a population of 150 or less, the petition must be signed by at least 10 residents. In a municipal corporation with a population of more than 150, the petition must be signed by at least 30 residents.

Â Â Â Â Â  (2) The Secretary of State shall give notice of the petition to the governing body of the municipal corporation within 10 days of its receipt. Upon receipt of notice of the petition from the Secretary of State, the governing body or managing or executive officer of the municipal corporation shall immediately comply with the provisions of ORS 297.425. If a copy of a signed contract between the governing body or managing or executive officer and an accountant, or a duly authorized ordinance or resolution requesting an audit by the Secretary of State, is not received within 30 days of the dispatch of notice of petition, the Secretary of State shall cause an audit and review to be made of the accounts and fiscal affairs of the municipal corporation designated in the petition.

Â Â Â Â Â  (3) The costs incurred by the Secretary of State in making the audit and review shall be borne by the municipal corporation, and shall be paid to the Secretary of State in the same manner as other claims against the municipal corporation. [1977 c.774 Â§6; 1987 c.143 Â§6; 2003 c.326 Â§1]

Â Â Â Â Â  297.450 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.455 Audits by federal government; review and approval by Secretary of State. If the accounts and fiscal affairs of a municipal corporation are audited and reviewed for a calendar or fiscal year, in accordance with the requirements of ORS 297.465, by auditors provided by the federal government, the Secretary of State may accept for review and filing the audit reports of such federal auditors if the reports also comply with the requirements set forth in ORS 297.465. Any such audit reports filed with the Secretary of State shall be subject to the filing fee required by ORS 297.485. If the audits and reviews and resulting audit reports are found by the Secretary of State to comply with ORS 297.465, the municipal corporation will be considered in compliance with ORS 297.425. [1977 c.774 Â§7; 1987 c.143 Â§7]

Â Â Â Â Â  297.459 Furnishing county audit reports to Department of Revenue. An accountant who furnishes an audit report to a county pursuant to ORS 297.465 shall, at the same time, furnish a copy of the audit report to the Department of Revenue. [1989 c.796 Â§9]

Â Â Â Â Â  Note: 297.459 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  297.460 [Amended by 1977 c.774 Â§21; renumbered 297.535]

Â Â Â Â Â  297.465 Standards for audits; form; filing. (1) The Secretary of State, in cooperation with the Oregon Board of Accountancy, and in consultation with the Oregon Society of Certified Public Accountants, shall prescribe the minimum standards for conducting audits of municipal corporations, preparing the resulting audit reports and expressing opinions upon the financial condition and results of operation for the period under audit. The expression of opinion shall be signed by the accountant signing the contract, or in the case of a partnership or professional corporation, by a partner or stockholder who is an accountant as defined in ORS 297.405, who has personally conducted the audit to an extent satisfactory to the Secretary of State and to the municipal corporation.

Â Â Â Â Â  (2) The municipal corporation shall be furnished with a written audit report, containing a signed expression of opinion, in the form prescribed by the Secretary of State. A copy of the audit report shall be furnished to each person who was a member of the governing body at the end of the calendar or fiscal year and to each member of the current governing body. Other copies shall be furnished the municipal corporation as are requested by the chairperson of the governing body or the managing or executive officer. The accountant shall furnish the audit report to the municipal corporation within six months after the close of the calendar or fiscal year under audit, except that the Secretary of State, for good cause shown, may grant to the accountant a reasonable extension of time.

Â Â Â Â Â  (3) The municipal corporation shall file one copy of its audit report with the Secretary of State. The report shall be subject to review by the Secretary of State, who may also require submission of the supporting documentation and audit programs of the accountant. If an audit, audit report or expression of opinion is found by the Secretary of State not to be in accordance with the prescribed standards, the Secretary of State shall request compliance. If the accountant fails to comply with the request, the Secretary of State shall so report to the Oregon Board of Accountancy, which thereupon may remove or suspend the name of the accountant from the roster required by ORS 297.670.

Â Â Â Â Â  (4) Audit reports or financial statements filed with the Secretary of State as required by ORS 297.405 to 297.555 shall include the names, mailing addresses and titles of the officers and members of the governing board of the municipal corporation. The report or statement of a special district shall include the name of its registered agent and the address of its registered office as provided by ORS 198.335 to 198.365. [1977 c.774 Â§8; 1979 c.646 Â§3; 2007 c.184 Â§2]

Â Â Â Â Â  297.466 Auditor statement required; procedure for determining and correcting deficiencies; withholding of state funds. (1) In performing an audit and review required under ORS 297.425, the accountant under contract with the municipal corporation or the Secretary of State, whoever performs the audit and review, shall determine if the municipal corporation has, or has not, followed generally accepted accounting principles in reporting its financial condition and operations, established appropriate accounting systems and internal controls and substantially complied with legal requirements in conducting its financial affairs. The determination shall either be included in the signed expression of opinion or otherwise disclosed in the audit report required under ORS 297.465.

Â Â Â Â Â  (2) Upon receipt of an audit report under ORS 297.465 the governing body of a county or city shall determine the measures it considers necessary to correct any deficiencies disclosed in the report. The governing body shall adopt a resolution setting forth the corrective measures it proposes and the period of time estimated to complete them.

Â Â Â Â Â  (3) Within 30 days after a county or city files a copy of its audit report with the Secretary of State under ORS 297.465 a copy of the resolution prepared under subsection (2) of this section shall also be filed. Upon receipt of the audit report and the resolution, the Secretary of State shall either acknowledge the city or countyÂs plans to correct deficiencies cited in the audit report or notify the county or city of those deficiencies which, if not corrected, could result in withholding of funds under this section. At the request of the governing body of the city or county the Secretary of State shall make suggestions for correcting those deficiencies. If the governing body of the county or city does not agree with the notification by the Secretary of State, it shall be granted an opportunity for a conference regarding the notification, audit determinations or corrective measures to be taken.

Â Â Â Â Â  (4) If the Secretary of State concurs with determinations made under subsection (1) of this section in two successive audits and reviews of the same county or city, and determines that the governing body of the county or city has not taken adequate action to correct the deficiencies cited in the notifications given under subsection (3) of this section, the Secretary of State may certify these facts to the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services. The certificate of the Secretary of State shall only be issued after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183, governing contested cases. The hearing shall be held within the jurisdiction of the county or city.

Â Â Â Â Â  (5) Upon receipt of a certificate from the Secretary of State under subsection (4) of this section, the State Treasurer, the Director of the Department of Revenue, the Director of Transportation and the Director of the Oregon Department of Administrative Services shall withhold from distribution to the county or city 10 percent of the moneys otherwise to be distributed to it under ORS 221.770, 323.455, 366.762 to 366.768, 366.785 to 366.820, 471.805 and 471.810. The moneys withheld shall be disbursed to the county or city only after the officer responsible for disbursement has received notice from the Secretary of State that the governing body of the county or city has taken action to follow generally accepted accounting principles in reporting financial condition and operations and establish appropriate accounting systems and internal controls and will substantially comply with legal requirements in conducting its financial affairs.

Â Â Â Â Â  (6) The Secretary of State may not issue a certificate under subsection (4) of this section for failure to follow generally accepted accounting principles if a county or city has followed accounting practices authorized by state law.

Â Â Â Â Â  (7) As used in this section, Âgenerally accepted accounting principlesÂ means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the American Institute of Certified Public Accountants, the Financial Accounting Standards Board or their successors. [1979 c.646 Â§2; 1981 c.245 Â§3; 1987 c.143 Â§8; 2007 c.184 Â§3]

Â Â Â Â Â  297.470 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.475 Cancellation of request for Secretary of State assistance. Whenever any municipal corporation has made a request to the Secretary of State, pursuant to ORS 297.425, for the audit of its accounts and fiscal affairs, the municipal corporation may cancel that request by ordinance or resolution adopted and furnished to the Secretary of State at least 90 days prior to the end of a calendar or fiscal year. [1977 c.774 Â§9; 2007 c.184 Â§4]

Â Â Â Â Â  297.480 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.485 Filing fees. (1) At the time an audit report, prepared by an accountant, is filed with the Secretary of State, as required by ORS 297.465, the municipal corporation shall pay to the Secretary of State a filing fee. The filing fee shall be determined by the total expenditures made by the municipal corporation for any and all purposes during the calendar or fiscal year audited, except that expenditures for principal of bonded debt, principal of short-term loans, principal of warrants redeemed which were issued during prior audit periods, transfers or loans between funds and turnovers of taxes or other trust moneys to other municipal corporations shall not be included in the total expenditures upon which the amount of the fee is based.

Â Â Â Â Â  (2) The filing fee to be paid shall be as indicated for those municipal corporations whose total expenditures fall within the classifications as follows:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â Â Â Â  Not OverÂ Â Â Â Â Â Â Â Â Â Â  Fee

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â  50,000Â Â Â Â Â  $Â Â Â Â Â  20

Â Â Â Â Â  $Â Â Â Â  50,000Â Â Â Â Â  Â Â Â Â  150,000Â Â Â Â Â  Â Â Â Â Â Â Â  40

Â Â Â Â Â  Â Â Â Â  150,000Â Â Â Â Â  Â Â Â Â  500,000Â Â Â Â Â  Â Â Â Â Â  150

Â Â Â Â Â  Â Â Â Â  500,000Â Â Â Â Â  Â  1,000,000Â Â Â Â Â  Â Â Â Â Â  200

Â Â Â Â Â  Â  1,000,000Â Â Â Â Â  Â  5,000,000Â Â Â Â Â  Â Â Â Â Â  250

Â Â Â Â Â  Â  5,000,000Â Â Â Â Â  10,000,000Â Â Â Â Â  Â Â Â Â Â  300

Â Â Â Â Â  10,000,000Â Â Â Â Â  50,000,000Â Â Â Â Â  Â Â Â Â Â  350

Â Â Â Â Â  50,000,000Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  400

______________________________________________________________________________

Â Â Â Â Â  (3) Audit reports filed by the administrative office of the county, under ORS 328.465 (2), for school districts with less than 1,000 children according to the latest school census in the county, shall be considered one report for purposes of the filing fee required by this section. The filing fee shall be paid by the county administrative office and deducted pro rata from moneys due to the several school districts. [1977 c.774 Â§10; 1999 c.345 Â§1]

Â Â Â Â Â  297.490 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.495 Extraordinary costs. Any extraordinary work required to be performed by the Secretary of State in connection with any of the audits or the reports thereon filed pursuant to ORS 297.465 shall be compensated by an additional payment to be agreed upon by the Secretary of State and the municipal corporation for which the audit is made or to be made. [1977 c.774 Â§11]

Â Â Â Â Â  297.500 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.505 Rules. The Secretary of State, subject to ORS chapter 183, may adopt, amend and repeal rules necessary to carry out the provisions of ORS 297.020, 297.230, 297.405 to 297.555 and 297.990. [1977 c.774 Â§12; 1979 c.286 Â§9]

Â Â Â Â Â  297.515 County audits include judicial and law enforcement agencies and officers. The audits of counties required under ORS 297.425 shall include circuit and justice courts, their officers and employees, district attorneys and their employees, sheriffs, constables and all other officers and officials elected by the residents of a county or appointed by an official elected by the residents of a county and transacting public business. [1977 c.774 Â§13]

Â Â Â Â Â  297.520 [1969 c.518 Â§3; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.525 Annual audit of county road work. The annual audit required to be made of the accounts and fiscal affairs of a county shall include a cost audit of the cost account for county road work. [1977 c.774 Â§13a]

Â Â Â Â Â  297.527 City utilities separate municipal corporations. When a city, by charter, establishes a board or commission that is elected by the people to operate a water utility or an electric utility of the city, the city and the water utility or the electric utility are separate municipal corporations for the purposes of ORS 297.405 to 297.555 and 297.990. [2005 c.443 Â§17]

Â Â Â Â Â  Note: 297.527 was added to and made a part of 297.405 to 297.740 by legislative action but was not added to any other series in ORS chapter 297. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  297.530 Subpoena authority of Secretary of State; enforcement; costs. (1) The Secretary of State may subpoena witnesses, require the production of accounts and do all things necessary to assure that the accounts and fiscal affairs of a municipal corporation are subject to a complete audit. If an accountant is denied access to any of the accounts or other information pertaining to the fiscal affairs of a municipal corporation, the accountant may request the Secretary of State to subpoena the accounts, or witnesses who may be able to furnish the necessary information. The accountant shall furnish to the Secretary of State such information as the Secretary of State determines necessary to carry out the provisions of subsections (1) and (2) of this section.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the Secretary of State, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court.

Â Â Â Â Â  (3) All costs necessarily incurred by the Secretary of State or an accountant in carrying out subsections (1) and (2) of this section shall be paid by the municipal corporation. [1983 c.794 Â§Â§2,3]

Â Â Â Â Â  297.535 Division of Audits Account. (1) All moneys received by the Secretary of State under ORS 297.210, 297.230, 297.425 and 297.445 shall be immediately turned over to the State Treasurer, who shall deposit the moneys in the General Fund to the credit of an account to be known as the Division of Audits Account.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs of the Division of Audits.

Â Â Â Â Â  (3) The moneys received under ORS 297.545 and deposited in the Division of Audits Account are continuously appropriated to the Secretary of State for use in payment of salaries and other expenses or costs incurred by the Division of Audits of the Office of the Secretary of State in connection with the carrying out of the provisions of ORS 297.020, 297.230, 297.405 to 297.740 and 297.990.

Â Â Â Â Â  (4) The Secretary of State may use moneys in the Division of Audits Account for cash advances for travel expenses necessary in carrying out the provisions of ORS 297.020 to 297.555 and 297.990. Any moneys received in reimbursement of these cash advances shall be deposited in the Division of Audits Account.

Â Â Â Â Â  (5) The Secretary of State shall keep a record of all moneys deposited in the Division of Audits Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [Formerly 297.460; 1979 c.286 Â§10; 1995 c.144 Â§3; 2001 c.796 Â§20; 2005 c.755 Â§14]

Â Â Â Â Â  297.545 Disposition of Municipal Audit Law filing fees. All filing fees received by the Secretary of State under ORS 297.405 to 297.555 shall be immediately turned over to the State Treasurer who shall deposit the moneys in the Division of Audits Account created under ORS 297.535. [Formerly 297.660; 1979 c.286 Â§11; 1995 c.144 Â§5]

Â Â Â Â Â  297.555 Short title. ORS 297.405 to 297.555 and 297.990 may be cited as the Municipal Audit Law. [1977 c.774 Â§1; 1979 c.286 Â§12]

Â Â Â Â Â  297.610 [Amended by 1959 c.238 Â§1; 1963 c.518 Â§1; 1965 c.332 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.620 [Amended by 1961 c.555 Â§1; 1963 c.301 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.622 [1963 c.301 Â§3; 1975 c.450 Â§1; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.624 [1963 c.301 Â§4; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.626 [1965 c.332 Â§9; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.630 [Amended by 1965 c.332 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.635 [1971 c.267 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.640 [Amended by 1961 c.555 Â§3; 1967 c.67 Â§2; repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.650 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.660 [Amended by 1977 c.774 Â§22; renumbered 297.545]

ROSTER OF AUTHORIZED ACCOUNTANTS

Â Â Â Â Â  297.670 Board of Accountancy to prepare and maintain roster. The Oregon Board of Accountancy shall prepare and maintain a roster of accountants authorized to conduct the municipal audits required by ORS 297.425. [Amended by 1981 c.83 Â§1]

Â Â Â Â Â  297.680 Rules for establishing and maintaining roster. The Oregon Board of Accountancy shall adopt by rule:

Â Â Â Â Â  (1) Procedures and qualifications for admitting applicants to the roster of authorized accountants referred to in ORS 297.670;

Â Â Â Â Â  (2) Procedures for reviewing the qualifications of accountants admitted to the roster for continuance on the roster;

Â Â Â Â Â  (3) Fees payable upon application for admission to the roster; and

Â Â Â Â Â  (4) Procedures for making the roster available to municipal corporations described in ORS 297.405 (5) which are subject to the Municipal Audit Law. [Amended by 1959 c.238 Â§2; 1965 c.332 Â§3; 1987 c.455 Â§1; 1999 c.309 Â§1; 1999 c.322 Â§34]

Â Â Â Â Â  297.690 [Amended by 1965 c.332 Â§4; 1973 c.832 Â§2; repealed by 1987 c.455 Â§5]

Â Â Â Â Â  297.700 [Repealed by 1959 c.238 Â§4]

Â Â Â Â Â  297.701 Persons on roster on August 5, 1959; removal. Notwithstanding the repeal of ORS 297.700, any person who is on the roster referred to in ORS 297.670 on August 5, 1959, shall remain thereon subject only to removal under ORS 297.710. [1959 c.238 Â§5]

Â Â Â Â Â  297.710 Removal of accountant from roster; reinstatement. (1) The Oregon Board of Accountancy, for cause, may remove from the roster the name of any person appearing thereon and may provide for the reinstatement thereof.

Â Â Â Â Â  (2) The board shall remove from the roster the name of any person appearing thereon if the person ceases to possess the qualifications described in ORS 297.680. If after such removal the board determines that such person later possesses such qualifications, the board may provide for the reinstatement of that personÂs name on the roster without an examination. [Amended by 1965 c.332 Â§5]

Â Â Â Â Â  297.720 Biennial fee of accountants included on roster. Every auditor or accountant whose name is included on the roster of authorized accountants referred to in ORS 297.670 shall pay to the Oregon Board of Accountancy biennially a fee for continuance thereon. The fee shall be in an amount not to exceed $100 as determined by the board by rule. [Amended by 1971 c.217 Â§1; 1981 c.89 Â§13; 1987 c.455 Â§2]

Â Â Â Â Â  297.730 Disposition of fees of board. The fees collected by the Oregon Board of Accountancy under ORS 297.670 to 297.740 shall be turned over to the State Treasurer who shall deposit the moneys in the General Fund to be credited to the Oregon Board of Accountancy for its use in carrying out the provisions of ORS 297.405 to 297.555 and 297.670 to 297.740. [Amended by 1981 c.83 Â§2]

Â Â Â Â Â  297.740 Rules of board. The Oregon Board of Accountancy may adopt rules necessary to exercise its powers and duties provided in ORS 297.405 to 297.555 and 297.670 to 297.740. [Amended by 1981 c.83 Â§3; 1999 c.322 Â§35]

Â Â Â Â Â  297.750 [Repealed by 1977 c.774 Â§27]

Â Â Â Â Â  297.810 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.820 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.830 [Repealed by 1967 c.359 Â§704]

Â Â Â Â Â  297.910 [Formerly 190.120; repealed by 1965 c.351 Â§4]

Â Â Â Â Â  297.920 [1961 c.108 Â§Â§6,7; renumbered 190.260]

PENALTIES

Â Â Â Â Â  297.990 Penalties. In addition to all other penalties, any county court, board of county commissioners or managing or executive officers of any municipal corporation, who violate any of the provisions of ORS 297.405 to 297.555 or fail to have the audits and examinations required by those sections made, upon such violation or failure shall forfeit to the county or other municipality their salaries and fees due them from the county or other municipality; and it shall be unlawful for any officer of such county or municipality to draw any warrant in favor of the members of such court, or such commissioners, or managing or executive officers of such corporation, in payment of such salaries or fees, or to pay the same in any manner. [Amended by 1977 c.774 Â§23; 1979 c.286 Â§13]

_______________

CHAPTERS 298 TO 304

[Reserved for expansion]






Volume 8, Chapters 305 - 325

Chapter 305

TITLE 29

REVENUE AND TAXATION

Chapter     305.     Administration of Revenue and Tax Laws; Appeals

306.     Property Taxation Generally

307.     Property Subject to Taxation; Exemptions

308.     Assessment of Property for Taxation

308A.  Land Special Assessments

309.     Board of Property Tax Appeals; Ratio Studies

310.     Property Tax Rates and Amounts; Tax Limitations; Tax Reduction Programs

311.     Collection of Property Taxes

312.     Foreclosure of Property Tax Liens

314.     Taxes Imposed Upon or Measured by Net Income

315.     Personal and Corporate Income or Excise Tax Credits

316.     Personal Income Tax

317.     Corporation Excise Tax

318.     Corporation Income Tax

319.     Motor Vehicle and Aircraft Fuel Taxes

320.     Miscellaneous Taxes

321.     Timber and Forestland Taxation

323.     Cigarettes and Tobacco Products

324.     Oil and Gas Tax

_______________

Chapter 305  Administration of Revenue and Tax Laws; Appeals

2007 EDITION

ADMINISTRATION; APPEALS

REVENUE AND TAXATION

DEPARTMENT OF REVENUE

(Organization)

305.005     Definitions

305.015     Policy

305.025     Department of Revenue; organization; planning; seal

305.035     Director of Department of Revenue; appointment; confirmation; compensation and expenses; bond

305.045     Duties of director

305.057     Delegation of authority

305.060     Offices of department; equipment and supplies

305.063     Department of Revenue Administration Account; use; limitation

305.065     Deputy director; appointment; qualifications

305.075     Employees; appointment; duties; compensation and expenses

305.078     Authority of Department of Revenue to require fingerprints

305.085     Charges for maps, documents or publications

(Tax Administration)

305.100     Rules; forms

305.102     Constitutional property tax limit; rules

305.105     Declaratory rulings by department; rules

305.110     Duty to construe tax laws; instruction of officers acting under tax laws

305.120     Enforcement of tax laws

305.130     Department as party to actions involving property subject to certain tax liens; complaint and summons

305.140     Power to release real property from certain tax liens

305.145     When interest required to be waived; power to waive, reduce or compromise small tax balance or penalty and interest; rules

305.150     Closing agreements

305.155     Cancellation of uncollectible tax; filing order; releasing liens

305.157     Extending statutory periods of limitation

305.160     Reports from public officers

305.170     Complaints concerning tax laws; reports and recommendations to Legislative Assembly

305.180     Effect of tax warrant for purposes of out-of-state collection

305.182     Filing of warrants for unpaid taxes; release, cancellation and satisfaction

305.184     Certificate of outstanding warrants; fee; rules

305.190     Subpoenaing and examining witnesses, books and papers; application to tax court for disobeyance of subpoena

305.192     Disclosure of books and papers relating to appraisal or assessment of industrial property

305.193     Disclosure of tax information to designated persons; rules

305.195     Written interrogatories; contents; time and manner of service; answer; objection; order for answer; demand for information by taxpayer; order for information

305.200     Witness fees and mileage

305.215     Conflicting claims for credit for dependent; notice procedure; appeal; evidence as public record

305.217     When deduction for amounts paid as wages or remuneration permitted

305.220     Interest on deficiency, delinquency or refunds; adjustments in rates; rules; computation

305.222     Determination of interest rate

305.225     Request of assistance by law enforcement agency; disclosure of tax records

305.228     Penalty for second dishonored payment of taxes; waiver

305.229     When penalties not imposed; rules

(Representation of Taxpayer)

305.230     Qualifications of persons representing taxpayer; procedure for designating representative; rules

305.242     Representation before department or magistrate of designated partnership tax matters; designated tax partner

305.245     Representation before tax court magistrate by officer or employee of county or department

305.260     Representation before department or magistrate by former department personnel prohibited

(Tax Deficiencies; Notice; Appeals)

305.263     Order requiring filing report or return; show cause; contempt; appeal

305.265     Deficiency notice; payment of deficiency; assessment; appeal; interest; rules

305.267     Extension of time to issue notice of deficiency or assessment

305.270     Refund of excess tax paid; claim procedure

305.271     Refund transfer or assignment prohibited; exception

305.275     Persons who may appeal due to acts or omissions

305.280     Time for filing appeals; denial of appeal

305.285     Correction of tax and assessment rolls for subsequent tax years during pendency of appeal

305.288     Valuation changes for residential property substantial value error and for good and sufficient cause

305.290     Extension of time for making assessment due to bankruptcy

305.295     Cancellation of tax, penalty or interest; rules

305.305     Procedure where deficiency based on federal or other state audit report; effect of appeal; interest suspension

305.330     Tax liability of reorganized business entity

305.375     Disposition of penalties; payment of refunds

(License Lists)

305.380     Definitions for ORS 305.385

305.385     Agencies to supply licensee and contractor lists; contents; effect of department determination on taxpayer status of licensee or contractor; rules

SUBPOENAS RELATING TO INDUSTRIAL PROPERTY

305.390     Subpoenas of records containing information on industrial plant for use to determine value of different industrial plant

305.392     Process for limiting scope of third-party subpoena

305.394     When industrial plant owner may choose not to produce information sought by subpoena

305.396     Protection of confidentiality of industrial property information obtained by subpoena

305.398     Disclosure and use of industrial property confidential information obtained by third-party subpoena

305.400     Payment of costs of subpoena compliance; determination of costs

APPEALS OF INDUSTRIAL PROPERTY OR PLANTS

305.403     Election to appeal value of principal or secondary industrial property to tax court; dismissal of appeal to board of property tax appeals

OREGON
TAX COURT

(General)

305.404     Oregon Tax Court; definitions; usage

305.405     Oregon Tax Court; creation; jurisdiction

305.410     Authority of court in tax cases within its jurisdiction; concurrent jurisdiction; exclusive jurisdiction in certain cases

305.412     Jurisdiction to determine value

305.415     Service of papers and process

305.418     When mailed complaint considered to be filed

305.419     Tax, penalty and interest payable before appeal; how determined; waiver; refund

305.420     Issuance of subpoenas; administration of oaths; depositions

305.422     Waiver of penalty for failure to timely file property return

305.425     Proceedings to be without jury and de novo; issues reviewable; rules of procedure

305.427     Burden of proof in tax court proceedings

305.430     Hearings to be open to public; report of proceedings; exception; confidential information

305.437     Damages for frivolous or groundless appeal or appeal to delay

305.440     Finality of unappealed decision of tax court; effect of appeal to Supreme Court

305.445     Appeals to Supreme Court; reviewing authority and action on appeal

305.447     Recovery by taxpayer of certain costs and expenses upon appeal to Supreme Court

305.450     Publication of tax court decisions

305.452     Election and term of judge; vacancy; recommendation of appointees to fill vacancy

305.455     Qualifications of judge; inapplicability of disqualification-for-prejudice provision

305.460     Salary, expenses, disability and retirement of judge and magistrates

305.470     Presiding judge; functions

305.475     Offices of tax court; location of hearings

305.480     State Court Administrator as administrator and clerk; other personnel; expenses; limitation on activities of personnel

305.485     Records

(Industrial Property Appeals)

305.487     Findings and policy

305.489     Considerations in adopting rules

(Fees)

305.490     Filing fees; recovery of certain costs and disbursements; additional recovery for certain taxpayers; disposition of receipts

305.492     Fees and expenses of witnesses

305.493     Fees for transcripts or copies of records

(Representation)

305.494     When shareholder may represent corporation in tax court proceedings

(Magistrate Division)

305.498     Magistrates; appointment; qualifications; oaths; duties; dismissal; appointment of presiding magistrate

305.501     Appeals to tax court to be heard by magistrate division; exception; mediation; conduct of hearings; decisions; appeal de novo to tax court judge

305.505     Magistrate division records; statistical reports

305.525     Notice to taxpayer of right to appeal

(Appeals Procedure; Effect of Pendency of Appeal)

305.560     Appeals procedure generally; procedure when taxpayer is not appellant; intervention

305.565     Stay of collection of taxes, interest and penalties pending appeal; exception; bond

305.570     Standing to appeal to regular division of tax court; perfection of appeal

305.575     Authority of tax court to determine deficiency

(Constitutional Limits Upon Property Taxes; Effects; Determination)

305.580     Exclusive remedies for certain determinations; priority of petitions

305.583     Interested taxpayer petitions for certain determinations; petition contents; manner and time for filing; classification notice requirements; bond proceed use notice requirements

305.585     Local government petitions concerning taxes of another local government under 1990 Measure 5; manner and time for filing

305.586     Legislative findings; policy on remedies for misspent bond proceeds

305.587     Tax court findings; orders; refunds; bond measure construction; other relief

305.589     Judicial declarations; petition by local government; notice; intervention; appeal; remedies; costs

305.591     Court determination that 1990 Measure 5 tax limit is inapplicable; collection of tax; appeal; stay denied

INTERGOVERNMENTAL TAX RELATIONS

(Federal and Other States)

305.605     Application of tax laws within federal areas in state

305.610     Reciprocal recognition of tax liability; actions in other states for
Oregon
taxes

305.612     Reciprocal offset of tax refunds in payment of liquidated tax obligations; rules

305.615     Apportionment of moneys received from
United States
in lieu of property taxes

(Local)

305.620     Collection and distribution of local taxes on income and sales; costs; court review of determinations and orders; appeals

305.625     State and political subdivisions are employers for purpose of withholding city or county income tax

305.630     Compliance with city or county income tax ordinance required

305.635     Rate of withholding to be designated by city or county; forms

305.640     Discrimination among employers prohibited

305.645     Department of Revenue to provide services to political subdivisions

MULTISTATE TAX COMPACT

305.655     Multistate Tax Compact

305.660     Director of department to represent state; alternate

305.665     Appointment of consultants from political subdivisions imposing taxes having multistate impact

305.675     Application of compact provisions relating to interstate audits

305.676     Mediation and arbitration laws not applicable to Multistate Tax Commission processes

305.685     Multistate Tax Commission Revolving Account

CHARITABLE CHECKOFF PROGRAM

305.690     Definitions for ORS 305.690 to 305.753

305.695     Oregon Charitable Checkoff Commission; qualifications; term; compensation and expenses

305.700     Officers; meetings; quorum; director as nonvoting member

305.705     Duties of chairperson

305.710     Notice of availability of space in tax return for checkoffs; determination of entities eligible for checkoff

305.715     Determination of eligibility; certification of entities to be listed on tax return

305.720     Qualification for entity for contributions by checkoff

305.723     Eligibility roster

305.725     Application of entity

305.727     Instruction listing; qualifications

305.730     Financial report of entity

305.735     Effect of qualification; notice if entity not qualified

305.740     Standards for continuing eligibility

305.745     Inclusion of eligible entities on tax return

305.747     Administrative expenses; crediting contributions to entities; rules

305.749     Payment to Nongame Wildlife Fund; rules

305.751     Rules

305.753     State Treasurer may solicit donations to eligible entities; department rules

REFUNDS

305.760     Paying over funds to State Treasurer and writing checks for refunds

305.762     Election for direct deposit of personal income tax refund

305.765     Refund of taxes adjudged invalid

305.770     Report of taxpayers paying invalid tax; issuance and payment of warrants

305.775     Interest on amount of refund in certain cases

305.780     Taxes due prior to year in which suit brought

305.785     Appropriation

305.790     Manner of payment of certain costs and expenses

305.792     Surplus refund donations to education

305.794     Transfer to State School Fund

MISCELLANEOUS PROVISIONS

305.805     Repeal of intangibles income tax law not to affect accrued taxes

305.810     Verification of return, statement or document filed under tax laws

305.815     False return, statement or document prohibited

305.820     Date when writing, remittance or electronic filing deemed received by tax officials

305.822     Prohibition on state or local tax on Internet access

305.823     Local government tax on telephone services prohibited

305.830     Collection of fines, penalties and forfeitures; disbursement; cost of collection

305.840     Forms furnished by county assessors; assessor not liable when taxpayer fails to receive mailed form

305.845     Remedies exclusive

305.850     Use of collection agency

TAXPAYER BILL OF RIGHTS

305.860     Statement of rights of taxpayers; distribution

305.865     Taxpayer rights

305.870     Personnel evaluation not based on amount of taxes collected

305.875     Rights of taxpayer in meeting or communication with department

305.880     Waiver of interest or penalty when department misleads taxpayer

305.885     Right of clear explanation

305.890     Right to enter into agreement to satisfy liability in installment payments

305.895     Action against property before issuance of warrant prohibited; prerequisites for warrant

305.900     Short title

PENALTIES

305.990     Criminal penalties

305.992     Civil penalty for failure to file return for three consecutive years

DEPARTMENT OF REVENUE

(Organization)

305.005 Definitions. As used in the revenue and tax laws of this state, unless the context requires otherwise:

(1) Department means the Department of Revenue.

(2) Director means the Director of the Department of Revenue. [1969 c.520 §2; 1995 c.79 §105; 1995 c.650 §105]

305.010 [Formerly 306.010; repealed by 1969 c.520 §49]

305.015 Policy. It is the intent of the Legislative Assembly to place in the Department of Revenue and its director the administration of the revenue and tax laws of this state, except as specifically otherwise provided in such laws. [1969 c.520 §1; 1977 c.870 §1]

305.020 [Formerly 306.020; repealed by 1969 c.520 §49]

305.025 Department of Revenue; organization; planning; seal. (1) The Department of Revenue is established.

(2) The Department of Revenue shall consist of administrative divisions. Each of the administrative divisions of the department shall be headed by an administrator who shall be in the unclassified service under the State Personnel Relations Law and appointed by the Director of the Department of Revenue. Each administrator shall be well qualified by technical training and experience in the functions to be performed.

(3) The Director of the Department of Revenue, from time to time, may alter or amend the organization of the department, including its administrative divisions, as the director deems necessary to achieve the greatest efficiency and economy in its operation.

(4) The director, acting in concert with the chief officers of other state agencies charged with raising revenue, shall use all reasonable means to increase efficiency and economy by coordinating work and sharing resources with other agencies, including but not limited to the mutual use of field officers and field auditors. With respect to such activity the director shall cause to be prepared a report relating to the utilization and coordination of revenue raising functions of the state agencies charged with such responsibility, including but not limited to suggested plans for departmental or governmental reorganization in the revenue raising field. Such report shall be submitted to the Governor and the Legislative Assembly when it next convenes.

(5) The department shall have an official seal, with the words Department of Revenue and State of
Oregon
 and such other design as the director may prescribe. The seal shall be used to authenticate all papers and proceedings requiring authentication. [1969 c.520 §§3,5; 1973 c.402 §2; 1981 c.848 §1]

305.030 [Formerly 306.030; repealed by 1969 c.520 §49]

305.035 Director of Department of Revenue; appointment; confirmation; compensation and expenses; bond. (1) The Department of Revenue shall be under the supervision of the Director of the Department of Revenue who shall be appointed for a term of four years and shall hold office at the pleasure of the Governor. The director shall be skilled and expert in matters of taxation and shall devote the entire time of the director to the performance of the duties imposed upon the department.

(2) The appointment of the director is subject to confirmation by the Senate under ORS 171.562 and 171.565. In case the Governors choice of a director is not confirmed, the Governor shall make another appointment subject to the confirmation by the Senate as provided in this subsection.

(3) The director shall receive such salary as may be provided by law. In addition to salary, the director, subject to the limitations otherwise provided by law, shall be reimbursed for all reasonable expenses necessarily incurred by the director in the performance of official duties. Before entering upon the duties of office, the director shall be bonded under ORS 291.011. [1969 c.520 §4; 1985 c.565 §52; 1985 c.761 §5]

305.040 [Formerly 306.040; repealed by 1969 c.520 §49]

305.045 Duties of director. (1) Except as otherwise provided by law, the Director of the Department of Revenue shall coordinate all of the activities of the Department of Revenue, and has the power of general supervision over the administration of each division within the department, and the administrative head thereof, and is directly responsible to the Governor therefor.

(2) The director shall provide administrative staff, fiscal, planning and research facilities and services for the agencies within the department. [1969 c.520 §6; 1995 c.650 §106]

305.050 [Formerly 306.050; repealed by 1969 c.520 §49]

305.055 [Formerly 306.230; repealed by 1969 c.520 §49]

305.057 Delegation of authority. Whenever a power is granted to the Director of the Department of Revenue, the power may be exercised by such officer or employee within the Department of Revenue as designated in writing by the director. Any such designation shall be filed in the office of the Secretary of State. [1969 c.520 §7; 1975 c.605 §15a]

305.060 Offices of department; equipment and supplies. (1) The Department of Revenue shall maintain its principal offices in the state capital and shall be furnished with suitable office quarters under ORS 276.004. The department may maintain offices or conduct its business in other places in the state in order to facilitate the discharge of its functions.

(2) Necessary printing for the department shall be performed in the same manner as other state printing. All necessary office equipment and supplies required by the department shall be purchased from the appropriation made for the salaries and the general and contingent expenses of the department. [Formerly 306.060; 1969 c.520 §25; 1969 c.706 §64c; 1997 c.325 §1]

305.063 Department of Revenue Administration Account; use; limitation. (1) There is established in the General Fund of the State Treasury the Department of Revenue Administration Account. Notwithstanding any other law, such amounts as may be necessary to pay the administrative expenses of the Department of Revenue shall be continuously credited to the Department of Revenue Administration Account from the biennial appropriations, or transferred to such administration account from the accounts or funds of the divisions and other agencies within the department. Such amounts as may be requested quarterly by the Director of the Department of Revenue, with the approval of the Oregon Department of Administrative Services, shall be credited or transferred to the Department of Revenue Administration Account from the biennial appropriations, accounts or funds of the divisions and other agencies within the department. The Department of Revenue is subject to the allotment system provided for in ORS 291.234 to 291.260.

(2) The amounts credited and transferred to the Department of Revenue Administration Account shall not be greater than the total of any budget approved for the department by the Legislative Assembly and shall be determined by the costs of the administrative, supervisory, legal and review services provided the respective divisions and agencies within the department. All moneys appropriated, credited or transferred to the Department of Revenue Administration Account are appropriated continuously to pay the administrative expenses of the department. [1969 c.520 §48]

305.065 Deputy director; appointment; qualifications. The Director of the Department of Revenue, with the approval of the Governor, may designate a deputy director, to serve at the pleasure of the director, with full authority to act for the director, but subject to the control of the director. The deputy director shall be skilled and expert in matters of taxation and shall devote the entire time of the deputy director to the performance of the duties of the deputy director in the department. The designation of a deputy director shall be by written order filed with the Secretary of State. [1969 c.520 §§8,9; 1973 c.402 §3]

305.070 [Formerly 306.070; repealed by 1969 c.520 §49]

305.075 Employees; appointment; duties; compensation and expenses. (1) Subject to any applicable provisions of the State Personnel Relations Law:

(a) The Director of the Department of Revenue may appoint and remove such officers, agents and employees as the director considers necessary. Such persons shall have the duties and powers the director from time to time prescribes.

(b) The compensation of all such officers, agents and employees shall be fixed by the director.

(2) Subject to and in the manner otherwise provided by law, all officers, agents and employees of the Department of Revenue shall be allowed such reasonable and necessary traveling and other expenses as may be incurred in the performance of their duties. [1969 c.520 §11; 1985 c.761 §6]

305.078 Authority of Department of Revenue to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Revenue may require the fingerprints of a person who:

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

(b) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

(c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

(d) That has mailroom duties as the primary duty or job function of the position;

(e) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, personal financial information or criminal background information; or

(f) In which the person has access to tax or financial information of individuals or business entities. [2005 c.730 §50]

Note: 305.078 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

305.080 [Formerly 306.080; repealed by 1969 c.520 §49]

305.083 [1969 c.520 §13; repealed by 1973 c.402 §30]

305.085 Charges for maps, documents or publications. The Department of Revenue is hereby authorized to charge a reasonable sum reflecting its costs, for each copy sold of maps, documents, or publications such as those containing its laws and administrative rules or reports. The proceeds from such sales are to be deposited in the departments miscellaneous receipts account established under the authority of ORS 279A.290. [1969 c.479 §3; 1973 c.402 §4; 2003 c.794 §253]

305.090 [Formerly 306.090; repealed by 1983 c.605 §6]

(Tax Administration)

305.100 Rules; forms. The Department of Revenue shall:

(1) Make such rules and regulations it deems proper to regulate its own procedure and to effectually carry out the purposes for which it is constituted.

(2) Prescribe all forms of books and blanks used in the assessment and collection of taxes not otherwise prescribed by law and change the forms of blanks and books prescribed by law in case change is necessary. [Formerly 306.100]

305.102 Constitutional property tax limit; rules. The Department of Revenue shall adopt rules that it considers necessary to carry out the provisions of chapter 459, Oregon Laws 1991, relating to Local Budget Law, appeals to boards of property tax appeals, administration of the property tax laws, imposition and collection of taxes on property or compliance by local taxing officials with the requirements of section 11b, Article XI of the Oregon Constitution. [1991 c.459 §35; 1995 c.650 §107; 1997 c.541 §§49,50]

Note: 305.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Note: Legislative Counsel has substituted chapter 459, Oregon Laws 1991, for the words this Act in section 35, chapter 459, Oregon Laws 1991, compiled as 305.102. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

305.105 Declaratory rulings by department; rules. The Department of Revenue in its discretion may, on petition by any interested person, issue a declaratory ruling with respect to the applicability to any person, property or state of facts of any rule or statute enforceable by it. The department shall prescribe by rule the form, content and procedure for submission, consideration and disposition of such petitions. Full opportunity for hearing shall be afforded to interested parties. A declaratory ruling shall bind the department and all parties to the proceedings on the state of facts alleged, unless it is altered or set aside by a court. A ruling shall be subject to review in the Oregon Tax Court and Supreme Court in the manner provided by ORS 305.445. [Formerly 306.710; 1989 c.414 §2]

305.110 Duty to construe tax laws; instruction of officers acting under tax laws. The Department of Revenue shall construe the tax and revenue laws of this state whenever requested by any interested person or by any officer acting under such laws and shall instruct such officers as to their duties under such laws. Such officers shall submit all questions arising with them which affect the construction of tax and revenue laws of the state to the department. [Formerly 306.110]

305.115 [1969 c.520 §10; 1977 c.870 §8; 1979 c.527 §1; 1979 c.687 §5; 1981 c.139 §6; 1985 c.761 §7; 1987 c.512 §1; 1987 c.758 §7; 1991 c.459 §11; repealed by 1995 c.650 §114]

305.120 Enforcement of tax laws. (1) The Department of Revenue shall see that revenue officers comply with the tax and revenue laws, that all taxes are collected, that complaint is made against any person violating such laws and that penalties prescribed by such laws are enforced.

(2) The Director of the Department of Revenue may call upon the district attorney or Attorney General to institute and conduct prosecutions for violations of the laws in respect to the assessment and taxation of property and the collection of public taxes and revenues. [Formerly 306.140]

305.130 Department as party to actions involving property subject to certain tax liens; complaint and summons. (1) The Department of Revenue may be made a party in any action in any court of this state or of the United States having jurisdiction of the subject matter to quiet title to, to remove a cloud from the title to, or for the foreclosure of a mortgage or other lien upon, any real property or personal property, or both, upon which the State of Oregon has or claims to have a lien under ORS 311.673, 311.679, 311.771, 314.430 or 321.570 or ORS chapter 323, and the judgment in such action shall be conclusive and binding upon the State of Oregon and such department.

(2) The complaint in such action shall set forth with particularity the nature of any such lien had or claimed by the State of
Oregon
. The summons in such action, together with a copy of the complaint therein, shall be served on such department in the manner prescribed by ORCP 7 D(3)(d), and such summons shall require such department to appear and answer the complaint within 60 days from the date of such service. [1961 c.573 §4; 1979 c.284 §134; 1981 c.706 §6; 1985 c.816 §37; 1987 c.158 §43; 1989 c.948 §7; 2003 c.804 §63]

305.140 Power to release real property from certain tax liens. (1) Any person having an interest in or lien upon any real property may request the Department of Revenue in writing to release such real property from a cloud on the title of or lien on such property existing, created or continued under any one or more of the following:

(a) A warrant provided for in ORS 314.430, 321.570 or 323.610; or

(b) The provisions of ORS 311.673, 311.679, 311.689, 311.711 or 311.771.

(2) If, upon a request under subsection (1) of this section, the department finds that a sale of such real property would not result in satisfaction in whole or in part of the taxes due, it shall execute a release of such cloud or lien upon such property, and such release shall be conclusive evidence of the removal and extinguishment of such cloud or lien in respect of such real property.

(3) In addition to the release of cloud or lien provided for in subsection (1) of this section, the department may execute releases on part or all of any real property in the following cases, which releases shall be conclusive evidence of the removal and extinguishment of such cloud or lien:

(a) If the department finds that liability for the amount assessed, together with all interest thereon and penalties and costs in respect thereof, has been satisfied;

(b) If the department finds that the fair market value of that part of the property remaining subject to the cloud or lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property;

(c) If there is supplied to the department either an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a bond, in such form and with such surety as the department considers sufficient, conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release; or

(d) If there is paid to the department in partial satisfaction of the amount of the warrant provided for in ORS 314.430, 321.570 or 323.610 or the amount of any lien under ORS 311.673, 311.679, 311.689, 311.711 or 311.771, an amount not less than the value, as determined by the department, of the lien of the State of Oregon upon the part of the property so to be released. In determining such value the department shall give consideration to the fair market value of the part of the property so to be released and to such liens thereon as have priority to the lien of the State of
Oregon
. [1961 c.573 §3 (enacted in lieu of 314.435, 315.635 and 321.085); 1981 c.706 §7; 1985 c.816 §38; 1987 c.158 §44; 1989 c.948 §8; 1991 c.331 §53; 1997 c.631 §448]

305.145 When interest required to be waived; power to waive, reduce or compromise small tax balance or penalty and interest; rules. (1) The Department of Revenue or a county tax collector shall waive interest on an assessment if the taxpayer has failed to make a timely payment or has received an incorrect refund because:

(a) An employee of the department or of a county tax collector acting in an official capacity, who had knowledge of the necessary facts, misled the taxpayer either by some erroneous factual representation or by a course of dealing or conduct;

(b) The taxpayer relied on the misleading factual representation or conduct; and

(c) The taxpayer failed to make a timely payment or has received an incorrect refund by reason of the taxpayers reliance on the information or course of conduct.

(2) Notwithstanding the provisions of subsection (1) of this section, interest may not be waived after the appeal period for a final determination has expired.

(3) The Department of Revenue may, in its discretion, upon good and sufficient cause, according to and consistent with its rules and regulations, upon making a record of its reason therefor, waive, reduce or compromise any tax balance of $50 or less or any part or all of the interest provided by the laws of the State of Oregon that are collected by the Department of Revenue.

(4) The department may establish by rule instances in which the department may, in its discretion, waive any part or all of penalties provided by the laws of the State of Oregon that are collected by the department. Rules adopted under this subsection are limited to the waiver or reduction of penalties in cases where:

(a) Good and sufficient cause exists for the actions of a taxpayer that resulted in the imposition of a penalty;

(b) The actions of a taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

(c) The actions of the department enhance long-term effectiveness, efficiency or administration of the tax system. [1965 c.293 §1; 1971 c.611 §1; 1985 c.761 §8; 1987 c.477 §1; 1995 c.650 §108; 2005 c.136 §1]

305.150 Closing agreements. (1) The Department of Revenue is authorized to enter into an agreement in writing with any person relating to the liability of such person, or of the person or estate for whom the person acts, for any taxable period open to adjustment under the pertinent statutes of limitation, in respect of any revenue measure which the department is required to administer.

(2) Such agreement shall be final and conclusive on the date agreed to, and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact, the question, issue or case shall not be reopened as to the matters agreed upon, and, in any action, suit or proceeding, such agreement, or any determination, assessment, collection, refund, abatement or credit made in accordance therewith shall not be annulled, modified, set aside or disregarded. [Formerly 306.720; 1969 c.520 §26]

305.155 Cancellation of uncollectible tax; filing order; releasing liens. (1) The Department of Revenue shall cancel an unpaid tax imposed by laws of the State of
Oregon
that is collected by the department, including any penalty or interest applicable to the tax, if the department determines that:

(a) The tax has been delinquent for seven or more years;

(b) All reasonable efforts have been made to effect collection;

(c) The taxpayer cannot be located or is dead; and

(d) The tax is wholly uncollectible.

(2) The department may cancel any tax imposed by laws of the State of Oregon that is collected by the department or any portion of the tax assessed against a person, including any penalty and interest that has not been collected, if the department determines that the administration and collection costs involved would exceed the amount that can reasonably be expected to be recovered.

(3) When taxes are canceled under subsection (1) or (2) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record in the counties that may have been filed and entered therein. [1965 c.293 §2; 1973 c.402 §5; 1989 c.934 §2; 2003 c.46 §2]

305.157 Extending statutory periods of limitation. (1) The Director of the Department of Revenue by order may extend any statutory period of limitation for taking action on any tax that is collected by the Department of Revenue when the director determines, in the directors sole discretion, that an action of the Internal Revenue Service or a state-declared emergency will impair the ability of Oregon taxpayers or the state to take the action required within the time prescribed by law. The order may apply retroactively and extend a period of limitation that, as of the date of the order, has expired.

(2) The Secretary of State shall publish the order in the bulletin referred to in ORS 183.360. [2003 c.168 §2]

305.160 Reports from public officers. The Department of Revenue shall require from any state, county or municipal officer, whose duties pertain to the assessment, apportionment, levy or collection of taxes and public revenues, or the disbursement of public funds, reports and statements in such forms as the department may prescribe, as to any matter deemed material and relevant to the attainment of uniformity in the assessment and collection of taxes and public revenues. [Formerly 306.160]

305.170 Complaints concerning tax laws; reports and recommendations to Legislative Assembly. The Department of Revenue:

(1) Shall see that complaints concerning the law may be heard, information as to its effects may be collected and all proper suggestions as to amendments may be made.

(2) Shall report to the Legislative Assembly, at each regular session, the total amount of taxes collected in the state for state, county and municipal purposes.

(3) May investigate the tax laws of this and other states and the possible taxable resources of this state for the purpose of recommending to the legislature methods by which a more just and equitable system of taxation may be developed.

(4) Shall recommend to the Legislative Assembly at each regular session such amendments of the Constitution or laws as may seem necessary to remedy injustice or irregularity in taxation, or to facilitate the assessment and collection of public taxes and revenues. [Formerly 306.170; 1975 c.605 §16]

305.180 Effect of tax warrant for purposes of out-of-state collection. (1) For the purposes of out-of-state collections, a tax warrant shall have the effect of a judgment as provided by ORS 205.125 and 314.430. However, if the laws of another state require a judgment issued by a court for the purposes of executing creditors remedies in that state, the Department of Revenue may obtain a judgment based upon a tax warrant as provided in this section.

(2) The department shall give 30 days written notice to any person subject to a warrant for the collection of taxes, penalties or interest of its intention to obtain a judgment in the Oregon Tax Court. Such notice shall be given by either certified or registered mail. The person subject to the warrant shall have 30 days from the date of mailing of the notice to:

(a) Pay the amount of taxes, penalties and interest due; or

(b) File a complaint in the Oregon Tax Court contesting the validity of the warrant.

(3) If the amount due is not paid or an appeal to the Oregon Tax Court is not made within 30 days from the date of mailing of the notice, the department may petition the Oregon Tax Court to enter a judgment in the amount indicated in the warrant plus interest.

(4) Upon a showing by the department, by affidavit or otherwise, that the department has complied with the provisions governing the issuance of a warrant and the provisions of this section, the Oregon Tax Court shall enter a judgment against the person subject to the warrant in the amount indicated in the warrant plus interest.

(5) Appeals from judgments issued under subsection (4) of this section shall be made in the manner provided for appeal of a judgment of the Oregon Tax Court. [1989 c.423 §2; 1995 c.53 §1; 1995 c.650 §109]

305.182 Filing of warrants for unpaid taxes; release, cancellation and satisfaction. (1) The Department of Revenue may file warrants issued against any taxpayer for unpaid taxes in the Office of the Secretary of State as provided in this section.

(2) Certification of warrants for unpaid taxes by the Director of the Department of Revenue, or the representative of the director, entitles the warrants to be filed and no other certification or acknowledgment is necessary.

(3) If a warrant described in subsection (1) of this section is presented to the Secretary of State for filing, the Secretary of State shall cause the warrant to be marked, held and indexed in accordance with the provisions of ORS 79.0519 as if the warrant were a financing statement within the meaning of ORS chapter 79.

(4) If a certificate of release, cancellation or satisfaction of any warrant is presented to the Secretary of State for filing, the Secretary of State shall:

(a) Cause a certificate of release to be marked, held and indexed as if the certificate were a termination statement within the meaning of ORS 79.0512.

(b) Cause a certificate of cancellation or satisfaction to be held, marked and indexed as if the certificate were a release of collateral within the meaning of ORS 79.0512. [Formerly 314.432; 2001 c.445 §172]

305.184 Certificate of outstanding warrants; fee; rules. (1) Upon request of any person, the Secretary of State shall issue a certificate showing whether there is on file in the Office of the Secretary of State, on the date and hour stated therein, any warrant described in ORS 305.182 (1), or certificate or notice affecting any warrant naming a particular person, and if a notice or certificate is on file, giving the date and hour of its filing. All financing statements and statements of assignment, if any, filed pursuant to ORS chapter 79 for a particular debtor whose name is identical to the particular person named in the warrant shall be shown on this certificate. The uniform fee for such a certificate for a particular person shall be prescribed by the Secretary of State by rule. If the request for the certificate is in writing and not in the standard form prescribed by the Secretary of State, an additional fee shall be prescribed. Upon request, the Secretary of State shall furnish a copy of any warrant or notice or certificate affecting a warrant for a fee per page, the fee to be as prescribed by the Secretary of State by rule. No fee prescribed under this subsection shall exceed $5.

(2) Notwithstanding the provisions of ORS 79.0525 or subsection (1) of this section, relating to the time and manner of the payment of fees to the Secretary of State, the fee for filing and indexing each warrant described in ORS 305.182 (1) shall be charged and collected in the same manner as provided in ORS 205.395 for payment by a state agency of fees due to the county clerk for recording warrants. [Formerly 314.434; 2001 c.445 §173]

305.190 Subpoenaing and examining witnesses, books and papers; application to tax court for disobeyance of subpoena. (1) Subject to ORS 305.390 and 305.392, the Director of the Department of Revenue, in conformity to the resolutions or rules of the Department of Revenue, may subpoena and examine witnesses, administer oaths and order the production of any books or papers in the hands of any person, company or corporation, whenever necessary in the prosecution of any inquiries deemed necessary or proper.

(2) If any person disobeys any subpoena of the director, or refuses to testify when required by the director, the department may apply to the Oregon Tax Court for an order to the person to produce the books and papers or attend and testify, or otherwise comply with the demand of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to appear before the court in the county in which the person resides or has a place of business on such date as the court shall designate in its order and show cause why the person should not comply with the demand of the department. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

(3) ORS 305.420 (4) applies to the issuance of a subpoena under this section. [Formerly 306.190; 1977 c.884 §4; 1981 c.139 §7; 1993 c.353 §5; 2003 c.46 §3; 2005 c.345 §3]

305.192 Disclosure of books and papers relating to appraisal or assessment of industrial property. (1) Notwithstanding ORS 192.410 to 192.505 or any other law or rule, any books or papers produced by an owner or any other person with respect to an industrial property, pursuant to an order issued under ORS 305.190 (1) in connection with the appraisal or assessment of industrial property, shall be exempt from disclosure by the Department of Revenue. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees to disclose those books or papers.

(2) Notwithstanding subsection (1) of this section, the department may disclose, subject to any order entered by the court limiting further disclosure, any books or papers, or any part or all of the information contained therein, in a judicial proceeding involving the value of that industrial property with respect to which the books and papers were produced or any other similar industrial property.

(3) Before the department discloses information under subsection (2) of this section, it shall notify the owner of the property to which the information relates. The owner shall have 30 days to seek an order from the tax court prohibiting or limiting the departments disclosure of the information. In determining whether to allow disclosure of the information, the court shall consider the need for disclosure and the possible harm to the owner from that disclosure. The decision of the tax court is reviewable by the Supreme Court in the same manner as any other decision of the tax court. [1991 c.903 §3; 1995 c.650 §83]

305.193 Disclosure of tax information to designated persons; rules. (1) Notwithstanding any law restricting the disclosure of taxpayer particulars or other tax information, the Department of Revenue may adopt rules permitting the disclosure of particulars or other tax information to a person designated by a taxpayer, either expressly or by implication, to receive the information. The department may consider a person designated by implication if the person reveals to the department knowledge of tax information that is:

(a) Related to the tax matter that is the subject of the inquiry or communication;

(b) Of a nature that is generally known only to the taxpayer; and

(c) Of a nature that a taxpayer ordinarily would not share with another person except for the purpose of empowering that person to receive information regarding the tax matters of the taxpayer.

(2) Rules adopted under this section may be limited in application to specific tax programs or specific classes of taxpayers.

(3) This section does not apply to any particulars or other tax information collected for purposes of administering the provisions of ORS chapter 657.

(4) As used in this section, particulars has the meaning given that term in ORS 314.835. [2003 c.541 §3]

305.195 Written interrogatories; contents; time and manner of service; answer; objection; order for answer; demand for information by taxpayer; order for information. (1) The Department of Revenue may serve upon any taxpayer written interrogatories to be answered by the taxpayer served or, if the taxpayer served is a corporation, partnership or association, by any officer or agent, who shall furnish such information as is available to the taxpayer. Interrogatories may be served by the department whenever it deems it necessary for the purpose of determining the tax liability of any taxpayer having income from business activity which is taxable both within and without the state. The request for the interrogatories shall explain the nature of the departments inquiry, the use to be made of the information, and the rights of appeal provided under subsection (4) of this section. The use of interrogatories shall be available at all times prior to a final order or determination by the department in the matter being investigated.

(2) Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers are to be signed by the person making them. All objections made to written interrogatories must be signed by the attorney for the party making the objection, or by the party if the party has no attorney. The taxpayer upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories.

(3) If any taxpayer refuses or fails to answer an interrogatory within the time required, the department may apply to the Oregon Tax Court for an order requiring answer of the interrogatory served. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the taxpayer against whom it is directed to appear before the court on such date as the court shall designate in its order and show cause why the taxpayer should not answer the interrogatory of the department. The order shall require appearance in the county in which the person resides or has a place of business, or if there is no residence or place of business, at the court at
Salem
,
Oregon
, or in any event at such place as is agreeable to the parties and the court. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Upon failure of such person to show cause for noncompliance, the court shall make an order requiring the person to comply with the demand of the department within such time as the court shall direct. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state.

(4) If, after the taxpayer has been served with the departments interrogatories, the taxpayer has reason to believe that the taxpayer has not been fully informed by the department as to the nature of the departments inquiry or the use by the department of the information supplied, the taxpayer may, within 30 days after service upon the taxpayer, serve upon the department a demand for full information as to such inquiry and use. The department shall answer the demand within 30 days of receipt. If no answer is made by the department, or if answer is made and the answer is deemed unsatisfactory by the taxpayer, the taxpayer may within 30 days of the departments answer, or 60 days of the demand if no answer has been made, apply to the Oregon Tax Court for an order requiring answer of the department by filing a petition in the manner provided by law for filing a personal income tax appeal to the court. The department shall answer and, after hearing, the court shall make such disposition of the matter as it deems necessary to achieve justice. [1977 c.866 §8]

Note: 305.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

305.200 Witness fees and mileage. Witnesses testifying before the Department of Revenue at its request and on its behalf shall be allowed the fees and mileage provided for witnesses in ORS 44.415 (2). The fees and mileage shall be paid by warrant upon the State Treasurer upon the certificate of the Director of the Department of Revenue. However, any county or state officer shall receive the actual necessary traveling expenses of the county or state officer only. No tender of witness fees or mileage in advance shall be necessary. [Formerly 306.200; 1969 c.520 §27; 1989 c.980 §11]

305.210 [Formerly 306.210; repealed by 1981 c.705 §8]

305.215 Conflicting claims for credit for dependent; notice procedure; appeal; evidence as public record. (1) Where there are conflicting claims to a personal exemption credit for a dependent allowed under the personal income tax laws, the Department of Revenue shall notify by certified mail each person claiming the same dependent, and shall set a time and place convenient to each claim insofar as it is practicable, for a joint determination of the conflicting claims. Each person so notified who appears shall bring the information from the persons income tax returns or reports that supports the persons claim, together with all records, data or other evidence providing the necessary supporting material to the information shown on the income tax return. All such material shall be available for inspection by the other claimant, notwithstanding any provision of ORS 314.835, 314.840 or 314.991. If either claimant fails or refuses to appear or bring such information in part or in whole, the department shall make its determination on the basis of all the information and evidence supplied. The provisions of this chapter relating to the administration of the personal income tax laws apply to the determination.

(2) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.560 by either claimant, each claimant shall make available to the court information from the persons income tax returns or reports supporting that persons claim, together with all evidence or supporting data furnished to or subpoenaed by the Department of Revenue, as well as such other information as may be presented to the court in the manner otherwise provided for in the hearing of cases in the Oregon Tax Court. If either claimant fails or refuses to appear or bring such information in part or in whole, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding any provision of ORS 314.835, 314.840 or 314.991. [1979 c.690 §11; 1985 c.345 §4; 1987 c.293 §61; 2005 c.94 §18]

305.217 When deduction for amounts paid as wages or remuneration permitted. No deduction shall be allowed under ORS chapter 316, 317 or 318 to an individual or entity for amounts paid as wages or as remuneration for personal services if that individual or entity fails to report the payments as required by ORS 314.360 or 316.202 on the date prescribed therefor (determined with regard to any extension of time for filing) unless it is shown that the failure to report is due to reasonable cause and not done with the intent to evade payment of the tax imposed by ORS chapter 316 or to assist another in evading the payment of such tax. [1987 c.843 §2]

305.220 Interest on deficiency, delinquency or refunds; adjustments in rates; rules; computation. (1) Unless specifically provided otherwise by statute or by rule of the Director of the Department of Revenue adopted pursuant to subsection (3) of this section, every deficiency or delinquency arising under any law administered by the Department of Revenue shall bear simple interest at the rate of five-sixths of one percent per month or fraction thereof.

(2) Unless specifically provided otherwise by statute or by rule of the director adopted pursuant to subsection (3) of this section, every refund arising under any law administered by the department shall, subject to subsections (3) and (5) of this section and ORS 305.222, bear simple interest at the rate of five-sixths of one percent per month, or fraction thereof.

(3)(a) If the director determines that the rates of interest for deficiencies, delinquencies and refunds established in subsections (1) and (2) of this section are at least one percentage point more or less than the prevailing rates of interest established by the Internal Revenue Service for underpayments arising under the federal tax laws to which one percentage point has been added, the director may adopt, by rule, adjusted interest rates. The director shall not adopt adjusted interest rates more than once in a calendar year. Notice of intent to adopt adjusted interest rates shall be given in the manner provided in ORS 183.335, not less than three months before the proposed effective date of the adjusted rates.

(b) In establishing the adjusted interest rates to be adopted under this subsection:

(A) The director shall take into consideration the current interest rates established by the Internal Revenue Service for underpayments arising under the federal tax laws.

(B) To any interest amount determined by taking into consideration the current interest rates established by the Internal Revenue Service for underpayments under subparagraph (A) of this paragraph, which interest amount shall be expressed at a rate per month or fraction thereof, there shall be added one-twelfth of one percent.

(4) If the director adopts an adjusted interest rate for deficiencies and delinquencies, the director shall adopt an adjusted interest rate for refunds that is equal to the adjusted interest rate for deficiencies and delinquencies.

(5) Any change in the rate of interest applicable to deficiencies, delinquencies or refunds resulting from the adoption of adjusted interest rates by the director under this section shall apply to deficiencies, delinquencies and refunds outstanding on the effective date of the rule, or arising on or after that date, but only with respect to interest periods beginning on or after that date.

(6) If the rate of interest on a deficiency, a delinquency or a refund is governed by this section, and if a fraction of a month is involved in making the computation of interest on the deficiency, delinquency or refund, then for the fractional month, the simple interest otherwise provided shall be computed on a daily basis. [1982 s.s.1 c.16 §2; 1987 c.647 §5; 2001 c.114 §§2,4]

305.222 Determination of interest rate. For purposes of determining the interest rate established under ORS 305.220:

(1) In the case of a refund of tax ordered by the Oregon Tax Court or the Oregon Supreme Court and arising under any law administered by the Department of Revenue, if the refund is not paid by the department within 60 days after the date of the order, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only with respect to interest periods that begin 61 days after the date the order is entered.

(2)(a) In the case of a notice of assessment pursuant to any law administered by the department, if the deficiency is not paid within 60 days after the date of the notice of assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220, but only for interest periods that begin 61 days after the date of notice of assessment.

(b) In the case of an assessment under ORS 305.265 (12), if the delinquency is not paid within 60 days after the date of the assessment, the interest rate provided under ORS 305.220 shall be one-third of one percent greater than that so provided under ORS 305.220. The increased rate shall apply only for interest periods that begin 61 days after the date of notice of the delinquency.

(3) If the deficiency assessment is appealed to the Oregon Tax Court without prior payment of tax, then notwithstanding subsection (2) of this section, the increased rate of interest shall commence only for interest periods that begin 61 days after the date that the order of the Oregon Tax Court or the Oregon Supreme Court affirming the deficiency is entered. [1987 c.647 §7; 1993 c.726 §2; 1995 c.650 §110; 1997 c.325 §§3,4]

305.225 Request of assistance by law enforcement agency; disclosure of tax records. (1) Notwithstanding ORS 314.835, if the Department of Revenue determines that assistance of a law enforcement agency is necessary to insure compliance with any of the laws of this state administered by it, the department may request such assistance. In connection with assistance requested under this section only, the Department of Revenue may disclose a tax return, report or claim, or information in its files regarding a tax return, report or claim permitted or required to be filed with the department under any law administered by the department to the Oregon State Police, district attorney, grand jury or judicial authority for the investigation or the prosecution of violations of the criminal laws of this state relating to perjury, theft or forgery if those violations occur in connection with the filing of such a return, report or claim, or of the tax laws of this state. Disclosure under this section shall be solely for the purpose of investigation or prosecution of violations involving the filing of a false or fraudulent return, report or claim, wherein the validity of the return, report or claim, or information contained therein, is at issue. Returns, reports or claims, or information contained therein shall not be disclosed if the purpose for which the information is sought is as evidence of a crime unrelated to the validity of the return, report or claim, or the information contained therein, supplied to the department or if the information is requested by a law enforcement agency in connection with any other investigation or prosecution.

(2) Each person given access to the confidential tax information authorized to be disclosed under this section shall first execute and file with the department the certificate required by ORS 314.840 (3) and shall cause a similar certificate to be executed and filed with the department by any associate or subordinate who is assigned to use the information for the purposes stated in this section. [1985 c.761 §26]

305.227 [1985 c.85 §2; repealed by 1993 c.593 §10]

305.228 Penalty for second dishonored payment of taxes; waiver. (1) The Department of Revenue shall assess a penalty against any person who has previously tendered a dishonored check, draft, order or electronic funds transfer for the payment of any amount collected by the department and who subsequently makes and tenders to the department any check, draft, order or electronic funds transfer for the payment of any tax or any other amount collected by the department, including amounts assigned for collection under ORS 293.250, that is dishonored by the drawee for the following reasons:

(a) Lack of funds;

(b) Lack of credit;

(c) Because the maker has no account with the drawee; or

(d) Because the maker has ordered payment stopped on the check, draft, order or electronic funds transfer.

(2) The amount of the penalty assessed under subsection (1) of this section shall be equal to the greater of $25 or three times the amount of the dishonored check, draft, order or electronic funds transfer. The amount of the penalty shall not be greater than $500.

(3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the manner as income tax deficiencies are recorded and collected under ORS 314.430.

(4) The department may waive all or any part of the penalty assessed under this section on a showing that there was a reasonable basis for tendering the check, draft, order or electronic funds transfer.

(5) As used in this section, electronic funds transfer has the meaning given that term in ORS 293.525. [1985 c.85 §3; 1995 c.650 §111; 1999 c.61 §1]

305.229 When penalties not imposed; rules. Notwithstanding any other provision of the tax laws of this state that are administered by the Department of Revenue, the department may adopt rules setting forth circumstances or conditions under which a penalty that otherwise would be imposed under those tax laws is not imposed. [2003 c.317 §5]

(Representation of Taxpayer)

305.230 Qualifications of persons representing taxpayer; procedure for designating representative; rules. (1) Notwithstanding ORS 9.320:

(a) Any person who is qualified to practice law or public accountancy in this state, any person who has been granted active enrollment to practice before the Internal Revenue Service and who is qualified to prepare tax returns in this state or any person who is the authorized employee of a taxpayer and is regularly employed by the taxpayer in tax matters may represent the taxpayer before a tax court magistrate or the Department of Revenue in any conference or proceeding with respect to the administration of any tax.

(b) Any person who is licensed by the State Board of Tax Practitioners or who is exempt from such licensing requirement as provided for and limited by ORS 673.610 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any tax on or measured by net income.

(c) Any shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code, as amended and in effect on December 31, 2006, may represent the corporation in any proceeding before a tax court magistrate or the department in the same manner as if the shareholder were a partner and the S corporation were a partnership. The S corporation must designate in writing a tax matters shareholder authorized to represent the S corporation.

(d) An individual who is licensed as a real estate broker or principal real estate broker under ORS 696.022 or is a state certified appraiser or state licensed appraiser under ORS 674.310 or is a registered appraiser under ORS 308.010 may represent a taxpayer before a tax court magistrate or the department in any conference or proceeding with respect to the administration of any ad valorem property tax.

(e) A general partner who has been designated by members of a partnership as their tax matters partner under ORS 305.242 may represent those partners in any conference or proceeding with respect to the administration of any tax on or measured by net income.

(f) Any person authorized under rules adopted by the department may represent a taxpayer before the department in any conference or proceeding with respect to any tax. Rules adopted under this paragraph, to the extent feasible, shall be consistent with federal law that governs representation before the Internal Revenue Service, as federal law is amended and in effect on December 31, 2006.

(g) Any person authorized under rules adopted by the tax court may represent a taxpayer in a proceeding before a tax court magistrate.

(2) A person may not be recognized as representing a taxpayer pursuant to this section unless there is first filed with the magistrate or department a written authorization, or unless it appears to the satisfaction of the magistrate or department that the representative does in fact have authority to represent the taxpayer. A person recognized as an authorized representative under rules or procedures adopted by the tax court shall be considered an authorized representative by the department.

(3) A taxpayer represented by someone other than an attorney is bound by all things done by the authorized representative, and may not thereafter claim any proceeding was legally defective because the taxpayer was not represented by an attorney.

(4) Prior to the holding of a conference or proceeding before the tax court magistrate or department, written notice shall be given by the magistrate or department to the taxpayer of the provisions of subsection (3) of this section. [1969 c.97 §1; 1973 c.681 §3; 1979 c.596 §1; 1985 c.761 §40; 1985 c.802 §35; 1987 c.468 §6; 1989 c.414 §3; 1991 c.5 §19; 1995 c.79 §106; 1995 c.556 §30; 1995 c.650 §12; 1997 c.839 §41; 1999 c.90 §28; 1999 c.224 §4; 1999 c.322 §36; 2001 c.300 §59; 2001 c.660 §23; 2003 c.46 §4; 2003 c.77 §1; 2003 c.704 §14a; 2005 c.345 §4; 2005 c.346 §1; 2005 c.832 §13; 2007 c.319 §28; 2007 c.614 §1]

305.240 [1969 c.520 §14; repealed by 1979 c.596 §2]

305.242 Representation before department or magistrate of designated partnership tax matters; designated tax partner. (1) When the treatment of partnership items on a partners return is consistent with the treatment of that item on the partnership return and results in a notice of deficiency, the partners may designate a tax matters partner to represent each of them before the Department of Revenue in any conference or before a tax court magistrate in any proceeding with respect to the administration of any tax on or measured by net income.

(2) The designation of a tax matters partner shall be made in writing and filed with the department or magistrate within 30 days after the date of the notice of deficiency. The tax matters partner must be:

(a) A general partner in the partnership at some time during the taxable year; or

(b) A general partner in the partnership at the time the designation is made.

(3) If a notice explaining the partnership adjustments is mailed by the department to the tax matters partner with respect to any partnership taxable year, the tax matters partner shall supply the department or, if applicable, the magistrate with the name, address, profits interest and taxpayer identification number of each person who was a partner in the partnership at any time during the taxable year, unless that information was provided in the partnership return for that year.

(4) A timely request for a conference filed with the department or appeal filed with the tax court by the tax matters partner shall be considered as a request or an appeal by all of the partners represented by the tax matters partner, and all issues regarding treatment of partnership items shall be resolved in a single conference.

(5) A partner who elects to be represented by a tax matters partner shall be bound by all things done by the tax matters partner and may not thereafter claim that any act or proceeding was legally defective because the partner was not represented by an attorney. [1989 c.414 §1; 1995 c.650 §13]

Note: 305.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

305.245 Representation before tax court magistrate by officer or employee of county or department. Notwithstanding ORS 8.690, 9.160, 9.320, ORS chapter 180, ORS 203.145 or other law, in any conference or proceeding before a tax court magistrate with respect to the administration of any tax, a county or the Department of Revenue may be represented by any officer or authorized employee of the county or department. [1985 c.761 §39; 1995 c.650 §14]

305.250 [1969 c.520 §12; repealed by 1975 c.705 §12]

305.260 Representation before department or magistrate by former department personnel prohibited. No former officer, clerk or employee of the Department of Revenue shall represent any taxpayer in any claim or controversy pending in the Department of Revenue or in the magistrate division of the tax court during the employment of the former officer, clerk or employee therein, nor shall the former officer, clerk or employee in any manner or by any means, aid in the prosecution of any such claim, within two years next after the former officer, clerk or employee has ceased to be such officer, clerk or employee. [1973 c.402 §25(1); 1995 c.650 §15]

(Tax Deficiencies; Notice; Appeals)

305.263 Order requiring filing report or return; show cause; contempt; appeal. (1) If a person fails to file a report or return within 60 days of the time prescribed by any tax law administered by the Department of Revenue, the department may petition the Oregon Tax Court for an order requiring the person to file the report or return or to show cause why the person is not required to file the report or return.

(2) Within 10 days after the filing of the petition, the tax court shall enter an order directing the person to file the report or return or to appear and show cause why no report or return is required to be filed. The petition and order shall be served upon the person in the manner provided by law for service of a complaint filed in the tax court. Not later than 20 days after service, the person shall:

(a) File the requested report or return with the department;

(b) Request from the court an order granting reasonable time within which to file the requested report or return with the department; or

(c) File with the court an answer to the petition showing cause why such report or return is not required to be filed.

(3)(a) If an answer is filed, the court shall set the matter for hearing within 20 days from the filing of the answer, and shall determine the matter in an expeditious manner, consistent with the rights of the parties.

(b) If the person fails to answer within the time prescribed, or if the person fails to obey any order entered by the tax court under this section, such failure is punishable as contempt of court.

(4) An appeal may be taken to the Supreme Court as provided in ORS 305.445, from an order of the tax court made and entered after a hearing and determination under subsection (3) of this section.

(5) Costs shall be awarded to the prevailing party. [1985 c.266 §3]

305.265 Deficiency notice; payment of deficiency; assessment; appeal; interest; rules. (1) Except as provided in ORS 305.305, the provisions of this section apply to all reports or returns of tax or tax liability including claims under ORS 310.630 to 310.706 filed with the Department of Revenue under the revenue and tax laws administered by it, except those filed under ORS 320.005 to 320.150.

(2) As soon as practicable after a report or return is filed, the department shall examine or audit it, if required by law or the department deems such examination or audit practicable. If the department discovers from an examination or an audit of a report or return or otherwise that a deficiency exists, it shall compute the tax and give notice to the person filing the return of the deficiency and of the departments intention to assess the deficiency, plus interest and any appropriate penalty. Except as provided in subsection (3) of this section, the notice shall:

(a) State the reason for each adjustment;

(b) Give a reference to the statute, regulation or department ruling upon which the adjustment is based; and

(c) Be certified by the department that the adjustments are made in good faith and not for the purpose of extending the period of assessment.

(3) When the notice of deficiency described in subsection (2) of this section results from the correction of a mathematical or clerical error and states what would have been the correct tax but for the mathematical or clerical error, such notice need state only the reason for each adjustment to the report or return.

(4) With respect to any tax return filed under ORS chapter 314, 316, 317 or 318, deficiencies shall include but not be limited to the assertion of additional tax arising from:

(a) The failure to report properly items or amounts of income subject to or which are the measure of the tax;

(b) The deduction of items or amounts not permitted by law;

(c) Mathematical errors in the return or the amount of tax shown due in the records of the department; or

(d) Improper credits or offsets against the tax claimed in the return.

(5)(a) The notice of deficiency shall be accompanied by a statement explaining the persons right to make written objections, the persons right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a person desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the persons preference for certified mail and by returning the form with the persons written objections as described in paragraph (b) of this subsection.

(b) Within 30 days from the date of the notice of deficiency, the person given notice shall pay the deficiency with interest computed to the date of payment and any penalty proposed. Or within that time the person shall advise the department in writing of objections to the deficiency, and may request a conference with the department, which shall be held prior to the expiration of the one-year period set forth in subsection (7) of this section.

(6) If a request for a conference is made, the department shall notify the person of a time and place for conference and appoint a conference officer to meet with the person for an informal discussion of the matter. After the conference, the conference officer shall send the determination of the issues to the person. The determination letter shall be sent by regular mail, or by certified mail if the person given notice has indicated a preference for transmission of the determination by certified mail. The department shall assess any deficiency in the manner set forth in subsection (7) of this section. If no conference is requested and written objections are received, the department shall make a determination of the issues considering such objections, and shall assess any deficiency in the manner provided in subsection (7) of this section. The failure to request or have a conference shall not affect the rights of appeal otherwise provided by law.

(7) If neither payment nor written objection to the deficiency is received by the department within 30 days after the notice of deficiency has been mailed, the department shall assess the deficiency, plus interest and penalties, if any, and shall send the person a notice of assessment, stating the amount so assessed, and interest and penalties. The notice of assessment shall be mailed within one year from the date of the notice of deficiency unless an extension of time is agreed upon as described in subsection (8) of this section. The notice shall advise the person of the rights of appeal.

(8) If, prior to the expiration of any period of time prescribed in subsection (7) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

(9) The failure to hold a requested conference within the one-year period prescribed in subsection (5) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (7) of this section or within any extension of time made pursuant to subsection (8) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officers written determination of the issues.

(10)(a) In the case of a failure to file a report or return on the date prescribed therefor (determined with regard to any extension for filing), the department shall determine the tax according to the best of its information and belief, assess the tax plus appropriate penalty and interest, and give written notice of the failure to file the report or return and of the determination and assessment to the person required to make the filing. The amount of tax shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be lawfully claimed upon the return.

(b) Notwithstanding subsection (14) of this section and ORS 305.280, and only to the extent allowed by rules adopted by the department, the department may accept the filing of a report or return submitted by a person who has been assessed a tax under paragraph (a) of this subsection.

(c) The department may reject a report or return:

(A) That is not verified as required by ORS 305.810;

(B) That the department determines is not true and correct as to every material matter as required by ORS 305.815; or

(C) If the department may impose a penalty under ORS 316.992 (1) with respect to the report or return.

(d) If the department rejects a report or return of a person assessed a tax under paragraph (a) of this subsection, the department shall issue a notice of rejection to the person. The person may appeal the rejection to the magistrate division of the Oregon Tax Court only if:

(A) The report or return was filed within 90 days of the date the departments assessment under paragraph (a) of this subsection was issued; and

(B) The appeal is filed within 90 days of the date shown on the notice of rejection.

(e) If the person assessed under paragraph (a) of this subsection submits a report or return to the department and appeals the assessment to the tax court, the department may request a stay of action from the court pending review of the report or return. If the department:

(A) Accepts the filing of the report or return, the appeal shall be dismissed as moot.

(B) Rejects the report or return, the stay of action on the appeal shall be lifted.

(f) If the department accepts the filing of a report or return, the department may reduce the assessment issued under paragraph (a) of this subsection. A report or return filed under this subsection that is accepted by the department, whether or not the assessment has been reduced, shall be considered a report or return described in subsection (1) of this section and shall be subject to the provisions of this section, including but not limited to examination and adjustment pursuant to subsection (2) of this section.

(g) The department may refund payments made with respect to a report or return filed and accepted pursuant to this subsection. If the report or return is filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be made as provided by ORS 305.270 and 314.415. If the report or return is not filed within three years of the due date for filing the report or return, excluding extensions, the refund shall be limited to payments received within the two-year period ending on the date the report or return is received by the department and payments received after the date the report or return is received by the department. Interest shall be paid at the rate established under ORS 305.220 for each month or fraction of a month from the date the report or return is received by the department to the time the refund is made.

(11) Mailing of notice to the person at the persons last-known address shall constitute the giving of notice as prescribed in this section.

(12) If a return is filed with the department accompanied by payment of less than the amount of tax shown on or from the information on the return as due, the difference between the tax and the amount submitted is considered as assessed on the due date of the report or return (determined with regard to any extension of time granted for the filing of the return) or the date the report or return is filed, whichever is later. For purposes of this subsection, the amount of tax shown on or from the information on the return as due shall be reduced by the amount of any part of the tax that is paid on or before the due date prescribed for payment of the tax, and by any credits against the tax that are claimed on the return. If the amount required to be shown as tax on a return is less than the amount shown as tax on the return, this subsection shall be applied by substituting the lesser amount.

(13) Every deficiency shall bear interest at the rate established under ORS 305.220 for each month or fraction of a month computed from the due date of the return to date of payment. If the return was falsely prepared and filed with intent to evade the tax, a penalty equal to 100 percent of the deficiency shall be assessed and collected. All payments received shall be credited first to penalty, then to interest accrued, and then to tax due.

(14) If the deficiency is paid in full before a notice of assessment is issued, the department is not required to send a notice of assessment, and the tax shall be considered as assessed as of the date which is 30 days from the date of the notice of deficiency or the date the deficiency is paid, whichever is the later. A partial payment of the deficiency shall constitute only a credit to the account of the person assessed. Assessments and billings of taxes shall be final after the expiration of the appeal period specified in ORS 305.280, except to the extent that an appeal is allowed under ORS 305.280 (3) following payment of the tax.

(15) Appeal may be taken to the tax court from any notice of assessment. The provisions of this chapter with respect to appeals to the tax court apply to any deficiency, penalty or interest assessed. [1977 c.870 §3; 1981 c.724 §3; 1982 s.s.1 c.16 §5; 1985 c.266 §4; 1987 c.512 §2; 1989 c.414 §4; 1993 c.726 §4; 1995 c.650 §27; 1995 c.780 §3; 1997 c.99 §§26,27; 1999 c.224 §1; 1999 c.249 §1; 1999 c.532 §1; 2001 c.76 §5; 2001 c.660 §21; 2005 c.94 §19]

305.267 Extension of time to issue notice of deficiency or assessment. (1) As a part of its application for an order for the enforcement of a subpoena under ORS 305.190 or for an answer to interrogatories under ORS 305.195, the Department of Revenue may request the Oregon Tax Court for an order extending the time within which the department may issue a notice of deficiency or assessment under ORS 305.265.

(2) The tax court or the Supreme Court upon appeal, shall extend the time for a period ending 90 days after:

(a) Delivery to the department of the documents and information ordered produced under the subpoena; or

(b) Delivery to the department of the answers ordered to be made to the departments interrogatories. [1985 c.266 §2]

305.270 Refund of excess tax paid; claim procedure. (1) If the amount of the tax shown as due on a report or return originally filed with the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318 or 321, or collected pursuant to ORS 305.620, or as corrected by the department, is less than the amount theretofore paid, or if a person files a claim for refund of any tax paid to the department under such laws within the period specified in subsection (2) of this section, any excess tax paid shall be refunded by the department with interest as provided in this section and ORS 314.415.

(2) The claim shall be made on a form prescribed by the department, except that an amended report or return showing a refund due and filed within the time allowed by this subsection for the filing of a claim for refund, shall constitute a claim for refund. The claim shall be filed within the period specified in ORS 314.415 (2) for taxes imposed under ORS chapters 310, 314, 316, 317 and 318, or collected pursuant to ORS 305.620 (except where any applicable ordinance specifies another period), within the period specified in ORS 118.100 (2) for taxes imposed under ORS chapter 118 and within two years of the payment of any tax under ORS chapter 308, 308A or 321.

(3) Upon receipt of a claim for refund, or original report or return claiming a refund, the department shall either refund the amount requested or send to the claimant a notice of any proposed adjustment to the refund claim, stating the basis upon which the adjustment is made. A proposed adjustment may either increase or decrease the amount of the refund claim or result in the finding of a deficiency. If the proposed adjustment results in a determination by the department that some amount is refundable, the department may send the claimant the adjusted amount with the notice.

(4)(a) The notice of proposed adjustment shall be accompanied by a statement explaining the claimants right to make written objections to the refund adjustment, the claimants right to request a conference and the procedure for requesting a conference. The statement, and an accompanying form, shall also explain that conference determinations are routinely transmitted via regular mail and that a claimant desiring to have conference determinations transmitted by certified mail may do so by indicating on the form the claimants preference for certified mail and by returning the form with the claimants written objections as described in paragraph (b) of this subsection.

(b) The claimant may, within 30 days of the date of the notice of proposed adjustment, advise the department in writing of objections to the refund adjustment and may request a conference with the department, which shall be held within one year of the date of the notice. The department shall notify the claimant of a time and place for the conference, and appoint a conference officer to meet with the claimant for an informal discussion of the claim. After the conference, the conference officer shall send a determination of the matter to the claimant. The determination letter shall be sent by regular mail, or by certified mail if the claimant has indicated a preference for transmission of the determination by certified mail. The department shall issue either a notice of refund denial or payment of any amount found to be refundable, together with any applicable interest provided by this section. If the conference officer determines that a deficiency exists, the department shall issue a notice of assessment.

(5) If no conference is requested, and the adjustments have not resulted in the finding of a deficiency, the following shall apply:

(a) If written objections have been made by the claimant, the department shall consider the objections, determine any issues raised and send the claimant a notice of refund denial or payment of any amount found to be refundable, together with any interest provided by this section.

(b) If no written objections are made, the notice of any proposed adjustment shall be final after the period for requesting a conference or filing written objections has expired.

(6) If no conference is requested, and the notice of proposed adjustment has asserted a deficiency, the department shall consider any objections made by the person denied the refund, make a determination of any issues raised, pay any refunds found due, with applicable interest, or assess any deficiency and mail a notice thereof within one year from the date of the notice of deficiency, unless an extension of time is agreed upon as described in subsection (7) of this section.

(7) If, prior to the expiration of any period of time prescribed in subsection (6) of this section for giving of notice of assessment, the department and the person consent in writing to the deficiency being assessed after the expiration of such prescribed period, such deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

(8) If the department refunds the amount requested as provided in subsection (3) of this section, without examination or audit of the refund claim, the department shall give notice of this to the claimant at the time of making the refund. Thereafter, the department shall have one year in which to examine or audit the refund claim, and send the notice of proposed adjustment provided for in subsection (3) of this section, in addition to any time permitted in ORS 314.410 or 314.415.

(9) The failure to hold a requested conference within the one-year period prescribed in subsection (4) of this section shall not invalidate any assessment of deficiency made within the one-year period pursuant to subsection (8) of this section or within any extension of time made pursuant to subsection (7) of this section, but shall invalidate any assessment of interest or penalties attributable to the deficiency. After an assessment has been made, the department and the person assessed may still hold a conference within 90 days from the date of assessment. If a conference is held, the 90-day period under ORS 305.280 (2) shall run from the date of the conference officers written determination of the issues.

(10) The claimant may appeal any notice of proposed adjustment, refund denial or notice of assessment in the manner provided in ORS 305.404 to 305.560. The failure to file written objections or to request or have a conference shall not affect the rights of appeal so provided. All notices and determinations shall set forth rights of appeal. [1977 c.870 §4; 1979 c.691 §1; 1985 c.61 §1; 1985 c.266 §5; 1987 c.512 §3; 1989 c.626 §2; 1991 c.67 §75; 1995 c.650 §28; 1997 c.99 §§29,30; 1999 c.224 §2; 1999 c.314 §89; 2005 c.48 §2]

Note: Sections 2 and 3, chapter 605, Oregon Laws 2007, provide:

Sec. 2. (1) Notwithstanding ORS 305.270 or 314.415 or other law limiting the period of time within which a refund of personal income tax may be made, a taxpayer may file a claim for refund of tax paid for a tax year beginning on or after January 1, 2001, and before January 1, 2005, if the claim for refund is based on the inclusion within gross income of compensation described in ORS 316.791, for military service performed on or after September 11, 2001.

(2) The Department of Revenue shall refund amounts due for a claim described in subsection (1) of this section if the claim is allowable and the claim has been filed with the department before July 1, 2008. [2007 c.605 §2]

Sec. 3. Section 2 of this 2007 Act is repealed on January 2, 2010. [2007 c.605 §3]

305.271 Refund transfer or assignment prohibited; exception. Except as provided in ORS 305.690 to 305.753 (relating to charitable checkoffs), no refund, claim of refund or right to a refund of taxes paid under the laws of this state shall be transferable or assignable by the taxpayer unless authorized by rule of the Department of Revenue. [1997 c.84 §5]

305.275 Persons who may appeal due to acts or omissions. (1) Any person may appeal under this subsection to the magistrate division of the Oregon Tax Court as provided in ORS 305.280 and 305.560, if all of the following criteria are met:

(a) The person must be aggrieved by and affected by an act, omission, order or determination of:

(A) The Department of Revenue in its administration of the revenue and tax laws of this state;

(B) A county board of property tax appeals other than an order of the board;

(C) A county assessor or other county official, including but not limited to the denial of a claim for exemption, the denial of special assessment under a special assessment statute, or the denial of a claim for cancellation of assessment; or

(D) A tax collector.

(b) The act, omission, order or determination must affect the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

(c) There is no other statutory right of appeal for the grievance.

(2) Except as otherwise provided by law, any person having a statutory right of appeal under the revenue and tax laws of the state may appeal to the tax court as provided in ORS 305.404 to 305.560.

(3) Subject to ORS 305.403, if a taxpayer may appeal to the board of property tax appeals under ORS 309.100, then no appeal shall be allowed under this section. The appeal under this section is from an order of the board as a result of the appeal filed under ORS 309.100 or from an order of the board that certain corrections, additions to or changes in the roll be made.

(4) A county assessor who is aggrieved by an order of the county board of property tax appeals may appeal from the order as provided in this section, ORS 305.280 and 305.560. [1977 c.870 §5; 1985 c.85 §10; 1987 c.512 §4; 1991 c.459 §12; 1993 c.270 §7; 1995 c.79 §107; 1995 c.650 §7; 1997 c.541 §§52,52a,53,53a; 1999 c.314 §62; 1999 c.340 §2]

305.280 Time for filing appeals; denial of appeal. (1) Except as otherwise provided in this section, an appeal under ORS 305.275 (1) or (2) shall be filed within 90 days after the act, omission, order or determination becomes actually known to the person, but in no event later than one year after the act or omission has occurred, or the order or determination has been made. An appeal under ORS 308.505 to 308.665 shall be filed within 90 days after the date the order is issued under ORS 308.584 (3). An appeal from a supervisory order or other order or determination of the Department of Revenue shall be filed within 90 days after the date a copy of the order or determination or notice of the order or determination has been served upon the appealing party by mail as provided in ORS 306.805.

(2) An appeal under ORS 323.416 or 323.623 or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final.

(3) Notwithstanding subsection (2) of this section, an appeal from a notice of assessment of taxes imposed under ORS chapter 314, 316, 317 or 318 may be filed within two years after the date the amount of tax, as shown on the notice and including appropriate penalties and interest, is paid.

(4) Except as provided in subsection (2) of this section or as specifically provided in ORS chapter 321, an appeal to the tax court under ORS chapter 321 or from an order of a county board of property tax appeals shall be filed within 30 days after the date of the notice of the determination made by the department or date of mailing of the order, date of publication of notice of the order or date of mailing of the notice of the order to the taxpayer, whichever is applicable.

(5) If the tax court denies an appeal made pursuant to this section on the grounds that it does not meet the requirements of this section or ORS 305.275 or 305.560, the tax court shall issue a written decision rejecting the petition and shall set forth in the decision the reasons the tax court considered the appeal to be defective. [1977 c.870 §6; 1979 c.687 §1; 1985 c.61 §2; 1991 c.67 §76; 1993 c.270 §8; 1995 c.650 §8; 1997 c.99 §§32,33; 1997 c.541 §§55,56; 1999 c.249 §2; 1999 c.314 §90; 1999 c.340 §3; 2003 c.804 §63a; 2007 c.616 §11]

Note: Section 17, chapter 616, Oregon Laws 2007, provides:

Sec. 17. Sections 2 [308.582], 3 [308.584] and 7 to 10 [308.624 to 308.636] of this 2007 Act and the amendments to ORS 305.280, 308.540, 308.580, 308.585, 308.590, 308.595, 308.600, 308.605, 308.610 and 308.810 by sections 1, 4 to 6 and 11 to 16 of this 2007 Act apply to assessment rolls initially prepared or corrected on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.616 §17]

305.283 [1993 c.270 §11; repealed by 1995 c.650 §114]

305.285 Correction of tax and assessment rolls for subsequent tax years during pendency of appeal. Whenever any property tax matter is appealed to the Department of Revenue, Oregon Tax Court or Supreme Court, and during the pendency of the appeal, no appeal is filed for a subsequent year or years, the taxpayer may, on or before December 15 of the year in which a final determination is made by the last body or tribunal to pass on the matter or within six months of such final determination, whichever is later, request the department to order the officer in charge of the rolls for the intervening years to correct all tax and assessment rolls for those years with respect to the property affected by such final determination. The department may require a hearing and the submission of evidence necessary to determine the correction, if any, that should be made for each intervening year in view of the holding in such final determination. Notwithstanding any time limit in ORS 305.288 (1) to (6), 306.115 or 311.205, the department shall order such correction as it deems necessary. [1977 c.870 §7; 1983 c.605 §2; 1993 c.18 §64]

305.288 Valuation changes for residential property substantial value error and for good and sufficient cause. (1) The tax court shall order a change or correction applicable to a separate assessment of property to the assessment and tax roll for the current tax year or for either of the two tax years immediately preceding the current tax year, or for any or all of those tax years, if all of the following conditions exist:

(a) For the tax year to which the change or correction is applicable, the property was or is used primarily as a dwelling (or is vacant) and was and is a single-family dwelling, a multifamily dwelling of not more than four units, a condominium unit, a manufactured structure or a floating home.

(b) The change or correction requested is a change in value for the property for the tax year and it is asserted in the request and determined by the tax court that the difference between the real market value of the property for the tax year and the real market value on the assessment and tax roll for the tax year is equal to or greater than 20 percent.

(2) If the tax court finds that the conditions needed to order a change or correction under subsection (1) of this section exist, the court may order a change or correction in the maximum assessed value of the property in addition to the change or correction in the real market value of the property.

(3) The tax court may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if, for the year to which the change or correction is applicable the assessor or taxpayer has no statutory right of appeal remaining and the tax court determines that good and sufficient cause exists for the failure by the assessor or taxpayer to pursue the statutory right of appeal.

(4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the tax court may determine whether any of the conditions exist in a particular case. If the tax court determines that one of the conditions specified does exist, the tax court shall hold a hearing to determine whether to order a change or correction to the roll.

(5) For purposes of this section:

(a) Current tax year has the meaning given the term under ORS 306.115.

(b) Good and sufficient cause:

(A) Means an extraordinary circumstance that is beyond the control of the taxpayer, or the taxpayers agent or representative, and that causes the taxpayer, agent or representative to fail to pursue the statutory right of appeal; and

(B) Does not include inadvertence, oversight, lack of knowledge, hardship or reliance on misleading information provided by any person except an authorized tax official providing the relevant misleading information.

(6) The remedy provided under this section is in addition to all other remedies provided by law.

(7) As used in subsections (1) to (6) of this section, manufactured structure has the meaning given that term in ORS 446.561. [Formerly 306.116; 1999 c.767 §1; subsection (7) of 2005 Edition enacted as 2003 c.655 §47a]

305.290 Extension of time for making assessment due to bankruptcy. If the Department of Revenue is prohibited from making an assessment in a case under title 11 of the United States Code, the period for making the assessment shall not expire until one year after the prohibition is terminated. [1985 c.761 §12]

305.295 Cancellation of tax, penalty or interest; rules. (1) Notwithstanding ORS 305.265 (14), the Department of Revenue may in its discretion, cancel any tax, penalty or interest or any portion thereof, for which an assessment has become final, if any of the following conditions exist:

(a) The assessment is based upon an asserted tax deficiency calculated upon income that the state is expressly prohibited from taxing under the Oregon Constitution or the laws of the
United States
.

(b) The assessment is based upon an asserted tax deficiency arising from an error made by the department when reviewing the return during processing, and the information necessary to correct the error was properly reported in the return as filed as determined by the department.

(c) The assessment is against an employer for withholding tax, with respect to any full calendar quarter during which the employer had no payroll and had permanently ceased doing business. An employer shall not be considered to have ceased doing business if the employer has changed its name and the business activity continues under the same beneficial ownership.

(d) Pursuant to rules adopted by the department, the department determines that:

(A) Reasonable doubt exists as to the taxpayers liability for the assessment;

(B) The taxpayer has presented documentation that the department considers sufficient to support canceling the tax, penalty or interest, or any portion thereof; and

(C) The taxpayer has complied with all applicable reporting and filing requirements for all tax years for which the department maintains records.

(2) When taxes are canceled, in whole or in part, under subsection (1) of this section, the department shall make an order canceling the tax, penalties and interest. The order shall be filed in the records of the department. Upon making the order, the department also shall cause to be canceled or released any lien of record in the counties which may have been filed and entered therein.

(3) Before the department may cancel an assessment under subsection (1) of this section, the taxpayer to whom the assessment is issued shall provide any information the department deems necessary to verify the existence of one of the conditions under which the assessment may be canceled.

(4) Notwithstanding ORS 314.415, the department may refund any payments made with respect to an assessment described in subsection (1) of this section. Interest shall be paid at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning on the date the taxpayer requests the refund.

(5) This section applies to any unpaid assessment described in subsection (1) of this section whether issued before or after September 27, 1987, and to any assessment for which payment is made on or after September 27, 1987.

(6) A taxpayer may appeal denial of a request for cancellation of assessment or refund to the Director of the Department of Revenue. The decision of the director is final and may not be appealed. [1987 c.758 §16; 1997 c.100 §1]

305.305 Procedure where deficiency based on federal or other state audit report; effect of appeal; interest suspension. (1) As used in this section, appeal means an appeal to the Internal Revenue Service or any federal court or an appeal to another states taxing authority or any state court having jurisdiction over the other states tax matters that are the subject of the appeal.

(2) If a deficiency is based wholly or in part upon an Internal Revenue Service revenue agents report made upon any audit or adjustment of the persons federal income tax return or upon an audit report of another states taxing authority, the following procedures shall apply:

(a) If the person has filed a timely appeal from the deficiency asserted by the service or other state taxing authority, the person may file proof of the appeal with the Department of Revenue. If proof of the appeal is received before the tax is assessed, the deficiency shall be assessed without penalty for failure to pay the tax at the time the tax became due.

(b) If the department assesses the deficiency before receipt of proof of the filing of a timely appeal, the person may file the proof with the department. If the proof is filed after the tax has been assessed with a penalty for failure to pay the tax at the time the tax became due, the penalty shall not be waived.

(3) Notwithstanding any other provision of law, filing of proof of a timely appeal under subsection (2) of this section shall extend the time for filing a complaint or petition with the tax court in accordance with this subsection. The person shall notify the department in writing within 30 days after the appeal is finally resolved. The department shall review the issues raised by the appeal and shall make a determination of the effect upon the persons state income or excise tax liabilities. The department shall then issue a refund, notice of denial of refund or notice of assessment, as appropriate, to the person. If the person disagrees with the departments action, the person may file a complaint or petition with the tax court within 90 days after the date of the departments action as provided under ORS 305.404 to 305.560. Notwithstanding ORS 314.835 or any other law relating to confidentiality, the department may notify the magistrate division of the tax court if proof of a timely appeal is filed with the department or if the department determines that an appeal has been finally resolved.

(4) Except as provided in ORS 314.440 (2), when the department receives proof of a timely appeal, the department shall suspend action to collect the deficiency until the issues are resolved.

(5) If interest imposed by the federal government on a federal deficiency or partnership settlement agreement has been suspended under section 6601(c) of the Internal Revenue Code, interest imposed on a corresponding deficiency determined under ORS 305.265 and this section shall also be suspended. The suspension of interest imposed under ORS 305.265 shall be effective as of the date the federal interest is suspended and for the duration for which the federal interest is suspended.

(6) Except as provided in ORS 314.415 (6), the provisions of this section shall constitute the exclusive remedy of a person whose notice of deficiency is based wholly or in part upon a federal revenue agents report or the audit report of another states taxing authority. [1989 c.414 §6; 1995 c.650 §29; 1997 c.325 §7; 1999 c.74 §2; 1999 c.90 §28a; 2001 c.660 §17; 2005 c.48 §3]

305.330 Tax liability of reorganized business entity. (1) As used in this section, reorganized business entity:

(a) Means a business entity that, while operating substantially the same business as another entity that incurred a liability for taxes, interest or penalties administered by the Department of Revenue, has been converted to a different form of business entity from that of the entity that incurred the liability or has changed ownership from that of the entity that incurred the liability; and

(b) Does not include a business entity that is converted to a different form or that has changed ownership solely because of a transfer of assets or because of a transfer of an interest of an investor who has no right to manage the business entity, including, but not limited to, the interest of:

(A) A person that is solely a minority shareholder in a corporation;

(B) A member of a manager-managed limited liability company; or

(C) A limited partner of a limited partnership that does not participate in the control of the business of the limited partnership.

(2) The department may transfer the liability for taxes, interest or penalties that are administered and collected by the department from the business entity that incurred the liability to a reorganized business entity and may assess those amounts against the reorganized business entity.

(3) Factors the department may consider when determining if a business entity is a reorganized business entity include, but are not limited to, whether the business entity:

(a) Operates from the same physical location as did the taxpayer owing the debt.

(b) Provides the same services or manufactures the same products as did the taxpayer owing the debt.

(c) Has one or more of the same:

(A) Corporate directors or officers as did the taxpayer owing the debt.

(B) Owners or holders of a direct or indirect interest in the business entity as did the taxpayer owing the debt.

(4) Following the determination to transfer a liability to a reorganized business entity under subsections (2) and (3) of this section and notwithstanding ORS 314.835, 314.840 or 314.991, the department shall send a notice of liability to the reorganized business entity stating the amount owed by the reorganized business entity.

(5) Within 30 days from the date of notice of liability given under subsection (4) of this section, the reorganized business entity shall:

(a) Pay the liability stated in the notice and any other penalty or interest related to that liability; or

(b) Advise the department in writing of objections to the notice of liability and, if desired, request a conference. A conference requested under this paragraph shall be governed by those provisions of ORS 305.265 that govern a conference requested from a notice of deficiency under ORS 305.265. Notwithstanding ORS 314.835, 314.840 or 314.991, the department may disclose any information to the reorganized business entity that the department would be authorized to disclose to the business entity that incurred the liability.

(6) After a determination of the issues raised in written objections made under subsection (5) of this section or after a conference, if a conference was requested, the department shall mail the reorganized business entity a letter affirming, canceling or adjusting the notice of liability. If the entity remains liable for an outstanding amount under this section, the letter shall be considered a notice of assessment and, within 90 days from the date the letter is mailed, the entity shall:

(a) Pay the amount set forth in the notice of assessment; or

(b) Appeal to the Oregon Tax Court in the manner provided for an appeal from a notice of assessment.

(7) If neither payment nor written objections to the notice of liability sent under subsection (4) of this section is received by the department within 30 days after the date of the notice of liability, the notice of liability becomes final. The reorganized business entity may appeal the notice to the tax court within 90 days after the date the notice became final, in the manner provided for an appeal from a notice of assessment. [2007 c.463 §2]

305.350 [1977 c.790 §1; repealed by 1985 c.105 §1]

305.355 [1977 c.790 §2; repealed by 1985 c.105 §1]

305.360 [1977 c.790 §3; repealed by 1985 c.105 §1]

305.365 [1977 c.790 §4; repealed by 1985 c.105 §1]

305.375 Disposition of penalties; payment of refunds. The amount of any penalty collected under this chapter and ORS chapter 314 or 316 shall be paid over to the State Treasurer in the manner provided for income taxes in ORS 316.502. Any penalty amount required to be refunded may be paid out of the working balance retained under ORS 316.502 (2) or may be paid in the manner provided in ORS 305.760. [1987 c.843 §5]

(License Lists)

305.380 Definitions for ORS 305.385. As used in ORS 305.385:

(1) Agency means any department, board, commission, division or authority of the State of
Oregon
, or any political subdivision of this state which imposes a local tax administered by the Department of Revenue under ORS 305.620.

(2) License means any written authority required by law or ordinance as a prerequisite to the conduct of a business, trade or profession.

(3) Provider means any person who contracts to supply goods, services or real estate space to an agency.

(4) Tax means a state tax imposed by ORS 401.792 to 401.816 and 320.005 to 320.150 and ORS chapters 118, 314, 316, 317, 318, 321 and 323 and the elderly rental assistance program under ORS 310.630 to 310.706 and local taxes administered by the Department of Revenue under ORS 305.620. [1987 c.843 §6; 1997 c.99 §35; 1997 c.170 §16; 2005 c.94 §21]

305.385 Agencies to supply licensee and contractor lists; contents; effect of department determination on taxpayer status of licensee or contractor; rules. (1) Upon request of the Department of Revenue, an agency issuing or renewing a license to conduct a business, trade or profession shall annually, on or before March 1, supply the department with a list of specified licenses issued or renewed by the agency during the preceding calendar year.

(2) Upon request of the department, an agency shall annually, on or before March 1, supply the department with a list of specified persons contracting with the agency to provide goods, services or real estate space to the agency during the preceding calendar year.

(3) The lists required by subsections (1) and (2) of this section shall contain the name, address, Social Security or federal employer identification number of each licensee or provider or such other information as the department may by rule require.

(4)(a) If the department determines that any licensee or provider has neglected or refused to file any return or to pay any tax and that such person has not filed in good faith a petition before the department contesting the tax, and the department has been unable to obtain payment of the tax through other methods of collection, the Director of the Department of Revenue may, notwithstanding ORS 118.525, 314.835 or 314.840 or any similar provision of law, notify the agency and the person in writing.

(b) Upon receipt of such notice, the agency shall refuse to reissue, renew or extend any license, contract or agreement until the agency receives a certificate issued by the department that the person is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

(c) Upon the written request of the director and after a hearing and notice to the licensee as required under any applicable provision of law, the agency shall suspend the persons license if the agency finds that the returns and taxes have not been filed or paid and that the licensee has not filed in good faith a petition before the department contesting the tax and the department has been unable to obtain payment of the tax through other methods of collection. For the purpose of the agencys findings, the written representation to that effect by the department to the agency shall constitute prima facie evidence of the persons failure to file returns or pay the tax. The department shall have the right to intervene in any license suspension proceeding.

(d) Any license suspended under this subsection shall not be reissued or renewed until the agency receives a certificate issued by the department that the licensee is in good standing with respect to any returns due and taxes payable to the department as of the date of the certificate.

(5) The department may enter into an installment payment agreement with a licensee or provider with respect to any unpaid tax, penalty and interest. The agreement shall provide for interest on the outstanding amount at the rate prescribed by ORS 305.220. The department may issue a provisional certificate of good standing pursuant to subsection (4)(b) and (d) of this section which shall remain in effect so long as the licensee or provider fully complies with the terms of the installment agreement. Failure by the licensee or provider to fully comply with the terms of the installment agreement shall render the agreement and the provisional certificate of good standing null and void, unless the department determines that the failure was due to reasonable cause. If the department determines that the failure was not due to reasonable cause, the total amount of the tax, penalty and interest shall be immediately due and payable, and the department shall notify any affected agency that the licensee or provider is not in good standing. The agency shall then take appropriate action under subsection (4)(b) and (d) of this section.

(6) No contract or other agreement for the purpose of providing goods, services or real estate space to any agency shall be entered into, renewed or extended with any person, unless the person certifies in writing, under penalty of perjury, that the person is, to the best of the persons knowledge, not in violation of any tax laws described in ORS 305.380 (4).

(7) The certification under subsection (6) of this section shall be required for each contract and renewal or extension of a contract or may be provided on an annual basis. A certification shall not be required for a contract if the consideration for the goods, services or real estate space provided under the contract is no more than $1,000.

(8)(a) The requirements of the certification under subsection (6) of this section shall be subject to the rules adopted by the department in accordance with this section.

(b) The department may by rule exempt certain contracts from the requirements of subsection (6) of this section. [1987 c.843 §7; 1989 c.656 §1; 1997 c.99 §36]

SUBPOENAS RELATING TO INDUSTRIAL PROPERTY

305.390 Subpoenas of records containing information on industrial plant for use to determine value of different industrial plant. A subpoena for the production of records may be issued under ORS 305.190 or 305.420 to the owner of an industrial plant, as defined in ORS 308.408, for purposes of a proceeding involving the determination of the value of a different industrial plant for ad valorem property taxation, only under the following conditions:

(1) The information to be produced is to be used to determine the value of a specific industrial plant;

(2) The information to be produced is not available to the person or agency issuing the subpoena from any public source; and

(3) The information to be produced is likely to improve the accuracy or reliability of the determination of value. [1993 c.353 §4]

305.392 Process for limiting scope of third-party subpoena. (1) This section applies to subpoenas issued under ORS 305.190 or 305.420 (4) to owners of industrial plants, as defined in ORS 308.408, for the production of books, papers, correspondence or any other documents to be used in a judicial proceeding that involves the determination of the value of a different industrial plant, for purposes of ad valorem property taxation. The purpose of this section is to provide a process by which the parties may limit the scope of a subpoena for the production of documents, if possible.

(2) Before any person or the Department of Revenue may issue a subpoena to which this section applies, the person or department shall give written notice to the person or agency to be subpoenaed that a subpoena will be issued no sooner than 60 days after the date the notice is received. The notice shall state the general nature of the documents desired to be produced and the purpose for which they will be used. The notice shall state that the person or agency to be subpoenaed may request an informal meeting with the person or department giving notice to identify the nature and form of documents the person or agency has and to verify the need for the documents desired to be produced.

(3) If the person or agency receiving a notice given under subsection (2) of this section requests an informal meeting as provided in the notice, the person or department giving notice shall meet with the person or agency before issuing the subpoena. If the parties can agree that only specific documents need to be produced, the subpoena may then be issued and shall be limited to those documents.

(4) If the person or agency receiving a notice under subsection (2) of this section does not request a meeting, or if the parties cannot agree on the specific documents to be produced, the person or department giving notice may issue the subpoena on or after the date specified in the notice.

(5) A person or agency given notice under subsection (2) of this section may not seek relief from compliance with a subpoena or for protection of documents to be produced until a subpoena has been issued. [1993 c.353 §7; 1995 c.650 §84; 2005 c.345 §5]

305.394 When industrial plant owner may choose not to produce information sought by subpoena. (1) If the owner of an industrial plant that is located outside this state is given notice under ORS 305.392, or is served with a subpoena for purposes of appraisal of an industrial plant located within this state, the owner may choose not to produce any documents related to the income or expenses of the industrial plant that are identified in the notice or the subpoena, if that information is described in ORS 308.411 (8) as exempt from disclosure for an owner electing under ORS 308.411 (2).

(2) As used in this section, industrial plant has the meaning given in ORS 308.408. [1993 c.353 §9]

305.396 Protection of confidentiality of industrial property information obtained by subpoena. (1) When the Department of Revenue or any person has obtained information concerning industrial property by subpoena issued under ORS 305.190 or 305.420, and the provider of the information has designated the information as confidential, the confidentiality of the information shall be protected as provided in this section.

(2) If the department or any person in possession of information described in subsection (1) of this section intends to use that information in a judicial proceeding, the court shall close the proceedings to anyone other than representatives of the parties to the proceeding at any time the confidential information is presented as evidence. The court shall limit the disclosure of the information to representatives of the parties to the proceeding as provided in ORS 305.398. The court also shall seal those parts of the record of the proceeding that contain confidential information. This subsection shall apply to proceedings on appeal from the court proceeding. [1993 c.353 §10; 1995 c.650 §85]

305.398 Disclosure and use of industrial property confidential information obtained by third-party subpoena. (1) When the Department of Revenue or any person has obtained information concerning industrial property by subpoena issued under ORS 305.190 or 305.420, for use in a judicial proceeding concerning the value of a different industrial property, and the provider of the information has designated the information as confidential, access to that information shall be limited by an order of the judicial body conducting the proceeding. The order shall specify the allowable uses of the confidential information and establish the conditions under which disclosure may be made to those individuals described in this section.

(2) The confidential information may be disclosed to the following individuals only:

(a) Counsel for the Department of Revenue.

(b) Counsel of record for any party participating in the proceeding in which the information is to be used.

(c) Employees of the Department of Revenue who are assigned to perform an appraisal using the confidential information.

(d) Those experts or consultants for any party participating in the proceeding who are not, have not previously been and are not anticipated to become directors, officers, employees or business associates of the party, and who have been retained to provide technical advice or testimony in the proceeding.

(3) Before disclosure of information described in this section, each individual to whom disclosure of confidential information will be made shall execute a written acknowledgment of the confidential nature of the information and consent to be bound by the terms of the order of confidentiality, subject to judicial penalties for contempt. Such an acknowledgment shall be executed by any person to whom access to confidential information is actually given.

(4) A written record shall be maintained by the Department of Revenue and any party to whom disclosure is made of the specific material disclosed and the identity of those individuals to whom access has been given, including the name and title of the individuals and the date each was approved to be given access.

(5) The documents, and any copies of them, shall be marked confidential or in some way identified to be subject to limited access. Any copies of the original documents shall be reproduced in a way that makes them readily identifiable.

(6) At the conclusion of the proceeding, all documents subject to the provisions of this section shall be returned to the person or agency that originally produced them. Any copies, abstracts or summaries of the information shall be destroyed, and their destruction shall be verified by the party or agency that made the copies. [1993 c.353 §11; 1995 c.650 §86]

305.400 Payment of costs of subpoena compliance; determination of costs. (1) Any agency or person issuing a subpoena under ORS 305.190 or 305.420 for information concerning industrial property, shall pay the reasonable costs of compliance with the subpoena incurred by the party responding to the subpoena.

(2) Reasonable costs include the cost of locating records, preparing copies of records, costs of postage, freight or delivery, the cost of materials used to organize or contain records and the cost of management review of material to be produced to determine compliance with the subpoena.

(3) Reasonable costs do not include the cost of duplicating records for the use of the person producing the records or legal fees or management costs incurred in resisting compliance with a subpoena. [1993 c.353 §12]

APPEALS OF INDUSTRIAL PROPERTY OR PLANTS

305.403 Election to appeal value of principal or secondary industrial property to tax court; dismissal of appeal to board of property tax appeals. (1) In the case of a taxpayer dissatisfied with the assessed or specially assessed value of land or improvements of a principal or secondary industrial property, the taxpayer may elect to proceed directly to the tax court. An appeal involving the assessed or specially assessed value of both the land and improvements of a principal or secondary industrial property must be brought together in the same forum, whether the forum is the board of property tax appeals or the tax court.

(2) Election shall be made by filing a complaint with the tax court in the manner as other complaints are filed under ORS 305.560 within the time otherwise prescribed for filing an appeal to the board of property tax appeals. An election under this subsection may not be revoked and the taxpayer shall have no further right of appeal to the county board of property tax appeals.

(3)(a) The complaint shall be entitled in the name of the person filing the complaint as plaintiff, and the Department of Revenue and the county assessor as defendants. In answering and defending against the allegations of the complaint:

(A) The department shall respond only to those allegations that relate to the appraisal or assessment performed by the department; and

(B) The county assessor shall respond only to those allegations that relate to the appraisal or assessment performed by the county assessor.

(b) The department and the county assessor shall both remain parties to a proceeding described in this subsection unless either party is dismissed by order of the court.

(4) Service of the complaint upon the department and the county assessor shall be accomplished by the clerk of the tax court mailing a copy of the complaint to the Director of the Department of Revenue and to the county assessor.

(5) Upon an appeal directly to the tax court under this section, the county board of property tax appeals shall dismiss any appeal filed with the board involving the issue of assessed value or specially assessed value for the same property for the same tax year.

(6) As used in this section, principal industrial property and secondary industrial property have the meanings given the terms under ORS 306.126 and include those properties appraised by the department for ad valorem property tax purposes. [1995 c.650 §82; 1997 c.541 §58; 2005 c.225 §2; 2005 c.345 §15]

OREGON
TAX COURT

(General)

305.404
Oregon
Tax Court; definitions; usage. Unless the context requires otherwise, as used in ORS 305.404 to 305.560 and other revenue and tax laws, tax court or Oregon Tax Court means the Oregon Tax Court created under ORS 305.405. In an appropriate case, tax court may include either the regular division or the magistrate division of the Oregon Tax Court, or both, or the judge or judges of the tax court or its magistrates or a combination. In a few instances, tax court may include the tax court clerk or other employees of the regular or magistrate division of the tax court. [1995 c.650 §104]

305.405
Oregon
Tax Court; creation; jurisdiction. As part of the judicial branch of state government, there is created a court of justice to be known as the Oregon Tax Court. The tax court, in cases within its jurisdiction pursuant to ORS 305.410:

(1) Is a court of record and of general jurisdiction, not limited, special or inferior jurisdiction.

(2) Has the same powers as a circuit court.

(3) Has and may exercise all ordinary and extraordinary legal, equitable and provisional remedies available in the circuit courts, as well as such additional remedies as may be assigned to it. [1961 c.533 §1; 1965 c.6 §1]

305.410 Authority of court in tax cases within its jurisdiction; concurrent jurisdiction; exclusive jurisdiction in certain cases. (1) Subject only to the provisions of ORS 305.445 relating to judicial review by the Supreme Court and to subsection (2) of this section, the tax court shall be the sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact arising under the tax laws of this state. For the purposes of this section, and except to the extent that they preclude the imposition of other taxes, the following are not tax laws of this state:

(a) ORS chapter 577 relating to Oregon Beef Council contributions.

(b) ORS 576.051 to 576.455 relating to commodity commission assessments.

(c) ORS chapter 477 relating to fire protection assessments.

(d) ORS chapters 731, 732, 733, 734, 737, 742, 743, 743A, 744, 746, 748 and 750 relating to insurance company fees and taxes.

(e) ORS chapter 473 relating to liquor taxes.

(f) ORS chapter 583 relating to milk marketing, production or distribution fees.

(g) ORS chapter 825 relating to motor carrier taxes.

(h) ORS chapter 319 relating to motor vehicle and aircraft fuel taxes.

(i) ORS title 59 relating to motor vehicle and motor vehicle operators license fees and ORS title 39 relating to boat licenses.

(j) ORS chapter 578 relating to Oregon Wheat Commission assessments.

(k) ORS chapter 462 relating to racing taxes.

(L) ORS chapter 657 relating to unemployment insurance taxes.

(m) ORS chapter 656 relating to workers compensation contributions, assessments or fees.

(n) ORS 311.420, 311.425, 311.455, 311.650, 311.655 and ORS chapter 312 relating to foreclosure of real and personal property tax liens.

(o) Sections 15 to 22, chapter 736, Oregon Laws 2003, relating to long term care facility assessments.

(2) The tax court and the circuit courts shall have concurrent jurisdiction to try actions or suits to determine:

(a) The priority of property tax liens in relation to other liens.

(b) The validity of any deed, conveyance, transfer or assignment of real or personal property under ORS 95.060 and 95.070 (1983 Replacement Part) or 95.200 to 95.310 where the Department of Revenue has or claims a lien or other interest in the property.

(3) Subject only to the provisions of ORS 305.445 relating to judicial review by the Supreme Court, the tax court shall be the sole, exclusive and final judicial authority for the hearing and determination of all questions of law and fact concerning the authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(4) Except as permitted under section 2, amended Article VII, Oregon Constitution, this section and ORS 305.445, no person shall contest, in any action, suit or proceeding in the circuit court or any other court, any matter within the jurisdiction of the tax court. [1961 c.533 §12; 1965 c.6 §2; 1967 c.359 §688; 1969 c.48 §1; 1971 c.567 §14; 1975 c.365 §1; 1977 c.407 §1; 1985 c.149 §5; 1985 c.664 §18; 2003 c.195 §18; 2003 c.604 §100; 2007 c.780 §29]

305.412 Jurisdiction to determine value. When the determination of real market value or the correct valuation of any property subject to special assessment is an issue before the tax court, the court has jurisdiction to determine the real market value or correct valuation on the basis of the evidence before the court, without regard to the values pleaded by the parties. [2005 c.224 §2]

Note: 305.412 was added to and made a part of 305.404 to 305.560 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

305.415 Service of papers and process. Except as otherwise provided in ORS 305.404 to 305.560, the mailing by registered or certified mail of any pleading, decision, order, notice or process, other than a subpoena, in respect to proceedings before the court shall be sufficient service thereof. [1961 c.533 §25]

305.418 When mailed complaint considered to be filed. Any complaint required by law to be filed with the Oregon Tax Court that is:

(1) Transmitted through the United States mail, shall be deemed filed (a) on the date shown by the post-office cancellation mark stamped upon the envelope containing it, or (b) on the date it was mailed if there is also mailed to the tax court a declaration of mailing, signed by the appealing party or the attorney of the appealing party and verified by oath or affirmation, subject to penalties for false swearing, in substantially the following form:

______________________________________________________________________________

DECLARATION OF MAILING

I hereby declare under the penalties for false swearing contained in ORS chapter 162 that on the ______ day of ______, 2__, I deposited a complaint entitled ______, and dated ______, in a sealed envelope, with postage prepaid, in the United States Post Office at ____________, Oregon (or other state of mailing), addressed to the Oregon Tax Court, 1163 State Street, Salem, Oregon 97301-2563 (or current address).

(Signature of appealing

party or the attorney

of the appealing party)

______________________________________________________________________________

(2) Lost in transmission through the
United States
mail, shall be deemed filed on the date it was mailed if the appealing party:

(a) Can establish by competent evidence satisfactory to the tax court that the complaint was deposited on or before the date due for filing in the United States mail and addressed correctly to the court; and

(b) Files with the court a duplicate of the lost complaint within 30 days after written notification is given by the court of its failure to receive such complaint, but in no event later than 90 days after the date the complaint was otherwise required to be filed under ORS 305.560. [1975 c.381 §2; 1979 c.689 §3; 1993 c.612 §3; 2005 c.225 §3]

305.419 Tax, penalty and interest payable before appeal; how determined; waiver; refund. (1) Except as provided in subsection (3) of this section, in any appeal from an order, act, omission or determination of the Department of Revenue involving a deficiency of taxes imposed upon or measured by net income, the tax assessed, and all penalties and interest due, shall be paid to the department on or before the filing of a complaint with the regular division of the Oregon Tax Court under ORS 305.560 or before a complaint specially designated for hearing in the regular division under ORS 305.501 is heard. The complaint shall be filed as a claim for refund.

(2) Penalty and interest due under subsection (1) of this section are the amounts stated in the order, notice of assessment, notice of refund denial or proposed adjustment under ORS 305.270 by the department from which the appeal is taken.

(3) Where payment of the tax, penalties and interest would be an undue hardship, plaintiff may file an affidavit alleging undue hardship with the complaint. If the tax court finds undue hardship, the tax court judge may stay all or any part of the payment of tax, penalty and interest required under subsection (1) of this section. If the tax court judge finds no undue hardship, the tax court judge may grant the plaintiff up to 30 days from the date of determination to pay the taxes, penalties and interest. Failure by the plaintiff to pay the taxes, penalties and interest or to establish undue hardship will be cause for dismissing the complaint.

(4) If, in any appeal to the Oregon Tax Court for which payment of tax, penalty and interest assessed is required before filing of a complaint, the tax court orders that all or any part of the amount paid be refunded by the department, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department. [1982 s.s.1 c.29 §§2, 3; 1985 c.407 §1; 1995 c.650 §17; 1997 c.872 §19]

305.420 Issuance of subpoenas; administration of oaths; depositions. (1) The judge, a magistrate or the clerk of the tax court, on the request of any party to the proceeding, or the attorney of the party, shall issue subpoenas requiring the attendance of and the giving of testimony by witnesses, and subpoenas duces tecum requiring the production of any returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry at any designated place of hearing in the manner prescribed by law in civil actions in courts of this state.

(2) Any employee of the court designated in writing for the purpose by the judge may administer oaths.

(3) Any party to the proceeding may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in courts of this state. To that end, the party may compel the attendance of witnesses and the production of returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry.

(4) Subject to ORS 305.390 and 305.392, subpoenas in a proceeding involving the determination of the value of an industrial plant, as defined in ORS 308.408, for purposes of ad valorem property taxation, may be issued as provided in subsection (1) of this section. However, upon petition of the person subpoenaed, the court shall make an order determining if the evidence sought by the subpoena is relevant to the pending proceeding and, if requested by the person subpoenaed, an order as required in the interests of justice to protect the confidentiality of the information subpoenaed. [1961 c.533 §17; 1963 c.304 §1; 1981 c.139 §5; 1993 c.353 §6; 1995 c.650 §18; 2003 c.46 §5; 2005 c.345 §6]

305.422 Waiver of penalty for failure to timely file property return. If a penalty under ORS 308.295 or 308.296 for the failure to timely file a real, combined or personal property return as required by ORS 308.290 is the subject of an appeal to the tax court, the court may waive the liability for all or a portion of the penalty upon a proper showing of good and sufficient cause. [2001 c.303 §5]

305.425 Proceedings to be without jury and de novo; issues reviewable; rules of procedure. (1) All proceedings before the judge of the tax court shall be original, independent proceedings and shall be tried without a jury and de novo.

(2) If a statute provides for an appeal to or a review by the court of an order, act, omission or determination of the Department of Revenue, a board of property tax appeals or of any other administrative agency, the proceeding shall be an original proceeding in the nature of a suit in equity to set aside such order or determination or correct the act or omission. The time within which the statute provides that the proceeding shall be brought is a period of limitations and is not jurisdictional.

(3) All hearings and proceedings before the tax court judge shall be in accordance with the rules of practice and procedure promulgated by the court, which shall conform, as far as practical to the rules of equity practice and procedure in this state. [1961 c.533 §16; 1965 c.6 §3; 1967 c.78 §9; 1973 c.484 §7; 1977 c.870 §29; 1981 s.s. c.1 §23; 1995 c.650 §19; 1997 c.541 §60]

305.427 Burden of proof in tax court proceedings. In all proceedings before the judge or a magistrate of the tax court and upon appeal therefrom, a preponderance of the evidence shall suffice to sustain the burden of proof. The burden of proof shall fall upon the party seeking affirmative relief and the burden of going forward with the evidence shall shift as in other civil litigation. [1965 c.6 §5; 1995 c.650 §20]

305.430 Hearings to be open to public; report of proceedings; exception; confidential information. (1) Except as provided in subsections (2) and (3) of this section, hearings before the judge or a magistrate of the tax court shall be open to the public. All proceedings in the regular division of the tax court shall be reported unless waived by the parties with the consent of the court. The expense of reporting shall be paid by the state from the appropriation for the court. Proceedings before the magistrate division shall not be reported.

(2) If information is confidential under ORS 308.411 (4) or by court order under ORS 305.420 (4), and is introduced into evidence in any hearing before the tax court, the court first shall make such order or orders as are necessary to protect the confidentiality of the information.

(3) In any proceeding before a magistrate or before the tax court judge in which confidential business records, tax returns or documents containing trade secrets are to be introduced into evidence, upon motion of a party to the proceeding, the magistrate or judge may make such protective orders as may be necessary to protect the confidentiality of such records or the information contained therein. In determining whether such protective orders should be issued, the court shall weigh the harm suffered by the disclosing party against any benefit received by the public as a result of the disclosure. Complaints, pleadings and other filings containing confidential business record information, tax return information or trade secret information shall be subject to the provisions of this subsection.

(4) In a matter involving a request for a protective order under subsections (2) and (3) of this section, the decision of the judge or a magistrate of the tax court shall be a final order for purposes of appeal to the Supreme Court. The parties may appeal the issue of the protective order to the Supreme Court at any time after the protective order was granted or denied. Upon appeal to the Supreme Court, the judge or a magistrate of the tax court may stay the case on the merits until a resolution of the protective order issue is determined by the Supreme Court. [1961 c.533 §19; 1981 c.139 §9; 1981 c.727 §2; 1989 c.760 §1; 1995 c.650 §21; 2005 c.345 §7]

305.435 [1961 c.533 §20; 1963 c.280 §1; 1965 c.6 §6; 1977 c.870 §30; 1991 c.459 §16; 1997 c.541 §62; repealed by 1995 c.650 §114]

305.437 Damages for frivolous or groundless appeal or appeal to delay. (1) Whenever it appears to the Oregon Tax Court that proceedings before it have been instituted or maintained by a taxpayer primarily for delay or that the taxpayers position in such proceeding is frivolous or groundless, damages in an amount not to exceed $5,000 shall be awarded to the Department of Revenue by the Oregon Tax Court in its judgment. Damages so awarded shall be paid within 10 days after the judgment becomes final. If the damages remain unpaid, the department may collect the amount awarded in the same manner as income taxes are collected under ORS 314.430.

(2) As used in this section, a taxpayers position is frivolous if there was no objectively reasonable basis for asserting the position. [1987 c.843 §4; 1995 c.650 §6a]

305.440 Finality of unappealed decision of tax court; effect of appeal to Supreme Court. (1) The decision of the court shall be binding upon all parties until changed, if at all, by the decision of the Supreme Court upon appeal. If no appeal is taken to the Supreme Court, the decision of the court shall constitute a final determination of the matter. If an appeal is taken, the decision of the court shall become final in the same manner as the decision or judgment of the circuit court becomes final when appeal therefrom is taken to the Supreme Court.

(2) Upon the final determination of any ad valorem tax matter, all officers having charge of the rolls on which the assessments involved in such proceeding appears shall correct the same in accordance with such determination, and taxes shall be refunded as provided in ORS 311.806 or additional taxes collected by the proper officers. In the case of an appeal as to properties assessed or taxed under ORS 308.505 to 308.665 or 308.805 to 308.820, a certified copy of the judgment of the court shall be sufficient warrant for the apportionment, levying and collecting of taxes against the property constituting the subject matter of the appeal and upon the valuation determined by the court. If any reapportionment as between counties is made by the court on appeal, corresponding adjustments shall be made by the tax collectors of the counties affected. [1961 c.533 §21; 1971 c.567 §15; 1977 c.870 §31; 1983 c.696 §9; 1985 c.85 §11; 1997 c.154 §26; 2003 c.576 §412]

305.445 Appeals to Supreme Court; reviewing authority and action on appeal. The sole and exclusive remedy for review of any decision or order of the judge of the tax court shall be by appeal to the Supreme Court. Jurisdiction hereby is vested in the Supreme Court to hear and determine all appeals from final decisions and final orders of the judge of the tax court. The scope of the review of either a decision or order of the tax court judge shall be limited to errors or questions of law or lack of substantial evidence in the record to support the tax courts decision or order. Such appeals, and the review of final decisions and final orders of the tax court, shall be in accordance with the procedure in actions at law on appeal from a circuit court, but without regard to the sum involved. Upon such appeal and review, the Supreme Court shall have power to affirm, modify or reverse the order or decision of the tax court appealed from, with or without remanding the case for further hearing, as justice may require. [1961 c.533 §22; 1995 c.650 §25]

305.447 Recovery by taxpayer of certain costs and expenses upon appeal to Supreme Court. If, in an appeal under ORS 305.445 involving taxes upon or measured by net income in which an individual taxpayer is a party, the court grants the refund claimed by the taxpayer or denies the additional assessment of taxes claimed by the Department of Revenue to be due from the taxpayer, the court may allow the taxpayer:

(1) Reasonable attorney fees for the appeal under ORS 305.445 and for any prior proceeding in the matter before the tax court; and

(2) Reasonable expenses as determined by the court in addition to costs and disbursements. Expenses include accountant fees and fees for other experts incurred by the taxpayer in preparing for and conducting the appeal under this section and any prior proceeding in the matter before the tax court. [1971 c.265 §3; 1977 c.870 §31a; 1995 c.650 §26; 1997 c.99 §§37,38]

305.450 Publication of tax court decisions. The tax court shall cause a copy of each of its written decisions to be delivered to the State Court Administrator. The administrator, after consultation with the judge of the tax court, shall determine whether a decision is of general public interest. The decisions determined to be of general public interest shall be published and distributed as provided in ORS 2.150. Bound volumes of reports of decisions constitute the official reports of the tax court. [1961 c.533 §23; 1963 c.250 §1; 1967 c.96 §1; 1967 c.398 §2; subsection (4) enacted as 1967 c.398 §9 (3); 1975 c.37 §2; 1977 c.145 §1; 1979 c.876 §3; 1982 s.s.1 c.7 §2]

305.452 Election and term of judge; vacancy; recommendation of appointees to fill vacancy. (1) The judge of the tax court shall be elected by the electors of the state for a term of six years, in the manner provided in ORS chapter 249.

(2) In the event of a vacancy in the office of judge, the vacancy shall be filled by an appointment made by the Governor. The Governor may request the governors of the Oregon State Bar to submit to the Governor the names of five or more eligible persons deemed by them to be particularly experienced in the field of tax law, as an aid to the Governor in making the appointment. [1961 c.533 §§2,3(2); 1979 c.190 §412]

305.455 Qualifications of judge; inapplicability of disqualification-for-prejudice provision. (1) The judge of the tax court shall be a citizen of the United States and of this state, and shall have been admitted to practice in the Supreme Court of Oregon and have been engaged in this state for at least three years preceding the election or appointment of the judge of the tax court, either in active practice, governmental or private, as an attorney and counselor at law or in the discharge of the duties of a judicial or quasi-judicial office.

(2) Notwithstanding the provision of any other law, the provisions of ORS 14.250 relating to the disqualification of a judge for prejudice shall not be applicable to any judge serving regularly or temporarily as a judge of the tax court. [1961 c.533 §3(1),(8); 2003 c.518 §10]

305.460 Salary, expenses, disability and retirement of judge and magistrates. (1) The judge of the tax court shall receive such salary as is provided by law. The presiding magistrate and magistrates of the tax court shall receive such salary as is fixed under the personnel plan established by the Chief Justice of the Supreme Court pursuant to ORS 1.008. The judge and magistrates shall receive no other allowances for services except as authorized by this section.

(2) When the judge or a magistrate of the tax court holds court or performs any other official function away from the state capital, hotel bills and traveling expenses necessarily incurred by the judge or magistrate in the performance of that duty shall be paid by the state. Such expenses are to be paid upon the certificate of the judge or magistrate to the truth of an itemized statement of the expenses. The certificate of expenses is a sufficient voucher upon which the claim shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw a warrant upon the State Treasurer for the amount thereof in favor of the tax court judge or magistrate.

(3) The judge of the Oregon Tax Court shall be subject to the provisions of ORS 1.310 and 238.505 relating to disability and retirement to the same extent and in the same manner as a judge of a circuit court. A tax court magistrate shall be subject to the provisions of law relating to retirement for disability and retirement applicable to a state officer or employee. [1961 c.533 §§4,5; 1977 c.896 §9; 1983 c.740 §85; 1991 c.815 §10; 1995 c.650 §4]

305.465 [1961 c.533 §6; repealed by 1975 c.706 §10]

305.470 Presiding judge; functions. Whenever more than one judge is serving as a judge of the tax court, the judge elected or appointed under ORS 305.452 shall be the presiding judge. The presiding judge shall assign causes, matters and proceedings and apportion the business of the tax court. [1961 c.533 §7; 1981 s.s. c.1 §24]

305.475 Offices of tax court; location of hearings. The principal office of the tax court shall be in the state capital, but the court may hold hearings in any location designated under ORS 1.085. The county court or board of county commissioners, upon request of the judge of the tax court, shall provide the court with suitable rooms when hearings are held in the county. [1961 c.533 §9; 1969 c.706 §64d; 1983 c.763 §8; 2007 c.547 §11]

305.480 State Court Administrator as administrator and clerk; other personnel; expenses; limitation on activities of personnel. (1) The State Court Administrator shall act as court administrator for the tax court. Other necessary employees of the court shall be appointed and otherwise governed by applicable provisions of the personnel plan for employees of the courts of this state who are state employees.

(2) The judge and employees of the court shall be reimbursed for all actual and necessary expenses as provided by law.

(3) No employee of the court shall act as attorney, counselor or accountant in the matter of any tax imposed or levied by this state or any of its political subdivisions.

(4) Subject to the applicable provisions of a personnel plan established by the Chief Justice of the Supreme Court of Oregon, the judge of the tax court shall appoint a person to serve as tax court clerk. The tax court clerk shall:

(a) Keep the seal of the tax court and affix it in all cases required by law.

(b) Record the proceedings of the court.

(c) Keep the records, files, books and papers pertaining to the tax court.

(d) File all papers delivered to the officer for that purpose in any suit or proceeding therein, or before the judge.

(e) Attend the tax court and administer oaths.

(f) Under the direction of the judge of the tax court enter its orders and judgments.

(g) Authenticate, by certificate or transcript, as may be required, the records, files or proceedings of the tax court, or any paper pertaining thereto, and filed with the officer.

(h) In the performance of duties pertaining to the tax court, conform to the direction of the tax court judge.

(5) The State Court Administrator may delegate powers of the State Court Administrator under this section to employees of the State Court Administrator. [1961 c.533 §11; 1981 c.727 §1; 1995 c.273 §5; 1995 c.650 §3]

305.485 Records. (1) The records of the tax court shall include a register, journal and fee book.

(2) The register is a book wherein the clerk shall enter, by its title, every suit or proceeding commenced in, or transferred or appealed to, the tax court, according to the date of its commencement, transfer or appeal. Thereafter, until the entry of judgment, the clerk shall note therein, according to the date thereof, the filing or return of any paper or process, or the making of any order, rule or other direction in or concerning such suit or proceeding.

(3) The journal is a book wherein the clerk shall enter the proceedings of the court.

(4) The fee book is a book wherein the clerk shall enter, under the title of every cause, against the party to whom the service is rendered, the clerks fees earned, and whether received or not received.

(5) The files of the court are all papers or process filed with or by the clerk of the court, in any suit or proceeding therein, or before the judge.

(6) Separate records shall be kept for the magistrate division.

(7) ORS 7.095, authorizing the use of electronic data processing techniques, is applicable to the records required by this section. [1961 c.533 §10; 1995 c.273 §26; 1995 c.650 §5; 1997 c.325 §§9,10]

(Industrial Property Appeals)

305.487 Findings and policy. (1) The Legislative Assembly finds that:

(a) Principal and secondary industrial property that is appraised by the Department of Revenue under ORS 306.126 and property that is centrally assessed by the department under ORS 308.505 to 308.665 involve large amounts of property value and complex appraisal issues.

(b) Appeals of the value of principal and secondary industrial property or centrally assessed property can have significant impact on the stable funding of essential local government services because of the fiscal consequences of substantial tax refunds.

(c) The citizens of this state and the owners of industrial or centrally assessed property are best served by the efficient resolution of property tax appeals related to these properties.

(2) The Legislative Assembly declares that it is the policy of this state to strongly encourage taxpayers, local governments, the department and the Oregon Tax Court to resolve appeals related to the value of principal or secondary industrial property or centrally assessed property as quickly and efficiently as possible, in order to reduce the financial impacts of lengthy appeal processes. [2005 c.345 §13]

Note: 305.487 and 305.489 were added to and made a part of 305.404 to 305.560 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

305.489 Considerations in adopting rules. The Department of Revenue shall consider the findings and declarations of the Legislative Assembly under ORS 305.487 when adopting administrative rules related to appeals to the Oregon Tax Court of the value of principal or secondary industrial property or centrally assessed property, in order to ensure that the rules that the department adopts promote the objectives of quick and efficient resolution of these appeals. [2005 c.345 §14]

Note: See note under 305.487.

(Fees)

305.490 Filing fees; recovery of certain costs and disbursements; additional recovery for certain taxpayers; disposition of receipts. (1) Plaintiffs or petitioners filing a complaint or petition in the tax court shall pay a filing fee for each complaint or petition as follows:

(a) For a complaint or petition in the magistrate division, $25.

(b) For a complaint or petition in the regular division, $50.

(c) If a complaint or petition is specially designated under ORS 305.501 for hearing in the regular division, a fee of $50.

(2) Neither the State of Oregon, nor any county, school district, municipal corporation or other public corporation therein, nor any officer of any such public political division or corporation, appearing in the representative capacity of the officer of any public political division or corporation, shall be required to pay the fee prescribed under this section. The party entitled to costs and disbursements on such appeal shall recover from the opponent of the party the amount so paid upon order of the court, as in equity suits in the circuit court.

(3)(a) If, in any proceeding before the tax court judge involving taxes upon or measured by net income in which an individual taxpayer is a party, or involving inheritance taxes, the court grants a refund claimed by the executor or taxpayer or denies in part or wholly an additional assessment of taxes claimed by the Department of Revenue to be due from the estate or taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

(A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

(B) Reasonable expenses as determined by the court. Expenses include accountant fees and fees of other experts incurred by the executor or individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

(b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

(4)(a) If, in any proceeding before the tax court judge involving ad valorem property taxation, exemptions, special assessments or omitted property, the court finds in favor of the taxpayer, the court may allow the taxpayer, in addition to costs and disbursements, the following:

(A) Reasonable attorney fees for the proceeding under this subsection and for the prior proceeding in the matter, if any, before the magistrate; and

(B) Reasonable expenses as determined by the court. Expenses include fees of experts incurred by the individual taxpayer in preparing for and conducting the proceeding before the tax court judge and the prior proceeding in the matter, if any, before the magistrate.

(b) Payment of attorney fees or reasonable expenses under this subsection shall be made by the Department of Revenue in the manner provided by ORS 305.790.

(5) All fees and other moneys received or collected by the clerk by virtue of the office of the clerk shall be paid over to the State Treasurer and shall be held by the clerk in the General Fund as miscellaneous receipts. [1961 c.533 §15(1), (3); 1965 c.6 §7; 1971 c.265 §1; 1977 c.870 §32; 1993 c.612 §1; 1995 c.650 §6; 1997 c.99 §§40,41; 1999 c.21 §10; 2001 c.287 §1; 2005 c.345 §8]

305.492 Fees and expenses of witnesses. Any witness subpoenaed or whose deposition is taken shall receive the fees and mileage provided for witnesses in ORS 44.415 (2). Witnesses for the state or its political subdivisions shall be paid from moneys appropriated therefor. Payment of fees and mileage to other witnesses shall be made by the party at whose instance the witness appears or the deposition is taken. [Formerly 305.495]

305.493 Fees for transcripts or copies of records. The tax court may fix a fee, not in excess of the fees charged and collected by the clerks of the circuit court, for comparing, or for preparing and comparing, a transcript of the record, or for copying any record, entry or other paper and the comparison and certification thereof. [Formerly 305.500]

(Representation)

305.494 When shareholder may represent corporation in tax court proceedings. Notwithstanding ORS 9.320, any shareholder of an S corporation as defined in section 1361 of the Internal Revenue Code, as amended and in effect on December 31, 2006, may represent the corporation in any proceeding before the Oregon Tax Court in the same manner as if the shareholder were a partner and the S corporation were a partnership. [Formerly 305.510; 1997 c.839 §42; 1999 c.90 §29; 2001 c.660 §24; 2003 c.77 §2; 2005 c.832 §14; 2007 c.614 §2]

305.495 [1961 c.533 §18; 1989 c.980 §12; renumbered 305.492 in 1995]

(Magistrate Division)

305.498 Magistrates; appointment; qualifications; oaths; duties; dismissal; appointment of presiding magistrate. (1) The magistrate division is established in the Oregon Tax Court. The judge of the tax court shall appoint one or more individuals to sit as magistrates of the magistrate division at locations within the state as the judge shall determine.

(2) An individual who is appointed as a tax court magistrate shall be a citizen of the
United States
and a resident of this state and competent to perform the duties of the office.

(3) A full-time, part-time or temporary magistrate shall perform such duties as the judge of the tax court or presiding magistrate may direct.

(4)(a) Before entering on the duties of office, each individual employed as a tax court magistrate shall take and subscribe to an oath or affirmation that the individual:

(A) Will support the Constitutions of the
United States
and of this state and faithfully and honestly discharge the duties of the office.

(B) Does not hold, and while the individual is a magistrate will not hold, a position under any political party.

(b) The oath or affirmation shall be filed in the office of the Secretary of State.

(5) An individual while a magistrate shall hold no other office or position of profit, and shall pursue no other calling or vocation that is inconsistent with the expeditious, proper and impartial performance of the duties of a magistrate.

(6) The judge of the tax court may appoint one of the magistrates as presiding magistrate.

(7) A tax court magistrate and other officers and employees of the magistrate division of the tax court appointed under a personnel plan established by the Chief Justice of the Supreme Court of Oregon are state officers or employees in the exempt service and not subject to ORS chapter 240. However, an officer or employee shall have the right to be dismissed only for just cause after hearing and appeal. [1995 c.650 §2]

305.500 [1961 c.533 §§15(2),24; 1963 c.423 §3; renumbered 305.493 in 1995]

305.501 Appeals to tax court to be heard by magistrate division; exception; mediation; conduct of hearings; decisions; appeal de novo to tax court judge. (1) Except as provided in subsection (2) of this section, an appeal to the tax court shall be heard by a tax court magistrate unless specially designated by the tax court judge for hearing in the regular division. In any matter arising under the property tax laws and involving a county or county assessor that is designated for hearing in the regular division, the Department of Revenue shall be substituted for the county as a party.

(2) A party to the appeal may request mediation, or the tax court on its own motion may assign the matter to mediation. If the mediation does not result in an agreed settlement within 60 days after the end of the mediation session, the appeal shall, absent a showing of good cause for a continuance, be assigned to a magistrate for hearing.

(3) The tax court, with the assistance of the State Court Administrator, shall establish procedures for magistrate division hearings and mediation.

(4)(a) Subject to the rules of practice and procedure established by the tax court, a magistrate is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, and may conduct the hearing in any manner that will achieve substantial justice. A hearing may be conducted in person or by telephone. Magistrates may confer with each other in order to reach a decision on any matter.

(b) All written magistrate decisions shall be mailed to the parties to the appeal and to the Department of Revenue within five days after the date of entry of the written decision.

(5)(a) Any party dissatisfied with a written decision of a magistrate may appeal the decision to the judge of the tax court by filing a complaint in the regular division of the tax court within 60 days after the date of entry of the written decision.

(b) If a decision of a magistrate involves any matter arising under the property tax laws and a county was a party to the proceeding before the magistrate, the Department of Revenue may file a notice of appeal whether or not the department had intervened in the proceeding before the magistrate. In such cases, the department shall appear before the tax court judge in any proceeding on appeal.

(c) If a decision of a magistrate involves any matter arising under the property tax laws and a party other than a county appeals the decision to the tax court judge, the Department of Revenue shall be the defendant.

(d) Appeal to the judge of the tax court is the sole and exclusive remedy for review of a written decision of a magistrate.

(6) Appeal of a final decision of a magistrate before the judge of the tax court shall be as provided in ORS 305.425 (1) and 305.570.

(7) If no appeal is taken to the tax court judge within 60 days, the decision of the magistrate shall become final. The tax court shall enter a judgment enforcing all final decisions of the magistrate, which judgment shall be binding upon all parties. ORS 305.440 (2) applies to the final determination of any property tax matter. [1995 c.650 §11; 1997 c.872 §20; 1999 c.340 §1; 2005 c.345 §9; 2007 c.283 §1]

Note: Section 2, chapter 283, Oregon Laws 2007, provides:

Sec. 2. The amendments to ORS 305.501 by section 1 of this 2007 Act apply to matters assigned to mediation on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.283 §2]

305.505 Magistrate division records; statistical reports. (1) The records of the tax court magistrate division shall include information as to the dates cases are filed and the dates decisions are issued.

(2) At the time of preparation biennially of consolidated budgets for submission to the Legislative Assembly under ORS 8.125, the State Court Administrator shall prepare and submit to the Legislative Assembly general statistical information as to the amount of time required by the tax court magistrate division to reach its decisions. [1995 c.650 §5a; 2005 c.94 §23]

305.510 [1973 c.681 §2; 1985 c.802 §36; 1995 c.556 §31; renumbered 305.494 in 1995]

305.514 [1995 c.650 §3a; 1997 c.99 §43; 1997 c.170 §17; 1997 c.541 §64; 2003 c.621 §77; 2003 c.804 §64; repealed by 2005 c.345 §1]

305.515 [1961 c.533 §26; 1965 c.6 §8; 1967 c.78 §11; 1969 c.355 §1; 1971 c.567 §16; 1973 c.752 §11; 1975 c.705 §3; 1977 c.870 §33; 1977 c.892 §55; 1983 c.673 §19; 1985 c.407 §2; 1985 c.759 §39; 1985 c.816 §41; 1989 c.760 §2; 1991 c.459 §18; 1991 c.790 §18; 1993 c.270 §13; 1993 c.612 §2; 1997 c.99 §45; 1997 c.170 §19; repealed by 1995 c.650 §114]

305.520 [1961 c.533 §34; 1995 c.79 §109; repealed by 1995 c.650 §114]

305.525 Notice to taxpayer of right to appeal. At the same time that a notice of assessment, letter of refund denial or determination or an order of the board of property tax appeals is given to any taxpayer, the Department of Revenue or board of property tax appeals, as the case may be, shall in writing also notify the taxpayer of the right of the taxpayer to appeal to the tax court under ORS 305.404 to 305.560. [1961 c.533 §29; 1977 c.870 §54; 1995 c.650 §64; 1997 c.541 §§66,67]

305.530 [1961 c.533 §27; 1967 c.78 §10; 1971 c.567 §17; 1975 c.762 §18; 1977 c.870 §14; repealed by 1995 c.650 §114]

305.535 [1961 c.533 §28; 1969 c.355 §2; 1977 c.870 §15; 1977 c.892 §57; 1981 c.804 §85; 1983 s.s. c.5 §2; 1991 c.459 §20; 1993 c.270 §14; repealed by 1995 c.650 §114]

305.540 [1961 c.533 §30; 1971 c.351 §1; repealed by 1995 c.650 §114]

305.543 [1983 c.673 §21; 1991 c.459 §21; 1997 c.541 §69; repealed by 1995 c.650 §114]

305.545 [1961 c.533 §32; repealed by 1995 c.650 §114]

305.550 [1961 c.533 §31; 1971 c.351 §2; repealed by 1995 c.650 §114]

305.555 [1961 c.533 §33; 1993 c.270 §15; repealed by 1995 c.650 §114]

(Appeals Procedure; Effect of Pendency of Appeal)

305.560 Appeals procedure generally; procedure when taxpayer is not appellant; intervention. (1)(a) Except for an order, or portion thereof, denying the discretionary waiver of penalty or interest by the Department of Revenue, an appeal under ORS 305.275 may be taken by filing a complaint with the clerk of the Oregon Tax Court at its principal office at
Salem
,
Oregon
, within the time required under ORS 305.280.

(b) The clerk of the tax court shall serve copies of all complaints and petitions on the Department of Revenue. Service upon the department shall be accomplished by the clerk of the tax court filing the copy of the complaint with the Director of the Department of Revenue. Except as otherwise provided by law, other service shall be accomplished as provided in the rules of practice and procedure promulgated by the tax court.

(c)(A) The complaint shall be entitled in the name of the person filing the same as plaintiff and the Department of Revenue, county, taxpayer or other person or entity as defendant. If the complaint relates to value of property for ad valorem property tax purposes and the county has made the appraisal, the complaint shall be entitled in the name of the person filing the same as plaintiff and the county assessor as defendant.

(B) If any, a copy of the order of the department or board of property tax appeals shall be attached to the complaint.

(2) The complaint shall state the nature of the plaintiffs interest, the facts showing how the plaintiff is aggrieved and directly affected by the order, act, omission or determination and the grounds upon which the plaintiff contends the order, act, omission or determination should be reversed or modified. A responsive pleading shall be required of the defendant.

(3) In any case in which the taxpayer is not the appealing party, a copy of the complaint shall be served upon the taxpayer by the appealing party by certified mail within the period for filing an appeal, and an affidavit showing such service shall be filed with the clerk of the tax court. A copy of the order of the department, if any, shall be attached to the complaint. The taxpayer shall have the right to appear and be heard.

(4)(a) At any time in the course of any appeal before the tax court, the department may intervene as a matter of right. A copy of any order or judgment issued by the tax court in any case in which the department is an intervenor shall be served upon the department in the manner provided in subsection (1)(b) of this section.

(b) The tax court, in its discretion, may permit other interested persons to intervene by filing a complaint in such manner and under such conditions as the court may deem appropriate. [1977 c.870 §10; 1989 c.760 §3; 1991 c.459 §23; 1993 c.270 §16; 1995 c.650 §10; 1997 c.541 §71; 2005 c.225 §4]

305.565 Stay of collection of taxes, interest and penalties pending appeal; exception; bond. (1) Except as provided in subsection (2) of this section, proceedings for the collection of any taxes, interest or penalties resulting from an assessment of additional taxes imposed by ORS chapter 118, 310, 314, 316, 317, 318, 321 or this chapter shall be stayed by the taking or pendency of any appeal to the tax court.

(2) Notwithstanding subsection (1) of this section, the Department of Revenue may proceed to collect any taxes, interest or penalties described in subsection (1) of this section if the department determines that collection will be jeopardized if collection is delayed or that the taxpayer has taken a frivolous position in the appeal. For purposes of this subsection:

(a) Collection of taxes, interest or penalties will be jeopardized if the taxpayer designs quickly to depart from the state or to remove the taxpayers property from the state, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax.

(b) A taxpayers position in an appeal is frivolous if that position is of the kind described in ORS 316.992 (5).

(3) No proceeding for the apportionment, levy or collection of taxes on any property shall be stayed by the taking or pendency of any appeal to the tax court, or from an order of the county board of property tax appeals or the Oregon Tax Court, unless the assessor or tax collector either as a party to the suit or an intervenor, requests a stay and it appears to the satisfaction of the court that a substantial public interest requires the issuance of a stay.

(4) The tax court may, as a condition of a stay, require the posting of a bond sufficient to guarantee payment of the tax. Payment of taxes while appeal is pending shall not operate as a waiver of the appeal or of a right to refund of taxes found to be excessively charged or assessed. [1977 c.870 §11; 1982 s.s.1 c.29 §4; 1985 c.761 §9; 1991 c.567 §4; 1993 c.270 §18; 1995 c.650 §23; 1997 c.99 §§47,48; 1997 c.325 §13; 1997 c.541 §73]

305.570 Standing to appeal to regular division of tax court; perfection of appeal. (1)(a) Any person, including a county assessor or county tax collector aggrieved by and affected by a written decision of a tax court magistrate issued under ORS 305.501, or any person seeking a remedy in the tax court provided by statute, other than as provided in ORS 305.275 (1), may appeal to the regular division of the Oregon Tax Court, and appeal shall be perfected in the manner provided in ORS 305.404 to 305.560.

(b) Except for an appeal brought by a county assessor or county tax collector, the order being appealed under this subsection must affect the person or the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property. As used in this paragraph, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

(2) A taxpayer or political subdivision affected by a determination of the Department of Revenue authorized under ORS 305.620 may appeal to the tax court as provided in ORS 305.620. [1977 c.870 §13; 1983 c.605 §3; 1983 c.749 §3; 1991 c.459 §29; 1993 c.18 §65; 1995 c.650 §24; 1997 c.541 §75; 1997 c.826 §§4,5; 1999 c.21 §11; 1999 c.340 §4]

305.575 Authority of tax court to determine deficiency. In an appeal to the Oregon Tax Court from an assessment made under ORS 305.265, the tax court has jurisdiction to determine the correct amount of deficiency, even if the amount so determined is greater or less than the amount of the assessment determined by the Department of Revenue, and even if determined upon grounds other or different from those asserted by the department, provided that claim for such additional tax on other or different grounds is asserted by the department before or at the hearing or any rehearing of the case before the tax court. In the event such other or different grounds are asserted by the department, the opposing party shall be allowed additional time, not less than 10 days, within which to amend or otherwise plead thereto, which additional time, however, may be waived by stipulation of the parties. The order of the tax court shall be sufficient for the collection by the department of the entire amount found by the court to be owing and due. [1977 c.870 §21; 1995 c.650 §30]

(Constitutional Limits Upon Property Taxes; Effects; Determination)

305.580 Exclusive remedies for certain determinations; priority of petitions. (1) The provisions of ORS 305.583, 305.585, 305.587 and 305.589 shall provide the exclusive remedy for determination of questions concerning:

(a) The effect of the limits of section 11b, Article XI of the Oregon Constitution on taxes, fees, charges and assessments of units of government.

(b) The authorized uses of the proceeds of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(2) A petition filed with the regular division of the Oregon Tax Court pursuant to ORS 305.583, 305.585, 305.587 or 305.589 shall have priority over all other cases pending before the regular division and shall be heard and decided as soon after coming to issue as is reasonably possible. [1991 c.459 §25; 1999 c.340 §8; 2003 c.195 §19]

305.583 Interested taxpayer petitions for certain determinations; petition contents; manner and time for filing; classification notice requirements; bond proceed use notice requirements. (1) An interested taxpayer may petition the regular division of the Oregon Tax Court to determine a question described in ORS 305.580.

(2)(a) For purposes of this section and a question described in ORS 305.580 (1)(a), interested taxpayer means a person that is subject to the tax, fee, charge or assessment in question.

(b) For purposes of this section and a question described in ORS 305.580 (1)(b), interested taxpayer means a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of bonded indebtedness described in section 11 (11)(d), Article XI of the Oregon Constitution.

(3) The petition shall be filed and perfected in the following manner only:

(a) The petitioner shall file a petition with the clerk of the tax court at its principal office in
Salem
,
Oregon
. The petition shall name as respondent the government unit that imposes the tax, fee, charge or assessment, that issues the bonded indebtedness or, in the case of an urban renewal agency, that receives the taxes. The filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit or to the Attorney General if the tax, fee, charge or assessment in question is imposed by the State of
Oregon
. The clerk also shall serve a copy of any petition naming a local government unit as respondent upon the Oregon Department of Justice.

(b) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment is affected by section 11 or 11b, Article XI of the Oregon Constitution, or that a use of the proceeds of bonded indebtedness is not authorized. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

(4)(a) Except as provided in subsections (5) to (8) of this section, in the case of a question regarding the effect of the limits of section 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment that is imposed under a resolution or ordinance approved by the governing body of a local government unit, the petition shall be filed within 60 days after the action of the governing body approving the ordinance or resolution, adopting a new ordinance or resolution or changing an existing ordinance or resolution under which the tax, fee, charge or assessment is imposed, if the resolution or ordinance includes a classification of the tax, fee, charge or assessment as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the tax, fee, charge or assessment, the petition shall be filed within 60 days after the later of:

(A) The last date, but no later than November 15, that the tax statements were mailed for the tax year in which the tax, fee, charge or assessment was imposed; or

(B) The date of imposition of the tax, fee, charge or assessment on the petitioner.

(b) If the local government unit adopts an ordinance or resolution classifying all or any of the taxes, fees, charges or assessments it imposes as subject to or not subject to section 11 or 11b, Article XI of the Oregon Constitution, as described in ORS 310.145, the petition shall be filed within 60 days after the governing body adopts the ordinance or resolution.

(5) In the case of a question concerning any tax, fee, charge or assessment that is characterized by the local government unit as an assessment for local improvements, the petition shall be filed within 60 days after the local government unit gives notice of its intention to characterize the charge as an assessment for local improvements. Notice may be given to affected property owners by the local government unit either when a local improvement district is formed, in a notice of intent to assess given by the local government unit or by other individual notice prior to assessment. Notice shall be given no later than the date the assessment is imposed. Notice given as provided under this subsection is in lieu of the notice required under subsection (9) of this section.

(6) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness approved by the governing body of a local government unit, the petition shall be filed within 60 days after the date the issuance of the bonded indebtedness was approved by the governing body of the local government unit if the resolution or ordinance of the governing body authorizing issuance of the bonded indebtedness includes a classification of the bonded indebtedness as subject to or not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution. If the local government unit has not classified the bonded indebtedness, the petition shall be filed within 60 days after the date specified in subsection (4)(a) of this section.

(7) In the case of a question concerning any taxes levied to pay principal and interest on bonded indebtedness not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that was approved by the electors of the local government unit at an election held on or after September 29, 1991, the petition shall be filed within 60 days after the date of the election at which the question of issuing the bonded indebtedness was approved by the electors of the local government unit.

(8) In the case of a question concerning the effect of section 11 or 11b, Article XI of the Oregon Constitution, on any tax, fee, charge or assessment imposed by the state, the petition shall be filed within 60 days after the first imposition of the tax, fee, charge or assessment by a state agency. For purposes of this subsection, a tax, fee, charge or assessment shall be considered imposed when it is due as provided by statute or when the state agency notifies a person that the tax, fee, charge or assessment is due.

(9) A local government unit:

(a) Shall give notice of its adoption of an ordinance or resolution classifying any of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

(b) May give notice of its adoption of an ordinance or resolution specifying the authorized uses of the proceeds of bonded indebtedness by publishing, within 15 days after adoption of the ordinance or resolution, an advertisement in a newspaper of general circulation in the county in which the local government unit is located or, if there is no newspaper of general circulation, in a newspaper of general circulation in a contiguous county.

(10) A notice described in subsection (9) of this section shall:

(a) Appear in the general news section of the newspaper, not in the classified advertisements;

(b) Measure at least three inches square;

(c) Be printed in a type size at least equal to 8-point type; and

(d) State that the local government unit has adopted a resolution or ordinance:

(A) Classifying one or more of its taxes, fees, charges or assessments as not being subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the classification of the taxes, fees, charges or assessments may be sought within 60 days of the date of the resolution or ordinance; or

(B) Specifying the authorized uses of the proceeds of bonded indebtedness, that the reader may contact a designated individual within the local government unit to obtain a copy of the ordinance or resolution and that judicial review of the specification of authorized uses may be sought within 60 days of the date of the resolution or ordinance.

(11) An ordinance or resolution that results in a mere change in the amount of a tax, fee, charge or assessment and does not result in a change in the characteristics or attributes of the tax, fee, charge or assessment, or contain a change in purpose to which the revenue is applied, may not be considered a change that may result in a proceeding commenced under subsection (4) of this section.

(12) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the petition must be filed within 60 days after publication of the notice described in subsection (9)(b) of this section or, if the governing body has not published the notice described in subsection (9)(b) of this section, the petition must be filed within 180 days after the questioned use of the proceeds is made. [1991 c.459 §26; 1993 c.18 §66; 1993 c.270 §19; 1995 c.79 §110; 1995 c.650 §73; 1997 c.541 §§78,78a,79,79a; 1999 c.340 §9; 2003 c.195 §20; 2005 c.225 §5; 2005 c.443 §18]

305.585 Local government petitions concerning taxes of another local government under 1990 Measure 5; manner and time for filing. (1) A local government unit may petition the regular division of the Oregon Tax Court to determine whether the limits of section 11b, Article XI of the Oregon Constitution apply to a tax, fee, charge or assessment of another local government unit if the boundaries of both units include common territory and if the petitioning local government unit will lose or has lost revenue because of the tax, fee, charge or assessment that is the subject of the petition.

(2) The petitioner shall file a petition with the clerk of the tax court at its principal office in
Salem
,
Oregon
. The petition shall name the local government unit that imposes the tax, fee, charge or assessment as respondent. Such filing in the tax court shall constitute the perfection of the petition. The clerk of the tax court shall serve the respondent local government unit by mailing a copy of the petition to the recording officer or chief administrative officer of the local government unit. The clerk also shall serve a copy of the petition upon the Oregon Department of Justice.

(3) The petition shall state the facts and grounds upon which the petitioner contends that the tax, fee, charge or assessment at issue is not subject to the limits of section 11b, Article XI of the Oregon Constitution. The case shall proceed thereafter in the manner provided for appeals concerning ad valorem property tax assessments. ORS 305.405 to 305.494 shall apply to such actions.

(4) The petition shall be filed not later than 30 days after the date the respondent local government unit filed its certificate required under ORS 310.060 with the county assessor. [1991 c.459 §26a; 1995 c.79 §111; 1995 c.650 §74; 1999 c.340 §10; 2005 c.225 §6]

305.586 Legislative findings; policy on remedies for misspent bond proceeds. (1) The Legislative Assembly finds that, when general obligation bonds are issued by a government unit to finance the cost of capital construction or improvements, subjecting the taxes imposed to pay the principal and interest on that bonded indebtedness to the limits of section 11b (1), Article XI of the Oregon Constitution, reduces the credit quality of the bonds, injures bondholders and increases the cost of borrowing for all local governments in Oregon. The Legislative Assembly also finds that it is in the best interests of the State of Oregon and local governments in Oregon to ensure that, if a local government body expends proceeds from such bonds for other than capital construction or improvements, the holders of the bonds, who are innocent with regard to such expenditure, will not suffer impairment of their security and interest in the bonds as a result.

(2) It is the policy of the State of Oregon and a matter of statewide concern that, notwithstanding ORS 305.587 (1) and 305.589 (8), if in a proceeding commenced under ORS 305.583 or 305.589, the Oregon Tax Court finds that the proceeds of general obligation bonds issued for capital construction or improvements under section 11b (3)(b), Article XI of the Oregon Constitution, have been expended for purposes other than capital construction or improvements, the court shall endeavor, to the fullest extent practicable and consistent with equitable principles, to fashion a remedy that does not impair the security or value of the bonds to the bondholders and does not prejudice the ability of the local government body to satisfy its obligations under the bonds.

(3) In addition, the court shall fashion any remedy in a manner that takes into account the financial capacity and practical alternatives available to the local government body, and shall ensure that the remedy is proportional to, and restricted to correcting the amount of, any unlawful expenditure of bond proceeds. To the fullest extent possible, the court shall avoid any remedy that either invalidates, in whole or in part, the bonds or taxes levied or to be levied for payment of the bonds, or that makes any amount of the bonds for which the proceeds lawfully were expended subject to the limits of section 11b (1), Article XI of the Oregon Constitution. [1997 c.171 §5]

305.587 Tax court findings; orders; refunds; bond measure construction; other relief. (1) If, in a proceeding commenced under ORS 305.583, the regular division of the Oregon Tax Court finds that a challenged tax, fee, charge or assessment is subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, the tax court may:

(a) Order the government unit to make refunds to petitioners of any part of the challenged tax, fee, charge or assessment imposed on or after the date that is 90 days before the date the petition was filed and that was collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution. The tax court may not order refunds if the government unit previously had obtained a judgment of the tax court or the Oregon Supreme Court under ORS 305.589, that the tax, fee, charge or assessment in question was not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution.

(b) Order such other relief as it considers appropriate, including cancellation of taxes imposed but not collected, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax courts order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties.

(2) If the tax court orders a unit of government to make refunds of any tax, fee, charge or assessment that was imposed and collected in excess of the limits of section 11 or 11b, Article XI of the Oregon Constitution, the government unit shall do so out of the resources of the government unit. No refund so ordered shall be paid from the unsegregated tax collections account. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

(3) If, in a proceeding commenced under ORS 305.585, the tax court finds that a tax, fee, charge or assessment is not subject to the limits of section 11 or 11b, Article XI of the Oregon Constitution, the tax court may order such relief as it considers appropriate, but such relief shall have prospective effect only. In cases involving local government units, a copy of the tax courts order shall be served upon the assessor of the county or counties in which the local government unit is located at the same time the order is served upon the parties. The assessor shall not be required to recompute the amount of tax due from any property or property owner with respect to the tax, fee, charge or assessment that is the subject of the order for any tax year for which a tax statement has been delivered under ORS 311.250.

(4) For purposes of this section, taxes, fees, charges or assessments are deemed imposed when the statement or bill for the taxes, fees, charges or assessments is mailed.

(5) In the case of a question concerning the authorized uses of the proceeds of bonded indebtedness, the tax court shall construe the provisions of the measure authorizing the bonded indebtedness and the use of the proceeds liberally to allow the government unit to provide the facilities or services approved by the voters.

(6) If, in a proceeding commenced under ORS 305.583, the regular division of the tax court finds that a use of the proceeds of bonded indebtedness is not authorized by the applicable law, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586. [1991 c.459 §26b; 1993 c.270 §20; 1997 c.541 §84; 1999 c.340 §11; 2003 c.195 §21]

305.589 Judicial declarations; petition by local government; notice; intervention; appeal; remedies; costs. (1) A local government unit or an association of local government units acting for the common benefit of and on behalf of consenting members may petition the regular division of the Oregon Tax Court for a judicial declaration of the court concerning a question described in ORS 305.580.

(2) Notice of the commencement of a proceeding under this section shall be given by the petitioner or petitioners by publication of notice directed to all electors, taxpayers and other interested persons, without naming such electors, taxpayers or other interested persons individually. The notice shall be published at least once a week for three successive weeks in a newspaper of general circulation within the boundaries of the local government unit and each of the consenting members of the association of local government units, if any, or if no such newspaper is published therein, then in a contiguous county.

(3) The petitioner or petitioners may elect to give further notice to affected electors, taxpayers and other interested persons, or the court may order such further notice as the court considers practicable.

(4) The action authorized by this section shall be a special proceeding in the nature of an ex parte proceeding in the absence of the intervention of a respondent in opposition to the petition.

(5) Jurisdiction of the local government unit and of consenting members of an association of local government units shall be obtained by filing of the petition. Jurisdiction over the electors, taxpayers and other interested persons shall be complete 10 days after the date of completing publication of the notice provided for in subsection (2) of this section, or giving of any further notice as provided for in subsection (3) of this section. Jurisdiction of any other party shall be obtained by appearance of any interested person who seeks and is granted leave to intervene in the proceeding.

(6)(a) Any elector, taxpayer or interested person or local government unit that may be affected by the tax, fee, charge or assessment that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

(b) Any elector, taxpayer or interested person or local government unit that may be affected by the use of the proceeds of the bonded indebtedness or a person that is subject to a tax, fee, charge or assessment that is pledged to secure or available for payment of the bonded indebtedness that is the subject of the petition may intervene as a petitioner or respondent by filing the appropriate appearance.

(7) Any party to a proceeding commenced under this section, including a consenting member of an association of local government units that was a party to the proceeding, may appeal from the judgment rendered by the tax court to the Oregon Supreme Court in the manner provided for appeals from other decisions of the tax court under ORS 305.445.

(8)(a) If, in a proceeding commenced under this section, the court finds that a tax, fee, charge or assessment is subject to the limits of section 11b, Article XI of the Oregon Constitution, the court may order such relief as it considers appropriate, but such relief shall be prospective only.

(b) If, in a proceeding commenced under this section, the court finds that a use of the proceeds of bonded indebtedness is not authorized, the tax court may prohibit the expenditure or proceed in accordance with ORS 305.586.

(9) Costs of the proceeding may be allowed and apportioned between the parties in the discretion of the court.

(10) As used in this section:

(a) Association of local government units means an association, or any other lawful organization, composed of member local government units organized for the mutual benefit of such local government units.

(b) Consenting member means a member of an association of local government units who affirmatively consents, through filing of a consenting certificate with the tax court, to the commencement of a proceeding under this section.

(c) Local government unit means any unit of local government, including a city, county, incorporated town or village, school district, any other special district, or any other municipal or quasi-municipal corporation, intergovernmental authority created pursuant to ORS 190.010, a district as defined in ORS 198.010, 198.180 and 198.210 or an urban renewal agency established under ORS 457.035. [1991 c.459 §27; 1993 c.270 §21; 1999 c.340 §12; 2003 c.195 §22; 2003 c.576 §250; 2005 c.22 §226]

305.591 Court determination that 1990 Measure 5 tax limit is inapplicable; collection of tax; appeal; stay denied. (1) If a court of competent jurisdiction determines that all or any part of section 11b, Article XI of the Oregon Constitution does not apply to a tax on property, the court may order the assessor, tax collector or other appropriate public official to impose or collect that tax without regard to that portion of section 11b, Article XI of the Oregon Constitution the court determines to be inapplicable.

(2) When so ordered by a court, the assessor, tax collector or other public official shall take all necessary action to impose or collect the tax in compliance with the order of the court.

(3) Appeal of a decision of a court that all or any part of section 11b, Article XI of the Oregon Constitution does not apply to any tax shall not operate to stay any order of the court directing a public official to collect the tax without regard to the provisions of all or part of section 11b, Article XI of the Oregon Constitution. [1991 c.459 §28]

INTERGOVERNMENTAL TAX RELATIONS

(Federal and Other States)

305.605 Application of tax laws within federal areas in state. Where not inconsistent with the Constitution and laws of the United States, notwithstanding any provision of any other statute of this state, the laws of this state relating to the imposition and collection of taxes shall apply with respect to any property located, any sale, use or transaction occurring, any income arising, or any person residing within any federal area situated within the exterior boundaries of this state. [Formerly 306.240]

305.610 Reciprocal recognition of tax liability; actions in other states for
Oregon
taxes. (1) The courts of
Oregon
shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends a like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state may bring action in the courts of this state for the collection of such taxes. The certificate of the Secretary of State of such other state that such officials have the authority to collect the taxes sought to be collected by such action shall be conclusive proof of that authority.

(2) The Attorney General of
Oregon
, and collection agencies when employed as provided by ORS 825.508, are empowered to bring action in the courts of other states to collect taxes legally due the State of
Oregon
.

(3) As used in this section, taxes includes:

(a) Tax assessments lawfully made whether they are based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise.

(b) Penalties lawfully imposed pursuant to a taxing statute.

(c) Interest charges lawfully added to the tax liability which constitutes the subject of the action.

(4) The Oregon Tax Court shall not have jurisdiction over actions brought pursuant to this section. [Formerly 306.250; subsection (4) enacted as 1961 c.533 §54; 1967 c.178 §4]

305.612 Reciprocal offset of tax refunds in payment of liquidated tax obligations; rules. (1) The Director of the Department of Revenue may enter into an intergovernmental agreement with the United States Financial Management Service and the Internal Revenue Service for the purpose of engaging in the reciprocal offset of federal tax refunds in payment of liquidated state tax obligations and the offset of state tax refunds in payment of liquidated federal tax obligations.

(2) The director may pay a fee charged by the federal government for the processing of an offset request. The fee may be deducted from amounts remitted to the state by the federal government pursuant to an intergovernmental agreement.

(3) The Department of Revenue may by rule establish a fee to be charged to the federal government for the provision of state offset services.

(4) All moneys received by the department in payment of charges made pursuant to subsection (3) of this section shall be deposited in a department miscellaneous receipts account established under ORS 279A.290. [2001 c.28 §3; 2003 c.794 §254]

305.615 Apportionment of moneys received from
United States
in lieu of property taxes. The Department of Revenue shall apportion annually to the state and counties any moneys received by the state from the United States, or any agency thereof, as payments in lieu of ad valorem property taxes. Such moneys shall be apportioned in the same amounts and to the same governmental divisions as the taxes in lieu of which the payments are made would be apportioned if they were levied. [Formerly 306.180]

(Local)

305.620 Collection and distribution of local taxes on income and sales; costs; court review of determinations and orders; appeals. (1) Any state agency or department may enter into agreements with any political subdivision of this state for the collection, enforcement, administration and distribution of local taxes of the political subdivision imposed upon or measured by gross or net income, wages or net earnings from self-employment or local general sales and use taxes.

(2) The department or agency shall prescribe the rules by which the agreements entered into under subsection (1) of this section are administered.

(3) The department or agency shall prescribe the rules by which the taxes described by subsection (1) of this section are administered, collected, enforced and distributed.

(4) A political subdivision may appear as an intervenor at any conference held by the Department of Revenue or conference, hearing or proceeding held by another department or agency in connection with a local tax administered by the department or agency. The political subdivision may be represented by its own counsel. The department or agency shall adopt rules governing the procedures to be followed by the political subdivision in making an appearance.

(5) Costs incurred by the department or agency in the administration, enforcement, collection and distribution of taxes under the agreements entered into under subsection (1) of this section shall be first deducted from the taxes collected before distribution is made to the political subdivision which is a party to the agreement.

(6) The Oregon Tax Court shall have exclusive jurisdiction to review determinations of the Department of Revenue or orders of another department or agency relating to the collection, enforcement, administration and distribution of local taxes under agreements entered into under subsection (1) of this section.

(7) A proceeding for refund or to set aside additional taxes or taxes assessed when no return was filed may be initiated before the state agency or department.

(8) An appeal from a determination or an order may be taken by the taxpayer or by the political subdivision whose taxes are in issue, by filing a complaint with the clerk of the Oregon Tax Court at its principal office at the state capital, Salem, Oregon, within 60 days after the notice of the determination of the Department of Revenue or the order of the department or agency is sent to the taxpayer or the political subdivision. The filing of the complaint in the Oregon Tax Court shall constitute perfection of the appeal. Service of the taxpayers complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and a copy with the political subdivision. Service of the political subdivisions complaint shall be accomplished by the clerk of the tax court by filing a copy of the complaint with the administrative head of the department or agency and mailing a copy of the complaint to the taxpayer. The complaint of a taxpayer shall be entitled in the name of the person filing as plaintiff and the department or agency as defendant. The complaint of a political subdivision shall be entitled in the name of the political subdivision as plaintiff and the taxpayer and the department or agency as defendants. A copy of the order of the department or agency shall be attached to the complaint. All procedures shall be in accordance with ORS 305.405 to 305.494. [1967 c.550 §§12,13,14,15; 1969 c.574 §5; 1971 c.261 §1; 1971 c.600 §3; 1973 c.98 §1; 1983 c.749 §4; 1985 c.407 §3; 1995 c.79 §112; 1995 c.650 §62; 1997 c.325 §15; 1999 c.21 §12; 2003 c.621 §78; 2005 c.225 §7; 2005 c.345 §10]

305.625 State and political subdivisions are employers for purpose of withholding city or county income tax. If the ordinances of any city or county in this state provide for the collection of an income tax, in whole or in part, by imposing on employers generally the duty of withholding sums from the compensation of individuals employed within the boundaries of the city or county and making returns of such sums to the authorities of such cities or counties, then the State of Oregon or any political subdivision is considered to be an employer as to its employees who come within the jurisdictional limits of the ordinance of the city or county. [1969 c.574 §1]

305.630 Compliance with city or county income tax ordinance required. The head of each branch, department or agency of the government of the State of Oregon or a political subdivision (whether executive, legislative or judicial) shall comply with requirements of such city or county ordinance in the case of employees of such branch, department or agency who are subject to such tax and whose regular place of employment is within the city or county, pursuant to an agreement made under ORS 305.620. [1969 c.574 §2]

305.635 Rate of withholding to be designated by city or county; forms. The city or county shall designate clearly the rate of withholding to be used by the State of
Oregon
or political subdivision and shall provide forms acceptable to the state or political subdivision to be used in reporting and remitting taxes withheld pursuant to the agreement. [1969 c.574 §3]

305.640 Discrimination among employers prohibited. Nothing in ORS 305.620 to 305.640 consents to the application of any law that has the effect of imposing more burdensome requirements on the State of Oregon or a political subdivision than it imposes on other employers, or that has the effect of subjecting the State of Oregon or a political subdivision, or any of its officers or employees, to any penalty or liability by reason of ORS 305.620 to 305.640. [1969 c.574 §4]

305.645 Department of Revenue to provide services to political subdivisions. If a political subdivision of this state imposes a tax on or measured by income as determined under ORS chapter 316, 317 or 318, the Department of Revenue shall provide to the political subdivision, at the request of the political subdivision, collection, enforcement, administration and distribution services for the tax in the manner provided in ORS 305.620. [2007 c.864 §6]

Note: 305.645 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MULTISTATE TAX COMPACT

305.655 Multistate Tax Compact. The Multistate Tax Compact is hereby enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation.

ARTICLE II

DEFINITIONS

As used in this compact:

1. State means a state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
, or any territory or possession of the
United States
.

2. Subdivision means any governmental unit or special district of a state.

3. Taxpayer means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4. Income tax means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. Capital stock tax means a tax measured in any way by the capital of a corporation considered in its entirety.

6. Gross receipts tax means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. Sales tax means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. Use tax means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9. Tax means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV.

ARTICLE III

ELEMENTS OF INCOME TAX LAWS

1.
Taxpayer option, state and local taxes.
Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein Article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

2.
Taxpayer option, short form.
Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

3.
Coverage.
Nothing in this Article relates to the reporting or payment of any tax other than an income tax.

ARTICLE IV

DIVISION OF INCOME

1. As used in this Article, unless the context otherwise requires:

(a) Business income means income arising from transactions and activity in the regular course of the taxpayers trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayers regular trade or business operations.

(b) Commercial domicile means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) Compensation means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) Financial organization means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e) Nonbusiness income means all income other than business income.

(f) Public utility means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipe line, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g) Sales means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

(h) State means any state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
, any territory or possession of the
United States
, and any foreign country or political subdivision thereof.

(i) This state means the state in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this Article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this Article, the taxpayer may elect to allocate and apportion his entire net income as provided in this Article.

3. For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another state if (1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

5. (a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayers commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental of royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayers commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayers commercial domicile is in this state.

(d) Gain or loss from the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of a partnerships assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax year immediately preceding its tax year during which the partnership interest was sold.

7. Interest and dividends are allocable to this state if the taxpayers commercial domicile is in this state.

8. (a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayers commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayers commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayers commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayers real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayers real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayers property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(a) the individuals service is performed entirely within the state;

(b) the individuals service is performed both within and without the state, but the service performed without the state is incidental to the individuals service within the state; or

(c) some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individuals residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18. If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayers business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayers business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayers business activity in this state; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayers income.

ARTICLE V

ELEMENTS OF SALES AND USE TAX LAWS

1.
Tax credit.
Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

2.
Exemption certificates, vendors may rely.
Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction.

ARTICLE VI

THE COMMISSION

1.
Organization and management.
(a) The Multistate Tax Commission is hereby established. It shall be composed of one member from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The Attorney General of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such Attorneys General, designees or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this Article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its Executive Committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a Chairman, a Vice Chairman and a Treasurer. The commission shall appoint an Executive Director who shall serve at its pleasure, and it shall fix his duties and compensation. The Executive Director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the Executive Director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the
United States
or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(L) The commission annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

2.
Committees.
(a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an Executive Committee of seven members, including the Chairman, Vice Chairman, Treasurer and four other members elected annually by the commission. The Executive Committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

3.
Powers.
In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

4.
Finance.
(a) The commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commissions budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commissions budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this Article: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

ARTICLE VII

UNIFORM REGULATIONS AND FORMS

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of Article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures.

ARTICLE VIII

INTERSTATE AUDITS

1. This Article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident: provided that such state has adopted this Article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this Article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party states, their subdivisions or the
United States
. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this Article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this Article, tax, in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes.

ARTICLE IX

ARBITRATION

1. Whenever the commission finds a need for settling disputes concerning apportionment and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commissions arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayers incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this Article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the boards written statement of its reasons therefor; the record of the boards proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding.

ARTICLE X

ENTRY INTO FORCE AND WITHDRAWAL

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein.

ARTICLE XI

EFFECT ON OTHER LAWS AND JURISDICTION

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: provided that the definition of tax in Article VIII 9 may apply for the purposes of that Article and the commissions powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the
United States
.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1967 c.242 §1; 1989 c.625 §75]

305.660 Director of department to represent state; alternate. The Director of the Department of Revenue shall constitute the member of the Multistate Tax Commission who shall represent
Oregon
on such multistate commission. If, at any time and for any reason, the director is unable to carry out any duty or activity required of a member of the Multistate Tax Commission, the director shall be represented by an alternate appointed by the director. The director shall at all times maintain on file with the Multistate Tax Commission written notification of the designation and identity of the alternate. [1967 c.242 §3; 1969 c.520 §28]

305.665 Appointment of consultants from political subdivisions imposing taxes having multistate impact. The Governor of Oregon shall appoint one person from the City of Portland, and from time to time one person from any other municipality or political subdivision imposing any tax defined in Article II of the Multistate Tax Compact, to consult regularly with the Director of the Department of Revenue of Oregon, or the alternate of the director, in accordance with Article VI, section 1 (b) of the compact. [1967 c.242 §4]

305.670 [1967 c.242 §5; repealed by 1979 c.691 §7]

305.675 Application of compact provisions relating to interstate audits. Article VIII of the Multistate Tax Compact relating to interaudits shall be in force in and with respect to this state. [1967 c.242 §6]

305.676 Mediation and arbitration laws not applicable to Multistate Tax Commission processes. Any alternative dispute resolution process undertaken under the authority of the Multistate Tax Commission need not comply with and is not subject to ORS chapter 36. [1999 c.224 §6]

305.685 Multistate Tax Commission Revolving Account. (1) There is created in the General Fund of the State Treasury the Multistate Tax Commission Revolving Account. Notwithstanding any other law, all moneys received by the Department of Revenue as a result of audits performed by the Multistate Tax Commission shall be deposited in the Multistate Tax Commission Revolving Account and are continuously appropriated to the Department of Revenue for expenses of the Multistate Tax Commission. As of June 30 of each year, all moneys in excess of $150,000 in this account shall be forwarded to the State Treasurer for deposit as miscellaneous revenues of the General Fund of the State of
Oregon
.

(2) The Department of Revenue may transfer $5,000 from the funds appropriated in section 1, chapter 187, Oregon Laws 1975, to the Multistate Tax Commission Revolving Account. Such funds are continuously appropriated for reimbursement to the Multistate Tax Commission for out-of-state corporation audits made for the State of
Oregon
. [1975 c.187 §4; 1993 c.726 §5; 2001 c.28 §1; 2005 c.94 §24]

CHARITABLE CHECKOFF PROGRAM

305.690 Definitions for ORS 305.690 to 305.753. As used in ORS 305.690 to 305.753, unless the context otherwise requires:

(1) Biennial years means the two income tax years of individual taxpayers that begin in the two calendar years immediately following the calendar year in which a list is certified under ORS 305.715.

(2) Commission means the Oregon Charitable Checkoff Commission.

(3) Department means the Department of Revenue.

(4) Eligibility roster means a list, prepared under ORS 305.715 and maintained by the commission in chronological order based on the date of form listing or date of eligibility determination, whichever is later, of charitable and governmental entities seeking inclusion on the Oregon individual income tax return forms.

(5) Form listed or form listing means being listed on the
Oregon
individual income tax return form.

(6) Instruction listing means being listed on the Department of Revenue instructions for tax return checkoff contribution.

(7) Internal Revenue Code means the federal Internal Revenue Code as amended and in effect on December 31, 2006. [1989 c.987 §2; 1993 c.726 §6; 1995 c.556 §32; 1997 c.839 §43; 1999 c.90 §30; 2001 c.660 §25; 2003 c.77 §3; 2005 c.832 §15; 2007 c.614 §3; 2007 c.822 §1]

305.695
Oregon
Charitable Checkoff Commission; qualifications; term; compensation and expenses. (1) There is created the Oregon Charitable Checkoff Commission, consisting of five voting members appointed by the Governor and as nonvoting members, one Representative appointed by the Speaker of the House of Representatives and one Senator appointed by the President of the Senate. One appointment of a voting member shall be based on recommendation of the Speaker of the House of Representatives and one appointment shall be made based on recommendation of the President of the Senate.

(2) The term of office of each voting member is four years, but a member serves at the pleasure of the Governor. The term of office of a nonvoting member is two years. Before the expiration of the term of a voting member, the Governor shall appoint a successor whose term begins on January 1 next following. A member is eligible for reappointment. If there is a vacancy in the voting membership for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The Speaker and President, respectively, shall make any appointment to fill a vacancy in the nonvoting membership.

(3) Individuals appointed members of the commission shall be citizens of
Oregon
well qualified by experience to make policy and recommendations in areas of concern to the commission and otherwise to perform the duties of the office. Members of the commission shall be diversified in their charitable interests. At the time of appointment, the voting members shall not have any direct or indirect financial interest in any checkoff proposal currently in law or under consideration by the commission. If a conflict arises after a members appointment, the member shall declare the conflict and abstain from deliberations and voting on the proposal.

(4) A voting member of the commission is entitled to compensation and expenses as provided in ORS 292.495. The nonvoting legislative members shall be entitled to compensation and expenses under ORS 171.072. [1989 c.987 §3]

305.700 Officers; meetings; quorum; director as nonvoting member. (1) The Oregon Charitable Checkoff Commission shall select from its members a chairperson, a vice chairperson and other officers as necessary. The chairperson or vice chairperson shall serve until the expiration of the term of the chairperson or vice chairperson as a member of the commission, or until the chairperson or vice chairperson resigns or is removed in accordance with subsection (5) of this section.

(2) The commission shall meet at least once in every even-numbered calendar year at a place, day and hour determined by the commission. The commission also may meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. Regular and special meetings of the commission may be convened upon notice in the manner required by ORS 192.640.

(3) A majority of the members of the commission constitute a quorum for the transaction of business.

(4) In addition to the seven members of the commission, the Director of the Department of Revenue shall be a nonvoting, ex officio member. The director shall not be entitled to compensation and expenses as provided under ORS 292.495.

(5) If the chairperson or vice chairperson resigns or is removed from office, a new chairperson or vice chairperson shall be elected by the commission. Until a new chairperson is elected, the vice chairperson shall act as chairperson.

(6) The commission by a three-fifths vote of the members may declare the office of chairperson or vice chairperson vacant if the chairperson or vice chairperson is unavailable or otherwise unable to perform the duties of the office satisfactorily. [1989 c.987 §§5,7]

305.705 Duties of chairperson. (1) The chairperson shall be the chief executive officer of the Oregon Charitable Checkoff Commission. The chairperson shall be responsible for the expenditure of all commission funds and shall sign all vouchers for obligations incurred or for expenditures authorized by the commission.

(2) The chairperson, on behalf of the commission, shall execute all agreements, contracts or other documents entered into or approved by the commission.

(3) Subject to any applicable provisions of the State Personnel Relations Law and the approval of the commission, the chairperson may employ or remove executive, technical and expert assistants and other employees as needed and fix their compensation. However, executive, technical and expert assistants shall be in the unclassified service for purposes of the State Personnel Relations Law.

(4) The vice chairperson shall perform the duties assigned by the chairperson and, in accordance with the rules of the commission, shall perform the duties and have the powers of the chairperson when the chairperson is temporarily unable to perform the duties of the chairperson. [1989 c.987 §6]

305.710 Notice of availability of space in tax return for checkoffs; determination of entities eligible for checkoff. (1) The Department of Revenue shall notify the Oregon Charitable Checkoff Commission of the number of lines available for the material described in ORS 305.745 (2) without adding a page to the various individual tax forms for full-year residents, nonresidents and part-year residents. The department shall provide lines on the form to permit legible form listing of at least 12 entities, if possible, but may provide fewer lines if there is insufficient space on the form. The commission shall limit the number of entities to be listed on the form to conform to the departments notice unless it determines that the number of eligible entities justifies adding a page to the form.

(2) Any new entity added to the list must, in the judgment of the commission, have a high probability of meeting the requirement in ORS 305.720 (5). [1989 c.987 §7a; 2007 c.822 §2]

305.715 Determination of eligibility; certification of entities to be listed on tax return. (1)(a) The Oregon Charitable Checkoff Commission shall determine if a charitable or governmental entity is qualified under ORS 305.720, for the biennial years, for listing on the
Oregon
individual income tax return to receive contributions by means of checkoff, as described under and subject to ORS 305.710 and 305.745.

(b) Upon determination, pursuant to an initial application, that an entity qualifies for inclusion on the
Oregon
individual income tax return forms to receive contributions by means of checkoff, the commission, subject to ORS 305.723, shall cause the name of the entity to be included on the eligibility roster prepared under this section.

(c) If the commission determines that the entity is not qualified to be included on the eligibility roster, the commission shall give notice in the manner provided in ORS 183.415, and ORS 305.740 (3) shall apply.

(2) The commission shall certify in each even-numbered calendar year to the Department of Revenue a list of at least 12 charitable and governmental entities to be listed, if possible, on the Oregon individual income tax return to receive contributions by means of checkoff for the biennial years indicated in the certification, as described in and subject to ORS 305.710 and 305.745. [1989 c.987 §8; 2007 c.822 §3]

305.720 Qualification for entity for contributions by checkoff. Subject to ORS 305.710, 305.723 and 305.745, an entity qualifies for listing on the eligibility roster for form listing to receive contributions by means of checkoff if:

(1) The entity supports private charitable causes or engages in public activities that are consistent with policies and programs of the state and:

(a) Checkoff resources are used to augment existing programs or provide new funding to related activities of proven value. Checkoff funds are not to be used to meet the administrative expenses of the entity;

(b) Programs funded by checkoff resources must result in substantial and direct benefits to the human and natural resources of the state that the Oregon Charitable Checkoff Commission determines are unlikely to occur under existing public and private programs; and

(c) After checkoff resources are received by the entity, the entity shows a pattern over several years of increasing its total revenues from other than checkoff sources or reaches the level where no more than 50 percent of its revenues are from checkoff sources.

(2) The entity is qualified to receive contributions that are tax deductible under the following:

(a) Section 170 of the Internal Revenue Code (relating to contributions and gifts to charitable and governmental entities).

(b) Section 501(k) of the Internal Revenue Code (relating to contributions to certain organizations providing child care).

(c) Section 7871 of the Internal Revenue Code (relating to contributions to Indian tribal governments).

(d) Any other federal law allowing a deduction from federal individual income tax for charitable contributions to an entity classified by rule of the Department of Revenue as being an entity belonging to the general class described in paragraphs (a) to (c) of this subsection.

(3) The entity makes application for listing within the time and in the manner prescribed by ORS 305.725.

(4) The entity files a financial report, and other information, with the commission as described under ORS 305.730.

(5) The entity received $25,000 or more in checkoff contributions in at least one of the two tax years immediately preceding the tax year for which it is to be listed on the
Oregon
income tax return. This subsection does not apply if the entity has not been included on the
Oregon
personal income tax return for each of the two tax years immediately preceding the tax year for which determination for purposes of this subsection is being made. [1989 c.987 §9; 2007 c.822 §5]

305.723 Eligibility roster. (1) In the event that one or more entities are certified and placed on the eligibility roster under ORS 305.715 but not all entities can be included on the Oregon individual income tax return forms because of space limitations, the Oregon Charitable Checkoff Commission shall, prior to determining the entities to be listed on the eligibility roster for the ensuing year, identify those entities that have been included on the tax forms for two or more years.

(2) To the extent there are entities on the eligibility roster that have not been form listed, the commission shall direct the Department of Revenue to remove from the tax forms for the next year those entities that have been included on the tax forms for two or more years.

(3)(a) The identified entities shall be removed from inclusion on the tax forms based on the number of calendar years for which the entities have been included on the forms, with entities that have been included on the forms for the greatest number of years being removed first.

(b) If identified entities have been included on the tax forms for an equal number of years and space limitations require the removal of some, but not all, of the entities identified in subsection (1) of this section, in order to permit inclusion of entities from the eligibility roster on the tax forms for the next year, the commission shall direct the department to remove the entity or entities garnering the smallest average amount of donations for the years that the entity or entities appeared on the tax forms.

(4) If an entity removed from form listing under subsection (3) of this section continues to meet the eligibility requirements under ORS 305.720, an entity removed from the charitable checkoff portion of the tax forms shall be placed at the end of the eligibility roster for form listing in succeeding tax years and shall be considered to be an entity that has not been form listed for purposes of subsection (2) of this section. [2007 c.822 §4]

Note: Section 22, chapter 822, Oregon Laws 2007, provides:

Sec. 22. Notwithstanding any other provision of ORS 305.690 to 305.753, an entity that is form listed, as that term is defined in ORS 305.690, on individual income tax return forms for the tax year beginning on January 1, 2007, may not be removed from form listing until the return forms for the tax year beginning on January 1, 2009. [2007 c.822 §22]

305.725 Application of entity. (1) Each entity desiring to receive contributions by means of checkoff on the
Oregon
individual income tax return shall make initial application to the Oregon Charitable Checkoff Commission not later than July 1 of each even-numbered calendar year. The application shall contain or be accompanied by:

(a) The name of the entity.

(b) The address of the principal place of business of the entity and the name of the person, officer or employee to whom the moneys contributed by means of checkoff are to be remitted pursuant to ORS 305.747.

(c) The names and personal addresses of the principals of the entity.

(d) The name and personal address of a person who is a principal in the solicitation activities for the entity.

(e) Evidence satisfactory to the commission that contributions to the entity qualify for tax deduction under section 170 of the Internal Revenue Code or other law listed under ORS 305.720 (2) or, in the case of an application for instruction listing, ORS 305.727. This evidence may, but need not, take the form of an Internal Revenue Service ruling, a listing of the entity on the list published by the Internal Revenue Service listing organizations qualified to receive tax deductible contributions or an answer to an inquiry as to the status of the entity addressed to the Commissioner of Internal Revenue.

(f) If applicable, evidence that ORS 128.610 to 128.750 has been complied with.

(g) A financial report, and other information, as described in ORS 305.730.

(2) If, at any time, there is a change of person, officer or employee to whom contributions received by means of checkoff are to be remitted under ORS 305.747, the governing body of the entity shall give notice to the Department of Revenue. The notice shall contain the name of the entity and the name of the new person, officer or employee to whom contributions shall be remitted. [1989 c.987 §10; 1991 c.532 §24; 1999 c.1032 §3]

305.727 Instruction listing; qualifications. (1) In addition to the opportunity to be listed on the
Oregon
individual tax return forms under ORS 305.725, an entity on the eligibility roster may apply to the commission for listing in the Department of Revenue instructions for tax return checkoff contribution as provided in this section.

(2) In order to qualify for instruction listing, the entity must apply to the commission in the manner in which an entity applies for listing on the individual tax forms under ORS 305.725.

(3) In order to qualify for instruction listing, the entity must meet the qualifications described in ORS 305.720, collect 10,000 or more signatures from electors of this state attesting that the electors support the entity qualifying for instruction listing and be:

(a) The Oregon Veterans Home, the Alzheimers Disease Research Fund, the Oregon Military Emergency Financial Assistance Fund or the subaccount described in ORS 316.493 for contributions dedicated to the prevention of child abuse and neglect;

(b) A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code with a gross income of at least $1 million for the year prior to application; or

(c) The central office for a group of affiliated nonprofit organizations with a collective gross income of at least $1 million in the year prior to the year of application.

(4) The commission shall review applications and approve those that meet the qualifications of ORS 305.720 and this section. An entity that is approved by the commission shall thereafter qualify for instruction listing for six years and thereafter must reapply under this section for continued listing in additional six-year periods, except that an entity that reapplies does not need to collect 10,000 or more signatures.

(5) The commission shall certify those entities that are on the eligibility roster and that the commission has approved in the interim since the last preceding certification to the Department of Revenue for listing in the instructions to the forms described in ORS 305.710.

(6) The department shall include in the instructions to the forms described in ORS 305.710 a list of entities that have been certified by the commission under this section as of the date the instructions for the forms must be prepared.

(7) The department shall cause two lines to be included on the
Oregon
individual tax return forms following the listing of the entities described in ORS 305.715 (2). These lines may be used by a taxpayer to designate one or two entities that have qualified for instruction listing under this section as the recipient of a checkoff contribution by the taxpayer.

(8) Amounts contributed by charitable checkoff to an instruction-listed entity shall be subject to and distributed as provided in ORS 305.747. [1999 c.1032 §2; 2001 c.677 §1; 2007 c.822 §6]

Note: The amendments to 305.727 by section 7, chapter 822, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2012. See section 26, chapter 822, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2012, is set forth for the users convenience.

305.727. (1) In addition to the opportunity to be listed on the Oregon individual tax return forms under ORS 305.725, an entity on the eligibility roster may apply to the commission for listing in the Department of Revenue instructions for tax return checkoff contribution as provided in this section.

(2) In order to qualify for instruction listing, the entity must apply to the commission in the manner in which an entity applies for listing on the individual tax forms under ORS 305.725.

(3) In order to qualify for instruction listing, the entity must meet the qualifications described in ORS 305.720, collect 10,000 or more signatures from electors of this state attesting that the electors support the entity qualifying for instruction listing and be:

(a) The Oregon Veterans Home, the Nongame Wildlife Fund, the Alzheimers Disease Research Fund, the Oregon Military Emergency Financial Assistance Fund or the subaccount described in ORS 316.493 for contributions dedicated to the prevention of child abuse and neglect;

(b) A nonprofit organization described in section 501(c)(3) of the Internal Revenue Code with a gross income of at least $1 million for the year prior to application; or

(c) The central office for a group of affiliated nonprofit organizations with a collective gross income of at least $1 million in the year prior to the year of application.

(4) The commission shall review applications and approve those that meet the qualifications of ORS 305.720 and this section. An entity that is approved by the commission shall thereafter qualify for instruction listing for six years and thereafter must reapply under this section for continued listing in additional six-year periods, except that an entity that reapplies does not need to collect 10,000 or more signatures.

(5) The commission shall certify those entities that are on the eligibility roster and that the commission has approved in the interim since the last preceding certification to the Department of Revenue for listing in the instructions to the forms described in ORS 305.710.

(6) The department shall include in the instructions to the forms described in ORS 305.710 a list of entities that have been certified by the commission under this section as of the date the instructions for the forms must be prepared.

(7) The department shall cause two lines to be included on the
Oregon
individual tax return forms following the listing of the entities described in ORS 305.715 (2). These lines may be used by a taxpayer to designate one or two entities that have qualified for instruction listing under this section as the recipient of a checkoff contribution by the taxpayer.

(8) Amounts contributed by charitable checkoff to an instruction-listed entity shall be subject to and distributed as provided in ORS 305.747.

Note: Section 8, chapter 822, Oregon Laws 2007, provides:

Sec. 8. Notwithstanding ORS 305.727, an entity that qualified for instruction listing before the tax year beginning on January 1, 2007, is not required to collect signatures in order to qualify for instruction listing for any tax year beginning on or after January 1, 2007. [2007 c.822 §8]

305.730 Financial report of entity. (1) Each entity desiring to be listed on the
Oregon
individual income tax return in order to receive contributions by means of checkoff for the biennial years shall file a financial report with the Oregon Charitable Checkoff Commission no later than July 1 of each even-numbered year.

(2) The financial report shall contain, in detail:

(a) The amount of funds received from contributions made by means of checkoff.

(b) The disposition of the funds received from contributions made by means of checkoff.

(3) If required by the commission by rule, the entity shall also file with the commission its budget, financial statements or other documents or information needed by the commission to determine the use of funds received through checkoff.

(4) All information required by this section shall be as of the close of each fiscal year of the two fiscal years of the entity that ended during the 12-month period ending prior to July 1 of the even-numbered calendar year. [1989 c.987 §11; 2007 c.822 §9]

305.735 Effect of qualification; notice if entity not qualified. (1) Upon determination, pursuant to initial application, that an entity qualifies for listing on the
Oregon
individual income tax return to receive contributions by means of checkoff, the Oregon Charitable Checkoff Commission, subject to ORS 305.710, shall cause the name of the entity to be included on the list.

(2) If the commission determines that the entity is not qualified to be listed, the commission shall give notice in the manner provided under ORS 183.415, as applicable, and ORS 305.740 (3) shall apply. [1989 c.987 §12]

305.740 Standards for continuing eligibility. (1) Prior to the end of each even-numbered calendar year, and subject to subsection (2) of this section, the Oregon Charitable Checkoff Commission shall examine the list of entities included on the Oregon personal income tax return for the tax year beginning in the calendar year immediately preceding and shall determine if each entity listed is qualified under ORS 305.710 and 305.720 to be listed on the return to receive contributions by means of checkoff for the ensuing biennial years.

(2)(a) The Department of Revenue shall determine for each tax year if each entity listed for checkoff on the return for the preceding tax year meets the criteria under ORS 305.720 (5) and shall notify the commission, if and when appropriate. In determining the amount received in contributions from checkoffs for an entity for a particular tax year:

(A) For purposes of meeting the $25,000 minimum contribution, the amount received in contributions from checkoffs in the amount shown in the departments financial statement for the fiscal year shall be counted.

(B) The amount of receipts shall not be reduced by the amount of administrative expense referred to in ORS 305.747.

(b) The determination of the department made under paragraph (a) of this subsection is final and may not be appealed. Notwithstanding subsection (1) of this section, an entity that has not met the criteria of ORS 305.720 (5) shall not be listed on the return for checkoff.

(3)(a) If the commission, for any reason other than that contributions by means of checkoff did not reach the amount required under ORS 305.720 (5), determines that an entity included on the list certified under ORS 305.715 (2) for the prior biennial years is not qualified to be included, or that an entity making application is not qualified to be included, or is not included because of determinations under ORS 305.710, on the list for the ensuing biennial years, the commission shall so order.

(b) The commission shall serve upon the entity, either by personal service or by certified mail, return receipt requested, the order issued under paragraph (a) of this subsection. The order shall comply with the applicable notice requirements of ORS 183.415.

(c) The entity or person or persons to whom the order is directed shall have 20 days from the date of personal service or mailing of the notice in which to make written application to the commission for a contested case hearing to be held in accordance with ORS 183.415 to 183.500 before the commission or the designee of the commission. In any hearing before the designee of the commission, the designee is authorized to issue the final order in the matter.

(d) Upon failure to request a contested case hearing within the time specified, the order shall become final.

(e) Appeal may be taken from a final order as specified under ORS 183.480 to 183.497.

(f) A final order issued by the commission, the designee of the commission, the Court of Appeals or the Oregon Supreme Court determining that an entity be included on the list certified under ORS 305.715 (2) may require only that the entity be included on the list next certified after the effective date of the final order. [1989 c.987 §13; 2001 c.114 §6; 2007 c.822 §10]

305.745 Inclusion of eligible entities on tax return. (1) Upon receipt of the list certified by the Oregon Charitable Checkoff Commission under ORS 305.715 (2), the Department of Revenue shall cause the name of each entity so listed to be included on the
Oregon
individual income tax return forms prepared for the biennial years as certified.

(2) Individual taxpayers who file an
Oregon
income tax return and who will receive a tax refund from the department may designate that a contribution be made to one or more entities listed. Designation shall be made in a space that the department shall cause to be printed on the return form.

(3) Overpayments of tax that are insufficient, due to ORS 293.250 or otherwise, to satisfy the total amount of checkoffs designated on a tax return under subsection (2) of this section and under statute other than ORS 305.690 to 305.753 shall be allocated among the entities designated on a pro rata basis. [1989 c.987 §14; 2007 c.822 §11]

305.747 Administrative expenses; crediting contributions to entities; rules. (1) Amounts equal to the amounts checked off under ORS 305.745 shall be remitted by the Department of Revenue to the State Treasurer who shall deposit the amounts in a suspense account established under ORS 293.445.

(2)(a) Of the amounts remitted and deposited under subsection (1) of this section, a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the Oregon Charitable Checkoff Commission in administering the checkoff programs established under ORS 305.690 to 305.753. No more than one percent of the moneys generated by the checkoff programs per fiscal year ending June 30, 1990, or per any fiscal year thereafter, is appropriated under this paragraph.

(b) Of the amounts remitted and deposited under subsection (1) of this section, a portion is continuously appropriated for use in reimbursing the General Fund for costs paid or incurred by the department in administering the checkoff program established under ORS 305.690 to 305.753. The department shall adopt by rule a formula or other method of determining the cost of administering each checkoff program. Each program shall be charged the cost of administration not to exceed 10 percent of the amount received in checkoff contributions.

(c) Moneys appropriated under this subsection shall be transferred to the General Fund on a quarterly basis.

(3) The records of the department shall reflect the amount that the department has credited to each entity less administrative expenses. Subject to ORS 305.745 (3), the amount credited to each entity shall be equal to the amount checked off for that entity under ORS 305.745 less administrative expenses. The net amount of moneys credited to an entity shall be transferred by the department to the entity, as specified by law, on a periodic basis, or is continuously appropriated to the department for payment to the entity and the department shall pay and remit the net amount credited to the entity, without interest, to the entity on a periodic basis. The department shall adopt rules governing the transferring or remitting of checkoff moneys to the entities for which the amounts were checked off. The rules shall specify the time, no less often than quarterly, that the moneys are to be transferred or remitted to the entities by the department. [1989 c.987 §15; 1995 c.79 §114; 2007 c.822 §12]

305.749 Payment to Nongame Wildlife Fund; rules. The following are applicable to the Nongame Wildlife Fund checkoff program established under ORS 496.380 to 496.390:

(1) Subject to subsection (4) of this section, the dollar amounts of contributions made by taxpayer checkoff on
Oregon
tax returns shall be remitted by the Department of Revenue to the State Treasurer, who shall deposit them to a suspense account established under ORS 293.445.

(2) Of the contributions so deposited, a portion is continuously appropriated for use to reimburse the General Fund for costs incurred in administering the checkoff program. No more than 10 percent of the moneys generated by the checkoff program per fiscal year ending June 30 may be appropriated under this subsection.

(3) The remainder of the contributions shall be credited by the department to the checkoff program. The amounts so credited to the checkoff program are continuously appropriated to the department for payment to the checkoff designee, or shall be transferred by the department to the checkoff designee, as specified under the law governing the checkoff program. The department may adopt rules governing the crediting and payment or transfer of checkoff moneys. In addition to any other provision, if adopted, the rules shall specify the time that the contributions to the program so credited are to be paid or transferred by the department.

(4) Space for designating the dollar amount of a contribution made to the checkoff program shall be printed on the
Oregon
tax return. [Formerly 305.835; 1993 c.797 §29; 1995 c.79 §116; 2005 c.94 §25; 2005 c.836 §13; 2007 c.822 §13]

Note: 305.749 is repealed January 2, 2012. See section 24, chapter 822, Oregon Laws 2007.

305.751 Rules. The Department of Revenue shall adopt such rules as are necessary for the operation of the Oregon Charitable Checkoff Commission and the administration of ORS 305.690 to 305.753. The commission may recommend that the department adopt rules under this section. [1993 c.726 §8]

305.753 State Treasurer may solicit donations to eligible entities; department rules. (1) The State Treasurer may solicit and accept from private and public sources and cause to be credited and paid to any entity gifts, grants and other donations, in money or otherwise, if the entity is currently listed or entitled to be listed on the Oregon tax return for checkoff.

(2) In accordance with ORS chapter 183, the Department of Revenue may adopt rules to carry out the purposes of ORS 305.690 to 305.753.

(3) Except as provided in ORS 305.749, ORS 305.690 to 305.753 do not apply to the Nongame Wildlife Fund established under ORS 496.385. [1989 c.987 §16; 1993 c.209 §21; 1993 c.797 §26; 1995 c.54 §19; 1995 c.79 §117; 1999 c.1084 §39; 2005 c.94 §26; 2005 c.836 §12; 2007 c.822 §14]

Note: The amendments to 305.753 by section 15, chapter 822, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2012. See section 26, chapter 822, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2012, is set forth for the users convenience.

305.753. (1) The State Treasurer may solicit and accept from private and public sources and cause to be credited and paid to any entity gifts, grants and other donations, in money or otherwise, if the entity is currently listed or entitled to be listed on the Oregon tax return for checkoff.

(2) In accordance with ORS chapter 183, the Department of Revenue may adopt rules to carry out the purposes of ORS 305.690 to 305.753.

305.755 [Formerly 306.260; repealed by 1969 c.166 §8 and 1969 c.520 §49]

REFUNDS

305.760 Paying over funds to State Treasurer and writing checks for refunds. In lieu of the procedure provided in certain revenue laws for the retaining of a working balance by the Department of Revenue from which refunds may be made, the Department of Revenue may, in accordance with the requirement of the Secretary of State, pay over all funds received under any of the revenue laws to the State Treasurer and write refund checks upon the State Treasurer for refunds authorized by law. [Formerly 306.270]

305.762 Election for direct deposit of personal income tax refund. (1) At the election of the taxpayer, a refund of personal income tax shall be made by direct deposit into an account designated by the taxpayer at a bank or other financial institution.

(2) The election shall be made on a form prescribed by the Department of Revenue and filed with the taxpayers tax return for the tax year or at such other time and manner as the department may prescribe by rule. [2001 c.111 §2]

305.765 Refund of taxes adjudged invalid. In a proceeding involving the validity of any law whereby taxes assessed or imposed have been collected and received by the state, acting through any department or agency thereof, and paid into the State Treasury, if the court of last resort holds the law or any part thereof invalid, and the time limit for any further proceeding to sustain the validity of the law, or the part thereof affected, has expired, and if there is no other statute authorizing refund thereof, all taxes collected and paid under the law or part thereof invalidated, in or after the year in which the action attacking the validity of the same was instituted, shall be refunded and repaid in the manner provided in ORS 305.770 to 305.785. [Formerly 306.280; 2003 c.46 §6]

305.770 Report of taxpayers paying invalid tax; issuance and payment of warrants. The department or agency of the state charged with the duty of administering the law so invalidated, either wholly or in part, shall prepare a detailed report, listing by name, address and amount of payment each taxpayer who paid an invalid tax under the law. The Oregon Department of Administrative Services shall issue a warrant in favor of each taxpayer listed therein, in the amount so reported, and shall forward the warrant to the taxpayer at the address shown in the report. The State Treasurer shall pay the warrants from the General Fund in the usual manner when and as presented. Warrants refunding invalid taxes shall be payable to the taxpayers named in the report required by this section or to their heirs, administrators, executors or assigns. [Formerly 306.290; 1975 c.614 §8]

305.775 Interest on amount of refund in certain cases. If an appeal from or petition for certiorari to review a decision of the Supreme Court of Oregon, holding a tax law or any part thereof invalid, is taken to the Supreme Court of the United States and that court does not reverse or modify the decision of the Supreme Court of Oregon, the refund of the invalid taxes shall include interest on the amount paid at the rate of six percent from the date of the last decision of the Supreme Court of Oregon in the matter to the date of filing with the Secretary of State of the report and list of taxpayers entitled to the refunds as required by ORS 305.770. [Formerly 306.300]

305.780 Taxes due prior to year in which suit brought. Nothing contained in ORS 305.770 to 305.785 authorizes the refunding of any tax collected and paid under an invalidated tax law, or invalidated part thereof, where the tax as provided in such law became due and payable in any year prior to the year in which the suit or action seeking the invalidation of the law or part thereof was instituted. [Formerly 306.310]

305.785 Appropriation. There hereby is appropriated out of the moneys in the General Fund in the State Treasury, not otherwise appropriated, the amounts necessary to carry out ORS 305.770 to 305.785, not exceeding the amounts paid to and received by the State of Oregon, together with interest thereon as provided in ORS 305.775, under and by virtue of the law or laws, or parts thereof, declared to be invalid. [Formerly 306.320]

305.790 Manner of payment of certain costs and expenses. Payment of any attorney fees or reasonable expenses under ORS 305.447 or 305.490 shall be made by the Department of Revenue in the manner provided by law for the payment of income tax refunds. [1971 c.265 §5]

305.792 Surplus refund donations to education. (1) The Department of Revenue shall cause a checkoff box to be printed on the personal income and corporate income or excise tax returns for the appropriate tax year, by which a taxpayer may indicate that a surplus refund payment or credit that the taxpayer may otherwise be entitled to under ORS 291.349 shall instead be used for funding education.

(2)(a) A personal income taxpayer may elect to donate a surplus refund payment to be made under ORS 291.349 to public elementary and secondary school education. The taxpayer may make the election by checking the appropriate checkoff box on the taxpayers return indicating the taxpayers intention to donate the surplus refund payment to public elementary and secondary education.

(b) Once made, the election is irrevocable for any surplus refund payments received until a subsequent return is filed for a later tax year, and on which the checkoff box is not checked.

(3)(a) A corporate excise or income taxpayer may elect to not claim a surplus refund credit that the taxpayer would otherwise be entitled to pursuant to ORS 291.349, in order to achieve a corresponding transfer of such moneys from the General Fund to the State School Fund for the support of public elementary and secondary school education. The taxpayer may make the election by checking the appropriate checkoff box on the taxpayers return and by not using the surplus refund credit percentage to reduce the taxpayers tax liability.

(b) A taxpayer that checks the appropriate checkoff box indicating that the credit will not be claimed but that nevertheless claims the credit in determining the taxpayers tax liability shall be considered to have not made the election under this subsection.

(c) The election to not claim a credit under this subsection may not be revoked by filing an amended return.

(4) After the determination that surplus refund payments are to be made under ORS 291.349 (4) and (6), the department shall determine the total amount of such payments for which an election to donate to public elementary and secondary education has been made and shall certify this amount to the State Treasurer. Following the departments certification to the State Treasurer, an election to donate that bienniums surplus refund payments under subsection (2) of this section is irrevocable.

(5) Following the determination to credit corporate income and excise taxes pursuant to ORS 291.349 (3) and (5), the department shall annually certify the total amount of allowable credits that have not been claimed pursuant to an election made under subsection (3) of this section. The certification shall be made on or before December 31 of each year, until the tax year for which the credit would otherwise be claimed becomes a closed tax year. [1999 c.960 §2]

305.794 Transfer to State School Fund. Amounts certified by the Department of Revenue to the State Treasurer under ORS 305.792 shall be transferred by the department to the State School Fund for the purposes for which State School Fund moneys may be used. [1999 c.960 §3; 2001 c.114 §7; 2005 c.755 §15]

MISCELLANEOUS PROVISIONS

305.805 Repeal of intangibles income tax law not to affect accrued taxes. The repeal of the Intangibles Income Tax Act of 1931, as amended, shall not affect the assessment and collection of any tax, penalty or interest accruing prior to January 1, 1939, under the Intangibles Income Tax Act of 1931, as amended, and such amounts shall be assessed and collected in accordance with the provisions of that Act notwithstanding its repeal. [Formerly 306.340]

305.810 Verification of return, statement or document filed under tax laws. Any return, statement or other document required to be filed under any provision of the laws administered by the Department of Revenue, in lieu of any oath otherwise required, shall:

(1) Contain or be verified by a written declaration that it is made under penalties for false swearing; or

(2) Be verified, by such other means as the department may prescribe by rule, that it is made under penalties for false swearing. [Formerly 306.410; 1997 c.84 §2]

305.815 False return, statement or document prohibited. No person shall willfully make and subscribe any return, statement or other document that contains or is verified by a declaration under ORS 305.810 that it is made under penalties for false swearing if the person does not believe the return, statement or other document is true and correct as to every material matter. [Formerly 306.420; 1997 c.84 §3]

305.820 Date when writing, remittance or electronic filing deemed received by tax officials. (1) Any writing or remittance required by law to be filed with or made to the Department of Revenue, county board of property tax appeals, county assessor or tax collector (designated in this section as the addressee) which is:

(a) Transmitted through the
United States
mail or by private express carrier, shall be deemed filed or received on the date shown by the cancellation mark or other record of transmittal, or on the date it was mailed or deposited if proof satisfactory to the addressee establishes that the actual mailing or deposit occurred on an earlier date.

(b) Filed electronically pursuant to a rule of the department adopted under ORS 306.265 and 309.104 that authorizes the electronic filing and that meets the specifications and requirements of the rule, shall be deemed to be filed and received on the date actually received by the addressee, or on the date stated on the electronic acknowledgment of receipt that is sent by the addressee.

(c) Lost in transmission through the United States mail or private express carrier, shall be deemed filed and received on the date it was mailed or deposited for transmittal if the sender:

(A) Can establish by competent evidence satisfactory to the addressee that the writing or remittance was deposited on or before the date due for filing in the United States mail, or with a private express carrier, and addressed correctly to the addressee; and

(B) Files with the addressee a duplicate of the lost writing or remittance within 30 days after written notification is given by the addressee of its failure to receive such writing or remittance.

(2) Whenever any writing or remittance is required by law to be filed or made on a day which falls on a Saturday, or on a Sunday or any legal holiday, the time specified shall be extended to include the next business day.

(3) As used in this section:

(a) Private express carrier means a carrier described under ORS 293.660.

(b) Writing or remittance includes, but is not limited to, report, tax return, claim for credit, claim for refund, statement, notice of appeal, petition for review, notice of election, documentary proof, a claim for exemption, a claim for deferral, a return of property, a claim for cancellation of an assessment, an application for a special assessment, and remittances. [Formerly 306.440; 1965 c.344 §27; 1993 c.44 §2; 1993 c.270 §23; 1997 c.154 §11; 1997 c.541 §87]

305.822 Prohibition on state or local tax on Internet access. (1) As used in this section:

(a) Internet means the combination of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of computer networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols, to communicate information by wire or radio.

(b) Internet access means a service that enables users to access content, information, electronic mail or other services offered over the Internet. Internet access does not include telecommunications services or cable services.

(c) Tax means a charge imposed by a governmental entity for the purpose of generating revenues for governmental purposes. Tax does not include a fee imposed for a specific privilege, service or benefit conferred to the payer of the charge.

(2) This state, and the municipal corporations and political subdivisions of this state, may not impose, assess, collect or attempt to collect a tax on Internet access or the use of Internet access if the tax was not in effect on October 6, 2001. [2001 c.741 §1]

Note: 305.822 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

305.823 Local government tax on telephone services prohibited. A county, city, district or other political subdivision in this state may not levy or impose a tax on amounts paid for exchange access or other telephone services. [Formerly 307.215; 2005 c.94 §27]

Note: 305.823 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

305.824 [2001 c.855 §1; 2003 c.818 §1; renumbered 320.300 in 2003]

305.830 Collection of fines, penalties and forfeitures; disbursement; cost of collection. (1) Amounts transferred to the Department of Revenue by justice and municipal courts under ORS 137.295 shall be deposited in a suspense account established under ORS 293.445 for the purpose of receiving criminal fines and assessments.

(2) In carrying out its duties under this section, the Department of Revenue shall have access to the records and dockets of those courts charged with the duty to transfer moneys to the department under ORS 137.295.

(3) The Department of Revenue may retain from the funds transferred under ORS 137.295 an amount not to exceed two percent annually for its actual costs of collection and disbursement of funds under this section, including the cost of all examinations, investigations and searches, and of all traveling and other expenses in connection therewith. The department shall deposit the net amount of moneys in the suspense account described in subsection (1) of this section into the Criminal Fine and Assessment Account for distribution as provided in ORS 137.300.

(4) All judicial, municipal and county officers shall cooperate with the Department of Revenue with respect to the collections, searches and investigations and shall furnish the Department of Revenue with any information contained in any of the records under their respective custodies relating thereto.

(5) The Department of State Police shall cooperate in the investigation of fines, penalties and forfeitures. [Formerly 178.080; 1983 c.763 §53; 1987 c.905 §19a; 2001 c.829 §6; 2005 c.700 §8]

305.835 [1987 c.771 §§3b,3c; 1989 c.987 §17; renumbered 305.749 in 1989]

305.840 Forms furnished by county assessors; assessor not liable when taxpayer fails to receive mailed form. Whenever any provision of law provides for a form to be supplied, furnished, or provided by a county assessor, the requirement means that the county assessor shall make the form available to a taxpayer at the office of the county assessor. In such cases there is no requirement that the county assessor mail the form to the taxpayer unless the statute specifically provides for such mailing. Where a taxpayer requests the assessor to mail the form to the taxpayer, or when the assessor voluntarily mails the form, the assessor does not undertake the responsibility for actual receipt by the taxpayer of the form, and no estoppel applies against the assessor if the taxpayer does not receive the form. [1973 c.402 §15]

305.845 Remedies exclusive. The remedies provided in this chapter shall be exclusive and no person, county officer or board shall maintain any suit, action or special proceeding in any court of this state with respect to the assessment and taxation of property or the collection of any tax thereon on any grounds, including fraud, where it shall appear that such remedies were available. [1977 c.870 §12]

305.850 Use of collection agency. (1) Notwithstanding any provision to the contrary in ORS 9.320 and 305.610, the Director of the Department of Revenue may engage the services of a collection agency to collect any taxes, interest and penalties resulting from an assessment of taxes or additional taxes imposed by ORS chapter 118, 310, 314, 316, 317, 318, 321 or 323 or ORS 320.005 to 320.150 and any other tax laws administered by the Department of Revenue. The director may engage the services of a collection agency by entering into an agreement to pay reasonable charges on a contingent fee or other basis.

(2) The director shall cause to be collected, in the same manner as provided in subsection (1) of this section, assessments, taxes and penalties due under ORS chapter 656. All amounts collected pursuant to this subsection shall be credited as provided in ORS 293.250.

(3) The director may assign to the collection agency, for collection purposes only, any of the taxes, penalties, interest and moneys due the state.

(4) The collection agency may bring such action or take such proceedings, including but not limited to attachment and garnishment proceedings, as may be necessary. [1981 c.705 §6; 1983 c.541 §5; 1985 c.816 §39; 1987 c.843 §19; 1997 c.99 §50; 2003 c.804 §65; 2005 c.94 §28]

Note: 305.850 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 305 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

TAXPAYER BILL OF RIGHTS

305.860 Statement of rights of taxpayers; distribution. (1) The Director of the Department of Revenue shall prepare a statement which sets forth in simple nontechnical terms:

(a) The rights of a taxpayer and the obligations of the Department of Revenue during an audit;

(b) The procedures by which a taxpayer may appeal any adverse decision of the department, including informal conferences and judicial appeals;

(c) The procedures for filing and processing refund claims and filing of taxpayer complaints; and

(d) The procedures which the department may use in enforcing the provisions of the laws of this state.

(2) The statement prepared in accordance with subsection (1) of this section shall be distributed by the Director of the Department of Revenue to all taxpayers upon request. The director shall inform taxpayers of their rights in a brief explanatory statement included in all billing or collection notices, all notices of assessment or deficiency and all notices of refund adjustment or denial sent to the taxpayer. [1989 c.625 §67; 1995 c.650 §112]

305.865 Taxpayer rights. Under any law administered by the Department of Revenue, an
Oregon
taxpayer shall have the rights set forth under ORS 305.880 to 305.895. [1989 c.625 §69; 2003 c.46 §7]

305.870 Personnel evaluation not based on amount of taxes collected. In its implementation of the personnel policies established under ORS chapter 240 or by administrative order, the Department of Revenue shall not use the dollar amounts of taxes collected as its primary evaluation criterion. [1989 c.625 §68]

305.875 Rights of taxpayer in meeting or communication with department. In any meeting or communication with the Department of Revenue, including but not limited to audits, conferences, interviews and any other meeting or communication between the taxpayer and the department, the taxpayer shall have the following rights, unless waived by the taxpayer:

(1) The right to an explanation, by an officer or employee of the department before or during the meeting of:

(a) The audit, conference or meeting process and the taxpayers rights under such process; and

(b) The collection process and the taxpayers rights under such process.

(2) The right to make an audio recording of any meeting relating to the determination or collection of any tax with the department representative, using the taxpayers own equipment, and at the taxpayers own expense.

(3) If the department makes an audio recording of the meeting, the taxpayer has the right to advance notice of the recording and a copy of the recording upon request. The taxpayer shall reimburse the department the reasonable cost of the copy.

(4) The right to consult with an attorney, certified public accountant, enrolled agent, or an other person permitted to represent a taxpayer at any meeting before the department, if the taxpayer clearly states to the department representative at any time during any meeting, that the taxpayer wishes to consult with the person. This subsection does not apply to a meeting initiated by an administrative subpoena.

(5) The right to be represented by anyone who is permitted to represent the taxpayer before the department, as provided under ORS 305.230 and 305.245.

(6) The right not to be present, if represented, at the meeting unless subpoenaed by the department pursuant to ORS 305.190, or other laws of this state. [1989 c.625 §70; 1995 c.650 §112a]

305.880 Waiver of interest or penalty when department misleads taxpayer. A taxpayer shall have the right to waiver of interest or penalties when an officer or employee of the Department of Revenue misleads the taxpayer in a manner described in ORS 305.145. [1989 c.625 §71]

305.885 Right of clear explanation. A taxpayer shall have the right to a clear explanation, in any initial notice or other initial communication of deficiency, delinquency or other writing that is communicating an underpayment of tax, of the basis for underpayment, interest and penalties. [1989 c.625 §72]

305.890 Right to enter into agreement to satisfy liability in installment payments. (1) A taxpayer shall have the right to enter into a written agreement with the Department of Revenue to satisfy liability for payment of any tax in installment payments if the Director of the Department of Revenue determines that the agreement will facilitate collection of such liability.

(2) Except as otherwise provided in this section, any agreement entered into by the director under this section shall remain in effect for the term of the agreement.

(3) The director may terminate any agreement entered into by the director under this section if:

(a) Any information that the taxpayer provided to the director prior to the date the agreement was entered into was inaccurate or incomplete; or

(b) The director believes that collection of any tax to which an agreement under this section relates is in jeopardy.

(4) If the director makes a determination that the financial condition of the taxpayer with whom the director has entered into an agreement under this section has significantly changed, the director may alter, modify or terminate the agreement. Action may be taken by the director under this subsection only if:

(a) Notice of such determination is provided to the taxpayer within 30 days prior to the date of such action; and

(b) Such notice includes the reasons why the director believes a significant change in the financial condition of the taxpayer has occurred.

(5) The director may alter, modify or terminate an agreement entered into by the director under this section in the case of the failure of the taxpayer to:

(a) Pay any installment at the time such installment payment is due under such agreement;

(b) Pay any other tax liability at the time such liability is due; or

(c) Provide a financial condition update as requested by the director. [1989 c.625 §73; 2003 c.46 §8]

305.895 Action against property before issuance of warrant prohibited; prerequisites for warrant. (1) Except as provided in ORS 314.440 or other jeopardy assessment procedure, the Department of Revenue shall take no action against a taxpayers real or personal property before issuing a warrant for the collection of the tax as provided in ORS 314.430, 320.080, 321.570 and 324.190.

(2) Prior to issuing a warrant for collection of any tax collected by the department, the department shall send the taxpayer a written notice and demand for payment. The notice shall:

(a) Be sent by mail, addressed to the taxpayer at the taxpayers last-known address.

(b) Inform the taxpayer that if the tax or any portion of the tax is not paid within 30 days after the date of the notice and demand for payment, a warrant may be issued and recorded as provided in ORS 314.430, 320.080, 321.570 and 324.190.

(c) Describe in clear nontechnical terms the legal authority for the warrant.

(d) Contain the name, office mailing address and office telephone number of the person issuing the warrant and advise the taxpayer that questions or complaints concerning the warrant, other than liability for the underlying tax, may be directed to that person.

(e) Include alternatives available to the taxpayer which would prevent issuance of the warrant. [1989 c.625 §74]

305.900 Short title. ORS 305.860 to 305.900 shall be known and cited as The Taxpayer Bill of Rights. [1989 c.625 §66]

PENALTIES

305.990 Criminal penalties. (1) Any person who willfully presents or furnishes to the Department of Revenue any statement required under ORS 305.160, which statement is false or fraudulent, is guilty of perjury and upon conviction shall be punished as provided by law therefor.

(2) Any person who gives testimony before the Director of the Department of Revenue which is false or fraudulent, is guilty of perjury and upon conviction shall be punished as provided by law therefor.

(3) Any public officer who neglects or refuses to perform any of the duties imposed on the public officer by law as to the assessment, levying or collection of taxes shall be punished, upon conviction, by a fine not exceeding $500 or by imprisonment in the county jail not exceeding one year.

(4) Violation of ORS 305.815 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment for not more than one year in the county jail, or both.

(5) Violation of ORS 305.260 is punishable, upon conviction, as a Class A misdemeanor, as provided in ORS chapter 161. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [Formerly 306.990; 1973 c.402 §6; subsection (5) enacted as 1973 c.402 §25(2); subsection (6) enacted as 1977 c.790 §5; 1985 c.105 §2]

305.992 Civil penalty for failure to file return for three consecutive years. (1) If any returns required to be filed under ORS chapter 118, 314, 316, 317, 318, 321 or 323 or under a local tax administered by the Department of Revenue under ORS 305.620 are not filed for three consecutive years by the due date (including extensions) of the return required for the third consecutive year, there shall be a penalty for each year of 100 percent of the tax liability determined after credits and prepayments for each such year.

(2) The penalty imposed under this section is in addition to any other penalty imposed by law. However, the total amount of penalties imposed for any taxable year under this section, ORS 305.265 (13), 314.400, 323.403 or 323.585 shall not exceed 100 percent of the tax liability. [1987 c.843 §3; 1997 c.99 §51; 1999 c.62 §22]

_______________



Chapter 306

Chapter 306 Â Property Taxation Generally

2007 EDITION

PROPERTY TAXATION GENERALLY

REVENUE AND TAXATION

GENERAL PROVISIONS

306.005Â Â Â Â  Definitions applicable to property tax laws

306.006Â Â Â Â  ÂManufactured structureÂ defined

SUPERVISION OF PROPERTY TAX ADMINISTRATION BY DEPARTMENT OF REVENUE

306.113Â Â Â Â  Legislative findings

306.115Â Â Â Â  General supervision over property tax system; correction of assessment rolls

306.120Â Â Â Â  Uniform methods of assessment; continuing study of equalization

306.125Â Â Â Â  Property tax appraisal program; maps, plats, standardized record systems for assessors and tax collectors

306.126Â Â Â Â  Appraisal of industrial property by department; delegation to county assessors; rules

306.132Â Â Â Â
Oregon
Land
Information System Fund

306.135Â Â Â Â  Base map system; Oregon Land Information System Advisory Committee

306.150Â Â Â Â  Inservice training for assessors and tax collectors

306.152Â Â Â Â  Training session for pools for members of board of property tax appeals

306.220Â Â Â Â  Compliance of public officers with laws and orders affecting property taxes

306.245Â Â Â Â  Standard forms for tax statement and personal property tax return

306.255Â Â Â Â  Information for taxpayers concerning property taxes, appraisals and appeals

306.265Â Â Â Â  Electronic filing of exemption and special assessment applications; rulemaking authority

PROPERTY TAX EXPENDITURE FUNDING

306.350Â Â Â Â  Legislative findings and declarations

306.353Â Â Â Â  Property tax expenditures to be funded

306.356Â Â Â Â  Property Tax Expenditure Funding Account

306.359Â Â Â Â  Procedures for determining property tax expenditure funding payments

MISCELLANEOUS PROVISIONS

306.805Â Â Â Â  Service of orders of department

306.815Â Â Â Â  Tax on transfer of real property prohibited; exceptions

GENERAL PROVISIONS

Â Â Â Â Â  306.005 Definitions applicable to property tax laws. As used in the laws of this state relating to the assessment, levy, collection and review of ad valorem taxes, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAssessorÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon assessors with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (2) ÂClerkÂ or Âcounty clerkÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon county clerks with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (3) ÂCourtÂ or Âcounty courtÂ includes, in a county having a county charter, the body performing thereunder the duties imposed upon county courts with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (4) ÂSheriffÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon sheriffs with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (5) ÂTax collectorÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon tax collectors with respect to ad valorem taxes by the laws of this state.

Â Â Â Â Â  (6) ÂTreasurerÂ includes, in a county having a county charter, the individual or officer performing thereunder the duties imposed upon treasurers with respect to ad valorem taxes by the laws of this state. [1963 c.238 Â§15]

Â Â Â Â Â  306.006 ÂManufactured structureÂ defined. As used in ORS chapters 306, 308, 310 and 311, Âmanufactured structureÂ has the meaning given that term in ORS 446.561. [2003 c.655 Â§47b]

Â Â Â Â Â  Note: 306.006 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.010 [Amended by 1961 c.573 Â§1; renumbered 305.010]

Â Â Â Â Â  306.020 [Amended by 1953 c.381 Â§4; renumbered 305.020]

Â Â Â Â Â  306.030 [Renumbered 305.030]

Â Â Â Â Â  306.040 [Subsections (2), (3) and (4) of 1959 Replacement Part enacted as 1957 c.632 Â§28 (subsections (2), (3) and (4) of 306.040 enacted in lieu of 316.710); subsection (5) of 1959 Replacement Part derived from 1957 c.632 Â§2; renumbered 305.040]

Â Â Â Â Â  306.050 [Amended by 1959 c.492 Â§4; renumbered 305.050]

Â Â Â Â Â  306.060 [Renumbered 305.060]

Â Â Â Â Â  306.070 [Renumbered 305.070]

Â Â Â Â Â  306.080 [Renumbered 305.080]

Â Â Â Â Â  306.090 [Renumbered 305.090]

Â Â Â Â Â  306.100 [Renumbered 305.100]

Â Â Â Â Â  306.110 [Renumbered 305.110]

Â Â Â Â Â  306.111 [Formerly 306.130; repealed by 1983 c.605 Â§6]

SUPERVISION OF PROPERTY TAX ADMINISTRATION BY DEPARTMENT OF REVENUE

Â Â Â Â Â  306.113 Legislative findings. The Legislative Assembly finds that for the property tax system to function appropriately it is essential that administration be results-based, innovative and efficient. Any direction to, or review of, county administration by the State of
Oregon
shall carry out this finding. [1997 c.782 Â§1]

Â Â Â Â Â  Note: 306.113 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.115 General supervision over property tax system; correction of assessment rolls. (1) The Department of Revenue shall exercise general supervision and control over the system of property taxation throughout the state. The department may do any act or give any order to any public officer or employee that the department deems necessary in the administration of the property tax laws so that all properties are taxed or are exempted from taxation according to the statutes and Constitutions of the State of
Oregon
and of the
United States
. Among other acts or orders deemed necessary by the department in exercising its supervisory powers, the department may order the correction of clerical errors, errors in valuation or the correction of any other kind of error or omission in an assessment or tax roll as provided under subsections (2) to (4) of this section.

Â Â Â Â Â  (2) The department may order a change or correction to the assessment or tax roll for the current tax year applicable to all real or personal property of the same class or in the same area if the order of the department is mailed not later than October 15 of the current tax year.

Â Â Â Â Â  (3) The department may order a change or correction applicable to a separate assessment of property to the assessment or tax roll for the current tax year and for either of the two tax years immediately preceding the current tax year if for the year to which the change or correction is applicable the department discovers reason to correct the roll which, in its discretion, it deems necessary to conform the roll to applicable law without regard to any failure to exercise a right of appeal.

Â Â Â Â Â  (4) Before ordering a change or correction to the assessment or tax roll under subsection (3) of this section, the department may determine whether any of the conditions specified in subsection (3) of this section exist in a particular case. If the department determines that one of the conditions specified does exist, the department shall hold a conference to determine whether to order a change or correction in the roll.

Â Â Â Â Â  (5) For purposes of this section, Âcurrent tax yearÂ means the tax year in which the need for the change or correction is brought to the attention of the department.

Â Â Â Â Â  (6) The remedies provided under this section are in addition to all other remedies provided by law. [1983 c.605 Â§1; 1985 c.613 Â§18; 1987 c.656 Â§1; 1989 c.171 Â§42; 1991 c.5 Â§20; 1991 c.459 Â§32; 1995 c.650 Â§66; 1997 c.541 Â§89]

Â Â Â Â Â  306.116 [1991 c.459 Â§32a; 1995 c.650 Â§66a; 1997 c.541 Â§91,92; renumbered 305.288 in 1997]

Â Â Â Â Â  306.120 Uniform methods of assessment; continuing study of equalization. The Department of Revenue shall:

Â Â Â Â Â  (1) Issue regulations, bulletins, manuals, instructions and directions to county assessors, county boards of property tax appeals and tax collectors as to the methods best calculated to secure uniformity according to law, in the system of assessment and collection of taxes.

Â Â Â Â Â  (2) Carry on a continuing study with the object of equalizing for the purposes of assessment and taxation property values within the counties and between the counties. [Amended by 1997 c.541 Â§94]

Â Â Â Â Â  306.123 [1955 c.232 Â§1; repealed by 1963 c.84 Â§2]

Â Â Â Â Â  306.125 Property tax appraisal program; maps, plats, standardized record systems for assessors and tax collectors. (1) The Department of Revenue is authorized to institute programs for the appraisal of property in counties of the state and to make appraisals for the use of county assessors and boards of property tax appeals in assessing property and reviewing assessment rolls, and may install, and assist in the preparation and maintenance of, maps, plats or standardized record systems, as prescribed by the department, in the offices of assessors and tax collectors.

Â Â Â Â Â  (2) The department and county courts are authorized to enter into agreements for the sharing of the expenses of such appraisals and installations including salaries and expenses of department employees engaged therein.

Â Â Â Â Â  (3) Counties entering into agreements pursuant to this section may pay to the Department of Revenue from time to time:

Â Â Â Â Â  (a) Moneys to be disbursed by the department as part of the countyÂs share in the expenses authorized under this section and agreed to under such agreements; and

Â Â Â Â Â  (b) Moneys to reimburse the department where department disbursements under such agreements, whether from the departmentÂs appropriations from the State General Fund or from moneys credited to the Assessment and Taxation County Account, have exceeded its proportionate share of expenses and a rebalancing of expense-sharing accounts is deemed desirable or necessary.

Â Â Â Â Â  (4)(a) All moneys received by the Department of Revenue under subsection (3) of this section shall be immediately turned over to the State Treasurer, who shall deposit the moneys in the General Fund to the credit of an account to be known as the Assessment and Taxation County Account, and such account hereby is continuously appropriated to the Department of Revenue for the purposes of this section.

Â Â Â Â Â  (b) The Department of Revenue may use the moneys to the credit of the Assessment and Taxation County Account, or any part thereof, for expenditures in connection with appraisals and installations contracted for, including cash advances for travel and living expenses of employees, and including payments to any county made to rebalance expense-sharing accounts, from time to time, where a countyÂs disbursements under agreements entered into pursuant to this section have exceeded its proportionate share of expenses under such agreement. Any moneys received in reimbursement of these cash advances shall be deposited in the Assessment and Taxation County Account. Refunds of unexpended receipts may be made to the counties. [1953 c.232 Â§1; 1959 c.115 Â§1; 1963 c.84 Â§1; 1985 c.604 Â§6; 1997 c.541 Â§95; 2005 c.94 Â§29]

Â Â Â Â Â  306.126 Appraisal of industrial property by department; delegation to county assessors; rules. (1)(a) As used in this section:

Â Â Â Â Â  (A) ÂPrincipal industrial propertyÂ means any unit of industrial property having a real market value of the improvements on the assessment roll for the preceding year of more than $5 million.

Â Â Â Â Â  (B) ÂSecondary industrial propertyÂ means any unit of industrial property having a real market value of the improvements on the assessment roll for the preceding year of more than $1 million but of $5 million or less.

Â Â Â Â Â  (b) The Department of Revenue shall appraise each principal industrial property situated within each county and advise the county assessor of its real market and assessed value and the real market value of its net improvements. No part of the cost of the appraisal shall be borne by the county. The cost of the appraisal may be reimbursed from the County Assessment Function Funding Assistance Account as provided under ORS 294.184.

Â Â Â Â Â  (c) The department shall appraise each secondary industrial property situated within each county and advise the assessor of its real market and assessed value and the real market value of its net improvements. The cost of the appraisal shall be reimbursed from the County Assessment Function Funding Assistance Account as provided under ORS 294.184.

Â Â Â Â Â  (2) The department shall advise the assessor of the values determined under subsection (1) of this section by a date that is determined to give the assessor sufficient time to prepare the assessment roll.

Â Â Â Â Â  (3) Notwithstanding subsection (1)(b) or (c) of this section, upon request of the county assessor, made prior to January 1 of the assessment year and accompanied by any information required by the department, including but not limited to a summary of the countyÂs proposed budget of expenditures for appraisals for principal or secondary industrial properties, the department may delegate its responsibility for making the appraisals, or any of them, required under subsection (1)(b) or (c) of this section, to the county assessor. Except as provided under ORS 294.175 to 294.184, if responsibility is delegated under this subsection, the entire cost of making the appraisals delegated shall be borne by the county. No appeal may be taken from any determination of the department under this subsection.

Â Â Â Â Â  (4) The department may adopt any rules necessary to carry out the purposes of this section.

Â Â Â Â Â  (5) The department may adopt an appraisal schedule that promotes the efficient use of its resources. [1955 c.231 Â§1; 1957 c.589 Â§1; 1963 c.85 Â§1; 1989 c.796 Â§20; 1991 c.459 Â§33; 1997 c.325 Â§17; 1997 c.541 Â§96; 2001 c.303 Â§15]

Â Â Â Â Â  306.127 [1955 c.230 Â§1; repealed by 1963 c.225 Â§2]

Â Â Â Â Â  306.128 [1955 c.230 Â§2; 1957 c.589 Â§2; repealed by 1963 c.225 Â§2]

Â Â Â Â Â  306.129 [1957 c.589 Â§3; 1975 c.789 Â§11; 1977 c.884 Â§5; repealed by 1977 c.884 Â§32]

Â Â Â Â Â  306.130 [Renumbered 306.111]

Â Â Â Â Â  306.132
Oregon
Land
Information System Fund. (1) The Oregon Land Information System Fund is created, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Moneys in the Oregon Land Information System Fund are continuously appropriated to the Department of Revenue for the purpose of funding a base map system to be used in administering the ad valorem property tax system. [1999 c.701 Â§7]

Â Â Â Â Â  Note: 306.132 and 306.135 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.135 Base map system;
Oregon
Land
Information System Advisory Committee. (1) The Department of Revenue shall develop a base map system to facilitate and improve the administration of the ad valorem property tax system.

Â Â Â Â Â  (2) In developing the base map system, the department shall be advised by an advisory committee that is hereby created and that shall be known as the Oregon Land Information System Advisory Committee. The advisory committee shall advise the department concerning the administrative and public needs related to the development of the base map system.

Â Â Â Â Â  (3) The advisory committee shall consist of individuals appointed to the committee by the Director of the Department of Revenue. [1999 c.701 Â§8]

Â Â Â Â Â  Note: See note under 306.132.

Â Â Â Â Â  306.140 [Renumbered 305.120]

Â Â Â Â Â  306.150 Inservice training for assessors and tax collectors. (1) The Department of Revenue shall carry on at its own expense a program of inservice training for the assessors and tax collectors of the various counties:

Â Â Â Â Â  (a) By periodically distributing to them bulletins prepared and published by the department pertaining to the principles and practices of assessment, apportionment, levy and collection of public taxes;

Â Â Â Â Â  (b) By periodically distributing to them lists of selected readings in the fields of assessment and taxation; and

Â Â Â Â Â  (c) By establishing and conducting such classes of instruction for county assessors and tax collectors in the principles and practices of assessment and collection of public taxes as in the opinion of the Director of the Department of Revenue may be expedient and beneficial to the needs of the state and the advancement of the tax assessing and tax collecting professions.

Â Â Â Â Â  (2) The director may call one meeting each year of the several county assessors and may provide for the payment of the necessary traveling expenses of the assessors in attending the meeting. [Amended by 1969 c.520 Â§29; 2003 c.46 Â§9]

Â Â Â Â Â  306.152 Training session for pools for members of board of property tax appeals. Once each year the Department of Revenue shall conduct a training session of not more than four daysÂ duration dedicated to the schooling of persons whose names appear in the pools described in ORS 309.067 in the functions of the board of property tax appeals. [1955 c.709 Â§5; 1993 c.270 Â§24; 1995 c.226 Â§8; 1997 c.541 Â§97]

Â Â Â Â Â  306.160 [Renumbered 305.160]

Â Â Â Â Â  306.170 [Renumbered 305.170]

Â Â Â Â Â  306.180 [Renumbered 305.615]

Â Â Â Â Â  306.190 [Amended by 1955 c.610 Â§3; renumbered 305.190]

Â Â Â Â Â  306.200 [Renumbered 305.200]

Â Â Â Â Â  306.210 [Renumbered 305.210]

Â Â Â Â Â  306.220 Compliance of public officers with laws and orders affecting property taxes. (1) Every public officer shall comply with any lawful order, rule or regulation of the Department of Revenue made under ORS 306.115, 308.335 or 309.400.

Â Â Â Â Â  (2) Whenever it appears to the department that any public officer or employee whose duties relate to the assessment or equalization of assessments of property for taxation has failed to comply with any law relating to such duties, or the rules of the department made in pursuance thereof, the department, after an informal conference on the facts, may direct the public officer or employee to comply with such law or rule.

Â Â Â Â Â  (3) If the public officer or employee, for a period of 10 days after service on the public officer or employee of the departmentÂs direction, neglects or refuses to comply therewith, the department may apply to the Oregon Tax Court for an order, returnable within five days from the date thereof, to compel the public officer or employee to comply with the law or rule, or to show cause why the public officer or employee should not be compelled so to do.

Â Â Â Â Â  (4) Any order issued by the judge pursuant thereto shall be final.

Â Â Â Â Â  (5) The remedy provided in this section shall be cumulative and shall not preclude the department from exercising any power or rights delegated to it. [Amended by 1983 c.605 Â§4; 1993 c.18 Â§67; 1995 c.650 Â§69; 1999 c.21 Â§13]

Â Â Â Â Â  306.230 [Renumbered 305.055]

Â Â Â Â Â  306.235 [1953 c.708 Â§8; renumbered 306.805]

Â Â Â Â Â  306.240 [Renumbered 305.605]

Â Â Â Â Â  306.245 Standard forms for tax statement and personal property tax return. (1) In order to achieve uniformity in assessment and collection of property taxes throughout the state, the Department of Revenue shall prescribe a form for use by counties using automated data processing equipment and a form for use by counties not using automated data processing equipment for each of the following categories:

Â Â Â Â Â  (a) The tax statement referred to in ORS 311.250.

Â Â Â Â Â  (b) The personal property tax return referred to in ORS 308.290.

Â Â Â Â Â  (2) Counties must use the forms prescribed by the department under subsection (1) of this section.

Â Â Â Â Â  (3) In prescribing the forms under subsection (1) of this section, the department shall consult with the appropriate county officers and employees and shall take into account the equipment available in each county.

Â Â Â Â Â  (4) The department shall provide and shall bear the cost of each category of form described in subsection (1) of this section for each year in which the county uses the form prescribed under subsection (1) of this section for the category. [1979 c.241 Â§52; 1981 c.804 Â§110; 1987 c.158 Â§178; 1991 c.459 Â§34; 2003 c.400 Â§1]

Â Â Â Â Â  306.250 [Renumbered 305.610]

Â Â Â Â Â  306.255 Information for taxpayers concerning property taxes, appraisals and appeals. (1) The county assessor shall provide and make available to taxpayers, upon request, the following information:

Â Â Â Â Â  (a) An explanation of the ad valorem property tax system, including but not limited to the manner in which the amount of ad valorem property tax is determined, the manner in which the taxpayerÂs share of that tax is determined and the manner in which the limitations on the amount of that tax is determined.

Â Â Â Â Â  (b) An explanation of the methods of appraisal generally and, if of interest to the taxpayer, the method or methods of valuation of the type of property with which the taxpayer is concerned.

Â Â Â Â Â  (c) A general explanation of the manner in which to appeal the value of property and a description of the kind of information that may be needed to present an appeal.

Â Â Â Â Â  (2) The Department of Revenue shall prepare written materials concerning each of the subjects identified in subsection (1) of this section and make those materials available to the county assessors and to individual taxpayers upon request. [1991 c.903 Â§6]

Â Â Â Â Â  306.260 [Renumbered 305.755]

Â Â Â Â Â  306.265 Electronic filing of exemption and special assessment applications; rulemaking authority. (1) If an exemption or special assessment of property that is otherwise subject to assessment and taxation requires the filing of a written application with the Department of Revenue or a county assessor in order to be granted, the department may prescribe rules that permit the filing of the application and related written material, including signatures and verifications, by electronic means and may prescribe the conditions and requirements that must be met in order for an electronic filing to constitute a valid application for exemption or special assessment.

Â Â Â Â Â  (2) No application for exemption or special assessment that is filed electronically shall constitute a valid application unless the department has identified by rule that the exemption or special assessment is one for which electronically filed applications may be accepted. [1997 c.154 Â§10]

Â Â Â Â Â  306.270 [Renumbered 305.760]

Â Â Â Â Â  306.280 [Renumbered 305.765]

Â Â Â Â Â  306.290 [Renumbered 305.770]

Â Â Â Â Â  306.300 [Renumbered 305.775]

Â Â Â Â Â  306.310 [Renumbered 305.780]

Â Â Â Â Â  306.320 [Renumbered 305.785]

Â Â Â Â Â  306.330 [Renumbered 306.810]

Â Â Â Â Â  306.340 [1953 c.310 Â§2; renumbered 305.805]

PROPERTY TAX EXPENDITURE FUNDING

Â Â Â Â Â  306.350 Legislative findings and declarations. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) As a result of section 11, Article XI of the Oregon Constitution, every property tax exemption or special assessment granted by the Legislative Assembly reduces local resources available for local public services.

Â Â Â Â Â  (b) The Legislative Assembly creates property tax exemptions and special assessments, but cities, counties and special districts bear the cost of those exemptions in forgone property tax revenues.

Â Â Â Â Â  (c) The demand for additional property tax exemptions and special assessments is likely to increase.

Â Â Â Â Â  (2) The Legislative Assembly declares that adverse consequences to cities, counties and special districts may be eliminated by:

Â Â Â Â Â  (a) Providing state funding for new exemptions and special assessments or new expansions of existing exemptions and special assessments; or

Â Â Â Â Â  (b) Reducing or eliminating other existing exemptions at the time exemptions are created or expanded. [1999 c.821 Â§1]

Â Â Â Â Â  Note: 306.350 to 306.359 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 306 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  306.353 Property tax expenditures to be funded. (1) If, for tax years beginning on or after July 1, 2001, a new property tax expenditure is created, or an existing property tax expenditure is expanded, 50 percent of the amount of the property tax revenues of a city, county or special district that are forgone as a result of the new expenditure or expansion shall be funded by amounts appropriated to the Property Tax Expenditure Funding Account established under ORS 306.356.

Â Â Â Â Â  (2) Subsection (1) of this section applies:

Â Â Â Â Â  (a) Only to the operating taxes, as defined in ORS 310.055, of the city, county or special district.

Â Â Â Â Â  (b) To the extent that the legislative Act creating the new expenditure or expansion also did not offset the loss of revenue by repealing or restricting one or more property tax expenditures that were in effect for the tax year immediately prior to the tax year in which the new expenditure or expansion first applies.

Â Â Â Â Â  (3) As used in ORS 306.353 to 306.359:

Â Â Â Â Â  (a) ÂProperty tax expenditureÂ or ÂexpenditureÂ means a property tax exemption or special assessment of the assessed value of property for ad valorem property tax purposes.

Â Â Â Â Â  (b) ÂSpecial districtÂ does not include a taxing district that imposes property taxes for the purpose of funding the public school system.

Â Â Â Â Â  (4) Legislation that extends the applicability or operative period of a property tax expenditure is not subject to the provisions of ORS 306.353 to 306.359.

Â Â Â Â Â  (5) Legislation that authorizes a local taxing district to exempt a class of property from the taxes of that local taxing district is not subject to the provisions of ORS 306.353 to 306.359. [1999 c.821 Â§2]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.356 Property Tax Expenditure Funding Account. The Property Tax Expenditure Funding Account is created in the General Fund. Amounts appropriated to the Property Tax Expenditure Funding Account for the biennium are continuously appropriated to the Department of Revenue for the purpose of making property tax expenditure funding payments as provided in ORS 306.359. [1999 c.821 Â§3]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.359 Procedures for determining property tax expenditure funding payments. (1)(a) As soon as is practicable after the end of the regular session of the Legislative Assembly, the Department of Revenue shall determine the new expenditures and expansions that are subject to the funding requirements of ORS 306.353.

Â Â Â Â Â  (b) If an expansion of an existing property tax expenditure is subject to the funding requirements of ORS 306.353, the department shall calculate a cost adjustment factor. The factor shall be a fraction, the numerator of which is the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made minus the estimated statewide amount of forgone property taxes attributable to the expenditure for the tax year immediately prior to the expansion. The denominator shall be the estimated statewide amount of forgone property taxes attributable to the expenditure for the year for which the determination is being made.

Â Â Â Â Â  (c) The department shall distribute to each county assessor a list of:

Â Â Â Â Â  (A) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are new expenditures; and

Â Â Â Â Â  (B) The expenditures that are subject to the funding requirements of ORS 306.353 because the expenditures are newly expanded expenditures, along with each newly expanded expenditureÂs corresponding cost adjustment factor.

Â Â Â Â Â  (2) Each county assessor shall estimate the amount of forgone property taxes of the county and of each city and special district in the county for each expenditure listed by the department. If a cost adjustment factor is applicable to the expenditure, the county assessor shall multiply the forgone property tax attributable to the expenditure by the expenditureÂs cost adjustment factor. After taking into account cost adjustment factors, the county assessor shall determine the total amount of forgone property taxes from expenditures listed by the department in subsection (1)(c) of this section and shall certify the total amount so determined for the county and for each city and special district in the county to the department. Certification shall be made on or before October 25 of the tax year.

Â Â Â Â Â  (3) Subject to subsections (4) and (5) of this section, the department shall pay 50 percent of the amounts certified by the county assessor to the county and to the cities and special districts in the county.

Â Â Â Â Â  (4) If payments are being made for the first fiscal year of the biennium, the department shall use no more than 50 percent of the Property Tax Expenditure Funding Account balance to make payments under this section.

Â Â Â Â Â  (5) If the amount of moneys available to make payments under this section is less than the total amount being certified by all county assessors, the payments made under subsection (3) of this section shall be proportionally reduced so that the state does not accrue a debt in excess of the amount available for payment. [1999 c.821 Â§4]

Â Â Â Â Â  Note: See note under 306.350.

Â Â Â Â Â  306.410 [1953 c.211 Â§1; renumbered 305.810]

Â Â Â Â Â  306.420 [1953 c.211 Â§2; renumbered 305.815]

Â Â Â Â Â  306.430 [1955 c.772 Â§2; repealed by 1957 c.528 Â§8]

Â Â Â Â Â  306.440 [1959 c.332 Â§Â§2,3; renumbered 305.820]

Â Â Â Â Â  306.510 [1953 c.708 Â§1; 1961 c.533 Â§41; renumbered 306.547]

Â Â Â Â Â  306.515 [1953 c.708 Â§2; 1959 c.666 Â§3; 1961 c.533 Â§42; 1971 c.351 Â§3; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.520 [1953 c.708 Â§3; 1965 c.6 Â§9; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.525 [1953 c.708 Â§4; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.530 [1953 c.708 Â§5; 1961 c.533 Â§43; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.535 [1953 c.708 Â§6; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.537 [Formerly part of 306.545; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.540 [1953 c.708 Â§7; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.545 [1953 c.708 Â§9; 1955 c.264 Â§1; 1961 c.533 Â§44; part renumbered 306.537; 1963 c.423 Â§4; 1967 c.78 Â§1; 1973 c.305 Â§10; 1975 c.381 Â§3; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.547 [Formerly 306.510; 1967 c.78 Â§8; 1973 c.305 Â§11; 1975 c.705 Â§15; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.550 [1953 c.708 Â§10; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.555 [1953 c.708 Â§11; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.560 [1953 c.708 Â§12; 1961 c.533 Â§45; 1963 c.542 Â§1; 1973 c.305 Â§12; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.565 [1953 c.708 Â§13; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.570 [1953 c.708 Â§15; 1957 c.325 Â§1; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.575 [1953 c.708 Â§14; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  306.580 [1953 c.708 Â§17; 1961 c.533 Â§46; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  306.710 [1953 c.708 Â§16; 1961 c.533 Â§47; renumbered 305.105]

Â Â Â Â Â  306.720 [1957 c.337 Â§Â§2,3; renumbered 305.150]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  306.805 Service of orders of department. (1) Orders of the Department of Revenue in property tax cases shall be served by mailing a copy by certified mail to each taxpayer directly affected, or to the attorney or authorized representative of the taxpayer, except that whenever the number of taxpayers whose property is affected by such order exceeds three, the department may, in its discretion, give notice of the order in either of the following ways:

Â Â Â Â Â  (a) Mail to each taxpayer a notice of the order, which notice shall contain a general statement as to the effect of the order, the classes or types of property affected and a description of the general area affected, as provided by ORS 308.240; or

Â Â Â Â Â  (b) Cause a notice of the order as described in paragraph (a) of this subsection to be published in some newspaper of general circulation in the county in which the property is located, in two consecutive weekly publications, the first publication to be made within 10 days of the date of the order. Publication shall be deemed complete five days after the last publication and shall be sufficient service of the order on each and every person whose property is affected. Any period of time within which such person may appeal from the order shall commence running on the day following the completion of publication.

Â Â Â Â Â  (2) All other orders of the department shall be served by mailing a certified copy to the taxpayer, executor or other person or persons directly affected by the order, or to the attorney or authorized representative of the taxpayer, executor or other affected person. [Formerly 306.235; 1977 c.870 Â§34; 1995 c.293 Â§2]

Â Â Â Â Â  306.810 [Formerly 306.330; repealed by 1985 c.604 Â§8]

Â Â Â Â Â  306.815 Tax on transfer of real property prohibited; exceptions. (1) A city, county, district or other political subdivision or municipal corporation of this state shall not impose, by ordinance or other law, a tax or fee upon the transfer of a fee estate in real property, or measured by the consideration paid or received upon transfer of a fee estate in real property.

Â Â Â Â Â  (2) A tax or fee upon the transfer of a fee estate in real property does not include any fee or charge that becomes due or payable at the time of transfer of a fee estate in real property, unless that fee or charge is imposed upon the right, privilege or act of transferring title to real property.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to any fee established under ORS 203.148.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any tax if the ordinance or other law imposing the tax is in effect and operative on March 31, 1997.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to any tax or fee that is imposed upon the transfer of a fee estate in real property if the fee that is imposed under ORS 205.323, for the recording or filing of the instrument conveying the real property being transferred is less than $11. [1989 c.796 Â§29; 1997 c.782 Â§12; 1999 c.701 Â§6]

Â Â Â Â Â  306.990 [Subsection (5) of 1959 Replacement Part enacted as 1953 c.211 Â§3; 1955 c.610 Â§4; renumbered 305.990]

_______________



Chapter 307

Chapter 307 Â Property Subject to Taxation; Exemptions

2007 EDITION

PROPERTY SUBJECT TO TAXATION; EXEMPTIONS

REVENUE AND TAXATION

GENERAL PROVISIONS

307.010Â Â Â Â  Definition of Âreal propertyÂ and ÂlandÂ; timber and mineral interests in real property

307.020Â Â Â Â  Definition of Âpersonal propertyÂ; inapplicability to certain utilities

307.022Â Â Â Â  Status of limited liability companies owned by nonprofit corporations

307.030Â Â Â Â  Property subject to assessment generally

307.032Â Â Â Â  Maximum assessed value and assessed value of partially exempt property and specially assessed property

307.035Â Â Â Â  Publishing summary of certain exempt real property

EXEMPTIONS

(Public Properties)

307.040Â Â Â Â  Property of the
United States

307.050Â Â Â Â  Property of the
United States
held under contract of sale

307.060Â Â Â Â  Property of the
United States
held under lease or other interest less than fee; deduction for restricted use

307.065Â Â Â Â  Property of the
United States
in possession of contractor under federal defense or space contract

307.070Â Â Â Â  Settled or claimed government land; improvements thereon

307.080Â Â Â Â  Mining claims

307.090Â Â Â Â  Property of the state, counties and other municipal corporations; certain property of cities or public entities of other states; payments in lieu of taxes on city-owned electric utility property

307.092Â Â Â Â  Property of housing authority; exception

307.095Â Â Â Â  State property rented for parking subject to ad valorem taxation; computation

307.100Â Â Â Â  Public property held by taxable owner under contract of purchase

307.107Â Â Â Â  Property used for natural gas pipeline extension project

307.110Â Â Â Â  Public property leased or rented by taxable owner; exceptions

307.111Â Â Â Â  Property of shipyard used for ship repair, layup, conversion or construction

307.112Â Â Â Â  Property held under lease, sublease or lease-purchase by institution, organization or public body other than state

307.115Â Â Â Â  Property of nonprofit corporations held for public parks or recreation purposes

307.118Â Â Â Â  Wastewater and sewage treatment facilities

307.120Â Â Â Â  Property owned or leased by municipalities, dock commissions, airport districts or ports; exception; payments in lieu of taxes to school districts

307.123Â Â Â Â  Property of strategic investment program eligible projects; rules

307.125Â Â Â Â  Property of forest protection agencies

307.126Â Â Â Â  Federal Communications Commission licenses

(Institutional, Religious, Fraternal, Interment Properties)

307.130Â Â Â Â  Property of art museums, volunteer fire departments or literary, benevolent, charitable and scientific institutions

307.134Â Â Â Â  Definition of fraternal organization

307.136Â Â Â Â  Property of fraternal organizations

307.140Â Â Â Â  Property of religious organizations

307.145Â Â Â Â  Certain child care facilities, schools and student housing

307.147Â Â Â Â  Senior services centers

307.150Â Â Â Â  Burial grounds; cemeteries; property of crematory associations

307.155Â Â Â Â  When property exempt under ORS 65.855, 307.140 or 307.150 taxable; lien

307.157Â Â Â Â  Cemetery land acquired by eleemosynary or charitable institution; potential additional taxes

307.160Â Â Â Â  Property of public libraries

307.162Â Â Â Â  Necessity of filing statement to secure exemption; late application; late filing fee; notification of change to taxable use

(Leased Public or Institutional Property)

307.166Â Â Â Â  Exemption of property leased by exempt institution, organization or public body to another exempt institution, organization or public body

307.168Â Â Â Â  Exemption of state land under lease

307.171Â Â Â Â  Sports facility owned by large city

(Alternative Energy Systems)

307.175Â Â Â Â  Exemption for property equipped with alternative energy system

(Indian Properties)

307.180Â Â Â Â  Property of Indians

307.181Â Â Â Â  Land acquired by tribe within ancient tribal boundaries

(Recreation Facilities and Summer Homes on
Federal
Land
)

307.182Â Â Â Â  Federal land used by recreation facility operators under permit

307.183Â Â Â Â  Summer homes on federal land occupied under permit

307.184Â Â Â Â  Summer homes on federal land occupied under lease

(Personal Property)

307.190Â Â Â Â  Tangible personal property held for personal use; inapplicability of exemption to property required to be registered, floating homes, boathouses and manufactured structures

307.195Â Â Â Â  Household furnishings owned by nonprofit organization furnishing housing for students attending institutions of higher education

(
Public Ways
)

307.200Â Â Â Â  Public ways

(Mobile Home or Manufactured
Dwelling
Parks
)

307.203Â Â Â Â  Mobile home or manufactured dwelling parks financed by Housing and Community Services Department revenue bonds

(Railroad Properties)

307.205Â Â Â Â  Property of railroad temporarily used for public alternate transportation

(Water Associations)

307.210Â Â Â Â  Property of nonprofit mutual or cooperative water associations; disqualification; application

(Telephone Services)

307.220Â Â Â Â  Property of nonprofit mutual or cooperative telephone associations

307.230Â Â Â Â  Telephonic properties of persons not engaged in public telephone service

307.240Â Â Â Â  Department of Revenue action required for telephone association and telephonic property exemptions

(Nonprofit Corporation Housing for Elderly Persons)

307.241Â Â Â Â  Policy

307.242Â Â Â Â  Property of nonprofit corporation providing housing to elderly persons; necessity of filing claim to secure exemption

307.243Â Â Â Â  Property to which exemption applies

307.244Â Â Â Â  Funded exemption; computation of rate of levy by county assessor; payments to county by department; proration

307.245Â Â Â Â  Denial of exemption for failure of corporation to reflect exemption by rent reduction

(War Veterans, Surviving Spouses and Dependent Children)

307.250Â Â Â Â  Property of war veterans or surviving spouses

307.260Â Â Â Â  Necessity of filing claim to secure exemption; contents of claim; alternative claim procedure for surviving spouse

307.262Â Â Â Â  Tax years for which exemption may be claimed upon receipt of federal certification of disability; procedure; refund

307.270Â Â Â Â  Property to which exemption of ORS 307.250 applies

307.280Â Â Â Â  Effect of allowance of exemption under ORS 307.250 on prior tax levied

307.283Â Â Â Â  Homesteads of unmarried surviving spouses of veterans of Civil War or Spanish War

(Active Duty Military Service)

307.286Â Â Â Â
Homestead
exemption

307.289Â Â Â Â  Application for homestead exemption; alternative procedures following death of person qualifying for exemption

(Deciduous Plants; Agricultural Products)

307.315Â Â Â Â  Nursery stock

307.320Â Â Â Â  Deciduous trees, shrubs, plants, crops, cultured Christmas trees or hardwood on agricultural land

307.325Â Â Â Â  Agricultural products in possession of farmer

(Commercial Facilities Under Construction)

307.330Â Â Â Â  Commercial facilities under construction

307.340Â Â Â Â  Necessity of filing proof to secure exemption under ORS 307.330; abatement

(Nonprofit Homes for Elderly Persons)

307.370Â Â Â Â  Property of nonprofit homes for elderly persons; limitation on lessee

307.375Â Â Â Â  Type of corporation to which exemption under ORS 307.370 applicable

307.380Â Â Â Â  Necessity of filing claim to secure exemption under ORS 307.370

307.385Â Â Â Â  Corporation to credit residentÂs account with share of tax exemption; assessor required to deny exemption if credit not given

(Agricultural Equipment and Facilities)

307.390Â Â Â Â  Mobile field incinerators

307.391Â Â Â Â  Field burning smoke management equipment

307.394Â Â Â Â  Farm machinery and equipment; personal property used in farm operations; limitation

307.397Â Â Â Â  Certain machinery and equipment used in agricultural, aquacultural or fresh shell egg industry operations

307.398Â Â Â Â  Irrigation equipment

(Inventory)

307.400Â Â Â Â  Inventory

(Beverage Containers)

307.402Â Â Â Â  Beverage containers

(Pollution Control Facilities)

307.405Â Â Â Â  Pollution control facilities; qualifications; expiration; revocation; limitations

307.420Â Â Â Â  Necessity of filing claim and certificate to secure exemption; annual statements of ownership

307.430Â Â Â Â  Correction of assessment and tax rolls; termination of exemption

(Beach Lands)

307.450Â Â Â Â  Certain beach lands

(Food Processing Equipment)

307.453Â Â Â Â  Findings

307.455Â Â Â Â  Definitions; application for exemption; exemption

307.457Â Â Â Â  Certification of machinery and equipment as eligible for exemption

307.459Â Â Â Â  Rules

(Egg Processing Equipment)

307.462Â Â Â Â  Definitions; application for exemption; exemption

307.464Â Â Â Â  Certification of machinery and equipment as eligible for exemption

307.466Â Â Â Â  Exemption limited to taxes of district adopting ORS 307.462; rules

(Student Housing)

307.471Â Â Â Â  Student housing exempt from school district taxes; application procedure; disqualification

(Hardship Situations)

307.475Â Â Â Â  Relief when failure to file for exemption or cancellation of taxes or redetermination of value was for good cause

(Farm Labor Camps; Child Care Facilities)

307.480Â Â Â Â  Definitions for ORS 307.480 to 307.510

307.485Â Â Â Â  Farm labor camp and child care facility property exempt

307.490Â Â Â Â  Payments in lieu of taxes; disposition of moneys received

307.495Â Â Â Â  Filing claim with assessor; contents of claim

307.500Â Â Â Â  Assessor transmitting claim to department and other agencies; health code compliance required

307.505Â Â Â Â  Inspection of farm labor camps; effect of failure to comply with health code

307.510Â Â Â Â  Appeal to tax court by taxpayer

(Low Income Rental Housing)

307.515Â Â Â Â  Definitions for ORS 307.515 to 307.523

307.517Â Â Â Â  Criteria for tax exemption

307.518Â Â Â Â  Alternative criteria for tax exemption

307.519Â Â Â Â  Exemption limited to tax levy of governing body that adopts ORS 307.515 to 307.523; exception

307.521Â Â Â Â  Application for exemption; contents; policies for approving application

307.523Â Â Â Â  Time for filing application; certification of exemption

307.525Â Â Â Â  Action against landlord for failure to reduce rent

307.527Â Â Â Â  Ordinance approving or disapproving application; application fee

307.529Â Â Â Â  Notice of proposed termination of exemption; grounds; ordinance terminating exemption

307.530Â Â Â Â  Termination if property held for future development or other purpose

307.531Â Â Â Â  Termination of exemption without notice; grounds; additional taxes after termination

307.533Â Â Â Â  Review; correction of tax rolls; when tax payable after exemption terminates

307.535Â Â Â Â  Extension of deadline for completion; exception to imposition of additional taxes

307.537Â Â Â Â  Application

(Nonprofit Corporation Low Income Housing)

307.540Â Â Â Â  Definitions for ORS 307.540 to 307.548

307.541Â Â Â Â  Nonprofit corporation low income housing; exemption; criteria

307.543Â Â Â Â  Exemption limited to levy of governing body adopting ORS 307.540 to 307.548; exception

307.545Â Â Â Â  Application for exemption

307.547Â Â Â Â  Determination of eligibility for exemption; notice to county assessor

307.548Â Â Â Â  Termination of exemption

(Property of Industry Apprenticeship or Training Trust)

307.580Â Â Â Â  Property of industry apprenticeship or training trust

(Multiple-Unit Housing)

307.600Â Â Â Â  Legislative findings

307.603Â Â Â Â  Definitions for ORS 307.600 to 307.637

307.606Â Â Â Â  Exemption limited to tax levy of city or county that adopts ORS 307.600 to 307.637; designated areas; public hearings; standards and guidelines for considering applications

307.609Â Â Â Â  Applicability of ORS 307.600 to 307.637 in cities and certain counties

307.612Â Â Â Â  Duration of exemption; exclusions from exemption

307.615Â Â Â Â  City or county to provide application forms; contents of application form; filing deadline; revision of application

307.618Â Â Â Â  City or county findings required for exemption approval

307.621Â Â Â Â  Approval or denial of applications; city or county to state in writing reasons for denial of exemption; application fees

307.624Â Â Â Â  Termination of exemption for failure to complete construction or noncompliance; notice

307.627Â Â Â Â  Termination of exemption; effect

307.631Â Â Â Â  Review of denial of application or termination of exemption; correction of assessment and tax rolls; ownerÂs appeal of valuation; effective date of termination of exemption

307.634Â Â Â Â  Extension of deadline for completion of construction, addition or conversion

307.637Â Â Â Â  Actions required by January 1, 2012, for exemption to be granted

(Single-Unit Housing)

307.651Â Â Â Â  Definitions for ORS 307.651 to 307.687

307.654Â Â Â Â  Legislative findings

307.657Â Â Â Â  Local government action to designate distressed areas; scope of exemption; standards and guidelines

307.661Â Â Â Â  Median sales price

307.664Â Â Â Â  Exemption; limitations

307.667Â Â Â Â  Application for exemption

307.671Â Â Â Â  Approval criteria

307.674Â Â Â Â  Application, approval and denial procedures; filing with assessor; fee

307.677Â Â Â Â  Extension of construction period; effect of destruction of property

307.681Â Â Â Â  Exemption termination for failure to meet requirements; procedures

307.684Â Â Â Â  Immediate termination of exemption; additional tax

307.687Â Â Â Â  Review of denial of application; procedures following termination of exemption; correction of tax roll; additional tax

(Temporary provisions relating to ethanol production facilities are compiled as notes following ORS 307.687)

(Rural Health Care Facilities)

307.804Â Â Â Â  Rural health care facilities; claim procedures; duration of exemption

307.806Â Â Â Â  Exemption limited to taxes of district adopting ORS 307.804; procedures

(Long Term Care Facilities)

307.808Â Â Â Â  Findings and declarations

307.811Â Â Â Â  Essential community provider long term care facilities

307.815Â Â Â Â  Exemption limited to taxes of district adopting ORS 307.811

(
Public
Beach
Access Sites)

307.818Â Â Â Â  Beach access sites; claim procedures

307.821Â Â Â Â  Disqualification; additional taxes

(Environmentally Sensitive Logging Equipment)

307.824Â Â Â Â  Findings and declarations

307.827Â Â Â Â  Environmentally sensitive logging equipment

307.831Â Â Â Â  Skyline and swing yarders

(Cargo Containers)

307.835Â Â Â Â  Cargo containers

VERTICAL HOUSING DEVELOPMENT ZONES

307.841Â Â Â Â  Definitions for ORS 307.841 to 307.867

307.844Â Â Â Â  Zone designation; application; special district election to not participate in zone

307.847Â Â Â Â  Approval or disapproval of application

307.851Â Â Â Â  Criteria for designation of zone; notice to county assessor

307.854Â Â Â Â  Acquisition, disposition and development of real property within zone

307.857Â Â Â Â  Application for exemption; content; review; certification; fees

307.861Â Â Â Â  Monitoring of certified projects; decertification

307.864Â Â Â Â  Partial property tax exemption; disqualification

307.867Â Â Â Â  Termination of zone; effect of termination

PENALTIES

307.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  307.010 Definition of Âreal propertyÂ and ÂlandÂ; timber and mineral interests in real property. (1) As used in the property tax laws of this state:

Â Â Â Â Â  (a) ÂLandÂ means land in its natural state. For purposes of assessment of property subject to assessment at assessed value under ORS 308.146, land includes any site development made to the land. As used in this paragraph, Âsite developmentÂ includes fill, grading, leveling, underground utilities, underground utility connections and any other elements identified by rule of the Department of Revenue.

Â Â Â Â Â  (b) ÂReal propertyÂ includes:

Â Â Â Â Â  (A) The land itself, above or under water;

Â Â Â Â Â  (B) All buildings, structures, improvements, machinery, equipment or fixtures erected upon, above or affixed to the land;

Â Â Â Â Â  (C) All mines, minerals, quarries and trees in, under or upon the land;

Â Â Â Â Â  (D) All water rights and water powers and all other rights and privileges in any way appertaining to the land; or

Â Â Â Â Â  (E) Any estate, right, title or interest whatever in the land or real property, less than the fee simple.

Â Â Â Â Â  (2) Where the grantor of land has, in the instrument of conveyance, reserved or conveyed:

Â Â Â Â Â  (a) Any of the timber standing upon the land, with the right to enter upon the ground and remove the timber, the ownership of the standing timber so reserved or conveyed is an interest in real property.

Â Â Â Â Â  (b) The right to enter upon and use any of the surface ground necessary for the purpose of exploring, prospecting for, developing or otherwise extracting any gold, silver, iron, copper, lead, coal, petroleum, gases, oils or any other metals, minerals or mineral deposits in or upon the land, such right is an interest in real property. [Amended by 1987 c.756 Â§19; 1991 c.459 Â§37; 1997 c.541 Â§98; 2003 c.46 Â§10]

Â Â Â Â Â  307.020 Definition of Âpersonal propertyÂ; inapplicability to certain utilities. (1) As used in the property tax laws of this state, unless otherwise specifically provided:

Â Â Â Â Â  (a) ÂIntangible personal propertyÂ or ÂintangiblesÂ includes but is not limited to:

Â Â Â Â Â  (A) Money at interest, bonds, notes, claims, demands and all other evidences of indebtedness, secured or unsecured, including notes, bonds or certificates secured by mortgages.

Â Â Â Â Â  (B) All shares of stock in corporations, joint stock companies or associations.

Â Â Â Â Â  (C) Media constituting business records, computer software, files, records of accounts, title records, surveys, designs, credit references, and data contained therein. ÂMediaÂ includes, but is not limited to, paper, film, punch cards, magnetic tape and disk storage.

Â Â Â Â Â  (D) Goodwill.

Â Â Â Â Â  (E) Customer lists.

Â Â Â Â Â  (F) Contracts and contract rights.

Â Â Â Â Â  (G) Patents, trademarks and copyrights.

Â Â Â Â Â  (H) Assembled labor force.

Â Â Â Â Â  (I) Trade secrets.

Â Â Â Â Â  (b) ÂPersonal propertyÂ means Âtangible personal property.Â

Â Â Â Â Â  (c) ÂTangible personal propertyÂ includes but is not limited to all chattels and movables, such as boats and vessels, merchandise and stock in trade, furniture and personal effects, goods, livestock, vehicles, farming implements, movable machinery, movable tools and movable equipment.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any person, company, corporation or association covered by ORS 308.505 to 308.665. [Amended by 1959 c.82 Â§1; 1977 c.602 Â§1; 1993 c.353 Â§1; 1997 c.154 Â§27; 2005 c.94 Â§30]

Â Â Â Â Â  307.022 Status of limited liability companies owned by nonprofit corporations. For purposes of the property tax laws of this state, a limited liability company that is wholly owned by one or more nonprofit corporations shall be an entity that qualifies for an exemption or special assessment if and to the extent that all of the nonprofit corporation owners of the limited liability company would qualify for the exemption or special assessment. [2005 c.688 Â§2]

Â Â Â Â Â  307.030 Property subject to assessment generally. (1) All real property within this state and all tangible personal property situated within this state, except as otherwise provided by law, shall be subject to assessment and taxation in equal and ratable proportion.

Â Â Â Â Â  (2) Except as provided in ORS 308.505 to 308.665, intangible personal property is not subject to assessment and taxation. [Amended by 1993 c.353 Â§2; 1997 c.154 Â§28]

Â Â Â Â Â  307.032 Maximum assessed value and assessed value of partially exempt property and specially assessed property. (1) Unless determined under a provision of law governing the partial exemption that applies to the property, the maximum assessed value and assessed value of partially exempt property shall be determined as follows:

Â Â Â Â Â  (a) The maximum assessed value:

Â Â Â Â Â  (A) For the first tax year in which the property is partially exempt, shall equal the real market value of the property, reduced by the value of the partial exemption, multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

Â Â Â Â Â  (B) For each tax year after the first tax year in which the property is subject to the same partial exemption, shall equal 103 percent of the propertyÂs assessed value for the prior year or 100 percent of the propertyÂs maximum assessed value under this paragraph from the prior year, whichever is greater.

Â Â Â Â Â  (b) The assessed value of the property shall equal the lesser of:

Â Â Â Â Â  (A) The real market value of the property reduced by the partial exemption; or

Â Â Â Â Â  (B) The maximum assessed value of the property under paragraph (a) of this subsection.

Â Â Â Â Â  (2) Unless determined under a provision of law governing the special assessment, the maximum assessed value subject to special assessment and the assessed value of property subject to special assessment shall be determined as follows:

Â Â Â Â Â  (a) The maximum assessed value:

Â Â Â Â Â  (A) For the first tax year in which the property is specially assessed, shall equal the specially assessed value of the property multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the tax year of property in the same area and property class.

Â Â Â Â Â  (B) For each tax year after the first tax year in which property is subject to the same special assessment, shall equal 103 percent of the propertyÂs assessed value for the prior year or 100 percent of the propertyÂs maximum assessed value subject to special assessment from the prior year, whichever is greater.

Â Â Â Â Â  (b) The assessed value of the property shall equal the lesser of:

Â Â Â Â Â  (A) The specially assessed value of the property as determined under the law establishing the special assessment; or

Â Â Â Â Â  (B) The propertyÂs maximum assessed value subject to special assessment as determined under paragraph (a) of this subsection.

Â Â Â Â Â  (3) As used in this section, ÂareaÂ and Âproperty classÂ have the meanings given those terms in ORS 308.149. [2003 c.169 Â§6]

Â Â Â Â Â  307.035 Publishing summary of certain exempt real property. The assessor shall list and evaluate all real properties exempt from taxation under ORS 307.090, 307.120, 307.130, 307.140, 307.147, 307.150 and 307.160 and summarize the valuations of such properties in connection with the published summary of each year of assessed valuations of taxable properties of the county. [Formerly 307.310; 1993 c.777 Â§3; 1995 c.748 Â§8]

EXEMPTIONS

(Public Properties)

Â Â Â Â Â  307.040 Property of the
United States
. Except as provided in ORS 307.050, 307.060, 307.070 and 307.080, all property of the
United States
, its agencies or instrumentalities, is exempt from taxation to the extent that taxation thereof is forbidden by law. [Amended by 1953 c.698 Â§7]

Â Â Â Â Â  307.050 Property of the
United States
held under contract of sale. Whenever real and personal property of the United States or any department or agency of the United States is the subject of a contract of sale or other agreement whereby on certain payments being made the legal title is or may be acquired by any person and that person uses and possesses the property or has the right of present use and possession, then a real market value for the property shall be determined, as required under ORS 308.232, without deduction on account of any part of the purchase price or other sum due on such property remaining unpaid. The property shall have an assessed value determined under ORS 308.146 and shall be subject to tax on the assessed value so determined. The lien for the tax shall neither attach to, impair, nor be enforced against any interest of the
United States
in the real or personal property. This section does not apply to real or personal property held and in immediate use and occupation by this state or any county, municipal corporation or political subdivision of this state, or to standing timber, prior to severance, of the United States or any department or agency of the United States that is the subject of a contract of sale or other agreement. [Amended by 1953 c.698 Â§7; 1965 c.159 Â§1; 2001 c.509 Â§6]

Â Â Â Â Â  307.060 Property of the
United States
held under lease or other interest less than fee; deduction for restricted use. Real and personal property of the United States or any department or agency of the United States held by any person under a lease or other interest or estate less than a fee simple, other than under a contract of sale, shall have a real market value determined under ORS 308.232, subject only to deduction for restricted use. The property shall have an assessed value determined under ORS 308.146 and shall be subject to tax on the assessed value so determined. The lien for the tax shall attach to and be enforced against only the leasehold, interest or estate in the real or personal property. This section does not apply to real property held or occupied primarily for agricultural purposes under the authority of a federal wildlife conservation agency or held or occupied primarily for purposes of grazing livestock. This section does not apply to real or personal property held by this state or any county, municipal corporation or political subdivision of this state that is:

Â Â Â Â Â  (1) In immediate use and occupation by the political body; or

Â Â Â Â Â  (2) Required, by the terms of the lease or agreement, to be maintained and made available to the federal government as a military installation and facility. [Amended by 1953 c.698 Â§7; 1959 c.298 Â§1; 1961 c.433 Â§1; 1969 c.241 Â§1; 1975 c.656 Â§1; 1981 c.405 Â§2; 1991 c.459 Â§38; 1997 c.541 Â§99; 2001 c.509 Â§7]

Â Â Â Â Â  307.065 Property of the
United States
in possession of contractor under federal defense or space contract. Notwithstanding the provisions of ORS 307.060, there shall be exempt from ad valorem taxation all parts and materials, all work in process and all finished products, the title to which is vested in the United States pursuant to clauses in a federal defense or space contract entered into by a contractor and an Armed Forces procurement agency, which have come into the possession of a contractor under a federal defense or space contract for the assembly or manufacture of a product or products pursuant to such contract. [1965 c.298 Â§2]

Â Â Â Â Â  307.070 Settled or claimed government land; improvements thereon. The assessor must assess all improvements on lands, the fee of which is still vested in the
United States
, as personal property until the settler thereon or claimant thereof has made final proof. After final proof has been made, and a certificate issued therefor, the land itself must be assessed, notwithstanding the patent has not been issued.

Â Â Â Â Â  307.080 Mining claims. Except for the improvements, machinery and buildings thereon, mining claims are exempt from taxation prior to obtaining a patent therefor from the
United States
.

Â Â Â Â Â  307.090 Property of the state, counties and other municipal corporations; certain property of cities or public entities of other states; payments in lieu of taxes on city-owned electric utility property. (1) Except as provided by law, all property of the state and all public or corporate property used or intended for corporate purposes of the several counties, cities, towns, school districts, irrigation districts, drainage districts, ports, water districts, housing authorities and all other public or municipal corporations in this state, is exempt from taxation.

Â Â Â Â Â  (2) Any city may agree with any school district to make payments in lieu of taxes on all property of the city located in any such school district, and which is exempt from taxation under subsection (1) of this section when such property is outside the boundaries of the city and owned, used or operated for the production, transmission, distribution or furnishing of electric power or energy or electric service for or to the public.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 308.505 to 308.665, the property described in paragraph (b) of this subsection is exempt from taxation if the owner of the property described in paragraph (b) of this subsection is a city or public entity of a state other than Oregon and the city or public entity does not own a fee title interest in any real property in Oregon.

Â Â Â Â Â  (b) The property that is subject to exemption under paragraph (a) of this subsection is tangible or intangible property, property rights or property interests in or related to the Pacific Northwest AC Intertie, as referenced in a written capacity ownership agreement executed before November 4, 2005, between the United States Department of Energy and the city or public entity described in paragraph (a) of this subsection. [Amended by 1953 c.698 Â§7; 1957 c.649 Â§1; 1975 c.568 Â§1; 1977 c.673 Â§1; 1991 c.851 Â§2; 2005 c.832 Â§1]

Â Â Â Â Â  307.092 Property of housing authority; exception. (1) As used in this section, Âproperty of a housing authorityÂ includes, but is not limited to:

Â Â Â Â Â  (a) Property that is held under lease or lease purchase agreement by the housing authority; and

Â Â Â Â Â  (b) Property of a partnership, nonprofit corporation or limited liability company for which the housing authority is a general partner, limited partner, director, member, manager or general manager, if the property is leased or rented to persons of lower income for housing purposes.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the property of a housing authority is declared to be public property used for essential public and governmental purposes and such property and an authority shall be exempt from all taxes and special assessments of the city, the county, the state or any political subdivision thereof. In lieu of such taxes or special assessments, an authority may agree to make payments to the city, county or any such political subdivision for improvements, services and facilities furnished by such city, county or political subdivision for the benefit of a housing project, but in no event shall such payments exceed the estimated cost to the city, county or political subdivision of the improvements, services or facilities to be so furnished.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section regarding exemption from taxes and special assessments shall not apply to property of the housing authority that is commercial property leased to a taxable entity. [Formerly 456.225; 2007 c.606 Â§4]

Â Â Â Â Â  307.095 State property rented for parking subject to ad valorem taxation; computation. (1) Any portion of state property that is used during the tax year for parking on a rental or fee basis to private individuals is subject to ad valorem taxation.

Â Â Â Â Â  (2) The real market value of such portion shall be computed by determining that percentage which the total of receipts from private use bears to the total of receipts from all use of the property. The assessed value of such portion shall be computed as provided in ORS 308.146. However, receipts from any use by a state officer or employee in the performance of the official duties of the state officer or employee shall not be considered as receipts from private use in computing the portion subject to ad valorem taxation.

Â Â Â Â Â  (3) This section and ORS 276.592 do not apply to state property that is used by the Oregon University System or the Oregon Health and
Science
University
solely to provide parking for employees, students or visitors. [1969 c.706 Â§60; 1989 c.659 Â§1; 1991 c.459 Â§39; 1993 c.655 Â§1; 1995 c.162 Â§67a; 1995 c.748 Â§1; 1997 c.541 Â§100; 2001 c.67 Â§1]

Â Â Â Â Â  307.100 Public property held by taxable owner under contract of purchase. Whenever real and personal property of the state or any institution or department thereof, or any county, municipal corporation or political subdivision of the state is the subject of a contract of sale or other agreement whereby on certain payments being made the legal title is or may be acquired by any person and such person uses and possesses such property or has the right of present use and possession, then such property shall be considered, for all purposes of taxation, as the property of such person. No deed or bill of sale to such property shall be executed until all taxes and municipal charges are fully paid thereon. This section shall not apply to standing timber, prior to severance thereof, of the state or any political entity referred to above which is the subject of a contract of sale or other agreement. [Amended by 1965 c.159 Â§2]

Â Â Â Â Â  307.107 Property used for natural gas pipeline extension project. (1) Property used for a natural gas pipeline extension project is exempt from ad valorem property taxation if:

Â Â Â Â Â  (a) The project receives or has received moneys from the Oregon Unified International Trade Fund to pay any portion of the project;

Â Â Â Â Â  (b) The length of the pipeline, including additions or improvements, does not exceed 115 miles; and

Â Â Â Â Â  (c) The owner of the property is a local government, as defined in ORS 174.116.

Â Â Â Â Â  (2) The exemption under this section applies to all property used for the project, real and personal, tangible and intangible.

Â Â Â Â Â  (3) Notwithstanding ORS 307.110 or 308.505 to 308.665 or any other provision of state law, property that is exempt under this section is not disqualified from exemption if a person other than the owner:

Â Â Â Â Â  (a) Holds a lease, sublease or other interest in the exempt property; or

Â Â Â Â Â  (b) Holds, manages or uses any portion of the project. [2007 c.678 Â§1]

Â Â Â Â Â  Note: 307.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.110 Public property leased or rented by taxable owner; exceptions. (1) Except as provided in ORS 307.120, all real and personal property of this state or any institution or department thereof or of any county or city, town or other municipal corporation or political subdivision of this state, held under a lease or other interest or estate less than a fee simple, by any person whose real property, if any, is taxable, except employees of the state, municipality or political subdivision as an incident to such employment, shall be subject to assessment and taxation for the assessed or specially assessed value thereof uniformly with real property of nonexempt ownerships.

Â Â Â Â Â  (2) Each leased or rented premises not exempt under ORS 307.120 and subject to assessment and taxation under this section which is located on property used as an airport and owned by and serving a municipality or port shall be separately assessed and taxed.

Â Â Â Â Â  (3) Nothing contained in this section shall be construed as subjecting to assessment and taxation any publicly owned property described in subsection (1) of this section that is:

Â Â Â Â Â  (a) Leased for student housing by a school or college to students attending such a school or college.

Â Â Â Â Â  (b) Leased to or rented by persons, other than sublessees or subrenters, for agricultural or grazing purposes and for other than a cash rental or a percentage of the crop.

Â Â Â Â Â  (c) Utilized by persons under a land use permit issued by the Department of Transportation for which the departmentÂs use restrictions are such that only an administrative processing fee is able to be charged.

Â Â Â Â Â  (d) County fairgrounds and the buildings thereon, in a county holding annual county fairs, managed by the county fair board under ORS 565.230, if utilized, in addition to county fair use, for any of the purposes described in ORS 565.230 (2), or for horse stalls or storage for recreational vehicles or farm machinery or equipment.

Â Â Â Â Â  (e) The properties and grounds managed and operated by the State Parks and Recreation Director under ORS 565.080, if utilized, in addition to the purpose of holding the Oregon State Fair, for horse stalls or for storage for recreational vehicles or farm machinery or equipment.

Â Â Â Â Â  (f) State property that is used by the Oregon University System or the Oregon Health and
Science
University
to provide parking for employees, students or visitors.

Â Â Â Â Â  (g) Property of a housing authority created under ORS chapter 456 which is leased or rented to persons of lower income for housing pursuant to the public and governmental purposes of the housing authority. For purposes of this paragraph, Âpersons of lower incomeÂ has the meaning given the phrase under ORS 456.055.

Â Â Â Â Â  (h) Property of a health district if:

Â Â Â Â Â  (A) The property is leased or rented for the purpose of providing facilities for health care practitioners practicing within the county; and

Â Â Â Â Â  (B) The county is a frontier rural practice county under rules adopted by the Office of Rural Health.

Â Â Â Â Â  (4) Property determined to be an eligible project for tax exemption under ORS 285C.600 to 285C.626 and 307.123 that was acquired with revenue bonds issued under ORS 285B.320 to 285B.371 and that is leased by this state, any institution or department thereof or any county, city, town or other municipal corporation or political subdivision of this state to an eligible applicant shall be assessed and taxed in accordance with ORS 307.123. The propertyÂs continued eligibility for taxation and assessment under ORS 307.123 is not affected:

Â Â Â Â Â  (a) If the eligible applicant retires the bonds prior to the original dates of maturity; or

Â Â Â Â Â  (b) If any applicable lease or financial agreement is terminated prior to the original date of expiration.

Â Â Â Â Â  (5) The provisions of law for liens and the payment and collection of taxes levied against real property of nonexempt ownerships shall apply to all real property subject to the provisions of this section. Taxes remaining unpaid upon the termination of a lease or other interest or estate less than a fee simple, shall remain a lien against the real or personal property.

Â Â Â Â Â  (6) If the state enters into a lease of property with, or grants an interest or other estate less than a fee simple in property to, a person whose real property, if any, is taxable, then within 30 days after the date of the lease, or within 30 days after the date the interest or estate less than a fee simple is created, the state shall file a copy of the lease or other instrument creating or evidencing the interest or estate with the county assessor. This section applies notwithstanding that the property may otherwise be entitled to an exemption under this section, ORS 307.120 or as otherwise provided by law. [Amended by 1953 c.698 Â§7; 1961 c.449 Â§1; 1969 c.675 Â§18; 1971 c.352 Â§1; 1971 c.431 Â§1; 1979 c.689 Â§4; 1981 c.381 Â§1; 1987 c.487 Â§1; 1989 c.659 Â§2; 1991 c.459 Â§40; 1991 c.851 Â§3; 1993 c.655 Â§2; 1993 c.737 Â§7; 1995 c.337 Â§1; 1995 c.376 Â§3; 1995 c.698 Â§9; 1995 c.748 Â§2; 1997 c.541 Â§101; 1997 c.819 Â§12; 1999 c.760 Â§1; 2001 c.67 Â§2; 2001 c.114 Â§8; 2003 c.662 Â§11a; 2005 c.777 Â§17]

Â Â Â Â Â  307.111 Property of shipyard used for ship repair, layup, conversion or construction. (1) Property within a shipyard capable of dry-docking oceangoing vessels of 200,000 deadweight tons or more and utilized or leased by a sole contractor for the purpose of ship repair, layup, conversion or construction is exempt from ad valorem property taxation.

Â Â Â Â Â  (2) The public shipyard owner shall notify the county assessor of the date of the lease or other possessory interest agreement with the sole shipyard contractor.

Â Â Â Â Â  (3) Property subleased by the sole shipyard contractor, or utilized by another person pursuant to a possessory interest agreement with the sole shipyard contractor, is not exempt under this section.

Â Â Â Â Â  (4) Persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property that is exempt from taxation under this section are not required to make the payments in lieu of taxes described in ORS 307.120 (2). [2001 c.114 Â§10]

Â Â Â Â Â  Note: Section 3, chapter 337, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 3. Section 10 of this 2001 Act [307.111] applies to property tax years beginning on or after July 1, 1995, and before July 1, 2010. [1995 c.337 Â§3; 2001 c.114 Â§11]

Â Â Â Â Â  307.112 Property held under lease, sublease or lease-purchase by institution, organization or public body other than state. (1) Real or personal property of a taxable owner held under lease, sublease or lease-purchase agreement by an institution, organization or public body, other than the State of Oregon, granted exemption or the right to claim exemption for any of its property under ORS 307.090, 307.130, 307.136, 307.140, 307.145 or 307.147, is exempt from taxation if:

Â Â Â Â Â  (a) The property is used by the lessee or, if the lessee is not in possession of the property, the entity in possession of the property in the manner, if any, required by law for the exemption of property owned, leased, subleased or being purchased by it; and

Â Â Â Â Â  (b) It is expressly agreed within the lease, sublease or lease-purchase agreement that the rent payable by the institution, organization or public body has been established to reflect the savings below market rent resulting from the exemption from taxation.

Â Â Â Â Â  (2) The lessee or, if the lessee is not in possession of the property, the entity in possession of the property shall file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or legally authorized delegate, showing:

Â Â Â Â Â  (a) A complete description of the property for which exemption is claimed.

Â Â Â Â Â  (b) If applicable, all facts relating to the use of the property by the lessee or, if the lessee is not in possession of the property, all facts relating to the use of the property by the entity in possession of the property.

Â Â Â Â Â  (c) A true copy of the lease, sublease or lease-purchase agreement covering the property for which exemption is claimed.

Â Â Â Â Â  (d) Any other information required by the claim form.

Â Â Â Â Â  (3) If the assessor is not satisfied that the rent stated in the lease, sublease or lease-purchase agreement has been established to reflect the savings below market rent resulting from the tax exemption, before the exemption may be granted the lessor shall provide documentary proof, as specified by rule of the Department of Revenue, that the rent has been established to reflect the savings below market rent resulting from the tax exemption.

Â Â Â Â Â  (4)(a) The claim shall be filed on or before April 1, except as follows:

Â Â Â Â Â  (A) If the lease, sublease or lease-purchase agreement is entered into after March 1 but not later than June 30, the claim shall be filed within 30 days after the date the lease, sublease or lease-purchase agreement is entered into if exemption is claimed for that year; or

Â Â Â Â Â  (B) Notwithstanding that no hardship grounds exist, if a late filing fee is determined, paid and distributed in the manner provided in ORS 307.162 (2), the claim shall be filed on or before December 31 of the tax year for which exemption is first claimed.

Â Â Â Â Â  (b) The exemption first shall apply for the tax year beginning July 1 of the year for which the claim is filed. The exemption shall continue so long as the use of the property remains unchanged and during the period of the lease, sublease or lease-purchase agreement. If the use changes, a new claim shall be filed as provided in this section. If the use changes due to sublease of the property or any portion of the property from the tax exempt entity described in subsection (1) of this section to another tax exempt entity, the entity in possession of the property shall file a new claim for exemption as provided in this section. If the lease, sublease or lease-purchase agreement expires before July 1 of any year, the exemption shall terminate as of January 1 of the same calendar year. [1977 c.673 Â§2; 1987 c.756 Â§20; 1991 c.459 Â§41; 1991 c.851 Â§4; 1993 c.19 Â§3; 1993 c.777 Â§4; 1995 c.513 Â§1; 1997 c.434 Â§1; 1997 c.541 Â§102; 1999 c.579 Â§18; 2003 c.117 Â§1; 2007 c.817 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 817, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding the time periods set forth in ORS 307.112, for the tax year beginning July 1, 2007, a sublessee qualifying for exemption from property taxation under ORS 307.112 may file a claim in writing with the county assessor, on forms supplied by the assessor, by December 31 next following the effective date of this 2007 Act [September 27, 2007].

Â Â Â Â Â  (2) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in subsection (3) of this section. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (3) The tax collector shall notify the governing body of the county of any refund required under this section. Upon receipt of notice from the tax collector, the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2007 c.817 Â§3]

Â Â Â Â Â  307.115 Property of nonprofit corporations held for public parks or recreation purposes. (1) Subject to approval by the appropriate granting authority under subsection (4) of this section, the following real or personal property owned or being purchased under contract by any nonprofit corporation meeting the requirements of subsection (2) of this section shall be exempt from taxation:

Â Â Â Â Â  (a) The real or personal property, or proportion thereof, as is actually and exclusively occupied or used for public park or public recreation purposes.

Â Â Â Â Â  (b) The real or personal property, or proportion thereof, as is held for public parks or public recreation purposes if the property is not used for the production of income, for investment, or for any trade or business or commercial purpose, or for the benefit or enjoyment of any private stockholder or individual, but only if the articles of incorporation of the nonprofit corporation prohibit use of property owned or otherwise held by the corporation, or of proceeds derived from the sale of that property, except for public park or public recreation purposes.

Â Â Â Â Â  (2) Any nonprofit corporation shall meet the following requirements:

Â Â Â Â Â  (a) The corporation shall be organized for the principal purpose of maintaining and operating a public park and public recreation facility or acquiring interest in land for development for public parks or public recreation purposes;

Â Â Â Â Â  (b) No part of the net earnings of the corporation shall inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (c) Upon liquidation, the assets of the corporation shall be applied first in payment of all outstanding obligations, and the balance remaining, if any, in cash and in kind, shall be distributed to the State of
Oregon
or to one or more of its political subdivisions for public parks or public recreation purposes.

Â Â Â Â Â  (3) If any property which is exempt under this section subsequently becomes disqualified for such exemption or the exemption is not renewed as provided in subsection (4) of this section, it shall be added to the next general property tax roll for assessment and taxation in the manner provided by law.

Â Â Â Â Â  (4)(a) Real or personal property shall not be exempt under this section except upon approval of the appropriate granting authority obtained in the manner provided under this subsection.

Â Â Â Â Â  (b) Before any property shall be exempt under this section, on or before April 1 of any year the corporation owning or purchasing such property shall file an application for exemption with the county assessor. The provisions of ORS 307.162 shall apply as to the form, time and manner of application. Within 10 days of filing in the office of the assessor, the assessor shall refer each application for classification to the granting authority, which shall be the governing body of a county for property located outside the boundaries of a city and the governing body of the city for property located within the boundaries of the city. Within 60 days thereafter, the application shall be granted or denied and written notice given to the applicant and to the county assessor. In determining whether an application made for exemption under this section should be approved or disapproved, the granting authority shall weigh the benefits to the general welfare of granting the proposed exemption to the property which is the subject of the application against the potential loss in revenue which may result from granting the application.

Â Â Â Â Â  (c) The granting authority shall not deny the application solely because of the potential loss in revenue if the granting authority determines that granting the exemption to the property will:

Â Â Â Â Â  (A) Conserve or enhance natural or scenic resources;

Â Â Â Â Â  (B) Protect air or streams or water supplies;

Â Â Â Â Â  (C) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (D) Conserve landscaped areas which enhance the value of abutting or neighboring property;

Â Â Â Â Â  (E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, natural reservations, sanctuaries or other open spaces;

Â Â Â Â Â  (F) Enhance recreation opportunities;

Â Â Â Â Â  (G) Preserve historic sites;

Â Â Â Â Â  (H) Promote orderly urban or suburban development;

Â Â Â Â Â  (I) Promote the reservation of land for public parks, recreation or wildlife refuge purposes; or

Â Â Â Â Â  (J) Affect any other factors relevant to the general welfare of preserving the current use of the property.

Â Â Â Â Â  (d) The granting authority may approve the application for exemption with respect to only part of the property which is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the entire application.

Â Â Â Â Â  (e) The exemption shall be granted for a 10-year period and may be renewed by the granting authority for additional periods of 10 years each at the expiration of the preceding period, upon the filing of a new application by the corporation with the county assessor on or before April 1 of the year following the 10th year of exemption. The assessor shall refer the application to the governing body as provided in paragraph (b) of this subsection, and within 30 days thereafter, the governing body shall determine if renewing the exemption will continue to serve one of the purposes of paragraph (c) of this subsection. Within 30 days after referral, written notice shall be given to the applicant and to the county assessor of the determination made by the governing body.

Â Â Â Â Â  (5) Any nonprofit corporation aggrieved by the refusal of the granting authority to grant or renew an exemption under subsection (4) of this section may, within 60 days after written notice has been sent to the corporation, appeal from the determination of the granting authority to the Oregon Tax Court. The appeal should be perfected in the manner provided in ORS 305.560. The provisions of ORS 305.405 to 305.494 shall apply to the appeals. [1971 c.584 Â§1; 1973 c.214 Â§1; 1979 c.689 Â§5; 1987 c.416 Â§1; 1995 c.79 Â§118; 1997 c.325 Â§18]

Â Â Â Â Â  307.118 Wastewater and sewage treatment facilities. Upon compliance with ORS 307.162, the wastewater treatment facilities, sewage treatment facilities and all other property used for the purpose of wastewater treatment or sewage treatment, including the land underneath the facilities, shall be exempt from taxation if:

Â Â Â Â Â  (1) Owned by a nonprofit corporation that was in existence as of January 1, 1997; and

Â Â Â Â Â  (2) The nonprofit corporationÂs only activities consist of operating wastewater treatment and sewage treatment facilities that were constructed and in operation as of January 1, 1997. [1997 c.485 Â§2]

Â Â Â Â Â  Note: Sections 1 to 4, chapter 256, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Upon compliance with section 3, chapter 256, Oregon Laws 2001, land that is used both as a golf course and for the discharge of wastewater or sewage effluent is exempt from the ad valorem property taxes of taxing districts authorizing the exemption under section 4, chapter 256, Oregon Laws 2001, if:

Â Â Â Â Â  (a) The land is owned by a municipality and leased by a nonprofit corporation that was in existence as of January 1, 1997; and

Â Â Â Â Â  (b) The nonprofit corporation operates the golf course.

Â Â Â Â Â  (2) Buildings or other improvements that are located on land that is exempt from ad valorem property taxes under subsection (1) of this section and that are used in the operation of the golf course or the discharge of wastewater or sewage effluent are exempt from ad valorem property taxes of the taxing districts that authorized the exemption under section 4, chapter 256, Oregon Laws 2001. [2001 c.256 Â§1; 2003 c.771 Â§1]

Â Â Â Â Â  Sec. 2. (1) Section 1 (1), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1998, and before July 1, 2021.

Â Â Â Â Â  (2) Section 1 (2), chapter 256, Oregon Laws 2001, applies to tax years beginning on or after July 1, 1999, and before July 1, 2021. [2001 c.256 Â§2; 2003 c.771 Â§2]

Â Â Â Â Â  Sec. 3. (1) In order for land to be exempt from ad valorem property taxes under section 1 of this 2001 Act, the nonprofit corporation described in section 1 of this 2001 Act must apply to the county assessor. The statement required under ORS 307.162 to claim an exemption listed in ORS 307.162 (1) shall serve as the application to be filed with the county assessor to claim the exemption under section 1 of this 2001 Act.

Â Â Â Â Â  (2) The application must be filed on or before July 1, 2002. The provisions for late filing described in ORS 307.162 do not apply to an application filed under this section.

Â Â Â Â Â  (3) The application shall serve as the applicantÂs claim for exemption for all tax years described in section 2 of this 2001 Act for which, as of each assessment date, the applicant and property meet the criteria set forth in section 1 of this 2001 Act.

Â Â Â Â Â  (4) The assessor shall approve each timely filed application in which the applicant and the land meet the criteria to be exempt under section 1 of this 2001 Act.

Â Â Â Â Â  (5) Any property taxes and interest that have been paid on behalf of property granted the exemption under section 1 of this 2001 Act for a tax year beginning before January 1, 2002, shall be refunded in the manner prescribed in subsection (6) of this section. If the taxes have not been paid, the taxes and any interest due thereon are abated.

Â Â Â Â Â  (6) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2001 c.256 Â§3]

Â Â Â Â Â  Sec. 4. The exemption provided in section 1 of this 2001 Act applies only to the taxes of a taxing district the governing body of which has adopted an ordinance or resolution authorizing the exemption under section 1 of this 2001 Act. [2001 c.256 Â§4]

Â Â Â Â Â  307.120 Property owned or leased by municipalities, dock commissions, airport districts or ports; exception; payments in lieu of taxes to school districts. (1) Real property owned or leased by any municipality and real and personal property owned or leased by any dock commission of any city or by any airport district or port organized under the laws of this state is exempt from taxation to the extent to which such property is:

Â Â Â Â Â  (a) Leased, subleased, rented or preferentially assigned for the purpose of the berthing of ships, barges or other watercraft (exclusive of property leased, subleased, rented or preferentially assigned primarily for the purpose of the berthing of floating homes, as defined in ORS 830.700), the discharging, loading or handling of cargo therefrom or for storage of such cargo directly incidental to transshipment, or the cleaning or decontaminating of agricultural commodity cargo, to the extent the property does not further alter or process an agricultural commodity;

Â Â Â Â Â  (b) Held under lease or rental agreement executed for any purpose prior to July 5, 1947, except that this exemption shall continue only during the term of the lease or rental agreement in effect on that date; or

Â Â Â Â Â  (c) Used as an airport owned by and serving a municipality or port of less than 300,000 inhabitants as determined by the latest decennial census. Property owned or leased by the municipality, airport district or port that is located within or contiguous to the airport is exempt from taxation under this subsection if the proceeds of the lease, sublease or rental are used by the municipality, airport district or port exclusively for purposes of the maintenance and operation of the airport.

Â Â Â Â Â  (2) Those persons having on January 1 of any year a lease, sublease, rent or preferential assignment or other possessory interest in property exempt from taxation under subsection (1)(a) of this section, except dock area property, shall make payments in lieu of taxes to any school district in which the exempt property is located as provided in subsection (3) of this section. The annual payment in lieu of taxes shall be one quarter of one percent (0.0025) of the real market value of the exempt property and the payment shall be made to the county treasurer on or before May 1 of each year.

Â Â Â Â Â  (3)(a) On or before December 31 preceding any year for which a lease, sublease, rental or preferential assignment or other possessory interest in property is to be held, or within 30 days after acquisition of such an interest, whichever is later, any person described in subsection (2) of this section shall file with the county assessor a request for computation of the payment in lieu of tax for the exempt property in which the person has a possessory interest. The person shall also provide any information necessary to complete the computation that may be requested by the assessor. The request shall be made on a form prescribed by the Department of Revenue.

Â Â Â Â Â  (b) On or before April 1 of each assessment year the county assessor shall compute the in lieu tax for the property subject to subsection (2) of this section for which a request for computation has been filed under paragraph (a) of this subsection and shall notify each person who has filed such a request:

Â Â Â Â Â  (A) That the person is required to pay the amount in lieu of taxes to the county treasurer on behalf of the school district;

Â Â Â Â Â  (B) Of the real market value of the property subject to the payment in lieu of taxes; and

Â Â Â Â Â  (C) Of the amount due, the due date of the payment in lieu of taxes and of the consequences of late payment or nonpayment.

Â Â Â Â Â  (c) On or before July 15 of each tax year the county treasurer shall distribute to the school districts the amounts received for the respective districts under subsection (2) of this section. If the exempt property is located in more than one school district, the amount received shall be apportioned to the school districts on the basis of the ratio that each school districtÂs permanent limit on the rate of ad valorem property taxes bears to the total permanent limit on the rate of ad valorem property taxes applicable to all of the school districts in which the property is located.

Â Â Â Â Â  (4) If a person described in subsection (2) of this section fails to request a computation or make a payment in lieu of taxes as provided in this section, the property shall not be exempt for the tax year but shall be assessed and taxed as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (5) Upon granting of a lease, sublease, rental, preferential assignment or other possessory interest in property described in subsection (1)(a) of this section, except dock area property, the municipality, dock commission, airport district or port shall provide the county assessor with the name and address of the lessee, sublessee, renter, preferential assignee or person granted the possessory interest.

Â Â Â Â Â  (6)(a) Not later than 15 days prior to the date that a request is required to be made under subsection (3)(a) of this section, the municipality, dock commission, airport district or port granting a lease, sublease, rental, preferential assignment or other possessory interest in its exempt property for which in lieu tax payments are imposed under subsection (2) of this section, shall notify the person granted the interest:

Â Â Â Â Â  (A) Of the obligation to file with the county assessor a request for appraisal and computation of in lieu tax no later than December 31 or within 30 days after the interest is granted, whichever is later.

Â Â Â Â Â  (B) Of the obligation to pay the in lieu tax, in the amount of one-quarter of one percent (0.0025) of the real market value of the exempt property held, to the county treasurer before May 1 following the date of the request.

Â Â Â Â Â  (C) That, if the request is not made within the time prescribed, or if the in lieu tax is not paid, or both, that the property shall not be exempt from taxation but shall be assessed and taxed in the same manner as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (b) Failure of a municipality, dock commission, airport district or port to give the notice as prescribed under this subsection does not relieve any person from the requirements of this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂDockÂ means a structure extended from the shore or area adjacent to deep water for the purpose of permitting the mooring of ships, barges or other watercraft.

Â Â Â Â Â  (b) ÂDock areaÂ means that part of the dock situated immediately adjacent to the mooring berth of ships, barges or other watercraft which is used primarily for the loading and unloading of waterborne cargo, but which shall not encompass any area other than that area from which cargo is hoisted or moved aboard a vessel, or to which cargo is set down when unloaded from a vessel when utilizing shipboard or dockside machinery.

Â Â Â Â Â  (c) ÂDock area propertyÂ means all real property situated in the dock area, and includes all structures, machinery or equipment affixed to that property.

Â Â Â Â Â  (d) ÂSchool districtÂ means a common or union high school district, but does not include a county education bond district, an education service district, a community college service district or a community college district. [Amended by 1955 c.267 Â§1; 1973 c.234 Â§1; 1977 c.615 Â§1; 1979 c.705 Â§1; 1981 c.160 Â§1; 1983 c.740 Â§86; 1987 c.583 Â§5; 1987 c.756 Â§10; 1991 c.459 Â§42; 1995 c.337 Â§2; 1997 c.271 Â§4; 1997 c.541 Â§103; 1997 c.600 Â§5; 1999 c.570 Â§1; 2001 c.114 Â§9; 2003 c.119 Â§1; 2003 c.169 Â§1]

Â Â Â Â Â  307.122 [1987 c.583 Â§Â§3,7; repealed by 1991 c.459 Â§81]

Â Â Â Â Â  307.123 Property of strategic investment program eligible projects; rules. (1) Except as provided in subsection (3) of this section, real or personal property that the Oregon Economic and Community Development Commission, acting pursuant to ORS 285C.606, has determined is an eligible project under ORS 285C.600 to 285C.626 shall be subject to assessment and taxation as follows:

Â Â Â Â Â  (a) That portion of the real market value of the eligible project that equals the minimum cost of the project under ORS 285C.606 (1)(c), increased annually for growth at the rate of three percent, shall be taxable at the taxable portionÂs assessed value under ORS 308.146. The taxable portion of real market value, as adjusted, shall be allocated as follows until the entire amount is assigned: first to land, second to buildings, third to real property machinery and equipment and last to personal property.

Â Â Â Â Â  (b) The remainder of the real market value shall be exempt from taxation for a period of 15 years from the beginning of the tax year after the earliest of the following dates:

Â Â Â Â Â  (A) The date the property is certified for occupancy or, if no certificate of occupancy is issued, the date the property is used to produce a product for sale; or

Â Â Â Â Â  (B) The expiration of the exemption for commercial facilities under construction under ORS 307.330.

Â Â Â Â Â  (2) If the real market value of the property falls below the value determined under subsection (1)(a) of this section, the owner or lessee shall pay taxes only on the assessed value of the property.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, real or personal property that has received an exemption under ORS 285C.175 may not be assessed under this section.

Â Â Â Â Â  (4) The Department of Revenue may adopt rules and prescribe forms that the department determines are necessary for administration of this section.

Â Â Â Â Â  (5) The determination by the Oregon Economic and Community Development Commission that a project is an eligible project that may receive a tax exemption under this section shall be conclusive, so long as the property included in the eligible project is constructed and installed in accordance with the application approved by the commission.

Â Â Â Â Â  (6) Notwithstanding subsection (1) of this section, if the owner or lessee of property exempt under this section fails to pay the fee required under ORS 285C.609 (4)(b) by the end of the tax year in which it is due, the exemption shall be revoked and the property shall be fully taxable for the following tax year and for each subsequent tax year for which the fee remains unpaid. If an unpaid fee is paid after the exemption is revoked, the property shall again be eligible for the exemption provided under this section, beginning with the tax year after the payment is made. Reinstatement of the exemption under this subsection shall not extend the 15-year exemption period provided for in subsection (1)(b) of this section. [1993 c.737 Â§5; 1995 c.698 Â§8; 1997 c.325 Â§19; 1997 c.541 Â§412; 2003 c.662 Â§12]

Â Â Â Â Â  307.125 Property of forest protection agencies. All the real and personal property of districts, organizations, associations and agencies organized for the purposes of forest protection and fire suppression under ORS chapter 477 is exempt from taxation if such property is used exclusively for such protection and suppression. [1957 c.189 Â§1; 1965 c.253 Â§138]

Â Â Â Â Â  307.126 Federal Communications Commission licenses. Licenses granted by the Federal Communications Commission are exempt from ad valorem property taxation, and the value of the licenses may not be reflected in the value of real or tangible personal property. [2001 c.429 Â§2]

Â Â Â Â Â  307.127 [1977 c.478 Â§1; 1979 c.689 Â§6; repealed by 1995 c.79 Â§119]

(Institutional, Religious, Fraternal, Interment Properties)

Â Â Â Â Â  307.130 Property of art museums, volunteer fire departments or literary, benevolent, charitable and scientific institutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂArt museumÂ means a nonprofit corporation organized to display works of art to the public.

Â Â Â Â Â  (b) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2006.

Â Â Â Â Â  (c) ÂNonprofit corporationÂ means a corporation that:

Â Â Â Â Â  (A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

Â Â Â Â Â  (B) Is organized and operated as described under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂVolunteer fire departmentÂ means a nonprofit corporation organized to provide fire protection services in a specific response area.

Â Â Â Â Â  (2) Upon compliance with ORS 307.162, the following property owned or being purchased by art museums, volunteer fire departments, or incorporated literary, benevolent, charitable and scientific institutions shall be exempt from taxation:

Â Â Â Â Â  (a) Except as provided in ORS 748.414, only such real or personal property, or proportion thereof, as is actually and exclusively occupied or used in the literary, benevolent, charitable or scientific work carried on by such institutions.

Â Â Â Â Â  (b) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

Â Â Â Â Â  (c) All real or personal property of a rehabilitation facility or any retail outlet thereof, including inventory. As used in this subsection, Ârehabilitation facilityÂ means either those facilities defined in ORS 344.710 or facilities which provide individuals who have physical, mental or emotional disabilities with occupational rehabilitation activities of an educational or therapeutic nature, even if remuneration is received by the individual.

Â Â Â Â Â  (d) All real and personal property of a retail store dealing exclusively in donated inventory, where the inventory is distributed without cost as part of a welfare program or where the proceeds of the sale of any inventory sold to the general public are used to support a welfare program. As used in this subsection, Âwelfare programÂ means the providing of food, shelter, clothing or health care, including dental service, to needy persons without charge.

Â Â Â Â Â  (e) All real and personal property of a retail store if:

Â Â Â Â Â  (A) The retail store deals primarily and on a regular basis in donated and consigned inventory;

Â Â Â Â Â  (B) The individuals who operate the retail store are all individuals who work as volunteers; and

Â Â Â Â Â  (C) The inventory is either distributed without charge as part of a welfare program, or sold to the general public and the sales proceeds used exclusively to support a welfare program. As used in this paragraph, ÂprimarilyÂ means at least one-half of the inventory.

Â Â Â Â Â  (f) The real and personal property of an art museum that is used in conjunction with the public display of works of art or used to educate the public about art, but not including any portion of the art museumÂs real or personal property that is used to sell, or hold out for sale, works of art, reproductions of works of art or other items to be sold to the public.

Â Â Â Â Â  (g) All real and personal property of a volunteer fire department that is used in conjunction with services and activities for providing fire protection to all residents within a fire response area.

Â Â Â Â Â  (h) All real and personal property, including inventory, of a retail store owned by a nonprofit corporation if:

Â Â Â Â Â  (A) The retail store deals exclusively in donated inventory; and

Â Â Â Â Â  (B) Proceeds of the retail store sales are used to support a not-for-profit housing program whose purpose is to:

Â Â Â Â Â  (i) Acquire property and construct housing for resale to individuals at or below the cost of acquisition and construction; and

Â Â Â Â Â  (ii) Provide loans bearing no interest to individuals purchasing housing through the program.

Â Â Â Â Â  (3) An art museum or institution shall not be deprived of an exemption under this section solely because its primary source of funding is from one or more governmental entities.

Â Â Â Â Â  (4) An institution shall not be deprived of an exemption under this section because its purpose or the use of its property is not limited to relieving pain, alleviating disease or removing constraints. [Amended by 1955 c.576 Â§1; 1959 c.207 Â§1; 1969 c.342 Â§1; 1971 c.605 Â§1; 1974 c.52 Â§3; 1979 c.688 Â§1; 1987 c.391 Â§1; 1987 c.490 Â§49; 1989 c.224 Â§50; 1991 c.93 Â§4; 1993 c.655 Â§3; 1995 c.470 Â§4; 1997 c.599 Â§1; 1999 c.90 Â§31; 1999 c.773 Â§1; 2001 c.660 Â§26; 2003 c.77 Â§4; 2005 c.832 Â§16; 2007 c.70 Â§75; 2007 c.614 Â§4a; 2007 c.694 Â§1]

Â Â Â Â Â  307.134 Definition of fraternal organization. (1) For the purposes of ORS 307.136, Âfraternal organizationÂ means a corporation:

Â Â Â Â Â  (a) Organized as a corporation not for profit under the laws of any state or national government;

Â Â Â Â Â  (b) That is not solely a social club but is established under the lodge system with a ritualistic form of work and a representative form of government;

Â Â Â Â Â  (c) That regularly engages in or provides financial support for some form of benevolent or charitable activity with the purpose of doing good to others rather than for the convenience of its members;

Â Â Â Â Â  (d) In which no part of the corporationÂs income is distributable to its members, directors or officers;

Â Â Â Â Â  (e) In which no member, officer, agent or employee is paid, or directly or indirectly receives, in the form of salary or other compensation, an amount beyond that which is just and reasonable compensation commonly paid for such services rendered and which has been fixed and approved by the members, directors or other governing body of the corporation; and

Â Â Â Â Â  (f) That is not a college fraternity or sorority.

Â Â Â Â Â  (2) For the purposes of ORS 307.136, Âfraternal organizationÂ includes, but is not limited to, the grand and subordinate lodges of the Masons, the grand and subordinate lodges of the Knights of Pythias, the Knights of Columbus, the Benevolent and Protective Order of Elks, the Fraternal Order of Eagles, the Loyal Order of Moose, the Independent Order of Odd Fellows, the Oregon State Grange, the American Legion, the Veterans of Foreign Wars, the International Association of Lions Clubs, the Soroptimist International, the Rotary International and the Kiwanis International. [1961 c.543 Â§Â§3,4; 2005 c.389 Â§1]

Â Â Â Â Â  307.136 Property of fraternal organizations. Upon compliance with ORS 307.162, the following property owned or being purchased by fraternal organizations shall be exempt from taxation:

Â Â Â Â Â  (1) All the real or personal property, or portion thereof, which is actually occupied or used in fraternal or lodge work or for entertainment and recreational purposes by one or more fraternal organizations, except that property or portions of property of a fraternal organization rented or leased by it at any time to other persons for sums greater than reasonable expenses for heat, light, water, janitorial services and supplies and facility repair and rehabilitation shall be subject to taxation.

Â Â Â Â Â  (2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year. [1961 c.543 Â§2; 1974 c.52 Â§1; 1993 c.655 Â§4; 1997 c.441 Â§1]

Â Â Â Â Â  307.140 Property of religious organizations. Upon compliance with ORS 307.162, the following property owned or being purchased by religious organizations shall be exempt from taxation:

Â Â Â Â Â  (1) All houses of public worship and other additional buildings and property used solely for administration, education, literary, benevolent, charitable, entertainment and recreational purposes by religious organizations, the lots on which they are situated, and the pews, slips and furniture therein. However, any part of any house of public worship or other additional buildings or property which is kept or used as a store or shop or for any purpose other than those stated in this section shall be assessed and taxed the same as other taxable property.

Â Â Â Â Â  (2) Parking lots used for parking or any other use as long as that parking or other use is permitted without charge for no fewer than 355 days during the tax year.

Â Â Â Â Â  (3) Land and the buildings thereon held or used solely for cemetery or crematory purposes, including any buildings solely used to store machinery or equipment used exclusively for maintenance of such lands. [Amended by 1955 c.258 Â§1; 1959 c.207 Â§2; 1973 c.397 Â§1; 1974 c.52 Â§2; 1987 c.756 Â§3; 1993 c.655 Â§5]

Â Â Â Â Â  307.145 Certain child care facilities, schools and student housing. (1) If not otherwise exempt by law, upon compliance with ORS 307.162, the child care facilities, schools, academies and student housing accommodations, owned or being purchased by incorporated eleemosynary institutions or by incorporated religious organizations, used exclusively by such institutions or organizations for or in immediate connection with educational purposes, are exempt from taxation.

Â Â Â Â Â  (2) Property described in subsection (1) of this section which is exclusively for or in the immediate connection with educational purposes shall continue to be exempt when leased to a political subdivision of the State of
Oregon
, or to another incorporated eleemosynary institution or incorporated religious organization for an amount not to exceed the cost of repairs, maintenance and upkeep.

Â Â Â Â Â  (3)(a) As used in this section, Âchild care facilityÂ means a child care center certified by the Child Care Division of the Employment Department under ORS 657A.280 to provide educational child care.

Â Â Â Â Â  (b) Before an exemption for a child care facility is allowed under this section, in addition to any other information required under ORS 307.162, the statement shall:

Â Â Â Â Â  (A) Describe the property and declare or be accompanied by proof that the corporation is an eleemosynary institution or religious organization.

Â Â Â Â Â  (B) Declare or be accompanied by proof that the division has issued the child care facility a certification to provide educational child care.

Â Â Â Â Â  (C) Be signed by the taxpayer subject to the penalties for false swearing. [1957 c.683 Â§1; 1959 c.207 Â§3; 1971 c.670 Â§1; 1981 c.611 Â§1; 1987 c.756 Â§6; 1993 c.733 Â§10; 1995 c.278 Â§32; 1999 c.743 Â§20; 2003 c.293 Â§13]

Â Â Â Â Â  307.147 Senior services centers. (1) For purposes of this section:

Â Â Â Â Â  (a) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2006.

Â Â Â Â Â  (b) ÂNonprofit corporationÂ means a corporation that:

Â Â Â Â Â  (A) Is organized not for profit, pursuant to ORS chapter 65 or any predecessor of ORS chapter 65; or

Â Â Â Â Â  (B) Is organized and operated as described under section 501(c) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂSenior services centerÂ means property that:

Â Â Â Â Â  (A) Is owned or being purchased by a nonprofit corporation;

Â Â Â Â Â  (B) Is actually and exclusively used to provide services and activities (including parking) primarily to or for persons over 50 years of age;

Â Â Â Â Â  (C) Is open generally to all persons over 50 years of age;

Â Â Â Â Â  (D) Is not used primarily for fund-raising activities; and

Â Â Â Â Â  (E) Is not a residential or dwelling place.

Â Â Â Â Â  (2) Upon compliance with ORS 307.162, a senior services center is exempt from ad valorem property taxation. [1993 c.777 Â§2; 1997 c.541 Â§104; 1997 c.839 Â§44; 1999 c.90 Â§32; 2001 c.660 Â§27; 2003 c.77 Â§5; 2005 c.94 Â§31; 2005 c.832 Â§17; 2007 c.614 Â§5]

Â Â Â Â Â  307.150 Burial grounds; cemeteries; property of crematory associations. (1) Upon compliance with ORS 307.162, the following property shall be exempt from taxation:

Â Â Â Â Â  (a) All burial grounds, tombs and rights of burial, and all lands and the buildings thereon, not exceeding 30 acres, owned and actually occupied by any crematory association incorporated under the laws of this state, used for the sole purpose of a crematory and burial place to incinerate remains.

Â Â Â Â Â  (b) All lands used or held exclusively for cemetery purposes, not exceeding 600 acres, owned and actually occupied by any cemetery association incorporated under the laws of this state.

Â Â Â Â Â  (c) Any burial lots or space for burial of incinerate remains in buildings or grounds sold by a cemetery or crematory association which lots or space are used or held exclusively for burial purposes.

Â Â Â Â Â  (d) Any buildings on land described in paragraph (a) or (b) of this subsection that are used to store machinery or equipment used exclusively for maintenance of burial grounds.

Â Â Â Â Â  (e) Any personal property owned by a cemetery or crematory association incorporated under the laws of this state and used exclusively for cemetery or crematory association purposes.

Â Â Â Â Â  (2) The statement required under ORS 307.162 shall be filed by the cemetery or crematory association that owns or sells the property described in subsection (1) of this section.

Â Â Â Â Â  (3) Any property exclusively occupied and used as a family burial ground is exempt from ad valorem taxation. [Amended by 1987 c.756 Â§4; 1999 c.398 Â§7]

Â Â Â Â Â  307.155 When property exempt under ORS 65.855, 307.140 or 307.150 taxable; lien. (1) Land that is exempt from ad valorem property tax under ORS 65.855, 307.140 (3) or 307.150 that ceases to be used or held exclusively for cemetery or crematory purposes shall be subject to assessment and taxation uniformly with real property of nonexempt ownerships.

Â Â Â Â Â  (2) There shall be added to the next general property tax roll, to be collected and distributed in the same manner as other real property taxes, additional taxes equal to the total amount of taxes that otherwise would have been assessed against the land had the land not been used or held for cemetery or crematory purposes for the last 10 years (or such lesser number of years, corresponding to the years after 1981 of exemption for the land) preceding the year after 1981 in which the land was exempt from taxation.

Â Â Â Â Â  (3) The lien for the additional taxes imposed by this section, and the interest thereon, shall attach as of the date preceding the date of sale or other transfer of the land.

Â Â Â Â Â  (4) For each year that land is exempt from taxation under ORS 65.855, 307.140 (3) or 307.150, or both, the assessor shall enter on the assessment and tax roll, with respect to the land, the notation Â(cemetery land-potential additional tax).Â

Â Â Â Â Â  (5) The amount of additional taxes determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1981 c.572 Â§1; 1987 c.756 Â§4a; 1991 c.459 Â§43; 1997 c.541 Â§105]

Â Â Â Â Â  Note: 307.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.157 Cemetery land acquired by eleemosynary or charitable institution; potential additional taxes. (1) Notwithstanding ORS 307.155, if land was used or held exclusively for cemetery or crematory purposes for the preceding tax year and has ceased to be used or held exclusively for cemetery or crematory purposes as of the assessment date for the current tax year, the land shall remain exempt, and the additional tax that would otherwise be due under ORS 307.155 (2) shall remain a potential tax liability that is not imposed, if:

Â Â Â Â Â  (a) As of the date the land ceases to be used or held exclusively for cemetery or crematory purposes, the land is owned or being purchased by an incorporated eleemosynary or charitable institution described in ORS 307.130 or 307.145 for use in connection with educational purposes; and

Â Â Â Â Â  (b) The incorporated eleemosynary or charitable institution complies with ORS 307.162.

Â Â Â Â Â  (2) The deferred additional tax described in subsection (1) of this section shall be collected as described in this subsection to the extent that land described in subsection (1) of this section ceases to be used by an incorporated eleemosynary or charitable institution in connection with educational purposes. The amount of additional tax to be collected shall be reduced by 10 percent for each 12-month period in which the land was owned or being purchased by an incorporated eleemosynary or charitable institution in connection with educational purposes.

Â Â Â Â Â  (3) For each tax year in which the additional tax continues to be deferred, but may subsequently be imposed pursuant to this section, the county assessor shall continue to enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll.

Â Â Â Â Â  (4) ORS 307.155 (3), (5) and (6) apply to any additional tax imposed under this section. [2001 c.422 Â§4]

Â Â Â Â Â  Note: Section 5, chapter 422, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. Section 4 of this 2001 Act [307.157] applies to property owned or being purchased by an incorporated eleemosynary or charitable institution on or after January 1, 2001, and before January 1, 2011, and to property tax years beginning on or after July 1, 2001, and before July 1, 2021. [2001 c.422 Â§5]

Â Â Â Â Â  307.160 Property of public libraries. Upon compliance with ORS 307.162, all public libraries and the personal property belonging thereto and connected therewith, and the real property belonging thereto and upon which the library is situated shall be exempt from taxation.

Â Â Â Â Â  307.162 Necessity of filing statement to secure exemption; late application; late filing fee; notification of change to taxable use. (1) Before any real or personal property may be exempted from taxation under ORS 307.115, 307.118, 307.130 to 307.140, 307.145, 307.147, 307.150, 307.160 or 307.580 for any tax year, the institution or organization claiming the exemption shall file with the county assessor, on or before April 1 of the assessment year, a statement verified by the oath or affirmation of the president or other proper officer of the institution or organization, listing all real or personal property claimed to be exempt and showing the purpose for which such property is used. However:

Â Â Â Â Â  (a) If the ownership of all property included in the statement filed with the county assessor for a prior year remains unchanged, a new statement shall not be required.

Â Â Â Â Â  (b) When the property designated in the claim for exemption is acquired after March 1 and before July 1, the claim for that year shall be filed within 30 days from the date of acquisition of the property.

Â Â Â Â Â  (c) As used in this subsection, ÂownershipÂ means legal and equitable title.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a statement may be filed under this section on or before December 31 of the assessment year for which exemption is first desired. However, any statement filed after the time for filing the statement specified in subsection (1) of this section must be accompanied by a late filing fee of the greater of $200, or one-tenth of one percent of the real market value of the property to which the statement pertains, as determined for the assessment year by the assessor for this purpose. If the statement is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, no exemption shall be allowed for the tax year based upon a statement filed pursuant to this subsection. A statement may be filed under this section notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475. The value of the property used to determine the late filing fee under this section is appealable in the same manner as other acts of the county assessor. Any filing fee collected under this section shall be deposited to the county general fund.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (1) of this section, if an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and fails to make a timely application for exemption under subsection (1) of this section for additions or improvements to the exempt property, the additions or improvements may nevertheless qualify for exemption.

Â Â Â Â Â  (b) The organization must file an application with the county assessor to have the additions or improvements to the exempt property be exempt from taxation. The application shall:

Â Â Â Â Â  (A) Describe the additions or improvements to the exempt property;

Â Â Â Â Â  (B) Describe the current use of the property that is the subject of the application;

Â Â Â Â Â  (C) Identify the tax year and any preceding tax years for which the exemption is sought;

Â Â Â Â Â  (D) Contain any other information required by the Department of Revenue; and

Â Â Â Â Â  (E) Be accompanied by a late filing fee equal to the product of the number of tax years for which exemption is sought multiplied by the greater of $200 or one-tenth of one percent of the real market value, as of the most recent assessment date, of the property that is the subject of the application.

Â Â Â Â Â  (c) Upon the county assessorÂs receipt of a completed application and late filing fee, the assessor shall determine if the property that is the subject of the application, for each tax year for which exemption is sought, would have qualified for exemption had a timely statement been filed under subsection (1) of this section. Any property that would have qualified for exemption had a timely statement under subsection (1) of this section been filed shall be exempt from taxation for each tax year for which the property would have so qualified.

Â Â Â Â Â  (d) An application for exemption under this subsection may be filed only for tax years for which the time for filing a statement under subsections (1) and (2) of this section has expired. An application filed under this subsection, however, may serve as the statement required under subsection (1) of this section for the current assessment year.

Â Â Â Â Â  (e) For each tax year for which an exemption granted pursuant to this subsection applies:

Â Â Â Â Â  (A) Any tax, or interest attributable thereto, that was paid with respect to the property that is declared exempt from taxation, shall be refunded. Refunds shall be made from the unsegregated tax collections account established under ORS 311.385.

Â Â Â Â Â  (B) Any tax, or interest attributable thereto, that remains unpaid as of the date the exemption is granted, shall be abated.

Â Â Â Â Â  (f) A late filing fee collected under this subsection shall be deposited in the county general fund.

Â Â Â Â Â  (4) If an institution or organization owns property that is exempt from taxation under a provision of law listed in subsection (1) of this section and changes the use of the property to a use that would not entitle the property to exemption from taxation, the institution or organization shall notify the county assessor of the change to a taxable use within 30 days of the change in use. [Formerly 307.170; 1967 c.51 Â§1; 1967 s.s. c.9 Â§4; 1969 c.237 Â§1; 1977 c.478 Â§2; 1977 c.884 Â§33; 1985 c.613 Â§3; 1987 c.574 Â§1; 1987 c.756 Â§7; 1991 c.459 Â§44; 1993 c.18 Â§68; 1993 c.19 Â§4; 1993 c.777 Â§5; 1995 c.79 Â§120; 1995 c.513 Â§2; 1997 c.485 Â§3; 1997 c.541 Â§106; 1999 c.398 Â§9; 1999 c.579 Â§1]

Â Â Â Â Â  307.163 [1967 s.s. c.9 Â§3; repealed by 1977 c.884 Â§32]

Â Â Â Â Â  307.164 [1973 c.476 Â§2; repealed by 1977 c.884 Â§25 (307.166 enacted in lieu of 307.164)]

Â Â Â Â Â  307.165 [1961 c.598 Â§Â§2,3 (renumbered 307.169)]

(Leased Public or Institutional Property)

Â Â Â Â Â  307.166 Exemption of property leased by exempt institution, organization or public body to another exempt institution, organization or public body. (1) If property is owned or being purchased by an institution, organization or public body, and if the institution, organization or public body is one granted exemption or the right to claim exemption for any of its property under a provision of law contained in this chapter, and such institution, organization or public body leases or otherwise grants the use and possession of such property to another institution, organization or public body likewise granted exemption or the right to claim exemption for any of its property under a provision of law contained in this chapter, such property is exempt from taxation if used by the lessee or possessor in the manner, if any, required by law for the exemption of property owned or being purchased by the lessee or possessor and the rent payable under the lease or other grant of use and possession of the property has been established to reflect the savings below market rent resulting from the exemption from taxation. Likewise, if the property is sublet or otherwise the use and possession of the property is granted to another institution, organization or public body of the kind described in this subsection, such property is exempt if the property is used by the sublessee or possessor in the manner, if any, required by law for the exemption of property owned or being purchased by the sublessee or possessor and the rent payable under the sublease or other grant of use and possession of the property has been established to reflect the savings below market rent resulting from the exemption from taxation.

Â Â Â Â Â  (2) The lessee or entity in possession shall file a claim for exemption with the county assessor, verified by the oath or affirmation of the president or other proper officer of the institution or organization, or head official of the public body or the legally authorized delegate of the head official, showing:

Â Â Â Â Â  (a) A complete description of the property for which exemption is claimed.

Â Â Â Â Â  (b) All facts relating to the ownership or purchase of the property.

Â Â Â Â Â  (c) All facts relating to the use of the property by the lessee or entity in possession.

Â Â Â Â Â  (d) A true copy of the lease or other agreement covering the property for which exemption is claimed.

Â Â Â Â Â  (e) Any other information required by the claim form.

Â Â Â Â Â  (3)(a) The claim shall be filed on or before April 1, except as follows:

Â Â Â Â Â  (A) If the lease or other agreement is entered into after March 1 but not later than June 30, the claim shall be filed within 30 days after the date the lease or agreement is entered into if exemption is claimed for the assessment year beginning on that January 1; or

Â Â Â Â Â  (B) Notwithstanding that no hardship grounds exist, if a late filing fee is determined, paid and distributed in the manner provided in ORS 307.162 (2), the claim shall be filed on or before December 31 of the assessment year for which exemption is first claimed.

Â Â Â Â Â  (b) The exemption first shall apply for the tax year beginning July 1 of the year for which the claim is filed. The exemption shall continue so long as the ownership and use of the property remain unchanged and during the period of the lease or agreement. If either the ownership or use changes, a new claim shall be filed as provided in this section. If the lease or agreement expires before July 1 of any year, the exemption shall terminate as of January 1 of the same year. [1977 c.884 Â§26 (enacted in lieu of 307.164); 1991 c.459 Â§45; 1993 c.104 Â§1; 1997 c.154 Â§1; 1997 c.541 Â§107; 1999 c.579 Â§19]

Â Â Â Â Â  307.168 Exemption of state land under lease. (1) Notwithstanding ORS 307.110, all land leased by any person from the State Land Board or agency with authority over land under ORS 273.141 is exempt from taxation.

Â Â Â Â Â  (2) As used in this section ÂlandÂ means the land itself, above or under water, but does not include:

Â Â Â Â Â  (a) Any buildings, structures, improvements, machinery, equipment or fixtures erected upon, under, above or affixed to the land; or

Â Â Â Â Â  (b) Mines, minerals, or quarries in, under or upon the land. The term Âland,Â however, does include all water rights appertaining to the land. [1982 s.s.1 c.25 Â§2; 1995 c.589 Â§5]

Â Â Â Â Â  307.169 [Formerly 307.165; 1991 c.459 Â§46; 1993 c.187 Â§24; repealed by 1995 c.748 Â§9]

Â Â Â Â Â  307.170 [Amended by 1955 c.576 Â§2; 1961 c.543 Â§5; renumbered 307.162]

Â Â Â Â Â  307.171 Sports facility owned by large city. Any sports facility owned by a city with a population of at least 500,000 is exempt from taxation, even if leased to or operated by a taxpaying entity. [2001 c.931 Â§2]

(Alternative Energy Systems)

Â Â Â Â Â  307.175 Exemption for property equipped with alternative energy system. (1) Property equipped with solar, geothermal, wind, water, fuel cell or methane gas energy systems for the purpose of heating, cooling or generating electrical energy shall be exempt from ad valorem taxation in an amount that equals any positive amount obtained by subtracting the real market value of the property as if it were not equipped with such systems, from the real market value of the property so equipped.

Â Â Â Â Â  (2) This section applies to tax years beginning prior to July 1, 2012.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, this section does not apply to property owned or leased by any person whose principal business activity is directly or indirectly the production, transportation or distribution of energy, including but not limited to public utilities as defined in ORS 757.005 and peopleÂs utility districts as defined in ORS 261.010.

Â Â Â Â Â  (4) This section applies to an alternative energy system that is owned or leased by a person whose principal business activity is directly or indirectly the production, transportation or distribution of energy if the system is a net metering facility, as defined in ORS 757.300, or other system primarily designed to offset onsite electricity use. [1975 c.460 Â§Â§1,2; 1977 c.196 Â§Â§9,10; 1979 c.670 Â§1; 1991 c.459 Â§47; 1997 c.534 Â§1; 2001 c.584 Â§1; 2007 c.885 Â§1]

Â Â Â Â Â  Note: 307.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Indian Properties)

Â Â Â Â Â  307.180 Property of Indians. The real property of all Indians residing upon Indian reservations who have not severed their tribal relations or taken lands in severalty, except lands held by them by purchase or inheritance, and situated on an Indian reservation, is exempt from taxation. However, the lands owned or held by Indians in severalty upon any Indian reservation and the personal property of such Indians upon reservations shall be exempt from taxation only when so provided by any law of the
United States
. [Amended by 1953 c.698 Â§7]

Â Â Â Â Â  307.181 Land acquired by tribe within ancient tribal boundaries. (1)(a) Land acquired by an Indian tribe by purchase, gift or without consideration is exempt from taxation if:

Â Â Â Â Â  (A) The land is located within the ancient tribal boundaries of the tribe; and

Â Â Â Â Â  (B) Transfer of the land to a trust administered by the
United States
has been requested or is in process.

Â Â Â Â Â  (b) The exemption under this section shall continue for no more than four years after the initial year of exemption under this section. If the land is not transferred to the trust within the five-tax-year exemption period, the exemption pursuant to this subsection shall cease commencing with the first tax year beginning after the expiration of the five-tax-year period.

Â Â Â Â Â  (2) Property may not be exempt under this section for a tax year beginning on or after July 1, 2012. [1993 c.266 Â§2; 1995 c.748 Â§3; 2001 c.753 Â§29]

(Recreation Facilities and Summer Homes on
Federal
Land
)

Â Â Â Â Â  307.182 Federal land used by recreation facility operators under permit. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property used and occupied by commercial recreation facility operators under permits issued pursuant to the Acts of June 4, 1897 (16 U.S.C. 551), and March 4, 1915 (16 U.S.C. 497), as amended, but the improvements thereon are subject to ad valorem taxation as provided in ORS 307.030. [1981 c.405 Â§1; 2001 c.114 Â§12]

Â Â Â Â Â  Note: Section 4, chapter 405, Oregon Laws 1981, provides:

Â Â Â Â Â  Sec. 4. ORS 307.182 applies to tax years beginning on or after July 1, 1981, and prior to July 1, 2012. [1981 c.405 Â§4; 1985 c.169 Â§1; 1995 c.748 Â§4; 2001 c.67 Â§4; 2001 c.114 Â§13; 2001 c.509 Â§8]

Â Â Â Â Â  Note: 307.182 to 307.184 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.183 Summer homes on federal land occupied under permit. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property of the United States used and occupied for summer homes under a permit issued pursuant to the Act of March 4, 1915, ch. 144 (16 U.S.C. 497), as amended, but improvements thereon are subject to taxation. [1975 c.649 Â§1]

Â Â Â Â Â  Note: See second note under 307.182.

Â Â Â Â Â  307.184 Summer homes on federal land occupied under lease. Notwithstanding ORS 307.060, there shall be exempt from property taxation real property of the United States used and occupied for summer homes under a lease issued pursuant to the Act of June 1, 1938 (52 Stat. 609; 43 U.S.C. 682a), as amended, or Public Law 94-579, Title III, section 302, October 21, 1976, 90 Stat. 2762 (43 U.S.C. 1732), but improvements thereon are subject to taxation. [1979 c.422 Â§1]

Â Â Â Â Â  Note: See second note under 307.182.

(Personal Property)

Â Â Â Â Â  307.190 Tangible personal property held for personal use; inapplicability of exemption to property required to be registered, floating homes, boathouses and manufactured structures. (1) All items of tangible personal property held by the owner, or for delivery by a vendor to the owner, for personal use, benefit or enjoyment, are exempt from taxation.

Â Â Â Â Â  (2) The exemption provided in subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Any tangible personal property held by the owner, wholly or partially for use or sale in the ordinary course of a trade or business, for the production of income, or solely for investment.

Â Â Â Â Â  (b) Any tangible personal property required to be licensed or registered under the laws of this state.

Â Â Â Â Â  (c) Floating homes or boathouses, as defined in ORS 830.700.

Â Â Â Â Â  (d) Manufactured structures as defined in ORS 446.561. [Amended by 1953 c.698 Â§7; 1969 c.648 Â§1; 1977 c.615 Â§2; 1985 c.614 Â§1; 1987 c.601 Â§5; 2003 c.655 Â§63]

Â Â Â Â Â  307.193 [1969 c.605 Â§18; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  307.195 Household furnishings owned by nonprofit organization furnishing housing for students attending institutions of higher education. All furniture, goods and furnishings owned by or situated in and used solely by a fraternity, sorority, student housing cooperative or student living organization is exempt from taxation if such fraternity, sorority, student housing cooperative or student living organization furnishes living quarters for students attending institutions of higher education and is not conducted for profit. [1957 c.631 Â§1]

(
Public Ways
)

Â Â Â Â Â  307.200 Public ways. All lands within the boundary of any county road, and all dedicated streets and alleys in any incorporated or unincorporated city or town, or town plat, within this state, are exempt from assessment and taxation while used for such purposes.

(Mobile Home or Manufactured
Dwelling
Parks
)

Â Â Â Â Â  307.203 Mobile home or manufactured dwelling parks financed by Housing and Community Services Department revenue bonds. Notwithstanding any other provision of law granting an exemption from property taxation, specific works or improvements to provide mobile home or manufactured dwelling parks as defined in ORS 446.003 that are financed from the proceeds of revenue bonds issued by the Housing and Community Services Department under the amendments to ORS 456.615 [renumbered 456.548 in 2007] by section 1, chapter 738, Oregon Laws 1991, and ORS 456.548 to 456.725 shall not be eligible for a limited assessment or exemption from property taxation unless:

Â Â Â Â Â  (1) A city or county governing body has authorized a limited assessment under ORS 308.450 to 308.481 or an exemption under ORS 307.515 to 307.523; and

Â Â Â Â Â  (2) The work or improvement qualifies for the limited assessment or exemption. [1991 c.738 Â§2; 1997 c.249 Â§92]

Â Â Â Â Â  Note: 307.203 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Railroad Properties)

Â Â Â Â Â  307.205 Property of railroad temporarily used for public alternate transportation. (1) Real property owned by a railroad and that, on January 1, is temporarily being put to a public alternate transportation use with the permission of the railroad is exempt from taxation so long as the property is put exclusively to the public alternate transportation use.

Â Â Â Â Â  (2) On or before April 1 of each year, any railroad claiming an exemption under subsection (1) of this section shall file a written statement with the county assessor of the county in which the property is located setting out the basis of the claim and the property to which the claim is made. If the statement is not filed within the time specified, the exemption shall not be allowed for that year. However, if the property qualifies for exemption after March 1 and before July 1, the claim may be filed within 30 days after the property becomes qualified for exemption. [1977 c.626 Â§2; 1987 c.756 Â§13; 1991 c.459 Â§48; 1997 c.541 Â§108]

(Water Associations)

Â Â Â Â Â  307.210 Property of nonprofit mutual or cooperative water associations; disqualification; application. (1) After the county assessor has approved an application for exemption filed under this section, all property consisting of land, improvements, fixtures, equipment or supplies, including dams and dikes, owned by any association of persons, wholly mutual or cooperative in character, whether incorporated or unincorporated, used primarily in storing, conveying and distributing water to the members of such association for domestic use or irrigation, where such association has no other business or purpose and its operations are conducted without profit in money, is exempt from taxation.

Â Â Â Â Â  (2) The property described in subsection (1) of this section shall not be exempt if either of the following conditions existed in the 12-month period prior to the January 1 assessment date:

Â Â Â Â Â  (a) More than 15 percent of the members of the association were a commercial establishment or establishments that used any of the water for commercial purposes.

Â Â Â Â Â  (b) More than 25 percent of the total annual volume of water furnished by the association was used by a commercial establishment or establishments for commercial purposes.

Â Â Â Â Â  (3) For the purpose of this section service to the government of this state, the government of the
United States
, or any subdivision, agency or instrumentality, corporate or otherwise, of either of them, shall not be construed as a commercial purpose.

Â Â Â Â Â  (4)(a) An association seeking to claim an exemption under this section shall file an application with the county assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (b) An application is not required under this section if the property of the association was exempt under this section for the previous tax year and, as of the assessment date for the current tax year, the ownership or use of all of the property that was the subject of the application remains unchanged.

Â Â Â Â Â  (5) The application shall be on such form and shall contain such information as the Department of Revenue shall prescribe.

Â Â Â Â Â  (6) The county assessor shall approve or disapprove an application filed under this section and shall notify the applicant of the assessorÂs determination. [Amended by 1953 c.709 Â§2; 1955 c.207 Â§1; 1957 c.274 Â§1; 1971 c.258 Â§1; 1971 c.759 Â§1; 1991 c.459 Â§49; 1997 c.113 Â§4; 1997 c.541 Â§109; 2003 c.37 Â§1]

Â Â Â Â Â  307.215 [1981 c.533 Â§21; renumbered 305.823 in 2001]

(Telephone Services)

Â Â Â Â Â  307.220 Property of nonprofit mutual or cooperative telephone associations. After the Department of Revenue has taken the action required by ORS 307.240, all property consisting of improvements, fixtures, equipment and supplies, owned by any association of persons, wholly mutual or cooperative in character, whether incorporated or unincorporated, used exclusively in the construction, maintenance and operation of a telephonic communication system for the benefit of the members of such association, where such association has no other business or purpose and the operation of such system is conducted without intent to produce profit in money and without the ownership, operation or lease of telephonic switchboard exchange facilities, or direct or indirect ownership of stock in any telephonic switchboard association, partnership or corporation, shall be exempt from taxation. This exemption shall not apply to any parcel of land or building owned by any such association, which land or building shall be assessed and apportioned by the Department of Revenue in accordance with existing law. This exemption shall not apply to any system having a real market value in excess of $2,500. [Amended by 1997 c.325 Â§20]

Â Â Â Â Â  307.230 Telephonic properties of persons not engaged in public telephone service. After the Department of Revenue has taken the action required by ORS 307.240, all property consisting of improvements, fixtures, equipment and supplies, owned by any person not engaged in public service operation, used exclusively in the construction, maintenance and operation of a telephone communication system serving exclusively property owned or operated by such person, shall be exempt from taxation. This exemption shall not apply to any such system having a real market value in excess of $1,500. [Amended by 1997 c.325 Â§21]

Â Â Â Â Â  307.240 Department of Revenue action required for telephone association and telephonic property exemptions. Exemptions under ORS 307.220 or 307.230 shall be granted only upon formal action by the Department of Revenue. The department shall have authority to prepare forms of petitions for exemption and supply the same to applicants therefor, and shall prescribe such rules, not inconsistent with ORS 307.220 and 307.230, as may appear necessary to the orderly filing and consideration of such petitions and the continuation of such exemptions. [Amended by 1971 c.258 Â§2; 1997 c.113 Â§5]

(Nonprofit Corporation Housing for Elderly Persons)

Â Â Â Â Â  307.241 Policy. The purpose of ORS 307.241 to 307.245 is to assist private nonprofit corporations to provide permanent housing, recreational and social facilities, and care to elderly persons. The Legislative Assembly finds that the housing and related facilities furnished by private nonprofit corporations provide inherent benefits that justify the funded property tax exemption provided by ORS 307.241 to 307.245. [1977 c.411 Â§1; 2005 c.94 Â§32]

Â Â Â Â Â  307.242 Property of nonprofit corporation providing housing to elderly persons; necessity of filing claim to secure exemption. (1) Upon compliance with this section, whenever a corporation, as described in ORS 307.375, is receiving or has received any federal or state financial assistance, such as a loan, mortgage insurance, aid to construction, rent supplement or otherwise, under the following federal or state laws, the property owned or being purchased by that corporation in actual use for corporate purposes or in the process of construction for use for corporate purposes on January 1 of the assessment year is exempt from ad valorem taxation:

Â Â Â Â Â  (a) Section 202 of Title II of the National Housing Act (12 U.S.C. 1701q).

Â Â Â Â Â  (b) Section 236 of the National Housing Act (12 U.S.C. 1715z-1).

Â Â Â Â Â  (c) Section 231 of Title II of the National Housing Act (12 U.S.C. 1715v).

Â Â Â Â Â  (d) Section 101 of Title I of the National Housing Act (12 U.S.C. 1701s) or section 8 of Title II of the National Housing Act (42 U.S.C. 1437f), providing rent supplement or housing assistance payments.

Â Â Â Â Â  (e) ORS 456.515 to 456.725 and 458.505 to 458.515.

Â Â Â Â Â  (2) A corporation claiming the exemption under subsection (1) of this section shall file with the county assessor, on forms prescribed by the Department of Revenue and supplied by the assessor, a written claim therefor in duplicate on or before April 1 of each assessment year for which the exemption is claimed. If the claim for any year is not filed within the time specified, the exemption may not be allowed on the assessment roll for that year. In addition to any other matters prescribed by the Department of Revenue to be contained in or accompany the claim, the claim shall:

Â Â Â Â Â  (a) Declare or be accompanied by a declaration that the corporation meets the requirements of ORS 307.375 and that the property meets the requirements of ORS 307.243 (1);

Â Â Â Â Â  (b) Describe or be accompanied by a description of the federal financial assistance the corporation is receiving or has received;

Â Â Â Â Â  (c) Contain or be accompanied by a statement showing in detail the sources and amounts of all income received by the corporation and the basis for rental amounts charged for occupancy of the facilities; and

Â Â Â Â Â  (d) Be signed by the taxpayer subject to the penalties for false swearing.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section:

Â Â Â Â Â  (a) If the property qualifies for exemption on or after March 1 and before July 1, the claim may be filed within 30 days after the date of qualification.

Â Â Â Â Â  (b) A statement may be filed under this section at any time prior to September 15 of the assessment year for which exemption is first desired. However, any statement filed after the time for filing the statement specified in subsection (2) of this section, unless filed under paragraph (a) of this subsection, must be accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the statement pertains, as determined as of January 1 of the assessment year by the assessor for this purpose. If the statement is not accompanied by the late filing fee or if the late filing fee is not otherwise paid, no exemption shall be allowed for the year based upon a statement filed pursuant to this subsection. A statement may be filed under this section notwithstanding that there are no grounds for hardship as required for late filing under ORS 307.475. The value of the property used to determine the late filing fee under this section is appealable in the same manner as other acts of the county assessor. Any filing fee collected under this section shall be deposited to the county general fund to be made available for county general governmental expenses.

Â Â Â Â Â  (4) The assessor shall act upon the claim and shall approve or reject it, noting the action of the assessor upon both the original and the duplicate copies. The duplicate copy therefor shall be returned to the claimant.

Â Â Â Â Â  (5) The Department of Revenue shall furnish to a county assessor, upon the request of the county assessor, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375 and this section based upon the corporationÂs claim under this section.

Â Â Â Â Â  (6) Residents of a facility of a corporation exempt from taxation under this section are not entitled to the tax benefits of ORS 307.370 to 307.385. [1977 c.411 Â§2; 1987 c.372 Â§1; 1987 c.756 Â§18; 1989 c.803 Â§13; 1991 c.459 Â§50; 1995 c.300 Â§2; 1997 c.170 Â§21; 1997 c.541 Â§110; 1999 c.579 Â§2; 2001 c.114 Â§14; 2001 c.753 Â§22; 2003 c.46 Â§12]

Â Â Â Â Â  307.243 Property to which exemption applies. (1)(a) Except as provided under paragraph (b) of this subsection, the exemption allowed by ORS 307.242 shall apply only to property, consisting of land and improvements, where the process of construction of the improvements on the land is commenced after January 1, 1977, or to property acquired after January 1, 1977.

Â Â Â Â Â  (b) The exemption allowed by ORS 307.242 (1)(e) shall apply only to property, consisting of land and improvements, meeting the requirements of ORS 307.241 to 307.245 (including paragraph (a) of this subsection) that on January 1, 1990, is actually being occupied and used, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons. Construction, reconstruction, renovation, maintenance, repair or other improvement (including addition of square footage to the existing buildings and structures and the construction or addition of buildings and structures within the initial land area) made to property that is in actual use on January 1, 1990, wholly or partially, to furnish permanent residential, recreational and social facilities primarily for elderly persons shall not disqualify the property for exemption under ORS 307.242 if, during the process of improvement, the property continues to be in actual use, in whole or in part, to furnish permanent residential, recreational and social facilities primarily for elderly persons. The property, as improved, may qualify for exemption. However, land area and the improvements thereon, contiguous or noncontiguous to the initial land area and improvements in use, in whole or in part, for the corporate purposes of the corporation on January 1, 1990, and first placed in service for the corporate purposes of the corporation after January 1, 1990, shall not qualify for exemption under ORS 307.242 (1)(e).

Â Â Â Â Â  (2) The exemption allowed by ORS 307.242 shall not apply to the property of any corporation that requires any payment in excess of one monthÂs rent, including a deposit or founderÂs fee, to be paid, in addition to rent paid for occupancy of the facility, as a condition for occupancy.

Â Â Â Â Â  (3) The exemption allowed by ORS 307.242 shall not apply in any year in which delinquencies exist for taxes or other amounts charged against the property on the tax roll. [1977 c.411 Â§3; 1989 c.803 Â§14; 1993 c.19 Â§5]

Â Â Â Â Â  307.244 Funded exemption; computation of rate of levy by county assessor; payments to county by department; proration. (1) The assessor shall compute and list the value and compute and list the amount of tax which would have been charged on each property receiving an exemption under ORS 307.242 had the property not received an exemption. On or before October 15, the county assessor shall certify the total amounts so computed for each county to the Department of Revenue and to the county treasurer.

Â Â Â Â Â  (2) Not later than November 15, the Department of Revenue shall pay to each county treasurer the amount certified under subsection (1) of this section, less any discount provided in ORS 311.505. The payments made by the department under this section shall be made from the suspense account referred to in ORS 310.692. If necessary, the payments may be prorated as provided in ORS 310.692.

Â Â Â Â Â  (3) Payments made by the department to the various county treasurers under this section shall be distributed to the taxing units of the county in accordance with the schedule of percentages computed under ORS 311.390. [1977 c.411 Â§4; 1977 c.761 Â§6; 1985 c.761 Â§29; 1991 c.459 Â§51; 2001 c.753 Â§23]

Â Â Â Â Â  307.245 Denial of exemption for failure of corporation to reflect exemption by rent reduction. The funded property tax exemption granted under ORS 307.241 to 307.245 may not be granted in any year following a year for which the corporation has failed to satisfy the county assessor or the Department of Revenue that the exemption granted in the previous year has been reflected by a reduction in the amount of rent that would otherwise be paid for occupancy of the facility by its residents. [1977 c.411 Â§5; 2005 c.94 Â§33]

(War Veterans, Surviving Spouses and Dependent Children)

Â Â Â Â Â  307.250 Property of war veterans or surviving spouses. (1) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $15,000 of the assessed value of the homestead or personal property of any of the following residents of this state other than those described in subsection (2) of this section:

Â Â Â Â Â  (a) Any war veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the
United States
as having disabilities of 40 percent or more.

Â Â Â Â Â  (b) Any war veteran having served with the United States Armed Forces who, as certified by one duly licensed physician, is rated as having disabilities of 40 percent or more. However, a veteran shall be entitled to the exemption granted under this paragraph only if the veteran during the calendar year immediately preceding the assessment year for which the exemption is claimed had total gross income, including pensions, disability compensation or retirement pay, or any combination of such payments from the United States Government on account of such service, of not more than 185 percent of federal poverty guidelines.

Â Â Â Â Â  (c) The surviving spouse remaining unmarried of a war veteran, but the exemption shall apply only to the period preceding the date of the first remarriage of the surviving spouse.

Â Â Â Â Â  (2) Upon compliance with ORS 307.260, there shall be exempt from taxation not to exceed $18,000 of the assessed value of the homestead or personal property of any of the following residents of this state:

Â Â Â Â Â  (a) Any war veteran who is officially certified by the United States Department of Veterans Affairs or any branch of the Armed Forces of the
United States
as having service-connected disabilities of 40 percent or more.

Â Â Â Â Â  (b) The surviving spouse remaining unmarried of a war veteran, if the war veteran died as a result of service-connected injury or illness or if the war veteran received at least one year of the maximum exemption from taxation allowed under paragraph (a) of this subsection after 1981 for a veteran certified as having service-connected disabilities of 40 percent or more.

Â Â Â Â Â  (3) The amount of the exemption allowed under subsection (1) or (2) of this section shall equal 103 percent of the amount of the exemption for the prior tax year. [Amended by 1953 c.63 Â§3; 1955 c.248 Â§1; 1961 c.410 Â§5; 1969 c.605 Â§55; 1971 c.338 Â§1; 1973 c.402 Â§7; 1981 c.530 Â§3; 1981 c.682 Â§1; 1982 s.s.1 c.33 Â§2; 1991 c.67 Â§77; 1991 c.459 Â§52; 1995 c.610 Â§2; 1997 c.541 Â§111; 1999 c.221 Â§1; 2005 c.520 Â§1]

Â Â Â Â Â  307.260 Necessity of filing claim to secure exemption; contents of claim; alternative claim procedure for surviving spouse. (1)(a) Each war veteran or surviving spouse qualifying for the exemption under ORS 307.250 shall file with the county assessor, on forms supplied by the assessor, a claim therefor in writing on or before April 1 of the assessment year for which the exemption is claimed, except that when the property designated is acquired after March 1 but prior to July 1 the claim shall be filed within 30 days after the date of acquisition.

Â Â Â Â Â  (b) A claim need not be filed under this section in order to be allowed the exemption described in ORS 307.250 if:

Â Â Â Â Â  (A) The homestead or personal property of the war veteran or surviving spouse was allowed the exemption under ORS 307.250 for the preceding tax year;

Â Â Â Â Â  (B) The individual claiming the exemption is a war veteran described in ORS 307.250 (1)(a) or (2)(a) or a surviving spouse who meets the requirements of ORS 307.250 (1)(c) or (2)(b); and

Â Â Â Â Â  (C) As of the filing date for the current tax year, the ownership and use of the homestead or personal property and all other qualifying conditions for the homestead or personal property to be allowed the exemption remain unchanged.

Â Â Â Â Â  (c)(A) If the individual claiming the exemption is a war veteran described in ORS 307.250 (1)(b), the claimant shall file a claim annually that satisfies the requirements of subsection (2) of this section on or before the date required in paragraph (a) of this subsection.

Â Â Â Â Â  (B) If the county assessor has not received a claim filed under this paragraph on or before April 1 of the current year, not later than April 10 of each year, the county assessor shall notify the war veteran in the county who secured an exemption under ORS 307.250 (1)(b) in the preceding year but who did not make application therefor on or before April 1 of the current year. The county assessor may provide the notification on an unsealed postal card. A war veteran so notified may secure the exemption, if still qualified, by making application therefor to the county assessor not later than May 1 of the current year, accompanied by a late-filing fee of $10, which shall be deposited in the general fund of the county for general governmental expenses. If the claim for any tax year is not filed within the time specified, the exemption may not be allowed on the assessment roll for that year.

Â Â Â Â Â  (2)(a) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Except as provided in subsection (3) of this section, claims for exemptions under ORS 307.250 (1)(a) and (2)(a) shall have affixed thereto the certificate last issued by United States Department of Veterans Affairs or the branch of the Armed Forces of the United States, as the case may be, but dated within three years prior to the date of the claim for exemption, certifying the rate of disability of the claimant.

Â Â Â Â Â  (b) Claims for exemption under ORS 307.250 (1)(b) shall, except as provided in subsection (3) of this section, have affixed thereto, in addition to the certificate last issued by a licensed physician and dated within one year prior to the date of the claim for exemption, certifying the rate of disability of the claimant, a statement by the claimant under oath or affirmation setting forth the total gross income received by the claimant from all sources during the last calendar year.

Â Â Â Â Â  (c) There also shall be affixed to each claim the affidavit or affirmation of the claimant that the statements contained therein are true.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section that require a war veteran to affix to the claim certificates of the United States Department of Veterans Affairs, a branch of the Armed Forces of the United States or a licensed physician do not apply to a war veteran who has filed the required certificate after attaining the age of 65 years or to a war veteran who has filed, on or after September 27, 1987, a certificate certifying a disability rating that, under federal law, is permanent and cannot be changed.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (1) of this section, a surviving spouse may file a claim for the exemption under ORS 307.250 at any time during the tax year if:

Â Â Â Â Â  (A) The war veteran died during the previous tax year; or

Â Â Â Â Â  (B) The property designated as the homestead was acquired after March 1 but prior to July 1 of the assessment year and the war veteran died within 30 days of the date the property was acquired.

Â Â Â Â Â  (b) The claim shall be allowed by the county assessor if the surviving spouse meets all of the qualifications for an exemption under ORS 307.250 other than the timely filing of a claim under subsection (1) of this section.

Â Â Â Â Â  (c) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in paragraph (d) of this subsection. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (d) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [Amended by 1961 c.235 Â§1; 1969 c.562 Â§1; 1979 c.689 Â§7; 1981 c.530 Â§4; 1981 c.682 Â§2; 1982 s.s.1 c.33 Â§3; 1987 c.363 Â§1; 1991 c.67 Â§78; 1991 c.459 Â§53; 1995 c.610 Â§3; 1997 c.541 Â§113; 2001 c.351 Â§1; 2003 c.169 Â§12; 2007 c.615 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 615, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 307.260 by section 1 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.615 Â§2]

Â Â Â Â Â  307.262 Tax years for which exemption may be claimed upon receipt of federal certification of disability; procedure; refund. (1) Notwithstanding ORS 307.260, if a war veteran receives notice of certification from the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States that the war veteran has disabilities of 40 percent or more as of a date set forth in the certification, the war veteran may obtain the exemption set forth in ORS 307.250 for each tax year following the date of certified disability.

Â Â Â Â Â  (2) A war veteran seeking to obtain an exemption under ORS 307.250 pursuant to this section must file a claim for exemption with the county assessor within six months of the date the federal government agency notifies the war veteran of the certified disability.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a war veteran may not receive an exemption under ORS 307.250 for a tax year that is more than three tax years prior to the tax year in which a claim is filed under this section.

Â Â Â Â Â  (4) If the county assessor determines that a war veteran who has filed a claim under this section meets the requirements of ORS 307.250 for a tax year prior to the current tax year, property taxes collected on the exempt amount for the prior tax year, together with interest at the rate set forth in ORS 311.812, shall be refunded to the war veteran. Refunds shall be made from the refund reserve account established under ORS 311.807. [2001 c.199 Â§2]

Â Â Â Â Â  307.270 Property to which exemption of ORS 307.250 applies. (1) The exemption under ORS 307.250 shall apply to property any such war veteran or surviving spouse may own, or have in possession under a recorded contract of purchase, on January 1 of the year in which the exemption is claimed. The exemption shall first apply to the homestead of the war veteran or surviving spouse and then to the personal property of the war veteran or surviving spouse. Property of the spouse of any such war veteran where they are living together and occupying the same as their homestead shall be deemed the homestead of the war veteran. When any such war veteran or surviving spouse applies for exemption on properties in two or more counties, the total amount of the exemption allowed in all such counties shall not exceed the maximum amount of exemption under ORS 307.250.

Â Â Â Â Â  (2) For each qualified war veteran or surviving spouse only one valid and allowable claim for an exemption on a homestead shall be permitted in any one assessment year. [Amended by 1955 c.248 Â§2; 1977 c.113 Â§1; 1981 c.530 Â§5; 1981 c.682 Â§3; 1982 s.s.1 c.33 Â§4; 1991 c.459 Â§54; 1995 c.610 Â§4; 1997 c.541 Â§115; 1999 c.221 Â§2; 2007 c.615 Â§3]

Â Â Â Â Â  307.280 Effect of allowance of exemption under ORS 307.250 on prior tax levied. Allowance of the exemption, under ORS 307.250, in any year shall not have the effect of canceling or permitting the cancellation of any tax levied in any prior year.

Â Â Â Â Â  307.283 Homesteads of unmarried surviving spouses of veterans of Civil War or Spanish War. The surviving spouse remaining unmarried of any honorably discharged veteran of the Civil War or the Spanish War, who is pensioned and actually resides in a homestead, is entitled to an exemption of $2,000 of the taxable value of such homestead, in addition to the exemption from taxes on real property otherwise provided by law for such surviving spouse. [Formerly 307.300]

Â Â Â Â Â  307.285 [1981 c.530 Â§2; 1982 s.s.1 c.33 Â§5; repealed by 1991 c.459 Â§81]

(Active Duty Military Service)

Â Â Â Â Â  307.286 Homestead exemption. (1) Upon compliance with ORS 307.289, there shall be exempt from taxation up to $60,000 of the assessed value of the homestead of any resident of this state who is:

Â Â Â Â Â  (a) Serving in the Oregon National Guard, military reserve forces or organized militia of any other state or territory of the United States; and

Â Â Â Â Â  (b) Performing service:

Â Â Â Â Â  (A) Under Title 10 of the United States Code or pursuant to a deployment made under the authority of the Emergency Management Assistance Compact; and

Â Â Â Â Â  (B) For more than 178 consecutive days, if at least one of the days falls within the tax year for which the exemption is claimed.

Â Â Â Â Â  (2) For each tax year beginning on or after July 1, 2006, the amount of the exemption allowed under subsection (1) of this section shall equal 103 percent of the amount of the exemption for the prior tax year.

Â Â Â Â Â  (3) As used in this section, ÂhomesteadÂ means residential property that is owned by a person described in subsection (1) of this section and that, but for military service, would be occupied as a residence by the person. [2005 c.520 Â§3; 2007 c.604 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 520, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. ORS 307.286 applies to qualifying persons ordered to federal active duty or deployed under the authority of the Emergency Management Assistance Compact on or after January 1, 2005, and property for which an exemption is claimed for tax years beginning on or after July 1, 2005. [2005 c.520 Â§5; 2007 c.604 Â§3]

Â Â Â Â Â  307.289 Application for homestead exemption; alternative procedures following death of person qualifying for exemption. (1) Each person qualifying for the exemption under ORS 307.286 shall file with the county assessor, on forms supplied by the assessor, a claim in writing on or before August 1 following the end of the tax year for which the exemption is claimed.

Â Â Â Â Â  (2) The claim shall set out the basis of the claim and designate the property to which the exemption may apply. Claims for exemptions under ORS 307.286 shall include a statement by the claimant under oath or affirmation setting forth the basis for eligibility for the exemption. The claim shall also include an affidavit or affirmation of the claimant that the statements contained therein are true.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section and ORS 307.286 (1), an individual described in ORS 307.286 (1) who applies prior to the date on which service begins shall be allowed the exemption if the claimant has written orders that require the performance of service for at least one day during the tax year for which the exemption is being claimed and the claimant is otherwise eligible for the exemption.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (1) of this section and ORS 307.286 (1), an individual who is lawfully occupying the homestead of the qualifying person may file a claim for the exemption under ORS 307.286 by the time prescribed in subsection (1) of this section if the qualifying person died while performing the service described in ORS 307.286 (1)(b)(A) during the current or prior tax year.

Â Â Â Â Â  (b) The claim shall be allowed by the county assessor if the qualifying person met all of the qualifications for an exemption under ORS 307.286 prior to death, other than the number of consecutive days of service.

Â Â Â Â Â  (5) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in subsection (6) of this section. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (6) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2005 c.520 Â§4; 2007 c.604 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 520, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 6. (1) Notwithstanding the deadline set forth in ORS 307.289 (1), for tax years beginning on or after July 1, 2005, and before July 1, 2007, a qualifying person or lawful occupant of the homestead of a deceased qualifying person may file with the county assessor, on forms supplied by the assessor, a claim in writing within 180 days after the effective date of this 2007 Act [September 27, 2007].

Â Â Â Â Â  (2) If taxes on the exempt value have been paid, the taxes shall be refunded in the manner prescribed in subsection (3) of this section. If taxes on the exempt value have not been paid, the taxes and any interest thereon shall be abated.

Â Â Â Â Â  (3) The tax collector shall notify the governing body of the county of any refund required under this section and the governing body shall cause a refund of the taxes and any interest paid to be made from the unsegregated tax collections account described in ORS 311.385. The refund under this subsection shall be made without interest. The county assessor and tax collector shall make the necessary corrections in the records of their offices. [2005 c.520 Â§6; 2007 c.604 Â§4]

Â Â Â Â Â  307.290 [Repealed by 1977 c.113 Â§2]

Â Â Â Â Â  307.300 [Amended by 1967 c.293 Â§31; 1981 c.530 Â§6; renumbered 307.283 in 2005]

Â Â Â Â Â  307.310 [Renumbered 307.035]

(Deciduous Plants; Agricultural Products)

Â Â Â Â Â  307.315 Nursery stock. Nursery stock, as defined in ORS 571.005 (5), whether bare root, or whether balled or heeled or growing in containers in or upon the ground, is exempt from ad valorem taxation in the hands of the grower or wholesalers. [1971 c.285 Â§2; 1979 c.692 Â§1]

Â Â Â Â Â  307.320 Deciduous trees, shrubs, plants, crops, cultured Christmas trees or hardwood on agricultural land. The value of any deciduous trees, shrubs, plants or crops, whether annual or perennial, and any cultured Christmas trees, as defined in ORS 215.203, or timber described under ORS 321.267 (3) or 321.824 (3), growing upon agricultural land devoted to agricultural purposes, shall be exempt from assessment and taxation and shall not be deemed real property under the provisions of ORS 307.010. [1957 c.615 Â§1; 1983 c.657 Â§4; 1985 c.565 Â§53; 1989 c.887 Â§6; 1991 c.714 Â§5; 2003 c.454 Â§118; 2003 c.621 Â§79a]

Â Â Â Â Â  307.325 Agricultural products in possession of farmer. (1) The items of personal property described in subsection (2) of this section which, on the assessment date, are owned and in the actual or constructive possession of the farmer who produced them or who has procured them for use or consumption in the farm operations of the farmer, shall be exempt from taxation.

Â Â Â Â Â  (2) The items referred to in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) Grain.

Â Â Â Â Â  (b) Seed.

Â Â Â Â Â  (c) Hay.

Â Â Â Â Â  (d) Fruit.

Â Â Â Â Â  (e) Vegetables.

Â Â Â Â Â  (f) Nuts.

Â Â Â Â Â  (g) Hops.

Â Â Â Â Â  (h) Wool.

Â Â Â Â Â  (i) Fish.

Â Â Â Â Â  (j) Poultry.

Â Â Â Â Â  (k) Butter, cheese and evaporated, condensed or concentrated milk.

Â Â Â Â Â  (L) Mint.

Â Â Â Â Â  (m) Bivalve mollusks.

Â Â Â Â Â  (n) Livestock.

Â Â Â Â Â  (o) Fur-bearing animals.

Â Â Â Â Â  (p) Bees.

Â Â Â Â Â  (q) Vermiculture supplies and products. [1965 c.429 Â§2; 1979 c.692 Â§2; 1987 c.691 Â§1; 2001 c.753 Â§11; 2005 c.657 Â§5]

(Commercial Facilities Under Construction)

Â Â Â Â Â  307.330 Commercial facilities under construction. (1) Except for property centrally assessed by the Department of Revenue, each new building or structure or addition to an existing building or structure is exempt from taxation for each assessment year of not more than two consecutive years if the building, structure or addition:

Â Â Â Â Â  (a) Is in the process of construction on January 1;

Â Â Â Â Â  (b) Is not in use or occupancy on January 1;

Â Â Â Â Â  (c) Has not been in use or occupancy at any time prior to such January 1 date;

Â Â Â Â Â  (d) Is being constructed in furtherance of the production of income; and

Â Â Â Â Â  (e) Is, in the case of nonmanufacturing facilities, to be first used or occupied not less than one year from the time construction commences. Construction shall not be deemed to have commenced until after demolition, if any, is completed.

Â Â Â Â Â  (2) If the property otherwise qualifies for exemption under this section and ORS 307.340, the exemption shall likewise apply to any machinery or equipment located at the construction site which is or will be installed in or affixed to such building, structure or addition. [1959 c.246 Â§1; 1961 c.552 Â§1; 1971 c.284 Â§1; 1991 c.459 Â§55; 1997 c.541 Â§117]

Â Â Â Â Â  307.340 Necessity of filing proof to secure exemption under ORS 307.330; abatement. (1) The property described in ORS 307.330 shall be listed for ad valorem property taxation, but the assessor shall cancel the assessment for any assessment year upon receipt of sufficient documentary proof that the property meets all of the conditions contained in ORS 307.330. Such proof shall be filed with the assessor on or before April 1 of such year. No cancellation of assessment shall be made unless the required proof is filed within the time prescribed by this section. Any cancellation of assessment will be abated as to any nonmanufacturing property that is used or occupied within one year from the time construction commences and the assessor shall proceed to correct the assessment and tax roll or rolls from which the property was omitted from taxation, in the manner provided in ORS 311.216 to 311.232.

Â Â Â Â Â  (2) If the proof required by subsection (1) of this section relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the proof shall be deemed timely filed with the assessor. [1959 c.246 Â§2; 1967 c.51 Â§2; 1971 c.284 Â§2; 1991 c.459 Â§56; 1993 c.270 Â§77; 1997 c.541 Â§118]

Â Â Â Â Â  307.345 [1965 c.615 Â§19; 1969 c.493 Â§78; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.347 [1965 c.615 Â§16; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.350 [1963 c.569 Â§3; 1963 s.s. c.4 Â§2; 1965 c.615 Â§22; 1969 c.578 Â§1; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.355 [1963 c.569 Â§2; 1963 s.s. c.4 Â§1; repealed by 1965 c.615 Â§27]

Â Â Â Â Â  307.356 [1965 c.615 Â§17; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.360 [1963 c.569 Â§4; 1965 c.615 Â§23; 1969 c.562 Â§2; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.362 [1965 c.615 Â§18; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.365 [1963 c.569 Â§5; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  307.366 [1969 c.562 Â§3; repealed by 1971 c.747 Â§21]

(Nonprofit Homes for Elderly Persons)

Â Â Â Â Â  307.370 Property of nonprofit homes for elderly persons; limitation on lessee. (1) In aid of veterans tax exemptions, subject to the conditions prescribed in ORS 307.370 to 307.385 and 308.490, there shall be exempt from taxation the personal property and a portion of the real property computed as provided in ORS 307.380, owned or being purchased under a contract by a corporation described in ORS 307.375 which is actually and exclusively occupied and used in the operation of a nonprofit home for elderly persons.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a corporation which is described in ORS 307.375 which has only a leasehold interest in a nonprofit home for elderly persons operated by it is deemed to be a purchaser of the property if the operating lessee is specifically obligated by its contract of lease to pay the ad valorem taxes on the real and personal property used in the operation of the home. [1969 c.587 Â§2; 1974 c.54 Â§1; 1975 c.780 Â§17]

Â Â Â Â Â  307.375 Type of corporation to which exemption under ORS 307.370 applicable. The exemption provided in ORS 307.370 may be permitted only as to a corporation organized and operated only for the purpose of furnishing permanent residential, recreational and social facilities primarily for elderly persons, that:

Â Â Â Â Â  (1) Is organized not for profit, pursuant to ORS chapter 65 or any statute repealed by chapter 580,
Oregon
Laws 1959;

Â Â Â Â Â  (2) Receives not less than 95 percent of its operating gross income, excluding any investment income, solely from payments for living, medical, recreational and social services and facilities, paid by or on behalf of elderly persons using the facilities of such corporation;

Â Â Â Â Â  (3) Permits no part of its net earnings to inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (4) Provides in its articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, or to the State of
Oregon
. [1969 c.587 Â§3]

Â Â Â Â Â  307.380 Necessity of filing claim to secure exemption under ORS 307.370. (1) Each corporation described in ORS 307.375, claiming the personal property tax exemption pursuant to ORS 307.370, shall file with the county assessor, on forms supplied by the assessor, a written claim therefor in duplicate on or before April 1 of each year in which the exemption is claimed, except that when the property designated is acquired after March 1 and before July 1, the claim for that year shall be filed within 30 days after the date of acquisition. If the claim for any year is not filed within the time specified, the exemption shall not be allowed on the assessment roll for that year. The claim shall be signed by the taxpayer subject to the penalties for false swearing.

Â Â Â Â Â  (2)(a) Each corporation annually shall aid residents, who could qualify for property tax exemptions pursuant to ORS 307.250 to 307.283, if the living unit of such elderly person were the homestead of the person and owned in fee simple, to prepare applications in duplicate for property tax exemptions on behalf of the corporation, for the benefit of the elderly person as provided by ORS 307.370 to 307.385 and 308.490. The duplicate forms shall be completed and signed by the resident-applicant and filed with the assessor on or before the date required by law.

Â Â Â Â Â  (b) The corporation shall determine the amount of assessed value that each resident of a nonprofit home who would have qualified for an exemption under ORS 307.250 to 307.283 would have had exempted if the living unit of such elderly person was the homestead of the person and owned in fee simple. The amount of the property tax exemption provided for in ORS 307.370 to 307.385 and 308.490 and attributable to the veteran or surviving spouse of the veteran shall be the lesser of:

Â Â Â Â Â  (A) The maximum amount of exemption that the veteran or surviving spouse of a veteran would have qualified for under ORS 307.250 or 307.283, whichever is applicable; or

Â Â Â Â Â  (B) The assessed value of the living unit of the veteran or the surviving spouse.

Â Â Â Â Â  (c) The assessor shall process each such application in the manner otherwise required under ORS 307.250 to 307.283, except for the requirement of owning or purchasing a homestead. The total of such exempt amounts in each facility, together with the exemption on personal property, shall constitute the exemption allowed the corporation.

Â Â Â Â Â  (3) The assessor shall act upon the claim and shall approve it or reject it, noting the action upon both the original and the duplicate copies. The duplicate copy thereupon shall be returned to the claimant.

Â Â Â Â Â  (4) The Department of Revenue shall furnish to a county assessor, upon request, a statement certifying the qualification or nonqualification of a corporation under ORS 307.375. [1969 c.587 Â§4; 1971 c.747 Â§15; 1975 c.780 Â§1; 1981 c.530 Â§7; 1981 c.682 Â§4; 1987 c.293 Â§65; 1987 c.756 Â§16; 1997 c.113 Â§7]

Â Â Â Â Â  307.385 Corporation to credit residentÂs account with share of tax exemption; assessor required to deny exemption if credit not given. Not later than December 15 of each year, a corporation that has received a real property exemption for the current year under ORS 307.370 shall credit the account of each resident of a facility whose living unit was taken into account in determining the real property exemption. The amount of the credit must equal the amount of real property taxes that would have been assessed and collected against the corporation for that portion of the assessed value of such living unit included in computing the corporationÂs exemption. The county assessor shall furnish the corporation with the information necessary for the corporation to make the computation. Prior to the following February 1, the corporation shall satisfy the assessor that credit has been given each applicable resident as required by this section. If the corporation fails to satisfy the assessor that the applicable resident has received the credit, the assessor must deny the corporation any property tax exemption under ORS 307.370 to 307.385 or 308.490 in the next assessment year, beginning January 1. [1969 c.587 Â§6; 1975 c.780 Â§2; 1991 c.459 Â§57; 1997 c.541 Â§119; 2005 c.94 Â§34]

(Agricultural Equipment and Facilities)

Â Â Â Â Â  307.390 Mobile field incinerators. Mobile field incinerators owned by farmers or by groups of farmers that are exclusively used for sanitizing grass seed fields by means other than open field burning shall be exempt from taxation if they are purchased within five years after they are certified as a feasible alternative to open field burnings by the Department of Environmental Quality pursuant to ORS 468A.555 to 468A.620 and 468A.992. [1971 c.678 Â§2; 1977 c.650 Â§12]

Â Â Â Â Â  307.391 Field burning smoke management equipment. Radio communications equipment, meteorological equipment or other tangible personal property used in connection with the operation of the field burning smoke management program established under ORS 468A.555 to 468A.620 and 468A.992 is exempt from ad valorem property taxation. [2001 c.753 Â§18]

Â Â Â Â Â  307.394 Farm machinery and equipment; personal property used in farm operations; limitation. (1) The following tangible personal property is exempt from ad valorem property taxation:

Â Â Â Â Â  (a) Farm machinery and equipment used primarily in the preparation of land, planting, raising, cultivating, irrigating, harvesting or placing in storage of farm crops;

Â Â Â Â Â  (b) Farm machinery and equipment used primarily for the purpose of feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or bees or for dairying and the sale of dairy products; or

Â Â Â Â Â  (c) Farm machinery and equipment used primarily in any other agricultural or horticultural use or animal husbandry or any combination of these activities.

Â Â Â Â Â  (2)(a) Items of tangible personal property, including but not limited to tools, machinery and equipment that are used predominantly in the construction, reconstruction, maintenance, repair, support or operation of farm machinery, and equipment and other real or personal farm improvements that are used primarily in animal husbandry, agricultural or horticultural activities, or any combination of these activities, are exempt from ad valorem property taxation.

Â Â Â Â Â  (b) An item of tangible personal property described in paragraph (a) of this subsection is exempt from ad valorem property taxation only if the person that owns, possesses or controls the item also:

Â Â Â Â Â  (A) Owns, possesses or controls the farm machinery, equipment and other real and personal farm improvements for which the item is used; and

Â Â Â Â Â  (B) Carries on the animal husbandry, agricultural or horticultural activity, or combination of activities, in which the farm machinery, equipment or other real and personal farm improvements are used. [2001 c.753 Â§15]

Â Â Â Â Â  307.395 [1971 c.141 Â§Â§1,2; 1983 c.740 Â§87; repealed by 1991 c.459 Â§81]

Â Â Â Â Â  307.397 Certain machinery and equipment used in agricultural, aquacultural or fresh shell egg industry operations. The following items of real property machinery and equipment or tangible personal property are exempt from ad valorem property taxation:

Â Â Â Â Â  (1) Frost control systems used in agricultural or horticultural activities carried on by the farmer;

Â Â Â Â Â  (2) Trellises used for hops, beans or fruit or for other agricultural or horticultural purposes;

Â Â Â Â Â  (3) Hop harvesting equipment, including but not limited to hop pickers;

Â Â Â Â Â  (4) Oyster racks, trays, stakes and other in-water structures used to raise bivalve mollusks; or

Â Â Â Â Â  (5) Equipment used for the fresh shell egg industry that is directly related and reasonably necessary to produce, prepare, package and ship fresh shell eggs from the place of origin to market, whether bolted to the floor, wired or plumbed to interconnected equipment, including but not limited to grain bins, conveyors for transporting grain, grain grinding machinery, feed storage hoppers, cages, egg collection conveyors and equipment for washing, drying, candling, grading, packaging and shipping fresh shell eggs. [2001 c.753 Â§16]

Â Â Â Â Â  307.398 Irrigation equipment. (1) Center pivots, wheel lines or movable set lines are exempt from ad valorem property taxation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCenter pivotÂ means a piece of self-propelled machinery that rotates around a riser for the purpose of sprinkling a circular tract of land. ÂCenter pivotÂ includes all of the component parts of the center pivot irrigation system that are ordinarily located above the ground on the land to be irrigated and that can be disconnected from the riser and moved to another point. A center pivot constitutes personal property.

Â Â Â Â Â  (b) ÂCenter pivot irrigation systemÂ means an irrigation system that uses pumping stations and pipelines to convey water from its source to a riser to which a center pivot may be connected and used for sprinkling.

Â Â Â Â Â  (c) ÂRiserÂ means a pipe located in the field to be irrigated that rises vertically through the surface of the ground. [2001 c.753 Â§17]

(Inventory)

Â Â Â Â Â  307.400 Inventory. Items of tangible personal property consisting of inventory, including but not limited to materials, supplies, containers, goods in process, finished goods and other personal property owned by or in possession of the taxpayer, that are or will become part of the stock in trade of the taxpayer held for sale in the ordinary course of business, are exempt from ad valorem property taxation. [Formerly 310.608; 1983 c.600 Â§2; 1987 c.691 Â§2; part renumbered 307.402 in 1991; 1995 c.379 Â§1; 1997 c.325 Â§22; 2001 c.753 Â§12]

(Beverage Containers)

Â Â Â Â Â  307.402 Beverage containers. Any beverage container having a refund value as required under ORS 459A.700 to 459A.740 is exempt from ad valorem taxation. [Formerly 310.608; 1983 c.600 Â§2; 1987 c.691 Â§2; formerly part of 307.400]

(Pollution Control Facilities)

Â Â Â Â Â  307.405 Pollution control facilities; qualifications; expiration; revocation; limitations. (1) A pollution control facility or facilities which have been constructed in accordance with the requirements of ORS 468.165 (1), and have been certified by the Environmental Quality Commission pursuant to ORS 468.170 are exempt to the extent of the highest percentage figure certified by the Environmental Quality Commission as the portion of the actual cost properly allocable to the prevention, control or reduction of pollution. The exemption shall be allowed only if the taxpayer is a corporation organized under ORS chapter 62 or 65, or any predecessor to ORS chapter 62 relating to incorporation of cooperative associations, or is a subsequent transferee of such a corporation. If the subsequent transferee is organized under other than ORS chapter 62 or 65, the exemption shall only be allowed if the transfer occurs after the expiration of five years from the date of original certification by the commission.

Â Â Â Â Â  (2) To qualify for the ad valorem tax relief:

Â Â Â Â Â  (a) The pollution control facility must be erected, constructed or installed in connection with the trade or business conducted by the taxpayer on
Oregon
property owned or leased by said taxpayer.

Â Â Â Â Â  (b) The taxpayer must be the owner of the trade or business that utilizes Oregon property requiring a pollution control facility to prevent or minimize pollution or a person who, as a lessee under a written lease or pursuant to a written agreement, conducts the trade or business that operates or utilizes such property and who by the terms of such lease or agreement is obliged to pay the ad valorem taxes on such property. As used in this subsection, ÂownerÂ includes a contract purchaser.

Â Â Â Â Â  (3) The ad valorem exemption of a facility shall expire, in any event, 20 years from the date of its first certification for any owner or lessee by the Environmental Quality Commission.

Â Â Â Â Â  (4) Upon any sale, exchange, or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. The transferee may apply for a new certificate under ORS 468.170, but the number of years of ad valorem tax exemption that may be claimed by the transferee is the remainder of the exemption period specified in subsection (3) of this section.

Â Â Â Â Â  (5) If the facility also functions to prevent pollution from operations conducted on other property owned or leased by the taxpayer the Environmental Quality Commission shall state in its certification of the facility the percentage of the facility used to prevent pollution from such qualifying trade or business conducted on such qualifying property. The exemption from ad valorem taxes under this section shall be limited to such percentage of the value of the facility. [1967 c.592 Â§13; 1969 c.340 Â§1; 1971 c.678 Â§1; 1973 c.831 Â§7; 1977 c.795 Â§9; 1987 c.596 Â§1; 1989 c.802 Â§1]

Â Â Â Â Â  307.420 Necessity of filing claim and certificate to secure exemption; annual statements of ownership. (1) Before any exemption from taxation is allowed under ORS 307.405, the person claiming the exemption shall file with the county assessor a written claim for such exemption prepared on a form prescribed by the Department of Revenue and furnished by the assessor, and shall file with the assessor with the first claim for exemption the certificate issued by the Environmental Quality Commission under ORS 468.170 covering the property for which exemption is sought. The claim shall be filed not later than April 1 of the assessment year for which the exemption is claimed; except that if the person receives a certificate after April 1 but before July 1, the person may file a claim on or before July 15 of that year. The county clerk shall record the certificate in the county record of deeds, upon presentation by the assessor. Each year thereafter to continue such exemption, the taxpayer must file not later than April 1 a statement with the county assessor, on a form prescribed by the Department of Revenue and furnished by the assessor, stating that the ownership of all property included in the certificate and its use remain unchanged.

Â Â Â Â Â  (2) If a claim required by subsection (1) of this section relates to principal or secondary industrial property as defined by ORS 306.126 and is filed with the Department of Revenue within the time required by subsection (1) of this section, the claim shall be deemed timely filed with the assessor. [1967 c.592 Â§14; 1973 c.831 Â§10; 1983 c.637 Â§5; 1991 c.459 Â§58; 1993 c.270 Â§79; 1997 c.541 Â§120]

Â Â Â Â Â  307.430 Correction of assessment and tax rolls; termination of exemption. (1) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1)(a), the county assessor shall proceed to correct the assessment and tax roll or rolls from which the facility was omitted from taxation, in the manner provided in ORS 311.216 to 311.232, and in all cases shall add interest in the manner provided in ORS 311.229. The five-year limitation provided for in ORS 311.205 shall not apply to such corrections.

Â Â Â Â Â  (2) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1)(b), if the final revocation occurs before September 15 of any assessment year, the exemption otherwise allowable shall terminate and not be allowed beginning with the assessment and tax rolls prepared as of January 1 of the assessment year. [1967 c.592 Â§15; 1991 c.459 Â§59; 1997 c.541 Â§121]

(Beach Lands)

Â Â Â Â Â  307.450 Certain beach lands. The land, but not the improvements to the land, within the area described by ORS 390.770 is exempt from taxation. [1969 c.601 Â§15; 1999 c.21 Â§14]

(Food Processing Equipment)

Â Â Â Â Â  307.453 Findings. The Legislative Assembly finds that food processing activities make significant contributions to the economy of this state and are important in supporting and maintaining a high level of agricultural diversity, upon which consistent economic performance is based. The Legislative Assembly declares that a property tax exemption for qualified real property machinery and equipment encourages continued operation and expansion of the food processing industry in this state. [2005 c.637 Â§2]

Â Â Â Â Â  307.455 Definitions; application for exemption; exemption. (1) As used in this section and ORS 307.457:

Â Â Â Â Â  (a) ÂAssessorÂ means the county assessor, or the Department of Revenue if under ORS 306.126 the department is responsible for appraisal of the facility at which the qualified machinery and equipment is located.

Â Â Â Â Â  (b) ÂFood processorÂ:

Â Â Â Â Â  (A) Means a person engaged in the business of freezing, canning, dehydrating, concentrating, preserving, processing or repacking for human consumption raw or fresh fruit, vegetables, nuts, legumes or seafood in any procedure that occurs prior to the point of first sale by the processor.

Â Â Â Â Â  (B) Does not include persons engaged in the business of producing alcoholic beverages.

Â Â Â Â Â  (c) ÂIntegrated processing lineÂ does not include forklifts, trucks or other rolling stock used to transport material to or from a point of manufacture or assembly.

Â Â Â Â Â  (d) ÂQualified machinery and equipmentÂ means property, whether new or used, that is newly acquired by a food processor and placed into service prior to January 1 preceding the first tax year for which an exemption under this section is sought, and that consists of:

Â Â Â Â Â  (A) Real property machinery and equipment that is used by a food processor in the primary processing of raw or fresh fruit, vegetables, nuts, legumes or seafood; or

Â Â Â Â Â  (B) Personal property machinery and equipment that is used in an integrated processing line for the primary processing of raw or fresh fruit, vegetables, nuts, legumes or seafood.

Â Â Â Â Â  (2)(a) On or before March 1 preceding the first tax year for which property is to be exempt from taxation under this section, a food processor seeking an exemption under this section shall apply to the assessor for exemption. The application shall be on a form prescribed by the Department of Revenue and shall include any information required by the department, including a schedule of the qualified machinery and equipment for which certification is sought.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the assessor may approve an application that is filed after March 1, and on or before December 31 of the assessment year, if the statement is accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property that is the subject of the application.

Â Â Â Â Â  (c) The assessor shall review the application and, if the machinery and equipment that is the subject of the application constitutes qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, shall approve the application and exempt the qualified machinery and equipment.

Â Â Â Â Â  (d) If any of the machinery and equipment that is the subject of the application does not constitute qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.457, the assessor shall exclude the nonqualified machinery and equipment from the application.

Â Â Â Â Â  (3) Qualified machinery and equipment for which an application has been approved under subsection (2) of this section shall be exempt for the tax year for which the application was approved and for the next four succeeding tax years, if as of the assessment date for each year the property constitutes qualified machinery and equipment.

Â Â Â Â Â  (4) The duration of the exemption under subsection (3) of this section may not be extended as the result of the value of changes to qualified machinery and equipment that are attributable to rehabilitation, reconditioning or ongoing maintenance or repair. [2005 c.637 Â§3]

Â Â Â Â Â  Note: Section 7, chapter 637, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Notwithstanding section 3 of this 2005 Act [307.455], property may not qualify for a first year of exemption under section 3 of this 2005 Act for a tax year beginning on or after July 1, 2011. [2005 c.637 Â§7]

Â Â Â Â Â  307.457 Certification of machinery and equipment as eligible for exemption. (1) At the request of a food processor or under the State Department of AgricultureÂs own initiative, the department shall certify qualified machinery and equipment as eligible for exemption under ORS 307.455.

Â Â Â Â Â  (2) The method of certification under this section shall be provided by rules adopted by the State Department of Agriculture, after consultation with the Department of Revenue.

Â Â Â Â Â  (3) A decision by the State Department of Agriculture to deny certification of certain property may be appealed to the Director of Agriculture as a contested case under ORS chapter 183. [2005 c.637 Â§4]

Â Â Â Â Â  307.459 Rules. The Department of Revenue and the State Department of Agriculture may adopt rules to implement the provisions of ORS 307.455 and 307.457. [2005 c.637 Â§5]

Â Â Â Â Â  307.460 [1973 c.822 Â§1; 1979 c.105 Â§1; 1983 c.634 Â§1; 1987 c.756 Â§17; 1991 c.459 Â§60; 1995 c.650 Â§75; 1997 c.170 Â§Â§22,23; 1997 c.271 Â§Â§5,6; 1997 c.325 Â§Â§23,24; 1997 c.541 Â§Â§122,123; 1997 c.600 Â§Â§6,7; 1999 c.21 Â§15; renumbered 307.471 in 2007]

(Egg Processing Equipment)

Â Â Â Â Â  307.462 Definitions; application for exemption; exemption. (1) As used in this section and ORS 307.464:

Â Â Â Â Â  (a) ÂAssessorÂ means the county assessor, or the Department of Revenue if under ORS 306.126 the department is responsible for appraisal of the facility at which the qualified machinery and equipment is located.

Â Â Â Â Â  (b) ÂEgg processorÂ means a person engaged in the business of freezing, canning, dehydrating, concentrating, preserving, processing or repacking eggs for human consumption in any procedure that occurs prior to the point of first sale by the processor.

Â Â Â Â Â  (c) ÂIntegrated processing lineÂ does not include forklifts, trucks or other rolling stock used to transport material to or from a point of manufacture or assembly.

Â Â Â Â Â  (d) ÂQualified machinery and equipmentÂ means property, whether new or used, that is newly acquired by an egg processor and placed into service prior to January 1 preceding the first tax year for which an exemption under this section is sought, and that consists of:

Â Â Â Â Â  (A) Real property machinery and equipment that is used by an egg processor in the primary processing of eggs; or

Â Â Â Â Â  (B) Personal property machinery and equipment that is used in an integrated processing line for the primary processing of eggs.

Â Â Â Â Â  (2)(a) On or before March 1 preceding the first tax year for which property is to be exempt from taxation under this section, an egg processor seeking an exemption under this section shall apply to the assessor for exemption. The application shall be on a form prescribed by the Department of Revenue and shall include any information required by the department, including a schedule of the qualified machinery and equipment for which certification is sought.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the assessor may approve an application that is filed after March 1, and on or before December 31 of the assessment year, if the statement is accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property that is the subject of the application.

Â Â Â Â Â  (c) The assessor shall review the application and, if the machinery and equipment that is the subject of the application constitutes qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.464, shall approve the application and exempt the qualified machinery and equipment.

Â Â Â Â Â  (d) If any of the machinery and equipment that is the subject of the application does not constitute qualified machinery and equipment certified by the State Department of Agriculture under ORS 307.464, the assessor shall exclude the nonqualified machinery and equipment from the application.

Â Â Â Â Â  (3) Qualified machinery and equipment for which an application has been approved under subsection (2) of this section shall be exempt for the tax year for which the application was approved and for the next four succeeding tax years, if as of the assessment date for each year the property constitutes qualified machinery and equipment.

Â Â Â Â Â  (4) The duration of the exemption under subsection (3) of this section may not be extended as the result of the value of changes to qualified machinery and equipment that are attributable to rehabilitation, reconditioning or ongoing maintenance or repair. [2007 c.843 Â§70]

Â Â Â Â Â  Note: Section 75, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 75. Section 70 of this 2007 Act [307.462] applies to tax years beginning on or after July 1, 2007, and before July 1, 2012. [2007 c.843 Â§75]

Â Â Â Â Â  307.464 Certification of machinery and equipment as eligible for exemption. (1) At the request of an egg processor or under the State Department of AgricultureÂs own initiative, the department shall certify qualified machinery and equipment as eligible for exemption under ORS 307.462.

Â Â Â Â Â  (2) The method of certification under this section shall be provided by rules adopted by the State Department of Agriculture, after consultation with the Department of Revenue.

Â Â Â Â Â  (3) A decision by the State Department of Agriculture to deny certification of certain property may be appealed to the Director of Agriculture as a contested case under ORS chapter 183. [2007 c.843 Â§71]

Â Â Â Â Â  307.466 Exemption limited to taxes of district adopting ORS 307.462; rules. (1) The exemption provided in ORS 307.462 applies only to the taxes of a taxing district the governing body of which has adopted an ordinance or resolution authorizing the exemption under ORS 307.462.

Â Â Â Â Â  (2) The Department of Revenue and the State Department of Agriculture may adopt rules to implement the provisions of ORS 307.462 and 307.464. [2007 c.843 Â§72,73]

Â Â Â Â Â  307.470 [1973 c.486 Â§1; repealed by 1979 c.692 Â§13]

(Student Housing)

Â Â Â Â Â  307.471 Student housing exempt from school district taxes; application procedure; disqualification. (1)(a) Upon compliance with subsection (2) of this section, student housing shall be exempt from all ad valorem property taxes levied by a school district, a county education bond district, an education service district, a community college service district or a community college district.

Â Â Â Â Â  (b) As used in this subsection, Âstudent housingÂ means housing that is:

Â Â Â Â Â  (A) Rented exclusively to students of any educational institution, public or private, that offers at least a two-year program acceptable for full credit towards a baccalaureate degree;

Â Â Â Â Â  (B) Rented upon a nondiscriminatory basis, without regard to race, creed, color or national origin;

Â Â Â Â Â  (C) Owned by a nonprofit corporation having articles of incorporation that provide that on dissolution or liquidation, the right, title and interest of the corporation in and to all accommodations and facilities with respect to which exemption is sought will be conveyed to the educational institution or institutions whose students are served by the housing, and all its other remaining assets will be conveyed to one or more organizations exempt from federal income tax under Section 501(c) (3) of the Internal Revenue Code;

Â Â Â Â Â  (D) Owned by a nonprofit corporation that has made legally enforceable arrangements to convey its interest in any property with respect to which exemption is claimed to the educational institution or institutions whose students are served by the housing upon final payment of the mortgage indebtedness incurred in connection with the construction or acquisition of the housing; and

Â Â Â Â Â  (E) Regulated by federal or state law in regard to rents, charges, development costs and methods of operation. The renting of the property for safekeeping purposes during the summer months shall not disqualify the property from the exemption granted by this section.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, the nonprofit corporation shall apply to the assessor for the exemption on or before April 1 of the assessment year for which the exemption is claimed on forms prescribed by the Department of Revenue. The exemption claim shall include a certification by the university, college or community college attended by a majority of the student occupants that the property is being used for student housing during the current school year. Once an exemption has been granted, the exemption shall continue in effect, without reapplication, until the property fails to meet the qualifications of subsection (1) of this section as exempt student housing.

Â Â Â Â Â  (b) If the property designated in the claim for exemption under paragraph (a) of this subsection is acquired after March 1 and before July 1, or if there is a change in use of the property qualifying the property for exemption under this section after March 1 and before July 1, the initial claim for exemption shall be filed within 30 days from the date of acquisition or change of use of the property.

Â Â Â Â Â  (3) When, for any reason, the property or any portion thereof ceases to meet the qualifications of subsection (1) of this section, the owner at the time of the change shall notify the assessor of such change prior to the next January 1, or within 60 days after the date of disqualification, whichever is the earlier.

Â Â Â Â Â  (4) When property that has received special exemption as student housing under subsection (1) of this section thereafter becomes disqualified for such exemption, and the notice required by subsection (3) of this section is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, an amount equal to the sum of the following:

Â Â Â Â Â  (a) The total amount by which taxes assessed against the property would have been increased if it had been subject to tax without regard to subsection (1) of this section during the tax year for which the notice should have been given and each tax year thereafter together with the interest which would have accrued had the taxes been properly assessed and the exemption not been granted in the applicable years; and

Â Â Â Â Â  (b) A penalty equal to 20 percent of the amount specified in paragraph (a) of this subsection, however, no penalty shall be imposed on any amount attributable to interest.

Â Â Â Â Â  (5) A fraternity, sorority or cooperative housing organization, or an associated alumni nonprofit corporation organized exclusively for the purpose of owning property housing the fraternity, sorority or cooperative housing organization and providing related financial and operational support, may qualify for the exemption provided by subsection (1) of this section if the requirements of subsection (1)(b)(A) and (B) of this section are met, provided that any of its housing accommodations not occupied by members of the organization shall be open to occupancy by students who are not members of or affiliated with the organization, on a nondiscriminatory basis, without regard to race, creed, color or national origin, under rules or conditions set by the school.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [Formerly 307.460]

(Hardship Situations)

Â Â Â Â Â  307.475 Relief when failure to file for exemption or cancellation of taxes or redetermination of value was for good cause. (1) Any taxpayer may apply to the Director of the Department of Revenue for a recommendation that the value of certain property be:

Â Â Â Â Â  (a) Stricken from the assessment roll and that any taxes assessed against such property be stricken from the tax roll on the grounds of hardship; or

Â Â Â Â Â  (b) Redetermined pursuant to ORS 308.146 (6) or 308.428.

Â Â Â Â Â  (2) As used in this section, ÂhardshipÂ means a situation where property is subject to taxation but would have received relief had there been a timely filing of a valid claim for exemption, for cancellation of assessment or for a redetermination of value pursuant to ORS 308.146 (6) or 308.428, and where the failure to make timely application for the exemption, cancellation or change in assessment date was by reason of good and sufficient cause.

Â Â Â Â Â  (3) An application to the director for a recommendation of tax relief on the grounds of hardship must be made not later than December 15 of the year in which the failure to timely file a claim of hardship occurred.

Â Â Â Â Â  (4) If the director, in the discretion of the director, finds that tax relief should be granted on the grounds of hardship, the director shall send the written recommendation of the director to the assessor of the county in which the property is located. If the assessor agrees with the recommendation, the assessor shall note approval thereon. The person in charge of the roll shall:

Â Â Â Â Â  (a) Enter an assessment consistent with a redetermination of the value of the property as of July 1 of the assessment year;

Â Â Â Â Â  (b) Strike all or a portion of taxes on the tax roll; or

Â Â Â Â Â  (c) Issue a refund of taxes already paid. A refund of taxes paid shall be treated as any refund granted under ORS 311.806. [1973 c.218 Â§1; 1979 c.689 Â§8; 1999 c.398 Â§3; 2007 c.449 Â§1]

(Farm Labor Camps; Child Care Facilities)

Â Â Â Â Â  307.480 Definitions for ORS 307.480 to 307.510. As used in ORS 307.480 to 307.510 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEligible child care facilityÂ means a child care facility certified under ORS 657A.030 and 657A.250 to 657A.450 and owned or operated by a nonprofit corporation as a nonprofit facility which is operated in conjunction or cooperation with an eligible farm labor camp.

Â Â Â Â Â  (2) ÂEligible farm labor campÂ means a farm labor camp owned or operated by a nonprofit corporation as a nonprofit facility which complies with the health code for farm labor camps adopted under the Oregon Safe Employment Act.

Â Â Â Â Â  (3) ÂFarm labor campÂ means any place, area or piece of land where housing, sleeping places or camping grounds are owned or maintained:

Â Â Â Â Â  (a) By a person engaged in the business of providing housing, sleeping places or camping grounds for employees or prospective employees of another person and the immediate families of the employees or prospective employees if the employees or prospective employees are or will be engaged in agricultural work. Eligible farm labor camps may provide housing to workers not currently engaged in agricultural work if agricultural work is not available and employees or prospective employees are required to either engage in agricultural work or leave the farm labor camp once agricultural work becomes available in the area.

Â Â Â Â Â  (b) In connection with any work or place where agricultural work is being performed, whether the housing, sleeping places or camping grounds are owned or maintained by the employer or by another person.

Â Â Â Â Â  (4) ÂOwned or operatedÂ by a nonprofit corporation as a nonprofit facility includes, but is not limited to:

Â Â Â Â Â  (a) The possession or operation of child care facility or farm labor camp property by nonprofit corporation pursuant to a written lease or lease-purchase agreement if:

Â Â Â Â Â  (A) The nonprofit corporation is obligated under the terms of the lease or lease-purchase agreement to pay the ad valorem taxes on the property used in operating the farm labor camp or child care facility; or

Â Â Â Â Â  (B) The rent payable by the nonprofit corporation has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (b) The possession or operation of the property by a partnership of which the nonprofit corporation is:

Â Â Â Â Â  (A) Either a general partner or the general manager; and

Â Â Â Â Â  (B) Responsible for the day-to-day operation of the property.

Â Â Â Â Â  (5) ÂRentalÂ means the net amount of income from the eligible child care facility or from the eligible farm labor camp after deduction of costs paid or incurred in the operation of the facility or camp including, but not limited to, salaries or other compensation, insurance, utilities, garbage disposal, supplies, repairs and maintenance, interest and capital costs (whether capitalized and depreciated or amortized or deducted currently) but not including the in lieu taxes imposed under ORS 307.490. [1973 c.382 Â§1; 1991 c.232 Â§1; 1993 c.168 Â§1; 1995 c.278 Â§33]

Â Â Â Â Â  307.485 Farm labor camp and child care facility property exempt. Subject to ORS 307.490 and 307.495, there shall be exempt from taxation the assessed value of all real and personal property of an eligible farm labor camp, or an eligible child care facility. [1973 c.382 Â§2; 1991 c.459 Â§61; 1995 c.278 Â§34; 1997 c.541 Â§125]

Â Â Â Â Â  307.490 Payments in lieu of taxes; disposition of moneys received. (1) In lieu of real and personal property taxes, each nonprofit corporation eligible for a tax exemption under ORS 307.485 shall pay to the treasurer of the county on or before November 15 an amount equal to 10 percent of the rentals for the period ending the preceding October 15, submitting with the remittance a form supplied by the Department of Revenue stating the rental and certifying compliance with the requirements of the State Fire Marshal, local health officer or Child Care Division, as applicable.

Â Â Â Â Â  (2) The treasurer shall, with the assistance of the assessor, allocate the money received by the treasurer under subsection (1) of this section, to the districts in which the exempt property is located in the same proportion that the tax rate for the current tax year for each district bears to the total tax rate for all districts.

Â Â Â Â Â  (3) The moneys received by the district shall be considered as a budget resource for the next ensuing fiscal year. [1973 c.382 Â§3; 1997 c.325 Â§26]

Â Â Â Â Â  307.495 Filing claim with assessor; contents of claim. (1) Each nonprofit corporation claiming exemption under ORS 307.485 shall file with the county assessor a written claim therefor in five copies on or before April 1 of each assessment year for which the exemption is claimed, except that when the property designated is acquired after March 1 and before July 1, the claim shall be filed within 30 days after acquisition.

Â Â Â Â Â  (2) The claim shall designate the property to which the exemption may apply, shall state the facts which make the property eligible within the definitions of ORS 307.480, and shall certify that the eligible farm labor camp or eligible child care facility is, to the best of taxpayerÂs knowledge, in compliance with the requirements of the State Fire Marshal, the health code for farm labor camps or is a certified child care facility.

Â Â Â Â Â  (3) No exemption shall be allowed for any year subsequent to the first unless the corporation submits to the assessor details as to the rentals for the prior year and proof that the payments required by ORS 307.490 have been made. [1973 c.382 Â§4; 1991 c.459 Â§62; 1995 c.278 Â§35; 1997 c.541 Â§126]

Â Â Â Â Â  307.500 Assessor transmitting claim to department and other agencies; health code compliance required. (1) Immediately upon receipt of the claim or any subsequent rental statement, the county assessor shall promptly transmit one copy of the claim to the Department of Revenue. The rent subsequently reported for the eligible child care facility or eligible farm labor camp for which the claim is made is subject to verification and modification by the Department of Revenue.

Â Â Â Â Â  (2) The county assessor shall promptly transmit one copy of each claim or statement for exemption to the State Fire Marshal for verification of compliance with applicable laws and rules and regulations relating to safety from fire. If the State Fire Marshal refuses such verification, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay.

Â Â Â Â Â  (3) The county assessor shall promptly transmit one copy of each claim or statement for exemption of an eligible farm labor camp to the appropriate authority under the Oregon Safe Employment Act for verification of compliance with the health code for farm labor camps. That authority shall refuse to verify compliance if the farm labor camp does not comply with the health code applicable to it or if access to the camp for inspection has been denied the county assessor or the authorized representative of the county assessor. If verification is refused, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay.

Â Â Â Â Â  (4) If the claim or statement or any part thereof applies to property used for an eligible child care facility, the county assessor shall promptly transmit a copy to the Child Care Division for verification of certification. If the division refuses such verification, the county assessor shall deny the claim and cause the nonprofit corporation to be billed for the real and personal property taxes it would otherwise be liable to pay. [1973 c.382 Â§5; 1995 c.278 Â§36]

Â Â Â Â Â  307.505 Inspection of farm labor camps; effect of failure to comply with health code. The appropriate authority under the Oregon Safe Employment Act shall cause an inspection to be made of any farm labor camp that has filed for an exemption at any time prior to August 15. If the conditions of the camp would not justify verification of compliance with the health code for farm labor camps, even though verification has been made under ORS 307.500, the appropriate authority shall notify the county assessor who shall cancel the exemption and cause the owner to be billed for the real and personal property taxes the owner would otherwise be liable to pay. [1973 c.382 Â§6]

Â Â Â Â Â  307.510 Appeal to tax court by taxpayer. Any taxpayer aggrieved by any decision under ORS 307.480 to 307.510 may appeal to the tax court within the time provided and in the manner specified by ORS 305.404 to 305.560. [1973 c.382 Â§7; 1995 c.650 Â§76]

(Low Income Rental Housing)

Â Â Â Â Â  307.515 Definitions for ORS 307.515 to 307.523. As used in ORS 307.515 to 307.523:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.515 to 307.523.

Â Â Â Â Â  (2) ÂLenderÂ means the provider of a loan secured by the recorded deed of trust or recorded mortgage made to finance the purchase, construction or rehabilitation of a property used for low income housing under the criteria listed in ORS 307.517 or 307.518.

Â Â Â Â Â  (3) ÂLow incomeÂ means income at or below 60 percent of the area median income as determined by the State Housing Council based on information from the United States Department of Housing and Urban Development. [1989 c.803 Â§1; 1991 c.930 Â§3; 1993 c.168 Â§3]

Â Â Â Â Â  307.517 Criteria for tax exemption. (1) Property or a portion of the property that meets the following criteria shall be exempt from taxation as provided in ORS 307.515 to 307.523:

Â Â Â Â Â  (a) The property:

Â Â Â Â Â  (A) Is offered for rent; or

Â Â Â Â Â  (B) Is held for the purpose of developing low income rental housing.

Â Â Â Â Â  (b) The property, if occupied, is occupied solely by low income persons.

Â Â Â Â Â  (c) The required rent payment reflects the full value of the property tax exemption.

Â Â Â Â Â  (d) The exemption has been approved as provided in ORS 307.523.

Â Â Â Â Â  (e) The housing units on the property were constructed after the local governing body adopted the provisions of ORS 307.515 to 307.523.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a person that has only a leasehold interest in property is deemed to be a purchaser of that property if:

Â Â Â Â Â  (a) The person is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

Â Â Â Â Â  (b) The rent payable has been established to reflect the savings resulting from the exemption from taxation. [1989 c.803 Â§2; 1997 c.752 Â§5; 2005 c.94 Â§36]

Â Â Â Â Â  307.518 Alternative criteria for tax exemption. (1) Property or a portion of property that meets all of the following criteria shall be exempt from taxation as provided under ORS 307.515 to 307.523:

Â Â Â Â Â  (a) If unoccupied, the property:

Â Â Â Â Â  (A) Is offered for rental solely as a residence for low income persons; or

Â Â Â Â Â  (B) Is held for the purpose of developing low income rental housing.

Â Â Â Â Â  (b) If occupied, the property is occupied solely as a residence for low income persons.

Â Â Â Â Â  (c) An exemption for the property has been approved as provided under ORS 307.523, pursuant to an application filed before January 1, 2010.

Â Â Â Â Â  (d) The property is owned or being purchased by a nonprofit corporation organized in a manner that meets the criteria for a public benefit corporation, as described under ORS 65.001 (37) or for a religious corporation, as described under ORS 65.001 (39).

Â Â Â Â Â  (e) The property is owned or being purchased by a nonprofit corporation that expends no more than 10 percent of its annual income from residential rentals for purposes other than the acquisition, maintenance or repair of residential rental property for low income persons or for the provision of on-site child care services for the residents of the rental property.

Â Â Â Â Â  (2) For the purposes of this section, a nonprofit corporation that has only a leasehold interest in property is considered to be a purchaser of that property if:

Â Â Â Â Â  (a) The nonprofit corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in the rental activity on that property; or

Â Â Â Â Â  (b) The rent payable has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (3) A partnership shall be considered a nonprofit corporation for purposes of this section if:

Â Â Â Â Â  (a) A nonprofit corporation is a general partner of the partnership; and

Â Â Â Â Â  (b) The nonprofit corporation is responsible for the day-to-day operation of the property that is the subject of the exemption under ORS 307.515 to 307.523. [1991 c.930 Â§2; 1993 c.168 Â§4; 1995 c.79 Â§121; 1995 c.702 Â§1; 1997 c.541 Â§127; 1997 c.752 Â§6; 1999 c.487 Â§1; 2001 c.315 Â§55; 2005 c.94 Â§37]

Â Â Â Â Â  307.519 Exemption limited to tax levy of governing body that adopts ORS 307.515 to 307.523; exception. (1) Except as provided in subsection (2) of this section, the exemptions provided by ORS 307.515 to 307.523 only apply to the tax levy of a governing body that adopts the provisions of ORS 307.515 to 307.523.

Â Â Â Â Â  (2) The exemptions provided by ORS 307.515 to 307.523 shall apply to the tax levy of all taxing districts in which property certified for exemption is located when, upon request of a governing body that has adopted the provisions of ORS 307.515 to 307.523, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.515 to 307.523, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.515 to 307.523, equal 51 percent or more of the total combined rate of taxation on the property certified for exemption. [1989 c.803 Â§3; 1991 c.930 Â§4]

Â Â Â Â Â  307.521 Application for exemption; contents; policies for approving application. (1) To qualify for an exemption provided by ORS 307.515 to 307.523, the person shall file an application for exemption with the governing body. The exemption shall be for a period of 20 years. The application shall be filed as set forth in ORS 307.523. The application shall include the following information, if applicable:

Â Â Â Â Â  (a) A description of the property or a portion of the property for which the exemption is requested;

Â Â Â Â Â  (b) A description of the purpose of the project and whether all or a portion of the property is being used for that purpose;

Â Â Â Â Â  (c) A certification of income levels of low income occupants;

Â Â Â Â Â  (d) A description of how the tax exemption will benefit project residents;

Â Â Â Â Â  (e) If the exemption is an exemption described under ORS 307.518, evidence satisfactory to the governing body that the corporation is nonprofit and meets the criteria for a public benefit corporation or a religious corporation; and

Â Â Â Â Â  (f) A description of the plans for development of the property if the property is being held for future low income rental housing development.

Â Â Â Â Â  (2) The applicant shall verify the information in the application by oath or affirmation.

Â Â Â Â Â  (3) Prior to accepting an application under ORS 307.515 to 307.523, a local jurisdiction shall adopt standards and guidelines to be utilized in considering applications and making determinations required by ORS 307.515 to 307.537. The standards and guidelines shall establish policy governing basic requirements for approving an application. Policies considered may include, but are not limited to:

Â Â Â Â Â  (a) Rent regulatory agreements or other enforcement mechanisms to demonstrate that the required rent payment reflects the full value of the property tax exemption.

Â Â Â Â Â  (b) Enforcement mechanisms to ensure that housing that is exempt under ORS 307.515 to 307.523 is maintained in decent, safe and sanitary conditions for the occupants.

Â Â Â Â Â  (c) Methodology and timing for submitting evidence of use of rentals received from low income persons. [1989 c.803 Â§4; 1991 c.459 Â§63; 1991 c.930 Â§5; 1997 c.752 Â§7; 2005 c.94 Â§38]

Â Â Â Â Â  307.523 Time for filing application; certification of exemption. (1) Application shall be made on or before December 1 of the calendar year immediately preceding the first assessment year for which exemption is requested, and shall be accompanied by the application fee required under ORS 307.527. However, if the property is acquired after November 1, the application shall be made within 30 days after the date of acquisition.

Â Â Â Â Â  (2) Within 60 days of the filing of an application under ORS 307.521, the governing body shall take final action upon the application as provided under ORS 307.527, and certify the results of the action to the county assessor.

Â Â Â Â Â  (3) Upon receipt of certification under subsection (2) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body. [1989 c.803 Â§5; 1991 c.459 Â§64; 1991 c.930 Â§6; 1997 c.541 Â§128]

Â Â Â Â Â  307.525 Action against landlord for failure to reduce rent. In addition to any other provision of law, if a landlord violates ORS 307.517 (1)(c), a tenant may recover damages in an amount triple the actual damages sustained as a result of the violation. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.803 Â§6; 1995 c.618 Â§62]

Â Â Â Â Â  307.527 Ordinance approving or disapproving application; application fee. (1) Final action upon an application by the governing body shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the housing unit, either the legal description of the property or the county assessorÂs property account number, any specific conditions upon which the approval of the application is based and if only a portion of the property is approved, a description of the portion that is approved.

Â Â Â Â Â  (2) On or before April 1 following approval, the governing body shall file with the county assessor and send to the applicant a copy of the ordinance or resolution approving or disapproving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the governing body shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under subsection (1) of this section, as to each application deemed approved under this section.

Â Â Â Â Â  (3) If the application is denied, the governing body shall state in writing the reasons for denial and send the notice of denial to the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.533.

Â Â Â Â Â  (4) The governing body, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the governing body and the county assessor in administering ORS 307.515 to 307.523. The application fee shall be paid to the governing body at the time the application for exemption is filed. If the application is approved, the governing body shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the governing body shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [1989 c.803 Â§7; 1995 c.79 Â§122]

Â Â Â Â Â  307.529 Notice of proposed termination of exemption; grounds; ordinance terminating exemption. (1) Except as provided in ORS 307.531, if, after an application for exemption under ORS 307.517 has been approved under ORS 307.527, the governing body finds that construction or development of the exempt property differs from the construction or development described in the application for exemption, or is not completed on or before January 1, 2010, or that any provision of ORS 307.515 to 307.523 is not being complied with, or any provision required by the governing body pursuant to ORS 307.515 to 307.523 is not being complied with, the governing body shall give notice of the proposed termination of the exemption to the owner, by mailing the notice to the last-known address of the owner, and to every known lender, by mailing the notice to the last-known address of every known lender. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance shall be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor, and a copy shall be sent to the owner at the ownerÂs last-known address and to the lender at the last-known address of the lender within 10 days after its adoption. [1989 c.803 Â§8; 1991 c.459 Â§65; 1991 c.930 Â§7; 1993 c.168 Â§5; 1997 c.541 Â§129; 1997 c.752 Â§8; 1999 c.487 Â§2]

Â Â Â Â Â  307.530 Termination if property held for future development or other purpose. An exemption granted under ORS 307.515 to 307.523 shall be immediately terminated and additional taxes imposed as provided in ORS 307.531 if the exempt property:

Â Â Â Â Â  (1) Is being held for future development of low income rental housing; and

Â Â Â Â Â  (2) Is used for any purpose other than the provision of low income rental housing. [1997 c.752 Â§10]

Â Â Â Â Â  307.531 Termination of exemption without notice; grounds; additional taxes after termination. (1) If, after application has been approved under ORS 307.527, a declaration as defined in ORS 100.005 with respect to the property is presented to the county assessor or tax collector for approval under ORS 100.110, or if the governing body should file its termination findings with the county assessor pursuant to ORS 307.529:

Â Â Â Â Â  (a) The exemption granted the housing unit or portion under ORS 307.515 to 307.523 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or a portion of the property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.515 to 307.523 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.515 to 307.523.

Â Â Â Â Â  (2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be collected as provided in this section, but the number of years for which the additional taxes shall be collected shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

Â Â Â Â Â  (3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.515 to 307.523.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1989 c.803 Â§9; 1991 c.459 Â§66; 1991 c.930 Â§8]

Â Â Â Â Â  307.533 Review; correction of tax rolls; when tax payable after exemption terminates. (1) Review of a denial of an application under ORS 307.527, or of the termination of an exemption under ORS 307.529, shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) If no review of the termination of an exemption as provided in subsection (1) of this section is effected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the governing body or by a court, in accordance with the finding of the governing body or the court as to the assessment year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

Â Â Â Â Â  (3) Where there has been a failure to comply with ORS 307.529, the property shall become taxable beginning January 1 of the first assessment year following the date on which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [1989 c.803 Â§10; 1991 c.459 Â§67; 1991 c.930 Â§9; 1997 c.541 Â§131]

Â Â Â Â Â  307.535 Extension of deadline for completion; exception to imposition of additional taxes. Notwithstanding any provision of ORS 307.515 to 307.523:

Â Â Â Â Â  (1) If the governing body finds that construction of the housing unit otherwise entitled to exemption under ORS 307.517 was not completed by January 1, 2010, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the governing body may extend the deadline for completion of construction for a period not to exceed 12 consecutive months.

Â Â Â Â Â  (2) If property granted exemption under ORS 307.515 to 307.523 is destroyed by fire or act of God, or is otherwise no longer capable of owner-occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes shall be imposed upon the property under ORS 307.531 or 307.533. [1989 c.803 Â§11; 1991 c.459 Â§68; 1991 c.930 Â§10; 1997 c.541 Â§132; 1999 c.487 Â§3]

Â Â Â Â Â  307.537 Application. The amendments to ORS 307.521 (1) by section 5, chapter 930, Oregon Laws 1991, changing the period of the exemption provided under ORS 307.515 to 307.523 from 10 to 20 years, apply to property granted exemption pursuant to applications filed on or after September 29, 1991. [1989 c.803 Â§12; 1991 c.459 Â§69; 1991 c.930 Â§11; 1997 c.752 Â§16; 2001 c.114 Â§15]

(Nonprofit Corporation Low Income Housing)

Â Â Â Â Â  307.540 Definitions for ORS 307.540 to 307.548. As used in ORS 307.540 to 307.548:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.540 to 307.548.

Â Â Â Â Â  (2) ÂLow incomeÂ means income at or below 60 percent of the area median income as determined by the State Housing Council based on information from the United States Department of Housing and Urban Development. [1985 c.660 Â§1; 1993 c.168 Â§7; 2005 c.94 Â§39]

Â Â Â Â Â  Note: Section 6, chapter 660, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 6. ORS 307.540 to 307.548 apply to tax years beginning on or after January 1, 1985, and before July 1, 2014. [1985 c.660 Â§6; 1993 c.108 Â§1; 2003 c.215 Â§1]

Â Â Â Â Â  307.541 Nonprofit corporation low income housing; exemption; criteria. (1) Property that meets all of the following criteria shall be exempt from taxation as provided in ORS 307.540 to 307.548:

Â Â Â Â Â  (a) The property is owned or being purchased by a corporation that is exempt from income taxes under section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (b) Upon liquidation, the assets of the corporation are required to be applied first in payment of all outstanding obligations, and the balance remaining, in cash and in kind, to be distributed to corporations exempt from taxation and operated exclusively for religious, charitable, scientific, literary or educational purposes or to the State of
Oregon
.

Â Â Â Â Â  (c) The property is:

Â Â Â Â Â  (A) Occupied by low income persons; or

Â Â Â Â Â  (B) Held for future development as low income housing.

Â Â Â Â Â  (d) The property or portion of the property receiving the exemption, if occupied, is actually and exclusively used for the purposes described in section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (e) The exemption has been approved as provided in ORS 307.547.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, a corporation that has only a leasehold interest in property is deemed to be a purchaser of that property if:

Â Â Â Â Â  (a) The corporation is obligated under the terms of the lease to pay the ad valorem taxes on the real and personal property used in this activity on that property; or

Â Â Â Â Â  (b) The rent payable by the corporation has been established to reflect the savings resulting from the exemption from taxation.

Â Â Â Â Â  (3) A partnership shall be treated the same as a corporation to which this section applies if the corporation is:

Â Â Â Â Â  (a) A general partner of the partnership; and

Â Â Â Â Â  (b) Responsible for the day-to-day operation of the property that is the subject of the exemption. [1985 c.660 Â§2; 1995 c.702 Â§2; 1997 c.752 Â§11; 2005 c.94 Â§40]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.543 Exemption limited to levy of governing body adopting ORS 307.540 to 307.548; exception. (1) Except as provided in subsection (2) of this section, the exemption provided by ORS 307.541 only applies to the tax levy of a governing body that adopts the provisions of ORS 307.540 to 307.548.

Â Â Â Â Â  (2) The exemption provided by ORS 307.541 shall apply to the tax levy of all taxing districts in which property certified for exemption is located when, upon request of a governing body that has adopted the provisions of ORS 307.540 to 307.548, the rates of taxation of such taxing districts whose governing boards agree to the policy of exemption under ORS 307.540 to 307.548, when combined with the rate of taxation of the governing body that adopts the provisions of ORS 307.540 to 307.548, equal 51 percent or more of the total combined rate of taxation on the property certified for limited assessment. [1985 c.660 Â§3]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.545 Application for exemption. (1) To qualify for the exemption provided by ORS 307.541, the corporation shall file an application for exemption with the governing body for each assessment year the corporation wants the exemption. The application shall be filed on or before April 1 of the assessment year for which the exemption is sought, except that when the property designated is acquired after April 1 and before July 1, the claim for that year shall be filed within 30 days after the date of acquisition. The application shall include the following information, if applicable:

Â Â Â Â Â  (a) A description of the property for which the exemption is requested;

Â Â Â Â Â  (b) A description of the charitable purpose of the project and whether all or a portion of the property is being used for that purpose;

Â Â Â Â Â  (c) A certification of income levels of low income occupants;

Â Â Â Â Â  (d) A description of how the tax exemption will benefit project residents;

Â Â Â Â Â  (e) A description of the development of the property if the property is being held for future low income housing development; and

Â Â Â Â Â  (f) A declaration that the corporation has been granted an exemption from income taxes under section 501(c) (3) or (4) of the Internal Revenue Code, as amended before December 1, 1984.

Â Â Â Â Â  (2) The applicant shall verify the information in the application by oath or affirmation. [1985 c.660 Â§4; 1987 c.756 Â§15; 1993 c.108 Â§2; 1993 c.270 Â§25; 1997 c.541 Â§Â§133,133a]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.547 Determination of eligibility for exemption; notice to county assessor. (1) Within 30 days of the filing of an application under ORS 307.545, the governing body shall determine whether the applicant qualifies for the exemption under ORS 307.541. If the governing body determines the applicant qualifies, the governing body shall certify to the assessor of the county where the real property is located that all or a portion of the property shall be exempt from taxation under the levy of the certifying governing body.

Â Â Â Â Â  (2) Upon receipt of certification under subsection (1) of this section, the county assessor shall exempt the property from taxation to the extent certified by the governing body. [1985 c.660 Â§5]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.548 Termination of exemption. (1) If the governing body that has granted an exemption under ORS 307.540 to 307.548 to property in anticipation of future development of low income housing in connection with the exempt property finds that the property is being used for any purpose other than the provision of low income housing, or that any provision of ORS 307.540 to 307.548 is not being complied with, the governing body shall give notice of the proposed termination of the exemption to the owner, by mailing the notice to the last-known address of the owner, and to every known lender, by mailing the notice to the last-known address of every known lender. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the governing body shall notify every known lender, and shall allow any lender not less than 30 days after the date the notice of the failure to appear and show cause is mailed to cure any noncompliance or to provide assurance adequate to the governing body that all noncompliance shall be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and the lender fails to cure or give adequate assurance of the cure of any noncompliance, the governing body shall adopt an ordinance or resolution stating its findings that terminate the exemption. A copy of the ordinance or resolution shall be filed within 10 days after its adoption with the county assessor, and a copy shall be sent to the owner at the ownerÂs last-known address and to the lender at the last-known address of the lender within 10 days after its adoption.

Â Â Â Â Â  (4) Upon the county assessorÂs receipt of the governing bodyÂs termination findings:

Â Â Â Â Â  (a) The exemption granted the housing unit or portion under ORS 307.540 to 307.548 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the taxes assessed against the property and the taxes that would have been assessed against the property had it not been exempt under ORS 307.540 to 307.548 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.540 to 307.548.

Â Â Â Â Â  (5) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.540 to 307.548 because the property is being held for future development of low income housing.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1997 c.752 Â§14]

Â Â Â Â Â  Note: See note under 307.540.

Â Â Â Â Â  307.550 [1983 c.786 Â§10; 1991 c.459 Â§70; 1997 c.541 Â§134; repealed by 2001 c.114 Â§16]

Â Â Â Â Â  307.560 [1983 c.786 Â§11; 1991 c.459 Â§71; 1999 c.314 Â§63; repealed by 2001 c.114 Â§16]

(Property of Industry Apprenticeship or Training Trust)

Â Â Â Â Â  307.580 Property of industry apprenticeship or training trust. (1) If not otherwise exempt by law and upon compliance with ORS 307.162, all real and personal property or proportion thereof owned or being purchased by an industry apprenticeship or training trust is exempt from property taxation if:

Â Â Â Â Â  (a) The trust is organized pursuant to a trust instrument solely for the purpose of aiding or assisting in the implementation or operation of one or more apprenticeship or training programs that conform to and are conducted under ORS 660.002 to 660.210;

Â Â Â Â Â  (b) The property or proportion thereof that is the subject of the exemption is actually and exclusively occupied and used in the implementation or operation of an apprenticeship or training program or programs that are established under, conform to and are conducted under ORS 660.002 to 660.210; and

Â Â Â Â Â  (c) The trust is considered an organization exempt from federal income taxes under the federal Internal Revenue Code or other laws of the
United States
relating to federal income taxes.

Â Â Â Â Â  (2) If property described under subsection (1) of this section would be exempt from taxation except that it is held under lease or lease-purchase agreement by the trust rather than owned or being purchased by it, the property shall be exempt from taxation upon compliance with and subject to ORS 307.112.

Â Â Â Â Â  (3) No exemption shall be allowed under subsection (1) or (2) of this section if the property is used in the implementation or operation of an apprenticeship or training program that discriminates with respect to its participants on the basis of age, race, religion, sex or national origin. [1983 c.619 Â§2]

(Multiple-Unit Housing)

Â Â Â Â Â  307.600 Legislative findings. (1) The Legislative Assembly finds that it is in the public interest to stimulate the construction of transit supportive multiple-unit housing in the core areas of OregonÂs urban centers to improve the balance between the residential and commercial nature of those areas, and to ensure full-time use of the areas as places where citizens of the community have an opportunity to live as well as work.

Â Â Â Â Â  (2) The Legislative Assembly further finds that it is in the public interest to promote private investment in transit supportive multiple-unit housing in light rail station areas and transit oriented areas in order to maximize OregonÂs transit investment to the fullest extent possible and that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing, and commercial and retail property, in areas located within a light rail station area or transit oriented area.

Â Â Â Â Â  (3) The Legislative Assembly further finds that the cities and counties of this state should be enabled to establish and design programs to attract new development of multiple-unit housing in light rail station areas, in transit oriented areas or in city core areas by means of the local property tax exemption authorized under ORS 307.600 to 307.637. The programs shall emphasize the following:

Â Â Â Â Â  (a) The development of vacant or underutilized sites in light rail station areas, transit oriented areas or core areas, rather than sites where sound or rehabilitable multiple-unit housing exists.

Â Â Â Â Â  (b) The development of multiple-unit housing, with or without parking, in structures that may include ground level commercial space.

Â Â Â Â Â  (c) The development of multiple-unit housing, with or without parking, on sites with existing single-story commercial structures.

Â Â Â Â Â  (d) The development of multiple-unit housing, with or without parking, on existing surface parking lots.

Â Â Â Â Â  (4) The Legislative Assembly further finds that it is in the public interest to preserve or establish existing housing that is affordable to low income persons by providing the incentives authorized in ORS 307.600 to 307.637 to:

Â Â Â Â Â  (a) Existing multiple-unit housing subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; and

Â Â Â Â Â  (b) Existing multiple-unit housing that becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the
United States
in order to use the incentives authorized in ORS 307.600 to 307.637.

Â Â Â Â Â  (5) The programs shall result in the preservation, construction, addition or conversion of units at rental rates or sale prices accessible to a broad range of the general public. [1975 c.428 Â§2; 1995 c.596 Â§1; 1999 c.808 Â§1; 2003 c.457 Â§1]

Â Â Â Â Â  307.603 Definitions for ORS 307.600 to 307.637. As used in ORS 307.600 to 307.637:

Â Â Â Â Â  (1) ÂEstablishÂ means, unless the context requires otherwise, making existing multiple-unit housing subject to a low income housing assistance contract.

Â Â Â Â Â  (2) ÂLenderÂ means any person who makes a loan, secured by a recorded mortgage or trust deed, to finance the acquisition, construction, addition or conversion of multiple-unit housing.

Â Â Â Â Â  (3) ÂLight rail station areaÂ means an area defined in regional or local transportation plans to be within a one-half mile radius of an existing or planned light rail station.

Â Â Â Â Â  (4) ÂLow income housing assistance contractÂ means an agreement between a public agency and a property owner that results in the production, rehabilitation, establishment or preservation of housing affordable to those with a defined level of household income.

Â Â Â Â Â  (5) ÂMultiple-unit housingÂ means:

Â Â Â Â Â  (a) Housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States; or

Â Â Â Â Â  (b) Newly constructed structures, stories or other additions to existing structures and structures converted in whole or in part from other use to dwelling units that meet the following criteria:

Â Â Â Â Â  (A) The structure must have a minimum number of dwelling units as specified by the city or county pursuant to ORS 307.606 (4).

Â Â Â Â Â  (B) The structure must not be designed or used as transient accommodations, including but not limited to hotels and motels.

Â Â Â Â Â  (C) The structure must have those design elements benefiting the general public as specified by the city or county pursuant to ORS 307.618.

Â Â Â Â Â  (D) If in a light rail station area or transit oriented area, the structure must:

Â Â Â Â Â  (i) Be physically or functionally related to a light rail line or mass transportation system; and

Â Â Â Â Â  (ii) Enhance the effectiveness of a light rail line or mass transportation system.

Â Â Â Â Â  (6) ÂTransit oriented areaÂ means an area defined in regional or local transportation plans to be within one-quarter mile of a fixed route transit service. [Formerly 307.605]

Â Â Â Â Â  307.605 [1975 c.428 Â§1; 1979 c.425 Â§1; 1989 c.1051 Â§1; 1995 c.596 Â§2; 1999 c.808 Â§2; 2003 c.457 Â§2; renumbered 307.603 in 2005]

Â Â Â Â Â  307.606 Exemption limited to tax levy of city or county that adopts ORS 307.600 to 307.637; designated areas; public hearings; standards and guidelines for considering applications. (1) ORS 307.600 to 307.637 apply to multiple-unit housing preserved, constructed, established, added to or converted in cities or counties that adopt, after a public hearing and determination pursuant to subsection (3) of this section, by resolution or ordinance, the provisions of ORS 307.600 to 307.637. The tax exemption provided by ORS 307.600 to 307.637 only applies to the tax levy of a city or county that adopts the provisions of ORS 307.600 to 307.637, except that the tax exemption shall apply to the ad valorem property taxes of all taxing districts when upon request of the city or county that has adopted the provisions of ORS 307.600 to 307.637, the rates of ad valorem taxation of taxing districts whose governing boards agree by resolution to the policy of providing tax exemptions for multiple-unit housing as provided in ORS 307.600 to 307.637, when combined with the rate of taxation of the city or county that adopts the provisions of ORS 307.600 to 307.637, equal 51 percent or more of the total combined rate of taxation levied on the property which is tax exempt under ORS 307.600 to 307.637.

Â Â Â Â Â  (2) The city or county shall designate an area within which it proposes to allow exemptions provided for under the provisions of ORS 307.600 to 307.637. Core areas, light rail station areas or transit oriented areas may be designated by a city. A city may designate the entire city as the area in which the city proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the
United States
. A county may designate areas as light rail station areas or transit oriented areas but may not designate areas as core areas. A county may designate the entire county as the area in which the county proposes to allow exemptions under ORS 307.600 to 307.637 for housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the
United States
. A city or county from time to time may, by amending its resolution or ordinance, add or withdraw territory from the area originally designated as a light rail station area or a transit oriented area, but any area added must be within the boundaries of the area as limited by ORS 307.603 (3) or (6).

Â Â Â Â Â  (3) The city or county shall, prior to passage of a resolution or ordinance electing to utilize the provisions of ORS 307.600 to 307.637, hold a public hearing in order to determine whether multiple-unit housing meeting the qualifications of subsection (4) of this section would not otherwise be built in the designated area or preserved without the benefits provided by ORS 307.600 to 307.637.

Â Â Â Â Â  (4) Prior to accepting project applications under ORS 307.600 to 307.637, cities or counties shall promulgate standards and guidelines to be utilized in considering applications and making the determinations required by ORS 307.618. The standards and guidelines shall establish policy governing basic requirements for an application, including but not limited to:

Â Â Â Â Â  (a) Existing utilization of proposed project site, including justification of the elimination of any existing sound or rehabilitable housing.

Â Â Â Â Â  (b) Design elements.

Â Â Â Â Â  (c) Rental rates or sales prices.

Â Â Â Â Â  (d) Extensions of public benefits from the project beyond the period of the exemption.

Â Â Â Â Â  (e) Minimum number of units.

Â Â Â Â Â  (f) For housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, a demonstration that the exemption is necessary to preserve or establish the low income units.

Â Â Â Â Â  (g) For housing that is to become subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the date on which the housing must be established in order to be exempt under ORS 307.600 to 307.637. [Formerly 307.610]

Â Â Â Â Â  307.609 Applicability of ORS 307.600 to 307.637 in cities and certain counties. In any city, or in any county with a population of over 300,000, the exemption shall apply only to multiple-unit housing preserved, established, constructed, added to or converted on land within an area designated under ORS 307.606 (2) or within a designated urban renewal or redevelopment area formed pursuant to ORS chapter 457. [Formerly 307.620]

Â Â Â Â Â  307.610 [1975 c.428 Â§3; 1979 c.425 Â§2; 1983 c.493 Â§1; 1989 c.1051 Â§2; 1991 c.459 Â§72; 1995 c.596 Â§3; 1997 c.325 Â§27; 1999 c.808 Â§3; 2003 c.457 Â§3; renumbered 307.606 in 2005]

Â Â Â Â Â  307.612 Duration of exemption; exclusions from exemption. (1) Except as provided under subsection (2) of this section, multiple-unit housing that qualifies for exemption under ORS 307.600 to 307.637 shall be exempt from ad valorem taxation for no more than 10 successive years. The first year of exemption shall be the assessment year beginning January 1 immediately following the calendar year in which construction, addition or conversion is completed, determined by that stage in the construction process when, pursuant to ORS 307.330, the improvement would have gone on the tax rolls in the absence of the exemption provided for in ORS 307.600 to 307.637 or, in the case of multiple-unit housing that is or becomes subject to a low income housing assistance contract, the application is approved. However:

Â Â Â Â Â  (a) The exemption shall not include the land or any improvements not a part of the multiple-unit housing, but may include parking constructed as part of the multiple-unit housing construction, addition or conversion.

Â Â Â Â Â  (b) In the case of a structure to which stories or other improvements are added or a structure that is converted in whole or in part from other use to dwelling units, only the increase in value attributable to the addition or conversion shall be exempt from taxation.

Â Â Â Â Â  (2) If the multiple-unit housing is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, the city or county may extend the exemption provided by ORS 307.600 to 307.637 through June 30 of the tax year during which the termination date of the contract falls.

Â Â Â Â Â  (3)(a) The exemption provided by ORS 307.600 to 307.637 shall be in addition to any other exemption provided by law. However, nothing in ORS 307.600 to 307.637 shall be construed to exempt any property beyond 100 percent of its real market value.

Â Â Â Â Â  (b) If property is located within a core area and within a light rail station area or a transit oriented area, or both, and application for exemption under more than one program is made, only the exemption for which application is first made and approved shall be granted. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a city, the property shall not be granted exemption pursuant to an ordinance or resolution adopted by a county. If property is granted exemption under ORS 307.600 to 307.637 pursuant to an ordinance or resolution adopted by a county, the property shall not be granted exemption pursuant to an ordinance or resolution adopted by a city. Property shall be granted exemption under ORS 307.600 to 307.637 only once. [Formerly 307.630]

Â Â Â Â Â  307.615 City or county to provide application forms; contents of application form; filing deadline; revision of application. An owner desiring an exemption under ORS 307.600 to 307.637 shall first apply to the city or county, whichever is appropriate, on forms supplied by the city or county. The application shall describe the property for which an exemption is requested, set forth the grounds supporting the requested exemption and be verified by oath or affirmation of the applicant. Application shall be made on or before February 1 immediately preceding the first assessment year for which exemption is requested, and shall be accompanied by the application fee required by ORS 307.621. The city or county may permit the applicant to revise an application prior to final action by the city or county. [Formerly 307.640]

Â Â Â Â Â  307.618 City or county findings required for exemption approval. The city or county may approve an application filed under ORS 307.615 if the city or county finds that:

Â Â Â Â Â  (1) In the case of the construction, addition or conversion of multiple-unit housing:

Â Â Â Â Â  (a) The owner has agreed to include in the construction, addition or conversion as a part of the multiple-unit housing one or more design elements benefiting the general public as specified by the city or the county, including but not limited to open spaces, parks and recreational facilities, common meeting rooms, child care facilities, transit amenities and transit or pedestrian design elements.

Â Â Â Â Â  (b) The proposed construction, addition or conversion project is or will be, at the time of completion, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197, 215 and 227, that are applicable at the time the application is approved.

Â Â Â Â Â  (2) In the case of housing that is or becomes subject to a low income housing assistance contract with an agency or subdivision of this state or the United States, it is important to the community to preserve or establish the housing as low income housing and it is probable that the housing would not be produced, be established or remain as low income housing without the exemption being granted.

Â Â Â Â Â  (3) The owner has complied with all standards and guidelines adopted by cities or counties pursuant to ORS 307.606 (4). [Formerly 307.650]

Â Â Â Â Â  307.620 [1975 c.428 Â§4; 1989 c.1051 Â§3; 1995 c.596 Â§4; 1999 c.808 Â§4; 2003 c.457 Â§4; renumbered 307.609 in 2005]

Â Â Â Â Â  307.621 Approval or denial of applications; city or county to state in writing reasons for denial of exemption; application fees. (1) The city or county shall approve or deny an application filed under ORS 307.618 within 180 days after receipt of the application. An application not acted upon within 180 days shall be deemed approved.

Â Â Â Â Â  (2) Final action upon an application by the city or county shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the subject multiple-unit housing, either the legal description of the property or the assessorÂs property account number, and the specific conditions upon which the approval of the application is based. On or before April 1 following approval, the city or county shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving or disapproving the application. In addition, the city or county shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under this subsection, as to each application deemed approved under subsection (1) of this section.

Â Â Â Â Â  (3) If the application is denied, the city or county shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial.

Â Â Â Â Â  (4) The city or county, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city or county and the assessor in administering ORS 307.600 to 307.637. The application fee shall be paid to the city or county at the time the application for exemption is filed. If the application is approved, the city or county shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city or county shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [Formerly 307.660]

Â Â Â Â Â  307.624 Termination of exemption for failure to complete construction or noncompliance; notice. (1) Except as provided in ORS 307.627, if the city or county finds that construction of multiple-unit housing was not completed on or before the date specified in ORS 307.637, or that any provision of ORS 307.600 to 307.637 is not being complied with, or any provision required by the city or county pursuant to ORS 307.600 to 307.637 is not being complied with, the city or county shall give notice to the owner, mailed to the ownerÂs last-known address, and to any known lender, mailed to the lenderÂs last-known address, of the proposed termination of the exemption. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to appear and show cause why the exemption should not be terminated, the city or county shall further notify every known lender and shall allow the lender a period of not less than 30 days, beginning with the date that the notice of failure to appear and show cause is mailed to the lender, to cure any noncompliance or to provide assurance that is adequate, as determined by the governing body, to assure the governing body that the noncompliance will be remedied.

Â Â Â Â Â  (3) If the owner fails to appear and show cause why the exemption should not be terminated, and a lender fails to cure or give adequate assurance that any noncompliance will be cured, the city or county shall adopt an ordinance or resolution stating its findings terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the ownerÂs last-known address, and to any lender at the lenderÂs last-known address, within 10 days after its adoption. [Formerly 307.670]

Â Â Â Â Â  307.627 Termination of exemption; effect. (1) If, after application has been approved under ORS 307.600 to 307.637, a declaration defined in ORS 100.005 with respect to the property is presented to the county assessor or tax collector for approval under ORS 100.110, or if the county assessor discovers that the multiple-unit housing or a portion of the multiple-unit housing is changed to a use that is other than residential or housing, or if the exemption was granted for housing being or becoming subject to a low income housing assistance contract with an agency or subdivision of this state or the United States and the housing is not housing subject to a low income housing assistance contract as of a date the housing is required to be subject to a low income housing assistance contract in order to receive the exemption:

Â Â Â Â Â  (a) The exemption granted the multiple-unit housing or portion under ORS 307.600 to 307.637 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c)(A) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax that would have been due on the property or portion had it not been exempt under ORS 307.600 to 307.637 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.600 to 307.637.

Â Â Â Â Â  (B) In the case of multiple-unit housing described in ORS 307.603 (5)(a), this paragraph applies only if the low income housing assistance contract to which the housing was or was to become subject was not entered into, breached or terminated prematurely.

Â Â Â Â Â  (2) If, at the time of presentation or discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced one year for each year that has elapsed since the year the property was last granted exemption beginning with the oldest year for which additional taxes are due.

Â Â Â Â Â  (3) The assessment and tax rolls shall show Âpotential additional tax liabilityÂ for each property granted exemption under ORS 307.600 to 307.637.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [Formerly 307.675]

Â Â Â Â Â  307.630 [1975 c.428 Â§5; 1979 c.425 Â§3; 1989 c.1051 Â§3a; 1991 c.459 Â§73; 1995 c.596 Â§5; 1997 c.541 Â§136; 1999 c.808 Â§5; 2003 c.457 Â§5; renumbered 307.612 in 2005]

Â Â Â Â Â  307.631 Review of denial of application or termination of exemption; correction of assessment and tax rolls; ownerÂs appeal of valuation; effective date of termination of exemption. (1) Review of a denial of an application under ORS 307.621, or of the termination of an exemption under ORS 307.624, shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) If no review of the termination of an exemption as provided in subsection (1) of this section is affected, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232, to provide for the assessment and taxation of any property for which exemption was terminated by the city or county, or by a court, in accordance with the finding of the city, county or the court as to the tax year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232. Where there has been a failure to comply with ORS 307.624, the property shall become taxable beginning January 1 of the assessment year following the assessment year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [Formerly 307.680]

Â Â Â Â Â  307.634 Extension of deadline for completion of construction, addition or conversion. Notwithstanding any provision of ORS 307.624, if the city or county finds that construction, addition or conversion of the multiple-unit housing was not completed by the date specified in ORS 307.637, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the city or county may extend the deadline for completion of construction, addition or conversion for a period not to exceed 12 consecutive months. [Formerly 307.690]

Â Â Â Â Â  307.637 Actions required by January 1, 2012, for exemption to be granted. An exemption for multiple-unit housing may not be granted under ORS 307.600 to 307.637 unless:

Â Â Â Â Â  (1) In the case of multiple-unit housing described in ORS 307.603 (5)(a), the application for exemption is made to the city or county on or before January 1, 2012.

Â Â Â Â Â  (2) In the case of multiple-unit housing described in ORS 307.603 (5)(b), the construction, addition or conversion is completed on or before January 1, 2012. [Formerly 307.691]

Â Â Â Â Â  307.640 [1975 c.428 Â§6; 1991 c.459 Â§74; 1995 c.596 Â§6; 1997 c.541 Â§138; renumbered 307.615 in 2005]

Â Â Â Â Â  307.650 [1975 c.428 Â§7; 1995 c.278 Â§37; 1995 c.596 Â§7; 1999 c.808 Â§6; 2003 c.457 Â§6; 2005 c.94 Â§41; renumbered 307.618 in 2005]

(Single-Unit Housing)

Â Â Â Â Â  307.651 Definitions for ORS 307.651 to 307.687. As used in ORS 307.651 to 307.687, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistressed areaÂ means a primarily residential area of a city designated by a city under ORS 307.657 which, by reason of deterioration, inadequate or improper facilities, the existence of unsafe or abandoned structures, including but not limited to a significant number of vacant or abandoned single or multifamily residential units, or any combination of these or similar factors, is detrimental to the safety, health and welfare of the community.

Â Â Â Â Â  (2) ÂGoverning bodyÂ means the city legislative body having jurisdiction over the property for which an exemption may be applied for under ORS 307.651 to 307.687.

Â Â Â Â Â  (3) ÂQualified dwelling unitÂ means a dwelling unit that, upon completion, has a market value (land and improvements) of no more than 120 percent, or a lesser percentage as adopted by the governing body by resolution, of the median sales price of dwelling units located within the city.

Â Â Â Â Â  (4) ÂSingle-unit housingÂ means a newly constructed structure having one or more dwelling units that:

Â Â Â Â Â  (a) Is, or will be, at the time that construction is completed, in conformance with all local plans and planning regulations, including special or district-wide plans developed and adopted pursuant to ORS chapters 195, 196, 197 and 227.

Â Â Â Â Â  (b) Is constructed on or after January 1, 1990, and is completed within two years after application for exemption is approved under ORS 307.674 or before July 1, 2015, whichever is earlier.

Â Â Â Â Â  (c) Upon completion, is designed for each dwelling unit within the structure to be purchased by and lived in by one person or one family.

Â Â Â Â Â  (d) Upon completion, has one or more qualified dwelling units within the single-unit housing.

Â Â Â Â Â  (e) Is not a floating home, as defined in ORS 830.700, or a manufactured structure, as defined in ORS 446.561, other than a manufactured home described in ORS 197.307 (5)(a) to (f).

Â Â Â Â Â  (5) ÂStructureÂ does not include the land, nor any site development to the land, as both are defined under ORS 307.010. [Formerly 458.005]

Â Â Â Â Â  307.654 Legislative findings. (1) The Legislative Assembly finds it to be in the public interest to stimulate the construction of new single-unit housing in distressed urban areas in this state in order to improve in those areas the general life quality, to promote residential infill development on vacant or underutilized lots, to encourage homeownership and to reverse declining property values.

Â Â Â Â Â  (2) The Legislative Assembly further finds and declares that the cities of this state be able to establish and design programs to stimulate the construction of new single-unit housing in distressed urban areas by means of a limited property tax exemption, as provided under ORS 307.651 to 307.687. [Formerly 458.010]

Â Â Â Â Â  307.657 Local government action to designate distressed areas; scope of exemption; standards and guidelines. (1)(a) ORS 307.651 to 307.687 apply to single-unit housing located within the jurisdiction of a governing body that adopts, by resolution or ordinance, ORS 307.651 to 307.687. Except as provided in subsection (2) of this section, the exemption provided by ORS 307.651 to 307.687 applies only to the tax levy of a governing body that adopts ORS 307.651 to 307.687.

Â Â Â Â Â  (b) Each governing body that adopts, by resolution or ordinance, ORS 307.651 to 307.687 shall adopt rules specifying the process for determining the boundaries of a distressed area and for distressed area boundary changes. The cumulative land area within the boundaries of distressed areas within a city, determined for purposes of ORS 307.651 to 307.687, may not exceed 20 percent of the total land area of the city.

Â Â Â Â Â  (2) The tax exemption provided under ORS 307.651 to 307.687 applies to the tax levy of all taxing units when upon request of the city that has adopted ORS 307.651 to 307.687, the rates of taxation of taxing units whose governing bodies agree by resolution to the policy of providing tax exemptions for single-unit housing as described in ORS 307.651 to 307.687, when combined with the rate of taxation of the city, equal 51 percent or more of the total combined rate of taxation levied on the property which is tax exempt under ORS 307.651 to 307.687.

Â Â Â Â Â  (3) The city shall designate one or more distressed areas, located within the territorial boundaries of the city, within which the city proposes to allow exemptions under ORS 307.651 to 307.687.

Â Â Â Â Â  (4) The city shall adopt standards and guidelines to be utilized in considering applications and making the determinations required under ORS 307.651 to 307.687, including but not limited to:

Â Â Â Â Â  (a) Standards and guidelines for designating a distressed area, including but not limited to the probability of revitalization in the area without the assistance of the property tax exemption provided under ORS 307.651 to 307.687.

Â Â Â Â Â  (b) Design elements for construction of the single-unit housing proposed to be exempt.

Â Â Â Â Â  (c) Extensions of public benefits from the construction of the single-unit housing beyond the period of exemption. [Formerly 458.015]

Â Â Â Â Â  307.660 [1975 c.428 Â§8; 1995 c.596 Â§8; renumbered 307.621 in 2005]

Â Â Â Â Â  307.661 Median sales price. Prior to January 1 of each assessment year, the governing body of a city that adopts ORS 307.651 to 307.687 shall adopt by resolution the median sales price to be used for purposes of determining if dwelling units are qualified under ORS 307.651 to 307.687. In determining the median sales price, the governing body, assisted by the county assessor, shall use the sales data collected under ORS 309.200 in the county in which the greater portion of the taxable assessed value of single-unit housing in the city is located, as of the period ending the prior November 30. [2005 c.470 Â§5]

Â Â Â Â Â  307.664 Exemption; limitations. Each qualified dwelling unit of single-unit housing that qualifies for exemption under ORS 307.651 to 307.687 shall be exempt from ad valorem taxation for no more than 10 successive tax years beginning July 1 of the first tax year following approval of the application under ORS 307.674, as determined under rules adopted by the Department of Revenue. The exemption provided by this section shall be in addition to any other exemption provided by law for the property. However, the amount of assessed value exempted under this section may not exceed the real market value of the structure determined as of the date that the property is inspected for purposes of making a determination under ORS 307.674. [Formerly 458.020]

Â Â Â Â Â  307.667 Application for exemption. (1) Any owner desiring an exemption under ORS 307.651 to 307.687 shall first apply to the city on forms supplied by the city.

Â Â Â Â Â  (2) The application shall describe the property for which an exemption is requested, set forth the grounds for the exemption and be verified by oath or affirmation of the applicant.

Â Â Â Â Â  (3) The city may permit the applicant to revise an application made under this section prior to final action by the city. [Formerly 458.025]

Â Â Â Â Â  307.670 [1975 c.428 Â§9; 1979 c.425 Â§4; 1981 c.697 Â§6; 1983 c.493 Â§2; 1989 c.1051 Â§4; 1991 c.459 Â§75; 1995 c.596 Â§9; renumbered 307.624 in 2005]

Â Â Â Â Â  307.671 Approval criteria. The city may approve an application made under ORS 307.667 if it finds that:

Â Â Â Â Â  (1) The proposed construction will be located in a distressed area.

Â Â Â Â Â  (2) The proposed construction will constitute single-unit housing.

Â Â Â Â Â  (3) The owner has agreed to include the design elements adopted under ORS 307.657 (4) in the construction.

Â Â Â Â Â  (4) The construction will result in public benefits beyond the period of exemption. [Formerly 458.035]

Â Â Â Â Â  307.674 Application, approval and denial procedures; filing with assessor; fee. (1) The city shall approve or deny an application filed under ORS 307.667 within 180 days after receipt of the application. An application not acted upon within 180 days shall be deemed approved.

Â Â Â Â Â  (2) Final action upon an application by the city shall be in the form of an ordinance or resolution that shall contain the ownerÂs name and address, a description of the structure that is the subject of the application that includes either the legal description of the property or the assessorÂs property account number and the specific conditions upon which the approval of the application is based.

Â Â Â Â Â  (3) On or before April 1 following approval, the city shall file with the county assessor and send to the owner at the last-known address of the owner a copy of the ordinance or resolution approving the application. The copy shall contain or be accompanied by a notice explaining the grounds for possible termination of the exemption prior to the end of the exemption period or thereafter, and the effects of termination. In addition, the city shall file with the county assessor on or before April 1 a document listing the same information otherwise required to be in an ordinance or resolution under subsection (2) of this section, as to each application deemed approved under subsection (1) of this section.

Â Â Â Â Â  (4) If the application is denied, the city shall state in writing the reasons for denial and send notice of denial to the applicant at the last-known address of the applicant within 10 days after the denial. The notice shall inform the applicant of the right to appeal under ORS 307.687.

Â Â Â Â Â  (5) The city, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the city and the assessor in administering ORS 307.651 to 307.687. The application fee shall be paid to the city at the time the application for exemption is filed. If the application is approved, the city shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the city shall retain that portion of the application fee attributable to its own administrative costs and shall refund the balance to the applicant. [Formerly 458.040]

Â Â Â Â Â  307.675 [1981 c.697 Â§5; 1987 c.158 Â§45; 1987 c.459 Â§33; 1991 c.459 Â§76; 1999 c.808 Â§7; 2003 c.457 Â§7; renumbered 307.627 in 2005]

Â Â Â Â Â  307.677 Extension of construction period; effect of destruction of property. Notwithstanding any provision of ORS 307.651 to 307.687:

Â Â Â Â Â  (1) If the city finds that construction of the single-unit housing was not completed by a date that is 12 months after the date on which applications may no longer be approved under ORS 307.674, and further finds that the failure to complete construction was due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the city may extend the deadline for completion of construction for a period not to exceed an additional 12 consecutive months.

Â Â Â Â Â  (2) If property granted exemption under ORS 307.651 to 307.687 is destroyed by fire or act of God, or is otherwise no longer capable of occupancy due to circumstances beyond the control of the owner, the exemption shall cease but no additional taxes or penalty shall be imposed under ORS 307.651 to 307.687 upon the property. [Formerly 458.065]

Â Â Â Â Â  307.680 [1975 c.428 Â§10; 1991 c.459 Â§77; 1995 c.596 Â§10; 1997 c.541 Â§141; renumbered 307.631 in 2005]

Â Â Â Â Â  307.681 Exemption termination for failure to meet requirements; procedures. (1) Except as provided in ORS 307.684, if, after an application has been approved under ORS 307.674, the city finds that construction of single-unit housing was not completed within two years after the date the application was approved or on or before January 1, 2015, whichever is earlier, or that any provision of ORS 307.651 to 307.687 is not being complied with, or any provision required by the city pursuant to ORS 307.651 to 307.687 is not being complied with, the city shall give notice to the owner, mailed to the ownerÂs last-known address, of the proposed termination of the exemption. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the exemption should not be terminated.

Â Â Â Â Â  (2) If the owner fails to show cause why the exemption should not be terminated, the city shall adopt an ordinance or resolution stating its findings and terminating the exemption. A copy of the ordinance or resolution shall be filed with the county assessor and a copy sent to the owner at the ownerÂs last-known address within 10 days after its adoption. [Formerly 458.045]

Â Â Â Â Â  307.684 Immediate termination of exemption; additional tax. (1) If, after application has been approved under ORS 307.674, the county assessor discovers that the single-unit housing or a portion of the single-unit housing is changed to a use that is other than single-unit housing:

Â Â Â Â Â  (a) The exemption granted the single-unit housing or portion under ORS 307.651 to 307.687 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax due on the property and the amount of the tax that would have been due on the property had it not been exempt under ORS 307.651 to 307.687 for each of the years, not to exceed the last 10 years, during which the property was exempt from taxation under ORS 307.651 to 307.687.

Â Â Â Â Â  (2) If, at the time of discovery, the property is no longer exempt, additional taxes shall be imposed as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced by one year for each year that has elapsed since the year the property was last granted exemption.

Â Â Â Â Â  (3) The assessment and tax rolls shall show potential additional tax liability for each property granted exemption under ORS 307.651 to 307.687.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [Formerly 458.050]

Â Â Â Â Â  307.687 Review of denial of application; procedures following termination of exemption; correction of tax roll; additional tax. (1) Review of a denial of an application under ORS 307.674 shall be as provided by ORS 34.010 to 34.100.

Â Â Â Â Â  (2) Upon termination of an exemption, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any property for which exemption was terminated by the city or by a court, in accordance with the finding of the city or the court as to the year in which the exemption is first to be terminated. The county assessor shall make such valuation of the property as shall be necessary to permit such correction of the rolls. The owner may appeal any such valuation in the same manner as provided for appeals under ORS 311.216 to 311.232.

Â Â Â Â Â  (3) Unless the exemption is terminated pursuant to ORS 307.684, where there has been a failure to comply with ORS 307.681, the property shall become taxable beginning July 1 of the tax year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall be delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [Formerly 458.060]

Â Â Â Â Â  307.690 [1975 c.428 Â§11; 1979 c.425 Â§5; 1983 c.493 Â§3; 1989 c.1051 Â§5; 1991 c.459 Â§78; 1995 c.596 Â§11; 1997 c.325 Â§29; renumbered 307.634 in 2005]

Â Â Â Â Â  307.691 [1995 c.596 Â§13; 1997 c.541 Â§143; 1999 c.808 Â§8; 2003 c.457 Â§8; 2005 c.176 Â§1; renumbered 307.637 in 2005]

Â Â Â Â Â  307.700 [1979 c.561 Â§1; repealed by 1993 c.475 Â§3]

(Temporary provisions relating to ethanol production facilities)

Â Â Â Â Â  307.701 [1993 c.475 Â§2; 1997 c.541 Â§144; repealed by 1993 c.475 Â§4]

Â Â Â Â Â  Note: 307.701 is repealed July 1, 2008. See section 4, chapter 475, Oregon Laws 1993. 307.701 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  307.701. Ethanol production facilities. (1) As used in this section ÂethanolÂ has the meaning given the term under ORS 646.905.

Â Â Â Â Â  (2) Upon compliance with subsection (4) of this section, the real and personal property of an ethanol production facility that meets the requirements of subsection (3) of this section is exempt from taxation. The exemption shall be 50 percent of the assessed value of the property determined under ORS 308.146. The exemption under this section may be claimed for five assessment years.

Â Â Â Â Â  (3) An ethanol production facility may qualify for exemption from taxation under this section if the facility:

Â Â Â Â Â  (a) Is first in the process of construction, erection or installation as a new facility after July 1, 1993;

Â Â Â Â Â  (b) Is or will be placed in service to produce ethanol within four years after January 1 of the first assessment year for which the exemption under this section is claimed; and

Â Â Â Â Â  (c) Within four years after January 1 of the first assessment year for which the exemption under this section is claimed, is or will be certified by the State Department of Agriculture as a facility that produces ethanol capable of blending or mixing with gasoline. The blend or mixture shall meet the specifications or registration requirements established by the United States Environmental Protection Agency pursuant to section 211 of the Clean Air Act, 42 U.S.C. 7545 and 40 C.F.R. Part 79.

Â Â Â Â Â  (4)(a) In order to claim an exemption from taxation under this section for any assessment year, the owner of an ethanol production facility shall file with the county assessor, on or before April 1 of the year for which exemption is claimed, a statement verified by the oath or affirmation of the owner listing all real and personal property claimed to be exempt and showing the purpose for which the property will be or is used.

Â Â Â Â Â  (b) If the ownership and use of the property included in the statement filed for a prior year remain the same, a new statement shall not be required. However, if the ownership or use changes, or if the facility property is added to or retired, a new statement is required and the property shall not be exempt under this section if the statement is not filed. The new statement shall be filed no later than December 31 of the year to which the statement pertains.

Â Â Â Â Â  (5) If the facility property is not placed in service within the time required under subsection (3) of this section, or if the certification required under subsection (3) of this section is not obtained within the required time, then the facility property shall not be exempt for any year under this section. For any year for which the property has been granted exemption under this section, the county assessor shall add the property to the assessment and tax roll as omitted property in the manner provided under ORS 311.216 to 311.232.

Â Â Â Â Â  Note: Section 4 (2), chapter 475, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 4. (2) Section 2 of this Act [307.701] is repealed on July 1, 2008. The repeal applies to tax years beginning on or after July 1, 2008. Notwithstanding that an ethanol production facility has not received five years of exemption under section 2 of this Act, no exemption for the facility shall be granted under section 2 of this Act for a tax year beginning on or after July 1, 2008. [1993 c.475 Â§4(2)]

Â Â Â Â Â  307.705 [1979 c.561 Â§2; 1991 c.459 Â§79; repealed by 1993 c.475 Â§3]

(Rural Health Care Facilities)

Â Â Â Â Â  307.804 Rural health care facilities; claim procedures; duration of exemption. (1) As used in this section and ORS 307.806, Ârural health care facilityÂ means a health care facility that:

Â Â Â Â Â  (a) Is located in a rural health service area with an average travel time of more than 30 minutes from a population center of 30,000 or more, as determined by the Office of Rural Health; and

Â Â Â Â Â  (b) Is used exclusively to provide medical care.

Â Â Â Â Â  (2) Real and personal property of a rural health care facility is exempt from the ad valorem property taxes of the county in which the facility is located, and from the ad valorem property taxes of each other local taxing district in which the facility is located that authorizes the exemption under ORS 307.806, if all of the following apply:

Â Â Â Â Â  (a) The property constitutes new construction, new additions, new modifications or new installations of property as of the first assessment date for which the facility is in service. Land and other property that was in existence at the location of the facility prior to the date work began on the construction, addition, modification or installation of property at the facility is not exempt under this section.

Â Â Â Â Â  (b) The exemption has been authorized by the governing body of the county in which the facility is located in the manner set forth in ORS 307.806.

Â Â Â Â Â  (3) To receive the exemption provided under this section, the rural health care facility must annually file its intention to take the exemption. The filing must be with the county assessor of the county that authorized the exemption under ORS 307.806 and must be made by April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (4) A rural health care facility described in this section shall be exempt from the taxes to which the exemption applies for the tax year in which the facility is first in service as of the assessment date and for the next two succeeding tax years. [2001 c.642 Â§2]

Â Â Â Â Â  307.806 Exemption limited to taxes of district adopting ORS 307.804; procedures. (1) In order for a rural health care facility to be exempt from tax under ORS 307.804, prior to the construction, addition, modification or installation of the facility the governing body of the county in which the facility is to be located must, by ordinance or resolution, authorize the exemption provided under ORS 307.804.

Â Â Â Â Â  (2) Within 10 days following adoption of the ordinance or resolution that authorizes the exemption provided under ORS 307.804, the county governing body must give written notice of the authorization of the exemption to:

Â Â Â Â Â  (a) Each taxing district located in the county; and

Â Â Â Â Â  (b) The county assessor.

Â Â Â Â Â  (3) The notice must state that:

Â Â Â Â Â  (a) The county has authorized the exemption provided under ORS 307.804; and

Â Â Â Â Â  (b) The exemption will apply to the taxes of the local taxing district receiving the notice if that district elects to authorize the exemption under subsection (4) of this section.

Â Â Â Â Â  (4)(a) A local taxing district that receives a notice described in this section may elect to authorize the exemption within 180 days of the date of the notice.

Â Â Â Â Â  (b) The governing body of a taxing district makes an election by passing an ordinance or resolution stating that the taxing district is authorizing the exemption.

Â Â Â Â Â  (c) A taxing district making an election shall mail copies of the ordinance or resolution in which the election is made to the county governing body and to the county assessor within 10 days of the date the election is made.

Â Â Â Â Â  (5) A county that has authorized exemptions provided under ORS 307.804 may revoke authorization by repealing the ordinance or resolution described in subsection (1) of this section. Authorization revocation under this subsection does not affect the continued exemption of any rural health care facility that has already qualified for the exemption, but a rural health care facility that has not qualified for an exemption as of the date of revocation may not qualify for an exemption after the date of revocation. [2001 c.642 Â§3]

(Long Term Care Facilities)

Â Â Â Â Â  307.808 Findings and declarations. The Legislative Assembly finds that owners of long term care facilities who devote substantial proportions of those facilities to providing long term care to residents eligible for medical services under Medicaid provide an essential community service. The Legislative Assembly declares that a property tax exemption will enable these essential community provider long term care facilities to increase the quality of care provided to facility residents. The Legislative Assembly further declares that the quality of care is increased most efficiently when the full value of the exemption is applied to increasing direct caregiver wages, physical plant improvements and other expenditures that directly benefit the facility residents and staff. [1999 c.476 Â§1]

Â Â Â Â Â  307.810 [1959 c.659 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.811 Essential community provider long term care facilities. (1) Real and personal property that is used solely in the operations of a long term care facility that has been certified for the tax year as an essential community provider long term care facility under ORS 443.888 shall be exempt from ad valorem property taxation.

Â Â Â Â Â  (2)(a) In order for the long term care facility to be exempt from taxation under this section, the owner of the facility shall file with the county assessor a copy of a certificate issued by the Department of Human Services under ORS 443.888, certifying the facility as an essential community provider long term care facility.

Â Â Â Â Â  (b) The certificate must be filed with the assessor on or before April 1 preceding the tax year for which the exemption is being claimed.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, a certificate may be filed with the assessor on or before December 31 of the tax year if accompanied by a late filing fee of the greater of $200 or one-tenth of one percent of the real market value of the property to which the certificate applies.

Â Â Â Â Â  (3) As used in this section and ORS 307.808, Âlong term care facilityÂ means a nursing facility, assisted living facility, residential care facility or adult foster home as defined in ORS 443.705. [1999 c.476 Â§2]

Â Â Â Â Â  307.815 Exemption limited to taxes of district adopting ORS 307.811. The exemption provided in ORS 307.811 applies only to the taxes of a taxing district the governing body of which has adopted, by ordinance or resolution, the provisions of ORS 307.811. [1999 c.476 Â§2a]

(
Public
Beach
Access Sites)

Â Â Â Â Â  307.818 Beach access sites; claim procedures. (1) Upon compliance with subsection (2) of this section, the portion of real property owned by a private individual or organization that is subject to an easement for public beach access shall be exempt from taxation if:

Â Â Â Â Â  (a) The property is designated as a beach access site for free and open use by the public and the easement contains or is accompanied by a description of the property that conforms with the requirements of ORS 93.600 and allows the county assessor to locate the boundaries of and otherwise identify the property;

Â Â Â Â Â  (b) The easement and legal description are recorded in the records of the county recording officer and a copy of the recorded easement and the property description is filed in the office of the county assessor; and

Â Â Â Â Â  (c) The beach access site is free and open to the public permanently and continually throughout the year and is of sufficient size to accommodate parking for at least three automobiles.

Â Â Â Â Â  (2) On or before April 1 preceding the first tax year for which exemption under subsection (1) of this section is desired, the owner shall file a claim for exemption with the county assessor, except that if the property becomes qualified for the exemption after March 1 but before July 1, the claim shall be filed within 30 days after the property qualified for the exemption. [1999 c.872 Â§4]

Â Â Â Â Â  307.820 [1959 c.659 Â§2; 1965 c.395 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.821 Disqualification; additional taxes. (1) If, after an exemption under ORS 307.818 is granted, the county assessor determines that the property or a portion of the property is not managed, operated or maintained in a manner consistent with ORS 307.818:

Â Â Â Â Â  (a) The exemption granted under ORS 307.818 may be terminated;

Â Â Â Â Â  (b) For the first tax year following the date of termination and each succeeding tax year, the property or portion shall be assessed and taxed as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the determination, to be collected and distributed in the same manner as other real property tax, an amount equal to the amount of tax that would have been due on the property had it not been exempt under ORS 307.818 for each of the years during which the property was exempt from taxation under ORS 307.818, not to exceed 15 tax years.

Â Â Â Â Â  (2) The assessment and tax rolls shall show Âpotential additional tax liabilityÂ for each property granted exemption under ORS 307.818.

Â Â Â Â Â  (3) No additional taxes shall be imposed under subsection (2) of this section if the property becomes disqualified for exemption under ORS 307.818 because the property is destroyed by fire, act of God or other natural disaster.

Â Â Â Â Â  (4) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) A property that has lost eligibility for exemption under ORS 307.818 may requalify for exemption beginning with the tax year following payment of any additional taxes. [1999 c.872 Â§5]

(Environmentally Sensitive Logging Equipment)

Â Â Â Â Â  307.824 Findings and declarations. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The public policy of this state is to facilitate the transition of older logging equipment to newer equipment designed and manufactured to be as environmentally sensitive as current technology can provide, consistent with the need to match the equipment to the specifics of the site being harvested.

Â Â Â Â Â  (2) Personal property taxes paid on logging equipment act as a disincentive to a transition to environmentally sensitive technology, because older equipment has a lower assessed value and therefore generates a correspondingly reduced property tax liability. In contrast, newer equipment, the use of which benefits the environment more than the use of older equipment, has a higher assessed value and a correspondingly higher property tax liability.

Â Â Â Â Â  (3) A property tax incentive is a means of facilitating the transition to newer, environmentally sensitive equipment and accomplishing the declared public policy. [1999 c.957 Â§2]

Â Â Â Â Â  307.827 Environmentally sensitive logging equipment. (1) Environmentally sensitive logging equipment is exempt from ad valorem property taxation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmentally sensitive logging equipmentÂ means logging equipment that was originally manufactured not more than eight years preceding the assessment date for the tax year for which exemption under this section is claimed.

Â Â Â Â Â  (b) ÂLogging equipmentÂ means machinery and equipment:

Â Â Â Â Â  (A) Used in logging or forest management operations involving timber harvest, including the felling, bucking, yarding, loading or utilization of timber, logs or wood fiber in the forest, or used in reforestation, forest vegetation restoration, site preparation, vegetation control, stand and tree improvement or thinning;

Â Â Â Â Â  (B) That is specifically designed for activities related to water quality or fish and wildlife habitat protection in the forest; or

Â Â Â Â Â  (C) Consisting of excavators used in logging road construction, maintenance, reconstruction or improvements, including the closing or obliterating of existing forest roads.

Â Â Â Â Â  (c) ÂLogging equipmentÂ does not include:

Â Â Â Â Â  (A) Equipment used in nonforest applications for more than 20 percent of the tax year, as measured by the operating hours of the equipment.

Â Â Â Â Â  (B) Equipment used in the manufacturing or milling of forest products.

Â Â Â Â Â  (C) Power saws, hand tools, blocks or pulleys that are not a part of the equipment, rigging, shop equipment or support equipment.

Â Â Â Â Â  (D) Logging equipment that is exempt from tax under ORS 307.831. [1999 c.957 Â§3]

Â Â Â Â Â  Note: Sections 4 and 5, chapter 957, Oregon Laws 1999, provide:

Â Â Â Â Â  Sec. 4. ORS 307.827 applies to tax years beginning on or after July 1, 2000, and before July 1, 2012. [1999 c.957 Â§4; 2003 c.795 Â§1]

Â Â Â Â Â  Sec. 5. (1) Notwithstanding section 3 of this 1999 Act [307.827], environmentally sensitive logging equipment that qualifies for the exemption under section 3 of this 1999 Act for any tax year beginning on or after July 1, 2000, and before July 1, 2006, shall qualify for the exemption for at least five tax years if the equipment continues to meet the definition of logging equipment under section 3 of this 1999 Act during that period.

Â Â Â Â Â  (2) This section does not apply to tax years beginning on or after July 1, 2008. [1999 c.957 Â§5]

Â Â Â Â Â  307.830 [1959 c.659 Â§3; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  307.831 Skyline and swing yarders. Logging equipment consisting of a skyline yarder and carriage in the form of a mobile tower or swing yarder that is capable of full log suspension during inhaul is exempt from ad valorem property taxation. [1999 c.957 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 957, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 7. ORS 307.831 applies to tax years beginning on or after July 1, 2000, and before July 1, 2012. [1999 c.957 Â§7; 2003 c.795 Â§2]

(Cargo Containers)

Â Â Â Â Â  307.835 Cargo containers. All cargo containers principally used for the transportation of cargo by vessels in trade and ocean commerce shall be exempt from taxation. The term Âcargo containerÂ means a receptacle:

Â Â Â Â Â  (1) Of a permanent character and accordingly strong enough to be suitable for repeated use;

Â Â Â Â Â  (2) Specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by vessels, without intermediate reloading; and

Â Â Â Â Â  (3) Fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another. [1979 c.783 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 783, Oregon Laws 1979, provides:

Â Â Â Â Â  Sec. 2. Cargo containers, as defined in section 1, chapter 783, Oregon Laws 1979 [307.835], are exempt from taxation for tax years beginning on or after July 1, 1974, but prior to July 1, 2010. [1979 c.783 Â§2; 1987 c.583 Â§1; 1995 c.748 Â§7; 2003 c.218 Â§1]

Â Â Â Â Â  Note: 307.835 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 307 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  307.840 [1959 c.659 Â§4; repealed by 1979 c.692 Â§13]

VERTICAL HOUSING DEVELOPMENT ZONES

Â Â Â Â Â  307.841 Definitions for ORS 307.841 to 307.867. As used in ORS 307.841 to 307.867:

Â Â Â Â Â  (1) ÂConstructionÂ means the development of land and the construction of improvements to land, and may be further defined by the Housing and Community Services Department by rule.

Â Â Â Â Â  (2) ÂEqualized floorÂ means the quotient determined under ORS 307.857 (3)(b).

Â Â Â Â Â  (3) ÂLight rail station areaÂ has the meaning given that term in ORS 307.603.

Â Â Â Â Â  (4) ÂLow income residential housingÂ means housing that is restricted to occupancy by persons or families whose income is no greater than 80 percent of area median income, adjusted for family size, as determined by the department.

Â Â Â Â Â  (5) ÂRehabilitationÂ means the substantial repair of improvements or land developments, and may be further defined by the department by rule.

Â Â Â Â Â  (6) ÂTransit oriented areaÂ has the meaning given that term in ORS 307.603.

Â Â Â Â Â  (7) ÂVertical housing development projectÂ or ÂprojectÂ means the construction or rehabilitation of a multiple-story building, or a group of buildings, including at least one multiple-story building, so that a portion of the project is to be used for nonresidential uses and a portion of the project is to be used for residential uses.

Â Â Â Â Â  (8) ÂVertical housing development zoneÂ or ÂzoneÂ means an area that has been designated a vertical housing development zone under ORS 307.847. [Formerly 285C.450]

Â Â Â Â Â  307.844 Zone designation; application; special district election to not participate in zone. (1)(a) A city may apply to the Housing and Community Services Department for designation of an area within the city as a vertical housing development zone.

Â Â Â Â Â  (b) A county may apply to the Housing and Community Services Department for designation of an unincorporated area within the county as a vertical housing development zone.

Â Â Â Â Â  (2) With the prior consent of the governing body of each city in which a proposed zone is to be located, a county may apply to the department for designation of any area within each city that has given consent for vertical housing development zone designation.

Â Â Â Â Â  (3) A city and a county, or any combination of cities and counties, may apply to the department for designation of an area situated within each applying jurisdiction as a vertical housing development zone.

Â Â Â Â Â  (4) A district listed in ORS 198.010 or 198.180 may elect not to participate in a vertical housing development zone. A district that elects not to participate may continue to impose taxes on property otherwise exempt from ad valorem property tax under ORS 307.864.

Â Â Â Â Â  (5) An application for designation of a vertical housing development zone must be submitted to the department. The application shall be in the form and contain the information required by the department, including:

Â Â Â Â Â  (a) A list of local taxing districts, other than the applicant, that have territory in the proposed vertical housing development zone.

Â Â Â Â Â  (b) A copy of a written notification that the applicant mailed to the districts listed pursuant to paragraph (a) of this subsection that:

Â Â Â Â Â  (A) Describes the proposed vertical housing development zone;

Â Â Â Â Â  (B) Explains the exemption described in ORS 307.864 that would apply if the proposed zone is designated;

Â Â Â Â Â  (C) Explains the process by which a district listed in ORS 198.010 or 198.180 may elect not to participate in the vertical housing development zone; and

Â Â Â Â Â  (D) Is in a form that is satisfactory to the department.

Â Â Â Â Â  (c) A statement signed by the applicant attesting that the notification described in paragraph (b) of this subsection was sent by regular mail to each district listed pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (6) The application shall:

Â Â Â Â Â  (a) Be filed on behalf of one or more local government units as described in subsections (1) to (3) of this section by action of the governing body of each applicant;

Â Â Â Â Â  (b) Contain a description of the area sought to be designated as a vertical housing development zone, including proposed zone boundaries;

Â Â Â Â Â  (c) Contain the reasons that all or a portion of a proposed zone constitutes a core area of an urban center, a light rail system area or a transit oriented area; and

Â Â Â Â Â  (d) Contain any other information required by the department.

Â Â Â Â Â  (7) The applicant shall submit to the department, within 30 days following the date the application is filed with the department, a list of the districts that elected not to participate in the vertical housing development zone. [Formerly 285C.453]

Â Â Â Â Â  307.847 Approval or disapproval of application. (1) The Housing and Community Services Department shall review each application filed under ORS 307.844 and shall approve or disapprove each application.

Â Â Â Â Â  (2) The department may approve an application and designate all or a portion of the area that is the subject of the application as a vertical housing development zone if the department determines that the area meets the criteria set forth in ORS 307.851.

Â Â Â Â Â  (3) The determination of the department to approve or disapprove an application is a discretionary determination. The determination is final and is not subject to judicial or administrative review. [Formerly 285C.456]

Â Â Â Â Â  307.850 [1965 c.278 Â§1; 1993 c.70 Â§1; 1997 c.499 Â§1; renumbered 285A.325 in 1997]

Â Â Â Â Â  307.851 Criteria for designation of zone; notice to county assessor. The Housing and Community Services Department shall:

Â Â Â Â Â  (1) Designate a vertical housing development zone upon application made under ORS 307.844 if the department determines that the proposed zone meets the criteria established by the department by rule for a zone.

Â Â Â Â Â  (2) Notify the county assessor of the county in which the vertical housing development zone is located of the designation of that zone and of the districts that elected not to participate in the zone. [Formerly 285C.459]

Â Â Â Â Â  307.854 Acquisition, disposition and development of real property within zone. Following the designation of a vertical housing development zone under ORS 307.847, the city or county that sought zone designation may acquire or dispose of real property within the zone for the purpose of developing vertical housing development projects within the zone. The development of projects may be undertaken by the city or county independently, jointly or in partnership with a private entity or may be undertaken by a private entity acting independently. The entities undertaking the development of property under this section may own and operate the developed property or may sell or otherwise dispose of the property at any time during or after development. The property may be sold at the propertyÂs real market value or at a lesser value. [Formerly 285C.462]

Â Â Â Â Â  307.857 Application for exemption; content; review; certification; fees. (1) Following the designation of a vertical housing development zone under ORS 307.847, a person proposing to undertake a proposed vertical housing development project and seeking the partial property tax exemption set forth in ORS 307.864 shall apply to the Housing and Community Services Department for certification of the project.

Â Â Â Â Â  (2) The application must be satisfactory to the department in form and content and shall contain any information required by the department, including all of the following:

Â Â Â Â Â  (a) The address and boundaries of the proposed vertical housing development project;

Â Â Â Â Â  (b) A description of the existing state of the property;

Â Â Â Â Â  (c) A description of the proposed project construction or rehabilitation, including the design of the construction or rehabilitation, the cost of the construction or rehabilitation and the number of floors and residential units to be constructed or rehabilitated;

Â Â Â Â Â  (d) A description of the nonresidential uses to which any portion of the proposed project is to be put, including the proportion of total square footage of the project proposed for nonresidential uses;

Â Â Â Â Â  (e) A description of the proposed portion of the project to be used for residential uses, including the proportion of total square footage of the project proposed for residential uses;

Â Â Â Â Â  (f) A description of the number and nature of residential units in the proposed project that are to be low income residential housing, including the proportion of total square footage of the project proposed for low income residential housing uses;

Â Â Â Â Â  (g) The calculation and allocations described under subsection (3) of this section; and

Â Â Â Â Â  (h) A commitment that is satisfactory to the department, including documentation and evidence of recording of the documentation, that the project will be maintained and operated in a manner consistent with the application submitted under this section for the duration of the commitment. The duration of the commitment may not be less than the number of tax years for which the project is intended to be partially exempt from ad valorem property taxes under ORS 307.864.

Â Â Â Â Â  (3)(a) Each application filed under this section shall contain a calculation of equalized floors, an allocation of equalized floors to residential uses and an allocation of equalized floors to low income residential housing uses as determined under this subsection.

Â Â Â Â Â  (b) An equalized floor is the quotient that results from the division of total square footage of a project by the number of actual floors of the project that are at least 500 square feet per floor, or as may be increased or otherwise qualified by the department by rule.

Â Â Â Â Â  (c) To allocate equalized floors to residential uses, divide the total square footage of residential property in the project by the square footage of an equalized floor.

Â Â Â Â Â  (d) To allocate equalized floors to low income residential housing use, divide the total square footage of low income residential housing property in the project by the square footage of an equalized floor. In determining the square footage of low income residential housing property, include that proportion of the square footage of residential common space that is the same as the proportion of the total square footage of low income residential housing units to the total square footage of all residential housing units.

Â Â Â Â Â  (4) The application must be filed under this section on or before the date residential units that are a part of the vertical housing development project are ready for occupancy.

Â Â Â Â Â  (5) The department shall review each application submitted under this section and shall certify or deny certification based on whether the proposed vertical housing development project meets criteria established by the department by rule that are consistent with ORS 307.841 to 307.867.

Â Â Â Â Â  (6) The department may request any documentation or undertake any investigation necessary to ascertain the veracity of any statement made on an application under this section.

Â Â Â Â Â  (7) The certification issued by the department shall:

Â Â Â Â Â  (a) Identify the property included in the certified vertical housing development project;

Â Â Â Â Â  (b) Identify the number of equalized floors of residential housing in the project and include a description of the property of each equalized floor;

Â Â Â Â Â  (c) Identify the number of equalized floors of low income residential housing in the project and include a description of the property of each equalized floor; and

Â Â Â Â Â  (d) Contain any other information prescribed by the department.

Â Â Â Â Â  (8) The determination of the department to certify or deny certification is a discretionary determination. The determination is final and is not subject to judicial or administrative review.

Â Â Â Â Â  (9) The department may charge appropriate fees to offset the cost of administering the application and certification process under this section and any other related costs. [Formerly 285C.465]

Â Â Â Â Â  Note: Section 11, chapter 119, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 11. (1) Property that was constructed pursuant to a certification for a partial property tax exemption under ORS 285C.465 [renumbered 307.857], prior to the effective date of this 2005 Act [November 4, 2005], shall continue to receive the exemption according to the same schedule and subject to the disqualification provisions of ORS 285C.450 to 285C.480 [renumbered 307.841 to 307.867] that were in effect and applied at the time the vertical housing development project was certified for partial property tax exemption.

Â Â Â Â Â  (2) If an application for certification was filed with the Economic and Community Development Department prior to the effective date of this 2005 Act but not acted upon as of the effective date of this 2005 Act, the Economic and Community Development Department shall forward the application to the Housing and Community Services Department. [2005 c.119 Â§11]

Â Â Â Â Â  Note: Section 13, chapter 119, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 13. The Housing and Community Services Department may not issue a certification under ORS 285C.450 to 285C.480 [renumbered 307.841 to 307.867] on or after January 1, 2016. [2005 c.119 Â§13]

Â Â Â Â Â  307.861 Monitoring of certified projects; decertification. (1) Upon determining to certify a vertical housing development project, the Housing and Community Services Department shall send a copy of the certification to the county assessor of the county in which the project is to be located.

Â Â Â Â Â  (2) At any time after certification and prior to the end of the exemption period, the department may:

Â Â Â Â Â  (a) Request documentation, undertake investigations or otherwise review and monitor the project to ensure ongoing compliance by project applicants and owners; and

Â Â Â Â Â  (b) Undertake any remedial action that the department determines to be necessary or appropriate to fulfill the purposes of ORS 307.841 to 307.867, including issuing a notice of decertification directing the county assessor to disqualify all or a portion of a project. The decertification notice shall identify:

Â Â Â Â Â  (A) The property decertified from the vertical housing development project;

Â Â Â Â Â  (B) The number of equalized floors that have ceased qualifying as residential housing for purposes of ORS 307.841 to 307.867;

Â Â Â Â Â  (C) The number of equalized floors that have ceased qualifying as low income residential housing for purposes of ORS 307.841 to 307.867;

Â Â Â Â Â  (D) The remaining number of equalized floors of residential housing in the project and include a description of the property of each remaining equalized floor; and

Â Â Â Â Â  (E) The remaining number of equalized floors of low income residential housing in the project and include a description of the property of each remaining equalized floor of low income residential housing.

Â Â Â Â Â  (3) A notice of decertification issued under subsection (2) of this section shall include any other information prescribed by the department.

Â Â Â Â Â  (4) The department shall send copies of a notice of decertification issued under subsection (2) of this section to the property owner and the county assessor of the county in which the property is located. [Formerly 285C.468]

Â Â Â Â Â  307.864 Partial property tax exemption; disqualification. (1) For the first tax year in which, as of the assessment date, a vertical housing development project is occupied or ready for occupancy following certification under ORS 307.857, and for the next nine consecutive tax years:

Â Â Â Â Â  (a) The property of the vertical housing development project, except for the land of the project, shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), according to the following schedule and as identified in the certification issued by the department under ORS 307.857 (7):

Â Â Â Â Â  (A) If the project consists of the equivalent of one equalized floor allocated to residential housing, the project shall be 20 percent exempt.

Â Â Â Â Â  (B) If the project consists of the equivalent of two equalized floors allocated to residential housing, the project shall be 40 percent exempt.

Â Â Â Â Â  (C) If the project consists of the equivalent of three equalized floors allocated to residential housing, the project shall be 60 percent exempt.

Â Â Â Â Â  (D) If the project consists of the equivalent of four or more equalized floors allocated to residential housing, the project shall be 80 percent exempt.

Â Â Â Â Â  (b) The land of the vertical housing development project shall be partially exempt from ad valorem property taxes imposed by local taxing districts, other than the districts that elected not to participate in the vertical housing development zone as described in ORS 307.844 (4), in the same percentages determined under paragraph (a) of this subsection, for each equalized floor allocated to low income residential housing, as identified in the certification issued by the department under ORS 307.857 (7).

Â Â Â Â Â  (2) In order to receive the partial property tax exemption described in subsection (1) of this section, the vertical housing development project property owner, project applicant or other person responsible for the payment of property taxes on the project shall notify the county assessor of the county in which the project exists, that the project meets the requirements of subsection (1) of this section. The notification must be given to the assessor in writing on or before April 1 preceding the first tax year for which the partial property tax exemption is sought.

Â Â Â Â Â  (3) During the period in which property would otherwise be partially exempt under subsection (1)(a) of this section, if all or a portion of a project has been decertified by the Housing and Community Services Department under ORS 307.861, the property shall be disqualified from exemption under this section in proportion to the equivalent of each equalized floor that has ceased qualifying as residential housing, as set forth in the notice of decertification.

Â Â Â Â Â  (4) During the period in which land would otherwise be partially exempt under subsection (1)(b) of this section, if all or a portion of a project has been decertified by the Housing and Community Services Department under ORS 307.861, the land shall be disqualified from exemption under this section in proportion to the equivalent number of equalized floors that have ceased qualifying as low income residential housing, as set forth in the notice of decertification. [Formerly 285C.471]

Â Â Â Â Â  307.867 Termination of zone; effect of termination. (1) Following vertical housing development zone designation under ORS 307.847, if the Housing and Community Services Department receives a request to terminate a vertical housing development zone from the applicant for zone designation under ORS 307.844, the department shall terminate the zone.

Â Â Â Â Â  (2) The termination of a zone under this section does not affect the exemption of any property from tax under ORS 307.864 if an application for the exemption was approved prior to the zone termination. [Formerly 285C.480]

PENALTIES

Â Â Â Â Â  307.990 Penalties. If any person shall willfully deliver any statement to the officer charged with assessment of property for tax purposes in the county of the person containing a false statement of a material fact, whether it be an owner, shipper, the agent of the person, or a storageman or warehouseman of the agent of the person, the person shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not more than $500 or by imprisonment in the county jail for not more than six months. [1959 c.659 Â§5]

_______________



Chapter 308

Chapter 308 Â Assessment of Property for Taxation

2007 EDITION

ASSESSMENT OF PROPERTY FOR TAXATION

REVENUE AND TAXATION

GENERAL PROVISIONS

308.005Â Â Â Â  ÂAssessorÂ includes deputy

308.007Â Â Â Â  Definitions

308.010Â Â Â Â  Registered appraiser requirements; continuing education; rules

308.015Â Â Â Â  Alternate qualifications for appraisers

308.020Â Â Â Â  Appeal of large amounts of value; effect on computation of tax; limited to appeals from years before 1997-1998; rules

308.030Â Â Â Â  Penalty for failure to file certain statements within time limits; notice; waiver or reduction of penalty; rules

COUNTY
ASSESSOR

308.050Â Â Â Â  AssessorÂs annual report on property appraisal program

308.055Â Â Â Â  Special assessor appointed if assessor fails to act

308.057Â Â Â Â  Continuing education of county assessors required; effect of failure to comply; appointment of special assessor

308.059Â Â Â Â  Qualifications of managerial employees of assessor

308.062Â Â Â Â  Action by department when appraisals not being conducted as provided by law; reimbursement of department costs

308.065Â Â Â Â  Administering of oaths by assessors and deputies

WHERE AND TO WHOM PROPERTY ASSESSED

308.105Â Â Â Â  Personal property

308.115Â Â Â Â  Minerals, coal, oil, gas or other severable interests owned separately from realty not subject to tax; exception for actively mined interests; separately owned improvements separately assessed

308.120Â Â Â Â  Partnership property; liability of either partner for whole tax

308.125Â Â Â Â  Undivided interest; assessment; ownership of less than one forty-eighth interest

308.130Â Â Â Â  Undivided estate of decedent; liability for whole tax; right of contribution

308.135Â Â Â Â  Trustee or personal representative separately assessed; valuation of property held as representative

MAXIMUM ASSESSED VALUE AND ASSESSED VALUE

(Generally)

308.142Â Â Â Â  ÂPropertyÂ and Âproperty tax accountÂ defined

308.146Â Â Â Â  Determination of maximum assessed value and assessed value; reduction in maximum assessed value following property destruction; effect of conservation or highway scenic preservation easement

(Special Determinations of Value)

308.149Â Â Â Â  Definitions for ORS 308.149 to 308.166

308.153Â Â Â Â  New property and new improvements to property

308.156Â Â Â Â  Subdivision or partition; rezoning; omitted property; disqualification from exemption, partial exemption or special assessment; rules

308.159Â Â Â Â
Lot
line adjustments

308.162Â Â Â Â  Property tax account modifications

308.166Â Â Â Â  Ordering provisions when property is subject to multiple special determinations of value

ASSESSMENT ROLL; METHOD OF ASSESSMENT

308.205Â Â Â Â  Real market value defined; rules

308.207Â Â Â Â  Computation of real market value for taxing or bonding limitations

308.210Â Â Â Â  Assessing property; record as assessment roll; changes in ownership or description of real property and manufactured structures assessed as personal property

308.212Â Â Â Â  Requirement for property owner to file address

308.215Â Â Â Â  Contents of assessment roll; rules

308.217Â Â Â Â  Form of assessment and tax rolls; obtaining descriptions of property

308.219Â Â Â Â  Assessment and tax rolls; preparation; contents; availability to public; rules

308.225Â Â Â Â  Boundary change or proposed boundary change; procedure

308.231Â Â Â Â  Only registered appraisers to appraise real property

308.232Â Â Â Â  Property to be valued at 100 percent real market value and assessed at assessed value

308.233Â Â Â Â  Use of sales data for physical appraisal

308.234Â Â Â Â  Record of last appraisal; Department of Revenue to approve methods of appraisal

308.235Â Â Â Â  Valuation of land

308.236Â Â Â Â  Land values to reflect presence of roads; roads not assessed; exception for certain timber roads

308.240Â Â Â Â  Description of land; assessment to Âunknown ownersÂ; mistake or omission in ownerÂs name; error in description of property

308.242Â Â Â Â  AssessorÂs authority to change roll after September 25 limited; when changes permitted; stipulations

308.245Â Â Â Â  Maps; taxpayersÂ index

308.250Â Â Â Â  Valuation and assessment of personal property; cancellation of assessment and short form return in certain cases; verified statements

308.256Â Â Â Â  Assessment, taxation and exemption of watercraft and materials of shipyards, ship repair facilities and offshore drilling rigs

308.260Â Â Â Â  Watercraft used for reduction or processing of deep-sea fish; machinery and equipment; assessment; taxation

308.270Â Â Â Â  Public lands sold or contracted to be sold to be placed on assessment roll; obtaining list of such lands and of final certificates issued

308.275Â Â Â Â  Use of reproduction cost or prices and costs in determining assessed values

308.285Â Â Â Â  Requiring taxpayer to furnish list of taxable property

308.290Â Â Â Â  Returns; personal property; real property; combined real and personal returns for industrial property; contents; filing; extensions; confidentiality and disclosure; lessor-lessee elections; rules

308.295Â Â Â Â  Penalties for failure to file real property or combined return on time; notice; waiver of penalty

308.296Â Â Â Â  Penalty for failure to file return reporting only personal property; notice; waiver of penalty

308.297Â Â Â Â  Personal property returns to note penalty for delinquency

308.300Â Â Â Â  Penalty for neglecting to file real property or combined return with intent to evade taxation

308.302Â Â Â Â  Disposition of penalties

308.310Â Â Â Â  When list of persons issued electrical permits supplied

308.316Â Â Â Â  Examining witnesses, books and records; reference of matter to department upon failure to produce records or testify

308.320Â Â Â Â  Oath of assessor upon completion of assessment roll

308.325Â Â Â Â  Certificate of assessment to person assessed

308.330Â Â Â Â  Duty of assessor to assess properly

308.335Â Â Â Â  Department testing work of county assessors; supplementing assessment list; special assessor

308.341Â Â Â Â  Exemption for reduction in value by reason of comprehensive plan or zone change; limited to tax years before 1997-1998; disqualification; treatment of property first exempt in 1996-1997 tax year

308.343Â Â Â Â  Applicability of plan or zone change exemption

INDUSTRIAL PLANTS

308.408Â Â Â Â  ÂIndustrial plantÂ defined

308.411Â Â Â Â  Appraisal and real market valuation of industrial plants; rules

308.412Â Â Â Â  Effect of election to exclude income approach to value under prior law

308.413Â Â Â Â  Confidential information furnished under ORS 308.411; exception; rules

DESTROYED OR DAMAGED PROPERTY

308.425Â Â Â Â  Taxes on destroyed or damaged property; proration; reduction; effect of repair

308.428Â Â Â Â  Property destruction or damage during first six months of assessment year; July 1 assessment date

308.440Â Â Â Â  Relief not allowed in case of arson by property owner

REHABILITATED RESIDENTIAL PROPERTY

308.450Â Â Â Â  Definitions for ORS 308.450 to 308.481

308.453Â Â Â Â  Policy

308.456Â Â Â Â  Application of ORS 308.450 to 308.481; standards for processing certificate applications

308.457Â Â Â Â  Determining boundaries of distressed areas; rules; limitation

308.459Â Â Â Â  Valuation of rehabilitated property not to be increased; effect of filing date of certificate

308.462Â Â Â Â  Qualifications for limited assessment

308.466Â Â Â Â  Processing applications for limited assessment; issuance of certificate; judicial review of application denial

308.468Â Â Â Â  Fee for limited assessment applications; time of payment; disposition

308.471Â Â Â Â  Owner to file statement with governing body when rehabilitation project finished; disqualification of property; judicial review of disqualification determination

308.474Â Â Â Â  Owner to file annual statement regarding rental property transactions if agreement filed under ORS 308.462 (2)

308.477Â Â Â Â  Termination of limited assessment for incomplete construction or noncompliance; appeal; revaluation; tax liability

308.479Â Â Â Â  Termination of limited assessment for change of use; additional taxes; circumstances when additional taxes not imposed

308.481Â Â Â Â  Extending deadline for completion of rehabilitation project; grounds

NONPROFIT HOMES FOR ELDERLY PERSONS

308.490Â Â Â Â  Determining value of homes for elderly persons

ASSESSMENT OF DESIGNATED UTILITIES AND COMPANIES BY DEPARTMENT OF REVENUE

308.505Â Â Â Â  Definitions for ORS 308.505 to 308.665

308.510Â Â Â Â  ÂPropertyÂ defined; real and personal property classified

308.515Â Â Â Â  Department to make annual assessment of designated utilities and companies

308.517Â Â Â Â  To whom property assessed; certain property not to be assessed

308.520Â Â Â Â  Companies to file statements

308.525Â Â Â Â  Contents of statement

308.530Â Â Â Â  Company not relieved from making other reports

308.535Â Â Â Â  Extension of time for making reports or statements; proceeding in case of failure or refusal to furnish statement or information

308.540Â Â Â Â  Department to prepare assessment roll; date as of which value assessed; when roll final

308.545Â Â Â Â  Mode of valuing property

308.550Â Â Â Â  Valuing property of company operating both within and without state

308.555Â Â Â Â  Unit valuation of property

308.558Â Â Â Â  Taxation of aircraft; criteria; apportionment; exemption of aircraft of foreign-owned carriers

308.559Â Â Â Â  Exemption for aircraft undergoing major work

308.560Â Â Â Â  Assessment roll; contents; description of property; effect of errors, mistakes and omissions

308.565Â Â Â Â  Apportionment of assessment between counties

308.570Â Â Â Â  Determining value per mile of main and branch lines of companies using rail lines

308.575Â Â Â Â  Determining value per mile of property of companies using wire, pipe or pole lines or operational routes

308.580Â Â Â Â  Notice of meeting to review tentative assessment roll; persons interested to appear

308.582Â Â Â Â  Notice of tentative assessment

308.584Â Â Â Â  Request for conference to modify tentative assessment; appeal

308.585Â Â Â Â  Delivery of tentative assessment roll to director

308.590Â Â Â Â  Review and correction of tentative assessment roll; apportionment to county

308.595Â Â Â Â  Notice when valuation increased or omitted property placed on tentative assessment roll; notice

308.600Â Â Â Â  DirectorÂs examination of rolls

308.605Â Â Â Â  Entry of corrections and changes; record of meetings

308.610Â Â Â Â  Oath of director upon completion of review

308.615Â Â Â Â  Keeping roll on file as public record

308.621Â Â Â Â  When assessment complete; certifying to assessors; apportioning by assessor; levy and collection of taxes

308.624Â Â Â Â  Correction of certified roll

308.628Â Â Â Â  Omitted property subject to assessment

308.632Â Â Â Â  Notice of intention to add omitted property to assessment roll

308.636Â Â Â Â  Correction of assessment roll to reflect omitted property; appeal

308.640Â Â Â Â  Assessment and taxation of personal property of small private railcar companies; apportionment to counties

308.645Â Â Â Â  Reports by companies of mileage to county assessors

308.650Â Â Â Â  Companies to maintain principal office and agent within state

308.655Â Â Â Â  Rules and regulations

308.665Â Â Â Â  Railroad car exemption

MULTIUNIT RENTAL HOUSING SUBJECT TO GOVERNMENT RESTRICTION ON USE

308.701Â Â Â Â  Definitions for ORS 308.701 to 308.724

308.704Â Â Â Â  Option of owner to choose special assessment

308.707Â Â Â Â  Valuation of multiunit rental property subject to special assessment

308.709Â Â Â Â  Application procedure; due dates; late filing; fee; assessor determination; appeals

308.712Â Â Â Â  Methods to determine specially assessed value; election by owner; procedure; rules; fee

308.714Â Â Â Â  Disqualification; notification requirements; penalties; rules; reapplication; new property or new improvements

308.723Â Â Â Â  Application of property tax expenditure funding

308.724Â Â Â Â  Rules

GROSS EARNINGS TAX ON MUTUAL OR COOPERATIVE DISTRIBUTION SYSTEMS

308.805Â Â Â Â  Mutual and cooperative electric distribution systems subject to tax on gross earnings

308.807Â Â Â Â  Amount of tax

308.810Â Â Â Â  Association to file statement; payment of tax

308.815Â Â Â Â  Examination of return by department; distribution of tax

308.820Â Â Â Â  Tax as a lien; delinquency date; action to collect

MANUFACTURED STRUCTURES;
MOBILE
MODULAR UNITS

308.865Â Â Â Â  Notice and payment of taxes before movement of mobile modular unit

308.866Â Â Â Â  Definition of mobile modular unit; statement of value; receipt

308.875Â Â Â Â  Manufactured structures classified as real or personal property; effect of classification on other transactions

308.880Â Â Â Â  Travel or special use trailer eligible for ad valorem taxation upon application of owner

308.885Â Â Â Â  Determination of real market value of manufactured structure without physical appraisal

308.905Â Â Â Â  Special assessment on manufactured structure; collection; use

PENALTIES

308.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  308.005 ÂAssessorÂ includes deputy. As used in the revenue and tax laws of this state, ÂassessorÂ includes the deputy of the assessor. [Amended by 1979 c.689 Â§25; 1981 c.804 Â§28; 1995 c.79 Â§123]

Â Â Â Â Â  308.007 Definitions. (1) As used in the statute laws of this state, unless the context or a specially applicable definition requires otherwise, for purposes of property taxation:

Â Â Â Â Â  (a) ÂAssessment dateÂ means the day of the assessment year on which property is to be assessed under ORS 308.210 or 308.250.

Â Â Â Â Â  (b) ÂAssessment yearÂ means calendar year.

Â Â Â Â Â  (c) ÂTax yearÂ or Âfiscal yearÂ means a period of 12 months beginning on July 1.

Â Â Â Â Â  (d) ÂYearÂ means the assessment year.

Â Â Â Â Â  (2) For purposes of property taxation, unless the context requires otherwise, the assessment year beginning January 1 corresponds to the tax year beginning July 1 of the same calendar year. [1977 c.461 Â§1; 1991 c.459 Â§82; 1997 c.541 Â§146; 1999 c.1078 Â§66; 2005 c.94 Â§42]

Â Â Â Â Â  308.010 Registered appraiser requirements; continuing education; rules. (1) A registered appraiser is an individual who has successfully qualified and is employed pursuant to county civil service or state merit system requirements, or who is currently certified by the Oregon Department of Administrative Services as having successfully passed an examination for Property Appraiser I or analogous merit system classification prepared by the Oregon Department of Administrative Services and conducted and graded by the Oregon Department of Administrative Services or the appropriate county civil service body. The examination shall be approved by a standing five-member committee of the Oregon State Association of County Assessors selected by the association for that purpose. In no event shall the qualifications for Property Appraiser I be less than those applicable to state appraisal personnel of similar classification. The Department of Revenue may revoke a registration of an appraiser for fraud or deceit in appraising or in the securing of a certificate or for incompetence.

Â Â Â Â Â  (2) Any person who is a registered appraiser shall upon application be given a written certificate thereof by the particular civil service body that designated the necessary requirements or conducted the particular examination for the applicant.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall set education and experience requirements and formulate appropriate tests for the positions of Property Appraiser II and Property Appraiser III, which positions shall have the basic requirement of being a Property Appraiser I.

Â Â Â Â Â  (4)(a) Each person who is registered as an appraiser under this section, under rules adopted by the Department of Revenue, shall participate in a continuing education program that increases technical competency. The education programs shall include any of the following:

Â Â Â Â Â  (A) Basic mass appraisal and advanced mass appraisal.

Â Â Â Â Â  (B) Residential, rural, special assessment, commercial or light-industrial appraisal.

Â Â Â Â Â  (C) Property tax exemptions.

Â Â Â Â Â  (D) Personal property appraisal.

Â Â Â Â Â  (E) Ratio analysis.

Â Â Â Â Â  (F) Computer applications.

Â Â Â Â Â  (b) The Department of Revenue shall determine the hourly value to be assigned to each education program and shall by rule fix the number of hours that each person must have completed prior to the date indicated under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Each person registered as an appraiser under this section shall submit evidence satisfactory to the Department of Revenue that the person has completed continuing education requirements in accordance with rules adopted by the Department of Revenue under this subsection. The evidence must be submitted on or before December 31 of the year in which the continuing education requirements were completed.

Â Â Â Â Â  (d) If the person does not submit the evidence required under paragraph (c) of this subsection, the Department of Revenue shall revoke the registration.

Â Â Â Â Â  (e) The Department of Revenue may adopt conditions under which continuing education requirements may be waived. However, continuing education requirements may not be waived by the Department of Revenue for more than three consecutive years except for military service, retirement, disability or absence from the state or for other instances of individual hardship as determined by the Department of Revenue. [1955 c.575 Â§3; 1961 c.604 Â§1; 1971 c.695 Â§7; 1973 c.236 Â§1; 1981 c.126 Â§5; 1989 c.796 Â§25; 1991 c.5 Â§21; 2003 c.46 Â§13; 2005 c.94 Â§43]

Â Â Â Â Â  308.015 Alternate qualifications for appraisers. (1) Any person who lacks the education and experience requirements for becoming a registered Property Appraiser I may become a registered Property Appraiser I if the person:

Â Â Â Â Â  (a) First passes a general knowledge examination prepared by the Personnel Division, and conducted and graded by the division or the appropriate county civil service body which examination shall test the applicantÂs competence and aptitudes to become a registered appraiser;

Â Â Â Â Â  (b) Then fulfills the requirements of a training course set by the Department of Revenue, which training course shall not exceed two years in duration; and

Â Â Â Â Â  (c) After completion of the course, receives a passing grade on the written examination for Property Appraiser I.

Â Â Â Â Â  (2) Any person engaged in the training course referred to in subsection (1)(b) of this section shall be designated as an Appraiser Trainee. No person may be employed by any county in the position of Appraiser Trainee for more than two years. [1973 c.236 Â§3; 1975 c.780 Â§3; 1991 c.5 Â§22]

Â Â Â Â Â  308.020 Appeal of large amounts of value; effect on computation of tax; limited to appeals from years before 1997-1998; rules. (1) If any property value is appealed to any court of competent jurisdiction before the assessment and tax roll is certified to the tax collector, and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-fourth of one percent (0.0025) of the total assessed value in the county, the assessor shall enter on the roll only that portion of the total value which is not in controversy for purposes of computing and extending the tax upon the tax roll under ORS 310.090 to 310.110.

Â Â Â Â Â  (2)(a) If any property value is appealed to any court of competent jurisdiction after the assessment and tax roll is certified to the tax collector, and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-tenth of one percent (0.0010) of the total assessed value in the county for the tax year being appealed, except as provided in paragraph (b) of this subsection, for tax years occurring after the initial tax year and during the appeal period:

Â Â Â Â Â  (A) The assessor shall enter on the roll the portion of the total value for the initial tax year which is not in controversy for purposes of computing and extending the tax roll under ORS 310.090 to 310.110; and

Â Â Â Â Â  (B) The board of property tax appeals shall consider the value to be under appeal notwithstanding that no subsequent appeal is actually filed. Physical additions or reductions in value after July 1 of the initial year shall be entered on the assessment roll as otherwise provided by law.

Â Â Â Â Â  (b)(A) If, for any tax year occurring during the appeal period, the taxpayer elects against an automatic appeal as provided under this subsection, then paragraph (a) of this subsection shall not apply to the tax year for which the election is made. An election under this paragraph shall be made within the time and in the manner provided in rules that the Department of Revenue shall adopt.

Â Â Â Â Â  (B) Nothing in this paragraph shall be construed to prevent an appeal as otherwise provided by law by the taxpayer of the property value for the tax year that is the subject of the election. However, if such an appeal occurs and meets the criteria of paragraph (a) of this subsection, the tax year of that appeal shall be considered an initial tax year for purposes of this subsection.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂFinal orderÂ means an appealable order of the Director of the Department of Revenue or, if an appeal is taken, a final order of the Oregon Tax Court or Oregon Supreme Court.

Â Â Â Â Â  (B) ÂInitial tax yearÂ means a tax year for which an appeal of property value is actually filed and the appeal meets the criteria described in paragraph (a) of this subsection.

Â Â Â Â Â  (C) ÂTax year occurring during the appeal periodÂ means any tax year, after the initial tax year, in which the assessment and tax roll is certified to the tax collector either before the final order in appeal of value for the initial tax year is entered or before the expiration of the appeal period. ÂTax year occurring during the appeal periodÂ does not include a tax year for which an election is made under paragraph (b) of this subsection.

Â Â Â Â Â  (3) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997. [1973 c.345 Â§2; 1989 c.267 Â§1; 1991 c.459 Â§83; 1993 c.650 Â§1; 1995 c.650 Â§89; 1997 c.541 Â§Â§148,149]

Â Â Â Â Â  308.025 [1977 c.884 Â§29; 1977 c.892 Â§54; 1981 c.720 Â§14; 1983 c.826 Â§20; 1991 c.459 Â§84; 1995 c.79 Â§124; 1999 c.314 Â§44; renumbered 308A.733 in 1999]

Â Â Â Â Â  308.027 [1983 c.471 Â§1; repealed by 2003 c.169 Â§11]

Â Â Â Â Â  308.030 Penalty for failure to file certain statements within time limits; notice; waiver or reduction of penalty; rules. (1) Each person, company, corporation or association required by ORS 308.505 to 308.665 or 308.805 to 308.820 to file a statement with the Department of Revenue, who or which has not filed a statement within the time fixed for filing a statement or as extended, is delinquent.

Â Â Â Â Â  (2) A delinquent taxpayer is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as placed on the assessment roll of the department for the year of delinquency; except that for a delinquent taxpayer required to file a statement under ORS 308.805 to 308.820, the penalty shall be based upon the assessed value of such property of the taxpayer as would have been placed upon the assessment roll of the department if such property were subject to ad valorem taxation. The penalty may not be less than $10 or more than $5,000.

Â Â Â Â Â  (3) The department shall send any delinquent taxpayer against whom a penalty is imposed under this section a notice of its intention to impose the penalty, by mailing a notice to the taxpayer at the last-known address shown on the records of the department. The notice shall contain the amount of the penalty and the basis for its imposition.

Â Â Â Â Â  (4)(a) If a delinquency penalty is imposed under this section, the Director of the Department of Revenue, upon application filed by the taxpayer with the department during the period in which the director reviews the assessment roll of the department for the year of delinquency, may establish by rule instances in which the department may waive or reduce the penalty. A determination to waive or reduce a penalty shall be final, and no appeal may be taken from the determination.

Â Â Â Â Â  (b) Rules adopted under this subsection shall be based on the departmentÂs finding that:

Â Â Â Â Â  (A) Good and sufficient cause exists for the actions of the taxpayer that resulted in the imposition of a penalty;

Â Â Â Â Â  (B) The actions of the taxpayer that resulted in the imposition of a penalty constitute a first-time offense on the part of the taxpayer; or

Â Â Â Â Â  (C) The action of the department to waive or reduce the penalty enhances the long-term effectiveness or efficiency of the voluntary tax compliance system.

Â Â Â Â Â  (5) Upon completion of the review of the assessment roll of the department by the director, the department shall note on the assessment roll the name of each delinquent taxpayer, if not otherwise on the roll, and after the name the dollar amount of the penalty imposed under this section that was not waived or reduced by the director under subsection (4) of this section. The amount of penalty shall constitute a lien as of July 1 of the year of imposition on all real and personal property of the delinquent taxpayer in the state.

Â Â Â Â Â  (6) Any penalty collected under this section shall be deposited in the unsegregated tax collections account of the counties in which the property of the taxpayer is located. [1977 c.884 Â§13; 1981 c.804 Â§29; 1991 c.459 Â§85; 1997 c.154 Â§29; 2003 c.317 Â§1]

COUNTY
ASSESSOR

Â Â Â Â Â  308.050 AssessorÂs annual report on property appraisal program. To aid the county court or board of county commissioners and the Department of Revenue in ascertaining whether a county assessor is maintaining a countyÂs appraisal program, the county assessor must present, with the annual ratio study required by ORS 309.200, a written report as to the current status of the overall program of property appraisals in the county, specifying what property was reappraised in the past year and what is to be reappraised in the current year. [1967 c.316 Â§2 (2); 1981 c.804 Â§30; 1989 c.796 Â§16; 1991 c.459 Â§86]

Â Â Â Â Â  308.055 Special assessor appointed if assessor fails to act. If the assessor fails to commence or continuously and vigorously prosecute the making of the assessment in the manner provided by law, the county court or board of county commissioners may summarily appoint a special assessor. The special assessor shall qualify in the same manner as the assessor. The special assessor shall have all the duties, rights, privileges and emoluments of the assessor in making the assessment for the current year. The acts of the special assessor shall have the same effect as if they had been done by the assessor. [Amended by 1981 c.804 Â§31]

Â Â Â Â Â  308.057 Continuing education of county assessors required; effect of failure to comply; appointment of special assessor. (1) A county assessor must participate in the continuing education described under ORS 308.010 and in addition participate in continuing education that includes management and assessment procedures. Proof of completion must be filed with the Department of Revenue on or before December 31 of the year in which the continuing education requirements were completed.

Â Â Â Â Â  (2) If the county assessor does not complete the continuing education as required under rules adopted by the department and submit evidence satisfactory to the department, the department may recommend to the county governing body that the county governing body appoint a special assessor as provided under ORS 308.055. [1989 c.796 Â§27; 2003 c.46 Â§14]

Â Â Â Â Â  308.059 Qualifications of managerial employees of assessor. Any person who is employed in the office of the county assessor in a management position must meet the qualifications as described by rule of the Department of Revenue. [1989 c.796 Â§28]

Â Â Â Â Â  308.060 [Amended by 1955 c.575 Â§4; repealed by 1967 c.316 Â§3]

Â Â Â Â Â  308.061 [1967 c.316 Â§2(1),(3); 1977 c.193 Â§1; 1991 c.459 Â§87; repealed by 1997 c.782 Â§13]

Â Â Â Â Â  308.062 Action by department when appraisals not being conducted as provided by law; reimbursement of department costs. (1) If the Department of Revenue determines that appraisals in any county are not being made as provided by law, to meet the requirements of real market value and under a program that ensures compliance with ORS 308.234, or if the department determines that the county is not in compliance with a conference agreement or a plan developed at a conference as provided under ORS 294.181, it shall make a written report to the county court or board of county commissioners of the county, describing the provisions of law which are not being followed and recommending specific measures to be taken by the county court or board and the assessor to cure the deficiencies noted.

Â Â Â Â Â  (2) If the department thereafter discovers that any measure or measures are not being taken as recommended under subsection (1) of this section, and that as a result, in the departmentÂs opinion, appraisals in the county are not being made as provided by law, including meeting the requirements of ORS 308.232 or 308.234, the department shall give 30 daysÂ written notice to the assessor and to the county court or board of county commissioners of its intention to use the most practicable means to cure the deficiencies, including but not limited to the use of its own employees and equipment or the use of fee appraisers. If within the 30-day period the assessor and the county court or board of county commissioners fail to take action to correct the deficiencies through the providing of funds and personnel, or by the submission of a plan acceptable to the department, the department shall proceed to cure the deficiencies. The county court or board of county commissioners shall bear the full expense of the necessary actions taken by the Department of Revenue for the benefit of the county, aided by the provisions of subsection (3) of this section.

Â Â Â Â Â  (3) In the event that the department must perform services within or for a county pursuant to subsection (2) of this section, the costs shall be advanced from its Assessment and Taxation County Account, described in ORS 306.125, and, except as otherwise provided by law, that account shall be reimbursed for the sum of such costs from the countyÂs share of the state shared funds, unless other provision is made by action of the county court or board. Reimbursement of the Assessment and Taxation County Account shall be made from time to time upon the order of the Secretary of State to the State Treasurer, based upon the Department of RevenueÂs certified, itemized statement of such costs to the Secretary of State. Reimbursement shall be from an equal proportion of all state share funds required or permitted to be distributed to the county that are not otherwise dedicated as provided by law. If the county is a county for which expenditures for assessment and taxation have been certified under ORS 294.175, the total reimbursement to the department shall not exceed the amount of the expenditures so certified. If the county is a county for which expenditures for assessment and taxation have not been certified under ORS 294.175, the total reimbursement to the department shall not exceed the total amount of expenditures as determined for purposes of issuing the notice required under ORS 294.175 (4). Copies of the departmentÂs certified itemized statement of costs shall be sent to the county court or board and to the county assessor. [1989 c.796 Â§18; 1991 c.459 Â§175; 1997 c.782 Â§8; 2003 c.169 Â§10]

Â Â Â Â Â  308.065 Administering of oaths by assessors and deputies. The county assessor and deputies may administer any oath authorized by law to be taken or made relating to the assessment and taxation of property, to the same extent as any other officers are authorized to administer oaths. [Amended by 1981 c.804 Â§32]

WHERE AND TO WHOM PROPERTY ASSESSED

Â Â Â Â Â  308.105 Personal property. (1) Except as otherwise specifically provided, all personal property shall be assessed for taxation each year at its situs as of the day and hour of assessment prescribed by law.

Â Â Â Â Â  (2) Personal property may be assessed in the name of the owner or of any person having possession or control thereof. Where two or more persons jointly are in possession or have control of any personal property, in trust or otherwise, it may be assessed to any one or all of such persons. [Amended by 1955 c.720 Â§1; 1961 c.683 Â§1]

Â Â Â Â Â  308.110 [Repealed by 1957 c.342 Â§1 (308.256 enacted in lieu of 308.110 and 308.255)]

Â Â Â Â Â  308.115 Minerals, coal, oil, gas or other severable interests owned separately from realty not subject to tax; exception for actively mined interests; separately owned improvements separately assessed. (1) Whenever any mineral, coal, oil, gas or other severable interest in or part of real property is owned separately and apart from the rights and interests owned in the surface ground of the real property, such minerals, coal, oil, gas or other interest or parts shall not be assessed and taxed.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the property is actively being mined as of the assessment date, the severable interest described in subsection (1) of this section shall be assessed and taxed as real or personal property in accordance with existing law in the name of the owner thereof, separately from the surface rights and interests in the real property and may be sold for taxes in the same manner and with the same effect as other interests in real property are sold for taxes.

Â Â Â Â Â  (3) Similarly, whenever any building, structure, improvement, machinery, equipment or fixture is owned separately and apart from the land or real property whereon it stands or to which it is affixed, such building, structure, improvement, machinery, equipment or fixture shall be assessed and taxed in the name of the owner thereof.

Â Â Â Â Â  (4) Nothing in this section shall alter the tax-exempt status of a mining claim described in ORS 307.080. [Amended by 1979 c.689 Â§9; 1997 c.819 Â§9]

Â Â Â Â Â  308.120 Partnership property; liability of either partner for whole tax. Partners in mercantile or other business may be jointly taxed in their partnership name, or severally taxed for their individual shares for all personal property employed in such business. If they are jointly taxed, either or any of such partners shall be liable for the whole tax.

Â Â Â Â Â  308.125 Undivided interest; assessment; ownership of less than one forty-eighth interest. (1) An undivided interest in lands or lots, or other real property, or in personal property, may be assessed and taxed as such. Any person desiring to pay the tax on an undivided interest in any real property may do so by paying the tax collector a sum equal to such proportion of the entire taxes charged on the entire tract as the interest paid on bears to the whole.

Â Â Â Â Â  (2) If an undivided interest in property is less than one forty-eighth of the entire interest in the property the interest need not be assessed or taxed to the owner of such undivided interest, and the assessor and tax collector may treat all such undivided interests as one interest which shall be listed as belonging to an unknown owner. Any number of owners of undivided interests which are listed as belonging to an unknown owner because of this subsection, may request the assessor and tax collector that notices concerning the property be sent to a specific person at a specific address. The assessor and tax collector shall honor such request, but if more than one request is made, only the one signed by the greater number of undivided interest holders shall be honored.

Â Â Â Â Â  (3) Any person paying the taxes on property listed as belonging to an unknown owner because of subsection (2) of this section, shall have a right of contribution from the owners of the undivided interests on account of the taxes paid on the interests of the owners of the undivided interests. No refund of taxes may be granted under ORS 311.806 on the grounds of the payment of taxes on property of another. [Amended by 1973 c.803 Â§3]

Â Â Â Â Â  308.130 Undivided estate of decedent; liability for whole tax; right of contribution. The undivided estate of any deceased person may be assessed to the heirs or devisees of such person, without designating them by name, until they have given notice to the assessor of the division of the estate, and the names of the several heirs or devisees. Each heir and devisee shall be liable for the whole of the tax, and shall have a right to recover from the other heirs and devisees their respective portions of the tax when paid.

Â Â Â Â Â  308.135 Trustee or personal representative separately assessed; valuation of property held as representative. When any person is assessed as trustee, guardian, executor or administrator:

Â Â Â Â Â  (1) A designation of the representative character shall be added to the name of the person.

Â Â Â Â Â  (2) The assessment shall be entered in a separate line from the individual assessment of the person.

Â Â Â Â Â  (3) The person shall be assessed for the real and personal property held by the person in the representative character in accordance with ORS 308.232. [Amended by 1981 c.804 Â§33]

Â Â Â Â Â  308.140 [1983 c.307 Â§1; renumbered 223.317 in 1987]

MAXIMUM ASSESSED VALUE AND ASSESSED VALUE

(Generally)

Â Â Â Â Â  308.142 ÂPropertyÂ and Âproperty tax accountÂ defined. For purposes of determining whether the assessed value of property exceeds the propertyÂs maximum assessed value permitted under section 11, Article XI of the Oregon Constitution:

Â Â Â Â Â  (1) ÂPropertyÂ means:

Â Â Â Â Â  (a) All property included within a single property tax account; or

Â Â Â Â Â  (b) In the case of property that is centrally assessed under ORS 308.505 to 308.665, the total statewide value of all property assessed to a company or utility that is subject to ORS 308.505 to 308.665.

Â Â Â Â Â  (2) ÂProperty tax accountÂ means the administrative division of property for purposes of listing on the assessment roll under ORS 308.215 for the tax year for which maximum assessed value is being determined or, in the case of a private railcar company, the administrative division provided under ORS 308.640. [1997 c.541 Â§7; 1999 c.223 Â§7]

Â Â Â Â Â  308.145 [1983 c.307 Â§2; renumbered 223.322 in 1987]

Â Â Â Â Â  308.146 Determination of maximum assessed value and assessed value; reduction in maximum assessed value following property destruction; effect of conservation or highway scenic preservation easement. (1) The maximum assessed value of property shall equal 103 percent of the propertyÂs assessed value from the prior year or 100 percent of the propertyÂs maximum assessed value from the prior year, whichever is greater.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, the assessed value of property to which this section applies shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the maximum assessed value and assessed value of property shall be determined as provided in ORS 308.149 to 308.166 if:

Â Â Â Â Â  (a) The property is new property or new improvements to property;

Â Â Â Â Â  (b) The property is partitioned or subdivided;

Â Â Â Â Â  (c) The property is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (d) The property is first taken into account as omitted property;

Â Â Â Â Â  (e) The property becomes disqualified from exemption, partial exemption or special assessment; or

Â Â Â Â Â  (f) A lot line adjustment is made with respect to the property, except that the total assessed value of all property affected by a lot line adjustment shall not exceed the total maximum assessed value of the affected property under subsection (1) of this section.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, if property is subject to partial exemption or special assessment, the propertyÂs maximum assessed value and assessed value shall be determined as provided under the provisions of law governing the partial exemption or special assessment.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (1) of this section, when a portion of property is destroyed or damaged due to fire or act of God, for the year in which the destruction or damage is reflected by a reduction in real market value, the maximum assessed value of the property shall be reduced to reflect the loss from fire or act of God.

Â Â Â Â Â  (b) This subsection does not apply:

Â Â Â Â Â  (A) To any property that is assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (B) If the damaged or destroyed property is property that, when added to the assessment and tax roll, constituted minor construction for which no adjustment to maximum assessed value was made.

Â Â Â Â Â  (c) As used in this subsection, Âminor constructionÂ has the meaning given that term in ORS 308.149.

Â Â Â Â Â  (6)(a) If, during the period beginning on January 1 and ending on July 1 of an assessment year, any real or personal property is destroyed or damaged, the owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property, may apply to the county assessor to have the real market and assessed value of the property determined as of July 1 of the current assessment year.

Â Â Â Â Â  (b) The person described in paragraph (a) of this subsection shall file an application for assessment under this section with the county assessor on or before the later of:

Â Â Â Â Â  (A) August 1 of the current year; or

Â Â Â Â Â  (B) The 60th day following the date on which the property was damaged or destroyed.

Â Â Â Â Â  (c) If the conditions described in this subsection are applicable to the property, then notwithstanding ORS 308.210, the property shall be assessed as of July 1, at 1:00 a.m. of the assessment year, in the manner otherwise provided by law.

Â Â Â Â Â  (7)(a) Paragraph (b) of this subsection applies if:

Â Â Â Â Â  (A) A conservation easement or highway scenic preservation easement is in effect on the assessment date;

Â Â Â Â Â  (B) The tax year is the first tax year in which the conservation easement or highway scenic preservation easement is taken into account in determining the propertyÂs assessed value; and

Â Â Â Â Â  (C) A report has been issued by the county assessor under ORS 271.729 within 12 months preceding or following the date the easement was recorded.

Â Â Â Â Â  (b) The assessed value of the property shall be as determined in the report issued under ORS 271.729, but may be further adjusted by changes in value as a result of any of the factors described in ORS 309.115 (2), to the extent adjustments do not cause the assessed value of the property to exceed the propertyÂs maximum assessed value.

Â Â Â Â Â  (8)(a) Notwithstanding subsection (1) of this section, when a building is demolished or removed from property, for the year in which the demolishment or removal of the building is reflected by a reduction in real market value, the maximum assessed value of the property may be reduced to reflect the demolishment or removal of the building.

Â Â Â Â Â  (b) This subsection does not apply:

Â Â Â Â Â  (A) To any property that is assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (B) If the demolished or removed property is property that, when added to the assessment and tax roll, constituted minor construction for which no adjustment to maximum assessed value was made.

Â Â Â Â Â  (c) As used in this subsection, Âminor constructionÂ has the meaning given that term in ORS 308.149. [1997 c.541 Â§6; 1999 c.1003 Â§1; 2001 c.925 Â§12; 2003 c.46 Â§15; 2003 c.169 Â§7; 2007 c.450 Â§1; 2007 c.516 Â§1]

(Special Determinations of Value)

Â Â Â Â Â  308.149 Definitions for ORS 308.149 to 308.166. As used in ORS 308.149 to 308.166:

Â Â Â Â Â  (1) ÂProperty classÂ means the classification of property adopted by the Department of Revenue by rule, except that in the case of property assessed under ORS 308.505 to 308.665, Âproperty classÂ means the total of all property set forth in the assessment roll prepared under ORS 308.540.

Â Â Â Â Â  (2) ÂAreaÂ means the county in which property, the maximum assessed value of which is being adjusted, is located except that ÂareaÂ means this state, if the property for which the maximum assessed value is being adjusted is property that is centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (3)(a) ÂAverage maximum assessed valueÂ means the value determined by dividing the total maximum assessed value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

Â Â Â Â Â  (b) In making the calculation described under this subsection, the following property is not taken into account:

Â Â Â Â Â  (A) New property or new improvements to property;

Â Â Â Â Â  (B) Property that is partitioned or subdivided;

Â Â Â Â Â  (C) Property that is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (D) Property that is added to the assessment and tax roll as omitted property; or

Â Â Â Â Â  (E) Property that is disqualified from exemption, partial exemption or special assessment.

Â Â Â Â Â  (c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average maximum assessed value in the case of property centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (4)(a) ÂAverage real market valueÂ means the value determined by dividing the total real market value of all property in the same area in the same property class by the total number of properties in the same area in the same property class.

Â Â Â Â Â  (b) In making the calculation described under this subsection, the following property is not taken into account:

Â Â Â Â Â  (A) New property or new improvements to property;

Â Â Â Â Â  (B) Property that is partitioned or subdivided;

Â Â Â Â Â  (C) Property that is rezoned and used consistently with the rezoning;

Â Â Â Â Â  (D) Property that is added to the assessment and tax roll as omitted property; or

Â Â Â Â Â  (E) Property that is disqualified from exemption, partial exemption or special assessment.

Â Â Â Â Â  (c) Paragraph (b)(B), (C), (D) and (E) of this subsection does not apply to the calculation of average real market value in the case of property centrally assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (5)(a) ÂNew property or new improvementsÂ means changes in the value of property as the result of:

Â Â Â Â Â  (A) New construction, reconstruction, major additions, remodeling, renovation or rehabilitation of property;

Â Â Â Â Â  (B) The siting, installation or rehabilitation of manufactured structures or floating homes; or

Â Â Â Â Â  (C) The addition of machinery, fixtures, furnishings, equipment or other taxable real or personal property to the property tax account.

Â Â Â Â Â  (b) ÂNew property or new improvementsÂ does not include changes in the value of the property as the result of:

Â Â Â Â Â  (A) General ongoing maintenance and repair; or

Â Â Â Â Â  (B) Minor construction.

Â Â Â Â Â  (c) ÂNew property or new improvementsÂ includes taxable property that on January 1 of the assessment year is located in a different tax code area than on January 1 of the preceding assessment year.

Â Â Â Â Â  (6) ÂMinor constructionÂ means additions of real property improvements, the real market value of which does not exceed $10,000 in any assessment year or $25,000 for cumulative additions made over five assessment years.

Â Â Â Â Â  (7) Â
Lot
line adjustmentÂ means any addition to the square footage of the land for a real property tax account and a corresponding subtraction of square footage of the land from a contiguous real property tax account. [1997 c.541 Â§9; 1999 c.579 Â§20]

Â Â Â Â Â  308.150 [1983 c.307 Â§3; renumbered 223.327 in 1987]

Â Â Â Â Â  308.153 New property and new improvements to property. (1) If new property is added to the assessment roll or improvements are made to property as of January 1 of the assessment year, the maximum assessed value of the property shall be the sum of:

Â Â Â Â Â  (a) The maximum assessed value determined under ORS 308.146; and

Â Â Â Â Â  (b) The product of the value of the new property or new improvements determined under subsection (2)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year.

Â Â Â Â Â  (2)(a) The value of new property or new improvements shall equal the real market value of the new property or new improvements reduced (but not below zero) by the real market value of retirements from the property tax account.

Â Â Â Â Â  (b) If the maximum assessed value of property is adjusted for fire or act of God or for demolishment or removal of a building under ORS 308.146, the reduction in real market value due to fire or act of God or demolishment or removal of the building may not be considered to be a retirement under this subsection.

Â Â Â Â Â  (3) The propertyÂs assessed value for the year shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value. [1997 c.541 Â§11; 1999 c.1003 Â§4; 2001 c.509 Â§9; 2007 c.516 Â§2]

Â Â Â Â Â  308.156 Subdivision or partition; rezoning; omitted property; disqualification from exemption, partial exemption or special assessment; rules. (1) If property is subdivided or partitioned after January 1 of the preceding assessment year and on or before January 1 of the current assessment year, then the propertyÂs maximum assessed value shall be established as provided under this section.

Â Â Â Â Â  (2) If property is rezoned and, after January 1 of the preceding assessment year and on or before January 1 of the current assessment year, the property is used consistently with the rezoning, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (3)(a) For the first tax year for which property is added to the property tax account as omitted property, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (b) For tax years subsequent to the first tax year for which property is added to the property tax account as omitted property, the propertyÂs maximum assessed value shall be determined as otherwise provided by law, taking into account the maximum assessed value of the property as determined under this section.

Â Â Â Â Â  (4)(a) If property was subject to exemption, partial exemption or special assessment as of the January 1 assessment date of the preceding assessment year and is disqualified from exemption, partial exemption or special assessment as of the January 1 of the current assessment year, the propertyÂs maximum assessed value shall be established under this section.

Â Â Â Â Â  (b) If property described in this subsection is eligible for a different type of exemption, partial exemption or special assessment as of January 1 of the current assessment year, the propertyÂs maximum assessed value shall be established under the provision granting the partial exemption or special assessment.

Â Â Â Â Â  (5) The propertyÂs maximum assessed value shall be the sum of:

Â Â Â Â Â  (a) The maximum assessed value determined under ORS 308.146 that is allocable to that portion of the property not affected by an event described in subsection (1), (2), (3) or (4)(a) of this section; and

Â Â Â Â Â  (b) The product of the real market value of that portion of the property that is affected by an event described in subsection (1), (2), (3) or (4)(a) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value over the average real market value for the assessment year in the same area and property class.

Â Â Â Â Â  (6) The propertyÂs assessed value for the year shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs maximum assessed value; or

Â Â Â Â Â  (b) The propertyÂs real market value.

Â Â Â Â Â  (7) The Department of Revenue shall provide by rule the method by which the allocations described in subsection (5) of this section are to be made. [1997 c.541 Â§13; 1999 c.500 Â§1; 1999 c.579 Â§21; 2001 c.509 Â§10; 2005 c.213 Â§1]

Â Â Â Â Â  308.159 Lot line adjustments. If a lot line adjustment is made with respect to property, the maximum assessed value of the property may be adjusted to reflect the lot line adjustment, but the total maximum assessed value of all property affected by the lot line adjustment may not exceed the total maximum assessed value of the affected property determined under ORS 308.146, or, if applicable, under ORS 308.153 or 308.156. [1997 c.541 Â§15; 1999 c.21 Â§16]

Â Â Â Â Â  308.162 Property tax account modifications. (1) If two or more property tax accounts are merged into a single account, or if property that is attributable to one account is changed to another account, the maximum assessed value of the property may be adjusted to reflect the merger or change, but the total maximum assessed value for all affected accounts may not exceed the total maximum assessed value the accounts would have had under ORS 308.146 or 308.149 to 308.166 if the merger or change had not occurred.

Â Â Â Â Â  (2) If a single property tax account is divided into two or more accounts, the maximum assessed value of all property affected by the division may not exceed the total maximum assessed value of the affected property determined under ORS 308.146 or 308.149 to 308.166. [1997 c.541 Â§16a]

Â Â Â Â Â  308.165 [1983 c.259 Â§1; renumbered 223.132 in 1987]

Â Â Â Â Â  308.166 Ordering provisions when property is subject to multiple special determinations of value. (1) If the maximum assessed value of property is subject to adjustment under both ORS 308.153 and 308.156, the maximum assessed value shall first be determined under ORS 308.153 and then further adjusted under ORS 308.156.

Â Â Â Â Â  (2) If the maximum assessed value of property is subject to adjustment under both ORS 308.153 and 308.159, the maximum assessed value shall first be determined under ORS 308.153 and then further adjusted under ORS 308.159.

Â Â Â Â Â  (3) If the maximum assessed value of property is subject to adjustment under both ORS 308.156 and 308.159, the maximum assessed value shall first be determined under ORS 308.156 and then further adjusted under ORS 308.159.

Â Â Â Â Â  (4) If the maximum assessed value of property is subject to adjustment under all of ORS 308.153, 308.156 and 308.159, the maximum assessed value shall first be determined under subsection (1) of this section and then further adjusted under ORS 308.159.

Â Â Â Â Â  (5) If the maximum assessed value of property is subject to adjustment for fire or act of God, the maximum assessed value shall first be determined under ORS 308.146 (5)(a) and then may be adjusted as provided in subsections (1) to (4) of this section. [1997 c.541 Â§17; 1999 c.1003 Â§6; 2003 c.30 Â§1]

Â Â Â Â Â  308.170 [1983 c.259 Â§2; renumbered 223.878 in 1987]

ASSESSMENT ROLL; METHOD OF ASSESSMENT

Â Â Â Â Â  308.205 Real market value defined; rules. (1) Real market value of all property, real and personal, means the amount in cash that could reasonably be expected to be paid by an informed buyer to an informed seller, each acting without compulsion in an armÂs-length transaction occurring as of the assessment date for the tax year.

Â Â Â Â Â  (2) Real market value in all cases shall be determined by methods and procedures in accordance with rules adopted by the Department of Revenue and in accordance with the following:

Â Â Â Â Â  (a) The amount a typical seller would accept or the amount a typical buyer would offer that could reasonably be expected by a seller of property.

Â Â Â Â Â  (b) An amount in cash shall be considered the equivalent of a financing method that is typical for a property.

Â Â Â Â Â  (c) If the property has no immediate market value, its real market value is the amount of money that would justly compensate the owner for loss of the property.

Â Â Â Â Â  (d) If the property is subject to governmental restriction as to use on the assessment date under applicable law or regulation, real market value shall not be based upon sales that reflect for the property a value that the property would have if the use of the property were not subject to the restriction unless adjustments in value are made reflecting the effect of the restrictions. [Amended by 1953 c.701 Â§2; 1955 c.691 Â§Â§1, 2; 1977 c.423 Â§2; 1981 c.804 Â§34; 1989 c.796 Â§30; 1991 c.459 Â§88; 1993 c.19 Â§6; 1997 c.541 Â§152]

Â Â Â Â Â  308.207 Computation of real market value for taxing or bonding limitations. (1) If the taxing or bonding power of any governmental unit is limited to a millage or percentage of the real market value of the taxable property within the unit, the real market value shall be the real market value as reflected in the last certified assessment roll.

Â Â Â Â Â  (2) Changes in the boundary lines of a governmental unit shall be taken into account in computing its real market value for purposes of subsection (1) of this section even though such boundary changes may not be included on the latest assessment roll.

Â Â Â Â Â  (3) As used in this section, Âgovernmental unitÂ includes the state, counties, cities, municipal corporations, and all special districts having the power to levy taxes or issue bonds. [1963 c.9 Â§1; 1967 c.293 Â§22; 1981 c.804 Â§35; 1991 c.459 Â§89; 1999 c.1078 Â§83]

Â Â Â Â Â  308.210 Assessing property; record as assessment roll; changes in ownership or description of real property and manufactured structures assessed as personal property. (1) The assessor shall proceed each year to assess the value of all taxable property within the county, except property that by law is to be otherwise assessed. The assessor shall maintain a full and complete record of the assessment of the taxable property for each year as of January 1, at 1:00 a.m. of the assessment year, in the manner set forth in ORS 308.215. Such record shall constitute the assessment roll of the county for the year.

Â Â Â Â Â  (2) Except as provided in subsections (3) and (4) of this section, the ownership and description of all real property and manufactured structures assessed as personal property shall be shown on the assessment roll as of January 1 of such year or as it may subsequently be changed by divisions, transfers or other recorded changes. This subsection is intended to permit the assessor to reflect on the assessment roll the divisions of property or the combining of properties after January 1 so as to reflect the changes in the ownership of that property and to keep current the descriptions of property. The assessor shall also have authority to change the ownership of record after January 1 of a given year so that the assessment roll will reflect as nearly as possible the current ownership of that property.

Â Â Â Â Â  (3) The assessor shall not indicate any changes, divisions or transfers of properties which occurred before, on or after January 1 as a result of the division of a larger parcel of land until all ad valorem taxes, fees and other charges placed upon the tax roll on the entire parcel of property that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of one of the portions of the larger property is a public body only the change, division or transfer of that portion shall be recognized.

Â Â Â Â Â  (4) The assessor shall not reflect on the assessment roll any combining of properties unless all ad valorem taxes, fees or other charges charged to the tax accounts to be combined that have been certified for collection under ORS 311.105 and 311.110 have been paid. However, if the owner of the affected property is a public body, this subsection shall not apply.

Â Â Â Â Â  (5) The assessor shall notify the planning director of a city of all divisions of land within the corporate limits of the city and the planning director of a county of all divisions of land outside the corporate limits of all cities and within the county, including, but not limited to, divisions of land by lien foreclosure, divisions of land pursuant to court order and subdivisions within 30 days after the date the change in the tax lot lines was processed by the assessor. The requirements of this subsection do not apply to divisions for assessment purposes only.

Â Â Â Â Â  (6) As used in this section, Âpublic bodyÂ means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090. [Amended by 1957 c.324 Â§1; 1969 c.454 Â§1; 1977 c.718 Â§1; 1981 c.632 Â§2; 1983 c.473 Â§1; 1983 c.718 Â§1; 1991 c.459 Â§90; 1991 c.763 Â§27; 1993 c.6 Â§4; 1995 c.610 Â§1; 1997 c.541 Â§154]

Â Â Â Â Â  308.212 Requirement for property owner to file address. (1) Any person who owns real property located in any county shall notify the county assessor for the county where the property is located of that ownerÂs current address and, within 30 days of the change, shall notify the assessor of any change of address.

Â Â Â Â Â  (2) A notice required under subsection (1) of this section does not meet the requirements of this section unless the notice is in writing and:

Â Â Â Â Â  (a) For an individual, the notice contains the residence address of the person.

Â Â Â Â Â  (b) For any other person, the notice contains the name and address of persons upon whom process may be served.

Â Â Â Â Â  (3) The county assessor of each county shall maintain records showing the information required to be submitted to the assessor under this section. The assessor shall note any property ownerÂs change of address on the tax rolls.

Â Â Â Â Â  (4) Subsection (1) of this section does not apply to any government body or government agency. [1981 c.153 Â§49]

Â Â Â Â Â  Note: 308.212 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.215 Contents of assessment roll; rules. The assessor shall prepare the assessment roll in the following form:

Â Â Â Â Â  (1) Real property shall be listed in sequence by account number or by code area and account numbers. For each parcel of real property, the assessor shall set down in the assessment roll according to the best information the assessor can obtain:

Â Â Â Â Â  (a) The name of the owner or owners and, if the assessor or tax collector is instructed in writing by the owner or owners to send statements and notices relating to taxation to an agent or representative, the name of such agent or representative.

Â Â Â Â Â  (b) A description as required by ORS 308.240 with its code area and account numbers.

Â Â Â Â Â  (c) The property class, in accordance with the classes established by rule by the Department of Revenue.

Â Â Â Â Â  (d) The number of acres and parts of an acre, as nearly as can be ascertained, unless it is divided into blocks and lots.

Â Â Â Â Â  (e) The real market value of the land, excluding all buildings, structures, improvements and timber thereon.

Â Â Â Â Â  (f) The real market value of all buildings, structures and improvements thereon.

Â Â Â Â Â  (g) The real market value of each unit together with its percentage of undivided interest in the common elements of property subject to ORS 100.005 to 100.910 stating separately the real market value of the land, buildings, structures and improvements of each unit.

Â Â Â Â Â  (h) For each parcel of real property granted an exemption under ORS 307.250 to 307.283, the real market value so exempt.

Â Â Â Â Â  (i) The total assessed value, maximum assessed value and real market value of each parcel of real property assessed.

Â Â Â Â Â  (2) For personal property, the assessor shall set down separately in the assessment roll, according to the best information the assessor can obtain:

Â Â Â Â Â  (a) The names, including assumed business names, if any, of all persons, whether individuals, partnerships or corporations, or other owner, owning or having possession or control of taxable personal property on January 1, at 1:00 a.m. of the assessment year. If it is a partnership, the names of two general partners and the total number thereof.

Â Â Â Â Â  (b) The real market value of the personal property assessed, with a separate value for each category of personal property, if any. The Department of Revenue, by rule, may establish such categories as appear useful or necessary for good tax administration.

Â Â Â Â Â  (c) The number of the code area assigned by the assessor covering the situs of the property on January 1.

Â Â Â Â Â  (d) The total assessed, maximum assessed and real market value for the property.

Â Â Â Â Â  (3) The listing of manufactured structures on the assessment roll, whether as real or personal property, shall be done in a distinctive manner so that manufactured structures may be readily distinguished from other property.

Â Â Â Â Â  (4) In lieu of listing manufactured structures on the assessment roll as real or personal property, the assessor may list manufactured structures in a separate section of the assessment roll. In any county where such separate listing of manufactured structures is made the manufactured structures assessed as real property under ORS 308.875 shall bear a distinctive designation so that it can be identified with the real property upon which it is located. In like manner the real property upon which the manufactured structure is situated shall bear a distinctive designation so that it can be identified with the manufactured structure. Where a homestead exemption is granted to a manufactured structure assessed as real property under ORS 308.875, which manufactured structure is listed on a portion of the assessment roll separate from the real property, the exempt amount shall apply first to the value of the manufactured structure, and any remainder shall apply to the parcel of land upon which it is situated.

Â Â Â Â Â  (5) The Department of Revenue may by rule require that the assessment roll include information in addition to that required by subsections (1) and (2) of this section. [Amended by 1957 c.324 Â§2; 1963 c.270 Â§1; 1963 c.541 Â§43; 1965 c.344 Â§1; 1967 c.568 Â§1; 1971 c.529 Â§13; 1971 c.568 Â§1; 1971 c.747 Â§16; 1977 c.718 Â§6; 1979 c.692 Â§3; 1981 c.804 Â§36; 1983 s.s. c.5 Â§3; 1985 c.350 Â§1; 1985 c.613 Â§7; 1991 c.459 Â§91; 1997 c.541 Â§155; 1999 c.579 Â§4]

Â Â Â Â Â  308.217 Form of assessment and tax rolls; obtaining descriptions of property. (1) For purposes of assessment and taxation, the assessment roll and the tax roll of each county shall be deemed one continuous record. They shall be made up in regular and orderly form, with appropriate headings for assessment of properties, extensions of tax levies, for payments, foreclosures, redemptions, issuance of deeds and other entries as contemplated by law. The rolls shall be in an acceptable form of record keeping, approved by the Department of Revenue, which may be, but is not limited to, bound volumes, numbered loose-leaf sheets, systematic punch cards or magnetic tape. Both rolls may be prepared as continuing rolls, covering two or more years, but all proceedings in the assessment and taxation of property for each year shall be separately exhibited therein.

Â Â Â Â Â  (2) The records constituting the assessment roll may be combined with or separated from the records constituting the tax roll. The records constituting each roll may be divided, for convenience, between the assessorÂs office and the tax collectorÂs office, with or without duplication in whole or in part in either office.

Â Â Â Â Â  (3) The owner of any real property shall, upon request of the assessor, furnish to the assessor a description of the property from which its area can be computed accurately and the location and boundary lines made certain. [1965 c.344 Â§3 (308.217, 308.219 and 308.221 enacted in lieu of 308.220)]

Â Â Â Â Â  308.219 Assessment and tax rolls; preparation; contents; availability to public; rules. (1) This section applies if the assessment and tax rolls do not constitute a written record that can be read by and is available to the public.

Â Â Â Â Â  (2) At the same time as the certification required under ORS 311.105 the assessor shall print out the entire assessment and tax roll, including the roll as prepared on September 25, with all corrections, changes and additions to the roll that have occurred to the date the roll is delivered to the tax collector pursuant to ORS 311.115.

Â Â Â Â Â  (3) The assessment and tax roll shall be printed out in full, as of the June 30 that is the end of the fiscal year for which the roll was prepared. As of each June 30, thereafter, the tax collector shall print out those accounts not collected in full or canceled as of the preceding June 30. The printout shall contain a record of all payments, corrections, additions and changes that have occurred since the date of the last printing of the roll.

Â Â Â Â Â  (4) The printouts required by subsection (3) of this section shall constitute the roll or part thereof as of the date of the particular printout. Such printouts and the source documents that are the basis for the roll shall be retained as otherwise provided by law. The material that is not available to and cannot be read by the general public and that otherwise constitutes the roll up to the date of the printout may be destroyed one year after the printout is made.

Â Â Â Â Â  (5) Additional printouts shall be made by the assessor or tax collector as the assessor or tax collector deems necessary for proper administration of the tax laws.

Â Â Â Â Â  (6) The Department of Revenue may by rule require that the printouts include information in addition to that required by subsections (2) and (3) of this section.

Â Â Â Â Â  (7) Preparation of a microfiche record of the roll shall constitute a printout. [1965 c.344 Â§4 (308.217, 308.219 and 308.221 enacted in lieu of 308.220); 1975 c.780 Â§4; 1991 c.459 Â§92; 1997 c.541 Â§156; 2005 c.94 Â§44]

Â Â Â Â Â  308.220 [Amended by 1957 c.324 Â§3; repealed by 1965 c.344 Â§2 (308.217, 308.219 and 308.221 enacted in lieu of 308.220)]

Â Â Â Â Â  308.221 [1965 c.344 Â§5 (308.217, 308.219 and 308.221 enacted in lieu of 308.220); 1981 c.804 Â§37; 1991 c.459 Â§93; 1997 c.541 Â§262; renumbered 310.147 in 1997]

Â Â Â Â Â  308.225 Boundary change or proposed boundary change; procedure. (1) In preparing the assessment roll in any year, a county assessor shall disregard changes or proposed changes described in subsections (3), (4) and (5) of this section in the boundary lines of any taxing district levying ad valorem property taxes if the description and map showing changes or proposed changes are not filed in final approved form, in accordance with and at the time required by subsection (2) of this section.

Â Â Â Â Â  (2)(a) If a boundary change is made or proposed, the person, governing body, officer, administrative agency or court making the determination that the boundary change is final shall file with the county assessor and the Department of Revenue the legal description of the boundary change or proposed change and an accurate map showing the change or proposed change in final approved form, prior to the next March 31.

Â Â Â Â Â  (b)(A) Except as is otherwise provided in subparagraph (B) of this paragraph the legal description of the boundary change shall consist of a series of courses in which the first course shall start at a point of beginning and the final course shall end at that point of beginning. Each course shall be identified by bearings and distances and, when available, refer to deed lines, deed corners and other monuments, or, in lieu of bearings and distances, be identified by reference to:

Â Â Â Â Â  (i) Township, range, section or section subdivision lines of the U.S. Rectangular survey system.

Â Â Â Â Â  (ii) Survey center line or right of way lines of public roads, streets or highways.

Â Â Â Â Â  (iii) Ordinary high water or ordinary low water of tidal lands.

Â Â Â Â Â  (iv) Right of way lines of railroads.

Â Â Â Â Â  (v) Any line identified on the plat of any recorded subdivision defined in ORS 92.010.

Â Â Â Â Â  (vi) Donation land claims.

Â Â Â Â Â  (vii) Line of ordinary high water and line of ordinary low water of rivers and streams, as defined in ORS 274.005, or the thread of rivers and streams.

Â Â Â Â Â  (B) In lieu of the requirements of subparagraph (A) of this paragraph, boundary change areas conforming to areas of the U. S. Rectangular survey may be described by township, section, quarter-section or quarter-quarter section, or if the areas conform to subdivision lots and blocks, may be described by lot and block description.

Â Â Â Â Â  (c) A map shall be provided to the filing body by the county assessor or the department within 14 days after the filing body notifies the assessor and department that a boundary change is being proposed. The boundary line shall then be accurately entered thereon by the person, body, officer or agency making the filing.

Â Â Â Â Â  (d) The description and map shall be filed in final approved form not later than March 31 of the assessment year to which the change applies. Proposed boundary changes shall be certified to the county assessor and the department in the same manner as boundary changes. If the taxing district is located in more than one county, the description and map shall be filed with the assessor in each county and with the department within the time provided in this subsection.

Â Â Â Â Â  (3) For purposes of this section, boundary change means the change that occurs in the boundaries of a district by reason of:

Â Â Â Â Â  (a) The formation of a new district;

Â Â Â Â Â  (b) The consolidation or merger of two or more districts or parts thereof;

Â Â Â Â Â  (c) The annexation of territory by a district;

Â Â Â Â Â  (d) The withdrawal of territory from a district; or

Â Â Â Â Â  (e) The dissolution of a district.

Â Â Â Â Â  (4) For purposes of this section, the establishment of tax zones within a district constitutes a boundary change.

Â Â Â Â Â  (5) For the purposes of this section, a proposed change means a boundary change which has not become final or effective by March 31, but which is certain to become final or effective prior to July 1 of the same year.

Â Â Â Â Â  (6) Each description and map filed under subsection (2) of this section shall be submitted to the Department of Revenue and approved or disapproved within 30 days of receipt.

Â Â Â Â Â  (7) Within five days of its determination, the Department of Revenue shall mail to each county assessor with whom a filing has been made and to the filing body notice of its approval or disapproval under subsection (6) of this section. If disapproved, the department shall explain what steps must be taken to correct the description or map, and shall cooperate with the filing body in helping it meet the requirements of this section, and whenever possible, the filing date of March 31. Corrected descriptions and maps must then be resubmitted to the department, and approved, and filed with the assessor or assessors.

Â Â Â Â Â  (8) The filing of the description and map under this section is for assessment and taxation purposes only and does not affect or relate to filing for any other purpose. [Amended by 1965 c.411 Â§1; 1969 c.151 Â§1; 1973 c.501 Â§1; 1975 c.595 Â§1; 1981 c.804 Â§38; 1983 c.426 Â§1; 1991 c.459 Â§94; 1997 c.541 Â§157; 2001 c.246 Â§11; 2001 c.553 Â§8]

Â Â Â Â Â  308.229 [1989 c.887 Â§10; 1991 c.459 Â§95; 1993 c.703 Â§3; 1997 c.541 Â§158; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.230 [Repealed by 1969 c.454 Â§2]

Â Â Â Â Â  308.231 Only registered appraisers to appraise real property. Appraisals of real property shall be performed by an appraiser registered under ORS 308.010. [1955 c.575 Â§2; 1979 c.689 Â§11; 1991 c.5 Â§23; 1991 c.459 Â§96]

Â Â Â Â Â  308.232 Property to be valued at 100 percent real market value and assessed at assessed value. All real or personal property within each county not exempt from ad valorem property taxation or subject to special assessment shall be valued at 100 percent of its real market value. Unless the property is subject to maximum assessed value adjustment under ORS 308.149 to 308.166, the property shall be assessed at the propertyÂs assessed value determined under ORS 308.146. [1953 c.701 Â§2; 1959 c.519 Â§1; 1961 c.243 Â§1; 1967 c.293 Â§6; 1979 c.241 Â§33; 1981 c.804 Â§39; 1985 c.613 Â§8; 1991 c.459 Â§97; 1997 c.541 Â§159]

Â Â Â Â Â  308.233 Use of sales data for physical appraisal. (1) For purposes of making a physical appraisal of property for ad valorem property taxation, in arriving at the value level for the property, any sales data used shall be examined, analyzed, adjusted and otherwise utilized in such a manner that the value level determined for the property is substantially equivalent to the value level that would be determined if the sales data utilized was the same sales data, and was examined, analyzed, adjusted and otherwise utilized in the same manner as the sales data utilized in making the certified ratio study under ORS 309.200.

Â Â Â Â Â  (2) The purpose of this section is to achieve equality and uniformity in assessed values between properties that are physically appraised and those that are not physically appraised, but subject to trending or indexing for the particular assessment year. [1979 c.241 Â§51; 1989 c.330 Â§15; 1991 c.459 Â§98; 1997 c.541 Â§160]

Â Â Â Â Â  Note: 308.233 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.234 Record of last appraisal; Department of Revenue to approve methods of appraisal. The county assessors shall preserve in their respective offices records to show when each parcel of real property was last appraised. Each parcel of real property shall be appraised using a method of appraisal approved by the Department of Revenue by rule. [1955 c.575 Â§1; 1967 c.105 Â§1; 1967 c.293 Â§8; 1997 c.541 Â§161]

Â Â Â Â Â  308.235 Valuation of land. (1) Taxable real property shall be assessed by a method which takes into consideration:

Â Â Â Â Â  (a) The applicable land use plans, including current zoning and other governmental land use restrictions;

Â Â Â Â Â  (b) The improvements on the land and in the surrounding country and also the use, earning power and usefulness of the improvements, and any rights or privileges attached thereto or connected therewith; and

Â Â Â Â Â  (c) The quality of the soil, and the natural resources in, on or connected with the land, its conveniences to transportation lines, public roads and other local advantage of a similar or different kind.

Â Â Â Â Â  (2) If land is situated within an irrigation, drainage, reclamation or other improvement district, the value of the land shall not be considered to be increased until the construction and improvement of the district have been completed to the point that water may be delivered to or removed from the land, as the case may be. [Amended by 1953 c.701 Â§2; 1957 c.324 Â§4; subsection (2) enacted as 1967 c.601 Â§12; 1969 c.601 Â§14; 1975 c.671 Â§1; 1981 c.804 Â§40]

Â Â Â Â Â  308.236 Land values to reflect presence of roads; roads not assessed; exception for certain timber roads. (1) The availability, usefulness and cost of using roads, including all roads of the owner of land or timber and all roads that the owner has the right to use, shall be taken into consideration in determining the real market value of land.

Â Â Â Â Â  (2) Farm or grazing land roads and forest roads themselves, except principal exterior timber access roads, shall not be appraised, valued or assessed and they shall not be classed as improvements under ORS 308.215. The underlying land upon which roads are constructed shall be assessed if it is otherwise subject to assessment.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂRoadÂ includes fills, ballast, bridges, culverts, drains, surfacing and other appurtenances of a like kind commonly associated with roads but excludes railroads.

Â Â Â Â Â  (b) ÂPrincipal exterior timber access roadsÂ means those portions of high standard main-line private roads that provide access from a conversion center or public way to the exterior boundary of the principal forest area served by the road. A high standard main-line private road is a permanent road of two lanes or more that is paved or macadamized or that has a fine-gravel surface that is permanently and continuously maintained. [1963 c.230 Â§2; 1977 c.892 Â§35; 1987 c.305 Â§7; 1989 c.1083 Â§8; 1991 c.459 Â§99; 1999 c.1078 Â§62; 2003 c.46 Â§16; 2003 c.621 Â§80]

Â Â Â Â Â  308.237 [1961 c.695 Â§1; repealed by 1963 c.577 Â§11]

Â Â Â Â Â  308.238 [1961 c.695 Â§2; repealed by 1963 c.577 Â§11]

Â Â Â Â Â  308.239 [1965 c.622 Â§1; 1967 c.633 Â§1; renumbered 308.345]

Â Â Â Â Â  308.240 Description of land; assessment to Âunknown ownersÂ; mistake or omission in ownerÂs name; error in description of property. (1) Real property may be described by giving the subdivision according to the United States survey when coincident with the boundaries thereof, or by lots, blocks and addition names, or by giving the boundaries thereof by metes and bounds, or by reference to the book and page of any public record of the county where the description may be found, or in such other manner as to cause the description to be capable of being made certain. Initial letters, abbreviations, figures, fractions and exponents, to designate the township, range, section or part of a section, or the number of any lot or block or part thereof, or any distance, course, bearing or direction, may be employed in any such description of real property.

Â Â Â Â Â  (2) If the owner of any land is unknown, such land may be assessed to Âunknown owner,Â or Âunknown owners.Â If the property is correctly described, no assessment shall be invalidated by a mistake in the name of the owner of the real property assessed or by the omission of the name of the owner or the entry of a name other than that of the true owner. Where the name of the true owner, or the owner of record, of any parcel of real property is given, the assessment shall not be held invalid on account of any error or irregularity in the description if the description would be sufficient in a deed of conveyance from the owner, or is such that, in an action to enforce a contract to convey employing such description, a court with jurisdiction to grant equitable remedies would hold it to be good and sufficient.

Â Â Â Â Â  (3) Any description of real property which conforms substantially to the requirements of this section shall be a sufficient description and designation in all proceedings of assessment for taxation, levy and collection of taxes, foreclosure and sale for delinquent taxes or assessments, and in any other proceeding related to or connected with the taxation of such property. [Amended by 1957 c.324 Â§5; 1979 c.284 Â§135; 1993 c.19 Â§7]

Â Â Â Â Â  308.242 AssessorÂs authority to change roll after September 25 limited; when changes permitted; stipulations. (1) The assessor may not make changes in the roll after September 25 of each year except as provided in subsections (2) and (3) of this section or as otherwise provided by law.

Â Â Â Â Â  (2) After the assessment roll has been certified and on or before December 31, the assessor may make changes in valuation judgment that result in a reduction in the value of property, if so requested by the taxpayer or upon the assessorÂs own initiative. Corrections under this section to accounts appraised by the Department of Revenue pursuant to ORS 306.126 and 308.505 to 308.665 may not be made without the approval of the department.

Â Â Â Â Â  (3)(a) If a petition for reduction has been filed with the board of property tax appeals, the assessor may change the roll if the assessor and the petitioner stipulate to a change in valuation judgment that results in a reduction in value. The stipulation may be made at any time up until the convening of the board.

Â Â Â Â Â  (b) Stipulations agreed to by the assessor and the petitioner under this subsection shall be delivered to the clerk of the board prior to the convening of the board.

Â Â Â Â Â  (c) As used in this subsection, ÂstipulationÂ means a written agreement signed by the petitioner and the assessor that specifies a reduction in value to be made to the assessment and tax roll.

Â Â Â Â Â  (4) Any change in value made under subsection (2) or (3) of this section shall be made in the manner specified in ORS 311.205 and 311.216 to 311.232. [1957 c.324 Â§7; 1981 c.804 Â§40a; 1983 s.s. c.5 Â§4; 1991 c.459 Â§100; 1993 c.270 Â§27; 1997 c.541 Â§162; 2001 c.423 Â§1; 2003 c.36 Â§1; 2007 c.590 Â§1]

Â Â Â Â Â  308.245 Maps; taxpayersÂ index. (1) The assessor of each county shall maintain a set of maps upon which are outlined the boundaries of each land parcel subject to separate assessment within the county, with the parcelÂs tax lot or account number shown on the parcel. In addition, the assessor may show on the maps the code area boundaries and the assigned code area numbers.

Â Â Â Â Â  (2) The assessor shall also make a diagram or drawing of all property within the county of the assessor submitted to the provisions of ORS 100.005 to 100.910, and shall note thereon the assigned account or tax lot number.

Â Â Â Â Â  (3) The assessor shall maintain an index of the names of every taxpayer against whom any tax is charged in the county, in alphabetical order with reference to the first three letters of the surname of taxpayers who have surnames, and of the first names of any others. The index shall be indexed to the assessment rolls and the place therein where the assessment of such taxpayer is found.

Â Â Â Â Â  (4) The maps and the index provided for in this section shall be public records. [Amended by 1963 c.541 Â§44; 1965 c.344 Â§7]

Â Â Â Â Â  308.250 Valuation and assessment of personal property; cancellation of assessment and short form return in certain cases; verified statements. (1) All personal property not exempt from ad valorem taxation or subject to special assessment shall be valued at 100 percent of its real market value, as of January 1, at 1:00 a.m. and shall be assessed at its assessed value determined as provided in ORS 308.146.

Â Â Â Â Â  (2) If the total assessed value of all taxable personal property required to be reported under ORS 308.290 in any county of any taxpayer is less than $12,500 in any assessment year, the county assessor shall cancel the ad valorem tax assessment for that year.

Â Â Â Â Â  (3) In any assessment year or years following an assessment year for which taxes are canceled under subsection (2) of this section, the taxpayer may meet the requirements of ORS 308.290 by filing, within the time required or extended under ORS 308.290, a verified statement with the county assessor indicating that the total assessed value of all taxable personal property of the taxpayer required to be reported under ORS 308.290 in the county is less than $12,500. The statement shall contain the name and address of the taxpayer, the information needed to identify the account and other pertinent information, but shall not be required to contain a listing or value of property or property additions or retirements.

Â Â Â Â Â  (4)(a) For each tax year beginning on or after July 1, 2003, the Department of Revenue shall recompute the maximum amount of the assessed value of taxable personal property for which ad valorem property taxes may be canceled under this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the prior calendar year by the average U.S. City Average Consumer Price Index for 2002.

Â Â Â Â Â  (B) Recompute the maximum amount of assessed value for which taxes may be canceled by multiplying $12,500 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum amount of assessed value determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [Amended by 1953 c.349 Â§3; 1959 c.553 Â§1; 1965 c.429 Â§3; 1971 c.529 Â§34; 1971 c.610 Â§1; 1973 c.62 Â§1; 1979 c.529 Â§3; 1979 c.692 Â§4; 1981 c.804 Â§41; 1985 c.422 Â§1; 1985 c.613 Â§9; 1991 c.459 Â§101; 1993 c.813 Â§1; 1995 c.513 Â§4; 1997 c.541 Â§163; 1997 c.819 Â§1; 2001 c.479 Â§1; 2003 c.63 Â§1; 2007 c.613 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 613, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 308.250 and 308.290 by sections 1a and 2 of this 2007 Act apply to returns filed for property tax years beginning on or after July 1, 2008. [2007 c.613 Â§3; 2007 c.613 Â§3a]

Â Â Â Â Â  308.253 [1985 c.416 Â§2; 1991 c.459 Â§102; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  308.255 [Amended by 1955 c.735 Â§7; repealed by 1957 c.342 Â§1 (308.256 enacted in lieu of 308.110 and 308.255)]

Â Â Â Â Â  308.256 Assessment, taxation and exemption of watercraft and materials of shipyards, ship repair facilities and offshore drilling rigs. (1) Watercraft of water transportation companies shall be assessed as provided in ORS 308.505 to 308.665.

Â Â Â Â Â  (2) Watercraft described in ORS 308.260 shall be assessed as provided in ORS 308.260.

Â Â Â Â Â  (3) The following watercraft shall be exempt from taxation:

Â Â Â Â Â  (a) Watercraft not owned or operated by water transportation companies, as described in ORS 308.515, and that are customarily engaged in the transportation of persons or property for hire wholly outside the boundaries of this state.

Â Â Â Â Â  (b) Watercraft owned or operated by water transportation companies, as described in ORS 308.515, and not assessed by the Department of Revenue, that are customarily engaged in the transportation of persons or property for hire wholly or in part outside the boundaries of this state. The exemption under this paragraph does not apply to watercraft that engage in the transportation for hire of persons on offshore trips that originate and terminate at the same port, and that have a valid marine document issued by the United States Coast Guard or any other federal agency that succeeds the United States Coast Guard in the duty of issuing marine documents.

Â Â Â Â Â  (c) The assessed value of the property of a water transportation company, as described in ORS 308.515, that is not subject to assessment by the Department of Revenue under the provisions of ORS 308.550 (3).

Â Â Â Â Â  (4)(a) Watercraft over 16 feet in length in the process of original construction, or undergoing major remodeling, renovation, conversion, reconversion or repairs on January 1 are exempt from taxation. For the purposes of this subsection, the term ÂmajorÂ shall include all remodeling, renovation, conversion, reconversion or repairs to a watercraft in which the expenditures for parts, materials, labor and accessorial services exceed 10 percent of the market value of the watercraft immediately prior to the remodeling, renovation, conversion, reconversion or repairs.

Â Â Â Â Â  (b) Watercraft subject to assessment by the Department of Revenue under ORS 308.505 to 308.665 are exempt under paragraph (a) of this subsection only if on or before the due date for filing the statement described in ORS 308.520 for the year for which exemption is claimed, the owner or operator files with the department sufficient documentary evidence that the property qualifies for the exemption.

Â Â Â Â Â  (c) The owner or operator of watercraft subject to local assessment shall file the documentary evidence required under paragraph (b) of this subsection with the county assessor on or before April 1 of the year for which exemption is claimed.

Â Â Â Â Â  (5) All other watercraft not otherwise specifically exempt from taxation nor licensed in lieu thereof shall be assessed in the county in which they are customarily moored when not in service or if there is no customary place of moorage in the county in which their owner or owners reside or, if neither situs applies, then in the county in which any one of the owners maintains a place of business.

Â Â Â Â Â  (6) Watercraft described in subsection (5) of this section shall be assessed at assessed value, except as follows:

Â Â Â Â Â  (a) Ships and vessels whose home ports are in the State of
Oregon
and that ply the high seas or between the high seas and inland water ports or terminals shall be assessed at four percent of the assessed value thereof.

Â Â Â Â Â  (b) Vessels that are self-propelled, offshore oil drilling rigs whose home ports are in the State of
Oregon
shall be assessed at four percent of the assessed value thereof.

Â Â Â Â Â  (c) All other ships and vessels whose home ports are in the State of
Oregon
shall be assessed at 40 percent of the assessed value thereof.

Â Â Â Â Â  (7) The assessor shall cancel the assessment in whole or proportionate part on all parts and materials in the inventory of shipyards and ship repair facilities as of January 1 of the assessment year, but only upon receipt prior to April 1 of the assessment year of sufficient documentary proof that prior to April 1 of the assessment year the parts or materials so assessed were physically attached to or incorporated in watercraft undergoing major remodeling, renovation, conversion, reconversion or repairs as described in subsection (4) of this section, within the boundaries of this state. [1957 c.342 Â§2 (enacted in lieu of 308.110 and 308.255); 1965 c.431 Â§1; 1967 c.293 Â§32; 1987 c.347 Â§1; 1991 c.459 Â§103; 1993 c.18 Â§69; 1993 c.270 Â§29; 1997 c.541 Â§164; 1999 c.398 Â§1; 2005 c.94 Â§45]

Â Â Â Â Â  308.260 Watercraft used for reduction or processing of deep-sea fish; machinery and equipment; assessment; taxation. (1) Any ship, vessel or other watercraft shall be assessed and taxed in the manner provided in this section if:

Â Â Â Â Â  (a) On or after January 1 of any assessment year, the ship, vessel or other watercraft is docked or moored in any waters subject to the jurisdiction of the State of Oregon; and

Â Â Â Â Â  (b) The ship, vessel or other watercraft is employed or used as a plant for the reduction or processing, but excluding canning, of deep-sea fish.

Â Â Â Â Â  (2) Immediately on docking or mooring, the owner or person in charge of a ship, vessel or other watercraft described in subsection (1) of this section shall notify the county assessor. The county assessor shall assess it, together with all machinery and equipment thereon, at its assessed value determined under ORS 308.146 and 308.232. Upon determination of value, the owner or person in charge shall:

Â Â Â Â Â  (a) Pay the exact amount of taxes, special assessments, fees and charges, if the assessor is able to compute the exact amount; or

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time the property is assessed, either pay to the tax collector the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or deposit with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. The bond amount may not exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this subsection.

Â Â Â Â Â  (3) It shall be unlawful to operate a floating reduction or processing plant until the county assessor has been notified and the tax paid as provided in this section. If the owner or person in charge fails to notify the assessor, or proceeds to operate the plant before full payment of the tax, the owner or person in charge shall forfeit to the county, for the use of the several taxing jurisdictions interested, a sum equal to twice the amount of the tax. The forfeiture may be recovered by the assessor in an action brought in the name of the county in any court having jurisdiction over the action. In the action, the penalty shall be preferred before all other debts or claims.

Â Â Â Â Â  (4) No mistake in the name of the owner of any floating reduction or processing plant shall affect the right to collect the tax or to recover the penalty under this section.

Â Â Â Â Â  (5) The county assessor is authorized to levy, collect and remit to the tax collector, or the tax collector is authorized to collect, taxes under conditions described in this section. Either the assessor or tax collector is authorized to allow any discount or rebate otherwise provided by law for payment of taxes before the regular due date or dates. ORS 311.370 shall apply to all taxes collected before the regular due date or dates.

Â Â Â Â Â  (6) Appeals of assessments of floating reduction or processing plants shall:

Â Â Â Â Â  (a) Be heard by the county board of property tax appeals in the same manner as assessments of other properties are appealed; and

Â Â Â Â Â  (b) Be made as provided in ORS 308.146 and 308.232. [Amended by 1975 c.780 Â§5; 1979 c.350 Â§4; 1981 c.804 Â§42; 1991 c.459 Â§104; 1993 c.270 Â§30; 1997 c.541 Â§165; 2005 c.94 Â§46]

Â Â Â Â Â  308.270 Public lands sold or contracted to be sold to be placed on assessment roll; obtaining list of such lands and of final certificates issued. The assessor of each county shall, immediately after January 1 of each year, obtain from the Department of State Lands, from each other state agency holding title to real property and from the appropriate agency of the United States, lists of public lands sold, or contracted to be sold, and of final certificates issued for lands in the county of the assessor during the year ending at 1:00 a.m. of such January 1. The assessor shall place such lands upon the assessment roll. The Department of State Lands and each other state agency holding title to real property shall certify to the assessor a list or lists of all public lands in the county sold by it, or contracted to be sold, during such year. [Amended by 1967 c.421 Â§198; 1991 c.459 Â§105; 1997 c.541 Â§166]

Â Â Â Â Â  308.275 Use of reproduction cost or prices and costs in determining assessed values. (1) The Department of Revenue shall prescribe a base in terms of the construction costs of a specified year for the computation of reproduction costs.

Â Â Â Â Â  (2) If any county assessor uses reproduction costs as one of the means of determining the assessed value of real or personal property, the reproduction costs shall be computed on the basis of the construction costs of the year so specified by the Department of Revenue.

Â Â Â Â Â  (3) If any county assessor uses the prices and costs prevailing in any year as a basis for determining assessed values for any classes of property, the prices and costs for the same year shall be applied uniformly in the assessment of all property of the same class in the county. [Amended by 1981 c.804 Â§43; 1985 c.613 Â§19; 1991 c.459 Â§106; 1997 c.541 Â§167]

Â Â Â Â Â  308.280 [Amended by 1953 c.179 Â§2; 1967 c.78 Â§3; 1967 c.293 Â§9; 1969 c.561 Â§3; 1971 c.472 Â§1; 1975 c.764 Â§2; 1975 c.780 Â§6; 1977 c.884 Â§6; 1979 c.241 Â§47; 1979 c.692 Â§11c; 1981 c.804 Â§45; 1983 s.s. c.5 Â§5; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.281 [1981 c.364 Â§2; 1983 s.s. c.5 Â§5a; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.282 [1957 c.324 Â§7; 1981 c.804 Â§47; repealed by 1991 c.459 Â§183]

Â Â Â Â Â  308.285 Requiring taxpayer to furnish list of taxable property. Every county assessor may require any taxpayer to furnish a list of all the taxable real and personal property owned by, or in the possession of the taxpayer and situated in the county. The list shall be signed by the taxpayer, or the managing agent or officer, and shall be verified by oath. Only information that will aid the assessor in arriving at the maximum assessed value, assessed value and real market value shall be required in the list. [Amended by 1971 c.574 Â§1; 1981 c.804 Â§48; 1991 c.459 Â§107; 1997 c.541 Â§168]

Â Â Â Â Â  308.287 [1981 c.804 Â§44; repealed by 1983 s.s. c.5 Â§26]

Â Â Â Â Â  308.289 [1981 c.804 Â§46; 1983 s.s c.5 Â§6; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§183]

Â Â Â Â Â  308.290 Returns; personal property; real property; combined real and personal returns for industrial property; contents; filing; extensions; confidentiality and disclosure; lessor-lessee elections; rules. (1)(a) Every person and the managing agent or officer of any business, firm, corporation or association owning, or having in possession or under control taxable personal property shall make a return of the property for ad valorem tax purposes to the assessor of the county in which the property has its situs for taxation. As between a mortgagor and mortgagee or a lessor and lessee, however, the actual owner and the person in possession may agree between them as to who shall make the return and pay the tax, and the election shall be followed by the person in possession of the roll who has notice of the election. Upon the failure of either party to file a personal property tax return on or before March 1 of any year, both parties shall be jointly and severally subject to the provisions of ORS 308.296.

Â Â Â Â Â  (b) Every person and the managing agent or officer of any business, firm, corporation or association owning or in possession of taxable real property shall make a return of the property for ad valorem tax purposes when so requested by the assessor of the county in which the property is situated.

Â Â Â Â Â  (2)(a) Each return of personal property shall contain a full listing of the property and a statement of its real market value, including a separate listing of those items claimed to be exempt as imports or exports. Each statement shall contain a listing of the additions or retirements made since the prior January 1, indicating the book cost and the date of acquisition or retirement. Each return shall contain the name, assumed business name, if any, and address of the owner of the personal property and, if it is a partnership, the name and address of each general partner or, if it is a corporation, the name and address of its registered agent.

Â Â Â Â Â  (b) Each return of real property shall contain a full listing of the several items or parts of the property specified by the county assessor and a statement exhibiting their real market value. Each return shall contain a listing of the additions and retirements made during the year indicating the book cost, book value of the additions and retirements or the appraised real market value of retirements as specified in the return by the assessor.

Â Â Â Â Â  (c) There shall be annexed to each return the affidavit or affirmation of the person making the return that the statements contained in the return are true. All returns shall be in a form that the county assessor, with the approval of the Department of Revenue, may prescribe. Prior to December 31 preceding the assessment year, the department or assessor shall cause blank forms for the returns to be prepared and distributed by mail, but failure to receive or secure the form does not relieve the person, managing agent or officer from the obligation of making any return required by this section.

Â Â Â Â Â  (3) All returns shall be filed on or before March 1 of each year, but the county assessor or the Department of Revenue may grant an extension of time to April 15 within which to file the return as provided by subsection (5), (6) or (7) of this section.

Â Â Â Â Â  (4)(a) In lieu of the returns required under subsection (1)(a) or (b) of this section, every person and the managing agent or officer of any business, firm, corporation or association owning or having in possession or under control taxable real and personal property that is either principal industrial property or secondary industrial property as defined by ORS 306.126 (1) and is appraised by the Department of Revenue shall file a combined return of the real and personal property with the department.

Â Â Â Â Â  (b) The contents and form of the return shall be as prescribed by rule of the department. Any form shall comply with ORS 308.297. Notwithstanding ORS 308.875, a manufactured structure that is a part of an industrial property shall be included in a combined return.

Â Â Â Â Â  (c) In order that the county assessor may comply with ORS 308.295, the department shall provide a list to the assessor of all combined returns that are required to be filed with the department under this subsection but that were not filed on or before the due date or within the time allowed by an extension.

Â Â Â Â Â  (d) If the department has delegated appraisal of the property to the county assessor under ORS 306.126 (3), the department shall notify the person otherwise required to file the combined return under this subsection as soon as practicable after the delegation that the combined return is required to be filed with the assessor.

Â Â Â Â Â  (e) Notwithstanding subsection (1) of this section, a combined return of real and personal property that is industrial property appraised by the department shall be filed with the department on or before March 1 of the year.

Â Â Â Â Â  (5)(a) Any person required to file a return under subsection (4) of this section may apply to the Department of Revenue for an extension of time to April 15, within which to file the return.

Â Â Â Â Â  (b) Extensions granted under this subsection may be based on a finding by the department that:

Â Â Â Â Â  (A) Good or sufficient cause exists for granting an extension for the property tax year of the return; or

Â Â Â Â Â  (B) Granting an extension enhances the accuracy of the filing by the taxpayer and long-term voluntary compliance. An extension granted under this subparagraph shall continue in effect for each subsequent property tax year until the taxpayer cancels the extension or the department revokes the extension.

Â Â Â Â Â  (c) An extension granted under this subsection shall apply to returns required to be filed under subsection (4) of this section with either the county assessor or the department.

Â Â Â Â Â  (d) The department shall notify assessors in affected counties when the department grants extensions under this subsection.

Â Â Â Â Â  (6)(a) Except as provided in subsection (5) of this section, any person required to file a return with the county assessor under this section may apply to the assessor for an extension of time to April 15 within which to file the return.

Â Â Â Â Â  (b) Extensions granted under this subsection may be based on a finding by the assessor that:

Â Â Â Â Â  (A) Good or sufficient cause exists for granting an extension for the property tax year of the return; or

Â Â Â Â Â  (B) Granting an extension enhances the accuracy of the filing by the taxpayer and long-term voluntary compliance. An extension granted under this subparagraph shall continue in effect for each subsequent property tax year until the taxpayer cancels the extension or the assessor revokes the extension.

Â Â Â Â Â  (7)(a) Any person required to file returns in more than one county may apply to the Department of Revenue for an extension of time to April 15 within which to file the returns. The department may grant extensions to a person required to file returns in more than one county.

Â Â Â Â Â  (b) Extensions granted under this subsection may be based on a finding by the department that:

Â Â Â Â Â  (A) Good or sufficient cause exists for granting an extension for the property tax year of the return; or

Â Â Â Â Â  (B) Granting an extension enhances the accuracy of the filing by the taxpayer and long-term voluntary compliance. An extension granted under this subparagraph shall continue in effect for each subsequent property tax year until the taxpayer cancels the extension or the department revokes the extension.

Â Â Â Â Â  (c) Whenever the department grants an extension to a person required to file returns in more than one county, the department shall notify the assessors in the counties affected by the extensions.

Â Â Â Â Â  (8) The Department of Revenue shall, by rule, establish procedures and criteria for granting, denying or revoking extensions under this section after consultation with an advisory committee selected by the department that represents the interests of county assessors and affected taxpayers.

Â Â Â Â Â  (9) A return is not in any respect controlling on the county assessor or on the Department of Revenue in the assessment of any property. On any failure to file the required return, the property shall be listed and assessed from the best information obtainable from other sources.

Â Â Â Â Â  (10)(a) All returns filed under the provisions of this section and ORS 308.525 and 308.810 are confidential records of the Department of Revenue or the county assessorÂs office in which the returns are filed or of the office to which the returns are forwarded under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The assessor or the department may forward any return received in error to the department or the county official responsible for appraising the property described in the return.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, a return described in paragraph (a) of this subsection may be disclosed to:

Â Â Â Â Â  (A) The Department of Revenue or its representative;

Â Â Â Â Â  (B) The representatives of the Secretary of State or to an accountant engaged by a county under ORS 297.405 to 297.555 for the purpose of auditing the countyÂs personal property tax assessment roll (including adjustments to returns made by the Department of Revenue);

Â Â Â Â Â  (C) The county assessor, the county tax collector, the assessorÂs representative or the tax collectorÂs representative for the purpose of:

Â Â Â Â Â  (i) Collecting delinquent real or personal property taxes; or

Â Â Â Â Â  (ii) Correctly reflecting on the tax roll information reported on returns filed by a business operating in more than one county or transferring property between counties in this state during the tax year;

Â Â Â Â Â  (D) Any reviewing authority to the extent the return being disclosed relates to an appeal brought by a taxpayer;

Â Â Â Â Â  (E) The Division of Child Support of the Department of Justice or a district attorney to the extent the return being disclosed relates to a case for which the Division of Child Support or the district attorney is providing support enforcement services under ORS 25.080; or

Â Â Â Â Â  (F) The Legislative Revenue Officer for the purpose of preparation of reports, estimates and analyses required by ORS 173.800 to 173.850.

Â Â Â Â Â  (d) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) The Department of Revenue may exchange property tax information with the authorized agents of the federal government and the several states on a reciprocal basis, or with county assessors, county tax collectors or authorized representatives of assessors or tax collectors.

Â Â Â Â Â  (B) Information regarding the valuation of leased property reported on a property return filed by a lessor under this section may be disclosed to the lessee or other person in possession of the property. Information regarding the valuation of leased property reported on a property return filed by a lessee under this section may be disclosed to the lessor of the property.

Â Â Â Â Â  (11) If the assessed value of any personal property in possession of a lessee is less than the maximum amount of the assessed value of taxable personal property for which ad valorem property taxes may be canceled under ORS 308.250, the person in possession of the roll may disregard an election made under subsection (1) of this section and assess the owner or lessor of the property. [Amended by 1953 c.218 Â§2; 1961 c.683 Â§2; 1963 c.436 Â§1; 1965 c.16 Â§1; 1967 c.50 Â§1; 1971 c.568 Â§2; 1971 c.574 Â§2; 1975 c.789 Â§12; 1977 c.124 Â§6; 1977 c.774 Â§24; 1979 c.286 Â§14; 1981 c.623 Â§2; 1981 c.804 Â§49; 1987 c.312 Â§3; 1991 c.191 Â§5; 1991 c.459 Â§108; 1993 c.726 Â§56; 1993 c.813 Â§2; 1995 c.609 Â§3; 1997 c.154 Â§30; 1997 c.541 Â§169; 1997 c.819 Â§2; 2001 c.479 Â§2; 2003 c.541 Â§1; 2005 c.94 Â§47; 2007 c.226 Â§1; 2007 c.227 Â§1; 2007 c.613 Â§1a; 2007 c.824 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 226, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 308.290 by section 1 of this 2007 Act apply to property tax returns filed on or after January 1, 2008. [2007 c.226 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 227, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 308.290 and 308.810 by sections 1 and 2 of this 2007 Act apply to property tax returns filed on or after January 1, 2008, for tax years beginning on or after July 1, 2008. [2007 c.227 Â§3]

Â Â Â Â Â  Note: See note under 308.250.

Â Â Â Â Â  308.292 [1955 c.233 Â§1; 1957 c.542 Â§1; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  308.295 Penalties for failure to file real property or combined return on time; notice; waiver of penalty. (1) Each person, business, firm, corporation or association required by ORS 308.290 to file a return, other than a return reporting only taxable personal property, who or which has not filed a return within the time fixed in ORS 308.290 or as extended, is delinquent.

Â Â Â Â Â  (2) A delinquent taxpayer, except a taxpayer described in subsection (3) of this section, is subject to a penalty of $1 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $250.

Â Â Â Â Â  (3) A delinquent taxpayer required by ORS 308.290 to file a return reporting principal or secondary industrial property, as defined in ORS 306.126, is subject to a penalty of $10 for each $1,000 (or fraction thereof) of assessed value of the property as determined under ORS 308.146, but the penalty may not be less than $10 or more than $5,000.

Â Â Â Â Â  (4) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

Â Â Â Â Â  (5)(a) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals, upon application of the taxpayer, may waive the liability:

Â Â Â Â Â  (A) For all or a portion of the penalty upon a proper showing of good and sufficient cause; or

Â Â Â Â Â  (B) For all of the penalty if the year for which the return was filed was both the first year that a return was required to be filed by the taxpayer and the first year for which the taxpayer filed a return.

Â Â Â Â Â  (b) Unless the taxpayer files a timely application in the same manner as an appeal under ORS 309.100, the board may not consider an application made under this subsection.

Â Â Â Â Â  (c) An appeal may not be taken from the determination of the board under this subsection.

Â Â Â Â Â  (6) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806.

Â Â Â Â Â  (7)(a) Upon application of the taxpayer, the assessor may waive the liability for property tax late filing penalties under this subsection if the taxpayer:

Â Â Â Â Â  (A) Has never filed a personal property tax return in this state;

Â Â Â Â Â  (B) Has failed to file a property tax return for one or more consecutive years;

Â Â Â Â Â  (C) Has not previously received relief from property tax late filing penalties under this subsection; and

Â Â Â Â Â  (D) Files an application for relief from property tax late filing penalties that satisfies the requirements of paragraph (b) of this subsection.

Â Â Â Â Â  (b) An application for relief from property tax late filing penalties shall include a statement by the taxpayer setting forth the basis for relief from property tax late filing penalties and a statement under oath or affirmation that the basis for relief from property tax late filing penalties as stated in the application is true.

Â Â Â Â Â  (c) The county assessor may allow the application for relief from property tax late filing penalties if the assessor finds the reasons given by the taxpayer in the application are sufficient to excuse the failure to file the property tax returns at issue in the application. If the assessor allows the application, the assessor may deny or grant relief from property tax late filing penalties in whole or in part. The determination of the assessor whether to grant the application or deny the application in whole or in part and whether to permit the taxpayer to pay the owing tax penalties, if any, in installments is final. The assessor shall notify the taxpayer of the decision.

Â Â Â Â Â  (d) Nothing in this subsection affects the obligation of the taxpayer to file property tax returns or to pay property taxes owing from the current or delinquent tax years. [Amended by 1963 c.436 Â§2; 1967 c.405 Â§1; 1969 c.280 Â§1; 1971 c.472 Â§2; 1981 c.804 Â§50; 1983 c.604 Â§1; 1985 c.162 Â§4; 1985 c.318 Â§1; 1989 c.330 Â§1; 1991 c.459 Â§109a; 1997 c.541 Â§170; 1997 c.819 Â§6; 1999 c.655 Â§3; 2001 c.303 Â§2; 2003 c.317 Â§2; 2007 c.451 Â§1; 2007 c.824 Â§2]

Â Â Â Â Â  308.296 Penalty for failure to file return reporting only personal property; notice; waiver of penalty. (1) Each person, business, firm, corporation or association required by ORS 308.290 to file a return reporting only taxable personal property, who or which has not filed a return within the time fixed in ORS 308.290 or as extended, shall be subject to a penalty as provided in this section.

Â Â Â Â Â  (2) A taxpayer who files a return to which this section applies after March 1, or after April 15, if the taxpayer received an extension, but on or before June 1, is subject to a penalty equal to five percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (3) A taxpayer who files a return to which this section applies after June 1, but on or before August 1, is subject to a penalty equal to 25 percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (4) After August 1, a taxpayer who files a return to which this section applies or who fails to file a return shall be subject to a penalty equal to 50 percent of the tax attributable to the taxable personal property of the taxpayer.

Â Â Â Â Â  (5) If a delinquency penalty provided in this section is imposed, the tax statement for the year in which the penalty is imposed shall reflect the amount of the penalty and shall constitute notice to the taxpayer.

Â Â Â Â Â  (6)(a) Unless the penalty is the subject of an appeal under ORS 311.223, the county board of property tax appeals, upon application of the taxpayer, may waive the liability:

Â Â Â Â Â  (A) For all or a portion of the penalty upon a proper showing of good and sufficient cause; or

Â Â Â Â Â  (B) For all of the penalty if the year for which the return was filed was both the first year that a return was required to be filed by the taxpayer and the first year for which the taxpayer filed a return.

Â Â Â Â Â  (b) Unless the taxpayer files a timely application in the same manner as an appeal under ORS 309.100, the board may not consider an application made under this subsection.

Â Â Â Â Â  (c) An appeal may not be taken from the determination of the board under this subsection.

Â Â Â Â Â  (7) If the board waives all or a portion of a penalty already imposed and entered on the roll, the person in charge of the roll shall cancel the waived penalty and enter the cancellation on the roll as an error correction under ORS 311.205 and, if the waived penalty has been paid, it shall be refunded without interest under ORS 311.806.

Â Â Â Â Â  (8)(a) Upon application of the taxpayer, the assessor may waive the liability for property tax late filing penalties under this subsection if the taxpayer:

Â Â Â Â Â  (A) Has never filed a personal property tax return in this state;

Â Â Â Â Â  (B) Has failed to file a property tax return for one or more consecutive years;

Â Â Â Â Â  (C) Has not previously received relief from property tax late filing penalties under this subsection; and

Â Â Â Â Â  (D) Files an application for relief from property tax late filing penalties that satisfies the requirements of paragraph (b) of this subsection.

Â Â Â Â Â  (b) An application for relief from property tax late filing penalties shall include a statement by the taxpayer setting forth the basis for relief from property tax late filing penalties and a statement under oath or affirmation that the basis for relief from property tax late filing penalties as stated in the application is true.

Â Â Â Â Â  (c) The county assessor may allow the application for relief from property tax late filing penalties if the assessor finds the reasons given by the taxpayer in the application are sufficient to excuse the failure to file the property tax returns at issue in the application. If the assessor allows the application, the assessor may deny or grant relief from property tax late filing penalties in whole or in part. The determination of the assessor whether to grant the application or deny the application in whole or in part and whether to permit the taxpayer to pay the owing tax penalties, if any, in installments is final. The assessor shall notify the taxpayer of the decision.

Â Â Â Â Â  (d) Nothing in this subsection affects the obligation of the taxpayer to file property tax returns or to pay property taxes owing from the current or delinquent tax years. [1997 c.819 Â§5; 1999 c.655 Â§1; 2001 c.303 Â§3; 2001 c.925 Â§14; 2003 c.63 Â§3; 2007 c.451 Â§2; 2007 c.824 Â§3]

Â Â Â Â Â  308.297 Personal property returns to note penalty for delinquency. Any personal property tax return form given to a taxpayer by an assessor or the Department of Revenue shall contain within it a printed notice, or be accompanied by a printed notice, of the penalty, for delinquency in filing a personal property tax return. [1967 c.405 Â§2; 1985 c.604 Â§7]

Â Â Â Â Â  308.300 Penalty for neglecting to file real property or combined return with intent to evade taxation. (1) Except as provided in subsection (2) of this section, any person, managing agent or officer who, with intent to evade taxation, refuses or neglects to make any return required by ORS 308.290 and to file it with the assessor or the Department of Revenue within the time specified, or as extended, shall be subject to a penalty of $10 for each day of the continuance of such refusal or neglect. Such penalty may be recovered in a proper action brought in the name of the county in any court of competent jurisdiction or as provided for a penalty for delinquency.

Â Â Â Â Â  (2) This section does not apply to the failure to file a personal property return. [Amended by 1991 c.459 Â§109; 1997 c.819 Â§7]

Â Â Â Â Â  308.302 Disposition of penalties. All penalties collected pursuant to ORS 308.030, 308.295, 308.296 or 308.300 shall be credited to the general fund of the county. [1953 c.49 Â§2; 1977 c.884 Â§31; 1999 c.655 Â§4]

Â Â Â Â Â  308.305 [Repealed by 1955 c.610 Â§1]

Â Â Â Â Â  308.309 [1955 c.488 Â§1; 1957 c.541 Â§1; 1959 c.81 Â§1; renumbered 321.955]

Â Â Â Â Â  308.310 When list of persons issued electrical permits supplied. The Electrical and Elevator Board in the Department of Consumer and Business Services shall furnish any county assessor upon request a complete list of those persons who have been issued electrical permits in such county within one year of the date of the request, together with the location of the electrical installations requested thereby. The board shall have 30 days to prepare the list after the board has received the request. [Amended by 1983 c.740 Â§88; 1987 c.414 Â§149; 1993 c.744 Â§107]

Â Â Â Â Â  308.315 [Repealed by 1955 c.610 Â§1]

Â Â Â Â Â  308.316 Examining witnesses, books and records; reference of matter to department upon failure to produce records or testify. (1) The county assessor, for the purpose of ascertaining the correctness of any assessment or for the purpose of making any assessment, and the officer having possession of the roll, for the purpose of discovering any omitted value or property under ORS 311.216 to 311.232, may examine or cause to be examined by any agent or representative designated by the assessor or officer any books, papers, records or memoranda bearing on the value, possession, ownership or location of any property, and may require the attendance of the taxpayer or any other person having knowledge in the premises. The assessor may administer oaths to such persons, take their testimony, and require proof material to the information requested. Examination shall be made and testimony taken during regular business hours at the taxpayerÂs or personÂs place of business in the county, or at another place convenient to the parties.

Â Â Â Â Â  (2) If any person fails to permit the examination of any books, papers or documents considered by the assessor to be pertinent to the investigation or inquiry being made, or to testify to any matter in the premises, the assessor shall refer the matter to the Department of Revenue, stating in full the facts governing the request and refusal. The department may require the assessor to present additional facts, or the department may conduct other inquiries necessary to a consideration of the matter. If the department finds that the examination should be made or the testimony taken, it shall take any action it considers appropriate under the powers granted to it by law, including the subpoenaing and examination of witnesses, books and papers pursuant to ORS 305.190, to the end that the property under consideration is ratably assessed according to law.

Â Â Â Â Â  (3) For the purposes of this section the words Âcounty assessorÂ or ÂassessorÂ mean both the county assessor and the officer described in ORS 311.216 to 311.232 having possession of the roll. [1955 c.610 Â§2; 1981 c.804 Â§51]

Â Â Â Â Â  308.320 Oath of assessor upon completion of assessment roll. (1) Every county assessor, at the time of the completion of the assessment roll, shall take and subscribe to an oath in substantially the following language and form:

______________________________________________________________________________

State of
Oregon
Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of______
Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ___________, being the duly elected, qualified and acting assessor of the above-named county, do solemnly swear that I have diligently and to the best of my ability assessed all property in said county, which by law I am permitted to assess; that I have not willfully or knowingly omitted to assess any person or property, or valued over its assessed value any property or class of property whatever.

______________________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of_____, 2___.

__________________

__________________

(Signature and title of officer)

(Official seal)

______________________________________________________________________________

Â Â Â Â Â  (2) The oath shall forthwith be filed by the assessor with the Department of Revenue with the Summaries of Assessments and Levies Report.

Â Â Â Â Â  (3) No assessor shall fail to make and subscribe to the oath required by this section nor to file the oath with the Department of Revenue. [Amended by 1981 c.804 Â§52; 1991 c.459 Â§110; 1997 c.541 Â§171]

Â Â Â Â Â  308.325 Certificate of assessment to person assessed. Any person assessed for any year may demand of the assessor an official certificate of that fact. Upon the refusal of the assessor to give the certificate, the assessor shall be fined $100, to be collected by the person demanding the certificate in an action in the name of the party injured before any justice of the peace in the county.

Â Â Â Â Â  308.330 Duty of assessor to assess properly. No assessor shall willfully or knowingly:

Â Â Â Â Â  (1) Omit to assess any person or property assessable.

Â Â Â Â Â  (2) Assess any property or class of property under or over its value, as provided in ORS 308.146. [Amended by 1981 c.804 Â§53; 1997 c.541 Â§172]

Â Â Â Â Â  308.335 Department testing work of county assessors; supplementing assessment list; special assessor. (1) The Department of Revenue, upon its own volition or at the request of the county governing body, may examine and test the work of county assessors at any time, and shall have and possess all rights and powers of such assessors for the summoning of witnesses and examination of persons and property, and for the discovery of property subject to taxation.

Â Â Â Â Â  (2) If the department ascertains that any taxable property is omitted from the assessment list, or not assessed or valued according to law, it shall bring that fact to the attention of the assessor of the proper county in writing. If the assessor neglects or refuses to comply with the request of the department to place the property on the assessment list, or to correct the incorrect assessment or valuation, the department may prepare a supplement to the assessment list, which supplement shall include all property required by the department to be placed on the assessment list and all corrections required to be made. The supplement shall be filed with the assessorÂs assessment list and shall thereafter constitute an integral part thereof to the exclusion of all portions of the original assessment list inconsistent therewith.

Â Â Â Â Â  (3) If the department ascertains that the work of a county assessor is not being carried out as provided by law, the department shall notify the governing body of that fact by written report. If applicable, the report shall contain recommendations for appointment of a special assessor as provided under ORS 308.055. [Amended by 1989 c.796 Â§19; 1993 c.270 Â§32]

Â Â Â Â Â  308.340 [1969 c.561 Â§4; 1971 c.747 Â§17; 1977 c.884 Â§7; 1979 c.241 Â§49; 1979 c.553 Â§9b; 1981 c.804 Â§54; repealed by 1991 c.459 Â§183]

Â Â Â Â Â  308.341 Exemption for reduction in value by reason of comprehensive plan or zone change; limited to tax years before 1997-1998; disqualification; treatment of property first exempt in 1996-1997 tax year. (1) If the real market value of any real property is reduced by reason of the adoption of or a change in the comprehensive plan, zoning ordinance or zoning designation for the property not at the request of the owner, the owner on the date of the adoption or change may file a claim for exemption with the assessor. The claim shall be filed on or before April 1 of any year, but not later than two years after April 1 of the calendar year in which the real market value was so reduced. The claim shall be on forms furnished by the assessor and approved by the Department of Revenue.

Â Â Â Â Â  (2) The assessor shall compute the difference in real market value attributable to such reduction, between the real market value of the property as of the July 1 assessment date for which the real market value was so reduced, and the real market value as of the July 1 immediately prior to such reduction. Beginning in the year in which the claim is filed and for four consecutive years thereafter, the assessor shall assess the property at a value equal to the real market value of the property as of July 1 less the difference in the real market value of the property attributable to the reduction. In no case shall the taxable value be reduced below zero. The assessor shall notify the person in whose name the property is assessed of the amount of the reduction in value and of the approximate dollar amount of tax reduction, based upon the tax rate extended against the property on the last tax roll. The notice shall be mailed to the address of the person as indicated on the claim for exemption.

Â Â Â Â Â  (3) No claims for assessment under this section may be filed for tax years beginning on or after July 1, 1997.

Â Â Â Â Â  (4) All property assessed under this section for the tax year beginning July 1, 1996, is disqualified from assessment under this section for tax years beginning on or after July 1, 1997. No additional taxes may be imposed as the result of a disqualification under this subsection.

Â Â Â Â Â  (5) In the case of property that was first subject to assessment under this section for the tax year beginning July 1, 1996:

Â Â Â Â Â  (a) The claim filed for the tax year beginning July 1, 1996, shall be deemed to be a claim for the tax year beginning July 1, 1995, and the adoption or change in the comprehensive plan, zoning ordinance or zoning designation upon which the claim is based shall be deemed to have occurred 12 months prior to the actual date of adoption or change;

Â Â Â Â Â  (b) The amount of the subtraction from real market value for the tax year beginning July 1, 1996, shall also be subtracted from the real market value of the property for the tax year beginning July 1, 1995, to arrive at the propertyÂs assessed value for the tax year beginning July 1, 1995; and

Â Â Â Â Â  (c) There shall be refunded an appropriate amount of ad valorem property taxes for the tax year beginning July 1, 1995, to reflect the assessed value of the property for the tax year beginning July 1, 1995, as determined under this subsection, plus interest. [1977 c.423 Â§1; 1981 c.804 Â§55; 1991 c.459 Â§111; 1997 c.541 Â§173]

Â Â Â Â Â  Note: 308.341 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.342 [1977 c.423 Â§4; 1981 c.804 Â§56; 1991 c.459 Â§112; repealed by 1997 c.541 Â§174]

Â Â Â Â Â  308.343 Applicability of plan or zone change exemption. ORS 308.341 shall apply only to that property assessed pursuant to ORS 308.205 and 308.232 for the tax year for which a reduction in value as described in ORS 308.341 occurs and for the immediately preceding tax year. [1977 c.423 Â§5; 1991 c.459 Â§113; 1997 c.541 Â§174a]

Â Â Â Â Â  308.345 [Formerly 308.239; subsection (4) enacted as 1967 c.633 Â§4; 1967 s.s. c.9 Â§1; 1975 c.708 Â§1; 1977 c.278 Â§1; 1981 c.623 Â§3; 1981 c.804 Â§57; 1991 c.459 Â§114; 1999 c.314 Â§15; renumbered 308A.092 in 1999]

Â Â Â Â Â  308.350 [1967 c.633 Â§2; 1969 c.512 Â§1; 1981 c.608 Â§1; 1981 c.804 Â§58; 1991 c.459 Â§115; 1999 c.314 Â§16; renumbered 308A.095 in 1999]

Â Â Â Â Â  308.355 [1967 c.633 Â§3; 1981 c.804 Â§59; 1991 c.459 Â§116; 1997 c.541 Â§175; 1999 c.21 Â§17; 1999 c.314 Â§17; renumbered 308A.098 in 1999]

Â Â Â Â Â  308.360 [1967 c.633 Â§5; 1967 s.s. c.9 Â§2; 1999 c.314 Â§18; renumbered 308A.101 in 1999]

Â Â Â Â Â  308.365 [1967 c.633 Â§6; 1995 c.79 Â§125; 1999 c.314 Â§19; renumbered 308A.104 in 1999]

Â Â Â Â Â  308.370 [1963 c.577 Â§5; 1971 c.629 Â§1; 1971 c.776 Â§43; 1975 c.552 Â§32a; 1977 c.590 Â§1; 1981 c.588 Â§2; 1981 c.694 Â§2; 1981 c.804 Â§60; 1991 c.459 Â§117; 1997 c.541 Â§176; 1999 c.21 Â§18; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.371 [1979 c.553 Â§8; 1981 c.419 Â§6; repealed by 1991 c.459 Â§183]

Â Â Â Â Â  308.372 [1977 c.339 Â§1; 1979 c.480 Â§4; 1983 c.826 Â§21; 1987 c.305 Â§6; 1987 c.614 Â§4; 1991 c.459 Â§117a; 1993 c.19 Â§8; 1993 c.792 Â§23; 1995 c.79 Â§127; 1997 c.541 Â§177; 1999 c.314 Â§8; renumbered 308A.071 in 1999]

Â Â Â Â Â  308.373 [1983 c.623 Â§2; 1985 c.565 Â§53a; 1987 c.158 Â§45a; 1991 c.459 Â§118; 1999 c.314 Â§43; 1999 c.1078 Â§78; renumbered 308A.730 in 1999]

Â Â Â Â Â  308.374 [1987 c.589 Â§2; 1991 c.459 Â§119; 1999 c.314 Â§11; renumbered 308A.080 in 1999]

Â Â Â Â Â  308.375 [1963 c.577 Â§6; 1967 c.93 Â§1; 1969 c.396 Â§1; 1971 c.629 Â§2; 1991 c.459 Â§120; 1997 c.541 Â§179; 1999 c.314 Â§10; renumbered 308A.077 in 1999]

Â Â Â Â Â  308.376 [1993 c.703 Â§2; 1999 c.314 Â§29b; renumbered 308A.253 in 1999]

Â Â Â Â Â  308.377 [1987 c.305 Â§2; 1991 c.459 Â§121; 1997 c.541 Â§179a; 1999 c.314 Â§30; 1999 c.579 Â§6; renumbered 308A.256 in 1999]

Â Â Â Â Â  308.378 [1987 c.305 Â§3; 1991 c.459 Â§122; 1997 c.541 Â§180; 1999 c.314 Â§31; renumbered 308A.259 in 1999]

Â Â Â Â Â  308.380 [1963 c.577 Â§7; 1969 c.512 Â§2; 1999 c.314 Â§4; renumbered 308A.059 in 1999]

Â Â Â Â Â  308.382 [1987 c.614 Â§2; 1991 c.459 Â§123; 1993 c.19 Â§9; 1995 c.185 Â§1; 1997 c.541 Â§181; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.384 [1987 c.614 Â§3; 1991 c.459 Â§124; 1995 c.127 Â§3; 1995 c.185 Â§2; 1997 c.541 Â§182; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.385 [1963 c.577 Â§8; 1971 c.621 Â§32; repealed by 1971 c.629 Â§6]

Â Â Â Â Â  308.387 [1983 c.462 Â§4; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.390 [1963 c.577 Â§9; 1971 c.629 Â§3; 1973 c.303 Â§3; 1979 c.480 Â§3; 1983 c.462 Â§2; 1991 c.459 Â§125; 1993 c.19 Â§10; 1997 c.541 Â§183; 1999 c.314 Â§23; renumbered 308A.116 in 1999]

Â Â Â Â Â  308.391 [1993 c.5 Â§2; 1997 c.541 Â§184; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.392 [1995 c.127 Â§2; 1997 c.541 Â§185; 1999 c.314 Â§14; renumbered 308A.089 in 1999]

Â Â Â Â Â  308.395 [1963 c.577 Â§10; 1967 c.93 Â§2; 1971 c.629 Â§4; 1973 c.303 Â§4; 1973 c.503 Â§10; 1979 c.350 Â§5; 1981 c.419 Â§2; 1981 c.791 Â§10; 1983 c.462 Â§15; 1987 c.614 Â§5; 1991 c.459 Â§126; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.396 [1975 c.551 Â§Â§2,3; 1977 c.606 Â§1; 1979 c.689 Â§14; 1983 c.599 Â§Â§8, 9; 1985 c.607 Â§1; 1987 c.158 Â§46; 1989 c.904 Â§31; 1991 c.459 Â§127; 1991 c.816 Â§19; 1995 c.79 Â§128; 1997 c.216 Â§1; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.397 [1973 c.503 Â§5; 1981 c.419 Â§3; 1985 c.604 Â§5; 1993 c.19 Â§11; 1999 c.314 Â§22; renumbered 308A.113 in 1999]

Â Â Â Â Â  308.398 [1991 c.459 Â§129a; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.399 [1973 c.503 Â§6; 1979 c.350 Â§6; 1981 c.791 Â§4; 1985 c.607 Â§2; 1989 c.904 Â§32; 1991 c.459 Â§129; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  308.400 [1991 c.712 Â§1; 1999 c.314 Â§26; renumbered 308A.125 in 1999]

Â Â Â Â Â  308.401 [1973 c.503 Â§7; 1993 c.577 Â§19; 1999 c.314 Â§27; renumbered 308A.128 in 1999]

Â Â Â Â Â  308.403 [1973 c.505 Â§Â§3,4; 1985 c.604 Â§1; 1999 c.314 Â§6; renumbered 308A.065 in 1999]

Â Â Â Â Â  308.404 [1977 c.339 Â§2; 1979 c.350. Â§7; 1981 c.791 Â§2; 1991 c.459 Â§130; 1997 c.541 Â§191; 1999 c.314 Â§24; renumbered 308A.119 in 1999]

Â Â Â Â Â  308.405 [Renumbered 308.409]

Â Â Â Â Â  308.406 [1977 c.339 Â§3; 1981 c.791 Â§3; 1991 c.459 Â§131; 1999 c.314 Â§25; renumbered 308A.122 in 1999]

Â Â Â Â Â  308.407 [1991 c.459 Â§Â§117c to 117g; 1997 c.541 Â§192; repealed by 1999 c.314 Â§94]

INDUSTRIAL PLANTS

Â Â Â Â Â  308.408 ÂIndustrial plantÂ defined. As used in ORS 305.420 and 308.408 to 308.413, Âindustrial plantÂ includes:

Â Â Â Â Â  (1) The land, buildings, structures and improvements, and the tangible personal property, including but not limited to machinery, equipment and office machines and equipment that make up the property or complex of properties used for industrial or manufacturing purposes;

Â Â Â Â Â  (2) Any industrial real or personal property eligible for appraisal under ORS 306.126 and the rules of the Department of Revenue; and

Â Â Â Â Â  (3) Any real or personal property used for generating electricity, if:

Â Â Â Â Â  (a) The property consists primarily of a generating facility primarily fueled by wood waste or other biomass fuel;

Â Â Â Â Â  (b) The property has a maximum generating capacity of 20 megawatts; and

Â Â Â Â Â  (c) The electricity generated by the property is consumed by the property user or is sold exclusively to an electric utility, as defined in ORS 758.505, for the utilityÂs distribution to utility customers. [1981 c.139 Â§1; 1995 c.650 Â§87; 1997 c.656 Â§1; 2003 c.46 Â§17]

Â Â Â Â Â  Note: 308.408, 308.411 and 308.413 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.409 [Formerly 308.405; repealed by 1979 c.689 Â§27]

Â Â Â Â Â  308.410 [Repealed by 1979 c.689 Â§27]

Â Â Â Â Â  308.411 Appraisal and real market valuation of industrial plants; rules. (1) Except as limited by subsections (2) to (9) of this section, the real market value of an industrial plant shall be determined for ad valorem tax purposes under ORS 308.205, 308.232 and 308.235 utilizing the market data approach (sales of comparable properties), the cost approach (reproduction or replacement cost of the plant) or the income approach (capitalization of income) or by two or more approaches. The assessed value of an industrial plant shall be determined under ORS 308.146.

Â Â Â Â Â  (2) The owner of a plant may elect to have the plant appraised and valued for ad valorem property tax purposes excluding the income approach to valuation. An owner making an election under this subsection must further determine which of the following paragraphs is applicable to the election:

Â Â Â Â Â  (a) If this paragraph applies to the election, the owner may not be required to provide any itemization of income or expense of the industrial plant for use in making an appraisal of the plant for ad valorem property tax purposes; or

Â Â Â Â Â  (b) If this paragraph applies to the election, the owner may not be required to provide any itemization of income of the industrial plant for use in making an appraisal of the plant for ad valorem property tax purposes, but may be required to provide an itemization of operating expenses of the industrial plant for use in measuring functional obsolescence in a market data approach or cost approach to valuation.

Â Â Â Â Â  (3) Not less than 30 days prior to the making of a physical appraisal or reappraisal of an industrial plant by the Department of Revenue or by a county assessor, the department or assessor shall notify the owner of the plant by mail, return receipt requested, of the intention to physically appraise the plant. The notice shall inform the owner of the date the appraisal is to commence. In commencing the appraisal and to aid the owner in making an election under subsection (2) of this section, the departmentÂs or assessorÂs appraisers first shall make a preliminary survey of the plant as to the methods and approaches to the valuation of the plant to be used in the appraisal. The owner or ownerÂs representative shall immediately thereafter meet with the appraisers, and within two days after the meeting may give written notice to the appraisers that the owner elects to have the plant valued in accordance with subsection (2) of this section. The written notice shall state which paragraph of subsection (2) of this section is applicable to the election. Failure to make the election precludes the owner from making the election for the tax year in which the valuation determined by the physical appraisal is first used on the assessment and tax rolls of the county.

Â Â Â Â Â  (4) If an owner does not make an election under subsection (2) of this section, the owner shall make available to the assessor or department all information requested by the assessor or department needed to determine the real market value for the plant. At the request of the owner, the information shall be made the confidential records of the office of the assessor or of the department, subject to the provisions of ORS 305.420 and 305.430.

Â Â Â Â Â  (5) If an owner makes an election under subsection (2) of this section, the owner may not in any proceedings involving the assessment of the industrial plant for the tax year for which the election was made, before the county board of property tax appeals or the Oregon Tax Court, be entitled to introduce evidence relating to the use of the income approach to valuation of the plant or introduce any information protected under the election.

Â Â Â Â Â  (6)(a) On or before December 31 of the tax year in which the election under subsection (2) of this section first applies to an assessment and tax roll, or on or before December 31 of any subsequent tax year, if the owner is dissatisfied with the election under subsection (2) of this section, the owner may revoke or revise the election.

Â Â Â Â Â  (b) If the election is revoked, the owner may request the Department of Revenue or the county assessor, whichever is applicable, to revalue the plant for the next tax year using the appraisal methods set forth in subsection (1) of this section.

Â Â Â Â Â  (c) If the election is revised, the paragraph of subsection (2) of this section that was not applicable to the election shall become applicable to the election in lieu of the paragraph applicable before revision. If the election is revised, the owner may request the Department of Revenue or the county assessor, whichever is applicable, to revalue the plant for the next tax year in accordance with the revised election.

Â Â Â Â Â  (d) If a revocation or revision of an election is sought, the owner shall demonstrate that the determination of real market value requires taking into consideration the utilization of the income approach to valuation or the measurement of functional obsolescence using operating expense information. Thereafter, at the request of the department or the assessor, the owner shall make available to the department or the assessor all information requested by the department or the assessor as provided in subsection (4) of this section within 30 days following the departmentÂs or the assessorÂs request. If the owner fails to provide the information and a revocation had been sought, the election under subsection (2) of this section shall continue. If the owner fails to provide the information and a revision had been sought, the paragraph of subsection (2) that applied prior to the attempted revision shall continue to apply to the election. Under either circumstance, in any proceedings involving the assessment of the industrial plant for subsequent tax years, before the county board of property tax appeals or the Oregon Tax Court, the owner may not introduce evidence relating to the income approach to valuation or introduce any information protected under the election. If the department or assessor makes such a redetermination of the valuation as may, in their opinion, be necessary, the department or assessor shall furnish to the owner prior to the following May 1 a statement of the value of the plant as redetermined by the department or the assessor, with an explanation of the adjustments made.

Â Â Â Â Â  (7) After any physical appraisal of an industrial plant or after the appraisal is updated for use on the assessment and tax rolls for a subsequent year, but in any event prior to May 1 of the assessment year for which the appraisal or update applies, the owner may request a conference with the department or with the assessor concerning the determination of real market value under the physical appraisal or updating of the appraisal. If the request for a conference is made, the department or the assessor shall give written notice to the owner of the time and place for the conference for an informal discussion of the valuation.

Â Â Â Â Â  (8) Except as provided in this section, no owner of an industrial plant shall be required to make available to the assessor or department, any itemization of income and expense of the industrial plant for use in an income approach to valuation in making an appraisal of an industrial plant for purposes of ad valorem property taxation. However, information furnished pursuant to subsection (4) of this section is available to the county assessor and to the department for purposes of preparing valuations of other industrial plants, subject to the provisions of ORS 308.413.

Â Â Â Â Â  (9) Nothing in this section shall preclude the request for and use of information from an owner of an industrial plant concerning cost items, whether materials, labor or otherwise, for use in the reproduction cost approach to the valuation of the plant. In no event shall the application of subsection (2) of this section operate to value an industrial plant below its real market value for ad valorem property tax purposes under ORS 308.232. The election of an owner under subsection (2) of this section to forgo the consideration of the income approach to valuation shall constitute an irrevocable waiver of any subsequent claim that the failure of the assessor or the department to consider the income approach resulted in a valuation in excess of the real market value of the plant under ORS 308.232.

Â Â Â Â Â  (10) If the owner of an industrial plant has made an election under subsection (2) of this section, a subpoena for the production of information for the industrial plant that is protected by the election may not be issued while that election is in effect.

Â Â Â Â Â  (11) Notwithstanding subsection (3) of this section concerning the time for making an election under subsection (2) of this section, if the owner of an industrial plant receives notice under ORS 305.392 that a subpoena will be issued for income or expense information for the industrial plant, and the owner has not previously made an election under subsection (2) of this section that is in effect, the owner may make the election allowed under subsection (2) of this section within the 60-day period specified in ORS 305.392. Any owner making an election under this subsection may not revoke or revise that election until after the industrial plant is next assessed for ad valorem tax purposes.

Â Â Â Â Â  (12) Notwithstanding subsection (2) of this section, nothing in this section is intended to exclude the capitalization of market rents from the appraisal of buildings.

Â Â Â Â Â  (13) The department may adopt any rules necessary to carry out the purposes of this section. [1981 c.139 Â§2; 1991 c.459 Â§132; 1993 c.270 Â§33; 1993 c.353 Â§8; 1995 c.79 Â§129; 1995 c.650 Â§88; 1995 c.724 Â§1; 1997 c.541 Â§Â§193,194; 1999 c.579 Â§30]

Â Â Â Â Â  Note: See note under 308.408.

Â Â Â Â Â  308.412 Effect of election to exclude income approach to value under prior law. An owner that made an election that was in effect under ORS 308.411 (1997 Edition) shall be considered to have chosen ORS 308.411 (2)(a) to apply to the election. The owner may revise or revoke the election pursuant to ORS 308.411 (6). [1999 c.579 Â§31]

Â Â Â Â Â  Note: 308.412 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.413 Confidential information furnished under ORS 308.411; exception; rules. (1) Any information furnished to the county assessor or to the Department of Revenue under ORS 308.411 which is obtained upon the condition that it be kept confidential shall be confidential records of the office in which the information is kept, except as follows:

Â Â Â Â Â  (a) All information furnished to the county assessor shall be available to the department and all information furnished to the department shall be available to the county assessor.

Â Â Â Â Â  (b) All information furnished to the county assessor or department shall be available to any reviewing authority in any subsequent appeal.

Â Â Â Â Â  (c) The department may publish statistics based on the information furnished if the statistics are so classified as to prevent the identification of the particular industrial plant.

Â Â Â Â Â  (2) The Department of Revenue shall make rules governing the confidentiality of information under this section.

Â Â Â Â Â  (3) Each officer or employee of the Department of Revenue or the office of the county assessor to whom disclosure or access of the information made confidential under subsection (1) of this section is given, prior to beginning employment or the performance of duties involving such disclosure, shall be advised in writing of the provisions of this section and ORS 308.990 (5) relating to penalties for the violation of this section, and shall as a condition of employment or performance of duties execute a certificate for the department or the assessor in a form prescribed by the department, stating in substance that the person has read this section and ORS 308.990 (5), that these sections have been explained to the person and that the person is aware of the penalties for violation of this section. [1981 c.139 Â§3]

Â Â Â Â Â  Note: See note under 308.408.

Â Â Â Â Â  308.415 [Amended by 1967 c.105 Â§2; 1975 c.780 Â§7; repealed by 1979 c.689 Â§27]

DESTROYED OR DAMAGED PROPERTY

Â Â Â Â Â  308.425 Taxes on destroyed or damaged property; proration; reduction; effect of repair. (1) If, during any tax year, any real or personal property is destroyed or damaged by fire or act of God, the owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property, may apply to the tax collector for proration of the taxes imposed on the property for the tax year.

Â Â Â Â Â  (2) Application for proration of taxes under subsection (1) of this section shall be made not later than the end of the tax year or 60 days after the date the property was destroyed or damaged, whichever is later.

Â Â Â Â Â  (3)(a) For property that is totally destroyed, the tax collector shall collect only one-twelfth of the taxes imposed on the property for the tax year, for each month or fraction of a month that the property was in existence during the tax year. The tax collector shall cancel the remainder of the taxes imposed on the property for the tax year.

Â Â Â Â Â  (b) For property that is damaged, the tax collector shall collect only one-twelfth of the taxes imposed on the property for the tax year, for each month or fraction of a month that preceded the month during which the property was damaged. For the month in which the property was damaged, and for each month of the tax year thereafter in which the property remains damaged, the tax collector shall collect that percentage of one-twelfth of the taxes imposed on the property that the real market value or the assessed value of the property after the damage (whichever is less) bears to the assessed value of the property before the damage. The assessor shall advise the tax collector of the value percentage required under this paragraph. The tax collector shall cancel any taxes not to be collected due to this paragraph.

Â Â Â Â Â  (4) That portion of the property that is damaged property and that is subsequently repaired shall be considered to be new property or new improvements to property under ORS 308.153 for the assessment year in which the repairs or replacements are first taken into account. [1971 c.497 Â§1; 1974 c.14 Â§1; 1975 c.778 Â§1; 1975 c.780 Â§20; 1981 c.804 Â§61; 1983 c.85 Â§1; 1991 c.459 Â§132a; 1997 c.541 Â§196; 1999 c.20 Â§1; 2003 c.655 Â§64; 2007 c.450 Â§2]

Â Â Â Â Â  308.428 Property destruction or damage during first six months of assessment year; July 1 assessment date. (1) If, during the period beginning on January 1 and ending on July 1 of an assessment year, any real or personal property is destroyed or damaged by fire or act of God, the owner or purchaser under a recorded instrument of sale in the case of real property, or the person assessed, person in possession or owner in the case of personal property, may apply to the county assessor to have the real market and assessed value of the property determined as of July 1 of the current assessment year.

Â Â Â Â Â  (2) The person described in subsection (1) of this section shall file an application for assessment under this section with the county assessor on or before the later of:

Â Â Â Â Â  (a) August 1 of the current year; or

Â Â Â Â Â  (b) The 60th day following the date on which the property was damaged or destroyed.

Â Â Â Â Â  (3) If the conditions described in subsection (1) of this section are applicable to the property, then notwithstanding ORS 308.210, the property shall be assessed as of July 1, at 1:00 a.m. of the assessment year, in the manner otherwise provided by law. [1999 c.20 Â§2; 2007 c.450 Â§3]

Â Â Â Â Â  308.430 [1971 c.497 Â§2; repealed by 1974 s.s. c.14 Â§3]

Â Â Â Â Â  308.435 [1971 c.497 Â§3; repealed by 1974 s.s. c.14 Â§3]

Â Â Â Â Â  308.440 Relief not allowed in case of arson by property owner. No relief under ORS 308.146 (5) or (6) or 308.425 shall be given to any person who is convicted of arson with regard to the property for which relief is sought. [1971 c.497 Â§4; 1974 c.14 Â§2; 2001 c.422 Â§3]

REHABILITATED RESIDENTIAL PROPERTY

Â Â Â Â Â  308.450 Definitions for ORS 308.450 to 308.481. As used in ORS 308.450 to 308.481:

Â Â Â Â Â  (1) ÂDistressed areaÂ means a primarily residential area of a county or city that is designated as a distressed area by the county or city because the area is detrimental to the safety, health and welfare of the community due to the following factors:

Â Â Â Â Â  (a) Deterioration;

Â Â Â Â Â  (b) Inadequate or improper facilities;

Â Â Â Â Â  (c) The existence of unsafe or abandoned structures, including but not limited to a significant number of vacant or abandoned single or multifamily residential units; or

Â Â Â Â Â  (d) Any combination of these or similar factors.

Â Â Â Â Â  (2) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which a limited assessment may be applied for under ORS 308.450 to 308.481.

Â Â Â Â Â  (3) ÂRehabilitated residential propertyÂ means land and the improvements thereon:

Â Â Â Â Â  (a) That are either single or multifamily residential units or are not residential units but that will become residential units through rehabilitation improvements;

Â Â Â Â Â  (b) That fail to comply with one or more standards of the state or local building or housing codes applicable at the time the application is filed;

Â Â Â Â Â  (c)(A) That are not less than 25 years of age on January 1 in the year the application is filed with the governing body, and on which sums have been expended after September 13, 1975, and prior to January 1, 2017, for the purpose of making rehabilitation improvements, and which sums in the aggregate equal or exceed five percent of the assessed value of the land and improvements thereon as reflected in the last certified assessment roll next preceding the date on which the application for limited assessment is filed with the governing body pursuant to ORS 308.462; or

Â Â Â Â Â  (B) On which, regardless of the age of the residential property, sums have been expended or the renovation completed after October 3, 1989, and prior to January 1, 2017, for the purpose of making rehabilitation improvements, and which sums in the aggregate equal or exceed 50 percent of the assessed value of the land and improvements thereon as reflected in the last certified assessment roll next preceding the date on which the applications for limited assessment is filed with the governing body pursuant to ORS 308.462;

Â Â Â Â Â  (d) In which at least 50 percent of accommodations are for residential use and not for transient occupancy;

Â Â Â Â Â  (e) If owner-occupied, that are located within a distressed area; and

Â Â Â Â Â  (f) For which an application is filed with the governing body prior to January 1, 2015.

Â Â Â Â Â  (4) ÂRehabilitation improvementsÂ means modifications to existing structures that are made to achieve a condition of substantial compliance.

Â Â Â Â Â  (5) ÂSubstantial complianceÂ means compliance with local building or housing code requirements. It does not mean that all heating, plumbing and electrical systems must be replaced with systems meeting current standards for new construction, notwithstanding that the cost of rehabilitation may exceed 50 percent of the value of the structure before rehabilitation. [1975 c.696 Â§2; 1977 c.472 Â§1; 1979 c.768 Â§1; 1981 c.804 Â§62; 1985 c.320 Â§1; 1989 c.1051 Â§6; 1991 c.459 Â§133; 1997 c.541 Â§197; 1997 c.830 Â§1; 2005 c.94 Â§48; 2007 c.469 Â§1]

Â Â Â Â Â  308.453 Policy. The Legislative Assembly finds that it is in the public interest to encourage the rehabilitation of existing units in substandard condition and the conversion of transient accommodation to permanent residential units and the conversion of nonresidential structures to permanent residential units in order to make these units sound additions to the housing stock of the state. The Legislative Assembly further finds that cities and counties of this state should be enabled to establish and design programs to stimulate such rehabilitation and or conversion based on the incentive of a local property tax exemption, which is authorized under ORS 308.450 to 308.481. [1975 c.696 Â§1a; 1977 c.472 Â§2; 1979 c.768 Â§2; 1989 c.1051 Â§7]

Â Â Â Â Â  308.455 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.456 Application of ORS 308.450 to 308.481; standards for processing certificate applications. (1) ORS 308.450 to 308.481 apply to rehabilitated residential property located within the jurisdiction of a governing body which adopts, by resolution or ordinance, the provisions of ORS 308.450 to 308.481. Except as provided in subsection (2) of this section, the limited assessment provided by ORS 308.450 to 308.481 only applies to the tax levy of a governing body which adopts the provisions of ORS 308.450 to 308.481.

Â Â Â Â Â  (2) The limited assessment provided by ORS 308.450 to 308.481 shall apply to the tax levy of all taxing districts in which property certified for limited assessment under ORS 308.450 to 308.481 is located when, upon request of a governing body which has adopted the provisions of ORS 308.450 to 308.481, the rates of taxation of such taxing districts whose governing boards agree to the policy of limited assessment as provided in ORS 308.450 to 308.481, when combined with the rate of taxation of the governing body which adopts the provisions of ORS 308.450 to 308.481, equal 51 percent or more of the total combined rate of taxation on the property certified for limited assessment.

Â Â Â Â Â  (3) The governing body shall promulgate standards and guidelines to be utilized in making the determinations required by ORS 308.466 and, in the case of nonowner-occupied residential structures or units, standards and guidelines to be applied if the governing body desires to enter into negotiations with the owner regarding rental rates to be charged during the period of the limited assessment.

Â Â Â Â Â  (4) ORS 308.450 to 308.481 do not apply to increases in assessed valuation made by the assessor or by lawful order of the Department of Revenue or a court, to a class of property throughout the county or any specific area of the county to achieve the uniformity of assessment or appraisal required by ORS 308.232. [1975 c.696 Â§Â§4,12; 1989 c.1051 Â§8; 1993 c.270 Â§34]

Â Â Â Â Â  308.457 Determining boundaries of distressed areas; rules; limitation. (1) Each city or county that adopts, by resolution or ordinance, ORS 308.450 to 308.481, shall adopt rules specifying the process for determining the boundaries of a distressed area and for distressed area boundary changes.

Â Â Â Â Â  (2) The cumulative land area within the boundaries of distressed areas within a city or county, whichever adopts the provisions of ORS 308.450 to 308.481, may not exceed 20 percent of the total land area of the city or county. [2005 c.94 Â§50]

Â Â Â Â Â  308.459 Valuation of rehabilitated property not to be increased; effect of filing date of certificate. (1) For purposes of ORS 308.232, the assessed value of rehabilitated residential property shall be not more than its assessed value as it appears in the last certified assessment roll next preceding the date on which the application for limited assessment is filed with the governing body as provided in ORS 308.462. If the certificate of qualification is filed with the assessor as provided in ORS 308.466 after December 31 and before April 1, the limited assessment shall apply with respect to the first assessment roll certified after that date or if the certificate of qualification is filed after April 1 and before January 1, the limited assessment shall apply as of the following January 1, and shall continue to apply for a total of 10 consecutive assessment rolls.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the multifamily rehabilitated residential housing is subject to a low income rental assistance contract with an agency of this state or of the United States, the city may extend the limited assessment provided by ORS 308.450 to 308.481 through December 31 of the assessment year during which the termination date of the contract falls. [1975 c.696 Â§3; 1979 c.768 Â§2a; 1981 c.804 Â§63; 1985 c.320 Â§2; 1989 c.1051 Â§9; 1991 c.459 Â§134; 1997 c.541 Â§198]

Â Â Â Â Â  308.460 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.462 Qualifications for limited assessment. To qualify for the limited assessment provided by ORS 308.450 to 308.481, the owner shall:

Â Â Â Â Â  (1) Prior to commencement of rehabilitation improvements, secure from the governing body or its duly authorized agent, verification of noncompliance with code as described in ORS 308.450 (3)(b);

Â Â Â Â Â  (2) File an agreement with the governing body, where required by the governing body, between the owner and the governing body to negotiate rental rates to be charged for the rehabilitated rental units during the period of the limited assessment;

Â Â Â Â Â  (3) Prior to commencement of rehabilitation improvements, file an application for limited assessment with the governing body that contains any information the governing body deems necessary to determine whether the property qualifies for limited assessment; and

Â Â Â Â Â  (4) Complete rehabilitation improvements within two years of approval of the application for limited assessment filed under this section. [1975 c.696 Â§5; 1977 c.472 Â§3; 1989 c.1051 Â§10; 2005 c.94 Â§51; 2007 c.469 Â§2]

Â Â Â Â Â  308.465 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.466 Processing applications for limited assessment; issuance of certificate; judicial review of application denial. (1) The governing body or its duly authorized agent shall approve or deny an application filed under ORS 308.462 within 90 days after receipt of the application. An application not acted upon within 90 days shall be deemed approved.

Â Â Â Â Â  (2) Subject to ORS 308.471, the governing body shall complete a certificate of qualification on a form approved by the Department of Revenue and file the certificate with the county assessor. The certificate shall contain a statement by a duly authorized agent of the governing body that the property is in substantial compliance as defined in ORS 308.450, and that the owner of the property has complied with the provisions of ORS 308.471. In addition, the governing body shall file with the county assessor copies of applications filed and deemed approved under subsection (1) of this section, together with copies of those statements filed under ORS 308.462 and 308.471.

Â Â Â Â Â  (3) If the application is denied, the governing body or its authorized agent shall state in writing the reasons for denial and send the notice to the applicant at the last-known address of the applicant within 10 days after the denial.

Â Â Â Â Â  (4) Upon denial by a duly authorized agent, an applicant may appeal the denial to the governing body within 30 days after receipt of the denial. Upon denial of the appeal by the governing body, or denial of the application, the applicant may appeal to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law. [1975 c.696 Â§6; 1989 c.1051 Â§11]

Â Â Â Â Â  308.468 Fee for limited assessment applications; time of payment; disposition. The governing body, after consultation with the county assessor, shall establish an application fee in an amount sufficient to cover the cost to be incurred by the governing body and the assessor in administering ORS 308.450 to 308.481. The application fee shall be paid at the time the application for limited assessment is filed. If the application is approved, the governing body shall pay the application fee to the county assessor for deposit in the county general fund, after first deducting that portion of the fee attributable to its own administrative costs in processing the application. If the application is denied, the governing body shall retain that portion of the application fee attributable to its own administrative costs and refund the balance to the applicant. [1975 c.696 Â§11]

Â Â Â Â Â  308.470 [Amended by 1967 c.105 Â§3; repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.471 Owner to file statement with governing body when rehabilitation project finished; disqualification of property; judicial review of disqualification determination. (1) Upon completion of the rehabilitation improvements for which an application for limited assessment filed under ORS 308.462 has been approved, the owner shall, if appropriate, file with the governing body the following:

Â Â Â Â Â  (a) A statement of rents charged for each rental unit for the 12-month period preceding the commencement of rehabilitation improvements, if an agreement has been filed under ORS 308.462 (2);

Â Â Â Â Â  (b) A statement of the amount of rehabilitation expenditures made with respect to each unit and the composite expenditures made in the rehabilitation of the entire property;

Â Â Â Â Â  (c) A copy of all final building permits and clearances issued by the appropriate government agency; and

Â Â Â Â Â  (d) A statement that the rehabilitation improvements or to the ownerÂs property qualify such property for limited assessment under ORS 308.450 to 308.481.

Â Â Â Â Â  (2) Within 30 days after receipt of the statements required by subsection (1) of this section, the governing body shall determine whether or not the ownerÂs property is qualified for limited assessment under ORS 308.450 to 308.481.

Â Â Â Â Â  (3) If the governing body determines that the ownerÂs property is qualified for limited assessment under ORS 308.450 to 308.481, the governing body shall file the certificate of qualification required by ORS 308.466 with the county assessor within 10 days after the expiration of the 30-day period provided by subsection (2) of this section.

Â Â Â Â Â  (4) If the governing body determines that the ownerÂs property is not qualified for limited assessment under ORS 308.450 to 308.481, the governing body or its agent shall state in writing reasons why the property is not qualified and send such writing to the owner within 10 days after the determination.

Â Â Â Â Â  (5) An owner may appeal an adverse determination by the governing body to the governing body within 30 days after receipt of the writing required by subsection (4) of this section. If the governing body rejects the appeal, the owner may appeal to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law. [1975 c.696 Â§7; 1977 c.472 Â§4; 1985 c.320 Â§3; 1989 c.1051 Â§12; 2007 c.469 Â§3]

Â Â Â Â Â  308.474 Owner to file annual statement regarding rental property transactions if agreement filed under ORS 308.462 (2). If an agreement has been filed under ORS 308.462 (2), within 60 days following the end of the fiscal year as used by the owner for purposes of reporting federal income tax and during the period that the certificate described in ORS 308.466 is in effect, the owner of the rehabilitated property that is nonowner-occupied shall file with a designated agent of the governing body the following:

Â Â Â Â Â  (1) A statement of occupancy and vacancy of the rehabilitated property during the 12 months ending with the anniversary date;

Â Â Â Â Â  (2) A statement of all rental rates, and increases in rental rates and operating costs, during the 12 months ending with the anniversary date; and

Â Â Â Â Â  (3) A certification by the owner that the property has been held continuously for the production of rental income since the date of the certificate approved by the governing body, pursuant to ORS 308.466. [1975 c.696 Â§8; 1977 c.472 Â§5; 1989 c.1051 Â§13]

Â Â Â Â Â  308.475 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.477 Termination of limited assessment for incomplete construction or noncompliance; appeal; revaluation; tax liability. (1) Except as provided in ORS 308.479, if, after a certificate of qualification has been filed with the county assessor under ORS 308.466, the governing body finds that the rehabilitation improvements were not completed on or before January 1, 2017, or that any provision of ORS 308.450 to 308.481 is not being complied with, or any provision required by the governing body pursuant to ORS 308.450 to 308.481 is not being complied with, it shall give notice in writing to the owner, mailed to the ownerÂs last-known address, of the proposed termination of the limited assessment. The notice shall state the reasons for the proposed termination and shall require the owner to appear at a specified time, not less than 20 days after mailing the notice, to show cause, if any, why the limited assessment should not be terminated.

Â Â Â Â Â  (2) If the owner does not appear or appears and fails to show cause why the limited assessment should not be terminated, the governing body shall terminate the limited assessment. A copy of the termination shall be filed with the county assessor and a copy sent to the owner at the ownerÂs last-known address, within 10 days after its adoption.

Â Â Â Â Â  (3) The owner may appeal the termination to the circuit court, and from the decision of the circuit court to the Court of Appeals, as provided by law.

Â Â Â Â Â  (4) If no appeal is taken as provided in subsection (3) of this section, or upon final adjudication, the county officials having possession of the assessment and tax rolls shall correct the rolls in the manner provided for omitted property under ORS 311.216 to 311.232 to provide for the assessment and taxation of any value not included in the valuation of the rehabilitation improvements during the period of limited assessment prior to termination by the governing body or by a court, in accordance with the findings of the governing body or the court as to the assessment year in which the limited assessment is to terminate. The county assessor shall make the valuation of the property necessary to permit correction of the rolls, and the owner may appeal the valuation in the manner provided under ORS 311.216 to 311.232. Where there has been a failure to comply, as provided in subsection (1) of this section, the property shall be revalued beginning January 1 of the assessment year in which the noncompliance first occurred. Any additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th day of the month next following the month of correction. If not paid within such period, the additional taxes shall thereafter be considered delinquent on the date they would normally have become delinquent if timely extended on the roll or rolls in the year or years for which the correction was made. [1975 c.696 Â§9; 1977 c.472 Â§6; 1979 c.768 Â§3; 1981 c.697 Â§3; 1985 c.320 Â§4; 1991 c.459 Â§135; 1997 c.541 Â§199; 1997 c.830 Â§2; 2007 c.469 Â§4]

Â Â Â Â Â  308.479 Termination of limited assessment for change of use; additional taxes; circumstances when additional taxes not imposed. (1) If, after a certificate of qualification has been filed with the county assessor under ORS 308.466, a declaration defined in ORS 100.005 with respect to the property is presented to the county assessor or tax collector for approval under ORS 100.110 or if the county assessor discovers that a portion of the rehabilitated residential property is changed to a use that is other than residential or housing:

Â Â Â Â Â  (a) The limited assessment granted to the property or portion under ORS 308.450 to 308.481 shall terminate immediately, without right of notice or appeal;

Â Â Â Â Â  (b) The property or portion shall be assessed and taxed in the same manner as other property similarly situated is assessed and taxed; and

Â Â Â Â Â  (c) Notwithstanding ORS 311.235, there shall be added to the general property tax roll for the tax year next following the presentation or discovery, to be collected and distributed in the same manner as other real property tax, an amount equal to the difference between the amount of tax levied with respect to the property or portion for the tax year for which the property or portion was granted limited assessment and the tax that would have been levied if the property or portion had not been granted limited assessment for that year for each of the years, not to exceed the last 10 years, during which the property was granted limited assessment under ORS 308.450 to 308.481.

Â Â Â Â Â  (2) Subsection (1)(c) of this section shall not apply to property for which a declaration is presented to the county assessor or tax collector for approval under ORS 100.110, if:

Â Â Â Â Â  (a) The property is subject to an agreement described in ORS 308.462 (2);

Â Â Â Â Â  (b) Based on the most recent statement of rental rates filed under ORS 308.474, the rental rates of all units are equal to or greater than 125 percent of the Section 8 fair market rent, adjusted for unit size, as established and periodically adjusted by the Secretary of Housing and Urban Development pursuant to 42 U.S.C. 1437f, as amended and in effect on October 4, 1997;

Â Â Â Â Â  (c) The property owner files a written request with the governing body for a waiver of the provisions of subsection (1)(c) of this section between six months before and six months after the declaration is submitted to the assessor for approval under ORS 100.110; and

Â Â Â Â Â  (d) The governing body approves the request.

Â Â Â Â Â  (3) If, at the time of presentation or discovery, the property is no longer receiving limited assessment, additional taxes shall be collected as provided in this section, but the number of years that would otherwise be used to compute the additional taxes shall be reduced one year for each year that has elapsed since the year the property was last granted limited assessment beginning with the oldest year for which additional taxes are due.

Â Â Â Â Â  (4) The assessment and tax rolls shall show Âpotential additional tax liabilityÂ for each property granted limited assessment under ORS 308.450 to 308.481.

Â Â Â Â Â  (5) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1981 c.697 Â§2; 1983 c.630 Â§1; 1987 c.158 Â§47; 1987 c.459 Â§34; 1989 c.1051 Â§13a; 1991 c.459 Â§136; 1995 c.79 Â§130; 1997 c.830 Â§3]

Â Â Â Â Â  308.480 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  308.481 Extending deadline for completion of rehabilitation project; grounds. Notwithstanding any provision of ORS 308.477, if the governing body finds that the rehabilitation improvements were not completed by January 1, 2017, due to circumstances beyond the control of the owner, and that the owner had been acting and could reasonably be expected to act in good faith and with due diligence, the governing body may extend the deadline for completion for a period not to exceed 12 consecutive months. [1975 c.696 Â§10; 1977 c.472 Â§7; 1979 c.768 Â§4; 1985 c.320 Â§5; 1991 c.459 Â§137; 1997 c.541 Â§201; 1997 c.830 Â§4; 2007 c.469 Â§5]

NONPROFIT HOMES FOR ELDERLY PERSONS

Â Â Â Â Â  308.490 Determining value of homes for elderly persons. (1) The Legislative Assembly finds that ordinary methods of determining the assessed value of real property, particularly by consideration of the cost of replacing a structure with a similar and comparable one of equivalent utility, are not appropriate with respect to property of nonprofit homes for elderly persons, operated by corporations described in ORS 307.375. The Legislative Assembly declares that the benefits inherent in operation of these homes, especially in the housing and care furnished to elderly persons for whom this state and its political subdivisions otherwise might be responsible, justifies the use of criteria set out in subsection (2) of this section.

Â Â Â Â Â  (2) In determining the assessed value of the property of a nonprofit home for elderly persons, operated by a corporation described in ORS 307.375, the county assessor shall not take into account considerations of replacement cost, but shall consider:

Â Â Â Â Â  (a) The amount of money or moneyÂs worth for which the property may be exchanged within a reasonable period of time under conditions in which both parties to the exchange are able, willing and reasonably well informed.

Â Â Â Â Â  (b) The gross income that reasonably could be expected from the property if leased or rented to the public generally, less annual operating expenses, reserves for replacements and insurance, depreciation and taxes.

Â Â Â Â Â  (c) The relative supply and demand for similar properties.

Â Â Â Â Â  (d) The relative value of the location of the property. [1969 c.587 Â§8; 1981 c.624 Â§12; 1983 s.s. c.5 Â§7; 1991 c.459 Â§138; 1997 c.541 Â§202]

ASSESSMENT OF DESIGNATED UTILITIES AND COMPANIES BY DEPARTMENT OF REVENUE

Â Â Â Â Â  308.505 Definitions for ORS 308.505 to 308.665. As used in ORS 308.505 to 308.665:

Â Â Â Â Â  (1) ÂCarÂ includes any vehicle adapted to the rails of a railroad.

Â Â Â Â Â  (2) ÂCommunicationÂ includes telephone communication, telegraph communication and data transmission services by whatever means provided.

Â Â Â Â Â  (3) ÂPerson,Â Âcompany,Â ÂcorporationÂ or ÂassociationÂ includes any person, group of persons, whether organized or unorganized, firm, joint stock company, association, cooperative or mutual organization, peopleÂs utility district, joint operating agency as defined in ORS 262.005, syndicate, copartnership or corporation engaged in performing or maintaining any business or service or in selling any commodity as enumerated in ORS 308.515 whether or not such activity is pursuant to any franchise.

Â Â Â Â Â  (4) ÂProperty having situs in this stateÂ includes all property, real and personal, of a company, owned, leased, used, operated or occupied by it and situated wholly within the state, and, as determined under ORS 308.550, 308.555 and 308.640, such proportion of the movable, transitory or migratory personal property owned, leased, used, operated or occupied by such company, including but not limited to watercraft, aircraft, rolling stock, vehicles and cars, and construction equipment, as is used partly within and partly without the state.

Â Â Â Â Â  (5) ÂTransportationÂ includes the carrying, conveying or moving of passengers, commodities, freight, mail, rolling stock, cars, vehicles, equipment or any other property from one place to another.

Â Â Â Â Â  (6) ÂVehicleÂ means any wheeled or tracked device used in transportation under, on or in connection with the physical surface of the earth. [Amended by 1957 c.711 Â§1; 1969 c.12 Â§2; 1973 c.102 Â§1; 1973 c.722 Â§12; 1977 c.888 Â§38; 1997 c.154 Â§31; 2005 c.94 Â§52]

Â Â Â Â Â  308.510 ÂPropertyÂ defined; real and personal property classified. (1) ÂProperty,Â as used in ORS 308.505 to 308.665, includes all property, real and personal, tangible and intangible, used or held by a company as owner, occupant, lessee or otherwise, for or in use in the performance or maintenance of a business or service or in a sale of any commodity, as set forth in ORS 308.515, whether or not such activity is pursuant to any franchise, and includes but is not limited to the lands and buildings, rights of way, roadbed, water powers, vehicles, cars, rolling stock, tracks, wagons, horses, office furniture, telegraph, telephone and transmission lines, poles, wires, conduits, switchboards, machinery, appliances, appurtenances, docks, watercraft irrespective of the place of registry or enrollment, merchandise, inventories, tools, equipment, machinery, franchises and special franchises, work in progress and all other goods or chattels. ÂPropertyÂ does not include items of intangible property that represent claims on other property including money at interest, bonds, notes, claims, demands and all other evidences of indebtedness, secured or unsecured, including notes, bonds or certificates secured by mortgages, and all shares of stock in corporations, joint stock companies or associations.

Â Â Â Â Â  (2) All land of any railroad, logging road, electric rail or trackless transportation company, or railroad switching and terminal company, including land used or held and claimed exclusively as right of way, with all the tracks and substructures and superstructures that support the same, together with all sidetracks, second tracks, turnouts, station houses, depots, roundhouses, engine houses, machine shops, buildings or other structures, without separating same into lands and improvements, is real property and the rolling stock and all other property is personal property.

Â Â Â Â Â  (3) Without especially defining and enumerating the treatment, the Department of Revenue shall treat all land of any company as real property, and except as provided in subsection (2) of this section, all docks, hangars, landing fields, exchanges, office buildings, bridges, power plants, dams, reservoirs, substations, relay stations, telegraph, telephone or transmission and distribution lines located upon property owned by the company, and all other buildings, structures, improvements or fixtures of a permanent character thereon, as real property, and all other property as personal property.

Â Â Â Â Â  (4)(a) Except as provided in ORS 308.517 (2) and in paragraphs (b) and (c) of this subsection, the renting, leasing, chartering or otherwise assigning of property exclusively for the use or benefit of another shall not constitute a use by the lessor.

Â Â Â Â Â  (b) A lessor shall be deemed the user of property rented, leased or otherwise furnished by it to its employee as an incident of employment.

Â Â Â Â Â  (c) A rail transportation company shall be deemed the user of property situated within its station ground reservations or rights of way notwithstanding the fact that such property may be leased, rented or otherwise assigned by it for the use or benefit of another.

Â Â Â Â Â  (5) Property found by the department to have an integrated use for or in more than one business, service or sale, where at least one such business, service or sale is one enumerated in ORS 308.515, shall be classified by the department as being within or without the definition of property under subsection (1) of this section, according to the primary use of such property, as determined by the department.

Â Â Â Â Â  (6) For purposes of determining the maximum assessed value of property under section 11, Article XI of the Oregon Constitution, ÂpropertyÂ means all property assessed to each company that is subject to assessment under ORS 308.505 to 308.665. [Amended by 1957 c.711 Â§2; 1977 c.602 Â§2; 1997 c.154 Â§32; 1997 c.541 Â§203; 2003 c.46 Â§18]

Â Â Â Â Â  308.515 Department to make annual assessment of designated utilities and companies. (1) The Department of Revenue shall make an annual assessment of any property that has a situs in this state and that, except as provided in subsection (3) of this section, is used or held for future use by any company in performing or maintaining any of the following businesses or services or in selling any of the following commodities, whether in domestic or interstate commerce or both, and whether mutually, or for hire, sale or consumption by other persons:

Â Â Â Â Â  (a) Railroad transportation;

Â Â Â Â Â  (b) Railroad switching and terminal;

Â Â Â Â Â  (c) Electric rail and trackless trolley transportation;

Â Â Â Â Â  (d) Private railcar transportation;

Â Â Â Â Â  (e) Air transportation;

Â Â Â Â Â  (f) Water transportation upon inland water of the State of
Oregon
;

Â Â Â Â Â  (g) Air or railway express;

Â Â Â Â Â  (h) Communication;

Â Â Â Â Â  (i) Heating;

Â Â Â Â Â  (j) Gas;

Â Â Â Â Â  (k) Electricity;

Â Â Â Â Â  (L) Pipeline;

Â Â Â Â Â  (m) Toll bridge; or

Â Â Â Â Â  (n) Private railcars of all companies not otherwise listed in this subsection, if the private railcars are rented, leased or used in railroad transportation for hire.

Â Â Â Â Â  (2) The assessment described in subsection (1) of this section shall be made on an assessment roll that is prepared by the division of the department charged with property tax administration.

Â Â Â Â Â  (3) There may not be assessed under subsection (1) of this section:

Â Â Â Â Â  (a) Any property used by or for water transportation companies whose watercraft ply exclusively on the high seas, or between the high seas and inland water ports or terminals, or any combination thereof.

Â Â Â Â Â  (b) Any property used by or for water transportation companies exclusively for hire by other persons for booming and rafting, dredging, log or marine salvage, ship berthing, maintenance, sludge removal, cleaning or repair, marine or water-based construction, or guide service.

Â Â Â Â Â  (c) Any property used by or for interstate ferries or by or for water transportation companies as ferries operating directly across interstate rivers.

Â Â Â Â Â  (d) Any property of the National Railroad Passenger Corporation as long as federal law prohibits the National Railroad Passenger Corporation from paying property taxes.

Â Â Â Â Â  (e) Any aircraft that is required to be registered under ORS 837.040 for all or any part of the calendar year, and that is not used to provide scheduled passenger service.

Â Â Â Â Â  (4) For the purposes of this section, ORS 308.256 and 308.550, Âinland waterÂ means all water or waters within the State of
Oregon
, all interstate rivers touching
Oregon
and all tidewaters extending to the ocean bars.

Â Â Â Â Â  (5) Any corporation included within subsection (1) of this section, to the extent that it actively engages in any business or service not described therein or not incidental to any business or service or sale of a commodity described therein, may not to that extent be deemed a corporation whose properties are assessed under ORS 308.505 to 308.665.

Â Â Â Â Â  (6) Any company, to the extent that it furnishes undiluted liquefied or industrial gas in bottles, tanks or similar containers, whether or not through pipe in a gaseous form, is not a gas company under subsection (1) of this section.

Â Â Â Â Â  (7) A company is not an electric company under subsection (1) of this section if:

Â Â Â Â Â  (a) The company generates electricity primarily for the companyÂs own use, but makes incidental sales of the companyÂs surplus electricity; or

Â Â Â Â Â  (b)(A) The companyÂs generating facility is primarily fueled by wood waste or other biomass fuel;

Â Â Â Â Â  (B) The generating facility has a maximum capacity of 20 megawatts; and

Â Â Â Â Â  (C) The company, if selling the generated electricity, does so only directly to an electric utility for the utilityÂs distribution to utility customers.

Â Â Â Â Â  (8) ORS 308.505 to 308.665 shall be construed to subject property owned, leased or occupied by a legal entity not yet engaged in a business, service or sale of a commodity that is described in this section, to assessment by the department, if the property is intended for operation or use in the business, service or sale of a commodity.

Â Â Â Â Â  (9) As used in this section, Âelectric utilityÂ has the meaning given that term in ORS 758.505. [Amended by 1955 c.735 Â§1; 1957 c.711 Â§3; 1959 c.109 Â§1; 1965 c.175 Â§1; 1973 c.102 Â§2; 1973 c.402 Â§8; 1981 c.623 Â§4; 1983 c.600 Â§1; 1987 c.601 Â§1; 1995 c.256 Â§1; 1997 c.154 Â§33; 1997 c.656 Â§2; 1999 c.223 Â§1; 2005 c.94 Â§53]

Â Â Â Â Â  308.517 To whom property assessed; certain property not to be assessed. (1) Except as provided in subsections (2) and (3) of this section, the Department of Revenue shall assess to the property user all property owned, leased, rented, chartered or otherwise held for or used by it in performing a business, service or sale of a commodity enumerated in ORS 308.515.

Â Â Â Â Â  (2) Where any property owned, leased, rented, chartered or otherwise assigned by an owner, lessor, lessee or user whose property is otherwise subject to ORS 308.505 to 308.665 is leased, rented, chartered or otherwise assigned for the use or benefit of a company which has or thereby has property subject to ORS 308.505 to 308.665, the department may assess the property to either the owner, lessor, lessee or user.

Â Â Â Â Â  (3) Land or buildings that meet all of the following conditions shall be assessed in accordance with law by the assessor of the county in which such property is situated:

Â Â Â Â Â  (a) Situated outside of railroad rights of way or outside of railroad station ground reservations;

Â Â Â Â Â  (b) Leased or rented by a lessor whose property is not subject to ORS 308.505 to 308.665, to a company whose property is subject to ORS 308.505 to 308.665; and

Â Â Â Â Â  (c) Used as or in connection with airport facilities, general offices, ticket offices, business offices, warehouses, service centers, relay stations, garages, central exchanges, moorage grounds, or well, pump house or substations sites.

Â Â Â Â Â  (4) Except as provided in subsection (3) of this section, any property leased or rented by a lessor whose property is not subject to ORS 308.505 to 308.665, to a company whose property is subject to ORS 308.505 to 308.665, shall be assessed, as determined by the department, by the department or the assessor of the county in which such property is situated.

Â Â Â Â Â  (5) All property not assessed by the Department of Revenue shall be assessed in accordance with law by the assessor of the county in which such property is situated. [1957 c.711 Â§5; 1959 c.109 Â§2; 1997 c.154 Â§34]

Â Â Â Â Â  308.520 Companies to file statements. (1) Each company shall make and file with the Department of Revenue, on or before February 1 of each year, in such form as the department may provide, a statement, under oath, made by the president, secretary, treasurer, superintendent or chief officer of the company, covering a period of at least one year, as may be required by the department; except that Class I railroads, Class A electric companies, communication companies, gas companies, large water transportation companies, pipeline companies, air transportation companies and private railcar companies shall file such statement on or before March 15 of each year.

Â Â Â Â Â  (2) As used in this section, Âlarge water transportation companyÂ means a water transportation company with annual gross revenue exceeding $2 million, of which at least 50 percent of the gross revenue is derived from the transportation of freight. [Amended by 1957 c.711 Â§6; 1977 c.884 Â§8; 1995 c.256 Â§2; 1999 c.223 Â§2]

Â Â Â Â Â  308.522 [1991 c.459 Â§144b; 1997 c.541 Â§204; repealed by 2001 c.114 Â§17]

Â Â Â Â Â  308.525 Contents of statement. Each statement required by ORS 308.520 shall contain the following facts about the company:

Â Â Â Â Â  (1) The name of the company, the nature of the business conducted by the company and the state or country under whose laws the company is organized.

Â Â Â Â Â  (2) The location of the companyÂs principal office and the name and post-office address of its president, secretary, auditor, treasurer, superintendent and general manager.

Â Â Â Â Â  (3) The name and post-office address of the chief officer or managing agent or attorney in fact in
Oregon
.

Â Â Â Â Â  (4) The number of shares of its capital stock authorized and issued.

Â Â Â Â Â  (5) The par value and market value, or actual value if there is no market value, of each issued share of stock on January 1 at 1:00 a.m. of the year in which the report is made.

Â Â Â Â Â  (6) The bonds and other corporate obligations owing by the company.

Â Â Â Â Â  (7) The par value and market value, or actual value if there is no market value, of the bonds or other obligations owing by the company on January 1 at 1:00 a.m. of the year in which the report is made.

Â Â Â Â Â  (8) A detailed statement of the real property owned by the company in Oregon on January 1 at 1:00 a.m. of the year in which the report is made, where situated, and the cost thereof.

Â Â Â Â Â  (9) A detailed statement of the personal property owned by the company in Oregon on January 1 at 1:00 a.m. of the year in which the report is made, where situated, and the cost thereof.

Â Â Â Â Â  (10) A statement showing the cost of all of the real property owned by the company as of January 1 at 1:00 a.m. of the year in which the report is made, whether situated within or without the state.

Â Â Â Â Â  (11) A statement showing the cost of all of the personal property of the company as of January 1 at 1:00 a.m. of the year in which the report is made, whether situated within or without the state.

Â Â Â Â Â  (12) A full and complete statement of the cost and book value of all buildings of every description owned by the company within the state.

Â Â Â Â Â  (13) The total length of the companyÂs lines or operational routes, the length of its lines or operational routes within the State of Oregon, and also the length of its lines or operational routes without the State of Oregon, including those which the company controls or uses as owner, lessee or otherwise.

Â Â Â Â Â  (14) A statement of the number of wire, pipe, pole or operational miles, and miles of main and branch railroad lines, double track, spurs, yard tracks and sidetracks, owned or leased by the company in each county in this state, and each municipal subdivision thereof, stated separately.

Â Â Â Â Â  (15) A statement in detail of the entire gross receipts and net earnings of the company from all sources, stated separately, for the fiscal year next preceding the date of the report.

Â Â Â Â Â  (16) Any other facts or information the Department of Revenue requires in the form of return prescribed by it. [Amended by 1957 c.711 Â§7; 2003 c.46 Â§19]

Â Â Â Â Â  308.530 Company not relieved from making other reports. The statements provided for in ORS 308.505 to 308.665 shall not relieve the company from making any other report or statement required by law to be made to any other commission, board or officer. [Amended by 1997 c.154 Â§35]

Â Â Â Â Â  308.535 Extension of time for making reports or statements; proceeding in case of failure or refusal to furnish statement or information. The Department of Revenue, for good cause, may allow a reasonable extension of time for filing any report or statement required in ORS 308.505 to 308.665. If a company fails to make any statement or furnish any information required by ORS 308.505 to 308.665, the department shall inform itself as best it may as to the matters necessary to be known in order to discharge its duties with respect to the property of the company. [Amended by 1997 c.154 Â§36]

Â Â Â Â Â  308.540 Department to prepare assessment roll; date as of which value assessed; when roll final. For each year, the Department of Revenue shall prepare an assessment roll, in which shall be assessed, as of January 1 at 1:00 a.m. of the year, the assessed value of the property of persons and companies subject to taxation under ORS 308.505 to 308.665. The assessment roll shall not be final until reviewed as provided in ORS 308.590 and certified as provided in ORS 308.621. [Amended by 1991 c.459 Â§145; 1997 c.154 Â§37; 1997 c.541 Â§205; 2007 c.616 Â§12]

Â Â Â Â Â  308.545 Mode of valuing property. For the purpose of arriving at the amount and character and assessed value of the property belonging to a company, the Department of Revenue personally may inspect the property, and may take into consideration the statements filed under ORS 308.505 to 308.665, the reports, statements or returns of the company filed in the office of any board, office or commission of this state, or any county thereof, the earning power of the company, the franchises and special franchises owned or used by the company, and such other evidence of any kind that is obtainable bearing thereon. However, no report, statement or return shall be conclusive upon the department in arriving at the amount and character and assessed value of the property belonging to the company. [Amended by 1991 c.459 Â§146; 1997 c.154 Â§38; 1997 c.541 Â§206]

Â Â Â Â Â  308.550 Valuing property of company operating both within and without state. (1) When a company owns, leases, operates over or uses rail, wire, pipe or pole lines, operational routes or property within and without this state, if the department values the entire property within and without this state as a unit, it may ascertain the property subject to taxation in Oregon by the proportion which the number of miles of rail, wire, pipe or pole lines or operational routes in Oregon, controlled or used by the company, as owner, lessee, or otherwise, bears to the entire mileage of rail, wire, pipe or pole lines or operational routes controlled or used by the company, as owner, lessee, or otherwise.

Â Â Â Â Â  (2) If the value of any property having a situs in this state, of a company operating both within and without the state, cannot fairly be determined in the manner prescribed in subsection (1) of this section, the Department of Revenue may use any other reasonable method to determine the proper proportion of the entire property assessable for taxation in this state.

Â Â Â Â Â  (3) The assessed value of the property of a water transportation company apportioned or allocated to
Oregon
shall not reflect so much of the value of its watercraft as is fairly attributable to voyages made by such watercraft exclusively on the high seas or between inland water ports or termini and the high seas. Voyages made to
Oregon
ports for the sole purpose or purposes of picking up or discharging company personnel, making repairs, refitting, or taking on supplies shall not be used for allocation or apportionment purposes. [Amended by 1955 c.735 Â§2; 1991 c.459 Â§147; 1997 c.541 Â§207]

Â Â Â Â Â  308.555 Unit valuation of property. The Department of Revenue, for the purpose of arriving at the assessed value of the property assessable by it, may value the entire property, both within and without the State of
Oregon
, as a unit. If it values the entire property as a unit, either within or without the State of Oregon, or both, the department shall make deductions of the property of the company situated outside the state, and not connected directly with the business thereof, as may be just, to the end that the fair proportion of the property of the company in this state may be ascertained. If the department values the entire property within the State of
Oregon
as a unit, it shall make deductions of the property of the company situated in
Oregon
, and assessed by the county assessors, to an amount that shall be just. For that purpose the county assessors shall, if the department so requests, certify to the department the assessed value of the property of the companies assessable by them, but such certification of assessed value is intended to be advisory only and is not conclusive upon the department. [Amended by 1981 c.804 Â§64; 1991 c.459 Â§148; 1997 c.541 Â§208]

Â Â Â Â Â  308.558 Taxation of aircraft; criteria; apportionment; exemption of aircraft of foreign-owned carriers. (1) Aircraft shall be subject to assessment, taxation and exemption, as provided in this section.

Â Â Â Â Â  (2) Any aircraft used or held for use by an air transportation company that is operating pursuant to a certificate of convenience and necessity issued by an agency of the federal government shall be assessed and taxed under ORS 308.505 to 308.665.

Â Â Â Â Â  (3) Any aircraft used or held for use by an air transportation company to provide scheduled passenger service, whether or not the company is operating pursuant to a certificate of convenience and necessity issued by a federal agency, shall be assessed and taxed under ORS 308.505 to 308.665.

Â Â Â Â Â  (4) Any aircraft that is required to be registered under ORS 837.040 for all or any part of the calendar year is exempt from ad valorem property taxation for the tax year beginning in the calendar year.

Â Â Â Â Â  (5) Any aircraft that is used or held for use by a foreign-owned carrier is exempt from ad valorem property taxation.

Â Â Â Â Â  (6) Subject to allocation or apportionment for out-of-state service, all other aircraft not otherwise specifically exempt from taxation or licensed in lieu thereof, and not subject to assessment by the Department of Revenue under ORS 308.505 to 308.665, shall be assessed in the county from which they are customarily operated when not in service, or if there is no customary place from which operated, then in the county in which their owner or owners reside, or if neither situs applies, then in the county in which any one of the owners maintains a place of business. [1987 c.601 Â§4; 1993 c.18 Â§70; 1995 c.79 Â§131; 2005 c.135 Â§1]

Â Â Â Â Â  308.559 Exemption for aircraft undergoing major work. (1) As used in this section:

Â Â Â Â Â  (a) ÂFacilityÂ includes all buildings or areas designed and used exclusively for major work at or near an airport, except passenger or freight terminals.

Â Â Â Â Â  (b) ÂMajor workÂ includes all remodeling, renovation, conversion, reconversion, repairs or scheduled maintenance performed at a facility in which the total labor expended for the work exceeds 10 work hours.

Â Â Â Â Â  (2)(a) Any aircraft used or held for use by an air transportation company is exempt from ad valorem property taxation for the total period of time the aircraft is awaiting or undergoing major work at a facility located in
Oregon
.

Â Â Â Â Â  (b) An exemption may not be granted under this section unless the air transportation company provides separate traffic statistics and other documentation demonstrating the major work to the Department of Revenue as part of a report filed either within the time required under ORS 308.520 or as extended under ORS 308.535. If the department determines that insufficient records and other information have been provided by the air transportation company to substantiate the period of time that the aircraft is claimed to be awaiting or undergoing major work in a facility, the department may deny the exemption.

Â Â Â Â Â  (3)(a)(A) To the extent that an air transportation company demonstrates in a report described in paragraph (b) of this subsection that an increase in Oregon air traffic or an upgrade of aircraft type serving Oregon is a rerouting necessary to accommodate major work at a facility, the department shall exempt that portion of the allocation that results solely from the rerouting.

Â Â Â Â Â  (B) The airline transportation company shall provide the department with prior written notice of any rerouting.

Â Â Â Â Â  (b) Any exemption under this subsection shall be reviewed annually by the department using documentation provided by the air transportation company as part of the annual report filed either within the time required by ORS 308.520 or as extended under ORS 308.535. [1995 c.378 Â§2; 2003 c.46 Â§20; 2005 c.94 Â§54]

Â Â Â Â Â  308.560 Assessment roll; contents; description of property; effect of errors, mistakes and omissions. (1) The assessment roll for the companies assessed under ORS 308.505 to 308.665 shall be prepared in a manner prescribed by the Department of Revenue.

Â Â Â Â Â  (2) Upon the assessment roll shall be placed, after the name of each of the companies assessed under ORS 308.505 to 308.665, a general description of the properties assessed in the name of each such company as provided in ORS 308.517, which descriptions shall be deemed to include all the properties of the companies liable to assessment for taxation under ORS 308.505 to 308.665. The description may be in the language contained in ORS 308.510, or otherwise, or may refer to an order or a memorandum of the Department of Revenue containing such description, which order or memorandum shall constitute a public record.

Â Â Â Â Â  (3) No assessment shall be invalidated by a mistake in the name of the company assessed or by an omission of the name of the owner, or the entry of a name other than that of the true owner, if the property is generally correctly described. If the name of the true owner, or the name of the owner of record, lessee, or user of any property assessable under ORS 308.505 to 308.665 is given, the assessment shall not be held invalid on account of any error or irregularity in the description, if the description would be sufficient in a deed or conveyance from the owner, or on account of which in a contract to convey, a court with jurisdiction to grant equitable remedies would require a conveyance to be made, reading the description in connection with the definition of property assessable under ORS 308.505 to 308.665.

Â Â Â Â Â  (4) Whenever possible, there shall be placed on the assessment roll, under the name of the company, under an appropriate heading, the aggregate track mileage, miles of wire, pipe or pole line or of operational route, as the case may be, within the State of
Oregon
. [Amended by 1957 c.69 Â§1; 1957 c.711 Â§8; 1979 c.284 Â§136; 1997 c.154 Â§39]

Â Â Â Â Â  308.565 Apportionment of assessment between counties. (1) For the purpose of determining the respective amounts of the assessment of any company, under ORS 308.505 to 308.665, that shall be apportioned to the several counties in this state, into or through which the rail lines of the company extend or are operated, the Department of Revenue shall multiply the values per mile, as ascertained pursuant to ORS 308.570, of the several main and branch lines by the number of miles of such main and branch lines, respectively, including miles of main tracks, spurs, yard tracks and sidetracks, in each of the counties, as reported by the company, or as otherwise ascertained and determined by the department.

Â Â Â Â Â  (2) Values distributed over wire, pipe or pole lines or operational routes shall be apportioned to the counties in which the lines or routes are situated by multiplying the rate per mile in each case, determined pursuant to ORS 308.575, by the number of miles of the wire, pipe or pole lines or operational routes in each county, respectively.

Â Â Â Â Â  (3) If the property of any company assessable under ORS 308.505 to 308.665 is of such a character that its value cannot reasonably be apportioned on the basis of rail, wire, pipe, pole line or operational route mileage, the department may adopt such other method or basis of apportionment to the county or counties in which the property is situated as may be feasible and proper.

Â Â Â Â Â  (4) As determined by the department values of electric power plants and water powers, connected with or used in the operation and business of any company, assessable under ORS 308.505 to 308.665, may be apportioned to the counties in which the same are situated, in such manner as the department deems reasonable and fair.

Â Â Â Â Â  (5) Assessments of the mobile property of air transportation companies shall be allocated and apportioned to those counties only in which the air transportation companies make service landings. For aircraft less than 75,000 pounds gross taxi weight, the department shall allocate and apportion to the counties 60 percent of the value which would otherwise be allocated and apportioned.

Â Â Â Â Â  (6) Assessments of water transportation companies shall be allocated and apportioned to those counties in which such companies use or maintain ports or termini including off-shore anchorages; but, for the purposes of ORS 308.505 to 308.665, the taxing districts to which assessments are apportioned by the county assessor shall be deemed to extend to the center of any river channel or to the ocean bar. [Amended by 1957 c.711 Â§9; 1987 c.601 Â§2; 1997 c.154 Â§40]

Â Â Â Â Â  308.570 Determining value per mile of main and branch lines of companies using rail lines. In the assessment of the property of any company conducting transportation or operating over rail lines, except any private railcar company with personal property that does not exceed $1 million in real market value, the Department of Revenue shall determine the value of each branch line of the company situated within this state and the mileage of such branch line, including miles of main tracks, spurs, yard and sidetracks, and shall determine the values per mile of such branch line by dividing its value by the mileage thereof. The department shall deduct the total amount so determined as the value of branch lines from the total value of the property of the company, assessable under ORS 308.505 to 308.665, and shall determine the values per mile of the main line of such company by dividing the remainder by the number of miles of the main line, taking into consideration miles of main tracks, spurs, yard and sidetracks. Each mile of spurs, yard and sidetracks shall be valued at not to exceed 50 percent of the value per mile assigned to the main track of the branch or main line with which they are connected. [Amended by 1969 c.102 Â§2; 1991 c.459 Â§151; 1997 c.154 Â§41; 1999 c.223 Â§3]

Â Â Â Â Â  308.575 Determining value per mile of property of companies using wire, pipe or pole lines or operational routes. In the assessment of the property of any company owning, operating over or using wire, pipe or pole lines or operational routes, the assessed value thereof may in the discretion of the Department of Revenue be apportioned over the wire, pipe or pole lines or operational routes in such manner and at such rate or rates per mile as the department shall determine to be reasonable and fair. [Amended by 1981 c.804 Â§65; 1991 c.459 Â§152; 1997 c.541 Â§209]

Â Â Â Â Â  308.580 Notice of meeting to review tentative assessment roll; persons interested to appear. (1) The Department of Revenue shall give public notice by publication at least once a week for three successive weeks in a newspaper printed at the state capital, setting forth that on June 15 of the assessment year the department shall:

Â Â Â Â Â  (a) Publicly examine and review the tentative assessment roll made by the department;

Â Â Â Â Â  (b) Correct all errors in valuation, description, quantity and quality of property assessable by the department under ORS 308.505 to 308.665; and

Â Â Â Â Â  (c) Correct all errors in the apportionment to counties of the assessments made by the department under ORS 308.505 to 308.665.

Â Â Â Â Â  (2) Interested persons and companies may appear at the time and place given in the notice. Proof of the notice may be made by affidavit as provided by law and filed with the Director of the Department of Revenue on or before the day on which the department begins its examination and review. [Amended by 1991 c.459 Â§152a; 2007 c.616 Â§1]

Â Â Â Â Â  308.582 Notice of tentative assessment. (1) In addition to the notice made by publication under ORS 308.580, the Department of Revenue shall mail a notice to each person or company assessed under ORS 308.505 to 308.665 that states the amount the department intends to place on the assessment roll as the assessment of the property of the person or company that is assessable under ORS 308.505 to 308.665. The department shall mail the notice of tentative assessment no later than May 25 of the assessment year.

Â Â Â Â Â  (2) The notice shall be mailed to the last-known address of the person or company.

Â Â Â Â Â  (3) A failure by the department to properly give the notice required by this section does not invalidate any assessment made by the department.

Â Â Â Â Â  (4) On and after the date that notice is mailed under this section and before the date of completion of the review of the roll, the department shall make the tentative assessment roll and the apportionment of the assessments to counties available for inspection by a person or company receiving notice under this section. [2007 c.616 Â§2]

Â Â Â Â Â  308.584 Request for conference to modify tentative assessment; appeal. (1) A person or company receiving a notice of tentative assessment under ORS 308.582 may make a request for a conference on the reduction in valuation or modification of the apportionment of a tentative assessment set forth in the notice.

Â Â Â Â Â  (2) The request shall be made to the Director of the Department of Revenue on or before June 15 of the assessment year. If the Department of Revenue failed to properly mail the notice described in ORS 308.582 to the person or company, a request for a conference may be made on or before June 25 of the assessment year, but may not be made thereafter.

Â Â Â Â Â  (3) The director shall hold a conference under this section as soon as is practicable following the date a request is made and shall issue an order modifying the valuation or apportionment of an assessment or affirming the tentative assessment on or before August 1 of the tax year.

Â Â Â Â Â  (4) A conference with the director is an administrative remedy that must be exhausted before an appeal of the valuation or apportionment of an assessment may be made to the Oregon Tax Court. The valuation or apportionment of an assessment under ORS 308.505 to 308.665 may not be appealed to the tax court if the person or company does not file a timely request for a conference under this section prior to seeking an appeal before the tax court.

Â Â Â Â Â  (5) Subject to subsection (4) of this section, an appeal to the tax court may be made under ORS 305.280.

Â Â Â Â Â  (6) A petition may not be filed with a county board of property tax appeals for a reduction in value of property assessed under ORS 308.505 to 308.665 or with respect to any other matter arising under ORS 308.505 to 308.665. [2007 c.616 Â§3]

Â Â Â Â Â  308.585 Delivery of tentative assessment roll to director. The Department of Revenue shall prepare the tentative assessment roll of property subject to assessment under ORS 308.505 to 308.665 on or before June 15 of the assessment year. [Amended by 1969 c.520 Â§30; 1973 c.402 Â§9; 1991 c.459 Â§152b; 2007 c.616 Â§4]

Â Â Â Â Â  308.590 Review and correction of tentative assessment roll; apportionment to county. (1) The Director of the Department of Revenue shall:

Â Â Â Â Â  (a) Review, examine and correct the tentative assessment roll prepared under ORS 308.585.

Â Â Â Â Â  (b) Increase or reduce the valuation of property assessed on the roll so that the valuation is the assessed value of the property.

Â Â Â Â Â  (c) Correct errors in apportionments of assessments on the roll.

Â Â Â Â Â  (d) Correct errors in the ratio of average maximum assessed value to average real market value calculated under ORS 308.153.

Â Â Â Â Â  (2) If it appears to the director that there is any real or personal property that, by law, the department is permitted to assess that has been assessed by the department more than one time, or incorrectly assessed as to description, quantity or quality, or assessed in the name of a person or company not the owner, lessee or occupant of the property, or assessed under or beyond the actual assessed value of the property, the director may make proper corrections to the roll.

Â Â Â Â Â  (3) If it appears to the director that there is real or personal property that has been assessed by the department but that is not assessable by the department, the director may make proper corrections to the roll.

Â Â Â Â Â  (4) If it appears to the director that any real or personal property that is assessable by the department has not been assessed upon the roll, the director shall assess the property at its assessed value.

Â Â Â Â Â  (5) Property assessed by the department within any county shall be apportioned by the department to the county. [Amended by 1959 c.519 Â§2; 1967 c.293 Â§10; 1969 c.520 Â§31; 1971 c.377 Â§1; 1973 c.402 Â§10; 1991 c.459 Â§153; 1997 c.541 Â§210; 2003 c.31 Â§1; 2003 c.46 Â§21; 2007 c.616 Â§5]

Â Â Â Â Â  308.595 Notice when valuation increased or omitted property placed on tentative assessment roll; notice. The Director of the Department of Revenue, while reviewing and apportioning the tentative assessment roll, may not increase the valuation of any property on the roll without giving to the company or person in whose name the property is assessed at least six daysÂ written notice to appear and show cause, if any, why the valuation of the assessable property of the company or person, or some part thereof, to be specified in the notice, should not be increased. A notice is not necessary if the person or company appears voluntarily before the director and is notified by the director that the property of the person or company, or some specified part thereof is, in the opinion of the director, assessed below its assessed value. [Amended by 1955 c.735 Â§3; 1957 c.325 Â§2; 1967 c.78 Â§4; 1969 c.520 Â§32; 1977 c.870 Â§35; 1991 c.459 Â§154; 1993 c.270 Â§35; 1995 c.650 Â§91; 1997 c.541 Â§212; 1999 c.223 Â§5; 2007 c.616 Â§6]

Â Â Â Â Â  308.600 DirectorÂs examination of rolls. The Director of the Department of Revenue shall complete the examination, review, correction and apportionment of the assessment roll under ORS 308.590 by August 1 of the tax year. [Amended by 1969 c.520 Â§33; 1973 c.402 Â§11; 1999 c.223 Â§6; 2007 c.616 Â§13]

Â Â Â Â Â  308.605 Entry of corrections and changes; record of meetings. (1) Corrections, additions to or changes in the assessment roll prepared under ORS 308.505 to 308.665 shall be entered in a separate part of the roll headed substantially, Âas reviewed,Â and the entries in the separate part shall be the record of the action of the Department of Revenue. The department may prescribe some other method to record the corrections, additions to or changes in the roll.

Â Â Â Â Â  (2) The meetings, sittings and adjournment of the department, sitting for the purpose of review, shall be recorded in the departmentÂs journal or may be recorded as otherwise prescribed by the department. [Amended by 1957 c.69 Â§2; 2007 c.616 Â§14]

Â Â Â Â Â  308.610 Oath of director upon completion of review. Upon completion of the review of the roll as provided in ORS 308.590, the Director of the Department of Revenue shall take and subscribe to an oath similar to the oath required for assessors under ORS 308.320. The oath shall be filed with the Secretary of State. [Amended by 2005 c.94 Â§55; 2007 c.616 Â§15]

Â Â Â Â Â  308.615 Keeping roll on file as public record. The roll, when examined, reviewed, corrected, equalized and apportioned, shall be kept on file in the office of the Department of Revenue as a public record.

Â Â Â Â Â  308.620 [Amended by 1955 c.735 Â§4; 1961 c.533 Â§48; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  308.621 When assessment complete; certifying to assessors; apportioning by assessor; levy and collection of taxes. (1) The assessment roll having been reviewed by the Department of Revenue, the assessments therein shall be considered complete.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 308.640, the department immediately shall certify to the assessor of each county in which the property of any company so assessed is situated, the number of miles of main and branch lines of the company, including miles of main tracks, spurs, yard and sidetracks, or the number of miles of wire, pipe or pole lines or operational routes, as the case may be, and the assessed value or values apportioned to the county. The assessor shall apportion the amount or amounts so certified to the municipal corporations and taxing districts of the county by multiplying the value per mile of each such main and branch rail line, and of spurs, yard and sidetracks connected therewith, or the value per mile of each wire, pipe or pole line or operational route by the mileage thereof in each of the municipal corporations and taxing districts, and shall enter the assessments so certified and apportioned in the assessment roll.

Â Â Â Â Â  (3) The assessed value of any property assessed by the department and apportioned on a basis other than that of rail, wire, pipe or pole line mileage or operational route mileage, shall be certified in similar manner to the county assessor and shall be entered in the county assessment roll, with allocation to the municipal corporations and taxing districts in which such property is situated.

Â Â Â Â Â  (4) Taxes shall be levied and collected on assessments of properties so made, certified and apportioned in the same manner as taxes on other properties are levied and collected and at the same time and by the same officers. [Formerly 308.635]

Â Â Â Â Â  308.624 Correction of certified roll. (1) Following the date that an assessment roll prepared under ORS 308.505 to 308.665 is certified under ORS 308.621, the Director of the Department of Revenue may correct a clerical error, or an error or omission in the certified roll, as prescribed in this section.

Â Â Â Â Â  (2) For purposes of this section, a clerical error is an error on the roll that arises from an error in the records of the Department of Revenue and that, had it been discovered by the department prior to certification of the roll, would have been corrected as a matter of course, and for which the information necessary to correct the error is contained in the records of the department. Clerical errors include, but are not limited to, arithmetic or copying errors or the omission or misstatement of a property value on the roll.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the director may correct any other error or omission of any kind, including, but not limited to:

Â Â Â Â Â  (a) The elimination of the assessment to one person or company of property owned or used by another person or company on the assessment date;

Â Â Â Â Â  (b) The correction of a value changed on appeal;

Â Â Â Â Â  (c) The correction of an error in the assessed value of property resulting from an error in the identification of a unit of property;

Â Â Â Â Â  (d) An error in apportionment of assessments on the roll; and

Â Â Â Â Â  (e) An error in the ratio of average maximum assessed value to average real market value determined under ORS 308.153.

Â Â Â Â Â  (4) For purposes of this section, the director may not correct an error in valuation judgment that is an error in the departmentÂs opinion of the value of property.

Â Â Â Â Â  (5) Corrections may be made under this section to the roll last certified, or to the certified roll for any prior year that does not exceed five years prior to the year for which the last roll was certified under ORS 308.621.

Â Â Â Â Â  (6) If the director makes a correction under this section that has the effect of increasing the assessment to which the correction relates, except where the correction is made to correct a value changed on appeal, the department shall treat the correction as an addition of omitted property for purposes of giving the notice required under ORS 308.632. [2007 c.616 Â§7]

Â Â Â Â Â  308.625 [Amended by 1955 c.735 Â§5; 1957 c.325 Â§3; repealed by 1961 c.533 Â§57]

Â Â Â Â Â  308.628 Omitted property subject to assessment. (1) If the Director of the Department of Revenue determines that any real or personal property that is assessable by the Department of Revenue under ORS 308.505 to 308.665 has not been assessed on the assessment roll for the year in which the roll was last certified or on the roll for any prior year that does not exceed five years prior to the year for which the last roll was certified under ORS 308.621, the department shall give the notice prescribed in ORS 308.632 to the person or company in whose name the omitted property is to be assessed.

Â Â Â Â Â  (2) Property shall be presumed to be omitted property subject to assessment under ORS 308.505 to 308.665 whenever the department discovers or receives credible information that:

Â Â Â Â Â  (a) The addition of any building, structure, improvement, machinery, equipment or other asset was not reported in a statement filed under ORS 308.520;

Â Â Â Â Â  (b) The cost, as of the assessment date, of any building, structure, improvement, machinery, equipment or other asset reported in a return required by the department exceeds the cost stated in the statement filed under ORS 308.520; or

Â Â Â Â Â  (c) Any item listed in ORS 308.525 or under rules adopted to implement ORS 308.525 was underreported in the statement filed under ORS 308.520.

Â Â Â Â Â  (3) ORS 308.624 (4) does not apply to the addition of omitted property under subsection (1) of this section. [2007 c.616 Â§8]

Â Â Â Â Â  308.630 [Amended by 1955 c.735 Â§6; 1961 c.533 Â§49; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  308.632 Notice of intention to add omitted property to assessment roll. (1) The Department of Revenue shall give notice to the company or person in whose name property is assessed of the departmentÂs intention to add omitted property to the assessment roll under ORS 308.628.

Â Â Â Â Â  (2) The notice must:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Be mailed to the last-known address of the person or company;

Â Â Â Â Â  (c) Describe in general terms the property to be added to the roll; and

Â Â Â Â Â  (d) State that the person or company shall be given an opportunity, not less than 20 days after the mailing of the notice, to appear before the department and show cause as to why the property should not be added to the roll and assessed to the person or company. [2007 c.616 Â§9]

Â Â Â Â Â  308.635 [Amended by 1979 c.241 Â§34; 1981 c.804 Â§66; 1983 s.s. c.5 Â§8; 1985 c.613 Â§10; 1991 c.459 Â§155; 1997 c.541 Â§214; renumbered 308.621 in 2007]

Â Â Â Â Â  308.636 Correction of assessment roll to reflect omitted property; appeal. (1) If the person or company that is notified under ORS 308.632 does not appear before the Department of Revenue or appears but fails to show cause as to why the assessment should not be made, the Director of the Department of Revenue shall proceed to correct each certified assessment roll from which the property was omitted, but may not correct a roll for a year that exceeds five years prior to the year for which the last roll was certified.

Â Â Â Â Â  (2) The director shall give notice of the correction to the assessor of each county to which an assessment of omitted property is to be apportioned. Under ORS 311.205 (1)(c), the officer in charge of the assessment and tax roll shall make the appropriate correction to the roll.

Â Â Â Â Â  (3) A person or company aggrieved by an assessment of omitted property under this section and ORS 308.628 and 308.632 may appeal to the Oregon Tax Court, as prescribed in ORS 305.275 and 305.280. [2007 c.616 Â§10]

Â Â Â Â Â  308.640 Assessment and taxation of personal property of small private railcar companies; apportionment to counties. (1) When the Department of Revenue assesses a private railcar company with personal property that does not exceed $1 million in real market value, the department shall determine the assessed value thereof by multiplying the real market value of the companyÂs personal property by the average ratio of assessed value to real market value of all properties of private railcar companies with personal property with a real market value exceeding $1 million, as computed and determined by the department for the current year.

Â Â Â Â Â  (2) The department shall determine the tax to be imposed on private railcar companies with personal property that does not exceed $1 million in real market value as follows:

Â Â Â Â Â  (a) Taxes to be credited to the county school funds shall be calculated by applying to the assessed value of the property the average school tax rate in the state for the immediately prior tax year, applying to the assessed values of private railcar companies with personal property, the real market value of which exceeds $1 million, as compiled and determined by the department for the year.

Â Â Â Â Â  (b) Taxes to be credited to the county general funds shall be calculated by applying to the assessed value thereof the average non-school tax rate in the state for the immediately prior tax year, applying to the assessed values of private railcar companies with personal property, the real market value of which exceeds $1 million, as compiled and determined by the department for the year.

Â Â Â Â Â  (c) The taxes determined under this subsection shall not be imposed in an amount that exceeds the limits established in ORS 310.150 for any year.

Â Â Â Â Â  (3) The Department of Revenue hereby is empowered to charge, levy and collect the tax so determined on the personal property of any such company having a taxable situs in this state. Each tax so charged and levied shall constitute a lien as of July 1 of the tax year on all the personal property of the company within this state and shall be payable in the same manner, at the same due dates and with the same rates of discount or interest provided by law in respect to taxes on personal property payable in the several counties. In collecting such taxes, the Department of Revenue may pursue any or all of the rights, remedies or processes provided by law for the collection of delinquent taxes on personal property and, in connection therewith, the department shall have, in any county, the power and authority of the sheriff and tax collector thereof.

Â Â Â Â Â  (4) Moneys collected by the department under this section shall be apportioned to each county in the proportion that the portion of the assessed value of cars of private railcar companies with personal property, the real market value of which exceeds $1 million, and that is attributable to the county bears to the total assessed value of cars of private railcar companies with personal property, the real market value of which exceeds $1 million. Moneys so distributed to each county treasurer shall be credited to the county school fund and general fund of the county as directed by the department.

Â Â Â Â Â  (5) Real property of such companies shall be apportioned to the several counties according to the situs thereof. [Amended by 1955 c.208 Â§1; 1959 c.109 Â§3; 1963 c.238 Â§1; 1969 c.102 Â§1; 1977 c.884 Â§9; 1991 c.459 Â§156; 1997 c.154 Â§2; 1999 c.223 Â§4]

Â Â Â Â Â  308.645 Reports by companies of mileage to county assessors. Each county assessor may require, and it is hereby made the duty of the several persons or companies liable to assessment under ORS 308.505 to 308.665 to furnish, reports to the county assessor, under oath, showing the length in each city, town, school district, road district, port or other municipal taxing agency or district, or in lieu thereof the length in each tax code area in the county, of main and branch railroad lines, and of main tracks, spurs, yard tracks and sidetracks and also of wire, pipe or pole lines and operational routes. [Amended by 1973 c.402 Â§12; 1997 c.154 Â§42]

Â Â Â Â Â  308.650 Companies to maintain principal office and agent within state. Every company specified in ORS 308.515, doing business as such within this state, shall establish and maintain at some fixed point within the state a principal office and shall maintain thereat a secretary or managing agent.

Â Â Â Â Â  308.655 Rules and regulations. The Department of Revenue may prescribe directions, rules and regulations to be followed in answering any requirement of ORS 308.505 to 308.665. [Amended by 1997 c.154 Â§43]

Â Â Â Â Â  308.660 [Repealed by 1995 c.79 Â§132]

Â Â Â Â Â  308.665 Railroad car exemption. (1) During the period of time described in subsection (3) of this section, railroad cars owned by private car companies undergoing major work including remodeling, renovation, conversion or repairs shall be exempt from taxation.

Â Â Â Â Â  (2) For purposes of this section, the term Âmajor workÂ shall include all remodeling, renovation, conversion, reconversion or repairs to a railroad car in which the total labor expended for such work exceeds 10 work hours.

Â Â Â Â Â  (3) The exemption described in subsection (1) of this section shall apply for the period of time in which the railroad cars are awaiting or undergoing major work or are awaiting transportation to or from or are being transported to or from a facility performing such major work.

Â Â Â Â Â  (4) No exemption under subsection (1) of this section shall be allowed unless the Department of Revenue is furnished sufficient documentary information to prove that the claimant is entitled to the exemption. [1973 c.245 Â§2; 1987 c.158 Â§48]

Â Â Â Â Â  308.670 [1975 c.655 Â§1; 1977 c.679 Â§1; 1981 c.804 Â§67; 1991 c.459 Â§159; 1997 c.541 Â§215; repealed by 2001 c.114 Â§18]

Â Â Â Â Â  308.675 [1975 c.655 Â§2; 1977 c.679 Â§2; repealed by 1997 c.541 Â§215a]

Â Â Â Â Â  308.680 [1975 c.655 Â§3; 1977 c.679 Â§3; 1991 c.459 Â§160; repealed by 1997 c.541 Â§215a]

Â Â Â Â Â  308.685 [1975 c.655 Â§4; 1977 c.679 Â§4; 1979 c.350 Â§8; 1985 c.524 Â§2; 1991 c.459 Â§161; 1993 c.18 Â§71; repealed by 1997 c.541 Â§215a]

Â Â Â Â Â  308.690 [1975 c.355 Â§2; 1977 c.811 Â§3; 1979 c.534 Â§2; repealed by 1991 c.459 Â§184]

Â Â Â Â Â  308.695 [1975 c.355 Â§3; repealed by 1991 c.459 Â§184]

Â Â Â Â Â  308.700 [1975 c.355 Â§4; 1981 c.804 Â§68; 1985 c.613 Â§20; repealed by 1991 c.459 Â§184]

MULTIUNIT RENTAL HOUSING SUBJECT TO GOVERNMENT RESTRICTION ON USE

Â Â Â Â Â  308.701 Definitions for ORS 308.701 to 308.724. As used in ORS 308.701 to 308.724:

Â Â Â Â Â  (1) ÂGovernment restriction on useÂ means a restriction that limits the use of multiunit rental housing to qualified income rental housing in order to receive a government incentive, including but not limited to the following government incentives:

Â Â Â Â Â  (a) A low income housing tax credit under section 42 of the Internal Revenue Code;

Â Â Â Â Â  (b) Financing derived from exempt facility bonds for qualified residential rental projects under section 142 of the Internal Revenue Code;

Â Â Â Â Â  (c) A low interest loan under section 235 or 236 of the National Housing Act (12 U.S.C. 1715z or 1715z-1) or under 42 U.S.C. 1485;

Â Â Â Â Â  (d) A government rent subsidy; and

Â Â Â Â Â  (e) A government guaranteed loan.

Â Â Â Â Â  (2) ÂMultiunit rental housingÂ:

Â Â Â Â Â  (a) Means residential property consisting of four or more dwelling units; and

Â Â Â Â Â  (b) Does not include assisted living facilities. [2001 c.605 Â§2]

Â Â Â Â Â  308.704 Option of owner to choose special assessment. An owner of multiunit rental housing that is subject to a government restriction on use may choose, at the discretion of the owner, to have the multiunit rental housing assessed under the special assessment provided in ORS 308.707 or may choose to have the multiunit rental housing assessed under the ordinary methods of assessing property in this state. Multiunit rental housing that is subject to a government restriction on use is not required to be assessed under the special assessment provided in ORS 308.707. [2001 c.605 Â§3]

Â Â Â Â Â  308.705 [1957 c.628 Â§2; 1967 c.77 Â§1; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.707 Valuation of multiunit rental property subject to special assessment. (1) The specially assessed value, maximum assessed value and assessed value of multiunit rental housing shall be determined under this section if:

Â Â Â Â Â  (a) The property is subject to a government restriction on use; and

Â Â Â Â Â  (b) The owner of the property has filed an application for special assessment under ORS 308.709 and that application has been approved.

Â Â Â Â Â  (2) The specially assessed value of property assessed under this section shall be determined in the manner elected by the property owner under ORS 308.712.

Â Â Â Â Â  (3)(a) For the first tax year for which property is assessed under this section, the maximum assessed value of property subject to special assessment under this section shall equal the product of the specially assessed value of the property under subsection (2) of this section multiplied by the ratio, not greater than 1.00, of the average maximum assessed value to the average real market value of property in the same area and property class as the specially assessed property.

Â Â Â Â Â  (b) For each tax year after the first tax year in which the property is assessed under this section and prior to any disqualification from special assessment, the maximum assessed value of property assessed under this section shall equal 103 percent of the propertyÂs assessed value from the prior year or 100 percent of the propertyÂs maximum assessed value from the prior year, whichever is greater.

Â Â Â Â Â  (c) If omitted property is added to the property assessed under this section or a lot line adjustment is made to property assessed under this section, the maximum assessed value of property subject to special assessment under this section shall be determined as prescribed in ORS 308.149 to 308.166, substituting the specially assessed value under subsection (2) of this section for real market value.

Â Â Â Â Â  (4) The assessed value of property subject to special assessment under this section shall equal the lowest of:

Â Â Â Â Â  (a) The specially assessed value of the property determined under subsection (2) of this section;

Â Â Â Â Â  (b) The maximum assessed value of the property determined under subsection (3) of this section; or

Â Â Â Â Â  (c) The real market value of the property.

Â Â Â Â Â  (5) For each tax year following the first tax year in which property is subject to special assessment under this section, the owner of the multiunit rental housing must comply with any requirements prescribed by the Department of Revenue by rule for the continued special assessment of the property under this section.

Â Â Â Â Â  (6) The definitions in ORS 308.149 apply to this section. [2001 c.605 Â§4]

Â Â Â Â Â  308.709 Application procedure; due dates; late filing; fee; assessor determination; appeals. (1) An owner of multiunit rental housing seeking to have the property assessed under ORS 308.707 must file a written application under this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, an application, and an election form as described in ORS 308.712, must be filed with the county assessor on or before April 1 preceding the first tax year for which special assessment under ORS 308.707 is sought.

Â Â Â Â Â  (3) An application and election form may be filed after April 1 and on or before December 31 of the first tax year for which special assessment under ORS 308.707 is sought, if the application and election form are accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the property to which the application relates, as of the assessment date for that tax year.

Â Â Â Â Â  (4) The application must be in the form and contain the information prescribed by the Department of Revenue, including:

Â Â Â Â Â  (a) The name and address of the property owner;

Â Â Â Â Â  (b) The address and tax lot or account number of the multiunit rental housing;

Â Â Â Â Â  (c) A description and documentation of the government restriction on use to which the multiunit rental housing is subject, including but not limited to a deed declaration, restrictive covenant, contractual agreement or other legally binding government restriction on use; and

Â Â Â Â Â  (d) The anticipated duration of the government restriction on use.

Â Â Â Â Â  (5) A completed election form under ORS 308.712, and an accompanying income and expense statement (if available), must be submitted simultaneously with an application filed under this section and is considered to be a part of the application. The election shall apply to each tax year for which the property is subject to special assessment under ORS 308.707, unless the owner changes the election as described in ORS 308.712 (2).

Â Â Â Â Â  (6) The county assessor shall review the application. If the assessor determines that the property consists of multiunit rental housing that is subject to a government restriction on use, the assessor shall approve the application. Approval of the application shall result in the property to which the application relates being qualified to be assessed under ORS 308.707.

Â Â Â Â Â  (7) The county assessor shall notify the applicant in writing of the assessorÂs determination within 120 days following the date the application was filed with the assessor.

Â Â Â Â Â  (8) An applicant may appeal the determination of the county assessor as provided in ORS 305.275. [2001 c.605 Â§5]

Â Â Â Â Â  308.710 [1957 c.628 Â§Â§3,5; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.712 Methods to determine specially assessed value; election by owner; procedure; rules; fee. (1) The owner of multiunit rental housing that is subject to a government restriction on use and that is to be assessed under ORS 308.707 must elect the method by which the specially assessed value of the property is to be determined. The property owner must elect one of the following methods to determine the specially assessed value of the property:

Â Â Â Â Â  (a) Through an annual net operating income approach to value that uses actual income and stabilized operating expenses that are based on the actual history of the property (if available) and a capitalization rate. The income, expenses and capitalization rate used must be consistent with the Uniform Standards of Professional Appraisal Practice and may be further defined by rules adopted by the Department of Revenue. Factors to be considered in setting a capitalization rate include the risks associated with multiunit rental housing subject to a government restriction on use, including but not limited to diminished ownership control, income generating potential and liquidity. The capitalization rate that is set pursuant to this paragraph must be equal to or greater than the capitalization rate used for valuing multiunit rental housing that is not subject to a government restriction on use;

Â Â Â Â Â  (b) By adjusting the unrestricted market value of the property being specially assessed, computed without regard to any government restriction on use applicable to the property, based on the ratio of the average annual rent of those dwelling units of the property that are subject to a government restriction on use to the average annual rent of comparable multiunit rental housing that is not subject to a government restriction on use; or

Â Â Â Â Â  (c) Through an alternate method for determining the specially assessed value of multiunit rental housing that is subject to a government restriction on use that may be adopted by the department by rule.

Â Â Â Â Â  (2)(a) An election under this section must be made at the time an application for special assessment is filed under ORS 308.709, and is considered to be a part of the application.

Â Â Â Â Â  (b) A property owner may change the election the owner previously made. Except as provided in subsection (3) of this section, a new election under this section must be made on or before April 1 preceding the tax year for which the new election applies. The election shall be made in writing to the county assessor of the county in which the property is located, in the form prescribed by the department.

Â Â Â Â Â  (c) The election form must be accompanied by a written statement of the actual income and stabilized operating expenses of the property, as described in subsection (1)(a) of this section.

Â Â Â Â Â  (3) A change in election may be made after April 1 and on or before December 31 of the tax year, if the election form is accompanied by a late filing fee equal to the greater of $200 or one-tenth of one percent of the real market value of the property to which the election relates, as of the assessment date for that tax year. [2001 c.605 Â§6]

Â Â Â Â Â  308.714 Disqualification; notification requirements; penalties; rules; reapplication; new property or new improvements. (1) An owner of property assessed under ORS 308.707 must notify the county assessor if:

Â Â Â Â Â  (a) The property is no longer multiunit rental housing that is subject to a government restriction on use;

Â Â Â Â Â  (b) New property is constructed at the location of the multiunit rental housing, or new improvements are made to the multiunit rental housing;

Â Â Â Â Â  (c) An event described in ORS 308.146 (3)(b) or (c) occurs with respect to the multiunit rental housing; or

Â Â Â Â Â  (d) The owner chooses not to have the property assessed under ORS 308.707.

Â Â Â Â Â  (2) The notification must be made within 60 days following the date on which the circumstance described in subsection (1) of this section occurred.

Â Â Â Â Â  (3) The notification must be made in writing and must indicate the date on which the circumstance described in subsection (1) of this section occurred.

Â Â Â Â Â  (4) The Department of Revenue may by rule prescribe penalties to be imposed on a property owner if notification is not made as required by subsections (1) to (3) of this section.

Â Â Â Â Â  (5)(a) Property shall be disqualified from special assessment under ORS 308.707 as of the tax year immediately following any change, event or choice described in subsection (1)(a), (c) or (d) of this section.

Â Â Â Â Â  (b) Following disqualification for any change or event described in subsection (1)(a) or (c) of this section, a property owner may apply for special assessment pursuant to ORS 308.709.

Â Â Â Â Â  (c) Following disqualification for a choice described in subsection (1)(d) of this section, a property owner may reapply only once for special assessment pursuant to ORS 308.709 within the 10-year period following the year in which the property was first qualified for special assessment. An owner may not reapply for special assessment pursuant to ORS 308.709 after the end of that 10-year period.

Â Â Â Â Â  (6) New property constructed at the location of the multiunit rental housing or new improvements made to the multiunit rental housing may qualify for special assessment under ORS 308.707 only if the property owner files an application under ORS 308.709 in the time and manner prescribed by ORS 308.709. Notwithstanding ORS 308.712, the new property or new improvements, if otherwise qualified for special assessment, must be specially assessed using the method elected by the property owner for the existing multiunit rental housing.

Â Â Â Â Â  (7) As used in this section, Ânew property or new improvementsÂ has the meaning given that term in ORS 308.149. [2001 c.605 Â§7]

Â Â Â Â Â  308.715 [1957 c.628 Â§4; 1959 c.297 Â§1; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.720 [1957 c.628 Â§6; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.723 Application of property tax expenditure funding. ORS 306.353 to 306.359 do not apply to ORS 308.701 to 308.724. [2001 c.605 Â§8]

Â Â Â Â Â  308.724 Rules. The Department of Revenue shall prescribe rules implementing the provisions of ORS 308.712 (1)(a). The department may prescribe any other rules necessary to administer the provisions of ORS 308.701 to 308.724, including rules establishing one or more alternative methods for determining the specially assessed value of multiunit rental housing under ORS 308.712 (1)(c). [2001 c.605 Â§9]

Â Â Â Â Â  308.725 [1957 c.628 Â§7; 1963 c.238 Â§2; 1965 c.492 Â§1; 1967 c.226 Â§1; 1969 c.595 Â§12; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.730 [1957 c.628 Â§8; 1981 c.623 Â§5; repealed by 1997 c.154 Â§25]

Â Â Â Â Â  308.740 [1971 c.493 Â§2; 1991 c.459 Â§162; 1997 c.541 Â§218; renumbered 308A.300 in 1999]

Â Â Â Â Â  308.745 [1971 c.493 Â§1; renumbered 308A.303 in 1999]

Â Â Â Â Â  308.750 [1971 c.493 Â§3; 1991 c.459 Â§163; 1997 c.541 Â§219; renumbered 308A.306 in 1999]

Â Â Â Â Â  308.755 [1971 c.493 Â§4; 1999 c.503 Â§4; renumbered 308A.309 in 1999]

Â Â Â Â Â  308.760 [1971 c.493 Â§5; 1991 c.459 Â§164; renumbered 308A.312 in 1999]

Â Â Â Â Â  308.765 [1971 c.493 Â§6; 1991 c.459 Â§165; 1997 c.541 Â§219a; renumbered 308A.315 in 1999]

Â Â Â Â Â  308.770 [1971 c.493 Â§7; 1991 c.459 Â§166; 1997 c.541 Â§220; renumbered 308A.318 in 1999]

Â Â Â Â Â  308.775 [1971 c.493 Â§8; renumbered 308A.321 in 1999]

Â Â Â Â Â  308.780 [1971 c.493 Â§9; 1979 c.350 Â§9; renumbered 308A.324 in 1999]

Â Â Â Â Â  308.785 [1971 c.493 Â§10; renumbered 308A.327 in 1999]

Â Â Â Â Â  308.790 [1971 c.493 Â§11; renumbered 308A.330 in 1999]

Â Â Â Â Â  308.792 [1981 c.720 Â§3; 1999 c.21 Â§21; renumbered 308A.350 in 1999]

Â Â Â Â Â  308.793 [1981 c.720 Â§1; renumbered 308A.353 in 1999]

Â Â Â Â Â  308.794 [1981 c.720 Â§4; 1991 c.459 Â§176; renumbered 308A.356 in 1999]

Â Â Â Â Â  308.795 [1981 c.720 Â§5; 1997 c.811 Â§1; renumbered 308A.359 in 1999]

Â Â Â Â Â  308.796 [1981 c.720 Â§6; 1997 c.811 Â§2; renumbered 308A.362 in 1999]

Â Â Â Â Â  308.797 [1981 c.720 Â§7; renumbered 308A.365 in 1999]

Â Â Â Â Â  308.798 [1981 c.720 Â§8; 1991 c.459 Â§178; renumbered 308A.368 in 1999]

Â Â Â Â Â  308.799 [1981 c.720 Â§9; renumbered 308A.371 in 1999]

Â Â Â Â Â  308.800 [1981 c.720 Â§10; renumbered 308A.374 in 1999]

Â Â Â Â Â  308.801 [1981 c.720 Â§11; 1999 c.314 Â§50; renumbered 308A.377 in 1999]

Â Â Â Â Â  308.802 [1981 c.720 Â§12; 1989 c.924 Â§6; 1991 c.459 Â§182; 1997 c.811 Â§3; renumbered 308A.380 in 1999]

Â Â Â Â Â  308.803 [1981 c.720 Â§Â§13,13a; 1989 c.924 Â§7; 1997 c.811 Â§4; renumbered 308A.383 in 1999]

GROSS EARNINGS TAX ON MUTUAL OR COOPERATIVE DISTRIBUTION SYSTEMS

Â Â Â Â Â  308.805 Mutual and cooperative electric distribution systems subject to tax on gross earnings. (1) Every association of persons, wholly mutual or cooperative in character, whether incorporated or unincorporated, the principal business of which is the construction, maintenance and operation of an electric transmission and distribution system for the benefit of the members of such association without intent to produce profit in money and which has no other principal business or purpose shall, in lieu of all other taxes on the transmission and distribution lines, pay a tax on all gross revenue derived from the use or operation of transmission and distribution lines (exclusive of revenues from the leasing of lines to governmental agencies) at the rates prescribed by ORS 308.807. The tax shall not apply to or be in lieu of ad valorem taxation on any property, real or personal, which is not part of the transmission and distribution lines of such association.

Â Â Â Â Â  (2) The Department of Revenue, pursuant to ORS 308.505 to 308.665, shall assess for ad valorem taxation all the real and personal property of such associations which is not a part of Âtransmission and distribution lines,Â as defined in subsection (3) of this section. All other property subject to ad valorem taxation shall be assessed in the manner otherwise provided by law, by the assessor of the county in which such property has a tax situs.

Â Â Â Â Â  (3) As used in ORS 308.805 to 308.820:

Â Â Â Â Â  (a) ÂTransmission and distribution linesÂ shall include all property that is energized or capable of being energized or intended to be energized, or that supports or is integrated with such property. This includes, but is not limited to, substation equipment, fixtures and framework, poles and the fixtures thereon, conductors, transformers, services, meters, street lighting equipment, easements for rights of way, generating equipment, communication equipment, transmission lines leased to governmental agencies, construction tools, materials and supplies, office furniture and fixtures and office equipment. This shall not include such property as parcels of land, buildings, and merchandise held for resale.

Â Â Â Â Â  (b) ÂWire mileÂ means a single conductor one mile long installed in a line, but not including service drops. [Amended by 1957 c.637 Â§1; 1959 c.109 Â§4; 1969 c.492 Â§1]

Â Â Â Â Â  308.807 Amount of tax. For payments due July 1, 1992, and each July 1 thereafter, the amount of the tax imposed by ORS 308.805 shall be the lesser of:

Â Â Â Â Â  (1) Four percent of all gross revenue derived from the use or operation of transmission and distribution lines (exclusive of revenues from the leasing of lines to governmental agencies) minus the cost of power to the association, or;

Â Â Â Â Â  (2) The sum of:

Â Â Â Â Â  (a) An amount obtained by multiplying the real market value of the transmission and distribution lines for the current fiscal year by the maximum school tax rate allowable under ORS 310.150, plus;

Â Â Â Â Â  (b) An amount obtained by multiplying the real market value of the transmission and distribution lines for the current fiscal year by $10 per $1,000 of real market value, plus;

Â Â Â Â Â  (c) An amount obtained by multiplying the real market value of the transmission and distribution lines by the tax rate of the county for exempt bonded indebtedness as defined in ORS 310.140. [1969 c.492 Â§3; 1983 c.782 Â§1; 1985 c.213 Â§1; 1991 c.459 Â§169]

Â Â Â Â Â  308.810 Association to file statement; payment of tax. (1) Every association referred to in ORS 308.805 shall make and file with the Department of Revenue, on or before March 1 of each year, in such form and on such blanks as the department may prescribe and provide, the statement required under ORS 308.520 and 308.525, and shall include therein the amount of all its gross revenue subject to the tax levied by ORS 308.805 for the calendar year preceding the making of such statement. The association shall compute and forward on or before July 1 of each year the lesser of the tax calculated under ORS 308.807 (1) on such gross revenue or the tax calculated under ORS 308.807 (2) on the real market value of the transmission and distribution lines used or operated by the association.

Â Â Â Â Â  (2) The department shall notify the association of the real market value of the transmission and distribution lines used or operated by the association on or before the date fixed for notices of assessment to be issued under ORS 308.582 or 308.595. [Amended by 1957 c.637 Â§2; 1969 c.492 Â§4; 1983 c.782 Â§1; 1991 c.459 Â§170; 2007 c.227 Â§2; 2007 c.616 Â§16]

Â Â Â Â Â  Note: See second note under 308.290.

Â Â Â Â Â  308.815 Examination of return by department; distribution of tax. (1) The Department of Revenue shall examine and determine as to the correctness of the return and taxes on the associationÂs gross revenue forwarded pursuant to ORS 308.810 and if found correct shall thereupon remit the tax so received to the treasurers of the counties in which the association has electric transmission and distribution lines in proportion to the number of wire miles in each of such counties.

Â Â Â Â Â  (2) If the taxes so received by the treasurers of the respective counties are measured by gross revenue they shall be credited as follows:

Â Â Â Â Â  (a) For payments due July 1, 1992:

Â Â Â Â Â  (A) 60 percent to the county school fund.

Â Â Â Â Â  (B) 40 percent to the general fund of the county.

Â Â Â Â Â  (b) For payments due July 1, 1993:

Â Â Â Â Â  (A) 55.6 percent to the county school fund.

Â Â Â Â Â  (B) 44.4 percent to the general fund of the county.

Â Â Â Â Â  (c) For payments due July 1, 1994:

Â Â Â Â Â  (A) 50 percent to the county school fund.

Â Â Â Â Â  (B) 50 percent to the general fund of the county.

Â Â Â Â Â  (d) For payments due July 1, 1995:

Â Â Â Â Â  (A) 42.9 percent to the county school fund.

Â Â Â Â Â  (B) 57.1 percent to the general fund of the county.

Â Â Â Â Â  (e) For payments due July 1, 1996, and thereafter:

Â Â Â Â Â  (A) 33.3 percent to the county school fund.

Â Â Â Â Â  (B) 66.7 percent to the general fund of the county.

Â Â Â Â Â  (3) If the amount of the taxes was determined under ORS 308.807 (2) they shall be deposited in the unsegregated tax collections account and distributed according to the percentage distribution schedule in ORS 311.390.

Â Â Â Â Â  (4) If the return or taxes are found to be incorrect, the department shall notify the association of the error, and refund any overpayment or demand payment of any deficiency. [Amended by 1963 c.238 Â§3; 1969 c.492 Â§5; 1991 c.459 Â§171; 2001 c.114 Â§19]

Â Â Â Â Â  308.820 Tax as a lien; delinquency date; action to collect. (1) All taxes levied under ORS 308.805 shall be a debt due and owing from the association and shall be a lien on all the property, real and personal, of the association from February 1 of each year. The taxes shall be delinquent if not paid within 30 days of the due date thereof. Interest shall be charged on the delinquent taxes in the manner prescribed in ORS 305.220.

Â Â Â Â Â  (2) The Department of Revenue shall enforce collection of the taxes levied under ORS 308.805 and immediately after the delinquency date thereof shall institute an action for the collection of such taxes, together with interest, costs and other lawful charges thereon. The department shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of such associations, without the necessity of filing either an affidavit or undertaking, as otherwise provided by law. [Amended by 1957 c.637 Â§3; 1981 c.623 Â§6; 1999 c.223 Â§9]

Â Â Â Â Â  308.850 [1969 c.605 Â§11; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  308.855 [1969 c.605 Â§12; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  308.860 [1969 c.605 Â§13; repealed by 1971 c.529 Â§37]

MANUFACTURED STRUCTURES;
MOBILE
MODULAR UNITS

Â Â Â Â Â  308.865 Notice and payment of taxes before movement of mobile modular unit. (1) A person may not move a mobile modular unit to a new situs within the same county or outside the county until the person has:

Â Â Â Â Â  (a) Given notice of the move to the county tax collector; and

Â Â Â Â Â  (b) Paid all property taxes and special assessments for the current tax year and all outstanding delinquent property taxes and special assessments for all past tax years.

Â Â Â Â Â  (2) Upon receiving notice of a move, the county tax collector shall send copies of the notice to the county assessor and the Department of Transportation.

Â Â Â Â Â  (3) In computing taxes and special assessments on a mobile modular unit that will become due, the following apply:

Â Â Â Â Â  (a) If the assessor can compute the exact amount of taxes, special assessments, fees and charges, the assessor is authorized to levy and the tax collector is authorized to collect such amount.

Â Â Â Â Â  (b) If the assessor is unable to compute such amount at such time, the owner shall either pay an amount computed using the value then on the assessment roll for the mobile modular unit or that value which next would be used on an assessment roll and the assessorÂs best estimate of taxes, special assessments, fees and other charges.

Â Â Â Â Â  (c) ORS 311.370 applies to all taxes collected under this subsection. [1969 c.605 Â§14; 1971 c.529 Â§31; 1973 c.91 Â§5; 1977 c.884 Â§10; 1979 c.350 Â§10; 1983 c.311 Â§1; 1985 c.16 Â§455; 1985 c.416 Â§Â§1, 1a; 1991 c.459 Â§172; 1993 c.551 Â§3; 1993 c.696 Â§12; 1997 c.541 Â§Â§221,221a; 1999 c.359 Â§8; 2003 c.655 Â§65]

Â Â Â Â Â  Note: 308.865, 308.866, 308.875, 308.880 and 308.905 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 308 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308.866 Definition of mobile modular unit; statement of value; receipt. (1) As used in ORS 308.865 and this section, Âmobile modular unitÂ means a prefabricated structure that is more than eight and one-half feet wide, is used for commercial or business purposes and is capable of being moved on the highway.

Â Â Â Â Â  (2) The owner as of January 1 of each year of a mobile modular unit that is taxed as personal property shall submit no later than the following March 1 a statement of the value of the unit and of its location. The owner shall submit the statement to the county assessor of the county in which the unit is located on January 1 of the year for which the statement is submitted. An owner who fails to provide the statement is subject to the late filing penalty as provided in ORS 308.295. The Department of Revenue shall prescribe the form of statement.

Â Â Â Â Â  (3) When taxes on a mobile modular unit have been paid in accordance with the provisions of ORS 308.865, the tax collector shall issue the owner of the unit a receipt indicating that the taxes have been paid.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the county tax collector shall accept a cashierÂs check or money order in payment of taxes on a mobile modular unit. [1993 c.551 Â§Â§1,2; 1995 c.256 Â§4; 1997 c.541 Â§223; 2003 c.655 Â§66]

Â Â Â Â Â  Note: See note under 308.865.

Â Â Â Â Â  308.870 [1969 c.605 Â§15; 1971 c.210 Â§1; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  308.875 Manufactured structures classified as real or personal property; effect of classification on other transactions. If the manufactured structure and the land upon which the manufactured structure is situated are owned by the same person, the assessor shall assess the manufactured structure as real property. If the manufactured structure is owned separately and apart from the land upon which it is located, the assessor shall assess and tax the manufactured structure as personal property. A change in the property classification of a manufactured structure for ad valorem tax purposes does not change the property classification of the structure with respect to any transactions between the owner and security interest holders or other persons. Manufactured structures classified as personal property need not be returned under ORS 308.290. [1969 c.605 Â§16; 1971 c.529 Â§12; 1973 c.91 Â§6; 1983 c.748 Â§4; 1985 c.16 Â§456; 1993 c.696 Â§13; 2003 c.655 Â§67]

Â Â Â Â Â  Note: See note under 308.865.

Â Â Â Â Â  308.880 Travel or special use trailer eligible for ad valorem taxation upon application of owner. (1) The owner of any travel trailer described in ORS 801.565 that is being used either as a permanent home or for other than recreational purposes may apply to the assessor in the county in which it has situs to have the travel trailer assessed for ad valorem taxation. If the assessor determines that the travel trailer is being used either as a permanent home or for other than recreational uses, the assessor shall place the travel trailer on the assessment and tax rolls the same as if it were a manufactured structure. The assessor shall accept the travel trailer plate for the vehicle and return the plate to the Department of Transportation, and shall, as appropriate, record the travel trailer in the county deed records or assist in obtaining an ownership document for the travel trailer under ORS 446.571. Any travel trailer placed on the assessment and tax rolls under this section is considered a manufactured structure for all purposes.

Â Â Â Â Â  (2) The owner of any special use trailer described in ORS 801.500 that is eight and one-half feet or less in width may apply to the assessor of the county in which it has situs to have the special use trailer assessed for ad valorem taxation. If the assessor determines that the special use trailer is eight and one-half feet or less in width and is permanently situated in one place, the assessor shall place the special use trailer on the assessment and tax rolls in the same way as if it were a manufactured structure. The assessor shall accept any special use trailer plate for the vehicle and return the plate to the Department of Transportation, and shall, as appropriate, record the special use trailer in the county deed records or assist in obtaining an ownership document for the special use trailer under ORS 446.571. Any special use trailer placed on the assessment and tax rolls under this section is considered a manufactured structure for all purposes. [1969 c.605 Â§59; 1971 c.529 Â§5; 1983 c.338 Â§907; 1993 c.696 Â§14; 1995 c.79 Â§135; 2003 c.655 Â§68; 2005 c.94 Â§56]

Â Â Â Â Â  Note: See note under 308.865.

Â Â Â Â Â  308.885 Determination of real market value of manufactured structure without physical appraisal. Each year that a physical appraisal is not made of a manufactured structure, the assessor shall consider the value of the manufactured structure, and shall apply uniform depreciation or trending factors, if necessary to arrive at the real market value of manufactured structures of a like class. [1971 c.529 Â§15; 1991 c.459 Â§173]

Â Â Â Â Â  308.890 [1973 c.91 Â§8; 1983 c.311 Â§2; 1983 c.338 Â§908; 1985 c.16 Â§475; repealed by 2003 c.655 Â§143]

Â Â Â Â Â  308.905 Special assessment on manufactured structure; collection; use. (1) A special assessment is levied upon each manufactured structure that is assessed for ad valorem property tax purposes as personal property. The amount of the assessment is $5.

Â Â Â Â Â  (2) The county assessor shall determine and list the manufactured structures in the county that are assessed for the current assessment year as personal property. Upon making a determination and list, the county assessor shall cause the special assessment levied under subsection (1) of this section to be entered on the general assessment and tax roll prepared for the current assessment year as a charge against each manufactured structure so listed. Upon entry, the special assessment shall become a lien, be assessed and be collected in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state.

Â Â Â Â Â  (3) Any amounts of special assessment collected pursuant to subsection (2) of this section shall be deposited in the county treasury, shall be paid over by the county treasurer to the State Treasury and shall be credited to the Mobile Home Parks Purchase Account to be used exclusively for the purposes described in ORS 456.581. [1989 c.919 Â§3]

Â Â Â Â Â  Note: See note under 308.865.

PENALTIES

Â Â Â Â Â  308.990 Penalties. (1) Violation of ORS 308.320 (3) or of ORS 308.330 is a misdemeanor. The judgment of conviction of any assessor for such a violation shall of itself work a forfeiture of the office of the assessor.

Â Â Â Â Â  (2) Any taxpayer or managing officer thereof who fails to furnish, after written demand so to do by the assessor or the county board of property tax appeals having jurisdiction or the Department of Revenue, any information or, upon like demand, fails to produce any books, records, papers or documents required by ORS 308.285 or 308.335 to be furnished by the taxpayer or managing officer to the county assessor, the county board of property tax appeals or the Department of Revenue, is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not less than $25 nor more than $1,000. Circuit courts shall have jurisdiction in the trial of such offenses.

Â Â Â Â Â  (3) Any person, firm, association or corporation, or agent or managing officer thereof, who presents or furnishes to the Director of the Department of Revenue any statement, required by ORS 308.335 or required by the director under the authority of ORS 308.335, that is willfully false or fraudulent, commits a Class A violation and upon conviction the court shall impose a fine of not less than $100.

Â Â Â Â Â  (4) Any person who willfully presents or furnishes to the director any statement required by ORS 308.505 to 308.665 that is false or fraudulent is guilty of perjury and, upon conviction, shall be punished as otherwise provided by law for such crime.

Â Â Â Â Â  (5) Subject to ORS 153.022, any willful violation of ORS 308.413 or of any rules adopted under ORS 308.413 is punishable, upon conviction, by a fine not exceeding $10,000, or by imprisonment in the county jail for not more than one year, or by both. [Subsections (3) and (4) of 1959 Replacement Part enacted as 1955 c.488 Â§2; subsections (3) and (4) of 1959 Replacement Part renumbered as part of 321.991; subsection (7) enacted as 1969 c.605 Â§58; 1971 c.529 Â§33; 1977 c.884 Â§11; subsection (5) enacted as 1981 c.139 Â§4; 1997 c.154 Â§44; 1997 c.541 Â§88; 1999 c.21 Â§22; 1999 c.1051 Â§174]

_______________



Chapter 308a

Chapter 308A Â Land Special Assessments

2007 EDITION

LAND SPECIAL ASSESSMENTS

REVENUE AND TAXATION

FARM USE ASSESSMENT

(Policy)

308A.050Â  Legislative intent

(Qualification for Farm Use Assessment)

308A.053Â  Definitions for ORS 308A.050 to 308A.128

308A.056Â  Definition of Âfarm useÂ

308A.059Â  Farm use definition; rules

308A.062Â  Qualification of exclusive farm use zone farmland

308A.065Â  County counsel review of exclusive farm use zoning ordinances; notice upon determination of unqualified land; assessment pending zone requalification

308A.068Â  Qualification of nonexclusive farm use zone farmland

308A.071Â  Income requirements for nonexclusive farm use zone farmland

308A.074Â  Wasteland qualifications; annual application

308A.077Â  Application to qualify nonexclusive farm use zone farmland

308A.080Â  Acquired land qualifications

308A.083Â  Effect of qualification generally

308A.086Â  Requalification generally

308A.089Â  Requalification of disqualified nonexclusive farm use zone farmland; fee

(Valuation)

308A.092Â  Establishing value for farm use; procedure

308A.095Â  County board of review to advise assessor on income-approach factors

308A.098Â  County board of property tax appeals use of assessorÂs data

308A.101Â  Department of Revenue declaratory rulings; judicial review

308A.104Â  Construction of provisions governing value for farm use

308A.107Â  Value for farm use; maximum assessed value and assessed value of farmland

308A.110Â  Real property improvements and machinery not subject to farm use assessment

(Disqualification)

308A.113Â  Disqualification of exclusive farm use zone farmland

308A.116Â  Disqualification of nonexclusive farm use zone farmland

308A.119Â  Abatement; termination of abatement

308A.122Â  Effect of requalification on abated taxes

308A.125Â  Historic cemeteries within exclusive farm use zones; partition; effect of disqualification

308A.128Â  Certain district assessments inapplicable to exclusive farm use zone farmland

FARM AND
FOREST
HOMESITES

308A.250Â  Definitions for ORS 308A.250 to 308A.259

308A.253Â  Qualification of homesites

308A.256Â  Maximum assessed value and assessed value of homesites

308A.259Â  Disqualification of homesite

OPEN SPACE LANDS

308A.300Â  Definitions for ORS 308A.300 to 308A.330

308A.303Â  Policy

308A.306Â  Application for open space use assessment; contents of application; filing; reapplication

308A.309Â  Submission of application for approval of local granting authority; grounds for denial; approval; application withdrawal

308A.312Â  Notice to assessor of approval or denial; recording approval; assessor to record potential additional taxes on tax roll; appeal from denial

308A.315Â  Determination of maximum assessed value and assessed value of open space lands; rules

308A.318Â  Change in use of open space land; notice to assessor; withdrawal from classification; collection of additional taxes; exception

308A.321Â  Withdrawal by assessor when use changed; notice; imposition of additional taxes; interest; penalty; exception

308A.324Â  Prepayment of additional taxes; extending taxes on tax roll; collection; distribution

308A.327Â  Reports from owner to assessor; effect of failure to make report upon request

308A.330Â  Rules

RIPARIAN HABITAT EXEMPTION

308A.350Â  Definitions for ORS 308A.350 to 308A.383

308A.353Â  Policy

308A.356Â  Application for exemption as riparian land; contents; notice after sale or transfer

308A.359Â  Standards and criteria for exemption; determination; exemption limited to certain lands; application withdrawal

308A.360Â  City and county authorization required for exemption of riparian land within city and urban growth boundary

308A.362Â  Approval or disapproval of application; limitation on approval; order; notice; exemption; potential additional taxes

308A.365Â  Duration of exemption; change in use; withdrawal at request of owner

308A.368Â  Additional taxes upon withdrawal from riparian land designation; computation

308A.371Â  Additional taxes; payment; collection

308A.374Â  Reports from owners; request after exemption granted for determination of continued qualification

308A.377Â  Abatement of additional tax when farm, forest or open space land designated riparian

308A.380Â  Limitation on amount of land that may be exempt as riparian land

308A.383Â  Rules

WILDLIFE HABITAT SPECIAL ASSESSMENT

308A.400Â  Findings

308A.403Â  Policy

308A.406Â  Definitions for ORS 308A.403 to 308A.430

308A.409Â  Wildlife habitat conservation and management plans; rules

308A.412Â  Plan submission and review; limitation on approval; rules

308A.415Â  Designation by State Fish and Wildlife Commission of land eligible for wildlife habitat special assessment

308A.418Â  Removal of designation upon request of city or county; requirements

308A.421Â  Effect of designation or removal for property tax purposes

308A.424Â  Application for special assessment; approval

308A.427Â  Valuation

308A.430Â  Disqualification from special assessment

CONSERVATION EASEMENT

308A.450Â  Definitions

308A.453Â  Requirements

308A.456Â  Application for conservation easement special assessment; contents; application fee

308A.459Â  Valuation

308A.462Â  Dwellings

308A.465Â  Inspection by holder; disqualification; notice; requalification

ADDITIONAL TAXES, PROCEDURES APPLICABLE TO CERTAIN LAND SPECIAL ASSESSMENT PROGRAMS

(Additional Taxes)

308A.700Â  Definitions for ORS 308A.700 to 308A.733

308A.703Â  Additional taxes upon disqualification

308A.706Â  Circumstances when additional taxes are deferred; potential additional tax liability

308A.707Â  Additional taxes when land disqualified from small tract forestland assessment

308A.709Â  Circumstances when additional taxes are not imposed

308A.712Â  Determining amount of deferred additional taxes and period for which additional taxes are due

308A.715Â  Imposition of deferred additional taxes upon request of owner

(Disqualification Notification Procedures)

308A.718Â  Assessor to send notice upon disqualification or forestland change in use; deadline; appeal; change in special assessment explanation

(Change of Special Assessment)

308A.724Â  Application for change of special assessment following disqualification; time for meeting farm use income requirements; application due dates; limitation on special assessments for disqualified wildlife habitat and conservation easement land

308A.727Â  Change to open space use; additional taxes upon withdrawal; notification upon application

308A.730Â  Application for special assessment following acquisition of land through government exchange; amount of additional taxes following disqualification

308A.733Â  Withdrawal of change of special assessment application

(Conservation Management; Effect on Disqualification)

308A.740Â  Legislative findings and declarations

308A.743Â  Disqualification limited when land subject to conservation and management plan, conservation easement or deed restriction; procedural requirements

FARM USE ASSESSMENT

(Policy)

Â Â Â Â Â  308A.050 Legislative intent. The Legislative Assembly recognizes that agriculture and related land uses contribute significantly to
Oregon
Âs character and economy. The Legislative Assembly finds that providing the means for agriculture to continue and prosper is in the interest of all citizens of this state, who benefit directly or indirectly from agricultural production and stewardship of farmlands and ranchlands. Valuation of farm properties based upon market data from sales for investment or other purposes not connected with bona fide farm use encourages the conversion of agricultural land to other uses. The identification of agricultural land for farm use, as provided by law, substantially limits alternative uses of such land and justifies the valuation of that land based on its agricultural production capability. Therefore, it is the declared intent of the Legislative Assembly that bona fide farm properties be assessed for ad valorem property tax purposes at a value that is exclusive of values attributable to urban influences or speculative purposes. [1999 c.314 Â§1]

(Qualification for Farm Use Assessment)

Â Â Â Â Â  308A.053 Definitions for ORS 308A.050 to 308A.128. As used in ORS 308A.050 to 308A.128:

Â Â Â Â Â  (1) ÂExclusive farm use zoneÂ means a zoning district established by a county or a city under the authority granted by ORS chapter 215 or 227 that is consistent with the farm use zone provisions set forth in ORS 215.203 to 215.311, 215.438, 215.448, 215.452, 215.455 or 215.700 to 215.780.

Â Â Â Â Â  (2) ÂExclusive farm use zone farmlandÂ means land that qualifies for special assessment under ORS 308A.062.

Â Â Â Â Â  (3) ÂHomesiteÂ means the land, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with a dwelling.

Â Â Â Â Â  (4) ÂNonexclusive farm use zone farmlandÂ means land that is not within an exclusive farm use zone but that qualifies for farm use special assessment under ORS 308A.068. [1999 c.314 Â§2; 2003 c.539 Â§34]

Â Â Â Â Â  308A.056 Definition of Âfarm use.Â (1) As used in ORS 308A.050 to 308A.128, Âfarm useÂ means the current employment of land for the primary purpose of obtaining a profit in money by:

Â Â Â Â Â  (a) Raising, harvesting and selling crops;

Â Â Â Â Â  (b) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (c) Dairying and selling dairy products;

Â Â Â Â Â  (d) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (e) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (f) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (g) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land described in this section; or

Â Â Â Â Â  (h) Using land described in this section for any other agricultural or horticultural use or animal husbandry or any combination thereof.

Â Â Â Â Â  (2) ÂFarm useÂ does not include the use of land subject to timber and forestland taxation under ORS chapter 321, except land used exclusively for growing cultured Christmas trees or land described in ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood).

Â Â Â Â Â  (3) For purposes of this section, land is currently employed for farm use if the land is:

Â Â Â Â Â  (a) Farmland, the operation or use of which is subject to any farm-related government program;

Â Â Â Â Â  (b) Land lying fallow for one year as a normal and regular requirement of good agricultural husbandry;

Â Â Â Â Â  (c) Land planted in orchards or other perennials, other than land specified in paragraph (d) of this subsection, prior to maturity;

Â Â Â Â Â  (d) Land not in an exclusive farm use zone that has not been eligible for assessment at special farm use value in the year prior to planting the current crop and has been planted in orchards, cultured Christmas trees or vineyards for at least three years;

Â Â Â Â Â  (e) Wasteland, in an exclusive farm use zone, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with farm use land and that is not currently being used for any economic farm use;

Â Â Â Â Â  (f) Except for land under a single family dwelling, land under buildings supporting accepted farming practices, including the processing facilities allowed by ORS 215.213 (1)(x) and 215.283 (1)(u) and the processing of farm crops into biofuel as commercial activities in conjunction with farm use under ORS 215.213 (2)(c) and 215.283 (2)(a);

Â Â Â Â Â  (g) Water impoundments lying in or adjacent to and in common ownership with farm use land;

Â Â Â Â Â  (h) Any land constituting a woodlot, not to exceed 20 acres, contiguous to and owned by the owner of land specially valued for farm use even if the land constituting the woodlot is not utilized in conjunction with farm use;

Â Â Â Â Â  (i) Land lying idle for no more than one year when the absence of farming activity is the result of the illness of the farmer or a member of the farmerÂs immediate family, including injury or infirmity, regardless of whether the illness results in death;

Â Â Â Â Â  (j) Land described under ORS 321.267 (3) or 321.824 (3) (relating to land used to grow certain hardwood timber, including hybrid cottonwood);

Â Â Â Â Â  (k) Land used for the primary purpose of obtaining a profit in money by breeding, raising, kenneling or training greyhounds for racing; or

Â Â Â Â Â  (L) Land used for the processing of farm crops into biofuel, as defined in ORS 315.141, if:

Â Â Â Â Â  (i) Only the crops of the landowner are being processed;

Â Â Â Â Â  (ii) The biofuel from all of the crops purchased for processing into biofuel is used on the farm of the landowner; or

Â Â Â Â Â  (iii) The landowner is custom processing crops into biofuel from other landowners in the area for their use or sale.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAccepted farming practiceÂ means a mode of operation that is common to farms of a similar nature, necessary for the operation of these similar farms to obtain a profit in money and customarily utilized in conjunction with farm use.

Â Â Â Â Â  (b) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (A) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (B) Of a marketable species;

Â Â Â Â Â  (C) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agricultural Marketing Service of the United States Department of Agriculture; and

Â Â Â Â Â  (D) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control and one or more of the following practices:

Â Â Â Â Â  (i) Basal pruning;

Â Â Â Â Â  (ii) Fertilizing;

Â Â Â Â Â  (iii) Insect and disease control;

Â Â Â Â Â  (iv) Stump culture;

Â Â Â Â Â  (v) Soil cultivation; or

Â Â Â Â Â  (vi) Irrigation. [1999 c.314 Â§3; 2001 c.613 Â§21; 2003 c.454 Â§120; 2003 c.621 Â§81a; 2007 c.739 Â§37]

Â Â Â Â Â  Note: Section 38, chapter 739, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 38. The amendments to ORS 308A.056 by section 37 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.739 Â§38]

Â Â Â Â Â  308A.059 Farm use definition; rules. (1) The Department of Revenue shall provide by rule for a more detailed definition of farm use, consistent with the general definition in ORS 308A.056, to be used by county assessors in determining qualification for special assessment under ORS 308A.068. The rules shall not be designed to exclude from the special assessment those lands that are in farm use as defined in ORS 308A.056 for which tax relief is intended.

Â Â Â Â Â  (2) In determining qualification for special assessment under ORS 308A.068, the county assessor shall consider the use of the land by the owner, renter or operator thereof together with any other lands that are a part of one farming unit being operated by the owner, renter or operator. [Formerly 308.380]

Â Â Â Â Â  308A.062 Qualification of exclusive farm use zone farmland. (1) Any land that is within an exclusive farm use zone and that is used exclusively for farm use shall qualify for farm use special assessment under ORS 308A.050 to 308A.128, unless disqualified under other provisions of law.

Â Â Â Â Â  (2) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [1999 c.314 Â§5]

Â Â Â Â Â
308A.065
County
counsel review of exclusive farm use zoning ordinances; notice upon determination of unqualified land; assessment pending zone requalification. (1) Upon written request of the county assessor or county governing body, the county counsel shall review the zoning ordinances of the county that purport to establish exclusive farm use zones to determine if any zone mentioned in the ordinance is not an exclusive farm use zone. If the county counsel is in doubt as to whether a zone is an exclusive farm use zone, the county counsel shall request the assistance of the Department of Revenue under ORS 305.110. The county counsel shall promptly notify the county assessor and county governing body by letter of the findings of the county counsel.

Â Â Â Â Â  (2) If the assessor discovers any land that has been granted farm use special assessment under ORS 308A.062 that is not qualified for such assessment because the zone is not an exclusive farm use zone, the assessor shall immediately notify the county governing body of this fact.

Â Â Â Â Â  (3) Within six months from the date the county governing body receives notice from the assessor or from the Land Conservation and Development Commission that a farm use zone is not an exclusive farm use zone, the county governing body shall qualify the zone as an exclusive farm use zone within the meaning of ORS 308A.062. The assessor shall continue to assess the land at the special assessment provided in ORS 308A.107 until the county governing body qualifies the zone or the land is disqualified under ORS 308A.113.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section shall provide the exclusive procedure for correcting the erroneous granting of farm use special assessment as exclusive farm use zone farmland when the zone does not meet the definition of an exclusive farm use zone under ORS 308A.053. [Formerly 308.403]

Â Â Â Â Â  308A.068 Qualification of nonexclusive farm use zone farmland. (1) Any land that is not within an exclusive farm use zone but that is being used, and has been used for the preceding two years, exclusively for farm use shall qualify for farm use special assessment:

Â Â Â Â Â  (a) If the land meets the income requirements set forth in ORS 308A.071; and

Â Â Â Â Â  (b) Upon compliance with the application requirements set forth in ORS 308A.077.

Â Â Â Â Â  (2)(a) The provisions of this section shall not apply to any land with respect to which the owner has granted, and has outstanding, any lease or option to buy the surface rights for other than farm use.

Â Â Â Â Â  (b) This subsection does not apply in the case of a lease or option to buy surface rights:

Â Â Â Â Â  (A)(i) For the exploration of geothermal resources, as defined by ORS 522.005, mineral resources or other subsurface resources; or

Â Â Â Â Â  (ii) For the use of land for hunting, fishing, camping or other recreational use; and

Â Â Â Â Â  (B) If the exploration, use or possession engaged in pursuant to the lease or option to buy does not interfere with the farm use of the farmland.

Â Â Â Â Â  (3) Whether farmland qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. However, if land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232, at its real market value as defined by law without regard to this section, and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [1999 c.314 Â§7]

Â Â Â Â Â  308A.071 Income requirements for nonexclusive farm use zone farmland. (1) For purposes of ORS 308A.050 to 308A.128, farmland or a farm parcel that is not within an area zoned for exclusive farm use is not used exclusively for farm use unless all of the prerequisites of subsections (2) to (5) of this section are met.

Â Â Â Â Â  (2)(a) Except as provided in subsection (6) of this section, in three out of the five full calendar years immediately preceding the assessment date, the farmland or farm parcel was operated as a part of a farm unit that has produced a gross income from farm uses in the following amount for a calendar year:

Â Â Â Â Â  (A) If the farm unit consists of 6-1/2 acres or less, the gross income from farm use shall be at least $650.

Â Â Â Â Â  (B) If the farm unit consists of more than 6-1/2 acres but less than 30 acres, the gross income from farm use shall be at least equal to the product of $100 times the number of acres and any fraction of an acre of land included.

Â Â Â Â Â  (C) If the farm unit consists of 30 acres or more, the gross income from farm use shall be at least $3,000.

Â Â Â Â Â  (b) For purposes of determining the number of acres to be considered under paragraph (a) of this subsection, the land described in ORS 308A.056 (3) and the land, not exceeding one acre, used as a homestead shall not be included.

Â Â Â Â Â  (c) If a farm parcel is operated as part of a farm unit and the farmland of the farm unit is not all under the same ownership, the gross income requirements applicable to the farm parcel shall be as provided under paragraph (a) of this subsection. In addition, the gross income from farm use of a farm parcel described under this paragraph must be at least:

Â Â Â Â Â  (A) One-half of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit; or

Â Â Â Â Â  (B) A cash or net share crop rental of one-quarter of the gross income requirements described under paragraph (a) of this subsection that would be required if the farm parcel were the only farmland of the farm unit. For purposes of this subparagraph, Ânet share crop rentalÂ means the value of any crop received by the owner of the farm parcel less any costs borne by the owner of the farm parcel.

Â Â Â Â Â  (3) Excise or income tax returns are filed with the Department of Revenue for purposes of ORS chapter 316, 317 or 318 by the farmland owner or the operator of the farm unit that include a Schedule F and, if applicable, by the owner of a farm parcel that include a schedule or schedules showing rental income received by the owner of the farm parcel, during the years to which the income requirements of this section apply.

Â Â Â Â Â  (4) Upon request, a copy of the returns or the schedules of the returns showing the gross income received from farm use is furnished by the taxpayer to the county assessor.

Â Â Â Â Â  (5) The burden of proving the gross income of the farm unit for the years described in subsection (2) of this section is upon the person claiming special assessment for the land.

Â Â Â Â Â  (6) The failure of a farm unit to produce the amount of gross income required by subsection (2) of this section shall not prevent the farm unit from meeting the qualifications of this section if:

Â Â Â Â Â  (a) The failure is because:

Â Â Â Â Â  (A) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (B) Severe drought conditions are declared under ORS 536.700 to 536.780; and

Â Â Â Â Â  (b) The farm unit produces the required amount of gross income in three out of the last five nonflood or nondrought years.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂFarm parcelÂ means the contiguous land under the same ownership, whether assessed as one or more than one tax lot.

Â Â Â Â Â  (b) ÂGross incomeÂ includes the value of any crop or livestock that is used by the owner personally or in the farming operation of the owner, but does not include:

Â Â Â Â Â  (A) The value of any crop or livestock so used unless records accurately reflecting both value and use of the crop or livestock are kept by the owner in a manner consistent with generally accepted accounting principles; and

Â Â Â Â Â  (B) The purchase cost of livestock.

Â Â Â Â Â  (c) ÂOwnerÂ or ÂownershipÂ means any person described under ORS 308A.077 (2)(b)(A), (B), (D) or (E) and spouse or other person who is also an owner as tenant in common or other joint ownership interest. [Formerly 308.372; 2003 c.46 Â§22]

Â Â Â Â Â  308A.074 Wasteland qualifications; annual application. (1) Wasteland, dry or covered with water, neither economically tillable nor grazeable, lying in or adjacent to and in common ownership with nonexclusive farm use zone farmland described in ORS 308A.068, and that is not currently being used for any economic farm use shall qualify for farm use special assessment under ORS 308A.068 if the farmland was operated as part of a farm unit that produced more than one-half of the adjusted gross income of the owner or owners in the year prior to the year an application is filed under this section.

Â Â Â Â Â  (2)(a) An owner of wasteland shall make annual application to qualify the wasteland as nonexclusive farm use zone farmland under ORS 308A.068.

Â Â Â Â Â  (b) The application shall be filed with the county assessor on or before April 15 of each year qualification is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may be reasonably required to determine qualification, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings relating to the assessment of the wasteland, shall be confidential information of the assessorÂs office and shall be used only for purposes of ORS 308A.050 to 308A.128.

Â Â Â Â Â  (c) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true.

Â Â Â Â Â  (3) For purposes of this section, ÂownerÂ or ÂownersÂ means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b). [1999 c.314 Â§9]

Â Â Â Â Â  308A.077 Application to qualify nonexclusive farm use zone farmland. (1) Any owner of nonexclusive farm use zone farmland entitled to special assessment under ORS 308A.068 must, to secure the assessment, make application therefor to the county assessor on or before April 1 of the first year in which the assessment is desired.

Â Â Â Â Â  (2)(a) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor and shall include any information as may reasonably be required to determine the entitlement of the applicant.

Â Â Â Â Â  (b) The application may be signed by any one of the following:

Â Â Â Â Â  (A) The owner of the farmland who holds an estate therein in fee simple or for life.

Â Â Â Â Â  (B) Any one of tenants in common or tenants by the entirety, holding an estate in the farmland in fee simple or for life.

Â Â Â Â Â  (C) Any person of legal age, duly authorized in writing to sign an application on behalf of any person described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (D) The guardian or conservator of an owner, or the executor or administrator of an ownerÂs estate.

Â Â Â Â Â  (E) The purchaser of the fee simple or life estate of an owner under a contract of sale.

Â Â Â Â Â  (c) The assessor or the deputy of the assessor may not approve an application signed by a person whose authority to sign is not a matter of public record unless there is filed with the assessor a true copy of the deed, contract of sale, power of attorney or other appropriate instrument evidencing the signerÂs interest or authority. When filed with the assessor only, such instrument shall not constitute a public record.

Â Â Â Â Â  (3) There shall be attached to each application the affidavit or affirmation of the applicant that the statements contained therein are true. [Formerly 308.375; 2003 c.46 Â§23]

Â Â Â Â Â  308A.080 Acquired land qualifications. (1) Acquired land shall qualify for farm use special assessment if:

Â Â Â Â Â  (a) The acquired land:

Â Â Â Â Â  (A) Is not in an exclusive farm use zone;

Â Â Â Â Â  (B) Is, immediately upon acquisition, put into farm use; and

Â Â Â Â Â  (C) Is operated as part of the total farming unit with the original land; and

Â Â Â Â Â  (b) The original land:

Â Â Â Â Â  (A) Is owned by the purchaser of the acquired land;

Â Â Â Â Â  (B) Is in farm use;

Â Â Â Â Â  (C) Is assessed under ORS 308A.107; and

Â Â Â Â Â  (D) Produced gross income of at least $10,000 in the calendar year prior to acquisition.

Â Â Â Â Â  (2) Land that qualifies for farm use special assessment under subsection (1) of this section shall, for purposes of the gross income requirement under ORS 308A.071, be added to and treated as a part of the entire farming unit upon acquisition.

Â Â Â Â Â  (3) In order for acquired land described in this section to qualify under ORS 308A.068, an application must be filed under ORS 308A.077 on or before April 1 of the first year following acquisition in which farm use special assessment is sought for the acquired land. [Formerly 308.374]

Â Â Â Â Â  308A.083 Effect of qualification generally. In the case of exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062 or nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068, the county assessor shall enter on the assessment and tax roll the notation Âpotential additional tax liabilityÂ until the land is disqualified under ORS 308A.113 or 308A.116. [1999 c.314 Â§12]

Â Â Â Â Â  308A.086 Requalification generally. (1) Any land that has been disqualified from farm use special assessment under ORS 308A.050 to 308A.128 may requalify for special assessment under ORS 308A.050 to 308A.128 at the same time and in the same manner and under the same provisions of law as land initially qualifies for farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2) Land that requalifies under this section must meet applicable qualification requirements as of the assessment date for the tax year for which special assessment of the requalified land under ORS 308A.050 to 308A.128 is sought.

Â Â Â Â Â  (3) This section does not apply to the requalification of land that was disqualified and that is described:

Â Â Â Â Â  (a) In the case of land in an exclusive farm use zone, under ORS 215.236 (relating to nonfarm dwellings) and ORS 308A.706 (1)(a) (relating to compatible nonuse);

Â Â Â Â Â  (b) In the case of nonexclusive farm use zone farmland, under ORS 308A.089 (relating to requalification during first year of disqualification), 308A.116 (4) (relating to subdivision), 308A.122 (relating to abatement for failure to meet income requirements) or 308A.706 (1)(a) (relating to compatible nonuse); and

Â Â Â Â Â  (c) Under ORS 308A.706 (1)(d) (relating to change in special assessment). [1999 c.314 Â§13]

Â Â Â Â Â  308A.089 Requalification of disqualified nonexclusive farm use zone farmland; fee. (1) Notwithstanding ORS 308A.724, land that was nonexclusive farm use zone farmland and that has been disqualified by the county assessor from farm use special assessment for the reason that the land is no longer in farm use as described under ORS 308A.116 (1)(c) may be requalified for farm use special assessment for the first year in which the disqualification is in effect.

Â Â Â Â Â  (2) Disqualified farmland may requalify for special assessment under this section upon compliance with the following:

Â Â Â Â Â  (a) The owner shall make application for requalification to the county assessor on or before December 15 of the tax year for which the disqualification is first in effect.

Â Â Â Â Â  (b) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor.

Â Â Â Â Â  (c) The application shall contain the information necessary to determine that the property meets the requirements of ORS 308A.071 and the other requirements for property to receive a farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (d) The application shall be signed by the owner and shall be accompanied by a filing fee of:

Â Â Â Â Â  (A) $1 for each $1,000 (or fraction of $1,000) of real market value of the property as determined under ORS 308.232.

Â Â Â Â Â  (B) Not less than $10 or more than $250.

Â Â Â Â Â  (e) There shall be annexed to each application for requalification the affidavit or affirmation of the applicant that the statements contained therein are true.

Â Â Â Â Â  (3) Upon receipt of the application, the county assessor shall determine if the property meets the requirements of ORS 308A.071 and the other requirements for farm use special assessment under ORS 308A.050 to 308A.128 for the year in which the disqualification is first in effect.

Â Â Â Â Â  (4) Upon approval of the application the county assessor shall notify the officer in charge of the assessment and tax roll of the requalification for special assessment under ORS 308A.068. The officer shall correct the current assessment and tax roll to reflect the special assessment, as provided under ORS 311.205 (1)(e).

Â Â Â Â Â  (5) Upon disapproval of the application, the county assessor shall notify the owner of the applicationÂs disapproval and the landÂs continued disqualification. If notice of disapproval is not mailed prior to April 15 of the tax year, the application shall be considered approved.

Â Â Â Â Â  (6) As used in this section, ÂownerÂ means the person or persons entitled to file for special assessment under ORS 308A.077 (2)(b). [Formerly 308.392]

(Valuation)

Â Â Â Â Â  308A.092 Establishing value for farm use; procedure. (1) This section and ORS 308A.095 set forth the procedures by which the values for farm use are established for both:

Â Â Â Â Â  (a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

Â Â Â Â Â  (2) The values for farm use of farmland shall be determined utilizing an income approach. In utilizing the income approach, the capitalization rate shall be the effective rate of interest charged in
Oregon
by the Federal Farm Credit Bank system at the time of closing on loans for farm properties estimated as an average over the past five reported calendar years, plus a component for the local tax rate. The Department of Revenue annually shall determine and specify the rate according to the best information available, and shall certify the rate to the county assessors.

Â Â Â Â Â  (3) The county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre. [Formerly 308.345]

Â Â Â Â Â
308A.095
County
board of review to advise assessor on income-approach factors. (1) Income-approach factors being utilized by a county assessor in arriving at the values for farm use of farmland under ORS 308A.092 shall be submitted by the county assessor to a county board of review. The board of review shall advise the county assessor as to whether the factors being so utilized are proper under ORS 308A.092.

Â Â Â Â Â  (2) The county board of review shall consist of:

Â Â Â Â Â  (a) Two members appointed by the county court sitting for the transaction of county business, board of county commissioners or other county governing body of the county.

Â Â Â Â Â  (b) Two members appointed by the county assessor.

Â Â Â Â Â  (c) One member appointed by the four members appointed as provided in paragraphs (a) and (b) of this subsection, who shall serve for a term of one year.

Â Â Â Â Â  (3) Each member of the county board of review appointed under subsection (2)(a) and (b) of this section shall serve for a term ending two years after the date of the expiration of the term for which the predecessor of the member was appointed, except that a person appointed to fill a vacancy occurring prior to the expiration of the term shall be appointed for the remainder of the term.

Â Â Â Â Â  (4) Members of the county board of review must be persons knowledgeable and experienced in farmland values.

Â Â Â Â Â  (5) Members of the county board of review shall be reimbursed by the county for their actual and necessary expenses incurred in the performance of their functions as members. [Formerly 308.350]

Â Â Â Â Â
308A.098
County
board of property tax appeals use of assessorÂs data. Data utilized by a county assessor in arriving at the values for farm use of farmland under ORS 308A.092 shall be made available by the county assessor to the county board of property tax appeals in the event of any consideration of a petition involving the assessed value of farmland by the board of property tax appeals under ORS 309.100. [Formerly 308.355]

Â Â Â Â Â  308A.101 Department of Revenue declaratory rulings; judicial review. Any group or organization representing owners of farm properties may petition the Department of Revenue under ORS 305.105 for a declaratory ruling with respect to rules promulgated under ORS 308A.092 and 308A.095 and may obtain judicial review of the declaratory ruling in the manner provided by ORS 305.445. [Formerly 308.360]

Â Â Â Â Â  308A.104 Construction of provisions governing value for farm use. ORS 308A.092 and 308A.095 shall be construed liberally to effectuate their intended purpose. However, except as expressly provided and to the extent necessary to carry out their terms, nothing contained in ORS 308A.092 and 308A.095 shall be construed to alter or modify, by implication or otherwise, any of the tax laws of this state. [Formerly 308.365]

Â Â Â Â Â  308A.107 Value for farm use; maximum assessed value and assessed value of farmland. (1) The value for farm use, maximum assessed value and assessed value shall be determined under this section for both:

Â Â Â Â Â  (a) Exclusive farm use zone farmland that qualifies for special assessment under ORS 308A.062; and

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland that qualifies for special assessment under ORS 308A.068.

Â Â Â Â Â  (2) The value for farm use for each property subject to special assessment under this section shall equal the applicable value derived from the tables created pursuant to ORS 308A.092 for the tax year multiplied by the acreage of the property within the applicable class and area.

Â Â Â Â Â  (3)(a) The maximum assessed value for property subject to special assessment under this section shall be determined as provided in this subsection.

Â Â Â Â Â  (b) The county assessor shall develop tables for each tax year that provide, for each class and area, a maximum assessed value per acre that is equal to 103 percent of the assessed value per acre for the preceding tax year or 100 percent of the maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4) Property subject to special assessment under this section shall have an assessed value for the tax year equal to the acreage of the property that is within the same class and area multiplied by the lesser of the value per acre applicable to the property under subsection (2) of this section or under subsection (3) of this section.

Â Â Â Â Â  (5) If property subject to special assessment under this section consists of different classes, the assessed value of the property shall be the sum of the assessed values computed for each applicable class under subsection (4) of this section.

Â Â Â Â Â  (6) Property that newly qualifies for farm use special assessment shall, for the first tax year for which the special assessment applies, have:

Â Â Â Â Â  (a) A value for farm use as determined under subsection (2) of this section;

Â Â Â Â Â  (b) A maximum assessed value as determined under the tables developed under subsection (3) of this section; and

Â Â Â Â Â  (c) An assessed value as determined under subsections (4) and (5) of this section. [1999 c.314 Â§20; 2001 c.912 Â§5; 2005 c.94 Â§57]

Â Â Â Â Â  308A.110 Real property improvements and machinery not subject to farm use assessment. Except for property that is exempt or specially assessed under other provisions of law, real property improvements and machinery or other personal property on, attached to or in any other respect connected with property subject to assessment under ORS 308A.050 to 308A.128, including property used in operations that constitute farm use operations, shall have an assessed value determined under ORS 308.146. Real property improvements and machinery and personal property may not be assessed as provided in ORS 308A.050 to 308A.128. [1999 c.314 Â§21]

(Disqualification)

Â Â Â Â Â  308A.113 Disqualification of exclusive farm use zone farmland. (1) Land within an exclusive farm use zone shall be disqualified from special assessment under ORS 308A.062 by:

Â Â Â Â Â  (a) Removal of the special assessment by the assessor upon the discovery that the land is no longer being used as farmland;

Â Â Â Â Â  (b) Removal of the land from any exclusive farm use zone; or

Â Â Â Â Â  (c) Establishing a nonfarm dwelling on the land under ORS 215.236.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(a) of this section, the county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

Â Â Â Â Â  (a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (b) Severe drought conditions are declared under ORS 536.700 to 536.780.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 308.210, 308A.062, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

Â Â Â Â Â  (4) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [Formerly 308.397]

Â Â Â Â Â  308A.116 Disqualification of nonexclusive farm use zone farmland. (1) Nonexclusive farm use zone farmland qualified for special assessment under ORS 308A.068 shall be disqualified from such special assessment upon:

Â Â Â Â Â  (a) Notification by the taxpayer to the assessor to remove the special assessment;

Â Â Â Â Â  (b)
Sale
or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (c) Removal of the special assessment by the assessor upon the discovery that the land is no longer in farm use for failure to meet the income requirements under ORS 308A.071 or is no longer in farm use; or

Â Â Â Â Â  (d) The act of recording a subdivision plat under the provisions of ORS chapter 92.

Â Â Â Â Â  (2) The county assessor shall not disqualify the land that has been receiving special assessment upon the sale or transfer to a new owner or transfer by reason of death of a former owner to a new owner if the land continues to be used solely for farm use.

Â Â Â Â Â  (3) When, for any reason, the land or any portion thereof ceases to be used solely for farm use, the owner at the time of the change in use shall notify the assessor of the change prior to the next January 1 assessment date.

Â Â Â Â Â  (4) If under subsection (1)(d) of this section, the county assessor disqualifies land for special assessment upon the act of platting the land, the land, or a part of the land, may be requalified for special assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax, interest or penalty that remains due and owing on the land;

Â Â Â Â Â  (b) Submission by the owner of an application for special assessment under ORS 308A.077;

Â Â Â Â Â  (c) Meeting all of the qualifications for farm use special assessment under ORS 308A.068; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for farm use.

Â Â Â Â Â  (5) The county assessor shall not disqualify land that has been receiving special assessment if the land is not being farmed because:

Â Â Â Â Â  (a) The effect of flooding substantially precludes normal and reasonable farming during the year; or

Â Â Â Â Â  (b) Severe drought conditions are declared under ORS 536.700 to 536.780.

Â Â Â Â Â  (6)(a) Notwithstanding ORS 308.210, 308A.068, 311.405 or 311.410, if disqualification occurs as a result of the discovery that the land is no longer in farm use, then, regardless of when during the assessment year discovery is actually made, disqualification by the county assessor shall occur as of the January 1 assessment date of the assessment year in which discovery is made.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall apply only if the notice of disqualification required under ORS 308A.718 is mailed by the county assessor prior to August 15 of the tax year for which the disqualification of the land is asserted.

Â Â Â Â Â  (7) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [Formerly 308.390]

Â Â Â Â Â  308A.119 Abatement; termination of abatement. (1) If on January 1 of any year any farmland assessed under ORS 308A.068 has become disqualified for farm use special assessment because of any gross income or other requirement of ORS 308A.071, the collection of the additional taxes under ORS 308A.700 to 308A.733 shall be deferred, but only if each year for a period of five consecutive years (or such lesser number of years in which farm use assessment was in effect prior to disqualification) beginning on January 1 of the first year the land became so disqualified, the land is used as farmland (including, for the purposes of this section, the growing of forest products). As the limited use is continued and completed each year, additional taxes are abated on the basis of an abatement of one yearÂs additional tax for each year of limited use beginning with the oldest year for which additional taxes are due for up to five years (or the number of years for which farm use assessment was in effect, whichever is less). Beginning on the January 1 the land became so disqualified the land shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law without regard to any special assessment laws.

Â Â Â Â Â  (2) If at any time prior to the expiration of the five-year (or lesser) period specified in subsection (1) of this section the land is used for a higher and better use than farmland, the abatement process shall terminate, and there shall be added to the tax extended against the land on the next general property tax roll, (to be collected and distributed in the same manner as the remainder of the real property tax) the additional taxes that still remain deferred and unabated under subsection (1) of this section.

Â Â Â Â Â  (3) When land described in this section is used for a higher and better use than farmland during the five-year (or lesser) period described in subsection (1) of this section, the owner shall notify the county assessor before the following January 1 of the change in use.

Â Â Â Â Â  (4) The amount determined to be due under this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370. [Formerly 308.404]

Â Â Â Â Â  308A.122 Effect of requalification on abated taxes. If during the period specified in ORS 308A.119, the farmland again meets the gross income or other requirements of ORS 308A.071, the owner may apply to the assessor on or before April 1 of the next calendar year, in the manner provided in ORS 308A.077, for farm use special assessment. If satisfied that the requirements of ORS 308A.071 have been met, the assessor shall restore farm use special assessment to the land. The potential additional taxes for all years not already abated under ORS 308A.119 shall continue as a potential liability against the land under ORS 308A.119 and 308A.706, except that each oldest year of potential liability shall abate as the total of all other years of potential additional tax liability for prior years reaches five. [Formerly 308.406]

Â Â Â Â Â  308A.125 Historic cemeteries within exclusive farm use zones; partition; effect of disqualification. Any land that has received special assessment as exclusive farm use zone farmland, has been used as a cemetery at any time between 1810 to 1950, contains fewer than 50 marked graves, is less than one acre in size and was issued a patent, whether recorded or unrecorded, before 1900 may be partitioned from a parcel that shall continue to qualify for special assessment. The parcel that continues in special assessment and the partitioned cemetery shall not be subject to the provisions of ORS 308A.703 as a result of partitioning under this section. [Formerly 308.400]

Â Â Â Â Â  308A.128 Certain district assessments inapplicable to exclusive farm use zone farmland. (1) Except as otherwise provided in subsection (2) of this section, the assessments and levies of the following taxing units and special districts shall not be imposed while land is qualified for special assessment as exclusive farm use zone farmland under ORS 308A.062:

Â Â Â Â Â  (a) Sanitary districts formed under ORS 450.005 to 450.245.

Â Â Â Â Â  (b) Domestic water supply districts formed under ORS chapter 264.

Â Â Â Â Â  (c) Water authorities, sanitary authorities or joint water and sanitary authorities formed under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) Benefit assessments or special ad valorem tax levies imposed upon homesites situated within a parcel of farm use land. As used in this paragraph, ÂhomesiteÂ means not more than one acre of land upon which are constructed nonfarm dwellings and appurtenances; or

Â Â Â Â Â  (b) Benefit assessments or special ad valorem tax levies imposed subsequent to disqualification of lands for farm use special assessment under ORS 308A.062. [Formerly 308.401]

FARM AND
FOREST
HOMESITES

Â Â Â Â Â  308A.250 Definitions for ORS 308A.250 to 308A.259. As used in ORS 308A.250 to 308A.259:

Â Â Â Â Â  (1) ÂExclusive farm use zoneÂ has the meaning given that term in ORS 308A.053.

Â Â Â Â Â  (2) ÂForestlandÂ means forestland that is a parcel of land of more than 10 acres that has been zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use and that is, as of the assessment date for which value for the forest homesite is being determined:

Â Â Â Â Â  (a) Land that has as its highest and best use the growing and harvesting of trees of a marketable species;

Â Â Â Â Â  (b) Land that has been designated as forestland under ORS 321.257 to 321.390 or 321.805 to 321.855; or

Â Â Â Â Â  (c) Land that is assessed as small tract forestland under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) ÂHomesiteÂ means land described in ORS 308A.253, including all tangible improvements to the land under and adjacent to a dwelling and other structures, if any, that are customarily provided in conjunction with the dwelling.

Â Â Â Â Â  (4) ÂNonexclusive farm use zone farmlandÂ has the meaning given that term in ORS 308A.053.

Â Â Â Â Â  (5) ÂOwnerÂ or ÂownersÂ means:

Â Â Â Â Â  (a) The person who holds an estate in the homesite in fee simple or for life.

Â Â Â Â Â  (b) Any one of tenants in common or tenants by the entirety, holding an estate in the homesite in fee simple or for life.

Â Â Â Â Â  (c) Any person of legal age, duly authorized in writing to act on behalf of any person described in paragraph (a) or (b) of this subsection in filing an application for special assessment of nonexclusive farm use zone farmland.

Â Â Â Â Â  (d) The guardian or conservator of an owner, or the executor or administrator of an ownerÂs estate.

Â Â Â Â Â  (e) The purchaser of the fee simple or life estate of an owner under a contract of sale. [1999 c.314 Â§29; 2003 c.454 Â§Â§96,98; 2003 c.621 Â§82]

Â Â Â Â Â  308A.253 Qualification of homesites. (1) Land under a dwelling that is used in conjunction with the activities customarily carried on in the management and operation of forestland held or used for the predominant purpose of growing and harvesting trees of a marketable species shall qualify for special assessment under ORS 308A.256.

Â Â Â Â Â  (2) Land under dwellings located within an exclusive farm use zone and used in conjunction with farm use shall qualify for special assessment under ORS 308A.256.

Â Â Â Â Â  (3) Land under dwellings used in conjunction with the farm use of nonexclusive farm use zone farmland shall qualify for special assessment under ORS 308A.256 if the farmland was operated as a part of a farm unit that produced more than one-half of the adjusted gross income of the owner or owners in the year prior to the year an application is filed under this section.

Â Â Â Â Â  (4) Land under a dwelling on a lot or parcel that is specially assessed under ORS 308A.403 to 308A.430 or 308A.450 to 308A.465 shall qualify for special assessment under ORS 308A.256 if the land associated with the homesite:

Â Â Â Â Â  (a) Was the subject of an application for wildlife habitat special assessment under ORS 308A.424 or conservation easement special assessment under ORS 308A.456 and includes an existing homesite that was specially assessed under one of the special assessments listed in ORS 308A.703 (1) during the assessment year prior to application; or

Â Â Â Â Â  (b)(A) Is zoned in the comprehensive plan for exclusive farm use, forest use or farm and forest use; and

Â Â Â Â Â  (B) The parcel has a minimum of 10 acres that meet the stocking and species requirements of land specially assessed under ORS 321.354 or 321.833.

Â Â Â Â Â  (5) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling Âin conjunction with the activities customarily carried on in the management and operation of forestlandÂ includes but is not limited to use of the dwelling under circumstances as follows:

Â Â Â Â Â  (a) The dwelling is owned and occupied by a person who is engaged in the operation of the forestland, is occupied by an employee of the owner of forestland who is employed in connection with the forest operation or is occupied by a person who is involved in the forest operation; or

Â Â Â Â Â  (b) The dwelling is owned and occupied by a person who is no longer engaged in the forest operation but:

Â Â Â Â Â  (A) Whose principal source of income is derived from the harvest of timber from the forestland on which the dwelling is located;

Â Â Â Â Â  (B) Who owned and occupied the dwelling, and was engaged in the forest operation, during the five consecutive tax years before the tax year in which engagement in the forest operation ended; and

Â Â Â Â Â  (C) Who has owned and occupied the dwelling continuously during the period since engagement in the forest operation ended. For purposes of this subparagraph, ÂcontinuousÂ includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

Â Â Â Â Â  (6) For purposes of ORS 308A.250 to 308A.259, the use of a dwelling Âin conjunction with farm useÂ of farm use land includes but is not limited to use of the dwelling under circumstances as follows:

Â Â Â Â Â  (a) The dwelling is owned and occupied by a person who is engaged in the operation of the farm use land, is occupied by an employee of the owner of farm use land who is employed in connection with the farming operation or is occupied by a person who is involved in the farming operation; or

Â Â Â Â Â  (b) The dwelling is owned and occupied by a person who is no longer engaged in the farm operation on the farm use land but:

Â Â Â Â Â  (A) Whose principal source of income is from the farm operation on the farm use land on which the dwelling is located;

Â Â Â Â Â  (B) Who owned and occupied the dwelling, and was engaged in the farm operation, during the five consecutive tax years before the tax year in which engagement in the farm operation ended; and

Â Â Â Â Â  (C) Who has owned and occupied the dwelling continuously during the period since engagement in the farm operation ended. For purposes of this subparagraph, ÂcontinuousÂ includes any period in which the dwelling is unoccupied because of health, vacation or other reason, if during the period the dwelling is not leased or rented to another person.

Â Â Â Â Â  (7)(a) In order for land described in subsection (3) of this section to qualify for assessment under ORS 308A.250 to 308A.259, the owner or owners shall file an application with the county assessor on or before April 15 of each year the assessment is desired. The application shall be made on forms prepared by the Department of Revenue and supplied by the assessor and shall include any information as may be reasonably required to determine the entitlement of the applicant, including copies of applicable state income tax returns. All information provided, including determinations made under administrative and court proceedings where entitlement is in issue, shall be confidential information of the assessorÂs office and shall be used only for purposes of this subsection.

Â Â Â Â Â  (b) There shall be attached to each application an affidavit or affirmation from the applicant providing that the statements contained in the application are true. [Formerly 308.376; 2003 c.539 Â§12; 2007 c.809 Â§8]

Â Â Â Â Â  Note: Section 21, chapter 809, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 21. Sections 2 to 7 of this 2007 Act [308A.450 to 308A.465] and the amendments to ORS 215.236, 271.785, 308A.253, 308A.318, 308A.703, 308A.706, 308A.707, 308A.712, 308A.718, 308A.724, 308A.733, 308A.743 and 321.716 by sections 8 to 20 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.809 Â§21]

Â Â Â Â Â  308A.256 Maximum assessed value and assessed value of homesites. (1) The maximum assessed value and assessed value of a homesite shall be determined as provided in this section.

Â Â Â Â Â  (2) A homesite shall have an assessed value for ad valorem property tax purposes for the tax year equal to the lesser of the homesiteÂs maximum assessed value or homesite value.

Â Â Â Â Â  (3) The homesite value for purposes of ORS 308A.250 to 308A.259 shall equal the real market value of the bare land of the total parcel and contiguous acres under same ownership, as determined under ORS 308.205, divided by the number of acres in the total parcel and contiguous acres under the same ownership, plus the lesser of:

Â Â Â Â Â  (a) $4,000; or

Â Â Â Â Â  (b) The depreciated replacement cost of land improvements necessary to establish the homesite.

Â Â Â Â Â  (4) For the purposes of establishing a homesite value, the value of one acre of land for each homesite, as determined in subsection (3) of this section shall be used.

Â Â Â Â Â  (5) The homesiteÂs maximum assessed value shall equal 103 percent of the homesiteÂs assessed value for the previous tax year or 100 percent of the homesiteÂs maximum assessed value for the previous tax year, whichever is greater.

Â Â Â Â Â  (6) For the first tax year for which property constitutes a homesite under this section, the homesiteÂs maximum assessed value shall equal the homesiteÂs value as determined under subsection (3) of this section multiplied by the ratio of average maximum assessed value to real market value of the residential property class in the county. [Formerly 308.377; 2003 c.169 Â§2]

Â Â Â Â Â  308A.259 Disqualification of homesite. (1) A homesite shall be disqualified from assessment under ORS 308A.256 and shall be assessed at the assessed value under ORS 308.146 if the dwelling:

Â Â Â Â Â  (a) Is not being used in conjunction with the activities customarily carried on in the management and operation of forestland held or used for the predominant purpose of growing and harvesting trees of a marketable species; or

Â Â Â Â Â  (b)(A) Is not being used in conjunction with farm use; and

Â Â Â Â Â  (B) Is used for a nonfarm purpose; however, vacancy does not constitute a change in use.

Â Â Â Â Â  (2) If a homesite becomes disqualified from special assessment under the provisions of subsection (1) of this section, except for establishing a nonfarm dwelling pursuant to ORS 215.236, no additional tax shall be imposed following disqualification. The remaining qualifying portion of the parcel shall be valued as specially assessed.

Â Â Â Â Â  (3) If the owner establishes a nonfarm dwelling in an exclusive farm use zone under ORS 215.236, additional taxes shall be imposed as provided in ORS 308A.700 to 308A.733. [Formerly 308.378]

OPEN SPACE LANDS

Â Â Â Â Â  308A.300 Definitions for ORS 308A.300 to 308A.330. As used in ORS 308A.300 to 308A.330, unless a different meaning is required by the context:

Â Â Â Â Â  (1) ÂOpen space landÂ means:

Â Â Â Â Â  (a) Any land area so designated by an official comprehensive land use plan adopted by any city or county; or

Â Â Â Â Â  (b) Any land area, the preservation of which in its present use would:

Â Â Â Â Â  (A) Conserve and enhance natural or scenic resources;

Â Â Â Â Â  (B) Protect air or streams or water supply;

Â Â Â Â Â  (C) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (D) Conserve landscaped areas, such as public or private golf courses, which reduce air pollution and enhance the value of abutting or neighboring property;

Â Â Â Â Â  (E) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries or other open space;

Â Â Â Â Â  (F) Enhance recreation opportunities;

Â Â Â Â Â  (G) Preserve historic sites;

Â Â Â Â Â  (H) Promote orderly urban or suburban development; or

Â Â Â Â Â  (I) Retain in their natural state tracts of land, on such conditions as may be reasonably required by the legislative body granting the open space classification.

Â Â Â Â Â  (2) ÂCurrentÂ or ÂcurrentlyÂ means as of next January 1, on which the property is to be listed and valued by the county assessor under ORS chapter 308.

Â Â Â Â Â  (3) ÂOwnerÂ means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, ÂownerÂ shall mean the contract vendee. [Formerly 308.740]

Â Â Â Â Â  308A.303 Policy. The legislature hereby declares that it is in the best interest of the state to maintain, preserve, conserve and otherwise continue in existence adequate open space lands and the vegetation thereon to assure continued public health by counteracting pollutants and to assure the use and enjoyment of natural resources and scenic beauty for the economic and social well-being of the state and its citizens. The legislature further declares that it is in the public interest to prevent the forced conversion of open space land to more intensive uses as the result of economic pressures caused by the assessment thereof for purposes of property taxation at values incompatible with their preservation as such open space land, and that assessment practices must be so designed as to permit the continued availability of open space lands for these purposes, and it is the intent of ORS 308A.300 to 308A.330 to so provide. [Formerly 308.745]

Â Â Â Â Â  308A.306 Application for open space use assessment; contents of application; filing; reapplication. An owner of land desiring current open space use assessment under ORS 308A.300 to 308A.330 shall make application to the county assessor upon forms prepared by the Department of Revenue and supplied by the county assessor. The owner shall describe the land for which classification is requested, the current open space use or uses of the land, and shall designate the paragraph of ORS 308A.300 (1) under which each such use falls. The application shall include such other information as is reasonably necessary to properly classify an area of land under ORS 308A.300 to 308A.330 with a verification of the truth thereof. Applications shall be made to the county assessor during the calendar year preceding the first assessment year for which such classification is requested. If the ownership of all property included in the application remains unchanged, a new application is not required after the first year for which application was made and approved. [Formerly 308.750]

Â Â Â Â Â  308A.309 Submission of application for approval of local granting authority; grounds for denial; approval; application withdrawal. (1) Within 10 days of filing in the office of the assessor, the assessor shall refer each application for classification to the planning commission, if any, of the governing body and to the granting authority, which shall be the county governing body, if the land is in an unincorporated area, or the city legislative body, if it is in an incorporated area. An application shall be acted upon in a city or county with a comprehensive plan in the same manner in which an amendment to the comprehensive plan is processed. In determining whether an application made for classification under ORS 308A.300 (1)(b) should be approved or disapproved, the granting authority shall weigh:

Â Â Â Â Â  (a) The projected costs and other consequences of extending urban services to the affected lot or parcel;

Â Â Â Â Â  (b) The value of preserving the lot or parcel as open space;

Â Â Â Â Â  (c) The projected costs and other consequences of extending urban services beyond the affected lot or parcel; and

Â Â Â Â Â  (d) The projected costs and other consequences, including the projected costs of extending urban services, of expanding the urban growth boundary in other areas if necessary to compensate for any reduction in available buildable lands.

Â Â Â Â Â  (2) The granting authority shall not deny the application solely because of the potential loss in revenue that may result from granting the application if the granting authority determines that preservation of the current use of the land will:

Â Â Â Â Â  (a) Conserve or enhance natural or scenic resources;

Â Â Â Â Â  (b) Protect air or streams or water supplies;

Â Â Â Â Â  (c) Promote conservation of soils, wetlands, beaches or tidal marshes;

Â Â Â Â Â  (d) Conserve landscaped areas, such as public or private golf courses, which enhance the value of abutting or neighboring property;

Â Â Â Â Â  (e) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations, sanctuaries, or other open spaces;

Â Â Â Â Â  (f) Enhance recreation opportunities;

Â Â Â Â Â  (g) Preserve historic sites;

Â Â Â Â Â  (h) Promote orderly urban or suburban development; or

Â Â Â Â Â  (i) Affect any other factors relevant to the general welfare of preserving the current use of the property.

Â Â Â Â Â  (3) The granting authority may approve the application with respect to only part of the land which is the subject of the application; but if any part of the application is denied, the applicant may withdraw the entire application. [Formerly 308.755]

Â Â Â Â Â  308A.312 Notice to assessor of approval or denial; recording approval; assessor to record potential additional taxes on tax roll; appeal from denial. (1) The granting authority shall immediately notify the county assessor and the applicant of its approval or disapproval which shall in no event be later than April 1 of the year following the year of receipt of said application. An application not denied by April 1 shall be deemed approved, and shall be considered to be land which qualifies under ORS 308A.300 to 308A.330.

Â Â Â Â Â  (2) When the granting authority determines that land qualifies under ORS 308A.300 to 308A.330, it shall enter on record its order of approval and file a copy of the order with the county assessor within 10 days. The order shall state the open space use upon which approval was based. The county assessor shall, as to any such land, assess on the basis provided in ORS 308A.315, and each year the land is classified shall also enter on the assessment roll, as a notation, the assessed value of such land were it not so classified.

Â Â Â Â Â  (3) Each year the assessor shall include in the certificate made under ORS 311.105 a notation of the amount of additional taxes which would be due if the land were not so classified.

Â Â Â Â Â  (4) The additional taxes noted under subsection (3) of this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) On approval of an application filed under ORS 308A.306, for each year of classification the assessor shall indicate on the tax roll that the property is being specially assessed as open space land and is subject to potential additional taxes as provided by ORS 308A.318, by adding the notation Âopen space land (potential addÂl tax)Â.

Â Â Â Â Â  (6) Any owner whose application for classification has been denied may appeal to the circuit court in the county where the land is located, or if located in more than one county, in that county in which the major portion is located. [Formerly 308.760]

Â Â Â Â Â  308A.315 Determination of maximum assessed value and assessed value of open space lands; rules. (1) The maximum assessed value and assessed value of land classified as open space land under ORS 308A.300 to 308A.330 shall be determined as provided in this section.

Â Â Â Â Â  (2) Land classified as open space land shall have an assessed value for the tax year equal to the lesser of the landÂs maximum assessed value or the landÂs open space value determined under subsection (5) of this section.

Â Â Â Â Â  (3) The landÂs maximum assessed value shall equal 103 percent of the landÂs assessed value for the previous tax year or 100 percent of the landÂs maximum assessed value for the previous tax year, whichever is greater.

Â Â Â Â Â  (4)(a) For the first tax year for which the land is classified as open space land, the land shall have a maximum assessed value equal to the landÂs open space value determined under subsection (5) of this section multiplied by the ratio of the total maximum assessed value of all open space land within the county over the total open space value of all open space land in the county.

Â Â Â Â Â  (b) If there is an insufficient amount of land classified as open space land in a county to permit a statistically reliable ratio to be determined under paragraph (a) of this subsection, the statewide totals of maximum assessed value of open space land and open space value shall be used in determining the ratio.

Â Â Â Â Â  (c) The Department of Revenue shall prescribe rules setting forth the minimum amount of open space land in a county needed to establish a statistically reliable ratio.

Â Â Â Â Â  (5) The open space value of land classified as such under ORS 308A.300 to 308A.330 shall be the landÂs real market value under ORS 308.205:

Â Â Â Â Â  (a) Assuming the highest and best use of the land to be the current open space use, such as park, sanctuary or golf course. The assessor shall not consider alternative uses to which the land might be put.

Â Â Â Â Â  (b) Valuing the improvements on the land, if any, as required by ORS 308.205. [Formerly 308.765; 2003 c.169 Â§3]

Â Â Â Â Â  308A.318 Change in use of open space land; notice to assessor; withdrawal from classification; collection of additional taxes; exception. (1) When land has once been classified under ORS 308A.300 to 308A.330, it shall remain under such classification and it shall not be applied to any other use than as open space unless withdrawn from classification as provided in subsection (2) of this section, except that if the use as open space land changes from one open space use to another open space use, such as a change from park purposes to golf course land, the owner shall notify the assessor of such change prior to the next January 1 assessment date.

Â Â Â Â Â  (2) During any year after classification, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which such land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from such classification, and immediately shall give written notice of the withdrawal to the granting authority that classified the land; and additional real property taxes shall be collected on such land in an amount equal to the total amount of potential additional taxes computed under ORS 308A.312 (3) during each year in which the land was classified, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable had the land not been so classified, limited to a total amount not in excess of the dollar difference in the value of the land as open space land for the last year of classification and the real market value under ORS 308.205 for the year of withdrawal.

Â Â Â Â Â  (3) If the owner fails to give the notice required under subsection (1) of this section during the period of classification, upon withdrawal under subsection (2) of this section, the assessor shall add to the tax extended against the land previously classified, an amount, if any, equal to the additional taxes that would have been collected had the assessor valued the classified land on the basis of the changed open space use, together with interest at the rate of two-thirds of one percent a month, or fraction of a month, from the dates on which such additional taxes would have been payable.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, open space lands that qualify for wildlife habitat special assessment under ORS 308A.403 to 308A.430 or conservation easement special assessment under ORS 308A.450 to 308A.465 may be disqualified from open space special assessment and qualified for wildlife habitat special assessment or conservation easement special assessment without payment of any additional tax under this section.

Â Â Â Â Â  (a) The additional tax as determined under subsection (2) of this section shall remain a potential liability notated on the assessment and tax roll, separate from and in addition to the wildlife habitat potential additional tax described in ORS 308A.427 or the conservation easement potential additional tax described in ORS 308A.459.

Â Â Â Â Â  (b) The interest as described in subsection (2) of this section shall be frozen for as long as the land remains in wildlife habitat special assessment or conservation easement special assessment.

Â Â Â Â Â  (c) If the land is disqualified from wildlife habitat special assessment or conservation easement special assessment and again becomes qualified for open space special assessment, the open space potential tax calculation shall resume as of the date of the renewed open space use special assessment qualification. [Formerly 308.770; 2003 c.539 Â§15; 2007 c.809 Â§9]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.321 Withdrawal by assessor when use changed; notice; imposition of additional taxes; interest; penalty; exception. (1) When land which has been classified and assessed under ORS 308A.300 to 308A.330 as open space land is applied to some use other than as open space land, except through compliance with ORS 308A.318 (2), or except as a result of the exercise of the power of eminent domain, the owner shall within 60 days thereof notify the county assessor of such change in use. The assessor or assessors shall withdraw the land from classification and immediately shall give written notice of the withdrawal to the granting authority that classified the land; and additional real property taxes shall be imposed upon such land in an amount equal to the amount that would have been due under ORS 308A.318 if notice had been given by the owner as of the date of withdrawal, plus a penalty equal to 20 percent of the amount so determined.

Â Â Â Â Â  (2) If no notice is given as required by subsection (1) of this section, the assessor, upon discovery of the change in use, shall compute the amount of taxes, penalty and interest described in subsection (1) of this section, as though notice had been given, and shall add thereto an additional penalty equal to 20 percent of the total amount so computed, for failure to give such notice.

Â Â Â Â Â  (3) The limitation described in ORS 308A.318 (2) applies only to the computation of taxes and interest, and not to the penalties described in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The provisions of subsections (1) and (2) of this section shall not apply in the event that the change in use results from the sale of a least 50 percent of such land classified under ORS 308A.300 to 308A.330 within two years after the death of the owner. [Formerly 308.775]

Â Â Â Â Â  308A.324 Prepayment of additional taxes; extending taxes on tax roll; collection; distribution. (1) The amount determined to be due under ORS 308A.318 or 308A.321 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (2) The amounts under ORS 308A.318 or 308A.321 shall be added to the tax extended against the land on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes. [Formerly 308.780]

Â Â Â Â Â  308A.327 Reports from owner to assessor; effect of failure to make report upon request. The assessor shall at all times be authorized to demand and receive reports by registered or certified mail from owners of land classified under ORS 308A.300 to 308A.330 as to the use of the same. If the owner shall fail, after 90 daysÂ notice in writing by certified mail to comply with such demand, the assessor may immediately withdraw the land from classification, give written notice to the granting authority of the withdrawal, and apply the penalties provided in ORS 308A.318 and 308A.321. [Formerly 308.785]

Â Â Â Â Â  308A.330 Rules. The Department of Revenue of the State of
Oregon
shall make such rules and regulations consistent with ORS 308A.300 to 308A.330 as shall be necessary or desirable to permit its effective administration. [Formerly 308.790]

RIPARIAN HABITAT EXEMPTION

Â Â Â Â Â  308A.350 Definitions for ORS 308A.350 to 308A.383. As used in ORS 308A.350 to 308A.383:

Â Â Â Â Â  (1) ÂOwnerÂ means the party or parties having the fee interest in land, except that where land is subject to a real estate sales contract, ÂownerÂ means the contract vendee under a recorded contract.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) ÂDesignated riparian landÂ means the beds of streams, the adjacent vegetation communities, and the land thereunder, which are predominantly influenced by their association with water, not to extend more than 100 feet landward of the line of nonaquatic vegetation, which are privately owned and which qualify for exemption under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (4) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district council under ORS 268.390 (3). [Formerly 308.792]

Â Â Â Â Â  308A.353 Policy. The Legislative Assembly declares that it is in the best interest of the state to maintain, preserve, conserve and rehabilitate riparian lands to assure the protection of the soil, water, fish and wildlife resources of the state for the economic and social well-being of the state and its citizens. The Legislative Assembly declares that riparian habitat maintained in a healthy condition is a legitimate land use that contributes to erosion control, improved water quality and prolonged streamflow. The Legislative Assembly further declares that it is in the public interest to prevent the forced conversion of riparian environments to more intensive uses as a result of economic pressures caused by the assessment of those lands for purposes of property taxation at values incompatible with their protection as riparian lands and that tax exemption must be granted to permit the continued availability of riparian environments for these purposes, and it is the intent of ORS 308A.350 to 308A.383 to so provide. [Formerly 308.793]

Â Â Â Â Â  308A.356 Application for exemption as riparian land; contents; notice after sale or transfer. An owner of land desiring designation and exemption of that land from ad valorem taxation as riparian land under ORS 308A.350 to 308A.383 shall make application to the county assessor upon forms prescribed by the Department of Revenue and supplied by the county assessor. The owner shall describe the land for which designation as riparian lands is requested and the current use of the land. The application shall include any other information as is reasonably necessary to properly designate an area of land as riparian land under ORS 308A.350 to 308A.383 with a verification of the truth thereof. Applications to the county assessor shall be made on or before December 31 of the calendar year preceding the first tax year for which such designation is requested. The county assessor shall notify the State Department of Fish and Wildlife if a recorded sale or transfer of the land granted exemption under ORS 308A.350 to 308A.383 occurs for the purpose of determining continued eligibility of the land for the exemption. The State Department of Fish and Wildlife shall notify the county assessor in writing of the finding within 120 days after the date the county assessorÂs notice is mailed or delivered. Failure of the assessor to notify the State Department of Fish and Wildlife shall not prevent the imposition of the additional tax prescribed by ORS 308A.368 (2). [Formerly 308.794]

Â Â Â Â Â  308A.359 Standards and criteria for exemption; determination; exemption limited to certain lands; application withdrawal. (1) The State Department of Fish and Wildlife shall develop standards and criteria for the designation of land as riparian. Upon the receipt of an application referred to it by the county assessor, the department shall determine if the land described in the application is qualified for designation as riparian.

Â Â Â Â Â  (2) The department shall review riparian management plans submitted by applicants to assure compliance with the intent of ORS 308A.353. Standards and criteria to be used to determine consistency with the intent of ORS 308A.350 to 308A.383 shall be developed by the department and shall be reviewed by the department annually. These criteria shall be in addition to the following provisions limiting participation under ORS 308A.350 to 308A.383:

Â Â Â Â Â  (a)(A) Subject to subparagraph (B) of this paragraph, and except as provided in subparagraph (C) of this paragraph, only lands planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 and outside adopted urban growth boundaries shall qualify.

Â Â Â Â Â  (B) Lands that, as of July 1, 1997, are outside adopted urban growth boundaries and also as of that date are planned and zoned as forest or agricultural lands, including rangeland, in compliance with the statewide planning goals adopted under ORS 197.240 qualify, for tax years beginning on or after July 1, 1998, for riparian designation if they are managed in the manner provided for designated riparian lands and are otherwise eligible for riparian designation under ORS 308A.350 to 308A.383 even though the lands are no longer outside adopted urban growth boundaries or planned or zoned as forest or agriculture.

Â Â Â Â Â  (C) Lands within the boundaries of a city and an urban growth boundary, if the city and county governing bodies have authorized the exemption under ORS 308A.360, may qualify if the lands are managed in the manner provided for riparian designation under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (b) Land management activities permitted within designated riparian lands shall be consistent with the intent of ORS 308A.350 to 308A.383.

Â Â Â Â Â  (3) Land that the State Department of Fish and Wildlife determines may qualify for designation as riparian shall be approved by the department for designation and exemption under ORS 308A.350 to 308A.383 only if the owner of the land has developed and implemented, in accordance with the standards adopted under subsections (1) and (2) of this section, adequate measures for:

Â Â Â Â Â  (a) The continued protection of the land; or

Â Â Â Â Â  (b) Techniques for rehabilitation of the riparian land and those measures or techniques are approved by the department.

Â Â Â Â Â  (4) The department may approve the application for designation of land as riparian with respect to only part of the land that is the subject of the application, but if any part of the application is denied, the applicant may withdraw the entire application. [Formerly 308.795; 2001 c.925 Â§7]

Â Â Â Â Â
308A.360
City
and county authorization required for exemption of riparian land within city and urban growth boundary. (1) Land located within the boundaries of a city and an urban growth boundary is exempt from the ad valorem property taxes of the city and county in which the land is located if:

Â Â Â Â Â  (a) The governing bodies of the city and the county in which the land is located have both adopted ordinances or resolutions:

Â Â Â Â Â  (A) Permitting the designation of land as riparian land; and

Â Â Â Â Â  (B) If possible, describing how the city or county will provide technical assistance to landowners preparing riparian management plans pursuant to ORS 308A.359 and will monitor landowner compliance with approved plans; and

Â Â Â Â Â  (b) The land qualifies for designation and exemption as riparian land under ORS 308A.350 to 308A.383.

Â Â Â Â Â  (2) Copies of the authorizing ordinances or resolutions must be given to the county assessor and to the State Department of Fish and Wildlife. [2001 c.925 Â§6]

Â Â Â Â Â  308A.362 Approval or disapproval of application; limitation on approval; order; notice; exemption; potential additional taxes. (1) The State Department of Fish and Wildlife shall immediately notify the county assessor and the applicant of its approval or disapproval of an application which shall in no event be later than April 1 of the year following the year of receipt of the application. Subject to subsection (2) of this section and the mileage limitation of ORS 308A.380, an application not denied by April 1 shall be deemed approved, and the land that is the subject of the application shall be considered to be land that qualifies under ORS 308A.359.

Â Â Â Â Â  (2) An application for land described in ORS 308A.359 (2)(a)(B) shall be approved only if filed on or before five years after the date the land became land no longer outside adopted urban growth boundaries or planned or zoned as forest or agricultural land.

Â Â Â Â Â  (3) An application for land described in ORS 308A.360 (1) may be approved only if ordinances or resolutions authorizing the exemption have been adopted by the city and county in which the land is located and these ordinances or resolutions are in effect on the date of application.

Â Â Â Â Â  (4) The department may not approve more than 50 applications for land described in ORS 308A.360 (1) for any tax year. An application that is not approved because of the limitation imposed by this subsection shall be held for consideration for the next tax year.

Â Â Â Â Â  (5)(a) When the department approves land for designation as riparian under ORS 308A.359, it shall enter an order of approval and file a copy of the order with the county assessor within 10 days. Upon receipt of the order, the county assessor shall enter a notation on the assessment roll that the land described in the order is exempt from ad valorem taxation.

Â Â Â Â Â  (b) If the land is as described in ORS 308A.360 (1), the exemption shall apply only to the ad valorem property taxes of the city and county that have authorized the exemption.

Â Â Â Â Â  (6) On approval of an application filed under ORS 308A.356, for each year of designation the assessor shall indicate on the assessment and tax roll that the property is exempt from taxation as riparian land or, in the case of land described in ORS 308A.360 (1), partially exempt from taxation. The assessor shall also indicate on the tax roll that the land is subject to potential additional taxes as provided by ORS 308A.368, by adding the notation Âdesignated riparian land (potential addÂl tax).Â

Â Â Â Â Â  (7) Any owner whose application for designation has been denied may appeal to the department under the provisions of ORS chapter 183 governing contested cases. [Formerly 308.796; 2001 c.925 Â§8]

Â Â Â Â Â  308A.365 Duration of exemption; change in use; withdrawal at request of owner. (1) When land has once been designated as riparian under ORS 308A.350 to 308A.383, it shall remain under that designation and it shall not be applied to any use other than those specifically included in the management plan or consistent with the intent of ORS 308A.350 to 308A.383 unless withdrawn from designation as provided in subsection (2) of this section.

Â Â Â Â Â  (2) During any year after designation, notice of request for withdrawal may be given by the owner to the county assessor or assessors of the county or counties in which the land is situated. The county assessor or assessors, as the case may be, shall withdraw such land from designation as riparian and shall immediately give written notice of the withdrawal to the State Department of Fish and Wildlife. [Formerly 308.797]

Â Â Â Â Â  308A.368 Additional taxes upon withdrawal from riparian land designation; computation. (1) When land that has been designated as exempt from taxation under ORS 308A.350 to 308A.383 as riparian is applied to some use other than that compatible with riparian use, as defined in the management plan, except through compliance with ORS 308A.365 (2), or except as a result of the exercise of the power of eminent domain, the owner shall within 60 days after the change in use notify the county assessor of the change in use. The assessor or assessors shall withdraw the land from designation and immediately give written notice of the withdrawal to the State Department of Fish and Wildlife. Thereafter, the land shall be assessed and taxed as other property similarly situated is assessed and taxed.

Â Â Â Â Â  (2) The assessor, upon discovery of the change in use to a use other than that compatible with riparian or upon withdrawal by the owner of the land from designation, shall compute an additional tax equal to the difference between the taxes assessed against the land and the taxes that otherwise would have been assessed against the land had the land not received exemption for each of the last five years (or such lesser number of years, corresponding to the number of years of exemption under ORS 308A.350 to 308A.383 applicable to the property after its most recent change of ownership) preceding the tax year in which the land was withdrawn from designation. [Formerly 308.798]

Â Â Â Â Â  308A.371 Additional taxes; payment; collection. (1) The amount determined to be due under ORS 308A.368 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (2) The amounts under ORS 308A.368 shall be added to the tax extended against the entire parcel of land of which the riparian land is a part on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property taxes. [Formerly 308.799]

Â Â Â Â Â  308A.374 Reports from owners; request after exemption granted for determination of continued qualification. (1) The assessor shall at all times be authorized to demand and receive reports by registered or certified mail from owners of land designated as riparian under ORS 308A.350 to 308A.383 as to the use of the same. If the owner fails, after 90 daysÂ notice in writing by certified mail to comply with such demand, the assessor shall give written notice to the State Department of Fish and Wildlife and to the landowner of the assessorÂs intention to withdraw the land from designation and apply the payments and penalties provided in ORS 308A.368 not less than 30 days prior to automatic withdrawal of the riparian land from designation. If, prior to the expiration of the 30-day period, the landowner fails to file the requested report, the assessor immediately shall withdraw the land from designation and apply the payments and penalties provided in ORS 308A.368.

Â Â Â Â Â  (2) If the assessor has reason to believe that land designated as riparian land no longer qualifies for designation and special assessment, the assessor shall request the State Department of Fish and Wildlife to determine if the land continues to qualify. The request shall be in writing. Upon receipt of the request, the State Department of Fish and Wildlife shall inspect the property and may take whatever steps are necessary to determine if the land continues to qualify for special assessment. The State Department of Fish and Wildlife shall notify the assessor of the determination made pursuant to the request of the assessor within 120 days after the request is received. A determination by the State Department of Fish and Wildlife that the property no longer qualifies shall constitute a discovery described in ORS 308A.368 (2). [Formerly 308.800]

Â Â Â Â Â  308A.377 Abatement of additional tax when farm, forest or open space land designated riparian. (1) Land may be designated as riparian upon application and approval of the application under ORS 308A.356 and 308A.359 if the land is being assessed under any of the following special assessment programs:

Â Â Â Â Â  (a) ORS 308A.050 to 308A.128 (relating to farm use special assessment).

Â Â Â Â Â  (b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western
Oregon
).

Â Â Â Â Â  (c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern
Oregon
).

Â Â Â Â Â  (d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

Â Â Â Â Â  (e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

Â Â Â Â Â  (2) Notwithstanding the provisions of any of the special assessment laws listed in subsection (1) of this section, the additional taxes, penalties and interest that would be due as a result of a change of designation to riparian shall be abated and shall not be collected. [Formerly 308.801; 2003 c.454 Â§Â§100,102; 2003 c.621 Â§83]

Â Â Â Â Â  308A.380 Limitation on amount of land that may be exempt as riparian land. (1)(a) For the tax years beginning prior to July 1, 2004, the department may approve for designation as riparian land not more than 200 miles of private streambank in any county.

Â Â Â Â Â  (b) The land approved for designation as riparian land under this subsection each year shall be in addition to, and not restricted by, the approval of designation of land as riparian during the previous year. However, the department may, in addition, approve for designation as riparian land each year an amount of land equal to the amount of land withdrawn from, or disqualified for, designation as riparian land during the previous year, and, an amount of land equal to the difference between the amount of land approved for designation as riparian land during the previous years and the maximum established under paragraph (a) of this subsection.

Â Â Â Â Â  (2) If the department receives applications for designation of land as riparian in excess of the maximum established under subsection (1) of this section, preference shall be afforded according to the date the application was filed with the county assessor. Applications which are not approved because the maximum has been reached shall be held for consideration for approval for the next tax year. [Formerly 308.802]

Â Â Â Â Â  308A.383 Rules. The Department of Revenue and the State Department of Fish and Wildlife shall make such rules consistent with ORS 308A.350 to 308A.383 as may be necessary or desirable to permit its effective administration. [Formerly 308.803]

WILDLIFE HABITAT SPECIAL ASSESSMENT

Â Â Â Â Â  308A.400 Findings. (1) The Legislative Assembly finds that the State of
Oregon
has a rich diversity of plants, animals and other natural resources on private lands. Conservation and careful management of these resources is evident in
Oregon
Âs working landscape and is essential to the economic and ecological health of
Oregon
.

Â Â Â Â Â  (2) The Legislative Assembly further finds that conservation of natural resources on private lands is desirable, and nonregulatory programs that encourage and enable landowners to engage voluntarily in conservation should be available to supplement regulatory and other approaches.

Â Â Â Â Â  (3) The Legislative Assembly further finds that to maximize voluntary landowner participation in conservation programs, conservation should be recognized as a legitimate land use and landowners should have a full range of incentive programs from which to choose.

Â Â Â Â Â  (4) The Legislative Assembly further finds that state government should have a mechanism to coordinate, facilitate and memorialize a landownerÂs compliance with regulatory requirements while simultaneously providing a means to combine or coordinate multiple incentive programs among agencies and levels of government.

Â Â Â Â Â  (5) The Legislative Assembly further finds that efforts should be made to more effectively and efficiently target conservation programs administered by federal, state and local governments.

Â Â Â Â Â  (6) The Legislative Assembly further finds that there should be a comprehensive review to identify and assess the stateÂs conservation needs and to coordinate the development, dissemination and implementation of a comprehensive statewide conservation strategy to define priorities and address ecological goals while enhancing economic and social conditions. [2003 c.539 Â§1]

Â Â Â Â Â  Note: 308A.400 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 308A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  308A.403 Policy. (1) The Legislative Assembly declares that the protection and preservation of the wildlife resources of this state ought to be encouraged by recognizing wildlife habitat conservation and management as a legitimate land use.

Â Â Â Â Â  (2) The Legislative Assembly further declares that ORS 308A.403 to 308A.430 are intended to allow for the conservation and management of wildlife habitat.

Â Â Â Â Â  (3) The Legislative Assembly recognizes that the integration of wildlife habitat conservation and management plans with generally accepted agricultural and forestry practices is an important element in exercising good land stewardship. [2003 c.539 Â§3]

Â Â Â Â Â  308A.406 Definitions for ORS 308A.403 to 308A.430. As used in ORS 308A.403 to 308A.430:

Â Â Â Â Â  (1) ÂCooperating agencyÂ means the State Department of Fish and Wildlife, the United States Fish and Wildlife Service, the Natural Resources Conservation Service of the United States Department of Agriculture, the Oregon State University Extension Service or other persons with wildlife habitat conservation and management training considered appropriate for the preparation of a wildlife habitat conservation and management plan, as established by rules adopted by the State Fish and Wildlife Commission under ORS 308A.409.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Department of Fish and Wildlife.

Â Â Â Â Â  (3) Â
Lot
Â has the meaning given that term in ORS 92.010.

Â Â Â Â Â  (4) ÂParcelÂ has the meaning given that term in ORS 215.010.

Â Â Â Â Â  (5) ÂWildlife habitat conservation and management planÂ or ÂplanÂ means a plan developed by a cooperating agency and landowner that specifies the conservation and management practices, including farm and forest uses consistent with the overall intent of the plan, that will be conducted to preserve and improve wildlife habitat on an affected lot or parcel. [2003 c.539 Â§4; 2005 c.94 Â§58]

Â Â Â Â Â  308A.409 Wildlife habitat conservation and management plans; rules. (1)(a) The State Fish and Wildlife Commission shall adopt rules specifying the form and content of a wildlife habitat conservation and management plan that is sufficient for land that is subject to the plan to be specially assessed under ORS 308A.403 to 308A.430.

Â Â Â Â Â  (b) The rules adopted pursuant to this section shall:

Â Â Â Â Â  (A) Specify the conservation and management practices that are appropriate to preserve and enhance wildlife common to the diverse regions of this state; and

Â Â Â Â Â  (B) Specify that wildlife habitat conservation and management plans may include those efforts that improve water quality, protect and restore fish and wildlife habitats, recover threatened or endangered species, enhance streamflows and maintain or restore long-term ecological health, diversity and productivity on a broad geographic scale.

Â Â Â Â Â  (2) Under rules adopted pursuant to this section, the commission shall allow:

Â Â Â Â Â  (a) Accepted agricultural and forestry practices as an integral part of the wildlife habitat conservation and management practices specified in an approved plan; and

Â Â Â Â Â  (b) The lease or sale of in-stream water rights as an integral part of the wildlife habitat conservation and management practices specified in an approved plan.

Â Â Â Â Â  (3) The rules shall be reviewed periodically by the commission and revised when considered necessary or appropriate by the commission. [2003 c.539 Â§5]

Â Â Â Â Â  308A.412 Plan submission and review; limitation on approval; rules. (1) An owner of land described in ORS 308A.415 who seeks special assessment under ORS 308A.403 to 308A.430 shall first submit a proposed wildlife habitat conservation and management plan to the State Department of Fish and Wildlife for review.

Â Â Â Â Â  (2) The department shall review each submitted plan for compliance with the standards set forth in the rules adopted under ORS 308A.409 and shall determine if the plan is being implemented.

Â Â Â Â Â  (3) Upon completing a review of a proposed plan and determining that the plan is in compliance with the standards set forth in the rules adopted under ORS 308A.409 and is being implemented, the department shall issue to the landowner a written declaration that the land is subject to a wildlife habitat conservation and management plan approved by the department and that the landowner has begun implementing the plan.

Â Â Â Â Â  (4) The State Fish and Wildlife Commission may establish by rule a limit on the number of plans that may be approved in each calendar year. An application that is not approved because the maximum number of plans for a year has already been approved shall be held for consideration for approval for the next year. [2003 c.539 Â§6]

Â Â Â Â Â  308A.415 Designation by State Fish and Wildlife Commission of land eligible for wildlife habitat special assessment. (1) At the request of the governing body of a county, the State Fish and Wildlife Commission may designate the following land in unincorporated areas within the county as eligible for wildlife habitat special assessment:

Â Â Â Â Â  (a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

Â Â Â Â Â  (b) Land that is clearly identifiable as containing significant wildlife habitat.

Â Â Â Â Â  (2) At the request of the governing body of a city, the commission may designate the following land within the city as eligible for wildlife habitat special assessment:

Â Â Â Â Â  (a) Any land that is zoned for exclusive farm use, mixed farm and forest use or forest use under a land use planning goal protecting agricultural land or forestland; or

Â Â Â Â Â  (b) Land that is clearly identifiable as containing significant wildlife habitat.

Â Â Â Â Â  (3) With the prior consent of the governing body of a city, the county in which all or a part of the city is located may apply to the commission on behalf of the city for designation of any area that is within both the city and the county as eligible for wildlife habitat special assessment.

Â Â Â Â Â  (4) The commission may designate land described in subsection (1) or (2) of this section as eligible for wildlife habitat special assessment only if the commission finds:

Â Â Â Â Â  (a) That designation will promote the findings in ORS 308A.400 and the policy in ORS 308A.403; and

Â Â Â Â Â  (b) That the land described in subsection (1) or (2) of this section is of the nature and quality to allow for implementation of wildlife habitat conservation and management plans approved under rules adopted pursuant to ORS 308A.409.

Â Â Â Â Â  (5) Land may not qualify for wildlife habitat special assessment under ORS 308A.424 unless the commission has determined that the land is eligible for wildlife habitat special assessment under this section. [2003 c.539 Â§7]

Â Â Â Â Â  308A.418 Removal of designation upon request of city or county; requirements. (1) The governing body of the city or county that requested designation under ORS 308A.415 may request that the State Fish and Wildlife Commission remove that designation.

Â Â Â Â Â  (2) The commission shall remove the designation if:

Â Â Â Â Â  (a) The city or county demonstrates that the designation creates an economic burden for the city or county; and

Â Â Â Â Â  (b) The commission finds that the economic burden is significant.

Â Â Â Â Â  (3) In making its determination under subsection (2) of this section, the commission shall give significant weight to the demonstration of economic burden made by the city or county. [2003 c.539 Â§7a]

Â Â Â Â Â  308A.421 Effect of designation or removal for property tax purposes. A determination by the State Fish and Wildlife Commission to designate land as eligible for wildlife habitat special assessment under ORS 308A.415 or to remove that designation under ORS 308A.418 shall for property tax purposes be effective as of the tax year beginning the July 1 immediately following the determination. [2003 c.539 Â§7b]

Â Â Â Â Â  308A.424 Application for special assessment; approval. (1) When a wildlife habitat conservation and management plan is approved by the State Department of Fish and Wildlife and is being implemented, the owner of the land subject to the plan may apply to the county assessor to receive wildlife habitat special assessment.

Â Â Â Â Â  (2) Application shall be made to the county assessor on forms prepared by the Department of Revenue and supplied by the county assessor.

Â Â Â Â Â  (3) Applications for wildlife habitat special assessment shall be made to the county assessor on or before April 1 of the first assessment year for which the assessment is desired. The application shall include:

Â Â Â Â Â  (a) A copy of the wildlife habitat conservation and management plan.

Â Â Â Â Â  (b) A certified copy of the declaration described in ORS 308A.412 (3).

Â Â Â Â Â  (c) A description of the land that is the subject of the application that is sufficient for the county assessor to determine whether the land for which wildlife habitat special assessment is sought is within an area eligible for wildlife habitat special assessment.

Â Â Â Â Â  (d) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.703 upon disqualification from wildlife habitat special assessment.

Â Â Â Â Â  (e) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) An application to the county assessor shall be deemed approved unless, before August 15 of the year in which the application was filed, the assessor notifies the applicant in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (5) Whether land that is subject to a wildlife habitat conservation and management plan qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. If land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232 at its real market value as defined by law without regard to this section and shall be assessed at its assessed value under ORS 308.146 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year. [2003 c.539 Â§8]

Â Â Â Â Â  308A.427 Valuation. (1) The county assessor shall value land for wildlife habitat special assessment in accordance with this section.

Â Â Â Â Â  (a) For property that was specially assessed during the previous assessment year under a program listed in ORS 308A.706 (1)(d), the property shall continue to have a specially assessed value, a maximum assessed value and an assessed value as determined under whichever of the following was an applicable method of valuation for the previous assessment year:

Â Â Â Â Â  (A) Under ORS 308A.050 to 308A.128; or

Â Â Â Â Â  (B) Under ORS 321.354 or 321.833.

Â Â Â Â Â  (b) For property that was not specially assessed during the previous assessment year, the property shall have a specially assessed value, a maximum assessed value and an assessed value:

Â Â Â Â Â  (A) Determined under ORS 321.354 or 321.833 if, at the time of application, the land has growing upon it trees of a marketable species and in numbers sufficient to meet requirements for designated forestland under ORS 321.358 or 321.839; or

Â Â Â Â Â  (B) If the criteria set forth in subparagraph (A) of this paragraph are not satisfied, determined under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2) For property subject to wildlife habitat special assessment, the county assessor shall enter on the assessment and tax roll the notation Âpotential additional tax liabilityÂ until the land is disqualified under ORS 308A.430. [2003 c.539 Â§9]

Â Â Â Â Â  308A.430 Disqualification from special assessment. (1) Land subject to a wildlife habitat conservation and management plan shall be inspected by the State Department of Fish and Wildlife periodically to ensure that the land is managed in accordance with the plan. If the plan is not being implemented as approved, the department shall notify the landowner and require compliance measures to be taken within six months. If the plan is still not being implemented as required by the department at the end of the six-month period, the department shall notify the county assessor that the plan is not being implemented as approved.

Â Â Â Â Â  (2) The county assessor shall disqualify the land from wildlife habitat special assessment upon:

Â Â Â Â Â  (a) Notice from the department as described in subsection (1) of this section;

Â Â Â Â Â  (b) Notice of request by the landowner for withdrawal of the land from wildlife habitat special assessment;

Â Â Â Â Â  (c)
Sale
or transfer to an ownership making the land exempt from ad valorem property taxation;

Â Â Â Â Â  (d) The land qualifying for another special assessment listed in ORS 308A.703 (1); or

Â Â Â Â Â  (e) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (3) If, pursuant to subsection (2)(e) of this section, the county assessor disqualifies land for wildlife habitat special assessment upon the act of recording a subdivision plat, the land may requalify for wildlife habitat special assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

Â Â Â Â Â  (b) Compliance with ORS 308A.403 to 308A.430; and

Â Â Â Â Â  (c) Submission of an application for wildlife habitat special assessment under ORS 308A.424 and approval of the application by the county assessor.

Â Â Â Â Â  (4) Upon disqualification, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [2003 c.539 Â§10]

CONSERVATION EASEMENT

Â Â Â Â Â  308A.450 Definitions. As used in ORS 308A.450 to 308A.465:

Â Â Â Â Â  (1) ÂConservation easementÂ has the meaning given that term in ORS 271.715.

Â Â Â Â Â  (2) ÂHolderÂ has the meaning given that term in ORS 271.715.

Â Â Â Â Â  (3) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code as amended and in effect on December 31, 2006.

Â Â Â Â Â  (4) Â
Lot
Â has the meaning given that term in ORS 92.010.

Â Â Â Â Â  (5) ÂParcelÂ has the meaning given that term in ORS 92.010, as further modified by ORS 215.010. [2007 c.809 Â§2]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.453 Requirements. (1) Land subject to a conservation easement that is held by one or more holders and that is managed in compliance with the terms of the easement, shall receive conservation easement special assessment for ad valorem property tax purposes.

Â Â Â Â Â  (2) In order for land to be subject to assessment under ORS 308A.450 to 308A.465:

Â Â Â Â Â  (a) The terms of the conservation easement must be capable of meeting the requirements for being considered exclusively for conservation purposes under section 170(h) of the Internal Revenue Code if the land or easement were ever to be the subject of a contribution;

Â Â Â Â Â  (b) The conservation easement must be recorded in the records of the clerk of the county in which the land is located; and

Â Â Â Â Â  (c) A written certification must be filed with the county assessor stating that the conservation easement satisfies the requirements of paragraph (a) of this subsection. The certification must be filed by:

Â Â Â Â Â  (A) The owner of the land, if a deduction has been claimed for federal income tax purposes under section 170 of the Internal Revenue Code for a qualified conservation contribution with respect to the conservation easement; or

Â Â Â Â Â  (B) The holder, in all cases that are not described in subparagraph (A) of this paragraph. [2007 c.809 Â§3]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.456 Application for conservation easement special assessment; contents; application fee. (1) Upon satisfying the requirements of ORS 308A.453, the owner of land subject to a conservation easement may apply to the county assessor to receive conservation easement special assessment.

Â Â Â Â Â  (2) Application shall be made to the county assessor on forms prepared by the Department of Revenue and supplied by the county assessor.

Â Â Â Â Â  (3) Applications for conservation easement special assessment shall be made to the county assessor on or before April 1 of the first assessment year for which the assessment is desired. The application shall include:

Â Â Â Â Â  (a) A copy of the conservation easement along with the property tax account number for the land.

Â Â Â Â Â  (b) Contact information for the landowner and the holder or holders of the conservation easement.

Â Â Â Â Â  (c) Representations, along with supporting documentation, that the requirements of ORS 308A.453 have been satisfied.

Â Â Â Â Â  (d) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.700 to 308A.733 upon disqualification from conservation easement special assessment.

Â Â Â Â Â  (e) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (f) An application fee in the amount of $250.

Â Â Â Â Â  (4) The county assessor shall approve an application that includes all documents listed in subsection (3) of this section. The assessor shall notify the landowner and the holder of the assessorÂs decision to approve or wholly or partially deny an application.

Â Â Â Â Â  (5) Whether land subject to a conservation easement qualifies for special assessment under this section shall be determined as of January 1 of the assessment year. If land so qualified becomes disqualified prior to July 1 of the same assessment year, the land shall be valued under ORS 308.232 at its real market value as defined by law without regard to this section and shall be assessed at its assessed value under ORS 308.156 or as otherwise provided by law. If the land becomes disqualified on or after July 1, the land shall continue to qualify for special assessment as provided in this section for the current tax year.

Â Â Â Â Â  (6) Application fees collected under this section shall be deposited in the county general fund to the credit of the county assessor. [2007 c.809 Â§4]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.459 Valuation. (1) The county assessor shall value land for conservation easement special assessment in accordance with this section.

Â Â Â Â Â  (2) For property that was specially assessed during the previous assessment year under a special assessment law listed in ORS 308A.706 (1)(d), the property shall have a specially assessed value, a maximum assessed value and an assessed value determined under whichever of the following was an applicable method of valuation for the previous assessment year:

Â Â Â Â Â  (a) ORS 308A.050 to 308A.128; or

Â Â Â Â Â  (b) ORS 321.354 or 321.833.

Â Â Â Â Â  (3) For property that was not specially assessed during the previous assessment year, the property shall have a specially assessed value, a maximum assessed value and an assessed value:

Â Â Â Â Â  (a) Determined under ORS 321.354 or 321.833 if, at the time of application, the land has growing upon it trees of a marketable species and in numbers sufficient to meet requirements for designated forestland under ORS 321.358 or 321.839; or

Â Â Â Â Â  (b) If the criteria set forth in paragraph (a) of this subsection are not satisfied, determined under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (4) For property subject to conservation easement special assessment, the county assessor shall enter on the assessment and tax roll the notation Âpotential additional tax liabilityÂ until the land is disqualified under ORS 308A.465. [2007 c.809 Â§5]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.462 Dwellings. Subject to the terms of the applicable conservation easement, new and existing dwellings may be allowed on a lot or parcel subject to conservation easement special assessment as follows:

Â Â Â Â Â  (1) Lawfully existing dwellings, pursuant to ORS 215.130 (5) to (11), may remain.

Â Â Â Â Â  (2) For a lot or parcel without an existing dwelling, dwellings may be allowed if each dwelling for which the landowner seeks approval complies with all applicable requirements under the countyÂs acknowledged zoning ordinance. [2007 c.809 Â§6]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.465 Inspection by holder; disqualification; notice; requalification. (1) Land that is receiving conservation easement special assessment shall be inspected by a holder periodically to ensure that:

Â Â Â Â Â  (a) The land is managed in accordance with the terms of the conservation easement to which the land is subject;

Â Â Â Â Â  (b) The conservation easement continues to meet the requirements of ORS 308A.453 (2)(a); and

Â Â Â Â Â  (c) The holder complies with subsection (2) of this section.

Â Â Â Â Â  (2)(a) Every three years, or more frequently if requested in writing by the county assessor, the holder shall provide written certification to the county assessor that the land is being managed in accordance with the terms of the conservation easement to which the land is subject and that the conservation easement continues to meet the requirements of ORS 308A.453 (2)(a).

Â Â Â Â Â  (b) If, upon inspection, the holder determines that the land is not being managed in accordance with the terms of the conservation easement to which the land is subject or that the conservation easement no longer meets the requirements of ORS 308A.453 (2)(a), the holder shall notify the landowner and require compliance measures to be taken within six months or a reasonable shorter period if permitted by the terms of the conservation easement. If the plan is still not being implemented as required by the holder at the end of the six-month period or applicable shorter period, the holder shall notify the county assessor that the land is not being managed in accordance with the terms of the conservation easement to which the land is subject.

Â Â Â Â Â  (3) If the landowner has claimed a federal income tax deduction under section 170 of the Internal Revenue Code and the claim is disallowed because the contribution on which the claim is based is not a qualified conservation contribution under section 170(h) of the Internal Revenue Code, the landowner and holder shall immediately notify the county assessor of the disallowance.

Â Â Â Â Â  (4) The county assessor shall disqualify the land from conservation easement special assessment upon:

Â Â Â Â Â  (a) Failure of the holder to provide the certification described in subsection (2)(a) of this section within 90 days following the close of the three-year period or the date of the written request, whichever is earlier;

Â Â Â Â Â  (b) Notice from the holder as described in subsection (2)(b) of this section;

Â Â Â Â Â  (c) Notice from the landowner or holder as described in subsection (3) of this section;

Â Â Â Â Â  (d) Notice of request for withdrawal by the landowner of the land from conservation easement special assessment;

Â Â Â Â Â  (e)
Sale
or transfer to an ownership making the land exempt from ad valorem property taxation;

Â Â Â Â Â  (f) The land qualifying for another special assessment listed in ORS 308A.706 (1)(d); or

Â Â Â Â Â  (g) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (5) If, pursuant to subsection (4)(g) of this section, the county assessor disqualifies land for conservation easement special assessment upon the act of recording a subdivision plat, the land may requalify for conservation easement special assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remain due and owing as a result of the disqualification;

Â Â Â Â Â  (b) Compliance with ORS 308A.450 to 308A.465; and

Â Â Â Â Â  (c) Submission of an application for conservation easement special assessment under ORS 308A.456 and approval of the application by the county assessor.

Â Â Â Â Â  (6) Upon disqualification, the county assessor shall compute an additional tax under ORS 308A.700 to 308A.733. [2007 c.809 Â§7]

Â Â Â Â Â  Note: See note under 308A.253.

ADDITIONAL TAXES, PROCEDURES APPLICABLE TO CERTAIN LAND SPECIAL ASSESSMENT PROGRAMS

(Additional Taxes)

Â Â Â Â Â  308A.700 Definitions for ORS 308A.700 to 308A.733. As used in ORS 308A.700 to 308A.733:

Â Â Â Â Â  (1) ÂDisqualificationÂ includes the removal of forestland designation under ORS 321.359, 321.712, 321.716 or 321.842.

Â Â Â Â Â  (2) ÂUrban growth boundaryÂ means an urban growth boundary contained in a city or county comprehensive plan that has been acknowledged by the Land Conservation and Development Commission pursuant to ORS 197.251 or an urban growth boundary that has been adopted by a metropolitan service district under ORS 268.390 (3). [1999 c.314 Â§33; 2003 c.454 Â§Â§19,21; 2003 c.621 Â§84]

Â Â Â Â Â  308A.703 Additional taxes upon disqualification. (1) This section applies to land upon the landÂs disqualification from special assessment under any of the following sections:

Â Â Â Â Â  (a) Exclusive farm use zone farmland under ORS 308A.113;

Â Â Â Â Â  (b) Nonexclusive farm use zone farmland under ORS 308A.116;

Â Â Â Â Â  (c)
Western Oregon
designated forestland under ORS 321.359;

Â Â Â Â Â  (d) Eastern
Oregon
designated forestland under ORS 321.842;

Â Â Â Â Â  (e) Wildlife habitat special assessment under ORS 308A.430; or

Â Â Â Â Â  (f) Conservation easement special assessment under ORS 308A.465.

Â Â Â Â Â  (2) Following a disqualification listed in subsection (1) of this section, an additional tax shall be added to the tax extended against the land on the next assessment and tax roll, to be collected and distributed in the same manner as other ad valorem property tax moneys. The additional tax shall be equal to the difference between the taxes assessed against the land and the taxes that would otherwise have been assessed against the land, for each of the number of years determined under subsection (3) of this section.

Â Â Â Â Â  (3) The number of years for which additional taxes shall be calculated shall equal the lesser of the number of consecutive years the land had qualified for the special assessment program for which disqualification has occurred or:

Â Â Â Â Â  (a) Ten years, in the case of exclusive farm use zone farmland, but only if the land, immediately following disqualification, remains outside an urban growth boundary;

Â Â Â Â Â  (b) Ten years, in the case of wildlife habitat special assessment land within an exclusive farm use zone, but only if the land, immediately following disqualification, remains outside an urban growth boundary;

Â Â Â Â Â  (c) Ten years, in the case of conservation easement special assessment land within an exclusive farm use zone, but only if the land, immediately following disqualification, remains outside an urban growth boundary; or

Â Â Â Â Â  (d) Five years, in the case of:

Â Â Â Â Â  (A) Nonexclusive farm use zone farmland;

Â Â Â Â Â  (B) Western Oregon designated forestland;

Â Â Â Â Â  (C) Eastern
Oregon
designated forestland;

Â Â Â Â Â  (D) Exclusive farm use zone farmland that is not described in paragraph (a) of this subsection;

Â Â Â Â Â  (E) Wildlife habitat special assessment land that is not described in paragraph (b) of this subsection; or

Â Â Â Â Â  (F) Conservation easement special assessment land that is not described in paragraph (c) of this subsection.

Â Â Â Â Â  (4) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (5) If the disqualification of the land is the result of the sale or transfer of the land to an ownership making the land exempt from ad valorem property taxation, the lien for additional taxes shall attach as of the day preceding the sale or transfer.

Â Â Â Â Â  (6) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370. [1999 c.314 Â§34; 2001 c.114 Â§21; 2003 c.454 Â§Â§23,25; 2003 c.539 Â§16; 2003 c.621 Â§85; 2005 c.400 Â§3; 2007 c.809 Â§10]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.706 Circumstances when additional taxes are deferred; potential additional tax liability. (1) Notwithstanding that land may have been disqualified from special assessment, the additional taxes described under ORS 308A.703 shall not be imposed and shall remain a potential tax liability if, as of the date the disqualification is taken into account on the assessment and tax roll, the land is any of the following:

Â Â Â Â Â  (a) Disqualified exclusive farm use zone farmland or nonexclusive farm use zone farmland that:

Â Â Â Â Â  (A) Is not being used as farmland; and

Â Â Â Â Â  (B) Is not being used for industrial, commercial, residential or other use that is incompatible with a purpose to return the land to farm use.

Â Â Â Â Â  (b) Acquired by a governmental agency or body as a result of an exchange of the land for land of approximately equal value held by the governmental agency or body.

Â Â Â Â Â  (c) Acquired and used for natural heritage purposes and all of the following additional requirements are met:

Â Â Â Â Â  (A) The land is registered under ORS 273.581 as a natural heritage conservation area;

Â Â Â Â Â  (B) The land is acquired by a private nonprofit corporation;

Â Â Â Â Â  (C) The land is retained by the corporation, or transferred to the state by the corporation, for the purpose of educational, scientific and passive recreational use consistent with conservation of the ecological values and natural heritage elements of the area;

Â Â Â Â Â  (D) If the land is retained by the corporation, it remains open to the public without charge for the uses described in subparagraph (C) of this paragraph; and

Â Â Â Â Â  (E) The land is managed pursuant to a voluntary management agreement under ORS 273.581 (5).

Â Â Â Â Â  (d) Qualified for special assessment under:

Â Â Â Â Â  (A) ORS 308A.062, relating to farm use special assessment of land in an exclusive farm use zone;

Â Â Â Â Â  (B) ORS 308A.068, relating to farm use special assessment of nonexclusive farm use zone farmland;

Â Â Â Â Â  (C) ORS 321.358, relating to classification as designated forestland in western
Oregon
;

Â Â Â Â Â  (D) ORS 321.839, relating to classification as designated forestland in eastern
Oregon
;

Â Â Â Â Â  (E) ORS 321.709, relating to qualification as small tract forestland;

Â Â Â Â Â  (F) ORS 308A.424, relating to wildlife habitat special assessment; or

Â Â Â Â Â  (G) ORS 308A.456, relating to conservation easement special assessment.

Â Â Â Â Â  (e) Disqualified nonexclusive farm use zone farmland, to the extent the additional taxes are deferred or abated as provided in ORS 308A.119.

Â Â Â Â Â  (2) In any case where the additional tax is deferred under the provisions of this section but may subsequently be imposed under ORS 308A.712, the county assessor shall continue to enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll. [1999 c.314 Â§35; 2003 c.454 Â§Â§27,29; 2003 c.539 Â§17; 2003 c.621 Â§86; 2007 c.809 Â§11]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.707 Additional taxes when land disqualified from small tract forestland assessment. (1) Notwithstanding ORS 308A.706, additional taxes shall be imposed on land that is disqualified from small tract forestland assessment under ORS 321.712 or 321.716. If after disqualification the land remains specially assessed under a special assessment program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G), the additional taxes shall be computed under subsection (2) of this section. If after disqualification the land is not specially assessed under a program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G), the additional taxes shall be computed under subsection (3) of this section.

Â Â Â Â Â  (2)(a) The additional taxes for disqualified small tract forestland that is qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G) shall be equal to the difference between the taxes assessed against the land under ORS 321.700 to 321.754 and the taxes that would have been assessed against the land:

Â Â Â Â Â  (A) Under ORS 321.257 to 321.390, if the land is located in western
Oregon
; or

Â Â Â Â Â  (B) Under ORS 321.805 to 321.855, if the land is located in eastern
Oregon
.

Â Â Â Â Â  (b) The number of years for which additional taxes shall be calculated shall equal the lesser of 10 years or the number of consecutive years the land has been assessed as small tract forestland.

Â Â Â Â Â  (3)(a) The additional taxes for disqualified small tract forestland that is not qualified for special assessment under a program described in ORS 308A.706 (1)(d)(A) to (D), (F) or (G) shall be equal to the sum of:

Â Â Â Â Â  (A) The amount determined under subsection (2) of this section; and

Â Â Â Â Â  (B) The difference between the taxes that would have been assessed against the land under ORS 321.257 to 321.390, if located in western Oregon, or ORS 321.805 to 321.855, if located in eastern Oregon, and the taxes that would otherwise have been assessed against the land, for the lesser of the number of consecutive years the land was forestland or five years.

Â Â Â Â Â  (b) Notwithstanding paragraph (a)(B) of this subsection, if any provision of ORS 308A.700 to 308A.733 would cause the deferral or elimination of additional taxes that are imposed under ORS 308A.703 or 308A.712, that provision shall also cause the deferral or elimination of the additional taxes imposed under paragraph (a)(B) of this subsection, under the same terms, requirements and conditions that additional taxes under ORS 308A.700 to 308A.733 are deferred or eliminated.

Â Â Â Â Â  (4) The additional taxes described in this section shall be imposed and collected at the same time and in the same manner as additional taxes described in ORS 308A.703 are imposed and collected.

Â Â Â Â Â  (5) The additional taxes described in this section shall be deemed assessed and imposed in the year to which the additional taxes relate.

Â Â Â Â Â  (6) The amount determined to be due under this section may be paid to the tax collector prior to the time of the next general property tax roll, pursuant to the provisions of ORS 311.370.

Â Â Â Â Â  (7) As used in this section, Âforestland,Â Âwestern
Oregon
Â and Âeastern
Oregon
Â have the meanings given those terms in ORS 321.700. [2003 c.454 Â§31; 2005 c.400 Â§4; 2007 c.809 Â§19]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.709 Circumstances when additional taxes are not imposed. Notwithstanding that land may have been disqualified from special assessment, no additional taxes may be imposed under ORS 308A.703 if, as of the date the disqualification is taken into account on the assessment and tax roll, the land is any of the following:

Â Â Â Â Â  (1) Acquired by a governmental agency as a result of the lawful exercise of the power of eminent domain or the threat or imminence thereof.

Â Â Â Â Â  (2) Acquired by purchase, agreement or donation under ORS 390.121 (relating to State Parks and Recreation Commission acquisitions).

Â Â Â Â Â  (3) Acquired by a city, county, metropolitan service district created under ORS chapter 268 or park and recreation district organized under ORS chapter 266 for public recreational purposes or for the preservation of scenic or historic places.

Â Â Â Â Â  (4) Acquired for wildlife management purposes under ORS 496.146.

Â Â Â Â Â  (5) Public property that was leased or rented to a taxable owner as described in ORS 307.110 at the time of disqualification, and the reason for the disqualification was the termination of the lease under which the land was assessed.

Â Â Â Â Â  (6) Land that ceases to be located within the boundaries of an exclusive farm use zone as the result of a change in the boundaries of the zone or removal of the zone following an action by the governing body of the county or city that:

Â Â Â Â Â  (a) Was not requested or initiated by the owner of the land; or

Â Â Â Â Â  (b) Was requested by:

Â Â Â Â Â  (A) The State Parks and Recreation Department for public park purposes under ORS 390.121; or

Â Â Â Â Â  (B) The State Fish and Wildlife Commission for wildlife management purposes under ORS 496.146.

Â Â Â Â Â  (7) Forestland acquired by a federal, state or local governmental agency. In the case of an acquisition described in this subsection, a lien for additional taxes and interest may not attach on the day preceding the day of transfer of the forestland to the governmental agency. [1999 c.314 Â§36; 1999 c.800 Â§1a; 2003 c.454 Â§34; 2003 c.621 Â§87]

Â Â Â Â Â  308A.712 Determining amount of deferred additional taxes and period for which additional taxes are due. (1) If the disqualification of land from special assessment results in the deferral of additional taxes under ORS 308A.706:

Â Â Â Â Â  (a) The amount of deferred additional taxes shall be determined as provided for in this section in lieu of ORS 308A.703; and

Â Â Â Â Â  (b) The deferred additional taxes shall be added to the assessment and tax roll for the year in which the event described in subsections (2) to (6) of this section is first taken into account for property tax purposes, to be collected and distributed in the same manner as other ad valorem property taxes.

Â Â Â Â Â  (2) If additional taxes are deferred under ORS 308A.706 (1)(a) (relating to compatible nonuse of farmland) and subsequently the land is changed to an industrial, commercial, residential or other use incompatible with a return of the land to farm use, then:

Â Â Â Â Â  (a) The amount of additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

Â Â Â Â Â  (b) The number of years for which the additional tax shall be collected shall be the total number of years (whether or not continuous) that the farm use special assessment was in effect for the land, not to exceed:

Â Â Â Â Â  (A) In the case of disqualified exclusive farm use zone farmland located outside an urban growth boundary, 10 tax years, or such lesser number of years, corresponding to the number of years of farm use zoning applicable to the property; or

Â Â Â Â Â  (B) In the case of all other farmland disqualified from farm use special assessment, five tax years.

Â Â Â Â Â  (3)(a) If additional taxes are deferred under ORS 308A.706 (1)(b) (relating to government exchange of land), additional taxes shall be collected when the land acquired as a result of the exchange is disqualified from special assessment. The additional taxes shall equal the total amount of additional taxes under ORS 308A.703 (2) attributable to the number of years the land transferred to the governmental agency or body received the special assessment before the exchange plus the number of years, if any, the land acquired from the governmental agency or body received a special assessment after the exchange.

Â Â Â Â Â  (b) The total number of years taken into account shall not exceed the maximum number of years for which additional taxes may be collected under the provision of law applicable to either the exchanged land (immediately before the exchange) or the acquired land, whichever is greater.

Â Â Â Â Â  (4) If additional taxes are deferred under ORS 308A.706 (1)(c) (relating to natural heritage), the additional taxes that would have been imposed under ORS 308A.703 at the time of disqualification shall be collected when the land is no longer used as described in ORS 308A.706 (1)(c).

Â Â Â Â Â  (5) If additional taxes are deferred under ORS 308A.706 (1)(d) (relating to change in special assessment), the additional taxes that would have been collected at the time of disqualification shall be collected at the time the land is disqualified from any other special assessment law listed in ORS 308A.706 (1)(d). The total amount of additional tax shall be calculated as follows:

Â Â Â Â Â  (a) The amount of the additional tax due for each year to which the additional tax applies shall be the difference between the taxes assessed against the land and the taxes that would have been assessed against the land in that year had the land not been in special assessment; and

Â Â Â Â Â  (b) The number of years for which the additional tax shall be collected shall be the total number of continuous tax years that a special assessment listed in ORS 308A.706 (1)(d) was in effect for the land, not to exceed:

Â Â Â Â Â  (A) Five tax years; or

Â Â Â Â Â  (B) If the property had, within the past 10 tax years, been disqualified from a special assessment program described in ORS 308A.703 (3)(a) to (c) and had been continuously subject to special assessment, then 10 tax years. However, the number of continuous preceding years of special assessment under the special assessment programs listed in ORS 308A.703 (3)(d) that may be taken into consideration for purposes of computing the additional tax may not exceed five years.

Â Â Â Â Â  (6) In determining the additional tax under subsection (5) of this section, the number of continuous preceding years of special assessment counted shall not include those years in which the land was specially assessed under any of the special assessment laws listed in ORS 308A.706 (1)(d) prior to a disqualification of the land for special assessment as exclusive farm use zone farmland under the conditions described in ORS 308A.709 (6). [1999 c.314 Â§37; 2003 c.454 Â§36; 2003 c.621 Â§88; 2007 c.809 Â§16]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.715 Imposition of deferred additional taxes upon request of owner. (1) Notwithstanding that additional taxes otherwise due under ORS 308A.703 are deferred under ORS 308A.706, the additional taxes may be imposed at any time after disqualification of the property from special assessment if the property owner so requests.

Â Â Â Â Â  (2) A request for imposition of tax under this section shall be made in writing to the county assessor.

Â Â Â Â Â  (3) If the request for imposition of tax under this section is made prior to August 15 of the assessment year, the additional tax shall be added to the current general property tax roll to be collected and distributed in the same manner as other real property tax. If the request for imposition of tax is made on or after August 15 of the assessment year, the additional tax shall be added to the next general property tax roll to be collected in the same manner as other ad valorem property taxes. [1999 c.314 Â§38]

(Disqualification Notification Procedures)

Â Â Â Â Â  308A.718 Assessor to send notice upon disqualification or forestland change in use; deadline; appeal; change in special assessment explanation. (1) The county assessor shall send notice as provided in this section if land is disqualified under any of the following special assessment programs:

Â Â Â Â Â  (a) Farm use special assessment under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (b) Farm or forest homesite special assessment under ORS 308A.250 to 308A.259.

Â Â Â Â Â  (c) Western
Oregon
designated forestland special assessment under ORS 321.257 to 321.390.

Â Â Â Â Â  (d) Eastern
Oregon
designated forestland special assessment under ORS 321.805 to 321.855.

Â Â Â Â Â  (e) Small tract forestland special assessment under ORS 321.700 to 321.754.

Â Â Â Â Â  (f) Wildlife habitat special assessment under ORS 308A.403 to 308A.430.

Â Â Â Â Â  (g) Conservation easement special assessment under ORS 308A.450 to 308A.465.

Â Â Â Â Â  (2) Notwithstanding that a change in use described in this section is not a disqualification, the assessor shall send notice as provided in this section when the highest and best use of land changes from forestland to a different highest and best use.

Â Â Â Â Â  (3) Within 30 days after the date that land is disqualified from special assessment, the assessor shall notify the taxpayer in writing of the disqualification and shall state the reason for the disqualification.

Â Â Â Â Â  (4) Following receipt of the notification, the taxpayer may appeal the assessorÂs determination to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (5)(a) When any land has been granted special assessment under any of the special assessment laws listed in subsection (1) of this section and the land is disqualified from such special assessment, the county assessor shall furnish the owner with a written explanation summarizing:

Â Â Â Â Â  (A) ORS 308A.706 (1)(d) (relating to change in special assessment);

Â Â Â Â Â  (B) ORS 308A.727 (relating to change in use to open space use special assessment for certain golf courses);

Â Â Â Â Â  (C) The administrative act necessary under ORS 308A.724 to change the property to another classification described in this paragraph; and

Â Â Â Â Â  (D) The imposition of any penalties that would result from the disqualification if no requalification or reclassification is made under one of the other special assessment laws listed in this paragraph.

Â Â Â Â Â  (b) The written explanation required by this subsection shall be given in conjunction either with the notice of disqualification required under this section or with an order or notice of disqualification otherwise provided by law.

Â Â Â Â Â  (c)(A) If no notice of disqualification is required to be made by this section or other provision of law, the written explanation required by this subsection shall be made by the county assessor.

Â Â Â Â Â  (B) A written explanation made under this paragraph shall be made by the assessor within 30 days of the effective date of the disqualification.

Â Â Â Â Â  (6) Subsections (1) to (5) of this section do not apply if the reason for the disqualification is:

Â Â Â Â Â  (a) The result of a request for disqualification by the property owner; or

Â Â Â Â Â  (b) Because the property is being acquired by a government or tax-exempt entity. [1999 c.314 Â§39; 2003 c.454 Â§38; 2003 c.539 Â§18; 2003 c.621 Â§89; 2007 c.809 Â§12]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.721 [1999 c.314 Â§40; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

(Change of Special Assessment)

Â Â Â Â Â  308A.724 Application for change of special assessment following disqualification; time for meeting farm use income requirements; application due dates; limitation on special assessments for disqualified wildlife habitat and conservation easement land. (1)(a) In order for additional taxes imposed under ORS 308A.703 to be deferred under ORS 308A.706 (1)(d) (relating to change in special assessment), the owner must file an application or claim for classification under another special assessment law.

Â Â Â Â Â  (b) If the disqualification is effective prior to July 1 in any year, the owner shall file the required claim or application on or before August 1 of that year.

Â Â Â Â Â  (c) If the disqualification is effective on or after July 1 in any year, the county taxing authorities shall continue the classification on the current assessment and tax rolls, and the owner shall file the required claim or application in the next calendar year in accordance with the laws governing the particular special assessment program.

Â Â Â Â Â  (2) If an owner of land disqualified under one of the special assessment laws listed in ORS 308A.706 (1)(d) seeks to qualify for farm use special assessment of nonexclusive farm use zone farmland under ORS 308A.068, the owner shall have five years, beginning with the first year in which application is made under this section, to qualify for the two-year farm use requirement of ORS 308A.068 and the income requirement under ORS 308A.071.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, an owner may make application under this section at any time within 30 days of the date notice of disqualification is sent by the assessor under ORS 308A.718.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section:

Â Â Â Â Â  (a) An owner of land disqualified from wildlife habitat special assessment under ORS 308A.430 that was previously subject to ORS 215.236 (5), except for conservation easement special assessment, may not apply for another special assessment under this section without first satisfying the requirements of ORS 215.236 (5); and

Â Â Â Â Â  (b) An owner of land disqualified from conservation easement special assessment under ORS 308A.465, except for wildlife habitat special assessment, may not apply for another special assessment under this section without first satisfying the requirements of ORS 215.236 (5). [1999 c.314 Â§41; 2003 c.454 Â§40; 2003 c.539 Â§20; 2003 c.621 Â§90; 2007 c.809 Â§14]

Â Â Â Â Â  Note: See note under 308A.253.

Â Â Â Â Â  308A.727 Change to open space use; additional taxes upon withdrawal; notification upon application. (1) Land specially assessed under any of the special assessment laws listed in ORS 308A.706 (1)(d) shall be changed to open space use special assessment under ORS 308A.300 to 308A.330 if:

Â Â Â Â Â  (a) Application for open space use special assessment is or has been made under ORS 308A.306;

Â Â Â Â Â  (b) The land qualifies for open space use special assessment;

Â Â Â Â Â  (c) The application for open space use special assessment is or has been approved under ORS 308A.309 and 308A.312;

Â Â Â Â Â  (d) The open space use is for a golf course open to the general public with or without payment of fee or charge; and

Â Â Â Â Â  (e) All or a portion of the land is within or is contiguous to an urban growth boundary.

Â Â Â Â Â  (2) Land described in subsection (1) of this section shall not, upon the change from farm or forest use to open space use, be subject to any of the additional taxes ordinarily applicable when land specially assessed under one of the special assessment laws listed under ORS 308A.706 (1)(d) is disqualified, declassified or otherwise removed from such special assessment.

Â Â Â Â Â  (3) When land that has been changed from special assessment as farm or forest land to open space use special assessment under subsections (1) and (2) of this section is later withdrawn or otherwise removed from open space use special assessment, all the provisions of ORS 308A.300 to 308A.330 shall apply except that there shall be added to the amount of additional taxes imposed under ORS 308A.318 or 308A.321 and computed under ORS 308A.312 (3), the amount of the additional taxes that, except for subsections (1) and (2) of this section, would have been added at the time of the change. However, in making the computation of the amount to be added under this subsection, the number of years specified in ORS 308A.703 shall be reduced by the number of continuous years of open space use special assessment in effect for the land pursuant to the change. At the time of the change to open space use and each year thereafter, the assessor shall determine and note upon the assessment and tax rolls the added amount of potential additional taxes, if any, that may become due under this subsection.

Â Â Â Â Â  (4) For purposes of ORS 308A.324 and in construing any other provision of ORS 308A.300 to 308A.330, the amount of additional taxes added under subsection (3) of this section shall be treated as additional taxes imposed under ORS 308A.318 or 308A.321.

Â Â Â Â Â  (5) Upon receipt of any application for open space use special assessment under ORS 308A.300 to 308A.330, the public official or agency shall notify the owner of the provisions of this section. [Formerly 321.795]

Â Â Â Â Â  308A.730 Application for special assessment following acquisition of land through government exchange; amount of additional taxes following disqualification. (1) If land specially valued under ORS 308A.062, 308A.068, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855 is acquired by a governmental agency or body as a result of an exchange of the land for land of approximately equal value held by the governmental agency or body and the land acquired from the governmental agency or body is not farm use land located within an exclusive farm use zone or is not land, the highest and best use of which is the growing and harvesting of trees of a marketable species, the owner shall make application for special valuation as farm or forest land in the manner provided under ORS 308A.077, 321.358, 321.706 or 321.839, whichever is applicable, as follows:

Â Â Â Â Â  (a) If the exchange takes place prior to July 1, the owner shall file the application on or before August 1.

Â Â Â Â Â  (b) If the exchange takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

Â Â Â Â Â  (2) Failure to file an application as required under this section, or failure to otherwise meet the qualification for special valuation under the special assessment law for which application is made shall disqualify the land under ORS 308A.703. However, the amount of additional taxes imposed upon the disqualification under this subsection shall be equal to those that would have been imposed against the land transferred to the governmental agency or body on account of the exchange were it not for ORS 308A.706 (1)(b).

Â Â Â Â Â  (3) If an application filed under this section is for classification for farm use special assessment under ORS 308A.068, the owner shall have five years beginning with the first year of classification to meet the income requirements under ORS 308.372 and need not meet the two-year farm use requirements of ORS 308A.068.

Â Â Â Â Â  (4) This section does not apply to an exchange of forestland to which ORS 308A.706 (1)(b) (relating to governmental exchange) applies. [Formerly 308.373; 2003 c.454 Â§Â§42,44; 2003 c.621 Â§91]

Â Â Â Â Â  308A.733 Withdrawal of change of special assessment application. (1) Where any property has been granted special assessment for the purposes of property taxation under any of the special assessment laws listed in subsection (2) of this section, and the owner or other qualified person applies for a change in the classification under another special assessment law, the applicant shall have 30 days thereafter within which to withdraw the application, by giving written notice to the public official or agency to whom the applicant applied for the change in classification. If no notice of withdrawal is given by the applicant, the application shall be acted upon and the change in classification made, as otherwise provided by law.

Â Â Â Â Â  (2) This section applies to the following special assessment laws:

Â Â Â Â Â  (a) ORS 308A.050 to 308A.128 (relating to special assessment at value for farm use).

Â Â Â Â Â  (b) ORS 321.257 to 321.390 (relating to special assessment as designated forestland in western
Oregon
).

Â Â Â Â Â  (c) ORS 321.805 to 321.855 (relating to special assessment as designated forestland in eastern
Oregon
).

Â Â Â Â Â  (d) ORS 321.700 to 321.754 (relating to special assessment as small tract forestland).

Â Â Â Â Â  (e) ORS 308A.300 to 308A.330 (relating to classification as open space land).

Â Â Â Â Â  (f) ORS 308A.350 to 308A.383 (relating to designation as riparian land).

Â Â Â Â Â  (g) ORS 308A.403 to 308A.430 (relating to special assessment as wildlife habitat).

Â Â Â Â Â  (h) ORS 308A.450 to 308A.465 (relating to special assessment as conservation easement). [Formerly 308.025; 2003 c.454 Â§Â§46,48; 2003 c.621 Â§92; 2007 c.809 Â§17]

Â Â Â Â Â  Note: See note under 308A.253.

(Conservation Management; Effect on Disqualification)

Â Â Â Â Â  308A.740 Legislative findings and declarations. (1) The Legislative Assembly finds that it is in the interests of the people of this state that certain private lands be managed in a sustainable manner for the purpose of maintaining the long-term ecological, economic and social values that these lands provide.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to encourage landowners to manage private lands in a sustainable manner through tax policy, land use planning, education and technical and financial incentives.

Â Â Â Â Â  (3) The Legislative Assembly further declares that it is the policy of this state not to impose additional taxes on property, commodities or income if a landowner voluntarily forgoes, limits or postpones economic uses of private land for conservation purposes.

Â Â Â Â Â  (4) As used in this section, ÂconservationÂ means the management of land, water and natural resources for the purpose of meeting human and ecological needs in a sustainable manner. [2001 c.708 Â§2]

Â Â Â Â Â  308A.743 Disqualification limited when land subject to conservation and management plan, conservation easement or deed restriction; procedural requirements. (1) Land that is specially assessed under ORS 308A.050 to 308A.128, 308A.300 to 308A.330, 308A.403 to 308A.430, 308A.450 to 308A.465, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, or land that is exempt from property tax under ORS 308A.350 to 308A.383, may not be disqualified from the special assessment or exemption, and may not be subject to additional taxes under ORS 308A.700 to 308A.733 or other law, if the property owner has:

Â Â Â Â Â  (a) Entered into a wildlife habitat conservation and management plan, as described in ORS 308A.403 to 308A.430, approved by the State Department of Fish and Wildlife; or

Â Â Â Â Â  (b) Executed a conservation easement, as defined in ORS 271.715, or a deed restriction and the land:

Â Â Â Â Â  (A) Is managed in compliance with the conservation easement or deed restriction; and

Â Â Â Â Â  (B) Continues to meet the requirements for special assessment or exemption. The existence of the conservation easement or deed restriction may not cause the disqualification of the land from special assessment or exemption or preclude the disqualification of the land from special assessment or exemption for some other reason.

Â Â Â Â Â  (2) A property owner who executes a conservation easement may convey the easement to a land trust or other qualified entity without a loss of benefits under this section.

Â Â Â Â Â  (3) In order for land to be subject to this section:

Â Â Â Â Â  (a) The conservation easement, deed restriction or wildlife habitat conservation and management plan must be recorded in the records of the clerk of the county in which the land is located; and

Â Â Â Â Â  (b) A copy of the conservation easement, deed restriction or wildlife habitat conservation and management plan, along with the property tax account number for the land, must be sent to the county assessor. [2001 c.708 Â§3; 2003 c.454 Â§Â§50,52; 2003 c.539 Â§35; 2003 c.621 Â§93; 2007 c.809 Â§15]

Â Â Â Â Â  Note: See note under 308A.253.

_______________



Chapter 309

Chapter 309 Â Board of Property Tax Appeals; Ratio Studies

2007 EDITION

BOARD OF PROPERTY TAX APPEALS; RATIO STUDIES

REVENUE AND TAXATION

COUNTY
BOARDS
OF PROPERTY TAX APPEALS

(General Provisions)

309.020Â Â Â Â  Board of property tax appeals; members; qualifications; term of office; quorum; replacement; participation in determinations

309.022Â Â Â Â  Training; expenses; expense of appraiser assistance; rules

309.024Â Â Â Â  Record of proceedings; clerk; legal advisor; appraiser assistance

309.025Â Â Â Â  Notice of hearings on appeals of property value; contents; publication; proof of notice; interested persons to appear

309.026Â Â Â Â  Sessions; hearing of petitions; applications to excuse penalty; adjournment

309.067Â Â Â Â  Pool of members

309.070Â Â Â Â  Oaths

309.072Â Â Â Â  Record of board affairs

(Appeals of Value)

309.100Â Â Â Â  Petitions; contents; verification; filing; hearings; notice of hearing; representation at hearing

309.104Â Â Â Â  Electronic filing; rules

309.110Â Â Â Â  Disposition of petitions; orders; contents; mailing; delivery; stipulations; amended orders; appeal

309.115Â Â Â Â  Effect of property value correction upon appeal; exceptions

309.120Â Â Â Â  Entry in roll of corrections, additions or changes

309.150Â Â Â Â  Appeals of value upon summary or accelerated collection of taxes

SALES RATIO STUDIES AND DEPARTMENT OF REVENUE REVIEW

309.200Â Â Â Â  Assessor to collect sales data and prepare ratio study; filing study with board and department

309.203Â Â Â Â  Real market value standard; compliance; recommendations or orders by department; examination of ratio study; action if assessed value deviates from real market value

ASSESSMENT ROLL SUMMARIES

(General Provisions)

309.310Â Â Â Â  ÂDepartmentÂ defined for ORS 309.330 to 309.400

309.330Â Â Â Â  Transmission of summary of assessment roll by assessor

309.340Â Â Â Â  Recording and tabulating summaries

309.360Â Â Â Â  Examining summaries; obtaining other information

309.370Â Â Â Â  Tabulating assessment summaries

309.400Â Â Â Â  Ordering change of valuation; making changes if officer fails to comply

(Penalties)

309.990Â Â Â Â  Penalties

Â Â Â Â Â  309.010 [Amended by 1989 c.330 Â§17; 1991 c.459 Â§185; 1993 c.270 Â§36; 1993 c.498 Â§1; 1995 c.226 Â§3; 1995 c.293 Â§12; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.011 [Formerly 309.050; 1993 c.270 Â§37; 1995 c.226 Â§4; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.012 [1991 c.459 Â§206; 1993 c.270 Â§38; 1993 c.498 Â§2; 1995 c.226 Â§5; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.014 [Formerly 309.028; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.016 [1991 c.459 Â§207; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.018 [1991 c.459 Â§191a; 1993 c.270 Â§39; 1995 c.650 Â§63; repealed by 1997 c.541 Â§241]

COUNTY
BOARDS
OF PROPERTY TAX APPEALS

(General Provisions)

Â Â Â Â Â  309.020 Board of property tax appeals; members; qualifications; term of office; quorum; replacement; participation in determinations. (1) Except as provided by subsections (3) and (4) of this section:

Â Â Â Â Â  (a) The board of property tax appeals shall consist of those persons selected by the county clerk from the pool of board members appointed under ORS 309.067. The clerk shall complete the selection prior to the commencement of the board session as provided in ORS 309.026. The board shall consist of one member of the pool described in ORS 309.067 (1)(a) and two members of the pool described in ORS 309.067 (1)(b).

Â Â Â Â Â  (b) Additional boards of property tax appeals may be selected by the county clerk if necessary for the efficient conduct of business. Each additional board shall consist of one member of the pool described in ORS 309.067 (1)(a), or under subsection (5) of this section, and two members of the pool described in ORS 309.067 (1)(b).

Â Â Â Â Â  (2) The term of each member of a county board of property tax appeals shall begin on the date of appointment and shall end on the June 30 next following appointment or when the member resigns or is replaced under subsection (4) of this section, whichever occurs first.

Â Â Â Â Â  (3) The chairperson of the board shall be the member of the county governing body, if present. If the governing body member is replaced as provided under subsection (4) of this section, the governing body memberÂs replacement shall be the chairperson unless the board votes unanimously to elect one of the other nonoffice-holding members present as chairperson of the board. A quorum shall be a minimum of two members.

Â Â Â Â Â  (4) In the event of the inability or unwillingness of any member to serve, such indisposition continuing for more than seven consecutive days, the member shall be replaced in the manner of an original appointment.

Â Â Â Â Â  (5) In any county:

Â Â Â Â Â  (a) The county governing body may appoint one nonoffice-holding county resident to serve on a board instead of appointing a member of the county governing body.

Â Â Â Â Â  (b) Any nonoffice-holding county resident appointed to the pool may serve on any board as needed for the efficient conduct of business.

Â Â Â Â Â  (6) A particular member of a board shall not participate in the determination of a petition after the hearing if the board member did not hear and consider, as a member of the board, the evidence presented at the hearing. [Amended by 1953 c.714 Â§3; 1955 c.709 Â§1; 1957 c.326 Â§1; 1967 c.142 Â§1; 1971 c.363 Â§1; 1973 c.61 Â§3; 1973 c.372 Â§1; 1979 c.725 Â§1; 1985 c.318 Â§2; 1989 c.330 Â§2; 1991 c.459 Â§186; 1995 c.226 Â§6; 1997 c.541 Â§224]

Â Â Â Â Â  309.021 [Formerly 309.045; repealed by 1995 c.226 Â§14]

Â Â Â Â Â  309.022 Training; expenses; expense of appraiser assistance; rules. (1) Each person appointed as a member of a pool under ORS 309.067 shall complete training approved by the Department of Revenue for the term of appointment. The department by rule may prescribe alternative methods of training on the basis of educational effectiveness, cost and accessibility to members.

Â Â Â Â Â  (2) Provision shall be made in the county budget for the following:

Â Â Â Â Â  (a) An amount sufficient to defray the reasonable expenses of the boards, including a per diem allowance.

Â Â Â Â Â  (b) An amount sufficient to defray the necessary traveling and living expenses of each person whose name appears in the pools described in ORS 309.067 while completing training approved by the Department of Revenue as required under subsection (1) of this section.

Â Â Â Â Â  (c) An amount sufficient to compensate any appraiser hired by the board under ORS 309.024. [1953 c.714 Â§3; 1955 c.709 Â§2; 1989 c.330 Â§3; 1991 c.459 Â§188; 1995 c.226 Â§7; 1995 c.293 Â§11; 1997 c.541 Â§225; 2001 c.511 Â§1]

Â Â Â Â Â  309.024 Record of proceedings; clerk; legal advisor; appraiser assistance. (1) The board of property tax appeals shall keep a written or audio record of all proceedings. Notwithstanding ORS 192.650, no written minutes need be made.

Â Â Â Â Â  (2) The county clerk, as described in ORS 306.005, shall serve as clerk of the board. The clerk or deputy clerk shall attend sessions of the board at the discretion of the board as approved by the clerk.

Â Â Â Â Â  (3) The district attorney or the county counsel, at the discretion of the county clerk, shall be the legal advisor of the board unless there is a potential conflict of interest in the district attorney or county counsel serving as the legal advisor. If there is a potential conflict of interest, the county clerk may appoint independent counsel to serve as the legal advisor of the board. The legal advisor of the board, or the legal advisorÂs deputy, may attend all sessions of the board.

Â Â Â Â Â  (4) At the discretion of the county clerk, the board may hire one or more appraisers registered under ORS 308.010, or licensed or certified under ORS 674.310, and not otherwise employed by the county, and other necessary personnel for the purpose of aiding the board in carrying out its functions and duties under ORS 309.026. The boards of the various counties may make such reciprocal arrangements for the exchange of appraisers with other counties as will most effectively carry out the functions and duties of the boards. [1953 c.714 Â§3; 1955 c.709 Â§3; 1957 c.326 Â§2; 1971 c.377 Â§2; 1973 c.336 Â§1; 1981 c.804 Â§2; 1989 c.330 Â§16; 1991 c.5 Â§24; 1991 c.459 Â§189; 1993 c.270 Â§40; 1993 c.498 Â§3; 1997 c.541 Â§225a; 2001 c.511 Â§2; 2005 c.94 Â§59]

Â Â Â Â Â  309.025 Notice of hearings on appeals of property value; contents; publication; proof of notice; interested persons to appear. (1) Before the date the board of property tax appeals convenes, the clerk of the board shall give public notice that the board will meet at a specified time and place to hear the appeals specified in ORS 309.026.

Â Â Â Â Â  (2)(a) The notice provided under this section shall be given by three weekly publications in a newspaper of general circulation in the county or, if there is no newspaper of general circulation, then by posting notices in six conspicuous places in the county.

Â Â Â Â Â  (b) Proof of notice shall be made. If the notice is published in a newspaper, proof thereof shall be made by affidavit as provided by law, filed in the office of the county clerk on or before the day on which the board is to convene. If the notice is posted, proof of notice shall be made by the affidavit of the clerk of the board, setting out the time, manner and place of posting the notices, similarly filed in the office of the county clerk.

Â Â Â Â Â  (3) Persons interested shall appear at the time and place appointed in the notice. [1991 c.459 Â§194a; 1997 c.541 Â§226; 1999 c.579 Â§9]

Â Â Â Â Â  Note: 309.025 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 309 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  309.026 Sessions; hearing of petitions; applications to excuse penalty; adjournment. (1) The board of property tax appeals may convene on or after the first Monday in February of each year, but not later than the date necessary for the board to complete the functions of the board by April 15. The board shall meet at the courthouse or courthouse annex. If the meeting place is other than the courthouse or annex, notice of the meeting place shall be posted daily in the courthouse. The board shall continue its sessions from day to day, exclusive of legal holidays, until the functions provided in subsections (2) and (3) of this section are completed.

Â Â Â Â Â  (2) The board shall hear petitions for the reduction of:

Â Â Â Â Â  (a) The assessed value or specially assessed value of property as of January 1 or as determined under ORS 308.146 (6)(a) or 308.428;

Â Â Â Â Â  (b) The real market value of property as of January 1 or as determined under ORS 308.146 (6)(a) or 308.428;

Â Â Â Â Â  (c) The maximum assessed value of property as of January 1 or as determined under ORS 308.146 (5)(a) and 308.428; and

Â Â Â Â Â  (d) Corrections to value made under ORS 311.208.

Â Â Â Â Â  (3) The board shall hear petitions for the reduction of value as provided in subsection (2) of this section, but only if the value that is the subject of the petition was added to the roll prior to December 1 of the tax year.

Â Â Â Â Â  (4) The board shall consider applications to waive liability for all or a portion of the penalty imposed under ORS 308.295 or 308.296.

Â Â Â Â Â  (5) The board shall adjourn no later than April 15. [1955 c.709 Â§4; 1957 c.326 Â§3; 1959 c.519 Â§3; 1971 c.377 Â§3; 1975 c.753 Â§3; 1979 c.241 Â§35; 1981 c.804 Â§3; 1983 s.s. c.5 Â§9; 1985 c.318 Â§3; 1989 c.330 Â§4; 1991 c.459 Â§190; 1993 c.270 Â§41; 1997 c.541 Â§227; 1999 c.579 Â§10; 1999 c.655 Â§5; 2001 c.422 Â§1]

Â Â Â Â Â  309.028 [1955 c.709 Â§6; 1959 c.519 Â§4; 1971 c.377 Â§4; 1975 c.753 Â§4; 1979 c.241 Â§36; 1981 c.804 Â§4; 1989 c.330 Â§5; 1991 c.459 Â§191; renumbered 309.014 in 1991]

Â Â Â Â Â  309.030 [Amended by 1955 c.709 Â§9; renumbered 309.038]

Â Â Â Â Â  309.032 [1955 c.709 Â§7; 1959 c.519 Â§5; 1973 c.402 Â§13; 1975 c.753 Â§7; 1979 c.241 Â§37; 1981 c.804 Â§5; 1983 s.s. c.5 Â§10; 1985 c.613 Â§11; 1989 c.330 Â§6; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.034 [1955 c.709 Â§8; repealed by 1971 c.377 Â§5 (309.035 enacted in lieu of 309.034)]

Â Â Â Â Â  309.035 [1971 c.377 Â§6 (enacted in lieu of 309.034); 1973 c.71 Â§1; 1975 c.753 Â§8; 1975 c.763 Â§2; 1979 c.241 Â§38; 1981 c.804 Â§6; 1983 s.s. c.5 Â§11; 1989 c.330 Â§7; 1991 c.459 Â§192; 1997 c.541 Â§228; renumbered 309.203 in 1997]

Â Â Â Â Â  309.036 [1955 c.709 Â§Â§17, 18; 1971 c.377 Â§7; 1979 c.241 Â§39; 1981 c.804 Â§7; 1983 s.s. c.5 Â§12; 1985 c.613 Â§12; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.038 [Formerly 309.030; 1981 c.804 Â§8; 1983 s.s. c.5 Â§13; 1985 c.318 Â§4; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.040 [Amended by 1953 c.714 Â§3; 1959 c.666 Â§2; 1981 c.804 Â§9; 1983 c.603 Â§1; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.045 [1977 c.219 Â§2; 1979 c.725 Â§2; 1981 c.804 Â§10; 1983 s.s. c.5 Â§14; 1985 c.318 Â§5; 1989 c.330 Â§8; 1991 c.459 Â§193; renumbered 309.021 in 1991]

Â Â Â Â Â  309.050 [Amended by 1955 c.709 Â§10; 1971 c.377 Â§8; 1979 c.241 Â§40; 1981 c.804 Â§11; 1983 s.s. c.5 Â§15; 1985 c.613 Â§13; 1989 c.330 Â§9; 1991 c.459 Â§194; renumbered 309.011 in 1991]

Â Â Â Â Â  309.060 [Amended by 1955 c.709 Â§11; 1981 c.804 Â§12; 1989 c.330 Â§10; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.067 Pool of members. (1) The county governing body shall appoint:

Â Â Â Â Â  (a) A pool of members of the county governing body or the governing bodyÂs designees who are eligible and willing to serve as members of the county board of property tax appeals.

Â Â Â Â Â  (b) A pool of nonoffice-holding residents of the county who are not employees of the county or of any taxing district within the county and who are eligible and willing to serve as members of the county board of property tax appeals.

Â Â Â Â Â  (2) The number of names placed in pools shall be sufficient to meet the projected needs for board members for the term of appointment for which the pools are prepared.

Â Â Â Â Â  (3) The pools shall contain the names, addresses and telephone numbers of the persons in the pools and shall include a brief description of the training under ORS 309.022 in which the person has or will have participated before any term as a board member begins. The pools of appointed persons shall be filed in the records of the county clerk.

Â Â Â Â Â  (4) A newly filed pool of names shall take precedence over any previously filed pool of names. The county governing body shall designate the date when a newly filed pool of names shall become effective. After a newly prepared pool of names becomes effective, board members shall not be selected from a previously filed pool of names.

Â Â Â Â Â  (5) The appointment of pools described in this section shall be made by the county governing body on or before October 15 of each year or at any other time upon the request of the county clerk at a regular meeting of the governing body or at a special meeting called by the chairperson of the county governing body.

Â Â Â Â Â  (6) Appointments made under this section shall be in writing and shall designate the pool to which the member was appointed. [1995 c.226 Â§2; 1997 c.541 Â§229]

Â Â Â Â Â  309.070 Oaths. Before proceeding to the functions and duties required by this chapter, each member of the board of property tax appeals shall take and subscribe to an oath to faithfully and honestly discharge the duties of the board. The oath shall be administered by a member of the board and shall be filed with the county clerk. [Amended by 1979 c.241 Â§41; 1981 c.804 Â§13; 1991 c.459 Â§195; 1995 c.226 Â§9; 1997 c.541 Â§230]

Â Â Â Â Â  309.072 Record of board affairs. The meetings, qualification, sittings and adjournment of the boards of property tax appeals shall be recorded in the journal of the county governing body. [Formerly 309.140; 1995 c.226 Â§10; 1997 c.541 Â§231]

Â Â Â Â Â  309.080 [Amended by 1955 c.709 Â§12; 1957 c.326 Â§4; 1979 c.241 Â§42; 1981 c.804 Â§14; 1989 c.330 Â§11; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.090 [Amended by 1953 c.296 Â§2; 1957 c.326 Â§5; 1979 c.241 Â§43; 1981 c.804 Â§15; 1985 c.613 Â§22; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

(Appeals of Value)

Â Â Â Â Â  309.100 Petitions; contents; verification; filing; hearings; notice of hearing; representation at hearing. (1) The owner or an owner of any taxable property or any person who holds an interest in the property that obligates the person to pay taxes imposed on the property, may petition the board of property tax appeals for relief as authorized under ORS 309.026. As used in this subsection, an interest that obligates the person to pay taxes includes a contract, lease or other intervening instrumentality.

Â Â Â Â Â  (2) Petitions filed under this section shall be filed with the clerk of the board during the period following the date the tax statements are mailed for the current tax year and ending December 31.

Â Â Â Â Â  (3) Each petition shall:

Â Â Â Â Â  (a) Be made in writing.

Â Â Â Â Â  (b) State the facts and the grounds upon which the petition is made.

Â Â Â Â Â  (c) Be signed and verified by the oath of a person described in subsection (1) or (4) of this section.

Â Â Â Â Â  (d) State the address to which notice of the action of the board shall be sent. The notice may be sent to a person described in subsection (1) or (4) of this section.

Â Â Â Â Â  (e) State if the petitioner or a representative desires to appear at a hearing before the board.

Â Â Â Â Â  (4)(a) The following persons may sign a petition and appear before the board on behalf of a person described in subsection (1) of this section:

Â Â Â Â Â  (A) A relative, as defined by rule adopted by the Department of Revenue, of an owner of the property.

Â Â Â Â Â  (B) A person duly qualified to practice law or public accountancy in this state.

Â Â Â Â Â  (C) A legal guardian or conservator who is acting on behalf of an owner of the property.

Â Â Â Â Â  (D) A real estate broker or principal real estate broker licensed under ORS 696.022.

Â Â Â Â Â  (E) A state certified appraiser or a state licensed appraiser under ORS 674.310 or a registered appraiser under ORS 308.010.

Â Â Â Â Â  (F) The lessee of the property.

Â Â Â Â Â  (G) An attorney-in-fact under a general power of attorney executed by a principal who is an owner of the property.

Â Â Â Â Â  (b) A petition signed by a person described in this subsection, other than a legal guardian or conservator of a property owner, an attorney-in-fact described in paragraph (a)(G) of this subsection or a person duly qualified to practice law in this state, shall include written and signed authorization from the owner or other person described in subsection (1) of this section for the person to act on their behalf.

Â Â Â Â Â  (c) In the case of a petition signed by a legal guardian or conservator, the board may request the guardian or conservator to authenticate the guardianship or conservatorship.

Â Â Â Â Â  (d) In the case of a petition signed by an attorney-in-fact described in paragraph (a)(G) of this subsection, the petition shall be accompanied by a copy of the general power of attorney.

Â Â Â Â Â  (5) If the petitioner has requested a hearing before the board, the board shall give such petitioner at least five daysÂ written notice of the time and place to appear. If the board denies any petition upon the grounds that it does not meet the requirements of subsection (3) of this section, it shall issue a written order rejecting the petition and set forth in the order the reasons the board considered the petition to be defective.

Â Â Â Â Â  (6) Notwithstanding ORS 9.160 or 9.320, the owner or other person described in subsection (1) of this section may appear and represent himself or herself at the hearing before the board, or may be represented at the hearing by any authorized person described in subsection (4) of this section. [Amended by 1955 c.709 Â§14; 1959 c.56 Â§1; 1967 c.78 Â§5; 1969 c.561 Â§2; 1971 c.377 Â§9; 1973 c.402 Â§34; 1981 c.804 Â§16; 1983 c.603 Â§2; 1983 s.s. c.5 Â§16; 1987 c.808 Â§1; 1989 c.330 Â§12; 1991 c.5 Â§25; 1991 c.459 Â§196; 1993 c.270 Â§42; 1995 c.79 Â§136; 1995 c.467 Â§1; 1997 c.541 Â§232; 1999 c.579 Â§Â§11,11a; 2001 c.300 Â§60; 2003 c.120 Â§1]

Â Â Â Â Â  309.103 [1969 c.561 Â§1; 1973 c.402 Â§14; 1981 c.804 Â§17; 1983 c.603 Â§3; 1989 c.330 Â§13; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.104 Electronic filing; rules. The Department of Revenue may prescribe rules that provide for the filing of a petition under ORS 309.100 and related written material, including signatures and verifications, by electronic means and may prescribe the conditions and requirements that must be met in order for an electronic filing to meet the requirements of ORS 309.100. [1997 c.154 Â§8]

Â Â Â Â Â  309.105 [1955 c.709 Â§13; 1971 c.377 Â§10; 1979 c.241 Â§44; 1981 c.804 Â§18; 1983 s.s. c.5 Â§17; 1985 c.613 Â§14; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.110 Disposition of petitions; orders; contents; mailing; delivery; stipulations; amended orders; appeal. (1) The disposition of every petition before a board of property tax appeals, other than a petition that is resolved by stipulation under ORS 308.242, and the boardÂs determination thereon shall be recorded by formal order and entered in the record of the board. A copy of the order as to each petition shall be sent, by mail, to the petitioner at the post-office address given in the petition. When a copy of a boardÂs order is personally delivered to the petitioner, the requirement to mail a copy of the order is waived. A copy of each order shall be delivered to the assessor and the officer in charge of the roll on the same day that the order is mailed or delivered to the petitioner. The orders of a board shall specify what changes shall be made in the tax roll, if any, and shall direct the officer in charge of the roll to make them. The legal advisor of the board shall be available to aid a board in the preparation of its orders.

Â Â Â Â Â  (2) If a petition is filed with the board that is resolved by stipulation under ORS 308.242 prior to the date the board convenes, the stipulation shall be entered into the record of the board. The requirements for recording by formal order, mailing and delivery under subsection (1) of this section do not apply to a stipulation entered into the record under this subsection. For all other purposes, a petition that is resolved by stipulation under ORS 308.242 prior to the date the board convenes shall be treated as if the petition had been withdrawn.

Â Â Â Â Â  (3)(a) A board may issue amended orders to correct clerical errors or errors of jurisdiction appearing in its original orders.

Â Â Â Â Â  (b) A board may authorize a board member or clerk of the board to amend board orders on behalf of the board for the purpose of correcting clerical errors.

Â Â Â Â Â  (4) Amended orders correcting an error of jurisdiction may be issued only during a boardÂs session, or by call of the chairperson.

Â Â Â Â Â  (5) An amended order correcting a clerical error or an error of jurisdiction must be made on or before June 30 of the year in which the original order was issued by the board.

Â Â Â Â Â  (6) The provisions of subsection (1) of this section shall apply to amended orders, unless the context requires otherwise. Amended orders shall be mailed to the petitioner and delivered to the assessor and the officer in charge of the roll not later than five days after the adjournment of a boardÂs meetings or five days after the date the order is amended, whichever is later.

Â Â Â Â Â  (7) The order of a board, other than an order relating to an application to excuse liability for the penalty imposed under ORS 308.295, may be appealed to the magistrate division of the Oregon Tax Court.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂClerical errorÂ means an error in an order that either arises from an error in the minutes of a board or is a failure to correctly reflect the minutes of a board and that, had it been discovered prior to the order being issued, would have been corrected as a matter of course. In order to be a clerical error, the information necessary to make the correction must be contained in the minutes of the board. Such errors include, but are not limited to, arithmetic and copying errors and omission or misstatement of identification of property.

Â Â Â Â Â  (b) ÂError of jurisdictionÂ means an error in an order resulting from a boardÂs failure to correctly apply the boardÂs authority as granted under ORS 309.026. [Amended by 1957 c.326 Â§6; 1959 c.666 Â§1; 1977 c.884 Â§14; 1981 c.804 Â§19; 1983 c.602 Â§1; 1985 c.318 Â§6; 1985 c.613 Â§23; 1989 c.330 Â§14; 1991 c.459 Â§198; 1993 c.498 Â§4; 1995 c.226 Â§11; 1997 c.541 Â§233; 1999 c.21 Â§23; 1999 c.340 Â§5; 1999 c.579 Â§12; 2001 c.114 Â§22; 2001 c.511 Â§3; 2003 c.35 Â§1]

Â Â Â Â Â  309.115 Effect of property value correction upon appeal; exceptions. (1) If the Department of Revenue, the board of property tax appeals or the tax court or other court enters an order correcting the real market value of a separate assessment of property and there is no further appeal from that order, except as provided under subsection (2) or (3) of this section, the value so entered shall be the real market value entered on the assessment and tax rolls for the five assessment years next following the year for which the order is entered.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the following adjustments may be made to the real market value during the period described in subsection (1) of this section:

Â Â Â Â Â  (a) Annual trending or indexing applied to all properties of the same property class in the county, or within clearly defined areas of the county under this chapter.

Â Â Â Â Â  (b) Annual trending or depreciation factors applied to similar property.

Â Â Â Â Â  (c) Additions or retirements based upon returns filed under ORS 308.290.

Â Â Â Â Â  (d) Additions, retirements or economic trending from the annual valuations under ORS 308.505 to 308.665.

Â Â Â Â Â  (e) Increases directly related to additions, remodeling or rehabilitation made to property.

Â Â Â Â Â  (f) Changes directly related to subdividing or partitioning the property.

Â Â Â Â Â  (g) Changes directly related to rezoning the property and using the property consistent with the rezoning.

Â Â Â Â Â  (h) Property damaged, destroyed or otherwise subject to loss of real market value.

Â Â Â Â Â  (3) In the case of principal or secondary industrial property, subsection (1) of this section does not apply to changes in real market value as a result of:

Â Â Â Â Â  (a) Annual trending or depreciation factors applied by type of property to industrial or personal property;

Â Â Â Â Â  (b) Additions or retirements based upon returns filed under ORS 308.290; or

Â Â Â Â Â  (c) Property damaged, destroyed or otherwise subject to loss of real market value.

Â Â Â Â Â  (4) If, during the five-year period described in subsection (1) of this section, another order correcting the real market value of the property subject to subsection (1) of this section is entered, subsection (1) of this section shall apply for the five years next following the year the later order is entered. [1989 c.678 Â§2; 1991 c.459 Â§198a; 1995 c.650 Â§65; 1997 c.154 Â§Â§45,46; 1997 c.541 Â§Â§234,235; 1999 c.579 Â§28; 2001 c.6 Â§1]

Â Â Â Â Â  309.120 Entry in roll of corrections, additions or changes. Corrections, additions to, or changes in the roll shall be entered in the roll by the officer in charge of the roll in a manner clearly showing that the assessorÂs prior entry, if any, has been superseded, and showing the entry ordered by the board of property tax appeals, indicating the change substantially Âas ordered by the county board of property tax appeals.Â The entries shall be a part of the record of the action of the board. [Amended by 1957 c.326 Â§7; 1981 c.804 Â§20; 1991 c.459 Â§199; 1997 c.541 Â§237]

Â Â Â Â Â  309.130 [Amended by 1957 c.326 Â§8; 1981 c.804 Â§21; repealed by 1991 c.96 Â§13 and 1991 c.459 Â§208]

Â Â Â Â Â  309.140 [Amended by 1991 c.459 Â§200; renumbered 309.072 in 1991]

Â Â Â Â Â  309.150 Appeals of value upon summary or accelerated collection of taxes. Appeals of the value of personal property, on which the tax is required to be paid as provided in ORS 311.465 and 311.480, shall be heard by a board of property tax appeals in the same manner that other assessments of property are heard. [Amended by 1975 c.365 Â§2; 1981 c.804 Â§22; 1991 c.459 Â§201; 1995 c.226 Â§12; 1997 c.541 Â§238]

Â Â Â Â Â  309.160 [1979 c.241 Â§32; 1981 c.804 Â§1; 1983 s.s. c.5 Â§18; repealed by 1985 c.613 Â§31]

SALES RATIO STUDIES AND DEPARTMENT OF REVENUE REVIEW

Â Â Â Â Â  309.200 Assessor to collect sales data and prepare ratio study; filing study with board and department. (1) Between January 1 and December 31 of each year the county assessor shall collect sales data for a ratio study.

Â Â Â Â Â  (2) The assessor shall prepare and complete a certified ratio study in the time and manner provided by the rules adopted by the Department of Revenue. A copy of the sales data collected and used as the basis for conclusions relating to real market value shall be included with the ratio study. The assessor shall file a certified copy of the sales data and ratio study with the department, as prescribed by department rule.

Â Â Â Â Â  (3) Not later than October 15 of each year the assessor shall file with the clerk of the board of property tax appeals a copy of the ratio study. [1975 c.753 Â§2; 1981 c.804 Â§23; 1985 c.613 Â§24; 1989 c.330 Â§18; 1991 c.459 Â§202; 1993 c.270 Â§43; 1997 c.541 Â§239; 1999 c.655 Â§7]

Â Â Â Â Â  309.203 Real market value standard; compliance; recommendations or orders by department; examination of ratio study; action if assessed value deviates from real market value. (1) On or before June 15 of each year, the Department of Revenue shall give specific written recommendations or orders to the county assessor as to the actions which, in the departmentÂs judgment, should be taken by the assessor in order to achieve compliance with the real market value standard required under ORS 308.232 in the forthcoming assessment roll. Copies shall be sent to the county governing body for their information. On or before July 15 following, the county assessor shall act upon the recommendations or orders of the department, or notify the department in writing, of any objections to the departmentÂs recommendations or orders.

Â Â Â Â Â  (2) After May 1, but prior to September 1, the department shall examine the certified ratio study prepared by each county assessor under ORS 309.200 and studies prepared by the department, to determine if the value of all locally assessed taxable properties complies with the real market value requirements of ORS 308.232. The assessor and the department shall cooperate with each other to keep the department informed as to the assessorÂs needs and as to the status of the current assessment work. If, in the judgment of the department, the attainment of the real market value standard required under ORS 308.232 is in jeopardy, the department shall notify the assessor in writing of the determination and the factors giving rise to it, with the statement that if unfulfilled statutory duties specified by the department are not met, the department shall take action pursuant to this section. A copy of such notice shall be sent to the county governing body, for its information. On or before September 1, the department shall issue a written order to the assessor to adjust the classes of property on the assessment roll:

Â Â Â Â Â  (a) If the department finds that the ratio of all taxable properties deviates more than five percent from the real market value level required by ORS 308.232, the department shall order an adjustment to the real market values that will result in compliance with ORS 308.232. The assessor shall apply the adjustment to real market values on the assessment roll and compute corrected assessed values if necessary. A tolerance of five percent from 100 percent may be presumed by the department to meet the requirements of ORS 308.232. Notwithstanding satisfactory compliance with the provisions of paragraph (b) of this subsection, the department shall take any action necessary to achieve the real market value level required by ORS 308.232.

Â Â Â Â Â  (b) If the department finds that the real market value for any class of property provided for under ORS 308.215 deviates more than 10 percent from 100 percent of real market value for the class, the department shall order a change of values to bring the class to 100 percent of real market value. The order may be made applicable to the class throughout the county or to the class in specific areas of the county and may take into account variations caused by appraisals being made in different years.

Â Â Â Â Â  (c) If the departmentÂs order results in a valuation increase, the increase may be appealed in the manner provided by ORS 309.100.

Â Â Â Â Â  (3) If the department orders an adjustment to the real market values of property under subsection (2) of this section, the department shall immediately give notice to the assessor, showing why the adjustment is ordered. [Formerly 309.035; 2001 c.509 Â§1]

Â Â Â Â Â  309.205 [1975 c.753 Â§6; 1979 c.241 Â§45; 1981 c.804 Â§24; 1985 c.613 Â§25; repealed by 1989 c.330 Â§19]

Â Â Â Â Â  309.210 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.215 [1975 c.753 Â§9; 1979 c.241 Â§46; repealed 1981 c.804 Â§112]

Â Â Â Â Â  309.220 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.230 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.240 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.250 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.260 [Repealed by 1953 c.708 Â§19]

Â Â Â Â Â  309.270 [Repealed by 1953 c.708 Â§19]

ASSESSMENT ROLL SUMMARIES

(General Provisions)

Â Â Â Â Â  309.310 ÂDepartmentÂ defined for ORS 309.330 to 309.400. As used in ORS 309.330 to 309.400, ÂdepartmentÂ means the Department of Revenue.

Â Â Â Â Â  309.320 [Amended by 1991 c.459 Â§202a; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.330 Transmission of summary of assessment roll by assessor. (1) After the assessment roll of any county has been delivered to the tax collector as required by ORS 311.115, the county assessor shall transmit to the Director of the Department of Revenue within 10 days after the roll is delivered to the tax collector, but not later than November 4, a certified copy of the summary of the assessment roll.

Â Â Â Â Â  (2) The summary of the assessment roll shall be shown on forms prescribed by the Department of Revenue with such classification of property as the director shall specify. [Amended by 1969 c.520 Â§34; 1977 c.220 Â§1; 1981 c.804 Â§111; 1991 c.459 Â§202b]

Â Â Â Â Â  309.340 Recording and tabulating summaries. Upon the receipt of tabulated summaries of the assessment rolls, the Department of Revenue shall record the summaries in a book provided and kept in its office for that purpose and shall, subject to the instructions of the Director of the Department of Revenue, compile the summaries into tabular form for the use of the director. [Amended by 1969 c.520 Â§35; 1977 c.220 Â§2]

Â Â Â Â Â  309.350 [Amended by 1969 c.520 Â§36; 1977 c.220 Â§3; 1991 c.459 Â§203; repealed by 1997 c.541 Â§241]

Â Â Â Â Â  309.360 Examining summaries; obtaining other information. The Department of Revenue shall examine and compare the summaries of the assessment rolls as certified by the county assessors and may obtain such other information as the department considers necessary to ascertain and determine the true and relative value of all the taxable property in the several counties, including property assessed by the department. [Amended by 1991 c.459 Â§203a]

Â Â Â Â Â  309.370 Tabulating assessment summaries. After the Department of Revenue has examined and compared the summaries and obtained the other necessary information, the department shall combine the result in a table. When approved by the Director of the Department of Revenue, a table shall be signed by the director and retained on file in the department. [Amended by 1969 c.520 Â§37; 1981 c.804 Â§25; 1985 c.761 Â§14; 1991 c.459 Â§203b; 1993 c.98 Â§14; 1997 c.541 Â§240]

Â Â Â Â Â  309.380 [Amended by 1981 c.804 Â§26; repealed by 1993 c.98 Â§26]

Â Â Â Â Â  309.390 [Repealed by 1977 c.220 Â§4]

Â Â Â Â Â  309.400 Ordering change of valuation; making changes if officer fails to comply. (1) The Department of Revenue may order any officer in charge of the assessment roll to raise or lower the valuation of any taxable property and to add property to the assessment roll.

Â Â Â Â Â  (2) If an officer fails to comply with any order or requirement of the department, the department may make the correction or change in the assessment roll. [Amended by 1953 c.22 Â§2; 1991 c.96 Â§7; 1991 c.459 Â§204]

Â Â Â Â Â  309.410 [1955 c.709 Â§16; 1967 c.293 Â§38; 1969 c.520 Â§38; repealed by 1971 c.377 Â§12]

Â Â Â Â Â  309.510 [Amended by 1955 c.591 Â§1; 1961 c.590 Â§3; renumbered 291.342]

Â Â Â Â Â  309.520 [Amended by 1953 c.323 Â§3; 1955 c.34 Â§1; 1955 c.591 Â§2; 1961 c.590 Â§4; renumbered 291.344]

Â Â Â Â Â  309.530 [Amended by 1961 c.590 Â§5; renumbered 311.657]

Â Â Â Â Â  309.540 [Repealed by 1953 c.705 Â§2]

Â Â Â Â Â  309.550 [Renumbered 311.658]

(Penalties)

Â Â Â Â Â  309.990 Penalties. Any person who willfully and knowingly presents or furnishes to the Director of the Department of Revenue, or any member of the directorÂs staff, any statement required by the director, or representatives or agents of the director, under ORS 309.360 that is false or fraudulent is guilty of perjury. Upon conviction, the person shall be punished as provided by law for the crime of perjury. [Subsections (1) and (2) enacted as 1955 c.709 Â§15; 1969 c.520 Â§39; 1971 c.377 Â§11; 1981 c.804 Â§27; 2005 c.94 Â§60]

_______________



Chapter 310

Chapter 310 Â Property Tax Rates and Amounts;

Tax Limitations; Tax Reduction Programs

2007 EDITION

TAX RATES & AMOUNTS; TAX LIMITATIONS

REVENUE AND TAXATION

PROPERTY TAX RATES AND AMOUNTS

(
County
Tax
Duties Generally)

310.010Â Â Â Â  Determination of amount of tax for county and other purposes

310.020Â Â Â Â  Levy of tax to defray county expenses

310.030Â Â Â Â  Levy of taxes required or permitted by law

310.040Â Â Â Â  Reducing levy where necessity for budget item eliminated

(Procedure to Certify Taxes and Determine Tax Rates)

310.055Â Â Â Â  Operating taxes

310.060Â Â Â Â  Notice certifying taxes; contents; extension of time to give notice or correct erroneous certification

310.061Â Â Â Â  Assessor to determine and report maximum school district operating tax when district certifies lesser rate; determination modified if district divided into zones

310.065Â Â Â Â  Procedure where notice not given

310.070Â Â Â Â  Procedure when taxes exceed limitations or are incorrectly categorized

310.090Â Â Â Â  Computation of rate for each item of tax; category rates; total rates

310.100Â Â Â Â  Taxes to apply to property shown by assessment roll; furnishing certificate showing aggregate valuation of taxable property

310.105Â Â Â Â  Rate adjustments to reflect nontimber offsets; no effect on permanent or statutory rate limits

310.110Â Â Â Â  Apportionment of taxes where taxing district lies in two or more counties; estimates

TAX LIMITATIONS

(1990 Measure 5 Limits on Amount of Tax)

310.140Â Â Â Â  Legislative findings; definitions

310.143Â Â Â Â  Certification of taxes on taxable property subject to 1990 Measure 5 limits; refunds of taxes on property not certified, erroneously certified or certified by nongovernmental entity

310.145Â Â Â Â  Ordinance or resolution classifying and categorizing taxes subject to 1990 Measure 5 limits

310.147Â Â Â Â  Code area system; tentative consolidated tax rates per category; total consolidated code area rates after adjustment; recordation on assessment roll

310.150Â Â Â Â  Segregation into categories; category limits; determination whether amount of taxes on property is within limits; method of reducing taxes to meet limits

310.153Â Â Â Â  Total amount to be raised for each taxing district and item; basis for assessorÂs certificate

310.155Â Â Â Â  Public school system limit; definitions

310.156Â Â Â Â  Certain community college library limits

310.160Â Â Â Â  Unit of property; description for purposes of determining if amount of taxes exceeds 1990 Measure 5 limits

310.165Â Â Â Â  Partially exempt or specially assessed property; treatment of additional taxes imposed upon disqualification from special assessment or exemption

310.170Â Â Â Â  Allocation by districts of distributions from unsegregated tax collections account among taxes subject to 1990 Measure 5 limits

(Election Challenges)

310.190Â Â Â Â  Effect of election challenge on tax; resolution of challenge

310.193Â Â Â Â  Taxing district duty to notify assessor of challenge

(Calculation of 1997 Measure 50 Permanent and Supplemental Statutory Rate Limits on Operating Taxes and 1997-1998 Tax Reductions)

310.200Â Â Â Â  Purpose

310.202Â Â Â Â  Definitions for ORS 310.200 to 310.242

310.204Â Â Â Â  ÂHospital facilityÂ defined

310.206Â Â Â Â  1997-1998 tax certification notice

310.208Â Â Â Â  1997-1998 urban renewal certification

310.210Â Â Â Â  Measure 5 imposed tax estimate

310.212Â Â Â Â  Measure 47 comparison taxes

310.214Â Â Â Â  Measure 47 comparison tax adjustments for certain nonschool taxing districts

310.216Â Â Â Â  Pre-reduction Measure 50 taxes

310.218Â Â Â Â  Preliminary reduction percentages

310.220Â Â Â Â  Assessor certification to Department of Revenue; contents

310.222Â Â Â Â  Computation of 1997 Measure 50 reduction and supplemental statutory reduction; certification to assessor

310.228Â Â Â Â  Determination of state replacement obligation

310.230Â Â Â Â  Adjustment of Measure 47 comparison taxes and supplemental statutory reduction to account for certain additions of value

310.232Â Â Â Â  Subtraction of urban renewal increment from assessed value

310.234Â Â Â Â  Nonschool taxing district 1997-1998 operating tax adjustment for timber offsets

310.236Â Â Â Â  Determination of taxing district 1997-1998 operating taxes and permanent and statutory rate limits for tax years after 1997-1998; 1997-1998 pre-compression consolidated rates for code areas and categories

310.237Â Â Â Â  Reallocation of Measure 47 comparison taxes and adjustment of rate limits for certain districts for 2000-2001 and later tax years

310.238Â Â Â Â  Rate conversion; Measure 5 assessed value rate

310.239Â Â Â Â  Effect of increase of permanent rate limit of certain school districts

310.240Â Â Â Â  Calculation of taxes imposed on urban renewal increment for 1997-1998; special levies

310.242Â Â Â Â  1997-1998 compression of consolidated rates

310.244Â Â Â Â  Adjustment of cityÂs post-compression tax rate under certain circumstances

310.246Â Â Â Â  Department of Revenue may adjust permanent rate limit to correct mistakes; corrections to be made by June 30, 1998

TAX REDUCTION PROGRAMS

(Generally)

310.585Â Â Â Â  Distribution of certain property tax relief moneys to counties

310.595Â Â Â Â  Determination of apportionment to counties

(Manufactured Structures)

310.622Â Â Â Â  Manufactured structures eligible as homesteads under tax laws of state

(Floating Homes)

310.623Â Â Â Â  Floating home eligible as homestead

(Elderly Rental Assistance)

310.630Â Â Â Â  Definitions for ORS 310.630 to 310.706

310.635Â Â Â Â  Eligibility; amount; processing claims; treatment of payments

310.651Â Â Â Â  Definitions for household asset limitation on eligibility

310.652Â Â Â Â  Limitation on eligibility for refund based on household assets

310.657Â Â Â Â  Submission of claim; treatment of late claim; determination of amount of claim by department; notification of denial

310.690Â Â Â Â  Department of Revenue rulemaking authority; forms

310.692Â Â Â Â  Suspense account; fiscal year allocation; proration of payments

310.695Â Â Â Â  Construction

310.706Â Â Â Â  Applicability of ORS chapters 305 and 314; no interest on payments; claims must be filed in three years

(Property Tax Work-Off Programs)

310.800Â Â Â Â  Property tax work-off programs

PROPERTY TAX RATES AND AMOUNTS

(
County
Tax
Duties Generally)

Â Â Â Â Â  310.010 Determination of amount of tax for county and other purposes. The county court or board of county commissioners of each county shall, in July of each year, estimate and determine the amount of money to be raised for county purposes for the current fiscal year, and also the several amounts to be raised in the county for other purposes, as required or authorized by law. The determination shall be entered in its records.

Â Â Â Â Â  310.020 Levy of tax to defray county expenses. The county court or board of county commissioners for each county in the state shall, in July of each year, levy a tax upon all taxable property in the county sufficient in amount to defray the expenses of the county for the current fiscal year.

Â Â Â Â Â  310.030 Levy of taxes required or permitted by law. The county court or board of county commissioners shall, in July of each year, levy all taxes which by law it is required to levy, and any other taxes which it may determine to levy and by law it is permitted to levy.

Â Â Â Â Â  310.040 Reducing levy where necessity for budget item eliminated. If after a tax levy has been made by any county court or board of county commissioners and before the extension of the levy upon the tax rolls, the necessity for any item contained in the budget upon which the levy is based is eliminated by act of the Legislative Assembly, the county court or board of county commissioners shall by appropriate order reduce the amount of the levy by the amount of such item. Thereupon the levy shall be extended upon the rolls as so reduced.

Â Â Â Â Â  310.045 [1965 c.604 Â§2; repealed by 1969 c.612 Â§5]

(Procedure to Certify Taxes and Determine Tax Rates)

Â Â Â Â Â  310.050 [Amended by 1959 c.181 Â§1; part renumbered 310.065; 1967 c.293 Â§3; 1979 c.689 Â§15; 1991 c.459 Â§217; 1997 c.541 Â§243; repealed by 2005 c.94 Â§61]

Â Â Â Â Â  310.055 Operating taxes. (1) As used in the property tax laws of this state, Âoperating taxesÂ means ad valorem property taxes that are subject to a permanent rate limit under section 11, Article XI of the Oregon Constitution, or statutory rate limit under ORS 310.236 (4) or 310.237, if applicable.

Â Â Â Â Â  (2) For the tax year beginning July 1, 1997, operating taxes consist of the sum of the following (or such lesser amount as is certified to the assessor under ORS 310.206 (4)(b):

Â Â Â Â Â  (a) The total amount of ad valorem property taxes as provided in ORS 310.200 to 310.242, except that the amount under this paragraph does not include:

Â Â Â Â Â  (A) Local option taxes;

Â Â Â Â Â  (B) Ad valorem property taxes used to repay taxing district bond or pension and disability plan obligations described in section 11 (5), Article XI of the Oregon Constitution;

Â Â Â Â Â  (C) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the taxes are of a taxing district other than a city, county or school district, and are used to support a hospital facility;

Â Â Â Â Â  (D) Ad valorem property taxes that would otherwise be subject to this paragraph, except that the levy of the taxes was approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997;

Â Â Â Â Â  (E) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters in an election held after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy;

Â Â Â Â Â  (F) Taxes imposed to pay principal and interest on exempt bonded indebtedness; and

Â Â Â Â Â  (G) Urban renewal increment taxes; and

Â Â Â Â Â  (b) The total amount of the following ad valorem property taxes, without reduction under ORS 310.200 to 310.242:

Â Â Â Â Â  (A) Ad valorem property taxes of a taxing district other than a city, county or school district that are used to support a hospital facility;

Â Â Â Â Â  (B) Ad valorem property taxes approved by voters prior to December 5, 1996, that met the voter participation requirements in section 11 (8), Article XI of the Oregon Constitution, and that are first imposed in the tax year beginning July 1, 1996, or July 1, 1997; and

Â Â Â Â Â  (C) Serial or one-year levies described in ORS 280.040 to 280.140 (1995 Edition) that replace levies that were imposed in the tax year beginning July 1, 1996, that were approved by voters after December 4, 1996, and that are first imposed for the tax year beginning July 1, 1997, if the rate or the amount of the levy is not greater than the rate or the amount of the replaced levy.

Â Â Â Â Â  (3) For tax years beginning on or after July 1, 1998, each taxing district is authorized to levy the full amount of the operating taxes of the district on all taxable property within the boundaries of the district. Operating taxes consist of:

Â Â Â Â Â  (a) Ad valorem property taxes imposed at the rate established as the permanent rate limit or statutory rate limit, if applicable, for the taxing district or such lesser rate as the taxing district certifies to the assessor under ORS 310.060; or

Â Â Â Â Â  (b) If the district is imposing operating property taxes for the first time, ad valorem property taxes imposed at the rate established in the manner provided for by law as the permanent rate limit for the district or such lesser rate as the taxing district may determine. [1997 c.541 Â§321; 1999 c.21 Â§24; 1999 c.186 Â§4; 2001 c.114 Â§23]

Â Â Â Â Â  310.060 Notice certifying taxes; contents; extension of time to give notice or correct erroneous certification. (1) Not later than July 15 of each year, every city, school district or other public corporation authorized to levy or impose a tax on property shall file a written notice certifying the ad valorem property tax rate or the estimated amount of ad valorem property taxes to be imposed by the taxing district and any other taxes on property imposed by the taxing district on property subject to ad valorem property taxation that are required or authorized to be placed on the assessment and tax roll for the current fiscal year. The notice shall be accompanied by two copies of a lawfully adopted ordinance or resolution that categorizes the tax, fee, charge, assessment or toll as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (2) For any ad valorem property taxes levied by the taxing district, the notice shall state as separate items:

Â Â Â Â Â  (a) The taxing districtÂs rate of ad valorem property taxation that is within the permanent rate limitation imposed by section 11 (3), Article XI of the Oregon Constitution, or within the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable;

Â Â Â Â Â  (b) The total rate or amount of the taxing districtÂs local option taxes imposed pursuant to ORS 280.040 to 280.145 that have a term of five years or less and that are not for capital projects;

Â Â Â Â Â  (c) The total amount of the taxing districtÂs local option taxes that are for capital projects;

Â Â Â Â Â  (d) The total amount levied for the payment of bonded indebtedness or interest thereon that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution; and

Â Â Â Â Â  (e) The total amount levied that is subject to section 11b, Article XI of the Oregon Constitution, but that is not subject to the permanent ad valorem property tax rate limit described in section 11 (3), Article XI of the Oregon Constitution, because the amount levied is to be used to repay:

Â Â Â Â Â  (A) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (C) Principal and interest for any bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Local government pension and disability plan obligations that commit ad valorem property taxes.

Â Â Â Â Â  (3)(a) The notice shall also list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (b) If an item described in subsection (2) of this section is allocable to more than one category described in ORS 310.150, the notice shall list separately the portion of each item allocable to each category.

Â Â Â Â Â  (4) For any other taxes on property imposed by the taxing district, the notice shall state:

Â Â Â Â Â  (a) The total amount of money to be raised by each other tax, in the aggregate or on a property by property basis, as appropriate.

Â Â Â Â Â  (b) Each amount that is subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (5) For any district authorized by law to place any other fees, charges, assessments or tolls on the assessment and tax roll, the notice shall state the total amount of money to be raised on a property by property basis.

Â Â Â Â Â  (6) In addition to the notice required under subsection (1) of this section, any taxing district that is subject to the Local Budget Law shall also provide the documents required by ORS 294.555 (3).

Â Â Â Â Â  (7)(a) Not later than July 15 of each year, the taxing district shall give the notice and documents described in this section to the assessor of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the assessor of each county in which any part of the taxing district is located. Not later than September 30 of each year, the taxing district shall provide a complete copy of the budget document to the clerk of the county in which the principal office of the taxing district is located and, if the taxing district is located in more than one county, to the clerk of each county in which any part of the taxing district is located.

Â Â Â Â Â  (b) If there is no county clerk in a county to which a taxing district is required by paragraph (a) of this subsection to submit a budget document, then the taxing district shall submit the budget document to the county assessor in that county.

Â Â Â Â Â  (c) If the taxing district is subject to the jurisdiction of a tax supervising and conservation commission under ORS 294.625, then the taxing district shall submit a copy of its budget to the tax supervising and conservation commission in lieu of filing a copy of the budget with the county clerk of the county under paragraph (a) of this subsection or with the county assessor of the county under paragraph (b) of this subsection.

Â Â Â Â Â  (8) The Department of Revenue shall prescribe the form of notice required by this section. All amounts shall be stated in dollars and cents or ad valorem property tax rates in dollars and cents per thousand dollars of assessed value, as required by law. If the notice is given to the assessor, clerk or tax supervising and conservation commission of more than one county, a copy of each other such notice given shall accompany every notice given.

Â Â Â Â Â  (9) For good and sufficient reason, the county assessor may extend the time for the giving of the notice or correcting an erroneous certification for the current year up to but not later than October 1 as the county assessor considers reasonable. [Amended by 1955 c.259 Â§1; 1967 c.293 Â§4; 1973 c.333 Â§2; 1979 c.241 Â§28a; 1981 c.790 Â§12; 1985 c.784 Â§2; 1991 c.459 Â§218; 1993 c.270 Â§44; 1995 c.293 Â§1; 1997 c.154 Â§5; 1997 c.541 Â§244; 1999 c.186 Â§5; 1999 c.632 Â§23; 2001 c.135 Â§31; 2001 c.695 Â§32; 2001 c.753 Â§7; 2005 c.750 Â§1; 2007 c.894 Â§2]

Â Â Â Â Â  310.061 Assessor to determine and report maximum school district operating tax when district certifies lesser rate; determination modified if district divided into zones. (1) If a school district certifies a rate pursuant to ORS 310.060 that is less than the maximum rate of operating taxes allowed by law, the county assessor for each county within which the school district is located shall determine the amount of operating taxes that would have been imposed by the school district if the school district had certified the maximum rate of operating taxes allowed by law.

Â Â Â Â Â  (2) If a school district has established tax zones pursuant to ORS 328.570 to 328.579, solely for purposes of subsection (1) of this section:

Â Â Â Â Â  (a) The maximum rate of operating tax allowed by law shall be determined for each tax zone of the district; and

Â Â Â Â Â  (b) The maximum rate of operating tax for a tax zone in which the district does not provide all of kindergarten through grade 12 education shall equal the maximum rate of operating tax for the district multiplied by the percentage established for the zone in the resolution adopted under ORS 328.576.

Â Â Â Â Â  (3) Each county assessor who is required to calculate an amount under subsection (1) of this section shall report that amount to the Department of Education. [1999 c.186 Â§12; 2001 c.246 Â§7]

Â Â Â Â Â  Note: 310.061 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.065 Procedure where notice not given. If the written notice of a taxing districtÂs ad valorem property tax or other tax is not given to the county assessor at the time specified, or as extended, under ORS 310.060, the assessor shall not include the tax in the computation of the total district tax rate under ORS 310.090. [Formerly part of 310.050; 1993 c.270 Â§45; 1997 c.541 Â§246]

Â Â Â Â Â  310.070 Procedure when taxes exceed limitations or are incorrectly categorized. (1) If the ad valorem property taxes reported to the clerk, assessor or tax supervising and conservation commission under ORS 310.060 are in excess of the constitutional or statutory limitations, or both, the assessor, upon the advice of the Department of Revenue, shall extend upon the tax roll of the county only such part of the taxes as will comply with the constitutional and statutory limitations and requirements governing the taxes.

Â Â Â Â Â  (2) If any part of the taxes on property certified under ORS 310.060 is incorrectly categorized as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing unit governing body and the county assessor and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution. For purposes of this section, taxes are incorrectly categorized only if:

Â Â Â Â Â  (a) The sole authority of the taxing unit to impose taxes on property is provided by statute and the statute does not authorize the imposition of taxes on property categorized as reported under ORS 310.060; or

Â Â Â Â Â  (b) The Oregon Tax Court or the Oregon Supreme Court has finally determined the correct manner in which a tax on property of the taxing unit should be categorized and that determination is different from the category reported under ORS 310.060. For purposes of this paragraph, Âfinally determinedÂ means that the Oregon Tax Court has entered a decision which has become final as described under ORS 305.440 or that, upon appeal from the Oregon Tax Court, the Supreme Court has entered a decision.

Â Â Â Â Â  (3) If any item certifying ad valorem property taxes under ORS 310.060 incorrectly characterizes the item attributes under section 11, Article XI of the Oregon Constitution, the Department of Revenue shall notify the taxing district governing body and the county assessor, and the county assessor shall extend the taxes on the roll in a manner that complies with the Oregon Constitution. [Amended by 1967 c.293 Â§5; 1971 c.646 Â§3; 1981 c.790 Â§13; 1983 s.s. c.5 Â§19; 1985 c.319 Â§2; 1993 c.270 Â§46; 1997 c.541 Â§247; 2005 c.750 Â§2]

Â Â Â Â Â  310.080 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  310.081 [Subsections (1) and (2) of 1961 Replacement Part enacted as 1957 c.626 Â§11; subsection (3) of 1957 Replacement Part enacted as part of 1957 s.s. c.2 Â§4; 1959 c.388 Â§9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  310.082 [1957 s.s. c.2 Â§4; repealed by 1959 c.388 Â§15]

Â Â Â Â Â  310.084 [1957 c.626 Â§12; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  310.090 Computation of rate for each item of tax; category rates; total rates. (1) Subject to ORS 310.070, the county assessor shall compute the rate for each item of ad valorem property taxes, the category rate of ad valorem property taxes for each category described in ORS 310.150 and the total rate of ad valorem property taxes for each taxing district as provided in this section.

Â Â Â Â Â  (2) If the item of tax that is reported on the notice filed under ORS 310.060 is an amount, the rate of tax for that item shall be computed by dividing the amount by the assessed value used to compute the tax rate. The assessed value used to compute the tax rate is the tax levying districtÂs assessed value adjusted as otherwise provided by law.

Â Â Â Â Â  (3) The computed tax rates under subsection (2) of this section or as reported on the notice filed under ORS 310.060 shall be carried to the number of decimal places specified by rule of the Department of Revenue and truncated. The truncated rate shall be expressed as a rate per thousand dollars of assessed value.

Â Â Â Â Â  (4) All of the taxing districtÂs taxes that are reported on the notice filed under ORS 310.060 as rates and that are within the same category under ORS 310.150 shall be added together and added to the rates computed under subsection (2) of this section that are within the same category to obtain the category rates for the taxing district.

Â Â Â Â Â  (5) The total tax rate of the district shall be the total of the truncated tax rates calculated for the taxing district for the year. [Amended by 1967 c.293 Â§11; 1991 c.459 Â§221; 1997 c.541 Â§248]

Â Â Â Â Â  310.100 Taxes to apply to property shown by assessment roll; furnishing certificate showing aggregate valuation of taxable property. Each ad valorem property tax of a taxing district shall apply to all the taxable property of the district, or to all the taxable property in a tax zone of a district that has established two or more tax zones within the district, as shown by the assessment roll last compiled by the assessor. The assessor, upon the application of the governing body or of the duly accredited officer of any such taxing district, shall furnish a certificate, properly verified, showing the aggregate valuation of the taxable property therein. [Amended by 1991 c.459 Â§222; 1997 c.541 Â§250; 2001 c.246 Â§8; 2001 c.553 Â§6]

Â Â Â Â Â  310.105 Rate adjustments to reflect nontimber offsets; no effect on permanent or statutory rate limits. (1) If a taxing district lying in two or more counties is entitled to offsets which have been provided by statute, the rates determined under ORS 310.090 shall be further adjusted to reflect the offsets.

Â Â Â Â Â  (2) Adjustments under this section shall be made to ensure that the rate of taxation is uniform throughout the taxing district.

Â Â Â Â Â  (3) Adjustments made under this section shall not affect the permanent rate limit determined for purposes of section 11 (3), Article XI of the Oregon Constitution, or the statutory rate limit determined in ORS 310.236 (4)(b) or 310.237, if applicable. [1971 c.720 Â§1; 1977 c.892 Â§37; 1979 c.438 Â§4; 1993 c.801 Â§37; 1997 c.541 Â§251; 1999 c.186 Â§6]

Â Â Â Â Â  310.108 [1997 c.541 Â§252; 1999 c.1078 Â§Â§33,33b; repealed by 2003 c.621 Â§26]

Â Â Â Â Â  310.110 Apportionment of taxes where taxing district lies in two or more counties; estimates. (1) If a taxing district lies in two or more counties, and the district certifies an item of ad valorem property tax as an amount in the notice required under ORS 310.060, the amount certified by the district shall be apportioned on the basis of the assessed value used to compute the tax rate for the current tax year, in the proportion that the assessed value of the part of the district lying in each county bears to the assessed value of the whole district. However, if a boundary change affecting the district becomes effective as to the levy being apportioned, an adjustment of the assessed value shall be made so as to reflect the boundary change.

Â Â Â Â Â  (2) Any assessor who is unable to certify the current assessed value for any joint district lying partially in the county by September 25 shall, with the cooperation of the Department of Revenue, estimate as closely as practicable the assessed value of that district for the purpose of apportioning the ad valorem property taxes of the joint district in the current year as equitably as is possible. The estimate shall be completed and certified to the assessor or assessors of the other counties on the fifth business day after September 25 and shall be used as the basis for the apportionment required by this section. [Amended by 1953 c.194 Â§2; 1963 c.274 Â§1; 1967 c.199 Â§1; 1971 c.482 Â§1; 1977 c.892 Â§38; 1979 c.438 Â§5; 1981 c.804 Â§86; 1985 c.613 Â§5; 1991 c.459 Â§223; 1997 c.541 Â§254; 1999 c.1078 Â§69; 2003 c.621 Â§94]

Â Â Â Â Â  310.120 [Repealed by 1977 c.730 Â§4]

Â Â Â Â Â  310.125 [1961 c.719 Â§Â§1,2; 1975 c.189 Â§1; 1991 c.459 Â§224; 1997 c.541 Â§256; repealed by 2005 c.94 Â§61]

Â Â Â Â Â  310.130 [Amended by 1991 c.459 Â§224a; 1993 c.270 Â§47; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.135 [1979 c.241 Â§53; renumbered 310.404 in 1991]

TAX LIMITATIONS

(1990 Measure 5 Limits on Amount of Tax)

Â Â Â Â Â  310.140 Legislative findings; definitions. The Legislative Assembly finds that section 11b, Article XI of the Oregon Constitution, was drafted by citizens and placed before the voters of the State of
Oregon
by initiative petition. Section 11b, Article XI of the Oregon Constitution, uses terms that do not have established legal meanings and require definition by the Legislative Assembly. Section 11b, Article XI of the Oregon Constitution, was amended by section 11 (11), Article XI of the Oregon Constitution. This section is intended to interpret the terms of section 11b, Article XI of the Oregon Constitution, as originally adopted and as amended by section 11 (11), Article XI of the Oregon Constitution, consistent with the intent of the people in adopting these provisions, so that the provisions of section 11b, Article XI of the Oregon Constitution, may be given effect uniformly throughout the State of Oregon, with minimal confusion and misunderstanding by citizens and affected units of government. As used in the revenue and tax laws of this state, and for purposes of section 11b, Article XI of the Oregon Constitution:

Â Â Â Â Â  (1) ÂActual costÂ means all direct or indirect costs incurred by a government unit in order to deliver goods or services or to undertake a capital construction project. The Âactual costÂ of providing goods or services to a property or property owner includes the average cost or an allocated portion of the total amount of the actual cost of making a good or service available to the property or property owner, whether stated as a minimum, fixed or variable amount. ÂActual costÂ includes, but is not limited to, the costs of labor, materials, supplies, equipment rental, property acquisition, permits, engineering, financing, reasonable program delinquencies, return on investment, required fees, insurance, administration, accounting, depreciation, amortization, operation, maintenance, repair or replacement and debt service, including debt service payments or payments into reserve accounts for debt service and payment of amounts necessary to meet debt service coverage requirements.

Â Â Â Â Â  (2) ÂAssessment for local improvementÂ means any tax, fee, charge or assessment that does not exceed the actual cost incurred by a unit of government for design, construction and financing of a local improvement.

Â Â Â Â Â  (3) ÂBonded indebtednessÂ means any formally executed written agreement representing a promise by a unit of government to pay to another a specified sum of money, at a specified date or dates at least one year in the future.

Â Â Â Â Â  (4) ÂCapital constructionÂ:

Â Â Â Â Â  (a) For bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent prior to June 20, 1997, means the construction, modification, replacement, repair, remodeling or renovation of a structure, or addition to a structure, that is expected to have a useful life of more than one year, and includes, but is not limited to:

Â Â Â Â Â  (A) Acquisition of land, or a legal interest in land, in conjunction with the capital construction of a structure.

Â Â Â Â Â  (B) Acquisition, installation of machinery or equipment, furnishings or materials that will become an integral part of a structure.

Â Â Â Â Â  (C) Activities related to the capital construction, including planning, design, authorizing, issuing, carrying or repaying interim or permanent financing, research, land use and environmental impact studies, acquisition of permits or licenses or other services connected with the construction.

Â Â Â Â Â  (D) Acquisition of existing structures, or legal interests in structures, in conjunction with the capital construction.

Â Â Â Â Â  (b) For bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in paragraph (a) of this subsection, except that Âcapital constructionÂ:

Â Â Â Â Â  (A) Includes public safety and law enforcement vehicles with a projected useful life of five years or more; and

Â Â Â Â Â  (B) Does not include:

Â Â Â Â Â  (i) Maintenance and repairs, the need for which could be reasonably anticipated;

Â Â Â Â Â  (ii) Supplies and equipment that are not intrinsic to the structure; or

Â Â Â Â Â  (iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

Â Â Â Â Â  (5) ÂCapital improvementsÂ:

Â Â Â Â Â  (a) For bonded indebtedness issued prior to December 5, 1996, and for the proceeds of any bonded indebtedness approved by electors before December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, means land, structures, facilities, personal property that is functionally related and subordinate to real property, machinery, equipment or furnishings having a useful life longer than one year.

Â Â Â Â Â  (b) For bonded indebtedness issued on or after December 5, 1996, except for the proceeds of any bonded indebtedness approved by electors prior to December 5, 1996, that were spent or contractually obligated to be spent before June 20, 1997, has the meaning given that term in paragraph (a) of this subsection, except that Âcapital improvementsÂ:

Â Â Â Â Â  (A) Includes public safety and law enforcement vehicles with a projected useful life of five years or more; and

Â Â Â Â Â  (B) Does not include:

Â Â Â Â Â  (i) Maintenance and repairs, the need for which could be reasonably anticipated;

Â Â Â Â Â  (ii) Supplies and equipment that are not intrinsic to the structure; or

Â Â Â Â Â  (iii) Furnishings, unless the furnishings are acquired in connection with the acquisition, construction, remodeling or renovation of a structure, or the repair of a structure that is required because of damage or destruction of the structure.

Â Â Â Â Â  (6) ÂDirect consequence of ownershipÂ means that the obligation of the owner of property to pay a tax arises solely because that person is the owner of the property, and the obligation to pay the tax arises as an immediate and necessary result of that ownership without respect to any other intervening transaction, condition or event.

Â Â Â Â Â  (7)(a) ÂExempt bonded indebtednessÂ means:

Â Â Â Â Â  (A) Bonded indebtedness authorized by a specific provision of the Oregon Constitution;

Â Â Â Â Â  (B) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit on or before November 6, 1990;

Â Â Â Â Â  (C) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements that was issued as a general obligation of the issuing governmental unit after November 6, 1990, with the approval of the electors of the issuing governmental unit; or

Â Â Â Â Â  (D) Bonded indebtedness incurred or to be incurred for capital construction or capital improvements, if the issuance of the bonds is approved by voters on or after December 5, 1996, in an election that is in compliance with the voter participation requirements of section 11 (8), Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) ÂExempt bonded indebtednessÂ includes bonded indebtedness issued to refund or refinance any bonded indebtedness described in paragraph (a) of this subsection.

Â Â Â Â Â  (8)(a) ÂIncurred chargeÂ means a charge imposed by a unit of government on property or upon a property owner that does not exceed the actual cost of providing goods or services and that can be controlled or avoided by the property owner because:

Â Â Â Â Â  (A) The charge is based on the quantity of the goods or services used, and the owner has direct control over the quantity;

Â Â Â Â Â  (B) The goods or services are provided only on the specific request of the property owner; or

Â Â Â Â Â  (C) The goods or services are provided by the government unit only after the individual property owner has failed to meet routine obligations of ownership of the affected property, and such action is deemed necessary by an appropriate government unit to enforce regulations pertaining to health or safety.

Â Â Â Â Â  (b) For purposes of this subsection, an owner of property may control or avoid an incurred charge if the owner is capable of taking action to affect the amount of a charge that is or will be imposed or to avoid imposition of a charge even if the owner must incur expense in so doing.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, an owner of property has direct control over the quantity of goods or services if the owner of property has the ability, whether or not that ability is exercised, to determine the quantity of goods or services provided or to be provided.

Â Â Â Â Â  (9)(a) ÂLocal improvementÂ means a capital construction project, or part thereof, undertaken by a local government, pursuant to ORS 223.387 to 223.399, or pursuant to a local ordinance or resolution prescribing the procedure to be followed in making local assessments for benefits from a local improvement upon the lots that have been benefited by all or a part of the improvement:

Â Â Â Â Â  (A) That provides a special benefit only to specific properties or rectifies a problem caused by specific properties;

Â Â Â Â Â  (B) The costs of which are assessed against those properties in a single assessment upon the completion of the project; and

Â Â Â Â Â  (C) For which the property owner may elect to make payment of the assessment plus appropriate interest over a period of at least 10 years.

Â Â Â Â Â  (b) For purposes of paragraph (a) of this subsection, the status of a capital construction project as a local improvement is not affected by the accrual of a general benefit to property other than the property receiving the special benefit.

Â Â Â Â Â  (10) ÂMaintenance and repairs, the need for which could be reasonably anticipatedÂ:

Â Â Â Â Â  (a) Means activities, the type of which may be deducted as an expense under the provisions of the federal Internal Revenue Code, as amended and in effect on December 31, 2006, that keep the property in ordinarily efficient operating condition and that do not add materially to the value of the property nor appreciably prolong the life of the property;

Â Â Â Â Â  (b) Does not include maintenance and repair of property that is required by damage, destruction or defect in design, or that was otherwise not reasonably expected at the time the property was constructed or acquired, or the addition of material that is in the nature of the replacement of property and that arrests the deterioration or appreciably prolongs the useful life of the property; and

Â Â Â Â Â  (c) Does not include street and highway construction, overlay and reconstruction.

Â Â Â Â Â  (11) ÂProjected useful lifeÂ means the useful life, as reasonably estimated by the unit of government undertaking the capital construction or capital improvement project, beginning with the date the property was acquired, constructed or reconstructed and based on the propertyÂs condition at the time the property was acquired, constructed or reconstructed.

Â Â Â Â Â  (12) ÂRoutine obligations of ownershipÂ means a standard of operation, maintenance, use or care of property established by law, or if established by custom or common law, a standard that is reasonable for the type of property affected.

Â Â Â Â Â  (13) ÂSingle assessmentÂ means the complete assessment process, including preassessment, assessment or reassessment, for any local improvement authorized by ORS 223.387 to 223.399, or a local ordinance or resolution that provides the procedure to be followed in making local assessments for benefits from a local improvement upon lots that have been benefited by all or part of the improvement.

Â Â Â Â Â  (14) ÂSpecial benefit only to specific propertiesÂ shall have the same meaning as Âspecial and peculiar benefitÂ as that term is used in ORS 223.389.

Â Â Â Â Â  (15) ÂSpecific requestÂ means:

Â Â Â Â Â  (a) An affirmative act by a property owner to seek or obtain delivery of goods or services;

Â Â Â Â Â  (b) An affirmative act by a property owner, the legal consequence of which is to cause the delivery of goods or services to the property owner; or

Â Â Â Â Â  (c) Failure of an owner of property to change a request for goods or services made by a prior owner of the property.

Â Â Â Â Â  (16) ÂStructureÂ means any temporary or permanent building or improvement to real property of any kind that is constructed on or attached to real property, whether above, on or beneath the surface.

Â Â Â Â Â  (17) ÂSupplies and equipment intrinsic to a structureÂ means the supplies and equipment that are necessary to permit a structure to perform the functions for which the structure was constructed, or that will, upon installation, constitute fixtures considered to be part of the real property that is comprised, in whole or part, of the structure and land supporting the structure.

Â Â Â Â Â  (18) ÂTax on propertyÂ means any tax, fee, charge or assessment imposed by any government unit upon property or upon a property owner as a direct consequence of ownership of that property, but does not include incurred charges or assessments for local improvements. As used in this subsection, ÂpropertyÂ means real or tangible personal property, and intangible property that is part of a unit of real or tangible personal property to the extent that such intangible property is subject to a tax on property. [1991 c.459 Â§210; 1997 c.541 Â§258; 1999 c.21 Â§25; 1999 c.90 Â§33; 2001 c.660 Â§28; 2003 c.46 Â§24; 2003 c.77 Â§6; 2003 c.195 Â§23; 2003 c.802 Â§63; 2005 c.832 Â§18; 2007 c.614 Â§6; 2007 c.783 Â§125]

Â Â Â Â Â  310.143 Certification of taxes on taxable property subject to 1990 Measure 5 limits; refunds of taxes on property not certified, erroneously certified or certified by nongovernmental entity. (1) Any tax on property that is imposed on property that is subject to ad valorem taxation by any unit of local government shall be certified to the assessor each year, as provided under ORS 310.060. Except as otherwise specifically provided by law, any tax, fee, charge or assessment that is not a tax on property or is not imposed on property subject to ad valorem taxation shall not be certified to the assessor. Each tax certified shall be certified in whichever of the following forms is applicable:

Â Â Â Â Â  (a) In dollars and cents in either the total amount to be raised from all property in the unit;

Â Â Â Â Â  (b) In dollars and cents per property; or

Â Â Â Â Â  (c) As a rate per $1,000 of assessed value.

Â Â Â Â Â  (2) If any unit of local government imposes on property that is subject to ad valorem taxation a tax on property, as defined in ORS 310.140, that is not certified to the assessor under ORS 310.060 for imposition and collection, and a court of competent jurisdiction determines that the tax is subject to the limits of section 11b, Article XI of the Oregon Constitution, the unit of local government shall pay any refunds ordered by the court. No refunds shall be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on any property that also is subject to the challenged tax.

Â Â Â Â Â  (3) Notwithstanding ORS 311.806, when any unit of local government certifies a tax on property to be collected by the tax collector, and the amount of the tax on individual properties is calculated by the unit of local government, any claim for refund of such taxes due to an error in calculation of the amount of the tax shall be made to the unit of local government within the same time and in the same manner as claims for refund are to be made under ORS 311.806. The unit of local government shall pay any refunds it determines to be due to errors in calculation of the amount of the tax out of the funds available to the unit of local government. Such refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made.

Â Â Â Â Â  (4) Notwithstanding ORS 311.806, when any entity that is not a unit of local government certifies an amount specifically authorized by law to be included on the roll to be collected by the tax collector, and the amount on individual properties is calculated by the entity, any claim for refund of the amount due to an error in calculation of the amount shall be made to the entity within the same time and in the same manner as claims for refunds are to be made under ORS 311.806 (2). The entity shall pay any refunds it determines to be due to errors in calculation of the amount out of the funds available to the entity. The refunds shall not be paid from the unsegregated tax collections account, and the assessor shall not be required to redetermine the amount of other taxes imposed on the property for which the refund is made. [1991 c.459 Â§211; 1993 c.270 Â§48; 1995 c.256 Â§9; 1997 c.541 Â§259]

Â Â Â Â Â  310.145 Ordinance or resolution classifying and categorizing taxes subject to 1990 Measure 5 limits. (1) Each unit of local government that imposes a tax, fee, charge or assessment may adopt an ordinance or resolution classifying all or any of the taxes, fees, charges and assessments it imposes as being in one or more of the following categories:

Â Â Â Â Â  (a) Taxes on property subject to the limits of section 11b, Article XI of the Oregon Constitution, and within this category, those taxes that are dedicated to funding the public school system, and those that are imposed to support other government operations.

Â Â Â Â Â  (b) Incurred charges.

Â Â Â Â Â  (c) Assessments for local improvements.

Â Â Â Â Â  (d) Taxes to pay principal and interest on exempt bonded indebtedness.

Â Â Â Â Â  (e) All other taxes, fees, charges and assessments that are not subject to the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) An ordinance or resolution adopted under this section shall serve as notice of the classification of taxes, fees, charges and assessments for purposes of ORS 305.580 to 305.591. [1991 c.459 Â§212; 1993 c.270 Â§49]

Â Â Â Â Â  310.147 Code area system; tentative consolidated tax rates per category; total consolidated code area rates after adjustment; recordation on assessment roll. (1) Each year, the county assessor shall establish a system of code areas, identified by code numbers, which shall represent all of the various combinations of taxing districts, or tax zones of taxing districts in which district taxes differ, as of July 1 of that year in which a piece of property was located in the county on January 1 of that year.

Â Â Â Â Â  (2) The assessor shall compute a tentative consolidated ad valorem property tax rate for each code area. The tentative consolidated ad valorem property tax rate for the code area shall be determined for each category under ORS 310.150. The tentative consolidated ad valorem property tax rate for each category for the code area shall be the sum of the category rates determined under ORS 310.090 for each taxing district in the code area.

Â Â Â Â Â  (3)(a) The assessor shall compute the consolidated category rate for each category under ORS 310.150 using the ad valorem property taxes to be imposed on each property after adjustment under ORS 310.150. In the case of the exempt bonded indebtedness category, the tentative consolidated category rate for the code area shall be the consolidated category rate for the code area.

Â Â Â Â Â  (b) The total consolidated rate for the code area shall equal the sum of the consolidated rates for each category determined under paragraph (a) of this subsection after adjustment under ORS 310.150.

Â Â Â Â Â  (4) The assessor shall indicate on the assessment roll the code area number for each item of property assessed. In addition, the assessor shall compile in duplicate a list of all code areas and their numbers and identify for each area the names of each taxing district in the area, the rate, after adjustment under ORS 310.150, for each item of the taxing district reported on the notice filed under ORS 310.060, the total rate for each taxing district and by category as described in ORS 310.150 and the total consolidated rate for the code area. The list shall constitute a part of the certificate prepared under ORS 311.105, to be delivered to the county clerk and to the tax collector. [Formerly 308.221; 2001 c.246 Â§9; 2001 c.553 Â§7; 2003 c.621 Â§104]

Â Â Â Â Â  310.150 Segregation into categories; category limits; determination whether amount of taxes on property is within limits; method of reducing taxes to meet limits. (1) The three categories within which ad valorem property tax items are to be categorized in the notice to be filed under ORS 310.060 and for which category rates of ad valorem property taxes are to be computed under ORS 310.090 and tentative consolidated category rates are to be computed for each code area under ORS 310.147 are as follows:

Â Â Â Â Â  (a) Taxes levied or imposed for the purpose of funding exempt bonded indebtedness.

Â Â Â Â Â  (b) Taxes levied or imposed for the purpose of funding the public school system and that are not described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Taxes levied or imposed for the purpose of funding government operations other than public school system operations and that are not described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) After computation of the tentative ad valorem property tax consolidated rate for each category under ORS 310.147, and after calculation of the amount of ad valorem property taxes to be imposed on properties in the county, but before extending any taxes on the assessment and tax roll, the assessor shall determine whether the total amount of taxes on property to be imposed on each property in the code area in each category is within the limits described in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The assessor shall determine whether the ad valorem property taxes to be imposed on any property exceed the limits described in this subsection in order to ensure, as guaranteed in section 11 (11) and 11b, Article XI of the Oregon Constitution, that taxes imposed in each geographic area taxed by the same local taxing districts do not exceed $5 (public school system) and $10 (other government) per $1,000 of real market value.

Â Â Â Â Â  (b) For the category of taxes imposed for the purpose of funding the public school system that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate determined under subsection (2) of this section exceeds $5 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the public school system category equals $5 per $1,000 of real market value.

Â Â Â Â Â  (c) For the category of taxes imposed for the purpose of funding government operations other than the public school system and that are not for the purpose of paying principal and interest on exempt bonded indebtedness, if the tentative consolidated ad valorem property tax rate exceeds $10 per $1,000 of real market value, the consolidated rate shall be adjusted as provided in this section so that the consolidated rate for the other government category equals $10 per $1,000 of real market value.

Â Â Â Â Â  (d) For the category of taxes imposed for the purpose of paying principal and interest on exempt bonded indebtedness, the tentative consolidated rate determined under subsection (2) of this section shall be the consolidated rate for the exempt bonded indebtedness category.

Â Â Â Â Â  (4) If the taxes on property in either category to be imposed on any property in the code area exceed the limit established for that category in subsection (3) of this section, the assessor shall reduce the taxes by applying a reduction ratio.

Â Â Â Â Â  (5)(a) If local option taxes described under ORS 280.040 to 280.145 have been adopted by one or more taxing districts in the code area, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property for which the taxes are being determined.

Â Â Â Â Â  (b) Local option taxes subject to compression under this subsection include urban renewal division of tax revenue that is derived from the division of local option tax authority.

Â Â Â Â Â  (c) The numerator of the reduction ratio shall be the amount obtained (but not less than zero) by subtracting the tentative consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section.

Â Â Â Â Â  (d) The denominator for the ratio shall be the total rate of all local option taxes for the category.

Â Â Â Â Â  (e) The assessor shall multiply the reduction ratio determined under this subsection by each local option tax amount to which the property is subject in the category.

Â Â Â Â Â  (f) So reduced, the assessor shall again determine if the total taxes for the category to be imposed on the property exceed the limits described in subsection (3) of this section. If the reduced taxes for the category do not exceed the category limit, such taxes shall be the taxes used to compute the consolidated rate for the code area in which the property is located. If the reduced taxes for the category still exceed the category limit after all local option taxes have been eliminated, the taxes in the category shall be subject to further reduction under subsection (6) of this section.

Â Â Â Â Â  (6)(a) If the property is not subject to local option taxes or if all local option taxes have been eliminated as a result of the application of the reduction ratio calculated under subsection (5) of this section, and the tentative consolidated rate determined under ORS 310.147 for the category exceeds the maximum rate of ad valorem property taxes for the category described in subsection (3) of this section, the reduction ratio shall be determined under this subsection.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the maximum rate permitted for the category described in subsection (3) of this section.

Â Â Â Â Â  (c) The denominator of the reduction ratio shall be the tentative consolidated category rate under ORS 310.147 (or the category rate applicable to the property after the reduction under subsection (5) of this section, if applicable).

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by the amount of each taxing district item of ad valorem property tax that is a component of the tentative consolidated category rate for the code area in which the property is located.

Â Â Â Â Â  (7) In determining whether the taxes described in subsection (1)(c) of this section exceed the limitation under subsection (3)(c) of this section, all moneys raised through the urban renewal special levy described in ORS 457.435 and all moneys raised through the urban renewal division of tax, including amounts derived from exempt bonded indebtedness authority and local option tax authority, must be categorized as subject to the limitation described in subsection (3)(c) of this section. [1991 c.459 Â§213; 1997 c.541 Â§260; 2003 c.198 Â§1]

Â Â Â Â Â  310.153 Total amount to be raised for each taxing district and item; basis for assessorÂs certificate. (1) The assessor shall determine the total amount to be raised for each taxing district in the code area and, for the total amount for each taxing district, the amount for each item that is listed in the taxing districtÂs notice filed under ORS 310.060.

Â Â Â Â Â  (2) The amounts determined under this section shall serve as the basis for the assessorÂs certificate prepared under ORS 311.105. [1997 c.541 Â§263]

Â Â Â Â Â  Note: 310.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 310 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.155 Public school system limit; definitions. (1) For purposes of ORS 310.150, taxes are levied or imposed to fund the public school system if the taxes will be used exclusively for educational services, including support services, provided by any unit of government, at any level from prekindergarten through post-graduate training.

Â Â Â Â Â  (2) Taxes on property levied or imposed by a unit of government whose principal function is to provide educational services shall be considered to be dedicated to fund the public school system unless the sole purpose of a particular, voter approved levy is for other than educational services or support services as defined in this section.

Â Â Â Â Â  (3) Taxes on property levied or imposed by a unit of government whose principal function is to perform government operations other than educational services shall be considered to be dedicated to fund the public school system only if the sole purpose of a particular, voter approved levy is for educational services or support services as defined in this section.

Â Â Â Â Â  (4) As used in this section, Âeducational servicesÂ includes:

Â Â Â Â Â  (a) Establishment and maintenance of preschools, kindergartens, elementary schools, high schools, community colleges and institutions of higher education.

Â Â Â Â Â  (b) Establishment and maintenance of career schools, adult education programs, evening school programs and schools or facilities for persons with physical, mental or emotional disabilities.

Â Â Â Â Â  (5) As used in this section, Âsupport servicesÂ includes clerical, administrative, professional and managerial services, property maintenance, transportation, counseling, training and other services customarily performed in connection with the delivery of educational services.

Â Â Â Â Â  (6) ÂEducational servicesÂ does not include community recreation programs, civic activities, public libraries, programs for custody or care of children or community welfare activities if those programs or activities are provided to the general public and not for the benefit of students or other participants in the programs and activities described in subsection (4) of this section. [1991 c.459 Â§214; 1995 c.343 Â§27; 1997 c.541 Â§264; 2007 c.70 Â§76]

Â Â Â Â Â  310.156 Certain community college library limits. (1) Notwithstanding ORS 310.155 and for purposes of ORS 310.150, taxes levied or imposed by a community college district to provide a public library system established prior to September 9, 1995, shall be considered to be levied or imposed for the purpose of funding government operations other than the public school system.

Â Â Â Â Â  (2) As used in this section, Âpublic library systemÂ has the meaning given the term in ORS 357.400. [1995 c.43 Â§2]

Â Â Â Â Â  310.160 Unit of property; description for purposes of determining if amount of taxes exceeds 1990 Measure 5 limits. (1) For purposes of determining whether the taxes on property to be imposed on any property exceed the limits imposed by section 11b, Article XI of the Oregon Constitution, the unit of property to be considered shall consist of all contiguous property within a single code area in the county under common ownership that is used and appraised for a single integrated purpose, whether or not that property is taxed as a single account or multiple accounts.

Â Â Â Â Â  (2) In the case of real property that is specially assessed under ORS 308A.107, 308A.256, 308A.315 or 321.257 to 321.390 or any other law, or partially exempt from tax under ORS 307.250, 307.370 or 358.480 to 358.545 or any other law, the unit of property shall consist of all components of land and improvements in a single operating unit.

Â Â Â Â Â  (3) In the case of timeshare properties, the unit of property shall consist of all real property components associated with all timeshare property within a timeshare plan as described in ORS 94.808.

Â Â Â Â Â  (4) In the case of personal property that is not part of an operating unit consisting of both real and personal property, the unit of property shall consist of all items of personal property identified in a single property tax account.

Â Â Â Â Â  (5) In the case of land upon which an improvement is located, and the land and the improvement are owned by different persons, if the land and improvements are a single operating unit, the unit of property shall consist of the entire improved parcel. [1991 c.459 Â§215; 1993 c.801 Â§37a; 1999 c.314 Â§64; 2001 c.540 Â§20]

Â Â Â Â Â  310.165 Partially exempt or specially assessed property; treatment of additional taxes imposed upon disqualification from special assessment or exemption. (1) For any unit of property partially exempt from tax under ORS 307.250, 307.370, 308.459 or 358.480 to 358.545 or any other law, the assessor shall determine the maximum amount of taxes on property to be imposed on such property under ORS 310.150, by using the lesser of the real market value or the taxable value of the property after the exemption has been applied.

Â Â Â Â Â  (2) For any land that is specially assessed for ad valorem tax purposes under ORS 308A.050 to 308A.128, 308A.250 to 308A.259, 308A.315, 321.257 to 321.390, 321.700 to 321.754 or 321.805 to 321.855, the assessor shall determine the maximum amount of taxes on property to be imposed on such property under ORS 310.150 by using the lesser of the real market value or the specially assessed value of the property.

Â Â Â Â Â  (3) In the case of any unit of property of which a part of the unit is exempt from taxation, and that part may be identified both as to value and physical description, the real market value of the unit shall not include the value of the exempt part of the unit.

Â Â Â Â Â  (4) If any unit of property described in subsection (1) or (2) of this section for which the maximum amount of taxes imposed has been determined under this section is subject to imposition of additional taxes due to disqualification from special assessment or partial exemption, the determination of the maximum amount of additional taxes that may be imposed due to disqualification shall be made on the basis of the real market value of the property for the year to which the additional taxes relate. [1991 c.459 Â§216; 1993 c.270 Â§50; 1993 c.801 Â§37b; 1999 c.314 Â§65; 2001 c.114 Â§24; 2001 c.540 Â§21; 2003 c.454 Â§Â§104,106; 2003 c.621 Â§95]

Â Â Â Â Â  310.170 Allocation by districts of distributions from unsegregated tax collections account among taxes subject to 1990 Measure 5 limits. If any taxing district certifies for levy or imposition under ORS 310.060 more than one tax subject to the limits of section 11b, Article XI of the Oregon Constitution, and receives distributions from the unsegregated tax collections account in an amount that is less than the total amount of taxes so certified, the taxing district may allocate the funds distributed to it among the taxes so certified. No taxing district may allocate funds to any one tax in an amount greater than the amount the district certified for levy or imposition under ORS 310.060 during the period for which the tax is imposed. [1991 c.459 Â§219]

Â Â Â Â Â  310.180 [1991 c.396 Â§3; 1993 c.424 Â§7; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.181 [1991 c.396 Â§2; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.182 [1991 c.396 Â§4; 1993 c.424 Â§8; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.184 [1991 c.396 Â§5; 1993 c.424 Â§9; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.186 [1991 c.396 Â§Â§6,8; 1993 c.424 Â§10; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.188 [1991 c.396 Â§7; 1993 c.424 Â§11; repealed by 1997 c.541 Â§268]

(Election Challenges)

Â Â Â Â Â  310.190 Effect of election challenge on tax; resolution of challenge. (1) If a challenge has been filed under ORS 258.016 (7), any tax that was authorized by the election shall not be extended on the assessment and tax roll until the challenge has been resolved.

Â Â Â Â Â  (2) If a challenge is resolved so that the contested election is determined to be valid and all appeals of the resolution also resolved, or rights to appeal expired, the tax that was authorized by the election shall be extended on the roll for the first tax year following the date of resolution.

Â Â Â Â Â  (3) The tax shall be extended for the same number of years as the tax would have been imposed had the challenge not occurred. [1997 c.541 Â§318]

Â Â Â Â Â  310.193 Taxing district duty to notify assessor of challenge. A taxing district that has received notice of a challenge to one of the districtÂs elections under ORS 258.016 shall notify the assessor of the filing of the challenge and of the resolution of the challenge. [1997 c.541 Â§319]

(Calculation of 1997 Measure 50 Permanent and Supplemental Statutory Rate Limits on Operating Taxes and 1997-1998 Tax Reductions)

Â Â Â Â Â  310.200 Purpose. The purpose of ORS 310.200 to 310.242 is to set forth the procedure by which tax reductions caused by implementation of section 11, Article XI of the Oregon Constitution, and caused by additional statutory reductions, for the tax year beginning July 1, 1997, are to be distributed to the property taxpayers and taxing districts of this state and to derive each districtÂs permanent rate limit for operating taxes and statutory rate limit for operating taxes for tax years beginning on or after July 1, 1997. [1997 c.541 Â§20]

Â Â Â Â Â  310.202 Definitions for ORS 310.200 to 310.242. As used in ORS 310.200 to 310.242:

Â Â Â Â Â  (1) ÂLocal option taxesÂ means taxes described under section 11 (4) or (7)(c), Article XI of the Oregon Constitution, and does not include serial levies or continuing levies first imposed in the tax year beginning July 1, 1997, that merely replace serial or one-year levies imposed in the tax year beginning July 1, 1996.

Â Â Â Â Â  (2) ÂMeasure 5 assessed value rateÂ means the rate determined under ORS 310.238.

Â Â Â Â Â  (3) ÂMeasure 5 imposed tax estimateÂ means the amount determined under ORS 310.210 solely for purposes of tax reduction distribution and is not the amount of tax actually to be imposed on property for the tax year.

Â Â Â Â Â  (4) ÂMeasure 5 valueÂ means the real market value of taxable property that is not subject to special assessment or the specially assessed value of property subject to special assessment.

Â Â Â Â Â  (5) ÂMeasure 47 comparison taxesÂ means taxes calculated under ORS 310.212. The Legislative Assembly is expressly not adopting by reference any provision of repealed Ballot Measure 47 (1996) under ORS 310.200 to 310.242.

Â Â Â Â Â  (6) ÂOperating taxesÂ has the meaning given that term in ORS 310.055.

Â Â Â Â Â  (7) ÂPermanent rate limit on operating taxesÂ means a taxing districtÂs maximum rate of operating taxes allowed under section 11 (3), Article XI of the Oregon Constitution.

Â Â Â Â Â  (8) ÂPre-reduction Measure 50 taxesÂ means the amount determined by subtracting those taxes not subject to reduction under section 11 (3), Article XI of the Oregon Constitution, from the Measure 5 imposed tax estimate.

Â Â Â Â Â  (9) ÂQualified taxing district obligationsÂ means any portion of a local taxing district levy that is used to repay:

Â Â Â Â Â  (a) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (b) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (c) Principal and interest for any bond issued to refund an obligation described in paragraph (a) or (b) of this subsection; or

Â Â Â Â Â  (d) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations.

Â Â Â Â Â  (10) ÂStatutory rate limit on operating taxesÂ means the maximum rate of operating taxes that may be imposed after supplemental statutory reduction under ORS 310.222 (6).

Â Â Â Â Â  (11) ÂUrban renewal incrementÂ has the meaning given the term ÂincrementÂ in ORS 457.010. [1997 c.541 Â§21; 2003 c.46 Â§25]

Â Â Â Â Â  310.204 ÂHospital facilityÂ defined. In order to determine if ad valorem property taxes are used to support a hospital facility and therefore are subject to section 11 (6), Article XI of the Oregon Constitution, the term Âhospital facilityÂ means a facility with an organized medical staff, with permanent facilities that include inpatient beds, and with medical services, including physician services and continuous nursing services under the supervision of registered nurses, providing diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims. [1997 c.541 Â§266; 2005 c.94 Â§62]

Â Â Â Â Â  Note: 310.204 was added to and made a part of ORS chapter 310 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.206 1997-1998 tax certification notice. (1) Notwithstanding ORS 310.060, for the tax year beginning July 1, 1997, the notice required under ORS 310.060 shall be as provided in this section.

Â Â Â Â Â  (2) Every city, school district or other public corporation authorized to levy or impose a tax on property shall file a notice in writing of the ad valorem property tax levy made by it and any other taxes on property imposed by it on property subject to ad valorem property taxation that is required or authorized to be placed on the assessment and tax roll for the current fiscal year. The notice shall be accompanied by a copy of a lawfully adopted ordinance or resolution that categorizes the tax, fee, charge, assessment or toll as subject to or not subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (3) For any ad valorem property taxes levied by the taxing district, the notice shall state as a separate item:

Â Â Â Â Â  (a) The total amount of money, prior to reduction under section 11 (3), Article XI of the Oregon Constitution, that the taxing district would have been entitled to levy under the property tax laws of this state as described in ORS 310.210 (2);

Â Â Â Â Â  (b) If the taxing district is a taxing district other than a city, county or school district:

Â Â Â Â Â  (A) The amount of the levy that is used to support a hospital facility; and

Â Â Â Â Â  (B) The amount of any levy certified in the tax year beginning July 1, 1995, that was used to support a hospital facility;

Â Â Â Â Â  (c) The amount of any levy of ad valorem property taxes that is not subject to constitutional reduction because the levy is described in section 11 (7)(a), Article XI of the Oregon Constitution;

Â Â Â Â Â  (d) The amount of any serial or one-year levy that replaces an existing serial or one-year levy approved by a majority of the voters voting on the question in an election held on or after December 5, 1996, and first imposed for a tax year beginning on July 1, 1997, if the rate or the amount of the levy is not greater than the rate or amount of the levy replaced;

Â Â Â Â Â  (e) The total rate or amount of the taxing districtÂs local option tax that is imposed pursuant to ORS 280.040 to 280.145 or that is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution, and the date the local option tax was approved by voters;

Â Â Â Â Â  (f) The amount levied for the payment of exempt bonded indebtedness or interest thereon that is not subject to limitation under section 11 (11) or section 11b, Article XI of the Oregon Constitution;

Â Â Â Â Â  (g) The amount levied to pay qualified taxing district obligations, identifying the extent to which the amount levied is to be used to repay:

Â Â Â Â Â  (A) Principal and interest for any bond issued before December 5, 1996, and secured by a pledge or explicit commitment of ad valorem property taxes or a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (B) Principal and interest for any other formal, written borrowing of moneys executed before December 5, 1996, for which ad valorem property tax revenues have been pledged or explicitly committed, or that are secured by a covenant to levy or collect ad valorem property taxes;

Â Â Â Â Â  (C) Principal and interest for any bond issued to refund an obligation described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Local government pension and disability plan obligations that commit ad valorem property taxes and the ad valorem property taxes imposed to fulfill those obligations; and

Â Â Â Â Â  (h) For any levy certified under paragraph (g) of this subsection, the amount levied to pay the same qualified obligation (or a predecessor obligation that has been refunded by the current qualified obligation) in the tax year beginning July 1, 1995.

Â Â Â Â Â  (4)(a) If the taxing district chooses not to levy the entire amount that the taxing district would have been entitled to levy under subsection (3)(a) of this section, the taxing district shall state the amount as prescribed in subsection (3)(a) of this section under the heading ÂFor Permanent Rate Limit Determination Only.Â

Â Â Â Â Â  (b) The taxing district shall then state the lesser amount that the district has determined as the maximum amount to be raised for operating tax purposes for the tax year beginning July 1, 1997, under the heading Â1997-1998 Operating Tax Amount.Â

Â Â Â Â Â  (5)(a) The notice shall also list each rate or amount subject to the limits of section 11b, Article XI of the Oregon Constitution, identified by the categories set forth in ORS 310.150.

Â Â Â Â Â  (b) If an item as described in subsection (3) of this section is allocable to more than one category under ORS 310.150, then notwithstanding subsection (3) of this section, the notice shall list as a separate item each portion that is allocable to a category.

Â Â Â Â Â  (6) The notice and the taxing district filing the notice shall comply with ORS 310.060 (3). [1997 c.541 Â§22]

Â Â Â Â Â  310.208 1997-1998 urban renewal certification. (1) Notwithstanding ORS 457.440, for the tax year beginning July 1, 1997, an urban renewal agency shall certify to the assessor for each urban renewal plan the amount that would have been certified under ORS 457.440 (1995 Edition) and the other laws of this state applicable to the certification as set forth in Oregon Revised Statutes (1995 Edition) and as further modified by the laws of this state applicable to the tax year beginning July 1, 1997, other than:

Â Â Â Â Â  (a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997)); and

Â Â Â Â Â  (b) ORS 310.212 to 310.242.

Â Â Â Â Â  (2) If the urban renewal plan is an existing urban renewal plan, as defined in ORS 457.010, the urban renewal agency shall include in the certification a notice of a potential special levy made by the municipality, as defined in ORS 457.010, as permitted under section 11 (16), Article XI of the Oregon Constitution, in an amount to be subsequently determined under ORS 310.240 (4). If the urban renewal plan is not an existing urban renewal plan, no special levy described in this subsection shall be made.

Â Â Â Â Â  (3) For purposes of making the certification described in this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution. [1997 c.541 Â§23]

Â Â Â Â Â  310.210 Measure 5 imposed tax estimate. (1) After the assessor has received all certifications of levy under ORS 310.206 for the tax year beginning July 1, 1997, the assessor shall first calculate the Measure 5 imposed tax estimate under this section.

Â Â Â Â Â  (2) The assessor shall compute ad valorem property taxes on each property under the property tax laws of this state as set forth in the Oregon Revised Statutes (1995 Edition), including section 11, Article XI of the Oregon Constitution (1995 Edition), as further modified by the property tax laws of this state applicable to the tax year beginning July 1, 1997, except for the following laws:

Â Â Â Â Â  (a) Section 11, Article XI of the Oregon Constitution, and the other provisions of House Joint Resolution 85 (1997) (Ballot Measure 50 (1997));

Â Â Â Â Â  (b) ORS 310.212 to 310.242; and

Â Â Â Â Â  (c) Any provision of law requiring an offset against a local taxing district levy.

Â Â Â Â Â  (3) The amount of taxes determined under subsection (2) of this section for each property shall be the propertyÂs Measure 5 imposed tax estimate. The amount determined for each district shall be the districtÂs Measure 5 imposed tax estimate.

Â Â Â Â Â  (4) In calculating the Measure 5 imposed tax estimate, the assessor shall not take into account any local option taxes that have been certified under ORS 310.206.

Â Â Â Â Â  (5) For purposes of calculating the Measure 5 imposed tax estimate under this section, the real market value of property shall be determined as provided in section 11 (11)(a)(A), Article XI of the Oregon Constitution. [1997 c.541 Â§24]

Â Â Â Â Â  310.212 Measure 47 comparison taxes. (1) The assessor shall determine Measure 47 comparison taxes for each property under this section.

Â Â Â Â Â  (2)(a) The assessor shall subtract the following taxes from the ad valorem property taxes imposed on each property for the tax year beginning July 1, 1995:

Â Â Â Â Â  (A) Taxes imposed to pay principal and interest on exempt bonded indebtedness;

Â Â Â Â Â  (B) Urban renewal taxes; and

Â Â Â Â Â  (C) Taxes imposed to pay qualified taxing district obligations, as calculated under subsection (3) of this section.

Â Â Â Â Â  (b) The assessor shall calculate the dollar value of offsets against ad valorem property taxes for the tax year beginning July 1, 1995, and shall add to the amount determined under paragraph (a) of this subsection each propertyÂs share of such offsets if:

Â Â Â Â Â  (A) The county contains a taxing district with offsets from appeals for the tax year beginning July 1, 1995, that exceed 10 percent of the districtÂs net levy for the tax year beginning July 1, 1995; and

Â Â Â Â Â  (B) The taxing district is not a school district, education service district, community college or community college service district.

Â Â Â Â Â  (3)(a) The amount subtracted for qualified taxing district obligations under subsection (2)(a)(C) of this section shall be determined for each category described in ORS 310.150.

Â Â Â Â Â  (b) For each category, the assessor shall multiply the total amount imposed by a district on a property, less those taxes described in subsection (2)(a)(A) and (B) of this section, by a ratio, the numerator of which is the total amount of qualified obligations that were certified by the district for the tax year beginning July 1, 1995, and the denominator of which is the total amount of the districtÂs imposed taxes, other than taxes imposed to pay principal and interest on exempt bonded indebtedness and urban renewal taxes, in the category.

Â Â Â Â Â  (c) The total of the amounts determined under this subsection for all three categories shall be the amount subtracted under subsection (2)(a)(C) of this section.

Â Â Â Â Â  (4) The assessor shall reduce the amount determined under subsection (2) of this section by 10 percent.

Â Â Â Â Â  (5) The assessor shall determine for each property the value that has been added to the assessment roll for the tax year beginning July 1, 1997, that is attributable to changes in the value of the property for the tax year beginning July 1, 1996, or July 1, 1997, as the result of:

Â Â Â Â Â  (a) New property or improvements to property;

Â Â Â Â Â  (b) A partition or subdivision of property;

Â Â Â Â Â  (c) A rezoning of property and use of the property consistent with the rezoning;

Â Â Â Â Â  (d) Omitted property; or

Â Â Â Â Â  (e) The disqualification of property from exemption, partial exemption or special assessment.

Â Â Â Â Â  (6) The assessor shall divide the amount determined in subsection (4) of this section by the Measure 5 value in the code area on the assessment roll for the tax year beginning July 1, 1997, reduced by the total value determined in the code area under subsection (5) of this section to arrive at a Measure 47 comparison tax rate.

Â Â Â Â Â  (7)(a) The assessor shall multiply the total value determined for each property under subsection (5) of this section by the Measure 47 comparison tax rate in the code area determined under subsection (6) of this section.

Â Â Â Â Â  (b) The assessor shall add the amount determined under paragraph (a) of this subsection to the amount determined in subsection (4) of this section to arrive at the total amount of Measure 47 comparison taxes for each property.

Â Â Â Â Â  (c) The assessor shall total the amounts determined under paragraph (b) of this subsection for all property in the code area to determine the total Measure 47 comparison taxes for the code area.

Â Â Â Â Â  (8) The assessor shall allocate the Measure 47 comparison taxes to each taxing district in the code area in the proportion that each taxing districtÂs share of the Measure 5 imposed tax estimate in the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations) bears to the total Measure 5 imposed taxes for the code area (excluding taxes for exempt bonded indebtedness and urban renewal and the amount certified for qualified taxing district obligations). The total of the amounts so allocated to a district from all of the districtÂs code areas shall be the taxing districtÂs Measure 47 comparison tax.

Â Â Â Â Â  (9) If the taxing district is other than a city, county or school district and supports a hospital facility through ad valorem property taxes, the Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes used to support a hospital facility from the total amount allocated to the district under subsection (8) of this section.

Â Â Â Â Â  (10) The Measure 47 comparison tax shall be further adjusted by subtracting the allocated portion of taxes that are imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, in an election and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) That was the general election in an even-numbered year. [1997 c.541 Â§25]

Â Â Â Â Â  310.214 Measure 47 comparison tax adjustments for certain nonschool taxing districts. (1) This section applies to a taxing district if:

Â Â Â Â Â  (a) The district is not a school district, education service district, community college district or community college service district;

Â Â Â Â Â  (b) The additions to value in the district under ORS 310.212 (5) exceed 10 percent of the Measure 5 value for the district (before the addition of any value described in ORS 310.212 (5)); and

Â Â Â Â Â  (c) There has been no voter approval of a new tax base under section 11, Article XI of the Oregon Constitution (1995 Edition), or other tax levy that would first take effect in a tax year beginning July 1 of 1995, 1996 or 1997 (other than the approval of taxes to pay bonded indebtedness).

Â Â Â Â Â  (2) Notwithstanding ORS 310.212, the Measure 47 comparison taxes of a taxing district described in subsection (1) of this section shall be increased by reducing the preliminary reduction percentage in ORS 310.218 by each percentage point, or fraction thereof, that the additions to value in the district identified in subsection (1)(b) of this section exceed 10 percent. [1997 c.541 Â§25a]

Â Â Â Â Â  310.216 Pre-reduction Measure 50 taxes. (1) The assessor shall determine pre-reduction Measure 50 taxes under this section.

Â Â Â Â Â  (2) For each taxing district in the county, the assessor shall subtract from the taxing districtÂs Measure 5 imposed tax estimate all of the following:

Â Â Â Â Â  (a) The total amount imposed to pay principal and interest on exempt bonded indebtedness;

Â Â Â Â Â  (b) The amount certified to pay qualified obligations of the taxing district;

Â Â Â Â Â  (c) The amount imposed to repay indebtedness of an urban renewal area;

Â Â Â Â Â  (d) If the taxing district is other than a city, county or school district, the amount imposed that is used to support a hospital facility; and

Â Â Â Â Â  (e) The amount imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (B) That was the general election in an even-numbered year.

Â Â Â Â Â  (3) The amount determined under subsection (2) of this section shall be the taxing districtÂs pre-reduction Measure 50 tax. [1997 c.541 Â§26]

Â Â Â Â Â  310.218 Preliminary reduction percentages. (1) The assessor shall compare the pre-reduction Measure 50 tax for the district with the Measure 47 comparison tax for the district, and determine the percentage by which the Measure 47 comparison tax is less than the pre-reduction Measure 50 tax for the district.

Â Â Â Â Â  (2) The percentage determined under this section shall be the preliminary reduction percentage for the district. [1997 c.541 Â§27]

Â Â Â Â Â  310.220 Assessor certification to Department of Revenue; contents. The assessor shall certify to the Department of Revenue for each taxing district and code area in the county:

Â Â Â Â Â  (1) A preliminary reduction percentage determined under ORS 310.218;

Â Â Â Â Â  (2) The pre-reduction Measure 50 tax applicable to the district, as determined under ORS 310.216;

Â Â Â Â Â  (3) The Measure 47 comparison tax applicable to the district, as determined under ORS 310.212;

Â Â Â Â Â  (4) The assessed value of the additions of value described in ORS 310.212 (5)(a) and (b);

Â Â Â Â Â  (5) The Measure 47 comparison taxes attributable to the additions of value, as determined under ORS 310.212 (7)(a);

Â Â Â Â Â  (6) Taxes used to pay qualified obligations, if the qualified obligations consist of local government pension and disability plan obligations;

Â Â Â Â Â  (7) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness;

Â Â Â Â Â  (8) Operating tax levies approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (a) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (b) That was the general election in an even-numbered year; and

Â Â Â Â Â  (9) Any other information required by the department. [1997 c.541 Â§28]

Â Â Â Â Â  310.222 Computation of 1997 Measure 50 reduction and supplemental statutory reduction; certification to assessor. (1) Upon receipt of all certifications made under ORS 310.220, the Department of Revenue shall compute:

Â Â Â Â Â  (a) A statewide constitutional reduction percentage for pre-reduction Measure 50 taxes so as to achieve a statewide average reduction in Measure 50 taxes of 17 percent; and

Â Â Â Â Â  (b) A supplemental statutory reduction percentage so as to achieve a statewide average reduction of 17 percent in all of the following taxes:

Â Â Â Â Â  (A) Pre-reduction Measure 50 taxes;

Â Â Â Â Â  (B) Taxes used to pay qualified obligations of the taxing districts, if the qualified obligations consist of local government pension and disability plan obligations;

Â Â Â Â Â  (C) Urban renewal taxes other than urban renewal taxes used to pay principal and interest on bonded indebtedness; and

Â Â Â Â Â  (D) An operating tax levy approved by voters prior to December 5, 1996, and for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (i) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (ii) That was the general election in an even-numbered year.

Â Â Â Â Â  (2) The department shall compute a constitutional reduction percentage for Measure 50 taxes by comparing the total statewide pre-reduction Measure 50 tax amount with the total statewide Measure 47 comparison tax amount and calculating the statewide percentage by which the total Measure 47 comparison tax amount is less than the total pre-reduction Measure 50 tax amount.

Â Â Â Â Â  (3) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section equals 17 percent, the constitutional reduction percentage for each district shall equal the percentage certified to the district under ORS 310.220. The department shall proceed to calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (4) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is greater than 17 percent, each taxing districtÂs preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be subtracted from the preliminary reduction percentage to obtain the taxing districtÂs constitutional reduction percentage. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (5) If the statewide reduction percentage for Measure 50 taxes determined under subsection (1) of this section is less than 17 percent, each taxing districtÂs preliminary reduction percentage shall be multiplied by a fraction, the numerator of which is the percentage point difference between the statewide reduction percentage and 17 percent, and the denominator of which is the statewide reduction percentage. The product shall then be added to the preliminary reduction percentage to obtain the constitutional reduction percentage for the district. The department shall then calculate the supplemental statutory reduction under subsection (6) of this section.

Â Â Â Â Â  (6)(a) Following the determination made under subsection (3), (4) or (5) of this section, the department shall compute a supplemental statutory reduction percentage so that the statewide total amount of all of the taxes described in subsection (1)(b) of this section is reduced by 17 percent, using the procedure in this subsection.

Â Â Â Â Â  (b) The department shall compute a statewide total amount of the taxes certified under ORS 310.220 (6), (7) and (8), and shall multiply this amount by 17 percent.

Â Â Â Â Â  (c) The supplemental reduction shall be the percentage equivalent of a fraction, the numerator of which is the amount calculated under paragraph (b) of this section and the denominator of which is the statewide total pre-reduction Measure 50 tax amount plus the total amount of taxes certified under ORS 310.220 (6), (7) and (8).

Â Â Â Â Â  (d) For each taxing district, the department shall:

Â Â Â Â Â  (A) Add the supplemental reduction percentage to the constitutional reduction percentage determined for the district under subsection (3), (4) or (5) of this section to determine a total reduction percentage for taxes that are subject to constitutional reduction; and

Â Â Â Â Â  (B) Reduce the districtÂs other taxes that were certified by the assessor under ORS 310.220 (6), (7) and (8) by the supplemental statutory reduction percentage.

Â Â Â Â Â  (7)(a) If the statewide constitutional reduction percentage no longer equals 17 percent after the department estimates compression of Measure 50 taxes on a code area basis, the department shall recalculate the constitutional reduction percentages as described in subsections (4) and (5) of this section until the statewide reduction percentage equals 17 percent. Constitutional reduction percentages for each district shall be finally determined prior to any determination of supplemental statutory reduction.

Â Â Â Â Â  (b) The reduction percentages determined under this section shall be adjusted so that the appropriate pre-compression rate is the rate used under ORS 310.236.

Â Â Â Â Â  (8) The department shall certify to the assessor:

Â Â Â Â Â  (a) The constitutional reduction percentages and reduction amounts for each district as determined under subsections (3), (4) and (5) of this section; and

Â Â Â Â Â  (b) The statutory reduction percentages and reduction amounts determined under subsection (6) of this section. [1997 c.541 Â§29]

Â Â Â Â Â  310.228 Determination of state replacement obligation. (1) Based on the constitutional reduction amounts computed under ORS 310.222, the Department of Revenue shall determine the statewide total amount of constitutionally required reduction certified under ORS 310.222 (8), excluding statutory reduction amounts, for:

Â Â Â Â Â  (a) School districts;

Â Â Â Â Â  (b) Education service districts;

Â Â Â Â Â  (c) Community college districts; and

Â Â Â Â Â  (d) Community college service districts.

Â Â Â Â Â  (2) Amounts appropriated to districts in the categories described in subsection (1) of this section for the fiscal year that equal the amounts determined under subsection (1) of this section shall constitute the stateÂs replacement obligation under section 11 (9), Article XI of the Oregon Constitution. [1997 c.541 Â§29a]

Â Â Â Â Â  310.230 Adjustment of Measure 47 comparison taxes and supplemental statutory reduction to account for certain additions of value. (1) If the total statewide amount of additions of value certified to the Department of Revenue under ORS 310.220 (4) exceeds four percent of the assessed value of taxable property in this state for the tax year beginning July 1, 1997 (not taking into account the additions of value certified under ORS 310.220), the department shall subtract the portion of the Measure 47 comparison taxes attributable to additions of value in excess of four percent from the statewide total of Measure 47 comparison taxes, prior to making the computation under ORS 310.222.

Â Â Â Â Â  (2) The supplemental statutory reduction percentage determined under ORS 310.222 (6) shall be adjusted so as to achieve the same total reduction percentage for the taxes described in ORS 310.222 (1)(b) as is achieved for the statewide constitutional reduction percentage following the calculation in subsection (1) of this section. [1997 c.541 Â§30]

Â Â Â Â Â  310.232 Subtraction of urban renewal increment from assessed value. The assessed value of taxable property of a taxing district shall be further adjusted by the assessor for purposes of determining the districtÂs amount of taxes before compression under ORS 310.242 by subtracting any assessed value in the district attributable to an urban renewal increment in the district. [1997 c.541 Â§31]

Â Â Â Â Â  310.234 Nonschool taxing district 1997-1998 operating tax adjustment for timber offsets. If the taxing district is a district other than a school district, education service district, community college district or community college service district and is a district for which the assessor is directed to offset timber harvest privilege tax revenues against the districtÂs ad valorem property taxes under ORS 321.312 or 321.515 (1997 Edition), the operating tax rate calculated under ORS 310.236 (3), (4) or (5), whichever is applicable, shall be further adjusted to reflect the amount of the offset. Except as provided in this section, the adjusted rate shall not be used for any purpose under ORS 310.200 to 310.242 other than determination of the districtÂs ad valorem property taxes for the tax year beginning July 1, 1997. [1997 c.541 Â§32a; 1999 c.1078 Â§71]

Â Â Â Â Â  Note: 321.312 was repealed by section 26, chapter 621, Oregon Laws 2003. The text of 310.234 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 310.234 for the repeal of 321.312 has not been made.

Â Â Â Â Â  310.236 Determination of taxing district 1997-1998 operating taxes and permanent and statutory rate limits for tax years after 1997-1998; 1997-1998 pre-compression consolidated rates for code areas and categories. (1) Upon receipt of the reduction percentages for each district, the assessor shall determine the districtÂs post-reduction Measure 50 taxes for the tax year beginning July 1, 1997, under this section.

Â Â Â Â Â  (2) The assessor shall multiply the certified constitutional reduction percentage by the pre-reduction Measure 50 tax amount determined under ORS 310.216 and then add to the product any of the following taxes applicable to the district:

Â Â Â Â Â  (a) If the taxing district is other than a city, county or school district, taxes imposed to support a hospital facility; and

Â Â Â Â Â  (b) Taxes imposed pursuant to an operating tax levy approved by voters prior to December 5, 1996, for which property taxes are first imposed for the tax year beginning July 1, 1996, or July 1, 1997, if the levy was approved by voters in an election:

Â Â Â Â Â  (A) In which at least 50 percent of registered voters eligible to vote in the election cast a ballot; or

Â Â Â Â Â  (B) That was the general election in an even-numbered year.

Â Â Â Â Â  (3) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under subsection (2) of this section by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the districtÂs permanent rate limit for operating taxes.

Â Â Â Â Â  (4)(a) If the taxing district is a district for which a supplemental statutory reduction percentage has been certified to the assessor, the assessor shall repeat the calculation described in subsection (2) of this section, substituting the total reduction percentage for the constitutional reduction percentage. Any district taxes that are described in subsection (2)(b) of this section shall be reduced by the supplemental reduction percentage in determining the amount.

Â Â Â Â Â  (b) The assessor shall then calculate the operating tax rate for the district by dividing the amount determined under paragraph (a) of this subsection by the assessed value of taxable property in the district determined under ORS 310.232. The rate so determined shall be the districtÂs statutory rate limit for operating taxes.

Â Â Â Â Â  (5) If, in the written notice made under ORS 310.206, the district made a separate certification for permanent rate limit purposes and for 1997 operating tax purposes, and the rate determined under subsection (3) of this section, or subsection (4) of this section (if applicable), will produce operating taxes greater than the amount certified for operating taxes, the rate determined under subsection (3) or (4) of this section shall be adjusted so as to produce the amount certified by the district. Except as provided in ORS 310.234, the adjusted rate shall not be used for any purpose under ORS 310.200 to 310.242 other than determination of the districtÂs ad valorem property taxes for the tax year beginning July 1, 1997.

Â Â Â Â Â  (6) The assessor shall determine a rate per $1,000 of assessed value for any of the following taxes applicable to the district:

Â Â Â Â Â  (a) Taxes imposed to pay qualified obligations of the district;

Â Â Â Â Â  (b) Local option taxes; and

Â Â Â Â Â  (c) Taxes imposed to pay exempt bonded indebtedness.

Â Â Â Â Â  (7) The rates per $1,000 of assessed value determined under subsection (6) of this section shall be determined by dividing the amount of the tax for which a rate is being determined by the assessed value of taxable property in the district under ORS 310.232.

Â Â Â Â Â  (8) The assessor shall determine a total rate for the district and a rate for each category described in ORS 310.150 for the district.

Â Â Â Â Â  (9) Based on the rates determined under subsection (8) of this section, the assessor shall determine a pre-compression consolidated rate for each code area and a pre-compression consolidated rate per category described in ORS 310.150 for each code area. [1997 c.541 Â§32]

Â Â Â Â Â  310.237 Reallocation of Measure 47 comparison taxes and adjustment of rate limits for certain districts for 2000-2001 and later tax years. (1) This section applies to a taxing district that is located in a county in which:

Â Â Â Â Â  (a) For the tax year beginning July 1, 1996, a taxing district imposed one or more serial or one-year levies that expired before the tax year beginning July 1, 1997;

Â Â Â Â Â  (b) Between December 5, 1996, and July 1, 1997, voters approved one or more temporary levies to replace the levies described in paragraph (a) of this subsection and increased the amount being replaced;

Â Â Â Â Â  (c) Each levy described in paragraph (b) of this subsection is treated as a local option tax under section 11 (7)(c), Article XI of the Oregon Constitution;

Â Â Â Â Â  (d) The total amount of local option taxes described in paragraph (c) of this subsection that were imposed by the taxing district for the tax year beginning July 1, 1997, exceeded $1.2 million; and

Â Â Â Â Â  (e) The total amount of replacement authority for the taxing district exceeds $900,000.

Â Â Â Â Â  (2) For each taxing district described in subsection (1) of this section, the Department of Revenue shall recompute the amount of property taxes that would have been imposed by the taxing district for the tax year beginning July 1, 1997, making the following changes in the calculation of 1997-1998 operating taxes for all taxing districts within the county in which the taxing district is located:

Â Â Â Â Â  (a) The total Measure 5 imposed tax estimate determined under ORS 310.210 shall consist of the total Measure 5 imposed tax estimate determined for the tax year beginning July 1, 1997, plus that portion of any local option taxes that represent replacement authority for a serial or one-year levy imposed for the tax year beginning July 1, 1996, and described in subsection (1)(a) of this section;

Â Â Â Â Â  (b) A taxing districtÂs Measure 5 imposed tax estimate shall take the replacement authority into account only if that taxing district imposed the serial or one-year levy for the tax year beginning July 1, 1996; and

Â Â Â Â Â  (c) Measure 47 comparison taxes shall be allocated to taxing districts in the county based on the ratio described in ORS 310.212 (8), substituting the Measure 5 imposed tax estimate determined under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (3) The rate of tax that would have been achieved for the tax year beginning July 1, 1997, had the operating taxes of the taxing district been calculated as provided for in this section, shall serve as the taxing districtÂs statutory rate limit on operating taxes, to the extent the rate limit is less than or equal to the lesser of the districtÂs permanent rate limit on operating taxes or statutory rate limit on operating taxes as determined under ORS 310.200 to 310.242 (1997 Edition).

Â Â Â Â Â  (4) The department shall recalculate taxes for each taxing district under this section separately.

Â Â Â Â Â  (5) As used in this section, Âreplacement authorityÂ means that portion of the levy described in subsection (1)(c) of this section that would have been incorporated into the permanent rate limit of the taxing district if the levy described in subsection (1)(c) of this section were treated as a levy described in section 11 (7)(b), Article XI of the Oregon Constitution. [1999 c.186 Â§1]

Â Â Â Â Â  Note: 310.237 was added to and made a part of 310.200 to 310.242 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.238 Rate conversion; Measure 5 assessed value rate. (1) In order to ensure that the consolidated rates for each code area do not exceed the $5 per $1,000 of real market value limit for the public school system and $10 per $1,000 of real market value limit for other government operations that is guaranteed in section 11 (11) and 11b, Article XI of the Oregon Constitution, the assessor shall, for each code area, convert the constitutional rate limit for each category into a rate per $1,000 of assessed value by multiplying the applicable rate limit by a fraction, the numerator of which is the code area market value and the denominator of which is the code area assessed value.

Â Â Â Â Â  (2) The assessor shall add the rates determined under subsection (1) of this section and the consolidated rate under ORS 310.236 for the exempt bonded indebtedness category. The total shall be the Measure 5 assessed value rate. [1997 c.541 Â§33]

Â Â Â Â Â  310.239 Effect of increase of permanent rate limit of certain school districts. (1) If the permanent rate limit on operating taxes of a school district is increased on or after November 26, 2003, pursuant to section 11 (5)(d), Article XI of the Oregon Constitution, the statutory rate limit on operating taxes of the school district shall remain at the same rate as before the increase in the permanent rate limit on operating taxes of the district.

Â Â Â Â Â  (2) This section applies only to school districts with a statutory rate limit on operating taxes on July 1, 2003, that is greater than $4.50 per $1,000 of assessed value. [2003 c.715 Â§35]

Â Â Â Â Â  Note: Section 1, chapter 4, Oregon Laws 2006, provides:

Â Â Â Â Â  Sec. 1. ORS 310.239 does not apply to tax years beginning on or after July 1, 2006, and before July 1, 2009. ORS 310.239 applies to tax years beginning on or after July 1, 2009. [2006 c.4 Â§1]

Â Â Â Â Â  Note: 310.239 was added to and made a part of 310.200 to 310.242 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  310.240 Calculation of taxes imposed on urban renewal increment for 1997-1998; special levies. (1) In the case of a code area in which urban renewal taxes are to be imposed for the tax year beginning July 1, 1997, the assessor shall determine the rate of taxes to be imposed on the urban renewal increment under this section.

Â Â Â Â Â  (2) The assessor shall use the lesser of the total consolidated rate for the code area determined under ORS 310.236, or the total consolidated Measure 5 assessed value rate, for purposes of the remainder of the calculation under this section.

Â Â Â Â Â  (3) The assessor shall multiply the rate determined under subsection (2) of this section by the urban renewal increment for the code area. The assessor shall determine the total amount under this subsection for all code areas within an urban renewal plan to determine the total amount of taxes to be raised on the urban renewal increment.

Â Â Â Â Â  (4) For each urban renewal plan, the assessor shall compare the amount determined under subsection (3) of this section with the amount certified by the urban renewal agency under ORS 310.208. If the amount determined under subsection (3) of this section is less than the amount certified, the assessor shall determine a special levy in the amount of the difference.

Â Â Â Â Â  (5) The assessor shall determine a rate per $1,000 of assessed value for the special levy described in subsection (4) of this section by dividing the amount of the special levy by the assessed value of the municipality that activated the urban renewal agency and all taxable property in the urban renewal area lying outside the city or county, including the value of the urban renewal increment, and shall add the rate to the pre-compression consolidated rate for each code area in which the special levy is to be extended.

Â Â Â Â Â  (6) For tax years beginning on or after July 1, 1998, urban renewal tax increment calculations shall be made as provided in ORS 457.420 to 457.460. [1997 c.541 Â§34; 1999 c.579 Â§24]

Â Â Â Â Â  310.242 1997-1998 compression of consolidated rates. (1) For each property, the assessor shall adjust the pre-compression consolidated rates for each category determined under ORS 310.236 including any special levy under ORS 310.240 (5) (and as further modified by ORS 310.234) to be rates per $1,000 of real market value.

Â Â Â Â Â  (2) The assessor shall compare the pre-compression consolidated rates for each category as modified under subsection (1) of this section with the rate of $5 per $1,000 of real market value of the property for the public school system category and $10 per $1,000 of real market value of the property for the other government operations category.

Â Â Â Â Â  (3) If a pre-compression consolidated category rate for a property, as modified under subsection (1) of this section, exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the consolidated category rate shall be compressed as provided in subsection (4) or (5) of this section.

Â Â Â Â Â  (4)(a) If local option taxes in the category for which compression is being determined have been adopted by one or more taxing districts that impose taxes on the property, the reduction ratio shall be calculated under this subsection and applied only to the local option taxes imposed on the property.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the amount obtained, but not less than zero, by subtracting the propertyÂs pre-compression consolidated category rate of ad valorem property taxes that are not local option taxes from the maximum rate of ad valorem property taxes for the category.

Â Â Â Â Â  (c) The denominator for the reduction ratio shall be the total rate of all local option taxes for the category.

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by the rate of each local option tax in the category to which the property is subject. After reduction, the assessor shall recompute:

Â Â Â Â Â  (A) The rates per $1,000 of assessed value for the property;

Â Â Â Â Â  (B) The total amount of local option taxes to be raised in the code area; and

Â Â Â Â Â  (C) The local option tax rates per $1,000 of assessed value for the code area and incorporate those rates into the consolidated rate for the code area.

Â Â Â Â Â  (5)(a) If no local option taxes have been adopted by a taxing district in the category in the code area or if all local option taxes have been eliminated as a result of application of the reduction ratio calculated under subsection (4) of this section, and the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section exceeds the $5 or $10 per $1,000 category rate limits set forth in subsection (2) of this section (whichever is applicable), the reduction ratio shall be determined under this subsection.

Â Â Â Â Â  (b) The numerator of the reduction ratio shall be the maximum rate permitted for the category.

Â Â Â Â Â  (c) The denominator of the reduction ratio shall be the pre-compression consolidated category rate as modified under subsection (1) of this section or following further adjustment under subsection (4) of this section, if applicable.

Â Â Â Â Â  (d) The assessor shall multiply the reduction ratio determined under this subsection by each taxing district item of ad valorem property tax that is a component of the consolidated category rate for the code area. The sum of the rates so reduced within the category shall be the consolidated rate for the category for the property. After reduction, the assessor shall recompute:

Â Â Â Â Â  (A) The rates per $1,000 of assessed value for the property;

Â Â Â Â Â  (B) The total amount of local option taxes to be raised in the code area; and

Â Â Â Â Â  (C) The total amount of taxes in each category to be raised in the code area. [1997 c.541 Â§35]

Â Â Â Â Â  310.244 Adjustment of cityÂs post-compression tax rate under certain circumstances. (1) This section applies to a city with a Measure 5 tax estimate that was reduced by compression.

Â Â Â Â Â  (2) Notwithstanding ORS 310.200 to 310.242, the combination of the constitutional and the statutory reductions determined under ORS 310.222 shall not cause a cityÂs Measure 50 post-reduction taxes prior to additions made in ORS 310.236 (2)(a) and (b), to be less than the lesser of:

Â Â Â Â Â  (a) The cityÂs Measure 47 comparison taxes; or

Â Â Â Â Â  (b) The cityÂs Measure 50 pre-reduction taxes.

Â Â Â Â Â  (3) Notwithstanding ORS 310.200 to 310.242, in the case of a city whose voters approved a local option tax in March 1997 of less than $100,000 per year and whose Measure 47 comparison taxes plus the local option taxes exceed the cityÂs Measure 50 pre-reduction taxes plus local option taxes, the cityÂs post-reduction Measure 50 taxes shall not be less than $228,000.

Â Â Â Â Â  (4) The Department of Revenue shall increase a cityÂs post-reduction tax rate by the amount necessary to meet the requirements of subsections (2) and (3) of this section.

Â Â Â Â Â  (5) The department shall also adjust the post-reduction tax rates of each taxing district, other than a school district, taxing the same property as a city affected by subsections (2) and (3) of this section to ensure that the districtÂs tax revenue is not reduced by more than one-quarter of one percent by the operation of this section.

Â Â Â Â Â  (6) The calculations in this section shall be based on department estimates and shall include the effects of code area compression, but shall not include the effect of property-by-property compression.

Â Â Â Â Â  (7) If the statewide constitutional reduction percentage determined under ORS 310.222 no longer equals 17 percent after the department makes the determinations described in this section, the department shall recalculate the constitutional reduction percentages as described in ORS 310.222 until the statewide reduction percentage equals 17 percent. [1997 c.541 Â§37]

Â Â Â Â Â  310.246 Department of Revenue may adjust permanent rate limit to correct mistakes; corrections to be made by June 30, 1998. (1) The Department of Revenue may adjust the permanent rate limits for operating taxes established under ORS 310.200 to 310.242 to correct for mistakes. All adjustments by the department must be made by June 30, 1998.

Â Â Â Â Â  (2) No change to the assessment and tax roll shall be made as the result of an adjustment under this section. [1997 c.541 Â§38]

Â Â Â Â Â  310.310 [Amended by 1953 c.311 Â§7; 1995 c.79 Â§138; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.315 [1987 c.183 Â§2; 1991 c.459 Â§225; 1995 c.79 Â§139; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.320 [Repealed by 1953 c.311 Â§7]

Â Â Â Â Â  310.330 [Amended by 1953 c.311 Â§7; 1967 c.105 Â§9; 1977 c.301 Â§14; 1979 c.316 Â§15; 1981 c.173 Â§46; 1981 c.391 Â§5a; 1983 c.350 Â§137; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.340 [Amended by 1953 c.311 Â§7; 1967 c.105 Â§10; 1979 c.316 Â§18; 1981 c.391 Â§6; repealed by 1981 c.173 Â§56]

Â Â Â Â Â  310.350 [Amended by 1979 c.316 Â§16; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.360 [Amended by 1953 c.584 Â§2; 1965 c.100 Â§125; 1971 c.646 Â§2; 1975 c.770 Â§2; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.370 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  310.380 [Amended by 1953 c.311 Â§7; 1979 c.316 Â§17; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.385 [1971 c.646 Â§1; repealed by 1981 c.391 Â§13]

Â Â Â Â Â  310.390 [Amended by 1953 c.311 Â§7; 1981 c.391 Â§7; 1987 c.732 Â§1; 1991 c.459 Â§226; 1995 c.79 Â§140; 1995 c.534 Â§7; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.395 [1967 c.293 Â§2; 1971 c.646 Â§4; 1973 c.105 Â§1; 1977 c.730 Â§3; 1979 c.241 Â§28; 1981 c.391 Â§8; 1981 c.790 Â§1; 1983 c.514 Â§18; 1983 c.740 Â§89; 1983 s.s. c.5 Â§20; 1987 c.183 Â§3; 1993 c.18 Â§72; 1993 c.270 Â§51; 1995 c.333 Â§16; 1995 c.534 Â§8; 1997 c.541 Â§315; renumbered 280.075 in 1997]

Â Â Â Â Â  310.396 [1993 c.97 Â§22; 1995 c.79 Â§141; repealed by 1999 c.21 Â§26]

Â Â Â Â Â  310.400 [1953 c.133 Â§1; repealed by 1971 c.646 Â§6]

Â Â Â Â Â  310.402 [1973 c.339 Â§2; 1977 c.884 Â§15; 1981 c.173 Â§47; 1981 c.391 Â§9; 1987 c.16 Â§6; 1995 c.712 Â§103; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.404 [Formerly 310.135; 1993 c.45 Â§291; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  310.410 [1957 c.426 Â§1; repealed by 1967 c.293 Â§37]

Â Â Â Â Â  310.575 [1983 s.s. c.5 Â§1; repealed by 1987 c.89 Â§1]

TAX REDUCTION PROGRAMS

(Generally)

Â Â Â Â Â  310.585 Distribution of certain property tax relief moneys to counties. Property tax relief money paid to the county treasurer pursuant to law, such as but not limited to senior citizensÂ property tax relief, inventory property tax relief, local property tax relief and such other property tax relief as may be hereafter enacted by the State of Oregon which do not require that the amounts be offset against a particular type of districtÂs levy, shall be distributed by the county treasurer with the assistance of the tax collector to the taxing districts of the county in accordance with the schedule of percentages computed under ORS 311.390. [1969 c.595 Â§2]

Â Â Â Â Â  310.595 Determination of apportionment to counties. To carry out the legislative intent of those statutes contained in Oregon Revised Statutes requiring the county assessor, county treasurer or county tax collector to distribute moneys in the proportion that the rate percent of levy for each taxing unit bears to the total rate percent of levy of all units as shown on the tax roll for the fiscal year, the rates to be used for such apportionment shall be those specified in ORS 310.090 which are the computed rates necessary to raise the amounts required by ORS 311.105 (1)(c) for each district shown in the certificate filed with the tax collector under ORS 311.115 for such year. [1969 c.595 Â§3; 1997 c.541 Â§316]

Â Â Â Â Â  310.600 [Formerly part of 310.710; 1969 c.612 Â§4; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.605 [1965 c.604 Â§Â§1,12; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.608 [1969 c.612 Â§Â§1,2; 1973 c.670 Â§1; 1977 c.819 Â§1; 1979 c.692 Â§5; 1981 c.374 Â§19; renumbered 307.400]

Â Â Â Â Â  310.610 [1965 c.604 Â§Â§5,6; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.611 [1977 c.819 Â§2; repealed by 1979 c.692 Â§13]

Â Â Â Â Â  310.615 [1965 c.604 Â§Â§4,7,8; 1967 c.521 Â§3; repealed by 1969 c.612 Â§5]

Â Â Â Â Â  310.620 [1965 c.604 Â§9; repealed by 1969 c.612 Â§5]

(Manufactured Structures)

Â Â Â Â Â  310.622 Manufactured structures eligible as homesteads under tax laws of state. A manufactured structure assessed under the ad valorem tax laws of this state shall be eligible to be a homestead for the purposes of all tax laws of this state giving a right or privilege to a homestead. For those manufactured structures assessed as real property, the manufactured structure homestead includes land and improvements to the same extent that a homestead would be recognized if the manufactured structure were a conventional home. [1971 c.529 Â§11; 1977 c.884 Â§16]

(Floating Homes)

Â Â Â Â Â  310.623 Floating home eligible as homestead. A floating home, as defined in ORS 830.700, assessed under the property tax laws of this state shall be eligible to be a homestead for the purposes of all tax laws of this state giving a right or privilege to a homestead. [1977 c.615 Â§6]

Â Â Â Â Â  310.625 [1965 c.604 Â§10; 1969 c.595 Â§4; repealed by 1969 c.612 Â§5]

(Elderly Rental Assistance)

Â Â Â Â Â  310.630 Definitions for ORS 310.630 to 310.706. As used in ORS 310.630 to 310.706:

Â Â Â Â Â  (1) ÂContract rentÂ means rental paid to the landlord for the right to occupy a homestead, including the right to use the personal property located therein. ÂContract rentÂ does not include rental paid for the right to occupy a homestead that is exempt from taxation, unless payments in lieu of taxes of 10 percent or more of the rental exclusive of fuel and utilities are made on behalf of the homestead. ÂContract rentÂ does not include advanced rental payments for another period and rental deposits, whether or not expressly set out in the rental agreement, or payments made to a nonprofit home for the elderly described in ORS 307.375. If a landlord and tenant have not dealt with each other at armÂs length, and the Department of Revenue is satisfied that the contract rent charged was excessive, it may adjust the contract rent to a reasonable amount for purposes of ORS 310.630 to 310.706.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂFuel and utility paymentsÂ includes payments for heat, lights, water, sewer and garbage made solely to secure those commodities or services for the homestead of the taxpayer. ÂFuel and utility paymentsÂ does not include telephone service.

Â Â Â Â Â  (4) ÂGross rentÂ means contract rent paid plus the fuel and utility payments made for the homestead in addition to the contract rent, during the calendar year for which the claim is filed.

Â Â Â Â Â  (5) Â
Homestead
Â means the taxable principal dwelling located in
Oregon
, either real or personal property, rented by the taxpayer, and the taxable land area of the tax lot upon which it is built.

Â Â Â Â Â  (6) ÂHouseholdÂ means the taxpayer, the spouse of the taxpayer and all other persons residing in the homestead during any part of the calendar year for which a claim is filed.

Â Â Â Â Â  (7) ÂHousehold incomeÂ means the aggregate income of the taxpayer and the spouse of the taxpayer who reside in the household, that was received during the calendar year for which the claim is filed. ÂHousehold incomeÂ includes payments received by the taxpayer or the spouse of the taxpayer under the federal Social Security Act for the benefit of a minor child or minor children who are members of the household.

Â Â Â Â Â  (8) ÂIncomeÂ means Âadjusted gross incomeÂ as defined in the federal Internal Revenue Code, as amended and in effect on December 31, 2006, even when the amendments take effect or become operative after that date, relating to the measurement of taxable income of individuals, estates and trusts, with the following modifications:

Â Â Â Â Â  (a) There shall be added to adjusted gross income the following items of otherwise exempt income:

Â Â Â Â Â  (A) The gross amount of any otherwise exempt pension less return of investment, if any.

Â Â Â Â Â  (B) Child support received by the taxpayer.

Â Â Â Â Â  (C) Inheritances.

Â Â Â Â Â  (D) Gifts and grants, the sum of which are in excess of $500 per year.

Â Â Â Â Â  (E) Amounts received by a taxpayer or spouse of a taxpayer for support from a parent who is not a member of the taxpayerÂs household.

Â Â Â Â Â  (F) Life insurance proceeds.

Â Â Â Â Â  (G) Accident and health insurance proceeds, except reimbursement of incurred medical expenses.

Â Â Â Â Â  (H) Personal injury damages.

Â Â Â Â Â  (I) Sick pay which is not included in federal adjusted gross income.

Â Â Â Â Â  (J) Strike benefits excluded from federal gross income.

Â Â Â Â Â  (K) WorkerÂs compensation, except for reimbursement of medical expense.

Â Â Â Â Â  (L) Military pay and benefits.

Â Â Â Â Â  (M) VeteranÂs benefits.

Â Â Â Â Â  (N) Payments received under the federal Social Security Act which are excluded from federal gross income.

Â Â Â Â Â  (O) Welfare payments, except as follows:

Â Â Â Â Â  (i) Payments for medical care, drugs and medical supplies, if the payments are not made directly to the welfare recipient;

Â Â Â Â Â  (ii) In-home services authorized and approved by the Department of Human Services; and

Â Â Â Â Â  (iii) Direct or indirect reimbursement of expenses paid or incurred for participation in work or training programs.

Â Â Â Â Â  (P) Nontaxable dividends.

Â Â Â Â Â  (Q) Nontaxable interest not included in federal adjusted gross income.

Â Â Â Â Â  (R) Rental allowance paid to a minister that is excluded from federal gross income.

Â Â Â Â Â  (S) Income from sources without the
United States
that is excluded from federal gross income.

Â Â Â Â Â  (b) Adjusted gross income shall be increased due to the disallowance of the following deductions:

Â Â Â Â Â  (A) The amount of the net loss, in excess of $1,000, from all dispositions of tangible or intangible properties.

Â Â Â Â Â  (B) The amount of the net loss, in excess of $1,000, from the operation of a farm or farms.

Â Â Â Â Â  (C) The amount of the net loss, in excess of $1,000, from all operations of a trade or business, profession or other activity entered into for the production or collection of income.

Â Â Â Â Â  (D) The amount of the net loss, in excess of $1,000, from tangible or intangible property held for the production of rents, royalties or other income.

Â Â Â Â Â  (E) The amount of any net operating loss carryovers or carrybacks included in federal adjusted gross income.

Â Â Â Â Â  (F) The amount, in excess of $5,000, of the combined deductions or other allowances for depreciation, amortization or depletion.

Â Â Â Â Â  (G) The amount added or subtracted, as required within the context of this section, for adjustments made under ORS 316.680 (2)(d) and 316.707 to 316.737.

Â Â Â Â Â  (c) ÂIncomeÂ does not include any of the following:

Â Â Â Â Â  (A) Any governmental grant which must be used by the taxpayer for rehabilitation of the homestead of the taxpayer.

Â Â Â Â Â  (B) The amount of any payments made pursuant to ORS 310.630 to 310.706.

Â Â Â Â Â  (C) Any refund of
Oregon
personal income taxes that were imposed under ORS chapter 316.

Â Â Â Â Â  (9) ÂPayments for heatÂ means those payments made to secure the commodities or services to be used as the principal source of heat for the homestead of the taxpayer and includes payments for natural gas, oil, firewood, coal, sawdust, electricity, steam or other materials that are capable of use as a primary source of heat for the homestead.

Â Â Â Â Â  (10) ÂStatement of gross rentÂ means a declaration by the applicant, under penalties of false swearing, that the amount of contract rent and fuel and utility payments designated is the actual amount both incurred and paid during the year for which elderly rental assistance is claimed.

Â Â Â Â Â  (11) ÂTaxpayerÂ means an individual who is a resident of this state on December 31 of the year for which elderly rental assistance is claimed and whose homestead, as of the same December 31 and during all or a portion of the year ending on the same December 31, is rented and while rented is the subject, directly or indirectly, of property tax levied by this state or a political subdivision or of payments made in lieu of taxes. [1971 c.747 Â§2; 1973 c.752 Â§1; 1975 c.616 Â§1; 1977 c.90 Â§3; 1977 c.841 Â§1; 1979 c.693 Â§1; 1979 c.780 Â§11; 1981 c.624 Â§1; 1982 s.s.1 c.18 Â§1; 1983 c.162 Â§62; 1983 c.634 Â§2; 1985 c.214 Â§1; 1985 c.802 Â§37; 1987 c.293 Â§66; 1989 c.625 Â§76; 1989 c.797 Â§1; 1991 c.457 Â§23; 1995 c.556 Â§33; 1997 c.170 Â§1; 1997 c.839 Â§45; 1999 c.90 Â§34; 2001 c.114 Â§25; 2001 c.660 Â§29; 2001 c.900 Â§53; 2003 c.77 Â§7; 2005 c.832 Â§19; 2007 c.614 Â§7]

Â Â Â Â Â  310.631 [1977 c.90 Â§2; 1979 c.241 Â§14c; 1981 c.624 Â§4; 1985 c.784 Â§3; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.632 [1975 c.672 Â§16; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.635 Eligibility; amount; processing claims; treatment of payments. (1) A taxpayer who is eligible for elderly rental assistance shall be granted the rental assistance either in the amount determined under subsection (2) of this section or by using the schedule for renters set forth in subsection (3) of this section, whichever is greater. A taxpayer is eligible for elderly rental assistance under this section if:

Â Â Â Â Â  (a) The taxpayer is 58 years of age or older before the close of the calendar year immediately preceding the year in which the rental assistance is claimed;

Â Â Â Â Â  (b) The household income of the taxpayer is less than $10,000;

Â Â Â Â Â  (c) The gross rent of the taxpayer is in excess of 20 percent of household income; and

Â Â Â Â Â  (d) The taxpayer files a claim with the Department of Revenue as required by ORS 310.657.

Â Â Â Â Â  (2) A taxpayer eligible for elderly rental assistance under this section shall be paid by the Department of Revenue an amount equal to the positive difference between the taxpayerÂs gross rent, not to exceed $2,100, and 20 percent of household income.

Â Â Â Â Â  (3) The schedule for renters referred to in subsection (1) of this section is:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Refundable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Rent

Â Â Â Â Â  HouseholdÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Constituting

Â Â Â Â Â  IncomeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Property Tax

Â Â Â Â Â  $Â Â Â Â Â Â Â  0 -Â Â Â Â Â Â Â Â Â  499Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â  250

Â Â Â Â Â Â Â Â Â Â Â  500 -Â Â Â Â Â Â Â Â Â  999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  245

Â Â Â Â Â Â Â Â  1,000 -Â Â Â Â Â Â  1,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  238

Â Â Â Â Â Â Â Â  1,500 -Â Â Â Â Â Â  1,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  228

Â Â Â Â Â Â Â Â  2,000 -Â Â Â Â Â Â  2,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  217

Â Â Â Â Â Â Â Â  2,500 -Â Â Â Â Â Â  2,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  205

Â Â Â Â Â Â Â Â  3,000 -Â Â Â Â Â Â  3,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  192

Â Â Â Â Â Â Â Â  3,500 -Â Â Â Â Â Â  3,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  179

Â Â Â Â Â Â Â Â  4,000 -Â Â Â Â Â Â  4,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165

Â Â Â Â Â Â Â Â  4,500 -Â Â Â Â Â Â  4,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  151

Â Â Â Â Â Â Â Â  5,000 -Â Â Â Â Â Â  5,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  136

Â Â Â Â Â Â Â Â  5,500 -Â Â Â Â Â Â  5,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  121

Â Â Â Â Â Â Â Â  6,000 -Â Â Â Â Â Â  6,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  106

Â Â Â Â Â Â Â Â  6,500 -Â Â Â Â Â Â  6,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  91

Â Â Â Â Â Â Â Â  7,000 -Â Â Â Â Â Â  7,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  77

Â Â Â Â Â Â Â Â  7,500 -Â Â Â Â Â Â  7,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  63

Â Â Â Â Â Â Â Â  8,000 -Â Â Â Â Â Â  8,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  50

Â Â Â Â Â Â Â Â  8,500 -Â Â Â Â Â Â  8,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  38

Â Â Â Â Â Â Â Â  9,000 -Â Â Â Â Â Â  9,499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  27

Â Â Â Â Â Â Â Â  9,500 -Â Â Â Â Â Â  9,999Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18

______________________________________________________________________________

Â Â Â Â Â  (4) The elderly rental assistance payments required by subsection (2) of this section shall be made by the Department of Revenue during the month of October.

Â Â Â Â Â  (5) The elderly rental assistance granted under this section applies to gross rent paid in the calendar year for which the claim is filed.

Â Â Â Â Â  (6) The Department of Revenue may not grant elderly rental assistance under this section:

Â Â Â Â Â  (a) To a person who is, as of December 31 of the year for which elderly rental assistance is claimed, a tenant-stockholder of a cooperative housing corporation or a resident of a nonprofit home for the elderly owned or being purchased by a corporation described in ORS 307.375.

Â Â Â Â Â  (b) For less than $1, after offsets for all amounts owed to the state.

Â Â Â Â Â  (c) For any period during which the taxpayerÂs needs were included in a payment made by the Department of Human Services pursuant to ORS 412.155. However, if it is determined that the taxpayerÂs needs were included in a payment made by the Department of Human Services under ORS 412.155 and the taxpayer is eligible for the period for elderly rental assistance in an amount greater than the payment, the Department of Revenue shall grant elderly rental assistance in the amount of the difference.

Â Â Â Â Â  (7) Elderly rental assistance allowed pursuant to this section is not subject to garnishment under ORS 18.600 to 18.850, except by a government entity. [1975 c.672 Â§18; 1977 c.841 Â§2; 1981 c.624 Â§5; 1991 c.823 Â§7; 1997 c.170 Â§2; 2001 c.249 Â§77; 2001 c.290 Â§1; 2003 c.46 Â§26]

Â Â Â Â Â  310.637 [1987 c.399 Â§3; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.638 [1975 c.672 Â§19; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  310.639 [1991 c.786 Â§2; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.640 [1971 c.747 Â§3; 1973 c.752 Â§2; 1975 c.734 Â§1; 1977 c.841 Â§3; 1979 c.241 Â§14; 1979 c.780 Â§4; 1981 c.624 Â§2; 1985 c.784 Â§4; 1991 c.786 Â§3; 1993 c.726 Â§9; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.641 [1979 c.241 Â§16; 1981 c.624 Â§3; 1981 c.789 Â§2; 1982 s.s.3 c.4 Â§1; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.642 [1977 c.615 Â§5; 1979 c.241 Â§14a; 1981 c.624 Â§6; 1985 c.784 Â§5; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.645 [1971 c.747 Â§4; 1973 c.752 Â§5; 1977 c.841 Â§6; 1979 c.780 Â§8; 1985 c.299 Â§1; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.650 [1971 c.747 Â§5; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.651 Definitions for household asset limitation on eligibility. For purposes of ORS 310.652:

Â Â Â Â Â  (1) ÂEvidence of debtÂ means all bonds, notes, demands, claims, deposits or investments however evidenced and whether secured by mortgage, deed of trust, judgment or otherwise or not so secured, and includes but is not limited to:

Â Â Â Â Â  (a) Personal and business notes receivable.

Â Â Â Â Â  (b) Mortgage notes receivable.

Â Â Â Â Â  (c) Commercial paper.

Â Â Â Â Â  (d) Conditional sales contracts (written agreements whereby title to the property remains with the seller until the goods are paid for).

Â Â Â Â Â  (e) Notes and other receivables, evidenced by written agreement, due from affiliated companies.

Â Â Â Â Â  (f) Certificates of participation.

Â Â Â Â Â  (g) Bonds and debentures of both domestic and foreign corporations.

Â Â Â Â Â  (h) Bonds and evidence of debt of other states and their political subdivisions.

Â Â Â Â Â  (i) Bonds, debentures and capital notes (not certificates of deposit) issued by banks and other organizations in direct competition with banks.

Â Â Â Â Â  (j) CashiersÂ checks, treasurersÂ checks, certified checks, purchase drafts and similar instruments drawn for the benefit or convenience of any party or parties other than banks.

Â Â Â Â Â  (k) Investment contracts and accumulation plans issued by investment syndicates, investment brokers and other similar companies.

Â Â Â Â Â  (L) Loans, advances, demands, claims and other receivables which are evidenced by written agreement.

Â Â Â Â Â  (2) ÂFunds on depositÂ means all funds accrued or accruing by virtue of the death of the insured or the original maturity of a policy contract where the party or parties entitled to receive such funds might withdraw same at their option upon stipulated notice.

Â Â Â Â Â  (3) ÂMoney on depositÂ means money, whether actually within or without this state, having a business, commercial or taxable situs in this state, without deduction for any indebtedness or liabilities of the taxpayer, and includes but is not limited to:

Â Â Â Â Â  (a) Amounts in checking and savings accounts.

Â Â Â Â Â  (b) Certificates of deposit.

Â Â Â Â Â  (c) Payroll and escrow accounts.

Â Â Â Â Â  (d) Deposits as of any one or more of the four quarterly valuation dates.

Â Â Â Â Â  (e) Deposits of trustees, executors, administrators and other fiduciaries.

Â Â Â Â Â  (f) Social Security and withholding tax accounts.

Â Â Â Â Â  (g) Accommodation loan accounts.

Â Â Â Â Â  (h) Deposits of savings and loan or building and loan associations.

Â Â Â Â Â  (i) Deposits of insurance companies.

Â Â Â Â Â  (4) ÂMoney on handÂ includes but is not limited to:

Â Â Â Â Â  (a) Currency and bills of exchange.

Â Â Â Â Â  (b) Money in cash registers.

Â Â Â Â Â  (c) Petty cash.

Â Â Â Â Â  (d) Deposits in transit.

Â Â Â Â Â  (e) Money in safe deposit boxes.

Â Â Â Â Â  (5) ÂShares of stockÂ includes but is not limited to:

Â Â Â Â Â  (a) Capital stock, common stock and preferred stock of both domestic and foreign corporations.

Â Â Â Â Â  (b) Shares of stock held in brokerage accounts, including shares purchased on margin.

Â Â Â Â Â  (c) Unregistered stock, restricted stock, letter stock and stocks owned in ÂclosedÂ corporations.

Â Â Â Â Â  (d) Shares in mutual funds and investment trusts.

Â Â Â Â Â  (e) Shares of stock in banks (including national banks).

Â Â Â Â Â  (f) Shares of stock in holding companies, including financial holding companies, bank holding companies and insurance holding companies.

Â Â Â Â Â  (g) Stocks held by trustees or guardians which should be reported under the names of the beneficiary.

Â Â Â Â Â  (h) Stocks held by executors or administrators of estates which should be reported in the name of the estate.

Â Â Â Â Â  (i) Stocks owned by minor children which should be reported under the minorÂs name, in care of the parent or guardian.

Â Â Â Â Â  (j) Stocks owned by investment clubs which should be reported in the name of the investment club.

Â Â Â Â Â  (k) Stocks acquired by purchase, gift, inheritance or any other means, even if the stock certificates have not been received and are not in the taxpayerÂs possession as of the asset determination date.

Â Â Â Â Â  (L) Shares of stock owned by or registered to residents of this state even though the stock certificates may be physically located in another state. [1989 c.797 Â§4; 2001 c.377 Â§55; 2005 c.443 Â§29]

Â Â Â Â Â  310.652 Limitation on eligibility for refund based on household assets. (1) A taxpayer who is under 65 years of age on December 31 of the year for which a claim for elderly rental assistance is filed under ORS 310.635 and 310.657 or 310.706 and who has household assets that in combination exceed $25,000 in value as of that same December 31 shall not be eligible to receive the rental assistance for that year.

Â Â Â Â Â  (2) For purposes of determining if the assets of the taxpayer exceed the amount permitted under subsection (1) of this section, the values of the following household assets and no other household assets shall be added together:

Â Â Â Â Â  (a) Real property, but excluding the value of the homestead.

Â Â Â Â Â  (b) Tangible personal property used in a trade or business in which the taxpayer has an ownership interest, but excluding under this paragraph the value of any assets described under paragraph (c) of this subsection.

Â Â Â Â Â  (c) Intangible personal property, including but not limited to shares of stock, evidence of debt, funds on deposit, money on hand and money on deposit, all as defined under ORS 310.651 and excluding the value of any benefits or contributions made to a retirement or deferred compensation plan by or on behalf of the taxpayer.

Â Â Â Â Â  (3) Any claim filed under ORS 310.657 or 310.706 shall be accompanied by a statement, signed by the taxpayer or representative and verified upon oath or affirmation of the taxpayer or representative, stating that the assets of the taxpayer, as of the December 31 of the year for which the claim is filed, do not in combination exceed $25,000.

Â Â Â Â Â  (4) As used in this section, Âhousehold assetsÂ means the sum of the assets of the taxpayer and the spouse of the taxpayer that have been added together as described under subsection (2) of this section. [1989 c.797 Â§3; 1997 c.170 Â§3]

Â Â Â Â Â  310.655 [1965 c.615 Â§24; 1969 c.587 Â§5; 1971 c.374 Â§1; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.657 Submission of claim; treatment of late claim; determination of amount of claim by department; notification of denial. (1) On or before July 1 following the year for which the claim is filed, a taxpayer claiming the elderly rental assistance provided under ORS 310.635 shall submit a claim to the Department of Revenue, together with a copy of the statement of gross rent. The claim shall be submitted on a form prescribed and furnished by the department. The department shall prepare blank forms for the claims and shall distribute them throughout the state. The department may require from the taxpayer any proof it considers necessary to determine if the taxpayer is eligible for elderly rental assistance pursuant to ORS 310.635. If the taxpayer is unable to submit the claim of the taxpayer, the claim shall be submitted by a duly authorized agent or by a guardian or other person charged with the care of the person or property of such taxpayer.

Â Â Â Â Â  (2) A claim for elderly rental assistance that is filed after July 1 shall be paid by the department at the time and to the extent that payments for timely filed claims made in the next succeeding year are made by the department.

Â Â Â Â Â  (3) The department shall audit or examine the claim and, if it appears that the taxpayer is eligible for rental assistance, shall determine the amount to which the taxpayer is entitled under ORS 310.635.

Â Â Â Â Â  (4) If the department denies the claim in whole or in part, the department shall notify the taxpayer. If the claim is allowed in whole or in part, the entire elderly rental assistance shall be paid on or before November 15 of the year in which the claim is filed. The department shall make the payments required by this section from the suspense account referred to in ORS 310.692. If necessary, the department may prorate the payments as provided in ORS 310.692. [1971 c.747 Â§6; 1973 c.752 Â§3; 1977 c.761 Â§1; 1977 c.841 Â§18; 1979 c.241 Â§18; 1981 c.624 Â§7; 1981 c.789 Â§1; 1985 c.299 Â§2; 1985 c.761 Â§30; 1985 c.784 Â§6; 1997 c.170 Â§4; 2001 c.290 Â§2]

Â Â Â Â Â  310.660 [1965 c.615 Â§21; 1967 c.521 Â§4; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.662 [1971 c.747 Â§7; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.665 [1965 c.615 Â§25; 1967 c.521 Â§5; repealed by 1971 c.747 Â§21]

Â Â Â Â Â  310.667 [1971 c.747 Â§8; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.670 [1965 c.615 Â§26; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.672 [1971 c.747 Â§9; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.675 [1965 c.615 Â§20; repealed by 1967 c.521 Â§8]

Â Â Â Â Â  310.677 [1971 c.747 Â§10; 1973 c.752 Â§6; 1979 c.241 Â§14b; 1981 c.624 Â§8; 1985 c.784 Â§7; repealed by 1997 c.170 Â§31]

Â Â Â Â Â  310.679 [1977 c.778 Â§2; repealed by 1985 c.761 Â§27]

Â Â Â Â Â  310.680 [1971 c.747 Â§11; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.681 [1977 c.716 Â§2; repealed by 1985 c.761 Â§27]

Â Â Â Â Â  310.682 [1973 c.752 Â§2b; repealed by 1977 c.90 Â§4a; 1977 c.841 Â§13]

Â Â Â Â Â  310.685 [1971 c.747 Â§12; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.690 Department of Revenue rulemaking authority; forms. The Department of Revenue shall adopt the rules and prescribe the forms necessary to administer the elderly rental assistance program established under ORS 310.635. [1971 c.747 Â§13; 1973 c.752 Â§4; 1977 c.841 Â§8; 1997 c.170 Â§5]

Â Â Â Â Â  310.692 Suspense account; fiscal year allocation; proration of payments. (1) Amounts necessary to make the payments authorized by ORS 307.244 and 310.635 shall be transferred to a suspense account established under ORS 293.445 from the appropriation made by the Legislative Assembly to fund the elderly rental assistance program. Moneys in the suspense account are continuously appropriated to the Department of Revenue to carry out the purposes of the elderly rental assistance program.

Â Â Â Â Â  (2) If any portion of the tax liability for which the refund payments described in subsection (1) of this section are authorized are offset against the refund, the Department of Revenue shall transfer from the suspense account referred to in subsection (1) of this section to the General Fund an amount equal to the income tax liability.

Â Â Â Â Â  (3) Of the total amount transferred to the suspense account referred to in subsection (1) of this section for the biennium, the department shall allocate a portion to each fiscal year. The allocation shall be the departmentÂs best estimate of the most efficient use of the moneys in the suspense account so as to minimize any reductions in the payments required under ORS 307.244 and 310.635 for each fiscal year.

Â Â Â Â Â  (4) On or before November 1 of each fiscal year of each biennium, the Department of Revenue shall determine the amount of money needed to make the payments under ORS 307.244 and 310.635 for that fiscal year. If the sum of the obligations is greater than the amounts credited to the suspense account referred to in subsection (1) of this section and allocated to that fiscal year for those obligations under subsection (3) of this section, the payments required under ORS 307.244 and 310.635 shall be proportionally reduced so that the state does not accrue a debt in excess of the amount credited. A claim for payment may not accrue to a taxpayer under ORS 310.635 or to a county under ORS 307.244 in excess of the amount determined under this subsection.

Â Â Â Â Â  (5) If the amount allocated to the first fiscal year of a biennium under subsection (3) of this section exceeds the amount of actual payments made under ORS 307.244 or 310.635, the excess amount shall be available for payments under ORS 307.244 or 310.635 in the second fiscal year of the biennium. [1977 c.761 Â§3; 1979 c.241 Â§10; 1981 c.624 Â§13; 1981 c.790 Â§9; 1981 c.904 Â§1; 1985 c.761 Â§10; 1985 c.784 Â§8; 1997 c.170 Â§7; 2001 c.716 Â§26; 2001 c.753 Â§20]

Â Â Â Â Â  310.695 Construction. Any references in ORS 307.380, 308.215, 310.630 to 310.706, 311.696 and 311.990 to the laws of the United States relating to income taxes or the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they may be in effect for the taxable year of the taxpayer except where the Legislative Assembly has specifically provided otherwise. [1971 c.747 Â§20; 1991 c.459 Â§227; 1997 c.170 Â§8]

Â Â Â Â Â  310.700 [1973 c.752 Â§8; repealed by 1975 c.616 Â§2]

Â Â Â Â Â  310.705 [1965 c.615 Â§1; 1971 c.544 Â§2; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.706 Applicability of ORS chapters 305 and 314; no interest on payments; claims must be filed in three years. (1) Unless the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, shall apply to ORS 310.630 to 310.706.

Â Â Â Â Â  (2) No interest shall be allowed on elderly rental assistance payments to be made by the Department of Revenue under ORS 310.635.

Â Â Â Â Â  (3) No elderly rental assistance payment shall be made under ORS 310.635 to a taxpayer who fails to file a claim under ORS 310.657 within three years after the due date of the claim. [1973 c.752 Â§9; 1977 c.841 Â§9; 1977 c.870 Â§62; 1981 c.624 Â§9; 1995 c.650 Â§113; 1997 c.170 Â§Â§9,10]

Â Â Â Â Â  310.710 [1965 c.615 Â§11; 1967 c.293 Â§12; part renumbered 310.600; 1971 c.544 Â§3; repealed by 1973 c.752 Â§12]

Â Â Â Â Â  310.712 [1973 c.752 Â§10; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  310.715 [1965 c.615 Â§2; 1967 c.293 Â§13; 1969 c.305 Â§1; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.720 [1965 c.615 Â§2a; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.725 [1965 c.615 Â§Â§3,14; 1969 c.457 Â§3; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.730 [1965 c.615 Â§4; 1967 c.293 Â§14; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.735 [1965 c.615 Â§Â§5,6; 1967 c.293 Â§15; 1971 c.353 Â§1; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.740 [1965 c.615 Â§7; 1969 c.305 Â§2; repealed by 1971 c.544 Â§7]

Â Â Â Â Â  310.745 [1965 c.615 Â§8; repealed by 1967 c.293 Â§16 (310.746 enacted in lieu of 310.745)]

Â Â Â Â Â  310.746 [1967 c.293 Â§17 (enacted in lieu of 310.745); repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.750 [1965 c.615 Â§9; repealed by 1967 c.293 Â§18 (310.751 enacted in lieu of 310.750)]

Â Â Â Â Â  310.751 [1967 c.293 Â§19 (enacted in lieu of 310.750); repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.755 [1965 c.615 Â§10; 1967 c.293 Â§20; 1969 c.305 Â§5; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  310.760 [1969 c.305 Â§4; repealed by 1971 c.544 Â§7]

(Property Tax Work-Off Programs)

Â Â Â Â Â  310.800 Property tax work-off programs. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized representativeÂ means a senior citizen who is authorized by a tax-exempt entity to perform charitable or public service on behalf of a senior citizen who has entered into a contract under subsection (2) of this section.

Â Â Â Â Â  (b) Â
Homestead
Â means an owner-occupied principal residence.

Â Â Â Â Â  (c) ÂSenior citizenÂ means a person who is 60 years of age or older.

Â Â Â Â Â  (d) ÂTax-exempt entityÂ means an entity that is exempt from federal income taxes under section 501(c) of the Internal Revenue Code, as amended and in effect on December 31, 2006.

Â Â Â Â Â  (e) ÂTaxing unitÂ means any county, city or common or union high school district, community college service district or community college district within this state with authority to impose ad valorem property taxes.

Â Â Â Â Â  (2) A tax-exempt entity may establish a property tax work-off program pursuant to which a senior citizen may contract to perform charitable or public service in consideration of payment of property taxes extended against the homestead of the senior citizen and billed to the senior citizen. For purposes of ORS chapters 316 and 656, and notwithstanding ORS 670.600 or other law, a senior citizen who enters into a contract under this subsection shall be considered an independent contractor and not a worker or employee with respect to the services performed pursuant to the contract. Nothing in this section precludes a taxing unit from being considered an employer, for purposes of unemployment compensation under ORS chapter 657, of a senior citizen who enters into a contract under this section.

Â Â Â Â Â  (3) A taxing unit may enter into an agreement with a tax-exempt entity that has established a property tax work-off program. Pursuant to the agreement the taxing unit may accept, as volunteer and public service, the services of a senior citizen who has entered into a contract described in subsection (2) of this section or an authorized representative.

Â Â Â Â Â  (4) A taxing unit may provide funds or make grants to any tax-exempt entity that has established a property tax work-off program for use to carry out the program. [1993 c.777 Â§9; 1997 c.271 Â§8; 1997 c.839 Â§46; 1999 c.90 Â§35; 2001 c.660 Â§30; 2003 c.77 Â§8; 2003 c.704 Â§8; 2005 c.533 Â§6; 2005 c.832 Â§20; 2007 c.614 Â§8]

Â Â Â Â Â  310.810 [1979 c.241 Â§1; 1981 c.790 Â§1; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.820 [1979 c.241 Â§2; 1981 c.790 Â§2; 1982 s.s.1 c.33 Â§7; 1982 s.s.3 c.4 Â§2; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.830 [1979 c.241 Â§3; 1981 c.790 Â§3; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.840 [1979 c.241 Â§4; 1981 c.790 Â§4; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.850 [1979 c.241 Â§5; 1981 c.790 Â§5; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.860 [1979 c.241 Â§6; 1981 c.678 Â§7; 1981 c.790 Â§6; repealed by 1985 c.784 Â§Â§10,20]

Â Â Â Â Â  310.870 [1979 c.241 Â§7; 1981 c.790 Â§7; repealed by 1985 c.784 Â§10]

Â Â Â Â Â  310.880 [1979 c.241 Â§8; 1981 c.790 Â§8; repealed by 1985 c.784 Â§Â§10,20]

Â Â Â Â Â  310.890 [1981 c.624 Â§11; 1982 s.s.3 c.4 Â§3; repealed by 1985 c.784 Â§Â§10,20]

_______________



Chapter 311

Chapter 311 Â Collection of Property Taxes

2007 EDITION

COLLECTION OF PROPERTY TAXES

REVENUE AND TAXATION

GENERAL PROVISIONS

311.005Â Â Â Â  ÂTax collectorÂ defined

311.010Â Â Â Â  ÂCounty courtÂ defined

311.015Â Â Â Â  Recovery of damages and costs by person injured by false return or fraudulent act of tax collector

311.020Â Â Â Â  Collection procedure when offices of assessor and tax collector combined

TAX COLLECTOR

311.055Â Â Â Â  Tax collector

311.060Â Â Â Â  Bond

311.065Â Â Â Â  Deputies and clerical assistance

311.070Â Â Â Â  Tax collecting functions of sheriff transferred to designated tax collector

311.075Â Â Â Â  Tax collecting obligations transferred to tax collector; pending proceedings unaffected

PREPARING TAX ROLLS; RESTORATION AFTER DAMAGE

311.105Â Â Â Â  Certificate of taxes levied or imposed; preparation; contents; delivery

311.110Â Â Â Â  Warrant of clerk authorizing collection of taxes

311.115Â Â Â Â  Delivery of assessment roll to tax collector; tax roll

311.120Â Â Â Â  Adding uncollected tax to tax for succeeding year; placing property as to which tax adjudged void upon rolls; relisting, reassessment and relevying

311.125Â Â Â Â  Entering delinquent taxes on tax roll

311.135Â Â Â Â  Restoration of current assessment roll after destruction or damage

311.140Â Â Â Â  Restoration of tax rolls after destruction or damage; preparing transcripts as rolls for unpaid taxes

311.145Â Â Â Â  Supplying materials and clerical help to restore rolls

311.150Â Â Â Â  Adding to, changing or correcting rolls by vouchers; preservation of vouchers

311.160Â Â Â Â  Correction of rolls to reflect order on appeal of large amount of value; disposition of additional taxes; interest; limited to appeals from tax years before 1997-1998

311.165Â Â Â Â  Collection of taxes upon severance or removal of improvements from the land

STATE REPLACEMENT OBLIGATION OF REVENUE LOST BY PUBLIC SCHOOLS UNDER CONSTITUTIONAL LIMIT ON AMOUNT OF PROPERTY TAX; CALCULATION; REPORTS

311.175Â Â Â Â  Loss of revenue by school taxing districts; calculation; report; preparation

311.177Â Â Â Â  Amount of taxes certified for school taxing districts and county school fund for 1990-1991; report; preparation

311.179Â Â Â Â  State school revenue replacement obligation for 1991-1992; calculation; report; preparation

311.181Â Â Â Â  State school revenue replacement obligation for 1992-1993 through 1995-1996; calculation; reports; preparation

311.183Â Â Â Â  Correction of errors in reports; presentation of reports and corrections to legislative committees

CORRECTING ERRORS OR OMISSIONS IN ROLLS

311.205Â Â Â Â  Correcting errors or omissions in rolls

311.206Â Â Â Â  Additional taxes resulting from correction of error or omission; date of delinquency; limitations

311.208Â Â Â Â  Notice required when current roll corrections increase value; time for payment of additional taxes

311.216Â Â Â Â  Notice of intention to add omitted property to rolls; treatment of unreported property; treatment of understated property; duty of tax collector

311.219Â Â Â Â  Notice of intention to assess omitted property

311.223Â Â Â Â  Correction of rolls; filing statement of facts; notice to taxpayer; powers of assessor; appeal

311.226Â Â Â Â  Tax assessed on omitted property deemed imposed in year for which property was omitted

311.229Â Â Â Â  Taxes added to rolls become liens; delinquency of additional taxes; interest

311.232Â Â Â Â  Mandamus to require placing of omitted property on roll

311.234Â Â Â Â  Correction in maximum assessed value; requirements; limitation; filing deadline; appeals

311.235Â Â Â Â  Bona fide purchaser; when taxes become lien

TIME AND MANNER OF COLLECTION

311.250Â Â Â Â  Tax statements; rules

311.252Â Â Â Â  Copy of tax statement to be sent to mortgagee paying taxes; procedure when information otherwise transmitted

311.253Â Â Â Â  Use of computer record to comply with ORS 311.250; agreement to use record instead of tax statements; rules

311.255Â Â Â Â  Taxes, other charges of taxing agencies and water improvement company charges collected with county taxes

311.260Â Â Â Â  Payment of taxes in lawful money

311.265Â Â Â Â  Payment of taxes with warrants

311.270Â Â Â Â  Discounting county orders prohibited

311.275Â Â Â Â  Grantor and grantee or buyer and seller proportionally liable

311.280Â Â Â Â  Payment of taxes on part of property assessed as one parcel; division; when division not allowed; division between manufactured structure and parcel

311.285Â Â Â Â  Right of action of occupant or tenant paying tax against person who should pay; retention out of rent

311.345Â Â Â Â  Recovery of damages and interest for failure to settle taxes on assessment roll or for withholding payment of public moneys

311.350Â Â Â Â  Money received for specific object to be kept in proper fund

311.356Â Â Â Â  Receipt by tax collector of property tax payments; crediting payments

311.361Â Â Â Â  Form of tax receipt; numbering; taxpayerÂs copy; temporary receipt; destruction of receipts

311.370Â Â Â Â  Receipts for taxes collected in advance of extension on the tax roll; entries in assessment roll; deposit of moneys in special account; posting payments; excess collections or deficiencies; reimbursement for refunds

TAX DISTRIBUTION PROCEDURE

311.375Â Â Â Â  Forwarding state taxes by county treasurers

311.385Â Â Â Â  Deposit in unsegregated tax collections account; time requirements

311.388Â Â Â Â  Additional taxes or penalties; deposit; distribution

311.390Â Â Â Â  Tax and interest distribution percentage schedule; changed or additional levies

311.391Â Â Â Â  Notice to taxing districts of amount of taxes imposed on property for tax year

311.392Â Â Â Â  CountyÂs option to advance to municipalities taxes levied prior to collection

311.395Â Â Â Â  Periodic statements of tax collections; crediting to funds; distribution to taxing units

TAX LIENS; SUMMARY COLLECTIONS

(Generally)

311.405Â Â Â Â  Tax as lien; priority; effect of removal, sale or transfer of personal property

311.410Â Â Â Â  Effect of property transfer or lease termination on lien and on taxability of property

311.412Â Â Â Â  Effect of acquisition of property by state or political subdivision by eminent domain on taxes for prior fiscal years

311.413Â Â Â Â  Effect of acquisition of property by state or political subdivision by eminent domain on taxes for current fiscal year

311.414Â Â Â Â  Date of acquisition for purposes of ORS 311.412 and 311.413

311.415Â Â Â Â  Payment of taxes before entry of judgment or order in certain causes

311.420Â Â Â Â  Dissipation, removal or destruction of value of realty subsequent to assessment or tax day

311.425Â Â Â Â  Removing timber before paying taxes on timber or land prohibited; enjoining the cutting or removing of timber

311.430Â Â Â Â  Remedy of ORS 311.420 and 311.425 as cumulative

311.455Â Â Â Â  Tax on personal property as debt; action for collection of tax

311.465Â Â Â Â  Summary collection of delinquent tax or tax on property about to be removed, sold or destroyed

311.467Â Â Â Â  Review of assessorÂs action under expedited collection provisions

311.470Â Â Â Â  Distraining property about to be removed from state or dissipated

311.473Â Â Â Â  Foreclosure sale of property to be removed from county; required notice by financial institution; recourse for failure to give notice

311.475Â Â Â Â  Collecting and remitting taxes on property removed from one county to another

(Bankruptcy Collections)

311.480Â Â Â Â  Bankruptcy accelerates property taxes; presenting claim

311.484Â Â Â Â  Property tax bankruptcy account

311.489Â Â Â Â  Bankruptcy collections efforts report

DELINQUENT TAXES; COLLECTION

311.505Â Â Â Â  Due dates; interest on late payments; discounts on early payments

311.506Â Â Â Â  Review of rate of interest by Legislative Assembly

311.507Â Â Â Â  Discount allowed for certain late payments

311.508Â Â Â Â  Disposition of interest on late payments; certification of estimated interest

311.510Â Â Â Â  Date of delinquency

311.512Â Â Â Â  Collection of taxes on manufactured structures

311.513Â Â Â Â  Collection of taxes due upon resolution of appeal

311.514Â Â Â Â  Computation of interest when interest computation date falls on Saturday, Sunday or legal holiday

311.515Â Â Â Â  Partial payments

311.520Â Â Â Â  When cities exempt from penalty and interest

311.525Â Â Â Â  Property acquired by state remains subject to tax lien; cancellation of interest and penalties

311.531Â Â Â Â  Tax collector to file annual statement compiled from tax rolls

311.545Â Â Â Â  Notice of delinquent taxes on real property

311.547Â Â Â Â  Notice of delinquent taxes on personal property

311.550Â Â Â Â  Return address on envelope containing notice

311.555Â Â Â Â  Property owners to furnish addresses

311.560Â Â Â Â  Noting address on tax roll

311.565Â Â Â Â  Effect of tax collectorÂs failure to keep address or give notice

311.605Â Â Â Â  ÂPersonÂ defined for ORS 311.605 to 311.635

311.610Â Â Â Â  Warrants to enforce payments of taxes on personal property

311.615Â Â Â Â  Service of warrants by publication

311.620Â Â Â Â  Service of warrant

311.625Â Â Â Â  Filing warrants; entry in lien record; lien on real and personal property

311.630Â Â Â Â  Procedure of ORS 311.605 to 311.635 mandatory

311.633Â Â Â Â  Fee for service of warrant under ORS 311.605 to 311.635

311.635Â Â Â Â  Execution; release of lien

311.640Â Â Â Â  Levy and sale of personal property or real property machinery and equipment for delinquent property tax; notice

311.645Â Â Â Â  Charging personal property taxes against real property

311.650Â Â Â Â  Collection of taxes on real property of the
United States
held under contract of sale, lease or other interest less than a fee

311.655Â Â Â Â  Companies assessed by Department of Revenue; tax as debt; lien for taxes; action for collection; warrant for payment

311.656Â Â Â Â  Notice to tax collector on foreclosure of security interest or lien on taxable personal property or real property machinery and equipment; effect if taxes due

COLLECTION OF ANY STATE PROPERTY TAX APPORTIONED TO COUNTIES

311.657Â Â Â Â  Transmission of transcript of apportionment to county clerks; notice of levy

311.658Â Â Â Â  Collection, payment of state levy; informing State Treasurer of state levy for bonded indebtedness and interest; rules

311.660Â Â Â Â  State levy collection limited to levies for payment of bonded indebtedness and interest

311.662Â Â Â Â  Validity of state levy for payment of bonded indebtedness and interest; effect of certification, levy, apportionment or collection proceeding or procedure

DEFERRED COLLECTION OF
HOMESTEAD
PROPERTY TAXES

311.666Â Â Â Â  Definitions for ORS 311.666 to 311.701

311.668Â Â Â Â  Deferral of tax on homestead; joint election; age and income requirements; filing claim; appeal for denial or disqualification

311.670Â Â Â Â  Property entitled to deferral

311.672Â Â Â Â  Claim forms; contents

311.673Â Â Â Â  State liens against tax-deferred property

311.674Â Â Â Â  Listing of tax-deferred property; interest accrual

311.675Â Â Â Â  Recording liens; recording constitutes notice of state lien

311.676Â Â Â Â  County tax collector to receive amount equivalent to deferred taxes from state

311.678Â Â Â Â  Notice to taxpayer regarding duty to claim deferral annually

311.679Â Â Â Â  Estimate of deferred taxes; lien; foreclosure; voluntary payment

311.681Â Â Â Â  Request to retroactively claim deferral

311.683Â Â Â Â  Continued deferral after Department of Transportation condemnation; application; requirements; rules

311.684Â Â Â Â  Events requiring payment of deferred tax and interest

311.686Â Â Â Â  Time for payments; delinquencies

311.687Â Â Â Â  Loss of eligibility for deferral when disability ceases; prior deferred taxes may continue deferral

311.688Â Â Â Â  Election by spouse to continue tax deferral

311.689Â Â Â Â  Increase in income as grounds for loss of deferral; review of tax returns; audits; deficiencies and refunds

311.690Â Â Â Â  Voluntary payment of deferred tax and interest

311.691Â Â Â Â  Taxes unpaid before deferral as lien; effect on foreclosure; exceptions

311.693Â Â Â Â  Application to delay foreclosure; effect of denial; appeal

311.694Â Â Â Â  Taxes uncollected after foreclosure; reimbursement of state by taxing units

311.695Â Â Â Â  Extension of time for payment upon death of claimant or spouse

311.696Â Â Â Â  Limitations on effect of ORS 311.666 to 311.701

311.700Â Â Â Â  Deed or contract clauses preventing application for deferral under ORS 311.666 to 311.701 prohibited; clauses void

311.701Â Â Â Â  Senior Property Tax Deferral Revolving Account; sources; uses

DEFERRAL OF SPECIAL ASSESSMENTS FOR LOCAL IMPROVEMENT

311.702Â Â Â Â  Definitions for ORS 311.702 to 311.735

311.704Â Â Â Â  Election to defer special assessment for local improvement

311.706Â Â Â Â  Requirements for deferral

311.708Â Â Â Â  Claim for deferral; filing date

311.711Â Â Â Â  Duties of bond lien docket or assessment lien record officer; liens; interest; foreclosure

311.716Â Â Â Â  Events requiring payment of deferred special assessment; duty to inform Department of Revenue

311.718Â Â Â Â  Time for payments; delinquencies

311.721Â Â Â Â  Election by spouse to continue deferral

311.722Â Â Â Â  Extension of time for payment upon death of claimant; five-year limit; bond; interest

311.723Â Â Â Â  Voluntary payment of deferred special assessment

311.725Â Â Â Â  Disposition of collected special assessments; reimbursement of state

311.727Â Â Â Â  Deferred special assessments uncollected after foreclosure; reimbursement of state by taxing units

311.729Â Â Â Â  Limitations on effect of ORS 311.702 to 311.735

311.730Â Â Â Â  Payments by state to local officers; dates of payment; small special assessment amounts prepaid

311.731Â Â Â Â  Remittance to state of prepaid amounts when deferral ends

311.732Â Â Â Â  Deed or contract clause preventing application for deferral prohibited; clauses void

311.735Â Â Â Â  Rules

DISASTER AREA TAX DEFERRAL

311.740Â Â Â Â  Definitions for ORS 311.740 to 311.780

311.745Â Â Â Â  Election to defer taxes in disaster area; eligibility

311.750Â Â Â Â  Qualifications

311.755Â Â Â Â  Time for payment; interest on deferred taxes; delinquency

311.759Â Â Â Â  Voluntary payment; satisfaction of deferred property tax lien

311.761Â Â Â Â  Recordation of tax deferred properties; recording constitutes notice of lien

311.771Â Â Â Â  Liens; priority; foreclosure proceeding

311.775Â Â Â Â  Notice of deferral to assessor by department; rate of interest on deferred taxes

311.780Â Â Â Â  Payment of tax deferred amounts to county by state

COMPROMISE, ADJUSTMENT AND SETTLEMENT OF TAXES

311.785Â Â Â Â  Authority to compromise taxes, abate interest or lawful charges

311.790Â Â Â Â  Cancellation of uncollectible property tax

311.795Â Â Â Â  Cancellation of delinquent taxes on certain donated property; cancellation of delinquent taxes where total is less than five dollars

311.796Â Â Â Â  Cancellation of taxes upon donation of property to state, local government or nonprofit corporation for certain purposes

311.800Â Â Â Â  Compromise of taxes on lands conveyed to
United States

311.804Â Â Â Â  Cancellation of assessment or taxes on cancellation of certificate or contract by Department of State Lands

REFUNDS

311.806Â Â Â Â  Refund of taxes on real and personal property

311.807Â Â Â Â  Refund reserve account; deposits; payment of refunds; rules

311.808Â Â Â Â  Refund on real property or manufactured structure; when prohibited

311.812Â Â Â Â  No interest on refunds under ORS 311.806; exceptions; rate

311.813Â Â Â Â  Refund account; order of court

311.814Â Â Â Â  Appeal of large amounts of value; reserve account for refunds

311.815Â Â Â Â  Abandonment of purpose for which special tax levied; refund or cancellation of tax

311.821Â Â Â Â  Refunds authorized in event of certain boundary changes of taxing districts; reimbursements

PREPAYMENT OF TAXES FOR FACILITIES

311.850Â Â Â Â  Findings

311.855Â Â Â Â  Definitions for ORS 311.850 to 311.870

311.860Â Â Â Â  Agreement for prepayment; contents; filing; certificate of payment

311.865Â Â Â Â  Exemption; amount; termination

311.870Â Â Â Â  Characterization of prepaid taxes

PENALTIES

311.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  311.005 ÂTax collectorÂ defined. As used in the tax laws of this state, Âtax collectorÂ means the person or officer who by law is charged with the duty of collecting taxes assessed upon real property, and includes a deputy. [Amended by 1973 c.305 Â§5; 1981 c.346 Â§9]

Â Â Â Â Â  311.010 ÂCounty courtÂ defined. As used in the tax laws of this state, unless the context requires otherwise, Âcounty courtÂ includes the board of county commissioners or other governing body of the county. [Amended by 1965 c.344 Â§8; 1995 c.79 Â§142]

Â Â Â Â Â  311.015 Recovery of damages and costs by person injured by false return or fraudulent act of tax collector. If a person is injured by the false return or fraudulent act of a tax collector, such person shall recover upon suit, brought on the bond of the tax collector and sureties of the tax collector, double damages and costs of suit. [Amended by 1965 c.344 Â§9]

Â Â Â Â Â  311.020 Collection procedure when offices of assessor and tax collector combined. (1) Wherever a statute provides for the assessor to certify an assessment to the tax collector for collection, the person exercising the duties of both assessor and tax collector in a county having a charter shall prepare the certificate required by law, file it in the office of the person and proceed in the manner otherwise provided by law.

Â Â Â Â Â  (2) In counties where the duties of assessor and tax collector have been delegated to one person, the filing of the warrant under ORS 311.115 shall constitute a constructive delivery of the roll to such person in the tax collecting capacity of the person. [1963 c.238 Â§Â§10,12]

TAX COLLECTOR

Â Â Â Â Â  311.055 Tax collector. The county court or board of county commissioners of each county shall designate the tax collector thereof. [Amended by 1973 c.305 Â§1]

Â Â Â Â Â  311.060 Bond. Before entering upon the duties the tax collector shall give a bond, issued by some responsible surety company, or given by some responsible surety or sureties as approved by the county court, conditioned for the faithful performance of the duties as tax collector, in the amount the county court directs. The premium for the bond, if issued by a surety company, shall be paid by the county court. In all counties the bond shall be additional and cumulative to any other bond given by the officer or employee under any other statute, to which resort may be had, in case of failure or default of the duties as tax collector, if the bond required by this section is unenforceable or insufficient. [Amended by 1963 c.238 Â§5; 1965 c.344 Â§10; 1973 c.305 Â§6]

Â Â Â Â Â  311.065 Deputies and clerical assistance. Each county tax collector shall be entitled to such deputies and clerical assistance as may be necessary properly to transact the business and perform the work of the office. Such deputies and clerical assistance shall be furnished by the county court at the expense of the county. [Amended by 1965 c.344 Â§11]

Â Â Â Â Â  311.070 Tax collecting functions of sheriff transferred to designated tax collector. Upon the designation of someone, other than the sheriff as tax collector of a county, all the duties, functions and powers of the sheriff of the county acting as the tax collector and with respect to the collection of taxes shall be transferred to the tax collector. [1973 c.305 Â§2; 1981 c.346 Â§10]

Â Â Â Â Â  311.075 Tax collecting obligations transferred to tax collector; pending proceedings unaffected. (1) The rights, duties and obligations of a sheriff legally incurred under contracts, leases and business transactions, entered into with respect to duties, functions and powers transferred by the county court of the county to another officer designated as tax collector shall, upon the date ordered by the court, be transferred to the tax collector of the county. For the purpose of succession to such rights, duties and obligations, the tax collector shall constitute a continuation of the sheriff and not a new authority, and the tax collector shall exercise and perform such rights, duties and obligations with the same force and effect as if they had not been transferred.

Â Â Â Â Â  (2) The transfer of duties, functions and powers as authorized by ORS 311.070 shall not affect any proceeding, prosecution, action or suit pending at the time of the transfer.

Â Â Â Â Â  (3) Such a transfer shall not relieve any person of any obligation with respect to any tax or other charge, interest, penalty, forfeiture or any other liability, duty or obligation accrued under or with respect to the duties, functions and powers transferred as provided by ORS 311.070. [1973 c.305 Â§3]

PREPARING TAX ROLLS; RESTORATION AFTER DAMAGE

Â Â Â Â Â  311.105 Certificate of taxes levied or imposed; preparation; contents; delivery. (1) After the assessor has completed the apportionment, extension and imposition of taxes on property on the assessment roll, the assessor shall make a certificate, in duplicate, containing a list of all taxing districts, and the following information:

Â Â Â Â Â  (a) Based on the amounts determined under ORS 310.153, the assessor shall list the total amount of taxes on property levied or imposed on property within the county by each district, the total amount of each special assessment and of each kind of fee or other charge authorized or required by law to be placed upon the tax roll for each district.

Â Â Â Â Â  (b) There shall be deducted from the amount in paragraph (a) of this subsection any loss caused by truncating the tax rate as required by ORS 310.090.

Â Â Â Â Â  (c) The total amount, paragraphs (a) minus (b) of this subsection, of taxes, assessments, fees and other charges to be raised for each district by the tax roll and any property tax amounts to be paid by the state and the total thereof.

Â Â Â Â Â  (d) The total amount of taxes on property actually imposed on property in the county by each district within the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (e) The total amount of loss in each category identified in ORS 310.150 by district due to proration of taxes on property, which is the total amount of taxes to be levied or charged, less the amount actually imposed.

Â Â Â Â Â  (f) The amount to be imposed by the tax collector against real property, against personal property, and against property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (2) The assessor shall include on the roll only taxes on property certified under ORS 310.060 that are imposed on property subject to ad valorem taxation and other amounts specifically authorized by law to be included on the roll.

Â Â Â Â Â  (3) The certificate also shall contain the list required under ORS 310.147.

Â Â Â Â Â  (4) The assessor shall deliver one copy of the certificate to the county clerk. [Amended by 1963 c.238 Â§6; 1965 c.344 Â§12; 1969 c.595 Â§5; 1975 c.780 Â§9; 1979 c.350 Â§11; 1991 c.459 Â§229; 1993 c.270 Â§53; 1995 c.79 Â§143; 1997 c.541 Â§274]

Â Â Â Â Â  311.110 Warrant of clerk authorizing collection of taxes. After receiving the certificate required by ORS 311.105, the county clerk shall forthwith issue to the county assessor a warrant, in the name of the State of Oregon, under the hand of the clerk and the seal of the county court, authorizing the collection by the tax collector and charging the tax collector with the collection of the taxes and other amounts shown in the certificate. [Amended by 1963 c.238 Â§7; 1967 c.105 Â§4]

Â Â Â Â Â  311.115 Delivery of assessment roll to tax collector; tax roll. The assessor shall deliver the roll to the tax collector each year at such time as the assessor and the tax collector agree is necessary to enable the mailing of tax statements on or before October 25. The assessment roll shall be delivered in counties in which the assessor does not prepare a separate assessment roll and a separate tax roll. The assessment roll thereafter shall be a tax roll. The tax roll shall be delivered in counties where a separate assessment roll and tax roll is prepared. At the same time, the assessor shall deliver to the tax collector the second copy of the certificate prepared under ORS 311.105, and the warrant issued under ORS 311.110, and the tax collector shall file them in the office. The tax collector shall give a receipt, in duplicate, for the roll. One copy of the receipt shall be filed with the assessor and the other with the county clerk. All certificates, warrants, assessment and tax rolls shall be preserved as public records. [Amended by 1963 c.238 Â§8; 1965 c.344 Â§13; 1991 c.459 Â§229a]

Â Â Â Â Â  311.120 Adding uncollected tax to tax for succeeding year; placing property as to which tax adjudged void upon rolls; relisting, reassessment and relevying. (1) If a tax levied on property liable to taxation is prevented from being collected for any year or years by reason of an erroneous proceeding, or other cause, the amount of the tax which should have been paid on the property shall be added to the amount of tax upon the property for the next succeeding year; and if any tax is adjudged void for want of form or manner of procedure on the part of the taxing officers, the county assessor or tax collector shall cause the property to be placed on the assessment and tax roll of the current year, the tax to be collected as other taxes of that year are collected.

Â Â Â Â Â  (2) There shall be, if necessary, a relisting, reassessment and a relevy of the proper tax in the manner and by the person authorized by law to list property and levy and assess a tax. The relisting, reassessment and relevying shall take place within five years from the date the tax would have been delinquent if the property had been properly listed, assessed and tax levied thereon. If the question is raised in the courts as to the legality of such tax, the five years shall not commence to run until the question is finally determined by the courts.

Â Â Â Â Â  311.125 Entering delinquent taxes on tax roll. Immediately after receipt of the tax roll each year:

Â Â Â Â Â  (1) If delinquent tax payments are to be posted to the previous yearÂs rolls the tax collector shall enter on the roll received, for each property assessment, a memorandum of all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. Where a continuing tax roll card system is used on which is shown the prior yearsÂ unpaid taxes, no new annual entry or entries need be made until a new card is used to replace the old card. Where the property description for an account in the current tax roll is different than the description of the property for a prior year, but includes a portion or all of the property on which the unpaid taxes are a lien, the full amount of the unpaid taxes shall be shown, and no segregation of the value of the property need be made unless requested pursuant to ORS 311.280 by a person desiring to pay a portion or all of such unpaid taxes.

Â Â Â Â Â  (2) If delinquent tax payments are to be posted to the current tax roll, the tax collector shall enter on the roll received, for each property assessment, all taxes then unpaid and delinquent on such property, showing the tax year or years and the amount of such taxes for each such year. A segregation of value of the property and of the unpaid taxes applicable to each portion of the property segregated shall be made whenever the property description for an account on the current tax roll is different from a prior year or years, as described in subsection (1) of this section. [Amended by 1965 c.344 Â§14]

Â Â Â Â Â  311.130 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.135 Restoration of current assessment roll after destruction or damage. (1) If the current assessment roll of any county is destroyed or damaged by fire or other disaster, the county assessor shall repair and restore the assessment roll, extend all regular and lawful tax levies therein and deliver the restored roll as a tax roll to the tax collector at the earliest practicable time.

Â Â Â Â Â  (2) The provisions of ORS 311.115 as to the time of delivery of a tax roll to the tax collector by the assessor are waived in such case.

Â Â Â Â Â  311.140 Restoration of tax rolls after destruction or damage; preparing transcripts as rolls for unpaid taxes. (1) If the tax rolls of any county are destroyed or damaged, the tax collector of the county shall prepare transcripts of those parts of the rolls in which it appears, from evidence in the possession of the tax collector or otherwise obtainable, that taxes are unpaid on real or personal properties. The Department of Revenue and the assessor of the county shall assist the tax collector in the preparation of the transcripts.

Â Â Â Â Â  (2) The tax collector shall then certify that, to the best belief and knowledge of the tax collector, the transcripts are a true and correct record of the taxes remaining unpaid. When certified by the tax collector, the transcripts shall be the tax rolls of the county for all taxes so determined to be unpaid.

Â Â Â Â Â  (3) Thereafter, the tax collector may make corrections of such tax rolls, pursuant to ORS 311.205, to conform such rolls to the destroyed rolls. Such corrections shall be considered to be clerical errors, except that where a taxpayer is aggrieved by such correction, the taxpayer may within 60 days thereof petition the county court for relief. The petition shall set forth in detail the facts upon which the petitioner relies and the relief requested. The county court may hear such petitions in a summary manner and shall issue its order denying the relief requested or granting such relief as it determines proper. Any taxpayer aggrieved by such order may petition to the Oregon Tax Court in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) The unpaid taxes exhibited in tax rolls prepared and certified in accordance with this section are liens upon the real and personal properties therein described, and shall have the same force and effect as the liens of taxes charged in the original tax rolls of the county. Such taxes shall be subject to the provisions of law for the collection of taxes on real or personal property. [Amended by 1965 c.344 Â§15; 1995 c.79 Â§144; 1995 c.650 Â§77]

Â Â Â Â Â  311.145 Supplying materials and clerical help to restore rolls. The county court shall supply and furnish the tax collector and assessor with the books and other materials and clerical help necessary to carry out ORS 311.135 and 311.140.

Â Â Â Â Â  311.150 Adding to, changing or correcting rolls by vouchers; preservation of vouchers. (1) In lieu of the procedures for additions, changes or corrections to the assessment and tax rolls authorized by ORS 309.120, 311.205, 311.370 (5), 311.645, 312.140 (2) and 358.495, the officer in possession of the roll may prepare a voucher for each correcting entry. The voucher shall state what change is to be made, identify the tax account or accounts affected, provide sufficient evidence to indicate the propriety of the transaction and the date the voucher is approved by the officer in charge of the roll or an authorized deputy. The date the voucher is completed and approved is the date the change shall become effective and the voucher shall become a public record. The vouchers shall be numbered and the voucher number shall appear on the assessment or tax roll adjacent to the entry changing the roll.

Â Â Â Â Â  (2) The vouchers provided for in this section shall be preserved until the real property tax rolls of the year affected by the voucher have been foreclosed and the foreclosed property has been deeded to the county; or, in the case of personal property, until one year after the tax account affected by the voucher has been collected or canceled under the provisions of ORS 311.790. [1965 c.344 Â§6; 1975 c.514 Â§13]

Â Â Â Â Â  311.160 Correction of rolls to reflect order on appeal of large amount of value; disposition of additional taxes; interest; limited to appeals from tax years before 1997-1998. (1)(a) Where a final order is entered in any appeal described in ORS 308.020 (1) or the expiration of the appeal period has occurred, the officer or officers in possession of the assessment and tax rolls shall make the corrections stated in the decision of the court. Any additional taxes collected because the final total value is greater than that entered in the rolls under ORS 308.020 (1) shall be deposited in a special account with the county treasurer. The county treasurer shall notify the county assessor of the amount in the special account for each property described in ORS 308.020 (1), and the assessor shall apportion the amount among the taxing districts in the code area in which the property is located on the basis of their tax rates as compared to the total of such tax rates for the tax year for which the amount, or portion of the amount, is attributable. The treasurer shall pay each district the districtÂs apportioned amount.

Â Â Â Â Â  (b)(A) Where a final order is entered in any appeal described in ORS 308.020 (2) or the expiration of the appeal period has occurred, the officer or officers in possession of the assessment and tax rolls shall make the corrections stated in the decision of the court.

Â Â Â Â Â  (B) Subject to subparagraph (C) of this paragraph, at the option of the county treasurer, any additional taxes, or portion thereof, collected because the final total value for the initial tax year or for a tax year occurring during the appeal period is greater than that entered in the rolls under ORS 308.020 (2) shall be deposited and distributed as provided under paragraph (a) of this subsection or deposited in a refund reserve account maintained under ORS 311.807.

Â Â Â Â Â  (C) If, at the time of collection, the amount of the additional taxes exceeds the amount of anticipated annual refunds for the fiscal year of collection, the excess amount shall be deposited and distributed as provided under paragraph (a) of this subsection.

Â Â Â Â Â  (2) Interest shall accrue on the additional taxes collected pursuant to subsection (1) of this section as if the property had been properly assessed in the year that any portion of the value was placed on the tax roll in the manner and at the interest rates provided in ORS 311.505.

Â Â Â Â Â  (3) If the owner of the property, the value of which is subject to ORS 308.020, so desires, the owner may tender to the county treasurer an estimate of the additional taxes which may ultimately be assessed against the property. The county treasurer shall provide a special account for such deposits and shall invest the deposits during the time the matter is in litigation. The interest earned on the account shall be credited to it.

Â Â Â Â Â  (4) Upon the termination of the controversy, the principal amount in the account necessary to pay the taxes as provided in subsection (1) of this section shall be retained together with its portion of the interest earned on the investment of the moneys during the period held by the county treasurer and shall be distributed as provided in subsection (1) of this section. Moneys in the account in excess of that required to be retained shall be refunded to the owner. Notwithstanding ORS 311.812, the owner of the property shall not be entitled to any interest in excess of that earned on the sum of the principal which is refunded to the owner during the time the money was held by the county treasurer.

Â Â Â Â Â  (5) This section does not apply to appeals arising from tax years beginning on or after July 1, 1997. [1973 c.345 Â§4; 1979 c.689 Â§17; 1981 c.178 Â§12; 1989 c.267 Â§2; 1993 c.650 Â§2; 1995 c.650 Â§90; 1997 c.541 Â§Â§275,276; 2001 c.114 Â§26]

Â Â Â Â Â  311.165 Collection of taxes upon severance or removal of improvements from the land. (1) If in the opinion of the assessor:

Â Â Â Â Â  (a) It appears probable that real property improvements, whether assessed as improvements only or as real property improvements assessed together with land have been or will be severed from the land upon which they are situated and have been or will be removed from such land;

Â Â Â Â Â  (b) It appears that the amount of taxes which have been levied against the property in the current and prior years or which are anticipated to be levied for the current assessment year will not be adequately secured by the value of the property remaining in the tax account; and

Â Â Â Â Â  (c) It appears that unless prompt action is taken the taxes will not be collected, then the assessor shall proceed to levy and the tax collector to collect the taxes in the manner set forth in subsection (2) of this section.

Â Â Â Â Â  (2) If the amount of the taxes for the current year attributable to the property improvements is not able to be determined, the assessor shall estimate the taxes due for the current year. The assessor shall make demand upon the owner of the improvements as shown by the most recent assessment roll, for payment of the unpaid taxes attributable to the improvements for the current and all prior years. Any payments shall be paid immediately upon demand of the assessor either to the assessor for remittance to the tax collector or directly to the tax collector of the county pursuant to ORS 311.370. If the taxes are not paid immediately upon demand, the assessor shall certify the assessment and tax levies so made by the assessor to the tax collector. For the purposes of collection of the assessments, the owner shall be considered a taxpayer owning personal property against which ad valorem taxes have been assessed. Review may be had as provided in ORS 311.467. All taxes collected by the tax collector, or taxes collected by the assessor and remitted to the tax collector shall be credited to the real property account containing the improvements which were the basis of the tax. [1973 c.343 Â§1; 1979 c.350 Â§12; 1979 c.689 Â§28; 1991 c.459 Â§230]

STATE REPLACEMENT OBLIGATION OF REVENUE LOST BY PUBLIC SCHOOLS UNDER CONSTITUTIONAL LIMIT ON AMOUNT OF PROPERTY TAX; CALCULATION; REPORTS

Â Â Â Â Â  311.175 Loss of revenue by school taxing districts; calculation; report; preparation. (1) Each year, within five working days after preparation of the certificate required under ORS 311.105, the county assessor shall report to the Department of Revenue the information specified in this subsection for each taxing district that, during that year, imposed a tax on property to fund the public school system. The department shall prescribe the form for the report. The report shall contain:

Â Â Â Â Â  (a) The amount of taxes on property to fund the public school system certified by the taxing district as subject to the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection.

Â Â Â Â Â  (c) The amount of taxes on property levied that are lost due to truncation in calculation of the rate of a levy.

Â Â Â Â Â  (d) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (e) The total amount of loss due to proration of the taxes on property, which is the difference between the amount identified in paragraph (a) of this subsection and the sum of the amounts identified in paragraphs (b) to (d) of this subsection.

Â Â Â Â Â  (2) Each year the Department of Revenue shall prepare a report certifying the amount of revenue lost by the public school system due to proration of taxes on property under section 11b, Article XI of the Oregon Constitution, from the information reported under subsection (1) of this section, and from any other information available to the department.

Â Â Â Â Â  (3) For each taxing district that imposed a tax on property to fund the public school system within the limits of section 11b, Article XI of the Oregon Constitution, the amount certified under subsection (2) of this section shall be calculated as follows:

Â Â Â Â Â  (a) There shall be subtracted from the amount of taxes on property certified by the taxing district to fund the public school system that were subject to the limits of section 11b, Article XI of the Oregon Constitution, the sum of:

Â Â Â Â Â  (A) The amount of revenue offset against the taxes identified under paragraph (a) of this subsection; plus

Â Â Â Â Â  (B) The total amount of taxes on property to fund the public school system actually imposed on property in the district within the limits of section 11b, Article XI of the Oregon Constitution; plus

Â Â Â Â Â  (C) The total amount of taxes on property levied that are lost due to truncation in the calculation of the rate of a levy.

Â Â Â Â Â  (b) The amount of revenue lost by each taxing district that imposed a tax on property to fund the public school system shall be cumulated to arrive at the total amount of revenue lost to the public school system as a result of the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229b]

Â Â Â Â Â  Note: 311.175 to 311.183 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  311.177 Amount of taxes certified for school taxing districts and county school fund for 1990-1991; report; preparation. The Department of Revenue shall prepare a report of the total amount of taxes, other than taxes to pay principal and interest on bonded indebtedness, certified by each common and union high school district, education service district, community college service district and community college district, and the amount of taxes levied under particular voter approval by any county for the county school fund, for the 1990-1991 tax year. [1991 c.459 Â§229c; 1997 c.271 Â§10]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.179 State school revenue replacement obligation for 1991-1992; calculation; report; preparation. (1) The Department of Revenue shall prepare a report of the stateÂs constitutional replacement obligation for the 1991-1992 fiscal year. The constitutional replacement obligation shall be the lesser of:

Â Â Â Â Â  (a) The amount as cumulated under ORS 311.175 (3)(b); or

Â Â Â Â Â  (b) The amount as calculated under subsection (2) of this section.

Â Â Â Â Â  (2) From the total amount of taxes on property that are subject to the limits of section 11b, Article XI of the Oregon Constitution, certified by common and union high school districts, education service districts, community college districts and any taxes levied under particular voter approval by any county for the county school fund for the 1990-1991 tax year, plus six percent thereof, subtract:

Â Â Â Â Â  (a) The amount of revenue offset against all taxes on property subject to the limits of section 11b, Article XI of the Oregon Constitution, certified by taxing districts to fund the public school system during the 1991-1992 tax year;

Â Â Â Â Â  (b) The amount of revenue lost for the 1991-1992 tax year due to truncation of the tax rates for those taxes; and

Â Â Â Â Â  (c) The amount of taxes on property actually imposed by those districts to fund the public school system for 1991-1992 within the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229d]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.181 State school revenue replacement obligation for 1992-1993 through 1995-1996; calculation; reports; preparation. (1) For each tax year beginning on or after July 1, 1992, and before July 1, 1996, the Department of Revenue shall prepare a report certifying the stateÂs constitutional replacement obligation for the fiscal year. The constitutional replacement obligation shall be the lesser of:

Â Â Â Â Â  (a) The amounts as cumulated under ORS 311.115 (3)(b); or

Â Â Â Â Â  (b) The amount as calculated under subsection (2) of this section.

Â Â Â Â Â  (2) From the total amount of taxes on property imposed by all taxing districts to fund the public school system in the previous tax year, plus the amount distributed by the state specifically designated as replacement revenue to satisfy the requirements of section 11b (5), Article XI of the Oregon Constitution in the previous year, plus six percent of the total thereof, subtract the total amount of taxes on property actually imposed by all taxing districts to fund the public school system for the current tax year within the limits of section 11b, Article XI of the Oregon Constitution. [1991 c.459 Â§229e]

Â Â Â Â Â  Note: See note under 311.175.

Â Â Â Â Â  311.183 Correction of errors in reports; presentation of reports and corrections to legislative committees. (1) The Department of Revenue may correct any errors it discovers in any report certified under ORS 311.175 to 311.181. Any corrections certified to the State Board of Education before May 1 of any year shall be reflected in the formula used by the board to distribute funds to school districts for that year.

Â Â Â Â Â  (2) The reports required under ORS 311.175 to 311.181 shall be certified to the State Board of Education on or before December 15 of each year.

Â Â Â Â Â  (3) The department shall present the reports or corrections prepared or certified by the department under ORS 311.175 to 311.181 to the Joint Interim Committee on Revenue and School Finance, if the Legislative Assembly is not in session, or if the Legislative Assembly is in session, to the Senate Revenue Committee and to the House Revenue Committee. [1991 c.459 Â§229f]

Â Â Â Â Â  Note: See note under 311.175.

CORRECTING ERRORS OR OMISSIONS IN ROLLS

Â Â Â Â Â  311.205 Correcting errors or omissions in rolls. (1) After the assessor certifies the assessment and tax roll to the tax collector, the officer in charge of the roll may correct errors or omissions in the roll to conform to the facts, as follows:

Â Â Â Â Â  (a) The officer may correct a clerical error. A clerical error is an error on the roll which either arises from an error in the ad valorem tax records of the assessor, or the records of the Department of Revenue for property assessed under ORS 306.126, or which is a failure to correctly reflect the ad valorem tax records of the assessor, or the records of the Department of Revenue for property assessed under ORS 306.126, and which, had it been discovered by the assessor or the department prior to the certification of the assessment and tax roll of the year of assessment would have been corrected as a matter of course, and the information necessary to make the correction is contained in such records. Such errors include, but are not limited to, arithmetic and copying errors, and the omission or misstatement of a land, improvement or other property value on the roll.

Â Â Â Â Â  (b) The officer may correct an error in valuation judgment at any time in any account when an appeal has been filed in the tax court alleging that the value on the roll is incorrect, if the correction results in a reduction of the tax owed on the account. Corrections under this paragraph to accounts appraised by the department pursuant to ORS 306.126 and 308.505 to 308.665 may not be made without the approval of the department. Errors in valuation judgment are those where the assessor or the department would arrive at a different opinion of value. The officer may correct any other error or omission of any kind. Corrections that are not corrections of valuation judgment errors include, but are not limited to, the elimination of an assessment to one taxpayer of property belonging to another on the assessment date, the correction of a tax limit calculation, the correction of a value changed on appeal, or the correction of an error in the assessed value of property resulting from an error in the identification of a unit of property, but not an error in a notice filed under ORS 310.060.

Â Â Â Â Â  (c) The officer shall make any change requested by the Department of Revenue which relates to an assessment of property made by the department under ORS 308.505 to 308.665.

Â Â Â Â Â  (d) The officer shall make any change ordered by the tax court or the Department of Revenue under ORS 305.288 (1) to (6) or 306.115.

Â Â Â Â Â  (e) The officer shall make any change required under ORS 308A.089.

Â Â Â Â Â  (2)(a) The officer in charge of the roll shall make corrections with the assent and concurrence of the assessor or the department. The direction for the correction shall be made in writing and state the type of error and the statutory authority for the correction. Corrections may be made to the roll for any year or years not exceeding five years prior to the last roll so certified.

Â Â Â Â Â  (b) Any additional taxes resulting from corrections for years prior to the current year shall be deemed assessed and imposed in the particular year or years as to which the corrections apply. Addition of tax to a prior yearÂs tax roll, due to corrections under this section, shall not be considered in calculating the effect of the tax limitation under section 11b, Article XI of the Oregon Constitution for the current year.

Â Â Â Â Â  (3) A correction made pursuant to this section shall be made in whatever manner necessary to make the assessment, tax or other proceeding regular and valid. The correction shall be distinguishable upon the roll, shall include the date of the correction and shall identify the officer making the correction. Whenever a correction is to be made after the assessor has delivered the roll to the tax collector, the effect of which is to increase the assessment to which it relates, except where made by order of the department, the procedure prescribed in ORS 311.216 to 311.232 shall be followed; and the provisions therein with respect to appeals shall likewise apply.

Â Â Â Â Â  (4) Corrections which would result in less than a $1,000 change in assessed value or real market value shall not change the value for purposes of computing the taxes levied against the property, but shall be made only for purposes of correcting the office records.

Â Â Â Â Â  (5) The remedies under this section are in addition to other remedies provided by law. [Amended by 1953 c.26 Â§2; 1957 c.324 Â§8; 1959 c.181 Â§2; 1961 c.234 Â§1; 1963 c.267 Â§1; 1965 c.344 Â§16; 1971 c.472 Â§3; 1973 c.402 Â§28; 1977 c.606 Â§2; 1979 c.687 Â§3; 1983 c.605 Â§5; 1991 c.459 Â§231; 1993 c.18 Â§73; 1993 c.270 Â§54; 1995 c.79 Â§146; 1995 c.127 Â§4; 1997 c.541 Â§278; 1999 c.21 Â§27; 2001 c.509 Â§2; 2007 c.590 Â§2]

Â Â Â Â Â  311.206 Additional taxes resulting from correction of error or omission; date of delinquency; limitations. (1)(a) Except as provided in paragraph (b) of this subsection, when the roll is corrected under ORS 311.205, and taxes are added to the roll, the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the current tax year, to be collected and distributed in the same manner as other ad valorem property taxes imposed on the property. Notwithstanding ORS 311.205 (2)(b), for purposes of collection and enforcement, the additional taxes added to the roll under this subsection shall be considered delinquent as of the date the other taxes for the year in which the additional taxes are added to the roll become delinquent.

Â Â Â Â Â  (b) When additional taxes are added to the roll as the result of an order described in ORS 311.205 (1)(d), the additional taxes shall be collected as provided in ORS 311.513.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section or other provision of law establishing the delinquency date for additional taxes, additional taxes may not be assessed and imposed if the correction is a result of:

Â Â Â Â Â  (a) The disqualification of property from a tax exemption granted erroneously by a tax official; or

Â Â Â Â Â  (b) The failure by a tax official to timely disqualify property from a tax exemption.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to a failure by a tax official to timely disqualify property from a tax exemption if the property owner fails to timely notify the assessor of a change in use of the property to a nonexempt use.

Â Â Â Â Â  (4) Additional taxes arising from a correction under ORS 311.205 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (5) For purposes of this section, Âadditional taxesÂ includes increases in taxes that have already been extended on the roll. [1975 c.780 Â§15; 1983 c.106 Â§1; subsections (2) to (7) enacted as 1983 c.106 Â§3; 1985 c.784 Â§9; 1991 c.459 Â§232; 1993 c.270 Â§55; 1995 c.256 Â§6; 1999 c.500 Â§3; 1999 c.862 Â§1a; 2001 c.303 Â§7; 2003 c.274 Â§3]

Â Â Â Â Â  311.207 [1965 c.344 Â§18(1),(2),(9),(10) (enacted in lieu of 311.210); 1971 c.574 Â§3; 1977 c.584 Â§1; 1979 c.692 Â§6; 1991 c.459 Â§234; 1997 c.541 Â§281; renumbered 311.216 in 1997]

Â Â Â Â Â  311.208 Notice required when current roll corrections increase value; time for payment of additional taxes. (1) The assessor shall notify the property owner of record or other person claiming to own the property or occupying the property or in possession of the property, if:

Â Â Â Â Â  (a) A correction is made that applies only to the current roll;

Â Â Â Â Â  (b) The correction is made after roll certification under ORS 311.105 and prior to December 1 of the current tax year; and

Â Â Â Â Â  (c) The correction increases the value of the property.

Â Â Â Â Â  (2) If a correction described in subsection (1) of this section results in additional taxes being added to the current roll, the additional taxes shall be due and payable without interest if paid prior to the 16th of the month next following the date the notice was sent under this section.

Â Â Â Â Â  (3) If the additional taxes described in subsection (2) of this section are not paid prior to the 16th of the month next following the date the notice was sent under this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having become delinquent on the date the taxes would normally have become delinquent if the taxes had been timely extended on the roll.

Â Â Â Â Â  (4) The notice described in subsection (1) of this section shall:

Â Â Â Â Â  (a) Be mailed prior to December 1 to the last-known address of the person described in subsection (1) of this section;

Â Â Â Â Â  (b) Specify the date and the amount of the correction;

Â Â Â Â Â  (c) If additional tax is imposed, specify the date by which the additional tax may be paid without interest; and

Â Â Â Â Â  (d) Include the ownerÂs right to file a petition with the county board of property tax appeals not later than December 31 of the current tax year.

Â Â Â Â Â  (5) The correction shall be made by the officer in charge of the roll in the manner described in ORS 311.205 (3).

Â Â Â Â Â  (6) A correction made under this section may be appealed to the board of property tax appeals in the manner provided in ORS 309.100. [1997 c.541 Â§280; 2001 c.303 Â§10]

Â Â Â Â Â  311.209 [1965 c.344 Â§18(3) (enacted in lieu of 311.210); 1979 c.692 Â§7; 1997 c.541 Â§282; renumbered 311.219 in 1997]

Â Â Â Â Â  311.210 [Amended by 1955 c.720 Â§2; 1959 c.56 Â§2; repealed by 1965 c.344 Â§17 (311.207, 311.209, 311.211 and 311.213 enacted in lieu of 311.210)]

Â Â Â Â Â  311.211 [1965 c.344 Â§18(4), (5), (6), (7) (enacted in lieu of 311.210); 1977 c.870 Â§37; 1993 c.270 Â§56; 1995 c.650 Â§70; 1997 c.541 Â§Â§283,284; renumbered 311.223 in 1997]

Â Â Â Â Â  311.212 [1991 c.459 Â§236; renumbered 311.226 in 1997]

Â Â Â Â Â  311.213 [1965 c.344 Â§18(8) (enacted in lieu of 311.210); 1975 c.704 Â§1; 1995 c.256 Â§7; renumbered 311.229 in 1997]

Â Â Â Â Â  311.215 [Amended by 1981 c.897 Â§46; renumbered 311.232 in 1997]

Â Â Â Â Â  311.216 Notice of intention to add omitted property to rolls; treatment of unreported property; treatment of understated property; duty of tax collector. (1) Whenever the assessor discovers or receives credible information, or if the assessor has reason to believe that any real or personal property, including property subject to assessment by the Department of Revenue, or any buildings, structures, improvements or timber on land previously assessed without the same, has from any cause been omitted, in whole or in part, from assessment and taxation on the current assessment and tax rolls or on any such rolls for any year or years not exceeding five years prior to the last certified roll, the assessor shall give notice as provided in ORS 311.219.

Â Â Â Â Â  (2) Property or the excess cost of property, after adjustment to reflect real market value, shall be presumed to be omitted property subject to additional assessment as provided in ORS 311.216 to 311.232 whenever the assessor discovers or receives credible information:

Â Â Â Â Â  (a) That the addition of any building, structure, improvement, machinery or equipment was not reported in a return filed under ORS 308.285 or 308.290; or

Â Â Â Â Â  (b) That the cost as of January 1 of any building, structure, improvement, machinery or equipment reported in a return required by the assessor under ORS 308.285 or 308.290 exceeds the cost stated in the return.

Â Â Â Â Â  (3) If the tax collector discovers or receives credible information or if the tax collector has reason to believe that any property subject to taxation has been omitted from the tax roll, the tax collector shall immediately bring this to the attention of the assessor by written notice. [Formerly 311.207; 1999 c.21 Â§28; 1999 c.500 Â§4; 2003 c.46 Â§27]

Â Â Â Â Â  311.219 Notice of intention to assess omitted property. Notice shall be given to the person claiming to own the property or occupying it or in possession thereof of the assessorÂs intention to add the property to the assessment or tax roll under ORS 311.216 to 311.232 and to assess the property in such personÂs name. Where the assessor has reason to believe the property is either no longer in existence or is outside the county, the assessor shall give the notice to the owner or the person in possession on the assessment date of the year or years as to which the property was omitted. The notice shall be in writing, mailed to the personÂs last-known address. It shall describe the property in general terms, and require the person to appear at a specified time, not less than 20 days after mailing the notice, and to show cause, if any, why the property should not be added to the assessment and tax roll and assessed to such person. [Formerly 311.209]

Â Â Â Â Â  311.220 [Amended by 1971 c.384 Â§1; 1989 c.297 Â§1; 1991 c.459 Â§237; renumbered 311.235 in 1997]

Â Â Â Â Â  311.223 Correction of rolls; filing statement of facts; notice to taxpayer; powers of assessor; appeal. (1) If the person or party notified as provided in ORS 311.219 does not appear or if the person or party appears and fails to show any good and sufficient cause why the assessment shall not be made, the assessor shall proceed to correct the assessment or tax roll or rolls from which the property was omitted. The assessor shall add the property thereto, with the proper valuation, and extend thereon taxes at the consolidated rate under ORS 310.147 that is applicable in the code area in which the property was located for each year as to which it was omitted. To carry out the correction of a tax roll or rolls the assessor shall send a written statement to the tax collector instructing the tax collector to make the necessary changes on the tax roll. The statement shall contain all of the information needed by the tax collector to make the changes in the roll and it shall be dated and signed by the assessor or the deputy of the assessor. The tax collector shall then correct the tax roll.

Â Â Â Â Â  (2) Immediately after the assessor corrects the assessment or tax roll the assessor shall file in the office of the assessor a statement of the facts or evidence on which the assessor based the correction and notify the taxpayer by written notice, sent by certified mail to the taxpayerÂs last-known address, of:

Â Â Â Â Â  (a) The date and amount of the correction;

Â Â Â Â Â  (b) If a penalty for failing to timely file a real, combined or personal property return as required by ORS 308.290 is being imposed under ORS 308.295 or 308.296, the amount of the penalty;

Â Â Â Â Â  (c) An explanation of the collection procedures applicable to the corrected amount, or applicable to the penalty; and

Â Â Â Â Â  (d) An explanation of the taxpayerÂs right to appeal under subsection (4) of this section and the procedures for making the appeal.

Â Â Â Â Â  (3) To enable the assessor to comply with this section, the assessor is invested with all the powers of the county clerk under the law in force during the years for which correction may be made under ORS 311.216 to 311.232 and thereafter.

Â Â Â Â Â  (4) Any person aggrieved by an assessment made under ORS 311.216 to 311.232 may appeal to the tax court within 90 days after the correction of the roll as provided in ORS 305.280 and 305.560. If a penalty under ORS 308.295 or 308.296 is imposed for failing to timely file a real, combined or personal property return with respect to the assessment under ORS 311.216 to 311.232, the imposition of the penalty may be appealed to the tax court. The appeal of the penalty must be brought within the same period of time as an assessment under ORS 311.216 to 311.232 may be appealed to the tax court. An appeal of the value assigned under this section, or of any penalty described in subsection (2)(b) of this section, may not be made to the board of property tax appeals under ORS 309.100. [Formerly 311.211; 2001 c.114 Â§27; 2001 c.303 Â§1; 2007 c.452 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 452, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 311.223 by section 1 of this 2007 Act apply to appeals filed on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.452 Â§2]

Â Â Â Â Â  311.226 Tax assessed on omitted property deemed imposed in year for which property was omitted. Omitted property shall be deemed assessed and any tax on it shall be deemed imposed in the year or years as to which the property was omitted. Addition of omitted property to the tax roll in the year in which it is discovered shall not be considered in making the determination of the amount of tax imposed in calculating the effect of the tax limitation under section 11b, Article XI of the Oregon Constitution in that year. [Formerly 311.212]

Â Â Â Â Â  311.229 Taxes added to rolls become liens; delinquency of additional taxes; interest. (1) When the taxes are added to an assessment or tax roll under ORS 311.216 to 311.232, the additional taxes shall be added to the tax extended against the property on the general property tax roll for the tax year following the current tax year, to be collected and distributed in the same manner as other ad valorem property taxes imposed on the property. Notwithstanding ORS 311.226, for purposes of collection and enforcement, the additional taxes added to the roll under this subsection shall be considered delinquent as of the date the other taxes for the year in which the additional taxes are added to the roll become delinquent.

Â Â Â Â Â  (2) When it appears to the satisfaction of the assessor that the omission of the property was due to a willful attempt to evade the payment of taxes on the property, then the assessor shall so advise the tax collector and interest at the rate provided in ORS 311.505 (2) shall be added to the amounts so charged, which interest shall be computed from the date or dates that payment of the charges were properly due, and which interest shall continue to run until payment of the charges.

Â Â Â Â Â  (3) Additional taxes arising from the assessment of omitted property under ORS 311.216 to 311.232 may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (4) For purposes of this section, Âadditional taxesÂ includes increases in taxes that have already been extended on the roll. [Formerly 311.213; 1999 c.862 Â§2; 2001 c.303 Â§8]

Â Â Â Â Â  311.232 Mandamus to require placing of omitted property on roll. If any officer described in ORS 311.216 to 311.232 fails to comply with ORS 311.216 to 311.232 on the discovery by the officer, or on credible information being furnished by another person, that property has been omitted from taxation, the state, on the relation of any state officer or of any taxpayer of the county in which the failure occurs, may proceed against the officer in any court of competent jurisdiction by mandamus to compel the officer to comply with ORS 311.216 to 311.232. In the trial of the suit the question of what constitutes credible information is a question of fact to be determined by the court trying the case in the same manner other issues of fact are determined. If judgment is rendered that credible information has been discovered by or furnished to the officer, or that the officer has reason to believe that property has been omitted from taxation, the officer shall forthwith place the omitted property on the assessment and tax roll in accordance with ORS 311.216 to 311.232. If judgment is rendered against the officer, the officer shall be liable for all costs of the mandamus suit, and for a reasonable attorney fee at trial and on appeal for relatorÂs attorney, which shall be taxed as a part of the costs of the suit. If proceedings are instituted under this section on the relation of any private citizen, the relator shall give bond to the satisfaction of the court to pay all costs which may be recovered against the relator. [Formerly 311.215]

Â Â Â Â Â  311.234 Correction in maximum assessed value; requirements; limitation; filing deadline; appeals. (1) Notwithstanding ORS 311.205 (1)(b), the current owner of property or other person obligated to pay taxes imposed on property may petition the county assessor for a correction in the maximum assessed value of the property for the current tax year, including but not limited to a correction in the maximum assessed value of the property for demolishment or removal of a building in the current tax year.

Â Â Â Â Â  (2) Pursuant to a petition filed under this section, the assessor may correct the maximum assessed value of the property for the current tax year if there is a demonstrated difference between the actual square footage of the property as of the assessment date for the current tax year and the square footage of the property as shown in the records of the assessor for the tax year.

Â Â Â Â Â  (3) The correction made under this section may not be proportionally different from the proportional difference between the original square footage of the property as shown in the assessorÂs records and the actual square footage of the property as of the assessment date for the current tax year.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the correction made under this section may not cause the maximum assessed value of the property to increase by more than three percent from the maximum assessed value of the property for the preceding tax year.

Â Â Â Â Â  (5) A petition filed under this section must be on the form and contain the information prescribed by the Department of Revenue and must be filed with the county assessor on or before December 31 of the current tax year.

Â Â Â Â Â  (6) A decision by the assessor pursuant to a petition filed under this section may be appealed under ORS 305.275. [2001 c.764 Â§2; 2007 c.516 Â§3]

Â Â Â Â Â  311.235 Bona fide purchaser; when taxes become lien. No ad valorem taxes imposed on real property, a manufactured structure or a floating home purchased by a bona fide purchaser shall be a lien on the real property, manufactured structure or floating home unless at the time of purchase the taxes were a matter of public record. For the purposes of this section, if the tax roll has not been prepared for the tax year in which the purchase occurred, taxes levied or to be levied for the tax year of purchase are taxes which are a matter of public record. A bona fide purchaser is an individual purchaser of a fee simple interest in a single property, who acquires the property in good faith, in an armÂs-length transaction and for fair market value and adequate consideration. [Formerly 311.220]

TIME AND MANNER OF COLLECTION

Â Â Â Â Â  311.250 Tax statements; rules. (1) Except as to real property assessed to Âunknown ownersÂ pursuant to ORS 308.240 (2), on or before October 25 in each year, the tax collector shall deliver or mail to each person (as defined in ORS 311.605) shown on the tax roll as an owner of real or personal property, or to an agent or representative authorized in writing pursuant to ORS 308.215 by such person, a written statement of property taxes payable on the following November 15.

Â Â Â Â Â  (2) The failure of a taxpayer to receive the statement described in this section shall not invalidate any assessment, levy, tax, or proceeding to collect tax.

Â Â Â Â Â  (3) The tax collector shall not be liable for failure to deliver or mail the tax statements by October 25 as provided in subsection (1) of this section if such failure was caused by not receiving the tax roll from the assessor by the time provided by law or by reason of any other circumstance beyond the control of the tax collector. In such case the tax collector shall deliver or mail the statements as soon as possible.

Â Â Â Â Â  (4) Where, for any reason the taxes due on any property on the assessment roll in any year cannot be ascertained from the tax roll by November 5 of that year, within 15 days thereafter the owner or other person liable for or desiring to pay the taxes on such property may tender to the tax collector, and the tax collector may collect, a payment of all or part of the taxes estimated by the tax collector to be due on such property. Immediately after the taxes are actually extended on the tax roll, the tax collector shall credit the amount paid as provided by law, allowing the discount under ORS 311.505 and not charging interest for the amount of taxes satisfied by such payment. Where there has been an underpayment, additional taxes shall be collected, and where there has been an overpayment, refund shall be made as otherwise provided by law.

Â Â Â Â Â  (5) The tax statement described in this section shall be designed by the Department of Revenue and shall contain such information as the department shall prescribe by rule including:

Â Â Â Â Â  (a) The real market value of the property for which the tax statement is being prepared (or the propertyÂs specially assessed value if the property is subject to special assessment) for the current and prior tax year;

Â Â Â Â Â  (b) The propertyÂs assessed value for the current and prior tax year; and

Â Â Â Â Â  (c) The total amount of taxes due on the property. [1963 c.311 Â§2; 1965 c.344 Â§19; 1967 c.293 Â§21; 1967 c.568 Â§2; 1985 c.613 Â§26; 1991 c.459 Â§238; 1993 c.18 Â§74; 1993 c.270 Â§57; 1997 c.541 Â§286; 2003 c.400 Â§2]

Â Â Â Â Â  311.252 Copy of tax statement to be sent to mortgagee paying taxes; procedure when information otherwise transmitted. (1) If a mortgagee is required or authorized to pay the ad valorem taxes on a manufactured structure or on real property that is subject to the mortgage by a provision contained in the mortgage instrument, upon written request sent to the tax collector, the tax collector shall send a copy of the statement required to be mailed to the taxpayer under ORS 311.250 to the mortgagee. The request by the mortgagee for the sending of the copy shall be made to the tax collector on or before October 1 of each year and shall state that the mortgagee has the duty or is authorized to pay the taxes for the owner of the property.

Â Â Â Â Â  (2) The tax collector and any mortgagee referred to in subsection (1) of this section may agree that a computer record containing the information required by the Department of Revenue may be delivered to the mortgagee instead of a copy of the tax statement required by subsection (1) of this section.

Â Â Â Â Â  (3) For the purposes of this section, the holder of a perfected security interest in a manufactured structure is considered a ÂmortgageeÂ and the perfected security interest is considered a Âmortgage.Â [1967 c.568 Â§4; 1971 c.379 Â§1; 1971 c.529 Â§35; 1971 c.752 Â§1; 1973 c.82 Â§1; 1981 c.804 Â§87; 1983 s.s. c.5 Â§21; 1987 c.313 Â§2; 1991 c.459 Â§239; 1993 c.313 Â§1; 1997 c.541 Â§287; 2003 c.108 Â§3]

Â Â Â Â Â  311.253 Use of computer record to comply with ORS 311.250; agreement to use record instead of tax statements; rules. (1) Notwithstanding ORS 311.250, if to meet the requirements of ORS 311.250, the tax collector must deliver or mail multiple tax statements to the same person, as defined in ORS 311.605, the tax collector may, at the request of the person made in writing, in lieu of the required tax statements, deliver or mail to the person a computer record that contains the name and last-known address of the person, and for each of the properties for which an individual tax statement would otherwise be required, such information as the Department of Revenue may prescribe by rule and any other information mutually agreed to by the tax collector and the person.

Â Â Â Â Â  (2) Any request made under this section must be made to the tax collector by the person on or before October 1 of each year. If upon mutual agreement of the parties, the tax collector complies with the request in accordance with the agreement, the tax collector is relieved of responsibility of delivering or mailing tax statements in any other manner.

Â Â Â Â Â  (3) Any information required by ORS 311.250 to appear on a tax statement that is not included in the computer record authorized by this section shall appear on the face of the tax receipt given under ORS 311.361. This section shall not apply to a mortgagee required or authorized to pay ad valorem taxes to which ORS 311.252 applies.

Â Â Â Â Â  (4) As used in this section and ORS 311.252, Âcomputer recordÂ means information stored by any means of electronic storage or paper on which is printed information retrieved from a computer or other form of electronic storage. [1981 c.364 Â§1; 1997 c.541 Â§288; 2003 c.108 Â§1]

Â Â Â Â Â  311.255 Taxes, other charges of taxing agencies and water improvement company charges collected with county taxes. (1) All ad valorem property taxes, taxes on property that are imposed upon property subject to ad valorem taxation and all special assessments, fees or other charges required by law to be placed upon the tax roll, which have been lawfully levied or imposed and certified to the assessor by any taxing district authorized by law to levy or impose such taxes, assessments, fees or charges, shall be collected by the tax collector, only in the same manner and at the same time as taxes for county purposes are collected.

Â Â Â Â Â  (2) No taxing district may separately charge or collect any tax on property that is imposed upon property subject to ad valorem taxation certified under ORS 310.060, in advance or otherwise.

Â Â Â Â Â  (3) Charges of a water improvement company organized under ORS 554.005 to 554.340 shall be collected in the same manner as taxes under subsection (1) of this section if the charges are certified to the assessor by the company board of directors under ORS 554.130. [Amended by 1965 c.344 Â§20; 1991 c.459 Â§240; 1997 c.541 Â§289; 1997 c.819 Â§16]

Â Â Â Â Â  311.260 Payment of taxes in lawful money. Except as provided in ORS 311.265, all taxes levied in this state shall be collected and paid in lawful money of the United States, and not otherwise. [Amended by 1965 c.344 Â§21]

Â Â Â Â Â  311.265 Payment of taxes with warrants. (1) Any warrant of a county or of any municipal corporation, taxing district or political subdivision shall be received, without regard to priority of issue or registration, in payment of any tax levied for the fund on which the warrant is drawn, except that a warrant not immediately redeemable shall not be received on any tax or part of a tax specifically levied or budgeted for the payment of principal or interest of bonded indebtedness. The tax collector shall not accept from any taxpayer warrants in a larger amount than the particular tax or part of a tax such taxpayer may be entitled to pay in such warrants.

Â Â Â Â Â  (2) The tax collector shall note on each tax receipt and copy thereof the number and amount of each warrant the tax collector receives and shall write or stamp across the face of each warrant the date of receipt and the words ÂReceived for taxes.Â No warrant received in payment of taxes shall draw interest after the date of receipt.

Â Â Â Â Â  (3) This section does not apply to special assessments, appearing on the tax roll, levied by an irrigation, drainage or water supply district.

Â Â Â Â Â  311.270 Discounting county orders prohibited. No county officer shall purchase or receive in payment of taxes or in exchange, or otherwise, any county orders or any demand against the county of the county officer for a claim allowed by the proper officer to allow the claim during the term of office of the county officer, for an amount less than that expressed on the face of the order or demand.

Â Â Â Â Â  311.275 Grantor and grantee or buyer and seller proportionally liable. As between the grantor and the grantee of real property or the buyer and seller of personal property, when there is no express agreement as to payment of the taxes on the property becoming due and payable for the fiscal year in which the sale occurs, the grantor or seller is liable for the same proportion of the taxes as the part of the fiscal year prior to the day of the sale of the property bears to the whole of the fiscal year, and the grantee or buyer is liable for the remainder of the taxes. [Amended by 1977 c.718 Â§5]

Â Â Â Â Â  311.280 Payment of taxes on part of property assessed as one parcel; division; when division not allowed; division between manufactured structure and parcel. (1) Any person desiring to pay taxes on any part of any real estate assessed as one parcel or tract may do so by applying to the county assessor or deputy county assessor. The county assessor shall determine the relative or proportionate value such part bears to the value of the whole tract assessed, and shall file a statement thereof with the tax collector, on which basis the assessment shall be divided and taxes shall be collected accordingly.

Â Â Â Â Â  (2) The assessor or tax collector shall not divide an assessment under this section unless the person calling for the division of assessment owns, or holds a mortgage or other lien on that part only of such area on which the person desires to pay the taxes, and has filed with the assessor a true copy of the deed, contract of sale, mortgage or other instrument evidencing the interest in the part; provided that whenever such instrument is otherwise recorded in the county records, such filing shall not be required.

Â Â Â Â Â  (3) The assessor or tax collector shall not divide an assessment under this section unless all ad valorem taxes, fees and other charges required to be placed upon the tax roll that have been certified for collection under ORS 311.105 and 311.110 and become a lien upon the entire parcel of property have been paid. However, if the applicant for the division is a public body, only the portion of such taxes, fees and other charges apportionable to the part of the real estate owned by the public body, or on which the public body holds a mortgage or other lien, need be paid. As used in this subsection, Âpublic bodyÂ means the United States, its agencies and instrumentalities, the state, a county, city, school district, irrigation or drainage district, a port, a water district and all other public or municipal corporations in the state exempt from tax under ORS 307.040 or 307.090.

Â Â Â Â Â  (4) In the case of a parcel or tract of real estate which is being assessed under one of the special assessment laws listed in ORS 308A.733 (2) or under ORS 358.480 to 358.545, the assessor or tax collector shall not divide the assessment unless the portion of any additional taxes or penalty apportionable to the part of the property disqualified from special assessment is paid.

Â Â Â Â Â  (5) In the case of property within the jurisdiction of a city or county which has adopted minor land partition regulations pursuant to ORS 92.046, the assessor shall not divide an assessment unless the person calling for the division of assessment has filed with the assessor evidence that the division has been approved as required by such regulations.

Â Â Â Â Â  (6) Whenever a manufactured structure is assessed as real property under ORS 308.875, and the security interest holder of the manufactured structure is a person different from the owner of the parcel of land upon which it is situated, the security interest holder may apply to the assessor for a division of the value of the entire parcel between the value of the manufactured structure and the value of the remainder of the parcel. Using this value division, the tax collector shall allocate the taxes between the manufactured structure and the remainder of the parcel, and the security interest holder of the manufactured structure may pay the taxes on the value attributable to the manufactured structure and thereby free the manufactured structure from the lien of those taxes. If a division is made and taxes and special assessments are paid on the value attributable to the manufactured structure, the county may reclassify the manufactured structure as personal property, forward the ownership document application information to the Department of Consumer and Business Services and allow the structure to be moved as provided in ORS 446.631 without payment of the taxes and special assessments attributable to the remainder of the parcel.

Â Â Â Â Â  (7) If protest is filed to the division, the matter shall be heard by the county commissioners or the county court (as defined in ORS 306.005) at its next regular session for transaction of county business, who shall make a final division of the assessment, and the tax collector shall collect and receipt for the taxes as so determined and ordered.

Â Â Â Â Â  (8) No person shall apply in any year under this section for a division of the assessment of a subdivision made on the assessment roll prepared as of January 1 of the year in which the subdivision is finally approved. [Amended by 1953 c.109 Â§2; subsection (3) enacted as 1965 c.393 Â§3; 1967 c.58 Â§1; 1971 c.529 Â§16; 1975 c.579 Â§1; 1977 c.884 Â§17; 1979 c.689 Â§19; 1981 c.632 Â§1; 1983 c.748 Â§5; 1985 c.16 Â§457; 1985 c.613 Â§6; 1991 c.459 Â§241; 1993 c.6 Â§5; 1997 c.541 Â§290; 1999 c.314 Â§86; 2001 c.540 Â§22; 2003 c.655 Â§69]

Â Â Â Â Â  311.285 Right of action of occupant or tenant paying tax against person who should pay; retention out of rent. If any tax on any real estate is paid by or collected from an occupant or tenant when there is some other person who, by agreement or otherwise, ought to pay the tax, or any part thereof, the occupant or tenant shall be entitled to recover by action the amount which the person should have paid with interest thereon, or the occupant or tenant may retain the same out of any rent due or accruing from the occupant or tenant to such person for real estate on which the tax is so paid.

Â Â Â Â Â  311.290 [Repealed by 1953 c.705 Â§2]

Â Â Â Â Â  311.325 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.330 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.335 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  311.340 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  311.345 Recovery of damages and interest for failure to settle taxes on assessment roll or for withholding payment of public moneys. (1) If a tax collector fails to make settlement of the taxes included in the assessment roll within the time required by ORS 311.395, the tax collector shall be charged with damages in an amount equaling five percent of the amount not settled within the time required by ORS 311.395, plus 12 percent interest per year on the damages from the day payment should have been made of the balance of unsettled taxes due from the tax collector.

Â Â Â Â Â  (2) If a tax collector neglects or refuses to pay over all moneys received for taxes to the county treasurer, the tax collector shall, in addition to the criminal penalty provided for in ORS 311.990 (6), be liable to pay damages in an amount equaling 10 percent of the amount not paid over, plus 12 percent interest per year on the damages from the day payment should have been made.

Â Â Â Â Â  (3) The moneys, damages and interest authorized to be collected under this section may be collected by suit upon the bond of the tax collector for the recovery of the same.

Â Â Â Â Â  (4) If a county treasurer neglects or refuses to distribute moneys in the unsegregated tax collections account as required by ORS 311.395 (6), the county treasurer shall be liable to pay damages in an amount equaling 10 percent of the amount not distributed as required by ORS 311.395, plus 12 percent interest per year on the damages from the day distribution should have been made. [Amended by 1963 c.238 Â§13; 1969 c.595 Â§13; 1979 c.689 Â§20; 1985 c.162 Â§5; 2003 c.190 Â§Â§14,15; 2007 c.537 Â§6]

Â Â Â Â Â  311.350 Money received for specific object to be kept in proper fund. Money collected or received by any officer for a distinct and specified object shall be kept as a separate fund for the specified object and no portion shall be paid or applied to any other object or purpose without due authority.

Â Â Â Â Â  311.355 [Repealed by 1965 c.344 Â§22 (311.356 and 311.361 enacted in lieu of 311.355)]

Â Â Â Â Â  311.356 Receipt by tax collector of property tax payments; crediting payments. (1) After receipt of the tax roll each year the tax collector shall receive and receipt for all moneys received for taxes and other amounts charged on such roll, and for each payment, shall note on the tax roll at the appropriate property assessment the following:

Â Â Â Â Â  (a) The date payment was received.

Â Â Â Â Â  (b) The amount of the payment.

Â Â Â Â Â  (c) The discount allowed, if any.

Â Â Â Â Â  (d) The interest charged, if any.

Â Â Â Â Â  (e) The number of the receipt issued for such payment.

Â Â Â Â Â  (2) Except as provided under subsection (3)(a) and (c) of this section, the tax collector shall credit all payments of property taxes as follows:

Â Â Â Â Â  (a) First, to the payment of any taxes assessed against and due on the property for which the payment was made, paying first the earliest such taxes due on that property; and

Â Â Â Â Â  (b) Second, to the payment of taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

Â Â Â Â Â  (3)(a) Payments of property taxes made by the state on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited to the current tax year.

Â Â Â Â Â  (b) At the election of the taxpayer, payments of property taxes made by the taxpayer on behalf of tax-deferred homestead property under ORS 311.666 to 311.701 shall be credited as provided in subsection (2) of this section, except that the payments shall be credited first to the payment of taxes that are not qualified to be deferred under ORS 311.688 (1) or 311.689 (1), paying first the earliest of such taxes due on that property.

Â Â Â Â Â  (c) Notwithstanding any contrary direction from the taxpayer, the tax collector shall credit payments of property taxes to the latest year for which taxes are due on the property for which payment is made if:

Â Â Â Â Â  (A) The payment is made by a payer who is a mortgagee, beneficiary under a deed of trust or vendor under a land sales contract and who pays taxes on behalf of any taxpayer; and

Â Â Â Â Â  (B) The mortgagee, beneficiary or vendor directs that the payment be credited to the latest year for which taxes are due on the property; and

Â Â Â Â Â  (C) The mortgagee, beneficiary or vendor includes in the payment submitted with the direction given under subparagraph (B) of this paragraph only the amounts for the payment of taxes on one or more properties for which delinquent taxes are owed and does not include in that payment taxes on property for which no delinquent taxes are owed.

Â Â Â Â Â  (d) If the mortgagee, beneficiary or vendor does not direct the tax collector as to the application of taxes being paid, then the tax collector shall apply all payments as provided under subsection (2) of this section.

Â Â Â Â Â  (4) The tax collector may, for convenience, divide the tax roll, as payments are made, into two portions, and file each separately, one portion containing the paid accounts and another portion containing the unpaid accounts. From time to time, and no later than the receipt of the next yearÂs tax roll, the tax collector shall compute and indicate on the tax roll the unpaid balance of taxes for each property assessment. [1965 c.344 Â§23 (enacted in lieu of 311.355); 1985 c.162 Â§6; 1987 c.219 Â§1; 1987 c.529 Â§3; 1989 c.601 Â§1; 1993 c.313 Â§2; 1999 c.22 Â§2]

Â Â Â Â Â  311.360 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.361 Form of tax receipt; numbering; taxpayerÂs copy; temporary receipt; destruction of receipts. (1) Every tax receipt shall state plainly on its face the name of the county, the fiscal year for which the taxes entered therein have been levied followed by the word ÂTaxes.Â The receipt shall show the exact amount paid, the date of payment, the property on which the taxes were paid and the code area for the property. The tax collector shall keep a stub receipt or a copy of each receipt or a computer record of the same information on each receipt issued and such stub receipt, copy or computer record shall be a public record. The receipts shall be numbered consecutively except that if more than one validating machine is used in validating and numbering the receipts, a consecutive number series may be used for each machine if the series is identified by a machine number or letter. The stubs or copies of the receipts, or the computer record, shall contain the post-office or residence address of the taxpayer, which may be ascertained and entered at the time of the payment. Preparation of a microfilm, a microfiche or an electronically stored record of the receipts constitutes a computer record.

Â Â Â Â Â  (2) If the tax statement has been sent to the taxpayer with a copy to be retained by the taxpayer, no copy of the receipt need be given or sent to the taxpayer unless the taxpayer requests one.

Â Â Â Â Â  (3) A temporary or interim receipt may be issued on payment of any installment of less than one-quarter of a particular tax account, each such receipt to be entered in the records of the tax collectorÂs office.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the tax collectorÂs copy of the tax receipt may be destroyed when seven years have elapsed from the date the receipt was issued. [1965 c.344 Â§24 (enacted in lieu of 311.355); 1979 c.701 Â§1; 1993 c.6 Â§9; 2003 c.108 Â§2]

Â Â Â Â Â  311.365 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.370 Receipts for taxes collected in advance of extension on the tax roll; entries in assessment roll; deposit of moneys in special account; posting payments; excess collections or deficiencies; reimbursement for refunds. (1)(a) For all taxes, penalties and other charges collected by the tax collector under, including, but not limited to, ORS 92.095, 100.110, 285C.050 to 285C.250, 308.260, 308.865, 308A.119, 308A.324, 308A.700 to 308A.733, 311.165, 311.206, 311.229, 311.405 (4) or (5), 311.415, 311.465, 354.690, 358.525, 446.631 and 454.225, the tax collector shall issue receipts similar in form to the receipts issued on payment of taxes regularly charged on the tax roll.

Â Â Â Â Â  (b) The assessor shall enter all assessments of property to which paragraph (a) of this subsection applies in the assessment roll and shall make proper entries showing the extension of the taxes in the usual manner and as though no payment to the tax collector had been made.

Â Â Â Â Â  (2) Upon receipt thereof, the tax collector shall deposit with the county treasurer all money collected by the tax collector under subsection (1) of this section. The county treasurer shall issue to the tax collector duplicate receipts for the money and shall hold it in a special account in the name of the tax collector.

Â Â Â Â Â  (3) Upon delivery of the assessment roll pursuant to ORS 311.115, the tax collector shall post the payments evidenced by the receipts, and the amount of any underpayment or overpayment. The tax collector shall then make a statement to the county treasurer which shall specify the amount to be retained in the special account to make the refunds required under subsection (4) of this section. The tax collector shall direct the county treasurer to transfer the balance in the special account to the unsegregated tax collections account described in ORS 311.385.

Â Â Â Â Â  (4) Any sum collected by the tax collector that exceeds the amount extended on the tax roll as provided in subsection (1)(b) of this section by $5 or more shall be refunded to the taxpayer by the county treasurer upon receiving instructions for doing so from the tax collector. If an amount remains that cannot be refunded by June 30 of the next calendar year, the tax collector shall instruct the treasurer to transfer the amount to the unsegregated tax collections account described in ORS 311.385.

Â Â Â Â Â  (5) If a sum less than the tax charged on the tax roll has been collected, the deficiency shall be canceled by the tax collector if such sum is $5 or less, and the tax collector shall note upon the tax roll opposite the appropriate account, ÂTax deficiency canceled pursuant to ORS 311.370.Â Otherwise, the deficiency shall be collected as provided by law.

Â Â Â Â Â  (6) If an appeal that is perfected under ORS 311.467 for taxes collected under ORS 311.465 results in a refund under ORS 311.806, the reimbursement for the refund to the unsegregated tax collections account shall be made from the account provided for in subsection (2) of this section. [Amended by 1965 c.344 Â§25; 1967 c.93 Â§3; 1969 c.605 Â§19; 1971 c.230 Â§2; 1971 c.573 Â§2; 1975 c.365 Â§3; 1975 c.514 Â§16; 1977 c.892 Â§36; 1979 c.350 Â§1; 1979 c.702 Â§4; 1985 c.162 Â§7; 1991 c.459 Â§242; 1995 c.726 Â§2; 1999 c.314 Â§78; 2001 c.229 Â§4; 2001 c.303 Â§9; 2001 c.753 Â§9; 2003 c.655 Â§70; 2003 c.662 Â§51]

Â Â Â Â Â  311.373 [1983 c.474 Â§1; repealed by 1993 c.270 Â§73]

TAX DISTRIBUTION PROCEDURE

Â Â Â Â Â  311.375 Forwarding state taxes by county treasurers. (1) On or before December 1 in each year each county treasurer shall pay over to the State Treasurer one-half of the amount of state taxes charged to the county of the county treasurer for the fiscal year then current. In similar manner the county treasurer shall pay over one-quarter of such taxes on or before March 1, and the remainder of such taxes on or before June 1, of the fiscal year.

Â Â Â Â Â  (2) Each such payment of state taxes shall be made without deduction for any cause out of the first moneys collected and paid into the county treasury over which the county has control.

Â Â Â Â Â  (3) If a county fails to pay to the State Treasurer its entire apportionment of the taxes within 30 days after the dates prescribed in subsection (1) of this section, the unpaid balance shall be deemed delinquent, and is a debt due and owing by the county to the state and the county shall pay the legal rate of interest thereon from such date until paid. The payment of such interest shall not relieve the county treasurer from any penalty imposed by law for failure to pay such taxes as required by law.

Â Â Â Â Â  (4) If a county treasurer fails to pay to the State Treasurer any money in the hands of the county treasurer for the payment of the amount of state taxes charged to the county at the time prescribed in subsection (1) of this section, the county treasurer shall, in addition to other penalties, be liable to the following:

Â Â Â Â Â  (a) If the county treasurer fails for a period of 10 days after the time prescribed, the county treasurer shall forfeit to the state 20 percent on the amount withheld.

Â Â Â Â Â  (b) If the county treasurer fails for a period of 30 days after the time prescribed, the county treasurer shall forfeit the office as treasurer and is a public defaulter. [Amended by 1991 c.220 Â§4]

Â Â Â Â Â  311.385 Deposit in unsegregated tax collections account; time requirements. (1) The tax collector shall deposit all property tax moneys with the county treasurer no later than:

Â Â Â Â Â  (a) One business day after:

Â Â Â Â Â  (A) Payment of the moneys is made in person at the office of the tax collector; or

Â Â Â Â Â  (B) The tax collector receives moneys collected by a financial institution or other collection agency; or

Â Â Â Â Â  (b) Thirty calendar days after the payment arrives by mail in the county mail receptacle.

Â Â Â Â Â  (2) The tax collector shall take a receipt for all moneys deposited with the county treasurer.

Â Â Â Â Â  (3) Property tax moneys shall not be deposited in any account other than the unsegregated tax collections account, except as provided in ORS 311.370, 311.484 and 311.508.

Â Â Â Â Â  (4) No later than one business day after receiving notice of collection of tax moneys by a financial institution or other collection agency, the tax collector shall notify the county treasurer of the collection of those tax moneys.

Â Â Â Â Â  (5) Except as provided in ORS 311.370, 311.484 and 311.508, the county treasurer shall deposit all property tax moneys to an account in the records of the county treasurer designated as the unsegregated tax collections account. Only those moneys that will be distributed under ORS 311.390 and interest earned from the investment of those moneys shall be deposited to the unsegregated tax collections account.

Â Â Â Â Â  (6) As used in this section, Âproperty tax moneysÂ includes all ad valorem taxes and all taxes on property, as defined in ORS 310.140, and all other amounts specifically authorized by law to be included on the assessment and tax roll, that are certified for collection under ORS 310.060 or other law and any interest on those taxes. [1963 c.606 Â§2; 1967 c.105 Â§5; 1969 c.595 Â§6; 1971 c.737 Â§4; 1985 c.162 Â§1; 1989 c.796 Â§13; 1991 c.459 Â§244; 1995 c.79 Â§147; 1997 c.631 Â§449; 2003 c.190 Â§Â§8,9; 2007 c.537 Â§3]

Â Â Â Â Â  311.388 Additional taxes or penalties; deposit; distribution. (1) Additional taxes or penalties collected because of the disqualification of property from special assessment or exemption shall be deposited in the unsegregated tax collections account in the same manner as other ad valorem property taxes.

Â Â Â Â Â  (2) For purposes of completing the percentage distribution schedule under ORS 311.390, the tax collector shall treat any additional taxes or penalties charged because of the disqualification of property from special assessment or exemption as having been imposed by the districts within which the property subject to the additional taxes or penalties is located. The amount of additional taxes or penalties attributable to each district shall be determined based on the percentage that the total ad valorem property tax rate of the district bears to the total rate for the property in the year in which the additional taxes or penalties were added to the roll. [1991 c.459 Â§246; 1997 c.541 Â§291]

Â Â Â Â Â  311.390 Tax and interest distribution percentage schedule; changed or additional levies. (1) When the tax collector receives the assessorÂs certificate pursuant to ORS 311.115, the tax collector shall prepare and file with the county treasurer a percentage schedule of the ratio of taxes on property, as defined in ORS 310.140, and other amounts to be collected, after reductions necessary to comply with section 11b, Article XI of the Oregon Constitution, after making adjustments in accordance with ORS 311.105 (1)(c), for each governmental unit as shown in such certificate, compared to the total of each of those amounts. Such schedule shall be approved by the county accountant, if one exists in the county, or by the county clerk before filing. Except as provided in subsections (2) and (3) of this section, the distribution of collections by the tax collector shall be made on the basis of the ratios computed pursuant to this section. The ratios computed pursuant to this section for a given fiscal year shall be used for the distribution of all taxes on property or penalties that have been imposed, collected and received for that fiscal year, regardless of the actual date of receipt, except for moneys retained by a county to pay bankruptcy costs under ORS 311.484. Interest earned on moneys in the unsegregated tax collections account shall be distributed according to the ratio applicable to the year in which the moneys are distributed.

Â Â Â Â Â  (2) If, after the ratios are computed pursuant to this section, the amount of a levy or other tax on property is changed, or a levy or other tax on property is filed with the assessor pursuant to ORS 310.060 that had not been included in the tax distribution schedule for that year, the tax collector shall revise the percentages provided in subsection (1) of this section to reflect the corrected or added levy or tax and shall adjust the amounts previously distributed and to be distributed thereafter to reflect the revision in percentages.

Â Â Â Â Â  (3) If, in the opinion of the tax collector, it is not feasible to make the revisions described in subsection (2) of this section, the tax collector shall treat the amount of the change in levy or tax or the additional levy or tax as a separate tax collection and segregate the moneys collected for the particular district or districts in the periodic statement of tax collections given to the county treasurer pursuant to ORS 311.395.

Â Â Â Â Â  (4) If the percentage schedule is revised, a copy shall be filed with the county treasurer after approval by the county accountant, if one exists in the county, or by the county clerk.

Â Â Â Â Â  (5) If, after the ratios are computed under this section, a levy or tax is changed or a levy or tax is filed with the assessor pursuant to ORS 310.060, that was not included in the tax distribution schedule for that year, future distributions of interest shall be based on the revised percentages that reflect the corrected or added levy or tax. No adjustments shall be made for previously distributed interest. [1963 c.606 Â§3; 1965 c.492 Â§2; 1967 c.105 Â§6; 1969 c.595 Â§7; 1983 c.310 Â§18; 1985 c.162 Â§2; 1991 c.459 Â§247; 1997 c.541 Â§292; 2001 c.114 Â§28; 2003 c.190 Â§Â§10,11; 2007 c.537 Â§4]

Â Â Â Â Â  311.391 Notice to taxing districts of amount of taxes imposed on property for tax year. No later than five working days after the tax collector files with the county treasurer the percentage schedule required under ORS 311.390, the tax collector shall notify each taxing district of the amount of taxes on property imposed for each district for that fiscal year. [1991 c.459 Â§247a]

Â Â Â Â Â  311.392 CountyÂs option to advance to municipalities taxes levied prior to collection. (1) If, in the discretion of the county court, it is more economical to advance to those municipalities from the general fund of the county the total amount of taxes, assessments or other charges levied against property in the county, the county court may advance from the general fund of the county the full amount of the taxes, assessments and charges levied by those subdivisions and the county court may order the county tax collector to revise the tax distribution schedule provided by ORS 311.390 so that all taxes, assessments and charges advanced by the county will be allocated to the county. If the county makes the payments provided in this section, it shall have no recourse against the political subdivision for recovery of the shrinkage in collections from that anticipated at the time the payment was made.

Â Â Â Â Â  (2) If the county advances taxes under this subsection, before December 1 of each year, it may deduct from the levy the three percent discount which would have been given by the district had all of the taxes been paid by November 15 and turned over to the district on or before December 1 of each year. If the payment is made after December 1, no discount shall be taken by the county. [1965 c.492 Â§4; 1969 c.595 Â§8]

Â Â Â Â Â  311.395 Periodic statements of tax collections; crediting to funds; distribution to taxing units. (1) The tax collector shall make statements of the exact amounts of property tax moneys in cash and warrants collected as follows:

Â Â Â Â Â  (a) For the period beginning on the first Monday following the last Friday in October through the last Friday in November, the tax collector shall make weekly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (b) For the period beginning the first Monday following the last Friday of November through the last Friday of October of the ensuing year, the tax collector shall make quarterly statements of those taxes that are collected for the current tax year.

Â Â Â Â Â  (c) The tax collector shall make quarterly statements of taxes collected for prior years.

Â Â Â Â Â  (d) Notwithstanding paragraph (b) or (c) of this subsection, if the balance in the unsegregated tax collection account as of the close of any month for any tax year (the current tax year or any prior tax year) exceeds $10,000 or if requested by any taxing district, and if weekly statements are not required, then the tax collector shall make a statement for the period since the last statement for the tax year.

Â Â Â Â Â  (e) If the processing of tax payments for the current tax year received or postmarked on or before the November 15 due date (or if the due date is extended under ORS 311.507, the due date pursuant to the extension) is not substantially completed as of the last Friday in November, the tax collector shall continue to make weekly statements until the end of a week when the processing is substantially completed.

Â Â Â Â Â  (2)(a) Each statement shall be of taxes collected during the weekly, monthly, quarterly or other period for which the statement is required.

Â Â Â Â Â  (b) The statements prepared under subsection (1) of this section shall specify the tax years for which the payments of taxes were made.

Â Â Â Â Â  (c) A copy of each statement shall be filed with the county clerk and a copy shall be filed with the county treasurer no later than the fifth business day after the last business day of the period for which the statement is prepared. A copy of each statement shall be retained in the office of the tax collector.

Â Â Â Â Â  (3) For the purposes of this section, property tax moneys are collected when:

Â Â Â Â Â  (a) Payment is made in person at the office of the tax collector;

Â Â Â Â Â  (b) The tax collector receives tax moneys or notice of tax moneys collected by a financial institution or other collection agency;

Â Â Â Â Â  (c) The tax collector receives payment or notice of payment of tax moneys by the state; or

Â Â Â Â Â  (d) The tax collector has posted a payment that arrived by mail in the county mail receptacle.

Â Â Â Â Â  (4) Each statement required under subsections (1) and (2) of this section shall separately state the amount deposited into the property tax bankruptcy account under ORS 311.484 for the period covered by the statement.

Â Â Â Â Â  (5) The statements required under subsections (1) and (2) of this section may be made more often and for shorter periods if the tax collector so desires but one of the statements so filed shall cover a period coinciding with the last business day of the particular calendar month or quarter during the period.

Â Â Â Â Â  (6) The county treasurer shall credit the total amount of moneys set out in the statements prepared under subsections (1) and (2) of this section, except for the amount deposited into the property tax bankruptcy account under ORS 311.484, to the several funds for which the moneys were respectively received in accordance with the schedule provided in ORS 311.390. The county treasurer shall keep the moneys and warrants received from the tax collector in their respective funds.

Â Â Â Â Â  (7) Within five business days of receiving a statement required by subsection (1) or (2) of this section, the county treasurer shall distribute the amount of money set out in the statement, except for the amount deposited into the property tax bankruptcy account under ORS 311.484, to the several taxing units according to the ratios provided in ORS 311.390. The county treasurer shall distribute interest earned on moneys in the unsegregated tax collections account at least as often as the treasurer receives a statement from the tax collector under subsection (1)(b) or (d) of this section. When statements are received under subsection (1)(a) of this section, the county treasurer shall distribute interest at least once a calendar month. [1963 c.606 Â§8; 1969 c.595 Â§9; 1971 c.355 Â§1; 1985 c.162 Â§3; 1987 c.220 Â§1; 1991 c.459 Â§248; 1993 c.270 Â§58; 1997 c.631 Â§450; 2003 c.190 Â§Â§12,13; 2007 c.537 Â§5]

TAX LIENS; SUMMARY COLLECTIONS

(Generally)

Â Â Â Â Â  311.405 Tax as lien; priority; effect of removal, sale or transfer of personal property. (1) All ad valorem property taxes lawfully imposed or levied on real or personal property are liens on such real and personal property, respectively. Such taxes include delinquent taxes on personal property made a lien on real property, and ad valorem property taxes on real or personal property added to an assessment or tax roll pursuant to ORS 311.216 to 311.232.

Â Â Â Â Â  (2) Taxes on real property shall be a lien thereon from and including July 1 of the year in which they are levied until paid and, except as otherwise specifically provided by law, such lien shall not be voided or impaired.

Â Â Â Â Â  (3)(a) Taxes on personal property shall be a lien:

Â Â Â Â Â  (A) On any and all of the particular personal property assessed and on any and all of the personal property assessed as the same category, as disclosed by the property tax return and assessment list; and

Â Â Â Â Â  (B) For purposes of distraint, on any and all of the taxable personal property owned by or in the possession or control of the person assessed.

Â Â Â Â Â  (b) The liens for taxes on personal property shall attach on and after July 1 of the year of assessment and shall continue until the taxes are paid, except as provided in subsection (4) or (5) of this section and ORS 311.410.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, if possession of personal property that is subject to a perfected security interest is taken by a secured party on default, the lien for taxes on the property shall be limited to the taxes on the particular property and not the taxes on any other property of the debtor.

Â Â Â Â Â  (4)(a) If a manufactured structure or floating home is removed from the county in which it is assessed to another county in this state on or after January 1 and before July 1 of the assessment year, taxes on the manufactured structure or floating home shall be a lien on the manufactured structure or floating home that attaches as of the day preceding the date of removal.

Â Â Â Â Â  (b) If a manufactured structure or floating home is removed from the county in which it is assessed to a location that is outside this state on or after January 1 and before July 1 of the assessment year, the manufactured structure or floating home shall be removed from the assessment and tax roll for the corresponding tax year beginning July 1.

Â Â Â Â Â  (c) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (d) As used in this subsection, ÂtaxesÂ means the amount computed using the assessed value then on the assessment and tax roll for the manufactured structure or floating home or the value that next would be used on the assessment and tax roll, if known at the time the lien is created, and the assessorÂs best estimate of taxes, special assessments, fees and other charges for the tax year that corresponds to the assessment year in which the removal occurs.

Â Â Â Â Â  (5)(a) If taxable personal property, other than a manufactured structure or floating home, is removed from the county in which it is assessed, or is sold or otherwise transferred to another owner, on or after January 1 and before July 1 of the assessment year, taxes on the removed, sold or transferred personal property shall be a lien on the personal property described in subsection (3)(a)(A) of this section that attaches as of the day preceding the date of removal, sale or transfer.

Â Â Â Â Â  (b) The taxes arising from a lien under this subsection may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Where real or personal property is omitted from the assessment or tax roll prepared as of January 1 of the current tax year and notice is given pursuant to ORS 311.216 to 311.232 during such year and the property subsequently is added to such roll pursuant to ORS 311.216 to 311.232, the taxes shall be a lien on such property and on other property at the same time and in the same manner as taxes became liens on the taxable property not so omitted from the roll.

Â Â Â Â Â  (7) Taxes on real and personal property omitted from an assessment or tax roll prepared as of the assessment date of a prior calendar or tax year and added to such roll pursuant to ORS 311.216 to 311.232, shall be a lien on such property from and including the date the addition or correction is made on such roll. Where the omitted property consists of any building, structure or improvement which has been severed or removed from the land, the taxes on such property also shall be a lien against the land. Where the property omitted is personal property, the taxes also shall be a lien on any and all of the taxable personal property of the person assessed from such date of addition or correction. However, no taxes shall become a lien on real or personal property under this subsection where the property was transferred to a bona fide purchaser as defined in ORS 311.235 after the assessment date for such prior tax year and prior to the lien date provided for hereunder.

Â Â Â Â Â  (8) Each lien, whether on real or personal property, shall include all interest, penalties and costs applicable by law to any of such taxes.

Â Â Â Â Â  (9)(a) Except as provided in paragraph (b) of this subsection, the liens for ad valorem taxes, including and not limited to the general lien provided by subsection (3)(a)(B) of this section, created under this section are superior to, have priority over and shall be fully satisfied before all other liens, judgments, mortgages, security interests or encumbrances on the property without regard to date of creation, filing or recording.

Â Â Â Â Â  (b) If it becomes necessary to charge personal property taxes against real property under ORS 311.645, if the county obtains a judgment under ORS 311.455 or records a warrant under ORS 311.625, or if in any other manner personal property taxes are made a lien against real property, any judgment, mortgage or other lien or encumbrance on the real property that is placed of record prior to the date the personal property tax becomes a lien on the real property has priority over the personal property tax lien. [Amended by 1953 c.707 Â§2; 1955 c.720 Â§3; 1981 c.346 Â§1; 1985 c.794 Â§1; 1991 c.459 Â§249; 1991 c.903 Â§4; 1997 c.541 Â§293; 2001 c.42 Â§1; 2001 c.229 Â§1]

Â Â Â Â Â  311.410 Effect of property transfer or lease termination on lien and on taxability of property. (1) Real property or personal property that is subject to taxation on July 1 shall remain taxable and taxes levied thereon for the ensuing tax year shall become due and payable, notwithstanding any subsequent transfer of the property to an exempt ownership or use. Taxes that are unpaid as of the termination of a lease, lease purchase agreement or other instrument resulting in the taxation of the property shall remain a lien on the property as of the day prior to the termination of the lease, lease purchase agreement or other instrument. Real or personal property exempt from taxation on July 1 shall remain exempt for the ensuing tax year, notwithstanding any transfer within the tax year to a taxable ownership or use.

Â Â Â Â Â  (2) A sale or transfer of personal property or any part of personal property does not affect the lien under ORS 311.405 (3)(a)(A), (4) or (5). Taxes on personal property transferred from a tax exempt to a taxable ownership or use shall be a lien on any and all of the personal property assessed to the person and on any and all of the taxable personal property of the person assessed from and including the date of transfer until paid. The liens shall be subject to this section and ORS 311.405.

Â Â Â Â Â  (3) Notwithstanding ORS 311.405 (4) or (5), real or personal property is exempt for the ensuing tax year if the property is transferred or changed from a taxable to an exempt ownership or use at any time before July 1 of any year. However, if the property is exempt under a provision of ORS chapter 307 that requires the filing of a claim for exemption, the transfer does not operate to render the property exempt from taxation for the ensuing tax year unless the required claim for exemption is filed on or before the date specified in the applicable statute or within 30 days after the date of acquisition or, if relevant under the applicable exemption statute, the change of use of the property, whichever is later. This section does not limit other statutes that prescribe filing dates for claiming an exemption.

Â Â Â Â Â  (4) Real or personal property is taxable for the ensuing tax year if the property is transferred or changed at any time before July 1 of any year from an exempt ownership to a taxable ownership or taxable use. Transfer of real or personal property from a tax-exempt use to a taxable use at any time between January 1 and June 30 of any year constitutes notice to the transferee, owner or person in control of the property that the property will be subject to taxation for the ensuing tax year. In the case of real property, the transferee, owner or person in control of the property shall advise the county assessor of the transfer. In the case of personal property, the transferee, owner or person in control of the property shall make a return of the property that lists the information required by ORS 308.290 within 30 days after the transfer.

Â Â Â Â Â  (5) Real property that is the subject of eminent domain proceedings instituted by a public body shall, for the purposes of this section, be deemed to have been transferred as of the date of payment therefor, the date of entry into possession by the public body or the date of entry of judgment in the eminent domain proceedings, whichever is earlier. [Amended by 1953 c.707 Â§2; 1963 c.233 Â§1; 1969 c.237 Â§2; 1973 c.402 Â§16; 1977 c.884 Â§18; 1979 c.692 Â§11; 1979 c.704 Â§2; 1981 c.346 Â§2; 1987 c.756 Â§9; 1991 c.459 Â§250; 1993 c.270 Â§59; 1995 c.513 Â§3; 1997 c.819 Â§13; 2001 c.42 Â§2; 2001 c.229 Â§2; 2005 c.94 Â§63; 2007 c.524 Â§1]

Â Â Â Â Â  311.412 Effect of acquisition of property by state or political subdivision by eminent domain on taxes for prior fiscal years. (1) Whenever, by eminent domain proceedings, the State of Oregon or any political subdivision thereof acquires title to any real property upon which property taxes for any year or years prior to the fiscal year of such acquisition have become a lien upon said real property, all such liens shall be transferred to and be paid out of the award of the jury given in such proceedings. The real property acquired by the state or any political subdivision thereof shall be free and clear of any liens or liability for such property taxes.

Â Â Â Â Â  (2) In the event the real property acquired by the state or any political subdivision thereof was a part of a larger parcel upon which property taxes for any year or years prior to the fiscal year of such acquisition have become a lien, only such proportion of such taxes as the assessed value of the part acquired by the state or the political subdivision thereof bears to the assessed value of the said larger parcel shall be transferred to and paid out of the award of the jury given in said proceedings, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel. [1953 c.539 Â§1]

Â Â Â Â Â  311.413 Effect of acquisition of property by state or political subdivision by eminent domain on taxes for current fiscal year. (1) Whenever, by eminent domain proceedings, the State of Oregon or any political subdivision thereof acquires title to any real property upon which property taxes have been levied for the fiscal year in which such property is acquired, the state or the political subdivision thereof shall pay such proportion of said taxes as the period from the date of acquisition until the end of the fiscal year bears to the entire fiscal year. The remainder of said taxes shall become a lien upon and shall be paid out of the award of the jury given in said eminent domain proceedings.

Â Â Â Â Â  (2) In the event the real property acquired by the state or any political subdivision thereof is a part of a larger parcel upon which property taxes have been levied for the fiscal year of such acquisition, only such proportion of said taxes as the assessed value of the part acquired by the state or a political subdivision thereof bears to the assessed value of said larger parcel shall be paid by the state or the political subdivision thereof or become a lien and be paid out of the award of the jury as provided in this section, and the remainder of such taxes shall continue a lien upon the remainder of said larger parcel. [1953 c.539 Â§2]

Â Â Â Â Â  311.414 Date of acquisition for purposes of ORS 311.412 and 311.413. For the purposes of ORS 311.412 and 311.413, the date of acquisition of real property by eminent domain proceedings by the State of Oregon or any political subdivision thereof shall be deemed to be the date possession thereof is taken by the state or the political subdivision thereof, or the date final judgment is entered in the eminent domain proceedings, whichever is earlier. [1953 c.539 Â§3]

Â Â Â Â Â  311.415 Payment of taxes before entry of judgment or order in certain causes. (1) Before any judgment or final order shall be entered or become operative in any court in this state in any of the causes listed in subsection (3) of this section, it shall first be shown to the satisfaction of the court that all taxes due or owing from the defendant, judgment debtor, heir, devisee, executor, administrator, trustee, agent, conservator or guardian, or which may be collected by virtue of the assessment and taxation laws of this state, have been paid.

Â Â Â Â Â  (2) If the judgment or final order is to be taken and entered after January 1, while the assessment roll is in the possession of the assessor, and pertains to an assessment to be made as of January 1, the receipt for the taxes shall be given by the assessor upon an assessment made as follows:

Â Â Â Â Â  (a) If the exact amount of taxes, special assessments, fees and charges are able to be computed by the assessor, such amount shall be paid to the tax collector. The assessor is authorized to levy and the tax collector is authorized to collect such amount.

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time, either (A) there shall be paid the amount estimated by the assessor to be needed to pay the taxes, special assessments, fees and other charges to become due, or (B) there shall be deposited with the tax collector a bond with good and sufficient undertaking in the amount that the assessor considers adequate to insure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the previous yearÂs taxes, special assessments, fees and other charges computed under this subsection. Taxes paid or bonded for under this section shall be entitled to any discount provided by ORS 311.505. ORS 311.370 shall apply to amounts assessed and collected under this subsection.

Â Â Â Â Â  (3) This section applies to the following causes:

Â Â Â Â Â  (a) An assignment for the benefit of creditors.

Â Â Â Â Â  (b) The estate of a deceased person or any other proceeding in probate involving the distribution of personal property.

Â Â Â Â Â  (c) Any proceeding to enforce the payment of a debt where the property involved is assessable personal property. [Amended by 1973 c.823 Â§126; 1975 c.780 Â§10; 1979 c.350 Â§13; 1981 c.804 Â§88; 1991 c.459 Â§251; 1997 c.541 Â§294]

Â Â Â Â Â  311.420 Dissipation, removal or destruction of value of realty subsequent to assessment or tax day. (1) All taxes levied on real property, the value of which is substantially dissipated, removed or destroyed by the owner thereof, or by the authority of the owner, subsequent to the assessment or tax day of any year, shall be a debt due and owing from the owner of the real property from the time the taxes are or may be levied.

Â Â Â Â Â  (2) If the taxes are not paid before they become delinquent, or on the earlier demand of the tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on real property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

Â Â Â Â Â  (3) This section does not apply if the real property is substantially dissipated, destroyed or removed by fire or the elements.

Â Â Â Â Â  311.425 Removing timber before paying taxes on timber or land prohibited; enjoining the cutting or removing of timber. (1) No person, firm or corporation shall log off or remove any standing or down timber until the taxes then due and payable on the timber and the taxes then due and payable on the land upon which the timber is or was standing or situated, including the taxes on any portion of the timber previously logged off or removed, have been fully paid. If the timber is owned entirely separate and apart from the land whereon it grows or is situated and is not merely held under an executory contract, the owner of the land is not responsible for the taxes on the timber.

Â Â Â Â Â  (2) In addition to the fine provided for in ORS 311.990 (3), the county in which the property is located may, through the district attorney of the county, maintain injunction proceedings against the person, firm or corporation from cutting or removing the timber in violation of subsection (1) of this section. [Amended by 1985 c.759 Â§4]

Â Â Â Â Â  311.430 Remedy of ORS 311.420 and 311.425 as cumulative. ORS 311.420 and 311.425 shall be construed as cumulative of all other remedies for the collection of taxes against real property and shall not be construed as a repeal of any statute for the assessment or collection of taxes against real property.

Â Â Â Â Â  311.455 Tax on personal property as debt; action for collection of tax. (1) All taxes levied on personal property shall be a debt due and owing from the owner of the personal property.

Â Â Â Â Â  (2) If taxes on personal property are not paid before they become delinquent, or on the earlier demand of the assessor or tax collector, the county in which the taxes are due and owing may, in addition to the remedies provided by statute for the collection of taxes on personal property, maintain an action for itself, and for all other municipal corporations, taxing districts or political subdivisions sharing in the taxes, against the owner of the personal property for the collection of the taxes, together with interest, penalties, costs and other lawful charges thereon.

Â Â Â Â Â  (3) At the time of the commencement of the action for the collection of such taxes, the county shall have the benefit of all the laws of this state pertaining to provisional remedies against the property, either real or personal, of the owner owing the taxes, without the necessity of filing either an affidavit or undertaking, as otherwise provided by statute. The county clerk of the county where the action is commenced shall immediately issue writs of attachment on application therefor by the tax collector or the district attorney for the county as plaintiff. The writs shall be directed to the sheriffs of as many counties as the tax collector or the district attorney directs.

Â Â Â Â Â  311.460 [Repealed by 1975 c.365 Â§4]

Â Â Â Â Â  311.465 Summary collection of delinquent tax or tax on property about to be removed, sold or destroyed. (1) Subsection (2) of this section applies if:

Â Â Â Â Â  (a) The county assessor discovers personal property subject to assessment for taxation in any year and taxes imposed on the property in a prior year are delinquent; or

Â Â Â Â Â  (b) In the opinion of the assessor it seems probable that personal property may be removed from the county, sold, dissipated or destroyed before the taxes on the property otherwise become due and payable and it further appears that the owner or person liable for the taxes had no property subject to taxation in the county during either of the two preceding tax years, or was delinquent in the payment of any tax imposed during the two preceding tax years in respect to property in any jurisdiction, whether within or without the state, or is not financially responsible or intends to depart from the state before the taxes become due.

Â Â Â Â Â  (2) The assessor may, immediately after listing and valuing the personal property for assessment and taxation, levy, demand and collect for remittance to the tax collector, or the tax collector may collect, the taxes on the property as follows:

Â Â Â Â Â  (a) If the assessor is able to compute the exact amount of taxes, special assessments, fees and charges, such amount shall be paid to the assessor for remittance to the tax collector or directly to the tax collector; or

Â Â Â Â Â  (b) If the assessor is unable to compute the exact amount at the time, either:

Â Â Â Â Â  (A) There shall be paid the amount that the assessor estimates is needed to pay the taxes, special assessments, fees and other charges to become due; or

Â Â Â Â Â  (B) There shall be deposited with the tax collector a bond with a good and sufficient undertaking in the amount that the assessor considers adequate to ensure payment of the taxes to become due. In no event shall the bond amount exceed twice the amount of the taxes, special assessments, fees and other charges computed by the assessor under this paragraph.

Â Â Â Â Â  (3) Taxes paid or bonded for under subsection (2) of this section shall be entitled to the discount provided by ORS 311.505. ORS 311.370 shall apply to the amounts assessed and collected under subsection (2) of this section. Any taxes collected under subsection (2) of this section, and subject to refund on order of the tax court under ORS 311.467, shall be held in the special account mentioned in ORS 311.370 by the county treasurer until the period for petitioning for review of the assessorÂs action has expired, or, when a review is had, until the review is determined. If the tax court, upon review, orders a refund, the county treasurer shall make the refund from the special account within three days after entry of the departmentÂs order.

Â Â Â Â Â  (4) If the owner or person liable for the taxes on the personal property fails to pay the tax on demand by the assessor, the assessor shall certify the assessment and tax levies made under this section to the tax collector of the county. The taxes thereupon shall be collected by the tax collector in the manner of collecting delinquent taxes on personal property. The taxes when so certified by the assessor are delinquent and subject to the provisions of law for the collection of delinquent taxes on personal property. [Amended by 1955 c.710 Â§2; 1975 c.780 Â§12; 1979 c.350 Â§14; 1981 c.804 Â§89; 1995 c.650 Â§67; 1999 c.21 Â§29]

Â Â Â Â Â  311.467 Review of assessorÂs action under expedited collection provisions. (1) When any assessor, under ORS 311.165 or 311.465, demands payment of taxes on real or personal property before such taxes otherwise become due and payable, the owner or person who is liable for the taxes on the property and who has paid to the assessor the amount demanded may, within 10 days from such demand, petition the tax court for review of the assessorÂs action.

Â Â Â Â Â  (2) The review shall be governed by the provisions of ORS chapter 305, in so far as such provisions are applicable and not in conflict with this section.

Â Â Â Â Â  (3) The tax court magistrate shall complete its review and determination within 20 days after its receipt of the petition for review and shall either affirm the action taken by the assessor or order a refund of the taxes paid. The decision of the tax court magistrate shall be final. No rehearing shall be had except on the tax court magistrateÂs own motion; and the decision shall not be appealable under ORS 305.501. Any costs incident to the hearing shall be assessed by the tax court magistrate against the losing party. [1955 c.710 Â§1; 1973 c.343 Â§2; 1977 c.870 Â§38; 1995 c.650 Â§68]

Â Â Â Â Â  311.470 Distraining property about to be removed from state or dissipated. If at any time the tax collector has reason to believe that personal property, including property classified as real property machinery and equipment, is being removed or is about to be removed from the state, is being dissipated or is about to be dissipated, the tax collector immediately shall distrain sufficient of the property or cause sufficient property to be distrained to pay the taxes, together with interest, penalties and costs, on all the property being removed or about to be removed, being dissipated or about to be dissipated. The tax collector shall cause such property to be sold or sell such property in the manner provided in ORS 311.640. [Amended by 1973 c.305 Â§7; 1981 c.346 Â§8; 2001 c.41 Â§1]

Â Â Â Â Â  311.473 Foreclosure sale of property to be removed from county; required notice by financial institution; recourse for failure to give notice. (1) Any financial institution, as defined in ORS 317.010, or agent or representative of a financial institution, that, in the process of foreclosing any security interest or other lien on taxable personal property, including property classified as real property machinery and equipment, or after the lien is foreclosed, causes the property to be removed, or is knowledgeable that the property will be removed by another after the foreclosure sale, from the county in which the property is assessed or seized, shall notify the tax collector of that county prior to the removal. The notice shall be mailed to the tax collector, return receipt requested, and shall contain a description of the property that is the subject of the foreclosure, together with the name and address of the owner or owners of the property.

Â Â Â Â Â  (2) Failure to give the notice required under subsection (1) of this section shall not affect the foreclosure, but the tax collector shall have recourse against the financial institution on behalf of the taxing units for any damages sustained on account of failure to mail the notice. [1987 c.312 Â§2; 2001 c.41 Â§2]

Â Â Â Â Â  311.475 Collecting and remitting taxes on property removed from one county to another. If personal property, including property classified as real property machinery and equipment, on which taxes are due and unpaid has been removed from one county to another county of this state, the tax collector of the county from which the property was removed shall certify a statement of the taxes, with interest and penalties, to the tax collector of the county to which the property was removed. The statement shall contain a transcript of so much of the tax roll as relates to the property and the owner thereof. The tax collector receiving the certified statement shall have the same power to collect the taxes, with interest, penalties and costs thereon, as the tax collector has to collect taxes levied on personal property assessed in the tax collectorÂs own county. The tax collector making the collection immediately shall remit the amount collected, less the costs, to the tax collector from whom the statement and certified transcript was received, together with a statement showing in detail the respective amounts of taxes, interest, penalties and costs collected. [Amended by 2001 c.41 Â§3]

(Bankruptcy Collections)

Â Â Â Â Â  311.480 Bankruptcy accelerates property taxes; presenting claim. If a tax has been levied against real or personal property, and thereafter and prior to the date the tax becomes due and payable, the person against whom the tax is charged files a petition in bankruptcy, or is adjudged a bankrupt upon an involuntary proceeding, the tax shall become immediately due. The tax collector of the county where the tax was levied shall prepare and present to the bankruptcy court proof of claim of the county for the tax. [Amended by 1995 c.780 Â§4; 2003 c.190 Â§Â§6,7; 2007 c.537 Â§2]

Â Â Â Â Â  311.484 Property tax bankruptcy account. (1) A county may establish a property tax bankruptcy account. The account shall consist of interest earned on the account and moneys deposited into the account by the tax collector from taxes and any related penalties, but excluding interest, that are:

Â Â Â Â Â  (a) Due under ORS 311.405 (2) and (3)(a) and (b) or 311.480; and

Â Â Â Â Â  (b) Collected pursuant to an order of a bankruptcy court.

Â Â Â Â Â  (2) If a county establishes a property tax bankruptcy account under this section, the county treasurer shall deduct from the account and deposit with the county an amount that is sufficient to reimburse the county for costs incurred by the tax collector to pursue collection of taxes and penalties described in subsection (1) of this section. Costs allowed under this subsection include:

Â Â Â Â Â  (a) Attorney fees, which may include the amount billed by retained counsel, the documented hourly cost of county counsel services and reasonable county counsel overhead; and

Â Â Â Â Â  (b) Expenditures and disbursements, which may include filing fees, copying charges, travel expenses and other expenditures directly related to the bankruptcy proceeding.

Â Â Â Â Â  (3) After estimating the amount necessary for reimbursements under subsection (2) of this section, the county treasurer may periodically deposit into the unsegregated tax collections account described in ORS 311.385 the portion of the property tax bankruptcy account that the treasurer deems reasonable and prudent.

Â Â Â Â Â  (4) Not later than June 30 of each year, the county treasurer shall deposit the balance of the property tax bankruptcy account, including interest and excluding an amount that is reasonably necessary for reimbursements under subsection (2) of this section, in the unsegregated tax collections account described in ORS 311.385 for distribution in accordance with ORS 311.390. [2003 c.190 Â§2]

Â Â Â Â Â  Note: 311.484 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  311.485 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.489 Bankruptcy collections efforts report. Not later than September 1 of each year, the tax collector shall distribute to all taxing districts a report that outlines bankruptcy collection efforts for the previous tax year. The report shall include:

Â Â Â Â Â  (1) A list of all bankruptcy proceedings for which the county was reimbursed for attorney fees pursuant to ORS 311.484.

Â Â Â Â Â  (2) The total amount of taxes and penalties collected through an order of a bankruptcy court.

Â Â Â Â Â  (3) The total amount reimbursed to the county under ORS 311.484 for attorney fees and costs and disbursements. [2003 c.190 Â§3]

Â Â Â Â Â  Note: 311.489 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 311 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  311.500 [1989 c.796 Â§Â§10,22; 1991 c.459 Â§253; 1997 c.782 Â§7; repealed by 1999 c.701 Â§10]

DELINQUENT TAXES; COLLECTION

Â Â Â Â Â  311.505 Due dates; interest on late payments; discounts on early payments. (1) Except as provided in subsection (6) of this section, the first one-third of all taxes and other charges due from the taxpayer or property, levied or imposed and charged on the latest tax roll, shall be paid on or before November 15, the second one-third on or before February 15, and the remaining one-third on or before May 15 next following.

Â Â Â Â Â  (2) Interest shall be charged and collected on any taxes on property, other charges, and on any additional taxes or penalty imposed for disqualification of property for special assessment or exemption, or installment thereof not paid when due, at the rate of one and one-third percent per month, or fraction of a month until paid.

Â Â Â Â Â  (3) Discounts shall be allowed on partial or full payments of such taxes, made on or before November 15 as follows:

Â Â Â Â Â  (a) Two percent on two-thirds of such taxes so paid.

Â Â Â Â Â  (b) Three percent where all of such taxes are so paid.

Â Â Â Â Â  (4) For purposes of this section, ÂtaxesÂ includes all taxes on property as defined in ORS 310.140 and certified to the assessor under ORS 310.060 except taxes assessed on any other property which have by any means become a lien against the property for which the payment was made.

Â Â Â Â Â  (5) All interest collected and all discounts allowed shall be prorated to the several municipal corporations, taxing districts and governmental agencies sharing in the taxes or assessments.

Â Â Â Â Â  (6) If the total property tax is less than $40, no installment payment of taxes shall be allowed. [Amended by 1953 c.49 Â§2; 1957 c.543 Â§1; 1965 c.344 Â§26; 1973 c.142 Â§1; 1975 c.704 Â§2; 1979 c.241 Â§9; 1979 c.703 Â§Â§1, 3; 1987 c.529 Â§2; 1991 c.459 Â§252; 1997 c.819 Â§17; 1999 c.701 Â§1]

Â Â Â Â Â  311.506 Review of rate of interest by Legislative Assembly. During each biennial regular session, the Legislative Assembly shall review the rate of interest, as specified under ORS 311.505 (2) that is charged and collected on property taxes that are due and unpaid. [1989 c.796 Â§10a; 2001 c.114 Â§29]

Â Â Â Â Â  311.507 Discount allowed for certain late payments. (1) Notwithstanding the requirement in ORS 311.505 (3) that to receive a discount upon payment of taxes, the taxes must be paid on or before November 15, the discount provided by ORS 311.505 (3) shall be allowed:

Â Â Â Â Â  (a) If the taxes are paid within 15 business days after the date the tax statement is mailed by the tax collector, or by November 15, whichever is the later;

Â Â Â Â Â  (b) If under ORS 311.252 (2) or 311.253, the mortgagee or other person has received from the county a defective or inaccurate computer record, and the taxes are paid within 15 business days after the corrected computer record is delivered to the mortgagee or person, or by November 15, whichever is later;

Â Â Â Â Â  (c) If the reason for nonpayment by November 15 is on account of the county not providing a computer record pursuant to a mutual agreement as provided under ORS 311.253 and tax statements are substituted by the county for the computer record. To receive a discount pursuant to this paragraph, the taxes must be paid within 20 business days after the tax collector mails the tax statements, or the taxpayer has been notified in writing by the tax collector that the computer record will not be provided, whichever date is later; or

Â Â Â Â Â  (d) Except under conditions described in ORS 311.229 (2), if property or value is added to the tax roll under ORS 311.208 and the taxes becoming due as a result of the addition are paid in the period prior to the 16th day of the month next following the month of their extension.

Â Â Â Â Â  (2) Nothing in this section shall affect the due dates of the installment payments or the computation of interest upon failure to pay the installment on the date due. As used in this section, business days mean days other than Saturdays and legal holidays. [1979 c.703 Â§14; 1985 c.613 Â§27; 1987 c.313 Â§1; 1991 c.459 Â§254; 1993 c.23 Â§1; 1997 c.114 Â§1; 2001 c.303 Â§11; 2003 c.108 Â§4]

Â Â Â Â Â  311.508 Disposition of interest on late payments; certification of estimated interest. (1) Except as provided under subsection (2) of this section and notwithstanding ORS 311.505 (5):

Â Â Â Â Â  (a) Twenty-five percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the County Assessment and Taxation Fund created under ORS 294.187; and

Â Â Â Â Â  (b) An additional 25 percent of the interest charged and collected under ORS 311.505 shall be deposited and credited to the
County
Assessment
and Taxation Fund created under ORS 294.187 to the extent the interest would otherwise be distributed to cities or other taxing districts that are not counties or districts within the public school system.

Â Â Â Â Â  (2) On or before June 15 of each year, the Department of Revenue shall estimate the amount of interest that will be deposited and credited to the County Assessment Function Funding Assistance Account created under ORS 294.184 for the ensuing fiscal year. If the estimate is less than $13 million, the department shall certify to each county treasurer an increase in the percentage specified under subsection (1)(a) of this section to the end that the estimate reaches $13 million. However, no increase in percentage shall be certified that will raise and make available for deposit and credit to the County Assessment Function Funding Assistance Account for the ensuing fiscal year an amount that is in excess of $3 million over the amount estimated under this subsection to be received under subsection (1)(a) of this section for the ensuing fiscal year.

Â Â Â Â Â  (3) Upon receipt of certification from the department under subsection (2) of this section, the county treasurer shall deposit and credit to the County Assessment and Taxation Fund for the fiscal year to which the certification applies the percentage of the interest charged and collected under ORS 311.505 so certified.

Â Â Â Â Â  (4) The percentage of the interest on unpaid taxes and penalties required to be deposited and credited to the
County
Assessment
and Taxation Fund under this section shall be deposited and credited in the same manner that the remaining interest is deposited and credited under ORS 311.385. [1989 c.796 Â§12; 1991 c.459 Â§255; 1997 c.782 Â§10; 1999 c.701 Â§2]

Â Â Â Â Â  311.510 Date of delinquency. Taxes on real property not paid on or before May 15 shall be delinquent. Taxes on personal property shall become delinquent whenever any third thereof, or other specified installment, is not paid on or before its due date, as provided in ORS 311.505. [Amended by 1979 c.703 Â§10]

Â Â Â Â Â  311.512 Collection of taxes on manufactured structures. (1) Taxes on manufactured structures assessed as real property shall become due, become delinquent, and be collected at the same time and in the same manner as taxes on other real property. Taxes on manufactured structures assessed as personal property are subject to all the provisions of law relating to the assessment, taxation and collection of personal property taxes.

Â Â Â Â Â  (2) The seizure and sale for tax delinquency of a manufactured structure assessed as personal property must be conducted and carried out in the same manner as provided by law for the seizure and sale of other personal property for the collection of taxes due thereon, except as follows:

Â Â Â Â Â  (a) If the records of the Department of Consumer and Business Services indicate that the person to whom the seized manufactured structure is assessed is not the security interest holder, the tax collector, before selling the manufactured structure, shall give notice of the sale to any security interest holder by registered or certified mail, addressed to the security interest holder at the last-known address of the holder as shown by the records of the Department of Consumer and Business Services, mailed not later than the 10th day before the sale.

Â Â Â Â Â  (b) At any time before the sale, the person assessed or security interest holder of the manufactured structure to be sold may pay the tax collector the full amount of the delinquent taxes, plus any penalties and interest thereon, and costs incurred by the tax collector in seizing the manufactured structure and arranging its sale. If this is done, the tax collector may not hold the sale and shall return the manufactured structure to the person entitled to possession of the structure.

Â Â Â Â Â  (c) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the manufactured structure, the tax collector first shall pay to the security interest holder, according to the records of the Department of Consumer and Business Services, the amount of their interest to the extent there are sufficient moneys to do so, and shall pay any amount thereafter remaining to the owner of the manufactured structure. [1969 c.605 Â§17; 1983 c.748 Â§6; 1985 c.16 Â§458; 2003 c.655 Â§71]

Â Â Â Â Â  311.513 Collection of taxes due upon resolution of appeal. (1) Whenever any property value or claim for exemption or cancellation of a property tax assessment is appealed to the board of property tax appeals or to the tax court and the final resolution of the controversy results in additional taxes due on the property, the additional taxes becoming due shall be payable without interest if paid in the period prior to the 16th of the month next following the correction of the assessment and tax roll.

Â Â Â Â Â  (2) If the additional taxes described in this section are not paid prior to the date specified in subsection (1) of this section, the additional taxes shall be considered for all purposes of collection and enforcement of payment as having been delinquent on the date the taxes would normally have become delinquent if the additional taxes had been timely extended on the roll, except that any interest shall be computed prospectively from the 16th of the month following the correction of the roll. [2003 c.274 Â§2]

Â Â Â Â Â  311.514 Computation of interest when interest computation date falls on Saturday, Sunday or legal holiday. If any date for which interest is computed by a tax collector falls on a Saturday, or on a Sunday or any legal holiday, the date for which interest is computed shall be the next business day following the Saturday, Sunday or legal holiday. [1993 c.6 Â§2]

Â Â Â Â Â  311.515 Partial payments. Partial payments of taxes levied and charged on any property of at least $40 may be made at any time. Interest shall be charged and collected on each such partial payment at the rate provided in ORS 311.505 (2) from the due date of the particular installment of the taxes on which it applies. Each such partial payment shall be credited first to interest so accrued and penalties, if any, and then to principal of the taxes. [Amended by 1953 c.49 Â§2; 1973 c.142 Â§2; 1975 c.704 Â§3; 1979 c.703 Â§7; 1985 c.613 Â§28]

Â Â Â Â Â  311.520 When cities exempt from penalty and interest. (1) If incorporated cities have acquired or acquire title to real property, through foreclosure or settlement of any lien, upon which property taxes have become a lien prior to the acquisition, interest and penalties on the taxes hereby are canceled, but the lien or liens for the taxes shall remain on the property and be satisfied only by full payment of the principal amount thereof. Any lien for taxes attaching to any such real property prior to the execution of the deed to the incorporated city shall be a valid and subsisting lien thereon.

Â Â Â Â Â  (2) The amendments by subsection (1) of this section do not apply to real property which an incorporated city acquired title to, prior to June 15, 1987, through foreclosure or settlement of any lien, if the incorporated city does not hold title to that property on June 15, 1987.

Â Â Â Â Â  (3) Nothing in this section shall be construed as affecting the exemption from taxation provided to cities and other municipal corporations by ORS 307.090. [Amended by 1987 c.333 Â§1]

Â Â Â Â Â  311.525 Property acquired by state remains subject to tax lien; cancellation of interest and penalties. If the State of Oregon acquires title to real property through foreclosure of mortgage held on the property by the state, or other means in settlement of existing indebtedness in favor of the state, upon which property taxes have become a lien prior to the acquisition, interest and penalties on the taxes hereby are canceled, but the lien or liens for the taxes shall remain on the property and be satisfied only by full payment of the principal amount thereof. Any lien for taxes attaching to any such real property prior to the execution of the deed to the state shall be a valid and subsisting lien thereon. [Amended by 1997 c.170 Â§49]

Â Â Â Â Â  311.530 [Amended by 1957 c.324 Â§9; repealed by 1965 c.344 Â§29 (311.531 enacted in lieu of 311.530)]

Â Â Â Â Â  311.531 Tax collector to file annual statement compiled from tax rolls. (1) On or before August 1 of each year the tax collector shall file with the county clerk a statement, on forms supplied by the Department of Revenue, compiled from the tax rolls, showing separately for each tax year for the prior seven years the following information as to transactions during the past fiscal year ending June 30:

Â Â Â Â Â  (a) The total amounts certified under ORS 311.105 (1) to be collected by the tax collector, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (b) The total amount of all adjustments made by the tax collector, in dollars, increasing the total amount to be collected, and a like figure for the decreases.

Â Â Â Â Â  (c) The total amount collected, exclusive of interest and penalties, the total amount remaining uncollected, broken down among real property, personal property and property assessed pursuant to ORS 308.505 to 308.665.

Â Â Â Â Â  (d) The total amount of interest and penalties collected, and the total amount of discounts or rebates allowed.

Â Â Â Â Â  (e) Other matters affecting the statement of the tax collector, striking a balance between the total of the tax roll and the total of collections.

Â Â Â Â Â  (2) The tax collector then shall make a certificate over the official signature of the collector, to be annexed to the statement, that the facts set forth therein are correct. A copy of the statement shall be filed with the county clerk, a copy filed with the county court and a copy filed with the Department of Revenue. A copy of the statement and also of the certificate shall be retained by the tax collector as a public record. [1965 c.344 Â§30 (enacted in lieu of 311.530); 1999 c.21 Â§30]

Â Â Â Â Â  311.540 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.545 Notice of delinquent taxes on real property. (1) As soon as practicable after taxes become delinquent each year, the tax collector shall send to each person, firm or corporation shown on the tax roll as owning real property on which the taxes due and charged have not been paid, a written notice, stating:

Â Â Â Â Â  (a) A brief description of each parcel of real property.

Â Â Â Â Â  (b) The total amount of taxes due and delinquent on the real property.

Â Â Â Â Â  (c) The rate of interest and penalties applicable thereto.

Â Â Â Â Â  (d) The date on or after which foreclosure proceedings may be commenced as provided by law.

Â Â Â Â Â  (2) The tax collector shall send the notice, in each instance, by letter mail to the last-known address of the person, firm or corporation shown on the tax roll, or otherwise reported to the tax collector, as owing the delinquent taxes.

Â Â Â Â Â  (3) This section does not apply where the amount of the taxes delinquent against any particular parcel of real property is less than $1. [Amended by 1953 c.47 Â§3]

Â Â Â Â Â  311.547 Notice of delinquent taxes on personal property. After any installment of personal property taxes becomes delinquent, and from time to time thereafter at the discretion of the tax collector, the tax collector shall as soon as practicable send to each person, firm or corporation in whose name personal property is shown on the tax roll and on which the taxes due and charged have not been paid, a written notice stating:

Â Â Â Â Â  (1) The total amount of taxes due and delinquent;

Â Â Â Â Â  (2) The date of delinquency;

Â Â Â Â Â  (3) The rate of interest applicable thereto;

Â Â Â Â Â  (4) The date interest begins to run; and

Â Â Â Â Â  (5) The date on or after which property will be distrained or a warrant served as provided by law. [1965 c.344 Â§31; 1979 c.703 Â§8; 1981 c.346 Â§3]

Â Â Â Â Â  311.550 Return address on envelope containing notice. All envelopes used by the tax collector in mailing statements or notices pertaining to the collection of taxes shall contain thereon a suitable return address. [Amended by 1965 c.344 Â§32]

Â Â Â Â Â  311.555 Property owners to furnish addresses. Each person, firm or corporation owning real or personal property within the state, or against whom taxes upon real or personal property are chargeable, shall keep the tax collector of the county where such real or personal property is situate informed of the true and correct address of the person, firm or corporation. No person, firm or corporation who fails to keep the tax collector so informed shall be permitted to plead lack of due notice given by the tax collector in any suit, action or other proceedings commenced or prosecuted under the provisions of ORS 311.545 to 311.565 or in any matter growing out of the administration of ORS 311.545 to 311.565. [Amended by 1981 c.346 Â§4]

Â Â Â Â Â  311.560 Noting address on tax roll. The tax collector shall note upon the tax roll, or in any other manner the tax collector deems most feasible, the true and correct address of each person, firm or corporation owning real or personal property in this state, as furnished under ORS 311.555 or as otherwise ascertained by the tax collector. [Amended by 1981 c.346 Â§5]

Â Â Â Â Â  311.565 Effect of tax collectorÂs failure to keep address or give notice. The failure of the tax collector to keep true and correct addresses, as provided in ORS 311.560, or to give the notice in the manner and form as provided for by ORS 311.545 to 311.550, shall not invalidate any proceeding to collect taxes, but shall subject the tax collector to any damages sustained by any person injured by the failure of the tax collector to keep the addresses or to give the notice. [Amended by 1953 c.47 Â§3; 1981 c.346 Â§6]

Â Â Â Â Â  311.605 ÂPersonÂ defined for ORS 311.605 to 311.635. As used in ORS 311.605 to 311.635, ÂpersonÂ includes any individual, firm, copartnership, company, association, corporation, estate, trust, trustee, receiver, syndicate or any group or combination acting as a unit. [Amended by 1995 c.79 Â§148]

Â Â Â Â Â  311.610 Warrants to enforce payments of taxes on personal property. (1) Promptly after a period of 30 days has elapsed from the date any tax on personal property has become delinquent (or within such period, at the tax collectorÂs discretion), the tax collector shall issue a warrant to enforce payment thereof.

Â Â Â Â Â  (2) The warrant shall contain:

Â Â Â Â Â  (a) The name of the person owning the personal property, or having possession or control thereof.

Â Â Â Â Â  (b) The description of the property as it appears either in the assessment or tax roll.

Â Â Â Â Â  (c) The year or years for which the taxes are delinquent.

Â Â Â Â Â  (d) The principal amount of the delinquent taxes for each year and the interest accrued to the date of issuance of such warrant.

Â Â Â Â Â  (e) A statement to the effect that immediately after service of the warrant, if the delinquent taxes and interest and costs of service are not paid, the warrant or a duplicate thereof will be recorded with the county clerk for entry in the County Clerk Lien Record of the county.

Â Â Â Â Â  (3) The tax collector shall prepare a list of all such warrants.

Â Â Â Â Â  (4) Where the tax collector has begun or completed proceedings under ORS 311.640, the tax collector need not issue a warrant unless the tax collector ascertains that such proceedings will not result in the collection of the full tax. [Amended by 1965 c.344 Â§33; 1983 c.696 Â§10]

Â Â Â Â Â  311.615 Service of warrants by publication. (1) Notice of the warrants required by ORS 311.610 and the issue thereof, except as provided in ORS 311.620, shall be given by four consecutive weekly publications thereof in a newspaper of general circulation in the county, to be designated by the county court. All warrants served by publication may be included in one general notice.

Â Â Â Â Â  (2) The published notice shall contain:

Â Â Â Â Â  (a) A general statement of the effect of the warrants when filed and recorded.

Â Â Â Â Â  (b) The names of the respective owners of the several personal properties and descriptions thereof as appearing in the latest tax roll or in the list or return listing or reporting the property pursuant to ORS 308.285 or 308.290.

Â Â Â Â Â  (c) The year or years for which taxes are delinquent on each property.

Â Â Â Â Â  (d) The amount of delinquent taxes for each year.

Â Â Â Â Â  (e) The interest accrued on each such amount to the date of issuance of the warrant.

Â Â Â Â Â  (3) The publication of the notice shall be sufficient service on each person named therein or interested in any property described therein. It shall not be necessary to mail a copy of the notice to the persons named in the published notice or interested in any property described therein. All persons named in the notice or owning or claiming to own, or having or claiming to have any interest in any property described therein, are required to take notice of the proceeding and of all steps thereunder. [Amended by 1971 c.568 Â§3; 2003 c.576 Â§198]

Â Â Â Â Â  311.620 Service of warrant. If it is deemed expedient to do so, notice may be given either by service of any warrant in the same manner as summons is served in an action at law, or by service of the warrant by certified mail, return receipt requested. Notice by personal service or by certified mail shall be in lieu of service by publication as to the persons so served. It shall not be necessary to include in the publication of the notice the names of such persons or the descriptions or other matters relating to their respective properties. [Amended by 1965 c.344 Â§34]

Â Â Â Â Â  311.625 Filing warrants; entry in lien record; lien on real and personal property. (1) Immediately after service of the warrant, or on completion of service by publication, as the case may be, the tax collector shall have the warrant or a duplicate thereof recorded by the county clerk in the County Clerk Lien Record maintained under ORS 205.130. When service has been made by certified mail, notation of the service shall be made on the warrant recorded by the county clerk and the returned receipt shall be attached to and made a part of the warrant on file in the office of the county tax collector. When service has been made by certified mail and the return receipt is sent electronically or by computer printout, the tax collector shall retain the return receipt record. The clerk shall enter in the County Clerk Lien Record the name of the owner of the personal property on which taxes are delinquent, as shown by the warrant, and the total amount of the delinquent taxes and interest for which the warrant was issued, with added cost charges, and the date of recording.

Â Â Â Â Â  (2) Thereupon, the amount of the warrant, so recorded, shall become a lien upon the title to any interest in real property owned by the person against whom the warrant is issued, and the taxes on personal property embraced in the warrant, with interest, penalties and costs applicable thereto, shall continue as a lien on all the personal property of the person assessed as otherwise provided by law. The effect shall be the same as though the people of the county had recovered judgment against the person charged for the full amount of the delinquent taxes covered by the warrant, together with interest thereon and costs as provided by law. [Amended by 1965 c.344 Â§35; 1983 c.696 Â§11; 1987 c.586 Â§37; 1989 c.415 Â§1; 2003 c.190 Â§1]

Â Â Â Â Â  311.630 Procedure of ORS 311.605 to 311.635 mandatory. Except as provided in ORS 311.610, the process of issuing, serving, recording and executing warrants covering all delinquent taxes on personal property, as provided in ORS 311.605 to 311.635, shall be mandatory, irrespective of any other process, procedure or remedy provided by law in respect to collection or payment of such taxes. [Amended by 1965 c.344 Â§36; 1971 c.259 Â§1; 2003 c.576 Â§199]

Â Â Â Â Â  311.633 Fee for service of warrant under ORS 311.605 to 311.635. The fee for service of a warrant pursuant to ORS 311.605 to 311.635 by publication, by mail or by personal service shall be $15. If service of a warrant pursuant to ORS 311.605 to 311.635 is by personal service, an additional fee may be charged equivalent to the amount collected for serving a summons or subpoena to one party under ORS 21.410 (1)(a). [1977 c.218 Â§2; 1983 c.93 Â§1]

Â Â Â Â Â  311.635 Execution; release of lien. (1) When the warrant has been recorded, the tax collector shall proceed to collect the amount due on the warrant in the manner prescribed by law in respect to an execution issued upon judgment of a court of record.

Â Â Â Â Â  (2) The tax collector shall release the lien of any warrant so recorded on payment or settlement of the delinquent taxes, interest and costs for recording, indexing and service of the warrant, or on a satisfactory showing that the person against whom the warrant was issued was under no liability for payment of the taxes at the time the warrant was issued and has not become liable for such payment at any subsequent time. [Amended by 1973 c.305 Â§8; 1987 c.586 Â§38]

Â Â Â Â Â  311.640 Levy and sale of personal property or real property machinery and equipment for delinquent property tax; notice. (1) As used in this section, ÂpropertyÂ is limited to personal property and machinery and equipment that is characterized by the county assessor as real property machinery and equipment and that is described in ORS 308.115 (3).

Â Â Â Â Â  (2)(a) Each year, the tax collector may collect taxes on property that are delinquent by seizure and sale of any of the following property:

Â Â Â Â Â  (A) The property assessed.

Â Â Â Â Â  (B) The taxable property belonging to or in the possession or control of the person assessed.

Â Â Â Â Â  (b) No property that is subject to taxation shall be exempt from seizure and sale for the payment of property taxes imposed on personal property or real property machinery and equipment.

Â Â Â Â Â  (3)(a) Immediately upon taking the property into possession, the tax collector shall:

Â Â Â Â Â  (A) Notify, by mail, the owner, or person in possession or control of the property at the time of the seizure. If the name and address of the owner or the person in control or possession of the property is unknown to the tax collector, the tax collector shall notify the person to whom the property was assessed at the address noted upon the tax roll. If the property was not assessed, and the owner or person in possession or control of the property at the time of the seizure is unknown to the tax collector, no notice need be given under this subparagraph.

Â Â Â Â Â  (B) Notify, by mail, all security interest holders and other encumbrancers of record, at their addresses as shown in the records of encumbrance. If no addresses appear in the records of encumbrance, no mailing is required under this subparagraph.

Â Â Â Â Â  (C) Advertise the seized property for sale by posting written or printed notices of the time and place of sale in three public places in the county not less than 10 days prior to the sale. Failure to give or post the notices required by this paragraph shall not invalidate the sale. However, the owner, encumbrancer or other injured person shall have recourse against the tax collector for damages.

Â Â Â Â Â  (b) The notice under paragraph (a) of this subsection shall:

Â Â Â Â Â  (A) Describe the personal property or real property machinery and equipment seized.

Â Â Â Â Â  (B) State the total amount of property taxes due and delinquent on personal property or real property machinery and equipment, the date of delinquency, the rate of interest and the date the interest begins to run.

Â Â Â Â Â  (C) State that if the property taxes, interest, penalties and costs are not paid the property will be sold at public vendue, and the date and hour of sale.

Â Â Â Â Â  (D) State either that the property seized is the property assessed or is property assessed as the same category, or that the property seized is distrained under ORS 311.405 (3)(a)(B).

Â Â Â Â Â  (c) If payment of the property taxes, interest, penalties and costs is made before the time fixed for sale, the tax collector shall release the seized property.

Â Â Â Â Â  (d) If any person disputes the statements contained in the notice described in this subsection or the property tax lien priority, the burden of proving the statements contained in the notice or the priority of the property tax lien shall be on the tax collector.

Â Â Â Â Â  (e) If it is determined that the seized property is exempt or nontaxable or that the taxpayer has no interest in the property, or that the taxes on that property have been paid, the tax collector shall release the property. However, if it is determined that the taxpayer has an interest in the property and that the property is taxable and is not exempt from seizure and sale, the tax collector shall proceed to sell the property at public vendue unless the taxes are paid as provided in paragraph (c) of this subsection.

Â Â Â Â Â  (4) At the sale the person offering to pay the amount of taxes, interest and penalties due on the property for the least quantity of the property shall be the purchaser of that quantity, and the remainder of the property shall be discharged from the lien. If no bidder at the sale offers to pay the amount due against the property at the time set for the sale or at any adjournment of the sale, title to the property shall immediately vest in the county free and clear of all liens and encumbrances. Thereafter, the county governing body may sell the property, or any part of the property, at private sale, without further notice, for a price and on such terms as the governing body considers reasonable. Any sale shall be absolute and without right of redemption.

Â Â Â Â Â  (5) If the amount realized on the sale is in excess of the amount of taxes, interest, penalties and costs due on the property, the excess shall be repaid to the person charged with the taxes, interest, penalties and costs. However, if the property is subject to a judgment, mortgage, security interest or other lien or encumbrance of record, the excess shall be paid over to the holder or holders of the judgment, mortgage, security interest or other lien or encumbrance as the interest of the holder or holders may appear. [Amended by 1955 c.720 Â§4; 1973 c.305 Â§9; 1981 c.346 Â§7; 2001 c.41 Â§4; 2001 c.43 Â§1]

Â Â Â Â Â  311.645 Charging personal property taxes against real property. (1) Whenever, after delinquency, in the opinion of the tax collector, it becomes necessary to charge taxes on personal property against real property in order that the personal property taxes may be collected, the tax collector shall select for the purpose some particular tract or lots of real property owned by the person, firm, corporation or association owing the personal property taxes and shall note on the tax roll opposite the tract or lots selected the taxes on the personal property. Thereafter, the personal property taxes shall be a lien on the real property selected and shall be enforced in the same manner as other tax liens on real property. The notation of the lien, with the date thereof, shall be entered on the tax roll. Unless the notation and date are entered on the roll, the lien shall be of no force or effect.

Â Â Â Â Â  (2) Subsection (1) of this section shall not be applicable to real property as to which all of the following conditions exist:

Â Â Â Â Â  (a) The property is owned as tenants by the entirety by a member of a partnership and the spouse of the member who is not a member of the partnership.

Â Â Â Â Â  (b) The property is used as the personal residence of the spouse.

Â Â Â Â Â  (c) The partner contributed no part of the consideration in the transaction which vested an ownership interest in the spouse.

Â Â Â Â Â  (d) The delinquent personal property taxes for which a lien is sought under subsection (1) of this section are the taxes of the partnership and not of the spouse.

Â Â Â Â Â  (3) Any lien upon real property described in subsection (2) of this section is void and of no effect.

Â Â Â Â Â  (4) Any lien upon property described in subsection (2) of this section existing on August 22, 1969, or which may hereinafter be imposed, shall be extinguished, set aside and held for naught upon the verified petition of the spouse to the county commissioners and proof by the spouse of the requirements described in subsection (2) of this section. Upon approval of the petition, the county commissioners shall order the necessary correction to be made in the tax rolls. [Amended by 1969 c.701 Â§1; 2001 c.753 Â§1]

Â Â Â Â Â  311.650 Collection of taxes on real property of the
United States
held under contract of sale, lease or other interest less than a fee. In addition to all other remedies available for the collection of taxes, all taxes levied in any year against real property held under contract of sale, lease or other interest less than fee, as provided in ORS 307.050 and 307.060, shall be a debt due and owing from the person, corporation or association holding the property as of the date of delinquency for taxes on real property for the tax year. If the tax is not paid within one year from such date, the county within which the real property is located may institute for itself, the State of
Oregon
and all other municipal corporations sharing in such taxes, an action for the collection of the taxes, together with interest, costs and other lawful charges thereon. At the time of commencement of the action the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties either real or personal, of the person, corporation or association.

Â Â Â Â Â  311.655 Companies assessed by Department of Revenue; tax as debt; lien for taxes; action for collection; warrant for payment. (1) Except as provided in ORS 308.640 and 308.820, all taxes assessed and levied against the properties, both real and personal, of companies specified in ORS 308.515 shall be a debt due and owing from such companies and shall constitute a lien as of July 1 of the year of assessment on all the real and personal property of such companies within this state. Such taxes shall become delinquent whenever any specified installment is not paid on or before its due date as provided in ORS 311.505.

Â Â Â Â Â  (2) Whenever taxes so assessed and levied against any of such companies are not paid before the date of delinquency thereof, the county in which the taxes are due and owing immediately shall institute for itself, the State of Oregon, and all other municipal corporations sharing in the taxes, an action to collect the taxes, together with interest, penalties, costs and other lawful charges thereon. At the time of commencement of the action the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of such company or companies, without the necessity of filing either an affidavit or undertaking, as otherwise provided by law. The county clerk of the county where the action is commenced shall immediately issue writs of attachment and garnishment on application by the district attorney of the county. The writs shall be directed to the sheriffs of as many counties as the district attorney deems necessary. The Department of Revenue immediately shall be notified of the tax delinquency of the company and of the commencement of the action.

Â Â Â Â Â  (3) If the defendant in an action commenced pursuant to subsection (2) of this section operates or has properties in more than one county in the state, the Department of Revenue shall be made a party plaintiff in the action. If taxes so assessed and levied against the defendant by any other county of the state are also delinquent, such county or counties shall also be made parties plaintiff in the action.

Â Â Â Â Â  (4) At any time after delinquency the tax collector of any county in which personal property taxes are due and owing may in addition to the countyÂs right to commence an action as provided in subsection (2) of this section, issue a warrant to enforce payment thereof in the manner provided for in ORS 311.610 and 311.620 and cause the warrant to be filed as provided in ORS 311.625. [Amended by 1957 c.628 Â§10; 1971 c.378 Â§1; 1979 c.703 Â§9; 1997 c.154 Â§48]

Â Â Â Â Â  311.656 Notice to tax collector on foreclosure of security interest or lien on taxable personal property or real property machinery and equipment; effect if taxes due. (1) No security interest in, or other lien upon, taxable personal property or real property machinery and equipment shall be foreclosed by the sale of the property unless the secured party, an agent or the attorney for the secured party, at least five days before the date of the sale, has mailed or delivered to the tax collector of the county in which the sale is to be held, a copy of the notice of the foreclosure sale. The notice shall be mailed to the tax collector, return receipt requested, and shall contain a list of the personal property or real property machinery and equipment to be sold, together with the name and address of the owners of the property. Failure to mail or deliver the notice shall not invalidate the sale, but the tax collector shall have recourse against the secured party on behalf of the taxing units for any damages sustained on account of failure to mail or deliver the notice.

Â Â Â Â Â  (2) Upon receipt of the notice under subsection (1) of this section, the tax collector shall determine if the owner of the property has paid the property taxes and if the tax collector finds that the taxes are due and owing, the tax collector, unless the taxes are paid upon demand, shall distrain the property under ORS 311.640, or so much of the property as may be necessary to pay the taxes, interest, penalties and costs. No transfer of personal property or real property machinery and equipment to the secured party or to the holder of a lien on the property in any way shall affect the lien for property taxes assessed against the property. [1981 c.346 Â§12; 2001 c.41 Â§5]

COLLECTION OF ANY STATE PROPERTY TAX APPORTIONED TO COUNTIES

Â Â Â Â Â  311.657 Transmission of transcript of apportionment to county clerks; notice of levy. Upon the filing of the certificate as to the amount of revenue to be raised for state purposes and apportionment of a levy, as required by ORS 291.445, the Oregon Department of Administrative Services shall immediately transmit an accurate transcript of the apportionment, if any, to the county clerks and county assessors of the several counties. The transcript shall be considered by the county assessors as a notice of levy. [Formerly 309.530; 1991 c.220 Â§2]

Â Â Â Â Â  311.658 Collection, payment of state levy; informing State Treasurer of state levy for bonded indebtedness and interest; rules. (1) Each of the several counties shall collect and pay over as required by law the amount apportioned as provided under ORS 311.657 and 311.375 and this section.

Â Â Â Â Â  (2) The state shall be considered a taxing district for purposes of ORS 311.105. However, the state shall not be included in any distribution of moneys (in lieu of tax or otherwise) that are required to be apportioned among and offset against the levy of one or more particular districts, but only in the distribution of those tax moneys that are used to reduce the amount of taxes extended on the roll and collected by the tax collector.

Â Â Â Â Â  (3) Notwithstanding ORS 311.385, property tax moneys collected pursuant to a state levy shall not be deposited to the unsegregated tax collections account under ORS 311.385 but shall be deposited in the county treasury and distributed as provided under ORS 311.375.

Â Â Â Â Â  (4) The state shall not be included in the percentage distribution schedule under ORS 311.390.

Â Â Â Â Â  (5) It shall not be necessary to change the values of the particular descriptions of property assessed in each of the several counties on the assessment rolls on account of a state levy of ad valorem property tax.

Â Â Â Â Â  (6) No deduction or abatement shall be made from the apportionment of any county because of the delinquency of any taxpayer, or error or omission in the assessment roll or for any other reason.

Â Â Â Â Â  (7) In exercising its supervisory powers under ORS 306.115 (1), the Department of Revenue may adopt rules governing the certification, apportionment, transmission of transcript, extension, offset, collection and distribution of the state tax levy. The Department of Revenue and the Oregon Department of Administrative Services shall develop procedures for informing the State Treasurer of the condition of any general obligation bond fund program and any state levy anticipated or made under this section. [Formerly 309.550; 1991 c.220 Â§3]

Â Â Â Â Â  311.660 State levy collection limited to levies for payment of bonded indebtedness and interest. The State of
Oregon
shall not for any fiscal year collect a state property tax, either directly or by apportionment among the several counties, in any greater amount than it may be necessary to collect by means of such a property tax for that year to pay bonded indebtedness or the interest thereon. [Amended by 1957 s.s. c.6 Â§1; 2005 c.94 Â§64]

Â Â Â Â Â  311.662 Validity of state levy for payment of bonded indebtedness and interest; effect of certification, levy, apportionment or collection proceeding or procedure. The validity of any certification, levy, apportionment or collection made pursuant to ORS 291.342, 291.445, 311.375, 311.657 or 311.658 shall not be dependent upon nor be affected by the validity or regularity of any proceeding or procedural activity relating thereto. Any certification required by ORS 291.445 and any transcript pursuant to ORS 311.657 shall contain recitals that they are issued pursuant to ORS 291.342, 291.445, 311.375, 311.657 and 311.658 and such recitals shall be conclusive evidence of their validity and of the regularity of their issuance. [1991 c.220 Â§5]

DEFERRED COLLECTION OF
HOMESTEAD
PROPERTY TAXES

Â Â Â Â Â  311.666 Definitions for ORS 311.666 to 311.701. As used in ORS 311.666 to 311.701:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) Â
Homestead
Â means the owner occupied principal dwelling, either real or personal property, owned by the taxpayer and the tax lot upon which it is located. If the homestead is located in a multiunit building, the homestead is the portion of the building actually used as the principal dwelling and its percentage of the value of the common elements and of the value of the tax lot upon which it is built. The percentage is the value of the unit consisting of the homestead compared to the total value of the building exclusive of the common elements, if any.

Â Â Â Â Â  (3) ÂPerson with a disabilityÂ means a person who has been determined to be eligible to receive or who is receiving federal Social Security benefits due to disability or blindness, including a person who is receiving Social Security survivor benefits in lieu of Social Security benefits due to disability or blindness.

Â Â Â Â Â  (4) ÂTaxpayerÂ means an individual who has filed a claim for deferral under ORS 311.668 or individuals who have jointly filed a claim for deferral under ORS 311.668.

Â Â Â Â Â  (5) ÂTax-deferred propertyÂ means the property upon which taxes are deferred under ORS 311.666 to 311.701.

Â Â Â Â Â  (6) ÂTaxesÂ or Âproperty taxesÂ means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll. [1963 c.569 Â§7; 1977 c.160 Â§1; 1983 c.550 Â§1; 1999 c.1097 Â§1; 2001 c.184 Â§1; 2007 c.70 Â§77]

Â Â Â Â Â  311.668 Deferral of tax on homestead; joint election; age and income requirements; filing claim; appeal for denial or disqualification. (1)(a) Subject to ORS 311.670, an individual, or two or more individuals jointly, may elect to defer the property taxes on their homestead by filing a claim for deferral with the county assessor after January 1 and on or before April 15 of the first year in which deferral is claimed if:

Â Â Â Â Â  (A) The individual, or, in the case of two or more individuals filing a claim jointly, each individual, is 62 years of age or older on April 15 of the year in which the claim is filed; or

Â Â Â Â Â  (B) The individual is a person with a disability on April 15 of the year in which the claim is filed. In the case of individuals filing a claim jointly, only one individual need be a person with a disability in order to make the election.

Â Â Â Â Â  (b) In order to make the election described in paragraph (a) of this subsection, the individual must have, or in the case of two or more individuals filing a claim jointly, all of the individuals together must have household income, as defined in ORS 310.630, for the calendar year immediately preceding the calendar year in which the claim is filed of less than $32,000.

Â Â Â Â Â  (c) The county assessor shall forward each claim filed under this subsection to the Department of Revenue which shall determine if the property is eligible for deferral.

Â Â Â Â Â  (2) When the taxpayer elects to defer property taxes for any year by filing a claim for deferral under subsection (1) of this section, it shall have the effect of:

Â Â Â Â Â  (a) Deferring the payment of the property taxes levied on the homestead for the fiscal year beginning on July 1 of such year.

Â Â Â Â Â  (b) Continuing the deferral of the payment by the taxpayer of any property taxes deferred under ORS 311.666 to 311.701 for previous years which have not become delinquent under ORS 311.686.

Â Â Â Â Â  (c) Continuing the deferral of the payment by the taxpayer of any future property taxes for as long as the provisions of ORS 311.670 are met.

Â Â Â Â Â  (3) If a guardian or conservator has been appointed for an individual otherwise qualified to obtain deferral of taxes under ORS 311.666 to 311.701, the guardian or conservator may act for such individual in complying with the provisions of ORS 311.666 to 311.701.

Â Â Â Â Â  (4) If a trustee of an inter vivos trust which was created by and is revocable by an individual, who is both the trustor and a beneficiary of the trust and who is otherwise qualified to obtain a deferral of taxes under ORS 311.666 to 311.701, owns the fee simple estate under a recorded instrument of sale, the trustee may act for the individual in complying with the provisions of ORS 311.666 to 311.701.

Â Â Â Â Â  (5) Nothing in this section shall be construed to require a spouse of an individual to file a claim jointly with the individual even though the spouse may be eligible to claim the deferral jointly with the individual.

Â Â Â Â Â  (6) Any person aggrieved by the denial of a claim for deferral of homestead property taxes or disqualification from deferral of homestead property taxes may appeal in the manner provided by ORS 305.404 to 305.560.

Â Â Â Â Â  (7)(a) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income that may be incurred under an allowable claim for deferral under subsection (1)(b) of this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

Â Â Â Â Â  (B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum household income determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [1963 c.569 Â§Â§8, 22; 1975 c.372 Â§1; 1977 c.160 Â§2; 1981 c.853 Â§1; 1983 c.550 Â§2; 1987 c.512 Â§5; 1989 c.948 Â§14; 1995 c.79 Â§149; 1995 c.650 Â§78; 1995 c.803 Â§1; 1999 c.1097 Â§2; 2001 c.753 Â§25; 2007 c.70 Â§78]

Â Â Â Â Â  311.670 Property entitled to deferral. In order to qualify for tax deferral under ORS 311.666 to 311.701, the property must meet all of the following requirements when the claim is filed and thereafter so long as the payment of taxes by the taxpayer is deferred:

Â Â Â Â Â  (1) The property must be the homestead of the individual or individuals who file the claim for deferral, except for an individual required to be absent from the homestead by reason of health.

Â Â Â Â Â  (2) The person claiming the deferral must, by himself or herself or together with his or her spouse, own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale, or two or more persons must together own or be purchasing the fee simple estate with rights of survivorship under a recorded instrument of sale if all owners live in the homestead and if all owners apply for the deferral jointly.

Â Â Â Â Â  (3) There must be no prohibition to the deferral of property taxes contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security. [1963 c.569 Â§9; 1965 c.344 Â§37; 1977 c.160 Â§3; 1983 c.550 Â§3; 1985 c.140 Â§3]

Â Â Â Â Â  311.672 Claim forms; contents. (1) A taxpayerÂs claim for deferral under ORS 311.668 shall be in writing on a form supplied by the Department of Revenue and shall:

Â Â Â Â Â  (a) Describe the homestead.

Â Â Â Â Â  (b) Recite facts establishing the eligibility for the deferral under the provisions of ORS 311.666 to 311.701, including facts that establish that the household income as defined in ORS 310.630 of the individual, or in the case of two or more individuals claiming the deferral jointly, of all of the individuals together was, for the calendar year immediately preceding the calendar year in which the claim is filed, less than or equal to the maximum household income that may be incurred under an allowable claim for deferral, as provided in ORS 311.668.

Â Â Â Â Â  (c) Have attached any documentary proof required by the department to show that the requirements of ORS 311.666 to 311.701 have been met.

Â Â Â Â Â  (2) There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true. [1963 c.569 Â§10; 1977 c.160 Â§4; 1983 c.550 Â§4; 1989 c.948 Â§15; 1993 c.19 Â§12; 1995 c.803 Â§2; 1999 c.1097 Â§3]

Â Â Â Â Â  311.673 State liens against tax-deferred property. (1) The Department of Revenue shall have a lien against tax-deferred property for payment of deferred taxes plus interest on the deferred taxes and any fees paid by the department in connection with the filing, recording, release or satisfaction of the lien. The liens for deferred taxes shall attach to the property on July 1 of the year in which the taxes were assessed. The deferred property tax liens shall have the same priority as other real property tax liens except that the lien of mortgages, trust deeds or security interests that is filed, recorded or noted on any certificate of title or in any record maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 prior in time to the attachment of the lien for deferred taxes shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (2) The deferred property tax lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the department if the department prevails in a foreclosure action under this section. The court may award reasonable attorney fees to a defendant who prevails in a foreclosure action under this section if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (3) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

Â Â Â Â Â  (4) This section applies only to deferred property tax liens arising prior to October 3, 1989. [1977 c.160 Â§15; 1981 c.897 Â§47; 1983 c.550 Â§13; 1985 c.140 Â§1; 1989 c.948 Â§1; 1995 c.526 Â§1; 1995 c.696 Â§20; 2007 c.363 Â§1]

Â Â Â Â Â  311.674 Listing of tax-deferred property; interest accrual. (1) If eligibility for deferral of homestead property is established as provided in ORS 311.666 to 311.701, the Department of Revenue shall notify the county assessor and the county assessor shall show on the current ad valorem assessment and tax roll which property is tax-deferred property by an entry clearly designating such property as tax-deferred property.

Â Â Â Â Â  (2) When requested by the department, the tax collector shall send to the department as soon as the taxes are extended upon the roll the tax statement for each tax-deferred property.

Â Â Â Â Â  (3) Interest shall accrue on the actual amount of taxes advanced to the county for the tax-deferred property at the rate of six percent per annum.

Â Â Â Â Â  (4) For property taxes deferred after October 3, 1979, the state liens provided by ORS 311.673 and 311.679 and recorded under ORS 311.675 shall be for the actual amount of taxes advanced to the counties and not for the gross amount of taxes for which the property would be liable as shown on the tax statement for each tax-deferred property. For taxes deferred prior to October 3, 1979, the lien under ORS 311.673 is for the gross amount of taxes extended upon the tax roll against each tax-deferred property and interest shall continue to accrue on the gross amount of taxes rather than on the actual amount of taxes paid to the county. [1963 c.569 Â§11; 1971 c.572 Â§1; 1977 c.160 Â§5; 1979 c.678 Â§1; 1989 c.948 Â§4]

Â Â Â Â Â  311.675 Recording liens; recording constitutes notice of state lien. (1) In each county in which there is tax-deferred property, the Department of Revenue shall cause to be recorded in the mortgage records of the county a list of tax-deferred properties that lie in the county. The list shall contain a description of the property as listed on the assessment roll together with the name of the owner as listed on the assessment roll.

Â Â Â Â Â  (2)(a) The recording of tax-deferred properties under subsection (1) of this section is notice that the Department of Revenue claims a lien against those properties in the amount of the deferred taxes plus interest on the deferred taxes together with any fees paid by the department in connection with the filing, recording, release or satisfaction of the lien.

Â Â Â Â Â  (b) If the recording of tax-deferred properties under subsection (1) of this section occurred prior to January 1, 1990, the recording is notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest on the deferred taxes together with any fees paid by the department in connection with the filing, recording, release or satisfaction of the lien, whether or not the amount of taxes, interest or fees is listed.

Â Â Â Â Â  (3)(a) When an ownership document is issued under ORS 446.566 to 446.646, or issuance of the document is pending, for a tax-deferred manufactured structure assessed as personal property under ORS 308.875, the Department of Revenue shall file with the Department of Consumer and Business Services an application for notation of the deferred property tax lien as a security interest on behalf of the State of Oregon. The Department of Consumer and Business Services shall note the lien as a security interest in the same manner as other security interests in manufactured structures. A lien noted as a security interest in records maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 shall have the same legal effect as other security interests in manufactured structures.

Â Â Â Â Â  (b) For any other tax-deferred homestead assessed as personal property, the Department of Revenue may file notice of the deferred property tax lien as a security interest on behalf of the State of
Oregon
with the office of the Secretary of State or with any other designated filing office pursuant to ORS chapter 79.

Â Â Â Â Â  (4)(a) Notwithstanding the provisions of ORS 182.040 to 182.060 and 205.320 relating to the time and manner of payment of fees to the county clerk, the department shall not be required to pay any filing, indexing or recording fees to the county in connection with the filing, recording, release or satisfaction of liens against tax-deferred properties of that county in advance or at the time entry is made. The manner of payment of the fees shall be as provided in ORS 205.395 for the payment of fees for filing, recording and making entry of warrants or orders in the County Clerk Lien Record.

Â Â Â Â Â  (b) The Department of Revenue shall pay filing fees for any application for notation of the deferred property tax lien as a security interest in tax-deferred properties to the Department of Consumer and Business Services as provided in ORS 446.646 or in rules adopted under ORS 446.646.

Â Â Â Â Â  (c) If the Department of Revenue files notice of the deferred property tax lien as a security interest on behalf of the State of Oregon with the office of the Secretary of State or with any other designated filing office under subsection (3) of this section, the department shall pay filing fees to the Secretary of State or to the other filing office pursuant to ORS chapter 79. [1977 c.160 Â§16; 1985 c.140 Â§2; 1989 c.948 Â§5; 1999 c.654 Â§27; 2007 c.363 Â§2]

Â Â Â Â Â  311.676 County tax collector to receive amount equivalent to deferred taxes from state. (1) Upon determining the amount of deferred taxes on tax-deferred property for the tax year, the Department of Revenue shall pay to the respective county tax collectors an amount equivalent to the deferred taxes less three percent thereof. Payment shall be made from the revolving account established under ORS 311.701.

Â Â Â Â Â  (2) The department shall maintain accounts for each deferred property and shall accrue interest only on the actual amount of taxes advanced to the county.

Â Â Â Â Â  (3)(a) If only a portion of taxes are deferred under ORS 311.689, the department shall pay the portion that is eligible for deferral to the tax collector and shall provide a separate notice to the county assessor stating the amount of property taxes that the department is paying.

Â Â Â Â Â  (b) The notice stating the amount of property taxes paid by the department and any other county records indicating those amounts are not subject to the prohibitions against disclosure set forth in ORS 314.835. [1963 c.569 Â§24; 1967 c.335 Â§35; 1967 c.494 Â§1; 1971 c.572 Â§2; 1977 c.160 Â§6; 1979 c.678 Â§2; 1980 c.19 Â§8; 1983 c.550 Â§14; 1999 c.1097 Â§4; 2001 c.184 Â§2; 2001 c.753 Â§27]

Â Â Â Â Â  311.677 [1967 c.335 Â§34; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.678 Notice to taxpayer regarding duty to claim deferral annually. (1) On or before December 15 of each year, the Department of Revenue shall send a notice to each taxpayer who has claimed deferral of property taxes for the current tax year. The notice shall:

Â Â Â Â Â  (a) Inform the taxpayer that the property taxes have or have not been deferred in the current year.

Â Â Â Â Â  (b) Show the total amount of deferred taxes remaining unpaid since initial application for deferral and the interest accruing therein to November 15 of the current year.

Â Â Â Â Â  (c) Inform the taxpayer that voluntary payment of the deferred taxes may be made at any time to the Department of Revenue.

Â Â Â Â Â  (d) Contain any other information that the department considers necessary to facilitate administration of the homestead deferral program, including but not limited to the right of the taxpayer to submit any elderly rental assistance amount received under ORS 310.630 to 310.706 to reduce the total amount of the deferred taxes and interest.

Â Â Â Â Â  (2) The department shall give the notice required under subsection (1) of this section by an unsealed postcard or other form of mail sent to the residence address of the taxpayer as shown in the claim for deferral or as otherwise determined by the department to be the correct address of the taxpayer. [1963 c.569 Â§12; 1971 c.572 Â§3; 1977 c.160 Â§7; 1983 c.550 Â§10; 1989 c.948 Â§13; 1997 c.170 Â§25]

Â Â Â Â Â  311.679 Estimate of deferred taxes; lien; foreclosure; voluntary payment. (1) At the time that the taxpayer elects to defer property taxes under ORS 311.666 to 311.701 or if the taxpayer has elected to defer property taxes prior to July 1, 1990, the Department of Revenue shall estimate the amount of property taxes that will be deferred for tax years beginning on or after July 1, 1990, interest on the deferred taxes and any fees paid by the department in connection with lien filing, recording, release or satisfaction. Thereafter, the department shall have a lien in the amount of the estimate.

Â Â Â Â Â  (2) The lien created under subsection (1) of this section shall attach to the property to which the election to defer relates on July 1 of the tax year of initial deferral or on July 1, 1990, whichever is applicable.

Â Â Â Â Â  (3) The lien created under subsection (1) of this section in the amount of the estimate shall have the same priority as other real property tax liens except that the lien of mortgages, trust deeds or security interests that is filed, recorded or noted on a certificate of title or in any record maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 prior in time to the attachment of the lien for deferred taxes shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (4) If during the period of tax deferment, the amount of taxes, interest and fees exceeds the estimate, the Department of Revenue shall have a lien for the amount of the excess. The liens for the excess shall attach to the property on July 1 of the tax year in which the excess occurs. The lien for the excess shall have the same priority as other real property tax liens, except that the lien of mortgages, trust deeds or security interests that is filed, recorded or noted on any certificate of title or in any record maintained by the Department of Consumer and Business Services pursuant to ORS 446.566 to 446.646 prior in time to the date that the Department of Revenue records an amendment to its estimate to reflect its lien for the excess shall be prior to the lien for the excess.

Â Â Â Â Â  (5)(a) The notice of lien for deferred taxes recorded as provided in ORS 311.675 (1) and (2) arising on or after October 3, 1989, shall list the amount of the estimate of deferred taxes, interest and fees made by the department under subsection (1) of this section. Any amendment to the notice of lien to reflect a lien for excess, as described under subsection (4) of this section, shall list the amount of the excess that the department claims as lien.

Â Â Â Â Â  (b) If notice of lien with respect to any homestead has been filed or recorded as provided under ORS 311.675 (1) to (3) prior to January 1, 1990, and the lien has not been released or satisfied, the department shall cause a further notice of lien to be recorded in the mortgage records of the county. The further notice of lien shall list the amount of the estimate of deferred taxes and interest made by the department under subsection (1) of this section and any amendment to the notice to reflect a lien for excess, described under subsection (4) of this section, and shall list the amount of the excess that the department claims as lien.

Â Â Â Â Â  (6) A lien created under this section may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (7) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred property taxes under ORS 311.701.

Â Â Â Â Â  (8) By means of voluntary payment made as provided under ORS 311.690, the taxpayer may limit the amount of the lien for deferred taxes created under this section. If the taxpayer desires that the limit be reflected in the records of the county, the taxpayer must request, subject to any rules adopted by the department, that the department cause a partial satisfaction of the lien to be recorded in the county. Upon receipt of such a request, the department shall cause a partial satisfaction, in the amount of the voluntary payment, to be recorded. Nothing in this subsection shall affect the priority of the liens of the department, as originally created under subsections (1) and (4) of this section.

Â Â Â Â Â  (9) Nothing in this section shall affect any lien arising under ORS 311.666 to 311.701 for taxes assessed before January 1, 1990. However, except as provided under this section, no lien for taxes shall arise under ORS 311.666 to 311.701 for taxes assessed after December 31, 1989.

Â Â Â Â Â  (10)(a) Notwithstanding any other provision of this section, a lien arising under this section as the result of a deferral of property taxes on the homestead of a person with a disability who is younger than 62 years of age during the tax year may not exceed 90 percent of the real market value of the homestead.

Â Â Â Â Â  (b) Property may continue to qualify for property tax deferral under ORS 311.666 to 311.701 even though the amount of property taxes being paid by the department may not increase the amount of the lien arising under this section.

Â Â Â Â Â  (11) This section first applies to liens for deferred taxes arising on or after October 3, 1989. [1989 c.948 Â§3; 1995 c.526 Â§2; 1995 c.618 Â§64; 1999 c.1097 Â§5; 2007 c.70 Â§79; 2007 c.363 Â§3]

Â Â Â Â Â  311.680 [1963 c.569 Â§13; 1971 c.572 Â§4; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.681 Request to retroactively claim deferral. (1) Notwithstanding ORS 311.668, if an individual (or two or more individuals jointly) who has elected to defer homestead property taxes in a prior tax year has not filed a timely claim for deferral for one or more tax years succeeding the year in which property taxes were initially deferred under ORS 311.666 to 311.701, then the individual may request that the Director of the Department of Revenue grant a retroactive deferral of property taxes on the property. A spouse who is eligible to make the election under ORS 311.688 may also request a grant of retroactive deferral under this section.

Â Â Â Â Â  (2) The director may, in the discretion of the director, grant or deny the retroactive deferral of property taxes. No appeal from a decision of the director under this section may be made.

Â Â Â Â Â  (3) The director shall not grant a retroactive deferral of property taxes if, in any intervening year between the year in which deferral was last granted to the property and the last year for which retroactive deferral is being requested, the property would not have been eligible for deferral had the claim for deferral been timely filed.

Â Â Â Â Â  (4) If the director grants a retroactive deferral of property taxes under this section, the department shall pay to the county tax collector an amount equal to the deferred taxes for each year, less three percent. Interest shall accrue on the actual amount of taxes advanced to the county.

Â Â Â Â Â  (5) The department shall have a lien against the tax-deferred property for amounts deferred under this section as provided in ORS 311.673. The lien shall attach as of July 1 of the tax year for which the payment relates. In the case of a payment representing more than one yearÂs property taxes, the department shall have a lien in the amount of that portion of a payment related to a particular tax year, which shall attach as of July 1 of that tax year. [1997 c.169 Â§2]

Â Â Â Â Â  311.682 [1963 c.569 Â§14; repealed by 1979 c.689 Â§27]

Â Â Â Â Â  311.683 Continued deferral after Department of Transportation condemnation; application; requirements; rules. (1) If tax-deferred homestead property is acquired by the Department of Transportation through condemnation, the taxpayer may elect to continue to defer the payment of taxes and interest by:

Â Â Â Â Â  (a) Filing a written notice of intent to continue deferral with the Department of Revenue on or before 30 days after the date the Department of Transportation has acquired title to the condemned homestead; and

Â Â Â Â Â  (b) Filing a claim for deferral with respect to a new homestead within one year after the Department of Transportation has acquired title to the condemned homestead.

Â Â Â Â Â  (2) Upon receipt of a notice of intent to continue deferral of taxes attributable to a condemned homestead, the Department of Revenue shall prepare an estimate of the amount of taxes, interest and fees that have been and, if approved under subsections (3) and (5) of this section, will continue to be deferred upon the release and satisfaction of the lien on the condemned homestead and the recordation of the lien on the new homestead.

Â Â Â Â Â  (3) After preparing the estimate described in subsection (2) of this section, the Department of Revenue shall grant a temporary deferral of taxes with respect to the condemned homestead not to exceed the length of time described in subsection (1)(b) of this section if:

Â Â Â Â Â  (a) The Department of Transportation has acquired title to the condemned homestead; and

Â Â Â Â Â  (b) The taxpayer has a legally enforceable escrow agreement with a title company that:

Â Â Â Â Â  (A) Provides for an interest-bearing escrow account in which moneys are deposited that are sufficient to pay in full the amount of deferred taxes, interest and fees on the condemned homestead property as estimated under subsection (2) of this section;

Â Â Â Â Â  (B) Establishes the Department of Revenue as the beneficiary of the escrow agreement;

Â Â Â Â Â  (C) Provides that the moneys of the escrow account are to be released to the taxpayer upon the Department of RevenueÂs approval of continued deferral under subsection (5) of this section and the recordation of the lien described in subsection (6) of this section with the county clerk; and

Â Â Â Â Â  (D) Provides that the full amount of the estimated deferred taxes, interest and fees related to the condemned homestead are to be released to the Department of Revenue if the continued deferral described in subsection (5) of this section is not granted by the Department of Revenue.

Â Â Â Â Â  (4) The Department of Revenue shall provide a release or satisfaction of the lien on the condemned homestead when an escrow account has been established as provided under subsection (3) of this section.

Â Â Â Â Â  (5) Upon receipt of a claim for the deferral of taxes for a new homestead that also seeks to continue the deferral of taxes attributable to a condemned homestead for which a temporary deferral has been granted under subsection (3) of this section, the Department of Revenue shall approve the continued deferral of the taxes temporarily deferred under subsection (3) of this section if:

Â Â Â Â Â  (a) The taxpayerÂs equity interest in the new homestead equals or exceeds in value the total of the amount of deferred taxes, interest and fees on the condemned homestead as estimated under subsection (2) of this section, plus $10,000;

Â Â Â Â Â  (b) The taxpayer is entitled to tax deferral under ORS 311.666 to 311.701 with respect to the new homestead; and

Â Â Â Â Â  (c) The taxpayer consents to the continued deferral of taxes and to the lien on the new homestead property as provided in subsection (6) of this section.

Â Â Â Â Â  (6) Upon granting the continued deferral under subsection (5) of this section, the Department of Revenue shall have a lien on the new homestead in the amount of the estimate prepared under subsection (2) of this section plus interest and any fees incurred in connection with the recording of the lien. The lien described in this subsection shall be in addition to any other lien under ORS 311.673 that the Department of Revenue shall have with respect to the new homestead. The provisions of ORS 311.679 relating to liens shall apply to the lien described in this subsection. At the time the lien described in this subsection is recorded, the escrow account described in subsection (3) of this section shall be closed and the moneys in the account released to the taxpayer.

Â Â Â Â Â  (7) The Department of Revenue may prescribe such rules as are needed to implement the provisions of this section. [1997 c.169 Â§4; 1999 c.21 Â§31]

Â Â Â Â Â  311.684 Events requiring payment of deferred tax and interest. Subject to ORS 311.688, all deferred property taxes, including accrued interest, become payable as provided in ORS 311.686 when:

Â Â Â Â Â  (1) The taxpayer who claimed deferment of collection of property taxes on the homestead dies or, if there was more than one claimant, the survivor of the taxpayers who originally claimed deferment of collection of property taxes under ORS 311.668 dies.

Â Â Â Â Â  (2) Except as provided in ORS 311.683, the property with respect to which deferment of collection of taxes is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferment becomes the owner of the property.

Â Â Â Â Â  (3) The tax-deferred property is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from such tax-deferred property by reason of health.

Â Â Â Â Â  (4) The tax-deferred property, a manufactured structure or floating home, is moved out of the state. [1963 c.569 Â§15; 1971 c.572 Â§5; 1977 c.160 Â§9; 1983 c.550 Â§5; 1997 c.169 Â§5]

Â Â Â Â Â  311.686 Time for payments; delinquencies. Whenever any of the circumstances listed in ORS 311.684 occurs:

Â Â Â Â Â  (1) The deferral of taxes for the assessment year in which the circumstance occurs shall continue for such assessment year; and

Â Â Â Â Â  (2) The amounts of deferred property taxes, including accrued interest, for all years shall be due and payable to the Department of Revenue August 15 of the year following the calendar year in which the circumstance occurs, except as provided in subsection (3) of this section, ORS 311.688 and 311.695.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (2) of this section and ORS 311.695, when the circumstances occur listed in ORS 311.684 (4), the amount of deferred taxes shall be due and payable five days before the date of removal of the property from the state.

Â Â Â Â Â  (4) If the amounts falling due as provided in this section are not paid on the indicated due date, or as extended under ORS 311.695 such amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.673 or 311.679. [1963 c.569 Â§16; 1971 c.572 Â§6; 1977 c.160 Â§10; 1983 c.550 Â§8; 1989 c.948 Â§6]

Â Â Â Â Â  311.687 Loss of eligibility for deferral when disability ceases; prior deferred taxes may continue deferral. (1) Property taxes imposed on the homestead of an individual are ineligible for deferral under ORS 311.666 to 311.701 if the basis for deferral was the disability of the individual and the individual no longer has a disability and:

Â Â Â Â Â  (a) Is younger than 62 years of age; or

Â Â Â Â Â  (b) Is 62 years of age or older and filed the claim for deferral jointly with an individual who is younger than 62 years of age and who is not a person with a disability.

Â Â Â Â Â  (2) The property taxes that are ineligible for deferral under subsection (1) of this section are those property taxes attributable to the homestead of the individual for tax years beginning subsequent to the loss of disability, until the individual again qualifies for deferral under ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Nothing in this section shall affect the continued deferral of taxes that have been deferred for tax years beginning prior to the loss of disability. [1999 c.1097 Â§6a; 2007 c.70 Â§80]

Â Â Â Â Â  311.688 Election by spouse to continue tax deferral. (1) Notwithstanding ORS 311.684, when one of the circumstances listed in ORS 311.684 (1) to (3) occurs, the spouse who was not eligible to or did not file a claim jointly with the taxpayer may continue the property in its deferred tax status by filing a claim within the time and in the manner provided under ORS 311.668 if:

Â Â Â Â Â  (a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstance listed in ORS 311.684 (1) to (3) occurs; and

Â Â Â Â Â  (b) The property is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.670 (2).

Â Â Â Â Â  (2) A spouse who does not meet the age requirements of subsection (1)(a) of this section but is otherwise qualified to continue the property in its tax-deferred status under subsection (1) of this section may continue the deferral of property taxes deferred for previous years by filing a claim within the time and in the manner provided under ORS 311.668. If a spouse eligible for and continuing the deferral of taxes previously deferred under this subsection becomes 62 years of age prior to April 15 of any year, the spouse may elect to continue the deferral of previous yearsÂ taxes deferred under this subsection and may elect to defer the current assessment yearÂs taxes on the homestead by filing a claim within the time and in the manner provided under ORS 311.668. Thereafter, payment of the taxes levied on the homestead and deferred under this subsection and payment of taxes levied on the homestead in the current assessment year and in future years may be deferred in the manner provided in and subject to ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Notwithstanding that ORS 311.668 requires that a claim be filed no later than April 15, if the Department of Revenue determines that good and sufficient cause exists for the failure of a spouse to file a claim under this section on or before April 15, the claim may be filed within 180 days after notice of taxes due and payable under ORS 311.686 is mailed or delivered by the department to the taxpayer or spouse. [1963 c.569 Â§17; 1977 c.160 Â§11; 1983 c.550 Â§9]

Â Â Â Â Â  311.689 Increase in income as grounds for loss of deferral; review of tax returns; audits; deficiencies and refunds. (1) Notwithstanding ORS 311.668 or any other provision of ORS 311.666 to 311.701, if the individual or, in the case of two or more individuals electing to defer property taxes jointly, all of the individuals together, or the spouse who has filed a claim under ORS 311.688, has federal adjusted gross income that exceeds $32,000 for the tax year that began in the previous calendar year, then for the tax year next beginning, the amount of taxes for which deferral is allowed shall be reduced by $0.50 for each dollar of federal adjusted gross income in excess of $32,000.

Â Â Â Â Â  (2) Prior to June 1 of each year, and notwithstanding ORS 314.835, the Department of Revenue shall review returns filed under ORS chapter 314 and 316 to determine if subsection (1) of this section is applicable for a homestead for the tax year next beginning. If subsection (1) of this section is applicable, the department shall notify by mail the taxpayer or spouse electing deferral, and the taxes otherwise to be deferred for the tax year next beginning shall be reduced as provided in subsection (1) of this section or, if federal adjusted gross income in excess of $32,000 exceeds the amount of property taxes by a factor of two, the property taxes shall not be deferred.

Â Â Â Â Â  (3) If the taxpayer or spouse does not file a return for purposes of ORS chapters 314 and 316 and the department has reason to believe that the federal adjusted gross income of the taxpayer or spouse exceeds $32,000 for the tax year that began in the previous calendar year, the department shall notify by mail the taxpayer or spouse electing deferral. If, within 30 days after the notice is mailed, the taxpayer or spouse does not file a return under ORS chapter 314 or 316 or otherwise satisfy the department that federal adjusted gross income does not exceed $32,000, the department shall again notify the taxpayer or spouse, and the taxes otherwise to be deferred for the tax year next beginning shall not be deferred.

Â Â Â Â Â  (4) For tax years beginning on or after July 1, 2002, the federal adjusted gross income limit set forth in subsections (1) to (3) of this section shall be recomputed by multiplying $32,000 by the indexing factor described in ORS 311.668 (7)(a)(A), and rounding the amount so computed to the nearest multiple of $500.

Â Â Â Â Â  (5) Nothing in this section shall affect the continued deferral of taxes that have been deferred for tax years beginning prior to the tax year next beginning or the right to deferral of taxes for a tax year beginning after the tax year next beginning if subsection (1) is not applicable for that tax year for the homestead.

Â Â Â Â Â  (6) As used in this section, Âfederal adjusted gross incomeÂ means federal adjusted gross income of the individual or, in the case of two or more individuals electing to defer property tax jointly, the combined federal adjusted gross income of the individuals, or the federal adjusted gross income of the spouse who has filed a claim under ORS 311.688, all as determined for the tax year beginning in the calendar year prior to which a determination is required under subsection (2) of this section. ÂFederal adjusted gross incomeÂ shall be determined under the Internal Revenue Code, as amended and in effect on December 31, 2006, without any of the additions, subtractions or other modifications or adjustments required under ORS chapter 314 or 316.

Â Â Â Â Â  (7)(a) If, after an initial determination under this section has been made by the department, upon audit or examination or otherwise, it is discovered that the taxpayer or spouse had federal adjusted gross income in excess of the limitation provided under subsection (1) of this section, the department shall determine the amount of taxes deferred that should not have been deferred and give notice to the taxpayer or spouse of the amount of taxes that should not have been deferred. The provisions of ORS chapters 305 and 314 shall apply to a determination of the department under this section in the same manner as those provisions are applicable to an income tax deficiency. The amount of deferred taxes that should not have been deferred shall bear interest from the date paid by the department until paid at the rate established under ORS 305.220 for deficiencies. A deficiency shall not be assessed under this section if notice required under this section is not given to the taxpayer or spouse within three years after the date that the department has paid the deferred taxes to the county. Upon payment of the amount assessed as deficiency, and interest, the department shall execute a release in the amount of the payment and the release shall be conclusive evidence of the removal and extinguishment of the lien under ORS 311.666 to 311.701 to the extent of the payment.

Â Â Â Â Â  (b) If, after an initial determination under this section has been made by the department, upon claim for refund, audit or examination or otherwise, it is discovered that the taxpayer or spouse had federal adjusted gross income in the amount of or less than the limitation provided under subsection (1) of this section, the department shall determine the amount of taxes deferred that should have been deferred and give notice to the taxpayer or spouse of the amount of taxes that should have been deferred. The provisions of ORS chapters 305 and 314 shall apply to a determination of the department under this section in the same manner as those provisions are applicable to an income tax refund. The amount of the taxes that should have been deferred shall bear interest from the date paid by the taxpayer to the county at the rate established under ORS 305.220 for refunds until paid. Claim for refund under this paragraph must be filed within three years after the earliest date that the taxpayer or spouse is notified by the department that the taxes are not deferred.

Â Â Â Â Â  (8) This section applies to all tax-deferred property, notwithstanding that election to defer taxes is made under ORS 311.666 to 311.701 before or after October 3, 1989. [1989 c.948 Â§12; 1995 c.803 Â§4; 1997 c.839 Â§47; 1999 c.90 Â§36; 1999 c.1097 Â§7; 2001 c.660 Â§31; 2003 c.77 Â§9; 2005 c.832 Â§21; 2007 c.614 Â§9]

Â Â Â Â Â  311.690 Voluntary payment of deferred tax and interest. (1) All payments of deferred taxes shall be made to the Department of Revenue.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, all or part of the deferred taxes and accrued interest may at any time be paid to the department by:

Â Â Â Â Â  (a) The taxpayer or the spouse of the taxpayer.

Â Â Â Â Â  (b) The next of kin of the taxpayer, heir at law of the taxpayer, child of the taxpayer or any person having or claiming a legal or equitable interest in the property.

Â Â Â Â Â  (3) A person listed in subsection (2)(b) of this section may make payments of deferred taxes under this section only if no objection is made by the taxpayer within 30 days after the department deposits in the mail notice to the taxpayer of the fact that payment of deferred taxes has been tendered.

Â Â Â Â Â  (4) Any payment made under this section shall be applied first against accrued interest and any remainder against the deferred taxes. Payment of deferred taxes does not affect the deferred tax status of the property. Unless otherwise provided by law, payment of deferred taxes does not give the person paying the taxes any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary.

Â Â Â Â Â  (5) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to deferral, the department shall prepare, file and record documents necessary to effect a release or satisfaction of deferred property tax lien. [1963 c.569 Â§18; 1977 c.160 Â§12; 2007 c.363 Â§4]

Â Â Â Â Â  311.691 Taxes unpaid before deferral as lien; effect on foreclosure; exceptions. (1) Notwithstanding any provision of ORS chapter 312 to the contrary and ORS 311.696 (1), upon compliance with ORS 311.693, taxes assessed against a tax-deferred homestead for any tax year that were unpaid as of July 1 of the tax year for which homestead property tax deferral was initially granted under ORS 311.666 to 311.701, and that remain unpaid, shall remain a lien and shall become delinquent as otherwise provided by law, but shall not be subject to foreclosure under ORS chapter 312 until August 15 of the calendar year following the calendar year in which one of the circumstances listed in ORS 311.684 occurs.

Â Â Â Â Â  (2) This section does not apply if:

Â Â Â Â Â  (a) The tax-deferred homestead property is a manufactured structure or floating home and is moved out of state;

Â Â Â Â Â  (b) Except in the case of a manufactured structure or floating home, the tax-deferred homestead property is personal property; or

Â Â Â Â Â  (c) The owner of the tax-deferred homestead property has household income, for the calendar year immediately preceding the calendar year in which application is filed under ORS 311.693, of more than the maximum household income that may be incurred under an allowable claim for deferral, as provided in ORS 311.668.

Â Â Â Â Â  (3) If the property to which subsection (1) of this section applies has been included on a foreclosure list, or a judgment of foreclosure entered, the property shall be removed from the foreclosure list, or judgment vacated, unless the proceeding against the property involves delinquent taxes other than those described in subsection (1) of this section.

Â Â Â Â Â  (4) Upon removal from the foreclosure list, or upon vacation of the judgment, no penalty shall be imposed under ORS 312.110 or 312.120. In lieu thereof, the penalty is abated, or if the penalty has been paid, upon application made to the county assessor on or before July 1 of the year immediately following the year of vacation or removal, the penalty shall be refunded out of the unsegregated tax collections account in the manner provided in ORS 311.806.

Â Â Â Â Â  (5) Within 60 days after approval of an application under ORS 311.693, with respect to any property to which this section applies, the tax collector shall make the proper entries on the tax roll and shall remove the property from the foreclosure list and proceeding.

Â Â Â Â Â  (6) If a judgment has been entered foreclosing liens for delinquent taxes against any property which is the subject of an application filed under ORS 311.693, and the delinquent taxes include only those taxes described in subsection (1) of this section, or taxes in excess of those described in subsection (1) of this section are paid, the judgment shall be null and void and of no effect and the tax collector shall make the proper entries on the assessment and tax rolls to reflect the vacation of the judgment and to acknowledge the subsisting liens.

Â Â Â Â Â  (7) Nothing in this section shall remove or release property to which this section applies from the lien of any unpaid tax thereon, but the unpaid taxes shall remain valid and subsisting liens as though the foreclosure proceeding had not been instituted or as though the foreclosure proceeding had not been instituted and a judgment entered.

Â Â Â Â Â  (8) Nothing in this section shall affect a foreclosure proceeding instituted, or a judgment entered, to foreclose liens for delinquent taxes against properties subject to foreclosure if the delinquent taxes include taxes other than those described under subsection (1) of this section. Such foreclosure proceedings shall be instituted or continued without regard to this section and such judgment shall be of full force and effect as if this section did not exist.

Â Â Â Â Â  (9) Interest on taxes to which this section applies shall be determined from the same dates, in the same manner and until paid as for other property taxes remaining unpaid upon the due dates, upon preparation of the foreclosure list in accordance with ORS chapter 312 and subsection (1) of this section and upon entry and following a judgment of foreclosure. [1983 c.793 Â§2; 1985 c.162 Â§8; 1989 c.948 Â§16; 1993 c.6 Â§8; 1995 c.79 Â§150; 1995 c.803 Â§5; 1999 c.22 Â§3; 1999 c.1097 Â§8; 2003 c.576 Â§413]

Â Â Â Â Â  311.692 [1963 c.569 Â§19; 1967 c.335 Â§36; repealed by 1977 c.160 Â§19]

Â Â Â Â Â  311.693 Application to delay foreclosure; effect of denial; appeal. (1) The owner of tax-deferred homestead property desiring delay in foreclosure on account of delinquent taxes as provided in ORS 311.691 shall make application for the delay to the county assessor prior to the date the period of redemption expires under ORS 312.120. The application shall contain or be accompanied by a verified statement of total household income, as defined in ORS 310.630, of the owner for the calendar year immediately preceding the calendar year in which the application is made.

Â Â Â Â Â  (2) Upon receipt of an application under subsection (1) of this section, the county assessor shall approve or deny the application. If the application is denied, the owner may appeal to the circuit court in the county where the tax-deferred homestead property is located within 90 days after notice in writing of the denial is mailed to the owner by the county assessor. Orders of the circuit court in an appeal taken under this subsection may be appealed to the Court of Appeals within the time and in the manner provided under ORS 312.210. [1983 c.793 Â§3]

Â Â Â Â Â  311.694 Taxes uncollected after foreclosure; reimbursement of state by taxing units. (1) At the time that the property is deeded over to the county at the conclusion of the foreclosure proceedings pursuant to ORS 312.200 the county court shall order the county treasurer to pay to the Department of Revenue from the unsegregated tax collections account the amount of deferred taxes and interest which were not collected.

Â Â Â Â Â  (2) Immediately upon payment, the county treasurer shall notify the tax collector of the amount paid to the department for the property which has been deeded to the county pursuant to ORS 312.200. [1963 c.569 Â§20; 1977 c.160 Â§13; 1985 c.162 Â§9]

Â Â Â Â Â  311.695 Extension of time for payment upon death of claimant or spouse. (1) If the taxpayer who claimed homestead property tax deferral dies, or if a spouse who continued the deferral under ORS 311.688 dies, the Department of Revenue may extend the time for payment of the deferred taxes and interest accruing with respect to the taxes becoming due and payable under ORS 311.686 (2) if:

Â Â Â Â Â  (a) The homestead property becomes property of an individual or individuals:

Â Â Â Â Â  (A) By inheritance or devise; or

Â Â Â Â Â  (B) If the individual or individuals are heirs or devisees, as defined under ORS 111.005, in the course of settlement of the estate;

Â Â Â Â Â  (b) The individual or individuals commence occupancy of the property as a principal residence on or before August 15 of the calendar year following the calendar year of death; and

Â Â Â Â Â  (c) The individual or individuals make application to the department for an extension of time for payment of the deferred taxes and interest prior to August 15 of the calendar year following the calendar year of death.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, an extension granted under this section shall be for a period not to exceed five years after August 15 of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the department and the individual or individuals.

Â Â Â Â Â  (b) An extension granted under this section shall terminate immediately if:

Â Â Â Â Â  (A) The homestead property is sold or otherwise transferred by any party to the extension agreement;

Â Â Â Â Â  (B) All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or

Â Â Â Â Â  (C) The homestead property, a manufactured structure or floating home, is moved out of the state.

Â Â Â Â Â  (3) If the department has reason to believe that the homestead property is not sufficient security for the deferred taxes and interest, the department may require the individual or individuals to furnish a bond conditioned upon payment of the amount extended in accordance with the terms of the extension. The bond shall not exceed in amount double the taxes with respect to which tax extension is granted.

Â Â Â Â Â  (4) During the period of extension, and until paid, the deferred taxes shall continue to accrue interest in the same manner and at the same rate as provided under ORS 311.674 (3). No interest shall accrue upon interest. [1983 c.550 Â§7]

Â Â Â Â Â  311.696 Limitations on effect of ORS 311.666 to 311.701. Nothing in ORS 311.666 to 311.701 is intended to or shall be construed to:

Â Â Â Â Â  (1) Prevent the collection, by foreclosure, of property taxes which become a lien against tax-deferred property.

Â Â Â Â Â  (2) Defer payment of special assessments to benefited property which assessments do not appear on the assessment and tax roll.

Â Â Â Â Â  (3) Affect any provision of any mortgage or other instrument relating to land requiring a person to pay property taxes. [1963 c.569 Â§21; 1971 c.747 Â§18; 1977 c.160 Â§14]

Â Â Â Â Â  311.700 Deed or contract clauses preventing application for deferral under ORS 311.666 to 311.701 prohibited; clauses void. After September 9, 1971, it shall be unlawful for any mortgage trust deed or land sale contract to contain a clause or statement which prohibits the owner from applying for the benefits of the deferral of homestead property taxes provided in ORS 311.666 to 311.701. Any such clause or statement in a mortgage trust deed or land sale contract executed after September 9, 1971, shall be void. [1971 c.572 Â§7; 1977 c.160 Â§8]

Â Â Â Â Â  311.701 Senior Property Tax Deferral Revolving Account; sources; uses. (1) There is established in the State Treasury the Senior Property Tax Deferral Revolving Account to be used by the Department of Revenue for the purpose of making the payments to:

Â Â Â Â Â  (a) County tax collectors of property taxes deferred for tax years beginning on or after January 1, 1983, as required by ORS 311.676.

Â Â Â Â Â  (b) The appropriate local officer of special assessment improvement amounts deferred on or after October 15, 1983, as required by ORS 311.730.

Â Â Â Â Â  (c) The department for its expenses in administering the property tax and special assessment senior deferral programs.

Â Â Â Â Â  (2) The Senior Property Tax Deferral Revolving Account may include a reserve for payment of department administrative expenses.

Â Â Â Â Â  (3) All sums of money received by the Department of Revenue under ORS 311.666 to 311.701 as repayments of deferred property taxes or under ORS 311.702 to 311.735 as repayments of deferred special assessment improvement amounts, including the interest accrued under ORS 311.674 (3) or 311.711 (3) shall, upon receipt, be credited to the revolving account and are continuously appropriated to the department for the purposes of subsection (1) of this section.

Â Â Â Â Â  (4) If there is not sufficient money in the revolving account to make the payments required by subsection (1) of this section, there is appropriated from the General Fund an amount sufficient which together with the money in the revolving account will provide an amount sufficient to make the required payments.

Â Â Â Â Â  (5)(a) On November 30 of each year, if the amount in the revolving account exceeds the greater of 35 percent of the total amount needed to make the payments described in subsection (1) of this section for the previous property tax year or $5 million, the department shall calculate the difference between the amount in the revolving account and the greater of an amount that equals 35 percent of the total amount needed to make the payments described in subsection (1) of this section for the previous property tax year or $5 million.

Â Â Â Â Â  (b) No later than February 1 of each year, the department shall transfer an amount equal to the difference described in paragraph (a) of this subsection into the Oregon Project Independence Fund established in ORS 410.422. [1983 c.550 Â§12; 1985 c.167 Â§1; 1995 c.257 Â§1; 2001 c.716 Â§27; 2005 c.749 Â§4]

DEFERRAL OF SPECIAL ASSESSMENTS FOR LOCAL IMPROVEMENT

Â Â Â Â Â  311.702 Definitions for ORS 311.702 to 311.735. As used in ORS 311.702 to 311.735, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) Â
Homestead
Â has the meaning given that term in ORS 311.666.

Â Â Â Â Â  (3) ÂSpecial assessment for local improvementÂ means an amount specially assessed or reassessed to the homestead to defray the cost of an improvement of the nature described in ORS 223.387 and assessed or reassessed on the basis of benefit.

Â Â Â Â Â  (4) ÂSpecial assessment improvement amountsÂ or Âamount of special assessment for local improvementÂ means the unpaid installments of the special assessment due and payable at the time application for deferral is made or becoming due at any time thereafter while deferral is effective, plus interest attributable to the installments. If the amount of special assessment for local improvement or any installment thereof has become delinquent at the time of initial application for deferral, the terms include any delinquent installments and interest, penalties or costs imposed as a result of the delinquency, which amounts shall be considered payable at the time claim for deferral is made.

Â Â Â Â Â  (5) ÂTaxpayerÂ means an individual who has filed a claim for deferral under ORS 311.704 or two or more individuals who have jointly filed a claim for deferral under ORS 311.704. [1977 c.859 Â§1; 1979 c.762 Â§3; 1985 c.167 Â§2]

Â Â Â Â Â  311.704 Election to defer special assessment for local improvement. (1) Subject to ORS 311.706, a taxpayer may elect to defer payment of the amount of special assessment for local improvement assessed or reassessed to the taxpayerÂs homestead. The election shall be made by filing a claim for deferral with the officer in charge of the bond lien docket or assessment lien record. The effect of filing the claim shall be to defer payment of the amount of special assessment for local improvement determined under ORS 311.702. The claim for deferral shall be effective for the calendar year for which it is filed and for each subsequent year until the occurrence of one or more of the events described in ORS 311.716.

Â Â Â Â Â  (2) If a guardian or conservator has been appointed for a taxpayer otherwise qualified to obtain the deferral of payment of special assessment for local improvement amounts accorded under ORS 311.702 to 311.735, the guardian or conservator may act for the taxpayer in complying with ORS 311.702 to 311.735.

Â Â Â Â Â  (3) A taxpayer who has elected to claim the deferral under ORS 311.702 to 311.735 shall not be entitled to claim a deferral or other similar assistance available under local law. [1977 c.859 Â§2; 1979 c.762 Â§4; 1985 c.167 Â§3; 1997 c.154 Â§12]

Â Â Â Â Â  311.705 [Renumbered 311.785]

Â Â Â Â Â  311.706 Requirements for deferral. (1) In order to qualify for deferral of payment of special assessment for local improvement amounts under ORS 311.702 to 311.735, the taxpayer or, in the case of two or more individuals filing a claim jointly, each filing the claim for deferral and the homestead with respect to which the claim is filed must meet the following requirements at the time the claim for deferral is filed and thereafter so long as payment of the amount of special assessment for local improvement is deferred:

Â Â Â Â Â  (a) The taxpayer filing the claim for deferral must be 62 years of age or older.

Â Â Â Â Â  (b) The taxpayer filing the claim, by himself or herself or together with his or her spouse, must own the fee simple estate or be purchasing the fee simple estate under a recorded instrument of sale.

Â Â Â Â Â  (c) The property with respect to which the claim is filed must be the homestead of the taxpayer who files the claim for deferral, except for a taxpayer required to be absent from the homestead by reason of health.

Â Â Â Â Â  (d) If the taxpayer is delinquent in payment of the special assessment for local improvement or any installments thereof, the homestead must not have yet been sold at foreclosure sale.

Â Â Â Â Â  (e) The household income, as defined in ORS 310.630, of the taxpayer filing the claim must have been $32,000 or less for the calendar year immediately preceding the calendar year in which the claim for deferral of special assessment for local improvement installment amounts is filed.

Â Â Â Â Â  (f) There must be no prohibition to the deferral of special assessments contained in any provision of federal law, rule or regulation applicable to a mortgage, trust deed, land sale contract or conditional sale contract for which the homestead is security.

Â Â Â Â Â  (2) If a trustee of an inter vivos trust which was created by and is revocable by a taxpayer, who is both the trustor and beneficiary of the trust and who is otherwise qualified to obtain a deferral of special assessment for local improvement under ORS 311.702 to 311.735 owns the fee simple estate under a recorded instrument of sale, the trustee may act for the taxpayer in complying with the provisions of ORS 311.702 to 311.735.

Â Â Â Â Â  (3) Nothing in this section shall be construed to require a spouse of a taxpayer to file a claim jointly with the taxpayer even though the spouse may be eligible to claim the deferral jointly with the taxpayer.

Â Â Â Â Â  (4) Nothing in this section shall be construed to disqualify a taxpayer otherwise qualifying for deferral if the spouse of the taxpayer is less than 62 years of age or if the spouse does not own, or is not purchasing under a recorded instrument of sale, a fee simple estate in the homestead.

Â Â Â Â Â  (5) Subject to ORS 311.729, when a taxpayer exercises the election to claim the deferral under ORS 311.704, it shall have the effect of:

Â Â Â Â Â  (a) Deferring payment of the amount of special assessment for local improvements deferred pursuant to the claim until the special assessment for local improvements become delinquent under ORS 311.718.

Â Â Â Â Â  (b) Continuing the deferral of payment by the taxpayer of any special assessment for local improvements deferred under ORS 311.702 to 311.735 for previous years which have not become delinquent under ORS 311.718.

Â Â Â Â Â  (6)(a) For each tax year beginning on or after July 1, 2002, the Department of Revenue shall recompute the maximum household income that may be incurred under an allowable claim for deferral under subsection (1)(e) of this section. The computation shall be as follows:

Â Â Â Â Â  (A) Divide the average U.S. City Average Consumer Price Index for the first six months of the current calendar year by the average U.S. City Average Consumer Price Index for the first six months of 2001.

Â Â Â Â Â  (B) Recompute the maximum household income by multiplying $32,000 by the appropriate indexing factor determined as provided in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) As used in this section, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any change in the maximum household income determined under paragraph (a) of this subsection is not a multiple of $500, the increase shall be rounded to the nearest multiple of $500. [1977 c.859 Â§3; 1983 c.550 Â§19; 1985 c.140 Â§4; 1985 c.167 Â§4; 1997 c.154 Â§13; 2001 c.753 Â§30]

Â Â Â Â Â  311.708 Claim for deferral; filing date. (1) A claim for deferral under ORS 311.704 shall be in writing on a form prescribed by the Department of Revenue and shall:

Â Â Â Â Â  (a) Describe the homestead.

Â Â Â Â Â  (b) Recite facts establishing the eligibility for the deferral under the provisions of ORS 311.702 to 311.735 including facts that establish that the household income as defined in ORS 310.630 of the taxpayer, or in the case of two or more taxpayers claiming the deferral jointly, was less than the amount required under ORS 311.706 for the calendar year immediately preceding the calendar year in which the claim is filed.

Â Â Â Â Â  (c) Have attached any documentary proof required by the department to show that the requirements of ORS 311.702 to 311.735 have been met.

Â Â Â Â Â  (2) There shall be annexed to the claim a statement verified by a written declaration of the applicant making the claim to the effect that the statements contained in the claim are true.

Â Â Â Â Â  (3) The claim shall incorporate the terms or have annexed thereto a certified copy of the agreement for payment of the special assessment for local improvement in installments. The claim shall be filed on or after October 1 and before December 1 of the calendar year in which the deferral is first claimed.

Â Â Â Â Â  (4) Any person aggrieved by the denial of a claim for deferral of special assessments for local improvements or disqualification from deferral of special assessments for local improvements may appeal in the manner provided by ORS 305.404 to 305.560. [1977 c.859 Â§4; 1985 c.167 Â§5; 1987 c.512 Â§6; 1993 c.19 Â§13; 1995 c.650 Â§79; 1997 c.154 Â§Â§14,15; 2001 c.753 Â§31]

Â Â Â Â Â  311.710 [Renumbered 311.790]

Â Â Â Â Â  311.711 Duties of bond lien docket or assessment lien record officer; liens; interest; foreclosure. (1) The officer in charge of the bond lien docket or assessment lien record shall forward each claim filed under ORS 311.702 to 311.735 to the Department of Revenue, which shall determine if the property is eligible for deferral. If eligibility for special assessment deferral is established as provided in ORS 311.702 to 311.735, the officer in charge of the bond lien docket or assessment lien record shall:

Â Â Â Â Â  (a) Show by an entry on the bond lien docket which property specially assessed is accorded deferral under ORS 311.702 to 311.735.

Â Â Â Â Â  (b) For the year for which the deferral of special assessment is first claimed with respect to a property, verify to the department the total amount of special assessment for local improvement subject to deferral with respect to the property, the rates of interest and accrual dates and any other pertinent information relating to payment of the deferred amount.

Â Â Â Â Â  (2) Until otherwise required by ORS 311.702 to 311.735, the officer in charge of the bond lien docket or assessment lien record shall continue to show on the bond lien docket or assessment lien record that the property with respect to which the deferral under ORS 311.702 to 311.735 is allowed continues to be subject to special assessment deferral. The officer in charge of the bond lien docket or assessment lien record shall make a separate list of the properties subject to special assessment deferral and shall show the amount of special assessment for local improvement deferred for each property, and shall show the accrued interest added each year on the amount of special assessment for local improvement deferred and the total accrued interest.

Â Â Â Â Â  (3) Interest shall accrue on the amount of the deferred special assessment for local improvement at the rate of six percent per annum. Except the interest described in this subsection and the interest included in the deferred special assessment amounts, no other interest shall accrue on the amount of deferred special assessment for local improvement.

Â Â Â Â Â  (4) The department shall have a lien against the deferred property for the payment of any deferred special assessment for local improvement plus interest thereon. The liens for deferred special assessment for local improvement shall attach to the property on July 1 of the year in which the special assessment for local improvement was assessed. The liens for deferred special assessment for local improvement shall have the same priority as other liens against real property except that the lien of mortgages or trust deeds which are recorded prior to the attachment of the lien for special assessment for local improvement shall be prior to the liens for deferred special assessment for local improvement.

Â Â Â Â Â  (5) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (6) Receipts from foreclosure proceedings shall be credited in the same manner as other repayments of deferred special assessment for local improvement under ORS 311.701. [1977 c.859 Â§5; 1979 c.762 Â§5; 1985 c.167 Â§6; 1991 c.459 Â§259; 1995 c.618 Â§65; 1997 c.154 Â§17]

Â Â Â Â Â  311.713 [1977 c.859 Â§5a; 1979 c.762 Â§6; repealed by 1985 c.167 Â§14]

Â Â Â Â Â  311.715 [Amended by 1961 c.362 Â§1; 1965 c.344 Â§38; renumbered 311.795]

Â Â Â Â Â  311.716 Events requiring payment of deferred special assessment; duty to inform Department of Revenue. (1) Subject to ORS 311.721, all deferred special assessments for local improvement, including accrued interest, become payable as provided in ORS 311.718 when:

Â Â Â Â Â  (a) The taxpayer who claimed deferral of collection of special assessment for local improvement on the homestead dies.

Â Â Â Â Â  (b) The homestead with respect to which deferral of collection of special assessment for local improvement is claimed is sold, or a contract to sell is entered into, or some person other than the taxpayer who claimed the deferral becomes the owner of the property.

Â Â Â Â Â  (c) The homestead with respect to which deferral of special assessment for local improvement is claimed is no longer the homestead of the taxpayer who claimed the deferral, except in the case of a taxpayer required to be absent from the homestead by reason of health.

Â Â Â Â Â  (2) The taxpayer or the taxpayerÂs representative shall have a duty to inform the Department of Revenue of the occurrence of an event described in this section on or before December 31 following the eventÂs occurrence. [1977 c.859 Â§6; 1985 c.167 Â§7; 1997 c.154 Â§18]

Â Â Â Â Â  311.717 [Formerly 606.240; renumbered 311.800]

Â Â Â Â Â  311.718 Time for payments; delinquencies. (1) Except as provided in ORS 311.722, when any of the circumstances listed in ORS 311.716 occurs, the amounts of deferred special assessment for local improvement, including accrued interest, shall be due and payable on August 15 of the year following the calendar year in which the circumstance occurs, except as provided in ORS 311.721.

Â Â Â Â Â  (2) If the amounts falling due as provided in this section are not paid on the indicated due date, the amounts shall be deemed delinquent as of that date and the homestead shall become subject to foreclosure as provided in ORS 311.711. [1977 c.859 Â§7; 1985 c.167 Â§8]

Â Â Â Â Â  311.720 [Amended by 1967 c.421 Â§199; renumbered 311.804]

Â Â Â Â Â  311.721 Election by spouse to continue deferral. (1) Notwithstanding ORS 311.716 and 311.718, when one of the circumstances listed in ORS 311.716 occurs, the spouse of the taxpayer who claimed the deferral may elect to continue the homestead in its deferred status if:

Â Â Â Â Â  (a) The spouse of the taxpayer is or will be 60 years of age or older not later than six months from the day the circumstances listed in ORS 311.716 occur; and

Â Â Â Â Â  (b) The homestead is the homestead of the spouse of the taxpayer and meets the requirements of ORS 311.706.

Â Â Â Â Â  (2) The election under subsection (1) of this section to continue the property in its deferred status by the spouse shall be filed in the same manner as a claim for deferral is filed under ORS 311.704, not later than August 15 of the year following the calendar year in which the circumstances listed in ORS 311.716 occur. Thereupon, the homestead with respect to which the deferral is claimed shall continue to be subject to special assessment deferral and the appropriate local officials shall cancel all actions taken under ORS 311.718 and make any necessary correcting entries in their records. Subject to ORS 311.729, the deferral shall continue until the special assessment for local improvement becomes delinquent under ORS 311.718. [1977 c.859 Â§8; 1985 c.167 Â§12]

Â Â Â Â Â  311.722 Extension of time for payment upon death of claimant; five-year limit; bond; interest. (1) If the taxpayer who claimed the deferral of special assessment for local improvement dies, or if a spouse who continued the deferral under ORS 311.702 to 311.735 dies, the Department of Revenue may extend the time for payment of the special assessment for local improvement and interest accruing with respect to the special assessment for local improvement becoming due and payable under ORS 311.718 if:

Â Â Â Â Â  (a) The homestead property becomes property of an individual or individuals:

Â Â Â Â Â  (A) By inheritance or devise; or

Â Â Â Â Â  (B) If the individual or individuals are heirs or devisees, as defined under ORS 111.005, in the course of settlement of the estate;

Â Â Â Â Â  (b) The individual or individuals commence occupancy of the property as a principal residence on or before August 15 of the calendar year following the calendar year of death; and

Â Â Â Â Â  (c) The individual or individuals make application to the department for an extension of time for payment of the deferred special assessment for local improvement and interest prior to August 15 of the calendar year following the calendar year of death.

Â Â Â Â Â  (2)(a) Subject to paragraph (b) of this subsection, an extension granted under this section shall be for a period not to exceed five years after August 15 of the calendar year following the calendar year of death. The terms and conditions under which the extension is granted shall be in accordance with a written agreement entered into by the department and the individual or individuals.

Â Â Â Â Â  (b) An extension granted under this section shall terminate immediately if:

Â Â Â Â Â  (A) The homestead property is sold or otherwise transferred by any party to the extension agreement;

Â Â Â Â Â  (B) All of the heirs or devisees who are parties to the extension agreement cease to occupy the property as a principal residence; or

Â Â Â Â Â  (C) The homestead property, a manufactured structure or floating home, is moved out of the state.

Â Â Â Â Â  (3) If the department has reason to believe that the homestead property is not sufficient security for the deferred special assessment for local improvement and interest the department may require the individual or individuals to furnish a bond conditioned upon payment of the amount extended in accordance with the terms of the extension. The bond shall not exceed in amount double the special assessment for local improvement with respect to which extension is granted.

Â Â Â Â Â  (4) During the period of extension, and until paid the deferred special assessment for local improvement shall continue to accrue interest in the same manner and at the same rate as provided under ORS 311.674 (3). No interest shall accrue upon interest. [1985 c.167 Â§10]

Â Â Â Â Â  311.723 Voluntary payment of deferred special assessment. (1) Subject to subsection (2) of this section, all or part of the amounts of deferred special assessment for local improvement, and accrued interest, may at any time be paid to the Department of Revenue by:

Â Â Â Â Â  (a) The taxpayer who filed the claim for deferral or the taxpayerÂs spouse.

Â Â Â Â Â  (b) The next of kin of the taxpayer who filed the claim for deferral, the taxpayerÂs heir at law, the taxpayerÂs child or any person having or claiming a legal or equitable interest in the property.

Â Â Â Â Â  (2) A person referred to in subsection (1)(b) of this section may make the payments only if no objection is made by the taxpayer who filed the claim for deferral within 30 days after the department deposits in the mail notice to the taxpayer who filed the claim that the payment has been tendered.

Â Â Â Â Â  (3) Any payments made under this section shall be applied first against accrued interest and any remainder against the deferred special assessment for local improvement. A payment made pursuant to this section does not affect the deferred status of the homestead. Unless otherwise provided by law, the payment does not give the person paying the deferred special assessment any interest in the property or any claim against the estate, in the absence of a valid agreement to the contrary. [1977 c.859 Â§9; 1985 c.167 Â§13]

Â Â Â Â Â  311.725 Disposition of collected special assessments; reimbursement of state. (1) When any deferred special assessment for local improvement, including accrued interest, is collected, the moneys shall be credited to a special account and the appropriate entries shall be made evidencing payment on the bond lien docket or assessment lien record. The appropriate local officer shall remit the amount of deferred special assessment, and accrued interest, to the Department of Revenue. The remittance shall be accompanied by an explanation giving a description of the homestead for which the special assessment for local improvement was collected, and a statement of the special assessment amounts and the accrued interest amounts collected.

Â Â Â Â Â  (2) The department shall enter the amount received against the accounts which have been set up for the special assessment deferred properties. The amount received shall be credited as provided in ORS 311.701. [1977 c.859 Â§10; 1979 c.762 Â§7; 1983 c.550 Â§15]

Â Â Â Â Â  311.727 Deferred special assessments uncollected after foreclosure; reimbursement of state by taxing units. (1) At the time that a homestead that is the subject of special assessment deferral is deeded to a unit of local government at the close of collection proceedings, the appropriate officer of the local government unit shall pay to the Department of Revenue out of the general fund of the local government unit the amount of deferred special assessment, and accrued interest, which was not collected in the same manner as other deferred special assessments for local improvement are paid over to the department when collected.

Â Â Â Â Â  (2) Any amount paid over to the department under subsection (1) of this section, if later collected, shall be paid to reimburse the general fund of the local government unit and the necessary entries shall be made upon the special assessment records. [1977 c.859 Â§11]

Â Â Â Â Â  311.729 Limitations on effect of ORS 311.702 to 311.735. Nothing in ORS 311.702 to 311.735 is intended to or shall be construed to:

Â Â Â Â Â  (1) Prevent the collection, by foreclosure, of delinquent property taxes which have become a lien against the homestead that is the subject of special assessment deferral provided in ORS 311.702 to 311.735.

Â Â Â Â Â  (2) Prevent the granting of deferral of property taxes pursuant to ORS 311.666 to 311.701.

Â Â Â Â Â  (3) Affect any provision of a mortgage or other instrument relating to the homestead.

Â Â Â Â Â  (4) Prevent the collection, by appropriate collection proceeding, of delinquent special assessment installments which are a lien against the homestead but which have not been deferred as provided in ORS 311.702 to 311.735. Upon determination by the local government unit that any nondeferred installment is in default, the whole sum, including deferred amounts of the special assessment for local improvement shall become due and payable at once. [1977 c.859 Â§12]

Â Â Â Â Â  311.730 Payments by state to local officers; dates of payment; small special assessment amounts prepaid. (1) Upon receipt of the information needed to make payments of the deferred special assessment amounts, the Department of Revenue shall make payment to the appropriate local officer. Payment shall be made from the revolving account established under ORS 311.701. Based on the information received, the department shall pay:

Â Â Â Â Â  (a) All deferred special assessment amounts accruing between January 1 and June 30 of the year on or before August 1;

Â Â Â Â Â  (b) All deferred special assessment amounts accruing between July 1 and December 31 of the year on or before February 1; and

Â Â Â Â Â  (c) The special assessment improvement amount balance, including amounts of the special assessment not yet due and payable, that is attributable to a single homestead that has been granted deferral under ORS 311.702 to 311.735, if the special assessment improvement amount is less than $1,000 for the year in which deferral is first claimed.

Â Â Â Â Â  (2) The department shall maintain accounts for each specially assessed deferred property and shall accrue interest on the gross amount of special assessment for local improvement advanced. [1977 c.859 Â§13; 1980 c.19 Â§9; 1983 c.550 Â§16; 1997 c.154 Â§19]

Â Â Â Â Â  311.731 Remittance to state of prepaid amounts when deferral ends. (1) When an event described under ORS 311.716 occurs with respect to a homestead for which the Department of Revenue has prepaid special assessment improvement amounts under ORS 311.730 (1)(c), the appropriate local officer shall remit to the department the amount of the prepayment.

Â Â Â Â Â  (2) The remittance shall be made on or before August 15 of the year following the calendar year in which the event occurs, in an amount equal to the amount of the prepayment not yet due and payable on the date of the remittance, plus accrued interest on that amount.

Â Â Â Â Â  (3) The department shall enter the amount received against the account that has been set up for special assessment deferred property. The amount received shall be credited as provided in ORS 311.701. [1997 c.154 Â§23]

Â Â Â Â Â  311.732 Deed or contract clause preventing application for deferral prohibited; clauses void. After September 20, 1985, it shall be unlawful for any mortgage trust deed or land sale contract to maintain a clause or statement which prohibits the owner from applying for the benefits of the deferral of special assessment for local improvement as provided in ORS 311.702 to 311.735. Any such clause or statement in a mortgage trust deed or land sale contract executed after September 20, 1985, shall be void. [1985 c.167 Â§11]

Â Â Â Â Â  311.735 Rules. The Department of Revenue shall make any rules necessary to carry out the provisions of ORS 311.702 to 311.735. [1977 c.859 Â§14]

DISASTER AREA TAX DEFERRAL

Â Â Â Â Â  311.740 Definitions for ORS 311.740 to 311.780. As used in ORS 311.740 to 311.780:

Â Â Â Â Â  (1) ÂCommissionersÂ means the county court, board of county commissioners or other governing body of a county.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂDisaster areaÂ means an area within the State of
Oregon
which the Governor of the State of
Oregon
has named and declared to be a disaster area.

Â Â Â Â Â  (4) ÂLandÂ means agricultural land or rangeland under farm use as defined in ORS 215.203 or 308A.056.

Â Â Â Â Â  (5) ÂTaxesÂ means ad valorem taxes, assessments, fees and charges entered on the assessment and tax roll against land as defined in this section.

Â Â Â Â Â  (6) ÂTaxpayerÂ means the person or persons who pay taxes upon land as defined in this section. [1977 c.695 Â§1; 1999 c.314 Â§67]

Â Â Â Â Â  311.745 Election to defer taxes in disaster area; eligibility. (1) Subject to ORS 311.750, the taxpayer who has land situated in a disaster area and whose land is adversely affected by the disaster area may, on or before September 1 of each year, elect to defer the taxes levied on the land of the taxpayer for that year. To exercise the option, each taxpayer shall file a claim for deferral with the commissioners on or before September 1 of each year in which the taxpayer claims the deferral. The commissioners shall examine the application and certify that the taxpayerÂs property is adversely affected by the disaster. After certifying that the property is adversely affected by the disaster, the commissioners shall forward the application to the Department of Revenue.

Â Â Â Â Â  (2) When the taxpayer exercises an option to defer taxes for any year by filing a claim for deferral under subsection (1) of this section, it shall have the effect of deferring payment of the taxes levied against the land of the taxpayer for the period of time the area continues to be designated a disaster area. [1977 c.695 Â§2]

Â Â Â Â Â  311.750 Qualifications. In order to qualify for tax deferral under ORS 311.740 to 311.780, the property must meet all of the following requirements when the claim is filed and each year thereafter so long as the payment of taxes by the taxpayer is deferred:

Â Â Â Â Â  (1) The property must be located in a disaster area.

Â Â Â Â Â  (2) If the taxpayer is not the owner of the land, the taxpayer shall obtain written approval from the owner of the land to defer the taxes on the land under ORS 311.740 to 311.780.

Â Â Â Â Â  (3) Property must be land as defined in ORS 311.740. [1977 c.695 Â§3]

Â Â Â Â Â  311.755 Time for payment; interest on deferred taxes; delinquency. When the area in which the land is located ceases to become a disaster area, the deferred taxes will be due and payable as follows:

Â Â Â Â Â  (1) One-fifth (20 percent) of the deferred taxes shall be payable on or before November 15 of the year following the close of the calendar year in which the termination of the disaster area designation has occurred and November 15 of each year thereafter.

Â Â Â Â Â  (2) Interest shall accrue against the unpaid taxes and shall be paid with each one-fifth payment for the period of time the taxes have remained unpaid at the rate provided in ORS 311.775.

Â Â Â Â Â  (3) The amounts designated in subsections (1) and (2) of this section shall be paid directly to the Department of Revenue on or before November 15 of each year in which they are due.

Â Â Â Â Â  (4) If the amounts falling due as provided in this section are not paid on the indicated due date, such amounts shall be deemed delinquent as of that date and the property shall be subject to foreclosure as provided in ORS 311.771.

Â Â Â Â Â  (5) All moneys collected by the department pursuant to this section shall be deposited into the General Fund. [1977 c.695 Â§4]

Â Â Â Â Â  311.759 Voluntary payment; satisfaction of deferred property tax lien. (1) Notwithstanding ORS 311.755, all or part of the deferred taxes and accrued interest may be paid at any time to the Department of Revenue.

Â Â Â Â Â  (2) When the deferred taxes and accrued interest are paid in full and the property is no longer subject to tax deferral under ORS 311.740 to 311.780, the department shall prepare and record in the county in which the property is located a satisfaction of deferred property tax lien. [1977 c.695 Â§5]

Â Â Â Â Â  311.760 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.761 Recordation of tax deferred properties; recording constitutes notice of lien. (1) On its approval of an application to defer taxes on land, the Department of Revenue shall record in each county in which there is tax deferred property under ORS 311.740 to 311.780 in the mortgage record of the county the list of the tax deferred properties of that county. The list shall contain a description of the property as listed on the assessment roll together with the name of the owner listed thereon.

Â Â Â Â Â  (2) The recording of the tax deferred properties under subsection (1) of this section gives notice that the department claims a lien against those properties in the amount of the deferred taxes plus interest, even though the amount of taxes or interest is not listed. [1977 c.695 Â§6]

Â Â Â Â Â  311.765 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.770 [Repealed by 1975 c.780 Â§16]

Â Â Â Â Â  311.771 Liens; priority; foreclosure proceeding. (1) The Department of Revenue shall have a lien against the tax deferred property for the payment of the deferred taxes plus interest thereon. The liens for deferred taxes shall attach to the property on July 1 of the year in which the taxes were assessed. The deferred property tax liens shall have the same priority as real property tax liens except that the lien of mortgages or trust deeds which are recorded prior in time to the lien for deferred taxes under ORS 311.740 to 311.780 shall be prior to the liens for deferred taxes.

Â Â Â Â Â  (2) The lien may be foreclosed by the department as if it were a purchase money mortgage under ORS chapter 88. The court may award reasonable attorney fees to the prevailing party in a foreclosure action under this section.

Â Â Â Â Â  (3) Receipts from foreclosure proceedings and from voluntary payments for deferred taxes shall be paid by the department to the General Fund. [1977 c.695 Â§7; 1981 c.897 Â§48; 1995 c.618 Â§66]

Â Â Â Â Â  311.775 Notice of deferral to assessor by department; rate of interest on deferred taxes. (1) If eligibility for deferral of taxes is established as provided in ORS 311.740 to 311.780, the Department of Revenue shall notify the county assessor and the county assessor shall show on the current ad valorem assessment and tax roll which property is tax deferred property by an entry clearly designating such property as tax deferred property.

Â Â Â Â Â  (2) When requested by the department, the tax collector shall send to the department as soon as the taxes are extended on the roll the tax statement for each tax deferred property.

Â Â Â Â Â  (3) Interest shall accrue on the deferred taxes at the rate of nine percent per annum. [1977 c.695 Â§8]

Â Â Â Â Â  311.780 Payment of tax deferred amounts to county by state. (1) Upon receipt of the notification from the Department of Revenue of the amount deferred on tax deferred property under ORS 311.740 to 311.780, the State Treasurer shall pay to the respective county tax collectors an amount equivalent to the full amount of tax listed by the department less three percent thereof.

Â Â Â Â Â  (2) The department shall maintain accounts for each deferred property and shall accrue interest on the gross amount of taxes advanced.

Â Â Â Â Â  (3) The funds provided for the payment made pursuant to subsection (1) of this section shall be made as investments from the excess funds mentioned in ORS 293.701 (2)(o). [1977 c.695 Â§9; 1980 c.19 Â§10; 1993 c.18 Â§75]

COMPROMISE, ADJUSTMENT AND SETTLEMENT OF TAXES

Â Â Â Â Â  311.785 Authority to compromise taxes, abate interest or lawful charges. Except as may be specifically provided by law, no county court shall have authority to compromise any tax or taxes levied and charged on the tax roll of any year, or to abate interest or other lawful charges thereon, except where litigation involving the validity of such tax or taxes is pending or seriously threatened and there is a grave legal question as to such validity. [Formerly 311.705]

Â Â Â Â Â  311.790 Cancellation of uncollectible property tax. (1) If the tax collector and the district attorney for any county determine that taxes on personal property that are delinquent are for any reason wholly uncollectible, the tax collector and district attorney may request, in writing, the county court for an order directing that the taxes be canceled. The court, when so requested, may in its discretion order and direct the tax collector to cancel such uncollectible personal property taxes. The order shall be entered in the journal of the county court.

Â Â Â Â Â  (2) If the tax collector determines that additional taxes on real property disqualified from special assessment under ORS 308A.703 are wholly uncollectible due to the propertyÂs exempt status, the tax collector may request, in writing, the county court for an order directing that the taxes be canceled. The court, when so requested, may in its discretion order and direct the tax collector to cancel the uncollectible property taxes. The order shall be entered in the journal of the county court. [Formerly 311.710; 1993 c.6 Â§6; 2007 c.791 Â§1]

Â Â Â Â Â  311.795 Cancellation of delinquent taxes on certain donated property; cancellation of delinquent taxes where total is less than five dollars. (1) A county governing body may cancel all delinquent taxes and the interest and penalties thereon accrued upon property donated to any incorporated city or town or any park and recreation district organized and operating under ORS chapter 266 for parks, playgrounds or a city hall. This section does not apply if the city, town or park and recreation district makes any payment to the owner, either directly or indirectly, for the property.

Â Â Â Â Â  (2) A county governing body may cancel all delinquent real property taxes and interest and penalties due thereon from any taxpayer where the total of the same is less than $5, when in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

Â Â Â Â Â  (3) A county governing body may cancel all delinquent personal property taxes and the interest and penalties thereon due from any taxpayer where the total of the same is less than $5 and in the judgment of the county governing body the cost of collecting the same will be greater than the amount to be collected.

Â Â Â Â Â  (4) Property taxes that are deferred under the homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection. [Formerly 311.715; 1983 c.773 Â§1; 1993 c.6 Â§7; 2003 c.704 Â§1; 2007 c.70 Â§81]

Â Â Â Â Â  311.796 Cancellation of taxes upon donation of property to state, local government or nonprofit corporation for certain purposes. (1) Prior to July 1, 2010, a county governing body may cancel all delinquent taxes and the interest and penalties thereon accrued upon property donated to this state or any municipal corporation or political subdivision of this state or private nonprofit corporation for the purposes of providing low income housing, social services or child care or, in the case of a nonprofit corporation, for the public purposes of the nonprofit corporation. This section does not apply if the state or any municipal corporation or political subdivision of this state or private nonprofit corporation makes any payment to the owner, either directly or indirectly, for the property.

Â Â Â Â Â  (2) Property taxes that are deferred under the homestead deferral program established under ORS 311.666 to 311.701, special assessments for local improvements that are deferred under ORS 311.702 to 311.735 or property taxes that are deferred under the disaster area tax deferral program established under ORS 311.740 to 311.780 are not delinquent taxes for purposes of this section. A county governing body may not cancel any deferred taxes, deferred special assessments or interest or penalties that accrue with respect to deferred taxes or deferred special assessments described in this subsection. [1991 c.615 Â§2; 1993 c.168 Â§9; 1997 c.752 Â§1; 1999 c.487 Â§4; 2003 c.704 Â§2; 2007 c.70 Â§82]

Â Â Â Â Â  311.800 Compromise of taxes on lands conveyed to
United States
. The county court of each county may compromise all taxes, interest and penalties upon any land conveyed to the United States by gift, grant or devise by any person, under the terms of section 8 of the Act of Congress approved June 28, 1934, public document No. 482, known as the Taylor Grazing Act. However, this section does not apply to exchanges of real property made under the provisions of such Act. [Formerly 311.717]

Â Â Â Â Â  311.804 Cancellation of assessment or taxes on cancellation of certificate or contract by Department of State Lands. (1) If taxes are levied or assessed upon lands that are a portion of the assets of the Common School Fund while held under certificate or contract of sale and the certificate or contract is canceled by the Department of State Lands, such taxes or assessments shall become void upon receipt of written notice from the Director of the Department of State Lands of cancellation of the certificate or contract of sale. Officials having charge of the records of taxes and assessments on lands included in certificates or contracts of sale so canceled shall note on their records the word Âinvalidated,Â and the date of cancellation.

Â Â Â Â Â  (2) This section does not apply to irrigation or drainage districtsÂ tax liens if the irrigation or drainage districts were organized prior to the inception of the departmentÂs lien. [Formerly 311.720]

Â Â Â Â Â  311.805 [Repealed by 1959 c.554 Â§1 (311.806 enacted in lieu of 311.805)]

REFUNDS

Â Â Â Â Â  311.806 Refund of taxes on real and personal property. (1) Subject to subsection (2) of this section, the county governing body shall refund, out of the refund reserve account provided in ORS 311.807, or the unsegregated tax collections account provided in ORS 311.385, taxes on property collected by an assessor or tax collector pursuant to a levy of the assessor or of any taxing district or tax levying body or pursuant to ORS 311.255, plus interest as provided in ORS 311.812, in the following cases:

Â Â Â Â Â  (a) To the person described in ORS 309.100 (1) and in whose name a petition was filed, whenever a change in the value of property is ordered by a county board of property tax appeals and no appeal is taken or can be taken from the boardÂs order, or whenever ordered by the Oregon Tax Court or the Supreme Court and the order constitutes a final determination of the matter;

Â Â Â Â Â  (b) To the person who has sought and obtained an order from the Department of Revenue under ORS 306.115, whenever a change in the value of property is ordered by the department and no appeal is taken or can be taken from the order of the department;

Â Â Â Â Â  (c) To the person who meets the criteria described in ORS 305.275 and in whose name an appeal is filed under ORS 305.275, whenever ordered by the Oregon Tax Court or Supreme Court and the order constitutes a final determination of the matter;

Â Â Â Â Â  (d) Whenever a change in the value of property is made under ORS 309.115 upon resolution of an appeal and no separate appeal of the value of the property was taken for the year of the change:

Â Â Â Â Â  (A) To the person in whose name the appeal was filed, for each year after the year for which the appeal was filed in which that person was listed as the owner or an owner or the person in whose name the property was assessed; and

Â Â Â Â Â  (B) To the owner of record on the tax roll at the time of refund, each year thereafter;

Â Â Â Â Â  (e) To the owner of record on the tax roll at the time of refund, whenever taxes are collected against real or personal property not within the jurisdiction of the tax levying body;

Â Â Â Â Â  (f) Except as provided in ORS 310.143, to the owner of record on the tax roll at the time of refund, whenever, through excusable neglect or through an error subject to correction under ORS 311.205, taxes on property are paid in excess of the amount legally chargeable, limited to the amount of money collected in excess of the amount actually due; or

Â Â Â Â Â  (g) Except as provided in ORS 311.808, to the payer of the tax whenever any person pays taxes on the property of another by mistake of any kind.

Â Â Â Â Â  (2)(a) Except as provided in paragraphs (b) and (c) of this subsection, a refund of taxes may not be allowed or made after six years from the assessment date for the tax year for which the taxes were collected. A refund under this subsection may be paid only to the extent that a refund under subsection (4) of this section has not been paid.

Â Â Â Â Â  (b) A refund of taxes may be allowed or made under subsection (1)(f) or (g) of this section after the period described in paragraph (a) of this subsection if, before the expiration of the period, a written claim for refund of the taxes is filed by the taxpayer with the county governing body.

Â Â Â Â Â  (c) The county governing body shall order a refund of taxes to be paid as specified in subsection (1) of this section without the filing of a written claim and without regard to the period specified under paragraph (a) of this subsection upon receipt of a copy of an order by the Department of Revenue, the Oregon Tax Court or the Supreme Court that constitutes a final determination that is not subject to appeal.

Â Â Â Â Â  (3)(a) Upon request of the owner or an owner of any taxable property or the person in whose name the property is assessed, or the owner of record on the tax roll at the time of refund, whichever is applicable, and with the approval of the tax collector, the county governing body may authorize refunds payable under subsection (1)(a) to (e) of this section to be made by crediting the total tax liability account of the requester with the amount of the refund. The total tax liability account is the total amount of tax that has been extended or charged against a particular property tax account as limited by section 11b, Article XI of the Oregon Constitution.

Â Â Â Â Â  (b) In the case of a refund or credit payable to a single requester that results from an order constituting a final determination of a matter as described under subsection (1)(a), (b) or (c) of this section, a county governing body may elect to pay the refund or apply the credit in equal periodic installments over not more than the five-year period that begins on the date that the order is issued if the amount to be refunded or credited exceeds the lesser of $250,000 or one-quarter of one percent of the total amount of taxes on property imposed within the county within the limits of section 11b, Article XI of the Oregon Constitution, as listed on the certificate last prepared under ORS 311.105.

Â Â Â Â Â  (c) If a county governing body elects to pay a refund or credit under the provisions of paragraph (b) of this subsection, and the election will result in a hardship to a requester, the requester may appeal the election to the tax court as provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (4)(a) The tax collector shall refund taxes paid on a property value, a claim for exemption or a claim for cancellation of a property tax exemption if:

Â Â Â Â Â  (A) A county board of property tax appeals or the Oregon Tax Court issues a decision that could result in a refund if the decision is upheld on appeal;

Â Â Â Â Â  (B) The final resolution is pending further appeal; and

Â Â Â Â Â  (C) The county governing body orders a refund of taxes paid under this subsection.

Â Â Â Â Â  (b) An order by a county governing body or a recommendation of an assessor or tax collector in regard to this subsection may not be considered in determining matters in controversy on appeal, including property value or tax liability.

Â Â Â Â Â  (c) Interest may not be paid on any refund under this subsection prior to final resolution of the appeal. If, after taking into account the amount refunded under this subsection, the final resolution of the controversy after appeal results in a refund due, interest shall be determined and paid as provided in ORS 311.812.

Â Â Â Â Â  (d) If, after taking into account the amount refunded under this subsection, the final resolution of the controversy after appeal results in additional taxes due on the property, the additional taxes shall be billed and collected as provided in ORS 311.513.

Â Â Â Â Â  (5) Immediately upon payment of the refund and any interest thereon, the tax collector shall make the necessary correcting entries in the records of the office of the tax collector. ORS 294.305 to 294.565 do not apply to refunds made out of the refund reserve account or the unsegregated tax collections account.

Â Â Â Â Â  (6) A refund is not required under this section for any tax year if the amount of the refund would be $10 or less. Any amount not refunded under this subsection shall be distributed to taxing districts in the same manner that other taxes are distributed.

Â Â Â Â Â  (7) As used in this section, Âowner of record on the tax roll at the time of refundÂ means the owner or an owner of the property or the person in whose name the property is assessed on the tax roll last certified and delivered to the tax collector under ORS 311.105 and 311.115. [1959 c.554 Â§2 (enacted in lieu of 311.805); 1961 c.533 Â§50; 1971 c.737 Â§3; 1973 c.347 Â§1; 1975 c.395 Â§3; 1979 c.702 Â§1; 1985 c.162 Â§10; 1991 c.459 Â§260; 1993 c.6 Â§3; 1993 c.270 Â§60; 1995 c.650 Â§71; 1997 c.541 Â§Â§295,296; 2003 c.38 Â§1; 2005 c.394 Â§1; 2007 c.364 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 364, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 311.806 by section 1 of this 2007 Act apply to appeals relating to property tax years beginning on or after July 1, 2007, and to property tax appeals pending final resolution on the effective date of this 2007 Act [September 27, 2007]. [2007 c.364 Â§2]

Â Â Â Â Â  311.807 Refund reserve account; deposits; payment of refunds; rules. (1) The county treasurer may maintain an account designated as the refund reserve account. The refund reserve account shall consist of the funds deposited by the treasurer under subsection (2) of this section and any funds deposited under ORS 311.160, plus interest earned thereon.

Â Â Â Â Â  (2)(a) Each year, the treasurer may deposit in the refund reserve account, from the unsegregated tax collections account, an amount equal to 100 percent of the anticipated annual refunds for the county.

Â Â Â Â Â  (b) Any deposit into the refund reserve account from taxes collected in November shall not exceed two-thirds of the total anticipated annual refunds for the county.

Â Â Â Â Â  (3) The moneys in the refund reserve account shall first be used to pay refunds determined to be due under ORS 311.806.

Â Â Â Â Â  (4) If the moneys in the refund reserve account are insufficient to pay refunds at any time, refunds shall be made out of the unsegregated tax collections account. If funds are not available in either the refund reserve account or the unsegregated tax collections account, the county governing body may delay payment of the refunds until such time as sufficient funds are available.

Â Â Â Â Â  (5) If, at the end of the fiscal year, the balance in the refund reserve account exceeds the amount necessary to pay estimated refunds, the treasurer shall distribute the excess to the unsegregated tax collections account.

Â Â Â Â Â  (6) The Department of Revenue shall provide by rule the method to be used to calculate anticipated annual refunds for the county. [1991 c.459 Â§266; 1993 c.650 Â§3; 2005 c.94 Â§65]

Â Â Â Â Â  311.808 Refund on real property or manufactured structure; when prohibited. A refund of property taxes under ORS 311.806 (1)(g) may not be made on real property or a manufactured structure when all of the following conditions are present:

Â Â Â Â Â  (1) A mortgagee has requested the tax statement for the property under ORS 311.252 and has paid the tax on the property.

Â Â Â Â Â  (2) The tax roll shows payment of the taxes, and thereafter the property is sold to a bona fide purchaser. [1975 c.395 Â§2; 1989 c.297 Â§2; 1993 c.270 Â§71; 2003 c.38 Â§2]

Â Â Â Â Â  311.810 [Repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.812 No interest on refunds under ORS 311.806; exceptions; rate. (1) Except as provided in subsection (2) of this section, interest may not be paid upon any tax refunds made under ORS 311.806.

Â Â Â Â Â  (2) Interest as provided in subsection (3) of this section shall be paid on the following refunds:

Â Â Â Â Â  (a) A refund resulting from the correction under ORS 308.242 (2) or (3) or 311.205 of an error made by the assessor, Department of Revenue or tax collector.

Â Â Â Â Â  (b) A refund resulting from a written stipulation of the county assessor or the county tax collector if the written stipulation constitutes a final determination that is not subject to appeal.

Â Â Â Â Â  (c) Any refund ordered by the Department of Revenue if no appeal is taken or can be taken from the departmentÂs order.

Â Â Â Â Â  (d) Refunds ordered by the Oregon Tax Court or the Supreme Court if the order constitutes a final determination of the matter.

Â Â Â Â Â  (e) Refunds of taxes collected against real or personal property not within the jurisdiction of the tax levying body.

Â Â Â Â Â  (f) Refunds due to reductions in value ordered by a county board of property tax appeals where no appeal is taken.

Â Â Â Â Â  (g) Refunds due to reductions in value made pursuant to ORS 309.115.

Â Â Â Â Â  (h) Refunds due to a claim for a war veteranÂs exemption for a prior tax year that is filed pursuant to ORS 307.262.

Â Â Â Â Â  (3)(a) The interest provided by subsection (2) of this section shall be paid at the rate of one percent per month, or fraction of a month, computed from the time the tax was paid or from the time the first installment thereof was due, whichever is the later. If a discount is given at the time the taxes are paid, interest shall be computed only on the net amount of taxes to be refunded. If any portion of a refund described in subsection (2) of this section results from an assessment based on inaccurate information contained in a report filed by a taxpayer, interest shall be computed on only the portion of the refund that is not attributable to the inaccurate information contained in the taxpayer report.

Â Â Â Â Â  (b) As used in this subsection, ÂreportÂ means a return, statement or any other information provided by a taxpayer in writing to the department or county assessor. [1971 c.737 Â§2; 1975 c.704 Â§4; 1977 c.606 Â§3; 1981 c.804 Â§89a; 1983 s.s. c.5 Â§22; 1993 c.270 Â§61; 1995 c.79 Â§151; 1995 c.226 Â§13; 1997 c.541 Â§298; 1999 c.862 Â§5; 2001 c.199 Â§4; 2005 c.394 Â§2; 2007 c.545 Â§1; 2007 c.590 Â§3]

Â Â Â Â Â  Note: Section 2, chapter 545, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 311.812 by section 1 of this 2007 Act apply to refunds for tax years beginning on or after July 1, 2007, and to refunds from appeals filed on or after July 1, 2007. [2007 c.545 Â§2]

Â Â Â Â Â  311.813 Refund account; order of court. If a refund of ad valorem property tax is ordered by a court of competent jurisdiction other than a court mentioned in ORS 311.806 (1)(a), the refund and any interest ordered to be paid thereon shall be refunded out of the unsegregated tax collections account established under ORS 311.385. [1987 c.301 Â§2]

Â Â Â Â Â  311.814 Appeal of large amounts of value; reserve account for refunds. (1) Whenever any property value or claim for exemption or cancellation of a property tax assessment is appealed to the Oregon Tax Court after taxes on the property have been imposed, the Department of Revenue shall notify the county treasurer of the appeal not later than the following October 15, if the appeal is not finally resolved before the end of the tax year to which the appeal relates and the dollar difference between the total value asserted by the taxpayer and the total value asserted by the opposing party exceeds one-fourth of one percent (0.0025) of the total assessed value in the county, or if the appeal relates to property assessed under ORS 308.505 to 308.665, and the value of such property asserted by the opposing party and attributable to the county exceeds one-fourth of one percent (0.0025) of the total assessed value in the county. After notification, the county treasurer shall set aside, if so ordered by the county governing body, from taxes collected in the current tax year, an interest bearing reserve account as provided in this section.

Â Â Â Â Â  (2) The reserve shall consist of an amount representing that portion of taxes paid by the petitioner attributable to the amount of value in dispute for each tax year that the appeal remains unresolved. Upon termination of the controversy, the principal amount in the account necessary to pay any refund, and any interest provided for under ORS 311.812, shall be paid to the petitioner. Any excess remaining in the reserve after termination of the controversy and payment of a refund, if any, shall be deposited in the unsegregated tax collections account in full satisfaction of the tax due on the property.

Â Â Â Â Â  (3) If the final resolution of the controversy results in additional taxes due on the property, the amount in the reserve account shall be deposited into the unsegregated tax collections account and shall be distributed according to the distribution percentage schedule for the current tax year prepared in accordance with ORS 311.390. The additional taxes shall be collected as provided in ORS 311.513. [1991 c.459 Â§265; 1993 c.270 Â§63; 1995 c.256 Â§8; 1995 c.650 Â§72; 1997 c.541 Â§Â§299,300; 2003 c.274 Â§4; 2007 c.126 Â§1]

Â Â Â Â Â  311.815 Abandonment of purpose for which special tax levied; refund or cancellation of tax. If a special tax to raise funds for a specified purpose is levied in a school district, road district, irrigation district or drainage district and the project or specific purpose for which the tax is levied is thereafter definitely abandoned, either wholly or in part, or the fund raised by the tax or any portion thereof remains unexpended for a period of two years, after the levy of the tax, the county court at the written request of the directors of the district may, by resolution, after giving 10 daysÂ previous notice by one publication thereof in a newspaper of general circulation, published in the county, provide for the refunding of the tax or portion of tax so remaining unexpended to the taxpayers who theretofore paid the tax and for the cancellation of the unpaid tax or the like proportion thereof that has become delinquent. The county court shall take such action by resolution spread upon its journal. Repayment shall be made by orders drawn on the county treasurer for the several amounts and issued to the several taxpayers shown by the tax records to have originally made the payments. Cancellation of unpaid taxes shall be effected by noting the cancellation thereof on the tax records of the county.

Â Â Â Â Â  311.820 [1955 c.759 Â§Â§1,2,3,4; repealed by 1965 c.344 Â§39 (311.821 enacted in lieu of 311.820 and 311.825)]

Â Â Â Â Â  311.821 Refunds authorized in event of certain boundary changes of taxing districts; reimbursements. (1) Whenever in any year the boundaries of a taxing district have been reduced by proceedings occurring after the date provided in ORS 308.225, and whenever such changes in boundaries were not disregarded by the county assessor as required by ORS 308.225, and as a result thereof taxes have been levied and collected upon the reduced territory of such district, which taxes were not levied and extended upon the territory detached from such district, the county governing body shall refund out of the unsegregated tax collections account to the taxpayers of the territory upon which the levy was imposed and the taxes collected, the proportionate amount of money in excess of the amount that would have been collected from the territory comprising the entire district had the levy been uniform throughout the district. A written claim for refund of such collection shall be filed with the county governing body within six years from the assessment date for the fiscal year for which the taxes were collected.

Â Â Â Â Â  (2) Whenever in any year the boundaries of a taxing district have been reduced by boundary changes pursuant to law after the date provided in ORS 308.225, and such changes in boundaries have been disregarded by the county assessor as required by ORS 308.225, and as a result thereof taxes were levied upon property within such withdrawn area by such district and also for the same tax year by another taxing district providing the same service or services, subjecting such property to double taxation for any tax year, the county governing body shall refund out of the unsegregated tax collections account to the taxpayers of the territory upon which the levy was imposed and the tax was collected the proportionate amount of money in excess of the amount that would have been paid by such taxpayers had the withdrawal been recognized by the assessor as effective for the tax year involved; provided, all such property shall remain liable for indebtedness incurred prior to the boundary change as otherwise required by law. A written claim for refund of such tax collection shall be filed with the county governing body within two years from the assessment date for the fiscal year for which the taxes were collected.

Â Â Â Â Â  (3) If the claim is in proper form, the county governing body shall take action by resolution spread upon its journal, and repayments shall be made by orders drawn on the county treasurer for the several amounts and issued to the several taxpayers shown by the tax records to have made the payments originally.

Â Â Â Â Â  (4) Immediately upon such reimbursement the tax collector shall make the necessary correcting entries in the records of the office of the tax collector. [1965 c.344 Â§40 (enacted in lieu of 311.820 and 311.825); 1979 c.702 Â§3; 1985 c.162 Â§11]

Â Â Â Â Â  311.825 [1957 c.335 Â§Â§1,2,3; 1961 c.522 Â§7; repealed by 1965 c.344 Â§39 (311.821 enacted in lieu of 311.820 and 311.825)]

Â Â Â Â Â  311.827 [1969 c.605 Â§57; repealed by 1971 c.529 Â§37]

Â Â Â Â Â  311.830 [1957 c.600 Â§2; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.835 [1957 c.600 Â§Â§3,4; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.840 [1957 c.600 Â§Â§5,6,7; repealed by 1965 c.344 Â§42]

Â Â Â Â Â  311.845 [1957 c.600 Â§8; repealed by 1965 c.344 Â§42]

PREPAYMENT OF TAXES FOR FACILITIES

Â Â Â Â Â  311.850 Findings. The Legislative Assembly finds that the construction of a facility may have substantial economic impact upon units of local government obligated to furnish services, buildings or other resources in the area in which the facility is being constructed. The Legislative Assembly further finds that this impact may occur in advance of the time when sufficient real market value occasioned by construction of the facility is added to the assessment and tax roll to bear the facilityÂs portion of the costs of the governmental services, buildings or other resources that the facilityÂs construction necessitates. The purposes of ORS 311.850 to 311.870 is to provide a method for prepaying ad valorem property taxes during the period of planning and construction of the facility, in order that units of local government may provide the services, buildings or other resources necessitated without imposing an undue burden upon other properties subject to taxation within the unit, and to provide for repayment of the amounts prepaid. [1975 c.563 Â§1; 1991 c.459 Â§261; 2005 c.94 Â§66]

Â Â Â Â Â  311.855 Definitions for ORS 311.850 to 311.870. As used in ORS 311.850 to 311.870, unless the context requires otherwise, ÂfacilityÂ means:

Â Â Â Â Â  (1) A thermal power plant, as defined in ORS 469.300.

Â Â Â Â Â  (2) A hydroelectric power project, as described in ORS 543.010.

Â Â Â Â Â  (3) Any building or improvement that is suitable for use for industrial, commercial, manufacturing or warehousing purposes. [1975 c.563 Â§2]

Â Â Â Â Â  311.860 Agreement for prepayment; contents; filing; certificate of payment. (1) Any person proposing to construct a facility who has applied for and obtained the necessary preliminary construction permits or certificates and the governing body of any taxing unit obligated to furnish services, buildings or other resources in the area in which the construction is to take place may enter into an agreement to carry out the purposes of ORS 311.850. An agreement entered into under this section shall contain provisions pertaining to and in accordance with the following:

Â Â Â Â Â  (a) The payment of moneys to the taxing unit by the person proposing to construct the facility. The person shall make the payment prior to or during the period of the construction.

Â Â Â Â Â  (b) The amounts of the payments to be made by the person proposing to construct the facility and the dates for making the payments.

Â Â Â Â Â  (c) A reduction in real market value for the facility for purposes of computing the rate of levy of the taxing unit entering into the agreement for each year of a period of years, not to exceed 10, commencing on or in the course of completion of the construction of the facility. The amount of reduction allowed by the agreement shall be a percentage amount, not to exceed 50 percent, of the real market value of the facility as of any assessment date affected by the reduction, and may be fixed or graduated over the period of years for which the reduction is allowed. The total reduction allowed by the agreement shall result in a tax benefit for the facility that is estimated to be equivalent to the total amount of payments made under the agreement to the taxing unit, plus interest at the maximum rate of eight percent per annum from the date of each payment. In no event, however, shall the total reduction in real market value during the period of years of reduction cause a total reduction in taxes that exceeds the total amount of moneys previously paid plus interest.

Â Â Â Â Â  (2) A copy of an agreement entered into under this section shall be filed with the county assessor of each county in which a taxing unit that is a party to the agreement is located.

Â Â Â Â Â  (3) Prior to April 1 preceding the first tax year for which the exemption granted by ORS 311.865 applies, the governing body of the taxing unit that is a party to the agreement may certify to the county assessor that all payments have been made to the taxing unit in accordance with the terms of the agreement. The county assessor may not grant the exemption for any year unless the county assessor has received such certificate. Review of denial of an exemption under this section shall be as provided by ORS 305.275. [1975 c.563 Â§3; 1979 c.772 Â§18; 1991 c.459 Â§262; 2005 c.94 Â§67]

Â Â Â Â Â  311.865 Exemption; amount; termination. There shall be exempt from the levy of the taxing unit that is the party to an agreement entered into under ORS 311.860 for each tax year indicated in the agreement, the percentage amount of real market value, allocable to or within the taxing unit, of the facility specified in the agreement for that tax year. The assessor shall modify the amount of the exemption or terminate the exemption at such time as the assessor determines that the monetary value of the exemption has equaled the amount of moneys paid by the facility under the agreement plus interest. [1975 c.563 Â§4; 1991 c.459 Â§263]

Â Â Â Â Â  311.870 Characterization of prepaid taxes. Moneys received by a taxing unit pursuant to an agreement entered into under ORS 311.850 to 311.870 shall be considered a budget resource and shall not be offset against the levy of the taxing unit. [1975 c.563 Â§5]

PENALTIES

Â Â Â Â Â  311.990 Penalties. (1) Violation of ORS 311.270 is a Class B violation, and upon conviction, the court shall impose a fine of not less than $100.

Â Â Â Â Â  (2) Violation of ORS 311.350 is punishable, upon conviction, by a fine not exceeding $500 or by imprisonment in the county jail not exceeding six months.

Â Â Â Â Â  (3) Violation of ORS 311.425 (1) is a Class A violation.

Â Â Â Â Â  (4) If a tax collector fails to comply with any of the provisions of law relating to the receiving and receipting of moneys and warrants collected by the tax collector for taxes, the tax collector commits a Class A violation, and upon conviction thereof, the court shall impose a fine of not less than $100. The court before whom the tax collector is tried shall declare the office of the tax collector vacant for the remainder of the term of the tax collector.

Â Â Â Â Â  (5) If a tax collector willfully returns as unpaid any tax which has been paid to the tax collector, the tax collector shall be deemed guilty of a misdemeanor and, upon conviction thereof, be punished by a fine not exceeding $500, or by imprisonment not exceeding six months, or both.

Â Â Â Â Â  (6) If a tax collector or sheriff neglects or refuses to pay over all moneys collected by the tax collector or sheriff for taxes to the county treasurer, or neglects or refuses to make a return of delinquent taxes of the county, or any other return or statement, as required by the laws relating to the collection of property taxes, the tax collector or sheriff shall be liable to be indicted therefor and, upon conviction, be punished by a fine of not less than $100 nor more than $1,000, or by imprisonment not less than six months nor more than six years, or by both.

Â Â Â Â Â  (7) A person who knowingly makes a false oath under ORS 311.666 to 311.701 is guilty of perjury and shall be punished as provided by ORS 162.085. [Subsection (7) enacted as 1963 c.569 Â§23; 1971 c.743 Â§354; 1971 c.747 Â§19; 1979 c.689 Â§26; 1999 c.1051 Â§175]

_______________



Chapter 312

Chapter 312 Â Foreclosure of Property Tax Liens

2007 EDITION

FORECLOSURE OF PROPERTY TAX LIENS

REVENUE AND TAXATION

312.005Â Â Â Â  ÂDistrict attorneyÂ described

312.010Â Â Â Â  When real property subject to tax foreclosure; listing other charges with taxes

312.020Â Â Â Â  Supervision by Department of Revenue; enforcement

312.030Â Â Â Â  Annual foreclosure list; suppression of certain public employee names; interest on taxes in list

312.040Â Â Â Â  Notice of proceeding; service

312.050Â Â Â Â  Instituting foreclosure proceedings

312.060Â Â Â Â  Application for judgment foreclosing lien; effect and correction of irregularity, informality, omission or other error

312.070Â Â Â Â  Answer and defense to application by person interested

312.080Â Â Â Â  Summary hearing

312.090Â Â Â Â  Judgment; lien; interest

312.100Â Â Â Â  Order for sale of properties to county; certified copy of judgment as certificate of sale

312.110Â Â Â Â  Removal of property from foreclosure proceedings

312.120Â Â Â Â  Period during which property held by county; redemption; assessment during redemption period; redemption of part of property

312.122Â Â Â Â  Reduced redemption period when property subjected to waste or abandonment; hearing; notice; reasonable inquiry

312.125Â Â Â Â  Notice to owner or lienholder of expiration of period of redemption; contents; mailing

312.130Â Â Â Â  Release of claims of county by redemption; entries by tax collector; certificate of redemption

312.140Â Â Â Â  Notice of foreclosure list to lienholder

312.150Â Â Â Â  Effect of failure to give notice to lienholder when requested

312.160Â Â Â Â  Lienholder paying taxes or redeeming gets additional lien for amount paid

312.170Â Â Â Â  Municipal or other public corporation removing property from foreclosure list or proceeding or redeeming; additional lien

312.180Â Â Â Â  Possession during redemption period; forfeiture for waste

312.190Â Â Â Â  General notice of expiration of redemption period

312.200Â Â Â Â  Deed to county

312.210Â Â Â Â  Appeal

312.214Â Â Â Â  Public policy relating to title obtained by county by tax foreclosure

312.216Â Â Â Â  Conclusive presumptions of notice resulting from tax foreclosure

312.218Â Â Â Â  Constructive possession by county; notice; remedy of ejectment

312.220Â Â Â Â  Judgment as evidence and estoppel

312.230Â Â Â Â  Limitations on proceedings affecting foreclosure sale; payments required with first pleading; effect as statute of prescription

312.240Â Â Â Â  Vacation of judgment; determining value of improvements by purchaser and rendering judgment therefor

312.250Â Â Â Â  Certain rights of municipal corporations not affected by ORS 312.010 to 312.120 and 312.130 to 312.240

312.260Â Â Â Â  Lands acquired by county by tax foreclosure where title fraudulently concealed from owner

312.270Â Â Â Â  Title of county purchasing property; title of purchaser on resale

312.290Â Â Â Â
Sale
of property on which there are unpaid assessments applicable to defaulted bonds of a city or town

312.300Â Â Â Â  Effect of irregularities and omissions on sales made pursuant to ORS 312.270 or 312.290

312.310Â Â Â Â  Accepting deed where timber fire reduces value of property; sale of timber or property acquired

312.360Â Â Â Â  Tax sales to counties or other public corporations validated; effect of omissions or defects

312.370Â Â Â Â  Certain tax sales validated

312.380Â Â Â Â  Effect of failure to issue certificate of sale prior to 1939

312.390Â Â Â Â  Request by lienholder for notice of proposed sale for delinquent city assessments or liens

312.400Â Â Â Â  Giving notice to lienholder

312.410Â Â Â Â  Effect of failure to give notice when requested

312.420Â Â Â Â  Application of ORS 312.390 to 312.410 to other than treasurer of city

312.990Â Â Â Â  Penalties

Â Â Â Â Â  312.005 ÂDistrict attorneyÂ described. As used in this chapter, unless the context requires otherwise, Âdistrict attorneyÂ shall include county counsel appointed pursuant to ORS 203.145. [1971 c.245 Â§2]

Â Â Â Â Â  312.010 When real property subject to tax foreclosure; listing other charges with taxes. (1) Except as otherwise provided by law, real property within this state is subject to foreclosure for delinquent taxes whenever three years have elapsed from the earliest date of delinquency of taxes levied and charged thereon.

Â Â Â Â Â  (2) All special assessments, fees or other charges charged against the property subject to foreclosure which are due and unpaid for any year or years for which ad valorem taxes are delinquent and for which there is no other provision of law for their payment out of the foreclosure proceeding, shall be listed with the delinquent ad valorem taxes in the foreclosure proceedings and foreclosed and collected as a part of such proceedings in the same manner as the delinquent ad valorem taxes. In any event, if three years have elapsed since the special assessment, fee or charge has been placed on the tax roll for collection and the assessment, fee or charge remains unpaid, it may be included in the next foreclosure proceeding and foreclosed and collected as part of such proceeding. [Amended by 1965 c.344 Â§41]

Â Â Â Â Â  312.020 Supervision by Department of Revenue; enforcement. (1) The Department of Revenue shall have general supervision and control over tax foreclosure proceedings under ORS 312.010 to 312.120 and 312.130 to 312.240 to the end that such proceedings shall be conducted in a uniform and orderly manner in all counties of the state.

Â Â Â Â Â  (2) Whenever any district attorney fails to institute or complete foreclosure proceedings in the manner required by this chapter, the department may call upon the Attorney General to institute or complete such proceedings. For this purpose, the Attorney General shall have the same powers and authority as a district attorney under this chapter. All costs incurred by the Attorney General shall be borne by the county in which the foreclosure proceedings are undertaken. Upon presentation by the Attorney General to the county governing body of a certified, itemized statement of costs, the governing body shall order payment to the Attorney General out of any available funds of the county. If no payment is made within 30 days thereafter, the Attorney General shall submit to the Secretary of State a certified, itemized statement of such costs and the Attorney General shall be reimbursed upon the order of the Secretary of State to the State Treasurer, from the countyÂs share of the stateÂs cigarette and liquor revenues. [Amended by 1971 c.245 Â§3]

Â Â Â Â Â  312.030 Annual foreclosure list; suppression of certain public employee names; interest on taxes in list. (1) Within two months after the day of delinquency of taxes of each year the tax collector shall prepare a list of all real properties then subject to foreclosure. The list shall be known as the foreclosure list and shall contain:

Â Â Â Â Â  (a) The names of the several persons appearing in the latest tax roll as the respective owners of tax-delinquent properties. If the owner of the property is an attorney or public safety officer who has applied for an exemption under ORS 192.501, the list shall state that the name of the owner is suppressed by law.

Â Â Â Â Â  (b) A description of each such property as it appears in the latest tax roll.

Â Â Â Â Â  (c) The year or years for which taxes are delinquent on each property.

Â Â Â Â Â  (d) The principal amount of the delinquent taxes of each year and the amount of accrued and accruing interest thereon to the day of publication.

Â Â Â Â Â  (2) Thereafter, and until judgment is obtained pursuant to ORS 312.090, interest shall be charged and collected on each of the several amounts of taxes included in the foreclosure list at the rate provided in ORS 311.505 (2). [Amended by 1975 c.704 Â§5; 1979 c.703 Â§11; 1987 c.311 Â§3; 2007 c.687 Â§4]

Â Â Â Â Â  312.040 Notice of proceeding; service. (1) Notice of each foreclosure proceeding shall be given by publication and by both certified and regular first class mail as provided in this section:

Â Â Â Â Â  (a) Notice shall be given by one publication of the foreclosure list in a newspaper of general circulation in the county, to be designated by the county court or board of county commissioners. The price charged by the newspaper shall be at the legal rate as provided by law. A copy of the newspaper notice shall be mailed by the county to each incorporated city in the county.

Â Â Â Â Â  (b) In addition, notice of the foreclosure proceeding shall be sent by certified and regular first class mail to the owner or owners, as shown in the county deed records, of each property included on the foreclosure list at the address or addresses as reflected in the county records under ORS 93.260, 311.555 or 311.560.

Â Â Â Â Â  (2) Each notice given under subsection (1) or (4) of this section shall identify the particular property or properties that is the subject of the notice.

Â Â Â Â Â  (3) All persons owning or claiming to own, or having or claiming to have, any interest in any property included in the foreclosure list are required to take notice of such proceeding and of all steps thereunder.

Â Â Â Â Â  (4) If it is deemed expedient to do so, notice of the institution of the foreclosure proceeding may be given by personal service. Notice by personal service shall be in lieu of service by publication and certified and regular first class mail required by subsection (1) of this section as to the defendant or defendants so served, and it shall not be necessary to include in the publication of the foreclosure list the names of such defendants or the descriptions or other matters relating to their respective properties. [Amended by 1957 c.68 Â§1; 1983 c.657 Â§9; 1985 c.613 Â§29; 1987 c.311 Â§4]

Â Â Â Â Â  312.050 Instituting foreclosure proceedings. (1) On the day which is three months after the day of delinquency of taxes of the latest year, the tax collector, with the assistance of the district attorney, shall institute proceedings to foreclose the liens for all the delinquent taxes against each of the several properties included in the foreclosure list.

Â Â Â Â Â  (2) One general proceeding shall be brought on the part of the county to foreclose the tax liens against each of the properties included in the foreclosure list. The person whose name appears in the latest tax roll as the owner of any property therein described shall be considered and treated as the owner of the property. Each such proceeding shall be a proceeding in rem against the property itself. If in any tax roll it appears that the owner of any property is unknown, or that the name of the owner is exempt from disclosure under ORS 191.501, then the property shall be proceeded against as belonging to an unknown owner. [Amended by 1979 c.703 Â§12; 1987 c.311 Â§5; 2007 c.687 Â§5]

Â Â Â Â Â  312.060 Application for judgment foreclosing lien; effect and correction of irregularity, informality, omission or other error. (1) Application for judgment foreclosing any tax lien shall be in writing, shall be verified, and shall contain a succinct statement of the cause of suit. All amendments may be made that are permissible in any civil action. The application for judgment, together with a certified copy of the foreclosure list, shall be filed with the clerk of the court on the day of the first publication of the foreclosure list.

Â Â Â Â Â  (2) No assessment of property or charge for taxes shall be considered invalid because of:

Â Â Â Â Â  (a) An irregularity in an assessment roll.

Â Â Â Â Â  (b) An assessment roll not having been made, completed or certified within the time prescribed by law.

Â Â Â Â Â  (c) The property having been listed or charged in an assessment or tax roll without any name, or with a name other than that of the owner.

Â Â Â Â Â  (3) No error or informality on the part of any officer in connection with assessment, equalization, levy or collection shall vitiate or affect the assessment of the property or the taxes thereon.

Â Â Â Â Â  (4) Any such irregularity, informality, omission or other error may, in the discretion of the court, be corrected to conform to law. [Amended by 1979 c.284 Â§137; 1989 c.411 Â§1; 2003 c.46 Â§28; 2003 c.576 Â§414]

Â Â Â Â Â  312.070 Answer and defense to application by person interested. Any person interested in any real property included in the foreclosure list may file an answer and defense to the application for judgment within 30 days after the date of the first publication of the foreclosure list, exclusive of the day of the first publication. The answer and defense shall be in writing under oath and shall specify the particular cause of objection. [Amended by 2003 c.576 Â§415]

Â Â Â Â Â  312.080 Summary hearing. The court shall examine the application for judgment. If answer and defense is filed by any defendant or other interested person, the matter shall be heard in a summary manner without other pleading. [Amended by 2003 c.576 Â§416]

Â Â Â Â Â  312.090 Judgment; lien; interest. The court shall give judgment for the delinquent taxes and interest appearing to be due on the several parcels of real property described in the application, and shall enter a judgment requiring that the several liens of such taxes be foreclosed. The judgment shall be a several judgment against and a lien on each parcel of property included therein. The several judgment shall bear interest at the legal rate from the date of entry thereof. [Amended by 2003 c.576 Â§417]

Â Â Â Â Â  312.100 Order for sale of properties to county; certified copy of judgment as certificate of sale. The court shall order that the several properties, against which the judgment is entered, shall be sold directly to the county for the respective amounts of taxes and interest for which the properties severally are liable. The clerk of the court shall deliver to the tax collector a certified copy of the judgment, included in which shall be a list of the properties so ordered sold, with the several amounts due thereon. The certified copy shall constitute a certificate of sale to the county of the several properties described in the judgment and no other certificate need be issued. [Amended by 1989 c.411 Â§2; 2003 c.576 Â§418]

Â Â Â Â Â  312.110 Removal of property from foreclosure proceedings. At any time prior to judgment, any parcel of real property may be removed from the foreclosure proceeding by payments such as would have prevented inclusion of the property in the foreclosure list, plus any additional interest or penalty accrued; except that after the first publication of the foreclosure list any person seeking to remove any property from the foreclosure proceeding shall pay, in addition to the particular amounts of taxes and interest otherwise required, a penalty of five percent of the total amount of taxes and interest charged against the property. The penalty and fee shall be in lieu of all publication costs and other charges in connection with the foreclosure proceeding. On receipt of the payments as to a particular property, prior to the filing of the application for judgment, the tax collector shall make the proper entries in the tax roll and shall remove the property from the foreclosure list and proceeding. Subsequent to filing of the application for judgment, no property may be removed from the foreclosure list and proceeding except on order entered by the court. The removal of any property from the foreclosure list and proceeding, as provided in this section, does not release the property from the lien of any unpaid tax thereon, but the unpaid taxes shall remain valid and subsisting liens as though the foreclosure proceeding had not been instituted. [Amended by 1983 c.472 Â§1; 1987 c.311 Â§6; 2003 c.576 Â§419]

Â Â Â Â Â  312.120 Period during which property held by county; redemption; assessment during redemption period; redemption of part of property. (1) Except as provided in ORS 312.122, all real properties sold to the county under ORS 312.100, shall be held by the county for the period of two years from and after the date of the judgment of foreclosure, unless sooner redeemed.

Â Â Â Â Â  (2) During the two-year period any person having an interest in the property at the date of the judgment of foreclosure, or any heir or devisee of such person, or any person holding a lien of record on the property, or any municipal corporation having a lien on the property, may redeem the property by payment of the full amount applicable to the property under the judgment, with interest thereon as provided by law, plus a penalty of five percent of the total amount applicable to the property under the judgment and a fee as specified under subsection (5) of this section. The penalty of five percent and fee shall be in lieu of all costs chargeable against the property in connection with the foreclosure proceeding. The fee shall be used to defray the costs, among other costs, incurred by the county to provide the notices of redemption period expiration to lienholders and others required under ORS 312.125.

Â Â Â Â Â  (3) Property so redeemed shall be subject to assessment for taxation during the period of redemption, as though it had continued in private ownership.

Â Â Â Â Â  (4) Any person holding a mortgage or other lien of record covering a part only of a particular parcel of real property included in the judgment of foreclosure may redeem such part by payment of the proportionate amount applicable thereto under the judgment.

Â Â Â Â Â  (5) The fee specified by this subsection is as follows:

Â Â Â Â Â  (a) If the property is redeemed before the date the notice by certified mail required by ORS 312.125 is given, $50.

Â Â Â Â Â  (b) If the property is redeemed on or after the date the notice by certified mail required by ORS 312.125 is given, the greater of $50 or the actual cost to the county for a title search and other expenses related to obtaining a title search. [Amended by 1983 c.472 Â§2; 1987 c.311 Â§7; 1989 c.687 Â§2; 1999 c.22 Â§1; 2003 c.576 Â§420]

Â Â Â Â Â  312.122 Reduced redemption period when property subjected to waste or abandonment; hearing; notice; reasonable inquiry. (1) A county may by ordinance provide the means to require the tax collector of the county to deed to the county pursuant to ORS 312.200 any real property sold to the county under ORS 312.100 after the expiration of the 30-day period provided in subsection (2) of this section if:

Â Â Â Â Â  (a) The property is subjected to waste which results in a forfeiture to the county of the right to possession of the property under ORS 312.180; or

Â Â Â Â Â  (b) The property is not occupied by the owner or any person or entity that appears in the records of the county to have a lien or other interest in the property for a period of six consecutive months, and the property has suffered a substantial depreciation in value or will suffer a substantial depreciation in value if not occupied.

Â Â Â Â Â  (2)(a) Upon determining that real property sold to the county under ORS 312.100 may be subject to waste or abandonment as provided in subsection (1) of this section, the county shall set a date, time and place within the county for a hearing for the purpose of determining whether the property should be deeded to the county pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) The owner and any person or entity that appears in the records of the county to have a lien or other interest in the property shall be given an opportunity to be heard at the hearing provided in paragraph (a) of this subsection.

Â Â Â Â Â  (c) If the county determines after the hearing provided in paragraph (a) of this subsection that the property is subject to waste or abandonment as provided in subsection (1) of this section, the county governing body shall provide that any rights of possession the owner may have in the property are forfeited and direct the property be deeded to the county by the tax collector of the county after expiration of a period of 30 days from the date of the action of the county governing body determining property subject to forfeiture unless it is sooner redeemed by the owner or any person or entity that then appears in the records of the county to have a lien or other interest in the property. All rights of redemption with respect to the real property described in that deed shall terminate on the execution of the deed to the county.

Â Â Â Â Â  (d) The county shall, in its ordinance, provide for procedures for the hearing required under this subsection that are compatible with the requirements of due process of law.

Â Â Â Â Â  (3) Not less than 30 days prior to the hearing provided in subsection (2) of this section, the county shall notify the owner and any person or entity that then appears in the records of the county to have a lien or other interest in the property of the hearing. The notice shall contain:

Â Â Â Â Â  (a) The date, time and place of the hearing provided for in subsection (2) of this section;

Â Â Â Â Â  (b) The date of the judgment;

Â Â Â Â Â  (c) The normal date of expiration of the period of redemption under ORS 312.120;

Â Â Â Â Â  (d) Warning to the effect that if the county determines that the property is subject to waste or abandonment as provided in subsection (1) of this section, the property will be deeded to the county immediately after the expiration of 30 days from the date of the county governing body action so determining and that every right or interest of any person in the property will be forfeited forever to the county unless the property is redeemed within that 30-day period;

Â Â Â Â Â  (e) A legal description of the property and a tax account number; and

Â Â Â Â Â  (f) The name of the owner as it appears on the latest tax roll.

Â Â Â Â Â  (4) The notice required to be given under subsection (3) of this section shall be given by both certified mail and by regular first class mail.

Â Â Â Â Â  (5)(a) If the notice required under subsection (3) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector of the county pursuant to ORS 311.560.

Â Â Â Â Â  (b) If the person or entity to whom the notice is required under subsection (3) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address which the county knows or after reasonable inquiry, has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice.

Â Â Â Â Â  (6) For purposes of subsection (5)(b) of this section, if the lienholder is a corporation or a limited partnership, the county shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

Â Â Â Â Â  (7) As used in this section, Ârecords of the countyÂ has that meaning given in ORS 312.125 (7). [1989 c.687 Â§1; 2003 c.576 Â§421]

Â Â Â Â Â  Note: 312.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 312 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  312.125 Notice to owner or lienholder of expiration of period of redemption; contents; mailing. (1) Not less than one year prior to the expiration of the period of redemption of any real property ordered sold to the county under a judgment under ORS 312.100, the tax collector shall provide notice of the expiration of the period of redemption to any person or entity entitled to redeem the property under ORS 312.120 (2) whose interest appears in the records of the county as of the date foreclosure proceedings were instituted. Any person or entity whose interest has terminated by any means other than a judgment of foreclosure under ORS 312.120 shall not be entitled to such notice.

Â Â Â Â Â  (2) The notice shall contain:

Â Â Â Â Â  (a) The date of the judgment;

Â Â Â Â Â  (b) The date of expiration of the period of redemption;

Â Â Â Â Â  (c) Warning to the effect that the property ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the property will be forfeited forever to the county;

Â Â Â Â Â  (d) A legal description of the property and a tax account number; and

Â Â Â Â Â  (e) The name of the owner as it appears on the latest tax roll.

Â Â Â Â Â  (3) The notice required to be given under subsections (1) and (2) of this section shall be given by both certified mail and by regular first class mail and subsections (4) and (5) of this section shall apply to both mailings.

Â Â Â Â Â  (4)(a) If the notice required under subsections (1) and (2) of this section is to be given to an owner, the notice shall be addressed to the owner or owners, as reflected in the county records of deeds, at the true and correct address of the owner as appearing on the instrument of conveyance under ORS 93.260 or as furnished under ORS 311.555 or as otherwise ascertained by the tax collector pursuant to ORS 311.560.

Â Â Â Â Â  (b) If the person or entity to whom the notice is required under subsection (1) of this section to be given is a lienholder, or person or entity other than the owner, having or appearing to have a lien or other interest in the property, the notice shall be addressed to the lienholder, person or entity at the address which the tax collector knows or after reasonable inquiry, has reason to believe to be the address at which the lienholder, person or entity will most likely receive actual notice. For the convenience of the county, any lien, instrument or other document, memorandum or writing, filed on or after September 27, 1987, that creates an interest with respect to which notice is required to be given under this paragraph, shall contain:

Â Â Â Â Â  (A) The address of the person or entity holding lien or other interest created by the instrument or other document, memorandum or writing; and

Â Â Â Â Â  (B) The tax account number, if any, and if known, of the property subject to the lien or in which the interest is created.

Â Â Â Â Â  (5) Failure of a lien, instrument or other document, memorandum or other writing to contain the address and tax account number information required under subsection (4)(b) of this section does not invalidate the lien, instrument or other document, memorandum or writing, nor shall the failure of the writing to contain the information relieve the tax collector of the duty to obtain and mail the notice required under subsection (4)(b) of this section to the address that the tax collector believes to be the address at which the lienholder, person or entity is most likely to receive actual notice.

Â Â Â Â Â  (6) For purposes of subsection (4)(b) of this section, if the lienholder is a corporation or a limited partnership, the tax collector shall be considered to have made reasonable inquiry if the notice is mailed to the registered agent or last registered office of the corporation or limited partnership, if any, as shown by the records on file in the office of the Corporation Commissioner, or if the corporation or limited partnership is not authorized to transact business in this state, to the principal office or place of business of the corporation or limited partnership.

Â Â Â Â Â  (7)(a) As used in this section, Ârecords of the countyÂ means the following:

Â Â Â Â Â  (A) The grantor-grantee indexes.

Â Â Â Â Â  (B) Other records of deeds, mortgages, powers of attorney, contracts and other instruments, documents or memorandum of conveyance or otherwise of real property that are described in ORS 205.130 (1) and (2).

Â Â Â Â Â  (C) The County Clerk Lien Record described in ORS 205.130 (3).

Â Â Â Â Â  (D) Records of federal tax liens and other liens, instruments or other documents or writings reflecting an interest in real property described in ORS 205.246, if those records are kept separately from the records described in paragraph (b) of this subsection.

Â Â Â Â Â  (E) Records of statutory liens on real property described in ORS 87.372.

Â Â Â Â Â  (F) Any other records of interests in real property required to be kept by the county clerk, if the records contain a legal description of the property and an address specifically designated as indicated on the instrument, document or other memorandum or writing for purposes of mailing the notice required by this section.

Â Â Â Â Â  (b) For purposes of this section only, Ârecords of the countyÂ includes:

Â Â Â Â Â  (A) The appropriate records of the courts described in ORS 7.010 in the custody of the clerk of the appropriate court or court administrator under ORS 7.110; and

Â Â Â Â Â  (B) Probate records in the custody of the clerk of the appropriate court or court administrator under ORS 7.230 and 7.240. Notwithstanding any provision to the contrary in ORS chapter 7 or other law, the clerk of the appropriate court or the court administrator shall make available to and assist the tax collector in the examination of the records described in this paragraph for purposes of carrying out the obligations of the tax collector under this section without charge. [1987 c.311 Â§2; 1989 c.628 Â§1; 2003 c.576 Â§422]

Â Â Â Â Â  312.130 Release of claims of county by redemption; entries by tax collector; certificate of redemption. The receipt of redemption money by the tax collector shall operate to release all claims of the county, under the judgment of foreclosure, to the property so redeemed. The tax collector, on receipt of the redemption money, immediately shall make the proper entries in the records of the office of the tax collector showing that the delinquent taxes, interest and penalty have been paid and that the property has been redeemed from the sale to the county, and the tax collector shall deliver to the person redeeming the property a certificate of redemption. The certificate shall contain a description of the property so redeemed, the total amount of taxes, interest and penalty paid, and the date of entry of the judgment of foreclosure. The certificate shall be signed by the tax collector or deputy and shall be filed by the redemptioner with the clerk of the court that issued the judgment of foreclosure. The clerk then shall enter the filing of the certificate of redemption in the court register and thereafter file the certificate of redemption as part of the case file in the foreclosure proceeding. No fee shall be charged for the issuance of a certificate of redemption. [Amended by 1989 c.411 Â§3; 1991 c.111 Â§18; 2003 c.576 Â§423]

Â Â Â Â Â  312.140 Notice of foreclosure list to lienholder. (1) A mortgagee or other holder of a recorded lien on real property may file with the tax collector a request that notice of any foreclosure list including the real property be given to the mortgagee or other lienholder. The request shall contain the name and address of the person filing it, the description of the property and the name of the owner or reputed owner thereof, and the date of expiration of the mortgage or lien. Notice need not be given after expiration of the mortgage or lien, unless a further request therefor is filed. If the mortgagee or lienholder furnishes a duplicate form of request for the notice, the tax collector shall certify thereon to the filing and return the duplicate to the person making the request.

Â Â Â Â Â  (2) Whenever any property described in the request for notice is included in a foreclosure list, the tax collector shall send by registered mail or by certified mail with return receipt written notice thereof to the mortgagee or other lienholder. At the time of mailing the notice the tax collector shall note that fact in the latest tax roll opposite the description of the property. The notation in the tax roll is prima facie evidence that the notice was mailed. Where the same mortgagee or lienholder has filed requests for notices on two or more properties included in a foreclosure list, one general notice may be issued covering all such properties. [Amended by 1991 c.249 Â§24; 1997 c.170 Â§50; 2001 c.753 Â§2]

Â Â Â Â Â  312.150 Effect of failure to give notice to lienholder when requested. If a tax collector, after receiving a request for notice of tax foreclosure as provided in ORS 312.140, fails to give the notice, the failure shall not invalidate the foreclosure, but the mortgageeÂs or lienholderÂs right to redeem the property shall not terminate until the expiration of 30 days after the mailing of the notice.

Â Â Â Â Â  312.160 Lienholder paying taxes or redeeming gets additional lien for amount paid. Where any property included in a foreclosure list or proceeding is removed therefrom by payment of taxes or by redemption on the part of a mortgagee or other lienholder of record, the official receipt for payment of such taxes or redemption money shall constitute an additional lien on the property to the amount specified in the receipt. The amount so paid, with interest and other lawful charges thereon, shall be collectible with and in the same manner as the amount secured by the original mortgage or lien.

Â Â Â Â Â  312.170 Municipal or other public corporation removing property from foreclosure list or proceeding or redeeming; additional lien. (1) The governing body of any municipal or other public corporation, having a lien on any real property included in a foreclosure list or proceeding, may use its funds to remove the property from the list or proceeding, or to redeem the property after judgment of foreclosure. Such corporation shall have the same right of redemption as the owner of the property.

Â Â Â Â Â  (2) Where any municipal or other public corporation so removes or redeems any real property on which it claims a lien, or pays any taxes thereon, the corporation may add to its lien the amount so disbursed and cause that amount to be noted on its lien docket. The amount so disbursed shall be recoverable as part of the lien of the municipal or other public corporation. In case of foreclosure of the original lien claimed by such corporation, the amount so disbursed may be added to the original lien and recovered as part thereof.

Â Â Â Â Â  (3) Any county and municipal or other public corporation may enter into a cooperative agreement to facilitate foreclosure sales for the collection of delinquent property taxes and municipal liens. [Amended by 1989 c.411 Â§4; 2003 c.576 Â§424]

Â Â Â Â Â  312.180 Possession during redemption period; forfeiture for waste. The sale of property to the county on foreclosure for delinquent taxes does not affect the former ownerÂs right to possession of the property during the period of redemption. However, any waste of the property, committed by the former owner or by anyone acting under permission or control of the former owner, shall work a forfeiture to the county of the right to such possession and, in addition, shall be punished as provided in ORS 312.990.

Â Â Â Â Â  312.190 General notice of expiration of redemption period. Subject to an exemption from disclosure that applies under ORS 192.501:

Â Â Â Â Â  (1) Not more than 30 days nor less than 10 days prior to the expiration of the period of redemption of any real property ordered sold to the county under a judgment under ORS 312.100, the tax collector shall publish a general notice relative to the expiration of the period of redemption.

Â Â Â Â Â  (2) The notice shall contain the date of the judgment, the date of expiration of the period of redemption, and warning to the effect that all the properties ordered sold under the judgment, unless sooner redeemed, will be deeded to the county immediately on expiration of the period of redemption and that every right or interest of any person in the properties will be forfeited forever to the county.

Â Â Â Â Â  (3) The notice shall be published in two weekly issues of a duly designated newspaper of general circulation in the county within the period of 20 days as specified in this section. Proof of publication shall be attached to and made a part of the deed issued to the county. The published notice may be a general notice and it shall not be necessary to include therein descriptions of the several properties or the names of the respective owners. [Amended by 1975 c.780 Â§13; 1987 c.311 Â§8; 2003 c.576 Â§425; 2007 c.687 Â§6]

Â Â Â Â Â  312.200 Deed to county. The properties not redeemed within the two-year period prescribed by ORS 312.120 shall be deeded to the county by the tax collector. All rights of redemption, with respect to the real properties therein described, shall terminate on the execution of the deed to the county. No return or confirmation of the sale or deed to the county is required or necessary. [Amended by 1987 c.311 Â§9]

Â Â Â Â Â  312.210 Appeal. Appeal from any judgment under ORS 312.010 to 312.120 and 312.130 to 312.240, or from any final order in the proceeding, may be taken to the Court of Appeals by giving notice thereof orally in open court at the time of the judgment or final order, or by giving written notice thereof at any time within 30 days after the date of the judgment or final order. The manner of perfecting appeals to the Court of Appeals and the proceedings thereon, and the determination and disposition thereof, shall be governed by the statutes on appeals in equitable cases. [Amended by 1979 c.562 Â§12; 2003 c.576 Â§426]

Â Â Â Â Â  312.214 Public policy relating to title obtained by county by tax foreclosure. Notwithstanding any other provisions of law, for all purposes of ORS 312.214 to 312.230 it is declared to be the public policy of this state that:

Â Â Â Â Â  (1) When a county has acquired or hereafter acquires real property by foreclosure for delinquent taxes, the countyÂs title to the property shall have the utmost stability; and

Â Â Â Â Â  (2) Once real property has become or hereafter shall become subject to foreclosure for taxes, there has been imposed and there hereafter shall be imposed upon all persons owning or claiming to own, or having or claiming to have, any interest in the real property, by reason of their delinquency, a continuing duty to investigate and ascertain whether the real property did become or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or shall hereafter appear in the foreclosure proceedings. [Formerly part of 312.220; 1995 c.79 Â§152; 2005 c.94 Â§68]

Â Â Â Â Â  312.216 Conclusive presumptions of notice resulting from tax foreclosure. In order to accomplish and place into effect the public policy so declared in ORS 312.214, and notwithstanding any other provisions of law excepting those relating to persons under disability as provided in ORS 12.160, all persons owning or claiming to own, or having or claiming to have, any interest in any real property heretofore or hereafter subject to foreclosure for delinquent taxes indisputably and conclusively shall be deemed to have taken notice of the following:

Â Â Â Â Â  (1) That any real property that they owned or claimed to own, or in which they had or claim to have had any interest, and any real property that they hereafter may own or claim to own or in which they hereafter shall have or claim any interest has been assessed and hereafter will be assessed each year;

Â Â Â Â Â  (2) That the tax levied against such real property became and hereafter will become due and delinquent at a fixed time;

Â Â Â Â Â  (3) That the tax became and was and hereafter will become and be a lien upon such real property;

Â Â Â Â Â  (4) That if such tax was not paid or hereafter shall not be paid within the time fixed by law, the lien has been or hereafter will be enforced by foreclosure proceedings at the time and in the manner provided by law;

Â Â Â Â Â  (5) That since the enactment of chapter 408, General Laws of Oregon 1919, and following its effective date (May 29, 1919), such foreclosure proceedings have been and hereafter will be proceedings in rem; and

Â Â Â Â Â  (6) That by reason of their delinquency in the matter of the payment of their taxes, there has been impressed upon and there hereafter shall be impressed upon them a continuing duty to investigate and ascertain whether or not such real property has been or hereafter shall become included in tax foreclosure proceedings, regardless of any defects, jurisdictional or otherwise, that may have appeared or hereafter shall appear in such foreclosure proceedings. [Formerly part of 312.220; 2005 c.94 Â§69]

Â Â Â Â Â  312.218 Constructive possession by county; notice; remedy of ejectment. (1) In relation to or as against the claims of all persons owning or claiming to own, or having or claiming to have, any interest in real property heretofore or hereafter subject to foreclosure for delinquent taxes, excepting only such persons who were or hereafter shall be in the actual and physical possession of any such real property at the time of the execution of a deed thereto to a county pursuant to the provisions of ORS 312.200 that was not and is not void upon its face, the following shall be presumed conclusively:

Â Â Â Â Â  (a) That from and after the date of the execution of any such deed to a county, such county shall be deemed to have constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

Â Â Â Â Â  (b) That from and after the date of the execution of any such deed to a county, such county had, and hereafter shall be deemed to have had constructive possession of the real property therein described to the same extent and legal effect as if the county were in the actual, physical and exclusive possession of such property, and for all purposes such constructive possession shall be deemed the equivalent of actual and physical possession of such property that is hostile, adverse, actual, visible, notorious and exclusive.

Â Â Â Â Â  (c) That the recording of a deed to a county pursuant to ORS 312.200 gave and hereafter shall be deemed to give notice to the world of such countyÂs constructive possession as provided and defined in ORS 312.214 to 312.220.

Â Â Â Â Â  (2) In addition to all other remedies made available to the person by law, the remedy of ejectment is hereby made available to any person claiming to be the owner of any property as against the county which is in the constructive possession of the county as provided and defined in ORS 312.214 to 312.220. [Formerly part of 312.220]

Â Â Â Â Â  312.220 Judgment as evidence and estoppel. Any judgment for the sale of real property to the county, on foreclosure for delinquent taxes, is conclusive evidence of its regularity and validity in all collateral proceedings, except where the taxes have been paid or the property was not liable to assessment and taxation. The judgment is prima facie evidence that the taxes have not been paid and that the property was subject to taxation at the time it was assessed. The judgment shall estop all persons raising objections thereto, or to the title based thereon, which existed at or before the date of the judgment and could have been presented as an objection or defense to the application for the judgment. [Amended by 1961 c.718 Â§1; part renumbered 312.214, 312.216 and 312.218; 2003 c.576 Â§427]

Â Â Â Â Â  312.230 Limitations on proceedings affecting foreclosure sale; payments required with first pleading; effect as statute of prescription. (1) Every action, suit or proceeding, commenced for the purpose of determining the validity of a sale of real property on foreclosure for delinquent taxes, or to quiet title against such sale, or to remove the cloud thereof, or to recover possession of the property, shall be commenced within two years from the date of the judgment of foreclosure and sale to the county.

Â Â Â Â Â  (2) Notwithstanding any other provisions of law, in every such action, suit or proceeding any person claiming to be the owner of the property, as against the county or grantee, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, plus the amount or amounts that would otherwise have been assessed and levied against said property as taxes from the date of the said judgment to the time of the filing of such action, suit or proceeding, together with any penalties and interest that would have accrued thereon as by statute provided. In every such action, suit or proceeding any person claiming to be the owner of the property as against any person holding title from the county, shall pay into court with the first pleading the amount charged against the property in the judgment of foreclosure, together with interest thereon at the rate of six percent per year from the date of the judgment to the date of filing the pleading.

Â Â Â Â Â  (3) For all purposes this section shall be construed as a statute of prescription as well as a statute of limitation. [Amended by 1961 c.718 Â§2; 2003 c.576 Â§428; 2005 c.94 Â§70]

Â Â Â Â Â  312.240 Vacation of judgment; determining value of improvements by purchaser and rendering judgment therefor. Whenever the court vacates or sets aside a judgment of foreclosure with respect to any particular property, the court shall determine the value of any improvements placed on the property by the county or by any purchaser from the county, and shall give judgment therefor and collect the same from the claimant before putting the claimant in possession. [Amended by 2003 c.576 Â§429]

Â Â Â Â Â  312.250 Certain rights of municipal corporations not affected by ORS 312.010 to 312.120 and 312.130 to 312.240. No provision of ORS 312.010 to 312.120 and 312.130 to 312.240 shall impair or annul a right conferred upon municipal corporations by ORS 311.520 or 312.270 to 312.300.

Â Â Â Â Â  312.260 Lands acquired by county by tax foreclosure where title fraudulently concealed from owner. (1) If the title to lands acquired by any county by tax foreclosure was fraudulently concealed from the rightful owner, devisee, beneficiary, heir, creditor or other person having an interest therein, or was unlawfully obtained, held or controlled by or through fraudulent conveyance or other fraud, without knowledge on the part of such person, such person shall be entitled to a conveyance of the lands by purchase from the county by a purchase agreement provided in ORS 275.190 (1) at a price equivalent to the delinquent taxes thereon, with interest and without personal property taxes charged against the land, including lands of which the wrongdoer is owner of record or assignee of owners of record impressed with a trust for the benefit of such person or deeded or assigned to such person by the wrongdoer pursuant to any suit, action, proceeding or settlement respecting the fraudulent concealment or unlawful holding or control.

Â Â Â Â Â  (2) Such person may cause to be filed with the county clerk of the county at any time while the title to any such lands is held by the county, written notice of intention to purchase the lands or any part thereof under this section, describing the lands. The notice shall be acknowledged and recorded in the deed records and a copy thereof served upon the district attorney of the county. The purchase of the land shall be completed by cash or execution of the agreement within one year from the filing of the notice or the final determination of the suit, action, or proceeding.

Â Â Â Â Â  (3) This section shall not apply to or affect the title to any such lands dedicated to public use or conveyed by the county prior to the filing of the notice, but shall apply to lands sold by the county to an innocent purchaser under contract, in which case such person succeeds to the interest of the county in the contract subject to the rights of the innocent contract purchaser. [Amended by 2005 c.243 Â§32]

Â Â Â Â Â  312.270 Title of county purchasing property; title of purchaser on resale. (1) When a county acquires real property by foreclosure for delinquent taxes, the conveyance vests in the county title to the property, free from all liens and encumbrances except assessments levied by a municipal corporation for local improvements to the property.

Â Â Â Â Â  (2) A private purchaser at resale of such property by the county acquires title free and clear of all assessments for local improvements levied by any municipal corporation. [Amended by 1997 c.805 Â§6]

Â Â Â Â Â  312.280 [Repealed by 1997 c.805 Â§7]

Â Â Â Â Â  312.290
Sale
of property on which there are unpaid assessments applicable to defaulted bonds of a city or town. If a city or town has defaulted in payment of its outstanding bonds or interest thereon, or has refunded any such defaulted bonds, and real property on which there are unpaid special assessments applicable to the defaulted or refunded bonds, has been acquired by the county through foreclosure for delinquent taxes, the county court or board of county commissioners may sell such property, without notice of any kind, to the city or town on payment in cash of the total amount of all taxes levied by the state and applying to the property at the time of its conveyance to the county on foreclosure for delinquent taxes. Each such sale to a city or town shall be within the discretionary authority of the county court or board of county commissioners and shall be in addition to all other provisions of law for the resale of property acquired by a county on foreclosure for delinquent taxes. In making any such sale to a city or town, the county court or board of county commissioners shall have full authority to act for all municipal corporations, taxing districts or political subdivisions of the county interested in such taxes.

Â Â Â Â Â  312.300 Effect of irregularities and omissions on sales made pursuant to ORS 312.270 or 312.290. No proceedings subsequent to a judgment foreclosing a tax lien or liens upon property purchased under ORS 312.270 or 312.290, whether by a private purchaser or by a municipal corporation, shall be invalidated and no deed shall be declared void or set aside for irregularities, omissions or defects, unless the record owner of the property sold actually has been misled by the irregularities, omissions or defects to the injury of the record owner. [Amended by 2003 c.576 Â§430]

Â Â Â Â Â  312.310 Accepting deed where timber fire reduces value of property; sale of timber or property acquired. (1) The county court or board of county commissioners may accept deeds to any property in process of foreclosure for tax delinquencies, the chief value of which, when assessed for taxation, was in green standing timber, whenever it appears to the satisfaction of the court or board that, subsequent to any assessment of the property on which taxes are delinquent, its value has been reduced materially due to damage by fire and that it is necessary to expedite the harvesting of the fire-damaged timber.

Â Â Â Â Â  (2) The court or board may sell the timber from lands so acquired, in the manner and for the price the court or board deems for the best interest of the county, but if any lands so acquired are sold by the county, whether before or after sale of the timber thereon, the lands shall be sold in the manner provided by law for sale by a county of real property acquired through foreclosure of liens for delinquent taxes.

Â Â Â Â Â  (3) The proceeds from the sale of timber from the lands acquired under this section shall be distributed in the same manner as proceeds from the sale of property are distributed under ORS 275.275. All payments received after May 16, 1955, in consideration for the use of roads made in connection with the sale of such timber, and any other payments received after that date whether by gift or otherwise made in connection with the sale of such timber, shall be considered proceeds from the sale of such timber and shall be distributed as provided in this subsection.

Â Â Â Â Â  (4) This section applies only where the damage resulted from one fire and the area involved is in excess of 10,000 acres. [Amended by 1955 c.546 Â§1; 1969 c.595 Â§14]

Â Â Â Â Â  312.320 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.330 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.340 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.350 [Repealed by 1969 c.595 Â§17]

Â Â Â Â Â  312.360 Tax sales to counties or other public corporations validated; effect of omissions or defects. (1) All sales of land for taxes made to counties or other public corporations are declared legal and valid and shall pass good title to the lands assessed.

Â Â Â Â Â  (2) No proceedings subsequent to a judgment foreclosing a tax lien or liens shall be invalidated and no tax deed declared void or set aside for irregularities, omissions or defects unless the record owner of the land sold has been actually misled by the irregularities, omissions or defects to the injury of the record owner. [Amended by 2003 c.576 Â§431]

Â Â Â Â Â  312.370 Certain tax sales validated. All sales of real property for delinquent taxes made before May 22, 1903, by the sheriff of any county where the notice of the sale as published or posted omitted to mention the place where the sale was to be made, shall have the same force and effect as though the notice had mentioned the place of sale.

Â Â Â Â Â  312.380 Effect of failure to issue certificate of sale prior to 1939. The failure to issue a certificate of sale, as such, in any tax foreclosure proceeding before June 14, 1939, shall not in any manner affect such proceedings.

Â Â Â Â Â  312.390 Request by lienholder for notice of proposed sale for delinquent city assessments or liens. Any mortgagee or other holder of a recorded lien upon real property may file with the city treasurer of the city or town in which the property is situated a request that notice of a proposed sale of the property for delinquent city assessments or liens thereon be given to such mortgagee or other lienholder. The request shall contain the name and address of the person, firm or corporation filing it, the name of the owner or reputed owner of the property, the description of the property, and the date of the expiration of the mortgage or lien. Notice need not be given after the date of the expiration of the mortgage or lien unless a further request therefor is filed. If the mortgagee or lienholder furnishes a duplicate form of request for that purpose, the city treasurer shall certify thereon to the filing of the request and deliver or mail the duplicate to the party filing it.

Â Â Â Â Â  312.400 Giving notice to lienholder. (1) Whenever the city treasurer posts or publishes notice of sale of any property described in the request made under ORS 312.390 for any delinquent city assessment or lien thereon, the city treasurer shall give notice of the proposed sale to the mortgagee or other lienholder who filed the request by registered mail or by certified mail with return receipt addressed to the mortgagee or other lienholder at the address given in the request.

Â Â Â Â Â  (2) At the time the notice is mailed, the city treasurer shall note the fact of the mailing on the record of such assessment or lien in the possession of the city treasurer and shall make a certificate of the mailing and keep it on file in the office of the city treasurer. The certificate so filed is conclusive evidence that the notice was mailed.

Â Â Â Â Â  (3) The notice shall be mailed not less than 21 days prior to the date fixed for the sale and shall be addressed to the mortgagee or other lienholder specified in the request.

Â Â Â Â Â  (4) The notice shall contain:

Â Â Â Â Â  (a) The name of the owner or reputed owner of the property.

Â Â Â Â Â  (b) The description of the property.

Â Â Â Â Â  (c) The date fixed for the sale.

Â Â Â Â Â  (d) A description of the city assessment or lien and the amount unpaid thereon.

Â Â Â Â Â  (e) The amount necessary to be paid to prevent the sale of the property. [Amended by 1991 c.249 Â§25; 2005 c.94 Â§71]

Â Â Â Â Â  312.410 Effect of failure to give notice when requested. If the city treasurer, after having received a request for notice as provided in ORS 312.390, fails to give the notice in the manner provided in ORS 312.400, such failure shall render void any deed of the property until the city treasurer gives the notice by registered mail or by certified mail with return receipt, addressed to the mortgagee or lienholder requesting the notice, and for 30 days thereafter, during which period the mortgagee or lienholder may redeem the property. [Amended by 1991 c.249 Â§26]

Â Â Â Â Â  312.420 Application of ORS 312.390 to 312.410 to other than treasurer of city. If an officer other than the treasurer is designated by the charter or ordinances of any city to collect delinquent city assessments or liens, or both, and make sales of the property upon which the assessments or liens, or both, are delinquent, then the provisions of ORS 312.390 to 312.410 apply to such other officer.

Â Â Â Â Â  312.990 Penalties. The commission of waste on property described in ORS 312.180 by the former owner or anyone acting under the permission or control of the former owner is punishable, upon conviction, by a fine of not less than twice the value so wasted.

_______________

CHAPTER 313

[Reserved for expansion]



Chapter 314

Chapter 314 Â Taxes Imposed Upon or Measured by Net Income

2007 EDITION

INCOME TAXATION GENERALLY

REVENUE AND TAXATION

GENERAL PROVISIONS

314.011Â Â Â Â  Definitions; conformance with federal income tax law

314.015Â Â Â Â  Soccer referees considered independent contractors

314.021Â Â Â Â  Application of chapter

314.029Â Â Â Â  Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to personal income tax

314.031Â Â Â Â  Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-921) to corporate excise and income tax

314.033Â Â Â Â  Application of federal Tax Reform Act of 1986 (P.L. 99-514)

314.035Â Â Â Â  Application of Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), Family Support Act of 1988 (P.L. 100-485) and Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647)

314.037Â Â Â Â  Application of P.L. 101-140, Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and Omnibus Budget Reconciliation Act of 1991 (P.L. 101-508)

314.039Â Â Â Â  Application of P.L. 102-2, Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), Unemployment Compensation Amendments of 1992 (P.L. 102-318), Tax Extension Act of 1991 (P.L. 102-227) and Emergency Unemployment Compensation Act of 1991 (P.L. 102-164)

314.041Â Â Â Â  Application of Revenue Reconciliation Act of 1993 (P.L. 103-66), the
Uruguay
Round Agreements Act (P.L. 103-465) and P.L. 104-7

314.043Â Â Â Â  Application of ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), Small Business Job Protection Act of 1996 (P.L. 104-188), Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and Personal Responsibility and Work
Opportunity
Reconciliation Act of 1996 (P.L. 104-193)

314.045Â Â Â Â  Application of Taxpayer Relief Act of 1997 (P.L. 105-34), Taxpayer Browsing Protection Act (P.L. 105-35), Balanced Budget Act of 1997 (P.L. 105-33), Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), Transportation Equity Act for the 21st Century (P.L. 105-178) and Tax and Trade Relief Extension Act of 1998 (P.L. 105-277)

314.047Â Â Â Â  Application of Tax Relief Extension Act of 1999 (P.L. 106-170) and FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519)

314.049Â Â Â Â  Application of Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and Job Creation and Worker Assistance Act of 2002 (P.L. 107-147)

314.051Â Â Â Â  Application of Veterans Benefit Act of 2002 (P.L. 107-330), Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), Military Family Tax Relief Act of 2003 (P.L. 108-121), Working Families Tax Relief Act of 2004 (P.L. 108-311) and American Jobs Creation Act of 2004 (P.L. 108-357)

314.053Â Â Â Â  Application of Deficit Reduction Act of 2005 (P.L. 109-171), Tax Increase Prevention and Reconciliation Act of 2005 (P.L. 109-222) and Pension Protection Act of 2006 (P.L. 109-280)

314.075Â Â Â Â  Evading requirements of law prohibited

314.078Â Â Â Â  Determination of tax credit amounts

314.080Â Â Â Â  Venue on failure to comply with law

314.085Â Â Â Â  Taxable year; rules

314.088Â Â Â Â  Discharge of tax liability when taxpayer dies while performing military service

314.091Â Â Â Â  Abeyance of tax during periods of active duty military service

ADJUSTMENT OF RETURNS

314.105Â Â Â Â  Definitions for ORS 314.105 to 314.135

314.115Â Â Â Â  Adjustment to correct effect of certain errors; use limited

314.125Â Â Â Â  When adjustment may be made

314.135Â Â Â Â  Computation; method of adjustment; credit or setoff limited; recovery after payment limited

314.140Â Â Â Â  Adjustment of returns of related taxpayers after reallocation of income or deduction on federal return

POLLUTION CONTROL FACILITIES

314.255Â Â Â Â  Collection of taxes due after revocation of certification of pollution control facility; exceptions to tax relief allowed for pollution control facility

LOBBYING EXPENDITURES

314.256Â Â Â Â  Lobbying expenditures; proxy tax; rules

CONVEYANCE OF REAL PROPERTY INTEREST

314.258Â Â Â Â  Conveyance of real property interest; withholding by authorized agent

REMICS AND FASITS

314.260Â Â Â Â  Taxation of real estate mortgage investment conduits

314.265Â Â Â Â  Taxation of financial asset securitization investment trusts

METHODS OF ACCOUNTING AND REPORTING INCOME

314.276Â Â Â Â  Method of accounting

314.280Â Â Â Â  Allocation of income of financial organization or public utility from business within and without state; rules; alternative apportionment for electing utilities or telecommunications taxpayers

314.287Â Â Â Â  Costs allocable to inventory

314.295Â Â Â Â  Apportionment or allocation where two or more organizations, trades or businesses are owned or controlled by the same interests

314.297Â Â Â Â  Election for alternative determination of farm income; computation of income; rules

314.300Â Â Â Â  Passive activity loss; determination; treatment; rules

314.302Â Â Â Â  Interest on deferred tax liabilities with respect to installment obligations; rules

314.306Â Â Â Â  Income from discharge of indebtedness; bankruptcy; insolvency

314.307Â Â Â Â  Definitions; reportable transactions

314.308Â Â Â Â  Reportable transactions; rules

LIABILITY OF TRANSFEREE OR OWNER OF TRUST

314.310Â Â Â Â  Liability of transferee of taxpayer for taxes imposed on taxpayer

314.330Â Â Â Â  Lien if grantor or other person determined to be owner of trust

RETURNS

314.355Â Â Â Â  Returns when tax year changed

314.360Â Â Â Â  Information returns

314.362Â Â Â Â  Filing return on magnetic media or other machine-readable form; rules

314.370Â Â Â Â  Department requiring return or supplementary return

314.380Â Â Â Â  Furnishing copy of federal or other state return or report; action required when return filed or changed or tax assessed

314.385Â Â Â Â  Form of returns; time for filing; alternative filing formats; rules

314.395Â Â Â Â  Time for payment of tax; interest on delayed return

314.397Â Â Â Â  Manner of payment

314.400Â Â Â Â  Penalty for failure to file report or return or to pay tax when due; interest; limitation on penalty

314.401Â Â Â Â  De minimis tax payment not required

314.402Â Â Â Â  Understatement of taxable income; penalty; waiver of penalty

314.403Â Â Â Â  Listed transaction understatement; penalty

314.404Â Â Â Â  Penalty for failure to report reportable transaction

314.406Â Â Â Â  Penalty for promotion of abusive tax shelter

COLLECTING DELINQUENT TAXES; LIENS; INTEREST AND ADDITIONS TO TAX; REFUNDS

314.407Â Â Â Â  Assessment of taxes owing but not submitted with return; time of assessment; recording of warrant

314.410Â Â Â Â  Time limit for notice of deficiency; circumstances when claim for refund may be reduced after time limit; time limit for refund or notice of deficiency for pass-through entity items

314.412Â Â Â Â  Issuing of notice of deficiency attributable to involuntary conversion; time limit

314.415Â Â Â Â  Refunds; interest; credits

314.417Â Â Â Â  Unpaid tax or withholding lien at time of assessment

314.419Â Â Â Â  Foreclosure of lien

314.421Â Â Â Â  When lien valid

314.423Â Â Â Â  Status of lien

314.425Â Â Â Â  Examining books, records or persons

314.430Â Â Â Â  Warrant for collection of taxes

314.440Â Â Â Â  Tax as debt; termination of taxable period and immediate assessment of tax

314.466Â Â Â Â  Audits, deficiencies, assessments, refunds and appeals governed by ORS chapter 305

314.469Â Â Â Â  Treatment of moneys collected under ORS 314.406

ESTIMATED TAX PROCEDURE

314.505Â Â Â Â  Estimate of tax liability by corporations; rules

314.515Â Â Â Â  Installment schedule for payment of estimated tax

314.518Â Â Â Â  Estimated tax payments by electronic funds transfer; phase-in; rules

314.520Â Â Â Â  State agency authority over certain electronic funds transfer payments

314.525Â Â Â Â  Underpayment of estimated tax; interest; nonapplicability of penalties

DIVISION OF INCOME FOR TAX PURPOSES

(General Provisions)

314.605Â Â Â Â  Short title; construction

314.606Â Â Â Â  Status of ORS 314.605 to 314.675 when in conflict with Multistate Tax Compact

314.610Â Â Â Â  Definitions for ORS 314.605 to 314.675

314.615Â Â Â Â  When allocation of income from business activity required

314.620Â Â Â Â  When taxpayer is considered taxable in another state

(Allocation of Nonbusiness Income)

314.625Â Â Â Â  Certain nonbusiness income to be allocated

314.630Â Â Â Â  Allocation to this state of net rents and royalties

314.635Â Â Â Â  Allocation to this state of capital gains and losses

314.640Â Â Â Â  Allocation to this state of interest and dividends

314.642Â Â Â Â  Allocation to this state of lottery prizes

314.645Â Â Â Â  Allocation to this state of patent and copyright royalties

(Apportionment of Business Income)

314.647Â Â Â Â  Policy

314.650Â Â Â Â  Business income apportionment

314.655Â Â Â Â  Determination of property factor

314.660Â Â Â Â  Determination of payroll factor

314.665Â Â Â Â  Determination of sales factor; inclusions and exclusions; definitions

(Procedure Where Ordinary Determination Not Satisfactory)

314.670Â Â Â Â  Additional methods to determine extent of business activity in this state; rules

(Apportionment of Net Loss)

314.675Â Â Â Â  Apportionment of net loss; net loss deduction; limitations

(Apportionment of Income of Interstate Broadcasters)

314.680Â Â Â Â  Definitions for ORS 314.680 to 314.690; rules

314.682Â Â Â Â  Method of apportionment of interstate broadcaster income

314.684Â Â Â Â  Determination of sales factor

314.686Â Â Â Â  Determination of net income attributable to business done in state

314.688Â Â Â Â  Rules

314.690Â Â Â Â  Scope of provisions

(Application)

314.695Â Â Â Â  Application of ORS 314.280 and 314.605 to 314.675

EFFECT OF MULTISTATE TAX COMPACT

314.705Â Â Â Â  Computation of tax when income reported as percentage of sales volume

314.710Â Â Â Â  Application to allocation and apportionment of income

TAXATION OF PARTNERSHIPS AND S CORPORATIONS

(Partnerships)

314.712Â Â Â Â  Partnerships not subject to income tax; exceptions

314.714Â Â Â Â  Character of partnership income; procedure if partnerÂs treatment of item inconsistent with partnership treatment; rules

314.716Â Â Â Â  Basis of partnerÂs interest; gain or loss on sale; election to adjust basis

314.718Â Â Â Â  Treatment of contributions to partnership

314.720Â Â Â Â  Treatment of distributions from partnership

314.722Â Â Â Â  Publicly traded partnerships taxed as corporations

314.723Â Â Â Â  Electing large partnerships subject to tax; rules

314.724Â Â Â Â  Information return; penalty; rules

314.726Â Â Â Â  Application of ORS 314.724

314.727Â Â Â Â  Disclosure of partnership items to partner

(S Corporations)

314.730Â Â Â Â  ÂC corporationÂ and ÂS corporationÂ defined for this chapter and ORS chapters 316, 317 and 318

314.732Â Â Â Â  Taxation of S corporation; application of Internal Revenue Code; carryforward and carryback

314.734Â Â Â Â  Taxation of shareholderÂs income; computation; character of income, gain, loss or deduction

314.736Â Â Â Â  Treatment of distributions by S corporation

314.738Â Â Â Â  Employee fringe benefits; foreign income

314.740Â Â Â Â  Tax on built-in gain

314.742Â Â Â Â  Tax on excess net passive income

314.744Â Â Â Â  S corporation or shareholder elections; rules

314.746Â Â Â Â  Application of sections 1377 and 1379 of Internal Revenue Code

314.749Â Â Â Â  Disclosure of S corporation items to shareholder

314.750Â Â Â Â  Recapture of LIFO benefits

314.752Â Â Â Â  Business tax credits; allowance to shareholders; rules

(Temporary provisions relating to nonresident return by shareholder or partner are compiled as notes following ORS 314.752)

PASS-THROUGH ENTITIES

314.775Â Â Â Â  Definitions for ORS 314.775 to 314.784

314.778Â Â Â Â  Composite returns of pass-through entities; election; effect of election on nonresident owners

314.781Â Â Â Â  Withholding; required returns and statements; pass-through entity liability

314.784Â Â Â Â  Circumstances when pass-through entity withholding is not required; rules

ADMINISTRATIVE PROVISIONS

314.805Â Â Â Â  Department to administer and enforce laws; enforcement districts; branch offices

314.810Â Â Â Â  Administering oaths and taking acknowledgments

314.815Â Â Â Â  Rules and regulations

314.835Â Â Â Â  Divulging particulars of returns and reports prohibited

314.840Â Â Â Â  Disclosure of information; persons to whom information may be furnished

314.845Â Â Â Â  Certificate of department as evidence

314.850Â Â Â Â  Statistics

314.855Â Â Â Â  Rewards for information

314.860Â Â Â Â  Disclosure of elderly rental assistance information to assist in recovery of public assistance overpayments; requests for information public record

314.865Â Â Â Â  Use of certain information for private benefit prohibited

314.870Â Â Â Â  Time for performing certain acts postponed by reason of service in a combat zone

PENALTIES

314.991Â Â Â Â  Penalties

Â Â Â Â Â  314.002 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.004 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.006 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.008 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.010 [Repealed by 1953 c.310 Â§3]

GENERAL PROVISIONS

Â Â Â Â Â  314.011 Definitions; conformance with federal income tax law. (1) As used in this chapter, unless the context requires otherwise, ÂdepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) Any term has the same meaning as when used in a comparable context in the laws of the
United States
relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined in this chapter.

Â Â Â Â Â  (b) Except where the Legislative Assembly has provided otherwise, a reference to the laws of the United States or to the Internal Revenue Code refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (A) On December 31, 2006; or

Â Â Â Â Â  (B) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

Â Â Â Â Â  (c) With respect to ORS 314.105, 314.256 (relating to proxy tax on lobbying expenditures), 314.260 (1)(b), 314.265 (1)(b), 314.302, 314.306, 314.330, 314.360, 314.362, 314.385, 314.402, 314.410, 314.412, 314.525, 314.742 (7), 314.750 and 314.752 and other provisions of this chapter, except those described in paragraph (b) of this subsection, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2006, even when the amendments take effect or become operative after that date, except where the Legislative Assembly has specifically provided otherwise.

Â Â Â Â Â  (3) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an
Oregon
return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1957 c.632 Â§40; 1965 c.152 Â§24; 1971 c.215 Â§8; 1977 c.870 Â§39; 1987 c.293 Â§50; 1989 c.625 Â§25; 1991 c.457 Â§16; 1993 c.726 Â§10; 1995 c.556 Â§20; 1997 c.325 Â§32; 1997 c.839 Â§48; 1999 c.90 Â§1; 1999 c.224 Â§9; 2001 c.660 Â§32; 2003 c.77 Â§10; 2005 c.94 Â§74; 2005 c.519 Â§8; 2005 c.832 Â§23; 2007 c.614 Â§10]

Â Â Â Â Â  314.012 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.013 [2003 c.704 Â§4; repealed by 2005 c.533 Â§5]

Â Â Â Â Â  314.014 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.015 Soccer referees considered independent contractors. Notwithstanding ORS 314.013, for purposes of ORS chapter 316, a person serving as a referee or assistant referee in a youth or adult recreational soccer match shall be considered to be an independent contractor. [2005 c.94 Â§73]

Â Â Â Â Â  Note: 314.013 was repealed by section 5, chapter 533, Oregon Laws 2005. The text of 314.015 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 314.015 for the repeal of 314.013 has not been made.

Â Â Â Â Â  314.016 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.018 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.020 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.021 Application of chapter. Except where the context requires otherwise, this chapter is applicable to all laws of this state imposing taxes upon or measured by net income. [1957 c.632 Â§2; 1961 c.176 Â§3; 1965 c.152 Â§25; 1971 c.215 Â§9; 1977 c.870 Â§40; 1987 c.293 Â§51; 1989 c.625 Â§26; 1995 c.79 Â§153; 1995 c.556 Â§21]

Â Â Â Â Â  Note: Chapter 99, Oregon Laws 2007, is the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, chapter 99, Oregon Laws 2007, takes effect January 1, 2008. Sections 10 and 11, chapter 99, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 10. Section 11 of this 2007 Act is added to and made a part of ORS chapter 314. [2007 c.99 Â§10]

Â Â Â Â Â  Sec. 11. This chapter applies to partners in a domestic partnership, as defined in section 3 of this 2007 Act [note under 106.990], and surviving partners as if federal income tax law recognized a domestic partnership in the same manner as Oregon law. [2007 c.99 Â§11]

Â Â Â Â Â  314.022 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.024 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.026 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.028 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.029 Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to personal income tax. (1)(a) Notwithstanding ORS 316.012 (1983 Replacement Part), and subject to all other provisions of ORS chapter 316 in effect and applicable to transactions occurring on or after January 1, 1984, the Deficit Reduction Act of 1984 (P.L. 98-369) insofar as it applies to transactions occurring on or after January 1, 1984, shall apply to the same transactions for Oregon tax purposes.

Â Â Â Â Â  (b) Notwithstanding ORS 316.012 (1985 Replacement Part), and subject to all other provisions of ORS chapter 316 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105(b)(2) and (3) of the Act (P.L. 99-121) apply.

Â Â Â Â Â  (2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314 or 316 with respect to the deficiency or portion shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

Â Â Â Â Â  (B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

Â Â Â Â Â  (d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

Â Â Â Â Â  (B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later. [Formerly 316.021]

Â Â Â Â Â  Note: 314.029 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.030 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.031 Application of Deficit Reduction Act of 1984 (P.L. 98-369) and Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to corporate excise and income tax. (1)(a) Notwithstanding ORS 317.010, 317.013 and 317.018 (all 1983 Replacement Part), and subject to all other provisions of ORS chapters 317 and 318 in effect and applicable to transactions occurring on or after January 1, 1984, the Deficit Reduction Act of 1984 (P.L. 98-369) insofar as it applies to transactions occurring on or after January 1, 1984, shall apply to the same transactions for Oregon tax purposes.

Â Â Â Â Â  (b) Notwithstanding ORS 317.010, 317.013 and 317.018 (all 1985 Replacement Part), and subject to all other provisions of ORS chapters 317 and 318 in effect and applicable to transactions occurring on or after January 1, 1985, the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) insofar as it applies to transactions occurring on or after January 1, 1985, shall apply to the same transactions for Oregon tax purposes. The amendments by the Act described as the Simplification of Imputed Interest Rules of 1985 (P.L. 99-121) to section 168 of the Internal Revenue Code apply to property placed in service after May 8, 1985, but do not apply to property to which section 105 (b)(2) and (3) of the Act (P.L. 99-121) apply.

Â Â Â Â Â  (2)(a) If a deficiency is assessed against any taxpayer for a tax year for which subsection (1) of this section applies and the deficiency, or any portion thereof, is attributable to any retroactive treatment for Oregon tax purposes given P.L. 98-369 or 99-121 under subsection (1) of this section, then any interest or penalty assessed under ORS chapter 305, 314, 317 or 318 with respect to the deficiency or portion shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year for which subsection (1) of this section applies and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment given P.L. 98-369 or 99-121 for Oregon tax purposes under subsection (1) of this section, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (3)(a)(A) At the election of the taxpayer and if the taxpayer is required to file an Oregon return for a tax year beginning in 1985, any changes required on account of subsection (1)(a) of this section for a tax year beginning prior to January 1, 1985, may be made either by filing an amended return or be made on a tax return filed for a tax year beginning in 1985 in the manner determined by the Department of Revenue by rule. An election made under this paragraph shall apply to all changes required on account of subsection (1)(a) of this section.

Â Â Â Â Â  (B) Any changes required on account of subsection (1)(b) of this section for a tax year beginning prior to January 1, 1987, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (b) Exercise of the election provided under paragraph (a)(A) of this subsection shall not operate to modify any election made on the return to which the change relates or on the return in which the change is made unless otherwise provided by the department by rule.

Â Â Â Â Â  (c) For purposes of paragraph (a)(A) of this subsection, if a taxpayer is not required to file an Oregon return for a tax year beginning in 1985, the taxpayer shall reflect the change in an amended return for the tax year to which the change relates.

Â Â Â Â Â  (d)(A) If a taxpayer fails to make an election under paragraph (a)(A) of this subsection, the department shall make any changes under paragraph (a)(A) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1985 return is filed, whichever period expires later.

Â Â Â Â Â  (B) If a taxpayer fails to file an amended return under paragraph (a)(B) of this subsection, the department shall make any changes under paragraph (a)(B) of this subsection on the return to which the change or changes relate within the period as specified for assessing a deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1987 return is filed, whichever period expires later. [Formerly 317.021]

Â Â Â Â Â  Note: 314.031 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.032 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.033 Application of federal Tax Reform Act of 1986 (P.L. 99-514). (1) For purposes of subsections (2) to (15) of this section, ÂTRAÂ means the federal Tax Reform Act of 1986 (P.L. 99-514).

Â Â Â Â Â  (2) Unless the context requires otherwise, the amendments, repeals and new matter contained in chapter 293, Oregon Laws 1987, apply generally to tax years beginning on or after January 1, 1987, or to transactions occurring on or after January 1, 1987, in tax years beginning on or after January 1, 1987. However, certain changes made by the federal Tax Reform Act of 1986 (P.L. 99-514) and adopted by the amendments to ORS 316.007, 316.012, 317.010, 317.013 and 317.018 by sections 1, 2 and 31 to 33, chapter 293, Oregon Laws 1987, apply for federal tax purposes as follows:

Â Â Â Â Â  (a) To tax years beginning prior to January 1, 1987;

Â Â Â Â Â  (b) To transactions occurring before, on or after December 31, 1986, in tax years ending after that date; or

Â Â Â Â Â  (c) To transactions occurring prior to January 1, 1987, but with tax consequences for federal purposes only for tax years beginning after December 31, 1986.

Â Â Â Â Â  (3) The changes described in subsection (2)(a) of this section, if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for tax years beginning prior to January 1, 1987.

Â Â Â Â Â  (4) The changes described in subsection (2)(b) and (c) of this section if otherwise applicable for Oregon tax purposes, shall apply to and are specifically adopted for transactions occurring before, on or after December 31, 1986, in tax years ending after December 31, 1986, or beginning after December 31, 1986, whichever is applicable.

Â Â Â Â Â  (5) The changes described in subsections (3) and (4) of this section are exemplified by, but are specifically not limited to the following:

Â Â Â Â Â  (a) The amendments made by section 122 of the TRA (relating to charitable and employee achievement awards) which apply to prizes and awards granted after December 31, 1986.

Â Â Â Â Â  (b) The amendments by section 123 of the TRA (relating to scholarships and fellowships) which apply to tax years beginning after December 31, 1986, but only in the case of scholarships and fellowships granted after August 16, 1986.

Â Â Â Â Â  (c) The amendments to the Internal Revenue Code relating to depreciation and the expensing of certain depreciable business assets by sections 201 and 202 of the TRA which apply generally for property placed in service on or after January 1, 1987, in tax years ending on or after that date. However, if an election is made under section 203(a)(1)(B) of the TRA, that election shall be considered to be made for
Oregon
tax purposes. In addition, the transitional rules contained in sections 203 and 204 of the TRA shall apply for
Oregon
purposes to the extent they can be made applicable, in the same manner as for federal tax purposes.

Â Â Â Â Â  (d) Section 611 of the TRA (reducing the dividends received deduction for corporations) which applies to dividends received or accrued after December 31, 1986, in tax years ending after that date. In conjunction with this paragraph, the amendments to ORS 317.267 by chapter 293, Oregon Laws 1987, apply to dividends received or accrued after December 31, 1986, in tax years ending after that date.

Â Â Â Â Â  (e) Section 1103 of the TRA (relating to the deduction for a spousal IRA), which applies to tax years beginning before, on or after December 31, 1985.

Â Â Â Â Â  (f) Section 1708(a) of the TRA (relating to Vietnam MIAÂs) which applies to tax years beginning after December 31, 1982.

Â Â Â Â Â  (6) If the TRA allows or requires an adjustment to the federal tax return filed for a tax year beginning prior to January 1, 1987, and such an adjustment is made, the adjustment (if adopted for Oregon tax purposes) shall also be made to the corresponding Oregon return notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (7) If certain transactions are grandfathered by the TRA or the changes in the federal law made by the TRA are otherwise made inapplicable to those transactions, the same treatment shall be given those transactions for Oregon tax purposes unless otherwise provided under ORS chapter 316, 317, 318 or other law governing the determination of Oregon personal income and Oregon corporate excise and income taxes.

Â Â Â Â Â  (8) Subsections (2) to (6) of this section do not apply to the amendments to ORS 316.021 and 317.021 by chapter 293, Oregon Laws 1987.

Â Â Â Â Â  (9) Subsections (2) to (6) of this section do not apply to the amendments to ORS 267.380, 307.380 and 310.630 made by sections 65, 66 and 69, chapter 293, Oregon Laws 1987.

Â Â Â Â Â  (10) The amendments to ORS 310.630 by section 66, chapter 293, Oregon Laws 1987, apply to property taxes billed or rent constituting property taxes paid in calendar years beginning on or after January 1, 1987.

Â Â Â Â Â  (11) Subsections (2) to (6) of this section do not apply to the amendments creating a new paragraph (c) of subsection (3) of ORS 316.680. The amendments to ORS 316.680 by section 23, chapter 293, Oregon Laws 1987, creating a new paragraph (c) of subsection (3) of ORS 316.680 apply to tax years beginning on or after January 1, 1986.

Â Â Â Â Â  (12) ORS 316.588 and the amendments to ORS 314.525, 316.579 and 316.587 by sections 22, 22a and 61a, chapter 293, Oregon Laws 1987, first apply to estimated tax payments due for tax years beginning on or after January 1, 1988.

Â Â Â Â Â  (13) ORS 316.683 first applies to distributions made by regulated investment companies or fiduciaries, including banks, savings associations or credit unions, to the taxpayer for taxable years of the taxpayer beginning on or after January 1, 1987.

Â Â Â Â Â  (14) Subsections (2) to (6) of this section do not apply to the amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987. The amendments to ORS 314.385 and 314.395 by sections 59a and 59b, chapter 293, Oregon Laws 1987, apply to tax years beginning on or after January 1, 1988.

Â Â Â Â Â  (15) The amendments to ORS 317.476 by section 45d, chapter 293, Oregon Laws 1987, first apply to losses occurring in tax years beginning on or after January 1, 1987. [Formerly 316.023; 1997 c.99 Â§17]

Â Â Â Â Â  Note: 314.033, 314.035, 314.037, 314.039 and 314.041 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 293, Oregon Laws 1987,Â for the words Âthis ActÂ in sections 71, 72 and 73, chapter 293, Oregon Laws 1987, compiled as 316.023 and renumbered 314.033 in 1993. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1987 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.034 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.035 Application of Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203), Family Support Act of 1988 (P.L. 100-485) and Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647). (1) Except as provided in subsections (2) to (4) of this section and sections 83 to 92, chapter 625, Oregon Laws 1989, the amendments by chapter 625, Oregon Laws 1989, apply to transactions or activities occurring on or after January 1, 1989, in tax years beginning on or after January 1, 1989.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Omnibus Budget Reconciliation Act of 1987 (P.L. 100-203) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Family Support Act of 1988 (P.L. 100-485) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (4) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended by the Tax Reform Act of 1986 (P.L. 99-514) and other Acts, relative to those dates, contained in the Technical and Miscellaneous Revenue Act of 1988 (P.L. 100-647) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (5)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1989, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 625, Oregon Laws 1989, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1989, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 625, Oregon Laws 1989, then notwithstanding ORS 314.415 or other law, the refund shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 625, Oregon Laws 1989, for a tax year beginning prior to January 1, 1989, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1989 return is filed, whichever period expires later. [1989 c.625 Â§82]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 625, Oregon Laws 1989,Â for the words Âthis ActÂ in section 82, chapter 625, Oregon Laws 1989, compiled as 314.035. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.036 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.037 Application of P.L. 101-140, Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and Omnibus Budget Reconciliation Act of 1991 (P.L. 101-508). (1) Except as provided in subsection (2) of this section and sections 25a to 32, chapter 457, Oregon Laws 1991, the new material and amendments by chapter 457, Oregon Laws 1991, apply to transactions or activities occurring on or after January 1, 1991, in tax years beginning on or after January 1, 1991.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 101-140, the Omnibus Budget Reconciliation Act of 1989 (P.L. 101-239) and the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1991, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 457, Oregon Laws 1991, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1991, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 457, Oregon Laws 1991, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 457, Oregon Laws, 1991, for a tax year beginning prior to January 1, 1991, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1991 return is filed, whichever period expires later. [1991 c.457 Â§25]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 457, Oregon Laws 1991,Â for the words Âthis ActÂ in section 25, chapter 457, Oregon Laws 1991, compiled as 314.037. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1991 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.038 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.039 Application of P.L. 102-2, Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), Unemployment Compensation Amendments of 1992 (P.L. 102-318), Tax Extension Act of 1991 (P.L. 102-227) and Emergency Unemployment Compensation Act of 1991 (P.L. 102-164). (1) Except as specifically provided otherwise, the new material enacted, amendments and repeals made by chapter 726, Oregon Laws 1993, apply to transactions or activities occurring on or after January 1, 1993, in tax years beginning on or after January 1, 1993.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in P.L. 102-2, the Comprehensive National Energy Policy Act of 1992 (P.L. 102-486), the Unemployment Compensation Amendments of 1992 (P.L. 102-318), the Tax Extension Act of 1991 (P.L. 102-227) and the Emergency Unemployment Compensation Act of 1991 (P.L. 102-164) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1993, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 726, Oregon Laws 1993, then any interest or penalty assessed under ORS chapter 305, 314, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1993, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 726, Oregon Laws 1993, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 726, Oregon Laws 1993, for a tax year beginning prior to January 1, 1993, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period as specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1993 return is filed, whichever period expires later. [1993 c.726 Â§53]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 726, Oregon Laws 1993,Â for the words Âthis ActÂ in section 53, chapter 726, Oregon Laws 1993, compiled as 314.039. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.040 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.041 Application of Revenue Reconciliation Act of 1993 (P.L. 103-66), the
Uruguay
Round Agreements Act (P.L. 103-465) and P.L. 104-7. (1) Except as provided in subsection (2) of this section, ORS 314.304 and sections 7, 7a, 28, 38 and 40, chapter 556, Oregon Laws 1995, the new material enacted and amendments and repeals made by chapter 556, Oregon Laws 1995, apply to transactions or activities occurring on or after January 1, 1995, in tax years beginning on or after January 1, 1995.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Revenue Reconciliation Act of 1993 (P.L. 103-66), the Uruguay Round Agreements Act (P.L. 103-465) or P.L. 104-7 shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1995, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 556, Oregon Laws 1995, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1995, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 556, Oregon Laws 1995, then notwithstanding ORS 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 556, Oregon Laws 1995, for a tax year beginning before January 1, 1995, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1995 return is filed, whichever period expires later. [1995 c.556 Â§39]

Â Â Â Â Â  Note: See first note under 314.033.

Â Â Â Â Â  Note: 314.304 was repealed by section 34, chapter 21, Oregon Laws 1999. The text of 314.041 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 314.041 for the repeal of 314.304 has not been made.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 556, Oregon Laws 1995,Â for the words Âthis ActÂ in section 39, chapter 556, Oregon Laws 1995, compiled as 314.041. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.042 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.043 Application of ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), Small Business Job Protection Act of 1996 (P.L. 104-188), Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and Personal Responsibility and Work
Opportunity
Reconciliation Act of 1996 (P.L. 104-193). (1) Except as specifically provided otherwise, the new provisions enacted and amendments and repeals of statutes made by chapter 839, Oregon Laws 1997, apply to transactions or activities occurring on or after January 1, 1997, in tax years beginning on or after January 1, 1997.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the ICC Termination Act of 1995 (P.L. 104-88), P.L. 104-117, the Omnibus Consolidated Rescissions and Appropriations Act of 1996 (P.L. 104-134), the Small Business Job Protection Act of 1996 (P.L. 104-188), the Health Insurance Portability and Accountability Act of 1996 (P.L. 104-191) and the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193), shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1997, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 839, Oregon Laws 1997, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1997, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 839, Oregon Laws 1997, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 839, Oregon Laws 1997, for a tax year beginning prior to January 1, 1997, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the change or changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a 1997 return is filed, whichever period expires later. [1997 c.839 Â§70; 1999 c.21 Â§32]

Â Â Â Â Â  Note: 314.043 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 839, Oregon Laws 1997,Â for the words Âthis ActÂ in section 70, chapter 839, Oregon Laws 1997, compiled as 314.043. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1997 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.044 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.045 Application of Taxpayer Relief Act of 1997 (P.L. 105-34), Taxpayer Browsing Protection Act (P.L. 105-35), Balanced Budget Act of 1997 (P.L. 105-33), Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), Transportation Equity Act for the 21st Century (P.L. 105-178) and Tax and Trade Relief Extension Act of 1998 (P.L. 105-277). (1) Except as specifically provided in sections 4, 4b, 20 and 25b, chapter 90, Oregon Laws 1999, the new provisions enacted and amendments to statutes made by chapter 90, Oregon Laws 1999, apply to transactions or activities occurring on or after January 1, 1999, in tax years beginning on or after January 1, 1999.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Taxpayer Relief Act of 1997 (P.L. 105-34), the Taxpayer Browsing Protection Act (P.L. 105-35), the Balanced Budget Act of 1997 (P.L. 105-33), the Internal Revenue Service Restructuring and Reform Act of 1998 (P.L. 105-206), the Transportation Equity Act for the 21st Century (P.L. 105-178) and the Tax and Trade Relief Extension Act of 1998 (P.L. 105-277) shall apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the federal Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 1999, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under chapter 90, Oregon Laws 1999, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 1999, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under chapter 90, Oregon Laws 1999, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of chapter 90, Oregon Laws 1999, for a tax year beginning before January 1, 1999, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 1999, and before January 1, 2000, is filed, whichever period expires later. [1999 c.90 Â§37]

Â Â Â Â Â  Note: 314.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 90, Oregon Laws 1999,Â for the words Âthis 1999 ActÂ in section 37, chapter 90, Oregon Laws 1999, compiled as 314.045. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.046 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.047 Application of Tax Relief Extension Act of 1999 (P.L. 106-170) and FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519). (1) The amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, apply to transactions or activities occurring on or after January 1, 2001, in tax years beginning on or after January 1, 2001.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Tax Relief Extension Act of 1999 (P.L. 106-170) and the FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (P.L. 106-519), apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2001, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2001, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required on account of the amendments to statutes by sections 23 to 52, chapter 660, Oregon Laws 2001, for a tax year beginning before January 1, 2001, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2001, and before January 1, 2002, is filed, whichever period expires later. [2001 c.660 Â§53]

Â Â Â Â Â  Note: 314.047 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 660, Oregon Laws 2001,Â for the words Âof this 2001 ActÂ in section 53, chapter 660, Oregon Laws 2001, compiled as 314.047. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2001 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.048 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.049 Application of Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and Job Creation and Worker Assistance Act of 2002 (P.L. 107-147). (1) The amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, apply to transactions or activities occurring on or after January 1, 2003, in tax years beginning on or after January 1, 2003.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Economic Growth and Tax Relief Reconciliation Act of 2001 (P.L. 107-16) and the Job Creation and Worker Assistance Act of 2002 (P.L. 107-147) apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2003, and the deficiency, or any portion thereof, is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2003, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required because of the amendments to statutes by sections 1 to 22, chapter 77, Oregon Laws 2003, for a tax year beginning before January 1, 2003, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2003, and before January 1, 2004, is filed, whichever period expires later. [2003 c.77 Â§23]

Â Â Â Â Â  Note: 314.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 77, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 23, chapter 77, Oregon Laws 2003, compiled as 314.049. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.050 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.051 Application of Veterans Benefit Act of 2002 (P.L. 107-330), Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), Military Family Tax Relief Act of 2003 (P.L. 108-121), Working Families Tax Relief Act of 2004 (P.L. 108-311) and American Jobs Creation Act of 2004 (P.L. 108-357). (1) Except as provided in subsections (2) and (3) of this section, ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, apply to transactions or activities occurring on or after January 1, 2005, in tax years beginning on or after January 1, 2005.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Veterans Benefits Act of 2002 (P.L. 107-330), the Jobs and Growth Tax Relief Reconciliation Act of 2003 (P.L. 108-27), the Military Family Tax Relief Act of 2003 (P.L. 108-121), the Working Families Tax Relief Act of 2004 (P.L. 108-311), the American Jobs Creation Act of 2004 (P.L. 108-357) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2005, and the deficiency or any portion thereof is attributable to any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2005, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required because of ORS 316.821 and the amendments to statutes by sections 13 to 28 and 31, chapter 832, Oregon Laws 2005, for a tax year beginning before January 1, 2005, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2005, and before January 1, 2006, is filed, whichever period expires later. [2005 c.832 Â§32]

Â Â Â Â Â  Note: 314.051 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 832, Oregon Laws 2005,Â for the words Âthis 2005 ActÂ in section 32, chapter 832, Oregon Laws 2005, compiled as 314.051. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2005 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.052 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.053 Application of Deficit Reduction Act of 2005 (P.L. 109-171), Tax Increase Prevention and Reconciliation Act of 2005 (P.L. 109-222) and Pension Protection Act of 2006 (P.L. 109-280). (1) Except as provided in subsections (2) and (3) of this section, the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, apply to transactions or activities occurring on or after January 1, 2007, in tax years beginning on or after January 1, 2007.

Â Â Â Â Â  (2) The effective and applicable dates, and the exceptions, special rules and coordination with the Internal Revenue Code, as amended, relative to those dates, contained in the Deficit Reduction Act of 2005 (P.L. 109-171), the Tax Increase Prevention and Reconciliation Act of 2005 (P.L. 109-222), the Pension Protection Act of 2006 (P.L. 109-280) and other federal law amending the Internal Revenue Code apply for Oregon personal income and corporate excise and income tax purposes, to the extent they can be made applicable, in the same manner as they are applied under the Internal Revenue Code and related federal law.

Â Â Â Â Â  (3)(a) If a deficiency is assessed against any taxpayer for a tax year beginning before January 1, 2007, and the deficiency or any portion thereof is attributable to any retroactive treatment under the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, then any interest or penalty assessed under ORS chapter 305, 314, 315, 316, 317 or 318 with respect to the deficiency or portion thereof shall be canceled.

Â Â Â Â Â  (b) If a refund is due any taxpayer for a tax year beginning before January 1, 2007, and the refund or any portion thereof is due the taxpayer on account of any retroactive treatment under the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, then notwithstanding ORS 305.270 or 314.415 or other law, the refund or portion thereof shall be paid without interest.

Â Â Â Â Â  (c) Any changes required because of the amendments to statutes by sections 1 to 14, chapter 614, Oregon Laws 2007, for a tax year beginning before January 1, 2007, shall be made by filing an amended return within the time prescribed by law.

Â Â Â Â Â  (d) If a taxpayer fails to file an amended return under paragraph (c) of this subsection, the Department of Revenue shall make any changes under paragraph (c) of this subsection on the return to which the changes relate within the period specified for issuing a notice of deficiency or claiming a refund as otherwise provided by law with respect to that return, or within one year after a return for a tax year beginning on or after January 1, 2007, and before January 1, 2008, is filed, whichever period expires later. [2007 c.614 Â§15]

Â Â Â Â Â  Note: 314.053 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 614, Oregon Laws 2007,Â for the words Âthis 2007 ActÂ in section 15, chapter 614, Oregon Laws 2007, compiled as 314.053. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2007 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.054 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.056 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.058 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.060 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.062 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.064 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.066 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.068 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.070 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.072 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.074 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.075 Evading requirements of law prohibited. No person, or officer or employee of a corporation or a member or employee of a partnership, shall, with intent to evade any requirement of any law imposing taxes upon or measured by net income or any lawful requirement of the Department of Revenue thereunder:

Â Â Â Â Â  (1) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

Â Â Â Â Â  (2) Make, render, sign or verify any false or fraudulent return or statement; or

Â Â Â Â Â  (3) Supply any false or fraudulent information. [1957 c.632 Â§3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  314.078 Determination of tax credit amounts. For purposes of this chapter and ORS chapters 315, 316, 317 and 318, a taxpayer claiming a credit against tax must claim the maximum amount of any tax credit that is allowed to the taxpayer for the tax year, to the extent of the tax liability of the taxpayer. [2001 c.8 Â§2]

Â Â Â Â Â  314.080 Venue on failure to comply with law. The failure to do any act required by or under any law imposing taxes upon or measured by net income shall be deemed an act committed in part at the office of the Department of Revenue in
Oregon
. [1957 c.632 Â§3 (enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  314.085 Taxable year; rules. (1) The taxable year of a partnership, REMIC (real estate mortgage investment conduit), FASIT (financial asset securitization investment trust) or taxpayer shall be the same as its taxable year for federal income tax purposes.

Â Â Â Â Â  (2) If the taxable year of a partnership, REMIC, FASIT or taxpayer is changed for federal income tax purposes, that change in taxable year shall also apply for purposes of state taxation. If a change in taxable year results in a taxable period of less than 12 months, the personal deductions and the personal exemption credits allowed by ORS chapter 316 shall be prorated under rules adopted by the Department of Revenue.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, if the department terminates the taxable year of a taxpayer under ORS 314.440, the tax shall be computed for the period determined by such action. [1987 c.293 Â§55; 1997 c.839 Â§52]

Â Â Â Â Â  314.088 Discharge of tax liability when taxpayer dies while performing military service. (1) This section applies to a taxpayer who was a member of the Armed Forces of the United States who was on active duty for 90 consecutive days or more or who was a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States who performed service in a status under Title 10 of the United States Code for a period of 90 consecutive days or more, and who died during the performance of that service.

Â Â Â Â Â  (2) If a taxpayer described in subsection (1) of this section had a tax liability for a tax due under ORS chapter 316, the tax liability, and all interest and penalties associated with any unpaid portion of the tax liability, shall be discharged and shall be deemed wholly satisfied for the taxpayer. [2005 c.519 Â§2]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 519, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 3. Section 2 of this 2005 Act [314.088] applies to deaths of taxpayers described in section 2 of this 2005 Act that occurred on or after September 11, 2001. [2005 c.519 Â§3]

Â Â Â Â Â  Sec. 4. Notwithstanding ORS 314.415 or any other law limiting the period for which a claim for refund of taxes may be made, the liability discharged under section 2 of this 2005 Act [314.088] may be allowed if filed on or before December 31, 2006. [2005 c.519 Â§4]

Â Â Â Â Â  314.091 Abeyance of tax during periods of active duty military service. (1) This section applies to a taxpayer who is a member of the Armed Forces of the United States who is on active duty for 90 consecutive days or more or who is a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States who performs service in a status under Title 10 of the United States Code for a period of 90 consecutive days or more.

Â Â Â Â Â  (2) If a taxpayer described in subsection (1) of this section has an unpaid tax liability for a tax due under ORS chapter 316 that arose during a period in which service is performed as described in subsection (1) of this section, the unpaid tax liability, and all interest and penalties associated with the unpaid tax liability, shall be held in abeyance until a date that is six months after the date that the taxpayerÂs active duty or status under Title 10 of the United States Code ceases. [2005 c.519 Â§6]

Â Â Â Â Â  Note: Section 7, chapter 519, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 7. Section 6 of this 2005 Act [314.091] applies to unpaid tax liability of taxpayers described in section 6 of this 2005 Act that was incurred during periods of military service that occurred on or after September 11, 2001. [2005 c.519 Â§7]

ADJUSTMENT OF RETURNS

Â Â Â Â Â  314.105 Definitions for ORS 314.105 to 314.135. For purposes of ORS 314.105 to 314.135:

Â Â Â Â Â  (1) ÂDeterminationÂ means:

Â Â Â Â Â  (a) A decision by the Oregon Tax Court that has become final;

Â Â Â Â Â  (b) A closing agreement made under ORS 305.150;

Â Â Â Â Â  (c) A final disposition by the Department of Revenue of a claim for refund. For purposes of this paragraph, a claim for refund shall be deemed finally disposed of by the department as to items with respect to which the claim was allowed, on the date of allowance of refund or credit or on the date of mailing notice of disallowance (by reason of offsetting items) of the claim for refund, and as to items with respect to which the claim was disallowed, in whole or in part, or as to items applied by the department in reduction of the refund or credit, on expiration of the time for instituting suit with respect thereto (unless suit is instituted before the expiration of such time); or

Â Â Â Â Â  (d) Under regulations prescribed by the department, an agreement for purposes of ORS 314.105 to 314.135 signed by the department and by any person, relating to the liability of such person (or the person for whom the person acts) in respect of a tax for any taxable period.

Â Â Â Â Â  (2) ÂRelated taxpayerÂ means a taxpayer who, with the taxpayer with respect to whom a determination is made, stood, in the taxable year with respect to which the erroneous inclusion, exclusion, omission, allowance, or disallowance was made, in one of the following relationships:

Â Â Â Â Â  (a) Husband and wife;

Â Â Â Â Â  (b) Grantor and fiduciary;

Â Â Â Â Â  (c) Grantor and beneficiary;

Â Â Â Â Â  (d) Fiduciary and beneficiary, legatee, or heir;

Â Â Â Â Â  (e) Decedent and decedentÂs estate;

Â Â Â Â Â  (f) Partner;

Â Â Â Â Â  (g) Member of an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code; or

Â Â Â Â Â  (h) Shareholder of an S corporation, as defined in section 1361 of the Internal Revenue Code.

Â Â Â Â Â  (3) ÂTaxpayerÂ means any person or entity subject to tax under an applicable revenue law. [1971 c.248 Â§2; 1984 c.1 Â§15; 1985 c.602 Â§1; 1987 c.758 Â§11; 2005 c.94 Â§75]

Â Â Â Â Â  314.110 [1953 c.702 Â§1; 1957 c.337 Â§4; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.115 Adjustment to correct effect of certain errors; use limited. (1) If a determination is described in ORS 314.125 and, on the date of the determination, correction of the effect of the error referred to in the applicable provision of ORS 314.125 is prevented by the operation of any law or rule of law other than ORS 314.105 to 314.135 and other than ORS 305.150, then the effect of the error shall be corrected by an adjustment made in the amount and in the manner specified in ORS 314.135.

Â Â Â Â Â  (2) Except in cases described in ORS 314.125 (3)(b) and (4), an adjustment shall be made under this section only if:

Â Â Â Â Â  (a) In case the amount of the adjustment would be credited or refunded in the same manner as an overpayment under ORS 314.135, there is adopted in the determination a position maintained by the Department of Revenue; or

Â Â Â Â Â  (b) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency under ORS 314.135, there is adopted in the determination a position maintained by the taxpayer with respect to whom the determination is made, and the position maintained by the department in the case described in paragraph (a) of this subsection or maintained by the taxpayer in the case described in this paragraph is inconsistent with the erroneous inclusion, exclusion, omission, allowance, disallowance, recognition, or nonrecognition, as the case may be.

Â Â Â Â Â  (3) In the case of a determination described in ORS 314.125 (3)(b) (relating to certain exclusions from income), adjustment shall be made under this section only if assessment of a deficiency for the taxable year in which the item is includable or against the related taxpayer was not barred, by any law or rule of law, at the time the department first maintained, in a notice of deficiency sent pursuant to ORS 305.265 or before the Oregon Tax Court, that the item described in ORS 314.125 (3)(b) should be included in the gross income of the taxpayer for the taxable year to which the determination relates.

Â Â Â Â Â  (4) In the case of a determination described in ORS 314.125 (4) (relating to disallowance of certain deductions and credits), adjustment shall be made under ORS 314.105 to 314.135 only if credit or refund of the overpayment attributable to the deduction or credit described in ORS 314.125 that should have been allowed to the taxpayer or related taxpayer was not barred, by any law or rule of law, at the time the taxpayer first maintained before the department or before the Oregon Tax Court, in writing, that the taxpayer was entitled to such deduction or credit for the taxable year to which the determination relates.

Â Â Â Â Â  (5) In case the amount of the adjustment would be assessed and collected in the same manner as a deficiency (except for cases described in ORS 314.125 (3)(b)), the adjustment shall not be made with respect to a related taxpayer unless the related taxpayer stands in such relationship to the taxpayer at the time the latter first maintains the inconsistent position in a return, claim for refund, or complaint in the Oregon Tax Court for the taxable year with respect to which the determination is made, or if such position is not so maintained, then at the time of determination. [1971 c.248 Â§3; 1979 c.689 Â§24; 1997 c.325 Â§33; 2005 c.94 Â§76]

Â Â Â Â Â  314.120 [1953 c.702 Â§2; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.125 When adjustment may be made. The circumstances under which the adjustment provided in ORS 314.115 is authorized are as follows:

Â Â Â Â Â  (1) The determination requires the inclusion in gross income of an item that was erroneously included in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

Â Â Â Â Â  (2) The determination allows a deduction or credit that was erroneously allowed to the taxpayer for another taxable year or to a related taxpayer.

Â Â Â Â Â  (3)(a) The determination requires the exclusion from gross income of an item included in a return filed by the taxpayer or with respect to which tax was paid and that was erroneously excluded or omitted from the gross income of the taxpayer for another taxable year, or from the gross income of a related taxpayer; or

Â Â Â Â Â  (b) The determination requires the exclusion from gross income of an item not included in a return filed by the taxpayer and with respect to which the tax was not paid but that is includable in the gross income of the taxpayer for another taxable year or in the gross income of a related taxpayer.

Â Â Â Â Â  (4) The determination disallows a deduction or credit that should have been allowed to, but was not allowed to, the taxpayer for another taxable year, or to a related taxpayer.

Â Â Â Â Â  (5) The determination allows or disallows any of the additional deductions allowable in computing the taxable income of estates or trusts, or requires or denies any of the inclusions in the computation of taxable income of beneficiaries, heirs or legatees, specified in sections 641 to 679 of the Internal Revenue Code, or corresponding provisions of subsequent internal revenue laws, and the correlative inclusion or deduction, as the case may be, has been erroneously excluded, omitted or included, or disallowed, omitted or allowed, as the case may be in respect of the related taxpayer.

Â Â Â Â Â  (6) The determination allows or disallows a deduction (including a credit) in computing the taxable income (or, as the case may be, net income, normal tax net income or surtax net income) of a corporation, and a correlative deduction or credit has been erroneously allowed, omitted or disallowed, as the case may be, in respect of a related taxpayer described in ORS 314.105 (2)(g).

Â Â Â Â Â  (7)(a) The determination determines the basis of property, and in respect of any transaction on which such basis depends, or in respect of any transaction that was erroneously treated as affecting such basis, there occurred, with respect to a taxpayer described in paragraph (b) of this subsection, any of the errors described in paragraph (c) of this subsection.

Â Â Â Â Â  (b) The taxpayer with respect to whom the erroneous treatment occurred must be:

Â Â Â Â Â  (A) The taxpayer with respect to whom the determination is made;

Â Â Â Â Â  (B) A taxpayer who acquired title to the property in the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title; or

Â Â Â Â Â  (C) A taxpayer who had title to the property at the time of the transaction and from whom, mediately or immediately, the taxpayer with respect to whom the determination is made derived title, if the basis of the property in the hands of the taxpayer with respect to whom the determination is made is determined under section 1015(a) of the Internal Revenue Code.

Â Â Â Â Â  (c) With respect to a taxpayer described in paragraph (b) of this subsection, there was an erroneous inclusion in, or omission from, gross income, there was an erroneous recognition, or nonrecognition, of gain or loss, or there was an erroneous deduction of an item properly chargeable to capital account or an erroneous charge to capital account of an item properly deductible. [1971 c.248 Â§4; 1983 c.162 Â§50; 1987 c.293 Â§52; 2005 c.94 Â§77]

Â Â Â Â Â  314.130 [1953 c.702 Â§3; repealed by 1971 c.248 Â§6]

Â Â Â Â Â  314.135 Computation; method of adjustment; credit or setoff limited; recovery after payment limited. (1)(a) In computing the amount of an adjustment under ORS 314.105 to 314.135 there shall first be ascertained the tax previously determined for the taxable year with respect to which the error was made. The amount of the tax previously determined shall be the excess of:

Â Â Â Â Â  (A) The sum of the amount shown as the tax by the taxpayer on the return of the taxpayer, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus the amounts previously assessed (or collected without assessment) as a deficiency, over

Â Â Â Â Â  (B) The amount of refunds (as defined in ORS 314.415) made.

Â Â Â Â Â  (b) There shall then be ascertained the increase or decrease in tax previously determined which results solely from the correct treatment of the item in the computation of gross income, taxable income, and other matters under ORS 316.317 or ORS chapter 317 or 318. A similar computation shall be made for any other taxable year affected, or treated as affected, by an Oregon net loss for prior years (as provided by ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987), by a net operating loss deduction (as defined in the federal Internal Revenue Code) or by a capital loss carryback or carryover (as defined in the federal Internal Revenue Code) determined with reference to the taxable year with respect to which the error was made. The amount so ascertained (together with any amounts wrongfully collected as additions to the tax or interest, as a result of such error) for each taxable year shall be the amount of the adjustment for that taxable year.

Â Â Â Â Â  (2) The adjustment authorized in ORS 314.115 (1) shall be made by assessing and collecting, or refunding or crediting, the amount thereof in the same manner as if it were a deficiency determined by the Department of Revenue with respect to the taxpayer as to whom the error was made or an overpayment claimed by such taxpayer, as the case may be, for the taxable year or years with respect to which an amount is ascertained under subsection (1) of this section and as if on the date of the determination one year remained before the expiration of the periods of limitation upon assessment or filing claim for refund for such taxable year or years. If, as a result of a determination described in ORS 314.105 (1)(d), an adjustment has been made by the assessment and collection of a deficiency of the refund or credit of an overpayment, and subsequently such determination is altered or revoked, the amount of the adjustment ascertained under subsection (1) of this section shall be redetermined on the basis of such alteration or revocation and any overpayment or deficiency resulting from such redetermination shall be refunded or credited, or assessed and collected, as the case may be, as an adjustment under this part. In the case of an adjustment resulting from an increase or decrease in a net operating loss or net capital loss which is carried back to the year of adjustment, interest shall not be collected or paid for any period prior to the close of the taxable year in which the net operating loss or net capital loss arises.

Â Â Â Â Â  (3) The amount to be assessed and collected in the same manner as a deficiency, or to be refunded or credited in the same manner as an overpayment, under ORS 314.105 to 314.135, shall not be diminished by any credit or setoff based upon any item other than the one which was the subject of the adjustment. The amount of the adjustment under ORS 314.105 to 314.135, if paid, shall not be recovered by a claim or suit for refund or suit for erroneous refund based upon any item other than the one which was the subject of the adjustment. [1971 c.248 Â§5; 1983 c.162 Â§51; 1987 c.293 Â§52a]

Â Â Â Â Â  314.140 Adjustment of returns of related taxpayers after reallocation of income or deduction on federal return. (1) Whenever there has been an adjustment of federal income tax liability involving a reallocation of any item of income or deduction between related taxpayers, and when such adjustment results in the assessment of a tax deficiency or the issuance of a refund check or both, then for Oregon income tax purposes, whether or not the Department of Revenue effects a similar reallocation of income or deduction for the same tax year, said federal tax deficiency and additions thereto shall be deducted (to the extent otherwise provided by law) by the taxpayer paying the same, and said federal tax refund, including interest thereon, shall be returned (to the extent otherwise required by law) by the taxpayer receiving the same.

Â Â Â Â Â  (2) If, however, the related taxpayers involved (or their authorized representatives) so elect in accordance with subsection (3), then the refund of one, with interest thereon, shall be treated as a reduction of the deficiency of the other, including additions thereto, so that only the net amount of deficiency shall be deducted or the net amount of refund shall be returned, as the case may be.

Â Â Â Â Â  (3) An election under subsection (2) shall be in writing, signed by each related taxpayer or authorized representative, and filed with the department prior to the expiration of the applicable period of limitation with respect to the adjustment of the last open state return of either related taxpayer affected by the federal tax deficiency or refund. Such election shall constitute a waiver of any statute of limitations to permit the adjustment of all returns of the related taxpayers for the purpose only of effecting a reallocation of income or deductions similar to that made by the federal tax authorities and to adjust the federal income tax deductions resulting therefrom. [1953 c.702 Â§4]

Â Â Â Â Â  314.155 [1965 c.178 Â§8; 1969 c.493 Â§79; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.160 [1965 c.178 Â§9; 1969 c.493 Â§80; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.165 [1965 c.178 Â§10; 1969 c.493 Â§81; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.170 [1965 c.178 Â§11; repealed by 1969 c.493 Â§98]

Â Â Â Â Â  314.175 [1965 c.178 Â§12; 1969 c.493 Â§82; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  314.210 [Formerly 317.605; 2003 c.46 Â§31; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.220 [Formerly 317.610; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.230 [Formerly 317.615; repealed by 2005 c.94 Â§78]

Â Â Â Â Â  314.250 [1967 c.592 Â§18; 1987 c.293 Â§53; repealed by 1989 c.802 Â§8 (1)]

POLLUTION CONTROL FACILITIES

Â Â Â Â Â  314.255 Collection of taxes due after revocation of certification of pollution control facility; exceptions to tax relief allowed for pollution control facility. (1) Upon receipt of notice of the revocation of a certification of a pollution control facility pursuant to ORS 468.185 (1), the Department of Revenue immediately shall collect any taxes due by reason of such revocation, and shall have the benefit of all laws of this state pertaining to the collection of income and excise taxes. No assessment of such taxes shall be necessary and no statute of limitation shall preclude the collection of such taxes.

Â Â Â Â Â  (2) No tax relief shall be allowed under ORS 307.405 or 315.304 for any pollution control facility constructed or used by or for the benefit of any governmental or quasi-governmental body or public corporation or form thereof, except where such facilities are used for resource recovery. [1967 c.592 Â§Â§16,17; 1969 c.493 Â§83; 1979 c.531 Â§5]

LOBBYING EXPENDITURES

Â Â Â Â Â  314.256 Lobbying expenditures; proxy tax; rules. (1) If a tax is imposed upon an organization under section 6033(e) of the Internal Revenue Code (proxy tax on lobbying expenditures) for any tax year, a like tax is imposed for the tax year upon the same amount as taxed for federal tax purposes, as allocated or apportioned to
Oregon
. The rate of the tax shall be the rate specified in ORS 317.061. The tax shall be assessed and collected under the applicable provisions of this chapter and ORS chapter 305.

Â Â Â Â Â  (2) Any organization that is required to include on a federal return the information described in section 6033(e)(1) of the Internal Revenue Code shall file a copy of the federal return containing the information with the Department of Revenue.

Â Â Â Â Â  (3) The department may determine by rule the method by which the tax described in subsection (1) of this section is allocated and apportioned to
Oregon
.

Â Â Â Â Â  (4) If section 6033(e) of the Internal Revenue Code (relating to the proxy tax on lobbying expenditures) is repealed or otherwise eliminated by Act of the
United States
, this section is repealed as of the applicable date of the repeal or elimination of the proxy tax under section 6033(e) of the Internal Revenue Code. [1995 c.556 Â§37; 1997 c.839 Â§49]

Â Â Â Â Â  314.257 [1995 c.556 Â§46; repealed by 1997 c.839 Â§69]

CONVEYANCE OF REAL PROPERTY INTEREST

Â Â Â Â Â  314.258 Conveyance of real property interest; withholding by authorized agent. (1) As used in this section:

Â Â Â Â Â  (a) ÂAuthorized agentÂ means an agent who is responsible for closing and settlement services in a conveyance of a real property interest.

Â Â Â Â Â  (b) ÂClosing and settlement servicesÂ means services that are provided for the benefit of a transferor or a transferee in connection with a conveyance of a real property interest, and the receipt or disbursement of moneys in connection with a sale, lease, encumbrance, mortgage or deed of trust in or related to real property.

Â Â Â Â Â  (c) ÂConveyanceÂ means a sale, lease, encumbrance, mortgage or creation of a secured interest in real property.

Â Â Â Â Â  (d) ÂReal property interestÂ means a
United States
real property interest, as defined in section 897(c) of the Internal Revenue Code, that is located in the State of
Oregon
.

Â Â Â Â Â  (2)(a) If there is a conveyance of a real property interest, the authorized agent providing closing and settlement services is required to withhold an amount equal to the least of:

Â Â Â Â Â  (A) Four percent of the consideration for the real property interest being conveyed;

Â Â Â Â Â  (B) Four percent of the net proceeds resulting from the conveyance; or

Â Â Â Â Â  (C) Ten percent of the gain includable in taxable income.

Â Â Â Â Â  (b) For purposes of this subsection, a transferor is:

Â Â Â Â Â  (A) An individual who is not a resident of this state at the time of both the closing date of the conveyance and the date on which proceeds of the conveyance are disbursed; or

Â Â Â Â Â  (B) A C corporation that, immediately after the conveyance of the real property interest, is not doing business in this state.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (2) of this section, an authorized agent is not required to withhold amounts under this section if the authorized agent obtains a written affirmation executed by the transferor on a form prescribed by the Department of Revenue certifying under penalty of perjury that:

Â Â Â Â Â  (A) The consideration for the conveyance does not exceed $100,000;

Â Â Â Â Â  (B) The transferee is acquiring the real property interest through foreclosure; or

Â Â Â Â Â  (C) The transferor:

Â Â Â Â Â  (i) If an individual, is a resident of this state;

Â Â Â Â Â  (ii) If a corporation, has a permanent place of business in this state; or

Â Â Â Â Â  (iii) Has professionally competent knowledge or advice that the transferor will not owe tax under ORS chapter 316, 317 or 318 for the tax year because the conveyance is an exchange that qualifies for deferral under section 1031 or 1033 of the Internal Revenue Code or is a nontaxable transaction under
Oregon
tax law.

Â Â Â Â Â  (b) If withholding is not retained and remitted to the department pursuant to this section, the authorized agent shall retain the written affirmation described in this subsection for six years from the date of the closing of the conveyance transaction and shall present the written affirmation to the department immediately upon request in writing from the department.

Â Â Â Â Â  (4) For purposes of this section, a corporation is not doing business in this state if:

Â Â Â Â Â  (a) The corporation has not been issued a certificate of existence or a certificate of authorization by the Secretary of State as described in ORS 60.027; and

Â Â Â Â Â  (b) The corporation does not maintain a permanent office with a staff of at least one employee in this state or does not own or lease property in this state other than the property that is the subject of the conveyance.

Â Â Â Â Â  (5)(a) Amounts withheld pursuant to this section are held in trust for the State of
Oregon
and shall be paid to the department in the time and manner prescribed by the department by rule.

Â Â Â Â Â  (b) If an authorized agent fails to remit an amount withheld or required to be withheld by the agent under this section by the time remittance is required, the department may enforce collection in the same manner as the department enforces the collection of amounts withheld by employers under ORS 316.162 to 316.221.

Â Â Â Â Â  (c) Notwithstanding paragraph (b) of this subsection, the department may not proceed with collection actions against the authorized agent if the authorized agent:

Â Â Â Â Â  (A) Presents the department with the written affirmation described in subsection (3) of this section; and

Â Â Â Â Â  (B) Demonstrates to the department that the authorized agent obtained the written affirmation prior to disbursal of funds due the transferor resulting from the conveyance. [2007 c.864 Â§4]

REMICS AND FASITS

Â Â Â Â Â  314.260 Taxation of real estate mortgage investment conduits. (1)(a) An entity described in section 860D of the Internal Revenue Code (a real estate mortgage investment conduit or REMIC) is not subject to a tax under ORS chapter 316, 317 or 318 (and may not be treated as a corporation, partnership or trust for purposes of ORS chapter 316, 317 or 318).

Â Â Â Â Â  (b) If a REMIC engages in a prohibited transaction as defined in section 860F(a)(2) of the Internal Revenue Code, the REMIC shall be subject to a tax equal to six and six-tenths percent of the net income derived from the prohibited transaction. The tax imposed under this paragraph shall be assessed and collected under this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

Â Â Â Â Â  (2) The income of any REMIC shall be taxable to the holders of the interests in the REMIC under ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (3) Taxable income or loss with respect to income received as the holder of any interest in a REMIC shall be determined under sections 860A to 860G of the Internal Revenue Code.

Â Â Â Â Â  (4) To determine the portion of the income of a REMIC that is taxable to a nonresident holder of an interest in the REMIC, there shall be included only that part derived from or connected with sources in this state, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules in ORS 316.352 (1987 Replacement Part). [1987 c.293 Â§63; 2005 c.94 Â§79]

Â Â Â Â Â  314.265 Taxation of financial asset securitization investment trusts. (1)(a) An entity described in section 860L of the Internal Revenue Code (a financial asset securitization investment trust, or FASIT) shall not be subject to a tax under ORS chapter 316, 317 or 318 (and shall not be treated as a corporation, partnership, trust or mortgage pool for purposes of ORS chapter 316, 317 or 318).

Â Â Â Â Â  (b) If a FASIT engages in a prohibited transaction as defined in section 860L(e)(2) of the Internal Revenue Code, the FASIT shall be subject to a tax equal to 6.6 percent of the net income derived from the prohibited transaction. The tax shall be paid by the holder of the ownership interest in the FASIT. The tax imposed under this paragraph shall be assessed and collected under the applicable provisions of this chapter and ORS chapter 305 and shall be credited to the General Fund to be made available for general governmental expenses.

Â Â Â Â Â  (2) The income of any FASIT shall be taxable to the holders of the ownership interests in the FASIT under ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (3) Taxable income or loss, with respect to income received as the holder of any interest in a FASIT, shall be determined under sections 860H to 860L of the Internal Revenue Code, as defined in ORS 316.012 or 317.010 and 317.018, and section 1621(e) of the Small Business Job Protection Act of 1996 (P.L. 104-188), as otherwise determined and modified under ORS chapter 316, 317 or 318, whichever is applicable, to the FASIT interest holder.

Â Â Â Â Â  (4) To determine the portion of the income of a FASIT that is taxable to a nonresident holder of an interest in the FASIT, there shall be included only that part derived from or connected with sources in this state. [1997 c.839 Â§51]

Â Â Â Â Â  314.275 [1957 c.544 Â§2; 1969 c.493 Â§84; 1983 c.162 Â§52; repealed by 1987 c.293 Â§56]

METHODS OF ACCOUNTING AND REPORTING INCOME

Â Â Â Â Â  314.276 Method of accounting. (1) The method of accounting of a partnership, REMIC (real estate mortgage investment conduit), FASIT (financial asset securitization investment trust) or taxpayer shall be the same as the method of accounting which the partnership, REMIC, FASIT or taxpayer uses for federal income tax purposes for the taxable year.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the method of accounting used by the partnership, REMIC, FASIT or taxpayer does not clearly reflect income, the computation of taxable income shall be made under such method as the Department of Revenue may prescribe.

Â Â Â Â Â  (3) If the method of accounting is changed for federal income tax purposes, the partnership, REMIC, FASIT or taxpayer shall adopt the same method of accounting for purposes of ORS chapter 316, 317 or 318 and shall use that method beginning with the return filed which corresponds to the first federal return filed which is required to use the new method. Any adjustments required to prevent amounts from being duplicated or omitted shall be taken into account for state tax purposes in the same manner as for federal tax purposes.

Â Â Â Â Â  (4) Subsections (1) and (3) of this section shall not apply with respect to methods of accounting which are disallowed for purposes of ORS chapter 316, 317 or 318. [1987 c.293 Â§57; 1997 c.839 Â§53]

Â Â Â Â Â  314.277 [1961 c.176 Â§Â§2,4; 1969 c.493 Â§85; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  314.280 Allocation of income of financial organization or public utility from business within and without state; rules; alternative apportionment for electing utilities or telecommunications taxpayers. (1) If a taxpayer has income from business activity as a financial organization or as a public utility (as defined respectively in ORS 314.610 (4) and (6)) which is taxable both within and without this state (as defined in ORS 314.610 (8) and 314.615), the determination of net income shall be based upon the business activity within the state, and the Department of Revenue shall have power to permit or require either the segregated method of reporting or the apportionment method of reporting, under rules and regulations adopted by the department, so as fairly and accurately to reflect the net income of the business done within the state.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section dealing with the apportionment of income earned from sources both within and without the State of
Oregon
are designed to allocate to the State of
Oregon
on a fair and equitable basis a proportion of such income earned from sources both within and without the state. Any taxpayer may submit an alternative basis of apportionment with respect to the income of the taxpayer and explain that basis in full in the return of the taxpayer. If approved by the department that method will be accepted as the basis of allocation.

Â Â Â Â Â  (3)(a) Apportionment rules adopted by the department under this section must apply the weightings used in ORS 314.650 to comparable factors used to apportion income from business activity of taxpayers subject to this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a taxpayer primarily engaged in utilities or telecommunications may elect to have income from business activity apportioned by applying the weightings used in ORS 314.650 (1999 Edition) to comparable factors used to apportion such income.

Â Â Â Â Â  (c) The election shall be made in the time and manner prescribed by the department by rule. The election shall continue in force and effect for the tax year for which the election is made and for each subsequent tax year until the year in which the taxpayer revokes the election.

Â Â Â Â Â  (d) An electing taxpayer may revoke the taxpayerÂs election by filing a revocation of election in the time and manner prescribed by the department. The revocation shall apply to the tax year following the year in which the election is made and to each subsequent tax year.

Â Â Â Â Â  (e) As used in this subsection:

Â Â Â Â Â  (A) ÂTelecommunicationsÂ means business operations that conduct, maintain or provide for the transmission of voice data and text between network termination points and telecommunications reselling. Transmission facilities may be based on one technology or a combination of technologies.

Â Â Â Â Â  (B) ÂUtilitiesÂ means business operations that provide electric power, natural gas, steam supply, water supply or sewage removal through a permanent infrastructure of lines, mains and pipes. [1957 c.632 Â§4 (enacted in lieu of 316.205 and 317.180); 1963 c.319 Â§1; 1965 c.152 Â§22; 2001 c.933 Â§1]

Â Â Â Â Â  314.285 [1957 c.632 Â§5 (enacted in lieu of 316.210 and 317.185); repealed by 1987 c.293 Â§56]

Â Â Â Â Â  314.287 Costs allocable to inventory. (1) In the computation of state taxable income, costs allocable to inventory shall be the same as those allocable to inventory under section 263A of the Internal Revenue Code as of the close of the tax year for which a return is filed and shall not be adjusted for any addition, subtraction, modification or other adjustment contained in this chapter or ORS chapter 316, 317 or 318 or other law governing the imposition of state taxes imposed upon or measured by net income.

Â Â Â Â Â  (2) If any provision of ORS chapter 316, 317 or 318 appears to require an adjustment to inventory costs contrary to the provisions of this section, that adjustment shall not be made.

Â Â Â Â Â  (3) The additions, subtractions, modifications or other adjustments to federal taxable income required in determining Oregon taxable income under ORS chapter 316, 317 or 318 shall be made to federal taxable income notwithstanding that such adjustments are properly attributable to costs allocable to inventory. [1987 c.293 Â§57b]

Â Â Â Â Â  314.290 [1957 c.102 Â§2; 1979 c.579 Â§4; 1991 c.457 Â§16a; 1995 c.556 Â§22; repealed by 2001 c.509 Â§19]

Â Â Â Â Â  314.295 Apportionment or allocation where two or more organizations, trades or businesses are owned or controlled by the same interests. In any case of two or more organizations, trades or businesses (whether or not incorporated, whether or not organized in the United States and whether or not affiliated) owned or controlled directly or indirectly by the same interests, the Department of Revenue may distribute, apportion or allocate gross income, deductions, credits or allowances between or among such organizations, trades or businesses, if it determines that such distribution, apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades or businesses. [1957 c.632 Â§10 (enacted in lieu of 316.560 and 317.375); 1991 c.457 Â§16b]

Â Â Â Â Â  314.297 Election for alternative determination of farm income; computation of income; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarm incomeÂ:

Â Â Â Â Â  (A) Means taxable income attributable to a farming business; and

Â Â Â Â Â  (B) Includes gain from the sale or other disposition of property (other than land) regularly used by the taxpayer in the farming business for a substantial period of time.

Â Â Â Â Â  (b) ÂFarming businessÂ has the meaning given that term in section 263A(e)(4) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂTaxable incomeÂ has the meaning given that term in ORS 316.022.

Â Â Â Â Â  (d) ÂTaxpayerÂ means a person subject to tax under ORS chapter 316, but does not include an estate or trust.

Â Â Â Â Â  (2) A taxpayer may elect to have personal income taxes for the tax year determined under this section in lieu of ORS chapter 316 if the individual is engaged in a farming business for the tax year and has farm income for the tax year.

Â Â Â Â Â  (3) The taxpayer shall make the election in the manner provided by the Department of Revenue. In making the election, the taxpayer shall determine the amount of farm income that is to be considered elected farm income. The election shall apply only to the tax year for which the election is made.

Â Â Â Â Â  (4) Upon making the election, the tax imposed under this section shall equal:

Â Â Â Â Â  (a) The tax computed under ORS chapter 316 on the taxable income of the taxpayer reduced by the income that is elected farm income under subsection (3) of this section; plus

Â Â Â Â Â  (b) The cumulative increase in the tax computed under ORS chapter 316 that would result if the taxable income of the taxpayer for each of the three prior tax years were increased by an amount equal to one-third of the income that is elected farm income under subsection (3) of this section.

Â Â Â Â Â  (5) Any tax credit that would be allowable against the tax computed under ORS chapter 316 may be allowed against the tax computed under this section.

Â Â Â Â Â  (6) The department shall:

Â Â Â Â Â  (a) Prescribe the manner in which an election under this section is made; and

Â Â Â Â Â  (b) Adopt rules on:

Â Â Â Â Â  (A) The order and manner in which items of income, gain, deduction, loss or limitation on tax shall be taken into account in computing the tax under this section; and

Â Â Â Â Â  (B) The treatment of a short tax year for purposes of this section. [2001 c.252 Â§2]

Â Â Â Â Â  314.300 Passive activity loss; determination; treatment; rules. For purposes of applying section 469 of the Internal Revenue Code to the laws of this state imposing taxes upon or measured by income:

Â Â Â Â Â  (1) Passive activity loss shall be determined with respect to the activities of the taxpayer under section 469 of the Internal Revenue Code and related federal law and then shall be adjusted by the additions, subtractions, modifications and other adjustments as allocated to passive activity loss under subsection (2) of this section.

Â Â Â Â Â  (2) Those additions, subtractions, modifications and other adjustments required to be made to federal taxable income under this chapter or ORS chapters 316, 317 and 318, or other law governing the imposition of state taxes imposed upon or measured by income, shall be allocated to passive activity loss as provided by rule of the Department of Revenue.

Â Â Â Â Â  (3) Passive activity loss, as determined under subsections (1) and (2) of this section, shall not be allowed for the taxable year of the taxpayer. Passive activity loss shall be treated as a deduction allocable to passive activity in the next succeeding year, and except as otherwise adjusted under subsection (1) of this section, shall be treated in the same manner as passive activity loss is treated under section 469 of the Internal Revenue Code, and related sections.

Â Â Â Â Â  (4) For state personal income tax purposes, in the case of a nonresident, passive activity loss attributable to
Oregon
sources shall be treated in the same manner as described under subsections (1) to (3) of this section. [1987 c.293 Â§64; 1995 c.556 Â§23]

Â Â Â Â Â  314.302 Interest on deferred tax liabilities with respect to installment obligations; rules. (1) Subject to subsections (2) to (4) of this section, if interest on deferred tax liability with respect to an installment obligation is required to be paid for federal income tax purposes under section 453A of the Internal Revenue Code, then interest on that same deferred tax liability shall be paid in the same manner (including the pledging rules under section 453A(d) of the Internal Revenue Code) for state tax purposes and shall, in the amount added, increase the tax imposed under ORS chapter 316, 317 or 318, whichever is appropriate.

Â Â Â Â Â  (2) Interest added to tax pursuant to subsection (1) of this section shall be determined in the same manner as interest is determined under section 453A(c) of the Internal Revenue Code except that in determining the interest to be added using section 453A(c) of the Internal Revenue Code:

Â Â Â Â Â  (a) The interest rate in effect under ORS 305.220 for deficiencies for the month with or within which the taxable year of the taxpayer ends shall be substituted for the underpayment rate referred to in section 453A(c)(2)(B); and

Â Â Â Â Â  (b) The maximum rate of tax in effect under ORS chapter 316, 317 or 318, whichever is appropriate, shall be substituted for the federal rates of tax referred to in section 453A(c)(3)(B).

Â Â Â Â Â  (3) The Department of Revenue shall adopt rules consistent with those adopted under section 453A of the Internal Revenue Code and with laws of this state as may be necessary to carry out the provisions of this section, including rules providing for the application of this subsection in the case of contingent payments, short taxable years, pass-thru entities and derivation, attribution or apportionment of installment obligations or income from installment obligations.

Â Â Â Â Â  (4) In the case of a nonresident subject to taxation under ORS chapter 316, in determining whether or not interest is to be added to tax under this section, and the amount of interest to be added, only those installment obligations that arise from dispositions of property in this state shall be taken into consideration.

Â Â Â Â Â  (5) For purposes of determining interest under ORS 314.395 or penalties under ORS 314.400 or other law, and for purposes of refund, estimated and other prepayments of tax, credits and all other purposes, the interest added under this section shall be considered as any other increase in the tax imposed under ORS chapter 316, 317 or 318, whichever is appropriate.

Â Â Â Â Â  (6) The interest added to tax imposed under this section shall be assessed and collected under the applicable provisions of this chapter and ORS chapters 305, 316, 317 and 318 and shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred. [1989 c.625 Â§57]

Â Â Â Â Â  314.304 [1995 c.556 Â§42; 1999 c.21 Â§33; repealed by 1999 c.21 Â§34]

Â Â Â Â Â  Note: 314.304 is repealed June 30, 2008. See section 34, chapter 21, Oregon Laws 1999. 314.304 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  314.304 Amortization of goodwill and other intangibles; expensing of depreciable assets; elections before April 15, 1998. (1) Notwithstanding ORS 314.415 or other law, if a taxpayer has made one or both elections under Treas. Reg. Â§1.197-1T for federal income tax purposes, the election or elections shall apply for
Oregon
tax purposes. The taxpayer shall amend the taxpayerÂs
Oregon
return to conform the return with the corresponding federal return affected by the election or elections. The amendment must be made on or before April 15, 1998.

Â Â Â Â Â  (2) If, for taxable years beginning on or after January 1, 1993, and before January 1, 1995, a taxpayer made the election described in section 179(c) of the Internal Revenue Code, as amended by the Revenue Reconciliation Act of 1993 (P.L. 103-66), on the taxpayerÂs federal income tax return, the taxpayer may amend the taxpayerÂs corresponding Oregon return. The amendment shall conform the return to the taxpayerÂs federal income tax return with respect to amounts subject to the section 179(c) election. Notwithstanding the provisions in section 179(c) and the regulations thereunder that set forth the time for making the election, the taxpayerÂs amended return must be filed on or before April 15, 1998.

Â Â Â Â Â  314.306 Income from discharge of indebtedness; bankruptcy; insolvency. (1) If a taxpayer excludes an amount from federal gross income by reason of the discharge of indebtedness of the taxpayer under section 108(a)(1)(A) of the Internal Revenue Code (relating to discharge of indebtedness in a bankruptcy declared under U.S.C. Title 11), then, with respect to that portion of the excluded amount that is apportioned to Oregon, the taxpayer shall apply the rules in 11 U.S.C. 346(j), as amended and in effect on April 15, 1995.

Â Â Â Â Â  (2) If a taxpayer excludes an amount from federal gross income by reason of the discharge of indebtedness of the taxpayer under section 108(a)(1)(B) or (C) of the Internal Revenue Code (relating to discharge of indebtedness in insolvency or discharge of qualified farm indebtedness), then, with respect to that portion of the excluded amount that is apportioned to Oregon, the following paragraphs shall apply, in the following order:

Â Â Â Â Â  (a) If the taxpayer has made the election under section 108(b)(5) of the Internal Revenue Code to first reduce the basis of the depreciable property of the taxpayer, the election shall also be effective for
Oregon
tax purposes. A corresponding reduction in the basis of the depreciable property of the taxpayer shall be made for
Oregon
tax purposes.

Â Â Â Â Â  (b) The amount, if any, by which the following attributes are reduced under section 108(b)(1) of the Internal Revenue Code for federal tax purposes shall be added back for Oregon tax purposes:

Â Â Â Â Â  (A) Federal net operating loss.

Â Â Â Â Â  (B) Capital loss carryover.

Â Â Â Â Â  (C) Basis of the property of the taxpayer, excluding amounts subject to the election under section 108(b)(5) of the Internal Revenue Code.

Â Â Â Â Â  (D) Passive activity loss carryover.

Â Â Â Â Â  (c) Excluding amounts subject to the election in section 108(b)(5) of the Internal Revenue Code:

Â Â Â Â Â  (A) Any
Oregon
net operating loss of an individual or corporate taxpayer, including a net operating loss carryover to the taxpayer, shall be reduced by the amount of discharged indebtedness.

Â Â Â Â Â  (B) Any net capital loss for the taxable year of the discharge, and any capital loss carryover to the taxable year, shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraph (A) of this paragraph.

Â Â Â Â Â  (C) The basis of the property of the taxpayer shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (D) The passive activity loss carryover under section 469(b) of the Internal Revenue Code from the taxable year of the discharge shall be reduced by the amount of discharged indebtedness minus the total amount taken into account under subparagraphs (A), (B) and (C) of this paragraph. [1995 c.556 Â§19]

Â Â Â Â Â  314.307 Definitions; reportable transactions. As used in this section and ORS 314.308, 314.403, 314.404, 314.406 and 314.469:

Â Â Â Â Â  (1) ÂListed transactionÂ means any of the following transactions:

Â Â Â Â Â  (a) A listed transaction under section 6707A of the Internal Revenue Code.

Â Â Â Â Â  (b) A transaction without economic substance in which an
Oregon
taxable corporation:

Â Â Â Â Â  (A) Transfers income-producing assets to a real estate investment trust owned directly or indirectly by the corporation; and

Â Â Â Â Â  (B) With respect to dividends paid from the real estate investment trust, claims a dividend-received deduction and the real estate investment trust claims a dividend-paid deduction.

Â Â Â Â Â  (c) A transaction without economic substance in which an
Oregon
taxable corporation:

Â Â Â Â Â  (A) Transfers income-producing assets to a regulated investment company owned directly or indirectly by the corporation; and

Â Â Â Â Â  (B) With respect to dividends paid from the regulated investment company, claims a dividend-received deduction and the regulated investment company claims a dividend-paid deduction.

Â Â Â Â Â  (2) Â
Oregon
taxable corporationÂ means a corporation:

Â Â Â Â Â  (a) That does business in
Oregon
, is organized in
Oregon
or has income from
Oregon
sources; or

Â Â Â Â Â  (b) That is owned by an
Oregon
income or corporate excise taxpayer.

Â Â Â Â Â  (3) ÂReportable transactionÂ means a transaction:

Â Â Â Â Â  (a) That is a reportable transaction under section 6707A of the Internal Revenue Code; or

Â Â Â Â Â  (b) That is a listed transaction.

Â Â Â Â Â  (4) ÂTransaction without economic substanceÂ means a transaction for which the taxpayer cannot demonstrate a business purpose other than tax savings. [2007 c.568 Â§2]

Â Â Â Â Â  Note: Section 21, chapter 568, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 21. Sections 2 [314.307], 8 [314.403], 12 [314.406] and 13 [314.469] of this 2007 Act apply to tax years beginning on or after January 1, 1999. [2007 c.568 Â§21]

Â Â Â Â Â  314.308 Reportable transactions; rules. (1) If required by rules adopted by the Department of Revenue:

Â Â Â Â Â  (a) Any person who engages in a reportable transaction as a buyer or transferor shall report the transaction to the department.

Â Â Â Â Â  (b) Any person who, as the result of a reportable transaction, acquires an interest in property, a present or future right to income, a present or future right to claim a loss, deduction, credit, exemption or other tax benefit or a present or future right to an adjustment to basis shall report the transaction to the department.

Â Â Â Â Â  (c) Any person who is associated with a reportable transaction in an association that the department has by rule identified as an association that requires reporting shall report the transaction to the department.

Â Â Â Â Â  (2) A reportable transaction shall be reported to the department in the time, form and manner prescribed by the department by rule. Rules adopted by the department under this section may not apply to a reportable transaction occurring in a tax year beginning before January 1, 2007. [2007 c.568 Â§3]

LIABILITY OF TRANSFEREE OR OWNER OF TRUST

Â Â Â Â Â  314.310 Liability of transferee of taxpayer for taxes imposed on taxpayer. (1) When a taxpayer ceases to exist or is no longer subject to the jurisdiction of this state (although subject to the courts of a state having comity or reciprocity with the State of Oregon), being indebted for taxes upon or measured by net income, the transferee of the money or property of the taxpayer shall be liable for any such tax or deficiency in tax, including penalties and interest, imposed by law on the taxpayer and accruing or accrued upon the date of transfer, to the extent of the amount of money or value of the property received by the transferee. Property received by the transferee shall be valued at the fair market value of said property at the time of transfer to the initial transferee by the taxpayer.

Â Â Â Â Â  (2) The amount for which a transferee of the property of a taxpayer is liable in respect of any such tax or deficiency in tax, including penalties and interest, whether shown on the return of the taxpayer or determined as a deficiency in the tax, shall be assessed against such transferee and collected and paid in the same manner and subject to the same provisions and limitations as would apply to the taxpayer had the taxpayer or it continued subject to the jurisdiction of this state, except as provided in this section.

Â Â Â Â Â  (3) As used in this section, the term ÂtransfereeÂ means one not a bona fide purchaser for value and includes an heir, legatee, devisee, distributee of an estate of a deceased person, the shareholder of a dissolved corporation, the assignee or donee of an insolvent person, the successor of a corporation which is a party to a corporate reorganization, and persons acting on behalf of such transferees in a fiduciary capacity.

Â Â Â Â Â  (4) The period of limitation for assessment of any such liability of a transferee shall be as follows:

Â Â Â Â Â  (a) In the case of the liability of an initial transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the taxpayer.

Â Â Â Â Â  (b) In the case of the liability of a transferee of a transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the taxpayer.

Â Â Â Â Â  (c) If, before the expiration of the period of limitation for the assessment of the liability of the transferee, as set forth in paragraph (a) or (b) of this subsection, a court proceeding for the collection of the tax or liability in respect thereof has been filed against the taxpayer or last preceding transferee, then the period of limitation for assessment of the liability of the transferee shall expire one year after final judgment has been rendered in the court proceedings.

Â Â Â Â Â  (d) If, before the expiration of the time prescribed in paragraph (a), (b) or (c) of this subsection for the assessment of the liability, both the Department of Revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period of extension agreed upon. The period so agreed upon may be further extended by subsequent agreements in writing made before the expiration of the period of extension previously agreed upon.

Â Â Â Â Â  (5) For the purposes of this section, if the taxpayer is deceased, or in the case of a corporation, has terminated its existence, the period of limitation for assessment against the taxpayer shall be the period which would be in effect had death or termination of existence not occurred.

Â Â Â Â Â  (6) In the absence of notice to the Department of Revenue of the existence of a fiduciary relationship, notice of liability enforceable under this section in respect of a tax or deficiency in tax, including penalties and interest thereon, imposed upon or measured by net income, if mailed to the last-known address of the person subject to the liability, shall be sufficient for the purposes of this section even if such person is deceased, or is under a legal disability, or, in the case of a corporation, has terminated its existence. [1955 c.367 Â§2; 1969 c.493 Â§86; 1995 c.453 Â§4; 1997 c.325 Â§35]

Â Â Â Â Â  314.330 Lien if grantor or other person determined to be owner of trust. (1) If a final determination treats the grantor of a trust or any other person as the owner of any portion of a trust pursuant to sections 671 to 679 of the federal Internal Revenue Code or any other law, the lien of the State of Oregon imposed by ORS 314.417 shall attach to all property and rights to property, whether real or personal, of that portion of the trust. The lien may be foreclosed pursuant to ORS 314.419 or collected by warrant pursuant to ORS 314.430.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, Âfinal determinationÂ means:

Â Â Â Â Â  (a) An assessment which has become final due to failure to exercise or exhaust rights of appeal to the Oregon Tax Court.

Â Â Â Â Â  (b) A decision of the Oregon Tax Court which has become final.

Â Â Â Â Â  (c) A decision of the Oregon Supreme Court. [1985 c.149 Â§Â§2,3; 1995 c.556 Â§24; 1995 c.650 Â§31]

RETURNS

Â Â Â Â Â  314.355 Returns when tax year changed. If a taxpayer changes the tax year on the basis of which net income is computed, the taxpayer shall, at the time and in the manner the Department of Revenue prescribes, make a separate return of net income received during the period intervening between the end of the former income year of the taxpayer and the beginning of the new income year. [1957 c.632 Â§6 (enacted in lieu of 316.520); 1987 c.293 Â§58]

Â Â Â Â Â  314.360 Information returns. (1) Fiduciaries required to make returns under laws imposing tax upon or measured by net income, proprietorships, partnerships, corporations, joint stock companies or associations or insurance companies, having places of business in this state, in whatever capacity acting, including lessees or mortgagors of real or personal property, fiduciaries, employers, purchasers of stumpage and all officers and employees of the state or of any political subdivisions of the state, having the control, custody, disposal or payment of interest (other than interest coupons payable to bearer), rent, dividends, salaries, fees, wages, the purchase price of stumpage, emoluments or other fixed or determinable annual or periodical gains, profits and income, paid or payable, during any year to any taxpayer, shall make return thereof, under oath, to the Department of Revenue, under such regulations and in such form and manner and to such extent as it may prescribe.

Â Â Â Â Â  (2)(a) Every person doing business as a broker shall, when required by the department, render a correct return duly verified under oath, under such rules and regulations as the department may prescribe, showing the names of customers for whom such person has transacted any business, with such details as to the profits, losses, or other information which the department may require, as to each of such customers, as will enable the department to determine whether all income tax due on profits or gains of such customers has been paid.

Â Â Â Â Â  (b) Every person who is required to file a return with respect to a real estate transaction under section 6045(e) of the Internal Revenue Code shall file a copy of that return with the department.

Â Â Â Â Â  (3) The department may prescribe circumstances under which the filing requirements under this section are waived. [1957 c.632 Â§7 (enacted in lieu of 316.535); 1959 c.305 Â§1; 1987 c.293 Â§59; 1987 c.366 Â§3; 1997 c.839 Â§54]

Â Â Â Â Â  314.362 Filing return on magnetic media or other machine-readable form; rules. (1) The information return and the employerÂs annual return, described in ORS 314.360 and 316.202 (3) shall be filed on magnetic media or other machine-readable form if the corresponding federal return is required to be filed on magnetic media or other machine-readable form by section 6011 (e) of the Internal Revenue Code and the regulations, revenue rulings and revenue procedures adopted pursuant to that section.

Â Â Â Â Â  (2) The Department of Revenue may, by administrative rule, adopt the regulations, revenue rulings or revenue procedures which are adopted pursuant to section 6011 (e) of the Internal Revenue Code whenever such regulations, revenue rulings or revenue procedures may be adopted.

Â Â Â Â Â  (3) The department may require that the magnetic media or other machine-readable forms filed with it meet specifications prescribed by the department. The department may allow an alternative method of filing if the person filing the return is unable to meet the specifications prescribed by the department. [1987 c.366 Â§2; 1991 c.457 Â§17; 1993 c.726 Â§12; 1995 c.556 Â§25; 1997 c.839 Â§55]

Â Â Â Â Â  314.363 [1975 c.760 Â§2; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  314.365 [1957 c.632 Â§8 (enacted in lieu of 316.550 and 317.365); 1961 c.533 Â§51; repealed by 1985 c.266 Â§6]

Â Â Â Â Â  314.370 Department requiring return or supplementary return. If the Department of Revenue is of the opinion that a taxpayer has failed to file a return, or to include in a return filed, either intentionally or through error, items of taxable income, it may require from the taxpayer a return or supplementary return, under oath, in such form as it shall prescribe, of all the items of income which the taxpayer received during the year for which the return is made, whether or not taxable under the provisions of the applicable tax law. If from a supplementary return, or otherwise, the department finds that any items of taxable income have been omitted from the original return it may require the items so omitted to be disclosed under oath of the taxpayer, and to be added to the original return. Such supplementary return and the correction of the original return shall not relieve the taxpayer from any of the penalties to which the taxpayer may be liable under any provisions of law whether or not the department required a return or a supplementary return under this section. [1957 c.632 Â§9 (enacted in lieu of 316.555)]

Â Â Â Â Â  314.380 Furnishing copy of federal or other state return or report; action required when return filed or changed or tax assessed. (1) Every taxpayer shall, upon request of the Department of Revenue, furnish a copy of the return for the corresponding year, which the taxpayer has filed or may file with the federal government, showing the taxpayerÂs net income and how obtained and the several sources from which derived. Every taxpayer shall, upon request of the department, furnish a copy of any federal revenue agentÂs report or other audit report made upon any audit or adjustment of the taxpayerÂs federal income tax return or income tax return of another state.

Â Â Â Â Â  (2)(a) The taxpayer shall report to the department any change in the taxpayerÂs taxable income that is subject to tax by this state or any change in the taxpayerÂs tax liability paid to or owing this state because:

Â Â Â Â Â  (A) The Internal Revenue Service or other competent authority has changed or corrected the amount of a taxpayerÂs taxable income, tax credit or other amount taken into account in determining the taxpayerÂs tax liability as reported on a federal income tax return or an income tax return of another state for any taxable year; or

Â Â Â Â Â  (B) The taxpayer:

Â Â Â Â Â  (i) Files an original or amended return that is accepted by the Internal Revenue Service or the taxing authority of another state; or

Â Â Â Â Â  (ii) Is assessed tax by the Internal Revenue Service or the taxing authority of another state for the failure to file a return as required.

Â Â Â Â Â  (b) In the case of a change or correction made by the Internal Revenue Service or by the taxing authority of another state, the report shall either concede the accuracy of the determination or state wherein the taxpayer believes it to be erroneous. The report may be treated by the department as a claim for refund pursuant to ORS 314.415 if the department determines that the taxpayerÂs correct
Oregon
tax liability is a reduction from the taxpayerÂs
Oregon
tax liability prior to the filing of the report. Notwithstanding the limitations of ORS 314.415, a claim for refund under this paragraph shall be deemed timely if received by the department within two years after the federal or other state correction was made.

Â Â Â Â Â  (c) In the case of a taxpayer filing an original or amended federal or other state return that reports a change in the taxpayerÂs taxable income that is subject to tax by this state or that results in a change in the taxpayerÂs tax liability paid to or owing this state, the report required by this subsection shall be an amended Oregon return. The taxpayer shall file the amended return with the department within 90 days thereafter.

Â Â Â Â Â  (3) For purposes of this section:

Â Â Â Â Â  (a) A change or correction of a taxpayerÂs taxable income is deemed to be made on the date of the audit report making the change or correction; and

Â Â Â Â Â  (b) The date on which an original or amended return is accepted by the Internal Revenue Service or other state taxing authority is the date the original or amended return is filed if the return is subsequently accepted by the Internal Revenue Service or other state taxing authority.

Â Â Â Â Â  (4) The provisions of ORS 305.305 shall constitute the exclusive remedy of a person whose notice of deficiency or assessment is based upon a change or correction of the personÂs taxable income under this section. [1957 c.632 Â§11 (enacted in lieu of 316.565 and 317.380); 1963 c.509 Â§1; 1985 c.602 Â§3; 1989 c.414 Â§7; 1997 c.100 Â§2; 1999 c.74 Â§1; 2001 c.9 Â§4]

Â Â Â Â Â  314.385 Form of returns; time for filing; alternative filing formats; rules. (1)(a) For purposes of ORS chapter 316, returns shall be filed with the Department of Revenue on or before the due date of the corresponding federal return for the tax year as prescribed under the Internal Revenue Code and the regulations adopted pursuant thereto, except that the final return of a decedent shall be filed at any time following the death of the decedent, to and including the 15th day of the fourth month after expiration of the regular tax year of the decedent.

Â Â Â Â Â  (b) For purposes of ORS chapters 317 and 318, returns shall be filed with the department on or before the 15th day of the month following the due date of the corresponding federal return for the tax year, as prescribed under the Internal Revenue Code and the regulations adopted pursuant thereto.

Â Â Â Â Â  (c) The department may allow further time for filing returns equal in length to the extension periods allowed under the Internal Revenue Code and its regulations.

Â Â Â Â Â  (d) If no return is required to be filed for federal income tax purposes, the due date or extension period for a return shall be the same as the due date, or extension period, would have been if the taxpayer had been required to file a return for federal income tax purposes for the tax year. However, the due date for returns filed for purposes of ORS chapter 317 or 318 shall be on or before the 15th day of the month following what would have been the federal return due date for the tax year.

Â Â Â Â Â  (2) There shall be annexed to the return a statement verified as provided under ORS 305.810 by a declaration of the taxpayer making the return to the effect that the statements contained therein are true.

Â Â Â Â Â  (3) Returns shall be in such form as the department may, from time to time, prescribe. The department shall prepare blank forms for the returns and distribute them throughout the state. Such forms shall be furnished the taxpayer upon request, but failure to receive or secure a form shall not relieve the taxpayer from the obligation of making any return required by law.

Â Â Â Â Â  (4)(a) The department may by rule authorize the filing of a return in alternative formats to those described in subsection (3) of this section and may prescribe the conditions, requirements and technical standards for a filing under this subsection.

Â Â Â Â Â  (b) Notwithstanding subsections (1) to (3) of this section, the department may by rule prescribe a different due date for a return filed in an alternative format.

Â Â Â Â Â  (c) The policy of the Legislative Assembly in granting the department rulemaking authority under paragraph (b) of this subsection is to have the department prescribe due dates that mirror the due dates that apply to federal returns filed in alternative formats for federal tax purposes. [1957 c.632 Â§12 (enacted in lieu of 316.545 and 317.355); 1959 c.156 Â§1; last sentence of subsection (1) derived from 1959 c.156 Â§3; 1963 c.281 Â§1; 1987 c.293 Â§59a; 1989 c.625 Â§55; 1991 c.457 Â§17a; 1997 c.84 Â§1; 1997 c.839 Â§56; 2003 c.77 Â§10a]

Â Â Â Â Â  314.395 Time for payment of tax; interest on delayed return. (1) The tax shall be paid to the Department of Revenue at the time fixed by ORS 314.385 for filing the return without regard to extensions.

Â Â Â Â Â  (2) When the time for filing a return of income is extended at the request of the taxpayer, interest at the rate established under ORS 305.220 for each month or fraction of a month from the time the return was originally required to be filed to the time of payment shall be added and paid. [1969 c.166 Â§2; 1971 c.354 Â§3; 1973 c.402 Â§17; 1975 c.593 Â§13; 1980 c.20 Â§24; 1982 s.s.1 c.16 Â§6; 1987 c.293 Â§59b]

Â Â Â Â Â  314.397 Manner of payment. The tax may be paid with uncertified check under any rules as the Department of Revenue shall adopt, but if a check so received is not paid by the financial institution on which it is drawn, the taxpayer by whom the check is tendered remains liable for the payment of the tax and for all legal penalties the same as if the check had not been tendered. [1989 c.625 Â§61 (enacted in lieu of 316.407); 1997 c.631 Â§451]

Â Â Â Â Â  314.400 Penalty for failure to file report or return or to pay tax when due; interest; limitation on penalty. (1) If a taxpayer fails to file a report or return or fails to pay a tax by the date on which the filing or payment is due, the Department of Revenue shall add to the amount required to be shown as tax on the report or return a delinquency penalty of five percent of the amount of the unpaid tax.

Â Â Â Â Â  (2) In the case of a report or return that is required to be filed annually or for a one-year period, if the failure to file the report or return continues for a period in excess of three months after the due date:

Â Â Â Â Â  (a) There shall be added to the amount of tax required to be shown on the report or return a failure to file penalty of 20 percent of the amount of the tax; and

Â Â Â Â Â  (b) Thereafter the department may send a notice and demand to the person to file a report or return within 30 days of the mailing of the notice. If after the notice and demand no report or return is filed within the 30 days, the department may determine the tax according to the best of its information and belief, assess the tax with appropriate penalty and interest plus an additional penalty of 25 percent of the tax deficiency determined by the department and give written notice of the determination and assessment to the person required to make the filing.

Â Â Â Â Â  (3) In the case of a report or return that is required to be filed more frequently than annually and the failure to file the report or return continues for a period in excess of one month after the due date:

Â Â Â Â Â  (a) There shall be added to the amount of tax required to be shown on the report or return a failure to file penalty of 20 percent of the amount of the tax; and

Â Â Â Â Â  (b) Thereafter the department may send a notice and demand to the person to file a report or return within 30 days of the mailing of the notice. If after the notice and demand no report or return is filed within the 30 days, the department may determine the tax according to the best of its information and belief, assess the tax with appropriate penalty and interest plus an additional penalty of 25 percent of the tax deficiency determined by the department and give written notice of the determination and assessment to the person required to make the filing.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, if a taxpayer is required to file a federal income tax return for a period of less than 12 months under section 443 of the Internal Revenue Code, the Oregon personal income or corporate excise or income tax return required to be filed for that period shall be subject to subsection (2) of this section.

Â Â Â Â Â  (5) If a report or return that is subject to a failure to file penalty described in subsection (2) or (3) of this section is filed before a notice of determination and assessment is issued by the department, the failure to file penalty referred to in subsection (2)(a) or (3)(a) of this section shall be added to the amount of tax shown on the report or return.

Â Â Â Â Â  (6) A penalty equal to 100 percent of any deficiency determined by the department shall be assessed and collected if:

Â Â Â Â Â  (a) There is a failure to file a report or return with intent to evade the tax;

Â Â Â Â Â  (b) A report or return was falsely prepared and filed with intent to evade the tax; or

Â Â Â Â Â  (c) A false claim was intentionally filed under ORS 310.635, 310.657 and 310.706.

Â Â Â Â Â  (7) Interest shall be collected on the unpaid tax at the rate established under ORS 305.220 for each month or fraction of a month, computed from the time the tax became due, during which the tax remains unpaid.

Â Â Â Â Â  (8) Each penalty imposed under this section is in addition to any other penalty imposed under this section. However, the total amount of penalty imposed under this section and ORS 305.265 (13) with respect to any deficiency shall not exceed 100 percent of the deficiency.

Â Â Â Â Â  (9) For purposes of subsections (1) to (3) of this section, the amount of tax required to be shown or that is shown on the report or return shall be reduced by the amount that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that is claimed on the report or return. If the amount required to be shown as tax on the report or return is less than the amount that is actually shown as tax on the report or return, this subsection shall be applied by substituting the lower amount.

Â Â Â Â Â  (10) Notwithstanding subsection (1) of this section, the five percent penalty for failure to file a report or return or pay a tax at the time the tax becomes due may not be imposed if:

Â Â Â Â Â  (a) The taxpayer pays the full amount of the tax plus accrued interest within 30 days of the date shown on the departmentÂs notice sent to the taxpayer; and

Â Â Â Â Â  (b)(A) The taxpayer had filed an amended individual tax return or an amended corporate return of income or excise tax accompanied by less than full payment of the tax shown on the return plus accrued interest; or

Â Â Â Â Â  (B) The department issues a notice of tax deficiency to the taxpayer under ORS 305.265. [1971 c.354 Â§2; 1975 c.593 Â§14; 1977 c.870 Â§41; 1980 c.7 Â§25; 1981 c.724 Â§4; 1982 s.s.1 c.16 Â§7; 1985 c.602 Â§4; 1987 c.158 Â§48a; 1993 c.726 Â§13; 1995 c.780 Â§5; 1997 c.170 Â§26; 2005 c.335 Â§1; 2007 c.322 Â§1]

Â Â Â Â Â  Note: Section 3 (1), chapter 322, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (1) The amendments to ORS 314.400 by section 1 of this 2007 Act apply to reports or returns required to be filed on or after January 1, 2008. [2007 c.322 Â§3(1)]

Â Â Â Â Â  314.401 De minimis tax payment not required. Notwithstanding ORS 314.395 and 314.400, if the balance of tax due as shown on the report or return filed by the taxpayer for the tax year is less than $1, payment of the amount shown shall not be required. [1999 c.73 Â§2]

Â Â Â Â Â  314.402 Understatement of taxable income; penalty; waiver of penalty. (1) If the Department of Revenue determines that there is a substantial understatement of taxable income for any taxable year under any law imposing a tax on or measured by net income, there shall be added to the amount of tax required to be shown on the return a penalty equal to 20 percent of the amount of any underpayment of tax attributable to the understatement of taxable income.

Â Â Â Â Â  (2) A substantial understatement of taxable income exists for any taxable year if the amount of the understatement for the taxable year exceeds:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, $15,000.

Â Â Â Â Â  (b) In the case of a corporation other than an S corporation, as defined in section 1361 of the Internal Revenue Code, or a personal holding company, as defined in section 542 of the Internal Revenue Code, $25,000.

Â Â Â Â Â  (3) In the case of any item attributable to an abusive tax shelter:

Â Â Â Â Â  (a) No reduction of the amount of the understatement shall be made with regard to that item regardless of the existence of substantial authority for the treatment of the item by the taxpayer.

Â Â Â Â Â  (b) No reduction of the amount of the understatement shall be made with regard to that item regardless of the disclosure of the facts affecting the tax treatment of the item unless, in addition to the disclosure, the taxpayer reasonably believed that the tax treatment of the item was more likely than not the proper treatment.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAbusive tax shelterÂ means any partnership, corporation or other organization or entity, any investment plan or arrangement or any other plan or arrangement, which has as its principal purpose the evasion or improper avoidance of federal or state income tax. ÂAbusive tax shelterÂ includes any investment or activity in connection with which tax benefits derived by investors are not clearly intended under the tax laws or any investment or activity that involves little or no economic reality, making use of unrealistic allocations of income or expenses, inflated appraisals of asset values, losses substantially in excess of investment, mismatching of income and expenses, financing techniques that do not conform to standard commercial business practice or mischaracterization of the substance of the investment or activity.

Â Â Â Â Â  (b) ÂUnderstatementÂ means the excess of the amount of the taxable income required to be shown on the return for the taxable year over the amount of the taxable income which is shown on the return, reduced by any portion of the understatement that is attributable to:

Â Â Â Â Â  (A) The tax treatment of any item by the taxpayer if there is or was substantial authority for such treatment; or

Â Â Â Â Â  (B) Any item with respect to which:

Â Â Â Â Â  (i) The relevant facts affecting the itemÂs tax treatment are adequately disclosed in the return or in a statement attached to the return; and

Â Â Â Â Â  (ii) There is a reasonable basis for the tax treatment of the item by the taxpayer.

Â Â Â Â Â  (5) The penalty imposed under this section is in addition to any other penalty imposed by law. A penalty imposed under this section shall be treated for all purposes as an additional deficiency subject to the provisions of ORS 305.265, but shall not bear interest.

Â Â Â Â Â  (6) The department may waive all or any part of the penalty imposed under this section on a showing by the taxpayer that there was reasonable cause for the understatement, or any portion thereof, and that the taxpayer acted in good faith. [1987 c.843 Â§9; 1995 c.556 Â§25a]

Â Â Â Â Â  314.403 Listed transaction understatement; penalty. (1) If a taxpayer has a listed transaction understatement for a tax year, there shall be added to the tax liability of the taxpayer for the tax year a penalty equal to 60 percent of the amount of the understatement.

Â Â Â Â Â  (2) The penalty imposed under this section applies to listed transaction understatements discovered or reported on or after January 1, 2008, and is in addition to and not in lieu of any other penalty.

Â Â Â Â Â  (3) As used in this section, Âlisted transaction understatementÂ means the sum of:

Â Â Â Â Â  (a) The amount determined by multiplying the highest rate of tax imposed on the taxpayer under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, by any net increase in taxable income that results from a difference between the proper tax treatment of a listed transaction and the treatment of the transaction on the return of the taxpayer; and

Â Â Â Â Â  (b) The amount of any decrease in the aggregate amount of credits determined for purposes of ORS chapter 316 or, if the taxpayer is a corporation, for purposes of ORS chapter 317 or 318, that results from the taxpayerÂs treatment of a listed transaction and the proper tax treatment of that transaction.

Â Â Â Â Â  (4) The Department of Revenue may by rule further define Âlisted transaction understatementÂ consistent with ORS 314.307 and subsection (3) of this section. [2007 c.568 Â§8]

Â Â Â Â Â  Note: See note under 314.307.

Â Â Â Â Â  314.404 Penalty for failure to report reportable transaction. (1) If a taxpayer fails to report to the Department of Revenue a reportable transaction as required by ORS 314.308, there shall be added to the tax liability of the taxpayer for the tax year a penalty as follows:

Â Â Â Â Â  (a) Individual taxpayers, $3,300.

Â Â Â Â Â  (b) Corporation taxpayers, $16,700.

Â Â Â Â Â  (2) If the reportable transaction is a listed transaction, in lieu of the penalty provided in subsection (1) of this section, the penalty shall be as follows:

Â Â Â Â Â  (a) Individual taxpayers, $33,000.

Â Â Â Â Â  (b) Corporation taxpayers, $66,000.

Â Â Â Â Â  (3) This section applies to tax years beginning on or after January 1, 2007. [2007 c.568 Â§9]

Â Â Â Â Â  314.405 [1957 c.632 Â§13 (enacted in lieu of 316.605 and 317.405); 1959 c.212 Â§1; subsection (8) derived from 1959 c.212 Â§3; 1961 c.504 Â§1; 1965 c.554 Â§1; 1969 c.166 Â§3; 1969 c.493 Â§87; 1971 c.333 Â§1; 1971 c.354 Â§4; 1973 c.402 Â§29; 1975 c.593 Â§15; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.405)]

Â Â Â Â Â  314.406 Penalty for promotion of abusive tax shelter. (1) A penalty shall be imposed on a person who promotes a tax shelter if:

Â Â Â Â Â  (a) The person is or would be subject to a penalty for promoting an abusive tax shelter under section 6700 of the Internal Revenue Code; and

Â Â Â Â Â  (b) The tax shelter satisfies any of the following conditions:

Â Â Â Â Â  (A) The tax shelter is organized in this state.

Â Â Â Â Â  (B) The tax shelter is doing business in this state.

Â Â Â Â Â  (C) The tax shelter derives income from sources in this state.

Â Â Â Â Â  (D) At least one investor in the tax shelter is an
Oregon
personal income taxpayer or an
Oregon
corporate excise or income taxpayer.

Â Â Â Â Â  (2) The amount of the penalty shall equal 100 percent of the amount of gross income derived by the person in promoting the tax shelter.

Â Â Â Â Â  (3) A penalty imposed under this section shall be in addition to and not in lieu of any other penalty. [2007 c.568 Â§12]

Â Â Â Â Â  Note: See note under 314.307.

COLLECTING DELINQUENT TAXES; LIENS; INTEREST AND ADDITIONS TO TAX; REFUNDS

Â Â Â Â Â  314.407 Assessment of taxes owing but not submitted with return; time of assessment; recording of warrant. For the purposes of ORS 314.407 and 314.417 to 314.423:

Â Â Â Â Â  (1) In the case of a return submitted to the Department of Revenue with payment of less than the amount of tax computed to be due, the difference between the tax computed to be owing by the taxpayer and the tax submitted with the return is considered as ÂassessedÂ on the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

Â Â Â Â Â  (2) The term Âtime of assessmentÂ means:

Â Â Â Â Â  (a) In the case of an assessment made under ORS 305.265 and 314.410, 30 days after the date the notice of assessment is mailed to the taxpayer;

Â Â Â Â Â  (b) In the case of an assessment made under ORS 314.440, five days after the date the notice of assessment is mailed to the taxpayer; or

Â Â Â Â Â  (c) In the case of a tax assessed as described in subsection (1) of this section, the due date of the return (determined with regard to any extension of time granted for the filing of the return) or the date the return is filed, whichever is later.

Â Â Â Â Â  (3) Unless a warrant has been recorded in the County Clerk Lien Record in the county in which property is located, no warrant shall be considered as a lien with respect to that property. [1971 c.215 Â§2; 1977 c.870 Â§42; 1987 c.586 Â§39; 1995 c.79 Â§154]

Â Â Â Â Â  314.410 Time limit for notice of deficiency; circumstances when claim for refund may be reduced after time limit; time limit for refund or notice of deficiency for pass-through entity items. (1) At any time within three years after the return was filed, the Department of Revenue may give notice of deficiency as prescribed in ORS 305.265.

Â Â Â Â Â  (2) If the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayerÂs return, notice of the deficiency may be given at any time within five years after the return was filed.

Â Â Â Â Â  (3) If the department finds that a return reports or reflects the use of a listed transaction, as defined in ORS 314.307, and that use of that listed transaction results in a deficiency in tax paid, notice of that deficiency may be given at any time within nine years after the return was filed.

Â Â Â Â Â  (4)(a) The limitations to the giving of notice of a deficiency provided in this section do not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed.

Â Â Â Â Â  (b)(A) If the Commissioner of Internal Revenue or other authorized officer of the federal government or an authorized officer of another stateÂs taxing authority makes a change or correction as described in ORS 314.380 (2)(a)(A) and, as a result of the change or correction, an assessment of tax or issuance of a refund is permitted under any provision of the Internal Revenue Code or applicable law of the other state, or pursuant to an agreement between the taxpayer and the federal or other state taxing authority that extends the period in which an assessment of federal or other state tax may be made, then notice of a deficiency under any Oregon law imposing tax upon or measured by income for the corresponding tax year may be mailed within two years after the department is notified by the taxpayer or the commissioner or other tax official of the correction, or within the applicable period prescribed in subsections (1) to (3) of this section, whichever period expires later.

Â Â Â Â Â  (B) A notice of deficiency mailed pursuant to this paragraph may assert any adjustment necessary to arrive at the correct amount of
Oregon
taxable income and
Oregon
tax liability for the tax year for which the federal or other state change or correction is made.

Â Â Â Â Â  (c) If the taxpayer files an original or amended federal or other state return as described in ORS 314.380 (2)(a)(B), the department may reduce any claim for refund as a result of a change in Oregon tax liability related to the original or amended federal or other state return, but may not give notice of a deficiency for an adjustment to Oregon tax liability following the expiration of the applicable period prescribed in subsections (1) to (3) of this section and paragraph (a) of this subsection.

Â Â Â Â Â  (5) The tax deficiency must be assessed and notice of tax assessment mailed to the taxpayer or authorized representative, who is authorized in writing, within one year from the date of the notice of deficiency unless an extension of time is agreed upon as prescribed in subsection (7) of this section.

Â Â Â Â Â  (6) Notwithstanding other provisions of this section, the period for the assessment of any deficiency attributable to any part of the gain realized upon the sale or exchange of the taxpayerÂs principal residence, as provided in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)), does not expire prior to the expiration of three years from the date the department is notified by the taxpayer of:

Â Â Â Â Â  (a) The cost of purchasing the new residence which the taxpayer claims results in nonrecognition of any part of such gain;

Â Â Â Â Â  (b) The taxpayerÂs intention not to purchase a new residence; or

Â Â Â Â Â  (c) A failure to purchase a new residence within the period prescribed in section 1034 of the Internal Revenue Code (as in effect prior to the repeal of section 1034 of the Internal Revenue Code by the Taxpayer Relief Act of 1997 (P.L. 105-34)).

Â Â Â Â Â  (7) If, prior to the expiration of any period of time prescribed in this section for giving of notice of deficiency or of assessment, the department and the taxpayer consent in writing to the notice of deficiency being mailed or deficiency being assessed after the expiration of such prescribed period, notice of such deficiency may be mailed or the deficiency assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period agreed upon.

Â Â Â Â Â  (8) In the case of a deficiency attributable to the application to the taxpayer of a net operating loss carryback, notice of such deficiency may be mailed at any time before the expiration of the period within which notice of a deficiency for the taxable year of the net operating loss which results in such carryback may be mailed.

Â Â Â Â Â  (9) Notwithstanding the other provisions of this section, if any taxpayer agreed with the United States Commissioner of Internal Revenue or the taxing authority of another state for an extension, or renewals thereof, of the period for giving notices of deficiencies and assessing deficiencies in income tax for any year, the period for mailing notices of deficiencies of tax for such years and the period for filing a claim for refund under ORS 314.380 (2)(b) shall expire on the later of:

Â Â Â Â Â  (a) The expiration of an applicable period described in subsections (1) to (8) or (10) of this section; or

Â Â Â Â Â  (b) Six months after the date of the expiration of the agreed period for assessing a deficiency.

Â Â Â Â Â  (10)(a) Notwithstanding the other provisions of this section and ORS 314.415, the period for claiming a refund or giving a notice of deficiency with respect to an item that is shown or required to be shown on a taxpayerÂs return and that is attributable to a pass-through entity does not expire prior to three years from the date of the filing of the pass-through entity return to which the item on the taxpayerÂs return relates.

Â Â Â Â Â  (b) As used in this subsection, Âpass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes. [1957 c.632 Â§14 (enacted in lieu of 316.610 and 317.410); 1959 c.212 Â§2; 1959 c.591 Â§20; subsection (8) derived from 1959 c.212 Â§3 and 1959 c.591 Â§21; 1963 c.509 Â§2; 1963 c.627 Â§1 (referred and rejected); 1969 c.405 Â§1; 1969 c.493 Â§Â§88,88a; 1971 c.507 Â§1; 1977 c.870 Â§43; 1983 c.162 Â§53; 1985 c.602 Â§5; 1993 c.726 Â§14; 1997 c.100 Â§3; 1999 c.74 Â§3; 1999 c.90 Â§4a; 2001 c.9 Â§5; 2005 c.54 Â§1; 2007 c.568 Â§18]

Â Â Â Â Â  314.412 Issuing of notice of deficiency attributable to involuntary conversion; time limit. Notwithstanding ORS 314.410, the period for issuing any notice of deficiency attributable to any part of the gain realized upon an involuntary conversion as provided in the federal Internal Revenue Code which applies to the Personal Income Tax Act of 1969 or as provided in the corporate excise tax or corporate income tax laws, shall not expire prior to the expiration of three years from the date the Department of Revenue is notified by the taxpayer of:

Â Â Â Â Â  (1) The replacement of the converted property which the taxpayer claims results in nonrecognition of any part of such gains; or

Â Â Â Â Â  (2) The taxpayerÂs intention not to replace such property; or

Â Â Â Â Â  (3) A failure of the taxpayer to replace the property within the period prescribed in the federal Internal Revenue Code which applies to the Personal Income Tax Act of 1969, in the corporation excise tax laws or in the corporation income tax laws, whichever is applicable. [1975 c.705 Â§2; 1989 c.626 Â§3]

Â Â Â Â Â  314.415 Refunds; interest; credits. (1) If the Department of Revenue determines pursuant to ORS 305.270 that the amount of the tax due is less than the amount theretofore paid, the excess shall be refunded by the department with interest at the rate established under ORS 305.220, for each month or fraction of a month during a period beginning 45 days after the due date of the return or the date the tax was paid, whichever is the later, to the time the refund is made.

Â Â Â Â Â  (2)(a) The department may not allow or make a refund after three years from the time the return was filed, or two years from the time the tax (or a portion of the tax) was paid, whichever period expires later, unless before the expiration of this period a claim for refund is filed by the taxpayer in compliance with ORS 305.270. In any case, if the original return is not filed within three years of the due date, excluding extensions, of the return, the department may allow or make a refund only of amounts paid within two years from the date of the filing of the claim for refund. If a refund is disallowed for the tax year during which excess tax was paid for any reason set forth in this subsection, the department may not allow the excess as a credit against any tax occurring on a return filed for a subsequent year.

Â Â Â Â Â  (b) The department may not make a refund if the tax owed after offsets for all amounts owed the state, or a county pursuant to a judgment obtained under ORS 169.151, is less than $1.

Â Â Â Â Â  (c) If a taxpayer would qualify under section 6511(h) of the Internal Revenue Code for a suspension of the running of the periods specified for filing a claim for refund of federal income tax, the period specified in paragraph (a) of this subsection shall also be suspended.

Â Â Â Â Â  (d) The department may not pay an employee interest on a refund of a tax withheld by an employer if the interest would be for any period prior to the time the employee files a personal income tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the employeeÂs annual return for that year was filed or was due, whichever is later.

Â Â Â Â Â  (e) The department may not pay interest on a refund of estimated tax paid under ORS 314.505 to 314.525 or 316.557 to 316.589 if the interest would be for any period prior to the time the taxpayer files a tax return for the tax year involved or for any period prior to the day that is 45 days after the date when the tax return for that year was filed or was due, whichever is later.

Â Â Â Â Â  (f) The amount of the refund, exclusive of interest on the refund, may not exceed the portion of the tax paid during the period preceding the filing of the claim or, if no claim is filed, then during the period preceding the allowance of the refund during which a claim might have been filed. Where there has been an overpayment of any tax imposed, the amount of the overpayment and interest on the overpayment shall be credited against any tax, penalty or interest then due from the taxpayer, and only the balance shall be refunded.

Â Â Â Â Â  (g) Except as provided in ORS 305.265 (12), if, pursuant to a notice of deficiency or assessment, the taxpayer pays the amount specified in the notice, or any part thereof, and if, upon appeal, the Oregon Tax Court or the Oregon Supreme Court orders that all or any part of the deficiency amount specified in the notice and paid by the taxpayer be refunded, the amount so ordered to be refunded shall bear interest at the rate established for refunds in ORS 305.220. Interest shall be computed from the date of payment to the department. Nothing in this subsection shall require that interest be paid upon any amount for any period for which interest upon the same amount for the same period is required to be paid under ORS 305.419.

Â Â Â Â Â  (3)(a) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or subsection (1) or (2) of this section, if, prior to the expiration of the period prescribed in subsection (2) of this section, the department and the taxpayer consent in writing to the refund of tax after the expiration of the period prescribed:

Â Â Â Â Â  (A) The department shall make the refund prior to the expiration of the period agreed upon; and

Â Â Â Â Â  (B) The department may not make or allow a refund after the expiration of the period agreed upon unless a claim for refund is filed by the taxpayer before the expiration of the period agreed upon in compliance with the manner prescribed by the department. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

Â Â Â Â Â  (b) The department may consent to extend the period during which a refund may be made only if the taxpayer has consented to the assessment of additional tax, if additional taxes are determined upon audit, after the expiration of the applicable period prescribed in ORS 314.410 (1) to (3).

Â Â Â Â Â  (4)(a) If the claim for credit or refund relates to an overpayment on account of the deductibility by the taxpayer, or by a partnership, of the worthlessness of a share of stock in a corporation, of the right to subscribe for or to receive a share of stock in a corporation, or of a debt, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be seven years from the date prescribed by law for the filing of the return for the year with respect to which the claim is made.

Â Â Â Â Â  (b) If the claim described in paragraph (a) of this subsection is made after the expiration of the three-year period prescribed in subsection (2) of this section, the department may not allow interest with respect to any credit or refund determined to be due upon the claim for the period beginning at the close of the three-year period prescribed in subsection (2) of this section and ending at the expiration of six months after the date on which the claim is filed.

Â Â Â Â Â  (5)(a) If the claim for credit or refund relates to an overpayment attributable to a net operating loss carryback or a net capital loss carryback, in lieu of the three-year period of limitation prescribed in subsection (2) of this section, the period shall be the period that ends three years after the time prescribed by law for filing the return (including extensions) for the taxable year of the net operating loss or net capital loss that results in such carryback. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsection (1), (2) or (3) of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to the carryback. If the allowance of a credit or refund of an overpayment of tax attributable to a net operating loss carryback or a net capital loss carryback is otherwise prevented by the operation of any law or rule of law other than ORS 305.150, relating to closing agreements, the credit or refund may be allowed or made if the claim for credit or refund is filed within the period provided in this subsection. To the extent that the carryback was not an issue in any proceeding in which the determination of a court, including the Oregon Tax Court, has become final, the claimed credit or refund applicable to that carryback may be allowed or made under this subsection.

Â Â Â Â Â  (b) For purposes of subsection (1) or (2) of this section, if any overpayment of tax results from a carryback of a net operating loss or net capital loss, the overpayment shall be deemed not to have been made prior to the later of:

Â Â Â Â Â  (A) The due date of the return for the taxable year in which such net operating loss or net capital loss arises;

Â Â Â Â Â  (B) The date the return for the year in which the net operating loss or net capital loss arises is filed; or

Â Â Â Â Â  (C) The date of filing of the return for the year to which the net operating loss or net capital loss is carried back.

Â Â Â Â Â  (6) Notwithstanding any provision to the contrary in ORS 305.265 or 305.270 or this section, if the taxpayer has agreed with the United States Commissioner of Internal Revenue for an extension, or a renewal of an extension, of the period for proposing and assessing deficiencies in federal income tax for any year, the period within which a claim for credit or refund may be filed or credit or refund allowed or made if no claim is filed shall be the period provided within subsections (1) to (5) of this section or six months after the date of the expiration of the agreed period for assessing deficiency in federal income tax, whichever period expires later.

Â Â Â Â Â  (7) If a joint return is filed, the department may make separate refunds at the request of either spouse. The separate refunds shall bear the same proportion to the total refund as the adjusted gross income of each spouse bears to the adjusted gross income of both spouses, or as otherwise determined by the department.

Â Â Â Â Â  (8) If a taxpayer entitled to a refund under subsection (1) of this section dies, the department may issue a draft for payment of such refund under the terms and conditions set out in ORS 293.490 to 293.500 exercising the same powers and subject to the same restrictions pursuant to which the State Treasurer is authorized to pay the amounts of warrants, checks or orders under those statutes. [1957 c.632 Â§15 (enacted in lieu of 316.615 and 317.415); 1969 c.166 Â§4; 1969 c.405 Â§2; 1971 c.354 Â§5; 1971 c.507 Â§2; 1975 c.593 Â§16; 1977 c.870 Â§44; 1982 s.s.1 c.16 Â§8; 1983 c.162 Â§54; 1985 c.61 Â§3; 1985 c.602 Â§6; 1985 c.603 Â§1; 1985 c.802 Â§19; 1987 c.293 Â§60; 1987 c.647 Â§1; 1989 c.626 Â§4; 1991 c.457 Â§17b; 1993 c.726 Â§16; 1995 c.650 Â§32; 1999 c.73 Â§4; 1999 c.90 Â§1a; 2001 c.641 Â§3; 2005 c.48 Â§1; 2005 c.210 Â§2; 2007 c.568 Â§20]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 605, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 2. (1) Notwithstanding ORS 305.270 or 314.415 or other law limiting the period of time within which a refund of personal income tax may be made, a taxpayer may file a claim for refund of tax paid for a tax year beginning on or after January 1, 2001, and before January 1, 2005, if the claim for refund is based on the inclusion within gross income of compensation described in ORS 316.791, for military service performed on or after September 11, 2001.

Â Â Â Â Â  (2) The Department of Revenue shall refund amounts due for a claim described in subsection (1) of this section if the claim is allowable and the claim has been filed with the department before July 1, 2008. [2007 c.605 Â§2]

Â Â Â Â Â  Sec. 3. Section 2 of this 2007 Act is repealed on January 2, 2010. [2007 c.605 Â§3]

Â Â Â Â Â  314.417 Unpaid tax or withholding lien at time of assessment. If any person neglects or refuses to pay an income tax at the time of assessment, or fails to pay to the Department of Revenue any amount required to be withheld under ORS 316.167 and 316.172, the amount of the unpaid tax including interest and penalty thereon shall be a lien in favor of the State of Oregon upon all property and rights to property, whether real or personal, belonging to the person. The lien shall arise at the time of assessment or the time the amount withheld is to be paid to the department and the lien shall continue until the liability for the taxes, with interest and penalty, is satisfied. [1971 c.215 Â§3; 1981 c.546 Â§1]

Â Â Â Â Â  314.419 Foreclosure of lien. In addition to any other remedy provided by law the lien created by ORS 314.417 may be foreclosed in the following manner:

Â Â Â Â Â  (1) The Director of the Department of Revenue shall issue an order directed to the sheriff of the county in which the property or interest in property subject to the lien is located, describing the property subject to the lien, and commanding the sheriff to seize the property specified and sell it to pay the amount shown on the order to be due. In the discretion of the director an order of like terms, force and effect may be issued and directed to any agent authorized to collect income taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (2) If the property seized by the sheriff is personal property the sheriff shall utilize the procedures under ORS 311.640 to effect collection of the amount due.

Â Â Â Â Â  (3) If the property seized by the sheriff is real property the sheriff shall proceed to sell the real property in the same manner that real property is sold under a writ of execution.

Â Â Â Â Â  (4) Any property which has been sold under this section may be redeemed from the purchaser by the taxpayer or any junior lienor within 120 days from the date of the sale by paying to the purchaser the full purchase price paid plus an additional 20 percent of the purchase price.

Â Â Â Â Â  (5) In any proceeding under this section to sell property to foreclose a lien, the taxpayer may claim any exemption to which the taxpayer is entitled under the laws of this state relating to property exempt from execution. [1971 c.215 Â§4]

Â Â Â Â Â  314.420 [1957 c.632 Â§16 (enacted in lieu of 316.620, 317.370 and 317.420); 1969 c.166 Â§5; repealed by 1971 c.354 Â§7]

Â Â Â Â Â  314.421 When lien valid. The lien imposed by ORS 314.417 shall not be valid as against any purchaser, holder of a security interest, mechanicÂs lienor or judgment creditor until a warrant is issued and recorded under ORS 314.430. [1971 c.215 Â§5; 1987 c.586 Â§40]

Â Â Â Â Â  314.423 Status of lien. (1) After a warrant has been recorded under ORS 314.430, the lien imposed by ORS 314.417 shall be subordinate to:

Â Â Â Â Â  (a) Any interest in real property to the same extent that a judgment recorded in the County Clerk Lien Record under ORS 18.152 at the same time the warrant was recorded would be subordinate to the interest; and

Â Â Â Â Â  (b) Any interest in personal property to the same extent that a security agreement filed under the Uniform Commercial Code at the same time the warrant was filed would be subordinate to the interest.

Â Â Â Â Â  (2) After a warrant has been recorded under ORS 314.430, the lien imposed by ORS 314.417 shall not be valid as to a purchaser, security interest holder or lienholder in a sale, security agreement or lien arising out of the following types of property or property transactions unless the purchaser, security interest holder or lienholder had actual knowledge of the lien:

Â Â Â Â Â  (a) Securities as defined in ORS 78.1020;

Â Â Â Â Â  (b) Retail purchases in the ordinary course of business;

Â Â Â Â Â  (c) Casual sales of personal property;

Â Â Â Â Â  (d) AttorneyÂs liens;

Â Â Â Â Â  (e) Insurance contract loans; or

Â Â Â Â Â  (f) Passbook loans. [1971 c.215 Â§Â§6,7; 1987 c.586 Â§41; 1997 c.325 Â§36; 2003 c.576 Â§230]

Â Â Â Â Â  314.425 Examining books, records or persons. (1) The Department of Revenue, for the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of the taxable income of any taxpayer, may examine or cause to be examined by an agent or representative designated by it for the purpose, any books, papers, records or memoranda bearing upon the matter required to be included in the return, and may require the attendance of the taxpayer or officer or agent or any other person having knowledge in the premises, and may take testimony and require proof material for the information, with power to administer oaths to such persons. The department shall have authority, by order or subpoena to be served with the same force and effect and in the same manner that a subpoena is served in a civil action in the tax court, to require the production at any time and place it may designate of any books, papers, accounts or other information necessary to the carrying out of any law imposing tax on or measured by net income.

Â Â Â Â Â  (2) If any person fails to comply with any subpoena or order of the department or to produce or permit the examination or inspection of any books, papers or documents pertinent to any investigation or inquiry under this section, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the tax court for the county in which the person resides for an order to the person to attend and testify, or otherwise comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after service of the order (or such further time as the court may grant) or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state. [1957 c.632 Â§17 (enacted in lieu of 316.625 and 317.425); 1995 c.650 Â§33]

Â Â Â Â Â  314.430 Warrant for collection of taxes. (1) If any tax imposed under ORS chapter 118, 316, 317 or 318 or any portion of the tax is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed (or within five days after the tax becomes due, in the case of the termination of the tax year by the Department of Revenue under the provisions of ORS 314.440) and no provision is made to secure the payment thereof by bond, deposit or otherwise, pursuant to regulations promulgated by the department, the department may issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount of the tax, with the added penalties, interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified, not less than 60 days from the date of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion thereof and penalties for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the taxpayer against whom it is issued in the same manner as a judgment duly recorded. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax, and shall balance the assessment record of the taxpayer by transferring the unpaid deficiency to the taxpayerÂs delinquent record. [1957 c.632 Â§18 (enacted in lieu of 316.630 and 317.430); 1959 c.74 Â§1; 1959 c.234 Â§1; 1975 c.593 Â§17; 1983 c.696 Â§12; 1985 c.85 Â§12; 1985 c.761 Â§15; 1987 c.586 Â§42; 1989 c.625 Â§62; 1997 c.99 Â§52]

Â Â Â Â Â  314.432 [1989 c.1036 Â§2; 1995 c.53 Â§2; renumbered 305.182 in 1995]

Â Â Â Â Â  314.434 [1989 c.1036 Â§3; 1995 c.53 Â§3; renumbered 305.184 in 1995]

Â Â Â Â Â  314.435 [1957 c.632 Â§19 (enacted in lieu of 316.635 and 317.435); 1959 c.147 Â§1; repealed by 1961 c.573 Â§2 (305.140 enacted in lieu of 314.435, 315.635 and 321.085)]

Â Â Â Â Â  314.440 Tax as debt; termination of taxable period and immediate assessment of tax. (1) Every tax imposed by any law imposing a tax upon or measured by net income, and all increases, interest and penalties thereon shall become, from the time such liability is incurred, a personal debt, due the State of
Oregon
, from the person or persons liable therefor.

Â Â Â Â Â  (2) If the Department of Revenue finds that a taxpayer designs quickly to depart from the state or to remove the property of the taxpayer therefrom, or to do any other act tending to prejudice or to render wholly or partially ineffectual proceedings to collect the tax for any past tax year or the tax year then current unless such proceedings be brought without delay, the department shall declare the current taxable period for such taxpayer immediately terminated and shall cause notice of such finding and declaration to be given the taxpayer. Simultaneously, the department, on the basis of the best information available to it, shall assess a tax for such terminated period and for the preceding tax year (if no return has been filed therefor, whether or not the time otherwise allowed by law for filing such return and paying the tax has expired), and shall assess additional tax for any years open to assessment under the provisions of the applicable law. The department shall give notice to the taxpayer of all taxes so assessed. Such taxes shall thereupon become immediately due and payable as soon as the notice and findings are issued to the taxpayer or mailed to the last-known address of the taxpayer. In any proceeding in court brought to enforce payment of taxes made due and payable by virtue of the provisions of this section the findings of the department, made as provided in this section, whether made after notice to the taxpayer or not, shall be for all purposes presumptive evidence of the taxpayerÂs design and the certificate of the department of the mailing or issuing of the notice and findings specified in this section is presumptive evidence that the notice and findings were mailed or issued. [1957 c.632 Â§20 (enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  314.445 [1957 c.632 Â§21 (enacted in lieu of 316.650 and 317.455); 1959 c.234 Â§2; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.450 [Subsections (1) and (2) enacted as 1957 c.632 Â§22 (enacted in lieu of 316.655 and 317.460); subsection (3) enacted as 1957 c.545 Â§2; 1959 c.650 Â§1; 1969 c.520 Â§40; 1971 c.418 Â§11; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.455 [1957 c.632 Â§23 (enacted in lieu of 316.660 and 317.465); 1971 c.507 Â§3; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.455)]

Â Â Â Â Â  314.460 [1957 c.632 Â§24 (enacted in lieu of 316.665 and 317.470); 1961 c.533 Â§52; 1967 c.78 Â§2; 1975 c.381 Â§4; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.460)]

Â Â Â Â Â  314.465 [1957 c.632 Â§25 (enacted in lieu of 316.670 and 317.475); 1961 c.533 Â§53; repealed by 1977 c.870 Â§22 (314.466 enacted in lieu of 314.465)]

Â Â Â Â Â  314.466 Audits, deficiencies, assessments, refunds and appeals governed by ORS chapter 305. The provisions of ORS chapter 305 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of taxes, penalties and interest imposed under this chapter and ORS chapters 315, 316, 317 and 318, except where the context requires otherwise. [1977 c.870 Â§23 (enacted in lieu of 314.405, 314.455, 314.460 and 314.465); 1995 c.650 Â§34]

Â Â Â Â Â  314.469 Treatment of moneys collected under ORS 314.406. Moneys collected under ORS 314.406 shall be considered net revenue from the tax imposed under ORS chapter 316 for purposes of ORS 316.502. [2007 c.568 Â§13]

Â Â Â Â Â  Note: See note under 314.307.

Â Â Â Â Â  314.470 [1957 c.632 Â§26 (enacted in lieu of 316.675 and 317.480); repealed by 1961 c.20 Â§1]

ESTIMATED TAX PROCEDURE

Â Â Â Â Â  314.505 Estimate of tax liability by corporations; rules. (1) Every corporation expecting to have a tax liability under either ORS chapter 317 or 318 of $500 or more shall make an estimate of tax liability for the corporationÂs tax year and pay the amount of tax determined as provided in ORS 314.515.

Â Â Â Â Â  (2) The Department of Revenue shall by rule provide for the payment of estimated tax liability by a group of affiliated corporations filing a consolidated return.

Â Â Â Â Â  (3) As used in ORS 314.505 to 314.525, the term Âestimated tax liabilityÂ means the tax computed under ORS chapter 317 or 318 less the credits allowed for purposes of ORS chapter 317 or 318. [1973 c.292 Â§1; 1984 c.1 Â§16; 1993 c.730 Â§41; 1997 c.299 Â§5]

Â Â Â Â Â  314.515 Installment schedule for payment of estimated tax. (1) A corporation required under ORS 314.505 to make payments of estimated tax shall make the payments to the Department of Revenue in installments as follows:

Â Â Â Â Â  (a) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the fourth month of the taxable year.

Â Â Â Â Â  (b) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the sixth month of the taxable year.

Â Â Â Â Â  (c) One-quarter or more of the estimated tax shall be paid on or before the 15th day of the ninth month of the taxable year.

Â Â Â Â Â  (d) The balance of the estimated tax shall be paid on or before the 15th day of the 12th month of the taxable year.

Â Â Â Â Â  (2) Any payment of estimated tax received by the department for which the corporation has made no designation of the quarterly installment to which the payment is to be applied, shall first be applied to underpayments of estimated tax due for any prior quarter of the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received. [1973 c.292 Â§2; 1981 c.678 Â§4; 1985 c.603 Â§2]

Â Â Â Â Â  314.518 Estimated tax payments by electronic funds transfer; phase-in; rules. (1) A corporation required to make a payment of estimated tax under ORS 314.505 to 314.525 shall make the payment by means of electronic funds transfer if:

Â Â Â Â Â  (a) For payment periods beginning on or after July 1, 2001, and before January 1, 2002, the corporationÂs annual total amount of estimated tax liability exceeds $50,000.

Â Â Â Â Â  (b) For payment periods beginning on or after January 1, 2002, the corporation is required to make federal estimated tax payments electronically.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that provide exemptions from the requirement that estimated tax be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

Â Â Â Â Â  (3) The Department of Revenue may accept electronically filed payments voluntarily submitted by a corporation that is not required to pay by means of electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, Âelectronic funds transferÂ has the meaning given that term in ORS 293.525. [1997 c.299 Â§4; 1999 c.21 Â§35; 2001 c.28 Â§5; 2001 c.114 Â§30]

Â Â Â Â Â  314.520 State agency authority over certain electronic funds transfer payments. ORS 314.505, 314.518 and 316.198 do not alter the authority under ORS 293.525 of a state agency to require by rule that certain payments to the agency be made by electronic funds transfer. [1997 c.299 Â§6; 2001 c.114 Â§39; 2005 c.28 Â§2]

Â Â Â Â Â  Note: 314.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.525 Underpayment of estimated tax; interest; nonapplicability of penalties. (1) An underpayment of estimated tax under ORS 314.505 to 314.525 will be considered to have occurred if the estimated tax is not paid as required.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, there shall be no underpayment of estimated tax if the estimated tax paid equals or exceeds the amount described in any one of the following paragraphs:

Â Â Â Â Â  (a) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the taxable year or, if no return was filed, 100 percent of the tax for such taxable year.

Â Â Â Â Â  (b) The amount which would be required to be paid if the estimated tax liability were equal to 100 percent of the tax shown on the return for the preceding taxable year, and the preceding taxable year was a taxable year of 12 months.

Â Â Â Â Â  (c)(A) An amount equal to 100 percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

Â Â Â Â Â  (i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month;

Â Â Â Â Â  (ii) For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month;

Â Â Â Â Â  (iii) For the first six months or for the first eight months of the taxable year in the case of the installment required to be paid in the ninth month; and

Â Â Â Â Â  (iv) For the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

Â Â Â Â Â  (B) For purposes of this paragraph the taxable income shall be placed on an annualized basis by:

Â Â Â Â Â  (i) Multiplying by 12 the taxable income referred to in subparagraph (A) of this paragraph; and

Â Â Â Â Â  (ii) Dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9 or 11, as the case may be) referred to in subparagraph (A) of this paragraph.

Â Â Â Â Â  (d) An amount equal to 100 percent of the amount obtained by applying section 6655(e) (3)(C) of the Internal Revenue Code to
Oregon
taxable income.

Â Â Â Â Â  (e) An election made under section 6655(e) (2)(C) of the Internal Revenue Code (relating to annualization periods) for federal tax purposes shall also apply for purposes of estimated tax under ORS 314.505 to 314.525.

Â Â Â Â Â  (3) Interest shall accrue on the underpayment of estimated tax under ORS 314.505 to 314.525 at the rate established under ORS 305.220, for each month or fraction thereof during which period the estimated tax or any installment thereof remains unpaid. The penalty provisions contained in this chapter and ORS chapters 317 and 318 for underpayment of tax shall not apply to underpayments of estimated tax under ORS 314.505 to 314.525.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, the underpayment of estimated tax shall be the excess of:

Â Â Â Â Â  (a) The amount of the installment which would be required to be paid if the estimated tax were equal to the lowest of the payments required under subsection (2) of this section (and allowed to be made by the taxpayer under subsection (5) of this section), over

Â Â Â Â Â  (b) The amount, if any, of the installment paid on or before the last date prescribed for payment.

Â Â Â Â Â  (5) In the case of a large corporation, subsection (2)(b) of this section shall apply only to determine the amount of the first required installment for any taxable year. Any reduction in the first installment by reason of this subsection shall be added to the amount of the next required installment determined without regard to subsection (2)(b) of this section. For purposes of this subsection, a Âlarge corporationÂ is any corporation that had federal taxable income, determined without regard to any amount carried to any of the three taxable years under section 172 or 1212(a) of the Internal Revenue Code, of $1 million or more in any of the three taxable years immediately preceding the taxable year involved.

Â Â Â Â Â  (6) The application of this section to taxable years of less than 12 months shall be in accordance with rules adopted by the Department of Revenue. [1973 c.292 Â§3; 1981 c.678 Â§5; 1982 s.s.1 c.16 Â§9; 1983 c.162 Â§78; 1985 c.603 Â§3; 1987 c.293 Â§61a; 1989 c.625 Â§63; 1995 c.556 Â§26; 1997 c.839 Â§57; 2001 c.660 Â§33]

DIVISION OF INCOME FOR TAX PURPOSES

(General Provisions)

Â Â Â Â Â  314.605 Short title; construction. (1) ORS 314.605 to 314.675 may be cited as the Uniform Division of Income for Tax Purposes Act.

Â Â Â Â Â  (2) ORS 314.610 to 314.670 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1965 c.152 Â§Â§20,21]

Â Â Â Â Â  314.606 Status of ORS 314.605 to 314.675 when in conflict with Multistate Tax Compact. In any case in which the provisions of ORS 314.605 to 314.675 are inconsistent with the provisions of ORS 305.655, the provisions of ORS 314.605 to 314.675 shall control. [1993 c.726 Â§20]

Â Â Â Â Â  314.610 Definitions for ORS 314.605 to 314.675. As used in ORS 314.605 to 314.675, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBusiness incomeÂ means income arising from transactions and activity in the regular course of the taxpayerÂs trade or business and includes income from tangible and intangible property if the acquisition, the management, use or rental, and the disposition of the property constitute integral parts of the taxpayerÂs regular trade or business operations.

Â Â Â Â Â  (2) ÂCommercial domicileÂ means the principal place from which the trade or business of the taxpayer is directed or managed.

Â Â Â Â Â  (3) ÂCompensationÂ means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

Â Â Â Â Â  (4) ÂFinancial organizationÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, any industrial bank, land bank, safe deposit company, private banker, cooperative bank, investment company, or any type of insurance company.

Â Â Â Â Â  (5) ÂNonbusiness incomeÂ means all income other than business income.

Â Â Â Â Â  (6) ÂPublic utilityÂ means any business entity whose principal business is ownership and operation for public use of any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, oil, oil products or gas.

Â Â Â Â Â  (7) ÂSalesÂ means all gross receipts of the taxpayer not allocated under ORS 314.615 to 314.645.

Â Â Â Â Â  (8) ÂStateÂ means any state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
, any territory or possession of the
United States
, and any foreign country or political subdivision thereof. [1965 c.152 Â§2; 1997 c.631 Â§452]

Â Â Â Â Â  314.615 When allocation of income from business activity required. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion the net income of the taxpayer as provided in ORS 314.605 to 314.675. Taxpayers engaged in activities as a financial organization or public utility shall report their income as provided in ORS 314.280 and 314.675. [1965 c.152 Â§3; 2001 c.793 Â§6; 2001 c.933 Â§5]

Â Â Â Â Â  314.620 When taxpayer is considered taxable in another state. For purposes of allocation and apportionment of income under ORS 314.280 and 314.605 to 314.675, a taxpayer is taxable in another state if:

Â Â Â Â Â  (1) In that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

Â Â Â Â Â  (2) That state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not. [1965 c.152 Â§4]

(Allocation of Nonbusiness Income)

Â Â Â Â Â  314.625 Certain nonbusiness income to be allocated. Rents and royalties from real or tangible personal property, capital gains, interest, dividends, patent or copyright royalties, or prizes awarded by the Oregon State Lottery, to the extent that they constitute nonbusiness income, shall be allocated as provided in ORS 314.625 to 314.645. [1965 c.152 Â§5; 1995 c.79 Â§155; 1999 c.143 Â§1]

Â Â Â Â Â  314.630 Allocation to this state of net rents and royalties. (1) Net rents and royalties from real property located in this state are allocable to this state.

Â Â Â Â Â  (2) Net rents and royalties from tangible personal property are allocable to this state (a) if and to the extent that the property is utilized in this state, or (b) in their entirety if the taxpayerÂs commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

Â Â Â Â Â  (3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession. [1965 c.152 Â§6]

Â Â Â Â Â  314.635 Allocation to this state of capital gains and losses. (1) Capital gains and losses from sales of real property located in this state are allocable to this state.

Â Â Â Â Â  (2) Capital gains and losses from sales of tangible personal property are allocable to this state if (a) the property had a situs in this state at the time of the sale, or (b) the taxpayerÂs commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

Â Â Â Â Â  (3) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (4) Gain or loss from the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of a partnershipÂs assets consists of intangibles, gain or loss from the sale of the partnership interest shall be allocated to this state in accordance with the sales factor of the partnership for its first full tax year immediately preceding its tax year during which the partnership interest was sold. [1965 c.152 Â§7; 1989 c.625 Â§64]

Â Â Â Â Â  314.640 Allocation to this state of interest and dividends. Interest and dividends are allocable to this state if the taxpayerÂs commercial domicile is in this state. [1965 c.152 Â§8]

Â Â Â Â Â  314.642 Allocation to this state of lottery prizes. (1) Prizes awarded by the Oregon State Lottery are allocable to this state.

Â Â Â Â Â  (2) A prize awarded by a multistate lottery association of which the Oregon State Lottery is a member is allocable to this state if the ticket upon which the prize is awarded was sold in this state. [1999 c.143 Â§2]

Â Â Â Â Â  314.645 Allocation to this state of patent and copyright royalties. (1) Patent and copyright royalties are allocable to this state (a) if and to the extent that the patent or copyright is utilized by the payer in this state, or (b) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayerÂs commercial domicile is in this state.

Â Â Â Â Â  (2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayerÂs commercial domicile is located.

Â Â Â Â Â  (3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayerÂs commercial domicile is located. [1965 c.152 Â§9]

(Apportionment of Business Income)

Â Â Â Â Â  314.647 Policy. The Legislative Assembly finds and declares it to be the policy of this state to carry out a comprehensive review of business income apportionment whenever federal legislation changes the nexus standard for state imposition of taxes based on business activity within state borders. [2001 c.793 Â§12]

Â Â Â Â Â  Note: 314.647 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.650 Business income apportionment. (1) All business income shall be apportioned to this state by multiplying the income by the sales factor.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1) of this section, the business income of a taxpayer that is in the forest products industry, that owns and manages 300,000 or more acres in this state, but less than 400,000 acres, and that processes at least 20 percent of the taxpayerÂs total wood chip supply for papermaking from sawmill residue generated within this state, shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus two times the sales factor, and the denominator of which is four.

Â Â Â Â Â  (b) If the denominator of the property factor, payroll factor or sales factor, as determined under ORS 314.650 to 314.665, is zero, then the denominator specified in paragraph (a) of this subsection shall be reduced by the number of factors with a denominator of zero. [1965 c.152 Â§10; 1989 c.626 Â§5; 1989 c.1088 Â§1; 1995 c.79 Â§156; 2001 c.793 Â§1; 2003 c.739 Â§Â§1,5; 2005 c.832 Â§Â§48,49]

Â Â Â Â Â  314.655 Determination of property factor. (1) As used in ORS 314.650, the property factor is a fraction, the numerator of which is the average value of the taxpayerÂs real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayerÂs real and tangible personal property owned or rented and used during the tax period.

Â Â Â Â Â  (2) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

Â Â Â Â Â  (3) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the Department of Revenue may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayerÂs property. [1965 c.152 Â§Â§11,12,13; 2001 c.793 Â§3; 2001 c.933 Â§2]

Â Â Â Â Â  314.660 Determination of payroll factor. (1) As used in ORS 314.650, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

Â Â Â Â Â  (2) Compensation is paid in this state if:

Â Â Â Â Â  (a) The individualÂs service is performed entirely within the state; or

Â Â Â Â Â  (b) The individualÂs service is performed both within and without the state, but the service performed without the state is incidental to the individualÂs service within the state; or

Â Â Â Â Â  (c) Some of the service is performed in the state and (A) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (B) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individualÂs residence is in this state. [1965 c.152 Â§Â§14,15; 2001 c.793 Â§4; 2001 c.933 Â§3]

Â Â Â Â Â  314.665 Determination of sales factor; inclusions and exclusions; definitions. (1) As used in ORS 314.650, the sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

Â Â Â Â Â  (2) Sales of tangible personal property are in this state if:

Â Â Â Â Â  (a) The property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

Â Â Â Â Â  (b) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and the purchaser is the United States Government or the taxpayer is not taxable in the state of the purchaser. For purposes of this paragraph:

Â Â Â Â Â  (A) The sale of goods shipped from a public warehouse is not considered to take place in this state if:

Â Â Â Â Â  (i) The taxpayerÂs only activity in
Oregon
is the storage of the goods in the public warehouse prior to shipment; or

Â Â Â Â Â  (ii) The taxpayerÂs only activities in Oregon are the storage of the goods in the public warehouse prior to shipment and the presence of employees within this state solely for purposes of soliciting sales of the taxpayerÂs products; and

Â Â Â Â Â  (B) ÂTaxpayerÂ means a taxpayer as defined in section 7701 of the Internal Revenue Code, an affiliate of the person storing goods in a public warehouse or a person that is related under section 267 of the Internal Revenue Code to the person storing goods in a public warehouse.

Â Â Â Â Â  (3) Subsection (2)(b) of this section shall not apply to sales of tangible personal property if:

Â Â Â Â Â  (a) The sales are included in the numerator of a formula used to apportion business income to another state of the United States, a foreign country or the District of Columbia; and

Â Â Â Â Â  (b) The other state, a foreign country or the
District of Columbia
has imposed a tax on or measured by the apportioned business income.

Â Â Â Â Â  (4) Sales, other than sales of tangible personal property, are in this state if (a) the income-producing activity is performed in this state; or (b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

Â Â Â Â Â  (5) Where the sales apportionment factor is determined by administrative rule pursuant to ORS 314.682, 314.684, 317.660 or other law, the Department of Revenue shall adopt rules that are consistent with the determination of the sales factor under this section.

Â Â Â Â Â  (6) For purposes of this section, ÂsalesÂ:

Â Â Â Â Â  (a) Excludes gross receipts arising from the sale, exchange, redemption or holding of intangible assets, including but not limited to securities, unless those receipts are derived from the taxpayerÂs primary business activity.

Â Â Â Â Â  (b) Includes net gain from the sale, exchange or redemption of intangible assets not derived from the primary business activity of the taxpayer but included in the taxpayerÂs business income.

Â Â Â Â Â  (c) Excludes gross receipts arising from an incidental or occasional sale of a fixed asset or assets used in the regular course of the taxpayerÂs trade or business if a substantial amount of the gross receipts of the taxpayer arise from an incidental or occasional sale or sales of fixed assets used in the regular course of the taxpayerÂs trade or business. Insubstantial amounts of gross receipts arising from incidental or occasional transactions or activities may be excluded from the sales factor unless the exclusion would materially affect the amount of income apportioned to this state.

Â Â Â Â Â  (7) The department may determine that a warehouse that meets the definition of Âpublic warehouseÂ under this section may not be treated as a public warehouse if the warehouse is being used primarily for tax avoidance purposes or if transactions related to the use of the warehouse are primarily for tax avoidance purposes.

Â Â Â Â Â  (8) As used in this section, Âpublic warehouseÂ:

Â Â Â Â Â  (a) Means a warehouse owned or operated by a person that does not own the goods stored in the warehouse; and

Â Â Â Â Â  (b) Does not include a warehouse that is owned by a person that is related to the person that owns goods that are stored in the warehouse, as determined under section 267 of the Internal Revenue Code, or an affiliate of the person that owns goods that are stored in the warehouse. [1965 c.152 Â§Â§16,17,18; 1993 c.813 Â§4; 1995 c.176 Â§1; 1999 c.143 Â§8; 2001 c.793 Â§5; 2001 c.933 Â§4; 2005 c.832 Â§3]

(Procedure Where Ordinary Determination Not Satisfactory)

Â Â Â Â Â  314.670 Additional methods to determine extent of business activity in this state; rules. (1) If the application of the allocation and apportionment provisions of ORS 314.605 to 314.675 do not fairly represent the extent of the taxpayerÂs business activity in this state, the taxpayer may petition for and the Department of Revenue may permit, or the department may require, in respect to all or any part of the taxpayerÂs business activity:

Â Â Â Â Â  (a) Separate accounting;

Â Â Â Â Â  (b) The exclusion of any one or more of the factors;

Â Â Â Â Â  (c) The inclusion of one or more additional factors which will fairly represent the taxpayerÂs business activity in this state; or

Â Â Â Â Â  (d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayerÂs income.

Â Â Â Â Â  (2) The department may adopt rules to promote uniformity and consistency with other states in the application of the Uniform Division of Income for Tax Purposes Act. [1965 c.152 Â§19; 1984 c.1 Â§17; 1995 c.79 Â§157; 1999 c.143 Â§9]

(Apportionment of Net Loss)

Â Â Â Â Â  314.675 Apportionment of net loss; net loss deduction; limitations. If the operations of a taxpayer subject to ORS 314.280 or 314.615 result in a net loss, that net loss shall be apportioned in the same manner as the net income so as fairly and accurately to reflect the net loss of the business done within this state. The net loss applicable to
Oregon
income pursuant to this section shall then become the net loss deduction for subsequent years which may be deducted from apportioned net income in the same manner as set forth in the Personal Income Tax Act of 1969, and in ORS chapters 317 and 318. The limitations as to the amount deductible and the time limitations in those statutes shall apply to the apportioned net loss deduction computed pursuant to this section. [1965 c.152 Â§23; 1969 c.493 Â§89; 1983 c.162 Â§55]

(Apportionment of Income of Interstate Broadcasters)

Â Â Â Â Â  314.680 Definitions for ORS 314.680 to 314.690; rules. As used in ORS 314.680 to 314.690, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBroadcastingÂ means the activity of transmitting any one-way electronic signal by radio waves, microwaves, wires, coaxial cables, wave guides or other conduits of communications.

Â Â Â Â Â  (2) ÂGross receipts from broadcastingÂ means all gross receipts of an interstate broadcaster from transactions and activities in the regular course of its trade or business except receipts from sales of real or tangible personal property.

Â Â Â Â Â  (3) ÂInterstate broadcasterÂ means a taxpayer that engages in the for-profit business of broadcasting to subscribers or to an audience located both within and without this state. The audience or subscribers ratio shall be determined by rule of the Department of Revenue. [1989 c.792 Â§3; 1995 c.79 Â§159]

Â Â Â Â Â  314.682 Method of apportionment of interstate broadcaster income. (1) Notwithstanding any provisions of ORS 314.605 to 314.675 to the contrary, ORS 314.680, 314.684 and 314.686 shall apply to the apportionment of the income of an interstate broadcaster.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, all other provisions of ORS 314.605 to 314.675 shall apply to the apportionment of the income of an interstate broadcaster. [1989 c.792 Â§2; 1995 c.79 Â§160]

Â Â Â Â Â  314.684 Determination of sales factor. (1) The sales factor for an interstate broadcaster shall be determined as provided in this section.

Â Â Â Â Â  (2) The denominator of the sales factor shall include the total gross receipts derived by the interstate broadcaster from transactions and activities in the regular course of its trade or business, except receipts excluded under rules of the Department of Revenue.

Â Â Â Â Â  (3) The numerator of the sales factor shall include all gross receipts attributable to this state, with gross receipts from broadcasting to be included as specified in subsection (4) of this section.

Â Â Â Â Â  (4) Gross receipts from broadcasting of an interstate broadcaster which engages in income-producing activity in this state shall be included in the numerator of the sales factor in the ratio that the interstate broadcasterÂs audience or subscribers located in this state bears to its total audience and subscribers located both within and without this state. [1989 c.792 Â§4]

Â Â Â Â Â  314.686 Determination of net income attributable to business done in state. If an interstate broadcaster has gross receipts from broadcasting, the determination of net income taxable by this state shall be based upon the business activity within this state, and the Department of Revenue shall require either the segregated method of reporting or the apportionment method of reporting described in ORS 314.680 to 314.690, under the rules adopted by the department, so as fairly and accurately to reflect the net income of the interstate broadcasterÂs business done within this state. [1989 c.792 Â§5; 1995 c.79 Â§161]

Â Â Â Â Â  314.688 Rules. The Department of Revenue may adopt such rules as it deems necessary for the administration and enforcement of ORS 314.680 to 314.690. [1989 c.792 Â§6; 1995 c.79 Â§162]

Â Â Â Â Â  314.690 Scope of provisions. The provisions of ORS 314.680 to 314.688 are not intended to change the meaning of the terms Âincome-producing activity,Â Âsources within this state,Â Âbusiness activityÂ taxable in this state or Âdoing businessÂ in this state contained in this chapter or ORS chapter 317 or 318. [1989 c.792 Â§7]

(Application)

Â Â Â Â Â  314.695 Application of ORS 314.280 and 314.605 to 314.675. The provisions of ORS 314.280 and 314.605 to 314.675 apply to the allocation and apportionment of the income of corporations and nonresident individuals, and do not apply to the income of resident individuals, resident estates, and resident trusts taxable as provided in the Personal Income Tax Act of 1969. [1967 c.60 Â§2; 1969 c.493 Â§90]

EFFECT OF MULTISTATE TAX COMPACT

Â Â Â Â Â  314.705 Computation of tax when income reported as percentage of sales volume. Any taxpayer electing in any year to report and pay an income tax on the basis of a percentage of sales volume, pursuant to Article III, section 2 of the Multistate Tax Compact, shall pay a tax computed at one-fourth of one percent of the dollar volume of gross sales in Oregon, except that if the taxpayerÂs return on sales for its business is less than five percent, it shall pay a tax computed on the basis of one-eighth of one percent of such volume. [1967 c.242 Â§2]

Â Â Â Â Â  314.710 Application to allocation and apportionment of income. The provisions of Articles III and IV of the Multistate Tax Compact apply to the allocation and apportionment of the income of corporations and nonresident individuals and do not apply to income of resident individuals, resident estates and resident trusts, taxable as provided in the Personal Income Tax Act of 1969. [1967 c.242 Â§7; 1969 c.493 Â§91]

TAXATION OF PARTNERSHIPS AND S CORPORATIONS

(Partnerships)

Â Â Â Â Â  314.712 Partnerships not subject to income tax; exceptions. (1) Except as provided in ORS 314.722 or 314.723, a partnership as such is not subject to the tax imposed by ORS chapter 316, 317 or 318. Partnership income shall be computed pursuant to section 703 of the Internal Revenue Code, with the modifications, additions and subtractions provided in this chapter and ORS chapter 316. Persons carrying on business as partners are liable for the tax imposed by ORS chapter 316, 317 or 318 on their distributive shares of partnership income only in their separate or individual capacities.

Â Â Â Â Â  (2) If a partner engages in a transaction with a partnership other than in the partnerÂs capacity as a member of the partnership, the transaction shall be treated in the manner described in section 707 of the Internal Revenue Code.

Â Â Â Â Â  (3) If a partnership is an electing large partnership under section 775 of the Internal Revenue Code, the modifications of law applicable to an electing large partnership for federal tax purposes are applicable to the electing large partnership for purposes of the tax imposed by this chapter or ORS chapter 316, 317 or 318. [1989 c.625 Â§28 (enacted in lieu of 316.342); 1999 c.90 Â§5]

Â Â Â Â Â  314.714 Character of partnership income; procedure if partnerÂs treatment of item inconsistent with partnership treatment; rules. (1) Each item of partnership income, gain, loss or deduction has the same character for a partner as it has for federal income tax purposes. If an item is not characterized for federal income tax purposes, it has the same character for a partner as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership.

Â Â Â Â Â  (2) A partnerÂs distributive share of an item of partnership income, gain, loss or deduction (or item thereof) shall be that partnerÂs distributive share of partnership income, gain, loss or deduction (or item thereof) for federal income tax purposes as determined under section 704 of the Internal Revenue Code and adjusted for the modifications, additions and subtractions provided in this chapter and ORS chapters 316, 317 and 318.

Â Â Â Â Â  (3) A partner shall, on the partnerÂs return, treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return, unless the partner notifies the Department of Revenue of the inconsistency. The department shall prescribe by rule the method for notification of an inconsistency. A partner of an electing large partnership under section 775 of the Internal Revenue Code must treat a partnership item in a manner that is consistent with the treatment of the partnership item on the partnership return. [1989 c.625 Â§30 (enacted in lieu of 316.347); 1993 c.726 Â§22; 1999 c.90 Â§6]

Â Â Â Â Â  314.716 Basis of partnerÂs interest; gain or loss on sale; election to adjust basis. (1) The adjusted basis of a partnerÂs interest in a partnership shall be determined pursuant to the method described in sections 704(c)(1)(B)(iii), 705 and 733 of the Internal Revenue Code, and shall be increased or decreased as provided in this chapter and ORS chapter 316, 317 or 318, whichever is applicable.

Â Â Â Â Â  (2) Upon the sale or exchange of an interest in a partnership, gain or loss shall be recognized to the transferor partner pursuant to section 741 of the Internal Revenue Code.

Â Â Â Â Â  (3) If a partnership elects to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a transfer of an interest in the partnership by sale or exchange or upon a death of a partner, that election shall also be effective for
Oregon
income tax purposes. [1989 c.625 Â§36; 1991 c.457 Â§19]

Â Â Â Â Â  314.718 Treatment of contributions to partnership. (1) Amounts paid or incurred to organize a partnership may be deducted in the manner provided in section 709(b) of the Internal Revenue Code.

Â Â Â Â Â  (2) No gain or loss shall be recognized upon a contribution of property to a partnership in exchange for an interest in a partnership, unless allowed pursuant to section 721(b) of the Internal Revenue Code.

Â Â Â Â Â  (3) The partnershipÂs basis in property contributed to it by a partner is the adjusted basis of the property to that partner at the time of the contribution, plus the amount (if any) of gain recognized by that partner as a result of the transfer of property to the partnership. The partnershipÂs holding period includes the period during which the property was held by the partner.

Â Â Â Â Â  (4) Any increase in a partnerÂs share of partnership liabilities shall be considered as a contribution of money by the partner to the partnership, pursuant to section 752 of the Internal Revenue Code.

Â Â Â Â Â  (5) Section 724 of the Internal Revenue Code shall be applied in determining the character of gain or loss recognized by a partnership upon the disposition of contributed unrealized receivables, inventory items and capital loss property. [1989 c.625 Â§37]

Â Â Â Â Â  314.720 Treatment of distributions from partnership. (1) Gain or loss shall not be recognized by a partner upon a distribution by a partnership to that partner, except to the extent provided in section 731 of the Internal Revenue Code.

Â Â Â Â Â  (2) The character of gain or loss on the disposition by a distributee partner of unrealized receivables or inventory items shall be determined pursuant to section 735 of the Internal Revenue Code.

Â Â Â Â Â  (3) The basis of property (other than money) distributed by a partnership to a partner shall be determined pursuant to sections 704(c)(1)(B)(iii) and 732 of the Internal Revenue Code, and shall be increased or decreased as provided in ORS chapter 316.

Â Â Â Â Â  (4) If a partnership makes the election to adjust the basis of its assets under section 754 of the Internal Revenue Code, then upon a distribution of property to a partner, that election shall also be effective for
Oregon
income tax purposes.

Â Â Â Â Â  (5) Payments made by a partnership in liquidation of the interest of a retiring partner or a deceased partner shall be accorded the treatment provided under section 736 of the Internal Revenue Code.

Â Â Â Â Â  (6) Any decrease in a partnerÂs share of partnership liabilities or any decrease in a partnerÂs individual liabilities by reason of the assumption by the partnership of the partnerÂs individual liabilities, shall be considered to be a distribution of money to the partner by the partnership under section 752 of the Internal Revenue Code. [1989 c.625 Â§38; 1991 c.457 Â§20; 1995 c.556 Â§29]

Â Â Â Â Â  314.722 Publicly traded partnerships taxed as corporations. (1) As used in this section, Âpublicly traded partnershipÂ means a partnership treated as a corporation for federal income tax purposes under section 7704 of the Internal Revenue Code for the tax year.

Â Â Â Â Â  (2) Persons carrying on business as partners in a publicly traded partnership are not subject to tax under ORS chapter 316, 317 or 318 on their distributive shares of partnership income, but the publicly traded partnership is taxable as a corporation under ORS chapter 317 or 318 as provided under ORS chapter 317 or 318. [1989 c.625 Â§39]

Â Â Â Â Â  314.723 Electing large partnerships subject to tax; rules. (1) If a partnership is an electing large partnership under section 775 of the Internal Revenue Code and an adjustment is made with respect to a partnership item for federal tax purposes that results in partnership liability to the United States Internal Revenue Service for payment of the federal tax under section 6242 of the Internal Revenue Code, the amount subject to federal tax at the partnership level shall also be subject to a state tax, to the extent the amount is allocated or apportioned to the State of Oregon.

Â Â Â Â Â  (2) The rate of tax shall be the highest marginal rate of tax applicable to personal income taxpayers under ORS 316.037 for the tax year for which the adjustment is taken into account for federal tax purposes under section 6242 of the Internal Revenue Code.

Â Â Â Â Â  (3) The Department of Revenue may determine by rule the method by which the amount described in this section is allocated and apportioned to the State of
Oregon
. [1999 c.90 Â§3]

Â Â Â Â Â  314.724 Information return; penalty; rules. (1) Every partnership having a resident partner or having any income derived from sources in this state, determined in accordance with the applicable rules as in the case of a nonresident individual, shall make a return for the taxable year setting forth all items of income, gain, loss and deduction, and the names and addresses of the individuals (whether residents or nonresidents) who would be entitled to share in the net income, if distributed, and the amount of the distributive share of each individual, and such other pertinent information as the Department of Revenue may prescribe by regulations and instructions. Such return shall be filed on or before the 15th day of the fourth month following the close of each taxable year. For purposes of this section, Âtaxable yearÂ means a year or period which would be a taxable year of the partnership if it were subject to tax under ORS chapter 316.

Â Â Â Â Â  (2) If a partnership transacting business in this state is required to make a return under subsection (1) of this section and fails to file the return or files a return which fails to show the information required under subsection (1) of this section, the Department of Revenue shall assess a penalty against the partnership in the amount specified in subsection (3) of this section for each month or part of a month during which the failure continues.

Â Â Â Â Â  (3) The amount of the penalty imposed under subsection (2) of this section shall be determined by the department by rule. However, the amount of the penalty imposed for each month shall not exceed the product of $50 multiplied by the number of persons who were partners in the partnership during any part of the taxable year, and the total amount of the penalty shall not exceed five times the monthly penalty.

Â Â Â Â Â  (4) The penalty imposed under this section is in addition to any other penalty provided by law. Any partnership against which a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (5) The department may waive all or any part of the penalty imposed under this section if the failure was due to reasonable cause. [Formerly 316.467; 1995 c.650 Â§35]

Â Â Â Â Â  314.726 Application of ORS 314.724. ORS 314.724 shall apply to both corporate and noncorporate partners. [1989 c.625 Â§34]

Â Â Â Â Â  314.727 Disclosure of partnership items to partner. The Department of Revenue may disclose to a partner of a partnership those items of partnership gain, loss or other particulars relating to the partnership that are necessary to determine or administer the tax imposed by ORS chapter 316, 317 or 318 if the department considers the disclosure necessary to facilitate the audit of the partnerÂs income or excise tax return. [1997 c.100 Â§5]

(S Corporations)

Â Â Â Â Â  314.730 ÂC corporationÂ and ÂS corporationÂ defined for this chapter and ORS chapters 316, 317 and 318. For purposes of this chapter and ORS chapters 316, 317 and 318:

Â Â Â Â Â  (1) ÂC corporationÂ means, with respect to any taxable year, a corporation which is not an S corporation for such year.

Â Â Â Â Â  (2) ÂS corporationÂ means, with respect to any taxable year, a corporation for which an election under section 1362(a) of the Internal Revenue Code is in effect for such year. [1989 c.625 Â§41]

Â Â Â Â Â  314.732 Taxation of S corporation; application of Internal Revenue Code; carryforward and carryback. (1) Except as otherwise provided in ORS 314.740, 314.742 and 317.090, an S corporation shall not be subject to the taxes imposed by ORS chapter 316, 317 or 318.

Â Â Â Â Â  (2)(a) Subject to paragraphs (b) to (d) of this subsection, the taxable income of an S corporation shall be computed pursuant to section 1363(b) of the Internal Revenue Code, with the modifications, additions and subtractions provided in this chapter and ORS chapter 316.

Â Â Â Â Â  (b) Except as otherwise provided under this chapter and ORS chapter 316, 317 or 318, and except as inconsistent with ORS 314.730 to 314.752, subchapter C, chapter 1, Internal Revenue Code, shall apply to an S corporation and its shareholders for
Oregon
tax purposes. For
Oregon
tax purposes, the provisions of section 1371 of the Internal Revenue Code shall apply, subject to the modifications, additions and subtractions under this chapter or ORS chapter 316, 317 or 318 and any provisions to the contrary in this chapter or ORS chapter 316, 317 or 318.

Â Â Â Â Â  (c) Notwithstanding ORS 317.476, 317.478 or 317.479, no carryforward, arising for a taxable year for which a corporation is a C corporation, may be carried to a taxable year for which such corporation is an S corporation.

Â Â Â Â Â  (d) Notwithstanding ORS 317.476 or other law, no carryforward, and no carryback, shall arise at the corporate level for a taxable year for which a corporation is an S corporation. [1989 c.625 Â§42; 1991 c.457 Â§21]

Â Â Â Â Â  314.734 Taxation of shareholderÂs income; computation; character of income, gain, loss or deduction. (1) The shareholderÂs pro rata share of the income of an S corporation is subject to tax under ORS chapter 316. In determining the tax imposed under ORS chapter 316 of a shareholder for the shareholderÂs taxable year in which the taxable year of the S corporation ends (or for the final taxable year of a shareholder who dies, or of a trust or estate that terminates, before the end of the corporationÂs taxable year), there shall be taken into account the shareholderÂs pro rata share of the corporationÂs separately stated items of income, loss or deduction and nonseparately computed income or loss, as determined under or for purposes of section 1366 of the Internal Revenue Code (including but not limited to section 1366(d) and (e) of the Internal Revenue Code), with the modifications, additions and subtractions provided under this chapter and ORS chapter 316.

Â Â Â Â Â  (2) Each item of shareholder income, gain, loss or deduction has the same character for a shareholder under this chapter and ORS chapter 316 as it has for federal income tax purposes. If an item is not characterized for federal income tax purposes, it has the same character for a shareholder as if realized directly from the source from which realized by the S corporation or incurred in the same manner as incurred by the S corporation.

Â Â Â Â Â  (3) In any case where it is necessary to determine the gross income of a shareholder for purposes of ORS chapter 316, such gross income shall include the shareholderÂs pro rata share of the gross income of the S corporation.

Â Â Â Â Â  (4) If any tax is imposed under ORS 314.740 for any taxable year on an S corporation, for purposes of subsection (1) of this section, the amount of each recognized built-in gain for such taxable year shall be reduced by its proportionate share of such tax.

Â Â Â Â Â  (5) If any tax is imposed under ORS 314.742 on an S corporation, for purposes of subsection (1) of this section, each item of passive investment income shall be reduced by an amount which bears the same ratio to the amount of such tax as the amount of such item bears to the total passive investment income for the taxable year. [1989 c.625 Â§43; 1991 c.457 Â§22; 1997 c.839 Â§60]

Â Â Â Â Â  314.736 Treatment of distributions by S corporation. A distribution of property made by an S corporation with respect to its stock shall be treated in the manner provided under section 1368 of the Internal Revenue Code, subject to modifications, additions and subtractions under ORS chapter 316, 317 or 318. [1989 c.625 Â§44]

Â Â Â Â Â  314.738 Employee fringe benefits; foreign income. (1) For purposes of employee fringe benefits, and subject to this chapter and ORS chapters 305, 316, 317 and 318 and ORS 314.712 to 314.722, 314.726 and 316.124, section 1372 of the Internal Revenue Code shall apply to an S corporation and its shareholders.

Â Â Â Â Â  (2) For purposes of foreign income, and subject to this chapter and ORS chapters 305, 316, 317 and 318 and ORS 314.712 to 314.722, 314.726 and 316.124, section 1373 of the Internal Revenue Code shall apply to an S corporation and its shareholders. [1989 c.625 Â§45]

Â Â Â Â Â  314.740 Tax on built-in gain. (1) If, for any taxable year beginning in the recognition period, an S corporation has a net recognized built-in gain, there is hereby imposed a tax on the income of such corporation for such taxable year.

Â Â Â Â Â  (2) The amount of the tax imposed under subsection (1) of this section shall be computed by applying the rate of tax specified in ORS 317.061 to the net recognized built-in gain of the S corporation for the taxable year.

Â Â Â Â Â  (3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

Â Â Â Â Â  (4) ORS 317.476, 317.478 and 317.479 shall not apply to the tax imposed under this section. Notwithstanding ORS 314.732 (2)(c), any net operating loss carryforward arising in a taxable year for which the corporation was a C corporation shall be allowed for purposes of the tax imposed under this section as a deduction against the net recognized built-in gain of the S corporation for the taxable year. For purposes of determining the amount of any such loss which may be carried to any of the 15 subsequent taxable years, the amount of the net recognized built-in gain shall be treated as taxable income.

Â Â Â Â Â  (5)(a) Except for estimated and other advance tax payments and except as provided under paragraph (b) of this subsection, no credits shall be allowed against the tax imposed under this section.

Â Â Â Â Â  (b) Notwithstanding ORS 314.732 (2)(c), any credit carryforward under ORS chapter 317 or 318 arising in a taxable year for which the corporation was a C corporation shall be allowed as a credit against the tax imposed under this section in the same manner as if it were the tax imposed under ORS chapter 317 or 318.

Â Â Â Â Â  (6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1374 of the Internal Revenue Code that relate to the measurement of built-in gain shall apply to the tax imposed under this section. [1989 c.625 Â§46; 1997 c.839 Â§61]

Â Â Â Â Â  314.742 Tax on excess net passive income. (1) If for the taxable year an S corporation has the following, then there is hereby imposed a tax on the income of such corporation for the taxable year:

Â Â Â Â Â  (a) Accumulated earnings and profits at the close of the taxable year; and

Â Â Â Â Â  (b) Gross receipts more than 25 percent of which are passive investment income.

Â Â Â Â Â  (2) The tax imposed under subsection (1) of this section shall be computed by multiplying the excess net passive income by the rate specified under ORS 317.061.

Â Â Â Â Â  (3) The tax imposed under subsection (1) shall be considered a tax imposed under ORS chapter 317 or 318, whichever is applicable, and shall be returned, estimated, assessed and collected and otherwise treated in the same manner as the tax imposed under ORS chapter 317 or 318. The allocation and apportionment of income rules of this chapter and ORS chapter 305 apply to the income subject to the tax imposed under this section. The proceeds from the tax shall be distributed in the same manner as the tax imposed under ORS chapter 317 or 318, whichever is applicable.

Â Â Â Â Â  (4) Notwithstanding subsection (6) of this section, the amount of passive investment income shall be determined by not taking into account any recognized built-in gain or loss of the S corporation for any taxable year in the recognition period. Terms used in the preceding sentence shall have the same respective meanings as when used in ORS 314.738.

Â Â Â Â Â  (5) Except for estimated and other advance tax payments, no credits shall be allowed against the tax imposed under this section.

Â Â Â Â Â  (6) To the extent applicable, the definitions, special rules and interpretations and other provisions of section 1375 of the Internal Revenue Code that relate to the measurement of excess net passive income shall apply to the tax imposed under this section.

Â Â Â Â Â  (7) Section 1375(d) shall apply to the tax imposed under this section, except that ÂdepartmentÂ shall be substituted for the word ÂsecretaryÂ wherever that word appears. [1989 c.625 Â§47; 1997 c.839 Â§62]

Â Â Â Â Â  314.744 S corporation or shareholder elections; rules. (1) Subject to subsection (2) of this section, if the Internal Revenue Code requires or permits an election or revocation to be made by an S corporation, then that election or revocation shall apply for
Oregon
tax purposes. If the Internal Revenue Code requires or permits an election or revocation to be made by a shareholder or shareholders of an S corporation, then that election or revocation shall apply for
Oregon
tax purposes.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that contravene subsection (1) of this section if the election or revocation does not carry out the purposes of this chapter and ORS chapter 305, 316, 317 or 318. [1989 c.625 Â§48]

Â Â Â Â Â  314.746 Application of sections 1377 and 1379 of Internal Revenue Code. The definitions and special and transitional rules of sections 1377 and 1379 of the Internal Revenue Code apply for
Oregon
tax purposes. [1989 c.625 Â§49]

Â Â Â Â Â  314.748 [1989 c.625 Â§50; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  314.749 Disclosure of S corporation items to shareholder. The Department of Revenue may disclose to the shareholder of an S corporation those items of S corporation gain, loss or other particulars relating to the S corporation that are necessary to administer the tax imposed by ORS chapter 316, 317 or 318 if the department considers the disclosure necessary to facilitate the audit of the shareholderÂs income tax return. [1997 c.100 Â§6]

Â Â Â Â Â  Note: 314.749 was added to and made a part of ORS chapter 314 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.750 Recapture of LIFO benefits. (1) Any increase in tax by reason of a recapture of LIFO benefits under section 1363(d) of the Internal Revenue Code shall be payable in four equal installments.

Â Â Â Â Â  (2)(a) The first installment shall be paid on or before the due date for the return of the tax for the last taxable year for which the corporation was a C corporation and the three succeeding installments shall be paid on or before the due date for the corporationÂs return for the three succeeding taxable years.

Â Â Â Â Â  (b) For purposes of this subsection, the due date for returns shall be determined without regard to extensions.

Â Â Â Â Â  (3) Notwithstanding ORS 314.400 (7), for purposes of ORS 314.400 (7), interest on each installment that is not paid on or before the date prescribed under subsection (2) of this section for payment of that installment shall accrue only from the due date for that installment.

Â Â Â Â Â  (4) This section applies in the case of S corporation elections made after December 17, 1987. No refund or interest shall accrue to any taxpayer on account of the retroactive application under this subsection. [1989 c.625 Â§58; 2007 c.322 Â§2]

Â Â Â Â Â  Note: Section 3 (2), chapter 322, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (2) The amendments to ORS 314.750 by section 2 of this 2007 Act apply to tax years beginning on or after January 1, 2008. [2007 c.322 Â§3(2)]

Â Â Â Â Â  314.752 Business tax credits; allowance to shareholders; rules. (1) Except as provided in ORS 314.740 (5)(b), the tax credits allowed or allowable to a C corporation for purposes of ORS chapter 317 or 318 shall not be allowed to an S corporation. The business tax credits allowed or allowable for purposes of ORS chapter 316 shall be allowed or are allowable to the shareholders of the S corporation.

Â Â Â Â Â  (2) In determining the tax imposed under ORS chapter 316, as provided under ORS 314.734, on income of the shareholder of an S corporation, there shall be taken into account the shareholderÂs pro rata share of business tax credit (or item thereof) that would be allowed to the corporation (but for subsection (1) of this section) or recapture or recovery thereof. The credit (or item thereof), recapture or recovery shall be passed through to shareholders in pro rata shares as determined in the manner prescribed under section 1377(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The character of any item included in a shareholderÂs pro rata share under subsection (2) of this section shall be determined as if such item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

Â Â Â Â Â  (4) If the shareholder is a nonresident and there is a requirement applicable for the business tax credit that in the case of a nonresident the credit be allowed in the proportion provided in ORS 316.117, then that provision shall apply to the nonresident shareholder.

Â Â Â Â Â  (5) As used in this section, Âbusiness tax creditÂ means a tax credit granted to personal income taxpayers to encourage certain investment, to create employment, economic opportunity or incentive or for charitable, educational, scientific, literary or public purposes that is listed under this subsection as a business tax credit or is designated as a business tax credit by law or by the Department of Revenue by rule and includes but is not limited to the following credits: ORS 285C.309 (tribal taxes on reservation enterprise zones), ORS 315.104 (forestation and reforestation), ORS 315.134 (fish habitat improvement), ORS 315.138 (fish screening, by-pass devices, fishways), ORS 315.156 (crop gleaning), ORS 315.164 and 315.169 (farmworker housing), ORS 315.204 (dependent care assistance), ORS 315.208 (dependent care facilities), ORS 315.213 (contributions for child care), ORS 315.254 (youth apprenticeship sponsorship), ORS 315.304 (pollution control facility), ORS 315.324 (plastics recycling), ORS 315.354 and ORS 469.207 (energy conservation facilities), ORS 315.507 (electronic commerce), ORS 315.511 (advanced telecommunications facilities), ORS 315.604 (bone marrow transplant expenses), ORS 317.115 (fueling stations necessary to operate an alternative fuel vehicle) and ORS 315.141 (biomass production for biofuel). [1991 c.877 Â§36; 1993 c.730 Â§5; 1997 c.170 Â§34; 1997 c.534 Â§2; 1999 c.21 Â§36; 2001 c.674 Â§11; 2001 c.868 Â§9; 2001 c.932 Â§10; 2001 c.957 Â§18; 2005 c.80 Â§1; 2005 c.94 Â§80; 2007 c.739 Â§7]

Â Â Â Â Â  Note 1: The amendments to 314.752 by section 13, chapter 625, Oregon Laws 2007, become operative January 2, 2014. See section 15, chapter 625, Oregon Laws 2007. The text that is operative from January 2, 2014, until January 2, 2028, is set forth for the userÂs convenience.

Â Â Â Â Â  314.752. (1) Except as provided in ORS 314.740 (5)(b), the tax credits allowed or allowable to a C corporation for purposes of ORS chapter 317 or 318 shall not be allowed to an S corporation. The business tax credits allowed or allowable for purposes of ORS chapter 316 shall be allowed or are allowable to the shareholders of the S corporation.

Â Â Â Â Â  (2) In determining the tax imposed under ORS chapter 316, as provided under ORS 314.734, on income of the shareholder of an S corporation, there shall be taken into account the shareholderÂs pro rata share of business tax credit (or item thereof) that would be allowed to the corporation (but for subsection (1) of this section) or recapture or recovery thereof. The credit (or item thereof), recapture or recovery shall be passed through to shareholders in pro rata shares as determined in the manner prescribed under section 1377(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The character of any item included in a shareholderÂs pro rata share under subsection (2) of this section shall be determined as if such item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

Â Â Â Â Â  (4) If the shareholder is a nonresident and there is a requirement applicable for the business tax credit that in the case of a nonresident the credit be allowed in the proportion provided in ORS 316.117, then that provision shall apply to the nonresident shareholder.

Â Â Â Â Â  (5) As used in this section, Âbusiness tax creditÂ means a tax credit granted to personal income taxpayers to encourage certain investment, to create employment, economic opportunity or incentive or for charitable, educational, scientific, literary or public purposes that is listed under this subsection as a business tax credit or is designated as a business tax credit by law or by the Department of Revenue by rule and includes but is not limited to the following credits: ORS 285C.309 (tribal taxes on reservation enterprise zones), ORS 315.104 (forestation and reforestation), ORS 315.134 (fish habitat improvement), ORS 315.156 (crop gleaning), ORS 315.164 and 315.169 (farmworker housing), ORS 315.204 (dependent care assistance), ORS 315.208 (dependent care facilities), ORS 315.213 (contributions for child care), ORS 315.254 (youth apprenticeship sponsorship), ORS 315.304 (pollution control facility), ORS 315.324 (plastics recycling), ORS 315.354 and ORS 469.207 (energy conservation facilities), ORS 315.507 (electronic commerce), ORS 315.511 (advanced telecommunications facilities), ORS 315.604 (bone marrow transplant expenses), ORS 317.115 (fueling stations necessary to operate an alternative fuel vehicle) and ORS 315.141 (biomass production for biofuel).

Â Â Â Â Â  Note 2: The amendments to 314.752 by section 3, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the userÂs convenience.

Â Â Â Â Â  314.752. (1) Except as provided in ORS 314.740 (5)(b), the tax credits allowed or allowable to a C corporation for purposes of ORS chapter 317 or 318 shall not be allowed to an S corporation. The business tax credits allowed or allowable for purposes of ORS chapter 316 shall be allowed or are allowable to the shareholders of the S corporation.

Â Â Â Â Â  (2) In determining the tax imposed under ORS chapter 316, as provided under ORS 314.734, on income of the shareholder of an S corporation, there shall be taken into account the shareholderÂs pro rata share of business tax credit (or item thereof) that would be allowed to the corporation (but for subsection (1) of this section) or recapture or recovery thereof. The credit (or item thereof), recapture or recovery shall be passed through to shareholders in pro rata shares as determined in the manner prescribed under section 1377(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The character of any item included in a shareholderÂs pro rata share under subsection (2) of this section shall be determined as if such item were realized directly from the source from which realized by the corporation, or incurred in the same manner as incurred by the corporation.

Â Â Â Â Â  (4) If the shareholder is a nonresident and there is a requirement applicable for the business tax credit that in the case of a nonresident the credit be allowed in the proportion provided in ORS 316.117, then that provision shall apply to the nonresident shareholder.

Â Â Â Â Â  (5) As used in this section, Âbusiness tax creditÂ means a tax credit granted to personal income taxpayers to encourage certain investment, to create employment, economic opportunity or incentive or for charitable, educational, scientific, literary or public purposes that is listed under this subsection as a business tax credit or is designated as a business tax credit by law or by the Department of Revenue by rule and includes but is not limited to the following credits: ORS 285C.309 (tribal taxes on reservation enterprise zones), ORS 315.134 (fish habitat improvement), ORS 315.156 (crop gleaning), ORS 315.164 and 315.169 (farmworker housing), ORS 315.204 (dependent care assistance), ORS 315.208 (dependent care facilities), ORS 315.213 (contributions for child care), ORS 315.254 (youth apprenticeship sponsorship), ORS 315.304 (pollution control facility), ORS 315.324 (plastics recycling), ORS 315.354 and ORS 469.207 (energy conservation facilities), ORS 315.507 (electronic commerce), ORS 315.511 (advanced telecommunications facilities), ORS 315.604 (bone marrow transplant expenses), ORS 317.115 (fueling stations necessary to operate an alternative fuel vehicle) and ORS 315.141 (biomass production for biofuel).

(Temporary provisions relating to nonresident return by shareholder or partner)

Â Â Â Â Â  314.760 [1989 c.625 Â§54; repealed by 2005 c.387 Â§8]

Â Â Â Â Â  Note: Sections 7 and 9, chapter 387, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. A nonresident shareholder of an S corporation or a nonresident partner may not join in the filing of an
Oregon
multiple nonresident S corporation or partnership return for a tax year beginning on or after January 1, 2006. [2005 c.387 Â§7]

Â Â Â Â Â  Sec. 9. Nothing in the repeal of ORS 314.760 by section 8 of this 2005 Act affects the filing of an
Oregon
multiple nonresident S corporation or partnership return for a tax year beginning before January 1, 2006. [2005 c.387 Â§9]

PASS-THROUGH ENTITIES

Â Â Â Â Â  314.775 Definitions for ORS 314.775 to 314.784. As used in ORS 314.775 to 314.784:

Â Â Â Â Â  (1) ÂDistributive incomeÂ means the net amount of income, gain, deduction or loss of a pass-through entity for the tax year of the entity.

Â Â Â Â Â  (2) ÂLower-tier pass-through entityÂ means a pass-through entity, an ownership interest of which is held by another pass-through entity.

Â Â Â Â Â  (3) ÂNonresidentÂ means:

Â Â Â Â Â  (a) An individual who is not a resident of this state;

Â Â Â Â Â  (b) A corporation, partnership or other business entity that has a commercial domicile, as defined in ORS 314.610, that is outside this state; or

Â Â Â Â Â  (c) A trust that is not a resident trust or qualified funeral trust under ORS 316.282.

Â Â Â Â Â  (4) ÂOwnerÂ means a person that owns an interest in a pass-through entity.

Â Â Â Â Â  (5) ÂPass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes. ÂPass-through entityÂ does not include any trust, as defined in ORS 128.005, except a form of trust that the Department of Revenue has determined by rule to have been established or maintained primarily for tax avoidance purposes.

Â Â Â Â Â  (6) ÂUpper-tier pass-through entityÂ means a pass-through entity that owns an interest in another pass-through entity. [2005 c.387 Â§1]

Â Â Â Â Â  Note: 128.005 was repealed by section 128, chapter 348, Oregon Laws 2005. The text of 314.775 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 314.775 for the repeal of 128.005 has not been made.

Â Â Â Â Â  314.778 Composite returns of pass-through entities; election; effect of election on nonresident owners. (1) A pass-through entity having distributive income attributable to Oregon sources shall file a composite return of personal income and corporate income and excise tax on behalf of owners that elect to be included in the composite return filed by the entity.

Â Â Â Â Â  (2) A pass-through entity shall file a composite return under this section only if one or more owners that are nonresidents make an election under this section.

Â Â Â Â Â  (3) The election shall be made by owners in the time, form and manner prescribed by the Department of Revenue.

Â Â Â Â Â  (4) The composite return shall report the share of distributive income of each electing owner, the share of distributive income from
Oregon
sources of each electing owner, the amount of tax withheld under ORS 314.781 on behalf of each electing owner and any other information required by the department. The composite return shall be filed with the department in the time, form and manner prescribed by the department.

Â Â Â Â Â  (5)(a) An electing owner may file a nonresident personal income tax return or a corporate excise or income tax return for the tax year of the electing owner in which the electing ownerÂs share of distributive income reported on the composite return is properly reportable.

Â Â Â Â Â  (b) An electing owner that files a return under this subsection shall receive credit for any tax paid on behalf of the owner by the pass-through entity. [2005 c.387 Â§2]

Â Â Â Â Â  314.781 Withholding; required returns and statements; pass-through entity liability. (1) A pass-through entity shall withhold tax as prescribed in this section if:

Â Â Â Â Â  (a) The pass-through entity has distributive income from
Oregon
sources; and

Â Â Â Â Â  (b) One or more owners of the entity are nonresidents and do not have other
Oregon
source income.

Â Â Â Â Â  (2) For each taxpayer described in subsection (1)(b) of this section who is subject to tax under ORS chapter 316, the entity shall withhold tax at the highest marginal rate applicable for the tax year under ORS 316.037. The withheld tax shall be computed based on the taxpayerÂs share of the entityÂs distributive income from
Oregon
sources for the entityÂs tax year.

Â Â Â Â Â  (3) For each corporation described in subsection (1)(b) of this section, the entity shall withhold tax at the rate applicable for the tax year under ORS 317.061 and 318.020. The tax shall be computed based on the corporationÂs share of the entityÂs distributive income from
Oregon
sources for the entityÂs tax year.

Â Â Â Â Â  (4) A pass-through entity that is required to withhold tax under this section shall file a withholding return or report with the Department of Revenue setting forth the share of
Oregon
source distributive income of each nonresident owner, the amount of tax withheld under this section and any other information required by the department. The return shall be filed with the department on the form and in the time and manner prescribed by the department. Taxes withheld under this section shall be paid to the department in the time and manner prescribed by the department.

Â Â Â Â Â  (5) A pass-through entity that is required to withhold tax under this section shall furnish a statement to each owner on whose behalf tax is withheld. The statement shall state the amount of tax withheld on behalf of the owner for the tax year of the entity. The statement shall be made on a form prescribed by the department and shall contain any other information required by the department.

Â Â Â Â Â  (6) The department shall apply taxes withheld under this section by a lower-tier pass-through entity on distributions to an upper-tier pass-through entity to the withholding required by the upper-tier pass-through entity under this section.

Â Â Â Â Â  (7) A pass-through entity is liable to the State of
Oregon
for amounts of tax required to be withheld and paid under this section. A pass-through entity is not liable to an owner of the pass-through entity for amounts required to be withheld under this section that were paid to the department as prescribed in this section. [2005 c.387 Â§3]

Â Â Â Â Â  314.784 Circumstances when pass-through entity withholding is not required; rules. (1) A pass-through entity is not required to withhold taxes under ORS 314.781 on behalf of a nonresident owner if:

Â Â Â Â Â  (a) The nonresident owner has a share of distributive income that is less than $1,000 for the tax year of the pass-through entity;

Â Â Â Â Â  (b) Withholding is not required pursuant to a rule adopted under this section;

Â Â Â Â Â  (c) The owner makes a timely election under ORS 314.778 to have taxes on the ownerÂs distributive share of income paid and reported on the composite return described in ORS 314.778, and the composite return is filed by the pass-through entity;

Â Â Â Â Â  (d) The pass-through entity is a publicly traded partnership, as defined in section 7704(b) of the Internal Revenue Code, that is treated as a partnership for federal tax purposes and that agrees to file an annual information return on the form and in the time and manner prescribed by the Department of Revenue and containing the information required by the department, including but not limited to the name, address and taxpayer identification number of each person with an ownership interest in the entity that results in the person receiving Oregon source income of more than $500; or

Â Â Â Â Â  (e) The nonresident owner files an affidavit with the department, in the form and manner prescribed by the department, under which the nonresident owner agrees to allow the department and the courts of this state to have personal jurisdiction over the nonresident owner for the purpose of determining and collecting any taxes imposed under ORS chapter 316, 317 or 318 that are attributable to the nonresident ownerÂs distributive share of taxable income from the pass-through entity. The department may reject the affidavit if the taxpayer fails to comply with
Oregon
law requiring the filing of a tax return or the payment of any tax.

Â Â Â Â Â  (2) The department may adopt rules setting forth circumstances under which pass-through entities are not required to withhold taxes under ORS 314.781. [2005 c.387 Â§4]

ADMINISTRATIVE PROVISIONS

Â Â Â Â Â  314.805 Department to administer and enforce laws; enforcement districts; branch offices. The Department of Revenue shall administer and enforce the tax imposed by any law imposing tax upon or measured by net income. For this purpose the department may divide the state into districts. In each district a branch office may be established. The department may, from time to time, change the limits of such districts. [1957 c.632 Â§27 (enacted in lieu of 316.705 and 317.505)]

Â Â Â Â Â  314.810 Administering oaths and taking acknowledgments. All officers empowered by law to administer oaths, the Director of the Department of Revenue and any agents, auditors and other employees as the director may designate, shall have the power to administer an oath to or take the acknowledgment of any person in respect of any return or report required by statute or the rules and regulations of the department. [1957 c.632 Â§29 (enacted in lieu of 316.715); 1999 c.21 Â§37]

Â Â Â Â Â  314.815 Rules and regulations. The Department of Revenue may, from time to time, make such rules and regulations, not inconsistent with legislative enactments, that it considers necessary to enforce income tax laws. [1957 c.632 Â§30 (enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  314.820 [1957 c.632 Â§31 (enacted in lieu of 316.725 and 317.520); 1969 c.97 Â§2; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.825 [1957 c.632 Â§32 (enacted in lieu of 316.730 and 317.525); repealed by 1973 c.402 Â§30]

Â Â Â Â Â  314.830 [1957 c.632 Â§33 (enacted in lieu of 316.735 and 317.530); repealed by 1965 c.44 Â§1]

Â Â Â Â Â  314.835 Divulging particulars of returns and reports prohibited. (1) Except as otherwise specifically provided in rules adopted under ORS 305.193 or in other law, it shall be unlawful for the Department of Revenue or any officer or employee of the department to divulge or make known in any manner the amount of income, expense, deduction, exclusion or credit or any particulars set forth or disclosed in any report or return required in the administration of ORS 310.630 to 310.706, required in the administration of any local tax pursuant to ORS 305.620, or required under a law imposing a tax upon or measured by net income. It shall be unlawful for any person or entity to whom information is disclosed or given by the department pursuant to ORS 314.840 (2) or any other provision of state law to divulge or use such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees, or any person who has acquired information pursuant to ORS 314.840 (2) or any other provision of state law to divulge or make known the amount of income, expense, deduction, exclusion or credit or any particulars set forth or disclosed in any report or return except where the taxpayerÂs liability for income tax is to be adjudicated by the court from which such process issues.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂOfficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person.

Â Â Â Â Â  (b) ÂParticularsÂ includes, but is not limited to, a taxpayerÂs name, address, telephone number, Social Security number, employer identification number or other taxpayer identification number and the amount of refund claimed by or granted to a taxpayer. [1957 c.632 Â§34 (enacted in lieu of 316.740 and 317.535); 1971 c.682 Â§1; 1975 c.789 Â§13; 1979 c.690 Â§1; 1993 c.726 Â§25; 1999 c.580 Â§1; 2003 c.541 Â§4]

Â Â Â Â Â  314.840 Disclosure of information; persons to whom information may be furnished. (1) The Department of Revenue may:

Â Â Â Â Â  (a) Furnish any taxpayer, representative authorized to represent the taxpayer under ORS 305.230 or person designated by the taxpayer under ORS 305.193, upon request of the taxpayer, representative or designee, with a copy of the taxpayerÂs income tax return filed with the department for any year, or with a copy of any report filed by the taxpayer in connection with the return, or with any other information the department considers necessary.

Â Â Â Â Â  (b) Publish lists of taxpayers who are entitled to unclaimed tax refunds.

Â Â Â Â Â  (c) Publish statistics so classified as to prevent the identification of income or any particulars contained in any report or return.

Â Â Â Â Â  (d) Disclose a taxpayerÂs name, address, telephone number, refund amount, amount due, Social Security number, employer identification number or other taxpayer identification number to the extent necessary in connection with collection activities or the processing and mailing of correspondence or of forms for any report, return or claim required in the administration of ORS 310.630 to 310.706, any local tax under ORS 305.620, or any law imposing a tax upon or measured by net income.

Â Â Â Â Â  (2) The department also may disclose and give access to information described in ORS 314.835 to:

Â Â Â Â Â  (a) The Governor of the State of
Oregon
or the authorized representative of the Governor:

Â Â Â Â Â  (A) With respect to an individual who is designated as being under consideration for appointment or reappointment to an office or for employment in the office of the Governor. The information disclosed shall be confined to whether the individual:

Â Â Â Â Â  (i) Has filed returns with respect to the taxes imposed by ORS chapter 316 for those of not more than the three immediately preceding years for which the individual was required to file an
Oregon
individual income tax return.

Â Â Â Â Â  (ii) Has failed to pay any tax within 30 days from the date of mailing of a deficiency notice or otherwise respond to a deficiency notice within 30 days of its mailing.

Â Â Â Â Â  (iii) Has been assessed any penalty under the
Oregon
personal income tax laws and the nature of the penalty.

Â Â Â Â Â  (iv) Has been or is under investigation for possible criminal offenses under the
Oregon
personal income tax laws. Information disclosed pursuant to this paragraph shall be used only for the purpose of making the appointment, reappointment or decision to employ or not to employ the individual in the office of the Governor.

Â Â Â Â Â  (B) For use by an officer or employee of the Oregon Department of Administrative Services duly authorized or employed to prepare revenue estimates, or a person contracting with the Oregon Department of Administrative Services to prepare revenue estimates, in the preparation of revenue estimates required for the GovernorÂs budget under ORS 291.201 to 291.226, or required for submission to the Emergency Board, or if the Legislative Assembly is in session, to the Joint Committee on Ways and Means, and to the Legislative Revenue Officer under ORS 291.342, 291.348 and 291.445. The Department of Revenue shall disclose and give access to the information described in ORS 314.835 for the purposes of this subparagraph only if:

Â Â Â Â Â  (i) The request for information is made in writing, specifies the purposes for which the request is made and is signed by an authorized representative of the Oregon Department of Administrative Services. The form for request for information shall be prescribed by the Oregon Department of Administrative Services and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (ii) The officer, employee or person receiving the information does not remove from the premises of the Department of Revenue any materials that would reveal the identity of a personal or corporate taxpayer.

Â Â Â Â Â  (b) The Commissioner of Internal Revenue or authorized representative, for tax administration and compliance purposes only.

Â Â Â Â Â  (c) For tax administration and compliance purposes, the proper officer or authorized representative of any of the following entities that has or is governed by a provision of law that meets the requirements of any applicable provision of the Internal Revenue Code as to confidentiality:

Â Â Â Â Â  (A) A state;

Â Â Â Â Â  (B) A city, county or other political subdivision of a state;

Â Â Â Â Â  (C) The
District of Columbia
; or

Â Â Â Â Â  (D) An association established exclusively to provide services to federal, state or local taxing authorities.

Â Â Â Â Â  (d) The Multistate Tax Commission or its authorized representatives, for tax administration and compliance purposes only. The Multistate Tax Commission may make the information available to the Commissioner of Internal Revenue or the proper officer or authorized representative of any governmental entity described in and meeting the qualifications of paragraph (c) of this subsection.

Â Â Â Â Â  (e) The Attorney General, assistants and employees in the Department of Justice, or other legal representative of the State of
Oregon
, to the extent the department deems disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 180.010 to 180.240 and the tax laws of this state.

Â Â Â Â Â  (f) Employees of the State of Oregon, other than of the Department of Revenue or Department of Justice, to the extent the department deems disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon, in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (g) Other persons, partnerships, corporations and other legal entities, and their employees, to the extent the department deems disclosure or access necessary for the performance of such othersÂ duties under contracts or agreements between the department and such legal entities, in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (h) The Legislative Revenue Officer or authorized representatives upon compliance with ORS 173.850. Such officer or representative shall not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person.

Â Â Â Â Â  (i) The Department of Consumer and Business Services, to the extent the department requires such information to determine whether it is appropriate to adjust those workersÂ compensation benefits the amount of which is based pursuant to ORS chapter 656 on the amount of wages or earned income received by an individual.

Â Â Â Â Â  (j) Any agency of the State of Oregon, or any person, or any officer or employee of such agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under section 2, Article VI of the Oregon Constitution; the Department of Human Services pursuant to ORS 314.860 and 412.094; the Division of Child Support of the Department of Justice and district attorney regarding cases for which they are providing support enforcement services under ORS 25.080; the State Board of Tax Practitioners, pursuant to ORS 673.710; and the Oregon Board of Accountancy, pursuant to ORS 673.415.

Â Â Â Â Â  (k) The Director of the Department of Consumer and Business Services to determine that a person complies with ORS chapter 656 and the Director of the Employment Department to determine that a person complies with ORS chapter 657, the following employer information:

Â Â Â Â Â  (A) Identification numbers.

Â Â Â Â Â  (B) Names and addresses.

Â Â Â Â Â  (C) Inception date as employer.

Â Â Â Â Â  (D) Nature of business.

Â Â Â Â Â  (E) Entity changes.

Â Â Â Â Â  (F) Date of last payroll.

Â Â Â Â Â  (L) The Director of Human Services to determine that a person has the ability to pay for care that includes services provided by the state institutions as described in ORS 179.321 or the Department of Human Services or to collect any unpaid cost of care as provided by ORS chapter 179.

Â Â Â Â Â  (m) Employees of the Employment Department to the extent the Department of Revenue deems disclosure or access to information on a combined tax report filed under ORS 316.168 is necessary to performance of their duties in administering the tax imposed by ORS chapter 657.

Â Â Â Â Â  (n) The State Fire Marshal to assist the State Fire Marshal in carrying out duties, functions and powers under ORS 453.307 to 453.414, the employer or agent name, address, telephone number and standard industrial classification, if available.

Â Â Â Â Â  (o) Employees of the Department of State Lands for the purposes of identifying, locating and publishing lists of taxpayers entitled to unclaimed refunds as required by the provisions of chapter 694, Oregon Laws 1993. The information shall be limited to the taxpayerÂs name, address and the refund amount.

Â Â Â Â Â  (p) In addition to the disclosure allowed under ORS 305.225, state or local law enforcement agencies to assist in the investigation or prosecution of the following criminal activities:

Â Â Â Â Â  (A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

Â Â Â Â Â  (B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

Â Â Â Â Â  (q) The United States Postal Inspection Service or a federal law enforcement agency, including but not limited to the United States Department of Justice, to assist in the investigation of the following criminal activities:

Â Â Â Â Â  (A) Mail theft of a check, in which case the information that may be disclosed shall be limited to the stolen document, the name, address and taxpayer identification number of the payee, the amount of the check and the date printed on the check.

Â Â Â Â Â  (B) The counterfeiting, forging or altering of a check submitted by a taxpayer to the Department of Revenue or issued by the Department of Revenue to a taxpayer, in which case the information that may be disclosed shall be limited to the counterfeit, forged or altered document, the name, address and taxpayer identification number of the payee, the amount of the check, the date printed on the check and the altered name and address.

Â Â Â Â Â  (r) The United States Financial Management Service, for purposes of facilitating the reciprocal offsets described in ORS 305.612.

Â Â Â Â Â  (s) A municipal corporation of this state for purposes of assisting the municipal corporation in the administration of a tax of the municipal corporation that is imposed on or measured by income, wages or net earnings from self-employment. Any disclosure under this paragraph may be made only pursuant to a written agreement between the Department of Revenue and the municipal corporation that ensures the confidentiality of the information disclosed.

Â Â Â Â Â  (3)(a) Each officer or employee of the department and each person described or referred to in subsection (2)(a), (e) to (k) or (m) to (p) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 314.835 and 314.991, relating to penalties for the violation of ORS 314.835, and shall as a condition of employment or performance of duties execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 314.835.

Â Â Â Â Â  (b) The disclosure authorized in subsection (2)(q) of this section shall be made only after a written agreement has been entered into between the Department of Revenue and the person described in subsection (2)(q) of this section to whom disclosure or access to the tax information is given, providing that:

Â Â Â Â Â  (A) Any information described in ORS 314.835 that is received by the person pursuant to subsection (2)(q) of this section is confidential information that may not be disclosed, except to the extent necessary to investigate or prosecute the criminal activities described in subsection (2)(q) of this section;

Â Â Â Â Â  (B) The information shall be protected as confidential under applicable federal and state laws; and

Â Â Â Â Â  (C) The United States Postal Inspection Service or the federal law enforcement agency shall give notice to the Department of Revenue of any request received under the federal Freedom of Information Act, 5 U.S.C. 552, or other federal law relating to the disclosure of information.

Â Â Â Â Â  (4) The Department of Revenue may recover the costs of furnishing the information described in subsection (2)(k), (L) and (n) to (p) of this section from the respective agencies. [1957 c.632 Â§35 (enacted in lieu of 316.745 and 317.540); 1959 c.114 Â§1; 1971 c.682 Â§2; 1973 c.106 Â§1; 1975 c.368 Â§9; 1975 c.789 Â§19; 1977 c.430 Â§3; 1979 c.690 Â§2; 1981 c.827 Â§1; 1985 c.605 Â§20; 1987 c.94 Â§102; 1987 c.647 Â§9; 1987 c.884 Â§1; 1989 c.348 Â§15; 1989 c.901 Â§6; 1991 c.362 Â§3; 1991 c.374 Â§1; 1991 c.882 Â§14; 1993 c.18 Â§76; 1993 c.694 Â§42; 1993 c.726 Â§26; 1997 c.170 Â§43; 1999 c.224 Â§3; 1999 c.580 Â§2; 1999 c.656 Â§1; 2001 c.3 Â§1; 2001 c.28 Â§4; 2003 c.541 Â§5; 2007 c.321 Â§1]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 694, Oregon Laws 1993,Â for the words Âthis 1993 ActÂ in section 42, chapter 694, Oregon Laws 1993, which amended 314.840. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  314.845 Certificate of department as evidence. The certificate of the Department of Revenue to the effect that a tax has not been paid, that a return has not been filed or that information has not been supplied, as required by or under any law imposing a tax upon or measured by net income, shall be prima facie evidence that the tax has not been paid, that the return has not been filed or that the information has not been supplied. [1957 c.632 Â§36 (enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  314.850 Statistics. The Department of Revenue shall prepare and publish annually statistics, reasonably available, with respect to the operation of income tax laws, including amounts collected, classification of taxpayers and other facts considered pertinent and valuable. [1957 c.632 Â§37 (enacted in lieu of 316.755)]

Â Â Â Â Â  314.855 Rewards for information. The Department of Revenue may pay rewards to persons, other than officers or employees of the department, furnishing information that leads to the recovery of tax from other persons guilty of violating the provisions of income tax laws. Such rewards shall not exceed 10 percent of the net amount of tax, penalty and interest recovered by suit or otherwise and shall be paid only in cases where such evasions of tax would not be disclosed by the audit of returns or from other information available to the department. [1957 c.632 Â§38 (enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  314.860 Disclosure of elderly rental assistance information to assist in recovery of public assistance overpayments; requests for information public record. (1) The Department of Revenue may disclose certain information relative to applicants for elderly rental assistance to the Director of Human Services or to employees of the Department of Human Services. The information disclosed by the Department of Revenue shall be confined to the names, addresses and Social Security numbers of applicants under ORS 310.630 to 310.706 for the current and preceding calendar year. The information requested shall be confined to those names, addresses and Social Security numbers which will assist in the collection of debts due and owing to the State of Oregon arising from client-caused overpayments of public assistance and shall be used solely for such purpose and shall not be used or disclosed for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2).

Â Â Â Â Â  (2) Disclosure under this section shall be given only upon written request of the Director of Human Services. The form for the request shall be prescribed by the Director of Human Services and approved by the Director of the Department of Revenue.

Â Â Â Â Â  (3) The Department of Revenue shall keep on file the requests for disclosure made pursuant to this section. The requests constitute a public record within the meaning of ORS 192.410 to 192.505. [1979 c.690 Â§18; 1997 c.170 Â§27]

Â Â Â Â Â  Note: 314.860 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.865 Use of certain information for private benefit prohibited. A person granted access to information described in ORS 314.835 under ORS 314.840 (2)(a)(B) for the purpose of preparing revenue estimates shall not knowingly or intentionally use the information disclosed or the information to which access is given for any purpose if the effect of the use is private pecuniary benefit for the person or for a member of the personÂs household. [1981 c.827 Â§2]

Â Â Â Â Â  Note: 314.865 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 314 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  314.870 Time for performing certain acts postponed by reason of service in a combat zone. (1) Section 7508 of the Internal Revenue Code, insofar as it describes periods of time to be disregarded with respect to the performance of acts relative to federal income tax liability of an individual (or individual and spouse) who performs service in an area designated as a combat zone, or is hospitalized as a result of injury received while serving in such area, shall apply as appropriate to the same or similar acts for purposes of the tax imposed by this chapter and ORS chapter 316.

Â Â Â Â Â  (2) If an individual is entitled to the benefits of subsection (1) of this section with respect to any return and if the return is timely filed (determined after the application of subsection (1) of this section), then notwithstanding ORS 314.415 or other law, any overpayment of tax with respect to such return shall bear interest from the due date of the return (determined without the application of subsection (1) of this section).

Â Â Â Â Â  (3) If the federal income tax liability of any taxpayer is forgiven under section 692 of the Internal Revenue Code for any tax period, then the
Oregon
income tax liability for the same tax period shall be forgiven in the same manner. [1991 c.177 Â§4; 1997 c.839 Â§63; 1999 c.224 Â§10]

Â Â Â Â Â  314.875 [1995 c.780 Â§2; repealed by 1999 c.532 Â§3]

PENALTIES

Â Â Â Â Â  314.990 [Repealed by 1953 c.310 Â§3]

Â Â Â Â Â  314.991 Penalties. (1) A person or an officer or employee of a corporation or a member or employee of a partnership who violates ORS 314.075 is liable to a penalty of not more than $1,000, to be recovered by the Attorney General, in the name of the state, by action in any court of competent jurisdiction, and is also guilty of a Class C felony. The penalties provided in this subsection shall be additional to all other penalties in this chapter.

Â Â Â Â Â  (2) Violation of ORS 314.835 is a Class C felony. If the offender is an officer or employee of the state the offender shall be dismissed from office and shall be incapable of holding any public office in this state for a period of five years thereafter. [1957 c.632 Â§39 (enacted in lieu of 316.990 and 317.990); 1971 c.682 Â§3; 1973 c.402 Â§26; 1981 c.724 Â§1]

_______________



Chapter 315

Chapter 315 Â Personal and Corporate Income or Excise Tax Credits

2007 EDITION

INCOME OR EXCISE TAX CREDITS

REVENUE AND TAXATION

GENERAL PROVISIONS

315.004Â Â Â Â  Definitions; adoption of parts of Internal Revenue Code and application of federal laws and regulations; technical corrections

315.054Â Â Â Â  Federal tax credits allowable only as specified

315.063Â Â Â Â  Waiver of substantiation by Department of Revenue; rules

315.068Â Â Â Â  Claim of right income repayment adjustments

AGRICULTURE; FISHERIES; FORESTRY

315.104Â Â Â Â  Reforestation; rules

315.106Â Â Â Â  Reforestation credit preliminary certificate; application; limitation calculation; rules; fee

315.108Â Â Â Â  Annual reforestation credit cost limitation

315.111Â Â Â Â  Legislative declarations regarding riparian land conservation

315.113Â Â Â Â  Voluntary removal of riparian land from farm production; rules

315.117Â Â Â Â  Legislative findings and declarations regarding on-farm processing

315.119Â Â Â Â  On-farm processing facilities

315.123Â Â Â Â  Minimum production and processing volume requirements; recordkeeping requirements

315.134Â Â Â Â  Fish habitat improvement

315.138Â Â Â Â  Screening devices, by-pass devices or fishways; rules

315.141Â Â Â Â  Biomass production or collection

315.144Â Â Â Â  Transfer of biomass credit

315.154Â Â Â Â  Definitions for crop donation credit

315.156Â Â Â Â  Crop donation; forms

315.163Â Â Â Â  Definitions for ORS 315.163 to 315.172

315.164Â Â Â Â  Farmworker housing projects; rules

315.167Â Â Â Â  Farmworker housing credit application; procedure; limitation; rules

315.169Â Â Â Â  Farmworker housing contributor credit; transfer of farmworker housing owner or operator credit; continued eligibility; rules

315.172Â Â Â Â  Collection of taxes upon disallowance of farmworker housing credit

CHILDREN AND FAMILIES; POVERTY RELIEF

315.204Â Â Â Â  Dependent care assistance; rules

315.208Â Â Â Â  Dependent care facilities

315.213Â Â Â Â  Child Care Division contributions

315.237Â Â Â Â  Employee and dependent scholarship program payments

315.254Â Â Â Â  Youth apprenticeship sponsorship

315.259Â Â Â Â  First Break Program; rules

315.262Â Â Â Â  Working family child care; rules

315.266Â Â Â Â  Earned income; rules

315.271Â Â Â Â  Individual development accounts

315.272Â Â Â Â  Certain individual development account withdrawals

315.274Â Â Â Â  Qualified adoption expenses

ENVIRONMENT AND ENERGY

315.304Â Â Â Â  Pollution control facilities

315.311Â Â Â Â  Emission reducing production technology or process

315.324Â Â Â Â  Plastics recycling

315.354Â Â Â Â  Energy conservation facilities

315.356Â Â Â Â  Other grants as offset to cost of energy conservation facility; changes in credit eligibility when taxpayer participates in other programs

(Temporary provisions relating to low emission truck engines are compiled as notes following ORS 315.356)

(Temporary provisions relating to diesel engines are compiled as notes following ORS 315.356)

315.357Â Â Â Â  Time limit applicable to energy conservation tax credit

315.465Â Â Â Â  Biofuels and fuel blends

315.469Â Â Â Â  Biodiesel used in home heating

ECONOMIC DEVELOPMENT

315.507Â Â Â Â  Electronic commerce in designated enterprise zone

315.508Â Â Â Â  Recordkeeping requirements for electronic commerce credit; disallowance of credit

315.511Â Â Â Â  Advanced telecommunications facilities

315.514Â Â Â Â  Film production development contributions; rules

315.517Â Â Â Â  Water transit vessels

315.521Â Â Â Â  University venture development fund contributions

HEALTH

315.604Â Â Â Â  Bone marrow donor expense

315.610Â Â Â Â  Long term care insurance

315.613Â Â Â Â  Credit available to persons providing rural medical care and affiliated with certain rural hospitals

315.616Â Â Â Â  Additional providers who may qualify for credit

315.619Â Â Â Â  Credit for medical staff at type C hospital

315.622Â Â Â Â  Rural emergency medical technicians

315.624Â Â Â Â  Medical care to residents of Oregon VeteransÂ Home

315.628Â Â Â Â  Health care services under TRICARE contract

315.631Â Â Â Â  Certification of health care providers; reports

CULTURE

315.675Â Â Â Â  Trust for Cultural Development Account contributions

Â Â Â Â Â  315.001 [Enacted as 1953 c.308 Â§1; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.002 [Enacted as 1953 c.308 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.003 [Enacted as 1953 c.308 Â§3; repealed by 1965 c.26 Â§6]

GENERAL PROVISIONS

Â Â Â Â Â  315.004 Definitions; adoption of parts of Internal Revenue Code and application of federal laws and regulations; technical corrections. (1) Except when the context requires otherwise, the definitions contained in ORS chapters 314, 316, 317 and 318 are applicable in the construction, interpretation and application of the personal and corporate income and excise tax credits contained in this chapter.

Â Â Â Â Â  (2)(a) For purposes of the tax credits contained in this chapter, any term has the same meaning as when used in a comparable context in the laws of the
United States
relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined for purposes of construing, interpreting and applying the credit.

Â Â Â Â Â  (b) With respect to the tax credits contained in this chapter, any reference to the laws of the United States or to the Internal Revenue Code means the laws of the United States relating to income taxes or the Internal Revenue Code as they are amended on or before December 31, 2006, even when the amendments take effect or become operative after that date.

Â Â Â Â Â  (3) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (4) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (5)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in subsection (2) of this section and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an
Oregon
return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1993 c.730 Â§2; 1995 c.556 Â§34; 1997 c.839 Â§64; 1999 c.90 Â§7; 2001 c.660 Â§34; 2003 c.77 Â§11; 2005 c.832 Â§24; 2007 c.614 Â§11]

Â Â Â Â Â  315.005 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.010 [Amended by 1953 c.325 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.015 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.020 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.025 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.030 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.035 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.040 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.045 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.054 Federal tax credits allowable only as specified. No credits applied directly to the income tax calculated for federal purposes pursuant to the Internal Revenue Code shall be applied in calculating the tax due under ORS chapter 314, 316, 317 or 318 except those prescribed in this chapter or ORS chapter 314, 316, 317 or 318. [1993 c.730 Â§4 (enacted in lieu of 316.107)]

Â Â Â Â Â  315.055 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.060 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.063 Waiver of substantiation by Department of Revenue; rules. The Department of Revenue, by rule, may waive partially, conditionally or absolutely requirements for proof or substantiation of claims for subtractions, exclusions, exemptions or credits allowable for purposes of taxes imposed upon or measured by net income. [1995 c.54 Â§2]

Â Â Â Â Â  315.065 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.068 Claim of right income repayment adjustments. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a taxpayer for a claim of right income repayment adjustment.

Â Â Â Â Â  (2) The credit shall be allowed under this section only if the taxpayerÂs federal tax liability is determined under section 1341(a) of the Internal Revenue Code.

Â Â Â Â Â  (3) The amount of the credit shall equal the difference between:

Â Â Â Â Â  (a) The taxpayerÂs actual
Oregon
state tax liability for the tax year for which the claim of right income was included in gross income for federal tax purposes; and

Â Â Â Â Â  (b) The taxpayerÂs
Oregon
state tax liability for that tax year, had the claim of right income not been included in gross income for federal tax purposes.

Â Â Â Â Â  (4) A credit under this section shall be allowed only for the tax year for which the taxpayerÂs federal tax liability is determined under section 1341 of the Internal Revenue Code for federal tax purposes.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as a payment of tax under ORS 314.505 to 314.525, 316.187 and 316.583, other payments of tax and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 to 318 (reduced by any nonrefundable credits allowed for the tax year), the excess shall be treated as an overpayment of tax and shall be refunded or applied in the same manner as other tax overpayments.

Â Â Â Â Â  (6) As used in this section, Âclaim of right incomeÂ means:

Â Â Â Â Â  (a) An item included in federal gross income for a prior tax year because it appeared that the taxpayer had an unrestricted right to the item; and

Â Â Â Â Â  (b) An item for which the taxpayerÂs federal tax liability is adjusted under section 1341 of the Internal Revenue Code because the taxpayer did not have an unrestricted right to the item of gross income. [1999 c.1007 Â§2; 2001 c.660 Â§19]

Â Â Â Â Â  315.070 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.075 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.080 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.085 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.090 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.095 [Repealed by 1965 c.26 Â§6]

AGRICULTURE; FISHERIES; FORESTRY

Â Â Â Â Â  315.104 Reforestation; rules. (1) A credit against the taxes otherwise due under ORS chapter 316 (or if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed in an amount equal to 50 percent of reforestation project costs actually paid or incurred to reforest underproductive Oregon forestlands. Such costs include, but are not limited to, any fees established by the State Forester under ORS 315.106 (4), site preparation, tree planting and other silviculture treatments considered necessary by the State Forester to establish commercial, hardwood or softwood stands on appropriate sites. Subject to subsection (5) of this section:

Â Â Â Â Â  (a) One-half of the credit shall be taken in the tax year for which the State Forester, after physical inspection of the forestland, issues a preliminary certificate under ORS 315.106 certifying that the land qualifies as underproductive Oregon forestland and that the reforestation project undertaken meets the requirements of this section and the specifications established by the State Forester and the costs appear to be reasonable; and

Â Â Â Â Â  (b) One-half of the credit shall be taken in the tax year for which the State Forester, after further physical inspection of the land and project, certifies that the new forest is established in accordance with the specifications of the State Forester.

Â Â Â Â Â  (2) No credit shall be allowed under either subsection (1)(a) or (b) of this section unless written certification containing the following statements accompanies the claim for the credit or is otherwise filed with the Department of Revenue:

Â Â Â Â Â  (a) A preliminary certificate issued by the State Forester under ORS 315.106 that the land and project meet the preliminary specifications established by the State Forester or that the new forest is established, whichever is applicable at the time.

Â Â Â Â Â  (b) A statement by the landowner or person in possession of the land that the land within the project area will be used for the primary purpose of growing and harvesting trees of an acceptable species.

Â Â Â Â Â  (c) A statement that the landowner or person in possession of the land is aware that maintenance practices, including release, may be needed to insure that a new forest is established and will remain established.

Â Â Â Â Â  (3) For purposes of this section, reforestation project costs shall not include:

Â Â Â Â Â  (a) Costs paid or incurred to reforest any forestland that has been commercially logged to the extent that reforestation is required under the Oregon Forest Practices Act, except costs paid or incurred to reforest forestland following a hardwood harvest, conducted for the purposes of converting underproductive forestlands, as determined by administrative rule.

Â Â Â Â Â  (b) That portion of costs or expenses paid through a federal or state cost share, financial assistance or other incentive program.

Â Â Â Â Â  (c) Those costs paid or incurred to grow Christmas trees, ornamental trees, shrubs or plants, or those costs paid or incurred to grow hardwood timber described under ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (d) Any costs paid or incurred to purchase or otherwise acquire the land.

Â Â Â Â Â  (e) The cost of purchase or other acquisition of tools and equipment with a useful life of more than one year.

Â Â Â Â Â  (4) To qualify for the credit:

Â Â Â Â Â  (a) The project must be completed to specifications approved by the State Forester.

Â Â Â Â Â  (b) The taxpayerÂs portion of the project costs must be $500 or more.

Â Â Â Â Â  (c) The taxpayer must be a private individual, corporation, group, Indian tribe or other native group, association or other nonpublic legal entity owning, purchasing under recorded contract of sale or leasing at least five acres of
Oregon
commercial forestland.

Â Â Â Â Â  (d) Prior to December 31, 2022, the taxpayer must file with the State Forester a written request for preliminary certification under ORS 315.106.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. In all cases the taxpayer must be the person who made the investment into the project.

Â Â Â Â Â  (6) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the reforestation project and the credit shall not affect the computation of basis for the property.

Â Â Â Â Â  (7) In compliance with ORS chapter 183, the Department of Revenue and the State Forestry Department may adopt rules consistent with law for carrying out the provisions of this section.

Â Â Â Â Â  (8) As used in this section, Âunderproductive
Oregon
forestlandsÂ means
Oregon
commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act.

Â Â Â Â Â  (9) If, for any reason other than those specified in subsection (10) of this section, a new forest is not established by the last day of the second taxable year following the taxable year for which the preliminary certificate was issued, the State Forester shall so report to the Department of Revenue. The report filed under this subsection shall be the basis for the department to recover any credit granted under subsection (1)(a) of this section. If, however, the new forest is not established within the time required by this subsection on account of the reasons specified in subsection (10) of this section, any credit allowed under subsections (1)(a) and (5) of this section shall not be recovered but no further credit as provided under subsections (1)(b) and (5) of this section shall be allowed.

Â Â Â Â Â  (10) Subject to requalification under this section in the manner applicable for the original claim, including obtaining a new preliminary certificate, a taxpayer may claim an additional credit or credits for reestablishing a new planting in the event that the new forest is destroyed by a natural disaster or is not established for reasons beyond the control of the taxpayer, if the measures taken in completing the original or earlier project would normally have resulted in establishing the minimum number of trees per acre anticipated by the project.

Â Â Â Â Â  (11) Any owner affected by a determination, regarding the reforestation tax credit made by:

Â Â Â Â Â  (a) The State Forester, except for a denial of a request for a preliminary certificate due to the annual reforestation credit cost limitation calculated under ORS 315.108, may appeal that determination in the manner provided for in ORS 526.475 (1).

Â Â Â Â Â  (b) The Department of Revenue, may appeal that determination in the manner provided for in ORS 526.475 (2). [1993 c.730 Â§8 (enacted in lieu of 316.094, 317.102 and 318.110); 1995 c.746 Â§23; 2001 c.359 Â§1; 2003 c.454 Â§122; 2003 c.621 Â§97a; 2007 c.883 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 883, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 315.104 by section 1 of this 2007 Act apply to tax credits claimed for tax years beginning on or after January 1, 2008. [2007 c.883 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 605, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 5. No tax credit shall be allowed under ORS 315.104 based upon reforestation project costs if the preliminary certificate is not issued on or before December 31, 2011. [1987 c.605 Â§5; 1989 c.887 Â§4; 1995 c.746 Â§28; 2001 c.359 Â§3]

Â Â Â Â Â  Note: 315.104 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.

Â Â Â Â Â  315.105 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.106 Reforestation credit preliminary certificate; application; limitation calculation; rules; fee. (1) A taxpayer claiming the credit provided under ORS 315.104 shall file a written request with the State Forester for a preliminary certificate. The request shall contain:

Â Â Â Â Â  (a) Information that is required by the State Forester by rule;

Â Â Â Â Â  (b) An estimate of the amount of the credit the taxpayer expects to claim under ORS 315.104 (1)(a); and

Â Â Â Â Â  (c) Payment of any fee required by the State Forester by rule adopted under subsection (4) of this section.

Â Â Â Â Â  (2) The State Forester shall consider requests for preliminary certificates in the chronological order in which the requests are filed with the State Forester. If the State Forester determines that the request complies with ORS 315.104 (1)(a), the State Forester shall issue the preliminary certificate to the taxpayer, to the extent the total amount of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued for the calendar year do not exceed the annual reforestation credit cost limitation calculated under ORS 315.108.

Â Â Â Â Â  (3) The State Forester may not issue a preliminary certificate to a taxpayer to the extent the estimated claim for credit under ORS 315.104 (1)(a) contained in the request for a preliminary certificate, when added to the total of estimated claims for credit under ORS 315.104 (1)(a) for all preliminary certificates issued by the State Forester for the calendar year, exceeds the annual reforestation credit cost limitation calculated under ORS 315.108.

Â Â Â Â Â  (4) The State Forester shall establish by rule a fee for filing a written request for a preliminary certificate under this section. The fee shall be adequate to recover the costs incurred by the State Forestry Department in administering the reforestation tax credit program established under this section and ORS 315.104 and 315.108.

Â Â Â Â Â  (5) Moneys collected from fees established by the State Forester under rules adopted under this section shall be deposited in the State Forestry Department Account to be used for the purposes of administering the reforestation tax credit program. [1995 c.746 Â§25; 2005 c.796 Â§3]

Â Â Â Â Â  Note: 315.106 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.

Â Â Â Â Â  315.108 Annual reforestation credit cost limitation. (1) On or before January 1, 1996, the State Forester shall determine an average annual amount of estimated reforestation project costs for which credit was claimed under ORS 315.104 (1)(a) during the period from July 1, 1992, to July 1, 1994.

Â Â Â Â Â  (2) The annual reforestation credit cost limitation shall be:

Â Â Â Â Â  (a) Equal to the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for the calendar year beginning January 1, 1996.

Â Â Â Â Â  (b) Twice the average annual amount of estimated reforestation project costs determined under subsection (1) of this section for years beginning on or after January 1, 1997. [1995 c.746 Â§26]

Â Â Â Â Â  Note: 315.108 is repealed January 2, 2028. See section 9, chapter 883, Oregon Laws 2007.

Â Â Â Â Â  315.110 [Amended by 1953 c.665 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.111 Legislative declarations regarding riparian land conservation. The Legislative Assembly declares that the purpose of ORS 315.113 is to encourage taxpayers that have riparian land in farm production to voluntarily remove the riparian land from farm production and employ conservation practices applicable to the riparian land that minimize contributions to undesirable water quality, habitat degradation and stream bank erosion. [2001 c.912 Â§2]

Â Â Â Â Â  315.113 Voluntary removal of riparian land from farm production; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂCropÂ means the total yearly production of an agricultural commodity, not including livestock, that is harvested from a specified area.

Â Â Â Â Â  (b) ÂRiparian landÂ means land in this state that:

Â Â Â Â Â  (A) Borders both a river, stream or other natural watercourse and land that is in farm production; and

Â Â Â Â Â  (B) Does not exceed a width of 35 feet between the land that is in farm production and the bank of the river, stream or other natural watercourse.

Â Â Â Â Â  (c) ÂShare-rent agreementÂ means an agreement in which the person who engages in farming operations and the person who owns the land where the farming operations are conducted share the crop grown on that land or the profits from that crop.

Â Â Â Â Â  (2) A taxpayer may claim a credit against the taxes otherwise due under ORS chapter 316, 317 or 318 for 75 percent of the market value of crops forgone when riparian land is voluntarily taken out of farm production.

Â Â Â Â Â  (3) A credit under this section may be claimed only if:

Â Â Â Â Â  (a) The taxpayer owns the riparian land that is the basis of the credit;

Â Â Â Â Â  (b) The taxpayer is actively engaged in farming operations on land adjacent to the riparian land;

Â Â Â Â Â  (c) The riparian land was in farm production for the previous tax year or a credit under this section was claimed during the previous tax year;

Â Â Â Â Â  (d) The conservation practices employed on the riparian land are consistent with the agricultural water quality management plan administered by the State Department of Agriculture in the applicable river basin management area; and

Â Â Â Â Â  (e) The decision to remove the riparian land from farm production was a voluntary decision and not the result of a federal, state or local law or government decision requiring the riparian land to be taken out of farm production. For purposes of this paragraph, action taken by a taxpayer under an agricultural water quality management plan administered by the State Department of Agriculture is not the result of a government decision requiring the land to be taken out of farm production.

Â Â Â Â Â  (4)(a) The amount of the credit shall be calculated by multiplying the market value per acre of the forgone crop by the acreage of the riparian land that is not in farm production and multiplying that product by 75 percent.

Â Â Â Â Â  (b) For the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop grown on the land in the previous tax year.

Â Â Â Â Â  (c) For a tax year following the first tax year for which a credit is claimed under this section, the forgone crop for which a value is determined under this section shall be the crop for which the value was determined for the previous tax year.

Â Â Â Â Â  (d) If a taxpayer does not claim a credit under this section for a tax year, any credit claimed in a subsequent tax year shall be treated as the first tax year for which a credit is claimed under this section.

Â Â Â Â Â  (5) Notwithstanding subsection (3)(a) and (b) of this section, if the riparian land that is the basis of a credit under this section is adjacent to land that is in farm production under a share-rent agreement, the taxpayer that is engaged in farming operations and the taxpayer that is the landowner may each claim a credit under this section. The amount of the credit shall be allocated to each taxpayer in the proportion that the share-rent agreement allocates crop proceeds to each of those taxpayers. The total amount of credit allowed to both taxpayers under this subsection may not exceed the amount of the credit otherwise allowable under this section if the farming operations were not subject to a share-rent agreement.

Â Â Â Â Â  (6) Notwithstanding subsections (3)(a) and (5) of this section, if the taxpayer is actively engaged in farming operations and pays the landowner in cash, the taxpayer may claim all of the credit available under this section.

Â Â Â Â Â  (7) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (9) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (10) If a taxpayer that has claimed a credit under this section places the riparian land for which the credit is claimed back in farm production, the taxpayer may not claim a credit under this section for five tax years following the year the riparian land was placed back in farm production.

Â Â Â Â Â  (11) The Department of Revenue may adopt rules prescribing procedures for identifying forgone crops and for establishing the market value of forgone crops. [2001 c.912 Â§3; 2003 c.46 Â§32]

Â Â Â Â Â  315.115 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.117 Legislative findings and declarations regarding on-farm processing. The Legislative Assembly finds that farming and related agricultural activities make significant contributions to the economy of this state and that the contributions of family farms are important in maintaining the agricultural diversity upon which consistent economic performance is based. The Legislative Assembly further finds that changes in the marketplace and in the expectations of consumers of agricultural products have resulted in a need for greater vertical integration and on-farm processing of agricultural commodities. The Legislative Assembly declares that an income tax credit for property taxes paid on on-farm processing machinery and equipment encourages the continued operation and expansion of on-farm processing and results in a greater share of the value of agricultural products being retained by the farms in this state. The Legislative Assembly further declares that an incentive in the form of an income tax credit does not adversely impact the revenues of local governments in this state. [2001 c.725 Â§2]

Â Â Â Â Â  315.119 On-farm processing facilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂEffective property tax rateÂ means:

Â Â Â Â Â  (A) The ratio of the total amount of property taxes imposed on the account that contains the machinery and equipment for which a credit is being claimed (after application of ORS 310.150 but prior to discount under ORS 311.505) over the assessed value of the property tax account; and

Â Â Â Â Â  (B) The ratio determined under subparagraph (A) of this paragraph for the property tax year that begins in the income tax year for which the credit is claimed.

Â Â Â Â Â  (b) ÂFarm operatorÂ means a person that operates a farming business as defined in section 263A of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂMachinery and equipmentÂ means machinery and equipment that meets the definition of section 1245 property in section 1245 of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂProcessingÂ:

Â Â Â Â Â  (A) Means any activity that is directly related and necessary to clean, sort, grade, produce, prepare, manufacture, handle, package, store or ship a farm crop or livestock product after the point of harvest and before the point of sale, in a modified state or altered form.

Â Â Â Â Â  (B) Does not include an activity primarily associated with the promotion or retail sale of a product for personal or household use that is normally sold through consumer retail distribution.

Â Â Â Â Â  (e) ÂQualified machinery and equipmentÂ means machinery and equipment used in processing that meets the requirements of subsections (3) and (4) of this section for the tax year.

Â Â Â Â Â  (2) A taxpayer who is a farm operator may claim a credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 for ad valorem property taxes paid or incurred on qualified machinery and equipment.

Â Â Â Â Â  (3) A credit under this section may be claimed only if:

Â Â Â Â Â  (a) The machinery and equipment is owned by the farm operator or by a person who is related to the farm operator under section 267 of the Internal Revenue Code;

Â Â Â Â Â  (b) The machinery and equipment is used for processing primarily occurring on land described in subsection (4) of this section; and

Â Â Â Â Â  (c)(A) The farm operator has grown or raised at least one-half of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; or

Â Â Â Â Â  (B)(i) The farm operator has grown or raised at least one-tenth of the total volume of farm crop or livestock products processed with the machinery and equipment for which the credit is being claimed in three of the five previous income tax years; and

Â Â Â Â Â  (ii) The farm operator has used the machinery and equipment to process at least one-half of the volume of the applicable farm crop or livestock products grown or raised by the farm operator in three of the five previous income tax years.

Â Â Â Â Â  (4) In addition to the requirements under subsection (3) of this section, a credit under this section may be claimed only if:

Â Â Â Â Â  (a) The machinery and equipment is located on land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator; or

Â Â Â Â Â  (b) The machinery and equipment is located on land that is contiguous to land that is specially assessed for farm use under ORS 308A.050 to 308A.128 and the machinery and equipment is owned or otherwise controlled by the farm operator.

Â Â Â Â Â  (5) A credit may be claimed under this section only for qualified machinery and equipment that was subject to assessment and property taxation for the property tax year beginning in the income tax year for which the credit is being claimed.

Â Â Â Â Â  (6) The amount of the credit shall be the lesser of:

Â Â Â Â Â  (a) The effective property tax rate multiplied by the adjusted basis of the qualified machinery and equipment; or

Â Â Â Â Â  (b) $30,000.

Â Â Â Â Â  (7) The adjusted basis of the qualified machinery and equipment shall be the adjusted basis of the qualified machinery and equipment for personal income or corporate excise or income tax purposes as of the last day of the income tax year for which the credit is being claimed, except that the adjusted basis shall be increased by the cost of any qualified machinery and equipment that the taxpayer elected to expense under section 179 of the Internal Revenue Code, until the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes. The adjusted basis shall reflect any depreciation allowable for the current tax year. A credit under this section may not be allowed for a tax year in which the qualified machinery and equipment is fully depreciated for personal income or corporate excise or income tax purposes.

Â Â Â Â Â  (8) The credit allowed under this section for any one tax year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (10) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

Â Â Â Â Â  (11) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

Â Â Â Â Â  (12) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (13) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (14) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.725 Â§3]

Â Â Â Â Â  Note: Section 5, chapter 725, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 5. (1) Sections 3 and 4 of this 2001 Act [315.119 and 315.123] apply to tax years beginning on or after January 1, 2002.

Â Â Â Â Â  (2) Except as provided in section 3 (9) of this 2001 Act [315.119 (9)], credits allowed under section 3 of this 2001 Act apply to tax years beginning before January 1, 2008. [2001 c.725 Â§5]

Â Â Â Â Â  315.120 [Amended by 1953 c.132 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.123 Minimum production and processing volume requirements; recordkeeping requirements. (1) For the first three tax years in which a taxpayer claims a credit under ORS 315.119, a taxpayer shall be deemed to have complied with the applicable minimum production and processing volume requirements of ORS 315.119 (3)(c) if the taxpayer has satisfied these requirements for the preceding tax year.

Â Â Â Â Â  (2) For the fourth tax year in which a taxpayer claims a credit under ORS 315.119, the taxpayer shall be deemed to have complied with the applicable minimum production and processing volume requirements of ORS 315.119 (3)(c) if the taxpayer has satisfied these requirements for the preceding tax year and at least one of the three tax years immediately prior to the preceding tax year.

Â Â Â Â Â  (3) For each tax year in which a credit is claimed under ORS 315.119, the taxpayer shall maintain records sufficient to determine the taxpayerÂs production and processing volume for purposes of ORS 315.119 (3)(c). A taxpayer shall maintain the records required under this subsection for at least 10 years. [2001 c.725 Â§4]

Â Â Â Â Â  Note: See note under 315.119.

Â Â Â Â Â  315.125 [Enacted as 1953 c.197 Â§2; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.134 Fish habitat improvement. (1) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or if the taxpayer is a corporation, the corporation shall be allowed a credit against the taxes otherwise due under ORS chapter 317 or 318), based upon the cost of a fish habitat improvement project certified under ORS 496.260. The amount of the credit shall be 25 percent of the amount certified.

Â Â Â Â Â  (2) To qualify for the credit under this section:

Â Â Â Â Â  (a) The fish habitat improvement project must have been given final certification by the State Department of Fish and Wildlife as provided in ORS 496.260.

Â Â Â Â Â  (b) The credit must be claimed for the year in which final certification for the project is granted.

Â Â Â Â Â  (c) The taxpayer who is allowed the credit must be the person or entity who actually expended funds for construction or installation of the project.

Â Â Â Â Â  (d) The fish habitat improvement project must not be required by existing federal or state statute.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) The tax claim for tax credit shall be substantiated by submission, with the tax return, of the State Department of Fish and Wildlife notice of final project certification. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1993 c.730 Â§10 (enacted in lieu of 316.084, 317.133 and 318.080); 1995 c.54 Â§3]

Â Â Â Â Â  315.138 Screening devices, by-pass devices or fishways; rules. (1) There shall be allowed a credit against tax due under ORS chapter 316, or if the taxpayer is a corporation, under ORS chapter 317, for taxpayers that install screening devices, by-pass devices or fishways, pursuant to ORS 498.306 or 509.585, and the diversion is not part of a hydroelectric project required to be licensed under the Federal Energy Regulatory Commission. Except as allowed in subsection (4) of this section, the credit shall be taken in the tax year in which the final certification is issued under subsection (10) of this section.

Â Â Â Â Â  (2) The credit shall be equal to 50 percent of the taxpayerÂs net certified costs of installing a screening device, by-pass device or fishway. The total credit allowed shall not exceed $5,000 per device installed.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in such second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in such third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in such fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (5) The credit provided by this section shall be in addition to and not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled with respect to the installation of a screening device, by-pass device or fishway. The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (6) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (7) To qualify for the credit the taxpayer must be issued a certificate by the State Department of Fish and Wildlife.

Â Â Â Â Â  (8) To obtain credit under subsection (1) of this section, any person proposing to apply for certification of a screening device, by-pass device or fishway, before installing the screening device, by-pass device or fishway, shall file a request for preliminary certification with the State Department of Fish and Wildlife. The request shall be in a form prescribed by the State Department of Fish and Wildlife. The following conditions shall apply:

Â Â Â Â Â  (a) Within 30 days of the receipt of a request for preliminary certification, the State Department of Fish and Wildlife may require, as a condition precedent to issuance of a preliminary certificate of approval, the submission of plans and specifications. After examination thereof, the State Department of Fish and Wildlife may request corrections and revisions to the plans and specifications. The State Department of Fish and Wildlife may also require any pertinent information necessary to determine whether the proposed screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements.

Â Â Â Â Â  (b) If the State Department of Fish and Wildlife determines that the proposed screening device, by-pass device or fishway is in accordance with State Department of Fish and Wildlife requirements, it shall issue a preliminary certificate approving the screening device, by-pass device or fishway. If the State Department of Fish and Wildlife determines that the screening device, by-pass device or fishway does not comply with State Department of Fish and Wildlife requirements, the State Department of Fish and Wildlife shall issue an order denying certification.

Â Â Â Â Â  (c) If within 90 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the State Department of Fish and Wildlife fails to issue a preliminary certificate of approval and the State Department of Fish and Wildlife fails to issue an order denying certification, the preliminary certificate shall be considered to have been issued. The capital investment must comply with the plans, specifications and any corrections or revisions thereto, if any, previously submitted.

Â Â Â Â Â  (d) Within 30 days from the date of mailing of the order, any person against whom an order is directed pursuant to paragraph (b) of this subsection may demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the State Fish and Wildlife Director. The hearing shall be conducted in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (9) A screening device, by-pass device or fishway that is installed by the State Department of Fish and Wildlife pursuant to ORS 498.306 (8) in response to noncompliance by the person responsible for the water diversion is not eligible for the credit provided in subsection (1) of this section.

Â Â Â Â Â  (10) Upon completion and pursuant to application for final certification, final certification shall be issued by the State Department of Fish and Wildlife if the screening device, by-pass device or fishway was constructed and installed in accordance with State Department of Fish and Wildlife requirements. Final certification shall include a statement of the costs of installation as verified by the State Department of Fish and Wildlife. The credit allowed under this section shall be claimed first for the tax year of the taxpayer in which final certification is issued.

Â Â Â Â Â  (11) Pursuant to the procedures for a contested case under ORS chapter 183, the State Department of Fish and Wildlife may order the revocation of the certificate issued under this section of any taxpayer, if it finds that:

Â Â Â Â Â  (a) The certificate was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate fails to meet State Department of Fish and Wildlife requirements.

Â Â Â Â Â  (12) As soon as the order of revocation under this section has become final the State Department of Fish and Wildlife shall notify the Department of Revenue of such order.

Â Â Â Â Â  (13) If the certificate of a screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, all prior tax relief provided to the holder of the certificate by virtue of the certificate shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder.

Â Â Â Â Â  (14) If the certificate of a screening device, by-pass device or fishway is ordered revoked pursuant to subsection (11) of this section, the certificate holder shall be denied any further relief provided under this section in connection with the screening device, by-pass device or fishway, as the case may be, from and after the date that the order of revocation becomes final.

Â Â Â Â Â  (15) In the event that the screening device, by-pass device or fishway is destroyed by flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place.

Â Â Â Â Â  (16) Screening devices, by-pass devices or fishways that are financed by funds obtained from the Water Development Fund, pursuant to ORS 541.700 to 541.855, shall not be eligible for the credit under any circumstances.

Â Â Â Â Â  (17) The State Department of Fish and Wildlife shall adopt rules for carrying out the provisions of this section and report to the interim committee created under ORS 171.605 to 171.640 to make studies of and inquiries into state revenue matters. [1993 c.730 Â§12 (enacted in lieu of 316.139 and 317.145); 2001 c.923 Â§5; 2007 c.625 Â§2]

Â Â Â Â Â  Note: Section 17, chapter 625, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 17. The amendments to ORS 315.138 by section 2 of this 2007 Act apply to tax credits for screening devices, by-pass devices and fishways first claimed in tax years beginning on or after January 1, 2008, and before January 1, 2014. [2007 c.625 Â§17]

Â Â Â Â Â  Note: 315.138 is repealed January 2, 2014. See sections 2a and 2b, chapter 625, Oregon Laws 2007.

Â Â Â Â Â  315.141 Biomass production or collection. (1) As used in this section:

Â Â Â Â Â  (a) ÂAgricultural producerÂ means a person that produces biomass that is used in
Oregon
as biofuel or to produce biofuel.

Â Â Â Â Â  (b) ÂBiofuelÂ means liquid, gaseous or solid fuels derived from biomass.

Â Â Â Â Â  (c) ÂBiomassÂ means organic matter that is available on a renewable or recurring basis and that is derived from:

Â Â Â Â Â  (A)
Forest
or rangeland woody debris from harvesting or thinning conducted to improve forest or rangeland ecological health and reduce uncharacteristic stand replacing wildfire risk;

Â Â Â Â Â  (B) Wood material from hardwood timber described in ORS 321.267 (3);

Â Â Â Â Â  (C) Agricultural residues;

Â Â Â Â Â  (D) Offal and tallow from animal rendering;

Â Â Â Â Â  (E) Food wastes collected as provided under ORS chapter 459 or 459A;

Â Â Â Â Â  (F) Yard or wood debris collected as provided under ORS chapter 459 or 459A;

Â Â Â Â Â  (G) Wastewater solids; or

Â Â Â Â Â  (H) Crops grown solely to be used for energy.

Â Â Â Â Â  (d) ÂBiomassÂ does not mean wood that has been treated with creosote, pentachlorophenol, inorganic arsenic or other inorganic chemical compounds.

Â Â Â Â Â  (e) ÂBiomass collectorÂ means a person that collects biomass to be used in
Oregon
as biofuel or to produce biofuel.

Â Â Â Â Â  (2)(a) An agricultural producer or biomass collector shall be allowed a credit against the taxes that would otherwise be due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 for:

Â Â Â Â Â  (A) The production of biomass that is used in
Oregon
as biofuel or to produce biofuel; or

Â Â Â Â Â  (B) The collection of biomass that is used in
Oregon
as biofuel or to produce biofuel.

Â Â Â Â Â  (b) A credit under this section may be claimed in the tax year in which the agricultural producer or biomass collector transfers biomass to a biofuel producer.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) of this subsection, a tax credit is not allowed for grain corn, but a tax credit shall be allowed for other corn material.

Â Â Â Â Â  (3) The amount of the credit shall be calculated as follows:

Â Â Â Â Â  (a) Determine the quantity of biomass transferred to a biofuel producer during the tax year;

Â Â Â Â Â  (b) Categorize the biomass into appropriate categories; and

Â Â Â Â Â  (c) Multiply the quantity of biomass in a particular category by the appropriate credit rate for that category, expressed in dollars and cents, that is prescribed in ORS 469.790.

Â Â Â Â Â  (4) The amount of the credit claimed under this section for any tax year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (5)(a) A biofuel producer shall provide a written receipt to an agricultural producer or biomass collector at the time biomass is transferred from the agricultural producer or biomass collector to the biofuel producer. The receipt must state the quantity and type of biomass being transferred and that the biomass is to be used to produce biofuel.

Â Â Â Â Â  (b) Each agricultural producer or biomass collector shall maintain the receipts described in this subsection in their records for a period of at least five years after the tax year in which the credit is claimed or for a longer period of time prescribed by the Department of Revenue.

Â Â Â Â Â  (6) The credit shall be claimed on a form prescribed by the Department of Revenue that contains the information required by the department.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of the taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2007 c.739 Â§2; 2007 c.590 Â§4]

Â Â Â Â Â  Note: Section 6, chapter 739, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) Sections 2 [315.141], 3 [315.144] and 5 [469.790], chapter 739, Oregon Laws 2007, apply to tax credits for tax years beginning on or after January 1, 2007, and before January 1, 2013.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a tax credit is not allowed for wheat grain (other than nongrain wheat material) before tax years beginning on or after January 1, 2009, or on or after January 1, 2013. [2007 c.739 Â§6; 2007 c.590 Â§5]

Â Â Â Â Â  315.144 Transfer of biomass credit. (1) A person that has obtained a tax credit under ORS 315.141 may transfer the credit for consideration to a taxpayer subject to tax under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (2) To transfer the tax credit, the taxpayer earning the credit and the taxpayer that will claim the credit shall jointly file a notice of tax credit transfer with the Department of Revenue. The notice shall be given on a form prescribed by the department that contains all of the following:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the transferor and transferee;

Â Â Â Â Â  (b) The amount of the tax credit; and

Â Â Â Â Â  (c) Any other information required by the department.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a tax credit may not be transferred under this section:

Â Â Â Â Â  (a) From an agricultural producer to a biomass collector claiming a credit for collecting the biomass; or

Â Â Â Â Â  (b) From a biomass collector to an agricultural producer claiming a credit for producing the biomass. [2007 c.739 Â§3]

Â Â Â Â Â  Note: See note under 315.141.

Â Â Â Â Â  315.148 [1993 c.730 Â§14 (enacted in lieu of 316.098, 317.150 and 318.102); 1995 c.54 Â§4; repealed by 1999 c.21 Â§38]

Â Â Â Â Â  315.154 Definitions for crop donation credit. As used in this section and ORS 315.156:

Â Â Â Â Â  (1) ÂApparently wholesome foodÂ means:

Â Â Â Â Â  (a) Food fit for human consumption; and

Â Â Â Â Â  (b) Food that meets all quality and labeling standards imposed by federal, state or local laws, even though the food may not be readily marketable due to appearance, age, freshness, grade, size, surplus or other condition.

Â Â Â Â Â  (2) ÂCropÂ means an agricultural crop producing food for human consumption and includes, but is not limited to, bedding plants that produce food, orchard stock intended for the production of food and livestock that may be processed into food for human consumption.

Â Â Â Â Â  (3) ÂFood bank or other charitable organizationÂ means any organization located in this state, including but not limited to a gleaning cooperative, that is exempt from federal income taxes under section 501(c)(3) of the Internal Revenue Code and that has as a principal or ongoing purpose the distribution of food to children or homeless, unemployed, elderly or low-income individuals.

Â Â Â Â Â  (4) ÂGrowerÂ includes a person who raises livestock.

Â Â Â Â Â  (5) ÂQualified donationÂ means the harvest or post-harvest contribution in Oregon of a crop or a portion of a crop grown primarily to be sold for cash that is donated by the grower of the crop to a gleaning cooperative, food bank or other charitable organization engaged in the distribution of food without charge, at such a time that the crop is still usable as food for human consumption and:

Â Â Â Â Â  (a) The grower of the crop has supplied any crop contract quota with the wholesale or retail buyer;

Â Â Â Â Â  (b) If the grower of the crop is a party to a contingent supply contract, the wholesale or retail buyer reduces the crop quota that was reasonably anticipated to be supplied by the grower; or

Â Â Â Â Â  (c) The grower of the crop otherwise determines to make a donation of apparently wholesome food.

Â Â Â Â Â  (6) ÂWholesale market priceÂ means the market price for the produce determined either by:

Â Â Â Â Â  (a) The amount paid to the grower by the last previous cash buyer of the particular crop; or

Â Â Â Â Â  (b) In the event there is no previous cash buyer, a market price based upon the market price of the nearest regional wholesale buyer or the regional u-pick market price. [1993 c.730 Â§16 (enacted in lieu of 316.089); 1999 c.21 Â§39; 2001 c.222 Â§1]

Â Â Â Â Â  315.155 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.156 Crop donation; forms. (1) A taxpaying individual or corporation that is a grower of a crop and that makes a qualified donation of the crop shall be allowed a credit against the taxes otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, as follows:

Â Â Â Â Â  (a) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(a) or (b), the amount of the credit shall be 10 percent of the value of the quantity of the crop donated computed at the wholesale market price.

Â Â Â Â Â  (b) In the case of a qualified donation made under circumstances described in ORS 315.154 (5)(c), the amount of the credit shall be 10 percent of the value of the quantity of the crop donated computed at the wholesale market price that the grower would have received had the quantity of the crop donated been sold or salable.

Â Â Â Â Â  (2) At the time of donation, the director, supervisor or other appropriate official of the entity to which a qualified donation is made shall supply to the grower of the crop donated two copies of a form prescribed by the Department of Revenue. The forms shall contain:

Â Â Â Â Â  (a) The name and address of the grower;

Â Â Â Â Â  (b) The description and quantity of the donated crop;

Â Â Â Â Â  (c) The signature of the director, supervisor or other appropriate official of the entity receiving the donated crop verifying that the produce was or will be distributed to children or homeless, unemployed, elderly or low-income individuals;

Â Â Â Â Â  (d) The wholesale market price; and

Â Â Â Â Â  (e) Other information required by the Department of Revenue by rule.

Â Â Â Â Â  (3) Tax claim for tax credit shall be substantiated by submission with the tax return, of the form described in subsection (2) of this section, a statement verified by the taxpayer that the qualified donation was made under circumstances described in ORS 315.154 (5) and a copy of an invoice or other statement identifying the price received by the grower for the crops of comparable grade or quality if there is a previous cash buyer. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5)(a) A nonresident individual shall be allowed the credit computed under this section in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [1993 c.730 Â§18 (enacted in lieu of 316.091, 317.148 and 318.104); 1995 c.54 Â§5; 1999 c.21 Â§40; 2001 c.222 Â§2]

Â Â Â Â Â  315.160 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.163 Definitions for ORS 315.163 to 315.172. As used in ORS 315.163 to 315.172:

Â Â Â Â Â  (1) ÂAcquisition costsÂ means the cost of acquiring buildings, structures and improvements that constitute or will constitute farmworker housing. ÂAcquisition costsÂ does not include the cost of acquiring land on which farmworker housing is or will be located.

Â Â Â Â Â  (2) ÂCondition of habitabilityÂ means a condition that is in compliance with:

Â Â Â Â Â  (a) The applicable provisions of the state building code under ORS chapter 455 and the rules adopted thereunder; or

Â Â Â Â Â  (b) If determined on or before December 31, 1995, sections 12 and 13, chapter 964, Oregon Laws 1989.

Â Â Â Â Â  (3) ÂContributorÂ means a person that acquired, constructed, manufactured or installed farmworker housing or contributed money to finance a farmworker housing project.

Â Â Â Â Â  (4) ÂEligible costsÂ includes acquisition costs, finance costs, construction costs, excavation costs, installation costs and permit costs and excludes land costs.

Â Â Â Â Â  (5) ÂFarmworkerÂ means any person who, for an agreed remuneration or rate of pay, performs temporary or permanent labor for another in the production of farm products or in the planting, cultivating or harvesting of seasonal agricultural crops or in the forestation or reforestation of lands, including but not limited to the planting, transplanting, tubing, precommercial thinning and thinning of trees and seedlings, the clearing, piling and disposal of brush and slash and other related activities.

Â Â Â Â Â  (6) ÂFarmworker housingÂ means housing:

Â Â Â Â Â  (a) Limited to occupancy by farmworkers and their immediate families; and

Â Â Â Â Â  (b) No dwelling unit of which is occupied by a relative of the owner or operator of the farmworker housing.

Â Â Â Â Â  (7) ÂFarmworker housing projectÂ means the acquisition, construction, installation or rehabilitation of farmworker housing.

Â Â Â Â Â  (8) ÂOwnerÂ means a person that owns farmworker housing. ÂOwnerÂ does not include a person that only has an interest in the housing as a holder of a security interest.

Â Â Â Â Â  (9) ÂRehabilitationÂ means to make repairs or improvements to a building that improve its livability and are consistent with applicable building codes.

Â Â Â Â Â  (10) ÂRelativeÂ means a brother or sister (whether by the whole or by half blood), spouse, ancestor (whether by law or by blood), or lineal descendant of an individual.

Â Â Â Â Â  (11) ÂTaxpayerÂ includes a nonprofit corporation or other person not subject to tax under ORS chapter 316, 317 or 318. [2003 c.588 Â§1]

Â Â Â Â Â  315.164 Farmworker housing projects; rules. (1) A taxpayer who is the owner or operator of farmworker housing is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or against the taxes otherwise due under ORS chapter 317, if the taxpayer is a corporation. The total amount of the credit shall be equal to 50 percent of the eligible costs actually paid or incurred by the taxpayer to complete a farmworker housing project, to the extent the eligible costs actually paid or incurred by the taxpayer do not exceed the estimate of eligible costs approved by the Housing and Community Services Department under ORS 315.167.

Â Â Â Â Â  (2) A taxpayer who is otherwise eligible to claim a credit under this section may elect to transfer all or a portion of the credit to a contributor in the manner provided in ORS 315.169.

Â Â Â Â Â  (3)(a) The credit allowed under this section may be taken for the tax year in which the farmworker housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

Â Â Â Â Â  (b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (1) of this section.

Â Â Â Â Â  (4)(a) To claim a credit under this section, a taxpayer must show in each year following the completion of a farmworker housing project that the housing continues to be operated as farmworker housing.

Â Â Â Â Â  (b) A taxpayer need not make the showing required in paragraph (a) of this subsection if the Housing and Community Services Department waives the requirement after the taxpayer has successfully met the requirement for the first five years after completion of the housing project.

Â Â Â Â Â  (c) The Housing and Community Services Department shall determine by rule the factors necessary to grant a waiver. Such factors may include a documented decline in a particular area for farmworker housing.

Â Â Â Â Â  (5) The credit shall apply only to a farmworker housing project that is located within this state and physically begun on or after January 1, 1990.

Â Â Â Â Â  (6)(a) A credit may not be allowed under this section unless the taxpayer claiming credit under this section:

Â Â Â Â Â  (A) Obtains a letter of credit approval from the Housing and Community Services Department pursuant to ORS 315.167; and

Â Â Â Â Â  (B) Files with the Department of Revenue an annual certification providing that all occupied units for which credit is being claimed are occupied by farmworkers and their immediate families.

Â Â Â Â Â  (b) The certification described under this subsection shall be made on the form and in the time and manner prescribed by the Department of Revenue.

Â Â Â Â Â  (7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (9)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the project to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the year.

Â Â Â Â Â  (b) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (10) For a taxpayer to receive a credit under this section, the farmworker housing must:

Â Â Â Â Â  (a) Comply with all occupational safety or health laws, rules, regulations and standards;

Â Â Â Â Â  (b) If registration is required, be registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (c) Upon occupancy and if an indorsement is required, be operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; and

Â Â Â Â Â  (d) Continue to be operated as farmworker housing for a period of at least 10 years after the completion of the farmworker housing project, unless a waiver has been granted under subsection (4) of this section.

Â Â Â Â Â  (11)(a) Pursuant to the procedures for a contested case under ORS chapter 183, the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that:

Â Â Â Â Â  (A) The credit was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (B) In the event that an owner or operator claims or claimed the credit:

Â Â Â Â Â  (i) The taxpayer has failed to continue to substantially comply with the occupational safety or health laws, rules, regulations or standards;

Â Â Â Â Â  (ii) After occupancy and if registration is required, the farmworker housing is not registered as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (iii) After occupancy and if an indorsement is required, the farmworker housing is not operated by a person who holds a valid indorsement as a farmworker camp operator under ORS 658.730; or

Â Â Â Â Â  (iv) The taxpayer has failed to make a showing that the housing continues to be operated as farmworker housing as required under subsection (4)(a) of this section and the taxpayer has not been granted a waiver by the Housing and Community Services Department under subsection (4)(b) of this section.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the farmworker housing project, as the case may be, from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (12) In the event that the farmworker housing is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as defined in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayerÂs direction, then the fire chief shall notify the Department of Revenue. Upon conviction of arson, the Department of Revenue shall disallow the credit in accordance with subsection (11) of this section.

Â Â Â Â Â  (13)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (14) The Department of Revenue may adopt rules for carrying out the provisions of this section. [1993 c.730 Â§20 (enacted in lieu of 316.154 and 317.146); 1993 c.730 Â§20a; 1995 c.500 Â§10; 1995 c.746 Â§52; 2001 c.613 Â§13a; 2001 c.625 Â§2; 2001 c.868 Â§1; 2003 c.588 Â§Â§3,5]

Â Â Â Â Â  315.165 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.167 Farmworker housing credit application; procedure; limitation; rules. (1)(a) Prior to six months after beginning a farmworker housing project:

Â Â Â Â Â  (A) For which credit under ORS 315.164 will be claimed, an owner or operator of farmworker housing shall apply to the Housing and Community Services Department for a letter of credit approval.

Â Â Â Â Â  (B) For which credit under ORS 315.169 will be claimed, a contributor shall apply to the Housing and Community Services Department for a letter of credit approval.

Â Â Â Â Â  (b) If a portion of credit for a farmworker housing project is to be claimed by the owner or operator of farmworker housing under ORS 315.164 and the remainder is to be claimed by a contributor under ORS 315.169, the application described in this section shall be filed jointly by the owner or operator of farmworker housing and the contributor.

Â Â Â Â Â  (2) The application shall be on such form as is prescribed by the Housing and Community Services Department and shall provide:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) The location of the proposed farmworker housing;

Â Â Â Â Â  (c) A description of the project identifying the type of housing that is the subject of the project;

Â Â Â Â Â  (d) An estimate of the eligible costs of the project; and

Â Â Â Â Â  (e) Any other information as the Housing and Community Services Department may require.

Â Â Â Â Â  (3) The Housing and Community Services Department may review applications using any reasonable system of prioritizing review established by department rule.

Â Â Â Â Â  (4) Applications filed in compliance with this section shall be approved by the Housing and Community Services Department to the extent that the total of estimated eligible costs for all approved projects for the calendar year is equal to or less than $7.25 million. No application shall be approved if the addition of the estimated eligible costs of the project to the estimated eligible costs for all approved projects for the calendar year would exceed $7.25 million.

Â Â Â Â Â  (5) Upon approval of an application, the Housing and Community Services Department shall prepare a letter of credit approval. The letter shall state the approved amount of estimated eligible costs for the project and, if applicable, the portion of credit to be claimed by an owner or operator of farmworker housing under ORS 315.164 and the portion of credit to be claimed by a contributor under ORS 315.169. The letter shall be sent:

Â Â Â Â Â  (a) To the owner or operator of farmworker housing, if any credit is to be claimed under ORS 315.164; and

Â Â Â Â Â  (b) To the contributor, if any credit is to be claimed under ORS 315.169.

Â Â Â Â Â  (6) At the conclusion of each calendar year, the Housing and Community Services Department shall send a list of the names, addresses and taxpayer identification numbers of taxpayers to whom a letter of credit approval has been issued under this section during the calendar year, along with approved amounts of estimated eligible costs for each project, to the Department of Revenue.

Â Â Â Â Â  (7) Notwithstanding that a letter of credit approval has been issued to a taxpayer under this section, the Department of Revenue may disallow, in whole or in part, a claim for credit under ORS 315.164 upon the Department of RevenueÂs determination that under the provisions of ORS 315.164 the taxpayer is not entitled to the credit or is only entitled to a portion of the amount claimed. [1995 c.746 Â§52a; 2001 c.613 Â§14; 2001 c.625 Â§3; 2001 c.868 Â§5; 2003 c.588 Â§Â§6a,7]

Â Â Â Â Â  315.169 Farmworker housing contributor credit; transfer of farmworker housing owner or operator credit; continued eligibility; rules. (1) A taxpayer that is a contributor is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or ORS chapter 317, if the taxpayer is a corporation, to the extent the owner or operator of farmworker housing transferred all or a portion of the credit allowed to the owner or operator under ORS 315.164.

Â Â Â Â Â  (2) An owner or operator of farmworker housing may transfer all or a portion of the credit allowed to the owner or operator under ORS 315.164 to one or more contributors but the amount transferred may not total more than the total credit the owner or operator may claim.

Â Â Â Â Â  (3) To receive a credit under this section:

Â Â Â Â Â  (a) The contributor must obtain a letter of credit approval from the Housing and Community Services Department under ORS 315.167; or

Â Â Â Â Â  (b) If the owner or operator of farmworker housing elects to transfer all or a portion of the credit allowed under ORS 315.164 after the date that a letter of credit approval has been issued to the owner or operator, the owner or operator and the contributor must jointly file a statement with the Department of Revenue stating the portion of the credit the contributor is allowed to claim and any other information the department may require by rule.

Â Â Â Â Â  (4) A contributor remains eligible to receive a credit under this section even if the owner or operator of the farmworker housing becomes ineligible for the credit as a result of:

Â Â Â Â Â  (a) Failure to file the annual certification under ORS 315.164 (6);

Â Â Â Â Â  (b) Failure to continue to substantially comply with occupational safety or health laws, rules, regulations or standards under ORS 315.164 (10);

Â Â Â Â Â  (c) Failure to register as a farmworker camp with the Department of Consumer and Business Services under ORS 658.750;

Â Â Â Â Â  (d) Failure of the operator to hold a valid indorsement as a farmworker camp operator under ORS 658.730; or

Â Â Â Â Â  (e) Failure to comply with any other rules or provisions relating to the operation or maintenance of the farmworker housing after the contributor has completed work on the project.

Â Â Â Â Â  (5)(a) A contributor does not remain eligible to receive a credit under this section if the Department of Revenue finds, by order of a disallowance of credit and pursuant to the procedures for a contested case under ORS chapter 183, that the contributor obtained the credit by fraud or misrepresentation, including a finding that the housing did not comply with all occupational safety or health laws, rules, regulations and standards applicable for farmworker housing at the time the housing was completed.

Â Â Â Â Â  (b) If the credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section, in connection with the farmworker housing project, as the case may be, from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (6)(a) The credit allowed under this section may be taken for the tax year in which the farmworker housing project is completed or in any of the nine tax years succeeding the tax year in which the project is completed.

Â Â Â Â Â  (b) The credit allowed in any one tax year may not exceed 20 percent of the amount determined under subsection (2) of this section that was transferred to the contributor claiming the credit.

Â Â Â Â Â  (7) Except as provided under subsection (8) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, and any credit not used in that eighth succeeding tax year may be carried forward and used in the ninth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (9)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (10) The department may adopt rules for carrying out the provisions of this section. [2001 c.868 Â§3; 2003 c.588 Â§Â§9,11]

Â Â Â Â Â  315.170 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.172 Collection of taxes upon disallowance of farmworker housing credit. Upon an order of the disallowance of a credit for farmworker housing under ORS 315.164 (11) or 315.169 (5), the Department of Revenue immediately shall collect any taxes due by reason of the disallowance and shall have the benefit of all the laws of this state pertaining to the collection of income and excise taxes. An assessment of the taxes is not necessary and a statute of limitation shall not preclude the collection of the taxes. [2001 c.868 Â§4; 2003 c.588 Â§15]

Â Â Â Â Â  315.175 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.180 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.185 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.190 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.195 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.200 [Repealed by 1965 c.26 Â§6]

CHILDREN AND FAMILIES; POVERTY RELIEF

Â Â Â Â Â  315.204 Dependent care assistance; rules. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a resident employer or to a corporation that is an employer for amounts paid or incurred during the taxable year by the employer for dependent care assistance actually provided to an employee if the assistance is furnished pursuant to a program which meets the requirements of section 129(d) of the Internal Revenue Code and if the employer has received a certificate as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) Each employer that elects to receive a credit allowed under subsection (1) of this section must submit an application to the Child Care Division of the Employment Department each year the employer wishes to receive the credit. The Child Care Division shall prescribe by rule the form of the application and the information required to be given on the application.

Â Â Â Â Â  (b) The Child Care Division shall issue a certificate to each employer that submits an application under this subsection.

Â Â Â Â Â  (3) The amount of the credit allowed under subsection (1) of this section shall be 50 percent of the amount so paid or incurred by the employer during the taxable year but shall not exceed $2,500 of dependent care assistance actually provided to the employee.

Â Â Â Â Â  (4)(a) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to a resident employer, or to a corporation that is an employer, based upon amounts paid or incurred by the employer during the taxable year to provide information and referral services to assist employees of the employer employed within this state to obtain dependent care.

Â Â Â Â Â  (b) The amount of the credit allowed under this subsection shall be 50 percent of the amounts paid or incurred during the taxable year.

Â Â Â Â Â  (5) No amount paid or incurred during the taxable year of an employer in providing dependent care assistance to any employee shall qualify for the credit allowed under subsection (1) of this section if the amount was paid or incurred to an individual described in section 129(c)(1) or (2) of the Internal Revenue Code.

Â Â Â Â Â  (6) No amount paid or incurred by an employer to provide dependent care assistance to an employee shall qualify for the credit allowed under subsection (1) of this section if the amount paid or incurred is paid or incurred pursuant to a salary reduction plan or is not paid or incurred for services performed within this state.

Â Â Â Â Â  (7) If the credit allowed under subsection (1) or (4) of this section is claimed, the amount of any deduction allowed or allowable under ORS chapter 316, 317 or 318 for the amount that qualifies for the credit (or upon which the credit is based) shall be reduced by the dollar amount of the credit allowed. The election to claim a credit allowed under this section shall be made at the time of filing the tax return in accordance with any rules adopted by the Department of Revenue.

Â Â Â Â Â  (8) The amount upon which the credit allowed under subsection (1) of this section is based shall not be included in the gross income of the employee to whom the dependent care assistance is provided. However, the amount excluded from the income of an employee under this section shall not exceed the limitations provided in section 129(b) of the Internal Revenue Code. For purposes of ORS 316.162, with respect to an employee to whom dependent care assistance is provided, ÂwagesÂ does not include any amount excluded under this subsection. Amounts excluded under this subsection shall not qualify as expenses for which a credit is allowed to the employee under ORS 316.078.

Â Â Â Â Â  (9) A nonresident shall be allowed the credit allowed under subsection (1) or (4) of this section. The credit shall be computed in the same manner and be subject to the same limitations as the credit granted to a resident.

Â Â Â Â Â  (10) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (11) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (12) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (13) For purposes of the credit allowed under subsection (1) or (4) of this section:

Â Â Â Â Â  (a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

Â Â Â Â Â  (b) ÂEmployerÂ means an employer carrying on a business, trade, occupation or profession in this state.

Â Â Â Â Â  (14) In the case of an on-site facility, in accordance with any rules adopted by the department, the amount upon which the credit allowed under subsection (1) of this section is based, with respect to any dependent, shall be based upon utilization and the value of the services provided. [1993 c.730 Â§22 (enacted in lieu of 316.134, 317.135 and 318.175); 1995 c.79 Â§163; 1997 c.839 Â§65; 2001 c.674 Â§14]

Â Â Â Â Â  Note: Section 10, chapter 682, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 10. ORS 315.204 applies to tax years beginning on or after January 1, 1988, and before January 1, 2017. [1987 c.682 Â§10; 1991 c.929 Â§3; 2001 c.674 Â§1; 2005 c.485 Â§1]

Â Â Â Â Â  315.205 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.208 Dependent care facilities. (1) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) is allowed to an employer, based upon costs actually paid or incurred by the employer, to acquire, construct, reconstruct, renovate or otherwise improve real property so that the property may be used primarily as a dependent care facility.

Â Â Â Â Â  (2) The credit allowed under this section shall be the lesser of:

Â Â Â Â Â  (a) $2,500, multiplied by the number of full-time equivalent employees employed by the employer (on the property or within such proximity to the property that any dependents of the employees may be cared for in the facility) on any date within the two years immediately preceding the end of the first tax year for which credit is first claimed; or

Â Â Â Â Â  (b) Fifty percent of the cost of the acquisition, construction, reconstruction, renovation or other improvement; or

Â Â Â Â Â  (c) $100,000.

Â Â Â Â Â  (3) To qualify for the credit allowed under subsection (1) of this section:

Â Â Â Â Â  (a) The amounts paid or incurred by the employer for the acquisition, construction, reconstruction, renovation or other improvement to real property may be paid or incurred either:

Â Â Â Â Â  (A) To another to be used to acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be used as a dependent care facility with which the employer contracts to make dependent care assistance payments which payments are wholly or partially entitled to exclusion from income of the employee for federal tax purposes under section 129 of the Internal Revenue Code; or

Â Â Â Â Â  (B) To acquire, construct, reconstruct, renovate or otherwise improve real property to the end that it may be operated by the employer, or a combination of employers, to provide dependent care assistance to the employees of the employer under a program or programs under which the assistance is, under section 129 of the Internal Revenue Code, wholly or partially excluded from the income of the employee.

Â Â Â Â Â  (b) The property must be in actual use as a dependent care facility on the last day of the tax year for which credit is claimed and dependent care services assisted by the employer must take place on the acquired, constructed, reconstructed, renovated or improved property and must be entitled to an exclusion (whole or partial) from the income of the employee for federal tax purposes under section 129 of the Internal Revenue Code on the last day of the tax year for which credit is claimed.

Â Â Â Â Â  (c) The person or persons operating the dependent care facility on the property acquired, constructed, reconstructed, renovated or improved must hold a certification (temporary or not) issued under ORS 657A.030 and 657A.250 to 657A.450 by the Child Care Division to operate the facility on the property on the last day of the tax year of any tax year in which credit under this section is claimed.

Â Â Â Â Â  (d) The dependent care facility acquired, constructed, reconstructed, renovated or otherwise improved must be located in
Oregon
. No credit shall be allowed under this section if the dependent care facility is not acquired, constructed, reconstructed, renovated or improved to accommodate six or more children.

Â Â Â Â Â  (e) The employer must meet any other requirements or furnish any information, including information furnished by the employees or person operating the dependent care facility, to the Department of Revenue that the department requires under its rules to carry out the purposes of this section.

Â Â Â Â Â  (f) The dependent care facility, the costs of the acquisition, construction, reconstruction, renovation or improvement upon which the credit granted under this section is based, must be placed in operation before January 1, 2002.

Â Â Â Â Â  (4) The total amount of the costs upon which the credit allowable under this section is based, and the total amount of the credit, shall be determined by the employer, subject to any rules adopted by the department, during the tax year in which the property acquired, constructed, reconstructed, renovated or otherwise improved is first placed in operation as a dependent care facility certified by the Child Care Division under ORS 657A.030 and 657A.250 to 657A.450. One-tenth of the total credit is allowable in that tax year and one-tenth of the total credit is allowable in each succeeding tax year, not to exceed nine tax years, thereafter. No credit shall be allowed under this section for any tax year at the end of which the dependent care facility is not in actual operation under a current certification (temporary or not) issued by the Child Care Division nor shall any credit be allowed for any tax year at the end of which the employer is not providing dependent care assistance entitled to exclusion (whole or partial) from employee income for federal tax purposes under section 129 of the Internal Revenue Code for dependent care on the property. Any tax credit allowable under this section in a tax year may be carried forward in the same manner and to the same tax years as if it were a tax credit described in ORS 315.204.

Â Â Â Â Â  (5) Nothing in this section shall affect the computation of depreciation or basis of a dependent care facility. If a deduction is allowed for purposes of ORS chapter 316, 317 or 318 for the amounts paid or incurred upon which the credit under this section is based, the deduction shall be reduced by the dollar amount of the credit granted under this section.

Â Â Â Â Â  (6) For purposes of the credit allowed under this section:

Â Â Â Â Â  (a) The definitions and special rules contained in section 129(e) of the Internal Revenue Code shall apply to the extent applicable.

Â Â Â Â Â  (b) ÂEmployerÂ means a resident, part-year resident or full-year nonresident employer carrying on a business, trade, occupation or profession in this state.

Â Â Â Â Â  (7) The department shall require that evidence that the person operating the dependent care facility on the date that the taxpayerÂs tax year ends holds a current certification (temporary or otherwise) to operate the facility accompany the tax return on which any amount of tax credit granted under this section is claimed, or that such evidence be separately furnished. If the evidence is not so furnished, no credit shall be allowed for the tax year for which the evidence is not furnished. The Child Care Division shall cooperate by making such evidence, in an appropriate form, available to the person operating the facility, if the person is currently certified (temporary or not) so that, if necessary, it may be made available to the taxpayer. [1993 c.730 Â§24 (enacted in lieu of 316.132, 317.114 and 318.160); 1997 c.325 Â§37; 1997 c.839 Â§66; 1999 c.743 Â§21]

Â Â Â Â Â  315.210 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.213 Child Care Division contributions. (1) A credit against the taxes otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318 is allowed to a taxpayer for certified contributions made to the Child Care Division under ORS 657A.706.

Â Â Â Â Â  (2) The amount of a tax credit available to a taxpayer for a tax year under this section shall equal the amount stated in the tax credit certificate received under ORS 657A.706.

Â Â Â Â Â  (3) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year in which the credit is claimed.

Â Â Â Â Â  (4) If the amount claimed as a credit under this section is allowed as a deduction for federal tax purposes, the amount allowed as a credit under this section shall be added to federal taxable income for
Oregon
tax purposes.

Â Â Â Â Â  (5) A credit under this section may be claimed by a nonresident or part-year resident without proration.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) The definitions in ORS 657A.700 apply to this section. [2001 c.674 Â§10; 2003 c.473 Â§8]

Â Â Â Â Â  Note: Section 13, chapter 674, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 13. ORS 315.213 applies to tax years beginning on or after January 1, 2002, and before January 1, 2013. [2001 c.674 Â§13; 2003 c.473 Â§9; 2007 c.880 Â§1]

Â Â Â Â Â  315.215 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.234 [1993 c.730 Â§26 (enacted in lieu of 316.133 and 317.134); 1995 c.54 Â§6; 1995 c.746 Â§49; repealed by 2005 c.94 Â§81]

Â Â Â Â Â  315.237 Employee and dependent scholarship program payments. (1) As used in this section, Âqualified scholarshipÂ means a scholarship that meets the criteria set forth or incorporated into the letter of employee and dependent scholarship program certification issued by the Oregon Student Assistance Commission under ORS 348.618.

Â Â Â Â Â  (2) A credit against the taxes otherwise due under ORS chapter 316 is allowed to a resident employer (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) that has received:

Â Â Â Â Â  (a) Program certification from the Oregon Student Assistance Commission under ORS 348.618; and

Â Â Â Â Â  (b) Tax credit certification under ORS 348.621 for the calendar year in which the tax year of the taxpayer begins.

Â Â Â Â Â  (3) The amount of the credit allowed to a taxpayer under this section shall equal 50 percent of the amount of qualified scholarship funds actually paid to or on behalf of qualified scholarship recipients during the tax year.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (5) The credit allowed to a taxpayer for a tax year under this section may not exceed $50,000.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (8) The credit shall be claimed on the form and in the time and manner in which the department shall prescribe. If the taxpayer is required to do so by the department, the taxpayer shall file a copy of the letter of tax credit certification issued by the commission with the taxpayerÂs return for the tax year in which a credit under this section is claimed. [2001 c.475 Â§8]

Â Â Â Â Â  315.254 Youth apprenticeship sponsorship. (1) A business tax credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) shall be allowed to an eligible taxpayer who sponsors eligible students who began participation in the youth apprenticeship program established under ORS 344.745 and 344.750 prior to November 4, 1993. The amount of the credit shall be the wages paid to participating students by the sponsoring employer taxpayer during the tax year, excluding wages paid after the first year of participation, and in an amount not to exceed $2,500 in any one tax year.

Â Â Â Â Â  (2)(a) A nonresident employer shall be allowed the credit provided under this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (4)(a) The credit allowed under this section is in addition to any deduction otherwise allowable under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (b) No other credit allowed under this chapter or ORS chapter 316, 317 or 318 shall be based upon all or any portion of amounts upon which the credit allowed under this section is based. [1993 c.730 Â§28 (enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  315.255 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.259 First Break Program; rules. (1) The tax credits provided under this section may be referred to as the First Break Program.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCertificateÂ means a certificate issued by a community-based organization under subsection (5) of this section that certifies an individual as a qualified youth.

Â Â Â Â Â  (b) ÂCommunity-based organizationÂ means an organization designated by the Employment Department by rule as an organization authorized to certify individuals as qualified youths for purposes of this section, including all local commissions on children and families, schools or class groups offering alternative education programs under ORS 336.615 to 336.375, the federal Job Corps, school districts and the Youth Employment and Empowerment Coalition.

Â Â Â Â Â  (c) ÂEmployerÂ means an employer subject to taxation under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (d) ÂHiring dateÂ means the date on which the individual begins work for the first employer after becoming a qualified youth.

Â Â Â Â Â  (e) ÂQualified youthÂ or Âqualified youth employeeÂ means an individual who is 14 to 23 years of age on the hiring date and who has received a certificate pursuant to subsection (5) of this section from a community-based organization identifying the youth as eligible to participate in the First Break Program according to rules adopted by the Employment Department.

Â Â Â Â Â  (f) ÂSustained employmentÂ means employment:

Â Â Â Â Â  (A)(i) Of at least six months during the 12-month period following the hiring date; and

Â Â Â Â Â  (ii) By three or fewer employers during the 12-month period following the hiring date; or

Â Â Â Â Â  (B) Of a full-time student for at least two months during the period between May 1 and September 15.

Â Â Â Â Â  (3)(a) A credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation that is an employer, under ORS chapter 317 or 318) is allowed to a resident employer, based upon wages actually paid by the employer to a qualified youth employee.

Â Â Â Â Â  (b) The credit allowed under this subsection shall be allowed for the tax year in which ends the 12-month period following the hiring date of the qualified youth employee. Nothing in this paragraph shall be interpreted to require the employer to employ the qualified youth for the entire 12-month period in order to be eligible for the credit under this subsection.

Â Â Â Â Â  (4) The amount of the credit provided under subsection (3) of this section shall be equal to the lesser of:

Â Â Â Â Â  (a) $1,000;

Â Â Â Â Â  (b) The amount of credit provided for in paragraph (a) of this subsection that has not already been taken into account by a previous employer of the qualified youth employee; or

Â Â Â Â Â  (c) 50 percent of the wages paid to the qualified youth employee during the 12-month period following the qualified youth employeeÂs hiring date.

Â Â Â Â Â  (5)(a) The Employment Department shall authorize each community-based organization to issue only a fixed number of certificates, the amount to be determined by the Employment Department, but not to exceed 1,500 certificates.

Â Â Â Â Â  (b) Each certificate is valid only for a two-year period from the date it is issued to a qualified youth by a community-based organization.

Â Â Â Â Â  (c) A community-based organization shall track the use of each certificate issued by it to a qualified youth and, if the youth is employed by more than one employer during the time the certificate is issued, shall calculate the amount of maximum credit allowable under subsection (4) of this section and shall inform each subsequent employer of the maximum amount of credit under this section to which the employer may be entitled.

Â Â Â Â Â  (d) If the community-based organization determines that the qualified youth is unable or unwilling to find or maintain sustained employment, the community-based organization shall cancel the certificate and inform the Employment Department of the cancellation. Upon cancellation of a certificate, the Employment Department may authorize any community-based organization to issue a new certificate to a qualified youth, provided that the total number of outstanding certificates and unissued certificates authorized to be issued does not exceed 1,500.

Â Â Â Â Â  (e) If the community-based organization determines that all of the employers of a qualified youth are collectively entitled to 80 percent or more of the tax credit provided under this section at the time the qualified youth becomes unemployed, the community-based organization shall withdraw the certificate, and any subsequent employer shall not be entitled to a credit under this section for employment of the qualified youth. A certificate that is withdrawn under this paragraph shall not be reissued.

Â Â Â Â Â  (f) No certificate may be issued under this subsection on or after January 1, 2005.

Â Â Â Â Â  (6) Wages taken into account for purposes of subsection (4) of this section shall not include any amount paid by the employer to an individual for whom the employer receives federal funds for on-the-job training of the individual.

Â Â Â Â Â  (7) Only one employer at a time shall be eligible for the credit provided under this section for the employment of a qualified youth employee.

Â Â Â Â Â  (8)(a) A nonresident shall be allowed the credit provided under subsection (3) of this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by subsection (3) of this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by subsection (3) of this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (10)(a) The credit allowed under subsection (3) of this section is in addition to any deduction otherwise allowable under ORS chapter 316, 317 or 318.

Â Â Â Â Â  (b) No other credit allowed under this chapter or ORS chapter 316, 317 or 318 shall be based upon all or any portion of amounts upon which the credit allowed under subsection (3) of this section is based.

Â Â Â Â Â  (11) An employer receiving a credit under subsection (3) of this section shall maintain records for each qualified youth employee establishing that the employee was certified by a community-based organization as a qualified youth on or before the hiring date. The records shall be retained for a period of four years after the tax year in which a credit provided under subsection (3) of this section is taken.

Â Â Â Â Â  (12) The Employment Department shall adopt rules that:

Â Â Â Â Â  (a) Provide the criteria by which a youth may be identified as eligible to participate in the First Break Program.

Â Â Â Â Â  (b) Designate community-based organizations that may issue the certificates described in subsection (5) of this section, including all local commissions on children and families, schools and class groups offering alternative education programs, the federal Jobs Corps, school districts and the Youth Employment and Empowerment Coalition. [1995 c.648 Â§2; 1997 c.325 Â§38; 1999 c.59 Â§78; 1999 c.741 Â§1]

Â Â Â Â Â  315.260 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.262 Working family child care; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild careÂ means care provided to a qualifying child of the taxpayer for the purpose of allowing the taxpayer to be gainfully employed, to seek employment or to attend school on a full-time or part-time basis, except that the term does not include care provided by:

Â Â Â Â Â  (A) The childÂs parent or guardian, unless the care is provided in a certified or registered child care facility; or

Â Â Â Â Â  (B) A person who has a relationship to the taxpayer that is described in section 152(a) of the Internal Revenue Code who has not yet attained 19 years of age at the close of the tax year.

Â Â Â Â Â  (b) ÂChild care expensesÂ means the costs associated with providing child care to a qualifying child of a qualified taxpayer.

Â Â Â Â Â  (c) ÂDisabilityÂ means a physical or cognitive condition that results in a person requiring assistance with activities of daily living.

Â Â Â Â Â  (d) ÂEarned incomeÂ has the meaning given that term in section 32 of the Internal Revenue Code.

Â Â Â Â Â  (e) ÂQualified taxpayerÂ means a taxpayer:

Â Â Â Â Â  (A) Who is an
Oregon
resident with at least $6,000 of earned income for the tax year or who is a nonresident of
Oregon
with at least $6,000 of earned income from
Oregon
sources for the tax year;

Â Â Â Â Â  (B) With federal adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level;

Â Â Â Â Â  (C) With
Oregon
adjusted gross income for the tax year that does not exceed 250 percent of the federal poverty level; and

Â Â Â Â Â  (D) Who does not have more than the maximum amount of disqualified income under section 32(i) of the Internal Revenue Code that is allowed to a taxpayer entitled to the earned income tax credit for federal tax purposes.

Â Â Â Â Â  (f) ÂQualifying childÂ has the meaning given that term in section 152 of the Internal Revenue Code except that it is limited to an individual who is under 13 years of age, or who is a child with a disability, as that term is defined in ORS 316.099.

Â Â Â Â Â  (2) A taxpayer is not disqualified from claiming the credit under this section solely because the taxpayerÂs spouse has a disability, if the disability is such that it prevents the taxpayerÂs spouse from providing child care, being gainfully employed, seeking employment and attending school. The Department of Revenue may require that a physician verify the existence of the disability and its severity.

Â Â Â Â Â  (3) A qualified taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 equal to the applicable percentage of the qualified taxpayerÂs child care expenses (rounded to the nearest $50).

Â Â Â Â Â  (4) The applicable percentage to be used in calculating the amount of the credit provided in this section shall be determined in accordance with the following table:

______________________________________________________________________________

ApplicableÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater of
Oregon

PercentageÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Adjusted Gross Income or

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Federal Adjusted

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Gross Income, as Percent

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  of Federal Poverty Level

Â Â Â Â Â  40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200 or less

Â Â Â Â Â  36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 200 and less than

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  or equal to 210

Â Â Â Â Â  32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 210 and less than

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  or equal to 220

Â Â Â Â Â  24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 220 and less than

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  or equal to 230

Â Â Â Â Â  16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 230 and less than

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  or equal to 240

Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 240 and less than

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  or equal to 250

Â Â Â Â Â  0Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Greater than 250 percent

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  of federal poverty level

______________________________________________________________________________

Â Â Â Â Â  (5) The department may:

Â Â Â Â Â  (a) Adopt rules for carrying out the provisions of this section; and

Â Â Â Â Â  (b) Prescribe the form used to claim a credit and the information required on the form. The form may provide for verification of an individualÂs disability by a physician, if applicable, as described in subsection (2) of this section.

Â Â Â Â Â  (6) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (d) In the case of a qualified taxpayer who is married, a credit shall be allowed under this section only if:

Â Â Â Â Â  (A) The taxpayer files a joint return;

Â Â Â Â Â  (B) The taxpayer files a separate return and is legally separated or subject to a separate maintenance agreement; or

Â Â Â Â Â  (C) The taxpayer files a separate return and the taxpayer and the taxpayerÂs spouse reside in separate households on the last day of the tax year with the intent of remaining in separate households in the future.

Â Â Â Â Â  (7) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 (withholding), ORS 316.583 (estimated tax), other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year (reduced by any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year), the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (8)(a) The minimum amount of earned income a taxpayer must earn in order to be a qualified taxpayer shall be adjusted for tax years beginning in each calendar year by multiplying $6,000 by the ratio of the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year over the monthly averaged index for the second quarter of the calendar year 1998.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (c) If any adjustment determined under paragraph (a) of this subsection is not a multiple of $50, the adjustment shall be rounded to the nearest multiple of $50.

Â Â Â Â Â  (d) Notwithstanding paragraphs (a) to (c) of this subsection, the adjusted minimum amount of earned income a taxpayer must earn may not exceed the amount an individual would earn if the individual worked 1,040 hours at the minimum wage established under ORS 653.025 and in effect on January 1 of the calendar year in which begins the tax year of the taxpayer, rounded to the next lower multiple of $50. [1997 c.692 Â§2; 1999 c.998 Â§1; 2001 c.114 Â§32; 2001 c.660 Â§10; 2001 c.867 Â§1; 2003 c.46 Â§33; 2003 c.473 Â§11; 2005 c.49 Â§1; 2005 c.832 Â§25; 2007 c.70 Â§83; 2007 c.868 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 868, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 315.262 by section 1 of this 2007 Act apply to tax years beginning on or after January 1, 2007. [2007 c.868 Â§2]

Â Â Â Â Â  Note: 315.262 is repealed January 2, 2014. See section 3, chapter 868, Oregon Laws 2007.

Â Â Â Â Â  315.265 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.266 Earned income; rules. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to six percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest. [1997 c.692 Â§3; 2001 c.114 Â§33; 2001 c.660 Â§56; 2003 c.77 Â§12; 2005 c.832 Â§Â§54,57,59; 2007 c.880 Â§2]

Â Â Â Â Â  Note: The amendments to 315.266 by section 57, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2008. See section 58, chapter 832, Oregon Laws 2005. The text that applies to tax years beginning before January 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  315.266. (1) In addition to any other credit available for purposes of ORS chapter 316, an eligible resident individual shall be allowed a credit against the tax otherwise due under ORS chapter 316 for the tax year in an amount equal to five percent of the earned income credit allowable to the individual for the same tax year under section 32 of the Internal Revenue Code.

Â Â Â Â Â  (2) An eligible nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) If the amount allowable as a credit under this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 or 316.583, other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by ORS chapters 314 and 316 for the tax year after application of any nonrefundable credits allowable for purposes of ORS chapter 316 for the tax year, the amount of the excess shall be refunded to the taxpayer as provided in ORS 316.502.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules for purposes of this section, including but not limited to rules relating to proof of eligibility and the furnishing of information regarding the federal earned income credit claimed by the taxpayer for the tax year.

Â Â Â Â Â  (7) Refunds attributable to the earned income credit allowed under this section shall not bear interest.

Â Â Â Â Â  Note: 315.266 is repealed January 1, 2014, and the repeal applies to tax years beginning on or after January 1, 2014. See sections 5 and 6, chapter 880, Oregon Laws 2007.

Â Â Â Â Â  315.270 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.271 Individual development accounts. (1) A credit against taxes otherwise due under ORS chapter 316, 317 or 318 shall be allowed for donations to a fiduciary organization for distribution to individual development accounts established under ORS 458.685. The credit shall equal the lesser of $75,000 or 75 percent of the donation amount. To qualify for a credit under this section, donations to a fiduciary organization must be made prior to January 1, 2012.

Â Â Â Â Â  (2) If a credit allowed under this section is claimed, the amount upon which the credit is based that is allowed or allowable as a deduction from federal taxable income under section 170 of the Internal Revenue Code shall be added to federal taxable income in determining
Oregon
taxable income. As used in this subsection, the amount upon which a credit is based is the allowed credit divided by 75 percent.

Â Â Â Â Â  (3) The allowable tax credit that may be used in any one tax year shall not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any tax credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year. Any tax credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. [1999 c.1000 Â§12; 2001 c.648 Â§1; 2007 c.765 Â§1]

Â Â Â Â Â  Note: 315.271 is repealed January 2, 2016. See section 9, chapter 765, Oregon Laws 2007.

Â Â Â Â Â  315.272 Certain individual development account withdrawals. (1) An individual taxpayer shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 if, during the tax year:

Â Â Â Â Â  (a) The taxpayer purchased a primary residence;

Â Â Â Â Â  (b) All or a part of the usual and reasonable settlement, financing or other closing costs for the purchase were funded from a withdrawal from an individual development account in which the taxpayer is the account holder; and

Â Â Â Â Â  (c) An approved purpose of the account is the purpose described in ORS 458.685 (1)(d).

Â Â Â Â Â  (2) The amount of the tax credit shall be the lesser of:

Â Â Â Â Â  (a) The amount of the withdrawal from the individual development account that is for the purpose described in ORS 458.685 (1)(d);

Â Â Â Â Â  (b) The amount of usual and reasonable settlement, financing and other closing costs incurred in the purchase of the primary residence;

Â Â Â Â Â  (c) $2,000; or

Â Â Â Â Â  (d) The tax liability of the taxpayer.

Â Â Â Â Â  (3) A tax credit allowed under this section that is unused may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (4) A tax credit under this section may be claimed by a nonresident or a part-year resident without proration.

Â Â Â Â Â  (5) The definitions in ORS 458.670 apply to this section. [2005 c.575 Â§2]

Â Â Â Â Â  315.274 Qualified adoption expenses. (1) For purposes of this section, Âqualified adoption expensesÂ has the meaning given that term in section 23 of the Internal Revenue Code.

Â Â Â Â Â  (2) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 in an amount determined under subsection (3) of this section for qualified adoption expenses paid or incurred by the taxpayer during the tax year.

Â Â Â Â Â  (3) The amount of the credit allowed under this section shall be equal to the lesser of:

Â Â Â Â Â  (a) The qualified adoption expenses paid or incurred by the taxpayer during the tax year less the credit allowed to the taxpayer under section 23 of the Internal Revenue Code;

Â Â Â Â Â  (b) $1,500; or

Â Â Â Â Â  (c) The credit allowed to the taxpayer for qualified adoption expenses under section 23 of the Internal Revenue Code.

Â Â Â Â Â  (4) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, but may not be carried forward for any tax year thereafter. [1999 c.1088 Â§2; 2001 c.660 Â§57; 2003 c.77 Â§13]

Â Â Â Â Â  Note: Section 3, chapter 1088, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 3. Section 2 of this 1999 Act [315.274] applies to tax years beginning on or after January 1, 2000, and before January 1, 2006. [1999 c.1088 Â§3]

Â Â Â Â Â  315.275 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.280 [Amended by 1953 c.148 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.285 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.290 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.295 [Repealed by 1965 c.26 Â§6]

ENVIRONMENT AND ENERGY

Â Â Â Â Â  315.304 Pollution control facilities. (1) A credit against taxes imposed by ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) for a pollution control facility or facilities certified under ORS 468.170 shall be allowed if the taxpayer qualifies under subsection (4) of this section.

Â Â Â Â Â  (2) For a facility certified under ORS 468.170, the maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or the applicable percentage of the certified cost of the facility, as determined under ORS 468.173 or 468.183, multiplied by the certified percentage allocable to pollution control, divided by the number of years of the facilityÂs useful life. The number of years of the facilityÂs useful life used in this calculation shall be the remaining number of years of useful life at the time the facility is certified but not less than one year nor more than 10 years.

Â Â Â Â Â  (3) To qualify for the credit the pollution control facility must be erected, constructed or installed in accordance with the provisions of ORS 468.165 (1) and must be certified for tax relief under ORS 468.155 to 468.190.

Â Â Â Â Â  (4) To qualify for a tax credit under this section:

Â Â Â Â Â  (a) The taxpayer who is allowed the credit must be:

Â Â Â Â Â  (A) The owner, including a contract purchaser, of the trade or business that utilizes
Oregon
property requiring a pollution control facility to prevent or minimize pollution;

Â Â Â Â Â  (B) A person who, as a lessee or pursuant to an agreement, conducts the trade or business that operates or utilizes such property; or

Â Â Â Â Â  (C) A person who, as an owner, including a contract purchaser, or lessee, owns or leases a pollution control facility that is used:

Â Â Â Â Â  (i) In a business that is engaged in a production activity described in 40 C.F.R. 430.20 (as of July 1, 1998); or

Â Â Â Â Â  (ii) For recycling, material recovery or energy recovery as defined in ORS 459.005; and

Â Â Â Â Â  (b) The facility must be owned or leased during the tax year by the taxpayer claiming the credit and must have been in use and operation during the tax year for which the credit is claimed.

Â Â Â Â Â  (5) Regardless of when the facility is erected, constructed or installed, a credit under this section may be claimed by a taxpayer:

Â Â Â Â Â  (a) For a facility qualifying under ORS 468.165 (1)(a) or (b), only in those tax years which begin on or after January 1, 1967.

Â Â Â Â Â  (b) For a facility qualifying under ORS 468.165 (1)(c), in those tax years which begin on or after January 1, 1973.

Â Â Â Â Â  (c) For a facility qualifying under ORS 468.165 (1)(d), in those tax years which begin on or after January 1, 1984.

Â Â Â Â Â  (6) For a facility certified under ORS 468.170, the maximum total credit allowable shall not exceed one-half of the certified cost of the facility multiplied by the certified percentage allocable to pollution control.

Â Â Â Â Â  (7) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (8) Upon any sale, exchange or other disposition of a facility, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering such facility as of the date of such disposition. Notwithstanding ORS 468.170 (4)(c), the transferee may apply for a new certificate under ORS 468.170, but the tax credit available to such transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a sale, exchange or other disposition of a facility for purposes of this subsection.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in ORS 468.170.

Â Â Â Â Â  (10) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (11) A person described in subsection (4)(a)(C) of this section may, but need not, operate the facility or conduct a trade or business that utilizes property requiring the facility. If more than one person has an interest under subsection (4)(a)(C) of this section in the facility, only one person may claim the credit allowed under this section. However, portions of the facility may be certified separately in the same manner as provided in ORS 468.170 (8) if ownership of the portions is in more than one person. The person claiming the credit as between an owner, including a contract purchaser, and lessee under this subsection shall be designated in a written statement signed by both the lessor and lessee of the facility. This statement shall be filed with the Department of Revenue not later than the final day of the first tax year for which a tax credit is claimed.

Â Â Â Â Â  (12)(a) A taxpayer may not be allowed a tax credit under this section for any tax year during which the taxpayer is convicted of a felony under ORS 468.922 to 468.956 that is related to the facility for which the tax credit would otherwise be claimed, or for the four tax years succeeding the tax year during which the taxpayer is convicted.

Â Â Â Â Â  (b) The amount of any tax credit that is otherwise allowable under this section but for paragraph (a) of this subsection shall be considered to be claimed by the taxpayer for purposes of determining the amount of tax credit that may be claimed in a tax year in which paragraph (a) of this subsection permits the taxpayer to claim the credit. [1993 c.730 Â§30 (enacted in lieu of 316.097 and 317.116); 1993 c.560 Â§110a; 1995 c.746 Â§1; 1997 c.99 Â§5; 1997 c.325 Â§39; 1999 c.1101 Â§1; 2001 c.928 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 928, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 315.304 (9), in the case of a pollution control facility for which unexpired tax credits exist as of the tax year of the taxpayer that begins in the 2001 calendar year, if the facility is in use and operation during the tax year immediately following the third succeeding tax year described in ORS 315.304 (9), any credit under ORS 315.304 remaining unused may be carried forward to that fourth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fourth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that fifth succeeding tax year. If the facility is in use and operation during the tax year immediately following the fifth succeeding tax year, any credit under ORS 315.304 remaining unused may be carried forward to that sixth succeeding tax year, but may not be carried forward to any tax year thereafter.

Â Â Â Â Â  (2) For purposes of this section, unexpired tax credits include credits claimed pursuant to ORS 315.304 (2) and credits carried over from previous tax years pursuant to ORS 315.304 (9). [2001 c.928 Â§3]

Â Â Â Â Â  315.305 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.310 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.311 Emission reducing production technology or process. (1) A credit against taxes otherwise due under ORS chapter 316, 317 or 318 for the installation of a pollution-eliminating production technology or process certified under ORS 468A.098 shall be allowed, subject to the requirements of subsections (3) and (4) of this section.

Â Â Â Â Â  (2) The maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or one-tenth of the cost certified under ORS 468A.098. A credit may be taken beginning with the tax year in which certification was issued by the Environmental Quality Commission.

Â Â Â Â Â  (3) To qualify for the credit, the production technology or process must be installed on or after January 1, 1996, and on or before December 31, 1999.

Â Â Â Â Â  (4) The business location where the production technology or process was installed must be owned or leased during the tax year by the taxpayer claiming the credit and must have been in use and operation during the tax year for which the credit is claimed.

Â Â Â Â Â  (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (6) Upon any sale, exchange or other disposition of a business location having a production technology or process certified under ORS 468A.098, or upon the removal, replacement, shutdown or other nonuse of a production technology or process certified under ORS 468A.098, notice thereof shall be given to the Environmental Quality Commission, which shall revoke the certification covering the production technology or process as of the date of such disposition or nonuse. The transferee may apply for a new certificate under ORS 468A.096, but the tax credit available to the transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a disposition of a business for purposes of this subsection.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section. [1995 c.746 Â§33; 1997 c.325 Â§40]

Â Â Â Â Â  315.315 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.320 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.324 Plastics recycling. (1) A credit against taxes imposed by ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317) for the investments certified under ORS 468.466 shall be allowed if the taxpayer qualifies under subsection (4) of this section.

Â Â Â Â Â  (2) A taxpayer shall be allowed a tax credit under this section each year for five tax years beginning in the tax year the investment receives final certification under ORS 468.466. The maximum credit allowed in any one tax year shall be the lesser of the tax liability of the taxpayer or 10 percent of the certified cost of the taxpayerÂs investment.

Â Â Â Â Â  (3) To qualify for the credit the investment must be made in accordance with the provisions of ORS 468.461.

Â Â Â Â Â  (4)(a) The taxpayer who is allowed the credit must be:

Â Â Â Â Â  (A) The owner of the business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product;

Â Â Â Â Â  (B) A person who, as a lessee or pursuant to an agreement, conducts the business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product; or

Â Â Â Â Â  (C) A person who, as an owner, lessee or pursuant to an agreement, owns, leases or has a beneficial interest in a business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product. Such person may, but need not, operate or conduct such a business that collects, transports or processes reclaimed plastic or manufactures a reclaimed plastic product. If more than one person has an interest under this subparagraph in a qualifying business and one or more persons receive a certificate, such person or persons may allocate all or any part of the certified investment cost among any persons and their successors or assigns having an interest under this subparagraph. Such allocation shall be evidenced by a written statement signed by the person or persons receiving the certificate and designating the persons to whom the certified investment costs have been allocated and the amount of certified investment cost allocated to each. This statement shall be filed with the Department of Revenue not later than the final day of the first tax year for which a tax credit is claimed pursuant to such agreement. In no event shall the aggregate certified investment costs allocated between or among more than one person exceed the amount of the total certified cost of the investment. As used in this paragraph, ÂownerÂ includes a contract purchaser;

Â Â Â Â Â  (b) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in paragraph (a)(C) of this subsection, and must have been collecting, transporting or processing reclaimed plastic or manufacturing a reclaimed plastic product during the tax year for which the credit is claimed; and

Â Â Â Â Â  (c) The reclaimed plastic collected, transported, processed or used to manufacture the reclaimed plastic product must not be an industrial waste generated by the person claiming the tax credit, but must be purchased from a plastic recycler other than the person claiming the tax credit.

Â Â Â Â Â  (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for such year.

Â Â Â Â Â  (6) Upon any sale, exchange, or other disposition of a qualifying business, notice thereof shall be given to the Environmental Quality Commission who shall revoke the certification covering the investment of such business as of the date of such disposition. Notwithstanding ORS 468.461 (6), the transferee may apply for a new certificate under ORS 468.466, but the tax credit available to such transferee shall be limited to the amount of credit not claimed by the transferor. The sale, exchange or other disposition of shares in an S corporation as defined in section 1361 of the Internal Revenue Code or of a partnerÂs interest in a partnership shall not be deemed a sale, exchange or other disposition of a business for purposes of this subsection.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in ORS 468.461.

Â Â Â Â Â  (8) The taxpayerÂs adjusted basis for determining gain or loss shall not be further decreased by any tax credits allowed under this section.

Â Â Â Â Â  (9) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (11) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the department terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (12) No credit shall be allowed under this section and under ORS 468.451 to 468.491 for any portion of a facility for which the taxpayer claims a tax credit or ad valorem tax relief under ORS 307.405, 315.304, 315.354, 315.356 and 469.185 to 469.225 or 316.116. [1993 c.730 Â§32 (enacted in lieu of 316.103 and 317.106); 1995 c.746 Â§7]

Â Â Â Â Â  315.325 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.330 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.335 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.340 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.345 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.350 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.354 Energy conservation facilities. (1) A credit is allowed against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318), based upon the certified cost of the facility during the period for which that facility is certified under ORS 469.185 to 469.225. The credit is allowed as follows:

Â Â Â Â Â  (a) Except as provided in paragraph (b) or (c) of this subsection, the credit allowed in each of the first two tax years in which the credit is claimed shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer. The credit allowed in each of the succeeding three years shall be five percent of the certified cost, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (b) If the certified cost of the facility does not exceed $20,000, the total amount of the credit allowable under subsection (4) of this section may be claimed in the first tax year for which the credit may be claimed, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (c) If the facility uses or produces renewable energy resources or is a renewable energy resource equipment manufacturing facility, the credit allowed in each of five succeeding tax years shall be 10 percent of the certified cost of the facility, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) If the facility is one or more renewable energy resource systems installed in a single-family dwelling, the amount of the credit for each system shall be determined as if the facility was considered a residential alternative energy device under ORS 316.116, but subject to the maximum credit amount under subsection (4)(b) of this section;

Â Â Â Â Â  (b) If the facility is a high-performance home, the amount of the credit shall equal the amount determined under paragraph (a) of this subsection plus $3,000; and

Â Â Â Â Â  (c) If the facility is a high-performance home or a homebuilder-installed renewable energy system, the total amount of the credit may be claimed in the first tax year for which the credit is claimed, but may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (3) In order for a tax credit to be allowable under this section:

Â Â Â Â Â  (a) The facility must be located in
Oregon
;

Â Â Â Â Â  (b) The facility must have received final certification from the Director of the State Department of Energy under ORS 469.185 to 469.225; and

Â Â Â Â Â  (c) The taxpayer must be an eligible applicant under ORS 469.205 (1)(c).

Â Â Â Â Â  (4) The total amount of credit allowable to an eligible taxpayer under this section may not exceed:

Â Â Â Â Â  (a) 50 percent of the certified cost of a renewable energy resources facility, a renewable energy resource equipment manufacturing facility or a high-efficiency combined heat and power facility;

Â Â Â Â Â  (b) $9,000 per single-family dwelling for homebuilder-installed renewable energy systems;

Â Â Â Â Â  (c) $12,000 per single-family dwelling for homebuilder-installed renewable energy systems, if the dwelling also constitutes a high-performance home; or

Â Â Â Â Â  (d) 35 percent of the certified cost of any other facility.

Â Â Â Â Â  (5)(a) Upon any sale, termination of the lease or contract, exchange or other disposition of the facility, notice thereof shall be given to the Director of the State Department of Energy who shall revoke the certificate covering the facility as of the date of such disposition. The new owner, or upon re-leasing of the facility, the new lessor, may apply for a new certificate under ORS 469.215, but the tax credit available to the new owner shall be limited to the amount of credit not claimed by the former owner or, for a new lessor, the amount of credit not claimed by the lessor under all previous leases.

Â Â Â Â Â  (b) The State Department of Energy may not revoke the certificate covering a facility under paragraph (a) of this subsection if the tax credit associated with the facility has been transferred to a taxpayer who is an eligible applicant under ORS 469.205 (1)(c)(A).

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and likewise, any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and likewise, any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and likewise, any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and likewise, any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and likewise, any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter. Credits may be carried forward to and used in a tax year beyond the years specified in subsection (1) of this section only as provided in this subsection.

Â Â Â Â Â  (7) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the facility to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318 for such year.

Â Â Â Â Â  (8) The taxpayerÂs adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

Â Â Â Â Â  (9) If a homebuilder claims a credit under this section with respect to a homebuilder-installed renewable energy system or a high-performance home:

Â Â Â Â Â  (a) The homebuilder may not claim credits for both a homebuilder-installed renewable energy system and a high-performance home with respect to the same dwelling;

Â Â Â Â Â  (b) The homebuilder must inform the buyer of the dwelling that the homebuilder is claiming a tax credit under this section with respect to the dwelling; and

Â Â Â Â Â  (c) The buyer of the dwelling may not claim a credit under this section that is based on any facility for which the homebuilder has already claimed a credit.

Â Â Â Â Â  (10) The definitions in ORS 469.185 apply to this section. [1993 c.730 Â§34 (enacted in lieu of 316.140 and 317.104); 1995 c.746 Â§15; 1997 c.656 Â§4; 1999 c.365 Â§10; 2001 c.583 Â§1; 2001 c.660 Â§1a; 2007 c.843 Â§14]

Â Â Â Â Â  Note: Section 27, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 27. Section 22 of this 2007 Act [469.197] and the amendments to ORS 315.354, 315.356, 469.185, 469.200, 469.205, 469.206 and 469.215 by sections 14 to 20 of this 2007 Act apply to facilities acquired, erected, constructed or installed on or after January 1, 2007, and to tax years beginning on or after January 1, 2007. [2007 c.843 Â§27]

Â Â Â Â Â  315.355 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.356 Other grants as offset to cost of energy conservation facility; changes in credit eligibility when taxpayer participates in other programs. (1) If a taxpayer obtains a grant from the federal government in connection with a facility that has been certified by the Director of the State Department of Energy, the certified cost of the facility shall be reduced on a dollar for dollar basis. Any income or excise tax credits that the taxpayer would be entitled to under ORS 315.354 and 469.185 to 469.225 after any reduction described in this subsection may not be reduced by the federal grant. A taxpayer applying for a federal grant shall notify the Department of Revenue by certified mail within 30 days after each application, and after the receipt of any grant.

Â Â Â Â Â  (2) A taxpayer is eligible to participate in both this tax credit program and low interest, government-sponsored loans.

Â Â Â Â Â  (3) A taxpayer who receives a tax credit or property tax relief on a pollution control facility or an alternative energy device under ORS 307.405, 315.304 or 316.116 is not eligible for a tax credit on the same facility or device under ORS 315.354 and 469.185 to 469.225.

Â Â Â Â Â  (4) A credit may not be allowed under ORS 315.354 if the taxpayer has received a tax credit on the same facility or device under ORS 315.324. [1993 c.730 Â§36 (enacted in lieu of 316.141, 316.142 and 317.103); 1995 c.556 Â§35; 1999 c.623 Â§3; 2001 c.583 Â§2; 2007 c.843 Â§15]

Â Â Â Â Â  Note: See note under 315.354.

(Temporary provisions relating to low emission truck engines)

Â Â Â Â Â  Note: Sections 28, 29, 31 and 32, chapter 618, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 28. (1) As used in this section and section 29, chapter 618, Oregon Laws 2003:

Â Â Â Â Â  (a) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (b) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (c) ÂTruckÂ means a motor vehicle or combination of vehicles that has a combined weight of more than 26,000 pounds.

Â Â Â Â Â  (2) A taxpayer who owns a truck that is registered in Oregon under the provisions of ORS chapter 803 or 826 and that has a diesel engine that was purchased in Oregon on or after the effective date of this 2007 Act [September 27, 2007], and that is certified by the federal Environmental Protection Agency to emit particulate matter at the rate of 0.01 grams per brake horsepower-hour or less, is allowed a credit against the taxes otherwise due under ORS chapter 316, if the taxpayer is a resident individual, or against the taxes otherwise due under ORS chapter 317, if the taxpayer is a corporation. The total amount of the credit under this section depends on the number of trucks owned by the taxpayer prior to the purchase, as follows:

Â Â Â Â Â  (a) 1 to 10 trucks, $925 for each qualifying engine purchased.

Â Â Â Â Â  (b) 11 to 50 trucks, $705 for each qualifying engine purchased.

Â Â Â Â Â  (c) 51 to 100 trucks, $525 for each qualifying engine purchased.

Â Â Â Â Â  (d) More than 100 trucks, $400 for each qualifying engine purchased.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a taxpayer may not claim a credit under this section of more than $80,000 for purchases in any one year.

Â Â Â Â Â  (4) A credit may not be allowed under this section unless the taxpayer claiming the credit complies with rules adopted by the Environmental Quality Commission and the Department of Revenue as provided in section 29, chapter 618, Oregon Laws 2003.

Â Â Â Â Â  (5) Except as provided under subsection (6) of this section, the credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, any credit not used in the second succeeding tax year may be carried forward and used in the third succeeding tax year and any credit not used in the third succeeding tax year may be carried forward and used in the fourth succeeding tax year but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7)(a) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the truck to which the taxpayer otherwise may be entitled under ORS chapter 316 or 317 for the tax year.

Â Â Â Â Â  (b) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any tax credit allowed under this section.

Â Â Â Â Â  (8)(a) Pursuant to the procedures for a contested case under ORS chapter 183, the Department of Revenue may order the disallowance of the credit allowed under this section if it finds, by order, that the credit was obtained by fraud or misrepresentation.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit.

Â Â Â Â Â  (c) If the tax credit is disallowed pursuant to this subsection, the taxpayer shall be denied any further credit provided under this section from and after the date that the order of disallowance becomes final.

Â Â Â Â Â  (9) If the engine is destroyed by fire, flood, natural disaster or act of God before all of the credit has been used, the taxpayer may nevertheless claim the credit as if no destruction had taken place. In the event of fire, if the fire chief of the fire protection district or unit determines that the fire was caused by arson, as described in ORS 164.315 and 164.325, by the taxpayer or by another at the taxpayerÂs direction, then the fire chief shall notify the Department of Revenue. If the taxpayer is convicted of arson, the Department of Revenue shall disallow the credit in accordance with subsection (8) of this section.

Â Â Â Â Â  (10)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2003 c.618 Â§28; 2007 c.843 Â§53; 2007 c.855 Â§17]

Â Â Â Â Â  Sec. 29. (1) The Environmental Quality Commission, after consultation with the Department of Revenue, shall adopt rules for implementing section 28, chapter 618, Oregon Laws 2003. Rules may include but need not be limited to rules specifying procedures for application, review and approval of the tax credit and rules for issuance and use of a certificate of credit approval.

Â Â Â Â Â  (2) The application developed under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) The number of trucks owned by the taxpayer and the number of engines eligible for the tax credit that the taxpayer has purchased; and

Â Â Â Â Â  (c) Any other information that the rules adopted under subsection (1) of this section may require.

Â Â Â Â Â  (3) Applications filed in compliance with this section and section 28, chapter 618, Oregon Laws 2003, shall be approved to the extent that the total of estimated tax credits for all approved purchases of engines for the calendar year is equal to or less than $500,000. An application may not be approved if the addition of the amount of the tax credit to the amount of the tax credits for all approved purchases for the calendar year would exceed $500,000.

Â Â Â Â Â  (4) Notwithstanding section 31, chapter 618, Oregon Laws 2003, the Department of Environmental Quality may approve applications for tax credits for qualifying engines purchased in calendar years 2004 through 2011, although the taxpayer may not claim the credit until a tax year beginning on or after January 1, 2005.

Â Â Â Â Â  (5) The Department of Revenue may disallow, in whole or in part, a claim for credit under section 28, chapter 618, Oregon Laws 2003, upon the Department of RevenueÂs determination that, under section 28, chapter 618, Oregon Laws 2003, the taxpayer is not entitled to the credit or is entitled to only a portion of the amount claimed.

Â Â Â Â Â  (6) The Department of Environmental Quality shall charge a fee of $50 for each engine for which a taxpayer applies for a tax credit. The fee is payable to the department and may not be refunded to the applicant for any reason. [2003 c.618 Â§29; 2007 c.843 Â§54; 2007 c.855 Â§18]

Â Â Â Â Â  Sec. 31. The tax credit established in section 28, chapter 618, Oregon Laws 2003, applies to tax years beginning on and after January 1, 2005, and to engine model years 2003 through 2011. [2003 c.618 Â§31; 2007 c.843 Â§55; 2007 c.855 Â§19]

Â Â Â Â Â  Sec. 32. A certificate of credit approval may not be issued under section 29, chapter 618, Oregon Laws 2003, after December 31, 2011. [2003 c.618 Â§32; 2007 c.843 Â§56; 2007 c.855 Â§20]

Â Â Â Â Â  Note: Section 57, chapter 843, Oregon Laws 2007, and section 21, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 57. The amendments to sections 28, 29, 31 and 32, chapter 618, Oregon Laws 2003, by sections 53 to 56 of this 2007 Act apply to certificates of credit approval under section 29, chapter 618, Oregon Laws 2003, that are issued on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.843 Â§57]

Â Â Â Â Â  Sec. 21. The amendments to sections 28, 29, 31 and 32, chapter 618, Oregon Laws 2003, by sections 17 to 20 of this 2007 Act apply to certificates of credit approval under section 29, chapter 618, Oregon Laws 2003, that are issued on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.855 Â§21]

(Temporary provisions relating to diesel engines)

Â Â Â Â Â  Note: Section 47, chapter 843, Oregon Laws 2007, and section 12, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 47. (1) A personal income or corporate income or excise taxpayer is allowed a credit against the taxes that are otherwise due under ORS chapter 316, 317 or 318 for the certified costs of a repower of a nonroad Oregon diesel engine or retrofit of an Oregon diesel engine that occurs after the effective date of this 2007 Act [September 27, 2007] if:

Â Â Â Â Â  (a) The repower or retrofit has been identified as qualifying for the credit under rules adopted by the Environmental Quality Commission under section 44 of this 2007 Act;

Â Â Â Â Â  (b) The engine will constitute an
Oregon
diesel engine; and

Â Â Â Â Â  (c) The taxpayer has obtained a tax credit cost certification from the Department of Environmental Quality under section 51 of this 2007 Act for the cost of the repower or retrofit.

Â Â Â Â Â  (2) The maximum amount of the tax credit allowed under this section is limited to:

Â Â Â Â Â  (a) 25 percent of the certified cost of each qualifying repower; and

Â Â Â Â Â  (b) 50 percent of the certified cost of each qualifying retrofit.

Â Â Â Â Â  (3) The amount of the tax credit allowed to the taxpayer under this section in any one tax year may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (4) Any tax credit that is allowed under this section, but limited by subsection (3) of this section, and that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the engine to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318. The taxpayerÂs adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

Â Â Â Â Â  (6)(a) The Department of Revenue may disallow the credit allowed under this section if the department finds that the credit was obtained by fraud or misrepresentation, or if the department learns that the engine that was the subject of the qualifying repower or retrofit was destroyed by arson committed by the taxpayer, or if the engine no longer meets the requirements for obtaining the tax credit.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited, the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit and the taxpayer shall be denied any further credit provided under this section.

Â Â Â Â Â  (c) The department may perform activities necessary to ensure that recipients of the tax credit comply with applicable requirements.

Â Â Â Â Â  (7)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (8) The taxpayer shall claim the credit on a form prescribed by the Department of Revenue containing the information required by the Department of Revenue. The taxpayer shall maintain the tax credit cost certification issued by the Department of Environmental Quality under section 51 of this 2007 Act in the records of the taxpayer for the length of time prescribed by the Department of Revenue and shall provide a copy of the cost certification to the Department of Revenue if requested.

Â Â Â Â Â  (9) A taxpayer may not claim a credit under this section and ORS 315.304 with respect to the same diesel engine or group of diesel engines. A taxpayer may claim a credit under this section and under ORS 469.185 to 469.225 with respect to the same diesel engine or group of diesel engines if the taxpayer and diesel engines otherwise meet the requirements to be allowed a tax credit under ORS 469.185 to 469.225. [2007 c.843 Â§47]

Â Â Â Â Â  Sec. 12. (1) A personal income or corporate income or excise taxpayer is allowed a credit against the taxes that are otherwise due under ORS chapter 316, 317 or 318 for the certified costs of a repower of a nonroad Oregon diesel engine or retrofit of an Oregon diesel engine that occurs after the effective date of this 2007 Act [September 27, 2007] if:

Â Â Â Â Â  (a) The repower or retrofit has been identified as qualifying for the credit under rules adopted by the Environmental Quality Commission under section 8 of this 2007 Act [468A.799];

Â Â Â Â Â  (b) The engine will constitute an
Oregon
diesel engine; and

Â Â Â Â Â  (c) The taxpayer has obtained a tax credit cost certification from the Department of Environmental Quality under section 16 of this 2007 Act for the cost of the repower or retrofit.

Â Â Â Â Â  (2) The maximum amount of the tax credit allowed under this section is limited to:

Â Â Â Â Â  (a) 25 percent of the certified cost of each qualifying repower; and

Â Â Â Â Â  (b) 50 percent of the certified cost of each qualifying retrofit.

Â Â Â Â Â  (3) The amount of the tax credit allowed to the taxpayer under this section in any one tax year may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (4) Any tax credit that is allowed under this section, but limited by subsection (3) of this section, and that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and offset against the taxpayerÂs tax liability as prescribed in subsection (3) of this section for the third succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) The credit allowed under this section is not in lieu of any depreciation or amortization deduction for the engine to which the taxpayer otherwise may be entitled for purposes of ORS chapter 316, 317 or 318. The taxpayerÂs adjusted basis for determining gain or loss may not be decreased by any tax credits allowed under this section.

Â Â Â Â Â  (6)(a) The Department of Revenue may disallow the credit allowed under this section if the department finds that the credit was obtained by fraud or misrepresentation, or if the department learns that the engine that was the subject of the qualifying repower or retrofit was destroyed by arson committed by the taxpayer, or if the engine no longer meets the requirements for obtaining the tax credit.

Â Â Â Â Â  (b) If the tax credit is disallowed pursuant to this subsection, notwithstanding ORS 314.410 or other law, all prior tax relief provided to the taxpayer shall be forfeited, the department shall proceed to collect those taxes not paid by the taxpayer as a result of the prior granting of the credit and the taxpayer shall be denied any further credit provided under this section.

Â Â Â Â Â  (c) The department may perform activities necessary to ensure that recipients of the tax credit comply with applicable requirements.

Â Â Â Â Â  (7)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (8) The taxpayer shall claim the credit on a form prescribed by the Department of Revenue containing the information required by the Department of Revenue. The taxpayer shall maintain the tax credit cost certification issued by the Department of Environmental Quality under section 16 of this 2007 Act in the records of the taxpayer for the length of time prescribed by the Department of Revenue and shall provide a copy of the cost certification to the Department of Revenue if requested.

Â Â Â Â Â  (9) A taxpayer may not claim a credit under this section and ORS 315.304 with respect to the same diesel engine or group of diesel engines. A taxpayer may claim a credit under this section and under ORS 469.185 to 469.225 with respect to the same diesel engine or group of diesel engines if the taxpayer and diesel engines otherwise meet the requirements to be allowed a tax credit under ORS 469.185 to 469.225. [2007 c.855 Â§12]

Â Â Â Â Â  Note: Section 48, chapter 843, Oregon Laws 2007, and section 13, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 48. (1) A person that has obtained a tax credit cost certification from the Department of Environmental Quality under section 51 of this 2007 Act may transfer the cost certification to a personal income or corporate income or excise taxpayer in exchange for consideration from the taxpayer.

Â Â Â Â Â  (2) In order for a credit under section 47 of this 2007 Act to be claimed by a person that does not own the repowered or retrofitted engine that qualifies for the credit, the person that received the tax credit cost certification and the taxpayer that will claim the credit must jointly file a cost certification transfer notice with the Department of Revenue to transfer the cost certification to the taxpayer. The transfer notice shall be on a form prescribed by the department and shall contain any information required by the department.

Â Â Â Â Â  (3) The cost certification transfer notice shall be filed with the Department of Revenue prior to the first tax year for which a credit will be claimed under section 47 of this 2007 Act. A transfer is not allowed under this section if the transferor has claimed any portion of the credit allowed under section 47 of this 2007 Act. [2007 c.843 Â§48]

Â Â Â Â Â  Sec. 13. (1) A person that has obtained a tax credit cost certification from the Department of Environmental Quality under section 16 of this 2007 Act may transfer the cost certification to a personal income or corporate income or excise taxpayer in exchange for consideration from the taxpayer.

Â Â Â Â Â  (2) In order for a credit under section 12 of this 2007 Act to be claimed by a person that does not own the repowered or retrofitted engine that qualifies for the credit, the person that received the tax credit cost certification and the taxpayer that will claim the credit must jointly file a cost certification transfer notice with the Department of Revenue to transfer the cost certification to the taxpayer. The transfer notice shall be on a form prescribed by the department and shall contain any information required by the department.

Â Â Â Â Â  (3) The cost certification transfer notice shall be filed with the Department of Revenue prior to the first tax year for which a credit will be claimed under section 12 of this 2007 Act. A transfer is not allowed under this section if the transferor has claimed any portion of the credit allowed under section 12 of this 2007 Act. [2007 c.855 Â§13]

Â Â Â Â Â  Note: Section 49, chapter 843, Oregon Laws 2007, and section 14, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 49. Sections 47 and 48 of this 2007 Act apply to diesel engine repower and retrofit tax credit cost certifications issued in tax years beginning on or after January 1, 2008. [2007 c.843 Â§49]

Â Â Â Â Â  Sec. 14. Sections 12 and 13 of this 2007 Act apply to diesel engine repower and retrofit tax credit cost certifications issued in tax years beginning on or after January 1, 2008. [2007 c.855 Â§14]

Â Â Â Â Â  Note: Section 58, chapter 843, Oregon Laws 2007, and section 22, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 58. (1) Sections 47 and 48 of this 2007 Act and section 28, chapter 618, Oregon Laws 2003, are added to and made a part of ORS chapter 315.

Â Â Â Â Â  (2) Sections 50 and 51 of this 2007 Act and section 29, chapter 618, Oregon Laws 2003, are added to and made a part of ORS chapter 468A. [2007 c.843 Â§58]

Â Â Â Â Â  Sec. 22. (1) Sections 12 and 13 of this 2007 Act and section 28, chapter 618, Oregon Laws 2003, are added to and made a part of ORS chapter 315.

Â Â Â Â Â  (2) Sections 15 and 16 of this 2007 Act and section 29, chapter 618, Oregon Laws 2003, are added to and made a part of ORS chapter 468A. [2007 c.855 Â§22]

Â Â Â Â Â  Note: Section 52, chapter 843, Oregon Laws 2007, and section 16a, chapter 855, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 52. Sections 47, 48, 50 and 51 of this 2007 Act are repealed on January 2, 2018. [2007 c.843 Â§52]

Â Â Â Â Â  Sec. 16a. Sections 12 to 16 of this 2007 Act are repealed on January 2, 2018. [2007 c.855 Â§16a]

Â Â Â Â Â  315.357 Time limit applicable to energy conservation tax credit. A taxpayer may not be allowed a credit under ORS 315.354 if the first tax year for which the credit with respect to a facility certified under ORS 469.215 would otherwise be allowed begins on or after January 1, 2016. [2007 c.843 Â§24]

Â Â Â Â Â  315.360 [Amended by 1953 c.132 Â§3; repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.365 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.455 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.460 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.465 Biofuels and fuel blends. (1) As used in this section and ORS 315.469:

Â Â Â Â Â  (a) ÂAlternative fuel vehicleÂ means a motor vehicle that can operate on a fuel blend.

Â Â Â Â Â  (b) ÂBiodieselÂ has the meaning given that term in ORS 646.905.

Â Â Â Â Â  (c) ÂBiomassÂ has the meaning given that term in ORS 315.141.

Â Â Â Â Â  (d) ÂBone dry tonÂ means matter that is dried to less than one percent moisture content and that weighs 2,000 pounds.

Â Â Â Â Â  (e) ÂFuel blendÂ means diesel fuel of blends equal to or exceeding 99 percent biodiesel or gasoline of a blend equal to or exceeding 85 percent methanol or ethanol.

Â Â Â Â Â  (2)(a) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for costs paid or incurred to purchase fuel blends for use in an alternative fuel vehicle.

Â Â Â Â Â  (b) A resident individual shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for costs paid or incurred to purchase forest, rangeland or agriculture waste or residue densified and dried prepared solid biofuel that contains 100 percent biomass.

Â Â Â Â Â  (3) The amount of the credit shall be calculated as follows:

Â Â Â Â Â  (a) Determine the quantity of fuel blend or solid biofuel purchased by the taxpayer during the tax year;

Â Â Â Â Â  (b) Categorize the fuel blend or solid biofuel as prescribed in rules adopted under ORS 469.785; and

Â Â Â Â Â  (c) Multiply the quantity of fuel blend or solid biofuel in a particular category by the appropriate credit rate for that category, expressed in dollars and cents.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section:

Â Â Â Â Â  (a) The credit allowed under this section for diesel blended fuel is equal to $0.50 per gallon and in any one tax year may not exceed $200 per
Oregon
registered motor vehicle that is owned or leased by the taxpayer under a lease of greater than 30 daysÂ duration and that is capable of using a fuel blend.

Â Â Â Â Â  (b) The credit allowed for gasoline blended fuel is equal to $0.50 per gallon and in any one tax year may not exceed $200 per
Oregon
registered motor vehicle that is owned or leased by the taxpayer under a lease of greater than 30 daysÂ duration and that is capable of using a fuel blend.

Â Â Â Â Â  (c) The credit allowed for forest, rangeland or agriculture waste or residue densified and dried prepared solid biofuel is equal to $10 per bone dry ton of solid biofuel and in any one tax year may not exceed $200 per taxpayer.

Â Â Â Â Â  (d) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer and may not be carried forward to a subsequent tax year.

Â Â Â Â Â  (5) For each tax year for which a credit is claimed under this section, the taxpayer shall maintain records sufficient to determine the taxpayerÂs purchase of qualifying fuel blends. A taxpayer shall maintain the records required under this subsection for at least five years.

Â Â Â Â Â  (6) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (7) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (8) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (9) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. [2007 c.739 Â§27]

Â Â Â Â Â  Note: Section 29, chapter 739, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 29. Sections 27 [315.465] and 28 [315.469] of this 2007 Act apply to tax years beginning on or after January 1, 2007, and before January 1, 2013. [2007 c.739 Â§29]

Â Â Â Â Â  315.469 Biodiesel used in home heating. (1) A resident individual shall be allowed a tax credit against the taxes otherwise due under ORS chapter 316 for costs paid or incurred to purchase fuel for primary home space heating that is at least 20 percent biodiesel. The credit allowed under this section is the lesser of five cents per gallon or $200.

Â Â Â Â Â  (2) The credit allowed in any one tax year may not exceed the tax liability of the taxpayer and may not be carried forward to a subsequent tax year.

Â Â Â Â Â  (3) For each tax year for which a credit is claimed under this section, the taxpayer shall maintain records sufficient to determine the taxpayerÂs purchase of qualifying fuel for primary home space heating. A taxpayer shall maintain the records required under this subsection for at least five years.

Â Â Â Â Â  (4) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (5) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (7) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. [2007 c.739 Â§28]

Â Â Â Â Â  Note: See note under 315.465.

ECONOMIC DEVELOPMENT

Â Â Â Â Â  315.504 [1993 c.730 Â§38 (enacted in lieu of 316.104 and 317.140); repealed by 2005 c.80 Â§7]

Â Â Â Â Â  315.505 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.507 Electronic commerce in designated enterprise zone. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, shall be allowed to a taxpayer that is:

Â Â Â Â Â  (a) A business firm engaged or preparing to engage in electronic commerce in an enterprise zone that has been approved for electronic commerce designation under ORS 285C.095; or

Â Â Â Â Â  (b) A business firm engaged or preparing to engage in electronic commerce in a city that has been designated for electronic commerce under ORS 285C.100.

Â Â Â Â Â  (2) The credit shall equal 25 percent of the investments made by the business firm in capital assets:

Â Â Â Â Â  (a) Located in the area designated for electronic commerce;

Â Â Â Â Â  (b) Used or constructed, installed or otherwise prepared for use in electronic commerce operations within the area designated for electronic commerce that are related to electronic commerce sales, customer service, order fulfillment, broadband infrastructure or other electronic commerce operations; and

Â Â Â Â Â  (c)(A) During the period that commences when the firm becomes an authorized business firm under ORS 285C.140 and ends on the last day of the income or corporate excise tax year in which begins the first property tax year in which qualified property of the firm used in eligible electronic commerce activities is exempt from property taxation under ORS 285C.175; or

Â Â Â Â Â  (B) During any income or corporate excise tax year in which begins a property tax year in which qualified property of the firm used in eligible electronic commerce operations is exempt from property taxation under ORS 285C.175.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, the credit must be claimed for the income or corporate excise tax year that is:

Â Â Â Â Â  (a) The year in which the investment for which a credit is being claimed is made; and

Â Â Â Â Â  (b) A year, all or part of which is described in subsection (2)(c) of this section.

Â Â Â Â Â  (4) A credit allowed under this section for any one tax year may not exceed the lesser of $2 million or the tax liability of the taxpayer.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (6) The credit allowed under this section is not in lieu of any depreciation or amortization deduction to which the taxpayer otherwise may be entitled under ORS chapter 316, 317 or 318 for the tax year.

Â Â Â Â Â  (7) The taxpayerÂs adjusted basis for determining gain or loss may not be further decreased by any amount of credit allowed under this section.

Â Â Â Â Â  (8)(a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (9) As used in this section, Âauthorized business firm,Â Âbusiness firm,Â Âelectronic commerceÂ and Âqualified propertyÂ have the meanings given those terms in ORS 285C.050. [2001 c.957 Â§8; 2003 c.65 Â§1; 2003 c.662 Â§64]

Â Â Â Â Â  315.508 Recordkeeping requirements for electronic commerce credit; disallowance of credit. (1) A taxpayer who has claimed a credit under ORS 315.507 shall maintain records sufficient to show:

Â Â Â Â Â  (a) That within three years following the year in which a credit was claimed under ORS 315.507, property owned or operated by the taxpayer and used in electronic commerce operations was exempt from property taxation under ORS 285C.175; and

Â Â Â Â Â  (b) That at no time was property described in paragraph (a) of this subsection disqualified from exemption pursuant to ORS 285C.240.

Â Â Â Â Â  (2) The taxpayer shall provide these records to the Department of Revenue if requested by the department.

Â Â Â Â Â  (3) The taxpayer shall maintain the records described in this section for at least five years following the last tax year for which the taxpayer claims any credit under ORS 315.507.

Â Â Â Â Â  (4) If property owned or operated by the taxpayer is not both used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 within three years following the year in which a credit is first claimed under ORS 315.507, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

Â Â Â Â Â  (5) If property owned or operated by the taxpayer, used in electronic commerce operations in an area designated for electronic commerce and exempt from property taxation under ORS 285C.175 is disqualified from exemption under ORS 285C.240, the department shall disallow the credit for the current or any prior tax year and collect any taxes that were not paid as a result of application of the credit.

Â Â Â Â Â  (6) For purposes of collecting taxes due under subsection (4) or (5) of this section, the department shall have the benefit of all laws of this state pertaining to the collection of income and corporate excise taxes. No assessment of these taxes shall be necessary and no statute of limitations shall preclude the collection of these taxes. [2003 c.65 Â§2 and 2003 c.662 Â§65]

Â Â Â Â Â  315.510 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.511 Advanced telecommunications facilities. (1) There shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapters 317 and 318) for advanced telecommunications facilities, as defined in ORS 285C.530, that have been certified by the Economic and Community Development Department.

Â Â Â Â Â  (2) The amount of the credit shall equal 20 percent of the certified cost of the facilities that was actually paid or incurred by the taxpayer, except that:

Â Â Â Â Â  (a) The amount of the credit may not include facility costs that were paid using moneys withdrawn from the taxpayerÂs Telecommunications Infrastructure Account established pursuant to ORS 759.405; and

Â Â Â Â Â  (b) Revenues forgone by the taxpayer upon the taxpayerÂs waiver of installation charges for advanced telecommunications facilities to schools, rural health clinics or libraries may be added to the amount of the credit.

Â Â Â Â Â  (3) The credit may be claimed by the taxpayer for the tax year in which the advanced telecommunications facilities are placed in service.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (5) In the case of a credit allowed under this section:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) The credit shall be claimed on a form prescribed by the Department of Revenue and containing any information as may be required by the department. The taxpayer shall attach a copy of the certification to the return for the tax year for which the credit is claimed. [2001 c.957 Â§15]

Â Â Â Â Â  315.514 Film production development contributions; rules. (1) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a taxpayer for certified film production development contributions made by the taxpayer during the tax year to the Oregon Production Investment Fund established under ORS 284.367.

Â Â Â Â Â  (2)(a) The amount of the tax credit shall equal the amount certified for credit by the Oregon Film and Video Office, except that a contribution must equal at least 90 percent of the tax credit.

Â Â Â Â Â  (b) The Oregon Film and Video Office shall adopt rules for determining the amount of tax credit to be certified by the office. The rules shall be adopted in order to achieve the following goals:

Â Â Â Â Â  (A) Subject to paragraph (a) of this subsection, generate contributions for which tax credits of $5 million are certified for each fiscal year;

Â Â Â Â Â  (B) Maximize income and excise tax revenues that are retained by the State of
Oregon
for state operations; and

Â Â Â Â Â  (C) Provide the necessary financial incentives for taxpayers to make contributions, taking into consideration the impact of granting a credit upon a taxpayerÂs federal income tax liability.

Â Â Â Â Â  (3) A taxpayer seeking a tax credit under this section shall apply for tax credit certification to the Oregon Film and Video Office on a form supplied by the office. The taxpayer shall include payment of the contribution at the time of application.

Â Â Â Â Â  (4) Contributions made under this section shall be deposited in the Oregon Production Investment Fund.

Â Â Â Â Â  (5)(a) Upon receipt of a contribution, the Oregon Film and Video Office shall issue to the taxpayer written certification of the amount certified for tax credit under this section to the extent the amount certified for tax credit, when added to all amounts previously certified for tax credit under this section, does not exceed $5 million for the fiscal year in which certification is made.

Â Â Â Â Â  (b) The Oregon Film and Video Office is not liable, and a refund of a contributed amount need not be made, if a taxpayer who has received tax credit certification is unable to use all or a portion of the tax credit to offset the tax liability of the taxpayer.

Â Â Â Â Â  (6) To the extent the Oregon Film and Video Office does not certify contributed amounts as eligible for a tax credit under this section, the taxpayer may request a refund of the amount the taxpayer contributed, and the office shall refund that amount.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, a tax credit claimed under this section may not exceed the tax liability of the taxpayer and may not be carried over to another tax year.

Â Â Â Â Â  (b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (c) A taxpayer is not eligible for a tax credit under this section if the first tax year for which the credit would otherwise be allowed begins on or after January 1, 2012.

Â Â Â Â Â  (8) If a tax credit is claimed under this section by a nonresident or part-year resident taxpayer, the amount shall be allowed without proration under ORS 316.117.

Â Â Â Â Â  (9) A taxpayer who has received a tax credit certificate under this section may sell the certificate to another taxpayer. The sale is effective only if a notice of tax credit certificate sale is filed with the Department of Revenue. The notice shall be filed on a form prescribed by the department on or before the date on which the income or corporate excise tax return of the buyer for the first year for which the credit could be claimed is filed or due, whichever is earlier. The notice form shall include the following information:

Â Â Â Â Â  (a) The name and taxpayer identification number of the seller;

Â Â Â Â Â  (b) The name and taxpayer identification number of the buyer;

Â Â Â Â Â  (c) The amount of the tax credit certificate that is being sold to the buyer;

Â Â Â Â Â  (d) The amount of the tax credit certificate that is being retained by the seller; and

Â Â Â Â Â  (e) Any other information required by the department.

Â Â Â Â Â  (10) If requested by the Department of Revenue, the Oregon Film and Video Office shall supply a list of taxpayers that have obtained tax credit certification under this section, and for each listed taxpayer disclose:

Â Â Â Â Â  (a) The amount of contribution made by the taxpayer; and

Â Â Â Â Â  (b) The amount certified for tax credit under this section.

Â Â Â Â Â  (11) If the amount of contribution for which a tax credit certification is made is allowed as a deduction for federal tax purposes, the amount of the contribution shall be added to federal taxable income for
Oregon
tax purposes. [2003 c.736 Â§76; 2007 c.843 Â§59]

Â Â Â Â Â  Note: Section 60, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 60. The amendments to ORS 315.514 by section 59 of this 2007 Act apply to tax credit certifications issued by the Oregon Film and Video Office on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.843 Â§60]

Â Â Â Â Â  315.515 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.517 Water transit vessels. (1) As used in this section, Âwater transit vesselÂ means a United States Coast Guard licensed and inspected vessel that is primarily designed to carry 50 or more passengers and vehicles or 50 or more passengers only for a published fee across a body of water between two or more fixed points on a regular schedule.

Â Â Â Â Â  (2)(a) A credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, is allowed to a resident employer based upon wages actually paid by the taxpayer to a person employed in this state to assist in the manufacture of a water transit vessel.

Â Â Â Â Â  (b) The credit allowed under this section:

Â Â Â Â Â  (A) Must be claimed for the year in which the wages were paid;

Â Â Â Â Â  (B) May not be claimed for wages paid to an employee who was employed by the employer during the previous tax year; and

Â Â Â Â Â  (C) Must be for wages paid as a result of an increase in the number of full-time equivalent employees employed by the eligible taxpayer when compared to the previous tax year.

Â Â Â Â Â  (3) The amount of the credit provided under this section shall be equal to the lesser of:

Â Â Â Â Â  (a) $5,000; or

Â Â Â Â Â  (b) 15 percent of the wages paid to employees during the tax year for which the credit is claimed.

Â Â Â Â Â  (4) The tax credit available under this section may not exceed the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (5)(a) Wages taken into account for the purposes of subsection (3) of this section may not include any amount paid by the employer to an employee for whom the employer receives federal funds for on-the-job training.

Â Â Â Â Â  (b) A tax credit under this section is not in lieu of any deduction for payroll costs or any other expense to which the taxpayer may be entitled.

Â Â Â Â Â  (6)(a) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of the taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2005 c.677 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 677, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2005 Act [315.517] applies to persons initially hired on or after January 1, 2006, and for which a credit is claimed for tax years beginning on or after January 1, 2006, and before January 1, 2013. [2005 c.677 Â§2]

Â Â Â Â Â  Note: 315.517 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  315.520 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.521 University venture development fund contributions. (1) There shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 or, if the taxpayer is a corporation, under ORS chapter 317 or 318, for amounts contributed to a university venture development fund established under ORS 351.697, to the extent the university that established the fund issued a tax credit certificate to the taxpayer.

Â Â Â Â Â  (2) The total amount of the credit allowed to a taxpayer shall equal 60 percent of the amount stated on the tax credit certificate. Except as provided in subsection (3) of this section, the amount of the credit allowed in any one tax year shall equal 20 percent of the amount actually contributed to the fund.

Â Â Â Â Â  (3) The credit allowed under this section may not exceed $50,000 or the tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (4) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit in the same manner and subject to the same limitations as a resident. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the tax year of a taxpayer occurs as described in ORS 314.085 or if the Department of Revenue terminates the taxpayerÂs tax year under ORS 314.440, the credit shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) A taxpayer claiming a credit under this section shall add to federal taxable income for
Oregon
tax purposes any amount that is deducted for federal tax purposes and that also serves as the basis for the credit allowed under this section. [2005 c.592 Â§5]

Â Â Â Â Â  315.525 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.530 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.535 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.540 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.545 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.550 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.555 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.560 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.570 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.575 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.580 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.585 [Repealed by 1965 c.26 Â§6]

Â Â Â Â Â  315.590 [Repealed by 1965 c.26 Â§6]

HEALTH

Â Â Â Â Â  315.604 Bone marrow donor expense. (1) As used in this section:

Â Â Â Â Â  (a) ÂBone marrow donor expenseÂ means the sum of the amounts paid or incurred during the tax year by an employer for the following:

Â Â Â Â Â  (A) Development of an employee bone marrow donation program.

Â Â Â Â Â  (B) Employee education related to bone marrow donation, including but not limited to the need for donors and an explanation of the procedures used to determine tissue type and donate bone marrow.

Â Â Â Â Â  (C) Payments to a health care provider for determining the tissue type of an employee who agrees to register or registers as a bone marrow donor.

Â Â Â Â Â  (D) Wages paid to an employee for time reasonably related to tissue typing and bone marrow donation.

Â Â Â Â Â  (E) Transportation of an employee to the site of a donation or any other service which is determined by the Department of Human Services by rule as essential for a successful bone marrow donation.

Â Â Â Â Â  (b) ÂEmployeeÂ means an individual who:

Â Â Â Â Â  (A) Is regularly employed by the taxpayer for more than 20 hours per week;

Â Â Â Â Â  (B) Who is not a temporary or seasonal employee; and

Â Â Â Â Â  (C) Whose wages are subject to withholding under ORS 316.162 to 316.221.

Â Â Â Â Â  (c) ÂWagesÂ has the meaning given the term for purposes of ORS 316.162 to 316.221.

Â Â Â Â Â  (2) A business tax credit against the taxes otherwise due under ORS chapter 316 for the tax year is allowed to a resident employer, or if the employer is a corporation, to the employer against the taxes otherwise due under ORS chapter 317. The amount of the credit is equal to 25 percent of the bone marrow donor expense paid or incurred during the tax year by an employer to provide a program for employees who are potential bone marrow donors or who actually become bone marrow donors.

Â Â Â Â Â  (3)(a) Except as provided under paragraph (b) of this subsection, the allowance of a credit under this section shall not affect the computation of taxable income for purposes of ORS chapter 316 or 317.

Â Â Â Â Â  (b) If in determining the amount of the credit for any tax year an amount allowed as a deduction under section 170 of the Internal Revenue Code is included in bone marrow donation expense, the amount allowed as a deduction shall be added to federal taxable income.

Â Â Â Â Â  (4) The credit allowed under this section shall be allowed to a nonresident employer in the same manner as the credit is allowed to a resident employer.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year. Any credit remaining unused in such second succeeding tax year may be carried forward and used in the third succeeding tax year. Any credit remaining unused in such third succeeding tax year may be carried forward and used in the fourth succeeding tax year. Any credit remaining unused in such fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be used in any tax year thereafter. [1993 c.730 Â§40 (enacted in lieu of 316.155 and 317.149)]

Â Â Â Â Â  Note: Section 12, chapter 652, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 12. ORS 315.604 and the amendments to ORS 318.031 by section 11, chapter 652, Oregon Laws 1991, apply to bone marrow donation expense incurred in tax years beginning on or after January 1, 1991, and on or before December 31, 2001. [1991 c.652 Â§12; 1995 c.746 Â§37]

Â Â Â Â Â  315.610 Long term care insurance. (1) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 (or, if the taxpayer is a corporation, under ORS chapter 317 or 318) for premium costs actually paid or incurred during the tax year for a long term care insurance policy:

Â Â Â Â Â  (a) For long term care coverage of the taxpayer or a dependent or parent of the taxpayer; or

Â Â Â Â Â  (b) That is offered by the taxpayer to employees of the taxpayer that are employed in this state.

Â Â Â Â Â  (2) The amount of the credit allowed under this section shall equal the lesser of:

Â Â Â Â Â  (a) Fifteen percent of the total amount of long term care insurance premiums paid or incurred by the taxpayer during the tax year; or

Â Â Â Â Â  (b)(A) If the long term care insurance coverage is for the taxpayer and the dependents or parents of the taxpayer, $500; or

Â Â Â Â Â  (B) If the long term care insurance coverage is for Oregon-based employees of the taxpayer and their dependents or parents, $500 multiplied by the number of employees covered.

Â Â Â Â Â  (3) A credit may not be allowed under this section if the policy was first issued prior to January 1, 2000.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the taxpayer and may not be carried forward to another tax year.

Â Â Â Â Â  (5) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (6) As used in this section, Âlong term care insuranceÂ has the meaning given that term in ORS 743.652. [1999 c.1005 Â§2]

Â Â Â Â Â  315.613 Credit available to persons providing rural medical care and affiliated with certain rural hospitals. (1) A resident or nonresident individual certified as eligible under ORS 442.563, licensed under ORS chapter 677, who is engaged in the practice of medicine, and who has a rural practice that amounts to 60 percent of the individualÂs practice, shall be allowed an annual credit against taxes otherwise due under this chapter in the sum of $5,000 during the time in which the individual retains such practice and membership if the individual is actively practicing in and is a member of the medical staff of one of the following hospitals:

Â Â Â Â Â  (a) A type A hospital designated as such by the Office of Rural Health;

Â Â Â Â Â  (b) A type B hospital designated as such by the Office of Rural Health if the hospital is:

Â Â Â Â Â  (A) Not within the boundaries of a metropolitan statistical area;

Â Â Â Â Â  (B) Located 30 or more highway miles from the closest hospital within the major population center in a metropolitan statistical area; or

Â Â Â Â Â  (C) Located in a county with a population of less than 75,000;

Â Â Â Â Â  (c) A type C rural hospital, if the Office of Rural Health makes the findings required by ORS 315.619; or

Â Â Â Â Â  (d) A rural critical access hospital.

Â Â Â Â Â  (2) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) For purposes of this section, an ÂindividualÂs practiceÂ shall be determined on the basis of actual time spent in practice each week in hours or days, whichever is considered by the Office of Rural Health to be more appropriate. In the case of a shareholder of a corporation or a member of a partnership, only the time of the individual shareholder or partner shall be considered and the full amount of the credit shall be allowed to each shareholder or partner who qualifies in an individual capacity.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂType A hospital,Â Âtype B hospitalÂ and Âtype C hospitalÂ have the meaning for those terms provided in ORS 442.470.

Â Â Â Â Â  (b) ÂRural critical access hospitalÂ means a facility that meets the criteria set forth in 42 U.S.C. 1395i-4 (c)(2)(B) and that has been designated a critical access hospital by the Office of Rural Health and the Department of Human Services. [Formerly 316.143]

Â Â Â Â Â  315.616 Additional providers who may qualify for credit. A resident or nonresident individual who is certified as eligible under ORS 442.561, 442.562, 442.563 or 442.564, and is licensed as a physician or podiatric physician and surgeon under ORS chapter 677, licensed as a physician assistant under ORS chapter 677, licensed as a nurse practitioner under ORS chapter 678, licensed as a certified registered nurse anesthetist under ORS chapter 678, licensed as a dentist under ORS chapter 679 or licensed as an optometrist under ORS 683.010 to 683.335 is entitled to the tax credit described in ORS 315.613 even if not a member of the hospital medical staff if the Office of Rural Health certifies that the individual:

Â Â Â Â Â  (1) Has a rural practice that amounts to 60 percent of the individualÂs practice; and

Â Â Â Â Â  (2)(a) If a physician or a physician assistant, can cause a patient to be admitted to the hospital;

Â Â Â Â Â  (b) If a certified registered nurse anesthetist, is employed by or has a contractual relationship with one of the hospitals described in ORS 315.613 (1); or

Â Â Â Â Â  (c) If an optometrist, has consulting privileges with a hospital listed in ORS 315.613 (1). This paragraph does not apply to an optometrist who qualifies as a Âfrontier rural practitioner,Â as defined by the Office of Rural Health. [Formerly 316.144]

Â Â Â Â Â  315.619 Credit for medical staff at type C hospital. A member of the medical staff of a type C hospital who meets the requirements of ORS 315.616 (1) and (2)(a) is entitled to the tax credit described in ORS 315.613 if:

Â Â Â Â Â  (1) The hospital is isolated due to geographic conditions, complies with rules relating to emergency response and is subject to such other special factors as the Office of Rural Health may prescribe; and

Â Â Â Â Â  (2) The hospital is designated by the Office of Rural Health as being subject to particular problems in recruiting and retaining medical staff and is located in an area that is medically underserved. [Formerly 316.146]

Â Â Â Â Â  315.622 Rural emergency medical technicians. (1) A resident or nonresident individual who is certified as eligible under ORS 442.550 to 442.570 and who is certified as an emergency medical technician under ORS chapter 682 shall be allowed a credit against the taxes that are otherwise due under ORS chapter 316 if the Office of Rural Health certifies that the individual provides volunteer emergency medical technician services in a rural area that comprise at least 20 percent of the total emergency medical technician services provided by the individual in the tax year.

Â Â Â Â Â  (2) The amount of the credit shall equal $250.

Â Â Â Â Â  (3) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (4) As used in this section, Ârural areaÂ means a geographic area that is located at least 25 miles from any city with a population of 30,000 or more. [2005 c.832 Â§63]

Â Â Â Â Â  Note: Section 66, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 66. Section 63 of this 2005 Act [315.622] applies to tax credit certifications issued by the Office of Rural Health on or after January 1, 2006, and before January 1, 2011. [2005 c.832 Â§66]

Â Â Â Â Â  315.624 Medical care to residents of
Oregon
VeteransÂ Home. (1) A resident or nonresident individual physician licensed under ORS chapter 677 who is engaged in the practice of medicine qualifies for an annual credit against the taxes that are otherwise due under ORS chapter 316 if the physician provides medical care to residents of an Oregon VeteransÂ Home.

Â Â Â Â Â  (2) The amount of the credit allowed under this section shall be equal to the lesser of:

Â Â Â Â Â  (a) $1,000 for every eight residents to whom the physician provides care at an Oregon VeteransÂ Home; or

Â Â Â Â Â  (b) $5,000.

Â Â Â Â Â  (3) The credit allowed under this section may not exceed the tax liability of the taxpayer for the tax year, and a credit allowed under this section that is unused may not be carried forward to a succeeding tax year.

Â Â Â Â Â  (4) A nonresident shall be allowed the credit described in this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) In order to qualify for the tax credit allowed under this section, the physician claiming the credit must submit with the physicianÂs tax return a letter from the Oregon VeteransÂ Home at which the physician provided care to residents, confirming that the physician missed no more than five percent of the physicianÂs scheduled visits with residents of the home during the tax year.

Â Â Â Â Â  (6) In the case of a shareholder of a corporation or a member of a partnership, only the care provided by the individual shareholder or partner shall be considered, and the full amount of the credit shall be allowed to each shareholder or partner who qualifies in an individual capacity.

Â Â Â Â Â  (7) The Director of VeteransÂ Affairs shall assist the Department of Revenue in determining if a taxpayer claiming a credit under this section qualifies for the credit. [2007 c.843 Â§3]

Â Â Â Â Â  Note: Section 9, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 9. Section 3 of this 2007 Act [315.624] and the amendments to ORS 316.680 by section 2 of this 2007 Act apply to tax years beginning on or after January 1, 2008, and before January 1, 2012. [2007 c.843 Â§9]

Â Â Â Â Â  315.628 Health care services under TRICARE contract. (1) A health care provider who enters into a contract for the first time on or after January 1, 2007, to provide health care services permitted under a TRICARE contract to patients enrolled in the TRICARE military health care system shall be allowed a one-time credit against taxes otherwise due under ORS chapter 316 in the amount of $2,500.

Â Â Â Â Â  (2) A health care provider who has a contract to provide health care services permitted under a TRICARE contract to patients enrolled in the TRICARE military health care system shall be allowed a credit each tax year against taxes otherwise due under ORS chapter 316 in the amount of $1,000 if the health care provider actively participates in the TRICARE military health care system and each tax year provides health care services to at least 10 patients enrolled in the TRICARE military health care system. A health care provider who serves patients in a rural community, as defined by the Office of Rural Health, may provide health care services to fewer than 10 patients in a tax year and qualify for the credit.

Â Â Â Â Â  (3) A health care provider may not receive a credit under subsections (1) and (2) of this section in the same tax year.

Â Â Â Â Â  (4) A nonresident shall be allowed a credit under this section in the proportion provided in ORS 316.117. If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117. [2007 c.843 Â§5]

Â Â Â Â Â  Note: Section 8, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. Sections 5 [315.628] and 6 [315.631] of this 2007 Act apply to tax years beginning on or after January 1, 2008, and before January 1, 2012. [2007 c.843 Â§8]

Â Â Â Â Â  315.631 Certification of health care providers; reports. (1) The Office of Rural Health shall establish criteria for certifying health care providers as eligible for a tax credit authorized by ORS 315.628 or a deduction from federal taxable income under ORS 316.680. Upon finding that a health care provider meets the eligibility criteria established by the office, the office shall certify the provider for a tax credit under ORS 315.628 or the tax deduction under ORS 316.680. The office may not issue more than 500 certifications under this section in any calendar year and may not certify more than 1,000 providers before December 31, 2009.

Â Â Â Â Â  (2) Prior to October 1 of each year, the office shall report to the legislative interim committees on revenue regarding the number of health care providers who qualify for the tax credit under ORS 315.628 (2).

Â Â Â Â Â  (3) Prior to December 31 of each year, the administrator of the TRICARE contracts with health care providers who provide health care services to patients in
Oregon
shall make a report to the office regarding the number of patients that each health care provider has contracted to provide health care services. [2007 c.843 Â§6]

Â Â Â Â Â  Note: See note under 315.628.

Â Â Â Â Â  Note: 315.631 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 315 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

CULTURE

Â Â Â Â Â  315.675 Trust for Cultural Development Account contributions. (1) As used in this section, Âcultural organizationÂ means an entity that is:

Â Â Â Â Â  (a) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

Â Â Â Â Â  (b) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage, programs and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

Â Â Â Â Â  (2) A taxpayer shall be allowed a credit against the taxes otherwise due under ORS chapter 316 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (3) A taxpayer that is a corporation shall be allowed a credit against the taxes otherwise due under ORS chapter 317 or 318 for amounts contributed during the tax year to the Trust for Cultural Development Account established under ORS 359.405.

Â Â Â Â Â  (4) The credit is allowable under this section only to the extent the taxpayer has contributed an equal amount to an
Oregon
cultural organization during the tax year.

Â Â Â Â Â  (5) The amount of the credit shall equal 100 percent of the amount contributed to the Trust for Cultural Development Account, but may not exceed the lesser of the tax liability of the:

Â Â Â Â Â  (a) Taxpayer under ORS chapter 316 for the tax year or $500.

Â Â Â Â Â  (b) Taxpayer that is a corporation under ORS chapter 317 or 318 for the tax year or $2,500.

Â Â Â Â Â  (6) The credit allowed under this section may not be carried over to another tax year.

Â Â Â Â Â  (7) The credit allowed under this section is in addition to any charitable contribution deduction allowable to the taxpayer.

Â Â Â Â Â  (8) In the case of a credit allowed under this section for purposes of ORS chapter 316:

Â Â Â Â Â  (a) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed under this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (c) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (d) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed under this section shall be prorated or computed in a manner consistent with ORS 314.085. [2001 c.954 Â§18]

Â Â Â Â Â  Note: Section 19, chapter 954, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 19. Section 18 of this 2001 Act [315.675] applies to tax years beginning on or after January 1, 2002, and before January 1, 2013. [2001 c.954 Â§19]

_______________



Chapter 316

Chapter 316 Â Personal Income Tax

2007 EDITION

PERSONAL INCOME TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

316.002Â Â Â Â  Short title

316.003Â Â Â Â  Goals

316.007Â Â Â Â  Policy

316.012Â Â Â Â  Terms have same meaning as in federal laws; federal law references

316.013Â Â Â Â  Determination of federal adjusted gross income

316.014Â Â Â Â  Determination of net operating loss, carryback and carryforward

316.018Â Â Â Â  Application of Payment-in-Kind Tax Treatment Act of 1983

316.022Â Â Â Â  General definitions

316.024Â Â Â Â  Application of federal law to determination of taxable income

316.027Â Â Â Â  ÂResidentÂ defined

316.032Â Â Â Â  Department to administer law; policy as to federal conflicts and technical corrections

316.037Â Â Â Â  Imposition and rate of tax

316.042Â Â Â Â  Amount of tax where joint return used

316.045Â Â Â Â  Tax rate imposed on certain long-term capital gain from farming; requirements

316.047Â Â Â Â  Transitional provision to prevent doubling income or deductions

316.048Â Â Â Â  Taxable income of resident

316.054Â Â Â Â  Social Security benefits to be subtracted from federal taxable income

316.056Â Â Â Â  Interest or dividends on obligations of state or public bodies subtracted from federal taxable income

316.074Â Â Â Â  Exemption for service in
Vietnam
on missing status

316.076Â Â Â Â  Deduction for physician in medically disadvantaged area

CREDITS

316.078Â Â Â Â  Tax credit for dependent care expenses necessary for employment

316.079Â Â Â Â  Credit for certain disabilities

316.082Â Â Â Â  Credit for taxes paid another state; rules

316.085Â Â Â Â  Personal exemption credit

316.087Â Â Â Â  Credit for the elderly or permanently and totally disabled

316.095Â Â Â Â  Credit for sewage treatment works connection costs

316.099Â Â Â Â  Credit for early intervention services for child with disability; rules of State Board of Education

316.102Â Â Â Â  Credit for political contributions

316.109Â Â Â Â  Credit for tax by another jurisdiction on sale of residential property; rules

316.116Â Â Â Â  Credit for alternative energy device or alternative fuel vehicle

(Temporary provisions relating to tax credit for manufactured dwelling park closures are compiled as notes following ORS 316.116)

TAXATION OF NONRESIDENTS

316.117Â Â Â Â  Proration between
Oregon
income and other income for nonresidents, part-year residents and trusts

316.118Â Â Â Â  Pro rata share of S corporation income of nonresident shareholder

316.119Â Â Â Â  Proration of part-year residentÂs income between
Oregon
income and other income; alternative proration for pass-through entity items

316.122Â Â Â Â  Separate or joint determination of income for husband and wife

316.124Â Â Â Â  Determination of adjusted gross income of nonresident partner

316.127Â Â Â Â  Income of nonresident from
Oregon
sources

316.130Â Â Â Â  Determination of taxable income of full-year nonresident

316.131Â Â Â Â  Credit allowed to nonresident for taxes paid to state of residence; exception

ADDITIONAL CREDITS

(Costs in Lieu of Nursing Home Care)

316.147Â Â Â Â  Definitions for ORS 316.147 to 316.149

316.148Â Â Â Â  Credit for expenses in lieu of nursing home care; limitation

316.149Â Â Â Â  Evidence of eligibility for credit

(Retirement Income)

316.157Â Â Â Â  Credit for retirement income

316.158Â Â Â Â  Effect upon ORS 316.157 of determination of invalidity; severability

316.159Â Â Â Â  Subtraction for certain retirement distributions contributed to retirement plan during period of nonresidency; substantiation rules

COLLECTION OF TAX AT SOURCE OF PAYMENT

(Generally)

316.162Â Â Â Â  Definitions for ORS 316.162 to 316.221

316.164Â Â Â Â  When surety bond or letter of credit required of employer; enforcement

316.167Â Â Â Â  Withholding of tax required; elective provisions for agricultural employees; liability of supplier of funds to employer for taxes

316.168Â Â Â Â  Employer required to file combined quarterly tax report

316.169Â Â Â Â  Circumstances in which person other than employer required to withhold tax

316.171Â Â Â Â  Application of tax and report to administration of tax laws

316.172Â Â Â Â  Tax withholding tables to be prepared by department

316.177Â Â Â Â  Reliance on withholding statement; penalty for statement without reasonable basis

316.182Â Â Â Â  Exemption certificate

316.187Â Â Â Â  Amount withheld is in payment of employeeÂs tax

316.189Â Â Â Â  Withholding of state income taxes from certain periodic payments

316.191Â Â Â Â  Withholding taxes at time and in manner other than required by federal law; rules

316.193Â Â Â Â  Withholding of state income taxes from federal retired pay for members of uniformed services

316.194Â Â Â Â  Withholding from lottery prize payments; rules

316.196Â Â Â Â  Withholding of state income taxes from federal retirement pay for civil service annuitant

316.197Â Â Â Â  Payment to department by employer; interest on delinquent payments

316.198Â Â Â Â  Payment by electronic funds transfer; phase-in; rules

316.202Â Â Â Â  Reports by employer; waiver; penalty for failure to report; rules

316.207Â Â Â Â  Liability for tax; warrant for collection; conference; appeal

316.209Â Â Â Â  Applicability of ORS 316.162 to 316.221 when services performed by qualified real estate broker or direct seller

316.212Â Â Â Â  Application of penalties, misdemeanors and jeopardy assessment; employer as taxpayer

(Professional Athletic Teams)

316.213Â Â Â Â  Definitions for ORS 316.213 to 316.219

316.214Â Â Â Â  Withholding requirements for members of professional athletic teams

316.218Â Â Â Â  Annual report of compensation paid to professional athletic team members

316.219Â Â Â Â  Rules

(Qualifying Film Productions)

316.220Â Â Â Â  Alternative withholding requirements for qualifying film production compensation; rules; refund prohibition

316.221Â Â Â Â  Disposition of withheld amounts

NONRESIDENT REPORTING

316.223Â Â Â Â  Alternate methods of filing, reporting and calculating liability for nonresident employer and employee in state temporarily; rules

ESTATES AND TRUSTS

(Generally)

316.267Â Â Â Â  Application of chapter to estates and certain trusts

316.272Â Â Â Â  Computation and payment on estate or trust

316.277Â Â Â Â  Associations taxable as corporations exempt from chapter

316.279Â Â Â Â  Treatment of business trusts and business trusts income

(Resident Estates and Trusts)

316.282Â Â Â Â  Definitions related to trusts and estates; rules

316.287Â Â Â Â  ÂFiduciary adjustmentÂ defined; shares proportioned; rules

316.292Â Â Â Â  Credit for taxes paid another state

316.298Â Â Â Â  Accumulation distribution credit

(Nonresident Estates and Trusts)

316.302Â Â Â Â  ÂNonresident estate or trustÂ defined

316.307Â Â Â Â  Income of nonresident estate or trust

316.312Â Â Â Â  Determination of
Oregon
share of income

316.317Â Â Â Â  Credit to beneficiary for accumulation distribution

RETURNS; PAYMENTS; REFUNDS

316.362Â Â Â Â  Persons required to make returns

316.363Â Â Â Â  Returns; instructions

316.364Â Â Â Â  Flesch Reading Ease Score form instructions

316.367Â Â Â Â  Joint return by husband and wife

316.368Â Â Â Â  When joint return liability divided; showing of marital status and hardship; rules

316.369Â Â Â Â  Circumstances where one spouse relieved of joint return liability; rules

316.372Â Â Â Â  Minor to file return; unpaid tax assessable against parent; when parent may file for minor

316.377Â Â Â Â  Individual under disability

316.382Â Â Â Â  Returns by fiduciaries

316.387Â Â Â Â  Election for final tax determination by personal representative; period for assessment of deficiency; discharge of personal representative from personal liability for tax

316.392Â Â Â Â  Notice of qualification of receiver and others

316.417Â Â Â Â  Date return considered made or advance payment made

316.457Â Â Â Â  Department may require copy of federal return

316.462Â Â Â Â  Change of election

316.472Â Â Â Â  Tax treatment of common trust fund; information return required

316.490Â Â Â Â  Refund as contribution to AlzheimerÂs Disease Research Fund

316.491Â Â Â Â  Refund as contribution to Oregon Military Emergency Financial Assistance Program

316.493Â Â Â Â  Refund as contribution for prevention of child abuse and neglect

DISTRIBUTION OF REVENUE

316.502Â Â Â Â  Distribution of revenue to General Fund; working balance; refundable credit payments

PAYMENT OF ESTIMATED TAXES

316.557Â Â Â Â  Definition of Âestimated taxÂ

316.559Â Â Â Â  Application of ORS 316.557 to 316.589 to estates and trusts

316.563Â Â Â Â  When declaration of estimated tax required; exception; effect of short tax year; content; amendment; rules

316.567Â Â Â Â  Joint declaration of husband and wife; liability; effect on nonjoint returns; rules

316.569Â Â Â Â  When declaration required of nonresident

316.573Â Â Â Â  When individual not required to file declaration

316.577Â Â Â Â  Date of filing declaration

316.579Â Â Â Â  Amount of estimated tax to be paid with declaration; installment schedule; prepayment of installment

316.583Â Â Â Â  Effect of payment of estimated tax or installment; credit for overpayment of prior year taxes; rules

316.587Â Â Â Â  Effect of underpayment of estimated tax; computation of underpayment; interest; when not imposed

316.588Â Â Â Â  When interest on underpayment not imposed

316.589Â Â Â Â  Application to short tax years and tax years beginning on other than January 1

MODIFICATIONS OF TAXABLE INCOME

(Generally)

316.680Â Â Â Â  Modification of taxable income

316.681Â Â Â Â  Interest or dividends to benefit self-employed or individual retirement accounts

316.683Â Â Â Â  State exempt-interest dividends; rules

316.685Â Â Â Â  Federal income tax deductions; accrual method of accounting required; adjustment for federal earned income credit

316.687Â Â Â Â  Amount in excess of standard deduction for child, if childÂs income included on parentÂs federal return; limitation

316.690Â Â Â Â  Foreign income taxes

316.695Â Â Â Â  Additional modifications of taxable income; rules

316.697Â Â Â Â  Fiduciary adjustment

316.698Â Â Â Â  Subtraction for qualifying film production labor rebates

316.699Â Â Â Â  Subtraction for college savings network account contributions; limitations; carryforward

316.707Â Â Â Â  Computation of depreciation of property under federal law; applicability

316.716Â Â Â Â  Differences in basis on federal and state return

316.737Â Â Â Â  Amount specially taxed under federal law to be included in computation of state taxable income

316.738Â Â Â Â  Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property

316.744Â Â Â Â  Cash payments for energy conservation

(Additional Personal Exemption Credits)

316.752Â Â Â Â  Definitions for ORS 316.752 to 316.771

316.758Â Â Â Â  Additional personal exemption credit for persons with severe disabilities

316.765Â Â Â Â  Additional personal exemption credit for spouse of person with severe disability; conditions

316.771Â Â Â Â  Proof of status for exemption credit

(Exemptions)

316.777Â Â Â Â  Income derived from sources within federally recognized Indian country exempt from tax

316.778Â Â Â Â  Small city business development exemption; rules

316.783Â Â Â Â  Amounts received for condemnation of Indian tribal lands

316.785Â Â Â Â  Income derived from exercise of Indian fishing rights

316.787Â Â Â Â  Payments to Japanese and Aleuts under Civil Liberties Act of 1988

316.789Â Â Â Â  Persian Gulf Desert Shield active military service

316.791Â Â Â Â  Compensation for active duty military service

(Exemption for Certain Sales or Closures of Manufactured Dwelling Parks)

316.795Â Â Â Â  Exemption for payments to tenants of manufactured dwelling parks upon termination of rental agreement

(Additional Modifications of Taxable Income)

316.806Â Â Â Â  Definitions for ORS 316.806 to 316.818

316.812Â Â Â Â  Certain traveling expenses

316.818Â Â Â Â  Proof of expenses

316.821Â Â Â Â  Federal election to deduct sales taxes; addition for state purposes

316.824Â Â Â Â  Definitions for ORS 316.824 and 316.832

316.832Â Â Â Â  Travel expenses for loggers

316.834Â Â Â Â  Underground storage tank pollution prevention or essential services grant

316.836Â Â Â Â  Qualified production activities income

316.837Â Â Â Â  Addition for federal prescription drug plan subsidies excluded for federal tax purposes

316.838Â Â Â Â  Art object donation

316.844Â Â Â Â  Special computation of gain or loss where farm use value used

316.845Â Â Â Â  Exception to ORS 316.844

316.846Â Â Â Â  Scholarship awards used for housing expenses

316.848Â Â Â Â  Individual development accounts

316.852Â Â Â Â  Qualified donations and sales to educational institutions

DEFERRAL OF REINVESTED GAIN

316.871Â Â Â Â  Definitions for ORS 316.872

316.872Â Â Â Â  Deferral of gain on sale of small business securities

316.873Â Â Â Â  Definitions for ORS 316.873 to 316.884

316.874Â Â Â Â  Deferral of gain from sale of capital asset; reinvestment of gain; disposition of interest or asset in which gain reinvested

316.876Â Â Â Â  Gain that may not be deferred under ORS 316.873 to 316.884

316.877Â Â Â Â  Declaration of intent to reinvest in qualified business interest, qualified investment fund or qualified business asset required for deferral of gain

316.878Â Â Â Â  Basis of qualified business interest, qualified investment fund or qualified business asset in which gain reinvested

316.879Â Â Â Â  Events causing deferral of gain to cease; recognition of deferred gain

316.881Â Â Â Â
Sale
or disposition of reinvestment interest; period for assessment of deficiency; failure to reinvest after declaration filed

316.882Â Â Â Â  Death or disability; election of successor related party to continue deferral; basis upon death if deferral not continued

316.883Â Â Â Â  Rules for ORS 316.873 to 316.884; adoption by Department of Revenue

316.884Â Â Â Â  Deferral of gain for tax years beginning in 1996; applicability of ORS 316.873 to 316.884; modifications

316.970Â Â Â Â  Effect of chapter 493,
Oregon
Laws 1969

PENALTIES

316.992Â Â Â Â  Penalty for filing incorrect return that is based on frivolous position or is intended to delay or impede administration; appeal

GENERAL PROVISIONS

Â Â Â Â Â  316.002 Short title. This chapter may be cited as the Personal Income Tax Act of 1969. [1969 c.493 Â§1; 1995 c.79 Â§164]

Â Â Â Â Â  316.003 Goals. (1) The goals of the Legislative Assembly are to achieve for
Oregon
Âs citizens a tax system which recognizes:

Â Â Â Â Â  (a) Fairness and equity as its basic values; and

Â Â Â Â Â  (b) That the total tax system should use seven guiding principles as measures by which to evaluate tax proposals.

Â Â Â Â Â  (2) Those guiding principles are:

Â Â Â Â Â  (a) Ability to pay;

Â Â Â Â Â  (b) Fairness;

Â Â Â Â Â  (c) Efficiency;

Â Â Â Â Â  (d) Even distribution;

Â Â Â Â Â  (e) The tax system should be equitable where the minimum aspects of a fair system are:

Â Â Â Â Â  (A) That it shields genuine subsistence income from taxation;

Â Â Â Â Â  (B) That it is not regressive; and

Â Â Â Â Â  (C) That it imposes approximately the same tax burden on all households earning the same income;

Â Â Â Â Â  (f) Adequacy; and

Â Â Â Â Â  (g) Flexibility.

Â Â Â Â Â  (3) To meet those goals of
Oregon
Âs tax system, any tax must be considered in conjunction with the effects of all other taxes on Oregonians. [1991 c.457 Â§1a]

Â Â Â Â Â  Note: 316.003 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.005 [1953 c.304 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.007 Policy. It is the intent of the Legislative Assembly, by the adoption of this chapter, insofar as possible, to:

Â Â Â Â Â  (1) Make the Oregon personal income tax law identical in effect to the provisions of the Internal Revenue Code relating to the measurement of taxable income of individuals, estates and trusts, modified as necessary by the stateÂs jurisdiction to tax and the revenue needs of the state;

Â Â Â Â Â  (2) Achieve this result by the application of the various provisions of the Internal Revenue Code relating to the definition of income, exceptions and exclusions therefrom, deductions (business and personal), accounting methods, taxation of trusts, estates and partnerships, basis, depreciation and other pertinent provisions relating to gross income as defined therein, modified as provided in this chapter, resulting in a final amount called Âtaxable incomeÂ; and

Â Â Â Â Â  (3) Impose a tax on residents of this state measured by taxable income wherever derived and to impose a tax on the income of nonresidents that is ascribable to sources within this state. [1969 c.493 Â§2; 1971 s.s. c.4 Â§1; 1987 c.293 Â§1; 1989 c.625 Â§1; 2003 c.46 Â§34]

Â Â Â Â Â  316.010 [1953 c.304 Â§2; 1953 c.552 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.012 Terms have same meaning as in federal laws; federal law references. Any term used in this chapter has the same meaning as when used in a comparable context in the laws of the
United States
relating to federal income taxes, unless a different meaning is clearly required or the term is specifically defined in this chapter. Except where the Legislative Assembly has provided otherwise, any reference in this chapter to the laws of the United States or to the Internal Revenue Code refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (1) On December 31, 2006; or

Â Â Â Â Â  (2) If related to the definition of taxable income, as applicable to the tax year of the taxpayer. [1969 c.493 Â§3; 1971 s.s. c.4 Â§2; 1975 c.672 Â§3; 1983 c.162 Â§59; 1985 c.802 Â§1; 1987 c.293 Â§2; 1989 c.625 Â§2; 1991 c.457 Â§1; 1993 c.726 Â§27; 1995 c.556 Â§1; 1997 c.839 Â§1; 1999 c.224 Â§7; 2001 c.660 Â§35; 2003 c.77 Â§14; 2005 c.519 Â§9; 2005 c.832 Â§27; 2007 c.614 Â§12]

Â Â Â Â Â  316.013 Determination of federal adjusted gross income. Unless the context requires otherwise and notwithstanding ORS 316.012, whenever, in the calculation of Oregon taxable income, reference to the taxpayerÂs federal adjusted gross income is required to be made, the taxpayerÂs federal adjusted gross income shall be as determined under the provisions of the Internal Revenue Code as they may be in effect for the tax year of the taxpayer without any of the additions, subtractions or other modifications or adjustments required under this chapter and other laws of this state applicable to personal income taxation. [1985 c.802 Â§3a; 1999 c.580 Â§3]

Â Â Â Â Â  316.014 Determination of net operating loss, carryback and carryforward. (1) In the computation of state taxable income the net operating loss, net operating loss carryback and net operating loss carryforward shall be the same as that contained in the Internal Revenue Code as it applies to the tax year for which the return is filed and shall not be adjusted for any changes or modifications contained in this chapter or by the case law of this state.

Â Â Â Â Â  (2) In the case of a nonresident, the net operating loss deduction, net operating loss carryback and net operating loss carryforward shall be that described in subsection (1) of this section which is attributable to
Oregon
sources.

Â Â Â Â Â  (3) If any provision in ORS 316.047 or 316.127 appears to require an adjustment to a net operating loss, net operating loss carryback or net operating loss carryforward contrary to the provisions of this section, that adjustment shall not be made. [1985 c.802 Â§18; 1997 c.839 Â§2; 2003 c.77 Â§15]

Â Â Â Â Â  316.015 [1953 c.304 Â§3; 1953 c.552 Â§2; 1959 c.211 Â§3; 1959 c.593 Â§1 (referred and rejected); 1963 c.627 Â§2 (referred and rejected); repealed by 1969 c.493 Â§99; amended by 1969 c.520 Â§41]

Â Â Â Â Â  316.016 [1973 c.119 Â§2; repealed by 1975 c.672 Â§8]

Â Â Â Â Â  316.017 [1969 c.493 Â§3a; repealed by 1969 c.493 Â§3b]

Â Â Â Â Â  316.018 Application of Payment-in-Kind Tax Treatment Act of 1983. The Payment-in-Kind Tax Treatment Act of 1983 (P.L. 98-4, as amended by section 1061 of P.L. 98-369) applies for purposes of determining Oregon taxable income under this chapter, notwithstanding that the Act is not part of the Internal Revenue Code. [1985 c.802 Â§42; 2003 c.46 Â§35]

Â Â Â Â Â  316.019 [1985 c.802 Â§46; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.020 [1953 c.304 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.021 [1985 c.802 Â§58; 1987 c.293 Â§3; renumbered 314.029 in 1993]

Â Â Â Â Â  316.022 General definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Revenue.

Â Â Â Â Â  (3) ÂIndividualÂ means a natural person, including aliens and minors.

Â Â Â Â Â  (4) A ÂnonresidentÂ means an individual who is not a resident of this state.

Â Â Â Â Â  (5) ÂPart-year residentÂ means an individual taxpayer who changes status during a tax year from resident to nonresident or from nonresident to resident.

Â Â Â Â Â  (6) ÂTaxable incomeÂ means the taxable income as defined in subsection (a) or (b), section 63 of the Internal Revenue Code, with such additions, subtractions and adjustments as are prescribed by this chapter.

Â Â Â Â Â  (7) ÂTaxpayerÂ means any natural person, estate, trust, or beneficiary whose income is in whole or in part subject to the taxes imposed by this chapter, or any employer required by this chapter to withhold personal income taxes from the compensation of employees for remittance to the state. [1969 c.493 Â§Â§4,5,6,7,9 and 1969 c.520 Â§42b; 1985 c.141 Â§2; 1987 c.293 Â§4]

Â Â Â Â Â  316.023 [1987 c.293 Â§Â§71,72,73; renumbered 314.033 in 1993]

Â Â Â Â Â  316.024 Application of federal law to determination of taxable income. Section 243 of the Tax Reform Act of 1986 (P.L. 99-514) does not apply for purposes of determining taxable income under this chapter. [1987 c.293 Â§12a; 2003 c.46 Â§36]

Â Â Â Â Â  316.025 [1953 c.304 Â§5; repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  316.027 ÂResidentÂ defined. (1) For purposes of this chapter, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂResidentÂ or Âresident of this stateÂ means:

Â Â Â Â Â  (A) An individual who is domiciled in this state unless the individual:

Â Â Â Â Â  (i) Maintains no permanent place of abode in this state;

Â Â Â Â Â  (ii) Does maintain a permanent place of abode elsewhere; and

Â Â Â Â Â  (iii) Spends in the aggregate not more than 30 days in the taxable year in this state; or

Â Â Â Â Â  (B) An individual who is not domiciled in this state but maintains a permanent place of abode in this state and spends in the aggregate more than 200 days of the taxable year in this state unless the individual proves that the individual is in the state only for a temporary or transitory purpose.

Â Â Â Â Â  (b) ÂResidentÂ or Âresident of this stateÂ does not include:

Â Â Â Â Â  (A) An individual who is a qualified individual under section 911(d)(1) of the Internal Revenue Code for the tax year;

Â Â Â Â Â  (B) A spouse of a qualified individual under section 911(d)(1) of the Internal Revenue Code, if the spouse has a principal place of abode for the tax year that is not located in this state; or

Â Â Â Â Â  (C) A resident alien under section 7701(b) of the Internal Revenue Code who would be considered a qualified individual under section 911(d)(1) of the Internal Revenue Code if the resident alien were a citizen of the United States.

Â Â Â Â Â  (2) For purposes of subsection (1)(a)(B) of this section, a fraction of a calendar day shall be counted as a whole day. [1969 c.493 Â§8; 1987 c.158 Â§49; 1995 c.79 Â§165; 1999 c.1096 Â§1]

Â Â Â Â Â  316.030 [1953 c.304 Â§6; repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  316.032 Department to administer law; policy as to federal conflicts and technical corrections. (1) The Department of Revenue shall administer and enforce this chapter.

Â Â Â Â Â  (2) Insofar as is practicable in the administration of this chapter, the department shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (3) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 refer to rules or regulations prescribed by the Secretary of the Treasury, then such rules or regulations shall be regarded as rules adopted by the department under and in accordance with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 are later corrected by an Act or a Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in ORS 316.007 or 316.012 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title), as if originally included in the provisions of the Act being technically corrected. If, on account of this subsection, any adjustment is required to an
Oregon
return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1969 c.493 Â§10; 1985 c.802 Â§1a; 1987 c.293 Â§5; 1997 c.839 Â§3]

Â Â Â Â Â  316.035 [1953 c.304 Â§117; repealed by 1969 c.493 Â§99 and 1969 c.520 Â§49]

Â Â Â Â Â  316.037 Imposition and rate of tax. (1)(a) A tax is imposed for each taxable year on the entire taxable income of every resident of this state. The amount of the tax shall be determined in accordance with the following table:

______________________________________________________________________________

If taxable income is:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The tax is:

Not over $2,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5% of

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  taxable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  income

Over $2,000 but not

Â Â Â Â Â  over $5,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $100 plus 7%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  of the excess

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  over $2,000

Over $5,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $310 plus 9%

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  of the excess

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â  over $5,000

______________________________________________________________________________

Â Â Â Â Â  (b) For tax years beginning in each calendar year, the Department of Revenue shall adopt a table that shall apply in lieu of the table contained in paragraph (a) of this subsection, as follows:

Â Â Â Â Â  (A) The minimum and maximum dollar amounts for each rate bracket for which a tax is imposed shall be increased by the cost-of-living adjustment for the calendar year.

Â Â Â Â Â  (B) The rate applicable to any rate bracket as adjusted under subparagraph (A) of this paragraph shall not be changed.

Â Â Â Â Â  (C) The amounts setting forth the tax, to the extent necessary to reflect the adjustments in the rate brackets, shall be adjusted.

Â Â Â Â Â  (c) For purposes of paragraph (b) of this subsection, the cost-of-living adjustment for any calendar year is the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the second quarter of the calendar year 1992.

Â Â Â Â Â  (d) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (e) If any increase determined under paragraph (b) of this subsection is not a multiple of $50, the increase shall be rounded to the next lower multiple of $50.

Â Â Â Â Â  (2) A tax is imposed for each taxable year upon the entire taxable income of every part-year resident of this state. The amount of the tax shall be computed under subsection (1) of this section as if the part-year resident were a full-year resident and shall be multiplied by the ratio provided under ORS 316.117 to determine the tax on income derived from sources within this state.

Â Â Â Â Â  (3) A tax is imposed for each taxable year on the taxable income of every full-year nonresident that is derived from sources within this state. The amount of the tax shall be determined in accordance with the table set forth in subsection (1) of this section. [1969 c.493 Â§11; 1975 c.674 Â§1; 1977 c.872 Â§1; 1979 c.649 Â§1; 1983 c.684 Â§23; 1985 c.141 Â§1; 1987 c.293 Â§6; 1991 c.457 Â§1b; 2001 c.660 Â§11; 2003 c.46 Â§37]

Â Â Â Â Â  316.040 [1953 c.304 Â§7; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.042 Amount of tax where joint return used. In the case of a joint return of husband and wife, pursuant to ORS 316.122 or pursuant to ORS 316.367, the tax imposed by ORS 316.037 shall be twice the tax which would be imposed if the taxable income were cut in half. For purposes of this section, a return of a head of household or a surviving spouse, as defined in subsections (a) and (b) of section 2 of the Internal Revenue Code, shall be treated as a joint return of husband and wife. [1969 c.493 Â§12; 1975 c.674 Â§2; 1987 c.293 Â§7; 1987 c.647 Â§10]

Â Â Â Â Â  316.045 Tax rate imposed on certain long-term capital gain from farming; requirements. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmingÂ means:

Â Â Â Â Â  (A) Raising, harvesting and selling crops;

Â Â Â Â Â  (B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (C) Dairying and selling dairy products;

Â Â Â Â Â  (D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

Â Â Â Â Â  (H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that ÂfarmingÂ does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂSection 1231 gainÂ has the meaning given that term in section 1231 of the Internal Revenue Code.

Â Â Â Â Â  (2) Notwithstanding ORS 316.037, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

Â Â Â Â Â  (a) The gain is:

Â Â Â Â Â  (A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

Â Â Â Â Â  (B) Section 1231 gain.

Â Â Â Â Â  (b) The property that was sold or exchanged consisted of:

Â Â Â Â Â  (A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

Â Â Â Â Â  (B) Property that is predominantly used in the trade or business of farming.

Â Â Â Â Â  (c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

Â Â Â Â Â  (d) The sale or exchange constitutes a substantially complete termination of all of the taxpayerÂs ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayerÂs ownership interests in property that is employed in the trade or business of farming. Ownership of a farm dwelling or farm homesite does not constitute ownership of property employed in the trade or business of farming.

Â Â Â Â Â  (3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

Â Â Â Â Â  (a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

Â Â Â Â Â  (b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

Â Â Â Â Â  (c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

Â Â Â Â Â  (d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection. [2001 c.545 Â§2; 2003 c.454 Â§123; 2003 c.621 Â§98a]

Â Â Â Â Â  316.047 Transitional provision to prevent doubling income or deductions. If any provision of the Internal Revenue Code or of this chapter requires that any amount be added to or deducted from federal gross income or the net income taxable under this chapter that previously had been added to or deducted from net income taxable under the Oregon law in effect prior to the taxpayerÂs taxable year as to which this chapter is first effective, then, in such event, appropriate adjustment shall be made to the net income for the year or years subject to this chapter so as to prohibit the double taxation or the double deduction of any such amount that previously had entered into the computation of taxable income. Differences such as the difference in basis of property used by the taxpayer for federal and
Oregon
income tax returns and on account of the treatment of operating losses shall be resolved by application of this principle. However, the Department of Revenue, in its audit of a return, shall not apply any adjustment under this section which, in its opinion, if applied would result in an increase or decrease of tax liability of less than $25. [1969 c.493 Â§13; 1987 c.293 Â§8]

Â Â Â Â Â  316.048 Taxable income of resident. The entire taxable income of a resident of this state is the federal taxable income of the resident as defined in the laws of the
United States
, with the modifications, additions and subtractions provided in this chapter and other laws of this state applicable to personal income taxation. [Formerly 316.062; 1999 c.580 Â§4]

Â Â Â Â Â  316.049 [1977 c.755 Â§2; renumbered 316.777]

Â Â Â Â Â  316.050 [1977 c.553 Â§2; renumbered 316.783]

Â Â Â Â Â  316.051 [1977 c.390 Â§2; renumbered 316.788]

Â Â Â Â Â  316.052 [1977 c.390 Â§3; 1979 c.691 Â§2; renumbered 316.794]

Â Â Â Â Â  316.053 [1977 c.390 Â§4; renumbered 316.799]

Â Â Â Â Â  316.054 Social Security benefits to be subtracted from federal taxable income. In addition to the other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any Social Security benefits, as defined in section 86 of the Internal Revenue Code (Title II Social Security or tier 1 railroad retirement benefits) included in gross income for federal income tax purposes under section 86 of the Internal Revenue Code. [1985 c.154 Â§2; 1997 c.839 Â§4]

Â Â Â Â Â  316.055 [1953 c.304 Â§8; 1953 c.552 Â§3; 1957 s.s. c.15 Â§1; 1963 c.627 Â§3 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.056 Interest or dividends on obligations of state or public bodies subtracted from federal taxable income. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the interest or dividends on obligations of the State of Oregon or a public body, as defined in ORS 287A.001, to the extent includable in gross income for federal income tax purposes. However, the amount subtracted under this section shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this section, and by any expenses incurred in the production of interest or dividend income described in this section. [1987 c.293 Â§23b; 1989 c.988 Â§1; 2007 c.783 Â§126]

Â Â Â Â Â  316.057 [1977 c.872 Â§8; renumbered 316.806]

Â Â Â Â Â  316.058 [1977 c.872 Â§9; renumbered 316.812]

Â Â Â Â Â  316.059 [1977 c.872 Â§10; renumbered 316.818]

Â Â Â Â Â  316.060 [1953 c.304 Â§9; 1955 c.596 Â§1; part derived from 1955 c.596 Â§4; 1957 c.586 Â§1; 1957 s.s. c.15 Â§2; 1959 c.593 Â§2 (referred and rejected); 1963 c.627 Â§4 (referred and rejected); repealed by 1969 c.493 Â§99; amended by 1969 c.520 Â§42]

Â Â Â Â Â  316.061 [1979 c.887 Â§2; renumbered 316.824]

Â Â Â Â Â  316.062 [1969 c.493 Â§14; renumbered 316.048]

Â Â Â Â Â  316.063 [1979 c.887 Â§Â§3,4; renumbered 316.832]

Â Â Â Â Â  316.064 [1979 c.707 Â§2; renumbered 316.838]

Â Â Â Â Â  316.065 [1953 c.304 Â§10; repealed by 1959 c.593 Â§14 (referred and rejected); repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.066 [1973 c.753 Â§2; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  316.067 [1969 c.493 Â§15; 1971 c.686 Â§12; 1971 c.736 Â§1; 1973 c.1 Â§1; 1973 c.88 Â§1; 1973 c.402 Â§18; 1973 c.753 Â§3; 1977 c.784 Â§1; 1979 c.414 Â§5; 1979 c.436 Â§1; 1979 c.579 Â§7; 1983 c.381 Â§1; renumbered 316.680]

Â Â Â Â Â  316.068 [1975 c.672 Â§Â§2,2a,10b,13; subsection (7) enacted as 1975 c.650 Â§2; 1977 c.795 Â§10; 1977 c.872 Â§12; 1978 c.9 Â§1; 1979 c.240 Â§1; 1979 c.436 Â§6; 1981 c.679 Â§1; 1981 c.896 Â§1; 1983 c.684 Â§6; renumbered 316.695]

Â Â Â Â Â  316.069 [1981 c.778 Â§34; renumbered 316.744]

Â Â Â Â Â  316.070 [1953 c.304 Â§13; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.071 [1981 c.801 Â§2; renumbered 316.690]

Â Â Â Â Â  316.072 [1969 c.467 Â§6; 1979 c.376 Â§1; 1981 c.705 Â§1; renumbered 316.685]

Â Â Â Â Â  316.073 [1975 c.672 Â§12; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  316.074 Exemption for service in
Vietnam
on missing status. (1) Any compensation or gratuity received from any source by any individual by reason of civilian or military service on and after February 28, 1961, during the Vietnam conflict, for any month during any part of which such individual is in a missing status as a result of that conflict, is exempt from tax under this chapter. Any such compensation or gratuity is exempt from tax without regard to:

Â Â Â Â Â  (a) The identity of the recipient of the compensation or gratuity;

Â Â Â Â Â  (b) The death of the individual whose service in a missing status results in payment of the compensation or the gratuity; or

Â Â Â Â Â  (c) A date of death established for the individual whose service in a missing status results in payment of the compensation or the gratuity.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCompensationÂ does not include any pension or retirement allowance.

Â Â Â Â Â  (b) ÂMissing statusÂ means the status of an individual who is carried or determined to be in a status of missing; missing in action; interned in a foreign country; captured, beleaguered or besieged by a hostile force; or detained in a foreign country against the will of the individual. ÂMissing statusÂ does not include the status of an individual for a period during which the individual is officially determined to be absent from a post of duty without authority.

Â Â Â Â Â  (3) In addition to the income tax relief provided by this section, any provision in the laws of the United States or in the Internal Revenue Code providing income tax relief for returning prisoners of war, persons in a missing status, their spouses, heirs, devisees or executors shall apply to the measurement of the taxable income of individuals, estates and trusts. [1973 c.475 Â§Â§2,3; 1975 c.672 Â§4; 1997 c.839 Â§5]

Â Â Â Â Â  316.075 [1953 c.304 Â§11; 1953 c.522 Â§4; 1959 c.593 Â§3 (referred and rejected); 1963 c.627 Â§5 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.076 Deduction for physician in medically disadvantaged area. (1) Any person who becomes licensed under ORS chapter 677 on or after January 1, 1974, and prior to January 1, 1982, and enters the practice of medicine in any medically disadvantaged area of this state may deduct as an expense from income earned from the practice of medicine an amount equal to the annual expense incurred for each year in attending medical school, including tuition, fees, living expenses and other actual and necessary expenses, but not to exceed $10,000 for any year.

Â Â Â Â Â  (2) In order to qualify for the exemption granted by subsection (1) of this section, the person must apply to the Department of Revenue on or before April 15, following the first tax year for which the deduction is claimed on a form prescribed by the department and accompanied by evidence from the Oregon Medical Board that the area in which the person is practicing was medically disadvantaged when the physician entered practice there.

Â Â Â Â Â  (3) The deduction authorized by subsection (1) of this section shall be applicable for four tax years. [1973 c.644 Â§6; 1979 c.699 Â§1]

Â Â Â Â Â  316.077 [1969 c.493 Â§16; renumbered 316.697]

CREDITS

Â Â Â Â Â  316.078 Tax credit for dependent care expenses necessary for employment. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to a percentage of employment-related expenses allowable pursuant to section 21 of the Internal Revenue Code, notwithstanding the limitation imposed by section 26 of the Internal Revenue Code. The percentage shall be determined on the basis of federal taxable income, as defined in section 63 of the Internal Revenue Code and as reflected on the federal return, whether or not a joint return, of the taxpayer for the taxable year, in accordance with the following table:

______________________________________________________________________________

If federal taxable

income is:Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  The percentage is:

Â Â Â Â Â  Not over $5,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  30%

Â Â Â Â Â  Over $5,000 but not

Â Â Â Â Â  Â Â Â Â Â  over $10,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15%

Â Â Â Â Â  Over $10,000 but not

Â Â Â Â Â  Â Â Â Â Â  over $15,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8%

Â Â Â Â Â  Over $15,000 but not

Â Â Â Â Â  Â Â Â Â Â  over $25,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6%

Â Â Â Â Â  Over $25,000 but not

Â Â Â Â Â  Â Â Â Â Â  over $35,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5%

Â Â Â Â Â  Over $35,000 but not

Â Â Â Â Â  Â Â Â Â Â  over $45,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4%

Â Â Â Â Â  Over $45,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0%

______________________________________________________________________________

Â Â Â Â Â  (2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1975 c.672 Â§15a; 1977 c.872 Â§3; 1979 c.691 Â§4; 1983 c.684 Â§9; 1985 c.802 Â§4; 1987 c.293 Â§10; 1989 c.625 Â§7; 1989 c.1047 Â§11; 1991 c.457 Â§2; 1993 c.726 Â§28; 1997 c.839 Â§6; 1999 c.90 Â§8; 2001 c.660 Â§36]

Â Â Â Â Â  316.079 Credit for certain disabilities. A $50 credit, against income taxes owed, shall be allowed a taxpayer who as of the close of the taxable year has suffered a permanent and complete loss of function of both legs or both arms or one leg and one arm as certified to by a public health officer. The certificate shall be in a form prescribed by the Department of Revenue and shall be filed with the first return in which the credit is claimed. [1973 c.120 Â§2]

Â Â Â Â Â  316.080 [1953 c.304 Â§12; renumbered 316.475]

Â Â Â Â Â  316.081 [1973 c.503 Â§15; 1975 c.705 Â§11; 1981 c.502 Â§1; renumbered 316.844]

Â Â Â Â Â  316.082 Credit for taxes paid another state; rules. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter for the amount of any income tax imposed on the individual, or on an Oregon S corporation or Oregon partnership of which the individual is a member (to the extent of the individualÂs pro rata share of the S corporation or distributive share of the partnership), for the tax year by another state on income derived from sources therein and that is also subject to tax under this chapter.

Â Â Â Â Â  (2) The credit provided under this section shall not exceed the proportion of the tax otherwise due under this chapter that the amount of the modified adjusted gross income of the taxpayer derived from sources in the other state bears to the entire modified adjusted gross income of the taxpayer.

Â Â Â Â Â  (3) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (4) No credit allowed under this section or ORS 316.292 shall be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction, unless the tax upon which the credit is based is restored to income on the
Oregon
return.

Â Â Â Â Â  (5) Credit shall not be allowed under this section for income taxes paid to a state that allows a nonresident a credit against the income taxes imposed by that state for taxes paid or payable to the state of residence. It is the purpose of this subsection to avoid duplicative taxation through use of a nonresident, rather than a resident, credit for taxes paid or payable to another state.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules under this section that provide a credit against the tax imposed by this chapter when the department considers the credit necessary to avoid taxation of the same income by this state and another state.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂModified adjusted gross incomeÂ means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (b) Â
Oregon
partnershipÂ means an entity that is treated as a partnership for
Oregon
excise and income tax purposes.

Â Â Â Â Â  (c) ÂOregon S corporationÂ means a corporation that has elected S corporation status for
Oregon
excise and income tax purposes.

Â Â Â Â Â  (d) ÂStateÂ means a state, district, territory or possession of the
United States
.

Â Â Â Â Â  (8) For purposes of this section:

Â Â Â Â Â  (a) A direct tax imposed upon income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

Â Â Â Â Â  (b) An excise tax that is measured by income of an Oregon S corporation is an income tax imposed on the Oregon S corporation.

Â Â Â Â Â  (c) An excise tax is measured by income only if the statute imposing the excise tax provides that the base for the excise tax:

Â Â Â Â Â  (A) Includes revenue from sales and from services rendered, and income from investments; and

Â Â Â Â Â  (B) Permits a deduction for the cost of goods sold and the cost of services rendered. [1969 c.493 Â§17; 1981 c.801 Â§3; 1987 c.647 Â§11; 1991 c.838 Â§6; 1993 c.726 Â§28a; 1995 c.54 Â§7; 1999 c.74 Â§5; 2001 c.9 Â§1]

Â Â Â Â Â  316.083 [1977 c.666 Â§35; 1995 c.556 Â§2; renumbered 316.845 in 2005]

Â Â Â Â Â  316.084 [1981 c.720 Â§16; 1983 c.684 Â§10; 1991 c.877 Â§1; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  316.085 Personal exemption credit. (1)(a) There shall be allowed a personal exemption credit against taxes otherwise due under this chapter. The credit shall equal $90 multiplied by the number of personal exemptions allowed under section 151 of the Internal Revenue Code.

Â Â Â Â Â  (b) In the case of an individual with respect to whom a credit under paragraph (a) of this subsection is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individualÂs taxable year begins, the credit amount applicable to such individual for such individualÂs taxable year is zero.

Â Â Â Â Â  (2)(a) A nonresident shall be allowed the credit provided under subsection (1) of this section computed in the same manner and subject to the same limitations as the credit allowed to a resident of this state. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (c) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (3) The Department of Revenue shall recompute the dollar amount of the personal exemption credit allowed for state personal income tax purposes. The computation shall be as follows:

Â Â Â Â Â  (a) Divide the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year by the monthly averaged index for the first six months of 1986.

Â Â Â Â Â  (b) Recompute the dollar amount of the personal exemption credit by multiplying $90 by the appropriate indexing factor determined as provided in paragraph (a) of this subsection. Round off the amount obtained under this paragraph to the nearest $1.

Â Â Â Â Â  (4) As used in this section, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (5) Notwithstanding subsections (1) to (3) of this section, if a taxpayerÂs federal adjusted gross income for the tax year exceeds the threshold amount, the exemption amount shall be the greater of:

Â Â Â Â Â  (a) Thirty-three percent of the amount computed in subsection (3) of this section; or

Â Â Â Â Â  (b) The amount computed in subsection (3) of this section reduced by:

Â Â Â Â Â  (A) Two percentage points for each $2,500 (or fraction thereof) by which the taxpayerÂs federal adjusted gross income exceeds the threshold amount; or

Â Â Â Â Â  (B) Two percentage points for each $1,250 (or fraction thereof) by which the taxpayerÂs federal adjusted gross income exceeds the threshold amount, if the taxpayer is married but filing separately.

Â Â Â Â Â  (6) As used in this section, Âthreshold amountÂ means:

Â Â Â Â Â  (a) $234,600 in the case of a joint return or a surviving spouse.

Â Â Â Â Â  (b) $195,500 in the case of a head of a household.

Â Â Â Â Â  (c) $156,400 in the case of an individual who is not a married individual and is not a surviving spouse.

Â Â Â Â Â  (d) $117,300 in the case of a married individual filing a separate return.

Â Â Â Â Â  (7) The Department of Revenue shall adjust the threshold amounts in subsection (6) of this section according to the cost-of-living adjustment for the calendar year. The department shall annually recompute the threshold amounts for the current tax year by multiplying each dollar amount by the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31, 2006.

Â Â Â Â Â  (8) If a threshold amount computed under subsections (6) and (7) of this section is not a multiple of $50, the amount shall be rounded to the next lower multiple of $50. [1985 c.345 Â§Â§2,3; 1987 c.293 Â§13; 1991 c.457 Â§2a; 1997 c.839 Â§8; 1999 c.90 Â§9; 2001 c.660 Â§12; 2007 c.843 Â§63]

Â Â Â Â Â  316.086 [1979 c.733 Â§2; 1983 c.684 Â§11; 1989 c.880 Â§12; repealed by 1995 c.746 Â§22]

Â Â Â Â Â  316.087 Credit for the elderly or permanently and totally disabled. (1) A resident individual shall be allowed a credit against the tax otherwise due under this chapter in an amount equal to 40 percent of the credit for the elderly or the permanently and totally disabled allowable pursuant to section 22 of the Internal Revenue Code, notwithstanding the limitation imposed by section 26 of the Internal Revenue Code.

Â Â Â Â Â  (2) A nonresident individual shall be allowed the credit computed in the same manner and subject to the same limitations as the credit allowed a resident by subsection (1) of this section. However, the credit shall be prorated using the proportion provided in ORS 316.117.

Â Â Â Â Â  (3) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (4) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (5) No credit shall be allowed under this section for the taxable year if the taxpayer claims the credit allowed under ORS 316.157. [1969 c.493 Â§18; 1971 c.736 Â§2; 1977 c.872 Â§4; 1979 c.691 Â§5; 1983 c.684 Â§12; 1985 c.802 Â§5; 1987 c.293 Â§14; 1987 c.545 Â§1; 1989 c.625 Â§8; 1991 c.457 Â§3; 1991 c.823 Â§2; 1993 c.726 Â§29; 1997 c.839 Â§9; 1999 c.90 Â§10; 2001 c.660 Â§37]

Â Â Â Â Â  316.088 [1977 c.811 Â§2; 1979 c.534 Â§1; 1981 c.894 Â§1; 1983 c.684 Â§13; 1989 c.648 Â§64; repealed by 1991 c.877 Â§41]

Â Â Â Â Â  316.089 [1977 c.852 Â§2; 1979 c.622 Â§2; 1985 c.521 Â§3; repealed by 1993 c.730 Â§15 (315.154 enacted in lieu of 316.089)]

Â Â Â Â Â  316.091 [1977 c.852 Â§3; 1979 c.622 Â§3; 1985 c.630 Â§1; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  316.092 [1969 c.493 Â§19; repealed by 1973 c.402 Â§30]

Â Â Â Â Â  316.093 [1977 c.839 Â§8; 1979 c.412 Â§5a; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  316.094 [1979 c.578 Â§7; 1985 c.749 Â§1; 1987 c.605 Â§1; 1989 c.887 Â§1; 1991 c.714 Â§6; 1991 c.877 Â§2; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  316.095 Credit for sewage treatment works connection costs. (1) A resident individual shall be allowed a credit of $800 against the taxes otherwise due under this chapter, for installing or connecting to a sewage treatment works if:

Â Â Â Â Â  (a) Required by an order issued, before July 1, 1989, under ORS 454.275 to 454.380 or ORS chapters 468, 468A and 468B;

Â Â Â Â Â  (b) Required by a rule adopted, before July 1, 1989, by the Environmental Quality Commission;

Â Â Â Â Â  (c) Required by, installed or connected pursuant to the terms of an intergovernmental agreement, entered into before July 1, 1989, between a local governing body and the Environmental Quality Commission; or

Â Â Â Â Â  (d) Required by an order under ORS 222.840 to 222.915 or 431.705 to 431.760 issued after January 1, 1988, and before July 1, 1995.

Â Â Â Â Â  (2) To qualify for the credit under this section:

Â Â Â Â Â  (a) Subject to subsection (4) of this section, the credit must be claimed for the year in which the connection is made or the costs are incurred. The credit applies to installations or connections made on or after January 1, 1985.

Â Â Â Â Â  (b) The taxpayer who is allowed the credit must be the person who actually expended funds for construction or installation of the project.

Â Â Â Â Â  (c) The treatment works must be required by an order or rule of the Environmental Quality Commission, required by, installed or connected consistent with an intergovernmental agreement between a local governing body and the Environmental Quality Commission or required by an order or finding under ORS 222.840 to 222.915 or 431.705 to 431.760.

Â Â Â Â Â  (d) The residence connected to the treatment works must be the principal residence of, and owned by, the taxpayer claiming the credit.

Â Â Â Â Â  (3) The credit allowed in any one year shall not exceed one-fifth of the total amount of the credit granted under this section per qualifying residence or the tax liability of the taxpayer.

Â Â Â Â Â  (4) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, and any credit not used in that fifth succeeding tax year may be carried forward and used in the sixth succeeding tax year, and any credit not used in that sixth succeeding tax year may be carried forward and used in the seventh succeeding tax year, and any credit not used in that seventh succeeding tax year may be carried forward and used in the eighth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (5) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each.

Â Â Â Â Â  (6) The tax claim for tax credit shall be substantiated by submission, with the tax return, of receipt of payment by the taxpayer. For purposes of this subsection, Âreceipt of paymentÂ means a canceled check or an actual receipt for payment issued by the installing or constructing entity and issued on the date the payment is or was actually acknowledged. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (7) This section applies for costs actually incurred for installing or connecting to a sewage treatment works pursuant to an order, rule or intergovernmental agreement of the Environmental Quality Commission under ORS 454.275 to 454.380 or ORS chapters 468, 468A and 468B. [1987 c.890 Â§Â§2,3; 1989 c.953 Â§1; 1991 c.781 Â§1; 1995 c.54 Â§8; 2003 c.46 Â§38]

Â Â Â Â Â  316.096 [1987 c.591 Â§13; 1989 c.381 Â§Â§8,11,14; 1991 c.877 Â§Â§3,4,5; 1991 c.916 Â§Â§14,16,17; 1993 c.18 Â§Â§77,78,79; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  316.097 [See 316.480; 1973 c.831 Â§8; 1977 c.795 Â§11; 1977 c.866 Â§10; 1979 c.691 Â§6; 1981 c.408 Â§1; 1983 c.637 Â§6; 1987 c.596 Â§2; 1989 c.802 Â§2; 1991 c.877 Â§6; repealed by 1993 c.730 Â§29 (315.304 enacted in lieu of 316.097 and 317.116)]

Â Â Â Â Â  316.098 [1985 c.438 Â§2; 1991 c.877 Â§9; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

Â Â Â Â Â  316.099 Credit for early intervention services for child with disability; rules of State Board of Education. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂChild with a disabilityÂ means a qualifying child under section 152 of the Internal Revenue Code who has been determined eligible for early intervention services or is diagnosed for the purposes of special education as being mentally retarded, multidisabled, visually impaired, hard of hearing, deaf-blind, orthopedically impaired or other health impaired or as having autism, emotional disturbance or traumatic brain injury, in accordance with State Board of Education rules.

Â Â Â Â Â  (b) ÂEarly intervention servicesÂ means programs of treatment and habilitation designed to address a childÂs developmental deficits in sensory, motor, communication, self-help and socialization areas.

Â Â Â Â Â  (c) ÂSpecial educationÂ means specially designed instruction to meet the unique needs of a child with a disability, including regular classroom instruction, instruction in physical education, home instruction and instruction in hospitals, institutions and special schools.

Â Â Â Â Â  (2) The State Board of Education shall adopt rules further defining Âchild with a disabilityÂ for purposes of this section. A diagnosis obtained for the purposes of entitlement to special education or early intervention services shall serve as the basis for a claim for the additional credit allowed under subsection (3) of this section.

Â Â Â Â Â  (3) In addition to the personal exemption credit allowed by this chapter for state personal income tax purposes for a dependent of the taxpayer, there shall be allowed an additional personal exemption credit for a child with a disability if the child is a child with a disability at the close of the tax year. The amount of the credit shall be equal to the amount allowed as the personal exemption credit for the dependent for state personal income tax purposes for the tax year.

Â Â Â Â Â  (4) Each taxpayer qualifying for the additional personal exemption credit allowed by this section may claim the credit on the personal income tax return. However, the claim shall be substantiated by any proof of entitlement to the credit as may be required by the state board by rule. [1985 c.531 Â§2; 1987 c.293 Â§15; 1989 c.224 Â§50a; 1989 c.491 Â§1; 1993 c.777 Â§7; 1993 c.813 Â§6; 1999 c.989 Â§29; 2001 c.114 Â§35; 2005 c.832 Â§28; 2007 c.70 Â§84]

Â Â Â Â Â  316.102 Credit for political contributions. (1) A credit against taxes shall be allowed for voluntary contributions in money made in the taxable year:

Â Â Â Â Â  (a) To a major political party qualified under ORS 248.006 or to a committee thereof or to a minor political party qualified under ORS 248.008 or to a committee thereof.

Â Â Â Â Â  (b) To or for the use of a person who must be a candidate for nomination or election to a federal, state or local elective office in any primary election, general election or special election in this state. The person must, in the calendar year in which the contribution is made, either be listed on a primary election, general election or special election ballot in this state or have filed in this state one of the following:

Â Â Â Â Â  (A) A prospective petition;

Â Â Â Â Â  (B) A declaration of candidacy;

Â Â Â Â Â  (C) A certificate of nomination; or

Â Â Â Â Â  (D) A designation of a principal campaign committee.

Â Â Â Â Â  (c) To a political committee, as defined in ORS 260.005, if the political committee has certified the name of its treasurer to the filing officer, as defined in ORS 260.005, in the manner provided in ORS chapter 260.

Â Â Â Â Â  (2) The credit allowed by subsection (1) of this section shall be the lesser of:

Â Â Â Â Â  (a) The total contribution, not to exceed $50 on a separate return; the total contribution, not to exceed $100 on a joint return; or

Â Â Â Â Â  (b) The tax liability of the taxpayer.

Â Â Â Â Â  (3) The claim for tax credit shall be substantiated by submission, with the tax return, of official receipts of the candidate, agent, political party or committee thereof or political committee to whom contribution was made. [1969 c.432 Â§2; 1973 c.119 Â§3; 1975 c.177 Â§1; 1977 c.268 Â§1; 1979 c.190 Â§413; 1985 c.802 Â§6; 1987 c.293 Â§16; 1989 c.986 Â§1; 1993 c.797 Â§27; 1995 c.1 Â§19; 1995 c.712 Â§104; 1999 c.999 Â§27]

Â Â Â Â Â  316.103 [1985 c.684 Â§12; 1989 c.765 Â§1; 1989 c.958 Â§10; 1991 c.877 Â§7; repealed by 1993 c.730 Â§31 (315.324 enacted in lieu of 316.103 and 317.106)]

Â Â Â Â Â  316.104 [1987 c.911 Â§8b; 1991 c.877 Â§8; repealed by 1993 c.730 Â§37 (315.504 enacted in lieu of 316.104 and 317.140)]

Â Â Â Â Â  316.105 [1953 c.304 Â§14; 1953 c.552 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.106 [1967 c.274 Â§7; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.107 [1969 c.493 Â§20; 1973 c.402 Â§19; 1985 c.802 Â§7; repealed by 1993 c.730 Â§3 (315.054 enacted in lieu of 316.107)]

Â Â Â Â Â  316.108 [1967 c.118 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.109 Credit for tax by another jurisdiction on sale of residential property; rules. (1) If gain on the sale of residential property is taxed under this chapter, the adjusted basis of the property for purposes of this chapter shall be the same as its adjusted basis for federal income tax purposes.

Â Â Â Â Â  (2) A credit against the tax otherwise due under this chapter shall be allowed to the taxpayer for the amount of any taxes imposed on the taxpayer by another state of the United States, a foreign country or the District of Columbia which tax is attributable to gain that is subject to tax as described in subsection (1) of this section.

Â Â Â Â Â  (3) The amount of the credit allowed under subsection (2) of this section may not exceed the amount of the gain taxed by the other taxing jurisdiction multiplied by eight percent.

Â Â Â Â Â  (4) The Department of Revenue shall provide by rule the procedure for obtaining credit provided by subsection (2) of this section and the proof required. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063.

Â Â Â Â Â  (5) Any credit allowed under subsection (2) of this section may not be applied in calculating tax due under this chapter if the tax upon which the credit is based has been claimed as a deduction for
Oregon
personal income tax purposes, unless the tax is restored to income on the
Oregon
return. [1979 c.579 Â§2; 1981 c.705 Â§2; 1995 c.54 Â§10; 2001 c.114 Â§36]

Â Â Â Â Â  316.110 [1953 c.304 Â§15; 1953 c.552 Â§6; 1957 c.582 Â§1; 1961 c.506 Â§1; 1963 c.253 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.111 [1965 c.360 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.112 [1959 c.211 Â§2; 1963 c.627 Â§5 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.113 [1967 c.61 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.114 [1967 c.449 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.115 [1953 c.304 Â§16; 1959 c.555 Â§1; subsection (4) derived from 1959 c.555 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.116 Credit for alternative energy device or alternative fuel vehicle. (1)(a) A resident individual shall be allowed a credit against the taxes otherwise due under this chapter for costs paid or incurred for construction or installation of each of one or more alternative energy devices in a dwelling.

Â Â Â Â Â  (b) A resident individual shall be allowed a credit against the taxes otherwise due under this chapter for costs paid or incurred to modify or purchase an alternative fuel vehicle or related equipment.

Â Â Â Â Â  (2)(a) In the case of a category one alternative energy device that is not an alternative fuel device, the credit shall be based upon the first year energy yield of the alternative energy device that qualifies under ORS 469.160 to 469.180. The amount of the credit shall be the same whether for collective or noncollective investment.

Â Â Â Â Â  (b) The credit allowed under this section for each category one alternative energy device for each dwelling may not exceed the lesser of:

Â Â Â Â Â  (A) $1,500 or the first year energy yield in kilowatt hours per year multiplied by 60 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1990, and before January 1, 1996.

Â Â Â Â Â  (B) $1,200 or the first year energy yield in kilowatt hours per year multiplied by 48 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1996, and before January 1, 1998.

Â Â Â Â Â  (C) $1,500 or the first year energy yield in kilowatt hours per year multiplied by 60 cents per dwelling utilizing the alternative energy device used for space heating, cooling, electrical energy or domestic water heating for tax years beginning on or after January 1, 1998.

Â Â Â Â Â  (c) For each category one alternative energy device used for swimming pool, spa or hot tub heating, the credit allowed under this section shall be based upon 50 percent of the cost of the device or the first yearÂs energy yield in kilowatt hours per year multiplied by 15 cents, whichever is lower, up to:

Â Â Â Â Â  (A) $1,500 for tax years beginning on or after January 1, 1990, and before January 1, 1996.

Â Â Â Â Â  (B) $1,200 for tax years beginning on or after January 1, 1996, and before January 1, 1998.

Â Â Â Â Â  (C) $1,500 for tax years beginning on or after January 1, 1998.

Â Â Â Â Â  (d) For each alternative fuel device, the credit allowed under this section is 25 percent of the cost of the alternative fuel device but the total credit shall not exceed $750 if the device is placed in service on or after January 1, 1998.

Â Â Â Â Â  (e)(A) For each category two alternative energy device that is a solar electric system or fuel cell system, the credit allowed under this section shall equal $3 per watt of installed output, but the installed output that is used to determine the amount of credit under this paragraph may not exceed 2,000 watts.

Â Â Â Â Â  (B) For each category two alternative energy device that is a wind electric system, the credit allowed under this section may not exceed the lesser of $6,000 or the first year energy yield in kilowatt hours per year multiplied by $2.

Â Â Â Â Â  (C) Notwithstanding subparagraph (A) or (B) of this paragraph, the total amount of the credits allowed in any one tax year may not exceed the tax liability of the taxpayer or $1,500 for each alternative energy device, whichever is less. Unused credit amounts may be carried forward as provided in subsection (7) of this section, but may not be carried forward to a tax year that is more than five tax years following the first tax year for which any credit was allowed with respect to the category two alternative energy device that is the basis for the credit.

Â Â Â Â Â  (D) Notwithstanding subparagraph (A) or (B) of this paragraph, the total amount of the credit for each device allowed under this paragraph may not exceed 50 percent of the total installed cost of the category two alternative energy device.

Â Â Â Â Â  (3)(a) In the case of a credit for a category one alternative energy device that is an energy efficient appliance, the credit allowed for each appliance to a resident individual under this section shall equal:

Â Â Â Â Â  (A) 48 cents per first year kilowatt hour saved, or the equivalent for other fuel saved, not to exceed $1,200 for each tax year beginning on or after January 1, 1998, and before January 1, 1999; and

Â Â Â Â Â  (B) 40 cents per kilowatt hour saved, or the equivalent for other fuel saved, not to exceed $1,000 for each tax year beginning on or after January 1, 1999.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the credit allowed for an energy efficient appliance may not exceed 25 percent of the cost of the appliance.

Â Â Â Â Â  (4) To qualify for a credit under this section, all of the following are required:

Â Â Â Â Â  (a) The alternative energy device must be purchased, constructed, installed and operated in accordance with ORS 469.160 to 469.180 and a certificate issued thereunder.

Â Â Â Â Â  (b) Except for credits claimed for alternative fuel devices, the taxpayer who is allowed the credit must be the owner or contract purchaser of the dwelling or dwellings served by the alternative energy device or the tenant of the owner or of the contract purchaser and must:

Â Â Â Â Â  (A) Use the dwelling or dwellings served by the alternative energy device as a principal or secondary residence; or

Â Â Â Â Â  (B) Rent or lease, under a residential rental agreement, the dwelling or dwellings to a tenant who uses the dwelling or dwellings as a principal or secondary residence, unless the basis for the credit is the installation of an energy efficient appliance. If the basis for the credit is the installation of an energy efficient appliance, the credit shall be allowed only to the taxpayer who actually occupies the dwelling as a principal or secondary residence.

Â Â Â Â Â  (c) In the case of an alternative fuel device, if the device is a fueling station necessary to operate an alternative fuel vehicle, unless the verification form and certificate are transferred as authorized under ORS 469.170 (8), the taxpayer who is allowed the credit must be the contractor who constructs the dwelling that incorporates the fueling station into the dwelling or installs the fueling station in the dwelling. If the category one alternative energy device is an alternative fuel vehicle, the credit must be claimed by the owner as defined under ORS 801.375 or contract purchaser. If the category one alternative energy device is related equipment for an alternative fuel vehicle, the credit may be claimed by the owner or contract purchaser.

Â Â Â Â Â  (d) The credit must be claimed for the tax year in which the alternative energy device was purchased if the device is operational by April 1 of the next following tax year.

Â Â Â Â Â  (5) The credit provided by this section does not affect the computation of basis under this chapter.

Â Â Â Â Â  (6) The total credits allowed under this section in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (7) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (8) A nonresident shall be allowed the credit under this section in the proportion provided in ORS 316.117.

Â Â Â Â Â  (9) If a change in the taxable year of a taxpayer occurs as described in ORS 314.085, or if the Department of Revenue terminates the taxpayerÂs taxable year under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 314.085.

Â Â Â Â Â  (10) If a change in the status of a taxpayer from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with ORS 316.117.

Â Â Â Â Â  (11) A husband and wife who file separate returns for a taxable year may each claim a share of the tax credit that would have been allowed on a joint return in proportion to the contribution of each. However, a husband or wife living in a separate principal residence may claim the tax credit in the same amount as permitted a single person.

Â Â Â Â Â  (12) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂCollective investmentÂ means an investment by two or more taxpayers for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

Â Â Â Â Â  (b) ÂNoncollective investmentÂ means an investment by an individual taxpayer for the acquisition, construction and installation of an alternative energy device for one or more dwellings.

Â Â Â Â Â  (c) ÂTaxpayerÂ includes a transferee of a verification form under ORS 469.170 (8).

Â Â Â Â Â  (13) Notwithstanding any provision of subsection (1) or (2) of this section, the sum of the credit allowed under subsection (1) of this section plus any similar credit allowed for federal income tax purposes may not exceed the cost to the taxpayer for the acquisition, construction and installation of the alternative energy device. [1977 c.196 Â§8; 1979 c.670 Â§2; 1981 c.894 Â§3; 1983 c.684 Â§14; 1983 c.768 Â§1; 1987 c.492 Â§1; 1989 c.626 Â§6; 1989 c.880 Â§Â§9,11; 1995 c.746 Â§19; 1997 c.325 Â§41; 1997 c.534 Â§3; 1999 c.21 Â§41; 1999 c.623 Â§1; 2005 c.832 Â§5; 2007 c.843 Â§29]

Â Â Â Â Â  Note: Section 5a, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5a. A taxpayer may not be allowed a credit under ORS 316.116 if the first tax year for which the credit would otherwise be allowed with respect to an alternative energy device or alternative fuel vehicle or related equipment is on or after January 1, 2016. [2005 c.832 Â§5a; 2007 c.843 Â§35]

Â Â Â Â Â  Note: Section 36, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 36. The amendments to ORS 316.116, 469.160, 469.165, 469.170, 469.172, 469.176 and 469.180 and section 5a, chapter 832, Oregon Laws 2005, by sections 28 to 35 of this 2007 Act apply to alternative energy devices constructed or installed on or after January 1, 2007. [2007 c.843 Â§36]

(Temporary provisions relating to tax credit for manufactured dwelling park closures)

Â Â Â Â Â  Note: Section 82, chapter 843, Oregon Laws 2007, and section 17, chapter 906, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 82. (1) As used in this section:

Â Â Â Â Â  (a) ÂHouseholdÂ has the meaning given that term in ORS 310.630.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (c) ÂManufactured dwelling parkÂ means a place within this state where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

Â Â Â Â Â  (d) ÂRental agreementÂ means a contract under which an individual rents space in a manufactured dwelling park for siting a manufactured dwelling.

Â Â Â Â Â  (2) A credit of $5,000 against the taxes otherwise due under this chapter is allowed to an individual who:

Â Â Â Â Â  (a) Rents space in a manufactured dwelling park for a manufactured dwelling that is owned and occupied by the individual as the individualÂs principal residence on the date that the landlord delivers notice that the park, or a portion of the park, is being closed and the rental agreement for the space is being terminated because of the exercise of eminent domain, by order of a federal, state or local agency or by the landlord; and

Â Â Â Â Â  (b) Ends tenancy at the manufactured dwelling park site in response to the delivered notice described in paragraph (a) of this subsection.

Â Â Â Â Â  (3) For purposes of subsection (2) of this section:

Â Â Â Â Â  (a) Tenancy by the individual at the manufactured dwelling park site ends on the last day that a member of the individualÂs household occupies the manufactured dwelling at the manufactured dwelling park site; and

Â Â Â Â Â  (b) Tenancy by the individual at the manufactured dwelling park site does not end if the manufactured dwelling park is converted to a subdivision under ORS 92.830 to 92.845 and the individual buys a space or lot in the subdivision or sells the manufactured dwelling to a person who buys a space or lot in the subdivision.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if the manufactured dwelling park, or a portion of the park, is being closed and the rental agreement of the individual is being terminated because of the exercise of eminent domain, the credit amount allowed to the individual is the amount described in subsection (2) of this section, reduced by any amount that was paid to the individual as compensation for the exercise of eminent domain.

Â Â Â Â Â  (5) An individual may not claim more than one credit under this section for tenancies ended during the tax year.

Â Â Â Â Â  (6) If, for the year in which the individual ends the tenancy at the manufactured dwelling park, the amount of the credit allowed by this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 and 316.583 plus other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by this chapter or ORS chapter 314 for the tax year, reduced by any nonrefundable credits allowable for purposes of this chapter for the tax year, the amount of the excess shall be refunded to the individual as provided in ORS 316.502.

Â Â Â Â Â  (7) If more than one individual in a household qualifies under this section to claim the tax credit, the qualifying individuals may each claim a share of the available credit that is in proportion to their respective gross incomes for the tax year. [2007 c.843 Â§82]

Â Â Â Â Â  Sec. 17. (1) As used in this section:

Â Â Â Â Â  (a) ÂHouseholdÂ has the meaning given that term in ORS 310.630.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (c) ÂManufactured dwelling parkÂ means a place within this state where four or more manufactured dwellings are located, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee.

Â Â Â Â Â  (d) ÂRental agreementÂ means a contract under which an individual rents space in a manufactured dwelling park for siting a manufactured dwelling.

Â Â Â Â Â  (2) A credit of $5,000 against the taxes otherwise due under this chapter is allowed to an individual who:

Â Â Â Â Â  (a) Rents space in a manufactured dwelling park for a manufactured dwelling that is owned and occupied by the individual as the individualÂs principal residence on the date that the landlord delivers notice that the park, or a portion of the park, is being closed and the rental agreement for the space is being terminated because of the exercise of eminent domain, by order of a federal, state or local agency or by the landlord; and

Â Â Â Â Â  (b) Ends tenancy at the manufactured dwelling park site in response to the delivered notice described in paragraph (a) of this subsection.

Â Â Â Â Â  (3) For purposes of subsection (2) of this section:

Â Â Â Â Â  (a) Tenancy by the individual at the manufactured dwelling park site ends on the last day that a member of the individualÂs household occupies the manufactured dwelling at the manufactured dwelling park site; and

Â Â Â Â Â  (b) Tenancy by the individual at the manufactured dwelling park site does not end if the manufactured dwelling park is converted to a subdivision under ORS 92.830 to 92.845 and the individual buys a space or lot in the subdivision or sells the manufactured dwelling to a person who buys a space or lot in the subdivision.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, if the manufactured dwelling park, or a portion of the park, is being closed and the rental agreement of the individual is being terminated because of the exercise of eminent domain, the credit amount allowed to the individual is the amount described in subsection (2) of this section, reduced by any amount that was paid to the individual as compensation for the exercise of eminent domain.

Â Â Â Â Â  (5) An individual may not claim more than one credit under this section for tenancies ended during the tax year.

Â Â Â Â Â  (6) If, for the year in which the individual ends the tenancy at the manufactured dwelling park, the amount of the credit allowed by this section, when added to the sum of the amounts allowable as payment of tax under ORS 316.187 and 316.583 plus other tax prepayment amounts and other refundable credit amounts, exceeds the taxes imposed by this chapter or ORS chapter 314 for the tax year, reduced by any nonrefundable credits allowable for purposes of this chapter for the tax year, the amount of the excess shall be refunded to the individual as provided in ORS 316.502.

Â Â Â Â Â  (7) If more than one individual in a household qualifies under this section to claim the tax credit, the qualifying individuals may each claim a share of the available credit that is in proportion to their respective gross incomes for the tax year. [2007 c.906 Â§17]

Â Â Â Â Â  Note: Section 83, chapter 843, Oregon Laws 2007, and section 18, chapter 906, Oregon Laws 2007, are substantially the same and provide:

Â Â Â Â Â  Sec. 83. Section 82 of this 2007 Act applies to individuals whose household ends tenancy at a manufactured dwelling park during a tax year that begins on or after January 1, 2007, and before January 1, 2013. [2007 c.843 Â§83]

Â Â Â Â Â  Sec. 18. Section 17 of this 2007 Act applies to individuals whose household ends tenancy at a manufactured dwelling park during a tax year that begins on or after January 1, 2007, and before January 1, 2013. [2007 c.906 Â§18]

TAXATION OF NONRESIDENTS

Â Â Â Â Â  316.117 Proration between
Oregon
income and other income for nonresidents, part-year residents and trusts. (1) Except as provided under subsection (2) of this section, the proportion for making a proration for nonresident taxpayers of the standard deduction or itemized deductions, the personal exemption credits and any accrued federal or foreign income taxes, or for part-year resident taxpayers of the amount of the tax, between Oregon source income and income from all other sources is the federal adjusted gross income of the taxpayer from Oregon sources divided by the taxpayerÂs federal adjusted gross income from all sources. If the numerator of the fraction described in this subsection is greater than the denominator, the proportion of 100 percent shall be used in the proration required by this section. As used in this subsection, Âfederal adjusted gross incomeÂ means the federal adjusted gross income of the taxpayer with the additions, subtractions and other modifications to federal taxable income that relate to adjusted gross income for personal income tax purposes.

Â Â Â Â Â  (2) For part-year resident trusts, the proration made under this section shall be made by reference to the taxable income of the fiduciary. [1969 c.493 Â§21; 1971 c.672 Â§1; 1973 c.269 Â§1; 1975 c.672 Â§5; 1977 c.872 Â§5; 1981 c.801 Â§4; 1983 c.684 Â§15; 1985 c.141 Â§5; 1987 c.293 Â§17; 1999 c.580 Â§5]

Â Â Â Â Â  316.118 Pro rata share of S corporation income of nonresident shareholder. (1) The pro rata share of S corporation income of a nonresident shareholder constitutes income or loss derived from or connected with sources in this state as provided in ORS 316.127 (5).

Â Â Â Â Â  (2) In determining the pro rata share of S corporation income of a nonresident shareholder, there shall be included only that part derived from or connected with sources in this state of the shareholderÂs distributive share of items of S corporation income, gain, loss and deduction (or item thereof) entering into the federal adjusted gross income of the shareholder, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules under ORS 316.127.

Â Â Â Â Â  (3) Any modifications, additions or subtractions to federal taxable income described in this chapter that relates to an item of S corporation income, gain, loss or deduction (or item thereof) shall be made in accordance with the shareholderÂs pro rata share, for federal income tax purposes of the item to which the modification, addition or subtraction relates, but limited to the portion of such item derived from or connected with sources in this state.

Â Â Â Â Â  (4) A nonresident shareholderÂs pro rata share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.734 (1). The character of shareholder items for a nonresident shareholder shall be determined under ORS 314.734 (2). [1989 c.625 Â§52; 1991 c.877 Â§11]

Â Â Â Â Â  316.119 Proration of part-year residentÂs income between
Oregon
income and other income; alternative proration for pass-through entity items. (1) Except as provided in subsection (2) of this section, for purposes of ORS 316.117, the adjusted gross income of a part-year resident from
Oregon
sources is the sum of the following:

Â Â Â Â Â  (a) For the portion of the year in which the taxpayer was a resident of
Oregon
, the taxpayerÂs entire adjusted gross income.

Â Â Â Â Â  (b) For the portion of the year in which the taxpayer was a nonresident, the taxpayerÂs adjusted gross income derived from sources within this state, as determined under ORS 316.127.

Â Â Â Â Â  (2) For purposes of ORS 316.117, the adjusted gross income of a part-year resident with federal adjusted gross income that includes an item of income, gain, loss, deduction or credit from a pass-through entity shall include the sum of the following:

Â Â Â Â Â  (a) The total amount of the item that is taken into account in federal adjusted gross income, multiplied by the ratio of the number of days the taxpayer was a resident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity; and

Â Â Â Â Â  (b) The total amount of the item that is taken into account in federal adjusted gross income and that is derived from or connected with sources within this state, as determined under ORS 316.127, multiplied by the ratio of the number of days the taxpayer was a nonresident of Oregon during the tax year of the entity over the total number of days in the tax year of the entity.

Â Â Â Â Â  (3) As used in subsection (2) of this section:

Â Â Â Â Â  (a) ÂPass-through entityÂ means any entity that is recognized as a separate entity for federal income tax purposes, for which the owners are required to report income, gains, losses, deductions or credits from the entity for federal income tax purposes.

Â Â Â Â Â  (b) ÂTax year of the entityÂ means the tax year of the pass-through entity that ends within the tax year of the taxpayer. [1993 c.726 Â§31; 2005 c.55 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 55, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 316.119 by section 1 of this 2005 Act apply to:

Â Â Â Â Â  (1) Tax years beginning on or after January 1, 2002; and

Â Â Â Â Â  (2) Any tax year for which a return is subject to audit or adjustment by the Department of Revenue on or after the effective date of this 2005 Act [November 4, 2005], any tax year for which a return is the subject of an appeal on or after the effective date of this 2005 Act and any tax year for which a claim for refund may be made on or after the effective date of this 2005 Act. [2005 c.55 Â§2]

Â Â Â Â Â  316.122 Separate or joint determination of income for husband and wife. (1) If the federal taxable income of husband and wife (one being a part-year resident and the other a nonresident) is determined on a joint federal return, their taxable income in this state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (3).

Â Â Â Â Â  (2) If the federal taxable income of husband and wife (one being a full-year resident and the other a part-year resident) is determined on a joint federal return, their taxable income in this state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (2).

Â Â Â Â Â  (3) If the federal taxable income of husband and wife (one being a full-year resident and the other a nonresident) is determined on a joint federal return, their taxable income in the state shall be separately determined, unless they elect to file a joint return, in which case their tax on their joint income shall be determined in this state pursuant to ORS 316.037 (3).

Â Â Â Â Â  (4) For purposes of computing the tax of a husband and wife under this section, if one of the spouses is a full-year resident individual, then as used in ORS 316.037 (2) or (3), that spouseÂs taxable income derived from Oregon sources is that spouseÂs entire federal taxable income, defined in the laws of the United States, with the modifications, additions and subtractions provided in this chapter and other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (5) The provisions of ORS 316.367 with respect to joint returns apply if both husband and wife are part-year residents or full-year nonresidents. [1969 c.493 Â§22; 1985 c.802 Â§8; 1987 c.647 Â§3; 1999 c.580 Â§6]

Â Â Â Â Â  316.124 Determination of adjusted gross income of nonresident partner. (1) In determining the adjusted gross income of a nonresident partner of any partnership, there shall be included only that part derived from or connected with sources in this state of the partnerÂs distributive share of items of partnership income, gain, loss and deduction (or item thereof) entering into the federal adjusted gross income of the partner, as such part is determined under rules adopted by the Department of Revenue in accordance with the general rules in ORS 316.127.

Â Â Â Â Â  (2) In determining the sources of a nonresident partnerÂs income, no effect shall be given to a provision in the partnership agreement which:

Â Â Â Â Â  (a) Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this state, a greater proportion of the partnerÂs distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this state to partnership income or gain from all sources, except as authorized in subsection (4) of this section; or

Â Â Â Â Â  (b) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this state than the proportionate share of the partner, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection (4) of this section.

Â Â Â Â Â  (3) Any modification to federal taxable income described in this chapter that relates to an item of partnership income, gain, loss or deduction (or item thereof) shall be made in accordance with the partnerÂs distributive share, for federal income tax purposes of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

Â Â Â Â Â  (4) The department may, on application, authorize the use of such other methods of determining a nonresident partnerÂs portion of partnership items derived from or connected with sources in this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as it may require.

Â Â Â Â Â  (5) A nonresident partnerÂs distributive share of items of income, gain, loss or deduction (or item thereof) shall be determined under ORS 314.714 (2). The character of partnership items for a nonresident partner shall be determined under ORS 314.714 (1). [1989 c.625 Â§32 (enacted in lieu of 316.352)]

Â Â Â Â Â  316.125 [1953 c.304 Â§17; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.127 Income of nonresident from
Oregon
sources. (1) The adjusted gross income of a nonresident derived from sources within this state is the sum of the following:

Â Â Â Â Â  (a) The net amount of items of income, gain, loss and deduction entering into the nonresidentÂs federal adjusted gross income that are derived from or connected with sources in this state including (A) any distributive share of partnership income and deductions and (B) any share of estate or trust income and deductions; and

Â Â Â Â Â  (b) The portion of the modifications, additions or subtractions to federal taxable income provided in this chapter and other laws of this state that relate to adjusted gross income derived from sources in this state for personal income tax purposes, including any modifications attributable to the nonresident as a partner.

Â Â Â Â Â  (2) Items of income, gain, loss and deduction derived from or connected with sources within this state are those items attributable to:

Â Â Â Â Â  (a) The ownership or disposition of any interest in real or tangible personal property in this state;

Â Â Â Â Â  (b) A business, trade, profession or occupation carried on in this state; and

Â Â Â Â Â  (c) A taxable lottery prize awarded by the Oregon State Lottery, including a taxable lottery prize awarded by a multistate lottery association of which the Oregon State Lottery is a member if the ticket upon which the prize is awarded was sold in this state.

Â Â Â Â Â  (3) Income from intangible personal property, including annuities, dividends, interest and gains from the disposition of intangible personal property, constitutes income derived from sources within this state only to the extent that such income is from property employed in a business, trade, profession or occupation carried on in this state.

Â Â Â Â Â  (4) Deductions with respect to capital losses, net long-term capital gains, and net operating losses shall be based solely on income, gains, losses and deductions derived from or connected with sources in this state, under regulations to be prescribed by the Department of Revenue, but otherwise shall be determined in the same manner as the corresponding federal deductions.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section:

Â Â Â Â Â  (a) The income of an S corporation for federal income tax purposes derived from or connected with sources in this state constitutes income derived from sources within this state for a nonresident individual who is a shareholder of the S corporation; and

Â Â Â Â Â  (b) A net operating loss of an S corporation derived from or connected with sources in this state constitutes a loss or deduction connected with sources in this state for a nonresident individual who is a shareholder of the S corporation.

Â Â Â Â Â  (6) If a business, trade, profession or occupation is carried on partly within and partly without this state, the determination of net income derived from or connected with sources within this state shall be made by apportionment and allocation under ORS 314.605 to 314.675.

Â Â Â Â Â  (7) Compensation paid by the
United States
for service in the Armed Forces of the
United States
performed by a nonresident does not constitute income derived from sources within this state.

Â Â Â Â Â  (8) Compensation paid to a nonresident for services performed by the nonresident at a hydroelectric facility does not constitute income derived from sources within this state if the hydroelectric facility:

Â Â Â Â Â  (a) Is owned by the
United States
;

Â Â Â Â Â  (b) Is located on the
Columbia River
; and

Â Â Â Â Â  (c) Contains portions located within both this state and another state.

Â Â Â Â Â  (9)(a) Retirement income received by a nonresident does not constitute income derived from sources within this state unless the individual is domiciled in this state.

Â Â Â Â Â  (b) As used in this section, Âretirement incomeÂ means retirement income as that term is defined in 4 U.S.C. 114, as amended and in effect for the tax period.

Â Â Â Â Â  (10) Compensation for the performance of duties described in this subsection that is paid to a nonresident does not constitute income derived from sources within this state if the individual:

Â Â Â Â Â  (a) Is engaged on a vessel to perform assigned duties in more than one state as a pilot licensed under 46 U.S.C. 7101 or licensed or authorized under the laws of a state; or

Â Â Â Â Â  (b) Performs regularly assigned duties while engaged as a master, officer or member of a crew on a vessel operating on the navigable waters of more than one state. [1969 c.493 Â§23; 1971 c.672 Â§2; 1973 c.269 Â§2; 1975 c.705 Â§4; 1983 c.684 Â§15a; 1989 c.625 Â§9; 1997 c.654 Â§6; 1997 c.839 Â§10; 1999 c.143 Â§4; 1999 c.556 Â§1; 1999 c.580 Â§7; 2001 c.77 Â§Â§1,4; 2001 c.114 Â§37; 2003 c.77 Â§24]

Â Â Â Â Â  316.130 Determination of taxable income of full-year nonresident. (1) The taxable income for a full-year nonresident individual is adjusted gross income attributable to sources within this state determined under ORS 316.127, with the modifications (except those provided under subsection (2) of this section) as otherwise provided under this chapter and other laws of this state applicable to personal income taxation, less the deductions allowed under subsection (2) of this section.

Â Â Â Â Â  (2)(a) A full-year nonresident individual shall be allowed the deduction for a standard deduction or itemized deductions allowable to a resident under ORS 316.695 (1) in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) A full-year nonresident individual shall be allowed to deduct the amount of any accrued federal income taxes and foreign country income taxes as provided in ORS 316.690 in the proportion provided in ORS 316.117.

Â Â Â Â Â  (c)(A) A full-year nonresident individual shall be allowed to deduct the amount of any alimony or separate maintenance payments paid during such individualÂs taxable year in the proportion provided in ORS 316.117 except that in determining the proportion the taxpayerÂs adjusted gross income shall not include a deduction for alimony. For purposes of this paragraph, Âalimony or separate maintenance paymentÂ has the meaning given the phrase in section 215 of the Internal Revenue Code.

Â Â Â Â Â  (B) No deduction shall be allowed under this paragraph if the alimony or separate maintenance payment is not includible in the gross income of the nonresident individual for federal income tax purposes under section 682 of the Internal Revenue Code.

Â Â Â Â Â  (3)(a) A full-year nonresident who is a self-employed individual shall be allowed to deduct that individualÂs contributions to a qualified plan, deductible on that individualÂs federal income tax return pursuant to section 401 of the Internal Revenue Code, in the proportion that the individualÂs earned income from
Oregon
sources bears to the individualÂs earned income from all sources. ÂEarned incomeÂ has the meaning given in section 401(c)(2) of the Internal Revenue Code. If the numerator of the fraction described in this paragraph is greater than the denominator, the proration of 100 percent shall be used.

Â Â Â Â Â  (b) A full-year nonresident shall be allowed to deduct that individualÂs qualified retirement contributions, deductible on that individualÂs federal income tax return pursuant to section 219 of the Internal Revenue Code, in the proportion that the individualÂs compensation from
Oregon
sources bears to the individualÂs compensation from all sources. ÂCompensationÂ has the meaning given in section 219(f)(1) of the Internal Revenue Code.

Â Â Â Â Â  (c) A full-year nonresident individual shall be allowed to deduct the aggregate amounts paid in cash to a medical savings account, deductible on the individualÂs federal income tax return pursuant to section 220 of the Internal Revenue Code, in the proportion that the individualÂs compensation from
Oregon
sources bears to the individualÂs compensation from all sources. Distributions from a medical savings account, if excluded from income for federal income tax purposes, shall be excluded for
Oregon
income tax purposes. Distributions from a medical savings account, if included in income for federal tax purposes, shall be included in income for
Oregon
tax purposes to the extent that an exclusion has been allowed for contributions to the medical savings account for
Oregon
tax purposes in a previous year. [1985 c.141 Â§4; 1987 c.293 Â§18; 1987 c.647 Â§12; 1989 c.626 Â§7; 1997 c.839 Â§11a; 1999 c.580 Â§8]

Â Â Â Â Â  316.131 Credit allowed to nonresident for taxes paid to state of residence; exception. (1) A nonresident shall be allowed a credit against the taxes otherwise due under this chapter for income taxes imposed by and paid to the state of residence (not including any preference, alternative or minimum tax) on income taxable under this chapter, subject to the following conditions:

Â Â Â Â Â  (a) The credit shall be allowed only if the state of residence either:

Â Â Â Â Â  (A) Does not tax the income of residents of this state derived from sources within that state; or

Â Â Â Â Â  (B) Allows residents of this state a credit against income taxes imposed by that state on income for tax paid or payable under this chapter.

Â Â Â Â Â  (b) The credit may not be allowed for taxes paid to a state that allows its residents a credit against the taxes imposed by that state for income tax paid or payable under this chapter irrespective of whether its residents are allowed a credit against the taxes imposed by this chapter for income taxes paid to that state.

Â Â Â Â Â  (c) Credit shall be allowed only for the proportion of the taxes paid to the state of residence (not including preference, alternative or minimum taxes) as the adjusted gross income taxable under this chapter and also subject to taxes in the state of residence bears to the entire adjusted gross income upon which the taxes paid to the state of residence are imposed.

Â Â Â Â Â  (d) The credit may not exceed the proportion of the tax payable under this chapter that the modified adjusted gross income subject to tax in the state of residence and also taxable under this chapter bears to the entire modified adjusted gross income of the taxpayer.

Â Â Â Â Â  (2) For purposes of this section, the amount of income taxes paid to another state includes the taxpayerÂs pro rata share of any taxes on, or according to, or measured by, income or profits paid or accrued that were paid by an S corporation.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, credit may not be allowed under this section for taxes paid by a nonresident on qualifying compensation.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂModified adjusted gross incomeÂ means federal adjusted gross income as modified by this chapter and the other laws of this state applicable to personal income taxation.

Â Â Â Â Â  (b) ÂQualifying compensationÂ has the meaning given that term in section 1, chapter 559, Oregon Laws 2005.

Â Â Â Â Â  (c) ÂStateÂ means a state, district, territory or possession of the
United States
. [1991 c.838 Â§5; 2001 c.9 Â§2; 2005 c.559 Â§6]

Â Â Â Â Â  316.132 [1987 c.682 Â§3; 1991 c.877 Â§12; 1991 c.929 Â§1; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  316.133 [1991 c.928 Â§2; repealed by 1993 c.730 Â§25 (315.234 enacted in lieu of 316.133 and 317.134)]

Â Â Â Â Â  316.134 [1987 c.682 Â§2; 1989 c.625 Â§10; 1991 c.457 Â§6; 1991 c.877 Â§13; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

Â Â Â Â Â  316.135 [1979 c.554 Â§2; renumbered 316.752]

Â Â Â Â Â  316.136 [1979 c.554 Â§3; renumbered 316.758]

Â Â Â Â Â  316.137 [1979 c.554 Â§4; renumbered 316.765]

Â Â Â Â Â  316.138 [1979 c.554 Â§5; renumbered 316.771]

Â Â Â Â Â  316.139 [1989 c.924 Â§2; 1991 c.858 Â§10; 1991 c.877 Â§14; repealed by 1993 c.730 Â§11 (315.138 enacted in lieu of 316.139 and 317.145)]

Â Â Â Â Â  316.140 [1979 c.512 Â§12; 1981 c.894 Â§10; 1991 c.877 Â§15; repealed by 1993 c.730 Â§33 (315.354 enacted in lieu of 316.140 and 317.104)]

Â Â Â Â Â  316.141 [1979 c.512 Â§15; 1981 c.894 Â§11; 1989 c.765 Â§2; 1991 c.457 Â§7; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

Â Â Â Â Â  316.142 [1979 c.512 Â§16, 17; 1981 c.894 Â§12; 1989 c.765 Â§3; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

ADDITIONAL CREDITS

Â Â Â Â Â  316.143 [1989 c.893 Â§2; 1991 c.877 Â§16; 1995 c.746 Â§36; 1999 c.459 Â§1; 2001 c.509 Â§12; renumbered 315.613 in 2005]

Â Â Â Â Â  316.144 [1989 c.893 Â§3; 1991 c.877 Â§17; 1995 c.746 Â§38; 1997 c.787 Â§3; 1999 c.459 Â§6; 1999 c.582 Â§10; 2003 c.46 Â§39; renumbered 315.616 in 2005]

Â Â Â Â Â  316.145 [1979 c.561 Â§4; renumbered 316.849]

Â Â Â Â Â  316.146 [1989 c.893 Â§6a; 1991 c.877 Â§18; 1999 c.291 Â§31; 2003 c.46 Â§40; renumbered 315.619 in 2005]

(Costs in Lieu of Nursing Home Care)

Â Â Â Â Â  316.147 Definitions for ORS 316.147 to 316.149. As used in ORS 316.147 to 316.149, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEligible taxpayerÂ includes any individual who must pay taxes otherwise imposed by this chapter and:

Â Â Â Â Â  (a) Who pays or incurs expenses for the care of a Âqualified individual,Â as defined in subsection (2) of this section, through a payment method determined by rule of the Department of Revenue; and

Â Â Â Â Â  (b) Who has a Âhousehold income,Â as defined by ORS 310.630, for the taxable year, not to exceed the maximum amount of household income allowed in ORS 310.640 (1989 Edition) for a homeowner or renter refund.

Â Â Â Â Â  (2) ÂQualified individualÂ includes an individual at least 60 years of age on the date that the expenses described in subsection (1)(a) of this section are paid or incurred by the eligible taxpayer:

Â Â Â Â Â  (a) Whose household income, as defined by ORS 310.630, does not exceed $7,500 for the calendar year in which the taxable year of the taxpayer begins;

Â Â Â Â Â  (b) Who is eligible for home care services under Oregon Project Independence provided by the Department of Human Services;

Â Â Â Â Â  (c) Who is certified by the Department of Human Services; and

Â Â Â Â Â  (d) Whose care or any portion thereof is not paid for under ORS chapter 414. [1979 c.494 Â§2; 1991 c.786 Â§5; 1997 c.170 Â§28]

Â Â Â Â Â  316.148 Credit for expenses in lieu of nursing home care; limitation. (1) A credit against the taxes otherwise due under this chapter shall be allowed to an eligible taxpayer with respect to food, clothing, medical care and transportation expenses paid or incurred by the taxpayer during the taxable year on behalf of a qualified individual in order that the qualified individual is not placed or maintained in a nursing home unnecessarily. The amount of the credit shall be $250 or eight percent of the expenses paid or incurred during the taxable year, whichever is less.

Â Â Â Â Â  (2) No credit shall be allowed under this section for expenses paid or incurred for any period of time in which the qualified individual is a resident in a nursing home or is receiving aid from Oregon Project Independence. [1979 c.494 Â§3]

Â Â Â Â Â  316.149 Evidence of eligibility for credit. Evidence of payments made or expenses incurred that form the basis of the credit allowed under ORS 316.147 to 316.149 shall be submitted to the Department of Revenue in accordance with any rules adopted by the department relative to the submission of evidence of such payments. [1979 c.494 Â§4]

Â Â Â Â Â  316.150 [1979 c.414 Â§2; renumbered 316.854]

Â Â Â Â Â  316.151 [1991 c.859 Â§4; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  316.152 [1991 c.916 Â§13; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  316.153 [1991 c.846 Â§2; 1995 c.556 Â§3; 1995 c.559 Â§54; 1997 c.839 Â§12; 1999 c.90 Â§11; 1999 c.676 Â§27; 2001 c.596 Â§50; 2001 c.660 Â§38; 2005 c.826 Â§1; repealed by 2007 c.843 Â§89 and 2007 c.906 Â§30]

Â Â Â Â Â  316.154 [1989 c.963 Â§2; 1991 c.766 Â§3; 1991 c.877 Â§10; repealed by 1993 c.730 Â§19 (315.164 enacted in lieu of 316.154 and 317.146)]

Â Â Â Â Â  316.155 [1991 c.652 Â§8; repealed by 1993 c.730 Â§39 (315.604 enacted in lieu of 316.155 and 317.149)]

(Retirement Income)

Â Â Â Â Â  316.157 Credit for retirement income. (1) In the case of an eligible individual, there shall be allowed as a credit against the taxes otherwise due under this chapter for the taxable year an amount equal to the lesser of the tax liability of the taxpayer or nine percent of net pension income.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂEligible individualÂ means any individual who is receiving pension income and who has attained the following age before the close of the taxable year:

Â Â Â Â Â  (A) For taxable years beginning on or after January 1, 1991, and before January 1, 1993, the individual must attain 58 years of age before the close of the taxable year.

Â Â Â Â Â  (B) For taxable years beginning on or after January 1, 1993, and before January 1, 1995, the individual must attain 59 years of age before the close of the taxable year.

Â Â Â Â Â  (C) For taxable years beginning on or after January 1, 1995, and before January 1, 1997, the individual must attain 60 years of age before the close of the taxable year.

Â Â Â Â Â  (D) For taxable years beginning on or after January 1, 1997, and before January 1, 1999, the individual must attain 61 years of age before the close of the taxable year.

Â Â Â Â Â  (E) For taxable years beginning on or after January 1, 1999, the individual must attain 62 years of age before the close of the taxable year.

Â Â Â Â Â  (b) ÂHousehold incomeÂ has that meaning given in ORS 310.630 except that Âhousehold incomeÂ shall not include Social Security benefits received by the taxpayer or the spouse of the taxpayer.

Â Â Â Â Â  (c) ÂNet pension incomeÂ means:

Â Â Â Â Â  (A) For eligible individuals filing a joint return, the lesser of the pension income of the eligible individuals received during the taxable year or the excess, if any, of $15,000 over the sum of the following amounts:

Â Â Â Â Â  (i) Any Social Security benefits received by the eligible individual, or by the spouse of the individual, during the taxable year; and

Â Â Â Â Â  (ii) The excess, if any, of household income over $30,000.

Â Â Â Â Â  (B) For an eligible individual filing a return other than a joint return, the lesser of the pension income of the eligible individual received during the taxable year or the excess, if any, of $7,500 over the sum of the following amounts:

Â Â Â Â Â  (i) Any Social Security benefits received by the eligible individual during the taxable year; and

Â Â Â Â Â  (ii) The excess, if any, of household income over $15,000.

Â Â Â Â Â  (d) ÂPension incomeÂ means income included in
Oregon
taxable income from:

Â Â Â Â Â  (A) Distributions from or pursuant to an employee pension benefit plan, as defined in section 3(2) of the Employee Retirement Income Security Act of 1974, which satisfies the requirements of section 401 of the Internal Revenue Code;

Â Â Â Â Â  (B) Distributions from or pursuant to a public retirement system of this state or a political subdivision of this state, or a public retirement system created by an Act of this state or a political subdivision of this state, or the public retirement system of any other state or local government;

Â Â Â Â Â  (C) Distributions from or pursuant to a federal retirement system created by the federal government for any officer or employee of the United States, including any person retired from service in the United States Civil Service, the Armed Forces of the United States or any agency or subdivision thereof;

Â Â Â Â Â  (D) Distributions or withdrawals from or pursuant to an eligible deferred compensation plan which satisfies the requirements of section 457 of the Internal Revenue Code;

Â Â Â Â Â  (E) Distributions or withdrawals from or pursuant to an individual retirement account, annuity or trust or simplified employee pension which satisfies the requirements of section 408 of the Internal Revenue Code; and

Â Â Â Â Â  (F) Distributions or withdrawals from or pursuant to an employee annuity, including custodial accounts treated as annuities, subject to section 403 (a) or (b) of the Internal Revenue Code.

Â Â Â Â Â  (e) ÂSocial Security benefitsÂ means Social Security benefits, as defined in section 86 of the Internal Revenue Code (Title II Social Security or tier 1 railroad retirement benefits).

Â Â Â Â Â  (3) If a change in the taxable year of the eligible individual occurs as described in ORS 314.085, or if the Department of Revenue terminates the tax year of the eligible individual under ORS 314.440, the credit allowed by this section shall be prorated or computed in a manner consistent with ORS 316.085.

Â Â Â Â Â  (4) If a change in the status of the eligible individual from resident to nonresident or from nonresident to resident occurs, the credit allowed by this section shall be determined in a manner consistent with subsection (1) of this section. [1991 c.823 Â§5; 1997 c.839 Â§13; 1999 c.90 Â§12; 2001 c.660 Â§39]

Â Â Â Â Â  316.158 Effect upon ORS 316.157 of determination of invalidity; severability. (1) It is the intent of the Legislative Assembly that no part of ORS 316.157 be the law if any part of ORS 316.157 is held to be invalid or unconstitutional. However, no amended return or payment of additional taxes shall be required for any year prior to the year in which any part of ORS 316.157 is held to be invalid or unconstitutional by a court of last resort.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, it is the intent of the Legislative Assembly that the provisions of ORS 238.445, 310.635, 316.087, 316.157, 316.158, 316.680 and 316.695 be severable as provided in ORS 174.040. [1991 c.823 Â§9]

Â Â Â Â Â  Note: 316.158 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.159 Subtraction for certain retirement distributions contributed to retirement plan during period of nonresidency; substantiation rules. (1)(a) In addition to other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income of a resident individual the distributions received by the individual from a plan or trust described under subsection (2) of this section to the extent that:

Â Â Â Â Â  (A) The distributions consist of contributions made in a tax period during which the individual was a nonresident; and

Â Â Â Â Â  (B) The distributions consist of contributions made in a tax period for which no deduction, exclusion or exemption for the contributions was allowed or allowable to the individual for purposes of a state personal net income tax imposed during the period by the state of which the individual was a resident; and

Â Â Â Â Â  (C) No deduction, exclusion, subtraction or other tax benefit has been allowed for the distributions by another state before the individual becomes a resident of this state.

Â Â Â Â Â  (b) For purposes of this section, if any distributions (lump sum or periodic) received by a resident individual from a plan or trust described in subsection (2) of this section meet the requirements of paragraph (a) of this subsection, then for purposes of the subtraction allowed by this section, those distributions shall be considered to be the distributions first received by the individual after the individual has become a resident of this state.

Â Â Â Â Â  (c) For purposes of ORS 316.082 (credit for taxes paid to another state), any distributions received by a resident individual from a plan or trust described in subsection (2) of this section which meet the requirements of paragraph (a) of this subsection shall be considered income subject to tax under this chapter notwithstanding the exclusion under this section.

Â Â Â Â Â  (2) A plan or trust is described in this section if:

Â Â Â Â Â  (a) The plan or trust is an individual retirement account described in section 408 of the Internal Revenue Code;

Â Â Â Â Â  (b) The trust forms part of a pension or profit-sharing plan that provides contributions or benefits for employees, some or all of whom are owner-employees, as defined under section 401(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (c) The plan or trust is an annuity contract purchased on behalf of an employee of a charitable organization or public school as described under section 403(b) of the Internal Revenue Code; or

Â Â Â Â Â  (d) The plan or trust is an eligible deferred compensation plan established and maintained by an employer that is a state or local government, a political subdivision thereof, or a tax exempt organization, on behalf of an employee of the employer, as described under section 457 of the Internal Revenue Code.

Â Â Â Â Â  (3) The following contributions are not contributions to which the subtraction under subsection (1) of this section is accorded:

Â Â Â Â Â  (a) Contributions made during a tax period, or portion thereof, for which the taxpayer was a nonresident required to file an Oregon return, to the extent that a deduction or exclusion was allowable under this chapter for those contributions; or

Â Â Â Â Â  (b) Contributions for which the taxpayer was allowed a credit for taxes paid to another state under ORS 316.082.

Â Â Â Â Â  (4) A subtraction shall not be allowed under this section for interest or other income arising from investment of contributions made to a plan or trust described in subsection (2) of this section.

Â Â Â Â Â  (5) For purposes of the subtraction allowed under subsection (1) of this section:

Â Â Â Â Â  (a) Distributions received by the taxpayer from a plan or trust described in subsection (2) of this section shall be considered to initially consist of a recovery of contributions.

Â Â Â Â Â  (b) Once the distributions equal the cumulative contributions, all further distributions shall constitute interest or other income arising from investment of the contributions.

Â Â Â Â Â  (6) The Department of Revenue may adopt rules requiring substantiation of the contributions and tax treatment upon which the subtraction under this section is based. Failure to provide substantiation as required under the rules shall result in denial of the subtraction otherwise allowed under this section. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1991 c.838 Â§2; 1995 c.54 Â§11; 1995 c.815 Â§6]

Â Â Â Â Â  316.160 [1953 c.304 Â§18; 1965 c.26 Â§3; repealed by 1969 c.493 Â§99]

COLLECTION OF TAX AT SOURCE OF PAYMENT

(Generally)

Â Â Â Â Â  316.162 Definitions for ORS 316.162 to 316.221. As used in ORS 316.162 to 316.221:

Â Â Â Â Â  (1) ÂNumber of withholding exemptions claimedÂ means the number of withholding exemptions claimed in a withholding exemption certificate in effect under ORS 316.182, except that if no such certificate is in effect, the number of withholding exemptions claimed is considered to be zero.

Â Â Â Â Â  (2) ÂWagesÂ means remuneration for services performed by an employee for an employer, including the cash value of all remuneration paid in any medium other than cash, except that ÂwagesÂ does not include remuneration paid:

Â Â Â Â Â  (a) For active service in the Armed Forces of the United States as to which no withholding is required by the Internal Revenue Code.

Â Â Â Â Â  (b) To an employee of a common carrier to the extent that 49 U.S.C. 14503 and 40116 prohibit the remuneration from withholding for state income taxes.

Â Â Â Â Â  (c) For domestic service in a private home, a local college club or a local chapter of a college fraternity or sorority.

Â Â Â Â Â  (d) For casual labor not in the course of the employerÂs trade or business.

Â Â Â Â Â  (e) To an employee whose services to the employer consist solely of labor in connection with the planting, cultivating or harvesting of seasonal agricultural crops if the total amount paid to such employee is less than $300 annually.

Â Â Â Â Â  (f) To seamen who are exempt from garnishment, attachment or execution under title 46 of the United States Code.

Â Â Â Â Â  (g) To persons temporarily employed as emergency forest fire fighters.

Â Â Â Â Â  (h) To employeesÂ trusts exempt from tax under provisions of the federal Internal Revenue Code.

Â Â Â Â Â  (i) For services performed by a duly ordained, commissioned or licensed minister of a church in the exercise of the ministerÂs ministry or by a member of a religious order in the exercise of religious duties required by such order, which duties are not commercial in nature.

Â Â Â Â Â  (j) For services provided by an independent contractor, as defined in ORS 670.600.

Â Â Â Â Â  (k) To or on behalf of an employee, a beneficiary of an employee or an alternate payee under or to an eligible deferred compensation plan that, at the time of the payment, is a plan described in section 457(b) of the Internal Revenue Code and that is maintained by an eligible employer described in section 457(e)(1)(A) of the Internal Revenue Code.

Â Â Â Â Â  (L) When the remuneration is exempt from taxation under this chapter.

Â Â Â Â Â  (3) ÂEmployerÂ means:

Â Â Â Â Â  (a) A person who is in such relation to another person that the person may control the work of that other person and direct the manner in which it is to be done; or

Â Â Â Â Â  (b) An officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee or member is under a duty to perform the acts required of employers by ORS 316.167, 316.182, 316.197, 316.202 and 316.207. [1969 c.493 Â§24; 1971 c.690 Â§1; 1973 c.229 Â§1; 1977 c.604 Â§1; 1981 c.705 Â§3; 1985 c.87 Â§3; 1989 c.762 Â§2; 1997 c.839 Â§15; 1999 c.21 Â§42; 1999 c.90 Â§13; 1999 c.580 Â§9; 2001 c.660 Â§40; 2003 c.77 Â§16; 2003 c.704 Â§6; 2005 c.533 Â§7]

Â Â Â Â Â  316.164 When surety bond or letter of credit required of employer; enforcement. (1) Except as provided in subsection (3) of this section, if the Department of Revenue makes the findings required under subsection (2) of this section, the department may require any employer subject to ORS 316.162 to 316.221, except the state or its political subdivisions, to post a surety bond, or irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, with the department, to secure future payment of amounts required to be withheld and paid over to the department under ORS 316.162 to 316.221. The bond or letter of credit shall be in an amount equal to the amounts required to be withheld upon the wages paid or estimated to be paid by the employer for a period of four calendar quarters. The bond or letter of credit shall be in a form acceptable to the department. Posting of the bond or letter of credit shall not relieve the employer from withholding and paying over amounts based on wages paid by the employer under any provision of ORS 316.162 to 316.221. The department may, in its discretion, at any time apply such bond or letter of credit or part thereof to the delinquencies or indebtedness of the employer arising under any provision of ORS 316.162 to 316.221 and accruing after the date the bond or letter of credit was posted. Appeal of an action of the department under this section shall not relieve an employer of the requirement during the pendency of the appeal.

Â Â Â Â Â  (2) Before requiring an employer to post a bond or irrevocable letter of credit under subsection (1) of this section, the department shall determine that the employer has failed to make payment to the department of amounts required to be withheld and paid over under any provision of ORS 316.162 to 316.221 for at least three calendar quarters, and the total amount of delinquent payments exceeds $2,500, exclusive of interest or penalties. For purposes of this subsection, a payment shall not be considered delinquent if the employerÂs liability to withhold is subject to appeal to the tax court.

Â Â Â Â Â  (3) The department shall not require a bond or irrevocable letter of credit to be posted under this section if the employer elects to notify the department of the times of payment of wages to the employees of the employer, and, notwithstanding ORS 316.197, to pay over amounts withheld within three banking days after the dates the wages were paid.

Â Â Â Â Â  (4) Before requiring an employer to post a bond or irrevocable letter of credit or make payment of amounts required to be withheld in the manner prescribed in subsection (3) of this section, the department shall attempt to obtain payment of delinquent amounts through other methods of collection, however, the department is not required to seize or sell real or personal property in order to comply with the requirements of this subsection.

Â Â Â Â Â  (5) Any bond or irrevocable letter of credit required under subsection (1) of this section shall become the sole property of the department and shall be held by the department to guarantee payment of withholding taxes by the employer. The bond or letter of credit shall be held for the benefit of the State of
Oregon
, subject only to the provisions of subsection (6) of this section. The bond or letter of credit shall be prior to all other liens, claims or encumbrances and shall be exempt from any process, attachment, garnishment or execution.

Â Â Â Â Â  (6) If an employer ceases to be an employer subject to ORS 316.162 to 316.221, the department shall, upon receipt of all payments due from the employer for withheld amounts, cancel any bond or irrevocable letter of credit given under this section. Such bonds or letters of credit held for the benefit of the State of Oregon shall first be applied to any indebtedness or deficiencies due from the employer under ORS 316.162 to 316.221 and accruing after the date the bond or letter of credit was posted before any return is made to the employer. The employer shall have no interest in such bond or letter of credit prior to full compliance with this section and all provisions of ORS 316.162 to 316.221.

Â Â Â Â Â  (7) If an employer required to post a bond or irrevocable letter of credit or make payment of amounts withheld in the manner prescribed under this section makes full payment of all delinquent amounts due and owing at the time the bond, letter of credit or accelerated payment schedule was required and makes payment of amounts due under ORS 316.162 to 316.221 and files returns required in connection with those payments in a timely manner for the succeeding four calendar quarters, the department shall release the employer from the requirement to post the bond or letter of credit or make accelerated payments of amounts withheld.

Â Â Â Â Â  (8) If any employer fails to comply with subsections (1) to (7) of this section, the Oregon Tax Court, upon commencement of an action by the department for that purpose, may order the employer to post the required bond or irrevocable letter of credit or make accelerated payments of amounts withheld. The employerÂs failure to obey an order of the court is punishable by contempt. If the Oregon Tax Court determines that an order of compliance enforceable by contempt proceedings will not assure the payment of withheld taxes by the employer, the court may enjoin the employer from further employing individuals in this state or continuing in business therein until the employer has complied with subsections (1) to (7) of this section. [1985 c.406 Â§Â§2,3; 1991 c.331 Â§143; 1995 c.650 Â§36; 1997 c.631 Â§Â§453,454]

Â Â Â Â Â  316.165 [1953 c.304 Â§19; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.167 Withholding of tax required; elective provisions for agricultural employees; liability of supplier of funds to employer for taxes. (1) Every employer at the time of the payment of wages to any employee shall deduct and retain from such wages an amount determined, at the employerÂs election, either (a) by a Âpercentage methodÂ withholding table or (b) by Âwage bracketÂ withholding tables, prepared and furnished under the rules and regulations of the Department of Revenue. However, in the case of wages paid to an employee whose services to the employer consist solely of labor in connection with the planting, cultivating or harvesting of seasonal agricultural crops, the employer may elect to withhold two percent of the total wages paid without regard to any withholding exemptions.

Â Â Â Â Â  (2) Except in the case of an agricultural employee, the amount withheld shall be computed on the basis of the total amount of the wages and the number of withholding exemptions claimed by the employee, without deduction for any amount withheld.

Â Â Â Â Â  (3) If a lender, surety or other person who supplies funds to or for the account of an employer for the purpose of paying wages of the employees of such employer has actual notice or knowledge that such employer does not intend to or will not be able to make timely payment or deposit of the tax required to be deducted and withheld, such lender, surety or other person shall be liable to the State of Oregon in a sum equal to the taxes together with interest which are not timely paid over to the department. Such liability shall be limited to the principal amount supplied by such lender, surety or other person, and any amounts so paid to the department shall be credited against the liability of the employer.

Â Â Â Â Â  (4) With the approval of the Oregon Department of Administrative Services, the department may enter into contracts with banking institutions including but not limited to Federal Reserve Banks, incorporated banks, trust companies, domestic building and loan associations, savings and loan associations or credit unions authorizing them to receive as financial agents of the department any tax required to be withheld and paid to the department. [1969 c.493 Â§25; 1975 c.394 Â§1; 1977 c.604 Â§2; 1982 s.s.1 c.1 Â§1]

Â Â Â Â Â  316.168 Employer required to file combined quarterly tax report. (1) Except as otherwise provided by law, every employer subject to the provisions of ORS 316.162 to 316.221, 656.506 and ORS chapter 657, or a payroll-based tax imposed by a mass transit district and administered by the Department of Revenue under ORS 305.620, shall make and file a combined quarterly tax and assessment report upon a form prescribed by the department.

Â Â Â Â Â  (2) The report shall be filed with the Department of Revenue on or before the last day of the month following the quarter to which the report relates and shall be deemed received on the date of mailing, as provided in ORS 305.820.

Â Â Â Â Â  (a) The report shall be accompanied by payment of any tax or assessment due and a combined tax and assessment payment coupon prescribed by the department. The employer shall indicate on the coupon the amount of the total payment and the portions of the payment to be paid to each of the tax or assessment programs.

Â Â Â Â Â  (b) The Department of Revenue shall credit the payment to the tax or assessment programs in the amounts indicated by the employer on the coupon and shall promptly remit the payments to the appropriate taxing or assessing body.

Â Â Â Â Â  (c) If the employer fails to allocate the payment on the coupon, the department shall allocate the payment to the proper tax or assessment programs on the basis of the percentage the payment bears to the total amount due.

Â Â Â Â Â  (d) The Department of Revenue shall distribute copies of the combined quarterly tax and assessment report and the necessary tax or assessment payment information to each of the agencies charged with the administration of a tax or assessment covered by the report.

Â Â Â Â Â  (e) The Department of Revenue, the Employment Department and the Department of Consumer and Business Services shall develop a system of account numbers and assign to each employer a single account number representing all of the tax and assessment programs included in the combined quarterly tax and assessment report. [1989 c.901 Â§2; 1993 c.760 Â§2]

Â Â Â Â Â  316.169 Circumstances in which person other than employer required to withhold tax. (1) If a lender, surety or other person who is not an employer with respect to an employee pays wages directly to the employee, or to an agent on behalf of the employee, the lender, surety or other person shall deduct and retain from the wages, and shall be liable to this state for, an amount equal to the amount required to be withheld from the employeeÂs wages by the employer under ORS 316.167.

Â Â Â Â Â  (2) A lender, surety or other person described under this section shall file a combined quarterly tax report and make payment of the tax or assessment that is due in the time and manner prescribed for employers under ORS 316.168.

Â Â Â Â Â  (3) Amounts paid under this section shall be credited against the liability of the employer under ORS 316.167.

Â Â Â Â Â  (4) A lender, surety or other person described under this section shall be considered to be an employer with respect to withholdings made under this section or required to be made under this section for purposes of ORS 316.191, 316.197, 316.202, 316.207 and 316.212.

Â Â Â Â Â  (5) The employer of an employee that receives wages from a lender, surety or other person shall not be discharged from any liability or other obligation under ORS 316.162 to 316.221 except as provided for in subsection (3) of this section. [1997 c.133 Â§6]

Â Â Â Â Â  316.170 [1953 c.304 Â§20; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.171 Application of tax and report to administration of tax laws. Except as provided in this section and ORS 314.840, 316.168, 316.197, 316.202 and 657.571, the statutes and regulations applicable to each agency, requiring a report and imposing a tax, shall govern the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, penalties, interest, administrative and judicial appeals and the procedures relating thereto. [1989 c.901 Â§3]

Â Â Â Â Â  316.172 Tax withholding tables to be prepared by department. (1) The Department of Revenue shall prepare a table for use with the percentage method that provides for the deduction and withholding of a tax equal to a specific percent (to be determined by the department) of the amount by which the wages for a given payroll period (daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannually or annually, as the case may be) exceed the number of withholding exemptions claimed, multiplied by the amount of one such exemption for each payroll period (such amount being determined by the department for each such period). The determinations of the department shall result, so far as is practicable, in withholding from the employee a sum substantially equivalent to the amount of the tax that the employee will be required to pay under this chapter upon such wages. To accomplish this purpose, the department may make special provision for employees who are in the state for limited periods of time.

Â Â Â Â Â  (2) The department shall prepare tables for use in computing withholding of tax by wage brackets. The wage brackets shall be graduated so that the amount withheld is, as far as practicable, substantially equivalent to the amount of the tax that the employee will be required to pay under this chapter upon such wages. [1969 c.493 Â§26; 1973 c.402 Â§20]

Â Â Â Â Â  316.175 [1953 c.304 Â§21; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.177 Reliance on withholding statement; penalty for statement without reasonable basis. (1) If an employee does not claim a different number of withholding exemptions for state withholding purposes, the employee shall be entitled to the same number of withholding exemptions as the number of withholding exemptions to which the employee is entitled for federal income tax withholding purposes. If an employee does not claim a different number of withholding exemptions for state withholding purposes, the employer may rely upon the number of federal withholding exemptions claimed by the employee, or authorized or specified under the Internal Revenue Code. If the employee does claim a different number of withholding exemptions for state withholding purposes, the employer shall rely on the number specified on that claim.

Â Â Â Â Â  (2) If any employee makes a statement for federal income tax withholding purposes which claims more than 10 withholding exemptions, or claims exemption from withholding and the employeeÂs income is expected to exceed $200 per week for both federal and state purposes, or claims exemption from withholding for state purposes but not for federal purposes, and as of the time the statement was made there was no reasonable basis for the statement, the Department of Revenue shall assess and collect from the employee a penalty of $500.

Â Â Â Â Â  (3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any employee against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed without interest in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (4) The department may waive all or any part of the penalty imposed under subsection (2) of this section if the income tax liability of the employee for the taxable year is equal to or less than the sum of:

Â Â Â Â Â  (a) The credits against taxes allowed for purposes of this chapter; and

Â Â Â Â Â  (b) The payments of estimated tax which are considered payments on account of the tax liability of the employee under ORS 316.579 and 316.583. [1969 c.493 Â§27; 1987 c.293 Â§19; 1987 c.843 Â§20; 1993 c.730 Â§42; 1995 c.650 Â§37]

Â Â Â Â Â  316.180 [1953 c.304 Â§22; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.182 Exemption certificate. (1) Subject to subsection (2) or (3) of this section and if the employee does not claim a different number of withholding exemptions for purposes of this chapter, an employer shall use the exemption certificate filed by the employee with the employer under the income tax withholding provisions of the Internal Revenue Code for determining the number of withholding exemptions to be used in computing the tax to be withheld under ORS 316.167 and 316.172. If a new exemption certificate is not filed as provided under section 1581 of the Tax Reform Act of 1986 (P.L. 99-514) for federal purposes, the employer shall use the same number of withholding exemptions as used for purposes of the Internal Revenue Code for determining the amount of tax to be withheld under ORS 316.167 and 316.172.

Â Â Â Â Â  (2) The Department of Revenue may require an exemption certificate to be filed on a form prescribed by the department in any circumstance where the department finds that an exemption certificate filed for purposes of the Internal Revenue Code does not properly reflect the number of withholding exemptions allowable under this chapter.

Â Â Â Â Â  (3) No exemption certificate need be procured from an employee whose wages consist of wages as defined in ORS 316.162 (2)(e). [1969 c.493 Â§28; 1987 c.293 Â§20; 1997 c.839 Â§16; 2001 c.660 Â§41]

Â Â Â Â Â  316.185 [1953 c.304 Â§23; 1955 c.129 Â§1; subsection (5) derived from 1955 c.129 Â§2; 1965 c.26 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.187 Amount withheld is in payment of employeeÂs tax. The amounts deducted from the wages of an employee during any calendar year in accordance with ORS 316.167 and 316.172 shall be considered to be in part payment of the tax on such employeeÂs income for the taxable year which begins within such calendar year, and the return made by the employer pursuant to ORS 316.202 shall be accepted by the Department of Revenue as evidence in favor of the employee of the amounts so deducted from the employeeÂs wages. [1969 c.493 Â§29]

Â Â Â Â Â  316.189 Withholding of state income taxes from certain periodic payments. (1) As used in this section:

Â Â Â Â Â  (a) ÂCommercial annuityÂ means an annuity, endowment or life insurance contract issued by an insurance company authorized to transact insurance in the State of
Oregon
.

Â Â Â Â Â  (b) ÂDepartmentÂ means the Oregon Department of Revenue.

Â Â Â Â Â  (c) ÂDesignated distributionÂ means any distribution or payment from or under an employer deferred compensation plan, an individual retirement plan or a commercial annuity. ÂDesignated distributionÂ does not include any amount treated as wages as defined in ORS 316.162, the portion of any distribution or payment that is not includable in the gross income of the recipient or any distribution or payment made under section 404(k)(2) of the Internal Revenue Code.

Â Â Â Â Â  (d) ÂEmployer deferred compensation planÂ means any pension, annuity, profit-sharing or stock bonus plan or other plan deferring the receipt of compensation.

Â Â Â Â Â  (e) ÂIndividual retirement planÂ means an individual retirement account described in section 408(a) of the Internal Revenue Code or an individual retirement annuity described in section 408(b) of the Internal Revenue Code.

Â Â Â Â Â  (f) ÂNonperiodic distributionÂ means any designated distribution which is not a periodic payment.

Â Â Â Â Â  (g) ÂPayerÂ means any payer of a designated distribution doing business in or making payments or distributions from sources in this state.

Â Â Â Â Â  (h) ÂPeriodic paymentÂ means a designated distribution which is an annuity or similar periodic payment.

Â Â Â Â Â  (i) ÂPlan administratorÂ means a plan administrator as described in section 414(g) of the Internal Revenue Code, who is the administrator of a plan created by an
Oregon
employer.

Â Â Â Â Â  (j) ÂQualified total distributionÂ means any designated distribution made under a retirement, annuity or deferred compensation plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, that consists of the balance to the credit of the employee, exclusive of accumulated deductible employee contributions, made within one tax year of the recipient.

Â Â Â Â Â  (2)(a) The payer of any periodic payment shall withhold from such payment the amount which would be required to be withheld from such payment under ORS 316.167 if the payment were wages paid by an employer to an employee. The time and manner of payment of withheld amounts to the department shall be the same as that required under ORS 316.197 for withholding of income taxes from wages.

Â Â Â Â Â  (b) The payer of any nonperiodic distribution shall withhold from such distribution an amount determined under tables prescribed by the department.

Â Â Â Â Â  (c) The maximum amount to be withheld under this section on any designated distribution shall not exceed 10 percent of the amount of money and the fair market value of other property received in the distribution. If the distribution is not subject to withholding for federal income tax purposes under section 3405 of the Internal Revenue Code, it shall not be subject to withholding under this section.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, the payer of a designated distribution shall withhold and be liable for payment of amounts required to be withheld under this section.

Â Â Â Â Â  (b) In the case of any plan described in section 401(a), 403(a) or 457(b) of the Internal Revenue Code, or section 301(d) of the Tax Reduction Act of 1975, the plan administrator shall withhold and be liable for payment of amounts required to be withheld under this section, unless the plan administrator has directed the payer to withhold the tax and has provided the payer with the information required by rule of the department.

Â Â Â Â Â  (4)(a) An individual may elect to have no withholding by a payer under subsection (2) of this section. If an individual has elected to have no federal withholding from payments or distributions described in this section the individual shall be deemed to have elected no withholding for state purposes, unless the individual notifies the payer otherwise.

Â Â Â Â Â  (b) An election made under this subsection shall be effective as provided under rules promulgated by the department. The rules required under this paragraph shall provide the manner in which an election may be revoked and when such revocation shall be effective.

Â Â Â Â Â  (5) The payer of any periodic payment or nonperiodic distribution shall give notice to the payee of the right to make an election to have no state withholding from the payment or distribution. The department shall provide by rule for the time and manner of giving the notice required under this subsection.

Â Â Â Â Â  (6) Any rules permitted or required to be promulgated by the department under this section shall, insofar as is practicable, be consistent with corresponding provisions of section 3405 of the Internal Revenue Code and regulations promulgated thereunder.

Â Â Â Â Â  (7) Any designated distribution shall be treated as if it were wages paid by an employer to an employee within the meaning of ORS 316.162 to 316.221 for all other purposes of ORS 316.162 to 316.221. In the case of any designated distribution not subject to withholding by reason of an election under subsection (4) of this section, the amount withheld shall be treated as zero. [1985 c.87 Â§9; 2003 c.77 Â§17]

Â Â Â Â Â  Note: 316.189 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.190 [Amended by 1953 c.304 Â§24; 1955 c.92 Â§1; subsection (3) derived from 1955 c.92 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.191 Withholding taxes at time and in manner other than required by federal law; rules. Notwithstanding the provisions of ORS 316.197:

Â Â Â Â Â  (1) When adherence to the federal withholding system creates an undue burden on an employer, the employer may request and the Department of Revenue may permit that taxes be withheld and paid over within a time and in a manner other than that required under federal law.

Â Â Â Â Â  (2) If the department permits the modification of the time and manner of withholding and payment of taxes under this section the method of withholding and payment permitted shall, whenever possible, provide for withholding and payment in a manner similar to that required for other employers required to deduct and retain similar amounts of income taxes from wages paid to their employees in Oregon.

Â Â Â Â Â  (3) The department shall adopt rules establishing the manner in which an employer may request a modification under this section, and may by rule prescribe a modification of the time and manner of withholding and payment of taxes in such instances as it considers necessary. The department may adopt by rule any exceptions to federal withholding requirements that have been adopted by the Internal Revenue Service. [1985 c.87 Â§2]

Â Â Â Â Â  316.192 [1969 c.493 Â§30; 1971 c.333 Â§2; repealed by 1985 c.602 Â§7]

Â Â Â Â Â  316.193 Withholding of state income taxes from federal retired pay for members of uniformed services. (1) The Department of Revenue may enter into an agreement with the appropriate
United States
agency or instrumentality for the voluntary withholding of state income taxes from the retired pay of members of the uniformed services under the provisions of section 654, Public Law 98-525. The department is hereby authorized to do all acts and comply with any requirements necessary to enable retired members of the uniformed services to elect voluntary withholding of state income taxes from their retired pay.

Â Â Â Â Â  (2) The department may establish by rule a minimum monthly amount to be withheld and paid over for any member electing voluntary withholding of state income taxes under an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the Department of Defense the name, address or Social Security number of any member electing voluntary withholding of state income taxes whenever necessary to enable the Department of Defense to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂMemberÂ means any person retired from a regular or reserve component of one of the uniformed services, who has
Oregon
personal income tax liability in connection with the receipt of retired pay.

Â Â Â Â Â  (b) ÂRetired payÂ means pay and benefits received based on conditions of the federal retirement law, pay grade, years of service, date of retirement, transfer to Fleet Reserve or Fleet Marine Corps Reserve or disability.

Â Â Â Â Â  (c) ÂUniformed servicesÂ means the Army, Navy, Air Force, Marine Corps, Coast Guard, commissioned corps of the United States Public Health Service and the commissioned corps of the National Oceanic and Atmospheric Administration. [1985 c.87 Â§8]

Â Â Â Â Â  Note: 316.193 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.194 Withholding from lottery prize payments; rules. (1) If a lottery prize payment for a prize is $5,000 or more, and the payment is made to an individual, the Oregon State Lottery Commission shall withhold eight percent of the payment. A payment made to a partnership, estate, trust or corporation shall not be subject to the withholding of tax.

Â Â Â Â Â  (2) The commission shall pay to the Department of Revenue any amounts withheld under this section in the time and manner provided by the department by rule.

Â Â Â Â Â  (3) If a prize exceeds $600, the commission shall provide the prize recipient an income reporting form indicating the amount of the prize payment being made. At the request of the prize recipient or the department, the commission shall provide the requester a copy of an income reporting form provided under this subsection. [1997 c.849 Â§4; 1999 c.43 Â§1; 1999 c.143 Â§5; 2003 c.48 Â§1]

Â Â Â Â Â  316.195 [1953 c.304 Â§25; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.196 Withholding of state income taxes from federal retirement pay for civil service annuitant. (1) The Department of Revenue may enter into an agreement with the United States Office of Personnel Management for the voluntary withholding of state income taxes from the retirement pay of
United States
civil service annuitants under the provisions of section 1705 of Public Law 97-35. The department is hereby authorized to do all acts and comply with any requirements necessary to enable retired
United States
civil servants to elect voluntary withholding of state income taxes from their retirement pay.

Â Â Â Â Â  (2) The department shall establish by rule a procedure under which a
United States
civil service annuitant may request voluntary withholding under an agreement entered into under subsection (1) of this section. The procedure may include a minimum monthly amount to be withheld and paid over to the state.

Â Â Â Â Â  (3) Notwithstanding ORS 314.835 or 314.840, the department may disclose to the United States Office of Personnel Management the name, address or Social Security number of any United States civil service annuitant electing voluntary withholding of state income taxes whenever necessary to enable the United States Office of Personnel Management to implement such withholding under the terms of an agreement entered into under subsection (1) of this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCivil service annuitantÂ means any person retired from the federal civil service who has
Oregon
personal income tax liability in connection with the receipt of retirement pay. ÂCivil service annuitantÂ includes a survivor annuitant within the meaning of Title 5, United States Code, section 8331.

Â Â Â Â Â  (b) ÂRetirement payÂ means regular, recurring monthly annuity payments received based on conditions of federal retirement law, but does not include retired pay as defined in ORS 316.193. [1985 c.87 Â§7]

Â Â Â Â Â  Note: 316.196 was added to and made a part of ORS chapter 316 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.197 Payment to department by employer; interest on delinquent payments. (1)(a) Except as provided under ORS 316.191 or paragraph (b) of this subsection, within the time that each employer is required to pay over taxes withheld for federal income tax purposes for any period, the employer shall pay over to the Department of Revenue or to a financial agent of the department the amounts required to be withheld under ORS 316.167 and 316.172 for the same period. Any employer not required to withhold federal income taxes for any period but who is required to deduct and retain amounts from wages paid to an employee under ORS 316.167 and 316.172 for the same period shall pay over to the department or financial agent of the department, taxes withheld for the period, within the time and in the manner, as if the employer were required to withhold taxes for the period under federal law.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, any employer of agricultural employees who is not required to withhold federal income taxes for any period but who is required to deduct and retain amounts from wages paid to those employees under ORS 316.167 and 316.172 shall pay over to the department, or financial agent of the department, taxes so withheld at the same time and for the same period for which the employer is required to pay over employer and employee taxes under chapter 21 of the Internal Revenue Code (Federal Insurance Contributions Act).

Â Â Â Â Â  (2) Every amount so paid over shall be accounted for as part of the collections under this chapter. No employee has any right of action against an employer in respect of any moneys deducted from wages and paid over in compliance or intended compliance with this section.

Â Â Â Â Â  (3) If any amount required to be withheld and paid over to the department is delinquent, interest shall accrue at the rate prescribed under ORS 305.220 on that amount from the last day of the month following the end of the calendar quarter within which the amount was required to be paid to the department to the date of payment. The provisions of this subsection shall not relieve any employer from liability for a late payment penalty under any other provision of law. [1969 c.493 Â§31; 1975 c.594 Â§1; 1982 s.s.1 c.1 Â§2; 1983 c.697 Â§1; 1985 c.87 Â§4; 1989 c.901 Â§7]

Â Â Â Â Â  316.198 Payment by electronic funds transfer; phase-in; rules. (1) An employer required to make a combined quarterly tax and assessment payment under ORS 316.168 shall make the payment by means of electronic funds transfer if the employer is required to make federal payroll tax payments electronically.

Â Â Â Â Â  (2) The Department of Revenue may adopt rules that provide exemptions from the requirement that combined quarterly tax and assessment payments be paid by electronic funds transfer when the taxpayer is disadvantaged by required payment by electronic funds transfer.

Â Â Â Â Â  (3) The Department of Revenue may accept electronically filed payments voluntarily submitted by an employer who is not required to pay by means of electronic funds transfer.

Â Â Â Â Â  (4) As used in this section, the term Âelectronic funds transferÂ has the meaning given that term in ORS 293.525. [1997 c.299 Â§2; 2001 c.28 Â§6]

Â Â Â Â Â  316.200 [1953 c.304 Â§26; 1965 c.26 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.202 Reports by employer; waiver; penalty for failure to report; rules. (1) With each payment made to the Department of Revenue, every employer shall deliver to the department, on a form prescribed by the department showing the total amount of withheld taxes in accordance with ORS 316.167 and 316.172, and supply such other information as the department may require. The employer is charged with the duty of advising the employee of the amount of moneys withheld, in accordance with such regulations as the department may prescribe, using printed forms furnished or approved by the department for such purpose.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, every employer shall submit a combined quarterly return to the department on a form provided by it showing the number of payments made, the withheld taxes paid during the quarter and an explanation of federal withholding taxes as computed by the employer. The report shall be filed with the department on or before the last day of the month following the end of the quarter.

Â Â Â Â Â  (3) The employer shall make an annual return to the department on forms provided or approved by it, summarizing the total compensation paid and the taxes withheld for all employees during the calendar year and shall file the same with the department on or before the due date of the corresponding federal return for the year for which report is made. Failure to file the annual report without reasonable excuse on or before the 30th day after notice has been given to the employer of failure subjects the employer to a penalty of $100. The department may by rule require additional information the department finds necessary to substantiate the annual return, including but not limited to copies of federal form W-2 for individual employees, and may prescribe circumstances under which the filing requirement imposed by this subsection is waived.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (2) of this section, employers of agricultural employees may submit returns annually showing the number of payments made and the withheld taxes paid. However, such employers shall make and file a combined quarterly tax report with respect to other tax programs, as required by ORS 316.168. [1969 c.493 Â§32; 1973 c.83 Â§1; 1982 s.s.1 c.1 Â§3; 1983 c.697 Â§2; 1987 c.366 Â§4; 1989 c.901 Â§8; 1993 c.593 Â§5; 1995 c.815 Â§1]

Â Â Â Â Â  316.205 [1953 c.304 Â§27; repealed by 1957 c.632 Â§1 (314.280 enacted in lieu of 316.205 and 317.180)]

Â Â Â Â Â  316.207 Liability for tax; warrant for collection; conference; appeal. (1) Every employer who deducts and retains any amount under ORS 316.162 to 316.221 shall hold the same in trust for the State of
Oregon
and for the payment thereof to the Department of Revenue in the manner and at the time provided in ORS 316.162 to 316.221.

Â Â Â Â Â  (2) At any time the employer fails to remit any amount withheld, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued, recorded and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes.

Â Â Â Â Â  (3)(a) In the case of an employer that is assessed pursuant to the provisions of ORS 305.265 (12) and 314.407 (1), the department may issue a notice of liability to any officer, employee or member described in ORS 316.162 (3)(b) of such employer within three years from the time of assessment. Within 30 days from the date the notice of liability is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the liability and, if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

Â Â Â Â Â  (b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of liability. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal to the tax court in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (c) If neither payment nor written objection to the notice of liability is received by the department within 30 days after the notice of liability has been mailed, the notice of liability becomes final. In such event, the officer, employee or member may appeal the notice of liability to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (4)(a) In the case of a failure to file a withholding tax report on the due date, governed by the provisions of ORS 305.265 (10) and 314.400, the department, in addition to the provisions of ORS 305.265 (10) and 314.400, may send notices of determination and assessment to any officer, employee or member described in ORS 316.162 (3)(b) any time within three years after the assessment of an employer described in ORS 316.162 (3)(a). The time of assessment against such officer, employee or member shall be 30 days after the date the notice of determination and assessment is mailed. Within 30 days from the date the notice of determination and assessment is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or advise the department in writing of objections to the assessment, and if desired, request a conference. Any conference shall be governed by the provisions of ORS 305.265 pertaining to a conference requested from a notice of deficiency.

Â Â Â Â Â  (b) After a conference or, if no conference is requested, a determination of the issues considering the written objections, the department shall mail the officer, employee or member a conference letter affirming, canceling or adjusting the notice of determination and assessment. Within 90 days from the date the conference letter is mailed to the officer, employee or member, such officer, employee or member shall pay the assessment, plus penalties and interest, or appeal in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (c) If neither payment nor written objection to the notice of determination and assessment is received by the department within 30 days after the notice of determination and assessment has been mailed, the notice of determination and assessment becomes final. In such event, the officer, employee or member may appeal the notice of determination and assessment to the tax court within 90 days after it became final in the manner provided for an appeal from a notice of assessment.

Â Â Â Â Â  (5)(a) More than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes.

Â Â Â Â Â  (b) Notwithstanding the provisions of ORS 314.835, 314.840 or 314.991, if more than one officer or employee of a corporation may be held jointly and severally liable for payment of withheld taxes, the department may require any or all of the officers, members or employees who may be held liable to appear before the department for a joint determination of liability. The department shall notify each officer, member or employee of the time and place set for the determination of liability.

Â Â Â Â Â  (c) Each person notified of a joint determination under this subsection shall appear and present such information as is necessary to establish that personÂs liability or nonliability for payment of withheld taxes to the department. If any person notified fails to appear, the department shall make its determination on the basis of all the information and evidence presented. The departmentÂs determination shall be binding on all persons notified and required to appear under this subsection.

Â Â Â Â Â  (d)(A) If an appeal is taken to the Oregon Tax Court pursuant to ORS 305.404 to 305.560 by any person determined to be liable for unpaid withholding taxes under this subsection, each person required to appear before the department under this subsection shall be impleaded by the plaintiff. The department may implead any officer, employee or member who may be held jointly and severally liable for the payment of withheld taxes. Each person impleaded under this paragraph shall be made a party to the action before the tax court and shall make available to the tax court such information as was presented before the department, as well as such other information as may be presented to the court.

Â Â Â Â Â  (B) The court may determine that one or more persons impleaded under this paragraph are liable for unpaid withholding taxes without regard to any earlier determination by the department that an impleaded person was not liable for unpaid withholding taxes.

Â Â Â Â Â  (C) If any person required to appear before the court under this subsection fails or refuses to appear or bring such information in part or in whole, or is outside the jurisdiction of the tax court, the court shall make its determination on the basis of all the evidence introduced. All such evidence shall constitute a public record and shall be available to the parties and the court notwithstanding ORS 314.835, 314.840 or 314.991. The determination of the tax court shall be binding on all persons made parties to the action under this subsection.

Â Â Â Â Â  (e) Nothing in this section shall be construed to preclude a determination by the department or the Oregon Tax Court that more than one officer, employee or member are jointly and severally liable for unpaid withholding taxes. [1969 c.493 Â§33; 1985 c.406 Â§4; 1989 c.423 Â§3; 1993 c.593 Â§6; 1995 c.650 Â§38; 1997 c.839 Â§17; 2001 c.660 Â§42; 2005 c.688 Â§4]

Â Â Â Â Â  316.209 Applicability of ORS 316.162 to 316.221 when services performed by qualified real estate broker or direct seller. (1) For purposes of ORS 316.162 to 316.221, in the case of services performed as a qualified real estate broker, qualified principal real estate broker or as a direct seller:

Â Â Â Â Â  (a) The individual performing the services shall not be treated as an employee; and

Â Â Â Â Â  (b) The person for whom the services are performed shall not be treated as an employer.

Â Â Â Â Â  (2) As used in this section, Âqualified real estate brokerÂ or Âqualified principal real estate brokerÂ means any individual if:

Â Â Â Â Â  (a) The individual is a real estate licensee under ORS 696.010 to 696.495, 696.600 to 696.785, 696.800 to 696.870 and 696.995;

Â Â Â Â Â  (b) Substantially all of the remuneration (whether or not paid in cash) for the services performed by the individual as a real estate licensee is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

Â Â Â Â Â  (c) The services performed by the individual are performed pursuant to a written contract between the individual and the real estate broker, principal real estate broker or real estate appraiser for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for
Oregon
tax purposes.

Â Â Â Â Â  (3) As used in this section, Âdirect sellerÂ means any individual if:

Â Â Â Â Â  (a) The individual is:

Â Â Â Â Â  (A) Engaged in the trade or business of selling, or soliciting the sale of, consumer products to any buyer on a buy-sell basis, a deposit-commission basis or any similar basis, which the Department of Revenue prescribes by rule, for resale by the buyer or any other person, in the home or otherwise than in a permanent retail establishment; or

Â Â Â Â Â  (B) Engaged in the trade or business of selling, or soliciting the sale of, consumer products in the home or otherwise than in a permanent retail establishment;

Â Â Â Â Â  (b) Substantially all the remuneration (whether or not paid in cash) for the performance of the services described in paragraph (a) of this subsection is directly related to sales or other output (including the performance of services) rather than to the number of hours worked; and

Â Â Â Â Â  (c) The services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to the services for
Oregon
tax purposes. [1983 c.597 Â§3; 2001 c.300 Â§61]

Â Â Â Â Â  316.210 [1953 c.304 Â§28; repealed by 1957 c.632 Â§1 (314.285 enacted in lieu of 316.210 and 317.185)]

Â Â Â Â Â  316.212 Application of penalties, misdemeanors and jeopardy assessment; employer as taxpayer. The provisions of the income tax laws in ORS chapters 305 and 314 and this chapter, relating to penalties, misdemeanors and jeopardy assessments, apply to employers subject to the provisions of ORS 316.162 to 316.221, and for these purposes any amount deducted or required to be deducted and remitted to the Department of Revenue under ORS 316.162 to 316.221 is considered the tax of the employer and with respect to such amount the employer is considered as a taxpayer. [1969 c.493 Â§34; 1982 s.s.1 c.16 Â§10; 1985 c.87 Â§5]

(Professional Athletic Teams)

Â Â Â Â Â  316.213 Definitions for ORS 316.213 to 316.219. (1) As used in ORS 316.213 to 316.219:

Â Â Â Â Â  (a) ÂDuty daysÂ means the days during the tax year from the beginning of the official preseason training period of a professional athletic team through the last game in which the professional athletic team competes or is scheduled to compete during the tax year.

Â Â Â Â Â  (b) ÂMember of a professional athletic teamÂ means an athlete or other individual rendering service to a professional athletic team if the compensation of the athlete or other individual exceeds $50,000 in a tax year.

Â Â Â Â Â  (2) The Department of Revenue may further define by rule the terms defined in this section in a manner consistent with this section. [2003 c.808 Â§6]

Â Â Â Â Â  316.214 Withholding requirements for members of professional athletic teams. (1) A person who transacts business in the State of
Oregon
and who pays wages, salary, bonuses or other taxable income to a member of a professional athletic team, in lieu of the withholding requirements under ORS 316.167, shall withhold eight percent of the income as provided in this section and by rule of the Department of Revenue.

Â Â Â Â Â  (2) The person withholding amounts under this section shall pay the amounts withheld to the Department of Revenue at the time and in the manner prescribed by the department by rule.

Â Â Â Â Â  (3) If the member of a professional athletic team is a resident of the State of
Oregon
, all compensation paid to the member, whether or not attributable to duty days, is subject to withholding under this section.

Â Â Â Â Â  (4) If the member of a professional athletic team is not a resident of the State of
Oregon
, a portion of the compensation paid to the member is subject to withholding under this section. The portion subject to withholding is that portion of compensation received for the tax year that bears the same ratio to total compensation received for the tax year as the number of duty days within this state bears to the total number of duty days spent both within and outside this state during the tax year.

Â Â Â Â Â  (5) Notwithstanding the description of the portion of compensation subject to withholding in subsection (4) of this section, the Department of Revenue may provide by rule alternative methodologies for determining the portion of compensation subject to withholding under this section that the department determines to be fair and equitable. [2003 c.808 Â§7]

Â Â Â Â Â  316.215 [1969 c.493 Â§35; 1975 c.672 Â§6; 1978 c.9 Â§2; 1985 c.345 Â§5; repealed by 1987 c.293 Â§54]

Â Â Â Â Â  316.216 [1985 c.352 Â§2; formerly 316.857; renumbered 316.223 in 2003]

Â Â Â Â Â  316.217 [1969 c.493 Â§36; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  316.218 Annual report of compensation paid to professional athletic team members. (1) In addition to other reports and returns required by law or rule, a person required to withhold compensation under ORS 316.214 shall file an annual report with the Department of Revenue reporting:

Â Â Â Â Â  (a) The total amount of compensation paid during the year to the members of the professional athletic team for which the report is being made.

Â Â Â Â Â  (b) A roster of the members of the professional athletic team for which the report is being made who were members at any time during the year, that lists for each member:

Â Â Â Â Â  (A) A taxpayer identification number;

Â Â Â Â Â  (B) Compensation paid to the member; and

Â Â Â Â Â  (C) The number of duty days in this state and the total number of duty days for the year.

Â Â Â Â Â  (c) The amount withheld under ORS 316.214 for the year.

Â Â Â Â Â  (d) Other information the department may require by rule.

Â Â Â Â Â  (2) The report must be filed with the department on or before April 15 following the year for which the report is being made or at another time as the department may require by rule. [2003 c.808 Â§8]

Â Â Â Â Â  316.219 Rules. (1) The Department of Revenue may adopt administrative rules the department determines are necessary to:

Â Â Â Â Â  (a) Implement the duties of the department under ORS 316.213 to 316.219; and

Â Â Â Â Â  (b) Carry out the purposes of ORS 316.213 to 316.221.

Â Â Â Â Â  (2) The rules may include, but are not limited to:

Â Â Â Â Â  (a) Rules providing alternative methodologies for determining the portion of compensation subject to withholding under ORS 316.214 (4) that the department determines to be fair and equitable; and

Â Â Â Â Â  (b) Rules construing ORS 316.162 to 316.221 in a manner that is consistent and compatible with the withholding provisions of ORS 316.213 to 316.219. [2003 c.808 Â§8a]

(Qualifying Film Productions)

Â Â Â Â Â  316.220 Alternative withholding requirements for qualifying film production compensation; rules; refund prohibition. (1) A person who has obtained a written certificate under section 1, chapter 559, Oregon Laws 2005, who is engaged in a qualifying film production and who pays qualifying compensation shall withhold, in lieu of the state personal income tax withholding requirements under ORS 316.167, 6.2 percent of the qualifying compensation paid.

Â Â Â Â Â  (2) For tax years beginning on or after January 1, 2007, the Department of Revenue may by rule prescribe a withholding percentage that reflects the departmentÂs best estimate of state personal income tax attributable to qualifying compensation. If a withholding percentage is established by rule, a person described in subsection (1) of this section shall withhold at the percentage established by rule in lieu of subsection (1) of this section and the state personal income tax withholding requirements under ORS 316.167.

Â Â Â Â Â  (3) A person who withholds amounts under this section shall pay the amounts withheld to the Department of Revenue and shall file combined quarterly tax and assessment reports in accordance with ORS 316.168.

Â Â Â Â Â  (4) A person who is required to withhold amounts under this section shall file, in addition to any other reports required by law, a report with the Oregon Film and Video Office, reporting:

Â Â Â Â Â  (a) The total amount of qualifying compensation paid by the person;

Â Â Â Â Â  (b) The names, taxpayer identification numbers and amounts of qualifying compensation paid to each employee receiving qualifying compensation during the period during which the qualifying film production was produced;

Â Â Â Â Â  (c) The total amount withheld under this section for the period during which the qualifying film production was produced; and

Â Â Â Â Â  (d) Any other information required by the office.

Â Â Â Â Â  (5) The report must be filed with the office as soon as is practicable following completion of the qualifying film production or, in the case of a qualifying film production that consists of commercials, annually on or before January 31 of the year following the year in which the commercials were produced. The office shall report the total amount reported by each person under subsection (4)(c) of this section to the department.

Â Â Â Â Â  (6) Notwithstanding ORS 316.171 or other law governing claims for refund of withheld amounts under ORS 316.162 to 316.221, a person who withholds amounts under this section may not file a claim for refund with respect to any amount shown as having been withheld or any payment accompanying a report filed under ORS 316.162 to 316.221 for a reporting period that overlaps a period for which a report is filed under subsection (4) of this section. [2005 c.559 Â§4]

Â Â Â Â Â  316.221 Disposition of withheld amounts. (1) Notwithstanding ORS 316.168 or 316.502, the Department of Revenue shall deposit into a suspense account established under ORS 293.445 amounts that are withheld and paid to the department under ORS 316.220 and that equal the amounts reported to the department by the Oregon Film and Video Office under ORS 316.220 (5).

Â Â Â Â Â  (2) Notwithstanding ORS 314.835 or 314.840 or other law concerning the disclosure of tax information, the department may send copies of withholding reports filed under ORS 316.162 to 316.221 by a certificate holder and statements of the amounts actually withheld by a certificate holder to the Oregon Film and Video Office.

Â Â Â Â Â  (3) Amounts necessary to reimburse the department for the expenses of the department in administering this section and ORS 316.220, not to exceed one-half of one percent of amounts deposited in the suspense account described in subsection (1) of this section, are continuously appropriated to the department from the suspense account. The balance of the suspense account shall be transferred to the Greenlight Oregon Labor Rebate Fund established under section 2, chapter 559, Oregon Laws 2005. [2005 c.559 Â§5]

Â Â Â Â Â  316.222 [1969 c.493 Â§37; repealed by 1987 c.293 Â§56]

NONRESIDENT REPORTING

Â Â Â Â Â  316.223 Alternate methods of filing, reporting and calculating liability for nonresident employer and employee in state temporarily; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂNonresident employerÂ means an employer who:

Â Â Â Â Â  (A) Has no permanent place of business within this state; and

Â Â Â Â Â  (B) Employs qualifying nonresident employees to perform temporary services in this state.

Â Â Â Â Â  (b) ÂQualifying nonresident employeeÂ means an employee or independent contractor who:

Â Â Â Â Â  (A) Is not a resident or part-year resident of this state;

Â Â Â Â Â  (B) Performs temporary services in this state for one or more nonresident employers; and

Â Â Â Â Â  (C) Has no income from
Oregon
sources other than income earned in connection with the performance of temporary services for one or more nonresident employers.

Â Â Â Â Â  (c) ÂTemporary servicesÂ means services performed during a limited period of time, not to exceed 200 days in one calendar year.

Â Â Â Â Â  (2) The Department of Revenue shall provide for alternate methods of filing, reporting or calculating tax liability, to be used by nonresident employers and qualifying nonresident employees to report and pay
Oregon
personal income tax on income earned in connection with the employeesÂ performance of temporary services in this state. In providing for an alternate filing, reporting or calculating method, the department shall have the power to:

Â Â Â Â Â  (a) Prescribe forms to be filed by nonresident employers to satisfy withholding registration, quarterly filing and account termination filing requirements under ORS 316.162 to 316.221, or employee estimated tax requirements under ORS 316.557 to 316.589.

Â Â Â Â Â  (b) Prescribe forms to be filed by qualifying nonresident employees to satisfy annual personal income tax return requirements under ORS 316.362.

Â Â Â Â Â  (c) Determine, based upon the circumstances, the amount of withholding or estimated tax payments necessary to result in a sum substantially equivalent to the amount of tax that a qualifying nonresident employee will be required to pay under this chapter.

Â Â Â Â Â  (d) Enter into agreements pursuant to ORS 305.150 for the purpose of finally determining the
Oregon
personal income tax liability of qualifying nonresident employees.

Â Â Â Â Â  (e) Determine whether and to what extent other provisions of this chapter shall be applied to nonresident employers or qualifying nonresident employees.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a nonresident employer shall comply with the requirements of ORS 316.162 to 316.221 in the same manner as any other employer.

Â Â Â Â Â  (b) A nonresident employer may elect to employ an alternate method established by the department pursuant to this section by notifying the department in the time and manner established by rule of the department. Any nonresident employer giving notice of election under this paragraph shall not be required to comply with the requirements of ORS 316.162 to 316.221.

Â Â Â Â Â  (4)(a) Notwithstanding the election of a nonresident employer to employ the alternate method established by the department under this section, a qualifying nonresident employee may elect to report and pay
Oregon
personal income tax on income earned by the employee in connection with the employeeÂs performance of temporary services in this state in the same manner as any other nonresident.

Â Â Â Â Â  (b) If a nonresident employer does not make the election permitted under subsection (3) of this section, the qualifying nonresident employees of the employer shall report and pay
Oregon
personal income tax on income earned in connection with their performance of temporary services within this state in the same manner as any other nonresident.

Â Â Â Â Â  (5) The department may adopt any rules it considers necessary to carry out the provisions of this section. [Formerly 316.216]

Â Â Â Â Â  316.227 [1969 c.493 Â§38; repealed by 1987 c.293 Â§56]

Â Â Â Â Â  316.255 [1953 c.304 Â§29; repealed by 1959 c.581 Â§1 (316.256 enacted in lieu of 316.255)]

Â Â Â Â Â  316.256 [1959 c.581 Â§2 (enacted in lieu of 316.255); subsection (4) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.257 [1963 c.435 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.258 [1961 c.225 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.260 [1953 c.304 Â§30; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.265 [1953 c.304 Â§31; 1953 c.552 Â§7; repealed by 1959 c.581 Â§3 (316.266 enacted in lieu of 316.265)]

Â Â Â Â Â  316.266 [1959 c.581 Â§4 (enacted in lieu of 316.265); last sentence derived from 1959 c.581 Â§11; last sentence of subsection (6) enacted as 1961 c.225 Â§3; 1969 c.103 Â§1; repealed by 1969 c.493 Â§99]

ESTATES AND TRUSTS

(Generally)

Â Â Â Â Â  316.267 Application of chapter to estates and certain trusts. The tax imposed by this chapter on individuals applies to the taxable income of estates and trusts, except for trusts taxed as corporations under ORS chapter 317 or 318. [1969 c.493 Â§39; 1973 c.115 Â§3]

Â Â Â Â Â  316.270 [1953 c.304 Â§32; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.272 Computation and payment on estate or trust. The taxable income of an estate or trust shall be computed in the same manner as in the case of an individual except as otherwise provided by this chapter. The tax shall be paid by the fiduciary. [1969 c.493 Â§40; 1983 c.684 Â§21]

Â Â Â Â Â  316.275 [1953 c.304 Â§33; 1959 c.591 Â§19; subsection (2) derived from 1959 c.591 Â§21; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.277 Associations taxable as corporations exempt from chapter. (1) An association, trust or other unincorporated organization that is taxable as a corporation for federal income tax purposes is not subject to tax under this chapter, but is taxable as a corporation under ORS chapter 317 or 318, or both, as provided therein.

Â Â Â Â Â  (2) An association, trust or other unincorporated organization that is not taxable as a corporation for federal income tax purposes but by reason of its purposes or activities is exempt from federal income tax except with respect to its unrelated business taxable income, is taxable under this chapter on such federally taxable income. [1969 c.493 Â§41; 1973 c.402 Â§21]

Â Â Â Â Â  316.279 Treatment of business trusts and business trusts income. A domestic or foreign business trust of the type defined in ORS 128.560 is subject to tax under ORS chapter 317 or 318 and amounts distributed by it to its shareholders shall be treated as distributions by a corporation for the purposes of this chapter and ORS chapters 317 and 318, except that distributions that are treated as unrelated business taxable income under section 856(h)(3)(C) (pension-held REITs) of the Internal Revenue Code for federal tax purposes shall also be treated as unrelated business taxable income for state tax purposes. [1973 c.115 Â§2; 1995 c.556 Â§4]

Â Â Â Â Â  316.280 [1953 c.304 Â§34; 1953 c.552 Â§8; 1955 c.256 Â§1; paragraph (d) of subsection (6) of 1957 Replacement Part derived from 1955 c.256 Â§2; repealed by 1959 c.581 Â§5 (316.281 enacted in lieu of 316.280)]

Â Â Â Â Â  316.281 [1959 c.581 Â§6 (enacted in lieu of 316.280); subsection (8) derived from 1959 c.581 Â§11; 1965 c.99 Â§1; repealed by 1969 c.493 Â§99]

(Resident Estates and Trusts)

Â Â Â Â Â  316.282 Definitions related to trusts and estates; rules. (1) As used in this chapter:

Â Â Â Â Â  (a) ÂQualified funeral trustÂ has the meaning given that term in section 685 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂResident estateÂ means an estate of which the fiduciary is appointed by an
Oregon
court or the administration of which is carried on in
Oregon
.

Â Â Â Â Â  (c) ÂResident funeral trustÂ means a qualified funeral trust that, at the time of the initial funding of the trust:

Â Â Â Â Â  (A) Is required to be established under the laws of this state; or

Â Â Â Â Â  (B) Is established by a contract, the terms of which state that a service or merchandise is to be provided by a funeral home or cemetery located in this state.

Â Â Â Â Â  (d) ÂResident trustÂ means a trust, other than a qualified funeral trust, of which the fiduciary is a resident of
Oregon
or the administration of which is carried on in
Oregon
. In the case of a fiduciary that is a corporate fiduciary engaged in interstate trust administration, the residence and place of administration of a trust both refer to the place where the majority of fiduciary decisions are made in administering the trust.

Â Â Â Â Â  (2) The taxable income of a resident estate, resident trust or resident funeral trust is its federal taxable income modified by the addition or subtraction, as the case may be, of its share of the fiduciary adjustment determined under ORS 316.287.

Â Â Â Â Â  (3) The Department of Revenue shall adopt rules defining Âtrust administrationÂ for purposes of subsection (1)(d) of this section that include within the definition activities related to fiduciary decision making and that exclude from the definition activities related to incidental execution of fiduciary decisions.

Â Â Â Â Â  (4) The department shall adopt rules providing for simplified reporting of resident funeral trusts having a single trustee and of resident funeral trusts that are terminated during the tax year. [1969 c.493 Â§Â§42, 43; 1997 c.100 Â§7; 1997 c.325 Â§42; 2003 c.50 Â§1]

Â Â Â Â Â  316.285 [1953 c.304 Â§35; repealed by 1959 c.581 Â§7 (316.286 enacted in lieu of 316.285)]

Â Â Â Â Â  316.286 [1959 c.581 Â§8 (enacted in lieu of 316.285); subsection (6) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.287 ÂFiduciary adjustmentÂ defined; shares proportioned; rules. (1) The Âfiduciary adjustmentÂ is the net amount of the modifications to federal taxable income described in this chapter (ORS 316.697 being applicable if the estate or trust is a beneficiary of another estate or trust) that relates to its items of income or deduction of an estate or trust.

Â Â Â Â Â  (2) The respective shares of an estate or trust and its beneficiaries (including solely for the purpose of this allocation, nonresident beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of federal distributable net income of the estate or trust. If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to the share of the estate or trust income of the beneficiary for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

Â Â Â Â Â  (3) The Department of Revenue may by regulation authorize the use of such other methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable, on such terms and conditions as the department may require. [1969 c.493 Â§44; 1975 c.705 Â§6]

Â Â Â Â Â  316.290 [1953 c.304 Â§36; repealed by 1959 c.581 Â§9 (316.291 enacted in lieu of 316.290)]

Â Â Â Â Â  316.291 [1959 c.581 Â§10 (enacted in lieu of 316.290); subsection (4) derived from 1959 c.581 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.292 Credit for taxes paid another state. (1) For purposes of this section, an estate or trust is considered a resident of the state which taxes the income of the estate or trust irrespective of whether the income is derived from sources within that state.

Â Â Â Â Â  (2) Notwithstanding the limitations contained in ORS 316.082 and 316.131, if an estate or trust is a resident of this state and also a resident of another state, the estate or trust shall be allowed a credit against the taxes imposed under this chapter for income taxes imposed by and paid to the other state, subject to the following conditions:

Â Â Â Â Â  (a) Credit shall be allowed only for the proportion of the taxes paid to the other state as the income taxable under this chapter and also subject to tax in the other state bears to the entire income upon which the taxes paid to the other state are imposed.

Â Â Â Â Â  (b) The credit shall not exceed the proportion of the tax payable under this chapter as the income subject to tax in the other state and also taxable under this chapter bears to the entire income taxable under this chapter. [1969 c.493 Â§45; 1985 c.802 Â§10; 1991 c.838 Â§7]

Â Â Â Â Â  316.295 [1953 c.304 Â§37; 1965 c.202 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.296 [1965 c.154 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.297 [1963 c.343 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.298 Accumulation distribution credit. (1) A resident beneficiary of a trust whose adjusted gross income includes all or part of an accumulation distribution by such trust, as defined in section 665 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due under this chapter for all or a proportionate part of any tax, paid by the trust under this chapter for any preceding taxable year, that would not have been payable if the trust had in fact made distribution to its beneficiaries at the times and in the amounts specified in section 666 of the Internal Revenue Code.

Â Â Â Â Â  (2) The credit under this section shall not reduce the tax otherwise due from the beneficiary under this chapter to an amount less than would have been due if the accumulation distribution or part thereof were excluded from the adjusted gross income of the beneficiary. [1969 c.493 Â§46; 1997 c.839 Â§18; 1999 c.90 Â§14; 2001 c.660 Â§43]

Â Â Â Â Â  316.299 [1965 c.178 Â§2; repealed by 1969 c.493 Â§99]

(Nonresident Estates and Trusts)

Â Â Â Â Â  316.302 ÂNonresident estate or trustÂ defined. For purposes of this chapter, a Ânonresident estate or trustÂ means an estate or trust that is not a resident. [1969 c.493 Â§47; 1997 c.325 Â§43]

Â Â Â Â Â  316.305 [1953 c.304 Â§38; 1963 c.283 Â§2; 1963 c.627 Â§7 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.306 [1955 c.608 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.307 Income of nonresident estate or trust. For purposes of ORS 316.302 to 316.317:

Â Â Â Â Â  (1) Items of income, gain, loss and deduction mean those derived from or connected with sources in this state.

Â Â Â Â Â  (2) Items of income, gain, loss and deduction entering into the definition of federal distributable net income include such items from another estate or trust of which the first estate or trust is a beneficiary.

Â Â Â Â Â  (3) The source of items of income, gain, loss or deduction shall be determined under regulations prescribed by the Department of Revenue in accordance with the general rules in ORS 316.127 as if the estate or trust were a nonresident individual.

Â Â Â Â Â  (4) The income of a nonresident estate or trust consists of:

Â Â Â Â Â  (a) Its share of items of income, gain, loss and deduction that enter into the federal definition of distributable net income;

Â Â Â Â Â  (b) Increased or reduced by the amount of any items of income, gain, loss or deduction that are recognized for federal income tax purposes but excluded from the federal definition of distributable net income of the estate or trust;

Â Â Â Â Â  (c) Less the amount of the deduction for its federal exemption. [1969 c.493 Â§48; 1983 c.684 Â§22]

Â Â Â Â Â  316.310 [1953 c.304 Â§39; 1957 c.18 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.312 Determination of
Oregon
share of income. (1) The share of a nonresident estate or trust of items of income, gain, loss and deduction entering into the definition of distributable net income and the share for purpose of ORS 316.127 of a nonresident beneficiary of any estate or trust in estate or trust income, gain, loss and deduction shall be determined as follows:

Â Â Â Â Â  (a) To the amount of items of income, gain, loss and deduction that enter into the definition of distributable net income there shall be added or subtracted, as the case may be, the modifications to federal taxable income described in this chapter to the extent they relate to items of income, gain, loss and deduction that also enter into the definition of distributable net income. No modification shall be made under this section that has the effect of duplicating an item already reflected in the definition of distributable net income.

Â Â Â Â Â  (b) The amount determined under paragraph (a) of this subsection shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident beneficiaries) in proportion to their respective shares of federal distributable net income. The amounts so allocated have the same character as for federal income tax purposes. If an item entering into the computation of such amounts is not characterized for federal income tax purposes, it has the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

Â Â Â Â Â  (c) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the net amount determined under paragraph (a) of this subsection shall be in proportion to the beneficiaryÂs share of the estate or trust income for such year, under state law or the terms of the instrument, that is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

Â Â Â Â Â  (2) The Department of Revenue may by regulation establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources in this state, and in the modifications related thereto, as may be appropriate and equitable. [1969 c.493 Â§49; 1975 c.705 Â§7]

Â Â Â Â Â  316.315 [1953 c.304 Â§10; 1955 c.285 Â§1; subsection (4) of 1955 Replacement Part derived from 1955 c.285 Â§2; 1957 c.540 Â§1; 1959 c.593 Â§4 (referred and rejected); 1963 c.627 Â§8 (referred and rejected); 1967 c.127 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.317 Credit to beneficiary for accumulation distribution. A nonresident beneficiary of a trust whose adjusted gross income derived from sources in this state includes all or part of an accumulation distribution by such trust, as defined in section 665 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due under this chapter, computed in the same manner and subject to the same limitation as provided by ORS 316.298 with respect to a resident beneficiary. [1969 c.493 Â§50]

Â Â Â Â Â  316.320 [1953 c.304 Â§41; 1957 c.73 Â§1; 1965 c.410 Â§5; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.325 [1953 c.304 Â§42; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.330 [1953 c.304 Â§43; 1955 c.580 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.335 [1953 c.304 Â§44; 1957 s.s. c.15 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.336 [1961 c.608 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.337 [1957 c.16 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.340 [1953 c.304 Â§45; 1953 c.552 Â§9; 1955 c.589 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.342 [1969 c.493 Â§51; repealed by 1989 c.625 Â§27 (314.712 enacted in lieu of 316.342)]

Â Â Â Â Â  316.345 [1953 c.304 Â§46; 1953 c.552 Â§10; 1959 c.593 Â§5 (referred and rejected); 1963 c.627 Â§9 (referred and rejected); 1965 c.337 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.347 [1969 c.493 Â§52; repealed by 1989 c.625 Â§29 (314.714 enacted in lieu of 316.347)]

Â Â Â Â Â  316.350 [1953 c.304 Â§47; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.352 [1969 c.493 Â§53; 1975 c.705 Â§8; repealed by 1989 c.625 Â§31 (316.124 enacted in lieu of 316.352)]

Â Â Â Â Â  316.353 [1957 s.s. c.15 Â§6; subsection (6) derived from 1957 s.s. c.15 Â§8; 1959 c.92 Â§1; 1963 c.627 Â§12 (referred and rejected); 1965 c.410 Â§6; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.355 [1953 c.304 Â§48; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.360 [1953 c.304 Â§49; repealed by 1969 c.493 Â§99]

RETURNS; PAYMENTS; REFUNDS

Â Â Â Â Â  316.362 Persons required to make returns. (1) An income tax return with respect to the tax imposed by this chapter shall be made by the following:

Â Â Â Â Â  (a) Every resident individual:

Â Â Â Â Â  (A) Who is required to file a federal income tax return for the taxable year; or

Â Â Â Â Â  (B) Who has gross income greater than the sum of:

Â Â Â Â Â  (i) The basic standard deduction allowed under ORS 316.695 (1)(c)(B);

Â Â Â Â Â  (ii) Any additional standard deduction allowed to the taxpayer under ORS 316.695 (7); and

Â Â Â Â Â  (iii) An amount equal to the income equivalent of one personal exemption credit under ORS 316.085 (3)(b) if unmarried, or equal to the income equivalent of two personal exemption credits under ORS 316.085 (3)(b) if married.

Â Â Â Â Â  (b) Every nonresident individual who has federal gross income from sources in this state of more than the basic standard deduction allowed under ORS 316.695 (1)(c)(B).

Â Â Â Â Â  (c) Every resident estate or trust that is required to file a federal income tax return.

Â Â Â Â Â  (d) Every nonresident estate that has federal gross income of $600 or more for the taxable year from sources within this state.

Â Â Â Â Â  (e) Every nonresident trust that for the taxable year has from sources within this state any taxable income, or gross income of $600 or more regardless of the amount of taxable income.

Â Â Â Â Â  (2) Nothing contained in this section shall preclude the Department of Revenue from requiring any individual, estate or trust to file a return when, in the judgment of the department, a return should be filed.

Â Â Â Â Â  (3) For purposes of this section, the income equivalent of a personal exemption credit under ORS 316.085 (3)(b) shall be determined as follows:

Â Â Â Â Â  (a) Divide the personal exemption credit amount by the rate applicable to the lowest income bracket under ORS 316.037.

Â Â Â Â Â  (b) If the resulting quotient is less than the maximum amount of income subject to the rate used in paragraph (a) of this subsection, the quotient is the income equivalent.

Â Â Â Â Â  (c) If the resulting quotient is more than the maximum amount of income subject to the rate used in paragraph (a) of this subsection:

Â Â Â Â Â  (A) Multiply the maximum amount of income subject to the rate used in paragraph (a) of this subsection by the rate used in paragraph (a) of this subsection.

Â Â Â Â Â  (B) Determine the difference between the product calculated under subparagraph (A) of this paragraph and the personal exemption credit amount.

Â Â Â Â Â  (C) Divide the difference determined in subparagraph (B) of this paragraph by the rate applicable to the income bracket that is the next succeeding the lowest income bracket under ORS 316.037.

Â Â Â Â Â  (D) Add the quotient determined in subparagraph (C) of this paragraph to the maximum amount of income subject to the rate used in paragraph (a) of this subsection. The sum is the income equivalent. [1969 c.493 Â§54; 1983 c.740 Â§90; 2001 c.77 Â§6; 2001 c.660 Â§15]

Â Â Â Â Â  316.363 Returns; instructions. The instructions to the individual state income tax return form required to be filed by this chapter shall:

Â Â Â Â Â  (1) Be written in simple words used in their commonly understood senses that convey meanings clearly and directly;

Â Â Â Â Â  (2) Be written in primarily simple, rather than compound or complex, sentences that are as short as possible;

Â Â Â Â Â  (3) Limit the use of definitions to definitions of words that cannot be properly explained or qualified in the text;

Â Â Â Â Â  (4) Include an index at the beginning of the instructions to provide a useful guide to the use of the form. The index shall give a comprehensive listing of return form parts in a logical sequence, and the index listings shall clearly state the contents of each section;

Â Â Â Â Â  (5) Have the text of the instructions printed in roman type at least as large as 10-point modern type, two points leaded;

Â Â Â Â Â  (6) Have margins that are adequate for purposes of readability, and have a line length of the text not exceeding four inches for a column;

Â Â Â Â Â  (7) Have section headings printed in a contrasting color, typeface or size; and

Â Â Â Â Â  (8) Be printed so that the contrast and legibility of the ink and paper used is substantially the equivalent of black ink on white paper. [1977 c.736 Â§2]

Â Â Â Â Â  316.364 Flesch Reading Ease Score form instructions. (1) The instructions to an individual state income tax return form shall have a total Flesch Reading Ease Score of 60 or higher.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂFlesch Reading Ease ScoreÂ means 206.835 - (x + y) where x equals average sentence length multiplied by 1.015 and y equals average word length multiplied by 84.6.

Â Â Â Â Â  (b) ÂAverage sentence lengthÂ means the total number of words in the instructions to the state income tax return form divided by the total number of sentences in the instructions.

Â Â Â Â Â  (c) ÂAverage word lengthÂ means the total number of syllables in the instructions to the state income tax return form divided by the total number of words in the instructions. [1977 c.736 Â§3]

Â Â Â Â Â  316.365 [1953 c.304 Â§50; 1953 c.552 Â§11; 1957 c.586 Â§15; 1959 c.593 Â§6 (referred and rejected); 1961 c.411 Â§1; 1963 c.627 Â§13 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.367 Joint return by husband and wife. A husband and wife may make a joint return with respect to the tax imposed by this chapter even though one of the spouses has neither gross income nor deductions, except that:

Â Â Â Â Â  (1) No joint return shall be made under this chapter if the spouses are not permitted to file a joint federal income tax return;

Â Â Â Â Â  (2) If the federal income tax liability of either spouse is determined on a separate federal return, their income tax liabilities under this chapter shall be determined on separate returns;

Â Â Â Â Â  (3) If the federal income tax liabilities of husband and wife are determined on a joint federal return, they shall file a joint return under this chapter and their tax liabilities shall be joint and several; and

Â Â Â Â Â  (4) If neither spouse is required to file a federal income tax return and either or both are required to file an income tax return under this chapter, they may elect to file separate or joint returns and pursuant to such election their liabilities shall be separate or joint and several. [1969 c.493 Â§55; 1985 c.802 Â§9]

Â Â Â Â Â  316.368 When joint return liability divided; showing of marital status and hardship; rules. Notwithstanding ORS 316.367, upon petition to the Director of the Department of Revenue by one spouse who has filed a joint tax return, the Department of Revenue may terminate the joint and several liability of each spouse and divide the liability equally between both spouses for the tax, penalty and interest due for the tax year that is the subject of the joint return. No petition shall be granted unless at the time of the petition, the spouses are living apart and are legally separated or divorced, and the petitioner satisfies the department that the petitioner is unable to pay the entire liability due to financial hardship. The department shall adopt rules establishing the manner in which a petitioner shall show financial hardship. [1993 c.593 Â§8]

Â Â Â Â Â  316.369 Circumstances where one spouse relieved of joint return liability; rules. If a joint return has been made under this chapter for a tax year, a spouse shall be relieved of liability for tax, including interest, penalties and other amounts, for the tax year:

Â Â Â Â Â  (1) If the Internal Revenue Service has made a determination that relieved the spouse of liability for federal taxes for the same tax year under Internal Revenue Code provisions that provide for spouse relief from liability; or

Â Â Â Â Â  (2) If the Internal Revenue Service has not made a determination that relieved the spouse of liability for the tax year, but the spouse qualifies to be relieved of state tax liability under rules adopted by the Department of Revenue. In adopting rules under this subsection, the department shall consider the provisions of the Internal Revenue Code and regulations issued thereunder that provide for spouse relief from liability for federal taxes. [1983 c.627 Â§Â§2,3; 1985 c.802 Â§9a; 1999 c.90 Â§15; 2001 c.660 Â§7]

Â Â Â Â Â  316.370 [1953 c.304 Â§51; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.371 [1989 c.625 Â§12; repealed by 2001 c.660 Â§9]

Â Â Â Â Â  316.372 Minor to file return; unpaid tax assessable against parent; when parent may file for minor. (1) Except as provided in subsection (2) of this section, a minor shall file a return and include therein all items of income, including income attributable to personal services, and such income shall not be included on the return of the parent. All expenditures by the parent or the minor attributable to such income are considered to have been paid or incurred by the minor. However, any tax assessed against the minor, to the extent, attributable to income from personal services, if not paid by the minor, for all purposes shall be considered as having also been properly assessed against the parent. For the purposes of this section the term ÂparentÂ includes an individual who is entitled to the services of a minor by reason of having parental rights and duties in respect of such minor.

Â Â Â Â Â  (2) If a parent is eligible to elect and elects to include the interest and dividend income of a child on the parentÂs federal income tax return under section 1(g)(7)(B) of the Internal Revenue Code, the parent shall be considered to have elected to include the interest and dividend income of the child on the return filed by the parent for the same taxable period for purposes of this chapter. The child need not in such case file a return for purposes of this chapter for the taxable period to which the election applies. [1969 c.493 Â§56; 1989 c.625 Â§13a; 1991 c.457 Â§7a]

Â Â Â Â Â  316.375 [1953 c.304 Â§52; 1957 c.16 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.377 Individual under disability. An income tax return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by a duly authorized agent of the individual, guardian, conservator, fiduciary or other person charged with the care of the person or property of the individual other than a receiver in possession of only a part of the individualÂs property. [1969 c.493 Â§57; 1985 c.761 Â§13]

Â Â Â Â Â  316.380 [1953 c.304 Â§53; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.382 Returns by fiduciaries. (1) An income tax return, in the name of the decedent, for any deceased individual shall be made and filed by a personal representative or other person charged with the care of the property, and this duty extends to any unfiled return prior to decedentÂs death. The tax shall be levied upon and collected from the estate. A final return of a decedent shall be due when it would have been due if the decedent had not died.

Â Â Â Â Â  (2) The income tax return of an estate or trust shall be made and filed by the fiduciary thereof, whether the income is taxable to the estate or trust or to the beneficiaries thereof. If two or more fiduciaries are acting jointly, the return may be made by any one of them. [1969 c.493 Â§58; 1975 c.705 Â§9]

Â Â Â Â Â  316.385 [1963 c.435 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.387 Election for final tax determination by personal representative; period for assessment of deficiency; discharge of personal representative from personal liability for tax. (1) In the case of any tax for which a return is required under this chapter from a decedent or a decedentÂs estate during the period of administration, the Department of Revenue may give notice of deficiency as described in ORS 305.265 within 18 months after a written election for a final tax determination is made by the personal representative, administrator, trustee or other fiduciary representing the estate of the decedent. This election must be filed after the return is made and filed in the form and manner as may be prescribed by the department by rule.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, if the department finds that gross income equal to 25 percent or more of the gross income reported has been omitted from the taxpayerÂs return, notice of the deficiency may be given at any time within five years after the return was filed.

Â Â Â Â Â  (3) The limitations to the giving of a notice of deficiency provided in this section shall not apply to a deficiency resulting from false or fraudulent returns, or in cases where no return has been filed. If the Commissioner of Internal Revenue or other authorized official of the federal government makes a correction resulting in a change of the decedentÂs or the estate of the decedentÂs tax for state income tax purposes, then notice of a deficiency under any law imposing tax upon or measured by income for the corresponding tax year may be mailed within one year after the department is notified by the fiduciary or the commissioner of such federal correction, or within the applicable 18-month or five-year period prescribed in subsections (1) and (2) of this section, respectively, whichever period later expires.

Â Â Â Â Â  (4) After filing the decedentÂs return, the personal representative, administrator, trustee or other fiduciary may apply in writing for discharge from personal liability for tax on the decedentÂs income. After paying any tax for which the personal representative, administrator, trustee or other fiduciary is subsequently notified, or after expiration of nine months since receipt of the application and during which no notification of tax liability is made, the discharge becomes effective. A discharge under this subsection does not discharge the personal representative, administrator, trustee or other fiduciary from liability to the extent that assets of the decedentÂs estate are still in the possession or control of the personal representative, administrator, trustee or other fiduciary. The failure of a personal representative to make application and otherwise proceed under this subsection shall not affect the protection available to the personal representative under ORS 116.113 (2), 116.123 and 116.213.

Â Â Â Â Â  (5) For the purpose of facilitating the settlement and distribution of estates held by fiduciaries, the department, on behalf of the state, may agree upon the amount of taxes at any time due or to become due from such fiduciaries under this chapter or transferees of an estate as provided in ORS 314.310 with respect to a tax return or returns of or for a decedent individual or an estate or trust, and payment in accordance with such agreement shall be in full satisfaction of the taxes to which the agreement relates. [1969 c.493 Â§59; 1971 c.333 Â§3; 1995 c.453 Â§5]

Â Â Â Â Â  316.390 [1963 c.435 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.392 Notice of qualification of receiver and others. Every receiver, trustee in bankruptcy, assignee for benefit of creditors or other like fiduciary, shall give notice of qualification as such to the Department of Revenue, as may be required by regulation. [1969 c.493 Â§60]

Â Â Â Â Â  316.397 [1969 c.493 Â§61; 1971 c.332 Â§1; 1975 c.672 Â§7; 1978 c.9 Â§3; 1981 c.801 Â§5; repealed by 1983 c.684 Â§24]

Â Â Â Â Â  316.402 [1969 c.493 Â§62; repealed by 1971 c.332 Â§2]

Â Â Â Â Â  316.405 [1975 c.410 Â§2; 1967 c.110 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.406 [1959 c.591 Â§21; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.407 [1969 c.493 Â§63; 1971 c.354 Â§6; 1975 c.593 Â§18; 1979 c.470 Â§1; 1980 c.7 Â§23; repealed by 1989 c.625 Â§60]

Â Â Â Â Â  316.408 [1959 c.591 Â§2; 1963 c.388 Â§3; 1963 c.627 Â§14 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.410 [1959 c.591 Â§3; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.411 [1963 c.388 Â§Â§2,4; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.412 [1959 c.591 Â§4; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.414 [1959 c.591 Â§5; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.415 [1965 c.410 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.417 Date return considered made or advance payment made. (1) A return filed before the last day prescribed by law for the filing thereof is considered as filed on the last day. An advance payment of any portion of the tax made at the time the return was filed is considered as made on the last day prescribed by law for the payment of the tax or, if the taxpayer elected to pay the tax in installments, on the last day prescribed for the payment of the first installment. The last day prescribed by law for filing the return or paying the tax shall be determined without regard to any extension of time granted the taxpayer by the Department of Revenue.

Â Â Â Â Â  (2) ORS 305.820 applies to returns filed by mail or private express carrier and to due dates that fall on a Saturday, Sunday or legal holiday. [1969 c.493 Â§64; 1993 c.44 Â§3]

Â Â Â Â Â  316.420 [1959 c.591 Â§6; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.422 [1969 c.493 Â§65; repealed by 1971 c.354 Â§7]

Â Â Â Â Â  316.425 [1965 c.410 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.426 [1959 c.591 Â§7; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.430 [1959 c.591 Â§8; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.432 [1959 c.591 Â§9; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.434 [1959 c.591 Â§10; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.436 [1959 c.591 Â§11; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.438 [1959 c.591 Â§12; repealed by 1963 c.627 Â§23 (referred and rejected); repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.440 [1959 c.591 Â§13; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.442 [1959 c.591 Â§14; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.444 [1959 c.591 Â§15; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.446 [1959 c.591 Â§16; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.448 [1959 c.591 Â§17; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.450 [1959 c.591 Â§18; repealed by 1965 c.410 Â§7]

Â Â Â Â Â  316.454 [1965 c.248 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.455 [1953 c.304 Â§54; 1953 c.552 Â§12; 1955 c.596 Â§2; 1957 c.586 Â§2; 1957 s.s. c.15 Â§4; 1963 c.486 Â§1; 1963 c.627 Â§15 (referred and rejected); 1965 c.248 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.457 Department may require copy of federal return. If directed to do so by the Department of Revenue, through regulations or instructions upon the state income tax return form, every taxpayer required by this chapter to file an income tax return with the department shall also file with such return a true copy of the federal tax return filed by the taxpayer pursuant to the requirements of the Internal Revenue Code for the same taxable year. The department may, in its discretion, promulgate regulations or instructions that permit taxpayers to submit specified excerpts from federal returns in lieu of submitting copies of the entire federal return. The federal return or any part thereof required to be filed with the state income tax return is incorporated in and shall be a part of the state income tax return. [1969 c.493 Â§66; 1977 c.872 Â§6]

Â Â Â Â Â  316.462 Change of election. Any election expressly authorized by this chapter may be changed on such terms and conditions as the Department of Revenue may prescribe by regulation. [1969 c.493 Â§67]

Â Â Â Â Â  316.467 [1969 c.493 Â§68; 1985 c.602 Â§14; renumbered 314.724 in 1989]

Â Â Â Â Â  316.472 Tax treatment of common trust fund; information return required. (1) The tax treatment of common trust funds and participants therein, under this chapter, is governed by the provisions of the Internal Revenue Code.

Â Â Â Â Â  (2) Every financial institution or trust company maintaining a common trust fund shall make a return to the Department of Revenue for each tax year, stating specifically, with respect to such fund, the items of gross income and deductions, and shall include in the return information sufficient to identify the trusts and estates entitled to share in the net income of the common trust fund and the amount of the proportionate share of each such participant. The return shall be made at such time as is designated by the department. [1969 c.493 Â§69; 1997 c.631 Â§456]

Â Â Â Â Â  316.475 [Formerly 316.080; 1961 c.218 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.480 [1967 c.592 Â§7; 1969 c.340 Â§2; repealed by 1969 c.493 Â§99; see 316.097]

Â Â Â Â Â  316.485 [1981 c.411 Â§1; 1989 c.987 Â§18; repealed by 1995 c.79 Â§166]

Â Â Â Â Â  316.487 [1987 c.902 Â§7; repealed by 1993 c.797 Â§33]

Â Â Â Â Â  316.490 Refund as contribution to AlzheimerÂs Disease Research Fund. (1) Individual taxpayers who file an
Oregon
income tax return for purposes of this chapter and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the AlzheimerÂs Disease Research Fund as provided in ORS 305.690 to 305.753.

Â Â Â Â Â  (2) A designation under subsection (1) of this section shall be made with respect to any taxable year on the returns for that taxable year, and once made shall be irrevocable. [1987 c.902 Â§2; 1989 c.987 Â§25; 2007 c.822 Â§16]

Â Â Â Â Â  316.491 Refund as contribution to
Oregon
Military Emergency Financial Assistance Program. (1) Personal income taxpayers who file an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution of all or a portion of the refund be made to the Oregon Military Emergency Financial Assistance Program by marking the appropriate box printed on the return as provided in ORS 305.690 to 305.753.

Â Â Â Â Â  (2) Moneys contributed to the Oregon Military Emergency Financial Assistance Program through the checkoff program described in subsection (1) of this section shall be deposited in the Oregon Military Emergency Financial Assistance Fund. [2005 c.836 Â§11; 2007 c.822 Â§17]

Â Â Â Â Â  Note: 316.491 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.493 Refund as contribution for prevention of child abuse and neglect. (1) Recognizing that children are OregonÂs most valuable resource and that child abuse and neglect is a threat to the physical, mental and emotional health of children; and further recognizing that the incidence of validated cases of reported child abuse and neglect has been increasing at an alarming rate in Oregon and represents an enormous threat to the welfare of our community, the Legislative Assembly hereby provides an additional opportunity to taxpayers to assist in child abuse and neglect prevention by means of an income tax checkoff.

Â Â Â Â Â  (2) Any individual taxpayer who files an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the holder of the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund by marking the appropriate box printed on the return as provided in ORS 305.690 to 305.753.

Â Â Â Â Â  (3) The Department of Revenue shall transfer to the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund an amount as credited to the subaccount or its successor. [1987 c.771 Â§2; 1989 c.987 Â§19; 1999 c.1084 Â§40; 2007 c.822 Â§18]

Â Â Â Â Â  316.495 [1989 c.987 Â§32; repealed by 1995 c.79 Â§166]

DISTRIBUTION OF REVENUE

Â Â Â Â Â  316.502 Distribution of revenue to General Fund; working balance; refundable credit payments. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of
Oregon
lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make:

Â Â Â Â Â  (a) The refunds authorized under subsection (2) of this section; and

Â Â Â Â Â  (b) The refund payments in excess of tax liability authorized under ORS 315.262 and 315.266 and section 82, chapter 843, Oregon Laws 2007, and section 17, chapter 906, Oregon Laws 2007. [1969 c.493 Â§70; 1977 c.761 Â§2; 2003 c.473 Â§12; 2005 c.826 Â§Â§4,4a; 2005 c.832 Â§55; 2007 c.843 Â§Â§84,85; 2007 c.906 Â§Â§19,19a]

Â Â Â Â Â  Note 1: Section 88 (1), chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 88. (1) The amendments to ORS 316.502 by sections 84 to 86 of this 2007 Act apply to refunds for credits claimed for tax years beginning on or after January 1, 2007, and before January 1, 2013. [2007 c.843 Â§88(1)]

Â Â Â Â Â  Note 2: Section 20b (1), chapter 906, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 20b. (1) The amendments to ORS 316.502 by sections 19 to 20 of this 2007 Act apply to refunds for credits claimed for tax years beginning on or after January 1, 2007, and before January 1, 2013. [2007 c.906 Â§20b(1)]

Â Â Â Â Â  Note 3: The amendments to 316.502 by section 60, chapter 832, Oregon Laws 2005, apply to tax years beginning on or after January 1, 2014. See section 61, chapter 832, Oregon Laws 2005, as amended by section 4, chapter 880, Oregon Laws 2007. The amendments to 316.502 by sections 6 and 7, chapter 868, Oregon Laws 2007, become operative January 2, 2014, and apply to tax years beginning on or after January 1, 2014. See sections 6b, 6c, 7b and 7c, chapter 868, Oregon Laws 2007. The text that is operative from January 2, 2014, until January 2, 2018, including amendments by section 86, chapter 843, Oregon Laws 2007, and section 20, chapter 906, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  316.502. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make:

Â Â Â Â Â  (a) The refunds authorized under subsection (2) of this section; and

Â Â Â Â Â  (b) The refund payments in excess of tax liability authorized under section 82, chapter 843, Oregon Laws 2007, and section 17, chapter 906, Oregon Laws 2007.

Â Â Â Â Â  Note 4: The amendments to 316.502 by section 87, chapter 843, Oregon Laws 2007, sections 6a and 7a, chapter 868, Oregon Laws 2007, and section 20a, chapter 906, Oregon Laws 2007, become operative January 2, 2018. See section 88, chapter 843, Oregon Laws 2007, sections 6b and 7b, chapter 868, Oregon Laws 2007, and section 20b, chapter 906, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  316.502. (1) The net revenue from the tax imposed by this chapter, after deducting refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of Oregon lawfully incurred.

Â Â Â Â Â  (2) A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $1 million.

Â Â Â Â Â  (3) Moneys are continuously appropriated to the Department of Revenue to make the refunds authorized under subsection (2) of this section.

Â Â Â Â Â  316.505 [1953 c.304 Â§55; 1953 c.552 Â§13; 1955 c.596 Â§3; subsection (3) derived from 1955 c.596 Â§4; 1957 c.586 Â§3; 1963 c.627 Â§16 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.510 [1953 c.304 Â§56; 1957 c.586 Â§4; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.512 [1965 c.592 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.513 [1965 c.592 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.515 [1953 c.304 Â§57; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.520 [1953 c.304 Â§58; repealed by 1957 c.632 Â§1 (314.355 enacted in lieu of 316.520)]

Â Â Â Â Â  316.525 [1953 c.304 Â§59; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.530 [1953 c.304 Â§60; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.535 [1953 c.304 Â§61; repealed by 1957 c.632 Â§1 (314.360 enacted in lieu of 316.535)]

Â Â Â Â Â  316.540 [1953 c.304 Â§62; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.545 [1953 c.304 Â§63; repealed by 1957 c.632 Â§1 (314.385 enacted in lieu of 316.545 and 317.355)]

Â Â Â Â Â  316.550 [1953 c.304 Â§64; repealed by 1957 c.632 Â§1 (314.365 enacted in lieu of 316.550 and 317.365)]

Â Â Â Â Â  316.555 [1953 c.304 Â§65; repealed by 1957 c.632 Â§1 (314.370 enacted in lieu of 316.555)]

PAYMENT OF ESTIMATED TAXES

Â Â Â Â Â  316.557 Definition of Âestimated tax.Â As used in ORS 316.557 to 316.589, Âestimated taxÂ means the amount of income tax imposed under this chapter for the taxable year, as estimated by the individual, minus the sum of any credits as estimated by the individual against tax provided by this chapter. [1980 c.7 Â§4; 1985 c.603 Â§4; 1997 c.839 Â§21; 1999 c.90 Â§16; 2001 c.660 Â§44]

Â Â Â Â Â  316.559 Application of ORS 316.557 to 316.589 to estates and trusts. ORS 316.557 to 316.589 do not apply to an estate or trust. [1980 c.7 Â§9]

Â Â Â Â Â  316.560 [1953 c.304 Â§66; repealed by 1957 c.632 Â§1 (314.295 enacted in lieu of 316.560 and 317.375)]

Â Â Â Â Â  316.563 When declaration of estimated tax required; exception; effect of short tax year; content; amendment; rules. (1) Except as provided in subsection (2) of this section, every individual shall declare an estimated tax for the taxable year if:

Â Â Â Â Â  (a) The gross income for the taxable year can be reasonably expected to include more than $1,000 from sources other than wages as defined in ORS 316.162 (2); or

Â Â Â Â Â  (b) The gross income for the taxable year can be reasonably expected to exceed:

Â Â Â Â Â  (A) $20,000 in the case of:

Â Â Â Â Â  (i) A single individual, including a head of household as defined in section 2 (b) of the Internal Revenue Code, or a surviving spouse as defined in section 2 (a) of the Internal Revenue Code; or

Â Â Â Â Â  (ii) A married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if the spouse has not received wages, as defined in ORS 316.162 (2) for the taxable year; or

Â Â Â Â Â  (B) $10,000 in the case of a married individual entitled under ORS 316.567 to file a joint declaration with a spouse, but only if each spouse has received wages as defined in ORS 316.162 (2) for the taxable year; or

Â Â Â Â Â  (C) $5,000 in the case of a married individual not entitled under ORS 316.567 to file a joint declaration with a spouse.

Â Â Â Â Â  (2) No declaration is required if the estimated tax as defined in ORS 316.557 is less than the amount established by rule of the Department of Revenue. The department shall consider the provisions of section 6654 of the Internal Revenue Code in determining the amount.

Â Â Â Â Â  (3) An individual with a taxable year of less than 12 months shall make a declaration in accordance with rules adopted by the Department of Revenue.

Â Â Â Â Â  (4) An individual may amend the declaration filed during the taxable year under rules prescribed by the department.

Â Â Â Â Â  (5) The declaration shall contain information required by the department by rule. [1980 c.7 Â§Â§2,2a,5,8; 1981 c.678 Â§1a; 1987 c.293 Â§21; 1997 c.839 Â§22; 1999 c.90 Â§17; 2001 c.660 Â§45]

Â Â Â Â Â  316.565 [1953 c.304 Â§67; repealed by 1957 c.632 Â§1 (314.380 enacted in lieu of 316.565 and 317.380)]

Â Â Â Â Â  316.567 Joint declaration of husband and wife; liability; effect on nonjoint returns; rules. (1) Except as provided in subsection (2) of this section, a husband and wife may make a single declaration jointly under ORS 316.557 to 316.589. The liability of the husband and wife making such a declaration shall be joint and several.

Â Â Â Â Â  (2) A husband and wife may not make a joint declaration:

Â Â Â Â Â  (a) If either the husband or the wife is a nonresident alien;

Â Â Â Â Â  (b) If they are separated under a judgment of divorce or of separate maintenance; or

Â Â Â Â Â  (c) If they have different taxable years.

Â Â Â Â Â  (3) If a husband and wife make a joint declaration but not a joint return for the taxable year, the husband and wife may, in such manner as they may agree, and after giving notice of the agreement to the Department of Revenue:

Â Â Â Â Â  (a) Treat the estimated tax for the year as the estimated tax of either the husband or of the wife; or

Â Â Â Â Â  (b) Divide the estimated tax between them.

Â Â Â Â Â  (4) If a husband and wife fail to agree, or fail to notify the department of the manner in which they agree, to the treatment of estimated tax for a taxable year for which they make a joint declaration but not a joint return, the payments shall be allocated between them according to rules adopted by the department. Notwithstanding ORS 314.835, 314.840 or 314.991, the department may disclose to either the husband or the wife the information upon which an allocation of estimated tax was made under this section. [1980 c.7 Â§3; 1985 c.603 Â§5; 2003 c.576 Â§432]

Â Â Â Â Â  316.569 When declaration required of nonresident. No declaration shall be required of a nonresident individual under ORS 316.557 to 316.589 unless:

Â Â Â Â Â  (1) Withholding under this chapter is made applicable to the wages, as defined in ORS 316.162, of the nonresident individual; or

Â Â Â Â Â  (2) The nonresident individual has income, other than compensation for personal services subject to deduction and withholding under ORS 316.162, which is effectively connected with the conduct of a trade or business within this state. [1980 c.7 Â§10; 1985 c.603 Â§6]

Â Â Â Â Â  316.570 [1953 c.304 Â§68; 1957 c.586 Â§16; 1959 c.632 Â§1; 1961 c.504 Â§2; 1969 c.166 Â§6; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.573 When individual not required to file declaration. (1) An individual need not file a declaration of estimated tax required by ORS 316.563 (1), if:

Â Â Â Â Â  (a) The estimated gross income of the individual from farming or fishing, including oyster farming, for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year; or

Â Â Â Â Â  (b) The gross income of the individual from farming or fishing, including oyster farming, shown on the return of the individual in the preceding taxable year is at least two-thirds of the total gross income from all sources shown on such return.

Â Â Â Â Â  (2) For purposes of computing gross income under this section, an individual who is a stockholder of one or more electing small business corporations for federal income tax purposes shall consider his or her share of the gross income of the electing small business corporation as his or her individual income. The electing small business corporation gross income shall be classed as farming, fishing, nonfarming or nonfishing as the case may be in carrying out the provisions of this section. [1980 c.7 Â§12]

Â Â Â Â Â  316.575 [1953 c.304 Â§69; 1955 c.595 Â§1; repealed by 1957 c.586 Â§19]

Â Â Â Â Â  316.577 Date of filing declaration. Except as provided in ORS 316.573, declarations of estimated tax required by ORS 316.563 (1) from individuals who are neither farmers nor fishermen for the purpose of that section shall be filed on or before April 15 of the taxable year, except that if the requirements of ORS 316.563 (1) are first met:

Â Â Â Â Â  (1) After April 1 and before June 2 of the taxable year, the declaration shall be filed on or before June 15 of the taxable year;

Â Â Â Â Â  (2) After June 1 and before September 2 of the taxable year, the declaration shall be filed on or before September 15 of the taxable year; or

Â Â Â Â Â  (3) After September 1 of the taxable year, the declaration shall be filed on or before January 15 of the succeeding year. [1980 c.7 Â§11; 1981 c.678 Â§2; 1983 c.162 Â§64; 2003 c.46 Â§41]

Â Â Â Â Â  316.579 Amount of estimated tax to be paid with declaration; installment schedule; prepayment of installment. (1) An individual required to make a declaration of estimated tax under ORS 316.563 shall pay the estimated tax as provided in subsections (2) to (6) of this section.

Â Â Â Â Â  (2) If the declaration is filed on or before April 15 of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on June 15 and September 15 of the taxable year, and the fourth on January 15 of the succeeding year.

Â Â Â Â Â  (3) If the declaration is filed after April 15 and not after June 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before April 15 of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September 15 of the calendar year, and the third on January 15 of the succeeding taxable year.

Â Â Â Â Â  (4) If the declaration is filed after June 15 and not after September 15 of the taxable year, and is not required by ORS 316.577 to be filed on or before June 15 of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of filing of the declaration, and the second on January 15 of the succeeding taxable year.

Â Â Â Â Â  (5) If the declaration is filed after September 15 of the taxable year and is not required by ORS 316.577 to be filed on or before September 15 of the taxable year, the estimated tax shall be paid in full at the time of filing of the declaration.

Â Â Â Â Â  (6) If the declaration is filed after the time prescribed in ORS 316.577, subsections (3) to (5) of this section shall not apply. Instead, there shall be paid at the time of filing all installments of estimated tax that would have been payable on or before such time if the declaration had been filed within the time prescribed in ORS 316.577, and the remaining installments shall be paid at the times at which, and in the amounts in which, they would have been payable if the declaration had been so filed.

Â Â Â Â Â  (7) If a taxpayer does not file a declaration but files a return on or before January 31 of the succeeding year and pays in full the amount stated as due on the return:

Â Â Â Â Â  (a) If the declaration is not required to be filed during the taxable year, but is required to be filed on or before January 15, the return shall be considered as the declaration; and

Â Â Â Â Â  (b) If the tax shown on the return, as reduced by the sum of the credits against the tax allowed for purposes of this chapter, is greater than the estimated tax shown in an earlier declaration, or in the last amendment thereof, the return shall be considered as the amendment of the declaration permitted by ORS 316.563 (4) to be filed on or before January 15.

Â Â Â Â Â  (8) In the application of this section to a taxable year beginning on any date other than January 1, there shall be substituted for the 15th or last day of the month specified in this section, the 15th or last day of the corresponding month.

Â Â Â Â Â  (9) An individual may pay an installment of the estimated tax before the date prescribed for its payment.

Â Â Â Â Â  (10) Any payment of estimated tax received by the Department of Revenue shall first be applied to underpayments of estimated tax due for any prior installment due for the taxable year. Any excess amount shall be applied to the installment that next becomes due after the payment was received. [1980 c.7 Â§Â§16,20; 1981 c.678 Â§3; 1985 c.603 Â§7; 1987 c.293 Â§22; 1993 c.730 Â§43; 2003 c.46 Â§42]

Â Â Â Â Â  316.580 [1953 c.304 Â§70; 1955 c.595 Â§2; 1957 c.586 Â§17; renumbered 316.751]

Â Â Â Â Â  316.583 Effect of payment of estimated tax or installment; credit for overpayment of prior year taxes; rules. (1) Payment of the estimated income tax or any installment shall be considered payment on account of the income taxes imposed by this chapter for the taxable year.

Â Â Â Â Â  (2) If there is an overpayment of income tax for a taxable year, the taxpayer may elect on a timely filed return for that taxable year (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for the subsequent taxable year. The amount credited shall be deemed paid as estimated tax on the first date prescribed for payment of the estimated tax.

Â Â Â Â Â  (3) If there is an overpayment of income taxes for a taxable year, and the taxpayer elects on a return (including an amended return) for that taxable year filed after the due date (determined with regard to any extension of time for filing) to have the overpayment credited against an installment of estimated tax for a subsequent taxable year, the overpayment shall be credited against that installment of estimated tax. The amount credited shall be deemed paid as estimated tax on the date the return was filed.

Â Â Â Â Â  (4) The Department of Revenue may adopt rules which enable the taxpayer or department to credit against the estimated income tax the amount the taxpayer or the department determines to be an overpayment of the income tax for a preceding taxable year. [1980 c.7 Â§Â§19,21; 1993 c.726 Â§35]

Â Â Â Â Â  316.585 [1953 c.304 Â§71; 1955 c.595 Â§3; 1957 c.586 Â§18; renumbered 316.770]

Â Â Â Â Â  316.587 Effect of underpayment of estimated tax; computation of underpayment; interest; when not imposed. (1) Except as provided in subsection (5) of this section, if an individual makes an underpayment of estimated tax, interest shall accrue at the rate established under ORS 305.220 for each month, or fraction thereof, on the amount underpaid for the period the estimated tax or any installment remains unpaid. The penalty provisions contained in ORS chapter 314 for underpayment of tax shall not apply to underpayments of estimated tax under ORS 316.557 to 316.589.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, the amount of underpayment shall be the excess of the required installment over the amount (if any) of the installment paid on or before the due date for the installment.

Â Â Â Â Â  (3) The period of underpayment shall run from the date the installment was due to the earlier of the following dates:

Â Â Â Â Â  (a) The 15th day of the fourth month following the close of the taxable year; or

Â Â Â Â Â  (b) With respect to any portion of the underpayment, the date on which the portion is paid.

Â Â Â Â Â  (4) For purposes of subsection (3)(b) of this section, a payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

Â Â Â Â Â  (5)(a) Interest accruing under subsection (1) of this section shall not be imposed if the individual was a resident of this state throughout the preceding taxable year and had no tax liability for that year, and the preceding taxable year was a taxable year of 12 months.

Â Â Â Â Â  (b) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax to the extent that the Department of Revenue determines that by reason of casualty, disaster or other unusual circumstances the imposition of interest would be against equity and good conscience.

Â Â Â Â Â  (c) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax if the department determines that:

Â Â Â Â Â  (A) In the tax year the estimated tax payment was required to be made or in the tax year preceding such tax year, the taxpayer (i) retired after having attained age 62 or (ii) became disabled; and

Â Â Â Â Â  (B) The underpayment was due to reasonable cause and not to willful neglect.

Â Â Â Â Â  (d) Interest accruing under subsection (1) of this section shall not be imposed with respect to any underpayment of estimated tax attributable to the pro rata share of a shareholder of the income of an S corporation if:

Â Â Â Â Â  (A) The income is taxable income for an initial year for which S corporation status is elected for the corporation; and

Â Â Â Â Â  (B) The shareholder is a nonresident or for the preceding taxable year was a part-year resident for
Oregon
tax purposes.

Â Â Â Â Â  (6) For purposes of this section, the estimated tax shall be computed without any reduction for the amount of credit estimated to be allowed to the individual for the taxable year under ORS 316.187. The amount of the credit allowed under ORS 316.187 for the taxable year shall be considered a payment of estimated tax. An equal part of the credit shall be considered paid on each installment date for the taxable year, unless the taxpayer establishes the date on which all amounts were actually withheld, in which case the amount so withheld shall be considered payment of estimated tax on the dates on which the amounts were actually withheld.

Â Â Â Â Â  (7) For purposes of subsections (5) and (8) of this section, the term ÂtaxÂ means the tax imposed by this chapter minus any credits against tax allowed for purposes of this chapter, other than the credit against tax provided by ORS 316.187.

Â Â Â Â Â  (8) For purposes of subsections (2) and (4) of this section, the term Ârequired installmentÂ means the amount of the installment that would be due if the estimated tax were equal to the lesser of:

Â Â Â Â Â  (a) Ninety percent of the tax shown on the return for the taxable year (or, if no return is filed, 90 percent of the tax for such year);

Â Â Â Â Â  (b) If the preceding taxable year was a taxable year of 12 months, the percentage of the tax shown on the return filed by the individual for the preceding taxable year that is established by the Department of Revenue by rule; or

Â Â Â Â Â  (c) Ninety percent of the tax for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid.

Â Â Â Â Â  (9) For purposes of subsection (8) of this section:

Â Â Â Â Â  (a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term ÂreturnÂ means the amended return.

Â Â Â Â Â  (b) If during initial processing of the return the department adjusts the amount of tax due, then the term Âtax shown on the returnÂ means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper.

Â Â Â Â Â  (c) The department shall consider the provisions of section 6654 of the Internal Revenue Code. [1980 c.7 Â§22; 1982 s.s.1 c.16 Â§21; 1985 c.603 Â§8; 1987 c.293 Â§22a; 1989 c.625 Â§13b; 1991 c.457 Â§7h; 1993 c.726 Â§35a; 1995 c.556 Â§5; 1999 c.90 Â§18; 2001 c.660 Â§4]

Â Â Â Â Â  316.588 When interest on underpayment not imposed. (1) Interest accruing under ORS 316.587 shall not be imposed for any taxable year if the tax shown on the return for the taxable year (or, if no return is filed, the tax), minus the sum of any credits allowable for purposes of this chapter, including the credit allowable under ORS 316.187, is less than the amount established by rule adopted under ORS 316.563 (2).

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) If an amended return is filed on or before the return due date (determined with regard to any extension of time granted to the taxpayer), then the term ÂreturnÂ means the amended return.

Â Â Â Â Â  (b) If during initial processing of the return the Department of Revenue adjusts the amount of tax due, then the term Âtax shown on the returnÂ means the tax as adjusted by the department. This paragraph shall not apply if it is ultimately determined that the adjustment was improper. [1987 c.293 Â§22c; 1993 c.726 Â§35b; 1999 c.90 Â§19; 2001 c.660 Â§5]

Â Â Â Â Â  316.589 Application to short tax years and tax years beginning on other than January 1. (1) The application of ORS 316.557 to 316.589 to taxable years of less than 12 months shall be in accordance with rules adopted by the Department of Revenue.

Â Â Â Â Â  (2) In the application of ORS 316.557 to 316.589 to a taxable year beginning on any date other than January 1 there shall be substituted, for the months specified in ORS 316.557 to 316.589, the months which correspond thereto. [1980 c.7 Â§Â§14,15; 1985 c.603 Â§9]

Â Â Â Â Â  316.590 [1953 c.304 Â§72; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.605 [1953 c.304 Â§73; 1955 c.590 Â§1; repealed by 1957 c.632 Â§1 (314.405 enacted in lieu of 316.605 and 317.405)]

Â Â Â Â Â  316.610 [1953 c.304 Â§74; 1953 c.552 Â§14; 1957 c.17 Â§1; repealed by 1957 c.632 Â§1 (314.410 enacted in lieu of 316.610 and 317.410)]

Â Â Â Â Â  316.615 [1953 c.304 Â§75; 1953 c.552 Â§15; 1955 c.583 Â§1; 1957 c.23 Â§1; repealed by 1957 c.632 Â§1 (314.415 enacted in lieu of 316.615 and 317.415)]

Â Â Â Â Â  316.620 [1953 c.304 Â§76; 1955 c.355 Â§1; repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  316.625 [1953 c.304 Â§77; repealed by 1957 c.632 Â§1 (314.425 enacted in lieu of 316.625 and 317.425)]

Â Â Â Â Â  316.630 [1953 c.304 Â§78; repealed by 1957 c.632 Â§1 (314.430 enacted in lieu of 316.630 and 317.430)]

Â Â Â Â Â  316.635 [1953 c.304 Â§79; repealed by 1957 c.632 Â§1 (314.435 enacted in lieu of 316.635 and 317.435)]

Â Â Â Â Â  316.640 [1953 c.304 Â§80; repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  316.645 [1953 c.304 Â§81; 1961 c.504 Â§3; repealed by 1969 c.166 Â§8 and 1969 c.493 Â§99]

Â Â Â Â Â  316.650 [1953 c.304 Â§82; 1953 c.552 Â§16; repealed by 1957 c.632 Â§1 (314.445 enacted in lieu of 316.650 and 317.455)]

Â Â Â Â Â  316.655 [1953 c.304 Â§83; 1953 c.552 Â§17; repealed by 1957 c.632 Â§1 (subsections (1) and (2) of 314.450 enacted in lieu of 316.655 and 317.460)]

Â Â Â Â Â  316.660 [1953 c.304 Â§84; repealed by 1957 c.632 Â§1 (314.455 enacted in lieu of 316.660 and 317.465)]

Â Â Â Â Â  316.665 [1953 c.304 Â§85; 1953 c.552 Â§18; 1955 c.588 Â§1; repealed by 1957 c.632 Â§1 (314.460 enacted in lieu of 316.665 and 317.470)]

Â Â Â Â Â  316.670 [1953 c.304 Â§86; repealed by 1957 c.632 Â§1 (314.465 enacted in lieu of 316.670 and 317.475)]

Â Â Â Â Â  316.675 [1953 c.304 Â§87; 1953 c.552 Â§19; repealed by 1957 c.632 Â§1 (314.470 enacted in lieu of 316.675 and 317.480)]

MODIFICATIONS OF TAXABLE INCOME

(Generally)

Â Â Â Â Â  316.680 Modification of taxable income. (1) There shall be subtracted from federal taxable income:

Â Â Â Â Â  (a) The interest or dividends on obligations of the
United States
and its territories and possessions or of any authority, commission or instrumentality of the
United States
to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the
United States
. However, the amount subtracted under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph, and by any expenses incurred in the production of interest or dividend income described in this paragraph to the extent that such expenses, including amortizable bond premiums, are deductible in determining federal taxable income.

Â Â Â Â Â  (b) The amount of any federal income taxes accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refunds of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) If the taxpayer does not qualify for the subtraction under subparagraph (B) of this paragraph, compensation (other than pension or retirement pay) received for active service performed by a member of the Armed Forces of the
United States
in an amount not to exceed $6,000 per annum.

Â Â Â Â Â  (B) For the tax year of initial draft or enlistment into the Armed Forces of the United States or for the tax year of discharge from or termination of full-time active duty for the Armed Forces of the United States, compensation (other than pension or retirement pay or pay for service when on military reserve duty) paid by the Armed Forces of the United States for services performed outside this state, if the taxpayer is on active duty as a full-time officer, enlistee or draftee, with the Armed Forces of the United States.

Â Â Â Â Â  (d) Amounts allowable under sections 2621(a)(2) and 2622(b) of the Internal Revenue Code to the extent that the taxpayer does not elect under section 642(g) of the Internal Revenue Code to reduce federal taxable income by those amounts.

Â Â Â Â Â  (e) Any supplemental payments made to JOBS Plus Program participants under ORS 411.892.

Â Â Â Â Â  (f)(A) Federal pension income that is attributable to federal employment occurring before October 1, 1991. Federal pension income that is attributable to federal employment occurring before October 1, 1991, shall be determined by multiplying the total amount of federal pension income for the tax year by the ratio of the number of months of federal creditable service occurring before October 1, 1991, over the total number of months of federal creditable service.

Â Â Â Â Â  (B) The subtraction allowed under this paragraph applies only to federal pension income received at a time when:

Â Â Â Â Â  (i) Benefit increases provided under chapter 569, Oregon Laws 1995, are in effect; or

Â Â Â Â Â  (ii) Public Employees Retirement System benefits received for service prior to October 1, 1991, are exempt from state income tax.

Â Â Â Â Â  (C) As used in this paragraph:

Â Â Â Â Â  (i) ÂFederal creditable serviceÂ means those periods of time for which a federal employee earned a federal pension.

Â Â Â Â Â  (ii) ÂFederal pensionÂ means any form of retirement allowance provided by the federal government, its agencies or its instrumentalities to retirees of the federal government or their beneficiaries.

Â Â Â Â Â  (g) Any amount included in federal taxable income for the tax year that is attributable to the conversion of a regular individual retirement account into a Roth individual retirement account described in section 408A of the Internal Revenue Code, to the extent that:

Â Â Â Â Â  (A) The amount was subject to the income tax of another state or the
District of Columbia
in a prior tax year; and

Â Â Â Â Â  (B) The taxpayer was a resident of the other state or the
District of Columbia
for that prior tax year.

Â Â Â Â Â  (h) Any amounts awarded to the taxpayer by the Public Safety Memorial Fund Board under ORS 243.954 to 243.974 to the extent that the taxpayer has not taken the amount as a deduction in determining the taxpayerÂs federal taxable income for the tax year.

Â Â Â Â Â  (i) If included in taxable income for federal tax purposes, the amount withdrawn during the tax year in qualified withdrawals from a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (j) Any amount paid by the TRICARE military health care system to a health care provider during the first two years that the health care provider participates in the TRICARE system.

Â Â Â Â Â  (k) Any amounts included in the federal taxable income that are attributable to income earned by an employee of the Oregon Military Department for performing duties for the Oregon National Guard Youth Challenge Program in an amount not to exceed $6,000 per annum.

Â Â Â Â Â  (2) There shall be added to federal taxable income:

Â Â Â Â Â  (a) Interest or dividends, exempt from federal income tax, on obligations or securities of any foreign state or of a political subdivision or authority of any foreign state. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (b) Interest or dividends on obligations of any authority, commission, instrumentality and territorial possession of the United States that by the laws of the United States are exempt from federal income tax but not from state income taxes. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (c) The amount of any federal estate taxes allocable to income in respect of a decedent not taxable by
Oregon
.

Â Â Â Â Â  (d) The amount of any allowance for depletion in excess of the taxpayerÂs adjusted basis in the property depleted, deducted on the taxpayerÂs federal income tax return for the taxable year, pursuant to sections 613, 613A, 614, 616 and 617 of the Internal Revenue Code.

Â Â Â Â Â  (e) For taxable years beginning on or after January 1, 1985, the dollar amount deducted under section 151 of the Internal Revenue Code for personal exemptions for the taxable year.

Â Â Â Â Â  (f) The amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code.

Â Â Â Â Â  (g) The amount of any increased benefits paid to a taxpayer under chapter 569, Oregon Laws 1995, under the provisions of chapter 796, Oregon Laws 1991, and under section 26, chapter 815, Oregon Laws 1991, that is not includable in the taxpayerÂs federal taxable income under the Internal Revenue Code.

Â Â Â Â Â  (h) The amount of any long term care insurance premiums paid or incurred by the taxpayer during the tax year if:

Â Â Â Â Â  (A) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (B) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

Â Â Â Â Â  (i) Any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068.

Â Â Â Â Â  (j) If the taxpayer makes a nonqualified withdrawal, as defined in ORS 348.841, from a college savings network account established under ORS 348.841 to 348.873, the amount of the withdrawal that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

Â Â Â Â Â  (3) Discount and gain or loss on retirement or disposition of obligations described under subsection (2)(a) of this section issued on or after January 1, 1985, shall be treated for purposes of this chapter in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a foreign state or a political subdivision of a foreign state, were not tax exempt under the Internal Revenue Code. [Formerly 316.067; 1985 c.345 Â§7; 1985 c.802 Â§11; 1987 c.293 Â§23; 1987 c.647 Â§13; 1991 c.457 Â§7b; 1991 c.823 Â§3; 1995 c.556 Â§8; 1995 c.561 Â§17; 1995 c.746 Â§59; 1995 c.816 Â§32; 1997 c.99 Â§18; 1999 c.90 Â§22; 1999 c.403 Â§1; 1999 c.746 Â§12; 1999 c.981 Â§16; 1999 c.1005 Â§3; 1999 c.1007 Â§3; 2001 c.13 Â§1; 2001 c.212 Â§1; 2001 c.509 Â§18; 2003 c.280 Â§3; 2007 c.843 Â§Â§1,2]

Â Â Â Â Â  Note 1: The amendments to 316.680 by section 2, chapter 843, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2008, and before January 1, 2012. See section 9, chapter 843, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2007, and before January 1, 2008, including amendments by section 1, chapter 843, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  316.680. (1) There shall be subtracted from federal taxable income:

Â Â Â Â Â  (a) The interest or dividends on obligations of the
United States
and its territories and possessions or of any authority, commission or instrumentality of the
United States
to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the
United States
. However, the amount subtracted under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph, and by any expenses incurred in the production of interest or dividend income described in this paragraph to the extent that such expenses, including amortizable bond premiums, are deductible in determining federal taxable income.

Â Â Â Â Â  (b) The amount of any federal income taxes accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refunds of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) If the taxpayer does not qualify for the subtraction under subparagraph (B) of this paragraph, compensation (other than pension or retirement pay) received for active service performed by a member of the Armed Forces of the
United States
in an amount not to exceed $6,000 per annum.

Â Â Â Â Â  (B) For the tax year of initial draft or enlistment into the Armed Forces of the United States or for the tax year of discharge from or termination of full-time active duty for the Armed Forces of the United States, compensation (other than pension or retirement pay or pay for service when on military reserve duty) paid by the Armed Forces of the United States for services performed outside this state, if the taxpayer is on active duty as a full-time officer, enlistee or draftee, with the Armed Forces of the United States.

Â Â Â Â Â  (d) Amounts allowable under sections 2621(a)(2) and 2622(b) of the Internal Revenue Code to the extent that the taxpayer does not elect under section 642(g) of the Internal Revenue Code to reduce federal taxable income by those amounts.

Â Â Â Â Â  (e) Any supplemental payments made to JOBS Plus Program participants under ORS 411.892.

Â Â Â Â Â  (f)(A) Federal pension income that is attributable to federal employment occurring before October 1, 1991. Federal pension income that is attributable to federal employment occurring before October 1, 1991, shall be determined by multiplying the total amount of federal pension income for the tax year by the ratio of the number of months of federal creditable service occurring before October 1, 1991, over the total number of months of federal creditable service.

Â Â Â Â Â  (B) The subtraction allowed under this paragraph applies only to federal pension income received at a time when:

Â Â Â Â Â  (i) Benefit increases provided under chapter 569, Oregon Laws 1995, are in effect; or

Â Â Â Â Â  (ii) Public Employees Retirement System benefits received for service prior to October 1, 1991, are exempt from state income tax.

Â Â Â Â Â  (C) As used in this paragraph:

Â Â Â Â Â  (i) ÂFederal creditable serviceÂ means those periods of time for which a federal employee earned a federal pension.

Â Â Â Â Â  (ii) ÂFederal pensionÂ means any form of retirement allowance provided by the federal government, its agencies or its instrumentalities to retirees of the federal government or their beneficiaries.

Â Â Â Â Â  (g) Any amount included in federal taxable income for the tax year that is attributable to the conversion of a regular individual retirement account into a Roth individual retirement account described in section 408A of the Internal Revenue Code, to the extent that:

Â Â Â Â Â  (A) The amount was subject to the income tax of another state or the
District of Columbia
in a prior tax year; and

Â Â Â Â Â  (B) The taxpayer was a resident of the other state or the
District of Columbia
for that prior tax year.

Â Â Â Â Â  (h) Any amounts awarded to the taxpayer by the Public Safety Memorial Fund Board under ORS 243.954 to 243.974 to the extent that the taxpayer has not taken the amount as a deduction in determining the taxpayerÂs federal taxable income for the tax year.

Â Â Â Â Â  (i) If included in taxable income for federal tax purposes, the amount withdrawn during the tax year in qualified withdrawals from a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (j) Any amount paid by the TRICARE military health care system to a health care provider during the first two years that the health care provider participates in the TRICARE system.

Â Â Â Â Â  (2) There shall be added to federal taxable income:

Â Â Â Â Â  (a) Interest or dividends, exempt from federal income tax, on obligations or securities of any foreign state or of a political subdivision or authority of any foreign state. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (b) Interest or dividends on obligations of any authority, commission, instrumentality and territorial possession of the United States that by the laws of the United States are exempt from federal income tax but not from state income taxes. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (c) The amount of any federal estate taxes allocable to income in respect of a decedent not taxable by
Oregon
.

Â Â Â Â Â  (d) The amount of any allowance for depletion in excess of the taxpayerÂs adjusted basis in the property depleted, deducted on the taxpayerÂs federal income tax return for the taxable year, pursuant to sections 613, 613A, 614, 616 and 617 of the Internal Revenue Code.

Â Â Â Â Â  (e) For taxable years beginning on or after January 1, 1985, the dollar amount deducted under section 151 of the Internal Revenue Code for personal exemptions for the taxable year.

Â Â Â Â Â  (f) The amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code.

Â Â Â Â Â  (g) The amount of any increased benefits paid to a taxpayer under chapter 569, Oregon Laws 1995, under the provisions of chapter 796, Oregon Laws 1991, and under section 26, chapter 815, Oregon Laws 1991, that is not includable in the taxpayerÂs federal taxable income under the Internal Revenue Code.

Â Â Â Â Â  (h) The amount of any long term care insurance premiums paid or incurred by the taxpayer during the tax year if:

Â Â Â Â Â  (A) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (B) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

Â Â Â Â Â  (i) Any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068.

Â Â Â Â Â  (j) If the taxpayer makes a nonqualified withdrawal, as defined in ORS 348.841, from a college savings network account established under ORS 348.841 to 348.873, the amount of the withdrawal that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

Â Â Â Â Â  (3) Discount and gain or loss on retirement or disposition of obligations described under subsection (2)(a) of this section issued on or after January 1, 1985, shall be treated for purposes of this chapter in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a foreign state or a political subdivision of a foreign state, were not tax exempt under the Internal Revenue Code.

Â Â Â Â Â  Note 2: The amendments to 316.680 by section 2a, chapter 843, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2012. See section 10, chapter 843, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  316.680. (1) There shall be subtracted from federal taxable income:

Â Â Â Â Â  (a) The interest or dividends on obligations of the
United States
and its territories and possessions or of any authority, commission or instrumentality of the
United States
to the extent includable in gross income for federal income tax purposes but exempt from state income taxes under the laws of the
United States
. However, the amount subtracted under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph, and by any expenses incurred in the production of interest or dividend income described in this paragraph to the extent that such expenses, including amortizable bond premiums, are deductible in determining federal taxable income.

Â Â Â Â Â  (b) The amount of any federal income taxes accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refunds of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) If the taxpayer does not qualify for the subtraction under subparagraph (B) of this paragraph, compensation (other than pension or retirement pay) received for active service performed by a member of the Armed Forces of the
United States
in an amount not to exceed $6,000 per annum.

Â Â Â Â Â  (B) For the tax year of initial draft or enlistment into the Armed Forces of the United States or for the tax year of discharge from or termination of full-time active duty for the Armed Forces of the United States, compensation (other than pension or retirement pay or pay for service when on military reserve duty) paid by the Armed Forces of the United States for services performed outside this state, if the taxpayer is on active duty as a full-time officer, enlistee or draftee, with the Armed Forces of the United States.

Â Â Â Â Â  (d) Amounts allowable under sections 2621(a)(2) and 2622(b) of the Internal Revenue Code to the extent that the taxpayer does not elect under section 642(g) of the Internal Revenue Code to reduce federal taxable income by those amounts.

Â Â Â Â Â  (e) Any supplemental payments made to JOBS Plus Program participants under ORS 411.892.

Â Â Â Â Â  (f)(A) Federal pension income that is attributable to federal employment occurring before October 1, 1991. Federal pension income that is attributable to federal employment occurring before October 1, 1991, shall be determined by multiplying the total amount of federal pension income for the tax year by the ratio of the number of months of federal creditable service occurring before October 1, 1991, over the total number of months of federal creditable service.

Â Â Â Â Â  (B) The subtraction allowed under this paragraph applies only to federal pension income received at a time when:

Â Â Â Â Â  (i) Benefit increases provided under chapter 569, Oregon Laws 1995, are in effect; or

Â Â Â Â Â  (ii) Public Employees Retirement System benefits received for service prior to October 1, 1991, are exempt from state income tax.

Â Â Â Â Â  (C) As used in this paragraph:

Â Â Â Â Â  (i) ÂFederal creditable serviceÂ means those periods of time for which a federal employee earned a federal pension.

Â Â Â Â Â  (ii) ÂFederal pensionÂ means any form of retirement allowance provided by the federal government, its agencies or its instrumentalities to retirees of the federal government or their beneficiaries.

Â Â Â Â Â  (g) Any amount included in federal taxable income for the tax year that is attributable to the conversion of a regular individual retirement account into a Roth individual retirement account described in section 408A of the Internal Revenue Code, to the extent that:

Â Â Â Â Â  (A) The amount was subject to the income tax of another state or the
District of Columbia
in a prior tax year; and

Â Â Â Â Â  (B) The taxpayer was a resident of the other state or the
District of Columbia
for that prior tax year.

Â Â Â Â Â  (h) Any amounts awarded to the taxpayer by the Public Safety Memorial Fund Board under ORS 243.954 to 243.974 to the extent that the taxpayer has not taken the amount as a deduction in determining the taxpayerÂs federal taxable income for the tax year.

Â Â Â Â Â  (i) If included in taxable income for federal tax purposes, the amount withdrawn during the tax year in qualified withdrawals from a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (2) There shall be added to federal taxable income:

Â Â Â Â Â  (a) Interest or dividends, exempt from federal income tax, on obligations or securities of any foreign state or of a political subdivision or authority of any foreign state. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (b) Interest or dividends on obligations of any authority, commission, instrumentality and territorial possession of the United States that by the laws of the United States are exempt from federal income tax but not from state income taxes. However, the amount added under this paragraph shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this paragraph and by any expenses incurred in the production of interest or dividend income described in this paragraph.

Â Â Â Â Â  (c) The amount of any federal estate taxes allocable to income in respect of a decedent not taxable by
Oregon
.

Â Â Â Â Â  (d) The amount of any allowance for depletion in excess of the taxpayerÂs adjusted basis in the property depleted, deducted on the taxpayerÂs federal income tax return for the taxable year, pursuant to sections 613, 613A, 614, 616 and 617 of the Internal Revenue Code.

Â Â Â Â Â  (e) For taxable years beginning on or after January 1, 1985, the dollar amount deducted under section 151 of the Internal Revenue Code for personal exemptions for the taxable year.

Â Â Â Â Â  (f) The amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code.

Â Â Â Â Â  (g) The amount of any increased benefits paid to a taxpayer under chapter 569, Oregon Laws 1995, under the provisions of chapter 796, Oregon Laws 1991, and under section 26, chapter 815, Oregon Laws 1991, that is not includable in the taxpayerÂs federal taxable income under the Internal Revenue Code.

Â Â Â Â Â  (h) The amount of any long term care insurance premiums paid or incurred by the taxpayer during the tax year if:

Â Â Â Â Â  (A) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (B) The taxpayer claims the credit allowed under ORS 315.610 for the tax year.

Â Â Â Â Â  (i) Any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068.

Â Â Â Â Â  (j) If the taxpayer makes a nonqualified withdrawal, as defined in ORS 348.841, from a college savings network account established under ORS 348.841 to 348.873, the amount of the withdrawal that is attributable to contributions that were subtracted from federal taxable income under ORS 316.699.

Â Â Â Â Â  (3) Discount and gain or loss on retirement or disposition of obligations described under subsection (2)(a) of this section issued on or after January 1, 1985, shall be treated for purposes of this chapter in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a foreign state or a political subdivision of a foreign state, were not tax exempt under the Internal Revenue Code.

Â Â Â Â Â  316.681 Interest or dividends to benefit self-employed or individual retirement accounts. ORS 316.680 (1)(a) shall apply to the interest or dividends described under ORS 316.680 (1)(a) to the extent such interest or dividends are includable in arriving at federal taxable income as distributions from plans to benefit the self-employed or from individual retirement accounts described under sections 401 to 408A of the Internal Revenue Code. [1985 c.738 Â§2; 2003 c.77 Â§18]

Â Â Â Â Â  316.683 State exempt-interest dividends; rules. (1) A regulated investment company, or a pool of assets managed by a fiduciary, including a financial institution, shall be qualified to pay state exempt-interest dividends, as defined in subsection (2) of this section, to its shareholders or beneficiaries.

Â Â Â Â Â  (2) The term Âstate exempt-interest dividendÂ means any dividend or part thereof (other than a capital gain dividend, as defined in section 852(b) of the Internal Revenue Code) paid by a regulated investment company, or any pool of assets managed by a fiduciary, including but not limited to a financial institution, and designated by it as a state exempt-interest dividend in a written notice mailed to its shareholders or beneficiaries not later than 60 days after the close of its taxable year. If the aggregate amount so designated with respect to a taxable year (including state exempt-interest dividends paid after the close of the taxable year in the manner described in section 855 of the Internal Revenue Code) is greater than the excess of (a) the amount of interest and dividends received on obligations described in ORS 316.680 (1)(a), over (b) the sum of the amount of any deductible interest on indebtedness incurred to carry such obligations and the amount of any deductible expenses incurred in the production of interest and dividend income from such obligations, the portion of such distribution which shall constitute a state exempt-interest dividend shall be only that proportion of the amount so designated as the amount of such excess for such taxable year bears to the amount so designated. The exemption created by this section shall not exceed the portion of the dividend which is attributable to items of interest described in ORS 316.680 (1)(a).

Â Â Â Â Â  (3) A state exempt-interest dividend shall be treated by a shareholder or beneficiary for all purposes as an item of interest described in ORS 316.680 (1)(a). The shareholder or beneficiary shall subtract from federal taxable income the state exempt-interest dividends received with respect to the shares of a regulated investment company or any pool of assets managed by a fiduciary, including but not limited to a financial institution. However, the amount subtracted under this section shall be reduced (but not below zero) by an amount equal to any deductible interest on indebtedness incurred to carry such shares multiplied by the state exempt-interest dividends and divided by the total dividends on such shares for the taxable year.

Â Â Â Â Â  (4) If a shareholder of a regulated investment company, or a beneficiary of a pool of assets managed by a fiduciary, including a financial institution, receives a state exempt-interest dividend with respect to any share, and the share is held by the taxpayer for six months or less, then any loss on the sale or exchange of the share shall, to the extent of the amount the state exempt-interest dividend, be disallowed. The Department of Revenue may adopt rules that reduce the holding period requirements to less than six months.

Â Â Â Â Â  (5) As used in this section, Âfinancial institutionÂ means a financial institution as defined in ORS 706.008. [1987 c.293 Â§12b; 1989 c.988 Â§2; 1993 c.18 Â§81; 1993 c.229 Â§24; 1993 c.318 Â§13; 1997 c.631 Â§457]

Â Â Â Â Â  316.685 Federal income tax deductions; accrual method of accounting required; adjustment for federal earned income credit. (1)(a) The federal income tax deduction provided by ORS 316.680 shall be as reported on the taxpayerÂs original return and shall be computed on the accrual method of accounting. Any adjustments to the federal income tax deduction now or hereafter required by
Oregon
law, including but not limited to the elimination of the self-employment tax, also shall be computed and eliminated according to the accrual method of accounting.

Â Â Â Â Â  (b) For purposes of calculating the amount of the deduction for federal income taxes provided under ORS 316.680, the taxpayer shall not take into account any amount of the earned income credit provided under section 32 of the Internal Revenue Code that reduced the amount of the taxpayerÂs federal income tax liability for the tax year.

Â Â Â Â Â  (2) If refunds or additional assessments result from an adjustment whether initiated by the federal or state government or the taxpayer after the filing of the original return by the taxpayer, any additional federal taxes shall be deductible by the Oregon taxpayer under this section in the year in which the adjustment is finally determined or paid whichever is later. In the case of a refund the tax reduction shall be added to the taxpayerÂs income in the year in which the refund is received.

Â Â Â Â Â  (3) For purposes of this chapter, federal income tax does not include the following:

Â Â Â Â Â  (a) Taxes, contributions or other payments paid by employees in pursuance of federal laws relating to Social Security, railroad retirement, unemployment compensation or old age benefits.

Â Â Â Â Â  (b) Taxes paid pursuant to the Self-Employment Contribution Act, subtitle A, chapter 2, Internal Revenue Code. [Formerly 316.072; 1987 c.293 Â§24; 1997 c.692 Â§4]

Â Â Â Â Â  316.687 Amount in excess of standard deduction for child, if childÂs income included on parentÂs federal return; limitation. There shall be added to federal taxable income of a parent who makes an election under section 1(g)(7)(B) of the Internal Revenue Code any amount in excess of the standard deduction allowed for a child under ORS 316.695 (8) but not in excess of the amount described in section 1(g)(7)(B)(i) of the Internal Revenue Code (twice the amount in effect for the taxable year under section 63(c)(5)(A) of the Internal Revenue Code). The addition under this section shall be made for each child whose income is included in the taxable income of the parent under section 1(g)(7)(B) of the Internal Revenue Code. [1989 c.625 Â§13; 1991 c.457 Â§7c; 1997 c.839 Â§23; 1999 c.917 Â§2]

Â Â Â Â Â  316.690 Foreign income taxes. (1) Subject to subsection (2) of this section, in addition to other modifications provided in this chapter, and if a taxpayer elects to take foreign income taxes imposed for the taxable year by a foreign country as a credit on the federal income tax return or does not itemize personal deductions on the federal income tax return, there shall be subtracted from federal taxable income in the computation of state taxable income the amount of foreign income taxes imposed for the taxable year by a foreign country.

Â Â Â Â Â  (2) The deduction for foreign country income taxes provided by this section shall be limited as follows:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the sum of foreign country income taxes deducted in computing state taxable income and the modification for federal income taxes authorized by ORS 316.680 (1)(b) as limited by ORS 316.695 (3) shall not exceed $3,000.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the sum described in paragraph (a) of this subsection shall be limited to $1,500. [Formerly 316.071; 1985 c.345 Â§8; 1987 c.293 Â§24a]

Â Â Â Â Â  316.695 Additional modifications of taxable income; rules. (1) In addition to the modifications to federal taxable income contained in this chapter, there shall be added to or subtracted from federal taxable income:

Â Â Â Â Â  (a) If, in computing federal income tax for a taxable year, the taxpayer deducted itemized deductions, as defined in section 63(d) of the Internal Revenue Code, the taxpayer shall add the amount of itemized deductions deducted (the itemized deductions less an amount, if any, by which the itemized deductions are reduced under section 68 of the Internal Revenue Code).

Â Â Â Â Â  (b) If, in computing federal income tax for a taxable year, the taxpayer deducted the standard deduction, as defined in section 63(c) of the Internal Revenue Code, the taxpayer shall add the amount of the standard deduction deducted.

Â Â Â Â Â  (c)(A) From federal taxable income there shall be subtracted the larger of (i) the taxpayerÂs itemized deductions or (ii) a standard deduction. Except as provided in subsection (8) of this section, for purposes of this subparagraph, Âstandard deductionÂ means the sum of the basic standard deduction and the additional standard deduction.

Â Â Â Â Â  (B) For purposes of subparagraph (A) of this paragraph, the basic standard deduction is:

Â Â Â Â Â  (i) $3,280, in the case of joint return filers or a surviving spouse;

Â Â Â Â Â  (ii) $1,640, in the case of an individual who is not a married individual and is not a surviving spouse;

Â Â Â Â Â  (iii) $1,640, in the case of a married individual who files a separate return; or

Â Â Â Â Â  (iv) $2,640, in the case of a head of household.

Â Â Â Â Â  (C)(i) For purposes of subparagraph (A) of this paragraph for tax years beginning on or after January 1, 2003, the Department of Revenue shall annually recompute the basic standard deduction for each category of return filer listed under subparagraph (B) of this paragraph. The basic standard deduction shall be computed by dividing the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year by the average U.S. City Average Consumer Price Index for the second quarter of 2002, then multiplying that quotient by the amount listed under subparagraph (B) of this paragraph for each category of return filer.

Â Â Â Â Â  (ii) If any change in the maximum household income determined under this subparagraph is not a multiple of $5, the increase shall be rounded to the next lower multiple of $5.

Â Â Â Â Â  (iii) As used in this subparagraph, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (D) For purposes of subparagraph (A) of this paragraph, the additional standard deduction is the sum of each additional amount to which the taxpayer is entitled under subsection (7) of this section.

Â Â Â Â Â  (E) As used in subparagraph (B) of this paragraph, Âsurviving spouseÂ and Âhead of householdÂ have the meaning given those terms in section 2 of the Internal Revenue Code.

Â Â Â Â Â  (F) In the case of the following, the standard deduction referred to in subparagraph (A) of this paragraph shall be zero:

Â Â Â Â Â  (i) A husband or wife filing a separate return where the other spouse has claimed itemized deductions under subparagraph (A) of this paragraph;

Â Â Â Â Â  (ii) A nonresident alien individual;

Â Â Â Â Â  (iii) An individual making a return for a period of less than 12 months on account of a change in his or her annual accounting period;

Â Â Â Â Â  (iv) An estate or trust;

Â Â Â Â Â  (v) A common trust fund; or

Â Â Â Â Â  (vi) A partnership.

Â Â Â Â Â  (d) For the purposes of paragraph (c)(A) of this subsection, the taxpayerÂs itemized deductions are the sum of:

Â Â Â Â Â  (A) The taxpayerÂs itemized deductions as defined in section 63(d) of the Internal Revenue Code (reduced, if applicable, as described under section 68 of the Internal Revenue Code) minus the deduction for Oregon income tax (reduced, if applicable, by the proportion that the reduction in federal itemized deductions resulting from section 68 of the Internal Revenue Code bears to the amount of federal itemized deductions as defined for purposes of section 68 of the Internal Revenue Code); and

Â Â Â Â Â  (B) The amount that may be taken into account under section 213(a) of the Internal Revenue Code, not to exceed seven and one-half percent of the federal adjusted gross income of the taxpayer, if the taxpayer has attained the following age before the close of the taxable year, or, in the case of a joint return, if either taxpayer has attained the following age before the close of the taxable year:

Â Â Â Â Â  (i) For taxable years beginning on or after January 1, 1991, and before January 1, 1993, a taxpayer must attain 58 years of age before the close of the taxable year.

Â Â Â Â Â  (ii) For taxable years beginning on or after January 1, 1993, and before January 1, 1995, a taxpayer must attain 59 years of age before the close of the taxable year.

Â Â Â Â Â  (iii) For taxable years beginning on or after January 1, 1995, and before January 1, 1997, a taxpayer must attain 60 years of age before the close of the taxable year.

Â Â Â Â Â  (iv) For taxable years beginning on or after January 1, 1997, and before January 1, 1999, a taxpayer must attain 61 years of age before the close of the taxable year.

Â Â Â Â Â  (v) For taxable years beginning on or after January 1, 1999, a taxpayer must attain 62 years of age before the close of the taxable year.

Â Â Â Â Â  (2)(a) There shall be subtracted from federal taxable income any portion of the distribution of a pension, profit-sharing, stock bonus or other retirement plan, representing that portion of contributions which were taxed by the State of Oregon but not taxed by the federal government under laws in effect for tax years beginning prior to January 1, 1969, or for any subsequent year in which the amount that was contributed to the plan under the Internal Revenue Code was greater than the amount allowed under this chapter.

Â Â Â Â Â  (b) Interest or other earnings on any excess contributions of a pension, profit-sharing, stock bonus or other retirement plan not permitted to be deducted under paragraph (a) of this subsection shall not be added to federal taxable income in the year earned by the plan and shall not be subtracted from federal taxable income in the year received by the taxpayer.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection and subsection (4) of this section, there shall be added to federal taxable income the amount of any federal income taxes in excess of $5,500, accrued by the taxpayer during the taxable year as described in ORS 316.685, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added shall be in the amount of any federal income taxes in excess of $2,750, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received.

Â Â Â Â Â  (c)(A) For a calendar year beginning on or after January 1, 2008, the Department of Revenue shall make a cost-of-living adjustment to the federal income tax threshold amount described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (B) The cost-of-living adjustment for a calendar year is the percentage by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged index for the period beginning September 1, 2005, and ending August 31, 2006.

Â Â Â Â Â  (C) As used in this paragraph, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (D) If any adjustment determined under subparagraph (B) of this paragraph is not a multiple of $50, the adjustment shall be rounded to the next lower multiple of $50.

Â Â Â Â Â  (E) The adjustment shall apply to all tax years beginning in the calendar year for which the adjustment is made.

Â Â Â Â Â  (4)(a) In addition to the adjustments required by ORS 316.130, a full-year nonresident individual shall add to taxable income a proportion of any accrued federal income taxes as computed under ORS 316.685 in excess of $5,500 in the proportion provided in ORS 316.117.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added under this subsection shall be computed in a manner consistent with the computation of the amount to be added in the case of a husband and wife filing separate returns under subsection (3) of this section. The method of computation shall be determined by the Department of Revenue by rule.

Â Â Â Â Â  (5) Subsections (3)(b) and (4)(b) of this section shall not apply to married individuals living apart as defined in section 7703(b) of the Internal Revenue Code.

Â Â Â Â Â  (6)(a) For tax years beginning on or after January 1, 1981, and prior to January 1, 1983, income or loss taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1373 to 1375 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as income or loss of the S corporation, they were required to be adjusted under the provisions of ORS chapter 317.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 1983, items of income, loss or deduction taken into account in determining federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining Oregon taxable income, to the extent that as items of income, loss or deduction of the shareholder the items are required to be adjusted under the provisions of this chapter.

Â Â Â Â Â  (c) The tax years referred to in paragraphs (a) and (b) of this subsection are those of the S corporation.

Â Â Â Â Â  (d) As used in paragraph (a) of this subsection, an S corporation refers to an electing small business corporation.

Â Â Â Â Â  (7)(a) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

Â Â Â Â Â  (A) For himself or herself if he or she has attained age 65 before the close of his or her taxable year; and

Â Â Â Â Â  (B) For the spouse of the taxpayer if the spouse has attained age 65 before the close of the taxable year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code.

Â Â Â Â Â  (b) The taxpayer shall be entitled to an additional amount, as referred to in subsection (1)(c)(A) and (D) of this section, of $1,000:

Â Â Â Â Â  (A) For himself or herself if he or she is blind at the close of the taxable year; and

Â Â Â Â Â  (B) For the spouse of the taxpayer if the spouse is blind as of the close of the taxable year and an additional exemption is allowable to the taxpayer for such spouse for federal income tax purposes under section 151(b) of the Internal Revenue Code. For purposes of this subparagraph, if the spouse dies during the taxable year, the determination of whether such spouse is blind shall be made immediately prior to death.

Â Â Â Â Â  (c) In the case of an individual who is not married and is not a surviving spouse, paragraphs (a) and (b) of this subsection shall be applied by substituting Â$1,200Â for Â$1,000.Â

Â Â Â Â Â  (d) For purposes of this subsection, an individual is blind only if his or her central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or if his or her visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

Â Â Â Â Â  (8) In the case of an individual with respect to whom a deduction under section 151 of the Internal Revenue Code is allowable for federal income tax purposes to another taxpayer for a taxable year beginning in the calendar year in which the individualÂs taxable year begins, the basic standard deduction (referred to in subsection (1)(c)(B) of this section) applicable to such individual for such individualÂs taxable year shall equal the lesser of:

Â Â Â Â Â  (a) The amount allowed to the individual under section 63(c)(5) of the Internal Revenue Code for federal income tax purposes for the tax year for which the deduction is being claimed; or

Â Â Â Â Â  (b) The amount determined under subsection (1)(c)(B) of this section. [Formerly 316.068; 1985 c.141 Â§6; 1985 c.345 Â§9; 1985 c.802 Â§12; 1987 c.293 Â§25; 1989 c.625 Â§14; 1989 c.626 Â§8; 1991 c.457 Â§7d; 1991 c.823 Â§12; 1995 c.556 Â§9; 1997 c.99 Â§2; 1999 c.917 Â§1; 2001 c.221 Â§1; 2001 c.660 Â§14; 2002 s.s.3 c.8 Â§1; 2007 c.614 Â§13]

Â Â Â Â Â  Note: Section 3, chapter 8, Oregon Laws 2002 (third special session), provides:

Â Â Â Â Â  Sec. 3. (1) Notwithstanding ORS 316.695 (3)(a) and except as otherwise provided in this section, there shall be added to federal taxable income the amount of any federal income taxes in excess of the amount set forth in this subsection that is accrued by the taxpayer during the tax year as described in ORS 316.685, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received:

Â Â Â Â Â  (a) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $3,250.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $3,500.

Â Â Â Â Â  (c) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $4,000.

Â Â Â Â Â  (d) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $4,500.

Â Â Â Â Â  (e) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $5,000.

Â Â Â Â Â  (2) Notwithstanding ORS 316.695 (3)(b), in the case of a husband and wife filing separate tax returns, the amount added to federal taxable income shall be the amount of any federal income taxes in excess of the amount set forth in this subsection, less the amount of any refund of federal taxes previously accrued for which a tax benefit was received:

Â Â Â Â Â  (a) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $1,625.

Â Â Â Â Â  (b) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $1,750.

Â Â Â Â Â  (c) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $2,000.

Â Â Â Â Â  (d) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $2,250.

Â Â Â Â Â  (e) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $2,500.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 316.695 (4), in addition to the adjustments required by ORS 316.130, a full-year nonresident individual shall add to taxable income a proportion of any accrued federal taxes as computed under ORS 316.685 in excess of the amount set forth in this subsection in the proportion provided in ORS 316.117:

Â Â Â Â Â  (A) For tax years beginning on or after January 1, 2002, and before January 1, 2003, $3,250.

Â Â Â Â Â  (B) For tax years beginning on or after January 1, 2003, and before January 1, 2004, $3,500.

Â Â Â Â Â  (C) For tax years beginning on or after January 1, 2004, and before January 1, 2005, $4,000.

Â Â Â Â Â  (D) For tax years beginning on or after January 1, 2005, and before January 1, 2006, $4,500.

Â Â Â Â Â  (E) For tax years beginning on or after January 1, 2006, and before January 1, 2007, $5,000.

Â Â Â Â Â  (b) In the case of a husband and wife filing separate tax returns, the amount added under this subsection shall be computed in a manner consistent with the computation of the amount to be added in the case of a husband and wife filing separate returns under subsection (2) of this section. The method of computation shall be determined by the Department of Revenue by rule. [2002 s.s.3 c.8 Â§3]

Â Â Â Â Â  Note: 316.695 (4) and (5) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 316 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  316.697 Fiduciary adjustment. There shall be added to or subtracted from federal taxable income, as the case may be, the taxpayerÂs share of the fiduciary adjustment determined under ORS 316.287. [Formerly 316.077]

Â Â Â Â Â  316.698 Subtraction for qualifying film production labor rebates. If the amount received as a labor rebate under section 1, chapter 559, Oregon Laws 2005, is included in federal taxable income for federal tax purposes, then the amount shall be subtracted from federal taxable income for purposes of determining
Oregon
taxable income under this chapter. [2005 c.559 Â§8]

Â Â Â Â Â  316.699 Subtraction for college savings network account contributions; limitations; carryforward. (1) There shall be subtracted from federal taxable income the amount contributed to a college savings network account established under ORS 348.841 to 348.873.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a subtraction under this section may not exceed the lesser of:

Â Â Â Â Â  (a) $4,000 for the tax year if the taxpayer files a joint return, or $2,000 for the tax year if the taxpayer files a return other than a joint return; and

Â Â Â Â Â  (b) If an amount is carried forward to a succeeding tax year under subsection (3) of this section, the balance in the college savings network account at the close of the tax year for which the subtraction is being made.

Â Â Â Â Â  (3)(a) The Department of Revenue shall annually adjust the maximum subtraction allowable under this section according to the cost-of-living adjustment for the calendar year. The department shall make this adjustment by multiplying the amount in subsection (2) of this section by the percentage (if any) by which the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31 of the prior calendar year exceeds the monthly averaged U.S. City Average Consumer Price Index for the 12 consecutive months ending August 31, 2007.

Â Â Â Â Â  (b) As used in this subsection, ÂU.S. City Average Consumer Price IndexÂ means the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor.

Â Â Â Â Â  (4) Any amounts contributed to a college savings network account that are not subtracted from federal taxable income because of the monetary limitations imposed by subsection (2) of this section may be carried forward for four succeeding tax years and subtracted from federal taxable income in any of those succeeding tax years in an amount that does not exceed the monetary limitations imposed by subsection (2) of this section.

Â Â Â Â Â  (5) The amount contributed to a college savings network account may be subtracted from a preceding tax year if the contribution is made before the taxpayer files a return or before the 15th day of the fourth month following the closing of the taxpayerÂs tax year, whichever is earlier. [2003 c.280 Â§2; 2007 c.843 Â§11]

Â Â Â Â Â  316.701 [1983 c.162 Â§61; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.705 [1953 c.304 Â§88; repealed by 1957 c.632 Â§1 (314.805 enacted in lieu of 316.705 and 317.505)]

Â Â Â Â Â  316.706 [1957 c.586 Â§6; 1959 c.76 Â§1; 1961 c.506 Â§2; 1961 c.623 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.707 Computation of depreciation of property under federal law; applicability. (1) To the extent that the amount allowed as a deduction under section 168 of the Internal Revenue Code (Accelerated Cost Recovery System) exceeds, or is less than, the amount that would be allowed as a deduction for depreciation for the property under the federal Internal Revenue Code as amended and in effect on December 31, 1980, the difference shall be added to, or subtracted from federal taxable income, whichever is applicable.

Â Â Â Â Â  (2) The modifications required by subsection (1) of this section apply only to the differences in the computation of depreciation (reasonable allowance for exhaustion, wear, tear and obsolescence) under the Accelerated Cost Recovery System and the other methods of depreciation. Nothing in this section shall be construed to govern the eligibility of property for depreciation, or other provisions of the Internal Revenue Code which do not directly govern the computation of the deduction amount for recovery property.

Â Â Â Â Â  (3) There shall be added to federal taxable income any amount deducted under section 179 of the Internal Revenue Code (election to expense certain depreciable business assets). However, any asset with respect to which this section applies may be depreciated as otherwise provided under this chapter.

Â Â Â Â Â  (4) Income included in federal taxable income by a shareholder of an S corporation pursuant to sections 1366 to 1368 of the Internal Revenue Code shall be adjusted for purposes of determining
Oregon
taxable income as required by the provisions of this section.

Â Â Â Â Â  (5) This section shall not apply to property placed in service in taxable years beginning on or after January 1, 1985. [1983 c.162 Â§67; 1985 c.802 Â§13]

Â Â Â Â Â  316.710 [1953 c.304 Â§89; repealed by 1957 c.632 Â§1 (subsections (2), (3) and (4) of 306.040 enacted in lieu of 316.710)]

Â Â Â Â Â  316.711 [1957 c.586 Â§7; 1959 c.593 Â§7 (referred and rejected); 1961 c.623 Â§2; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.714 [1957 c.586 Â§7; 1959 c.593 Â§8 (referred and rejected); 1963 c.627 Â§17 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.715 [1953 c.304 Â§90; repealed by 1957 c.632 Â§1 (314.810 enacted in lieu of 316.715)]

Â Â Â Â Â  316.716 Differences in basis on federal and state return. (1) Upon the taxable sale, exchange or disposition of any asset in a tax year beginning on or after January 1, 1983, federal taxable income shall be increased or decreased by an amount which will reflect one or more of the following:

Â Â Â Â Â  (a) The difference in basis which results from the difference in depreciation or cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

Â Â Â Â Â  (b) The difference in basis which results when a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon tax purposes;

Â Â Â Â Â  (c) The difference in basis as a result of any deferral of gain which has been granted under federal tax law but not under Oregon tax law or granted under Oregon law but not granted under federal law;

Â Â Â Â Â  (d) The difference in basis under federal and
Oregon
tax law at the time the asset was acquired; or

Â Â Â Â Â  (e) Any other differences in the basis of the asset which are due to differences between federal and
Oregon
tax law.

Â Â Â Â Â  (2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section.

Â Â Â Â Â  (3) If a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of a corresponding deduction, and the federal credit is not allowable for
Oregon
purposes, the taxpayer shall be allowed the deduction for
Oregon
tax purposes. [1983 c.162 Â§69; 1985 c.802 Â§14]

Â Â Â Â Â  316.718 [1989 c.625 Â§6; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  316.720 [1953 c.304 Â§91; repealed by 1957 c.632 Â§1 (314.815 enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  316.721 [1957 c.586 Â§12; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.723 [1983 c.162 Â§70; 1985 c.802 Â§15; 1987 c.293 Â§26; 1991 c.457 Â§7e; repealed by 1995 c.556 Â§43]

Â Â Â Â Â  316.725 [1953 c.304 Â§92; repealed by 1957 c.632 Â§1 (314.820 enacted in lieu of 316.725 and 317.520)]

Â Â Â Â Â  316.729 [1983 c.162 Â§73; 1995 c.556 Â§10; repealed by 2003 c.46 Â§43 and 2003 c.77 Â§26]

Â Â Â Â Â  316.730 [1953 c.304 Â§93; repealed by 1957 c.632 Â§1 (314.825 enacted in lieu of 316.730 and 317.525)]

Â Â Â Â Â  316.731 [1957 c.586 Â§13; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.735 [1953 c.304 Â§94; repealed by 1957 c.632 Â§1 (314.830 enacted in lieu of 316.735 and 317.530)]

Â Â Â Â Â  316.737 Amount specially taxed under federal law to be included in computation of state taxable income. If a taxpayer has taken a deduction to arrive at federal taxable income for the purpose of having that income taxed in a manner different from the taxation of federal taxable income, the amount which was deducted and specially taxed shall be added to federal taxable income in the computation of state taxable income. However, if any portion of the amount added was treated as capital gain in arriving at federal taxable income, that portion shall be treated as capital gain in the computation of state taxable income. [1983 c.162 Â§76; 1987 c.293 Â§27]

Â Â Â Â Â  316.738 Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property. (1) If gain is deferred upon the voluntary or involuntary disposition of property in an exchange that qualifies for deferral under section 1031 or 1033 of the Internal Revenue Code, and the property acquired in the exchange has a situs outside of this state, upon the sale or other disposition of the acquired property in a transaction in which gain or loss is recognized for federal tax purposes but is not taken into account in computing federal taxable income for Oregon tax purposes, there shall be added to federal taxable income the difference between:

Â Â Â Â Â  (a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

Â Â Â Â Â  (B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

Â Â Â Â Â  (2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from federal taxable income instead of being added to federal taxable income.

Â Â Â Â Â  (3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section. [2001 c.509 Â§15]

Â Â Â Â Â  316.740 [1953 c.304 Â§95; 1957 c.75 Â§1; repealed by 1957 c.632 Â§1 (314.835 enacted in lieu of 316.740 and 317.535)]

Â Â Â Â Â  316.741 [1957 c.586 Â§8; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.742 [1991 c.457 Â§7g; 1995 c.556 Â§11; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.743 [1997 c.824 Â§2; repealed by 2001 c.660 Â§55]

Â Â Â Â Â  316.744 Cash payments for energy conservation. Any amount received as a cash payment for energy conservation measures under ORS 469.631 to 469.687 is exempt from the tax imposed under this chapter. [Formerly 316.069; 1985 c.802 Â§16]

Â Â Â Â Â  316.745 [1953 c.304 Â§96; repealed by 1957 c.632 Â§1 (314.840 enacted in lieu of 316.745 and 317.540)]

Â Â Â Â Â  316.746 [1991 c.641 Â§4; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  316.750 [1953 c.304 Â§97; repealed by 1957 c.632 Â§1 (314.845 enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  316.751 [Formerly 316.580; repealed by 1969 c.493 Â§99]

(Additional Personal Exemption Credits)

Â Â Â Â Â  316.752 Definitions for ORS 316.752 to 316.771. For purposes of ORS 316.752 to 316.771:

Â Â Â Â Â  (1) A person has a Âsevere disabilityÂ if the person:

Â Â Â Â Â  (a) Has lost the use of one or more lower extremities;

Â Â Â Â Â  (b) Has lost the use of both hands; or

Â Â Â Â Â  (c) Has a physical or mental condition that limits the abilities of the person to earn a living, maintain a household or provide personal transportation for the person without employing orthopedic or medical equipment or outside help.

Â Â Â Â Â  (2) ÂOrthopedic or medical equipmentÂ includes, but is not limited to, wheelchairs, braces, prostheses or special crutches.

Â Â Â Â Â  (3) ÂOutside helpÂ includes, but is not limited to, unrelated individuals whom the taxpayer with a severe disability employs to keep house, maintain the house or yard, or to transport the taxpayer. [Formerly 316.135; 1987 c.158 Â§50; 1989 c.224 Â§51; 2007 c.70 Â§85]

Â Â Â Â Â  316.755 [1953 c.304 Â§98; repealed by 1957 c.632 Â§1 (314.850 enacted in lieu of 316.755)]

Â Â Â Â Â  316.758 Additional personal exemption credit for persons with severe disabilities. In addition to the personal exemption credit allowed by this chapter for state personal income tax purposes, there shall be allowed an additional personal exemption credit for the taxpayer if the taxpayer has a severe disability at the close of the taxable year. The amount of the credit shall be equal to the amount allowed as the personal exemption credit for the taxpayer for state personal income tax purposes for the taxable year. [Formerly 316.136; 1985 c.345 Â§10; 1987 c.293 Â§28; 2007 c.70 Â§86]

Â Â Â Â Â  316.760 [1953 c.304 Â§99; repealed by 1957 c.632 Â§1 (314.855 enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  316.761 [1957 c.586 Â§9; 1963 c.627 Â§18 (referred and rejected); 1963 s.s. c.3 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.765 Additional personal exemption credit for spouse of person with severe disability; conditions. (1) An additional personal exemption credit in the same amount as allowed under ORS 316.758 for a taxpayer with a severe disability shall be allowed for the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse:

Â Â Â Â Â  (a) Has a severe disability;

Â Â Â Â Â  (b) Has no gross income for the calendar year in which the taxable year of the taxpayer begins; and

Â Â Â Â Â  (c) Is not the dependent of another taxpayer.

Â Â Â Â Â  (2) In the case of a joint return, each spouse who has a severe disability shall be allowed the additional credit in the amount provided under ORS 316.758 if the spouse otherwise qualifies under this section.

Â Â Â Â Â  (3) For purposes of this section, the determination of whether the spouse has a severe disability shall be made as of the close of the taxable year of the taxpayer except that if the spouse dies during such taxable year such determination shall be made as of the time of the death of the spouse. [Formerly 316.137; 1985 c.345 Â§11; 1987 c.293 Â§29; 2007 c.70 Â§87]

Â Â Â Â Â  316.770 [Formerly 316.585; 1963 c.83 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.771 Proof of status for exemption credit. Each person qualifying for the additional personal exemption credit allowed in ORS 316.758 and 316.765 may claim the credit on the personal income tax return. However, the claim shall be substantiated by a letter from a licensed physician or osteopath describing the nature and extent of the physical disability. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.138; 1985 c.345 Â§12; 1987 c.293 Â§30; 1995 c.54 Â§12]

Â Â Â Â Â  316.775 [1957 c.586 Â§10; 1959 c.234 Â§3; repealed by 1969 c.493 Â§99]

(Exemptions)

Â Â Â Â Â  316.777 Income derived from sources within federally recognized Indian country exempt from tax. (1) Any income derived from sources within the boundaries of federally recognized Indian country in
Oregon
by any enrolled member of a federally recognized American Indian tribe residing in federally recognized Indian country in
Oregon
at the time the income is earned is exempt from tax under this chapter.

Â Â Â Â Â  (2) An extract from the tribal rolls or other documentary proof of the taxpayerÂs enrolled status and other additional proofs as may be required by the Department of Revenue, shall be attached to or accompany any return for any year for which exemption under subsection (1) of this section is claimed. The requirement of proof may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.049; 1985 c.317 Â§1; 1995 c.54 Â§17]

Â Â Â Â Â  316.778 Small city business development exemption; rules. (1) For each tax year in which a business firm receives an annual certification under ORS 285C.506, the income of the taxpayer apportionable to the certified facility of the business firm shall be exempt from tax under this chapter.

Â Â Â Â Â  (2) The income of a resident taxpayer that is exempt under this section shall be determined by:

Â Â Â Â Â  (a) Multiplying the federal taxable income of the taxpayer by the ratio of the taxpayerÂs federal adjusted gross income derived from the business firm over the taxpayerÂs federal adjusted gross income; and

Â Â Â Â Â  (b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firmÂs income derived from the firmÂs activities at the certified facility over the business firmÂs income from all business activities.

Â Â Â Â Â  (3) The income of a nonresident or part-year resident taxpayer that is exempt under this section shall be determined by:

Â Â Â Â Â  (a) Multiplying the Oregon-sourced federal taxable income of the taxpayer by the ratio of the taxpayerÂs federal adjusted gross income derived from the business firm over the taxpayerÂs federal adjusted gross income; and

Â Â Â Â Â  (b) Multiplying the amount determined under paragraph (a) of this subsection by the ratio of the business firmÂs income derived from the firmÂs activities at the certified facility over the business firmÂs income from all business activities.

Â Â Â Â Â  (4) The Department of Revenue shall by rule prescribe a method by which a business firm determines the extent to which the firmÂs income is derived from the firmÂs activities at the certified facility.

Â Â Â Â Â  (5)(a) A partnership or S corporation shall report the information necessary to compute exempt income under this section to the firmÂs owners within 30 days following the issuance of the annual certification to the partnership or S corporation under ORS 285C.506.

Â Â Â Â Â  (b) The department may permit extensions of time for reporting the information required under this subsection.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂBusiness firmÂ has the meaning given that term in ORS 285C.500.

Â Â Â Â Â  (b) ÂCertified facilityÂ means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued. [2001 c.944 Â§6]

Â Â Â Â Â  316.780 [1957 c.586 Â§11; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.783 Amounts received for condemnation of Indian tribal lands. Amounts received as condemnation awards as a result of condemnation by the federal government of Indian tribal lands are exempt from the tax imposed by this chapter. [Formerly 316.050]

Â Â Â Â Â  316.785 Income derived from exercise of Indian fishing rights. Income derived from the exercise of rights of any Indian tribe to fish secured by treaty, Executive order or Act of Congress is exempt from the tax imposed by this chapter if section 7873 of the Internal Revenue Code does not permit a like federal tax to be imposed on such income. [1989 c.625 Â§5]

Â Â Â Â Â  316.787 Payments to Japanese and Aleuts under Civil Liberties Act of 1988. Amounts paid to an eligible individual (persons of Japanese ancestry and Aleut civilian residents of the Pribilof Islands and the Aleutian Islands) under section 1989b-4, Title I, or 1989c-5, Title II, of the Civil Liberties Act of 1988 (P.L. 100-383) shall be treated for purposes of this chapter as damages for human suffering and shall be exempt from the taxes imposed under this chapter. [1989 c.625 Â§4]

Â Â Â Â Â  316.788 [Formerly 316.051; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.789
Persian Gulf
Desert
Shield active military service. (1) Compensation received for active service as a member in the Armed Forces of the United States outside this state during any month beginning on or after August 1, 1990, and before the date designated by the President of the United States as the date of termination of combatant activities in the Persian Gulf Desert Shield area is excluded from gross income for purposes of this chapter.

Â Â Â Â Â  (2) To the extent included in arriving at federal taxable income, there shall be subtracted from the federal taxable income of a resident or nonresident individual any compensation described in subsection (1) of this section that is not entitled to subtraction under ORS 316.127, 316.680 or other law.

Â Â Â Â Â  (3) For purposes of this section, ÂcompensationÂ does not include pension or retirement pay. [1991 c.177 Â§2]

Â Â Â Â Â  316.790 [1953 c.304 Â§116; 1957 c.528 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.791 Compensation for active duty military service. Compensation, including death gratuity and other qualified military benefits described in section 134 of the Internal Revenue Code, received by a member of the Oregon National Guard, the military reserve forces or the organized militia of any other state or territory of the United States is exempt from taxation under this chapter, if:

Â Â Â Â Â  (1) The compensation is attributable to military service performed when the taxpayer is away from the home of the taxpayer overnight;

Â Â Â Â Â  (2) The taxpayer is required to be away from home overnight in order to perform the service described in subsection (1) of this section; and

Â Â Â Â Â  (3) The service described in subsection (1) of this section is of a duration of at least three consecutive weeks, although the consecutive weeks of service need not be in the same tax year. [2005 c.519 Â§12; 2007 c.605 Â§1]

Â Â Â Â Â  Note: Section 13, chapter 519, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 13. Section 12 of this 2005 Act [316.791] applies to tax years beginning on or after January 1, 2001. [2005 c.519 Â§13]

(Exemption for Certain Sales or Closures of Manufactured Dwelling Parks)

Â Â Â Â Â  Note: Sections 6 and 7, chapter 826, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 6. Amounts received as a result of the sale of a manufactured dwelling park to a tenantsÂ association, facility purchase association or tenantsÂ association supported nonprofit organization as described in ORS 90.820, to a community development corporation as described in ORS 458.210 or to a housing authority as defined in ORS 456.005 are exempt from the tax imposed by this chapter [ORS chapter 316]. [2005 c.826 Â§6]

Â Â Â Â Â  Sec. 7. Section 6, chapter 826, Oregon Laws 2005, applies to tax years beginning on or after January 1, 2006, and before January 1, 2014. [2005 c.826 Â§7; 2007 c.906 Â§21]

Â Â Â Â Â  316.794 [Formerly 316.052; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.795 Exemption for payments to tenants of manufactured dwelling parks upon termination of rental agreement. Amounts received by a taxpayer under ORS 90.645 (1) are exempt from the taxes imposed by this chapter. [2007 c.906 Â§12]

Â Â Â Â Â  316.799 [Formerly 316.053; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.802 [1969 c.493 Â§71; renumbered 316.970]

Â Â Â Â Â  316.805 [1953 c.304 Â§100; repealed by 1969 c.493 Â§99]

(Additional Modifications of Taxable Income)

Â Â Â Â Â  316.806 Definitions for ORS 316.806 to 316.818. As used in ORS 316.806 to 316.818:

Â Â Â Â Â  (1) ÂConstruction job siteÂ means the specific location of a construction project.

Â Â Â Â Â  (2) ÂConstruction projectÂ means the construction, alteration, repair, improvement, moving or demolition of a structure and appurtenances thereto.

Â Â Â Â Â  (3) ÂConstruction workerÂ means a person who is a member of a recognized construction trade, craft, union or industrial occupation and who is lawfully engaged in the performance of labor, pursuant to contract or subcontract, at a construction project.

Â Â Â Â Â  (4) ÂTraveling expensesÂ means daily transportation expenses that:

Â Â Â Â Â  (a) Are not otherwise deductible under the federal Internal Revenue Code.

Â Â Â Â Â  (b) Are incurred by a construction worker in job-related travel between a construction job site located more than 50 miles from the principal residence of the construction worker.

Â Â Â Â Â  (5) ÂTraveling expensesÂ includes gas, oil and automobile repairs and maintenance, but does not include meals unless the construction worker is required by the employer to stay overnight at the construction job site. [Formerly 316.057]

Â Â Â Â Â  316.810 [1953 c.304 Â§101; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.812 Certain traveling expenses. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income traveling expenses, as defined in ORS 316.806, incurred by a construction worker during the first year of continuous employment on the same construction job site. However, if employment on the same construction job site is temporarily interrupted for any reason whatsoever, the period of interruption shall not be taken into account in determining the one-year period. [Formerly 316.058]

Â Â Â Â Â  316.815 [1953 c.304 Â§102; 1955 c.582 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.818 Proof of expenses. The modification to federal taxable income by ORS 316.812 shall be substantiated by any proof required by the Department of Revenue by rule. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.059; 1995 c.54 Â§13]

Â Â Â Â Â  316.820 [1953 c.304 Â§103; 1963 c.627 Â§19 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.821 Federal election to deduct sale taxes; addition for state purposes. (1) A taxpayer that elects to deduct state and local sales taxes under section 164(b)(5) of the Internal Revenue Code for federal tax purposes must make the same election for purposes of the tax imposed by this chapter.

Â Â Â Â Â  (2) A taxpayer that elects to deduct state and local sales taxes under section 164(b)(5) of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§30]

Â Â Â Â Â  316.824 Definitions for ORS 316.824 and 316.832. As used in ORS 316.824 and 316.832:

Â Â Â Â Â  (1) ÂForest productsÂ means any merchantable form including but not limited to logs, poles and piling, into which a fallen tree may be cut before it undergoes manufacturing.

Â Â Â Â Â  (2) ÂLoggerÂ means a person commonly known as a faller or bucker who furnishes and maintains personal equipment in the commercial harvesting of forest products and who is paid on a per-unit cut basis.

Â Â Â Â Â  (3) ÂLogging operation siteÂ means the specific location of the commercial harvesting of forest products.

Â Â Â Â Â  (4) ÂTraveling expensesÂ means daily transportation expenses that:

Â Â Â Â Â  (a) Are not otherwise deductible under the federal Internal Revenue Code.

Â Â Â Â Â  (b) Are incurred by a logger in job-related travel between a logging operation site located more than 50 miles from the principal residence of the logger.

Â Â Â Â Â  (5) ÂTraveling expensesÂ includes gas, oil and automobile repairs and maintenance but does not include meals or lodging. [Formerly 316.061]

Â Â Â Â Â  316.825 [1953 c.304 Â§104; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.827 [1957 s.s. c.15 Â§7; last sentence derived from 1957 s.s. c.15 Â§8; 1963 c.627 Â§20 (referred and rejected); repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.830 [1953 c.304 Â§105; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.832 Travel expenses for loggers. (1) In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income traveling expenses, as defined in ORS 316.824, incurred by a logger in job-related travel.

Â Â Â Â Â  (2) The modification to federal taxable income by subsection (1) of this section shall be substantiated by any proof required by the Department of Revenue by rule. The requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [Formerly 316.063; 1995 c.54 Â§14]

Â Â Â Â Â  316.834 Underground storage tank pollution prevention or essential services grant. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any underground storage tank pollution prevention or essential services grant made by the Department of Environmental Quality under section 6, chapter 863, Oregon Laws 1991, to any taxpayer. [1991 c.863 Â§33]

Â Â Â Â Â  316.835 [1953 c.304 Â§106; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.836 Qualified production activities income. A taxpayer that is allowed a deduction for qualified production activities income under section 199 of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§41]

Â Â Â Â Â  316.837 Addition for federal prescription drug plan subsidies excluded for federal tax purposes. A taxpayer that is allowed an exclusion from gross income under section 139A of the Internal Revenue Code for federal tax purposes shall add the amount excluded to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§42]

Â Â Â Â Â  316.838 Art object donation. (1) If an art object has not been previously sold or otherwise transferred by its creator and the creator makes a charitable contribution of the art object that qualifies for the deduction allowed by section 170 of the Internal Revenue Code for the taxable year, there shall be subtracted from federal taxable income any positive amount obtained by subtracting:

Â Â Â Â Â  (a) The amount otherwise deductible on the
Oregon
tax return of the taxpayer-creator for the taxable year as charitable contributions from

Â Â Â Â Â  (b) The amount that would have been deductible by the taxpayer-creator if the deduction for charitable contributions had been computed without reduction in amount under section 170 (e) of the Internal Revenue Code for the art object charitably contributed by its creator.

Â Â Â Â Â  (2) As used in this section, Âart objectÂ means a painting, sculpture, photograph, graphic or craft art, industrial design, costume or fashion design, tape or sound recording or film.

Â Â Â Â Â  (3) No additional subtraction shall be allowed to the taxpayer-creator under this section unless the tax return is accompanied by a copy of an appraisal report showing the fair market value of the art object at the time the contribution was made. [Formerly 316.064; 1989 c.938 Â§1]

Â Â Â Â Â  316.840 [1953 c.304 Â§107; 1961 c.506 Â§3; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.844 Special computation of gain or loss where farm use value used. (1) Notwithstanding any other provision of this chapter, when gain or loss that is included in federal taxable income is derived from the disposition of property and the gain, loss or basis computed with respect to that disposition involves, in whole or in part, property that was valued at the propertyÂs value for farm use or as forestland under ORS 118.155 (1995 Edition), then there shall be added to federal taxable income the difference between the taxable gain or loss that would otherwise be determined under this chapter and the gain or loss that would be taxable had the basis for federal tax purposes been computed using the forest or farm use value provided for under ORS 118.155 (1995 Edition) instead of the basis computed pursuant to section 1014 of the Internal Revenue Code.

Â Â Â Â Â  (2) This section applies to gains and losses from dispositions of property acquired from a decedent, or from property the basis of which is computed in whole or in part with respect to property acquired from a decedent, whose death occurred before January 1, 1987. [Formerly 316.081; 1987 c.646 Â§13; 1997 c.99 Â§19]

Â Â Â Â Â  316.845 Exception to ORS 316.844. ORS 316.844 shall not apply in any case in which a carryover basis for certain property acquired from a decedent dying after December 31, 1976, is provided by section 1014 of the Internal Revenue Code. [Formerly 316.083]

Â Â Â Â Â  316.846 Scholarship awards used for housing expenses. (1) There shall be subtracted from federal taxable income amounts received from a scholarship awarded to the taxpayer or a dependent of the taxpayer that are used for housing expenses of the scholarship recipient at the time the scholarship recipient is attending an accredited community college, college, university or other institution of higher education.

Â Â Â Â Â  (2) A subtraction may not be allowed under this section if the amounts described in subsection (1) of this section:

Â Â Â Â Â  (a) Are not included in the taxpayerÂs federal gross income for the tax year; or

Â Â Â Â Â  (b) Are taken into account as a deduction on the taxpayerÂs federal income tax return for the tax year. [1999 c.747 Â§2]

Â Â Â Â Â  316.848 Individual development accounts. (1) In addition to the other modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of taxpayer deposits to an individual development account established by the taxpayer under ORS 458.685.

Â Â Â Â Â  (2) Matching deposits made by a fiduciary organization to an individual development account, and interest accruing on account holder deposits and matching deposits, are exempt from taxation until withdrawn by the taxpayer.

Â Â Â Â Â  (3) Moneys withdrawn by the taxpayer from an individual development account for an approved purpose, as described under ORS 458.685, are exempt from taxation under this chapter. A withdrawal by a taxpayer for a purpose other than an approved purpose is taxable under this chapter. [1999 c.1000 Â§10]

Â Â Â Â Â  316.849 [Formerly 316.145; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  316.852 Qualified donations and sales to educational institutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂContribution baseÂ has the meaning given that term in section 170 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂEducational institutionÂ means:

Â Â Â Â Â  (A) A public common or union high school district;

Â Â Â Â Â  (B) A private school that has been registered under ORS 345.505 to 345.575 and that is an organization described in section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (C) An accredited public community college, college or university located in this state; or

Â Â Â Â Â  (D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (c) ÂQualified donationÂ means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

Â Â Â Â Â  (d) ÂQualified reduced saleÂ means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

Â Â Â Â Â  (2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

Â Â Â Â Â  (4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

Â Â Â Â Â  (a) In the case of a qualified donation, 50 percent of the taxpayerÂs contribution base for the tax year; or

Â Â Â Â Â  (b) In the case of a qualified reduced sale, 25 percent of the taxpayerÂs contribution base for the tax year.

Â Â Â Â Â  (6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year.

Â Â Â Â Â  (7) If a partnership or S corporation makes a qualified donation or qualified reduced sale during the tax year, each partner or shareholder shall be allowed a subtraction under this section in proportion to their ownership interest in the partnership or S corporation. [1999 c.358 Â§2]

Â Â Â Â Â  Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008. [1999 c.358 Â§6]

Â Â Â Â Â  316.854 [Formerly 316.150; 1985 c.802 Â§16a; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  316.855 [1953 c.304 Â§108; 1963 c.305 Â§1; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.857 [1989 1985 c.352 Â§2; renumbered 316.216 in 1989]

Â Â Â Â Â  316.860 [1953 c.304 Â§109; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.863 [1985 c.802 Â§3; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  316.865 [1953 c.304 Â§110; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.870 [1953 c.304 Â§111; repealed by 1969 c.493 Â§99]

DEFERRAL OF REINVESTED GAIN

Â Â Â Â Â  316.871 Definitions for ORS 316.872. As used in ORS 316.871 and 316.872, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConsiderationÂ includes money, property or securities. If consideration is for other than money, consideration shall mean the amount equal to the adjusted basis to the corporation of the property received reduced by any liability to which the property was subject or which was assumed by the corporation as of the time the property was received.

Â Â Â Â Â  (2) ÂSecurityÂ means any security as defined in ORS 59.015.

Â Â Â Â Â  (3) ÂSmall business corporationÂ means a corporation that:

Â Â Â Â Â  (a) Is organized in this state or authorized to transact business in this state under the Oregon Business Corporation Act and which has its primary place of business or commercial domicile in
Oregon
as determined under the administrative rule of the Department of Revenue.

Â Â Â Â Â  (b) Had total employment of no more than 200 employees, as measured by the number of employees covered by federal unemployment insurance on December 31 of the year preceding issuance of the small business stock, a majority of which employees were covered by Oregon unemployment insurance on December 31 of the year preceding acquisition of the small business stock. However, if more than 50 percent of the outstanding equity securities of all classes are held by another corporation, the employment of the controlling corporation shall be counted as employment of the eligible corporation for purposes of this paragraph.

Â Â Â Â Â  (c) Had gross receipts for its tax year ending in the calendar year previous to the calendar year in which the tax year of the taxpayer claiming the credit under ORS 316.872, begins of which not more than 25 percent were obtained from royalties, rents, dividends, interest, annuities and sales and exchanges of property. However, this restriction does not apply to companies whose primary business is the sale or development of computer software.

Â Â Â Â Â  (d) Is not engaged primarily in the business of managing, holding, buying or selling real property.

Â Â Â Â Â  (e) Has not issued small business securities for consideration in excess of $1 million. Any small business securities issued by affiliates of the corporation as defined in section 1504 of the Internal Revenue Code shall be aggregated with the small business securities issued by the corporation for purposes of the $1 million limit.

Â Â Â Â Â  (4) ÂSmall business securityÂ means a security issued by a small business corporation and purchased by a taxpayer directly from the same small business corporation, or purchased by a taxpayer from an underwriter which is selling the securities as part of a plan to raise new debt or equity capital for the small business corporation. The Department of Revenue shall, upon request, designate those small business security issues which fit the definition set forth in this paragraph. [1985 c.715 Â§2; 1987 c.293 Â§9; 1993 c.18 Â§82; 1997 c.772 Â§30]

Â Â Â Â Â  316.872 Deferral of gain on sale of small business securities. (1) If a small business security owned by a taxpayer is sold by the taxpayer, and within six months from the date of sale, another small business security is purchased by the taxpayer, gain from the sale shall only be recognized to the extent that the sales price of the small business security sold exceeds the cost of purchasing the new small business security.

Â Â Â Â Â  (2) Where the purchase of a new small business security results, under subsection (1) of this section, in the nonrecognition of gain on the sale of an old small business security, in determining the basis of the new small business security, the basis shall be reduced by an amount equal to the amount of the gain not so recognized on the sale of the old small business security.

Â Â Â Â Â  (3) Federal taxable income shall be modified to the extent necessary to carry out the provisions of this section. [1985 c.715 Â§3; 1987 c.647 Â§15]

Â Â Â Â Â  Note: Section 4, chapter 715, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 4. This Act [316.871 and 316.872] applies to small business securities acquired during tax years beginning on or after January 1, 1986, and prior to January 1, 1990. [1985 c.715 Â§4]

Â Â Â Â Â  Note: Section 16, chapter 647, Oregon Laws 1987, provides:

Â Â Â Â Â  Sec. 16. The amendments to section 3, chapter 715, Oregon Laws 1985 [316.872], by section 15 of this Act apply to small business security acquired during tax years beginning on or after January 1, 1986, and prior to January 1, 1990. [1987 c.647 Â§16]

Â Â Â Â Â  316.873 Definitions for ORS 316.873 to 316.884. As used in ORS 316.873 to 316.884:

Â Â Â Â Â  (1) ÂCapital assetÂ means an asset defined as a capital asset under section 1221 of the Internal Revenue Code, except that it includes property, used in the taxpayerÂs trade or business, of a character that is subject to the allowance for depreciation provided in section 167 of the Internal Revenue Code, or real property used in the taxpayerÂs trade or business.

Â Â Â Â Â  (2) ÂCommercial domicileÂ means commercial domicile as defined under ORS 314.610.

Â Â Â Â Â  (3) ÂExpansion shareÂ means a unit of ownership of a business that meets all of the following criteria:

Â Â Â Â Â  (a) The unit has unlimited voting rights and the right to receive a share of the net assets of the business upon dissolution, or may at the option of the holder of the share be converted into shares with these characteristics.

Â Â Â Â Â  (b) The unit is issued directly to the taxpayer, or to a partnership, limited liability company or S corporation of which the taxpayer is, at the time the unit is issued, a partner, member or shareholder.

Â Â Â Â Â  (c) The business has less than $5 million in revenues during the 12 full months immediately preceding the date of the first equity investment in the business by the taxpayer.

Â Â Â Â Â  (d) At the time the unit is issued, the business has a net equity, adjusted by adding back all dividends or distributions made by the business, that is equal to or less than the sum of all previous equity investments.

Â Â Â Â Â  (e) At the time the unit is issued, no unit of ownership of the business is publicly traded.

Â Â Â Â Â  (f) The unit is issued in exchange for money or property to be used in the operations of the business. A unit, the proceeds received by the business of which are used by the business to reacquire an ownership interest or other security of the business, shall not constitute an expansion share.

Â Â Â Â Â  (4) ÂGainÂ or Âdeferred gainÂ means gain as determined for federal income tax purposes with the modifications contained in this chapter.

Â Â Â Â Â  (5) ÂQualified business interestÂ means an ownership interest in a business conducting a qualified business activity.

Â Â Â Â Â  (6) ÂQualified business activityÂ means a business that is owned by an individual, partnership, limited liability company, S corporation or C corporation, the activity of which meets all of the following criteria:

Â Â Â Â Â  (a) The activity is an activity listed in the Standard Industrial Classification Manual, 1987 (SIC), as published by the Office of Management and Budget, Executive Office of the President, as being any of the following:

Â Â Â Â Â  (A) Agriculture, forestry or fishing (Division A).

Â Â Â Â Â  (B) Mining (Division B).

Â Â Â Â Â  (C) Construction (Division C).

Â Â Â Â Â  (D) Manufacturing (Division D).

Â Â Â Â Â  (E) Transportation, communications, electric, gas or sanitary service (Division E).

Â Â Â Â Â  (F) Wholesale trade (Division F).

Â Â Â Â Â  (G) Retail trade (Division G).

Â Â Â Â Â  (H) Personal services (Major Group 72, Division I).

Â Â Â Â Â  (I) Business services (Major Group 73, Division I).

Â Â Â Â Â  (J) Automotive repair, services or parking (Major Group 75, Division I).

Â Â Â Â Â  (K) Miscellaneous repair services (Major Group 76, Division I).

Â Â Â Â Â  (L) Engineering, accounting, research, management or related services (Major Group 87, Division I).

Â Â Â Â Â  (b) The business generates income from investment property only as an incidental effect of the management of working capital. For purposes of ORS 316.873 to 316.884, ownership interests in entities controlled by the business or directly involved in the support of the qualified business activity of the business do not constitute investment property.

Â Â Â Â Â  (c) The commercial domicile of the business is in this state.

Â Â Â Â Â  (d)(A) The employment base of the business in this state is at least as large as the employment base of the business outside this state.

Â Â Â Â Â  (B) For purposes of this paragraph, the employment base of a business shall be the sum of the number of full-time equivalent employees and the number of full-time equivalent independent contractors located in this state or outside this state, as the case may be.

Â Â Â Â Â  (7) ÂQualified business assetÂ means a capital asset held for use in this state in a qualified business activity.

Â Â Â Â Â  (8) ÂRelated partyÂ means an individual who is a member of the taxpayerÂs family, as that term is defined in section 267 (c)(4) of the Internal Revenue Code.

Â Â Â Â Â  (9) ÂQualified investment fundÂ means a partnership, limited liability company or S corporation formed solely for the purpose of acquiring qualified business interests or qualified business assets and that:

Â Â Â Â Â  (a) Invests in qualified business interests or qualified business assets; or

Â Â Â Â Â  (b) Acquires investment property only on an interim basis or an incidental basis until a suitable qualified business interest or qualified business asset may be located by the fund.

Â Â Â Â Â  (10) ÂInvestment propertyÂ means property that has the capacity to produce gross income from:

Â Â Â Â Â  (a) Interest, annuities or royalties not derived in the ordinary course of a trade or business; or

Â Â Â Â Â  (b) Dividends, except that investment property does not include expansion shares. [1995 c.809 Â§2; 1997 c.839 Â§25]

Â Â Â Â Â  316.874 Deferral of gain from sale of capital asset; reinvestment of gain; disposition of interest or asset in which gain reinvested. (1) In addition to any other modifications to federal taxable income made for purposes of this chapter, and upon the filing by the taxpayer of a declaration described under ORS 316.877 (1), a taxpayer who has income for federal income tax purposes, from gain on the sale or other disposition of a capital asset may defer recognition of all or part of the gain in determining the taxes imposed under this chapter by reinvesting the proceeds of the sale or other disposition in a qualified business interest, qualified investment fund or qualified business asset within six months of the date on which the gain would otherwise have been recognized.

Â Â Â Â Â  (2) For purposes of ORS 316.873 to 316.884, gain shall be considered to be reinvested in a qualified business interest, qualified investment fund or qualified business asset in the same proportion that the proceeds from the sale or other disposition of the capital asset (net of federal income taxes paid or owing as a result of the sale or other disposition) are reinvested.

Â Â Â Â Â  (3) Upon the sale or other disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset with respect to which gain was previously deferred under this section as the result of a prior sale or disposition, the previously deferred gain may continue to be deferred:

Â Â Â Â Â  (a) Only to the extent that an amount equal to the total of all gain deferred under this section is reinvested in one or more qualified business interests or qualified business assets; and

Â Â Â Â Â  (b) Only if a new declaration described under ORS 316.877 (1) is filed with the Department of Revenue.

Â Â Â Â Â  (4) Gain resulting from the sale or other disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset that the taxpayer may not continue to defer under subsection (1) of this section shall be added to federal taxable income in the manner provided under ORS 316.879 (3).

Â Â Â Â Â  (5) The Department of Revenue may by rule further refine the method by which a taxpayer determines whether a transaction constitutes the sale or disposition of a qualified business interest, interest in a qualified investment fund or a qualified business asset with respect to which gain has been deferred. [1995 c.809 Â§3]

Â Â Â Â Â  316.875 [1953 c.304 Â§112; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.876 Gain that may not be deferred under ORS 316.873 to 316.884. The following types of gain or income may not be deferred under ORS 316.873 to 316.884:

Â Â Â Â Â  (1) Gain from the sale or other disposition of property received in lieu of salary, wages or other compensation for services performed by the taxpayer, to the extent of the fair market value of the property at the time of receipt by the taxpayer.

Â Â Â Â Â  (2) Gain or income from the sale of inventory, except gain derived from the bulk sale of inventory not in the ordinary course of a trade or business.

Â Â Â Â Â  (3) Gain from the sale of property that is not held for the production of income.

Â Â Â Â Â  (4) Gain from investment property.

Â Â Â Â Â  (5) Gain that is treated or characterized as ordinary income under any provision of the Internal Revenue Code. [1995 c.809 Â§4]

Â Â Â Â Â  316.877 Declaration of intent to reinvest in qualified business interest, qualified investment fund or qualified business asset required for deferral of gain. (1) A declaration shall accompany the income tax return of a taxpayer seeking to defer gain under ORS 316.873 to 316.884. The declaration shall state the source and the amount of the gain to be deferred and shall declare the intent of the taxpayer to reinvest the gain in a qualified business interest, qualified investment fund or a qualified business asset within six months of the date of sale or other disposition from which the gain is derived.

Â Â Â Â Â  (2) A taxpayer who has filed a declaration of intent to reinvest shall, with the income tax return for the tax year of reinvestment, file a statement that the reinvestment has occurred. The statement shall be on such form as the Department of Revenue may prescribe and shall:

Â Â Â Â Â  (a) Identify the qualified business interest, interest in a qualified investment fund or qualified business asset acquired;

Â Â Â Â Â  (b) State the basis for qualification as a qualified business interest, qualified investment fund or qualified business asset; and

Â Â Â Â Â  (c) Give the purchase price or other consideration given for the qualified business interest, interest in the qualified investment fund or qualified business asset acquired.

Â Â Â Â Â  (3) The statement described in subsection (2) of this section shall reference the specific declaration of intent to reinvest that is being fulfilled. [1995 c.809 Â§5]

Â Â Â Â Â  316.878 Basis of qualified business interest, qualified investment fund or qualified business asset in which gain reinvested. The basis of the taxpayer in a qualified business interest, qualified investment fund or qualified business asset shall not be reduced by the amount of gain deferred under ORS 316.873 to 316.884. [1995 c.809 Â§6]

Â Â Â Â Â  316.879 Events causing deferral of gain to cease; recognition of deferred gain. (1) If a taxpayer is granted a deferral under ORS 316.873 to 316.884, the amount of the deferred gain that is reinvested in a qualified business interest, qualified investment fund or qualified business asset shall be an adjustment to federal taxable income notwithstanding ORS 316.874 when any of the following occur:

Â Â Â Â Â  (a) The asset ceases to be a qualified business asset.

Â Â Â Â Â  (b) The investment fund ceases to be a qualified investment fund.

Â Â Â Â Â  (c) The business ceases day-to-day operations or ceases to be a qualified business.

Â Â Â Â Â  (d) The current asset value of the qualified business is reduced 50 percent or more as a result of the withdrawal of:

Â Â Â Â Â  (A) Capital assets from the business; or

Â Â Â Â Â  (B) Proceeds from the sale or other disposition of capital assets of the business.

Â Â Â Â Â  (2) For purposes of subsection (1)(b) of this section, a qualified investment fund may not be disqualified upon the disqualification of one or more of the qualified business activities in which the fund holds interests, if the fund divests itself of the fundÂs interests in the disqualified business activity within 12 months of the date of disqualification. If the qualified investment fund does not divest itself of the fundÂs interests in a disqualified business activity within 12 months of the disqualification, only that portion of the gain previously deferred under ORS 316.873 to 316.884 that is attributable to the interest in the disqualified business activity shall be an adjustment to the federal taxable income of the owners of the fund.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, upon the occurrence of an event described in subsection (1) of this section requiring recognition of deferred gain, the deferred gain shall be added to federal taxable income for the tax year in which the event occurs. Except for adjustments required for purposes of this chapter other than in ORS 316.873 to 316.884, no other adjustment to federal taxable income shall be made as a result of an event requiring recognition of deferred gain described in subsection (1) of this section.

Â Â Â Â Â  (b) A taxpayer who does not own a controlling interest in a business with respect to which an event occurs requiring recognition of gain as described in subsection (1)(a), (b) and (c) of this section may continue to defer gain by timely filing a declaration of intent to reinvest as described in ORS 316.877.

Â Â Â Â Â  (c) If a qualified investment fund fails to divest itself of the fundÂs interests in a disqualified business activity within the 12-month period described in subsection (2) of this section, the deferred gain that is required to be recognized by subsection (2) of this section shall be added to federal taxable income for the tax year in which expires the 12-month period for divestment. [1995 c.809 Â§7]

Â Â Â Â Â  316.880 [1953 c.304 Â§113; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.881
Sale
or disposition of reinvestment interest; period for assessment of deficiency; failure to reinvest after declaration filed. (1) If a taxpayer sells or otherwise disposes of a qualified business interest or qualified business asset, the statutory period prescribed in ORS 314.410 for assessing a deficiency attributable to any part of the gain deferred under ORS 316.873 to 316.884 shall not expire prior to the expiration of three years after the latest of the following dates:

Â Â Â Â Â  (a) The date of receipt by the Department of Revenue of the statement described in ORS 316.877 (2).

Â Â Â Â Â  (b) The date of receipt by the department of a statement from the taxpayer declaring an intent not to reinvest.

Â Â Â Â Â  (c) The date that is six months after the date of sale or disposition resulting in possible deferred gain.

Â Â Â Â Â  (2) Any gain deferred under ORS 316.873 to 316.884 that is later required to be added to federal taxable income under ORS 316.873 to 316.884 shall be added to federal taxable income for the tax year in which the event causing the addition occurs. Any deficiency attributable to any portion of deferred gain may be assessed before the expiration of the latest date described under subsection (1) of this section.

Â Â Â Â Â  (3) A taxpayer who files a declaration of intent to reinvest but fails to reinvest as required by ORS 316.874 shall be liable for unpaid taxes on the deferred amount and for interest at the rate established under ORS 305.220 for deficiencies from the date that the tax on the deferred gain would have been due had the declaration not been filed to the date of payment. [1995 c.809 Â§8]

Â Â Â Â Â  316.882 Death or disability; election of successor related party to continue deferral; basis upon death if deferral not continued. (1) If, on account of death or disability of the taxpayer, a related party succeeds to a qualified business interest, interest in a qualified investment fund or qualified business asset upon the acquisition of which gain was deferred under ORS 316.873 to 316.884, then at the election of the related party, the death or disability of the taxpayer shall not result in the addition to federal taxable income of the deferred gain.

Â Â Â Â Â  (2) The related party who succeeds to the qualified business interest, interest in a qualified investment fund or qualified business asset may dispose of the interest or asset without addition of the deferred gain to federal taxable income if the requirements of reinvestment and other requirements of ORS 316.873 to 316.884 are met.

Â Â Â Â Â  (3) If a taxpayer dies, and the death does not result in the addition of the deferred gain to federal taxable income because of an election under this section, at the time the deferred gain is added to federal taxable income, the amount of gain shall be determined using the basis that the deceased taxpayer had in the qualified business interest, qualified investment fund or qualified business asset. [1995 c.809 Â§9]

Â Â Â Â Â  316.883 Rules for ORS 316.873 to 316.884; adoption by Department of Revenue. The Department of Revenue may adopt rules under ORS 316.873 to 316.884 including rules that define what constitutes an interim holding of investment property by a qualified investment fund and an incidental holding of investment property by a qualified business activity or a qualified investment fund. [1995 c.809 Â§10]

Â Â Â Â Â  Note: Section 11, chapter 809, Oregon Laws 1995, provides:

Â Â Â Â Â  Sec. 11. (1) Sections 2 to 10 of this Act [316.873 to 316.883] apply to gain incurred from the sale or other disposition of a capital asset in tax years beginning on or after January 1, 1997, and to investments in qualified business interests, qualified investment funds or qualified business assets that occur on or before December 31, 1999.

Â Â Â Â Â  (2)(a) The Department of Revenue, in conjunction with the Economic and Community Development Department and the Legislative Revenue Officer, shall prepare a report regarding the economic impact of sections 2 to 10 of this Act and shall present the report to those committees of the Seventieth Legislative Assembly to which revenue matters are assigned. The purpose of the report is to analyze the job creation and tax implications of sections 2 to 10 of this Act.

Â Â Â Â Â  (b) The confidentiality requirements applicable to tax returns and the information contained therein shall not be applicable to the Economic and Community Development Department and the Legislative Revenue Officer for purposes of preparing the report described in paragraph (a) of this subsection. [1995 c.809 Â§11]

Â Â Â Â Â  316.884 Deferral of gain for tax years beginning in 1996; applicability of ORS 316.873 to 316.884; modifications. (1) For gain incurred from the sale or other disposition of a capital asset in tax years beginning on or after January 1, 1996, and before January 1, 1997, ORS 316.873 to 316.884 apply, as modified by this section.

Â Â Â Â Â  (2) A taxpayer may defer recognition of gain on the sale or other disposition of a capital asset as provided for under ORS 316.874 (2), except that the reinvestment must be in a qualified business interest or a qualified business asset.

Â Â Â Â Â  (3) Recognition of gain may be deferred under this section only if the taxpayerÂs reinvestment:

Â Â Â Â Â  (a) Consists of a qualified business interest in a C corporation; or

Â Â Â Â Â  (b) Relates to a qualified business activity in which the taxpayer materially participates, as that term is defined in section 469 of the Internal Revenue Code and the regulations thereunder.

Â Â Â Â Â  (4) For purposes of calculating the amount of gain that shall be considered to be reinvested under this section, ORS 316.874 (2) shall not apply and the amount of gain that shall be considered to be reinvested shall be the lesser of:

Â Â Â Â Â  (a) The amount of the gain incurred from the sale or other disposition of a capital asset by the taxpayer; or

Â Â Â Â Â  (b) The amount of the reinvestment. [1995 c.809 Â§12]

Â Â Â Â Â  316.885 [1953 c.304 Â§114; repealed by 1969 c.493 Â§99]

Â Â Â Â Â  316.970 Effect of chapter 493,
Oregon
Laws 1969. This chapter is intended to supersede any conflicting provisions of law in effect on August 22, 1969, to the extent of such conflict. [Formerly 316.802]

PENALTIES

Â Â Â Â Â  316.990 [1953 c.304 Â§115; repealed by 1957 c.632 Â§1 (314.991 enacted in lieu of 316.990 and 317.990)]

Â Â Â Â Â  316.992 Penalty for filing incorrect return that is based on frivolous position or is intended to delay or impede administration; appeal. (1) The Department of Revenue shall assess a penalty of $250 against any individual who files what purports to be a return of the tax imposed by this chapter but which:

Â Â Â Â Â  (a) Does not contain information on which the substantial correctness of the self-assessment may be judged; or

Â Â Â Â Â  (b) Contains information that on its face indicates that the self-assessment is substantially incorrect.

Â Â Â Â Â  (2) A penalty may be imposed under subsection (1) of this section only if the conduct referred to in subsection (1) of this section is due to:

Â Â Â Â Â  (a) A position which is frivolous; or

Â Â Â Â Â  (b) An intention, apparent on the face of the purported return, to delay or impede the administration of the income tax laws of this state.

Â Â Â Â Â  (3) The penalty imposed under this section is in addition to any other penalty imposed by law. Any person against whom a penalty is assessed under this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the department may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430.

Â Â Â Â Â  (4) If an assessment of tax due for the taxable year with respect to which a penalty is imposed under this section is under appeal at the same time that an appeal is filed under this subsection, the tax court may consolidate the appeals into a single proceeding.

Â Â Â Â Â  (5) As used in this section, Âa position which is frivolousÂ includes, but is not limited to:

Â Â Â Â Â  (a) Reference to a spurious constitutional argument;

Â Â Â Â Â  (b) Reliance on a Âgold standardÂ or Âwar taxÂ deduction;

Â Â Â Â Â  (c) An argument that wages or salary are not includable in taxable income;

Â Â Â Â Â  (d) An argument that the Sixteenth Amendment to the United States Constitution was not properly adopted; or

Â Â Â Â Â  (e) An argument that Âunenfranchised, sovereign, freemen or natural personsÂ are not subject to the tax laws. [1987 c.843 Â§11; 1995 c.650 Â§39]

_______________



Chapter 317

Chapter 317 Â Corporation Excise Tax

2007 EDITION

CORPORATION EXCISE TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

317.005Â Â Â Â  Short title

317.010Â Â Â Â  Definitions

317.013Â Â Â Â  Adoption of parts of Internal Revenue Code and application of federal laws and regulations

317.018Â Â Â Â  Statement of purpose

317.019Â Â Â Â  Application of Payment-in-kind Tax Treatment Act of 1983

317.025Â Â Â Â  Omission of previously enacted savings clauses from Oregon Revised Statutes

317.030Â Â Â Â  Effect of chapter

317.035Â Â Â Â  Effect of subsequent repeal of chapter

317.038Â Â Â Â  Computation of
Oregon
taxable history

IMPOSITION OF TAX

317.056Â Â Â Â  Financial corporations; applicable taxes

317.057Â Â Â Â  Exemption of certain out-of-state financial institutions from tax; exception

317.061Â Â Â Â  Tax rate

317.063Â Â Â Â  Tax rate imposed on certain long-term capital gain from farming; requirements

317.067Â Â Â Â  Tax on homeowners association income

317.070Â Â Â Â  Tax on centrally assessed, mercantile, manufacturing and business corporations

317.080Â Â Â Â  Exempt corporations

317.090Â Â Â Â  Minimum tax

317.092Â Â Â Â  Exemption of payments to tenant of manufactured dwelling park upon termination of rental agreement

CREDITS

(Generally)

317.097Â Â Â Â  Lending institution loans for housing

317.111Â Â Â Â  Weatherization loan interest; commercial lending institutions

317.112Â Â Â Â  Energy conservation loans to residential fuel oil customers or wood heating residents; rules

317.115Â Â Â Â  Alternative fuel vehicle fueling stations

317.122Â Â Â Â  Insurers; amounts paid for certain taxes and assessments

(Temporary provisions relating to mile-based or time-based motor vehicle insurance are compiled as notes following ORS 317.122)

(Long Term Enterprise Zones)

317.124Â Â Â Â  Long term enterprise zone facilities

317.125Â Â Â Â  Other tax credits limited; exception

317.127Â Â Â Â  Long Term Enterprise Zone Fund

317.129Â Â Â Â  Tax payments of long term enterprise zone facilities credit claimants

317.131Â Â Â Â  Distribution of funds to local governments

(Farmworker Housing)

317.147Â Â Â Â  Farmworker housing loans; credit transfers; rules

(Education and Research)

317.151Â Â Â Â  Contributions of computers or scientific equipment for research to educational organizations

317.152Â Â Â Â  Qualified research activities credit

317.153Â Â Â Â  Qualified research activities; election between credits; rules

317.154Â Â Â Â  Alternative qualified research activities credit

DISSOLUTION OF TAXPAYER

317.190Â Â Â Â  Effect on reporting income

317.195Â Â Â Â  Effect on deductions allowed

MODIFICATIONS TO TAXABLE INCOME

317.259Â Â Â Â  Modifications generally

317.267Â Â Â Â  Dividends received by corporation from certain other corporations

317.273Â Â Â Â  Dividend income received by domestic corporation from certain foreign corporations

317.283Â Â Â Â  Nonrecognition of transactions with related domestic international sales corporation

317.286Â Â Â Â  Nonrecognition of transactions with related foreign sales corporation

317.303Â Â Â Â  Deduction or adjustment for certain federal credits

317.304Â Â Â Â  Addition for unused qualified business credits

317.307Â Â Â Â  Reduction for charitable contribution deduction under federal law; subtraction

317.309Â Â Â Â  Interest and dividends received from obligations of state or political subdivision

317.310Â Â Â Â  Balance in bad debt reserve of financial institution which has changed from reserve method to specific charge-off method of accounting

317.311Â Â Â Â  Application of section 243 of Tax Reform Act of 1986

317.312Â Â Â Â  Federal depreciation expenses of certain health care service contractors

317.314Â Â Â Â  Taxes on net income or profits imposed by any state or foreign country; nondeductible taxes and license fees; taxes paid to foreign country for certain income

317.319Â Â Â Â  Capital Construction Fund; deferred income; nonqualified withdrawals

317.322Â Â Â Â  Addition of long term care insurance premiums if credit is claimed

317.327Â Â Â Â  Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property; rules

317.329Â Â Â Â  Basis for stock acquisition

317.344Â Â Â Â  Net operating loss carryback and carryover

317.349Â Â Â Â  Transaction treated as lease purchase under federal law

317.351Â Â Â Â  ORS 317.349 not applicable to finance leases

317.356Â Â Â Â  Basis on disposition of asset; adjustments to reflect depreciation, depletion, other cost recovery, federal credits and other differences in
Oregon
and federal basis

317.362Â Â Â Â  Reversal of effect of gain or loss in case of timber, coal, domestic iron ore

317.374Â Â Â Â  Depletion

317.379Â Â Â Â  Exemption of income from exercise of Indian fishing rights

317.383Â Â Â Â  Underground storage tank pollution prevention or essential services grant

317.386Â Â Â Â  Energy conservation payments exempt

317.388Â Â Â Â  Claim of right income repayment adjustment when credit is claimed

317.391Â Â Â Â  Small city business development exemption

317.394Â Â Â Â  Qualifying film production labor rebates

317.398Â Â Â Â  Qualified production activities income

317.401Â Â Â Â  Addition for federal prescription drug plan subsidies excluded for federal tax purposes

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks are compiled as notes following ORS 317.401)

317.476Â Â Â Â  Net losses of prior years

317.478Â Â Â Â  Pre-change and built-in losses

317.479Â Â Â Â  Limitation on use of preacquisition losses to offset built-in gain

317.485Â Â Â Â  Loss carryforward after reorganization; construction

317.488Â Â Â Â  Qualified donations and sales to educational institutions

RETURNS AND PAYMENT OF TAX

317.504Â Â Â Â  Date return considered filed or advance payment considered made

317.510Â Â Â Â  Requiring additional reports and information

FOREIGN INCOME; DOMESTIC INTERNATIONAL SALES CORPORATIONS; INSURERS

317.625Â Â Â Â  Income from sources without the
United States

317.635Â Â Â Â  Domestic international sales corporation

317.650Â Â Â Â  Insurers; depreciation and basis provisions; confidentiality of returns; calendar year filing of returns required

317.655Â Â Â Â  Taxable income of insurer; computation; exclusion for certain life insurance or annuity accounts

317.660Â Â Â Â  Allocation of net income where insurer has both in-state and out-of-state business

317.665Â Â Â Â
Oregon
net losses of insurer in prior years

UNITARY TAX

317.705Â Â Â Â  Definitions

317.710Â Â Â Â  Corporation tax return requirements

317.713Â Â Â Â  Group losses as offset to income of subsidiary paying preferred dividends

317.715Â Â Â Â  Tax return of corporation in affiliated group making consolidated federal return

317.720Â Â Â Â  Computation of taxable income; excess loss accounts

317.725Â Â Â Â  Adjustments to prevent double taxation or deduction; rules

DISPOSITION OF REVENUE

317.850Â Â Â Â  Disposition of revenue

UNRELATED BUSINESS INCOME OF CERTAIN EXEMPT CORPORATIONS

317.920Â Â Â Â  Tax imposed on unrelated business income of certain exempt corporations

317.930Â Â Â Â  Exceptions and limitations

317.950Â Â Â Â  Assessment of deficiency

PENALTIES

317.991Â Â Â Â  Civil penalty; noncompliance with ORS 317.097 relating to credit for housing rehabilitation loans

GENERAL PROVISIONS

Â Â Â Â Â  317.005 Short title. This chapter may be cited as the Corporation Excise Tax Law. [Amended by 2005 c.94 Â§83]

Â Â Â Â Â  317.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCentrally assessed corporationÂ means every corporation the property of which is assessed by the Department of Revenue under ORS 308.505 to 308.665.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3)(a) ÂConsolidated federal returnÂ means the return permitted or required to be filed by a group of affiliated corporations under section 1501 of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂConsolidated state returnÂ means the return required to be filed under ORS 317.710 (5).

Â Â Â Â Â  (4) ÂDoing businessÂ means any transaction or transactions in the course of its activities conducted within the state by a national banking association, or any other corporation; provided, however, that a foreign corporation whose activities in this state are confined to purchases of personal property, and the storage thereof incident to shipment outside the state, shall not be deemed to be doing business unless such foreign corporation is an affiliate of another foreign or domestic corporation which is doing business in Oregon. Whether or not corporations are affiliated shall be determined as provided in section 1504 of the Internal Revenue Code.

Â Â Â Â Â  (5) ÂExcise taxÂ means a tax measured by or according to net income imposed upon national banking associations, all other banks, and financial, centrally assessed, mercantile, manufacturing and business corporations for the privilege of carrying on or doing business in this state.

Â Â Â Â Â  (6) ÂFinancial institutionÂ or Âfinancial corporationÂ means a bank or trust company organized under ORS chapter 707, national banking association or production credit association organized under federal statute, building and loan association, savings and loan association, mutual savings bank, and any other corporation whose principal business is in direct competition with national and state banks.

Â Â Â Â Â  (7) ÂInternal Revenue Code,Â except where the Legislative Assembly has provided otherwise, refers to the laws of the United States or to the Internal Revenue Code as they are amended and in effect:

Â Â Â Â Â  (a) On December 31, 2006; or

Â Â Â Â Â  (b) If related to the definition of taxable income, as applicable to the tax year of the taxpayer.

Â Â Â Â Â  (8) ÂOregon taxable incomeÂ means taxable income, less the deduction allowed under ORS 317.476, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

Â Â Â Â Â  (9) Â
Oregon
net lossÂ means taxable loss, except as otherwise provided with respect to insurers in subsection (11) of this section and ORS 317.650 to 317.665.

Â Â Â Â Â  (10) ÂTaxable income or lossÂ means the taxable income or loss determined, or in the case of a corporation for which no federal taxable income or loss is determined, as would be determined, under chapter 1, Subtitle A of the Internal Revenue Code and any other laws of the United States relating to the determination of taxable income or loss of corporate taxpayers, with the additions, subtractions, adjustments and other modifications as are specifically prescribed by this chapter except that in determining taxable income or loss for any year, no deduction under ORS 317.476 or 317.478 and section 45b, chapter 293, Oregon Laws 1987, shall be allowed. If the corporation is a corporation to which ORS 314.280 or 314.605 to 314.675 (requiring or permitting apportionment of income from transactions or activities carried on both within and without the state) applies, to derive taxable income or loss, the following shall occur:

Â Â Â Â Â  (a) From the amount otherwise determined under this subsection, subtract nonbusiness income, or add nonbusiness loss, whichever is applicable.

Â Â Â Â Â  (b) Multiply the amount determined under paragraph (a) of this subsection by the
Oregon
apportionment percentage defined under ORS 314.280, 314.650 or 314.670, whichever is applicable. The resulting product shall be
Oregon
apportioned income or loss.

Â Â Â Â Â  (c) To the amount determined as
Oregon
apportioned income or loss under paragraph (b) of this subsection, add nonbusiness income allocable entirely to
Oregon
under ORS 314.280 or 314.625 to 314.645, or subtract nonbusiness loss allocable entirely to
Oregon
under ORS 314.280 or 314.625 to 314.645. The resulting figure is Âtaxable income or lossÂ for those corporations carrying on taxable transactions or activities both within and without
Oregon
.

Â Â Â Â Â  (11) As used in ORS 317.122 and 317.650 to 317.665, Â insurerÂ means any domestic, foreign or alien insurer as defined in ORS 731.082 and any interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange. However, ÂinsurerÂ does not include title insurers or health care service contractors operating pursuant to ORS 750.005 to 750.095. [Amended by 1953 c.385 Â§9; 1959 c.631 Â§1; 1963 c.571 Â§1; subsection (18) enacted as 1969 c.600 Â§2; 1975 c.368 Â§4; 1977 c.866 Â§2; 1983 c.162 Â§3; 1984 c.1 Â§5; 1985 c.802 Â§20; 1987 c.293 Â§31; 1989 c.625 Â§15; 1991 c.457 Â§8; 1993 c.726 Â§38; 1995 c.556 Â§12; 1995 c.786 Â§12; 1997 c.154 Â§49; 1997 c.839 Â§26; 1999 c.224 Â§8; 2001 c.660 Â§46; 2003 c.77 Â§19; 2005 c.832 Â§31; 2007 c.614 Â§14]

Â Â Â Â Â  317.013 Adoption of parts of Internal Revenue Code and application of federal laws and regulations. (1) Those portions of the Internal Revenue Code, and any other laws of the
United States
pertaining to the determination of taxable income of corporate taxpayers, are adopted by reference as a part of this chapter. Those portions of the Internal Revenue Code and other laws of the
United States
have full force and effect under this chapter unless modified by other provisions of this chapter.

Â Â Â Â Â  (2) Insofar as is practicable in the administration of this chapter, the Department of Revenue shall apply and follow the administrative and judicial interpretations of the federal income tax law. When a provision of the federal income tax law is the subject of conflicting opinions by two or more federal courts, the department shall follow the rule observed by the United States Commissioner of Internal Revenue until the conflict is resolved. Nothing contained in this section limits the right or duty of the department to audit the return of any taxpayer or to determine any fact relating to the tax liability of any taxpayer.

Â Â Â Â Â  (3) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section refer to rules or regulations prescribed by the Secretary of the Treasury, they are regarded as rules adopted by the department under and in accord with the provisions of this chapter, whenever they are prescribed or amended.

Â Â Â Â Â  (4)(a) When portions of the Internal Revenue Code incorporated by reference as provided in subsection (1) of this section are later corrected by an Act or Title within an Act of the United States Congress designated as an Act or Title making technical corrections, then notwithstanding the date that the Act or Title becomes law, those portions of the Internal Revenue Code, as so corrected, shall be the portions of the Internal Revenue Code incorporated by reference as provided in this section or ORS 317.010 or 317.018 and shall take effect, unless otherwise indicated by the Act or Title (in which case the provisions shall take effect as indicated in the Act or Title) as if originally included in the Act being technically corrected. If, on account of this subsection, any adjustment is required to an
Oregon
return that would otherwise be prevented by operation of law or rule, the adjustment shall be made, notwithstanding any law or rule to the contrary, in the manner provided under ORS 314.135.

Â Â Â Â Â  (b) As used in this subsection, ÂAct or TitleÂ includes any subtitle, division or other part of an Act or Title. [1983 c.162 Â§11; 1984 c.1 Â§6; 1985 c.802 Â§32; 1987 c.293 Â§32; 1997 c.839 Â§27; 2003 c.77 Â§20]

Â Â Â Â Â  317.015 [Repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  317.016 [1967 c.274 Â§Â§2,3,5; 1975 c.705 Â§10; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.017 [1985 c.802 Â§48; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  317.018 Statement of purpose. It is the intent of the Legislative Assembly:

Â Â Â Â Â  (1) To make the Oregon corporate excise tax law, insofar as it relates to the measurement of taxable income, identical to the provisions of the federal Internal Revenue Code, as in effect and applicable for the tax year of the taxpayer, to the end that taxable income of a corporation for Oregon purposes is the same as it is for federal income tax purposes, subject to OregonÂs jurisdiction to tax, and subject to the additions, subtractions, adjustments and modifications contained in this chapter.

Â Â Â Â Â  (2) To achieve the results desired under subsection (1) of this section by application of the various provisions of the federal Internal Revenue Code relating to the definitions for corporations, of income, deductions, accounting methods, accounting periods, taxation of corporations, basis and other pertinent provisions relating to gross income. It is not the intent of the Legislative Assembly to adopt federal Internal Revenue Code provisions dealing with the computation of tax, tax credits or any other provisions designed to mitigate the amount of tax due.

Â Â Â Â Â  (3) To impose on each corporation doing business within this state an excise tax for the privilege of carrying on or doing that business measured by its federal taxable income as adjusted in this chapter. [1983 c.162 Â§2; 1984 c.1 Â§7; 1985 c.802 Â§21; 1987 c.293 Â§33; 1989 c.625 Â§16; 1991 c.457 Â§9; 1993 c.726 Â§39; 1995 c.556 Â§13; 1997 c.839 Â§28]

Â Â Â Â Â  317.019 Application of Payment-in-kind Tax Treatment Act of 1983. The Payment-in-kind Tax Treatment Act of 1983 (P.L. 98-4, as amended by section 1061 of P.L. 98-369) shall apply in deriving
Oregon
taxable income under this chapter, notwithstanding that the Act is not part of the Internal Revenue Code. [1985 c.802 Â§44]

Â Â Â Â Â  317.020 [Repealed by 1957 c.632 Â§1 (314.075 and 314.080 enacted in lieu of 316.025, 316.030, 317.015 and 317.020)]

Â Â Â Â Â  317.021 [1985 c.802 Â§60; 1987 c.293 Â§34; renumbered 314.031 in 1993]

Â Â Â Â Â  317.022 [1983 c.162 Â§41; 1984 c.1 Â§8; repealed by 2005 c.94 Â§84]

Â Â Â Â Â  317.025 Omission of previously enacted savings clauses from
Oregon
Revised Statutes. The omission from the Oregon Revised Statutes of those statutes which were part of Acts amending the statutes that constitute the source of this chapter and which provided savings clauses for the statutes amended, is not intended as a repeal of them. Such statutes shall, in so far as they are applicable, continue to be so applicable.

Â Â Â Â Â  317.030 Effect of chapter. Nothing in this chapter shall be construed to repeal the present capital stock tax or annual corporation license fee otherwise provided for by law.

Â Â Â Â Â  317.035 Effect of subsequent repeal of chapter. In the event of repeal of this chapter, unless otherwise specifically provided in the repeal, this chapter shall remain in full force for the assessment, imposition and collection of the tax and all interest, penalty or forfeitures which have accrued or may accrue in relation to any such tax for the calendar year in which the tax is repealed.

Â Â Â Â Â  317.038 Computation of
Oregon
taxable history. (1) Nothing contained in this chapter shall be construed to require a corporation to include an item of income, or to permit a corporation to deduct an expense item, more than once in computing
Oregon
taxable income.

Â Â Â Â Â  (2) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from taking into account a deduction or a loss to which it otherwise would be entitled.

Â Â Â Â Â  (3) The changes to the corporate excise and income tax laws by chapter 162, Oregon Laws 1983, shall not be applied to preclude a corporation from including income which it otherwise would be required to include. [1983 c.162 Â§40; 1985 c.802 Â§21e]

Â Â Â Â Â  317.045 [1989 c.625 Â§19; repealed by 1991 c.457 Â§24]

Â Â Â Â Â  317.055 [Amended by 1957 c.607 Â§1; subsection (2) of 1961 Replacement Part derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; 1963 c.571 Â§2; repealed by 1975 c.368 Â§8]

IMPOSITION OF TAX

Â Â Â Â Â  317.056 Financial corporations; applicable taxes. Except as otherwise required by federal law, every financial corporation located within this state shall be subject to county, city, district, political subdivision and all other local taxes imposed generally on a nondiscriminatory basis throughout the jurisdiction of the taxing authority, at the same rates and in all respects in the same manner and to the same extent as are mercantile, manufacturing and business corporations, and shall pay annually to the state an excise tax according to or measured by its Oregon taxable income, to be computed in the manner provided by this chapter at the rate provided in ORS 317.061. [1975 c.368 Â§3; 1983 c.162 Â§4; 1999 c.21 Â§43]

Â Â Â Â Â  317.057 Exemption of certain out-of-state financial institutions from tax; exception. (1) As used in this section:

Â Â Â Â Â  (a) ÂExtranational institutionÂ has the meaning given that term in ORS 706.008;

Â Â Â Â Â  (b) ÂForeign associationÂ means a foreign association as defined in ORS 722.004 or a federal association as defined in ORS 722.004, the home state of which is a state other than Oregon; and

Â Â Â Â Â  (c) ÂOut-of-state bankÂ has the meaning given that term in ORS 706.008.

Â Â Â Â Â  (2) Except as provided in this section and ORS 713.300, an out-of-state bank, extranational institution or foreign association described in ORS 713.300, that engages in activities authorized under ORS 713.300, is not subject to any tax, license fee or charge for the privilege of doing business in this state or to any tax measured by net or gross income.

Â Â Â Â Â  (3) If the out-of-state bank, extranational institution or foreign association acquires any property given as security for a mortgage or trust deed, all income accruing to the out-of-state bank, extranational institution or foreign association solely from the ownership, sale or other disposition of such property is subject to taxation in the same manner and on the same basis as income of corporations doing business in this state. [1999 c.30 Â§2]

Â Â Â Â Â  317.060 [Amended by 1957 c.607 Â§2; subsection (2) of 1961 Replacement Part derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; 1963 c.571 Â§3; repealed by 1975 c.368 Â§8]

Â Â Â Â Â  317.061 Tax rate. The rate of the tax imposed by and computed under this chapter is six and six-tenths percent. [1975 c.368 Â§2; 1983 c.162 Â§5; 1987 c.293 Â§34a]

Â Â Â Â Â  317.063 Tax rate imposed on certain long-term capital gain from farming; requirements. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmingÂ means:

Â Â Â Â Â  (A) Raising, harvesting and selling crops;

Â Â Â Â Â  (B) Feeding, breeding, managing or selling livestock, poultry, fur-bearing animals or honeybees or the produce thereof;

Â Â Â Â Â  (C) Dairying and selling dairy products;

Â Â Â Â Â  (D) Stabling or training equines, including but not limited to providing riding lessons, training clinics and schooling shows;

Â Â Â Â Â  (E) Propagating, cultivating, maintaining or harvesting aquatic species and bird and animal species to the extent allowed by the rules adopted by the State Fish and Wildlife Commission;

Â Â Â Â Â  (F) On-site constructing and maintaining equipment and facilities used for the activities described in this subsection;

Â Â Â Â Â  (G) Preparing, storing or disposing of, by marketing or otherwise, the products or by-products raised for human or animal use on land employed in activities described in this subsection; or

Â Â Â Â Â  (H) Any other agricultural or horticultural activity or animal husbandry, or any combination of these activities, except that ÂfarmingÂ does not include growing and harvesting trees of a marketable species other than growing and harvesting cultured Christmas trees or certain hardwood timber described in ORS 321.267 (3) or 321.824 (3).

Â Â Â Â Â  (b) ÂSection 1231 gainÂ has the meaning given that term in section 1231 of the Internal Revenue Code.

Â Â Â Â Â  (2) Notwithstanding ORS 317.061, taxable income that consists of net long-term capital gain shall be subject to tax under this chapter at a rate of five percent if all of the following conditions apply:

Â Â Â Â Â  (a) The gain is:

Â Â Â Â Â  (A) Derived from the sale or exchange of capital assets consisting of ownership interests in a corporation, partnership or other entity in which, prior to the sale or exchange, the taxpayer owned at least a 10 percent ownership interest; or

Â Â Â Â Â  (B) Section 1231 gain.

Â Â Â Â Â  (b) The property that was sold or exchanged consisted of:

Â Â Â Â Â  (A) Ownership interests in a corporation, partnership or other entity that is engaged in the trade or business of farming; or

Â Â Â Â Â  (B) Property that is predominantly used in the trade or business of farming.

Â Â Â Â Â  (c) The sale or exchange is to a person who is not related to the taxpayer under section 267 of the Internal Revenue Code.

Â Â Â Â Â  (d) The sale or exchange constitutes a substantially complete termination of all of the taxpayerÂs ownership interests in a trade or business that is engaged in farming or a substantially complete termination of all of the taxpayerÂs ownership interests in property that is employed in the trade or business of farming.

Â Â Â Â Â  (3) If the taxpayer has net long-term capital gain derived in part from the sale or exchange of property described in subsection (2)(b) of this section and in part from the sale or exchange of all other property, the net long-term capital gain that is subject to tax under this section shall be determined as follows:

Â Â Â Â Â  (a) Compute the net long-term capital gain derived from all property described in subsection (2)(b) of this section that was sold or exchanged during the tax year.

Â Â Â Â Â  (b) Compute the net capital gain or loss from the sale or exchange of all other property during the tax year.

Â Â Â Â Â  (c) If the amount determined under paragraph (b) of this subsection is a net capital gain, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection.

Â Â Â Â Â  (d) If the amount determined under paragraph (b) of this subsection is a net capital loss, the gain that is subject to tax under subsection (2) of this section shall be the amount determined under paragraph (a) of this subsection minus the amount determined under paragraph (b) of this subsection. [2001 c.545 Â§4; 2003 c.454 Â§124; 2003 c.621 Â§99a]

Â Â Â Â Â  317.065 [Repealed by 1975 c.368 Â§8]

Â Â Â Â Â  317.066 [1977 c.597 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.067 Tax on homeowners association income. (1) A tax is hereby imposed for each taxable year on the homeowners association taxable income of every homeowners association at the rate provided in ORS 317.061 and as though the homeowners association were a corporation.

Â Â Â Â Â  (2) As used in this section, Âhomeowners associationÂ has the meaning given that term in section 528(c) of the Internal Revenue Code. [1977 c.597 Â§3; 1983 c.162 Â§6; 1999 c.21 Â§44; 1999 c.90 Â§22a]

Â Â Â Â Â  317.070 Tax on centrally assessed, mercantile, manufacturing and business corporations. Every centrally assessed corporation, the property of which is assessed by the Department of Revenue under ORS 308.505 to 308.665, and every mercantile, manufacturing and business corporation doing business within this state, except as provided in ORS 317.080 and 317.090, shall annually pay to this state, for the privilege of carrying on or doing business by it within this state, an excise tax according to or measured by its Oregon taxable income, to be computed in the manner provided by this chapter, at the rate provided in ORS 317.061. [Amended by 1957 c.607 Â§3; 1957 c.709 Â§1; subsection (3) of 1963 Replacement Part derived from 1957 c.607 Â§11; 1957 c.709 Â§2 and 1957 s.s. c.5 Â§1; 1959 c.631 Â§2; 1963 c.627 Â§22 (referred and rejected); 1965 c.322 Â§1; 1965 c.544 Â§1; 1971 c.247 Â§1; 1975 c.368 Â§5; 1977 c.866 Â§3; 1982 1 c.16 Â§11; 1983 c.162 Â§7; 1985 c.565 Â§55; 1997 c.154 Â§50; 1999 c.21 Â§45; 1999 c.60 Â§1]

Â Â Â Â Â  317.071 [1977 c.887 Â§8; 1981 c.778 Â§40; 1981 c.894 Â§30; renumbered 317.111]

Â Â Â Â Â  317.072 [1967 c.592 Â§9; 1969 c.340 Â§3; 1973 c.831 Â§9; 1977 c.795 Â§12; 1977 c.866 Â§11; 1981 c.408 Â§2; 1983 c.637 Â§7; renumbered 317.116]

Â Â Â Â Â  317.073 [1959 c.631 Â§6; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  317.074 [1955 c.592 Â§2; 1957 c.607 Â§4; subsection (5) derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; repealed by 1969 c.520 Â§49]

Â Â Â Â Â  317.075 [Repealed by 1955 c.592 Â§4]

Â Â Â Â Â  317.076 [1969 c.600 Â§9; renumbered 317.122]

Â Â Â Â Â  317.077 [1977 c.839 Â§10; 1979 c.439 Â§2; renumbered 317.128]

Â Â Â Â Â  317.078 [1969 c.600 Â§5; 1983 c.162 Â§35; renumbered 317.650]

Â Â Â Â Â  317.080 Exempt corporations. The following corporations are exempt from the taxes imposed by this chapter:

Â Â Â Â Â  (1) Organizations described in subsection (c) and subsection (j) of section 501 of the Internal Revenue Code unless the exemption is denied under subsection (h), (i) or (m) of section 501 or under section 502, 503 or 505 of the Internal Revenue Code.

Â Â Â Â Â  (2) Organizations described in section 501(d) of the Internal Revenue Code, unless the exemption is denied under section 502 or 503 of the Internal Revenue Code.

Â Â Â Â Â  (3) Organizations described in section 501(e) of the Internal Revenue Code.

Â Â Â Â Â  (4) Organizations described in section 501(f) of the Internal Revenue Code.

Â Â Â Â Â  (5) Charitable risk pools described in section 501(n) of the Internal Revenue Code.

Â Â Â Â Â  (6) Organizations described in section 521 of the Internal Revenue Code.

Â Â Â Â Â  (7) Qualified state tuition programs described in section 529 of the Internal Revenue Code.

Â Â Â Â Â  (8) Foreign or alien insurance companies, but only with respect to the underwriting profit derived from writing wet marine and transportation insurance subject to tax under ORS 731.824 and 731.828.

Â Â Â Â Â  (9) Corporations, organized and operated primarily for the purpose of furnishing permanent residential, recreational and social facilities primarily for elderly persons, which:

Â Â Â Â Â  (a) Are corporations not for profit, authorized to transact business in this state pursuant to ORS chapter 65 or any statute repealed by chapter 580, Oregon Laws 1959;

Â Â Â Â Â  (b) Receive not less than 95 percent of their operating gross income (excluding any investment income) solely from payments for living, medical, recreational, and social services and facilities, paid by or on behalf of the elderly persons using the facilities of such corporation;

Â Â Â Â Â  (c) Permit no part of their net earnings to inure to the benefit of any private stockholder or individual; and

Â Â Â Â Â  (d) Provide in their articles or other governing instrument that, upon dissolution, the assets remaining after satisfying all lawful debts and liabilities shall be distributed to one or more corporations exempt from taxation under this chapter as corporations organized and operated exclusively for religious, charitable, scientific, literary or educational purposes.

Â Â Â Â Â  (10) PeopleÂs utility districts established under ORS chapter 261. [Amended by 1953 c.207 Â§1; 1953 c.653 Â§3; 1955 c.592 Â§5; last sentence of 1959 Replacement Part derived from 1955 c.592 Â§6; 1957 c.553 Â§1; 1959 c.215 Â§1; 1961 c.473 Â§1; subsection (17) enacted as 1961 c.473 Â§2; 1963 c.286 Â§1; 1967 c.359 Â§689; 1969 c.600 Â§11; 1971 c.637 Â§1; 1985 c.802 Â§28a; 1987 c.293 Â§36; 1987 c.838 Â§20; 1989 c.626 Â§9; 1995 c.786 Â§13; 1997 c.839 Â§29]

Â Â Â Â Â  317.083 [1981 c.778 Â§36; renumbered 317.386]

Â Â Â Â Â  317.084 [1987 c.911 Â§8e; repealed by 2005 c.80 Â§7]

Â Â Â Â Â  317.085 [Repealed by 1957 c.607 Â§10]

Â Â Â Â Â  317.087 [1981 c.720 Â§18; renumbered 317.133]

Â Â Â Â Â  317.090 Minimum tax. Each taxpayer named in ORS 317.056 or 317.070 shall pay annually to the state, for the privilege of carrying on or doing business by it within this state, a minimum tax of $10. The minimum tax shall not be apportionable (except in the case of a change of accounting periods), but shall be payable in full for any part of the year during which a corporation is subject to tax. [Amended by 1975 c.368 Â§6]

Â Â Â Â Â  317.092 Exemption of payments to tenant of manufactured dwelling park upon termination of rental agreement. Amounts received by a taxpayer under ORS 90.645 (1) are exempt from the taxes imposed by this chapter. [2007 c.906 Â§14]

Â Â Â Â Â  Note: Section 1, chapter 4, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 1. (1) For a tax year that begins on or after January 1, 2007, and before January 1, 2008, a taxpayer that is a C corporation as defined in ORS 314.730 and that has Oregon sales for the tax year of less than $5 million shall be allowed a credit against taxes that would otherwise be due under ORS chapter 317 or 318 equal to 67 percent of those taxes.

Â Â Â Â Â  (2) As used in this section, Â
Oregon
salesÂ means:

Â Â Â Â Â  (a) If the taxpayer apportions business income under ORS 314.650 to 314.665 for
Oregon
income tax purposes, the total sales of the taxpayer in this state during the tax year, as determined for purposes of ORS 314.665;

Â Â Â Â Â  (b) If the taxpayer does not apportion business income for Oregon income tax purposes, the total sales in this state during the tax year that the taxpayer would have had, as determined for purposes of ORS 314.665, if the taxpayer were required to apportion business income for Oregon income tax purposes; or

Â Â Â Â Â  (c) If the taxpayer apportions business income using a method different from that prescribed by ORS 314.650 to 314.665,
Oregon
sales as defined by the Department of Revenue by rule. [2007 c.4 Â§1]

Â Â Â Â Â  317.095 [1955 c.592 Â§Â§3,6; repealed by 1965 c.479 Â§1 (317.096 enacted in lieu of 317.095)]

Â Â Â Â Â  317.096 [1965 c.479 Â§2 (enacted in lieu of 317.095); repealed by 1983 c.162 Â§57]

CREDITS

(Generally)

Â Â Â Â Â  317.097 Lending institution loans for housing. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed to a lending institution in an amount equal to the difference between:

Â Â Â Â Â  (a) The amount of finance charge charged by the lending institution during the taxable year at an annual rate less than the market rate for a loan that is made before January 1, 2020, that complies with the requirements of this section; and

Â Â Â Â Â  (b) The amount of finance charge that would have been charged during the taxable year by the lending institution for the loan for housing construction, development, acquisition or rehabilitation measured at the annual rate charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for housing construction, development, acquisition or rehabilitation is made.

Â Â Â Â Â  (2) The maximum amount of credit for the difference between the amounts described in subsection (1)(a) and (b) of this section may not exceed four percent of the average unpaid balance of the loan during the tax year for which the credit is claimed.

Â Â Â Â Â  (3) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise, any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (4) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan shall be:

Â Â Â Â Â  (a) Made to an individual or individuals who own the dwelling, participate in an owner-occupied community rehabilitation program and are certified by the local government or its designated agent as having an income level at the time the loan is made of less than 80 percent of the area median income;

Â Â Â Â Â  (b)(A) Made to a qualified borrower;

Â Â Â Â Â  (B) Used to finance construction, development, acquisition or rehabilitation of housing; and

Â Â Â Â Â  (C) Accompanied by a written certification by the Housing and Community Services Department that the:

Â Â Â Â Â  (i) Housing created by the loan is or will be occupied by households earning less than 80 percent of the area median income; and

Â Â Â Â Â  (ii) Full amount of savings from the reduced interest rate provided by the lending institution is or will be passed on to the tenants in the form of reduced housing payments, regardless of other subsidies provided to the housing project;

Â Â Â Â Â  (c)(A) Made to a qualified borrower;

Â Â Â Â Â  (B) Used to finance construction, development, acquisition, or acquisition and rehabilitation of housing consisting of a manufactured dwelling park; and

Â Â Â Â Â  (C) Accompanied by a written certification by the Housing and Community Services Department that the housing will continue to be operated as a manufactured dwelling park during the period for which the tax credit is allowed; or

Â Â Â Â Â  (d)(A) Made to a qualified borrower;

Â Â Â Â Â  (B) Used to finance acquisition, or acquisition and rehabilitation, of housing consisting of a preservation project; and

Â Â Â Â Â  (C) Accompanied by a written certification by the Housing and Community Services Department that the housing preserved by the loan:

Â Â Â Â Â  (i) Is or will be occupied by households earning less than 80 percent of the area median income; and

Â Â Â Â Â  (ii) Has a rent assistance contract with the United States Department of Housing and Urban Development or the United States Department of Agriculture that will be maintained by the qualified borrower.

Â Â Â Â Â  (5) A loan made to refinance a loan that meets the criteria stated in subsection (4) of this section shall be treated the same as a loan that meets the criteria stated in subsection (4) of this section.

Â Â Â Â Â  (6) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan also shall be accompanied by a written certification by the Housing and Community Services Department that:

Â Â Â Â Â  (a) Specifies the period, as determined by the Housing and Community Services Department, during which the loan is eligible for the tax credit under subsection (1) of this section; and

Â Â Â Â Â  (b) States that the loan is within the limitation imposed by subsection (7) of this section.

Â Â Â Â Â  (7)(a) The Housing and Community Services Department may certify loans that are eligible under subsection (4) of this section if the total credits attributable to all loans eligible for credits under subsection (1) of this section and then outstanding do not exceed $13 million for any fiscal year. In making loan certifications, the Housing and Community Services Department shall attempt to distribute the tax credits statewide, but shall concentrate the tax credits in those areas of the state that are determined by the State Housing Council to have the greatest need for affordable housing.

Â Â Â Â Â  (b) The certification under subsection (6) of this section shall state the period for which the credit will be allowed, which may not exceed 20 years.

Â Â Â Â Â  (8) The applicantÂs receipt of a credit under section 42 of the Internal Revenue Code does not affect the credit allowed under this section.

Â Â Â Â Â  (9) A loan meeting the requirements of subsections (4) and (6) of this section may be sold to a qualified assignee with or without the lending institutionÂs retaining servicing of the loan so long as a designated lending institution maintains records annually verified by a loan servicer that establish the amount of tax credit earned by the taxpayer throughout each year of eligibility.

Â Â Â Â Â  (10) As used in this section:

Â Â Â Â Â  (a) ÂAnnual rateÂ means the yearly interest rate specified on the note, and not the annual percentage rate, if any, disclosed to the applicant to comply with the federal Truth in Lending Act.

Â Â Â Â Â  (b) ÂFinance chargeÂ means the total of all interest, loan fees, interest on any loan fees financed by the lending institution, and other charges related to the cost of obtaining credit.

Â Â Â Â Â  (c) ÂLending institutionÂ means any insured institution, as that term is defined in ORS 706.008, any mortgage banking company that maintains an office in this state or any community development corporation that is organized under the Oregon Nonprofit Corporation Law.

Â Â Â Â Â  (d) ÂManufactured dwelling parkÂ has the meaning given that term in ORS 446.003.

Â Â Â Â Â  (e) ÂNonprofit corporationÂ means a corporation that is exempt from income taxes under section 501(c)(3) or (4) of the Internal Revenue Code as amended and in effect on December 31, 2006.

Â Â Â Â Â  (f) ÂPreservation projectÂ means housing that was previously developed as affordable housing with a contract for rent assistance from the United States Department of Housing and Urban Development or the United States Department of Agriculture and that is being acquired by a sponsoring entity.

Â Â Â Â Â  (g) ÂQualified assigneeÂ means any investor participating in the secondary market for real estate loans.

Â Â Â Â Â  (h) ÂQualified borrowerÂ means any borrower that is a sponsoring entity that has a controlling interest in the real property that is financed by the loan described in subsection (4) of this section. Such a controlling interest includes, but is not limited to, a controlling interest in the general partner of a limited partnership that owns the real property.

Â Â Â Â Â  (i) ÂSponsoring entityÂ means a nonprofit corporation, nonprofit cooperative, state governmental entity, local unit of government as defined in ORS 466.706, housing authority or any other person, provided that the person has agreed to restrictive covenants imposed by a nonprofit corporation, nonprofit cooperative, state governmental entity, local unit of government or housing authority.

Â Â Â Â Â  (11) Notwithstanding any other provision of law, a lending institution that is a community development corporation organized under the Oregon Nonprofit Corporation Law may transfer any part or all of any tax credit arising under subsection (1) of this section to one or more other lending institutions that are stockholders or members of the community development corporation or that otherwise participate through the community development corporation in the making of one or more loans that generate the tax credit under subsection (1) of this section.

Â Â Â Â Â  (12) The lending institution shall file an annual statement with the Housing and Community Services Department, specifying that it has conformed with all requirements imposed by law to qualify for this tax credit.

Â Â Â Â Â  (13) The Housing and Community Services Department and the Department of Revenue may adopt rules to carry out the provisions of this section. [1989 c.1045 Â§2; 1991 c.737 Â§1; 1993 c.813 Â§8; 1995 c.746 Â§43; 1997 c.425 Â§1; 1997 c.631 Â§458; 1997 c.839 Â§31; 1999 c.21 Â§46; 1999 c.90 Â§23; 1999 c.857 Â§Â§1,4; 2001 c.660 Â§Â§47,48; 2005 c.476 Â§Â§1,3; 2007 c.843 Â§61]

Â Â Â Â Â  Note: Section 62, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 62. The amendments to ORS 317.097 by section 61 of this 2007 Act apply to tax credit certifications issued on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.843 Â§62]

Â Â Â Â Â  317.098 [1979 c.561 Â§6; 1983 c.162 Â§8; renumbered 317.392]

Â Â Â Â Â  317.099 [1989 c.1071 Â§Â§10,10a; repealed by 1991 c.863 Â§69]

Â Â Â Â Â  317.100 [1979 c.483 Â§2; repealed by 1989 c.626 Â§12]

Â Â Â Â Â  317.102 [1979 c.578 Â§9; 1985 c.749 Â§2; 1987 c.605 Â§2; 1989 c.887 Â§2; 1991 c.714 Â§7; 1991 c.877 Â§24; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  317.103 [1981 c.894 Â§Â§15,16; 1989 c.765 Â§4; 1991 c.457 Â§10; repealed by 1993 c.730 Â§35 (315.356 enacted in lieu of 316.141, 316.142 and 317.103)]

Â Â Â Â Â  317.104 [1979 c.512 Â§14; 1981 c.894 Â§13; 1989 c.765 Â§5; 1991 c.711 Â§7; repealed by 1993 c.730 Â§33 (315.354 enacted in lieu of 316.140 and 317.104)]

Â Â Â Â Â  317.105 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.106 [1985 c.684 Â§14; 1989 c.765 Â§6; 1989 c.958 Â§11; repealed by 1993 c.730 Â§31 (315.324 enacted in lieu of 316.103 and 317.106)]

Â Â Â Â Â  317.110 [Amended by 1953 c.385 Â§9; 1973 c.233 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.111 Weatherization loan interest; commercial lending institutions. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed commercial lending institutions in an amount equal to the difference between:

Â Â Â Â Â  (a) The maximum amount of interest allowed to be charged during the taxable year under section 6b, chapter 887, Oregon Laws 1977, for loans made before November 1, 1981, by the lending institution to space-heating customers for the purpose of financing weatherization services; and

Â Â Â Â Â  (b) The amount of interest which would have been charged during the taxable year by the lending institution for such loans at an annual interest rate which is the lesser of the following:

Â Â Â Â Â  (A) The average interest rate charged by the commercial lending institution for home improvement loans made during the calendar year immediately preceding the year in which the loans for weatherization services are made; or

Â Â Â Â Â  (B) Twelve percent.

Â Â Â Â Â  (2) Any tax credit otherwise allowable under this section which is not used by the taxpayer in a particular year may be carried forward and used in each of the 15 years following the unused tax credit year. However, the entire amount of the unused credit for an unused credit year shall be carried forward to the earliest of the 15 years to which it may be carried.

Â Â Â Â Â  (3) No credit shall be allowed under this section for loans made on or after November 1, 1981. [Formerly 317.071; 1985 c.712 Â§1]

Â Â Â Â Â  317.112 Energy conservation loans to residential fuel oil customers or wood heating residents; rules. (1) A credit against taxes otherwise due under this chapter for the taxable year shall be allowed to a commercial lending institution in an amount equal to the difference between:

Â Â Â Â Â  (a) The amount of finance charge charged during the taxable year including interest on the loan and interest on any loan fee financed at an annual rate of six and one-half percent, by the lending institution to a dwelling owner who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident for the purpose of financing energy conservation measures; and

Â Â Â Â Â  (b) The amount of finance charge that would have been charged during the taxable year, including interest on the loan and interest on any loan fee financed by the lending institution for the loan for energy conservation measures at an annual rate that is the lesser of the following:

Â Â Â Â Â  (A) The annual rate charged by the commercial lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made; or

Â Â Â Â Â  (B) An upper limit established by rule by the Director of the State Department of Energy.

Â Â Â Â Â  (2) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year. The credit may not be carried forward beyond the 15th succeeding tax year.

Â Â Â Â Â  (3) In order to be eligible for the tax credit allowed under subsection (1) of this section, the loan shall:

Â Â Â Â Â  (a) Be made only to an owner of an oil-heated or wood-heated dwelling who presents the results of an energy audit pursuant to ORS 469.631 to 469.645, 469.649 to 469.659, 469.673 to 469.683 or 469.685 that is conducted by a fuel oil dealer, investor-owned utility or publicly owned utility or through the State Department of Energy, regardless of whether that fuel oil dealer or utility provides the dwellingÂs space heating energy.

Â Â Â Â Â  (b) Be subject to an annual rate not to exceed six and one-half percent and have a term not exceeding 10 years.

Â Â Â Â Â  (c) Not finance any materials installed in the construction of a new dwelling, additions to existing structures or remodeling that adds living space.

Â Â Â Â Â  (d) Finance only those energy conservation measures that are recommended as cost-effective in the energy audit, and any loan fee that is included in the body of the loan.

Â Â Â Â Â  (4) The credit allowed under this section may not be allowed to the extent that the loan exceeds $5,000 for a single dwelling unit, or, if the dwelling owner is a corporation described in ORS 307.375, to the extent that the loan exceeds $2,000 for a single dwelling unit.

Â Â Â Â Â  (5) A commercial lending institution may charge, finance and collect a nonrefundable front-end loan fee, and such a fee does not affect the eligibility of the loan for a tax credit under this section. The fee, if any, may not exceed that charged by the lending institution for nonsubsidized loans made under like terms and conditions at the time the loan for energy conservation measures is made.

Â Â Â Â Â  (6) Nothing in this section or in rules adopted under this section shall be construed to cause a loan to violate the usury laws of this state.

Â Â Â Â Â  (7) As used in this section, Âannual rate,Â Âcommercial lending institution,Â Âcost-effective,Â Âdwelling,Â Âdwelling owner,Â Âenergy audit,Â Âenergy conservation measures,Â Âfinance charge,Â Âfuel oil dealer,Â Âresidential fuel oil customer,Â Âspace heatingÂ and Âwood heating residentÂ have the meaning given those terms in ORS 469.710. [1981 c.894 Â§28; 1987 c.749 Â§1; 1991 c.718 Â§1; 1995 c.746 Â§21; 2001 c.584 Â§3]

Â Â Â Â Â  317.113 [1987 c.591 Â§15; 1989 c.381 Â§Â§9,12,15; 1991 c.877 Â§Â§25,26,27; 1991 c.916 Â§Â§21,22,23; 1993 c.18 Â§Â§83,84,85; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  317.114 [1987 c.682 Â§6; 1991 c.877 Â§28; 1991 c.929 Â§2; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  317.115 Alternative fuel vehicle fueling stations. (1) A business tax credit is allowed against the taxes otherwise due under this chapter based upon costs paid or incurred for construction or installation in a dwelling of a fueling station necessary to operate an alternative fuel vehicle. The credit is allowed to the contractor who constructs the dwelling in which the fueling station is incorporated or installs the fueling station in the dwelling but may be taken by any person under the circumstances described in ORS 469.170 (9) and the rules adopted thereunder.

Â Â Â Â Â  (2) The credit is 25 percent of the cost of the fueling station but the total credit shall not exceed $750 if the fueling station is placed in service on or after January 1, 1998.

Â Â Â Â Â  (3) To qualify for a credit under this section, all of the following are required:

Â Â Â Â Â  (a) The fueling station must be constructed, installed and operated in accordance with ORS 469.160 to 469.180 and a certificate issued thereunder.

Â Â Â Â Â  (b) The contractor must present with the claim for credit a verification form signed not only by the contractor but by the owner, contract purchaser or tenant authorizing the contractor to claim the credit and indicating that the owner, contract purchaser or tenant will not claim a credit based upon the cost of the same fueling station under ORS 316.116 or this section.

Â Â Â Â Â  (c) The credit must be claimed for the tax year in which the fueling station that has been certified under ORS 469.160 to 469.180 first is placed in service or the immediately succeeding tax year.

Â Â Â Â Â  (4) The credit allowed under this section shall not affect the computation of basis for purposes of this chapter, nor shall the credit affect the computation or be in lieu of any depreciation deduction for the fueling station.

Â Â Â Â Â  (5) The credit allowed under this section in any one year shall not exceed the tax liability of the taxpayer for that year.

Â Â Â Â Â  (6) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (7) The certificate and verification form described under ORS 469.170 may be transferred by the contractor to the first purchaser of the dwelling that incorporates the fueling station if the purchaser intends to use the dwelling as a principal or secondary residence or, in the case of construction or installation of a fueling station in an existing dwelling, the current owner, if the current owner intends to use, or uses, the dwelling as a principal or secondary residence. A certificate and verification form so transferred may be used by the purchaser to claim a credit under ORS 316.116. [1997 c.534 Â§15; 1999 c.21 Â§47; 2001 c.584 Â§8]

Â Â Â Â Â  317.116 [Formerly 317.072; 1987 c.596 Â§3; 1989 c.802 Â§3; repealed by 1993 c.730 Â§29 (315.304 enacted in lieu of 316.097 and 317.116)]

Â Â Â Â Â  317.120 [1969 c.681 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.122 Insurers; amounts paid for certain taxes and assessments. (1) A credit against taxes imposed by this chapter shall be allowed insurers for the gross premium tax paid on fire insurance premiums in accordance with ORS 731.820.

Â Â Â Â Â  (2) A credit against the taxes otherwise due under this chapter shall be allowed to an insurer. The amount of the credit shall be the lesser of:

Â Â Â Â Â  (a) The amount of any assessments paid by the insurer during the tax year pursuant to ORS 656.612; or

Â Â Â Â Â  (b) The total profit attributable to the workersÂ compensation line of business, net of reinsurance and including all investment gain attributable to the workersÂ compensation line of business, determined in the manner prescribed under ORS 731.574 by the Director of the Department of Consumer and Business Services, with the modifications under ORS 317.655 attributable to the workersÂ compensation line of business, and then apportioned in accordance with ORS 317.660 and multiplied by the corporate tax rate set forth in ORS 317.061. In making the apportionment under ORS 317.660 for purposes of this paragraph, the insurance sales factor shall be determined using only items attributable to the workersÂ compensation line of business. [Formerly 317.076; 1995 c.786 Â§14; 2007 c.716 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 716, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 317.122 and 317.660 by sections 2 and 3 of this 2007 Act apply to tax years beginning on or after January 1, 2007. [2007 c.716 Â§5]

(Temporary provisions relating to mile-based or time-based motor vehicle insurance)

Â Â Â Â Â  Note: Sections 2 to 4, chapter 545, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 2. (1) As used in this section:

Â Â Â Â Â  (a) ÂMile-based rating planÂ means a rating plan for which a unit of exposure is one mile traveled by the insured motor vehicle.

Â Â Â Â Â  (b) ÂTime-based rating planÂ means a rating plan for which a unit of exposure is one minute or one hour traveled by the insured motor vehicle.

Â Â Â Â Â  (c) ÂUnit of exposureÂ means a unit that measures the loss exposure assumed by an insurer, the total of such units of which is multiplied by the policy rate, or rates, to produce the policy premium.

Â Â Â Â Â  (2) A corporation shall be allowed a credit against the taxes that are otherwise due under this chapter or ORS chapter 318 for providing motor vehicle insurance policies in this state that are at least 70 percent based on a mile-based rating plan or a time-based rating plan.

Â Â Â Â Â  (3) The amount of the credit shall equal $100 for each vehicle insured under a policy described in subsection (2) of this section that is issued in this state during the tax year.

Â Â Â Â Â  (4) The credit may not exceed $300 for each policy described in subsection (2) of this section that is issued by the taxpayer.

Â Â Â Â Â  (5) The total amount of credit allowed under this section in a tax year may not exceed the tax liability of the taxpayer and may not be carried forward to another tax year.

Â Â Â Â Â  (6) In order for credit to be claimed for a policy under this section, the taxpayer must obtain a verified statement from the policyholder stating that the policy for which a credit is claimed covers all vehicles used at the household of the policyholder and owned, leased or regularly operated by the policyholder or by an individual who is legally related to the policyholder or who otherwise regularly shares vehicles with the policyholder.

Â Â Â Â Â  (7) The credit may not be claimed with respect to a policy for which a credit was allowed in a previous tax year. [2003 c.545 Â§2]

Â Â Â Â Â  Sec. 3. Notwithstanding section 2 of this 2003 Act, if a credit claimed under section 2 of this 2003 Act, when added to all previous credits allowed under section 2 of this 2003 Act by all taxpayers for all tax years, exceeds $1 million, the credit shall be disallowed. [2003 c.545 Â§3]

Â Â Â Â Â  Sec. 4. Sections 2 and 3 of this 2003 Act apply to tax years beginning on or after January 1, 2005, and before January 1, 2010. [2003 c.545 Â§4]

(Long Term Enterprise Zones)

Â Â Â Â Â  317.124 Long term enterprise zone facilities. (1) As used in this section:

Â Â Â Â Â  (a) ÂFacilityÂ has the meaning given that term in ORS 285C.400.

Â Â Â Â Â  (b) ÂPayroll costsÂ means the costs of paying employee salary, wages and other remuneration in cash or property, and employee benefit costs, including but not limited to workersÂ compensation, health, life or other insurance premium payments, payroll taxes and contributions to pension or other retirement plans.

Â Â Â Â Â  (2) A taxpayer that owns a facility that is exempt from property tax under ORS 285C.409 may claim a tax credit under this section against the taxes that are otherwise due under this chapter.

Â Â Â Â Â  (3) The credit may be claimed over a period of consecutive tax years elected by the taxpayer:

Â Â Â Â Â  (a) That must commence on or after the tax year in which the facility is placed in service and no later than the tax year beginning in the third calendar year after the year in which the facility is placed in service;

Â Â Â Â Â  (b) The duration of which must be at least five tax years and no more than 15 tax years; and

Â Â Â Â Â  (c) The duration of which must be established in writing by the Governor (pursuant to a request made by the taxpayer) prior to the date on which a return claiming the credit is filed.

Â Â Â Â Â  (4) The amount of the credit for a tax year shall equal 62.5 percent of the payroll costs of the taxpayer for that tax year that are attributable to employment at the facility.

Â Â Â Â Â  (5) The credit computed under subsection (4) of this section may be offset only against the qualified tax liability of the taxpayer, as determined under this subsection. To compute the qualified tax liability of the taxpayer:

Â Â Â Â Â  (a) Subtract the tax credit threshold amount determined under subsection (7) of this section from the tax liability of the taxpayer under this chapter; and

Â Â Â Â Â  (b) Multiply the difference determined under paragraph (a) of this subsection by the apportionment factor determined under subsection (6) of this section.

Â Â Â Â Â  (6)(a) The apportionment factor to be used in computing the qualified tax liability of the taxpayer under subsection (5) of this section shall be a fraction, the numerator of which is income of the facility for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total Oregon income of the taxpayer for the fiscal year of the taxpayer that ends in the tax year for which the qualified tax liability of the taxpayer is being computed. For purposes of this computation, income shall be determined in accordance with generally accepted accounting principles and shall be reviewed by an independent public accountant in a review that is conducted in accordance with the Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.

Â Â Â Â Â  (b)(A) If no data are prepared that meet the accounting and review standards set forth in paragraph (a) of this subsection, the apportionment factor shall be a fraction, the numerator of which is the sum of the intrastate payroll factor and the intrastate property factor, and the denominator of which is two.

Â Â Â Â Â  (B) The intrastate payroll factor is a fraction, the numerator of which is the total amount paid for compensation at the qualifying facility during the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the total amount of compensation paid in this state during that tax year.

Â Â Â Â Â  (C) The intrastate property factor is a fraction, the numerator of which is the average net book value of the facility for the tax year for which the qualified tax liability of the taxpayer is being computed, and the denominator of which is the average net book value of all real and tangible personal property owned or rented by the taxpayer in this state for that tax year.

Â Â Â Â Â  (7) The tax credit threshold amount for the tax year for which the qualified tax liability of the taxpayer is being computed equals:

Â Â Â Â Â  (a) $1 million; or

Â Â Â Â Â  (b) If the facility is one described in ORS 285C.412 (2) or (3), the lesser of $1 million or:

Â Â Â Â Â  (A) If the facility is one described in ORS 285C.412 (2)(c)(A), $10,000 multiplied by the number of verified full-time employees at the facility;

Â Â Â Â Â  (B) If the facility is one described in ORS 285C.412 (2)(c)(B), $12,500 multiplied by the number of verified full-time employees at the facility; or

Â Â Â Â Â  (C) If the facility is one described in ORS 285C.412 (3) but not otherwise described under this paragraph, $15,000 multiplied by the number of verified full-time employees at the facility.

Â Â Â Â Â  (8) A tax credit computed under this section for any one tax year may not exceed the qualified tax liability of the taxpayer for the tax year.

Â Â Â Â Â  (9) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular tax year may be carried forward and offset against the taxpayerÂs qualified tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the second succeeding tax year. Any credit remaining unused in the second succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the third succeeding tax year. Any credit remaining unused in the third succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the fourth succeeding tax year. Any credit remaining unused in the fourth succeeding tax year may be carried forward and used against the taxpayerÂs qualified tax liability for the fifth succeeding tax year, but may not be used in any tax year thereafter.

Â Â Â Â Â  (10) A tax credit allowed under this section is not in lieu of any deduction for depreciation, amortization, payroll costs or any other expense to which the taxpayer may be entitled. [2001 c.292 Â§8]

Â Â Â Â Â  317.125 Other tax credits limited; exception. Notwithstanding any other provision of law creating a tax credit against corporate excise or income taxes, a taxpayer claiming a tax credit under ORS 317.124 may not claim any type of tax credit otherwise authorized by law against taxes that are otherwise due under this chapter that are equal to or less than the tax credit threshold amount computed under ORS 317.124 (7), to the extent the taxpayer offsets the taxpayerÂs tax liability for the tax year with a credit allowed under ORS 317.124. Notwithstanding ORS 314.078, a taxpayer may forgo using a tax credit otherwise allowed under ORS 317.124 in order to use other tax credits in a tax year. [2001 c.292 Â§9; 2005 c.667 Â§4]

Â Â Â Â Â  317.127 Long Term Enterprise Zone Fund. (1) The Long Term Enterprise Zone Fund is established, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Amounts credited to the Long Term Enterprise Zone Fund are continuously appropriated to the Department of Revenue for the purpose of making the distributions to local taxing districts described in ORS 317.131.

Â Â Â Â Â  (3) Amounts in the Long Term Enterprise Zone Fund remaining unexpended on June 30 of the end of a biennium are transferred to the General Fund. [2001 c.292 Â§11]

Â Â Â Â Â  317.128 [Formerly 317.077; repealed by 1987 c.769 Â§20]

Â Â Â Â Â  317.129 Tax payments of long term enterprise zone facilities credit claimants. Notwithstanding ORS 317.850, corporate income or excise tax payments of a taxpayer allowed a tax credit under ORS 317.124 shall be deposited in the Long Term Enterprise Zone Fund established in ORS 317.127, to the extent those payments do not exceed an amount estimated by the Department of Revenue to equal 30 percent of the tax credit threshold amount determined under ORS 317.124 (7) plus 30 percent of any remaining qualified tax liability of the taxpayer under ORS 317.124 after allowance of the credit. [2001 c.292 Â§10]

Â Â Â Â Â  317.131 Distribution of funds to local governments. (1) For each tax year in which a taxpayer is allowed a credit under ORS 317.124, the Department of Revenue shall distribute to the local taxing districts in which the facility that is the basis of the credit is located an amount of tax payments that corresponds to the amount of payments deposited under ORS 317.129.

Â Â Â Â Â  (2)(a) Amounts to be distributed under subsection (1) of this section shall be distributed to the local taxing districts of the code area in which the facility is located that are not school districts, education service districts, community college districts or community college service districts.

Â Â Â Â Â  (b) If the facility is located in more than one code area, amounts to be distributed under subsection (1) of this section shall be allocated to each code area in which the facility is located, based on the ratio of the real market value of the facility in each code area to the total real market value of the facility.

Â Â Â Â Â  (c) The amount distributed to each district under subsection (1) of this section shall be the amount that bears the same proportion to the total amount to be distributed under this section as the proportion of the operating tax billing rate of the district receiving distribution bears to the total operating tax billing rate of all of the local taxing districts described in paragraph (a) of this subsection.

Â Â Â Â Â  (d) Notwithstanding paragraph (b) of this subsection, the amount distributed to a local taxing district under subsection (1) of this section for a fiscal year may not exceed the amount of property taxes forgone by that district as a result of the exemption from property tax under ORS 285C.409 in that year.

Â Â Â Â Â  (3) If any moneys described in subsection (1) of this section remain following computation of the distributions to local taxing districts under subsection (2) of this section, the moneys shall be distributed to the zone sponsor.

Â Â Â Â Â  (4) Distributions shall be made under this section on or before June 1 of each fiscal year. [2001 c.292 Â§12; 2005 c.667 Â§6]

Â Â Â Â Â  317.133 [Formerly 317.087; 1985 c.802 Â§22; 1991 c.877 Â§29; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  317.134 [1991 c.928 Â§4; repealed by 1993 c.730 Â§25 (315.234 enacted in lieu of 316.133 and 317.134)]

Â Â Â Â Â  317.135 [1987 c.682 Â§5; 1989 c.625 Â§20; 1991 c.457 Â§11; 1991 c.877 Â§31; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

Â Â Â Â Â  317.140 [1987 c.911 Â§8d; 1991 c.877 Â§32; repealed by 1993 c.730 Â§37 (315.504 enacted in lieu of 316.104 and 317.140)]

Â Â Â Â Â  317.141 [1991 c.859 Â§6; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  317.142 [1989 c.893 Â§Â§5,6; repealed by 1991 c.877 Â§41]

Â Â Â Â Â  317.145 [1989 c.924 Â§4; 1991 c.858 Â§11; 1991 c.877 Â§33; repealed by 1993 c.730 Â§11 (315.138 enacted in lieu of 316.139 and 317.145)]

Â Â Â Â Â  317.146 [1989 c.963 Â§4; 1991 c.766 Â§4; 1991 c.877 Â§34; repealed by 1993 c.730 Â§19 (315.164 enacted in lieu of 316.154 and 317.146)]

(Farmworker Housing)

Â Â Â Â Â  317.147 Farmworker housing loans; credit transfers; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂFarmworker housingÂ has the meaning given that term in ORS 315.163.

Â Â Â Â Â  (b) ÂLending institutionÂ means a bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association, federal credit union maintaining an office in this state, nonprofit community development financial institution or nonprofit public benefit corporation operating as a lending institution.

Â Â Â Â Â  (2)(a) A lending institution shall be allowed a credit against the taxes otherwise due under this chapter for the tax year equal to 50 percent of the interest income earned during the tax year on loans to finance only costs directly associated with construction or rehabilitation of farmworker housing if, at the time the loan is made, the borrower certifies, to the satisfaction of the lender, that upon completion of the construction or rehabilitation and first occupation by farmworkers, the housing will comply with all occupational safety or health laws, rules, regulations and standards applicable for farmworker housing and that the housing will be occupied only by farmworkers and their immediate families.

Â Â Â Â Â  (b) A copy of the certification described under paragraph (a) of this subsection shall be submitted to the Department of Revenue at the time that a credit under this section is first claimed.

Â Â Â Â Â  (3) The credit allowed under this section applies only to loans to construct or rehabilitate farmworker housing located within this state.

Â Â Â Â Â  (4) This credit applies only to loans made on or after January 1, 1990.

Â Â Â Â Â  (5) The credit allowed in any one year may not exceed the tax liability of the taxpayer.

Â Â Â Â Â  (6) If the loan has a term of longer than 10 years, then the credit shall be allowed only for the tax year of the taxpayer during which the loan is made and the nine tax years immediately following.

Â Â Â Â Â  (7) The credit allowed under this section does not apply to loans in which the interest rate charged exceeds 13-1/2 percent per annum.

Â Â Â Â Â  (8) The credit allowed under this section applies only to interest income from the loan and does not apply to any other loan fees or other charges collected by the lending institution with respect to the loan.

Â Â Â Â Â  (9) The credit allowed under this section applies only to interest income actually collected by the lending institution during the tax year.

Â Â Â Â Â  (10)(a) Except as provided in paragraph (b) of this subsection, if the lending institution sells the loan to another lending institution, then the credit shall pass to the assignee or transferee of the loan, subject to the same conditions and limitations as set forth in this section.

Â Â Â Â Â  (b) A lending institution may assign, sell or otherwise transfer the loan to another person and retain the right to claim the credit granted under this section if the lending institution also retains responsibility for servicing the loan.

Â Â Â Â Â  (c)(A) A lending institution that is not subject to taxation under this chapter may sell or otherwise transfer the credit allowed to the lending institution under this section to a taxpayer that is subject to taxation under this chapter.

Â Â Â Â Â  (B) A transferee of a credit under this section shall be allowed the credit for the tax years that would have been allowable to the transferor had the transfer not occurred.

Â Â Â Â Â  (C) The Department of Revenue shall by rule establish procedures for transferring a credit under this section. [1989 c.963 Â§5; 1991 c.766 Â§1; 1995 c.746 Â§54; 2001 c.613 Â§15; 2001 c.868 Â§6; 2003 c.46 Â§44; 2003 c.588 Â§16]

Â Â Â Â Â  317.148 [1985 c.521 Â§2; 1991 c.877 Â§30; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  317.149 [1991 c.652 Â§10; repealed by 1993 c.730 Â§39 (315.604 enacted in lieu of 316.155 and 317.149)]

Â Â Â Â Â  317.150 [1985 c.438 Â§4; 1991 c.877 Â§23; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

(Education and Research)

Â Â Â Â Â  317.151 Contributions of computers or scientific equipment for research to educational organizations. (1) A credit is allowed against the taxes otherwise due under this chapter. The amount of the credit shall equal 10 percent of the fair market value of certain qualified charitable contributions, as described in this section.

Â Â Â Â Â  (2) To qualify for the credit allowed under subsection (1) of this section, the charitable contribution must:

Â Â Â Â Â  (a) Be a charitable contribution of tangible personal property described in section 1221(a)(1) of the Internal Revenue Code that has as its original use, use by the donee for education of students in this state, and that is a computer or other scientific equipment or apparatus; and

Â Â Â Â Â  (b) Be a charitable contribution made during the tax year for which the credit is claimed to an educational organization that is located in this state and that is:

Â Â Â Â Â  (A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

Â Â Â Â Â  (B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a charitable contribution shall qualify for the credit allowed under subsection (1) of this section, if:

Â Â Â Â Â  (a) The charitable contribution would otherwise qualify for the credit under subsection (2) of this section except that the charitable contribution is of a contract or agreement for the maintenance of the computer or other scientific equipment or apparatus; or

Â Â Â Â Â  (b) The charitable contribution is a contribution of moneys made under a contract or agreement during the tax year for scientific or engineering research to an educational organization that is located in this state and that is:

Â Â Â Â Â  (A) An institution of higher education described in section 170 (b)(1)(A)(ii) of the Internal Revenue Code; or

Â Â Â Â Â  (B) A public educational institution offering instruction in prekindergarten through grade 12 or any portion of that instruction.

Â Â Â Â Â  (4) The credit allowed under this section is in lieu of any deduction otherwise allowable under this chapter. No deduction shall be allowed under this chapter for any amount upon which the credit allowed under this section is based. However, nothing in this section shall affect the basis of the property in the hands of the donee or any other taxpayer. The basis of the property in the hands of the donee or other person shall be determined as if this section did not exist.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, the credit allowed under this section shall not exceed the tax liability of the taxpayer and shall not be allowed against the tax imposed under ORS 317.090. To qualify for a credit under this section, the charitable contribution must be made without consideration and be accepted by the donee institution or school.

Â Â Â Â Â  (b) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in that next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter.

Â Â Â Â Â  (6) For purposes of this section, Âfair market valueÂ shall be determined at the time the property or services are contributed and shall be substantiated by whatever information the Department of Revenue requires. A requirement for substantiation may be waived partially, conditionally or absolutely, as provided under ORS 315.063. [1985 c.695 Â§2; 1993 c.22 Â§1; 1995 c.54 Â§15; 1997 c.373 Â§1; 1997 c.839 Â§32; 1999 c.90 Â§24; 2001 c.660 Â§49]

Â Â Â Â Â  Note: Section 5, chapter 695, Oregon Laws 1985, provides:

Â Â Â Â Â  Sec. 5. (1) Except as provided in subsection (2) of this section, ORS 317.151 and 318.106 apply to contributions made in tax years beginning prior to January 1, 2010.

Â Â Â Â Â  (2) With respect to the credit allowed for a contribution as described in ORS 317.151 (3)(b) if a written contract or other written agreement to make the contribution is entered into prior to January 1, 2010, and the moneys contributed after that date are contributed pursuant to the contract or agreement, then notwithstanding subsection (1) of this section, the credit allowed as described in ORS 317.151 (3)(b) shall be allowed for those contributions made pursuant to the written contract or other written agreement entered into prior to January 1, 2010. [1985 c.695 Â§5; 1989 c.989 Â§1; 1997 c.373 Â§2; 2003 c.318 Â§1]

Â Â Â Â Â  317.152 Qualified research activities credit. (1) A credit against taxes otherwise due under this chapter shall be allowed to eligible taxpayers for increases in qualified research expenses and basic research payments. The credit shall be determined in accordance with section 41 of the Internal Revenue Code, except as follows:

Â Â Â Â Â  (a) The applicable percentage specified in section 41(a) of the Internal Revenue Code shall be five percent.

Â Â Â Â Â  (b) ÂQualified researchÂ and Âbasic researchÂ shall consist only of research conducted in
Oregon
.

Â Â Â Â Â  (c) The following do not apply to the credit allowable under this section:

Â Â Â Â Â  (A) Section 41(c)(4) of the Internal Revenue Code (relating to the alternative incremental credit).

Â Â Â Â Â  (B) Section 41(h) of the Internal Revenue Code (relating to termination of the federal credit).

Â Â Â Â Â  (2) For purposes of this section, Âeligible taxpayerÂ means a corporation, other than a corporation excluded under Internal Revenue Code section 41(e)(7)(E).

Â Â Â Â Â  (3) The Income Tax Regulations as prescribed by the Secretary of the Treasury under authority of section 41 of the Internal Revenue Code apply for purposes of this section, except as modified by this section or as provided in rules adopted by the Department of Revenue.

Â Â Â Â Â  (4) The maximum credit under this section may not exceed $2 million.

Â Â Â Â Â  (5) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1989 c.911 Â§2; 1991 c.457 Â§12; 1993 c.726 Â§42; 1993 c.813 Â§11; 1995 c.79 Â§167; 1995 c.556 Â§14; 1995 c.746 Â§9; 1997 c.839 Â§33; 1999 c.90 Â§25; 2001 c.660 Â§50; 2003 c.739 Â§12; 2005 c.832 Â§51]

Â Â Â Â Â  317.153 Qualified research activities; election between credits; rules. A taxpayer may elect to claim the credit allowed under ORS 317.152 or the credit allowed under ORS 317.154, but may not claim both credits in the same tax year. The election shall be made in the manner and within the time adopted by the Department of Revenue by rule. [1989 c.911 Â§3]

Â Â Â Â Â  317.154 Alternative qualified research activities credit. (1) A credit against taxes otherwise due under this chapter shall be allowed for qualified research expenses that exceed 10 percent of
Oregon
sales.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) Â
Oregon
salesÂ shall be computed using the laws and administrative rules for calculating the numerator of the
Oregon
sales factor under ORS 314.665.

Â Â Â Â Â  (b) ÂQualified researchÂ has the meaning given the term under section 41(d) of the Internal Revenue Code and shall consist only of research conducted in
Oregon
.

Â Â Â Â Â  (3) The credit under this section is equal to five percent of the amount by which the qualified research expenses exceed 10 percent of
Oregon
sales.

Â Â Â Â Â  (4) The credit under this section shall not exceed $10,000 times the number of percentage points by which the qualifying research expenses exceed 10 percent of
Oregon
sales.

Â Â Â Â Â  (5) The maximum credit under this section may not exceed $2 million.

Â Â Â Â Â  (6) Any tax credit that is otherwise allowable under this section and that is not used by the taxpayer in that year may be carried forward and offset against the taxpayerÂs tax liability for the next succeeding tax year. Any credit remaining unused in such next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise any credit not used in that second succeeding tax year may be carried forward and used in the third succeeding tax year, and any credit not used in that third succeeding tax year may be carried forward and used in the fourth succeeding tax year, and any credit not used in that fourth succeeding tax year may be carried forward and used in the fifth succeeding tax year, but may not be carried forward for any tax year thereafter. [1989 c.911 Â§4; 1995 c.746 Â§10; 2001 c.660 Â§51; 2003 c.739 Â§13; 2005 c.832 Â§52]

Â Â Â Â Â  Note: Section 6, chapter 911, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 6. ORS 317.152 to 317.154 [series became 317.152, 317.153 and 317.154] apply to amounts paid or incurred in tax years beginning on or after January 1, 1989, and before January 1, 2012. [1989 c.911 Â§6; 1995 c.746 Â§14; 2001 c.548 Â§1; 2003 c.739 Â§15; 2005 c.94 Â§86]

Â Â Â Â Â  317.155 [Amended by 1969 c.600 Â§10; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.156 [1967 c.274 Â§4; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.160 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.165 [Amended by 1981 c.812 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.170 [Amended by 1955 c.99 Â§1; subsection (3) derived from 1955 c.99 Â§2; 1981 c.812 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.175 [Amended by 1955 c.128 Â§1; subsection (4) derived from 1955 c.128 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.180 [Repealed by 1957 c.632 Â§1 (314.280 enacted in lieu of 316.205 and 317.180)]

Â Â Â Â Â  317.185 [Repealed by 1957 c.632 Â§1 (314.285 enacted in lieu of 316.210 and 317.185)]

DISSOLUTION OF TAXPAYER

Â Â Â Â Â  317.190 Effect on reporting income. In the case of the dissolution of a taxpayer, gains, profits and income are to be returned for the tax year in which they are received by the taxpayer, unless they have been reported at an earlier period in accordance with the approved method of accounting followed by the taxpayer. If a taxpayer is dissolved, there shall also be included in computing Oregon taxable income of the taxpayer for the taxable period in which it is dissolved amounts accrued up to the date of dissolution if not otherwise properly includable in respect of such period or a prior period, regardless of the fact that the taxpayer may have kept its books and made its returns on the basis of cash receipts and disbursements. This section shall not apply with respect to crops not harvested within said taxable period or to livestock. [1955 c.205 Â§2; 1983 c.162 Â§9]

Â Â Â Â Â  317.195 Effect on deductions allowed. In the case of the dissolution of a taxpayer there shall be allowed as deductions for the taxable period in which the taxpayer dissolved, regardless of the fact that the taxpayer may have kept its books and made its returns on the basis of cash receipts and disbursements, amounts accrued up to the date of dissolution if not otherwise properly allowable in respect of such period or a prior period under this chapter. [1955 c.205 Â§3]

Â Â Â Â Â  317.197 [1969 c.600 Â§Â§3,4,6; 1973 c.402 Â§22; 1981 c.705 Â§4; 1983 c.162 Â§32; renumbered 317.655]

Â Â Â Â Â  317.199 [1969 c.600 Â§7; 1983 c.162 Â§33; renumbered 317.660]

Â Â Â Â Â  317.205 [Repealed by 1959 c.389 Â§1 (317.206 enacted in lieu of 317.205)]

Â Â Â Â Â  317.206 [1959 c.389 Â§2 (enacted in lieu of 317.205); subsection (4) derived from 1959 c.389 Â§11; 1971 c.283 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.210 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.215 [Amended by 1953 c.385 Â§9; 1957 c.338 Â§1; part of subsections (10) and (11) of 1957 Replacement Part derived from 1957 c.338 Â§3; repealed by 1959 c.389 Â§3 (317.216 enacted in lieu of 317.215)]

Â Â Â Â Â  317.216 [1959 c.389 Â§4 (enacted in lieu of 317.215); last sentence derived from 1959 c.389 Â§11; 1969 c.103 Â§2; 1969 c.493 Â§92; 1971 c.283 Â§4; 1977 c.866 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.220 [Amended by 1953 c.385 Â§9; 1975 c.650 Â§3; 1977 c.795 Â§13; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.225 [Amended by 1981 c.705 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.228 [1969 c.681 Â§6; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.230 [Amended by 1953 c.385 Â§9; repealed by 1959 c.389 Â§5 (317.231 enacted in lieu of 317.230)]

Â Â Â Â Â  317.231 [1959 c.389 Â§6 (enacted in lieu of 317.230); subsection (9) derived from 1959 c.389 Â§11; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.235 [Repealed by 1959 c.389 Â§7 (317.236 enacted in lieu of 317.235 and 317.240)]

Â Â Â Â Â  317.236 [1959 c.389 Â§8 (enacted in lieu of 317.235 and 317.240); subsection (7) derived from 1959 c.389 Â§11; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.238 [1965 c.460 Â§2; 1981 c.812 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.239 [1965 c.460 Â§Â§3,4; repealed by 1981 c.812 Â§4]

Â Â Â Â Â  317.240 [Repealed by 1959 c.389 Â§7 (317.236 enacted in lieu of 317.235 and 317.240)]

Â Â Â Â Â  317.241 [1959 c.389 Â§10 (enacted in lieu of 317.242); subsection (4) derived from 1959 c.389 Â§11; 1969 c.493 Â§93; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.242 [1953 c.385 Â§9; repealed by 1959 c.389 Â§9 (317.241 enacted in lieu of 317.242)]

Â Â Â Â Â  317.245 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.247 [1955 c.354 Â§2; 1957 c.338 Â§2; part of subsection (4) derived from 1957 c.338 Â§3; subsection (5) enacted as 1963 c.180 Â§2; 1969 c.128 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.248 [1971 c.283 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.249 [1953 c.385 Â§9; 1975 c.705 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.250 [Amended by 1953 c.385 Â§9; repealed by 1975 c.705 Â§12]

Â Â Â Â Â  317.251 [1965 c.154 Â§4; 1969 c.493 Â§94; 1979 c.580 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.252 [1965 c.178 Â§4; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.255 [Amended by 1953 c.385 Â§9; 1979 c.517 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.256 [1955 c.609 Â§2; 1979 c.517 Â§2; repealed by 1983 c.162 Â§57]

MODIFICATIONS TO TAXABLE INCOME

Â Â Â Â Â  317.259 Modifications generally. Federal taxable income, adopted under ORS 317.013 and 317.018, shall be modified as provided by law. Each modification authorized under law shall be allowed only to the extent that the modification is allocated and apportioned to
Oregon
income, except as otherwise specifically provided by law. [1983 c.162 Â§12; 1987 c.293 Â§37; 1995 c.79 Â§168; 2005 c.94 Â§87]

Â Â Â Â Â  317.260 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.262 [1953 c.385 Â§9; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.265 [Amended by 1955 c.422 Â§1; subsection (4) derived from 1955 c.422 Â§2; 1957 c.607 Â§5; subsection (5) derived from 1957 c.607 Â§11 and 1957 s.s. c.5 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.267 Dividends received by corporation from certain other corporations. (1) To derive Oregon taxable income, there shall be added to federal taxable income amounts received as dividends from corporations deducted for federal purposes pursuant to section 243 or 245 of the Internal Revenue Code, except section 245(c) of the Internal Revenue Code, amounts paid as dividends by a public utility or telecommunications utility and deducted for federal purposes pursuant to section 247 of the Internal Revenue Code or dividends eliminated under Treasury Regulations adopted under section 1502 of the Internal Revenue Code that are paid by members of an affiliated group that are eliminated from a consolidated federal return pursuant to ORS 317.715 (2).

Â Â Â Â Â  (2) To derive Oregon taxable income, after the modification prescribed under subsection (1) of this section, there shall be subtracted from federal taxable income an amount equal to 70 percent of dividends (determined without regard to section 78 of the Internal Revenue Code) received or deemed received from corporations if such dividends are included in federal taxable income. However:

Â Â Â Â Â  (a) In the case of any dividend on debt-financed portfolio stock as described in section 246A of the Internal Revenue Code, the subtraction allowed under this subsection shall be reduced under the same conditions and in same amount as the dividends received deduction otherwise allowable for federal income tax purposes is reduced under section 246A of the Internal Revenue Code.

Â Â Â Â Â  (b) In the case of any dividend received from a 20 percent owned corporation, as defined in section 243(c) of the Internal Revenue Code, this subsection shall be applied by substituting Â80 percentÂ for Â70 percent.Â

Â Â Â Â Â  (c) A dividend that is not treated as a dividend under section 243(d) or 965(c)(3) of the Internal Revenue Code may not be treated as a dividend for purposes of this subsection.

Â Â Â Â Â  (d) If a dividends received deduction is not allowed for federal tax purposes because of section 246(a) or (c) of the Internal Revenue Code, a subtraction may not be made under this subsection for received dividends that are described in section 246(a) or (c) of the Internal Revenue Code.

Â Â Â Â Â  (3) There shall be excluded from the sales factor of any apportionment formula employed to attribute income to this state any amount subtracted from federal taxable income under subsection (2) of this section. [1983 c.162 Â§13; 1984 c.1 Â§9; 1985 c.802 Â§33; 1987 c.293 Â§38; 1987 c.447 Â§119; 1987 c.911 Â§8i; 1989 c.625 Â§21; 2003 c.77 Â§21; 2005 c.80 Â§2; 2005 c.832 Â§33]

Â Â Â Â Â  317.270 [Amended by 1957 c.88 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.273 Dividend income received by domestic corporation from certain foreign corporations. To derive
Oregon
taxable income, there shall be subtracted from federal taxable income dividend income with respect to the Âgross-upÂ provisions of section 78 of the Internal Revenue Code. [1983 c.162 Â§14]

Â Â Â Â Â  317.275 [Repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.277 [1977 c.506 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.280 [Amended by 1953 c.385 Â§9; 1955 c.584 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.281 [1983 c.162 Â§14a; 1985 c.802 Â§22a; repealed by 1989 c.625 Â§81]

Â Â Â Â Â  317.283 Nonrecognition of transactions with related domestic international sales corporation. (1) To derive
Oregon
taxable income, federal taxable income shall be modified to the extent necessary to not recognize for
Oregon
tax purposes any transaction between the taxpayer and a related domestic international sales corporation. The taxpayer shall be considered to have entered directly into any transactions with third parties that are treated for federal income tax purposes as having been entered into by a related domestic international sales corporation. To satisfy the requirements of this section:

Â Â Â Â Â  (a) No deduction shall be allowed to any taxpayer for any payment to a related domestic international sales corporation;

Â Â Â Â Â  (b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 991 to 996 of the Internal Revenue Code shall be treated as attributable to a related domestic international sales corporation; and

Â Â Â Â Â  (c) No deduction shall be allowed to a taxpayer for interest on DISC-related deferred tax liability paid pursuant to section 995 (f) of the Internal Revenue Code.

Â Â Â Â Â  (2) As used in this section, Âdomestic international sales corporationÂ means a domestic international sales corporation as defined in section 992 of the Internal Revenue Code. [1985 c.802 Â§22d]

Â Â Â Â Â  317.285 [Amended by 1957 s.s. c.15 Â§9; 1971 c.724 Â§1; 1977 c.89 Â§1; 1981 c.613 Â§4; 1983 c.162 Â§29; renumbered 317.368]

Â Â Â Â Â  317.286 Nonrecognition of transactions with related foreign sales corporation. (1) To derive
Oregon
taxable income, federal taxable income shall be modified to the extent necessary to not recognize for
Oregon
tax purposes any transaction between the taxpayer and a related foreign sales corporation. The taxpayer shall be considered to have entered directly into any transactions with third parties that are treated for federal income tax purposes as having been entered into by a related foreign sales corporation. To satisfy the requirements of this section:

Â Â Â Â Â  (a) No deduction shall be allowed to a taxpayer for any payment to a related foreign sales corporation; and

Â Â Â Â Â  (b) No income or expense that would be attributed to a taxpayer but for the provisions of sections 921 to 927 of the Internal Revenue Code shall be treated as attributable to a related foreign sales corporation.

Â Â Â Â Â  (2) As used in this section, Âforeign sales corporationÂ means a foreign sales corporation as defined in section 922 of the Internal Revenue Code. [1985 c.802 Â§22e]

Â Â Â Â Â  317.287 [1961 c.608 Â§4; repealed by 1975 c.705 Â§12]

Â Â Â Â Â  317.288 [1983 c.162 Â§15; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.290 [Amended by 1983 c.162 Â§30; renumbered 317.374]

Â Â Â Â Â  317.292 [1957 c.19 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.295 [Amended by 1953 c.385 Â§9; 1955 c.722 Â§1; 1961 c.565 Â§1; subsection (4) enacted as 1961 c.565 Â§2; 1971 c.246 Â§1; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.296 [1983 c.162 Â§16; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.297 [1957 s.s. c.15 Â§Â§11,12; 1959 c.92 Â§2; 1983 c.162 Â§36; renumbered 317.476]

Â Â Â Â Â  317.298 [1961 c.505 Â§Â§2,3; 1969 c.493 Â§95; 1979 c.580 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.299 [1969 c.600 Â§8; 1983 c.162 Â§34; renumbered 317.665]

Â Â Â Â Â  317.300 [Amended by 1953 c.385 Â§9; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.303 Deduction or adjustment for certain federal credits. If a taxpayer has taken a federal credit, which requires as a condition of the use of the federal credit the reduction of a corresponding deduction or basis, and the federal credit is not allowable for
Oregon
purposes, the taxpayer shall be allowed the deduction or appropriate adjustment to basis to derive
Oregon
taxable income. [1983 c.162 Â§17]

Â Â Â Â Â  317.304 Addition for unused qualified business credits. There shall be added to federal taxable income the amount taken as a deduction on the taxpayerÂs federal return for unused qualified business credits under section 196 of the Internal Revenue Code. [1995 c.556 Â§16]

Â Â Â Â Â  317.305 [1957 c.74 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.307 Reduction for charitable contribution deduction under federal law; subtraction. There shall be subtracted from federal taxable income the amount by which a corporation must reduce its charitable contribution deduction under section 170(d)(2)(B) of the Internal Revenue Code (relating to carryovers of excess contributions for corporations). [1995 c.556 Â§17; 1997 c.839 Â§35]

Â Â Â Â Â  317.309 Interest and dividends received from obligations of state or political subdivision. (1) To derive Oregon taxable income, there shall be added to federal taxable income the amount of any interest or dividends received during the taxable year from obligations of a state or any political subdivision of a state (including Oregon), exempt from federal taxation under the Internal Revenue Code. However, the amount added under this subsection shall be reduced by any interest on indebtedness incurred to carry the obligations or securities described in this subsection, and by any expenses incurred in the production of interest or dividend income described in this subsection.

Â Â Â Â Â  (2) A regulated investment company as defined in section 851 of the Internal Revenue Code which distributes dividends in excess of those deducted in the computation of federal taxable income, shall to the extent of the amount added under subsection (1) of this section, deduct such distributed excess in arriving at Oregon taxable income.

Â Â Â Â Â  (3) To derive Oregon taxable income, and subject to the other provisions of this chapter, discount and gain or loss on retirement or disposition of obligations described under subsection (1) of this section issued on or after January 1, 1985, shall be treated in the same manner as under sections 1271 to 1283 and other pertinent sections of the Internal Revenue Code as if the obligations, although issued by a state or a political subdivision of a state, were not tax exempt under the Internal Revenue Code. [1983 c.162 Â§18; 1985 c.802 Â§23; 1987 c.293 Â§39]

Â Â Â Â Â  317.310 Balance in bad debt reserve of financial institution which has changed from reserve method to specific charge-off method of accounting. (1) To derive Oregon taxable income of a financial institution which has changed from the reserve method of accounting to the specific charge-off method of accounting for federal tax purposes, there shall be subtracted from federal taxable income amounts which the financial institution recognized pursuant to section 585(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (2) To derive Oregon taxable income, after the modification prescribed in subsection (1) of this section, the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), shall be taken into income using the same method as the financial institution used for federal tax purposes pursuant to section 585(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section shall not apply to bad debt reserves for which an election under section 585(c)(4) of the Internal Revenue Code has been made. A financial institution which uses the method described in section 585(c)(4) of the Internal Revenue Code shall apply that same method to the balance in the reserve for bad debts, as determined under ORS 317.333 (2) (1985 Replacement Part), and adjust its Oregon taxable income accordingly. [1987 c.293 Â§44]

Â Â Â Â Â  317.311 Application of section 243 of Tax Reform Act of 1986. Section 243 of the Tax Reform Act of 1986 (P.L. 99-514) does not apply for purposes of determining taxable income under this chapter. [1987 c.293 Â§44a; 2005 c.94 Â§88]

Â Â Â Â Â  317.312 Federal depreciation expenses of certain health care service contractors. To derive Oregon taxable income, for certain health care service contractors for which federal tax exempt status was denied by section 501(m) of the Internal Revenue Code, and for which all assets owned by the health care service contractor prior to the effective date of the denial of exempt status are treated as placed in service on such effective date for federal tax purposes, no adjustment shall be made to federal depreciation expense. [1987 c.293 Â§44b]

Â Â Â Â Â  317.314 Taxes on net income or profits imposed by any state or foreign country; nondeductible taxes and license fees; taxes paid to foreign country for certain income. (1) To derive Oregon taxable income, there shall be added to federal taxable income taxes upon or measured by net income or profits imposed by any foreign country (including withholding taxes upon the payment of dividends arising from sources within such foreign country), this state or any state or territory deducted in computing federal taxable income.

Â Â Â Â Â  (2) There shall be subtracted from federal taxable income the taxes and license fees imposed by counties, cities and other political subdivisions of this state and other states, if such taxes and fees are not deductible in arriving at federal taxable income.

Â Â Â Â Â  (3) There shall be subtracted from federal taxable income the taxes paid to a foreign country upon the payment of interest or royalties arising from sources within such foreign country, if such taxes are not deductible in arriving at federal taxable income and if the interest or royalties are included in arriving at
Oregon
taxable income. [1983 c.162 Â§19; 1984 c.1 Â§10]

Â Â Â Â Â  317.319 Capital Construction Fund; deferred income; nonqualified withdrawals. To derive
Oregon
taxable income:

Â Â Â Â Â  (1) There shall be added to federal taxable income an amount equal to the amount of income which the taxpayer defers under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code.

Â Â Â Â Â  (2) There shall be subtracted from federal taxable income all nonqualified withdrawals considered to be ordinary income or capital gain under section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code, and included in income for federal income tax purposes.

Â Â Â Â Â  (3) No adjustments to basis shall be made for Oregon tax purposes to property on account of section 607 of the Merchant Marine Act of 1936 -- Capital Construction Fund (46 U.S.C. 1177), as amended, or under section 7518 of the Internal Revenue Code. There shall be added to or subtracted from federal taxable income those amounts necessary to carry out the purposes of this subsection. [1983 c.162 Â§20; 1987 c.293 Â§40]

Â Â Â Â Â  317.320 [1969 c.493 Â§73; 1973 c.402 Â§23; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.322 Addition of long term care insurance premiums if credit is claimed. The amount of any long term care insurance premiums paid or incurred by a taxpayer during the tax year shall be added to taxable income if:

Â Â Â Â Â  (1) The amount is taken into account as a deduction on the taxpayerÂs federal return for the tax year; and

Â Â Â Â Â  (2) The taxpayer claims the credit allowed under ORS 315.610 for the tax year. [1999 c.1005 Â§5]

Â Â Â Â Â  317.325 [1973 c.115 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.326 [1983 c.162 Â§21; repealed by 2001 c.509 Â§19]

Â Â Â Â Â  317.327 Modification of taxable income when deferred gain is recognized as result of out-of-state disposition of property; rules. (1) If gain is deferred upon the voluntary or involuntary disposition of property in an exchange that qualifies for deferral under section 1031 or 1033 of the Internal Revenue Code, and the property acquired in the exchange has a situs outside of this state, upon the sale or other disposition of the acquired property in a transaction in which gain or loss is recognized for federal tax purposes but is not taken into account in computing taxable income for Oregon tax purposes, there shall be added to taxable income the difference between:

Â Â Â Â Â  (a) The adjusted basis of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; and

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The fair market value of the acquired property on the date the exchange under section 1031 or 1033 of the Internal Revenue Code was completed; or

Â Â Â Â Â  (B) The fair market value of the acquired property on the date gain or loss from the sale or other disposition of the acquired property is recognized for federal tax purposes.

Â Â Â Â Â  (2) If the adjusted basis described in subsection (1)(a) of this section is larger than either value described in subsection (1)(b) of this section, the difference computed under subsection (1) of this section shall be subtracted from taxable income instead of being added to taxable income.

Â Â Â Â Â  (3) The Department of Revenue may require taxpayers owning property acquired in an exchange under section 1031 or 1033 of the Internal Revenue Code that has a situs outside of this state to file an annual report on the acquired property, and may adopt rules to implement reporting requirements under this section. [2001 c.509 Â§17]

Â Â Â Â Â  317.328 [1979 c.414 Â§4; 1983 c.162 Â§31; renumbered 317.381]

Â Â Â Â Â  317.329 Basis for stock acquisition. A corporation shall have the same basis for state excise or income tax purposes as for federal income tax purposes for assets:

Â Â Â Â Â  (1) If the corporation engages in a qualified stock purchase on or after August 31, 1982, and elects (or is treated as having elected) section 338 of the Internal Revenue Code; or

Â Â Â Â Â  (2) If the corporation, before August 31, 1982, engaged in the purchase of stock which was treated as a purchase of assets (a purchase and liquidation or similar transaction) resulting in the recognition of gain or loss for
Oregon
tax purposes. This subsection applies for purposes of determining gain or loss upon disposition only. [1985 c.802 Â§21b; 1987 c.293 Â§41; 1993 c.726 Â§43; 2001 c.660 Â§52]

Â Â Â Â Â  317.330 [1973 c.753 Â§5; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  317.333 [1983 c.162 Â§22; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  317.335 [1973 c.753 Â§6; repealed by 1979 c.414 Â§7]

Â Â Â Â Â  317.339 [1983 c.162 Â§23; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.342 [1985 c.802 Â§49; repealed by 1997 c.839 Â§69]

Â Â Â Â Â  317.344 Net operating loss carryback and carryover. There shall be added to federal taxable income the amount of any net operating loss carryback or carryover allowed in arriving at federal taxable income. [1983 c.162 Â§24; 1984 c.1 Â§11]

Â Â Â Â Â  317.349 Transaction treated as lease purchase under federal law. To derive Oregon taxable income, federal taxable income shall be modified to the extent necessary to not treat as a lease purchase or in any other way recognize for Oregon tax purposes a transaction entered into pursuant to section 168(f) (8) of the Internal Revenue Code as that section was in effect prior to January 1, 1987, or as applicable under section 204(b) of the Tax Reform Act of 1986 (Public Law 99-514) on and after January 1, 1987 (relating to certain leases of qualified farm property or automotive manufacturing equipment). [1983 c.162 Â§25; 1997 c.99 Â§4]

Â Â Â Â Â  317.350 [1959 c.631 Â§Â§4,5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.351 ORS 317.349 not applicable to finance leases. Notwithstanding ORS 317.349, finance leases as described in section 168(f)(8) of the Internal Revenue Code, as that section was amended and in effect for purposes of ORS 317.349, shall be accorded the same treatment for Oregon tax purposes as they are for federal tax purposes. [1987 c.293 Â§45; 2003 c.77 Â§22]

Â Â Â Â Â  317.355 [Repealed by 1957 c.632 Â§1 (314.385 enacted in lieu of 316.545 and 317.355)]

Â Â Â Â Â  317.356 Basis on disposition of asset; adjustments to reflect depreciation, depletion, other cost recovery, federal credits and other differences in
Oregon
and federal basis. (1) Upon the taxable sale, exchange or disposition of any asset, federal taxable income shall be increased or decreased by an amount that will reflect one or more of the following:

Â Â Â Â Â  (a) The difference in basis that results from the difference in depreciation, depletion or other cost recovery, or expense claimed under section 179 of the Internal Revenue Code, allowed or allowable on the Oregon return and that allowed or allowable on the federal return for that asset;

Â Â Â Â Â  (b) The difference in basis that results when a taxpayer has taken a federal credit that requires as a condition of the use of the federal credit the reduction of the basis of an asset, and the federal credit is not allowable for Oregon purposes;

Â Â Â Â Â  (c) The difference in basis as a result of any deferral of gain that has been granted under federal tax law but not under Oregon law or granted under Oregon law but not granted under federal law;

Â Â Â Â Â  (d) The difference in basis under federal and
Oregon
tax law at the time the asset was acquired; or

Â Â Â Â Â  (e) For certain health care service contractors for which federal tax exempt status was denied by section 501(m) of the Internal Revenue Code, any adjustment to the basis of an asset for purposes of calculating federal taxable gain or loss on sale, exchange or other disposition as permitted by the Tax Reform Act of 1986.

Â Â Â Â Â  (2) There shall be added to or subtracted from federal taxable income any amount necessary to carry out the purposes of subsection (1) of this section. [1983 c.162 Â§26; 1985 c.802 Â§24; 1987 c.293 Â§45e; 1993 c.726 Â§44; 2001 c.114 Â§41]

Â Â Â Â Â  317.360 [Repealed by 1975 c.760 Â§3]

Â Â Â Â Â  317.362 Reversal of effect of gain or loss in case of timber, coal, domestic iron ore. To derive
Oregon
taxable income, federal taxable income shall be modified to reverse the effect of section 631 of the Internal Revenue Code. [1983 c.162 Â§27]

Â Â Â Â Â  317.365 [Repealed by 1957 c.632 Â§1 (314.365 enacted in lieu of 316.550 and 317.365)]

Â Â Â Â Â  317.368 [Formerly 317.285; 1984 c.1 Â§12; 1985 c.802 Â§26; repealed by 1999 c.580 Â§10]

Â Â Â Â Â  317.370 [Repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  317.374 Depletion. (1) To the extent that the amount allowed as a deduction for depletion under section 611 of the Internal Revenue Code exceeds, or is less than, the amount determined as the Oregon depletion allowance under subsection (2) or (3) of this section, to derive Oregon taxable income, the difference shall be added to or subtracted from federal taxable income.

Â Â Â Â Â  (2) For purposes of subsection (1) of this section, in the case of timber, mines, oil and gas wells, and other natural deposits, except in the case of metal mines as provided in subsection (3) of this section, the
Oregon
depletion allowance shall be a reasonable allowance according to the peculiar conditions in each case. The reasonable allowance in all cases shall be computed on the cost of the property.

Â Â Â Â Â  (3) In the case of metal mines, the Oregon depletion allowance may be the amount allowed under subsection (2) of this section or an amount equal to 15 percent of the gross income from the property during the taxable year, not to exceed 50 percent of the net income of the taxpayer (computed without allowance for depletion) from the property. In its first return made under this chapter, the taxpayer must state as to each property with respect to which the taxpayer has any item of income or deduction (in case of metal mines), whether it elects to have depletion allowance for each such property for the taxable year computed with or without reference to percentage depletion. An election once exercised under this section cannot thereafter be changed by the taxpayer, and the depletion allowance in respect to each such property will for all succeeding taxable years be computed in accordance with the election so made. [Formerly 317.290]

Â Â Â Â Â  317.375 [Repealed by 1957 c.632 Â§1 (314.295 enacted in lieu of 316.560 and 317.375)]

Â Â Â Â Â  317.377 [1989 c.625 Â§23; 1993 c.726 Â§45; renumbered 317.479 in 1995]

Â Â Â Â Â  317.379 Exemption of income from exercise of Indian fishing rights. Income derived from the exercise of rights of any Indian tribe to fish secured by treaty, Executive order or Act of Congress is exempt from the tax imposed by this chapter if section 7873 of the Internal Revenue Code does not permit a like federal tax to be imposed on such income. [1989 c.625 Â§18]

Â Â Â Â Â  317.380 [Repealed by 1957 c.632 Â§1 (314.380 enacted in lieu of 316.565 and 317.380)]

Â Â Â Â Â  317.381 [Formerly 317.328; 1985 c.802 Â§27; repealed by 1987 c.293 Â§70]

Â Â Â Â Â  317.383 Underground storage tank pollution prevention or essential services grant. In addition to the modifications to federal taxable income contained in this chapter, there shall be subtracted from federal taxable income the amount of any underground storage tank pollution prevention or essential services grant made by the Department of Environmental Quality under section 6, chapter 863, Oregon Laws 1991, to any taxpayer. [1991 c.863 Â§35]

Â Â Â Â Â  317.386 Energy conservation payments exempt. Any amount received as a cash payment for energy conservation measures under ORS 469.631 to 469.687 is exempt from the tax imposed under this chapter. [Formerly 317.083; 1985 c.802 Â§28]

Â Â Â Â Â  317.388 Claim of right income repayment adjustment when credit is claimed. There shall be added to federal taxable income any amount taken as a deduction under section 1341 of the Internal Revenue Code in computing federal taxable income for the tax year, if the taxpayer has claimed a credit for claim of right income repayment adjustment under ORS 315.068. [1999 c.1007 Â§5]

Â Â Â Â Â  317.390 [Amended by 1957 c.607 Â§6; 1959 c.156 Â§2; subsection (3) derived from 1959 c.156 Â§3; repealed by 1969 c.166 Â§8]

Â Â Â Â Â  317.391 Small city business development exemption. (1) For each tax year in which a business firm has received an annual certification for a facility under ORS 285C.506, the income of the business firm that is apportionable to the certified facility shall be exempt from tax under this chapter.

Â Â Â Â Â  (2) The income of a business firm that is exempt under this section shall be determined by multiplying the taxable income of the business firm (as determined before application of this section) by the sum of:

Â Â Â Â Â  (a) 50 percent of the ratio of the payroll of the business firm from employment at the certified facility over total statewide payroll of the business firm, as determined under ORS 314.660; and

Â Â Â Â Â  (b) 50 percent of the ratio of the average value of the property of the business firm at the certified facility over the average value of the property of the business firm statewide, as determined under ORS 314.655.

Â Â Â Â Â  (3) The sum computed under subsection (2) of this section shall be the amount of the business firmÂs income that is exempt from tax under this chapter.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂBusiness firmÂ has the meaning given that term in ORS 285C.500.

Â Â Â Â Â  (b) ÂCertified facilityÂ means a facility, as defined in ORS 285C.500, for which an annual certification under ORS 285C.506 has been issued. [2001 c.944 Â§8]

Â Â Â Â Â  317.392 [Formerly 317.098; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  317.394 Qualifying film production labor rebates. If the amount received as a labor rebate under section 1, chapter 559, Oregon Laws 2005, is included in federal taxable income for federal tax purposes, then the amount shall be subtracted from federal taxable income for purposes of determining
Oregon
taxable income under this chapter. [2005 c.559 Â§10]

Â Â Â Â Â  317.395 [Amended by 1957 c.607 Â§7; renumbered 317.504]

Â Â Â Â Â  317.398 Qualified production activities income. A taxpayer that is allowed a deduction for qualified production activities income under section 199 of the Internal Revenue Code for federal tax purposes shall add the amount deducted to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§44]

Â Â Â Â Â  317.401 Addition for federal prescription drug plan subsidies excluded for federal tax purposes. A taxpayer that is allowed an exclusion from gross income under section 139A of the Internal Revenue Code for federal tax purposes shall add the amount excluded to federal taxable income for purposes of the tax imposed by this chapter. [2005 c.832 Â§45]

(Temporary provisions relating to exemption for certain sales of manufactured dwelling parks)

Â Â Â Â Â  Note: Sections 9 and 10, chapter 826, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 9. Amounts received as a result of the sale of a manufactured dwelling park to a tenantsÂ association, facility purchase association or tenantsÂ association supported nonprofit organization as described in ORS 90.820, to a community development corporation as described in ORS 458.210 or to a housing authority as defined in ORS 456.005 are exempt from the tax imposed by this chapter [ORS chapter 317]. [2005 c.826 Â§9]

Â Â Â Â Â  Sec. 10. Section 9, chapter 826, Oregon Laws 2005, applies to tax years beginning on or after January 1, 2006, and before January 1, 2014. [2005 c.826 Â§10; 2007 c.906 Â§22]

Â Â Â Â Â  317.405 [Amended by 1955 c.587 Â§1; repealed by 1957 c.632 Â§1 (314.405 enacted in lieu of 316.605 and 317.405)]

Â Â Â Â Â  317.410 [Amended by 1953 c.385 Â§9; 1955 c.581 Â§2; 1957 c.20 Â§1; repealed by 1957 c.632 Â§1 (314.410 enacted in lieu of 316.610 and 317.410)]

Â Â Â Â Â  317.415 [Amended by 1953 c.385 Â§9; 1955 c.581 Â§1; repealed by 1957 c.632 Â§1 (314.415 enacted in lieu of 316.615 and 317.415)]

Â Â Â Â Â  317.420 [Amended by 1955 c.356 Â§1; repealed by 1957 c.632 Â§1 (314.420 enacted in lieu of 316.620, 317.370 and 317.420)]

Â Â Â Â Â  317.425 [Repealed by 1957 c.632 Â§1 (314.425 enacted in lieu of 316.625 and 317.425)]

Â Â Â Â Â  317.430 [Repealed by 1957 c.632 Â§1 (314.430 enacted in lieu of 316.630 and 317.430)]

Â Â Â Â Â  317.435 [Repealed by 1957 c.632 Â§1 (314.435 enacted in lieu of 316.635 and 317.435)]

Â Â Â Â Â  317.440 [Repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  317.445 [Repealed by 1957 c.632 Â§1 (314.440 enacted in lieu of 316.640, 317.440 and 317.445)]

Â Â Â Â Â  317.450 [Amended by 1957 c.607 Â§8; 1961 c.504 Â§4; repealed by 1969 c.166 Â§8]

Â Â Â Â Â  317.455 [Repealed by 1957 c.632 Â§1 (314.445 enacted in lieu of 316.650 and 317.455)]

Â Â Â Â Â  317.460 [Repealed by 1957 c.632 Â§1 (subsections (1) and (2) of 314.450 enacted in lieu of 316.655 and 317.460)]

Â Â Â Â Â  317.465 [Repealed by 1957 c.632 Â§1 (314.455 enacted in lieu of 316.660 and 317.465)]

Â Â Â Â Â  317.470 [Amended by 1953 c.385 Â§9; 1955 c.585 Â§1; repealed by 1957 c.632 Â§1 (314.460 enacted in lieu of 316.665 and 317.470)]

Â Â Â Â Â  317.475 [Repealed by 1957 c.632 Â§1 (314.465 enacted in lieu of 316.670 and 317.475)]

Â Â Â Â Â  317.476 Net losses of prior years. (1) In computing
Oregon
taxable income there shall be allowed as a deduction an amount equal to the aggregate of the
Oregon
net losses of prior years to the extent provided in this section.

Â Â Â Â Â  (2) As used in this section, Â
Oregon
net lossÂ means
Oregon
net loss as defined in ORS 317.010 (9).

Â Â Â Â Â  (3) In computing
Oregon
net loss for any taxable year the
Oregon
net loss for a prior year shall not be allowed as a deduction.

Â Â Â Â Â  (4)(a) The
Oregon
net loss in any taxable year shall be allowed as a deduction in any of the 15 succeeding taxable years.

Â Â Â Â Â  (b) The amount of the Oregon net loss deductible in any taxable year shall be the Oregon net loss of a prior year reduced by the net income (computed without the Oregon net loss deduction) of any intervening taxable year or years between the year of loss and the succeeding taxable year in which the Oregon net loss deduction is claimed.

Â Â Â Â Â  (c) The
Oregon
net loss of the earliest taxable year shall be exhausted before an
Oregon
net loss from a later year may be deducted.

Â Â Â Â Â  (5) No deduction shall be allowed under this section to a business trust which qualifies as a Âreal estate investment trustÂ under sections 856, 857 and 858 of the Internal Revenue Code. [Formerly 317.297; 1987 c.293 Â§45d]

Â Â Â Â Â  317.478 Pre-change and built-in losses. (1) That portion of the pre-change and built-in losses which the taxpayer deducted pursuant to section 382 of the Internal Revenue Code shall be added to federal taxable income under ORS 317.344 or otherwise.

Â Â Â Â Â  (2) Pre-change losses and recognized built-in losses, subject to the limitation under section 382 of the Internal Revenue Code, shall not be considered in determining the taxable loss and taxable loss carry forward under ORS 317.010 and 317.476.

Â Â Â Â Â  (3) Any pre-change losses and built-in losses, to the extent apportioned or allocated to Oregon, with the additions, subtractions, modifications and other adjustments required for purposes of this chapter, shall be carried forward and subtracted in computing Oregon taxable income as provided under subsections (4) to (6) of this section.

Â Â Â Â Â  (4) The amount of loss allowable under subsection (3) of this section in any tax year shall not exceed the lesser of the Oregon source taxable income of the new loss corporation or the Oregon percentage of the section 382 limitation determined, or in the case of a corporation for which no section 382 limitation is determined, as would be determined under section 382 (b) of the Internal Revenue Code. The
Oregon
percentage for purposes of the subtraction under subsection (3) of this section shall be computed with reference to the
Oregon
apportionment factors of the new loss corporation existing as of the time of change in ownership.

Â Â Â Â Â  (5) In computing
Oregon
taxable income, the amount of loss allowed as a subtraction under subsection (3) of this section shall be subtracted in any one of the 15 years succeeding the year of the loss. Subject to the limitation under subsection (4) of this section, the amount of the loss subtracted in any taxable year shall be the loss allowed as a subtraction under subsection (3) of this section reduced by the amount subtracted or subtractible under subsection (3) of this section for any intervening year between the year of loss and the tax year in which the subtraction under this section is claimed. The loss of the earliest tax year shall be exhausted before a loss under this section from a later year may be subtracted.

Â Â Â Â Â  (6)
Oregon
net losses deductible under ORS 317.476 shall be determined and carried forward before the amount subtractible under this section is determined. [1987 c.293 Â§45c; 1993 c.726 Â§48]

Â Â Â Â Â  317.479 Limitation on use of preacquisition losses to offset built-in gain. (1) Preacquisition losses, as described under section 384 of the Internal Revenue Code, to the extent allocated or apportioned to
Oregon
, with the additions, subtractions, modifications and other adjustments required for purposes of this chapter, shall not be considered in determining the taxable income or loss under ORS 317.010.

Â Â Â Â Â  (2) If any preacquisition loss, as described in subsection (1) of this section, may not offset a recognized built-in gain by reason of section 384 of the Internal Revenue Code, such gain shall not be taken into account in determining under ORS 317.476 the amount of such loss which may be carried to other taxable years.

Â Â Â Â Â  (3) In any case in which a preacquisition loss, as described in subsection (1) of this section, for any taxable year is subject to limitation under subsection (1) of this section and a taxable loss from such taxable year is not subject to such limitation, taxable income shall be treated as having been offset first by the loss subject to such limitation.

Â Â Â Â Â  (4) The definitions contained in section 384(c) of the Internal Revenue Code shall apply for purposes of this section, except that where appropriate, gain, loss and items of income shall be determined as allocated or apportioned to
Oregon
and with the additions, subtractions, modifications and other adjustments contained in this chapter.

Â Â Â Â Â  (5) Section 384(b) and (c)(5) and (6) of the Internal Revenue Code shall be applied for purposes of this section in a manner consistent with ORS 317.705 to 317.715, 317.720 and 317.725. [Formerly 317.377; 2007 c.323 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 323, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 317.705 and 317.479 by sections 1 and 2 of this 2007 Act apply to tax years beginning on or after January 1, 2007. [2007 c.323 Â§3]

Â Â Â Â Â  317.480 [Repealed by 1957 c.632 Â§1 (314.470 enacted in lieu of 316.675 and 317.480)]

Â Â Â Â Â  317.485 Loss carryforward after reorganization; construction. Unless specifically required otherwise under this chapter, nothing in this chapter shall be construed to require that after a reorganization a loss carryforward may be allowed only if the income against which the loss is offset is from substantially the same business activities or assets which incurred the loss. [1991 c.457 Â§9b]

Â Â Â Â Â  317.488 Qualified donations and sales to educational institutions. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducational institutionÂ means:

Â Â Â Â Â  (A) A public common or union high school district;

Â Â Â Â Â  (B) A private school that has been registered under ORS 345.505 to 345.575 and that is an organization described in section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (C) An accredited public community college, college or university located in this state; or

Â Â Â Â Â  (D) An accredited private community college, college or university located in this state that is an organization described in section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (b) ÂQualified donationÂ means a transfer of a fee estate in land from a taxpayer to an educational institution without consideration of any kind given to the taxpayer by the educational institution in exchange for the land.

Â Â Â Â Â  (c) ÂQualified reduced saleÂ means a transfer of a fee estate in land by a taxpayer to an educational institution for consideration paid by the educational institution that is less than the fair market value of the land at the time of transfer.

Â Â Â Â Â  (2) There shall be added to federal taxable income the amount that otherwise would be taken into account as a charitable contribution deduction for a qualified donation or a qualified reduced sale pursuant to section 170 of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of a qualified donation made by the taxpayer during the tax year, the fair market value of the qualified donation shall be subtracted from federal taxable income.

Â Â Â Â Â  (4) In the case of a qualified reduced sale made by the taxpayer during the tax year, the difference between the fair market value of the land and the sale price of the land shall be subtracted from federal taxable income.

Â Â Â Â Â  (5) Notwithstanding subsections (3) and (4) of this section, the subtraction allowed under this section may not exceed:

Â Â Â Â Â  (a) In the case of a qualified donation, 50 percent of Oregon taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code; or

Â Â Â Â Â  (b) In the case of a qualified reduced sale, 25 percent of
Oregon
taxable income computed without regard to this section, ORS 317.476 or section 170 of the Internal Revenue Code.

Â Â Â Â Â  (6) Any subtraction not allowed because of the limitations imposed under subsection (5) of this section may be carried forward and claimed as a subtraction in the next succeeding tax year. Any amount remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year, and likewise until the 15th succeeding tax year, but may not be carried beyond the 15th succeeding tax year. [1999 c.358 Â§4]

Â Â Â Â Â  Note: Section 6, chapter 358, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 6. Sections 2 and 4 of this 1999 Act [316.852 and 317.488] apply to donations and reduced sales occurring in tax years beginning on or after January 1, 2000, and before January 1, 2008. [1999 c.358 Â§6]

RETURNS AND PAYMENT OF TAX

Â Â Â Â Â  317.504 Date return considered filed or advance payment considered made. A return filed before the last day prescribed by law for the filing thereof shall be considered as filed on the last day. An advance payment of any portion of the tax made at the time the return was filed shall be considered as made on the last day prescribed by law for the payment of the tax. The last day prescribed by law for filing the return or paying the tax shall be determined without regard to any extension of time granted the taxpayer by the Department of Revenue. [Formerly 317.395]

Â Â Â Â Â  317.505 [Repealed by 1957 c.632 Â§1 (314.805 enacted in lieu of 316.705 and 317.505; and 314.815 enacted in lieu of 316.720 and 317.505)]

Â Â Â Â Â  317.510 Requiring additional reports and information. The Department of Revenue may order additional reports or such other information it deems necessary in addition to the regular reports provided in this chapter. All reports and returns, as provided in this chapter, shall be upon standard forms, adopted by the department, with no more detailed information relating to the taxpayerÂs business than is necessary to enable the department to administer fully the provisions of this chapter.

Â Â Â Â Â  317.514 [1983 c.162 Â§37; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  317.515 [Renumbered 317.845]

Â Â Â Â Â  317.520 [Repealed by 1957 c.632 Â§1 (314.820 enacted in lieu of 316.725 and 317.520)]

Â Â Â Â Â  317.525 [Repealed by 1957 c.632 Â§1 (314.825 enacted in lieu of 316.730 and 317.525)]

Â Â Â Â Â  317.530 [Repealed by 1957 c.632 Â§1 (314.830 enacted in lieu of 316.735 and 317.530)]

Â Â Â Â Â  317.535 [Amended by 1957 c.76 Â§1; repealed by 1957 c.632 Â§1 (314.835 enacted in lieu of 316.740 and 317.535)]

Â Â Â Â Â  317.540 [Repealed by 1957 c.632 Â§1 (314.840 enacted in lieu of 316.745 and 317.540)]

Â Â Â Â Â  317.545 [Repealed by 1957 c.632 Â§1 (314.845 enacted in lieu of 316.750 and 317.545)]

Â Â Â Â Â  317.550 [Repealed by 1957 c.632 Â§1 (314.855 enacted in lieu of 316.760 and 317.550)]

Â Â Â Â Â  317.590 [Amended by 1953 c.309 Â§2; 1955 c.35 Â§1; 1957 c.528 Â§4; renumbered 317.850]

Â Â Â Â Â  317.605 [Amended by 1953 c.331 Â§2; renumbered 314.210]

Â Â Â Â Â  317.610 [Renumbered 314.220]

Â Â Â Â Â  317.615 [Renumbered 314.230]

FOREIGN INCOME; DOMESTIC INTERNATIONAL SALES CORPORATIONS; INSURERS

Â Â Â Â Â  317.625 Income from sources without the
United States
. Income from sources without the
United States
, as defined in section 862 of the Internal Revenue Code, shall be accounted for in the computation of
Oregon
taxable income as required by ORS chapters 305 and 314 and this chapter without regard to sections 861 to 864 of the Internal Revenue Code. [1983 c.162 Â§38]

Â Â Â Â Â  317.635 Domestic international sales corporation. Except as provided in ORS 317.283, a domestic international sales corporation, commonly referred to as ÂDISC,Â as defined in section 992 of the Internal Revenue Code, shall be taxed in the manner provided for other corporations under this chapter and without regard to sections 991 to 996 of the Internal Revenue Code. [1983 c.162 Â§39; 1985 c.802 Â§22b]

Â Â Â Â Â  317.650 Insurers; depreciation and basis provisions; confidentiality of returns; calendar year filing of returns required. (1) ORS 317.356, relating to depreciation and basis, shall be applicable to every insurer.

Â Â Â Â Â  (2) Notwithstanding ORS 314.835 or 314.840 or any other law concerning confidentiality of tax returns, the Department of Consumer and Business Services and the Department of Revenue may disclose to each other returns and all other information necessary to carry out ORS 731.854 and 731.859 and otherwise to administer the corporate excise tax imposed by this chapter on insurers.

Â Â Â Â Â  (3) Notwithstanding ORS 314.085 or other law, for purposes of this chapter, each of the following insurers shall file a return on a calendar year basis:

Â Â Â Â Â  (a) A foreign or alien insurer; or

Â Â Â Â Â  (b) A domestic insurer organized after January 1, 1971, the ownership or control of which is exercised, directly or indirectly, by a foreign insurer or other foreign corporation owning or controlling directly or indirectly, a foreign insurer. [Formerly 317.078; 1995 c.556 Â§52; 1995 c.786 Â§15; 2005 c.185 Â§7]

Â Â Â Â Â  317.655 Taxable income of insurer; computation; exclusion for certain life insurance or annuity accounts. (1) For purposes of the tax imposed under ORS 317.070, the Oregon taxable income of an insurer shall be the insurerÂs Ânet gain from operationsÂ or Ânet incomeÂ determined in the manner prescribed by the Department of Consumer and Business Services on its Annual Statement Form for the taxable year, as adjusted pursuant to ORS 317.010 (11), 317.122 and 317.650 to 317.665.

Â Â Â Â Â  (2) The
Oregon
taxable income of an insurer shall be computed by adding or subtracting, to the insurerÂs net gain from operations as determined under subsection (1) of this section, such of the following items as apply to the insurer:

Â Â Â Â Â  (a) Add the amount of federal and state income taxes deducted by the insurer in computing its net gain from operations.

Â Â Â Â Â  (b) Add penalty interest received by the insurer arising out of prepayment of loans made by the insurer.

Â Â Â Â Â  (c) Add realized gains and losses on sales or exchanges by the insurer of property.

Â Â Â Â Â  (d) Subtract, if the insurer so elects, additional or accelerated depreciation on real and personal property that is in excess of the depreciation deducted by the method used in computing the insurerÂs net gain from operations.

Â Â Â Â Â  (e) Subtract that amortized portion of the contribution for past service credits made to qualified plans and exempt trusts for employees allowed as a deduction.

Â Â Â Â Â  (f) Add or subtract, as appropriate, increases or decreases in mandatory reserves that the insurer is required to maintain by law or by rules or directives of the Director of the Department of Consumer and Business Services or the insurance director or commissioner of the state of domicile of the foreign or alien insurer, other than increases or decreases that (A) are deducted in arriving at the insurerÂs net gain from operations, or (B) result from net gains or losses, realized or unrealized, in the value of the insurerÂs property and investments.

Â Â Â Â Â  (g) Add or subtract, as appropriate, increases or decreases in reserves for policies and obligations outstanding before the beginning of the taxable year resulting from changes in the bases and methods of computing such reserves that are justified by accounting and actuarial practices applicable to or accepted by the insurance industry, commonly known as Âreserve strengtheningÂ or Âreserve weakening.Â

Â Â Â Â Â  (3) Income, expenses, gains, losses, exclusions, deductions, assets, reserves, liabilities and other items properly attributable to one or more separate accounts authorized under ORS 733.220 shall not be taken into account in determining taxable income of an insurer under ORS 317.010 (11), 317.122 and 317.650 to 317.665 until such amounts or items are returned to and reflected on the general accounts of such insurer so as to be available generally to or for the benefit of contract and policyholders of the insurer. [Formerly 317.197; 1995 c.786 Â§16]

Â Â Â Â Â  317.660 Allocation of net income where insurer has both in-state and out-of-state business. (1)(a) If the income of an insurer is derived from business done both within and without this state, the determination of
Oregon
taxable income shall be arrived at by multiplying the insurerÂs net income by the insurance sales factor.

Â Â Â Â Â  (b) The insurance sales factor shall consist of a fraction, the numerator of which is the amount of direct premiums (excluding reinsurance accepted and without deduction of reinsurance ceded) received or earned by the insurer during the tax year on policies and contracts that are allocated to this state and to other jurisdictions in which the insurer is not authorized to do business, and the denominator of which is the total of such premiums received or earned by the insurer during the tax year on policies and contracts that had been sold within and without this state.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂNet incomeÂ means net income properly recorded in the statement of income reported in the annual statement filed by the insurer with the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (b) ÂPremiumsÂ means sums properly included in those schedules of the annual statement filed by the insurer with the Director of the Department of Consumer and Business Services that appropriately allocate premiums by jurisdiction. If the exclusion of reinsurance premiums results in an insurance sales factor that does not fairly represent the extent of the taxpayerÂs activity in this state, the taxpayer may petition for and the Department of Revenue may permit, or the Department of Revenue may require, the inclusion of reinsurance premiums in the insurance sales factor. If the annual statement of the insurer does not report received premiums then the insurance sales factor shall be determined based on earned premiums.

Â Â Â Â Â  (3) If application of the apportionment formula described in subsection (1) of this section results in an apportionment that does not fairly and equitably represent the taxpayerÂs insurance business activity in this state, the taxpayer may petition the Department of Revenue for and the department may permit, or the department may require, to achieve an apportionment that fairly and equitably represents the taxpayerÂs insurance business activity:

Â Â Â Â Â  (a)(A) The exclusion of the insurance sales factor; and

Â Â Â Â Â  (B) The inclusion of one or more additional factors that will fairly and equitably represent the taxpayerÂs business activity in this state;

Â Â Â Â Â  (b) The inclusion of the insurance sales factor and one or more additional factors that will fairly and equitably represent the taxpayerÂs business activity in this state; or

Â Â Â Â Â  (c) The employment of any other method to achieve a fair and equitable apportionment of the taxpayerÂs income. [Formerly 317.199; 1995 c.786 Â§17; 1999 c.143 Â§11; 2007 c.716 Â§Â§1,3]

Â Â Â Â Â  Note: See first note under 317.122.

Â Â Â Â Â  317.665
Oregon
net losses of insurer in prior years. In computing
Oregon
taxable income, an insurer shall be allowed as a deduction an amount equal to the aggregate
Oregon
net losses of prior years as defined in ORS 317.476. [Formerly 317.299; 1995 c.786 Â§18]

UNITARY TAX

Â Â Â Â Â  317.705 Definitions. As used in ORS 317.705 to 317.715:

Â Â Â Â Â  (1) ÂAffiliated groupÂ means an affiliated group of corporations as defined in section 1504 of the Internal Revenue Code.

Â Â Â Â Â  (2) ÂUnitary groupÂ means a corporation or group of corporations engaged in business activities that constitute a unitary business.

Â Â Â Â Â  (3)(a) ÂUnitary businessÂ means a business enterprise in which there exists directly or indirectly between the members or parts of the enterprise a sharing or exchange of value as demonstrated by:

Â Â Â Â Â  (A) Centralized management or a common executive force;

Â Â Â Â Â  (B) Centralized administrative services or functions resulting in economies of scale; or

Â Â Â Â Â  (C) Flow of goods, capital resources or services demonstrating functional integration.

Â Â Â Â Â  (b) ÂUnitary businessÂ may include, but is not limited to, a business enterprise the activities of which:

Â Â Â Â Â  (A) Are in the same general line of business (such as manufacturing, wholesaling or retailing); or

Â Â Â Â Â  (B) Constitute steps in a vertically integrated process (such as the steps involved in the production of natural resources, which might include exploration, mining, refining and marketing).

Â Â Â Â Â  (c) Whether two or more corporations that are included in the same consolidated federal return are engaged in a unitary business may be determined by making reference to corporations that are doing business in the United States and are subject to federal income taxation, whether or not those corporations are includable in the consolidated return. No other corporations may be taken into consideration in making such a determination, except in a case in which the transactions or relationships between such corporations are made in an attempt to evade or avoid taxation. [1984 c.1 Â§4; 1985 c.802 Â§30a; 1997 c.325 Â§45; 2007 c.323 Â§1]

Â Â Â Â Â  Note: See note under 317.479.

Â Â Â Â Â  317.710 Corporation tax return requirements. (1) A corporation shall make a return with respect to the tax imposed by this chapter as provided in this section.

Â Â Â Â Â  (2) If the corporation is a member of an affiliated group of corporations making a consolidated federal return, it shall file a return and determine its
Oregon
taxable income as provided in ORS 317.715. The corporationÂs tax liability shall be joint and several with any other corporation that is included in a consolidated state return with the corporation under subsection (5) of this section.

Â Â Â Â Â  (3) If the corporation makes a separate return for federal income tax purposes, it shall file a separate return under this chapter. The corporation shall determine its
Oregon
taxable income and tax liability separately from any other corporation.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, if the corporation is not subject to taxation under the Internal Revenue Code a return for federal income tax purposes includes any form of return required to be made in lieu of an income tax return under the Internal Revenue Code or regulations thereunder.

Â Â Â Â Â  (5)(a) If two or more corporations subject to taxation under this chapter are members of the same affiliated group making a consolidated federal return and are members of the same unitary group, they shall file a consolidated state return. The Department of Revenue shall prescribe by rule the method by which a consolidated state return shall be filed.

Â Â Â Â Â  (b) If any corporation that is a member of an affiliated group is permitted or required to determine its Oregon taxable income on a separate basis under ORS 314.670, or if any corporation is permitted or required by statute or rule to use different apportionment factors than a corporation with which it is affiliated, the corporation shall not be included in a consolidated state return under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Whenever two or more corporations are required to file a consolidated state return under paragraph (a) of this subsection, any reference in this chapter to a corporation for purposes of deriving
Oregon
taxable income shall be treated as a reference to all corporations that are included in the consolidated state return.

Â Â Â Â Â  (6) If so directed by the department, by rule or instructions on the state tax return form, every corporation required to make a return under this chapter shall also file with the return a true copy of the corporationÂs federal income tax return for the same taxable year. For purposes of this subsection, the corporationÂs federal income tax return includes a consolidated federal return for an affiliated group of which the corporation is a member. The department may, by rule or instructions, permit a corporation to submit specified excerpts from its federal return in lieu of submitting a copy of the entire federal return. The federal return or any part thereof required to be filed with the state return is incorporated in and shall be a part of the state return.

Â Â Â Â Â  (7) Each foreign or alien insurer and each domestic insurer owned and controlled, directly or indirectly, by one or more foreign insurers shall determine its
Oregon
taxable income under ORS 317.650 to 317.665 and make a return of the tax imposed by this chapter on a separate basis. An interinsurance and reciprocal exchange and its attorney in fact with respect to its attorney in fact net income as a corporate attorney in fact acting as attorney in compliance with ORS 731.458, 731.462, 731.466 and 731.470 for the reciprocal or interinsurance exchange may file a consolidated return under the circumstances in the manner and subject to the rules adopted by the department. [1984 c.1 Â§2; 1985 c.802 Â§29; 1995 c.786 Â§21]

Â Â Â Â Â  317.713 Group losses as offset to income of subsidiary paying preferred dividends. If the use of group losses to offset income of a subsidiary paying dividends on preferred stock is limited under section 1503(f) of the Internal Revenue Code, a like limitation shall apply for purposes of this chapter. For purposes of applying section 1503(f) of the Internal Revenue Code, Âgroup lossesÂ and Âseparately computed taxable incomeÂ shall be determined by taking into consideration only that income and loss which is allocated or apportioned to Oregon, with the additions, subtractions, modifications and other adjustments under this chapter and ORS chapter 314. [1991 c.457 Â§14]

Â Â Â Â Â  317.715 Tax return of corporation in affiliated group making consolidated federal return. (1) If a corporation required to make a return under this chapter is a member of an affiliated group of corporations making a consolidated federal return under sections 1501 to 1505 of the Internal Revenue Code, the corporationÂs
Oregon
taxable income shall be determined beginning with federal consolidated taxable income of the affiliated group as provided in this section.

Â Â Â Â Â  (2) If the affiliated group, of which the corporation subject to taxation under this chapter is a member, consists of more than one unitary group, before the additions, subtractions, adjustments and modifications to federal taxable income provided for in this chapter are made, and before allocation and apportionment as provided in ORS 317.010 (10), if any, modified federal consolidated taxable income shall be computed. Modified federal consolidated taxable income shall be determined by eliminating from the federal consolidated taxable income of the affiliated group the separate taxable income, as determined under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, and any deductions or additions or items of income, expense, gain or loss for which consolidated treatment is prescribed under Treasury Regulations adopted under section 1502 of the Internal Revenue Code, attributable to the member or members of any unitary group of which the corporation is not a member.

Â Â Â Â Â  (3)(a) After modified federal consolidated taxable income is determined under subsection (2) of this section, the additions, subtractions, adjustments and modifications prescribed by this chapter shall be made to the modified federal consolidated taxable income of the remaining members of the affiliated group, where applicable, as if all such members were subject to taxation under this chapter. After those modifications are made,
Oregon
taxable income or loss shall be determined as provided in ORS 317.010 (10)(a) to (c), if necessary.

Â Â Â Â Â  (b) In the computation of the Oregon apportionment percentage for a corporation that is a member of an affiliated group filing a consolidated federal return, there shall be taken into consideration only the property, payroll, sales or other factors of those members of the affiliated group whose items of income, expense, gain or loss remain in modified federal consolidated taxable income after the eliminations required under subsection (2) of this section. Those members of an affiliated group making a consolidated federal return or a consolidated state return shall not be treated as one taxpayer for purposes of determining whether any member of the group is taxable in this state or any other state with respect to questions of jurisdiction to tax or the composition of the apportionment factors used to attribute income to this state under ORS 314.280 or 314.605 to 314.675. [1984 c.1 Â§3; 1985 c.802 Â§30; 1987 c.293 Â§46]

Â Â Â Â Â  317.720 Computation of taxable income; excess loss accounts. (1) To derive Oregon taxable income, there shall be subtracted from federal taxable income the amount of the excess loss account included under Treasury Regulations adopted under section 1502 of the Internal Revenue Code to the extent that the excess losses have not offset unitary income. However, in no event shall excess losses be recaptured on account of Treasury Regulations adopted under section 1502 of the Internal Revenue Code for purposes of this chapter if the losses were deducted for a taxable year beginning before January 1, 1986.

Â Â Â Â Â  (2) As used in this section, Âunitary incomeÂ means income of a unitary group, as that term is defined in ORS 317.705, that includes the subsidiary to which excess losses are attributable, and a member of which is subject to taxation under this chapter. [1984 c.1 Â§11b; 1987 c.293 Â§47]

Â Â Â Â Â  317.725 Adjustments to prevent double taxation or deduction; rules. (1)(a) If any provision of the Internal Revenue Code or of ORS 317.705 to 317.715, relating to the use of consolidated federal returns, requires that any amount be added to or deducted from federal consolidated taxable income or the Oregon taxable income subject to taxation under this chapter or ORS chapter 318 that previously had been added to or deducted from income upon or with respect to which tax liability was measured under the Oregon law in effect prior to the taxpayerÂs taxable year as to which ORS 317.705 to 317.715, are first effective, an appropriate adjustment shall be made to the income for the year or years subject to ORS 317.705 to 317.715, so as to prevent the double taxation or double deduction of any such amount that previously had entered into the computation of income upon or with respect to which tax liability was measured.

Â Â Â Â Â  (b) If it appears to the Department of Revenue that a corporation making a return under this chapter or ORS chapter 318 is required to make any adjustment to federal consolidated taxable income pursuant to ORS 317.715, that is unduly burdensome or that produces an inequitable or unreasonable result, the department, upon application by the corporation, may relieve the corporation of the requirement and may permit or require any other adjustment to be made to fairly reflect income and produce an equitable result. The department shall adopt rules prescribing the method by which a corporation may apply for relief under this paragraph.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 317.013, any regulation promulgated pursuant to sections 1501 to 1505 of the Internal Revenue Code which makes reference to provisions of the Internal Revenue Code with respect to which modifications to federal taxable income are prescribed under this chapter shall not be applied to the extent the regulation conflicts with the provisions of this chapter.

Â Â Â Â Â  (3) The Department of Revenue shall not make any adjustment under this section if the resulting increase or decrease in tax liability would be less than $250. [1984 c.1 Â§19; 1985 c.802 Â§31]

Â Â Â Â Â  317.845 [Formerly 317.515; repealed by 1985 c.761 Â§27]

DISPOSITION OF REVENUE

Â Â Â Â Â  317.850 Disposition of revenue. The net revenue from the tax imposed by this chapter, after deduction of refunds, shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of
Oregon
lawfully incurred. A working balance of unreceipted revenue from the tax imposed by this chapter may be retained for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $500,000. [Formerly 317.590; 2001 c.114 Â§42]

Â Â Â Â Â  317.910 [1959 c.356 Â§3; repealed by 1983 c.162 Â§57]

UNRELATED BUSINESS INCOME OF CERTAIN EXEMPT CORPORATIONS

Â Â Â Â Â  317.920 Tax imposed on unrelated business income of certain exempt corporations. (1) Notwithstanding ORS 317.080, a corporation otherwise exempt from tax under ORS 317.080 (1), (2), (3), (4), (7) or (9) shall be subject to the tax imposed by and in accordance with the provisions of this chapter, but only as to its unrelated business taxable income, as defined under the Internal Revenue Code.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to an organization described in section 501(c)(1) of the Internal Revenue Code.

Â Â Â Â Â  (3) In the case of unrelated business income of a private foundation described in section 509 of the Internal Revenue Code, the first quarter of estimated tax due under ORS 314.515 (1)(a) shall be paid on or before the 15th day of the fifth month of the taxable year. [1959 c.356 Â§2; 1975 c.652 Â§90; 1983 c.162 Â§42; 1985 c.802 Â§28b; 1987 c.293 Â§48; 1997 c.839 Â§37; 1999 c.90 Â§25a]

Â Â Â Â Â  317.930 Exceptions and limitations. In addition to the exclusions and modifications contained in section 512(b) of the Internal Revenue Code, in determining unrelated business taxable income:

Â Â Â Â Â  (1) There shall be excluded, in the case of any school, college or university, which rents real property to its students or faculty, all rents derived therefrom, providing that such property is actually a part of the school and that the continued presence of the students and faculty thereon is necessary to the educative function of the institution.

Â Â Â Â Â  (2) There shall be subtracted any amount treated as derived from the conduct of an unrelated trade or business under section 995(g) of the Internal Revenue Code (relating to distributions to DISC tax-exempt shareholders). [1959 c.356 Â§4; 1979 c.580 Â§3; 1983 c.162 Â§43; 1991 c.457 Â§14a]

Â Â Â Â Â  317.940 [1959 c.356 Â§5; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  317.950 Assessment of deficiency. If the Department of Revenue finds that unrelated business taxable income, or any portion thereof, has not been assessed, it may, at any time within three years after the return was filed, or in case no return was filed within five years from the time the return should have been filed, compute the tax and give notice to the corporation of the amount due, including penalty and interest thereon. These limitations to the assessment of such tax or additional tax, including penalty and interest thereon, do not apply to the assessment of additional taxes, and penalty and interest thereon, upon false or fraudulent returns or in cases where with a fraudulent intent no return has been filed. ORS 314.410 is also applicable to the extent that it is not inconsistent with the provisions of this section. [1959 c.356 Â§6]

PENALTIES

Â Â Â Â Â  317.990 [Repealed by 1957 c.632 Â§1 (314.991 enacted in lieu of 316.990 and 317.990)]

Â Â Â Â Â  317.991 Civil penalty; noncompliance with ORS 317.097 relating to credit for housing rehabilitation loans. (1) The Director of the Housing and Community Services Department may assess a civil penalty against any project owner in an amount not to exceed three times the value of the tax credit available in any year on a project during which the owner does not comply with the provisions of ORS 317.097 and the rules promulgated thereunder.

Â Â Â Â Â  (2) Notwithstanding the provisions of any other law, an order of the director assessing such a civil penalty shall be deemed final, unless review from the director is requested in writing within 30 days of receipt of notice thereof. The request shall specify the grounds upon which the project owner contests the proposed order of assessment.

Â Â Â Â Â  (3) The issuance of orders assessing civil penalties pursuant to this section, the conduct of hearings and the judicial review thereof shall be as provided in ORS chapter 183.

Â Â Â Â Â  (4) When an order assessing a civil penalty becomes final by operation of law or on appeal, unless the amount of penalty is paid within 10 days after the order becomes final, the order constitutes a judgment and may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the project owner incurring the penalty and the amount of the penalty in the County Clerk Lien Record. The penalty provided in the order so recorded shall become a lien upon the title to any interest in property owned by the project owner against whom the order is entered, and execution may be issued upon the order in the same manner as execution upon a judgment of a court of record.

Â Â Â Â Â  (5) Civil penalties, and judgments entered thereon, due to the director under this section from any project owner shall be deemed preferred to all general claims in all bankruptcy proceedings, trustee proceedings and proceedings for the administration of estates and receiverships involving the project owner liable therefor or the property of such project owner.

Â Â Â Â Â  (6) All moneys collected under this section shall be paid into the Housing Finance Fund.

Â Â Â Â Â  (7) All costs of enforcement and collection, including attorney fees, may be paid by the director directly from the Housing Finance Fund without further authorization of law.

Â Â Â Â Â  (8) As used in this section, ÂdirectorÂ means the Director of the Housing and Community Services Department. [1991 c.737 Â§4; 1999 c.21 Â§48]

_______________



Chapter 318

Chapter 318 Â Corporation Income Tax

2007 EDITION

CORPORATION INCOME TAX

REVENUE AND TAXATION

318.010Â Â Â Â  Short title; Department of Revenue to administer chapter

318.020Â Â Â Â  Imposition of tax

318.031Â Â Â Â  Provisions in ORS chapters 305, 314, 315 and 317 incorporated into corporation income tax law

318.040Â Â Â Â  Exempt corporations

318.060Â Â Â Â  Rules and regulations; personnel

318.070Â Â Â Â  Disposition of revenue

318.106Â Â Â Â  ORS 317.151 as part of chapter

318.130Â Â Â Â  ORS 317.329 as part of chapter

Â Â Â Â Â  318.010 Short title; Department of Revenue to administer chapter. This chapter shall be known and may be cited as the Corporation Income Tax Act of 1955, and it shall be administered by the Department of Revenue. [1955 c.334 Â§1]

Â Â Â Â Â  318.020 Imposition of tax. (1) There hereby is imposed upon every corporation for each taxable year a tax at the rate provided in ORS 317.061 upon its
Oregon
taxable income derived from sources within this state, other than income for which the corporation is subject to the tax imposed by ORS chapter 317 according to or measured by its
Oregon
taxable income.

Â Â Â Â Â  (2) Income from sources within this state includes income from tangible or intangible property located or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate or foreign commerce.

Â Â Â Â Â  (3) Income that constitutes net long-term capital gain described in ORS 317.063 shall be taxed at the rate imposed under ORS 317.063. [1955 c.334 Â§2; 1957 c.607 Â§9; 1957 c.633 Â§1; 1961 c.55 Â§1; subsection (3) enacted as 1961 c.55 Â§2; 1975 c.368 Â§7; 1983 c.162 Â§44; 1999 c.21 Â§49; 2001 c.545 Â§5; 2005 c.94 Â§89]

Â Â Â Â Â  318.030 [1955 c.334 Â§3; 1957 c.74 Â§3; 1965 c.154 Â§5; 1965 c.460 Â§5; 1967 c.592 Â§10; 1969 c.166 Â§7; 1969 c.493 Â§96a; 1969 c.681 Â§7; 1971 c.283 Â§5; 1973 c.115 Â§6; 1973 c.753 Â§7; 1977 c.866 Â§6; 1979 c.414 Â§6; 1979 c.561 Â§7; 1979 c.578 Â§10; repealed by 1983 c.162 Â§45 (318.031 enacted in lieu of 318.030)]

Â Â Â Â Â  318.031 Provisions in ORS chapters 305, 314, 315 and 317 incorporated into corporation income tax law. It being the intention of the Legislative Assembly that this chapter and ORS chapter 317 shall be administered as uniformly as possible (allowance being made for the difference in imposition of the taxes), ORS 305.140 and 305.150, ORS chapter 314 and the following sections are incorporated into and made a part of this chapter: ORS 285C.309, 315.104, 315.134, 315.141, 315.156, 315.204, 315.208, 315.213, 315.254, 315.304, 315.507, 315.511 and 315.604 (all only to the extent applicable to a corporation) and ORS chapter 317. [1983 c.162 Â§46 (enacted in lieu of 318.030); 1984 c.1 Â§13; 1985 c.761 Â§23; 1987 c.293 Â§49; 1987 c.911 Â§8f; 1989 c.625 Â§24; 1989 c.911 Â§5; 1991 c.457 Â§15; 1991 c.652 Â§11; 1991 c.928 Â§5; 1993 c.730 Â§6; 1995 c.79 Â§171; 1997 c.835 Â§41; 1999 c.21 Â§50; 1999 c.358 Â§5; 2001 c.114 Â§43; 2001 c.292 Â§13; 2001 c.674 Â§12; 2001 c.932 Â§11; 2001 c.957 Â§19; 2005 c.80 Â§3; 2005 c.94 Â§90; 2007 c.739 Â§8]

Â Â Â Â Â  Note: The amendments to 318.031 by section 4, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the userÂs convenience.

Â Â Â Â Â  318.031. It being the intention of the Legislative Assembly that this chapter and ORS chapter 317 shall be administered as uniformly as possible (allowance being made for the difference in imposition of the taxes), ORS 305.140 and 305.150, ORS chapter 314 and the following sections are incorporated into and made a part of this chapter: ORS 285C.309, 315.134, 315.141, 315.156, 315.204, 315.208, 315.213, 315.254, 315.304, 315.507, 315.511 and 315.604 (all only to the extent applicable to a corporation) and ORS chapter 317.

Â Â Â Â Â  318.040 Exempt corporations. In addition to the corporations exempt from the provisions of this chapter by the incorporation in this chapter of ORS 317.080, there shall also be exempt those foreign corporations whose activities in this state are confined to purchases of personal property, and the storage thereof incident to shipment outside the state, unless such foreign corporation is an affiliate of another foreign or domestic corporation which is doing business in Oregon or is subject to this chapter. Whether or not corporations are affiliated shall be determined as provided in section 1504 of the Internal Revenue Code. [1955 c.334 Â§4; 1977 c.866 Â§7; 1984 c.1 Â§14; 1985 c.802 Â§34]

Â Â Â Â Â  318.044 [1957 s.s. c.15 Â§Â§14,15; 1971 c.724 Â§2; 1977 c.89 Â§2; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.046 [1957 s.s. c.15 Â§Â§16,17; 1959 c.92 Â§3; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.048 [1965 c.178 Â§6; repealed by 1983 c.162 Â§57]

Â Â Â Â Â  318.050 [1955 c.334 Â§6; repealed by 1977 c.866 Â§9]

Â Â Â Â Â  318.060 Rules and regulations; personnel. The Department of Revenue is authorized to employ such personnel, and prescribe and prepare such rules, regulations, forms and tables as are necessary to place this chapter in operation. [1955 c.334 Â§7; 1957 c.528 Â§5]

Â Â Â Â Â  318.070 Disposition of revenue. The net revenue from the tax imposed by this chapter shall be paid over to the State Treasurer and held in the General Fund as miscellaneous receipts available generally to meet any expense or obligation of the State of
Oregon
lawfully incurred. A working balance of unreceipted revenue from the tax imposed by this chapter may be retained by the Department of Revenue for the payment of refunds, but such working balance shall not at the close of any fiscal year exceed the sum of $50,000. [1955 c.334 Â§5]

Â Â Â Â Â  318.080 [1981 c.720 Â§20; repealed by 1993 c.730 Â§9 (315.134 enacted in lieu of 316.084, 317.133 and 318.080)]

Â Â Â Â Â  318.085 [1991 c.859 Â§7; repealed by 1993 c.730 Â§27 (315.254 enacted in lieu of 316.151, 317.141 and 318.085)]

Â Â Â Â Â  318.090 [1981 c.778 Â§38; repealed by 2003 c.46 Â§45]

Â Â Â Â Â  318.100 [1983 c.162 Â§49; repealed by 1995 c.79 Â§172]

Â Â Â Â Â  318.102 [1985 c.438 Â§6; repealed by 1993 c.730 Â§13 (315.148 enacted in lieu of 316.098, 317.150 and 318.102)]

Â Â Â Â Â  318.104 [1985 c.521 Â§5; repealed by 1993 c.730 Â§17 (315.156 enacted in lieu of 316.091, 317.148 and 318.104)]

Â Â Â Â Â  318.106 ORS 317.151 as part of chapter. ORS 317.151, during its existence and as it may be amended, is incorporated into this chapter and made a part hereof. [1985 c.695 Â§4]

Â Â Â Â Â  318.110 [1985 c.749 Â§5; repealed by 1993 c.730 Â§7 (315.104 enacted in lieu of 316.094, 317.102 and 318.110)]

Â Â Â Â Â  318.130 ORS 317.329 as part of chapter. ORS 317.329, during its existence and as it may be amended, is incorporated into this chapter by reference and made a part hereof. [1985 c.802 Â§21d]

Â Â Â Â Â  318.160 [1987 c.682 Â§9; repealed by 1993 c.730 Â§23 (315.208 enacted in lieu of 316.132, 317.114 and 318.160)]

Â Â Â Â Â  318.170 [1987 c.591 Â§17; repealed by 1997 c.170 Â§33]

Â Â Â Â Â  318.175 [1987 c.682 Â§8; repealed by 1993 c.730 Â§21 (315.204 enacted in lieu of 316.134, 317.135 and 318.175)]

_______________



Chapter 319

Chapter 319 Â Motor Vehicle and Aircraft Fuel Taxes

2007 EDITION

MOTOR VEHICLE AND AIRCRAFT FUEL TAXES

REVENUE AND TAXATION

MOTOR VEHICLE FUEL AND AIRCRAFT FUEL TAXES

319.010Â Â Â Â  Definitions for ORS 319.010 to 319.430

319.020Â Â Â Â  Monthly statement by dealer; license tax imposed

319.030Â Â Â Â  License required to be dealer in motor vehicle fuel

319.040Â Â Â Â  Application for and issuance of dealerÂs license

319.042Â Â Â Â  Grounds for refusal to issue dealer license; hearing; records inspection

319.050Â Â Â Â  Performance bond; hearing

319.051Â Â Â Â  Conditions for reduced bond amount

319.052Â Â Â Â  Conditions for increased bond amount; request and conditions for reduction; rules

319.053Â Â Â Â  Amount of bond when twice license tax is less than $1,000

319.060Â Â Â Â  Deposit in lieu of bond

319.070Â Â Â Â  Release of surety

319.080Â Â Â Â  Additional bond or deposit

319.090Â Â Â Â  Immediate collection of tax and interest; penalties; waiver

319.096Â Â Â Â  Suspension of license; liability for tax; reinstatement

319.098Â Â Â Â  Contesting license suspension

319.100Â Â Â Â  Revocation of license

319.102Â Â Â Â  Notice to dealers of suspension or revocation of another dealerÂs license; rules

319.110Â Â Â Â  Cancellation of license on request of dealer or when licensee no longer a dealer

319.120Â Â Â Â  Remedies cumulative

319.125Â Â Â Â  Change of ownership; cancellation of license

319.180Â Â Â Â  Payment of tax; delinquency penalty; interest rates

319.182Â Â Â Â  Collection of delinquent tax, interest or penalty; warrant; judgment lien

319.184Â Â Â Â  Use of collection agency

319.186Â Â Â Â  Uncollectible tax, interest or penalty

319.190Â Â Â Â  Monthly statement of dealer; penalty

319.192Â Â Â Â  Refund to dealer of uncollectible taxes; rules

319.200Â Â Â Â  Assessing tax and penalty where dealer fails to report

319.210Â Â Â Â  Billing purchasers

319.220Â Â Â Â  Receipt, payment or sale of motor vehicle fuel without invoice or delivery tag prohibited

319.230Â Â Â Â  Transporting motor vehicle fuel in bulk

319.240Â Â Â Â  Exemption of export fuel

319.250Â Â Â Â  Certain sales to Armed Forces exempted; reports

319.260Â Â Â Â  Fuel in vehicles coming into or leaving state not taxed

319.270Â Â Â Â  Fuel sold or distributed to dealers

319.275Â Â Â Â  Liability for taxes, interest and penalties when person importing fuel does not hold license

319.280Â Â Â Â  Refunds generally

319.290Â Â Â Â  Limitation on applications for refunds

319.300Â Â Â Â  Seller to give invoice for each purchase made by person entitled to refund

319.310Â Â Â Â  Claims for refunds may be required to be under oath; investigation of claims

319.320Â Â Â Â  Refund of tax on fuel used in operation of vehicles over certain roads or private property

319.330Â Â Â Â  Refunds to purchasers of fuel for aircraft

319.370Â Â Â Â  Examinations and investigations; correcting reports and payments

319.375Â Â Â Â  Limitation on credit for or refund of overpayment and on assessment of additional tax

319.380Â Â Â Â  Examining books and accounts of carrier of motor vehicle fuel

319.382Â Â Â Â  Agreements for refunds to Indian tribes

319.390Â Â Â Â  Records to be kept by dealers; inspection of records

319.400Â Â Â Â  Records to be kept three years

319.410Â Â Â Â  Disposition of tax moneys

319.415Â Â Â Â  Estimate of tax on fuel used for boats; transfer to Boating Safety, Law Enforcement and Facility Account; use

319.417Â Â Â Â  Estimate of tax on fuel used in aircraft; transfer to State Aviation Account; use

319.420Â Â Â Â  ORS 319.510 to 319.880 not affected

319.430Â Â Â Â  Savings clause

USE FUEL TAX

319.510Â Â Â Â  Short title

319.520Â Â Â Â  Definitions for ORS 319.510 to 319.880

319.525Â Â Â Â  Agreements with Indian tribes

319.530Â Â Â Â  Imposition of tax; rate

319.550Â Â Â Â  UserÂs license required to use fuel; exceptions

319.560Â Â Â Â  Application for and issuance of userÂs license

319.570Â Â Â Â  Faithful performance bond

319.580Â Â Â Â  Deposit in lieu of bond

319.590Â Â Â Â  Release of surety

319.600Â Â Â Â  Display of emblem

319.611Â Â Â Â  Penalty for unlicensed use of fuel or nondisplay of authorization or emblem; waiver

319.621Â Â Â Â  SellerÂs license

319.628Â Â Â Â  Grounds for refusal to issue userÂs or sellerÂs license; hearing; records inspection

319.630Â Â Â Â  Revocation of license; reissue of license

319.640Â Â Â Â  Cancellation of license on request of user

319.650Â Â Â Â  Notifying department upon ceasing to use fuel in connection with motor vehicle

319.660Â Â Â Â  Removal of emblem

319.665Â Â Â Â  Seller to collect tax; exceptions

319.671Â Â Â Â  When invoices required; contents

319.675Â Â Â Â  SellerÂs report to department

319.681Â Â Â Â  Payment of tax by seller

319.690Â Â Â Â  Monthly report of user; remittance; credit against taxes; annual reports of certain users

319.692Â Â Â Â  Quarterly reports if average monthly tax under $300; when annual reports authorized

319.694Â Â Â Â  Penalty for delinquency in remitting tax; waiver; interest rates

319.697Â Â Â Â  Records required of sellers and users; alternative records for certain users

319.700Â Â Â Â  Tax as lien

319.720Â Â Â Â  Delinquency in payment; notice to debtors of user or seller; report to department

319.730Â Â Â Â  Collection of delinquent payment by seizure and sale of motor vehicle

319.740Â Â Â Â  Action by Attorney General to collect delinquency; certificate of department as evidence

319.742Â Â Â Â  Collection of delinquent obligation generally; warrant; judgment lien

319.744Â Â Â Â  Use of collection agency

319.746Â Â Â Â  Uncollectible obligation

319.760Â Â Â Â  Assessment of deficiency; presumption that fuel subject to tax

319.780Â Â Â Â  Assessing tax and penalty upon failure to make report

319.790Â Â Â Â  Petition for reassessment

319.801Â Â Â Â  Appeal to circuit court

319.810Â Â Â Â  Time limitation on service of notice of additional tax

319.820Â Â Â Â  Refund of tax erroneously or illegally collected

319.831Â Â Â Â  Refund of tax on fuel used in operation of vehicle over certain roads or private property

319.835Â Â Â Â  Investigation of refund applications

319.840Â Â Â Â  Enforcement; rules and regulations

319.850Â Â Â Â  Presumption of use; rules

319.860Â Â Â Â  Producers, distributors and others to keep records; examining books and records

319.870Â Â Â Â  Results of investigations to be private

319.875Â Â Â Â  Prohibitions

319.880Â Â Â Â  Disposition of moneys

PENALTIES

319.990Â Â Â Â  Penalties

MOTOR VEHICLE FUEL AND AIRCRAFT FUEL TAXES

Â Â Â Â Â  319.010 Definitions for ORS 319.010 to 319.430. As used in ORS 319.010 to 319.430, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAircraftÂ means every contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air, operated or propelled by the use of aircraft fuel.

Â Â Â Â Â  (2) ÂAircraft fuelÂ means any gasoline and any other inflammable or combustible gas or liquid by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of aircraft, except gas or liquid, the chief use of which, as determined by the Department of Transportation is for purposes other than the propulsion of aircraft.

Â Â Â Â Â  (3) ÂAirportÂ means any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft.

Â Â Â Â Â  (4) ÂBrokerÂ means and includes every person other than a dealer engaged in business as a broker, jobber or wholesale merchant dealing in motor vehicle fuel or aircraft fuel.

Â Â Â Â Â  (5) ÂBulk transferÂ means any change in ownership of motor vehicle fuel or aircraft fuel contained in a terminal storage facility or any physical movement of motor vehicle fuel or aircraft fuel between terminal storage facilities by pipeline or marine transport.

Â Â Â Â Â  (6) ÂDealerÂ means any person who:

Â Â Â Â Â  (a) Imports or causes to be imported motor vehicle fuels or aircraft fuels for sale, use or distribution in, and after the same reaches the State of Oregon, but ÂdealerÂ does not include any person who imports into this state motor vehicle fuel in quantities of 500 gallons or less purchased from a supplier who is licensed as a dealer under ORS 319.010 to 319.430 and who assumes liability for the payment of the applicable license tax to this state;

Â Â Â Â Â  (b) Produces, refines, manufactures or compounds motor vehicle fuels or aircraft fuels in the State of
Oregon
for use, distribution or sale in this state;

Â Â Â Â Â  (c) Acquires in this state for sale, use or distribution in this state motor vehicle fuels or aircraft fuels with respect to which there has been no license tax previously incurred; or

Â Â Â Â Â  (d) Acquires title to or possession of motor vehicle fuels or aircraft fuels in this state and exports the product out of this state.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (8) ÂDistributionÂ means, in addition to its ordinary meaning, the delivery of motor vehicle fuel or aircraft fuel by a dealer to any service station or into any tank, storage facility or series of tanks or storage facilities connected by pipelines, from which motor vehicle fuel or aircraft fuel is withdrawn directly for sale or for delivery into the fuel tanks of motor vehicles whether or not the service station, tank or storage facility is owned, operated or controlled by the dealer.

Â Â Â Â Â  (9) ÂFirst sale, use or distribution of motor vehicle fuel or aircraft fuelÂ means the first withdrawal, other than by bulk transfer, of motor vehicle fuel or aircraft fuel from terminal storage facilities for sale, use or distribution. ÂFirst sale, use or distribution of motor vehicle fuel or aircraft fuelÂ also means the first sale, use or distribution of motor vehicle fuel or aircraft fuel after import into this state if the motor vehicle fuel or aircraft fuel is delivered other than to the terminal storage facilities of a licensed dealer.

Â Â Â Â Â  (10) ÂHighwayÂ means every way, thoroughfare and place, of whatever nature, open for use of the public for the purpose of vehicular travel.

Â Â Â Â Â  (11) ÂMotor vehicleÂ means all vehicles, engines or machines, movable or immovable, operated or propelled by the use of motor vehicle fuel.

Â Â Â Â Â  (12) ÂMotor vehicle fuelÂ means and includes gasoline and any other inflammable or combustible gas or liquid, by whatever name such gasoline, gas or liquid is known or sold, usable as fuel for the operation of motor vehicles, except gas or liquid, the chief use of which, as determined by the department, is for purposes other than the propulsion of motor vehicles upon the highways of this state.

Â Â Â Â Â  (13) ÂPersonÂ includes every natural person, association, firm, partnership, corporation or the
United States
.

Â Â Â Â Â  (14) ÂRestricted landing areaÂ means any area of land or water, or both, which is used or made available for the landing and takeoff of aircraft, the use of which, except in case of emergency, is provided from time to time by the department.

Â Â Â Â Â  (15) ÂService stationÂ means and includes any place operated for the purpose of retailing and delivering motor vehicle fuel into the fuel tanks of motor vehicles or aircraft fuel into the fuel tanks of aircraft.

Â Â Â Â Â  (16) ÂTerminal storage facilityÂ means any fuel storage facility that has marine or pipeline access. [Amended by 1955 c.287 Â§19; 1955 c.730 Â§Â§1,15; 1957 c.209 Â§1; 1959 c.505 Â§1; 1963 c.226 Â§1; 1987 c.610 Â§1; 1989 c.664 Â§1; 1993 c.741 Â§28]

Â Â Â Â Â  319.020 Monthly statement by dealer; license tax imposed. (1) Subject to subsections (2) to (4) of this section, in addition to the taxes otherwise provided for by law, every dealer engaging in the dealerÂs own name, or in the name of others, in the first sale, use or distribution of motor vehicle fuel or aircraft fuel or withdrawal of motor vehicle fuel or aircraft fuel for sale, use or distribution within areas in this state within which the state lacks the power to tax the sale, use or distribution of motor vehicle fuel or aircraft fuel, shall:

Â Â Â Â Â  (a) Not later than the 25th day of each calendar month, render a statement to the Department of Transportation of all motor vehicle fuel or aircraft fuel sold, used, distributed or so withdrawn by the dealer in the State of Oregon as well as all such fuel sold, used or distributed in this state by a purchaser thereof upon which sale, use or distribution the dealer has assumed liability for the applicable license tax during the preceding calendar month.

Â Â Â Â Â  (b) Except as provided in ORS 319.270, pay a license tax computed on the basis of 24 cents per gallon on the first sale, use or distribution of such motor vehicle fuel or aircraft fuel so sold, used, distributed or withdrawn as shown by such statement in the manner and within the time provided in ORS 319.010 to 319.430.

Â Â Â Â Â  (2) When aircraft fuel is sold, used or distributed by a dealer, the license tax shall be computed on the basis of nine cents per gallon of fuel so sold, used or distributed, except that when aircraft fuel usable in aircraft operated by turbine engines (turbo-prop or jet) is sold, used or distributed, the tax rate shall be one cent per gallon.

Â Â Â Â Â  (3) In lieu of claiming refund of the tax paid on motor vehicle fuel consumed by such dealer in nonhighway use as provided in ORS 319.280, 319.290 and 319.320, or of any prior erroneous payment of license tax made to the state by such dealer, the dealer may show such motor vehicle fuel as a credit or deduction on the monthly statement and payment of tax.

Â Â Â Â Â  (4) The license tax computed on the basis of the sale, use, distribution or withdrawal of motor vehicle or aircraft fuel shall not be imposed wherever such tax is prohibited by the Constitution or laws of the
United States
with respect to such tax. [Amended by 1955 c.730 Â§2; 1959 c.505 Â§2; 1967 c.463 Â§1; 1973 c.376 Â§1; 1977 c.293 Â§1; 1981 c.698 Â§1; 1983 c.727 Â§Â§1,5; 1985 c.209 Â§12; 1987 c.610 Â§2; 1987 c.899 Â§Â§8,10, 14; 1989 c.664 Â§2; 1989 c.865 Â§1; 1991 c.497 Â§Â§6,7; 1999 c.1037 Â§Â§1,3]

Â Â Â Â Â  319.025 [1991 c.863 Â§18; repealed by 1991 c.863 Â§21]

Â Â Â Â Â  319.030 License required to be dealer in motor vehicle fuel. No dealer shall sell, use or distribute any motor vehicle fuel until the dealer has secured a dealerÂs license as required by ORS 319.010 to 319.430.

Â Â Â Â Â  319.040 Application for and issuance of dealerÂs license. (1) Every person, before becoming a dealer in motor vehicle fuel in this state, shall make an application to the Department of Transportation for a license authorizing such person to engage in business as a dealer.

Â Â Â Â Â  (2) Applications for the license must be made on forms prescribed, prepared and furnished by the department.

Â Â Â Â Â  (3) The applications shall be accompanied by a duly acknowledged certificate containing:

Â Â Â Â Â  (a) The name under which the dealer is transacting business within
Oregon
.

Â Â Â Â Â  (b) The places of business and location of distributing stations of the dealer in
Oregon
.

Â Â Â Â Â  (c) The name and address of the managing agent, the names and addresses of the several persons constituting the firm or partnership and, if a corporation, the corporate name under which it is authorized to transact business and the names and addresses of its principal officers and registered agent.

Â Â Â Â Â  (4) If the dealer is an association of persons, firm, partnership or corporation organized under the laws of another state, territory or country, if it has not already done so, it must first comply with the laws of
Oregon
relating to the transaction of its appropriate business in
Oregon
.

Â Â Â Â Â  (5) The application for a motor vehicle fuel dealerÂs license having been accepted for filing, and the bond required by ORS 319.050 having been accepted and approved, the department may issue to the dealer a license in such form as the department may prescribe to transact business as a dealer in the State of
Oregon
. The license so issued is not assignable, and is valid only for the dealer in whose name issued.

Â Â Â Â Â  (6) The department shall keep and file all applications and bonds with an alphabetical index thereof, together with a record of all licensed dealers. [Amended by 1957 c.209 Â§2; 1999 c.769 Â§18]

Â Â Â Â Â  319.042 Grounds for refusal to issue dealer license; hearing; records inspection. (1) The Department of Transportation may refuse to issue a dealer license to a person who applies as provided in ORS 319.040 if the department finds that the person:

Â Â Â Â Â  (a) Was the holder of a license revoked under ORS 319.100;

Â Â Â Â Â  (b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.100;

Â Â Â Â Â  (c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.100;

Â Â Â Â Â  (d) Owes a debt to the state under ORS 319.010 to 319.430;

Â Â Â Â Â  (e) Had a license issued by a jurisdiction other than Oregon to sell or buy untaxed motor vehicle fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

Â Â Â Â Â  (f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of motor vehicle fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

Â Â Â Â Â  (g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of motor vehicle fuel;

Â Â Â Â Â  (h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

Â Â Â Â Â  (i) Violated a statute or administrative rule regarding fuel taxation or distribution;

Â Â Â Â Â  (j) Failed to cooperate with the departmentÂs investigations by:

Â Â Â Â Â  (A) Not furnishing requested documents;

Â Â Â Â Â  (B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

Â Â Â Â Â  (C) Not responding to a subpoena issued by the department; or

Â Â Â Â Â  (k) Failed to comply with an order issued by the department.

Â Â Â Â Â  (2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a dealer license for any other reason the department deems sufficient.

Â Â Â Â Â  (3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 daysÂ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

Â Â Â Â Â  (4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicantÂs criminal and licensing history. [1999 c.769 Â§17]

Â Â Â Â Â  Note: 319.042 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.050 Performance bond; hearing. (1) At the time of filing the certificate and application for a dealerÂs license, the Department of Transportation shall require the dealer to file with the department, in a form prepared by the department, a bond executed by the dealer as principal with a corporate surety authorized to transact business in this state. The bond shall be payable to the State of Oregon conditioned upon performance of all the requirements of ORS 319.010 to 319.430, including the payment of all taxes, penalties and other obligations of the dealer arising out of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) Except as provided in ORS 319.051, 319.052 and 319.053, a bond under subsection (1) of this section shall be in an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (3) The department may reduce or increase the required amount for a bond as provided in ORS 319.051 and 319.052.

Â Â Â Â Â  (4) A bond given in connection with ORS 319.010 to 319.430 is a continuing instrument and covers any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims that arise under the bond may not exceed the amount of the penalty of the bond. No recoveries on any bond or any execution of any new bond may invalidate any bond, but the total recoveries under any one bond may not exceed the amount of the bond.

Â Â Â Â Â  (5) A dealer required under this section to obtain a bond may demand by proper petition a hearing on the necessity of the bond or the reasonableness of the amount required. The department shall grant the petition for a hearing and shall hold the hearing within 10 days after the demand for the hearing. The decision of the department becomes final 10 days after service of the order on the dealer. The hearing is not subject to the requirements of ORS 183.413 to 183.470. [Amended by 1967 c.359 Â§690; 1999 c.769 Â§12; 2003 c.52 Â§1]

Â Â Â Â Â  319.051 Conditions for reduced bond amount. (1) For a dealer described in subsection (2) of this section, the bond required by the Department of Transportation under ORS 319.050 shall be in an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $100,000, whichever is less.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply to a dealer who held a valid dealerÂs license on October 23, 1999, issued under ORS 319.010 to 319.430, and who, since October 23, 1999, has:

Â Â Â Â Â  (a) Not been required to file a bond greater than $100,000; and

Â Â Â Â Â  (b) Performed, as determined by the department, the requirements of ORS 319.010 to 319.430, including the payment of all taxes, penalties and other obligations of the dealer arising out of ORS 319.010 to 319.430. [2003 c.52 Â§3]

Â Â Â Â Â  Note: 319.051 to 319.053 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.052 Conditions for increased bond amount; request and conditions for reduction; rules. (1) The Department of Transportation shall increase a dealerÂs bond filed under ORS 319.050 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $1 million, whichever is less, if, within a 24-month period, the dealer:

Â Â Â Â Â  (a) Was late three or more times in filing reports or making payments to the department;

Â Â Â Â Â  (b) Had three or more checks or electronic funds transfers to the department dishonored for lack of funds or credit;

Â Â Â Â Â  (c) Failed to maintain or make available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; or

Â Â Â Â Â  (d) Had a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

Â Â Â Â Â  (2) The department may waive an increase in the bond amount under subsection (1) of this section if the department determines that the dealer did not intend to avoid payment of license taxes when the dealer engaged in the conduct described in subsection (1)(a), (b) or (c) of this section or when the dealer engaged in the conduct that led to the license revocation described in subsection (1)(d) of this section. If the department waives an increase in the bond amount, the bond shall remain at an amount that is:

Â Â Â Â Â  (a) Required under ORS 319.051 for a dealer described in ORS 319.051; or

Â Â Â Â Â  (b) Required under ORS 319.050.

Â Â Â Â Â  (3) If the department increases the bond amount as provided in subsection (1) of this section, the dealer may, after 24 months, request in writing that the department reduce the bond amount. The department shall reduce the bond amount if the department determines that the dealer, in the 24 months prior to the dealerÂs written request:

Â Â Â Â Â  (a) Filed timely reports and made timely payments;

Â Â Â Â Â  (b) Had no checks or electronic funds transfers to the department dishonored for lack of funds or credit;

Â Â Â Â Â  (c) Maintained and made available a record of all purchases, receipts, sales and distribution of motor vehicle fuel as required under ORS 319.390; and

Â Â Â Â Â  (d) Did not have a motor vehicle fuel dealer license issued in this state or another jurisdiction revoked.

Â Â Â Â Â  (4) If the department determines that the dealer met all of the requirements under subsection (3) of this section, the department shall reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (5) If the department determines that the dealer failed to meet the requirements under subsection (3) of this section and that the failure was not due to the dealerÂs intent to avoid payment of license taxes, the department may reduce the bond required of a dealer described in ORS 319.050 or a dealer described in ORS 319.051 to an amount that is equivalent to twice the dealerÂs estimated monthly license tax, as determined by the department, or $250,000, whichever is less.

Â Â Â Â Â  (6) For purposes of this section, the department shall adopt rules establishing what constitutes evidence that a dealer did not intend to avoid payment of license taxes. [2003 c.52 Â§4]

Â Â Â Â Â  Note: See note under 319.051.

Â Â Â Â Â  319.053 Amount of bond when twice license tax is less than $1,000. If the amount that is equivalent to twice the amount of a dealerÂs estimated monthly license tax, as determined by the Department of Transportation, is an amount that is less than $1,000, the bond amount required by ORS 319.050, 319.051 or 319.052 shall be $1,000. [2003 c.52 Â§5]

Â Â Â Â Â  Note: See note under 319.051.

Â Â Â Â Â  319.060 Deposit in lieu of bond. In lieu of the bond or bonds in total amount as fixed under ORS 319.050, 319.051, 319.052 or 319.053, any dealer may deposit with the State Treasurer, under such terms and conditions as the Department of Transportation may prescribe, a like amount of lawful money of the United States or bonds or other obligations of the United States, the State of Oregon, or any county of this state, of an actual market value not less than the amount so fixed by the department. [Amended by 2003 c.52 Â§7]

Â Â Â Â Â  319.070 Release of surety. Any surety on a bond furnished by a dealer as provided in ORS 319.050 shall be released and discharged from any and all liability to the state accruing on such bond after the expiration of 30 days from the date upon which the surety has lodged with the Department of Transportation a written request to be released and discharged, but this provision shall not operate to relieve, release or discharge the surety from any liability already accrued or which accrues before the expiration of the 30-day period. The department shall promptly, upon receiving the request, notify the dealer who furnished the bond, and unless the dealer, on or before the expiration of the 30-day period, files a new bond, or makes a deposit in accordance with the requirements of ORS 319.050 and 319.060, the department forthwith shall cancel the dealerÂs license.

Â Â Â Â Â  319.080 Additional bond or deposit. The Department of Transportation may require a dealer to give a new or additional surety bond or to deposit additional securities of the character specified in ORS 319.060 if, in its opinion, the security of the surety bond theretofore filed by the dealer, or the market value of the properties deposited as security by the dealer, becomes impaired or inadequate. Upon failure of the dealer to give the new or additional surety bond or to deposit additional securities within 10 days after being requested so to do by the department, the department forthwith shall cancel the license of the dealer.

Â Â Â Â Â  319.090 Immediate collection of tax and interest; penalties; waiver. (1) If any dealer sells, distributes or uses any motor vehicle fuel without first filing the certificate and bond and securing the license required by ORS 319.030, the license tax provided in ORS 319.020 shall immediately be due and payable on account of all motor vehicle fuel so sold, distributed or used.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, the Department of Transportation shall proceed forthwith to determine, from the best available sources, the amount of such tax, and it shall immediately assess the tax and interest in the amount found due, together with a penalty of 100 percent of the tax, and shall make its certificate of such assessment and penalty. The department may waive all or part of a penalty imposed under this subsection if the department determines that a violation of the requirement under this section to file the certificate and bond or to secure the license was due to reasonable cause and without intent to avoid payment of the tax. In any suit or proceeding to collect such tax, interest or penalty, the certificate is prima facie evidence that the dealer therein named is indebted to the State of
Oregon
in the amount of the tax, interest and penalty therein stated. [Amended by 1981 c.396 Â§1; 1989 c.664 Â§3; 1999 c.769 Â§5]

Â Â Â Â Â  319.096 Suspension of license; liability for tax; reinstatement. (1) The Department of Transportation may, prior to a hearing, suspend the license of a motor vehicle fuel dealer who refuses or neglects to comply with the provisions of ORS 319.010 to 319.430 until the dealer complies with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) Upon suspension of a dealerÂs license under subsection (1) of this section, the department shall immediately notify:

Â Â Â Â Â  (a) The dealer by certified mail of the dealerÂs license suspension and the dealerÂs right to request an immediate hearing to contest the license suspension; and

Â Â Â Â Â  (b) All other licensed motor vehicle fuel dealers by a method determined under ORS 319.102 that the authority of the dealer to purchase tax-deferred motor vehicle fuel has been suspended.

Â Â Â Â Â  (3) If a licensed motor vehicle fuel dealer sells tax-deferred motor vehicle fuel to a dealer whose license has been suspended under subsection (1) of this section after the third day after the selling dealer receives notice of the suspension under subsection (2) of this section, the selling dealer and the suspended dealer are jointly and severally liable for the tax owed on the sale of the fuel.

Â Â Â Â Â  (4)(a) Notwithstanding the joint and several liability of the selling dealer and the suspended dealer under subsection (3) of this section, the department shall attempt to collect from the suspended dealer the tax owed on the fuel for a period of 45 days from the date of the sale to the suspended dealer.

Â Â Â Â Â  (b) After the expiration of the 45-day period under this subsection, the department shall collect from the selling dealer any tax not collected from the suspended dealer under this subsection.

Â Â Â Â Â  (5) The department shall waive the liability of a selling dealer under subsection (3) of this section if the selling dealer establishes to the satisfaction of the department that:

Â Â Â Â Â  (a) The sale of the motor vehicle fuel to the suspended dealer was due to circumstances that were beyond the control of the selling dealer; or

Â Â Â Â Â  (b) The dealer whose license was suspended engaged in fraud or deceit to avoid timely payment of the tax to the selling dealer.

Â Â Â Â Â  (6) When a dealer whose license has been suspended under subsection (1) of this section complies with the provisions of ORS 319.010 to 319.430, the department shall reinstate the dealerÂs license and shall notify by a method determined under ORS 319.102 all licensed motor vehicle fuel dealers that the dealerÂs license has been reinstated and that the dealer is authorized to purchase tax-deferred fuel.

Â Â Â Â Â  (7) If the department determines that a dealer whose license has been suspended under subsection (1) of this section is unwilling or unable to comply with the provisions of ORS 319.010 to 319.430, the department shall revoke the license of the dealer as provided in ORS 319.100. [2003 c.113 Â§2]

Â Â Â Â Â  Note: 319.096, 319.098 and 319.102 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.098 Contesting license suspension. A dealer whose license has been suspended by the Department of Transportation under ORS 319.096 may contest the suspension as provided in ORS chapter 183. [2003 c.113 Â§3]

Â Â Â Â Â  Note: See note under 319.096.

Â Â Â Â Â  319.100 Revocation of license. (1) The Department of Transportation shall revoke the license of any dealer whose license has been suspended under ORS 319.096 and who the department determines is unwilling or unable to comply with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (2) The department shall mail by certified mail addressed to the dealer at the last-known address in the files of the department, a notice of intention to revoke the dealerÂs license. The notice shall give the reason for the revocation of the license.

Â Â Â Â Â  (3) The license revocation becomes effective without further notice if within 10 days from the mailing of the notice the dealer has not complied with the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  (4) The department shall provide notice of the revocation of the license of a dealer under this section to all other licensed motor vehicle fuel dealers by a method determined under ORS 319.102. [1989 c.664 Â§4; 2003 c.113 Â§4]

Â Â Â Â Â  319.102 Notice to dealers of suspension or revocation of another dealerÂs license; rules. The Department of Transportation shall establish by rule the most efficient method of notifying licensed motor vehicle fuel dealers as required under ORS 319.096 and 319.100 that a dealerÂs license has been suspended, revoked or reinstated. The possible methods may include, but need not be limited to, notice by telephone, electronic mail or regular mail. [2003 c.113 Â§5]

Â Â Â Â Â  Note: See note under 319.096.

Â Â Â Â Â  319.110 Cancellation of license on request of dealer or when licensee no longer a dealer. (1) The Department of Transportation may, upon written request of a dealer, cancel any license issued to such dealer, the cancellation to become effective 30 days from the date of receipt of the written request.

Â Â Â Â Â  (2) If the department ascertains and finds that the person to whom a license has been issued is no longer engaged in the business of a dealer, the department may cancel the license of such dealer upon investigation after 30 daysÂ notice has been mailed to the last-known address of the dealer.

Â Â Â Â Â  319.120 Remedies cumulative. Except as otherwise provided in ORS 319.180 and 319.200, the remedies of the state provided in ORS 319.090, 319.100 and 319.110 are cumulative. No action taken pursuant to those statutes shall relieve any person from the penal provisions of ORS 319.010 to 319.430 and 319.990. [Amended by 1967 c.54 Â§1; 1999 c.769 Â§7]

Â Â Â Â Â  319.125 Change of ownership; cancellation of license. A licensed dealer who has a change of ownership shall notify the Department of Transportation immediately of the change. Upon notification, the department shall immediately cancel the motor vehicle fuel dealer license of the dealer. No license may be issued to any successor of the dealer until the successor completes an application and certificate and supplies the department with an adequate bond. For purposes of this section:

Â Â Â Â Â  (1) In the case of a corporation with more than 100 stockholders, transfer of stock in normal trading is not considered a change in ownership.

Â Â Â Â Â  (2) In the case of a corporation with 100 or fewer stockholders, transfer of less than 50 percent of the stock in any period of 12 consecutive months is not considered a change in ownership. [1987 c.610 Â§21]

Â Â Â Â Â  Note: 319.125 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.130 [Repealed by 1987 c.610 Â§23]

Â Â Â Â Â  319.140 [Amended by 1959 c.505 Â§3; 1987 c.158 Â§50a; 1987 c.610 Â§3; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.150 [Repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.160 [Amended by 1957 c.209 Â§3; 1959 c.505 Â§4; 1967 c.359 Â§691; 1987 c.610 Â§4; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.170 [Amended by 1987 c.610 Â§5; repealed by 1989 c.664 Â§6]

Â Â Â Â Â  319.180 Payment of tax; delinquency penalty; interest rates. (1) The license tax imposed by ORS 319.020 shall be paid on or before the 25th day of each month to the Department of Transportation which, upon request, shall receipt the dealer therefor.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, to any license tax not paid as required by subsection (1) of this section there shall be added a penalty of one percent of such license tax.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if the tax and penalty required by subsection (2) of this section are not received on or before the close of business on the last day of the month in which the payment is due, a further penalty of 10 percent shall be paid in addition to the penalty provided for in subsection (2) of this section.

Â Â Â Â Â  (4) If the department determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalties provided by subsections (2) and (3) of this section may be waived. Penalties imposed by this section shall not apply when the penalty provided in ORS 319.090 has been assessed and paid.

Â Â Â Â Â  (5)(a) If the license tax imposed by ORS 319.020 is not paid as required by subsection (1) of this section, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

Â Â Â Â Â  (b) If the license tax imposed by ORS 319.020 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

Â Â Â Â Â  (6) No dealer who incurs a tax liability as provided for in ORS 319.010 to 319.430, shall knowingly and willfully fail to report and pay the same to the department as required by ORS 319.010 to 319.430. [Amended by 1955 c.730 Â§3; 1957 c.209 Â§4; 1959 c.505 Â§5; 1963 c.226 Â§2; 1967 c.54 Â§2; 1979 c.344 Â§4; 1987 c.610 Â§6; 1989 c.664 Â§5; 1999 c.769 Â§6]

Â Â Â Â Â  319.182 Collection of delinquent tax, interest or penalty; warrant; judgment lien. (1) If a person fails to pay in full any tax, interest or penalty due under ORS 319.010 to 319.430, the Department of Transportation may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person found within that county, for payment of the amount due, with the added penalties or charges, interest and the cost of executing the warrant, and to return the warrant to the department and pay to the department the money collected from the sale by the time specified in the warrant, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant. The clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, the amount of the tax or portion of the tax and penalties or charges for which the warrant is issued and the date when the copy is recorded. The amount of the warrant shall become a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (3) The sheriff shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (4) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the person in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect taxes payable under ORS 319.010 to 319.430, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty. [1999 c.769 Â§2; 2003 c.576 Â§200]

Â Â Â Â Â  Note: 319.182, 319.184 and 319.186 were added to and made a part of 319.010 to 319.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.184 Use of collection agency. (1) The Department of Transportation may engage the services of a collection agency to collect any of the taxes, interest and penalties due to the state under ORS 319.010 to 319.430. The department may engage the services by entering into agreements to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The department may assign to the collection agency, for collection purposes only, any of the taxes, interest and penalties due the state under ORS 319.010 to 319.430.

Â Â Â Â Â  (3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary. [1999 c.769 Â§3]

Â Â Â Â Â  Note: See note under 319.182.

Â Â Â Â Â  319.186 Uncollectible tax, interest or penalty. (1) Any tax, interest or penalty due the state assigned to a collection agency pursuant to ORS 319.184 that remains uncollected for two years after the date of such assignment meets the criteria for uncollectibility formulated pursuant to ORS 293.240, and may be assigned to the Secretary of State.

Â Â Â Â Â  (2) ORS 293.245 applies to any tax, interest or penalty due the state assigned to the Secretary of State pursuant to subsection (1) of this section. [1999 c.769 Â§4]

Â Â Â Â Â  Note: See note under 319.182.

Â Â Â Â Â  319.190 Monthly statement of dealer; penalty. (1) Every dealer in motor vehicle fuel shall render to the Department of Transportation, on or before the 25th day of each month, on forms prescribed, prepared and furnished by the department, a signed statement of the number of gallons of motor vehicle fuel sold, distributed or used by the dealer during the preceding calendar month. The statement shall be signed by one of the principal officers, or by an authorized agent in case of a corporation; or by the managing agent or owner in case of a firm or association.

Â Â Â Â Â  (2) The signed statement filed with the department as required by this section is a public record. All other documents, including supporting schedules and information received from other taxing jurisdictions and entities, shall be kept confidential and exempt from public inspection except that such information may be shared with tax collecting entities in other jurisdictions on the condition that the receiving jurisdiction agrees to keep such information confidential. If a statement is not received on or before the 25th day of each month, a penalty shall be assessed pursuant to ORS 319.180 or, if the department determines that no tax is due, a penalty of $25 shall be assessed. [Amended by 1955 c.730 Â§4; 1957 c.209 Â§5; 1987 c.610 Â§7]

Â Â Â Â Â  319.192 Refund to dealer of uncollectible taxes; rules. (1) Upon application to the Department of Transportation, a motor vehicle fuel dealer may obtain a refund of the tax paid to the department on sales of motor vehicle fuel if:

Â Â Â Â Â  (a) The dealer has received less than full consideration for the fuel from or on behalf of a purchaser;

Â Â Â Â Â  (b) The account has been declared by the dealer to be an uncollectible account receivable and meets all applicable standards for deductibility for federal income tax purposes pursuant to the Internal Revenue Code; and

Â Â Â Â Â  (c) The dealer has not previously received a refund from the department for motor vehicle fuel taxes not paid by the same purchaser.

Â Â Â Â Â  (2) For purposes of determining the amount of a refund due under this section, the amount of consideration received by the motor vehicle fuel dealer shall be apportioned between the charges for the motor vehicle fuel and the tax for the fuel. The amount of the tax refunded may not exceed the amount of tax paid under ORS 319.020.

Â Â Â Â Â  (3) If the motor vehicle fuel dealer who receives a refund under this section subsequently collects any amount from any source for the account declared uncollectible, the amount collected shall be apportioned between the charges for the motor vehicle fuel and the corresponding tax for the fuel. The motor vehicle fuel tax collected shall be returned to the department.

Â Â Â Â Â  (4) The department shall adopt rules governing the process of applying for and receiving refunds under this section. [2003 c.307 Â§2]

Â Â Â Â Â  Note: 319.192 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.200 Assessing tax and penalty where dealer fails to report. If any dealer, except one subject to ORS 319.090, fails to file the report required by ORS 319.190, the Department of Transportation shall proceed forthwith to determine from the best available source the amount of motor vehicle fuel sold, distributed or used by such dealer for the period unreported, and such determination shall be prima facie evidence of the amount of such fuel sold, distributed or used. The department immediately shall assess the license tax in the amount so determined, adding thereto a penalty of 10 percent for failure to report. The penalty shall be cumulative of other penalties provided in ORS 319.010 to 319.430 and 319.990. In any suit brought to enforce the rights of the state under this section, the certificate of the department showing the amount of taxes, penalties, interest and costs unpaid by any dealer and that the same are due and unpaid to the state is prima facie evidence of the facts as shown. [Amended by 1967 c.54 Â§3; 1987 c.610 Â§8]

Â Â Â Â Â  319.210 Billing purchasers. Bills shall be rendered to all purchasers of motor vehicle fuel by dealers in motor vehicle fuel. The bills shall separately state and describe to the satisfaction of the Department of Transportation the different products shipped thereunder and shall be serially numbered except where other sales invoice controls acceptable to the department are maintained. [Amended by 1955 c.730 Â§5; 1987 c.610 Â§9]

Â Â Â Â Â  319.220 Receipt, payment or sale of motor vehicle fuel without invoice or delivery tag prohibited. No person shall receive and accept any shipment of motor vehicle fuel from any dealer, or pay for the same, or sell or offer the shipment for sale, unless the shipment is accompanied by an invoice or delivery tag showing the date upon which shipment was delivered and the name of the dealer in motor vehicle fuel. [Amended by 1955 c.730 Â§6; 1987 c.610 Â§10]

Â Â Â Â Â  319.230 Transporting motor vehicle fuel in bulk. Every person operating any conveyance for the purpose of hauling, transporting or delivering motor vehicle fuel in bulk shall, before entering upon the public highways of this state with such conveyance, have and possess during the entire time of hauling or transporting such motor vehicle fuel an invoice, bill of sale or other written statement showing the number of gallons, the true name and address of the seller or consignor, and the true name and address of the buyer or consignee, if any, of the same. The person hauling such motor vehicle fuel shall at the request of any sheriff, deputy sheriff, constable, state police or other officer authorized by law to inquire into or investigate such matters, produce and offer for inspection the invoice, bill of sale or other statement. [Amended by 1957 c.209 Â§6]

Â Â Â Â Â  319.240 Exemption of export fuel. (1) The license tax imposed by ORS 319.020 may not be imposed on motor vehicle fuel that is exported by a dealer:

Â Â Â Â Â  (a) From this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

Â Â Â Â Â  (b) Who has a valid motor vehicle fuel dealerÂs license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded.

Â Â Â Â Â  (2) In support of any exemption from license taxes claimed under this section other than in the case of stock transfers or deliveries in equipment, every dealer must execute and file with the Department of Transportation an export certificate in such form as shall be prescribed, prepared and furnished by the department, containing a statement, made by some person having actual knowledge of the fact of such exportation, that the motor vehicle fuel has been exported from the State of Oregon, and giving such details with reference to such shipment as the department may require. All export certificates in support of shipments to other states, territories or countries must be completed and on file in the principal office of the dealer in this state within three months after the close of the calendar month in which the shipments to which they relate are made, unless the state, territory or country of destination would not be prejudiced with respect to its collection of taxes thereon if the certificate is not filed within such time. The department may demand of any dealer such additional data as is deemed necessary in support of any such certificate, and failure to supply such data will constitute a waiver of all right to exemption claimed by virtue of such certificate. The department may, in a case where it believes no useful purpose would be served by filing of an export certificate, waive the certificate.

Â Â Â Â Â  (3) Any motor vehicle fuel carried from this state in the fuel tank of a motor vehicle shall not be considered as exported from this state, except that a refund of the tax may be paid on such fuel as provided in ORS 319.280 (1)(d).

Â Â Â Â Â  (4) No person shall, through false statement, trick or device, or otherwise, obtain motor vehicle fuel for export upon which the Oregon tax has not been paid and fail to export the same, or any portion thereof, or cause the motor vehicle fuel or any portion thereof not to be exported, or shall divert the motor vehicle fuel or any portion thereof, or shall cause it to be diverted from interstate or foreign transit begun in this state, or shall unlawfully return the motor vehicle fuel or any portion thereof to be used or sold in this state and fail to notify the department and the dealer from whom the motor vehicle fuel was originally purchased of the personÂs act.

Â Â Â Â Â  (5) No dealer or other person shall conspire with any person to withhold from export, or divert from interstate or foreign transit begun in this state, or to return motor vehicle fuel to this state for sale or use so as to avoid any of the taxes imposed by ORS 319.010 to 319.430. [Amended by 1953 c.82 Â§2; 1955 c.730 Â§7; 1959 c.186 Â§1; 1963 c.257 Â§1; 1987 c.610 Â§11; 2003 c.56 Â§1]

Â Â Â Â Â  319.250 Certain sales to Armed Forces exempted; reports. The license tax imposed by ORS 319.020 shall not be imposed on any aircraft or motor vehicle fuel sold to the Armed Forces of the
United States
for use in ships, aircraft or for export from this state; but every dealer shall be required to report such sales to the Department of Transportation in such detail as may be required. A certificate by an authorized officer of such Armed Forces shall be accepted by the dealer as sufficient proof that the sale is for the purpose specified in the certificate. [Amended by 1955 c.730 Â§8; 1959 c.186 Â§2; 1961 c.43 Â§1; 1987 c.610 Â§12]

Â Â Â Â Â  319.260 Fuel in vehicles coming into or leaving state not taxed. Any person coming into or leaving
Oregon
in a motor vehicle may transport in the fuel tank of such vehicle motor vehicle fuel for the purpose of operating such motor vehicle, without complying with any of the provisions imposed upon dealers by ORS 319.010 to 319.430. However, if motor vehicle fuel so brought into the state is removed from the fuel tank of the vehicle or used for any purpose other than the propulsion of the vehicle, the person so importing the fuel into this state shall be subject to all the provisions of ORS 319.010 to 319.430 and 319.990 applying to dealers. [Amended by 1987 c.610 Â§12a]

Â Â Â Â Â  319.270 Fuel sold or distributed to dealers. (1) Notwithstanding ORS 319.020, if the first sale, use or distribution of motor vehicle fuel or aircraft fuel is from one licensed dealer to another licensed dealer, the selling or distributing dealer is not required to pay the license tax imposed by ORS 319.020. When the purchasing or receiving dealer first sells, uses or distributes the fuel, that dealer shall pay the license tax regardless of whether the sale, use or distribution is to another licensed dealer.

Â Â Â Â Â  (2) A dealer who renders monthly statements to the Department of Transportation as required by ORS 319.020 and 319.190 shall show separately the number of gallons of motor vehicle fuel sold or delivered to dealers. [Amended by 1987 c.610 Â§13]

Â Â Â Â Â  319.275 Liability for taxes, interest and penalties when person importing fuel does not hold license. (1) A person who is not a licensed dealer shall not accept or receive motor vehicle or aircraft fuel in this state from a person who imports motor vehicle or aircraft fuel who does not hold a valid motor vehicle fuel dealer license in this state. If a person who is not a licensed dealer accepts or receives motor vehicle fuel or aircraft fuel from a person who imports motor vehicle fuel or aircraft fuel and does not hold a valid motor vehicle fuel dealer license in this state, the purchaser or receiver shall be liable for all taxes, interest and penalties contained in ORS 319.010 to 319.430.

Â Â Â Â Â  (2) A licensed dealer who accepts or receives motor vehicle fuel or aircraft fuel in this state from a person who imports motor vehicle or aircraft fuel who does not hold a valid dealer license in this state shall pay the tax imposed by ORS 319.020 to the Department of Transportation upon the first sale, use or distribution of the motor vehicle fuel or aircraft fuel. [1987 c.610 Â§22; 1991 c.863 Â§Â§18a,21a]

Â Â Â Â Â  319.280 Refunds generally. (1) Any person who has paid any tax on motor vehicle fuel levied or directed to be paid by ORS 319.010 to 319.430 either directly by the collection of the tax by the vendor from the consumer, or indirectly by adding the amount of the tax to the price of the fuel and paid by the consumer, shall be reimbursed and repaid the amount of such tax paid, except as provided in ORS 319.290 to 319.330, if such person has:

Â Â Â Â Â  (a) Purchased and used such fuel for the purpose of operating or propelling a stationary gas engine, a tractor or a motor boat, if the motor boat is used for commercial purposes at any time during the period for which the refund is claimed;

Â Â Â Â Â  (b) Purchased and used such fuel for cleaning or dyeing or other commercial use, except when used in motor vehicles operated upon any highway;

Â Â Â Â Â  (c) Purchased and exported such fuel from this state, in containers other than fuel supply tanks of motor vehicles, provided that the person:

Â Â Â Â Â  (A) Exports the motor vehicle fuel from this state to another state, territory or country, not including a federally recognized Indian reservation located wholly or partially within the borders of this state, where the motor vehicle fuel is unloaded; and

Â Â Â Â Â  (B) Has a valid motor vehicle fuel dealerÂs license or its equivalent issued by the state, territory or country to which the fuel is exported and where it is unloaded;

Â Â Â Â Â  (d) Purchased and exported such fuel in the fuel supply tank of a motor vehicle and has used such fuel to operate the vehicle upon the highways of another state, if the user has paid to the other state a similar motor vehicle fuel tax on the same fuel, or has paid any other highway use tax the rate for which is increased because such fuel was not purchased in, and the tax thereon paid, to such state; or

Â Â Â Â Â  (e) Purchased and used such fuel for small engines that are not used to propel motor vehicles on highways, including but not limited to those that power lawn mowers, leaf blowers, chain saws and similar implements.

Â Â Â Â Â  (2) When a motor vehicle with auxiliary equipment uses fuel and there is no auxiliary motor for such equipment or separate tank for such a motor, a refund may be claimed and allowed as provided by subsection (4) of this section, except as otherwise provided by this subsection, without the necessity of furnishing proof of the amount of fuel used in the operation of the auxiliary equipment. The person claiming the refund may present to the Department of Transportation a statement of the claim and be allowed a refund as follows:

Â Â Â Â Â  (a) For fuel used in pumping aircraft fuel, motor vehicle fuel, fuel or heating oils or other petroleum products by a power take-off unit on a delivery truck, refund shall be allowed claimant for tax paid on fuel purchased at the rate of three-fourths of one gallon for each 1,000 gallons of petroleum products delivered.

Â Â Â Â Â  (b) For fuel used in operating a power take-off unit on a cement mixer truck or on a garbage truck, claimant shall be allowed a refund of 25 percent of the tax paid on all fuel used in such a truck.

Â Â Â Â Â  (3) When a person purchases and uses motor vehicle fuel in a vehicle equipped with a power take-off unit, a refund may be claimed for fuel used to operate the power take-off unit provided the vehicle is equipped with a metering device approved by the department and designed to operate only while the vehicle is stationary and the parking brake is engaged; the quantity of fuel measured by the metering device shall be presumed to be the quantity of fuel consumed by the operation of the power take-off unit.

Â Â Â Â Â  (4) Before any such refund may be granted, the person claiming such refund must present to the department a statement, accompanied by the original invoices, or reasonable facsimiles approved by the department, showing such purchases; provided that in lieu of original invoices or facsimiles, refunds submitted under subsection (1)(d) of this section shall be accompanied by information showing source of the fuel used and evidence of payment of tax to the state in which the fuel was used. The statement shall be made over the signature of the claimant, and shall state the total amount of such fuel for which the claimant is entitled to be reimbursed under subsection (1) of this section. The department upon the presentation of the statement and invoices or facsimiles, or other required documents, shall cause to be repaid to the claimant from the taxes collected on motor vehicle fuel such taxes so paid by the claimant. [Amended by 1959 c.186 Â§3; 1963 c.257 Â§2; 1969 c.465 Â§1; 1971 c.163 Â§1; 1973 c.135 Â§1; 1985 c.152 Â§1; 1997 c.364 Â§1; 2001 c.820 Â§4; 2003 c.56 Â§2]

Â Â Â Â Â  319.290 Limitation on applications for refunds. Applications for refunds made under ORS 319.280, 319.320 and 319.330 must be filed with the Department of Transportation before the expiration of 15 months from the date of purchase or invoice, except that unused fuel reported as an ending inventory on any claim may be included in a subsequent claim if presented not later than 15 months from the filing date of the claim which established the inventory. All applications for refunds based upon exportation of motor vehicle fuel from this state in the fuel supply tank of a motor vehicle must be filed with the department before the expiration of 15 months from the last day of the month in which the fuel was used, or before the expiration of 15 months from the date of an assessment for unpaid tax by the state in which the fuel was used. [Amended by 1955 c.730 Â§9; 1963 c.257 Â§3; 1979 c.344 Â§5]

Â Â Â Â Â  319.300 Seller to give invoice for each purchase made by person entitled to refund. (1) When motor vehicle fuel is sold to a person who claims to be entitled to a refund of the tax imposed, the seller of the motor vehicle fuel shall make and deliver at the time of the sale separate invoices for each purchase in such form and containing any information prescribed by the Department of Transportation.

Â Â Â Â Â  (2) The invoices shall be legibly written and shall be void if any corrections or erasures appear on the face thereof. Any person who alters any part of any invoice that will tend to give to the claimant an illegal gain, shall have the entire claim invalidated. The seller shall for a period of at least 18 months retain copies of all invoices and make them available to the department upon request. [Amended by 1953 c.77 Â§2; 1955 c.730 Â§10; 1957 c.209 Â§7]

Â Â Â Â Â  319.310 Claims for refunds may be required to be under oath; investigation of claims. (1) The Department of Transportation may require any person who makes claim for refund of tax upon motor vehicle fuel to furnish a statement, under oath, giving the occupation, description of the machines or equipment in which the motor vehicle fuel was used, the place where used and such other information as the department may require.

Â Â Â Â Â  (2) The department may investigate claims and gather and compile such information in regard to the claims as it considers necessary to safeguard the state and prevent fraudulent practices in connection with tax refunds and tax evasions. The department may, in order to establish the validity of any claim, examine the books and records of the claimant for such purposes. The records shall be sufficient to substantiate the accuracy of the claim and shall be in such form and contain such information as the department may require. Failure of the claimant to maintain such records or to accede to the demand for such examination constitutes a waiver of all rights to the refund claimed on account of the transaction questioned. [Amended by 1959 c.186 Â§4]

Â Â Â Â Â  319.320 Refund of tax on fuel used in operation of vehicles over certain roads or private property. (1) Upon compliance with subsection (2) or (3) of this section the Department of Transportation shall refund, in the manner provided in subsection (2) or (3) of this section, the tax on motor vehicle fuel that is used in the operation of a motor vehicle:

Â Â Â Â Â  (a) By any person on any road, thoroughfare or property in private ownership.

Â Â Â Â Â  (b) By any person on any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

Â Â Â Â Â  (A) An agency of the
United States
;

Â Â Â Â Â  (B) The State Board of Forestry;

Â Â Â Â Â  (C) The State Forester; or

Â Â Â Â Â  (D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph.

Â Â Â Â Â  (c) By an agency of the
United States
or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street.

Â Â Â Â Â  (d) By any person on any county road for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

Â Â Â Â Â  (A) The use of the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such person to use such road and requiring such person to pay for or to perform the construction or maintenance of the county road;

Â Â Â Â Â  (B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

Â Â Â Â Â  (C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the department.

Â Â Â Â Â  (2) Except for a farmer subject to subsection (3) of this section, the person or agency, as the case may be, who has paid any tax on such motor vehicle fuels levied or directed to be paid, as provided by ORS 319.010 to 319.430, is entitled to claim a refund of the tax so paid on such fuels or for the proportionate part of tax paid on fuels used in the operation of such vehicles, when part of the operations are over such roads, thoroughfares or property. The proportionate part shall be based upon the number of miles traveled by any such vehicle over such roads, thoroughfares or property as compared to the total number of miles traveled by such vehicle. To be eligible to claim such refund the person or agency, as the case may be, shall first establish and maintain a complete record of the operations, miles traveled, gallons of fuel used and other information, in such form and in such detail as the department may prescribe and require, the source of supply of all fuels purchased or used, and the particular vehicles or equipment in which used. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

Â Â Â Â Â  (3) A farmer who has paid any tax on motor vehicle fuels levied or directed to be paid, as provided in ORS 319.010 to 319.430, is entitled to claim a refund of the tax paid on such fuels used in farming operations in the operation of any motor vehicle on any road, thoroughfare or property in private ownership. To be eligible to claim such refund a farmer shall maintain in such form and in such detail as the department may prescribe and require, a record, supported by purchase invoices, of all such motor vehicle fuel purchased (including fuel purchased to operate any motor vehicle on the highway) and, for each and every motor vehicle operated on the highway, a record of all fuel used and of all miles traveled on the highway. Whenever any such claim is received and approved by the department, it shall cause the refund of tax to be paid to the claimant in like manner as provided for paying of other refund claims.

Â Â Â Â Â  (4) As used in subsections (2) and (3) of this section, ÂfarmerÂ includes any person who manages or conducts a farm for the production of livestock or crops but does not include a person who manages or conducts a farm for the production of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or of forest trees unless the production of such forest products or forest trees is only incidental to the primary purpose of the farming operation. [Amended by 1961 c.368 Â§1; 1965 c.64 Â§1; 1965 c.425 Â§2; 1967 c.367 Â§2; 1979 c.344 Â§6]

Â Â Â Â Â  319.330 Refunds to purchasers of fuel for aircraft. (1) Whenever any statement and invoices are presented to the Department of Transportation showing that motor vehicle fuel or aircraft fuel has been purchased and used in operating aircraft engines and upon which the full tax for motor vehicle fuel has been paid, the department shall refund the tax paid, but only after deducting from the tax paid nine cents for each gallon of such fuel so purchased and used, except that when such fuel is used in operating aircraft turbine engines (turbo-prop or jet) the deduction shall be one cent for each gallon. No deduction provided under this subsection shall be made on claims presented by the United States or on claims presented where a satisfactory showing has been made to the department that such aircraft fuel has been used solely in aircraft operations from a point within the State of Oregon directly to a point not within any state of the United States. The amount so deducted shall be paid on warrant of the Oregon Department of Administrative Services to the State Treasurer, who shall credit the amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation law. Moneys credited to the account under this section are continuously appropriated to the Oregon Department of Aviation.

Â Â Â Â Â  (2) If satisfactory evidence is presented to the Department of Transportation showing that aircraft fuel upon which the tax has been paid has been purchased and used solely in aircraft operations from a point within the State of
Oregon
directly to a point not within any state of the
United States
, the department shall refund the tax paid. [Amended by 1959 c.505 Â§6; 1973 c.575 Â§1; 1977 c.293 Â§2; 1999 c.935 Â§26; 1999 c.1037 Â§Â§2,4; 2005 c.755 Â§16]

Â Â Â Â Â  319.340 [Amended by 1959 c.203 Â§1; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.350 [Amended by 1971 c.118 Â§1; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.360 [Amended by 1957 c.209 Â§8; repealed by 1979 c.344 Â§11]

Â Â Â Â Â  319.370 Examinations and investigations; correcting reports and payments. The Department of Transportation, or its duly authorized agents, may make any examination of the accounts, records, stocks, facilities and equipment of dealers, brokers, service stations and other persons engaged in storing, selling or distributing motor vehicle fuel or other petroleum product or products within this state, and such other investigations as it considers necessary in carrying out the provisions of ORS 319.010 to 319.430. If the examinations or investigations disclose that any reports of dealers or other persons theretofore filed with the department pursuant to the requirements of ORS 319.010 to 319.430, have shown incorrectly the amount of gallonage of motor vehicle fuel distributed or the tax, penalty or interest accruing thereon, the department may make such changes in subsequent reports and payments of such dealers or other persons, or may make such refunds, as may be necessary to correct the errors disclosed by its examinations or investigations. [Amended by 1987 c.610 Â§14]

Â Â Â Â Â  319.375 Limitation on credit for or refund of overpayment and on assessment of additional tax. (1) Except as otherwise provided in ORS 319.010 to 319.430, any credit for erroneous overpayment of tax made by a dealer taken on a subsequent return or any claim for refund of tax erroneously overpaid filed by a dealer must be so taken or filed within three years after the date on which the overpayment was made to the state.

Â Â Â Â Â  (2) Except in the case of a fraudulent report or neglect to make a report, every notice of additional tax proposed to be assessed under ORS 319.010 to 319.430 shall be served on dealers within three years from the date upon which such additional taxes become due. [1955 c.730 Â§14; 1987 c.610 Â§15]

Â Â Â Â Â  319.380 Examining books and accounts of carrier of motor vehicle fuel. The Department of Transportation or its duly authorized agents may at any time during normal business hours examine the books and accounts of any carrier of motor vehicle fuel operating within this state for the purpose of checking shipments or use of motor vehicle fuel, detecting diversions thereof or evasion of taxes on same in enforcing the provisions of ORS 319.010 to 319.430.

Â Â Â Â Â  319.382 Agreements for refunds to Indian tribes. Notwithstanding any other provision of law, the Department of Transportation may enter into agreements with the governing body of any Indian tribe residing on a reservation in Oregon to provide refunds to the tribe of state motor vehicle fuel taxes for fuel purchased on the reservation and used by tribal members on tribal reservation lands, other than for motor vehicle fuel used on state highways, county roads or city streets supported by the State Highway Fund. [1993 c.706 Â§2]

Â Â Â Â Â  Note: 319.382 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.390 Records to be kept by dealers; inspection of records. Every dealer in motor vehicle fuel shall keep a record in such form as may be prescribed by the Department of Transportation of all purchases, receipts, sales and distribution of motor fuel. The records shall include copies of all invoices or bills of all such sales and shall at all times during the business hours of the day be subject to inspection by the department or its deputies or other officers duly authorized by the department. Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax law of another state, territory, country or the federal government, the department shall forward to such officials any information which it may have relative to the import or export of any motor vehicle fuel by any dealer, provided such other state, territory, country or federal government furnishes like information to this state. [Amended by 1955 c.730 Â§11; 1987 c.610 Â§16]

Â Â Â Â Â  319.400 Records to be kept three years. Every dealer shall maintain and keep, within the State of Oregon, for a period of three years, all records of motor vehicle fuel used, sold and distributed within this state by such dealer, together with stock records, invoices, bills of lading and other pertinent papers as may be required by the Department of Transportation. [Amended by 1955 c.730 Â§12; 1987 c.610 Â§17]

Â Â Â Â Â  319.410 Disposition of tax moneys. (1) The Department of Transportation shall promptly turn over the license tax to the State Treasurer to be disposed of as provided in ORS 802.110.

Â Â Â Â Â  (2) The revenue from the license tax collected from the use, sale or distribution of aircraft fuel as imposed by ORS 319.020 (2) shall be transferred upon certification of the department to the State Treasurer, who shall credit the certified amount to the State Aviation Account for the purpose of carrying out the provisions of the state aviation laws. [Amended by 1955 c.287 Â§20; 1961 c.146 Â§2; 1963 c.226 Â§3; 1969 c.70 Â§1; 1983 c.338 Â§909; 1993 c.741 Â§29; 1999 c.935 Â§27; 2005 c.755 Â§17]

Â Â Â Â Â  319.415 Estimate of tax on fuel used for boats; transfer to Boating Safety, Law Enforcement and Facility Account; use. (1) On or before July 15 of each year, the Oregon Department of Administrative Services, after consultation with the Department of Transportation and the State Marine Board, shall determine the amount of the motor vehicle fuel tax imposed under ORS 319.010 to 319.430 during the preceding fiscal year with respect to fuel purchased and used to operate or propel motor boats. The amount determined shall be reduced by the amount of any refunds for motor boats used for commercial purposes actually paid during the preceding year on account of ORS 319.280 (1)(a).

Â Â Â Â Â  (2)(a) The Oregon Department of Administrative Services shall estimate the amount of fuel described in subsection (1) of this section that is used to operate or propel motor boats by conducting a statistically valid, unbiased, independent survey of boat owners. The survey shall be conducted once every four years and shall be designed to estimate the average daily fuel consumption by motor boats and the total days of motor boat use per year. The survey shall be used to determine the amount of the transfer required by subsection (3) of this section for the first transfer that occurs after the survey is completed. If the tax rate changes during the fiscal year, the amount of tax to be transferred shall be prorated based on the percentage of total motor boat use taking place during each tax period.

Â Â Â Â Â  (b) In years when no survey is conducted, the amount to be transferred under subsection (3) of this section shall be calculated by multiplying the per boat fuel consumption factors from the preceding survey by the number of motor boats as shown by the annual actual count of boat registrations. The resulting amount, in gallons per year, shall be the basis for the determination of the amount to be transferred.

Â Â Â Â Â  (c) The survey required by paragraph (a) of this subsection shall be developed by a research department within the Oregon University System, in consultation with the State Marine Board and the Department of Transportation. The Oregon Department of Administrative Services shall contract for the development and conduct of the survey, and the costs shall be paid by the Department of Transportation. Costs paid by the Department of Transportation may be deducted from the amount transferred to the State Marine Board under subsection (3) of this section.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section, as reduced by refunds, to the Department of Transportation, to the State Marine Board and to the State Treasurer. Thereupon, that amount shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the Boating Safety, Law Enforcement and Facility Account created under ORS 830.140, and is continuously appropriated to the State Marine Board for the purposes for which the moneys in the Boating Safety, Law Enforcement and Facility Account are appropriated. [1985 c.152 Â§4; 1993 c.741 Â§30; 1999 c.296 Â§1; 2005 c.22 Â§227]

Â Â Â Â Â  319.417 Estimate of tax on fuel used in aircraft; transfer to State Aviation Account; use. (1) On or after October 3, 1989, and on or before July 15 of each year thereafter, the Oregon Department of Administrative Services, after consultation with the Department of Transportation and the Director of the Oregon Department of Aviation shall estimate, using a methodology approved by the Oregon Transportation Commission, the amount of the motor vehicle fuel tax imposed under ORS 319.010 to 319.430 during the preceding fiscal year with respect to motor vehicle fuel purchased and used in operating aircraft engines and upon which the full tax for motor vehicle fuel has been paid. The estimate shall be reduced by the amount of any refunds actually paid on motor vehicle fuel, excluding those paid on aviation gasoline or jet fuel, during the preceding fiscal year pursuant to ORS 319.330 (1).

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall certify the amount of the estimate made under subsection (1) of this section to the Department of Transportation, the Director of the Oregon Department of Aviation and the State Treasurer. Thereupon, the amount of the estimate shall be transferred from the Department of Transportation Driver and Motor Vehicle Suspense Account to the State Aviation Account and is continuously appropriated to the Oregon Department of Aviation to carry out the purposes of ORS chapters 835, 836 and 837. [1989 c.101 Â§2; 1993 c.741 Â§31; 1999 c.935 Â§28]

Â Â Â Â Â  Note: 319.417 was added to and made a part of 319.010 to 319.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  319.420 ORS 319.510 to 319.880 not affected. ORS 319.010 to 319.410 do not affect or repeal any of the provisions of ORS 319.510 to 319.880.

Â Â Â Â Â  319.430 Savings clause. All rights and obligations arising under the provisions of the statutes repealed in section 38, chapter 413, Oregon Laws 1945, shall not in any way be affected by such repeal. Such statutes shall be considered in full force and effect for the purpose of carrying out all duties and obligations contracted or arising under such statutes, prior to June 16, 1945.

USE FUEL TAX

Â Â Â Â Â  319.510 Short title. ORS 319.510 to 319.880 may be cited as the Use Fuel Tax Law. [Amended by 2007 c.71 Â§93]

Â Â Â Â Â  319.520 Definitions for ORS 319.510 to 319.880. As used in ORS 319.510 to 319.880, unless the context clearly indicates a different meaning:

Â Â Â Â Â  (1) ÂCombined weightÂ means the total empty weight of all vehicles in a combination plus the total weight of the load carried on that combination of vehicles.

Â Â Â Â Â  (2) ÂDelinquentÂ means having failed to pay a tax or penalty within the time provided by law.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (4) ÂFuelÂ means any combustible gas, liquid or material of a kind used for the generation of power to propel a motor vehicle on the highways except motor vehicle fuel as defined in ORS 319.010.

Â Â Â Â Â  (5) ÂHighwayÂ means every way, thoroughfare and place, of whatever nature, open to the use of the public for the purpose of vehicular travel.

Â Â Â Â Â  (6) ÂLight weightÂ means the weight of a vehicle when fully equipped for moving over the highway.

Â Â Â Â Â  (7) ÂMotor vehicleÂ means every self-propelled vehicle operated on the highway, except an implement of husbandry used in agricultural operations and only incidentally operated or moved upon the highway.

Â Â Â Â Â  (8) ÂPersonÂ means any individual, firm, copartnership, joint venture, association, corporation, trust, receiver or any group or combination acting as a unit.

Â Â Â Â Â  (9) ÂSellerÂ means:

Â Â Â Â Â  (a) A person that sells fuel to a user; or

Â Â Â Â Â  (b) If the fuel is dispensed at a nonretail facility as defined in ORS 480.310, the person that owns the userÂs accounts and bills the user for fuel purchased at a nonretail facility.

Â Â Â Â Â  (10) ÂTo sell fuel for use in a motor vehicleÂ means to dispense or place fuel for a price into a receptacle on a motor vehicle, from which receptacle the fuel is supplied to propel the motor vehicle.

Â Â Â Â Â  (11) ÂTo use fuel in a motor vehicleÂ means to receive into any receptacle on a motor vehicle, fuel to be consumed in propelling the motor vehicle on the highways of this state; and, if the fuel is received into the receptacle outside the taxing jurisdiction of the state, Âto use fuel in a motor vehicleÂ means to consume in propelling the motor vehicle on the highways of this state. [Amended by 1955 c.287 Â§21; 1959 c.188 Â§1; 1977 c.429 Â§1; 1981 c.703 Â§1; 1989 c.992 Â§24a; 1991 c.284 Â§5; 1993 c.741 Â§32; 2003 c.99 Â§1]

Â Â Â Â Â  319.525 Agreements with Indian tribes. Notwithstanding any other provision of law, the Department of Transportation may enter into agreements with the governing body of any Indian tribe residing on a reservation in
Oregon
to provide for the administration of the tax imposed under ORS 319.510 to 319.880. [2001 c.305 Â§2]

Â Â Â Â Â  319.530 Imposition of tax; rate. (1) To compensate this state partially for the use of its highways, an excise tax hereby is imposed at the rate of 24 cents per gallon on the use of fuel in a motor vehicle. Except as otherwise provided in subsections (2) and (3) of this section, 100 cubic feet of fuel used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

Â Â Â Â Â  (2) One hundred twenty cubic feet of compressed natural gas used or sold in a gaseous state, measured at 14.73 pounds per square inch of pressure at 60 degrees Fahrenheit, is taxable at the same rate as a gallon of liquid fuel.

Â Â Â Â Â  (3) One and three-tenths liquid gallons of propane at 60 degrees Fahrenheit is taxable at the same rate as a gallon of other liquid fuel. [Amended by 1959 c.188 Â§2; 1967 c.463 Â§2; 1981 c.698 Â§2; 1981 c.703 Â§2; 1983 c.727 Â§Â§2,6; 1985 c.209 Â§13; 1987 c.899 Â§Â§9,11,15; 1989 c.865 Â§2; 1991 c.497 Â§Â§8,9; 1995 c.311 Â§1]

Â Â Â Â Â  319.540 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.550 UserÂs license required to use fuel; exceptions. No person shall use fuel in a motor vehicle in this state unless the person holds a valid userÂs license, except that:

Â Â Â Â Â  (1) A nonresident may use fuel in a motor vehicle not registered in Oregon for a period not exceeding 30 days without obtaining a userÂs license or the emblem provided in ORS 319.600, if, for all fuel used in a motor vehicle in this state, the nonresident pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (2) No userÂs license is required for a person who uses fuel in a motor vehicle with a combined weight of 26,000 pounds or less if, for all fuel used in a motor vehicle in this state, the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (3) No userÂs license is required for a person who uses fuel as described in ORS 319.520 (4) in the vehicles specified in subsection (4) of this section if the person pays to a seller, at the time of the sale, the tax provided in ORS 319.530.

Â Â Â Â Â  (4) Subsection (3) of this section applies to the following vehicles:

Â Â Â Â Â  (a) Motor homes as defined in ORS 801.350.

Â Â Â Â Â  (b) Recreational vehicles as defined in ORS 446.003. [Amended by 1959 c.188 Â§3; 1977 c.429 Â§2; 1985 c.265 Â§1; 1989 c.992 Â§25; 1991 c.284 Â§8]

Â Â Â Â Â  319.560 Application for and issuance of userÂs license. A user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall apply to the Department of Transportation for a userÂs license upon forms prescribed by the department and shall set forth such information as the department may require. On receipt of the application, the department may issue to the applicant a userÂs license without charge authorizing the applicant to use fuel in a motor vehicle in this state. The license is valid only for the person in whose name it is issued and is valid until canceled or revoked. [Amended by 1959 c.188 Â§4; 1977 c.429 Â§3; 1999 c.769 Â§21]

Â Â Â Â Â  319.570 Faithful performance bond. (1) At the time of filing the application for a userÂs license, the Department of Transportation may require the user of fuel in a motor vehicle to file with the department, in such form as shall be prepared by the department, a bond duly executed by the user as principal with a corporate surety authorized to transact business in this state. The bond shall be payable to the State of Oregon conditioned upon faithful performance of all the requirements of ORS 319.510 to 319.880, including the payment of all taxes, penalties and other obligations of such user arising out of ORS 319.510 to 319.880 and 319.990 (4).

Â Â Â Â Â  (2) The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be fixed by the department and may be increased or reduced by the department at any time subject to the limitations provided in this section. The total amount of the bond or bonds required of any user of fuel in a motor vehicle shall be equivalent to twice the estimated monthly tax of the user, determined in such manner as the department considers proper. However, the total amount of the bond or bonds required of any user of fuel in a motor vehicle shall never be less than $10. Any bond given in connection with ORS 319.510 to 319.880 shall be a continuing instrument and shall cover any and all periods of time including the first and all subsequent periods for which a license may be granted in consequence of the giving of the bond. The liability of the surety on the bond for the aggregate of all claims which arise thereunder shall not exceed the amount of the penalty of the bond. No recovery on any bond or any execution of any new bond shall invalidate any bond, but the total recoveries under any one bond shall not exceed the amount of the bond. [Amended by 1959 c.188 Â§5; 1967 c.359 Â§692]

Â Â Â Â Â  319.580 Deposit in lieu of bond. In lieu of any bond or bonds in total amount as fixed under ORS 319.570, any user may deposit with the Department of Transportation, under such terms and conditions as the department may prescribe, a like amount of lawful money of the United States or negotiable bonds or other obligations of the United States, the State of Oregon, or any county of this state, of an actual market value not less than the amount so fixed by the department. The department shall turn over to the State Treasurer for safekeeping all such deposits so received.

Â Â Â Â Â  319.590 Release of surety. Any surety on a bond furnished by a user as provided in ORS 319.570 shall be released and discharged from any and all liability to the state accruing on the bond after the expiration of 60 days from the date upon which the surety has lodged with the Department of Transportation a written request to be released and discharged, but this provision shall not operate to relieve, release or discharge the surety from any liability already accrued or which accrues before the expiration of the 60-day period. The department shall promptly, upon receiving the request, notify the user who furnished the bond, and unless the user, on or before the expiration of the 60-day period files a new bond, or makes a deposit in accordance with the requirements of ORS 319.580, the department forthwith shall cancel the userÂs license.

Â Â Â Â Â  319.600 Display of emblem. Except as provided in ORS 319.550, a user of fuel in a motor vehicle shall display an emblem in a conspicuous place on each motor vehicle in connection with which fuel is used. Each such emblem shall be issued without charge by the Department of Transportation upon application by a person holding an uncanceled or unrevoked userÂs license and shall be displayed only upon the motor vehicle with respect to which it is issued. [Amended by 1959 c.188 Â§6]

Â Â Â Â Â  319.610 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.611 Penalty for unlicensed use of fuel or nondisplay of authorization or emblem; waiver. (1) If any person required to be licensed under ORS 319.550 uses fuel in a motor vehicle in this state at a time when the person does not hold a valid userÂs license or does not display a valid authorization or userÂs emblem issued by the Department of Transportation, a penalty of 25 percent of the tax applicable to the fuel so used shall be imposed. The penalty so imposed shall be in addition to any other penalty imposed under the provisions of ORS 319.510 to 319.990.

Â Â Â Â Â  (2) The department may waive any penalty provided by subsection (1) of this section that is imposed after January 1, 1998, if the department determines that there was reasonable cause for the failure to hold a valid userÂs license or display a valid authorization or userÂs emblem issued by the department and finds that there was no intent to avoid payment. [1959 c.188 Â§8; 1977 c.429 Â§4; 1997 c.275 Â§2; 1999 c.769 Â§13]

Â Â Â Â Â  319.620 [Amended by 1955 c.476 Â§1; repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.621 SellerÂs license. (1) No person shall sell fuel for use in a motor vehicle in this state unless the person holds a valid sellerÂs license.

Â Â Â Â Â  (2) A person shall apply to the Department of Transportation for a sellerÂs license upon forms prescribed, prepared and furnished by the department. No charge shall be made for the license. The license is valid only for the person in whose name it is issued and is valid until canceled or revoked.

Â Â Â Â Â  (3) The department may require an applicant for a sellerÂs license to file with the department a bond or deposit of not less than $100 under the same terms and conditions prescribed for users in ORS 319.570, 319.580 and 319.590. [Formerly 319.670]

Â Â Â Â Â  319.628 Grounds for refusal to issue userÂs or sellerÂs license; hearing; records inspection. (1) The Department of Transportation may refuse to issue a userÂs license or a sellerÂs license to a person who applies as provided in ORS 319.560 or 319.621 if the department finds that the person:

Â Â Â Â Â  (a) Was the holder of a license revoked under ORS 319.630;

Â Â Â Â Â  (b) Is applying for a license on behalf of a real party in interest whose license was revoked under ORS 319.630;

Â Â Â Â Â  (c) Was an officer, director, owner or managing employee of a nonindividual licensee whose license was revoked under ORS 319.630;

Â Â Â Â Â  (d) Owes a debt to the state under ORS 319.510 to 319.880;

Â Â Â Â Â  (e) Had a license issued by a jurisdiction other than Oregon to sell or use untaxed use fuel that was revoked or canceled for cause, whether the license was held by the person as an individual or as an officer, director, owner or managing employee or on behalf of a real party in interest;

Â Â Â Â Â  (f) In any jurisdiction, pleaded guilty to or was convicted of a crime directly related to the sale, use or distribution of use fuel, whether as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

Â Â Â Â Â  (g) Had a civil judgment imposed for conduct involving fraud, misrepresentation, conversion or dishonesty, as an individual or as an officer, director, owner or managing employee of a business engaged in the sale or distribution of use fuel;

Â Â Â Â Â  (h) Misrepresented or concealed a material fact in obtaining a license or in the reinstatement thereof;

Â Â Â Â Â  (i) Violated a statute or administrative rule regarding fuel taxation or distribution;

Â Â Â Â Â  (j) Failed to cooperate with the departmentÂs investigations by:

Â Â Â Â Â  (A) Not furnishing requested documents;

Â Â Â Â Â  (B) Not furnishing when requested to do so a full and complete written explanation of a matter under investigation by the department; or

Â Â Â Â Â  (C) Not responding to a subpoena issued by the department; or

Â Â Â Â Â  (k) Failed to comply with an order issued by the department.

Â Â Â Â Â  (2) In addition to refusal of a license for reasons specified in subsection (1) of this section, the department may refuse to issue a userÂs license or sellerÂs license for any other reason the department deems sufficient.

Â Â Â Â Â  (3) Before refusing to issue a license under this section, the department shall grant the applicant a hearing and shall give the applicant at least 10 daysÂ written notice of the time and place of the hearing. The hearing shall be a contested case hearing under the provisions of ORS chapter 183.

Â Â Â Â Â  (4) For purpose of consideration of an application for a license, the department may inspect or investigate the records of this state or of any other jurisdiction to verify the information on the application and to verify the applicantÂs criminal and licensing history. [1999 c.769 Â§20]

Â Â Â Â Â  319.630 Revocation of license; reissue of license. (1) The Department of Transportation may revoke the license of a user or seller if the user or seller fails to comply with any provision of ORS 319.510 to 319.880 or any rule or regulation adopted under ORS 319.510 to 319.880. Before revoking the license the department shall serve written notice on the person ordering the person to appear before the department at a time not less than 10 days after such service and show cause why the license should not be revoked. The notice shall be served in the manner prescribed by ORS 319.760 (3).

Â Â Â Â Â  (2) A new license shall not be issued to a person whose license has been revoked unless it appears to the satisfaction of the department that the person will comply with the provisions of ORS 319.510 to 319.880 and the rules and regulations adopted under ORS 319.510 to 319.880. [Amended by 1959 c.188 Â§10]

Â Â Â Â Â  319.640 Cancellation of license on request of user. If any person to whom a license has been issued pursuant to ORS 319.550 to 319.600 ceases using fuel within this state for a period of six months, the person shall immediately request in writing that the Department of Transportation cancel the license. On receipt of the request the department shall cancel the license.

Â Â Â Â Â  319.650 Notifying department upon ceasing to use fuel in connection with motor vehicle. If any person ceases using fuel within this state in connection with a motor vehicle with respect to which an emblem has been issued pursuant to ORS 319.600 but continues using fuel within this state in connection with another motor vehicle or other motor vehicles, the person shall immediately notify the Department of Transportation.

Â Â Â Â Â  319.660 Removal of emblem. Any person whose license has been revoked or canceled pursuant to ORS 319.630 or 319.640, or who is required by ORS 319.650 to notify the Department of Transportation that such person has ceased using fuel within this state in connection with a motor vehicle, immediately shall remove from the motor vehicle on which it is displayed and shall destroy or, if the department so requests, shall return to the department each emblem issued to such person under ORS 319.600 or the emblem issued with respect to the motor vehicle in connection with which such person has ceased using fuel within this state, as the case may be.

Â Â Â Â Â  319.665 Seller to collect tax; exceptions. (1) The seller of fuel for use in a motor vehicle shall collect the tax provided by ORS 319.530 at the time the fuel is sold, unless:

Â Â Â Â Â  (a) The vehicle into which the seller delivers or places the fuel bears a valid permit or userÂs emblem issued by the Department of Transportation; or

Â Â Â Â Â  (b) The fuel is dispensed at a nonretail facility, as defined in ORS 480.310, in which case the seller shall collect any tax owed at the same time the seller collects the purchase price from the person to whom the fuel was dispensed at the nonretail facility. A seller is not required to collect the tax under this paragraph from a person who certifies to the seller that the use of the fuel is exempt from the tax imposed under ORS 319.530.

Â Â Â Â Â  (2) The department shall supply each seller of fuel for use in a motor vehicle with a chart which sets forth the tax imposed on given quantities of fuel. [1959 c.188 Â§12; 1971 c.149 Â§1; 1977 c.429 Â§5; 1997 c.275 Â§3; 2003 c.99 Â§2]

Â Â Â Â Â  319.670 [Amended by 1959 c.188 Â§9; renumbered 319.621]

Â Â Â Â Â  319.671 When invoices required; contents. (1) The seller of fuel for any purpose shall make a duplicate invoice for every sale of fuel for any purpose and shall retain one copy and give the other copy to the user. The Department of Transportation may prescribe the form of the invoice. The invoice shall show:

Â Â Â Â Â  (a) The sellerÂs name and address;

Â Â Â Â Â  (b) The date;

Â Â Â Â Â  (c) The amount of the sale in gallons; and

Â Â Â Â Â  (d) The name and address of the user.

Â Â Â Â Â  (2) In addition to the invoice entries listed in subsection (1) of this section, the seller of fuel for use in a motor vehicle shall indicate on the invoice the amount of the tax collected, if any, and:

Â Â Â Â Â  (a) The identification plate number, if the vehicle bears an identification plate issued by the department;

Â Â Â Â Â  (b) The emblem number, if the vehicle bears a userÂs emblem;

Â Â Â Â Â  (c) The temporary pass number or the receipt number, if the vehicle bears no valid userÂs emblem or identification plate issued by the department; or

Â Â Â Â Â  (d) The license plate number if the vehicle bears no valid userÂs emblem or permit issued by the department.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, this section does not require any invoice to be prepared for any sale where fuel is delivered into the fuel tank of a vehicle described in this subsection unless the operator of the vehicle requests an invoice. If an invoice is prepared under this subsection, the name and address of a user is not required to be shown on the invoice for sales where the fuel is delivered into the fuel tanks of vehicles described in this subsection. This subsection applies to vehicles:

Â Â Â Â Â  (a) That have a combined weight of 26,000 pounds or less; and

Â Â Â Â Â  (b) For which the tax under ORS 319.530 must be paid at the time of sale under ORS 319.665. [1959 c.188 Â§13; 1981 c.433 Â§1; 1989 c.992 Â§26; 1991 c.284 Â§9; 1997 c.275 Â§4; 2001 c.567 Â§2]

Â Â Â Â Â  319.675 SellerÂs report to department. Except as provided in ORS 319.692, the seller of fuel for use in a motor vehicle shall report to the Department of Transportation on or before the 20th day of each month, the amount of fuel sold, during the preceding calendar month, subject to the tax provided by ORS 319.530 and such other information pertaining to fuel handled as the department may require. The department may prescribe the form of the report. [1959 c.188 Â§14; 1963 c.226 Â§6]

Â Â Â Â Â  319.680 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.681 Payment of tax by seller. The seller of fuel for use in a motor vehicle shall remit to the Department of Transportation with each report required by ORS 319.675 all the tax due on the amount of fuel sold less four percent, which the seller shall retain. [1959 c.188 Â§15; 1977 c.429 Â§6]

Â Â Â Â Â  319.690 Monthly report of user; remittance; credit against taxes; annual reports of certain users. (1) Except as provided in subsection (2) of this section and ORS 319.692, each user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall, on or before the 20th day of each month, file with the Department of Transportation a report showing the amount of fuel used during the immediately preceding calendar month by the user and such other information as the department may require for the purposes of ORS 319.510 to 319.880. The reports shall be in the form prescribed by the department. Each report shall be accompanied by a remittance payable to the department for the amount of all the tax shown by the report to be due and payable. Any tax paid to a seller is a credit against the amount of tax otherwise due and payable to the state under ORS 319.510 to 319.880 or 825.474, 825.476 and 825.480. Also, when filing a monthly tax report, a user may, in lieu of claiming a refund, take a deduction or credit for the tax on any fuel which would otherwise be subject to refund under ORS 319.831 (1).

Â Â Â Â Â  (2) Each user of fuel in a motor vehicle with a light weight of less than 8,000 pounds required to be licensed under ORS 319.550 may file an annual report of all fuel used upon Oregon highways. The report for each calendar year shall be filed on or before March 1 of the year following and shall be accompanied by a remittance payable to the department of all the tax shown to be due and payable on the amount of fuel used. [Amended by 1959 c.188 Â§16; 1963 c.226 Â§7; 1971 c.149 Â§2; 1977 c.429 Â§7]

Â Â Â Â Â  319.692 Quarterly reports if average monthly tax under $300; when annual reports authorized. (1) Whenever in the judgment of the Department of Transportation the average monthly tax to be paid by a use fuel seller or user will be less than $300, the department may authorize the seller or user to file quarterly tax reports in lieu of the monthly tax reports required by ORS 319.675 and 319.690. The quarterly reports so authorized, and accompanying remittances as shown thereon to be due and payable, shall be filed on or before the due dates as follows: First quarter, April 20; second quarter, July 20; third quarter, October 20; fourth quarter, January 20. Any provisions of ORS 319.675 and 319.690 otherwise applicable to the filing of monthly reports and remittances shall be applicable to the quarterly filings.

Â Â Â Â Â  (2) Whenever in the judgment of the department the average annual tax to be paid by a use fuel seller or user will be less than $100, the department may authorize the seller or user to file annual tax reports in lieu of the monthly tax reports required by ORS 319.675 and 319.690. The annual reports authorized by this subsection, and accompanying remittances as shown on the reports to be due and payable, shall be filed on or before January 20 following the year for which the reports are filed. Any provisions of ORS 319.675 and 319.690 otherwise applicable to the filing of monthly reports and remittances shall be applicable to the annual filings. [1963 c.226 Â§5; 1985 c.265 Â§2; 1989 c.992 Â§27]

Â Â Â Â Â  319.694 Penalty for delinquency in remitting tax; waiver; interest rates. (1) Except as provided in subsection (2) of this section, if any user or seller is delinquent in remitting the tax provided by ORS 319.530 on the date specified in ORS 319.690, 319.675, 319.681 or 319.692, a penalty of 10 percent of the amount of the tax due shall be added to the amount due and the total shall immediately be due and payable.

Â Â Â Â Â  (2) If the Department of Transportation determines that the delinquency was due to reasonable cause and without any intent to avoid payment, the penalty provided by subsection (1) of this section may be waived.

Â Â Â Â Â  (3)(a) If the excise tax imposed by ORS 319.530 is not paid as required by ORS 319.690, 319.675, 319.681 or 319.692, interest shall be charged at the rate of 0.0329 percent per day until the tax and interest have been paid in full.

Â Â Â Â Â  (b) If the excise tax imposed by ORS 319.530 is overpaid, the department may credit interest to the account of the taxpayer in the amount of 0.0329 percent per day up to a maximum amount that equals any interest assessed against the taxpayer under paragraph (a) of this subsection in any given audit period.

Â Â Â Â Â  (4) No seller or user who incurs a tax liability as provided in ORS 319.510 to 319.880 shall knowingly and willfully fail to report and pay the tax liability to the department as required by ORS 319.510 to 319.880. [1959 c.188 Â§18; 1963 c.226 Â§8; 1971 c.149 Â§3; 1987 c.158 Â§51; 1987 c.610 Â§18; 1999 c.769 Â§14]

Â Â Â Â Â  319.697 Records required of sellers and users; alternative records for certain users. (1) Every user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall keep a record of fuel used and be prepared to prove that all the tax due and payable on fuel used has been paid. An invoice, described in ORS 319.671, properly filled out, is proof that any tax due which is shown on the invoice as paid was paid for the fuel covered by the invoice. The userÂs record of fuel used for any purpose, other than fuel obtained from a seller who collected the tax, shall indicate the date the fuel was obtained, the name and address of the seller from whom the fuel was obtained, and the amount of fuel obtained, in gallons.

Â Â Â Â Â  (2) In lieu of maintaining an actual record of fuel used, a user required to be licensed under ORS 319.550 who operates a motor vehicle with a light weight of less than 8,000 pounds may maintain an accurate record of miles operated upon
Oregon
highways. The gallons of taxable fuel used shall be computed by applying a reasonable miles per gallon figure to the
Oregon
miles operated. The Department of Transportation shall determine whether the miles per gallon figure is reasonable and its decision shall be final.

Â Â Â Â Â  (3) Every seller of fuel for any purpose shall keep a record of fuel sold for any purpose and shall be prepared to prove that all the tax provided by ORS 319.530 has been remitted to the department. The department may specify the form of the sellerÂs record.

Â Â Â Â Â  (4) Every seller, and every user of fuel in a motor vehicle required to be licensed under ORS 319.550 shall preserve in this state for a period of three years all records of fuel used or fuel sold, together with invoices and any other relevant records or papers which may be specified by the department.

Â Â Â Â Â  (5) The department or its authorized agent may examine every userÂs or sellerÂs records and papers required to be preserved by subsection (4) of this section at any time during normal business hours. [1959 c.188 Â§Â§19,20,21,22; 1971 c.149 Â§4; 1977 c.429 Â§8]

Â Â Â Â Â  319.700 Tax as lien. The tax and the penalty imposed upon a user of fuel in a motor vehicle by ORS 319.510 to 319.880 shall constitute a lien upon, and shall have the effect of an execution duly levied against, any motor vehicle in connection with which the taxable use is made, attaching at the time of such use. The lien shall not be removed until the tax has been paid or the motor vehicle subject to the lien has been sold in payment of such tax. The lien is paramount to all private liens or encumbrances of whatever character upon the motor vehicle and to the rights of any conditional vendor or any other holder of the legal title in or to the motor vehicle. [Amended by 1959 c.188 Â§23]

Â Â Â Â Â  319.710 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.720 Delinquency in payment; notice to debtors of user or seller; report to department. If a user or seller is delinquent in the payment of any obligation imposed under ORS 319.510 to 319.880, the Department of Transportation may give notice of the amount of such delinquency by registered or certified mail to all persons having in their possession or under their control any credits or other personal property belonging to the user or seller, or owing any debts to such user or seller, at the time of the receipt by them of the notice. Thereafter any person so notified shall neither transfer nor make other disposition of such credits, personal property or debts until the department has consented to a transfer or other disposition or until 30 days have elapsed from and after the receipt of the notice. All persons so notified shall, within five days after the receipt of the notice, advise the department of all such credits, personal property or debts in their possession, under their control or owing by them, as the case may be. [Amended by 1959 c.188 Â§24]

Â Â Â Â Â  319.730 Collection of delinquent payment by seizure and sale of motor vehicle. (1) Whenever any user is delinquent in the payment of any obligation imposed under ORS 319.510 to 319.880, the Department of Transportation may proceed to collect the amount due from the user in the manner prescribed in this section.

Â Â Â Â Â  (2) The department shall seize any motor vehicle subject to the lien provided for by ORS 319.700 and thereafter sell it at public auction to pay such obligation and any and all costs that may have been incurred on account of the seizure and sale.

Â Â Â Â Â  (3) Notice of the intended sale and the time and place thereof shall be given to the delinquent user and to all persons appearing of record to have an interest in the motor vehicle. The notice shall be given in writing at least 10 days before the date set for the sale by enclosing it in an envelope addressed to the user at the address as it appears in the records of the department and, in the case of any person appearing of record to have an interest in the motor vehicle, addressed to the person at the last-known residence or place of business, and depositing the envelope in the United States mail, postage prepaid. In addition, the notice shall be published at least three times, the first of which shall be not less than 10 days before the date set for the sale, in a newspaper of general circulation published in the county in which the motor vehicle seized is to be sold. If there is no newspaper of general circulation in the county, the notice shall be posted in three public places in the county for such period of 10 days.

Â Â Â Â Â  (4) The notice shall contain a description of the motor vehicle to be sold, together with a statement of the amount due under ORS 319.510 to 319.880, the name of the user and the further statement that unless such amount is paid before the time fixed in the notice the motor vehicle will be sold in accordance with law and such notice.

Â Â Â Â Â  (5) The department shall then proceed to sell the motor vehicle in accordance with the law and the notice, and shall deliver to the purchaser a bill of sale which shall vest title in the purchaser. If upon any such sale the moneys received exceed the amount due to the state under ORS 319.510 to 319.880 from the delinquent user, the excess shall be returned to the user and the receipt obtained therefor. If any person having an interest in or lien upon the motor vehicle has filed with the department prior to the sale notice of such interest or lien, the department shall withhold payment of any such excess to the user pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If for any reason the receipt of the user shall not be available, the department shall deposit the excess with the State Treasurer as trustee for the user or for the heirs, successors or assigns of the user. [Amended by 1999 c.59 Â§79]

Â Â Â Â Â  319.740 Action by Attorney General to collect delinquency; certificate of department as evidence. (1) Whenever any user or seller is delinquent in the payment of any obligation under ORS 319.510 to 319.880, the Department of Transportation may transmit notice of the delinquency to the Attorney General who shall at once proceed to collect by appropriate legal action the tax and penalty due.

Â Â Â Â Â  (2) In any suit brought to enforce the rights of the state under ORS 319.510 to 319.880, a certificate by the department showing the delinquency is prima facie evidence of the amount of the obligation, of the delinquency thereof and of compliance by the department with all provisions of ORS 319.510 to 319.880 relating to the obligation. [Amended by 1959 c.188 Â§25]

Â Â Â Â Â  319.742 Collection of delinquent obligation generally; warrant; judgment lien. (1) If a person fails to pay in full any obligation due under ORS 319.510 to 319.880, the Department of Transportation may issue a warrant under the departmentÂs official seal directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person found within that county, for payment of the amount of the obligation and the cost of executing the warrant, and to return the warrant to the department and pay to the department the money collected from the sale by the time specified in the warrant, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant. The clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, the amount of the obligation for which the warrant is issued and the date when the copy is recorded. The amount of the warrant shall become a lien upon the title to and interest in property of the person against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18.

Â Â Â Â Â  (3) The sheriff shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (4) In the discretion of the Department of Transportation, a warrant of like terms, force and effect to levy upon funds of the person in possession of the Department of Revenue may be issued and directed to any agent authorized by the Department of Transportation to collect taxes payable under ORS 319.510 to 319.880, and in the execution thereof the agent shall have all of the powers conferred by law upon sheriffs but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty. [1999 c.769 Â§9; 2003 c.576 Â§201]

Â Â Â Â Â  319.744 Use of collection agency. (1) The Department of Transportation may engage the services of a collection agency to collect any obligation due to the state under ORS 319.510 to 319.880. The department may engage the services by entering into agreements to pay reasonable charges on a contingent fee or other basis.

Â Â Â Â Â  (2) The department may assign to the collection agency, for collection purposes only, any of the obligations due the state under ORS 319.510 to 319.880.

Â Â Â Â Â  (3) The collection agency may bring such actions or take such proceedings, including attachment and garnishment proceedings, as may be necessary. [1999 c.769 Â§10]

Â Â Â Â Â  319.746 Uncollectible obligation. (1) Any obligation due the state assigned to a collection agency pursuant to ORS 319.744 that remains uncollected for two years after the date of such assignment meets the criteria for uncollectibility formulated pursuant to ORS 293.240, and may be assigned to the Secretary of State.

Â Â Â Â Â  (2) ORS 293.245 applies to any obligation due the state assigned to the Secretary of State pursuant to subsection (1) of this section. [1999 c.769 Â§11]

Â Â Â Â Â  319.750 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.760 Assessment of deficiency; presumption that fuel subject to tax. (1) If the Department of Transportation is not satisfied that a report filed or amount of tax or penalty paid to the state by any user or seller is correct, the department may assess the tax and penalty due based upon any information available to the department.

Â Â Â Â Â  (2) If a seller fails to account satisfactorily for any fuel sold or disposed of, it shall be presumed that the fuel not accounted for was sold to users for use in motor vehicles and the department shall assess the tax and penalty due against the seller.

Â Â Â Â Â  (3) The department shall give to the user or seller written notice of the assessment. The notice may be served personally or by mail. If made by mail, service shall be made by depositing the notice in the
United States
mail, postage prepaid, addressed to the user or seller at the address as it appears in the records of the department. [Amended by 1959 c.188 Â§26]

Â Â Â Â Â  319.770 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.780 Assessing tax and penalty upon failure to make report. (1) If any user or seller fails to make a report required by ORS 319.510 to 319.880, the Department of Transportation shall make an estimate, based upon any information available to the department, for the month or months with respect to which the user or seller failed to make a report, and assess the tax and penalty due from the user or seller under ORS 319.510 to 319.880.

Â Â Â Â Â  (2) The department shall give to the user or seller written notice of the assessment in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§27]

Â Â Â Â Â  319.790 Petition for reassessment. (1) Any user or seller against whom an assessment is made under ORS 319.760 and 319.780 may petition for a reassessment within 30 days after service of notice of the assessment. If a petition is not filed within the 30-day period, the amount of the assessment becomes conclusive.

Â Â Â Â Â  (2) If a petition for reassessment is filed within the 30-day period the Department of Transportation shall reconsider the assessment and, if requested in the petition, shall grant the user or seller an oral hearing and give the user or seller 10 daysÂ notice of the time and place thereof. The department may continue the hearing from time to time. The department shall serve on the petitioner notice of its finding upon reassessment. If the finding is that a tax or penalty is delinquent, the petitioner shall pay to the department, within 30 days after notice is served, all the tax or penalty found to be delinquent.

Â Â Â Â Â  (3) Notice required by this section shall be served in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§28]

Â Â Â Â Â  319.800 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.801 Appeal to circuit court. Any person aggrieved by a finding, order or determination by the Department of Transportation under ORS 319.630 or 319.790 may appeal therefrom to the circuit court of the county in which the person resides. Such appeal shall be taken within 60 days from the date of the entry or making of such order, finding or determination and in the manner provided by law for appeals in actions at law. [1959 c.188 Â§30]

Â Â Â Â Â  319.810 Time limitation on service of notice of additional tax. Except in the case of an alleged fraudulent report, or neglect or refusal to make a report, no notice of assessment shall be served on the user or seller after three years have expired since the alleged erroneous report was filed or a report should have been filed. [Amended by 1959 c.188 Â§31]

Â Â Â Â Â  319.820 Refund of tax erroneously or illegally collected. (1) If the Department of Transportation determines any amount of tax or penalty has been paid more than once or has been erroneously or illegally collected, the department shall credit such amount against any amounts then due from the user or seller under ORS 319.510 to 319.880 or 319.990 (4) and shall refund any balance to the user or seller, the successor, administrator or executor of the user or seller.

Â Â Â Â Â  (2) A user or seller may claim a credit or refund for any amount of tax or penalty which the user or seller has paid more than once or which the user or seller has paid or which has been collected erroneously or illegally. No such claim for a credit or refund shall be allowed unless the claim is filed with the department within three years from the date of the payment or collection or, with respect to an assessment made under ORS 319.760 and 319.780, within six months after the assessment becomes conclusive, whichever period expires the later. Every such claim must be in writing and must state the specific grounds upon which it is founded. Failure to file such claim within the time prescribed in this section shall constitute waiver of any and all demands against this state on account of overpayments under ORS 319.510 to 319.880. Within 30 days of allowing or disallowing any such claim in whole or in part, the department shall serve notice of such action on the claimant. The service shall be made in the manner prescribed by ORS 319.760 (3). [Amended by 1959 c.188 Â§32]

Â Â Â Â Â  319.830 [Repealed by 1959 c.188 Â§44]

Â Â Â Â Â  319.831 Refund of tax on fuel used in operation of vehicle over certain roads or private property. (1) If a user obtains fuel for use in a motor vehicle in this state and pays the use fuel tax on the fuel obtained, the user may apply for a refund of that part of the use fuel tax paid which is applicable to use of the fuel to propel a motor vehicle:

Â Â Â Â Â  (a) In another state, if the user pays to the other state an additional tax on the same fuel;

Â Â Â Â Â  (b) Upon any road, thoroughfare or property in private ownership;

Â Â Â Â Â  (c) Upon any road, thoroughfare or property, other than a state highway, county road or city street, for the removal of forest products, as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, or for the construction or maintenance of the road, thoroughfare or property, pursuant to a written agreement or permit authorizing the use, construction or maintenance of the road, thoroughfare or property, with or by:

Â Â Â Â Â  (A) An agency of the
United States
;

Â Â Â Â Â  (B) The State Board of Forestry;

Â Â Â Â Â  (C) The State Forester; or

Â Â Â Â Â  (D) A licensee of an agency named in subparagraph (A), (B) or (C) of this paragraph;

Â Â Â Â Â  (d) By an agency of the
United States
or of this state or of any county, city or port of this state on any road, thoroughfare or property, other than a state highway, county road or city street;

Â Â Â Â Â  (e) By any incorporated city or town of this state;

Â Â Â Â Â  (f) By any county of this state or by any road assessment district formed under ORS 371.405 to 371.535;

Â Â Â Â Â  (g) Upon any county road for the removal of forest products as defined in ORS 321.005, or the products of such forest products converted to a form other than logs at or near the harvesting site, if:

Â Â Â Â Â  (A) Such use upon the county road is pursuant to a written agreement entered into with, or to a permit issued by, the State Board of Forestry, the State Forester or an agency of the United States, authorizing such user to use such road and requiring such user to pay for or to perform the construction or maintenance of the county road;

Â Â Â Â Â  (B) The board, officer or agency that entered into the agreement or granted the permit, by contract with the county court or board of county commissioners, has assumed the responsibility for the construction or maintenance of such county road; and

Â Â Â Â Â  (C) Copies of the agreements or permits required by subparagraphs (A) and (B) of this paragraph are filed with the Department of Transportation;

Â Â Â Â Â  (h) By a school district or education service district of this state or the contractors of a school district or education service district, for those vehicles being used to transport students;

Â Â Â Â Â  (i) By a rural fire protection district organized under the provisions of ORS chapter 478;

Â Â Â Â Â  (j) By any district, as defined in ORS chapter 198, that is not otherwise specifically provided for in this section; or

Â Â Â Â Â  (k) By any state agency, as defined in ORS 240.855.

Â Â Â Â Â  (2) An application for a refund under subsection (1) of this section shall be filed with the department within 15 months after the date the use fuel tax, for which a refund is claimed, is paid.

Â Â Â Â Â  (3) The application for a refund provided by subsection (1) of this section shall include a signed statement by the applicant indicating the amount of fuel for which a refund is claimed, and the way in which the fuel was used which qualifies the applicant for a refund. If the fuel upon which the refund is claimed was obtained from a seller to whom the use fuel tax was paid, the application shall be supported by the invoices which cover the purchase of the fuel. If the applicant paid the use fuel tax directly to the department, the applicant shall indicate the source of the fuel and the date it was obtained.

Â Â Â Â Â  (4) The department may require any person who applies for a refund provided by subsection (1) of this section to furnish a statement, under oath, giving the personÂs occupation, description of the machines or equipment in which the fuel was used, the place where used and such other information as the department may require. [1959 c.188 Â§Â§34,35,36(1); 1961 c.542 Â§1; 1963 c.257 Â§4; 1965 c.425 Â§3; 1967 c.367 Â§3; 1971 c.118 Â§2; 1979 c.344 Â§7; 1999 c.696 Â§1; 2001 c.927 Â§1]

Â Â Â Â Â  319.835 Investigation of refund applications. The Department of Transportation may investigate refund applications and gather and compile such information in regard to the applications as it considers necessary to safeguard the state and prevent fraudulent practices in connection with tax refunds and tax evasions. The department may, in order to establish the validity of any application, examine the books and records of the applicant for such purposes. Failure of the applicant to accede to the demand for such examination constitutes a waiver of all rights to a refund on account of the transaction questioned. [1959 c.188 Â§36(2)]

Â Â Â Â Â  319.840 Enforcement; rules and regulations. The Department of Transportation hereby is charged with the enforcement of the provisions of ORS 319.510 to 319.880 and 319.990 (4), and hereby is authorized to prescribe, adopt and enforce rules and regulations relating to the administration and enforcement thereof.

Â Â Â Â Â  319.850 Presumption of use; rules. For the purposes of the proper administration of ORS 319.510 to 319.880 and 319.990 (4) and to prevent evasion of the tax imposed by ORS 319.530, it shall be presumed, until the contrary is established under such reasonable rules as the Department of Transportation may adopt, that all fuel received into or delivered into any receptacle on a motor vehicle from which receptacle fuel is supplied to propel such motor vehicle is consumed in propelling such motor vehicle on the highways of this state. [Amended by 1959 c.188 Â§37]

Â Â Â Â Â  319.860 Producers, distributors and others to keep records; examining books and records. (1) Every person producing, manufacturing, importing, distributing, storing, transporting or otherwise handling fuel shall maintain and keep in this state for a period of not less than three years such records, receipts, invoices and other pertinent papers in such form as the Department of Transportation may require.

Â Â Â Â Â  (2) The department may examine during normal business hours the books, papers, records and equipment of any person producing, manufacturing, importing, distributing, storing, transporting or otherwise handling fuel and may investigate the character of the disposition which any such person makes of fuel in order to determine whether all taxes due under ORS 319.510 to 319.880 are being properly reported and paid. [Amended by 1959 c.188 Â§38]

Â Â Â Â Â  319.870 Results of investigations to be private. It is unlawful for the Department of Transportation, or any person having an administrative duty under ORS 319.510 to 319.880, to divulge the business affairs, operations, or information obtained by an investigation of records and equipment of any user or other person visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures or any particular thereof, set forth or disclosed in any report, or to permit any report or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person except as provided by law. However, the department may authorize examination of such reports by, and the giving of information therein contained to other state officers, or tax officers of another state or the federal government if a reciprocal arrangement exists.

Â Â Â Â Â  319.875 Prohibitions. (1) No person shall intentionally make a false statement in any report, petition or application required or permitted by ORS 319.510 to 319.880.

Â Â Â Â Â  (2) No person shall intentionally collect, or attempt to collect or receive a refund of a tax or penalty paid to the Department of Transportation under ORS 319.510 to 319.880 to which the person is not entitled.

Â Â Â Â Â  (3) No person shall intentionally aid or assist another person to violate any provision of ORS 319.510 to 319.880. [1959 c.188 Â§Â§40,41,42]

Â Â Â Â Â  319.880 Disposition of moneys. All money received by the Department of Transportation pursuant to ORS 319.510 to 319.880 shall be turned over promptly to the State Treasurer and shall be disposed of as provided in ORS 802.110. [Amended by 1955 c.287 Â§22; 1961 c.146 Â§3; 1969 c.70 Â§2; 1983 c.338 Â§910]

PENALTIES

Â Â Â Â Â  319.990 Penalties. (1) Any person who violates any of the provisions of ORS 319.010 to 319.430, or any person who makes any false statement in any statement required by ORS 319.010 to 319.430 for the refund of any money or tax as provided in ORS 319.010 to 319.430, or who collects or causes to be repaid to the person or any person any tax, without being entitled to it under the provisions of ORS 319.010 to 319.430, shall, upon conviction, be punished by a fine of not more than $1,000, or by imprisonment in the county jail not more than six months, or both.

Â Â Â Â Â  (2) Violation of ORS 319.180 (6) or 319.694 (4) is theft of public money and, upon conviction, is punishable as provided in ORS 164.043 to 164.057.

Â Â Â Â Â  (3) Violation of any provision of ORS 319.240 (4) and (5) is punishable, upon conviction, by a fine of not more than $5,000, or by imprisonment in the county jail not exceeding six months, or both.

Â Â Â Â Â  (4) Violation of any provision of ORS 319.510 to 319.880 is a misdemeanor.

Â Â Â Â Â  (5) Justice courts have concurrent jurisdiction with the circuit court of all violations under the provisions of ORS 319.010 to 319.125 and 319.190 to 319.430, 319.510 to 319.880 or this section. [Amended by 1959 c.188 Â§43; 1961 c.261 Â§3; 1971 c.743 Â§355; 1987 c.610 Â§19; 1987 c.907 Â§15; 1999 c.769 Â§15]

_______________



Chapter 320

Chapter 320 Â Miscellaneous Taxes

2007 EDITION

MISCELLANEOUS TAXES

REVENUE AND TAXATION

AMUSEMENT DEVICE TAXES

320.005Â Â Â Â  Definitions for ORS 320.005 to 320.150

320.011Â Â Â Â  Amusement device excise tax; amount

320.012Â Â Â Â  Increase in tax when net receipts exceed specified amounts; rules

320.013Â Â Â Â  Additional tax for Oregon Youth Conservation Corps

320.016Â Â Â Â  When tax is due; replacing amusement devices

320.075Â Â Â Â  Joint and several liability for tax; late payment penalty

320.080Â Â Â Â  Procedure on failure to pay tax or penalty

320.100Â Â Â Â  Distribution of tax receipts

320.110Â Â Â Â  Rules

320.120Â Â Â Â  Employment of agents

320.130Â Â Â Â  Law enforcement officers to enforce tax and assist department

320.140Â Â Â Â  Tax does not legalize ownership, display or operation in violation of law

320.150Â Â Â Â  Oregon State Lottery assistance in tax collection responsibilities

LOCAL CONSTRUCTION TAXES

320.170Â Â Â Â  Construction taxes imposed by school district

320.173Â Â Â Â  Exemptions

320.176Â Â Â Â  Rates; limitations; adjustment by Department of Revenue

320.179Â Â Â Â  School district resolutions; requirements

320.183Â Â Â Â  Long-term facilities plan for capital improvements

320.186Â Â Â Â  Payment of obligations

320.189Â Â Â Â  Payment of taxes

TRANSIENT LODGING TAXES

(Definitions)

320.300Â Â Â Â  Definitions for ORS 320.300 to 320.350

320.302Â Â Â Â  Certain terms defined by rule

(State Transient Lodging Tax)

320.305Â Â Â Â  Rate of tax; provider reimbursement

320.308Â Â Â Â  Exemptions

320.310Â Â Â Â  Records and statements

320.315Â Â Â Â  Due date and form of returns; payment of tax

320.320Â Â Â Â  Refunds

320.325Â Â Â Â  Amounts held in trust; enforcement

320.330Â Â Â Â  Applicability of other provisions of law

320.335Â Â Â Â  Distribution of revenues

320.340Â Â Â Â  Exemption from public records law

(Local Transient Lodging Taxes)

320.345Â Â Â Â  Lodging provider collection reimbursement charges

320.347Â Â Â Â  Alternative remittance of receipts from tax on camping and recreational vehicle spaces

320.350Â Â Â Â  Tax moratorium; exceptions; uses of revenues

PENALTIES

320.990Â Â Â Â  Penalties

AMUSEMENT DEVICE TAXES

Â Â Â Â Â  320.005 Definitions for ORS 320.005 to 320.150. As used in ORS 320.005 to 320.150, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmusement deviceÂ means a video lottery game terminal, including but not limited to any electronic, mechanical-electronic or nonmechanical device that:

Â Â Â Â Â  (a) Displays a ticket through the use of a video display screen;

Â Â Â Â Â  (b) Is available for consumer play upon the payment of consideration;

Â Â Â Â Â  (c) Determines winners through the element of chance; and

Â Â Â Â Â  (d) Displays possible prizes on the device.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂNet receiptsÂ has the meaning given the term Ânet receipts from video lottery gamesÂ under ORS 461.547.

Â Â Â Â Â  (4) ÂOperateÂ means to make an amusement device available for use by the public for gain, benefit or advantage.

Â Â Â Â Â  (5)(a) ÂPersonÂ means every individual, partnership (limited or not), corporation (for-profit or not-for-profit), company, cooperative, joint stock company, joint venture, firm, business trust, association, organization, institution, club, society, receiver, assignee, trustee in bankruptcy, auctioneer, syndicate, trust, trustee, estate, personal representative or any group of individuals acting as a unit, whether mutual, cooperative, fraternal, nonprofit or otherwise.

Â Â Â Â Â  (b) ÂPersonÂ includes this or another state, a municipal corporation, quasi-municipal corporation or political subdivision of this or another state, and the agencies, departments and institutions of this or another state, irrespective of the nature of the activities engaged in or functions performed, but does not include the United States or a foreign government or any agency, department or instrumentality of the United States or of any foreign government.

Â Â Â Â Â  (6) ÂTax yearÂ means a period of 12 months beginning July 1 and ending the following June 30. [1957 c.384 Â§2; 1975 c.651 Â§1; 1985 c.476 Â§1; 1991 c.459 Â§267; 1993 c.803 Â§1; 1999 c.501 Â§1; 2005 c.94 Â§91]

Â Â Â Â Â  320.010 [Amended by 1955 c.574 Â§1; 1957 c.384 Â§3; 1959 c.155 Â§1; 1967 c.344 Â§7; 1975 c.651 Â§2; 1981 c.677 Â§2; 1989 c.786 Â§1; repealed by 1991 c.459 Â§268 (320.011 enacted in lieu of 320.010)]

Â Â Â Â Â  320.011 Amusement device excise tax; amount. (1) An excise tax is imposed upon every person for the privilege of operating an amusement device within this state. The tax shall be imposed as provided in subsection (2) of this section and ORS 320.012.

Â Â Â Â Â  (2) The tax shall be $125 for operating an amusement device during the tax year.

Â Â Â Â Â  (3) If an amusement device is not in operation in each quarter of the tax year, the tax imposed under this section shall be prorated, based on the number of calendar quarters in which the amusement device was operating for one day or more.

Â Â Â Â Â  (4) The tax imposed by this section is in addition to all other excises, taxes, fees or other charges and shall not be used to reduce amounts otherwise accruing to the State Lottery Fund under contracts or agreements with lottery operators or retailers or in any other manner. [1991 c.459 Â§269 (enacted in lieu of 320.010); 1993 c.803 Â§2; 1999 c.501 Â§2]

Â Â Â Â Â  320.012 Increase in tax when net receipts exceed specified amounts; rules. (1) If at any point during the tax year, net receipts from one or more amusement devices operating at a single location exceed $104,000, the tax imposed under ORS 320.011 shall be increased by an additional $50 for each device at the location.

Â Â Â Â Â  (2) If at any point during the tax year, net receipts from one or more amusement devices operating at a single location exceed $260,000, the tax imposed under ORS 320.011 and subsection (1) of this section shall be increased by an additional $75 for each device at the location.

Â Â Â Â Â  (3) The department may adopt rules defining the term ÂlocationÂ for purposes of this section. [1993 c.803 Â§4; 1995 c.79 Â§173; 1995 c.255 Â§3; 1999 c.501 Â§3]

Â Â Â Â Â  320.013 Additional tax for
Oregon
Youth Conservation Corps. (1) In addition to the excise tax imposed by ORS 320.011, an excise tax is imposed upon every person for the privilege of operating an amusement device within this state. The tax shall be $10 for each amusement device operated during the tax year.

Â Â Â Â Â  (2) All moneys received from the tax imposed under subsection (1) of this section, not including penalties, shall be paid by the Department of Revenue into the State Treasury quarterly and are continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663. [1993 c.803 Â§4a; 1995 c.259 Â§4; 1999 c.501 Â§4]

Â Â Â Â Â  320.015 [1955 c.574 Â§3; repealed by 1957 c.384 Â§6]

Â Â Â Â Â  320.016 When tax is due; replacing amusement devices. (1) If an amusement device was in operation before July 1 of the tax year and is to be operating on July 1 of the tax year, the excise tax imposed under ORS 320.011 and 320.013 shall be due on June 30 preceding the tax year.

Â Â Â Â Â  (2) If an amusement device begins operating at a location on or after July 1 of the tax year, the excise tax imposed under ORS 320.011 and 320.013 shall be due on the day the amusement device begins operating.

Â Â Â Â Â  (3) If additional taxes are due under ORS 320.012, the additional taxes shall be due on the 14th day after the close of the calendar quarter in which the net receipts from amusement devices operating at a location equal or exceed the level at which the additional taxes are due.

Â Â Â Â Â  (4) If taxes imposed under ORS 320.011 or 320.013 have been paid for operating an amusement device that, during the tax year, is taken out of operation as the result of being replaced by another amusement device, the taxes that have been paid for the amusement device that has been taken out of operation shall be taken into account in determining any taxes due on the replacement amusement device.

Â Â Â Â Â  (5) The Department of Revenue may not refund any amusement device tax to an amusement device taxpayer who, at the time of payment, was responsible for the payment of the tax and who subsequently is no longer the person responsible for the payment of the tax. [1999 c.501 Â§5]

Â Â Â Â Â  320.020 [Repealed by 1991 c.459 Â§272c]

Â Â Â Â Â  320.030 [Amended by 1975 c.651 Â§3; 1981 c.677 Â§3; 1985 c.476 Â§2; repealed by 1993 c.803 Â§16]

Â Â Â Â Â  320.031 [1995 c.255 Â§2; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.040 [Amended by 1975 c.651 Â§4; 1989 c.786 Â§2; 1991 c.459 Â§270; 1993 c.803 Â§6; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.050 [Amended by 1955 c.574 Â§4; 1957 c.384 Â§4; 1981 c.677 Â§4; 1991 c.459 Â§271; 1991 c.567 Â§5; 1993 c.18 Â§87; 1993 c.803 Â§7; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.060 [Amended by 1955 c.574 Â§5; 1957 c.384 Â§5; 1959 c.155 Â§2; 1975 c.651 Â§5; 1981 c.677 Â§5; 1989 c.786 Â§4; 1991 c.459 Â§272; 1991 c.567 Â§6; 1993 c.803 Â§8; 1995 c.255 Â§5; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.065 [1975 c.651 Â§8; 1993 c.803 Â§9; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.070 [Amended by 1955 c.574 Â§6; 1959 c.155 Â§3; 1975 c.651 Â§6; 1981 c.677 Â§6; 1989 c.786 Â§5; 1991 c.459 Â§272a; 1991 c.567 Â§7; 1993 c.803 Â§10; repealed by 1999 c.501 Â§12]

Â Â Â Â Â  320.075 Joint and several liability for tax; late payment penalty. (1) Each person responsible by law or contract for the operation of an amusement device in this state, together with any officer or partner thereof, shall be liable jointly and severally for the taxes imposed under ORS 320.005 to 320.150 and for any penalties arising under ORS 320.005 to 320.150.

Â Â Â Â Â  (2) If an amusement device is operated in this state without a tax imposed by ORS 320.005 to 320.150 having been paid on or before 30 days after the date the tax is due, a penalty of $200 shall be imposed.

Â Â Â Â Â  (3) The penalty imposed in subsection (2) of this section shall be waived if the sole reason the tax was not paid is because of the failure of the Oregon State Lottery to act under the agreement described in ORS 320.150. [1999 c.501 Â§6; 2005 c.94 Â§92]

Â Â Â Â Â  320.080 Procedure on failure to pay tax or penalty. (1) If any tax or penalty imposed by ORS 320.005 to 320.150 is not paid as required by ORS 320.005 to 320.150 within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue shall issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the person or persons named in the warrant and liable for the tax found within the county, for the payment of the amount thereof with the added penalty and the cost of executing the warrant, and to return the warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified not more than 30 days from the date of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof. Thereupon the clerk shall enter in the County Clerk Lien Record the names of the persons mentioned in the warrant, and the amount of the tax and penalty for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to any interest in real property or personal property of the persons against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff shall thereupon proceed upon the same in all respects, with like effect and in the manner prescribed by law in respect to execution issued against property upon judgment of a court of record, and the sheriff is entitled to the same fees for services in executing the warrant to be collected in the same manner. If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes as if the people of the state had recovered judgment for the amount of the tax. [Amended by 1981 c.677 Â§7; 1983 c.696 Â§13; 1985 c.761 Â§16; 1989 c.625 Â§77; 2003 c.576 Â§202; 2005 c.94 Â§93]

Â Â Â Â Â  320.090 [Repealed by 1981 c.677 Â§8]

Â Â Â Â Â  320.100 Distribution of tax receipts. (1) All moneys received from the taxes imposed under ORS 320.011 and 320.012, including penalties, shall be paid by the Department of Revenue in the following manner:

Â Â Â Â Â  (a) Seventy-five percent (75%) of the moneys shall be credited, appropriated or remitted as follows:

Â Â Â Â Â  (A) Forty-three and two-tenths percent (43.2%) thereof shall be credited to the General Fund to be available for payment of general governmental expenses.

Â Â Â Â Â  (B) Nine and seven-tenths percent (9.7%) is continuously appropriated to pay the expenses of state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

Â Â Â Â Â  (C) Forty-seven and one-tenth percent (47.1%) thereof shall be remitted to the county treasurers of the several counties of the state. Each county shall receive such share of the moneys as its population, determined by the State Board of Higher Education, bears to the total population of the counties of the state, as determined by the census last preceding such apportionment.

Â Â Â Â Â  (b) Twenty-five percent (25%) of the moneys shall be continuously appropriated to pay the expenses of the state and local programs of the Oregon Youth Conservation Corps established under ORS 418.650 to 418.663.

Â Â Â Â Â  (2) All revenues received under this section by the treasurers of the several counties shall be placed in the general fund of each county to be expended by the county courts or the board of county commissioners of the several counties for general governmental expenses. [Amended by 1959 c.143 Â§1; 1963 c.644 Â§3; 1967 c.323 Â§1; 1969 c.230 Â§1; 1989 c.786 Â§3; 1991 c.459 Â§272e; 1993 c.803 Â§11; 1995 c.259 Â§3; 1999 c.501 Â§7]

Â Â Â Â Â  320.110 Rules. The Department of Revenue may adopt rules necessary for the administration and enforcement of ORS 320.005 to 320.150. [Amended by 1991 c.459 Â§272b; 2005 c.94 Â§94]

Â Â Â Â Â  320.120 Employment of agents. (1) The Department of Revenue may employ the agents necessary for the administration and enforcement of ORS 320.005 to 320.150. Agents of the department charged with the enforcement of ORS 320.005 to 320.150 have all the power and authority of police officers in the performance of such duties.

Â Â Â Â Â  (2) The Oregon State Lottery and the agents and employees of the Oregon State Lottery may not be considered agents of the department charged with the enforcement of ORS 320.005 to 320.150. [Amended by 1999 c.501 Â§8; 2005 c.94 Â§95]

Â Â Â Â Â  320.130 Law enforcement officers to enforce tax and assist department. The state police, sheriffs, constables, police and other law enforcement officers within the State of
Oregon
shall enforce all provisions of ORS 320.005 to 320.150 and shall assist the Department of Revenue. [Amended by 2005 c.94 Â§96]

Â Â Â Â Â  320.140 Tax does not legalize ownership, display or operation in violation of law. Nothing in ORS 320.005 to 320.150 shall be construed as licensing, authorizing or legalizing the ownership, possession, display or operation, in violation of any law of this state, of any amusement device. [Amended by 1993 c.270 Â§64; 1993 c.803 Â§14; 2005 c.94 Â§97]

Â Â Â Â Â  320.150
Oregon
State
Lottery assistance in tax collection responsibilities. The Department of Revenue and the Oregon State Lottery Commission shall enter into an agreement pursuant to which the Oregon State Lottery shall assist the department in the collection of excise taxes imposed under ORS 320.005 to 320.150 on amusement devices operated under the authority of the Oregon State Lottery Commission pursuant to ORS 461.215 and 461.217 and any other functions of the department under ORS 320.005 to 320.150 as may be provided under the agreement. The agreement is not intended to preclude performance by the department of collection functions as from time to time may be required, nor is the agreement intended to preclude the performance of functions by the Oregon State Lottery, under less formal arrangements made with the department, with respect to the tax imposed under ORS 320.005 to 320.150 if the functions are not specifically mentioned in the agreement. The collection of taxes under ORS 320.005 to 320.150 by the Oregon State Lottery does not render the Oregon State Lottery or the agents and employees of the Oregon State Lottery responsible for collection of the tax. [1993 c.803 Â§13; 1999 c.501 Â§9; 2005 c.94 Â§98]

LOCAL CONSTRUCTION TAXES

Â Â Â Â Â  320.170 Construction taxes imposed by school district. (1) Construction taxes may be imposed by a school district, as defined in ORS 330.005, in accordance with ORS 320.170 to 320.189.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, construction taxes imposed by a school district may be collected by another local government, local service district or special government body pursuant to a written agreement with a school district. [2007 c.829 Â§2]

Â Â Â Â Â  Note: 320.170 to 320.189 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 305 to 324 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 1 and 9, chapter 829, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) A local government or local service district, as defined in ORS 174.116, or a special government body, as defined in ORS 174.117, may not impose a tax on the privilege of constructing improvements to real property except as provided in sections 2 to 8 of this 2007 Act [320.170 to 320.189].

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A tax that is in effect as of May 1, 2007, or to the extension or continuation of such a tax, provided that the rate of tax does not increase from the rate in effect as of May 1, 2007;

Â Â Â Â Â  (b) A tax on which a public hearing was held before May 1, 2007; or

Â Â Â Â Â  (c) The amendment or increase of a tax adopted by a county for transportation purposes prior to May 1, 2007, provided that the proceeds of such a tax continue to be used for those purposes.

Â Â Â Â Â  (3) For purposes of this section and sections 2 to 8 of this 2007 Act, construction taxes are limited to privilege taxes imposed under sections 2 to 8 of this 2007 Act and do not include any other financial obligations such as building permit fees, financial obligations that qualify as system development charges under ORS 223.297 to 223.314 or financial obligations imposed on the basis of factors such as income. [2007 c.829 Â§1]

Â Â Â Â Â  Sec. 9. Section 1 of this 2007 Act is repealed on January 2, 2018. [2007 c.829 Â§9]

Â Â Â Â Â  320.173 Exemptions. Construction taxes may not be imposed on the following:

Â Â Â Â Â  (1) Private school improvements.

Â Â Â Â Â  (2) Public improvements as defined in ORS 279A.010.

Â Â Â Â Â  (3) Residential housing that is guaranteed to be affordable, under guidelines established by the United States Department of Housing and Urban Development, to households that earn no more than 80 percent of the median household income for the area in which the construction tax is imposed, for a period of at least 60 years following the date of construction of the residential housing.

Â Â Â Â Â  (4) Public or private hospital improvements.

Â Â Â Â Â  (5) Improvements to religious facilities primarily used for worship or education associated with worship.

Â Â Â Â Â  (6) Agricultural buildings, as defined in ORS 455.315 (2)(a). [2007 c.829 Â§3]

Â Â Â Â Â  Note: See notes under 320.170.

Â Â Â Â Â  320.176 Rates; limitations; adjustment by Department of Revenue. (1) Construction taxes imposed under ORS 320.170 to 320.189 may be imposed only on improvements to real property that result in a new structure or additional square footage in an existing structure and may not exceed:

Â Â Â Â Â  (a) $1 per square foot on structures or portions of structures intended for residential use, including but not limited to single-unit or multiple-unit housing; and

Â Â Â Â Â  (b) $0.50 per square foot on structures or portions of structures intended for nonresidential use, not including multiple-unit housing of any kind.

Â Â Â Â Â  (2) In addition to the limitations under subsection (1) of this section, a construction tax imposed on structures intended for nonresidential use may not exceed $25,000 per building permit or $25,000 per structure, whichever is less.

Â Â Â Â Â  (3)(a) For years beginning on or after June 30, 2009, the limitations under subsections (1) and (2) of this section shall be adjusted for changes in construction costs by multiplying the limitations set forth in subsections (1) and (2) of this section by the ratio of the averaged monthly construction cost index for the 12-month period ending June 30 of the preceding calendar year over the averaged monthly construction cost index for the 12-month period ending June 30, 2008.

Â Â Â Â Â  (b) The Department of Revenue shall determine the adjusted limitations under this section and shall report those limitations to entities imposing construction taxes. The department shall round the adjusted limitation under subsection (2) of this section to the nearest multiple of $100.

Â Â Â Â Â  (c) As used in this subsection, Âconstruction cost indexÂ means the Engineering News-Record Construction Cost Index, or a similar nationally recognized index of construction costs as identified by the department by rule. [2007 c.829 Â§4]

Â Â Â Â Â  Note: See notes under 320.170.

Â Â Â Â Â  320.179 School district resolutions; requirements. (1) A school district imposing a construction tax shall impose the tax by a resolution adopted by the district board of the school district. The resolution shall state the rates of tax, subject to ORS 320.176.

Â Â Â Â Â  (2) Prior to adopting a resolution under subsection (1) of this section, a school district shall enter into an intergovernmental agreement with each local government, local service district or special government body collecting the tax that establishes:

Â Â Â Â Â  (a) Collection duties and responsibilities;

Â Â Â Â Â  (b) The specific school district accounts into which construction tax revenues are to be deposited and the frequency of such deposits; and

Â Â Â Â Â  (c) The amount of the administrative fee that the entity collecting the tax may retain to recoup its expenses in collecting the tax, not to exceed one percent of tax revenues. [2007 c.829 Â§5]

Â Â Â Â Â  Note: See notes under 320.170.

Â Â Â Â Â  320.183 Long-term facilities plan for capital improvements. (1) After deducting the costs of administering a construction tax and payment of refunds of such taxes, a school district shall use net revenues only for capital improvements.

Â Â Â Â Â  (2) A construction tax may not be imposed under ORS 320.170 to 320.189 unless the school district imposing the tax develops a long-term facilities plan for making capital improvements. The plan shall be adopted by resolution of the district board of the school district.

Â Â Â Â Â  (3) As used in this section, Âcapital improvementsÂ:

Â Â Â Â Â  (a) Means:

Â Â Â Â Â  (A) The acquisition of land;

Â Â Â Â Â  (B) The construction, reconstruction or improvement of school facilities;

Â Â Â Â Â  (C) The acquisition or installation of equipment, furnishings or other tangible property;

Â Â Â Â Â  (D) The expenditure of funds for architectural, engineering, legal or similar costs related to capital improvements and any other expenditures for assets that have a useful life of more than one year; or

Â Â Â Â Â  (E) The payment of obligations and related costs of issuance that are issued to finance or refinance capital improvements.

Â Â Â Â Â  (b) Does not include operating costs or costs of routine maintenance. [2007 c.829 Â§6]

Â Â Â Â Â  Note: See notes under 320.170.

Â Â Â Â Â  320.186 Payment of obligations. A school district may pledge construction taxes to the payment of obligations issued to finance or refinance capital improvements as defined in ORS 320.183. [2007 c.829 Â§7]

Â Â Â Â Â  Note: See notes under 320.170.

Â Â Â Â Â  320.189 Payment of taxes. Construction taxes shall be paid by the person undertaking the construction at the time that a permit authorizing the construction is issued. [2007 c.829 Â§8]

Â Â Â Â Â  Note: See notes under 320.170.

TRANSIENT LODGING TAXES

(Definitions)

Â Â Â Â Â  320.300 Definitions for ORS 320.300 to 320.350. As used in ORS 320.300 to 320.350:

Â Â Â Â Â  (1) ÂCollection reimbursement chargeÂ means the amount a transient lodging provider may retain as reimbursement for the costs incurred by the provider in collecting and reporting a transient lodging tax and in maintaining transient lodging tax records.

Â Â Â Â Â  (2) ÂConference centerÂ means a facility that:

Â Â Â Â Â  (a) Is owned or partially owned by a unit of local government, a governmental agency or a nonprofit organization; and

Â Â Â Â Â  (b) Meets the current membership criteria of the International Association of Conference Centers.

Â Â Â Â Â  (3) ÂConvention centerÂ means a new or improved facility that:

Â Â Â Â Â  (a) Is capable of attracting and accommodating conventions and trade shows from international, national and regional markets requiring exhibition space, ballroom space, meeting rooms and any other associated space, including but not limited to banquet facilities, loading areas and lobby and registration areas;

Â Â Â Â Â  (b) Has a total meeting room and ballroom space between one-third and one-half of the total size of the centerÂs exhibition space;

Â Â Â Â Â  (c) Generates a majority of its business income from tourists;

Â Â Â Â Â  (d) Has a room-block relationship with the local lodging industry; and

Â Â Â Â Â  (e) Is owned by a unit of local government, a governmental agency or a nonprofit organization.

Â Â Â Â Â  (4) ÂLocal transient lodging taxÂ means a tax imposed by a unit of local government on the sale, service or furnishing of transient lodging.

Â Â Â Â Â  (5) ÂState transient lodging taxÂ means the tax imposed under ORS 320.305.

Â Â Â Â Â  (6) ÂTourismÂ means economic activity resulting from tourists.

Â Â Â Â Â  (7) ÂTourism promotionÂ means any of the following activities:

Â Â Â Â Â  (a) Advertising, publicizing or distributing information for the purpose of attracting and welcoming tourists;

Â Â Â Â Â  (b) Conducting strategic planning and research necessary to stimulate future tourism development;

Â Â Â Â Â  (c) Operating tourism promotion agencies; and

Â Â Â Â Â  (d) Marketing special events and festivals designed to attract tourists.

Â Â Â Â Â  (8) ÂTourism promotion agencyÂ includes:

Â Â Â Â Â  (a) An incorporated nonprofit organization or governmental unit that is responsible for the tourism promotion of a destination on a year-round basis.

Â Â Â Â Â  (b) A nonprofit entity that manages tourism-related economic development plans, programs and projects.

Â Â Â Â Â  (c) A regional or statewide association that represents entities that rely on tourism-related business for more than 50 percent of their total income.

Â Â Â Â Â  (9) ÂTourism-related facilityÂ:

Â Â Â Â Â  (a) Means a conference center, convention center or visitor information center; and

Â Â Â Â Â  (b) Means other improved real property that has a useful life of 10 or more years and has a substantial purpose of supporting tourism or accommodating tourist activities.

Â Â Â Â Â  (10) ÂTouristÂ means a person who, for business, pleasure, recreation or participation in events related to the arts, heritage or culture, travels from the community in which that person is a resident to a different community that is separate, distinct from and unrelated to the personÂs community of residence, and that trip:

Â Â Â Â Â  (a) Requires the person to travel more than 50 miles from the community of residence; or

Â Â Â Â Â  (b) Includes an overnight stay.

Â Â Â Â Â  (11) ÂTransient lodgingÂ means:

Â Â Â Â Â  (a) Hotel, motel and inn dwelling units that are used for temporary overnight human occupancy;

Â Â Â Â Â  (b) Spaces used for parking recreational vehicles or erecting tents during periods of human occupancy; or

Â Â Â Â Â  (c) Houses, cabins, condominiums, apartment units or other dwelling units, or portions of any of these dwelling units, that are used for temporary human occupancy.

Â Â Â Â Â  (12) ÂUnit of local governmentÂ has the meaning given that term in ORS 190.003.

Â Â Â Â Â  (13) ÂVisitor information centerÂ means a building, or a portion of a building, the main purpose of which is to distribute or disseminate information to tourists. [Formerly 305.824; 2005 c.187 Â§1]

Â Â Â Â Â  Note: 320.300 to 320.350 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapters 305 to 324 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  320.302 Certain terms defined by rule. The Department of Revenue may by rule define Âdwelling unit,Â Ânonprofit facility,Â Âtemporary human occupancyÂ and other terms for purposes of ORS 320.300 to 320.350. [2005 c.187 Â§5]

Â Â Â Â Â  Note: See note under 320.300.

(State Transient Lodging Tax)

Â Â Â Â Â  320.305 Rate of tax; provider reimbursement. (1) A tax of one percent is imposed on any consideration rendered for the sale, service or furnishing of transient lodging. The tax imposed by this subsection shall be in addition to and not in lieu of any local transient lodging tax. The tax shall be collected by the transient lodging provider.

Â Â Â Â Â  (2) The transient lodging provider shall withhold five percent of the amount the provider collects under subsection (1) of this section for the purpose of reimbursing the provider for the cost of tax collection, record keeping and reporting. [2003 c.818 Â§2]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.308 Exemptions. The following are exempt from the state transient lodging tax:

Â Â Â Â Â  (1) A dwelling unit in a hospital, health care facility, long term care facility or any other residential facility that is licensed, registered or certified by the Department of Human Services;

Â Â Â Â Â  (2) A dwelling unit in a facility providing treatment for drug or alcohol abuse or providing mental health treatment;

Â Â Â Â Â  (3) A dwelling unit that is used by members of the general public for temporary human occupancy for fewer than 30 days per year;

Â Â Â Â Â  (4) A dwelling unit, the consideration for which is funded through a contract with a government agency and the purpose of which is to provide emergency or temporary shelter;

Â Â Â Â Â  (5) A dwelling unit at a nonprofit youth or church camp, nonprofit conference center or other nonprofit facility; or

Â Â Â Â Â  (6) A dwelling unit that is leased or otherwise occupied by the same person for a consecutive period of 30 days or more during the year. The requirements of this subsection are satisfied even if the physical dwelling unit changes during the consecutive period, if:

Â Â Â Â Â  (a) All dwelling units occupied are within the same facility; and

Â Â Â Â Â  (b) The person paying consideration for the transient lodging is the same person throughout the consecutive period. [2005 c.187 Â§3]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  Note: 320.308 was added to and made a part of 320.300 to 320.350 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  320.310 Records and statements. Every transient lodging provider responsible for collecting the tax imposed by ORS 320.305 shall keep records, render statements and comply with rules adopted by the Department of Revenue with respect to the tax. The records and statements required by this section must be sufficient to show whether there is a tax liability under ORS 320.305. [2003 c.818 Â§3]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.315 Due date and form of returns; payment of tax. (1) Every transient lodging provider is responsible for collecting the tax imposed under ORS 320.305 and shall file a return with the Department of Revenue, on or before the last day of the month following the end of each calendar quarter, reporting the amount of tax due during the quarter. The department shall prescribe the form of the return required by this section. The rules of the department shall require that returns be made under penalties for false swearing.

Â Â Â Â Â  (2) When a return is required under subsection (1) of this section, the transient lodging provider required to make the return shall remit the tax due to the department at the time fixed for filing the return. [2003 c.818 Â§4]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.320 Refunds. If the amount paid by the transient lodging provider to the Department of Revenue under ORS 320.315 exceeds the amount of tax payable, the department shall refund the amount of the excess with interest thereon at the rate established under ORS 305.220 for each month or fraction of a month from the date of payment of the excess until the date of the refund. A refund may not be made to a transient lodging provider who fails to claim the refund within two years after the due date for filing the return to which the claim for refund relates. [2003 c.818 Â§5]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.325 Amounts held in trust; enforcement. (1) Every transient lodging provider required to collect the tax imposed by ORS 320.305 shall be deemed to hold the amount collected in trust for the State of
Oregon
and for payment to the Department of Revenue in the manner and at the time provided by ORS 320.315.

Â Â Â Â Â  (2) At any time the transient lodging provider required to collect the tax fails to remit any amount deemed to be held in trust for the State of
Oregon
, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. The warrant shall be issued, docketed and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes. [2003 c.818 Â§6]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.330 Applicability of other provisions of law. Unless the context requires otherwise, the provisions of ORS chapters 305, 314 and 316 as to the audit and examination of reports and returns, confidentiality of reports and returns, determination of deficiencies, assessments, claims for refunds, penalties, interest, jeopardy assessments, warrants, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, apply to ORS 320.305 to 320.340, the same as if the tax were a tax imposed upon or measured by net income. All such provisions apply to the taxpayer liable for the tax and to the transient lodging provider required to collect the tax. As to any amount collected and required to be remitted to the Department of Revenue, the tax shall be considered a tax upon the transient lodging provider required to collect the tax and that provider shall be considered a taxpayer. [2003 c.818 Â§7]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.335 Distribution of revenues. All moneys received by the Department of Revenue pursuant to ORS 320.305 to 320.340, and interest thereon, shall be paid to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds:

Â Â Â Â Â  (1) Moneys necessary to reimburse the Department of Revenue for the actual costs incurred by the department in administering the state transient lodging tax, not to exceed two percent of state transient lodging tax collections, are continuously appropriated to the department; and

Â Â Â Â Â  (2) The balance of the moneys received shall be transferred to the account of the Oregon Tourism Commission established under ORS 284.131. The moneys transferred under this subsection are continuously appropriated to the Oregon Tourism Commission for the purposes set forth in ORS 284.131. [2003 c.818 Â§8]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.340 Exemption from public records law. (1) Public records of moneys received by the Department of Revenue pursuant to ORS 320.305 to 320.340 are exempt from disclosure under ORS 192.410 to 192.505. Nothing in this section shall limit the use that can be made of such information for regulatory purposes or its use and admissibility in any enforcement proceedings.

Â Â Â Â Â  (2) If a conflict is found to exist between subsection (1) of this section and ORS 314.835, ORS 314.835 controls. [2003 c.818 Â§8a]

Â Â Â Â Â  Note: See note under 320.300.

(Local Transient Lodging Taxes)

Â Â Â Â Â  320.345 Lodging provider collection reimbursement charges. (1) On or after January 1, 2001, a unit of local government that imposed a local transient lodging tax on December 31, 2000, and allowed a transient lodging provider to retain a collection reimbursement charge on that tax, may not decrease the percentage of local transient lodging taxes that is used to fund collection reimbursement charges.

Â Â Â Â Â  (2) A unit of local government that imposes a new local transient lodging tax on or after January 1, 2001, shall allow a transient lodging provider to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues. The percentage of the collection reimbursement charge may be increased by the unit of local government.

Â Â Â Â Â  (3) A unit of local government that increases a local transient lodging tax on or after January 1, 2001, shall allow a transient lodging provider to retain a collection reimbursement charge of at least five percent of all collected local transient lodging tax revenues. The collection reimbursement charge shall apply to all collected local transient lodging tax revenues, including revenues that would have been collected without the increase. The percentage of the collection reimbursement charge may be increased by the unit of local government.

Â Â Â Â Â  (4) A unit of local government may not offset the loss of local transient lodging tax revenues caused by collection reimbursement charges required by this section by:

Â Â Â Â Â  (a) Increasing the rate of the local transient lodging tax;

Â Â Â Â Â  (b) Decreasing the percentage of total local transient lodging tax revenues used to fund tourism promotion or tourism-related facilities; or

Â Â Â Â Â  (c) Increasing or imposing a new fee solely on transient lodging providers or tourism promotion agencies that are funded by the local transient lodging tax. [2003 c.818 Â§10]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.347 Alternative remittance of receipts from tax on camping and recreational vehicle spaces. (1) Except as provided in this section, a unit of local government that imposes a tax on the rental of privately owned camping or recreational vehicle spaces shall, regardless of a schedule imposed by the unit of local government for remitting tax receipts, allow a transient lodging provider to hold the tax collected until the amount of money held by the provider equals or exceeds $100.

Â Â Â Â Â  (2) Once the amount held by a transient lodging provider equals or exceeds $100, or by December 31 of each year if the $100 threshold is not met, the provider shall remit the tax collected at the next following reporting period established by the unit of local government for payment of the tax.

Â Â Â Â Â  (3) A unit of local government may not assess any penalty or interest against a transient lodging provider that withholds payments pursuant to this section. [2005 c.610 Â§4]

Â Â Â Â Â  Note: See note under 320.300.

Â Â Â Â Â  320.350 Tax moratorium; exceptions; uses of revenues. (1) A unit of local government that did not impose a local transient lodging tax on July 1, 2003, may not impose a local transient lodging tax on or after July 2, 2003, unless the imposition of the local transient lodging tax was approved on or before July 1, 2003.

Â Â Â Â Â  (2) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not increase the rate of the local transient lodging tax on or after July 2, 2003, to a rate that is greater than the rate in effect on July 1, 2003, unless the increase was approved on or before July 1, 2003.

Â Â Â Â Â  (3) A unit of local government that imposed a local transient lodging tax on July 1, 2003, may not decrease the percentage of total local transient lodging tax revenues that are actually expended to fund tourism promotion or tourism-related facilities on or after July 2, 2003. A unit of local government that agreed, on or before July 1, 2003, to increase the percentage of total local transient lodging tax revenues that are to be expended to fund tourism promotion or tourism-related facilities, must increase the percentage as agreed.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, a unit of local government that is financing debt with local transient lodging tax revenues on November 26, 2003, must continue to finance the debt until the retirement of the debt, including any refinancing of that debt. If the tax is not otherwise permitted under subsection (1) or (2) of this section, at the time of the debt retirement:

Â Â Â Â Â  (a) The local transient lodging tax revenue that financed the debt shall be used as provided in subsection (5) of this section; or

Â Â Â Â Â  (b) The unit of local government shall thereafter eliminate the new tax or increase in tax otherwise described in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) Subsections (1) and (2) of this section do not apply to a new or increased local transient lodging tax if all of the net revenue from the new or increased tax, following reductions attributed to collection reimbursement charges, is used consistently with subsection (6) of this section to:

Â Â Â Â Â  (a) Fund tourism promotion or tourism-related facilities;

Â Â Â Â Â  (b) Fund city or county services; or

Â Â Â Â Â  (c) Finance or refinance the debt of tourism-related facilities and pay reasonable administrative costs incurred in financing or refinancing that debt, provided that:

Â Â Â Â Â  (A) The net revenue may be used for administrative costs only if the unit of local government provides a collection reimbursement charge; and

Â Â Â Â Â  (B) Upon retirement of the debt, the unit of local government reduces the tax by the amount by which the tax was increased to finance or refinance the debt.

Â Â Â Â Â  (6) At least 70 percent of net revenue from a new or increased local transient lodging tax shall be used for the purposes described in subsection (5)(a) or (c) of this section. No more than 30 percent of net revenue from a new or increased local transient lodging tax may be used for the purpose described in subsection (5)(b) of this section. [2003 c.818 Â§11]

Â Â Â Â Â  Note: See note under 320.300.

PENALTIES

Â Â Â Â Â  320.990 Penalties. Violation of any provision of ORS 320.005 to 320.150 by any person is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than six months, or by both. Justice courts have concurrent jurisdiction with the circuit courts of any prosecution provided for in this subsection. [Amended by 1955 c.574 Â§7; 1971 c.743 Â§356; 1999 c.501 Â§10; 2005 c.94 Â§99]

_______________



Chapter 321

Chapter 321 Â Timber and Forestland Taxation

2007 EDITION

TIMBER AND FORESTLAND TAXATION

REVENUE AND TAXATION

FOREST
PRODUCTS HARVEST TAX

321.005Â Â Â Â  Definitions for ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460

321.011Â Â Â Â  Policy

321.012Â Â Â Â  Public to share cost of suppressing fires caused by public

321.015Â Â Â Â  Levy of privilege tax upon harvest of timber for forest research, fire suppression and administering Oregon Forest Practices Act; exclusion

321.017Â Â Â Â  Levy of additional privilege tax; distribution to Oregon Forest Resources Institute Fund

321.035Â Â Â Â  Determination of moneys available in Oregon Forest Land Protection Fund

321.045Â Â Â Â  Payment of tax; returns; estimated tax; payment

321.145Â Â Â Â  Tax revenue credited to suspense account; refunds

321.152Â Â Â Â  Distribution of tax revenue to Forest Research and Experiment Account, State Forestry Department Account and Oregon Forest Land Protection Fund

321.185Â Â Â Â  Forest Research and Experiment Account; appropriation

FORESTLAND VALUATION

321.201Â Â Â Â  Definition of ÂforestlandÂ for ORS 321.201 to 321.222

321.204Â Â Â Â  Legislative findings and declarations

321.207Â Â Â Â  Valuation models; rules

321.210Â Â Â Â  Proposed specially assessed values; notice; comments; hearing

321.213Â Â Â Â  Forestland value advisory committee

321.216Â Â Â Â  Certified specially assessed values

321.219Â Â Â Â  Appeal of certified specially assessed values; notice; effect of decision modifying values

321.222Â Â Â Â  Jurisdiction of board of property tax appeals

SPECIAL ASSESSMENT OF
WESTERN OREGON
FORESTLAND

321.257Â Â Â Â  Definitions for ORS 321.257 to 321.390

321.259Â Â Â Â  Legislative findings

321.262Â Â Â Â  Purposes

321.267Â Â Â Â  Lands not eligible for special assessment

321.272Â Â Â Â  Exemption of timber from property taxation

321.347Â Â Â Â  Land designations; classifications; certain election by landowners

321.348Â Â Â Â  Assignment of forestland to land classes; change in class

321.349Â Â Â Â  Valuation of certain forestland at farm use value

321.354Â Â Â Â  Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners

321.358Â Â Â Â  Application for designation as forestland; special filing date for change in highest and best use; contents; approval

321.359Â Â Â Â  Removal of designation; appeal from reassessment or denial; requalification

321.362Â Â Â Â  Notation of forestland on tax roll for potential additional tax liability

321.366Â Â Â Â  Date on which removal of forestland designation is effective; notice of removal

321.367Â Â Â Â  Forestland management; effect of failure to manage forestland in accordance with management plan; rules

321.390Â Â Â Â  Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land

GENERALLY

321.550Â Â Â Â  Notice of intent to harvest; rules; effect of failure to file notice

321.560Â Â Â Â  Audit of returns; interest and penalties upon failure to file return or pay tax

321.570Â Â Â Â  Warrant for collection of delinquent taxes

321.580Â Â Â Â  Effect of failure or refusal to make return

321.600Â Â Â Â  Tax as debt; collection; limitation

321.609Â Â Â Â  Enforcement of certain statutes by department; rules

321.682Â Â Â Â  Confidentiality of reports, returns and appraisal data

321.684Â Â Â Â  Authority of department to make certain disclosures

321.686Â Â Â Â  Penalty for violation of ORS 321.682

SMALL TRACT FORESTLAND PROGRAM

321.700Â Â Â Â  Definitions for ORS 321.700 to 321.754

321.703Â Â Â Â  Legislative findings and declarations

321.706Â Â Â Â  Application for small tract forestland qualification; contents; filing deadlines; review; appeal

321.709Â Â Â Â  Small tract forestland qualification requirements

321.712Â Â Â Â  Circumstances under which notification is required; disqualification for failure to notify

321.716Â Â Â Â  Disqualification; requalification under certain circumstances; notice; automatic qualification as forestland

321.719Â Â Â Â  Continued qualification as small tract forestland following sale or transfer; requirements; late filing procedure and fee

321.722Â Â Â Â  Valuation

321.726Â Â Â Â  Severance tax upon harvest from small tract forestland

321.733Â Â Â Â  Severance tax returns

321.741Â Â Â Â  Due dates for severance tax return and payment

321.746Â Â Â Â  Severance tax revenues

321.751Â Â Â Â  Western Oregon Timber Severance Tax Fund; revenue distribution

321.754Â Â Â Â  Eastern Oregon Timber Severance Tax Fund; revenue distribution

SPECIAL ASSESSMENT OF
EASTERN OREGON
FORESTLAND

321.805Â Â Â Â  Definitions for ORS 321.805 to 321.855

321.808Â Â Â Â  Purposes

321.817Â Â Â Â  Legislative findings

321.824Â Â Â Â  Lands not eligible for special assessment

321.829Â Â Â Â  Exemption of timber from property taxation

321.833Â Â Â Â  Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners

321.839Â Â Â Â  Application for forestland designation; special filing date for change in highest and best use; contents; approval

321.842Â Â Â Â  Removal of forestland designation; appeal; requalification

321.845Â Â Â Â  Disqualification of land no longer forestland to occur only if assessor mails notice before August 15

321.848Â Â Â Â  Disqualification

321.855Â Â Â Â  Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land

PENALTY

321.991Â Â Â Â  Penalty

FOREST
PRODUCTS HARVEST TAX

Â Â Â Â Â  321.005 Definitions for ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460. As used in ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Forestry.

Â Â Â Â Â  (2) ÂProtected forestlandsÂ means those lands which are protected from the starting or spread of fire thereon or therefrom by:

Â Â Â Â Â  (a) The State Forester, with the approval of the board;

Â Â Â Â Â  (b) The
United States of America
through contract with the State Forester;

Â Â Â Â Â  (c) Any forest protective agency under contract with the State Forester or the board pursuant to ORS 477.406; or

Â Â Â Â Â  (d) Any forest protective agency, described in paragraph (c) of this subsection, under an agreement with the
United States of America
wherein such agency agrees to protect specific federal forestlands and, in return, the
United States of America
agrees to protect specific lands of such agency.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂCommitteeÂ means the Emergency Fire Cost Committee.

Â Â Â Â Â  (5) ÂForestlandÂ means any land producing forest products.

Â Â Â Â Â  (6) Â
Forest
productsÂ means products from harvested timber, but does not include products from short rotation fiber grown under agricultural conditions as described in ORS 321.267 (3) or 321.824 (3), western juniper or products from harvested western juniper.

Â Â Â Â Â  (7) ÂHarvestÂ means the point at which timber that has been cut, severed, or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

Â Â Â Â Â  (8) ÂMerchantable stand of timberÂ means any stand on forestlands containing living or dead timber which is being or can be harvested.

Â Â Â Â Â  (9) ÂTaxpayerÂ means the owner of timber at time of harvest.

Â Â Â Â Â  (10) ÂTaxesÂ means the taxes provided for in ORS 321.015.

Â Â Â Â Â  (11) ÂOwner of timberÂ means any individual or combination of individuals, partnership, firm, corporation or association of whatever nature holding title to harvested timber by virtue of:

Â Â Â Â Â  (a) An instrument of conveyance;

Â Â Â Â Â  (b) The harvesting of the timber; or

Â Â Â Â Â  (c) The harvesting of the timber and payment therefor.

Â Â Â Â Â  (12) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule. [1953 c.375 Â§1; 1957 c.309 Â§3; 1961 c.726 Â§412; 1965 c.253 Â§139; 1967 c.429 Â§38; 1981 c.321 Â§9; 1983 c.539 Â§1; 1985 c.759 Â§5; 1993 c.653 Â§1; 1995 c.132 Â§1; 1999 c.631 Â§2; 2003 c.454 Â§125; 2003 c.621 Â§100a]

Â Â Â Â Â  321.010 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.011 Policy. The prevention and suppression of forest fires on forestlands for the preservation of forest resources and the continuous growth of timber on lands suitable therefor are declared to be the public policy of the State of
Oregon
. The Legislative Assembly recognizes that:

Â Â Â Â Â  (1) The forested areas situated within eastern
Oregon
predominate in Ponderosa pine trees and associated species, and that the forested areas situated within western
Oregon
predominate in Douglas fir and associated species;

Â Â Â Â Â  (2) Because of this difference in species, different forest fire protection problems exist in eastern and western Oregon, and different logging conditions and circumstances in each necessitate varied forest practices in the disposal of forest slashings and debris; and

Â Â Â Â Â  (3) Therefore, in order to give recognition to such differences and their effect on the accomplishment of the public policy stated in this section, certain classifications of forestlands within the State of
Oregon
are established by ORS 321.005 to 321.185 and 321.560 to 321.600. [1957 c.309 Â§2; 2005 c.94 Â§100]

Â Â Â Â Â  321.012 Public to share cost of suppressing fires caused by public. The Legislative Assembly finds that it is in the interest of the State of Oregon that the public as a whole share responsibility for protecting the forests of this state, by making funds available from time to time for suppression of fires caused by the public. [1967 c.429 Â§60]

Â Â Â Â Â  321.015 Levy of privilege tax upon harvest of timber for forest research, fire suppression and administering Oregon Forest Practices Act; exclusion. (1) For the calendar years beginning January 1, 2008, and January 1, 2009, there is levied a privilege tax of 92 cents per thousand feet, board measure, upon taxpayers for the privilege of harvesting of all merchantable forest products harvested on forestlands. Subject to ORS 321.145, the proceeds of the tax shall be transferred as provided in ORS 321.152 (2) to the Forest Research and Experiment Account for use for the forest resource research, experimentation and studies described in ORS 526.215 and for the Forest Research Laboratory established under ORS 526.225.

Â Â Â Â Â  (2) Except as provided in ORS 477.760, in addition to the tax levied by subsection (1) of this section, there hereby is levied a forest products harvest tax upon taxpayers of 62.5 cents per thousand feet, board measure, for the privilege of harvesting all merchantable forest products harvested on forestlands for the payment of benefits related to fire suppression as provided in ORS 321.005 to 321.185, 321.560 to 321.600 and 477.440 to 477.460.

Â Â Â Â Â  (3) For the calendar years beginning January 1, 2008, and January 1, 2009, in addition to the taxes levied under subsections (1) and (2) of this section, there hereby is levied a privilege tax upon taxpayers for the privilege of harvesting all merchantable forest products harvested on forestlands in the amount of $1.1456 per thousand feet, board measure, for the purpose of administering the Oregon Forest Practices Act in an amount not to exceed 40 percent of the total expenditures approved by the Legislative Assembly for this purpose, including salary adjustments approved by the Legislative Assembly for fiscal years 2008 and 2009.

Â Â Â Â Â  (4) Subject to subsection (5) of this section, the taxes shall be measured by and be applicable to each per thousand feet, board measure, on the total quantity of forest products harvested in this state measured by use of any log scale which is or may be in general use in the logging industry and which is designed to measure total volume of merchantable forest products in board feet. However, if the Department of Revenue finds that the scale used by any taxpayer in computing the taxes due under ORS 321.005 to 321.185 and 321.560 to 321.600 does not accurately reflect the total quantity of merchantable forest products harvested by the taxpayer, it may require the taxpayer to adopt another log scale in general use in the industry which in the departmentÂs opinion will accurately reflect merchantable harvest in board feet.

Â Â Â Â Â  (5) The first 25,000 feet, board measure, of forest products harvested annually by any taxpayer during each calendar year shall be excluded from the total quantity of harvested forest products that constitutes the measure of the taxes under ORS 321.005 to 321.185 and 321.560 to 321.600. [1953 c.375 Â§2; 1957 c.309 Â§14; 1981 c.321 Â§10; 1985 c.759 Â§6; 1989 c.769 Â§1; 1991 c.459 Â§273; 1991 c.639 Â§1; 1993 c.653 Â§2; 1995 c.507 Â§1; 1997 c.519 Â§1; 1999 c.968 Â§Â§1,1a; 1999 c.1061 Â§1; 2001 c.872 Â§1; 2003 c.769 Â§1; 2005 c.796 Â§1; 2007 c.779 Â§1; 2007 c.852 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 852, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 321.015 by section 1 of this 2007 Act apply to forest products harvest tax reporting periods beginning on or after January 1, 2008. [2007 c.852 Â§2]

Â Â Â Â Â  321.016 [1991 c.919 Â§28; repealed by 1993 c.657 Â§6]

Â Â Â Â Â  321.017 Levy of additional privilege tax; distribution to Oregon Forest Resources Institute Fund. (1) In addition to the taxes levied under ORS 321.015 (1) to (3), there hereby is levied a privilege tax upon taxpayers on the harvesting of all merchantable forest products harvested on forestlands in the amount provided in subsection (2) of this section.

Â Â Â Â Â  (2) The rate of tax levied in subsection (1) of this section shall be established annually at the beginning of each calendar year by the board of directors of the institute, at a rate not to exceed 75 cents per thousand feet, board measure, on all merchantable forest products harvested on forestlands. The maximum tax rate prescribed by this subsection may be increased by the board of directors in an amount equal to the previous yearÂs increase in the Consumer Price Index (
Portland
area -- all items) as published by the Bureau of Labor Statistics of the United States Department of Labor for the
Portland
,
Oregon
, area.

Â Â Â Â Â  (3) The tax shall be measured by and be applicable to each per thousand feet, board measure, and such shall be subject to and determined by the procedures and provisions of ORS 321.015 (4) and (5).

Â Â Â Â Â  (4) The tax levied by subsection (1) of this section shall be due and payable to the Department of Revenue in the manner and procedure, including penalties and interest, as set forth for the collection of the privilege tax in ORS 321.005 to 321.185.

Â Â Â Â Â  (5) The revenue from the tax levied by subsection (1) of this section shall be remitted to the State Treasurer who shall deposit it in a suspense account established under ORS 321.145 (1). After payment of refunds, which shall be paid in the same manner as other forest products harvest tax refunds are paid in ORS 321.145 (2), the balance of the additional tax imposed under subsection (1) of this section shall be deposited in the Oregon Forest Resources Institute Fund. [1991 c.949 Â§22; 1993 c.653 Â§4; 1999 c.968 Â§Â§2,2a; 2001 c.872 Â§2; 2003 c.769 Â§2]

Â Â Â Â Â  321.020 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.025 [1953 c.375 Â§3; 1959 c.537 Â§1; 1961 c.242 Â§1; 1967 c.429 Â§11; 1977 c.182 Â§1; 1981 c.321 Â§1; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.027 [1977 c.172 Â§2; 1979 c.375 Â§1; 1981 c.348 Â§1; 1983 c.682 Â§1; repealed by 1985 c.746 Â§3 and 1985 c.759 Â§40]

Â Â Â Â Â  321.028 [1977 c.172 Â§3; 1979 c.375 Â§2; 1981 c.348 Â§2; 1983 c.682 Â§2; 1985 c.759 Â§7; 1987 c.551 Â§3; 1989 c.766 Â§3; 1991 c.881 Â§3; 1993 c.657 Â§4; repealed by 1995 c.507 Â§6]

Â Â Â Â Â  321.030 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.035 Determination of moneys available in
Oregon
Forest
Land
Protection Fund. (1) For purposes of determining the moneys available in the Oregon Forest Land Protection Fund described in ORS 477.750 as of February 16, such shall be the balance shown on such date less the total of:

Â Â Â Â Â  (a) The unexpended balance as of February 16 of the amount budgeted to be expended from the account for the fiscal year in which the determination is made; and

Â Â Â Â Â  (b) The amount budgeted to be expended from the account for the following fiscal year.

Â Â Â Â Â  (2) The insurance principle is recognized in providing funds for emergency forest fire control. [1953 c.375 Â§4; 1961 c.297 Â§4; 1963 c.88 Â§1; 1967 c.429 Â§7; 1985 c.759 Â§8]

Â Â Â Â Â  321.037 [1967 c.429 Â§9; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.040 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.042 [1967 c.429 Â§10; repealed by 1969 c.524 Â§15]

Â Â Â Â Â  321.045 Payment of tax; returns; estimated tax; payment. (1) The taxes levied under ORS 321.015 shall be due and payable annually, on or before the last day of January, for the preceding year. The tax shall be delinquent if not paid by the due date, which shall be determined without regard to any extension of time for filing the return.

Â Â Â Â Â  (2) Subject to the provisions relating to estimated tax payments provided in subsections (4) and (5) of this section, on or before the last day of January, each taxpayer shall make out a return on the form prescribed by the Department of Revenue showing the amount of the tax for which the taxpayer is liable for the preceding year and the other information the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the amount of the tax, to the office of the department. The return shall be signed and verified by the taxpayer or a duly authorized agent of the taxpayer. Whenever in its judgment good cause exists, the department may allow upon written application made on or before the due date further time not exceeding 30 days for filing a return.

Â Â Â Â Â  (3) All payments received under ORS 321.005 to 321.185 and 321.560 to 321.600 shall be credited, first, to penalty and interest accrued, and then to tax due.

Â Â Â Â Â  (4) Each taxpayer expecting to incur a liability pursuant to this section in excess of $1,500 for any calendar year shall, on forms prescribed by the Department of Revenue, make and file with the department on or before the last day of the month following the end of each calendar quarter an estimate of the taxpayerÂs tax liability for the year. At least one-quarter of the estimated tax shall be remitted to the department with each estimated tax report and the balance shall be remitted to the department on or before the due date of the tax return required by subsection (2) of this section, without regard for any extension of the due date thereof.

Â Â Â Â Â  (5) If the amount remitted with an estimated tax report filed on or before the due date thereof is at least 25 percent of the tax of the taxpayer as due for the calendar year preceding the year for which the report is made or at least 20 percent of the taxpayerÂs tax liability as due for the year for which the report is made, or 100 percent of the tax liability on the actual merchantable forest products harvested for the calendar quarter preceding the due date of the estimated tax report, no penalty or interest shall be charged. Otherwise a penalty in the form of interest at the rate established under ORS 305.220 for each month or fraction thereof shall be assessed for the period of delinquency calculated on the difference between the payment made and the payment that would have been due had the taxpayer estimated the liability for the quarter in an amount equal to the liability as due for such quarter. The provisions of ORS chapters 305 and 314 relating to penalties and interest shall not apply to the estimated tax payments described in this section. [1953 c.375 Â§Â§5,6; 1965 c.331 Â§1; 1981 c.363 Â§1; 1982 s.s.1 c.16 Â§12; 1989 c.588 Â§1; 1991 c.459 Â§274; 1993 c.653 Â§5; 2005 c.94 Â§101]

Â Â Â Â Â  321.050 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.055 [1953 c.375 Â§7; 1975 c.593 Â§19; 1977 c.870 Â§45; 1981 c.706 Â§8; 1982 s.s.1 c.16 Â§13; 1985 c.759 Â§10; renumbered 321.560]

Â Â Â Â Â  321.060 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.065 [1953 c.375 Â§8; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.065)]

Â Â Â Â Â  321.070 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.075 [1953 c.375 Â§9; 1981 c.706 Â§9; 1983 c.696 Â§14; 1985 c.759 Â§11; 1985 c.761 Â§17; renumbered 321.570]

Â Â Â Â Â  321.080 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.085 [1953 c.375 Â§10; repealed by 1961 c.573 Â§2 (305.140 enacted in lieu of 314.435, 315.635 and 321.085)]

Â Â Â Â Â  321.090 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.092 [1981 c.706 Â§2; 1985 c.759 Â§12; renumbered 321.580]

Â Â Â Â Â  321.095 [1953 c.375 Â§11; 1983 c.740 Â§92; 1985 c.759 Â§13; renumbered 321.590]

Â Â Â Â Â  321.100 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.105 [1953 c.375 Â§12; 1985 c.759 Â§14; renumbered 321.600]

Â Â Â Â Â  321.110 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.115 [1953 c.375 Â§13; 1961 c.533 Â§55; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.115)]

Â Â Â Â Â  321.120 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.125 [1953 c.375 Â§14; repealed by 1977 c.870 Â§24 (321.126 enacted in lieu of 321.125)]

Â Â Â Â Â  321.126 [1977 c.870 Â§25 (enacted in lieu of 321.065, 321.115 and 321.125); repealed by 1981 c.706 Â§16]

Â Â Â Â Â  321.130 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.135 [1953 c.375 Â§15; 1985 c.759 Â§15; renumbered 321.609]

Â Â Â Â Â  321.140 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.145 Tax revenue credited to suspense account; refunds. (1) The revenue from the taxes levied by ORS 321.005 to 321.185 and 321.560 to 321.600 shall be remitted to the State Treasurer who shall deposit it in a suspense account established under the provisions of ORS 293.445.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 291.238, the amount of moneys necessary to pay refunds of the taxes levied under ORS 321.015 (1) to (3) hereby is appropriated continuously to the Department of Revenue from the suspense account referred to in subsection (1) of this section, and shall be used by the department for the payment of all refunds of taxes levied under ORS 321.015 (1) to (3) that have been audited and approved by the department. Any penalties, interest and taxes then due from the taxpayer shall be applied in that order in computing any refund, and only the balance due the taxpayer, if any, shall be refunded. The department shall on its records charge each refund against the revenue from the tax with respect to which the refund is made. [1953 c.375 Â§16; 1957 c.309 Â§4; 1957 c.528 Â§6; 1961 c.270 Â§1; 1985 c.759 Â§16; 1999 c.968 Â§3; 2003 c.769 Â§3]

Â Â Â Â Â  321.150 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.152 Distribution of tax revenue to Forest Research and Experiment Account, State Forestry Department Account and
Oregon
Forest
Land
Protection Fund. (1) Subject to ORS 321.145 (2), moneys remaining in the Department of RevenueÂs suspense account referred to in ORS 321.145 on February 10, May 10, August 10 and November 10 of each year shall be transferred to the various appropriation accounts described in subsections (2), (3) and (4) of this section.

Â Â Â Â Â  (2) That part of the moneys derived from taxes levied by ORS 321.015 (1) shall be transferred to the Forest Research and Experiment Account described in ORS 321.185.

Â Â Â Â Â  (3) That part of the moneys derived from taxes levied by ORS 321.015 (3) shall be transferred to the State Forestry Department Account referred to in ORS 526.060. Notwithstanding ORS 291.238, the moneys transferred to the State Forestry Department Account under this section are appropriated continuously for and shall be used by the State Forester, under the supervision and direction of the State Board of Forestry, for the purposes of administering the Oregon Forest Practices Act and the forest practices monitoring program.

Â Â Â Â Â  (4) That part of the moneys derived from taxes levied by ORS 321.015 (2) shall be transferred to the Oregon Forest Land Protection Fund described in ORS 477.750. [1985 c.759 Â§3; 1995 c.507 Â§2; 1999 c.968 Â§4; 2003 c.769 Â§4]

Â Â Â Â Â  Note: 321.152 was added to and made a part of ORS chapter 321 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  321.155 [1953 c.375 Â§17; repealed by 1957 c.309 Â§15]

Â Â Â Â Â  321.160 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.165 [1953 c.375 Â§19; 1957 c.309 Â§5; 1961 c.297 Â§5; 1965 c.253 Â§140; 1967 c.429 Â§12; 1981 c.321 Â§11; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.170 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.175 [1953 c.375 Â§20; 1965 c.253 Â§141; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  321.180 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.185 Forest Research and Experiment Account; appropriation. (1) There hereby is established in the State Treasury in the General Fund an account to be known as the Forest Research and Experiment Account, which account hereby is appropriated continuously to the State Board of Higher Education for the purposes of ORS 526.215 and 526.225.

Â Â Â Â Â  (2) The Forest Research and Experiment Account shall consist of allocations from harvest taxes as provided in ORS 321.015 (1). [1953 c.375 Â§21; 1957 c.309 Â§6; 1961 c.297 Â§6; 1985 c.759 Â§17; 2003 c.46 Â§46]

Â Â Â Â Â  321.190 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.195 [1953 c.375 Â§22; repealed by 1957 c.309 Â§15]

Â Â Â Â Â  321.200 [Repealed by 1953 c.375 Â§38]

FORESTLAND VALUATION

Â Â Â Â Â  321.201 Definition of ÂforestlandÂ for ORS 321.201 to 321.222. As used in ORS 321.201 to 321.222, ÂforestlandÂ means either forestland, as defined in ORS 321.257, that is located in western Oregon or forestland, as defined in ORS 321.805, that is located in eastern Oregon. [2001 c.860 Â§13]

Â Â Â Â Â  321.204 Legislative findings and declarations. The Legislative Assembly finds that an accurate system of annually determining forestland values in this state is vital to achieving a fair and equitable system of taxing the forest resources of this state. The Legislative Assembly declares that an annual determination of forestland values is the process that best achieves an accurate assessment of forestland in this state. [2001 c.860 Â§14]

Â Â Â Â Â  321.205 [1953 c.375 Â§23; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  321.207 Valuation models; rules. (1) The Department of Revenue by rule shall develop valuation models to be used to value forestland in western
Oregon
and eastern
Oregon
.

Â Â Â Â Â  (2) The valuation models may consider forestland sales, stumpage values, immediate harvest values, log prices or other commercially reasonable factors or data that promote real market value analysis of forestland. [2001 c.860 Â§15]

Â Â Â Â Â  321.210 Proposed specially assessed values; notice; comments; hearing. (1) Pursuant to the valuation models adopted by the Department of Revenue under ORS 321.207 and for the purpose of certifying specially assessed values of forestland under ORS 321.354 and 321.833, for each tax year the Department of Revenue shall give notice of proposed specially assessed values of forestland. The values shall be proposed by the department on or before April 1 of the assessment year.

Â Â Â Â Â  (2) The specially assessed values proposed under this section and certified under ORS 321.216 for forestland in western
Oregon
shall be for land classes FA, FB, FC, FD, FE, FF, FG and FX. Specially assessed values also shall be proposed under this section and certified under ORS 321.216 for forestland in eastern
Oregon
.

Â Â Â Â Â  (3) The department shall give notice of the proposed specially assessed values to:

Â Â Â Â Â  (a) County assessors and associations, trade organizations and other persons that the department, in its discretion, finds represent forestland owners; and

Â Â Â Â Â  (b) Any other person that has made a written request to the department to be given notice of proposed specially assessed values.

Â Â Â Â Â  (4) The notice required under subsection (3) of this section must contain:

Â Â Â Â Â  (a) The proposed specially assessed values;

Â Â Â Â Â  (b) A description of the valuation model employed in determining the proposed specially assessed values;

Â Â Â Â Â  (c) A summary of the market data used to determine the proposed specially assessed values; and

Â Â Â Â Â  (d) The date, time and location of the public hearing described in subsection (6) of this section.

Â Â Â Â Â  (5) Following the giving of notice required under this section, members of the public may submit written comments on the proposed specially assessed values to the department. Written comments received by the department on or before May 1 of the assessment year for which the specially assessed values are proposed shall be considered by the department prior to the department certifying specially assessed values to the county assessors under ORS 321.216.

Â Â Â Â Â  (6) Prior to adopting specially assessed values of forestland for a tax year, the department shall conduct a public hearing on the proposed specially assessed values. Any person interested in providing testimony on the proposed specially assessed values shall be given the opportunity to do so at the hearing. [2001 c.860 Â§16]

Â Â Â Â Â  321.213 Forestland value advisory committee. (1) At any time, the Department of Revenue may convene a forestland value advisory committee to assist the department in developing a valuation model under ORS 321.207 or in determining specially assessed values of forestland. If the department convenes a committee, it shall be composed of members appointed by the Director of the Department of Revenue. In appointing members, the director shall strive to include representation of counties, the State Forestry Department and large and small forestland owners from western
Oregon
and eastern
Oregon
.

Â Â Â Â Â  (2) The Department of Revenue shall provide staff and administrative support to facilitate the work of a committee convened by the department. [2001 c.860 Â§17]

Â Â Â Â Â  321.215 [1953 c.375 Â§18; 1957 c.309 Â§7; 1961 c.297 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.216 Certified specially assessed values. (1) On or before June 1 of each assessment year, the Department of Revenue shall adopt specially assessed values of forestland, as of the assessment date for that year. The department shall certify the specially assessed values of forestland in eastern
Oregon
to the county assessors of eastern
Oregon
and the specially assessed values of forestland in western
Oregon
to the county assessors of western
Oregon
.

Â Â Â Â Â  (2) The certified specially assessed values constitute:

Â Â Â Â Â  (a) The departmentÂs determination of the real market value, as of the assessment date for the tax year, of highest and best use forestland in the land class for which the certification is being made; and

Â Â Â Â Â  (b) The specially assessed values, as of the assessment date for the tax year, of designated forestland that is assessed under ORS 321.354 and 321.833 in the land class for which the certification is being made.

Â Â Â Â Â  (3) Upon receipt of the certified values, the county assessors shall develop tables for each assessment year that reflect, for each class and area, the values determined under this section and that express the values as values per acre. [2001 c.860 Â§18]

Â Â Â Â Â  321.219 Appeal of certified specially assessed values; notice; effect of decision modifying values. (1) At any time following certification of the specially assessed values under ORS 321.216 and before July 1 of the tax year, five or more taxpayers owning in the aggregate not less than five percent of the total forestland in a single land market area may appeal any or all of the specially assessed values so certified.

Â Â Â Â Â  (2) Appeals under this section shall be made to the Oregon Tax Court by filing a joint petition with the tax court in the manner provided for appeals from orders of the county boards of property tax appeals. The petition shall designate one of the taxpayers as the representative of all of the taxpayers, and all proceedings before the tax court and any appeal from its determination shall be conducted procedurally as though the designated representative was the only petitioner.

Â Â Â Â Â  (3) Notice of the appeal shall be made in each county having specially assessed values affected by the appeal in the manner of personal service, certified mail on each taxpayer affected, or publication made once a week for two consecutive weeks in a newspaper of general circulation in the county. The notice shall designate the specially assessed values appealed and include a statement of the provisions of subsections (4) and (5) of this section.

Â Â Â Â Â  (4) Unless an appeal is resolved prior to September 15 of the tax year and results in a change in a specially assessed value that was certified under ORS 321.216, then notwithstanding the appeal of a certified specially assessed value, the certified specially assessed values shall be entered on the assessment and tax roll for the year and the property taxes for the tax year shall be imposed on those values.

Â Â Â Â Â  (5) If a decision by the tax court, or by the Oregon Supreme Court following an appeal of a tax court decision:

Â Â Â Â Â  (a) Results in a decrease in a specially assessed value certified under ORS 321.216, any refund of tax arising as a result of the decision shall be made by reducing the tax imposed on forestland affected by the decision in the first tax year following the decision.

Â Â Â Â Â  (b) Results in an increase in a specially assessed value certified under ORS 321.216, any additional taxes becoming due shall be payable without interest if paid prior to the 16th day of the month following the month in which the final order of the court is issued. If the additional taxes are not paid within this period, the additional taxes shall thereafter be considered delinquent and shall bear interest at the rate provided in ORS 311.505. [2001 c.860 Â§19]

Â Â Â Â Â  321.222 Jurisdiction of board of property tax appeals. Any appeal of forestland value that does not involve an appeal of a specially assessed value certified under ORS 321.216 shall be made to the board of property tax appeals in the manner prescribed in ORS 309.100. [2001 c.860 Â§20]

Â Â Â Â Â  321.225 [1953 c.375 Â§33; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.255 [Formerly 528.010; 1973 c.348 Â§1; repealed by 1977 c.892 Â§51]

SPECIAL ASSESSMENT OF
WESTERN OREGON
FORESTLAND

Â Â Â Â Â  321.257 Definitions for ORS 321.257 to 321.390. As used in ORS 321.257 to 321.390, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂForestlandÂ means land in western Oregon that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and has been designated as forestland or land in western Oregon, the highest and best use of which is the growing and harvesting of such trees. Trees of a marketable species may vary in different areas in western
Oregon
and may change as the utilization of forest trees changes. The size, age, location, quality and condition of trees do not necessarily determine marketable species. Forestland often contains isolated openings which because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If the openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland. Forestland does not include buildings, structures, machinery, equipment or fixtures erected upon, under or above the soil. Forestland includes roads described in ORS 308.236.

Â Â Â Â Â  (3) ÂLand classÂ or Âland classesÂ means one of the eight classifications of forestland, used for assessment purposes by the department, based upon State Tax Commission Valuation Division Supplements published in 1967, and identified in ORS 321.210.

Â Â Â Â Â  (4) ÂState ForesterÂ means the State Forester or the authorized representative of the State Forester.

Â Â Â Â Â  (5) ÂSustained yield managementÂ means the growing and harvesting of timber crops on a continuous basis on land that is primarily dedicated to timber production.

Â Â Â Â Â  (6) ÂTaxing districtÂ or ÂdistrictÂ means each county, city, school district and other corporation vested with the power to levy property taxes in western
Oregon
.

Â Â Â Â Â  (7) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule.

Â Â Â Â Â  (8) ÂWestern OregonÂ means that portion of the state lying west of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon. [1977 c.892 Â§1; 1983 c.539 Â§2; 1985 c.759 Â§18; 1989 c.1083 Â§1; 1993 c.653 Â§6; 1993 c.801 Â§1; 1999 c.1078 Â§12; 2003 c.621 Â§1]

Â Â Â Â Â  321.259 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

Â Â Â Â Â  (2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and taxing policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within
Oregon
.

Â Â Â Â Â  (3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (4) Forestland should be taxed based on the value of the forestland in timber production. [1993 c.801 Â§3; 2003 c.621 Â§2]

Â Â Â Â Â  321.260 [Formerly 528.020; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.262 Purposes. The purposes of ORS 321.257 to 321.390 are:

Â Â Â Â Â  (1) To impose with respect to forestlands in western
Oregon
a special assessment program whereby the value of forestland is determined as prescribed in ORS 321.201 to 321.222.

Â Â Â Â Â  (2) To establish a special assessment program as a means of:

Â Â Â Â Â  (a) Recognizing the long-term nature of the forest crop and fostering the public policy of
Oregon
to encourage the growing and harvesting of timber.

Â Â Â Â Â  (b) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestlands.

Â Â Â Â Â  (c) Promoting the stateÂs policy of encouraging forestry and the restocking of forestlands to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products. [1977 c.892 Â§2; 1993 c.801 Â§4; 2003 c.621 Â§3]

Â Â Â Â Â  321.265 [Formerly 528.025; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.267 Lands not eligible for special assessment. The following forestland may not be assessed under ORS 321.257 to 321.390:

Â Â Â Â Â  (1) Forestland assessed by the Department of Revenue pursuant to ORS 308.505 to 308.665, 308.805 to 308.820 and 308.990.

Â Â Â Â Â  (2) Except as provided in ORS 321.347, land that is prepared using intensive cultivation and tilling and on which all unwanted plant growth is controlled continuously for the exclusive purpose of growing Christmas trees.

Â Â Â Â Â  (3) Land used for the purpose of growing hardwood timber, including but not limited to hybrid cottonwood, if:

Â Â Â Â Â  (a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (c) The timber is harvested on a rotation cycle within 12 years after planting; and

Â Â Â Â Â  (d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

Â Â Â Â Â  (4) Small tract forestland qualified under ORS 321.700 to 321.754 and timber harvested from small tract forestland qualified under ORS 321.700 to 321.754. [1977 c.892 Â§3; 1989 c.887 Â§5; 1991 c.459 Â§278; 1991 c.714 Â§10; 1993 c.801 Â§5; 1997 c.154 Â§51; 1999 c.19 Â§1; 1999 c.1078 Â§17; 2001 c.46 Â§1; 2001 c.114 Â§44; 2003 c.454 Â§Â§108,110; 2003 c.621 Â§4a]

Â Â Â Â Â  321.270 [Formerly 528.030; 1973 c.348 Â§2; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.272 Exemption of timber from property taxation. All timber in western
Oregon
shall be exempt from ad valorem property taxation. [1977 c.892 Â§4; 1993 c.801 Â§6; 1999 c.1078 Â§19; 2003 c.621 Â§5]

Â Â Â Â Â  321.273 [1993 c.801 Â§8; 1999 c.1078 Â§Â§21,23; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.274 [1989 c.887 Â§7b; 1991 c.459 Â§279; 1993 c.801 Â§38; 2003 c.454 Â§114; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.275 [Formerly 528.040; repealed by 1973 c.348 Â§12]

Â Â Â Â Â  321.277 [1977 c.892 Â§5; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.279 [1977 c.892 Â§50a; repealed by 1983 c.740 Â§92a]

Â Â Â Â Â  321.280 [Formerly 528.050; 1973 c.348 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.282 [1977 c.892 Â§6; 1979 c.454 Â§1; 1983 c.563 Â§1; 1985 c.759 Â§19; 1989 c.1083 Â§2; 1991 c.459 Â§280; 1993 c.653 Â§Â§8,8a; 1999 c.1078 Â§25; 2003 c.454 Â§62a; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.284 [1989 c.1083 Â§4; 1991 c.459 Â§281; 1993 c.653 Â§9; 1995 c.650 Â§92; 1999 c.1078 Â§26a; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.285 [Formerly 528.060; 1973 c.348 Â§4; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.287 [1977 c.892 Â§7; 1979 c.454 Â§2; 1993 c.653 Â§Â§10,10a; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.290 [Formerly 528.070; repealed by 1973 c.348 Â§5 (321.291 enacted in lieu of 321.290)]

Â Â Â Â Â  321.291 [1973 c.348 Â§6 (enacted in lieu of 321.290); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.292 [1977 c.892 Â§7a; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.295 [Formerly 528.080; 1963 c.109 Â§1; 1967 c.59 Â§1; 1973 c.348 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.297 [1977 c.892 Â§8; 1979 c.438 Â§1; 1981 c.623 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.299 [1985 c.759 Â§21b; 1989 c.966 Â§23; 1991 c.459 Â§282; 1993 c.801 Â§11; repealed by 1999 c.1078 Â§86]

Â Â Â Â Â  321.300 [Formerly 528.090; 1967 c.105 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.302 [1977 c.892 Â§9; 1981 s.s. c.3 Â§144; 1983 c.763 Â§25; 1985 c.759 Â§21; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.305 [Formerly 528.095; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.307 [1977 c.892 Â§10; 1979 c.438 Â§7; 1981 c.623 Â§9; 1985 c.759 Â§22; 1989 c.966 Â§24; 1989 c.1083 Â§16; 1991 c.854 Â§6; 1993 c.653 Â§1a; 1993 c.801 Â§12; 1995 c.143 Â§1; 1997 c.586 Â§1; 1999 c.968 Â§6; 1999 c.1078 Â§29; 2001 c.816 Â§1; 2001 c.860 Â§11a; 2003 c.454 Â§63; 2003 c.621 Â§6a; repealed by 2003 c.621 Â§26]

Â Â Â Â Â  321.308 [1989 c.1083 Â§14; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.309 [1989 c.1083 Â§13; 1991 c.162 Â§10; 1991 c.780 Â§33; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.310 [Formerly 528.100; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.311 [1989 c.1083 Â§15; 1991 c.459 Â§285; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.312 [1977 c.892 Â§11; 1979 c.438 Â§2; 1985 c.759 Â§23; 1991 c.459 Â§286; 1993 c.801 Â§13; 1999 c.1078 Â§30; 2001 c.509 Â§4; repealed by 2003 c.621 Â§26]

Â Â Â Â Â  321.315 [Formerly 528.110; 1967 c.105 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.317 [1977 c.892 Â§12; 1979 c.438 Â§3; 1981 c.677 Â§1; 1981 c.804 Â§90; 1983 s.s. c.5 Â§23; 1985 c.613 Â§15; 1985 c.759 Â§24; 1991 c.459 Â§287; 1991 c.780 Â§19; 1993 c.801 Â§14; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.320 [Formerly 528.115; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.322 [1977 c.892 Â§13; 1979 c.454 Â§3; 1981 c.706 Â§10; 1989 c.588 Â§3; 1991 c.459 Â§288; 1993 c.653 Â§11; 1993 c.801 Â§15; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.325 [Formerly 528.120; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.327 [1977 c.892 Â§14; 1981 c.706 Â§11; 1982 s.s.1 c.16 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.330 [Formerly 528.140; repealed by 1969 c.595 Â§17]

Â Â Â Â Â  321.332 [1977 c.892 Â§18; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.335 [Formerly 528.150; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.337 [1977 c.892 Â§19; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.340 [Formerly 528.160; 1973 c.348 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.342 [1977 c.892 Â§22; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.344 [1981 c.706 Â§4; 1983 c.740 Â§93; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.345 [Formerly 528.170; 1973 c.348 Â§9; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.346 [1981 c.706 Â§5; 1983 c.696 Â§15; 1983 c.740 Â§94; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.347 Land designations; classifications; certain election by landowners. For the purposes of ORS 321.257 to 321.390:

Â Â Â Â Â  (1) All land in western Oregon valued as forestland for ad valorem property tax purposes on January 1, 1977, shall retain that classification for the purposes of ORS 321.257 to 321.390 unless it is specifically excluded from the provisions thereof or unless it is removed from that classification as provided in ORS 321.359 or is no longer land the highest and best use of which is forestland.

Â Â Â Â Â  (2) Land designated as forestland pursuant to ORS 321.605 to 321.680 (1975 Replacement Part) shall retain the original date of such designation.

Â Â Â Â Â  (3) Lands classified as reforestation lands as of July 1, 1977, pursuant to ORS 321.255 to 321.360 (1975 Replacement Part) shall be considered to have been designated as forestland from the date of original classification as reforestation lands. Any lands so classified prior to February 1, 1972, shall be presumed to have been designated not earlier than February 1, 1972.

Â Â Â Â Â  (4) Pursuant to the election of the owner, as provided in section 45, chapter 892, Oregon Laws 1977, land which, as of January 1, 1977, was designated under the provisions of ORS 321.705 to 321.765 (2001 Edition) shall be considered to have been designated as forestland for the purposes of ORS 321.257 to 321.390 from the date of the original designation under those provisions. Any lands so designated prior to January 1, 1972, shall be presumed to have been designated not earlier than January 1, 1972, for the purposes of additional taxes imposed by ORS 308A.700 to 308A.733. [1977 c.892 Â§23; 1979 c.553 Â§10; 1981 c.419 Â§7; 1991 c.459 Â§289; 1999 c.19 Â§5; 1999 c.314 Â§Â§68,68a; 2003 c.454 Â§115; 2003 c.621 Â§7a]

Â Â Â Â Â  321.348 Assignment of forestland to land classes; change in class. (1) For each tax year, forestland shall be assigned by the Department of Revenue to land classes as defined in ORS 321.257.

Â Â Â Â Â  (2) Land classes assigned under subsection (1) of this section may be changed thereafter by the department upon the initiative of the department, or upon the request of an owner, if further investigation reveals that the basis for the land class determination was inaccurate. Any such redetermination of land class shall be certified immediately to the county assessor. [1993 c.801 Â§17; 2003 c.621 Â§8]

Â Â Â Â Â  321.349 Valuation of certain forestland at farm use value. (1) Subject to subsection (2) of this section, land that is changed from farm use special assessment under ORS 308A.050 to 308A.128 to special assessment as forestland under ORS 321.257 to 321.390, at the election of the owner made under rules adopted by the Department of Revenue, shall not be valued under ORS 308.205, 308.232 and 321.257 to 321.390 for the tax year of the change and years thereafter in which such special forestland assessment is in effect for the land, but shall be valued under ORS 308A.050 to 308A.128, if:

Â Â Â Â Â  (a) The land has been assessed under ORS 308A.050 to 308A.128 for at least the 10 consecutive years immediately prior to the year for which the change is first effective;

Â Â Â Â Â  (b) The planting of the timber takes place after October 15, 1983, and qualifies for the current tax year for special assessment as forestland under ORS 321.257 to 321.390;

Â Â Â Â Â  (c) The timber on the land is of an average age of less than 40 years; and

Â Â Â Â Â  (d) The land is held by an owner having a total ownership of forestland in western
Oregon
not in excess of 2,000 acres, as determined under subsection (3) of this section.

Â Â Â Â Â  (2) If timber on land valued under subsection (1) of this section reaches, for any tax year, an average age of 40 years or more, this section shall cease to apply. However, without application and without any additional tax, interest or penalty, the land shall for that tax year and for each year thereafter for which the land is qualified, be valued under ORS 308.205, 308.232 and 321.257 to 321.390.

Â Â Â Â Â  (3) In computing a forestland ownerÂs acreage for purposes of subsection (1) of this section, total ownership of the ownerÂs forestland, as defined in ORS 321.257, in western
Oregon
shall be included.

Â Â Â Â Â  (4)(a) An owner may not have forestland valued under subsection (1) of this section if the owner, or any individual having a share in the owner, has a spouse, brother, sister, ancestor or lineal descendant who is an owner, or who holds a share in an owner having forestland valued under subsection (1) of this section.

Â Â Â Â Â  (b) The county assessor may grant exceptions to paragraph (a) of this subsection if the owner satisfactorily demonstrates that the combination of ownership with the indicated relatives arose from bona fide business reasons other than a desire to circumvent the 2,000 acre limitation imposed under subsection (1) of this section.

Â Â Â Â Â  (5) As used in this section, Âtotal ownershipÂ includes:

Â Â Â Â Â  (a) Forestland owned by an owner individually; and

Â Â Â Â Â  (b) Forestland owned by any corporate or other group or entity in which an owner of the corporation, group or entity owns a 10 percent or greater interest, directly or indirectly, in the corporation, group or entity. [1983 c.657 Â§8; 1991 c.459 Â§290; 1993 c.801 Â§38a; 1999 c.19 Â§6; 1999 c.314 Â§66; 1999 c.1078 Â§79; 2005 c.94 Â§102]

Â Â Â Â Â  321.350 [Formerly 528.180; 1973 c.348 Â§10; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.351 [1993 c.801 Â§21a; 1999 c.21 Â§51; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.352 [1977 c.892 Â§24; 1979 c.437 Â§1; 1981 c.428 Â§1; 1981 c.804 Â§91; 1985 c.613 Â§16; 1991 c.459 Â§291; 1993 c.270 Â§65; 1993 c.653 Â§12; 1993 c.801 Â§18; 1995 c.650 Â§93; 1999 c.21 Â§52; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.353 [1993 c.801 Â§Â§17a,20; 1995 c.79 Â§174; 1997 c.541 Â§391; 1999 c.19 Â§7; 1999 c.21 Â§53; 1999 c.1078 Â§14; 2001 c.816 Â§3; 2001 c.860 Â§1; 2003 c.454 Â§65; repealed by 2003 c.621 Â§Â§22b,22c]

Â Â Â Â Â  321.354 Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners. (1)(a) The Department of Revenue shall identify the forestland that is held in common ownership of 5,000 acres or more as of the assessment date for each tax year.

Â Â Â Â Â  (b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂforestlandÂ includes land that meets the definition of forestland under ORS 321.805.

Â Â Â Â Â  (2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216 for the applicable land class of the forestland.

Â Â Â Â Â  (3) For each land class described in ORS 321.210, the forestland maximum assessed value per acre shall equal 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland in each land class by the lesser of:

Â Â Â Â Â  (A) The specially assessed value per acre; or

Â Â Â Â Â  (B) The maximum assessed value per acre.

Â Â Â Â Â  (b) If the forestland being assessed consists of different land classes, the assessed value of the forestland shall be the sum of the assessed values computed for each land class under paragraph (a) of this subsection.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under subsection (4) of this section.

Â Â Â Â Â  (6) For purposes of this section:

Â Â Â Â Â  (a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

Â Â Â Â Â  (b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

Â Â Â Â Â  (c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

Â Â Â Â Â  (d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

Â Â Â Â Â  (e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county. [1999 c.1078 Â§Â§2,7; 2001 c.860 Â§2; 2003 c.454 Â§67]

Â Â Â Â Â  321.355 [Formerly 528.190; 1973 c.348 Â§11; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.356 [1999 c.1078 Â§9; 2001 c.816 Â§4; 2001 c.860 Â§5; 2003 c.454 Â§71; 2003 c.621 Â§16; repealed by 2003 c.621 Â§24]

Â Â Â Â Â  321.357 [1977 c.892 Â§24a; 1981 c.804 Â§92; 1991 c.459 Â§292; 1993 c.801 Â§21; 1995 c.79 Â§175; repealed by 1999 c.19 Â§12]

Â Â Â Â Â  321.358 Application for designation as forestland; special filing date for change in highest and best use; contents; approval. (1) An owner of land desiring that it be designated as forestland shall make application to the county assessor on or before April 1 of the assessment year for which special assessment as forestland is first desired, and the owner may also do so within 30 days of receipt of notice of its assessment as omitted property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

Â Â Â Â Â  (a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

Â Â Â Â Â  (b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

Â Â Â Â Â  (a) A description of all land the applicant desires to be designated as forestland.

Â Â Â Â Â  (b) Date of acquisition.

Â Â Â Â Â  (c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

Â Â Â Â Â  (d) Whether there is a forest management plan for it.

Â Â Â Â Â  (e) If so, whether the plan is being implemented, and the nature and extent of implementation.

Â Â Â Â Â  (f) Whether the land is used for grazing.

Â Â Â Â Â  (g) Whether the land has been platted under ORS chapter 92.

Â Â Â Â Â  (h) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

Â Â Â Â Â  (i) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

Â Â Â Â Â  (j) A summary of past experience and activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (k) A summary of current and continuing activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (L) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

Â Â Â Â Â  (m) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if:

Â Â Â Â Â  (a) The application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species; or

Â Â Â Â Â  (b) Subject to the provisions of ORS 321.257, the land does not substantially meet minimum stocking or acreage requirements under rules adopted by the department. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

Â Â Â Â Â  (5) The application shall be deemed to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied. [Formerly 321.618; 1981 c.804 Â§93; 1983 c.462 Â§5; 1983 c.657 Â§2; 1989 c.1083 Â§9; 1991 c.459 Â§293; 1997 c.541 Â§Â§392,392a; 1999 c.314 Â§92; 1999 c.1078 Â§74; 2003 c.621 Â§17]

Â Â Â Â Â  321.359 Removal of designation; appeal from reassessment or denial; requalification. (1)(a) When land has once been designated as forestland either as a result of an application being filed therefor or through the application of ORS 321.347 (3) or (4), it shall be valued as such until the assessor removes the forestland designation under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The county assessor shall remove the forestland designation upon:

Â Â Â Â Â  (A) Notification by the taxpayer to the assessor to remove the designation;

Â Â Â Â Â  (B)
Sale
or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (C) Discovery by the assessor that the land is no longer forestland; or

Â Â Â Â Â  (D) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (2) A taxpayer whose application filed under ORS 321.358 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the tax court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

Â Â Â Â Â  (a) Payment of all additional tax and applicable interest that remains due and owing on the land;

Â Â Â Â Â  (b) Submission by the owner of an application for designation as forestland;

Â Â Â Â Â  (c) Meeting all of the qualifications for designation as forestland; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use. [Formerly 321.619; 1983 c.462 Â§6; 1983 c.563 Â§2; 1985 c.759 Â§24a; 1987 c.158 Â§52; 1991 c.459 Â§294; 1995 c.650 Â§94; 1999 c.314 Â§51; 2003 c.621 Â§18]

Â Â Â Â Â  321.360 [1963 c.606 Â§10; 1969 c.595 Â§15; 1973 c.305 Â§13; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.361 [1983 c.462 Â§8; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.362 Notation of forestland on tax roll for potential additional tax liability. The tax roll shall show the notation ÂForest Land-Potential Additional Tax LiabilityÂ for each parcel of land designated as forestland by the assessor upon application of the owner or by the application of ORS 321.347 (3) or (4). That notation shall not be made with respect to parcels of undesignated forestland. [1977 c.892 Â§28]

Â Â Â Â Â  321.363 [1991 c.459 Â§295a; repealed by 1991 c.459 Â§295a(2)]

Â Â Â Â Â  321.364 [1993 c.5 Â§4; 1997 c.541 Â§396; 1999 c.314 Â§84; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.365 [1999 c.1078 Â§10; 2001 c.860 Â§11b; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.366 Date on which removal of forestland designation is effective; notice of removal. (1) Notwithstanding ORS 308.210, 311.405 or 311.410, but subject to subsection (2) of this section, the removal under ORS 321.359 (1)(b)(C) of land from designation as forestland because the land is no longer forestland shall occur as of the January 1 assessment date for the tax year in which the county assessor discovers that the land is no longer forestland.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if notice of the removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted. [2003 c.621 Â§15]

Â Â Â Â Â  321.367 Forestland management; effect of failure to manage forestland in accordance with management plan; rules. (1) The State Forester shall identify all of the forestlands that fail to meet the minimum stocking required under ORS 527.610 to 527.770 and that are therefore underproductive as described under ORS 526.455.

Â Â Â Â Â  (2) At any time the State Forester has reason to believe that forestland is not being managed as forestland, the State Forester shall review the ownerÂs management plan, if any, and inspect the property. Subject to subsection (5) of this section, the State Forester shall advise the owner as prescribed in subsection (3) of this section if the State Forester determines the land is not being managed in accordance with a plan that provides for:

Â Â Â Â Â  (a) Regeneration of all suitable nonstocked land;

Â Â Â Â Â  (b) Maintenance of a free-to-grow condition;

Â Â Â Â Â  (c) Protection from fire, insects, disease, animal damage, undesirable vegetative competition; and

Â Â Â Â Â  (d) Final harvest.

Â Â Â Â Â  (3)(a) The State Forester shall advise the owner that the land is not being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section and that a plan for the land that does meet the criteria must be developed and activated within one year after the date of the advisement.

Â Â Â Â Â  (b) At the request of the owner, the State Forester shall assign a forester or provide a listing of foresters to assist the owner in developing and implementing an appropriate management plan for the land.

Â Â Â Â Â  (c) As soon as practicable after the time indicated in the advisement has expired, the State Forester shall view the land to determine if the land is being managed in accordance with a plan that meets the criteria set forth in subsection (2) of this section. If, upon inspection, the State Forester finds that the land is not being so managed, the State Forester shall notify the owner and the county assessor.

Â Â Â Â Â  (4) The county assessor, upon receipt of the notice from the State Forester, shall cease to treat that land as forestland under ORS 321.257 to 321.390 and shall value the land as prescribed under ORS 308.146 and 308.232.

Â Â Â Â Â  (5) If at the time that the State Forester views the land under subsection (3)(c) of this section, it is determined that a change in ownership has occurred, the State Forester shall notify the new owner as required under subsection (3) of this section in the manner of the original notification.

Â Â Â Â Â  (6) When the owner of land disqualified from forestland assessment provides satisfactory information to the State Forester of subsequent action taken to correct the deficiency resulting in the disqualification of land, or provides an acceptable management plan to correct such deficiency, the State Forester shall so indicate to the county assessor. The assessor shall then assess the land under ORS 321.257 to 321.390, if the land is otherwise qualified for such assessment.

Â Â Â Â Â  (7) The State Forester shall adopt rules necessary to carry out the purposes of this section. [1977 c.892 Â§28a; 1979 c.454 Â§5; 1983 c.669 Â§1; 1987 c.158 Â§53; 1991 c.854 Â§7; 1993 c.801 Â§38b; 2003 c.621 Â§19; 2005 c.94 Â§103]

Â Â Â Â Â  321.372 [1977 c.892 Â§29; 1979 c.350 Â§15; 1983 c.462 Â§16; 1985 c.759 Â§25; 1991 c.459 Â§296; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.375 [1981 c.428 Â§3; 1985 c.759 Â§26; 1991 c.459 Â§297; 1993 c.270 Â§72; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.377 [1977 c.892 Â§53; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.379 [1989 c.1083 Â§5; 1993 c.653 Â§14; 1995 c.350 Â§3; 1999 c.1078 Â§27; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.381 [1989 c.1083 Â§6; 1999 c.1078 Â§72; repealed by 2003 c.621 Â§22]

Â Â Â Â Â  321.390 Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land. (1) Land described in ORS 321.267 (3) (relating to hardwood timberland, including hybrid cottonwood timberland) shall be assessed as farm use land under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2)(a) If land is or becomes land described under ORS 321.267 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation as farm use land in the manner provided under ORS 308A.077, as follows:

Â Â Â Â Â  (A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following year.

Â Â Â Â Â  (B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the same year.

Â Â Â Â Â  (b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068. [1989 c.887 Â§8; 1991 c.459 Â§298; 1999 c.314 Â§52; 2003 c.454 Â§126; 2003 c.621 Â§20a]

Â Â Â Â Â  321.405 [1961 c.627 Â§1; 1971 c.654 Â§7; 1983 c.539 Â§3; 1985 c.759 Â§27; 1993 c.653 Â§15; 1993 c.801 Â§22; 1999 c.631 Â§3; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.408 [1993 c.801 Â§25; 2003 c.621 Â§29; renumbered 321.808 in 2003]

Â Â Â Â Â  321.410 [1961 c.627 Â§2; 1993 c.801 Â§23; 2003 c.621 Â§30; renumbered 321.817 in 2003]

Â Â Â Â Â  321.415 [1961 c.627 Â§5; 1963 c.60 Â§1; 1977 c.892 Â§39; 1983 c.657 Â§3; 1991 c.714 Â§1; 1993 c.801 Â§26; 1995 c.79 Â§176; 1997 c.154 Â§52; 1999 c.1078 Â§49; 2001 c.46 Â§2; 2001 c.114 Â§45; 2003 c.454 Â§112; 2003 c.621 Â§31; renumbered 321.824 in 2003]

Â Â Â Â Â  321.420 [1961 c.627 Â§3; 1963 c.225 Â§1; 1971 c.654 Â§8; 1993 c.801 Â§27; 1999 c.19 Â§8; 1999 c.1078 Â§51; 2003 c.621 Â§32; renumbered 321.829 in 2003]

Â Â Â Â Â  321.421 [1993 c.801 Â§29; 1999 c.1078 Â§53; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.425 [1961 c.627 Â§4; 1977 c.892 Â§39a; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.426 [1991 c.714 Â§3; 1993 c.801 Â§39; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.430 [1961 c.627 Â§4a; 1983 c.563 Â§3; 1985 c.761 Â§19; 1993 c.98 Â§15; 1993 c.653 Â§17; 1993 c.801 Â§30; 1995 c.350 Â§4; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.432 [1987 c.551 Â§5; 1991 c.459 Â§302; 1993 c.801 Â§31; 2003 c.454 Â§71a; repealed by 2003 c.621 Â§Â§35b,35c]

Â Â Â Â Â  321.434 [1995 c.350 Â§2; repealed by 2003 c.621 Â§35]

Â Â Â Â Â  321.435 [1961 c.627 Â§6; 1963 c.86 Â§1; 1979 c.454 Â§6; 1981 c.706 Â§12; 1989 c.588 Â§2; 1991 c.459 Â§303; 1993 c.653 Â§18; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.440 [1961 c.627 Â§7; 1975 c.593 Â§20; 1977 c.870 Â§49; 1981 c.706 Â§13; 1982 s.s.1 c.16 Â§15; 1983 c.563 Â§4; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.445 [1961 c.627 Â§8; 1981 c.706 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.450 [1961 c.627 Â§9; 1981 c.706 Â§15; 1983 c.696 Â§16; 1983 c.740 Â§96; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.455 [1961 c.627 Â§10; repealed by 1981 c.706 Â§16]

Â Â Â Â Â  321.460 [1961 c.627 Â§11; 1977 c.892 Â§40; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.465 [1961 c.627 Â§12; 1983 c.740 Â§97; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.470 [1961 c.627 Â§13; 1965 c.6 Â§13; 1967 c.115 Â§1; repealed by 1977 c.870 Â§59]

Â Â Â Â Â  321.475 [1961 c.627 Â§14; repealed by 2003 c.621 Â§35b]

Â Â Â Â Â  321.480 [1961 c.627 Â§15; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.485 [1961 c.627 Â§16(1),(2),(3) and (5); 1963 c.86 Â§2; 1971 c.408 Â§2; 1981 c.623 Â§8; 1985 c.759 Â§28; 1989 c.966 Â§25; 1993 c.801 Â§40; 1997 c.586 Â§2; 1999 c.19 Â§10; 1999 c.1078 Â§55; 2003 c.454 Â§72; 2003 c.621 Â§34; 2005 c.94 Â§104; repealed by 2003 c.621 Â§37]

Â Â Â Â Â  321.487 [1999 c.1078 Â§57; 2001 c.114 Â§46; 2001 c.509 Â§5; repealed by 2003 c.621 Â§37]

Â Â Â Â Â  321.490 [1961 c.627 Â§16(4); 1963 c.86 Â§3; 1979 c.438 Â§6; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  321.495 [1961 c.627 Â§17; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.500 [1961 c.627 Â§18; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.505 [1961 c.627 Â§19; 1963 c.86 Â§4; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.510 [1961 c.627 Â§20; 1965 c.326 Â§1; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.515 [1961 c.627 Â§21; 1971 c.408 Â§3; 1991 c.459 Â§304; 1993 c.801 Â§32; repealed by 1999 c.1078 Â§86]

Â Â Â Â Â  321.520 [1961 c.627 Â§22; repealed by 1999 c.1078 Â§85]

Â Â Â Â Â  321.525 [1961 c.627 Â§23; 1963 c.86 Â§5; repealed by 1971 c.408 Â§4]

Â Â Â Â Â  321.530 [1961 c.627 Â§24; 1967 c.335 Â§37; repealed by 1971 c.408 Â§4]

GENERALLY

Â Â Â Â Â  321.550 Notice of intent to harvest; rules; effect of failure to file notice. (1) No person shall harvest or cause to be harvested any timber from land in
Oregon
without first having notified the State Forester in writing with a copy to the Department of Revenue on forms prepared by the State Forester and the department of intent to harvest pursuant to ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754.

Â Â Â Â Â  (2) The notification shall specify where and when the harvest will take place and the nature of the harvest and shall include maps and other data as required by the State Forester and the department. The department shall establish by rule procedures to assure the receipt of the tax returns sent out or a report of nonharvest from the person. The department shall conduct field and office audits to ascertain the correctness of any timber tax return.

Â Â Â Â Â  (3)(a) If a person fails to file a written notice as required in subsection (1) of this section with respect to any harvest over 5,000 board feet, the department shall notify the person. If, after the person has been notified, the person fails to file a written notice as required in subsection (1) of this section with respect to any subsequent harvest over 5,000 board feet, there shall be added to the amount of the timber tax required to be shown on the return as a result of the subsequent harvest a delinquency penalty of $250 for each violation occurring within a calendar year. The department shall collect the penalty in the same manner as taxes are collected.

Â Â Â Â Â  (b) No penalty shall be imposed under this subsection if a penalty for failure to file the notice with the State Forester has been imposed under ORS 527.992.

Â Â Â Â Â  (c) The delinquency penalty shall first be added to the small tract forestland timber severance tax imposed under ORS 321.700 to 321.754, if applicable to the harvest. If the small tract forestland timber severance tax is not applicable, the delinquency penalty shall be added to the forest products harvest tax imposed under ORS 321.005 to 321.185. [1985 c.759 Â§2; 1989 c.588 Â§4; 1991 c.459 Â§305; 1993 c.801 Â§41; 2003 c.454 Â§54; 2003 c.621 Â§39a]

Â Â Â Â Â  321.560 Audit of returns; interest and penalties upon failure to file return or pay tax. (1) The provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, liens, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, apply to the determination of taxes, penalties and interest imposed under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, except where the context requires otherwise.

Â Â Â Â Â  (2) If a taxpayer fails to file a return required by ORS 321.045 or 321.700 to 321.754, or fails to pay a tax at the time the tax becomes due, there shall be added to the amount of tax required to be shown on the return a delinquency penalty of five percent of the amount of such tax.

Â Â Â Â Â  (3) If the failure to file a return continues for a period in excess of three months after the due date, there shall be added to the amount of tax required to be shown on the return a failure to file penalty of 20 percent of the amount of such tax. This penalty is in addition to the delinquency penalty imposed by subsection (2) of this section.

Â Â Â Â Â  (4) If all or any part of the delinquency or deficiency for which a determination is made is due to fraud or an intent to evade the provisions of ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, or the rules adopted thereunder, a penalty of 100 percent of such delinquency or deficiency shall be added, plus interest at the rate established under ORS 305.220 for each month, or any fraction thereof, computed on the full amount of the delinquency or deficiency plus penalty, from the time the return was due.

Â Â Â Â Â  (5) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax that is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax that may be lawfully claimed upon the return.

Â Â Â Â Â  (6) A delinquent tax or a deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the return was due. [Formerly 321.055; 1991 c.459 Â§306; 1995 c.53 Â§4; 1995 c.350 Â§5; 1995 c.650 Â§95; 2003 c.454 Â§55; 2003 c.621 Â§40a]

Â Â Â Â Â  321.570 Warrant for collection of delinquent taxes. (1) If any tax imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, or any portion of the tax, is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue may issue a warrant, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the taxpayer owning the same, found within that county, for the payment of the amount of the tax, with the added penalties, interest and cost of executing the warrant, and to return the warrant to the department and to pay to it the money collected from the sale, within 60 days after receipt of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record a copy with the county clerk, and the clerk shall immediately enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion of the tax and penalties for which the warrant is issued and the date when the copy is recorded. The amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the taxpayer against which it is issued, in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff immediately shall proceed upon the warrant in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect this tax. In the execution of the warrant, such agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the state had a recorded judgment against the taxpayer for the amount of the tax. [Formerly 321.075; 1989 c.625 Â§78; 2003 c.454 Â§56; 2003 c.576 Â§203; 2003 c.621 Â§41a]

Â Â Â Â Â  321.580 Effect of failure or refusal to make return. If any taxpayer neglects or refuses to make a return required to be made by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, the Department of Revenue is authorized to determine the tax due, based upon any information in its possession or that may come into its possession. The department shall give the taxpayer written notice of the tax and delinquency charges and the tax and delinquency charges shall be a lien from the time of severance. If the tax and delinquency charges are not paid within 30 days from the mailing of the notice, the department shall proceed to collect the tax in the manner provided in ORS 321.570. [Formerly 321.092; 2003 c.454 Â§57; 2003 c.621 Â§42a]

Â Â Â Â Â  321.590 [Formerly 321.095; repealed by 1993 c.801 Â§43]

Â Â Â Â Â  321.600 Tax as debt; collection; limitation. All taxes, interest and penalties due and unpaid under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754 constitute a debt due the State of
Oregon
and may be collected, together with interest, penalty and costs, by appropriate judicial proceeding, which remedy is in addition to all other existing remedies. However, no proceeding for the collection of taxes under ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754 shall be instituted after the expiration of six years from the date the taxes were due. [Formerly 321.105; 2003 c.454 Â§58; 2003 c.621 Â§43a]

Â Â Â Â Â  321.605 [1961 c.659 Â§2; 1963 c.60 Â§2; 1967 c.543 Â§1; 1975 c.745 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.609 Enforcement of certain statutes by department; rules. (1) ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754 shall be enforced and the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 and 321.700 to 321.754 shall be collected by the Department of Revenue, which shall have the power to prescribe forms and to adopt rules for the ascertainment, assessment and collection of the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754.

Â Â Â Â Â  (2) For the purpose of determining the taxes imposed by ORS 321.005 to 321.185, 321.560 to 321.600 or 321.700 to 321.754, the department may:

Â Â Â Â Â  (a) Require any person to furnish any information deemed necessary.

Â Â Â Â Â  (b) Examine the books, records and files of such person.

Â Â Â Â Â  (c) Subpoena and examine witnesses and administer oaths.

Â Â Â Â Â  (d) Enter upon and inspect the land of any owner of the land from which any timber has been harvested. [Formerly 321.135; 1999 c.21 Â§55; 2003 c.454 Â§59; 2003 c.621 Â§44a]

Â Â Â Â Â  321.610 [1961 c.659 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.615 [1961 c.659 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.617 [Formerly part of 321.620; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.618 [Formerly part of 321.620; 1973 c.237 Â§1; 1977 c.884 Â§21; 1977 c.892 Â§54b; renumbered 321.358]

Â Â Â Â Â  321.619 [Formerly part of 321.620; 1971 c.684 Â§5; 1977 c.870 Â§50; 1977 c.892 Â§27; 1977 c.893 Â§20c; renumbered 321.359]

Â Â Â Â Â  321.620 [1961 c.659 Â§4; 1965 c.191 Â§1; 1967 c.93 Â§4; 1967 c.543 Â§2; renumbered 321.617, 321.618, 321.619 and 321.621]

Â Â Â Â Â  321.621 [Formerly part of 321.620; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.622 [1961 c.659 Â§7(1),(3); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.625 [1961 c.659 Â§6(1); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.630 [1961 c.659 Â§6(2); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.635 [1961 c.659 Â§7(2); repealed by 1977 c.884 Â§32; 1977 c.892 Â§51]

Â Â Â Â Â  321.640 [1961 c.659 Â§8; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.645 [1961 c.659 Â§5(1),(2),(3),(4) and (5); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.650 [1961 c.659 Â§5(6); 1975 c.636 Â§1; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.655 [1961 c.659 Â§5(7),(8); 1967 c.78 Â§6; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.660 [1961 c.659 Â§5(9); 1965 c.6 Â§14; 1967 c.78 Â§7; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.665 [1961 c.659 Â§5(10); 1963 c.60 Â§3; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.670 [1961 c.659 Â§5(11); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.675 [1961 c.659 Â§5(12); repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.680 [1961 c.659 Â§5(13); 1963 c.576 Â§39; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.682 Confidentiality of reports, returns and appraisal data. (1) Except as otherwise specifically provided by law, it shall be unlawful for the Department of Revenue or any officer or employee of the department to divulge or make known in any manner the amount of the tax or any particulars set forth or disclosed in any report or return required to be filed under ORS 321.045 or 321.741 or any appraisal data collected to make determinations of specially assessed value of forestland pursuant to ORS 321.201 to 321.222. It shall be unlawful for any person or entity to whom information is disclosed or given by the department pursuant to ORS 321.684 (2) or any other provision of state law to divulge or use such information for any purpose other than that specified in the provisions of law authorizing the use or disclosure. No subpoena or judicial order shall be issued compelling the department or any of its officers or employees, or any person who has acquired information pursuant to ORS 321.684 (2) or any other provision of state law, to divulge or make known the amount of tax or any particulars set forth or disclosed in any report or return except where the taxpayerÂs liability for timber tax is to be adjudicated by the court from which such process issues.

Â Â Â Â Â  (2) As used in this section, Âofficer,Â ÂemployeeÂ or ÂpersonÂ includes an authorized representative of the officer, employee or person, or any former officer, employee or person, or an authorized representative of such former officer, employee or person. [1989 c.1083 Â§18; 2001 c.860 Â§26; 2003 c.454 Â§60; 2003 c.621 Â§45a]

Â Â Â Â Â  321.684 Authority of department to make certain disclosures. (1) The Department of Revenue may:

Â Â Â Â Â  (a) Furnish to any taxpayer or authorized representative, upon request of the taxpayer or authorized representative, a copy of the taxpayerÂs forest products harvest tax report or return required by ORS 321.045 or 321.741 that is filed with the department for any year, or a copy of any report filed by the taxpayer in connection with the return.

Â Â Â Â Â  (b) Publish a list of taxpayers who are entitled to unclaimed tax refunds.

Â Â Â Â Â  (c) Publish statistics classified so as to prevent the identification of taxable value or any particulars contained in any report or return.

Â Â Â Â Â  (d) Disclose a taxpayerÂs name, address and Social Security number or employer identification number to the extent necessary in connection with the processing and mailing of forms for any report or return required in the administration of ORS 321.045 and 321.741.

Â Â Â Â Â  (e) Disclose to the State Forester, upon request of the forester, for the purpose of soliciting nominations and recommendations referred to in ORS 526.610, the names of producers meeting producer class qualifications established under ORS 526.610 who filed forest products harvest tax returns.

Â Â Â Â Â  (f) Disclose appraisal data collected to make determinations of specially assessed value of forestland under ORS 321.201 to 321.222 to any member of a forestland value advisory committee the department has convened under ORS 321.213.

Â Â Â Â Â  (2) The department also may disclose and give access to information described in ORS 321.682 to:

Â Â Â Â Â  (a) The Commissioner of Internal Revenue or authorized representative, for tax purposes only.

Â Â Â Â Â  (b) The United States Forest Service, Bureau of Land Management and the State Forestry Department pursuant to their regulatory programs and for investigative purposes related to timber theft.

Â Â Â Â Â  (c) The Attorney General, assistants and employees in the Department of Justice or other legal representative of the State of
Oregon
, to the extent the department considers disclosure or access necessary for the performance of the duties of advising or representing the department pursuant to ORS 321.045 and 321.741.

Â Â Â Â Â  (d) Employees of the State of Oregon, other than the Department of Revenue or Department of Justice, to the extent the department considers disclosure or access necessary for such employees to perform their duties under contracts or agreements between the department and any other department, agency or subdivision of the State of Oregon in the departmentÂs administration of the tax laws.

Â Â Â Â Â  (e) The Legislative Revenue Officer or the authorized representative of the Legislative Revenue Officer upon compliance with ORS 173.850. The officer or representative may not remove from the premises of the department any materials that would reveal the identity of any taxpayer or any other person or the volume of harvest and value reported on individual returns and reports.

Â Â Â Â Â  (f) Any agency of the State of Oregon, or any person, or any officer or employee of the agency or person to whom disclosure or access is given by state law and not otherwise referred to in this section, including but not limited to the Secretary of State as Auditor of Public Accounts under section 2, Article VI of the Constitution of the State of Oregon.

Â Â Â Â Â  (3) Each officer or employee of the department and each person described or referred to in subsection (2)(b) to (f) of this section to whom disclosure or access to the tax information is given under subsection (2) of this section or any other provision of state law, prior to beginning employment or the performance of duties involving such disclosure or access, shall be advised in writing of the provisions of ORS 321.682 and 321.686 relating to penalties for the violation of ORS 321.682, and shall, as a condition of employment or performance of duties, execute a certificate for the department, in a form prescribed by the department, stating in substance that the person has read these provisions of law, that the person has had them explained and that the person is aware of the penalties for the violation of ORS 321.682. [1989 c.1083 Â§19; 1991 c.949 Â§24; 1993 c.653 Â§22; 1995 c.225 Â§1; 1999 c.1078 Â§81; 2001 c.860 Â§27; 2003 c.423 Â§8; 2003 c.454 Â§61; 2003 c.621 Â§46; 2005 c.94 Â§105]

Â Â Â Â Â  321.686 Penalty for violation of ORS 321.682. Violation of ORS 321.682 is subject to a fine not exceeding $5,000 or, if committed by an officer or employee of the state, dismissal or removal from office or employment, or both fine and dismissal or removal from office or employment. [1989 c.1083 Â§20; 2005 c.94 Â§106]

SMALL TRACT FORESTLAND PROGRAM

Â Â Â Â Â  321.700 Definitions for ORS 321.700 to 321.754. As used in ORS 321.700 to 321.754:

Â Â Â Â Â  (1) ÂCommon ownershipÂ means direct ownership by one or more individuals or ownership by a corporation, partnership, association or other entity in which an individual owns a majority interest.

Â Â Â Â Â  (2) ÂContiguousÂ means having a common boundary that is greater than a single point.

Â Â Â Â Â  (3) ÂContiguous parcelsÂ:

Â Â Â Â Â  (a) Includes parcels separated by public or county roads, state highways, nonnavigable streams or nonnavigable rivers.

Â Â Â Â Â  (b) Does not include parcels that are separated by an interstate highway, a navigable stream or a navigable river, unless there is an underpass, a bridge or another direct access between the separated parcels.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (5) ÂEastern OregonÂ means that portion of the State of Oregon lying east of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state.

Â Â Â Â Â  (6) ÂForestlandÂ means land that meets the definition of forestland under ORS 321.257 if the land is located in western
Oregon
or land that meets the definition of forestland in ORS 321.805 if located in eastern
Oregon
.

Â Â Â Â Â  (7) ÂHarvestÂ means the point at which timber that has been cut, severed or removed for purposes of sale or use is first measured in the ordinary course of business as determined by reference to common practice in the timber industry.

Â Â Â Â Â  (8) ÂLand classÂ means a forestland land class described in ORS 321.210 or eastern
Oregon
forestland.

Â Â Â Â Â  (9) ÂOwner of timberÂ has the meaning given that term in ORS 321.005.

Â Â Â Â Â  (10) ÂParcelÂ means a quantity of land that is capable of being described in a single description by a closed traverse, as one or more subsections or sections of a township, as one or more lots, blocks or tracts in a subdivision or as one or more tax lots.

Â Â Â Â Â  (11) ÂSmall tract forestlandÂ means forestland subject to assessment under ORS 321.700 to 321.754 and from which the harvesting of timber is subject to severance taxation under ORS 321.700 to 321.754.

Â Â Â Â Â  (12) ÂTaxpayerÂ means the owner of timber at time of harvest.

Â Â Â Â Â  (13) ÂTimberÂ includes logs that are capable of being measured in board feet and that meet or exceed minimum sawmill grade and other forest products determined by the Department of Revenue by rule.

Â Â Â Â Â  (14) ÂUnit of proper measurementÂ means any unit of measurement commonly used in the timber industry for measuring timber and harvested timber products.

Â Â Â Â Â  (15) ÂWestern OregonÂ means that portion of the State of Oregon lying west of a line beginning at the intersection of the northern boundary of the state and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the state. [2003 c.454 Â§1]

Â Â Â Â Â  321.703 Legislative findings and declarations. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a)
Oregon
forests are dynamic ecosystems that make vital contributions to all Oregonians. Environmental benefits of forests include habitats for diverse life forms, clean and oxygenated air, clean, filtered and recycled water and stabilized productive soil. Economic benefits of forests include renewable raw material for paper and wood products used by everyone in daily living. Social benefits of forests include scenic landscapes and vistas, open space, solitude and outdoor recreation.

Â Â Â Â Â  (b) Healthy productive forests provide a sustainable flow of goods, services, values and products.

Â Â Â Â Â  (c) Private family and nonindustrial forestlands are important parts of the forest resource base of this state. Private family and nonindustrial forestlands make major contributions to the economy of this state and provide many other social and environmental benefits.

Â Â Â Â Â  (d) Because of the wide array of management goals and objectives that apply to private family and nonindustrial forestlands, these forestlands provide a great range of valuable forest diversity across the landscape of this state.

Â Â Â Â Â  (e) Many lower gradient streams, which are key components of numerous watersheds and are extremely important for some aquatic species, flow through private family and nonindustrial forestlands.

Â Â Â Â Â  (f) The interests of this state, its citizens and future citizens are best served by sustainable forest practices and taxing policies that encourage maintaining and establishing diverse forest resources for watersheds, commerce, recreation and stabilized employment levels. These practices and policies prevent shifts in population and encourage the processing of forest products within
Oregon
.

Â Â Â Â Â  (g) Timber on private land that is managed on a sustainable basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (h) A tax imposed at the time of harvest coincides with the cash flow of small timber operations and recognizes the hazards and uncertainties involved in growing a long-term timber crop on a sustainable basis.

Â Â Â Â Â  (2) The Legislative Assembly declares the purposes of the small tract forestland tax option program established under ORS 321.700 to 321.754 are to:

Â Â Â Â Â  (a) Impose property taxes on forestland values that are annually determined and adjusted as described in ORS 321.201 to 321.222 and then specially assessed; and

Â Â Â Â Â  (b) Impose a severance tax on the harvesting of timber from small tract forestland in order to:

Â Â Â Â Â  (A) Recognize the long-term nature of the forest crop and foster the public policy of this state to encourage the growing and harvesting of timber;

Â Â Â Â Â  (B) Protect the public welfare by ensuring that the citizens of this state and future generations will have the benefits to be derived from the continuous production of forest products from privately held small tract forestland;

Â Â Â Â Â  (C) Promote the public policy of this state to encourage forestry and the restocking of forestlands in order to provide present and future benefits, including but not limited to water supply enhancement, erosion prevention, wildlife habitat, scenic and recreational opportunities and needed forest products;

Â Â Â Â Â  (D) Produce revenues for local taxing districts;

Â Â Â Â Â  (E) Match the incidence of taxation with the realization of the economic benefits of harvest; and

Â Â Â Â Â  (F) Encourage the establishment of new forests on denuded, nonstocked or underproducing forestland. [2003 c.454 Â§2]

Â Â Â Â Â  321.705 [1961 c.714 Â§1; 1977 c.892 Â§41; 1977 c.893 Â§1a; 1979 c.553 Â§1; 1997 c.586 Â§3; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.706 Application for small tract forestland qualification; contents; filing deadlines; review; appeal. (1) An owner of forestland seeking to have the forestland qualified under ORS 321.700 to 321.754 shall apply to the county assessor of the county in which the forestland is located for qualification of the forestland as small tract forestland. If the forestland to be qualified is located in more than one county, the owner shall apply for qualification to the county assessor of each county in which the forestland is located.

Â Â Â Â Â  (2) An application shall be made on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

Â Â Â Â Â  (a) The name and address of the forestland owner;

Â Â Â Â Â  (b) The taxpayer identification number of the forestland owner;

Â Â Â Â Â  (c) A statement listing the county and containing a description sufficient to identify the location of all land for which small tract forestland qualification is sought;

Â Â Â Â Â  (d) A statement describing the uses of the land for which qualification as small tract forestland is sought;

Â Â Â Â Â  (e) A statement indicating the extent to which the land that has been the subject of the application has been platted under ORS chapter 92;

Â Â Â Â Â  (f) The total acreage of
Oregon
forestland owned or held in common ownership by the owner;

Â Â Â Â Â  (g) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707 upon disqualification of small tract forestland;

Â Â Â Â Â  (h) An affirmation that the statements contained in the application are true; and

Â Â Â Â Â  (i) Any other relevant information the department may prescribe.

Â Â Â Â Â  (3) The applicant shall file the application with the county assessor on or before the later of:

Â Â Â Â Â  (a) April 1 of the first assessment year for which the forestland is to be qualified as small tract forestland;

Â Â Â Â Â  (b) In the case of land that is omitted property, within 30 days of the notice of assessment of the property as omitted property; or

Â Â Â Â Â  (c) December 15 of the first assessment year for which the forestland is to be qualified as small tract forestland if:

Â Â Â Â Â  (A) For the prior assessment year the land was highest and best use forestland; and

Â Â Â Â Â  (B) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (4) The county assessor shall review an application and qualify the forestland under ORS 321.700 to 321.754 if the land meets the qualifications for small tract forestland under ORS 321.709.

Â Â Â Â Â  (5) Land that qualifies as small tract forestland is also disqualified from any other special assessment program as of the tax year for which the land first qualifies as small tract forestland.

Â Â Â Â Â  (6) An application shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the applicant in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (7) A taxpayer may appeal the decision of the county assessor to wholly or partially deny an application for small tract forestland qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

Â Â Â Â Â  (8) In the case of property that qualifies as small tract forestland, the county assessor shall send to the department a written notification of the qualification and a copy of the application. [2003 c.454 Â§3; 2005 c.400 Â§5]

Â Â Â Â Â  321.709 Small tract forestland qualification requirements. (1) To qualify for small tract forestland assessment under ORS 321.700 to 321.754 for each tax year:

Â Â Â Â Â  (a) The owner of the land that is the subject of an application filed under ORS 321.706 must own or hold common ownership interest in at least 10 acres of Oregon forestland but less than 5,000 acres of Oregon forestland;

Â Â Â Â Â  (b) The land that is the subject of the application must constitute all forestland within a single tax lot and all forestland within contiguous parcels owned or held in common ownership by the owner; and

Â Â Â Â Â  (c) The forestland that is the subject of the application must meet minimal stocking and species requirements applicable to forestland under rules adopted by the Department of Revenue.

Â Â Â Â Â  (2)(a) Whether land qualifies for small tract forestland assessment shall be determined as of January 1 of each assessment year.

Â Â Â Â Â  (b) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but is disqualified from small tract forestland assessment prior to July 1 of the same assessment year, the land shall be assessed as provided under ORS 308.146 or as otherwise provided by law.

Â Â Â Â Â  (c) If land qualified for small tract forestland assessment under this section as of January 1 of an assessment year but ceases to meet the qualifications for small tract forestland assessment on or after July 1, the land shall continue to be assessed as small tract forestland for the current tax year.

Â Â Â Â Â  (d) The land that is the subject of the application must not have been disqualified from small tract forestland assessment under ORS 321.700 to 321.754 for any of the five tax years preceding the year for which small tract forestland assessment is sought under this section.

Â Â Â Â Â  (3) For each year that land qualifies for small tract forestland assessment, the county assessor shall enter the notation Âpotential additional tax liabilityÂ on the assessment and tax roll. [2003 c.454 Â§4]

Â Â Â Â Â  321.710 [1961 c.714 Â§2; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.712 Circumstances under which notification is required; disqualification for failure to notify. (1) An owner of small tract forestland shall notify the county assessor:

Â Â Â Â Â  (a) When the owner acquires, either directly or through common ownership, one or more tax lots that are contiguous to small tract forestland owned or held in common ownership by the owner;

Â Â Â Â Â  (b) When the owner acquires, either directly or through common ownership, additional forestland that results in the ownerÂs owning or holding in common ownership more than 5,000 acres of Oregon forestland;

Â Â Â Â Â  (c) When the owner sells, either directly or through common ownership, small tract forestland that results in the ownerÂs owning or holding in common ownership less than 10 acres of Oregon forestland; or

Â Â Â Â Â  (d) When there is a change in use of any portion of small tract forestland to a use that is not a forestland use.

Â Â Â Â Â  (2) The notification under subsection (1) of this section must be made in writing.

Â Â Â Â Â  (3) The county assessor may disqualify small tract forestland if the assessor discovers an acquisition, sale or change in use described in subsection (1) of this section for which the owner did not give written notification as required under this section.

Â Â Â Â Â  (4) The county assessor shall send a copy of any notification made under this section and received by the assessor to the Department of Revenue. [2003 c.454 Â§5]

Â Â Â Â Â  321.715 [1961 c.714 Â§9; 1975 c.617 Â§3; 1997 c.541 Â§400; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.716 Disqualification; requalification under certain circumstances; notice; automatic qualification as forestland. (1) The county assessor shall disqualify land as small tract forestland upon:

Â Â Â Â Â  (a)
Sale
or transfer of the small tract forestland;

Â Â Â Â Â  (b) Discovery by the assessor that the land is no longer forestland;

Â Â Â Â Â  (c) The ownerÂs owning or holding in common ownership more than 5,000 acres of
Oregon
forestland;

Â Â Â Â Â  (d) The ownerÂs owning or holding in common ownership less than 10 acres of
Oregon
forestland;

Â Â Â Â Â  (e) Written notice from the State Forestry Department that the land no longer meets the stocking and species requirements applicable to small tract forestland under rules adopted by the Department of Revenue;

Â Â Â Â Â  (f) The landÂs qualifying for another special assessment listed in ORS 308A.706 (1)(d)(A), (B), (F) or (G); or

Â Â Â Â Â  (g) The recording of a subdivision plat under ORS chapter 92 that subdivides the land.

Â Â Â Â Â  (2) If, pursuant to subsection (1)(g) of this section, the county assessor disqualifies small tract forestland upon the recording of a subdivision plat, the land may requalify for small tract forestland assessment upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing as a result of the disqualification;

Â Â Â Â Â  (b) Submission of an application for small tract forestland assessment under ORS 321.706 and approval of the application by the county assessor; and

Â Â Â Â Â  (c) Compliance with any applicable local government zoning ordinances governing minimum lot or parcel acreage for forest use.

Â Â Â Â Â  (3)(a) If a sale or transfer of small tract forestland is the basis for disqualification under subsection (1)(a) of this section, the land may not be disqualified until 30 days after the county assessor issues a notice of intent to disqualify to the purchaser or transferee of the small tract forestland. The assessor shall issue a notice of intent to disqualify within 15 months after the date of the sale or transfer.

Â Â Â Â Â  (b) The land shall automatically qualify for special assessment under ORS 321.257 to 321.390 or 321.805 to 321.855, whichever is applicable, unless the assessor determines that the land does not constitute forestland.

Â Â Â Â Â  (4) Upon disqualification of land under subsection (1) of this section, additional taxes shall be determined as provided in ORS 308A.700 to 308A.733. [2003 c.454 Â§6; 2005 c.400 Â§1; 2007 c.809 Â§20]

Â Â Â Â Â  Note: Section 21, chapter 809, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 21. Sections 2 to 7 of this 2007 Act [308A.450 to 308A.465] and the amendments to ORS 215.236, 271.785, 308A.253, 308A.318, 308A.703, 308A.706, 308A.707, 308A.712, 308A.718, 308A.724, 308A.733, 308A.743 and 321.716 by sections 8 to 20 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.809 Â§21]

Â Â Â Â Â  321.719 Continued qualification as small tract forestland following sale or transfer; requirements; late filing procedure and fee. (1) Notwithstanding ORS 321.716 (1)(a), if the sale or transfer of small tract forestland is to a person who, following the date of the sale or transfer, does not own or hold in common ownership less than 10 acres or 5,000 acres or more of forestland in Oregon, the sold or transferred forestland may remain small tract forestland, if:

Â Â Â Â Â  (a) Within 30 days after the date the county assessor issues the notice of intent to disqualify under ORS 321.716, the purchaser or transferee has applied for continued qualification of the small tract forestland;

Â Â Â Â Â  (b) The purchaser or transferee is otherwise eligible to be an owner of small tract forestland under ORS 321.700 to 321.754; and

Â Â Â Â Â  (c) Any forestland owned or held in common ownership by the purchaser or transferee that is a contiguous parcel to the purchased or transferred forestland is:

Â Â Â Â Â  (A) Qualified as small tract forestland or is the subject of an application for qualification under ORS 321.706; or

Â Â Â Â Â  (B) Included as part of the application for continued qualification filed under this section, and the additional information required in an application for qualification of small tract forestland under ORS 321.706 is included in the application for continued qualification filed under this section.

Â Â Â Â Â  (2)(a) A purchaser or transferee described in subsection (1) of this section shall apply for continued qualification to the county assessor of the county in which the forestland that is the subject of the sale or transfer is located. If the forestland is located in more than one county, the purchaser or transferee shall apply for continued qualification to the county assessor of each county in which the forestland is located.

Â Â Â Â Â  (b) The application shall be on a form prescribed by the Department of Revenue and supplied by the county assessor that contains:

Â Â Â Â Â  (A) The name and address of the seller or transferor of the small tract forestland;

Â Â Â Â Â  (B) The name, address and taxpayer identification number of the purchaser or transferee of the small tract forestland;

Â Â Â Â Â  (C) A statement listing the county and containing a description sufficient to identify the location of the small tract forestland being purchased or transferred;

Â Â Â Â Â  (D) A statement listing the county and containing a description sufficient to identify the location of all parcels of land owned or held in common ownership by the purchaser or transferee that are contiguous to the small tract forestland that is being purchased or transferred;

Â Â Â Â Â  (E) The total acreage of
Oregon
forestland owned or held in common ownership by the purchaser or transferee;

Â Â Â Â Â  (F) A statement that the applicant is aware of the potential tax liability that arises under ORS 308A.707;

Â Â Â Â Â  (G) An affirmation that the statements contained in the application are true; and

Â Â Â Â Â  (H) Any other relevant information the department may prescribe.

Â Â Â Â Â  (3) The assessor shall review the application and grant the continued qualification of the land as small tract forestland following the sale or transfer if the purchaser or transferee satisfies the requirements of subsection (1) of this section.

Â Â Â Â Â  (4)(a) If the application for continued qualification is filed prior to July 1 of the assessment year, the assessor shall process the application for continued qualification for the tax year beginning that July 1.

Â Â Â Â Â  (b) If the notice of intent to disqualify is issued on or after June 1 of the assessment year, the assessor may not disqualify the land as small tract forestland for the tax year beginning July 1, and shall process the application for continued qualification for the tax year beginning the next succeeding July 1.

Â Â Â Â Â  (c) An application for continued qualification shall be deemed approved unless, within three months of the date the application was made or before August 15 of the year in which the application was filed, whichever is later, the county assessor notifies the purchaser or transferee in writing that the application has been wholly or partially denied.

Â Â Â Â Â  (5) A purchaser or transferee may appeal the decision of the county assessor to wholly or partially deny an application for continued qualification to the tax court in the time and manner prescribed under ORS 305.404 to 305.560.

Â Â Â Â Â  (6) In the case of an application for continued qualification that is approved by the county assessor, the assessor shall send a written notification of the approval and a copy of the application to the department.

Â Â Â Â Â  (7) For purposes of computing additional taxes under ORS 308A.707, upon a subsequent disqualification of small tract forestland that is granted continued qualification under this section, the small tract forestland is considered to have been subject to small tract forestland assessment without interruption from the period before the sale or transfer to the date of subsequent disqualification from small tract forestland assessment.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a purchaser or transferee of small tract forestland may file an application for continued qualification of the small tract forestland after the date prescribed in subsection (1) of this section if:

Â Â Â Â Â  (a) The application is filed on or before December 15 of the first tax year for which the forestland would otherwise be disqualified from small tract forestland assessment; and

Â Â Â Â Â  (b) The applicant pays a $200 late filing fee at the time the application is filed. [2003 c.621 Â§109; 2005 c.400 Â§2]

Â Â Â Â Â  321.720 [1961 c.714 Â§3; 1969 c.326 Â§5; 1975 c.617 Â§1; 1977 c.892 Â§42; 1977 c.893 Â§3; 1979 c.787 Â§1; 1985 c.157 Â§2; 1991 c.459 Â§307; 1997 c.541 Â§397; 1997 c.586 Â§4; 2001 c.816 Â§5; 2001 c.860 Â§6; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.721 [1975 c.617 Â§2; repealed by 1991 c.459 Â§321]

Â Â Â Â Â  321.722 Valuation. (1) Small tract forestland shall have a specially assessed value per acre:

Â Â Â Â Â  (a) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.354, if located in western
Oregon
; or

Â Â Â Â Â  (b) Equal to 20 percent of the specially assessed value per acre determined under ORS 321.833, if located in eastern
Oregon
.

Â Â Â Â Â  (2) For each land class, the maximum assessed value per acre of small tract forestland shall equal 103 percent of the small tract forestland assessed value per acre for the preceding tax year or 100 percent of the small tract forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (3) The county assessor shall compute the assessed value of small tract forestland by multiplying the acreage of the small tract forestland in each land class by the lesser of:

Â Â Â Â Â  (a) The specially assessed value per acre; or

Â Â Â Â Â  (b) The maximum assessed value per acre.

Â Â Â Â Â  (4) If the small tract forestland being assessed consists of different land classes, the assessed value of the small tract forestland shall be the sum of the assessed values computed for each land class under subsection (3) of this section. [2003 c.454 Â§7]

Â Â Â Â Â  321.725 [1961 c.714 Â§4; 1969 c.326 Â§1; 1971 c.684 Â§1; 1975 c.617 Â§6; 1977 c.893 Â§6; 1979 c.553 Â§2; 1983 c.745 Â§1; 1997 c.586 Â§5; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.726 Severance tax upon harvest from small tract forestland. (1) A severance tax is imposed at the time of the harvest of timber from small tract forestland.

Â Â Â Â Â  (2) The tax is imposed on the owner of timber at the time of harvest, and remains a liability of the owner of timber until paid.

Â Â Â Â Â  (3) The tax is imposed at the rate of:

Â Â Â Â Â  (a) $3.89 per thousand feet, board measure, of timber harvested in western
Oregon
; or

Â Â Â Â Â  (b) $3.03 per thousand feet, board measure, of timber harvested in eastern
Oregon
.

Â Â Â Â Â  (4) The tax shall be imposed on the net volume of timber harvested, determined by unit of proper measurement for the kind of timber, species, quality class, grade or product harvested.

Â Â Â Â Â  (5) For calendar years beginning on or after January 1, 2005, the tax rates imposed under subsection (3) of this section shall be indexed as follows:

Â Â Â Â Â  (a) For the rate that applies to the harvest of timber from small tract forestland in western Oregon, the tax rate applicable to the harvest of timber from small tract forestland in western Oregon for the previous calendar year shall be multiplied by the ratio of the average assessed value per acre of small tract forestland in western Oregon for the property tax year in which the current calendar year begins over the average assessed value per acre of small tract forestland in western Oregon for the previous property tax year. For purposes of this paragraph, the average assessed value per acre of small tract forestland in western
Oregon
is determined by adding the assessed values per acre of small tract forestland for each land class in western
Oregon
and dividing that number by the number of land classes in western
Oregon
.

Â Â Â Â Â  (b) For the rate that applies to the harvest of timber from small tract forestland in eastern Oregon, the tax rate applicable to the harvest of timber from small tract forestland in eastern Oregon for the previous calendar year shall be multiplied by the ratio of the assessed value per acre of small tract forestland in eastern Oregon for the property tax year in which the current calendar year begins over the assessed value per acre of small tract forestland in eastern Oregon for the previous property tax year.

Â Â Â Â Â  (6) The tax imposed under this section does not apply to an owner of forestland totaling 5,000 acres or more that, on or after July 1 of an assessment year, acquires ownership of small tract forestland and harvests timber from the acquired small tract forestland. [2003 c.454 Â§9]

Â Â Â Â Â  321.727 [1977 c.893 Â§8; 1997 c.586 Â§6; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.730 [1961 c.714 Â§Â§6,14; 1967 c.619 Â§1; 1969 c.326 Â§2; 1971 c.684 Â§2; 1977 c.893 Â§9; 1979 c.553 Â§3; 1985 c.157 Â§3; 1991 c.459 Â§308; 1991 c.854 Â§1; 1997 c.541 Â§402; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.731 [1991 c.854 Â§2; repealed by 2001 c.114 Â§47]

Â Â Â Â Â  321.732 [1977 c.893 Â§12; 1979 c.553 Â§4; 1991 c.854 Â§3; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.733 Severance tax returns. (1) The Department of Revenue shall mail a severance tax return form to an owner of timber harvested from lands assessed as small tract forestland, as shown on a State Forestry Department Notification of Operations permit issued during a calendar year.

Â Â Â Â Â  (2) Any owner of timber receiving a severance tax return mailed by the Department of Revenue shall complete the return and submit the return to the department within the time prescribed in ORS 321.741, even if the owner of timber has not incurred severance tax liability during the calendar year. [2003 c.454 Â§11]

Â Â Â Â Â  321.735 [1961 c.714 Â§5; 1963 c.582 Â§1; 1965 c.371 Â§1; 1967 c.619 Â§2; 1969 c.326 Â§3; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.737 [1979 c.553 Â§4b; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.740 [1961 c.714 Â§7; 1967 c.34 Â§3; repealed by 1991 c.854 Â§5]

Â Â Â Â Â  321.741 Due dates for severance tax return and payment. (1) The severance tax imposed under ORS 321.726 is due and payable annually on or before the last day of January of each year with respect to all timber harvested during the previous calendar year.

Â Â Â Â Â  (2) At the time at which the severance tax is paid and on or before the last day of January of each year, each taxpayer who has harvested any timber during the previous calendar year shall prepare a return on a form prescribed by the Department of Revenue showing the amounts and kinds of timber harvested for the previous calendar year, the amount of tax for which the taxpayer is liable for harvesting during the previous calendar year and any other information that the department considers necessary to correctly determine the tax due and shall mail or deliver the return, together with a remittance for the unpaid balance of the tax, to the department. The return shall be signed and certified by the taxpayer or a duly authorized agent of the taxpayer, as provided in ORS 305.810. The department may allow, upon written application made on or before the last day of January, further time not exceeding 30 days for filing a return. The tax shall be delinquent if not paid by the last day of January, regardless of any extension of time for filing the return.

Â Â Â Â Â  (3) All severance tax payments received under ORS 321.700 to 321.754 shall be credited first to penalty and then to interest accrued on the tax being paid and then to the tax.

Â Â Â Â Â  (4) A taxpayer incurring less than $10 total severance tax liability under ORS 321.700 to 321.754 in any calendar year is excused from the payment of the tax but is required to file a return. [2003 c.454 Â§10]

Â Â Â Â Â  321.745 [1961 c.714 Â§8; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.746 Severance tax revenues. (1) Revenue from the severance tax imposed in western
Oregon
under ORS 321.726 shall be paid over by the Department of Revenue to the State Treasurer and deposited in a suspense account established under ORS 293.445. After the payment of refunds, the balance of the suspense account shall be transferred to the Western Oregon Timber Severance Tax Fund established under ORS 321.751.

Â Â Â Â Â  (2) Revenue from the severance tax imposed in eastern
Oregon
under ORS 321.726 shall be paid over by the Department of Revenue to the State Treasurer and deposited in a suspense account established under ORS 293.445. After the payment of refunds, the balance of the suspense account shall be transferred to the Eastern Oregon Timber Severance Tax Fund established under ORS 321.754. [2003 c.454 Â§12]

Â Â Â Â Â  321.747 [1983 c.745 Â§4; 1991 c.459 Â§310; 1997 c.541 Â§397a; 1997 c.586 Â§7; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.750 [1961 c.714 Â§11; 1963 c.582 Â§2; 1965 c.371 Â§2; 1971 c.684 Â§3; 1977 c.892 Â§43; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.751 Western
Oregon
Timber Severance Tax Fund; revenue distribution. (1) The Western Oregon Timber Severance Tax Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Western Oregon Timber Severance Tax Fund shall be retained by the Western Oregon Timber Severance Tax Fund.

Â Â Â Â Â  (2) Moneys are continuously appropriated from the Western Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) A working balance may be retained in the Western Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Western Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

Â Â Â Â Â  (a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in western
Oregon
. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each countyÂs share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in western
Oregon
that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund. [2003 c.454 Â§13]

Â Â Â Â Â  321.754 Eastern
Oregon
Timber Severance Tax Fund; revenue distribution. (1) The
Eastern Oregon
Timber Severance Tax Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Eastern Oregon Timber Severance Tax Fund shall be retained by the Eastern Oregon Timber Severance Tax Fund.

Â Â Â Â Â  (2) Moneys are continuously appropriated from the Eastern Oregon Timber Severance Tax Fund for use in reimbursing the General Fund for expenses incurred in the collection of taxes imposed under ORS 321.700 to 321.754.

Â Â Â Â Â  (3) A working balance may be retained in the Eastern Oregon Timber Severance Tax Fund for the payment of expenses described in subsection (2) of this section. The balance of the Eastern Oregon Timber Severance Tax Fund, as of May 1 of each calendar year, shall be distributed as follows:

Â Â Â Â Â  (a) 60.5 percent to the State School Fund established under ORS 327.008. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (b) 4.5 percent to the Community College Support Fund established under ORS 341.620. A distribution made under this paragraph shall be made on or before May 15 of the year.

Â Â Â Â Â  (c) 35 percent to the Department of Revenue for further distribution to the counties of this state that are located in eastern
Oregon
. Moneys distributed to the department under this paragraph are continuously appropriated to the department for the purpose of making the payments to counties described in this paragraph. A distribution to the department made under this paragraph shall be made on or before August 15 of the year. Each countyÂs share of the distribution made under this paragraph shall equal the proportion of the assessed value of all small tract forestland in eastern
Oregon
that is located in that county. A distribution made by the department to a county under this paragraph shall be deposited in the county general fund. [2003 c.454 Â§14]

Â Â Â Â Â  Note: Sections 17 and 18, chapter 454, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 17. (1) The Department of Revenue shall study the taxation of timber harvested from small tract forestland for the period January 1, 2004, through December 31, 2008, and the indexing of severance tax rates during that period to ensure that the indexed severance tax rates accurately reflect the proportion of each forestland land class that is qualified as small tract forestland.

Â Â Â Â Â  (2) The department shall report the results of its study to those committees of the Seventy-fifth Legislative Assembly having jurisdiction over revenue and tax matters. The report must be made on or before February 1, 2009. [2003 c.454 Â§17]

Â Â Â Â Â  Sec. 18. (1) The Department of Revenue shall take appropriate action to inform owners of
Oregon
forestland of 5,000 acres or less of the availability and effects of qualification in the small tract forestland tax option program established under sections 1 to 14 of this 2003 Act [321.700 to 321.754].

Â Â Â Â Â  (2) This section is repealed June 30, 2008. [2003 c.454 Â§18]

Â Â Â Â Â  321.755 [1961 c.714 Â§12; 1963 c.576 Â§40; repealed by 1979 c.553 Â§11]

Â Â Â Â Â  321.760 [1961 c.714 Â§10; 1969 c.326 Â§4; 1971 c.684 Â§4; 1975 c.617 Â§7; 1977 c.892 Â§44; 1977 c.893 Â§10a; 1979 c.350 Â§16; 1979 c.553 Â§5a; 1981 c.419 Â§8; 1981 c.791 Â§11; 1983 c.745 Â§2; 1985 c.157 Â§1; 1991 c.459 Â§311; 1991 c.854 Â§4; 1993 c.801 Â§42; 1995 c.79 Â§177; 1997 c.586 Â§8; 1999 c.314 Â§69; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.761 [1991 c.459 Â§311b; repealed by 1991 c.459 Â§311b(2)]

Â Â Â Â Â  321.763 [2001 c.816 Â§7; 2003 c.454 Â§80; 2003 c.621 Â§48a; repealed by 2003 c.454 Â§83 and 2003 c.621 Â§51]

Â Â Â Â Â  321.765 [1961 c.714 Â§13; 1965 c.6 Â§15; 1977 c.870 Â§60; 1977 c.893 Â§13a; 1979 c.553 Â§6; 1991 c.459 Â§312; 1997 c.541 Â§401; repealed by 2003 c.454 Â§81 and 2003 c.621 Â§49]

Â Â Â Â Â  321.770 [1975 c.617 Â§5; repealed by 1977 c.893 Â§19]

Â Â Â Â Â  321.795 [1983 c.543 Â§1; 1991 c.459 Â§313; 1999 c.314 Â§42; renumbered 308A.727 in 1999]

SPECIAL ASSESSMENT OF
EASTERN OREGON
FORESTLAND

Â Â Â Â Â  321.805 Definitions for ORS 321.805 to 321.855. As used in ORS 321.805 to 321.855, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCultured Christmas treesÂ means trees:

Â Â Â Â Â  (a) Grown on lands used exclusively for that purpose, capable of preparation by intensive cultivation methods such as plowing or turning over the soil;

Â Â Â Â Â  (b) Of a marketable species;

Â Â Â Â Â  (c) Managed to produce trees meeting U.S. No. 2 or better standards for Christmas trees as specified by the Agriculture Marketing Services of the United States Department of Agriculture; and

Â Â Â Â Â  (d) Evidencing periodic maintenance practices of shearing for Douglas fir and pine species, weed and brush control, and basal pruning, fertilizing, insect and disease control, stump culture, soil cultivation or irrigation.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (3) ÂEastern OregonÂ means that portion of the state lying east of a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence south along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

Â Â Â Â Â  (4) ÂForestlandÂ means land in eastern
Oregon
that is being held or used for the predominant purpose of growing and harvesting trees of a marketable species and that has been designated as forestland under ORS 321.805 to 321.855 or land in eastern
Oregon
, the highest and best use of which is the growing and harvesting of such trees. Forestland is the land alone. Forestland often contains isolated openings that because of rock outcrops, river wash, swamps, chemical conditions of the soil, brush and other like conditions prevent adequate stocking of such openings for the production of trees of a marketable species. If such openings in their natural state are necessary to hold the surrounding forestland in forest use through sound management practices, the openings are deemed forestland.

Â Â Â Â Â  (5) ÂState ForesterÂ means the State Forester or the authorized representative of the State Forester.

Â Â Â Â Â  (6) ÂSummit of the Cascade MountainsÂ means a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County, thence southerly along the western boundaries of the counties of Wasco, Jefferson, Deschutes and Klamath to the southern boundary of the State of Oregon.

Â Â Â Â Â  (7) ÂTimberÂ means all logs which can be measured in board feet and other forest products as determined by department rule, but does not include western juniper or products from harvested western juniper. [1971 c.654 Â§2; 1977 c.892 Â§46; 1983 c.539 Â§4; 1995 c.79 Â§178; 1997 c.154 Â§53; 1999 c.314 Â§55; 1999 c.1078 Â§45; 2003 c.621 Â§53]

Â Â Â Â Â  321.808 Purposes. The purposes of ORS 321.805 to 321.855 are:

Â Â Â Â Â  (1) To impose with respect to forestland in eastern
Oregon
a special assessment program whereby the assessed value of forestland is determined as prescribed in ORS 321.201 to 321.222.

Â Â Â Â Â  (2) To establish a special assessment program as a means of:

Â Â Â Â Â  (a) Recognizing the findings in ORS 321.817 without discriminating in favor of either eastern or western
Oregon
.

Â Â Â Â Â  (b) Recognizing the long-term nature of the forest crop and fostering the public policy of
Oregon
to encourage the growing and harvesting of timber.

Â Â Â Â Â  (c) Protecting the public welfare by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from private forestland.

Â Â Â Â Â  (d) Promoting the stateÂs policy of encouraging forestry and the restocking of forestland to provide present and future benefits by enhancing the water supply, preventing erosion, providing habitat for wildlife, providing scenic and recreational opportunities and providing for needed products. [Formerly 321.408]

Â Â Â Â Â  321.810 [1971 c.654 Â§3; 1981 c.337 Â§1; 1985 c.759 Â§31; 1991 c.459 Â§314; 1993 c.270 Â§66; 1993 c.653 Â§19; 1993 c.801 Â§35; 1995 c.650 Â§97; 1999 c.21 Â§56; 1999 c.314 Â§70; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.811 [1993 c.801 Â§Â§33a,34; 1997 c.541 Â§404; 1999 c.21 Â§57; 1999 c.314 Â§71; 1999 c.1078 Â§46; 2001 c.816 Â§8; 2001 c.860 Â§7; 2003 c.454 Â§74; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.812 [1999 c.1078 Â§35; 1999 c.1078 Â§40; 2001 c.860 Â§8; 2003 c.454 Â§75; renumbered 321.833 in 2003]

Â Â Â Â Â  321.814 [1999 c.1078 Â§42; 2001 c.816 Â§9; 2001 c.860 Â§11; 2003 c.454 Â§79; 2003 c.621 Â§58; renumbered 321.836 in 2003]

Â Â Â Â Â  321.815 [1971 c.654 Â§4; 1977 c.884 Â§24; 1981 c.804 Â§94; 1983 c.462 Â§9; 1983 c.657 Â§1; 1991 c.459 Â§315; 1993 c.801 Â§35a; 1997 c.541 Â§Â§408,408a; 1999 c.314 Â§93; 1999 c.1078 Â§76; 2003 c.621 Â§59; renumbered 321.839 in 2003]

Â Â Â Â Â  321.816 [1999 c.1078 Â§43; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.817 Legislative findings. It is hereby found that:

Â Â Â Â Â  (1) Multiple taxation through a yearly ad valorem levy on both trees and forestland managed in sustained yield timber operations discourages conservation, private ownership and investment of capital.

Â Â Â Â Â  (2) The interests of the state, its citizens and future citizens are best served by sustained yield practices and tax policies that encourage production of forest resources for commerce, recreation and watersheds, stabilize employment levels, prevent large population shifts and encourage millage of timber products within
Oregon
.

Â Â Â Â Â  (3) Timber on private lands managed on a sustained yield basis should be treated as a crop and not taxed as real property.

Â Â Â Â Â  (4) That portion of our state lying east of the summit of the Cascade Mountains differs greatly in forest tree types, soils, climate, growing conditions and topography from western
Oregon
.

Â Â Â Â Â  (5) Eastern
Oregon
forests predominate in Ponderosa pine and associated species, while western
Oregon
forests predominate in Douglas fir and associated species. [Formerly 321.410]

Â Â Â Â Â  321.820 [1971 c.654 Â§5; 1973 c.296 Â§1; 1977 c.870 Â§53; 1977 c.893 Â§21a; 1983 c.462 Â§10; 1983 c.563 Â§5; 1987 c.158 Â§54; 1991 c.459 Â§316; 1995 c.650 Â§98; 1999 c.314 Â§53; renumbered 321.842 in 2003]

Â Â Â Â Â  321.821 [1991 c.459 Â§316b; repealed by 1991 c.459 Â§316b(2)]

Â Â Â Â Â  321.822 [1993 c.5 Â§6; 1999 c.314 Â§54; renumbered 321.845 in 2003]

Â Â Â Â Â  321.823 [1983 c.462 Â§12; repealed by 2003 c.621 Â§63]

Â Â Â Â Â  321.824 Lands not eligible for special assessment. (1) Lands assessed by the Department of Revenue pursuant to ORS 308.505 to 308.665 or 308.805 to 308.820 may not be assessed under ORS 321.805 to 321.855.

Â Â Â Â Â  (2) Land used exclusively for growing cultured Christmas trees may not be assessed under ORS 321.805 to 321.855.

Â Â Â Â Â  (3) Land that is used to grow hardwood timber, including but not limited to hybrid cottonwood, may not be assessed under ORS 321.805 to 321.855 if:

Â Â Â Â Â  (a) The land is prepared using intensive cultivation methods and is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (b) The timber is of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (c) The timber is harvested on a rotation cycle within 12 years after planting; and

Â Â Â Â Â  (d) The land and timber are subject to intensive agricultural practices such as fertilization, insect and disease control, cultivation and irrigation.

Â Â Â Â Â  (4) Nothing contained in ORS 321.805 to 321.855 shall prevent:

Â Â Â Â Â  (a) The collection of ad valorem property taxes that became a lien against timber prior to July 1, 1962.

Â Â Â Â Â  (b) The collection of taxes, charges or assessments made pursuant to law for protection.

Â Â Â Â Â  (c) The collection of taxes levied under the provisions of ORS 321.005 to 321.185 and 321.560 to 321.600. [Formerly 321.415; 2005 c.94 Â§107]

Â Â Â Â Â  321.825 [1971 c.654 Â§6; 1977 c.893 Â§24; 1979 c.350 Â§17; 1981 c.791 Â§6; 1983 c.462 Â§17; 1991 c.459 Â§317; 1999 c.314 Â§85; renumbered 321.848 in 2003]

Â Â Â Â Â  321.829 Exemption of timber from property taxation. All timber in eastern
Oregon
shall be exempt from ad valorem property taxation. [Formerly 321.420]

Â Â Â Â Â  321.830 [1991 c.714 Â§8; 1997 c.541 Â§409; 1999 c.314 Â§72; 2003 c.621 Â§60; renumbered 321.855 in 2003]

Â Â Â Â Â  321.833 Common ownership minimum acreage requirements; specially assessed value and maximum assessed value of forestland of large landowners. (1)(a) The Department of Revenue shall identify the forestland that is held in common ownership of 5,000 acres or more as of the assessment date for each tax year.

Â Â Â Â Â  (b) Forestland that the department has identified under paragraph (a) of this subsection that, for the previous tax year, was subject to small tract forestland assessment shall be disqualified from any small tract forestland assessment and shall be subject to special assessment as provided in this section as of the first tax year the forestland is held in common ownership of 5,000 acres or more.

Â Â Â Â Â  (c) For purposes of this subsection, ÂforestlandÂ includes land that meets the definition of forestland under ORS 321.257.

Â Â Â Â Â  (2) Forestland assessed under this section shall have a specially assessed value per acre equal to the value certified to the county assessor for the tax year under ORS 321.216.

Â Â Â Â Â  (3) Forestland assessed under this section shall have a maximum assessed value per acre equal to 103 percent of the forestland assessed value per acre for the preceding tax year or 100 percent of the forestland maximum assessed value per acre for the preceding tax year, whichever is greater.

Â Â Â Â Â  (4)(a) The assessor shall compute the assessed value of forestland by multiplying the acreage of the forestland by the lesser of:

Â Â Â Â Â  (A) The specially assessed value per acre; or

Â Â Â Â Â  (B) The maximum assessed value per acre.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the forestland shall be assessed as provided in ORS 308.232 if the real market value of the forestland is less than the value established under paragraph (a) of this subsection.

Â Â Â Â Â  (5) For purposes of this section:

Â Â Â Â Â  (a) The department shall certify to the county assessor of a county in which forestland identified in subsection (1) of this section is located a list of the property tax accounts containing forestland so identified.

Â Â Â Â Â  (b) Forestland shall be considered to be in common ownership if the forestland is owned by the person directly or is owned by a corporation, partnership, association or other entity in which the person owns a majority interest.

Â Â Â Â Â  (c) Additional taxes may not be imposed as a result of a disqualification under subsection (1) of this section.

Â Â Â Â Â  (d) The notification requirements and other procedures that the county assessor must follow in disqualifying forestland do not apply to a disqualification occurring under subsection (1) of this section.

Â Â Â Â Â  (e) The department shall notify the county assessor of forestland identified under subsection (1)(a) of this section that is located in that county. [Formerly 321.812]

Â Â Â Â Â  321.836 [Formerly 321.814; repealed by 2003 c.621 Â§65]

Â Â Â Â Â  321.839 Application for forestland designation; special filing date for change in highest and best use; contents; approval. (1) An owner of land desiring that it be designated as forestland for purposes of ORS 321.805 to 321.855 shall make application to the county assessor on or before April 1 of the assessment year for which special assessment as forestland is first desired, and the owner may also do so within 30 days of receipt of notice of its assessment as omitted property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an owner of land may apply to the county assessor by December 15 to have the land designated as forestland for the assessment year if:

Â Â Â Â Â  (a) For the prior assessment year the land had been forestland by reason of the land being highest and best use forestland; and

Â Â Â Â Â  (b) For the current assessment year the land is being assessed at a value reflecting a use other than highest and best use forestland.

Â Â Â Â Â  (3) The application shall be made upon forms prepared by the Department of Revenue and supplied by the county assessor, and shall include the following:

Â Â Â Â Â  (a) A description of all land the applicant desires to be designated as forestland.

Â Â Â Â Â  (b) Date of acquisition.

Â Â Â Â Â  (c) Whether the land is being held or used for the predominant purpose of growing and harvesting trees of marketable species.

Â Â Â Â Â  (d) Whether there is a forest management plan for it.

Â Â Â Â Â  (e) If so, whether the plan is being implemented, and the nature and extent of implementation.

Â Â Â Â Â  (f) Whether the land is being held or used for the predominant purpose of grazing or raising of livestock.

Â Â Â Â Â  (g) Whether the land has been platted under ORS chapter 92.

Â Â Â Â Â  (h) Whether a permit has been granted for harvesting for excepted purposes under the Oregon Forest Practices Act.

Â Â Â Â Â  (i) Whether the land is timberland subject to ORS chapter 477, and if it is not, the reasons therefor.

Â Â Â Â Â  (j) Whether the land, or any of it, is subject to a lease or option which permits it to be used for any purpose other than the growing and harvesting of trees.

Â Â Â Â Â  (k) A summary of past experience and activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (L) A summary of current and continuing activity of the applicant in growing and harvesting trees.

Â Â Â Â Â  (m) A statement that the applicant is aware of the potential tax liability involved when the land ceases to be designated as forestland.

Â Â Â Â Â  (n) An affirmation that the statements contained in the application are true.

Â Â Â Â Â  (4) The county assessor shall approve an application for forestland designation if the assessor finds that the land is properly classifiable as forestland. The county assessor shall not find land properly classifiable as forestland if the application states the land is not being held or used for the predominant purpose of growing and harvesting trees of marketable species. Otherwise, the determination whether the land is properly classifiable as forestland shall be made with due regard to all relevant evidence and without any one or more items of evidence necessarily being determinative.

Â Â Â Â Â  (5) The application shall be considered to have been approved unless, within three months of the date such application was delivered to the assessor or prior to August 15, whichever is later, the assessor shall notify the applicant in writing of the extent to which the application is denied. [Formerly 321.815]

Â Â Â Â Â  321.842 Removal of forestland designation; appeal; requalification. (1)(a) When land has once been designated as forestland as a result of an application being filed therefor it shall be valued as such until the county assessor removes the forestland designation under paragraph (b) of this subsection.

Â Â Â Â Â  (b) The county assessor shall remove the forestland designation upon:

Â Â Â Â Â  (A) Notification by the taxpayer to the assessor to remove the designation;

Â Â Â Â Â  (B)
Sale
or transfer to an ownership making it exempt from ad valorem property taxation;

Â Â Â Â Â  (C) Discovery by the assessor that the land is no longer forestland; or

Â Â Â Â Â  (D) The act of recording a subdivision plat under ORS chapter 92.

Â Â Â Â Â  (2) A taxpayer whose application filed under ORS 321.839 has been denied in whole or in part, or a taxpayer whose forestland has had the designation thereof removed in whole or in part, may appeal to the Oregon Tax Court within the time and in the manner provided in ORS 305.404 to 305.560.

Â Â Â Â Â  (3) If, under subsection (1)(b)(D) of this section, the county assessor removes the forestland designation upon the act of recording a subdivision plat, the land, or a part of the land, may be requalified for forestland designation upon:

Â Â Â Â Â  (a) Payment of all additional tax and interest that remains due and owing with respect to the land;

Â Â Â Â Â  (b) Submission by the owner of an application for designation as forestland as provided in this section;

Â Â Â Â Â  (c) Meeting all of the qualifications for designation as forestland as provided in ORS 321.805 to 321.855; and

Â Â Â Â Â  (d) Meeting the requirements, if any, of applicable local government zoning ordinances with regard to minimum lot or parcel acreage for forest use. [Formerly 321.820]

Â Â Â Â Â  321.845 Disqualification of land no longer forestland to occur only if assessor mails notice before August 15. (1) Notwithstanding ORS 308.210, 311.405 or 311.410 but subject to subsection (2) of this section, removal under ORS 321.842 (1)(b)(C) by the county assessor of land from designation as forestland for the reason that the land is no longer forestland shall occur as of the January 1 assessment date of the tax year in which the county assessor discovers that the land is no longer forestland.

Â Â Â Â Â  (2) This section shall apply only if notice of removal is mailed by the county assessor prior to August 15 of the tax year for which the removal of the land is asserted. [Formerly 321.822]

Â Â Â Â Â  321.848 Disqualification. ORS 308A.700 to 308A.733 apply whenever land designated as forestland as a result of an application being filed therefor under ORS 321.805 to 321.855 thereafter becomes disqualified. [Formerly 321.825]

Â Â Â Â Â  321.855 Land used to grow certain hardwood to be assessed as farm use land; application required for unzoned land. (1) Land described in ORS 321.824 (3) (relating to hardwood timberland, including hybrid cottonwood timberland) shall be assessed as farm use land under ORS 308A.050 to 308A.128.

Â Â Â Â Â  (2)(a) If land is or becomes land described under ORS 321.824 (3) and the land is not located within an exclusive farm use zone, the owner shall make application for special valuation in the manner provided under ORS 308A.077, as follows:

Â Â Â Â Â  (A) If the change in use takes place on or after July 1, the owner shall file the application on or before April 1 of the following tax year.

Â Â Â Â Â  (B) If the change in use takes place prior to July 1, the owner shall file the application on or before August 1 of the tax year.

Â Â Â Â Â  (b) If an application is filed as provided under this subsection, the owner shall have seven years beginning with the first year of classification to meet the income requirements of ORS 308A.071 and need not meet the two-year farm use requirements of ORS 308A.068. [Formerly 321.830]

Â Â Â Â Â  321.950 [1979 c.454 Â§4; 1982 s.s.1 c.16 Â§16; 1987 c.551 Â§6; 1991 c.459 Â§318; 1993 c.653 Â§Â§20,20a; 1999 c.1078 Â§64; repealed by 2003 c.621 Â§22b]

Â Â Â Â Â  321.955 [Formerly 308.309; 1965 c.412 Â§1; 1971 c.272 Â§1; 1975 c.636 Â§2; repealed by 1977 c.892 Â§51]

Â Â Â Â Â  321.960 [1975 c.617 Â§4; 1977 c.892 Â§47; 1979 c.553 Â§7; 1981 c.419 Â§1; 1981 c.791 Â§9; 1985 c.607 Â§3; 1991 c.459 Â§319; 1993 c.270 Â§66a; 1997 c.586 Â§9; repealed by 1999 c.314 Â§94]

Â Â Â Â Â  321.970 [1983 c.773 Â§4; 1985 c.607 Â§4; 1989 c.904 Â§33; 1991 c.459 Â§320; 1997 c.217 Â§1; repealed by 1999 c.314 Â§94]

PENALTY

Â Â Â Â Â  321.990 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  321.991 Penalty. Violation of any provision of ORS 321.005 to 321.185 and 321.560 to 321.600 is punishable, upon conviction, by a fine not exceeding $1,000 or by imprisonment in the county jail for not exceeding one year, or by both. [1953 c.375 Â§35; subsections (2) and (3) formerly 528.990; subsection (4) enacted as 1961 c.659 Â§9; subsection (5) enacted as 1961 c.714 Â§15; subsections (6) and (7) formerly part of 308.990; 1977 c.892 Â§50; 2003 c.454 Â§116; 2003 c.621 Â§101]

_______________

CHAPTER 322

[Reserved for expansion]



Chapter 323

Chapter 323 Â Cigarettes and Tobacco Products

2007 EDITION

CIGARETTES AND TOBACCO PRODUCTS

REVENUE AND TAXATION

CIGARETTE TAX

(General Provisions)

323.005Â Â Â Â  Short title; construction

323.010Â Â Â Â  Definitions for ORS 323.005 to 323.482

323.015Â Â Â Â  ÂDistribution,Â ÂdistributorÂ and Âdistributor engaged in business in this stateÂ defined

(Imposition of Tax)

323.030Â Â Â Â  Tax imposed; rate; exclusiveness; only one distribution taxed

323.031Â Â Â Â  Additional tax imposed; rate

323.035Â Â Â Â  Distributions by manufacturers to licensed distributors exempted

323.040Â Â Â Â  Sales to common carriers in interstate or foreign passenger service exempted; tax on carriers

323.050Â Â Â Â  Storage in bonded warehouses exempted

323.055Â Â Â Â  Sales to federal installations and veteransÂ institutions exempted

323.060Â Â Â Â  Consumer exemption; payment of tax in certain cases

323.065Â Â Â Â  Claim for exemption

323.068Â Â Â Â  Prepayment of tax

323.075Â Â Â Â  Distributor to collect tax on certain sales

323.080Â Â Â Â  ManufacturersÂ agreements for prepayment

323.085Â Â Â Â  Presumptions regarding distribution and prepayment of tax

(License and Bond)

323.105Â Â Â Â  DistributorÂs license

323.106Â Â Â Â  Certification of intent to comply with reporting, recordkeeping and directory participation requirements

323.107Â Â Â Â  WholesalerÂs license

323.110Â Â Â Â  Security required for licensing; conditions of bond

323.115Â Â Â Â  Provision for withdrawal of surety

323.120Â Â Â Â  Form of security

323.125Â Â Â Â  Liquidation of security to pay delinquency

323.130Â Â Â Â  Issuance and display of license; circumstances for not issuing license; appeal

323.140Â Â Â Â  Cancellation, revocation or suspension of license; appeal

(Tax Stamps)

323.160Â Â Â Â  Tax stamps; rules

323.165Â Â Â Â
Sale
of stamps

323.170Â Â Â Â  Payment for stamps; distributor compensation

323.175Â Â Â Â  Application for credit purchases of stamps

323.180Â Â Â Â  Authorization of agent; revocation

323.185Â Â Â Â  Date when payment for credit purchases due; extension

323.190Â Â Â Â  Suspension of credit

323.195Â Â Â Â  Penalty for nonpayment of credit purchase; interest

(Administration)

323.205Â Â Â Â  ManufacturersÂ reports

323.211Â Â Â Â  Posting of certain information on vending machines required; seizure for failure to comply

323.215Â Â Â Â  Records of vending machine operators

323.220Â Â Â Â  Maintenance and preservation of records

323.225Â Â Â Â  TransportersÂ permits and records

323.230Â Â Â Â  Examination of records by department; supplemental reports; rules

323.235Â Â Â Â  Subpoenas; enforcement

323.240Â Â Â Â  Search warrants; seizure and forfeiture

323.245Â Â Â Â  Forfeiture of cigarettes and other objects; sale or redemption of other objects

323.248Â Â Â Â  Seizure and forfeiture of contraband cigarettes; appeal

323.250Â Â Â Â  Exchanges of information with other governmental units

323.255Â Â Â Â  Rewards for information

(Collections and Refunds)

323.305Â Â Â Â  Determination of amounts unpaid

323.318Â Â Â Â  Refund when increase in cigarette tax is not continued

323.320Â Â Â Â  Refunds for unused stamps and for unsalable or destroyed cigarettes; interest; rules

323.325Â Â Â Â  Limitation period on claim for refund

323.330Â Â Â Â  Interest on certain refunds

323.335Â Â Â Â  Date when payment or prepayment of tax is due

323.340Â Â Â Â  Reporting requirements for distributors

323.343Â Â Â Â  Report by persons with cigarette activity; forms

323.355Â Â Â Â  Report of sales on common carriers in interstate or foreign passenger service

323.360Â Â Â Â  Report by consumers

323.365Â Â Â Â  Extension of time for reports and payment of tax; interest

323.381Â Â Â Â  Failure to pay tax or timely file report

323.385Â Â Â Â  Jeopardy determinations

323.390Â Â Â Â  Collection of unsecured, unpaid tax after deficiency or jeopardy determination; collection charge; warrants

323.391Â Â Â Â  Withholding warrant procedures; application for collection of unpaid cigarette taxes

323.401Â Â Â Â  Refund agreement with governing body of Indian reservation; appropriation for refunds

323.403Â Â Â Â  Application of other statutes

323.406Â Â Â Â  Disclosure of license information

(Appeals)

323.416Â Â Â Â  Appeals to Tax Court

323.420Â Â Â Â  Venue; department certificate as evidence

(Enforcement)

323.435Â Â Â Â  Actions by Attorney General; limitation on actions; authority

323.440Â Â Â Â  Department to enforce ORS 323.005 to 323.482; rules; personnel

(Distribution of Certain Revenues)

323.455Â Â Â Â  Distribution of certain cigarette tax revenues

323.457Â Â Â Â  Distribution of additional tax proceeds

323.480Â Â Â Â  Civil and criminal penalties for violations of ORS 323.005 to 323.482; forfeiture; appeal

323.482Â Â Â Â  Offense of unlawful distribution of cigarettes; forfeiture; injunctive relief

TOBACCO PRODUCTS TAX

323.500Â Â Â Â  Definitions for ORS 323.500 to 323.645

323.505Â Â Â Â  Tax imposed on distribution; rate

323.510Â Â Â Â  Dates for payment of tax; returns; extension

323.515Â Â Â Â  Exemption for tobacco products not subject to taxation by state

323.520Â Â Â Â  Application for distributor license

323.525Â Â Â Â  Security; amount

323.530Â Â Â Â  Issuance of license; display; appeal of license denial

323.535Â Â Â Â  Cancellation, suspension or revocation of license; appeal

323.538Â Â Â Â  Wholesale sales invoices; requirements; presumptions; penalty

323.540Â Â Â Â  Records; contents; retention; examination

323.555Â Â Â Â  Warehouse records; inspection; contents; preservation

323.560Â Â Â Â  Credit of tax for tobacco products shipped out of state or returned to manufacturer

323.565Â Â Â Â  Exemption for sales to common carriers engaged in interstate or foreign passenger service; tax on carriers or persons authorized to sell tobacco products on the facilities of carriers

323.570Â Â Â Â  Transport of untaxed products; permit; bills of lading

323.575Â Â Â Â  Administration and enforcement; rules and procedures

323.585Â Â Â Â  Penalty and interest for failure to pay tax or timely file return

323.595Â Â Â Â  Application of other statutes

323.598Â Â Â Â  Disclosure of license information

323.600Â Â Â Â  Department determination of amount of tax; deficiency determinations; liens

323.605Â Â Â Â  Immediate determination and collection of tax

323.607Â Â Â Â  Time limit for issuing notice of deficiency for substantial reported understatement of gross purchases net of discounts

323.610Â Â Â Â  Warrant to sheriff to levy upon and sell property of delinquent taxpayer; recording; execution; agents; remedies for warrant returned not satisfied

323.612Â Â Â Â  Seizure and forfeiture of contraband tobacco products; appeal

323.615Â Â Â Â  Refund agreement with governing body of Indian reservation; appropriation for refunds

323.618Â Â Â Â  Venue; department certificate as evidence

323.619Â Â Â Â  Actions by Attorney General; limitation on actions; authority

323.620Â Â Â Â  Remedies cumulative

323.623Â Â Â Â  Appeals

323.625Â Â Â Â  Disposition of moneys

323.630Â Â Â Â  Civil and criminal penalties for violations of ORS 323.500 to 323.645

323.632Â Â Â Â  Offense of unlawful distribution of tobacco products; forfeiture

323.635Â Â Â Â  Penalties in ORS 323.630 and 323.632 additional to other penalties

323.640Â Â Â Â  Tax on distributors in lieu of all other state, county or municipal taxes on sale or use of tobacco

323.645Â Â Â Â  Short title

TOBACCO DELIVERY SALES

323.700Â Â Â Â  Definitions for ORS 323.700 to 323.730

323.703Â Â Â Â  Delivery sales to persons under legal minimum purchase age prohibited

323.706Â Â Â Â  Requirements for persons accepting delivery sale purchase orders

323.709Â Â Â Â  Requirements for persons mailing or shipping tobacco in delivery sales

323.712Â Â Â Â  DistributorsÂ licenses

323.715Â Â Â Â  Notice requirements for delivery sales

323.718Â Â Â Â  Requirements for mailing or shipping delivery sale orders

323.721Â Â Â Â  Delivery sales reporting requirements

323.724Â Â Â Â  Delivery sales of untaxed cigarettes or tobacco products prohibited

323.727Â Â Â Â  Penalties for violating ORS 323.700 to 323.730; seizure and forfeiture

323.730Â Â Â Â  Persons who may bring actions

MASTER SETTLEMENT AGREEMENT

323.800Â Â Â Â  Definitions for ORS 323.800 to 323.806

323.803Â Â Â Â  Findings and purpose

323.806Â Â Â Â  Required actions by manufacturers

FEDERAL CIGARETTE LABELING AND ADVERTISING ACT ENFORCEMENT

323.850Â Â Â Â  Legislative findings

323.853Â Â Â Â  Definitions for ORS 323.850 to 323.862

323.856Â Â Â Â  Tax stamps prohibited on cigarette packages not meeting federal requirements

323.859Â Â Â Â  Notice; effect of failure to receive notice

323.862Â Â Â Â  Disclosure of information

323.865Â Â Â Â  Rulemaking authority

CIGARETTE TAX

(General Provisions)

Â Â Â Â Â  323.005 Short title; construction. (1) ORS 323.005 to 323.482 may be cited as the Cigarette Tax Act.

Â Â Â Â Â  (2) Except where the context otherwise requires, the definitions given in ORS 323.005 to 323.482 govern its construction. [1965 c.525 Â§Â§1,2]

Â Â Â Â Â  323.010 Definitions for ORS 323.005 to 323.482. As used in ORS 323.005 to 323.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

Â Â Â Â Â  (a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂCigarette activity in this stateÂ:

Â Â Â Â Â  (a) Means importing, storing or manufacturing cigarettes in this state, or exporting cigarettes out of this state, in order to sell the cigarettes either within or outside this state.

Â Â Â Â Â  (b) Does not include importing, storing, manufacturing or exporting of cigarettes that are to be consumed by the person doing the importing, storing, manufacturing or exporting.

Â Â Â Â Â  (3) ÂContraband cigarettesÂ means cigarettes or packages of cigarettes:

Â Â Â Â Â  (a) That do not comply with the requirements of ORS 323.005 to 323.482 or 323.856 or the cigarette tax laws of another state or the federal government;

Â Â Â Â Â  (b) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws; or

Â Â Â Â Â  (c) That have been sold, offered for sale or possessed for sale in this state in violation of ORS 180.440.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (5) ÂDealerÂ includes every person, other than a manufacturer or a person holding a distributorÂs license, who engages in this state in the sale of cigarettes.

Â Â Â Â Â  (6) ÂExportingÂ means the act of carrying or conveying goods from a point of manufacture or storage in this state to a location outside this state and may be further defined by the department by rule.

Â Â Â Â Â  (7) ÂImportingÂ means the act of bringing goods to a point of storage in this state from a location outside this state and may be further defined by the department by rule.

Â Â Â Â Â  (8) ÂIn this stateÂ means within the exterior limits of the State of
Oregon
and includes all territory within these limits owned by or ceded to the
United States of America
.

Â Â Â Â Â  (9) ÂManufacturerÂ means any person who makes, manufactures or fabricates cigarettes for sale.

Â Â Â Â Â  (10) ÂPackageÂ means the individual package, box or other container in which retail sales or gifts of cigarettes are normally made or intended to be made.

Â Â Â Â Â  (11) ÂPersonÂ includes any individual, firm, copartnership, joint venture, association, social club, fraternal organization, corporation, estate, trust, receiver, trustee, syndicate, this state, any county, municipality, district or other political subdivision of the state, or any other group or combination acting as a unit.

Â Â Â Â Â  (12) Â
Sale
Â includes any transfer of title or possession for a consideration, exchange or barter, in any manner or by any means whatsoever, but does not include the sale of cigarettes by a manufacturer to a distributor.

Â Â Â Â Â  (13) ÂTaxpayerÂ means a distributor or other person required to pay a tax under ORS 323.005 to 323.482, and includes a distributor required to prepay a tax under ORS 323.068.

Â Â Â Â Â  (14) ÂTransporterÂ means any person importing or transporting into this state, or transporting in this state, cigarettes obtained from a source located outside this state, or from any person not licensed as a distributor under ORS 323.005 to 323.482. It does not include a licensed distributor, a common carrier to whom is issued a certificate or permit by the United States Surface Transportation Board to carry commodities in interstate commerce, or to a carrier of federal tax-free cigarettes in bond, or any person transporting no more than 199 cigarettes at any one time.

Â Â Â Â Â  (15) ÂUntaxed cigaretteÂ means any cigarette that has not yet been distributed in such manner as to result in a tax liability under ORS 323.005 to 323.482.

Â Â Â Â Â  (16) ÂUse or consumptionÂ includes the exercise of any right or power over cigarettes incident to the ownership thereof, other than the sale of the cigarettes or the keeping or retention thereof for the purpose of sale.

Â Â Â Â Â  (17) ÂWholesalerÂ means any dealer who engages in the sale of cigarettes to any other dealer for purposes other than use or consumption. [1965 c.525 Â§Â§3,4,5,9,10,12,13,14,15,16,17; subsection (12) enacted as 1967 c.193 Â§2; 2001 c.5 Â§1; 2003 c.804 Â§Â§1,1a]

Â Â Â Â Â  323.015 ÂDistribution,Â ÂdistributorÂ and Âdistributor engaged in business in this stateÂ defined. As used in ORS 323.005 to 323.482, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistributionÂ includes:

Â Â Â Â Â  (a) The sale in this state of untaxed cigarettes.

Â Â Â Â Â  (b) The use or consumption in this state of untaxed cigarettes.

Â Â Â Â Â  (c) The receipt or retention in this state of untaxed cigarettes at a place of business where cigarettes are customarily sold or offered for sale to consumers.

Â Â Â Â Â  (d) The placing of cigarettes in vending machines in this state.

Â Â Â Â Â  (e) The use or consumption by the first person in possession in this state of untaxed cigarettes transported to the state in quantities of more than 199 in a single shipment.

Â Â Â Â Â  (f) Donations of sample cigarettes or gift cartons by the manufacturers of the cigarettes, except sample packages containing not more than five cigarettes and labeled as Âsample,Â Ânot for saleÂ or with similar wording.

Â Â Â Â Â  (g) The possession in this state of untaxed cigarettes that were transported to this state in quantities of more than 199, unless the person in possession of the untaxed cigarettes is in possession of the untaxed cigarettes in order to transport the cigarettes to a location outside this state.

Â Â Â Â Â  (2) ÂDistributorÂ includes:

Â Â Â Â Â  (a) Any person who distributes cigarettes.

Â Â Â Â Â  (b) Any person who sells or accepts orders for cigarettes that are to be transported from a point outside this state to a consumer within this state.

Â Â Â Â Â  (c) Notwithstanding the provisions of ORS 323.010 (5), any dealer who serves as the dealerÂs own distributor or who buys directly from a manufacturer for resale in this state shall be deemed to be both a distributor and a dealer under ORS 323.005 to 323.482.

Â Â Â Â Â  (3) ÂDistributor engaged in business in this stateÂ includes any of the following:

Â Â Â Â Â  (a) Any distributor maintaining, occupying or using, permanently or temporarily, directly or indirectly, or through a subsidiary or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place or any other place of business.

Â Â Â Â Â  (b) A distributor having a representative, agent, salesperson, canvasser or solicitor operating in this state under the authority of the distributor or its subsidiary for the purpose of selling, delivering, or the taking of orders for cigarettes. [1965 c.525 Â§Â§6,7,8; 2001 c.5 Â§2; 2003 c.804 Â§2]

(Imposition of Tax)

Â Â Â Â Â  323.030 Tax imposed; rate; exclusiveness; only one distribution taxed. (1) Every distributor shall pay a tax upon distributions of cigarettes at the rate of 29 mills for the distribution of each cigarette in this state.

Â Â Â Â Â  (2) The taxes imposed by ORS 323.005 to 323.482 are in lieu of all other state, county or municipal taxes on the sale or use of cigarettes.

Â Â Â Â Â  (3) Any cigarette with respect to which a tax has been prepaid under ORS 323.068 or has otherwise once been imposed under ORS 323.005 to 323.482 is not subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482. [1965 c.525 Â§Â§18,30; 1971 c.535 Â§1; 1985 c.816 Â§1; 1989 c.866 Â§1; 1997 c.2 Â§1; 2003 c.804 Â§4]

Â Â Â Â Â  323.031 Additional tax imposed; rate. (1) Notwithstanding ORS 323.030 (2) and in addition to and not in lieu of any other tax, every distributor shall pay a tax upon distributions of cigarettes at the rate of 30 mills for the distribution of each cigarette in this state.

Â Â Â Â Â  (2) Any cigarette for which a tax has once been imposed under ORS 323.005 to 323.482 may not be subject upon a subsequent distribution to the taxes imposed by ORS 323.005 to 323.482. [2002 s.s.3 c.2 Â§2(1),(2); 2003 c.804 Â§Â§5c(1),(2),5e(1),(2)]

Â Â Â Â Â  323.035 Distributions by manufacturers to licensed distributors exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to distributions of cigarettes by the manufacturer to a licensed distributor. [1965 c.525 Â§19; 2003 c.804 Â§6]

Â Â Â Â Â  323.040 Sales to common carriers in interstate or foreign passenger service exempted; tax on carriers. The taxes imposed by ORS 323.005 to 323.482 do not apply to the sale of cigarettes by a distributor to a common carrier engaged in interstate or foreign passenger service or to a person authorized to sell cigarettes on the facilities of the carrier. Whenever cigarettes are sold by distributors to common carriers engaged in interstate or foreign passenger service for use or sale on facilities of the carriers, or to persons authorized to sell cigarettes on those facilities, the tax imposed by this section may not be levied with respect to sales of the cigarettes by the distributors, but a tax is hereby levied upon the carriers or upon the persons authorized to sell cigarettes on the facilities of the carriers, as the case may be, for the privilege of making these sales in Oregon at the same rate that is imposed upon the distribution of cigarettes in this state for each cigarette sold. The common carriers and authorized persons shall pay the tax imposed by this section and file reports with the Department of Revenue as provided in ORS 323.355. [1965 c.525 Â§20; 1985 c.78 Â§1; 2003 c.804 Â§7]

Â Â Â Â Â  323.045 [1965 c.525 Â§23; repealed by 1999 c.602 Â§1]

Â Â Â Â Â  323.050 Storage in bonded warehouses exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to cigarettes stored in a bonded warehouse and that are nontax paid under the provisions of chapter 52 of the Internal Revenue Act of 1954, as amended. [1965 c.525 Â§22; 2003 c.804 Â§8]

Â Â Â Â Â  323.055 Sales to federal installations and veteransÂ institutions exempted. The taxes imposed by ORS 323.005 to 323.482 do not apply to:

Â Â Â Â Â  (1) The sale of cigarettes to United States Army, Air Force, Navy, Marine Corps, or Coast Guard exchanges and commissaries and Navy or Coast Guard shipsÂ stores, the United States Department of Veterans Affairs, shipsÂ stores maintained under federal bond, or to any person that by virtue of the Constitution or statutes of the United States cannot be made the subject of taxation by this state.

Â Â Â Â Â  (2) The sale or gift of federally tax-free cigarettes when the cigarettes are delivered directly from the manufacturer under Internal Revenue bond to a veteransÂ home or a hospital or domiciliary facility of the United States Department of Veterans Affairs for gratuitous issue to veterans receiving hospitalization or domiciliary care. The tax may not be imposed with respect to the use or consumption of these cigarettes by the institution or by the veteran patients or domiciliaries. [1965 c.525 Â§Â§21,24; 1991 c.67 Â§79; 2003 c.804 Â§9]

Â Â Â Â Â  323.060 Consumer exemption; payment of tax in certain cases. (1) The taxes imposed by ORS 323.005 to 323.482 do not apply to the use or consumption of untaxed cigarettes transported to this state in a single lot or shipment of not more than 199 cigarettes, or of not more than 199 untaxed cigarettes obtained at one time from any of the instrumentalities listed in ORS 323.055 (1).

Â Â Â Â Â  (2) Any taxes resulting from a distribution of cigarettes for personal use or consumption in a quantity of more than 199 cigarettes shall be paid by the user or consumer. [1965 c.525 Â§25; 2003 c.804 Â§10]

Â Â Â Â Â  323.065 Claim for exemption. Any claim for exemption from tax under ORS 323.005 to 323.482 shall be made to the Department of Revenue in the manner the department prescribes. [1965 c.525 Â§29; 2003 c.804 Â§11]

Â Â Â Â Â  323.068 Prepayment of tax. Every distributor who sells or possesses for sale unstamped cigarettes in this state shall prepay all taxes imposed under ORS 323.005 to 323.482 prior to the sale of the cigarettes to any person in Oregon by purchasing cigarette tax stamps sold pursuant to ORS 323.005 to 323.482 and affixing those stamps to the unstamped packages of cigarettes. [2003 c.804 Â§3]

Â Â Â Â Â  323.070 [1965 c.525 Â§26; repealed by 1971 c.416 Â§3]

Â Â Â Â Â  323.075 Distributor to collect tax on certain sales. Every distributor engaged in business in this state and selling or accepting orders for cigarettes with respect to the sale of which the taxes imposed by ORS 323.005 to 323.482 are inapplicable shall, at the time of making the sale or accepting the order or, if the purchaser is not then obligated to pay the taxes with respect to the distribution of the cigarettes, at the time the purchaser becomes so obligated, collect the tax from the purchaser, if the purchaser is other than a licensed distributor, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the Department of Revenue. [1965 c.525 Â§27; 1981 c.797 Â§8]

Â Â Â Â Â  323.080 ManufacturersÂ agreements for prepayment. Manufacturers may enter into agreements with the Department of Revenue for the prepayment of the tax on nonexempt cigarettes given away for advertising and any other purpose. [1965 c.525 Â§32]

Â Â Â Â Â  323.085 Presumptions regarding distribution and prepayment of tax. (1) Unless the contrary is established, it shall be presumed that all cigarettes acquired by a distributor are untaxed cigarettes, and that all cigarettes manufactured in this state or transported to this state, and no longer in the possession of the distributor, have been distributed.

Â Â Â Â Â  (2) All taxes paid pursuant to the provisions of ORS 323.005 to 323.482 are intended to be direct taxes on the retail consumer for which required prepayment, through the purchase and affixation of tax stamps, is only to achieve convenience and facility in the collection and administration of the tax. When the tax is paid by any person other than the retail consumer, the payment shall be considered an advance payment to be added to the price of the cigarette and recovered from the retail consumer. Except for a person selling cigarettes through a vending machine or machines, any person selling cigarettes at retail shall state or separately display in the retail premises a notice of the amount of the tax included in the selling price and charged or payable pursuant to ORS 323.005 to 323.482. The provisions of this subsection do not affect the method of prepayment of the tax as provided by ORS 323.005 to 323.482. [1965 c.525 Â§Â§28,31; 2003 c.804 Â§12]

Â Â Â Â Â  323.086 [1989 c.866 Â§3; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.087 [1989 c.866 Â§4; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.089 [1989 c.866 Â§5; repealed by 1995 c.79 Â§179]

Â Â Â Â Â  323.091 [1989 c.866 Â§6; repealed by 1995 c.79 Â§179]

(License and Bond)

Â Â Â Â Â  323.105 DistributorÂs license. (1) Any person engaging or seeking to engage in the sale of cigarettes as a distributor shall file an application for a distributorÂs license with the Department of Revenue. The application shall be on a form prescribed by the department.

Â Â Â Â Â  (2) A distributor shall apply for and obtain a license for each place of business at which the distributor engages in the business of distributing cigarettes. A fee may not be charged for the license. For the purposes of this section, a vending machine in and of itself is not a place of business.

Â Â Â Â Â  (3) A person may not engage in the business of distributing cigarettes to other persons in this state without a license. [1965 c.525 Â§34; 2003 c.804 Â§13]

Â Â Â Â Â  323.106 Certification of intent to comply with reporting, recordkeeping and directory participation requirements. A person who files an application for a distributorÂs license under ORS 323.105 shall include with the application a written statement certifying that the person will comply with the provisions of ORS 180.435 and 180.440. [2003 c.801 Â§14]

Â Â Â Â Â  323.107 WholesalerÂs license. (1) Any person engaging or seeking to engage in the sale of cigarettes as a wholesaler shall file an application for a wholesalerÂs license with the Department of Revenue. The application shall be on a form prescribed by the department. A person may not engage in business as a wholesaler without a license. A wholesalerÂs license may be canceled, suspended, revoked or reinstated by the department as in the case of a distributorÂs license pursuant to ORS 323.140.

Â Â Â Â Â  (2) A wholesaler is subject to all the requirements of ORS 323.005 to 323.482 imposed upon distributors relating to making, preserving and supplying records necessary to effective administration by the department.

Â Â Â Â Â  (3) A wholesaler is subject to all penalties applicable to a distributor for a violation of the provisions of ORS 323.005 to 323.482. [1967 c.193 Â§3; 1999 c.21 Â§58; 2003 c.804 Â§14]

Â Â Â Â Â  323.110 Security required for licensing; conditions of bond. The Department of Revenue, to insure compliance with ORS 323.005 to 323.482, shall require a licensee or an applicant for a license as distributor to deposit with it such security as the department may determine. The amount of the security shall be fixed by the department but shall not be greater than two times the estimated average monthly liability shown in the monthly reports, determined in such manner as the department deems proper. The amount of the security may be increased or decreased by the department subject to the limitations herein provided. Except as provided in ORS 323.120, the security shall be in the form of a bond or bonds executed by the distributor as principal and by a corporation, authorized to engage in business as a surety company in Oregon under ORS 742.350 to 742.370, as surety, payable to the State of Oregon through its Department of Revenue, conditioned upon the payment of all taxes, penalties and other obligations of the distributor arising under ORS 323.005 to 323.482. [1965 c.525 Â§35; 1995 c.79 Â§180]

Â Â Â Â Â  323.115 Provision for withdrawal of surety. Every bond shall contain a provision substantially to the effect that when the surety exercises its right to withdraw as surety, the withdrawal shall be effective on the first day of the calendar month after receipt of the notice by the Department of Revenue if the notice is received on or before the 15th day of the month, otherwise the withdrawal shall be effective on the first day of the second calendar month after receipt of the notice by the department. [1965 c.525 Â§36]

Â Â Â Â Â  323.120 Form of security. In lieu of a bond or bonds a distributor, under such conditions as the Department of Revenue may prescribe, may deposit with the State Treasurer an amount of lawful money equivalent to the amount of the bond or bonds otherwise required, or the distributor may deposit an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or readily salable bonds or other obligations of the United States, the State of Oregon, or any county of this state of an actual market value of not less than the amount of the bond or bonds otherwise required by ORS 323.005 to 323.482. The State Treasurer shall immediately notify the department as to the time of receipt and the amount of money or value of the irrevocable letter of credit or of bonds received by the State Treasurer. [1965 c.525 Â§37; 1991 c.331 Â§54; 1997 c.631 Â§459]

Â Â Â Â Â  323.125 Liquidation of security to pay delinquency. Upon receipt of a certificate of the Department of Revenue setting forth the amount of a distributorÂs delinquencies, the State Treasurer shall pay to the department the amount so certified from the money deposited with the State Treasurer by the distributor or from the amounts received from the sale of bonds or other obligations deposited with the State Treasurer by the distributor. Securities deposited with the State Treasurer which have a prevailing market price may be sold by the State Treasurer for the purposes of this section at private sale at a price not lower than the prevailing market price thereof. [1965 c.525 Â§38]

Â Â Â Â Â  323.130 Issuance and display of license; circumstances for not issuing license; appeal. (1) Upon receipt of a completed application, the statement required by ORS 323.106 and bonds or other security required by the Department of Revenue under ORS 323.005 to 323.482, the department may issue a distributorÂs license to the applicant. A separate license shall be issued for each place of business of the distributor within the state. A license is valid only for engaging in business as a distributor at the place designated on the license. The license shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until suspended or revoked.

Â Â Â Â Â  (2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS 323.005 to 323.482 or any other state or federal cigarette tax law.

Â Â Â Â Â  (3) Notwithstanding ORS 305.280 or 323.416, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) For purposes of this section, an application to renew a distributorÂs license shall be considered the same as an application for an initial distributorÂs license. [1965 c.525 Â§39; 2003 c.801 Â§17; 2003 c.804 Â§15]

Â Â Â Â Â  323.135 [1965 c.525 Â§40; 1971 c.734 Â§36; 1995 c.650 Â§41; repealed by 2003 c.804 Â§68]

Â Â Â Â Â  323.140 Cancellation, revocation or suspension of license; appeal. (1) The Department of Revenue may cancel, revoke or suspend the license held by a distributor whenever the distributor fails to:

Â Â Â Â Â  (a) Pay any tax or penalty due under ORS chapter 323;

Â Â Â Â Â  (b) Otherwise comply with any provision of ORS chapter 323 or any rule thereunder; or

Â Â Â Â Â  (c) Comply with any other state or federal cigarette tax law.

Â Â Â Â Â  (2) The department may not issue a new license to a distributor whose license has been revoked unless the department is satisfied that the distributor will comply with the provisions of ORS chapter 323 and the rules of the department.

Â Â Â Â Â  (3) If the department decides to refuse to renew a license, or decides to suspend or revoke a license, the distributor may appeal to the tax court.

Â Â Â Â Â  (4) Notwithstanding ORS 305.280 or 323.416, an appeal of a decision of the department under subsection (1) of this section may be made to the magistrate division of the tax court within 30 days of the decision in the manner provided in ORS 305.404 to 305.560. [1965 c.525 Â§41; 1971 c.734 Â§37; 1995 c.650 Â§42; 2003 c.804 Â§17]

Â Â Â Â Â  323.155 [1965 c.525 Â§42; 1999 c.62 Â§1; repealed by 2003 c.804 Â§68]

(Tax Stamps)

Â Â Â Â Â  323.160 Tax stamps; rules. (1) The Department of Revenue shall furnish cigarette tax stamps for sale to distributors required under ORS 323.068 to prepay the taxes imposed under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) Stamps shall be designed according to specifications and denominations prescribed by the department. The department shall prescribe by rule the method and manner in which stamps are to be affixed to packages of cigarettes and may provide for the cancellation of stamps.

Â Â Â Â Â  (3) An appropriate stamp shall be affixed to each package of cigarettes prior to the distribution of the cigarettes. [1965 c.525 Â§Â§43,44; 1999 c.62 Â§2; 2003 c.804 Â§18]

Â Â Â Â Â  323.165
Sale
of stamps. (1) Unaffixed stamps shall not be sold, exchanged or in any manner transferred by a distributor to another person without prior written approval of the Department of Revenue.

Â Â Â Â Â  (2) With the approval of the Oregon Department of Administrative Services, the Department of Revenue may enter into contracts with financial institutions to act as the departmentÂs agents for the sale of stamps and matters relating to the sale of stamps. [1965 c.525 Â§45; 1999 c.62 Â§3]

Â Â Â Â Â  323.170 Payment for stamps; distributor compensation. (1) Stamps shall be sold to a licensed distributor at their denominated values less a sum allowed as compensation to a distributor for services in affixing stamps to packages as required by ORS 323.005 to 323.482. Payment for stamps shall be made at the time of purchase, provided that a licensed distributor, subject to the conditions and provisions of ORS 323.005 to 323.482, may be permitted to defer stamp payments.

Â Â Â Â Â  (2) The compensation to each distributor for each
Oregon
stamp sold during the calendar year shall be $0.004 per stamp.

Â Â Â Â Â  (3) Payment for stamps shall be made in the form required by the Department of Revenue. [1965 c.525 Â§47; 1983 c.683 Â§1; 1999 c.62 Â§4; 2002 s.s.3 c.2 Â§10; 2003 c.804 Â§18a]

Â Â Â Â Â  323.175 Application for credit purchases of stamps. A licensed distributor may apply to the Department of Revenue to fix the maximum amount of deferred-payment purchases of stamps that the distributor may make in any calendar month. Upon receipt of the application and the security deposit required pursuant to ORS 323.110, the department shall fix the maximum amount. The department at any time may designate the sales locations where the distributor may make deferred-payment purchases of stamps and fix the amount of deferred-payment purchases that the distributor may make within each monthly period at the designated sales location. [1965 c.525 Â§48; 1999 c.62 Â§5]

Â Â Â Â Â  323.180 Authorization of agent; revocation. A distributor shall authorize in writing those persons who may order purchases of stamps for the account of the distributor at a location where stamps are sold. The authorization shall continue in effect until written notice of revocation of the authority is delivered at the sales location in a manner prescribed by the Department of Revenue. [1965 c.525 Â§50; 1999 c.62 Â§6]

Â Â Â Â Â  323.185 Date when payment for credit purchases due; extension. (1) Amounts owing for stamps purchased on the deferred-payment basis for a calendar month shall be due and payable on or before the 20th day of the next calendar month. Payments shall be made by a remittance payable to the Department of Revenue.

Â Â Â Â Â  (2) The department for good cause may extend the time for paying any amount owing for stamps purchased on the deferred-payment basis. The extension may not exceed five days. The extension may not be granted unless a request for the extension is filed with the department within or prior to the period for which the extension may be granted. [1965 c.525 Â§Â§49,53; 1999 c.62 Â§7]

Â Â Â Â Â  323.190 Suspension of credit. The Department of Revenue may suspend without prior notice a distributorÂs privilege to purchase stamps on the deferred-payment basis or may reduce the amount of permissible monthly purchases fixed for the distributor, if the distributor fails to pay promptly for stamps when payment is due, if the bond or bonds of the distributor are canceled, become void, impaired, or unenforceable for any reason, or if in the opinion of the department, collection of any amounts unpaid or due from the distributor under ORS 323.005 to 323.482 are jeopardized. [1965 c.525 Â§51; 1999 c.62 Â§8]

Â Â Â Â Â  323.195 Penalty for nonpayment of credit purchase; interest. Any distributor who fails to pay any amount owing to the purchase of stamps within the time required, shall pay a penalty of 10 percent of the amount due in addition to the amount plus interest at the rate established under ORS 305.220 for each month, or fraction thereof, from the date on which the amount became due and payable until the date of payment. [1965 c.525 Â§52; 1982 s.s.1 c.16 Â§17; 1999 c.62 Â§9]

(Administration)

Â Â Â Â Â  323.205 ManufacturersÂ reports. Every manufacturer selling and shipping cigarettes into this state to other than a distributor licensed by this state shall deliver with each sale or consignment of cigarettes a written statement containing the name or trade name of both the seller and the purchaser, the date of delivery, the quantity of cigarettes, and the trade name or brand thereof, and within 10 days shall deliver a duplicate of each such statement to the Department of Revenue. Each cancellation or modification of the written statement and any other information necessary to the reconciliation of accounts shall be filed with the department by the manufacturer at the earliest possible date. [1965 c.525 Â§54]

Â Â Â Â Â  323.210 [1965 c.525 Â§55; repealed by 1971 c.260 Â§1 (323.211 enacted in lieu of 323.210)]

Â Â Â Â Â  323.211 Posting of certain information on vending machines required; seizure for failure to comply. Every distributor and dealer or other person engaging in the sale of cigarettes through the use of one or more vending machines, must affix in a conspicuous place on each machine, a card or decal bearing the name, telephone number, address, and place of business of the operator or owner who regularly places cigarettes in the vending machine. If a person fails to comply with this section the Department of Revenue may seize the vending machine and its contents. [1971 c.260 Â§2 (enacted in lieu of 323.210)]

Â Â Â Â Â  323.215 Records of vending machine operators. Every distributor and dealer or other person engaging in the sale of cigarettes through the use of one or more vending machines shall keep a detailed record of each vending machine operated for the sale of cigarettes, showing the location of the machine and the date of placing the machine on location. [1965 c.525 Â§56]

Â Â Â Â Â  323.220 Maintenance and preservation of records. Any distributor and any person dealing in, transporting or storing cigarettes in this state shall keep, on the premises, receipts, invoices and other pertinent records related to cigarette transactions, transportation or storage, in such form as the Department of Revenue may require. Each record shall be preserved for five years from the time to which it relates. During the five-year period and at any time prior to destruction of records, the department may give written notice to a distributor not to destroy records described in the notice without written permission from the department. Notwithstanding other provisions of law, reports and returns filed with the department shall be preserved by the department for at least five years. [1965 c.525 Â§57; 2003 c.804 Â§19]

Â Â Â Â Â  323.225 TransportersÂ permits and records. (1) Any transporter seeking to possess or acquire untaxed cigarettes for transportation or transport upon the highways, roads or streets of this state shall obtain a permit from the Department of Revenue authorizing the transporter to possess or acquire for transportation or transport the untaxed cigarettes, and shall have the permit in the transporting vehicle during the period of transportation of the cigarettes. The application for the permit shall be in such form and shall contain such information as may be prescribed by the department. The department may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.

Â Â Â Â Â  (2) Each transporter who transports, or possesses or acquires for the purpose of transporting, untaxed cigarettes upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of cigarettes being transported that show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and brands of cigarettes transported. [1965 c.525 Â§58; 1985 c.78 Â§2; 2003 c.804 Â§20]

Â Â Â Â Â  323.230 Examination of records by department; supplemental reports; rules. The Department of Revenue or its authorized representative, upon oral or written demand, may make such examinations of the books, papers, records and equipment of persons dealing in, transporting, or storing cigarettes and such other investigations as it may deem necessary in carrying out the provisions of ORS 323.005 to 323.482. In addition to any other reports required under ORS 323.005 to 323.482, the department may, by rule or otherwise, require additional, other, or supplemental reports from distributors, dealers, transporters, common and private carriers, warehousemen, bailees and other persons and prescribe the form, including verification, of the information to be given and the times for filing of such additional, other or supplemental reports. [1965 c.525 Â§59]

Â Â Â Â Â  323.235 Subpoenas; enforcement. (1) The Department of Revenue shall have authority, by order or subpoena to be served with the same force and effect and in the same manner that a subpoena is served in a civil action in the circuit court, or the Oregon Tax Court, to require the production at any time and place it may designate of any books, papers, accounts or other information necessary to the carrying out of ORS 323.005 to 323.482, and may require the attendance of any person having knowledge in the premises, and may take testimony and require proof material for the information, with power to administer oaths to such person.

Â Â Â Â Â  (2) If any person fails to comply with any subpoena or order of the department or produce or permit the examination or inspection of any books, papers, records and equipment pertinent to any investigation or inquiry under ORS 323.005 to 323.482, or to testify to any matter regarding which the person may be lawfully interrogated, the department may apply to the Oregon Tax Court or to the circuit court of the county in which the person resides or where the person may be found for an order to the person to attend and testify, or otherwise to comply with the demand or request of the department. The application to the court shall be by ex parte motion upon which the court shall make an order requiring the person against whom it is directed to comply with the request on demand of the department within 10 days after the service of the order, or such further time as the court may grant, or to justify the failure within that time. The order shall be served upon the person to whom it is directed in the manner required by this state for service of process, which service shall be required to confer jurisdiction upon the court. Failure to obey any order issued by the court under this section is contempt of court. The remedy provided by this section shall be in addition to other remedies, civil or criminal, existing under the tax laws or other laws of this state. [1965 c.525 Â§60]

Â Â Â Â Â  323.240 Search warrants; seizure and forfeiture. Whenever the Department of Revenue has good reason to believe that any cigarettes are being kept, sold, offered for sale or given away in violation of the provisions of ORS 323.005 to 323.482 or rules issued under its authority, it may make affidavit of that fact, describing the place or thing to be searched, before any judge of any court in this state, and such judge shall issue a search warrant directed to the sheriff, any constable, police officer, or duly authorized agent of the department, commanding the sheriff, constable, police officer or duly authorized agent of the department to enter and diligently search any building, room in a building, place or vehicle as may be designated in the affidavit and search warrant, and to seize such cigarettes together with any vending machine or receptacle containing them and any vehicle carrying them, and to arrest the person in possession or control thereof. If, upon the return of such warrant, it shall appear that tax payable upon the cigarettes seized has not been paid or prepaid, if prepayment is required under ORS 323.068, the cigarettes, containers and vehicle, if any, shall be forfeited to the state and disposed of pursuant to ORS 323.245 or 323.248. [1965 c.525 Â§61; 2003 c.804 Â§21]

Â Â Â Â Â  323.245 Forfeiture of cigarettes and other objects; sale or redemption of other objects. (1) Whenever the Department of Revenue discovers any cigarettes subject to tax under ORS 323.005 to 323.482 and with respect to which the tax has not been paid or prepaid, if prepayment is required under ORS 323.068, it is hereby authorized and empowered forthwith to seize and take possession of the untaxed cigarettes together with any vending machine or receptacle in which they are held for sale and any vehicle in which they are being transported. The seized cigarettes, vending machine, receptacle or vehicle, not including money contained in the vending machine or receptacle, shall be forfeited to the state, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund. The department may, within a reasonable time thereafter, by public notice at least 20 days before the date of sale, sell the forfeited vending machines, receptacles and vehicles at public sale. Forfeited cigarettes constitute contraband cigarettes subject to ORS 323.248.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the person from whom cigarettes were seized may redeem any vending machine, receptacle or vehicle seized at the time the cigarettes are seized, within 20 days from the date of seizure, by the payment of the tax due together with a penalty of 100 percent thereof and the costs incurred in the seizure proceeding, which total payment may not be less than $100. The seizure, sale or redemption does not relieve the person from fine or imprisonment as provided for violation of any provision of ORS 323.005 to 323.482.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, the owner of a seized vending machine, receptacle or vehicle shall have the right of redemption provided in subsection (2) of this section for a period of 60 days from the date of the seizure if the owner claims that right prior to the redemption provided for in subsection (2) of this section.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (1), (2) and (3) of this section, the owner of a vending machine that is seized for failure to comply with ORS 323.211 may redeem the seized vending machine within a period of 60 days from the date of the seizure by the payment of $25 plus costs of $15 or the actual costs incurred in the seizure proceedings, whichever is greater. [1965 c.525 Â§62; 1971 c.260 Â§3; 1987 c.858 Â§4; 2003 c.804 Â§22]

Â Â Â Â Â  323.248 Seizure and forfeiture of contraband cigarettes; appeal. (1) Any contraband cigarettes found by an authorized representative of the Department of Revenue or any law enforcement agency may be immediately seized and subject to forfeiture. If seized and forfeited under this subsection, the cigarettes shall be destroyed.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280 or 323.416, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner provided in ORS 305.404 to 305.560. [2003 c.804 Â§29]

Â Â Â Â Â  323.250 Exchanges of information with other governmental units. To promote administrative efficiency, the Department of Revenue may transmit information obtained under ORS 323.005 to 323.482 to the proper officers of governmental units outside
Oregon
which tax tobacco products and which reciprocate in the exchange of relevant information. [1965 c.525 Â§63]

Â Â Â Â Â  323.255 Rewards for information. The Department of Revenue may pay rewards to persons, other than officers or employees of the department, furnishing information that leads to the recovery of tax from other persons guilty of violating the provisions of ORS 323.005 to 323.482. Such rewards shall not exceed 10 percent of the net amount of tax, penalty and interest recovered by suit or otherwise and shall be paid only in cases where such evasions of tax would not be disclosed by the audit of reports or from other information available to the department. [1965 c.525 Â§64]

(Collections and Refunds)

Â Â Â Â Â  323.305 Determination of amounts unpaid. If a distributor fails to make payment for stamps when payment is due, the Department of Revenue may compute and determine from any available records and information the amount required to be paid, including interest and penalties. One or more determinations may be made of the amount due for one or for more than one purchase. In making a determination the department may offset overpayments with respect to purchases of stamps against underpayments for purchases and interest and penalties on the underpayments. The department shall give the distributor written notice of its determination in the manner required pursuant to ORS 323.403. Except in the case of fraud, every notice of a determination made under ORS 323.005 to 323.482 shall be given within three years of the due date for payment of the purchase of stamps. [1965 c.525 Â§65; 1999 c.62 Â§10]

Â Â Â Â Â  323.310 [1965 c.525 Â§67; repealed by 2005 c.94 Â§108]

Â Â Â Â Â  323.315 [1965 c.525 Â§66; 1982 s.s.1 c.16 Â§18; repealed by 2005 c.94 Â§108]

Â Â Â Â Â  323.318 Refund when increase in cigarette tax is not continued. (1) If an increase in cigarette tax imposed under ORS 323.005 to 323.482 is provided by law and the increase provided is for a limited time period, then at such time as the increase expires and is not reenacted or otherwise by law continued, the Department of Revenue may enter into a cigarette tax refund or credit agreement with any distributor. The cigarette tax refund or credit agreement may provide for a mutually agreed upon amount as a refund or credit to the distributor of any cigarette tax attributable to the increase precollected for distributions of cigarettes occurring on or after the date the increase expires.

Â Â Â Â Â  (2) Subsection (1) of this section is in addition to and not in lieu of other laws allowing cigarette tax refunds or credits.

Â Â Â Â Â  (3) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make refunds agreed upon under subsection (1) of this section. [1983 c.683 Â§10; 1987 c.758 Â§12]

Â Â Â Â Â  323.320 Refunds for unused stamps and for unsalable or destroyed cigarettes; interest; rules. (1) The Department of Revenue shall, pursuant to rule, refund or credit to a distributor the denominated values, less the discount given on their purchase, of:

Â Â Â Â Â  (a) Any unused or damaged stamps; or

Â Â Â Â Â  (b) Stamps affixed to packages of cigarettes that, prior to or after distribution, have become unfit for use or unsalable or have been destroyed, returned for credit or replaced, if the department has proof of the cigarettes not being used for smoking in the State of
Oregon
.

Â Â Â Â Â  (2) Interest shall be computed, allowed and paid with respect to a refund made under this section, at the rate established under ORS 305.220 for each month or fraction of a month during a period beginning 45 days after the receipt by the department of a claim for refund. [1965 c.525 Â§Â§68,69; 1989 c.626 Â§10; 1999 c.62 Â§11; 2001 c.114 Â§48]

Â Â Â Â Â  323.325 Limitation period on claim for refund. No refund or credit for amounts overpaid for the purchase of stamps shall be allowed or approved after three years from the due date for payment of the purchase for which the overpayment was made, or with respect to a determination made pursuant to ORS 323.005 to 323.482, after six months from the date the determination becomes final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the Department of Revenue within the applicable period. [1965 c.525 Â§70; 1999 c.62 Â§12]

Â Â Â Â Â  323.330 Interest on certain refunds. Unless the refund is one described in ORS 323.320, interest shall be computed, allowed and paid upon any overpayment for the purchase of stamps at the rate established under ORS 305.220 for each month or fraction of a month during a period beginning 45 days after the due date for payment of the purchase for which the overpayment was made or the date of the payment, whichever is the later, to the time the refund is made. No refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited. [1965 c.525 Â§71; 1987 c.758 Â§1; 1989 c.626 Â§11; 1999 c.62 Â§13]

Â Â Â Â Â  323.335 Date when payment or prepayment of tax is due. (1) Each distributor shall, along with the report filed as prescribed under ORS 323.340, submit quarterly a remittance payable to the Department of Revenue for the amount of tax due, but not yet paid or prepaid, under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) If the tax imposed under ORS 323.005 to 323.482 is not prepaid through the use of stamps, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a distribution of cigarettes occurs.

Â Â Â Â Â  (3) In the case of a sale of cigarettes on the facilities of a common carrier for which the tax is imposed pursuant to ORS 323.040, the tax shall be due and payable monthly on or before the 20th day of the month following the calendar month in which a sale of cigarettes on the facilities of the carrier occurs. [1965 c.525 Â§72; 1999 c.62 Â§14; 2003 c.804 Â§23]

Â Â Â Â Â  323.340 Reporting requirements for distributors. (1) On or before the 20th day of January, April, July and October, every distributor shall file on forms prescribed by the Department of Revenue a report containing any information the department may require to carry out the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) A distributor holding more than one distributorÂs license and having centralized accounting may file one composite report combining the information required of each license location under subsection (1) of this section. [1965 c.525 Â§73; 1971 c.416 Â§1; 1999 c.62 Â§15]

Â Â Â Â Â  323.343 Report by persons with cigarette activity; forms. (1) On or before the 20th day of January, April, July and October, every person who is not a distributor and who had cigarette activity in this state during the preceding calendar quarter shall file on forms prescribed by the Department of Revenue a report containing any information the department may require to carry out the purposes of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) If the department determines that a report filed under this section reflects cigarette activity that constitutes distribution in this state, the department may deem the individual a distributor subject to the provisions of ORS 323.005 to 323.482 that relate to distributors and the distribution of cigarettes. [2001 c.5 Â§4]

Â Â Â Â Â  323.345 [1965 c.525 Â§74; repealed by 1971 c.416 Â§3]

Â Â Â Â Â  323.350 [1965 c.525 Â§75; 1971 c.416 Â§2; repealed by 1999 c.62 Â§24]

Â Â Â Â Â  323.355 Report of sales on common carriers in interstate or foreign passenger service. On or before the 20th day of each month the common carriers and authorized persons specified in ORS 323.040 shall file with the Department of Revenue a report of the sales of cigarettes made by them on the facilities of the carriers in Oregon in the preceding calendar month in such detail and form as the department may prescribe, submitting with the report the amount of the tax due under ORS 323.040. [1965 c.525 Â§77]

Â Â Â Â Â  323.360 Report by consumers. Any consumer or user subject to the tax resulting from a distribution of cigarettes and from whom the tax has not been paid shall on or before the 20th day of the month following receipt of cigarettes file with the Department of Revenue a report of the amount of cigarettes received by the consumer or user in the preceding calendar month in the detail and form as the department may prescribe, submitting with the report the amount of tax due. [1965 c.525 Â§78; 2003 c.804 Â§24]

Â Â Â Â Â  323.365 Extension of time for reports and payment of tax; interest. (1) The Department of Revenue for good cause may extend the time for making any report or paying any amount of tax required under ORS 323.005 to 323.482. The extension may be granted at any time provided a request is filed with the department within or prior to the period for which the extension may be granted. The department may not grant an extension of more than 30 days.

Â Â Â Â Â  (2) Any person to whom an extension is granted shall pay, in addition to the amount of tax, interest at the rate established under ORS 305.220 for each month, or fraction of a month, from the date on which the amount of tax would have been due without the extension to the date of payment. [1965 c.525 Â§76; 1982 s.s.1 c.16 Â§19; 2003 c.46 Â§47]

Â Â Â Â Â  323.380 [1965 c.525 Â§79; 1982 s.s.1 c.16 Â§20; repealed by 1999 c.62 Â§16 (323.381 enacted in lieu of 323.380)]

Â Â Â Â Â  323.381 Failure to pay tax or timely file report. The provisions of ORS 314.400 apply to a person required to pay a tax due or file a report or return under ORS 323.005 to 323.482 who fails to timely pay the tax due or who fails to timely file the report or return required. [1999 c.62 Â§17 (enacted in lieu of 323.380)]

Â Â Â Â Â  323.385 Jeopardy determinations. (1) If the Department of Revenue believes that the collection of any amount of tax required to be paid by any person under ORS 323.005 to 323.482 will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable, with interest and penalty as provided in ORS 323.381.

Â Â Â Â Â  (2) If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 20 days after service upon the person of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 20 days.

Â Â Â Â Â  (3) The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to ORS 323.416. The person shall, however, file the petition for redetermination with the department within 20 days after the service upon the person of notice of the determination. The person shall at the time of filing the petition for redetermination deposit with the department such security as it may deem necessary to insure compliance with ORS 323.005 to 323.482. The security may be sold by the department at public sale if it becomes necessary in order to recover any amount due. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed pursuant to ORS 323.403. Upon any such sale, the surplus, if any, above the amount due under ORS 323.005 to 323.482 shall be returned to the person who deposited the security. [1965 c.525 Â§80; 1999 c.62 Â§18]

Â Â Â Â Â  323.390 Collection of unsecured, unpaid tax after deficiency or jeopardy determination; collection charge; warrants. (1) If any tax imposed by ORS 323.005 to 323.482 or any portion of such tax is not paid within 30 days after notice of a deficiency determination is given pursuant to ORS 323.403 or of a tax determined under ORS 323.385, and no provision is made to secure the payment thereof by bond, deposit or otherwise, pursuant to regulations promulgated by the Department of Revenue, the department shall:

Â Â Â Â Â  (a) Assess a collection charge of $5 if the sum of the tax, penalty and interest then due exceeds $10.

Â Â Â Â Â  (b) Issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within that county, for the payment of the amount of the tax, with the added penalties, interest, collection charge and the sheriffÂs cost of executing the warrant, and to return such warrant to the department and pay to it the money collected by virtue thereof by a time to be therein specified, not less than 60 days from the date of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy thereof, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, and the amount of the tax or portion thereof and penalties and interest for which the warrant is issued and the date when such copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in property of the taxpayer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the same in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect income taxes, and in the execution thereof the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax. [1971 c.417 Â§2; 1983 c.696 Â§17; 1985 c.761 Â§21; 1999 c.62 Â§19; 2003 c.576 Â§204]

Â Â Â Â Â  323.391 Withholding warrant procedures; application for collection of unpaid cigarette taxes. The Department of Revenue may employ the provisions of ORS 305.182 to file warrants issued against a taxpayer for unpaid cigarette taxes in the Office of the Secretary of State. [1995 c.53 Â§6]

Â Â Â Â Â  323.401 Refund agreement with governing body of Indian reservation; appropriation for refunds. (1) The Department of Revenue is authorized to enter into a cigarette tax refund agreement with the governing body of any Indian reservation in
Oregon
. The agreement may provide for a mutually agreed upon amount as a refund to the governing body of any cigarette tax prepaid on sales of cigarettes to Indians upon the reservation and paid into the State Treasury. This provision is in addition to other laws allowing tax refunds.

Â Â Â Â Â  (2) There is continuously appropriated to the Department of Revenue from the suspense account established under ORS 293.445 and 323.455, the amounts necessary to make the refunds provided by subsection (1) of this section. [1979 c.581 Â§Â§1,2,3; 1987 c.758 Â§13; 2003 c.804 Â§25]

Â Â Â Â Â  323.403 Application of other statutes. Except as otherwise provided in ORS 323.005 to 323.482 or where the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of returns, periods of limitation, determination of and notices of deficiencies, assessments, liens, delinquencies, claims for refund and refunds, conferences, appeals to the Oregon Tax Court, stays of collection pending appeal, confidentiality of returns and the penalties relative thereto, and the procedures relating thereto, shall apply to the determinations of taxes, penalties and interest under ORS 323.005 to 323.482. [1999 c.62 Â§21]

Â Â Â Â Â  323.405 [1965 c.525 Â§81; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

Â Â Â Â Â  323.406 Disclosure of license information. Notwithstanding ORS 323.403, information on the license of a distributor or wholesaler is not confidential. The Department of Revenue may publicly disclose or publish a list of names of distributors or wholesalers, along with any other information set forth on a license. [2003 c.804 Â§16]

Â Â Â Â Â  323.410 [1965 c.525 Â§82; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

Â Â Â Â Â  323.415 [1965 c.525 Â§Â§83,84; repealed by 1977 c.870 Â§55 (323.416 enacted in lieu of 323.405, 323.410 and 323.415)]

(Appeals)

Â Â Â Â Â  323.416 Appeals to Tax Court. (1) Except as otherwise provided in ORS 323.005 to 323.482, any person aggrieved by an act or determination of the Department of Revenue or its authorized agent under ORS 323.005 to 323.482 may appeal to the Oregon Tax Court in the time and manner provided in ORS 305.404 to 305.560. These appeal rights shall be the exclusive remedy available to determine the personÂs liability for the taxes imposed by ORS 323.005 to 323.482.

Â Â Â Â Â  (2) An appeal to the Oregon Tax Court under ORS 323.005 to 323.482 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue. [1977 c.870 Â§56 (enacted in lieu of 323.405, 323.410 and 323.415); 1995 c.650 Â§43; 2003 c.804 Â§25a]

Â Â Â Â Â  323.420 Venue; department certificate as evidence. (1) The violation of any provision of ORS 323.005 to 323.482 or any rule adopted thereunder shall be deemed an act committed in part at the office of the Department of Revenue in
Salem
,
Oregon
, and venue shall lie in Marion County, Oregon.

Â Â Â Â Â  (2) The certificate of the department to the effect that a tax has not been prepaid or paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.005 to 323.482, shall be prima facie evidence that the tax has not been prepaid or paid, that the return has not been filed or that the information has not been supplied. [1965 c.525 Â§85; 2003 c.804 Â§26]

(Enforcement)

Â Â Â Â Â  323.435 Actions by Attorney General; limitation on actions; authority. (1) In addition to all other remedies specified in ORS 323.005 to 323.482, action may be brought by the Attorney General, at the request of the Department of Revenue, in the name of the state, to recover the amount of any taxes, penalties and interest due under ORS 323.005 to 323.482, if the action for recovery is commenced within three years from the time the tax is due to be paid.

Â Â Â Â Â  (2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.005 to 323.482. [1965 c.525 Â§86; 2003 c.804 Â§27]

Â Â Â Â Â  323.440 Department to enforce ORS 323.005 to 323.482; rules; personnel. (1) The Department of Revenue shall enforce the provisions of ORS 323.005 to 323.482 and may prescribe, adopt and enforce rules and regulations relating to the administration and enforcement of ORS 323.005 to 323.482.

Â Â Â Â Â  (2) The department may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of ORS 323.005 to 323.482, or perform any other duties imposed by ORS 323.005 to 323.482 upon the department. [1965 c.525 Â§Â§87,88; 1995 c.650 Â§44]

(Distribution of Certain Revenues)

Â Â Â Â Â  323.455 Distribution of certain cigarette tax revenues. (1) All moneys received by the Department of Revenue from the tax imposed by ORS 323.030 (1) shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds, 89.65 percent shall be credited to the General Fund, 3.45 percent is appropriated to the cities of this state, 3.45 percent is appropriated to the counties of this state and 3.45 percent is continuously appropriated to the Department of Transportation for the purpose of financing and improving transportation services for elderly individuals and individuals with disabilities as provided in ORS 391.800 to 391.830.

Â Â Â Â Â  (2) The moneys so appropriated to cities and counties shall be paid on a monthly basis within 35 days after the end of the month for which a distribution is made. Each city shall receive such share of the money appropriated to all cities as its population, as determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the cities of the state, and each county shall receive such share of the money as its population, determined under ORS 190.510 to 190.590 last preceding such apportionment, bears to the total population of the state.

Â Â Â Â Â  (3) The moneys appropriated to the Department of Transportation under subsection (1) of this section shall be distributed and transferred to the Elderly and Disabled Special Transportation Fund established by ORS 391.800 at the same time as the cigarette tax moneys are distributed to cities and counties under this section.

Â Â Â Â Â  (4) Of the moneys credited to the General Fund under this section 51.92 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 5.77 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832. [1965 c.525 Â§93; 1969 c.299 Â§1; 1971 c.535 Â§7; 1975 c.527 Â§1; 1981 c.797 Â§7; 1985 c.816 Â§13; 1989 c.224 Â§52; 1989 c.866 Â§7; 1997 c.2 Â§2; 1999 c.21 Â§59; 2001 c.114 Â§49; 2003 c.804 Â§Â§27a,27b; 2007 c.70 Â§Â§88,89]

Â Â Â Â Â  323.457 Distribution of additional tax proceeds. (1) Moneys received under ORS 323.031 shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of refunds:

Â Â Â Â Â  (a) 29.37/30 of the moneys shall be credited to the Oregon Health Plan Fund established under ORS 414.109;

Â Â Â Â Â  (b) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the cities of this state;

Â Â Â Â Â  (c) 0.14/30 of the moneys are continuously appropriated to the Oregon Department of Administrative Services for distribution to the counties of this state;

Â Â Â Â Â  (d) 0.14/30 of the moneys are continuously appropriated to the Department of Transportation to be distributed and transferred to the Elderly and Disabled Special Transportation Fund established under ORS 391.800; and

Â Â Â Â Â  (e) 0.21/30 of the moneys shall be credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  (2)(a) Moneys distributed to cities and counties under this section shall be distributed to each city or county using the proportions used for distributions made under ORS 323.455.

Â Â Â Â Â  (b) Moneys shall be distributed to cities, counties and the Elderly and Disabled Special Transportation Fund at the same time moneys are distributed to cities, counties and the Elderly and Disabled Special Transportation Fund under ORS 323.455. [2002 s.s.3 c.2 Â§2(3),(4); 2003 c.804 Â§Â§5c(3),(4),5e(3),(4); 2005 c.94 Â§Â§109,110]

Â Â Â Â Â  323.460 [1965 c.525 Â§106; repealed by 1969 c.229 Â§3]

Â Â Â Â Â  323.480 Civil and criminal penalties for violations of ORS 323.005 to 323.482; forfeiture; appeal. (1)(a) A civil penalty may be imposed by the Department of Revenue on any person who violates any provision of ORS 323.005 to 323.482.

Â Â Â Â Â  (b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

Â Â Â Â Â  (c) A penalty imposed under this section may be appealed to the magistrate division of the tax court. Appeal of a magistrate decision may be made as provided in ORS 305.445 and 305.501.

Â Â Â Â Â  (2) Any person required to obtain a license as a distributor under ORS 323.005 to 323.482 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

Â Â Â Â Â  (3) Any person required to make, render, sign or verify any report under ORS 323.005 to 323.482 who makes any false report with the intent to defraud is guilty of a Class C felony.

Â Â Â Â Â  (4)(a) Any transporter who knowingly violates the provisions of ORS 323.225 is guilty of a Class C felony.

Â Â Â Â Â  (b) This subsection does not apply to a transporter who transports or possesses or acquires for the purpose of transporting fewer than 60,000 cigarettes.

Â Â Â Â Â  (5) Any person who knowingly violates any provisions of ORS 323.005 to 323.482, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (6) Any person who files a fraudulent refund claim under ORS 323.320 is guilty of a Class C felony.

Â Â Â Â Â  (7) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of cigarettes in this state is guilty of a Class C felony.

Â Â Â Â Â  (8) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.005 to 323.482 and the proceeds resulting from a violation of ORS 323.005 to 323.482. [Formerly 323.990; 2003 c.804 Â§28]

Â Â Â Â Â  323.482 Offense of unlawful distribution of cigarettes; forfeiture; injunctive relief. (1) A person commits the crime of unlawful distribution of cigarettes if the person knowingly sells or distributes, possesses or transports for sale or distribution or imports for sale or distribution cigarettes that do not comply with ORS 323.005 to 323.482 or 323.850 to 323.862, the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.), 19 U.S.C. 1681a or section 5754 of the Internal Revenue Code, or implementing regulations of the federal laws listed in this subsection.

Â Â Â Â Â  (2) The offense of unlawful distribution of cigarettes is classified as follows:

Â Â Â Â Â  (a) If the number of cigarettes involved in the offense over a 90-day period totals 12,000 or less, the offense is a Class A misdemeanor.

Â Â Â Â Â  (b) If the number of cigarettes involved in the offense over a 90-day period totals more than 12,000 but 60,000 or less, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) If the number of cigarettes involved in the offense over a 90-day period totals more than 60,000 but 120,000 or less, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) If the number of cigarettes involved in the offense over a 90-day period totals more than 120,000, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) Cigarettes sold, distributed, possessed, transported or imported in violation of subsection (1) of this section are contraband and subject to seizure and forfeiture. If seized and forfeited under this subsection, the cigarettes shall be destroyed.

Â Â Â Â Â  (4) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating this section and the proceeds resulting from a violation of this section.

Â Â Â Â Â  (5) A person who manufactures, distributes or sells cigarettes and who sustains a direct economic or commercial injury as a result of a violation of subsection (1) of this section may bring in good faith an action for appropriate injunctive relief.

Â Â Â Â Â  (6) The penalties set forth in this section are in addition to and not in lieu of any other applicable penalties or sanctions. [2001 c.696 Â§3; 2003 c.804 Â§30]

TOBACCO PRODUCTS TAX

Â Â Â Â Â  323.500 Definitions for ORS 323.500 to 323.645. As used in ORS 323.500 to 323.645, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBusinessÂ means any trade, occupation, activity or enterprise engaged in for the purpose of selling or distributing tobacco products in this state.

Â Â Â Â Â  (2) ÂCigarÂ means a roll for smoking that is of any size or shape and that is made wholly or in part of tobacco, irrespective of whether the tobacco is pure or flavored, adulterated or mixed with any other ingredient, if the roll has a wrapper made wholly or in greater part of tobacco and if 1,000 of these rolls collectively weigh more than three pounds. ÂCigarÂ does not include a cigarette, as defined in ORS 323.010.

Â Â Â Â Â  (3) ÂConsumerÂ means any person who purchases tobacco products in this state for the personÂs use or consumption or for any purpose other than for reselling the tobacco products to another person.

Â Â Â Â Â  (4) ÂContraband tobacco productsÂ means tobacco products or packages containing tobacco products:

Â Â Â Â Â  (a) That do not comply with the requirements of ORS 323.500 to 323.645;

Â Â Â Â Â  (b) That do not comply with the requirements of the tobacco products tax laws of the federal government or of other states; or

Â Â Â Â Â  (c) That bear trademarks that are counterfeit under ORS 647.135 or other state or federal trademark laws.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (6) ÂDistributeÂ means:

Â Â Â Â Â  (a) Bringing, or causing to be brought, into this state from without this state tobacco products for sale, storage, use or consumption;

Â Â Â Â Â  (b) Making, manufacturing or fabricating tobacco products in this state for sale, storage, use or consumption in this state;

Â Â Â Â Â  (c) Shipping or transporting tobacco products to retail dealers in this state, to be sold, stored, used or consumed by those retail dealers;

Â Â Â Â Â  (d) Storing untaxed tobacco products in this state that are intended to be for sale, use or consumption in this state;

Â Â Â Â Â  (e) Selling untaxed tobacco products in this state; or

Â Â Â Â Â  (f) As a consumer, being in possession of untaxed tobacco products in this state.

Â Â Â Â Â  (7) ÂDistributorÂ means:

Â Â Â Â Â  (a) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from without the state any tobacco products for sale;

Â Â Â Â Â  (b) Any person who makes, manufactures or fabricates tobacco products in this state for sale in this state;

Â Â Â Â Â  (c) Any person engaged in the business of selling tobacco products without this state who ships or transports tobacco products to retail dealers in this state, to be sold by those retail dealers;

Â Â Â Â Â  (d) Any person, including a retail dealer, who sells untaxed tobacco products in this state; or

Â Â Â Â Â  (e) A consumer in possession of untaxed tobacco products in this state.

Â Â Â Â Â  (8) ÂManufacturerÂ means a person who manufactures tobacco products for sale.

Â Â Â Â Â  (9) ÂPlace of businessÂ means any place where tobacco products are sold or where tobacco products are manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machine.

Â Â Â Â Â  (10) ÂRetail dealerÂ means any person who is engaged in the business of selling or otherwise dispensing tobacco products to consumers. The term also includes the operators of or recipients of revenue from all places such as smoke shops, cigar stores and vending machines, where tobacco products are made or stored for ultimate sale to consumers.

Â Â Â Â Â  (11) Â
Sale
Â means any transfer, exchange or barter, in any manner or by any means, for a consideration, and includes and means all sales made by any person. It includes a gift by a person engaged in the business of selling tobacco products, for advertising, as a means of evading the provisions of ORS 323.500 to 323.645, or for any other purpose.

Â Â Â Â Â  (12) ÂTaxpayerÂ includes a distributor or other person required to pay a tax imposed under ORS 323.500 to 323.645.

Â Â Â Â Â  (13) ÂTobacco productsÂ means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, but shall not include cigarettes as defined in ORS 323.010.

Â Â Â Â Â  (14) ÂUntaxed tobacco productsÂ means tobacco products for which the tax required under ORS 323.500 to 323.645 has not been paid.

Â Â Â Â Â  (15) ÂWholesale sales priceÂ means the price paid for untaxed tobacco products to or on behalf of a seller by a purchaser of the untaxed tobacco products. [1985 c.816 Â§15; 2001 c.982 Â§2; 2003 c.804 Â§31]

Â Â Â Â Â  323.505 Tax imposed on distribution; rate. (1) A tax is hereby imposed upon the distribution of all tobacco products in this state. The tax imposed by this section is intended to be a direct tax on the consumer, for which payment upon distribution is required to achieve convenience and facility in the collection and administration of the tax. The tax shall be imposed on a distributor at the time the distributor distributes tobacco products.

Â Â Â Â Â  (2) The tax imposed under this section shall be imposed at the rate of:

Â Â Â Â Â  (a) Sixty-five percent of the wholesale sales price of cigars, but not to exceed 50 cents per cigar; or

Â Â Â Â Â  (b) Sixty-five percent of the wholesale sales price of all tobacco products that are not cigars.

Â Â Â Â Â  (3) If the tax imposed under this section does not equal an amount calculable to a whole cent, the tax shall be equal to the next higher whole cent. However, the amount remitted to the Department of Revenue by the taxpayer for each quarter shall be equal only to 98.5 percent of the total taxes due and payable by the taxpayer for the quarter.

Â Â Â Â Â  (4) No tobacco product shall be subject to the tax if the base product or other intermediate form thereof has previously been taxed under this section. [1985 c.816 Â§16; 1997 c.2 Â§9; 1999 c.21 Â§60; 2001 c.982 Â§3; 2003 c.46 Â§48; 2003 c.804 Â§32]

Â Â Â Â Â  323.510 Dates for payment of tax; returns; extension. (1) Except as otherwise provided in ORS 323.500 to 323.645, the tax imposed by ORS 323.505 and 323.565 shall be paid by each distributor and each common carrier or authorized person specified in ORS 323.565 to the Department of Revenue on or before the last day of January, April, July and October of each year for the preceding calendar quarter.

Â Â Â Â Â  (2) With each quarterly payment, the taxpayer shall submit a return to the department, in such form and containing such information as the department shall prescribe.

Â Â Â Â Â  (3) The tax, penalties and interest imposed by ORS 323.500 to 323.645 shall be a personal debt, from the time liability is incurred, owed by the taxpayer to the State of
Oregon
until paid.

Â Â Â Â Â  (4) The returns required of distributors and common carriers or authorized persons specified in ORS 323.565 under this section shall be filed by the distributors, common carriers or authorized persons regardless of whether any tax is owed by them.

Â Â Â Â Â  (5)(a) The department for good cause may extend the time for making any return under ORS 323.500 to 323.645. The extension may be granted at any time if a written request is filed with the department within or prior to the period for which the extension may be granted. The department may not grant an extension of more than one month.

Â Â Â Â Â  (b) When the time for filing a return is extended at the request of a taxpayer, interest shall be added at the rate established under ORS 305.220 for each month, or fraction of a month, from the time the return was originally required to be filed to the time of payment. [1985 c.816 Â§17; 2003 c.46 Â§49; 2003 c.804 Â§33]

Â Â Â Â Â  323.515 Exemption for tobacco products not subject to taxation by state. The tax imposed by ORS 323.505 does not apply with respect to any tobacco products which under the Constitution and laws of the
United States
may not be made the subject of taxation by the state. [1985 c.816 Â§18]

Â Â Â Â Â  323.520 Application for distributor license. (1) Any person engaging or seeking to engage in the sale of tobacco products as a distributor shall file an application for a distributorÂs license with the Department of Revenue. The application shall be on a form prescribed by the department. A distributor shall apply for and obtain a license for each place of business at which the distributor engages in the business of distributing tobacco products. A fee may not be charged for the license. For the purposes of this section, a vending machine in and of itself is not a place of business.

Â Â Â Â Â  (2) A person may not engage in the business of distributing tobacco products in this state without a license. [1985 c.816 Â§19; 2003 c.804 Â§34]

Â Â Â Â Â  323.525 Security; amount. (1) The Department of Revenue may require any person subject to ORS 323.500 to 323.645 to place with the department an amount of security that the department determines is necessary to ensure compliance with ORS 323.500 to 323.645.

Â Â Â Â Â  (2) The amount of the security shall be fixed by the department but, except as provided in subsection (3) of this section, may not be greater than twice the estimated tax liability of a person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper.

Â Â Â Â Â  (3) In the case of a person who, pursuant to ORS 323.535, has appealed the decision of the department to suspend or revoke a license, the amount of the security may not be greater than twice the tax liability of the person for the reporting period under ORS 323.500 to 323.645, determined in a manner the department considers proper, or $10,000, whichever is greater.

Â Â Â Â Â  (4) The limitations provided in this section apply regardless of the type of security placed with the department. The required amount of the security may be increased or decreased by the department subject to the limitations provided in this section. [1985 c.816 Â§20; 2003 c.804 Â§35; 2005 c.94 Â§111]

Â Â Â Â Â  323.530 Issuance of license; display; appeal of license denial. (1) Upon receipt of a completed application and any security required by the Department of Revenue under ORS 323.500 to 323.645, the department shall issue a distributorÂs license to an applicant. A separate license shall be issued for each place of business of the distributor within the state. Each license issued by the department shall include an identification number for the license. A license is valid only for engaging in business as a distributor at the place designated thereon, and it shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until canceled, suspended or revoked.

Â Â Â Â Â  (2) The department may not issue a license to an applicant if the department determines or has reason to believe that the applicant will not comply with the provisions of ORS chapter 323 or any other state or federal tobacco products tax law.

Â Â Â Â Â  (3) Notwithstanding ORS 305.280, a decision by the department not to issue a license to an applicant may be appealed by the applicant to the magistrate division of the tax court within 30 days of the date of the decision of the department in the manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (4) For purposes of this section, an application to renew a distributorÂs license shall be considered the same as an application for an initial distributorÂs license. [1985 c.816 Â§21; 2003 c.804 Â§36]

Â Â Â Â Â  323.535 Cancellation, suspension or revocation of license; appeal. (1) The Department of Revenue may cancel, suspend or revoke a license issued to a distributor if the distributor fails to:

Â Â Â Â Â  (a) Pay any tax or penalty due under ORS chapter 323;

Â Â Â Â Â  (b) Otherwise comply with any provision of ORS chapter 323 or any rule adopted thereunder; or

Â Â Â Â Â  (c) Comply with any other state or federal tobacco products tax law.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280, a decision by the department to cancel, suspend or revoke a license may be appealed by the distributor to the magistrate division of the tax court within 30 days of the date of the decision of the department under subsection (1) of this section, in the manner provided in ORS 305.404 to 305.560. [1985 c.816 Â§22; 1995 c.650 Â§45; 2003 c.804 Â§37]

Â Â Â Â Â  323.538 Wholesale sales invoices; requirements; presumptions; penalty. (1) A sales invoice for the wholesale sale of tobacco products in this state, including a sales invoice required under ORS 323.540, shall contain the following:

Â Â Â Â Â  (a) The name and address of the seller, the name and address of the purchaser, the date of the sale of tobacco products, the quantity and product description of tobacco products, the price paid for tobacco products and any discount applied in determining the price paid for tobacco products;

Â Â Â Â Â  (b) The applicable license identification number for the distributor;

Â Â Â Â Â  (c) A certified statement by the distributor of the tobacco products that all taxes due under ORS 323.500 to 323.645 have been or will be paid; and

Â Â Â Â Â  (d) Any other information the Department of Revenue may prescribe by rule.

Â Â Â Â Â  (2) A distributor must provide a copy of the sales invoice to the purchaser of the tobacco product and the purchaser shall retain a copy of the invoice for five years following the date of purchase.

Â Â Â Â Â  (3) Each purchaser that then sells the tobacco products to a subsequent purchaser shall provide the subsequent purchaser with a sales invoice that meets the requirements of this section.

Â Â Â Â Â  (4)(a) A purchaser in possession of tobacco products who is unable to present a sales invoice that meets the requirements of this section is presumed to be in possession of tobacco products for which the tax imposed under ORS 323.500 to 323.645 has not been paid.

Â Â Â Â Â  (b) In the case of a purchaser in possession of untaxed tobacco products, the tax is due immediately, along with a penalty equal to 100 percent of the tax due. Amounts due under this paragraph may be collected as provided in ORS 323.605.

Â Â Â Â Â  (c) If the purchaser in possession of untaxed tobacco products is a retail dealer, the Department of Revenue may impose a civil penalty for the possession of untaxed tobacco products. A civil penalty imposed under this paragraph may not exceed $1,000 per violation. A penalty imposed under this paragraph may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (5) This section does not apply to a consumer in possession of less than 100 cigars or tobacco products with a wholesale sales price of less than $50. [2003 c.804 Â§39]

Â Â Â Â Â  323.540 Records; contents; retention; examination. (1) Any distributor, and any person dealing in, transporting or storing tobacco products, shall keep at each registered place of business complete and accurate records for that place of business, including itemized invoices, of tobacco products held, purchased, manufactured, brought in or caused to be brought in from without the state or shipped or transported to retail dealers in this state, and of all sales of tobacco products made, except sales to consumers.

Â Â Â Â Â  (2) The records required by subsection (1) of this section shall show the names and addresses of purchasers and other pertinent papers and documents relating to the purchase, sale or disposition of tobacco products.

Â Â Â Â Â  (3) When a licensed distributor sells tobacco products exclusively to consumers at the address given in the certificate and sells only tobacco products for which taxes imposed under ORS 323.500 to 323.645 have been paid prior to sale, an invoice of any individual sale of less than 100 cigars or of tobacco products with a wholesale sales price of less than $50 is not required. Itemized invoices of all tobacco products transferred to other places of business owned or controlled by that licensed distributor shall be made and retained.

Â Â Â Â Â  (4)(a) All books, records and other papers and documents required by this section to be kept shall be preserved for a period of at least five years after the initial date of the books, records and other papers or documents, or the date of entries appearing therein, unless the Department of Revenue, in writing, authorizes their destruction or disposal at an earlier date.

Â Â Â Â Â  (b) The department or its authorized representative, upon oral or written demand, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 323.500 to 323.645.

Â Â Â Â Â  (c) If the department, or any of its agents or employees, are denied free access or are hindered or interfered with in making such examination, the license of the distributor at such premises shall be subject to cancellation, suspension or revocation by the department. [1985 c.816 Â§23; 2003 c.804 Â§38]

Â Â Â Â Â  323.545 [1985 c.816 Â§24; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.550 [1985 c.816 Â§25; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.555 Warehouse records; inspection; contents; preservation. Records of all deliveries or shipments of tobacco products from any public warehouse of first destination in this state shall be kept by the warehouse and be available to the Department of Revenue for inspection. The records shall show the name and address of the consignee, the date, the quantity of tobacco products delivered and any other information the department may require. These records shall be preserved for five years from the date of delivery of the tobacco products. [1985 c.816 Â§26; 2003 c.804 Â§41]

Â Â Â Â Â  323.560 Credit of tax for tobacco products shipped out of state or returned to manufacturer. When tobacco products, upon which the tax imposed under ORS 323.500 to 323.645 has been reported and paid, are shipped or transported by the distributor to retail dealers outside this state, to be sold by those retail dealers, or are returned to the manufacturer by the distributor or destroyed by the distributor, credit for the paid tax may be made to the distributor. [1985 c.816 Â§27; 2003 c.804 Â§42]

Â Â Â Â Â  323.565 Exemption for sales to common carriers engaged in interstate or foreign passenger service; tax on carriers or persons authorized to sell tobacco products on the facilities of carriers. The taxes imposed by ORS 323.500 to 323.645 do not apply to the sale of tobacco products by a distributor to a common carrier engaged in interstate or foreign passenger service or to a person authorized to sell tobacco products on the facilities of a common carrier. Whenever tobacco products are sold by distributors to common carriers engaged in interstate or foreign passenger service for use or sale on facilities of the carriers, or to persons authorized to sell tobacco products on those facilities, the tax imposed by this section may not be levied with respect to sales of the tobacco products by the distributors, but a tax is hereby levied upon the carriers or upon the persons authorized to sell tobacco products on the facilities of the carriers, as the case may be, for the privilege of making these sales in Oregon at the same rate that is imposed upon the distribution of tobacco products in this state. The common carriers and authorized persons shall pay the tax imposed by this section and file returns with the Department of Revenue as provided in ORS 323.510. [1985 c.816 Â§27b; 2003 c.804 Â§43]

Â Â Â Â Â  323.570 Transport of untaxed products; permit; bills of lading. (1) Any transporter desiring to possess or acquire untaxed tobacco products for transportation or transport upon the highways, roads or streets of this state shall obtain a permit from the Department of Revenue authorizing such transporter to possess or acquire for transportation or transport the untaxed tobacco products, and shall have the permit in the transporting vehicle during the period of transportation of the tobacco products. The application for the permit shall be in such form and shall contain such information as may be prescribed by the department. The department may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.

Â Â Â Â Â  (2) Each transporter who shall transport or possess or acquire for the purpose of transporting untaxed tobacco products upon the highways, roads or streets of this state is required to have within the transporting vehicle invoices or bills of lading covering the shipment of tobacco products being transported which shall show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and types of tobacco products transported. [1985 c.816 Â§27c]

Â Â Â Â Â  323.575 Administration and enforcement; rules and procedures. The Department of Revenue shall administer and enforce ORS 323.500 to 323.645. The department is authorized to establish those rules and procedures for the implementation and enforcement of ORS 323.500 to 323.645 that are consistent with its provisions and considered necessary and appropriate. [1985 c.816 Â§28; 2003 c.804 Â§44]

Â Â Â Â Â  323.580 [1985 c.816 Â§29; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.585 Penalty and interest for failure to pay tax or timely file return. The provisions of ORS 314.400 apply to a person who fails to file a return required under ORS 323.500 to 323.645 or fails to pay a tax at the time the tax becomes due, and no extension is granted under ORS 323.510, or if the time granted as an extension has expired and the person fails to file a return or pay a tax. [1985 c.816 Â§30; 1999 c.62 Â§25; 2003 c.804 Â§45]

Â Â Â Â Â  323.590 [1985 c.816 Â§31; repealed by 2003 c.804 Â§70]

Â Â Â Â Â  323.595 Application of other statutes. Except as otherwise provided in ORS 323.500 to 323.645 or where the context requires otherwise, the provisions of ORS chapters 305 and 314 as to the audit and examination of returns, periods of limitations, determination of and notices of deficiencies, assessments, liens, delinquencies, claims for refund and refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, confidentiality of returns and the penalties relating thereto, and the procedures relating thereto, apply to the determinations of taxes, penalties and interest under ORS 323.500 to 323.645. [1985 c.816 Â§32; 1995 c.650 Â§46; 1999 c.1077 Â§7; 2001 c.76 Â§4; 2003 c.804 Â§47]

Â Â Â Â Â  323.598 Disclosure of license information. Notwithstanding ORS 323.595, information on the license of a distributor is not confidential. The Department of Revenue may publicly disclose or publish a list of names of distributors, along with any other information set forth on a license. [2003 c.804 Â§36a]

Â Â Â Â Â  323.600 Department determination of amount of tax; deficiency determinations; liens. If, under ORS 323.500 to 323.645, the Department of Revenue is not satisfied with the return of the tax or as to the amount of tax required to be paid to this state by any person, it may compute and determine the amount required to be paid upon the basis of the facts contained in the return or upon the basis of any information within its possession or that may come into its possession. One or more deficiency determinations may be made of the amount due for one or for more than one period. Notices of deficiency shall be given and interest on deficiencies shall be computed as provided in ORS 305.265. Subject to ORS 314.421 and 314.423, liens for taxes or deficiencies arise at the time of assessment, continue until the taxes, interest and penalties are fully satisfied and may be recorded and collected in the manner provided for the collection of delinquent income taxes. [1985 c.816 Â§33; 2003 c.804 Â§48]

Â Â Â Â Â  323.605 Immediate determination and collection of tax. If the Department of Revenue believes that the collection of any tax imposed under ORS 323.500 to 323.645 or any amount of the tax required to be paid to the state or of any determination will be jeopardized by delay, it shall make a determination of the tax or amount of tax required to be collected, noting that fact upon the determination. The amount determined is immediately due and payable and the department shall assess the taxes, notify the person and proceed to collect the tax in the same manner and using the same procedures as for the collection of income taxes under ORS 314.440. [1985 c.816 Â§34; 2003 c.804 Â§49]

Â Â Â Â Â  323.607 Time limit for issuing notice of deficiency for substantial reported understatement of gross purchases net of discounts. If the Department of Revenue finds that an amount of gross purchases net of discounts equal to 25 percent or more of the gross purchases net of discounts as reported on the taxpayerÂs tobacco products tax return has been omitted from the return, the department may give notice of deficiency as prescribed in ORS 305.265 at any time within five years after the date the return was due or filed, whichever is later. [2001 c.76 Â§2]

Â Â Â Â Â  323.610 Warrant to sheriff to levy upon and sell property of delinquent taxpayer; recording; execution; agents; remedies for warrant returned not satisfied. (1) If any tax imposed under ORS 323.500 to 323.645, or any portion of the tax, is not paid within the time provided by law and no provision is made to secure the payment of the tax by bond, deposit or otherwise, pursuant to rules adopted by the Department of Revenue, the department may issue a warrant directed to the sheriff of any county of the state commanding the sheriff to levy upon and sell the real and personal property of the taxpayer found within the county, for the payment of the amount of the tax, with the added penalties, interest and the sheriffÂs cost of executing the warrant, and to return the warrant to the department and pay to it the money collected from the sale, within 60 days after the date of receipt of the warrant.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record with the clerk of the county a copy of the warrant, and the clerk shall immediately enter in the County Clerk Lien Record the name of the taxpayer mentioned in the warrant, the amount of the tax or portion of the tax and penalties for which the warrant is issued and the date the copy is recorded. The amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the taxpayer against whom it is issued in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff immediately shall proceed upon the warrant in all respects, with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgment of a court of record, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent authorized to collect the taxes imposed by ORS 323.500 to 323.645. In the execution of the warrant, the agent shall have all the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the taxpayer as if the people of the state had recovered judgment against the taxpayer for the amount of the tax. [1985 c.816 Â§35; 1987 c.158 Â§55; 2003 c.576 Â§205; 2003 c.804 Â§50]

Â Â Â Â Â  323.612 Seizure and forfeiture of contraband tobacco products; appeal. (1) Any contraband tobacco products found by an authorized representative of the Department of Revenue or any law enforcement agency may be immediately seized and subject to forfeiture. If seized and forfeited under this subsection, the tobacco products shall be destroyed.

Â Â Â Â Â  (2) Notwithstanding ORS 305.280, a seizure and forfeiture made under this section may be appealed to the magistrate division of the tax court within 30 days of the date of the seizure in the manner prescribed in ORS 305.404 to 305.560. [2003 c.804 Â§57]

Â Â Â Â Â  323.615 Refund agreement with governing body of Indian reservation; appropriation for refunds. (1) The Director of the Department of Revenue is authorized to enter into a tobacco products tax refund agreement with the governing body of any Indian reservation in
Oregon
. The agreement may provide for a mutually agreed upon amount as a refund to the governing body of any tobacco tax collected under ORS 323.500 to 323.645 in connection with the sale of tobacco products to Indians on the Indian reservation, or the use, storage or consumption of tobacco products by Indians on the Indian reservation. This provision is in addition to other laws allowing tax refunds.

Â Â Â Â Â  (2) There is continuously appropriated to the director, from the suspense account established under ORS 293.445 and 323.625, the amounts necessary to make the refunds provided by subsection (1) of this section. [1985 c.816 Â§36; 1999 c.21 Â§61; 2003 c.804 Â§51]

Â Â Â Â Â  323.618 Venue; department certificate as evidence. (1) The violation of any provision of ORS 323.500 to 323.645 or any rule adopted thereunder shall be deemed an act committed in part at the office of the Department of Revenue in
Salem
,
Oregon
, and venue shall lie in Marion County, Oregon.

Â Â Â Â Â  (2) The certificate of the department to the effect that a tax has not been paid, that a return has not been filed or that information has not been supplied, as required by or under the provisions of ORS 323.500 to 323.645, shall be prima facie evidence that the tax has not been paid, that the return has not been filed or that the information has not been supplied. [2003 c.804 Â§55]

Â Â Â Â Â  323.619 Actions by Attorney General; limitation on actions; authority. (1) In addition to all other remedies specified in ORS 323.500 to 323.645, action may be brought by the Attorney General, at the request of the Department of Revenue, in the name of the state, to recover the amount of any taxes, penalties and interest due under ORS 323.500 to 323.645, if the action for recovery is commenced within three years from the time the tax is due to be paid.

Â Â Â Â Â  (2) The Attorney General shall have authority to investigate any criminal violation of ORS 323.500 to 323.645. [2003 c.804 Â§59]

Â Â Â Â Â  323.620 Remedies cumulative. The remedies of the state provided for in ORS 323.500 to 323.645 are cumulative. No action taken by the Department of Revenue or Attorney General constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in ORS 323.500 to 323.645. [1985 c.816 Â§40; 2003 c.804 Â§52]

Â Â Â Â Â  323.623 Appeals. (1) Except as otherwise provided in ORS 323.500 to 323.645, any person aggrieved by an act or determination of the Department of Revenue or its authorized agent under ORS 323.500 to 323.645 may appeal to the Oregon Tax Court in the time and manner provided in ORS 305.404 to 305.560. These appeal rights shall be the exclusive remedy available to determine the personÂs liability for the taxes imposed under ORS 323.500 to 323.645.

Â Â Â Â Â  (2) An appeal to the Oregon Tax Court under ORS 323.500 to 323.645 stays proceedings to collect any unpaid tax unless the tax court believes the collection of the tax will be jeopardized by delay or otherwise orders collection proceedings to continue. [2003 c.804 Â§46]

Â Â Â Â Â  323.625 Disposition of moneys. All moneys received by the Department of Revenue under ORS 323.500 to 323.645 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of refunds or credits arising from erroneous overpayments, the balance of the money shall be credited to the General Fund. Of the amount credited to the General Fund under this section 41.54 percent shall be dedicated to funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan, or to funding the maintenance of the benefits available under the Oregon Health Plan, or both, and 4.62 percent shall be credited to the Tobacco Use Reduction Account established under ORS 431.832. [1985 c.816 Â§42; 1997 c.2 Â§10; 1999 c.21 Â§62; 2003 c.804 Â§Â§53,53a]

Â Â Â Â Â  323.630 Civil and criminal penalties for violations of ORS 323.500 to 323.645. (1)(a) A civil penalty may be imposed by the Department of Revenue on any person who violates any provision of ORS 323.500 to 323.645.

Â Â Â Â Â  (b) A civil penalty imposed under this subsection may not exceed $1,000 per violation.

Â Â Â Â Â  (c) A penalty imposed under this subsection may be appealed to the magistrate division of the tax court in the time and manner prescribed in ORS 305.404 to 305.560.

Â Â Â Â Â  (2) Any person required to obtain a license as a distributor under ORS 323.500 to 323.645 who knowingly engages in business as a distributor without a license or after a license has been suspended or revoked is guilty of a Class C felony.

Â Â Â Â Â  (3) Any person required to make, render, sign or verify any report under ORS 323.500 to 323.645 who makes any false report with the intent to defraud is guilty of a Class C felony.

Â Â Â Â Â  (4) Any transporter who knowingly violates the provisions of ORS 323.570 is guilty of a Class C felony.

Â Â Â Â Â  (5) Any person who knowingly violates any provision of ORS 323.500 to 323.645, except as otherwise provided in this section, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (6) Any person who, with intent to defraud, makes, alters, forges or utters a false receipt or invoice recording a sale of tobacco products in this state is guilty of a Class C felony.

Â Â Â Â Â  (7) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating ORS 323.500 to 323.645 and the proceeds resulting from a violation of ORS 323.500 to 323.645. [2003 c.804 Â§56]

Â Â Â Â Â  323.632 Offense of unlawful distribution of tobacco products; forfeiture. (1) A person commits the crime of unlawful distribution of tobacco products if the person knowingly sells or distributes, possesses or transports for sale or distribution or imports for sale or distribution tobacco products that do not comply with ORS 323.500 to 323.645.

Â Â Â Â Â  (2) The offense of unlawful distribution of tobacco products is classified as follows:

Â Â Â Â Â  (a) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals less than $1,000, the offense is a Class A misdemeanor.

Â Â Â Â Â  (b) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $1,000 or more, but less than $5,000, the offense is a Class C felony classified as crime category 3 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $5,000 or more, but less than $10,000, the offense is a Class C felony classified as crime category 5 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (d) If the amount of tobacco products tax avoided in committing the offense over a 90-day period totals $10,000 or more, the offense is a Class B felony classified as crime category 7 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (3) Tobacco products sold, distributed, possessed, transported or imported in violation of subsection (1) of this section are contraband and subject to seizure and forfeiture. If seized and forfeited under this subsection, the tobacco products shall be destroyed.

Â Â Â Â Â  (4) In addition to any other sentence the court may impose upon a conviction under this section, the court may order the forfeiture of the instrumentalities used in violating this section and the proceeds resulting from a violation of this section.

Â Â Â Â Â  (5) As used in this section, Âtobacco products taxÂ means the amount of tax due under ORS 323.500 to 323.645, if the tax were timely paid upon first distribution of the tobacco products in this state. [2003 c.804 Â§58; 2007 c.40 Â§1]

Â Â Â Â Â  323.635 Penalties in ORS 323.630 and 323.632 additional to other penalties. The penalties provided in ORS 323.630 and 323.632 are additional to all other penalties provided under ORS 323.500 to 323.645. [1985 c.816 Â§44; 2003 c.804 Â§54]

Â Â Â Â Â  323.640 Tax on distributors in lieu of all other state, county or municipal taxes on sale or use of tobacco. (1) The taxes imposed by ORS 323.505 are in lieu of all other state, county or municipal taxes on the sale or use of tobacco products.

Â Â Â Â Â  (2) Any tobacco product with respect to which a tax has once been imposed under ORS 323.505 shall not be subject upon a subsequent distribution to the taxes imposed by ORS 323.505. [1985 c.816 Â§44a]

Â Â Â Â Â  323.645 Short title. ORS 323.500 to 323.645 may be cited as the Tobacco Products Tax Act. [1985 c.816 Â§46]

TOBACCO DELIVERY SALES

Â Â Â Â Â  323.700 Definitions for ORS 323.700 to 323.730. As used in ORS 323.700 to 323.730:

Â Â Â Â Â  (1) ÂConsumerÂ means an individual who is not a licensed distributor of tobacco or a licensed tobacco retailer.

Â Â Â Â Â  (2) ÂDelivery saleÂ:

Â Â Â Â Â  (a) Means a sale of tobacco to a consumer in this state in which:

Â Â Â Â Â  (A) The purchaser submits the order for the sale by means of a telephone or other method of voice transmission, a delivery service or the Internet or other online service; or

Â Â Â Â Â  (B) The tobacco is delivered by use of a delivery service.

Â Â Â Â Â  (b) Includes any sale of tobacco described in paragraph (a) of this subsection, regardless of whether the seller is located within Indian country or is otherwise within or outside of this state.

Â Â Â Â Â  (c) Does not include any sale to a licensed distributor or licensed tobacco retailer in this state.

Â Â Â Â Â  (3) ÂDelivery serviceÂ means any person that is engaged in the commercial delivery of letters, packages or other containers.

Â Â Â Â Â  (4) ÂIndian countryÂ has the meaning given that term in 18 U.S.C. 1151.

Â Â Â Â Â  (5) ÂLegal minimum purchase ageÂ means the minimum age at which an individual may purchase tobacco in this state.

Â Â Â Â Â  (6) ÂMailÂ means the use of the United States Postal Service for delivery of letters, packages or other containers.

Â Â Â Â Â  (7) ÂPerson accepting a purchase order for a delivery saleÂ means a person who fills a tobacco purchase order given by a consumer and processes the order for mail, shipping or other delivery, or who contracts with another party to provide delivery service.

Â Â Â Â Â  (8) ÂPurchase orderÂ means a written or electronic document authorizing a seller to provide goods.

Â Â Â Â Â  (9) Â
Sale
of tobacco to a consumerÂ means any sale of tobacco to an individual in this state, unless the individual is licensed as a distributor or retailer of tobacco by the Department of Revenue.

Â Â Â Â Â  (10) ÂShipping containerÂ means a container in which tobacco is packaged in connection with a delivery sale.

Â Â Â Â Â  (11) ÂShipping documentsÂ means bills of lading, airbills or any other documents used to evidence the undertaking by a delivery service to deliver letters, packages or other containers.

Â Â Â Â Â  (12) ÂTobaccoÂ means cigarettes, as defined in ORS 323.010, or tobacco products, as defined in ORS 323.500. [2003 c.804 Â§73]

Â Â Â Â Â  323.703 Delivery sales to persons under legal minimum purchase age prohibited. A person may not make a delivery sale of tobacco to a person who is under the legal minimum purchase age. [2003 c.804 Â§74]

Â Â Â Â Â  323.706 Requirements for persons accepting delivery sale purchase orders. A person accepting a purchase order for a delivery sale, prior to the first mailing, shipment or other delivery of tobacco to a consumer, shall comply with:

Â Â Â Â Â  (1) The age verification requirements set forth in ORS 323.709;

Â Â Â Â Â  (2) The distributor license requirements set forth in ORS 323.712;

Â Â Â Â Â  (3) The disclosure requirements set forth in ORS 323.715;

Â Â Â Â Â  (4) The mailing or shipping requirements set forth in ORS 323.718;

Â Â Â Â Â  (5) The reporting requirements set forth in ORS 323.721; and

Â Â Â Â Â  (6) All other laws of this state applicable to sales of tobacco that occur entirely within
Oregon
, including but not limited to ORS 323.005 to 323.482, 323.500 to 323.645 and 323.806. [2003 c.804 Â§75]

Â Â Â Â Â  323.709 Requirements for persons mailing or shipping tobacco in delivery sales. A person may not mail or ship tobacco in connection with a delivery sale order unless the person, before mailing or shipping the tobacco, does all of the following:

Â Â Â Â Â  (1) Obtains a certification from the prospective consumer that includes a written statement signed by the prospective consumer that:

Â Â Â Â Â  (a) Certifies the prospective consumerÂs address and that the prospective consumer is at least the legal minimum purchase age; and

Â Â Â Â Â  (b) Confirms that the prospective consumer understands that signing another personÂs name to the certification is illegal, that the sale of tobacco to individuals under the legal minimum purchase age is illegal and that the purchase of tobacco by individuals under the legal minimum purchase age is illegal under ORS 167.401;

Â Â Â Â Â  (2) Verifies the information contained in the certification against a commercially available database of government-collected information showing the age or date of birth of the individual placing the order and obtains a photocopy or other image of a valid, government-issued identification stating the age or date of birth of the individual placing the order;

Â Â Â Â Â  (3) Provides a notice to the prospective consumer, via electronic mail or other means, that meets the requirements of ORS 323.715; and

Â Â Â Â Â  (4) In the case of an order for tobacco placed through an Internet website, receives payment for the delivery sale from the prospective purchaser by a credit or debit card that has been issued in the name of the prospective purchaser or by a personal check issued by the prospective purchaser. [2003 c.804 Â§76]

Â Â Â Â Â  323.712 DistributorsÂ licenses. (1) Each person seeking to engage in delivery sales of tobacco to purchasers in this state shall apply for and obtain:

Â Â Â Â Â  (a) A cigarette distributorÂs license under ORS 323.105, if the person intends to engage in cigarette delivery sales; and

Â Â Â Â Â  (b) A tobacco products distributorÂs license under ORS 323.520, if the person intends to engage in tobacco products delivery sales.

Â Â Â Â Â  (2) A person may not engage in delivery sales in this state without first obtaining each applicable distributorÂs license under subsection (1) of this section. [2003 c.804 Â§76a]

Â Â Â Â Â  323.715 Notice requirements for delivery sales. The notice required under ORS 323.709 (3) shall include:

Â Â Â Â Â  (1) A prominent and clearly legible statement that tobacco sales to persons under the legal minimum purchase age are illegal;

Â Â Â Â Â  (2) A prominent and clearly legible statement that sales of tobacco are restricted to those individuals who provide verifiable proof of age in accordance with ORS 323.709; and

Â Â Â Â Â  (3) A prominent and clearly legible statement that sales of cigarettes are subject to tax under ORS 323.005 to 323.482 and that sales of other tobacco products are subject to tax under ORS 323.500 to 323.645, and an explanation of how the applicable tax has been paid or is to be paid. [2003 c.804 Â§77]

Â Â Â Â Â  323.718 Requirements for mailing or shipping delivery sale orders. (1) Each person accepting a purchase order for a delivery sale, in connection with the delivery sale order, shall:

Â Â Â Â Â  (a) Include as part of the shipping documents a clear and conspicuous statement providing as follows: ÂTOBACCO: OREGON LAW PROHIBITS SHIPPING TO INDIVIDUALS UNDER 18 AND REQUIRES THE PAYMENT OF ALL APPLICABLE TAXESÂ; and

Â Â Â Â Â  (b) Use a method of mail, shipping or other delivery of tobacco described in this paragraph as follows:

Â Â Â Â Â  (A) Unless subparagraph (B) of this paragraph applies, use a method of shipping or other delivery that obligates the delivery service to require:

Â Â Â Â Â  (i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age who resides at the residence of the consumer, to sign to accept delivery of the shipping container; and

Â Â Â Â Â  (ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

Â Â Â Â Â  (I) Is either the consumer or another individual residing at the residence of the consumer; and

Â Â Â Â Â  (II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

Â Â Â Â Â  (B) If the person is fulfilling a purchase order for a delivery sale by mailing tobacco, to the extent permitted by the United States Postal Service, use a method of mailing that requires the postal service to require:

Â Â Â Â Â  (i) The consumer placing the delivery sale order, or another individual of at least the legal minimum purchase age residing at the residence of the consumer, to sign to accept delivery of the shipping container; and

Â Â Â Â Â  (ii) Proof, in the form of a valid, government-issued identification bearing a photograph of the individual who signs to accept delivery of the shipping container, demonstrating that the individual who signs to accept delivery:

Â Â Â Â Â  (I) Is either the consumer or another individual residing at the residence of the consumer; and

Â Â Â Â Â  (II) Is at least the legal minimum purchase age, except that proof of age is required only if the individual appears to be under 27 years of age.

Â Â Â Â Â  (2) If the person accepting a purchase order for a delivery sale delivers the tobacco without using a delivery service or the United States Postal Service, the person shall comply with all requirements of ORS 323.700 to 323.730 that apply to a delivery service and shall be in violation of this section if the person fails to comply with all requirements applicable to a delivery service. [2003 c.804 Â§78]

Â Â Â Â Â  323.721 Delivery sales reporting requirements. (1) Prior to delivering, mailing or shipping tobacco in connection with a delivery sale, a person who accepts purchase orders for delivery sales shall file a statement with the Department of Revenue. The statement shall set forth the name, trade name and address of the principal place of business of the seller and any other place of business of the seller.

Â Â Â Â Â  (2) Not later than the 10th day of each calendar month, each person that has made a delivery sale or delivered, mailed or shipped tobacco or contracted with another party for delivery service in connection with a delivery sale made during the previous calendar month shall file a memorandum of sale or a copy of the delivery sales invoice with the Department of Revenue. The memorandum or delivery sales invoice shall provide, for each delivery sale made during the previous calendar month:

Â Â Â Â Â  (a) The name and address of the consumer to whom the delivery sale was made;

Â Â Â Â Â  (b) The brand or brands of the tobacco that were sold in the delivery sale; and

Â Â Â Â Â  (c) The quantity of tobacco that was sold in the delivery sale.

Â Â Â Â Â  (3) A person that satisfies the requirements of 15 U.S.C. 376 is deemed to meet the requirements of this section. [2003 c.804 Â§79]

Â Â Â Â Â  323.724 Delivery sales of untaxed cigarettes or tobacco products prohibited. (1) A person that accepts a purchase order for a delivery sale of cigarettes may not make a delivery sale of cigarettes to a person in this state if the packages in which the cigarettes are contained do not bear the proper tax stamps required to be affixed to the packages of cigarettes under ORS 323.005 to 323.482.

Â Â Â Â Â  (2) A person that accepts a purchase order for a delivery sale of tobacco products may not make a delivery sale of tobacco products in this state if the sales invoice for the delivery sale does not comply with ORS 323.538. [2003 c.804 Â§80]

Â Â Â Â Â  323.727 Penalties for violating ORS 323.700 to 323.730; seizure and forfeiture. (1) Except as otherwise provided in this section:

Â Â Â Â Â  (a) The first time a person violates a provision of ORS 323.700 to 323.730, the person shall be subject to a penalty of $1,000 or five times the retail value of the tobacco involved in the violation, whichever is greater; and

Â Â Â Â Â  (b) In the case of a second or subsequent violation of ORS 323.700 to 323.730, the person shall be subject to a penalty of $5,000 or five times the retail value of the tobacco involved in the violation, whichever is greater.

Â Â Â Â Â  (2) A person who knowingly violates a provision of ORS 323.700 to 323.730 or who knowingly submits a false certification under ORS 323.709 under the name of another person:

Â Â Â Â Â  (a) Shall be subject to a penalty of $10,000 or five times the retail value of the tobacco involved, whichever is greater; or

Â Â Â Â Â  (b) May be imprisoned for a period of not more than five years.

Â Â Â Â Â  (3) A person who accepts a purchase order for a delivery sale and, in connection with the sale, fails to pay a tax due under ORS 323.005 to 323.482 or 323.500 to 323.645 shall pay a penalty of five times the amount of tax due and not timely paid under ORS 323.005 to 323.482 or 323.500 to 323.645.

Â Â Â Â Â  (4) The penalties prescribed under this section are in addition to and not in lieu of any other penalty applicable under the laws of this state.

Â Â Â Â Â  (5) Any tobacco sold or attempted to be sold in a delivery sale that does not meet the requirements of ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Tobacco seized and forfeited under this subsection shall be destroyed.

Â Â Â Â Â  (6) Any fixtures, equipment, materials or other personal property on the premises of a person who violates ORS 323.700 to 323.730 may be immediately seized and subject to forfeiture. Property seized and forfeited under this subsection may be sold or destroyed. [2003 c.804 Â§81]

Â Â Â Â Â  323.730 Persons who may bring actions. The Attorney General or any person that holds a permit, issued under section 5713 of the Internal Revenue Code, to engage in business as a manufacturer or importer of tobacco products or as an export warehouse proprietor, may bring an action to enforce the provisions of ORS 323.700 to 323.730 or to prevent or restrain violations of ORS 323.700 to 323.730. [2003 c.804 Â§82]

MASTER SETTLEMENT AGREEMENT

Â Â Â Â Â  323.800 Definitions for ORS 323.800 to 323.806. As used in ORS 323.800 to 323.806:

Â Â Â Â Â  (1) ÂAdjusted for inflationÂ means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

Â Â Â Â Â  (2)(a) ÂAffiliateÂ means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person.

Â Â Â Â Â  (b) For purposes of defining ÂaffiliateÂ:

Â Â Â Â Â  (A) The terms Âowns,Â Âis ownedÂ and ÂownershipÂ mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more; and

Â Â Â Â Â  (B) The term ÂpersonÂ means an individual, partnership, committee, association, corporation or any other organization or group of persons.

Â Â Â Â Â  (3) ÂAllocable shareÂ means Allocable Share as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (4)(a) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

Â Â Â Â Â  (A) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (B) Tobacco, in any form, that is functional in the product and that because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (C) Any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subparagraph (A) of this paragraph.

Â Â Â Â Â  (b) The term ÂcigaretteÂ includes Âroll-your-own tobaccoÂ (i.e., tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this paragraph, 0.09 ounces of roll-your-own tobacco shall constitute one individual cigarette.

Â Â Â Â Â  (5) ÂMaster Settlement AgreementÂ means the settlement agreement (and related documents) entered into on November 23, 1998, by the State of Oregon and leading United States tobacco product manufacturers.

Â Â Â Â Â  (6) ÂQualified escrow fundÂ means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1 billion where such arrangement requires that such financial institution hold the escrowed fundsÂ principal for the benefit of releasing parties and prohibits the tobacco product manufacturer who is placing the funds into escrow from using, accessing or directing the use of the escrowed fundsÂ principal except as consistent with ORS 323.806 (2)(b).

Â Â Â Â Â  (7) ÂReleased claimsÂ means Released Claims as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (8) ÂReleasing partiesÂ means Releasing Parties as that term is defined in the Master Settlement Agreement.

Â Â Â Â Â  (9)(a) ÂTobacco product manufacturerÂ means an entity that, after October 23, 1999, directly (and not exclusively through any affiliate):

Â Â Â Â Â  (A) Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an Original Participating Manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

Â Â Â Â Â  (B) Is the first purchaser anywhere for resale in the
United States
of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the
United States
; or

Â Â Â Â Â  (C) Becomes a successor of an entity described in subparagraph (A) or (B) of this paragraph.

Â Â Â Â Â  (b) The term Âtobacco product manufacturerÂ does not include an affiliate of a tobacco product manufacturer unless such affiliate is itself a tobacco product manufacturer under paragraph (a)(A), (B) or (C) of this subsection.

Â Â Â Â Â  (10) ÂUnits soldÂ means the number of individual cigarettes sold in the State of Oregon by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State of Oregon on roll-your-own tobacco containers or on packs bearing the excise tax stamp of this state. The Department of Revenue shall promulgate such rules as are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year. [Formerly 293.533; 2005 c.22 Â§228; 2007 c.707 Â§1]

Â Â Â Â Â  Note: 323.800 to 323.806 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  323.803 Findings and purpose. (1) Cigarette smoking presents serious public health concerns to the State of
Oregon
and to the citizens of the State of
Oregon
. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the
United States
each year. These diseases most often do not appear until many years after the person in question begins smoking.

Â Â Â Â Â  (2) Cigarette smoking also presents serious financial concerns for this state. Under certain health care programs, the State of
Oregon
may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.

Â Â Â Â Â  (3) Under those health care programs, the State of
Oregon
pays millions of dollars each year to provide medical assistance for persons for health conditions associated with cigarette smoking.

Â Â Â Â Â  (4) It is the policy of the State of
Oregon
that financial burdens imposed on this state by cigarette smoking be borne by tobacco product manufacturers rather than by this state to the extent that such manufacturers either determine to enter into a settlement with the State of
Oregon
or are found culpable by the courts.

Â Â Â Â Â  (5) On November 23, 1998, leading
United States
tobacco product manufacturers entered into a settlement agreement, entitled the ÂMaster Settlement Agreement,Â with the State of
Oregon
. The Master Settlement Agreement obligates those manufacturers, in return for a release of past, present and certain future claims against them as described in the Master Settlement Agreement:

Â Â Â Â Â  (a) To pay substantial sums to the State of
Oregon
(tied in part to their volume of sales);

Â Â Â Â Â  (b) To fund a national foundation devoted to the interests of public health; and

Â Â Â Â Â  (c) To make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.

Â Â Â Â Â  (6) It would be contrary to the policy of the State of Oregon if those tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that this state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State of Oregon to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise. [Formerly 293.530]

Â Â Â Â Â  Note: See note under 323.800.

Â Â Â Â Â  323.806 Required actions by manufacturers. Any tobacco product manufacturer selling cigarettes to consumers within the State of
Oregon
(whether directly or through a distributor, retailer or similar intermediary or intermediaries) after October 23, 1999, shall do one of the following:

Â Â Â Â Â  (1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

Â Â Â Â Â  (2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

Â Â Â Â Â  (A) For 1999, $0.0094241 per unit sold after October 23, 1999.

Â Â Â Â Â  (B) For 2000, $0.0104712 per unit sold.

Â Â Â Â Â  (C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

Â Â Â Â Â  (D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

Â Â Â Â Â  (E) For 2007 and each year thereafter, $0.0188482 per unit sold.

Â Â Â Â Â  (b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

Â Â Â Â Â  (A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of
Oregon
or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

Â Â Â Â Â  (B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in Oregon in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that agreement after final determination of all adjustments, that the manufacturer would have been required to make on account of such units sold had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

Â Â Â Â Â  (C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

Â Â Â Â Â  (c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of
Oregon
against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

Â Â Â Â Â  (A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

Â Â Â Â Â  (B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

Â Â Â Â Â  (C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of
Oregon
(whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation. [Formerly 293.535]

Â Â Â Â Â  Note: The amendments to 323.806 [formerly 293.535] by section 22, chapter 801, Oregon Laws 2003, become operative only if there is a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003. If the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, the amendments to 323.806 by section 22, chapter 801, Oregon Laws 2003, become operative 31 days after entry of the final judgment. See section 25, chapter 801, Oregon Laws 2003. The text that, if the court enters a final judgment that invalidates the amendments to 323.806 by section 21, chapter 801, Oregon Laws 2003, is operative 31 days after entry of the final judgment is set forth for the userÂs convenience.

Â Â Â Â Â  323.806. Any tobacco product manufacturer selling cigarettes to consumers within the State of
Oregon
(whether directly or through a distributor, retailer or similar intermediary or intermediaries) after October 23, 1999, shall do one of the following:

Â Â Â Â Â  (1) Become a Participating Manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

Â Â Â Â Â  (2)(a) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

Â Â Â Â Â  (A) For 1999, $0.0094241 per unit sold after October 23, 1999.

Â Â Â Â Â  (B) For 2000, $0.0104712 per unit sold.

Â Â Â Â Â  (C) For each of the years 2001 and 2002, $0.0136125 per unit sold.

Â Â Â Â Â  (D) For each of the years 2003 through 2006, $0.0167539 per unit sold.

Â Â Â Â Â  (E) For 2007 and each year thereafter, $0.0188482 per unit sold.

Â Â Â Â Â  (b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) of this subsection shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

Â Â Â Â Â  (A) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State of
Oregon
or any releasing party located or residing in this state. Funds shall be released from escrow under this subparagraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under such judgment or settlement;

Â Â Â Â Â  (B) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than this stateÂs allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that agreement other than the inflation adjustment) had it been a Participating Manufacturer (as that term is defined in the Master Settlement Agreement), the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

Â Â Â Â Â  (C) To the extent not released from escrow under subparagraph (A) or (B) of this paragraph, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

Â Â Â Â Â  (c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State of
Oregon
against any tobacco product manufacturer that fails to place into escrow the funds required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this subsection shall:

Â Â Â Â Â  (A) Be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

Â Â Â Â Â  (B) In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring such manufacturer into compliance with this subsection. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the General Fund of this state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

Â Â Â Â Â  (C) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State of
Oregon
(whether directly or through a distributor, retailer or similar intermediary or intermediaries) for a period not to exceed two years. Each failure to make an annual deposit required under this section shall constitute a separate violation.

Â Â Â Â Â  Note: See note under 323.800.

FEDERAL CIGARETTE LABELING AND ADVERTISING ACT ENFORCEMENT

Â Â Â Â Â  323.850 Legislative findings. (1) The Legislative Assembly finds that consumers and retailers purchasing cigarettes are entitled to be assured through appropriate enforcement measures that cigarettes they purchase were manufactured for consumption within the
United States
.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the intent of ORS 323.850 to 323.862 to align state law with the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) and 26 U.S.C. 5754. [1999 c.1077 Â§1]

Â Â Â Â Â  Note: 323.850 to 323.865 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 323 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  323.853 Definitions for ORS 323.850 to 323.862. As used in ORS 323.850 to 323.862:

Â Â Â Â Â  (1) ÂCigaretteÂ means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use and consists of or contains:

Â Â Â Â Â  (a) Any roll of tobacco wrapped in paper or in any substance not containing tobacco;

Â Â Â Â Â  (b) Tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

Â Â Â Â Â  (c) Any roll of tobacco that is wrapped in any substance containing tobacco and that, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂCigaretteÂ includes Âroll-your-own,Â which is any tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes. For purposes of the definition of Âcigarette,Â 0.09 ounces of Âroll-your-ownÂ tobacco shall constitute one individual Âcigarette.Â

Â Â Â Â Â  (3) ÂCigarette distributorÂ means any person or business that sells or distributes cigarettes to a tobacco retailer.

Â Â Â Â Â  (4) ÂPackageÂ means a package, carton or container of any kind in which cigarettes are offered for sale, sold or otherwise distributed or intended for distribution to consumers.

Â Â Â Â Â  (5) ÂTobacco product manufacturerÂ has the meaning given that term in ORS 323.800.

Â Â Â Â Â  (6) ÂTobacco retailerÂ means any person or business that offers cigarettes for sale to members of the public. [1999 c.1077 Â§2]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.856 Tax stamps prohibited on cigarette packages not meeting federal requirements. (1) No tax stamp may be affixed to, or made upon, any package of cigarettes if:

Â Â Â Â Â  (a) The package differs in any respect from all the requirements of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1331 et seq.) on October 23, 1999, for the placement of labels, warnings or any other information upon a package of cigarettes that is to be sold within the United States;

Â Â Â Â Â  (b) The package has been imported into the
United States
in violation of 26 U.S.C. 5754 or 19 U.S.C. 1681a, or implementing regulations of the federal laws listed in this paragraph;

Â Â Â Â Â  (c) The package is labeled ÂFor Export Only,Â ÂU.S. Tax Exempt,Â ÂFor Use Outside U.S.Â or similar wording indicating that the manufacturer did not intend that the product be sold in the United States; or

Â Â Â Â Â  (d) The package, or package containing individually stamped packages, has been altered by adding, masking or deleting the wording described in paragraph (c) of this subsection.

Â Â Â Â Â  (2) Any person who sells or holds for sale cigarette packages to which are affixed a tax stamp in violation of this section commits the same offense as possessing or selling cigarettes without a tax stamp.

Â Â Â Â Â  (3) The Department of Justice shall notify the Department of Revenue in writing when a determination has been made that a cigarette distributor, on or after the date specified in the notice issued under ORS 323.859, has sold or held for resale cigarette packages to which a stamp has been affixed in violation of this section. Upon notification of such violation, the Department of Revenue shall automatically suspend the license of the cigarette distributor for a period of 90 days. Upon determination by the Department of Justice of any subsequent violation of this section by the distributor, the Department of Revenue shall revoke the distributorÂs license consistent with the provisions of ORS 323.140.

Â Â Â Â Â  (4) On or after the date specified in the notice issued under ORS 323.859, the Oregon State Police or any other law enforcement agency may seize or, acting in coordination with the Department of Revenue, destroy or sell back for destruction or export only to the manufacturer or licensed exporter Âonly to exportÂ cigarette packages to which is affixed a tax stamp in violation of this section. Notwithstanding the provisions of ORS 323.320, the Department of Revenue shall not refund or credit to a distributor the denominated value of tax stamps when such seizure, destruction or sale back to the manufacturer has occurred.

Â Â Â Â Â  (5) A violation of this section is an unlawful practice under ORS 646.605 to 646.652. [1999 c.1077 Â§3; 2001 c.696 Â§4]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.859 Notice; effect of failure to receive notice. (1) Within the 45-day period immediately following October 23, 1999, the Department of Revenue shall issue a notice to:

Â Â Â Â Â  (a) All licensed
Oregon
cigarette distributors informing the distributors of the licensing provisions of ORS 323.856; and

Â Â Â Â Â  (b) All tobacco retailers and cigarette distributors informing the retailers and distributors of the penalties for holding or selling cigarettes in violation of ORS 323.856.

Â Â Â Â Â  (2) The notice shall specify a date, not earlier than the 60th day or later than the 90th day after the date on which the notice is mailed, after which a penalty may be imposed or seizures, destruction or sales may take place under ORS 323.850 to 323.862.

Â Â Â Â Â  (3) The notice shall be in writing and sent by first class mail. The mailing shall be made by the Department of Revenue.

Â Â Â Â Â  (4) Failure of tobacco retailers or cigarette distributors to receive written notice is not a defense to any action to suspend or revoke a license of a cigarette distributor or to an action involving the seizure of cigarettes. [1999 c.1077 Â§4]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.862 Disclosure of information. The Department of Revenue may disclose information submitted to the department related to cigarettes, tobacco product manufacturers and tobacco retailers to the Attorney General, and such other parties as the Attorney General determines necessary, to monitor and enforce compliance by tobacco product manufacturers with ORS 323.800 to 323.806. [1999 c.1077 Â§5; 2005 c.22 Â§229]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.865 Rulemaking authority. The Department of Justice, in accordance with ORS chapter 183, may adopt rules necessary for the implementation and administration of ORS 323.850 to 323.862. [1999 c.1077 Â§6]

Â Â Â Â Â  Note: See note under 323.850.

Â Â Â Â Â  323.990 [1965 c.525 Â§90; 2001 c.696 Â§1; renumbered 323.480 in 2001]

Â Â Â Â Â  323.992 [1965 c.525 Â§91; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  323.995 [1985 c.816 Â§43; 1995 c.650 Â§47; repealed by 2003 c.804 Â§70]

_______________



Chapter 324

Chapter 324 Â Oil and Gas Tax

2007 EDITION

OIL AND GAS TAX

REVENUE AND TAXATION

GENERAL PROVISIONS

324.050Â Â Â Â  Definitions

IMPOSITION OF TAX

324.070Â Â Â Â  Imposition of tax; rate; basis of levy

324.080Â Â Â Â  Exemptions of gross sales value

324.090Â Â Â Â  State and local government interests exempt; credit of taxes imposed by state and local governments

COLLECTION OF TAX

324.110Â Â Â Â  Quarterly payment of tax; computation of prevailing cash price

324.120Â Â Â Â  Statement by taxpayer; other required information

324.130Â Â Â Â  Statement of producer; filing of statement

324.140Â Â Â Â  Penalty for delinquent reports; report of claimed exempt royalties

324.170Â Â Â Â  Audit; interest on delinquent tax or deficiency

324.180Â Â Â Â  Notice to person liable for unpaid tax

324.190Â Â Â Â  Collection of unpaid tax

324.200Â Â Â Â  Release of lien on real estate

324.210Â Â Â Â  Status of taxes, interest and penalties as debt; limitation on time of collection

324.240Â Â Â Â  Payment of tax when oil or gas in litigation

ADMINISTRATION

324.310Â Â Â Â  Powers of department

324.320Â Â Â Â  Rulemaking authority of department

DISPOSITION OF REVENUE

324.340Â Â Â Â  Net revenue payable to Common School Fund

CIVIL PENALTY

324.410Â Â Â Â  Prohibited conduct; civil penalty

MISCELLANEOUS

324.510Â Â Â Â  Content of statement or settlement sheet

324.520Â Â Â Â  Duty to provide information to department; penalty

GENERAL PROVISIONS

Â Â Â Â Â  324.050 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂGasÂ means natural gas and casinghead gas.

Â Â Â Â Â  (3) ÂGross valueÂ or Âgross sales valueÂ means the actual cash price prevailing for oil or gas of the kind, character and quality of the oil or gas subject to the tax imposed under this chapter at the time such oil or gas is produced, as determined by the department.

Â Â Â Â Â  (4) ÂGross productionÂ means the total volume of oil or gas extracted from a well, including oil or gas extracted but not sold. ÂGross productionÂ does not include the extraction from a well of any oil or gas reinjected therein for storage.

Â Â Â Â Â  (5) ÂProduced and savedÂ means extracted and sold, extracted and used or extracted and retained for later sale or use.

Â Â Â Â Â  (6) ÂOilÂ means petroleum, crude oil, mineral oil and casinghead gas.

Â Â Â Â Â  (7) ÂPersonÂ includes partnership, corporation, association, fiduciary, trustee and any combination of individuals.

Â Â Â Â Â  (8) ÂQuarterÂ and ÂquarterlyÂ mean calendar quarters. [1981 c.889 Â§1]

IMPOSITION OF TAX

Â Â Â Â Â  324.070 Imposition of tax; rate; basis of levy. (1) A privilege tax of six percent of the gross value at the well is levied upon the production of oil and gas within the State of
Oregon
. The gross value at the well shall be reduced by the value of any part thereof, the ownership or right to which is exempt from taxation.

Â Â Â Â Â  (2) The tax levied shall be measured by the value of the whole production, including what is commonly known as the royalty interest. [1981 c.889 Â§2; 1991 c.459 Â§322]

Â Â Â Â Â  324.080 Exemptions of gross sales value. An exemption from the tax levied on oil or gas imposed by ORS 324.070 is granted upon the first $3,000 in gross sales value of the gross production each calendar quarter from each well. [1981 c.889 Â§3]

Â Â Â Â Â  324.090 State and local government interests exempt; credit of taxes imposed by state and local governments. (1) Any royalty or other interest in oil or gas owned by the state, counties, cities, towns, school districts or other municipal corporations or political subdivisions, is exempt from the gross production tax imposed by ORS 324.070.

Â Â Â Â Â  (2) There shall be allowed as a credit against taxes imposed by this chapter all ad valorem taxes imposed by the state, counties, cities, towns, school districts and other municipal corporations and political subdivisions upon any property rights attached to or inherent in the right to produce oil and gas, upon producing oil and gas leases, upon machinery, appliances and equipment used in and around any well producing oil or gas and actually used in the operation of the well, upon oil and gas produced in the state and upon any investment in any property mentioned or described in this subsection. [1981 c.889 Â§4]

COLLECTION OF TAX

Â Â Â Â Â  324.110 Quarterly payment of tax; computation of prevailing cash price. (1) The gross production tax on oil or gas imposed by this chapter shall be paid on a quarterly basis. The tax shall become due on the 45th day following the preceding quarterly period on all oil or gas produced in and saved during the preceding quarterly period, and, if the tax is not paid on or before the end of the 45th day, it shall become delinquent and shall be collected as provided in this chapter. The Department of Revenue, upon request and a proper showing of the necessity therefor, may grant an extension of time, not to exceed 30 days, for paying the tax and when such a request is granted the tax shall not be delinquent until the extended period has expired.

Â Â Â Â Â  (2) On oil or gas sold at the time of production, the gross production tax shall be paid by the purchaser, and the purchaser shall and is authorized to deduct in making settlements with the producer or royalty owner, the amount of tax so paid. In the event oil on which the gross production tax becomes due is not sold at the time of production but is retained or used by the producer, the tax on the oil not so sold shall be paid by the producer, including the tax due on royalty oil not sold. In settlement with the royalty owner, the producer shall have the right to deduct the amount of the tax so paid on royalty oil or to deduct royalty oil equivalent in value at the time the tax becomes due with the amount of the tax paid.

Â Â Â Â Â  (3) The amount of gas produced and used for fuel or otherwise used in the operation of any lease or premises in the drilling for or production of oil or gas, or for repressuring, shall not be considered for the purpose of this chapter as gas actually produced and saved.

Â Â Â Â Â  (4) When oil or gas is sold at a sale price that does not represent the cash price prevailing for oil or gas of like kind, character or quality in the field from which such product is produced, the department may require the tax to be paid upon the basis of the prevailing cash price then being paid at the time of production in the field for oil, or gas of like kind, quality and character. [1981 c.889 Â§5]

Â Â Â Â Â  324.120 Statement by taxpayer; other required information. (1) The tax imposed by this chapter shall be paid to the Department of Revenue and the person paying the tax shall file with the department at the time the tax is required to be paid, a statement, under oath, on forms prescribed by the department, giving, with other information required, the following:

Â Â Â Â Â  (a) Full description of the property by lease name, subdivision of quarter section, section, township and range from which the oil or gas was produced;

Â Â Â Â Â  (b) The name of the producer;

Â Â Â Â Â  (c) The gross amount of the oil or gas purchased;

Â Â Â Â Â  (d) The total value of the oil or gas at the price paid, if purchased at time of production;

Â Â Â Â Â  (e) The formation from which the oil or gas is produced; and

Â Â Â Â Â  (f) The prevailing market price of oil or gas sold at time of production.

Â Â Â Â Â  (2) If a purchaser of oil or gas pays the tax, the producer of the oil or gas for which the tax is being paid shall make available to the purchaser all information required under subsection (1) of this section. In lieu of the statement, a purchaser, at time of production, may furnish a true verified copy of the regular settlement sheet in use by such purchaser, if the sheet contains all the information required. [1981 c.889 Â§6]

Â Â Â Â Â  324.130 Statement of producer; filing of statement. (1) Any person engaged in the production within this state of oil or gas shall, on or before the 45th day following the preceding quarterly period, file with the Department of Revenue a statement under oath, upon forms prescribed by the department, giving, along with other information required, the following:

Â Â Â Â Â  (a) The name of the property and the description by subdivision of quarter section, section, township and range;

Â Â Â Â Â  (b) The gross amount of oil or gas produced and saved;

Â Â Â Â Â  (c) The name of the purchaser and the price paid by the purchaser; and

Â Â Â Â Â  (d) The formation from which the oil or gas is produced.

Â Â Â Â Â  (2) Each report required by this section shall be filed on separate forms as to product and county. [1981 c.889 Â§7; 2005 c.94 Â§112]

Â Â Â Â Â  324.140 Penalty for delinquent reports; report of claimed exempt royalties. (1) Reports required under ORS 324.120 and 324.130 from either the purchaser or producer, as the case may be, shall be delinquent after the last day fixed for filing, and every person required to file a report shall be subject to penalty of $25 per day for each property upon which the person fails or refuses to file a report. The penalties prescribed by this section shall be for failure to file reports and shall be in addition to the interest and penalty imposed for delinquent tax, and shall likewise constitute a lien against the assets of the person failing or refusing to file a report. The penalties prescribed under this section shall be collected in the same manner as gross production taxes and shall be deposited in the suspense account referred to in ORS 324.340.

Â Â Â Â Â  (2) When royalty is claimed to be exempt from taxation by law, the facts on which claims of exemption are based and other information as the Department of Revenue may require shall be furnished in the report. [1981 c.889 Â§8; 1983 c.740 Â§98]

Â Â Â Â Â  324.170 Audit; interest on delinquent tax or deficiency. (1) The provisions of ORS chapters 305 and 314 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refund, conferences and appeals to the Oregon Tax Court, and the procedures relating thereto, shall apply to the determination of taxes, penalties and interest under this chapter, except where the context requires otherwise.

Â Â Â Â Â  (2) A delinquent tax or deficiency shall bear interest at the rate established under ORS 305.220 for each month, or any fraction thereof, from the time the tax was due. [1981 c.889 Â§10; 1982 s.s.1 c.16 Â§24; 1995 c.650 Â§48]

Â Â Â Â Â  324.180 Notice to person liable for unpaid tax. If any person neglects or refuses to make a return required to be made by this chapter, the Department of Revenue is authorized to determine the tax due, based upon any information in its possession or that may come into its possession. The department shall give the person liable for the tax written notice by registered mail or by certified mail with return receipt of the tax and delinquency charges and the tax and delinquency charges shall be a lien from the time of production. If the tax and delinquency charges are not paid within 30 days from the mailing of the notice, the department shall proceed to collect the tax in the manner provided in ORS 324.190. [1981 c.889 Â§11; 1991 c.249 Â§27]

Â Â Â Â Â  324.190 Collection of unpaid tax. (1) If any tax imposed by this chapter, or any portion of such tax, is not paid within 30 days after the date that the written notice and demand for payment required under ORS 305.895 is mailed, the Department of Revenue shall issue a warrant, directed to the sheriff of any county of the state, commanding the sheriff to levy upon and sell the real and personal property of the person owing the tax, found within that county, for the payment in the amount thereof, with the added penalties, interest and cost of executing the warrant, and to return the warrant to the department and to pay to it the money collected by virtue thereof, within 60 days after receipt of the warrant. A copy of the warrant shall be mailed or delivered to the taxpayer by the department at the taxpayerÂs last-known address.

Â Â Â Â Â  (2) The sheriff shall, within five days after the receipt of the warrant, record a copy with the county clerk, and thereupon the clerk shall enter in the County Clerk Lien Record the name of the person mentioned in the warrant, and the amount of the tax or portion thereof and penalties for which the warrant is issued and the date when the copy is recorded. Thereupon the amount of the warrant so recorded shall become a lien upon the title to and interest in real property of the person against which it is issued, in the same manner as a judgment that creates a judgment lien under ORS chapter 18. The sheriff thereupon shall proceed upon the warrant in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of records, and shall be entitled to the same fees for services in executing the warrant, to be added to and collected as a part of the warrant liability.

Â Â Â Â Â  (3) In the discretion of the department a warrant of like terms, force and effect may be issued and directed to any agent of the department authorized by it to collect this tax. In the execution of the warrant, such agent has the powers conferred by law upon sheriffs, but is entitled to no fee or compensation in excess of actual expenses paid in the performance of such duty.

Â Â Â Â Â  (4) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the claim for taxes against the owner as if the state had a recorded judgment against the owner for the amount of the tax. [1981 c.889 Â§12; 1983 c.696 Â§18; 1985 c.761 Â§22; 1989 c.625 Â§79; 2003 c.576 Â§206]

Â Â Â Â Â  324.200 Release of lien on real estate. (1) Any person having a lien upon or any interest in real estate against which the amount of the warrant provided for in ORS 324.190 has become a lien, notice of which has been recorded in accordance with the laws of the state prior to the filing of the warrant, may request the Department of Revenue in writing to release the real estate from the lien of the warrant. If, upon such request the department finds that a sale of the property would not result in satisfaction of the taxes due in whole or in part, the department shall execute a release of the lien as to such property and such release shall be conclusive evidence of the extinguishment of the lien as to that property. If the department fails to act upon a request for release of a lien under this subsection within 60 days from the date of the request, any person having a lien upon or interest in the property against which the warrant has become a lien may make the department a party to any proceeding brought to enforce any interest in or lien upon such real property, and the determination of the court in such proceeding shall be conclusive and binding upon the department and the State of Oregon.

Â Â Â Â Â  (2) In addition to the release of the lien provided for in subsection (1) of this section, the department may execute releases in the following cases, which releases shall be conclusive evidence of the extinguishment of the lien:

Â Â Â Â Â  (a) If the department finds that the liability for the amount of the warrant, together with all interest, penalties and costs in respect thereto has been satisfied.

Â Â Â Â Â  (b) If the department finds that the fair market value of that part of the property remaining subject to the lien is at least double the amount of the liability remaining unsatisfied in respect of such tax and the amount of all prior liens upon the property.

Â Â Â Â Â  (c) If there is furnished to the department a bond, in such form and with the security the department considers sufficient, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case conditioned upon the payment of the amount of the warrant, together with all interest in respect thereof, within 60 days after the issuance of the release.

Â Â Â Â Â  (d) If there is paid to the department in partial satisfaction of the amount of the warrant an amount not less than the value, as determined by the department, of the interest of the State of
Oregon
in the part of the property to be so discharged. In determining such value the department shall give consideration to the fair market value of the part of the property to be so discharged and to such liens thereon as have priority to the lien of the State of
Oregon
. [1981 c.889 Â§13; 1991 c.331 Â§55; 1997 c.631 Â§460]

Â Â Â Â Â  324.210 Status of taxes, interest and penalties as debt; limitation on time of collection. All taxes, interest and penalties due and unpaid under this chapter, shall constitute a debt due the State of
Oregon
from the person liable for the tax and may be collected, together with interest, penalty and costs, by appropriate judicial proceeding, which remedy is in addition to all other existing remedies. However, no proceeding for the collection of taxes under this section shall be instituted after the expiration of six years from the date such taxes were due. [1981 c.889 Â§14]

Â Â Â Â Â  324.240 Payment of tax when oil or gas in litigation. When oil or gas subject to gross production tax under this chapter is in litigation or dispute involving ownership of the oil or gas, and the oil or gas is sold, the usual gross production tax, as provided by law, shall be paid from the proceeds or funds in the hands of the purchaser of the oil or gas and in lieu of payment for the production, to the extent of the tax. The receipt of the Department of Revenue therefor shall be accepted in lieu of money in settlement of the purchase price of the production. If oil or gas is assigned as security for debt or otherwise, the tax shall be likewise paid by the assignee, and the tax shall constitute a lien upon the interest assigned, which shall be paramount to the indebtedness for which the assignment is made, and if the tax becomes delinquent, the usual penalty shall apply. [1981 c.889 Â§16]

ADMINISTRATION

Â Â Â Â Â  324.310 Powers of department. The Department of Revenue may:

Â Â Â Â Â  (1) Require any producer of oil or gas, purchaser of oil or gas, agent or employee of any producer or purchaser or the owner of any royalty interest in oil or gas to furnish any additional information considered by the department to be necessary for the purpose of correctly computing the amount of tax imposed by this chapter;

Â Â Â Â Â  (2) Examine the books, records and files of any producer, purchaser or royalty owner;

Â Â Â Â Â  (3) Administer oaths and compel the attendance of witnesses and the production of books, records and papers of any person by subpoena; and

Â Â Â Â Â  (4) Make any investigation considered necessary to a full and complete determination as to the amount of production from any oil or gas location, or of any producer of oil or gas, and as to the correct determination of taxes due under this chapter. [1981 c.889 Â§9; 1995 c.650 Â§49]

Â Â Â Â Â  324.320 Rulemaking authority of department. (1) The Department of Revenue is authorized to adopt all necessary rules for the purpose of making and filing all reports required under this chapter and otherwise necessary to the enforcement of this chapter.

Â Â Â Â Â  (2) The department may, at its option and discretion, require a sufficient bond from any person charged with the making and filing of reports and the payment of the taxes imposed by this chapter. The bond shall run to the State of
Oregon
and shall be conditioned upon the making and filing of reports as required by law, upon compliance with the rules of the department, and for the prompt payment, by the principal, of all taxes justly due the state by virtue of the provisions of this chapter.

Â Â Â Â Â  (3) When any reports required have not been filed, or may be insufficient to furnish all the information required by the department, the department shall institute, in the name of the State of Oregon, upon relation of the department, any necessary action or proceedings in the court having jurisdiction, to enjoin the person from continuing operations until the reports have been filed as required, and in all proper cases, injunction shall issue without bond from the State of Oregon.

Â Â Â Â Â  (4) Upon showing that the state is in danger of losing its claims or the property is being mismanaged, dissipated or concealed, a receiver shall be appointed at the suit of the state. [1981 c.889 Â§18]

DISPOSITION OF REVENUE

Â Â Â Â Â  324.340 Net revenue payable to Common School Fund. (1) The revenues derived from the tax imposed by this chapter including interest and penalties, shall be deposited in a suspense account created pursuant to ORS 293.445. After payment of refunds and the expenses of the Department of Revenue incurred in the administration of this chapter, the remaining revenues shall be paid into the Common School Fund and are continuously appropriated to the Department of State Lands for the purposes for which other moneys in the Common School Fund may be used.

Â Â Â Â Â  (2) The amount of moneys necessary to pay refunds and expenses of the Department of Revenue incurred in the administration of this chapter are continuously appropriated to the Department of Revenue from the suspense account referred to in subsection (1) of this section. [1981 c.889 Â§20]

CIVIL PENALTY

Â Â Â Â Â  324.410 Prohibited conduct; civil penalty. (1) No person, or officer or employee of a corporation, or a member or employee of a partnership, shall, with intent to evade any requirement of this chapter, or any lawful requirement of the Department of Revenue pursuant to this chapter:

Â Â Â Â Â  (a) Fail to pay any tax or to make, sign or verify any return or to supply any information required;

Â Â Â Â Â  (b) Make, render, sign or verify any false or fraudulent return or statement; or

Â Â Â Â Â  (c) Supply any false or fraudulent information.

Â Â Â Â Â  (2) A person or an officer or employee of a corporation or a member or employee of a partnership who violates subsection (1) of this section is liable to a civil penalty of not more than $10,000, to be recovered by the Attorney General, in the name of the state, in any court of competent jurisdiction. The penalty provided in this subsection shall be in addition to all other penalties in this chapter. [1981 c.889 Â§19]

MISCELLANEOUS

Â Â Â Â Â  324.510 Content of statement or settlement sheet. All statements or settlement sheets for oil or gas shall have stamped or written thereon the following words: ÂGross production tax deducted and paid, and payee accepts such deduction and authorizes payment to the State of
Oregon
.Â [1981 c.889 Â§17]

Â Â Â Â Â  324.520 Duty to provide information to department; penalty. (1) It shall be the duty of every person engaged in the production of oil and gas in this state to furnish to the Department of Revenue, upon forms prescribed by the department, any and all information relative to the production of oil or gas subject to gross production tax that may be required to properly enforce the provisions of this chapter. The department may require any person to install suitable measuring devices to enable the person to include in the reports the quantity of oil or gas produced in the State of
Oregon
.

Â Â Â Â Â  (2) It shall be the duty of every person engaged in the operation of a refinery for the processing of oil or gas in the State of Oregon to furnish quarterly to the department, upon forms prescribed by the department, any and all information relative to the amount of oil or gas subject to gross production tax that has been processed by it during the quarterly period, and oil on hand at the close of the period, that may be required to properly enforce the provisions of this chapter.

Â Â Â Â Â  (3) It shall be the duty of every person engaged in the purchase or storing of oil subject to gross production tax in the State of Oregon to furnish quarterly a report to the department, upon forms prescribed by the department, showing the amount of oil in storage, giving, along with other information required, the location, identity, character and capacity of the storage receptacle in which the oil is stored.

Â Â Â Â Â  (4) All reports required under this section, shall be filed for each quarter and shall be delinquent if not filed on or before the 45th day following the preceding quarterly period. The failure of any person to comply with the provisions of this section shall make the person liable to a penalty of $25 for each day the person fails or refuses to furnish a statement or comply with the provisions of this chapter. The penalty may be recovered at the suit of the state, on relation of the department. Any penalty so collected shall be deposited in the suspense account referred to in ORS 324.340. [1981 c.889 Â§15]

_______________

CHAPTER 325

[Reserved for expansion]






Volume 9, Chapters 326 - 365

Chapter 326

TITLE 30

EDUCATION AND CULTURE

Chapter     326.     State Administration of Education

327.     State Financing of Elementary and Secondary Education

328.     Local Financing of Education

329.
Oregon
Educational Act for the 21st Century; Educational Improvement and Reform

330.     Boundary Changes; Mergers

332.     Local Administration of Education

334.     Education Service Districts

335.     High Schools

336.     Conduct of Schools Generally

337.     Books and Instructional Materials

338.     Public Charter Schools

339.     School Attendance; Admission; Discipline; Safety

340.     Expanded Options Program

341.     Community Colleges

342.     Teachers and Other School Personnel

343.     Special Education Services

344.     Career and Professional Technical Education; Rehabilitation; Adult Literacy

345.     Private Schools

346.     Programs for Persons Who Are Blind or Deaf

348.     Student Aid; Education Stability Fund; Planning

351.     Higher Education Generally

352.     State and Independent Institutions of Higher Education

353.
Oregon
Health and
Science
University

354.     Educational Television and Radio; Translator Districts; Distance Learning

357.     Libraries; Archives; Poet Laureate

358.     Museums; Historical Societies; Preservation of Historical and Archaeological Properties and Objects;
Oregon
Historic Families Database

359.     Art and Culture

_______________

Chapter 326  State Administration of Education

2007 EDITION

STATE ADMINISTRATION OF EDUCATION

EDUCATION AND CULTURE

STATE BOARD OF EDUCATION

326.011     Policy

326.021     State Board of Education; confirmation; term; reappointment; qualifications; removal

326.031     Vacancies

326.041     Meetings; election and term of chairperson; compensation and expenses

326.051     Board functions; rules

326.075     Cooperation with Education and Workforce Policy Advisor; cooperation and compliance with Oregon Student Assistance Commission decisions

DEPARTMENT OF EDUCATION

(Generally)

326.111     Department of Education; composition; functions

Note          Task Force on School Nurses--2007 c.295 §§1,2

Note          Task Force on Civics and Financial Education--2007 c.773 §§1,2

326.113     Employee transfer of unused sick leave

326.115     Department of Education Account

(District Business Practices)

326.131     Definitions for ORS 326.133 and 326.136

326.133     Auditing; list of best practices

326.136     District Best Business Practices Advisory Committee

SUPERINTENDENT OF PUBLIC INSTRUCTION

326.305     Term of Superintendent of Public Instruction

326.310     Superintendents educational duties

326.320     Publications; fees; accounting

326.323     Superintendents signature on public contracts

326.330     Deputy Superintendents of Public Instruction; appointment; powers

326.340     Disposition of conference fees by superintendent; disbursement of fees

326.350     Authority for department staff to serve on education-related organizations; Educational Organizations Fund; disbursements

SCHOOL CENSUS

326.355     Determination of school census

DEPARTMENT OF COMMUNITY COLLEGES AND WORKFORCE DEVELOPMENT

326.370     Department of Community Colleges and Workforce Development under State Board of Education; rules

326.373     Department of Community Colleges and Workforce Development Account

326.375     Commissioner for Community College Services; appointment; duties

326.380     Advanced Technology Education and Training Fund

326.382     Advanced technology education and training grants and loans; rules

INTELLECTUAL PROPERTY

326.520     Acquisition of intellectual property by board

326.530     Management, development and disposition of intellectual property

326.540     Revenue from intellectual property; Board of Education Invention Fund; purpose

REAL PROPERTY

326.543     Adverse possession

GENERAL EDUCATIONAL DEVELOPMENT (GED) CERTIFICATES

326.550     General Educational Development (GED) certificates; rules; how fee determined; accounting

STUDENT RECORDS

326.565     Standards for student records; rules

326.575     Records when student transfers or is placed elsewhere; notice to parents; amendments to records; rules

326.580     Electronic student records; rules; standards; participation by educational institutions

326.585     Definitions for ORS 326.587 and 326.589

326.587     Disclosure of Social Security number of higher education student

326.589     Disclosure of Social Security number of community college student

326.591     Action for disclosure of Social Security number

CRIMINAL OFFENDER INFORMATION PROCESS

326.603     Authority of school districts and schools to obtain fingerprints and criminal records check of employees and contractors; fee

326.607     Authority of school districts and schools to obtain criminal records check of volunteers and applicants for employment; fee

YOUTH CORRECTIONS AND JUVENILE DETENTION EDUCATION PROGRAMS

326.695     Definitions for ORS 326.700 and 326.712

326.700     Purpose of programs; distribution of State School Fund

326.712     Superintendent may contract with district to provide programs

326.003 [1991 c.780 §1; repealed by 1993 c.45 §1a]

326.005 [1961 c.624 §1; repealed by 1965 c.100 §456]

326.010 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

STATE BOARD OF EDUCATION

326.011 Policy. In establishing policy for the administration and operation of the public elementary and secondary schools and public community colleges in the State of Oregon and in carrying out its duties as prescribed by law, the State Board of Education shall consider the goals of modern education, the requirements of a sound, comprehensive curriculum best suited to the needs of the students and the public and any other factors consistent with the maintenance of a modern and efficient elementary and secondary school system and community college program. [1965 c.100 §1; 1971 c.513 §8]

326.020 [Amended by 1961 c.624 §2; 1963 c.544 §15; repealed by 1965 c.100 §456]

326.021 State Board of Education; confirmation; term; reappointment; qualifications; removal. (1) The State Board of Education shall consist of seven members, appointed by the Governor for a term of four years beginning July 1 of the year of appointment, subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. No person may be appointed to serve consecutively more than two full terms as a board member.

(2) In making appointments under subsection (1) of this section, the Governor shall select from residents of
Oregon
one member from each congressional district and the remainder from the state at large. No member shall be engaged in teaching or participate in the administration or operation of any school.

(3) The Governor may remove members of the State Board of Education for cause at any time after notice and public hearing. [1965 c.100 §3 (enacted in lieu of 326.060); 1969 c.695 §4; 1971 c.485 §1; 1985 c.565 §56; 1993 c.45 §2]

326.030 [Amended by 1961 c.624 §3; renumbered 326.095]

326.031 Vacancies. Appointments made to fill vacancies occurring prior to expiration of a term shall be for the remainder of the unexpired term. When a vacancy occurs in an appointment made from a congressional district, the successor shall be appointed from the congressional district for which the vacancy exists. [1965 c.100 §4; 1985 c.565 §57]

326.040 [Amended by 1957 c.124 §1; repealed by 1965 c.100 §456]

326.041 Meetings; election and term of chairperson; compensation and expenses. (1) The State Board of Education shall meet at least six times each year on dates determined by the board, and at such other times as may be designated by the chairperson agreeable to a majority of the board, or at the call of a majority of the board members.

(2) The board shall elect one of its members to serve as chairperson of the board for one year commencing July 1. In case the office of chairperson of the board is permanently vacated for any reason, the board may elect a new chairperson to serve until the June 30 next following.

(3) A member is entitled to compensation and expenses as provided in ORS 292.495. [1965 c.100 §5; 1967 c.507 §3; 1969 c.314 §21; 1971 c.656 §1; 1987 c.474 §1; 1993 c.15 §1; 1993 c.45 §3]

326.050 [Repealed by 1957 c.124 §3]

326.051 Board functions; rules. Subject to ORS 417.300 and 417.305:

(1) In addition to such other duties as are prescribed by law and pursuant to the requirement of ORS chapter 183, the State Board of Education shall:

(a) Establish state standards for public kindergartens and public elementary and secondary schools consistent with the policies stated in ORS 326.011.

(b) Adopt rules for the general governance of public kindergartens and public elementary and secondary schools and public community colleges.

(c) Prescribe required or minimum courses of study.

(d) Adopt rules regarding school and interscholastic activities in accordance with standards established pursuant to paragraph (f) of this subsection.

(e) Adopt rules that provide that no public elementary or secondary school shall discriminate in determining participation in interscholastic activities. As used in this paragraph, discrimination has the meaning given that term in ORS 659.850.

(f) Adopt standards applicable to voluntary organizations that administer interscholastic activities as provided in ORS 339.430.

(g) Adopt rules that will eliminate the use and purchase of elemental mercury, mercury compounds and mercury-added instructional materials by public elementary and secondary schools.

(2) The State Board of Education may:

(a) Consistent with the laws of this state, accept money or property not otherwise provided for under paragraph (b) of this subsection, which is donated for the use or benefit of the public kindergartens and public elementary and secondary schools and public community colleges and use such money or property for the purpose for which it was donated. Until it is used, the board shall deposit any money received under this paragraph in a special fund with the State Treasurer as provided in ORS 293.265 to 293.275.

(b) Apply for federal funds and accept and enter into any contracts or agreements in behalf of the state for the receipt of such funds from the federal government or its agencies for educational purposes, including but not limited to any funds available for the school lunch program, for career education purposes, for professional technical educational purposes, for adult education, for manpower programs and any grants available to the state or its political subdivisions for general federal aid for public kindergartens and public elementary and secondary schools and public community colleges and their auxiliary services, improvement of teacher preparation, teacher salaries, construction of school buildings, administration of the Department of Education and any other educational activities under the jurisdiction of the State Board of Education.

(c) Adopt rules to administer the United States Department of Agricultures National School Lunch Program and School Breakfast Program for public and private prekindergarten through grade 12 schools and residential child care facilities.

(3) The State Board of Education shall provide a separate, identifiable place on its agenda six times a year for community college issues. The state board may also consider matters affecting community colleges at any regular or special meeting. [1965 c.100 §6; 1965 c.519 §14; 1967 c.67 §24; 1969 c.284 §1; 1971 c.513 §9; 1973 c.707 §1; 1975 c.459 §1; 1975 c.605 §17a; 1981 c.91 §1; 1987 c.404 §2; 1987 c.474 §2; 1989 c.834 §§12,13; 1993 c.45 §§5,6; 2001 c.530 §1; 2003 c.14 §146; 2003 c.151 §1]

326.054 [1953 c.78 §1(1); repealed by 1965 c.100 §456]

326.056 [1953 c.78 §1(2); repealed by 1965 c.100 §456]

326.058 [1987 c.404 §1; 1993 c.45 §9; renumbered 339.430 in 1993]

326.060 [Repealed by 1965 c.100 §2 (326.021 enacted in lieu of 326.060)]

326.061 [1965 c.100 §8; repealed by 1993 c.45 §10]

326.063 [Repealed by 1965 c.100 §456]

326.065 [Amended by 1961 c.167 §40; repealed by 1965 c.100 §456]

326.070 [Amended by 1959 c.422 §1; repealed by 1965 c.100 §456]

326.071 [Formerly 326.120; repealed by 1977 c.306 §1]

326.075 Cooperation with Education and Workforce Policy Advisor; cooperation and compliance with
Oregon
Student Assistance Commission decisions. (1) The State Board of Education shall cooperate with the Education and Workforce Policy Advisor in the development of a state comprehensive education plan including elementary, secondary and community college education and in review of the boards programs and budget. The board shall submit in timely fashion to the advisor such data as is appropriate in a form prescribed by the advisor.

(2) The board shall cooperate with the mediation process administered by the Oregon Student Assistance Commission pursuant to ORS 348.603 and, if a negotiated resolution cannot be reached by mediation, comply with the decisions of the commission regarding proposed new post-secondary programs and proposed new post-secondary locations. [1975 c.553 §8; 1993 c.45 §11; 1997 c.652 §20]

326.080 [Repealed by 1965 c.100 §456]

326.081 [1971 c.656 §2; repealed by 1985 c.388 §3]

326.090 [Amended by 1959 c.422 §2; 1963 c.483 §8; repealed by 1965 c.100 §456]

326.095 [Formerly 326.030; repealed by 1965 c.100 §456]

326.100 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

326.102 [1953 c.266 §1; renumbered 326.520]

326.104 [1953 c.266 §2; renumbered 326.530]

326.106 [1953 c.266 §3; renumbered 326.540]

326.110 [Repealed by 1965 c.100 §456]

DEPARTMENT OF EDUCATION

(Generally)

326.111 Department of Education; composition; functions. (1) The Department of Education is created and shall function under the direction and control of the State Board of Education with the Superintendent of Public Instruction serving as an administrative officer for public school matters.

(2) The Department of Education shall consist of:

(a) Agencies and officers that are added by law to the Department of Education; and

(b) The administrative organizations and staffs required for the performance of the departments functions.

(3) All administrative functions of the State Board of Education shall be exercised through the Department of Education, and the department shall exercise all administrative functions of the state relating to supervision, management and control of schools not conferred by law on some other agency. [1965 c.100 §10; 1967 c.552 §22; 1989 c.491 §2; 1991 c.757 §1; 1991 c.886 §2; 1993 c.45 §12; 1999 c.39 §3; 2005 c.209 §3]

Note: Sections 1 and 2, chapter 295, Oregon Laws 2007, provide:

Sec. 1. Task Force on School Nurses. (1) As used in this section, school means any kindergarten through grade 12 school that receives public funds.

(2) There is created the Task Force on School Nurses, consisting of eight members appointed by the Superintendent of Public Instruction as follows:

(a) Two members shall be chosen from among persons recommended by the Department of Education;

(b) One member shall be a member of a labor organization representing nurses;

(c) One member shall be a school nurse;

(d) Three members shall be experienced in issues relating to school health; and

(e) One member shall be a member of a school district board or a school administrator.

(3) The task force shall:

(a) Study and assess the availability of nursing services in
Oregon
schools and the feasibility of expanding existing services; and

(b) Recommend a plan to establish school nurses as a mandated service in all schools in
Oregon
.

(4) A majority of the members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the members of the task force.

(6) The task force shall elect one of its members to serve as chairperson.

(7) If there is a vacancy for any cause, the Superintendent of Public Instruction shall make an appointment to become immediately effective.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(9) The task force may adopt rules necessary for the operation of the task force.

(10) The task force shall submit a report concerning its findings to the interim committees on education no later than September 1, 2008.

(11) The Department of Education shall provide staff support to the task force.

(12) Members of the task force are not entitled to compensation or reimbursement and serve as volunteers on the task force.

(13) All agencies of state government, as defined in ORS 174.111, and school districts are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.295 §1]

Sec. 2. Section 1 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session. [2007 c.295 §2]

Note: Sections 1 and 2, chapter 773, Oregon Laws 2007, provide:

Sec. 1. Task Force on Civics and Financial Education. (1) There is created the Task Force on Civics and Financial Education consisting of nine members.

(2) The Superintendent of Public Instruction, the Speaker of the House of Representatives and the President of the Senate shall each appoint three members from among groups representing school administrators, civics teachers, finance teachers, teachers who are members of a labor union, school district boards, students, business leaders and other groups with expertise in civics and financial education.

(3) The task force shall study and make recommendations about how to increase and improve civics and financial education in kindergarten through grade 12 public schools.

(4) A majority of the members of the task force constitutes a quorum for the transaction of business.

(5) Official action by the task force requires the approval of a majority of the members of the task force.

(6) The task force shall elect one of its members to serve as chairperson.

(7) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(9) The task force may adopt rules necessary for the operation of the task force.

(10) The task force shall submit a report, and may include recommendations for legislation, to the interim legislative committees on education on or before October 1, 2008.

(11) The Department of Education shall provide staff support to the task force.

(12) Members of the task force are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the department for that purpose.

(13) All agencies of state government, as defined in ORS 174.111, and school districts are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.773 §1]

Sec. 2. Section 1 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session. [2007 c.773 §2]

326.113 Employee transfer of unused sick leave. (1) When an employee of the Department of Education leaves the department to become an employee of a school district or an education service district, the employee may transfer any accrued but unused sick leave to the district and may use the transferred sick leave in accordance with the sick leave policy of the district.

(2) When an employee of a school district or an education service district leaves the district to become an employee of the Department of Education, the employee may transfer any accrued but unused sick leave to the department and may use the transferred sick leave in accordance with the sick leave policy of the department. [2007 c.119 §1]

326.115 Department of Education Account. The Department of Education Account is established separate and distinct from the General Fund. All moneys received by the Department of Education, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the department to carry out the duties, functions and powers of the department. [2001 c.716 §12]

326.120 [Amended by 1965 c.100 §9; renumbered 326.071]

326.130 [Repealed by 1965 c.100 §456]

(District Business Practices)

326.131 Definitions for ORS 326.133 and 326.136. As used in ORS 326.133 and 326.136:

(1) Business practices means:

(a) The process of providing transportation, food service, grounds maintenance, building and systems maintenance, new construction, purchasing and contracting; or

(b) Financial practices.

(2) District means a school district as defined in ORS 332.002 and an education service district as defined in ORS 334.003. [2007 c.839 §11]

326.133 Auditing; list of best practices. (1) The Department of Education, in consultation with the District Best Business Practices Advisory Committee, shall establish a system for auditing the business practices of districts. The department shall develop a list of best business practices to use for the district audits.

(2) Only those districts that volunteer for the audit will be audited under this section.

(3) The department shall contract with the Secretary of State to audit districts based on the list of best business practices.

(4) The secretary shall report the results of the audit first to the Governor, the State Board of Education and the district that was the subject of the audit. Then the secretary may post the results of the audit on the Internet.

(5) The department shall monitor district responses to the recommendations made in the audit. The department shall report to the board on the district responses and make further recommendations if necessary. [2007 c.839 §12]

326.136 District Best Business Practices Advisory Committee. (1) There is established the District Best Business Practices Advisory Committee. The advisory committee shall consist of:

(a) One member appointed by the President of the Senate from among the members of the Senate;

(b) One member appointed by the Speaker of the House of Representatives from among the members of the House of Representatives; and

(c) The following members appointed by the Superintendent of Public Instruction:

(A) One member who is a representative of district school boards;

(B) One member who is a representative of district administrators;

(C) One member who is a representative of district teachers;

(D) One member who is employed by a district as a business manager;

(E) One member who is a member of a board of directors of an education service district; and

(F) One member who is a representative of district classified employees.

(2) In addition to the members appointed under subsection (1) of this section, the superintendent may appoint additional members who have special expertise in district business practices.

(3) The advisory committee shall advise the Department of Education on the development of a system for auditing the business practices of districts under ORS 326.133, including:

(a) The designation of best business practices of districts;

(b) The method of selecting districts that volunteer for an audit;

(c) The interpretation and understanding of audit results; and

(d) Monitoring and reporting the district responses to the results of the audits.

(4) A majority of the members of the advisory committee constitutes a quorum for the transaction of business.

(5) The advisory committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the advisory committee.

(6) Official action by the advisory committee requires the approval of a majority of the members of the advisory committee.

(7) The advisory committee shall elect one of its members to serve as chairperson.

(8) The term of office of each member is two years, but a member serves at the pleasure of the appointing authority. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

(9) The department shall provide staff support to the advisory committee.

(10) Members of the advisory committee who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the advisory committee shall be paid out of funds appropriated to the department for that purpose.

(11) All agencies of state government, as defined in ORS 174.111, and all districts are directed to assist the advisory committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the advisory committee consider necessary to perform their duties. [2007 c.839 §13]

326.140 [Amended by 1959 c.121 §1; 1961 c.624 §4; repealed by 1965 c.100 §456]

326.150 [Repealed by 1961 c.624 §8 and 1965 c.519 §15]

SUPERINTENDENT OF PUBLIC INSTRUCTION

326.305 Term of Superintendent of Public Instruction. The Superintendent of Public Instruction shall be elected for a term of four years. [1979 c.190 §397]

326.310 Superintendents educational duties. Except as provided by ORS 326.041, 326.051, 326.375, 341.005, 341.015, 341.440, 341.455, 341.626, 341.655 and 341.933, the Superintendent of Public Instruction shall exercise, under the direction of the State Board of Education, a general superintendence of school officers and the public schools. In carrying out the duties of office, the Superintendent of Public Instruction shall:

(1) Act as administrative officer of the State Board of Education.

(2) Act as executive head of the Department of Education and direct and supervise all activities of the department.

(3) Assist all district school boards and education service district boards in answering questions concerning the proper administration of the school laws, the rules of the State Board of Education and the ministerial duties of school officers and teachers. The decision of the superintendent shall guide school officers and teachers in the performance of their duties relating to the matters decided. The superintendent may submit any question to the State Board of Education which shall then decide the question.

(4) Obtain and compile such statistical information relative to the condition and operation of the public schools as the superintendent or the state board may consider advisable for the advancement of education and for the information of the state board and the public.

(5) Appoint, subject to the State Personnel Relations Law and with the approval of the State Board of Education, such personnel as may be necessary for the performance of the duties of the office of the superintendent. The Superintendent of Public Instruction may designate one or more suitable persons to sign or countersign warrants, vouchers, certificates or other papers and documents requiring the signature of the superintendent.

(6) Administer and supervise adult education programs in the public elementary and secondary schools.

(7) Perform such other functions as may be necessary to the performance of the duties of the superintendent. [1965 c.100 §11; 1989 c.491 §3; 1993 c.45 §13; 1995 c.67 §37; 1999 c.938 §3; 2003 c.226 §2]

326.320 Publications; fees; accounting. The Superintendent of Public Instruction shall:

(1) Prepare and distribute to the various school officers materials necessary for the administration of the school laws and cause to be printed materials necessary for the information of school officers and teachers.

(2) Annotate and compile all school laws ordered published by the State Board of Education.

(3) Except as otherwise provided by law or by rules of the State Board of Education, establish and collect fees for supplies and publications compiled and furnished by the Department of Education and distributed or sold to other persons or groups. Such charges shall not exceed costs of production plus mailing and other distribution costs.

(4) Deposit all moneys received under subsection (3) of this section in the State Treasury. Such moneys shall be credited to the Education Cash Account of the Department of Education and are continuously appropriated. The Department of Education shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged. [1965 c.100 §12; 1979 c.570 §1; 1993 c.45 §14]

326.323 Superintendents signature on public contracts. The Superintendent of Public Instruction may use a facsimile signature on public contracts for personal services if the value of the contract is $3,000 or less. [2001 c.37 §1]

326.330 Deputy Superintendents of Public Instruction; appointment; powers. (1) The Superintendent of Public Instruction may appoint Deputy Superintendents of Public Instruction, for whose acts the superintendent shall be responsible. A deputy may perform any act or duty of the office of Superintendent of Public Instruction designated by the superintendent.

(2) Notice of the appointment of a deputy and the duties designated for the deputy shall be filed with the Secretary of State. [1965 c.100 §13; 1991 c.887 §1]

326.340 Disposition of conference fees by superintendent; disbursement of fees.

(1) When the Superintendent of Public Instruction has possession or control of conference fees that are made available for training programs sponsored in whole or in part by the Department of Education, the fees shall be deposited with the State Treasurer in the Education Training Revolving Account which is established and which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(2) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer. [1989 c.966 §76]

326.350 Authority for department staff to serve on education-related organizations; Educational Organizations Fund; disbursements. (1) The Superintendent of Public Instruction may authorize staff members of the Department of Education to serve as executive directors of education-related organizations and in so doing manage the funds of those organizations.

(2) The Educational Organizations Fund is established. Moneys received under this section shall be deposited with the State Treasurer in the Educational Organizations Fund which shall be separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

(3) Disbursements from the account to persons lawfully entitled thereto may be made by the Superintendent of Public Instruction or designee, by checks or orders drawn upon the State Treasurer. [1989 c.966 §77; 2001 c.104 §107]

SCHOOL CENSUS

326.355 Determination of school census. (1) The Superintendent of Public Instruction shall prorate the annual estimate of census as provided in ORS 327.410 and 327.420 in proportion as the resident average daily membership of each education service district bears to the total resident average daily membership of the state and certify such to the administrative officer of each education service district.

(2) Subject to guidelines approved by the Superintendent of Public Instruction, the administrative officer of each education service district shall apportion the census so certified to those common school districts reporting to the education service district. The estimated district census determined by this manner shall be deemed applicable to all statutory references to the term census or school-age child in Oregon Revised Statutes. [Formerly 332.575; 2003 c.226 §3]

DEPARTMENT OF COMMUNITY COLLEGES AND WORKFORCE DEVELOPMENT

326.370 Department of Community Colleges and Workforce Development under State Board of Education; rules. (1) The Department of Community Colleges and Workforce Development shall function under the direction and control of the State Board of Education with the Commissioner for Community College Services serving as an administrative officer for community college matters.

(2) The Department of Community Colleges and Workforce Development, in consultation with the Education and Workforce Policy Advisor and pursuant to ORS chapter 183, may adopt any rules necessary for the administration of laws related to the federal Workforce Investment Act that the department is charged with administering. [1999 c.39 §1; 2001 c.684 §1]

326.373 Department of Community Colleges and Workforce Development Account. (1) The Department of Community Colleges and Workforce Development Account is established separate and distinct from the General Fund. Except for moneys otherwise designated by statute, all fees, assessments and other moneys received by the Department of Community Colleges and Workforce Development shall be deposited into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the department for purposes authorized by law.

(2) The department may accept gifts, grants and donations from any source to carry out the duties imposed upon the department. Moneys received under this subsection shall be paid into the account.

(3) The department shall keep a record of all moneys deposited into the account. The record shall indicate by separate cumulative subaccounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(4) Disbursements from the account shall be made as directed by the department. [2001 c.716 §13]

326.375 Commissioner for Community College Services; appointment; duties. (1) The State Board of Education shall appoint a Commissioner for Community College Services who shall serve at the pleasure of the board.

(2) The commissioner shall be a person who by training and experience is well qualified to perform the duties of the office and to assist in carrying out the functions of the board under ORS 326.041, 326.051, 326.375, 341.005, 341.015, 341.440, 341.455, 341.626, 341.655 and 341.933.

(3) The commissioner shall:

(a) Be the executive head of the Department of Community Colleges and Workforce Development;

(b) Direct and supervise all activities of the Department of Community Colleges and Workforce Development;

(c) Hire staff, as authorized by the State Board of Education to assist in carrying out the duties of the commissioner. The staff shall be considered employees of the Department of Community Colleges and Workforce Development for purposes of ORS chapters 240 and 243; and

(d) Be responsible directly to the State Board of Education for those duties enumerated in ORS chapter 341.

(4) The commissioner, with approval of the State Board of Education, shall be responsible for the representation of community college interests to the Governor, the Legislative Assembly, state agencies and others. The commissioner, with the approval of the state board, shall be responsible for submitting community college budget requests and budget reports for the Department of Community Colleges and Workforce Development to the Legislative Assembly. The state board shall insure that the budget request for community colleges and for the Department of Community Colleges and Workforce Development are separate and distinct from its other requests to the Legislative Assembly. [1987 c.474 §3; 1991 c.757 §2; 1995 c.67 §38; 1999 c.39 §4]

326.380 Advanced Technology Education and Training Fund. There is created within the State Treasury, separate and distinct from the General Fund, the Advanced Technology Education and Training Fund. Moneys in the fund are continuously appropriated to the Department of Community Colleges and Workforce Development for the purpose of making grants and loans for the provision of advanced technology education and training opportunities under ORS 326.382. [2003 c.798 §1]

326.382 Advanced technology education and training grants and loans; rules. (1) The Department of Community Colleges and Workforce Development shall establish by rule a process for making grants or loans to public-private partnerships to provide advanced technology education and training opportunities. The purpose of the grants and loans is to support the development and implementation of public-private partnerships to provide advanced technology education and training opportunities in all business and industry sectors for individuals in communities throughout
Oregon
. The partnerships shall be between public and private entities and may include joint ventures among business and industry, school districts, education service districts, eligible post-secondary institutions as defined in ORS 348.180 and public bodies as defined in ORS 174.109.

(2) A public-private partnership that receives a grant or loan under this section must provide advanced technology education and training opportunities that:

(a) Address current and future workforce development needs dictated by
Oregon
s rapidly changing economy;

(b) Facilitate sustainable and dynamic economic development in communities by creating flexible opportunities for workforce development;

(c) Establish results oriented, collaborative investments of public and private resources in communities throughout
Oregon
;

(d) Ensure that
Oregon
s capacity for economic growth and vitality is not limited by a lack of opportunities for workforce development; and

(e) Provide support to existing community efforts to establish innovative strategies for delivering advanced technology education and training.

(3) The process established by the department for making grants and loans shall ensure that:

(a) Local communities are informed about the availability of the grants and loans;

(b) Advanced technology education and training projects are geographically distributed throughout
Oregon
;

(c) There is equal opportunity for urban and rural access to quality education and training opportunities;

(d) Representatives of related, ongoing community efforts assist in the implementation of advanced technology education and training projects; and

(e) Procedures and timelines are designed to minimize barriers to receiving funds.

(4) When considering applications for grants and loans, the department shall give priority to advanced technology education and training projects that:

(a) Provide or increase access for individuals to advanced technology education and training through the efforts of local and regional career centers and partnerships and distance education technology available locally and regionally;

(b) In combination with other projects receiving funds, contribute to advanced technology education and training opportunities in every part of the state;

(c) Use federal funds;

(d) Have widespread community support as evidenced by a memorandum of agreement or similar documentation;

(e) Represent an effective sharing of resources through public-private partnerships among business and industry, school districts, education service districts, eligible post-secondary institutions as defined in ORS 348.180 and public bodies as defined in ORS 174.109;

(f) Have a long-term strategic plan and lack only the necessary financial resources;

(g) Provide state-of-the-art technology that meets current standards of business and industry and addresses local and regional economic development priorities;

(h) Help individuals connect education and training with career planning and job opportunities through local and regional career centers as implemented under the federal Workforce Investment Act;

(i) Provide articulated education programs that lead to a degree or an industry-specific skills certification; and

(j) Establish short-term training programs that meet the immediate needs of local employers in their communities.

(5)(a) A public-private partnership awarded a grant or loan under this section shall use the grant or loan for any of the following:

(A) Infrastructure construction or reconstruction.

(B) Equipment or technology purchases.

(C) Curriculum development.

(D) Expansion or revision of a current project to increase the capacity of the project, alter the project plan, change the members of the partnership or address education or employment deficiencies in the community served by the public-private partnership.

(b) A grant or loan awarded under this section for the purpose described in paragraph (a)(D) of this subsection may not exceed $25,000.

(6) The application for a grant or loan under this section shall include:

(a) The names of the members of the public-private partnership;

(b) A description of standards used to assess the performance of the project;

(c) An estimate of the number of individuals who will be served by the project;

(d) The name of the fiscal agent of the public-private partnership;

(e) A project plan covering at least the first two years after receipt of a grant or loan; and

(f) The name of the person who will be responsible for convening the public-private partnership on a regular basis.

(7) The department may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of this section.

(8) Any moneys received by the department through repayment of a loan awarded under this section, or received by the department under subsection (7) of this section, shall be deposited by the department in the Advanced Technology Education and Training Fund. [2003 c.798 §2; 2005 c.22 §230; 2005 c.216 §1]

326.400 [1989 c.968 §1; repealed by 1993 c.45 §15 and 1993 c.156 §1]

326.410 [1989 c.968 §2; repealed by 1993 c.45 §16 and 1993 c.156 §1]

326.510 [Formerly 343.950; 1973 c.708 §1; renumbered 343.960]

INTELLECTUAL PROPERTY

326.520 Acquisition of intellectual property by board. The State Board of Education may acquire intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. Such property may be acquired:

(1) By gift.

(2) By outright purchase with money in the Board of Education Invention Fund or otherwise made available for such purpose.

(3) By assignment pursuant to a contract whereby the board undertakes to aid in the development of the assigned property and to pay the assignor a share of any money received on account of its ownership or management thereof. [Formerly 326.102]

326.530 Management, development and disposition of intellectual property.

(1) The State Board of Education may manage, develop or dispose of property acquired under ORS 326.520 in any manner deemed by the board to be in the public interest. The board may contract with any person regarding such management, development or disposition.

(2) The board may determine the terms and conditions of any transaction authorized by ORS 326.520 to 326.540 and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate pertinent information in appropriate research and industrial circles.

(3) If the board deems it inadvisable to proceed with the development or management of property acquired under ORS 326.520, it may reassign such property to the person from whom it was acquired upon being compensated for any expenditure made on account of such property. [Formerly 326.104]

326.540 Revenue from intellectual property; Board of Education Invention Fund; purpose. (1) Moneys received by the State Board of Education as a result of ownership or management of property acquired under ORS 326.520 or of transactions regarding such property shall be deposited in the State Treasury and credited to a special fund separate and distinct from the General Fund to be known as the Board of Education Invention Fund.

(2) The moneys in the Board of Education Invention Fund are continuously appropriated to the board for the following purposes:

(a) To pay the agreed share of an assignor of intellectual property.

(b) For the advancement of research in an institution under its control.

(c) For the acquisition, management or development of intellectual property. [Formerly 326.106; 2005 c.755 §18]

REAL PROPERTY

326.543 Adverse possession. (1) As used in this section:

(a) Education service district has the meaning given that term in ORS 334.003.

(b) Facility means a school described in ORS 346.010.

(c) Post-secondary institution means:

(A) A community college as defined in ORS 341.005;

(B) A state institution of higher education listed in ORS 352.002; and

(C) The
Oregon
Health and
Science
University
.

(d) School district has the meaning given that term in ORS 330.005.

(2) The interest or estate of an education service district, a facility, a post-secondary institution or a school district in any real property may not be extinguished or diminished by adverse possession. [2007 c.552 §1]

Note: Section 2, chapter 552, Oregon Laws 2007, provides:

Sec. 2. Section 1 of this 2007 Act [326.543] applies to adverse possession claims for which a suit is filed on or after the effective date of this 2007 Act [January 1, 2008], regardless of when the person asserting the claim, or the predecessors of the person, entered into possession of the property. [2007 c.552 §2]

GENERAL EDUCATIONAL DEVELOPMENT (GED) CERTIFICATES

326.550 General Educational Development (GED) certificates; rules; how fee determined; accounting. (1) The Commissioner for Community College Services may issue General Educational Development (GED) certificates to persons who demonstrate satisfactory performance in tests prescribed under subsection (2) of this section or meet the requirements of any prescribed evaluative procedure.

(2) The State Board of Education by rule may prescribe tests and other appropriate evaluation procedures for the purposes of subsection (1) of this section and may establish age, residence and other relevant qualifications for applicants.

(3) The Department of Community Colleges and Workforce Development may utilize its personnel and facilities for the administration of this section, and the State Board of Education may establish by rule a nonrefundable application fee. The fee may be waived by the State Board of Education in case of hardship.

(4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the fee established under subsection (3) of this section shall not exceed the cost of administering the program, as authorized by the Legislative Assembly within the boards budget, as the budget may be modified by the Emergency Board.

(5) All moneys received under this section shall be deposited in the State Treasury to the credit of the Department of Community Colleges and Workforce Development and shall be used exclusively for administration of this section. The Department of Community Colleges and Workforce Development shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged.

(6) The Commissioner for Community College Services shall consult with the Superintendent of Public Instruction on all matters related to evaluation procedures used to measure equivalent achievement under this section. The superintendent is authorized to make independent recommendations on evaluation procedures to the State Board of Education in those cases where the superintendents judgment differs from that of the commissioner. [Amended by 1967 c.571 §1; 1979 c.386 §1; 1979 c.570 §2; 1983 c.159 §1; 1989 c.491 §4; 1991 c.703 §5; 1993 c.45 §17; 1997 c.249 §94]

326.560 [1985 c.464 §1; repealed by 1993 c.45 §18]

STUDENT RECORDS

326.565 Standards for student records; rules. The State Board of Education shall adopt by rule standards for the creation, use, custody and disclosure, including access, of student education records that are consistent with the requirements of applicable state and federal law. The state board shall distribute the rules that are adopted to all school districts. The school districts shall make those rules available to the public schools in the district and to the public. The state board may differentiate the standards applicable to persons 18 years of age or older or enrolled in post-secondary institutions. The standards shall include requirements under which public and private schools and education service districts transfer student education records pursuant to ORS 326.575. [1993 c.806 §3 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §1]

326.575 Records when student transfers or is placed elsewhere; notice to parents; amendments to records; rules. (1) Within 10 days of a students seeking initial enrollment in a public or private school or when a student is placed in a state institution, other than an institution of post-secondary education, or a private agency, detention facility or youth care center, the school, institution, agency, facility or center shall notify the public or private school or the institution, agency, facility or center in which the student was formerly enrolled and shall request the students education records.

(2) Subject to ORS 339.260, any public or private school, state institution, private agency, detention facility or youth care center receiving the request described in subsection (1) of this section shall transfer all student education records relating to the particular student to the requesting school, institution, agency, facility or center no later than 10 days after the receipt of the request. The education records shall include any education records relating to the particular student retained by an education service district.

(3) Notwithstanding subsections (1) and (2) of this section, for students who are in substitute care programs:

(a) A school, institution, agency, facility or center shall notify the school, institution, agency, facility or center in which the student was formerly enrolled and shall request the students education records within five days of the student seeking initial enrollment; and

(b) Any school, institution, agency, facility or center receiving a request for a students education records shall transfer all student education records relating to the particular student to the requesting school, institution, agency, facility or center no later than five days after the receipt of the request.

(4) Each educational institution that has custody of the students education records shall annually notify parents and eligible students of their right to review and propose amendments to the records. The State Board of Education shall specify by rule the procedure for reviewing and proposing amendments to a students education records. If a parents or eligible students proposed amendments to a students education records are rejected by the educational institution, the parent or eligible student shall receive a hearing on the matter. The State Board of Education shall specify by rule the procedure for the hearing.

(5) As used in this section:

(a) Detention facility has the meaning given that term in ORS 419A.004.

(b) Educational institution means a public or private school, education service district, state institution, private agency or youth care center.

(c) Private agency means an agency with which the Department of Education contracts under ORS 343.961.

(d) Substitute care program has the meaning given that term in ORS 339.133.

(e) Youth care center means a center as defined in ORS 420.855. [1993 c.806 §4 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.15 §2; 2001 c.681 §1; 2005 c.521 §3]

326.580 Electronic student records; rules; standards; participation by educational institutions. (1) As used in this section, educational institution means:

(a) An educational institution as defined in ORS 326.575.

(b) A state agency.

(c) A local correctional facility.

(2) The State Board of Education may adopt by rule standards for the content and format of an
Oregon
electronic student record. An
Oregon
electronic student record may be used to transfer student record information from one educational institution to another.

(3) The board may define the Oregon electronic student record to constitute a full and complete copy of the official student permanent record, student education record and certificate of immunization status that are required by state and federal law.

(4) The standards established by the board shall include procedures and criteria for participation in the
Oregon
electronic student record program by educational institutions. An educational institution may apply to the Department of Education for a certificate of participation in the
Oregon
electronic student record program.

(5) An educational institution that is approved for participation in the
Oregon
electronic student record program by the Department of Education:

(a) Shall not be required to forward by mail or other means physical items such as original documents or photocopies to a receiving educational institution that also is approved for participation in the program. This paragraph does not apply to special education records that are specifically required by federal law to be physically transferred.

(b) May elect to designate the
Oregon
electronic student record as the official student record.

(c) Shall retain the official student record in compliance with state and federal law. [2001 c.450 §1]

326.585 Definitions for ORS 326.587 and 326.589. As used in ORS 326.587 and 326.589:

(1) Disclose means to make available for review by another person.

(2) Law enforcement agency has the meaning given that term in ORS 181.010.

(3) Wages has the meaning given that term in ORS 652.210. [2003 c.776 §1]

326.587 Disclosure of Social Security number of higher education student.

(1) A state institution of higher education may not disclose the Social Security number of a student who is attending the institution.

(2) Subsection (1) of this section does not apply if the institution discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis. [2003 c.776 §2]

326.589 Disclosure of Social Security number of community college student. (1) A community college as defined in ORS 341.005 may not disclose the Social Security number of a student who is attending the college.

(2) Subsection (1) of this section does not apply if the college discloses the Social Security number:

(a) At the request of a law enforcement agency or an agency providing support enforcement services under ORS 25.080;

(b) After obtaining written permission for the disclosure from the student to whom the number refers;

(c) In the payment of wages or benefits;

(d) In the payment or collection of taxes or of a debt owed by the student to whom the number refers; or

(e) For purposes of statistical analysis. [2003 c.776 §3]

326.591 Action for disclosure of Social Security number. (1) A student who suffers an ascertainable loss of money, personal property or real property as a result of a violation of ORS 326.587 or 326.589 may bring an action in a circuit court to recover the students actual damages.

(2) The court may award reasonable attorney fees to the party that prevails in an action on a claim under this section. [2003 c.776 §4]

326.600 [1987 c.684 §1; 1989 c.477 §1; renumbered 329.170 in 1993]

CRIMINAL OFFENDER INFORMATION PROCESS

326.603 Authority of school districts and schools to obtain fingerprints and criminal records check of employees and contractors; fee. (1) For the purposes of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Education may require the fingerprints of:

(a) A school district or private school contractor, whether part-time or full-time, or an employee thereof, whether part-time or full-time, who has direct, unsupervised contact with students as determined by the district or private school.

(b) A person newly hired, whether part-time or full-time, by a school district or private school in a capacity not described in ORS 342.223 (1) who has direct, unsupervised contact with children as determined by the district or private school.

(c) A person employed, whether part-time or full-time, by a school district or private school in a capacity not described in ORS 342.223 (1) who has direct, unsupervised contact with children as determined by the district or private school.

(d) A person who is a community college faculty member providing instruction at a kindergarten through grade 12 school site during the regular school day.

(e) A person who is an employee of a public charter school.

(2)(a) A school district shall send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in subsection (1) of this section.

(b) A private school may send to the Department of Education for purposes of a criminal records check any information, including fingerprints, for each person described in subsection (1)(a), (b), (c) or (d) of this section.

(3) The Department of Education shall request that the Department of State Police conduct a criminal records check as provided in ORS 181.534 and may charge the district or private school a fee as established by rule under ORS 181.534. The school district or private school may recover its costs or a portion thereof from the person described in subsection (1) of this section. If the person described in subsection (1)(b), (c) or (e) of this section requests, the district shall and a private school may withhold the amount from amounts otherwise due the person, including a periodic payroll deduction rather than a lump sum payment.

(4) Notwithstanding subsection (1) of this section, the department may not require fingerprints of a person described in subsection (1) of this section if the person or the persons employer was checked in one school district or private school and is currently seeking to work in another district or private school unless the person lived outside this state during the interval between the two periods of time of working in the district or private school.

(5) Nothing in this section requires a person described in subsection (1)(a), (b) or (e) of this section to submit to fingerprinting until the person has been offered employment or a contract by a school district or private school. Contractor employees may not be required to submit to fingerprinting until the contractor has been offered a contract.

(6)(a) If the Superintendent of Public Instruction informs the school district that the person has been convicted of a crime listed in ORS 342.143 or has made a false statement as to the conviction of a crime, the superintendent shall notify the school district of the fact and the district shall not employ or contract with the person. Notification by the superintendent that the school district shall not employ or contract with the person shall remove the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(b) The Superintendent of Public Instruction shall notify the private school if the person has been convicted of a crime listed in ORS 342.143 or has made a false statement as to the conviction of a crime. Based on the notice, the private school may choose not to employ or contract with the person.

(7) If a person described in subsection (1) of this section refuses to consent to the criminal records check or refuses to be fingerprinted or if the person falsely swears to the nonconviction of a crime, the district shall terminate the employment or contract status of the person. Termination under this subsection removes the person from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937.

(8) A school district may not hire or continue to employ or contract with or allow the contractor to continue to assign a person to the school project if the person described in subsection (1) of this section has been convicted of a crime according to the provisions of ORS 342.143.

(9) As used in this section and ORS 326.607:

(a) Private school means a school that provides educational services as defined in ORS 345.505 and is registered as a private school under ORS 345.505 to 345.575.

(b) School district means:

(A) A school district as defined in ORS 330.003.

(B) The
Oregon
School
for the Blind.

(C) The
Oregon
School
for the Deaf.

(D) An educational program under the Youth Corrections Education Program.

(E) A public charter school as defined in ORS 338.005.

(F) An education service district. [1993 c.674 §8; 1995 c.67 §40; 1995 c.446 §7; 1997 c.4 §1; 1997 c.536 §1; 1997 c.753 §2; 1999 c.200 §25; 1999 c.1054 §4; 2001 c.407 §4; 2005 c.730 §13; 2007 c.35 §1; 2007 c.858 §63]

326.605 [1987 c.684 §2; 1989 c.477 §2; renumbered 329.175 in 1993]

326.607 Authority of school districts and schools to obtain criminal records check of volunteers and applicants for employment; fee. (1) Upon request from a school district, a private school or a public charter school or a school district, private school or public charter school contractor and with consent from the individual, the Department of Education may conduct an Oregon criminal records check using the Law Enforcement Data System for screening an individual who is a volunteer for the school district, private school or public charter school and who has direct, unsupervised contact with school children, or for screening applicants for employment.

(2) The department may charge the requesting school district, private school, public charter school or school district, private school or public charter school contractor a fee not to exceed $5 for each request under subsection (1) of this section. [1995 c.446 §3; 1997 c.536 §2; 1999 c.200 §26; 2005 c.730 §14]

326.610 [1987 c.684 §3; 1989 c.477 §3; renumbered 329.180 in 1993]

326.615 [1987 c.684 §4; 1989 c.477 §4; 1993 c.676 §48; renumbered 329.190 in 1993]

326.620 [1987 c.684 §5; 1989 c.477 §5; renumbered 329.195 in 1993]

326.625 [1987 c.684 §6; 1989 c.477 §6; renumbered 329.200 in 1993]

YOUTH CORRECTIONS AND JUVENILE DETENTION EDUCATION PROGRAMS

326.695 Definitions for ORS 326.700 and 326.712. As used in ORS 326.700 and 326.712:

(1) Juvenile Detention Education Program means the provision of educational services to youths lodged overnight who receive educational services on consecutive days within a detention facility, as defined in ORS 419A.004.

(2) Youth Corrections Education Program means the provision of educational services to youths in youth correction facilities, as defined in ORS 420.005. [2001 c.681 §2]

326.700 Purpose of programs; distribution of
State
School
Fund. It is the purpose of ORS 326.712 and 327.026 and this section that youths enrolled in the Youth Corrections Education Program and the Juvenile Detention Education Program administered by the Department of Education be treated as nearly the same as practicable in the distribution of the State School Fund as children enrolled in common and union high school districts in this state. [Formerly 420.405; 2001 c.681 §3]

326.705 [1991 c.693 §1; 1993 c.45 §21; renumbered 329.005 in 1993]

326.710 [1991 c.693 §1b; 1993 c.45 §23; renumbered 329.015 in 1993]

326.712 Superintendent may contract with district to provide programs. The Superintendent of Public Instruction may contract with an education service district or a school district to provide teachers, counselors or other personnel for the Youth Corrections Education Program and the Juvenile Detention Education Program. However, the programs may not be considered a component district and the students enrolled in the programs may not be counted in determining the number of pupils in average daily membership for purposes of ORS 334.175 (5). [1995 c.798 §1; 1995 c.422 §133b; 2001 c.681 §4; 2005 c.828 §4]

326.715 [1991 c.693 §3; 1993 c.45 §24; renumbered 329.025 in 1993]

326.720 [1991 c.693 §2; 1993 c.45 §25; renumbered 329.035 in 1993]

326.725 [1991 c.693 §5; renumbered 329.045 in 1993]

326.730 [1991 c.693 §19g; 1993 c.45 §26; renumbered 329.445 in 1993]

326.735 [1991 c.693 §31; 1993 c.45 §27; renumbered 329.055 in 1993]

326.740 [1991 c.693 §37; 1993 c.45 §28; renumbered 329.065 in 1993]

326.745 [1991 c.693 §38; 1993 c.45 §29; renumbered 329.075 in 1993]

326.755 [1991 c.693 §7; renumbered 329.085 in 1993]

326.760 [1991 c.693 §8; renumbered 329.095 in 1993]

326.765 [1991 c.693 §9; 1993 c.45 §30; renumbered 329.105 in 1993]

326.770 [1991 c.693 §10; 1993 c.45 §31; renumbered 329.115 in 1993]

326.775 [1991 c.693 §4; 1993 c.45 §32; renumbered 329.125 in 1993]

326.785 [1991 c.693 §4c; renumbered 329.145 in 1993]

326.790 [1991 c.693 §4a; renumbered 329.150 in 1993]

326.795 [1991 c.693 §4b; 1993 c.676 §23; renumbered 329.155 in 1993]

326.810 [1991 c.693 §18; renumbered 329.160 in 1993]

326.813 [1991 c.693 §18a; renumbered 329.165 in 1993]

326.815 [1991 c.693 §18b; renumbered 329.185 in 1993]

326.830 [1991 c.693 §23; 1993 c.45 §33; renumbered 329.850 in 1993]

326.835 [1991 c.693 §28; renumbered 329.855 in 1993]

326.990 [Repealed by 1965 c.100 §456]

_______________



Chapter 327

Chapter 327 Â State Financing of Elementary and Secondary Education

2007 EDITION

STATE FINANCING OF EDUCATION

EDUCATION AND CULTURE

STATE SCHOOL FUND

327.006Â Â Â Â  Definitions

327.008Â Â Â Â
State
School
Fund; State School Fund grants

327.013Â Â Â Â  State School Fund distribution computations for school districts

327.019Â Â Â Â  State School Fund distribution computations for education service districts

327.021Â Â Â Â  Percentages and time of payment of apportionments to education service districts

327.023Â Â Â Â  Grants for special and compensatory education programs

327.026Â Â Â Â  State School Fund grant for programs; calculation; adjustment; rules

327.033Â Â Â Â  Approved transportation costs

327.043Â Â Â Â  When district required to provide transportation; waiver

327.061Â Â Â Â  Computation of number of students in average daily membership

327.077Â Â Â Â  Remote small elementary school and small high school determination; effect; waiver

NoteÂ Â Â Â Â Â Â Â Â  Effect of reopening remote small elementary school--1993 c.61 Â§12

327.082Â Â Â Â  Kindergarten apportionment

327.095Â Â Â Â  Percentages and time of payment of apportionments to school districts

327.097Â Â Â Â  Apportionment where district changed

327.099Â Â Â Â  Adjustment of distribution within fiscal year

327.101Â Â Â Â  Adjustment of distribution between fiscal years

327.102Â Â Â Â  Standard school complaints; process; rules

327.103Â Â Â Â  Standard school presumed; effect of finding of deficiency; rules

327.106Â Â Â Â  School districts required to offer kindergarten through grade 12; exceptions

327.109Â Â Â Â  Procedure if school district or charter school alleged to be involved in religious activity; complaint, investigation, finding; effect

327.120Â Â Â Â  Correction of errors in apportionments

327.125Â Â Â Â  Superintendent to administer ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731; board rules

327.133Â Â Â Â  Reports by districts

327.137Â Â Â Â  Audit statements filed with department; effect of failure to file or insufficiency of statement

327.147Â Â Â Â  Increased allocation when union high school district becomes common school district

327.152Â Â Â Â  Increased allocation when certain merger occurs

327.157Â Â Â Â  Minimum apportionment to school districts affected or not affected by ORS 327.147 and 327.152

GRANTS TO DISTRICTS AND PROGRAMS

(School Improvement Grants)

327.290Â Â Â Â  Legislative findings relating to student achievement

327.294Â Â Â Â  School Improvement Fund

327.297Â Â Â Â  Grants for activities related to student achievement; evaluation; rules

(Construction and Maintenance of Public School Facilities Grant)

327.300Â Â Â Â  Definitions for ORS 327.300 to 327.320

327.310Â Â Â Â  Legislative findings

327.320Â Â Â Â  School Facility Improvement Fund

327.330Â Â Â Â  Grants to school districts for construction and maintenance of public school facilities; rules

(Local Option Equalization Grants)

327.333Â Â Â Â  Policy on provision of grants to school districts

327.336Â Â Â Â  Qualifications; amount

327.339Â Â Â Â  Local Option Equalization Grants Account; grant payments

(English as Second Language Teacher Training Grants)

327.345Â Â Â Â  Grants for training English as second language teachers; qualifications; use; rules

(High Cost Disabilities Grants)

327.348Â Â Â Â  High Cost Disabilities Account; grants; approved costs; rules

(
Small
School District
Grants)

327.355Â Â Â Â  Definitions for ORS 327.357

327.357Â Â Â Â  Small school district grants; rules

327.360Â Â Â Â
Small
School District
Supplement Fund

(Defibrillator Grants)

327.365Â Â Â Â  Automated external defibrillator grants; rules

COMMON SCHOOL FUND

327.403Â Â Â Â  Definition for ORS 327.405 to 327.480

327.405Â Â Â Â  Common School Fund; composition and use

327.410Â Â Â Â  Apportionment of Distributable Income Account of Common School Fund among counties; distribution to school districts

327.420Â Â Â Â  Basis of apportionment

327.425Â Â Â Â  Loans and investment of funds; determination of interest rate

327.430Â Â Â Â  Security for loans

327.435Â Â Â Â  Ascertainment of value and title of security

327.440Â Â Â Â  Loan repayment

327.445Â Â Â Â  Custody of securities for loan; collection of interest

327.450Â Â Â Â  Foreclosure of mortgages given to secure loans

327.455Â Â Â Â  Record of purchases by Department of State Lands on foreclosures; resale or lease of land; disposition of proceeds

327.465Â Â Â Â  Cancellation of unpaid taxes after deed to state in liquidation of loan

327.470Â Â Â Â  Cancellation of taxes on land acquired through foreclosure proceedings; right of redemption

327.475Â Â Â Â  When county court may acquire mortgaged lands deeded to state

327.480Â Â Â Â  Use of Common School Fund moneys to comply with judgment canceling fraudulent deed

327.482Â Â Â Â  Appropriation to reimburse fund for any loss

327.484Â Â Â Â  Reimbursement for loss or failure to earn four percent interest

EDUCATION CASH ACCOUNT

327.485Â Â Â Â  Education Cash Account; composition; accounting

327.490Â Â Â Â  Projects contracted to districts and institutions of higher learning

327.495Â Â Â Â  Appropriation of funds received for certain purposes

QUALITY EDUCATION COMMISSION

327.497Â Â Â Â  Legislative findings

327.500Â Â Â Â  Establishment; membership; staff

327.502Â Â Â Â  Officers; quorum; meetings

327.506Â Â Â Â  Quality education goals; duties; report

MISCELLANEOUS

(Budget and Accounting System)

327.511Â Â Â Â  Uniform budget and accounting system

(Food Programs)

327.520Â Â Â Â  Acceptance and distribution of donated commodities to schools

327.525Â Â Â Â  School Lunch Revolving Account

327.527Â Â Â Â  Summer lunch reimbursement; rules

327.535Â Â Â Â  School breakfast program; waiver; district election based on federal funding

(Federal Aid to Education)

327.615Â Â Â Â  State Treasurer as trustee of funds

327.620Â Â Â Â  Review of accounts affecting federal funds

327.635Â Â Â Â  Labor standards required on federally financed school construction

(Financing of State and Federal Requirements)

327.645Â Â Â Â  Financing of programs mandated by state and federal programs

EDUCATION LOTTERY BOND PROGRAM

327.700Â Â Â Â  Definitions for ORS 327.700 to 327.711

327.705Â Â Â Â  Purpose of ORS 327.700 to 327.711

327.708Â Â Â Â  Legislative findings

327.711Â Â Â Â  Payment of debt service; issuance of bonds; School Capital Construction, Maintenance and Technology Fund

327.731Â Â Â Â  Education project grants; use; amount

STATE SCHOOL FUND

Â Â Â Â Â  327.005 [Repealed by 1957 c.612 Â§1 (327.006 enacted in lieu of 327.005)]

Â Â Â Â Â  327.006 Definitions. As used in ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731:

Â Â Â Â Â  (1) ÂAggregate days membershipÂ means the sum of days present and absent, according to the rules of the State Board of Education, of all resident pupils when school is actually in session during a certain period. The aggregate days membership of kindergarten pupils shall be calculated on the basis of a half-day program.

Â Â Â Â Â  (2)(a) ÂApproved transportation costsÂ means those costs as defined by rule of the State Board of Education and is limited to those costs attributable to transporting or room and board provided in lieu of transporting:

Â Â Â Â Â  (A) Elementary school students who live at least one mile from school;

Â Â Â Â Â  (B) Secondary school students who live at least 1.5 miles from school;

Â Â Â Â Â  (C) Any student required to be transported for health or safety reasons, according to supplemental plans from districts that have been approved by the state board identifying students who are required to be transported for health or safety reasons, including special education;

Â Â Â Â Â  (D) Preschool children with disabilities requiring transportation for early intervention services provided pursuant to ORS 343.224 and 343.533;

Â Â Â Â Â  (E) Students who require payment of room and board in lieu of transportation;

Â Â Â Â Â  (F) A student transported from one school or facility to another school or facility when the student attends both schools or facilities during the day or week; and

Â Â Â Â Â  (G) Students participating in school-sponsored field trips that are extensions of classroom learning experiences.

Â Â Â Â Â  (b) ÂApproved transportation costsÂ does not include the cost of constructing boarding school facilities.

Â Â Â Â Â  (3) ÂAverage daily membershipÂ or ÂADMÂ means the aggregate days membership of a school during a certain period divided by the number of days the school was actually in session during the same period. However, if a district school board adopts a class schedule that operates throughout the year for all or any schools in the district, average daily membership shall be computed by the Department of Education so that the resulting average daily membership will not be higher or lower than if the board had not adopted such schedule.

Â Â Â Â Â  (4) ÂConsumer Price IndexÂ means the Consumer Price Index for All Urban Consumers of the
Portland
,
Oregon
, Standard Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics.

Â Â Â Â Â  (5) ÂKindergartenÂ means a kindergarten program that conforms to the standards and rules adopted by the State Board of Education.

Â Â Â Â Â  (6) ÂNet operating expendituresÂ means the sum of expenditures of a school district in kindergarten through grade 12 for administration, instruction, attendance and health services, operation of plant, maintenance of plant, fixed charges and tuition for resident students attending in another district, as determined in accordance with the rules of the State Board of Education, but net operating expenditures does not include transportation, food service, student body activities, community services, capital outlay, debt service or expenses incurred for nonresident students.

Â Â Â Â Â  (7)(a) ÂResident pupilÂ means any pupil:

Â Â Â Â Â  (A) Whose legal school residence is within the boundaries of a school district reporting the pupil, if the district is legally responsible for the education of the pupil, except that Âresident pupilÂ does not include a pupil who pays tuition or for whom the parent pays tuition or for whom the district does not pay tuition for placement outside the district; or

Â Â Â Â Â  (B) Whose legal residence is not within the boundaries of the district reporting the pupil but attends school in the district with the written consent of the affected school district boards.

Â Â Â Â Â  (b) A pupil shall not be considered to be a resident pupil under paragraph (a)(A) of this subsection if the pupil is attending school in another school district pursuant to a contract under ORS 339.125 and in the prior year was considered to be a resident pupil in another school district under paragraph (a)(B) of this subsection. The pupil shall continue to be considered a resident of another school district under paragraph (a)(B) of this subsection.

Â Â Â Â Â  (c) A pupil shall not be considered to be a resident pupil under paragraph (a)(B) of this subsection if the pupil is attending school in a school district pursuant to an agreement with another school district under ORS 339.133 and in the prior year was considered to be a resident pupil under paragraph (a)(A) of this subsection because the pupil was attending school in another school district pursuant to a contract under ORS 339.125. The pupil shall continue to be considered a resident pupil under paragraph (a)(A) of this subsection.

Â Â Â Â Â  (d) ÂResident pupilÂ includes a pupil admitted to a school district under ORS 339.115 (7).

Â Â Â Â Â  (8) ÂStandard schoolÂ means a school meeting the standards set by the rules of the State Board of Education.

Â Â Â Â Â  (9) ÂTaxÂ and ÂtaxesÂ includes all taxes on property, excluding exempt bonded indebtedness, as those terms are defined in ORS 310.140. [1957 c.612 Â§2 (enacted in lieu of 327.005); 1957 c.708 Â§4; 1959 c.388 Â§1; 1963 c.142 Â§1; 1965 c.100 Â§14; 1971 c.395 Â§2; 1973 c.750 Â§16; 1973 c.827 Â§26; 1977 c.840 Â§1; 1979 c.259 Â§1; 1981 c.804 Â§95; 1989 c.215 Â§2; 1989 c.342 Â§1; 1991 c.693 Â§35; 1991 c.780 Â§2; 1995 c.660 Â§47; 1997 c.821 Â§11; 1999 c.961 Â§5; 1999 c.989 Â§30]

Â Â Â Â Â  Note: The amendments to 327.006 by section 11, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  327.006. As used in ORS 327.006 to 327.133, 327.348 and 327.731:

Â Â Â Â Â  (1) ÂAggregate days membershipÂ means the sum of days present and absent, according to the rules of the State Board of Education, of all resident pupils when school is actually in session during a certain period. The aggregate days membership of kindergarten pupils shall be calculated on the basis of a half-day program.

Â Â Â Â Â  (2)(a) ÂApproved transportation costsÂ means those costs as defined by rule of the State Board of Education and is limited to those costs attributable to transporting or room and board provided in lieu of transporting:

Â Â Â Â Â  (A) Elementary school students who live at least one mile from school;

Â Â Â Â Â  (B) Secondary school students who live at least 1.5 miles from school;

Â Â Â Â Â  (C) Any student required to be transported for health or safety reasons, according to supplemental plans from districts that have been approved by the state board identifying students who are required to be transported for health or safety reasons, including special education;

Â Â Â Â Â  (D) Preschool children with disabilities requiring transportation for early intervention services provided pursuant to ORS 343.224 and 343.533;

Â Â Â Â Â  (E) Students who require payment of room and board in lieu of transportation;

Â Â Â Â Â  (F) A student transported from one school or facility to another school or facility when the student attends both schools or facilities during the day or week; and

Â Â Â Â Â  (G) Students participating in school-sponsored field trips that are extensions of classroom learning experiences.

Â Â Â Â Â  (b) ÂApproved transportation costsÂ does not include the cost of constructing boarding school facilities.

Â Â Â Â Â  (3) ÂAverage daily membershipÂ or ÂADMÂ means the aggregate days membership of a school during a certain period divided by the number of days the school was actually in session during the same period. However, if a district school board adopts a class schedule that operates throughout the year for all or any schools in the district, average daily membership shall be computed by the Department of Education so that the resulting average daily membership will not be higher or lower than if the board had not adopted such schedule.

Â Â Â Â Â  (4) ÂConsumer Price IndexÂ means the Consumer Price Index for All Urban Consumers of the
Portland
,
Oregon
, Standard Metropolitan Statistical Area, as compiled by the United States Department of Labor, Bureau of Labor Statistics.

Â Â Â Â Â  (5) ÂKindergartenÂ means a kindergarten program that conforms to the standards and rules adopted by the State Board of Education.

Â Â Â Â Â  (6) ÂNet operating expendituresÂ means the sum of expenditures of a school district in kindergarten through grade 12 for administration, instruction, attendance and health services, operation of plant, maintenance of plant, fixed charges and tuition for resident students attending in another district, as determined in accordance with the rules of the State Board of Education, but net operating expenditures does not include transportation, food service, student body activities, community services, capital outlay, debt service or expenses incurred for nonresident students.

Â Â Â Â Â  (7)(a) ÂResident pupilÂ means any pupil:

Â Â Â Â Â  (A) Whose legal school residence is within the boundaries of a school district reporting the pupil, if the district is legally responsible for the education of the pupil, except that Âresident pupilÂ does not include a pupil who pays tuition or for whom the parent pays tuition or for whom the district does not pay tuition for placement outside the district; or

Â Â Â Â Â  (B) Whose legal residence is not within the boundaries of the district reporting the pupil but attends school in the district with the written consent of the affected school district boards.

Â Â Â Â Â  (b) A pupil shall not be considered to be a resident pupil under paragraph (a)(A) of this subsection if the pupil is attending school in another school district pursuant to a contract under ORS 339.125 and in the prior year was considered to be a resident pupil in another school district under paragraph (a)(B) of this subsection. The pupil shall continue to be considered a resident of another school district under paragraph (a)(B) of this subsection.

Â Â Â Â Â  (c) A pupil shall not be considered to be a resident pupil under paragraph (a)(B) of this subsection if the pupil is attending school in a school district pursuant to an agreement with another school district under ORS 339.133 and in the prior year was considered to be a resident pupil under paragraph (a)(A) of this subsection because the pupil was attending school in another school district pursuant to a contract under ORS 339.125. The pupil shall continue to be considered a resident pupil under paragraph (a)(A) of this subsection.

Â Â Â Â Â  (d) ÂResident pupilÂ includes a pupil admitted to a school district under ORS 339.115 (7).

Â Â Â Â Â  (8) ÂStandard schoolÂ means a school meeting the standards set by the rules of the State Board of Education.

Â Â Â Â Â  (9) ÂTaxÂ and ÂtaxesÂ includes all taxes on property, excluding exempt bonded indebtedness, as those terms are defined in ORS 310.140.

Â Â Â Â Â  327.008
State
School
Fund;
State
School
Fund grants. (1) There is established a State School Fund in the General Fund. The fund shall consist of moneys appropriated by the Legislative Assembly and moneys transferred from the Education Stability Fund. The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 327.355, 327.357, 327.360, 336.575, 336.580, 336.635, 342.173, 343.243, 343.533 and 343.961.

Â Â Â Â Â  (2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.013.

Â Â Â Â Â  (3) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

Â Â Â Â Â  (4) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

Â Â Â Â Â  (5) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

Â Â Â Â Â  (6) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

Â Â Â Â Â  (7) The total amount of the State School Fund that is distributed as facility grants may not exceed $25 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant.

Â Â Â Â Â  (8) Each fiscal year, the Department of Education shall transfer the amount of $18 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

Â Â Â Â Â  (9) Each fiscal year, the Department of Education shall transfer the amount of $2.5 million from the State School Fund to the Small School District Supplement Fund established in ORS 327.360.

Â Â Â Â Â  (10) Each fiscal year, the Department of Education may expend up to $550,000 from the State School Fund for the contract described in ORS 329.488. The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by the amount expended by the department under this subsection.

Â Â Â Â Â  (11) Each biennium, the Department of Education may expend up to $800,000 from the State School Fund for the administration of ORS 326.133 and 326.136.

Â Â Â Â Â  (12) Each biennium, the Department of Education may expend up to $350,000 from the State School Fund for the talented and gifted program under ORS 343.391 to 343.413.

Â Â Â Â Â  (13) Each biennium, the Department of Education may expend up to $150,000 from the State School Fund for the administration of a program to increase the number of speech-language pathologists and speech-language pathology assistants under ORS 348.394 to 348.406. [1991 c.780 Â§3; 1993 c.61 Â§4; 1997 c.524 Â§3; 1997 c.821 Â§13; 1999 c.1066 Â§10; 2001 c.695 Â§Â§12,13; 2002 s.s.3 c.6 Â§Â§13,14; 2003 c.715 Â§Â§4,5,7; 2005 c.803 Â§Â§6,6a; 2007 c.488 Â§1; 2007 c.839 Â§19; 2007 c.858 Â§44]

Â Â Â Â Â  Note: The amendments to 327.008 by section 12, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  327.008. (1) There is established a State School Fund in the General Fund. The fund shall consist of moneys appropriated by the Legislative Assembly and moneys transferred from the Education Stability Fund. The State School Fund is continuously appropriated to the Department of Education for the purposes of ORS 327.006 to 327.077, 327.095, 327.099, 327.101, 327.125, 327.137, 327.348, 336.575, 336.580, 336.635, 342.173, 343.243, 343.533 and 343.961.

Â Â Â Â Â  (2) There shall be apportioned from the State School Fund to each school district a State School Fund grant, consisting of the positive amount equal to a general purpose grant and a facility grant and a transportation grant and a high cost disabilities grant minus local revenue, computed as provided in ORS 327.013.

Â Â Â Â Â  (3) There shall be apportioned from the State School Fund to each education service district a State School Fund grant as calculated under ORS 327.019.

Â Â Â Â Â  (4) All figures used in the determination of the distribution of the State School Fund shall be estimates for the same year as the distribution occurs, unless otherwise specified.

Â Â Â Â Â  (5) Numbers of students in average daily membership used in the distribution formula shall be the numbers as of June of the year of distribution.

Â Â Â Â Â  (6) A school district may not use the portion of the State School Fund grant that is attributable to the facility grant for capital construction costs.

Â Â Â Â Â  (7) The total amount of the State School Fund that is distributed as facility grants may not exceed $25 million in any biennium. If the total amount to be distributed as facility grants exceeds this limitation, the Department of Education shall prorate the amount of funds available for facility grants among those school districts that qualified for a facility grant.

Â Â Â Â Â  (8) Each fiscal year, the Department of Education shall transfer the amount of $18 million from the State School Fund to the High Cost Disabilities Account established in ORS 327.348.

Â Â Â Â Â  (9) Each fiscal year, the Department of Education may expend up to $550,000 from the State School Fund for the contract described in ORS 329.488. The amount distributed to education service districts from the State School Fund under this section and ORS 327.019 shall be reduced by the amount expended by the department under this subsection.

Â Â Â Â Â  (10) Each biennium, the Department of Education may expend up to $800,000 from the State School Fund for the administration of ORS 326.133 and 326.136.

Â Â Â Â Â  (11) Each biennium, the Department of Education may expend up to $350,000 from the State School Fund for the talented and gifted program under ORS 343.391 to 343.413.

Â Â Â Â Â  (12) Each biennium, the Department of Education may expend up to $150,000 from the State School Fund for the administration of a program to increase the number of speech-language pathologists and speech-language pathology assistants under ORS 348.394 to 348.406.

Â Â Â Â Â  Note: Section 20, chapter 839, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 20. Notwithstanding ORS 327.008, for the biennium beginning July 1, 2007:

Â Â Â Â Â  (1) The Department of Education may:

Â Â Â Â Â  (a) Expend up to $140,000 from the State School Fund for the collection of data from school districts on physical education under section 1 of this 2007 Act [329.498].

Â Â Â Â Â  (b) Expend up to $860,000 from the State School Fund for the purpose of awarding grants to school districts and public charter schools for physical education under section 10 of this 2007 Act [329.501].

Â Â Â Â Â  (c) Transfer $200,000 from the State School Fund to the Office of the Governor for the purpose of providing staff support to the Education System Design Team under section 15 of this 2007 Act.

Â Â Â Â Â  (d) Expend up to $150,000 from the State School Fund for the provision of staff support to the Quality Education Commission under ORS 327.500.

Â Â Â Â Â  (e) Expend up to $5,205,456 from the State School Fund for youth in the Youth Corrections Education Program who:

Â Â Â Â Â  (A) Have received their high school diplomas; or

Â Â Â Â Â  (B) Are 21 years of age or older.

Â Â Â Â Â  (2) There is transferred to the Oregon Virtual School District Fund from the State School Fund the amount of $1,800,598. [2007 c.839 Â§20]

Â Â Â Â Â  327.010 [Amended by 1957 c.626 Â§2; 1963 c.570 Â§1; 1965 c.100 Â§15; 1979 c.277 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.012 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.013
State
School
Fund distribution computations for school districts. The State School Fund distributions for school districts shall be computed as follows:

Â Â Â Â Â  (1) General Purpose Grant =
Funding
Percentage
Â´
Target
Grant
Â´
District
extended ADMw.

Â Â Â Â Â  (2) The funding percentage shall be calculated by the Superintendent of Public Instruction to distribute as nearly as practicable the total sum available for distribution of money.

Â Â Â Â Â  (3) Target Grant = Statewide Target per ADMw Grant + Teacher Experience Factor.

Â Â Â Â Â  (4) Statewide Target per ADMw Grant = $4,500.

Â Â Â Â Â  (5) Teacher Experience Factor = $25 Â´ {District average teacher experience − statewide average teacher experience}. ÂAverage teacher experienceÂ means the average, in years, of teaching experience of certified teachers as reported to the Department of Education.

Â Â Â Â Â  (6) District extended ADMw = ADMw or ADMw of the prior year, whichever is greater.

Â Â Â Â Â  (7)(a) Weighted average daily membership or ADMw = average daily membership + an additional amount computed as follows:

Â Â Â Â Â  (A) 1.0 for each student in average daily membership eligible for special education as a child with a disability under ORS 343.035, applicable to not to exceed 11 percent of the districtÂs ADM without review and approval of the Department of Education. Children with disabilities eligible for special education in adult local correctional facilities as defined in ORS 169.005 or adult regional correctional facilities as defined in ORS 169.620 may not be included in the calculation of the 11 percent.

Â Â Â Â Â  (B) 0.5 for each student in average daily membership eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (C) 0.2 for each student in average daily membership enrolled in a union high school district or in an area of a unified school district where the district is only responsible for educating students in grades 9 through 12 in that area.

Â Â Â Â Â  (D) −0.1 for each student in average daily membership enrolled in an elementary district operating kindergarten through grade 6 or kindergarten through grade 8 or in an area of a unified school district where the district is only responsible for educating students in kindergarten through grade 8.

Â Â Â Â Â  (E) 0.25 times the sum of the following:

Â Â Â Â Â  (i) The number of children 5 to 17 years of age in poverty families in the district, as determined by the Department of Education from a report of the federal Department of Education based on the most recent federal decennial census, as adjusted by the school districtÂs proportion of students in the county receiving free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines if the number is higher than the number determined from census data and only if the school district had an average daily membership of 2,500 or less for the 1995-1996 school year, and as further adjusted by the number of students in average daily membership in June of the year of distribution divided by number of students in average daily membership in the district, or its predecessors, in June of the year of the most recent federal decennial census;

Â Â Â Â Â  (ii) The number of children in foster homes in the district as determined by the report of the Department of Human Services to the federal Department of Education, ÂAnnual Statistical Report on Children in Foster Homes and Children in Families Receiving AFDC Payments in Excess of the Poverty Income Level,Â or its successor, for October 31 of the year prior to the year of distribution; and

Â Â Â Â Â  (iii) The number of children in the district in state-recognized facilities for neglected and delinquent children, based on information from the Department of Human Services for October 31 of the year prior to the year of distribution.

Â Â Â Â Â  (F) An additional amount as determined by ORS 327.077 shall be added to the ADMw for each remote small elementary school and for each small high school in the district.

Â Â Â Â Â  (G) All numbers of children used for the computation in this section must reflect any district consolidations that have occurred since the numbers were compiled.

Â Â Â Â Â  (b) The total additional weight that shall be assigned to any student in average daily membership in a district, exclusive of students described in paragraph (a)(E) and (F) of this subsection shall not exceed 2.0.

Â Â Â Â Â  (8) High cost disabilities grant = the total amount received by a school district under ORS 327.348, for providing special education and related services to resident pupils with disabilities.

Â Â Â Â Â  (9)(a) Transportation grant equals:

Â Â Â Â Â  (A) 70 percent of approved transportation costs for those school districts ranked below the 80th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (B) 80 percent of approved transportation costs for those school districts ranked in or above the 80th percentile but below the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (C) 90 percent of approved transportation costs for those school districts ranked in or above the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (b) Each fiscal year, the Department of Education shall rank school districts based on the approved transportation costs per ADM of each school district, ranking the school district with the highest approved transportation costs per ADM at the top of the order.

Â Â Â Â Â  (10) Local Revenues are the total of the following:

Â Â Â Â Â  (a) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (b) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (c) The amount of revenue received by the district from the Common School Fund under ORS 327.403 to 327.410;

Â Â Â Â Â  (d) The amount of revenue received by the district from the county school fund;

Â Â Â Â Â  (e) The amount of revenue received by the district from the 25 percent of federal forest reserve revenues required to be distributed to schools by ORS 294.060 (1);

Â Â Â Â Â  (f) The amount of revenue received by the district from state managed forestlands under ORS 530.115 (1)(b) and (c);

Â Â Â Â Â  (g) Moneys received in lieu of property taxes;

Â Â Â Â Â  (h) Federal funds received without specific application by the school district and which are not deemed under federal law to be nonsupplantable;

Â Â Â Â Â  (i) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district, based on the rate certified pursuant to ORS 310.060, from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law; and

Â Â Â Â Â  (j) Any amount distributed to the district in the prior fiscal year under section 4 (3), chapter 695, Oregon Laws 2001, or ORS 327.019 (8).

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, Local Revenues do not include:

Â Â Â Â Â  (a) If a school district imposes local option taxes pursuant to ORS 280.040 to 280.145, an amount equal to the lesser of:

Â Â Â Â Â  (A) The amount of revenue actually received by the district from local option taxes imposed pursuant to ORS 280.040 to 280.145;

Â Â Â Â Â  (B) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the district; or

Â Â Â Â Â  (C) $1,000 per district extended ADMw, increased each fiscal year by three percent above the amount allowed per district extended ADMw for the prior fiscal year; and

Â Â Â Â Â  (b) For a school district with a statutory rate limit on July 1, 2003, that is greater than $4.50 per $1,000 of assessed value, the amount of property taxes actually received by the district, including penalties and interest on taxes, that results from an increase in the rate of ad valorem property tax of the district allowed under section 11 (5)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (12)(a) Facility Grant = 8 percent of total construction costs of new school buildings.

Â Â Â Â Â  (b) A school district shall receive a Facility Grant in the distribution year that a new school building is first used.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂNew school buildingÂ includes new school buildings, adding structures onto existing school buildings and adding premanufactured structures to a school district if those buildings or structures are to be used for instructing students.

Â Â Â Â Â  (B) ÂConstruction costsÂ does not include costs for land acquisition.

Â Â Â Â Â  (13) Notwithstanding subsection (10)(i) of this section, Local Revenues do not include any amount of operating property tax authority of the district that is:

Â Â Â Â Â  (a) Attributable to the suspension of ORS 310.239 by section 1, chapter 4, Oregon Laws 2006; and

Â Â Â Â Â  (b) Not actually imposed by the district. [1991 c.780 Â§4; 1993 c.61 Â§5; 1993 c.690 Â§3; 1995 c.649 Â§4; 1996 c.19 Â§2; 1997 c.541 Â§Â§367,368,368a; 1997 c.804 Â§Â§1,2; 1999 c.186 Â§11; 1999 c.989 Â§31; 1999 c.1066 Â§Â§25,26,30; 1999 c.1094 Â§5; 2001 c.670 Â§Â§10,12; 2001 c.695 Â§Â§15,17,20,23; 2003 c.715 Â§Â§8,10,13; 2005 c.803 Â§7; 2006 c.4 Â§2; 2007 c.70 Â§90; 2007 c.778 Â§Â§1,3]

Â Â Â Â Â  Note 1: The amendments to 327.013 by section 3, chapter 778,
Oregon
Laws 2007, become operative July 1, 2008. See section 4, chapter 778, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 2, chapter 4, Oregon Laws 2006, section 90, chapter 70, Oregon Laws 2007, and section 1, chapter 778, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.013. The
State
School
Fund distributions for school districts shall be computed as follows:

Â Â Â Â Â  (1) General Purpose Grant =
Funding
Percentage
Â´
Target
Grant
Â´
District
extended ADMw.

Â Â Â Â Â  (2) The funding percentage shall be calculated by the Superintendent of Public Instruction to distribute as nearly as practicable the total sum available for distribution of money.

Â Â Â Â Â  (3) Target Grant = Statewide Target per ADMw Grant + Teacher Experience Factor.

Â Â Â Â Â  (4) Statewide Target per ADMw Grant = $4,500.

Â Â Â Â Â  (5) Teacher Experience Factor = $25 Â´ {District average teacher experience − statewide average teacher experience}. ÂAverage teacher experienceÂ means the average, in years, of teaching experience of certified teachers as reported to the Department of Education.

Â Â Â Â Â  (6) District extended ADMw = ADMw or ADMw of the prior year, whichever is greater.

Â Â Â Â Â  (7)(a) Weighted average daily membership or ADMw = average daily membership + an additional amount computed as follows:

Â Â Â Â Â  (A) 1.0 for each student in average daily membership eligible for special education as a child with a disability under ORS 343.035, applicable to not to exceed 11 percent of the districtÂs ADM without review and approval of the Department of Education. Children with disabilities eligible for special education in adult local correctional facilities as defined in ORS 169.005 or adult regional correctional facilities as defined in ORS 169.620 may not be included in the calculation of the 11 percent.

Â Â Â Â Â  (B) 0.5 for each student in average daily membership eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (C) 0.2 for each student in average daily membership enrolled in a union high school district or in an area of a unified school district where the district is only responsible for educating students in grades 9 through 12 in that area.

Â Â Â Â Â  (D) −0.1 for each student in average daily membership enrolled in an elementary district operating kindergarten through grade 6 or kindergarten through grade 8 or in an area of a unified school district where the district is only responsible for educating students in kindergarten through grade 8.

Â Â Â Â Â  (E) 0.25 times the sum of the following:

Â Â Â Â Â  (i) The number of children 5 to 17 years of age in poverty families in the district, as determined by the Department of Education from a report of the federal Department of Education based on the most recent federal decennial census, as adjusted by the school districtÂs proportion of students in the county receiving free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines if the number is higher than the number determined from census data and only if the school district had an average daily membership of 2,500 or less for the 1995-1996 school year, and as further adjusted by the number of students in average daily membership in June of the year of distribution divided by number of students in average daily membership in the district, or its predecessors, in June of the year of the most recent federal decennial census;

Â Â Â Â Â  (ii) The number of children in foster homes in the district as determined by the report of the Department of Human Services to the federal Department of Education, ÂAnnual Statistical Report on Children in Foster Homes and Children in Families Receiving AFDC Payments in Excess of the Poverty Income Level,Â or its successor, for October 31 of the year prior to the year of distribution; and

Â Â Â Â Â  (iii) The number of children in the district in state-recognized facilities for neglected and delinquent children, based on information from the Department of Human Services for October 31 of the year prior to the year of distribution.

Â Â Â Â Â  (F) An additional amount as determined by ORS 327.077 shall be added to the ADMw for each remote small elementary school and for each small high school in the district.

Â Â Â Â Â  (G) All numbers of children used for the computation in this section must reflect any district consolidations that have occurred since the numbers were compiled.

Â Â Â Â Â  (b) The total additional weight that shall be assigned to any student in average daily membership in a district, exclusive of students described in paragraph (a)(E) and (F) of this subsection shall not exceed 2.0.

Â Â Â Â Â  (8) High cost disabilities grant = the total amount received by a school district under ORS 327.348, for providing special education and related services to resident pupils with disabilities.

Â Â Â Â Â  (9)(a) Transportation grant equals:

Â Â Â Â Â  (A) 70 percent of approved transportation costs for those school districts ranked below the 80th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (B) 80 percent of approved transportation costs for those school districts ranked in or above the 80th percentile but below the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (C) 90 percent of approved transportation costs for those school districts ranked in or above the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (b) Each fiscal year, the Department of Education shall rank school districts based on the approved transportation costs per ADM of each school district, ranking the school district with the highest approved transportation costs per ADM at the top of the order.

Â Â Â Â Â  (10) Local Revenues are the total of the following:

Â Â Â Â Â  (a) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (b) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (c) The amount of revenue received by the district from the Common School Fund under ORS 327.403 to 327.410;

Â Â Â Â Â  (d) The amount of revenue received by the district from the county school fund;

Â Â Â Â Â  (e) The amount of revenue received by the district from the 25 percent of federal forest reserve revenues required to be distributed to schools by ORS 294.060 (1);

Â Â Â Â Â  (f) The amount of revenue received by the district from state managed forestlands under ORS 530.115 (1)(b) and (c);

Â Â Â Â Â  (g) Moneys received in lieu of property taxes;

Â Â Â Â Â  (h) Federal funds received without specific application by the school district and which are not deemed under federal law to be nonsupplantable;

Â Â Â Â Â  (i) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district, based on the rate certified pursuant to ORS 310.060, from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law; and

Â Â Â Â Â  (j) Any amount distributed to the district in the prior fiscal year under section 4 (3), chapter 695, Oregon Laws 2001, or ORS 327.019 (8).

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, Local Revenues do not include:

Â Â Â Â Â  (a) If a school district imposes local option taxes pursuant to ORS 280.040 to 280.145, an amount equal to the lesser of:

Â Â Â Â Â  (A) The amount of revenue actually received by the district from local option taxes imposed pursuant to ORS 280.040 to 280.145;

Â Â Â Â Â  (B) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the district; or

Â Â Â Â Â  (C) $1,000 per district extended ADMw; and

Â Â Â Â Â  (b) For a school district with a statutory rate limit on July 1, 2003, that is greater than $4.50 per $1,000 of assessed value, the amount of property taxes actually received by the district, including penalties and interest on taxes, that results from an increase in the rate of ad valorem property tax of the district allowed under section 11 (5)(d), Article XI of the Oregon Constitution.

Â Â Â Â Â  (12)(a) Facility Grant = 8 percent of total construction costs of new school buildings.

Â Â Â Â Â  (b) A school district shall receive a Facility Grant in the distribution year that a new school building is first used.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂNew school buildingÂ includes new school buildings, adding structures onto existing school buildings and adding premanufactured structures to a school district if those buildings or structures are to be used for instructing students.

Â Â Â Â Â  (B) ÂConstruction costsÂ does not include costs for land acquisition.

Â Â Â Â Â  (13) Notwithstanding subsection (10)(i) of this section, Local Revenues do not include any amount of operating property tax authority of the district that is:

Â Â Â Â Â  (a) Attributable to the suspension of ORS 310.239 by section 1, chapter 4, Oregon Laws 2006; and

Â Â Â Â Â  (b) Not actually imposed by the district.

Â Â Â Â Â  Note 2: The amendments to 327.013 by section 6, chapter 778,
Oregon
Laws 2007, become operative July 1, 2009. See section 7, chapter 778, Oregon Laws 2007. The amendments to 327.013 by section 4, chapter 4, Oregon Laws 2006, apply to State School Fund distributions occurring in fiscal years beginning on or after July 1, 2009. See section 5, chapter 4, Oregon Laws 2006. The text that is operative on and after July 1, 2009, including amendments by section 91, chapter 70, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.013. The
State
School
Fund distributions for school districts shall be computed as follows:

Â Â Â Â Â  (1) General Purpose Grant =
Funding
Percentage
Â´
Target
Grant
Â´
District
extended ADMw.

Â Â Â Â Â  (2) The funding percentage shall be calculated by the Superintendent of Public Instruction to distribute as nearly as practicable the total sum available for distribution of money.

Â Â Â Â Â  (3) Target Grant = Statewide Target per ADMw Grant + Teacher Experience Factor.

Â Â Â Â Â  (4) Statewide Target per ADMw Grant = $4,500.

Â Â Â Â Â  (5) Teacher Experience Factor = $25 Â´ {District average teacher experience − statewide average teacher experience}. ÂAverage teacher experienceÂ means the average, in years, of teaching experience of certified teachers as reported to the Department of Education.

Â Â Â Â Â  (6) District extended ADMw = ADMw or ADMw of the prior year, whichever is greater.

Â Â Â Â Â  (7)(a) Weighted average daily membership or ADMw = average daily membership + an additional amount computed as follows:

Â Â Â Â Â  (A) 1.0 for each student in average daily membership eligible for special education as a child with a disability under ORS 343.035, applicable to not to exceed 11 percent of the districtÂs ADM without review and approval of the Department of Education. Children with disabilities eligible for special education in adult local correctional facilities as defined in ORS 169.005 or adult regional correctional facilities as defined in ORS 169.620 may not be included in the calculation of the 11 percent.

Â Â Â Â Â  (B) 0.5 for each student in average daily membership eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (C) 0.2 for each student in average daily membership enrolled in a union high school district or in an area of a unified school district where the district is only responsible for educating students in grades 9 through 12 in that area.

Â Â Â Â Â  (D) −0.1 for each student in average daily membership enrolled in an elementary district operating kindergarten through grade 6 or kindergarten through grade 8 or in an area of a unified school district where the district is only responsible for educating students in kindergarten through grade 8.

Â Â Â Â Â  (E) 0.25 times the sum of the following:

Â Â Â Â Â  (i) The number of children 5 to 17 years of age in poverty families in the district, as determined by the Department of Education from a report of the federal Department of Education based on the most recent federal decennial census, as adjusted by the school districtÂs proportion of students in the county receiving free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines if the number is higher than the number determined from census data and only if the school district had an average daily membership of 2,500 or less for the 1995-1996 school year, and as further adjusted by the number of students in average daily membership in June of the year of distribution divided by number of students in average daily membership in the district, or its predecessors, in June of the year of the most recent federal decennial census;

Â Â Â Â Â  (ii) The number of children in foster homes in the district as determined by the report of the Department of Human Services to the federal Department of Education, ÂAnnual Statistical Report on Children in Foster Homes and Children in Families Receiving AFDC Payments in Excess of the Poverty Income Level,Â or its successor, for October 31 of the year prior to the year of distribution; and

Â Â Â Â Â  (iii) The number of children in the district in state-recognized facilities for neglected and delinquent children, based on information from the Department of Human Services for October 31 of the year prior to the year of distribution.

Â Â Â Â Â  (F) An additional amount as determined by ORS 327.077 shall be added to the ADMw for each remote small elementary school and for each small high school in the district.

Â Â Â Â Â  (G) All numbers of children used for the computation in this section must reflect any district consolidations that have occurred since the numbers were compiled.

Â Â Â Â Â  (b) The total additional weight that shall be assigned to any student in average daily membership in a district, exclusive of students described in paragraph (a)(E) and (F) of this subsection shall not exceed 2.0.

Â Â Â Â Â  (8) High cost disabilities grant = the total amount received by a school district under ORS 327.348, for providing special education and related services to resident pupils with disabilities.

Â Â Â Â Â  (9)(a) Transportation grant equals:

Â Â Â Â Â  (A) 70 percent of approved transportation costs for those school districts ranked below the 80th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (B) 80 percent of approved transportation costs for those school districts ranked in or above the 80th percentile but below the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (C) 90 percent of approved transportation costs for those school districts ranked in or above the 90th percentile under paragraph (b) of this subsection.

Â Â Â Â Â  (b) Each fiscal year, the Department of Education shall rank school districts based on the approved transportation costs per ADM of each school district, ranking the school district with the highest approved transportation costs per ADM at the top of the order.

Â Â Â Â Â  (10) Local Revenues are the total of the following:

Â Â Â Â Â  (a) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (b) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (c) The amount of revenue received by the district from the Common School Fund under ORS 327.403 to 327.410;

Â Â Â Â Â  (d) The amount of revenue received by the district from the county school fund;

Â Â Â Â Â  (e) The amount of revenue received by the district from the 25 percent of federal forest reserve revenues required to be distributed to schools by ORS 294.060 (1);

Â Â Â Â Â  (f) The amount of revenue received by the district from state managed forestlands under ORS 530.115 (1)(b) and (c);

Â Â Â Â Â  (g) Moneys received in lieu of property taxes;

Â Â Â Â Â  (h) Federal funds received without specific application by the school district and which are not deemed under federal law to be nonsupplantable;

Â Â Â Â Â  (i) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district, based on the rate certified pursuant to ORS 310.060, from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law; and

Â Â Â Â Â  (j) Any amount distributed to the district in the prior fiscal year under section 4 (3), chapter 695, Oregon Laws 2001, or ORS 327.019 (8).

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, Local Revenues do not include, if a school district imposes local option taxes pursuant to ORS 280.040 to 280.145, an amount equal to the lesser of:

Â Â Â Â Â  (a) The amount of revenue actually received by the district from local option taxes imposed pursuant to ORS 280.040 to 280.145;

Â Â Â Â Â  (b) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the district; or

Â Â Â Â Â  (c) $1,000 per district extended ADMw, increased each fiscal year by three percent above the amount allowed per district extended ADMw for the prior fiscal year.

Â Â Â Â Â  (12)(a) Facility Grant = 8 percent of total construction costs of new school buildings.

Â Â Â Â Â  (b) A school district shall receive a Facility Grant in the distribution year that a new school building is first used.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂNew school buildingÂ includes new school buildings, adding structures onto existing school buildings and adding premanufactured structures to a school district if those buildings or structures are to be used for instructing students.

Â Â Â Â Â  (B) ÂConstruction costsÂ does not include costs for land acquisition.

Â Â Â Â Â  327.014 [1953 c.547 Â§1; 1957 c.626 Â§3; 1957 s.s. c.2 Â§1; 1961 c.622 Â§1; 1963 c.570 Â§1a; 1965 c.100 Â§16; 1965 c.528 Â§1; 1969 c.625 Â§1; repealed by 1971 c.22 Â§4]

Â Â Â Â Â  327.015 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.017 [1993 c.61 Â§13; repealed by 1995 c.649 Â§10]

Â Â Â Â Â  327.018 [1957 c.612 Â§7 (enacted in lieu of 327.085); 1959 c.388 Â§2; 1965 c.100 Â§19; renumbered 327.059]

Â Â Â Â Â  327.019
State
School
Fund distribution computations for education service districts. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducation service district extended ADMwÂ means the sum of the extended ADMw of the component school districts of the education service district as computed under ORS 327.013.

Â Â Â Â Â  (b) ÂLocal revenues of an education service districtÂ means the total of the following:

Â Â Â Â Â  (A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (B) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

Â Â Â Â Â  (D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

Â Â Â Â Â  (2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

Â Â Â Â Â  (3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.013, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts recovered by the Department of Education from the State School Fund under ORS 343.243.

Â Â Â Â Â  (b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95.25 percent.

Â Â Â Â Â  (c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133, 327.348, 327.355, 327.357 and 327.360 the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

Â Â Â Â Â  (d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

Â Â Â Â Â  (4) The general services grant for an education service district shall equal the higher of:

Â Â Â Â Â  (a) The total amount calculated under subsection (3)(d) of this section for the component school districts of the education service district Â´ (4.75 :SPLIT 95.25); or

Â Â Â Â Â  (b) $1 million.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

Â Â Â Â Â  (6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage Â´ general services grant) −local revenues of the education service district.

Â Â Â Â Â  (b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

Â Â Â Â Â  (7) Notwithstanding subsections (5) and (6) of this section:

Â Â Â Â Â  (a) The State School Fund grant of an education service district may not be less than zero; and

Â Â Â Â Â  (b) The State School Fund grant of an education service district shall be in an amount that, when combined with the local revenues of the education service district, equals $1 million or more.

Â Â Â Â Â  (8) An education service district shall distribute to its component school districts any amount of local revenues of the education service district that is greater than the general services grant. The amount that each component school district receives under this subsection shall be prorated based on the district extended ADMw of each school district. [2001 c.695 Â§9; 2003 c.715 Â§16; 2005 c.803 Â§8; 2005 c.828 Â§1; 2007 c.846 Â§8]

Â Â Â Â Â  Note: The amendments to 327.019 by section 13, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  327.019. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducation service district extended ADMwÂ means the sum of the extended ADMw of the component school districts of the education service district as computed under ORS 327.013.

Â Â Â Â Â  (b) ÂLocal revenues of an education service districtÂ means the total of the following:

Â Â Â Â Â  (A) The amount of revenue offset against local property taxes as determined by the Department of Revenue under ORS 311.175 (3)(a)(A);

Â Â Â Â Â  (B) The amount of property taxes actually received by the district including penalties and interest on taxes;

Â Â Â Â Â  (C) The amount of revenue received by the district from state-managed forestlands under ORS 530.115 (1)(b) and (c); and

Â Â Â Â Â  (D) Any positive amount obtained by subtracting the operating property taxes actually imposed by the district based on the rate certified pursuant to ORS 310.060 from the amount that would have been imposed by the district if the district had certified the maximum rate of operating property taxes allowed by law.

Â Â Â Â Â  (2) Each fiscal year, the Superintendent of Public Instruction shall calculate a State School Fund grant for each education service district as provided in this section.

Â Â Â Â Â  (3)(a) Each fiscal year, the superintendent shall calculate the total amount appropriated or allocated to the State School Fund and available for distribution to school districts, education service districts and programs + total amount of local revenues of all school districts, computed as provided in ORS 327.013, + total amount of local revenues of all education service districts. The superintendent may not include in the calculation under this paragraph amounts recovered by the Department of Education from the State School Fund under ORS 343.243.

Â Â Â Â Â  (b) The superintendent shall multiply the amount calculated under paragraph (a) of this subsection by 95.25 percent.

Â Â Â Â Â  (c) Based on the amount calculated under paragraph (b) of this subsection, the superintendent shall calculate a funding percentage to distribute as nearly as practicable under ORS 327.006 to 327.133 and 327.348 the total amount calculated under paragraph (b) of this subsection as school district general purpose grants, facility grants, high cost disabilities grants and transportation grants to school districts.

Â Â Â Â Â  (d) Based on the funding percentage calculated under paragraph (c) of this subsection, the superintendent shall calculate the general purpose grant, facility grant, transportation grant and high cost disabilities grant amounts for each school district.

Â Â Â Â Â  (4) The general services grant for an education service district shall equal the higher of:

Â Â Â Â Â  (a) The total amount calculated under subsection (3)(d) of this section for the component school districts of the education service district Â´ (4.75 :SPLIT 95.25); or

Â Â Â Â Â  (b) $1 million.

Â Â Â Â Â  (5) Subject to subsection (6) of this section, the State School Fund grant for an education service district = general services grant :MINUS local revenues of the education service district.

Â Â Â Â Â  (6)(a) After completing the calculations under subsections (2) to (5) of this section, the Superintendent of Public Instruction shall apportion from the State School Fund to each education service district an amount = (funding percentage Â´ general services grant) −local revenues of the education service district.

Â Â Â Â Â  (b) The funding percentage used in paragraph (a) of this subsection shall be calculated by the superintendent to distribute as nearly as practicable the total amount available for distribution to education service districts from the State School Fund for each fiscal year.

Â Â Â Â Â  (7) Notwithstanding subsections (5) and (6) of this section:

Â Â Â Â Â  (a) The State School Fund grant of an education service district may not be less than zero; and

Â Â Â Â Â  (b) The State School Fund grant of an education service district shall be in an amount that, when combined with the local revenues of the education service district, equals $1 million or more.

Â Â Â Â Â  (8) An education service district shall distribute to its component school districts any amount of local revenues of the education service district that is greater than the general services grant. The amount that each component school district receives under this subsection shall be prorated based on the district extended ADMw of each school district.

Â Â Â Â Â  327.020 [Repealed by 1957 c.612 Â§8 (327.024 enacted in lieu of 327.020)]

Â Â Â Â Â  327.021 Percentages and time of payment of apportionments to education service districts. (1) The Superintendent of Public Instruction shall distribute funds payable to education service districts from the State School Fund following the same percentages and dates specified for school districts under ORS 327.095.

Â Â Â Â Â  (2) The Department of Education may require reports from education service districts of projected and estimated data necessary for the calculation of the State School Fund grant amount.

Â Â Â Â Â  (3) The Department of Education may adjust distributions to an education service district to reflect the difference between the amount payable to the education service district and the amount actually distributed to the education service district based on audited data and data received from reports from education service districts. [2001 c.695 Â§11]

Â Â Â Â Â  327.023 Grants for special and compensatory education programs. In addition to those moneys distributed through the State School Fund, the Department of Education shall provide from state funds appropriated therefor, grants in aid or support for special and compensatory education programs including:

Â Â Â Â Â  (1) The
Oregon
School
for the Blind and the
Oregon
School
for the Deaf.

Â Â Â Â Â  (2) Medicaid match for administration efforts to secure Medicaid funds for services provided to children with disabilities.

Â Â Â Â Â  (3) Hospital programs for education services to children who are hospitalized for extended periods of time or who require hospitalization due to severe disabilities as described in ORS 343.261.

Â Â Â Â Â  (4) Private agency programs for education services to children who are placed by the state in long term care or treatment facilities as described in ORS 343.961.

Â Â Â Â Â  (5) Regional services provided to children with low-incidence disabling conditions as described in ORS 343.236.

Â Â Â Â Â  (6) Early childhood special education provided to preschool children with disabilities from age three until age of eligibility for kindergarten as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (7) Early intervention services for preschool children from birth until age three as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (8) Evaluation services for children with disabilities to determine program eligibility and needs as described in ORS 343.146.

Â Â Â Â Â  (9) Education services to children residing at state hospitals.

Â Â Â Â Â  (10) Disadvantaged children program under ORS 343.680.

Â Â Â Â Â  (11) Early childhood education under ORS 329.228 and 329.235.

Â Â Â Â Â  (12) Child development specialist program under ORS 329.255.

Â Â Â Â Â  (13) Youth care centers under ORS 420.885.

Â Â Â Â Â  (14) Staff development and mentoring.

Â Â Â Â Â  (15) Professional technical education grants.

Â Â Â Â Â  (16) Special science education programs.

Â Â Â Â Â  (17) Talented and Gifted children program under ORS 343.391 to 343.413. [1991 c.780 Â§5; 1993 c.45 Â§292; 1999 c.989 Â§33; 2001 c.900 Â§240; 2007 c.70 Â§92; 2007 c.858 Â§30]

Â Â Â Â Â  Note: The amendments to 327.023 by section 30, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 92, chapter 70, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.023. In addition to those moneys distributed through the State School Fund, the Department of Education shall provide from state funds appropriated therefor, grants in aid or support for special and compensatory education programs including:

Â Â Â Â Â  (1) Special schools for children who are deaf or blind as defined in ORS 346.010.

Â Â Â Â Â  (2) Medicaid match for administration efforts to secure Medicaid funds for services provided to children with disabilities.

Â Â Â Â Â  (3) Hospital programs for education services to children who are hospitalized for extended periods of time or who require hospitalization due to severe disabilities as described in ORS 343.261.

Â Â Â Â Â  (4) Private agency programs for education services to children who are placed by the state in long term care or treatment facilities as described in ORS 343.961.

Â Â Â Â Â  (5) Regional services provided to children with low-incidence disabling conditions as described in ORS 343.236.

Â Â Â Â Â  (6) Early childhood special education provided to preschool children with disabilities from age three until age of eligibility for kindergarten as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (7) Early intervention services for preschool children from birth until age three as described in ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534.

Â Â Â Â Â  (8) Evaluation services for children with disabilities to determine program eligibility and needs as described in ORS 343.146.

Â Â Â Â Â  (9) Education services to children residing at state hospitals.

Â Â Â Â Â  (10) Disadvantaged children program under ORS 343.680.

Â Â Â Â Â  (11) Early childhood education under ORS 329.215 to 329.235.

Â Â Â Â Â  (12) Child development specialist under ORS 329.255.

Â Â Â Â Â  (13) Youth care centers under ORS 420.885.

Â Â Â Â Â  (14) Staff development and mentoring.

Â Â Â Â Â  (15) Professional technical education grants.

Â Â Â Â Â  (16) Special science education programs.

Â Â Â Â Â  (17) Talented and Gifted children program under ORS 343.391 to 343.413.

Â Â Â Â Â  327.024 [1957 c.612 Â§9 (enacted in lieu of 327.020); 1959 c.388 Â§3; 1965 c.100 Â§20; renumbered 327.063]

Â Â Â Â Â  327.025 [Repealed by 1957 c.612 Â§3 (327.028 enacted in lieu of 327.025)]

Â Â Â Â Â  327.026
State
School
Fund grant for programs; calculation; adjustment; rules. (1) In order to accomplish the purpose described in ORS 326.700, the State Board of Education shall adopt by rule definitions and procedures to be applied to the computation of the State School Fund allocations where necessary to make students enrolled in the Youth Corrections Education Program, as defined in ORS 326.695, and the Juvenile Detention Education Program, as defined in ORS 326.695, equivalent to students enrolled in common and union high school districts for purposes of distribution of the fund.

Â Â Â Â Â  (2)(a) The Youth Corrections Education Program shall be entitled to receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Youth Corrections Education Program ADM multiplied by 2.0 multiplied by the additional per student weight, as defined in ORS 327.013 (7)(a)(A), multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Youth Corrections Education Program may not receive moneys under this section from the State School Fund for any youth in the program who:

Â Â Â Â Â  (A) Has received a high school diploma; or

Â Â Â Â Â  (B) Is 21 years of age or older.

Â Â Â Â Â  (3) The Juvenile Detention Education Program shall be entitled to receive from the State School Fund for each school year a special State School Fund grant, consisting of a general purpose grant that is equal to the Juvenile Detention Education Program ADM multiplied by 1.5 multiplied by Funding Percentage and further multiplied by Statewide Target per ADMw Grant.

Â Â Â Â Â  (4) Funds allocated to the Youth Corrections Education Program and the Juvenile Detention Education Program from the State School Fund shall remain with the Department of Education and shall be adjusted in the year following the distribution to reflect the actual ADMw of students in the Youth Corrections Education Program and the Juvenile Detention Education Program in the same manner as for the school districts under ORS 327.101. [1995 c.649 Â§7; 1997 c.821 Â§17; 2001 c.681 Â§5; 2007 c.839 Â§17]

Â Â Â Â Â  327.028 [1957 c.612 Â§4 (enacted in lieu of 327.025); 1957 c.708 Â§5; 1959 c.388 Â§4; 1965 c.100 Â§22; renumbered 327.075]

Â Â Â Â Â  327.030 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.032 [Formerly 327.070; 1965 c.100 Â§28; renumbered 327.103]

Â Â Â Â Â  327.033 Approved transportation costs. (1) Approved transportation costs shall be estimated for the year of distribution.

Â Â Â Â Â  (2) In determining approved transportation costs, the State Board of Education:

Â Â Â Â Â  (a) Shall include depreciation of original cost to the school district of district-owned buses, not in excess of 10 percent per year;

Â Â Â Â Â  (b) May not deduct any moneys received by a school district to repower or retrofit, as defined in ORS 468A.795, or to replace school buses for the purpose of reducing or eliminating diesel engine emissions; and

Â Â Â Â Â  (c) May not include transportation costs paid with moneys received by the school district from the Clean Diesel Engine Fund under ORS 468A.803.

Â Â Â Â Â  (3) School districts shall account separately for those funds received from the State School Fund attributable to the costs included under subsection (2) of this section, and expenditure of those funds shall be limited to the acquisition of new buses or transportation equipment. [1991 c.780 Â§7a; 2007 c.855 Â§3]

Â Â Â Â Â  327.035 [Amended by 1953 c.108 Â§3; 1957 c.612 Â§10; 1959 c.388 Â§5; 1963 c.142 Â§2; 1965 c.100 Â§17; 1965 c.323 Â§1; 1971 c.107 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.038 [1957 s.s. c.2 Â§3; repealed by 1959 c.388 Â§15]

Â Â Â Â Â  327.040 [Repealed by 1957 c.612 Â§18]

Â Â Â Â Â  327.042 [1957 c.708 Â§Â§2, 3; 1959 c.388 Â§6; 1963 c.570 Â§1d; 1965 c.100 Â§18; 1969 c.625 Â§2; 1971 c.21 Â§1; 1971 c.107 Â§2; 1973 c.750 Â§4; 1977 c.840 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.043 When district required to provide transportation; waiver. (1) A school district is required to provide transportation for elementary students who reside more than one mile from school and for secondary school students who reside more than 1.5 miles from school. A district is also required to provide transportation for any student identified in a supplemental plan approved by the State Board of Education.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the State Board of Education may waive the requirement to provide transportation for secondary school students who reside more than 1.5 miles from school. A district must present to the board a plan providing or identifying suitable and sufficient alternate modes of transporting secondary school students. [1991 c.780 Â§7]

Â Â Â Â Â  327.045 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.046 [1961 c.502 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.047 [1997 c.821 Â§9; repealed by 2003 c.715 Â§41]

Â Â Â Â Â  327.048 [1961 c.502 Â§6; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.049 [1985 c.555 Â§9; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.050 [Amended by 1957 c.612 Â§11; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.051 [1997 c.821 Â§8; repealed by 2003 c.715 Â§41]

Â Â Â Â Â  327.052 [1961 c.408 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.053 [1965 c.100 Â§18a; 1973 c.750 Â§5; 1977 c.840 Â§3; 1981 c.899 Â§1; 1985 c.555 Â§10; 1989 c.216 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.055 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.056 [1977 c.840 Â§4; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  327.057 [1957 c.556 Â§11; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.058 [1959 c.528 Â§Â§4, 11; 1961 c.500 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.059 [Formerly 327.018; 1969 c.625 Â§3; 1971 c.21 Â§2; 1973 c.750 Â§6; 1977 c.840 Â§5; 1981 c.899 Â§2; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.060 [Amended by 1955 c.766 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.061 Computation of number of students in average daily membership. (1) Numbers of students in average daily membership used in the distribution formula as specified in ORS 327.013 (7), shall be projections of the average daily membership in the district for the school year ending on June 30 of the distribution year. The Department of Education shall verify all projections used for purposes of the distribution formula.

Â Â Â Â Â  (2) The department shall use information from the Department of Revenue under ORS 311.175 as the basis for determining projected district property taxes. The department shall request relevant information from the school districts to enable the department to estimate the amount each school district shall receive from the State School Fund. The department shall provide this estimate no later than the first Monday in March of each year for the distribution for the following fiscal year.

Â Â Â Â Â  (3) A school district may appeal to the department any projection verified by the department under subsection (1) of this section. The department shall rule on the appeal in a timely manner and if necessary issue a revised estimate of the amount each school district shall receive from the State School Fund no later than the last Friday in March.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, no school district may appeal any projection verified under subsection (1) of this section if the district failed to provide information requested by the department under subsection (2) of this section. [1991 c.780 Â§11; 1993 c.18 Â§88]

Â Â Â Â Â  327.062 [1955 c.103 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.063 [Formerly 327.024; 1969 c.270 Â§1; 1969 c.625 Â§4; 1971 c.107 Â§3; 1973 c.750 Â§7; 1977 c.840 Â§6; 1979 c.259 Â§2; 1981 c.804 Â§96; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.065 [Amended by 1953 c.444 Â§11; 1953 c.711 Â§4; 1955 c.766 Â§2; 1957 c.328 Â§1; 1959 c.397 Â§1; 1961 c.537 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.067 [1957 c.219 Â§3; 1961 c.537 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.068 [1957 c.642 Â§Â§4, 7; 1959 c.388 Â§7; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.069 [1957 c.620 Â§1; 1959 c.388 Â§8; 1961 c.625 Â§1; part renumbered 330.630; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.070 [Amended by 1957 c.658 Â§3; renumbered 327.032 and then 327.103]

Â Â Â Â Â  327.071 [1977 c.840 Â§7a; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  327.072 [Amended by 1957 c.612 Â§12; 1963 c.570 Â§4; 1965 c.100 Â§21; 1969 c.625 Â§5; 1973 c.750 Â§8; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.074 [Amended by 1965 c.100 Â§26; renumbered 327.097]

Â Â Â Â Â  327.075 [Formerly 327.028; 1969 c.625 Â§6; 1977 c.840 Â§7; 1979 c.277 Â§7; 1991 c.780 Â§14; 1993 c.61 Â§6; repealed by 1993 c.690 Â§6]

Â Â Â Â Â  327.076 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.077 Remote small elementary school and small high school determination; effect; waiver. (1) A school may qualify as a remote small elementary school if the average daily membership in grades one through eight for an elementary school teaching:

Â Â Â Â Â  (a) Eight grades is below 224.

Â Â Â Â Â  (b) Seven grades is below 196.

Â Â Â Â Â  (c) Six grades is below 168.

Â Â Â Â Â  (d) Five grades is below 140.

Â Â Â Â Â  (e) Four grades is below 112.

Â Â Â Â Â  (f) Three grades is below 84.

Â Â Â Â Â  (g) Two grades is below 56.

Â Â Â Â Â  (h) One grade is below 28.

Â Â Â Â Â  (2) A school may qualify as a small high school if:

Â Â Â Â Â  (a) The school is in a school district that has an ADMw of less than 8,500; and

Â Â Â Â Â  (b) The average daily membership in grades 9 through 12 for a high school teaching:

Â Â Â Â Â  (A) Four grades is below 350.

Â Â Â Â Â  (B) Three grades is below 267.

Â Â Â Â Â  (3) No elementary school shall qualify as a remote small elementary school under subsection (1) of this section if it is within eight miles by the nearest traveled road from another elementary school unless there are physiographic conditions that make transportation to another school not feasible.

Â Â Â Â Â  (4)(a) If an elementary school in a school district qualifies as a remote small elementary school, the district shall have an additional amount added to the districtÂs ADMw.

Â Â Â Â Â  (b) The additional amount = {224 − (ADMa Â¸ (number of grades in the school Â¸ eight))} Â´0.0045 Â´ ADMa Â´ distance adjustment.

Â Â Â Â Â  (5)(a) If a high school in a district qualifies as a small high school, the district shall have an additional amount added to the districtÂs ADMw.

Â Â Â Â Â  (b) The additional amount = {350 − (ADMa Â¸ (number of grades in the school Â¸ four))} Â´0.0029 Â´ ADMa.

Â Â Â Â Â  (6) The distance adjustment for an elementary school = 0.025 for each 10th of a mile more than eight miles that a school is away from the nearest elementary school measured by the nearest traveled road or 1.0, whichever is less.

Â Â Â Â Â  (7)(a) A school may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a remote small school on July 18, 1995.

Â Â Â Â Â  (b) A school may qualify as a small high school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a small high school on October 23, 1999.

Â Â Â Â Â  (c) A public charter school as defined in ORS 338.005 may qualify as a remote small elementary school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a nonchartered public remote small school on July 18, 1995.

Â Â Â Â Â  (d) A public charter school as defined in ORS 338.005 may qualify as a small high school under this section only if the location of the school has not changed since January 1, 1995, and if the school qualified as a nonchartered public remote small school on July 18, 1995.

Â Â Â Â Â  (e) The Superintendent of Public Instruction may waive the requirements of paragraph (a), (b), (c) or (d) of this subsection if the superintendent determines that exceptional circumstances exist.

Â Â Â Â Â  (f) An alternative education program as defined in ORS 336.615 may not qualify as a small high school under this section.

Â Â Â Â Â  (8) The opening of a public charter school shall not disqualify a school as a remote small elementary school under subsection (3) of this section or change the distance adjustment for a school under subsection (6) of this section.

Â Â Â Â Â  (9)(a) Notwithstanding subsections (2), (5) and (7)(b) and (d) of this section, if two high schools merge and prior to the merger at least one of the high schools qualified as a small high school under this section, the Department of Education shall continue to add an additional amount pursuant to subsection (5) of this section to the ADMw of the school district in which the new merged high school is located that is equal to the higher of:

Â Â Â Â Â  (A) The additional amount the school district of each of the former small high schools would have received under this section for the small high school based on the ADMa of each of the high schools prior to the merger; or

Â Â Â Â Â  (B) In the case of a high school that remains qualified as a small high school under subsection (2) of this section after a merger, the ADMa of the merged small high school.

Â Â Â Â Â  (b) The department shall add the additional amount under this subsection only for the first four fiscal years after the merger of the two high schools is final. If the merger of the two high schools becomes final on or before September 1, for purposes of this paragraph the merger shall be considered final in the prior fiscal year.

Â Â Â Â Â  (10) For purposes of this section:

Â Â Â Â Â  (a) The Âadjusted average daily membershipÂ or ÂADMaÂ for an elementary school shall be the average daily membership for the school, but no less than 25.

Â Â Â Â Â  (b) The Âadjusted average daily membershipÂ or ÂADMaÂ for a high school shall be the average daily membership for the school, but no less than 60. [1995 c.649 Â§2; 1999 c.200 Â§27; 1999 c.1066 Â§22; 2003 c.715 Â§32]

Â Â Â Â Â  Note: Section 12, chapter 61, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 12. Effect of reopening remote small elementary school. The reopening of an existing school structure for use as a school in an adjoining school district does not prevent an elementary school from qualifying as a remote small elementary school if the elementary school otherwise meets the requirements set forth in ORS 327.075 (1993 Edition). [1993 c.61 Â§12; 1999 c.1066 Â§24]

Â Â Â Â Â  327.080 [Amended by 1957 c.612 Â§13; 1963 c.570 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.081 [1993 c.61 Â§14; 1995 c.649 Â§5; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  327.082 Kindergarten apportionment. (1) School districts which operate kindergartens that conform to the standards and rules adopted by the State Board of Education shall be eligible for apportionments from the State School Fund on the basis of resident average daily membership in the kindergartens.

Â Â Â Â Â  (2) The apportionments shall be paid in the same manner as other apportionments from the State School Fund are paid. Computation of the amounts due each district operating a kindergarten shall be made by the Superintendent of Public Instruction pursuant to rules of the State Board of Education. The rules shall establish a method of computation that is consistent with the method of computation of other apportionments from the State School Fund. [1973 c.707 Â§6]

Â Â Â Â Â  327.085 [Repealed by 1957 c.612 Â§6 (327.018 enacted in lieu of 327.085)]

Â Â Â Â Â  327.090 [Amended by 1959 c.388 Â§10; 1963 c.570 Â§6; 1965 c.100 Â§27; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.091 [1957 c.626 Â§8; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.092 [1957 c.626 Â§9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.093 [1957 c.626 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.094 [Subsections (1) and (2) enacted as 1957 c.626 Â§13; subsection (3) of 1957 Replacement Part enacted as 1957 s.s. c.2 Â§4 (3); 1959 c.388 Â§11; 1963 c.570 Â§7; 1965 c.100 Â§25; subsection (4) enacted as 1971 c.22 Â§3; 1989 c.456 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  327.095 Percentages and time of payment of apportionments to school districts. (1) Funds due school districts under ORS 327.008 and 327.013 shall be paid approximately 16-2/3 percent on July 15, approximately eight and one-third percent on the 15th day of each of the months of August, September, October, November, December, January, February, March and April and the balance on May 15. An equitable apportionment based on the most recent data available shall be made on the installment dates prior to May 15. If such payments are too high or too low, appropriate adjustments shall be made in the May 15 payments. However, if the reports required by ORS 327.133 have not been received from any district when due, no further apportionments shall be made to such district until such reports are filed.

Â Â Â Â Â  (2) If the combined estimated level of ADMw under ORS 327.013 (7) of all school districts is less than the statewide projected level of ADMw, the Department of Education may:

Â Â Â Â Â  (a) Adjust the distributions to school districts on the installment dates to reflect the difference; and

Â Â Â Â Â  (b) Set aside an amount of the funds appropriated to the State School Fund for the fiscal year until the May 15 distribution. [Amended by 1953 c.108 Â§3; 1957 c.612 Â§14; 1959 c.388 Â§12; 1965 c.100 Â§24; 1975 c.196 Â§1; 1977 c.280 Â§1; 1977 c.840 Â§8; 1981 c.678 Â§9; 1983 c.610 Â§7; 1991 c.780 Â§16; 1997 c.821 Â§18; 2002 s.s.1 c.4 Â§1; 2002 s.s.4 c.1 Â§1]

Â Â Â Â Â  327.097 Apportionment where district changed. Where any territorial or organizational change in a school district has occurred between the date of the report and the apportionment, the Superintendent of Public Instruction shall make the payment on an equitable basis to the districts the territory or organization of which has been changed. [Formerly 327.074]

Â Â Â Â Â  327.099 Adjustment of distribution within fiscal year. (1) The Department of Education shall adjust the distribution to a school district to reflect the difference between the estimated level of local revenues to the district under ORS 327.013 and the projected level of those same local revenues used to calculate the State School Fund apportionment to the district. The adjustment shall be incorporated in the May 15 apportionment to the district in the distribution year.

Â Â Â Â Â  (2) The department shall adjust the May 15 apportionment to a school district in the distribution year to reflect an ADMw of the district equal to the higher of the ADMw of the prior year or the adjusted ADMw for the December quarter. Adjusted ADMw for the December quarter shall equal:

Â Â Â Â Â  (a) ADMw as determined by the department from information provided in the December quarterly report for the current distribution year filed with the department under ORS 327.133;

Â Â Â Â Â  (b) Multiplied by the lesser of 1.0 or the average of the ratios for the preceding two years of the ADM for the year ending June 30 to the ADM for the quarter ending December 31 for the same school year as filed under ORS 327.133.

Â Â Â Â Â  (3) The sum equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the department for purposes of funding positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section.

Â Â Â Â Â  (4) The department shall also set aside an amount of the funds appropriated to the State School Fund for the fiscal year to fund any positive adjustments required under subsection (1) of this section and adjustments required under subsection (2) of this section in excess of the amount available under subsection (3) of this section. The amount set aside shall be as determined by law.

Â Â Â Â Â  (5) If the amounts available under subsections (3) and (4) of this section are either not sufficient to fund the positive adjustments or exceed the positive adjustments to districts required under subsections (1) and (2) of this section and the adjustments required under subsection (2) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (2) to distribute as nearly as practicable the total sum available for distribution. [1991 c.780 Â§12; 1993 c.61 Â§7; 2003 c.715 Â§24; 2005 c.755 Â§19]

Â Â Â Â Â  327.100 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.101 Adjustment of distribution between fiscal years. (1) Each fiscal year, the distribution to a school district under ORS 327.008 and 327.013 shall be adjusted to fully reflect the difference between the apportionment due to the district for the prior fiscal year under ORS 327.008 and 327.013, and the amounts actually distributed to the district in the prior fiscal year under ORS 327.008, 327.013 and 327.099. The adjustment shall be made to the May 15 apportionment to the district.

Â Â Â Â Â  (2) No consideration shall be made in the adjustment made under subsection (1) of this section for any penalties, forfeitures or additional receipts of State School Fund moneys, except when expressly directed by law.

Â Â Â Â Â  (3) An amount of funds equal to the sum of all negative adjustments made to the May 15 apportionment under subsection (1) of this section shall be used by the Department of Education for purposes of funding positive adjustments required under subsection (1) of this section in the same fiscal year.

Â Â Â Â Â  (4) If the amounts available under subsection (3) of this section are either not sufficient or exceed the adjustments to districts required under subsection (1) of this section, the Superintendent of Public Instruction shall recalculate the funding percentage in ORS 327.013 (2) to distribute as nearly as practicable the total sum available for distribution. [1991 c.780 Â§13; 1993 c.61 Â§8; 2005 c.209 Â§4; 2005 c.755 Â§20]

Â Â Â Â Â  327.102 Standard school complaints; process; rules. (1) The State Board of Education shall adopt by rule requirements for the process that a school district must use when the district receives a complaint pertaining to whether a school in the district is a standard school as defined in ORS 327.006.

Â Â Â Â Â  (2) The rules adopted by the board shall require school districts to establish and implement a process for the prompt resolution of a complaint and shall require the process to:

Â Â Â Â Â  (a) Have specific timelines for the completion of the process by both the district and the person making the complaint;

Â Â Â Â Â  (b) Have a specific time period within which the district must make a final decision on a complaint, after which the final decision on the complaint may be appealed to the Superintendent of Public Instruction; and

Â Â Â Â Â  (c) Recognize that if a district does not provide a written decision within the specific time period, failure to provide such a decision will be regarded as the districtÂs final decision. [2007 c.519 Â§1]

Â Â Â Â Â  Note: 327.102 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  327.103 Standard school presumed; effect of finding of deficiency; rules. (1) All school districts are presumed to maintain a standard school district until the school district has been found to be deficient by the Superintendent of Public Instruction, pursuant to standards and rules of the State Board of Education.

Â Â Â Â Â  (2) If any deficiencies are not corrected before the beginning of the school year next following the date of the finding of deficiency and if an extension has not been granted under subsection (3) of this section, the Superintendent of Public Instruction may withhold portions of State School Fund moneys otherwise allocated to the school district for operating expenses until such deficiencies are corrected unless the withholding would create an undue hardship, as determined pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3)(a) Within 90 days of the finding of deficiency, a school district found not to be in compliance shall submit a plan, acceptable to the Superintendent of Public Instruction, for meeting standardization requirements. A team of Department of Education staff shall contact the school district and offer technical assistance. When an acceptable plan for meeting standardization requirements has been submitted, the Superintendent of Public Instruction may allow an extension of time, not to exceed 12 months, if the superintendent determines that such deficiencies cannot be corrected or removed before the beginning of the next school year.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the superintendent may not grant an extension of time if it is possible for a district to correct the deficiency through merger.

Â Â Â Â Â  (c) For the period of the extension of time under this subsection, the school district shall be considered a conditionally standard school district.

Â Â Â Â Â  (4) Any school district failing to submit a plan for meeting standardization requirements within the time specified shall receive no further State School Fund moneys until a plan acceptable to the Superintendent of Public Instruction is submitted irrespective of the districtÂs being granted an extension of time in which to comply. [Formerly 327.032; 1989 c.491 Â§5; 1991 c.693 Â§32; 1995 c.660 Â§47a; 2003 c.390 Â§Â§1,3]

Â Â Â Â Â  327.105 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.106 School districts required to offer kindergarten through grade 12; exceptions. (1) Any school district that does not offer education programs in kindergarten through grade 12 on and after July 1, 1997, shall be considered nonstandard under ORS 327.103.

Â Â Â Â Â  (2) This section shall not apply to any school district not required to merge under section 2 (3) or (4), chapter 393, Oregon Laws 1991.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a school district shall not be considered to be nonstandard under ORS 327.103 if:

Â Â Â Â Â  (a) The school district offered education programs in kindergarten through grade 12 on September 1, 1996;

Â Â Â Â Â  (b) After September 1, 1996, a majority of the board of the school district voted not to offer education programs in grades 9 through 12; and

Â Â Â Â Â  (c) The school district merges with a unified school district and the merger takes effect under ORS 330.103 within one year after the vote of the board under paragraph (b) of this subsection. [1991 c.393 Â§3; 1995 c.659 Â§2; 1997 c.521 Â§13]

Â Â Â Â Â  Note: 327.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 327 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  327.109 Procedure if school district or charter school alleged to be involved in religious activity; complaint, investigation, finding; effect. (1) Upon receipt from a citizen of Oregon of a complaint that on its face is colorable that a school district or public charter school sponsors, financially supports or is actively involved with religious activity, the Superintendent of Public Instruction or the superintendentÂs designated representative shall undertake promptly a preliminary investigation of the facts alleged in the complaint.

Â Â Â Â Â  (2) If, after the preliminary investigation, the superintendent finds that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall:

Â Â Â Â Â  (a) In the case of a school district:

Â Â Â Â Â  (A) Notify the complainant and the school district;

Â Â Â Â Â  (B) Withhold immediately all funds due the school district under ORS 327.095; and

Â Â Â Â Â  (C) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (b) In the case of a public charter school:

Â Â Â Â Â  (A) Notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school;

Â Â Â Â Â  (B) Withhold immediately all funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located;

Â Â Â Â Â  (C) Order the school district in which the public charter school is located to withhold immediately all funds due the public charter school under ORS 338.155; and

Â Â Â Â Â  (D) Schedule a contested case hearing to be conducted in accordance with ORS 183.413 to 183.470.

Â Â Â Â Â  (3)(a) In the case of a school district if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the school district sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant and the district of that finding and shall not withhold funds due the district under ORS 327.095 or schedule a hearing.

Â Â Â Â Â  (b) In the case of a public charter school if, after the preliminary investigation, the superintendent finds that there is no substantial basis to believe that the public charter school sponsors, financially supports or is actively involved with religious activity, the superintendent shall notify the complainant, the public charter school, the school district in which the public charter school is located and the sponsor of the public charter school of that finding and shall not schedule a hearing or withhold funds for the public charter school that, pursuant to ORS 338.155, are due under ORS 327.095 to the school district in which the public charter school is located. The superintendent shall also order the school district in which the public charter school is located not to withhold funds due the public charter school under ORS 338.155.

Â Â Â Â Â  (4) During the preliminary investigation, the school district or public charter school shall cooperate to a reasonable degree with the superintendent and provide any evidence that the superintendent considers necessary for the investigation. If the school district or public charter school fails or refuses to cooperate to a reasonable degree with the superintendent during the investigation, the superintendent shall presume that there is a substantial basis to believe that the school district or public charter school sponsors, financially supports or is actively involved with religious activity and shall proceed as provided in subsection (2) of this section.

Â Â Â Â Â  (5) If the superintendent makes a finding under subsection (2) or (4) of this section, the school district or public charter school shall receive no funds under ORS 327.095 or 338.155 from the date of the superintendentÂs finding until the superintendent finds that the school district or public charter school is no longer sponsoring, financially supporting or actively involved with religious activity.

Â Â Â Â Â  (6) The funds withheld under this section shall be held in an escrow account and shall be removed from that account only as follows:

Â Â Â Â Â  (a) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school never sponsored, financially supported or was actively involved with religious activity, the entire amount, including interest thereon, in the escrow account shall be released to the school district or public charter school.

Â Â Â Â Â  (b) If the superintendent determines, after a contested case hearing, or a court on appeal rules, that the school district or public charter school sponsored, financially supported or was actively involved with religious activity in the past but has ceased to do so, that portion of the amount, including interest thereon, in the escrow account that accrued to the school district or public charter school after the school district or public charter school ceased the proscribed conduct shall be paid to the school district or public charter school. Any amount, including interest thereon, permanently withheld from the school district or public charter school shall revert to the State School Fund or to the General Fund, if the biennium has ended.

Â Â Â Â Â  (c) If the school district or public charter school does not cease the proscribed conduct by the beginning of the next school year, the superintendent shall notify the State Treasurer who shall cause the amount in the escrow account, including interest thereon, to revert to the State School Fund or to the General Fund, if the biennium has ended.

Â Â Â Â Â  (7) If the superintendent schedules a contested case hearing, as provided in subsection (2) of this section, the superintendent may conduct such further investigation of the facts relevant to the complaint as the superintendent considers necessary. In conducting the investigation, the superintendent shall have the power of subpoena to compel production of documents and attendance of witnesses at depositions and may do all things necessary to secure a full and thorough investigation.

Â Â Â Â Â  (8) If a person or school district or public charter school fails to comply with any subpoena issued under subsection (7) of this section, a judge of the circuit court of any county, on application of the superintendent, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from circuit court. [1985 c.584 Â§2; 1999 c.200 Â§28; 2005 c.209 Â§5]

Â Â Â Â Â  327.110 [Amended by 1955 c.537 Â§1; repealed by 1957 c.322 Â§1]

Â Â Â Â Â  327.115 [Amended by 1955 c.385 Â§1; 1959 c.388 Â§13; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.120 Correction of errors in apportionments. The Superintendent of Public Instruction may correct, in a succeeding year, any errors in apportionment by the withholding of the amount of an overapportionment or by the payment of an underapportionment from funds to be apportioned.

Â Â Â Â Â  327.125 Superintendent to administer ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731; board rules. The Superintendent of Public Instruction shall administer the provisions of ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731. The State Board of Education shall adopt all necessary rules not inconsistent with ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731 to carry into effect the provisions of those statutes. [Amended by 1963 c.570 Â§8; 1965 c.100 Â§29; 1989 c.491 Â§6; 1991 c.780 Â§17]

Â Â Â Â Â  Note: The amendments to 327.125 by section 14, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  327.125. The Superintendent of Public Instruction shall administer the provisions of ORS 327.006 to 327.133, 327.348 and 327.731. The State Board of Education shall adopt all necessary rules not inconsistent with ORS 327.006 to 327.133, 327.348 and 327.731 to carry into effect the provisions of those statutes.

Â Â Â Â Â  327.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.133 Reports by districts. (1) Each school district, other than an education service district, shall file with the Superintendent of Public Instruction:

Â Â Â Â Â  (a) By July 15 of each year, an annual report covering the school year ending on the preceding June 30; and

Â Â Â Â Â  (b) By January 15, of each year, a December quarterly report covering the quarter of the current school year commencing October 1 and ending December 31.

Â Â Â Â Â  (2) Each such report shall show the average daily membership of resident pupils of the district for the period covered and shall also contain such other information as the Superintendent of Public Instruction may require. [Formerly 327.200; 1973 c.750 Â§9]

Â Â Â Â Â  327.135 [Amended by 1955 c.660 Â§27; 1957 c.612 Â§15; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.137 Audit statements filed with department; effect of failure to file or insufficiency of statement. Every common or union high school district shall file a copy of its audit statement with the Department of Education within six months of the end of the fiscal year for which the audit is required. If the audit report, as submitted to the district, fails to provide the detail necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360, 327.731, 328.542 and 530.115 and this section, the district shall submit the necessary information on forms provided by the department within the time prescribed for filing the audit in this section. Any district failing to file a copy of its report under this section or ORS 327.133 shall not receive any payments from the State School Fund until such reports are filed. [1965 c.199 Â§1; 1977 c.840 Â§9; 1989 c.491 Â§7; 1991 c.780 Â§18; 2005 c.209 Â§6]

Â Â Â Â Â  Note: The amendments to 327.137 by section 15, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  327.137. Every common or union high school district shall file a copy of its audit statement with the Department of Education within six months of the end of the fiscal year for which the audit is required. If the audit report, as submitted to the district, fails to provide the detail necessary for the computation required in the administration of ORS 327.006 to 327.133, 327.348, 327.731, 328.542 and 530.115 and this section, the district shall submit the necessary information on forms provided by the department within the time prescribed for filing the audit in this section. Any district failing to file a copy of its report under this section or ORS 327.133 shall not receive any payments from the State School Fund until such reports are filed.

Â Â Â Â Â  327.140 [Amended by 1955 c.314 Â§1; 1957 c.612 Â§17; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.145 [Amended by 1957 c.626 Â§4; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.147 Increased allocation when union high school district becomes common school district. (1) When a union high school district becomes a common school district, as described in ORS 335.505, the common school district shall be entitled to an increased allocation, based on the total average daily membership, as defined in ORS 327.006, of the new common school district as follows:

Â Â Â Â Â  (a) An additional 15 percent in the first year of operation as a common school district;

Â Â Â Â Â  (b) An additional 10 percent in the second year of operation as a common school district; and

Â Â Â Â Â  (c) An additional five percent in the third year of operation as a common school district.

Â Â Â Â Â  (2) The amounts authorized by this section shall be computed based on the computation of the affected districtÂs allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section. [1989 c.969 Â§1]

Â Â Â Â Â  327.150 [Amended by 1955 c.314 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.152 Increased allocation when certain merger occurs. (1) If a school district responsible for education in kindergarten through grade 12, that does not operate a high school, merges with a district providing education in kindergarten through grade 12, the district providing the education shall be entitled to an increased allocation, based on the average daily membership of the former district, as follows:

Â Â Â Â Â  (a) An additional 15 percent in the first year of operation of the merged district;

Â Â Â Â Â  (b) An additional 10 percent in the second year of operation of the merged district; and

Â Â Â Â Â  (c) An additional five percent in the third year of operation of the merged district.

Â Â Â Â Â  (2) The amounts authorized by this section shall be computed based on the computation of the affected districtÂs allocation of moneys from the State School Fund but shall be payable from funds specifically appropriated for the purposes of this section. [1989 c.969 Â§2]

Â Â Â Â Â  327.155 [Repealed by 1955 c.314 Â§3]

Â Â Â Â Â  327.157 Minimum apportionment to school districts affected or not affected by ORS 327.147 and 327.152. (1) Subject to the limits of funds appropriated for the implementation of ORS 327.147 and 327.152, a school district shall not be apportioned less for its average daily membership for any year subsequent to the 1989-1990 fiscal year than was estimated for the 1989-1990 fiscal year.

Â Â Â Â Â  (2) If the funds appropriated for the implementation of ORS 327.147 and 327.152 are insufficient to meet the obligations incurred under ORS 327.147 and 327.152, each district eligible to receive funds under ORS 327.147 or 327.152 shall receive its pro rata share of the funds available for the implementation of ORS 327.147 and 327.152. [1989 c.969 Â§4]

Â Â Â Â Â  327.160 [Repealed by 1963 c.570 Â§33]

Â Â Â Â Â  327.200 [1957 c.612 Â§16; 1959 c.388 Â§14; 1965 c.100 Â§23; renumbered 327.133]

Â Â Â Â Â  327.202 [1989 c.971 Â§1; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.205 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.207 [1989 c.971 Â§2; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.210 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.212 [1989 c.971 Â§3; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.215 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.217 [1989 c.971 Â§4; repealed by 1991 c.459 Â§448]

Â Â Â Â Â  327.220 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.225 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.230 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.255 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.260 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.265 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.270 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.275 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.280 [Repealed by 1957 c.626 Â§1]

Â Â Â Â Â  327.285 [Repealed by 1957 c.626 Â§1]

GRANTS TO DISTRICTS AND PROGRAMS

(School Improvement Grants)

Â Â Â Â Â  327.290 Legislative findings relating to student achievement. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The state has an interest in ensuring that public resources for primary and secondary schools are used to achieve the outcomes established under the Oregon Educational Act for the 21st Century in ORS chapter 329.

Â Â Â Â Â  (2) To achieve that purpose, the School Improvement Fund is established so the state may support activities directly related to increases in student achievement while still allowing school districts and education service districts flexibility in determining the specific activities necessary to support students.

Â Â Â Â Â  (3) It is the intent of the state in establishing the School Improvement Fund to link these activities to the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500. [2001 c.794 Â§1; 2001 c.794 Â§1a; 2007 c.578 Â§3]

Â Â Â Â Â  327.294 School Improvement Fund. (1) There is established the School Improvement Fund, separate and distinct from the General Fund. Interest earned by the School Improvement Fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are continuously appropriated to the Department of Education for purposes of the grant program created by ORS 327.297.

Â Â Â Â Â  (3) Each fiscal year, the department shall distribute:

Â Â Â Â Â  (a) 95.25 percent of the moneys in the fund as grants to school districts, the Youth Corrections Education Program and the Juvenile Detention Education Program; and

Â Â Â Â Â  (b) 4.75 percent of the moneys in the fund as grants to education service districts. [2001 c.794 Â§2; 2007 c.578 Â§2]

Â Â Â Â Â  327.297 Grants for activities related to student achievement; evaluation; rules. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to school districts, education service districts, the Youth Corrections Education Program and the Juvenile Detention Education Program for activities that relate to increases in student achievement, including:

Â Â Â Â Â  (a) Early childhood support including establishing, maintaining or expanding quality prekindergarten programs and full-day kindergarten programs;

Â Â Â Â Â  (b) Class size reduction with an emphasis on the reduction of kindergarten through grade three class sizes;

Â Â Â Â Â  (c) Increases in instructional time including summer programs and before- and after-school programs;

Â Â Â Â Â  (d) Mentoring, teacher retention and professional development;

Â Â Â Â Â  (e) Remediation, alternative learning and student retention;

Â Â Â Â Â  (f) Services to at-risk youth;

Â Â Â Â Â  (g) Programs to improve a student achievement gap between student groups identified by culture, poverty, language and race and other student groups;

Â Â Â Â Â  (h) Vocational education programs;

Â Â Â Â Â  (i) Literacy programs; and

Â Â Â Â Â  (j) Other research-based student improvement strategies approved by the State Board of Education.

Â Â Â Â Â  (2)(a) Each school district, each education service district, the Youth Corrections Education Program and the Juvenile Detention Education Program may apply to the Department of Education for a grant.

Â Â Â Â Â  (b) The department shall review and approve applications based on criteria established by the State Board of Education. In establishing the criteria, the State Board of Education shall consider the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500.

Â Â Â Â Â  (c) The applications shall include the activities to be funded and the goals of the district or program for increases in student performance. The applications shall become part of the local district continuous improvement plan described in ORS 329.095.

Â Â Â Â Â  (3) The Department of Education shall evaluate the annual progress of each recipient of grant funds under this section toward the performance targets established by the Quality Education Commissions. The evaluation shall become part of the requirements of the department for assessing the effectiveness of the district under ORS 329.085, 329.095 and 329.105. The department shall ensure district and program accountability by providing appropriate assistance, intervening and establishing consequences in order to support progress toward the performance targets.

Â Â Â Â Â  (4) Each biennium the Department of Education shall issue a report to the Legislative Assembly on the grant program and the results of the grant program.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 338.155 (9), the Department of Education may not award a grant under this section directly to a public charter school.

Â Â Â Â Â  (b) A school district that receives a grant under this section may transfer a portion of the grant to a public charter school based on the charter of the school or any other agreement between the school district and the public charter school.

Â Â Â Â Â  (c) A public charter school that receives grant funds under this subsection shall use those funds for the activities specified in subsection (1) of this section.

Â Â Â Â Â  (6)(a) The amount of each grant for a program or school district = the programÂs or school districtÂs ADMw Â´ (the total amount available for distribution to programs and school districts as grants in each fiscal year Â¸ the total ADMw of all programs and school districts that receive a grant).

Â Â Â Â Â  (b) The amount of each grant for an education service district = the education service districtÂs ADMw Â´ (the total amount available for distribution to education service districts as grants in each fiscal year Â¸ the total ADMw of all education service districts that receive a grant).

Â Â Â Â Â  (c) As used in this subsection, ÂADMwÂ means:

Â Â Â Â Â  (A) For a school district, the extended weighted average daily membership as calculated under ORS 327.013, 338.155 (1) and 338.165 (2);

Â Â Â Â Â  (B) For the Youth Corrections Education Program, the average daily membership as defined in ORS 327.006 multiplied by 2.0;

Â Â Â Â Â  (C) For the Juvenile Detention Education Program, the average daily membership as defined in ORS 327.006 multiplied by 1.5; and

Â Â Â Â Â  (D) For an education service district, the sum of the ADMw of the component school districts of the education service district.

Â Â Â Â Â  (7) Each district or program shall deposit the grant amounts it receives under this section in a separate account, and shall apply amounts in that account to pay for activities described in the districtÂs or programÂs application.

Â Â Â Â Â  (8) The State Board of Education may adopt any rules necessary for the administration of the grant program. [2001 c.794 Â§3; 2001 c.794 Â§3c; 2005 c.22 Â§231; 2007 c.578 Â§1; 2007 c.858 Â§30a]

Â Â Â Â Â  Note: The amendments to 327.297 by section 30a, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 1, chapter 578, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.297. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to school districts, education service districts, the Youth Corrections Education Program and the Juvenile Detention Education Program for activities that relate to increases in student achievement, including:

Â Â Â Â Â  (a) Early childhood support including establishing, maintaining or expanding quality prekindergarten programs and full-day kindergarten programs;

Â Â Â Â Â  (b) Class size reduction with an emphasis on the reduction of kindergarten through grade three class sizes;

Â Â Â Â Â  (c) Increases in instructional time including summer programs and before- and after-school programs;

Â Â Â Â Â  (d) Mentoring, teacher retention and professional development;

Â Â Â Â Â  (e) Remediation, alternative learning and student retention;

Â Â Â Â Â  (f) Services to at-risk youth;

Â Â Â Â Â  (g) Programs to improve a student achievement gap between student groups identified by culture, poverty, language and race and other student groups;

Â Â Â Â Â  (h) Vocational education programs;

Â Â Â Â Â  (i) Literacy programs; and

Â Â Â Â Â  (j) Other research-based student improvement strategies approved by the State Board of Education.

Â Â Â Â Â  (2)(a) Each school district, each education service district, the Youth Corrections Education Program and the Juvenile Detention Education Program may apply to the Department of Education for a grant.

Â Â Â Â Â  (b) The department shall review and approve applications based on criteria established by the State Board of Education. In establishing the criteria, the State Board of Education shall consider the recommendations of the Quality Education Commission established under Executive Order 99-16 and the recommendations of the Quality Education Commission established under ORS 327.500.

Â Â Â Â Â  (c) The applications shall include the activities to be funded and the goals of the district or program for increases in student performance. The applications shall become part of the local district improvement plan described in ORS 329.095.

Â Â Â Â Â  (3) The Department of Education shall evaluate the annual progress of each recipient of grant funds under this section toward the performance targets established by the Quality Education Commissions. The evaluation shall become part of the requirements of the department for assessing the effectiveness of the district under ORS 329.085, 329.095 and 329.105. The department shall ensure district and program accountability by providing appropriate assistance, intervening and establishing consequences in order to support progress toward the performance targets.

Â Â Â Â Â  (4) Each biennium the Department of Education shall issue a report to the Legislative Assembly on the grant program and the results of the grant program.

Â Â Â Â Â  (5)(a) Notwithstanding ORS 338.155 (9), the Department of Education may not award a grant under this section directly to a public charter school.

Â Â Â Â Â  (b) A school district that receives a grant under this section may transfer a portion of the grant to a public charter school based on the charter of the school or any other agreement between the school district and the public charter school.

Â Â Â Â Â  (c) A public charter school that receives grant funds under this subsection shall use those funds for the activities specified in subsection (1) of this section.

Â Â Â Â Â  (6)(a) The amount of each grant for a program or school district = the programÂs or school districtÂs ADMw Â´ (the total amount available for distribution to programs and school districts as grants in each fiscal year Â¸ the total ADMw of all programs and school districts that receive a grant).

Â Â Â Â Â  (b) The amount of each grant for an education service district = the education service districtÂs ADMw Â´ (the total amount available for distribution to education service districts as grants in each fiscal year Â¸ the total ADMw of all education service districts that receive a grant).

Â Â Â Â Â  (c) As used in this subsection, ÂADMwÂ means:

Â Â Â Â Â  (A) For a school district, the extended weighted average daily membership as calculated under ORS 327.013, 338.155 (1) and 338.165 (2);

Â Â Â Â Â  (B) For the Youth Corrections Education Program, the average daily membership as defined in ORS 327.006 multiplied by 2.0;

Â Â Â Â Â  (C) For the Juvenile Detention Education Program, the average daily membership as defined in ORS 327.006 multiplied by 1.5; and

Â Â Â Â Â  (D) For an education service district, the sum of the ADMw of the component school districts of the education service district.

Â Â Â Â Â  (7) Each district or program shall deposit the grant amounts it receives under this section in a separate account, and shall apply amounts in that account to pay for activities described in the districtÂs or programÂs application.

Â Â Â Â Â  (8) The State Board of Education may adopt any rules necessary for the administration of the grant program.

(Construction and Maintenance of Public School Facilities Grant)

Â Â Â Â Â  327.300 Definitions for ORS 327.300 to 327.320. As used in ORS 327.300 to 327.320:

Â Â Â Â Â  (1) ÂConstructionÂ includes land acquisition, planning, design, construction, remodeling, altering, furnishing and equipping public school facilities.

Â Â Â Â Â  (2) ÂMaintenanceÂ includes repairing, replacement and other capital maintenance but does not include cleaning.

Â Â Â Â Â  (3) ÂPublic school facilityÂ includes facilities used for classroom instruction, multipurpose activities, libraries or any other use associated with public education in preschool through grade 12, and includes facilities that may be used by more than one school district.

Â Â Â Â Â  (4) ÂSchool districtÂ means a common or union high school district, an education service district or any combination thereof. [1993 c.765 Â§120]

Â Â Â Â Â  327.310 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The construction and maintenance of public school facilities accomplish the purpose of creating jobs and furthering economic development in
Oregon
by, among other advantages:

Â Â Â Â Â  (a) Furnishing an important element of the public school system that provides the basic framework for continuing and expanding economic activity in the state;

Â Â Â Â Â  (b) Alleviating the congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public school facilities, as well as reducing energy consumption; and

Â Â Â Â Â  (c) Creating employment opportunities through the funding of projects for the development and construction of public school facilities.

Â Â Â Â Â  (2) Based on the legislative findings described in this section, the use of a portion of the net proceeds from the operation of the state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510 creates jobs and furthers economic development. [1993 c.765 Â§121]

Â Â Â Â Â  327.320 School Facility Improvement Fund. There is hereby created the School Facility Improvement Fund, separate and distinct from the General Fund. The fund shall be an investment fund for purposes of ORS 293.701 to 293.820. Moneys in the fund are appropriated continuously for the purpose of carrying out ORS 327.330. Interest earned by the fund shall be credited to the fund. [1993 c.765 Â§122]

Â Â Â Â Â  327.330 Grants to school districts for construction and maintenance of public school facilities; rules. (1) Subject to the rules of the State Board of Education, the Superintendent of Public Instruction shall make grants to school districts that apply therefor for the purpose of construction and maintenance of public school facilities.

Â Â Â Â Â  (2) Grants shall not exceed $500,000 in any biennium to any school district. In addition, a combination of districts may submit a joint grant application in an amount not to exceed $500,000. However, a district or combination thereof may apply in subsequent bienniums for additional grants for the same facility. Grants must be matched at least one local dollar for four state dollars by the district or combination thereof.

Â Â Â Â Â  (3) The state board by rule shall establish criteria for grant approval. Such criteria shall include but not be limited to:

Â Â Â Â Â  (a) The age of public school facilities, the degree of overcrowding and the absence of facilities that are considered necessary to accomplish the educational goals of the district and this state; and

Â Â Â Â Â  (b) Maintenance and reconstruction needs related to the deterioration of existing public school facilities, which deterioration has the potential of affecting the health and safety of students. [1993 c.765 Â§123]

(Local Option Equalization Grants)

Â Â Â Â Â  327.333 Policy on provision of grants to school districts. The Legislative Assembly declares that it is the policy of this state to provide substantial equity in opportunity among school districts in which electors support local option taxes for primary and secondary education. This policy will be accomplished by providing grant supplements to those districts that enact local option taxes and that have lower property wealth per student. [2001 c.896 Â§1]

Â Â Â Â Â  327.336 Qualifications; amount. (1) As used in this section:

Â Â Â Â Â  (a) ÂExtended ADMwÂ means the district extended weighted average daily membership computed under ORS 327.013 (6).

Â Â Â Â Â  (b) ÂLocal option tax rateÂ means the amount of local option taxes imposed by the school district for the current fiscal year, after compression under ORS 310.150 and after subtraction of the amount of school district local option taxes that are distributed to an urban renewal agency pursuant to ORS 457.440, divided by the assessed value of the school district.

Â Â Â Â Â  (c) ÂSchool districtÂ means a common or union high school district.

Â Â Â Â Â  (d) ÂTarget districtÂ means the school district that, for the fiscal year prior to the year for which grants are being determined, had a total assessed value of taxable property per district extended ADMw that was greater than all but 25 percent of the school districts in this state for that prior fiscal year. The Department of Education shall determine which school district is the target district for a fiscal year, based on the total assessed values of school districts reported to the Department of Education by the Department of Revenue for the fiscal year prior to the year for which grants are being determined under this section.

Â Â Â Â Â  (2) A school district shall receive a local option equalization grant for a fiscal year:

Â Â Â Â Â  (a) In which the school district imposes local option taxes pursuant to ORS 280.040 to 280.145; and

Â Â Â Â Â  (b) For which the total assessed value of taxable property per extended ADMw of the school district for the prior fiscal year does not exceed the total assessed value of taxable property per extended ADMw of the target district for the prior fiscal year.

Â Â Â Â Â  (3) The amount of the local option equalization grant shall equal the lesser of:

Â Â Â Â Â  (a) The product of the local option tax rate of the school district for the current fiscal year Â´ (total assessed value per extended ADMw of the target district for the prior fiscal year − total assessed value per extended ADMw of the school district for the prior fiscal year) Â´the extended ADMw of the school district for the prior fiscal year; or

Â Â Â Â Â  (b) The amount obtained by subtracting the local option tax imposed by the school district for the current fiscal year, after compression under ORS 310.150, from the lesser of:

Â Â Â Â Â  (A) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the school district for the current fiscal year; or

Â Â Â Â Â  (B) $1,000 multiplied by the extended ADMw of the school district for the current fiscal year. The amount multiplied by the extended ADMw of the school district shall be increased each fiscal year by three percent above the amount allowed for the prior fiscal year.

Â Â Â Â Â  (4) If the amount computed under subsection (3)(b) of this section is zero or less, a local option equalization grant may not be made to the school district for the fiscal year.

Â Â Â Â Â  (5) As soon as is practicable after school districts have certified property taxes to the assessor under ORS 310.060, the Department of Revenue shall report to the Department of Education a list of school districts certifying local option taxes for the current fiscal year and the local option tax rates for those districts. The amount of each local option equalization grant shall be calculated by the Department of Education.

Â Â Â Â Â  (6) If the election authorizing the imposition of a local option tax is held after the start of a biennium in which the local option tax is to be imposed, the local option equalization grant for a fiscal year of that biennium shall be determined as otherwise prescribed in this section, but may not be paid to the school district until the first fiscal year of the next succeeding biennium. [2001 c.896 Â§2; 2003 c.715 Â§Â§21,22; 2005 c.803 Â§9; 2007 c.778 Â§Â§8,10]

Â Â Â Â Â  Note: The amendments to 327.336 by section 10, chapter 778,
Oregon
Laws 2007, become operative July 1, 2008. See section 11, chapter 778, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 8, chapter 778, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  327.336. (1) As used in this section:

Â Â Â Â Â  (a) ÂExtended ADMwÂ means the district extended weighted average daily membership computed under ORS 327.013 (6).

Â Â Â Â Â  (b) ÂLocal option tax rateÂ means the amount of local option taxes imposed by the school district for the current fiscal year, after compression under ORS 310.150 and after subtraction of the amount of school district local option taxes that are distributed to an urban renewal agency pursuant to ORS 457.440, divided by the assessed value of the school district.

Â Â Â Â Â  (c) ÂSchool districtÂ means a common or union high school district.

Â Â Â Â Â  (d) ÂTarget districtÂ means the school district that, for the fiscal year prior to the year for which grants are being determined, had a total assessed value of taxable property per district extended ADMw that was greater than all but 25 percent of the school districts in this state for that prior fiscal year. The Department of Education shall determine which school district is the target district for a fiscal year, based on the total assessed values of school districts reported to the Department of Education by the Department of Revenue for the fiscal year prior to the year for which grants are being determined under this section.

Â Â Â Â Â  (2) A school district shall receive a local option equalization grant for a fiscal year:

Â Â Â Â Â  (a) In which the school district imposes local option taxes pursuant to ORS 280.040 to 280.145; and

Â Â Â Â Â  (b) For which the total assessed value of taxable property per extended ADMw of the school district for the prior fiscal year does not exceed the total assessed value of taxable property per extended ADMw of the target district for the prior fiscal year.

Â Â Â Â Â  (3) The amount of the local option equalization grant shall equal the lesser of:

Â Â Â Â Â  (a) The product of the local option tax rate of the school district for the current fiscal year Â´ (total assessed value per extended ADMw of the target district for the prior fiscal year − total assessed value per extended ADMw of the school district for the prior fiscal year) Â´the extended ADMw of the school district for the prior fiscal year; or

Â Â Â Â Â  (b) The amount obtained by subtracting the local option tax imposed by the school district for the current fiscal year, after compression under ORS 310.150, from the lesser of:

Â Â Â Â Â  (A) Twenty percent of the combined total for the school district of the general purpose grant, the transportation grant, the facility grant and the high cost disabilities grant of the school district for the current fiscal year; or

Â Â Â Â Â  (B) $1,000 multiplied by the extended ADMw of the school district for the current fiscal year.

Â Â Â Â Â  (4) If the amount computed under subsection (3)(b) of this section is zero or less, a local option equalization grant may not be made to the school district for the fiscal year.

Â Â Â Â Â  (5) As soon as is practicable after school districts have certified property taxes to the assessor under ORS 310.060, the Department of Revenue shall report to the Department of Education a list of school districts certifying local option taxes for the current fiscal year and the local option tax rates for those districts. The amount of each local option equalization grant shall be calculated by the Department of Education.

Â Â Â Â Â  (6) If the election authorizing the imposition of a local option tax is held after the start of a biennium in which the local option tax is to be imposed, the local option equalization grant for a fiscal year of that biennium shall be determined as otherwise prescribed in this section, but may not be paid to the school district until the first fiscal year of the next succeeding biennium.

Â Â Â Â Â  327.339 Local Option Equalization Grants Account; grant payments. (1) The Local Option Equalization Grants Account is created in the General Fund.

Â Â Â Â Â  (2) From the biennial legislative appropriation to the Local Option Equalization Grants Account to fund the local option equalization grant program described in ORS 327.336, amounts necessary to make the grant payments are continuously appropriated to the Department of Education for the purpose of making these payments.

Â Â Â Â Â  (3) The department shall make estimated local option equalization grant payments to school districts entitled to such payments under ORS 327.336 on or before March 31 of each fiscal year.

Â Â Â Â Â  (4) If the estimated local option equalization grant payment does not equal the actual local option equalization grant to which a school district is entitled under ORS 327.336, the department shall determine the increase or decrease needed to correct the amount of the grant and may incorporate the correction into a state school fund grant made to the district. The correction may be made in any state school fund grant made during the fiscal year in which the estimated grant payment was made or in the next succeeding fiscal year.

Â Â Â Â Â  (5) If the amount of moneys available in the Local Option Equalization Grants Account is insufficient to make the payments required under ORS 327.336 and this section, the payments shall be proportionally reduced so that the state does not accrue a debt in making these payments. [2001 c.896 Â§3]

(English as Second Language Teacher Training Grants)

Â Â Â Â Â  327.345 Grants for training English as second language teachers; qualifications; use; rules. (1) As used in this section, ÂESL studentÂ means a student who is eligible for and enrolled in an English as a second language program under ORS 336.079.

Â Â Â Â Â  (2) In addition to distributing moneys through the State School Fund, the Department of Education may award grants to school districts for the costs of training English as a second language teachers.

Â Â Â Â Â  (3) The grants shall be available to any school district:

Â Â Â Â Â  (a) In which three percent or more of the students enrolled are ESL students;

Â Â Â Â Â  (b) That serves ESL students or bilingual students within a large geographic area in the district;

Â Â Â Â Â  (c) That has a high growth, as defined by rule of the State Board of Education, of ESL students or bilingual students in any school year; or

Â Â Â Â Â  (d) That can demonstrate extraordinary need, as defined by rule of the board, for English as a second language teachers or training for English as a second language teachers.

Â Â Â Â Â  (4) A school district that receives a grant under this section may use the grant to reimburse teachers for tuition costs associated with completing an English as a second language or a bilingual teaching program.

Â Â Â Â Â  (5) The department may seek and accept gifts, grants and donations from any source and federal funds for the purpose of carrying out the grant program under this section.

Â Â Â Â Â  (6) The board may adopt any rules necessary for the administration of the grant program. The rules adopted by the board shall include a method for determining the grant amount that a qualified school district may receive under this section. [2001 c.951 Â§1]

(High Cost Disabilities Grants)

Â Â Â Â Â  327.348 High Cost Disabilities Account; grants; approved costs; rules. (1) There is established within the State School Fund a High Cost Disabilities Account.

Â Â Â Â Â  (2) Each fiscal year, the Department of Education shall distribute moneys from the account to school districts as high cost disabilities grants. A school district may receive moneys from the account if the school district has a resident pupil with a disability for whom the approved costs to the school district of providing special education and related services, as determined under subsection (4) of this section, exceed $30,000.

Â Â Â Â Â  (3) The amount of moneys received by a school district under this section for each resident pupil with a disability shall equal the approved costs, as determined under subsection (4) of this section, incurred by the school district in providing special education and related services to the pupil minus $30,000.

Â Â Â Â Â  (4) The department shall determine the approved costs incurred by a school district in providing special education and related services to a pupil with a disability. The approved costs incurred by a school district may include costs incurred by an education service district of providing special education and related services to the school district through the resolution process described in ORS 334.175. In determining the approved costs for which a school district may receive moneys under this section, the department shall consider:

Â Â Â Â Â  (a) How efficiently the special education and related services are provided by the school district; and

Â Â Â Â Â  (b) The use of available resources by the school district.

Â Â Â Â Â  (5) If the total approved costs for which school districts are seeking moneys from the account exceed the amount in the account in any fiscal year, the department shall prorate the amount of moneys available for distribution in the account among those school districts that are eligible for moneys from the account.

Â Â Â Â Â  (6) The department shall distribute any moneys in the account that are not distributed under this section in any fiscal year to school districts based on ORS 327.008 and 327.013.

Â Â Â Â Â  (7) The State Board of Education may adopt any rules necessary for the administration of this section. [2005 c.803 Â§2; 2007 c.70 Â§93]

(
Small
School District
Grants)

Â Â Â Â Â  Note: Section 10, chapter 846, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 10. (1) During the 2007-2009 biennium, the legislative interim committees on revenue shall conduct a study of the adequacy of funding of small school districts and small education service districts. The committees shall examine:

Â Â Â Â Â  (a) The relationship between small school districts and education service districts;

Â Â Â Â Â  (b) Whether the additional amounts received by small school districts that are attributable to the additional amount added to the ADMw of those districts under ORS 327.013 (7)(a)(F) and 327.077 and the amount awarded as grants under ORS 327.357, when combined with other funding, are adequate to provide sufficient funding for those small school districts;

Â Â Â Â Â  (c) What types of small school districts are not being provided adequate funding; and

Â Â Â Â Â  (d) The long term effects of not providing small school districts and small education service districts with adequate funding.

Â Â Â Â Â  (2) Based on the study, the legislative interim committees on revenue shall make recommendations to the Seventy-fifth Legislative Assembly and may presession file proposed legislation that would implement the recommendations. [2007 c.846 Â§10]

Â Â Â Â Â  327.355 Definitions for ORS 327.357. As used in this section and ORS 327.357:

Â Â Â Â Â  (1)(a) ÂSmall high schoolÂ means a public school that is operated by a small school district and that has students in:

Â Â Â Â Â  (A) Grades 9 through 12, with an ADM of less than 350 in grades 9 through 12; or

Â Â Â Â Â  (B) Grades 10 through 12 only, with an ADM of less than 267.

Â Â Â Â Â  (b) ÂSmall high schoolÂ does not include an alternative education program or a public charter school.

Â Â Â Â Â  (2) ÂSmall school districtÂ means a school district with a weighted average daily membership (ADMw) of less than 8,500. [2005 c.803 Â§4]

Â Â Â Â Â  Note: 327.355 is repealed June 30, 2012. See sections 18 and 19, chapter 846, Oregon Laws 2007.

Â Â Â Â Â  327.357 Small school district grants; rules. (1) In addition to those moneys distributed through the State School Fund, the Department of Education shall award grants to small school districts with one or more small high schools from moneys appropriated to the department from the Small School District Supplement Fund.

Â Â Â Â Â  (2) The amount of each grant = the small high schoolÂs ADM Â´ (the total amount available for the grants in each fiscal year Â¸ the total ADM of all small high schools).

Â Â Â Â Â  (3) A small school district shall receive a grant under this section for each small high school operated by the school district.

Â Â Â Â Â  (4) The State Board of Education shall adopt any rules necessary for the administration of this section. [2005 c.803 Â§5]

Â Â Â Â Â  Note: 327.357 is repealed June 30, 2012. See sections 18 and 19, chapter 846, Oregon Laws 2007.

Â Â Â Â Â  327.360
Small
School District
Supplement Fund. (1) There is established the Small School District Supplement Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) The moneys in the Small School District Supplement Fund are appropriated continuously to the Department of Education for purposes of the grant program created by ORS 327.357. [2005 c.803 Â§3]

Â Â Â Â Â  Note: 327.360 is repealed June 30, 2012. See sections 18 and 19, chapter 846, Oregon Laws 2007.

(Defibrillator Grants)

Â Â Â Â Â  327.365 Automated external defibrillator grants; rules. (1) As used in this section, Âpublic school facilityÂ means a building or premanufactured structure used by a school district or public charter school to provide educational services to children.

Â Â Â Â Â  (2) In addition to those moneys distributed through the State School Fund, the Department of Education may award grants to school districts and public charter schools to provide automated external defibrillators in public school facilities.

Â Â Â Â Â  (3) The goal of the grant program is to provide automated external defibrillators in at least two public school facilities in each school district.

Â Â Â Â Â  (4) Each school district and public charter school may apply for a grant under this section. The amount of any grant received by a school district or public charter school under this section may not exceed 60 percent of the actual costs for which grant funds may be used under subsection (5) of this section.

Â Â Â Â Â  (5) Any school district or public charter school that receives grant funds under this section shall use the funds for:

Â Â Â Â Â  (a) Purchasing or leasing automated external defibrillators to be placed in public school facilities;

Â Â Â Â Â  (b) Providing training to school district and public charter school employees and volunteers on the use of automated external defibrillators; and

Â Â Â Â Â  (c) Any other expense related to providing automated external defibrillators in public school facilities if the expense is approved by the Department of Education.

Â Â Â Â Â  (6) The State Board of Education may adopt rules:

Â Â Â Â Â  (a) To establish criteria for awarding grants based on the goal set forth in subsection (3) of this section;

Â Â Â Â Â  (b) To determine the amount of each grant pursuant to subsection (4) of this section; and

Â Â Â Â Â  (c) That are necessary for the administration of this section.

Â Â Â Â Â  (7) The Department of Education shall seek federal grant funds for the purposes of the grant program.

Â Â Â Â Â  (8) For purposes of the grant program, the Department of Education may accept contributions of funds and assistance from the United States Government and its agencies or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of the grant program.

Â Â Â Â Â  (9) All funds received by the Department of Education under this section shall be paid into the Department of Education Account established in ORS 326.115 to the credit of the grant program. [2005 c.551 Â§4]

COMMON SCHOOL FUND

Â Â Â Â Â  327.403 Definition for ORS 327.405 to 327.480. As used in ORS 327.405 to 327.480, unless the context requires otherwise, Âadministrative office for the countyÂ means the administrative office of the education service district or of any common school district that includes an entire county. [1965 c.100 Â§30; 1991 c.167 Â§2; 2003 c.226 Â§4]

Â Â Â Â Â  327.405 Common School Fund; composition and use. The Common School Fund shall be composed of the proceeds from the sales of the 16th and 36th sections of every township or of any lands selected in lieu thereof, all the moneys and clear proceeds of all property that may accrue to the state by escheat or forfeiture, the proceeds of all gifts, devises and bequests made by any person to the state for common school purposes, the proceeds of all property granted to the state when the purpose of such grant is not stated, all proceeds of the sale of submerged and submersible lands as described in ORS 274.005, all proceeds of the sale of the South Slough National Estuarine Research Reserve as described in ORS 273.553 in the event such property is sold, and all proceeds of the sale of the 500,000 acres of land to which this state is entitled by an Act of Congress approved September 4, 1841, and of all lands selected for capitol building purposes under Act of Congress approved February 14, 1859. All such proceeds shall become a part of the Common School Fund. Except as otherwise provided by law, the income from the Common School Fund shall be applied exclusively to the support and maintenance of common schools in each school district. All lawful claims for repayment of moneys under the provisions of ORS 98.302 to 98.436 and 98.992, or out of escheated estates and for attorney fees and all other expenses in any suit or proceeding relating to escheated estates shall be audited by the Department of State Lands and paid from the Common School Fund Account. [Amended by 1957 c.670 Â§31; 1965 c.100 Â§31; 1969 c.338 Â§3; 1987 c.760 Â§4; 1997 c.321 Â§2; 2003 c.14 Â§147]

Â Â Â Â Â  327.410 Apportionment of Distributable Income Account of Common School Fund among counties; distribution to school districts. The Department of State Lands shall transfer the balance of the Distributable Income Account of the Common School Fund established under ORS 273.105, after deductions authorized by law, to the Superintendent of Public Instruction semiannually, or more frequently if the State Land Board so orders. The superintendent shall immediately apportion the amount transferred among the counties in proportion to the number of children resident in each county between the ages of 4 and 20 as determined pursuant to ORS 190.510 to 190.610. The superintendent shall distribute to each school district within a county a share of the countyÂs apportionment that is based on the districtÂs average daily membership that resides within the county. [Amended by 1965 c.100 Â§32; 1967 c.421 Â§200; 1971 c.294 Â§2; 1982 s.s.2 c.1 Â§5; 2005 c.412 Â§1]

Â Â Â Â Â  327.415 [Amended by 1963 c.544 Â§16; 1965 c.100 Â§33; 1971 c.294 Â§1; repealed by 2005 c.412 Â§3]

Â Â Â Â Â  327.420 Basis of apportionment. (1) The basis of all apportionments of the Common School Fund shall be the reports of the resident average daily membership for the preceding fiscal year as reported by the school district to the Department of Education.

Â Â Â Â Â  (2) In the case of a joint school district, the resident average daily membership reported to the department shall be prorated between the counties as the resident enrollment of the district is prorated between the counties. [Amended by 1965 c.100 Â§34; 1971 c.294 Â§3; 2005 c.412 Â§2]

Â Â Â Â Â  327.425 Loans and investment of funds; determination of interest rate. (1) All moneys belonging to the Common School Fund and not required to meet current expenses shall be loaned by the Department of State Lands at a rate of interest fixed by the department except as otherwise specified in ORS 348.050 (3). The department may consult with and obtain the recommendation of the Oregon Investment Council in fixing the interest rate.

Â Â Â Â Â  (2) Common School Fund moneys may be loaned in accordance with the repayment plan contained in ORS 327.440 and in ORS 348.050 (4), except that loans on property within the corporate limits of towns or cities shall be payable in not more than 15 years on the amortization plan.

Â Â Â Â Â  (3) If at any time there is a Common School Fund surplus over and above all loans applied for, such portion of the surplus as the department deems proper may be invested as provided in ORS 293.701 to 293.820. The department may require the State Treasurer to deposit any such surplus, until it is able to loan same, in qualified state depositories, upon the same terms and conditions as other public funds are deposited therein, in which event any interest received from any such state depository shall be credited to the fund on which such interest was earned.

Â Â Â Â Â  (4) Except as provided in ORS 348.050 (3), the department may reduce the rate of interest to be paid upon outstanding loans from the Common School Fund and any trust fund placed in its charge, to correspond with the rate of interest to be paid upon new loans, but no reduction in rate of interest shall be made upon any of the loans until interest at the old rate has been paid in full to date of receipt of remittance at the office of the department. [Amended by 1963 c.326 Â§2; 1965 c.100 Â§35; 1965 c.532 Â§5; 1967 c.335 Â§38; 1969 c.413 Â§1; 1983 c.740 Â§99]

Â Â Â Â Â  327.430 Security for loans. (1) The principal and interest of all loans shall be paid in lawful money of the
United States
.

Â Â Â Â Â  (2) Except for loans to students authorized by ORS 348.050, loans shall be secured by note specifying the fund from which the loan is made and mortgage to the Department of State Lands on improved land within this state, or upon range or grazing land therein. Except as provided in ORS 273.815, the security for a secured loan shall be not less than twice the value of the amount loaned, and, except as otherwise provided in subsection (3) of this section, shall be of unexceptional title and free from all encumbrances. A secured loan may be secured by a deposit of obligations of the
United States
or of bonds or warrants of this state of a face value of not less than 25 percent in excess of such loans.

Â Â Â Â Â  (3) The department is not prohibited by subsection (2) of this section from making a secured loan merely because the land securing the loan is:

Â Â Â Â Â  (a) Situated in an irrigation district, taking into consideration the amount of bonded indebtedness of the district as compared with the valuation of the real property of the district.

Â Â Â Â Â  (b) Subject to a reservation of mineral rights.

Â Â Â Â Â  (c) Subject to a lease of any kind.

Â Â Â Â Â  (d) Subject to a statutory lien for public improvements.

Â Â Â Â Â  (e) Subject to an easement. [Amended by 1955 c.352 Â§1; 1959 c.90 Â§1; 1963 c.326 Â§1; 1963 c.517 Â§6; 1965 c.229 Â§1; 1965 c.532 Â§6]

Â Â Â Â Â  327.435 Ascertainment of value and title of security. The Department of State Lands shall adopt methods, rules and regulations for ascertaining the value of and state of the title of any lands proposed as security for any loan under the provisions of ORS 327.425 and 327.430. All expenses of ascertaining title shall be borne by the applicant. The department may establish fees to be paid by the applicant for the appraisal of any property offered as security. [Amended by 1965 c.229 Â§2]

Â Â Â Â Â  327.440 Loan repayment. Secured loans authorized by ORS 327.430 shall be repaid in semiannual, quarterly or monthly installments, as may mutually be agreed upon between the borrower and the Department of State Lands, and the installments shall aggregate each year an amount equal to one yearÂs interest on the original principal of the loan plus an additional two percent of the original principal sum, except as provided in ORS 327.425. Of the installment so paid each year, the amount at the specified interest rate on the principal remaining unpaid shall be credited as interest and the balance credited to reduction of the loan principal. Borrowers from the fund shall have the right to make payments in excess of the amounts of such installments, and the further right at any time to pay off such loans in part or full with interest to payment dates. [Amended by 1965 c.532 Â§7]

Â Â Â Â Â  327.445 Custody of securities for loan; collection of interest. The Department of State Lands shall have custody of all notes, bonds and other securities covering secured loans made by it from any fund. The department shall take proper measures for the prompt collection of interest due on all loans from any such fund and place it to the credit of the fund from which the loan was made, to be paid out as provided by law. [Amended by 1965 c.532 Â§8]

Â Â Â Â Â  327.450 Foreclosure of mortgages given to secure loans. (1) The Department of State Lands shall foreclose all mortgages taken to evidence loans from the Common School Fund or other funds whenever more than one yearÂs interest on the loan is due and unpaid or whenever any mortgage becomes inadequate security for the money loaned. The department may foreclose its mortgage in the event of waste or any other impairment of the property upon which the loan was made. It may also foreclose for delinquency in payment of principal or interest installments or in payment of taxes on such property.

Â Â Â Â Â  (2) The department may bid in the land in the name of the state at a price not to exceed the total amount of the stateÂs claim or they may accept a deed or a release of the equity of redemption. Should it appear to the satisfaction of the department that the mortgagee cannot make the payment of interest and that foreclosure would work an injustice and that foreclosure is not then necessary to secure the fund from loss, the department may extend the time for paying such interest not exceeding two years. [Amended by 1965 c.100 Â§36]

Â Â Â Â Â  327.455 Record of purchases by Department of State Lands on foreclosures; resale or lease of land; disposition of proceeds. The Director of the Department of State Lands shall keep a correct record of all purchases on foreclosures under ORS 327.450 with a description of the lands so purchased or acquired, and a statement of the fund to which they belong. Such lands shall be placed in the hands of the director and sold or leased under the direction of the department on the best terms obtainable, and the proceeds, to the amount of the principal of the loans, shall be paid into the fund from which the loans were made, and the excess paid to the interest account of that fund.

Â Â Â Â Â  327.465 Cancellation of unpaid taxes after deed to state in liquidation of loan. Whenever the Department of State Lands receives a deed to the State of Oregon of lands covered by a mortgage given to secure a loan from the Common School Fund in liquidation of the debt represented by the loan, the department shall send a written notice of the transaction to the county court of the county in which such deeded lands are situated. Upon the receipt of such notice, the county court shall cancel on the county tax records unpaid taxes levied and assessed against such property in that county. This section does not apply to tax liens of irrigation or drainage districts organized prior to the effective date of the lien of the department.

Â Â Â Â Â  327.470 Cancellation of taxes on land acquired through foreclosure proceedings; right of redemption. (1) Excepting tax liens of irrigation or drainage districts organized before the effective date of the Department of State LandsÂ lien, whenever the State of Oregon acquires property or lands through foreclosure of a mortgage given to secure a loan from the Common School Fund and the state has received the sheriffÂs deed made as a result of such foreclosure proceedings and the period for redemption has expired, the county court, or board of county commissioners, of the county in which such lands are situated shall cancel on the county tax records all the unpaid taxes levied and assessed against the property.

Â Â Â Â Â  (2) At the time the sheriff issues a certificate of sale in the foreclosure proceedings of any department mortgage, the sheriff shall serve a copy of the certificate upon the county judge, or the chairperson of the board of county commissioners, of the county in which the foreclosure takes place. The county shall have a 60-day period from the date of the sheriffÂs certificate in which to redeem the land by paying the department the full amount of its investment in the land, including principal and interest, foreclosure charges, abstracting expense, and any other necessary expense incurred by the department in said foreclosure proceedings.

Â Â Â Â Â  327.475 When county court may acquire mortgaged lands deeded to state. Whenever the Department of State Lands receives a deed as described in ORS 327.465, the county court of the county in which the lands are situated may, within one year from the recorded date of such deed, acquire from the state the property so conveyed by paying to the state the total amount of the stateÂs investment in the property.

Â Â Â Â Â  327.480 Use of Common School Fund moneys to comply with judgment canceling fraudulent deed. (1) Where the judgment in a suit instituted by the State of Oregon to cancel and set aside any deed of lands from the State of Oregon alleged to have been procured by fraud and in violation of law grants relief to the State of Oregon which is conditioned on the payment of money, the Department of State Lands may pay from the Common School Fund the sum necessary to comply with the conditions of the judgment.

Â Â Â Â Â  (2) This section shall not be considered as a legislative interpretation relieving the defendants in such suit from applying to the legislature for repayment of the purchase price of such land, or that the State of Oregon is not entitled to an accounting from the purchaser, the assignee, or successor in interest, for school or other lands obtained in violation of law, or that the State of Oregon must repay the purchase price of such lands, with or without interest as a condition of obtaining relief. This section is intended to prevent the loss to the State of
Oregon
of lands obtained in violation of law, where the court imposes as a condition for granting relief the payment of money. [Amended by 1965 c.100 Â§37; 2003 c.576 Â§433]

Â Â Â Â Â  327.482 Appropriation to reimburse fund for any loss. Out of the moneys in the General Fund, there is continuously appropriated such sums as are necessary but not to exceed $100,000 in total to reimburse the Common School Fund for any loss which may result from the failure of any student to repay the amounts loaned to the student under ORS 348.050, and for any amount which may result from the failure of loans to earn at least four percent interest. The computation required to determine the interest earned on the loans shall be made annually and the amount required to reimburse the fund shall be paid annually. [1965 c.532 Â§9; 1967 c.477 Â§1]

Â Â Â Â Â  327.483 [1963 c.570 Â§32a; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.484 Reimbursement for loss or failure to earn four percent interest. Moneys may be withdrawn periodically from the General Fund by order of the Department of State Lands to be credited to the Common School Fund to reimburse the Common School Fund for any loss which may result from the failure of any student to repay the amounts loaned to the student under ORS 348.050 and annually on July 1 to pay to the Common School Fund any amount resulting from the failure of the total student loans to earn at least four percent interest in the preceding fiscal year. [1965 c.532 Â§11; 1967 c.335 Â§39; 1967 c.477 Â§2]

EDUCATION CASH ACCOUNT

Â Â Â Â Â  327.485 Education Cash Account; composition; accounting. (1) The Education Cash Account of the General Fund consists of all moneys made available to the Department of Education by:

Â Â Â Â Â  (a) Charitable and philanthropic foundations, organizations and agencies if the moneys have not been dedicated for specific use by requirements of other sections of Oregon Revised Statutes;

Â Â Â Â Â  (b) Miscellaneous receipts;

Â Â Â Â Â  (c) Collection of fees from sale of supplies and publications compiled and furnished by the Department of Education and distributed or sold to other persons or groups;

Â Â Â Â Â  (d) Funds received as gifts, contributions and bequests for professional technical education and moneys received as reimbursements for funds theretofore expended;

Â Â Â Â Â  (e) Moneys received through charges to grants, contracts and other funds for indirect costs; and

Â Â Â Â Â  (f) Any other nondedicated moneys received by the Department of Education for which the Legislative Assembly has established an administrative funds limitation.

Â Â Â Â Â  (2) The provisions of this section do not relieve the department of its responsibilities to separately account for moneys received as trust funds.

Â Â Â Â Â  (3) Disbursements from the Education Cash Account shall be made as directed by the Department of Education. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity against which each withdrawal is charged. [1961 c.588 Â§1; 1965 c.100 Â§38; 1979 c.570 Â§3; 1993 c.45 Â§302; 2005 c.209 Â§7]

Â Â Â Â Â  327.490 Projects contracted to districts and institutions of higher learning. The State Board of Education may contract with school districts, community college districts and any institutions of higher learning in this state for the purpose of carrying out any phase of a project for which funds granted under ORS 327.485 are available and may reimburse such districts and institutions from such funds. The board may make advance payments to the contracting districts or institutions based on the estimated cost of any service to be provided. Any payment to a district shall not be subject to the provisions of ORS 294.305 to 294.565. [1961 c.588 Â§5; 1989 c.491 Â§8]

Â Â Â Â Â  327.495 Appropriation of funds received for certain purposes. All moneys received by the State Board of Education for distribution to school districts, community college districts and any institutions of higher education in this state for the purpose of carrying out experimental and demonstration programs to improve teaching and teacher education in this state are hereby continuously appropriated for such purpose. [1961 c.588 Â§6; 1965 c.100 Â§39; 1989 c.491 Â§9]

QUALITY EDUCATION COMMISSION

Â Â Â Â Â  327.497 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Within the Oregon Educational Act for the 21st Century in ORS chapter 329 there are established goals for high academic excellence, the application of knowledge and skills to demonstrate achievement and the development of lifelong learning skills to prepare students for the ever-changing world.

Â Â Â Â Â  (2) Education is increasingly linked to economic and social issues.

Â Â Â Â Â  (3) The people of
Oregon
, through section 8, Article VIII of the Oregon Constitution, have established that the Legislative Assembly shall appropriate in each biennium a sum of money sufficient to ensure that the stateÂs system of public education meets the quality goals established by law. Furthermore, the people of Oregon require that the Legislative Assembly publish a report that either demonstrates that the appropriation is sufficient or identifies the reasons for the insufficiency, its extent and its impact on the ability of the stateÂs system of public education to meet those goals.

Â Â Â Â Â  (4) The Quality Education Commission should be established to define the costs sufficient to meet the established quality goals for kindergarten through grade 12 public education. [2001 c.895 Â§1]

Â Â Â Â Â  327.500 Establishment; membership; staff. (1) There is established a Quality Education Commission consisting of 11 members appointed by the Governor. The Governor may not appoint more than five members of the commission who are employed by a school district at the time of appointment.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on August 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the remainder of the unexpired term.

Â Â Â Â Â  (3) The appointment of members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Department of Education shall provide staff to the commission. [2001 c.895 Â§2; 2005 c.209 Â§8]

Â Â Â Â Â  327.502 Officers; quorum; meetings. (1) The Governor shall select one of the members of the Quality Education Commission as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of those offices as the Governor determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.895 Â§4]

Â Â Â Â Â  327.505 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.506 Quality education goals; duties; report. (1) The quality goals for the stateÂs system of kindergarten through grade 12 public education include those established under ORS 329.007, 329.015, 329.025, 329.045 and 329.065.

Â Â Â Â Â  (2) Each biennium the Quality Education Commission shall determine the amount of moneys sufficient to ensure that the stateÂs system of kindergarten through grade 12 public education meets the quality goals.

Â Â Â Â Â  (3) In determining the amount of moneys sufficient to meet the quality goals, the commission shall identify best practices that lead to high student performance and the costs of implementing those best practices in the stateÂs kindergarten through grade 12 public schools. Those best practices shall be based on research, data, professional judgment and public values.

Â Â Â Â Â  (4) Prior to August 1 of each even-numbered year, the commission shall issue a report to the Governor and the Legislative Assembly that identifies:

Â Â Â Â Â  (a) Current practices in the stateÂs system of kindergarten through grade 12 public education, the costs of continuing those practices and the expected student performance under those practices; and

Â Â Â Â Â  (b) The best practices for meeting the quality goals, the costs of implementing the best practices and the expected student performance under the best practices.

Â Â Â Â Â  (5) In addition, the commission shall provide in the report issued under subsection (4) of this section at least two alternatives for meeting the quality goals. The alternatives may use different approaches for meeting the quality goals or use a phased implementation of best practices for meeting the quality goals. [2001 c.895 Â§5; 2003 c.303 Â§14; 2007 c.858 Â§31]

Â Â Â Â Â  Note: The amendments to 327.506 by section 31, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  327.506. (1) The quality goals for the stateÂs system of kindergarten through grade 12 public education include those established under ORS 329.007, 329.015, 329.025, 329.035, 329.045, 329.065, 329.465 and 329.475.

Â Â Â Â Â  (2) Each biennium the Quality Education Commission shall determine the amount of moneys sufficient to ensure that the stateÂs system of kindergarten through grade 12 public education meets the quality goals.

Â Â Â Â Â  (3) In determining the amount of moneys sufficient to meet the quality goals, the commission shall identify best practices that lead to high student performance and the costs of implementing those best practices in the stateÂs kindergarten through grade 12 public schools. Those best practices shall be based on research, data, professional judgment and public values.

Â Â Â Â Â  (4) Prior to August 1 of each even-numbered year, the commission shall issue a report to the Governor and the Legislative Assembly that identifies:

Â Â Â Â Â  (a) Current practices in the stateÂs system of kindergarten through grade 12 public education, the costs of continuing those practices and the expected student performance under those practices; and

Â Â Â Â Â  (b) The best practices for meeting the quality goals, the costs of implementing the best practices and the expected student performance under the best practices.

Â Â Â Â Â  (5) In addition, the commission shall provide in the report issued under subsection (4) of this section at least two alternatives for meeting the quality goals. The alternatives may use different approaches for meeting the quality goals or use a phased implementation of best practices for meeting the quality goals.

Â Â Â Â Â  327.510 [Repealed by 1965 c.100 Â§456]

MISCELLANEOUS

(Budget and Accounting System)

Â Â Â Â Â  327.511 Uniform budget and accounting system. (1) The State Board of Education shall adopt by rule a uniform budget and accounting system for school districts and education service districts.

Â Â Â Â Â  (2) The uniform budget and accounting system shall include uniform definitions for a chart of accounts that shall allow for valid comparisons of expenditures among schools and among districts. The uniform definitions for the chart of accounts shall be developed by the Department of Education in consultation with the Legislative Revenue Officer, the Legislative Fiscal Officer, the Oregon Department of Administrative Services and appropriate organizations that represent kindergarten through grade 12 educational interests.

Â Â Â Â Â  (3) The uniform budget and accounting system shall allow for the gathering of data on separate functions and programs, including but not limited to:

Â Â Â Â Â  (a) Individual school;

Â Â Â Â Â  (b) Grade level;

Â Â Â Â Â  (c) Curriculum area;

Â Â Â Â Â  (d) Class size; and

Â Â Â Â Â  (e) Extracurricular activities.

Â Â Â Â Â  (4) The Department of Education shall place data gathered from the uniform budget and accounting system in a database that includes information that is accessible by the public through the Internet, a personal computer or other similar technology. [1997 c.616 Â§1]

Â Â Â Â Â  327.515 [Repealed by 1965 c.100 Â§456]

(Food Programs)

Â Â Â Â Â  327.520 Acceptance and distribution of donated commodities to schools. The Department of Education may accept and distribute donated commodities available for either public or private nonprofit educational institutions, subject to state or federal law or regulation relating to such acceptance and distribution. The department shall make a charge sufficient to cover but not exceed all costs of distribution to the individual schools. The charge may include administrative expenses, freight, warehousing, storing, processing and transshipment to the end that all participating schools shall receive such donated commodities at the same unit cost irrespective of location of the school with respect to the original point of delivery within the state. [Amended by 1989 c.491 Â§10]

Â Â Â Â Â  327.523 [1975 c.87 Â§1; repealed 1981 c.784 Â§38]

Â Â Â Â Â  327.525 School Lunch Revolving Account. The School Lunch Revolving Account, separate and distinct from the General Fund, is continuously appropriated for the purposes of ORS 327.520. All money received under the provisions of ORS 327.520 shall be paid by the Department of Education to the State Treasurer for credit to the School Lunch Revolving Account. Interest earned by the account shall be credited to the account. [Amended by 1965 c.100 Â§40; 1975 c.87 Â§2; 1981 c.784 Â§21; 1989 c.491 Â§11; 1989 c.966 Â§26]

Â Â Â Â Â  327.527 Summer lunch reimbursement; rules. (1) The Department of Education shall reimburse a school district, government agency or community group five cents for every lunch the district, agency or group serves during the summer as a part of:

Â Â Â Â Â  (a) The United States Department of AgricultureÂs Summer Food Service Program; or

Â Â Â Â Â  (b) A summer meals program through an existing national school lunch program.

Â Â Â Â Â  (2) The State Board of Education may adopt any rules necessary for the administration of this section. [2005 c.701 Â§1]

Â Â Â Â Â  327.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.535 School breakfast program; waiver; district election based on federal funding. (1) Subject to subsections (2) and (3) of this section, any school district that provides lunch at any school site shall make breakfasts accessible if 25 percent or more of the students at the site are eligible for free or reduced price lunches under the United States Department of AgricultureÂs current Income Eligibility Guidelines or the school site qualifies for assistance under Chapter I of Title I of the federal Elementary and Secondary Education Act of 1965.

Â Â Â Â Â  (2) The school district may apply to the State Board of Education for a waiver for all or for particular grade levels if it is financially unable to implement a breakfast program. The state board may grant a waiver to the school district for a period not to exceed two years, after which the school district must reestablish its claim of financial hardship if the waiver is to be extended.

Â Â Â Â Â  (3) If the per meal federal reimbursement for the free and reduced price breakfast program falls below the 1991 reimbursement levels, a school district may elect to discontinue the program until federal funding is restored to those levels. No waiver is required for such election. [1991 c.500 Â§1]

Â Â Â Â Â  327.555 [1953 c.273 Â§2; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.560 [1953 c.273 Â§3; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.565 [1953 c.273 Â§4; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.570 [1953 c.273 Â§5; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.575 [1953 c.273 Â§6; repealed by 1959 c.654 Â§3]

Â Â Â Â Â  327.605 [Amended by 1959 c.654 Â§1; 1961 c.624 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.610 [Repealed by 1965 c.100 Â§456]

(Federal Aid to Education)

Â Â Â Â Â  327.615 State Treasurer as trustee of funds. The State Treasurer shall serve as trustee of any federal aid to education funds apportioned to the State of
Oregon
.

Â Â Â Â Â  327.620 Review of accounts affecting federal funds. The Oregon Department of Administrative Services shall cause a review to be made of the accounts and financial affairs of the State Board of Education, the Superintendent of Public Instruction and the Department of Education affecting any funds acquired from the federal government to aid education, in the same manner and under the same conditions as provided by law for the review of state departments and institutions. [Amended by 1975 c.614 Â§10; 1989 c.491 Â§12]

Â Â Â Â Â  327.625 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.630 [Amended by 1961 c.624 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.635 Labor standards required on federally financed school construction. The Superintendent of Public Instruction shall provide, in the construction of school facilities financed in part through federal grants, for the enforcement of labor standards not less beneficial to employees on such projects than those required under sections 1 and 2 of the Act of Congress of August 30, 1935, as amended.

Â Â Â Â Â  327.640 [Repealed by 1965 c.100 Â§456]

(Financing of State and Federal Requirements)

Â Â Â Â Â  327.645 Financing of programs mandated by state and federal programs. The Legislative Assembly recognizes that:

Â Â Â Â Â  (1) Various programs adopted by the Legislative Assembly and by various state and federal agencies have fiscal and revenue impact on school districts.

Â Â Â Â Â  (2) To the greatest extent possible, state government should pay an appropriate share of expenses incurred by the districts as the result of mandates from the Legislative Assembly and state agencies. [1989 c.970 Â§1]

Â Â Â Â Â  327.655 [Amended by 1961 c.624 Â§7; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  327.660 [1963 c.570 Â§2; 1965 c.100 Â§41; 1983 c.740 Â§100; repealed by 1985 c.388 Â§3]

EDUCATION LOTTERY BOND PROGRAM

Â Â Â Â Â  327.700 Definitions for ORS 327.700 to 327.711. As used in ORS 327.700 to 327.711, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂState education lottery bondsÂ means the bonds authorized to be issued under ORS 327.711 for the purpose of financing state education projects.

Â Â Â Â Â  (2) ÂState education projectsÂ means projects for instructional training and the acquisition, construction, improvement, remodeling, maintenance or repair of public school facilities in the State of Oregon, including but not limited to land, site preparation costs, permanent or portable buildings and equipment, telecommunications equipment, computers, software and related technology, textbooks, library books, furniture and furnishings, vehicles, costs of planning for bond issues and capital improvements, the payment of debt service on obligations, other than general obligation bonds, issued for such projects and holding in reserve for any of the purposes described in this subsection. [1997 c.612 Â§3; 1999 c.44 Â§10; 1999 c.1066 Â§13]

Â Â Â Â Â  327.705 Purpose of ORS 327.700 to 327.711. The Legislative Assembly declares that the purpose of ORS 327.700 to 327.711 is to authorize lottery bonds for state education projects. The lottery bonds authorized by ORS 327.700 to 327.711 shall be issued pursuant to ORS 286A.560 to 286A.585. The obligation of the State of Oregon with respect to the lottery bonds and with respect to any grant agreement or other commitment authorized by ORS 327.700 to 327.711, 327.731, 348.696 and 777.277 shall at all times be restricted to the availability of unobligated net lottery proceeds, proceeds of lottery bonds and any other amounts specifically committed by ORS 286A.560 to 286A.585. Neither the faith and credit of the State of
Oregon
nor any of its taxing power shall be pledged or committed to the payment of lottery bonds or any other commitment of the State of
Oregon
authorized by ORS 327.700 to 327.711. [1997 c.612 Â§1; 1999 c.44 Â§11; 2007 c.783 Â§127]

Â Â Â Â Â  327.708 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The financing of the costs of state education projects accomplishes the purpose of financing public education in
Oregon
, as well as having the additional effect of creating jobs and furthering economic development in
Oregon
by:

Â Â Â Â Â  (a) Maintaining and increasing the utility, effectiveness and capacity of public education facilities and public education technology and ensuring their availability to
Oregon
students; and

Â Â Â Â Â  (b) Creating employment opportunities in this state through the funding of capital improvement and maintenance projects on which workers will be employed.

Â Â Â Â Â  (2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state education projects and to pay state education lottery bonds is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [1997 c.612 Â§2; 1999 c.44 Â§12]

Â Â Â Â Â  327.711 Payment of debt service; issuance of bonds; School Capital Construction, Maintenance and Technology Fund. (1) The Legislative Assembly may pay state education lottery bond debt service after the 1997-1999 biennium from earnings on the Education Stability Fund. However, no lien or pledge of those earnings shall be made to secure the lottery bonds, and the State of
Oregon
shall have no legal obligation to pay the lottery bonds from the earnings on the Education Stability Fund. Any earnings from the Education Stability Fund that are provided by the Legislative Assembly and credited to the Lottery Bond Fund shall be credited against, and shall reduce, the unobligated net lottery proceeds that are required by ORS 286A.576 (2)(a) and (b) subsequently to be credited to the Lottery Bond Fund in that fiscal year.

Â Â Â Â Â  (2) State education lottery bonds shall be issued only at the request of the Superintendent of Public Instruction. State education lottery bonds may be issued in an amount sufficient to provide no more than $150 million of net proceeds to pay costs of state education projects, plus the amounts required for bond-related costs.

Â Â Â Â Â  (3) The School Capital Construction, Maintenance and Technology Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state education lottery bonds that are available to pay costs of state education projects shall be credited to the School Capital Construction, Maintenance and Technology Fund. Investment earnings received on amounts in the School Capital Construction, Maintenance and Technology Fund shall be credited to the School Capital Construction, Maintenance and Technology Fund. All moneys from time to time credited to the School Capital Construction, Maintenance and Technology Fund, including any investment earnings, are appropriated continuously to the Department of Education only for distribution to school districts pursuant to ORS 327.731 and for payment of the bond-related costs that are allocable to state education lottery bonds. Amounts in the School Capital Construction, Maintenance and Technology Fund shall be disbursed upon the written request of the Superintendent of Public Instruction to school districts for state education projects pursuant to ORS 327.731, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state education lottery bonds. [1997 c.612 Â§4; 1999 c.44 Â§13; 2002 s.s.3 c.6 Â§15]

Â Â Â Â Â  327.715 [1997 c.612 Â§5; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.718 [1997 c.612 Â§6; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.721 [1997 c.612 Â§7; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.724 [1997 c.612 Â§Â§8,8a; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.727 [1997 c.612 Â§8c; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.731 Education project grants; use; amount. (1) Subject to rules of the State Board of Education, the Superintendent of Public Instruction shall distribute a share of moneys in the School Capital Construction, Maintenance and Technology Fund to school districts as education project grants. The education project grants shall be distributed in one payment each distribution year. The education project grants shall be used for any state education project, as defined in ORS 327.700.

Â Â Â Â Â  (2) Each school districtÂs education project grant = the districtÂs extended ADMw for the distribution year Â´ (the total amount available for the grants in each distribution year Â¸ the total statewide extended ADMw in the distribution year).

Â Â Â Â Â  (3) Each school district shall deposit the amounts it receives as an education project grant in a separate account, and shall apply amounts in that account to pay for costs of state education projects or shall hold amounts in that account in reserve and apply them to pay costs of future state education projects.

Â Â Â Â Â  (4) School districts receiving education project grants from the School Capital Construction, Maintenance and Technology Fund shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services that is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.612 Â§14; 1999 c.1066 Â§14]

Â Â Â Â Â  327.736 [1997 c.874 Â§1; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  327.990 [Amended by 1957 c.626 Â§5; repealed by 1965 c.100 Â§456]

_______________



Chapter 328

Chapter 328 Â Local Financing of Education

2007 EDITION

LOCAL FINANCING OF EDUCATION

EDUCATION AND CULTURE

GENERAL PROVISIONS

328.001Â Â Â Â  Definitions

COUNTY SCHOOL FUND

328.005Â Â Â Â  County school fund; uses

328.015Â Â Â Â  Apportionment to districts

328.030Â Â Â Â  Partial apportionments

328.045Â Â Â Â  Apportionment of excess amounts; application as tax offset

DOUGLAS
COUNTY SCHOOL FUND

328.105Â Â Â Â  Sources; use of interest

328.110Â Â Â Â  Custodian of fund

328.115Â Â Â Â  Loan of fund and rental of lands; disbursement of interest and rents

328.120Â Â Â Â  Board of Douglas County School Fund commissioners

328.125Â Â Â Â  Law concerning Common School Fund to apply

328.130Â Â Â Â  Loans to be made in name of treasurer; collection of sums due

328.135Â Â Â Â  Fees for services of county officers; expense of making loan

328.140Â Â Â Â
Sale
, rental or lease of property; disposition of proceeds

COMMON SCHOOL FUND FOR DISTRICT NO. 1,
KLAMATH
COUNTY

328.155Â Â Â Â  Sources; use of interest

328.160Â Â Â Â  Custodian of fund; bond

328.165Â Â Â Â  Investment and loan of fund and rental of lands; disbursement of interest and rents

328.170Â Â Â Â  Directors as fund commissioners

328.175Â Â Â Â  Laws governing loans of Common School Fund to apply

328.180Â Â Â Â  Loans to be made in name of clerk; collection of sums due

328.185Â Â Â Â  Fees for services of clerk; expense of making loan

328.190Â Â Â Â
Sale
and conveyance of property; disposition of proceeds

BONDS

328.205Â Â Â Â  Power to contract bonded indebtedness; use of proceeds to pay expenses of issue

328.210Â Â Â Â  Bond elections

328.213Â Â Â Â  Issuance of negotiable interest-bearing warrants

328.230Â Â Â Â  Issue of bonds upon favorable vote

328.240Â Â Â Â  Place of payment

328.245Â Â Â Â  Limitation on bonded debt of districts generally

328.250Â Â Â Â  Limitation on bonded indebtedness of enlarged or reorganized school districts

328.255Â Â Â Â  Registration of bonds and negotiable interest-bearing warrants; delivery; disposition of proceeds of sale of bonds; noncontestability

328.260Â Â Â Â  Tax levy to pay interest and principal of bonds; use of funds derived from tax

328.265Â Â Â Â  School district bond tax levied by county

328.270Â Â Â Â  Payment of principal and interest; collection commission

328.275Â Â Â Â  Redemption and payment of bonds

328.280Â Â Â Â  Funding or refunding district indebtedness

328.295Â Â Â Â  Issuance of bonds and interest-bearing warrants

328.300Â Â Â Â  Marketing bonds jointly or through association

328.304Â Â Â Â  County education bond district; creation; powers; purpose

328.316Â Â Â Â  Impact aid revenue bonds; issuance; requirements

328.318Â Â Â Â  Funds required for impact aid revenue bonds

NoteÂ Â Â Â Â Â Â Â Â  Funds diversion agreement--2003 c.715 Â§Â§38,39

OREGON
SCHOOL
BOND GUARANTY ACT

328.321Â Â Â Â  Definitions for ORS 328.321 to 328.356

328.326Â Â Â Â  State guaranty of school bonds allowed

328.331Â Â Â Â  Certificate evidencing qualification for state guaranty; rules; application; qualification standards

328.336Â Â Â Â  Determination of ineligibility

328.341Â Â Â Â  Transfer by school districts or State Treasurer of moneys to pay debt service on school bonds

328.346Â Â Â Â  Recovery from school districts of payments on school bonds by State Treasurer

328.351Â Â Â Â  Powers of State Treasurer when state funds are insufficient for payment of debt service

328.356Â Â Â Â  State Treasurer subject to provisions regarding issuance of general obligation bonds

328.361Â Â Â Â  Short title

DISBURSEMENTS; AUDITS

328.441Â Â Â Â  Custody and disbursement of school district funds

328.445Â Â Â Â  Disbursement of school funds by check or warrant

328.450Â Â Â Â  School warrant procedure

328.460Â Â Â Â  Cancellation of school warrants not presented for payment within seven years

328.465Â Â Â Â  Annual audit procedure

328.467Â Â Â Â  Audit determinations; deficiencies; correction; sanctions

328.470Â Â Â Â  Purchase of automotive equipment; fund transfers

TAXES AND INDEBTEDNESS

328.542Â Â Â Â  Preparation of district budget; certification of taxes

328.555Â Â Â Â  Property liable for district indebtedness; tax levy

328.565Â Â Â Â  Power to create indebtedness; zone academy bonds; tax credit bonds

328.570Â Â Â Â  Division of district into tax zones

328.573Â Â Â Â  Notice of public hearing on tax zones

328.576Â Â Â Â  Public hearing; resolution to establish tax zones

328.579Â Â Â Â  Determination of tax in zones; limitations

GENERAL PROVISIONS

Â Â Â Â Â  328.001 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministrative office for the countyÂ means the administrative office of the education service district, or of any common school district that includes an entire county.

Â Â Â Â Â  (2) ÂImpact aid revenuesÂ means the revenues received by a school district from the federal government pursuant to 20 U.S.C. 7701 to 7714.

Â Â Â Â Â  (3) ÂSchool districtÂ includes common and union high school districts. [1965 c.100 Â§42; 1971 c.513 Â§60; 1991 c.167 Â§3; 2003 c.226 Â§5; 2003 c.343 Â§1]

COUNTY SCHOOL FUND

Â Â Â Â Â  328.005 County school fund; uses. (1) The governing body of each county shall create a county school fund.

Â Â Â Â Â  (2) When a county governing body transfers federal forest reserve receipts under ORS 294.060 (4) subject to a condition that such moneys be used only for a purpose described in ORS 328.205 (1)(a) or (c), a school district receiving a share of such moneys may not use the moneys for any other purpose. [Amended by 1965 c.100 Â§43; 1965 c.491 Â§1; 1967 c.107 Â§1; 1971 c.294 Â§4; 1989 c.579 Â§2; 1997 c.821 Â§19; 2003 c.226 Â§6]

Â Â Â Â Â  328.010 [Amended by 1963 c.544 Â§17; 1965 c.100 Â§44; repealed by 1975 c.64 Â§1]

Â Â Â Â Â  328.015 Apportionment to districts. On the first Monday in December the executive officer of the administrative office for the county shall apportion the county school fund among the several districts in the county, in proportion to the resident average daily membership for the preceding fiscal year in each district as reported by the district to the administrative office of the county. In the case of a joint school district, the resident average daily membership reported to the administrative office of the counties comprising the district shall be prorated between the counties as the resident enrollment of the district is prorated between the counties. Any balance accruing to the fund after the December apportionment shall be apportioned in the same manner at such other times during the year as the executive officer of the administrative office may consider advisable. [Amended by 1965 c.100 Â§45; 1971 c.294 Â§5; 1975 c.770 Â§5]

Â Â Â Â Â  328.020 [Amended by 1963 c.544 Â§18; 1965 c.100 Â§46; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  328.025 [Amended by 1965 c.100 Â§47; 1971 c.294 Â§6; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  328.030 Partial apportionments. The executive officer of the administrative office for the county, upon the written request of any district school board, may make a partial apportionment to any district of any money due it at the time of making a regular apportionment under ORS 328.015, and apportion the remainder at the next regular apportionment. The county treasurer shall pay any partial apportionment made under this section. [Amended by 1963 c.544 Â§19; 1965 c.100 Â§48]

Â Â Â Â Â  328.035 [1971 c.449 Â§4; 1985 c.555 Â§15; repealed by 2001 c.36 Â§3]

Â Â Â Â Â  328.045 Apportionment of excess amounts; application as tax offset. Any moneys in the county school fund in excess of the amount required by law may, by order of the county governing body, be apportioned under ORS 328.015 separately from remaining county school fund moneys. Amounts separately apportioned under this section to a school district shall not be considered a budget resource under the Local Budget Law but shall be used as an offset to the school districtÂs tax levy. [1979 c.551 Â§2]

DOUGLAS
COUNTY SCHOOL FUND

Â Â Â Â Â  328.105 Sources; use of interest. The proceeds of all gifts, devises and bequests made to
Douglas
County
for common school purposes shall be set apart as a separate and irreducible school fund, to be called the Douglas County School Fund, the interest of which shall be applied to the support and maintenance of all common schools in said county.

Â Â Â Â Â  328.110 Custodian of fund. The county treasurer shall be the custodian of the Douglas County School Fund. The bond as treasurer shall include the honest and faithful performance of the duties of the county treasurer as such custodian.

Â Â Â Â Â  328.115 Loan of fund and rental of lands; disbursement of interest and rents. (1) The county treasurer shall loan the Douglas County School Fund in the manner provided by law at the best rate obtainable per annum and shall rent all lands owned by the county belonging to the fund.

Â Â Â Â Â  (2) The county treasurer shall place the interest and rentals with other moneys the county receives for support of the common schools. The education service district board shall apportion and the county treasurer shall distribute the interest and rentals with, and in the same manner as, such other moneys. [Amended by 1963 c.544 Â§20]

Â Â Â Â Â  328.120 Board of
Douglas
County
School
Fund commissioners. The chairperson of the board of county commissioners, clerk and treasurer of
Douglas
County
are appointed as a board of Douglas County School Fund commissioners. They shall approve all applications for loans as to title and value of security offered. The treasurer shall make no loan or lease any land until such board has given its approval. [Amended by 1963 c.386 Â§5]

Â Â Â Â Â  328.125 Law concerning Common School Fund to apply. The laws governing the loaning of the Common School Fund of this state, so far as applicable and not in conflict with ORS 328.105 to 328.140 shall govern the loaning of the Douglas County School Fund.

Â Â Â Â Â  328.130 Loans to be made in name of treasurer; collection of sums due. All loans shall be made in the name of the treasurer of
Douglas
County
but for the benefit of the fund. The treasurer shall collect all sums due the fund in the manner provided by law.

Â Â Â Â Â  328.135 Fees for services of county officers; expense of making loan. No officer of
Douglas
County
shall charge or receive fees for any service performed in regard to the fund. All expenses of making a loan shall be paid for by the applicant.

Â Â Â Â Â  328.140
Sale
, rental or lease of property; disposition of proceeds. The board of Douglas County School Fund commissioners may sell and convey by deed, executed by all of said commissioners, any and all real property devised to Douglas County for common school purposes, whenever in the judgment of such board the interest of the school fund will be subserved by such sale, or may rent or lease the same when it deems best. The board may invest the proceeds of such sale as provided in ORS 328.115 to 328.135.

COMMON SCHOOL FUND FOR DISTRICT NO. 1,
KLAMATH
COUNTY

Â Â Â Â Â  328.155 Sources; use of interest. The proceeds of all gifts, devises and bequests made to School District No. 1,
Klamath
County
, for common school purposes, for the use and benefit of said district shall be set apart as a separate and irreducible school fund, to be called the Common School Fund for District No. 1,
Klamath
County
. The interest from the fund shall be applied to the support and maintenance of the common schools of said school district.

Â Â Â Â Â  328.160 Custodian of fund; bond. The clerk of Klamath County School District No. 1 shall be custodian of the Common School Fund for District No. 1,
Klamath
County
. The bond of the clerk shall require the honest and faithful performance of the duties of the clerk as such custodian. [Amended 1989 c.171 Â§43]

Â Â Â Â Â  328.165 Investment and loan of fund and rental of lands; disbursement of interest and rents. (1) The board of common school fund commissioners for Klamath County School District No. 1 may invest all or part of the fund in bonds of the
United States of America
. With regard to any funds not so invested, the district clerk shall loan the fund in the manner provided by law at no less than four percent per annum and rent all lands owned by the district belonging to the fund.

Â Â Â Â Â  (2) The interest accruing from such investments and loans and the rent of said lands, shall be placed by the clerk with other school district moneys and be distributed by the clerk with such other moneys in the manner provided by law and the order of the directors or trustees of the district.

Â Â Â Â Â  328.170 Directors as fund commissioners. The directors of School District No. 1 of
Klamath
County
are appointed as a board of common school fund commissioners for the district to approve all applications for loans as to title and value of the security offered. The security shall be real property in
Klamath
County
of at least double the value of the loan. The clerk of the district shall make no loan or release any security without prior board approval.

Â Â Â Â Â  328.175 Laws governing loans of Common School Fund to apply. The laws governing loaning of the Common School Fund of this state, so far as applicable and not in conflict with ORS 328.155 to 328.190 shall govern the loaning of the Common School Fund for District No. 1,
Klamath
County
.

Â Â Â Â Â  328.180 Loans to be made in name of clerk; collection of sums due. All loans shall be made in the name of the clerk of School District No. 1 of
Klamath
County
, but for the benefit of the fund. The clerk shall collect all sums due the fund in the manner provided by law. The principal shall be reloaned.

Â Â Â Â Â  328.185 Fees for services of clerk; expense of making loan. The clerk of the district shall not charge or receive fees for any services performed in regard to the fund. All expenses of making a loan shall be paid for by the applicant.

Â Â Â Â Â  328.190
Sale
and conveyance of property; disposition of proceeds. The board of directors of School District No. 1, Klamath County, may sell and convey by deed, executed by all the members of said board of directors, any and all real property devised to the district for common school purposes, or any and all real property acquired by the district in connection with the administration of said fund, whenever in the boardÂs judgment the interests of the school fund will be subserved by such sale. The board shall pay over the proceeds of such sale to the clerk of the district to be invested the same as other moneys belonging to the fund.

BONDS

Â Â Â Â Â  328.205 Power to contract bonded indebtedness; use of proceeds to pay expenses of issue. (1) Common and union high school districts may contract a bonded indebtedness for any one or more of the following purposes for the district:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

Â Â Â Â Â  (b) To fund or refund the removal or containment of asbestos substances in school buildings and for repairs made necessary by such removal or containment;

Â Â Â Â Â  (c) To acquire or to improve all property, real and personal, to be used for district purposes, including school buses;

Â Â Â Â Â  (d) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (e) To provide for the payment of the debt.

Â Â Â Â Â  (2) However, when a common or union high school district is found under ORS 327.103 not to be a standard school or when a school district is operating a conditionally standard school under ORS 327.103 (3), the school district may contract a bonded indebtedness only for the purposes enumerated in subsection (1) of this section that are approved by the Superintendent of Public Instruction pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3) The school district may use the proceeds received from the sale of school district bonds to pay for any costs incurred by the school district in authorizing, issuing, carrying or repaying the bonds, including, but not limited to, attorney, consultant, paying agent, trustee or other professional fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale. [Amended by 1957 c.658 Â§1; 1959 c.447 Â§1; 1965 c.100 Â§49; 1971 c.513 Â§61; 1989 c.138 Â§1; 1989 c.491 Â§13; 2001 c.169 Â§4; 2003 c.195 Â§24]

Â Â Â Â Â  328.210 Bond elections. (1) The board of directors of a common or union high school district shall call an election on a date specified in ORS 255.345 for the purpose of submitting to the electors of the district a question of contracting bonded indebtedness under ORS 328.205 when:

Â Â Â Â Â  (a) A majority of the board of directors decides to call such an election; or

Â Â Â Â Â  (b) A petition requesting such an election is filed with the board of directors as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness. [Amended by 1957 c.658 Â§2; 1965 c.100 Â§50; 1971 c.513 Â§62; 1973 c.57 Â§1; 1973 c.796 Â§25; 1979 c.424 Â§1; 1983 c.83 Â§46; 1983 c.350 Â§138]

Â Â Â Â Â  328.213 Issuance of negotiable interest-bearing warrants. (1) When authorized by a majority of the electors of the district, the board of a common or union high school district may contract a district debt for an amount which together with outstanding bonded indebtedness shall not exceed the bonding limit of the district as provided by ORS 328.245, for the purposes specified in ORS 328.205 and issue negotiable interest-bearing warrants of the district, evidencing such debt, and fix the time of payment of the warrants. Such warrants shall be considered a type of bond.

Â Â Â Â Â  (2) The school district, not more often than once a year, may levy a tax on the taxable property of the district to pay the warrant interest or principal when due. The taxes shall be collected in the same manner as other school taxes. These warrants shall be sold, and the principal and interest provided for and paid when due in the manner provided by law for bonds issued under this chapter. [Formerly 328.285; 1971 c.513 Â§63; 1983 c.83 Â§47; 1991 c.67 Â§81]

Â Â Â Â Â  328.215 [Amended by 1957 c.310 Â§3; 1965 c.100 Â§52; 1973 c.796 Â§26; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  328.220 [Repealed by 1963 c.132 Â§1]

Â Â Â Â Â  328.225 [Repealed by 1961 c.361 Â§4]

Â Â Â Â Â  328.230 Issue of bonds upon favorable vote. If the electors of the district approve the contracting of bonded indebtedness, the bonds shall be issued as prescribed in ORS chapter 287A. [Amended by 1965 c.100 Â§53; 1971 c.140 Â§1; 1983 c.350 Â§139; 2007 c.783 Â§128]

Â Â Â Â Â  328.235 [Amended by 1971 c.140 Â§2;1977 c.311 Â§1; 1981 c.94 Â§27; 1995 c.333 Â§10; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  328.240 Place of payment. The principal and interest on district bonds are payable in lawful money of the United States of America at the office of the treasurer or fiscal officer of the county in which the major portion of the assessed valuation of the district is located at the time the bonds are issued. [Amended by 1965 c.100 Â§54; 1983 c.347 Â§22]

Â Â Â Â Â  328.245 Limitation on bonded debt of districts generally. The aggregate amount of such district bonded indebtedness, including indebtedness authorized under ORS 328.213, shall not exceed the following percentages of real market value of all taxable property within the district, computed in accordance with ORS 308.207:

Â Â Â Â Â  (1) For each grade from kindergarten to eighth for which the district operates schools, fifty-five one-hundredths of one percent (0.0055) of the real market value.

Â Â Â Â Â  (2) For each grade from the 9th to 12th for which the district operates schools, seventy-five one-hundredths of one percent (0.0075) of the real market value. [Amended by 1953 c.697 Â§2; 1955 c.325 Â§1; 1957 c.639 Â§1; 1959 c.641 Â§34; 1963 c.9 Â§16; 1965 c.100 Â§55; 1971 c.513 Â§64; 1975 c.770 Â§5a; 1991 c.459 Â§384]

Â Â Â Â Â  328.250 Limitation on bonded indebtedness of enlarged or reorganized school districts. In any school district created by merger or reorganization, the amount of bonded indebtedness and negotiable interest-bearing warrant indebtedness which may be incurred under ORS 328.245 shall be reduced by the amount of premerger, prereorganization, bonded indebtedness and negotiable interest-bearing warrant indebtedness for which any school district included in an enlarged or reorganized school district remains liable. [Amended by 1965 c.100 Â§56]

Â Â Â Â Â  328.255 Registration of bonds and negotiable interest-bearing warrants; delivery; disposition of proceeds of sale of bonds; noncontestability. (1) The county treasurer or county fiscal officer shall register each school district bond, including refunding bonds, and negotiable interest-bearing warrants in a book kept for that purpose, noting the school district, amount, date, time and place of payment, rate of interest and such other facts as may be deemed proper. The county treasurer or fiscal officer shall cause the bonds or warrants to be delivered promptly to the purchasers thereof upon payment therefor, and if the place of delivery is outside the city in which the county treasurer or county fiscal officerÂs office is situated the cost of delivery of the bonds or warrants shall be paid by the issuing school district.

Â Â Â Â Â  (2) The county treasurer or county fiscal officer or a custodial officer as defined in ORS 294.004 may hold the proceeds of the sale of the bonds or warrants for all school districts subject to the order of the district school board to be used solely for the purpose for which the bonds or warrants were issued. If the treasurer or fiscal officer holds the proceeds initially, then the treasurer or fiscal officer, as soon as practicable, shall deliver the proceeds of the sale of the bonds and warrants to the person designated as custodian of the school district funds under ORS 328.441.

Â Â Â Â Â  (3) When the bonds or warrants have been so executed, registered and delivered, their legality shall not be open to contest by the school district, or by any person for or on its behalf, for any reason whatever. [Amended by 1953 c.236 Â§2; 1955 c.312 Â§1; 1965 c.100 Â§57; 1981 c.441 Â§1; 2003 c.226 Â§7]

Â Â Â Â Â  328.260 Tax levy to pay interest and principal of bonds; use of funds derived from tax. (1) The district school board shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property in the school district, sufficient to pay the maturing interest and principal of all serial school district bonds promptly when and as such payments become due. The amount of the tax may be increased by an amount sufficient to retire any bonds that may be callable. The board shall in each year include the taxes in the school district budget for such year. The taxes shall in each year be certified, extended upon the tax rolls and collected by the same officers in the same manner and at the same time as the taxes for general county purposes.

Â Â Â Â Â  (2) The funds derived from the tax levies may be retained by the county treasurer or county fiscal officer without being paid to the school district or may be held in trust by an insured institution or trust company, as defined in ORS 706.008, designated by the district to hold the funds. The funds shall be kept in a separate fund to be known as and designated ÂSchool District No. ___ Bond Interest and Sinking Fund,Â which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of the fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the county treasurer, county fiscal officer or insured institution or trust company designated by the district shall be liable upon the official bond of the treasurer, other officer or institution, respectively.

Â Â Â Â Â  (3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all serial school district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the district school board may direct. [Amended by 1955 c.467 Â§1; 1965 c.100 Â§57a; 1981 c.441 Â§2; 1985 c.762 Â§184; 1997 c.631 Â§461]

Â Â Â Â Â  328.265 School district bond tax levied by county. (1) The district school board of each school district having an outstanding bond issue shall file annually with the county treasurer or county fiscal officer a copy of the school district budget and tax levy.

Â Â Â Â Â  (2)(a) If the tax required by ORS 328.260 is not levied by the district school board, the county treasurer shall certify the amount necessary to the governing body of the county which shall then levy a tax on all taxable property in the appropriate school district sufficient to raise the required amount.

Â Â Â Â Â  (b) If the school district has established tax zones pursuant to ORS 328.570 to 328.579, a levy imposed under this subsection shall be apportioned among the tax zones of the school district consistently, with the percentages set forth in the resolution adopted under ORS 328.576.

Â Â Â Â Â  (3) The county assessor shall extend the tax so levied upon the county tax rolls for such school district. The tax collector shall collect the tax and pay the sums collected into the county treasury to the credit of the fund established by ORS 328.260. [Amended by 1965 c.100 Â§58; 1973 c.305 Â§14; 2001 c.246 Â§6]

Â Â Â Â Â  328.270 Payment of principal and interest; collection commission. (1) The county treasurer or county fiscal officer must cause to be paid out of any money in the hands of the county treasurer or county fiscal officer belonging to the school district, the interest on or principal of, as the case may be, any bond issued by the district promptly when and as the same becomes due at the place of payment designated in such coupons or bonds. All coupons or bonds so paid must be immediately reported to the district school board.

Â Â Â Â Â  (2) No county treasurer, county fiscal officer or district school board shall pay to the purchaser of any bond issued by a school district, or to any agency representing such purchaser, any commission whatsoever for the collection of the interest on or principal of any such bond. The county treasurer or county fiscal officer shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due. [Amended by 1965 c.100 Â§58a]

Â Â Â Â Â  328.275 Redemption and payment of bonds. (1) Whenever the sinking fund mentioned in ORS 328.260 is sufficient to permit the redemption of any bond then subject to redemption at the option of the school district, the county treasurer or fiscal officer of the county having custody of such fund, when authorized by the district school board, shall call such bond for redemption in accordance with the terms of the bond. If any holder of such bond fails to present it at the time mentioned in the published notice of redemption, the interest thereon shall cease, and the treasurer shall thereafter pay only the amount of such bond and the interest accrued thereon up to the date of redemption.

Â Â Â Â Â  (2) When any bonds are so redeemed, the county treasurer or county fiscal officer shall cause the same to be canceled and write across or stamp upon the face thereof ÂRedeemedÂ and the date of redemption, and shall deliver them to the district school board of such school district and take its receipt therefor.

Â Â Â Â Â  (3) Each county treasurer or county fiscal officer and the sureties on the official bond of the county treasurer or fiscal officer as such, shall be liable to any school district in the county for any funds placed in the hands of such treasurer or county fiscal officer in connection with the school districtÂs bond issues. [Amended by 1965 c.100 Â§59; 1973 c.57 Â§2; 1983 c.347 Â§23]

Â Â Â Â Â  328.280 Funding or refunding district indebtedness. (1) Whenever any school district has any outstanding negotiable interest-bearing warrant indebtedness or bonded indebtedness incurred in building or furnishing any schoolhouse, or for the purchase of any schoolhouse site, or in refunding bonded indebtedness, or in funding warrant indebtedness, which is due or subject at the option of the school district to be paid or redeemed, the school district, by and through its district school board, may:

Â Â Â Â Â  (a) Issue and exchange, for any such indebtedness, its bonds bearing interest at a rate determined by the district school board; or

Â Â Â Â Â  (b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

Â Â Â Â Â  (2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by the provisions of ORS chapter 287A.

Â Â Â Â Â  (3) The debt limitations imposed by law shall not affect the right of any school district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the school district or by any person for any reason. [Amended by 1965 c.100 Â§60; 1965 c.315 Â§1; 1981 c.94 Â§28; 1983 c.347 Â§24; 2007 c.783 Â§129]

Â Â Â Â Â  328.285 [Amended by 1961 c.260 Â§1; 1965 c.100 Â§51; renumbered 328.213]

Â Â Â Â Â  328.290 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  328.295 Issuance of bonds and interest-bearing warrants. All school bonds, including funding and refunding bonds, notes and negotiable interest-bearing warrants which have been specifically authorized by vote of the electors, shall be issued as prescribed in ORS chapter 287A. [Amended by 1965 c.100 Â§61; 1975 c.642 Â§21; 2007 c.783 Â§130]

Â Â Â Â Â  328.300 Marketing bonds jointly or through association. (1) Two or more school districts may join together to market the bond issues of the districts, subject to such terms and conditions as the districts may agree.

Â Â Â Â Â  (2) School districts may market bonds through an association of which school boards are members, subject to such terms and conditions as the school districts and the association may agree. [1993 c.554 Â§1]

Â Â Â Â Â  328.304 County education bond district; creation; powers; purpose. (1) A board of directors of an education service district may proceed under subsection (2) of this section to create a county education bond district if two-thirds of the component school districts that are part of the education service district and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the districts by resolution have approved of the creation of the county education bond district.

Â Â Â Â Â  (2)(a) The board of directors of an education service district may, by resolution, classify and designate an area within the district as a county education bond district. The boundaries of the county education bond district shall be coterminous with the boundaries of the school districts that have administrative offices that lie within the boundaries of one county within the education service district.

Â Â Â Â Â  (b) Once so classified and designated, the county education bond district is a body corporate of this state and may:

Â Â Â Â Â  (A) Acquire by purchase, gift, devise, condemnation proceedings or any other means such real and personal property and rights of way, within the bond district, as in the judgment of the board are necessary or proper in the exercise of the powers of the education service district.

Â Â Â Â Â  (B) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (C) Engage in capital construction and capital improvement activities.

Â Â Â Â Â  (D) Make and accept contracts, deeds, releases and documents that, in the judgment of the board, are necessary or proper in the exercise of the powers of the bond district.

Â Â Â Â Â  (E) Perform any act necessary or proper to the complete exercise and effect of any of the powers of the county education bond district under ORS 328.205 to 328.304.

Â Â Â Â Â  (F) Contract a bonded indebtedness and levy direct ad valorem taxes on all taxable property within the county education bond district in the manner that component school districts and education service districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts.

Â Â Â Â Â  (c) The board of directors of the education service district shall be the governing body of the county education bond district. The chairperson of the board of directors of the education service district shall be the chairperson of the county education bond district board. The county education bond district board is authorized to transact all business coming within the jurisdiction of the county education bond district and to sue and be sued.

Â Â Â Â Â  (d) The county education bond district shall exist for one year from the date of the resolution creating the district or until any bonded indebtedness contracted by the county education bond district for which the district was created has been paid. The existence of a county education bond district may not extend beyond the time period necessary for payment of the bonded indebtedness for which the district was originally created. The board of directors of an education service district may designate an area as a county education bond district that was previously designated as such by proceeding under subsections (1) and (2) of this section.

Â Â Â Â Â  (3) When authorized by a majority of the electors of the county education bond district and subject to ORS 328.245, a county education bond district may contract a bonded indebtedness for any of the following purposes:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a school building or school buildings or additions thereto;

Â Â Â Â Â  (b) To fund or refund the removal or containment of asbestos substances in school buildings and to make repairs necessary because of such removal or containment;

Â Â Â Â Â  (c) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including school buses;

Â Â Â Â Â  (d) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (e) To provide for the payment of the debt.

Â Â Â Â Â  (4) The county education bond district board shall call an election on a date specified in ORS 255.345 for the purpose of submitting to the electors of the county education bond district a question of contracting bonded indebtedness referred to in subsection (3) of this section. The requirements for preparing, circulating and filing a petition under this subsection shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall specify the proposed amount of bonded indebtedness. If the electors of the county education bond district approve the contracting of bonded indebtedness, the county education bond district board, without further vote of the electors, shall issue negotiable coupon bonds of the county education bond district, at the time or times that the county education bond district board directs.

Â Â Â Â Â  (5) As used in ORS 328.205 to 328.304, Âschool districtÂ or ÂdistrictÂ includes a county education bond district as described in this section. [1997 c.600 Â§2]

Â Â Â Â Â  328.305 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.310 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.315 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.316 Impact aid revenue bonds; issuance; requirements. (1) Pursuant to an agreement between a school district board and the governing body of an Indian tribe whose reservation is located partly or wholly within the district, a school district board, by resolution, may issue negotiable impact aid revenue bonds pursuant to this section.

Â Â Â Â Â  (2)(a) As used in paragraph (b) of this subsection, the average amount of impact aid revenues that a school district receives equals the total amount of impact aid revenues received by the school district for the five years immediately preceding the year the bonds are issued, divided by five.

Â Â Â Â Â  (b) The aggregate principal sum of impact aid revenue bonds that may be issued by a school district board may not exceed five times the average amount of impact aid revenues that the school district receives annually from the federal government.

Â Â Â Â Â  (3) A school district may use bond proceeds from impact aid revenue bonds to:

Â Â Â Â Â  (a) Pay the cost of school capital construction projects on the Indian reservation where the students reside for which the school district received impact aid revenues;

Â Â Â Â Â  (b) Pay the cost of bond-related expenses incurred by the school district; and

Â Â Â Â Â  (c) Fund any reserves or sinking accounts established by the resolution that authorized the issuance of the bonds. [2003 c.343 Â§3]

Â Â Â Â Â  328.318 Funds required for impact aid revenue bonds. If a school district board issues impact aid revenue bonds under ORS 328.316, the board shall establish:

Â Â Â Â Â  (1) An impact aid revenue bond building fund consisting of the net proceeds received from the sale of the bonds. The fund shall be a continuing fund that is not subject to reversion to another fund. The board may use moneys in the fund only for the purposes specified in ORS 328.316 (3).

Â Â Â Â Â  (2) An impact aid revenue bond debt service fund consisting of moneys received by the school district as impact aid revenues. The board may use moneys in the fund only for the payment of debt service on impact aid revenue bonds. If any surplus remains after all interest and principal have been paid on all impact aid revenue bonds issued by the board then outstanding and unpaid, the board may transfer the surplus to another fund. [2003 c.343 Â§4]

Â Â Â Â Â  Note: Sections 37, 38 and 39, chapter 715, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 37. Section 38 of this 2003 Act is added to and made a part of ORS chapter 328. [2003 c.715 Â§37]

Â Â Â Â Â  Sec. 38. Funds diversion agreement. (1) A school district may enter into a funds diversion agreement with the Department of Education for the purpose of making lease payments to an Indian tribe for the debt service costs of capital improvements of public school facilities on the reservation of the Indian tribe. A funds diversion agreement entered into under this section must contain all of the following provisions:

Â Â Â Â Â  (a) Moneys payable to the school district by the department from the State School Fund will be paid directly to a debt service account in amounts equal to the debt service owed by the school district.

Â Â Â Â Â  (b) The department must pay the amounts required under the funds diversion agreement to the debt service account agreed to by the Indian tribe and the school district.

Â Â Â Â Â  (c) The department must pay the amounts required under the funds diversion agreement pursuant to the schedule specified in the agreement before paying any other amounts to the school district. The agreement may provide an exception for amounts payable under a prior funds diversion agreement with the school district.

Â Â Â Â Â  (d) The agreement may not be revoked by the school district.

Â Â Â Â Â  (e) The agreement will remain in effect until all payments under the lease have been made.

Â Â Â Â Â  (2) If the department is not able to pay moneys to a debt service account as required by a funds diversion agreement, the department shall give notice to the school district within 30 days after becoming aware that the moneys will not be paid according to the agreement.

Â Â Â Â Â  (3) Nothing in this section or in any funds diversion agreement entered into under this section obligates the state or the department to pay an amount to a school district that is more than amounts the district is otherwise entitled to receive under law. [2003 c.715 Â§38]

Â Â Â Â Â  Sec. 39. Section 38 of this 2003 Act is repealed on June 30, 2029. [2003 c.715 Â§39]

Â Â Â Â Â  328.320 [Repealed by 1957 c.53 Â§3]

OREGON
SCHOOL
BOND GUARANTY ACT

Â Â Â Â Â  328.321 Definitions for ORS 328.321 to 328.356. As used in ORS 328.321 to 328.356:

Â Â Â Â Â  (1) ÂCommon School FundÂ means the state school fund described in section 2, Article VIII, Oregon Constitution.

Â Â Â Â Â  (2) ÂGeneral obligation bondÂ has the meaning given that term in ORS 287A.001.

Â Â Â Â Â  (3) ÂPaying agentÂ means the corporate paying agent selected by the school district board for a school bond issue who is:

Â Â Â Â Â  (a) Duly qualified; and

Â Â Â Â Â  (b) Acceptable to the State Treasurer.

Â Â Â Â Â  (4) ÂSchool bondÂ means any general obligation bond issued by a school district.

Â Â Â Â Â  (5) ÂSchool districtÂ means a common or union high school district, an education service district or a community college district.

Â Â Â Â Â  (6) ÂState bondsÂ means those general obligation bonds issued by the State of
Oregon
to meet its obligations under the state guaranty as described in ORS 328.351.

Â Â Â Â Â  (7) ÂState guarantyÂ means the pledge of the full faith and credit and taxing power of the State of Oregon to guarantee payment of eligible school bonds as set forth in ORS 328.321 to 328.356. [1997 c.614 Â§2; 1999 c.251 Â§1; 2007 c.783 Â§131]

Â Â Â Â Â  Note: 328.321 to 328.361 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 328 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  328.325 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.326 State guaranty of school bonds allowed. (1)(a) The State Treasurer may, by issuing a certificate of qualification to a school district, pledge the full faith and credit and taxing power of the state to guarantee full and timely payment of the principal of, either at the stated maturity or by any advancement of maturity pursuant to a mandatory sinking fund payment, and interest on school bonds as such payments shall become due, except that in the event of any acceleration of the due date of such principal by reason of mandatory or optional redemption or acceleration resulting from default or otherwise, other than any advancement of maturity pursuant to a mandatory sinking fund payment, the payments guaranteed shall be made in such amounts and at such times as such payments of principal would have been due had there not been any such acceleration.

Â Â Â Â Â  (b) The state guaranty shall not extend to the payment of any redemption premium.

Â Â Â Â Â  (c) Reference to ORS 328.321 to 328.356 by its title on the face of any school bond for which the State Treasurer has issued a certificate of qualification that is effective as of the date of the issuance of the school bond conclusively establishes the state guaranty.

Â Â Â Â Â  (2) Any school bond that has been refunded and was originally issued with a state guaranty will no longer have the benefit of the state guaranty. For purposes of this subsection, a school bond has been refunded if proceeds are deposited irrevocably in escrow to defease the applicable school bond.

Â Â Â Â Â  (3) Only school bonds issued under a valid certificate after December 3, 1998, may be eligible for the state guaranty. [1997 c.614 Â§3; 1999 c.251 Â§2]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.330 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.331 Certificate evidencing qualification for state guaranty; rules; application; qualification standards. (1) Any school district may request that the State Treasurer issue a certificate evidencing qualification of its school bonds for the state guaranty.

Â Â Â Â Â  (2) The State Treasurer may, in accordance with ORS chapter 183, adopt and enforce rules that prescribe procedures for school district applications to qualify for the certificate of qualification and state guaranty and rules that prescribe the standards a school district must meet to qualify and to maintain qualification. The State Treasurer, by rule, may establish, but shall not be limited to:

Â Â Â Â Â  (a) A requirement that a school district pay a processing fee, sufficient to defray the State TreasurerÂs costs in processing and verifying applications, for each application and each application for annual renewal of a certificate of qualification.

Â Â Â Â Â  (b) Deadlines or application periods in which school districts must submit applications.

Â Â Â Â Â  (c) The character, quality and currency of the information on the financial affairs and condition of a school district that must be submitted for a school districtÂs application to be considered.

Â Â Â Â Â  (d) The form and character of any certifications or affidavits required of officials of the applying school districts concerning the accuracy and completeness of the information provided in conjunction with the districtÂs application.

Â Â Â Â Â  (e) Any other matters necessary to making reliable assessments of the fiscal and financial affairs and condition of applying school districts.

Â Â Â Â Â  (f) The manner of designating the particular school bonds to which the State TreasurerÂs certificate of qualification and the state guaranty applies.

Â Â Â Â Â  (g) Subject to Article XI-K of the Oregon Constitution, reasonable limitations on:

Â Â Â Â Â  (A) The total aggregate outstanding amount of all school bonds the state may guarantee; and

Â Â Â Â Â  (B) The outstanding amount of the school bonds of any single school district the state may guarantee.

Â Â Â Â Â  (h) The method of providing notice of denial of a certificate of qualification.

Â Â Â Â Â  (i) The method of providing notice of disqualification to school districts that fail to qualify or for which changes in financial affairs or condition or failure to provide the State Treasurer current or updated information warrant disqualification of the school district.

Â Â Â Â Â  (j) Requirements for promptly reporting to the State Treasurer any changes in condition or occurrences that may affect a school districtÂs eligibility to qualify or maintain its qualification to participate in the state guaranty program.

Â Â Â Â Â  (3)(a) After reviewing the request, if the State Treasurer determines that the school district is eligible, the State Treasurer shall promptly issue the certificate of qualification and provide it to the requesting school district.

Â Â Â Â Â  (b)(A) Unless the certificate of qualification is revoked by the State Treasurer, and subject to the fulfillment of any conditions or requirements imposed by the State Treasurer, the school district receiving the certificate and all other persons may rely on the certificate as evidencing eligibility for the state guaranty for one year from and after the date of the certificate.

Â Â Â Â Â  (B) No revocation of a certificate of qualification shall affect the state guaranty of any outstanding school bonds previously issued under a valid certificate.

Â Â Â Â Â  (4) Any qualified school district that chooses to forgo the benefits of the state guaranty for a particular issue of school bonds may do so by not referring to ORS 328.321 to 328.356 on the face of its school bonds.

Â Â Â Â Â  (5) No school district that has school bonds, the principal of or interest on which has been paid in whole or in part by the state under ORS 328.341, may be eligible to issue any additional school bonds with the state guaranty until:

Â Â Â Â Â  (a) All payment obligations of the school district to the state under ORS 328.346 are satisfied; and

Â Â Â Â Â  (b) The State Treasurer certifies in a writing, to be kept on file by the State Treasurer, that the school district is fiscally solvent. [1997 c.614 Â§4; 1999 c.251 Â§3]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.335 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.336 Determination of ineligibility. (1)(a) If the State Treasurer determines that the state should not guarantee the school bonds of a school district, the State Treasurer shall:

Â Â Â Â Â  (A) Prepare a determination of ineligibility; and

Â Â Â Â Â  (B) Keep the determination on file in the office of the State Treasurer.

Â Â Â Â Â  (b) The State Treasurer may remove a school district from the status of ineligibility and may issue a certificate of qualification for that school district when a subsequent application of the school district evidences that it is no longer imprudent for the state to guarantee the school bonds of that school district.

Â Â Â Â Â  (2) Nothing in this section affects the state guaranty of school bonds of a school district issued:

Â Â Â Â Â  (a) Before determination of ineligibility or before revocation of a certification of qualification;

Â Â Â Â Â  (b) After the eligibility of the school district is restored; or

Â Â Â Â Â  (c) Under a certificate of qualification issued under ORS 328.331. [1997 c.614 Â§5; 1999 c.251 Â§4]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.340 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.341 Transfer by school districts or State Treasurer of moneys to pay debt service on school bonds. (1)(a) Each school district with outstanding, unpaid school bonds issued with the state guaranty shall transfer moneys sufficient for the scheduled debt service payment to its paying agent at least 15 days before any principal or interest payment date for the school bonds.

Â Â Â Â Â  (b) The paying agent may, if instructed to do so by the school district, invest the moneys for the benefit of the school district until the payment date.

Â Â Â Â Â  (c) A school district that is unable to transfer the scheduled debt service payment to the paying agent 15 days before the payment date shall immediately notify the paying agent and the State Treasurer by:

Â Â Â Â Â  (A) Telephone;

Â Â Â Â Â  (B) A writing sent by facsimile transmission; and

Â Â Â Â Â  (C) A writing sent by first class mail.

Â Â Â Â Â  (2) If sufficient funds are not transferred to the paying agent as required by subsection (1) of this section, the paying agent shall notify the State Treasurer of that failure at least 10 days before the scheduled debt service payment date by:

Â Â Â Â Â  (a) Telephone;

Â Â Â Â Â  (b) A writing sent by facsimile transmission; and

Â Â Â Â Â  (c) A writing sent by first class mail.

Â Â Â Â Â  (3)(a) If sufficient moneys to pay the scheduled debt service payment have not been transferred to the paying agent, the State Treasurer shall, on or before the scheduled payment date, transfer sufficient moneys to the paying agent to make the scheduled debt service payment.

Â Â Â Â Â  (b) The payment by the State Treasurer:

Â Â Â Â Â  (A) Discharges the obligation of the issuing school district to its bondholders for the payment; and

Â Â Â Â Â  (B) Transfers the rights represented by the general obligation of the school district from the bondholders to the state.

Â Â Â Â Â  (c) The school district shall pay to the State Treasurer all amounts paid by the treasurer to the paying agent, as well as interest, penalties and any additional costs incurred by the treasurer, as provided in ORS 328.346. [1997 c.614 Â§6; 1999 c.251 Â§5]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.345 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.346 Recovery from school districts of payments on school bonds by State Treasurer. (1)(a) If one or more payments on school bonds are made by the State Treasurer as provided in ORS 328.341, the State Treasurer shall pursue recovery from the school district of all moneys necessary to reimburse the state for all amounts paid by the treasurer to the paying agent, as well as interest, penalties and any additional costs incurred by the treasurer as described in this section. In seeking recovery, the State Treasurer may:

Â Â Â Â Â  (A) Intercept any payments from the General Fund, the State School Fund, the income of the Common School Fund and any other source of operating moneys provided by or through the state to the school district that issued the school bonds that would otherwise be paid to the school district by the state; and

Â Â Â Â Â  (B) Apply any intercepted payments to reimburse the state for payments made pursuant to the state guaranty until all obligations of the school district to the state arising from those payments, including interest and penalties, and any additional costs incurred by the treasurer as described in this section are paid in full.

Â Â Â Â Â  (b) The state has no obligation to the school district or to any person or entity to replace any moneys intercepted under authority of this section.

Â Â Â Â Â  (c) The authority of the State Treasurer to intercept payments under this subsection has priority over all claims against money provided by the state to a school district, including a claim that is based on a funds diversion agreement under ORS 238.698. A funds diversion agreement under ORS 238.698 has priority over all other claims against money provided by the state to a school district.

Â Â Â Â Â  (2) The school district that issued school bonds for which the state has made all or part of a debt service payment shall:

Â Â Â Â Â  (a) Reimburse all moneys drawn or paid by the State Treasurer on its behalf;

Â Â Â Â Â  (b) Pay interest to the state on all moneys paid by the state from the date the moneys were drawn to the date they are repaid at a rate to be determined by the State Treasurer, in the State TreasurerÂs discretion, to be sufficient to cover the costs of funds to the state plus the costs of administration of the state guaranty obligation and of collection of reimbursement; and

Â Â Â Â Â  (c) Pay any applicable penalties as described in subsection (3) of this section.

Â Â Â Â Â  (3)(a) The State Treasurer shall establish the reimbursement interest rate after considering the circumstances of any prior draws by the school district on the state, market interest and penalty rates and the cost of funds, if any, that were required to be used or borrowed by the state to make payment on the school bonds. The State Treasurer shall have authority to establish, by negotiations with the school district or otherwise, any plan of reimbursement by the school district that will result in full and complete reimbursement to the state. Subject to the requirement for full and complete reimbursement, the State Treasurer may consider incorporating into the reimbursement plan the means and methods to allow the school district to continue its operations during the time the reimbursement plan is in effect.

Â Â Â Â Â  (b) The State Treasurer may, after considering the circumstances giving rise to the failure of the school district to make payment on its school bonds in a timely manner, impose on the school district a penalty of not more than five percent of the amount paid by the state pursuant to the state guaranty for each instance in which a payment by the state is made.

Â Â Â Â Â  (4)(a) If the State Treasurer determines that amounts obtained under this section will not reimburse the state in full within the time determined by the State Treasurer or incorporated in the reimbursement plan from the stateÂs payment of a school districtÂs debt service payment, the State Treasurer shall pursue any legal action, including but not limited to mandamus, against the school district or school district board to compel the school district to:

Â Â Â Â Â  (A) Levy and provide property tax revenues to pay debt service on its school bonds and other obligations when due; and

Â Â Â Â Â  (B) Meet its repayment obligations to the state.

Â Â Â Â Â  (b) With respect to any school bonds for which the State Treasurer has made payment under the state guaranty, and in addition to any other rights or remedies available at law or in equity, the state shall have the same substantive and procedural rights as would a holder of the school bonds of a school district.

Â Â Â Â Â  (c) The Attorney General shall assist the State Treasurer in the discharge of the duties under this section.

Â Â Â Â Â  (d) The school district shall pay the attorney fees, expenses and costs of the State Treasurer and the Attorney General.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (c) of this subsection, any school district whose funds were intercepted under this section may replace those funds from other school district moneys or from ad valorem property taxes, subject to the limitations provided in this subsection.

Â Â Â Â Â  (b) A school district may use ad valorem property taxes or other moneys to replace intercepted funds only if the ad valorem property taxes or other moneys were derived from:

Â Â Â Â Â  (A) Taxes originally levied to make the payment, but which were not timely received by the school district;

Â Â Â Â Â  (B) Taxes from a special levy imposed to make up the missed payment or to replace the intercepted moneys;

Â Â Â Â Â  (C) Moneys transferred from any lawfully available funds of the school district or the undistributed reserves, if any, of the school district; or

Â Â Â Â Â  (D) Any other source of moneys on hand and legally available.

Â Â Â Â Â  (c) Notwithstanding paragraphs (a) and (b) of this subsection, a school district may not replace operating funds intercepted by the state with moneys collected and held to make payments on school bonds if that replacement would divert moneys from the payment of future debt service on the school bonds and increase the risk that the state guaranty would be called upon a second time. [1997 c.614 Â§7; 1999 c.251 Â§6; 2007 c.783 Â§40]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.350 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.351 Powers of State Treasurer when state funds are insufficient for payment of debt service. (1) If, at the time the state is required to make a debt service payment under the state guaranty on behalf of a school district, sufficient moneys of the state are not on hand and available for that purpose, the State Treasurer may, singly or in any combination:

Â Â Â Â Â  (a) Obtain from the Common School Fund or from any other state funds that qualify to make a loan under ORS 293.205 to 293.225, if the loan would satisfy the requirements of ORS 293.205 to 293.225, a loan sufficient to make the required payment.

Â Â Â Â Â  (b) Borrow money, if economical and convenient, as provided in ORS 286A.045.

Â Â Â Â Â  (c) Issue state bonds as provided in subsection (2) of this section.

Â Â Â Â Â  (d) With the approval of the Legislative Assembly, or the Emergency Board if emergency funds are lawfully available for making the required payment in the interim between sessions of the Legislative Assembly, pay moneys from the General Fund or any other funds lawfully available for the purpose or from emergency funds amounts sufficient to make the required payment.

Â Â Â Â Â  (2) The State Treasurer may issue state bonds to meet the state guaranty obligations under ORS 328.321 to 328.356, pursuant to Article XI-K of the Oregon Constitution. The issuance of state bonds is at the determination of the State Treasurer and is exempt from ORS 286A.035.

Â Â Â Â Â  (3) Before issuing or selling any state bonds, the State Treasurer shall prepare a written plan of financing that shall provide for:

Â Â Â Â Â  (a) The terms and conditions under which the state bonds will be issued, sold and delivered, in accordance with any applicable provisions of ORS chapter 286A;

Â Â Â Â Â  (b) The taxes or revenues to be anticipated;

Â Â Â Â Â  (c) The maximum amount of state bonds that may be outstanding at any one time under the plan of financing;

Â Â Â Â Â  (d) The sources of payment of the state bonds;

Â Â Â Â Â  (e) The rate or rates of interest, if any, on the state bonds or a method, formula or index under which the interest rate or rates on the state bonds may be determined during the time the state bonds are outstanding; and

Â Â Â Â Â  (f) Any other details relating to the issuance, sale and delivery of the state bonds, as may be required by the applicable provisions of ORS chapter 286A. For purposes of ORS chapter 286A, the office of the State Treasurer is the related agency authorizing the issuance of bonds and for whose benefit the bonds are issued.

Â Â Â Â Â  (4) In identifying the taxes or revenues to be anticipated and the sources of payment of the state bonds in the financing plan, the State Treasurer may include:

Â Â Â Â Â  (a) The intercepted revenues authorized by ORS 328.346; or

Â Â Â Â Â  (b) Any other source of repayment or lawfully available funds and any combination of this paragraph and paragraph (a) of this subsection.

Â Â Â Â Â  (5) The State Treasurer may include in the plan of financing the terms and conditions of arrangements entered into by the State Treasurer on behalf of the state with financial and other institutions for letters of credit, standby letters of credit, reimbursement agreements and remarketing, indexing and tender agent agreements to secure the state bonds, including payment from any legally available source of fees, charges or other amounts coming due under the agreements entered into by the State Treasurer.

Â Â Â Â Â  (6)(a) When issuing the state bonds, the State Treasurer may exercise the powers granted by ORS chapter 286A.

Â Â Â Â Â  (b) Each state bond shall recite that it is a valid obligation of the state and that the full faith, credit and resources of the state are pledged for the payment of the principal of and interest on the state bond from the taxes or revenues identified in accordance with its terms and the Oregon Constitution and other laws of this state.

Â Â Â Â Â  (7) Upon the completion of any sale of the state bonds, the State Treasurer shall credit the proceeds of the sale, other than accrued interest and amounts required to pay costs of issuance of the state bonds, to the fund or account established by the State Treasurer to be applied to the purpose for which the state bonds were issued. [1997 c.614 Â§8; 1999 c.251 Â§7; 2005 c.209 Â§9; 2007 c.783 Â§132]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.355 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.356 State Treasurer subject to provisions regarding issuance of general obligation bonds. If the State Treasurer issues state bonds, the treasurer shall be subject to the provisions of ORS 291.445 as an agency that is authorized to issue general obligation bonds that are ordinarily to be repaid from General Fund appropriations. [1997 c.614 Â§9; 1999 c.251 Â§8]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.360 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.361 Short title. ORS 328.321 to 328.356 shall be known as the Oregon School Bond Guaranty Act. [1997 c.614 Â§1]

Â Â Â Â Â  Note: See note under 328.321.

Â Â Â Â Â  328.365 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.370 [Repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.380 [1953 c.72 Â§1; repealed by 1957 c.53 Â§3]

Â Â Â Â Â  328.405 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.410 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.415 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.420 [Amended by 1963 c.544 Â§21; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.425 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.430 [Amended by 1957 c.110 Â§1; 1963 c.544 Â§22; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.435 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.440 [Repealed by 1953 c.89 Â§6]

DISBURSEMENTS; AUDITS

Â Â Â Â Â  328.441 Custody and disbursement of school district funds. (1) Common school district boards and union high school district boards shall designate the persons to be custodians of school funds of their respective districts. Such funds shall be disbursed only in the manner provided by ORS 328.445 (1).

Â Â Â Â Â  (2) For the purpose of receiving deposits of school funds, the district school board of each district described in subsection (1) of this section shall designate such bank or banks within the county or counties in which the district is located, as the board deems safe and proper depositories for school district funds. The custodian designated under subsection (1) of this section is not liable personally or upon official bond of the custodian for moneys lost by reason of failure or insolvency of any bank that becomes a depository under this subsection.

Â Â Â Â Â  (3) If the district does not designate a custodian of school funds, the county treasurer or county fiscal officer shall be custodian of funds of all school districts. School district funds in the county treasurerÂs or county fiscal officerÂs custody shall be disbursed only upon warrants drawn on the county treasurer or county fiscal officer by the district school board in the manner provided by law.

Â Â Â Â Â  (4) The proceeds of the sale of school district bonds or warrants shall be used solely for the purpose for which the bonds or warrants were issued, including reduction of existing bond or warrant indebtedness. [1953 c.89 Â§Â§2,3,4; 1955 c.312 Â§2; 1965 c.100 Â§66; 1975 c.770 Â§6; 1981 c.441 Â§3; 2003 c.226 Â§8]

Â Â Â Â Â  328.445 Disbursement of school funds by check or warrant. (1) When funds are available for payment, school district obligations shall be paid by check bearing the original signature of the custodian of the district school funds; or if authorized by the district school board, the custodianÂs facsimile signature.

Â Â Â Â Â  (2) Where a statute specifies a warrant as the means by which school district obligations shall be paid, warrant means ÂcheckÂ if funds are available for payment. [Amended by 1965 c.100 Â§67; 1971 c.98 Â§1]

Â Â Â Â Â  328.450 School warrant procedure. (1) As used in this section, Âschool district obligationÂ includes salaries of district employees and other regularly contracted services.

Â Â Â Â Â  (2) Except as provided in ORS 328.445 (2), warrants in payment of school district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed Ânot paid for want of fundsÂ. Warrants may be issued at the end of each school month, if necessary. School warrants shall not be issued without a vote of the district school board. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

Â Â Â Â Â  (3) Unless the district school board has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed Ânot paid for want of fundsÂ shall draw the legal rate of interest from date of indorsement until paid.

Â Â Â Â Â  (4) Funds becoming available for payment of warrants indorsed Ânot paid for want of fundsÂ shall be applied in payment in the order in which the warrants were so indorsed. [Amended by 1965 c.100 Â§68]

Â Â Â Â Â  328.455 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.460 Cancellation of school warrants not presented for payment within seven years. (1) At the last regular district school board meeting preceding July 1 in each year, the district clerk shall certify to the board a list of all school district warrants which were called for payment more than seven years prior to July 1 next following the meeting, and which have not been paid. The certification shall state the amount of each of such warrants, to whom issued, and date of issuance. The district school board shall cause notice to be published. Publication shall be in some newspaper published in the district and having a general circulation therein, or if no newspaper is published in the district, then in some paper published in the county in which the school district is located having a general circulation in the district. The notice shall contain a statement that if such warrants are not presented for payment within 60 days from July 1, they will be canceled, and payment thereof will be refused.

Â Â Â Â Â  (2) At the first regular meeting of the district school board in each school district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled. The board shall cancel all such warrants which were called for payment more than seven years prior to July 1 of that year.

Â Â Â Â Â  (3) This section shall not prohibit the district school board, in its discretion, from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called. [Amended by 1965 c.100 Â§69]

Â Â Â Â Â  328.465 Annual audit procedure. (1) All common and union high school district boards shall cause to have prepared an annual audit of the books and accounts of the district in the manner set forth in subsection (2) or (3) of this section. The audit statements must be filed with the administrative office for the county on or before November 1 of the year in which the audit is conducted.

Â Â Â Â Â  (2) The district school board may contract for its audit with the administrative office for the county in which the administrative office of the school district is located. The administrative office for the county shall secure the services of accountants who shall audit the books and accounts of the districts and file with the administrative office for the county a statement setting forth the financial condition of each district. A copy of the audit report of the district shall be sent to the appropriate district board. Each district, upon receipt of billing from the administrative office for the county, shall pay its share of the audit costs.

Â Â Â Â Â  (3) The district board may employ accountants to audit the books and accounts of the district.

Â Â Â Â Â  (4) Accountants employed under subsection (2) or (3) of this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670.

Â Â Â Â Â  (5) The audit required by this section shall include an audit of those factors that are used to compute the State School Fund distribution under ORS 327.013. [1965 c.100 Â§64; 1975 c.770 Â§7; 1997 c.821 Â§22; 2003 c.226 Â§9]

Â Â Â Â Â  328.467 Audit determinations; deficiencies; correction; sanctions. (1)(a) In performing an audit required under ORS 328.465, the accountant under contract with the school district or county shall determine whether the school district has:

Â Â Â Â Â  (A) Followed generally accepted accounting principles in reporting the districtÂs financial condition and operations; and

Â Â Â Â Â  (B) Substantially complied with legal requirements in conducting the districtÂs financial affairs.

Â Â Â Â Â  (b) The determination shall be included in the report as required by ORS 297.465.

Â Â Â Â Â  (2) Upon receipt of the audit report, the school district board shall determine the measures the board considers necessary to correct any deficiencies disclosed in the audit report. The board shall adopt a resolution setting forth any corrective measures the board proposes and the period of time estimated to complete the measures.

Â Â Â Â Â  (3) Within 60 days after a school district files a copy of its audit report with the Secretary of State or the Department of Education, a copy of the resolution prepared under subsection (2) of this section shall also be filed. Upon receipt of the audit report and the resolution, the Secretary of State and the Department of Education shall either acknowledge the school district boardÂs plans to correct deficiencies cited in the audit report or notify the school district board of those deficiencies that, if not corrected, could result in the withholding of funds under this section. At the request of the school district board, the Secretary of State or the Department of Education shall make suggestions for correcting those deficiencies. If the school district board does not agree with the notification by the Secretary of State or the Department of Education, the board shall be granted an opportunity for a conference regarding the notification, audit determinations or corrective measures to be taken.

Â Â Â Â Â  (4) If the Secretary of State or the Department of Education concurs with the determination made under subsection (1) of this section in two successive audits of the same school district and determines that the school district board has not taken adequate action to correct the deficiencies cited in the notifications given under subsection (3) of this section, the Secretary of State or the Department of Education may certify those facts to the Superintendent of Public Instruction. The certificate of the Secretary of State or the Department of Education shall be issued only after notice, opportunity to be heard and hearing pursuant to the provisions of ORS chapter 183 governing contested cases. The hearing shall be held within the jurisdiction of the school district.

Â Â Â Â Â  (5)(a) Upon receipt of a certificate from the Secretary of State or the Department of Education under subsection (4) of this section, the Superintendent of Public Instruction shall withhold from distribution to the school district 10 percent of the payments from the State School Fund otherwise to be distributed to the school district under ORS 327.008.

Â Â Â Â Â  (b) The moneys withheld shall be disbursed to the school district after the Superintendent of Public Instruction has received notice from the Secretary of State or the Department of Education that the school district board:

Â Â Â Â Â  (A) Has taken action to ensure that the school district will follow generally accepted accounting principles in reporting the districtÂs financial condition and operations; and

Â Â Â Â Â  (B) Will ensure that the school district substantially complies with legal requirements in conducting the districtÂs financial affairs.

Â Â Â Â Â  (6) The Secretary of State or the Department of Education may not issue a certificate under subsection (4) of this section for failure to follow generally accepted accounting principles if a school district has followed accounting practices authorized by state law.

Â Â Â Â Â  (7) As used in this section, Âgenerally accepted accounting principlesÂ means those accounting principles sanctioned by recognized authoritative bodies such as the Governmental Accounting Standards Board, the Financial Accounting Standards Board or their successors. [2007 c.522 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 522, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2007 Act [328.467] applies to audits for fiscal periods ending on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.522 Â§2]

Â Â Â Â Â  Note: 328.467 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 328 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  328.470 Purchase of automotive equipment; fund transfers. Notwithstanding ORS 280.040 to 280.145 and any other provision of law, any school district board by resolution may provide for the replacement or acquisition of automotive equipment by making transfers from the districtÂs general fund to a fund established for that purpose. Transfers to the fund shall be included in the school district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district school board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the fund closed. [1969 c.375 Â§2]

Â Â Â Â Â  328.505 [Amended by 1953 c.146 Â§1; repealed by 1959 c.262 Â§4]

Â Â Â Â Â  328.510 [Repealed by 1953 c.146 Â§2]

Â Â Â Â Â  328.515 [Amended by 1957 c.310 Â§4; repealed by 1959 c.262 Â§4]

Â Â Â Â Â  328.520 [Amended by 1955 c.486 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.525 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.535 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.540 [Repealed by 1965 c.100 Â§456]

TAXES AND INDEBTEDNESS

Â Â Â Â Â  328.542 Preparation of district budget; certification of taxes. Subject to the Local Budget Law (ORS 294.305 to 294.565) and to sections 11 and 11b, Article XI, Oregon Constitution, each school district board shall prepare annually or biennially the budget of the school district and shall certify ad valorem property taxes to the assessor as provided by law. [1977 c.840 Â§16; 1979 c.241 Â§57; 1987 c.16 Â§7; 1993 c.45 Â§34; 1997 c.541 Â§370; 2001 c.695 Â§34; 2007 c.858 Â§46]

Â Â Â Â Â  328.545 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  328.550 [Amended by 1965 c.100 Â§70; 1967 c.605 Â§1; 1975 c.770 Â§8; repealed by 1981 c.834 Â§1]

Â Â Â Â Â  328.555 Property liable for district indebtedness; tax levy. (1) All taxable property in a school district at the time any indebtedness is incurred by such district and all taxable property subsequently located in the area comprising such district shall be liable to taxation for the payment of such indebtedness until paid.

Â Â Â Â Â  (2) No taxable property in territory included in a school district whose boundaries change as a result of creation, annexation, abolition and other alteration of the school district shall be relieved from liability for any indebtedness incurred prior to a boundary change. The district school board of the district in which are located the school facilities for which the indebtedness was incurred shall levy an annual tax on all taxable property in such territory sufficient to meet the interest payments and retire the indebtedness, but no tax levy shall be necessary as long as other provisions are made for the payment of the indebtedness.

Â Â Â Â Â  328.560 [1953 c.286 Â§1; 1957 c.310 Â§5; 1957 c.426 Â§2; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  328.565 Power to create indebtedness; zone academy bonds; tax credit bonds. (1) As used in this section, Âqualified zone academy bondÂ has the meaning given the term in section 1397E of the Internal Revenue Code, as amended and in effect on January 1, 2002.

Â Â Â Â Â  (2) A district school board may contract indebtedness as provided under ORS 287A.180.

Â Â Â Â Â  (3) A district school board may issue qualified zone academy bonds or similar tax credit bonds authorized by resolution of the district school board. Unless the bond issue has been approved by electors under ORS 328.205 to 328.304, the district school board must issue the bonds as revenue bonds under ORS 287A.150. [Formerly 332.085 and then 332.125; 1983 c.124 Â§9; 1985 c.356 Â§4; 1993 c.97 Â§25; 2001 c.537 Â§5; 2007 c.783 Â§133]

Â Â Â Â Â  328.570 Division of district into tax zones. (1) The district board of a school district may divide the district into tax zones for the purpose of imposing and levying ad valorem property taxes at different rates and amounts on the assessed value of all taxable property in each zone if the school district:

Â Â Â Â Â  (a) Supplies a portion of kindergarten through grade 12 education in certain areas of the school district; and

Â Â Â Â Â  (b) Supplies all of kindergarten through grade 12 education in the remainder of the school district.

Â Â Â Â Â  (2) The establishment and boundaries of tax zones within a district must be based upon and reflect qualitative differences in the levels of service provided by the district.

Â Â Â Â Â  (3) When a district board decides to divide the district into zones under subsection (1) of this section, the board shall conduct a public hearing on the formation of the proposed zones. The hearing shall be held after notice to the public is published as provided in ORS 328.573. [2001 c.246 Â§2]

Â Â Â Â Â  328.573 Notice of public hearing on tax zones. (1) The district board of a school district seeking to establish tax zones under ORS 328.570 to 328.579 shall cause a notice of a public hearing relating to the formation of the tax zones to be published once a week for two successive weeks in the newspaper in general circulation in the district that, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The estimated percentage of the total amount of ad valorem taxes of the district that will be imposed in each zone.

Â Â Â Â Â  (d) The date, hour and place of the hearing.

Â Â Â Â Â  (e) That all interested persons may attend and shall be given a reasonable opportunity to be heard. [2001 c.246 Â§3]

Â Â Â Â Â  328.576 Public hearing; resolution to establish tax zones. (1) Following the notice required under ORS 328.573, the district board of a school district seeking to establish tax zones shall conduct a public hearing at which district residents and property owners may testify about the proposed zones.

Â Â Â Â Â  (2) Following the hearing, if the district board decides to proceed, the district board shall adopt a resolution establishing the zones, zone percentages and zone boundaries. [2001 c.246 Â§4]

Â Â Â Â Â  328.579 Determination of tax in zones; limitations. (1) If a school district is divided into tax zones under ORS 328.570 to 328.579, the district board shall determine, make and declare each item of ad valorem property tax, as set forth in ORS 310.060 (2), for each zone established in the district when the district board adopts its budget for any fiscal year.

Â Â Â Â Â  (2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution. [2001 c.246 Â§5]

Â Â Â Â Â  328.715 [1987 c.16 Â§2; 1987 c.823 Â§1; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.725 [1987 c.16 Â§5; 1987 c.823 Â§3; 1995 c.607 Â§71; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.735 [1987 c.16 Â§3; 1989 c.236 Â§1; 1991 c.167 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.745 [1987 c.16 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  328.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 329

Chapter 329 Â
Oregon
Educational Act for the 21st Century;

Educational Improvement and Reform

2007 EDITION

ACT FOR 21st CENTURY; REFORM

EDUCATION AND CULTURE

OREGON
EDUCATIONAL ACT FOR THE 21st CENTURY

(Generally)

329.005Â Â Â Â  Oregon Educational Act for the 21st Century; duties of department; evaluation by legislature

329.007Â Â Â Â  Definitions

329.015Â Â Â Â  Educational goals

329.025Â Â Â Â  Characteristics of school system

329.045Â Â Â Â  Revision of Common Curriculum Goals, performance indicators, diploma requirements, Essential Learning Skills and academic content standards; instruction in academic content areas

329.065Â Â Â Â  Adequate funding required

329.075Â Â Â Â  Statewide implementation; rules; duties of department

(Assessing Effectiveness)

329.085Â Â Â Â  Assessment of schools and school districts required; report; standards

329.095Â Â Â Â  School district and school self-evaluations; local district continuous improvement plans; departmentÂs technical assistance

329.105Â Â Â Â  School district and school performance reports; criteria; included data

329.115Â Â Â Â
Oregon
Report Card

(Parental and Community Participation)

329.125Â Â Â Â  Policy on parental and community participation

(Services for Children and Families)

329.145Â Â Â Â  Definitions for ORS 329.150 and 329.155

329.150Â Â Â Â  Services for children and families at school site; policy

329.153Â Â Â Â  Policy on prevention and cost-effective programs and strategies

329.155Â Â Â Â  Standards for education programs and programs providing services for children and families; interagency coordination

(Community Learning Centers)

329.156Â Â Â Â  Creation; requirements; technical assistance

329.157Â Â Â Â  Identification and coordination of existing resources

329.159Â Â Â Â  Evaluation; reporting

(Early Childhood Education)

329.160Â Â Â Â  Policy on early childhood and parenting education; funding goal

329.165Â Â Â Â  Development of long-range plan for serving children and families

329.170Â Â Â Â  Definitions for ORS 329.170 to 329.200

329.175Â Â Â Â  Department to administer prekindergarten program; grants; eligibility; coordination with other programs

329.183Â Â Â Â  Prekindergarten Program Trust Fund

329.185Â Â Â Â  Expansion of
Oregon
prekindergarten program

329.190Â Â Â Â  Advisory committee

329.195Â Â Â Â  Rules; grant applications

329.200Â Â Â Â  Report on program by state superintendent; department to assess program effectiveness

329.228Â Â Â Â  Early Childhood Education Trust Fund

329.235Â Â Â Â  Provision of early childhood education

(Child Development and Student-Parent Programs)

329.255Â Â Â Â  Child development specialist program

329.265Â Â Â Â  State reimbursement for costs

329.275Â Â Â Â  State board guidelines; rules; qualifications for child development specialists

329.385Â Â Â Â  Child development programs; student-parent programs

329.395Â Â Â Â  Definitions for ORS 329.395 to 329.425

329.415Â Â Â Â  Operating guides and grant procedures for ORS 329.395 to 329.425

329.425Â Â Â Â  Grants under ORS 329.395 to 329.425

(Diplomas)

329.451Â Â Â Â  High school diploma; modified diploma; grade level advancement

(Assessment)

329.485Â Â Â Â  Statewide assessment system; types of assessments; subjects; additional services or alternative educational options

329.488Â Â Â Â  Nationally normed assessment; contract; waiver

(Subjects)

329.489Â Â Â Â  American Sign Language; proficiency; curricula development; teachers

329.492Â Â Â Â  Oregon Studies; academic content standards

329.496Â Â Â Â  Physical education participation; minimum requirements; exceptions; professional development

329.498Â Â Â Â  Data related to physical education; facilities

329.499Â Â Â Â  Report to Legislative Assembly

329.501Â Â Â Â  Grants for physical education; rules

SCHOOL COUNCILS AND PROFESSIONAL DEVELOPMENT PROGRAMS

(School Councils)

329.704Â Â Â Â  Local 21st Century Schools Councils; duties; composition; selection; district site committees

(Teacher Corps)

329.757Â Â Â Â
Oregon
Teacher Corps

329.765Â Â Â Â  Administration of corps; rules

329.775Â Â Â Â  Loans; amounts; interest; repayment; waiver of repayment

329.780Â Â Â Â  Oregon Teacher Corps Account; use

(Beginning Teacher and Administrator Program)

329.788Â Â Â Â  Definitions for ORS 329.788 to 329.820

329.790Â Â Â Â  Findings on teacher and administrator programs

329.795Â Â Â Â  Beginning teacher and administrator program established; district participation; use of grants

329.800Â Â Â Â  Application; content

329.805Â Â Â Â  Grants-in-aid; amount; distribution; rules

329.810Â Â Â Â  Training for mentors and beginning teachers and administrators

329.815Â Â Â Â  Mentors; selection; stipend

329.820Â Â Â Â  Evaluation of programs; donations

(Successful Schools Program)

329.825Â Â Â Â  Policy on successful and innovative schools

329.830Â Â Â Â  Establishment; application; incentive rewards; rules

(Early Success Reading Initiative)

329.832Â Â Â Â  Legislative findings

329.834Â Â Â Â  Creation; components; reading sites

329.837Â Â Â Â  Report

OREGON
VIRTUAL
SCHOOL DISTRICT

329.840Â Â Â Â  Creation; purpose; online course standards; rules

329.842Â Â Â Â
Oregon
Virtual
School District
Fund

MISCELLANEOUS

329.850Â Â Â Â  Duties of Education and Workforce Policy Advisor under chapter

329.860Â Â Â Â  Outreach to students no longer attending school

329.875Â Â Â Â  District eligibility to receive funds under chapter

329.885Â Â Â Â  School-to-work transitions and work experience programs; funding; eligibility for grants

OREGON
EDUCATIONAL ACT FOR THE 21st CENTURY

(Generally)

Â Â Â Â Â  329.005
Oregon
Educational Act for the 21st Century; duties of department; evaluation by legislature. (1) This chapter shall be known as the Oregon Educational Act for the 21st Century.

Â Â Â Â Â  (2) The Department of Education shall be the coordinating agency for furthering implementation of this chapter. This chapter shall be subject to review by the Legislative Assembly.

Â Â Â Â Â  (3) The appropriate legislative interim committee shall:

Â Â Â Â Â  (a) Develop the form and content expected of the ongoing review described in this section;

Â Â Â Â Â  (b) Notify the appropriate agencies of expectations; and

Â Â Â Â Â  (c) Receive and evaluate regular reports from the Department of Education and other public agencies.

Â Â Â Â Â  (4) This review outline may be changed as needed in succeeding years. [Subsections (3) and (4) enacted as 1991 c.693 Â§1a; 1993 c.45 Â§22; subsections (1) and (2) formerly 326.705; 2003 c.303 Â§1]

Â Â Â Â Â  329.007 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcademic content standardsÂ means expectations of student knowledge and skills adopted by the State Board of Education under ORS 329.045.

Â Â Â Â Â  (2) ÂAdministratorÂ includes all persons whose duties require an administrative license.

Â Â Â Â Â  (3) ÂBoardÂ or Âstate boardÂ means the State Board of Education.

Â Â Â Â Â  (4) ÂCommunity learning centerÂ means a school-based or school-linked program providing informal meeting places and coordination for community activities, adult education, child care, information and referral and other services as described in ORS 329.157. ÂCommunity learning centerÂ includes, but is not limited to, a community school program as defined in ORS 336.505, family resource centers as described in ORS 417.725, full service schools, lighted schools and 21st century community learning centers.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Education.

Â Â Â Â Â  (6) ÂEnglishÂ includes, but is not limited to, reading and writing.

Â Â Â Â Â  (7) ÂHistory, geography, economics and civicsÂ includes, but is not limited to, Oregon Studies.

Â Â Â Â Â  (8) ÂOregon StudiesÂ means history, geography, economics and civics specific to the State of
Oregon
. Oregon Studies instruction in
Oregon
government shall include municipal, county, tribal and state government, as well as the electoral and legislative processes.

Â Â Â Â Â  (9) ÂParentsÂ means parents or guardians of students who are covered by this chapter.

Â Â Â Â Â  (10) ÂPublic charter schoolÂ has the meaning given that term in ORS 338.005.

Â Â Â Â Â  (11) ÂSchool districtÂ means a school district as defined in ORS 332.002, a state-operated school or any legally constituted combination of such entities.

Â Â Â Â Â  (12) ÂSecond languagesÂ means any foreign language or American Sign Language.

Â Â Â Â Â  (13) ÂTeacherÂ means any licensed employee of a school district who has direct responsibility for instruction, coordination of educational programs or supervision of students and who is compensated for such services from public funds. ÂTeacherÂ does not include a school nurse, as defined in ORS 342.455, or a person whose duties require an administrative license.

Â Â Â Â Â  (14) ÂThe artsÂ includes, but is not limited to, literary arts, performing arts and visual arts.

Â Â Â Â Â  (15) Â21st Century Schools CouncilÂ means a council established pursuant to ORS 329.704. [1995 c.660 Â§2; 1999 c.1023 Â§4; 1999 c.1029 Â§1; 2001 c.759 Â§1; 2003 c.303 Â§2; 2007 c.858 Â§1]

Â Â Â Â Â  Note: The amendments to 329.007 by section 1, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.007. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcademic content standardsÂ or Âacademic standardsÂ means expectations of student knowledge and skills adopted by the State Board of Education under ORS 329.045.

Â Â Â Â Â  (2) ÂAdministratorÂ includes all persons whose duties require an administrative license.

Â Â Â Â Â  (3) ÂBoardÂ or Âstate boardÂ means the State Board of Education.

Â Â Â Â Â  (4) ÂCommunity learning centerÂ means a school-based or school-linked program providing informal meeting places and coordination for community activities, adult education, child care, information and referral and other services as described in ORS 329.157. ÂCommunity learning centerÂ includes, but is not limited to, a community school program as defined in ORS 336.505, family resource centers as described in ORS 417.725, full service schools, lighted schools and 21st century community learning centers.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Education.

Â Â Â Â Â  (6) ÂDistrict planning committeeÂ means a committee composed of teachers, administrators, school board members and public members established for the purposes of ORS 329.537 to 329.605.

Â Â Â Â Â  (7) ÂEnglishÂ includes, but is not limited to, reading and writing.

Â Â Â Â Â  (8) ÂHistory, geography, economics and civicsÂ includes, but is not limited to, Oregon Studies.

Â Â Â Â Â  (9) ÂOregon StudiesÂ means history, geography, economics and civics specific to the State of
Oregon
. Oregon Studies instruction in
Oregon
government shall include municipal, county, tribal and state government, as well as the electoral and legislative processes.

Â Â Â Â Â  (10) ÂParentsÂ means parents or guardians of students who are covered by this chapter.

Â Â Â Â Â  (11) ÂPublic charter schoolÂ has the meaning given that term in ORS 338.005.

Â Â Â Â Â  (12) ÂSchool districtÂ means a school district as defined in ORS 332.002, an education service district, a state-operated school or any legally constituted combination of such entities.

Â Â Â Â Â  (13) ÂSchool Improvement and Professional Development programÂ means a formal plan submitted by a school district and approved by the Department of Education according to criteria specified in ORS 329.675 to 329.745 and 329.788 to 329.820.

Â Â Â Â Â  (14) ÂSecond languagesÂ means any foreign language or American Sign Language.

Â Â Â Â Â  (15) ÂTeacherÂ means any licensed employee of a school district who has direct responsibility for instruction, coordination of educational programs or supervision of students and who is compensated for such services from public funds. ÂTeacherÂ does not include a school nurse, as defined in ORS 342.455, or a person whose duties require an administrative license.

Â Â Â Â Â  (16) ÂThe artsÂ includes, but is not limited to, literary arts, performing arts and visual arts.

Â Â Â Â Â  (17) Â21st Century Schools CouncilÂ means a council established pursuant to ORS 329.704.

Â Â Â Â Â  (18) ÂWork-related learning experiencesÂ means opportunities in which all students may participate in high quality programs that provide industry related and subject matter related learning experiences that prepare students for further education, future employment and lifelong learning.

Â Â Â Â Â  Note: 329.007 was added to and made a part of ORS chapter 329 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.010 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.015 Educational goals. (1) The Legislative Assembly believes that education is a major civilizing influence on the development of a humane, responsible and informed citizenry, able to adjust to and grow in a rapidly changing world. Students must be encouraged to learn of their heritage and their place in the global society. The Legislative Assembly concludes that these goals are not inconsistent with the goals to be implemented under this chapter.

Â Â Â Â Â  (2) The Legislative Assembly believes that the goals of kindergarten through grade 12 education are:

Â Â Â Â Â  (a) To equip students with the academic and career skills and information necessary to pursue the future of their choice through a program of rigorous academic preparation and career readiness;

Â Â Â Â Â  (b) To provide an environment that motivates students to pursue serious scholarship and to have experience in applying knowledge and skills and demonstrating achievement;

Â Â Â Â Â  (c) To provide students with the skills necessary to pursue learning throughout their lives in an ever-changing world; and

Â Â Â Â Â  (d) To prepare students for successful transitions to the next phase of their educational development. [Formerly 326.710; 1995 c.660 Â§3; 2007 c.858 Â§2]

Â Â Â Â Â  Note: The amendments to 329.015 by section 2, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.015. (1) The Legislative Assembly believes that education is a major civilizing influence on the development of a humane, responsible and informed citizenry, able to adjust to and grow in a rapidly changing world. Students must be encouraged to learn of their heritage and their place in the global society. The Legislative Assembly concludes that these goals are not inconsistent with the goals to be implemented under this chapter.

Â Â Â Â Â  (2) The Legislative Assembly believes that the goals of kindergarten through grade 12 education are:

Â Â Â Â Â  (a) To demand academic excellence through a rigorous academic program that equips students with the information and skills necessary to pursue the future of their choice;

Â Â Â Â Â  (b) To provide an environment that motivates students to pursue serious scholarship and to have experience in applying knowledge and skills and demonstrating achievement; and

Â Â Â Â Â  (c) To provide students with lifelong academic skills that will prepare them for the ever-changing world.

Â Â Â Â Â  329.020 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.025 Characteristics of school system. It is the intent of the Legislative Assembly to maintain a system of public elementary and secondary schools that allows students, parents, teachers, administrators, school district boards and the State Board of Education to be accountable for the development and improvement of the public school system. The public school system shall have the following characteristics:

Â Â Â Â Â  (1) Provides equal and open access and educational opportunities for all students in the state regardless of their linguistic background, culture, race, gender, capability or geographic location;

Â Â Â Â Â  (2) Assumes that all students can learn and establishes high, specific skill and knowledge expectations and recognizes individual differences at all instructional levels;

Â Â Â Â Â  (3) Provides special education, compensatory education, linguistically and culturally appropriate education and other specialized programs to all students who need those services;

Â Â Â Â Â  (4) Provides students with a solid foundation in the skills of reading, writing, problem solving and communication;

Â Â Â Â Â  (5) Provides opportunities for students to learn, think, reason, retrieve information, use technology and work effectively alone and in groups;

Â Â Â Â Â  (6) Provides for rigorous academic content standards and instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages;

Â Â Â Â Â  (7) Provides students an educational background to the end that they will function successfully in a constitutional republic, a participatory democracy and a multicultural nation and world;

Â Â Â Â Â  (8) Provides students with the knowledge and skills that will provide the opportunities to succeed in the world of work, as members of families and as citizens;

Â Â Â Â Â  (9) Provides students with the knowledge and skills that lead to an active, healthy lifestyle;

Â Â Â Â Â  (10) Provides students with the knowledge and skills to take responsibility for their decisions and choices;

Â Â Â Â Â  (11) Provides opportunities for students to learn through a variety of teaching strategies;

Â Â Â Â Â  (12) Emphasizes involvement of parents and the community in the total education of students;

Â Â Â Â Â  (13) Transports children safely to and from school;

Â Â Â Â Â  (14) Ensures that the funds allocated to schools reflect the uncontrollable differences in costs facing each district;

Â Â Â Â Â  (15) Ensures that local schools have adequate control of how funds are spent to best meet the needs of students in their communities; and

Â Â Â Â Â  (16) Provides for a safe, educational environment. [Formerly 326.715; 1995 c.660 Â§4; 1999 c.1029 Â§2; 2003 c.303 Â§3; 2007 c.858 Â§3]

Â Â Â Â Â  Note: The amendments to 329.025 by section 3, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.025. It is the intent of the Legislative Assembly to maintain a system of public elementary and secondary schools that allows students, parents, teachers, administrators, school district boards and the State Board of Education to be accountable for the development and improvement of the public school system. The public school system shall have the following characteristics:

Â Â Â Â Â  (1) Provides equal and open access and educational opportunities for all students in the state regardless of their linguistic background, culture, race, gender, capability or geographic location;

Â Â Â Â Â  (2) Assumes that all students can learn and establishes high, specific skill and knowledge expectations and recognizes individual differences at all instructional levels;

Â Â Â Â Â  (3) Provides special education, compensatory education, linguistically and culturally appropriate education and other specialized programs to all students who need those services;

Â Â Â Â Â  (4) Provides students with a solid foundation in the skills of reading, writing, problem solving and communication;

Â Â Â Â Â  (5) Provides opportunities for students to learn, think, reason, retrieve information, use technology and work effectively alone and in groups;

Â Â Â Â Â  (6) Provides for rigorous academic content standards and instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages;

Â Â Â Â Â  (7) Provides students an educational background to the end that they will function successfully in a constitutional republic, a participatory democracy and a multicultural nation and world;

Â Â Â Â Â  (8) Provides students with the knowledge and skills that will provide the opportunities to succeed in the world of work, as members of families and as citizens;

Â Â Â Â Â  (9) Provides students with the knowledge, skills and positive attitude that lead to an active, healthy lifestyle;

Â Â Â Â Â  (10) Provides students with the knowledge and skills to take responsibility for their decisions and choices;

Â Â Â Â Â  (11) Provides opportunities for students to learn through a variety of teaching strategies;

Â Â Â Â Â  (12) Emphasizes involvement of parents and the community in the total education of students;

Â Â Â Â Â  (13) Transports children safely to and from school;

Â Â Â Â Â  (14) Ensures that the funds allocated to schools reflect the uncontrollable differences in costs facing each district;

Â Â Â Â Â  (15) Ensures that local schools have adequate control of how funds are spent to best meet the needs of students in their communities; and

Â Â Â Â Â  (16) Provides for a safe, educational environment.

Â Â Â Â Â  329.030 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  329.035 [Formerly 326.720; 1995 c.660 Â§5; 2003 c.303 Â§4; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.035 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.035 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.035 Findings; objectives. The Legislative Assembly declares that:

Â Â Â Â Â  (1) The State of
Oregon
believes that all students can learn and should be held to rigorous academic content standards and expected to succeed.

Â Â Â Â Â  (2) Access to a quality education must be provided for all of
Oregon
Âs youth regardless of linguistic background, culture, race, gender, capability or geographic location.

Â Â Â Â Â  (3) A restructured educational system is necessary to achieve the stateÂs goals of the best educated citizens in the nation and the world.

Â Â Â Â Â  (4) The specific objectives of this chapter and ORS 329.905 to 329.975 are:

Â Â Â Â Â  (a) To achieve the highest standards of academic content and performance;

Â Â Â Â Â  (b) In addition to a diploma, to establish the Certificates of Initial Mastery and Advanced Mastery as evidence of new high academic standards of performance for all students;

Â Â Â Â Â  (c) To establish alternative learning environments and services for students who experience difficulties in achieving state or local academic standards;

Â Â Â Â Â  (d) To establish early childhood programs and academic professional technical programs as part of a comprehensive educational system; and

Â Â Â Â Â  (e) To establish partnerships among business, labor and the educational community in the development of standards for academic professional technical endorsements and provide work-related learning experiences necessary to achieve those standards.

Â Â Â Â Â  329.040 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.045 Revision of Common Curriculum Goals, performance indicators, diploma requirements, Essential Learning Skills and academic content standards; instruction in academic content areas. (1) In order to achieve the goals contained in ORS 329.025, the State Board of Education shall regularly and periodically review and revise its Common Curriculum Goals, performance indicators and diploma requirements. This includes Essential Learning Skills and rigorous academic content standards in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages. School districts and public charter schools shall maintain control over course content, format, materials and teaching methods. The regular review shall involve teachers and other educators, parents of students and other citizens and shall provide ample opportunity for public comment.

Â Â Â Â Â  (2) The State Board of Education shall continually review and revise all adopted academic content standards necessary for students to successfully transition to the next phase of their education.

Â Â Â Â Â  (3) School districts and public charter schools shall offer students instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages that meets the academic content standards adopted by the State Board of Education and meets the requirements adopted by the State Board of Education and the board of the school district or public charter school. [Formerly 326.725; 1995 c.660 Â§6; 1999 c.200 Â§29; 1999 c.1029 Â§3; 2003 c.303 Â§5; 2007 c.858 Â§4]

Â Â Â Â Â  Note: The amendments to 329.045 by section 4, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.045. (1) In order to achieve the goals contained in ORS 329.025 and 329.035, the State Board of Education shall regularly and periodically review and revise its Common Curriculum Goals. This includes Essential Learning Skills and rigorous academic content standards in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages. School districts and public charter schools shall maintain control over course content, format, materials and teaching methods. The rigorous academic content standards shall reflect the knowledge and skills necessary for achieving the Certificate of Initial Mastery, the Certificate of Initial Mastery subject area endorsements, the Certificate of Advanced Mastery and diplomas pursuant to ORS 329.025 and as described in ORS 329.447. The regular review shall involve teachers and other educators, parents of students and other citizens and shall provide ample opportunity for public comment.

Â Â Â Â Â  (2) The State Board of Education shall continually review all adopted academic content standards and shall raise the standards for mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages to the highest levels possible.

Â Â Â Â Â  (3) School districts and public charter schools shall offer students instruction in mathematics, science, English, history, geography, economics, civics, physical education, health, the arts and second languages that meets the academic content standards adopted by the State Board of Education and meets the requirements adopted by the State Board of Education and the board of the school district or public charter school.

Â Â Â Â Â  329.050 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.055 [Formerly 326.735; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.060 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.065 Adequate funding required. Nothing in this chapter is intended to be mandated without adequate funding support. Therefore, those features of this chapter which require significant additional funds shall not be implemented statewide until funding is available. [Formerly 326.740]

Â Â Â Â Â  329.070 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.075 Statewide implementation; rules; duties of department. (1) The State Board of Education shall adopt rules, in accordance with ORS 183.750 and ORS chapter 183, as necessary for the statewide implementation of this chapter. The rules shall be prepared in consultation with appropriate representatives from the educational and business and labor communities.

Â Â Â Â Â  (2) The Department of Education shall be responsible for implementing the provisions of this chapter. Actions by the department to fulfill this responsibility and to increase student achievement may include, but are not limited to:

Â Â Â Â Â  (a) Developing academic content standards;

Â Â Â Â Â  (b) Updating Common Curriculum Goals to meet rigorous academic content standards and updating performance indicators and diploma requirements;

Â Â Â Â Â  (c) Developing criterion-referenced assessments including performance-based, content-based and other assessment mechanisms to test knowledge and skills and whether students meet the performance expectations as determined by the board; and

Â Â Â Â Â  (d) Establishing criteria for early childhood education programs.

Â Â Â Â Â  (3) The department shall make school districts and the public aware of public school choice options available within our current public education framework. [Formerly 326.745; 1995 c.660 Â§8; 1997 c.652 Â§21; 1999 c.871 Â§1; 2003 c.303 Â§6; 2007 c.858 Â§5]

Â Â Â Â Â  Note: The amendments to 329.075 by section 5, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.075. (1) The State Board of Education shall adopt rules, in accordance with ORS 183.750 and ORS chapter 183, as necessary for the statewide implementation of this chapter. The rules shall be prepared in consultation with appropriate representatives from the educational and business and labor communities.

Â Â Â Â Â  (2) The Department of Education shall be responsible for coordinating research, planning and public discussion so that activities necessary to the implementation of this chapter can be achieved. Actions by the department to fulfill this responsibility and to increase student achievement may include, but are not limited to:

Â Â Â Â Â  (a) Updating Common Curriculum Goals to meet rigorous academic content standards;

Â Â Â Â Â  (b) Developing criterion-referenced assessments including performance-based, content-based and other assessment mechanisms to test knowledge and skills;

Â Â Â Â Â  (c) Establishing criteria for Certificates of Initial Mastery and Advanced Mastery;

Â Â Â Â Â  (d) Establishing criteria for early childhood improvement programs;

Â Â Â Â Â  (e) Amending the application process for school improvement grants;

Â Â Â Â Â  (f) Researching and developing public school choice plans;

Â Â Â Â Â  (g) Working with the Education and Workforce Policy Advisor and the Department of Community Colleges and Workforce Development to develop no fewer than six broad career endorsement areas of study; and

Â Â Â Â Â  (h) Establishing criteria for learning options that may include alternative learning centers.

Â Â Â Â Â  (3) The State Board of Education shall create, by rule, a process for school districts to initiate and propose pilot programs. The rules shall include a process for waivers of rules and regulations and a process for approval of the proposed pilot programs.

Â Â Â Â Â  (4) The Department of Education shall make school districts and the public aware of public school choice options available within our current public education framework.

Â Â Â Â Â  (5) The Department of Education shall:

Â Â Â Â Â  (a) Evaluate pilot programs developed pursuant to ORS 329.690 using external evaluators to provide data that specify the educational effectiveness, implementation requirements and costs of the programs and to describe what training, funding and related factors are required to replicate pilot programs that are shown to be effective;

Â Â Â Â Â  (b) Present to the State Board of Education and the appropriate legislative committee an annual evaluation of all pilot programs; and

Â Â Â Â Â  (c) Include funding for the implementation and evaluation of pilot programs in the Department of Education budget.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂCriterion-referenced assessmentÂ means testing of the knowledge or ability of a student with respect to some standard.

Â Â Â Â Â  (b) ÂContent-based assessmentÂ means testing of the understanding of a student of a predetermined body of knowledge.

Â Â Â Â Â  (c) ÂPerformance-based assessmentÂ means testing of the ability of a student to use knowledge and skills to create a complex or multifaceted product or complete a complex task.

Â Â Â Â Â  329.077 [1995 c.660 Â§30; 2001 c.448 Â§1; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.077 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.077 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.077 Waiver or extension of timelines; requirements; process; rules. (1) A school district may submit a request to the State Board of Education for a waiver or an extension of any timeline or timelines for program implementation in this chapter or chapter 693, Oregon Laws 1991. The request shall state the reasons the district needs the waiver or cannot meet the statutory timeline or timelines. The request must also include a written plan detailing the steps the district will take to achieve full implementation of the program or programs for which the waiver or extension is requested. The written plan shall be for a period of one to five years and shall include a method to measure the progress toward implementation of the program or programs for which a waiver or an extension is sought. The waiver or extension shall not exceed five school years.

Â Â Â Â Â  (2) Upon receipt of a request for a waiver or an extension, the board shall grant the waiver or extension if it determines that the district has good cause to request a delay in the implementation of the program or programs and determines that the written plan is likely to achieve program implementation within the time requested for the waiver or extension.

Â Â Â Â Â  (3) The board shall establish by rule the process for applying for and obtaining a waiver or an extension of a timeline, including the criteria for the approval of a written plan of implementation and the grounds constituting good cause for granting the delay in implementation of the program.

Â Â Â Â Â  329.080 [Repealed by 1963 c.544 Â§52]

(Assessing Effectiveness)

Â Â Â Â Â  329.085 Assessment of schools and school districts required; report; standards. (1) To facilitate the attainment and successful implementation of educational standards under ORS 326.051 (1)(a) and 329.025, the State Board of Education or its designee shall assess the effectiveness of each public school, public charter school and school district. The findings of the assessment shall be reported to the school or school district within six months.

Â Â Â Â Â  (2) The board shall establish the standards, including standards of accessibility to educational opportunities, upon which the assessment is based.

Â Â Â Â Â  (3) On a periodic basis, the board shall review school and school district standards and credit and performance requirements. The board shall seek public input in this process. [Formerly 326.755; 1995 c.660 Â§10a; 1997 c.17 Â§1; 2007 c.858 Â§6]

Â Â Â Â Â  Note: The amendments to 329.085 by section 6, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.085. (1) To facilitate the attainment and successful implementation of educational standards under ORS 326.051 (1)(a), 329.025 and 329.035, the State Board of Education or its designee shall assess the effectiveness of each public school district. The findings of the assessment shall be reported to the school district within six months.

Â Â Â Â Â  (2) The board shall establish the standards, including standards of accessibility to educational opportunities, upon which the assessment is based.

Â Â Â Â Â  (3) On a periodic basis, the board shall review existing standards and, after public hearings and consultation with local school officials, shall adopt by rule a revised set of standards.

Â Â Â Â Â  329.090 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.095 School district and school self-evaluations; local district continuous improvement plans; departmentÂs technical assistance. (1) The Department of Education shall require school districts and schools to conduct self-evaluations and update their local district continuous improvement plans on a biennial basis. The self-evaluation process shall involve the public in the setting of local goals. The school districts shall ensure that representatives from the demographic groups of their school population are invited to participate in the development of local district continuous improvement plans to achieve the goals.

Â Â Â Â Â  (2) As part of setting local goals, school districts shall undertake a communications process that involves parents, students, teachers, school employees and community representatives to explain and discuss the local goals and their relationship to programs under this chapter.

Â Â Â Â Â  (3) At the request of the school district, department staff shall provide ongoing technical assistance in the development and implementation of the local district continuous improvement plan.

Â Â Â Â Â  (4) The local district continuous improvement plan shall include:

Â Â Â Â Â  (a) A rigorous curriculum aligned with state standards;

Â Â Â Â Â  (b) High-quality instructional programs;

Â Â Â Â Â  (c) Short-term and long-term professional development plans;

Â Â Â Â Â  (d) Programs and policies to achieve a safe educational environment;

Â Â Â Â Â  (e) A plan for family and community engagement;

Â Â Â Â Â  (f) Staff leadership development;

Â Â Â Â Â  (g) High-quality data systems;

Â Â Â Â Â  (h) Improvement planning that is data-driven;

Â Â Â Â Â  (i) Education service plans for students who have or have not exceeded all of the academic content standards;

Â Â Â Â Â  (j) A review of demographics, student performance, staff characteristics and student access to, and use of, educational opportunities; and

Â Â Â Â Â  (k) District efforts to achieve local efficiencies and efforts to make better use of resources. [Formerly 326.760; 1995 c.660 Â§11; 2007 c.858 Â§7]

Â Â Â Â Â  Note: The amendments to 329.095 by section 7, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.095. (1) The State Board of Education shall require school districts and schools to conduct self-evaluations and update their local district improvement plans on a biennial basis. The self-evaluation process shall involve the public in the setting of local goals. The school districts shall ensure that representatives from the demographic groups of their school population are invited to participate in the development of local district improvement plans to achieve the goals.

Â Â Â Â Â  (2) As part of setting local goals, school districts are encouraged to undertake a communications process that involves parents, students, teachers, school employees and community representatives to explain and discuss the local goals and their relationship to programs under this chapter.

Â Â Â Â Â  (3) At the request of the school district, Department of Education staff shall provide ongoing technical assistance in the development and implementation of the local district improvement plan.

Â Â Â Â Â  (4) The local district improvement plan shall include district efforts to achieve local efficiencies and efforts to make better use of resources. Efficiencies may include, but are not limited to, use of magnet schools, energy programs, public and private partnerships, staffing and other economies.

Â Â Â Â Â  (5) All school districts shall, as part of their local district improvement plan, develop programs and policies to achieve a safe, educational environment.

Â Â Â Â Â  (6) Local district improvement plans shall include the districtÂs and schoolÂs short-term and long-term plans for staff development.

Â Â Â Â Â  (7) Local district and school goals and district and school improvement plans shall be made available to the public.

Â Â Â Â Â  (8) The self-evaluations shall include a review of demographics, student performance, student access to and utilization of educational opportunities and staff characteristics. However, failure to complete the self-evaluation process shall not constitute grounds for withholding of state moneys.

Â Â Â Â Â  329.100 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.105 School district and school performance reports; criteria; included data. (1) The Superintendent of Public Instruction shall collect data and produce annual school district and school performance reports containing information on student performance, student behavior and school characteristics. The purpose of the performance reports is to provide information to parents and to improve schools through greater parental involvement.

Â Â Â Â Â  (2)(a) In consultation with representatives of parents, teachers, school district boards and school administrators, the State Board of Education shall adopt, by rule, criteria for identifying outstanding schools, satisfactory schools and schools in need of improvement. Such criteria shall take into account student performance, improvement in student performance, the participation rate of students on the statewide assessments, student attendance rates and graduation rates. The Superintendent of Public Instruction, based on the criteria adopted by the State Board of Education, shall assign a rating to each school that identifies the school as outstanding, satisfactory or in need of improvement.

Â Â Â Â Â  (b) The ratings received by a school shall be included in the school district and school performance reports.

Â Â Â Â Â  (c) If a school is designated as in need of improvement, the school shall file a school improvement plan with the Superintendent of Public Instruction and with the school district board.

Â Â Â Â Â  (d) The Department of Education shall work with stakeholders to design and implement an accountability system of progressive interventions for and provide technical assistance to schools and school districts that do not demonstrate improvement.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall include in the school performance reports data for the following areas, for each school, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Enrollment in English as a second language courses under ORS 336.079;

Â Â Â Â Â  (b) Attendance rates;

Â Â Â Â Â  (c) School safety, such as expulsions involving weapons in the school;

Â Â Â Â Â  (d) Disaggregated data on students who met or exceeded the academic content standards established by the board;

Â Â Â Â Â  (e) Dropout rates and the number of students who dropped out of school;

Â Â Â Â Â  (f) Parent and community involvement such as volunteer hours;

Â Â Â Â Â  (g) The percentage of classes taught by a teacher identified as highly qualified under rules adopted by the United States Department of Education; and

Â Â Â Â Â  (h) School staff, identified by category.

Â Â Â Â Â  (4) The Superintendent of Public Instruction shall include in the school district performance reports data for the following areas, for each school district, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Resident students who attend a public school in another school district;

Â Â Â Â Â  (b) Facilities used for distance learning;

Â Â Â Â Â  (c) Election results of any bond levy proposed to the electors of the district;

Â Â Â Â Â  (d) Expenditures;

Â Â Â Â Â  (e) Level of support from the education service district;

Â Â Â Â Â  (f) Administrators not assigned to a specific school;

Â Â Â Â Â  (g) School district staff, identified by category; and

Â Â Â Â Â  (h) Students who are eligible for special education.

Â Â Â Â Â  (5) The Superintendent of Public Instruction shall notify the public and the media by January 30 of each year that school district and school performance reports are available at schools and school districts and at the Department of Education website and offices. The superintendent shall also include notice that copies of school improvement plans and district continuous improvement plans can be obtained from school and school district offices. Each school district shall send a copy of the school district and applicable school performance reports to each parent of a child enrolled in a public school in the school district. [Formerly 326.765; 1995 c.660 Â§12; 1999 c.938 Â§1; 2001 c.959 Â§2; 2007 c.858 Â§8]

Â Â Â Â Â  Note: The amendments to 329.105 by section 8, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.105. (1) The Superintendent of Public Instruction shall collect data and produce annual school district and school performance reports containing information on student performance, student behavior and school characteristics. The purpose of the performance reports is to provide information to parents and to improve schools through greater parental involvement.

Â Â Â Â Â  (2)(a) In consultation with representatives of parents, teachers, school district boards and school administrators, the State Board of Education shall adopt, by rule, criteria for grading schools. Such criteria shall take into account student performance, improvement in student performance and the participation rate of students on the statewide assessments. The Superintendent of Public Instruction, based on the criteria adopted by the State Board of Education, shall assign a grade to each school for student performance, student behavior and school characteristics and also shall assign an overall grade to the school. The grades shall include classifications for exceptional performance, strong performance, satisfactory performance, low performance and unacceptable performance.

Â Â Â Â Â  (b) The grades received by a school shall be included in the school district and school performance reports.

Â Â Â Â Â  (c) If a school is within the low performance or unacceptable performance classification in any category, the school shall file a school improvement plan with the Superintendent of Public Instruction and with the school district board and the 21st Century Schools Council for the school.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall include in the school performance reports data for the following areas, for each school, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Enrollment in English as a second language courses under ORS 336.079;

Â Â Â Â Â  (b) Attendance rates;

Â Â Â Â Â  (c) School safety, such as expulsions involving weapons in the school;

Â Â Â Â Â  (d) Students who met or exceeded standards leading to the Certificate of Initial Mastery;

Â Â Â Â Â  (e) Dropout rates and the number of students who dropped out of school;

Â Â Â Â Â  (f) Parent and community involvement such as volunteer hours;

Â Â Â Â Â  (g) Classes taught by a teacher outside the teacherÂs area of certification; and

Â Â Â Â Â  (h) School staff, identified by category.

Â Â Â Â Â  (4) The Superintendent of Public Instruction shall include in the school district performance reports data for the following areas, for each school district, that are available to the Department of Education from the most recent school year:

Â Â Â Â Â  (a) Resident students who attend a public school in another school district;

Â Â Â Â Â  (b) Facilities used for distance learning;

Â Â Â Â Â  (c) Election results of any bond levy proposed to the electors of the district;

Â Â Â Â Â  (d) Expenditures;

Â Â Â Â Â  (e) Level of support from the education service district;

Â Â Â Â Â  (f) Administrators not assigned to a specific school;

Â Â Â Â Â  (g) School district staff, identified by category; and

Â Â Â Â Â  (h) Students who are eligible for special education.

Â Â Â Â Â  (5) The Superintendent of Public Instruction shall notify the public and the media by January 30 of each year that school district and school performance reports are available at schools and school districts and at the Department of Education website and offices. The superintendent shall also include notice that copies of school and district improvement plans can be obtained from school and school district offices. Each school district shall send a copy of the school district and applicable school performance reports to each parent of a child enrolled in a public school in the school district.

Â Â Â Â Â  329.110 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  329.115
Oregon
Report Card. (1) Prior to December 1 of each year, the Superintendent of Public Instruction shall issue an Oregon Report Card on the state of the public schools and progress toward achieving the goals contained in ORS 329.025. The purpose of the Oregon Report Card is to monitor trends among school districts and
Oregon
Âs progress toward achieving the goals stated in this chapter and the Department of Education key performance measures established by the Oregon Progress Board.

Â Â Â Â Â  (2) The Oregon Report Card shall include information on the following:

Â Â Â Â Â  (a) Student performance on
Oregon
state assessments and national assessments;

Â Â Â Â Â  (b) Data required by the federal No Child Left Behind Act of 2001 (P.L. 107-110, 115 Stat. 1425);

Â Â Â Â Â  (c) Public school funding, expenditures and employee salary information;

Â Â Â Â Â  (d) Instructional hours;

Â Â Â Â Â  (e) School staff information;

Â Â Â Â Â  (f) District size, student demographics and student enrollment;

Â Â Â Â Â  (g) Dropout rates;

Â Â Â Â Â  (h) Alternative education programs;

Â Â Â Â Â  (i) Public charter schools;

Â Â Â Â Â  (j) Early childhood education and
Oregon
prekindergarten; and

Â Â Â Â Â  (k) Programs for students with special needs. [Formerly 326.770; 1995 c.660 Â§13; 2007 c.858 Â§9]

Â Â Â Â Â  Note: The amendments to 329.115 by section 9, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.115. (1) Prior to September 30 of each year, the Superintendent of Public Instruction shall issue an Oregon Report Card on the state of the public schools and progress toward achieving the goals contained in ORS 329.025 and 329.035.

Â Â Â Â Â  (2) The purpose of the Oregon Report Card is to monitor trends among school districts and
Oregon
Âs progress toward achieving the goals stated in this chapter. The report on the state of the public schools shall be designed to:

Â Â Â Â Â  (a) Allow educators and local citizens to determine and share successful and unsuccessful school programs;

Â Â Â Â Â  (b) Allow educators to sustain support for reforms demonstrated to be successful;

Â Â Â Â Â  (c) Recognize schools for their progress and achievements; and

Â Â Â Â Â  (d) Facilitate the use of educational resources and innovations in the most effective manner.

Â Â Â Â Â  (3) The report shall contain, but need not be limited to:

Â Â Â Â Â  (a) Demographic information on public school children in this state.

Â Â Â Â Â  (b) Information pertaining to student achievement, including statewide assessment data, graduation rates and dropout rates, including progress toward achieving the education benchmarks established by the Oregon Progress Board, with arrangements by minority groupings where applicable.

Â Â Â Â Â  (c) Information pertaining to special program offerings.

Â Â Â Â Â  (d) Information pertaining to the characteristics of the school and school staff, including assignment of teachers, experience of staff and the proportion of minorities and women represented on the teaching and administrative staff.

Â Â Â Â Â  (e) Budget information, including source and disposition of school district operating funds and salary data.

Â Â Â Â Â  (f) Examples of exemplary programs, proven practices, programs designed to reduce costs or other innovations in education being developed by school districts in this state that show improved student learning.

Â Â Â Â Â  (g) Such other information as the superintendent obtains under ORS 329.105.

Â Â Â Â Â  (4) In the second and subsequent years that the report is issued, the report shall include a comparison between the current and previous data and an analysis of trends in public education.

Â Â Â Â Â  329.120 [Repealed by 1963 c.544 Â§52]

(Parental and Community Participation)

Â Â Â Â Â  329.125 Policy on parental and community participation. The Legislative Assembly recognizes that students in public elementary and secondary schools can best reach the levels of performance expected under the provisions of this chapter with parental and community participation in the education process. It is, therefore, recommended but not required that:

Â Â Â Â Â  (1) School districts provide opportunities for parents or guardians to be involved in establishing and implementing educational goals and to participate in decision-making at the school site;

Â Â Â Â Â  (2) Employers recognize the need for parents or guardians and members of the community to participate in the education process not only for their own children but for the educational system;

Â Â Â Â Â  (3) Employers be encouraged to extend appropriate leave to parents or guardians to allow greater participation in that process during school hours;

Â Â Â Â Â  (4) School districts enter into partnerships with business, labor and other groups to provide workplace-based professional development opportunities for their educational staff; and

Â Â Â Â Â  (5) School districts enter into partnerships with recreation groups, faith-based organizations, social service and health care agencies, businesses, child care providers and other groups that support children and families to create community learning centers for students, parents and members of the surrounding community. [Formerly 326.775; 1995 c.660 Â§14; 2001 c.759 Â§2]

Â Â Â Â Â  329.130 [Repealed by 1963 c.544 Â§52]

(Services for Children and Families)

Â Â Â Â Â  329.145 Definitions for ORS 329.150 and 329.155. As used in ORS 329.150 and 329.155:

Â Â Â Â Â  (1) ÂFamiliesÂ means a group of individuals related by blood, marriage or adoption, or individuals whose functional relationships are similar to those found in such associations. The familyÂs purpose is the security, support, nurturance, love, transmission of values and facilitation of each memberÂs growth and development, and is the primary social unit affecting a childÂs well-being.

Â Â Â Â Â  (2) ÂServicesÂ means education and all other programs and services addressing one or more of a childÂs six basic needs as follows: stimulus, nutrition, health, safety, nurturance and shelter.

Â Â Â Â Â  (3) ÂYoung childrenÂ means children zero through eight years of age. [Formerly 326.785]

Â Â Â Â Â  329.150 Services for children and families at school site; policy. A school district may provide services for children and families at the school site, which may include a community learning center. If the district chooses to provide services, the design of educational and other services to children and their families shall be the responsibility of the school district. School districts may coordinate services with programs provided through the local commissions on children and families to provide services to families. To ensure that all educational and other services for young children and their families offer the maximum opportunity possible for the personal success of the child and family members, it is the policy of this state that the following principles for serving children should be observed to the maximum extent possible in all of its educational and other programs serving young children and their families, including those programs delivered at community learning centers:

Â Â Â Â Â  (1) Services for young children and their families should be located as close to the child and the familyÂs community as possible, encouraging community support and ownership of such services;

Â Â Â Â Â  (2) Services for young children and their families should reflect the importance of integration and diversity to the maximum extent possible in regard to characteristics such as race, economics, gender, creed, capability and cultural differences;

Â Â Â Â Â  (3) Services should be designed to support and strengthen the welfare of the child and the family and be planned in consideration of the individual familyÂs values;

Â Â Â Â Â  (4) Services should be designed to ensure continuity of care among care givers in a given day and among service plans from year to year;

Â Â Â Â Â  (5) Service systems should address the most urgent needs in a timely manner including health, intervention and support services; and

Â Â Â Â Â  (6) Service providers and sources of support should be coordinated and collaborative, to reflect the knowledge that no single system can serve all of the needs of the child and family. [Formerly 326.790; 1995 c.660 Â§15; 2001 c.759 Â§3]

Â Â Â Â Â  329.153 Policy on prevention and cost-effective programs and strategies. (1) It is the policy of the Legislative Assembly that programs and strategies that can substantiate a claim to prevention and cost-effectiveness be of high priority.

Â Â Â Â Â  (2) The Legislative Assembly finds that dollars invested in quality programs, such as the Head Start program after which the
Oregon
prekindergarten is modeled, return the costs thereof several times over in costs saved in the areas of remedial education, corrections and human services. [Formerly 336.005]

Â Â Â Â Â  329.155 Standards for education programs and programs providing services for children and families; interagency coordination. (1) State agencies that administer education programs and other programs that provide services for children and families shall:

Â Â Â Â Â  (a) Evaluate the effectiveness of the program as related to the principles stated in ORS 329.025 and 417.305 in the earliest stages of the budget process, including components within programs as appropriate;

Â Â Â Â Â  (b) Articulate ways in which the program is an effective component of agency and state priorities, goals and strategies, such as those developed by the Oregon Progress Board, or to relevant research and professional standards;

Â Â Â Â Â  (c) Establish plans, interagency partnerships, implementation practices and interactions with local coordinated comprehensive plans;

Â Â Â Â Â  (d) Utilize the information generated by applicable state advisory groups and by the local planning process administered by the State Commission on Children and Families in the program assessment of needs and decisions as to service delivery in a given community; and

Â Â Â Â Â  (e) Identify barriers to improving program capability to serve the needs of young children and related recommendations, if any.

Â Â Â Â Â  (2) The processes listed in subsection (1) of this section are for the purpose of generating interagency coordination so as to serve to the greatest extent possible young children and their families in a comprehensive and developmentally appropriate fashion. The information generated by these processes shall be considered as a contribution to subsequent budget decisions by state and local agencies, the Oregon Department of Administrative Services and Legislative Assembly, and as a contribution to the planning and coordination tasks of the State Commission on Children and Families. [Formerly 326.795; 1999 c.59 Â§80; 1999 c.1053 Â§26]

(Community Learning Centers)

Â Â Â Â Â  329.156 Creation; requirements; technical assistance. (1) The Department of Education, the Department of Human Services and the State Commission on Children and Families shall support the development and implementation of a network of community learning centers across the state.

Â Â Â Â Â  (2) Within available funding, the state commission, in conjunction with local commissions on children and families or other organizations that provide training and technical assistance to schools or community programs, shall provide training and technical assistance to promote the development and implementation of community learning centers. To the extent possible, the state commission shall use voluntary organizations to provide the training and technical assistance.

Â Â Â Â Â  (3) If a community learning center is created by a school district, the school district shall coordinate with the local commission on children and families to ensure that the community learning center is referenced in the local coordinated comprehensive plan, implemented pursuant to ORS 417.775.

Â Â Â Â Â  (4) Community learning centers created pursuant to this section shall:

Â Â Â Â Â  (a) Be located in or near a school or a cluster of schools;

Â Â Â Â Â  (b) Involve parents in the care and education of their children;

Â Â Â Â Â  (c) Involve the local community in developing and overseeing community learning center programs;

Â Â Â Â Â  (d) Incorporate the principles of family support services described in ORS 329.150 and 417.342;

Â Â Â Â Â  (e) In partnership with the local school district board, create or designate an advisory committee to offer guidance on program development and implementation, with membership that is representative of the diversity of community interests, including representatives of businesses, schools, faith-based organizations, social service and health care agencies, cultural groups, recreation groups, municipal governments, community colleges, libraries, child care providers, parents and youths;

Â Â Â Â Â  (f) Conduct an assessment of strengths, needs and assets within the community to be served by the community learning center that identifies services being delivered in the community, defines and clarifies services that are missing or overlapping and builds on any existing community assessments; and

Â Â Â Â Â  (g) Coordinate the community assessment with the local commission on children and families.

Â Â Â Â Â  (5) The Department of Human Services and the Department of Education shall provide technical assistance to community learning centers to develop policies ensuring that confidential information is disclosed only in accordance with state and federal laws. [2001 c.759 Â§5; 2005 c.503 Â§16]

Â Â Â Â Â  329.157 Identification and coordination of existing resources. (1) Community learning centers shall promote identification and coordination of existing resources including, but not limited to, the following services and activities:

Â Â Â Â Â  (a) Before-school and after-school enrichment activities linked with the school curriculum;

Â Â Â Â Â  (b) Youth development and service learning activities;

Â Â Â Â Â  (c) Child care programs;

Â Â Â Â Â  (d) Mentoring and tutoring programs;

Â Â Â Â Â  (e) Parent literacy and adult education programs;

Â Â Â Â Â  (f) Prenatal and early childhood support programs;

Â Â Â Â Â  (g) Parent education and support groups;

Â Â Â Â Â  (h) Cultural activities and English as a second language programs;

Â Â Â Â Â  (i) School-to-work and workforce development programs;

Â Â Â Â Â  (j) Intergenerational activities connecting senior citizens with children;

Â Â Â Â Â  (k) Referrals for health care and other social and educational services;

Â Â Â Â Â  (L) Primary health care services, including immunizations, sports physicals and well-child checkups; and

Â Â Â Â Â  (m) Counseling services.

Â Â Â Â Â  (2) School districts that create community learning centers shall encourage existing family resource centers to become involved in the development and implementation of the community learning centers. An existing family resource center developed under ORS 417.725 may be designated as a community learning center if the family resource center meets the standards specified in this section and ORS 329.156.

Â Â Â Â Â  (3) Community learning centers shall follow best practice standards to ensure their effectiveness. [2001 c.759 Â§6]

Â Â Â Â Â  329.159 Evaluation; reporting. (1) Within available funding, the Department of Education shall, in conjunction with the Department of Human Services, the State Commission on Children and Families, representatives of local commissions on children and families, and the Juvenile Crime Prevention Advisory Committee, explore the feasibility of conducting a statewide evaluation of the effectiveness of community learning centers. The evaluation may consider the following outcomes:

Â Â Â Â Â  (a) Student attendance;

Â Â Â Â Â  (b) Test scores;

Â Â Â Â Â  (c) Parent involvement;

Â Â Â Â Â  (d) Family mobility;

Â Â Â Â Â  (e) Disciplinary referrals; and

Â Â Â Â Â  (f) Referrals to the juvenile justice system.

Â Â Â Â Â  (2) The Department of Education, in consultation with the Department of Human Services, the State Commission on Children and Families, representatives of local commissions on children and families, and the Juvenile Crime Prevention Advisory Committee, shall create a form for reporting and monitoring information collected by community learning centers. The form shall be designed to collect the following data:

Â Â Â Â Â  (a) Unduplicated number of children and unduplicated number of adults served in community learning center programs;

Â Â Â Â Â  (b) Number of requests for information and other referrals;

Â Â Â Â Â  (c) Level of parent or customer satisfaction;

Â Â Â Â Â  (d) Increases in or reductions of collaboration among agencies and departments;

Â Â Â Â Â  (e) Increases in or reductions of the use of public facilities for community and family programs; and

Â Â Â Â Â  (f) Outcomes listed in subsection (1) of this section. [2001 c.759 Â§7]

(Early Childhood Education)

Â Â Â Â Â  329.160 Policy on early childhood and parenting education; funding goal. It is the policy of this state to implement programs for early childhood education, for parenting education including instruction about prenatal care, for child-parent centers and for extended
Oregon
prekindergarten programs. The
Oregon
prekindergarten program shall be operated in coordination with the federal Head Start program in order to avoid duplication of services and so as to ensure maximum use of resources. The state shall continue funding
Oregon
prekindergarten programs with a goal to have full funding for all eligible children. [Formerly 326.810; 1995 c.660 Â§17; 2007 c.858 Â§10]

Â Â Â Â Â  Note: The amendments to 329.160 by section 10, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.160. It is the policy of this state to implement programs for early childhood education, for parenting education including instruction about prenatal care, for child-parent centers and for extended
Oregon
prekindergarten programs. By 1999, funding for programs shall be available for 50 percent of children eligible for
Oregon
prekindergarten programs, and, by 2004, full funding for programs shall be available for all eligible children. The
Oregon
prekindergarten program shall continue to be operated in coordination with the federal Head Start program in order to avoid duplication of services and so as to ensure maximum use of resources. The state shall continue funding
Oregon
prekindergarten programs with a goal to have full funding for all eligible children.

Â Â Â Â Â  329.165 Development of long-range plan for serving children and families. (1) In consultation with the advisory committee for the Oregon prekindergarten program, the Department of Education shall develop a long-range plan for serving eligible children and their families and shall report to each regular session of the Legislative Assembly on the funds necessary to implement the long-range plan, including but not limited to regular programming costs, salary enhancements and program improvement grants. The department shall determine the rate of increase in funding for programs necessary each biennium to provide service to all children eligible for the prekindergarten program.

Â Â Â Â Â  (2) Each biennial report shall include but not be limited to estimates of the number of eligible children and families to be served, projected cost of programs and evaluation of the programs. [Formerly 326.813; 1995 c.660 Â§18; 2007 c.858 Â§11]

Â Â Â Â Â  Note: The amendments to 329.165 by section 11, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.165. (1) In consultation with the advisory committee for the Oregon prekindergarten program, the Department of Education and the Department of Community Colleges and Workforce Development shall develop a long-range plan for serving eligible children and their families and shall report to each regular session of the Legislative Assembly on the funds necessary to implement the long-range plan, including but not limited to regular programming costs, salary enhancements and program improvement grants. The department shall determine the rate of increase in funding for programs necessary each biennium to provide service to all children eligible for the prekindergarten program by 2004.

Â Â Â Â Â  (2) The Department of Education and the Department of Community Colleges and Workforce Development shall include in their budget requests to the Governor funds sufficient to implement each two-year phase of the long-range plan.

Â Â Â Â Â  (3) Each biennial report shall include but not be limited to estimates of the number of eligible children and families to be served, projected cost of programs and evaluation of the programs.

Â Â Â Â Â  329.170 Definitions for ORS 329.170 to 329.200. (1) As used in ORS 329.170 to 329.200:

Â Â Â Â Â  (a) ÂAdvisory committeeÂ means the advisory committee established specifically for the
Oregon
prekindergarten program established by ORS 329.170 to 329.200.

Â Â Â Â Â  (b) ÂOregon prekindergartensÂ means programs that are recognized by the department as meeting the minimum program rules to be adopted by the State Board of Education and that provide comprehensive health, education and social services in order to maximize the potential of children three and four years of age.

Â Â Â Â Â  (c) ÂOregon prekindergarten programÂ means the statewide administrative activities carried on within the Department of Education to allocate, award and monitor state funds appropriated to create or assist local Oregon prekindergartens.

Â Â Â Â Â  (2) For purposes of ORS 329.175, Âeligible childÂ means an at-risk child who is not a participant in a federal, state or local program providing like comprehensive services and may include children who are eligible under rules adopted by the State Board of Education. As used in this subsection, Âat-risk childÂ means a child at least three years of age and not eligible for kindergarten whose family circumstances would qualify that child for eligibility under the federal Head Start program. [Formerly 326.600; 2001 c.831 Â§15; 2005 c.209 Â§10]

Â Â Â Â Â  329.175 Department to administer prekindergarten program; grants; eligibility; coordination with other programs. (1) The Department of Education shall administer the
Oregon
prekindergarten program to assist eligible children with comprehensive services including educational, social, health and nutritional development to enhance their chances for success in school and life. Eligible children, upon request of parent or guardian, shall be admitted to approved
Oregon
prekindergartens to the extent that the Legislative Assembly provides funds.

Â Â Â Â Â  (2) Nonsectarian organizations including school districts and Head Start grantees are eligible to compete for funds to establish an
Oregon
prekindergarten. Grant recipients shall serve children eligible according to federal Head Start guidelines and other children who meet criteria of eligibility adopted by rule by the State Board of Education. However, not more than 20 percent of the total enrollment shall consist of children who do not meet Head Start guidelines. School districts may contract with other governmental or nongovernmental nonsectarian organizations to conduct a portion of the program. Funds appropriated for the program shall be used to establish and maintain new or expanded
Oregon
prekindergartens and shall not be used to supplant federally supported Head Start programs.
Oregon
prekindergartens also may accept gifts, grants and other funds for the purposes of this section.

Â Â Â Â Â  (3) Applicants shall identify how they will serve the target population and provide all components as specified in the federal Head Start performance standards and guidelines, including staff qualifications and training, facilities and equipment, transportation and fiscal management.

Â Â Â Â Â  (4)
Oregon
prekindergartens shall coordinate with each other and with federal Head Start programs to ensure efficient delivery of services and prevent overlap.
Oregon
prekindergartens shall also work with local organizations such as local education associations serving young children and make the maximum use of local resources.

Â Â Â Â Â  (5)
Oregon
prekindergartens shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law. [Formerly 326.605; 2001 c.831 Â§16]

Â Â Â Â Â  329.180 [Formerly 326.610; repealed by 2001 c.831 Â§30]

Â Â Â Â Â  329.183 Prekindergarten Program Trust Fund. (1) The Prekindergarten Program Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist eligible children with comprehensive services including educational, social, health and nutritional development to enhance their chances for success in school and life. For this purpose, the trust fund is continuously appropriated to the Department of Education for the
Oregon
prekindergarten program described in ORS 329.170 to 329.200.

Â Â Â Â Â  (2) The department may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. Except as provided in ORS 329.185, the acceptance of federal grants for purposes of ORS 329.170 to 329.200 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the
Oregon
income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the department. [1995 c.636 Â§4; 2001 c.831 Â§17; 2007 c.858 Â§12]

Â Â Â Â Â  Note: The amendments to 329.183 by section 12, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.183. (1) The Prekindergarten Program Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist eligible children with comprehensive services including educational, social, health and nutritional development to enhance their chances for success in school and life. For this purpose, the trust fund is continuously appropriated for and shall be expended only for the
Oregon
prekindergarten program described in ORS 329.170 to 329.200.

Â Â Â Â Â  (2) The State Board of Education may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. Except as provided in ORS 329.185, the acceptance of federal grants for purposes of ORS 329.170 to 329.200 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the
Oregon
income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the State Board of Education.

Â Â Â Â Â  329.185 Expansion of
Oregon
prekindergarten program. When the federal Head Start program provides funding for programs for eligible children at or greater than the 1990-1991 per child level, eligibility for the state funded
Oregon
prekindergarten program shall be expanded to include programs for children whose family income exceeds the federal Head Start limits or who are in an underserved or unserved age category. After determining the increase in income limits or age level that would make children most in need of state programs eligible for them, the State Board of Education may direct expenditure of any unexpended or unobligated funds appropriated for the biennium for eligible children to be expended for the additional children considered to be most in need. In the following biennium, the State Board of Education shall include the cost of any added program for the children most in need in its biennial budget. [Formerly 326.815; 1995 c.660 Â§19; 2001 c.831 Â§18]

Â Â Â Â Â  Note: 329.185 was added to and made a part of ORS chapter 329 by legislative action but was not added to 329.170 to 329.200. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.190 Advisory committee. The Department of Education shall establish an advisory committee composed of interested parents and representatives from the State Commission on Children and Families, health care profession, early childhood education and development staff preparation programs, Oregon Head Start Association, school districts, community colleges, Early Intervention Council, child care and other organizations. The purpose of the advisory committee is to provide advice to the department on matters related to the
Oregon
prekindergarten program. [Formerly 326.615; 1999 c.39 Â§5; 2001 c.831 Â§19; 2007 c.858 Â§13]

Â Â Â Â Â  Note: The amendments to 329.190 by section 13, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.190. The Department of Education and the Department of Community Colleges and Workforce Development shall establish an advisory committee composed of interested parents and representatives from the State Commission on Children and Families, health care profession, early childhood education and development staff preparation programs, Oregon Head Start Association, school districts, community colleges, Early Intervention Council, child care and other organizations as considered necessary by the Department of Education and the Department of Community Colleges and Workforce Development to assist with the establishment of the Oregon prekindergarten program.

Â Â Â Â Â  329.195 Rules; grant applications. (1) The State Board of Education shall adopt rules for the establishment of the
Oregon
prekindergarten program. Rules specifically shall require the
Oregon
prekindergarten program to provide for parental involvement and performance standards at a level no less than that provided under the federal Head Start program guidelines. Federal Head Start program guidelines shall be considered as guidelines for the
Oregon
prekindergarten program.

Â Â Â Â Â  (2) In developing rules for the Oregon prekindergarten program, the board shall consult with the advisory committee established under ORS 329.190 and shall consider such factors as coordination with existing programs, the preparation necessary for instructors, qualifications of instructors, training of staff, adequate space and equipment and special transportation needs.

Â Â Â Â Â  (3) The Department of Education shall review applications for the
Oregon
prekindergarten program received and designate those programs as eligible to commence operation by July 1 of each year. When approving grant applications, to the extent practicable, the board shall distribute funds regionally based on percentages of unmet needs as identified in the voluntary local early childhood system plans that are part of the local coordinated comprehensive plans developed under ORS 417.775 for the county or region. [Formerly 326.620; 2001 c.831 Â§20; 2007 c.858 Â§14]

Â Â Â Â Â  Note: The amendments to 329.195 by section 14, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.195. (1) The State Board of Education shall adopt rules for the establishment of the
Oregon
prekindergarten program. Rules specifically shall require the
Oregon
prekindergarten program to provide for parental involvement and performance standards at a level no less than that provided under the federal Head Start program guidelines. Federal Head Start program guidelines shall be considered as guidelines for the
Oregon
prekindergarten program.

Â Â Â Â Â  (2) In developing rules for the
Oregon
prekindergarten program, the board shall consult with the advisory committee and shall consider such factors as coordination with existing programs, the preparation necessary for instructors, qualifications of instructors, training of staff, adequate space and equipment and special transportation needs.

Â Â Â Â Â  (3) The Department of Education and the Department of Community Colleges and Workforce Development shall review applications for the
Oregon
prekindergarten program received and designate those programs as eligible to commence operation by July 1 of each year. When approving grant applications, to the extent practicable, the State Board of Education shall distribute funds regionally based on percentages of unmet needs as identified in the voluntary local early childhood system plans that are part of the local coordinated comprehensive plans developed under ORS 417.775 for the county or region.

Â Â Â Â Â  329.200 Report on program by state superintendent; department to assess program effectiveness. (1) The Superintendent of Public Instruction shall report to the Legislative Assembly on the merits of continuing and expanding the
Oregon
prekindergarten program or instituting other means of providing early childhood development assistance.

Â Â Â Â Â  (2) The superintendentÂs report shall include specific recommendations on at least the following issues:

Â Â Â Â Â  (a) The relationship of the state-funded
Oregon
prekindergarten program with the common school system;

Â Â Â Â Â  (b) The types of children and their needs that the program should serve;

Â Â Â Â Â  (c) The appropriate level of state support for implementing the program for all eligible children, including related projects to prepare instructors and provide facilities, equipment and transportation;

Â Â Â Â Â  (d) The state administrative structure necessary to implement the program; and

Â Â Â Â Â  (e) Licensing or endorsement of early childhood teachers.

Â Â Â Â Â  (3) The Department of Education shall examine, monitor and assess the effectiveness of the
Oregon
prekindergarten program. The superintendent shall make biennial reports to the Legislative Assembly on the effectiveness of the program. [Formerly 326.625; 2001 c.831 Â§21; 2005 c.209 Â§11; 2007 c.858 Â§15]

Â Â Â Â Â  Note: The amendments to 329.200 by section 15, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.200. (1) The Superintendent of Public Instruction shall report to the Legislative Assembly on the merits of continuing and expanding the Oregon prekindergarten program or instituting other means of providing early childhood development assistance.

Â Â Â Â Â  (2) The superintendentÂs report shall include specific recommendations on at least the following issues:

Â Â Â Â Â  (a) The relationship of the state-funded
Oregon
prekindergarten program with the common school system;

Â Â Â Â Â  (b) The types of children and their needs that the program should serve;

Â Â Â Â Â  (c) The appropriate level of state support for implementing the program for all eligible children, including related projects to prepare instructors and provide facilities, equipment and transportation;

Â Â Â Â Â  (d) The state administrative structure necessary to implement the program; and

Â Â Â Â Â  (e) Licensing or endorsement of early childhood teachers.

Â Â Â Â Â  (3) The Department of Education, in consultation with the Department of Community Colleges and Workforce Development, shall examine, monitor and assess the effectiveness of the
Oregon
prekindergarten program. The superintendent shall make biennial reports to the Legislative Assembly on the effectiveness of the program.

Â Â Â Â Â  329.210 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.215 [Formerly 343.415; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.215 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.215 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.215 Definitions for ORS 329.215 to 329.235. As used in ORS 329.215 to 329.235:

Â Â Â Â Â  (1) ÂApproved programÂ means an early childhood education program approved by the Department of Education.

Â Â Â Â Â  (2) ÂAt-risk childrenÂ means children who may have difficulty achieving in school and who meet criteria established by the State Board of Education by rule.

Â Â Â Â Â  (3) ÂEarly childhood educationÂ means educational programs that conform to the standards adopted by the State Board of Education by rule and that are designed for the education and training of children who are at least three years of age but have not passed their ninth birthday, and includes all special educational programs established and operated under this chapter.

Â Â Â Â Â  (4) ÂEarly Childhood Improvement ProgramÂ means those programs meeting the criteria included in ORS 329.237 and complying with rules adopted by the State Board of Education.

Â Â Â Â Â  (5) ÂExtended day servicesÂ means programs that serve young children and operate during hours beyond regular school time.

Â Â Â Â Â  329.220 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.225 [Formerly 343.425; 2001 c.831 Â§22; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.225 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.225 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.225 Operating guides for programs; approval of programs; program requirements. (1) The Department of Education shall prepare operating guides for early childhood education programs applicable to programs under ORS 329.215 to 329.235 that are consistent with requirements imposed by the State Board of Education by rule for kindergarten through grade three.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of early childhood education programs and may approve those prekindergarten programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of program.

Â Â Â Â Â  (b) The number of children who will be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the program in the applying district.

Â Â Â Â Â  (3) Providers of early childhood education programs shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law.

Â Â Â Â Â  329.228 Early Childhood Education Trust Fund. (1) The Early Childhood Education Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist public school districts in providing programs designed to improve educational services for children enrolled in kindergarten through grade three. For this purpose, the trust fund is continuously appropriated to the Department of Education for programs described in ORS 329.235.

Â Â Â Â Â  (2) The State Board of Education may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. The acceptance of federal grants for purposes of ORS 329.235 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the
Oregon
income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the State Board of Education. [1995 c.636 Â§2; 2005 c.209 Â§12; 2007 c.858 Â§16]

Â Â Â Â Â  Note: The amendments to 329.228 by section 16, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.228. (1) The Early Childhood Education Trust Fund is established as a fund in the State Treasury, separate and distinct from the General Fund. Interest earned by the trust fund shall be credited to the trust fund. The primary purpose of the trust fund is to assist public school districts in providing programs designed to improve educational services for children enrolled in kindergarten through grade three. For this purpose, the trust fund is continuously appropriated to the Department of Education for programs described in ORS 329.215 to 329.235.

Â Â Â Â Â  (2) The State Board of Education may solicit and accept money in the form of gifts, contributions and grants to be deposited in the trust fund. The acceptance of federal grants for purposes of ORS 329.215 to 329.235 does not commit state funds nor place an obligation upon the Legislative Assembly to continue the purposes for which the federal funds are made available.

Â Â Â Â Â  (3) The trust fund may be listed, if otherwise qualified, on the
Oregon
income tax return for checkoff pursuant to application made to the Oregon Charitable Checkoff Commission under ORS 305.690 to 305.753 by the State Board of Education.

Â Â Â Â Â  329.230 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.235 Provision of early childhood education. Subject to the approval of the Superintendent of Public Instruction:

Â Â Â Â Â  (1) The district school board of any school district in which there are resident children who are three years of age or older but who have not attained compulsory attendance age and who are not enrolled in a kindergarten of the district may:

Â Â Â Â Â  (a) Provide early childhood education for such children as part of the districtÂs educational program; or

Â Â Â Â Â  (b) When the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for instruction of such children in a school district operating an approved early childhood education program, subject to such reimbursement as the districts may agree.

Â Â Â Â Â  (2) An education service district may operate an approved early childhood education program in the same manner as programs are provided under ORS 334.175 or 334.185. [Formerly 343.435]

Â Â Â Â Â  329.237 [Formerly 336.435; 1995 c.660 Â§20; 1999 c.59 Â§81; 1999 c.1053 Â§27; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.237 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.237 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.237 Administration; program design; components. (1) The Department of Education shall administer the Early Childhood Improvement Program to assist public school districts in providing programs designed to improve educational services for children enrolled in kindergarten through grade three. Programs shall be based on research and proven successful practices.

Â Â Â Â Â  (2) The programs shall include the following planned components:

Â Â Â Â Â  (a) Targeted services for Âat-riskÂ children that may be in cooperation with local commissions on children and families to provide services to families, which may include but are not limited to remedial and alternative academic programs, child care, parent participation and child development services.

Â Â Â Â Â  (b) Efforts to improve the kindergarten through third grade curriculum and educational practices so that they:

Â Â Â Â Â  (A) Are consistent with research findings on how children learn;

Â Â Â Â Â  (B) Are sensitive to individual differences such as cultural background and learning styles; and

Â Â Â Â Â  (C) Encourage parent participation. Such efforts may include but are not limited to adapting curricula and training administrators and other staff in early childhood education and child development.

Â Â Â Â Â  (c) Comprehensive education, health care and social services for children to be provided through interagency agreements among school districts, health care and social service providers.

Â Â Â Â Â  (d) Evaluation of programs by goals set by the district for the program.

Â Â Â Â Â  (e) Planned transition from prekindergarten programs to kindergarten through grade three.

Â Â Â Â Â  (3) In addition to the components listed in subsection (2) of this section, Early Childhood Improvement Programs may include but are not limited to the following components:

Â Â Â Â Â  (a) Extended day services for school-age children who need care or enrichment opportunities; and

Â Â Â Â Â  (b) Programs designed to improve the adult to child ratios in kindergarten through grade three.

Â Â Â Â Â  (4) The district application shall include:

Â Â Â Â Â  (a) Plans developed by 21st Century Schools Councils at the school building level as described in ORS 329.704; and

Â Â Â Â Â  (b) Demonstrated consistency with the local assessments and local coordinated comprehensive plans resulting from ORS 417.705 to 417.801.

Â Â Â Â Â  (5) Funds shall be available to districts with approved applications on a per child basis for the districtÂs children enrolled in kindergarten through grade three. Funds not allocated shall be prorated to the districts with approved applications not later than the end of the fiscal year for which the allocation is made.

Â Â Â Â Â  (6) If the district plan proposes use of innovative instructional materials, the State Board of Education, pursuant to ORS 337.050, may waive the use of such instructional materials as might otherwise have been required.

Â Â Â Â Â  329.240 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.245 [Formerly 336.437; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.245 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.245 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.245 Rules; applications. (1) The State Board of Education shall adopt rules for the establishment of the Early Childhood Improvement Program. Rules shall require school districts to include in their applications cooperative efforts with other programs for young children.

Â Â Â Â Â  (2) The Department of Education shall review and approve applications by July 1 of each year.

Â Â Â Â Â  329.250 [Repealed by 1953 c.306 Â§18]

(Child Development and Student-Parent Programs)

Â Â Â Â Â  329.255 Child development specialist program. (1) The district school board of every school district operating any elementary schools may establish a child development specialist program.

Â Â Â Â Â  (2) If a district school board establishes a child development specialist program, the school district must meet the following requirements:

Â Â Â Â Â  (a) The school district shall submit a written plan describing the program to the Department of Education and the program must be approved by the department.

Â Â Â Â Â  (b) Upon approval of a program, a school district shall submit child development specialist candidate applications for department approval.

Â Â Â Â Â  (c) The school district shall conduct an annual review of the program and submit an updated plan to the department for reauthorization of the program.

Â Â Â Â Â  (d) Each child development specialist employed by a school district shall complete an annual evaluation of the specialistÂs child development plan to be included with the school districtÂs updated plan.

Â Â Â Â Â  (3) The department shall review the plans annually.

Â Â Â Â Â  (4) School districts may provide the child development specialist program by contract with qualified state or local programs. [Formerly 343.125; 1995 c.660 Â§21; 1999 c.871 Â§Â§2,3; 2007 c.858 Â§17]

Â Â Â Â Â  Note: The amendments to 329.255 by section 17, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.255. (1) The district school board of every school district operating any elementary schools may make the services of a child development specialist available to the pupils enrolled in the elementary schools and their families.

Â Â Â Â Â  (2) A child development specialist shall provide primary prevention services directly or in cooperation with others in settings in addition to the school setting:

Â Â Â Â Â  (a) To pupils enrolled in the elementary school, with priority given at the primary level, including kindergarten, to assist them in developing positive attitudes toward themselves and others in relation to life career roles and to ensure that appropriate assessment and screening procedures that recognize academic and individual differences are provided for the early identification of talents and strengths on which to base a positive learning experience for each child.

Â Â Â Â Â  (b) To the professional staff of the elementary school to assist them in early identification of pupils enrolled therein with learning or developmental problems.

Â Â Â Â Â  (c) To parents of pupils enrolled in elementary schools to assist them in understanding their childrenÂs unique aptitudes and needs and to aid in relating home, school and neighborhood experiences.

Â Â Â Â Â  (d) To refer pupils enrolled in the elementary school and their families to appropriate state or local agencies for additional assistance as needed.

Â Â Â Â Â  (e) To coordinate resources available through the community and the school.

Â Â Â Â Â  (3) The district school board of every school district operating any elementary schools may make the services of a child development specialist, as described in subsection (2) of this section available to children four years of age or younger and their families residing in its district. If such children need assessment, the child development specialist shall ensure that appropriate assessment and screening procedures that recognize academic and individual differences are provided for early identification of barriers or needs that prevent successful transition to early education programs.

Â Â Â Â Â  (4) School districts may provide the services authorized or required under this section by contract with qualified state or local programs.

Â Â Â Â Â  329.260 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.265 State reimbursement for costs. (1) Following the close of each fiscal quarter for which reimbursement is claimed, any district that establishes a child development specialist program pursuant to ORS 329.255 shall file a verified claim with the Superintendent of Public Instruction for the reimbursement as designated in the notice of allotment for the costs incurred by the district in providing the child development specialist program.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction approves the application for reimbursement, the superintendent shall cause the district to be reimbursed in the amount claimed in accordance with the state approved program provided in subsection (1) of this section. In no case shall the state reimbursement from funds available for the child development specialist program exceed 75 percent of the approved annual cost of the program nor shall the stateÂs expenditure exceed the amount appropriated by the Legislative Assembly for this purpose. [Formerly 343.135; 2007 c.858 Â§18]

Â Â Â Â Â  Note: The amendments to 329.265 by section 18, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.265. (1) Following the close of each fiscal quarter for which reimbursement is claimed, any district making the services of a child development specialist available pursuant to ORS 329.255 in a state approved program shall file a verified claim with the Superintendent of Public Instruction for the reimbursement as designated in the notice of allotment for the costs incurred by the district in providing the services of the child development specialist.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction approves the application for reimbursement, the superintendent shall cause the district to be reimbursed in the amount claimed in accordance with the state approved program provided in subsection (1) of this section. In no case shall the state reimbursement from funds available for the child development specialist program exceed 75 percent of the approved annual cost of the program nor shall the stateÂs expenditure exceed the amount appropriated by the Legislative Assembly for this purpose.

Â Â Â Â Â  329.275 State board guidelines; rules; qualifications for child development specialists. (1) The State Board of Education by rule shall establish guidelines for implementation of ORS 329.255 and 329.265, including but not limited to qualifications for child development specialists and procedures for community coordination of efforts. Such qualifications and procedures shall not be limited to traditional treatment oriented disciplines or the various disciplines requiring certification.

Â Â Â Â Â  (2) Exceptions to the qualifications established by the state board may be made if the state board determines after a hearing that an individual is capable of performing the required functions. [Formerly 343.145; 1999 c.871 Â§Â§4,5]

Â Â Â Â Â  329.280 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.290 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.300 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.310 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.320 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.330 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.350 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.360 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.385 Child development programs; student-parent programs. (1) The Department of Education shall prepare operating guides for child development programs and for student-parent programs applicable to programs under this section that are consistent with requirements imposed by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of child development programs and student-parent programs and may approve up to 20 child development and up to 20 student-parent programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of programs.

Â Â Â Â Â  (b) The number of students and children who are to be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the programs in the applying district.

Â Â Â Â Â  (3) In approving applications for child development programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to needs of the community.

Â Â Â Â Â  (4) In approving applications for student-parent programs, the department shall require that the school district use the contributions described in ORS 315.234 (2003 or earlier edition) for appropriate education for student-parents leading to graduation and in the formulation and development of appropriate on-site child care facilities. Each facility must be able to accommodate not more than 30 full-time equivalent spaces for children, distributed according to the needs of the student-parents.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂChild development programÂ means an educational program that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

Â Â Â Â Â  (b) ÂStudent-parent programÂ means an educational program that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parentÂs child. [Formerly 336.850; 1995 c.278 Â§38; 2005 c.94 Â§113]

Â Â Â Â Â  329.390 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.395 Definitions for ORS 329.395 to 329.425. As used in ORS 329.395 to 329.425:

Â Â Â Â Â  (1) ÂChild development programÂ means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of an education component and a child care component.

Â Â Â Â Â  (2) ÂTeenage parent programÂ means an educational program funded by ORS 329.395 to 329.425 that conforms to standards adopted by the State Board of Education and that consists of education for the student-parent and child care for the student-parentÂs child. [Formerly 336.870; 1995 c.278 Â§39]

Â Â Â Â Â  329.400 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.405 [Formerly 336.875; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.405 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.405 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.405 Study of existing program. The Department of Education shall study the child development program and the teenage parent program at
Churchill
High School
in
Eugene
and other programs that provide services of a similar nature to determine how these programs could be replicated in other high schools.

Â Â Â Â Â  329.415 Operating guides and grant procedures for ORS 329.395 to 329.425. (1) The Department of Education shall prepare operating guides for child development programs and for teenage parent programs applicable to programs under ORS 329.395 to 329.425 that are consistent with requirements imposed by the State Board of Education.

Â Â Â Â Â  (2) The department shall review applications for approval of child development programs and teenage parent programs and may approve those programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of programs.

Â Â Â Â Â  (b) The number of students and children who are to be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the programs in the applying district.

Â Â Â Â Â  (3) In approving applications for child development programs, the department shall require that the school district use its grant for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to needs of the community.

Â Â Â Â Â  (4) In approving applications for teenage parent programs, the department shall require that the school district use the grant in connection with appropriate education for teenage parents leading to graduation and in the formulation and development of appropriate on-site child care centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to the needs of the teenage student-parents. [Formerly 336.880; 2007 c.858 Â§19]

Â Â Â Â Â  Note: The amendments to 329.415 by section 19, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.415. (1) The Department of Education shall prepare operating guides for child development programs and for teenage parent programs applicable to programs under ORS 329.395 to 329.425 that are consistent with requirements imposed by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall review applications for approval of child development programs and teenage parent programs and may approve those programs after considering:

Â Â Â Â Â  (a) The educational adequacy and type of programs.

Â Â Â Â Â  (b) The number of students and children who are to be served by the program.

Â Â Â Â Â  (c) The availability of trained personnel and facilities.

Â Â Â Â Â  (d) The need for the programs in the applying district.

Â Â Â Â Â  (3) In approving applications for child development programs, the department shall require that the school district use its grant for child development curriculum and in the formulation and initiation of on-site child development centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to needs of the community.

Â Â Â Â Â  (4) In approving applications for teenage parent programs, the department shall require that the school district use the grant in connection with appropriate education for teenage parents leading to graduation and in the formulation and development of appropriate on-site child care centers. Each center must be able to accommodate from 15 to 30 full-time equivalent spaces for children, distributed according to the needs of the teenage student-parents.

Â Â Â Â Â  (5) Results of the study required by ORS 329.405 shall be used as a basis for school district planning.

Â Â Â Â Â  329.420 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.425 Grants under ORS 329.395 to 329.425. (1) An approved school district child development program shall be entitled to receive a grant not to exceed $50,000.

Â Â Â Â Â  (2) An approved school district teenage parent program shall be entitled to receive a grant not to exceed $25,000.

Â Â Â Â Â  (3) A district may receive grants under both subsections (1) and (2) of this section but no district is entitled to receive more than $75,000 for the grant period. [Formerly 336.885]

Â Â Â Â Â  329.430 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.440 [Repealed by 1953 c.306 Â§18]

(Diplomas)

Â Â Â Â Â  329.445 [Formerly 326.730; 1995 c.660 Â§22; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.445 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.445 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.445 Recognition of needs of middle educational levels. The Department of Education shall review district improvement plans to ensure that the school restructuring efforts framed in this chapter address the unique learning and developmental needs of the middle educational levels between the early childhood education and Certificate of Initial Mastery levels detailed in this chapter.

Â Â Â Â Â  329.447 [1995 c.660 Â§25; 2003 c.303 Â§7; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.447 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.447 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.447 Diploma; certificates; career endorsements; subject area endorsements. (1) School districts shall continue to issue diplomas to students as evidence that students have completed their public school education. At or before grade 12, a diploma shall be conferred upon all students completing the requirements established by the State Board of Education and the school districts. In addition to the diploma, school districts shall make the following available:

Â Â Â Â Â  (a) A certificate, to be conferred upon students who with additional services and accommodations do not meet the standards for the Certificate of Initial Mastery.

Â Â Â Â Â  (b) Certificate of Initial Mastery, to be conferred upon all students meeting state and local standards and requirements for the Certificate of Initial Mastery in particular subjects pursuant to ORS 329.465.

Â Â Â Â Â  (c) Certificate of Advanced Mastery, to be conferred upon all students meeting state and local standards and requirements for the Certificate of Advanced Mastery in one of the areas pursuant to ORS 329.475.

Â Â Â Â Â  (d) Career endorsements, which are focus areas that identify a high quality career related course of study which informs students about future choices and simultaneously prepares them for further education, lifelong learning and employment.

Â Â Â Â Â  (2) In addition to the diploma, certificates and career endorsements required by subsection (1) of this section, school districts may offer Certificate of Initial Mastery subject area endorsements, to be conferred upon all students meeting state and local standards and requirements for a subject area endorsement pursuant to ORS 329.465.

Â Â Â Â Â  329.450 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.451 High school diploma; modified diploma; grade level advancement. (1) At or before grade 12, a school district or public charter school shall award a high school diploma to a student who completes the requirements established by the State Board of Education, the school district or public charter school and this section.

Â Â Â Â Â  (2) In order to receive a high school diploma from a school district or public charter school, a student must satisfy the requirements established by the board and the school district or public charter school and, while in grades 9 through 12, must complete:

Â Â Â Â Â  (a) At least 24 credits, as defined by rule of the board;

Â Â Â Â Â  (b) Three credits of mathematics; and

Â Â Â Â Â  (c) Four credits of English.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a school district or public charter school may award a diploma to a student who does not satisfy the requirements of subsection (2)(b) or (c) of this section if the student:

Â Â Â Â Â  (a) Has met or exceeded the academic content standards for mathematics or English established by the board, as demonstrated on
Oregon
state assessments; or

Â Â Â Â Â  (b) Displays proficiency in mathematics or English at a level established by the board.

Â Â Â Â Â  (4) A student may satisfy the requirements of subsection (2) of this section in less than four years. If a student satisfies the requirements of subsection (2) of this section and a school district or public charter school has the consent of the studentÂs parent or guardian, the school district or public charter school shall award a diploma to the student upon request from the student.

Â Â Â Â Â  (5) If a school district or public charter school has the consent of a studentÂs parent or guardian, the school district or public charter school may advance the student to the next grade level if the student has satisfied the requirements for the studentÂs current grade level.

Â Â Â Â Â  (6) The requirement for obtaining the consent of a studentÂs parent or guardian under subsections (4) and (5) of this section does not apply to a student who is:

Â Â Â Â Â  (a) Emancipated pursuant to ORS 419B.550 to 419B.558; or

Â Â Â Â Â  (b) 18 years of age or older.

Â Â Â Â Â  (7)(a) Notwithstanding subsections (1) and (2) of this section, a school district or public charter school shall award a modified diploma to a student who does not satisfy the requirements of subsections (1) and (2) of this section if the student meets requirements established by the State Board of Education by rule.

Â Â Â Â Â  (b) The modified diploma shall be made available only to those students who have demonstrated the inability to meet the full set of academic content standards even with reasonable modifications and accommodations. To be eligible for a modified diploma, a student must have:

Â Â Â Â Â  (A) A documented history of an inability to maintain grade level achievement due to significant learning and instructional barriers; or

Â Â Â Â Â  (B) A documented history of a medical condition that creates a barrier to achievement.

Â Â Â Â Â  (8) A school district or public charter school shall award an alternative certificate to a student who does not satisfy the requirements for a diploma if the student meets requirements established by the board of the school district or public charter school.

Â Â Â Â Â  (9) A student who receives a modified diploma or alternative certificate shall have the option of participating in a high school graduation ceremony with the class of the student.

Â Â Â Â Â  (10) The State Board of Education shall submit for review by the legislative committees on education or the interim legislative committees on education, as appropriate, any proposed rules to implement requirements for a diploma, a modified diploma or an alternative certificate prior to the adoption of those rules by the board. [2005 c.827 Â§1; 2007 c.407 Â§1; 2007 c.660 Â§12]

Â Â Â Â Â  Note: Section 3, chapter 827, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. (1) The requirements of ORS 329.451 (2) and (3) apply to students who receive a high school diploma from a school district on or after July 1, 2009.

Â Â Â Â Â  (2) ORS 329.451 (4) applies to students who satisfy the requirements for a high school diploma on or after the effective date of chapter 407, Oregon Laws 2007 [July 1, 2007].

Â Â Â Â Â  (3) ORS 329.451 (5) first applies to the 2007-2008 school year.

Â Â Â Â Â  (4) The requirements of ORS 329.451 (2) and (3) apply to students who receive a high school diploma from a public charter school:

Â Â Â Â Â  (a) On or after July 1, 2009, if the charter of the public charter school specified that ORS 329.451 applied to the school prior to the effective date of this 2007 Act [chapter 660, Oregon Laws 2007] [July 1, 2007]; or

Â Â Â Â Â  (b) On or after July 1, 2011.

Â Â Â Â Â  (5) School districts and public charter schools shall make modified diplomas and alternative certificates as required by ORS 329.451 (7) and (8) first available to students during the 2008-2009 school year.

Â Â Â Â Â  (6) Notwithstanding subsections (4) and (5) of this section, ORS 329.451 as amended by section 12 of this 2007 Act [chapter 660, Oregon Laws 2007] applies to public charter schools that enter into a charter or renew a charter on or after the effective date of this 2007 Act [chapter 660, Oregon Laws 2007]. [2005 c.827 Â§3; 2007 c.407 Â§2; 2007 c.660 Â§15]

Â Â Â Â Â  Note: 329.451 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.455 [Formerly 335.125; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.460 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.465 [Formerly 335.140; 1995 c.660 Â§23; 1999 c.717 Â§3; 1999 c.1029 Â§4; 2003 c.303 Â§8; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.465 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.465 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.465 Certificate of Initial Mastery; subject area endorsements. (1) The State Board of Education shall adopt academic content standards and requirements for the Certificate of Initial Mastery and for Certificate of Initial Mastery subject area endorsements.

Â Â Â Â Â  (2) The State Board of Education shall prescribe the academic content standards, pursuant to ORS 329.025 and 329.035, that a student must meet in order to obtain the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement. The Certificate of Initial Mastery and the Certificate of Initial Mastery subject area endorsements shall be based on a series of performance-based assessments and content assessments benchmarked to mastery levels. The assessment methods shall include work samples and tests. The state board shall establish a certificate for students who, with additional services and accommodations, do not meet the standards for the Certificate of Initial Mastery. Students shall be allowed to collect credentials over a period of years, culminating in a project or exhibition that demonstrates attainment of the required knowledge and skills that have been measured by a variety of valid assessment methods.

Â Â Â Â Â  (3) Requirements for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement shall:

Â Â Â Â Â  (a) Ensure that students have the necessary knowledge and demonstrate the skills to read, write, problem solve, reason and communicate;

Â Â Â Â Â  (b) Ensure that students have the opportunity to demonstrate the ability to learn, think, retrieve information and use technology;

Â Â Â Â Â  (c) Ensure that students have the opportunity to demonstrate that they can work effectively as individuals and as an individual in group settings; and

Â Â Â Â Â  (d) Ensure that student assessment is based on academic content standards.

Â Â Â Â Â  (4)(a) The state board shall establish the minimum number of work samples that a student must complete in each subject to receive the Certificate of Initial Mastery or to receive a Certificate of Initial Mastery subject area endorsement.

Â Â Â Â Â  (b) If a school district receives the approval of the Department of Education, the school district may require a student, as part of the requirements for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement, to complete a greater number of work samples for a particular subject than the minimum number established by the state board.

Â Â Â Â Â  (5) The state board shall adopt requirements for the Certificate of Initial Mastery in mathematics, science and English. Each school district shall implement the Certificate of Initial Mastery in mathematics, science and English.

Â Â Â Â Â  (6) In addition, the state board shall adopt requirements for Certificate of Initial Mastery subject area endorsements in history, geography, economics, civics, physical education, health, the arts and second languages. A school district may offer to the students of the school district a Certificate of Initial Mastery subject area endorsement in any of the following:

Â Â Â Â Â  (a) History, geography, economics and civics.

Â Â Â Â Â  (b) Physical education.

Â Â Â Â Â  (c) Health.

Â Â Â Â Â  (d) The arts.

Â Â Â Â Â  (e) Second languages.

Â Â Â Â Â  (7) A student may receive a Certificate of Initial Mastery subject area endorsement only if the student has received the Certificate of Initial Mastery.

Â Â Â Â Â  (8) The state board or a school district may not make the creation of a student portfolio a requirement for the Certificate of Initial Mastery or a Certificate of Initial Mastery subject area endorsement.

Â Â Â Â Â  (9) The provisions of this section may be applied individually as appropriate to students enrolled in special education programs under ORS chapter 343.

Â Â Â Â Â  (10) The Department of Education shall develop procedures to accommodate out-of-state students, students taught by a parent, legal guardian or private teacher as described in ORS 339.030, private school students transferring into public schools and migrant children from other states and countries.

Â Â Â Â Â  (11) Nothing in this section is intended to apply the Certificates of Mastery programs or standards to private school students or students taught by a parent, legal guardian or private teacher as described in ORS 339.030.

Â Â Â Â Â  329.467 [1995 c.660 Â§24a; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.467 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.467 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.467 Submission of Certificate of Initial Mastery materials. The State Board of Education shall submit Certificate of Initial Mastery standards, requirements and plans for implementation to the legislative interim committees on education for input and direction before administrative rules for the Certificate of Initial Mastery are adopted.

Â Â Â Â Â  329.470 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.475 [Formerly 335.150; 1995 c.660 Â§28; 1995 c.769 Â§1; 1997 c.353 Â§1; 2003 c.303 Â§9; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.475 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.475 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.475 Certificate of Advanced Mastery with career endorsements. (1) After the State Board of Education adopts standards and rules for the Certificate of Advanced Mastery, each school district shall institute programs that allow students to qualify for a Certificate of Advanced Mastery with career endorsements that prepare students for post-secondary academic pursuits and professional technical careers.

Â Â Â Â Â  (2) School districts may implement the programs in a public education institution such as a public school, education service district, community college, public professional technical school or institution of higher education, or any combination thereof, that enrolls the student and meets the requirements of the State Board of Education.

Â Â Â Â Â  (3) The programs must provide a combination of work-related learning experiences and study in accordance with ORS 329.855. The program shall include a comprehensive educational component that meets rigorous academic standards.

Â Â Â Â Â  (4) All courses necessary for a Certificate of Advanced Mastery shall be available to all students.

Â Â Â Â Â  (5) The State Board of Education shall adopt a framework for the Certificate of Advanced Mastery programs and timelines for implementation of the programs for the school districts to follow as resources become available to the school districts. The Department of Education may provide technical assistance to assist school districts in the implementation of the Certificate of Advanced Mastery programs.

Â Â Â Â Â  (6) In establishing the requirements for Certificates of Advanced Mastery with career endorsements, the State Board of Education shall adopt rules that facilitate movement among the endorsements and shall encourage public school choice and mobility so as to enhance a studentÂs opportunities for a full range of educational experiences.

Â Â Â Â Â  (7) The public education institution shall be reimbursed for the studentÂs tuition by the district in which the student resides pursuant to ORS 339.115 and rules of the State Board of Education, in an amount not to exceed the studentÂs tuition or the amount the district receives for the student from state funds, whichever is less. A school district shall not receive state funds for the student in an amount that exceeds the studentÂs tuition. Any adult who wishes to pursue an endorsement, or any student having earned the Certificate of Advanced Mastery or a diploma or who has attained 19 years of age and who wishes to continue a program, may do so by paying tuition. As used in this section, Âpublic education institutionÂ does not include a public school to which a student has transferred under ORS 329.485.

Â Â Â Â Â  (8) Programs developed under this section shall meet the highest academic standards possible and provide students with opportunities for a broad range of quality work-related learning experiences.

Â Â Â Â Â  (9) A high school diploma issued by a private or out-of-state secondary school as signifying successful completion of grade 12 shall be considered equivalent to a high school diploma issued by an
Oregon
public school.

Â Â Â Â Â  329.480 [Repealed by 1953 c.306 Â§18]

(Assessment)

Â Â Â Â Â  329.485 Statewide assessment system; types of assessments; subjects; additional services or alternative educational options. (1) As used in this section:

Â Â Â Â Â  (a) ÂContent-based assessmentÂ means testing of the understanding of a student of a predetermined body of knowledge.

Â Â Â Â Â  (b) ÂCriterion-referenced assessmentÂ means testing of the knowledge or ability of a student with respect to some standard.

Â Â Â Â Â  (c) ÂPerformance-based assessmentÂ means testing of the ability of a student to use knowledge and skills to create a complex or multifaceted product or complete a complex task.

Â Â Â Â Â  (2)(a) The Department of Education shall implement statewide a valid and reliable assessment system for all students that meets technical adequacy standards. The assessment system shall include criterion-referenced assessments including performance-based assessments, content-based assessments, and other valid methods to measure the academic content standards and to identify students who meet or exceed the standards.

Â Â Â Â Â  (b) The department shall develop the statewide assessment system in mathematics, science, English, history, geography, economics and civics.

Â Â Â Â Â  (3) School districts and public charter schools shall implement the statewide assessment system in mathematics, science and English. In addition, school districts and public charter schools may implement the statewide assessment system in history, geography, economics and civics.

Â Â Â Â Â  (4) Each year the resident district shall be accountable for determining the studentÂs progress toward achieving the academic content standards. Progress toward the academic content standards shall be measured in a manner that clearly enables the student and parents to know whether the student is making progress toward meeting or exceeding the academic content standards. In addition, the district shall adopt a grading system based on the local school district board adopted course content of the districtÂs curriculum. The grading system shall clearly enable the student and parents to know how well the student is achieving course requirements.

Â Â Â Â Â  (5) If a student has not met or has exceeded all of the academic content standards, the school district shall make additional services or alternative educational or public school options available to the student.

Â Â Â Â Â  (6) If the student to whom additional services or alternative educational options have been made available does not meet or exceed the academic content standards within one year, the school district, with the consent of the parents, shall make an appropriate placement, which may include an alternative education program or the transfer of the student to another public school in the district or to a public school in another district that agrees to accept the student. The district that receives the student shall be entitled to payment. The payment shall consist of:

Â Â Â Â Â  (a) An amount equal to the district expenses from its local revenues for each student in average daily membership, payable by the resident district in the same year; and

Â Â Â Â Â  (b) Any state and federal funds the attending district is entitled to receive payable as provided in ORS 339.133 (2). [Formerly 335.160; 1995 c.660 Â§29; 2001 c.269 Â§1; 2003 c.303 Â§10; 2005 c.220 Â§1; 2007 c.858 Â§22]

Â Â Â Â Â  Note: The amendments to 329.485 by section 22, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.485. (1)(a) The Department of Education shall implement statewide a valid and reliable assessment system for all students that meets technical adequacy standards. The assessment system shall include criterion-referenced assessments including performance-based assessments, content-based assessments, as those terms are defined in ORS 329.075, and other valid methods to measure the academic content standards and to identify students who meet or exceed the standards for each mastery level leading to the Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsements and the Certificate of Advanced Mastery.

Â Â Â Â Â  (b) The Department of Education shall develop the statewide assessment system in mathematics, science, English, history, geography, economics and civics.

Â Â Â Â Â  (2) School districts and public charter schools shall implement the statewide assessment system in mathematics, science and English. In addition, school districts and public charter schools may implement the statewide assessment system in history, geography, economics and civics.

Â Â Â Â Â  (3) Each year the resident district shall be accountable for determining the studentÂs progress toward achieving the academic content standards. Progress toward the academic content standards shall be measured in a manner that clearly enables the student and parents to know whether the student is making progress toward meeting or exceeding the academic content standards. In addition, the district shall adopt a grading system based on the local school district board adopted course content of the districtÂs curriculum. The grading system shall clearly enable the student and parents to know how well the student is achieving course requirements.

Â Â Â Â Â  (4) If a student has not met or has exceeded all of the academic content standards, the school district shall make additional services or alternative educational or public school options available to the student.

Â Â Â Â Â  (5) If the student to whom additional services or alternative educational options have been made available does not meet or exceed the academic content standards within one year, the school district, with the consent of the parents, shall make an appropriate placement, which may include an alternative education program or the transfer of the student to another public school in the district or to a public school in another district that agrees to accept the student. The district that receives the student shall be entitled to payment. The payment shall consist of:

Â Â Â Â Â  (a) An amount equal to the district expenses from its local revenues for each student in average daily membership, payable by the resident district in the same year; and

Â Â Â Â Â  (b) Any state and federal funds the attending district is entitled to receive payable as provided in ORS 339.133 (2).

Â Â Â Â Â  329.487 [1995 c.660 Â§26; 1999 c.806 Â§1; 2001 c.443 Â§1; repealed by 2003 c.303 Â§17]

Â Â Â Â Â  329.488 Nationally normed assessment; contract; waiver. (1) The Department of Education shall contract with a nonprofit entity to administer a nationally normed assessment, in collaboration with the department, to all students in grade 10 who are enrolled in a public school. The purpose of the assessment is to predict the success of students on, and provide practice for students taking, college entrance exams.

Â Â Â Â Â  (2) The department shall base the selection of the contractor under subsection (1) of this section on all of the following criteria:

Â Â Â Â Â  (a) The contractor must be able to provide to the department statewide data containing the results of the assessment;

Â Â Â Â Â  (b) The contractor shall provide an assessment that:

Â Â Â Â Â  (A) Identifies students with high potential to excel in advanced placement (AP) or other honors courses based on a research-based correlation of scores on the grade 10 assessment to advanced placement examinations;

Â Â Â Â Â  (B) Examines students in mathematics, reading and writing; and

Â Â Â Â Â  (C) Provides results that can be used by
Oregon
Âs higher education institutions to recruit students to attend college;

Â Â Â Â Â  (c) The contractor must be able to supply schools with an item-by-item analysis of student performance on the assessment; and

Â Â Â Â Â  (d) The contractor must be able to make available to each student taking the assessment a free career assessment and online exploration of colleges and career opportunities.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The department may allow the contractor to waive the assessment for specific groups of students; and

Â Â Â Â Â  (b) Upon request from a student who is enrolled in a public school operated by a school district or the parent or guardian of the student, the school district shall waive the assessment for the student. [2007 c.858 Â§42]

Â Â Â Â Â  Note: 329.488 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 43, chapter 858, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 43.:RF8 The Department of Education shall enter into a contract under section 42 of this 2007 Act [329.488] to first provide an assessment during the 2008-2009 school year. [2007 c.858 Â§43]

(Subjects)

Â Â Â Â Â  329.489 American Sign Language; proficiency; curricula development; teachers. (1) Within the State of
Oregon
Âs kindergarten through grade 12 education system, proficiency for students in American Sign Language shall be in accordance with rules adopted by the State Board of Education pursuant to ORS chapter 329 and any other applicable state or federal law.

Â Â Â Â Â  (2) The State Board of Education is encouraged to continue to:

Â Â Â Â Â  (a) Coordinate with the State Board of Higher Education and the
Oregon
School
for the Deaf to develop curricula for American Sign Language courses;

Â Â Â Â Â  (b) Implement programs to locate and prepare qualified teachers and interpreters of American Sign Language; and

Â Â Â Â Â  (c) Assist public high schools in identifying local and regional needs and resources available for American Sign Language courses. [1995 c.687 Â§1; 2007 c.858 Â§64]

Â Â Â Â Â  Note: 329.489 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.490 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.492
Oregon
Studies; academic content standards. (1) The Department of Education shall develop academic content standards for Oregon Studies. The department shall consult with the Oregon Historical Society in the development of the academic content standards in Oregon Studies and in the preparation of materials to support teacher training and classroom instruction in Oregon Studies. The materials shall include a balanced presentation of the relevant contributions to society by men and women of African-American, Hispanic, Native American, Asian-American and other racial groups in
Oregon
.

Â Â Â Â Â  (2) The Oregon Historical Society may use any public funds allocated to the Oregon Historical Society for the purposes of this section. In addition, the Oregon Historical Society may raise additional funds from private sources for the purposes of this section. [1999 c.1023 Â§3; 2003 c.303 Â§11]

Â Â Â Â Â  329.495 [Formerly 335.170; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.496 Physical education participation; minimum requirements; exceptions; professional development. (1) Every public school student in kindergarten through grade 8 shall participate in physical education for the entire school year. Students in kindergarten through grade 5 shall participate in physical education for at least 150 minutes during each school week. Students in grades 6 through 8 shall participate in physical education for at least 225 minutes during each school week.

Â Â Â Â Â  (2) School districts and public charter schools shall offer instruction in physical education that meets the academic content standards for physical education adopted by the State Board of Education under ORS 329.045. The instruction shall be a sequential, developmentally appropriate curriculum that is designed, implemented and evaluated to help students develop the knowledge, motor skills, self-management skills, attitudes and confidence needed to adopt and maintain physical activity throughout their lives.

Â Â Â Â Â  (3) School districts and public charter schools shall devote at least 50 percent of physical education class time to actual physical activity in each school week, with as much class time as possible spent in moderate physical activity.

Â Â Â Â Â  (4)(a) Notwithstanding subsections (1) and (3) of this section, a student with disabilities shall have suitably adapted physical education incorporated as part of the individualized education program developed for the student under ORS 343.151.

Â Â Â Â Â  (b) Notwithstanding subsections (1) and (3) of this section, a student who does not have an individualized education program but has chronic health problems, other disabling conditions or other special needs that preclude the student from participating in regular physical education instruction shall have suitably adapted physical education incorporated as part of an individualized health plan developed for the student by the school district or public charter school.

Â Â Â Â Â  (5) School districts and public charter schools shall assess school curricula at regular intervals to measure the attainment of the minimum number of minutes that students are required to participate in physical education under this section.

Â Â Â Â Â  (6) All teachers of physical education for public school students in kindergarten through grade 8 shall be adequately prepared and shall regularly participate in professional development activities to effectively deliver the physical education program. [2007 c.839 Â§5]

Â Â Â Â Â  Note: 329.496 becomes operative July 1, 2017, and first applies to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007.

Â Â Â Â Â  329.498 Data related to physical education; facilities. The Department of Education shall collect data from school districts on:

Â Â Â Â Â  (1) The number of minutes of physical education that are provided to students in kindergarten through grade 8 each school week in each public school within the district;

Â Â Â Â Â  (2) The physical capacity of public schools to provide students in kindergarten through grade 5 with at least 150 minutes of physical education during each school week and to provide students in grades 6 through 8 with at least 225 minutes of physical education during each school week; and

Â Â Â Â Â  (3) The additional facilities required by public schools to provide physical education to students as described in subsection (2) of this section. [2007 c.839 Â§1]

Â Â Â Â Â  Note: 329.498 to 329.501 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.499 Report to Legislative Assembly. Prior to February 1 of each odd-numbered year, the Department of Education shall report to the Legislative Assembly on the data collected under ORS 329.498 for the prior two school years. [2007 c.839 Â§2]

Â Â Â Â Â  Note: See note under 329.498.

Â Â Â Â Â  Note: Section 3, chapter 839, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. Notwithstanding section 2 of this 2007 Act [329.499], the Department of Education is required to include only the data collected from the 2007-2008 school year under section 1 of this 2007 Act [329.498] in the first report to the Legislative Assembly under section 2 of this 2007 Act. [2007 c.839 Â§3]

Â Â Â Â Â  329.500 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.501 Grants for physical education; rules. (1) The Department of Education shall award grants to school districts and public charter schools for the purpose of meeting the physical education requirements of ORS 329.496.

Â Â Â Â Â  (2) A district or school that receives a grant may use the grant to:

Â Â Â Â Â  (a) Hire teachers who specialize in physical education; and

Â Â Â Â Â  (b) Provide in-service training to teachers on the academic content standards for physical education and the requirements of ORS 329.496.

Â Â Â Â Â  (3) The department shall determine:

Â Â Â Â Â  (a) The amount of a grant;

Â Â Â Â Â  (b) The criteria for awarding a grant; and

Â Â Â Â Â  (c) The process for awarding grants.

Â Â Â Â Â  (4) The State Board of Education may adopt any rules necessary to administer this section. [2007 c.839 Â§10]

Â Â Â Â Â  Note: See note under 329.498.

Â Â Â Â Â  329.505 [Formerly 335.180; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.510 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.520 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.530 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.535 [Formerly 336.530; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.537 [1991 c.693 Â§13; 1995 c.660 Â§49; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.537 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.537 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.537 Funding for
Oregon
21st Century Schools Program and School Improvement and Professional Development program. (1) There is a high priority given to the
Oregon
21st Century Schools Program under ORS 329.537 to 329.605 and the School Improvement and Professional Development program under ORS 329.675 to 329.745. Therefore, in addition to other funds available for the purposes of the
Oregon
21st Century Schools Program and the School Improvement and Professional Development program, as funds become available, an additional amount may be allocated by the Legislative Assembly for the purposes of these programs. The amount shall be distributed to eligible school districts at the same time and in the same manner as the State School Fund is distributed. The amount distributed to any eligible school district depends on the amount approved in the school districtÂs application.

Â Â Â Â Â  (2) The decision to distribute funds under this section shall be made by the State Board of Education on advice of the
Oregon
21st Century Schools Advisory Committee.

Â Â Â Â Â  329.540 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.545 [Formerly 336.535; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.545 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.545 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.545 Policy for program. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Because American society and the American student are changing dramatically, schools and schooling must be altered significantly in order to sustain their relevance and their vitality in an increasingly challenging world;

Â Â Â Â Â  (2) Real and fundamental change in the structure of schools and education must emerge from the school site rather than be imposed externally or unilaterally and should be based on professional knowledge and a solid foundation of research;

Â Â Â Â Â  (3) To encourage the restructuring of schools in Oregon, the state should establish a process to allow teachers, administrators and the public to modify or waive, or both, certain statutes, rules and local policies and agreements in order to promote greater flexibility in the way schools are organized, managed and financed; and

Â Â Â Â Â  (4) In exchange for such flexibility, teachers, administrators and the public should be held accountable to clear and measurable standards of student learning and other educational performance.

Â Â Â Â Â  329.555 [Formerly 336.540; 1995 c.278 Â§40; 1995 c.343 Â§28; 1995 c.660 Â§31; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.555 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.555 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.555
Oregon
21st Century Schools Program established; purposes. (1) There is established a program to be known as the Â
Oregon
21st Century Schools Program.Â

Â Â Â Â Â  (2) The purposes of this program include the following:

Â Â Â Â Â  (a) To encourage the restructuring of school operations and formal relationships among teachers, administrators, other school personnel and local citizens for purposes of improving student achievement, including but not limited to modifications of the following:

Â Â Â Â Â  (A) The length and structure of the school day and the school year;

Â Â Â Â Â  (B) Curriculum requirements;

Â Â Â Â Â  (C) Graduation requirements;

Â Â Â Â Â  (D) The licensing, assignment and formal responsibilities of teachers, administrators and other school personnel;

Â Â Â Â Â  (E) State statutes and rules and local policies and agreements relating to educational practices, with the exception of those that affect health, safety or constitutional rights under state or federal law;

Â Â Â Â Â  (F) The formal and informal relationships between school districts and other entities, including community colleges, four-year colleges and universities, businesses and other institutions; and

Â Â Â Â Â  (G) The integration of traditional services to kindergarten through grade 12 with public and privately sponsored services, such as early childhood education, child care and assistance for teenage parents and other at-risk youth.

Â Â Â Â Â  (b) To encourage educators, school districts and local citizens to establish measurable goals for educational attainment and increased expectations for student performance, including but not limited to improvement in such performance measures as:

Â Â Â Â Â  (A) Student dropout rates;

Â Â Â Â Â  (B) District, state and national standardized tests and other assessments of student learning and educational progress;

Â Â Â Â Â  (C) The extent and nature of parental involvement in school activities;

Â Â Â Â Â  (D) Student conduct and disciplinary actions;

Â Â Â Â Â  (E) Student expectations and attitudes towards learning; and

Â Â Â Â Â  (F) Student success in college, professional and other post-secondary programs.

Â Â Â Â Â  329.560 [Repealed by 1953 c.306 Â§18]

Â Â Â Â Â  329.565 [Formerly 336.545; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.565 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.565 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.565 District eligibility for program. (1) Any district school board is eligible to submit an application for the
Oregon
21st Century Schools Program.

Â Â Â Â Â  (2) Applications may be made on behalf of the following:

Â Â Â Â Â  (a) An individual school building;

Â Â Â Â Â  (b) Two or more school buildings within a district;

Â Â Â Â Â  (c) All school buildings within a district; or

Â Â Â Â Â  (d) A consortium consisting of two or more school districts.

Â Â Â Â Â  329.570 [Formerly 336.550; 1995 c.660 Â§32; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.570 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.570 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.570 Application; district planning committee; eligibility. (1) To the extent practicable, the development of the application and the administration of programs under ORS 329.537 to 329.605 shall be delegated by the state and school districts to the 21st Century Schools Councils.

Â Â Â Â Â  (2) If more than one school building is part of an application, the 21st Century Schools Councils may elect to establish a district planning committee to facilitate the development of its application. A district planning committee shall consist of:

Â Â Â Â Â  (a) Administrators and at least one school board member to be chosen by the school board.

Â Â Â Â Â  (b) Teachers, chosen by the exclusive representative, in a number equal to those appointed under paragraph (a) of this subsection.

Â Â Â Â Â  (c) At least three public members, chosen jointly by the other members of the committee.

Â Â Â Â Â  (3) To participate in the
Oregon
21st Century Schools Program, and prior to submission of an application by the school board, a school district shall have accomplished the following:

Â Â Â Â Â  (a) Identified the school building or buildings and, if appropriate, the school district or districts on whose behalf the application is submitted.

Â Â Â Â Â  (b) Established, in each school building affected by the proposal, a 21st Century Schools Council.

Â Â Â Â Â  (c) Agreed, at the direction of the 21st Century Schools Councils and, if applicable, the district planning committee, upon the following:

Â Â Â Â Â  (A) The major activities to be carried out as part of the project, including but not limited to the nature and extent of the restructuring of school operations and formal relationships as described in ORS 329.555 (2).

Â Â Â Â Â  (B) The specified measures of student learning and achievement, including but not limited to those described in ORS 329.555 (2) for each building affected by the application.

Â Â Â Â Â  (C) The process by which each 21st Century Schools Council and, where applicable, the district planning committee will collect data and assess the progress and final performance of its program.

Â Â Â Â Â  (4) The local district school board shall be responsible for submitting the application and certifying that all appropriate requirements of ORS 329.537 to 329.605 have been met.

Â Â Â Â Â  329.575 [Formerly 336.555; 1997 c.864 Â§20; 2001 c.448 Â§2; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.575 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.575 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.575 Application content. (1) All applications for the
Oregon
21st Century Schools Program shall be submitted to the Department of Education, and shall contain the following:

Â Â Â Â Â  (a) A letter of support from the school board and the exclusive representative of teachers in the buildings affected if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required.

Â Â Â Â Â  (b) An abstract of the nature and objectives of the project and a description of the changes projected to occur in the school or district, or any combination thereof, as a result of the proposal.

Â Â Â Â Â  (c) A description of the goals and major activities to be carried out as part of the project, including but not limited to the nature and extent of the restructuring of school operations and formal relationships as described in ORS 329.555 (2). The application shall also describe the process used to identify the goals and major activities of the project.

Â Â Â Â Â  (d) A list of the major student learning and educational outcomes that are projected to occur as a result of the project, including but not limited to those outcomes described in ORS 329.555 (2).

Â Â Â Â Â  (e) A description of all statutes and rules to be modified or waived to complete the activities of the project. For each provision, the application shall include a statement describing why the modification or waiver is warranted.

Â Â Â Â Â  (f) A description of all district rules and agreements that are to be modified or waived. All such provisions shall be approved by a majority vote of each 21st Century Schools Council, the affirmative vote of at least two-thirds of the licensed teachers in the affected school buildings and the approval of the local district school board and the exclusive representative of the teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required.

Â Â Â Â Â  (g) A budget plan for the project and additional anticipated sources of funding, if any, including private grants and contributions.

Â Â Â Â Â  (h) A description of the process by which data will be collected and assessed to measure student learning and other educational performance attributable to the project.

Â Â Â Â Â  (i) Letters expressing support and a willingness to participate from community colleges and other post-secondary institutions, where appropriate.

Â Â Â Â Â  (j) The number of school years for which approval is sought. The period shall be no less than one year and no more than five years.

Â Â Â Â Â  (k) A description of how the district intends to share and disseminate to other school districts those practices that prove effective.

Â Â Â Â Â  (2) Applications shall contain all the components of subsection (1) of this section to be eligible for approval.

Â Â Â Â Â  (3) The application may also contain written statements of support from parents, citizens, local businesses and other interested individuals and organizations.

Â Â Â Â Â  329.585 [Formerly 336.557; 1995 c.660 Â§33; 1997 c.864 Â§21; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.585 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.585 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.585 District proposals. (1) In addition to the application described in ORS 329.575 for the
Oregon
21st Century Schools Program or ORS 329.695 for the School Improvement and Professional Development program, a school district may submit proposals to:

Â Â Â Â Â  (a) Modify laws, rules or policies; and

Â Â Â Â Â  (b) Implement district or school improvement plans.

Â Â Â Â Â  (2) A district that applies under this section shall submit a proposal in accordance with rules adopted by the State Board of Education. When more than one school building is part of an application, the board may require a demonstration in the application process of coordination among such school buildings.

Â Â Â Â Â  (3) A proposal submitted under this section shall be approved by the school district board and by the exclusive representatives of the teachers in the district if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required.

Â Â Â Â Â  329.595 [Formerly 336.560; 1997 c.864 Â§22; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.595 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.595 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.595 Rules on applications; review of applications; recommendations to state board. (1) The
Oregon
21st Century Schools Advisory Committee, appointed by the State Board of Education under ORS 329.700, shall propose rules, for adoption by the state board, to govern the submission and approval of applications under ORS 329.537 to 329.605.

Â Â Â Â Â  (2) The advisory committee shall review all applications submitted under ORS 329.537 to 329.605 and recommend applications for approval by the state board including but not limited to the following criteria:

Â Â Â Â Â  (a) The existence of significant, measurable and achievable goals based on student performance;

Â Â Â Â Â  (b) The extent to which the district has demonstrated the need for the requested modifications and waiver of specified statutes and rules and local policies and agreements;

Â Â Â Â Â  (c) The extent to which the application proposes significant changes in the structure of school operations and the formal relationships between teachers, administrators, other school personnel and public citizens, as described in ORS 329.555;

Â Â Â Â Â  (d) The clarity of purpose and values underlying the proposal;

Â Â Â Â Â  (e) Evidence of thoroughness in identifying, developing and projecting implementation of the proposed activities;

Â Â Â Â Â  (f) Evidence of potential transferability of the proposed activities and practices that are judged to be successful;

Â Â Â Â Â  (g) A determination that modification or waiver of statutes and rules and local policies and agreements will not be detrimental to the health, safety or constitutional rights of students, teachers, administrators, other school personnel or the public under state or federal law; and

Â Â Â Â Â  (h) A demonstration of support and commitment from all parties to support and faithfully implement the proposal.

Â Â Â Â Â  (3) The advisory committee may suggest modifications in submitted applications, subject to the approval of the school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and each 21st Century Schools Council involved in the project.

Â Â Â Â Â  (4) The state board shall consider the recommendations of the advisory committee and make the final decisions on approval of the applications, using the criteria contained in subsection (2) of this section. Before making these decisions, the state board shall allow opportunity for comment by persons submitting the applications and by the public.

Â Â Â Â Â  329.600 [Formerly 336.565; 1997 c.864 Â§23; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.600 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.600 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.600 District annual report; proposed plan amendment. (1) Each district that receives approval for a project under the
Oregon
21st Century Schools Program shall submit an annual report to the advisory committee appointed under ORS 329.700 and to the local community. The report shall include specific data that reflect the nature and extent of changes in student learning and other performance as described in its application.

Â Â Â Â Â  (2) Along with its annual report, a district may submit proposed amendments to its approved program describing additional statutes, rules or local policies and agreements that it proposes to waive. Such amendments must be accompanied by a statement of support from the local school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and each 21st Century Schools Council involved in the project. The advisory committee may recommend approval of such amendments upon a finding of satisfactory progress by the district and a determination that all other provisions of ORS 329.537 to 329.605 have been met.

Â Â Â Â Â  (3) If, based upon these annual reports, the advisory committee determines that a districtÂs progress is unsatisfactory, the advisory committee may recommend to the State Board of Education that the district be placed on probation for a one-year period. During the probationary year, the district shall be eligible for special assistance from the Department of Education. During the probationary year, the district shall also prepare a contingency plan in the event it is ordered to terminate its project prematurely.

Â Â Â Â Â  (4) If, after the probationary period described in subsection (3) of this section, the districtÂs progress is still unsatisfactory in the judgment of the advisory committee, the advisory committee may recommend that the state board terminate the project and implement its plan for returning to compliance with previously waived statutes, rules and local policies and agreements.

Â Â Â Â Â  (5) A district may terminate its application by submitting to the board a request for termination that has been approved by the school board, the exclusive representative of teachers if waiver of a collective bargaining obligation over mandatory subjects of collective bargaining, a right or obligation under a collective bargaining contract or any right under ORS 243.650 to 243.782, 342.513, 342.545, 342.553, 342.608, 342.610, 342.613 or 342.650 is required, and the 21st Century Schools Councils.

Â Â Â Â Â  329.605 [Formerly 336.570; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.605 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.605 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.605 Department oversight function. The Department of Education shall be responsible for oversight in the implementation of approved projects. In carrying out this oversight function, the department shall:

Â Â Â Â Â  (1) Maintain regular contact with educators, school building personnel and school district personnel through site visitations, reports and other appropriate contacts.

Â Â Â Â Â  (2) Develop and coordinate linkages between participating school districts and other educational institutions, including community colleges, four-year colleges and universities.

Â Â Â Â Â  (3) Regularly collect relevant information from participating educators, school building personnel and district personnel.

Â Â Â Â Â  329.610 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.620 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.630 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.640 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.650 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.660 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.670 [Repealed by 1963 c.22 Â§2]

SCHOOL COUNCILS AND PROFESSIONAL DEVELOPMENT PROGRAMS

Â Â Â Â Â  329.675 [Formerly 336.705; 1995 c.660 Â§34; 1997 c.249 Â§95; 1997 c.383 Â§7; 2001 c.317 Â§1; 2007 c.858 Â§24; 2007 c.863 Â§1; renumbered 329.788 in 2007]

Â Â Â Â Â  329.680 [Repealed by 1963 c.22 Â§2]

Â Â Â Â Â  329.685 [Formerly 336.710; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.685 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.685 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.685 Policy on school goals. (1) Further initiatives to promote educational excellence in the public schools are of vital importance in increasing student learning and strengthening
Oregon
Âs economy.

Â Â Â Â Â  (2) The state should encourage and assist local school districts in their efforts to establish school goals through a process that involves educators and members of the community and to develop effective tools to measure progress against those goals that will increase the public accountability of educational programs.

Â Â Â Â Â  (3) New career opportunities for professional development are desirable to recognize and reward those teachers who have demonstrated mastery of teaching skills, knowledge of their subject matter and other appropriate indicators of professional growth.

Â Â Â Â Â  (4) The establishment of 21st Century Schools Councils for the school district and for individual schools is desirable to encourage new initiatives in school-based management and the assessment of educational progress, to provide new and expanded career opportunities for teachers and to facilitate efforts to restructure the school workplace to provide educators with greater responsibility while increasing their accountability.

(School Councils)

Â Â Â Â Â  329.690 [Formerly 336.715; 1995 c.660 Â§35; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.690 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.690 is set forth for the userÂs convenience.

Â Â Â Â Â  329.690 School Improvement and Professional Development program established. (1)
Oregon
hereby establishes a School Improvement and Professional Development program to encourage the following:

Â Â Â Â Â  (a) The development of educational goals for individual schools and school districts;

Â Â Â Â Â  (b) The assessment of the educational progress of school programs and students;

Â Â Â Â Â  (c) The expansion of professional growth and career opportunities for
Oregon
teachers;

Â Â Â Â Â  (d) The restructuring of the school workplace to provide teachers with responsibilities and authority commensurate with their status as professionals;

Â Â Â Â Â  (e) The development and coordination of pilot programs to evaluate the viability of proposed rules, policies or recommendations that affect professional practices associated with teaching methods, curricula, instructional materials, instructional format and organization, assessment and testing related to this chapter; and

Â Â Â Â Â  (f) The identification of validated educational research used to substantiate the rationale for initiating pilot programs.

Â Â Â Â Â  (2) All programs in ORS 329.675 to 329.745 and 329.788 to 329.820 are subject to the availability of funds appropriated therefor.

Â Â Â Â Â  329.695 [Formerly 336.720; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.695 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.695 is set forth for the userÂs convenience.

Â Â Â Â Â  329.695 Grant applications; evaluation; duration of grant; representation in selection. (1) The School Improvement and Professional Development program shall be administered by the Department of Education according to rules established pursuant to ORS 329.675 to 329.745 and 329.788 to 329.820 by the State Board of Education.

Â Â Â Â Â  (2) A school district or an education service district, or a combination of such entities, may submit an application to the Department of Education to receive a School Improvement and Professional Development grant.

Â Â Â Â Â  (3) The Department of Education shall be responsible for evaluating district proposals according to rules and criteria established by the State Board of Education.

Â Â Â Â Â  (4) Grants under this program shall be effective for one or two calendar years and are renewable. A district may apply to continue its grant for one or two years but in no event is the district entitled to receive more than $1,000 for each teacher for whom a grant is received during the continuation period.

Â Â Â Â Â  (5) In awarding grants, the Department of Education shall work to insure a representation of school districts of different sizes and in different geographical locations.

Â Â Â Â Â  329.700 [Formerly 336.730; 1995 c.660 Â§36; 2001 c.317 Â§2; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.700 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.700 is set forth for the userÂs convenience.

Â Â Â Â Â  329.700
Oregon
21st Century Schools Advisory Committee; membership; application deadlines for grants; amount; distribution. (1) The State Board of Education shall appoint an Oregon 21st Century Schools Advisory Committee to propose rules for the submission and approval of grants and programs, including but not limited to rules for the Oregon 21st Century Schools Program under ORS 329.537 to 329.605, the School Improvement and Professional Development program under ORS 329.675 to 329.745 and the beginning teacher and administrator mentorship program under ORS 329.788 to 329.820.

Â Â Â Â Â  (2)(a) The advisory committee shall include teachers, who shall constitute a majority of the 15 members, and one member from each of the following groups, at least one of whom must be a member of a minority:

Â Â Â Â Â  (A) School administrators;

Â Â Â Â Â  (B) School board members;

Â Â Â Â Â  (C) Education school faculty;

Â Â Â Â Â  (D) Classified district employees;

Â Â Â Â Â  (E) Parents of children currently in prekindergarten through grade 12 of the public school system; and

Â Â Â Â Â  (F) Members of the business and labor community.

Â Â Â Â Â  (b) The board may appoint other citizens as considered appropriate by the board.

Â Â Â Â Â  (3) The deadline for applications submitted by districts for the School Improvement and Professional Development program under ORS 329.675 to 329.745 and the mentorship program under ORS 329.788 to 329.820 shall be April 1 preceding the school year for which they are proposed. The Department of Education shall review all applications and shall approve or reject them no later than June 1 preceding the school year for which they are proposed.

Â Â Â Â Â  (4) Districts that qualify for 21st Century Schools grants under ORS 329.537 to 329.605, School Improvement and Professional Development program grants under ORS 329.675 to 329.745 and mentorship program grants under ORS 329.788 to 329.820 shall receive up to $3,000 per year for every full-time equivalent beginning teacher and administrator deemed eligible for this program.

Â Â Â Â Â  (5) Subject to ORS 291.232 to 291.260, the Superintendent of Public Instruction shall distribute grants-in-aid to eligible school districts so that at least three-quarters of the allocation due to each eligible district is received no later than February 1 of each fiscal year and the remainder when all required reports are filed with the Department of Education. If underpayments or overpayments result, adjustments shall be made in the following year.

Â Â Â Â Â  329.704 Local 21st Century Schools Councils; duties; composition; selection; district site committees. (1) Nothing in this section shall interfere with the duties, responsibilities and rights of duly elected school district boards. There shall be established at each school a 21st Century Schools Council. The duties of a 21st Century Schools Council shall include but not be limited to:

Â Â Â Â Â  (a) The development of plans to improve the professional growth of the schoolÂs staff;

Â Â Â Â Â  (b) The improvement of the schoolÂs instructional program;

Â Â Â Â Â  (c) The development and coordination of plans for the implementation of programs under this chapter at the school; and

Â Â Â Â Â  (d) The administration of grants-in-aid for the professional development of teachers and classified district employees.

Â Â Â Â Â  (2) A 21st Century Schools Council shall be composed of teachers, parents, classified employees and principals or the principalÂs designee, as follows:

Â Â Â Â Â  (a) Not more than half of the members shall be teachers;

Â Â Â Â Â  (b) Not more than half of the members shall be parents of students attending that school;

Â Â Â Â Â  (c) At least one member shall be a classified employee; and

Â Â Â Â Â  (d) One member shall be the principal of the building or the principalÂs designee.

Â Â Â Â Â  (3) In addition, other members may be as the school district shall designate, including but not limited to local school committee members, business leaders, students and members of the community at large.

Â Â Â Â Â  (4) Members of a 21st Century Schools Council shall be selected as follows:

Â Â Â Â Â  (a) Teachers shall be licensed teachers elected by licensed teachers at the school site;

Â Â Â Â Â  (b) Classified employees shall be elected by classified employees at the school site;

Â Â Â Â Â  (c) Parents shall be selected by parents of students attending the school; and

Â Â Â Â Â  (d) Other representatives shall be selected by the council.

Â Â Â Â Â  (5) If a school district board determines that a school site is unable to fulfill the requirements of this section or if the needs of a school site require a different composition, the school district board shall establish the 21st Century Schools Council in a manner that best meets the educational needs of the district.

Â Â Â Â Â  (6) All 21st Century Schools Council meetings shall be subject to the open meetings law pursuant to ORS 192.610 to 192.690.

Â Â Â Â Â  (7) A school district may establish a district site committee to assist in the administration of grants or in the district-wide coordination of programs. [1995 c.660 Â§39 (enacted in lieu of 329.705); 2001 c.618 Â§7; 2007 c.858 Â§25]

Â Â Â Â Â  Note: The amendments to 329.704 by section 25, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.704. (1) Nothing in this section shall interfere with the duties, responsibilities and rights of duly elected school district boards. There shall be established at each school a 21st Century Schools Council. The duties of a 21st Century Schools Council shall include but not be limited to:

Â Â Â Â Â  (a) The development of plans to improve the professional growth of the schoolÂs staff;

Â Â Â Â Â  (b) The improvement of the schoolÂs instructional program;

Â Â Â Â Â  (c) The development and coordination of plans for the implementation of programs under this chapter at the school;

Â Â Â Â Â  (d) The administration of grants-in-aid for the professional development of teachers and classified district employees; and

Â Â Â Â Â  (e) Advising the school district board in the development of a plan for school safety and student discipline under section 5, chapter 618, Oregon Laws 2001.

Â Â Â Â Â  (2) A 21st Century Schools Council shall be composed of teachers, parents, classified employees and principals or the principalÂs designee, as follows:

Â Â Â Â Â  (a) Not more than half of the members shall be teachers;

Â Â Â Â Â  (b) Not more than half of the members shall be parents of students attending that school;

Â Â Â Â Â  (c) At least one member shall be a classified employee; and

Â Â Â Â Â  (d) One member shall be the principal of the building or the principalÂs designee.

Â Â Â Â Â  (3) In addition, other members may be as the school district shall designate, including but not limited to local school committee members, business leaders, students and members of the community at large.

Â Â Â Â Â  (4) Members of a 21st Century Schools Council shall be selected as follows:

Â Â Â Â Â  (a) Teachers shall be licensed teachers elected by licensed teachers at the school site;

Â Â Â Â Â  (b) Classified employees shall be elected by classified employees at the school site;

Â Â Â Â Â  (c) Parents shall be selected by parents of students attending the school; and

Â Â Â Â Â  (d) Other representatives shall be selected by the council.

Â Â Â Â Â  (5) If a school district board determines that a school site is unable to fulfill the requirements of this section or if the needs of a school site require a different composition, the school district board shall establish the 21st Century Schools Council in a manner that best meets the educational needs of the district.

Â Â Â Â Â  (6) All 21st Century Schools Council meetings shall be subject to the open meetings law pursuant to ORS 192.610 to 192.690.

Â Â Â Â Â  (7) A school district may establish a district site committee to assist in the administration of grants or in the district-wide coordination of programs.

Â Â Â Â Â  329.705 [Formerly 336.745; repealed by 1995 c.660 Â§38 (329.704 enacted in lieu of 329.705)]

Â Â Â Â Â  329.709 [Formerly 336.755; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.709 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.709 is set forth for the userÂs convenience.

Â Â Â Â Â  329.709 Rules for grant applications. (1) An eligible grant application must be submitted by a school district according to rules prescribed by the State Board of Education. The rules shall include, but not be limited to, the following:

Â Â Â Â Â  (a) Except for state-operated schools, the school district in its application shall certify that its proposal has been approved by the school board and is consistent with existing district policies, rules and contracts bargained under ORS 243.650 to 243.782.

Â Â Â Â Â  (b) The administration of grant programs under ORS 329.675 to 329.745 and 329.788 to 329.820 shall be consistent with existing district policies, rules and contracts bargained under ORS 243.650 to 243.782.

Â Â Â Â Â  (2) Nothing in this section is intended to make grants under ORS 329.675 to 329.745 and 329.788 to 329.820 subject to collective bargaining.

Â Â Â Â Â  329.710 [Amended by 1961 c.522 Â§1; 1963 c.282 Â§10; 1963 c.544 Â§23; renumbered 330.080]

Â Â Â Â Â  329.715 [Formerly 336.765; 1995 c.343 Â§29; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.715 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.715 is set forth for the userÂs convenience.

Â Â Â Â Â  329.715 Application content. To be eligible for funding, a districtÂs application shall include the following:

Â Â Â Â Â  (1) A description of a process to formulate and adopt district and individual school building educational goals so that such goals reflect input from a wide range of citizens in the community.

Â Â Â Â Â  (2) A description of how the district will formulate and use indexes of teaching and learning conditions to measure progress according to those goals. The indexes of teaching and learning conditions may include, but are not limited to, such indicators as:

Â Â Â Â Â  (a) Class size and teaching loads;

Â Â Â Â Â  (b) A profile of the teaching and administrative personnel, including such characteristics as years of experience, rate of turnover and absenteeism;

Â Â Â Â Â  (c) The frequency and nature of teacher misassignments;

Â Â Â Â Â  (d) The socioeconomic status of the community;

Â Â Â Â Â  (e) The ability and willingness of a school district to provide financial support for the schools;

Â Â Â Â Â  (f) Measures of student progress as measured on school district or state assessments, or both;

Â Â Â Â Â  (g) Attendance and drop out rates;

Â Â Â Â Â  (h) Student conduct and disciplinary actions;

Â Â Â Â Â  (i) Measures of student success in professional, college and other post-secondary programs; and

Â Â Â Â Â  (j) Student expectations and attitudes toward learning.

Â Â Â Â Â  (3) A description of how the proposed program will address the identified needs for professional growth and career opportunities of teachers in the district.

Â Â Â Â Â  (4) Certification by the school district that none of the moneys received through ORS 329.675 to 329.745 and 329.788 to 329.820 shall be used to replace expenditures for existing programs for professional growth and career opportunities.

Â Â Â Â Â  (5) A description of how the district will evaluate the effectiveness of its School Improvement and Professional Development grant, using educational goals and an index of teaching and learning conditions.

Â Â Â Â Â  329.720 [Amended by 1961 c.522 Â§2; 1963 c.544 Â§24; renumbered 330.085]

Â Â Â Â Â  329.725 [Formerly 336.775; repealed by 2001 c.317 Â§11]

Â Â Â Â Â  329.730 [Amended by 1957 c.310 Â§6; 1959 c.518 Â§1; 1961 c.522 Â§3; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  329.735 [Formerly 336.780; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.735 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.735 is set forth for the userÂs convenience.

Â Â Â Â Â  329.735 Evaluation of district programs. (1) The Department of Education shall be responsible for conducting a comprehensive evaluation of all district programs under ORS 329.675 to 329.745 and 329.788 to 329.820 and reporting to the Legislative Assembly.

Â Â Â Â Â  (2) The evaluations shall include an assessment of the performance of district programs as measured against those requirements outlined in ORS 329.715.

Â Â Â Â Â  329.740 [Renumbered 330.115]

Â Â Â Â Â  329.745 [Formerly 336.785; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.745 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.745 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.745 Dedication of available funds for professional development centers. To administer ORS 329.675 to 329.745, the Department of Education shall dedicate a portion of its funds, not to exceed 10 percent of the total appropriated for the purposes of ORS 329.675 to 329.745 to provide for the establishment of professional development centers to:

Â Â Â Â Â  (1) Assist school districts, teachers, 21st Century Schools Council members and others to formulate goals and indexes of teaching and learning conditions;

Â Â Â Â Â  (2) Provide additional professional growth and career opportunities for teachers; and

Â Â Â Â Â  (3) Carry out other purposes of ORS 329.675 to 329.745.

Â Â Â Â Â  329.750 [Renumbered 330.125]

Â Â Â Â Â  329.753 [Formerly 342.017; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.755 [1955 c.22 Â§1; 1957 c.89 Â§3; renumbered 330.135]

(Teacher Corps)

Â Â Â Â Â  329.757
Oregon
Teacher Corps. (1) There is hereby created an Oregon Teacher Corps program within the Oregon Student Assistance Commission to encourage the entry of certain qualified persons into the teaching profession through the use of forgivable student loans for those who complete three years of successful teaching in a public school in this state.

Â Â Â Â Â  (2) All programs in ORS 329.757 to 329.780 are subject to the availability of funds appropriated therefor. [Formerly 348.120; 1999 c.704 Â§5]

Â Â Â Â Â  329.760 [Amended by 1953 c.538 Â§2; renumbered 330.145]

Â Â Â Â Â  329.765 Administration of corps; rules. (1) The Oregon Student Assistance Commission shall administer the Oregon Teacher Corps program insofar as practicable in the same manner as the loan program under ORS 348.050 is administered and make rules for the selection of qualified applicants.

Â Â Â Â Â  (2) Eligibility for the Oregon Teacher Corps is limited to those prospective teachers whom the Oregon Student Assistance Commission determines to have graduated, or currently rank, in the top 20 percent of their high school or college class. The commission shall assess each applicantÂs potential for teaching through such means as essays written by the applicant, letters of recommendations from teachers and others, descriptions of relevant teaching experiences, and other appropriate measures. Allowance shall be given for those applicants whom the commission determines to be in at least one of the following categories:

Â Â Â Â Â  (a) Minority individuals as defined in ORS 200.005;

Â Â Â Â Â  (b) Prospective teachers in scarce endorsement areas, as defined by the Teacher Standards and Practices Commission; or

Â Â Â Â Â  (c) Prospective teachers who agree to teach in remote and difficult to serve school districts in this state.

Â Â Â Â Â  (3) Recipients of loans under ORS 329.757 to 329.780 shall be enrolled at least half-time in an approved teacher education program at an
Oregon
institution of higher education. [Formerly 348.125; 1999 c.704 Â§6; 2005 c.209 Â§13]

Â Â Â Â Â  329.770 [Amended by 1953 c.513 Â§3; renumbered 330.155]

Â Â Â Â Â  329.775 Loans; amounts; interest; repayment; waiver of repayment. (1) Upon approval of the loan application of an eligible student by the Oregon Student Assistance Commission, the commission may lend an amount from the Oregon Teacher Corps Account to the student in compliance with this section. The loan shall be evidenced by a written obligation but no additional security shall be required. Notwithstanding any provision in this section, the commission may require cosigners on the loans.

Â Â Â Â Â  (2) Loans granted under this section to eligible students by the commission shall:

Â Â Â Â Â  (a) Not exceed $2,000 in a single academic year to an undergraduate student enrolled in a teacher education program leading to a basic or initial license.

Â Â Â Â Â  (b) Not exceed $4,000 in a single academic year to a graduate student enrolled in a teacher education program leading to a basic or initial license.

Â Â Â Â Â  (c) Not exceed $8,000 for all loans made to a student under this section.

Â Â Â Â Â  (3) Borrowers are required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (4) of this section.

Â Â Â Â Â  (4)(a) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs completion of the teacher education program or other termination of the studentÂs education. Repayment of loans under ORS 329.765 shall be delayed for the period of time the student is teaching at least half-time in a public school in this state but becomes payable under the usual terms if the student ceases teaching before completing three full years. Repayment of loans shall be delayed up to three years upon application of the borrower showing inability to locate suitable employment.

Â Â Â Â Â  (b) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this section is intended to prevent repayment without penalty at an earlier date than provided in this section or to prohibit the commission from extending the repayment period to a date other than permitted by this subsection.

Â Â Â Â Â  (5)(a) An eligible student who receives a loan under this section, preparing to be an elementary or secondary school teacher in this state, is not required to repay a loan made under this section if the student completes:

Â Â Â Â Â  (A) At least three years of equivalent full-time teaching in a public elementary or secondary school within the five-year period following completion of the teacher education program in this state; or

Â Â Â Â Â  (B) At least three years of teaching under a full-time contract working at least three-fourths time in classroom teaching and no more than one-fourth time not in classroom teaching duties during regular school hours in a public elementary or secondary school within the five-year period following completion of the teacher education program in this state, as approved by the Oregon Student Assistance Commission upon written request of the borrower.

Â Â Â Â Â  (b) Repayment of remaining principal and interest shall be waived upon the death or total and permanent disability of the borrower. [Formerly 348.130; 1997 c.383 Â§8; 1999 c.704 Â§7]

Â Â Â Â Â  329.780
Oregon
Teacher Corps Account; use. (1) There is established in the State Treasury separate from the General Fund an account to be known as the Oregon Teacher Corps Account into which shall be deposited all repayments of loans with interest to the Oregon Student Assistance Commission pursuant to ORS 329.775. Any interest accruing to the account shall be credited thereto.

Â Â Â Â Â  (2) Amounts in the account established under subsection (1) of this section are continuously appropriated to the Oregon Student Assistance Commission for the purposes of ORS 329.757 to 329.780 and the Oregon Opportunity Grant program under ORS 348.260. [Formerly 348.135; 1997 c.28 Â§1; 1999 c.704 Â§8; 1999 c.1070 Â§10]

(Beginning Teacher and Administrator Program)

Â Â Â Â Â  329.788 Definitions for ORS 329.788 to 329.820. As used in ORS 329.788 to 329.820:

Â Â Â Â Â  (1) ÂBeginning administratorÂ means a principal or superintendent who:

Â Â Â Â Â  (a) Possesses an administrative license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Is employed as a principal or superintendent by a school district; and

Â Â Â Â Â  (c) Has been assigned for fewer than two school years in the administratorÂs present position.

Â Â Â Â Â  (2) ÂBeginning teacherÂ means a teacher who:

Â Â Â Â Â  (a) Possesses a teaching license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Is employed at least half-time, primarily as a classroom teacher, by a school district; and

Â Â Â Â Â  (c) Has taught fewer than two school years as a licensed probationary teacher in any public, private or state-operated school.

Â Â Â Â Â  (3) Â
Mentor
Â means an individual who:

Â Â Â Â Â  (a) Is an acting or retired teacher, principal or superintendent;

Â Â Â Â Â  (b) Has met established best practice and researched-based criteria as defined by the State Board of Education by rule;

Â Â Â Â Â  (c) Possesses a teaching or administrative license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (d) Has successfully served for five or more years as a licensed teacher, principal or superintendent in any public school; and

Â Â Â Â Â  (e) Has been selected and trained as described in ORS 329.815.

Â Â Â Â Â  (4) ÂMentorship programÂ means a program provided by a mentor to a beginning teacher or administrator that includes, but is not limited to, direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, development of school leadership skills and other assistance intended to assist the beginning teacher or administrator to become a confident and competent professional educator who makes a positive impact on student learning. [Formerly 329.675]

Â Â Â Â Â  Note: The amendments to 329.788 (formerly 329.675) by section 24, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. The amendments to 329.788 by section 1, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007, and section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.788. As used in ORS 329.675 to 329.745 and 329.788 to 329.820:

Â Â Â Â Â  (1) ÂBeginning administratorÂ means an administrator who:

Â Â Â Â Â  (a) Is employed as an administrator by a school district; and

Â Â Â Â Â  (b) Has been assigned for fewer than three successive school years as a licensed or acting administrator in any public, private or state-operated school.

Â Â Â Â Â  (2) ÂBeginning teacherÂ means a teacher who:

Â Â Â Â Â  (a) Possesses a teaching license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Is employed at least half-time, primarily as a classroom teacher, by a school district; and

Â Â Â Â Â  (c) Has taught fewer than three successive school years as a licensed probationary teacher in any public, private or state-operated school.

Â Â Â Â Â  (3) Â
Mentor
Â means a teacher or administrator who:

Â Â Â Â Â  (a) Possesses a teaching, personnel service or administrative license issued by the Teacher Standards and Practices Commission;

Â Â Â Â Â  (b) Has successfully served for three or more years as a licensed teacher or administrator in any public school;

Â Â Â Â Â  (c) Has been selected and trained as described in ORS 329.815; and

Â Â Â Â Â  (d) Has demonstrated mastery of the appropriate subject matter knowledge and teaching and administrative skills.

Â Â Â Â Â  (4) ÂMentorship programÂ means a program provided by a mentor teacher or administrator to a beginning teacher or administrator that includes, but is not limited to, direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, development of school leadership skills and other assistance intended to assist the beginning teacher or administrator to become a confident and competent professional educator who makes a positive impact on student learning.

Â Â Â Â Â  329.790 Findings on teacher and administrator programs. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The quality of teaching and administration in the public schools is of vital importance to the future of this state;

Â Â Â Â Â  (2) This state has a special interest in ensuring that the induction of beginning teachers and administrators into their profession enhances their professional growth and development by making a positive impact on student learning;

Â Â Â Â Â  (3) The formal assignment of mentors who have demonstrated the appropriate subject matter knowledge and teaching and administrative skills will substantially improve the induction and professional growth of beginning teachers and administrators in this state, as well as provide mentors with additional and valuable opportunities to enhance their own professional growth;

Â Â Â Â Â  (4) Teachers and administrators who receive research-based, relevant mentoring produce students with a higher rate of achievement;

Â Â Â Â Â  (5) School districts that have teacher mentoring have a higher rate of retention among teachers; and

Â Â Â Â Â  (6) Administrators who receive mentoring improve their effectiveness as administrators and continue to improve throughout their careers. [Formerly 342.784; 2001 c.317 Â§3; 2007 c.863 Â§2]

Â Â Â Â Â  Note: The amendments to 329.790 by section 2, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.790. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The quality of teaching and administration in the public schools is of vital importance to the future of this state;

Â Â Â Â Â  (2) This state has a special interest in ensuring that the induction of beginning teachers and administrators into their profession enhances their professional growth and development by making a positive impact on student learning; and

Â Â Â Â Â  (3) The formal assignment of mentors who have demonstrated the appropriate subject matter knowledge and teaching and administrative skills should substantially improve the induction and professional growth of beginning teachers and administrators in this state, as well as provide mentors with additional and valuable opportunities to enhance their own professional growth.

Â Â Â Â Â  329.795 Beginning teacher and administrator program established; district participation; use of grants. (1) The State Board of Education shall establish a beginning teacher and administrator mentorship program to provide eligible beginning teachers and administrators in this state with a continued and sustained mentorship program from a formally assigned mentor.

Â Â Â Â Â  (2) Any district is eligible to participate in the mentorship program.

Â Â Â Â Â  (3) A school district may enter into a partnership with another school district, an institution of higher education, an education service district or another organization to operate jointly a mentorship program if:

Â Â Â Â Â  (a) All moneys received as grants-in-aid for the mentorship program are administered by the participating school district to provide direct services to beginning teachers and administrators; and

Â Â Â Â Â  (b) All other requirements of ORS 329.788 to 329.820 are met.

Â Â Â Â Â  (4) All programs in ORS 329.788 to 329.820 are subject to the availability of funds appropriated therefor. [Formerly 342.786; 2001 c.317 Â§4; 2007 c.863 Â§3]

Â Â Â Â Â  Note: The amendments to 329.795 by section 3, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.795. (1) The State Board of Education shall establish a beginning teacher and administrator mentorship program to provide eligible beginning teachers and administrators in this state with a continued and sustained mentorship program from a formally assigned mentor teacher or administrator.

Â Â Â Â Â  (2) Any district is eligible to participate in the mentorship program.

Â Â Â Â Â  (3) Two or more school districts may operate jointly a mentorship program if they meet all the requirements of ORS 329.788 to 329.820.

Â Â Â Â Â  (4) Educational consortia established for approved teacher or administrator education credentialing programs pursuant to rules of the Teacher Standards and Practices Commission are eligible to operate a mentorship program to serve beginning teachers and administrators in a participating school district if:

Â Â Â Â Â  (a) All moneys received as grants-in-aid for the mentorship program are administered by the participating school district to provide direct services to beginning teachers and administrators; and

Â Â Â Â Â  (b) All other requirements of ORS 329.788 to 329.820 are met.

Â Â Â Â Â  (5) To the extent practicable, school districts may coordinate with institutions of higher education in the design, implementation and evaluation of mentorship programs.

Â Â Â Â Â  (6) All programs in ORS 329.788 to 329.820 are subject to the availability of funds appropriated therefor.

Â Â Â Â Â  329.800 Application; content. (1) Each school district that wishes to participate in the beginning teacher and administrator mentorship program shall submit a formal application to the Department of Education. The application shall include:

Â Â Â Â Â  (a) The names of all eligible beginning teachers and administrators employed by the school district and a description of their assignments; and

Â Â Â Â Â  (b) A description of the proposed mentorship program, which must provide frequent contact, totaling a minimum of 90 hours, between the mentors and beginning teachers and administrators throughout the school year.

Â Â Â Â Â  (2) The school district shall certify in the application that no eligible beginning professional educators are or may be under a conditional license, except as provided in rules of the Teacher Standards and Practices Commission. [Formerly 342.788; 2001 c.317 Â§6; 2007 c.863 Â§4]

Â Â Â Â Â  Note: The amendments to 329.800 by section 4, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.800. (1) Each school district that wishes to participate in the beginning teacher and administrator mentorship program shall submit a formal application to the Department of Education. The application shall include:

Â Â Â Â Â  (a) The names of all eligible beginning teachers and administrators employed by the school district and a description of their assignments and extracurricular duties;

Â Â Â Â Â  (b) The names of mentors selected by a school district and a description of their assignments and the endorsement area in which they are licensed; and

Â Â Â Â Â  (c) A description of the proposed mentorship program, which must provide a minimum of 90 hours of direct contact between the mentors and beginning teachers and administrators, including observation of or assistance with assigned duties.

Â Â Â Â Â  (2) The school district shall certify in the application that no eligible beginning professional educators are or may be under a conditional license, except as provided in rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  329.805 Grants-in-aid; amount; distribution; rules. (1) Subject to ORS 291.232 to 291.260, the Department of Education shall distribute grants-in-aid to qualifying school districts to offset the costs of beginning teacher and administrator mentorship programs. A qualifying district shall receive annually up to $5,000 for each full-time equivalent beginning teacher and administrator approved for support. Each biennium, the department shall adjust the amount specified for each teacher or administrator based on the Consumer Price Index, as defined in ORS 327.006.

Â Â Â Â Â  (2) If the funds are insufficient for all eligible proposals, the Department of Education shall award grants on a competitive basis, taking into consideration geographic and demographic diversity.

Â Â Â Â Â  (3) The State Board of Education may adopt such rules as it considers appropriate for the distribution of grants-in-aid under this section.

Â Â Â Â Â  (4) A district that is determined by the Department of Education to be in violation of one or more of the requirements of ORS 329.788 to 329.820 may be required to refund all grants-in-aid moneys distributed under ORS 329.788 to 329.820. The amount of penalty shall be determined by the State Board of Education. [Formerly 342.790; 2001 c.317 Â§7; 2007 c.863 Â§5]

Â Â Â Â Â  Note: The amendments to 329.805 by section 5, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.805. (1) Subject to ORS 291.232 to 291.260, the Department of Education shall distribute grants-in-aid to qualifying school districts to offset the costs of beginning teacher and administrator mentorship programs. A qualifying district shall receive annually up to $3,000 for each full-time equivalent beginning teacher and administrator approved for support.

Â Â Â Â Â  (2) If the funds are insufficient for all eligible proposals, the Department of Education shall award grants on a competitive basis, taking into consideration geographic and demographic diversity.

Â Â Â Â Â  (3) The State Board of Education may adopt such rules as it considers appropriate for the distribution of grants-in-aid under this section.

Â Â Â Â Â  (4) A district that is determined by the Department of Education to be in violation of one or more of the requirements of ORS 329.788 to 329.820 may be required to refund all grants-in-aid moneys distributed under ORS 329.788 to 329.820. The amount of penalty shall be determined by the State Board of Education.

Â Â Â Â Â  329.810 Training for mentors and beginning teachers and administrators. (1) After consulting with representatives of teachers, administrators, school boards, schools of education, the Oregon University System and such others as it considers appropriate, the Department of Education shall approve training for mentors and beginning teachers and administrators in programs qualifying for grants-in-aid under ORS 329.788 to 329.820.

Â Â Â Â Â  (2) The training curriculum for mentors shall be based on research and knowledge of the needs of beginning teachers and administrators.

Â Â Â Â Â  (3) Mentors shall be trained to build relationships of trust and mutual collaboration with beginning teachers and administrators.

Â Â Â Â Â  (4) Mentors shall receive professional development before the school year begins and throughout the school year. [Formerly 342.792; 2001 c.317 Â§8; 2001 c.382 Â§5; 2007 c.863 Â§6]

Â Â Â Â Â  Note: The amendments to 329.810 by section 6, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.810. After consulting with representatives of teachers, administrators, school boards, schools of education, the Oregon University System and such others as it considers appropriate, the Department of Education shall develop or approve workshops to provide training for mentors and beginning teachers and administrators in programs qualifying for grants-in-aid under ORS 329.788 to 329.820.

Â Â Â Â Â  329.815 Mentors; selection; stipend. (1) Based on the requirements of ORS 329.788 to 329.820, the selection, nature and extent of duties of mentors shall be determined by the school district.

Â Â Â Â Â  (2) A teacher, principal or superintendent may not be designated as a mentor unless willing to perform in that role.

Â Â Â Â Â  (3) For purposes of actions taken under ORS 342.805 to 342.937:

Â Â Â Â Â  (a) A mentor may not participate in the evaluation of a beginning teacher or administrator assigned to the mentor; and

Â Â Â Â Â  (b) Any written or other reports of a mentor regarding a beginning teacher or administrator assigned to the mentor may not be used in the evaluation of the beginning teacher or administrator.

Â Â Â Â Â  (4) Each mentor shall complete successfully training provided or approved by the Department of Education while participating in the beginning teacher and administrator mentorship program.

Â Â Â Â Â  (5) The stipend received for each beginning teacher or administrator may be used by the school district to compensate mentors or to compensate other individuals assigned duties to provide release time for teachers, principals or superintendents acting as mentors. [Formerly 342.794; 2001 c.317 Â§9; 2007 c.863 Â§7]

Â Â Â Â Â  Note: The amendments to 329.815 by section 7, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.815. The selection, nature and extent of duties of mentor teachers and administrators shall be determined by the school district. The following guidelines shall apply:

Â Â Â Â Â  (1) A teacher or administrator may not be designated as a mentor unless willing to perform in that role;

Â Â Â Â Â  (2) For purposes of actions taken under ORS 342.805 to 342.937:

Â Â Â Â Â  (a) A mentor teacher or administrator may not participate in the evaluation of a beginning teacher or administrator assigned to the mentor; and

Â Â Â Â Â  (b) Any written or other reports of a mentor regarding a beginning teacher or administrator assigned to the mentor may not be used in the evaluation of the beginning teacher or administrator;

Â Â Â Â Â  (3) Each mentor shall complete successfully a training workshop provided or approved by the Department of Education while participating in the beginning teacher and administrator mentorship program; and

Â Â Â Â Â  (4) The stipend received for each beginning teacher or administrator may be used by the school district to compensate mentors in addition to their regular duties or to compensate other individuals assigned duties to provide release time for teachers or administrators acting as mentors.

Â Â Â Â Â  329.820 Evaluation of programs; donations. (1) The Department of Education shall be responsible for the regular and ongoing evaluation of programs under ORS 329.788 to 329.820 and may contract for such evaluation. The department may not expend in a biennium more than 2.5 percent of the total amount of moneys available for the programs on the evaluation of the programs. The evaluation may include assessments of the following:

Â Â Â Â Â  (a) The effectiveness of the mentorship program in the retention of beginning teachers and administrators in the school district and in the profession; and

Â Â Â Â Â  (b) Student performance on statewide and other assessments.

Â Â Â Â Â  (2) The department may accept contributions of moneys and assistance for the purpose of the evaluation of programs from any source, public or private, and agree to conditions placed on the moneys not inconsistent with ORS 329.788 to 329.820. All moneys received by the department under this subsection shall be deposited into the Department of Education Account to be used for the evaluation of programs conducted under this section. [Formerly 342.796; 2001 c.317 Â§10; 2007 c.863 Â§8]

Â Â Â Â Â  Note: The amendments to 329.820 by section 8, chapter 863, Oregon Laws 2007, first apply to mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.820. The Department of Education shall be responsible for the regular and ongoing evaluation of programs under ORS 329.788 to 329.820 and may contract for such evaluation. The evaluation shall include, but not be limited to, assessments of the following:

Â Â Â Â Â  (1) A survey and follow-up of all eligible mentors, beginning teachers and administrators and appropriate school district officials, to assess satisfaction with and the effectiveness of the beginning teacher and administrator mentorship program;

Â Â Â Â Â  (2) The amount and quality of the contact time between mentors and beginning teachers and administrators;

Â Â Â Â Â  (3) The effectiveness of workshops and other training;

Â Â Â Â Â  (4) The effectiveness of the mentorship program in the retention of new teachers and administrators in the school district;

Â Â Â Â Â  (5) The desirability of extending this assistance program to students participating in teacher and administrator preparation programs; and

Â Â Â Â Â  (6) Student performance on statewide and other assessments.

(Successful Schools Program)

Â Â Â Â Â  329.825 Policy on successful and innovative schools. It shall be the policy of the State of
Oregon
to promote and encourage successful and innovative schools. Success shall be determined by establishing standards of improvement in student learning and measuring each schoolÂs performance in meeting those standards. Schools that meet those standards will be rewarded with additional tools to further improve student learning. [1997 c.864 Â§1]

Â Â Â Â Â  Note: 329.825 and 329.830 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.830 Establishment; application; incentive rewards; rules. (1) The State Board of Education shall establish a system of determining successful schools and dispensing appropriate incentive rewards to those schools. The system shall be based on a school being the measurement unit to determine success. School success shall be determined by measuring a schoolÂs improvement over a specific assessment period. The successful schools program shall be voluntary.

Â Â Â Â Â  (2) A school may submit an application to the Department of Education for the successful schools program. The application shall include a short statement from the school requesting consideration for the successful schools program. The application shall also include a copy of the district continuous improvement plan implemented pursuant to ORS 329.095 for the school.

Â Â Â Â Â  (3) A school may not amend its application after the application is submitted without approval by the state board. A school that has submitted an application may not submit a new application until the assessment period has ended, unless the school withdraws the previous application.

Â Â Â Â Â  (4) The department shall distribute incentive rewards to schools that are determined to be successful schools. The board shall establish criteria for determining successful schools. The criteria shall include, but not be limited to:

Â Â Â Â Â  (a) The results from the statewide assessment system developed pursuant to ORS 329.485;

Â Â Â Â Â  (b) The achievement of measurable academic goals from district continuous improvement plans; and

Â Â Â Â Â  (c) Other criteria relating to improvement in student learning.

Â Â Â Â Â  (5) The department shall base the amount of the reward to each successful school on the number of teachers employed by the school. The minimum reward for each full-time teacher shall be $1,000. Part-time teachers shall receive a percentage of the reward based on the amount of time the part-time teacher worked. Teachers hired during the assessment period shall receive a percentage of the reward based on the length of time the teacher worked at the school during the assessment period.

Â Â Â Â Â  (6) Each teacher shall individually decide how to use the reward. A reward shall be used by a teacher for classroom enhancements or professional development. As used in this subsection, Âclassroom enhancementsÂ means items and activities that will improve student learning, including, but not limited to, books, instructional materials, multimedia equipment and software, supplies and field trips.

Â Â Â Â Â  (7) The State Board of Education shall adopt any rules necessary to implement the successful schools program. [1997 c.864 Â§2; 2007 c.858 Â§25a]

Â Â Â Â Â  Note: The amendments to 329.830 by section 25a, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.830. (1) The State Board of Education shall establish a system of determining successful schools and dispensing appropriate incentive rewards to those schools. The system shall be based on a school being the measurement unit to determine success. School success shall be determined by measuring a schoolÂs improvement over a specific assessment period. The successful schools program shall be voluntary.

Â Â Â Â Â  (2) A school may submit an application to the Department of Education for the successful schools program. The application shall include a short statement from the school requesting consideration for the successful schools program. The application shall also include a copy of the school improvement plan implemented pursuant to ORS 329.095.

Â Â Â Â Â  (3) A school may not amend its application after the application is submitted without approval by the state board. A school that has submitted an application may not submit a new application until the assessment period has ended, unless the school withdraws the previous application.

Â Â Â Â Â  (4) The department shall distribute incentive rewards to schools that are determined to be successful schools. The board shall establish criteria for determining successful schools. The criteria shall include, but not be limited to:

Â Â Â Â Â  (a) The results from the statewide assessment system developed pursuant to ORS 329.485;

Â Â Â Â Â  (b) The achievement of measurable academic goals from school improvement plans; and

Â Â Â Â Â  (c) Other criteria relating to improvement in student learning.

Â Â Â Â Â  (5) The department shall base the amount of the reward to each successful school on the number of teachers employed by the school. The minimum reward for each full-time teacher shall be $1,000. Part-time teachers shall receive a percentage of the reward based on the amount of time the part-time teacher worked. Teachers hired during the assessment period shall receive a percentage of the reward based on the length of time the teacher worked at the school during the assessment period.

Â Â Â Â Â  (6) Each teacher shall individually decide how to use the reward. A reward shall be used by a teacher for classroom enhancements or professional development. As used in this subsection, Âclassroom enhancementsÂ means items and activities that will improve student learning, including, but not limited to, books, instructional materials, multimedia equipment and software, supplies and field trips.

Â Â Â Â Â  (7) The State Board of Education shall adopt any rules necessary to implement the successful schools program.

Â Â Â Â Â  Note: See note under 329.825.

(Early Success Reading Initiative)

Â Â Â Â Â  329.832 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1)
Reading
is the gateway to learning and a key to building a childÂs self-esteem.

Â Â Â Â Â  (2) Children who read below grade level after third grade are at significantly greater risk of truancy, school failure, criminal and at-risk behaviors, early pregnancy and substance abuse.

Â Â Â Â Â  (3) Research shows that children who have academic problems and exhibit at-risk behavior can be helped most effectively through prevention programs designed specifically to strengthen the collaborative and collective decision-making skills of kindergarten through grade three teachers and administrators within each individual school.

Â Â Â Â Â  (4) Scientifically based assessment methods can identify as early as kindergarten those children needing extra help to successfully learn to read.

Â Â Â Â Â  (5) Scientifically based instructional reading materials can provide the reading skills children need to successfully learn to read. [2001 c.861 Â§1]

Â Â Â Â Â  Note: 329.832 to 329.837 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.834 Creation; components; reading sites. (1) There is created the Early Success Reading Initiative for the State of
Oregon
.

Â Â Â Â Â  (2) The purpose of the initiative is to recognize the essential need of elementary schools to effectively use research-based teaching practices and learning strategies.

Â Â Â Â Â  (3) The components of the Early Success Reading Initiative include, but are not limited to:

Â Â Â Â Â  (a) Providing research-based assessment systems to administrators, teachers and the public in order to provide the decision-making and accountability information needed to monitor childrenÂs progress as they learn to read.

Â Â Â Â Â  (b) Screening and continuously monitoring the reading progress of all children from kindergarten through the completion of the third grade.

Â Â Â Â Â  (c) Using scientific, research-based reading systems to create school cultures and processes that enable all children to read successfully, including children with disabilities and children with linguistic and cultural diversity and other learning needs.

Â Â Â Â Â  (d) Enabling administrators and teachers within each individual school to collect, interpret and use student learning data to:

Â Â Â Â Â  (A) Guide kindergarten through grade three teachers and administrators in instructional decisions;

Â Â Â Â Â  (B) Implement a kindergarten through grade three schoolwide reading action plan;

Â Â Â Â Â  (C) Provide strategies for student groups; and

Â Â Â Â Â  (D) Provide structured interaction with parents.

Â Â Â Â Â  (e) Establishing a relationship between school districts and the University of Oregon to provide instructional and research support to assist school administrators, teachers and parents to enable students in kindergarten through grade three to learn to read effectively and successfully through means that are in congruence with state standards for reading and common curriculum goals.

Â Â Â Â Â  (4) The
University
of
Oregon
may design, implement and monitor the Early Success Reading Initiative. The
University
of
Oregon
may provide consultation services to school districts that establish early success reading sites.

Â Â Â Â Â  (5) The goal of the initiative is to enable each school district to establish early success reading sites at individual elementary schools. An elementary school that is initially selected as an early success reading site shall serve as a model and as a resource to other elementary schools within its school district as those schools implement the initiative. [2001 c.861 Â§2]

Â Â Â Â Â  Note: See note under 329.832.

Â Â Â Â Â  329.837 Report. The
University
of
Oregon
shall report annually on the implementation, longitudinal progress and results of the Early Success Reading Initiative to the Governor, the Superintendent of Public Instruction and the appropriate legislative committees. [2001 c.861 Â§3]

Â Â Â Â Â  Note: See note under 329.832.

OREGON
VIRTUAL
SCHOOL DISTRICT

Â Â Â Â Â  329.840 Creation; purpose; online course standards; rules. (1) There is created the
Oregon
Virtual
School District
within the Department of Education. The purpose of the
Oregon
Virtual
School District
is to provide online courses to kindergarten through grade 12 public school students.

Â Â Â Â Â  (2) The
Oregon
Virtual
School District
shall provide online courses that meet academic content standards as defined in ORS 329.007 and meet other criteria adopted by the State Board of Education. Any person who teaches an online course must be properly licensed or registered as required by ORS 338.135 and 342.173 for a person employed by a school district or public charter school. All school districts and public charter schools may allow students to access the online courses offered by the
Oregon
Virtual
School District
.

Â Â Â Â Â  (3) The Superintendent of Public Instruction may contract with education service districts, school districts, public charter schools, community colleges, state institutions of higher education or any other public entity to provide online courses through the
Oregon
Virtual
School District
.

Â Â Â Â Â  (4) Statutes and rules that apply to other school districts do not apply to the
Oregon
Virtual
School District
except as provided under this section or by rule of the State Board of Education. The
Oregon
Virtual
School District
is not considered a school district for purposes of apportionment of the State School Fund and the department may not receive a direct apportionment under ORS 327.008 from the State School Fund for the
Oregon
Virtual
School District
.

Â Â Â Â Â  (5) The board may adopt the rules necessary for the administration of the
Oregon
Virtual
School District
and shall adopt rules to establish:

Â Â Â Â Â  (a) The procedure and criteria to be used for the selection of online courses to be offered through the
Oregon
Virtual
School District
;

Â Â Â Â Â  (b) The qualifications of students who may access online courses through the
Oregon
Virtual
School District
;

Â Â Â Â Â  (c) The number of credits for which students may access online courses through the
Oregon
Virtual
School District
; and

Â Â Â Â Â  (d) The student-to-teacher ratio for online courses offered through the
Oregon
Virtual
School District
. [2005 c.834 Â§1]

Â Â Â Â Â  Note: 329.840 and 329.842 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.842
Oregon
Virtual
School District
Fund. (1) The Oregon Virtual School District Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Virtual School District Fund shall be credited to the fund. All moneys in the fund are continuously appropriated to the Department of Education for the administration of the
Oregon
Virtual
School District
created under ORS 329.840.

Â Â Â Â Â  (2) Any moneys received by the department for the purpose of the
Oregon
Virtual
School District
shall be deposited in the fund. [2005 c.834 Â§3]

Â Â Â Â Â  Note: See note under 329.840.

MISCELLANEOUS

Â Â Â Â Â  329.850 Duties of Education and Workforce Policy Advisor under chapter. (1) The Education and Workforce Policy Advisor, in consultation with the Department of Education, the Department of Community Colleges and Workforce Development, the Bureau of Labor and Industries, the Economic and Community Development Department and the Department of Human Services, shall propose policies and strategies consistent with this chapter.

Â Â Â Â Â  (2) The Education and Workforce Policy AdvisorÂs policies and strategies must take into account that:

Â Â Â Â Â  (a) The state must promote innovative thinking with respect to the curriculum and educational delivery system of
Oregon
public schools;

Â Â Â Â Â  (b) The state must require of all youth a level of achievement that prepares them to pursue college, professional technical programs, apprenticeships, work-based training and school-to-work programs;

Â Â Â Â Â  (c) Greater employer investment is essential in the ongoing training of all workers to meet workforce needs;

Â Â Â Â Â  (d) The state must encourage
Oregon
businesses to improve productivity by creating high performance work organizations that provide high skills and high wage opportunities for youth and adults; and

Â Â Â Â Â  (e) All employment-related training, education and job placement services and sources of funds must be coordinated among state agencies and boards and must complement the stateÂs overall efforts on behalf of youth and adults. [Formerly 326.830; 1997 c.652 Â§22]

Â Â Â Â Â  329.855 [Formerly 326.835; 1995 c.660 Â§42; 1997 c.652 Â§23; 2001 c.684 Â§23; 2003 c.303 Â§12; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.855 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.855 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.855 Education and training programs for endorsements and degrees; career related studies. (1) The Department of Education, the Department of Community Colleges and Workforce Development and the Oregon University System in consultation with the Education and Workforce Policy Advisor shall develop comprehensive education and training programs in accordance with ORS 329.475 for two-year to six-year academic professional technical endorsements, associate degrees and baccalaureate degrees.

Â Â Â Â Â  (2) There may be established a process for industrial certification and a sequence of advanced certification that could be obtained throughout a personÂs career.

Â Â Â Â Â  (3) Work groups, including teachers, community members and representatives of business and labor, may be appointed to offer specialized information concerning knowledge and skill requirements for occupations.

Â Â Â Â Â  (4) No fewer than six broad career categories shall be identified, with additional categories added in future years. The education and training curriculum and achievement standards for each occupation and trade selected for students to achieve endorsements, associate degrees or baccalaureate degrees in the occupational categories selected shall be developed and available for school districts, community colleges and other training sites.

Â Â Â Â Â  (5) In addition to academic content, the curriculum developed for endorsements, associate degrees and baccalaureate degrees shall ensure that every student has the option of a high quality career related course of study that provides the student with experience in and understanding of future career choices. Career related studies shall include a structured series of real or simulated activities that in combination with rigorous academic studies shall simultaneously prepare students for further education, lifelong learning and employment. These activities shall include but not be limited to:

Â Â Â Â Â  (a) Job shadowing;

Â Â Â Â Â  (b) Workplace mentoring;

Â Â Â Â Â  (c) Workplace simulations;

Â Â Â Â Â  (d) School based enterprises;

Â Â Â Â Â  (e) Structured work experiences;

Â Â Â Â Â  (f) Cooperative work and study programs;

Â Â Â Â Â  (g) On-the-job training;

Â Â Â Â Â  (h) Apprenticeship programs; or

Â Â Â Â Â  (i) Other school-to-work opportunities.

Â Â Â Â Â  (6) In considering where a student can most effectively and economically obtain the knowledge and skills required for the endorsement or post-secondary study, the Education and Workforce Policy Advisor may recommend integrating two-plus-two programs, apprenticeship programs and any other state or federal job training program.

Â Â Â Â Â  (7) Until full statewide implementation, school districts are encouraged to use Certificate of Advanced Mastery programs that are currently being developed, but modified, if necessary, to best fit their studentsÂ and communityÂs needs.

Â Â Â Â Â  329.860 Outreach to students no longer attending school. Education service districts, school districts or schools, or any combination thereof, may contact any eligible elementary or secondary school student and the studentÂs family if the student has ceased to attend school to encourage the studentÂs enrollment in an education program that may include alternative learning options. If the student or the family cannot be located, the name and last-known address shall be reported to the school nearest the address. The school shall attempt to determine if that student or family is being provided services by this state and shall seek to assist the student or family in any appropriate manner. [Formerly 336.157; 1995 c.278 Â§41; 1995 c.660 Â§44; 1997 c.652 Â§24; 2003 c.303 Â§13; 2007 c.858 Â§26]

Â Â Â Â Â  Note: The amendments to 329.860 by section 26, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.860. (1) The Department of Education in consultation with the Department of Community Colleges and Workforce Development and the Education and Workforce Policy Advisor shall develop models for school districts of alternative learning options that may include Learning Centers designed to assist students who have left school in meeting the academic content standards required for the Certificate of Initial Mastery through the use of teaching strategies, technology and curricula that emphasize the latest research and best practice.

Â Â Â Â Â  (2) The Learning Centers may also provide for the integration of existing local and community programs that provide any part of the services needed to assist individuals in meeting the academic content standards for the Certificate of Initial Mastery.

Â Â Â Â Â  (3) The centers may promote means of identifying, coordinating and integrating existing resources and may include:

Â Â Â Â Â  (a) Child care services during school hours;

Â Â Â Â Â  (b) After-school child care;

Â Â Â Â Â  (c) Parental training;

Â Â Â Â Â  (d) Parent and child education;

Â Â Â Â Â  (e) English as a second language or bilingual services for limited proficiency students;

Â Â Â Â Â  (f) Health services or referral to health services;

Â Â Â Â Â  (g) Housing assistance;

Â Â Â Â Â  (h) Employment counseling, training and placement;

Â Â Â Â Â  (i) Summer and part-time job development;

Â Â Â Â Â  (j) Drug and alcohol abuse counseling; and

Â Â Â Â Â  (k) Family crisis and mental health counseling.

Â Â Â Â Â  (4) Education service districts, school districts or schools, or any combination thereof, may contact any eligible elementary or secondary school student and the studentÂs family if the student has ceased to attend school to encourage the studentÂs enrollment in an education program that may include alternative learning options. If the student or the family cannot be located, the name and last-known address shall be reported to the school nearest the address. The school shall attempt to determine if that student or family is being provided services by this state and shall seek to assist the student or family in any appropriate manner.

Â Â Â Â Â  329.875 District eligibility to receive funds under chapter. (1) Public school districts or consortia of such districts with education service districts are eligible to receive funds under this chapter.

Â Â Â Â Â  (2) The Department of Education shall evaluate the programs that receive grants under this chapter and report the results of the evaluation to the Legislative Assembly in the manner prescribed in ORS 192.245. [1993 c.45 Â§94a]

Â Â Â Â Â  329.885 School-to-work transitions and work experience programs; funding; eligibility for grants. (1) It is the policy of the State of
Oregon
to encourage educational institutions and businesses to develop, in partnership, models for programs related to school-to-work transitions and work experience internships.

Â Â Â Â Â  (2) From funds available, the Department of Education may allocate to any education service district, school district, individual secondary school or community college grants to develop programs such as those described in subsection (1) of this section.

Â Â Â Â Â  (3) To receive a grant to operate a program described in subsection (1) of this section, a business shall demonstrate to the satisfaction of the department that the program shall:

Â Â Â Â Â  (a) Identify groups that have been traditionally underrepresented in the programs and internships, particularly in health care, business and high technology employment positions.

Â Â Â Â Â  (b) Encourage students who belong to groups identified in paragraph (a) of this subsection, particularly students in secondary schools and community colleges, to apply for consideration and acceptance into a model program described in subsection (1) of this section.

Â Â Â Â Â  (c) Promote an awareness of career opportunities in the school-to-work transition and the work experience internships among students sufficiently early in their educational careers to permit and encourage students to apply for the model programs.

Â Â Â Â Â  (d) Promote cooperation among businesses, school districts and community colleges in working toward the goals of the Oregon Educational Act for the 21st Century.

Â Â Â Â Â  (e) Develop academic skills, attitudes and self-confidence necessary to allow students to succeed in the work environment, including attitudes of curiosity and perseverance and the feelings of positive self-worth that result from sustained effort.

Â Â Â Â Â  (f) Provide a variety of experiences that reinforce the attitudes needed for success in the business world.

Â Â Â Â Â  (4) The department shall direct fund recipients to adopt rules establishing standards for approved programs under this section, including criteria for eligibility of organizations to receive grants, and standards to determine the amount of grants.

Â Â Â Â Â  (5) The department may seek and receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the school-to-work transition and the work experience internship programs and may expend the same or any income therefrom according to the terms of such gifts, grants, endowments or other funds. [1993 c.765 Â§46; 1999 c.59 Â§82; 2001 c.104 Â§108; 2007 c.858 Â§27]

Â Â Â Â Â  Note: The amendments to 329.885 by section 27, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  329.885. (1) It is the policy of the State of Oregon to encourage educational institutions and businesses to develop, in partnership, models for programs related to school-to-work transitions and work experience internships directed by the Oregon Educational Act for the 21st Century as described in ORS 329.005 to 329.165, 329.185, 329.445, 329.850 and 329.855.

Â Â Â Â Â  (2) From funds available, the Department of Education may allocate to any education service district, school district, individual secondary school or community college grants to develop programs such as those described in subsection (1) of this section.

Â Â Â Â Â  (3) To receive a grant to operate a program described in subsection (1) of this section, a business shall demonstrate to the satisfaction of the department that the program shall:

Â Â Â Â Â  (a) Identify groups that have been traditionally underrepresented in the programs and internships, particularly in health care, business and high technology employment positions.

Â Â Â Â Â  (b) Encourage students who belong to groups identified in paragraph (a) of this subsection, particularly students in secondary schools and community colleges, to apply for consideration and acceptance into a model program described in subsection (1) of this section.

Â Â Â Â Â  (c) Promote an awareness of career opportunities in the school-to-work transition and the work experience internships among students sufficiently early in their educational careers to permit and encourage students to apply for the model programs.

Â Â Â Â Â  (d) Promote cooperation among businesses, school districts and community colleges in working toward the goals of the Oregon Educational Act for the 21st Century.

Â Â Â Â Â  (e) Develop academic skills, attitudes and self-confidence necessary to allow students to succeed in the work environment, including attitudes of curiosity and perseverance and the feelings of positive self-worth that result from sustained effort.

Â Â Â Â Â  (f) Provide a variety of experiences that reinforce the attitudes needed for success in the business world.

Â Â Â Â Â  (4) The department shall direct fund recipients to adopt rules establishing standards for approved programs under this section, including criteria for eligibility of organizations to receive grants, and standards to determine the amount of grants.

Â Â Â Â Â  (5) The department may seek and receive gifts, grants, endowments and other funds from public or private sources as may be made from time to time, in trust or otherwise, for the use and benefit of the purposes of the school-to-work transition and the work experience internship programs and may expend the same or any income therefrom according to the terms of such gifts, grants, endowments or other funds.

Â Â Â Â Â  329.900 [1993 c.765 Â§9; 1995 c.660 Â§45; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.905 [Formerly 285.200; 2005 c.209 Â§14; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.905 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.905 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.905 Economic development policy to support literacy, education and professional technical job training; goals. (1) The Legislative Assembly finds that a highly skilled, well-educated workforce is critical to the present and future competitiveness of
Oregon
Âs economy. Curricular and institutional change throughout the educational process is imperative to achieve
Oregon
Âs economic and education reform goals. To accomplish fully education reform at the elementary and secondary levels, it is essential that
Oregon
Âs citizens gain a thorough understanding of the significant value of professional technical education and the vital role it plays in preparing
Oregon
Âs citizens for entry into the workforce, further training or entry into higher education. The Legislative Assembly, therefore, declares that it is the economic development policy of the state to support and promote literacy, education and professional technical job training for
Oregon
Âs citizens. Further, the Legislative Assembly declares that it is the goal of the state to achieve the following:

Â Â Â Â Â  (a) Measurably increase the knowledge and improve the skills of
Oregon
workers;

Â Â Â Â Â  (b) Promote and sponsor effective and responsive training programs for employed and unemployed Oregonians who need literacy and other job-related training;

Â Â Â Â Â  (c) Promote and increase youth enrollment in secondary, post-secondary and apprenticeship programs that lead to family wage jobs;

Â Â Â Â Â  (d) Secure the active participation and full cooperation of
Oregon
industry leaders and business owners in developing programs to increase and improve worker education and performance;

Â Â Â Â Â  (e) Promote and increase the coordination of OregonÂs education and job training systems to more fully respond to the increasingly complex training needs of workers; and

Â Â Â Â Â  (f) Promote and increase access to education and job training programs for all Oregonians regardless of their economic status or geographic location within the state.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state to integrate employment, training and development programs into its economic development efforts.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the employment development and training activities provided for in ORS 329.905 to 329.975 are job creation and economic development activities within the meaning of section 4 (3), Article XV of the Oregon Constitution.

Â Â Â Â Â  (4) The Legislative Assembly further declares that the State of
Oregon
must dedicate the talents, resources and energies of its people to having the best trained workforce in the
United States
and a workforce equal to any in the world. When this workforce exists,
Oregon
will have a highly skilled workforce that is:

Â Â Â Â Â  (a) Engaged by competitive, diversified industries;

Â Â Â Â Â  (b) Supported by education and training;

Â Â Â Â Â  (c) Supported by employment systems that are responsive to the needs of people and the labor market; and

Â Â Â Â Â  (d) Reflective of the diversity of
Oregon
Âs population.

Â Â Â Â Â  (5) The Legislative Assembly further declares that the role of business and industry is critical to the implementation of education reform and that the goals of ORS 329.905 to 329.975 are:

Â Â Â Â Â  (a) Coordinated and complementary education, training and employment programs.

Â Â Â Â Â  (b) A high performance workforce characterized by diversity, technical competence and economic self-sufficiency.

Â Â Â Â Â  (c) Educational performance standards that match the highest in the world.

Â Â Â Â Â  (d) Assurance of educational attention necessary for attainment of high academic standards for all students.

Â Â Â Â Â  (e) An education and employment training system that has the capacity to meet the training needs of individuals and employers.

Â Â Â Â Â  (f) Assurance of workforce preparedness for all students through covenants between business and education.

Â Â Â Â Â  Note: 329.905 to 329.975 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 329 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  329.910 [1993 c.765 Â§21; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.915 [Formerly 285.203; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.915 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.915 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.915 Objectives of ORS 329.905 to 329.975. The Legislative Assembly intends that the specific objectives of ORS 329.905 to 329.975 include:

Â Â Â Â Â  (1) Restructuring elementary and secondary schools in this state to teach a higher level of knowledge leading to more effective job skills to all students and to have students attain this knowledge earlier.

Â Â Â Â Â  (2) Developing comprehensive, professional technical education programs for students that lead to industry certification and:

Â Â Â Â Â  (a) Emphasize work-based learning experiences, including apprenticeships and youth apprenticeship programs;

Â Â Â Â Â  (b) Involve business and labor in the development and delivery of such programs;

Â Â Â Â Â  (c) Recognize and implement standards approved by industry and establish new industry approved standards, equal to the highest international standards for achievement;

Â Â Â Â Â  (d) Provide an articulated education program carrying all students to their maximum potential and including appropriate support services for students and their families;

Â Â Â Â Â  (e) Deliver the support those students most at risk need to succeed; and

Â Â Â Â Â  (f) Produce the high level technical, personal and leadership skills needed by competitive businesses and industries.

Â Â Â Â Â  (3) Helping businesses and industries transform their operations to high performance work organizations where:

Â Â Â Â Â  (a) Frontline workers have higher skills, work in teams and are given greater responsibility for the development and production of a product or service, and receive necessary training for these purposes; and

Â Â Â Â Â  (b) Public and private investment support improved management practices, competitive production processes and worker training.

Â Â Â Â Â  (4) Encouraging managers and workers to play key roles in preparing and implementing state education and training policy, programs and standards, including support of employee involvement in schools.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.920 [1993 c.765 Â§5; 1997 c.652 Â§25; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.920 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.920 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.920 Duties of Education and Workforce Policy Advisor and regional committees. (1) The Education and Workforce Policy Advisor and the regional workforce committees, with the advice and participation of partner agencies, are responsible for furthering the policies, goals and objectives of this state as described in ORS 329.905 and 329.915.

Â Â Â Â Â  (2) The advisor and the committees shall help ensure achievement of this stateÂs goals and objectives by effective and efficient coordination and oversight of all the employment-related training, education and job placement programs of this state.

Â Â Â Â Â  (3) As used in this section, Âpartner agenciesÂ means those agencies that are recipients of workforce development funds under ORS 329.905 to 329.920, 329.930 to 329.975 and 657.337.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.925 [Formerly 285.205; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.925 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.925 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.925 Workplace training for key industries. (1) The Legislative Assembly finds that efficiency and higher productivity in all sectors of the economy are important to the maintenance of the stateÂs economic health. The Legislative Assembly further finds that a trained, productive and flexible workforce is critical to competitiveness, efficiency and higher productivity. Therefore, the Legislative Assembly declares that it is the policy of the State of
Oregon
to promote the development and improvement of the work skills and basic literacy skills of employees working in all sectors of the stateÂs economy.

Â Â Â Â Â  (2) To implement the policy stated in subsection (1) of this section, the Key Industry Employe Training Program shall be established within the Economic and Community Development Department. Through the program, the department shall:

Â Â Â Â Â  (a) Provide matching grants through community colleges in partnership with employers for the purpose of providing employees with literacy or customized skills training.

Â Â Â Â Â  (b) Restrict grant awards to training program proposals submitted by two or more firms in a single business, professional or industry sector, with preference given to programs developed in cooperation with business, professional or industry association.

Â Â Â Â Â  (c) Require that training programs provide long-term comprehensive skills development.

Â Â Â Â Â  (d) Award grants only to those proposals that lead to, sustain or create family wage jobs.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.930 [1993 c.765 Â§18; 2005 c.209 Â§15; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.930 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.930 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.930 Business, industry and education partnerships; Industrial Extension Service;
Oregon
Advanced
Technology
Center
. (1) Pursuant to rules adopted by the Economic and Community Development Department, a program is established to organize business, industry and education partnerships to develop the most competent workforce in
America
and specifically:

Â Â Â Â Â  (a) To provide targeted training grants for customized training programs for new or expanding firms;

Â Â Â Â Â  (b) To provide industry training grants to community colleges or others for training programs addressing the common needs of two or more businesses within an industry, with special emphasis on Key Industries as designated by ÂOregon ShinesÂ and the Legislative Assembly; and

Â Â Â Â Â  (c) To provide capacity building grants to trade associations and business and labor organizations to build capacity for addressing long-term workforce and workplace training and education needs.

Â Â Â Â Â  (2) Pursuant to rules adopted by the Economic and Community Development Department, an Industrial Extension Service is established, using public and private expertise, to assist
Oregon
firms in traded sectors in adopting the appropriate technology, management techniques, work organization and workforce development strategies to remain competitive in a global economy.

Â Â Â Â Â  (3) The Department of Community Colleges and Workforce Development shall support the
Oregon
Advanced
Technology
Center
, for the purpose of enhancing
Oregon
Âs economic competitiveness by assisting
Oregon
manufacturers with the adoption and implementation of modern manufacturing technologies and processes.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.935 [Formerly 285.207; repealed by 1995 c.660 Â§50]

Â Â Â Â Â  329.940 [1993 c.765 Â§10; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.945 [Formerly 285.213; 2001 c.104 Â§109; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  329.950 [Formerly 285.225; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.950 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.950 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.950 Statewide literacy hotline. (1) Pursuant to rules adopted by the State Board of Education, the Department of Community Colleges and Workforce Development shall provide for a statewide literacy ÂhotlineÂ for literacy program referrals and for the statewide coordination of literacy programs pursuant to ORS 344.760 and 344.765.

Â Â Â Â Â  (2) Gifts and grants for the support of the literacy hotline shall be deposited with and administered by a nonprofit organization selected by the Commissioner for Community College Services. The nonprofit organization that is selected must show a history of similar experience with fiduciary responsibilities.

Â Â Â Â Â  (3) The Department of Community Colleges and Workforce Development may contract with any public body or nonprofit organization to accomplish the purposes of this section.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.955 [Formerly 285.230; 1997 c.652 Â§26; 2001 c.525 Â§2; renumbered 657.736 in 2001]

Â Â Â Â Â  329.960 [1993 c.765 Â§19; 1997 c.652 Â§27; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  329.965 [1993 c.765 Â§19a; 1997 c.61 Â§8; 1997 c.652 Â§28; 2001 c.524 Â§2; 2001 c.684 Â§24; renumbered 657.732 in 2001]

Â Â Â Â Â  329.970 [Formerly 285.243; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  329.975 [Formerly 285.247; 1997 c.652 Â§29; 2001 c.684 Â§25; repealed by 2007 c.858 Â§40]

Â Â Â Â Â  Note: The repeal of 329.975 first applies to the 2008-2009 school year. See sections 40 and 41, chapter 858, Oregon Laws 2007. 329.975 (2005 Edition) is set forth for the userÂs convenience.

Â Â Â Â Â  329.975 Matching literacy hotline grant funds; application. (1) When expended for grants to programs described in ORS 329.950, grant moneys shall be matched in the manner described in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) In any biennium, each state agency administering a grant program described in ORS 329.950 shall be required to secure matching funds, on a dollar-for-dollar basis, for not less than 75 percent of the total amount reserved by law for the program for that biennium.

Â Â Â Â Â  (3) An applicant for a grant from a program described in ORS 329.950 shall be required to match, on a dollar-for-dollar basis, the amount of the grant. However, the agency administering the program may exempt the applicant from the 100 percent matching requirement when the agency determines that the grant applicant is undergoing economic hardship and that the purposes of ORS 329.905 to 329.975 will be more readily accomplished by a lower matching requirement. In any biennium, the total amount of exemptions provided to grant applicants under this subsection shall not exceed 25 percent of the amount reserved by law for a program for that biennium.

Â Â Â Â Â  (4) In determining whether a grant applicant is undergoing economic hardship for the purposes of this section, a state agency shall consider:

Â Â Â Â Â  (a) An applicantÂs ability to match the grant amount based on both the assessed value per student, if applicable, and the actual expenditure per student;

Â Â Â Â Â  (b) The proportion or other measure of economically disadvantaged persons residing within the district or area of the applicant; and

Â Â Â Â Â  (c) The level of unemployment in the district or area of the applicant.

Â Â Â Â Â  (5) A state agency shall credit an applicantÂs matching funds in an amount that does not exceed 100 percent of the amount of the grant given to the applicant. Moneys of an applicant that are available to operate a program described in ORS 329.950 and that exceed 100 percent of the grant sought or given to the applicant shall not be available for use as matching funds by any other applicant.

Â Â Â Â Â  Note: See second note under 329.905.

Â Â Â Â Â  329.990 [Amended by 1963 c.22 Â§1; renumbered as part of 330.990]

_______________



Chapter 330

Chapter 330 Â Boundary Changes; Mergers

2007 EDITION

BOUNDARY CHANGES; MERGERS

EDUCATION AND CULTURE

GENERAL PROVISIONS

330.003Â Â Â Â  ÂMergerÂ and Âschool districtÂ defined

330.005Â Â Â Â  Division of state into school districts; definitions

BOUNDARY CHANGE AND MERGER PROCEDURES

330.080Â Â Â Â  Composition, purpose and organization of district boundary board

330.090Â Â Â Â  Mergers

330.092Â Â Â Â  Basis for boundary changes

330.095Â Â Â Â  Request or petition for change or merger; content

330.101Â Â Â Â  Notice; order; remonstrance; election

NoteÂ Â Â Â Â Â Â Â Â  South Umpqua School District No. 19 division--2007 c.503 Â§2

330.103Â Â Â Â  Effective date of change; administration and operation until end of fiscal year; rights of electors

330.106Â Â Â Â  Action by board pending effective date of change

330.107Â Â Â Â  Time for boundary board action; extension

330.113Â Â Â Â  Effect of change

330.123Â Â Â Â  Division of assets and liabilities

330.133Â Â Â Â  Effect of boundary change on electors

NOTICE

330.400Â Â Â Â  Notice by publication requirements

LOCAL SCHOOL COMMITTEES

330.425Â Â Â Â  Local school committee; members; election

330.430Â Â Â Â  Functions of local school committee

330.435Â Â Â Â  Filling vacancies on committee

GENERAL PROVISIONS

Â Â Â Â Â  330.003 ÂMergerÂ and Âschool districtÂ defined. For purposes of this chapter:

Â Â Â Â Â  (1)(a) ÂMergerÂ includes any alteration, annexation, merger, consolidation, lengthening the course of study or other change under ORS 330.090 to 330.107, 334.710 to 334.770 and 335.490 to 335.505.

Â Â Â Â Â  (b) ÂMergerÂ includes only those proceedings in which the entire territory of an involved school district is merged. The permanent rate limit for operating taxes for a school district after merger shall be the rate that would produce the same operating tax revenue as the school districts prior to merger would have cumulatively produced in the year of merger if the merger, not taking into account any applicable statutory rate limit, had not occurred.

Â Â Â Â Â  (2) ÂSchool districtÂ means a taxing district providing public elementary or secondary education, or any combination thereof, within this state, and specifically includes a component school district of an education service district that levies taxes for its component school districts and the education service district itself. ÂSchool districtÂ does not include any other education service district. [1989 c.629 Â§1; 1993 c.18 Â§89; 1993 c.270 Â§67; 1993 c.784 Â§21; 1995 c.611 Â§1; 1997 c.541 Â§371; 2001 c.695 Â§36; 2003 c.226 Â§Â§10,11]

Â Â Â Â Â  330.005 Division of state into school districts; definitions. (1) For public school purposes, this state is divided into subdivisions known as school districts.

Â Â Â Â Â  (2) For purposes of the school laws of this state, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂSchool districtÂ includes a common school district, a joint school district and a union high school district.

Â Â Â Â Â  (b) ÂCommon school districtÂ means a school district, other than a union high school district, formed primarily to provide education in all or part of kindergarten through grade 12 to pupils residing within the district.

Â Â Â Â Â  (c) ÂJoint school districtÂ means a common or union high school district with territory in more than one county.

Â Â Â Â Â  (d) ÂUnion high school districtÂ means a school district, other than a common school district, that is responsible for education in high school grades but not in primary grades, formed in accordance with ORS 335.210 to 335.485 (1963 Replacement Part).

Â Â Â Â Â  (e) ÂGoverning body of the countyÂ means the county court, the board of county commissioners or the unit of government designated by the county charter to exercise the power or duty prescribed in the section in which the term occurs.

Â Â Â Â Â  (f) ÂMost populous districtÂ means the school district that has the largest number of pupils in average daily membership, as defined in ORS 327.006. [1965 c.100 Â§71; 1971 c.513 Â§86; 1989 c.819 Â§1a; 1991 c.167 Â§5; 1991 c.586 Â§1; 2003 c.226 Â§12]

Â Â Â Â Â  330.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.020 [Amended by 1963 c.282 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.040 [Amended by 1955 c.386 Â§1; 1957 c.310 Â§7; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.050 [Amended by 1961 c.522 Â§6; 1963 c.282 Â§14; 1965 c.100 Â§78; renumbered 330.123]

Â Â Â Â Â  330.060 [Amended by 1963 c.282 Â§2; repealed by 1965 c.100 Â§456]

BOUNDARY CHANGE AND MERGER PROCEDURES

Â Â Â Â Â  330.080 Composition, purpose and organization of district boundary board. (1) The education service district board shall constitute the district boundary board for laying off the county in convenient school districts. In any county in which there is no education service district board, the governing body of the county shall constitute the district boundary board. The district boundary board shall have jurisdiction over all school districts in the county and over all joint districts, the administrative offices of which are in the county.

Â Â Â Â Â  (2) The district boundary board shall make alterations and changes in the school districts in the manner specified by law. The board shall maintain a record showing the boundaries and numbers of the districts in the county based on records in the office of the county assessor. [Formerly 329.710; 1965 c.100 Â§72; 1989 c.819 Â§2]

Â Â Â Â Â  330.085 [Formerly 329.720; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.090 Mergers. (1) The district boundary board shall enter an order directing a school district to be merged with an adjoining school district designated by the board if it finds that continuation of the district is not required because of geographic factors affecting transportation or because of sparsity of population and if:

Â Â Â Â Â  (a) The school district fails to maintain and operate a school for one year without approval of the State Board of Education;

Â Â Â Â Â  (b) The school district is in a county with 35,000 or less population and has an average daily membership of fewer than six children for each of two successive years, as certified by the Superintendent of Public Instruction; or

Â Â Â Â Â  (c) The school district is in a county with more than 35,000 population and has an average daily membership of fewer than 18 children for each of two successive years, as certified by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) The order of the district boundary board shall take effect as provided in ORS 330.103.

Â Â Â Â Â  (3) Subject to the provisions of ORS 330.092 to 330.101, the district boundary board on the request of the district school boards of the affected districts or on petition of five percent or 500 electors of each affected district, whichever is less, shall merge smaller districts into larger districts or change the boundaries of common or union high school districts.

Â Â Â Â Â  (4) No boundary change or merger shall be made which results in a school district having fewer than 20 children of school age on the date the change or merger becomes effective.

Â Â Â Â Â  (5) No boundary change or merger shall be made which results in a school district that consists of noncontiguous areas.

Â Â Â Â Â  (6) If the district boundary board fails to follow the time schedules prescribed in ORS 330.107 or to approve a request or petition under subsection (3) of this section, the district school boards of the affected school districts or the petitioners may appeal to the State Board of Education to order the proposed boundary change or merger. The state board shall order the change or merger and shall direct the district boundary board to perform the duties described in ORS 330.101 in the same manner as if the district boundary board had ordered the boundary change or merger.

Â Â Â Â Â  (7) As used in this section, Âaffected districtÂ includes:

Â Â Â Â Â  (a) Two or more districts providing education in kindergarten and grades 1 through 12 involved in the merger.

Â Â Â Â Â  (b) All component school districts, not including any split school districts, as defined in ORS 335.482, and the union high school district if merger procedures are used for the unification of the union high school district and its component districts.

Â Â Â Â Â  (c) The union high school district and the component school districts, not including split school districts, in a secession from the union high school district by one or more of the component districts and the unified district they wish to join.

Â Â Â Â Â  (d) Two or more districts offering education in kindergarten and grades 1 through 6 or 8 that would create a split school district by merger and the union high school district and the component school districts of the union high school district. [1963 c.282 Â§13(1), (8); 1965 c.100 Â§73; 1967 c.298 Â§1; 1969 c.235 Â§1; 1979 c.256 Â§1; 1985 c.364 Â§1; 1989 c.491 Â§14; 1989 c.819 Â§3; 1991 c.167 Â§7; 1993 c.112 Â§2; 1993 c.329 Â§1]

Â Â Â Â Â  330.092 Basis for boundary changes. The boundaries of a school district may not be changed except:

Â Â Â Â Â  (1) Pursuant to ORS 330.090 (1) or (3).

Â Â Â Â Â  (2) By a vote of the people pursuant to the lengthening of the course of study under ORS chapter 335.

Â Â Â Â Â  (3) By the mutual consent of the district school boards of the two or more affected districts in the manner prescribed in ORS 330.080 to 330.107.

Â Â Â Â Â  (4) On a request for change or merger proposal submitted to the district boundary board by electors of the affected districts in the manner prescribed in ORS 330.080 to 330.107. [1989 c.819 Â§1; 1991 c.167 Â§8; 2003 c.226 Â§13]

Â Â Â Â Â  330.095 Request or petition for change or merger; content. (1) Subject to ORS 332.118, the request or petition for proposed change or merger in school districts shall:

Â Â Â Â Â  (a) Be directed to the district boundary board of the county or counties having jurisdiction over the affected school districts;

Â Â Â Â Â  (b) Contain the names and numbers of districts affected by the change;

Â Â Â Â Â  (c) Contain a concise statement of the type of change requested and, if only a portion of the school district is involved, contain a legal description thereof; and

Â Â Â Â Â  (d) If a petition of electors from affected districts is involved, contain the signatures and residence addresses or mailing addresses of the petitioners and the names of the school districts in which they reside.

Â Â Â Â Â  (2) If a merger is requested or petitioned, the request or petition shall also contain proposals for distribution of debt.

Â Â Â Â Â  (3) When any proposed boundary change or merger affects school districts under the jurisdiction of different district boundary boards, the proposed change or merger shall first be acted upon by the district boundary board of the county in which lies the most populous district, and must be submitted to the district boundary board of the other affected county or counties.

Â Â Â Â Â  (4) Any proposed merger may contain a recommendation that the new district retain the same name and number as the most populous school district in the merger or a recommendation for a new name for the district, a request for the formation of school committees as described in ORS 330.425 and a request that the number of members of the district school board be increased to seven members. [1963 c.282 Â§13(2); 1965 c.100 Â§74; 1967 c.328 Â§1; 1989 c.819 Â§4; 1991 c.167 Â§9; 1993 c.136 Â§2; 1999 c.21 Â§63; 2005 c.209 Â§16]

Â Â Â Â Â  330.100 [1963 c.282 Â§13 (3),(4),(5),(6),(10); repealed by 1965 c.100 Â§75 (330.101 enacted in lieu of 330.100)]

Â Â Â Â Â  330.101 Notice; order; remonstrance; election. (1) Before the proposed change or merger is ordered, the district boundary board shall give notice in the manner provided in ORS 330.400 of the proposed change or merger and the session of the board at which it will be ordered. If no remonstrance petition on the change or merger is submitted requiring an election as provided in subsection (2) of this section, the board shall issue an order that the change or merger shall become effective as provided in ORS 330.103. The remonstrance petition is subject to ORS 332.118. However, the boundary board shall not issue an order until all affected boundary boards have had opportunity to consider the proposed change or merger.

Â Â Â Â Â  (2) If a remonstrance petition on a proposed change or merger signed by at least five percent or at least 500, whichever is less, of the electors of a school district affected by the proposed change or merger is filed with the district boundary board within 20 days after the date of the order to effect the proposed change or merger, and when all district boundary boards have acted on the change or merger as provided in ORS 330.095 (3), the board shall submit the question of the proposed change or merger to the electors of each affected school district from which a remonstrance petition was filed, with the district boundary board acting as the district elections authority on behalf of the school districts. Separate elections shall be held in sequence in the districts from which remonstrance petitions have been filed, commencing with the least populous district and progressing in order of population to the most populous district. If the majority of votes in each election favor the change or merger, an election shall be held in the next most populous district. The cost of an election on a proposed boundary change or merger shall be prorated between or among the district school boards involved in accordance with ORS 255.305.

Â Â Â Â Â  (3) If the majority of votes cast in any affected district oppose the change or merger, the change or merger shall be defeated, and the same or a substantially similar change or merger shall not be ordered until 12 months have elapsed from the date of the election at which the change or merger was defeated, unless otherwise required by law. If the vote is favorable in all remonstrating districts, the district boundary board shall declare the change or merger effective as provided in ORS 330.103 and issue an order without further elections.

Â Â Â Â Â  (4) For any school district merger that is initiated under ORS 327.106 (3), no remonstrance petition or election shall be allowed.

Â Â Â Â Â  (5) When a unified elementary district with an average daily membership of greater than 50 that has, prior to the merger, paid tuition for the majority of its high school students to attend an out-of-state high school merges with a district that provides education in kindergarten and grades 1 through 12, the following shall apply after the merger:

Â Â Â Â Â  (a) The students who reside in the former unified elementary district shall be authorized to attend the out-of-state high school that the majority of the high school students of the unified elementary district were attending during the 1992-1993 school year;

Â Â Â Â Â  (b) The merged district shall pay tuition for the students described in paragraph (a) of this subsection but not in an amount greater than the districtÂs average expenditure for high school students; and

Â Â Â Â Â  (c) The parents of a student who wish the student to attend the out-of-state high school must agree to pay the difference, if any, between what the district is authorized to pay as tuition under paragraph (b) of this subsection and the amount of tuition charged by the out-of-state high school. [1965 c.100 Â§76 (330.101 enacted in lieu of 330.100); 1965 c.244 Â§1; 1965 c.621 Â§5; 1967 c.313 Â§1; 1967 s.s. c.8 Â§4; 1975 c.326 Â§3; 1979 c.772 Â§19; 1983 c.83 Â§48; 1983 c.284 Â§10; 1983 c.350 Â§140; 1985 c.364 Â§2; 1989 c.819 Â§5; 1991 c.13 Â§1; 1991 c.167 Â§10; 1993 c.136 Â§3; 1993 c.329 Â§2; 1997 c.521 Â§14; 2005 c.209 Â§17]

Â Â Â Â Â  Note: Section 2, chapter 503, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2.
South
Umpqua
School District
No. 19 division. (1) On or before October 31, 2007, the Superintendent of Public Instruction shall issue a fact-finding report on the division of the South Umpqua School District No. 19 into two districts. The two districts shall be the South Umpqua School District No. 19 and a district designated as the
Canyonville
School District
. Each district shall offer educational programs in kindergarten through grade 12.

Â Â Â Â Â  (2) The superintendent shall designate a fact finder to gather information and make recommendations about the division of the South Umpqua School District No. 19. The South Umpqua School District No. 19 Board and the Canyonville School Committee shall jointly submit a list of fact finder candidates to the superintendent. The list shall have no more than six names. The superintendent shall select the fact finder from the list.

Â Â Â Â Â  (3) The fact finder shall consult with the South Umpqua School District No. 19 Board and the Canyonville School Committee. The fact finder shall:

Â Â Â Â Â  (a) Consider whether the question of dividing the South Umpqua School District No. 19 should be submitted to the electors of the school district;

Â Â Â Â Â  (b) Consider converting the
Canyonville
School
to a public charter school; and

Â Â Â Â Â  (c) Consider other alternatives for the operation of the
Canyonville
School
.

Â Â Â Â Â  (4) In considering the division of the South Umpqua School District No. 19, the fact finder shall review:

Â Â Â Â Â  (a) The impact of the division on the South Umpqua School District No. 19;

Â Â Â Â Â  (b) The plan for the division of the assets and liabilities of the South Umpqua School District No. 19;

Â Â Â Â Â  (c) The school facilities of the proposed
Canyonville
School District
;

Â Â Â Â Â  (d) The expected income and expenditures of the proposed
Canyonville
School District
;

Â Â Â Â Â  (e) The business management plan for the proposed
Canyonville
School District
;

Â Â Â Â Â  (f) The education program and the ability of the proposed
Canyonville
School District
to meet state and federal education standards; and

Â Â Â Â Â  (g) Any other relevant issues relating to the division of the South Umpqua School District No. 19.

Â Â Â Â Â  (5) Based on the findings and recommendations of the fact finder, the superintendent shall issue a fact-finding report that shall include:

Â Â Â Â Â  (a) An order for the district boundary board of the South Umpqua School District No. 19 to submit the question of dividing the South Umpqua School District No. 19 to the electors of the school district. The order of the superintendent shall specify the new boundaries of the South Umpqua School District No. 19 and shall specify the distribution of the assets and liabilities of the former district;

Â Â Â Â Â  (b) A recommendation to convert the
Canyonville
School
to a public charter school; or

Â Â Â Â Â  (c) A recommendation for another alternative for the operation of the
Canyonville
School
.

Â Â Â Â Â  (6) If the superintendent orders the district boundary board to send the question of dividing the South Umpqua School District No. 19 to the electors of the school district, the district boundary board, acting as the district elections authority on behalf of the South Umpqua School District No. 19, shall submit the question of dividing the South Umpqua School District No. 19 to the electors of the school district prior to April 1, 2008.

Â Â Â Â Â  (7) If a majority of votes cast approve the division of the South Umpqua School District No. 19, the district boundary board shall proceed to divide the South Umpqua School District No. 19 based on the order of the superintendent. The district boundary board shall appoint by order five electors of the
Canyonville
School District
as the initial board of directors of the district. Three of the members shall be appointed to serve until June 30 following the election of their successors at the next district election. Two of the members shall be appointed to serve until June 30 following the election of their successors at the next succeeding district election.

Â Â Â Â Â  (8) A remonstrance petition or election under ORS 330.101 is not allowed on the division of the South Umpqua School District No. 19.

Â Â Â Â Â  (9) The employees of the former school district who have been employed at a school that is within the new
Canyonville
School District
may elect to transfer to the
Canyonville
School District
upon the creation of the school district. A school district employee of the former school district may not be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by the new school district.

Â Â Â Â Â  (10)(a) Notwithstanding ORS 330.103 (1), if prior to July 1, 2008, the district boundary board files with the county assessor and the Department of Revenue the legal description of the division of the South Umpqua School District No. 19 pursuant to ORS 308.225, the division of the school district shall become effective on July 1, 2009.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, for purposes of levying taxes, the division of the South Umpqua School District No. 19 shall become effective on May 31, 2008, and the South Umpqua School District No. 19 shall continue to levy taxes for both school districts for the 2008-2009 fiscal year.

Â Â Â Â Â  (11)(a) The South Umpqua School District No. 19 shall pay to the Department of Education 50 percent of the costs of the superintendent and the department of administering this section.

Â Â Â Â Â  (b) For the purpose of paying the costs of the superintendent and the department of administering this section, the department may accept contributions of moneys and assistance from any public or private source and agree to conditions placed on the moneys not inconsistent with the duties of the department or superintendent under this section.

Â Â Â Â Â  (c) Any moneys received by the department under this subsection shall be placed in the Department of Education Account.

Â Â Â Â Â  (d) Notwithstanding subsections (1) to (10) of this section, the superintendent may not take any action under this section until the department determines that sufficient moneys or assistance have been received by the department to pay for the costs of the superintendent and the department of administering this section. [2007 c. 503 Â§2; 2007 c.839 Â§18]

Â Â Â Â Â  330.103 Effective date of change; administration and operation until end of fiscal year; rights of electors. (1) When a school district boundary change or merger becomes final according to ORS 308.225 (2)(a) and the change or merger:

Â Â Â Â Â  (a) Occurs on or after July 1 and prior to March 31, the change or merger shall take effect May 31 following the declaration or election.

Â Â Â Â Â  (b) Occurs between March 31 and June 30, inclusive, the change or merger shall take effect May 31 of the following year.

Â Â Â Â Â  (2) Districts subject to the boundary changes or mergers under this section shall, for the purposes of administration and operation, continue to operate separately until the end of the fiscal year in which the boundary changes or mergers are effective. No additional audit shall be necessary.

Â Â Â Â Â  (3) Notwithstanding the effective dates specified in subsection (1) of this section, electors shall be entitled to vote in any school elections affecting the school district in which they will reside when the boundary change or merger takes effect, including voting on candidates to serve on the district school board and on taxes to be levied after the effective date of the boundary change or merger if the electors are eligible to vote in the district in which the electors reside prior to the change or merger. Notwithstanding ORS 332.018, such electors shall be eligible to be candidates for the district school board, to serve thereon and to serve on the budget committee if the electors are eligible to be candidates or budget committee members in the district in which the electors reside prior to the change or merger. [1967 s.s. c.8 Â§2; 1973 c.501 Â§3; 1989 c.819 Â§8; 1991 c.167 Â§11]

Â Â Â Â Â  330.105 [1963 c.282 Â§13(7),(9), Â§15; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.106 Action by board pending effective date of change. During the period following the declaration or last election under ORS 330.101 and prior to the date when the boundary change or merger takes effect, the district school board of the most populous district, as defined in ORS 330.005, or the district school board of a district to which territory has been annexed may take such action as is essential in order that the district may carry out its required functions when the boundary change takes effect, including the preparation and adoption of a budget for the district and the reference of questions relating to the budget to the electors of the district. Expenditures of the board under this section shall be charged to each affected school district in the manner provided in ORS 330.123. [1967 s.s. c.8 Â§3; 1991 c.167 Â§12]

Â Â Â Â Â  330.107 Time for boundary board action; extension. The district boundary board shall complete all action on a request or petition for boundary change or a merger required under ORS 330.101 within 100 days of the date of receipt of the request or petition if the boundary change or merger requested or petitioned lies totally within the jurisdiction of that board. If the boundary change or merger requested or petitioned requires ratification of an adjacent boundary board as in ORS 330.095 (3), an additional 60 days may be utilized for action of the second boundary board. However, upon request of the district boundary board and a showing of special circumstances which require additional time, the State Board of Education may grant a reasonable extension of time for completion of the required action. [1965 c.621 Â§2; 1979 c.256 Â§2; 1983 c.83 Â§49; 1989 c.819 Â§9]

Â Â Â Â Â  330.110 [Amended by 1957 c.310 Â§8; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.113 Effect of change. (1) When two or more school districts are merged as provided by law, the affected districts shall be considered merged into the most populous district and:

Â Â Â Â Â  (a) Unless the district school boards or the petitioners requesting the merger recommend that the enlarged school district retain the same name and number which was previously assigned to the most populous district included in the merger, the district boundary board shall give the enlarged district the new name recommended under ORS 330.095, and the county assessor shall assign a new number that has not previously been used. However, if the boundaries of the enlarged school district are the same as the boundaries of the county, the official name of the enlarged school district shall be ______ (name of county)
County
School District
.

Â Â Â Â Â  (b) The school districts included in the merger shall become identified with the newly named district or the most populous district.

Â Â Â Â Â  (c) The employees of the component districts shall be considered to be employees of the enlarged district, which shall succeed the other districts in such merger as a party to their respective contracts of employment.

Â Â Â Â Â  (d) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of a merger or boundary change.

Â Â Â Â Â  (2) The board of directors of the most populous district shall constitute the board of directors of the enlarged district and the terms of all other directors of component districts shall expire on the effective date of the merger except that the number of directors may be increased to seven members and school committees may be authorized pursuant to ORS 330.425.

Â Â Â Â Â  (3) All real and personal property belonging to the districts within the enlarged district shall become the property of the enlarged district.

Â Â Â Â Â  (4) When a petition or request for a merger of school districts contains proposals for distribution of debt as provided in ORS 330.095 and the district boundary board in the manner provided in ORS 330.101 declares such merger effective, the district school board of the enlarged district is authorized to levy taxes in conformity with such proposals.

Â Â Â Â Â  (5) Notwithstanding ORS 328.555, school districts requesting a boundary change in response to chapter 393, Oregon Laws 1991, shall, as part of the boundary change request under ORS 330.092, provide for the distribution of existing debt, if any. [Formerly 330.300; 1973 c.522 Â§1; 1989 c.819 Â§10; 1991 c.167 Â§13; 1993 c.329 Â§3; 1999 c.21 Â§64]

Â Â Â Â Â  330.115 [Formerly 329.740; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.120 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.123 Division of assets and liabilities. (1) When changes in school district boundaries are made by the detachment of territory or annexation of less than an entire school district to another, the district school boards of the districts affected by each change shall immediately after the change make an equitable division of the then existing assets and liabilities between the districts affected by such change and provide the manner of consummating the division.

Â Â Â Â Â  (2) In case of failure to agree within 20 days from the time the district boundary board issues its order, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the school districts affected and an additional member appointed by the other appointees.

Â Â Â Â Â  (3) In the event any such district school board fails to appoint an arbitrator within 30 days, the Superintendent of Public Instruction shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the Superintendent of Public Instruction shall notify the judge of the circuit court senior in service of the county in which the administrative office of the most populous school district is located. Within 10 days after receiving such notice, the judge shall appoint the additional arbitrator.

Â Â Â Â Â  (4) Each member of the board of arbitrators shall be entitled to the sum of $20 per day for each dayÂs service, and necessary traveling expenses, while sitting in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

Â Â Â Â Â  (5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

Â Â Â Â Â  (6) Assets include all school property and moneys belonging to the district at the time of the division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, school property shall be estimated at its real market value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current school year, after such division, shall be made in proportion to the resident average daily membership of the districts divided, as shown by the report of such districts for the period ending the preceding June 30 as certified by the districts to the administrative office of the county. [Formerly 330.050; 1971 c.294 Â§7; 1979 c.772 Â§20; 1991 c.167 Â§14; 2003 c.598 Â§39]

Â Â Â Â Â  330.125 [Formerly 329.750; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.130 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.133 Effect of boundary change on electors. During the period following an election or other action resulting in a boundary change in a school district and prior to the date the change becomes effective, the district or districts from which an area will be separated as a result of the boundary change may hold elections for all legal purposes but the electors registered in the area to be separated as a result of the boundary change shall not be qualified to vote in any such election. The election on any measure in such district or districts shall not affect or encumber the area to be separated. [Formerly 331.060 and then 332.142]

Â Â Â Â Â  330.135 [Formerly 329.755; 1965 c.100 Â§79; repealed by 1989 c.819 Â§13]

Â Â Â Â Â  330.140 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.145 [Formerly 329.760; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.150 [Repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.155 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.190 [Amended by 1955 c.386 Â§2; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.200 [Repealed by 1955 c.386 Â§8]

Â Â Â Â Â  330.210 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.220 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.230 [Amended by 1957 c.626 Â§6; 1961 c.148 Â§1; subsection (2) of 1963 Replacement Part enacted as 1961 c.148 Â§3; subsection (3) of 1963 Replacement Part enacted as 1961 c.148 Â§4; 1963 c.544 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.240 [Amended by 1957 s.s. c.12 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.250 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.280 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.290 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.300 [1957 c.89 Â§1; amended by 1965 c.100 Â§77; 1965 c.275 Â§3; renumbered 330.113]

Â Â Â Â Â  330.310 [Formerly 333.124; 1991 c.167 Â§15; repealed by 2003 c.226 Â§23]

NOTICE

Â Â Â Â Â  330.400 Notice by publication requirements. Whenever notice by publication of any hearing is expressly required by reference to this section, it shall be given in a newspaper published in the county and of general circulation in the county or district in which the hearing is to be held. The notice shall be published in at least two issues of the newspaper. The first publication shall be not sooner than the 25th day or later than the 15th day preceding the hearing and the last publication shall be not sooner than the 14th day or later than the eighth day preceding the hearing. [Formerly 330.635]

LOCAL SCHOOL COMMITTEES

Â Â Â Â Â  330.425 Local school committee; members; election. (1) Each local school committee provided for in the reorganization plan under ORS 330.530 (1989 Edition) shall consist of three members elected by the electors of the school district pursuant to ORS chapter 255. At the first regular district election following the merger of the school district, there shall be elected three members of each local school committee. Each person elected shall serve a term of two years. Members of the local school committee may be nominated and elected from the attendance area determined by the district school board or may be nominated from such areas but elected from the district or may be nominated and elected from the district, the manner to be determined by the district school board.

Â Â Â Â Â  (2) A person shall be nominated as a candidate for member of a local school committee by filing a petition for nomination or a declaration of candidacy under ORS 255.235. If a candidate is nominated by petition and members are nominated from attendance areas, the petition must be signed by at least 10 electors residing in the attendance area from which the candidate seeks nomination.

Â Â Â Â Â  (3) Each office of local school committee member shall be designated by number as Position No. 1, Position No. 2 or Position No. 3 and so forth. The school district shall assign a position number to each office on the local school committee and shall certify to the filing officer the name of the committee member in office holding that position. A copy of the certification shall be filed in the office of the filing officer. As used in this section, Âfiling officerÂ means the:

Â Â Â Â Â  (a) County clerk or county official in charge of elections of the county in which the administrative office of the district is located regarding a district located in more than one county; or

Â Â Â Â Â  (b) County clerk or county official in charge of elections in a district situated wholly within the county. [Formerly 330.665; 1995 c.258 Â§2; 1995 c.607 Â§72; 2005 c.209 Â§18]

Â Â Â Â Â  330.430 Functions of local school committee. (1) Notwithstanding ORS 332.172, under rules of the district school board, the local school committee shall determine the use of the school property for civic purposes not inconsistent with its primary use. The local school committee also shall visit the school at frequent intervals, report to and advise the district school board concerning the progress and needs of the school and the wishes of the people concerning the school and recommend improvements in the school property.

Â Â Â Â Â  (2) By unanimous vote and not later than March 1 of each year, the local school committee may recommend rejection for the ensuing year of any teacher assigned to the school by the district school board. The recommendation shall be delivered to the clerk of the district in writing and shall specify the reason for the recommendation. The board shall review the recommendation submitted by the local school committee and make final determination.

Â Â Â Â Â  (3) The district school board may submit the question of establishing additional local school committees or abolishing existing local school committees to the electors at any regular district election. The district school board shall submit either question at an election when a petition filed as provided in this subsection requests an election. The requirements for preparing, circulating and filing a petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The election when a petition is filed must not be later than the next regular district election.

Â Â Â Â Â  (4) This section applies in school districts formed under ORS 330.505 to 330.780 (1989 Edition), in school districts resulting from mergers and in unified school districts formed under ORS 330.092. [Formerly 330.667]

Â Â Â Â Â  330.435 Filling vacancies on committee. (1) A vacancy in an elected office in the membership of a local school committee shall be filled by appointment by a majority of the remaining members of the local school committee. If a majority of the membership of the local school committee is vacant or if a majority cannot agree, a vacancy on the local school committee shall be filled by the district school board.

Â Â Â Â Â  (2) The period of service of an appointee shall expire June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case the successor shall take office July 1 next following the election. [Formerly 330.765]

Â Â Â Â Â  330.505 [1957 c.619 Â§1; 1963 c.282 Â§3; 1963 c.544 Â§26; 1965 c.100 Â§80; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.510 [1957 c.619 Â§2; 1961 c.625 Â§4; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.515 [1957 c.619 Â§4; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.520 [1957 c.619 Â§5; repealed by 1963 c.282 Â§16 and 1963 c.544 Â§52]

Â Â Â Â Â  330.523 [1957 c.619 Â§8; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.526 [1957 c.619 Â§27; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.528 [1957 c.619 Â§26; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.530 [1957 c.619 Â§7; 1959 c.423 Â§1; 1961 c.317 Â§1; 1963 c.282 Â§4; 1965 c.100 Â§81; 1965 c.261 Â§1; 1973 c.448 Â§1; 1983 c.83 Â§50; 1983 c.284 Â§4; 1983 c.350 Â§140a; 1985 c.201 Â§1; 1989 c.491 Â§15; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.533 [1959 c.423 Â§3; 1961 c.285 Â§1; 1965 c.100 Â§96; renumbered 330.665]

Â Â Â Â Â  330.535 [1957 c.619 Â§9; 1965 c.100 Â§82; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.540 [1957 c.619 Â§10; 1983 c.812 Â§3; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.543 [1983 c.812 Â§2; 1985 c.364 Â§4; 1989 c.491 Â§16; 1989 c.819 Â§11; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.545 [1957 c.619 Â§11; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.547 [1965 c.621 Â§4; 1989 c.491 Â§17; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.550 [1957 c.619 Â§12; 1963 c.282 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.552 [1959 c.423 Â§4; 1965 c.100 Â§83; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.555 [1957 c.619 Â§13; 1963 c.282 Â§6; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.557 [1963 c.282 Â§12; 1979 c.772 Â§21; 1989 c.491 Â§18; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.560 [1957 c.619 Â§14; 1963 c.282 Â§7; 1989 c.491 Â§19; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.565 [1957 c.619 Â§15; 1963 c.282 Â§8; 1983 c.812 Â§4; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.570 [1957 c.619 Â§16; 1963 c.282 Â§9; 1983 c.812 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.575 [1957 c.619 Â§17; 1965 c.100 Â§84; repealed by 1983 c.812 Â§6]

Â Â Â Â Â  330.580 [1957 c.619 Â§18; 1961 c.414 Â§7; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.585 [1957 c.619 Â§19; 1965 c.100 Â§85; 1965 c.261 Â§2; 1973 c.796 Â§27; 1983 c.83 Â§52; 1983 c.350 Â§141; 1983 c.812 Â§7a; 1985 c.364 Â§3; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.587 [1961 c.435 Â§2; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  330.590 [1957 c.619 Â§20; 1965 c.100 Â§86; 1965 c.261 Â§3; 1973 c.796 Â§28; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.595 [1957 c.619 Â§21; 1965 c.100 Â§87; 1965 c.261 Â§4; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  330.598 [1961 c.414 Â§1; 1965 c.100 Â§88; 1965 c.261 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.600 [1957 c.619 Â§22; 1959 c.423 Â§5; repealed by 1961 c.414 Â§9]

Â Â Â Â Â  330.601 [1961 c.414 Â§2; 1965 c.100 Â§89; 1965 c.261 Â§6; 1983 c.83 Â§53; 1983 c.812 Â§8; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.603 [1961 c.414 Â§3; 1965 c.100 Â§90; 1965 c.261 Â§7; 1983 c.83 Â§54; 1983 c.350 Â§144; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.605 [1961 c.414 Â§4; 1965 c.100 Â§91; 1965 c.261 Â§8; 1983 c.83 Â§55; 1983 c.350 Â§145; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.607 [1961 c.414 Â§5; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.609 [1961 c.414 Â§6; 1965 c.100 Â§91a; 1967 s.s. c.8 Â§5; 1983 c.812 Â§9; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.610 [1957 c.619 Â§23; 1961 c.414 Â§8; 1965 c.100 Â§92; 1965 c.261 Â§9; 1983 c.350 Â§146; 1985 c.565 Â§58; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.620 [1957 c.619 Â§24; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.625 [1957 c.619 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.630 [1957 c.619 Â§2; 1961 c.625 Â§2; subsections (4) and (5) of 1961 Replacement Part enacted as 1961 c.625 Â§3; subsections (6) and (7) of 1961 Replacement Part formerly part of 327.069; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.632 [1959 c.423 Â§15; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.635 [1957 c.619 Â§41; 1965 c.100 Â§93; 1983 c.284 Â§9; 1983 c.350 Â§147; 1991 c.167 Â§16; renumbered 330.400 in 1991]

Â Â Â Â Â  330.640 [1957 c.619 Â§41a; 1965 c.100 Â§94; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  330.645 [1957 c.619 Â§42; repealed by 1963 c.282 Â§16]

Â Â Â Â Â  330.650 [1957 c.619 Â§29; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.660 [1957 c.619 Â§30; 1959 c.423 Â§6; 1961 c.602 Â§17; 1965 c.100 Â§95; 1973 c.522 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.665 [Formerly 330.533; 1967 c.315 Â§1; 1973 c.448 Â§2; 1977 c.57 Â§1; 1983 c.350 Â§148; 1987 c.7 Â§1; 1991 c.167 Â§17; renumbered 330.425 in 1991]

Â Â Â Â Â  330.667 [1983 c.350 Â§150; 1991 c.167 Â§18; renumbered 330.430 in 1991]

Â Â Â Â Â  330.670 [1957 c.619 Â§36; 1959 c.423 Â§7; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.680 [1957 c.619 Â§31; 1959 c.423 Â§8; 1965 c.100 Â§97; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.690 [1957 c.619 Â§32; 1959 c.423 Â§9; 1965 c.100 Â§98; 1971 c.47 Â§6; 1983 c.284 Â§5; 1983 c.350 Â§153a; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.700 [1957 c.619 Â§33; 1959 c.423 Â§10; 1965 c.100 Â§99; 1973 c.796 Â§29; 1974 s.s. c.45 Â§4; 1975 c.770 Â§10; 1983 c.350 Â§154; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.710 [1957 c.619 Â§34; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.720 [1957 c.619 Â§35; 1965 c.100 Â§100; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.730 [1957 c.619 Â§37(1), (3); 1965 c.100 Â§101; 1967 c.605 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.740 [1957 c.619 Â§37a; 1965 c.100 Â§102; 1967 c.605 Â§3; 1971 c.47 Â§7; 1983 c.350 Â§155; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.750 [1957 c.619 Â§37(2); 1967 c.605 Â§4; 1983 c.350 Â§156; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.760 [1957 c.619 Â§38; 1959 c.423 Â§11; 1961 c.229 Â§1; 1965 c.100 Â§103; 1971 c.47 Â§8; 1983 c.83 Â§58; 1983 c.350 Â§157; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.765 [1983 c.350 Â§143; 1991 c.167 Â§19; renumbered 330.435 in 1991]

Â Â Â Â Â  330.770 [1957 c.619 Â§40; 1959 c.423 Â§12; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  330.772 [1983 c.350 Â§152; 1987 c.7 Â§2; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.775 [1959 c.423 Â§14; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.780 [1957 c.619 Â§39; 1965 c.100 Â§104; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.790 [1963 c.262 Â§Â§1, 2, 3; 1973 c.827 Â§27; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.800 [1965 c.101 Â§1; 1983 c.83 Â§59; 1983 c.350 Â§158; repealed by 1991 c.167 Â§28]

Â Â Â Â Â  330.990 [Subsection (2) of 1963 part formerly 329.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 331

Chapter 331 - (Former Provisions)

School District
Elections

SCHOOL DISTRICT
ELECTIONS

EDUCATION AND CULTURE

331.002 [1965 c.100 §106; 1971 c.660 §2; 1973 c.796 §32; 1983 c.350 §159; renumbered 332.118]

331.005 [1957 c.310 §1; repealed by 1965 c.100 §456]

331.010 [Amended by 1957 c.310 §9; 1961 c.10 §1; 1965 c.100 §107; 1973 c.796 §33; 1979 c.519 §36; repealed by 1983 c.284 §14]

331.015 [1963 c.273 §2; repealed by 1965 c.100 §456]

331.020 [Amended by 1961 c.361 §1; 1965 c.100 §108; repealed by 1973 c.796 §79]

331.025 [1973 c.467 §2; repealed by 1983 c.350 §331a]

331.030 [Amended by 1963 c.273 §3; 1965 c.100 §109; 1971 c.660 §3; repealed by 1973 c.796 §79]

331.035 [1973 c.467 §4; repealed by 1983 c.350 §331a; 1983 c.567 §22 and 1983 c.740 §102]

331.040 [Amended by 1963 c.273 §4; 1965 c.100 §110; 1967 c.609 §13; part renumbered 331.045; 1971 c.660 §4; repealed by 1973 c.467 §5 and 1973 c.796 §79]

331.045 [Formerly part of 331.040; repealed by 1973 c.467 §5 and 1973 c.796 §79]

331.050 [1961 c.72 §1; repealed by 1965 c.100 §456]

331.060 [1965 c.100 §111; 1983 c.83 §60; renumbered 332.142]

331.080 [Formerly 331.320; 1967 c.605 §5; 1967 c.609 §6; 1971 c.660 §5; 1973 c.796 §34; 1975 c.647 §29; repealed by 1977 c.681 §2]

331.085 [1977 c.759 §1; renumbered 332.016]

331.090 [Formerly 331.330; 1967 c.95 §1; 1969 c.133 §1; 1969 c.202 §4; 1973 c.796 §35; 1975 c.770 §11; 1977 c.829 §22; 1981 c.173 §48; 1983 c.83 §61; 1983 c.284 §3; renumbered 333.124]

331.095 [1969 c.202 §1; 1983 c.284 §2; 1983 c.350 §162a; renumbered 332.128]

331.097 [1969 c.202 §2; 1983 c.284 §3b; renumbered 332.132]

331.102 [1969 c.202 §3; 1983 c.284 §3c; renumbered 332.134]

331.105 [1969 c.359 §1; 1975 c.770 §12; 1983 c.350 §163; renumbered 332.136]

331.106 [1977 c.474 §1; repealed by 1983 c.284 §14]

331.110 [Amended by 1965 c.100 §117; 1967 c.605 §6; 1973 c.796 §36; repealed by 1979 c.519 §38]

331.115 [1973 c.796 §31; repealed by 1983 c.350 §331a]

331.120 [Amended by 1957 c.608 §230; 1965 c.100 §118; 1967 c.605 §7; 1971 c.749 §81; 1973 c.796 §37; 1977 c.149 §2; 1983 c.350 §165; renumbered 332.138]

331.130 [Amended by 1965 c.100 §119; 1967 c.605 §8; repealed by 1979 c.519 §38]

331.140 [Amended by 1961 c.361 §2; 1965 c.100 §120; 1967 c.605 §9; 1979 c.316 §19; repealed by 1979 c.519 §38]

331.150 [Amended by 1961 c.361 §3; 1965 c.100 §121; 1967 c.605 §10; 1973 c.796 §38; 1979 c.190 §414; repealed by 1979 c.519 §38]

331.160 [Amended by 1961 c.10 §2; 1965 c.100 §122; 1967 c.605 §11; 1973 c.796 §39; repealed by 1983 c.350 §331a]

331.170 [Amended by 1965 c.100 §123; 1967 c.605 §12; 1973 c.796 §40; repealed by 1979 c.519 §19]

331.180 [Amended by 1965 c.100 §124; 1967 c.605 §13; repealed by 1973 c.796 §79]

331.310 [Repealed by 1965 c.100 §456]

331.320 [Amended by 1955 c.386 §3; 1957 c.622 §1; 1965 c.100 §12; renumbered 331.080]

331.330 [Amended by 1955 c.386 §4; 1957 c.622 §2; 1965 c.100 §113; renumbered 331.090]

331.340 [Repealed by 1955 c.386 §8]

331.350 [Amended by 1955 c.386 §5; repealed by 1965 c.100 §456]

331.360 [Repealed by 1955 c.386 §8]

331.410 [Amended by 1965 c.100 §114; repealed by 1983 c.350 §331a]

331.420 [Amended by 1955 c.234 §1; 1965 c.100 §115; repealed by 1965 c.172 §7]

331.425 [1965 c.172 §1; repealed by 1975 c.770 §14 (331.426 enacted in lieu of 331.425)]

331.426 [1975 c.770 §15 (enacted in lieu of 331.425); 1977 c.644 §6; 1983 c.83 §63; repealed by 1983 c.350 §331a]

331.430 [Amended by 1965 c.100 §116; repealed by 1965 c.172 §7]

331.435 [1965 c.172 §2; repealed by 1975 c.770 §49]

331.440 [Amended by 1955 c.234 §2; 1957 c.310 §10; repealed by 1965 c.100 §456]

331.445 [1965 c.172 §3; repealed by 1983 c.350 §331a]

331.450 [Amended by 1955 c.234 §3; repealed by 1965 c.172 §7]

331.455 [1965 c.172 §4; repealed by 1983 c.350 §331a]

331.465 [1965 c.172 §5; repealed by 1983 c.350 §331a]

331.510 [Amended by 1957 c.622 §3; 1963 c.34 §1; repealed by 1965 c.100 §456]

331.520 [Repealed by 1965 c.100 §456]

331.530 [Repealed by 1965 c.100 §456]

331.540 [Repealed by 1965 c.100 §456]

331.550 [Repealed by 1965 c.100 §456]

331.990 [Repealed by 1965 c.100 §456]

_______________



Chapter 332

Chapter 332 Â Local Administration of Education

2007 EDITION

LOCAL ADMINISTRATION

EDUCATION AND CULTURE

GENERAL PROVISIONS

332.002Â Â Â Â  Definitions

BOARD OF DIRECTORS

332.005Â Â Â Â  Directors as district school board; oath

332.011Â Â Â Â  Number of directors of districts under 300,000

332.012Â Â Â Â  Method for increasing number of board members

332.015Â Â Â Â  Number of directors of districts of 300,000 or more

332.016Â Â Â Â  Employees ineligible to serve as directors; exception

332.018Â Â Â Â  Term of office; qualifications; expenses

332.030Â Â Â Â  Vacancy in office of director

BOARD ORGANIZATION AND MEETINGS

332.040Â Â Â Â  Officers; term

332.045Â Â Â Â  Board meetings

332.055Â Â Â Â  Quorum; transaction of business

332.057Â Â Â Â  Duties to be performed at meetings on record

332.061Â Â Â Â  Hearing to expel minor students or to examine confidential medical records; exceptions to public meetings law

STATUS, GENERAL POWERS AND DUTIES

332.072Â Â Â Â  Legal status of school districts

332.075Â Â Â Â  Powers of board

332.105Â Â Â Â  General duties of board

332.107Â Â Â Â  Rules for school government

332.111Â Â Â Â  Auxiliary services

332.114Â Â Â Â  Issuance of diplomas to veterans

ELECTIONS

332.118Â Â Â Â  Election laws applicable; duties of Secretary of State; requirements for petitioners

332.122Â Â Â Â  Nomination of directors; qualifications

332.124Â Â Â Â  Election at large unless zoned; plurality in zones; reelection from zones; procedure when no nominee to fill zone vacancy; duration of appointments

332.126Â Â Â Â  Election from zones

332.128Â Â Â Â  Establishing zones for purpose of nominating directors

332.132Â Â Â Â  Zoning process

332.134Â Â Â Â  Reelection after zoning

332.136Â Â Â Â  Election of directors by position numbers

332.138Â Â Â Â  Election of directors; term

DISTRICT PROPERTY

332.155Â Â Â Â  Land; buildings; lease-purchase agreements; equipment and services

332.158Â Â Â Â  Creation of school in another school district by district school board; written permission

332.172Â Â Â Â  Use of school buildings and grounds for civic and recreational purposes; fee; rules

332.176Â Â Â Â  Large construction projects; safety improvements

332.182Â Â Â Â  Condemnation of realty for school purposes

332.207Â Â Â Â  Light fixtures

332.210Â Â Â Â  Districts controlling cemeteries

GIFTS

332.385Â Â Â Â  Gifts for scholarships and loans

TRANSPORTATION

332.405Â Â Â Â  Transportation; board and room; pedestrian facilities

332.415Â Â Â Â  Transportation of students attending private or parochial schools

332.427Â Â Â Â  Availability of district vehicles for public transportation purposes

INSURANCE

332.432Â Â Â Â  Insurance, medical and hospital service contracts covering school employees; self-insurance

332.435Â Â Â Â  Liability insurance; self-insurance program for liability; medical and hospital benefits for students

332.437Â Â Â Â  Insurance reserve fund

TRAFFIC REGULATION

332.445Â Â Â Â  Regulation of vehicles on school property; rules

PERSONNEL

332.505Â Â Â Â  Employment and compensation of personnel; written personnel policies

332.507Â Â Â Â  Sick leave for school employees; other leave

332.515Â Â Â Â  Chief administrative officer as district school clerk; deputies

332.525Â Â Â Â  Bonds for personnel

332.531Â Â Â Â  Law enforcement agency; personnel as peace officers

332.534Â Â Â Â  Standard form for reporting salaries and other benefits

332.544Â Â Â Â  Procedure for demoting or dismissing classified school employees

332.554Â Â Â Â  Notice of reasonable assurance of continued employment; when sent; effect of failure to give notice

STUDENT CENSUS

332.585Â Â Â Â  Determination of student census by school districts

STUDENT TRAVEL SERVICES

332.593Â Â Â Â  District school board policies governing student travel services

INTELLECTUAL PROPERTY

332.745Â Â Â Â  Acquisition of interest in intellectual properties

332.750Â Â Â Â  Transactions involving intellectual property exempt from certain bidding requirements

GENERAL PROVISIONS

Â Â Â Â Â  332.002 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrict school boardÂ means the board of directors of a common school district or a union high school district.

Â Â Â Â Â  (2) ÂSchool districtÂ means a common or union high school district. [1965 c.100 Â§126; 1983 c.350 Â§167]

BOARD OF DIRECTORS

Â Â Â Â Â  332.005 Directors as district school board; oath. (1) The directors of a school district in their official capacity shall be known as the district school board.

Â Â Â Â Â  (2) Directors must qualify by taking an oath of office before assuming the duties of office. [1965 c.100 Â§127; 1983 c.350 Â§168; 1983 c.379 Â§5]

Â Â Â Â Â  332.010 [Amended by 1955 c.386 Â§7; 1957 c.634 Â§1; 1961 c.281 Â§1; repealed by 1965 c.100 Â§128 (332.011 enacted in lieu of 332.010)]

Â Â Â Â Â  332.011 Number of directors of districts under 300,000. Except as otherwise provided for former administrative school districts or under ORS 335.490 or when specified by school district merger proceedings, the board of directors of a school district with a population of less than 300,000, according to the latest federal census, shall consist of five or seven members. [1965 c.100 Â§129 (enacted in lieu of 332.010); 1965 c.243 Â§1; 1967 c.605 Â§14; 1971 c.47 Â§1; 1975 c.770 Â§13a; 1991 c.167 Â§20; 1993 c.45 Â§36; 1993 c.329 Â§4; 1997 c.521 Â§16]

Â Â Â Â Â  332.012 Method for increasing number of board members. (1) A district school board may increase the number of board members from five members to seven members on its own motion, or the district school board:

Â Â Â Â Â  (a) May submit the question to the electors of the school district; or

Â Â Â Â Â  (b) Shall submit the question to the electors of the school district when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Subject to ORS 332.118, a petition filed under this section shall be prepared, circulated and filed as provided for an initiative petition in ORS 255.135 to 255.205. [1997 c.521 Â§18]

Â Â Â Â Â  332.015 Number of directors of districts of 300,000 or more. The board of directors of a school district with a population of 300,000 or more, according to the latest federal census, shall consist of seven members. [1965 c.100 Â§131 (enacted in lieu of 332.077); 1967 c.605 Â§15; 1973 c.796 Â§41; 1975 c.770 Â§16]

Â Â Â Â Â  332.016 Employees ineligible to serve as directors; exception. (1) A person who is an employee of a school district may not serve as a member of the district school board for the district by which the employee is employed.

Â Â Â Â Â  (2) A person who is an employee of a public charter school may not serve as a member of the district school board of the district in which the public charter school that employs the person is located.

Â Â Â Â Â  (3) Notwithstanding subsection (1) or (2) of this section, a person who is an employee of a school district or a public charter school may serve as a member of the district school board for the district by which the employee is employed or the district in which the public charter school that employs the person is located if:

Â Â Â Â Â  (a) The person is employed by the district or public charter school as a substitute school bus driver; and

Â Â Â Â Â  (b) The district has an average daily membership (ADM), as defined in ORS 327.006, of 50 or less.

Â Â Â Â Â  (4) A district school board member who was eligible to serve on a district school board under subsection (3) of this section at the beginning of the memberÂs term of office may continue to serve on the board for the remainder of the memberÂs term of office regardless of any change to the ADM of the district. [Formerly 331.085; 2001 c.810 Â§1; 2005 c.93 Â§1]

Â Â Â Â Â  332.017 [1965 c.100 Â§132; repealed by 1977 c.474 Â§3]

Â Â Â Â Â  332.018 Term of office; qualifications; expenses. (1) The term of office of director is four years.

Â Â Â Â Â  (2) No person shall be eligible to serve as director unless the person is an elector of the district and has resided therein for the period of one year immediately preceding the election or appointment.

Â Â Â Â Â  (3) No director shall receive any compensation for services as director other than reimbursement for reasonable and necessary expenses actually incurred on school business. [1975 c.770 Â§13; 1983 c.350 Â§168a; 1983 c.379 Â§6]

Â Â Â Â Â  332.019 [1973 c.796 Â§77; 1975 c.770 Â§17; 1983 c.350 Â§169; 1985 c.565 Â§59; repealed by 1995 c.258 Â§11]

Â Â Â Â Â  332.020 [Repealed by 1993 c.45 Â§37]

Â Â Â Â Â  332.030 Vacancy in office of director. (1) The district school board shall declare the office of a director vacant upon the happening of any of the following:

Â Â Â Â Â  (a) The death or resignation of the incumbent.

Â Â Â Â Â  (b) When an incumbent is removed from office or the election of the incumbent thereto has been declared void by the judgment of any court.

Â Â Â Â Â  (c) Subject to the provisions of subsections (2) and (3) of this section, when an incumbent ceases to be a resident of the district or zone from which nominated.

Â Â Â Â Â  (d) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause.

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for four consecutive months for any reason.

Â Â Â Â Â  (f) When an incumbent is recalled.

Â Â Â Â Â  (2) A director of a union high school board who changes the directorÂs permanent residence from one component common school district to another component common school district in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) A director of a common school district nominated from a zone who changes the directorÂs permanent residence from one zone to another zone in which another director resides shall continue to serve as director to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was elected. If the term to which the director was elected expires June 30 next following the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (4) When a vacancy is declared under subsection (1)(a), (b) or (d) to (f) of this section, the remaining member or members of the board shall meet and appoint a person to fill the vacancy. The person must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zone in which the vacancy occurs. A director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election.

Â Â Â Â Â  (5) If the offices of a majority of the directors of any district are vacant at the same time, the education service district board, or if there is none, the governing body of the county shall appoint persons to fill the vacancies. The persons must satisfy the eligibility requirements under ORS 332.018 and, if the district is zoned, reside in the zones in which the vacancies occur. If the vacancies occur in a joint district that is not included in an education service district, the governing body of the county containing the greater portion of the pupils in average daily membership shall appoint the directors. Each director appointed under this subsection shall serve to June 30 next following the next regular district election. At that election, a successor shall be elected to serve the remainder, if any, of the unexpired term to which the director was appointed. If the term to which the director was appointed expires June 30 next following the election of the successor, the successor shall be elected to a full term. In any case, the successor shall take office July 1 next following the election. [Amended by 1955 c.234 Â§4; 1961 c.281 Â§2; 1965 c.100 Â§133; 1967 c.605 Â§16; 1969 c.202 Â§5; 1973 c.796 Â§42; 1975 c.770 Â§18; 1981 c.173 Â§50; 1983 c.350 Â§169a; 1983 c.379 Â§7; 1985 c.808 Â§79; 1999 c.215 Â§1; 2003 c.576 Â§434; 2005 c.209 Â§19]

BOARD ORGANIZATION AND MEETINGS

Â Â Â Â Â  332.040 Officers; term. No later than at the next regular meeting following July 1, the district school board shall meet and organize by electing a chairperson and a vice chairperson from its members. No member shall serve as chairperson for more than four years in succession. [Amended by 1957 c.634 Â§2; 1961 c.281 Â§3; 1965 c.100 Â§134; 1993 c.45 Â§38; 2001 c.226 Â§1]

Â Â Â Â Â  332.045 Board meetings. The district school board must provide for the time and place of its regular meetings, at any of which it may adjourn to the next succeeding regular meeting or to some specified time prior thereto. Regular and special meetings may be convened upon notice in the manner required by ORS 192.640 by order of the chairperson, upon the request of three members of the board at least 24 hours before such meeting is to be held or by common consent of the board members. [Formerly 332.410; 1965 c.100 Â§135; 1975 c.770 Â§19]

Â Â Â Â Â  332.050 [Amended by 1953 c.299 Â§2; 1957 c.634 Â§3; 1961 c.281 Â§4; renumbered 332.105]

Â Â Â Â Â  332.055 Quorum; transaction of business. A majority of the members of the district school board shall constitute a quorum. A less number may meet and adjourn from time to time and compel the presence of absent members. The affirmative vote of the majority of members of the board is required to transact any business. [Formerly 332.420; 1965 c.100 Â§136; 1973 c.725 Â§1; 1975 c.770 Â§20]

Â Â Â Â Â  332.057 Duties to be performed at meetings on record. Any duty imposed upon the district school board as a body must be performed at a regular or special meeting and must be made a matter of record. [Formerly 332.060 and then 332.108; 1993 c.45 Â§39]

Â Â Â Â Â  332.060 [Renumbered 332.108 and then 332.057]

Â Â Â Â Â  332.061 Hearing to expel minor students or to examine confidential medical records; exceptions to public meetings law. Notwithstanding ORS 192.610 to 192.690 governing public meetings:

Â Â Â Â Â  (1) Any hearing held by a district school board or its hearings officer on any of the following matters shall be conducted in executive session of the board or privately by the hearings officer unless the student or the studentÂs parent or guardian requests a public hearing:

Â Â Â Â Â  (a) Expulsion of a minor student from a public elementary or secondary school.

Â Â Â Â Â  (b) Matters pertaining to or examination of the confidential medical records of a student, including that studentÂs educational program.

Â Â Â Â Â  (2) If an executive session is held by a district school board or a private hearing is held by its hearings officer under this section, the following shall not be made public:

Â Â Â Â Â  (a) The name of the minor student.

Â Â Â Â Â  (b) The issue, including a studentÂs confidential medical records and that studentÂs educational program.

Â Â Â Â Â  (c) The discussion.

Â Â Â Â Â  (d) The school board memberÂs vote on the issue.

Â Â Â Â Â  (3) The school board members may vote in an executive session conducted pursuant to this section. [1975 c.276 Â§1; 1987 c.841 Â§1]

Â Â Â Â Â  332.065 [Formerly 332.430; 1965 c.100 Â§138; repealed by 1993 c.45 Â§40]

Â Â Â Â Â  332.070 [Renumbered 332.255]

STATUS, GENERAL POWERS AND DUTIES

Â Â Â Â Â  332.072 Legal status of school districts. All school districts are bodies corporate, and the district school board is authorized to transact all business coming within the jurisdiction of the district and to sue and be sued. Pursuant to law, district school boards have control of the district schools and are responsible for educating children residing in the district. [1965 c.100 Â§139]

Â Â Â Â Â  332.075 Powers of board. (1) Any district school board may:

Â Â Â Â Â  (a) Fix the days of the year and the hours of the day when schools shall be in session.

Â Â Â Â Â  (b) Adopt textbooks and other instructional materials as provided in ORS 337.120 and 337.141 and courses of study for the use of such schools as provided in ORS 336.035.

Â Â Â Â Â  (c) Authorize the use of the schools for purposes of training students of an approved teacher education institution, as defined in ORS 342.120, and for such purposes may enter into contracts with the approved teacher education institutions on such terms as may be agreed upon. Such contracts as they relate to student teachers shall have the same effect and be subject to the same regulations as a contract between a licensed teacher and a district school board.

Â Â Â Â Â  (d) Develop and operate with other school districts or community college districts secondary professional technical education programs for pupils of more than one district and fix by agreement the duration of the districtÂs obligation to continue such activity, subject to the availability of funds therefor.

Â Â Â Â Â  (e) Authorize the school district to be a member of and pay fees, if any, to any voluntary organization, approved under ORS 339.430, that administers interscholastic activities or that facilitates the scheduling and programming of interscholastic activities.

Â Â Â Â Â  (f) Accept money or property donated for the use or benefit of the school district and, consistent with the laws of this state, use such money or property for the purpose for which it was donated.

Â Â Â Â Â  (2) All contracts of the school district must be approved by the district school board before an order can be drawn for payment. If a contract is made without the authority of the district school board, the individual making such contract shall be personally liable.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a district school board may, by resolution or policy, authorize its superintendent or the superintendentÂs designee to enter into and approve payment on contracts for products, materials, supplies, capital outlay, equipment and services that are within appropriations made by the district school board pursuant to ORS 294.435. A district school board may not authorize its superintendent or the superintendentÂs designee under this subsection to enter into and approve payment on contracts that are collective bargaining agreements or service contracts that include the provision of labor performed by employees of the school district. [Formerly 332.440; 1965 c.100 Â§140; 1967 c.67 Â§25; 1967 c.200 Â§5; 1969 c.311 Â§1; 1973 c.270 Â§1; 1975 c.459 Â§2; 1975 c.770 Â§21; 1977 c.783 Â§1; 1987 c.404 Â§3; 1993 c.45 Â§41; 1999 c.215 Â§2; 2001 c.461 Â§7]

Â Â Â Â Â  332.077 [Formerly 332.450; repealed by 1965 c.100 Â§130; (332.015 enacted in lieu of 332.077)]

Â Â Â Â Â  332.080 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.085 [1953 c.424 Â§2 (332.085 enacted in lieu of 332.390); 1955 c.357 Â§1; renumbered 332.125 and then 328.565]

Â Â Â Â Â  332.090 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.100 [Amended by 1953 c.474 Â§7; renumbered 336.045 and then 336.630 and then 339.875 in 1993]

Â Â Â Â Â  332.105 General duties of board. (1) The general duties of district school boards are:

Â Â Â Â Â  (a) To cause to be used in the district state blanks, registers and other forms, whenever supplied and required by the state.

Â Â Â Â Â  (b) To perform such other duties as the wants of the district may from time to time demand.

Â Â Â Â Â  (2) The district school board may participate in the activities of and may become members of associations of school boards. When provided for in an approved school district budget, the board may pay from school district funds annual dues to such association. [Formerly 332.050; 1965 c.100 Â§141; 1967 c.326 Â§1; 1969 c.541 Â§2]

Â Â Â Â Â  332.107 Rules for school government. Each district school board shall establish rules for the government of the schools and pupils consistent with the rules of the State Board of Education. [Formerly 336.030; 1993 c.45 Â§42]

Â Â Â Â Â  332.108 [Formerly 332.060; 1965 c.100 Â§137; renumbered 332.057]

Â Â Â Â Â  332.110 [Renumbered 332.145]

Â Â Â Â Â  332.111 Auxiliary services. A district school board in a school district may enter into agreements to provide auxiliary services and facilities to students, including but not limited to forms of residential care and medical and dental services. Any facility used for residential purposes under this section must meet the applicable standards of the Department of Human Services and the State Fire Marshal. [1967 c.200 Â§2; 1969 c.218 Â§1; 1993 c.45 Â§43]

Â Â Â Â Â  332.114 Issuance of diplomas to veterans. (1) A person who meets the requirements under subsection (3) of this section may request a school district to issue the person a high school diploma if the person resides within the boundaries of the school district or is a resident of this state and attended a high school of the school district.

Â Â Â Â Â  (2) A representative of a deceased person who meets the requirements under subsection (3) of this section may request a school district to issue a high school diploma on behalf of the deceased person if the deceased person resided within the boundaries of the school district at the time of death or was a resident of this state at the time of death and attended a high school of the school district.

Â Â Â Â Â  (3) Notwithstanding the requirements for a high school diploma established under ORS 329.451 and by the State Board of Education and school districts, a school district that receives a request under subsection (1) or (2) of this section shall issue a high school diploma to a person if the person:

Â Â Â Â Â  (a) Attended a high school before serving in the Armed Forces of the
United States
;

Â Â Â Â Â  (b) Did not graduate from a high school because the person was serving in the Armed Forces of the
United States
;

Â Â Â Â Â  (c) Was discharged or released under honorable conditions from the Armed Forces of the
United States
;

Â Â Â Â Â  (d) Served in the Armed Forces of the United States as described in subsection (4) of this section; and

Â Â Â Â Â  (e)(A) Has received a General Educational Development (GED) certificate;

Â Â Â Â Â  (B) Has received a post-secondary degree from a community college, state institution of higher education or other generally accredited institution of higher education; or

Â Â Â Â Â  (C) Has received a minimum score on the Armed Services Vocational Aptitude Battery (ASVAB), as established by the Oregon Military Department.

Â Â Â Â Â  (4) The provisions of subsection (3) of this section apply to a person who:

Â Â Â Â Â  (a) Served in the Armed Forces of the
United States
at any time during:

Â Â Â Â Â  (A) World War I;

Â Â Â Â Â  (B) World War II;

Â Â Â Â Â  (C) The Korean Conflict; or

Â Â Â Â Â  (D) The Vietnam War;

Â Â Â Â Â  (b) Served in the Armed Forces of the
United States
and was physically present in:

Â Â Â Â Â  (A) Operation Urgent Fury (
Grenada
);

Â Â Â Â Â  (B) Operation Just Cause (
Panama
);

Â Â Â Â Â  (C)
Operation
Desert
Shield/Desert Storm (the Persian Gulf War);

Â Â Â Â Â  (D) Operation Restore Hope (
Somalia
);

Â Â Â Â Â  (E) Operation Enduring Freedom (
Afghanistan
); or

Â Â Â Â Â  (F) Operation Iraqi Freedom (
Iraq
); or

Â Â Â Â Â  (c) Served in the Armed Forces of the
United States
in an area designated as a combat zone by the President of the
United States
. [2003 c.182 Â§1; 2005 c.515 Â§1; 2005 c.827 Â§2; 2007 c.858 Â§32]

Â Â Â Â Â  Note: The amendments to 332.114 by section 32, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  332.114. (1) A person who meets the requirements under subsection (3) of this section may request a school district to issue the person a high school diploma if the person resides within the boundaries of the school district or is a resident of this state and attended a high school of the school district.

Â Â Â Â Â  (2) A representative of a deceased person who meets the requirements under subsection (3) of this section may request a school district to issue a high school diploma on behalf of the deceased person if the deceased person resided within the boundaries of the school district at the time of death or was a resident of this state at the time of death and attended a high school of the school district.

Â Â Â Â Â  (3) Notwithstanding the requirements for a high school diploma established under ORS 329.451 and by the State Board of Education and school districts under ORS 329.447, a school district that receives a request under subsection (1) or (2) of this section shall issue a high school diploma to a person if the person:

Â Â Â Â Â  (a) Attended a high school before serving in the Armed Forces of the
United States
;

Â Â Â Â Â  (b) Did not graduate from a high school because the person was serving in the Armed Forces of the
United States
;

Â Â Â Â Â  (c) Was discharged or released under honorable conditions from the Armed Forces of the
United States
;

Â Â Â Â Â  (d) Served in the Armed Forces of the United States as described in subsection (4) of this section; and

Â Â Â Â Â  (e)(A) Has received a General Educational Development (GED) certificate;

Â Â Â Â Â  (B) Has received a post-secondary degree from a community college, state institution of higher education or other generally accredited institution of higher education; or

Â Â Â Â Â  (C) Has received a minimum score on the Armed Services Vocational Aptitude Battery (ASVAB), as established by the Oregon Military Department.

Â Â Â Â Â  (4) The provisions of subsection (3) of this section apply to a person who:

Â Â Â Â Â  (a) Served in the Armed Forces of the
United States
at any time during:

Â Â Â Â Â  (A) World War I;

Â Â Â Â Â  (B) World War II;

Â Â Â Â Â  (C) The Korean Conflict; or

Â Â Â Â Â  (D) The Vietnam War;

Â Â Â Â Â  (b) Served in the Armed Forces of the
United States
and was physically present in:

Â Â Â Â Â  (A) Operation Urgent Fury (
Grenada
);

Â Â Â Â Â  (B) Operation Just Cause (
Panama
);

Â Â Â Â Â  (C)
Operation
Desert
Shield/Desert Storm (the Persian Gulf War);

Â Â Â Â Â  (D) Operation Restore Hope (
Somalia
);

Â Â Â Â Â  (E) Operation Enduring Freedom (
Afghanistan
); or

Â Â Â Â Â  (F) Operation Iraqi Freedom (
Iraq
); or

Â Â Â Â Â  (c) Served in the Armed Forces of the
United States
in an area designated as a combat zone by the President of the
United States
.

Â Â Â Â Â  Note: 332.114 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  332.115 [Repealed by 1957 c.634 Â§13]

ELECTIONS

Â Â Â Â Â  332.118 Election laws applicable; duties of Secretary of State; requirements for petitioners. (1) Unless specifically provided otherwise, ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of school directors and local school committee members.

Â Â Â Â Â  (b) The conduct of all school district elections.

Â Â Â Â Â  (2) ORS 249.865 to 249.877 govern the recall of school board members and local school committee members.

Â Â Â Â Â  (3) The Secretary of State has supervising authority over all elections conducted by school districts and over elections conducted by education service districts when an education service district board is serving as a district boundary board.

Â Â Â Â Â  (4) A petition for a proposed change or merger under ORS 330.095, a remonstrance petition under ORS 330.101, a petition for zoning under ORS 332.128 or a petition to lengthen the course of study under ORS 335.495 shall not be circulated for signatures until the prospective petition has been filed with the county clerk. The prospective petition shall designate the names and residence addresses of not more than three persons as chief petitioner. The authority of the Secretary of State and the application of the election laws commence when the prospective petition is filed with the county clerk. The filing of the prospective petition is to be treated like a prospective petition for an initiative, referendum or recall. Except as otherwise provided in ORS 330.080 to 330.113, ORS chapter 255 applies to the procedures applicable to petitions described in this subsection and the elections held on the petitions. [Formerly 331.002; 1993 c.136 Â§1]

Â Â Â Â Â  332.120 [Renumbered 332.165]

Â Â Â Â Â  332.122 Nomination of directors; qualifications. (1) In common school districts and union high school districts the directors may be nominated in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) At large by position number by the electors of the district.

Â Â Â Â Â  (b) By zone by electors of zones, if zoning is approved by the electors under ORS 332.128.

Â Â Â Â Â  (2) A person shall be nominated as a candidate for director by filing a petition for nomination or a declaration of candidacy under ORS 255.235.

Â Â Â Â Â  (3) If a candidate is nominated by petition, the petition:

Â Â Â Â Â  (a) If the candidate is nominated from a zone, must be signed by the electors of the zone.

Â Â Â Â Â  (b) If the candidate is nominated at large, must be signed by the electors of the district.

Â Â Â Â Â  (4) A candidate for school director must be an elector registered in the district. If the district is zoned and the candidate seeks nomination from a zone, the candidate also must be a resident of that zone. [1983 c.284 Â§1; 1983 c.350 Â§161c; 1987 c.7 Â§3]

Â Â Â Â Â  332.124 Election at large unless zoned; plurality in zones; reelection from zones; procedure when no nominee to fill zone vacancy; duration of appointments. (1) All candidates shall be elected at large in the district unless the district school board provides for election from zones under ORS 332.126.

Â Â Â Â Â  (2) In a district in which directors are elected from zones:

Â Â Â Â Â  (a) The candidate for the office of director in each zone who receives the plurality of the votes shall be elected.

Â Â Â Â Â  (b) At the expiration of each directorÂs term of office, a successor shall be elected from the same zone.

Â Â Â Â Â  (3) In the event that no person from the same zone is nominated under ORS 332.122 as a candidate for the vacant office of director by the school district election filing deadline or is elected as a write-in candidate at the subsequent school district election, or in the event that an office of director becomes vacant at midterm, the district school board shall fill the vacancy as follows:

Â Â Â Â Â  (a) The board shall advertise the vacancy for a 20-day period in an attempt to find an eligible resident from the same zone to fill the vacancy. If one or more eligible residents declare interest in the vacant office, the school district board shall appoint one of the eligible residents to fill the vacant office until June 30 following the next regular school district election.

Â Â Â Â Â  (b) If, after 20 days of advertising the vacancy, no eligible resident from the same zone declares interest in the vacant office, the school district board shall appoint one of the eligible residents from the district at large to fill the vacant office until June 30 following the next regular school district election.

Â Â Â Â Â  (c) Offices filled in the manner described in paragraphs (a) and (b) of this subsection shall become vacant on June 30 following the next regular school district election. Nomination of candidates for vacant offices shall occur as provided under ORS 332.122. [Formerly 331.090; 1993 c.150 Â§1]

Â Â Â Â Â  332.125 [Formerly 332.085; 1965 c.100 Â§62; renumbered 328.565]

Â Â Â Â Â  332.126 Election from zones. (1) If a majority of the district school board of a zoned common school district or a zoned union high school district so decides, the board may provide that directors of the district school board who are nominated from zones also shall be elected from the zones from which they are nominated.

Â Â Â Â Â  (2) At any time after a district school board decides that directors shall be elected by zone:

Â Â Â Â Â  (a) The district school board may rescind the decision and provide that the directors who are nominated by zone shall be elected at large.

Â Â Â Â Â  (b) Zones may be abolished pursuant to ORS 332.128. [1983 c.284 Â§3a; 1993 c.45 Â§44]

Â Â Â Â Â  332.128 Establishing zones for purpose of nominating directors. (1) In common school districts and union high school districts, directors may be nominated from zones by resolution of the district school board or if the question of zoning is approved by the electors of the district at the regular district election as provided in this section.

Â Â Â Â Â  (2) The district school board:

Â Â Â Â Â  (a) May submit the question on its own resolution; or

Â Â Â Â Â  (b) Shall submit the question when a petition is filed as provided in this section.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section are subject to ORS 332.118 and shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If the proposal to create zones in a district includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition or the order of the board.

Â Â Â Â Â  (5) A district that has been zoned under this section may abolish zones in the same manner as they were established. [Formerly 331.095; 1993 c.45 Â§45; 1993 c.136 Â§4; 1997 c.521 Â§15]

Â Â Â Â Â  332.130 [Amended by 1965 c.100 Â§169; renumbered 332.770]

Â Â Â Â Â  332.132 Zoning process. If a common school district or union high school district is zoned, the school board of the district shall divide the district into the necessary number of zones as nearly equal in population, as shown by the latest federal census, as practicable, taking into account attendance areas where possible. The board shall readjust zone boundaries if necessary to comply with this section, upon any change in the boundaries of the district. [Formerly 331.097]

Â Â Â Â Â  332.134 Reelection after zoning. (1) A school board director shall be eligible for reelection in an election subsequent to zoning under ORS 332.128 only if the director resides in a zone which is not otherwise represented on the board.

Â Â Â Â Â  (2) Any vacancy occurring on a school board before all zones are represented thereon shall be filled from among residents in an unrepresented zone, the zone to be determined by the board by lot. [Formerly 331.102]

Â Â Â Â Â  332.135 [Formerly 332.320; 1965 c.100 Â§158; renumbered 332.505]

Â Â Â Â Â  332.136 Election of directors by position numbers. (1) Each position of school director shall be designated by number as Position No. 1, Position No. 2 and so on.

Â Â Â Â Â  (2) At the first organizational meeting of the board following formation of the district, the chairperson of the board shall assign a position number to each office on the board. The chairperson shall certify the number assigned to the director holding that position and shall file one copy of the certification in the records of the district.

Â Â Â Â Â  (3) This section applies to the following districts that are not zoned:

Â Â Â Â Â  (a) Common school districts;

Â Â Â Â Â  (b) Union high school districts; and

Â Â Â Â Â  (c) Education service districts. [Formerly 331.105]

Â Â Â Â Â  332.138 Election of directors; term. At each regular district election described in ORS 255.335, school directors shall be elected for a term of four years to succeed the directors whose terms of office expire on June 30 of that year. All such elections of school directors shall be held as provided by ORS chapter 255. [Formerly 331.120; 1995 c.258 Â§3]

Â Â Â Â Â  332.140 [Amended by 1959 c.526 Â§1; 1963 c.544 Â§27; renumbered 336.085]

Â Â Â Â Â  332.142 [Formerly 331.060; renumbered 330.133 in 1993]

Â Â Â Â Â  332.145 [Formerly 332.110; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.150 [Amended by 1957 c.310 Â§11; repealed by 1957 c.634 Â§13]

DISTRICT PROPERTY

Â Â Â Â Â  332.155 Land; buildings; lease-purchase agreements; equipment and services. A district school board:

Â Â Â Â Â  (1) May furnish, equip, repair, lease, purchase and build schoolhouses, including high schools, junior high schools, professional technical schools, gymnasiums, houses for teachers and other employees, and like buildings; and locate, buy and lease lands for all school purposes. Leases authorized by this section include lease-purchase agreements whereunder the district may acquire ownership of the leased property at a nominal price. Such leases and lease-purchase agreements may be for a term of up to 30 years.

Â Â Â Â Â  (2) May contract for the removal or containment of asbestos substances in school buildings and for repairs made necessary by such removal or containment. Contracts authorized by this section may be for a term exceeding one year.

Â Â Â Â Â  (3) May construct or cooperate in the construction of schools for training of student teachers on state or district owned lands, for any state institution of higher education in or contiguous to the district, and to expend district funds in so doing.

Â Â Â Â Â  (4) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price which is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

Â Â Â Â Â  (5) May lease, sell and convey all property of the district as may not in the judgment of the district school board be required for school purposes.

Â Â Â Â Â  (6) May sell property of the district in transactions whereby the district has the right to lease, occupy or reacquire the property following the sale or have facilities constructed thereon or furnished to the specifications of the district. The construction or furnishing of such facilities shall be subject to:

Â Â Â Â Â  (a) ORS chapter 279A, except ORS 279A.125 and 279A.250 to 279A.290;

Â Â Â Â Â  (b) ORS chapter 279B, except ORS 279B.235, 279B.240, 279B.270, 279B.275 and 279B.280; and

Â Â Â Â Â  (c) ORS chapter 279C.005, 279C.100 to 279C.125 and 279C.300 to 279C.470.

Â Â Â Â Â  (7) Shall furnish the schools with supplies, equipment, apparatus and services essential to meeting the requirements of a standard school and may furnish such other supplies, equipment, apparatus and services as the board considers advisable.

Â Â Â Â Â  (8) May construct, purchase or lease in cooperation with other school districts or community college districts facilities for secondary professional technical programs for pupils of more than one district and may furnish or cooperate in furnishing supplies and equipment for such facilities, to be financed in the same manner as other school buildings and supplies are financed.

Â Â Â Â Â  (9) May purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

Â Â Â Â Â  (10) May purchase relocatable classrooms and other relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date such property is delivered to the district for occupancy and are secured by a security interest in such property. Such transactions may take the form of, but are not limited to, lease-purchase agreements.

Â Â Â Â Â  (11) May enter into rental or lease-purchase agreements covering motor vehicles operated by the district. [Formerly 332.380; 1965 c.100 Â§143; 1969 c.311 Â§2; 1969 c.434 Â§1; 1975 c.358 Â§1; 1981 c.212 Â§1; 1983 c.740 Â§103; 1989 c.138 Â§2; 1993 c.45 Â§47; 2003 c.794 Â§255]

Â Â Â Â Â  332.158 Creation of school in another school district by district school board; written permission. (1) A district school board may lease, purchase, construct, reconstruct, improve, repair, equip and furnish a school in another school district and may expend bond proceeds and other funds available to the board for such purposes if the board has the written permission of the district school board of the school district in which the school will be located. The written permission required by this subsection shall be obtained prior to the first day on which students will attend classes in the school.

Â Â Â Â Â  (2) If a district school board opens a school in another school district and does not obtain the written permission required by subsection (1) of this section, the board of the school district in which the school has been opened may file a complaint with the Superintendent of Public Instruction. Upon receipt of a complaint, the state superintendent shall schedule a contested case hearing pursuant to ORS 183.413 to 183.470. If it is determined that the written permission required by subsection (1) of this section was not obtained, the state superintendent shall withhold the State School Fund grant otherwise allocated to the district that opened the school in another district until the written permission is obtained or until some other date as determined by the state superintendent. [2001 c.169 Â§2]

Â Â Â Â Â  332.160 [Repealed by 1953 c.56 Â§2]

Â Â Â Â Â  332.162 [1965 c.130 Â§2; repealed by 1993 c.45 Â§48]

Â Â Â Â Â  332.165 [Formerly 332.120; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.170 [Renumbered 332.175]

Â Â Â Â Â  332.172 Use of school buildings and grounds for civic and recreational purposes; fee; rules. (1) Subject to ORS 330.430, the district school board may permit the use of school buildings and grounds for civic and recreational purposes, including use for:

Â Â Â Â Â  (a) Supervised recreational activities;

Â Â Â Â Â  (b) Meeting places for discussion of all subjects and questions which in the judgment of the residents may relate to the educational, political, economic, artistic and moral interests of the residents, giving equal rights and privileges to all religious denominations and political parties; and

Â Â Â Â Â  (c) Such other proper purposes as may be determined by the board.

Â Â Â Â Â  (2) The district school board may appoint a special supervising officer to have charge of the buildings and grounds, preserve order, protect school property and do all things necessary in the capacity of a peace officer to carry out the provisions of this section.

Â Â Â Â Â  (3) The district school board may establish a schedule of fees and collect fees pursuant to the schedule for use of school buildings and grounds and other facilities, including but not limited to gymnasium equipment, swimming pools, athletic fields and tennis courts.

Â Â Â Â Â  (4) Expenses for light, heat, janitor services and services of the special supervising officer provided in connection with use of buildings and grounds under this section which are not covered by the fees charged under subsection (3) of this section shall be paid out of the county or special school funds of the district in the same manner that other similar services are paid.

Â Â Â Â Â  (5) The district school board shall make rules governing the use of school buildings and grounds under this section. [1965 c.100 Â§144; 1983 c.350 Â§170; 1993 c.45 Â§49; 1995 c.660 Â§48]

Â Â Â Â Â  332.175 [Formerly 332.170; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.176 Large construction projects; safety improvements. (1) As used in this section, Âlarge construction projectÂ means a project for which a school district must submit the question of bonded indebtedness to the electors of the school district and the total bonded indebtedness for the project is greater than $1 million.

Â Â Â Â Â  (2) Prior to receiving approval from the electors of the school district for bonded indebtedness for a large construction project, a school district shall:

Â Â Â Â Â  (a) Evaluate the need for safety improvements within one mile of an elementary school or 1.5 miles of a secondary school where the large construction project is to be completed. The safety improvements should provide safer alternative routes to schools and may include improvements for pedestrians, bicycles and motor vehicles.

Â Â Â Â Â  (b) Evaluate the potential for joint funding of safety improvements with other public and private entities.

Â Â Â Â Â  (c) Consider including the funding of safety improvements within the funding of the large construction project. The consideration of and the school district boardÂs decision on the funding for safety improvements as part of a large construction project shall be part of the public record relating to the project. [2007 c.163 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 163, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. Section 1 of this 2007 Act [332.176] applies to large construction projects that receive approval from the electors of the school district for bonded indebtedness for the project on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.163 Â§2]

Â Â Â Â Â  Note: 332.176 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  332.180 [Amended by 1961 c.575 Â§5; renumbered 332.235 and then 332.435]

Â Â Â Â Â  332.182 Condemnation of realty for school purposes. (1) Whenever it is necessary for any school district to acquire any real property for necessary school purposes, and the owner of the real property and the district school board cannot agree upon the price to be paid therefor, and the damage for the taking thereof, if any, the district school board may commence and prosecute any necessary or appropriate action for the condemnation of the real property required for school purposes. The title acquired by any school district by any such action shall be a fee simple title.

Â Â Â Â Â  (2) The procedure for condemnation shall be the procedure provided by law for condemnation of land or rights of way by public corporations or quasi-public corporations for public use or for corporate purposes. [1965 c.100 Â§145]

Â Â Â Â Â  332.190 [Amended by 1965 c.100 Â§146; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  332.200 [Amended by 1957 c.310 Â§12; renumbered 336.055 and then 336.105]

Â Â Â Â Â  332.205 [Formerly 332.400; 1965 c.100 Â§156; renumbered 332.445]

Â Â Â Â Â  332.207 Light fixtures. (1) As used in this section:

Â Â Â Â Â  (a) ÂSchoolÂ means a school operated by a school district or a public charter school.

Â Â Â Â Â  (b) ÂT type light bulbÂ means a metal halide or mercury vapor light bulb that has an internal mechanism that shuts off the light within 15 minutes after the bulb is broken.

Â Â Â Â Â  (2) A school may use only a T type light bulb in a light fixture that is designed for metal halide or mercury vapor light bulbs.

Â Â Â Â Â  (3) This section does not apply to light fixtures used to light a stadium field or an outdoor athletic field. [2007 c.312 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 312, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. (1) A school, as defined in section 1 of this 2007 Act [332.207], shall replace all R type metal halide or mercury vapor light bulbs with T type light bulbs, as defined in section 1 of this 2007 Act, within six months of the effective date of this 2007 Act [July 1, 2007].

Â Â Â Â Â  (2) This section does not:

Â Â Â Â Â  (a) Apply to light bulbs used to light a stadium field or an outdoor athletic field.

Â Â Â Â Â  (b) Preclude a school from using alternative lighting such as fluorescent lights when replacing R type metal halide or mercury vapor light bulbs. [2007 c.312 Â§2]

Â Â Â Â Â  Note: 332.207 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 332 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  332.210 Districts controlling cemeteries. (1) Any school district may own, possess, manage, operate, control, improve, sell and convey real property used for cemetery purposes where such property is within the school district boundaries and a deed of conveyance was executed and delivered conveying in fee such real property from the owners thereof to such school district prior to 1923 and such district accepted such deed and improved such real property for cemetery purposes.

Â Â Â Â Â  (2) Any school district owning and possessing real property described in subsection (1) of this section may receive, own, expend and issue moneys, notes and other evidences of indebtedness for improvement, maintenance, operation, care and management of such real property used for cemetery purposes. [Amended by 1967 c.67 Â§3]

Â Â Â Â Â  332.215 [Formerly 332.370; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.220 [Renumbered 332.265]

Â Â Â Â Â  332.225 [Formerly 332.240; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.230 [Amended by 1963 c.136 Â§1; renumbered 332.275]

Â Â Â Â Â  332.235 [Formerly 332.180; 1965 c.100 Â§155; renumbered 332.435]

Â Â Â Â Â  332.240 [Renumbered 332.225]

Â Â Â Â Â  332.245 [Formerly 332.330; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.248 [1953 c.626 Â§1; renumbered 332.285]

Â Â Â Â Â  332.250 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.252 [1953 c.626 Â§2; renumbered 332.290]

Â Â Â Â Â  332.255 [Formerly 332.070; 1965 c.100 Â§147; 1971 c.98 Â§2; repealed by 1993 c.45 Â§50]

Â Â Â Â Â  332.256 [1953 c.626 Â§3; 1957 c.310 Â§13; renumbered 332.295]

Â Â Â Â Â  332.260 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.262 [1953 c.626 Â§4; renumbered 332.300]

Â Â Â Â Â  332.265 [Formerly 332.220; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.266 [1953 c.626 Â§5; renumbered 332.305]

Â Â Â Â Â  332.270 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.272 [1953 c.626 Â§6; renumbered 332.315]

Â Â Â Â Â  332.275 [Formerly 332.230; 1965 c.100 Â§148; 1967 c.350 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.280 [Repealed by 1953 c.626 Â§9]

Â Â Â Â Â  332.285 [Formerly 332.248; 1965 c.100 Â§149; 1965 c.123 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.290 [Formerly 332.252; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.295 [Formerly 332.256; 1965 c.100 Â§150; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.300 [Formerly 332.262; 1965 c.100 Â§151; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.305 [Formerly 332.266; 1965 c.100 Â§152; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.310 [Repealed by 1957 c.634 Â§13]

Â Â Â Â Â  332.315 [Formerly 332.272; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  332.320 [Amended by 1957 c.634 Â§4; renumbered 332.135 and then 332.505]

Â Â Â Â Â  332.325 [1971 c.234 Â§2; repealed by 1993 c.45 Â§51]

Â Â Â Â Â  332.330 [Amended by 1957 c.634 Â§5; renumbered 332.245]

Â Â Â Â Â  332.340 [Amended by 1957 c.634 Â§6; renumbered 336.225 and then 336.035]

Â Â Â Â Â  332.350 [Amended by 1957 c.634 Â§7; renumbered 336.285 and then 336.125]

Â Â Â Â Â  332.360 [Amended by 1957 c.634 Â§8; renumbered 336.073]

Â Â Â Â Â  332.370 [Amended by 1957 c.634 Â§9; renumbered 332.215]

Â Â Â Â Â  332.375 [1965 c.147 Â§2; repealed by 1993 c.45 Â§52]

Â Â Â Â Â  332.380 [Amended by 1957 c.634 Â§10; 1963 c.131 Â§1; renumbered 332.155]

GIFTS

Â Â Â Â Â  332.385 Gifts for scholarships and loans. If the district school board accepts money and property donated for the purpose of establishing scholarship and loan funds for the post-high-school education of students of the district, then, subject to the conditions of the gift, the board may appoint a scholarship committee which, subject to the rules of the board, shall determine the eligibility of applicants for scholarships and loans, award scholarships and loans and fix the amounts to be awarded and the terms and conditions of the awards. [1965 c.132 Â§2; 1967 c.67 Â§4]

Â Â Â Â Â  332.390 [Repealed by 1953 c.424 Â§2 (332.085 enacted in lieu of 332.390)]

Â Â Â Â Â  332.400 [1961 c.570 Â§Â§1,2,4,5; renumbered 332.205 and then 332.445]

TRANSPORTATION

Â Â Â Â Â  332.405 Transportation; board and room; pedestrian facilities. (1) The district school board shall provide transportation for pupils or combinations of pupils and other persons to and from school-related activities where required by law or when considered advisable by the board.

Â Â Â Â Â  (2) The board may furnish board and room for pupils in lieu of transportation when reasonable board and room can be provided at equal or less expense than transportation. The board may also provide board and room in a facility that existed on July 1, 1998, or a replacement facility for that facility, for pupils attending a district school through an interdistrict agreement described in ORS 327.006 (7)(a)(B) or through a power of attorney authorized under ORS 109.056 (2). This subsection does not apply to a pupil who attends a district school through a power of attorney and who is a foreign exchange student enrolled in a school under a cultural exchange program.

Â Â Â Â Â  (3) The transportation costs or expenses for board and room shall be paid from funds available to the district for that purpose.

Â Â Â Â Â  (4) The district school board may expend district funds to improve or provide for pedestrian facilities off district property if the board finds that the expenditure reduces transportation costs of the district and enhances the safety of pupils going to and from schools of the district. [Formerly 338.010; 1981 c.237 Â§1; 1981 c.403 Â§3; 1993 c.45 Â§53; 1999 c.961 Â§4]

Â Â Â Â Â  332.410 [Amended by 1957 c.634 Â§11; renumbered 332.045]

Â Â Â Â Â  332.415 Transportation of students attending private or parochial schools. Whenever any district school board lawfully provides for transportation for pupils attending public schools, all children attending any private or parochial school under the compulsory school attendance laws shall, where the private or parochial school is along or near the route designated by said board, be entitled equally to the same rights, benefits and privileges as to transportation so provided for. [Formerly 338.060]

Â Â Â Â Â  332.420 [Renumbered 332.055]

Â Â Â Â Â  332.425 [Formerly 338.070; repealed by 1993 c.45 Â§54]

Â Â Â Â Â  332.427 Availability of district vehicles for public transportation purposes. (1) A district school board may enter into contracts whereby motor vehicles operated by, or under lease with, the district for transportation of school children may be leased or otherwise made available to qualified persons or agencies, public or private, or may use such motor vehicles, as agreed upon by the Department of Transportation, for public transportation purposes, subject to such terms and conditions as the district school board considers consistent with district use of such vehicles.

Â Â Â Â Â  (2) Transportation provided pursuant to subsection (1) of this section shall only serve points along a route where the transportation provided will not be in competition with any passenger carrier operated under provisions of ORS chapter 825 or with any mass transit district organized under ORS chapter 267.

Â Â Â Â Â  (3) Motor vehicles used for public transportation purposes pursuant to this section shall not be subject to ORS chapter 825.

Â Â Â Â Â  (4) Only those vehicles operated by the district that comply with rules adopted by the State Board of Education under ORS 820.100 and 820.120, relating to standards of vehicle construction and equipment may be used for public transportation purposes. Drivers of the vehicles shall be at least 18 years of age and shall comply with rules adopted by the State Board of Education under ORS 820.110, relating to qualifications of school bus drivers.

Â Â Â Â Â  (5) Nothing in this section shall limit the use of school buses for the transportation of nonstudents to or from school activities whether a fee is charged or not. [1971 c.559 Â§4; 1973 c.690 Â§1; 1975 c.161 Â§4; 1981 c.403 Â§1; 1983 c.740 Â§104; 1985 c.16 Â§459; 1985 c.420 Â§21; 1989 c.491 Â§20]

Â Â Â Â Â  332.430 [Amended by 1957 c.634 Â§12; renumbered 332.065]

INSURANCE

Â Â Â Â Â  332.432 Insurance, medical and hospital service contracts covering school employees; self-insurance. (1) As used in this section, Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the laws of this state.

Â Â Â Â Â  (2) Any district school board may enter into contracts of insurance or medical and hospital service contracts covering its employees for remedial care and hospital benefits. In addition, the board may operate a self-insurance program to provide its employees with remedial care and hospital benefits. Failure to procure or operate a program of hospital-medical insurance shall not be construed as negligence or lack of diligence on the part of the district school board or members thereof.

Â Â Â Â Â  (3) The school district may agree to pay none, part or all of the premiums on policies of insurance or service contracts entered into pursuant to this section.

Â Â Â Â Â  (4) No premium or other periodic charge on any insurance, medical or hospital service contract shall be paid unless the insurer or hospital association issuing such policy or contract is by law authorized to transact business as an insurance company or hospital association in this state.

Â Â Â Â Â  (5) The board may negotiate more than one contract with one or more insurance companies or hospital associations if necessary to obtain optimum coverage at minimum cost. [Formerly 342.598; 1997 c.795 Â§1; 1999 c.59 Â§83]

Â Â Â Â Â  332.435 Liability insurance; self-insurance program for liability; medical and hospital benefits for students. Any district school board may enter into contracts of insurance for liability or operate a self-insurance program for liability covering all activities engaged in by the district for medical and hospital benefits for students engaging in athletic contests and in traffic patrols and may pay the necessary premiums thereon. Failure to procure such insurance or operate such a program shall in no case be construed as negligence or lack of diligence on the part of the district school board or the members thereof. [Formerly 332.235; 1967 c.627 Â§13; 1997 c.795 Â§2]

Â Â Â Â Â  332.437 Insurance reserve fund. Any school district board by resolution may establish an insurance reserve fund by making transfers from the districtÂs general fund. Transfers to the insurance reserve fund shall be included in the district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the insurance reserve fund closed. [1971 c.599 Â§1; 1975 c.770 Â§23]

Â Â Â Â Â  332.440 [Renumbered 332.075]

TRAFFIC REGULATION

Â Â Â Â Â  332.445 Regulation of vehicles on school property; rules. (1) As used in this section, ÂvehiclesÂ means and includes all motor vehicles as defined in ORS 801.360 and every other mechanical device in or on which a person or thing is or may be carried and which is intended for such use except road rollers, farm tractors, traction engines, police ambulances, devices moved exclusively on stationary tracks, devices operated by electric energy transmitted through trolley poles from trolley wires and devices powered exclusively by human power.

Â Â Â Â Â  (2) A district school board by resolution may adopt, modify or abolish rules prohibiting, restricting or regulating the operation and parking of vehicles, or particular classes or kinds of vehicles, upon property controlled by the district, as the board considers convenient or necessary for the policing of such property. The district school board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use district property, the student must show that the vehicle is operated by a student holding a valid driverÂs license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (3) The rules adopted under subsection (2) of this section shall become effective when appropriate signs giving notice thereof are erected upon property controlled by the district.

Â Â Â Â Â  (4) Every peace officer may enforce the rules adopted under subsection (2) of this section.

Â Â Â Â Â  (5) The district and any municipal corporation or any department, agency or political subdivision of this state may enter into agreements or contracts with each other for the purpose of providing a uniform system of enforcement of the rules adopted under subsection (2) of this section. [Formerly 332.205; 1983 c.338 Â§912; 1993 c.45 Â§55; 1993 c.221 Â§1]

Â Â Â Â Â  332.450 [Renumbered 332.077]

Â Â Â Â Â  332.460 [Repealed by 1953 c.56 Â§2]

Â Â Â Â Â  332.470 [Formerly 336.500; 1975 c.770 Â§26; repealed by 1977 c.146 Â§2]

PERSONNEL

Â Â Â Â Â  332.505 Employment and compensation of personnel; written personnel policies. (1) A district school board may:

Â Â Â Â Â  (a) Employ a superintendent of schools and necessary assistant superintendents for the district and fix the terms and conditions of employment and the compensation. The district school board shall not contract with a superintendent for more than a period of three years at a time. The contract shall automatically expire at the end of its term. However, the district school board may elect to issue a subsequent contract for an additional three years at any time.

Â Â Â Â Â  (b) Employ personnel, including teachers and administrators, necessary to carry out the duties and powers of the board and fix the duties, terms and conditions of employment and the compensation.

Â Â Â Â Â  (c) Compensate district employees in any form which may include, but shall not be limited to, insurance, tuition reimbursement and salaries.

Â Â Â Â Â  (d) Employ educational assistants and intern teachers subject to the rules of the State Board of Education.

Â Â Â Â Â  (2) The district school board shall maintain written personnel policies at least one copy of which shall be placed in the library and one copy in the business office of every school in the district. Copies shall be available for inspection by any school employee or member of the public.

Â Â Â Â Â  (3) The superintendent of the school district shall cause each employee to be specifically informed of the existence and availability of the personnel policies. [Formerly 332.320 and then 332.135; 1971 c.519 Â§1; 1975 c.770 Â§27; 1993 c.45 Â§56; 1997 c.864 Â§16]

Â Â Â Â Â  332.507 Sick leave for school employees; other leave. (1) As used in this section:

Â Â Â Â Â  (a) ÂSchool employeeÂ includes all employees of a public school district or an education service district.

Â Â Â Â Â  (b) ÂSick leaveÂ means absence from duty because of a school employeeÂs illness or injury or as otherwise provided for by law or by provisions of a collective bargaining agreement. In case of conflict with a rule adopted to interpret a law, the collective bargaining agreement to which the parties agree shall govern.

Â Â Â Â Â  (2) Each district shall allow each school employee at least 10 daysÂ sick leave at full pay for each school year or one day per month employed, whichever is greater.

Â Â Â Â Â  (3) At the option of the local governing board, sick leave in excess of five consecutive work days shall be allowed only upon certificate of the school employeeÂs attending physician or practitioner that the illness or injury prevents the school employee from working.

Â Â Â Â Â  (4) Sick leave not taken shall accumulate for an unlimited number of days. A local governing board is required to permit a school employee to take up to 75 days sick leave accumulated in other
Oregon
districts. The accumulation shall not exceed that carried by the most recent employing district. However, the transfer of sick leave from another
Oregon
district shall not be effective until the school employee has completed 30 working days in the new district.

Â Â Â Â Â  (5) For purposes of determining retirement benefits, a local governing board is required to permit a school employee to transfer an unlimited number of days of unused accumulated sick leave from another
Oregon
district employer. [Formerly 342.596]

Â Â Â Â Â  332.510 [Amended by 1953 c.135 Â§3; repealed by 1965 c.100 Â§159 (332.511 enacted in lieu of 332.510)]

Â Â Â Â Â  332.511 [1965 c.100 Â§160 (enacted in lieu of 332.510); repealed by 1969 c.541 Â§4]

Â Â Â Â Â  332.515 Chief administrative officer as district school clerk; deputies. The district school board shall designate the chief administrative officer of the district as district school clerk, but if there is no such officer the board shall designate an individual to perform the function. The board may appoint qualified persons as deputies to the chief administrative officer in performing the duties required of the district school clerk by law or by the board. [1969 c.541 Â§1]

Â Â Â Â Â  332.520 [Amended by 1953 c.135 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.525 Bonds for personnel. (1) The persons authorized to handle district funds, including the person designated to be custodian of district funds under ORS 328.441, shall be bonded in an amount to be determined by law and by the district school board. The board may require bonds on such other persons as the board may determine.

Â Â Â Â Â  (2) The district school board shall require the district school clerk to be bonded in an amount to be determined by the board as reasonably necessary to protect the district against loss.

Â Â Â Â Â  (3) The costs of bonds under subsections (1) and (2) of this section shall be paid by the district school board in the same manner as other expenses of the district are paid. All bonds shall be justified by a surety company authorized to do business in this state. [1965 c.100 Â§161; 1975 c.770 Â§28]

Â Â Â Â Â  332.530 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.531 Law enforcement agency; personnel as peace officers. (1) The district school board of any school district may establish a law enforcement agency and employ such personnel as may be necessary to insure the safety of school district personnel and students upon and in the vicinity of school district premises and the security of the real and personal property owned, controlled or used by or on behalf of the school district.

Â Â Â Â Â  (2) Persons employed and compensated as members of a law enforcement agency of a school district, when appointed and duly sworn, are peace officers as defined in ORS 161.015 (4), but only for the purpose of carrying out the duties of their employment. They are not police officers within the meaning of ORS 243.736.

Â Â Â Â Â  (3) The district school board may:

Â Â Â Â Â  (a) Provide for uniforms, badges, and other identification of members of such law enforcement agency;

Â Â Â Â Â  (b) Withdraw or withhold from any person employed as a member of such law enforcement agency any part or all of the powers otherwise conferred by law upon peace officers; and

Â Â Â Â Â  (c) Define the duties of persons employed as members of such law enforcement agency and assign additional duties to such persons as it may deem appropriate.

Â Â Â Â Â  (4) Between meetings of the district school board, the district superintendent or the deputy of the superintendent shall have power to suspend any person employed as a member of such law enforcement agency pending review of such action as soon as practicable by the district school board. [1975 c.666 Â§2; 1989 c.606 Â§2; 1993 c.45 Â§57]

Â Â Â Â Â  332.534 Standard form for reporting salaries and other benefits. In reporting the compensation of school district employees, the Department of Education shall prepare a standard form for the purpose of reporting the salary plus other benefits including their dollar value. [Formerly 342.604]

Â Â Â Â Â  332.535 [1973 c.357 Â§1; repealed by 1993 c.45 Â§58]

Â Â Â Â Â  332.540 [Amended by 1953 c.512 Â§2; 1957 c.198 Â§1; 1963 c.544 Â§28; 1963 c.570 Â§1b; renumbered 332.705]

Â Â Â Â Â  332.544 Procedure for demoting or dismissing classified school employees. (1) As used in this section, Âclassified school employeeÂ includes all employees of a public school district except those for whom a teaching or administrative license is required as a basis for employment in a public school district.

Â Â Â Â Â  (2) A classified school employee who has been demoted or dismissed shall be entitled to a hearing before the school board if a written request is filed with the board within 15 days of the dismissal or demotion.

Â Â Â Â Â  (3) School district employees subject to the civil service provisions of ORS chapter 242 are exempt from the provisions of this section. [Formerly 342.663]

Â Â Â Â Â  332.545 [Amended by 1957 c.198 Â§2; renumbered 332.710]

Â Â Â Â Â  332.550 [Renumbered 332.715]

Â Â Â Â Â  332.554 Notice of reasonable assurance of continued employment; when sent; effect of failure to give notice. (1) Each school district shall give an individual, written notice of reasonable assurance of continued employment to all classified school employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by May 30 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to May 30.

Â Â Â Â Â  (2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the school district. However, the State Board of Education shall enforce the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âclassified school employeeÂ includes all employees of a public school district except those for whom a teaching or administrative license is required as a basis for employment in a public school district. [Formerly 342.617]

Â Â Â Â Â  332.570 [Renumbered 332.720]

Â Â Â Â Â  332.575 [1971 c.294 Â§9; renumbered 326.355 in 1993]

Â Â Â Â Â  332.580 [Repealed by 1953 c.234 Â§2]

STUDENT CENSUS

Â Â Â Â Â  332.585 Determination of student census by school districts. The district school board may conduct a student census to determine the number of pupils between the ages of 4 and 20 resident within the district. [1971 c.294 Â§8; 1993 c.45 Â§60]

Â Â Â Â Â  332.590 [Amended by 1957 c.198 Â§3; 1963 c.570 Â§1c; renumbered 332.725]

STUDENT TRAVEL SERVICES

Â Â Â Â Â  332.593 District school board policies governing student travel services. Each district school board shall adopt policies governing the solicitation and sale of travel services to students enrolled in kindergarten through grade 12. The policies shall address the solicitation and sale of travel services to students on school property under the jurisdiction of the school district, at activities under the jurisdiction of the school district and at interscholastic activities administered by a voluntary organization approved by the State Board of Education under ORS 339.430. [1999 c.194 Â§11]

Â Â Â Â Â  332.595 [1971 c.294 Â§10; 1973 c.827 Â§28; 1979 c.836 Â§4; 1981 c.404 Â§2; 1987 c.533 Â§3; 1989 c.342 Â§2; 1993 c.749 Â§1; renumbered 339.133 in 1993]

Â Â Â Â Â  332.600 [Amended by 1957 c.198 Â§4; renumbered 332.730]

Â Â Â Â Â  332.610 [Amended by 1957 c.622 Â§4; repealed by 1963 c.544 Â§52]

Â Â Â Â Â  332.620 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.630 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.640 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.650 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.660 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.670 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  332.680 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.705 [Formerly 332.540; 1965 c.100 Â§162; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.710 [Formerly 332.545; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.715 [Formerly 332.550; 1965 c.100 Â§163; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.720 [Formerly 332.570; 1965 c.100 Â§164; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.725 [Formerly 332.590; 1965 c.100 Â§165; repealed by 1971 c.294 Â§12]

Â Â Â Â Â  332.730 [Formerly 332.600; 1965 c.100 Â§166; repealed by 1971 c.294 Â§12]

INTELLECTUAL PROPERTY

Â Â Â Â Â  332.745 Acquisition of interest in intellectual properties. (1) Any school district or education service district may develop or acquire interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes, systems, methods and ideas. Such districts may also agree to aid in the development of property acquired pursuant to this section and ORS 332.750 and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the districtsÂ ownership, management, use or disposition of the property.

Â Â Â Â Â  (2) The district school board or education service district board may manage, develop or dispose of property acquired or developed under subsection (1) of this section, and may contract with any other public school district, education service district, community college district or publicly supported institution of higher education of this or any other state or with the federal government regarding the management, development, use or disposition thereof. The board may reassign such property to the person from whom it was acquired. [1969 c.217 Â§Â§1,2; 1975 c.770 Â§29]

Â Â Â Â Â  332.750 Transactions involving intellectual property exempt from certain bidding requirements. The district school board or education service district board may determine the terms and conditions of any transaction authorized by this section and ORS 332.745 and need not require competitive bids in connection therewith. No formal publicity or advertising is required for any transaction authorized by this section and ORS 332.745, but the board shall make reasonable efforts to disseminate such information to interested public school districts, education service districts, community college districts and publicly supported institutions of higher education. [1969 c.217 Â§3; 1975 c.770 Â§29a]

Â Â Â Â Â  332.760 [1965 c.100 Â§168; 1981 c.391 Â§12; repealed by 1997 c.541 Â§268]

Â Â Â Â Â  332.770 [Formerly 332.130; repealed by 1975 c.770 Â§49]

Â Â Â Â Â  332.790 [1969 c.451 Â§1; renumbered 339.860 in 1993]

Â Â Â Â Â  332.810 [Formerly 341.310; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.820 [Formerly 341.320; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.830 [Formerly 341.330; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.840 [Formerly 341.340; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  332.990 [Subsection (5) of 1963 Replacement Part enacted as 1961 c.570 Â§3; parts renumbered 336.990; subsection (8) of 1963 Replacement Part derived from 341.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 333

Chapter 333 - (Former Provisions)

County
Unit
System

COUNTY UNIT SYSTEM

EDUCATION AND CULTURE

333.005 [1959 c.424 §2; 1991 c.167 §21; repealed by 2003 c.226 §23]

333.010 [Repealed by 1975 c.770 §49]

333.015 [Repealed by 1975 c.770 §49]

333.020 [Amended by 1967 c.605 §17; 1975 c.770 §30; repealed by 2003 c.226 §23]

333.025 [Repealed by 1975 c.770 §49]

333.030 [Repealed by 1975 c.770 §49]

333.035 [1965 c.275 §2; repealed by 1991 c.167 §28]

333.040 [Repealed by 1975 c.770 §49]

333.050 [Amended by 1963 c.147 §1; 1983 c.284 §5a; repealed by 2003 c.226 §23]

333.060 [Amended by 1975 c.770 §31; repealed by 2003 c.226 §23]

333.070 [Amended by 1975 c.770 §32; repealed by 1983 c.350 §171 (333.071 enacted in lieu of 333.070)]

333.071 [1983 c.350 §172 (enacted in lieu of 333.070); repealed by 2003 c.226 §23]

333.080 [Amended by 1957 c.622 §5; repealed by 1971 c.289 §10]

333.090 [Amended by 1957 c.310 §14; 1957 c.622 §6; 1967 s.s. c.8 §8; 1973 c.796 §43; 1975 c.770 §33; 1983 c.350 §173; repealed by 2003 c.226 §23]

333.100 [Repealed by 1971 c.289 §10]

333.110 [Amended by 1957 c.622 §7; repealed by 1971 c.289 §10]

333.120 [Amended by 1967 s.s. c.8 §9; repealed by 1975 c.770 §49]

333.123 [1967 s.s. c.8 §7; repealed by 1971 c.289 §10]

333.124 [1959 c.424 §3; 1963 c.147 §2; 1965 c.100 §105; renumbered 330.310]

333.126 [1959 c.424 §§4,5; 1961 c.709 §1; 1973 c.796 §44; 1975 c.770 §34; 1983 c.83 §64; repealed by 2003 c.226 §23]

333.130 [Repealed by 2003 c.226 §23]

333.140 [Repealed by 1975 c.770 §49]

333.145 [1971 c.289 §1; 1997 c.521 §21; repealed by 2003 c.226 §23]

333.150 [Amended by 1971 c.47 §2; repealed by 1971 c.289 §10]

333.155 [1971 c.289 §5; 1983 c.284 §6; 1983 c.350 §174; 1991 c.586 §2; 1997 c.521 §22; repealed by 2003 c.226 §23]

333.160 [Repealed by 1971 c.289 §10]

333.165 [1971 c.289 §6; 1973 c.796 §45; 1983 c.284 §7; 1983 c.350 §331b; repealed by 2003 c.226 §23]

333.170 [Repealed by 1971 c.289 §10]

333.175 [1971 c.289 §7; 1983 c.350 §175; repealed by 2003 c.226 §23]

333.180 [Amended by 1971 c.47 §3; repealed by 1971 c.289 §10]

333.185 [1971 c.289 §§8, 9; repealed by 1975 c.770 §49]

333.190 [Repealed by 1971 c.289 §10]

333.195 [1971 c.289 §2; 1983 c.284 §11; 1997 c.521 §23; 2003 c.14 §148; repealed by 2003 c.226 §23]

333.197 [1971 c.289 §3; 1995 c.258 §4; 1997 c.521 §19; repealed by 2003 c.226 §23]

333.200 [Amended by 1967 c.379 §1; repealed by 1971 c.289 §10]

333.205 [1971 c.289 §4; 1993 c.45 §63; 1999 c.21 §66; repealed by 2003 c.226 §23]

333.210 [Amended by 1969 c.64 §1; 1969 c.541 §3; repealed by 1975 c.770 §49]

333.215 [1979 c.47 §1; 1983 c.284 §8; repealed by 2003 c.226 §23]

333.220 [Repealed by 1975 c.770 §49]

333.230 [Repealed by 1975 c.770 §49]

333.240 [Amended by 1975 c.477 §4; repealed by 2003 c.226 §23]

333.250 [Repealed by 1975 c.770 §49]

333.260 [Repealed by 1975 c.770 §49]

333.270 [Repealed by 1975 c.770 §49]

333.280 [Amended by 1953 c.227 §2; 1973 c.827 §29; 1975 c.647 §29a; 1983 c.350 §178; 1987 c.7 §4; 1995 c.607 §73; repealed by 2003 c.226 §23]

333.290 [Amended by 1975 c.770 §35; repealed by 2003 c.226 §23]

333.300 [Repealed by 1967 c.315 §2]

333.305 [1967 c.315 §4; 1975 c.770 §36; repealed by 2003 c.226 §23]

333.310 [Amended by 1957 c.626 §7; repealed by 2003 c.226 §23]

333.320 [Amended by 1975 c.770 §37; repealed by 2003 c.226 §23]

333.330 [Repealed by 2003 c.226 §23]

333.340 [Repealed by 2003 c.226 §23]

333.350 [Repealed by 2003 c.226 §23]

333.360 [Amended by 1983 c.83 §65; repealed by 2003 c.226 §23]

333.370 [Repealed by 1975 c.770 §49]

333.510 [Amended by 1973 c.796 §46; 1979 c.710 §1; 1983 c.350 §179; 1987 c.267 §74; 1995 c.712 §105; 1997 c.541 §372; repealed by 2003 c.226 §23]

333.520 [Amended by 1979 c.710 §2; 1983 c.610 §6; 1993 c.45 §64; repealed by 2003 c.226 §23]

333.530 [Repealed by 1963 c.544 §52]

333.540 [Amended by 1979 c.710 §3; repealed by 2003 c.226 §23]

333.550 [Amended by 1979 c.710 §4; repealed by 2003 c.226 §23]

333.560 [Repealed by 1979 c.710 §5 (333.561 enacted in lieu of 333.560)]

333.561 [1979 c.710 §6 (enacted in lieu of 333.560); repealed by 2003 c.226 §23]

333.570 [Amended by 1979 c.710 §7; repealed by 2003 c.226 §23]

333.580 [Repealed by 2003 c.226 §23]

333.610 [1979 c.710 §9; 1993 c.45 §65; repealed by 2003 c.226 §23]

333.990 [Repealed by 1975 c.770 §49]

_______________



Chapter 334

Chapter 334 Â Education Service Districts

2007 EDITION

EDUCATION SERVICE DISTRICTS

EDUCATION AND CULTURE

GENERAL PROVISIONS

334.003Â Â Â Â  Definitions

334.005Â Â Â Â
Mission
; purpose; accountability

334.010Â Â Â Â  Education service districts

334.020Â Â Â Â  Composition of education service districts

334.022Â Â Â Â  No distinction in state funding between multicounty and single county districts

EDUCATION SERVICE DISTRICT BOARD

334.025Â Â Â Â  Number of board members; election; local advisory committees

334.032Â Â Â Â  Zones; representation of counties within district

334.035Â Â Â Â  Nomination of candidates

334.045Â Â Â Â  Election procedure

334.090Â Â Â Â  Term; eligibility; election of successors; vacancies

334.095Â Â Â Â  Declaration of vacancy in office of director; removal; recall

334.100Â Â Â Â  Organization of board; meetings; quorum; compensation

(Temporary provisions relating to pilot education service districts are compiled as notes following ORS 334.100)

POWERS AND DUTIES

334.125Â Â Â Â  Status of board; powers and duties; rules

334.127Â Â Â Â  Title of real property when district ceases

334.145Â Â Â Â  Office space provided by county; rent; additional space; purchase of required space; providing space

334.175Â Â Â Â  Core services; local service plan

334.177Â Â Â Â  Expenditure of percentage of amounts received on services

334.185Â Â Â Â  Entrepreneurial services and facilities

334.215Â Â Â Â  Gifts

334.217Â Â Â Â  Standards of adequacy of services and facilities; plans for nonstandard districts; effect of failure to comply; sanctions; rules

SUPERINTENDENT

334.225Â Â Â Â  Superintendent; duties; compensation

BUDGET AND TAX LEVIES

334.240Â Â Â Â  District budget; budget committee

334.285Â Â Â Â  Apportionment of taxes; split between elementary and secondary school purposes

334.293Â Â Â Â  Direct ad valorem tax required to pay bonds

334.370Â Â Â Â  Emergency aid fund

BOUNDARY CHANGES

334.690Â Â Â Â  State board as boundary board; criteria for reorganization; filing boundary change

MERGER

334.710Â Â Â Â  Petition; review by state board; notice; hearing

334.720Â Â Â Â  State board order; effective date

334.730Â Â Â Â  Joint meeting; zoning; election of new directors

334.740Â Â Â Â  Nomination

334.750Â Â Â Â  Term of office

334.760Â Â Â Â  Power of new board prior to existence of new district

334.770Â Â Â Â  Power of new board generally

GENERAL PROVISIONS

Â Â Â Â Â  334.003 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂComponent school districtÂ means a common school district or a union high school district located within the territory of an education service district.

Â Â Â Â Â  (2) ÂEducation service districtÂ means a district created under ORS 334.010 that provides regional educational services to component school districts.

Â Â Â Â Â  (3) ÂJoint school districtÂ means a common school district or a union high school district located within the territory of more than one education service district. [1995 c.611 Â§20; 2001 c.518 Â§1]

Â Â Â Â Â  334.005
Mission
; purpose; accountability. (1) The mission of education service districts is to assist school districts and the Department of Education in achieving
Oregon
Âs educational goals by providing equitable, high quality, cost-effective and locally responsive educational services at a regional level.

Â Â Â Â Â  (2) An education service district plays a key role in:

Â Â Â Â Â  (a) Ensuring an equitable and excellent education for all children in the state;

Â Â Â Â Â  (b) Implementing the
Oregon
Educational Act for the 21st Century;

Â Â Â Â Â  (c) Fostering the attainment of high standards of performance by all students in
Oregon
Âs public schools; and

Â Â Â Â Â  (d) Facilitating interorganizational coordination and cooperation among educational, social service, health care and employment training agencies.

Â Â Â Â Â  (3) An education service districtÂs role is one of leadership and service. Education service districts shall maintain the distinction between their role as service organizations and the regulatory role of the Department of Education and other state agencies.

Â Â Â Â Â  (4) To ensure that an education service district is locally responsive, an education service district shall provide:

Â Â Â Â Â  (a) Opportunities for component school districts to participate in decisions about the services that are offered by the education service district; and

Â Â Â Â Â  (b) A variety of flexible service delivery models.

Â Â Â Â Â  (5) An education service district shall remain accountable to:

Â Â Â Â Â  (a) The public at large;

Â Â Â Â Â  (b) The component school districts; and

Â Â Â Â Â  (c) The State Board of Education. [1963 c.544 Â§1; 1975 c.477 Â§1; 1983 c.610 Â§2; 1993 c.784 Â§1; 2001 c.518 Â§2]

Â Â Â Â Â  334.010 Education service districts. There is created in each region a district to be known as the education service district to consist of the counties and the area of the common school districts as listed in ORS 334.020, with a governing body thereof to be known as the education service district board. [Amended by 1961 c.153 Â§1; subsections (3) and (4) enacted as 1961 c.153 Â§2; 1963 c.544 Â§29; 1965 c.100 Â§170; 1977 c.481 Â§1; 1993 c.784 Â§2]

Â Â Â Â Â  334.020 Composition of education service districts. (1) On and after the effective date of the order entered under section 25, chapter 784, Oregon Laws 1993, except as the boundaries of an education service district may be changed by merger under ORS 334.710 to 334.770 or other provision of law, the education service districts are as follows:

Â Â Â Â Â  (a) Region 1. Clatsop,
Columbia
, Tillamook and
Washington
Counties
.

Â Â Â Â Â  (b) Region 2.
Multnomah
County
.

Â Â Â Â Â  (c) Region 3.
Marion
and
Polk
Counties
.

Â Â Â Â Â  (d) Region 4.
Lincoln
, Linn and
Benton
Counties
.

Â Â Â Â Â  (e) Region 5.
Lane
County
.

Â Â Â Â Â  (f) Region 6.
Douglas
County
.

Â Â Â Â Â  (g) Region 7. Coos and Curry Counties and the area lying within the
Reedsport
School District
.

Â Â Â Â Â  (h) Region 8.
Jackson
, Josephine and
Klamath
Counties
.

Â Â Â Â Â  (i) Region 9.
Hood
River
and
Wasco
Counties
.

Â Â Â Â Â  (j) Region 10. Crook and
Deschutes
Counties
.

Â Â Â Â Â  (k) Region 11.
Lake
County
.

Â Â Â Â Â  (L) Region 12. Umatilla and
Morrow
Counties
.

Â Â Â Â Â  (m) Region 13. Union and
Baker
Counties
.

Â Â Â Â Â  (n) Region 14.
Malheur
County
and the area comprising the
Huntington
School District
.

Â Â Â Â Â  (o) Region 15.
Clackamas
County
.

Â Â Â Â Â  (p) Region 16.
Yamhill
County
.

Â Â Â Â Â  (q) Region 17.
Harney
County
.

Â Â Â Â Â  (r) Region 18.
Wallowa
County
.

Â Â Â Â Â  (s) Region 19.
Sherman
, Gilliam and
Wheeler
Counties
.

Â Â Â Â Â  (t) Region 20.
Grant
County
.

Â Â Â Â Â  (u) Region 21.
Jefferson
County
and the area comprising the Warm Springs Reservation.

Â Â Â Â Â  (2) Where a boundary change or formation of a component school district results in a joint school district, the joint school district shall be included in the education service district in which the joint districtÂs administrative office is located. [Amended by 1957 c.678 Â§2; 1963 c.544 Â§30; 1965 c.100 Â§171; 1975 c.770 Â§39; 1993 c.784 Â§3; 1995 c.611 Â§6]

Â Â Â Â Â  334.022 No distinction in state funding between multicounty and single county districts. In adopting any rule relating to the distribution of state funds to education service districts, the State Board of Education shall not make any distinction based on the administrative structure of multicounty education service districts and the administrative structure of single county education service districts. [1993 c.784 Â§38]

Â Â Â Â Â  Note: 334.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 334 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EDUCATION SERVICE DISTRICT BOARD

Â Â Â Â Â  334.025 Number of board members; election; local advisory committees. (1) The board of directors of an education service district shall consist of seven, nine or 11 members.

Â Â Â Â Â  (2) In education service districts, not fewer than five of the directors shall be elected, one from each of the zones established under ORS 334.032. At the discretion of the board of directors, one or two board members may be elected from the district at large.

Â Â Â Â Â  (3) On the petition of two component school districts, the board shall establish local advisory committees to represent the interests of areas within the petitioning districts. The local advisory committees shall advise the board on matters of concern within the advisory committeeÂs area. Local advisory committees shall represent two or more component school districts.

Â Â Â Â Â  (4) The board of directors may by resolution increase or decrease the number of members of the board. The boardÂs resolution shall be entered with sufficient time for the board to give the required information to the elections officer under ORS 255.069, and the boardÂs resolution shall have no effect on the terms of any current board members. [1957 c.678 Â§4; 1961 c.323 Â§1; 1965 c.100 Â§172; 1981 c.131 Â§1; 1993 c.784 Â§4; 1995 c.611 Â§7; 2001 c.518 Â§3]

Â Â Â Â Â  334.030 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.032 Zones; representation of counties within district. (1) The board of directors of an education service district shall divide the education service district into not more than 11 zones as nearly equal in census population as may be practicable, measured along common school district boundary lines except that zones may be established using voting precinct boundaries in order to achieve greater equality of population. If possible, the board shall establish the zones so that each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, shall have at least one member on the board or shall have at least one member on the budget committee of the education service district.

Â Â Â Â Â  (3) The board may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the education service district. [1965 c.100 Â§173; 1975 c.206 Â§1; 1981 c.131 Â§2; 1993 c.784 Â§6; 1995 c.611 Â§8; 2001 c.518 Â§4]

Â Â Â Â Â  334.035 Nomination of candidates. (1) In education service districts having a population of less than 550,000 according to the latest federal census, a candidate for the district board shall be nominated in accordance with ORS 255.235 except as provided in this section. When a candidate is nominated from a zone by a nominating petition, the nominating petition must be signed by electors registered in the zone in which the candidate is a resident and who are qualified to vote in their respective component school districts. When a candidate is nominated at large by a nominating petition, the nominating petition must be signed by electors of the district. A candidate for education service district board member must be qualified to vote in the election in which the individual is a candidate.

Â Â Â Â Â  (2) In education service districts having a population of 550,000 or more according to the latest federal census, the name of any qualified person nominated as provided by ORS 255.235 shall be placed on the ballot as a candidate for the office of director of the education service district. [1957 c.678 Â§5; 1963 c.544 Â§32; 1965 c.100 Â§174; 1973 c.796 Â§47; 1974 c.45 Â§5; 1981 c.131 Â§3; 1983 c.83 Â§66; 1983 c.350 Â§180; 1993 c.784 Â§7; 1995 c.611 Â§9]

Â Â Â Â Â  334.040 [Amended by 1957 c.310 Â§15; repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.045 Election procedure. (1) In education service districts, members of the board shall be elected at the time of the regular district election described in ORS 255.335 for the term commencing July 1 as provided in ORS 334.090. For this purpose, a district election shall be held in such districts in those zones from which a member or members of the board are to be elected, and in the district as a whole if a member or members at large are to be elected. The registrar of elections of the county in which such district is located shall be the elections officer for such elections.

Â Â Â Â Â  (2) The education service district shall pay the actual cost of printing ballots and tally sheets for each election under this section, and the cost of checking signatures on certificates of nomination, together with such proportionate part of the general expenses of such election as provided in ORS 255.305.

Â Â Â Â Â  (3) All elections of members of the board shall be held as provided in ORS chapter 255. [1957 c.678 Â§8; 1963 c.544 Â§33; 1965 c.100 Â§175; 1973 c.796 Â§48; 1975 c.647 Â§29b; 1977 c.149 Â§3; 1981 c.131 Â§4; 1983 c.350 Â§181; 1993 c.784 Â§8; 1995 c.258 Â§5; 1995 c.611 Â§10a]

Â Â Â Â Â  334.050 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.060 [Amended by 1957 c.622 Â§8; repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.070 [Amended by 1957 c.678 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.080 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.090 Term; eligibility; election of successors; vacancies. (1) The term of office of director of an education service district shall be four years.

Â Â Â Â Â  (2) The term of office of each director of an education service district shall begin on July 1 next following the date of election. A director shall serve until June 30 next following the election of a successor.

Â Â Â Â Â  (3) A director of an education service district must qualify by taking an oath of office before assuming the duties of office.

Â Â Â Â Â  (4) A newly appointed director of an education service district shall take office at the meeting of the education service district board next following the appointment.

Â Â Â Â Â  (5) A person is not eligible to serve as a director of an education service district unless the person is an elector of the district and has resided therein for a period of one year immediately preceding the election or appointment.

Â Â Â Â Â  (6) No employee of an education service district is eligible to serve as a director of the education service district by which the employee is employed.

Â Â Â Â Â  (7) A regular district election shall be held in a district to fill any vacancy and to elect a successor for any director whose term expires June 30 next following the election. A successor shall be elected as follows:

Â Â Â Â Â  (a) If the director was elected from a zone established under ORS 334.032, a successor from the same zone shall be elected by the electors of the zone.

Â Â Â Â Â  (b) If the director was elected at large a successor shall be elected at large by the electors of the district.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, in any district having a population of 550,000 or more according to the latest federal census that becomes zoned according to ORS 334.032, the board shall determine prior to the nomination of school directors which positions shall be from zones and which positions shall be at large.

Â Â Â Â Â  (9) Any vacancy on the board from any zone shall be filled by the remaining directors from among the qualified persons in that zone. Any such vacancy from the district at large shall be filled by the remaining directors from among the qualified persons in the district. However, if vacancies occur in a majority of the positions on the board, the State Board of Education shall fill the vacancies from among the qualified persons of the zones, if any, or from among other persons who are qualified to serve. The period of service of an appointee under this subsection expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office July 1 next following the election. [Amended by 1957 c.678 Â§9; 1965 c.100 Â§176; 1971 c.47 Â§4; 1973 c.796 Â§49; 1975 c.770 Â§40; 1981 c.131 Â§5; 1983 c.350 Â§182; 1983 c.379 Â§8; 1993 c.784 Â§9; 1995 c.611 Â§11]

Â Â Â Â Â  334.095 Declaration of vacancy in office of director; removal; recall. (1) The education service district board shall declare the office of director vacant upon the happening of any of the following:

Â Â Â Â Â  (a) When an incumbent dies or resigns;

Â Â Â Â Â  (b) When an incumbent is removed from office or the election thereto has been declared void by the judgment of any court;

Â Â Â Â Â  (c) When an incumbent ceases to be a resident of the education service district;

Â Â Â Â Â  (d) Subject to the provision of subsection (2) of this section, when an incumbent ceases to be a resident of the zone from which nominated;

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause; or

Â Â Â Â Â  (f) When an incumbent is recalled.

Â Â Â Â Â  (2) A director nominated from a zone who changes permanent residence from one zone to another zone in which another director resides shall continue to serve as director until the next regular election when a successor shall be elected to serve for the remainder of the unexpired term.

Â Â Â Â Â  (3) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction.

Â Â Â Â Â  (4) Members may be recalled in the manner provided in ORS 249.865 to 249.877. If the member was elected by a zone, the recall petition shall be signed by electors from that zone and electors from the zone are the only electors eligible to vote in the recall election. If the member was elected at large, the recall petition shall be signed by electors from the district and electors from the district are eligible to vote in the recall election. [1981 c.131 Â§Â§7,8; 1993 c.784 Â§10; 2003 c.576 Â§435]

Â Â Â Â Â  334.100 Organization of board; meetings; quorum; compensation. (1) Each education service district board shall meet during July and organize by electing one of its members chairperson and one vice chairperson, each of whom shall serve until a successor is elected and qualified. No member shall serve as chairperson for more than two years in succession.

Â Â Â Â Â  (2) Regular meetings of an education service district board shall be held on meeting dates determined by the board. Special meetings may be held on dates to be determined by the board.

Â Â Â Â Â  (3) Members of the education service district board shall receive no compensation for their services, but shall be reimbursed for all traveling and other expenses necessarily incurred in performing their duties as members of the board.

Â Â Â Â Â  (4) A majority of the members of the education service district board shall constitute a quorum. A lesser number may meet and adjourn from time to time and compel the presence of absent members. The affirmative vote of a majority of members of the board is required to transact any business.

Â Â Â Â Â  (5) Any duty imposed upon the education service district board as a body must be performed at a regular or special meeting and must be made a matter of record. The consent to any particular measure obtained of individual members when the board is not in session is not an act of the board and is not binding upon the district. [Amended by 1963 c.544 Â§34; 1965 c.100 Â§177; 1975 c.477 Â§8; 1975 c.647 Â§29c; 1975 c.770 Â§41a; 1981 c.131 Â§5]

(Temporary provisions relating to pilot education service districts)

Â Â Â Â Â  Note: Sections 10 to 15, chapter 828, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 10. Definitions. As used in sections 11 to 14 of this 2005 Act, Âpilot education service districtÂ means:

Â Â Â Â Â  (1) The Willamette Education Service District;

Â Â Â Â Â  (2) The High Desert Education Service District; and

Â Â Â Â Â  (3) The Northwest Regional Education Service District. [2005 c.828 Â§10]

Â Â Â Â Â  Note: The amendments to section 10, chapter 828, Oregon Laws 2005, by section 1, chapter 589,
Oregon
Laws 2007, become operative June 30, 2010. See section 2, chapter 589, Oregon Laws 2007. The text that is operative on and after June 30, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  Sec. 10. As used in sections 11 to 14, chapter 828, Oregon Laws 2005, Âpilot education service districtÂ means the Northwest Regional Education Service District.

Â Â Â Â Â  Sec. 11. Board of directors; appointment; election; zones; vacancies. (1) Notwithstanding ORS chapter 334, the board of directors of a pilot education service district shall consist of nine members as follows:

Â Â Â Â Â  (a) Five directors shall represent zones established under ORS 334.032 and shall be elected by the boards of the component school districts;

Â Â Â Â Â  (b) Four directors shall be appointed by the directors described in paragraph (a) of this subsection, including one at-large director and a director representing each of the following:

Â Â Â Â Â  (A) Public post-secondary institutions located within the pilot education service district;

Â Â Â Â Â  (B) Social service providers; and

Â Â Â Â Â  (C) The business community.

Â Â Â Â Â  (2) Prior to April 1, 2006, the board of directors of a pilot education service district shall divide the pilot education service district into five zones as nearly equal in census population as may be practicable, measured along common school district boundary lines.

Â Â Â Â Â  (3) The board of directors of a pilot education service district may readjust the boundaries of the zones once each year and shall readjust the boundaries of the zones immediately upon any change of the boundaries of the pilot education service district or a component school district.

Â Â Â Â Â  (4)(a) Prior to the end of the term of office of any elected director of the Northwest Regional Education Service District, the boards of the component school districts within the zone the director represented shall elect a successor whose term begins on July 1 next following. Each component school district board shall have one vote. A director is eligible for reelection.

Â Â Â Â Â  (b) Prior to the end of the term of office of any appointed director of the Northwest Regional Education Service District, the directors described in subsection (1)(a) of this section shall appoint a successor whose term begins on July 1 next following. A director who was appointed under subsection (1)(b) of this section is eligible for reappointment.

Â Â Â Â Â  (5) Any vacancy on the board of directors of a pilot education service district that occurs before the end of the term of office of a director of a pilot education service district shall be filled following the process described in this section. [2005 c.828 Â§11; 2007 c.589 Â§3]

Â Â Â Â Â  Sec. 12. Declaration of vacancy in office of director. (1) ORS 334.095 does not apply to a pilot education service district. However, the board of directors of a pilot education service district shall declare the office of director vacant upon the occurrence of any of the following:

Â Â Â Â Â  (a) When an incumbent dies or resigns;

Â Â Â Â Â  (b) When an incumbent is removed from office or the election or appointment thereto has been declared void by the judgment of any court;

Â Â Â Â Â  (c) When an incumbent ceases to be a resident of the pilot education service district;

Â Â Â Â Â  (d) When an incumbent ceases to be a resident of the zone from which elected; or

Â Â Â Â Â  (e) When an incumbent ceases to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause.

Â Â Â Â Â  (2) A director guilty of misfeasance or malfeasance in office, by the appropriate proceeding, may be removed from office by a court of competent jurisdiction. [2005 c.828 Â§12]

Â Â Â Â Â  Sec. 13. Legislative report. Each pilot education service district shall biennially report to the interim legislative committees relating to education on the governance structure of the board of the pilot education service district prior to October 1 of each even-numbered year. [2005 c.828 Â§13; 2007 c.589 Â§4]

Â Â Â Â Â  Sec. 14. Zones; special election. (1)(a) Prior to February 1, 2010, the board of directors of the Willamette Education Service District and the High Desert Education Service District shall divide each education service district into as many zones as the board considers necessary, but not fewer than seven or more than 11.

Â Â Â Â Â  (b) Prior to February 1, 2012, the board of directors of the Northwest Regional Education Service District shall divide the education service district into as many zones as the board considers necessary, but not fewer than seven or more than 11.

Â Â Â Â Â  (c) The zones shall be as nearly equal in census population as may be practicable. If possible, the board shall establish the zones so that each county within the education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Within 90 days after the zones required in subsection (1) of this section are established, the board shall call a special election in the education service district for the purpose of electing directors, one of whom shall be elected by the electors of each zone established under subsection (1) of this section.

Â Â Â Â Â  (3) ORS 334.750 applies to a board of directors elected under this section.

Â Â Â Â Â  (4) The term of office of a director who serves on the board of directors for the Willamette Education Service District or the High Desert Education Service District who was elected or appointed under section 11, chapter 828, Oregon Laws 2005, terminates on June 30, 2010.

Â Â Â Â Â  (5)(a) The initial terms of office of two of the directors who serve on the board of directors of the Northwest Regional Education Service District who were elected under section 11, chapter 828, Oregon Laws 2005, terminate on June 30, 2008.

Â Â Â Â Â  (b) The initial terms of office of three of the directors who serve on the board of directors of the Northwest Regional Education Service District who were elected under section 11, chapter 828, Oregon Laws 2005, terminate on June 30, 2010.

Â Â Â Â Â  (c) The initial terms of office of two of the directors who serve on the board of directors of the Northwest Regional Education Service District who were appointed under section 11, chapter 828, Oregon Laws 2005, terminate on June 30, 2008.

Â Â Â Â Â  (d) The initial terms of office of two of the directors who serve on the board of directors of the Northwest Regional Education Service District who were appointed under section 11, chapter 828, Oregon Laws 2005, terminate on June 30, 2010.

Â Â Â Â Â  (e) The board of directors of the Northwest Regional Education Service District shall determine by lot the length of office for each director.

Â Â Â Â Â  (6) The term of office of a director who serves on the board of directors for the Northwest Regional Education Service District who was elected or appointed under section 11, chapter 828, Oregon Laws 2005, for a term beginning on or after July 1, 2008, terminates on June 30, 2012. [2005 c.828 Â§14; 2007 c.589 Â§5]

Â Â Â Â Â  Sec. 15. (1) Sections 11 to 14, chapter 828, Oregon Laws 2005, are repealed on June 30, 2012.

Â Â Â Â Â  (2) The amendments to ORS 260.432 by section 8 of this 2007 Act become operative on June 30, 2012. [2005 c.828 Â§15; 2007 c.589 Â§6]

Â Â Â Â Â  334.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.120 [Amended by 1957 c.678 Â§10; 1963 c.544 Â§35; 1965 c.100 Â§183; renumbered 334.225]

POWERS AND DUTIES

Â Â Â Â Â  334.125 Status of board; powers and duties; rules. (1) The education service district is a body corporate.

Â Â Â Â Â  (2) The education service district board is authorized to transact all business coming within the jurisdiction of the education service district and may sue and be sued.

Â Â Â Â Â  (3) The education service district board shall perform all duties required by law, including but not limited to:

Â Â Â Â Â  (a) Distribution of such school funds as it is empowered to apportion;

Â Â Â Â Â  (b) Conduct of audits;

Â Â Â Â Â  (c) Duties as district boundary board;

Â Â Â Â Â  (d) Budget and tax levying duties, including the levying of taxes under ORS 280.060;

Â Â Â Â Â  (e) Contracting a bonded indebtedness and levying direct ad valorem taxes on all taxable property within the education service district in the manner that component school districts are authorized to issue bonds and levy taxes under ORS 328.205 to 328.304 and other laws applicable to the issuance of bonds and levying of taxes by school districts; and

Â Â Â Â Â  (f) Creating a county education bond district under ORS 328.304 from a county within the district.

Â Â Â Â Â  (4) In addition to its duties under subsection (3) of this section, an education service district board may provide services required by the local service plan developed pursuant to ORS 334.175 and may provide funds to component school districts to provide services required by the local plan in lieu of those school districts receiving services from the education service district.

Â Â Â Â Â  (5) The education service district board may employ and fix the compensation of such personnel as it considers necessary for carrying out duties of the board.

Â Â Â Â Â  (6) In carrying out its duties, the education service district board:

Â Â Â Â Â  (a) May locate, buy, accept by gift or lease such land, buildings and facilities as may be required for district purposes. Leases authorized by this section may be for a term of up to 30 years and include lease-purchase agreements whereunder the district may acquire ownership of the leased property.

Â Â Â Â Â  (b) May acquire personal property by a lease-purchase agreement or contract of purchase for a term exceeding one year. A lease-purchase agreement is one in which the rent payable by the district is expressly agreed to have been established to reflect the savings resulting from the exemption from taxation, and the district is entitled to ownership of the property at a nominal or other price which is stated or determinable by the terms of the agreement and was not intended to reflect the true value of the property.

Â Â Â Â Â  (c) May lease property or sell and convey property of the district as the board considers unnecessary to its purposes.

Â Â Â Â Â  (d) May purchase relocatable structures in installment transactions in which deferred installments of the purchase price are payable over not more than 10 years from the date of delivery of the property to the district and are secured by a security interest in the property. The transactions may take the form of, but are not limited to, lease-purchase agreements.

Â Â Â Â Â  (e) May accept money or property donated for the use or benefit of the district and use the money or property for the purpose for which it was donated.

Â Â Â Â Â  (7) The education service district board may adopt rules it considers necessary to carry out the duties of the board.

Â Â Â Â Â  (8) The education service district may contract with public and private entities for service delivery.

Â Â Â Â Â  (9)(a) The education service district shall work cooperatively with component school districts and review periodically with component school districts the operations of component school districts and shall submit to the component school districts plans for operations that achieve economies and efficiencies through consolidation of various operations of all or some of the districts. The education service district and its component school districts shall submit an annual report on the effectiveness of the consolidation of operations to the State Board of Education.

Â Â Â Â Â  (b) As used in this subsection, ÂoperationsÂ means services involving transportation, payroll, student records, auditing, legal services, insurance, printing, investment and other similar services. [1965 c.100 Â§179; 1975 c.477 Â§6; 1977 c.56 Â§1; 1981 c.406 Â§1; 1983 c.133 Â§1; 1983 c.187 Â§3; 1985 c.457 Â§1; 1993 c.784 Â§11; 1995 c.333 Â§11; 1995 c.611 Â§12; 1997 c.600 Â§4; 2001 c.518 Â§5; 2005 c.828 Â§4a]

Â Â Â Â Â  334.127 Title of real property when district ceases. Whenever an education service district ceases to exist, its real property shall pass to the successor district, which is authorized to treat such property in the same manner as its predecessor district did. [1975 c.477 Â§7]

Â Â Â Â Â  334.130 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.135 [1963 c.544 Â§50k; 1965 c.100 Â§184; renumbered 334.235]

Â Â Â Â Â  334.140 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.145 Office space provided by county; rent; additional space; purchase of required space; providing space. (1) At the discretion of the county court or board of county commissioners of any county within the education service district, the county may provide space for the board, superintendent and staff of the education service district and may charge the district a reasonable sum as rent for this space.

Â Â Â Â Â  (2) The board of an education service district may rent such space as may be required when the space offered by the county, if any, is considered to be inadequate. Subject to ORS 334.125 and the funding allocation of the education service district, the board may purchase such required space.

Â Â Â Â Â  (3) The education service district may provide space for the offices of other education, employment training and human service providers. [1967 c.379 Â§Â§2,3; 1975 c.477 Â§5; 1977 c.56 Â§2; 1993 c.784 Â§12; 2001 c.518 Â§6]

Â Â Â Â Â  334.150 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.160 [Amended by 1963 c.544 Â§36; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  334.170 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.175 Core services; local service plan. (1) An education service district shall provide regionalized core services to component school districts. The goals of these services are to:

Â Â Â Â Â  (a) Assist component school districts in meeting the requirements of state and federal law;

Â Â Â Â Â  (b) Improve student learning;

Â Â Â Â Â  (c) Enhance the quality of instruction provided to students;

Â Â Â Â Â  (d) Provide professional development to component school district employees;

Â Â Â Â Â  (e) Enable component school districts and the students who attend schools in those districts to have equitable access to resources; and

Â Â Â Â Â  (f) Maximize operational and fiscal efficiencies for component school districts.

Â Â Â Â Â  (2) The services provided by an education service district shall be provided according to a local service plan developed by the education service district and component school districts. The education service district and component school districts shall develop the local service plan to meet the goals specified in subsection (1) of this section. The local service plan must include services in at least the following areas:

Â Â Â Â Â  (a) Programs for children with special needs, including but not limited to special education services, services for at-risk students and professional development for employees who provide those services.

Â Â Â Â Â  (b) Technology support for component school districts and the individual technology plans of those districts, including but not limited to technology infrastructure services, data services, instructional technology services, distance learning and professional development for employees who provide those services.

Â Â Â Â Â  (c) School improvement services for component school districts, including but not limited to services designed to support component school districts in meeting the requirements of state and federal law, services designed to allow the education service district to participate in and facilitate a review of the state and federal standards related to the provision of a quality education by component school districts, services designed to support and facilitate continuous school improvement planning, services designed to address schoolwide behavior and climate issues and professional technical education and professional development for employees who provide those services.

Â Â Â Â Â  (d) Administrative and support services for component school districts, including but not limited to services designed to consolidate component school district business functions, liaison services between the Department of Education and component school districts and registration of children being taught by private teachers, parents or legal guardians pursuant to ORS 339.035.

Â Â Â Â Â  (e) Other services that an education service district is required to provide by state or federal law, including but not limited to services required under ORS 339.005 to 339.090.

Â Â Â Â Â  (3) In addition to the services specified in subsection (2) of this section, a local service plan may include other services that are designed to meet regional needs.

Â Â Â Â Â  (4) A local service plan shall also contain annual performance measures for the education service district.

Â Â Â Â Â  (5) A local service plan must:

Â Â Â Â Â  (a) Be adopted by the board of the education service district.

Â Â Â Â Â  (b) After being adopted by the board of the education service district, be approved on or before March 1 by resolution of two-thirds of the component school districts that are a part of the education service district and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding year, enrolled in the schools of the school districts.

Â Â Â Â Â  (6) Notwithstanding the process for approval and adoption required by subsection (5) of this section, if the component school districts approve an amendment to a local service plan pursuant to subsection (5)(b) of this section, the board of an education service district may amend a local service plan that has been previously adopted by the board and approved by the component school districts. An amendment to a local service plan may be done at any time.

Â Â Â Â Â  (7) An education service district may provide the services required by the local service plan directly through the staff of the district. In addition, an education service district may provide services required by the local service plan through the operation of a public school, a public charter school pursuant to ORS chapter 338, an alternative school or a preschool.

Â Â Â Â Â  (8) An education service district may provide the services required by the local service plan in cooperation with another education service district or with a school district. In addition, an education service district may contract with a public or private entity for the provision of services. [1963 c.544 Â§Â§10,12; 1965 c.100 Â§180; 1967 c.542 Â§16; 1985 c.200 Â§1; 1991 c.280 Â§1; 1993 c.784 Â§13; 1995 c.611 Â§13; 2005 c.828 Â§3]

Â Â Â Â Â  334.177 Expenditure of percentage of amounts received on services. (1) An education service district board shall expend at least 90 percent of all amounts received from the State School Fund and at least 90 percent of all amounts considered to be local revenues of an education service district, as defined in ORS 327.019, on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175.

Â Â Â Â Â  (2) An education service district board shall expend 100 percent of all amounts received from the School Improvement Fund on services or programs that have been approved by the component school districts of the education service district through the resolution process described in ORS 334.175. [2001 c.695 Â§27; 2001 c.695 Â§29; 2007 c.578 Â§4]

Â Â Â Â Â  334.180 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.185 Entrepreneurial services and facilities. (1) An education service district may provide entrepreneurial services and facilities to public and private entities and to school districts that are not component school districts of the education service district if:

Â Â Â Â Â  (a) The services are part of the local service plan developed pursuant to ORS 334.175;

Â Â Â Â Â  (b) The services are provided pursuant to a business plan; and

Â Â Â Â Â  (c) The primary purpose of the services is to address a need of component school districts.

Â Â Â Â Â  (2) An education service district must submit entrepreneurial services and facilities to component school districts for approval to ensure that component school districts receive information about the costs and benefits of providing services and facilities, including identification of the funding sources for the services and facilities and an explanation of whether any moneys received from the State School Fund or local revenues of the education service district, as defined in ORS 327.019, may be required to finance the services or facilities.

Â Â Â Â Â  (3) Pupils residing in school districts that are not component school districts of an education service district but that receive entrepreneurial services or use facilities under this section may not be included in the computation of the percentage required by ORS 334.175 (5)(b).

Â Â Â Â Â  (4) Entrepreneurial services and facilities may be provided under contract or on a reimbursable basis. Expenditures by the education service district board for entrepreneurial services and facilities provided on a reimbursable basis under this section shall be limited to the moneys received for the purpose specified and are not subject to the Local Budget Law (ORS 294.305 to 294.565) but are subject to an annual financial report to the component school districts.

Â Â Â Â Â  (5) Budget estimates of expenditures for entrepreneurial services and facilities provided under this section must show the estimates of moneys receivable and must be shown as offsetting revenue items. [1965 c.100 Â§181; 1993 c.784 Â§14; 1995 c.611 Â§14; 2005 c.828 Â§8]

Â Â Â Â Â  334.190 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.195 [1993 c.766 Â§4; repealed by 1995 c.798 Â§4]

Â Â Â Â Â  334.200 [Repealed by 1957 c.678 Â§1]

Â Â Â Â Â  334.205 [1953 c.390 Â§2; renumbered 334.510 and then 334.310]

Â Â Â Â Â  334.210 [Amended by 1957 c.678 Â§18; renumbered 334.520 and then 334.320]

Â Â Â Â Â  334.215 Gifts. (1) An education service district board may accept gifts and bequests of money for the establishment and conduct of child guidance clinics and for any other purpose consistent with the powers and duties of the district.

Â Â Â Â Â  (2) The board shall deposit any such money received in a special fund and the money shall be expended under the direction of the board for the purposes for which it was donated. [Formerly 343.925; 1993 c.784 Â§15; 1995 c.611 Â§16]

Â Â Â Â Â  334.217 Standards of adequacy of services and facilities; plans for nonstandard districts; effect of failure to comply; sanctions; rules. (1) The State Board of Education by rule shall establish standards to determine the adequacy of services and facilities provided by the education service districts. In establishing such standards, the state board shall consider the most economic method of providing services and facilities, the quality of the services and facilities according to the best educational standards, and the needs of the students.

Â Â Â Â Â  (2) When the Superintendent of Public Instruction determines pursuant to rule that an education service district is nonstandard, the district designated nonstandard shall file a plan to meet standards over a specified period of time. The superintendent may accept, reject or modify the plan and order the nonstandard district to comply with the plan as approved by the superintendent. Once a plan is approved, the district shall be conditionally standard until all deficiencies are corrected. If a district corrects all deficiencies, the district shall be designated as standard. The district shall have 180 days from the date the plan is accepted to make all corrections. After that time, the superintendent may impose sanctions on the district if the district has not made the necessary corrections. The state board shall establish by rule appropriate sanctions for noncompliance. The sanctions may include mandatory merger of the nonstandard education service district with a contiguous education service district that is standard, the sanctions described in ORS 342.173, if applicable, or the withholding of funds from the State School Fund. [1975 c.477 Â§3; 1989 c.491 Â§21; 1993 c.784 Â§16; 1999 c.1054 Â§1]

Â Â Â Â Â

Â Â Â Â Â  334.220 [Renumbered 334.530 and then 334.330]

SUPERINTENDENT

Â Â Â Â Â  334.225 Superintendent; duties; compensation. (1) The education service district board shall employ a superintendent who must hold an administrative license as a superintendent. The superintendent shall serve as the boardÂs executive officer, give an official bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, and have the duties prescribed by the board and the laws of this state. The board shall fix the term and compensation of the superintendent, provide office room for the superintendent and allow all of the superintendentÂs necessary traveling expenses.

Â Â Â Â Â  (2) The education service district board shall designate the superintendent as the district clerk. The board may appoint qualified persons as deputies to the superintendent to perform the duties required of the district clerk by law or by the board. [Formerly 334.120; 1975 c.278 Â§9; 1975 c.477 Â§9a; 1983 c.379 Â§9; 1985 c.195 Â§1; 1991 c.331 Â§56; 1997 c.631 Â§462]

Â Â Â Â Â  334.230 [Amended by 1953 c.429 Â§2; 1957 c.678 Â§19; renumbered 334.540 and then 334.295]

Â Â Â Â Â  334.235 [Formerly 334.135; repealed by 1975 c.770 Â§49]

BUDGET AND TAX LEVIES

Â Â Â Â Â  334.240 District budget; budget committee. (1) The education service district board shall be subject in all respects to the Local Budget Law (ORS 294.305 to 294.565), except that in addition to other qualifications, members of the budget committee who are not members of the education service district board shall be members of component school district boards within the education service district or shall be designees of a school district board.

Â Â Â Â Â  (2) Notwithstanding ORS 294.336 and 294.341, a majority of the members of the budget committee of an education service district must consist of members of the component school district boards or designees of a school district board. The budget committee may meet to conduct business if the education service district board is unable to fill all of the positions on the budget committee.

Â Â Â Â Â  (3) The board of the education service district shall prepare and adopt a budget for the operational and administrative expenses of the education service district. The budget shall include amounts necessary to provide services required by the local service plan of the district developed under ORS 334.175. [1957 c.678 Â§12; 1963 c.544 Â§37; 1965 c.100 Â§185; 1981 c.131 Â§10; 1993 c.784 Â§16a; 1995 c.611 Â§17; 1999 c.1054 Â§2; 2005 c.828 Â§5]

Â Â Â Â Â  334.250 [1957 c.678 Â§13(1); 1957 s.s. c.4 Â§1(1); 1965 c.100 Â§186; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.260 [1957 c.678 Â§13(2); 1957 s.s. c.4 Â§1(2); 1965 c.100 Â§187; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.262 [1977 c.840 Â§12; 1981 c.836 Â§1; 1983 c.610 Â§3; repealed by 1993 c.784 Â§37]

Â Â Â Â Â  334.263 [1977 c.840 Â§13; 1979 c.445 Â§1; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  334.264 [1977 c.840 Â§14; repealed by 1983 c.610 Â§8]

Â Â Â Â Â  334.270 [1957 c.678 Â§13(3); 1957 s.s. c.4 Â§1(3); 1965 c.100 Â§188; 1977 c.840 Â§10; 1993 c.784 Â§33; repealed by 2005 c.209 Â§39]

Â Â Â Â Â  334.280 [1957 c.678 Â§13(4); 1957 s.s. c.4 Â§1(4); 1965 c.100 Â§189; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.285 Apportionment of taxes; split between elementary and secondary school purposes. (1) Before July 15 of each year, the education service district board shall certify the amount of ad valorem property taxes as provided in ORS 310.060 and the apportionment to the county assessor. The county assessor shall extend the levy on the assessment and tax roll as the levy of the education service district board, applicable at a uniform rate or rates to all taxable property within the education service district, including joint districts in adjacent counties that are included in the district.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the education service district board shall split its total operating taxes or other ad valorem property taxes into separate portions for elementary and high school purposes where necessary in order to avoid double taxation. The portion for elementary purposes shall amount to two-thirds of the total amount of taxes and the portion for high school purposes shall amount to one-third of the total amount of taxes. Before July 15 of such year, the board shall certify to the county assessor the amount of its taxes for elementary purposes and the amount of its taxes for high school purposes. The county assessor shall extend the taxes for elementary and high school purposes on the assessment and tax rolls as taxes of the education service district board, applicable at a uniform rate or rates to all taxable property within the education service district, including joint districts in adjacent counties that are included in the education service district. The taxes for elementary purposes shall apply to all taxable property in the district for which elementary education is provided by a school district within the education service district. The taxes for high school purposes shall apply to all taxable property in the district for which high school education is provided by a school district within the education service district. [1979 c.689 Â§23; 1997 c.541 Â§373]

Â Â Â Â Â  334.290 [1957 c.678 Â§13(5), (6); 1957 s.s. c.4 Â§1(5), (6); 1961 c.356 Â§1; 1965 c.100 Â§190; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.293 Direct ad valorem tax required to pay bonds. Notwithstanding ORS 334.240 and 334.285, each education service district shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all taxable property in the education service district sufficient to pay the maturing interest and principal of all education service district bonds promptly when and as the payments become due. The board in each year shall include the taxes in the education service district budget for that year. [1995 c.333 Â§13; 2005 c.209 Â§20]

Â Â Â Â Â  334.295 [Formerly 334.230 and then 334.540; 1965 c.100 Â§191; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.300 [1957 c.678 Â§14; 1963 c.576 Â§41; 1965 c.100 Â§192; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.310 [Formerly 334.205 and then 334.510; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.320 [Formerly 334.210 and then 334.520; 1973 c.796 Â§50; 1975 c.477 Â§10; 1977 c.2 Â§1; 1977 c.156 Â§1; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.330 [Formerly 334.220 and then 334.530; repealed by 1977 c.840 Â§19]

Â Â Â Â Â  334.350 [1957 c.678 Â§15(1); 1965 c.100 Â§196; 1993 c.784 Â§16b; 2003 c.226 Â§14; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.353 [1993 c.784 Â§32; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.360 [1957 c.678 Â§15(2); 1965 c.100 Â§197; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.370 Emergency aid fund. The education service district board may include in its own budget, adopted pursuant to ORS 334.240, an emergency aid fund for use, at the discretion of the board, in aiding school districts within the education service district with emergency expenses unforeseen at the time of making the budget of such districts. The emergency aid fund shall not exceed five percent of the combined budget of all districts included in such education service district. [1957 c.678 Â§15(2); 1965 c.100 Â§198]

Â Â Â Â Â  334.380 [1957 c.678 Â§15(3), (4); 1965 c.100 Â§199; 1991 c.780 Â§20; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.390 [1957 c.678 Â§15(5); 1965 c.100 Â§200; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.400 [1957 c.678 Â§15(6); 1963 c.544 Â§38; 1965 c.100 Â§201; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.410 [1957 c.678 Â§16; 1965 c.100 Â§202; 1975 c.770 Â§43; 1997 c.541 Â§374; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.450 [1957 c.678 Â§17; 1965 c.100 Â§203; 1983 c.350 Â§183; 1983 c.610 Â§5a; 1987 c.267 Â§75; 1993 c.784 Â§Â§34,35; 1995 c.712 Â§106; 1997 c.541 Â§375; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.460 [1983 c.610 Â§5b; 1997 c.541 Â§376; repealed by 2001 c.695 Â§38]

Â Â Â Â Â  334.510 [Formerly 334.205; 1965 c.100 Â§193; renumbered 334.310]

Â Â Â Â Â  334.520 [Formerly 334.210; 1965 c.100 Â§194; renumbered 334.320]

Â Â Â Â Â  334.530 [Formerly 334.220; 1965 c.100 Â§195; renumbered 334.330]

Â Â Â Â Â  334.540 [Formerly 334.230; 1963 c.544 Â§39; renumbered 334.295]

BOUNDARY CHANGES

Â Â Â Â Â  334.690 State board as boundary board; criteria for reorganization; filing boundary change. (1) The State Board of Education shall constitute the boundary board for education service districts. In examining any proposal to reorganize education service districts, the state board shall consider whether the proposed district would have the following characteristics:

Â Â Â Â Â  (a) A student population of at least 10,000 students or would have such a student population in the foreseeable future;

Â Â Â Â Â  (b) The ability to support the staff necessary to provide a wide array of services;

Â Â Â Â Â  (c) Boundaries that reflect the areaÂs sense of community, and take into account topography, climate and highway patterns so that there is reasonable access to all areas within the region;

Â Â Â Â Â  (d) A distance of no more than two and one-half hoursÂ driving time between the regional office or suboffice and the most remote school; and

Â Â Â Â Â  (e) At least one publicly supported, post-secondary institution within the region.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1993 c.784 Â§20; 2001 c.138 Â§15]

MERGER

Â Â Â Â Â  334.710 Petition; review by state board; notice; hearing. (1) If two or more education service districts desire to join together for the purpose of forming one education service district, a petition from each such district shall be presented to the State Board of Education when:

Â Â Â Â Â  (a) Resolutions are presented to each of the education service district boards by the boards of the component school districts that represent two-thirds of the component school districts that are a part of each of the education service districts and that have at least a majority of the pupils included in the average daily membership of the education service district, as determined by the reports of such school districts for the preceding school year, enrolled in the schools of the districts; or

Â Â Â Â Â  (b) The education service district boards mutually consent to the merger and a majority vote of each board has approved a petition.

Â Â Â Â Â  (2) The State Board of Education shall review the petitions and within 15 days after the board meeting at which the petitions are reviewed, shall notify the education service district boards of each district designated by the petitions, fix the date of and be responsible for supervising the giving of notices as provided in ORS 330.400 and conducting the public hearings in each proposing district to discuss the proposal contained in the petitions. [1963 c.544 Â§50b; 1965 c.100 Â§204; 1983 c.83 Â§67; 1983 c.284 Â§12; 2001 c.518 Â§7]

Â Â Â Â Â  334.720 State board order; effective date. (1) At the public hearings conducted pursuant to ORS 334.710, the State Board of Education shall cause to have discussed the effect of the proposed district and any resident of the affected districts may be heard with reference to the proposal.

Â Â Â Â Â  (2) If, after the hearings, the State Board of Education determines that the proposal is feasible, the board shall order the proposed merger of the districts based on the proposal.

Â Â Â Â Â  (3) When two or more education service districts join together in the manner provided in this section, the new district shall come into existence effective May 31 of the year following the order of the State Board of Education issued under subsection (2) of this section. [1963 c.544 Â§Â§50c,50d; 1965 c.100 Â§205; 1983 c.83 Â§68; 1983 c.350 Â§186; 2001 c.518 Â§8]

Â Â Â Â Â  334.725 [1965 c.100 Â§207; 1983 c.350 Â§187; 1987 c.267 Â§76; 1993 c.784 Â§17,18; 1995 c.712 Â§107; repealed by 2001 c.518 Â§11]

Â Â Â Â Â  334.730 Joint meeting; zoning; election of new directors. (1) Immediately after the order to join two or more education service districts together, the boards of directors of all education service districts within the boundaries of the new district shall meet together upon the call of the chairperson of the board of the most populous district. Notwithstanding ORS 334.025 or ORS chapter 255, the joint board of directors shall divide the new district into as many zones as the board considers necessary, but not fewer than seven nor more than 11. The zones shall be as nearly equal in population as may be practicable. If possible, the joint board shall establish the zones so that each county within the new education service district, the majority of the land area of which lies within the boundaries of the education service district, has at least one member on the board.

Â Â Â Â Â  (2) Within 90 days after the zones required in subsection (1) of this section are established, the joint board of directors shall call a special election in the new district for the purpose of electing directors, one of whom shall be elected from each zone established under subsection (1) of this section by the electors of the zone. [1963 c.544 Â§50e; 1965 c.100 Â§208; 1967 c.145 Â§1; 1975 c.770 Â§44; 1983 c.350 Â§188; 2001 c.518 Â§9]

Â Â Â Â Â  334.740 Nomination. The nomination of a candidate to serve as a director of the new education service district from a zone, when made by a petition, shall be signed by electors registered in the zone in which the candidate is a resident. The nomination of a candidate to serve as a director of the new education service district at large, when made by a petition, shall be signed by electors of the district. A candidate must be qualified to vote in the election in which the individual is a candidate and must be qualified to hold office as a director of an education service district. [1963 c.544 Â§50f; 1965 c.100 Â§209; 1973 c.796 Â§51; 1983 c.83 Â§69; 1983 c.350 Â§189; 2001 c.518 Â§10]

Â Â Â Â Â  334.750 Term of office. (1) The board of directors of the new education service district shall take office on July 1 of the year following its election.

Â Â Â Â Â  (2) The minority of directors of the new education service district shall serve terms expiring June 30 next following the first regular district election and the majority of directors shall serve terms expiring June 30 next following the second regular district election.

Â Â Â Â Â  (3) The directors first elected shall determine by lot the length of term each shall hold office.

Â Â Â Â Â  (4) Notwithstanding any other provisions of law, the term of office of boards of directors of preexisting education service districts shall terminate on the date in which the new education service district comes into existence and its new board of directors qualifies to hold office. [1963 c.544 Â§Â§50h,50j; 1965 c.100 Â§210; 1967 c.145 Â§2; 1971 c.47 Â§5; 1975 c.647 Â§30; 1985 c.808 Â§80; 1993 c.784 Â§22; 1995 c.258 Â§6]

Â Â Â Â Â  334.760 Power of new board prior to existence of new district. During the period following their election and prior to the date the new education service district comes into existence, the board of directors of the new education service district may take such action as is essential in order that the new district may carry out its required functions when it comes into existence, including the preparation and adoption of a budget for the new district. Expenditures of the board under this section shall be paid from the budgets of the component education service districts on a prorated basis. [1963 c.544 Â§50i; 1965 c.100 Â§211]

Â Â Â Â Â  334.770 Power of new board generally. The board of directors of the new education service district shall have the same duties and exercise the same authority over the district as does the board of directors of every education service district. [1963 c.544 Â§50g]

_______________



Chapter 335

Chapter 335 Â High Schools

2007 EDITION

HIGH SCHOOLS

EDUCATION AND CULTURE

GENERAL PROVISIONS

(Responsibility)

335.090Â Â Â Â  School districts responsible for high school education; levy

335.095Â Â Â Â  Levy of taxes in school districts for high school purposes

(Reports)

335.105Â Â Â Â  Report on high school graduates by race and ethnic characteristics

UNION HIGH SCHOOLS

(Generally)

335.210Â Â Â Â  General school laws applicable

335.290Â Â Â Â  Change in common districts not to affect union high school districts

335.465Â Â Â Â  Contracts with common school districts

(Lengthening Course of Study)

335.482Â Â Â Â  Definitions for ORS 335.495 to 335.505

335.490Â Â Â Â  Extension of union high school course of study

335.495Â Â Â Â  Election to lengthen course; ballot title if single district would result

335.500Â Â Â Â  Procedure after election to lengthen course; effective date of change

335.502Â Â Â Â  Cost of educating elementary pupils after course lengthened to include elementary grades

335.505Â Â Â Â  Transformation of union high school district into common school district; continued existence of part of split district; effect on employees

335.515Â Â Â Â  Local school committee; election; duties

(Adding Districts)

335.525Â Â Â Â  Effect of election to add districts to union high school district

Â Â Â Â Â  335.005 [Amended by 1957 c.310 Â§16; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.015 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.025 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.035 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.045 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.055 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.065 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.070 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.075 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.085 [Repealed by 1965 c.100 Â§456]

GENERAL PROVISIONS

(Responsibility)

Â Â Â Â Â  335.090 School districts responsible for high school education; levy. (1) The high school education of all children of school age resident within a school district that does not operate a high school or that is not a component part of a union high school district shall be the responsibility of the district.

Â Â Â Â Â  (2) The district shall pay the tuition of all pupils resident within the district who are qualified to attend and are attending a standard public high school either within or outside the state.

Â Â Â Â Â  (3) The district shall provide for transportation to the nearest standard public high school which pupils may attend. Reasonable board and room may be furnished instead of transportation if desired. If the district arranges for the attendance of pupils at a standard public high school other than the nearest one pupils may attend, then the district shall provide for transportation to the standard public high school which the pupils are attending.

Â Â Â Â Â  (4) The estimated cost of tuition and transportation or board and room instead of transportation shall be included in and be a part of the budget and shall be levied as provided in ORS 335.095. [1955 c.674 Â§3; 1957 c.583 Â§2; 1961 c.688 Â§1; 1963 c.158 Â§1; 1965 c.100 Â§212; 1993 c.45 Â§66; 2003 c.226 Â§15]

Â Â Â Â Â  335.095 Levy of taxes in school districts for high school purposes. The amounts required to meet the expenses of a school district under ORS 335.090 shall be certified to the county assessor separately. No tax shall be levied for the purposes of ORS 335.090 against property included in a union high school district. [1961 c.688 Â§2; 2003 c.226 Â§16]

(Reports)

Â Â Â Â Â  335.105 Report on high school graduates by race and ethnic characteristics. Any school district operating a high school shall report annually to the Department of Education the race and ethnic characteristics of each schoolÂs graduates under rules adopted by the State Board of Education. [1991 c.440 Â§1]

Â Â Â Â Â  335.125 [1991 c.693 Â§22; renumbered 329.455 in 1993]

Â Â Â Â Â  335.140 [1991 c.693 Â§20; renumbered 329.465 in 1993]

Â Â Â Â Â  335.150 [1991 c.693 Â§25; renumbered 329.475 in 1993]

Â Â Â Â Â  335.160 [1991 c.693 Â§21; renumbered 329.485 in 1993]

Â Â Â Â Â  335.170 [1991 c.693 Â§29; renumbered 329.495 in 1993]

Â Â Â Â Â  335.180 [1991 c.693 Â§27; renumbered 329.505 in 1993]

Â Â Â Â Â  335.205 [Repealed by 1965 c.100 Â§456]

UNION HIGH SCHOOLS

(Generally)

Â Â Â Â Â  335.210 General school laws applicable. All applicable laws governing common school districts apply to union high school districts. [Amended by 1965 c.100 Â§213; 1975 c.770 Â§45]

Â Â Â Â Â  335.215 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.220 [Amended by 1957 c.310 Â§17; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.225 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.230 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.235 [Amended by 1957 c.310 Â§18; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.240 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.245 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.250 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.255 [Amended by 1957 c.310 Â§19; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.265 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.275 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.280 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.285 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.290 Change in common districts not to affect union high school districts. The creation of a common school district out of territory included in a union high school district, or the changing of boundaries of any common school district included in a union high school district does not affect the union high school district. [Amended by 1965 c.100 Â§214]

Â Â Â Â Â  335.295 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.300 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.305 [Amended by 1957 c.310 Â§20; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.310 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.315 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.320 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.325 [Amended by 1957 c.310 Â§21; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.330 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.335 [Repealed 1965 c.100 Â§456]

Â Â Â Â Â  335.338 [Amended by 1957 c.310 Â§22; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.340 [Amended by 1955 c.535 Â§1; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.342 [Amended by 1955 c.535 Â§2; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.344 [Amended by 1955 c.535 Â§3; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.346 [1955 c.535 Â§4; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.348 [Amended by 1957 c.310 Â§23; repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.350 [Repealed by 1961 c.522 Â§9]

Â Â Â Â Â  335.353 [1961 c.522 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.355 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.360 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.365 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.370 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.375 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.380 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.385 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.390 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.400 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.405 [Amended by 1959 c.456 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.410 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.415 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.420 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.425 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.430 [Amended by 1955 c.460 Â§1; 1957 c.622 Â§9; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.435 [Amended by 1963 c.544 Â§41; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.440 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.445 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.450 [Amended by 1953 c.147 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.455 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.460 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.465 Contracts with common school districts. The union high school board may for high school purposes contract with a common school district board for the use of any property belonging to the common school district and may purchase an undivided interest in the property of a common school district for the purpose of operating a high school thereon. [Amended by 1965 c.100 Â§215]

Â Â Â Â Â  335.470 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.475 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.480 [Repealed by 1965 c.100 Â§456]

(Lengthening Course of Study)

Â Â Â Â Â  335.482 Definitions for ORS 335.495 to 335.505. As used in ORS 335.495 to 335.505:

Â Â Â Â Â  (1) ÂComponent school districtÂ means a common school district lying wholly or partly inside the boundaries of a union high school district.

Â Â Â Â Â  (2) ÂSplit school districtÂ means a component school district lying partly inside and partly outside the boundaries of a union high school district or an elementary district where students attend two or more union high school districts upon completing either the sixth or eighth grades. [1967 c.106 Â§5; 1987 c.195 Â§4; 1993 c.45 Â§69]

Â Â Â Â Â  335.485 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  335.490 Extension of union high school course of study. (1) Except as otherwise provided in subsection (2) of this section, any union high school district may, when authorized by the electors of the district, extend the course of study in the district to include five years above the seventh grade or six years above the sixth grade, and in like descending order may extend its course to include kindergarten or any or all grades of the schools in the union high school district in the manner provided in ORS 335.495 to 335.505. The decision to vote the course of study down to include kindergarten shall include, upon request of district electors or the district school board, a decision on whether, in the case of a board consisting of five members, the number of members of the board shall be increased to seven members.

Â Â Â Â Â  (2) No union high school district shall extend the course of study in the union high school district unless such course of study is extended to include kindergarten and grades 1 through 12, of the schools in the union high school district.

Â Â Â Â Â  (3) When a union high school district extends the course of study, the extension applies to all component school districts lying wholly within the union high school district. [Amended by 1965 c.100 Â§216; 1967 c.106 Â§1; 1987 c.195 Â§2; 1993 c.45 Â§70; 1993 c.329 Â§5; 1997 c.521 Â§20]

Â Â Â Â Â  335.495 Election to lengthen course; ballot title if single district would result. (1) Any union high school board may, or shall upon petition of 100 electors of the district, submit to the electors of the district the question of lengthening the course of study in the district. The petition is subject to ORS 332.118. The election shall be held at the next date under ORS 255.345 by which the requirements for the election can be met.

Â Â Â Â Â  (2) ORS chapter 255 governs the conduct of an election under this section. If a union high school district contains a split district, the electors from the split district shall not participate in an election under this section.

Â Â Â Â Â  (3) If the result of the election to lengthen the course of study includes all grades within one single district, the ballot title must include a statement that the effect of an affirmative vote is that the component common and union high school districts shall be merged and only one common school district shall operate in the area in which the election is held. The ballot title must also list all affected school districts by name and district number, and specify which of those districts will be merged pursuant to ORS 335.505 if the measure is approved. The listing of affected school districts by name and district number shall not be considered part of the ballot title for the purpose of determining the number of words permitted under ORS 250.035.

Â Â Â Â Â  (4) The union high school board may submit to the electors of the district the question of distribution of existing bonded debt. [Amended by 1957 c.310 Â§24; 1965 c.100 Â§217; 1967 c.106 Â§2; 1979 c.131 Â§1; 1983 c.83 Â§70; 1983 c.284 Â§13; 1983 c.350 Â§190; 1987 c.195 Â§3; 1993 c.136 Â§5; 1993 c.329 Â§6]

Â Â Â Â Â  335.500 Procedure after election to lengthen course; effective date of change. (1) If the union high school board determines that a majority of votes cast in the union high school district at an election under ORS 335.495 are for the proposal to lengthen the course of study, it shall:

Â Â Â Â Â  (a) Declare the proposal carried and certify the result to the district boundary board; and

Â Â Â Â Â  (b) Submit to the Department of Education the complete course of study in the district.

Â Â Â Â Â  (2) The lengthened course of study shall become effective the July 1 next following approval of the course by the State Board of Education. [Amended by 1957 c.310 Â§25; 1965 c.100 Â§218; 1967 c.103 Â§1; 1983 c.350 Â§191; 1989 c.491 Â§22; 1993 c.329 Â§7]

Â Â Â Â Â  335.502 Cost of educating elementary pupils after course lengthened to include elementary grades. Whenever the course of study in a union high school district is extended to include grades below the ninth grade, the union high school district shall be responsible for providing for the education of the pupils in the included grades and the cost of educating such pupils shall be included in the union high school district budget and not in the budgets of the component common school districts. [1953 c.390 Â§1; 1965 c.100 Â§219]

Â Â Â Â Â  335.505 Transformation of union high school district into common school district; continued existence of part of split district; effect on employees. (1) Notwithstanding any other statute, whenever kindergarten and grades 1 through 12 of the common schools within the union high school district come under the jurisdiction of the union high school board or whenever as a result of merger or boundary change the area within the boundaries of the union high school district becomes a single component school district having boundaries coterminous with the union high school district, the union high school district and its component districts other than split districts are to be considered merged and the area within the boundaries of the union high school district, excluding that part of any split school district that is within the boundaries, becomes a common school district responsible for educating children in kindergarten and grades 1 through 12 and all territory therein is withdrawn from any other type of school district except the education service district or the community college district of which it may have been a part.

Â Â Â Â Â  (2) The union high school board shall continue as the board of the district. If the board is increased to seven members as part of the vote to lengthen the course of study or the merger proposal, the board shall appoint the two additional members in the manner prescribed for filling vacancies under ORS 332.030 (4), except that the board shall establish by lot the terms of office of the appointed members at less than an initial four-year term.

Â Â Â Â Â  (3) The terms of all board members in all component school districts other than split school districts shall terminate at the time the union high school board becomes the district school board.

Â Â Â Â Â  (4) All property and obligations of the component school districts other than split school districts shall become the property and obligations of the new common school district except to the extent that it was otherwise provided when such district is formed by merger.

Â Â Â Â Â  (5) Whenever at the time a new common school district is formed as provided in subsection (1) of this section, if any component school district is a split school district, such district shall continue to exist and shall become responsible for education in kindergarten and grades 1 through 12 for students resident in the split district.

Â Â Â Â Â  (6) No school district employee shall be deprived of seniority or accumulated sick leave solely because the duties of the employee have been assumed or acquired by another school district as a result of lengthening the course of study.

Â Â Â Â Â  (7) As used in this section, Âproperty and obligationsÂ includes all contractual obligations, employment and service contracts, collective bargaining agreements and district assets and liabilities. [Amended by 1965 c.100 Â§220; 1967 c.106 Â§3; 1975 c.770 Â§46; 1983 c.350 Â§192; 1987 c.195 Â§1; 1993 c.45 Â§71; 1993 c.329 Â§8; 1995 c.258 Â§9]

Â Â Â Â Â  335.515 Local school committee; election; duties. (1) Whenever any union high school district votes to include kindergarten and grades 1 through 12 within a single district under ORS 335.505, the union high school district board may on its own motion, or must upon receipt of a petition signed by at least 100 of the electors of the district, provide for the election of a local school committee.

Â Â Â Â Â  (2) The local school committee shall consist of three members elected by the electors of a zone or attendance unit designated by the district school board. At the first regular district election following the election to lengthen the course, there shall be elected three members of each local school committee. After the first election, members shall be elected as provided in ORS 330.425 and shall have the same authority and duties of local school committees in ORS 330.430.

Â Â Â Â Â  (3) Each office of local school committee member shall be designated by number as Position No. 1, Position No. 2 or Position No. 3 and so forth. The school district shall assign a position number to each office on the local school committee and shall certify to the filing officer the name of the committee member in office holding that position. A copy of the certification shall be filed in the office of the filing officer. As used in this section, Âfiling officerÂ means the:

Â Â Â Â Â  (a) County clerk or county official in charge of elections of the county in which the administrative office of the district is located regarding a district located in more than one county; or

Â Â Â Â Â  (b) County clerk or county official in charge of elections in a district situated wholly within the county. [1967 c.103 Â§3; 1983 c.350 Â§193; 1991 c.67 Â§82; 1991 c.167 Â§22; 1993 c.45 Â§72; 1995 c.607 Â§74]

(Adding Districts)

Â Â Â Â Â  335.525 Effect of election to add districts to union high school district. In an election to add districts to a union high school district, if the district boundary board determines that the proposition carried in the union high school district by a majority of votes cast, and also carried in one or more of the common school districts by a majority of the votes cast in each district, it shall declare the proposition carried as to those common school districts only in which the proposition prevailed, and shall immediately proceed to change the boundaries of the union high school district to include those districts desiring to be added thereto. [1989 c.819 Â§7]

Â Â Â Â Â  335.605 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.610 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.615 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.620 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.625 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.630 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.635 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.640 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.645 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.650 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.655 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.660 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.665 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.670 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.675 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.680 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.685 [Repealed by 1957 c.583 Â§1]

Â Â Â Â Â  335.705 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.710 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.715 [Repealed by 1977 c.474 Â§3]

Â Â Â Â Â  335.720 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.725 [Amended by 1967 c.67 Â§5; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.730 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.735 [Amended by 1965 c.239 Â§1; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.740 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.745 [Amended by 1963 c.544 Â§42; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.750 [Amended by 1965 c.172 Â§6; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.755 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.760 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.765 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.770 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.775 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.780 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.785 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.790 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.795 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.800 [Amended by 1963 c.576 Â§42; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.805 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.810 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.815 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.820 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.825 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.830 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.835 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.840 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.845 [Amended by 1963 c.544 Â§43; repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.850 [Repealed by 1969 c.585 Â§3]

Â Â Â Â Â  335.905 [Repealed by 1957 c.723 Â§1 (335.906 enacted in lieu of 335.905)]

Â Â Â Â Â  335.906 [1957 c.723 Â§2 (enacted in lieu of 335.905); repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.908 [1957 c.723 Â§14; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.910 [Amended by 1957 c.723 Â§3; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.915 [Amended by 1957 c.723 Â§4; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.920 [Amended by 1957 c.723 Â§5; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.925 [Amended by 1957 c.723 Â§6; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.930 [Amended by 1957 c.723 Â§7; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.935 [Amended by 1957 c.723 Â§8; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.938 [1957 c.723 Â§12; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.940 [Amended by 1957 c.723 Â§9; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.945 [Amended by 1957 c.723 Â§10; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.949 [1957 c.723 Â§13; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.950 [Repealed by 1957 c.723 Â§28]

Â Â Â Â Â  335.962 [1957 c.723 Â§15; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.964 [1957 c.723 Â§16; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.966 [1957 c.723 Â§17; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.968 [1957 c.723 Â§18; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.970 [1957 c.723 Â§19; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.972 [1957 c.723 Â§20; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.974 [1957 c.723 Â§22; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.976 [1957 c.723 Â§21; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.978 [1957 c.723 Â§23; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.980 [1957 c.723 Â§24; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.982 [1957 c.723 Â§25; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.984 [1957 c.723 Â§26; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.986 [1957 c.723 Â§27; repealed by 1959 c.641 Â§38]

Â Â Â Â Â  335.990 [Amended by 1961 c.522 Â§8; repealed by 1965 c.100 Â§456]

_______________



Chapter 336

Chapter 336 Â Conduct of Schools Generally

2007 EDITION

CONDUCT OF SCHOOLS

EDUCATION AND CULTURE

HOLIDAYS; SPECIAL OBSERVANCES; REQUIRED COURSES OF STUDY

336.010Â Â Â Â  School month; holidays; teachersÂ holiday pay; Saturday instruction

336.012Â Â Â Â  Twelve-month class schedule optional

336.015Â Â Â Â  Arbor Week

336.023Â Â Â Â  History of
Oregon
Statehood Week

336.025Â Â Â Â  Women in History Week

336.035Â Â Â Â  Required courses of study; supplemental courses; district courses; courses concerning sexually transmitted diseases

336.057Â Â Â Â  Courses in Constitution and history of
United States

336.067Â Â Â Â  Instruction in ethics and morality

336.071Â Â Â Â  Emergency drills and instruction; maintenance of exit doors

336.074Â Â Â Â  Teaching in English required; exceptions

336.079Â Â Â Â  Special English courses for certain children

336.081Â Â Â Â
Opportunity
to qualify to assist non-English-speaking students

336.082Â Â Â Â  Development of nondiscriminatory curriculum

336.086Â Â Â Â  Standards for curriculum described in ORS 336.082

336.088Â Â Â Â  Conflict resolution program; adoption discretionary

ADDITIONAL PROGRAMS

336.092Â Â Â Â  Definitions for ORS 336.092 and 336.095

336.095Â Â Â Â  Free kindergarten facilities; rules; admission of underage child

336.107Â Â Â Â  Parenting skills and child development course

336.109Â Â Â Â  Policy to reduce gang involvement, violent activities and drug abuse

336.113Â Â Â Â  Multicultural education; advisory committee

336.116Â Â Â Â  Unit of instruction on Irish Famine; model curriculum

336.135Â Â Â Â  Classes for employed minors; rules

336.145Â Â Â Â  Adult education classes; fees

336.175Â Â Â Â  Extended educational experiences

336.176Â Â Â Â  Programs to improve student performance and school personnel satisfaction

336.177Â Â Â Â  Community service programs guidelines

336.179Â Â Â Â  Commitment to excellence in education and citizenship; recognition of students

336.181Â Â Â Â  Character development programs

336.183Â Â Â Â  Providing programs outside usual classroom hours; rules; fees

DISCLOSURE OF PERSONAL INFORMATION ABOUT STUDENT

336.187Â Â Â Â  When school authorized to disclose information about student; immunity of recipient

ALCOHOL AND DRUG ABUSE PROGRAM

336.222Â Â Â Â  District policy and plan; content

336.227Â Â Â Â  Duties of Department of Human Services

336.235Â Â Â Â  State board rules

336.245Â Â Â Â  Reports

DENTAL HEALTH PROGRAM

336.375Â Â Â Â  ÂDental health programÂ defined

336.390Â Â Â Â  Dental health program; district duties; charges; parental consent

336.400Â Â Â Â  Report to parent; selection of dentist; certificate of treatment

336.410Â Â Â Â  Nonliability for injury from treatment

336.420Â Â Â Â  Cooperation and sharing expense

FOOD AND BEVERAGE STANDARDS

336.423Â Â Â Â  Standards for food and beverages sold in schools; exceptions; compliance

HUMAN SEXUALITY EDUCATION

336.455Â Â Â Â  Human sexuality education courses; criteria

336.465Â Â Â Â  Examination of instructional material; notice; pupil not required to take course

336.475Â Â Â Â  Report to legislature

STUDENT JOURNALISTS

336.477Â Â Â Â  Rights; student expression; civil action

EXTRACURRICULAR SPORTS

336.479Â Â Â Â  Physical examination prior to participation in extracurricular sports; rules

COMMUNITY SCHOOLS

336.505Â Â Â Â  ÂCommunity school programÂ defined

336.510Â Â Â Â  Legislative findings; direction to Department of Education

336.520Â Â Â Â  Community school program to provide for advisory involvement; local advisory bodies

336.525Â Â Â Â  Program to be operated by district providing elementary or secondary education; exception

RESIDENTIAL PROGRAMS;
YOUTH
CARE
CENTERS
; DETENTION FACILITIES

336.575Â Â Â Â  Notice and consultation before establishing, expanding or changing residential program

336.580Â Â Â Â  Education at youth care centers; rules

336.585Â Â Â Â  Education at detention facilities; costs; rules; notification to resident district

ALTERNATIVE EDUCATION PROGRAMS

336.615Â Â Â Â  Definition for ORS 336.615 to 336.675

336.625Â Â Â Â  Goals; district responsibility; registration; rules

336.631Â Â Â Â  Private alternative programs; requirements; applicability of laws; placement of students

336.635Â Â Â Â  Enrollment in alternative education program; notice to district; billing; rules; status of teachers

336.637Â Â Â Â  Instruction in educational standards required; assessment of students in private alternative education programs

336.640Â Â Â Â  Rules governing education for pregnant and parenting students

336.645Â Â Â Â  Notification of availability of program; rules

336.655Â Â Â Â  District evaluation of program

336.665Â Â Â Â  Effect of failure to propose alternative programs

336.668Â Â Â Â  Definitions for ORS 336.668 to 336.675

336.670Â Â Â Â  Contract for services; placement

336.673Â Â Â Â  Funding; qualified courses

336.675Â Â Â Â  Funding formula; rules

STUDENT TRAFFIC SAFETY EDUCATION

336.790Â Â Â Â  Definitions of ORS 336.790 to 336.815

336.795Â Â Â Â  Purposes of traffic safety education course

336.800Â Â Â Â  School course in traffic safety education

336.805Â Â Â Â  Tuition; waiver; costs; reimbursement

336.810Â Â Â Â  Student Driver Training Fund

336.815Â Â Â Â  Contract with commercial driver training school

Â Â Â Â Â  336.005 [1991 c.785 Â§1; renumbered 329.153 in 1993]

HOLIDAYS; SPECIAL OBSERVANCES; REQUIRED COURSES OF STUDY

Â Â Â Â Â  336.010 School month; holidays; teachersÂ holiday pay; Saturday instruction. (1) The common school month consists of 20 days.

Â Â Â Â Â  (2) No pupil shall be required to attend school on any Saturday or on any legal school holiday. Except as otherwise specifically provided in this section, a legal school holiday is any holiday specified in ORS 187.010.

Â Â Â Â Â  (3) Days on which an election is held throughout the state shall be school holidays only for such schools in which the sole schoolroom is used for election purposes.

Â Â Â Â Â  (4) The following days are not school holidays, but a portion of the days shall be set apart and observed in the public schools by appropriate activities:

Â Â Â Â Â  (a)
Lincoln
Âs Birthday on February 12.

Â Â Â Â Â  (b) Admission of
Oregon
into the
Union
on February 14.

Â Â Â Â Â  (c) WashingtonÂs Birthday on February 22.

Â Â Â Â Â  (d) Columbus Day on October 12.

Â Â Â Â Â  (5) On January 15, Martin Luther King, Jr.Âs actual date of birth, a portion of the day shall be set apart and observed in the public schools by appropriate activities.

Â Â Â Â Â  (6) Martin Luther King, Jr.Âs Birthday, designated in ORS 187.010 as the third Monday in January, shall be a legal school holiday. However, notwithstanding subsection (8) of this section, whether or not there shall be compensation of school employees shall be at the discretion of the school board or covered by a collective bargaining agreement.

Â Â Â Â Â  (7) Presidents Day, designated in ORS 187.010 as the third Monday in February, is not a legal school holiday.

Â Â Â Â Â  (8) No teacher shall be required to teach on any Saturday, except as provided in the terms of the teacherÂs employment, or on any legal school holiday. When a holiday occurs on what would otherwise be a school day, teachers shall be allowed full pay for the holiday.

Â Â Â Â Â  (9) No subject required for graduation shall be taught on Saturday only. [Amended by 1961 c.226 Â§1; 1965 c.100 Â§221; 1981 c.450 Â§2; 1985 c.518 Â§3; 1989 c.1027 Â§1; 1997 c.249 Â§96]

Â Â Â Â Â  336.012 Twelve-month class schedule optional. A district school board may adopt a class schedule that operates throughout the year for all or any schools in the district but may not require a student to attend the entire year. [1971 c.395 Â§1]

Â Â Â Â Â  336.015 Arbor Week. (1) The first full week in April shall be known as Arbor Week. In order that pupils in the public schools shall be made better aware of the benefits of the preservation and perpetuation of forests and the growing of timber and of the environment, the district school board shall cause to be conducted, during school hours, activities which tend to encourage the planting, protection and preservation of trees and shrubs and a greater understanding of the environment and means for preserving and improving it.

Â Â Â Â Â  (2) The Superintendent of Public Instruction, with the approval of the State Board of Education and with the technical assistance of the State Forester, may prescribe and alter a schedule of activities and instruction to be observed during Arbor Week.

Â Â Â Â Â  (3) The State Forester or person in charge of the state tree nurseries may release for use by schools upon application thereof seedlings that would otherwise be destroyed. [Formerly 336.350; 1971 c.83 Â§1; 1983 c.158 Â§1]

Â Â Â Â Â  336.020 [Amended by 1955 c.384 Â§1; repealed by 1957 c.612 Â§18]

Â Â Â Â Â  336.023 History of
Oregon
Statehood Week. (1) The week of May 2 shall be known as the History of Oregon Statehood Week to commemorate May 2, 1843, as the date that settlers met at Champoeg to form a provisional government.

Â Â Â Â Â  (2) The State Board of Education is encouraged to develop and adopt curriculum to commemorate the formation of the provisional government at Champoeg and the significant events that led to
Oregon
becoming the 33rd state and to honor the participants in the events.

Â Â Â Â Â  (3) The public schools may set aside time during school hours in the week of May 2 to implement the curriculum described in subsection (2) of this section. [1993 c.124 Â§1]

Â Â Â Â Â  336.025 Women in History Week. The second week in March shall be known as Women in History Week. During school hours in Women in History Week, time shall be set apart for instruction and appropriate activities in commemoration of the lives, history and achievements of women in history, including Frances E. Willard and women in
Oregon
history. [Formerly 336.370; 1983 c.155 Â§1]

Â Â Â Â Â  336.030 [Amended by 1965 c.100 Â§142; renumbered 332.107]

Â Â Â Â Â  336.035 Required courses of study; supplemental courses; district courses; courses concerning sexually transmitted diseases. (1) The district school board shall see that the courses of study prescribed by law and by the rules of the State Board of Education are carried out. The board may establish supplemental courses that are not inconsistent with the prescribed courses and may adopt courses of study in lieu of state courses of study upon approval by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) Any district school board may establish a course of education concerning sexually transmitted diseases including recognition of causes, sources and symptoms, and the availability of diagnostic and treatment centers. Any such course established may be taught to adults from the community served by the individual schools as well as to students enrolled in the school. The board shall cause the parents or guardians of minor students to be notified in advance that the course is to be taught. Any such parent or guardian may direct in writing that the minor child in the care of the parent or guardian be excused from any class within the course. Any parent or guardian may inspect the instructional materials to be used before or during the time the course is taught.

Â Â Â Â Â  (3) The district school board shall coordinate the course provided in subsection (2) of this section with the officials of the local health department and the Superintendent of Public Instruction. Teachers holding endorsements for health education shall be used where available. No teacher shall be subject to discipline or removal for teaching or refusing to teach courses concerning sexually transmitted diseases. [Formerly 336.225; 1967 c.67 Â§26; 1967 c.200 Â§6; 1973 c.565 Â§1; 1993 c.45 Â§74; 2005 c.209 Â§21]

Â Â Â Â Â  336.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.045 [Formerly 332.100; renumbered 336.630 and then 339.875 in 1993]

Â Â Â Â Â  336.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.055 [Formerly 332.200; 1965 c.100 Â§229; renumbered 336.105]

Â Â Â Â Â  336.057 Courses in Constitution and history of
United States
. In all public schools courses of instruction shall be given in the Constitution of the
United States
and in the history of the
United States
. These courses shall:

Â Â Â Â Â  (1) Begin not later than the opening of the eighth grade and shall continue in grades 9 through 12.

Â Â Â Â Â  (2) Be required in all state institutions of higher education, except the Oregon Health and Science University, and in all state and local institutions that provide education for patients or inmates to an extent to be determined by the Superintendent of Public Instruction. [Formerly 336.230; 1977 c.226 Â§1; 1999 c.1023 Â§1]

Â Â Â Â Â  336.060 [Amended by 1965 c.100 Â§230; renumbered 336.115]

Â Â Â Â Â  336.065 [1961 c.717 Â§2; 1963 c.235 Â§1; 1965 c.100 Â§235; renumbered 336.165 and then 339.141 in 1993]

Â Â Â Â Â  336.067 Instruction in ethics and morality. (1) In public schools special emphasis shall be given to instruction in:

Â Â Â Â Â  (a) Honesty, morality, courtesy, obedience to law, respect for the national flag, the Constitution of the United States and the Constitution of the State of Oregon, respect for parents and the home, the dignity and necessity of honest labor and other lessons that tend to promote and develop an upright and desirable citizenry.

Â Â Â Â Â  (b) Respect for all humans, regardless of race, color, creed, national origin, religion, age, sex or disability.

Â Â Â Â Â  (c) Acknowledgment of the dignity and worth of individuals and groups and their participative roles in society.

Â Â Â Â Â  (d) Humane treatment of animals.

Â Â Â Â Â  (e) The effects of tobacco, alcohol, drugs and controlled substances upon the human system.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall prepare an outline with suggestions that will best accomplish the purpose of this section, and shall incorporate the outline in the courses of study for all public schools. [Formerly 336.240; 1975 c.531 Â§1; 1979 c.744 Â§13; 1993 c.45 Â§75; 2005 c.209 Â§22]

Â Â Â Â Â  336.070 [Amended by 1961 c.717 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.071 Emergency drills and instruction; maintenance of exit doors. (1) All schools are required to instruct and drill students on emergency procedures so that the students may respond to an emergency without confusion or panic. The emergency procedures shall include drills and instruction on fires and earthquakes. In addition, schools that are in a coastal zone shall include tsunami drills and instruction as part of the earthquake drills and instruction.

Â Â Â Â Â  (2)(a) Drills and instruction on fire emergencies shall include routes and methods of exiting the school building.

Â Â Â Â Â  (b) Drills and instruction on earthquake emergencies shall include methods of Âduck, cover and holdÂ during the earthquake. Drills and instruction on tsunami emergencies shall include immediate evacuation after an earthquake when appropriate or after a tsunami warning to protect students against inundation by tsunamis.

Â Â Â Â Â  (3) At least 30 minutes in each school month shall be used to instruct students on fire, earthquake, and where appropriate, tsunami dangers and drills. At least two drills on earthquakes shall be conducted each year. In schools in a coastal zone, at least three drills on earthquakes and tsunamis shall be conducted each year.

Â Â Â Â Â  (4) All schools shall maintain all exit doors so that the doors can be opened from the inside without a key during school hours.

Â Â Â Â Â  (5) Units of local government and state agencies associated with emergency procedures training and planning shall assist schools in the instruction and drilling of students in emergency procedures.

Â Â Â Â Â  (6) As used in this section, ÂschoolÂ means any:

Â Â Â Â Â  (a) Kindergarten through grade eight public or private school; or

Â Â Â Â Â  (b) Educational institution having an average daily attendance of 50 or more students. [1995 c.312 Â§2 (enacted in lieu of 336.072); 1997 c.521 Â§9]

Â Â Â Â Â  336.072 [Formerly 336.340; 1991 c.956 Â§13; 1993 c.45 Â§76; repealed by 1995 c.312 Â§1 (336.071 enacted in lieu of 336.072)]

Â Â Â Â Â  336.073 [Formerly 332.360; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.074 Teaching in English required; exceptions. Instruction in all subjects in public, private and parochial schools shall be conducted primarily in English, except:

Â Â Â Â Â  (1) Instruction in foreign languages.

Â Â Â Â Â  (2) Instruction may be conducted in more than one language in order that pupils whose native language is other than English can develop bilingual skills to make an early and effective transition to English and benefit from increased educational opportunities. [1971 c.326 Â§2]

Â Â Â Â Â  336.075 [1955 c.103 Â§Â§1, 3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.077 [1963 c.570 Â§11; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.078 [Formerly 336.270; repealed by 1971 c.326 Â§1]

Â Â Â Â Â  336.079 Special English courses for certain children. Specific courses to teach speaking, reading and writing of the English language shall be provided at kindergarten and each grade level to those children who are unable to profit from classes taught in English. Such courses shall be taught to such a level in school as may be required until children are able to profit from classes conducted in English. [1971 c.326 Â§3; 1993 c.45 Â§77]

Â Â Â Â Â  336.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.081
Opportunity
to qualify to assist non-English-speaking students. (1) All school districts providing courses pursuant to ORS 336.079 shall afford the licensed personnel of that district that are assigned to perform teaching duties for such courses an opportunity to qualify to assist non-English-speaking students to learn English at no cost to the personnel.

Â Â Â Â Â  (2) Nothing in this section prevents a district from employing licensed personnel who are qualified to teach courses under ORS 336.079. [Formerly 342.609]

Â Â Â Â Â  336.082 Development of nondiscriminatory curriculum. (1) The State Board of Education shall encourage the development and implementation of curriculum for public elementary and secondary schools in
Oregon
that will improve instructional effectiveness or efficiency and that does not discriminate.

Â Â Â Â Â  (2) The State Board of Education shall stimulate the development of nondiscriminatory courses of study or parts of courses to improve instructional effectiveness or efficiency in public elementary and secondary schools in
Oregon
. The board may direct the Department of Education or contract with appropriate public educational agencies to develop program materials and to establish a mechanism for the purpose of introducing the materials and implementing the techniques.

Â Â Â Â Â  (3) As used in subsection (1) of this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [1975 c.423 Â§Â§1, 2; 1989 c.491 Â§23; 1993 c.45 Â§78]

Â Â Â Â Â  336.085 [Formerly 332.140; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.086 Standards for curriculum described in ORS 336.082. The projects authorized by ORS 336.082 should be designed to:

Â Â Â Â Â  (1) Develop and test nondiscriminatory courses of study or parts of courses which feature predictable student achievement of prestated student performance objectives.

Â Â Â Â Â  (2) Stimulate the implementation of innovative approaches to instruction within the various schools, providing training programs as necessary to familiarize faculty and administrators with newly developed instructional methodology.

Â Â Â Â Â  (3) Be capable of objective evaluation within two years of commencement. [1975 c.423 Â§3]

Â Â Â Â Â  336.088 Conflict resolution program; adoption discretionary. (1) The Department of Education shall prepare and make available to the educational community a comprehensive educational program affecting appropriate parts of the curriculum, to:

Â Â Â Â Â  (a) Improve dispute and conflict resolution skills and encourage creative problem solving;

Â Â Â Â Â  (b) Provide understanding of other cultures and the roots and nature of conflict between cultures;

Â Â Â Â Â  (c) Communicate insight into how attitudes are formed and decisions are made; and

Â Â Â Â Â  (d) Present to students, as is appropriate to their ages, a balanced discussion of the following topics:

Â Â Â Â Â  (A) The history of the arms race;

Â Â Â Â Â  (B) The short, intermediate and long-term dangers of the use of modern weapons of mass destruction;

Â Â Â Â Â  (C) The changing nature of armed conflict; and

Â Â Â Â Â  (D) The effect of the arms race on national and local economies.

Â Â Â Â Â  (2) A school district may adopt or modify and implement the educational program described in subsection (1) of this section at the districtÂs discretion. [1987 c.417 Â§Â§1,2; 1993 c.45 Â§79; 1995 c.79 Â§182]

Â Â Â Â Â  336.090 [Repealed by 1965 c.100 Â§456]

ADDITIONAL PROGRAMS

Â Â Â Â Â  336.092 Definitions for ORS 336.092 and 336.095. As used in ORS 336.092 and 336.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂKindergarten childÂ means a child five years of age or whose fifth birthday occurs on or before September 1 or who has been admitted by the district school board under ORS 336.095 (2).

Â Â Â Â Â  (2) ÂKindergarten facilitiesÂ includes physical facilities, supplies, equipment and personnel suitable for the education and training of kindergarten children.

Â Â Â Â Â  (3) ÂPhysical facilitiesÂ includes but is not limited to public school buildings, rented buildings which meet health and safety standards or homes used in school district sponsored programs. [1973 c.707 Â§2; 1987 c.283 Â§1; 1993 c.45 Â§80]

Â Â Â Â Â  336.095 Free kindergarten facilities; rules; admission of underage child. (1) The district school board of every common school district shall provide kindergarten facilities free of charge for the kindergarten children residing in the district by operating such facilities either singly or jointly with other districts or by contracting with public or private providers that conform to standards adopted by rule by the State Board of Education.

Â Â Â Â Â  (2) However, nothing in this section prevents a district school board from admitting free of charge a child who is a resident of the district and whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, even though the child has not attained the minimum age requirement.

Â Â Â Â Â  (3) Kindergartens established under subsection (1) of this section shall be funded in the same manner as other schools of the district are funded.

Â Â Â Â Â  (4) Kindergartens are an integral part of the public school system of this state. [1973 c.707 Â§3; 1981 c.543 Â§1; 1993 c.45 Â§81; 2005 c.22 Â§232]

Â Â Â Â Â  336.100 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.105 [Formerly 336.055; repealed by 1973 c.707 Â§7 and 1973 c.750 Â§13]

Â Â Â Â Â  336.107 Parenting skills and child development course. A district school board is encouraged to develop a course of study to instruct high school students on parental skills and child development. [1993 c.257 Â§1]

Â Â Â Â Â  336.109 Policy to reduce gang involvement, violent activities and drug abuse. (1) After consultation with appropriate agencies and officials including the Department of Education, each school district is encouraged to develop and adopt a comprehensive policy to reduce gang involvement, violent activities and drug abuse by public school students in the school district, including but not limited to:

Â Â Â Â Â  (a) A statement that evaluates:

Â Â Â Â Â  (A) The nature and extent of gang involvement, violent activities and drug abuse by public school students of the school district; and

Â Â Â Â Â  (B) The impact of gang involvement, violent activities and drug abuse on the ability of public schools in the school district to meet curriculum requirements and improve the attendance of public school students.

Â Â Â Â Â  (b) A statement that emphasizes the need to reduce gang involvement, violent activities and drug abuse by public school students.

Â Â Â Â Â  (c) Strategies to reduce gang involvement, violent activities and drug abuse by students of the school district considering the needs of the public school students.

Â Â Â Â Â  (d) Methods to communicate conflict resolution skills to the teachers and public school students of the school district.

Â Â Â Â Â  (e) Strategies to inform the teachers of the school district, the parents of public school students and the public about the policy the school district developed pursuant to this section.

Â Â Â Â Â  (2) As used in this section, ÂgangÂ means a group that identifies itself through the use of a name, unique appearance or language, including hand signs, the claiming of geographical territory or the espousing of a distinctive belief system that frequently results in criminal activity. [1993 c.421 Â§1]

Â Â Â Â Â  336.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.113 Multicultural education; advisory committee. (1) The Superintendent of Public Instruction shall direct the Department of Education to increase efforts to:

Â Â Â Â Â  (a) Evaluate the distribution of ethnic, racial and cultural backgrounds of the public school students of Oregon and the use of demographic data by school districts for curricula and program planning as reflected in district continuous improvement plans;

Â Â Â Â Â  (b) Examine strategies to inform school district boards, school administrators, teachers, parents of students and the public about multicultural and diversity laws and policies;

Â Â Â Â Â  (c) Identify and review exemplary multicultural curricula for different grade levels based on the needs of
Oregon
Âs public school students;

Â Â Â Â Â  (d) Identify and review strategies to integrate a multicultural education program with other education programs of school districts; and

Â Â Â Â Â  (e) Evaluate how current laws on diversity and multicultural education are being implemented and applied at the state and school district levels.

Â Â Â Â Â  (2) The superintendent shall:

Â Â Â Â Â  (a) Seek federal and other funds to develop and implement multicultural education;

Â Â Â Â Â  (b) Seek federal and other funds to provide funding and technical support for school districts to develop and implement multicultural curricula and educational programs; and

Â Â Â Â Â  (c) Report to the State Board of Education on the funds available, the success in obtaining funds, the plans to develop and implement multicultural education and the development of a system for evaluation.

Â Â Â Â Â  (3) The superintendent may appoint an advisory committee to accomplish the requirements of this section. The superintendent and the advisory committee shall seek and incorporate input from the business community, educators and minority representatives that reflect the demographics and geographic regions of this state. [1999 c.1042 Â§1; 2007 c.858 Â§32a]

Â Â Â Â Â  Note: The amendments to 336.113 by section 32a, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  336.113. (1) The Superintendent of Public Instruction shall direct the Department of Education to increase efforts to:

Â Â Â Â Â  (a) Evaluate the distribution of ethnic, racial and cultural backgrounds of the public school students of Oregon and the use of demographic data by school districts for curricula and program planning as reflected in school districtsÂ consolidated improvement plans;

Â Â Â Â Â  (b) Examine strategies to inform school district boards, school administrators, teachers, parents of students and the public about multicultural and diversity laws and policies;

Â Â Â Â Â  (c) Identify and review exemplary multicultural curricula for different grade levels based on the needs of
Oregon
Âs public school students;

Â Â Â Â Â  (d) Identify and review strategies to integrate a multicultural education program with other education programs of school districts; and

Â Â Â Â Â  (e) Evaluate how current laws on diversity and multicultural education are being implemented and applied at the state and school district levels.

Â Â Â Â Â  (2) The superintendent shall:

Â Â Â Â Â  (a) Seek federal and other funds to develop and implement multicultural education;

Â Â Â Â Â  (b) Seek federal and other funds to provide funding and technical support for school districts to develop and implement multicultural curricula and educational programs; and

Â Â Â Â Â  (c) Report to the State Board of Education on the funds available, the success in obtaining funds, the plans to develop and implement multicultural education and the development of a system for evaluation.

Â Â Â Â Â  (3) The superintendent may appoint an advisory committee to accomplish the requirements of this section. The superintendent and the advisory committee shall seek and incorporate input from the business community, educators and minority representatives that reflect the demographics and geographic regions of this state.

Â Â Â Â Â  336.115 [Formerly 336.060; 1971 c.190 Â§1; repealed by 1987 c.194 Â§1]

Â Â Â Â Â  336.116 Unit of instruction on Irish Famine; model curriculum. (1) Every public kindergarten through grade 12 school may include in its curriculum a unit of instruction on the causes and effects of mass starvation in mid-19th century
Ireland
. This historical period is known as the ÂIrish Famine.Â

Â Â Â Â Â  (2) The Department of Education shall prepare and make available to all school district boards a model curriculum that may be used as a guideline for developing units of instruction under this section. [1999 c.516 Â§1]

Â Â Â Â Â  336.120 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.125 [Formerly 336.285; repealed by 1993 c.45 Â§82]

Â Â Â Â Â  336.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.135 Classes for employed minors; rules. (1) The district school board of any school district in which reside or are employed, or both, at least 15 employed children between the ages of 14 and 18 years shall, and any district school board may, provide classes for such employed children.

Â Â Â Â Â  (2) The State Board of Education shall adopt rules governing the organization and administration of classes and shall expend from the funds available for the promotion of professional technical education such sums of money as are necessary for the classes. [1965 c.100 Â§232; 1993 c.45 Â§83]

Â Â Â Â Â  336.140 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.145 Adult education classes; fees. (1) Any district school board may provide for the establishment of classes for adult education. The board may employ personnel for the purpose of establishing and maintaining classes for adults on the fundamental principles of democratic government, English language, citizenship, public affairs, arts and crafts, general cultural subjects, adult recreation and other subjects that the State Board of Education may authorize. The classes shall be conducted in the English language, except as the needs for teaching a foreign language may require otherwise.

Â Â Â Â Â  (2) The district school board may establish a fee schedule for the classes and collect fees from persons enrolled in the adult education program of the district. The fees shall be used for the support or encouragement of adult education.

Â Â Â Â Â  (3) The classes shall be subject to the rules of the district school board, shall be organized to meet the needs of the adults in the district and, as far as practicable, shall be held at times and places that are most convenient and accessible to the members of the classes. [1965 c.100 Â§233; 1967 c.67 Â§6; 2005 c.209 Â§23]

Â Â Â Â Â  336.150 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.155 [1965 c.100 Â§234; 1971 c.513 Â§87; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  336.157 [1991 c.693 Â§24; renumbered 329.860 in 1993]

Â Â Â Â Â  336.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.165 [Formerly 336.065; 1977 c.815 Â§1; 1993 c.45 Â§86; 1993 c.748 Â§1; renumbered 339.141 in 1993]

Â Â Â Â Â  336.168 [1975 c.508 Â§2; 1977 c.815 Â§2; 1993 c.45 Â§87; 1993 c.676 Â§49; renumbered 339.147 in 1993]

Â Â Â Â Â  336.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.175 Extended educational experiences. In addition to regular courses of study, any district school board may make available to its students extended educational experiences through public and private community agencies when such experiences can be provided by the agencies more appropriately or at a lesser cost than by the school district. Programs under this section may include but are not limited to work experience programs conducted on a contractual basis with individual employers or employer groups. [1967 c.200 Â§4]

Â Â Â Â Â  336.176 Programs to improve student performance and school personnel satisfaction. School districts are encouraged to implement programs to improve student performance and school personnel satisfaction such as the Initiative for Quality in Education developed by Portland General Electric. The programs shall allow schools to achieve their individual and unique goals as reflected by their local communities, as well as the broader objectives embodied in statewide education goals. [2001 c.959 Â§1]

Â Â Â Â Â  336.177 Community service programs guidelines. (1) Subject to the approval of the State Board of Education, the Department of Education shall develop curriculum guidelines for community service programs and make such guidelines available for use in school districts. The guidelines shall:

Â Â Â Â Â  (a) Encourage students to develop an ethic of helping others through voluntary efforts.

Â Â Â Â Â  (b) Demonstrate the reciprocal benefits and obligations of citizenship.

Â Â Â Â Â  (c) Incorporate community service practicums.

Â Â Â Â Â  (d) Provide students with opportunities to prepare for and reflect upon their service experience.

Â Â Â Â Â  (2) The guidelines developed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be structured to encourage school districts to give credit to those students who perform community service.

Â Â Â Â Â  (b) Prohibit school-sponsored student involvement in advocacy organizations or political groups.

Â Â Â Â Â  (3) On an annual basis, the Department of Education shall review and report to the State Board of Education on the status of community service education programs operating throughout the state. [1989 c.663 Â§Â§1,2]

Â Â Â Â Â  336.179 Commitment to excellence in education and citizenship; recognition of students. (1) It is state policy for all school districts to foster an atmosphere of student commitment to excellence in education, recognizing excellence in academics and excellence in citizenship.

Â Â Â Â Â  (2) Each school district shall determine the activities necessary to qualify for special recognition of student achievement.

Â Â Â Â Â  (3) In implementing the state policy, and after consultation with the student body, an elementary or secondary school shall offer special recognition as appropriate. Special recognition may include, but need not be limited to:

Â Â Â Â Â  (a) Reduced admission to athletic events;

Â Â Â Â Â  (b) Discount on school yearbook;

Â Â Â Â Â  (c) Discount on student store merchandise;

Â Â Â Â Â  (d) Free or discounted school parking permits;

Â Â Â Â Â  (e) Free or discounted tickets to student events;

Â Â Â Â Â  (f) Exemption from a limited number of semester finals;

Â Â Â Â Â  (g) Academic ÂPrideÂ insignia;

Â Â Â Â Â  (h) Early registration privileges;

Â Â Â Â Â  (i) Local merchant discounts where available to the district; and

Â Â Â Â Â  (j) Free membership in school organizations. [1991 c.344 Â§1; 2005 c.209 Â§24]

Â Â Â Â Â  336.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.181 Character development programs. (1) Each school district is encouraged to use in the schools of the district that educate students in kindergarten through grade six:

Â Â Â Â Â  (a) The Character First! Education Series published by the Character Training Institute in Oklahoma City, Oklahoma, as it exists on August 17, 1999; or

Â Â Â Â Â  (b) A similar program on character development.

Â Â Â Â Â  (2) Any character development program adopted under this section shall be secular in nature. [1999 c.961 Â§2]

Â Â Â Â Â  336.183 Providing programs outside usual classroom hours; rules; fees. Any district school board may contract for or operate programs providing activities before and after usual classroom hours for school-age children residing in the district. Such programs may be supervised by persons other than persons holding teaching licenses. The district school board shall establish rules of eligibility for participation in such programs and may collect fees for participation therein. The fees shall be used for the support of the programs. [1981 c.74 Â§1]

Â Â Â Â Â  336.185 [1971 c.512 Â§1; 1979 c.274 Â§1; 1981 c.892 Â§93; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.185)]

DISCLOSURE OF PERSONAL INFORMATION ABOUT STUDENT

Â Â Â Â Â  336.187 When school authorized to disclose information about student; immunity of recipient. (1) A public school or school district shall disclose personally identifiable information or other information allowed to be disclosed by the federal Family Educational Rights and Privacy Act from an education record of a student to:

Â Â Â Â Â  (a) Law enforcement, child protective services and health care professionals in connection with a health or safety emergency if knowledge of the information is necessary to protect the health and safety of the student or other individuals; and

Â Â Â Â Â  (b) Courts and state and local juvenile justice agencies including, but not limited to, law enforcement agencies, juvenile departments and child protective service agencies. Disclosure under this paragraph must relate to the courtÂs or juvenile justice agencyÂs ability to serve the needs of a student prior to the studentÂs adjudication under ORS chapter 419C. A person to whom personally identifiable information is disclosed under this paragraph shall certify, in writing, that the person will not disclose the information to a third party other than another court or juvenile justice agency or a person or organization providing direct services to the student on behalf of a juvenile justice agency.

Â Â Â Â Â  (2) As used in this section, a Âhealth or safety emergencyÂ includes, but is not limited to, law enforcement efforts to locate a child who may be a victim of kidnap, abduction or custodial interference and law enforcement or child protective services efforts to respond to a report of child abuse or neglect pursuant to ORS 419B.005 to 419B.050.

Â Â Â Â Â  (3) A person who receives information under this section is not liable civilly or criminally for failing to disclose the information. [1993 c.806 Â§9 (326.565, 326.575 and 336.187 enacted in lieu of 336.185, 336.195 and 336.215); 1995 c.79 Â§183; 1999 c.620 Â§7]

Â Â Â Â Â  336.190 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.195 [1971 c.512 Â§2; 1973 c.827 Â§30; 1979 c.274 Â§2; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.195)]

Â Â Â Â Â  336.200 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.205 [1971 c.512 Â§5; repealed by 1979 c.274 Â§4]

Â Â Â Â Â  336.210 [Repealed by 1955 c.290 Â§1]

Â Â Â Â Â  336.215 [1971 c.512 Â§3; 1975 c.557 Â§11; 1979 c.274 Â§3; 1993 c.45 Â§89; repealed by 1993 c.806 Â§1 (326.565, 326.575 and 336.187 enacted in lieu of 336.215)]

Â Â Â Â Â  336.220 [Amended by 1953 c.561 Â§2; repealed by 1955 c.290 Â§1]

ALCOHOL AND DRUG ABUSE PROGRAM

Â Â Â Â Â  336.222 District policy and plan; content. In accordance with rules adopted by the State Board of Education in consultation with the Department of Human Services, each district school board shall adopt a comprehensive alcohol and drug abuse policy and implementation plan, including but not limited to:

Â Â Â Â Â  (1) Alcohol and drug abuse prevention curriculum and public information programs addressing students, parents, teachers, administrators and school board members;

Â Â Â Â Â  (2) The nature and extent of the districtÂs expectation of intervention with students who appear to have drug or alcohol abuse problems;

Â Â Â Â Â  (3) The extent of the districtÂs alcohol and other drug prevention and intervention programs; and

Â Â Â Â Â  (4) The districtÂs strategy to gain access to federal funds available for drug abuse prevention programs. [1989 c.1076 Â§1]

Â Â Â Â Â  336.225 [Formerly 332.340; 1965 c.100 Â§224; renumbered 336.035]

Â Â Â Â Â  336.227 Duties of Department of Human Services. To assist school districts to formulate the programs described in ORS 336.222 (1), the Department of Human Services shall:

Â Â Â Â Â  (1) Devise a public information program directed toward students, parents, teachers, administrators and school board members at the school district level; and

Â Â Â Â Â  (2) Contact advocacy associations of the target groups described in subsection (1) of this section to facilitate outreach programs and disseminate alcohol and drug abuse prevention information. [1989 c.1076 Â§2]

Â Â Â Â Â  336.230 [Amended by 1965 c.100 Â§225; renumbered 336.057]

Â Â Â Â Â  336.235 State board rules. In order to carry out the duties described in ORS 336.222 and 336.227, the State Board of Education, in consultation with the Department of Human Services, shall adopt by rule, as a minimum, descriptions of the content of what shall be included in the policy and plan described in ORS 336.222 and 336.227. [1989 c.1076 Â§4]

Â Â Â Â Â  336.240 [Amended by 1957 c.149 Â§1; 1965 c.100 Â§226; renumbered 336.067]

Â Â Â Â Â  336.245 Reports. The Department of Education, the Oregon University System and the Department of Human Services shall report to regular sessions of the Legislative Assembly and to the Governor on the progress and effectiveness of the policies and plans described in ORS 336.222, 336.227 and 352.008 by submitting a copy of the report to the offices of the President of the Senate and the Speaker of the House of Representatives and to the Governor. [1989 c.1076 Â§6; 1993 c.45 Â§90]

Â Â Â Â Â  336.250 [Repealed by 1957 c.149 Â§2]

Â Â Â Â Â  336.260 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.270 [Amended by 1965 c.100 Â§228; renumbered 336.078]

Â Â Â Â Â  336.280 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.285 [Formerly 332.350; 1965 c.100 Â§231; renumbered 336.125]

Â Â Â Â Â  336.290 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.300 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.310 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.320 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.330 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  336.340 [Amended by 1965 c.100 Â§227; renumbered 336.072]

Â Â Â Â Â  336.350 [Amended by 1963 c.452 Â§1; 1965 c.100 Â§222; renumbered 336.015]

Â Â Â Â Â  336.360 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  336.370 [Amended by 1965 c.100 Â§223; renumbered 336.025]

DENTAL HEALTH PROGRAM

Â Â Â Â Â  336.375 ÂDental health programÂ defined. As used in ORS 336.375 to 336.420, Âdental health programÂ means a program whereby a dental examination is made at least once each school year of each pupil attending school in the district at the time of the examination and whereby dental treatment may be provided, subject to the rules of the district school board. [1965 c.100 Â§237]

Â Â Â Â Â  336.380 [Amended by 1965 c.100 Â§238; repealed by 1993 c.45 Â§91]

Â Â Â Â Â  336.390 Dental health program; district duties; charges; parental consent. (1) A district school board may conduct a dental health program.

Â Â Â Â Â  (2) A district school board which conducts a dental health program may furnish necessary instruments and equipment and provide suitable quarters in which either dental examination or treatment may be made.

Â Â Â Â Â  (3) The dental examination and treatment shall be scientific, sanitary and efficient, and may be furnished by the district school board free of expense to the minor pupils whose parents or guardians are unable to pay therefor and to the pupils who have attained the age of majority who are unable to pay therefor. Any charges made by the board for the dental examination and treatment shall be fair and reasonable.

Â Â Â Â Â  (4) No minor pupil shall be required or permitted to receive a dental examination or treatment without the written consent of the parents or guardian of the minor pupil. No pupil who has attained the age of majority shall be required to receive a dental examination or treatment. [Amended by 1965 c.100 Â§239; 1973 c.827 Â§31; 1993 c.45 Â§92]

Â Â Â Â Â  336.400 Report to parent; selection of dentist; certificate of treatment. The result of the dental examination shall be reported in writing to the parent or guardian of any pupil who, in the opinion of the person making the examination, requires dental treatment. If, after receiving the report, the parent or guardian elects to have the recommended treatment performed by a dentist of the parent or guardianÂs own choosing, that dentist shall supply a certificate attesting that the treatment was performed in accordance with the report from the dental health program. The content of the certificate shall be recorded by the board. [Amended by 1965 c.100 Â§240]

Â Â Â Â Â  336.410 Nonliability for injury from treatment. No school district shall be liable to any pupil, or to the parents or guardian of any pupil, for or on account of any claim for damage on account of any action by any person in connection with the districtÂs dental health program. [Amended by 1965 c.100 Â§241]

Â Â Â Â Â  336.420 Cooperation and sharing expense. Any district school board which conducts a dental health program may cooperate with and share the expense of dental examination and treatment with any other organization or individuals. [Amended by 1965 c.100 Â§242]

FOOD AND BEVERAGE STANDARDS

Â Â Â Â Â  336.423 Standards for food and beverages sold in schools; exceptions; compliance. (1) As used in this section:

Â Â Â Â Â  (a) ÂEntreeÂ means a food that is generally regarded as being the primary food in a meal and includes, but is not limited to, sandwiches, burritos, pasta and pizza.

Â Â Â Â Â  (b) ÂSnackÂ means a food that is generally regarded as supplementing a meal and includes, but is not limited to, chips, crackers, onion rings, nachos, french fries, doughnuts, cookies, pastries, cinnamon rolls and candy.

Â Â Â Â Â  (2) Except as provided in subsection (6) of this section, all food and beverage items sold in a public kindergarten through grade 12 school must at a minimum meet the standards required by this section.

Â Â Â Â Â  (3) The following shall apply to all food sold in a school during the times described in subsection (5)(a) of this section:

Â Â Â Â Â  (a) A snack item may be sold only in a single-serving size and:

Â Â Â Â Â  (A) May not have more than 35 percent of the total calories from fat. This requirement does not apply to snack items that are legumes, nuts, nut butters, seeds, eggs, nonfried vegetables and cheese.

Â Â Â Â Â  (B) May not have more than 10 percent of the total calories from saturated fat. This requirement does not apply to snack items that are nuts, eggs and cheese.

Â Â Â Â Â  (C) May not contain more than 35 percent sugar by weight. This requirement does not apply to fruit and vegetables.

Â Â Â Â Â  (D) May not contain more than 0.5 grams of trans fat per serving.

Â Â Â Â Â  (E) May not contain more than 150 total calories if sold in a school in which the highest grade level in the school is grade 5 or less.

Â Â Â Â Â  (F) May not contain more than 180 total calories if sold in a school in which the highest grade level in the school is grade 6, 7 or 8.

Â Â Â Â Â  (G) May not contain more than 200 total calories if sold in a school in which the highest grade level in the school is grade 9, 10, 11 or 12.

Â Â Â Â Â  (b) An entree item that is sold individually:

Â Â Â Â Â  (A) May not contain more than four grams of fat per 100 calories.

Â Â Â Â Â  (B) May not contain more than 450 total calories.

Â Â Â Â Â  (4) The following shall apply to all beverages sold in a school during the times described in subsection (5)(a) of this section:

Â Â Â Â Â  (a) If the beverage is sold in a school in which the highest grade level in the school is grade 5 or less, the beverage may be only:

Â Â Â Â Â  (A) Water.

Â Â Â Â Â  (B) Fruit or vegetable juice, provided the beverage item is not more than eight ounces, is 100 percent juice with no added sweeteners and contains no more than 120 calories per eight ounces.

Â Â Â Â Â  (C) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than eight ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

Â Â Â Â Â  (b) If the beverage is sold in a school in which the highest grade level in the school is grade 6, 7 or 8, the beverage may be only:

Â Â Â Â Â  (A) Water.

Â Â Â Â Â  (B) Fruit or vegetable juice, provided the beverage item is not more than 10 ounces, is 100 percent juice with no added sweeteners and contains no more than 120 calories per eight ounces.

Â Â Â Â Â  (C) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than 10 ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

Â Â Â Â Â  (c) If the beverage is sold in a school in which the highest grade level in the school is grade 9, 10, 11 or 12, the beverage may be only:

Â Â Â Â Â  (A) Water.

Â Â Â Â Â  (B) Fruit or vegetable juice, provided the beverage item is not more than 12 ounces, is 100 percent juice with no added sweeteners and contains no more than 120 calories per eight ounces.

Â Â Â Â Â  (C) Milk or a nutritionally equivalent milk alternative, provided the beverage item is not more than 12 ounces, is fat free or low fat and, if flavored, contains no more than 150 calories per eight ounces.

Â Â Â Â Â  (D) A no-calorie or low-calorie beverage if the beverage contains no more than 10 calories per eight ounces.

Â Â Â Â Â  (E) A beverage that is not more than 12 ounces and contains no more than 66 calories per eight ounces.

Â Â Â Â Â  (5)(a) The standards required by this section apply to food and beverage items sold in a school at all times during the regular or extended school day when the activities in the school are primarily under the control of the school district board. This includes, but is not limited to, the time before or after classes are in session and the time when the school is being used for activities such as clubs, yearbook, band or choir practice, student government, drama rehearsals or child care programs.

Â Â Â Â Â  (b) The standards required by this section do not apply to food and beverage items sold in a school at times when the school is being used for school-related events or nonschool-related events for which parents and other adults are a significant part of an audience or are selling food or beverage items before, during or after the event, such as a sporting event or another interscholastic activity, a play or a band or choir concert.

Â Â Â Â Â  (6) The standards required by this section do not apply to food and beverage items sold in a school as part of the United States Department of AgricultureÂs National School Lunch Program or School Breakfast Program.

Â Â Â Â Â  (7) A school district board may adopt standards that are more restrictive than the standards specified by this section.

Â Â Â Â Â  (8) Each school year, a school district board shall determine whether the school district is in compliance with the standards required by this section and report the results of that determination to the Department of Education. The department may monitor whether school districts are in compliance with the standards required by this section. [2007 c.455 Â§1]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 455, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, section 1 of this 2007 Act [336.423] first applies to the 2008-2009 school year.

Â Â Â Â Â  (2) Section 1 of this 2007 Act first applies to entree and snack items prepared on-site and sold individually during the 2009-2010 school year. [2007 c.455 Â§2]

Â Â Â Â Â  Sec. 3. (1) Sections 1 [336.423] and 2 of this 2007 Act apply to contracts entered into or extended on or after July 1, 2008. If a school district is operating under a contract entered into before July 1, 2008, the school district board shall comply with the requirements of sections 1 and 2 of this 2007 Act to the greatest extent allowed under that contract.

Â Â Â Â Â  (2) A school district may not enter into a contract on or after the effective date of this 2007 Act [July 1, 2007] if the contract:

Â Â Â Â Â  (a) Does not meet the requirements of section 1 or 2 of this 2007 Act; and

Â Â Â Â Â  (b) Is effective on or after July 1, 2008. [2007 c.455 Â§3]

Â Â Â Â Â  336.430 [Renumbered 336.620 and then 339.880 in 1993]

Â Â Â Â Â  336.435 [1991 c.693 Â§19a; 1993 c.45 Â§94; 1993 c.676 Â§52; renumbered 329.237 in 1993]

Â Â Â Â Â  336.437 [1991 c.693 Â§19c; renumbered 329.245 in 1993]

Â Â Â Â Â  336.440 [Amended by 1965 c.100 Â§247; renumbered 336.610 and then 339.885 in 1993]

Â Â Â Â Â  336.450 [1961 c.575 Â§1; 1965 c.100 Â§243; 1981 c.22 Â§1; 1983 c.338 Â§913; renumbered 339.650 in 1993]

HUMAN SEXUALITY EDUCATION

Â Â Â Â Â  336.455 Human sexuality education courses; criteria. (1) Course material and instruction for all human sexuality education courses that discuss human sexuality in public elementary and secondary schools shall enhance studentsÂ understanding of sexuality as a normal and healthy aspect of human development. Course instruction shall be appropriate for the age of the pupils and satisfy the following criteria:

Â Â Â Â Â  (a) Be comprehensive.

Â Â Â Â Â  (b) As an integral part of the health education curriculum, include information about responsible sexual behaviors and hygienic practices that eliminate or reduce the risks of pregnancy, exposure to human immunodeficiency virus, hepatitis B and other infectious or sexually transmitted diseases and shall be designed to allay those fears concerning the risks that are scientifically groundless.

Â Â Â Â Â  (c) Promote abstinence for school-age youth and mutually monogamous relationships with an uninfected partner for adults as the safest and most responsible sexual behavior. However, abstinence shall not be taught to the exclusion of other material and instruction on contraceptive and disease reduction measures. Human sexuality education courses shall acknowledge the value of abstinence while not devaluing or ignoring those young people who have had or are having sexual intercourse.

Â Â Â Â Â  (d) Include a discussion of the possible emotional, physical and psychological consequences of preadolescent and adolescent sexual intercourse and the emotional, physical and psychological consequences of unintended pregnancy. Pupils shall be provided with statistics based on the latest medical information regarding both the possible side effects and health benefits of all forms of contraceptives, including the success and failure rates for prevention of pregnancy.

Â Â Â Â Â  (e) Stress that sexually transmitted diseases are serious possible hazards of sexual contact. Pupils shall be provided with statistics based on the latest medical information regarding the efficacy of contraceptives in preventing human immunodeficiency virus infection and other sexually transmitted diseases.

Â Â Â Â Â  (f) Advise pupils of the laws pertaining to their financial responsibility for their children.

Â Â Â Â Â  (g) Advise pupils of the circumstances in which it is unlawful under ORS 163.435 and 163.445 for persons 18 years of age or older to have sexual relations with persons younger than 18 years of age to whom they are not married.

Â Â Â Â Â  (h) Teach that no form of sexual expression is acceptable when it physically or emotionally harms oneself or others and teach pupils not to make unwanted physical and verbal sexual advances, how to decline unwanted sexual advances or accept the refusal of unwanted sexual advances. Pupils shall be taught that it is wrong to take advantage of or to exploit another person. Materials and information shall be presented in a manner sensitive to the fact that there are students who have experienced sexual abuse.

Â Â Â Â Â  (i) Validate through course material and instruction the importance of honesty with oneself and others, respect for each personÂs dignity and well-being, and responsibility for oneÂs actions.

Â Â Â Â Â  (j) Assist students in the development and practice of effective communication skills, the development of self-esteem and the ability to resist peer pressure.

Â Â Â Â Â  (k) Encourage family communication and involvement and help students learn to make responsible decisions.

Â Â Â Â Â  (2) Any course in any public elementary and secondary school, the main purpose of which is to teach human sexuality education or human immunodeficiency virus education, or both, shall emphasize that abstinence from sexual contact is the only method that is 100 percent effective against unintended pregnancy, sexually transmitted diseases and human immunodeficiency virus when transmitted sexually. Abstinence is to be stressed, but not to the exclusion of other material and instruction on contraceptive and disease reduction measures. Such courses are to acknowledge the value of abstinence while not devaluing or ignoring those young people who have had or are having sexual intercourse.

Â Â Â Â Â  (3) Nothing in this section prohibits instruction in sanitation, hygiene or traditional courses in biology. [1993 c.775 Â§1]

Â Â Â Â Â  336.460 [1961 c.575 Â§3; 1965 c.100 Â§244; renumbered 339.655 in 1993]

Â Â Â Â Â  336.465 Examination of instructional material; notice; pupil not required to take course. (1) Each school district shall:

Â Â Â Â Â  (a) Give parents, guardians and district residents an opportunity to examine the instructional materials to be used in any class, course, assembly or school-sponsored activity.

Â Â Â Â Â  (b) Inform parents or guardians in advance of any instruction on human sexuality or human immunodeficiency virus and give them an opportunity to review materials. At the same time, parents or guardians shall be informed that no pupil shall be required to take or participate in any instruction on human sexuality or human immunodeficiency virus if the pupilÂs parent or guardian, after having reviewed the materials, submits written objection to the school district.

Â Â Â Â Â  (2) Refusal to take or participate in any class, course, assembly or school-sponsored activity on human sexuality or human immunodeficiency virus shall not be reason for harassment, suspension or expulsion of the pupil. [1993 c.775 Â§2]

Â Â Â Â Â  336.470 [1961 c.575 Â§2; 1965 c.100 Â§245; 1971 c.189 Â§1; 1981 c.22 Â§2; 1983 c.338 Â§914; 1989 c.491 Â§24; 1993 c.741 Â§33; renumbered 339.660 in 1993]

Â Â Â Â Â  336.475 Report to legislature. The Department of Education shall report to the Legislative Assembly at each regular session on the implementation of courses on family life, human immunodeficiency virus and human sexuality. The report shall be based on the data in the school districtsÂ annual assurance reports. [1993 c.775 Â§3]

STUDENT JOURNALISTS

Â Â Â Â Â  336.477 Rights; student expression; civil action. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂSchool-sponsored mediaÂ means materials that are prepared, substantially written, published or broadcast by student journalists, that are distributed or generally made available, either free of charge or for a fee, to members of the student body and that are prepared under the direction of a student media adviser. ÂSchool-sponsored mediaÂ does not include media intended for distribution or transmission solely in the classrooms in which they are produced.

Â Â Â Â Â  (b) ÂStudent journalistÂ means a public high school student who gathers, compiles, writes, edits, photographs, records or prepares information for dissemination in school-sponsored media.

Â Â Â Â Â  (c) ÂStudent media adviserÂ means a person who is employed, appointed or designated by the school district to supervise, or provide instruction relating to, school-sponsored media.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, student journalists have the right to exercise freedom of speech and of the press in school-sponsored media, whether or not the media are supported financially by the school or by use of school facilities or are produced in conjunction with a high school class.

Â Â Â Â Â  (3) Student journalists are responsible for determining the news, opinion and feature content of school-sponsored media subject to the limitations of subsection (4) of this section. This subsection does not prevent a student media adviser from teaching professional standards of English and journalism to the student journalists.

Â Â Â Â Â  (4) Nothing in this section may be interpreted to authorize expression by students that:

Â Â Â Â Â  (a) Is libelous or slanderous;

Â Â Â Â Â  (b) Constitutes an unwarranted invasion of privacy;

Â Â Â Â Â  (c) Violates federal or state statutes, rules or regulations or state common law; or

Â Â Â Â Â  (d) So incites students as to create a clear and present danger of:

Â Â Â Â Â  (A) The commission of unlawful acts on or off school premises;

Â Â Â Â Â  (B) The violation of school policies; or

Â Â Â Â Â  (C) The material and substantial disruption of the orderly operation of the school. A school official must base a forecast of material and substantial disruption on specific facts, including past experience in the school and current events influencing student behavior, and not on undifferentiated fear or apprehension.

Â Â Â Â Â  (5) Any student, individually or through the studentÂs parent or guardian, enrolled in a public high school may commence a civil action to obtain damages under this subsection and appropriate injunctive or declaratory relief as determined by a court for a violation of subsection (2) of this section, the First Amendment to the United States Constitution or section 8, Article I of the Oregon Constitution. Upon a motion, a court may award $100 in damages and injunctive and declaratory relief to a prevailing plaintiff in a civil action brought under this subsection.

Â Â Â Â Â  (6) Each school district that includes a public high school shall adopt a written student freedom of expression policy in accordance with this section. The policy shall include reasonable provisions for the time, place and manner of student expression. [2007 c.763 Â§1]

EXTRACURRICULAR SPORTS

Â Â Â Â Â  336.479 Physical examination prior to participation in extracurricular sports; rules. (1) As used in this section, ÂparticipationÂ means participation in sports practices and actual interscholastic sports competition.

Â Â Â Â Â  (2) Each school district shall require students who participate in extracurricular sports in grades 7 through 12 in the schools of the district to have a physical examination prior to participation. A person conducting the physical examination shall use a form and protocol prescribed by rule of the State Board of Education pursuant to subsection (6) of this section.

Â Â Â Â Â  (3) A school district shall require students who continue to participate in extracurricular sports in grades 7 through 12 to have a physical examination once every two years.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a school district shall require a student who is diagnosed with a significant illness or has had a major surgery to have a physical examination prior to further participation in extracurricular sports.

Â Â Â Â Â  (5) Any physical examination required by this section shall be conducted by a:

Â Â Â Â Â  (a) Physician possessing an unrestricted license to practice medicine;

Â Â Â Â Â  (b) Licensed naturopathic physician;

Â Â Â Â Â  (c) Licensed physician assistant;

Â Â Â Â Â  (d) Certified nurse practitioner; or

Â Â Â Â Â  (e) Licensed chiropractic physician who has clinical training and experience in detecting cardiopulmonary diseases and defects.

Â Â Â Â Â  (6) The State Board of Education shall by rule prescribe the form and protocol to be used for physical examinations required by this section. The board shall consult with a voluntary organization approved by the State Board of Education under ORS 339.430 in adopting rules under this section. [2001 c.486 Â§1; 2003 c.323 Â§1]

Â Â Â Â Â  336.480 [1961 c.575 Â§4; 1965 c.100 Â§246; 1971 c.189 Â§2; renumbered 339.665 in 1993]

Â Â Â Â Â  336.500 [1961 c.364 Â§Â§1,2,3; 1965 c.100 Â§157; renumbered 332.470]

COMMUNITY SCHOOLS

Â Â Â Â Â  336.505 ÂCommunity school programÂ defined. As used in ORS 336.505 to 336.525, unless the context requires otherwise Âcommunity school programÂ means a program that fosters citizen involvement and provides educational, recreational, cultural and related services to the community. [1981 c.259 Â§1]

Â Â Â Â Â  336.510 Legislative findings; direction to Department of Education. The Legislative Assembly finds that the community school is an expression of the philosophy that the local school is most effective when it involves the people of that community in programs designed to fulfill their needs and interests while increasing the communityÂs use of personnel, buildings, equipment and other public educational resources. Accordingly, the Department of Education is directed to:

Â Â Â Â Â  (1) Provide state leadership for community school development;

Â Â Â Â Â  (2) Assist in the establishment, maintenance and expansion of community schools;

Â Â Â Â Â  (3) Serve as the state administrative agency for federal community school funding; and

Â Â Â Â Â  (4) Foster coordination of community school services provided by local schools, community colleges, education service districts, community college service districts and other public and private agencies to avoid unnecessary duplication. [1981 c.259 Â§2]

Â Â Â Â Â  336.515 [1981 c.259 Â§3; 1989 c.491 Â§25; repealed by 1993 c.742 Â§32]

Â Â Â Â Â  336.520 Community school program to provide for advisory involvement; local advisory bodies. (1) The community school program shall provide for the active and continuous involvement on an advisory basis of institutions, groups and individuals in the community to be served by the program and the active and continuous involvement of local residents in the planning, development and operation of those programs and services deemed appropriate for their community.

Â Â Â Â Â  (2) Local advisory bodies shall review needs, establish local goals and objectives, recommend priorities, identify available resources, promote programs, study progress, encourage interagency cooperation, suggest financing and evaluation methods and make recommendations to district school boards and local administrators. [1981 c.259 Â§4]

Â Â Â Â Â  336.525 Program to be operated by district providing elementary or secondary education; exception. In a community which chooses to operate a community school program, the program shall be operated by a school district that provides elementary or secondary education. However, if a school district has no community school program, it may consent in writing for the formulation and operation of a community school program by a community college or community college service district or an education service district or a municipal government or a parks and recreation district, or any combination thereof. [1981 c.259 Â§5]

Â Â Â Â Â  336.530 [1989 c.840 Â§1; 1993 c.45 Â§97; renumbered 329.535 in 1993]

Â Â Â Â Â  336.535 [1989 c.840 Â§2; renumbered 329.545 in 1993]

Â Â Â Â Â  336.540 [1989 c.840 Â§3; 1993 c.45 Â§98; renumbered 329.555 in 1993]

Â Â Â Â Â  336.545 [1989 c.840 Â§4; renumbered 329.565 in 1993]

Â Â Â Â Â  336.550 [1989 c.840 Â§5; renumbered 329.570 in 1993]

Â Â Â Â Â  336.555 [1989 c.840 Â§6; renumbered 329.575 in 1993]

Â Â Â Â Â  336.557 [1991 c.693 Â§12; 1993 c.45 Â§99; renumbered 329.585 in 1993]

Â Â Â Â Â  336.560 [1989 c.840 Â§7; 1993 c.45 Â§100; renumbered 329.595 in 1993]

Â Â Â Â Â  336.565 [1989 c.840 Â§8; renumbered 329.600 in 1993]

Â Â Â Â Â  336.570 [1989 c.840 Â§9; renumbered 329.605 in 1993]

RESIDENTIAL PROGRAMS;
YOUTH
CARE
CENTERS
; DETENTION FACILITIES

Â Â Â Â Â  336.575 Notice and consultation before establishing, expanding or changing residential program. (1) Prior to establishing or expanding a residential program authorized to provide care to five or more children or changing the type of educational services provided or the category of children being served by the residential program in any school district, the authorities of the agency establishing or altering such a program shall notify in writing and confer with the superintendent or the district school board of any substantially affected district to determine the impact of the additional children and services upon the facilities and program of the district.

Â Â Â Â Â  (2) The notification required by subsection (1) of this section must occur at least three months prior to the establishment or expansion of the residential program or prior to the time when the type of educational services or category of children changes. The three-month period, or any part of it, may be waived by agreement of the agency and the affected school district.

Â Â Â Â Â  (3) This section does not apply to temporary changes in, or expansion of, residential programs of less than 30 daysÂ duration that result from meeting emergency needs of children. [Formerly 339.175]

Â Â Â Â Â  336.580 Education at youth care centers; rules. (1) Every child at a youth care center, as defined in ORS 420.855, is entitled to receive appropriate education suited to the needs of the child in the least restrictive environment in which the child can function until the child is no longer of compulsory school age or receives a high school diploma or an equivalent.

Â Â Â Â Â  (2) The school district in which the youth care center is located shall develop an educational plan for the children in the youth care center in consultation with the director of the center. The plan shall be approved annually by the school district board.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall have the authority to enforce the provisions of ORS 336.575 and 339.137 and this section. If a district fails to comply, the superintendent shall find the district deficient and shall apply the penalty provided in ORS 327.103.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules to implement this section. [Formerly 339.195; 1997 c.20 Â§1; 2007 c.429 Â§1]

Â Â Â Â Â  336.585 Education at detention facilities; costs; rules; notification to resident district. (1) The Department of Education shall provide or cause to be provided appropriate education for children placed in a detention facility. The Superintendent of Public Instruction may contract with a school district or education service district to provide or cause to be provided appropriate education to children placed in a detention facility.

Â Â Â Â Â  (2) The superintendent shall pay the costs of providing education to children placed in detention facilities from the State School Fund grant allocated to the Juvenile Detention Education Program for that purpose under ORS 327.026.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule standards to be applied to the operation of the Juvenile Detention Education Program, as defined in ORS 326.695.

Â Â Â Â Â  (4) The superintendent shall ensure that the resident district of each child placed in a detention facility is notified, if the resident district can be reasonably identified. The purposes of the notification include, but are not limited to:

Â Â Â Â Â  (a) Removing the child from the resident districtÂs census;

Â Â Â Â Â  (b) Facilitating transfers of the childÂs educational records; and

Â Â Â Â Â  (c) Facilitating planning for the childÂs possible return to the resident district.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂDetention facilityÂ has the meaning given the term in ORS 419A.004.

Â Â Â Â Â  (b) ÂPlaced in a detention facilityÂ means lodged overnight between consecutive days of receiving educational services within the detention facility.

Â Â Â Â Â  (c) ÂResident districtÂ means the school district in which the parents or legal guardian, if any, of the child resided at the time of placement. If the child has no parents or legal guardian, or none can be located, the resident district shall be the school district in which the child is physically located. [Formerly 339.205; 2001 c.681 Â§8]

Â Â Â Â Â  336.610 [Formerly 336.440; renumbered 339.885 in 1993]

ALTERNATIVE EDUCATION PROGRAMS

Â Â Â Â Â  336.615 Definition for ORS 336.615 to 336.675. As used in ORS 336.615 to 336.675, Âalternative education programÂ means a school or separate class group designed to best serve studentsÂ educational needs and interests and assist students in achieving the academic standards of the school district and the state. [Formerly 339.605; 2001 c.490 Â§1]

Â Â Â Â Â  336.620 [Formerly 336.430; renumbered 339.880 in 1993]

Â Â Â Â Â  336.625 Goals; district responsibility; registration; rules. (1) In implementing alternative education programs, district school boards shall maintain learning situations that are flexible with regard to environment, time, structure and pedagogy.

Â Â Â Â Â  (2) Students participating in alternative education programs are considered to be the responsibility of the resident district for purposes of ORS 332.072.

Â Â Â Â Â  (3) The State Board of Education by rule:

Â Â Â Â Â  (a) Shall define the accountable activities and allowable credit for these activities in alternative education programs;

Â Â Â Â Â  (b) Shall adopt a process for registering private alternative education programs that includes, but is not limited to, the requirements of ORS 336.631; and

Â Â Â Â Â  (c) Shall establish standards for private alternative education programs to ensure a safe educational environment and an instructional program that provides students with the opportunity to make progress toward achieving state academic content and performance standards.

Â Â Â Â Â  (4) A school district may not waive the right to implement an alternative education program in a collective bargaining agreement. [Formerly 339.615; 1997 c.521 Â§24; 2001 c.490 Â§2]

Â Â Â Â Â  336.630 [Formerly 332.100 and then 336.045; renumbered 339.875 in 1993]

Â Â Â Â Â  336.631 Private alternative programs; requirements; applicability of laws; placement of students. (1) Prior to contracting with or distributing any public funds to a private alternative education program, a district school board shall:

Â Â Â Â Â  (a) Annually approve the private alternative education program;

Â Â Â Â Â  (b) Determine that the private alternative education program is registered with the Department of Education; and

Â Â Â Â Â  (c) Determine that the private alternative education program complies with the requirements of subsection (2) of this section and ORS 336.625 (3)(c).

Â Â Â Â Â  (2) The following laws apply to private alternative education programs that are registered with the Department of Education under ORS 336.635 in the same manner as the laws apply to school districts and public schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 181.534, 326.603, 326.607, 342.223 and 342.232 (criminal records checks);

Â Â Â Â Â  (c) ORS 337.150, 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (d) ORS 659.850, 659.855 and 659.860 (discrimination);

Â Â Â Â Â  (e) Health and safety statutes and rules; and

Â Â Â Â Â  (f) Any statute, rule or school district policy that is specified in a contract between the school district board and the private alternative education program.

Â Â Â Â Â  (3) Prior to placement of a student in a private alternative education program, the resident district shall determine whether the proposed placement best serves the studentÂs educational needs and interests and assists the student in achieving the district and state academic standards.

Â Â Â Â Â  (4) Contracts between a school district and a private alternative education program shall be included in the assessment of effectiveness provided for in ORS 329.085. [1997 c.521 Â§11; 1999 c.59 Â§84; 2001 c.490 Â§3; 2005 c.730 Â§15; 2007 c.35 Â§5; 2007 c.256 Â§4]

Â Â Â Â Â  Note: The amendments to 336.631 by section 6, chapter 839, Oregon Laws 2007, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007. The text that is operative on and after July 1, 2017, is set forth for the userÂs convenience.

Â Â Â Â Â  336.631. (1) Prior to contracting with or distributing any public funds to a private alternative education program, a district school board shall:

Â Â Â Â Â  (a) Annually approve the private alternative education program;

Â Â Â Â Â  (b) Determine that the private alternative education program is registered with the Department of Education; and

Â Â Â Â Â  (c) Determine that the private alternative education program complies with the requirements of subsection (2) of this section and ORS 336.625 (3)(c).

Â Â Â Â Â  (2) The following laws apply to private alternative education programs that are registered with the Department of Education under ORS 336.635 in the same manner as the laws apply to school districts and public schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 181.534, 326.603, 326.607, 342.223 and 342.232 (criminal records checks);

Â Â Â Â Â  (c) ORS 329.496 (physical education);

Â Â Â Â Â  (d) ORS 337.150, 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (e) ORS 659.850, 659.855 and 659.860 (discrimination);

Â Â Â Â Â  (f) Health and safety statutes and rules; and

Â Â Â Â Â  (g) Any statute, rule or school district policy that is specified in a contract between the school district board and the private alternative education program.

Â Â Â Â Â  (3) Prior to placement of a student in a private alternative education program, the resident district shall determine whether the proposed placement best serves the studentÂs educational needs and interests and assists the student in achieving the district and state academic standards.

Â Â Â Â Â  (4) Contracts between a school district and a private alternative education program shall be included in the assessment of effectiveness provided for in ORS 329.085.

Â Â Â Â Â  336.635 Enrollment in alternative education program; notice to district; billing; rules; status of teachers. (1) When necessary to meet a studentÂs educational needs and interests, the parent or guardian with the approval of the resident district and the attending district may enroll the student in one of the proposed appropriate and accessible public alternative education programs or private alternative education programs of instruction or instruction combined with counseling registered with the Department of Education. If the child is determined to be eligible for special education under ORS 343.221 to 343.236 and 343.261 to 343.295, the program must be approved by the Department of Education prior to the placement of the student in the program. A student enrolled pursuant to this subsection or enrolled in an alternative education program on or after July 1, 1995, because the studentÂs educational needs and interests are best met through participation in such a program shall be considered enrolled in the schools of the district for purposes of the distribution of the State School Fund.

Â Â Â Â Â  (2) The alternative education program in which the student enrolls with the districtsÂ approval shall notify the school district in which the student or the studentÂs parents or legal guardian, if any, resided at the time the student enrolled of the childÂs enrollment and may bill the school district for tuition. The billing may be made annually or at the end of each term or semester of the alternative education program. For each full-time equivalent student enrolled in the alternative education program, the school district shall pay the actual cost of the program or an amount at least equivalent to 80 percent of the districtÂs estimated current yearÂs average per student net operating expenditure, whichever is lesser, in accordance with rules adopted by the State Board of Education. The alternative education program shall be accountable for the expenditures of all State School Fund and other local school support moneys, providing the school district with an annual statement of such expenditures.

Â Â Â Â Â  (3) A private alternative education program that is registered with the Department of Education is not required to employ only licensed teachers or administrators. Teachers and administrators in such private programs shall not be considered employees of any district for purposes of ORS 342.173.

Â Â Â Â Â  (4) A school district is not required to provide a public alternative education program if there are public or approved private alternative education programs that are appropriate and accessible to the student to which a student can be referred.

Â Â Â Â Â  (5) Any
Oregon
teaching license is valid for teaching all subjects and grade levels in an alternative education program operated by a school district or education service district. [Formerly 339.620; 1995 c.656 Â§7; 1996 c.16 Â§3; 1997 c.164 Â§1; 1997 c.613 Â§3; 2001 c.490 Â§4]

Â Â Â Â Â  336.637 Instruction in educational standards required; assessment of students in private alternative education programs. (1) A private alternative education program shall ensure that students receive instruction in the educational standards adopted by the State Board of Education for the grade level the program serves.

Â Â Â Â Â  (2) Students enrolled in a private alternative education program shall take the statewide assessment developed by the Department of Education under ORS 329.485. A private alternative education program shall be accountable for determining the progress of its students toward achieving academic content standards as defined in ORS 329.007. The private alternative education program shall report, at least annually, each studentÂs academic progress, including the results of the state assessment to students, parents and the school district. [1997 c.521 Â§12; 2001 c.490 Â§5]

Â Â Â Â Â  336.640 Rules governing education for pregnant and parenting students. (1) The State Board of Education shall establish by rule procedures for considering and obtaining special services for pregnant and parenting students. Such rules shall include, but not be limited to, the obligation of the school district to:

Â Â Â Â Â  (a) Inform pregnant and parenting students and their parents of the availability of such services in the school district, education service district or in the community;

Â Â Â Â Â  (b) Facilitate the provision of such services, including counseling, life skills and parenting education, child care, transportation, career development and health and nutrition services to pregnant and parenting students;

Â Â Â Â Â  (c) Inform pregnant and parenting students and their parents of the availability of resources provided by other agencies, including health and social services;

Â Â Â Â Â  (d) Provide educational programs and schedules that address the individual learning styles and needs of pregnant and parenting students; and

Â Â Â Â Â  (e) Develop individualized educational programs or services, or both, to address the needs of pregnant or parenting students when their educational needs cannot be met by the regularly provided school program.

Â Â Â Â Â  (2) Each school district shall adopt policies and guidelines for implementation of this section in a manner consistent with the rules of the state board adopted under subsection (1) of this section.

Â Â Â Â Â  (3) No pregnant or parenting student shall be excluded from the public schools solely on the basis of pregnancy or parenthood.

Â Â Â Â Â  (4) For purposes of reporting enrollments, school districts may count eligible students who are receiving individualized programs or services, or both, as described in subsection (1)(e) of this section, in the same category as students eligible for special education as children with disabilities under ORS 343.035. [Formerly 339.623; 2005 c.22 Â§233]

Â Â Â Â Â  336.645 Notification of availability of program; rules. The State Board of Education shall adopt rules to implement the provisions of ORS 336.615 to 336.675 that shall include rules regarding school district notification to parents and students of the availability of alternative education programs, the law regarding alternative education programs and the procedures for requesting district school boards to establish alternative education programs. [Formerly 339.625; 1997 c.521 Â§25; 2001 c.490 Â§6]

Â Â Â Â Â  336.650 [1979 c.363 Â§2; renumbered 339.870 in 1993]

Â Â Â Â Â  336.655 District evaluation of program. (1) Each school district operating, participating in or contracting for a public or private alternative education program shall evaluate the program at least annually. The district shall provide the public or private alternative education program with a copy of the written evaluation.

Â Â Â Â Â  (2) For private alternative education programs, the evaluation shall include, but is not limited to:

Â Â Â Â Â  (a) A review of the private alternative education programÂs annual statement of expenditures as required by ORS 336.635 (2);

Â Â Â Â Â  (b) A determination that the private alternative education program is in compliance with ORS 336.625 (3)(c) and 336.631 (2);

Â Â Â Â Â  (c) The approval of any contract between the district and the private alternative education program; and

Â Â Â Â Â  (d) A review to ensure that the private alternative education program enhances the ability of the district and its students to achieve district and state standards. [Formerly 339.635; 2001 c.490 Â§7]

Â Â Â Â Â  336.660 [1991 c.970 Â§4; 1993 c.45 Â§102; renumbered 339.865 in 1993]

Â Â Â Â Â  336.665 Effect of failure to propose alternative programs. (1) The Superintendent of Public Instruction shall find a school district to be deficient within the meaning of ORS 327.103 if the district fails to cause the proposal of alternative programs to be made under ORS 339.250 (9) or (10).

Â Â Â Â Â  (2) The failure to cause the proposal of alternative programs shall not be grounds for a civil action against the school district. [Formerly 339.640; 1995 c.656 Â§8; 1996 c.16 Â§4; 2001 c.104 Â§112]

Â Â Â Â Â  336.668 Definitions for ORS 336.668 to 336.675. As used in ORS 336.668 to 336.675:

Â Â Â Â Â  (1) ÂQualified homeschooled childÂ means a child who is registered as a child who is taught by a parent, legal guardian or private teacher under ORS 339.035 and who is:

Â Â Â Â Â  (a) A resident of a county with a population of more than 320,000 but less than 325,000 according to the federal decennial census conducted in 2000; or

Â Â Â Â Â  (b) A resident of a school district that contracted with a qualified private alternative education program prior to the 2007-2008 school year.

Â Â Â Â Â  (2) ÂQualified private alternative education programÂ means a private alternative education program that:

Â Â Â Â Â  (a) First contracted with a qualified school district beginning with the 1996-1997 school year, and has continued to have a contract with a qualified school district through the 2006-2007 school year, to provide services to homeschooled students; and

Â Â Â Â Â  (b) Is in compliance with ORS 336.615 to 336.675 and rules adopted by the State Board of Education that relate to private alternative education programs.

Â Â Â Â Â  (3) ÂQualified school districtÂ means a school district:

Â Â Â Â Â  (a) With an administrative office located in the county seat of a county with a population of more than 320,000 but less than 325,000 according to the federal decennial census conducted in 2000; and

Â Â Â Â Â  (b) That had a contract with a qualified private alternative education program during the 2006-2007 school year. [2007 c.846 Â§2]

Â Â Â Â Â  336.670 Contract for services; placement. (1) A qualified school district may contract with a qualified private alternative education program to provide services to homeschooled children. A qualified school district that contracts with a program under this section shall evaluate and monitor the program.

Â Â Â Â Â  (2) Other school districts may place students in a qualified private alternative education program. Except as provided in subsection (1) of this section, if a school district places a student in a program under this subsection, the school district is not required to evaluate and monitor the program.

Â Â Â Â Â  (3) When necessary to meet a qualified homeschooled childÂs educational needs and interests, the parent or legal guardian with the approval of the resident district and the attending district may enroll the child in a qualified private alternative education program. If the child is determined to be eligible for special education under ORS 343.221 to 343.236 and 343.261 to 343.295, the program must be approved by the Department of Education prior to the placement of the student in the program.

Â Â Â Â Â  (4) As a condition of enrolling in a qualified private alternative education program:

Â Â Â Â Â  (a) A qualified homeschooled child may not be required to have previously attended a public school;

Â Â Â Â Â  (b) A school district is not required to find that the student is not benefiting, has not benefited or will not benefit from attendance in public school or other alternative education programs; and

Â Â Â Â Â  (c) A school district is not required to conduct an assessment of the child in order to find that the program would meet the childÂs educational needs and interests. [2007 c.846 Â§3]

Â Â Â Â Â  Note: Section 4, chapter 846, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. Notwithstanding section 3 (3) of this 2007 Act [336.670 (3)], if a qualified homeschooled child was enrolled in a qualified private alternative education program prior to the effective date of this 2007 Act [July 31, 2007], additional approval from the resident or attending school district is not required and the qualified homeschooled child may continue to attend the program. [2007 c.846 Â§4]

Â Â Â Â Â  336.673 Funding; qualified courses. (1) A qualified private alternative education program shall receive funding from a qualified school district that has entered into a contract with the program. The funding shall be calculated based on this section and ORS 336.675.

Â Â Â Â Â  (2) A qualified private alternative education program may receive funding for a qualified homeschooled child only if the child enrolls in one or more of the following courses that meet the academic content standards adopted by the State Board of Education for that course:

Â Â Â Â Â  (a) Mathematics.

Â Â Â Â Â  (b) Science.

Â Â Â Â Â  (c) English.

Â Â Â Â Â  (d) History.

Â Â Â Â Â  (e) Geography.

Â Â Â Â Â  (f) Economics.

Â Â Â Â Â  (g) Civics.

Â Â Â Â Â  (h) Physical education.

Â Â Â Â Â  (i) Health.

Â Â Â Â Â  (j) The arts.

Â Â Â Â Â  (k) Second languages.

Â Â Â Â Â  (L) Computer technology.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, for purposes of receiving funding for a qualified private alternative education program from the State School Fund, a qualified school district that enters into a contract with a program under ORS 336.670 shall be considered to be the resident district of a qualified homeschooled child who attends the program.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply to a qualified homeschooled child who is receiving special education and related services. [2007 c.846 Â§5]

Â Â Â Â Â  336.675 Funding formula; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂADMÂ means the average daily membership as defined in ORS 327.006.

Â Â Â Â Â  (b) ÂSmall groupÂ means instruction provided in a qualified private alternative education program approved by a qualified school district to a class of two to five students.

Â Â Â Â Â  (c) ÂIntermediate groupÂ means instruction provided in a qualified private alternative education program approved by a qualified school district to a class of 6 to 15 students.

Â Â Â Â Â  (d) ÂLarge groupÂ means instruction provided in a qualified private alternative education program approved by a qualified school district to a class of 16 or more students.

Â Â Â Â Â  (e) ÂTutorialÂ means instruction provided in a qualified private alternative education program approved by a qualified school district to a class of one student.

Â Â Â Â Â  (2) The State Board of Education shall adopt by rule a formula for the calculation of the amount of funding to be received by a qualified private alternative education program. The formula shall be based on:

Â Â Â Â Â  (a) The ADM of the program;

Â Â Â Â Â  (b) Whether the program operates full-time or part-time; and

Â Â Â Â Â  (c) Whether instruction in the program is given as tutorials or in small groups, intermediate groups or large groups. [2007 c.846 Â§6]

Â Â Â Â Â  336.705 [1987 c.896 Â§1; 1989 c.187 Â§1; 1991 c.693 Â§33; 1993 c.45 Â§104; renumbered 329.675 in 1993]

Â Â Â Â Â  336.710 [1987 c.896 Â§2; renumbered 329.685 in 1993]

Â Â Â Â Â  336.715 [1987 c.896 Â§Â§3, 28; 1993 c.45 Â§105; renumbered 329.690 in 1993]

Â Â Â Â Â  336.720 [1987 c.896 Â§4; 1989 c.187 Â§2; 1989 c.491 Â§26; 1993 c.45 Â§106; renumbered 329.695 in 1993]

Â Â Â Â Â  336.730 [1987 c.896 Â§5; 1989 c.187 Â§3; 1991 c.693 Â§15; 1993 c.45 Â§107; renumbered 329.700 in 1993]

Â Â Â Â Â  336.735 [1987 c.896 Â§6 (1) to (3); repealed by 1993 c.45 Â§108]

Â Â Â Â Â  336.745 [1987 c.896 Â§8; 1989 c.187 Â§5; 1991 c.693 Â§34; 1993 c.45 Â§109; renumbered 329.705 in 1993]

Â Â Â Â Â  336.755 [1987 c.896 Â§7; 1989 c.187 Â§4; 1993 c.45 Â§110; renumbered 329.709 in 1993]

Â Â Â Â Â  336.765 [1987 c.896 Â§9; 1989 c.187 Â§6; 1993 c.45 Â§111; renumbered 329.715 in 1993]

Â Â Â Â Â  336.775 [1987 c.896 Â§10; renumbered 329.725 in 1993]

Â Â Â Â Â  336.780 [1987 c.896 Â§11; 1993 c.45 Â§112; renumbered 329.735 in 1993]

Â Â Â Â Â  336.785 [1987 c.896 Â§13; 1989 c.187 Â§12; renumbered 329.745 in 1993]

STUDENT TRAFFIC SAFETY EDUCATION

Â Â Â Â Â  336.790 Definitions for ORS 336.790 to 336.815. As used in ORS 336.790 to 336.815, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommercial driver training schoolÂ means a school operated by a person issued a commercial driver training school certificate by the Department of Transportation under ORS 822.515.

Â Â Â Â Â  (2) ÂPrivate schoolÂ means a private or parochial high school.

Â Â Â Â Â  (3) ÂPublic schoolÂ means a common or union high school district, education service district, a community college district and the
Oregon
School
for the Deaf. [Formerly 343.705; 1997 c.118 Â§1; 1997 c.249 Â§98; 2001 c.295 Â§11; 2001 c.706 Â§1; 2007 c.70 Â§94; 2007 c.858 Â§65]

Â Â Â Â Â  336.795 Purposes of traffic safety education course. A traffic safety education course shall be conducted in order to facilitate the policing of the streets and highways of this state and to reduce the direct cost thereof by educating youthful drivers in safe and proper driving practices. [Formerly 343.710; 2001 c.104 Â§113]

Â Â Â Â Â  336.800 School course in traffic safety education. (1) Any private school, public school or commercial driver training school may offer a course in traffic safety education. The curriculum for the traffic safety education course shall be established by the Department of Transportation under ORS 802.345.

Â Â Â Â Â  (2) A person employed to teach a traffic safety education course must meet qualifications established by the department under ORS 802.345. [Formerly 343.720; 1997 c.383 Â§9; 1999 c.328 Â§8; 2001 c.706 Â§2; 2007 c.858 Â§66]

Â Â Â Â Â  336.805 Tuition; waiver; costs; reimbursement. (1) Each public school offering a course in traffic safety education may charge tuition therefor and shall keep accurate records of the cost thereof in the manner required under rules adopted by the Department of Transportation under ORS 802.345. As provided in ORS 336.810, each public school shall be reimbursed $210 per pupil completing the course, including any private school pupil completing the course in a public school.

Â Â Â Â Â  (2) If funds available to the Department of Transportation for the Student Driver Training Fund are not adequate to pay all approved claims in full, public schools shall receive a pro rata reimbursement based upon the ratio that the total amount of funds available bears to the total amount of funds required for maximum allowable reimbursement.

Â Â Â Â Â  (3) Tuition authorized by subsection (1) of this section shall not exceed the cost to the public school of providing traffic safety education less the state reimbursement. Tuition may be reduced or waived by a public school for low income pupils.

Â Â Â Â Â  (4) A public school may also offer a traffic safety education course to pupils in neighboring public schools that do not offer traffic safety education.

Â Â Â Â Â  (5) Each public school offering a course in traffic safety education shall adopt written policies and procedures regarding reduced or waived tuition for low income pupils.

Â Â Â Â Â  (6) Each public school offering a course in traffic safety education shall adopt written policies and procedures for the admission of pupils from neighboring public schools. [Formerly 343.730; 1997 c.119 Â§2; 1999 c.328 Â§9; 2005 c.699 Â§1; 2007 c.858 Â§67]

Â Â Â Â Â  336.810 Student Driver Training Fund. (1) There is created the Student Driver Training Fund, separate and distinct from the General Fund. All payments required under ORS 336.795 to 336.815 and moneys paid into the fund under ORS 802.110 and all expenses incurred in the administration of those sections shall be made to and borne by the fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The Department of Transportation shall annually distribute the funds available in the Student Driver Training Fund in the manner provided in ORS 336.805.

Â Â Â Â Â  (3) The department shall make periodic studies to determine the effectiveness of traffic safety education courses conducted under authority of ORS 336.790 to 336.815. [Formerly 343.740; 1999 c.328 Â§10]

Â Â Â Â Â  336.815 Contract with commercial driver training school. Any public school may contract with a commercial driver training school for the instruction of students enrolled in a traffic safety education course. [Formerly 343.750; 1997 c.119 Â§1; 1999 c.328 Â§11; 2001 c.706 Â§3]

Â Â Â Â Â  336.850 [1991 c.928 Â§7; renumbered 329.385 in 1993]

Â Â Â Â Â  336.870 [1991 c.871 Â§1; renumbered 329.395 in 1993]

Â Â Â Â Â  336.875 [1991 c.871 Â§2; renumbered 329.405 in 1993]

Â Â Â Â Â  336.880 [1991 c.871 Â§3; renumbered 329.415 in 1993]

Â Â Â Â Â  336.885 [1991 c.871 Â§4; renumbered 329.425 in 1993]

Â Â Â Â Â  336.990 [Amended by 1963 c.544 Â§50; subsection (4) of 1963 Replacement Part derived from 332.990 (7); repealed by 1965 c.100 Â§456]

_______________



Chapter 337

Chapter 337 Â Books and Instructional Materials

2007 EDITION

BOOKS AND INSTRUCTIONAL MATERIALS

EDUCATION AND CULTURE

LIST OF TEXTBOOKS AND INSTRUCTIONAL MATERIALS

337.030Â Â Â Â  Annual circular to school textbook publishers

337.035Â Â Â Â  Establishment of guidelines and criteria for review and selection of textbooks and instructional materials; rules

337.050Â Â Â Â  List of textbooks and instructional materials

337.060Â Â Â Â  Submission of proposals by publishers

337.065Â Â Â Â  Publisher fee

337.075Â Â Â Â  Adoption or rejection of textbooks

337.080Â Â Â Â  Report of textbook and instructional material adoptions

337.090Â Â Â Â  Contract with publisher; terms; security; breach; remedies

337.100Â Â Â Â  Circular of adopted textbooks and instructional materials

337.110Â Â Â Â  Selection of substitute or additional textbooks and instructional materials

DUTIES OF DISTRICT SCHOOL BOARDS AND
CHARTER
SCHOOLS

337.120Â Â Â Â  School board adoption and use of approved textbooks and instructional materials

337.141Â Â Â Â  Textbook and instructional material adoption and use by school boards

337.150Â Â Â Â  School board and charter school duty to provide textbooks

REQUIRED TEXTBOOKS AND INSTRUCTIONAL MATERIALS

337.260Â Â Â Â  Textbooks on American history and government

337.275Â Â Â Â  Instructional materials on phonics

SPREAD THE WORD PROGRAM

337.285Â Â Â Â  Definitions for ORS 337.288

337.288Â Â Â Â  Spread the Word Program; purpose; donated books

ANIMAL DISSECTION

337.300Â Â Â Â  Animal dissection; refusal by student; alternatives; notification

POST-SECONDARY TEXTBOOKS AND INSTRUCTIONAL MATERIALS

(Generally)

337.500Â Â Â Â  Definitions for ORS 337.500 to 337.506

337.503Â Â Â Â  Publisher of college textbooks; duties

337.506Â Â Â Â  Textbook bundling; disclosure of information

(Instructional Materials in Alternative Formats)

337.511Â Â Â Â  Definitions for ORS 337.511 to 337.524

337.514Â Â Â Â  Purpose

337.517Â Â Â Â  Instructional material in electronic format; request; requirements; transmittal

337.521Â Â Â Â  State Board of Higher Education powers and duties; statewide guidelines

337.524Â Â Â Â  Exceptions to requirement to provide electronic format

Â Â Â Â Â  337.010 [Repealed by 1965 c.100 Â§248 (337.011 enacted in lieu of 337.010)]

Â Â Â Â Â  337.011 [1965 c.100 Â§249 (enacted in lieu of 337.010); 1975 c.754 Â§1; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.020 [Amended by 1953 c.526 Â§1; 1965 c.100 Â§250; 1969 c.314 Â§22; repealed by 1995 c.111 Â§2]

LIST OF TEXTBOOKS AND INSTRUCTIONAL MATERIALS

Â Â Â Â Â  337.030 Annual circular to school textbook publishers. The Superintendent of Public Instruction shall, under the direction of the State Board of Education, mail a copy of a circular to all the leading school textbook publishers in the
United States
. The circular shall contain:

Â Â Â Â Â  (1) The name and post-office address of the State Board of Education.

Â Â Â Â Â  (2) The time and place of meeting of the board to review and adopt textbooks.

Â Â Â Â Â  (3) The general form of the proposal to be followed by publishers in submitting textbooks for review and adoption.

Â Â Â Â Â  (4) The general form of contract to be entered into between the board and a publisher whose textbooks may be adopted.

Â Â Â Â Â  (5) The branches of study for which textbooks are to be adopted.

Â Â Â Â Â  (6) The statutory provisions relating to the review and adoption of textbooks.

Â Â Â Â Â  (7) Such additional information as may be considered useful. [Amended by 1965 c.100 Â§251; 1975 c.754 Â§5; 1991 c.886 Â§3]

Â Â Â Â Â  337.035 Establishment of guidelines and criteria for review and selection of textbooks and instructional materials; rules. The State Board of Education by rule shall establish guidelines and criteria for the review and selection of textbooks and other instructional materials to be placed on the list adopted under ORS 337.050. [1975 c.754 Â§3; 2001 c.461 Â§1]

Â Â Â Â Â  337.040 [Amended by 1953 c.526 Â§2; 1955 c.406 Â§1; 1965 c.100 Â§252; 1975 c.754 Â§6; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.050 List of textbooks and instructional materials. (1) The State Board of Education shall review and adopt, for periods established by the board, a list of textbooks and other instructional materials for use by school districts. The list shall contain, whenever possible:

Â Â Â Â Â  (a) More than one textbook selection for each grade and subject field in the standard curriculum for which, in its judgment, textbooks are required; and

Â Â Â Â Â  (b) More than one instructional material selection for each grade and subject field in the standard curriculum for which, in its judgment, instructional materials are required.

Â Â Â Â Â  (2) The State Board of Education shall consider the best educational interests of the students as well as the most economical method of purchasing textbooks and instructional materials in setting periods for textbook and instructional material review and adoption.

Â Â Â Â Â  (3) The board shall refrain from adopting any textbook or instructional material in a subject field whenever it finds that no textbook or instructional material can be documented as meeting, to the degree determined by the board, the guidelines and criteria established by the board for textbooks and instructional materials.

Â Â Â Â Â  (4) The board may approve the request of a publisher to substitute a more recent edition of any officially adopted textbook or item of instructional material in lieu of the edition or item adopted by the board. [Amended by 1953 c.121 Â§3; 1953 c.526 Â§3; 1955 c.406 Â§2; 1965 c.100 Â§253; 1967 c.370 Â§1; 1975 c.754 Â§7; 1983 c.300 Â§1; 1991 c.886 Â§4; 1997 c.115 Â§1; 2001 c.461 Â§2]

Â Â Â Â Â  337.055 [1975 c.754 Â§4; repealed by 1995 c.111 Â§2]

Â Â Â Â Â  337.060 Submission of proposals by publishers. (1) The proposals of each publisher shall be submitted to the Department of Education in writing and shall be responsive to the requirements of ORS 337.030 (3) and (4), and such other information relating to the terms and conditions under which the publisher proposes to furnish textbooks as the State Board of Education may require.

Â Â Â Â Â  (2) In addition to the material required under subsection (1) of this section, the proposal shall include documentation and analysis on each textbook showing how it conforms to the guidelines and criteria adopted by the State Board of Education for the review and adoption of textbooks. [Amended by 1965 c.100 Â§254; 1975 c.754 Â§8; 1991 c.886 Â§5]

Â Â Â Â Â  337.065 Publisher fee. (1) The Department of Education shall collect from each publisher or other supplier who submits a proposal under ORS 337.060 a fee equal to the retail price, or $50, whichever is the greater, for each textbook title or item of instructional material proposed by the publisher or supplier for review and adoption by the board. Fees are payable prior to consideration of the proposal.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section shall be paid into the State Treasury and placed to the credit of the Department of Education. The moneys are continuously appropriated to meet expenses incurred under ORS 337.030 to 337.260. [1967 c.370 Â§Â§2,3; 1975 c.754 Â§9; 1991 c.886 Â§6]

Â Â Â Â Â  337.070 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.075 Adoption or rejection of textbooks. (1) The State Board of Education may adopt or reject any textbook contained in any proposal. If the terms and conditions for furnishing a textbook in all proposals relating to that textbook are considered by the board to be unreasonable or the textbook is considered to be unsuitable pursuant to guidelines and criteria established by the board, the board may reject the textbook.

Â Â Â Â Â  (2) At the same or subsequent sessions, the board may receive new proposals for a textbook previously rejected and adopt the textbook in the same manner as other textbooks are required to be adopted. No proposal shall be considered unless the publisher has delivered without charge two copies of each textbook contained in the proposal to the Department of Education at least 60 days before the meeting. [1965 c.100 Â§255; 1975 c.754 Â§10; 1991 c.886 Â§7]

Â Â Â Â Â  337.080 Report of textbook and instructional material adoptions. The State Board of Education shall immediately report to the public the textbooks and instructional materials that have been adopted and placed on the list under ORS 337.050. The report shall be signed by the chairperson of the board. [Amended by 1965 c.100 Â§256; 1975 c.754 Â§11; 1991 c.886 Â§8; 2001 c.461 Â§3]

Â Â Â Â Â  337.090 Contract with publisher; terms; security; breach; remedies. (1) The State Board of Education, as soon as practicable, shall enter into a written contract with each publisher the textbook of which has been adopted. The contract shall require the publisher to maintain at least one depository to be designated by the board, where such textbooks may be purchased and to furnish such textbooks according to law and the conditions named in the proposal.

Â Â Â Â Â  (2) The board shall take from each publisher entering into a contract a good and sufficient bond, or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in such sum as stipulated damages as the board may determine, payable to the State of Oregon for the benefit of the Common School Fund, executed by the publisher as obligor together with a surety company authorized to do business in this state as surety and approved by the board, for the full and faithful performance of the contract.

Â Â Â Â Â  (3) If any publisher fails to carry out the provisions of the contract on the part of the publisher, or, with intent to evade the provisions of the contract, sells any of the textbooks in this state at prices higher than specified in the contract of the publisher, the board may, on behalf of the state, rescind the contract and notify the publisher thereof, or bring the appropriate action or suit to enforce the provisions of the publisherÂs bond or letter of credit. [Amended by 1965 c.100 Â§257; 1975 c.754 Â§12; 1991 c.331 Â§57; 1991 c.886 Â§9; 1997 c.631 Â§463]

Â Â Â Â Â  337.100 Circular of adopted textbooks and instructional materials. The Superintendent of Public Instruction shall, under the direction of the State Board of Education, issue a circular giving the full title of each textbook and a description of the instructional materials adopted by the board and placed on the list under ORS 337.050. The circular may include such other information as the board may consider useful. [Amended by 1965 c.100 Â§258; 1975 c.754 Â§13; 1991 c.886 Â§10; 2001 c.461 Â§4]

Â Â Â Â Â  337.110 Selection of substitute or additional textbooks and instructional materials. If at any time during the period for which a textbook or other instructional material is on the approved list adopted under ORS 337.050, it becomes necessary for the State Board of Education to adopt any textbook or other instructional material instead of those regularly adopted, the chairperson of the board may call a special session of the board. It may, upon convening, adopt such textbook or other instructional material in the same manner as other textbooks or other instructional materials are required to be adopted; except the Superintendent of Public Instruction need not in such case cause circulars described in ORS 337.030 to be sent to publishers. [Amended by 1965 c.100 Â§259; 1967 c.99 Â§1; 1975 c.754 Â§14; 1991 c.886 Â§11; 1997 c.115 Â§2; 2001 c.461 Â§5]

DUTIES OF DISTRICT SCHOOL BOARDS AND
CHARTER
SCHOOLS

Â Â Â Â Â  337.120 School board adoption and use of approved textbooks and instructional materials. (1) Except as otherwise provided by ORS 337.141, the district school board, with the assistance of teachers and administrators of the district, shall adopt textbooks and other instructional materials for each grade and subject field for which instruction is provided by the district school board from the approved list. The district school board shall involve parents and citizens in the process.

Â Â Â Â Â  (2) The district school board shall cause the books or materials, according to titles, so adopted to be used in its schools at the beginning of the next school year following the state adoption, except when, pursuant to rules of the State Board of Education, the district school board is authorized by the Superintendent of Public Instruction to postpone such use for a reasonable period of time. [Amended by 1953 c.121 Â§3; 1965 c.100 Â§260; 1967 c.100 Â§1; 1975 c.754 Â§15; 1989 c.491 Â§27; 1991 c.886 Â§12; 1997 c.115 Â§3]

Â Â Â Â Â  337.130 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.140 [Repealed by 1965 c.100 Â§261 (337.141 enacted in lieu of 337.140)]

Â Â Â Â Â  337.141 Textbook and instructional material adoption and use by school boards. Upon prior notice to the State Board of Education, the district school board of any school district may adopt and use textbooks or other instructional materials in place of or in addition to those adopted by the State Board of Education provided they meet the guidelines and criteria established by the State Board of Education. [1965 c.100 Â§262 (enacted in lieu of 337.140); 1975 c.754 Â§16; 1979 c.273 Â§2; 1991 c.886 Â§13; 2001 c.461 Â§6]

Â Â Â Â Â  337.150 School board and charter school duty to provide textbooks. (1) Subject to ORS 339.155, each district school board shall provide textbooks, prescribed or authorized by law, for free use by all resident public school pupils enrolled in kindergarten through grade 12.

Â Â Â Â Â  (2) Subject to ORS 339.155, each public charter school as defined in ORS 338.005 shall provide textbooks, prescribed or authorized by law, for free use by all pupils enrolled in the public charter school. [Amended by 1955 c.486 Â§2; 1957 c.272 Â§1; 1965 c.100 Â§263; 1965 c.272 Â§1; 1979 c.273 Â§1; 1989 c.130 Â§1; 1993 c.45 Â§303; 1999 c.200 Â§30]

Â Â Â Â Â  337.160 [Amended by 1965 c.100 Â§264; repealed by 1965 c.272 Â§2]

Â Â Â Â Â  337.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.200 [Amended by 1955 c.486 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.210 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.220 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.230 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.240 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.250 [Repealed by 1965 c.100 Â§456]

REQUIRED TEXTBOOKS AND INSTRUCTIONAL MATERIALS

Â Â Â Â Â  337.260 Textbooks on American history and government. Every district school board, the State Board of Education and every committee or officer responsible for the adoption of textbooks for use in the public schools shall adopt textbooks on American history and government which adequately stress the services rendered by those who achieved our national independence, who established our form of constitutional government and who preserved our federal union. Respect for all people, regardless of race, color, creed, national origin, age, sex, or disability, and their contributions to our history and system of government shall be reflected in the textbooks adopted by the State Board of Education. [Amended by 1965 c.100 Â§265; 1975 c.754 Â§17; 1985 c.388 Â§2; 1985 c.709 Â§3; 1991 c.886 Â§14; 1993 c.45 Â§Â§304,305]

Â Â Â Â Â  337.270 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.275 Instructional materials on phonics. (1) The State Board of Education shall include instructional materials on explicit phonics with decodable text on the statewide list of instructional materials adopted for inclusion in the reading instruction programs for kindergarten through grade two.

Â Â Â Â Â  (2) Each school district shall provide instructional materials on explicit phonics with decodable text from which classroom teachers may select for use as part of the reading instruction program in kindergarten through grade two. [1999 c.265 Â§1]

SPREAD THE WORD PROGRAM

Â Â Â Â Â  337.285 Definitions for ORS 337.288. As used in ORS 337.288:

Â Â Â Â Â  (1) ÂParticipating schoolÂ means a public school, public charter school or private school that collects donated books from students, civic groups and members of the community for distribution to children who have few books at home.

Â Â Â Â Â  (2) ÂRecipient schoolÂ means a public school or public charter school that receives donated books for distribution to students attending the school. [2001 c.271 Â§1]

Â Â Â Â Â  337.288 Spread the Word Program; purpose; donated books. (1) There is created the Spread the Word Program in the Department of Education. The purpose of the program is to provide books to elementary school children in kindergarten through grade five who have few books at home. Under the program, participating schools, individuals and civic groups may collect childrenÂs books that shall be donated to recipient schools for distribution to eligible children.

Â Â Â Â Â  (2) The department shall:

Â Â Â Â Â  (a) Establish assessment criteria to identify children eligible to receive books under the program; and

Â Â Â Â Â  (b) Develop an informational brochure on the program and distribute the brochure to public schools and public charter schools in this state.

Â Â Â Â Â  (3) Participating schools that are not private schools shall:

Â Â Â Â Â  (a) Conduct book drives;

Â Â Â Â Â  (b) Review donated books to ensure that they are appropriate for elementary school children and in satisfactory condition for distribution;

Â Â Â Â Â  (c) Count, sort and pack the books; and

Â Â Â Â Â  (d) Contact the school district to report the approximate number of books to be collected by the school district for distribution to elementary school children who have few books at home.

Â Â Â Â Â  (4) Participating schools that are private schools and individuals and civic groups may deliver donated books to a participating school that is a public school or public charter school for review and collection as provided in subsection (3) of this section.

Â Â Â Â Â  (5) School districts shall:

Â Â Â Â Â  (a) Collect donated books from participating schools within the district; and

Â Â Â Â Â  (b) Arrange for the donated books to be transported to the recipient school.

Â Â Â Â Â  (6) A recipient school shall distribute books to those children identified as eligible under criteria developed by the department under subsection (2) of this section.

Â Â Â Â Â  (7) Records of children who receive books pursuant to this section are not public records. [2001 c.271 Â§2; 2005 c.209 Â§25]

ANIMAL DISSECTION

Â Â Â Â Â  337.300 Animal dissection; refusal by student; alternatives; notification. (1) A kindergarten through grade 12 public school student may refuse to dissect any vertebrate or invertebrate animal or the parent or legal guardian of a kindergarten through grade 12 public school student may refuse to allow the student to dissect any vertebrate or invertebrate animal.

Â Â Â Â Â  (2) A school district that includes dissection as part of its coursework shall permit students to demonstrate competency in the coursework through alternative materials or methods of learning that do not include the dissection of animals. These alternative materials and methods may include but are not limited to:

Â Â Â Â Â  (a) Videotapes, DVDs and CD-ROMs;

Â Â Â Â Â  (b) Models;

Â Â Â Â Â  (c) Films;

Â Â Â Â Â  (d) Books;

Â Â Â Â Â  (e) Computer programs;

Â Â Â Â Â  (f) Clay modeling; and

Â Â Â Â Â  (g) Transparencies.

Â Â Â Â Â  (3) A kindergarten through grade 12 public school teacher may not discriminate against a student or lower the grade of a student for not participating in the dissection of an animal.

Â Â Â Â Â  (4) A school district shall notify students who have dissection as part of their coursework and the parents and legal guardians of those students about the provisions of this section. [2005 c.460 Â§1]

POST-SECONDARY TEXTBOOKS AND INSTRUCTIONAL MATERIALS

(Generally)

Â Â Â Â Â  337.500 Definitions for ORS 337.500 to 337.506. As used in ORS 337.500 to 337.506:

Â Â Â Â Â  (1) ÂAdopterÂ means any faculty member or academic department or other adopting entity at a higher education institution responsible for considering and choosing course materials to be utilized in connection with accredited courses taught at the institution.

Â Â Â Â Â  (2) ÂHigher education institutionÂ means:

Â Â Â Â Â  (a) A community college, as defined in ORS 341.005;

Â Â Â Â Â  (b) A state institution of higher education listed in ORS 352.002;

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
;

Â Â Â Â Â  (d) A private institution of higher education located in
Oregon
; and

Â Â Â Â Â  (e) A bookstore that serves as the primary bookstore for an entity listed in paragraphs (a) to (d) of this subsection.

Â Â Â Â Â  (3) ÂSpecial editionÂ means a bound book that does not constitute a traditional textbook and that may or may not be used for instructional purposes.

Â Â Â Â Â  (4)(a) ÂTextbook bundleÂ means a textbook packaged together with other supplemental course materials, including but not limited to workbooks, study guides, online technologies, online course resources, CD-ROMs or other books, to be sold as course material for one price.

Â Â Â Â Â  (b) ÂTextbook bundleÂ does not include a textbook that is unusable without the supplemental course materials, materials that cannot be sold separately due to third-party contractual agreements, custom editions or special editions. [2007 c.582 Â§1]

Â Â Â Â Â  337.503 Publisher of college textbooks; duties. (1) A publisher of college textbooks must provide to prospective adopters of a particular textbook or set of textbooks in a subject area in which an instructor is teaching a course:

Â Â Â Â Â  (a) A complete list of all the different versions of the particular textbook or set of textbooks in that particular subject area and level in which an instructor is teaching a course, that are in the relevant language, including supplemental items, whether sold together or separately;

Â Â Â Â Â  (b) The year in which each prior edition of the textbook listed in paragraph (a) of this subsection was published, if applicable; and

Â Â Â Â Â  (c) The price at which the publisher would make the textbook or set of textbooks listed in paragraph (a) of this subsection available to adopters and higher education institutions that would resell the components to students.

Â Â Â Â Â  (2) The information described in subsection (1) of this section may be provided in person, by telephone or electronically. The information must also be accessible to any member of the public and made available on the publisherÂs website, by telephone or by postal or electronic mail. [2007 c.582 Â§2]

Â Â Â Â Â  337.506 Textbook bundling; disclosure of information. (1) A publisher of college textbooks that sells textbook bundles shall offer to prospective adopters and higher education institutions the option of ordering each component of the textbook bundle separately.

Â Â Â Â Â  (2) Any publisher of college textbooks that sells textbook bundles shall disclose to prospective adopters the availability of the textbook purchased separately from a textbook bundle and the price at which the publisher would make the separately purchased textbook available to the higher education institution. [2007 c.582 Â§3]

Â Â Â Â Â  337.510 [1957 c.642 Â§1; 1963 c.570 Â§12; 1965 c.100 Â§266; repealed by 1989 c.216 Â§1]

(Instructional Materials in Alternative Formats)

Â Â Â Â Â  337.511 Definitions for ORS 337.511 to 337.524. As used in ORS 337.511 to 337.524:

Â Â Â Â Â  (1) ÂAlternative formatÂ means any medium or format for the presentation of instructional materials other than standard print that is needed by a post-secondary student with a print disability for a reading accommodation, including but not limited to Braille, large print texts, audio recordings, digital texts and digital talking books.

Â Â Â Â Â  (2) ÂElectronic formatÂ means a medium or format containing digital text.

Â Â Â Â Â  (3) ÂInstructional materialÂ means a textbook or other material if:

Â Â Â Â Â  (a) The textbook or other material, including additional prints or new editions of previously published instructional material, is published on or after January 1, 2004, and is published primarily for use by students in a course of study in which a post-secondary student with a print disability is enrolled;

Â Â Â Â Â  (b) The textbook or other material is required for a studentÂs success in the course, as determined by the course instructor in consultation with the representative making the request for an electronic format under ORS 337.517 (2);

Â Â Â Â Â  (c) The textbook or other material is required for the course as stated in the course syllabus or other curriculum documents, or the use of the materials by the student is necessary for the completion of course assignments that are used to evaluate the student, such as to determine the studentÂs proficiency level or assign a grade; and

Â Â Â Â Â  (d) Software is commercially available to permit the conversion of an electronic file of the textbook or other material into a format that is compatible with assistive technologies such as speech synthesis software or Braille translation software.

Â Â Â Â Â  (4) ÂPost-secondary education institutionÂ means:

Â Â Â Â Â  (a) A state institution of higher education listed in ORS 352.002;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited institution of higher education.

Â Â Â Â Â  (5) ÂPrint disabilityÂ means a disability that prevents a student from effectively utilizing print material and may include blindness, other serious visual impairments, specific learning disabilities or the inability to hold a book.

Â Â Â Â Â  (6) ÂPrinted instructional materialÂ means instructional material in book or other printed form.

Â Â Â Â Â  (7) ÂPublisherÂ means any person that publishes or manufactures instructional material used by students attending a post-secondary education institution.

Â Â Â Â Â  (8) ÂStructural integrityÂ means the inclusion of all of the information provided in printed instructional material, including but not limited to the text of the material sidebars, the tables of contents, the chapter headings and subheadings, the footnotes, the page numbers, the indexes and the glossaries.

Â Â Â Â Â  (9) ÂWorking dayÂ means a day that is not a Saturday, Sunday or legal holiday. [2007 c.466 Â§1]

Â Â Â Â Â  337.514 Purpose. The purpose of ORS 337.511 to 337.524 is to ensure, to the maximum extent possible, that all post-secondary students with print disabilities in Oregon who require reading accommodations, in accordance with section 504 of the Rehabilitation Act of 1978, 29 U.S.C. 794, or the Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., shall have equal and effective access, in alternative format, to instructional materials provided by a post-secondary education institution. [2007 c.466 Â§2]

Â Â Â Â Â  337.517 Instructional material in electronic format; request; requirements; transmittal. (1)(a) A post-secondary education institution may submit a written request to a publisher to receive instructional material in an electronic format. In the request, the institution must certify that:

Â Â Â Â Â  (A) The instructional material has been purchased:

Â Â Â Â Â  (i) By a student for use by a student with a print disability; or

Â Â Â Â Â  (ii) By the institution for use by a student with a print disability who attends or is registered to attend the institution;

Â Â Â Â Â  (B) The student has a print disability that prevents the student from using the standard instructional material; and

Â Â Â Â Â  (C) The instructional material is for use by the student in connection with a course in which the student is registered or enrolled.

Â Â Â Â Â  (b) A publisher may require a statement signed by the student or, if the student is an unemancipated minor who is under 18 years of age, by the studentÂs parent or legal guardian, agreeing that the student will:

Â Â Â Â Â  (A) Use the copy of the instructional material in an electronic format solely for the studentÂs own educational purposes; and

Â Â Â Â Â  (B) Not copy or distribute the instructional material in an electronic format for use by other people.

Â Â Â Â Â  (2) The request for instructional material in an electronic format submitted under subsection (1) of this section shall be prepared and signed by:

Â Â Â Â Â  (a) A representative of services for students with disabilities at the post-secondary education institution;

Â Â Â Â Â  (b) A representative of the Commission for the Blind; or

Â Â Â Â Â  (c) A representative of the Department of Human Services.

Â Â Â Â Â  (3)(a) A publisher shall, upon receipt of a request for instructional material that meets the requirements of subsections (1) and (2) of this section, provide to the post-secondary education institution printed instructional material in an electronic format.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, the publisher may not charge the post-secondary education institution for the instructional material.

Â Â Â Â Â  (c) The publisher may charge the post-secondary education institution for the cost of shipping and handling the instructional material at the ordinary commercial media rates.

Â Â Â Â Â  (4) A publisher that provides instructional material in an electronic format under subsection (3) of this section shall make every reasonable effort to ensure that the instructional material:

Â Â Â Â Â  (a) Maintains the structural integrity of the original instructional material;

Â Â Â Â Â  (b) Is compatible with commonly used speech synthesis software and Braille translation software when necessary; and

Â Â Â Â Â  (c) Includes corrections and revisions as may be necessary.

Â Â Â Â Â  (5) In addition to the requirements of subsection (4) of this section, a publisher shall provide instructional material in an electronic format that is mutually agreed upon by the publisher and the post-secondary education institution. If good faith efforts fail to produce an agreement as to an electronic format that will preserve the structural integrity of the instructional material, the publisher shall:

Â Â Â Â Â  (a) Provide the instructional material in an electronic format; and

Â Â Â Â Â  (b) Preserve as much of the structural integrity of the original instructional material as possible.

Â Â Â Â Â  (6)(a) The publisher shall transmit or otherwise send the instructional material in an electronic format within 15 working days of receipt of a request that meets the requirements of subsections (1) and (2) of this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if meeting the time period requirements specified in paragraph (a) of this subsection is an undue burden on the publisher, the publisher may submit within the 15 working days a statement to the requesting post-secondary education institution certifying the expected date for transmission or delivery of the instructional material in an electronic format and a summary of the basis of the undue burden. [2007 c.466 Â§3]

Â Â Â Â Â  337.520 [1957 c.642 Â§2; 1963 c.544 Â§44; 1965 c.100 Â§267; 1967 c.67 Â§7; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.521 State Board of Higher Education powers and duties; statewide guidelines. (1) The State Board of Higher Education may work with publishers, recognized national organizations of publishers, representatives of post-secondary education institutions, the system described in ORS 192.517 and other interested parties to:

Â Â Â Â Â  (a) Develop unified, statewide guidelines consistent with ORS 337.511 to 337.524;

Â Â Â Â Â  (b) Administer ORS 337.511 to 337.524; and

Â Â Â Â Â  (c) Review guidelines annually and revise the guidelines as necessary due to changes in technology or other changes.

Â Â Â Â Â  (2) The guidelines may address the following:

Â Â Â Â Â  (a) The procedures and standards relating to the distribution of files and materials pursuant to ORS 337.511 to 337.524;

Â Â Â Â Â  (b) Available electronic formats;

Â Â Â Â Â  (c) Procedures for granting exceptions when it is determined that a publisher is not able to comply with the requirements of ORS 337.511 to 337.524 due to technical, economic or other practical impediments; and

Â Â Â Â Â  (d) Other matters deemed necessary or appropriate to carry out the purposes of ORS 337.511 to 337.524.

Â Â Â Â Â  (3) The State Board of Higher Education shall review the recommendations, published on or after July 1, 2007, of the Association of American PublishersÂ Alternative Formats Solutions Initiative, and determine whether the recommendations should be incorporated into ORS 337.511 to 337.524. [2007 c.466 Â§4]

Â Â Â Â Â  337.524 Exceptions to requirement to provide electronic format. (1) Nothing in ORS 337.511 to 337.524 authorizes any use of instructional materials, or requires a publisher to perform any act, that would constitute an infringement of copyright under the Copyright Act of 1976, 17 U.S.C. 101 et seq.

Â Â Â Â Â  (2) Notwithstanding ORS 337.511, 337.514, 337.517 or 337.521, a publisher is not required to provide an electronic format of the instructional material pursuant to ORS 337.517 if the publisher has commercially published or manufactured a version of the product that is accessible to students with print disabilities, or if the publisher has the capacity and offers to sell an electronic format of the instructional material directly to the student in a timely manner at the same cost as the commercially available material.

Â Â Â Â Â  (3) Notwithstanding ORS 337.511, 337.514, 337.517 or 337.521, a publisher is not required to provide an electronic format of the instructional material pursuant to ORS 337.517 if the publisher has not previously produced a digital version of the fully edited and typeset instructional material, such as in the case of a work produced through a method that does not require the creation of a digital file.

Â Â Â Â Â  (4) A post-secondary education institution that has obtained an electronic format from a publisher pursuant to ORS 337.517 may not duplicate the electronic format, or specialized format produced therefrom, to enable use by one or more additional students, or obtain the electronic format, or specialized format produced therefrom, from another institution or particular campus of the institution unless, for each additional student for whom a specialized format is sought, the campus of the institution where the additional student is enrolled provides the publisher with a written request as described in ORS 337.517. [2007 c.466 Â§5]

Â Â Â Â Â  337.530 [1957 c.642 Â§3; 1963 c.570 Â§13; 1965 c.100 Â§268; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.540 [1957 c.642 Â§Â§5,6,7; 1963 c.544 Â§45; 1963 c.570 Â§14; 1965 c.100 Â§269; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.550 [1957 c.642 Â§10; 1963 c.570 Â§15; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.560 [1957 c.642 Â§Â§8,9(1),(2); 1963 c.544 Â§46; 1963 c.570 Â§16; 1965 c.100 Â§270; repealed by 1989 c.216 Â§1]

Â Â Â Â Â  337.570 [1957 c.642 Â§9(3); 1963 c.570 Â§17; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  337.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 338

Chapter 338 Â Public Charter Schools

2007 EDITION

PUBLIC CHARTER SCHOOLS

EDUCATION AND CULTURE

GENERAL PROVISIONS

338.005Â Â Â Â  Definitions

338.015Â Â Â Â  Legislative intent; goals

338.025Â Â Â Â  Rules; waiver of provisions of chapter; exceptions

FORMATION

338.035Â Â Â Â  Establishment requirements; proposal submission timeline; prohibitions

338.045Â Â Â Â  Proposal requirements; technical assistance; buildings

338.055Â Â Â Â  Approval process; public hearing; evaluation criteria; notice of decision; fees prohibited; timeline extensions

338.065Â Â Â Â  Terms and form of charter; amendment of charter; renewal; appeal

338.075Â Â Â Â  Review of school district board decision; sponsorship by State Board of Education; judicial review

OPERATION

338.095Â Â Â Â  Annual report, visit and audit

338.105Â Â Â Â  Termination of charter; appeal; rules; dissolution or closure of school

338.115Â Â Â Â  Applicability of laws; restrictions; powers; student diplomas and alternative certificates

338.125Â Â Â Â  Student admissions; fund-raising activities; online courses

338.135Â Â Â Â  Employees; licensure and registration requirements; collective bargaining; prohibition on waiver of right to sponsor charter school

338.145Â Â Â Â  Responsibility for student transportation services; costs

FUNDING

338.155Â Â Â Â  Minimum amount required; grants available to charter schools

338.157Â Â Â Â  Adjusting number of students for poverty level

338.165Â Â Â Â  Special education students; payment for services

338.175Â Â Â Â
Public
Charter
School
Development Fund

338.185Â Â Â Â  Grant and loan program; rules

GENERAL PROVISIONS

Â Â Â Â Â  338.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means any person or group that develops and submits a written proposal for a public charter school to a sponsor.

Â Â Â Â Â  (2) ÂPublic charter schoolÂ means an elementary or secondary school offering a comprehensive instructional program operating under a written agreement entered into between a sponsor and an applicant and operating pursuant to this chapter.

Â Â Â Â Â  (3) ÂRemote and necessary school districtÂ means a school district that offers kindergarten through grade 12 and has:

Â Â Â Â Â  (a) An average daily membership (ADM), as defined in ORS 327.006, in the prior fiscal year of less than 110; and

Â Â Â Â Â  (b) A school that is located, by the nearest traveled road, more than 20 miles from the nearest school or from a city with a population of more than 5,000.

Â Â Â Â Â  (4) ÂSponsorÂ means:

Â Â Â Â Â  (a) The board of the common school district or the union high school district in which the public charter school is located that has developed a written charter with an applicant to create a public charter school.

Â Â Â Â Â  (b) The State Board of Education pursuant to ORS 338.075. [1999 c.200 Â§2; 2007 c.575 Â§2]

Â Â Â Â Â  Note: Section 3, chapter 575, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 338.005 and 338.035 by sections 1 and 2 of this 2007 Act apply to a public charter school that:

Â Â Â Â Â  (1) First begins operation as a public charter school on or after the effective date of this 2007 Act [July 1, 2007]; or

Â Â Â Â Â  (2) Renews its charter on or after the effective date of this 2007 Act. [2007 c.575 Â§3]

Â Â Â Â Â  338.010 [Amended by 1965 c.100 Â§153; renumbered 332.405]

Â Â Â Â Â  338.015 Legislative intent; goals. It is the intent of this chapter that new types of schools, called public charter schools, be created as a legitimate avenue for parents, educators and community members to take responsible risks to create new, innovative and more flexible ways of educating children within the public school system. The Legislative Assembly seeks to create an atmosphere in
Oregon
Âs public school system where research and development of new learning opportunities are actively pursued. The provisions of this chapter should be interpreted liberally to support the goals of this section and to advance a renewed commitment by this state to the mission, goals and diversity of public education. It is the intent that public charter schools may serve as models and catalysts for the improvement of other public schools and the public school system. The goals of public charter schools shall be to:

Â Â Â Â Â  (1) Increase student learning and achievement;

Â Â Â Â Â  (2) Increase choices of learning opportunities for students;

Â Â Â Â Â  (3) Better meet individual student academic needs and interests;

Â Â Â Â Â  (4) Build stronger working relationships among educators, parents and other community members;

Â Â Â Â Â  (5) Encourage the use of different and innovative learning methods;

Â Â Â Â Â  (6) Provide opportunities in small learning environments for flexibility and innovation, which may be applied, if proven effective, to other public schools;

Â Â Â Â Â  (7) Create new professional opportunities for teachers;

Â Â Â Â Â  (8) Establish additional forms of accountability for schools; and

Â Â Â Â Â  (9) Create innovative measurement tools. [1999 c.200 Â§1]

Â Â Â Â Â  338.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.025 Rules; waiver of provisions of chapter; exceptions. (1) The State Board of Education may adopt any rules necessary for the implementation of this chapter. The rules shall follow the intent of this chapter.

Â Â Â Â Â  (2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (r). [1999 c.200 Â§13; 2001 c.810 Â§3; 2005 c.367 Â§5; 2007 c.575 Â§4; 2007 c.660 Â§4]

Â Â Â Â Â  Note: The amendments to 338.025 by section 8, chapter 839, Oregon Laws 2007, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007. The text that is operative on and after July 1, 2017, is set forth for the userÂs convenience.

Â Â Â Â Â  338.025. (1) The State Board of Education may adopt any rules necessary for the implementation of this chapter. The rules shall follow the intent of this chapter.

Â Â Â Â Â  (2) Upon application by a public charter school, the State Board of Education may grant a waiver of any provision of this chapter if the waiver promotes the development of programs by providers, enhances the equitable access by underserved families to the public education of their choice, extends the equitable access to public support by all students or permits high quality programs of unusual cost. The State Board of Education may not waive any appeal provision in this chapter or any provision under ORS 338.115 (1)(a) to (s).

Â Â Â Â Â  338.030 [Repealed by 1965 c.100 Â§456]

FORMATION

Â Â Â Â Â  338.035 Establishment requirements; proposal submission timeline; prohibitions. (1) A public charter school may be established:

Â Â Â Â Â  (a) As a new public school;

Â Â Â Â Â  (b) From an existing public school or a portion of the school; or

Â Â Â Â Â  (c) From an existing alternative education program, as defined in ORS 336.615.

Â Â Â Â Â  (2)(a) Before a public charter school may operate as a public charter school, it must:

Â Â Â Â Â  (A) Be approved by a sponsor;

Â Â Â Â Â  (B) Be established as a nonprofit organization under the laws of
Oregon
; and

Â Â Â Â Â  (C) Have applied to qualify as an exempt organization under section 501(c)(3) of the Internal Revenue Code.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the requirements of paragraph (a)(B) and (C) of this subsection do not apply to:

Â Â Â Â Â  (A) A school in a school district that is composed of only one school; and

Â Â Â Â Â  (B) A school in a school district that is a remote and necessary school district on the date the school first begins operation as a public charter school.

Â Â Â Â Â  (3) An applicant seeking to establish a public charter school shall submit a proposal pursuant to ORS 338.045 to the school district board of the school district within which the public charter school will be located at least 120 days prior to the date upon which the public charter school would begin operating. However, it is recommended that an applicant consult with the school district board prior to submitting a proposal.

Â Â Â Â Â  (4) An applicant seeking to establish a public charter school shall provide to the State Board of Education a copy of any proposal submitted to a school district board under ORS 338.045 and a copy of any subsequent approval by the school district board.

Â Â Â Â Â  (5)(a) One or more, but not all, schools in a school district may become public charter schools.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a school in a school district that is composed of only one school may become a public charter school.

Â Â Â Â Â  (6)(a) A school district board or the State Board of Education may not approve a public charter school proposal that authorizes the conversion of any private school that is tuition based to a public charter school.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a school district board or the State Board of Education may authorize the conversion of an existing alternative education program, as defined in ORS 336.615, to a public charter school.

Â Â Â Â Â  (7) A school district board or the State Board of Education may not approve a public charter school proposal that is affiliated with a nonpublic sectarian school or a religious institution. [1999 c.200 Â§3; 2003 c.313 Â§1; 2005 c.209 Â§26; 2007 c.575 Â§1]

Â Â Â Â Â  Note: See note under 338.005.

Â Â Â Â Â  338.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.045 Proposal requirements; technical assistance; buildings. (1) An applicant seeking to establish a public charter school shall submit a written proposal to a school district board.

Â Â Â Â Â  (2) The proposal shall include, but need not be limited to:

Â Â Â Â Â  (a) The identification of the applicant;

Â Â Â Â Â  (b) The name of the proposed public charter school;

Â Â Â Â Â  (c) A description of the philosophy and mission of the public charter school;

Â Â Â Â Â  (d) A description of the curriculum of the public charter school;

Â Â Â Â Â  (e) A description of the expected results of the curriculum and the verified methods of measuring and reporting objective results that will show the growth of knowledge of students attending the public charter school and allow comparisons with public schools;

Â Â Â Â Â  (f) The governance structure of the public charter school;

Â Â Â Â Â  (g) The projected enrollment to be maintained and the ages or grades to be served;

Â Â Â Â Â  (h) The target population of students the public charter school will be designed to serve;

Â Â Â Â Â  (i) A description of any distinctive learning or teaching techniques to be used in the public charter school;

Â Â Â Â Â  (j) The legal address, facilities and physical location of the public charter school, if known;

Â Â Â Â Â  (k) A description of admission policies and application procedures;

Â Â Â Â Â  (L) The statutes and rules that shall apply to the public charter school;

Â Â Â Â Â  (m) The proposed budget and financial plan for the public charter school and evidence that the proposed budget and financial plan for the public charter school are financially sound;

Â Â Â Â Â  (n) The standards for behavior and the procedures for the discipline, suspension or expulsion of students;

Â Â Â Â Â  (o) The proposed school calendar for the public charter school, including the length of the school day and school year;

Â Â Â Â Â  (p) A description of the proposed staff members and required qualifications of teachers at the public charter school;

Â Â Â Â Â  (q) The date upon which the public charter school would begin operating;

Â Â Â Â Â  (r) The arrangements for any necessary special education and related services provided pursuant to ORS 338.165 for children with disabilities who may attend the public charter school;

Â Â Â Â Â  (s) Information on the manner in which community groups may be involved in the planning and development process of the public charter school;

Â Â Â Â Â  (t) The term of the charter;

Â Â Â Â Â  (u) The plan for performance bonding or insuring the public charter school, including buildings and liabilities;

Â Â Â Â Â  (v) A proposed plan for the placement of public charter school teachers, other school employees and students of the public charter school upon termination or nonrenewal of a charter;

Â Â Â Â Â  (w) The manner in which the program review and fiscal audit will be conducted; and

Â Â Â Â Â  (x) In the case of an existing public school being converted to charter status:

Â Â Â Â Â  (A) The alternative arrangements for students who choose not to attend the public charter school and for teachers and other school employees who choose not to participate in the public charter school; and

Â Â Â Â Â  (B) The relationship that will exist between the public charter school and its employees, including evidence that the terms and conditions of employment have been addressed with affected employees and their recognized representative, if any.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, the school district board may require any additional information the board considers relevant to the formation or operation of a public charter school.

Â Â Â Â Â  (4) At the request of the applicant, the school district board may provide technical assistance in developing the proposal for operation of the public charter school.

Â Â Â Â Â  (5) School districts, education service districts and other public bodies, as defined in ORS 174.109, shall make available to the public lists of vacant and unused public buildings and portions of buildings that may be suitable for the operation of a public charter school. The lists shall be provided to developing or operating public charter schools within 30 days of a written request. Nothing in this subsection requires the owner of a building on the list to sell or lease the building or any portion of the building to a public charter school or a public charter school governing body. [1999 c.200 Â§6; 2007 c.671 Â§1]

Â Â Â Â Â  338.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  338.055 Approval process; public hearing; evaluation criteria; notice of decision; fees prohibited; timeline extensions. (1) Within 60 days of receipt of a proposal submitted under ORS 338.045, the school district board shall hold a public hearing on the provisions of the proposal.

Â Â Â Â Â  (2) The school district board shall evaluate a proposal in good faith using the following criteria:

Â Â Â Â Â  (a) The demonstrated, sustainable support for the public charter school by teachers, parents, students and other community members, including comments received at the public hearing held under subsection (1) of this section;

Â Â Â Â Â  (b) The demonstrated financial stability of the public charter school;

Â Â Â Â Â  (c) The capability of the applicant, in terms of support and planning, to provide comprehensive instructional programs to students pursuant to an approved proposal;

Â Â Â Â Â  (d) The capability of the applicant, in terms of support and planning, to specifically provide, pursuant to an approved proposal, comprehensive instructional programs to students identified by the applicant as academically low achieving;

Â Â Â Â Â  (e) The extent to which the proposal addresses the information required in ORS 338.045;

Â Â Â Â Â  (f) Whether the value of the public charter school is outweighed by any directly identifiable, significant and adverse impact on the quality of the public education of students residing in the school district in which the public charter school will be located;

Â Â Â Â Â  (g) Whether there are arrangements for any necessary special education and related services for children with disabilities pursuant to ORS 338.165; and

Â Â Â Â Â  (h) Whether there are alternative arrangements for students and for teachers and other school employees who choose not to attend or who choose not to be employed by the public charter school.

Â Â Â Â Â  (3) The school district board must approve a proposal or state in writing the reasons for disapproving a proposal within 30 days after the public hearing held under subsection (1) of this section.

Â Â Â Â Â  (4) Written notice of the school district boardÂs action shall be sent to the applicant. If the proposal is not approved, the reasons for the denial and suggested remedial measures, if any, shall be clearly stated in the notice sent by the school district board to the applicant. If the proposal is not approved, the applicant may amend the proposal to address objections and any suggested remedial measures and resubmit the proposal to the school district board. The school district board shall approve or disapprove the resubmitted proposal within 20 days after receiving it. If the proposal is not approved, the applicant may appeal the decision of the school district board to the State Board of Education.

Â Â Â Â Â  (5) Individual elements in a public charter school proposal may be changed through the proposal and chartering process.

Â Â Â Â Â  (6) A proposal to convert an existing public school to a public charter school must be approved by the school district board of the public school.

Â Â Â Â Â  (7) The school district board or the State Board of Education shall not charge any fee to applicants for the proposal process.

Â Â Â Â Â  (8) Upon request by a school district, the State Board of Education may grant an extension of any timeline required by this section if the district has good cause for requesting the extension. [1999 c.200 Â§7; 2005 c.209 Â§27]

Â Â Â Â Â  338.060 [Renumbered 332.415]

Â Â Â Â Â  338.065 Terms and form of charter; amendment of charter; renewal; appeal. (1) Upon approval of a proposal by a school district board under ORS 338.055, the school district board shall become the sponsor of the public charter school. The sponsor and applicant shall develop a written charter that contains the provisions of the proposal that have been duly approved by the sponsor and public charter school governing body. The sponsor and the applicant may agree to change elements of the proposal prior to incorporating them into the charter or exclude elements of the proposal from the charter. The charter, when duly executed by the sponsor and the public charter school governing body, shall act as the legal authorization for the establishment of the public charter school. The charter shall be legally binding on both the sponsor and the public charter school governing body.

Â Â Â Â Â  (2) The sponsor and the public charter school governing body may amend a charter by joint agreement.

Â Â Â Â Â  (3)(a) The initial charter shall be in effect for a period of not more than five years and shall be renewed upon the authorization of the sponsor using the process established under this section.

Â Â Â Â Â  (b) The first renewal of a charter shall be for the same time period as the initial charter.

Â Â Â Â Â  (c) Subsequent renewals of a charter shall be for a minimum of five years but may not exceed 10 years.

Â Â Â Â Â  (4)(a) The renewal of a charter shall use the process required by this section.

Â Â Â Â Â  (b) The public charter school governing body shall submit a written renewal request to the sponsor for consideration at least 180 days prior to the expiration of the charter.

Â Â Â Â Â  (c) Within 45 days after receiving a written renewal request from a public charter school governing body, the sponsor shall hold a public hearing regarding the request for renewal.

Â Â Â Â Â  (d) Within 10 days after the public hearing, the sponsor shall notify the public charter school governing body of the sponsorÂs intent about the renewal of the charter.

Â Â Â Â Â  (e) Within 20 days after the public hearing, the sponsor shall approve the renewal of the charter or state in writing the reasons for denying the renewal of the charter.

Â Â Â Â Â  (f) If the sponsor approves the renewal of the charter, the sponsor and the public charter school governing body shall negotiate a new charter within 90 days after the date on which the sponsor approved the renewal of the charter unless the sponsor and the public charter school governing body agree to an extension of the time period.

Â Â Â Â Â  (g) If the sponsor does not renew the charter, the public charter school governing body may address the reasons stated under paragraph (e) of this subsection and any remedial measures suggested by the sponsor and submit a revised request for renewal to the sponsor.

Â Â Â Â Â  (h) Notwithstanding paragraphs (b) to (g) of this subsection, a sponsor and a public charter school governing body may agree in the charter of the school to a timeline for renewing the charter that is different from the timeline required by paragraphs (b) to (g) of this subsection.

Â Â Â Â Â  (5)(a) If the sponsor does not renew the charter based on the revised request for renewal submitted under subsection (4)(g) of this section, the public charter school governing body may appeal the decision of the sponsor to the State Board of Education for a review of whether the sponsor used the process required by this section in denying the renewal of the charter.

Â Â Â Â Â  (b) If the board finds that the sponsor used the process required by this section in denying the request for renewal, the board shall affirm the decision of the sponsor. A public charter school governing body may seek judicial review of an order of the board pursuant to ORS 183.484.

Â Â Â Â Â  (c) If the board finds that the sponsor did not use the process required by this section in denying the request for renewal, the board shall order the sponsor to reconsider the request for renewal.

Â Â Â Â Â  (d) If after reconsideration pursuant to paragraph (c) of this subsection the sponsor does not renew the charter, the public charter school governing body may seek judicial review of an order of the sponsor pursuant to ORS 183.484.

Â Â Â Â Â  (e) If the board is the sponsor of a public charter school and the board does not renew the charter based on the revised request for renewal submitted under subsection (4)(g) of this section, the public charter school governing body may seek judicial review of an order of the board pursuant to ORS 183.484 for a review of whether the board used the process required by this section in denying the request for renewal.

Â Â Â Â Â  (6)(a) The sponsor shall base the charter renewal decision on a good faith evaluation of whether the public charter school:

Â Â Â Â Â  (A) Is in compliance with this chapter and all other applicable state and federal laws;

Â Â Â Â Â  (B) Is in compliance with the charter of the public charter school;

Â Â Â Â Â  (C) Is meeting or working toward meeting the student performance goals and agreements specified in the charter or any other written agreements between the sponsor and the public charter school governing body;

Â Â Â Â Â  (D) Is fiscally stable; and

Â Â Â Â Â  (E) Is in compliance with any renewal criteria specified in the charter of the public charter school.

Â Â Â Â Â  (b) The sponsor shall base the renewal evaluation described in paragraph (a) of this subsection primarily on a review of the public charter schoolÂs annual performance reports, annual audit of accounts and annual site visit and review as required by ORS 338.095 and any other information mutually agreed upon by the public charter school governing body and the sponsor. [1999 c.200 Â§8; 2005 c.522 Â§1]

Â Â Â Â Â  338.070 [Amended by 1965 c.100 Â§154; 1965 c.123 Â§2; renumbered 332.425]

Â Â Â Â Â  338.075 Review of school district board decision; sponsorship by State Board of Education; judicial review. (1) If a school district board does not approve a proposal to start a public charter school pursuant to ORS 338.055, the applicant may request that the State Board of Education review the decision of the school district board.

Â Â Â Â Â  (2) Upon receipt of a request for review, the State Board of Education:

Â Â Â Â Â  (a) Shall attempt to mediate a resolution between the applicant and the school district board.

Â Â Â Â Â  (b) May recommend to the applicant and school district board revisions to the proposal.

Â Â Â Â Â  (c) If the school district board does not accept the revisions to the proposal and the applicant agrees to the sponsorship, may become the sponsor of the public charter school.

Â Â Â Â Â  (3) Upon receipt of a request for review, in addition to actions described in subsection (2) of this section and at any time during the review process, the State Board of Education may reject a proposal to start a public charter school if the school fails to meet the requirements of this chapter.

Â Â Â Â Â  (4) An applicant may seek judicial review of an order of the State Board of Education pursuant to ORS 183.484. If the court finds that the decision of the State Board of Education is not supported by substantial evidence in the record, the court shall enter a judgment directing the State Board of Education to sponsor the public charter school. [1999 c.200 Â§9; 2001 c.376 Â§1; 2005 c.209 Â§28]

OPERATION

Â Â Â Â Â  338.095 Annual report, visit and audit. (1) A public charter school shall report to the sponsor and the State Board of Education at least annually on the performance of the school and its students. A public charter school shall disclose in its report information necessary to make a determination of compliance with the requirements of this chapter. The sponsor or the sponsorÂs designee at least annually shall visit the public charter school site and review the public charter schoolÂs compliance with the terms and provisions of the charter.

Â Â Â Â Â  (2) The public charter school shall have an annual audit of the accounts of the public charter school prepared in accordance with the Municipal Audit Law, ORS 297.405 to 297.555 and 297.990. The annual audit shall be forwarded to the sponsor, the State Board of Education and the Department of Education.

Â Â Â Â Â  (3) The State Board of Education may require public charter schools to file reports with the Department of Education as necessary to enable the department to gather information on public charter schools for inclusion in the Oregon Report Card issued pursuant to ORS 329.115. [1999 c.200 Â§10]

Â Â Â Â Â  338.105 Termination of charter; appeal; rules; dissolution or closure of school. (1) During the term of a charter, the sponsor may terminate the charter on any of the following grounds:

Â Â Â Â Â  (a) Failure to meet the terms of an approved charter or this chapter.

Â Â Â Â Â  (b) Failure to meet the requirements for student performance stated in the charter.

Â Â Â Â Â  (c) Failure to correct a violation of a federal or state law that is described in ORS 338.115.

Â Â Â Â Â  (d) Failure to maintain insurance as described in the charter.

Â Â Â Â Â  (e) Failure to maintain financial stability.

Â Â Â Â Â  (2) If a charter is terminated under subsection (1) of this section, the sponsor shall notify the public charter school governing body at least 60 days prior to the proposed effective date of the termination. The notice shall state the grounds for the termination. The public charter school governing body may request a hearing by the sponsor.

Â Â Â Â Â  (3) A public charter school governing body may appeal any decision of a sponsor that is:

Â Â Â Â Â  (a) A school district board to the State Board of Education. The State Board of Education shall adopt by rule procedures to ensure a timely appeals process to prevent disruption of studentsÂ education.

Â Â Â Â Â  (b) The State Board of Education to the circuit court pursuant to ORS 183.484.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (2) of this section, a sponsor may terminate a charter immediately and close a public charter school if the public charter school is endangering the health or safety of the students enrolled in the public charter school.

Â Â Â Â Â  (b) The public charter school governing body may request a hearing from the sponsor on the termination of the charter under this subsection. The sponsor shall hold a hearing within 10 days after receiving the request.

Â Â Â Â Â  (c) The public charter school governing body may appeal a decision of a sponsor under this subsection to the State Board of Education. The State Board of Education shall hold a hearing within 10 days after receiving the appeal request.

Â Â Â Â Â  (d) Throughout the appeals process, the public charter school shall remain closed at the discretion of the sponsor unless the State Board of Education orders the sponsor to open the public charter school and not terminate the charter.

Â Â Â Â Â  (5) Termination of a charter shall not abridge the public charter schoolÂs legal authority to operate as a private or nonchartered public school.

Â Â Â Â Â  (6) If a charter is terminated or a public charter school is dissolved, the assets of the public charter school that were purchased with public funds shall be given to the State Board of Education. The State Board of Education may disburse the assets of the public charter school to school districts or other public charter schools.

Â Â Â Â Â  (7) A public charter school governing body may only terminate a charter, dissolve or close a public charter school at the end of a semester. If a charter is terminated by the public charter school governing body or a public charter school is closed or dissolved, the public charter school governing body shall notify the sponsor at least 180 days prior to the proposed effective date of the termination, closure or dissolution. [1999 c.200 Â§11]

Â Â Â Â Â  338.115 Applicability of laws; restrictions; powers; student diplomas and alternative certificates. (1) Statutes and rules that apply to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 192.410 to 192.505 (public records law);

Â Â Â Â Â  (c) ORS 192.610 to 192.690 (public meetings law);

Â Â Â Â Â  (d) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

Â Â Â Â Â  (e) ORS 181.534, 326.603, 326.607, 342.223 and 342.232 (criminal records checks);

Â Â Â Â Â  (f) ORS 337.150 (textbooks);

Â Â Â Â Â  (g) ORS 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (h) ORS 659.850, 659.855 and 659.860 (discrimination);

Â Â Â Â Â  (i) ORS 30.260 to 30.300 (tort claims);

Â Â Â Â Â  (j) Health and safety statutes and rules;

Â Â Â Â Â  (k) Any statute or rule that is listed in the charter;

Â Â Â Â Â  (L) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (2);

Â Â Â Â Â  (m) ORS 329.045 (academic content standards and instruction);

Â Â Â Â Â  (n) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

Â Â Â Â Â  (o) ORS 339.250 (12) (prohibition on infliction of corporal punishment);

Â Â Â Â Â  (p) ORS 339.370, 339.372, 339.375 and 339.377 (reporting of child abuse and training on prevention and identification of child abuse);

Â Â Â Â Â  (q) ORS 329.451 (diploma, modified diploma and alternative certificate);

Â Â Â Â Â  (r) ORS chapter 657 (Employment Department Law); and

Â Â Â Â Â  (s) This chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply to school district boards, school districts and other public schools may apply to a public charter school.

Â Â Â Â Â  (3) If a statute or rule applies to a public charter school, then the terms Âschool districtÂ and Âpublic schoolÂ include public charter school as those terms are used in that statute or rule.

Â Â Â Â Â  (4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

Â Â Â Â Â  (5) A public charter school shall maintain an active enrollment of at least 25 students.

Â Â Â Â Â  (6) A public charter school may sue or be sued as a separate legal entity.

Â Â Â Â Â  (7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

Â Â Â Â Â  (8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, state institution of higher education, other governmental unit or any person or legal entity.

Â Â Â Â Â  (9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

Â Â Â Â Â  (10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

Â Â Â Â Â  (11) The school district in which the public charter school is located shall offer a high school diploma, modified diploma or alternative certificate to any public charter school student who meets the districtÂs and stateÂs standards for a high school diploma, modified diploma or alternative certificate.

Â Â Â Â Â  (12) A high school diploma, modified diploma or alternative certificate issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, modified diploma or alternative certificate issued by a nonchartered public school.

Â Â Â Â Â  (13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

Â Â Â Â Â  (14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located. [1999 c.200 Â§12; 2001 c.810 Â§4; 2003 c.303 Â§15; 2005 c.367 Â§4; 2005 c.730 Â§16; 2007 c.35 Â§6; 2007 c.256 Â§3; 2007 c.501 Â§3; 2007 c.575 Â§5; 2007 c.660 Â§17; 2007 c.858 Â§33]

Â Â Â Â Â  Note 1: The amendments to 338.115 by section 17, chapter 660, Oregon Laws 2007, and section 33, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 17, chapter 660, Oregon Laws 2007, and section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 6, chapter 35, Oregon Laws 2007, section 3, chapter 256, Oregon Laws 2007, section 3, chapter 501, Oregon Laws 2007, and section 5, chapter 575, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  338.115. (1) Statutes and rules that apply to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 192.410 to 192.505 (public records law);

Â Â Â Â Â  (c) ORS 192.610 to 192.690 (public meetings law);

Â Â Â Â Â  (d) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

Â Â Â Â Â  (e) ORS 181.534, 326.603, 326.607, 342.223 and 342.232 (criminal records checks);

Â Â Â Â Â  (f) ORS 337.150 (textbooks);

Â Â Â Â Â  (g) ORS 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (h) ORS 659.850, 659.855 and 659.860 (discrimination);

Â Â Â Â Â  (i) ORS 30.260 to 30.300 (tort claims);

Â Â Â Â Â  (j) Health and safety statutes and rules;

Â Â Â Â Â  (k) Any statute or rule that is listed in the charter;

Â Â Â Â Â  (L) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (1);

Â Â Â Â Â  (m) ORS 329.045 (academic content standards and instruction);

Â Â Â Â Â  (n) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

Â Â Â Â Â  (o) ORS 339.250 (12) (prohibition on infliction of corporal punishment);

Â Â Â Â Â  (p) ORS 339.370, 339.372, 339.375 and 339.377 (reporting of child abuse and training on prevention and identification of child abuse);

Â Â Â Â Â  (q) ORS chapter 657 (Employment Department Law); and

Â Â Â Â Â  (r) This chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply to school district boards, school districts and other public schools may apply to a public charter school.

Â Â Â Â Â  (3) If a statute or rule applies to a public charter school, then the terms Âschool districtÂ and Âpublic schoolÂ include public charter school as those terms are used in that statute or rule.

Â Â Â Â Â  (4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

Â Â Â Â Â  (5) A public charter school shall maintain an active enrollment of at least 25 students.

Â Â Â Â Â  (6) A public charter school may sue or be sued as a separate legal entity.

Â Â Â Â Â  (7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

Â Â Â Â Â  (8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, state institution of higher education, other governmental unit or any person or legal entity.

Â Â Â Â Â  (9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

Â Â Â Â Â  (10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

Â Â Â Â Â  (11) The school district in which the public charter school is located shall offer a high school diploma, certificate, Certificate of Initial Mastery or Certificate of Advanced Mastery to any public charter school student who meets the districtÂs and stateÂs standards for a high school diploma, certificate, Certificate of Initial Mastery or Certificate of Advanced Mastery. If the school district offers a Certificate of Initial Mastery subject area endorsement to students who attend school in the district, then the school district shall offer the endorsement to any public charter school student who meets the districtÂs and stateÂs standards for the endorsement.

Â Â Â Â Â  (12) A high school diploma, certificate, Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsement or Certificate of Advanced Mastery issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, certificate, Certificate of Initial Mastery, Certificate of Initial Mastery subject area endorsement or Certificate of Advanced Mastery issued by a nonchartered public school.

Â Â Â Â Â  (13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

Â Â Â Â Â  (14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located.

Â Â Â Â Â  Note 2: The amendments to 338.115 by section 7, chapter 839, Oregon Laws 2007, become operative July 1, 2017, and first apply to the 2017-2018 school year. See section 9, chapter 839, Oregon Laws 2007. The text that is operative on and after July 1, 2017, is set forth for the userÂs convenience.

Â Â Â Â Â  338.115. (1) Statutes and rules that apply to school district boards, school districts or other public schools do not apply to public charter schools. However, the following laws do apply to public charter schools:

Â Â Â Â Â  (a) Federal law;

Â Â Â Â Â  (b) ORS 192.410 to 192.505 (public records law);

Â Â Â Â Â  (c) ORS 192.610 to 192.690 (public meetings law);

Â Â Â Â Â  (d) ORS 297.405 to 297.555 and 297.990 (Municipal Audit Law);

Â Â Â Â Â  (e) ORS 181.534, 326.603, 326.607, 342.223 and 342.232 (criminal records checks);

Â Â Â Â Â  (f) ORS 337.150 (textbooks);

Â Â Â Â Â  (g) ORS 339.141, 339.147 and 339.155 (tuition and fees);

Â Â Â Â Â  (h) ORS 659.850, 659.855 and 659.860 (discrimination);

Â Â Â Â Â  (i) ORS 30.260 to 30.300 (tort claims);

Â Â Â Â Â  (j) Health and safety statutes and rules;

Â Â Â Â Â  (k) Any statute or rule that is listed in the charter;

Â Â Â Â Â  (L) The statewide assessment system developed by the Department of Education for mathematics, science and English under ORS 329.485 (2);

Â Â Â Â Â  (m) ORS 329.045 (academic content standards and instruction);

Â Â Â Â Â  (n) ORS 329.496 (physical education);

Â Â Â Â Â  (o) Any statute or rule that establishes requirements for instructional time provided by a school during each day or during a year;

Â Â Â Â Â  (p) ORS 339.250 (12) (prohibition on infliction of corporal punishment);

Â Â Â Â Â  (q) ORS 339.370, 339.372, 339.375 and 339.377 (reporting of child abuse and training on prevention and identification of child abuse);

Â Â Â Â Â  (r) ORS 329.451 (diploma, modified diploma and alternative certificate);

Â Â Â Â Â  (s) ORS chapter 657 (Employment Department Law); and

Â Â Â Â Â  (t) This chapter.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a charter may specify that statutes and rules that apply to school district boards, school districts and other public schools may apply to a public charter school.

Â Â Â Â Â  (3) If a statute or rule applies to a public charter school, then the terms Âschool districtÂ and Âpublic schoolÂ include public charter school as those terms are used in that statute or rule.

Â Â Â Â Â  (4) A public charter school may not violate the Establishment Clause of the First Amendment to the United States Constitution or section 5, Article I of the Oregon Constitution, or be religion based.

Â Â Â Â Â  (5) A public charter school shall maintain an active enrollment of at least 25 students.

Â Â Â Â Â  (6) A public charter school may sue or be sued as a separate legal entity.

Â Â Â Â Â  (7) The sponsor, members of the governing board of the sponsor acting in their official capacities and employees of a sponsor acting in their official capacities are immune from civil liability with respect to all activities related to a public charter school within the scope of their duties or employment.

Â Â Â Â Â  (8) A public charter school may enter into contracts and may lease facilities and services from a school district, education service district, state institution of higher education, other governmental unit or any person or legal entity.

Â Â Â Â Â  (9) A public charter school may not levy taxes or issue bonds under which the public incurs liability.

Â Â Â Â Â  (10) A public charter school may receive and accept gifts, grants and donations from any source for expenditure to carry out the lawful functions of the school.

Â Â Â Â Â  (11) The school district in which the public charter school is located shall offer a high school diploma, modified diploma or alternative certificate to any public charter school student who meets the districtÂs and stateÂs standards for a high school diploma, modified diploma or alternative certificate.

Â Â Â Â Â  (12) A high school diploma, modified diploma or alternative certificate issued by a public charter school grants to the holder the same rights and privileges as a high school diploma, modified diploma or alternative certificate issued by a nonchartered public school.

Â Â Â Â Â  (13) Prior to beginning operation, the public charter school shall show proof of insurance to the sponsor as specified in the charter.

Â Â Â Â Â  (14) A public charter school may receive services from an education service district in the same manner as a nonchartered public school in the school district in which the public charter school is located.

Â Â Â Â Â  338.125 Student admissions; fund-raising activities; online courses. (1) Student enrollment in a public charter school shall be voluntary. All students who reside within the school district where the public charter school is located are eligible for enrollment at a public charter school. If the number of applications from students who reside within the school district exceeds the capacity of a program, class, grade level or building, the public charter school shall select students through an equitable lottery selection process. However, after a public charter school has been in operation for one or more years, the public charter school may give priority for admission to students:

Â Â Â Â Â  (a) Who were enrolled in the school in the prior year; or

Â Â Â Â Â  (b) Who have siblings who are presently enrolled in the school and who were enrolled in the school in the prior year.

Â Â Â Â Â  (2)(a) If space is available a public charter school may admit students who do not reside in the school district in which the public charter school is located.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a public charter school offers any online courses as part of the curriculum of the school, then 50 percent or more of the students who attend the public charter school must reside in the school district in which the public charter school is located.

Â Â Â Â Â  (3) A public charter school may not limit student admission based on ethnicity, national origin, race, religion, disability, gender, income level, proficiency in the English language or athletic ability, but may limit admission to students within a given age group or grade level.

Â Â Â Â Â  (4) A public charter school may conduct fund-raising activities. However, a public charter school shall not require a student to participate in fund-raising activities as a condition of admission to the public charter school. [1999 c.200 Â§14; 2001 c.810 Â§8; 2005 c.834 Â§5]

Â Â Â Â Â  Note: The amendments to 338.125 by section 23, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 338.125 by section 23, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 338.125, as amended by section 23, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  338.125. (1) Student enrollment in a public charter school shall be voluntary. All students who reside within the school district where the public charter school is located are eligible for enrollment at a public charter school. If the number of applications from students who reside within the school district exceeds the capacity of a program, class, grade level or building, the public charter school shall select students through an equitable lottery selection process. However, after a public charter school has been in operation for one or more years, the public charter school may give priority for admission to students:

Â Â Â Â Â  (a) Who were enrolled in the school in the prior year; or

Â Â Â Â Â  (b) Who have siblings who are presently enrolled in the school and who were enrolled in the school in the prior year.

Â Â Â Â Â  (2)(a) If space is available a public charter school may admit students who do not reside in the school district in which the public charter school is located.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a public charter school offers any online courses as part of the curriculum of the school, then 50 percent or more of the students who attend the public charter school must reside in the school district in which the public charter school is located.

Â Â Â Â Â  (3) A public charter school may not limit student admission based on race, religion, sex, sexual orientation, ethnicity, national origin, disability, income level, proficiency in the English language or athletic ability, but may limit admission to students within a given age group or grade level.

Â Â Â Â Â  (4) A public charter school may conduct fund-raising activities. However, a public charter school may not require a student to participate in fund-raising activities as a condition of admission to the public charter school.

Â Â Â Â Â  338.135 Employees; licensure and registration requirements; collective bargaining; prohibition on waiver of right to sponsor charter school. (1) Employee assignment to a public charter school shall be voluntary.

Â Â Â Â Â  (2) A public charter school or the sponsor of the public charter school may be considered the employer of any employees of the public charter school. If a school district board is not the sponsor of the public charter school, the school district board shall not be the employer of the employees of the public charter school and the school district board may not collectively bargain with the employees of the public charter school. The public charter school governing body shall control the selection of employees at the public charter school.

Â Â Â Â Â  (3) The school district board of the school district within which the public charter school is located shall grant a leave of absence to any employee who chooses to work in the public charter school. The length and terms of the leave of absence shall be set by negotiated agreement or by board policy. However, the length of the leave of absence may not be less than two years unless:

Â Â Â Â Â  (a) The charter of the public charter school is terminated or the public charter school is dissolved or closed during the leave of absence; or

Â Â Â Â Â  (b) The employee and the school district board have mutually agreed to a different length of time.

Â Â Â Â Â  (4) An employee of a public charter school operating within a school district who is granted a leave of absence from the school district and returns to employment with the school district shall retain seniority and benefits as an employee pursuant to the terms of the leave of absence. Notwithstanding ORS 243.650 to 243.782, a school district that was the employer of an employee of a public charter school not operating within the school district may make provisions for the return of the employee to employment with the school district.

Â Â Â Â Â  (5) For purposes of ORS chapters 238 and 238A, a public charter school shall be considered a public employer and as such shall participate in the Public Employees Retirement System.

Â Â Â Â Â  (6) For teacher licensing, employment experience in public charter schools shall be considered equivalent to experience in public schools.

Â Â Â Â Â  (7)(a) Any person employed as an administrator in a public charter school shall be licensed or registered to administer by the Teacher Standards and Practices Commission.

Â Â Â Â Â  (b) Any person employed as a teacher in a public charter school shall be licensed or registered to teach by the commission.

Â Â Â Â Â  (c) Notwithstanding paragraph (a) or (b) of this subsection, at least one-half of the total full-time equivalent (FTE) teaching and administrative staff at the public charter school shall be licensed by the commission pursuant to ORS 342.135, 342.136, 342.138 or 342.140.

Â Â Â Â Â  (8) Notwithstanding ORS 243.650, a public charter school shall be considered a school district for purposes of ORS 243.650 to 243.782. An employee of a public charter school may be a member of a labor organization or organize with other employees to bargain collectively. Bargaining units at the public charter school may be separate from other bargaining units of the sponsor or of the school district in which the public charter school is located. Employees of a public charter school may be part of the bargaining units of the sponsor or of the school district in which the public charter school is located.

Â Â Â Â Â  (9) A school district or the State Board of Education may not waive the right to sponsor a public charter school in a collective bargaining agreement. [1999 c.200 Â§17; 1999 c.199 Â§1; 2003 c.733 Â§73; 2007 c.575 Â§6]

Â Â Â Â Â  338.145 Responsibility for student transportation services; costs. (1) The public charter school shall be responsible for providing transportation to students who reside within the school district and who attend the public charter school. The public charter school may negotiate with a school district for the provision of transportation to students attending the public charter school.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the school district within which the public charter school is located shall be responsible for the transportation of students attending the public charter school pursuant to ORS 327.043 in the same manner as students attending nonchartered public schools if the student is a resident of the school district. However, a school district may not be required to add or extend existing bus routes or other transportation services pursuant to this subsection.

Â Â Â Â Â  (3) Students who attend public charter schools and who reside outside of the school district may use existing bus routes and transportation services of the school district in which a public charter school is located.

Â Â Â Â Â  (4) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 in the same manner as transportation costs incurred by the school district for transporting students who attend nonchartered public schools are considered approved transportation costs for purposes of ORS 327.013. [1999 c.200 Â§19; 2003 c.715 Â§25]

FUNDING

Â Â Â Â Â  338.155 Minimum amount required; grants available to charter schools. (1) Students of a public charter school shall be considered to be residents of the school district in which the public charter school is located for purposes of distribution of the State School Fund.

Â Â Â Â Â  (2) A school district shall contractually establish, with any public charter school that is sponsored by the board of the school district, payment for provision of educational services to the public charter schoolÂs students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

Â Â Â Â Â  (a) Eighty percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) Ninety-five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (3) A school district shall contractually establish, with any public charter school that is sponsored by the State Board of Education and within the boundaries of the school district, payment for provision of educational services to the public charter schoolÂs students. The payment shall equal an amount per weighted average daily membership (ADMw) of the public charter school that is at least equal to:

Â Â Â Â Â  (a) Ninety percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) Ninety-five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (4) The estimated amount of each school districtÂs General Purpose Grant per ADMw shall be determined each year by the Department of Education and made available to all school districts.

Â Â Â Â Â  (5) The school district in which the public charter school is located shall transfer an amount per weighted average daily membership (ADMw) of the public charter school that is equal to 50 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 that is not paid to the public charter school through a contract created pursuant to subsections (2) or (3) of this section to:

Â Â Â Â Â  (a) Any school district in which the parent or guardian of or person in parental relationship to a student of a public charter school resides pursuant to ORS 339.133 and 339.134; or

Â Â Â Â Â  (b) The Department of Education if the State Board of Education is the sponsor of the public charter school.

Â Â Â Â Â  (6) The department may use any money received under this section for activities related to public charter schools.

Â Â Â Â Â  (7) A school district and a public charter school may negotiate to establish a payment for the provision of educational services to the public charter schoolÂs students that is more than the minimum amounts specified in subsection (2) or (3) of this section.

Â Â Â Â Â  (8) A school district shall send payment to a public charter school based on a contract negotiated under this section within 10 days after receiving payments from the State School Fund pursuant to ORS 327.095.

Â Â Â Â Â  (9)(a) A public charter school may apply for any grant that is available to school districts or nonchartered public schools from the Department of Education. The department shall consider the application of the public charter school in the same manner as an application from a school district or nonchartered public school.

Â Â Â Â Â  (b) The department shall award any grant that is available to school districts based solely on the weighted average daily membership (ADMw) of the school district directly to the public charter school. This paragraph does not apply to any grant from the State School Fund. [1999 c.200 Â§20]

Â Â Â Â Â  338.157 Adjusting number of students for poverty level. For purposes of calculating the weighted average daily membership (ADMw) of a public charter school, it shall be assumed that the public charter school has the same percentage of children in poverty families, as calculated under ORS 327.013 (7)(a)(E)(i), as the school district in which the public charter school is located. Based on this percentage, an additional amount shall be added to the average daily membership (ADM) of the public charter school. [2001 c.810 Â§6]

Â Â Â Â Â  338.165 Special education students; payment for services. (1) Notwithstanding ORS 338.155 (1), for purposes of this section, the Âresident school districtÂ of a student who is eligible for special education and related services shall be the school district in which the studentÂs parent or guardian or person in parental relationship to the student reside pursuant to ORS 339.133 and 339.134.

Â Â Â Â Â  (2) For students who attend public charter schools and are eligible for special education and related services:

Â Â Â Â Â  (a) The resident school district of the student shall be responsible for providing any required special education and related services to the student; and

Â Â Â Â Â  (b) Amounts from the State School Fund for those students shall be distributed through the resident school district pursuant to this section.

Â Â Â Â Â  (3) Notwithstanding ORS 338.155 (2), a resident school district of a student who is eligible for special education and related services shall contractually establish, with any public charter school in which the student is enrolled, payment for provision of special education and related services to the student. If a student is enrolled in a public charter school and is eligible for special education and related services an additional amount shall be added to the ADM of the public charter school as described in ORS 327.013 (7)(a)(A). The payment per ADMw in the public charter school that is attributable to the student who is eligible for special education and related services shall equal an amount that is at least equal to:

Â Â Â Â Â  (a) 40 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in kindergarten through grade eight; and

Â Â Â Â Â  (b) 47.5 percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 for students who are enrolled in grades 9 through 12.

Â Â Â Â Â  (4) If the resident school district is not the sponsor of a public charter school, the resident school district for each ADMw that is attributable to a student enrolled in a public charter school who is eligible for special education and related services shall transfer five percent of the amount of the school districtÂs General Purpose Grant per ADMw as calculated under ORS 327.013 to the sponsor of the public charter school.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section, a school district and a public charter school may negotiate on a case-by-case basis for an alternative distribution of funds other than the distribution prescribed by subsection (3) of this section. [1999 c.200 Â§21]

Â Â Â Â Â  338.175
Public
Charter
School
Development Fund. (1) There is established a Public Charter School Development Fund, separate and distinct from the General Fund, consisting of all funds received from the federal government or from other sources for public charter school development and any loans repaid under ORS 338.185. All expenses incurred in the administration of ORS 338.185 shall be borne by the Public Charter School Development Fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Department of Education. [1999 c.200 Â§22]

Â Â Â Â Â  338.185 Grant and loan program; rules. (1) The Department of Education shall award grants and loans to public charter schools that have a charter approved by a sponsor or to applicants that wish to establish or expand a public charter school. The purpose of the grants and loans is to promote development of high quality public charter schools.

Â Â Â Â Â  (2) Pursuant to rules adopted by the State Board of Education, the Department of Education shall award grants and loans on the basis of need. Priority for awarding grants and loans shall be to those public charter schools serving at-risk youth.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule criteria for awarding grants and loans under this section. [1999 c.200 Â§23]

Â Â Â Â Â  338.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 339

Chapter 339 Â School Attendance; Admission; Discipline; Safety

2007 EDITION

ATTENDANCE; ADMISSION; DISCIPLINE; SAFETY

EDUCATION AND CULTURE

GENERAL PROVISIONS

339.005Â Â Â Â  Definition for ORS 339.040 and 339.125

COMPULSORY SCHOOL ATTENDANCE

339.010Â Â Â Â  School attendance required; age limits

339.020Â Â Â Â  Duty to send children to school

339.030Â Â Â Â  Exemptions from compulsory school attendance; rules

339.035Â Â Â Â  Teaching by private teacher, parent or guardian; notice; examination; rules; effect of low or declining score

339.040Â Â Â Â  Attendance supervisors; appointment; compensation

339.055Â Â Â Â  Duties of attendance supervisors

339.065Â Â Â Â  Estimates of attendance; irregular attendance; excused absences

339.080Â Â Â Â  Nonattendance notice to parents, school officials and parole or probation officer

339.090Â Â Â Â  Determination of compliance; notice to district superintendent

ADMISSION OF STUDENTS

339.115Â Â Â Â  Admission of students; waiver; denial

339.125Â Â Â Â  Admission of nonresident pupils; costs

339.129Â Â Â Â  Education for children in local or regional correctional facilities required; funding; notice to district; access

RESIDENCY

339.133Â Â Â Â  Residency of student for school purposes; how determined; transportation of student

339.134Â Â Â Â  Residency of child with disability

339.137Â Â Â Â  Residency of student at youth care center

TUITION AND FEES

339.141Â Â Â Â  Tuition prohibited for regular school program; other programs

339.147Â Â Â Â  When tuition authorized; waiver of tuition and fees

339.155Â Â Â Â  Prohibitions of certain fees as condition of admission; allowable fees

STUDENT CONDUCT AND DISCIPLINE

339.240Â Â Â Â  Rules of student conduct, discipline and rights; duties of state board and district school boards

339.250Â Â Â Â  Duty of student to comply with rules; discipline, suspension, expulsion, removal and counseling; written information on alternative programs required

339.252Â Â Â Â  Child with disability continues to be entitled to free appropriate public education if removed for disciplinary reasons; due process procedures

339.254Â Â Â Â  Suspension of student driving privileges; policy content

339.257Â Â Â Â  Documentation of enrollment status for students applying for driving privileges; notification of student withdrawal from school to Department of Transportation

339.260Â Â Â Â  Withholding records until debt paid; liability of parent; waiver; notice; inspection

339.270Â Â Â Â  Assessment of costs of school property damage against responsible student or parents or guardian; notice; action to recover

339.280Â Â Â Â  Student grading policies; consideration of attendance allowed; policy content

SCHOOL SAFETY

(Coordination and Information Sharing)

339.312Â Â Â Â  Safe school alliance

339.315Â Â Â Â  Report required if person has possession of unlawful firearm or destructive device; immunity; law enforcement investigation required

339.317Â Â Â Â  Notice to school district of person charged with crime; immunity

339.319Â Â Â Â  Notice to school district of person convicted of crime; immunity

339.321Â Â Â Â  Notice to school district and law enforcement agencies of release or discharge of person; immunity

339.323Â Â Â Â  Disclosure of information regarding person charged with or convicted of crime or regarding release or discharge of person; immunity

339.327Â Â Â Â  Notification required if person possesses threatening list or when threats of violence or harm made; immunity

(Center for School Safety)

339.331Â Â Â Â
Mission
; duties; annual report; staff; funding

339.333Â Â Â Â  Board of directors

339.336Â Â Â Â  Funding; Center for School Safety Account

339.339Â Â Â Â  Collaboration between center and Department of Education

(Harassment, Intimidation and Bullying)

339.351Â Â Â Â  Definitions for ORS 339.351 to 339.364

339.353Â Â Â Â  Findings

339.356Â Â Â Â  District policy required

339.359Â Â Â Â  Prevention task forces, programs and other initiatives

339.362Â Â Â Â  Retaliation against victims and witnesses prohibited; school employee immunity

339.364Â Â Â Â  Victim may seek redress under other laws

(Child Abuse)

339.370Â Â Â Â  Definitions for ORS 339.372, 339.375 and 339.377

339.372Â Â Â Â  Policies of school boards on reporting of child abuse

339.375Â Â Â Â  Report of child abuse by school employees; disclosure of records

339.377Â Â Â Â  Training on prevention and identification

RELIGIOUS INSTRUCTION

339.420Â Â Â Â  Child excused to receive religious instruction

INTERSCHOLASTIC ACTIVITIES

339.430Â Â Â Â  Approval of voluntary organizations to administer interscholastic activities required; rule review; suspension or revocation of approval; appeal of organizationÂs ruling

339.450Â Â Â Â  Prohibited grounds for denying participation in interscholastic athletics

339.460Â Â Â Â  Homeschooled studentsÂ participation in interscholastic activities; conditions

STUDENT ACCOUNTING SYSTEM

339.505Â Â Â Â  Definitions for ORS 339.505 to 339.520; rules

339.510Â Â Â Â  Student accounting system; goals

339.515Â Â Â Â  Uniform reporting system; training and technical assistance in using system

339.520Â Â Â Â  Information required on certain students who withdraw from school

TRAFFIC PATROL

339.650Â Â Â Â  ÂTraffic patrolÂ defined

339.655Â Â Â Â  Traffic patrols authorized; medical benefits; rules

339.660Â Â Â Â  Rules on traffic patrols; eligibility; authority

339.665Â Â Â Â  Intergovernmental cooperation and assistance in connection with traffic patrols

ADMINISTRATION OF MEDICATION TO STUDENTS

339.866Â Â Â Â  Self-administration of medication by students

339.867Â Â Â Â  ÂMedicationÂ defined for ORS 339.869 and 339.870

339.869Â Â Â Â  Administration of medication to students; rules

339.870Â Â Â Â  Liability of school personnel administering medication

339.871Â Â Â Â  Liability of school personnel for student self-administering medication

339.873Â Â Â Â  Recommendations on medication to affect or alter thought processes, mood or behavior prohibited; exceptions

MISCELLANEOUS

339.875Â Â Â Â  Procurement, display and salute of flags

339.877Â Â Â Â  Issuance of diploma for work completed at certain state institutions

339.880Â Â Â Â  Unauthorized soliciting of pupils prohibited

339.883Â Â Â Â  Possession of tobacco products by person under 18 prohibited at facilities; ÂfacilityÂ defined to include public schools

339.885Â Â Â Â  Secret societies in public schools prohibited; membership grounds for suspension or expulsion

ENFORCEMENT

339.925Â Â Â Â  Compulsory school attendance violation procedure; rules

PENALTIES

339.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  339.005 Definition for ORS 339.040 and 339.125. As used in ORS 339.040 and 339.125, unless the context requires otherwise, Âadministrative office for the countyÂ means the administrative office of the education service district or of a common school district that includes an entire county. [1965 c.100 Â§273; 1973 c.728 Â§3; 1987 c.158 Â§56; 1991 c.167 Â§23; 2003 c.226 Â§17]

COMPULSORY SCHOOL ATTENDANCE

Â Â Â Â Â  339.010 School attendance required; age limits. Except as provided in ORS 339.030, all children between the ages of 7 and 18 years who have not completed the 12th grade are required to attend regularly a public full-time school of the school district in which the child resides. [Amended by 1965 c.100 Â§274]

Â Â Â Â Â  339.020 Duty to send children to school. Except as provided in ORS 339.030, every person having control of any child between the ages of 7 and 18 years who has not completed the 12th grade is required to send such child to and maintain such child in regular attendance at a public full-time school during the entire school term. [Amended by 1965 c.100 Â§275; 1969 c.160 Â§1]

Â Â Â Â Â  339.030 Exemptions from compulsory school attendance; rules. (1) In the following cases, children may not be required to attend public full-time schools:

Â Â Â Â Â  (a) Children being taught in a private or parochial school in the courses of study usually taught in grades 1 through 12 in the public schools and in attendance for a period equivalent to that required of children attending public schools in the 1994-1995 school year.

Â Â Â Â Â  (b) Children proving to the satisfaction of the district school board that they have acquired equivalent knowledge to that acquired in the courses of study taught in grades 1 through 12 in the public schools.

Â Â Â Â Â  (c) Children who have received a high school diploma.

Â Â Â Â Â  (d) Children being taught for a period equivalent to that required of children attending public schools by a private teacher the courses of study usually taught in grades 1 through 12 in the public school.

Â Â Â Â Â  (e) Children being educated in the childrenÂs home by a parent or legal guardian.

Â Â Â Â Â  (f) Children excluded from attendance as provided by law.

Â Â Â Â Â  (2) The State Board of Education by rule shall establish procedures whereby, on a semiannual basis, an exemption from compulsory attendance may be granted to the parent or legal guardian of any child 16 or 17 years of age who is lawfully employed full-time, lawfully employed part-time and enrolled in school, a community college or an alternative education program as defined in ORS 336.615. An exemption also may be granted to any child who is an emancipated minor or who has initiated the procedure for emancipation under ORS 419B.550 to 419B.558. [Amended by 1965 c.100 Â§276; 1967 c.67 Â§8; 1971 c.494 Â§1; 1973 c.728 Â§1; 1985 c.579 Â§1; 1989 c.619 Â§1; 1993 c.546 Â§138; 1995 c.769 Â§2; 1999 c.59 Â§85; 1999 c.717 Â§1; 2001 c.490 Â§8; 2007 c.407 Â§3]

Â Â Â Â Â  339.035 Teaching by private teacher, parent or guardian; notice; examination; rules; effect of low or declining score. (1) As used in this section, Âeducation service districtÂ means the education service district that contains the school district of which the child is a resident.

Â Â Â Â Â  (2) When a child is taught or is withdrawn from a public school to be taught by a parent, legal guardian or private teacher, as provided in ORS 339.030, the parent, legal guardian or private teacher must notify the education service district in writing. In addition, when a child who is taught by a parent, legal guardian or private teacher moves to a new education service district, the parent, legal guardian or private teacher shall notify the new education service district in writing. The education service district shall acknowledge receipt of any notification in writing.

Â Â Â Â Â  (3) Children being taught as provided in subsection (2) of this section shall be examined at grades 3, 5, 8 and 10 in accordance with the following procedures:

Â Â Â Â Â  (a) The State Board of Education shall adopt by rule a list of approved comprehensive examinations that are readily available.

Â Â Â Â Â  (b)(A) The parent or legal guardian shall select an examination from the approved list and arrange to have the examination administered to the child by a qualified neutral person, as defined by rule by the State Board of Education.

Â Â Â Â Â  (B) If the child was withdrawn from public school, the first examination shall be administered to the child at least 18 months after the date on which the child was withdrawn from public school.

Â Â Â Â Â  (C) If the child never attended public or private school, the first examination shall be administered to the child prior to the end of grade three.

Â Â Â Â Â  (c) The person administering the examination shall:

Â Â Â Â Â  (A) Score the examination; and

Â Â Â Â Â  (B) Report the results of the examination to the parent or legal guardian.

Â Â Â Â Â  (d) Upon request of the superintendent of the education service district, the parent or legal guardian shall submit the results of the examination to the education service district.

Â Â Â Â Â  (4)(a) If the composite test score of the child places the child below the 15th percentile based on national norms, the child shall be given an additional examination within one year of when the first examination was administered.

Â Â Â Â Â  (b) If the composite test score of the child on the second examination shows a declining score, then the child shall be given an additional examination within one year of when the second examination was administered and the superintendent of the education service district may:

Â Â Â Â Â  (A) Allow the child to continue to be taught by a parent, legal guardian or private teacher; or

Â Â Â Â Â  (B) Place the education of the child under the supervision of a person holding a teaching license who is selected by the parent or legal guardian at the expense of the parent or legal guardian. If the composite test score of the child continues to show a declining score, the superintendent of the education service district may:

Â Â Â Â Â  (i) Allow the child to continue under the educational supervision of a licensed teacher selected by the parent or legal guardian and require that the child be given an additional examination within one year of when the last examination was administered;

Â Â Â Â Â  (ii) Allow the child to be taught by a parent, legal guardian or private teacher and require that the child be given an additional examination within one year of when the last examination was administered; or

Â Â Â Â Â  (iii) Order the parent or legal guardian to send the child to school for a period not to exceed 12 consecutive months as determined by the superintendent.

Â Â Â Â Â  (c) If the parent or legal guardian of the child does not consent to placing the education of the child under the supervision of a licensed teacher who is selected by the parent or legal guardian, then the superintendent of the education service district may order the child to return to school for a period not to exceed 12 consecutive months as determined by the superintendent.

Â Â Â Â Â  (d) If the composite test score of the child on an examination is equal to or greater than the percentile score on the prior test, the child may be taught by a parent, legal guardian or private teacher and for the next examination be examined pursuant to paragraph (a) of this subsection or subsection (3) of this section.

Â Â Â Â Â  (5)(a) Notwithstanding the examination requirements of subsections (3) and (4) of this section, the parent or legal guardian of a child with a disability who has an individualized education plan and is receiving special education and related services through the school district or who is being educated in accordance with a privately developed plan shall be evaluated for satisfactory educational progress according to the recommendations of the plan.

Â Â Â Â Â  (b) The parent or legal guardian of a child with a disability who was evaluated by service providers selected by the parent or legal guardian based on a privately developed plan shall submit a report of such evaluation to the education service district in lieu of the examination results required by subsections (3) and (4) of this section.

Â Â Â Â Â  (c) A child with a disability described in this subsection shall not be subject to the examination requirements of subsections (3) and (4) of this section unless the examination is recommended in the plan in effect for the child. [1985 c.579 Â§2; 1989 c.619 Â§4; 1999 c.717 Â§1a; 2007 c.70 Â§95]

Â Â Â Â Â  339.040 Attendance supervisors; appointment; compensation. (1) The executive officer of the administrative office for the county shall appoint one person to act as the attendance supervisor for school districts having a school census of less than 1,000 children in the county. The attendance supervisor shall perform duties under the direction of the administrative office for the county. The attendance supervisor shall receive as compensation for services a sum fixed by the governing body of the county and allowed and paid in the same manner as the salaries of county officers are paid.

Â Â Â Â Â  (2) District school boards of districts having a school census of 1,000 or more children, according to the latest school census, shall appoint attendance supervisors and fix and pay their compensation.

Â Â Â Â Â  (3) The administrative office for the county, upon written application from the district school board in any school district having a school census of more than 200 and less than 1,000 children, according to the latest school census, shall grant such district permission to appoint attendance supervisors and fix their compensation and pay.

Â Â Â Â Â  (4) For purposes of the appointment and duties of attendance supervisors, the territory in a joint school district shall be considered part of the county in which the administrative office of the joint district is located. [Amended by 1965 c.100 Â§277]

Â Â Â Â Â  339.050 [Amended by 1965 c.100 Â§278; repealed by 1965 c.136 Â§1]

Â Â Â Â Â  339.055 Duties of attendance supervisors. The attendance supervisor when notified of a truancy or unexcused absence shall investigate the truancy or nonattendance at school. If the child is not exempt from compulsory school attendance, the attendance supervisor shall proceed as provided in ORS 339.080 and 339.090. [Formerly 339.100]

Â Â Â Â Â  339.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.065 Estimates of attendance; irregular attendance; excused absences. (1) In estimating regular attendance for purposes of the compulsory attendance provisions of ORS 339.005 to 339.030, 339.040 to 339.125, 339.137, 339.420 and 339.990, the principal or teacher shall consider all unexcused absences. Eight unexcused one-half day absences in any four-week period during which the school is in session shall be considered irregular attendance.

Â Â Â Â Â  (2) An absence may be excused by a principal or teacher if the absence is caused by the pupilÂs sickness, by the sickness of some member of the pupilÂs family or by an emergency. A principal or teacher may also excuse absences for other reasons where satisfactory arrangements are made in advance of the absence.

Â Â Â Â Â  (3) Any pupil may be excused from attendance by the district school board for a period not to exceed five days in a term of three months or not to exceed 10 days in any term of at least six months. Any such excuse shall be in writing directed to the principal of the school which the pupil attends. [1965 c.100 Â§281; 1973 c.728 Â§4; 1987 c.158 Â§57; 1993 c.45 Â§114]

Â Â Â Â Â  339.070 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  339.080 Nonattendance notice to parents, school officials and parole or probation officer. (1) Except as provided in ORS 339.030, in case any parent or other person in parental relation fails to send any child under the control of the parent or other person to the public school, the attendance supervisor, within 24 hours after notification from the proper authority of the failure, shall give formal written notice in person or by registered or certified mail to the parent or other person. The notice shall state that the child must appear at the public school on the next school day following the receipt of the notice. The notice shall inform the parent or other person that regular attendance at school must be maintained during the remainder of the school year.

Â Â Â Â Â  (2) At the same time notice is given to the parent or other person, the attendance supervisor shall notify the superintendent or principal, as suitable, of the fact of the notice. The superintendent or principal shall notify the attendance supervisor of any failure on the part of the parent or other person to comply with the notice.

Â Â Â Â Â  (3) If the child who is the subject of a notice under subsection (1) of this section is a youth offender on parole or probation, at the same time notice is given to the parent or other person, the attendance supervisor shall notify the childÂs parole or probation officer of the childÂs absence. [Amended by 1965 c.100 Â§282; 1993 c.45 Â§115; 1999 c.963 Â§4]

Â Â Â Â Â  339.090 Determination of compliance; notice to district superintendent. The attendance supervisor shall determine whether the parent or other person given written notice of attendance requirements has complied with the notice. If the attendance supervisor determines that the parent or other person has failed to comply, the attendance supervisor, within three days after having knowledge of such failure or after being notified thereof, shall notify the district superintendent. [Amended by 1965 c.100 Â§283; 1993 c.413 Â§2]

Â Â Â Â Â  339.100 [Amended by 1963 c.544 Â§47; 1965 c.100 Â§279; renumbered 339.055]

Â Â Â Â Â  339.110 [Repealed by 1965 c.100 Â§456]

ADMISSION OF STUDENTS

Â Â Â Â Â  339.115 Admission of students; waiver; denial. (1) Except as provided in ORS 339.141, authorizing tuition for courses not part of the regular school program, the district school board shall admit free of charge to the schools of the district all persons between the ages of 5 and 19 who reside within the school district. A person whose 19th birthday occurs during the school year shall continue to be eligible for a free and appropriate public education for the remainder of the school year. A district school board may admit nonresident persons, determine who is not a resident of the district and fix rates of tuition for nonresidents.

Â Â Â Â Â  (2)(a) A district must admit an otherwise eligible person who has not yet attained 21 years of age prior to the beginning of the current school year if the person is:

Â Â Â Â Â  (A) Receiving special education and has not yet received a high school diploma as described in ORS 329.451 (1); or

Â Â Â Â Â  (B) Receiving special education and has received a modified high school diploma or alternative certificate as described in ORS 329.451.

Â Â Â Â Â  (b) A district may admit an otherwise eligible person who is not receiving special education and who has not yet attained 21 years of age prior to the beginning of the current school year if the person is shown to be in need of additional education in order to receive a high school diploma.

Â Â Â Â Â  (3) The obligation to make a free appropriate public education available to individuals with disabilities 18 through 21 years of age who are incarcerated in an adult correctional facility applies only to those individuals who, in their last educational placement prior to their incarceration in the adult correctional facility:

Â Â Â Â Â  (a) Were identified as being a child with a disability as defined in ORS 343.035; or

Â Â Â Â Â  (b) Had an individualized education program as described in ORS 343.151.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, Âadult correctional facilityÂ means:

Â Â Â Â Â  (a) A local correctional facility as defined in ORS 169.005;

Â Â Â Â Â  (b) A regional correctional facility as defined in ORS 169.620; or

Â Â Â Â Â  (c) A Department of Corrections institution as defined in ORS 421.005.

Â Â Â Â Â  (5) An otherwise eligible person under subsection (2) of this section whose 21st birthday occurs during the school year shall continue to be eligible for a free appropriate public education for the remainder of the school year.

Â Â Â Â Â  (6) The person may apply to the board of directors of the school district of residence for admission after the 19th birthday as provided in subsection (1) of this section. A person aggrieved by a decision of the local board may appeal to the State Board of Education. The decision of the state board is final and not subject to appeal.

Â Â Â Â Â  (7) Notwithstanding ORS 339.133 (1), a school district shall not exclude from admission a child located in the district solely because the child does not have a fixed place of residence or solely because the child is not under the supervision of a parent, guardian or person in a parental relationship.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a school district:

Â Â Â Â Â  (a) May for the remaining period of an expulsion deny admission to the regular school to a resident student who is expelled from another school district; and

Â Â Â Â Â  (b) Shall for at least one calendar year from the date of the expulsion and if the expulsion is for more than one calendar year, may for the remaining period of time deny admission to the regular school program to a student who is under expulsion from another school district for an offense that constitutes a violation of a school district policy adopted pursuant to ORS 339.250 (6).

Â Â Â Â Â  (9) A child entering the first grade during the fall term shall be considered to be six years of age if the sixth birthday of the child occurs on or before September 1. A child entering kindergarten during the fall term shall be considered to be five years of age if the fifth birthday of the child occurs on or before September 1. However, nothing in this section prevents a district school board from admitting free of charge a child whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, to enter school even though the child has not attained the minimum age requirement but is a resident of the district. [1965 c.100 Â§285; 1971 c.410 Â§1; 1977 c.463 Â§1; 1983 c.193 Â§1; 1987 c.283 Â§2; 1989 c.132 Â§1; 1989 c.215 Â§1; 1991 c.693 Â§26; 1995 c.656 Â§1; 1995 c.660 Â§46; 1996 c.16 Â§1; 1999 c.989 Â§1; 2005 c.209 Â§29; 2005 c.662 Â§16; 2007 c.464 Â§2; 2007 c.660 Â§18]

Â Â Â Â Â  Note: The amendments to 339.115 by section 18, chapter 660, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 9, chapter 660, Oregon Laws 2007, as amended by section 20, chapter 660, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 2, chapter 464, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  339.115. (1) Except as provided in ORS 339.141, authorizing tuition for courses not part of the regular school program, the district school board shall admit free of charge to the schools of the district all persons between the ages of 5 and 19 who reside within the school district. A person whose 19th birthday occurs during the school year shall continue to be eligible for a free and appropriate public education for the remainder of the school year. A district school board may admit nonresident persons, determine who is not a resident of the district and fix rates of tuition for nonresidents.

Â Â Â Â Â  (2)(a) A district must admit an otherwise eligible person who has not yet attained 21 years of age prior to the beginning of the current school year if the person is receiving special education and has not yet received a regular high school diploma.

Â Â Â Â Â  (b) A district may admit an otherwise eligible person who is not receiving special education and who has not yet attained 21 years of age prior to the beginning of the current school year if the person is shown to be in need of additional education in order to receive a diploma.

Â Â Â Â Â  (3) The obligation to make a free appropriate public education available to individuals with disabilities 18 through 21 years of age who are incarcerated in an adult correctional facility applies only to those individuals who, in their last educational placement prior to their incarceration in the adult correctional facility:

Â Â Â Â Â  (a) Were identified as being a child with a disability as defined in ORS 343.035; or

Â Â Â Â Â  (b) Had an individualized education program as described in ORS 343.151.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, Âadult correctional facilityÂ means:

Â Â Â Â Â  (a) A local correctional facility as defined in ORS 169.005;

Â Â Â Â Â  (b) A regional correctional facility as defined in ORS 169.620; or

Â Â Â Â Â  (c) A Department of Corrections institution as defined in ORS 421.005.

Â Â Â Â Â  (5) An otherwise eligible person under subsection (2) of this section whose 21st birthday occurs during the school year shall continue to be eligible for a free appropriate public education for the remainder of the school year.

Â Â Â Â Â  (6) The person may apply to the board of directors of the school district of residence for admission after the 19th birthday as provided in subsection (1) of this section. A person aggrieved by a decision of the local board may appeal to the State Board of Education. The decision of the state board is final and not subject to appeal.

Â Â Â Â Â  (7) Notwithstanding ORS 339.133 (1), a school district shall not exclude from admission a child located in the district solely because the child does not have a fixed place of residence or solely because the child is not under the supervision of a parent, guardian or person in a parental relationship.

Â Â Â Â Â  (8) Notwithstanding subsection (1) of this section, a school district:

Â Â Â Â Â  (a) May for the remaining period of an expulsion deny admission to the regular school to a resident student who is expelled from another school district; and

Â Â Â Â Â  (b) Shall for at least one calendar year from the date of the expulsion and if the expulsion is for more than one calendar year, may for the remaining period of time deny admission to the regular school program to a student who is under expulsion from another school district for an offense that constitutes a violation of a school district policy adopted pursuant to ORS 339.250 (6).

Â Â Â Â Â  (9) A child entering the first grade during the fall term shall be considered to be six years of age if the sixth birthday of the child occurs on or before September 1. A child entering kindergarten during the fall term shall be considered to be five years of age if the fifth birthday of the child occurs on or before September 1. However, nothing in this section prevents a district school board from admitting free of charge a child whose needs for cognitive, social and physical development would best be met in the school program, as defined by policies of the district school board, to enter school even though the child has not attained the minimum age requirement but is a resident of the district.

Â Â Â Â Â  339.120 [Amended by 1957 c.198 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.125 Admission of nonresident pupils; costs. (1) The district school board may contract with the district school board of any other district for the admission of pupils in schools of the other district. The contract shall be in writing upon forms furnished by the Department of Education. Expense incurred shall be paid out of the school funds of the district sending such pupils. If the district sending the pupils fails to pay the expense so incurred according to the terms of the contract, the administrative office for the county containing such school district, after satisfactory proof of such failure, shall deduct the amount of the unpaid expense from the amount due the school district at the next regular apportionment. The county treasurer shall pay the amount of the reduced apportionment out of the county school fund.

Â Â Â Â Â  (2) In case the school district sending the pupils is a joint district, jurisdiction shall be exercised by the administrative office for the county in which the most populous part of such district is situated, according to the latest school census. The officeÂs action in the matter is final. [1965 c.100 Â§286; 1993 c.45 Â§116]

Â Â Â Â Â  339.129 Education for children in local or regional correctional facilities required; funding; notice to district; access. (1) A school district shall provide or cause to be provided appropriate education for children placed in a local or regional correctional facility located in the school district. The education may be provided by the school district or an education service district.

Â Â Â Â Â  (2) The school district may claim State School Fund reimbursement under ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731 for each child who is in a local or regional correctional facility.

Â Â Â Â Â  (3) A local or regional correctional facility shall notify the school district within which the facility is located of the name and date of birth of each school-age child placed in the facility, including a child with a disability under the age of 22 years who may be eligible for special education. The notice shall be in writing and shall be given within five business days of the childÂs placement in the facility.

Â Â Â Â Â  (4) The local or regional correctional facility shall allow the school district and education service district to have safe and reasonable access to children placed in that facility for whom the school district is required to provide education.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂLocal correctional facilityÂ means a local correctional facility as defined in ORS 169.005.

Â Â Â Â Â  (b) ÂRegional correctional facilityÂ means a regional correctional facility as defined in ORS 169.620. [1996 c.19 Â§1; 1999 c.989 Â§2]

Â Â Â Â Â  Note: The amendments to 339.129 by section 16, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  339.129. (1) A school district shall provide or cause to be provided appropriate education for children placed in a local or regional correctional facility located in the school district. The education may be provided by the school district or an education service district.

Â Â Â Â Â  (2) The school district may claim State School Fund reimbursement under ORS 327.006 to 327.133, 327.348 and 327.731 for each child who is in a local or regional correctional facility.

Â Â Â Â Â  (3) A local or regional correctional facility shall notify the school district within which the facility is located of the name and date of birth of each school-age child placed in the facility, including a child with a disability under the age of 22 years who may be eligible for special education. The notice shall be in writing and shall be given within five business days of the childÂs placement in the facility.

Â Â Â Â Â  (4) The local or regional correctional facility shall allow the school district and education service district to have safe and reasonable access to children placed in that facility for whom the school district is required to provide education.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂLocal correctional facilityÂ means a local correctional facility as defined in ORS 169.005.

Â Â Â Â Â  (b) ÂRegional correctional facilityÂ means a regional correctional facility as defined in ORS 169.620.

Â Â Â Â Â  339.130 [Amended by 1957 c.198 Â§6; repealed by 1965 c.100 Â§456]

RESIDENCY

Â Â Â Â Â  339.133 Residency of student for school purposes; how determined; transportation of student. (1) Except as provided in subsection (3), (4), (5) or (7) of this section, children between the ages of 4 and 18 shall be considered resident for school purposes in the school district in which their parents, guardians or persons in parental relationship to them reside.

Â Â Â Â Â  (2) Nonemancipated individuals between the ages of 4 and 18 living outside the geographic area of the school district for such reasons as attending college, military service, hospital confinement or employment away from home shall be considered resident in the district in which their parents, guardians or persons in parental relationship to them reside.

Â Â Â Â Â  (3) Individuals considered legally emancipated from their parents shall be considered resident in the district in which they actually reside, irrespective of the residence of their parents, guardians or persons in parental relationship.

Â Â Â Â Â  (4) Children placed by public or private agencies who are living in substitute care programs licensed, certified or approved shall be considered resident in the school district in which they reside by placement of the public or private agency.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (4) of this section, when a juvenile court determines that it is in a childÂs best interest to continue to attend the school that the child attended prior to placement by a public agency, the child:

Â Â Â Â Â  (A) Shall be considered resident for school purposes in the school district in which the child resided prior to the placement; and

Â Â Â Â Â  (B) May continue to attend the school the child attended prior to the placement through the highest grade level of the school.

Â Â Â Â Â  (b) The public agency that has placed the child shall be responsible for providing the child with transportation to and from school when the need for transportation is due to the placement by the public agency.

Â Â Â Â Â  (c) Paragraph (b) of this subsection applies only to a public agency for which funds have been designated for the specific purpose of providing a child with transportation to and from school under this subsection.

Â Â Â Â Â  (6) Persons living temporarily in a school district for the primary purpose of attending a district school may not be considered legally resident of the district in which they are living temporarily, but shall be considered resident in the district in which they, their parents, guardians or persons in parental relationship to them maintain residency.

Â Â Â Â Â  (7) Except as provided in ORS 327.006 (7) and 335.090, persons whose legal residence is not within the district but who attend school in the district with the written consent of the affected district school boards shall be considered to be residents of the district in which the person attends school for purposes of the receipt by that district of State School Fund moneys for the person.

Â Â Â Â Â  (8) For the purposes of this section:

Â Â Â Â Â  (a) ÂPerson in parental relationshipÂ means an adult who has physical custody of a child or resides in the same household as the child, interacts with the child daily, provides the child with food, clothing, shelter and incidental necessaries and provides the child with necessary care, education and discipline. ÂPerson in parental relationshipÂ does not mean a person with a power of attorney or other written delegation of parental responsibilities if the person does not have other evidence of a parental relationship.

Â Â Â Â Â  (b) ÂSubstitute care programÂ means family foster care, family group home care, parole foster care, family shelter care, adolescent shelter care and professional group care. [Formerly 332.595; 1997 c.821 Â§21; 2005 c.521 Â§1; 2007 c.464 Â§1]

Â Â Â Â Â  339.134 Residency of child with disability. (1) Notwithstanding ORS 339.133 (4), a child with a disability shall be considered a resident for school purposes in the school district in which the childÂs parent or guardian resides if:

Â Â Â Â Â  (a) The child is voluntarily placed outside the childÂs home by the childÂs parent or guardian;

Â Â Â Â Â  (b) The childÂs parent or guardian retains legal guardianship of the child;

Â Â Â Â Â  (c) There is a plan for the child to return home;

Â Â Â Â Â  (d) The placement is within 20 miles by the nearest traveled road from the original school building, unless there are physiographic conditions that make transportation to the original school building not feasible; and

Â Â Â Â Â  (e) The childÂs parent or guardian and the school staff can demonstrate that it is in the best interest of the child to continue to attend the school the child was attending prior to the placement. The best interest of the child may be demonstrated by factors, including but not limited to the following:

Â Â Â Â Â  (A) The childÂs siblings attend the school;

Â Â Â Â Â  (B) A change in the childÂs routine would be detrimental to the child; or

Â Â Â Â Â  (C) The child has developed and maintained a network of personal contacts, support services and friends and a sense of community within the school.

Â Â Â Â Â  (2) If a child qualifies under subsection (1) of this section, the child may continue to attend the school the child was attending prior to the placement in the childÂs resident school district.

Â Â Â Â Â  (3) Nothing in this section shall affect the ability of school districts to enter into agreements with other school districts for the transportation of students. [1995 c.567 Â§2]

Â Â Â Â Â  339.135 [1965 c.100 Â§287; 1967 c.507 Â§6; repealed by 1993 c.45 Â§117]

Â Â Â Â Â  339.137 Residency of student at youth care center. (1) A student described in ORS 336.580 shall be considered a resident of the school district in which the student resides by reason of the placement under ORS 336.580 for purposes of distribution of the State School Fund.

Â Â Â Â Â  (2) A student described in subsection (1) of this section must be admitted to the public schools of the school district where the student is placed pursuant to ORS 336.580.

Â Â Â Â Â  (3) Except as provided in ORS 343.261, 343.961 and 346.010, the school district shall provide or cause to be provided appropriate education to any student described in subsection (1) of this section, including the identification and evaluation of the student for purposes of determining eligibility as a child with a disability to receive special education and related services enumerated in ORS 343.035 and services related to a disadvantaged child as defined in ORS 343.650. Suspension or expulsion of a student from the regular school program does not relieve the district of the obligation to provide instruction in the residential program in which the child resides or in another appropriate facility. [1993 c.45 Â§119; 1999 c.989 Â§34; 2001 c.900 Â§241; 2007 c.70 Â§96]

Â Â Â Â Â  339.140 [Repealed by 1965 c.100 Â§456]

TUITION AND FEES

Â Â Â Â Â  339.141 Tuition prohibited for regular school program; other programs. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂPublic charter schoolÂ has the meaning given that term in ORS 338.005.

Â Â Â Â Â  (b) ÂRegular school programÂ means the regular curriculum provided in the required full-time day sessions in the schools of the district, including public charter schools, for grades 1 through 12 and the school program for kindergarten during the period of approximately nine months each year when the schools of the district or public charter schools are normally in operation and does not include summer sessions or evening sessions.

Â Â Â Â Â  (c) ÂTuitionÂ means payment for the cost of instruction and does not include fees authorized under ORS 339.155.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, district school boards and public charter schools may establish tuition rates to be paid by pupils receiving instruction in educational programs, classes or courses of study, including traffic safety education, which are not a part of the regular school program. Tuition charges, if made, shall not exceed the estimated cost to the district or public charter school of furnishing the program, class or course of study.

Â Â Â Â Â  (3) Except as provided in ORS 336.805 for traffic safety education:

Â Â Â Â Â  (a) No tuition shall be charged to any resident pupil regularly enrolled in the regular school program for special instruction received at any time in connection therewith.

Â Â Â Â Â  (b) No program, class or course of study for which tuition is charged, except courses of study beyond the 12th grade, shall be eligible for reimbursement from state funds. [Formerly 336.165; 1999 c.200 Â§31; 1999 c.328 Â§12]

Â Â Â Â Â  339.145 [1965 c.100 Â§288; 1967 c.67 Â§9; 1971 c.494 Â§2; repealed by 1993 c.45 Â§120]

Â Â Â Â Â  339.147 When tuition authorized; waiver of tuition and fees. (1)(a) Notwithstanding ORS 339.141, no district school board or public charter school as defined in ORS 338.005 shall require tuition for courses not part of the regular school program, except for traffic safety education, from a pupil who is a member of a low-income family in an amount in excess of what the low-income family may receive as money specifically to be used for payment of such tuition.

Â Â Â Â Â  (b) As used in this subsection, Âlow-income familyÂ means a family whose children qualify for free or reduced price school meals under a federal program, including but not limited to the National School Lunch Act and the Child Nutrition Act of 1966, and all their subsequent amendments.

Â Â Â Â Â  (2) A family that does not qualify under subsection (1) of this section but believes the payment of school tuition is a severe hardship may request the district school board or public charter school to waive in whole or in part the payment of such tuition.

Â Â Â Â Â  (3) Any parent or guardian who believes that payment of any fee authorized under ORS 339.155 is a severe hardship may request the district school board or public charter school to waive payment of the fee and the board or public charter school shall waive in whole or in part the fee upon a finding of hardship. Consideration shall be given to any funds specifically available to the parent, guardian or child for the payment of fees or other school expenses.

Â Â Â Â Â  (4) No district school board or public charter school shall impose or collect fees authorized under ORS 339.155 from any student who is a ward of a juvenile court or of the Oregon Youth Authority or the Department of Human Services unless funds are available therefor in the courtÂs, authorityÂs or departmentÂs budget.

Â Â Â Â Â  (5) No district school board or public charter school is required to waive any fee imposed under ORS 339.155 (5)(a) or (d). [Formerly 336.168; 1997 c.249 Â§99; 1999 c.200 Â§32; 1999 c.328 Â§13]

Â Â Â Â Â  339.150 [Amended by 1957 c.256 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.155 Prohibitions of certain fees as condition of admission; allowable fees. (1) A district school board or public charter school as defined in ORS 338.005 may not require payment of fees as a condition of admission to those pupils entitled under the law to free admission. However, the following are not considered as conditions of admission:

Â Â Â Â Â  (a) Pursuant to ORS 339.141, but subject to ORS 339.147, tuition may be charged for courses not part of the regular school program.

Â Â Â Â Â  (b) A charge may not be made for a standard, prescribed textbook but a security deposit may be required, which may be refunded if the textbook is returned in usable condition. Supplemental texts shall be made available on loan.

Â Â Â Â Â  (c) A deposit may be charged for a lock for a locker.

Â Â Â Â Â  (2) A district school board or public charter school may require pupils who do not furnish their own attire for physical education classes to pay an appropriate fee for uniforms provided by the district or public charter school.

Â Â Â Â Â  (3) A district school board or public charter school may require pupils who do not provide appropriate towels for physical education classes to pay a fee for use of towels provided by the district or public charter school.

Â Â Â Â Â  (4)(a) A district school board or public charter school may require payment of fees for the use of musical instruments owned or rented by the district or public charter school. The district school board or public charter school may not charge a fee that exceeds the rental cost of the instrument to the district or public charter school or the annual depreciation plus actual maintenance cost for each instrument.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a district school board or public charter school may not require payment of fees for the use of a musical instrument from children exempt from tuition under ORS 339.147. The district school board or public charter school shall lend musical instruments, without charge, to children exempt from tuition under ORS 339.147.

Â Â Â Â Â  (5) Subject to ORS 339.147, a district school board or public charter school may require payments of fees in any of the following:

Â Â Â Â Â  (a) In any program where the resultant product, in excess of minimum course requirements and at the pupilÂs option, becomes the personal property of the pupil.

Â Â Â Â Â  (b) Admission fees or charges for extracurricular activities where pupil attendance is optional.

Â Â Â Â Â  (c) A security deposit conditioned on the return of materials, supplies or equipment including athletic equipment.

Â Â Â Â Â  (d) Items of personal use or products which a pupil may purchase such as student publications, class rings, annuals and graduation announcements.

Â Â Â Â Â  (e) Field trips considered optional to a districtÂs or public charter schoolÂs regular school program.

Â Â Â Â Â  (f) Any authorized voluntary pupil health and accident benefit plan.

Â Â Â Â Â  (g) As used in this subsection, Âminimum course requirementsÂ means any product required to be produced to meet the goals of the course. [1975 c.508 Â§1; 1977 c.99 Â§1; 1977 c.815 Â§3; 1999 c.200 Â§33; 2003 c.14 Â§149]

Â Â Â Â Â  339.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.165 [1971 c.402 Â§1; 1973 c.327 Â§1; 1981 c.404 Â§1; 1987 c.533 Â§1; 1989 c.620 Â§1; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  339.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.175 [1971 c.402 Â§2; 1979 c.836 Â§7; 1985 c.264 Â§1; 1989 c.620 Â§2; 1991 c.780 Â§35; renumbered 336.575 in 1993]

Â Â Â Â Â  339.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.185 [1971 c.402 Â§3; 1973 c.327 Â§2; 1979 c.836 Â§1; 1983 c.731 Â§8; 1985 c.523 Â§1; 1987 c.318 Â§1; 1987 c.533 Â§2; 1989 c.620 Â§3; 1991 c.795 Â§10; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  339.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.195 [1987 c.817 Â§2; 1991 c.780 Â§36; 1993 c.45 Â§122; 1993 c.676 Â§50; renumbered 336.580 in 1993]

Â Â Â Â Â  339.200 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  339.205 [1991 c.833 Â§1; 1993 c.18 Â§90; 1993 c.33 Â§323; renumbered 336.585 in 1993]

STUDENT CONDUCT AND DISCIPLINE

Â Â Â Â Â  339.240 Rules of student conduct, discipline and rights; duties of state board and district school boards. (1) The State Board of Education in accordance with ORS chapter 183 shall adopt rules setting minimum standards for pupil conduct and discipline and for rights and procedures pertaining thereto that are consistent with orderly operation of the educational processes and with fair hearing requirements. The rules shall be distributed by the Superintendent of Public Instruction to all school districts.

Â Â Â Â Â  (2) Every district school board shall adopt and attempt to give the widest possible distribution of copies of reasonable written rules regarding pupil conduct, discipline and rights and procedures pertaining thereto. Such rules must comply with minimum standards adopted by the State Board of Education under subsection (1) of this section.

Â Â Â Â Â  (3) Every district school board shall enforce consistently and fairly its written rules regarding pupil conduct, discipline and rights. This subsection does not apply to a pupil who is eligible for special education as a child with a disability under ORS 343.035. [1971 c.561 Â§Â§2,3; 1993 c.45 Â§123; 1999 c.726 Â§1; 2007 c.70 Â§97]

Â Â Â Â Â  339.250 Duty of student to comply with rules; discipline, suspension, expulsion, removal and counseling; written information on alternative programs required. (1) Public school students shall comply with rules for the government of such schools, pursue the prescribed course of study, use the prescribed textbooks and submit to the teachersÂ authority.

Â Â Â Â Â  (2) Pursuant to the written policies of a district school board, an individual who is a teacher, administrator, school employee or school volunteer may use reasonable physical force upon a student when and to the extent the individual reasonably believes it necessary to maintain order in the school or classroom or at a school activity or event, whether or not it is held on school property. The district school board shall adopt written policies to implement this subsection and shall inform such individuals of the existence and content of these policies.

Â Â Â Â Â  (3) The district school board may authorize the discipline, suspension or expulsion of any refractory student and may suspend or expel any student who assaults or menaces a school employee or another student. The age of a student and the past pattern of behavior of a student shall be considered prior to a suspension or expulsion of a student. As used in this subsection ÂmenaceÂ means by word or conduct the student intentionally attempts to place a school employee or another student in fear of imminent serious physical injury.

Â Â Â Â Â  (4)(a) Willful disobedience, willful damage or injury to school property, use of threats, intimidation, harassment or coercion against any fellow student or school employee, open defiance of a teacherÂs authority or use or display of profane or obscene language is sufficient cause for discipline, suspension or expulsion from school.

Â Â Â Â Â  (b) District school boards shall develop policies on managing students who threaten violence or harm in public schools. The policies adopted by a school district shall include staff reporting methods and shall require an administrator to consider:

Â Â Â Â Â  (A) Immediately removing from the classroom setting any student who has threatened to injure another person or to severely damage school property.

Â Â Â Â Â  (B) Placing the student in a setting where the behavior will receive immediate attention, including, but not limited to, the office of the school principal, vice principal, assistant principal or counselor or a school psychologist licensed by the Teacher Standards and Practices Commission or the office of any licensed mental health professional.

Â Â Â Â Â  (C) Requiring the student to be evaluated by a licensed mental health professional before allowing the student to return to the classroom setting.

Â Â Â Â Â  (c) The administrator shall notify the parent or legal guardian of the studentÂs behavior and the schoolÂs response.

Â Â Â Â Â  (d) District school boards may enter into contracts with licensed mental health professionals to perform the evaluations required under paragraph (b) of this subsection.

Â Â Â Â Â  (e) District school boards shall allocate any funds necessary for school districts to implement the policies adopted under paragraph (b) of this subsection.

Â Â Â Â Â  (5) Expulsion of a student shall not extend beyond one calendar year and suspension shall not extend beyond 10 school days.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (5) of this section, a school district shall have a policy that requires the expulsion from school for a period of not less than one year of any student who is determined to have:

Â Â Â Â Â  (A) Brought a weapon to a school, to school property under the jurisdiction of the district or to an activity under the jurisdiction of the school district;

Â Â Â Â Â  (B) Possessed, concealed or used a weapon in a school or on school property or at an activity under the jurisdiction of the district; or

Â Â Â Â Â  (C) Brought to or possessed, concealed or used a weapon at an interscholastic activity administered by a voluntary organization approved by the State Board of Education under ORS 339.430.

Â Â Â Â Â  (b) The policy shall allow an exception for courses, programs and activities approved by the school district that are conducted on school property, including but not limited to hunter safety courses, Reserve Officer Training Corps programs, weapons-related sports or weapons-related vocational courses. In addition, the State Board of Education may adopt by rule additional exceptions to be included in school district policies.

Â Â Â Â Â  (c) The policy shall allow a superintendent to modify the expulsion requirement for a student on a case-by-case basis.

Â Â Â Â Â  (d) The policy shall require a referral to the appropriate law enforcement agency of any student who is expelled under this subsection.

Â Â Â Â Â  (e) For purposes of this subsection, ÂweaponÂ includes a:

Â Â Â Â Â  (A) ÂFirearmÂ as defined in 18 U.S.C. 921;

Â Â Â Â Â  (B) ÂDangerous weaponÂ as defined in ORS 161.015; or

Â Â Â Â Â  (C) ÂDeadly weaponÂ as defined in ORS 161.015.

Â Â Â Â Â  (7) The Department of Education shall collect data on any expulsions required pursuant to subsection (6) of this section including:

Â Â Â Â Â  (a) The name of each school;

Â Â Â Â Â  (b) The number of students expelled from each school; and

Â Â Â Â Â  (c) The types of weapons involved.

Â Â Â Â Â  (8) Notwithstanding ORS 336.010, a school district may require a student to attend school during nonschool hours as an alternative to suspension.

Â Â Â Â Â  (9) Unless a student is under expulsion for an offense that constitutes a violation of a school district policy adopted pursuant to subsection (6) of this section, a school district board shall consider and propose to the student prior to expulsion or leaving school, and document to the parent, legal guardian or person in parental relationship, alternative programs of instruction or instruction combined with counseling for the student that are appropriate and accessible to the student in the following circumstances:

Â Â Â Â Â  (a) When a student is expelled pursuant to subsection (4) of this section;

Â Â Â Â Â  (b) Following a second or subsequent occurrence within any three-year period of a severe disciplinary problem with a student;

Â Â Â Â Â  (c) When it has been determined that a studentÂs attendance pattern is so erratic that the student is not benefiting from the educational program; or

Â Â Â Â Â  (d) When a parent or legal guardian applies for a studentÂs exemption from compulsory attendance on a semiannual basis as provided in ORS 339.030 (2).

Â Â Â Â Â  (10) A school district board may consider and propose to a student who is under expulsion or to a student prior to expulsion for an offense that constitutes a violation of a school district policy adopted pursuant to subsection (6) of this section, and document to the parent, legal guardian or person in parental relationship, alternative programs of instruction or instruction combined with counseling for the student that are appropriate and accessible to the student.

Â Â Â Â Â  (11) Information on alternative programs provided under subsections (9) and (10) of this section shall be in writing. The information need not be given to the student and the parent, guardian or person in parental relationship more often than once every six months unless the information has changed because of the availability of new programs.

Â Â Â Â Â  (12)(a) The authority to discipline a student does not authorize the infliction of corporal punishment. Every resolution, bylaw, rule, ordinance or other act of a district school board, a public charter school or the Department of Education that permits or authorizes the infliction of corporal punishment upon a student is void and unenforceable.

Â Â Â Â Â  (b) As used in this subsection, Âcorporal punishmentÂ means the willful infliction of, or willfully causing the infliction of, physical pain on a student.

Â Â Â Â Â  (c) As used in this subsection, Âcorporal punishmentÂ does not mean:

Â Â Â Â Â  (A) The use of physical force authorized by ORS 161.205 for the reasons specified therein; or

Â Â Â Â Â  (B) Physical pain or discomfort resulting from or caused by participation in athletic competition or other such recreational activity, voluntarily engaged in by a student. [1965 c.100 Â§289; 1971 c.561 Â§1; 1975 c.665 Â§1; 1979 c.739 Â§1a; 1979 c.836 Â§2; 1981 c.246 Â§2; 1989 c.619 Â§2; 1989 c.889 Â§1; 1995 c.656 Â§2; 1996 c.16 Â§2; 1999 c.59 Â§86; 1999 c.576 Â§1; 1999 c.717 Â§4; 2001 c.810 Â§7]

Â Â Â Â Â  339.252 Child with disability continues to be entitled to free appropriate public education if removed for disciplinary reasons; due process procedures. (1) As used in this section, Âchild with a disabilityÂ has the meaning given that term in ORS 343.035.

Â Â Â Â Â  (2) A child with a disability continues to be entitled to a free appropriate public education if the child has been removed for disciplinary reasons from the childÂs current educational placement for more than 10 school days in a school year.

Â Â Â Â Â  (3) A disciplinary removal is considered a change in educational placement and the school district shall follow special education due process procedures under ORS 343.155 (5) if:

Â Â Â Â Â  (a) The removal is for more than 10 consecutive school days; or

Â Â Â Â Â  (b) The child is removed for more than 10 cumulative school days in a school year, and those removals constitute a pattern based on the length and total time of removals and the proximity of the removals to one another.

Â Â Â Â Â  (4) A child with a disability shall not be removed for disciplinary reasons under subsection (3) of this section for misconduct that is a manifestation of the childÂs disability, except as provided under ORS 343.177.

Â Â Â Â Â  (5) Notwithstanding ORS 339.250 (9) and (10), a school district shall provide a free appropriate public education in an alternative setting to a child with a disability even if the basis for expulsion was a weapon violation pursuant to ORS 339.250 (6).

Â Â Â Â Â  (6) School personnel may consider any unique circumstances on a case-by-case basis when determining whether to order a change in placement for a child with a disability who violates a code of student conduct. [1999 c.989 Â§4; 2005 c.662 Â§12; 2007 c.70 Â§98]

Â Â Â Â Â  339.253 [1979 c.739 Â§2; 1981 c.246 Â§3; 1987 c.675 Â§3; 1989 c.619 Â§3; renumbered 339.620 in 1989]

Â Â Â Â Â  339.254 Suspension of student driving privileges; policy content. (1) A school district board may establish a policy regarding when a school superintendent or the board may file with the Department of Transportation a written request to suspend the driving privileges of a student or the right to apply for driving privileges. Such policy shall include:

Â Â Â Â Â  (a) A provision authorizing the superintendent or the school district board to file with the Department of Transportation a written request to suspend the driving privileges of a student or the right to apply for driving privileges only if the student is at least 15 years of age and:

Â Â Â Â Â  (A) The student has been expelled for bringing a weapon to school;

Â Â Â Â Â  (B) The student has been suspended or expelled at least twice for assaulting or menacing a school employee or another student, for willful damage or injury to school property or for use of threats, intimidation, harassment or coercion against a school employee or another student; or

Â Â Â Â Â  (C) The student has been suspended or expelled at least twice for possessing, using or delivering any controlled substance or for being under the influence of any controlled substance at a school or on school property or at a school sponsored activity, function or event.

Â Â Â Â Â  (b) A provision requiring the school superintendent to meet with the parent or guardian of the student before submitting a written request to the Department of Transportation.

Â Â Â Â Â  (c) A provision authorizing the school superintendent or board to request that the driving privileges of the student or the right to apply for driving privileges be suspended for no more than one year.

Â Â Â Â Â  (d) Notwithstanding paragraph (c) of this subsection, a provision stating that, if a school superintendent or the school district board files a second written request with the Department of Transportation to suspend the driving privileges of a student, the request is that those privileges be suspended until the student is 21 years of age.

Â Â Â Â Â  (e) A provision that a student may appeal the decision of a school superintendent regarding driving privileges of a student under the due process procedures of the school district for suspensions and expulsions.

Â Â Â Â Â  (2) If the driving privileges of a student are suspended, the student may apply to the Department of Transportation for a hardship driver permit under ORS 807.240. [1995 c.656 Â§5; 2003 c.695 Â§1; 2005 c.209 Â§30]

Â Â Â Â Â  339.255 [1979 c.836 Â§3; 1981 c.246 Â§4; renumbered 339.640 in 1989]

Â Â Â Â Â  339.257 Documentation of enrollment status for students applying for driving privileges; notification of student withdrawal from school to Department of Transportation. (1) The principal or a designee of the principal of a secondary school shall provide documentation of enrollment status on a form provided by the Department of Transportation to any student at least 15 years of age and under 18 years of age who is properly enrolled in the school and who needs the documentation in order to apply for issuance or reinstatement of driving privileges. The form shall be available at the administrative offices of the school district for a student who applies for issuance or reinstatement of driving privileges during school holidays.

Â Â Â Â Â  (2) A school district board may establish a policy authorizing the superintendent of the school district or the board to notify the department of the withdrawal from school of a student who is at least 15 years of age and under 18 years of age. For purposes of this subsection, a student shall be considered to have withdrawn from school after more than 10 consecutive school days of unexcused absences or 15 school days total of unexcused absences during a single semester. A policy adopted under this subsection shall include a provision allowing a student to appeal a decision to notify the department.

Â Â Â Â Â  (3) The governing body of a private school may establish a policy authorizing a representative of the school to notify the department of a studentÂs withdrawal. Terms and conditions of the policy shall be the same as those described in subsection (2) of this section for a school district board. [1999 c.789 Â§4]

Â Â Â Â Â  339.260 Withholding records until debt paid; liability of parent; waiver; notice; inspection. (1) A school district shall withhold the grade reports, diploma and records of any student or former student who owes a debt of $50 or more to the school district. A school district may withhold the grade reports, diploma and records of any student or former student who owes a debt of less than $50 to the school district. A school district shall release the grade reports, diploma and records upon payment of the debt.

Â Â Â Â Â  (2) A school district board shall adopt policies about how the school district shall collect from a student or the parent or guardian of the student any amount that is owed to a school district that is $50 or more by a student or former student of the school district. In addition, the school district board may adopt policies for the collection of debt owed to the school district that is less than $50.

Â Â Â Â Â  (3) The parent or guardian of such student shall be liable for damages as otherwise provided by law.

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, a school district board may adopt policies that allow the school district to waive all or a portion of a debt owed to the school district by a student if:

Â Â Â Â Â  (a) The school district determines that the student or the parent or guardian of the student is unable to pay the debt;

Â Â Â Â Â  (b) The payment of the debt could impact the health or safety of the student;

Â Â Â Â Â  (c) The creation of the notice required by subsection (7) of this section would cost more than the potential total debt collected relating to the notice; or

Â Â Â Â Â  (d) There are mitigating circumstances as determined by the superintendent of the school district that preclude the collection of the debt.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a school district shall not withhold the education records of a student in the circumstances described in ORS 326.575 and applicable rules of the State Board of Education or when such records are requested for use in the appropriate placement of the student.

Â Â Â Â Â  (6) Before any grade reports, diplomas or records are withheld under subsection (1) of this section or any debt is collected under subsection (2) of this section, a school district board shall adopt policies that ensure that the rights of the student to due process are protected. The policies adopted under this subsection and subsection (2) of this section shall meet the requirements of subsections (7) and (8) of this section.

Â Â Â Â Â  (7) Prior to pursuing the collection of a debt owed to the school district by a student or former student or withholding any grade reports, diploma or records of a student or former student, the school district must give written or oral notice to the student and the parent or guardian of the student. The notice must state the reason the student owes money to the school district and the amount owed. The notice must inform the student and the parent or guardian of the student that the school district intends to withhold the grade reports, diploma and records of the student until the debt is paid. The notice must also state that the school district may pursue the matter through a private collection agency or other method available to the school district. A school district may give more than one notice to the student and the parent or guardian of the student.

Â Â Â Â Â  (8) Following a date that is at least 10 days after the date of the last notice given under subsection (7) of this section, if the student or the parent or guardian of the student has not paid the debt, the school district:

Â Â Â Â Â  (a) Shall, if the debt is $50 or more, withhold the grade reports, diploma and records of the student;

Â Â Â Â Â  (b) May, if the debt is less than $50, withhold the grade reports, diploma and records of the student; and

Â Â Â Â Â  (c) May pursue the matter through a private collection agency or other method available to the school district.

Â Â Â Â Â  (9) Nothing in this section is intended to prevent inspection of student education records by a parent or legal guardian pursuant to ORS 343.173, the rules of the State Board of Education and applicable state and federal law.

Â Â Â Â Â  (10) Each school district shall notify students about the provisions of this section and ORS 339.270 at least once each school year.

Â Â Â Â Â  (11) In any civil action by a school district against a student or parent or guardian of a student for the collection of a debt owed to the school district, if the school district is the prevailing party, the court shall award the school district costs and reasonable attorney fees. [1965 c.100 Â§290; 1971 c.561 Â§4; 1985 c.514 Â§1; 1993 c.806 Â§5; 1995 c.656 Â§3; 2003 c.690 Â§1]

Â Â Â Â Â  339.270 Assessment of costs of school property damage against responsible student or parents or guardian; notice; action to recover. (1) If a school district finds that a student is responsible for damaging school district property, the school district shall determine the reasonable cost of repairing or replacing the school district property. If the cost is $50 or more, the school district shall notify the student and the parent or guardian of the student about the cost and shall charge the student or the parent or guardian of the student for the cost of repairing or replacing the school district property. If the amount is not paid by the student or the parent or guardian of the student, or if other arrangements have not been made, within 10 days of receiving the notice under this subsection, the amount shall become a debt owed by the student or the parent or guardian of the student, and the school district shall withhold the grade reports, diploma and records of the student pursuant to ORS 339.260.

Â Â Â Â Â  (2) If the cost of repairing or replacing school district property is less than $50, the school district may proceed under this section to collect the debt.

Â Â Â Â Â  (3) If the debt owed to the school district is not paid as demanded, the school district board, in addition to any other remedy provided by law, may bring an action under this section against the student or parent or guardian of the student in a court of competent jurisdiction for the amount owed to the school district plus costs and reasonable attorney fees. [1971 c.561 Â§5; 1975 c.712 Â§2; 1977 c.419 Â§2; 1993 c.45 Â§124; 2003 c.690 Â§2]

Â Â Â Â Â  339.280 Student grading policies; consideration of attendance allowed; policy content. Each school district board may establish student grading policies that permit teachers to consider a studentÂs attendance in determining the studentÂs grade or deciding whether the student should be granted or denied credit. A studentÂs attendance shall not be the sole criterion for the reduction of a studentÂs grade. Such policies shall provide that prior to reduction of grade or denial of credit:

Â Â Â Â Â  (1) The teacher identifies how the studentÂs attendance and participation in class is related to the instructional goals of the particular subject or course and gives notice to the student and parents or guardian of the student.

Â Â Â Â Â  (2) Procedures are in effect to ensure due process when the grade is reduced or credit is denied for attendance rather than academic reasons.

Â Â Â Â Â  (3) The reasons for the nonattendance are considered and the grade is not reduced or credit is not denied based on absences due to:

Â Â Â Â Â  (a) Religious reasons;

Â Â Â Â Â  (b) A studentÂs disability; or

Â Â Â Â Â  (c) An excused absence as determined by the policy of the school district. [1995 c.656 Â§4]

Â Â Â Â Â  339.310 [1965 c.100 Â§291; repealed by 1973 c.728 Â§6]

SCHOOL SAFETY

(Coordination and Information Sharing)

Â Â Â Â Â  339.312 Safe school alliance. School districts are encouraged to form a safe school alliance composed of schools, law enforcement agencies, juvenile justice agencies and district attorneys. The purpose of a safe school alliance is to provide the safest school environment possible. [1999 c.964 Â§2]

Â Â Â Â Â  339.315 Report required if person has possession of unlawful firearm or destructive device; immunity; law enforcement investigation required. (1)(a) Any employee of a public school district, an education service district or a private school who has reasonable cause to believe that a person, while in a school, is or within the previous 120 days has been in possession of a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382 shall report the personÂs conduct immediately to a school administrator, school director, the administratorÂs or directorÂs designee or law enforcement agency within the county. A school administrator, school director or the administratorÂs or directorÂs designee, who has reasonable cause to believe that the person, while in a school, is or within the previous 120 days has been in possession of a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, shall promptly report the personÂs conduct to a law enforcement agency within the county. If the school administrator, school director or employee has reasonable cause to believe that a person has been in possession of a firearm or destructive device as described in this paragraph more than 120 days previously, the school administrator, school director or employee may report the personÂs conduct to a law enforcement agency within the county.

Â Â Â Â Â  (b) Anyone participating in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the report. Any participant has the same immunity with respect to participating in any judicial proceeding resulting from the report.

Â Â Â Â Â  (c) Except as required by ORS 135.805 to 135.873 and 419C.270 (5) or (6), the identity of a person participating in good faith in the making of a report under paragraph (a) of this subsection who has reasonable grounds for making the report is confidential and may not be disclosed by law enforcement agencies, the district attorney or any public or private school administrator, school director or employee.

Â Â Â Â Â  (2) When a law enforcement agency receives a report under subsection (1) of this section, the law enforcement agency shall promptly conduct an investigation to determine whether there is probable cause to believe that the person, while in a school, did possess a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382.

Â Â Â Â Â  (3) As used in this section, ÂschoolÂ means:

Â Â Â Â Â  (a) A public or private institution of learning providing instruction at levels kindergarten through grade 12, or their equivalents, or any part thereof;

Â Â Â Â Â  (b) The grounds adjacent to the institution; and

Â Â Â Â Â  (c) Any site or premises that at the time is being used exclusively for a student program or activity that is sponsored or sanctioned by the institution, a public school district, an education service district or a voluntary organization approved by the State Board of Education under ORS 339.430 and that is posted as such.

Â Â Â Â Â  (4) For purposes of subsection (3)(c) of this section, a site or premises is posted as such when the sponsoring or sanctioning entity has posted a notice identifying the sponsoring or sanctioning entity and stating, in substance, that the program or activity is a school function and that the possession of firearms or dangerous weapons in or on the site or premises is prohibited under ORS 166.370. [1999 c.577 Â§1]

Â Â Â Â Â  339.317 Notice to school district of person charged with crime; immunity. (1) No later than 15 days after a person under 18 years of age is charged with a crime under ORS 137.707 or is waived under ORS 419C.349, 419C.352 or 419C.364, the district attorney or city attorney, if the person is waived to municipal court, shall notify the school district in which the person resides of that fact. The district attorney or city attorney shall include in the notice the crime with which the person is charged.

Â Â Â Â Â  (2) A district attorney, city attorney or anyone employed by or acting on behalf of a district attorney or city attorney who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§1]

Â Â Â Â Â  339.319 Notice to school district of person convicted of crime; immunity. (1) When a person under 18 years of age is convicted of a crime under ORS 137.707 or following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 (1)(b), the agency supervising the person shall notify the school district in which the person resides of that fact within five days following sentencing. The agency supervising the person shall include in the notice:

Â Â Â Â Â  (a) The crime of conviction;

Â Â Â Â Â  (b) The sentence imposed; and

Â Â Â Â Â  (c) If the person is released on any type of release, whether school attendance is a condition of the release.

Â Â Â Â Â  (2) An agency supervising a person or anyone employed by or acting on behalf of an agency supervising a person who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§2]

Â Â Â Â Â  339.320 [1965 c.100 Â§292; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.321 Notice to school district and law enforcement agencies of release or discharge of person; immunity. (1) No later than 15 days prior to the release or discharge of a person committed to the legal custody of the Department of Corrections or the supervisory authority of a county under ORS 137.707 or following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370, the department or supervisory authority, as appropriate, shall notify the following of the release or discharge if the person is under 21 years of age at the time of the release:

Â Â Â Â Â  (a) Law enforcement agencies in the community in which the person is going to reside; and

Â Â Â Â Â  (b) The school district in which the person is going to reside.

Â Â Â Â Â  (2) The department or supervisory authority shall include in the notification:

Â Â Â Â Â  (a) The personÂs name and date of release or discharge;

Â Â Â Â Â  (b) The type of supervision under which the person is released; and

Â Â Â Â Â  (c) Whether school attendance is a condition of release.

Â Â Â Â Â  (3) The department, supervisory authority or anyone employed by or acting on behalf of the department or supervisory authority who sends records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.620 Â§5]

Â Â Â Â Â  339.323 Disclosure of information regarding person charged with or convicted of crime or regarding release or discharge of person; immunity. (1) When a school district receives notice under ORS 339.317, 339.319, 339.321 or 420A.122, the school district may disclose the information only to those school employees the district determines need the information in order to safeguard the safety and security of the school, students and staff. A person to whom personally identifiable information is disclosed under this subsection may not disclose the information to another person except to carry out the provisions of this subsection.

Â Â Â Â Â  (2) A school district or anyone employed by or acting on behalf of a school district who receives notice under ORS 339.317, 339.319, 339.321 or 420A.122 is not liable civilly or criminally for failing to disclose the information. [1999 c.620 Â§6]

Â Â Â Â Â  339.325 [1999 c.576 Â§2; repealed by 2005 c.209 Â§40]

Â Â Â Â Â  339.327 Notification required if person possesses threatening list or when threats of violence or harm made; immunity. (1) A superintendent of a school district or a superintendentÂs designee who has reasonable cause to believe that a person, while in a school, is or has been in possession of a list that threatens harm to other persons, shall notify:

Â Â Â Â Â  (a) The parent or guardian of any student whose name appears on the list as a target of the harm; and

Â Â Â Â Â  (b) Any teacher or school employee whose name appears on the list as a target of the harm.

Â Â Â Â Â  (2) A superintendent or superintendentÂs designee who has reasonable cause to believe that a student, while in a school, has made threats of violence or harm to another student shall notify the parent or guardian of the threatened student.

Â Â Â Â Â  (3) The superintendent or superintendentÂs designee shall attempt to notify the persons specified in subsections (1) and (2) of this section by telephone or in person promptly but not later than 12 hours after discovering the list or learning of the threat. The superintendent or superintendentÂs designee shall follow up the notice with a written notification sent within 24 hours after discovering the list or learning of the threat.

Â Â Â Â Â  (4) Any school district or person participating in good faith in making the notification required by this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of the notification.

Â Â Â Â Â  (5) As used in this section, ÂschoolÂ has the meaning given that term in ORS 339.315. [1999 c.577 Â§13; 2005 c.209 Â§31]

Â Â Â Â Â  339.330 [1965 c.100 Â§293; repealed by 1973 c.728 Â§6]

(Center for School Safety)

Â Â Â Â Â  339.331
Mission
; duties; annual report; staff; funding. (1) There is created the Center for School Safety within the Department of Higher Education. The mission of the center shall be to:

Â Â Â Â Â  (a) Serve as the central point for data analysis;

Â Â Â Â Â  (b) Conduct research;

Â Â Â Â Â  (c) Disseminate information about successful school safety programs, research results and new programs; and

Â Â Â Â Â  (d) Provide technical assistance for improving the safety of schools in collaboration with the Department of Education and others.

Â Â Â Â Â  (2) To fulfill its mission, the Center for School Safety shall:

Â Â Â Â Â  (a) Establish a clearinghouse for information and materials concerning school violence prevention and intervention services. As used in this paragraph, Âintervention servicesÂ means any preventive, developmental, corrective or supportive service or treatment provided to a student who is at risk of school failure, is at risk of participation in violent behavior or juvenile crime or has been expelled from the school district. ÂIntervention servicesÂ may include, but is not limited to:

Â Â Â Â Â  (A) Screening to identify students at risk for emotional disabilities or antisocial behavior;

Â Â Â Â Â  (B) Direct instruction in academic, social, problem-solving and conflict resolution skills;

Â Â Â Â Â  (C) Alternative education programs;

Â Â Â Â Â  (D) Psychological services;

Â Â Â Â Â  (E) Identification and assessment of abilities;

Â Â Â Â Â  (F) Counseling services;

Â Â Â Â Â  (G) Medical services;

Â Â Â Â Â  (H) Day treatment;

Â Â Â Â Â  (I) Family services; and

Â Â Â Â Â  (J) Work and community service programs.

Â Â Â Â Â  (b) Provide program development and implementation expertise and technical support to schools, law enforcement agencies and communities. The expertise and support may include coordinating training for administrators, teachers, students, parents and other community representatives.

Â Â Â Â Â  (c) Analyze the data collected in compliance with section 5, chapter 618, Oregon Laws 2001.

Â Â Â Â Â  (d) Research and evaluate school safety programs so schools and communities are better able to address their specific needs.

Â Â Â Â Â  (e) Promote interagency efforts to address discipline and safety issues within communities throughout the state.

Â Â Â Â Â  (f) Prepare and disseminate information regarding the best practices in creating safe and effective schools.

Â Â Â Â Â  (g) Advise the State Board of Education on rules and policies.

Â Â Â Â Â  (h) Provide an annual report on the status of school safety in
Oregon
by July 1 of each year to:

Â Â Â Â Â  (A) The Governor;

Â Â Â Â Â  (B) The Attorney General;

Â Â Â Â Â  (C) The State Board of Education; and

Â Â Â Â Â  (D) All relevant legislative committees.

Â Â Â Â Â  (3) The
University
of
Oregon
Institute on Violence and Destructive Behavior shall provide staff support to the Center for School Safety board of directors and shall manage the center.

Â Â Â Â Â  (4) The Center for School Safety board of directors may seek and accept public and private funds for the center. [2001 c.618 Â§1]

Â Â Â Â Â  339.333 Board of directors. (1) The Center for School Safety shall be governed by a board of directors. The board of directors shall consist of:

Â Â Â Â Â  (a) The Superintendent of Public Instruction or a designee of the superintendent;

Â Â Â Â Â  (b) The Director of the Oregon Youth Authority or a designee of the director;

Â Â Â Â Â  (c) The Attorney General or a designee of the Attorney General;

Â Â Â Â Â  (d) The Superintendent of State Police or a designee of the superintendent;

Â Â Â Â Â  (e) The Director of Human Services or a designee of the director;

Â Â Â Â Â  (f) Nine members appointed by the Governor, as follows:

Â Â Â Â Â  (A) One member representing the Oregon School Boards Association;

Â Â Â Â Â  (B) One member representing the Confederation of Oregon School Administrators;

Â Â Â Â Â  (C) One member representing the Oregon Education Association;

Â Â Â Â Â  (D) One member representing the Oregon School Employees Association;

Â Â Â Â Â  (E) One member representing the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (F) One member representing the Oregon Association Chiefs of Police;

Â Â Â Â Â  (G) One member representing the Oregon District Attorneys Association;

Â Â Â Â Â  (H) One member representing the
National
Resource
Center
for Safe Schools on the Northwest Regional Educational Laboratory; and

Â Â Â Â Â  (I) One member representing the Oregon School Safety Officers Association; and

Â Â Â Â Â  (g) Other members that the board may appoint.

Â Â Â Â Â  (2) When making appointments to the board of directors, the Governor shall solicit recommendations from professional organizations that represent school employees, school district boards, school administrators and other education providers.

Â Â Â Â Â  (3) The term of office of each board member appointed by the Governor is two years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a board member, the Governor shall appoint a successor. A board member is eligible for reappointment but shall not serve for more than two consecutive terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) A member of the board of directors is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The board of directors shall meet a minimum of four times per year.

Â Â Â Â Â  (6) The board of directors shall annually elect a chairperson and vice chairperson from the membership. The board of directors may form committees as needed. [2001 c.618 Â§2; 2003 c.791 Â§29]

Â Â Â Â Â  339.336 Funding; Center for School Safety Account. (1) The Department of Higher Education may seek and accept contributions of funds and assistance from the
United States
, its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with ORS 339.331, 339.333 and 339.339. All such funds are to aid in financing the functions of the Center for School Safety and shall be deposited in the Center for School Safety Account and shall be disbursed for the purpose for which contributed.

Â Â Â Â Â  (2) The Center for School Safety Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all federal funds or other moneys received by the department for the center shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously to the department and shall be used by the department for the purposes of carrying out ORS 339.331, 339.333 and 339.339. [2001 c.618 Â§8]

Â Â Â Â Â  339.339 Collaboration between center and Department of Education. The Department of Education, in collaboration with the Center for School Safety, shall:

Â Â Â Â Â  (1) Develop recommendations and statewide guidelines designed to improve the learning environment and student achievement and to reduce the dropout rate in the stateÂs public schools.

Â Â Â Â Â  (2) Identify successful strategies that are used in
Oregon
and other states to improve the learning environment and student achievement and to reduce the dropout rate.

Â Â Â Â Â  (3) Provide technical assistance to those school districts requesting assistance in reducing the dropout rate. [2001 c.618 Â§6]

Â Â Â Â Â  339.340 [1965 c.100 Â§294; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.350 [1965 c.100 Â§295; repealed by 1973 c.728 Â§6]

(Harassment, Intimidation and Bullying)

Â Â Â Â Â  339.351 Definitions for ORS 339.351 to 339.364. As used in ORS 339.351 to 339.364:

Â Â Â Â Â  (1) ÂCyberbullyingÂ means the use of any electronic communication device to harass, intimidate or bully.

Â Â Â Â Â  (2) ÂHarassment, intimidation or bullyingÂ means any act that substantially interferes with a studentÂs educational benefits, opportunities or performance, that takes place on or immediately adjacent to school grounds, at any school-sponsored activity, on school-provided transportation or at any official school bus stop, and that has the effect of:

Â Â Â Â Â  (a) Physically harming a student or damaging a studentÂs property;

Â Â Â Â Â  (b) Knowingly placing a student in reasonable fear of physical harm to the student or damage to the studentÂs property; or

Â Â Â Â Â  (c) Creating a hostile educational environment. [2001 c.617 Â§2; 2007 c.647 Â§1]

Â Â Â Â Â  339.353 Findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) A safe and civil environment is necessary for students to learn and achieve high academic standards.

Â Â Â Â Â  (b) Harassment, intimidation or bullying and cyberbullying, like other disruptive or violent behavior, are conduct that disrupts a studentÂs ability to learn and a schoolÂs ability to educate its students in a safe environment.

Â Â Â Â Â  (c) Students learn by example.

Â Â Â Â Â  (2) The Legislative Assembly commends school administrators, faculty, staff and volunteers for demonstrating appropriate behavior, treating others with civility and respect, refusing to tolerate harassment, intimidation or bullying and refusing to tolerate cyberbullying. [2001 c.617 Â§1; 2005 c.209 Â§32; 2007 c.647 Â§2]

Â Â Â Â Â  339.356 District policy required. (1) Each school district shall adopt a policy prohibiting harassment, intimidation or bullying and prohibiting cyberbullying. School districts are encouraged to develop the policy after consultation with parents and guardians, school employees, volunteers, students, administrators and community representatives.

Â Â Â Â Â  (2) School districts are encouraged to include in the policy:

Â Â Â Â Â  (a) A statement prohibiting harassment, intimidation or bullying and prohibiting cyberbullying;

Â Â Â Â Â  (b) Definitions of harassment, intimidation or bullying and of cyberbullying that are consistent with ORS 339.351;

Â Â Â Â Â  (c) A description of the type of behavior expected from each student;

Â Â Â Â Â  (d) A statement of the consequences and appropriate remedial action for a person who commits an act of harassment, intimidation or bullying or an act of cyberbullying;

Â Â Â Â Â  (e) A procedure for reporting an act of harassment, intimidation or bullying or an act of cyberbullying, including a provision that permits a person to report an act of harassment, intimidation or bullying or an act of cyberbullying anonymously. Nothing in this paragraph may be construed to permit formal disciplinary action solely on the basis of an anonymous report;

Â Â Â Â Â  (f) A procedure for prompt investigation of a report of an act of harassment, intimidation or bullying or an act of cyberbullying;

Â Â Â Â Â  (g) A statement of the manner in which a school district will respond after an act of harassment, intimidation or bullying or an act of cyberbullying is reported, investigated and confirmed;

Â Â Â Â Â  (h) A statement of the consequences and appropriate remedial action for a person found to have committed an act of harassment, intimidation or bullying or an act of cyberbullying;

Â Â Â Â Â  (i) A statement prohibiting reprisal or retaliation against any person who reports an act of harassment, intimidation or bullying or an act of cyberbullying and stating the consequences and appropriate remedial action for a person who engages in such reprisal or retaliation;

Â Â Â Â Â  (j) A statement of the consequences and appropriate remedial action for a person found to have falsely accused another of having committed an act of harassment, intimidation or bullying or an act of cyberbullying as a means of reprisal or retaliation, as a means of harassment, intimidation or bullying or as a means of cyberbullying;

Â Â Â Â Â  (k) A statement of how the policy is to be publicized within the district, including a notice that the policy applies to behavior at school-sponsored activities; and

Â Â Â Â Â  (L) The identification by job title of school officials responsible for ensuring that policy is implemented. [2001 c.617 Â§3; 2007 c.647 Â§3]

Â Â Â Â Â  339.359 Prevention task forces, programs and other initiatives. School districts are encouraged to form task forces, programs and other initiatives that are aimed at the prevention of harassment, intimidation or bullying and of cyberbullying and that involve school employees, students, administrators, volunteers, parents, guardians, law enforcement and community representatives. [2001 c.617 Â§6; 2007 c.647 Â§4]

Â Â Â Â Â  339.360 [1965 c.100 Â§296; repealed by 1973 c.728 Â§6]

Â Â Â Â Â  339.362 Retaliation against victims and witnesses prohibited; school employee immunity. (1) A school employee, student or volunteer may not engage in reprisal or retaliation against a victim of, witness to or person with reliable information about an act of harassment, intimidation or bullying or an act of cyberbullying.

Â Â Â Â Â  (2) A school employee, student or volunteer who witnesses or has reliable information that a student has been subjected to an act of harassment, intimidation or bullying or an act of cyberbullying is encouraged to report the act to the appropriate school official designated by the school districtÂs policy.

Â Â Â Â Â  (3) A school employee who promptly reports an act of harassment, intimidation or bullying or an act of cyberbullying to the appropriate school official in compliance with the procedures set forth in the school districtÂs policy is immune from a cause of action for damages arising from any failure to remedy the reported act. [2001 c.617 Â§5; 2007 c.647 Â§5]

Â Â Â Â Â  339.364 Victim may seek redress under other laws. ORS 339.351 to 339.364 may not be interpreted to prevent a victim of harassment, intimidation or bullying or a victim of cyberbullying from seeking redress under any other available law, whether civil or criminal. ORS 339.351 to 339.364 do not create any statutory cause of action. [2001 c.617 Â§7; 2007 c.647 Â§6]

(Child Abuse)

Â Â Â Â Â  339.370 Definitions for ORS 339.372, 339.375 and 339.377. As used in this section and ORS 339.372, 339.375 and 339.377:

Â Â Â Â Â  (1) ÂAbuseÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (2) ÂDisciplinary recordsÂ means the records related to a personnel discipline action or materials or documents supporting that action.

Â Â Â Â Â  (3) ÂEducation providerÂ means:

Â Â Â Â Â  (a) A school district as defined in ORS 332.002.

Â Â Â Â Â  (b) The
Oregon
School
for the Blind.

Â Â Â Â Â  (c) The
Oregon
School
for the Deaf.

Â Â Â Â Â  (d) An educational program under the Youth Corrections Education Program.

Â Â Â Â Â  (e) A public charter school as defined in ORS 338.005.

Â Â Â Â Â  (f) An education service district as defined in ORS 334.003.

Â Â Â Â Â  (g) Any state-operated program that provides educational services to kindergarten through grade 12 students.

Â Â Â Â Â  (h) A private school.

Â Â Â Â Â  (4) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (5) ÂPrivate schoolÂ means a school that provides educational services as defined in ORS 345.505 to kindergarten through grade 12 students.

Â Â Â Â Â  (6) ÂSchool boardÂ means the governing board or governing body of an education provider.

Â Â Â Â Â  (7) ÂSchool employeeÂ means an employee of an education provider. [2005 c.367 Â§1; 2007 c.501 Â§1; 2007 c.858 Â§68]

Â Â Â Â Â  339.372 Policies of school boards on reporting of child abuse. Each school board shall adopt policies on the reporting of child abuse. The policies shall:

Â Â Â Â Â  (1) Specify that child abuse by school employees is not tolerated;

Â Â Â Â Â  (2) Specify that all school employees are subject to the policies;

Â Â Â Â Â  (3) Require that all school employees report suspected child abuse to a law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015 and report suspected child abuse to the employeesÂ supervisors or other persons designated by the school board;

Â Â Â Â Â  (4) Designate a person to receive reports of suspected child abuse by school employees and specify the procedures to be followed by that person upon receipt of a report;

Â Â Â Â Â  (5) Require the posting in each school building of the name and contact information for the person designated for the school building to receive reports of suspected child abuse by school employees and the procedures the person will follow upon receipt of a report;

Â Â Â Â Â  (6) Specify that the initiation of a report in good faith about suspected child abuse may not adversely affect any terms or conditions of employment or the work environment of the complainant;

Â Â Â Â Â  (7) Specify that the school board or any school employee will not discipline a student for the initiation of a report in good faith about suspected child abuse by a school employee; and

Â Â Â Â Â  (8) Require notification by the education provider to the person who initiated the report about actions taken by the education provider based on the report. [2005 c.367 Â§2]

Â Â Â Â Â  339.375 Report of child abuse by school employees; disclosure of records. (1) Any school employee having reasonable cause to believe that any child with whom the employee comes in contact has suffered abuse by another school employee, or that another school employee with whom the employee comes in contact has abused a child, shall immediately report the information to:

Â Â Â Â Â  (a) A supervisor or other person designated by the school board; and

Â Â Â Â Â  (b) A law enforcement agency, the Department of Human Services or a designee of the department as required by ORS 419B.010 and 419B.015.

Â Â Â Â Â  (2) A supervisor or other person designated by the school board who receives a report under subsection (1) of this section, shall follow the procedures required by the policy adopted by the school board under ORS 339.372.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, when an education provider receives a report of suspected child abuse by one of its employees, and the education providerÂs designee determines that there is reasonable cause to support the report, the education provider shall place the school employee on paid administrative leave until either:

Â Â Â Â Â  (a) The Department of Human Services or a law enforcement agency determines that the report is unfounded or that the report will not be pursued; or

Â Â Â Â Â  (b) The Department of Human Services or a law enforcement agency determines that the report is founded and the education provider takes the appropriate disciplinary action against the school employee.

Â Â Â Â Â  (4) If the Department of Human Services or a law enforcement agency is unable to determine, based on a report of suspected child abuse, whether child abuse occurred, an education provider may reinstate a school employee placed on paid administrative leave under subsection (3) of this section or may take the appropriate disciplinary action against the employee.

Â Â Â Â Â  (5) Upon request from a law enforcement agency, the Department of Human Services or the Teacher Standards and Practices Commission, a school district shall provide the records of investigations of suspected child abuse by a school employee or former school employee.

Â Â Â Â Â  (6) The disciplinary records of a school employee or former school employee convicted of a crime listed in ORS 342.143 are not exempt from disclosure under ORS 192.501 or 192.502. If a school employee is convicted of a crime listed in ORS 342.143, the education provider that is the employer of the employee shall disclose the disciplinary records of the employee to any person upon request. If a former school employee is convicted of a crime listed in ORS 342.143, the education provider that was the employer of the former employee when the crime was committed shall disclose the disciplinary records of the former employee to any person upon request.

Â Â Â Â Â  (7) Prior to disclosure of a disciplinary record under subsection (6) of this section, an education provider shall remove any personally identifiable information from the record that would disclose the identity of a child, a crime victim or a school employee or former school employee who is not the subject of the disciplinary record. [2005 c.367 Â§3; 2007 c.233 Â§1]

Â Â Â Â Â  339.377 Training on prevention and identification. (1) An education provider shall provide to school employees training each school year on the prevention and identification of child abuse and on the obligations of school employees under ORS 419B.005 to 419B.050 and under policies adopted by the school board to report child abuse.

Â Â Â Â Â  (2) An education provider shall make the training provided under subsection (1) of this section available each school year to parents and legal guardians of children who attend a school operated by the education provider. The training shall be provided separately from the training provided to school employees under subsection (1) of this section.

Â Â Â Â Â  (3) An education provider shall make training that is designed to prevent child abuse available each school year to children who attend a school operated by the education provider. [2007 c.501 Â§2]

Â Â Â Â Â  339.410 [1965 c.100 Â§297; repealed by 1979 c.228 Â§1]

RELIGIOUS INSTRUCTION

Â Â Â Â Â  339.420 Child excused to receive religious instruction. Upon application of the parent or guardian of the child, or, if the child has attained the age of majority, upon application of the child, a child attending the public school may be excused from school for periods not exceeding two hours in any week for elementary pupils and five hours in any week for secondary pupils to attend weekday schools giving instruction in religion. [1965 c.100 Â§298; 1973 c.827 Â§32; 1977 c.276 Â§1]

INTERSCHOLASTIC ACTIVITIES

Â Â Â Â Â  339.430 Approval of voluntary organizations to administer interscholastic activities required; rule review; suspension or revocation of approval; appeal of organizationÂs ruling. (1) Voluntary organizations that desire to administer interscholastic activities shall apply to the State Board of Education for approval.

Â Â Â Â Â  (2) The board shall review the rules and bylaws of the voluntary organization to determine that the rules and bylaws do not conflict with state law or rules of the board.

Â Â Â Â Â  (3) A voluntary organization must submit to the board for review any rules, or changes in rules, that specify the criteria for the placement of a school into an interscholastic activity district. A voluntary organization may not establish or change an interscholastic activity district until the board has approved the rules of the voluntary organization.

Â Â Â Â Â  (4) If a voluntary organization meets the standards established under ORS 326.051 and its rules and bylaws do not conflict with state law or rules of the board, the board shall approve the organization. An approved voluntary organization is qualified to administer interscholastic activities.

Â Â Â Â Â  (5) The board may suspend or revoke its approval if an approved organization is found to have violated state law, rules of the board or subsection (3) of this section. If a voluntary organization is not approved or its approval is suspended or revoked, it may appeal the denial, suspension or revocation as a contested case under ORS chapter 183.

Â Â Â Â Â  (6) A voluntary organizationÂs decisions concerning interscholastic activities may be appealed to the board, which may hear the matter or by rule may delegate authority to a hearing officer to hold a hearing and enter a final order under ORS chapter 183. Such decisions may be appealed under ORS 183.482. [Formerly 326.058; 2001 c.104 Â§114; 2001 c.368 Â§1; 2003 c.184 Â§1]

Â Â Â Â Â  339.450 Prohibited grounds for denying participation in interscholastic athletics. No school, school district or association, whether public or private, shall deny any grade or high school student the right to participate in interscholastic athletics solely on the ground that the student transferred between schools or participated in athletics at another school. [1983 c.823 Â§2]

Â Â Â Â Â  339.460 Homeschooled studentsÂ participation in interscholastic activities; conditions. (1) Homeschooled students shall not be denied by a school district the opportunity to participate in all interscholastic activities if the student fulfills the following conditions:

Â Â Â Â Â  (a) The student must meet all school district eligibility requirements with the exception of:

Â Â Â Â Â  (A) The school districtÂs school or class attendance requirements; and

Â Â Â Â Â  (B) The class requirements of the voluntary association administering interscholastic activities.

Â Â Â Â Â  (b)(A) The student must achieve a minimum score on an examination from the list adopted by the State Board of Education pursuant to ORS 339.035. The examination shall be taken at the end of each school year and shall be used to determine eligibility for the following year. The minimum, composite test score that a student must achieve shall place the student at or above the 23rd percentile based on national norms. The parent or legal guardian shall submit the examination results to the school district; or

Â Â Â Â Â  (B) A school district may adopt alternative requirements, in consultation with the parent or legal guardian of a homeschooled student, that a student must meet to participate in interscholastic activities, including but not limited to a requirement that a student submit a portfolio of work samples to a school district committee for review to determine whether a student is eligible to participate in interscholastic activities.

Â Â Â Â Â  (c) Any public school student who chooses to be homeschooled must also meet the minimum standards as described in paragraph (b) of this subsection. The student may participate while awaiting examination results.

Â Â Â Â Â  (d) Any public school student who has been unable to maintain academic eligibility shall be ineligible to participate in interscholastic activities as a homeschooled student for the duration of the school year in which the student becomes academically ineligible and for the following year. The student must take the required examinations at the end of the second year and meet the standards described in paragraph (b) of this subsection to become eligible for the third year.

Â Â Â Â Â  (e) The homeschooled student shall be required to fulfill the same responsibilities and standards of behavior and performance, including related class or practice requirements, of other students participating in the interscholastic activity of the team or squad and shall be required to meet the same standards for acceptance on the team or squad. The homeschooled student must also comply with all public school requirements during the time of participation.

Â Â Â Â Â  (f) A homeschooled student participating in interscholastic activities must reside within the attendance boundaries of the school for which the student participates.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (b) ÂHomeschooled studentsÂ are those children taught by private teachers, parents or legal guardians as described in ORS 339.030.

Â Â Â Â Â  (c) ÂInterscholastic activitiesÂ includes but is not limited to athletics, music, speech, and other related activities. [1991 c.914 Â§Â§1,2; 1999 c.717 Â§2; 2003 c.14 Â§150]

STUDENT ACCOUNTING SYSTEM

Â Â Â Â Â  339.505 Definitions for ORS 339.505 to 339.520; rules. (1) For purposes of the student accounting system required by ORS 339.515, the following definitions shall be used:

Â Â Â Â Â  (a) ÂGraduateÂ means an individual who has:

Â Â Â Â Â  (A) Not reached 21 years of age or whose 21st birthday occurs during the current school year;

Â Â Â Â Â  (B) Met all state requirements and local requirements for attendance, competence and units of credit for high school; and

Â Â Â Â Â  (C) Received one of the following:

Â Â Â Â Â  (i) A high school diploma issued by a school district.

Â Â Â Â Â  (ii) An adult high school diploma issued by an authorized community college.

Â Â Â Â Â  (iii) A modified high school diploma.

Â Â Â Â Â  (b) ÂSchool dropoutÂ means an individual who:

Â Â Â Â Â  (A) Has enrolled for the current school year, or was enrolled in the previous school year and did not attend during the current school year;

Â Â Â Â Â  (B) Is not a high school graduate;

Â Â Â Â Â  (C) Has not received a General Educational Development (GED) certificate; and

Â Â Â Â Â  (D) Has withdrawn from school.

Â Â Â Â Â  (c) ÂSchool dropoutÂ does not include a student described by at least one of the following:

Â Â Â Â Â  (A) A student who has transferred to another educational system or institution that leads to graduation and the school district has received a written request for the transfer of the studentÂs records or transcripts.

Â Â Â Â Â  (B) A student who is deceased.

Â Â Â Â Â  (C) A student who is participating in home instruction paid for by the district.

Â Â Â Â Â  (D) A student who is being taught by a private teacher, parent or legal guardian pursuant to ORS 339.030 (1)(d) or (e).

Â Â Â Â Â  (E) A student who is participating in a Department of Education approved public or private education program, an alternative education program as defined in ORS 336.615 or a hospital education program, or is residing in a Department of Human Services facility.

Â Â Â Â Â  (F) A student who is temporarily residing in a shelter care program certified by the Oregon Youth Authority or the Department of Human Services or in a juvenile detention facility.

Â Â Â Â Â  (G) A student who is enrolled in a foreign exchange program.

Â Â Â Â Â  (H) A student who is temporarily absent from school because of suspension, a family emergency, or severe health or medical problems that prohibit the student from attending school.

Â Â Â Â Â  (I) A student who has received a General Educational Development (GED) certificate.

Â Â Â Â Â  (2) The State Board of Education shall prescribe by rule when an unexplained absence becomes withdrawal, when a student is considered enrolled in school, acceptable alternative education programs under ORS 336.615 to 336.675 and the standards for excused absences for purposes of ORS 339.065 for family emergencies and health and medical problems. [1991 c.805 Â§4; 1993 c.676 Â§51; 1997 c.89 Â§1; 1997 c.249 Â§100; 1999 c.59 Â§87; 1999 c.717 Â§5; 2001 c.490 Â§9; 2003 c.14 Â§151; 2005 c.22 Â§234; 2007 c.407 Â§4; 2007 c.660 Â§19; 2007 c.858 Â§35]

Â Â Â Â Â  Note: The amendments to 339.505 by section 19, chapter 660, Oregon Laws 2007, and section 35, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 9, chapter 660, Oregon Laws 2007, as amended by section 20, chapter 660, Oregon Laws 2007, and section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 4, chapter 407, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  339.505. (1) For purposes of the student accounting system required by ORS 339.515, the following definitions shall be used:

Â Â Â Â Â  (a) ÂGraduateÂ means an individual who has:

Â Â Â Â Â  (A) Not reached 21 years of age or whose 21st birthday occurs during the current school year;

Â Â Â Â Â  (B) Met all state requirements and local requirements for attendance, competence and units of credit for high school; and

Â Â Â Â Â  (C) Received one of the following:

Â Â Â Â Â  (i) A high school diploma issued by a school district.

Â Â Â Â Â  (ii) An adult high school diploma issued by an authorized community college.

Â Â Â Â Â  (iii) A modified high school diploma based on the successful completion of an individual education plan.

Â Â Â Â Â  (b) ÂSchool dropoutÂ means an individual who:

Â Â Â Â Â  (A) Has enrolled for the current school year, or was enrolled in the previous school year and did not attend during the current school year;

Â Â Â Â Â  (B) Is not a high school graduate;

Â Â Â Â Â  (C) Has not received a General Educational Development (GED) certificate; and

Â Â Â Â Â  (D) Has withdrawn from school.

Â Â Â Â Â  (c) ÂSchool dropoutÂ does not include a student described by at least one of the following:

Â Â Â Â Â  (A) A student who has transferred to another educational system or institution that leads to graduation and the school district has received a written request for the transfer of the studentÂs records or transcripts.

Â Â Â Â Â  (B) A student who is deceased.

Â Â Â Â Â  (C) A student who is participating in home instruction paid for by the district.

Â Â Â Â Â  (D) A student who is being taught by a private teacher, parent or legal guardian pursuant to ORS 339.030 (1)(d) or (e).

Â Â Â Â Â  (E) A student who is participating in a Department of Education approved public or private education program, an alternative education program as defined in ORS 336.615 or a hospital education program, or is residing in a Department of Human Services facility.

Â Â Â Â Â  (F) A student who is temporarily residing in a shelter care program certified by the Oregon Youth Authority or the Department of Human Services or in a juvenile detention facility.

Â Â Â Â Â  (G) A student who is enrolled in a foreign exchange program.

Â Â Â Â Â  (H) A student who is temporarily absent from school because of suspension, a family emergency, or severe health or medical problems that prohibit the student from attending school.

Â Â Â Â Â  (I) A student who has received a General Educational Development (GED) certificate.

Â Â Â Â Â  (2) The State Board of Education shall prescribe by rule when an unexplained absence becomes withdrawal, when a student is considered enrolled in school, acceptable alternative education programs under ORS 336.615 to 336.675 and the standards for excused absences for purposes of ORS 339.065 for family emergencies and health and medical problems.

Â Â Â Â Â  339.510 Student accounting system; goals. Pursuant to rules of the State Board of Education, the Department of Education shall establish and maintain a student accounting system that has as its minimum goals:

Â Â Â Â Â  (1) Providing a timely accounting of students who withdraw from school before graduating or completing the normal course of study;

Â Â Â Â Â  (2) Providing reasons why students withdraw from school;

Â Â Â Â Â  (3) Identifying patterns in the information and assessment of factors that may assist the department and the school district to develop programs addressing the problems of dropouts; and

Â Â Â Â Â  (4) Providing school districts with management tools for assessing which students are dropouts and why they drop out. [1991 c.805 Â§1]

Â Â Â Â Â  339.515 Uniform reporting system; training and technical assistance in using system. (1) In order to meet the goals described in ORS 339.510, the Department of Education shall develop a system of uniform reporting and shall assist school districts in establishing such systems, with appropriate allowances being made for the size of districts and their existing reporting systems.

Â Â Â Â Â  (2) The department shall provide training and technical assistance to school district personnel so that, statewide, the student accounting system produces uniform and accurate reports. [1991 c.805 Â§2]

Â Â Â Â Â  339.520 Information required on certain students who withdraw from school. The minimum information to be reported on students who withdraw from school prior to becoming graduates and who do not transfer to another educational system is:

Â Â Â Â Â  (1) Age, sex and racial-ethnic designation of the student;

Â Â Â Â Â  (2) Date of withdrawal;

Â Â Â Â Â  (3) Reason for withdrawal, including but not limited to expulsion, work or death;

Â Â Â Â Â  (4) Number of credits earned toward meeting graduation requirements, if applicable, or grade level, of the reporting district;

Â Â Â Â Â  (5) Length of time the student was enrolled in the reporting district;

Â Â Â Â Â  (6) Information relating to the disposition of the student after withdrawing, including but not limited to General Educational Development (GED) participation, alternative certificate of participation, transfer to mental health or youth correction facility or participation in a substance abuse program or other dispositions listed in ORS 339.505 (1)(b) and (c); and

Â Â Â Â Â  (7) Information on why the student withdrew as such information relates to academics, conduct standards, interpersonal relationships, relation with school personnel, personal characteristics such as illness, lack of motivation, home and family characteristics, alternative education participation and employment information. [1991 c.805 Â§3; 1997 c.249 Â§101; 2005 c.209 Â§33]

Â Â Â Â Â  339.605 [1987 c.675 Â§1; renumbered 336.615 in 1993]

Â Â Â Â Â  339.615 [1987 c.675 Â§2; renumbered 336.625 in 1993]

Â Â Â Â Â  339.620 [Formerly 339.253; 1991 c.780 Â§21; 1993 c.45 Â§126; renumbered 336.635 in 1993]

Â Â Â Â Â  339.623 [Formerly 343.187; renumbered 336.640 in 1993]

Â Â Â Â Â  339.625 [1987 c.675 Â§4; renumbered 336.645 in 1993]

Â Â Â Â Â  339.635 [1987 c.675 Â§5; renumbered 336.655 in 1993]

Â Â Â Â Â  339.640 [Formerly 339.255; renumbered 336.665 in 1993]

TRAFFIC PATROL

Â Â Â Â Â  339.650 ÂTraffic patrolÂ defined. As used in ORS 339.650 to 339.665 Âtraffic patrolÂ means one or more individuals appointed by a public, private or parochial school to protect pupils in their crossing of streets or highways on their way to or from the school by directing the pupils or by cautioning vehicle operators. [Formerly 336.450]

Â Â Â Â Â  339.655 Traffic patrols authorized; medical benefits; rules. (1) A district school board may do all things necessary, including the expenditure of district funds, to organize, supervise, control or operate traffic patrols. A district school board may make rules relating to traffic patrols which are consistent with rules under ORS 339.660 (1).

Â Â Â Â Â  (2) The establishment, maintenance and operation of a traffic patrol does not constitute negligence on the part of any school district or school authority.

Â Â Â Â Â  (3) A district school board may provide medical or hospital care for an individual who is injured or disabled while acting as a member of a traffic patrol. [Formerly 336.460]

Â Â Â Â Â  339.660 Rules on traffic patrols; eligibility; authority. (1) To promote safety the State Board of Education after consultation with the Department of Transportation and the Department of State Police, shall make rules relating to traffic patrols.

Â Â Â Â Â  (2) A member of a traffic patrol:

Â Â Â Â Â  (a) Shall be at least 18 years of age unless the parent or guardian of the member of the traffic patrol has consented in writing to such membership and ceases to be a member if such consent is revoked.

Â Â Â Â Â  (b) May display a badge marked Âtraffic patrolÂ while serving as a member.

Â Â Â Â Â  (c) May display a directional sign or signal in cautioning drivers where students use a school crosswalk of the driverÂs responsibility to obey ORS 811.015. [Formerly 336.470]

Â Â Â Â Â  339.665 Intergovernmental cooperation and assistance in connection with traffic patrols. (1) The Department of Education and the Department of Transportation shall cooperate with any public, private or parochial school in the organization, supervision, control and operation of its traffic patrol.

Â Â Â Â Â  (2) The Department of State Police, the sheriff of each county or the police of each city may assist any public, private or parochial school in the organization, supervision, control or operation of its traffic patrol. [Formerly 336.480]

Â Â Â Â Â  339.860 [Formerly 332.790; 2007 c.858 Â§69; renumbered 339.877 in 2007]

Â Â Â Â Â  339.865 [Formerly 336.660; renumbered 339.883 in 2007]

ADMINISTRATION OF MEDICATION TO STUDENTS

Â Â Â Â Â  339.866 Self-administration of medication by students. (1) As used in this section:

Â Â Â Â Â  (a) ÂAsthmaÂ means a chronic inflammatory disorder of the airways that requires ongoing medical intervention.

Â Â Â Â Â  (b) ÂMedicationÂ means any prescription for bronchodilators or autoinjectable epinephrine prescribed by a studentÂs
Oregon
licensed health care professional for asthma or severe allergies.

Â Â Â Â Â  (c) ÂSevere allergyÂ means a life-threatening hypersensitivity to a specific substance such as food, pollen or dust.

Â Â Â Â Â  (2) A school district board shall adopt policies and procedures that provide for self-administration of medication by kindergarten through grade 12 students with asthma or severe allergies:

Â Â Â Â Â  (a) In school;

Â Â Â Â Â  (b) At a school-sponsored activity;

Â Â Â Â Â  (c) While under the supervision of school personnel;

Â Â Â Â Â  (d) In before-school or after-school care programs on school-owned property; and

Â Â Â Â Â  (e) In transit to or from school or school-sponsored activities.

Â Â Â Â Â  (3) The policies and procedures shall:

Â Â Â Â Â  (a) Require that an
Oregon
licensed health care professional prescribe the medication to be used by the student during school hours and instruct the student in the correct and responsible use of the medication;

Â Â Â Â Â  (b) Require that an Oregon licensed health care professional, acting within the scope of the personÂs license, formulate a written treatment plan for managing the studentÂs asthma or severe allergy and for the use of medication by the student during school hours;

Â Â Â Â Â  (c) Require that the parent or guardian of the student submit to the school any written documentation required by the school, including any documents related to liability;

Â Â Â Â Â  (d) Require that backup medication, if provided by a studentÂs parent or guardian, be kept at the studentÂs school in a location to which the student has immediate access in the event the student has an asthma or severe allergy emergency;

Â Â Â Â Â  (e) Require that a school request from the studentÂs parent or guardian that the parent or guardian provide medication for emergency use by the student; and

Â Â Â Â Â  (f) Allow a school to revoke its permission for a student to self-administer medication if the student does not responsibly self-administer the medication or abuses the use of the medication.

Â Â Â Â Â  (4) A school district board may impose other policies and procedures that the board determines are necessary to protect a student with asthma or a severe allergy.

Â Â Â Â Â  (5) A school district board may not require school personnel who have not received appropriate training to assist a student with asthma or a severe allergy with self-administration of medication.

Â Â Â Â Â  (6) This section does not apply to youth correctional facilities. [2007 c.830 Â§1]

Â Â Â Â Â  Note: Section 3 (1), chapter 830, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (1) Section 1 of this 2007 Act [339.866] first applies to the 2008-2009 school year. [2007 c.830 Â§3(1)]

Â Â Â Â Â  339.867 ÂMedicationÂ defined for ORS 339.869 and 339.870. As used in ORS 339.869 and 339.870, ÂmedicationÂ means noninjectable medication. [1997 c.144 Â§1]

Â Â Â Â Â  339.869 Administration of medication to students; rules. (1) The State Board of Education, in consultation with the Department of Human Services, the Oregon State Board of Nursing and the State Board of Pharmacy, shall adopt rules for the administration of prescription and nonprescription medication to students by trained school personnel and for student self-medication. The rules shall include age appropriate guidelines and training requirements for school personnel.

Â Â Â Â Â  (2) School district boards shall adopt policies and procedures that provide for the administration of prescription and nonprescription medication to students by trained school personnel and for student self-medication. Such policies and procedures shall be consistent with the rules adopted by the State Board of Education under subsection (1) of this section. A school district board shall not require school personnel who have not received appropriate training to administer medication. [1997 c.144 Â§4]

Â Â Â Â Â  339.870 Liability of school personnel administering medication. (1) A school administrator, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the administration of nonprescription medication, if the school administrator, teacher or other school employee in good faith administers nonprescription medication to a pupil pursuant to written permission and instructions of the pupilÂs parents or guardian.

Â Â Â Â Â  (2) A school administrator, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of the administration of prescription medication, if the school administrator, teacher or other school employee in compliance with the instructions of a physician, physician assistant, nurse practitioner or clinical nurse specialist, in good faith administers prescription medication to a pupil pursuant to written permission and instructions of the pupilÂs parents or guardian.

Â Â Â Â Â  (3) The civil and criminal immunities imposed by subsections (1) and (2) of this section do not apply to an act or omission amounting to gross negligence or willful and wanton misconduct. [Formerly 336.650; 1997 c.144 Â§2; 2001 c.143 Â§1; 2005 c.462 Â§1]

Â Â Â Â Â  339.871 Liability of school personnel for student self-administering medication. (1) A school administrator, school nurse, teacher or other school employee designated by the school administrator is not liable in a criminal action or for civil damages as a result of a studentÂs self-administration of medication, as described in ORS 339.866, if the school administrator, school nurse, teacher or other school employee, in compliance with the instructions of the studentÂs Oregon licensed health care professional, in good faith assists the studentÂs self-administration of the medication pursuant to written permission and instructions of the studentÂs parent, guardian or Oregon licensed health care professional.

Â Â Â Â Â  (2) The civil and criminal immunities imposed by this section do not apply to an act or omission amounting to gross negligence or willful and wanton misconduct. [2007 c.830 Â§2]

Â Â Â Â Â  Note: Section 3 (2), chapter 830, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (2) Section 2 of this 2007 Act [339.871] applies to causes of action arising on or after July 1, 2008. [2007 c.830 Â§3(2)]

Â Â Â Â Â  339.873 Recommendations on medication to affect or alter thought processes, mood or behavior prohibited; exceptions. (1) A preschool through grade 12 public school administrator, teacher, counselor or nurse may not recommend to a parent or legal guardian of a student that the student seek a prescription for a medication that is prescribed with the intent of affecting or altering the thought processes, mood or behavior of the student.

Â Â Â Â Â  (2) Preschool through grade 12 public school teachers and other school personnel may not require a child to obtain a prescription for a substance covered by the Controlled Substances Act, 21 U.S.C. 801 et seq., as a condition of attending school, receiving an evaluation to determine eligibility for early childhood special education or special education under ORS chapter 343 or receiving early childhood special education or special education services.

Â Â Â Â Â  (3) Nothing in this section:

Â Â Â Â Â  (a) Prohibits a preschool through grade 12 public school teacher or other school personnel from consulting or sharing classroom-based observations with a parent or legal guardian of a student concerning the studentÂs academic and functional performance, behavior at school or need for evaluation for special education or related services; or

Â Â Â Â Â  (b) Relieves a school district of the duty to identify, locate and evaluate students with disabilities. [2003 c.485 Â§1; 2005 c.662 Â§13]

MISCELLANEOUS

Â Â Â Â Â  339.875 Procurement, display and salute of flags. (1) Each district school board shall:

Â Â Â Â Â  (a) Procure a
United States
flag and an
Oregon
State
flag of suitable sizes and shall cause such flags to be displayed upon or near each public school building during school hours, except in unsuitable weather, and at such other times as the board deems proper.

Â Â Â Â Â  (b) Provide students with the opportunity to salute the United States flag at least once each week of the school year by reciting: ÂI pledge allegiance to the Flag of the United States of America, and to the Republic for which it stands, one Nation under God, indivisible, with liberty and justice for all.Â

Â Â Â Â Â  (2) Students who do not participate in the salute provided for by this section must maintain a respectful silence during the salute. [Formerly 332.100 and then 336.045 and then 336.630; 1999 c.137 Â§1]

Â Â Â Â Â  339.877 Issuance of diploma for work completed at certain state institutions. (1) Any person other than a student at the Oregon School for the Deaf or the Oregon School for the Blind upon successful completion of an educational program at elementary or secondary level at a state institution shall receive a diploma evidencing such completion issued by the common or union high school district in which the person last resided prior to commitment to the state institution.

Â Â Â Â Â  (2) All educational records for the person shall be sent to the common or union high school district issuing the diploma. The school district may make a transcript of such records available upon request in the same manner and in the same form as it makes any other transcript available and shall not therein indicate that any of the educational program was completed in any state institution. [Formerly 339.860]

Â Â Â Â Â  339.880 Unauthorized soliciting of pupils prohibited. No person shall solicit, receive or permit to be solicited or received from pupils enrolled in public schools, on any public school premises any subscription, donation of money or other thing of value for presentation of testimonials to school officials or for any purpose except such as are authorized by the district school board. [Formerly 336.430 and then 336.620]

Â Â Â Â Â  339.883 Possession of tobacco products by person under 18 prohibited at facilities; ÂfacilityÂ defined to include public schools. (1) A facility shall not permit any person under 18 years of age to possess tobacco products, as defined in ORS 431.840, while the person is present on facility grounds or in facility buildings or attending facility-sponsored activities.

Â Â Â Â Â  (2) The facility must have written policies prohibiting the possession of tobacco products described in subsection (1) of this section by persons under 18 years of age. The facility must have written plans to implement such policies.

Â Â Â Â Â  (3) This section does not apply to any person for whom a tobacco or nicotine product has been lawfully prescribed.

Â Â Â Â Â  (4) As used in this section, ÂfacilityÂ means public or private schools, youth correction facilities or juvenile detention facilities. ÂFacilityÂ does not include colleges or universities, professional technical schools or community colleges. [Formerly 339.865]

Â Â Â Â Â  339.885 Secret societies in public schools prohibited; membership grounds for suspension or expulsion. (1) No secret society of any kind, including a fraternity or sorority, shall be permitted in any public school.

Â Â Â Â Â  (2) The district school board may order the suspension or expulsion of any pupil who belongs to a secret society.

Â Â Â Â Â  (3) This section does not apply to any institution of higher education under the jurisdiction of the State Board of Higher Education. [Formerly 336.440 and then 336.610]

ENFORCEMENT

Â Â Â Â Â  339.925 Compulsory school attendance violation procedure; rules. (1) In addition to any other persons permitted to enforce violations, the school district superintendent or education service district superintendent, or any employee specifically designated by either superintendent, may issue citations for violations established under ORS 339.990 in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) Prior to issuing the citation described in subsection (3) of this section to the parent or guardian of a student not regularly attending full-time school, a school district superintendent or education service district superintendent shall:

Â Â Â Â Â  (a) Provide a parent or guardian of the student and the student with written notification that:

Â Â Â Â Â  (A) States that the student is required to attend regularly a full-time school;

Â Â Â Â Â  (B) Explains that the failure to send the student and maintain the student in regular attendance is a Class C violation;

Â Â Â Â Â  (C) States that the superintendent may issue a citation;

Â Â Â Â Â  (D) Requires the parent or guardian of the student and the student to attend a conference with a designated official; and

Â Â Â Â Â  (E) Is written in the native language of the parent or guardian of the student.

Â Â Â Â Â  (b) Schedule the conference described in paragraph (a)(D) of this subsection.

Â Â Â Â Â  (3) Notwithstanding ORS 1.525 or any provision of ORS chapter 153, the State Board of Education by rule shall establish the citation form to be used by superintendents in citing violations established under ORS 339.990. Notwithstanding ORS 153.045, each of the parts of the citation shall contain the information required by the state board.

Â Â Â Â Â  (4) All fines and court costs recovered from compulsory school attendance violations shall be paid to the clerk of the court involved. After deductions of court costs provided by law for the proceeding, the clerk shall pay the remainder of the money to the State Treasurer to be deposited in the Criminal Fine and Assessment Account in the General Fund. [1993 c.413 Â§4; 1995 c.116 Â§1; 1999 c.1051 Â§112]

PENALTIES

Â Â Â Â Â  339.990 Penalties. Violation of ORS 339.020 or the requirements of ORS 339.035 is a Class C violation. [Amended by 1965 c.100 Â§299; 1967 c.67 Â§10; 1985 c.597 Â§3; 1993 c.413 Â§1; 1999 c.1051 Â§113]

_______________



Chapter 340

Chapter 340 Â Expanded Options Program

2007 EDITION

EXPANDED OPTIONS PROGRAM

EDUCATION AND CULTURE

340.005Â Â Â Â  Definitions

340.010Â Â Â Â  Purposes

340.015Â Â Â Â  Notification to students and parents or guardians; rules

340.020Â Â Â Â  High school students who have dropped out; identification; information

340.025Â Â Â Â  Notification by student to school district; review of graduation requirements; educational learning plan

340.030Â Â Â Â  Application; acceptance; appeal; duplicate courses; academic progress

340.035Â Â Â Â  Enrollment in eligible post-secondary courses

340.037Â Â Â Â  Limitations on enrollment in post-secondary courses

340.040Â Â Â Â  Credits for post-secondary courses; notification; appeal

340.045Â Â Â Â  Calculation of State School Fund grant; payment of instructional costs; appeal

340.050Â Â Â Â  Students not eligible for financial aid; reimbursement for educational expenses

340.055Â Â Â Â  Charging student for instructional costs prohibited

340.060Â Â Â Â  Textbooks, fees, equipment and materials property of school district

340.065Â Â Â Â  Transportation; costs

340.070Â Â Â Â  Special education and related services; contract

340.073Â Â Â Â  Public charter school participation; costs

340.075Â Â Â Â  Applicability of chapter to additional courses

340.080Â Â Â Â  Limitation on credit hours awarded to students; rules

340.083Â Â Â Â  Waiver of program requirements; duration

340.085Â Â Â Â  Report to legislative committees and joint boards

340.090Â Â Â Â  Alternative programs

Â Â Â Â Â  340.005 Definitions. For purposes of this chapter:

Â Â Â Â Â  (1) ÂAccelerated college credit programÂ has the meaning given that term by rules adopted by the State Board of Education.

Â Â Â Â Â  (2) ÂAt-risk studentÂ means:

Â Â Â Â Â  (a) A student who qualifies for a free or reduced lunch program; or

Â Â Â Â Â  (b) An at-risk student as defined by rules adopted by the board if the board has adopted rules to define an at-risk student.

Â Â Â Â Â  (3) ÂDuplicate courseÂ means a course with a scope that is identical to the scope of another course.

Â Â Â Â Â  (4)(a) ÂEligible post-secondary courseÂ means any nonsectarian course or program offered through an eligible post-secondary institution if the course or program may lead to high school completion, a certificate, professional certification, associate degree or baccalaureate degree.

Â Â Â Â Â  (b) ÂEligible post-secondary courseÂ does not include a duplicate course offered at the studentÂs resident school.

Â Â Â Â Â  (c) ÂEligible post-secondary courseÂ includes:

Â Â Â Â Â  (A) Academic and professional technical courses; and

Â Â Â Â Â  (B) Distance education courses.

Â Â Â Â Â  (5) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A community college;

Â Â Â Â Â  (b) A state institution of higher education listed in ORS 352.002; and

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
.

Â Â Â Â Â  (6)(a) ÂEligible studentÂ means a student who is enrolled in an
Oregon
public school and who:

Â Â Â Â Â  (A) Is 16 years of age or older at the time of enrollment in a course under the Expanded Options Program;

Â Â Â Â Â  (B)(i) Is in grade 11 or 12 at the time of enrollment in a course under the Expanded Options Program; or

Â Â Â Â Â  (ii) Is not in grade 11 or 12, because the student has not completed the required number of credits, but who has been allowed by the school district to participate in the program;

Â Â Â Â Â  (C) Has developed an educational learning plan as described in ORS 340.025; and

Â Â Â Â Â  (D) Has not successfully completed the requirements for a high school diploma as established by ORS 329.451, the State Board of Education and the school district board.

Â Â Â Â Â  (b) ÂEligible studentÂ does not include a foreign exchange student enrolled in a school under a cultural exchange program.

Â Â Â Â Â  (7) ÂExpanded Options ProgramÂ means the program created under this chapter.

Â Â Â Â Â  (8) ÂScopeÂ means depth and breadth of course content as evidenced through a planned course statement including content outline, applicable state content standards where appropriate, course goals and student outcomes. [2005 c.674 Â§1; 2007 c.567 Â§1]

Â Â Â Â Â  340.010 Purposes. The Legislative Assembly declares that the purposes of this chapter are to:

Â Â Â Â Â  (1) Create a seamless education system for students enrolled in grades 11 and 12 to:

Â Â Â Â Â  (a) Have additional options to continue or complete their education;

Â Â Â Â Â  (b) Earn concurrent high school and college credits; and

Â Â Â Â Â  (c) Gain early entry into post-secondary education.

Â Â Â Â Â  (2) Promote and support existing accelerated college credit programs, and support the development of new programs that are unique to a communityÂs secondary and post-secondary relationships and resources.

Â Â Â Â Â  (3) Allow eligible students who participate in the Expanded Options Program to enroll full-time or part-time in an eligible post-secondary institution.

Â Â Â Â Â  (4) Provide public funding to the eligible post-secondary institutions for educational services to eligible students to offset the cost of tuition, fees, textbooks, equipment and materials for students who participate in the Expanded Options Program. [2005 c.674 Â§2]

Â Â Â Â Â  340.015 Notification to students and parents or guardians; rules. (1) Prior to February 15 of each year, each school district shall notify all high school students and the studentsÂ parents or guardians of the Expanded Options Program for the following school year.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a school district, in the districtÂs enrollment materials, shall notify a student and the studentÂs parent or guardian of the Expanded Options Program if the student enrolls in a school of the district after the district has issued the notice described in subsection (1) of this section and the student is:

Â Â Â Â Â  (a) Transferring to a high school in the district from another district; or

Â Â Â Â Â  (b) Returning to high school after dropping out of school.

Â Â Â Â Â  (3) Each school district shall establish a process to ensure that all at-risk students and their parents are notified about the Expanded Options Program.

Â Â Â Â Â  (4) A school district shall notify a high school student who has officially expressed an intent to participate in the Expanded Options Program pursuant to ORS 340.025 (1) or (2), and the studentÂs parent or guardian, of the studentÂs eligibility status within 20 business days after the student officially expressed the intent.

Â Â Â Â Â  (5) The State Board of Education shall establish by rule the required components of the notice. The notice must include, but not be limited to, information about:

Â Â Â Â Â  (a) Financial arrangements for tuition, textbooks, equipment and materials;

Â Â Â Â Â  (b) Available transportation services;

Â Â Â Â Â  (c) The effect of enrolling in the Expanded Options Program on the eligible studentÂs ability to complete the required high school graduation requirements;

Â Â Â Â Â  (d) The consequences of failing or not completing an eligible post-secondary course;

Â Â Â Â Â  (e) The requirement that participation in the Expanded Options Program is contingent on acceptance by an eligible post-secondary institution; and

Â Â Â Â Â  (f) School district timelines affecting student eligibility and duplicate course determinations. [2005 c.674 Â§5; 2007 c.567 Â§2]

Â Â Â Â Â  340.020 High school students who have dropped out; identification; information. (1) It shall be a priority for school districts to provide information about the Expanded Options Program to high school students who have dropped out of school.

Â Â Â Â Â  (2) School districts shall establish a process to identify high school students who have dropped out of school and provide those students with information about the program. A school district shall send information about the program to the last-known address of the family of the student. [2005 c.674 Â§6]

Â Â Â Â Â  340.025 Notification by student to school district; review of graduation requirements; educational learning plan. (1) Prior to May 15 of each year, a student who is interested in participating in the Expanded Options Program shall notify the studentÂs resident school district of the studentÂs intent to enroll in eligible post-secondary courses during the following school year.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a high school transfer student or returning dropout described in ORS 340.015 (2) has 20 business days from the date of enrollment to indicate interest.

Â Â Â Â Â  (3) The resident school district shall review with the student and the studentÂs parent or guardian the studentÂs current status toward meeting all state and school district graduation requirements and the applicability of the proposed eligible post-secondary course with respect to fulfilling the studentÂs remaining graduation requirements.

Â Â Â Â Â  (4)(a) An eligible student who intends to participate in the Expanded Options Program shall develop an educational learning plan in cooperation with an advisory support team.

Â Â Â Â Â  (b) The educational learning plan may include:

Â Â Â Â Â  (A) The studentÂs short-term and long-term learning goals and proposed activities; and

Â Â Â Â Â  (B) The relationship of the eligible post-secondary courses proposed under the Expanded Options Program and the studentÂs learning goals.

Â Â Â Â Â  (c) An advisory support team may include the student, the studentÂs parent or guardian and a teacher or a counselor. [2005 c.674 Â§7; 2007 c.567 Â§3]

Â Â Â Â Â  340.030 Application; acceptance; appeal; duplicate courses; academic progress. (1) An eligible student may apply to an eligible post-secondary institution to enroll in eligible post-secondary courses offered by the eligible post-secondary institution.

Â Â Â Â Â  (2) If an eligible post-secondary institution accepts an eligible student for enrollment under this section pursuant to ORS 341.505 or other admissions standards, the eligible post-secondary institution shall send written notice to the student, the studentÂs resident school district and the Department of Education within 20 business days of acceptance. The notice shall indicate the eligible post-secondary courses and hours of enrollment offered to the student.

Â Â Â Â Â  (3) If an eligible post-secondary institution accepts an eligible student for enrollment under this section, the eligible post-secondary institution shall provide academic advising to the student as appropriate.

Â Â Â Â Â  (4) An eligible post-secondary institution may designate individual programs in which eligible students may enroll under this section.

Â Â Â Â Â  (5)(a) Each school district shall establish a process to determine duplicate course designations.

Â Â Â Â Â  (b) A school district shall notify an eligible student and the studentÂs parent or guardian of any course the student wishes to take that the district determines is a duplicate course, within 20 business days after the student has submitted a list of intended courses.

Â Â Â Â Â  (c)(A) A student may appeal a duplicate course determination to the school district board based on evidence of the scope of the course.

Â Â Â Â Â  (B) The school district board or the boardÂs designee shall issue a decision on the appeal within 30 business days of receipt of the appeal.

Â Â Â Â Â  (C) If the appeal is denied by the school district board, the student may appeal the determination of the school district to the Superintendent of Public Instruction or the superintendentÂs designee.

Â Â Â Â Â  (d) The Department of Education shall create a process for students to appeal the decision of a school district under paragraph (c) of this subsection.

Â Â Â Â Â  (e) The superintendent or the superintendentÂs designee shall issue a decision on the appeal within 30 days of receipt of the appeal. If the superintendent or the superintendentÂs designee fails to issue a decision within 30 days of receipt of the appeal, the course shall be deemed to not be a duplicate course and the student may enroll in the course under the Expanded Options Program if the course and the student meet all other eligibility requirements for the program.

Â Â Â Â Â  (6) Once participating in the Expanded Options Program, an eligible student must maintain satisfactory academic progress as defined by the eligible post-secondary institution.

Â Â Â Â Â  (7) An eligible post-secondary institution may not be required to accept a student for enrollment under this section. [2005 c.674 Â§3; 2007 c.567 Â§4]

Â Â Â Â Â  340.035 Enrollment in eligible post-secondary courses. An eligible post-secondary institution may enroll an eligible student participating in the Expanded Options Program only in eligible post-secondary courses under the program. [2005 c.674 Â§4]

Â Â Â Â Â  340.037 Limitations on enrollment in post-secondary courses. (1) An eligible student who enrolls in the Expanded Options Program may not enroll in eligible post-secondary courses under ORS 340.030 for more than the equivalent of two academic years. An eligible student who first enrolls in the Expanded Options Program in grade 12 may not enroll in eligible post-secondary courses under ORS 340.030 for more than the equivalent of one academic year. If an eligible student first enrolls in an eligible post-secondary course in the middle of the school year, the time of participation shall be reduced proportionately. If an eligible student is enrolled in a year-round program and begins each grade in the summer session, summer sessions are not counted against the time of participation.

Â Â Â Â Â  (2) A student who has graduated from high school may not participate in the Expanded Options Program. [2005 c.674 Â§8; 2007 c.567 Â§5]

Â Â Â Â Â  340.040 Credits for post-secondary courses; notification; appeal. (1) The State Board of Education shall establish a procedure for a school district to award credits to eligible students for eligible post-secondary courses completed under the Expanded Options Program.

Â Â Â Â Â  (2) Prior to an eligible studentÂs beginning an eligible post-secondary course, the school district shall notify the student of the number and type of credits that the student will be granted upon successful completion of the eligible post-secondary course.

Â Â Â Â Â  (3) If there is a dispute between the school district and the eligible student regarding the number or type of credits that the school district will grant to a student or that the school district has granted for a particular eligible post-secondary course, the student may appeal the school districtÂs decision using an appeals process adopted by the school district board.

Â Â Â Â Â  (4) Credits granted to an eligible student shall be counted toward high school graduation requirements and subject area requirements of the state and the school district. Evidence of successful completion of each eligible post-secondary course and credits granted shall be included in the studentÂs education record. A student shall provide the school district with a copy of the studentÂs grade in each eligible post-secondary course taken for credit under the Expanded Options Program. The studentÂs education record shall indicate that the credits were earned at an eligible post-secondary institution.

Â Â Â Â Â  (5) The eligible post-secondary institution shall award post-secondary credit for any eligible post-secondary course successfully completed for credit at the institution if the course is considered by the institution to be a college-level course. Other post-secondary institutions may award, after a student leaves secondary school, post-secondary credit for any eligible post-secondary course successfully completed under the Expanded Options Program. A post-secondary institution may not charge a student for the award of credit. [2005 c.674 Â§9]

Â Â Â Â Â  340.045 Calculation of
State
School
Fund grant; payment of instructional costs; appeal. (1) An eligible student enrolled in an eligible post-secondary course at an eligible post-secondary institution pursuant to ORS 340.030 shall continue to be considered a resident pupil of the studentÂs school district for purposes of calculation of the State School Fund grant under ORS 327.006 to 327.133, 327.348, 327.355, 327.357, 327.360 and 327.731.

Â Â Â Â Â  (2) The amount of each school districtÂs general purpose grant per extended ADMw as calculated under ORS 327.013 shall be determined each fiscal year by the Department of Education and made available to all school districts and, upon request, to any eligible post-secondary institution.

Â Â Â Â Â  (3) A school district and any eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course pursuant to ORS 340.030 shall negotiate in good faith a financial agreement for the payment of actual instructional costs associated with the enrollment of the eligible student in eligible post-secondary courses, including tuition and fees and the costs of textbooks, equipment and materials.

Â Â Â Â Â  (4) As part of the negotiated financial agreement, an eligible post-secondary institution shall provide the school district with the published refund policy for eligible students who do not complete eligible post-secondary courses in which the students enroll and do not earn credit.

Â Â Â Â Â  (5) If, after participating in good faith negotiations, a school district and an eligible post-secondary institution are unable to agree on the payment of actual instructional costs as described in subsection (3) of this section, either entity may appeal to the department for a determination of whether the negotiations were conducted in good faith.

Â Â Â Â Â  (6) The department shall develop a process and criteria to use for appeals.

Â Â Â Â Â  (7)(a) If the department determines that the negotiations were not conducted in good faith by either the school district or the eligible post-secondary institution, the department shall order the school district and the eligible post-secondary institution to conduct the negotiations again.

Â Â Â Â Â  (b) If the department determines that the negotiations were conducted in good faith by the school district and the eligible post-secondary institution, the department shall grant the school district a waiver under ORS 340.083 from participating in the Expanded Options Program with the eligible post-secondary institution with which the school district was negotiating.

Â Â Â Â Â  (8) The decision of the department shall be binding on the school district and the eligible post-secondary institution.

Â Â Â Â Â  (9) In addition to any financial agreement entered into under subsection (3) of this section, the resident school district of the eligible student shall enter into an agreement with an eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course that is a nontuition course or noncredit course pursuant to ORS 340.030 for the payment of the actual instructional costs associated with the studentÂs attending the eligible post-secondary course at the institution.

Â Â Â Â Â  (10) Nothing in this section shall prohibit an eligible post-secondary institution from receiving additional state funding that may be available under any other law. [2005 c.674 Â§10; 2007 c.567 Â§6]

Â Â Â Â Â  Note: The amendments to 340.045 by section 17, chapter 846, Oregon Laws 2007, become operative June 30, 2012. See section 19, chapter 846, Oregon Laws 2007. The text that is operative on and after June 30, 2012, is set forth for the userÂs convenience.

Â Â Â Â Â  340.045. (1) An eligible student enrolled in an eligible post-secondary course at an eligible post-secondary institution pursuant to ORS 340.030 shall continue to be considered a resident pupil of the studentÂs school district for purposes of calculation of the State School Fund grant under ORS 327.006 to 327.133, 327.348 and 327.731.

Â Â Â Â Â  (2) The amount of each school districtÂs general purpose grant per extended ADMw as calculated under ORS 327.013 shall be determined each fiscal year by the Department of Education and made available to all school districts and, upon request, to any eligible post-secondary institution.

Â Â Â Â Â  (3) A school district and any eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course pursuant to ORS 340.030 shall negotiate in good faith a financial agreement for the payment of actual instructional costs associated with the enrollment of the eligible student in eligible post-secondary courses, including tuition and fees and the costs of textbooks, equipment and materials.

Â Â Â Â Â  (4) As part of the negotiated financial agreement, an eligible post-secondary institution shall provide the school district with the published refund policy for eligible students who do not complete eligible post-secondary courses in which the students enroll and do not earn credit.

Â Â Â Â Â  (5) If, after participating in good faith negotiations, a school district and an eligible post-secondary institution are unable to agree on the payment of actual instructional costs as described in subsection (3) of this section, either entity may appeal to the department for a determination of whether the negotiations were conducted in good faith.

Â Â Â Â Â  (6) The department shall develop a process and criteria to use for appeals.

Â Â Â Â Â  (7)(a) If the department determines that the negotiations were not conducted in good faith by either the school district or the eligible post-secondary institution, the department shall order the school district and the eligible post-secondary institution to conduct the negotiations again.

Â Â Â Â Â  (b) If the department determines that the negotiations were conducted in good faith by the school district and the eligible post-secondary institution, the department shall grant the school district a waiver under ORS 340.083 from participating in the Expanded Options Program with the eligible post-secondary institution with which the school district was negotiating.

Â Â Â Â Â  (8) The decision of the department shall be binding on the school district and the eligible post-secondary institution.

Â Â Â Â Â  (9) In addition to any financial agreement entered into under subsection (3) of this section, the resident school district of the eligible student shall enter into an agreement with an eligible post-secondary institution that accepts a student for enrollment in an eligible post-secondary course that is a nontuition course or noncredit course pursuant to ORS 340.030 for the payment of the actual instructional costs associated with the studentÂs attending the eligible post-secondary course at the institution.

Â Â Â Â Â  (10) Nothing in this section shall prohibit an eligible post-secondary institution from receiving additional state funding that may be available under any other law.

Â Â Â Â Â  340.050 Students not eligible for financial aid; reimbursement for educational expenses. (1) An eligible student enrolled in an eligible post-secondary course pursuant to this chapter is not eligible for any state student financial aid under ORS 348.040 to 348.280 and 348.500 to 348.695.

Â Â Â Â Â  (2) The eligible student may apply to the resident school district of the student for reimbursement for any textbooks, fees, equipment or materials purchased by the student that are required for an eligible post-secondary course. [2005 c.674 Â§11]

Â Â Â Â Â  340.055 Charging student for instructional costs prohibited. An eligible post-secondary institution that receives payment for an eligible student under ORS 340.045 may not charge that student for tuition, fees and other required instructional costs associated with the enrollment of the student in an eligible post-secondary course. [2005 c.674 Â§12]

Â Â Â Â Â  340.060 Textbooks, fees, equipment and materials property of school district. All textbooks, fees, equipment and materials provided to an eligible student and paid for under ORS 340.045 are the property of the resident school district of the student. [2005 c.674 Â§13]

Â Â Â Â Â  340.065 Transportation; costs. (1) A resident school district may provide transportation services to eligible students who attend eligible post-secondary institutions within any education service district boundaries of which the school district is a component school district.

Â Â Â Â Â  (2) Any transportation costs incurred by a school district under this section shall be considered approved transportation costs for purposes of ORS 327.013 (9). [2005 c.674 Â§14; 2007 c.567 Â§7]

Â Â Â Â Â  340.070 Special education and related services; contract. (1) The resident school district of an eligible student participating in the Expanded Options Program shall be responsible for providing any required special education and related services to the student. A student who requires special education and related services shall be considered, for school purposes, a resident in the school district in which the studentÂs parents or guardians or persons in parental relationship to the student reside, pursuant to ORS 339.133 and 339.134.

Â Â Â Â Â  (2) If an eligible post-secondary institution intends to provide special education and related services to an eligible student participating in the Expanded Options Program, the institution shall enter into a written contract with the resident school district of the student. The contract shall include at least the following:

Â Â Â Â Â  (a) Allowance for the student to remain in the program during the pendency of any special education due process hearing unless the parents or guardians and school district agree otherwise;

Â Â Â Â Â  (b) Immediate notification to the resident school district if the institution suspects that a student participating in the program may have a disability and requires special education or related services;

Â Â Â Â Â  (c) Immediate notification to the resident school district if the student who is receiving special education and related services has engaged in conduct that may lead to suspension or expulsion; and

Â Â Â Â Â  (d) Immediate notification to the resident school district of any complaint made by the parents or guardians of the student regarding the studentÂs participation in the program at the institution.

Â Â Â Â Â  (3)(a) If an eligible post-secondary institution provides special education and related services under a contract with a resident school district, the institution shall comply with standards established by the State Board of Education under this section.

Â Â Â Â Â  (b) The State Board of Education shall establish standards to be applied to post-secondary institutions that provide special education and related services under a contract with a resident school district. The standards shall include at least the following minimum requirements:

Â Â Â Â Â  (A) The implementation of special education and related services must be done as described in the eligible studentÂs individualized education program as defined in ORS 343.035; and

Â Â Â Â Â  (B) The institution shall maintain the confidentiality of education records in compliance with the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g). [2005 c.674 Â§15]

Â Â Â Â Â  340.073 Public charter school participation; costs. (1) A public charter school may elect to participate in the Expanded Options Program by amending its charter under ORS 338.065.

Â Â Â Â Â  (2) Actual instructional costs associated with participating eligible students shall be negotiated and paid directly to the eligible post-secondary institution by the public charter school.

Â Â Â Â Â  (3) The participating public charter school may not require funding from the sponsor of the school for payment of Expanded Options Program costs that is in addition to funding that already has been contractually established pursuant to ORS 338.155 (2)(b) or (3)(b) or 338.165 (3)(b). [2007 c.567 Â§9]

Â Â Â Â Â  340.075 Applicability of chapter to additional courses. The provisions of this chapter do not apply to any post-secondary courses in which a student is enrolled in addition to being enrolled full-time in the studentÂs resident school district. For purposes of this section, a student is considered enrolled full-time if the student attends classes for credit in the secondary school for all available hours of instruction. [2005 c.674 Â§16]

Â Â Â Â Â  340.080 Limitation on credit hours awarded to students; rules. (1) For a high school with an enrollment of 1,000 students, each school year no more than 330 quarter credit hours may be awarded to eligible students at the high school under the Expanded Options Program.

Â Â Â Â Â  (2) The State Board of Education by rule shall establish separate credit hour caps for high schools that have enrollment greater than 1,000 students and those that have less than 1,000 students. The caps shall be proportional to the credit hour caps established under subsection (1) of this section.

Â Â Â Â Â  (3) A school district may choose to exceed the credit hour caps established in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) If a school district has not chosen to exceed the credit hour caps and has more eligible students who wish to participate in the Expanded Options Program than are allowed under the credit hour cap established under this section, the school district board shall establish a process for selecting eligible students to participate in the program. A school district shall give priority for program participation to at-risk students. [2005 c.674 Â§17]

Â Â Â Â Â  340.083 Waiver of program requirements; duration. (1) A school district may request a waiver from the Department of Education of the requirements of this chapter. The department shall grant the waiver if:

Â Â Â Â Â  (a) Compliance with the requirements of this chapter would adversely impact the finances of the school district; or

Â Â Â Â Â  (b) The school district offers dual credit technical preparation programs, such as two-plus-two programs, advanced placement or International Baccalaureate programs and other accelerated college credit programs.

Â Â Â Â Â  (2) The duration of a waiver granted based on subsection (1)(a) of this section shall be no more than two school years.

Â Â Â Â Â  (3) The duration of a waiver granted under subsection (1)(b) of this section shall be the length of the program that was the basis for the waiver.

Â Â Â Â Â  (4) There is no limit on the number of times a school district may apply for and be granted a waiver under this section. [2007 c.567 Â§10]

Â Â Â Â Â  340.085 Report to legislative committees and joint boards. The Department of Education shall annually report on the Expanded Options Program to the Joint Boards of Education and the House and Senate committees relating to education. The report shall include:

Â Â Â Â Â  (1) The types of accelerated college credit programs offered.

Â Â Â Â Â  (2) The number of waivers of requirements granted under the Expanded Options Program and the reasons for issuance of the waivers.

Â Â Â Â Â  (3) The number of college and high school credits earned under the Expanded Options Program.

Â Â Â Â Â  (4) The estimated college tuition cost savings for students participating in the Expanded Options Program.

Â Â Â Â Â  (5) The number of students who had dropped out of high school but returned to high school to participate in the Expanded Options Program and earned a diploma.

Â Â Â Â Â  (6) The number of students who participated in the Expanded Options Program, categorized by ethnicity and financial status.

Â Â Â Â Â  (7) The number of talented and gifted students who participated in the Expanded Options Program.

Â Â Â Â Â  (8) The level of participation in the Expanded Options Program by rural communities, and the number of students living in rural communities who participated in the program.

Â Â Â Â Â  (9) Recommendations for changes to the Expanded Options Program to better serve students, including changes to the age limit restrictions for eligible students.

Â Â Â Â Â  (10) Recommendations for funding changes to better serve students who wish to participate in the Expanded Options Program.

Â Â Â Â Â  (11) The number of appeals of students under ORS 340.030 to the Superintendent of Public Instruction or the superintendentÂs designee and the disposition of the studentsÂ appeals.

Â Â Â Â Â  (12) The number of small school districts with more eligible students who wish to participate in the program than are allowed under the credit hour caps established in ORS 340.080. [2005 c.674 Â§18]

Â Â Â Â Â  340.090 Alternative programs. (1) Notwithstanding this chapter, any program, agreement or plan in effect on January 1, 2006, that provides access for public high school students to a post-secondary course is not affected by this chapter and may be continued or renewed at the discretion of the parties to the program, agreement or plan.

Â Â Â Â Â  (2) Any new program, agreement or plan that is developed after January 1, 2006, and that is intended to provide access for public high school students to a post-secondary course may be initiated at the discretion of a school district and a post-secondary institution. [2005 c.674 Â§20]

_______________



Chapter 341

Chapter 341 Â Community Colleges

2007 EDITION

COMMUNITY COLLEGES

EDUCATION AND CULTURE

GENERAL PROVISIONS

341.005Â Â Â Â  Definitions

341.009Â Â Â Â  Policy

341.015Â Â Â Â  Guidelines for districts

DIRECT AND CONTRACT SERVICES

341.019Â Â Â Â  All areas in state to be served by district; procedure; responsibility; rules; local advisory committees; duties

341.021Â Â Â Â  Provision of service outside districts; proposals; costs

341.022Â Â Â Â  Maximum reimbursable enrollments in nondistrict areas

341.024Â Â Â Â  Rules

COMMUNITY COLLEGE DISTRICTS

(Formation)

341.025Â Â Â Â  Petition for formation of district

341.039Â Â Â Â  Community college service district; petition; powers; question for electors; method of change

341.041Â Â Â Â  Conversion of certain community college service districts to community college districts

341.045Â Â Â Â  Feasibility study; hearing

341.055Â Â Â Â  Hearing; alteration of proposed boundaries

341.065Â Â Â Â  Dismissal of petition

341.076Â Â Â Â  State board recommendation to legislature; appeal; revision of recommendation; hearing; effect of legislative action

341.085Â Â Â Â  Election for formation of district

341.095Â Â Â Â  Election shall include question of rate limit for operating taxes and may include question of organizational expense

341.102Â Â Â Â  Payment of formation election expenses

341.105Â Â Â Â  List of electors

341.115Â Â Â Â  Effect of election results

341.125Â Â Â Â  First board

(Zones)

341.175Â Â Â Â  Adjustment of zone boundaries

341.185Â Â Â Â  Review of zone boundaries

BOARD OF EDUCATION

(Composition)

341.275Â Â Â Â  Community college district board; qualifications

(Organization)

341.283Â Â Â Â  Organization; meetings; quorum; rules; journal; expenses

(Status)

341.287Â Â Â Â  Status; official title of board

(Powers)

341.290Â Â Â Â  General powers; rules

341.300Â Â Â Â  Traffic control; conditions on parking privileges; rules; penalty

341.305Â Â Â Â  Tax levy

341.308Â Â Â Â  Authority to certify operating taxes

341.309Â Â Â Â  Establishment of interstate taxing authority

341.311Â Â Â Â  Eminent domain

341.312Â Â Â Â  Self-insurance program

341.315Â Â Â Â  Contract for educational services

341.317Â Â Â Â  Educational services to inmates at correctional institutions; reimbursement

341.319Â Â Â Â  Intellectual property

341.321Â Â Â Â  Reserve fund; establishment and termination procedures

(Nomination and Election)

341.326Â Â Â Â  Qualification

341.327Â Â Â Â  Mode of election of board

341.331Â Â Â Â  Change in method of nominating and electing board

341.335Â Â Â Â  Vacancy; filling of vacancy; term of appointed member

341.339Â Â Â Â  Position numbers required for at-large positions

341.341Â Â Â Â  Assigning position numbers

ELECTIONS GENERALLY

341.356Â Â Â Â  Election laws applicable

341.357Â Â Â Â  Publication of notices

341.369Â Â Â Â  Special elections

341.371Â Â Â Â  Board resolution required to submit question to electors

341.379Â Â Â Â  Eligibility of electors following certain events

ESTABLISHMENT AND OPERATION OF COMMUNITY COLLEGES

(Establishment)

341.405Â Â Â Â  Establishment of community college

341.415Â Â Â Â  Official name of college

341.420Â Â Â Â  Procedure for name changes for district or college

(Programs and Courses)

341.425Â Â Â Â  Approval required to commence or change program and for transfer credits

341.440Â Â Â Â  Contracts with other districts, state department, university or private schools for educational services

341.450Â Â Â Â  Two-plus-two programs and other related programs

341.455Â Â Â Â  Credit for private career school courses; transcripting fee

341.460Â Â Â Â  Credit for traffic safety education course not permitted

341.463Â Â Â Â  Courses in American Sign Language

341.465Â Â Â Â  Certificates and associate degrees

(Students)

341.475Â Â Â Â  Student loan fund

341.485Â Â Â Â  Scholarships

341.505Â Â Â Â  Admission of students

341.525Â Â Â Â  Contracts for reimbursement between college districts; effect of high school studentÂs enrollment on school funding

341.527Â Â Â Â  Admission of nonresident students at resident tuition rate under certain conditions; exchange procedures; rules

341.528Â Â Â Â  Residency for purpose of distribution of state aid

341.529Â Â Â Â  Admission of members of Armed Forces, spouses and dependent children; fee and tuition rate

341.531Â Â Â Â  Rights of student in military ordered to active duty; rules

341.532Â Â Â Â  Credit for room, board, tuition and fees for student ordered to active duty; rules

341.533Â Â Â Â  Credit for education and training received in Armed Forces

(Employees)

341.535Â Â Â Â  Qualifications of faculty; appraisal

341.541Â Â Â Â  Affirmative action plans, goals when faculty, staff reductions required

341.547Â Â Â Â  Notice of reasonable assurance of continued employment; effect of failure to give notice

341.551Â Â Â Â  Optional retirement plan for administrative employees

BOUNDARY CHANGES

341.565Â Â Â Â  State board as boundary board; petition, hearings; legislative approval required; effective date of change; filing of change

341.569Â Â Â Â  When election on change required

341.573Â Â Â Â  Division of assets and liabilities

341.575Â Â Â Â  Liability of annexed or merged territory

341.577Â Â Â Â  Procedure when district annexes new territory that is greater in population than original district

341.579Â Â Â Â  Vote on proposed boundary change subject to ORS 341.577; state boardÂs order

EXPANSION OF COMMUNITY COLLEGE DISTRICTS

341.601Â Â Â Â  ÂDistrictÂ defined

341.604Â Â Â Â  Classification and designation of service areas

341.608Â Â Â Â  Service area financing; bonded indebtedness

341.611Â Â Â Â  Election on bonded indebtedness

341.613Â Â Â Â  Bonded indebtedness restrictions

341.616Â Â Â Â  Levy of direct ad valorem tax to pay bonds

341.618Â Â Â Â  Application of ORS 341.675 to 341.715 to bonds

341.619Â Â Â Â  New territory in
Blue
Mountain
and Columbia Gorge Community College Districts not liable for existing debt

NoteÂ Â Â Â Â Â Â Â Â  Provisions governing annexation of new territory into Blue Mountain Community College District--1999 c.1027 Â§4

AID FOR OPERATION

341.620Â Â Â Â  Community College Support Fund

341.626Â Â Â Â  Distribution of state aid; rules

341.635Â Â Â Â  Effect on state aid of scholarships and of certain admissions

341.655Â Â Â Â  Distribution of federal funds for professional technical education

341.660Â Â Â Â  Treatment of public library costs in computing state aid

341.665Â Â Â Â  Receipt of funds for apprenticeship programs

FINANCE

(Bonds Issued by Districts)

341.675Â Â Â Â  Authority to incur bonded indebtedness; aggregate amount

341.678Â Â Â Â  Election on bonded indebtedness

341.681Â Â Â Â  Issuance of bonds

341.685Â Â Â Â  Registration of bonds; disposition of proceeds

341.690Â Â Â Â  Tax levy to meet annual bonded indebtedness; bond sinking fund

341.693Â Â Â Â  Payment of bond principal and interest

341.695Â Â Â Â  Bond redemption procedure

341.697Â Â Â Â  Refunding bonds

341.702Â Â Â Â  Laws governing issuance of bonds

(Custody and Expenditure of Funds)

341.703Â Â Â Â  Custodian of funds; depositories; signature on checks; warrants as checks

341.705Â Â Â Â  Warrant procedure

(Audits)

341.709Â Â Â Â  Annual audit required

(Short-Term Bonds)

341.715Â Â Â Â  Short-term bonds

(Bonds Issued by State)

341.721Â Â Â Â  Issuance by State Treasurer

341.725Â Â Â Â  Community College Capital Construction Fund

NoteÂ Â Â Â Â Â Â Â Â  Columbia Gorge Community College Facilities Account--2005 c.787 Â§26

NoteÂ Â Â Â Â Â Â Â Â  Oregon Coast Community College Facilities Account--2005 c.787 Â§27

NoteÂ Â Â Â Â Â Â Â Â  Rogue Community College Medford Instructional Facility Account--2005 c.787 Â§28

NoteÂ Â Â Â Â Â Â Â Â  Clatsop Community College Facilities Account--2005 c.787 Â§29

NoteÂ Â Â Â Â Â Â Â Â  Tillamook Bay Community College Facilities Account--2005 c.787 Â§30

NoteÂ Â Â Â Â Â Â Â Â  Klamath Community College Facilities Account--2005 c.787 Â§31

NoteÂ Â Â Â Â Â Â Â Â  Southwestern Oregon Community College Curry County Facilities Account--2005 c.787 Â§32

NoteÂ Â Â Â Â Â Â Â Â  Central Oregon Community College Facilities Account--2007 c.761 Â§20

NoteÂ Â Â Â Â Â Â Â Â  Chemeketa Community College Facility Account--2007 c.761 Â§21

NoteÂ Â Â Â Â Â Â Â Â  Clackamas Community College Facilities Account--2007 c.761 Â§22

NoteÂ Â Â Â Â Â Â Â Â  Lane Community College Facilities Account--2007 c.761 Â§23

NoteÂ Â Â Â Â Â Â Â Â  Linn-Benton Community College Facilities Account--2007 c.761 Â§24

NoteÂ Â Â Â Â Â Â Â Â  Mt. Hood Community College Facilities Account--2007 c.761 Â§25

NoteÂ Â Â Â Â Â Â Â Â  Portland Community College Facilities Account--2007 c.761 Â§27

341.728Â Â Â Â
Community
College
Bond
Building
Fund

341.731Â Â Â Â  Community College Bond Sinking Fund

341.735Â Â Â Â  Grant agreements for distribution of funds to community college districts; fees

341.739Â Â Â Â  Bond counsel services; financial advisory services

AID FOR CONSTRUCTION

341.933Â Â Â Â  Distribution of state funds for capital construction; standards; limitations; rules

341.937Â Â Â Â  Capital improvements for access for persons with disabilities

GENERAL PROVISIONS

Â Â Â Â Â  341.005 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAcademic yearÂ means the year beginning July 1 of each year and ending June 30 of the following year running concurrently with the fiscal year.

Â Â Â Â Â  (2) ÂBoardÂ means the board of education of a community college district.

Â Â Â Â Â  (3) ÂBoard memberÂ means a member of the board of education of a community college district.

Â Â Â Â Â  (4) ÂCommissionerÂ means the Commissioner for Community College Services appointed under ORS 326.375.

Â Â Â Â Â  (5) ÂCommunity collegeÂ means a public institution operated by a community college district for the purposes of providing courses of study limited to not more than two yearsÂ full-time attendance, with the exception of technical programs in which the curriculum may require more than two years of attendance but less than four years, and designed to meet the needs of a geographical area by providing educational services, including but not limited to professional technical education programs or lower division collegiate programs.

Â Â Â Â Â  (6) ÂCommunity college districtÂ or ÂdistrictÂ means a district formed under this chapter to operate one or more community colleges or to secure educational services available at a community college. ÂCommunity college districtÂ includes a community college service district.

Â Â Â Â Â  (7) ÂFull-time equivalent studentÂ means a student or combination of several students who carries or carry among them, within a single academic year, a minimum number of clock hours of instruction, in any program, to be specified by rule by the State Board of Education.

Â Â Â Â Â  (8) ÂOperating expensesÂ means the sum of the expenditures of a community college district for administration, instruction, necessary student services, operation and maintenance of plant and fixed charges, as determined in accordance with the rules of the State Board of Education.

Â Â Â Â Â  (9) ÂPaying agent and registrarÂ means the county treasurer or county fiscal officer of the county in which the chief administrative officer of the community college district maintains the administrative office.

Â Â Â Â Â  (10) ÂPetitioning territoryÂ means a community college district petitioning to have an area outside the district included in the district or to have an area inside the district excluded from the district, or an area outside the district petitioning to be included within the district.

Â Â Â Â Â  (11) ÂPrincipal countyÂ means the county in which the chief administrative officer of the community college district maintains the administrative office.

Â Â Â Â Â  (12) ÂState boardÂ means the State Board of Education. [Formerly 341.510; 1971 c.513 Â§1; 1981 c.173 Â§52; 1987 c.474 Â§4; 1993 c.45 Â§Â§127,128; 1995 c.67 Â§1; 1997 c.271 Â§3]

Â Â Â Â Â  341.009 Policy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The community college is an educational institution which is intended to fill the institutional gap in education by offering broad, comprehensive programs in academic as well as professional technical subjects. It is primarily designed to provide associate or certificate degree programs for some, serve a transitional purpose for others who will continue baccalaureate or other college work, provide the ability to enter the workforce immediately and serve to determine future educational needs for other students. It can provide means for continuation of academic education, professional technical training or the attainment of entirely new skills as demands for old skills and old occupations are supplanted by new technologies. It may also provide the means to coordinate courses and programs with high schools to accommodate successful transition to college degree programs.

Â Â Â Â Â  (2) Each community college should be so located as to be within commuting time of a substantial majority of its students. As an economical method of providing education close to the studentÂs home, the community college should remain a commuting institution.

Â Â Â Â Â  (3) The community college should establish its organizational patterns to maintain a unique quality of flexibility and the ability to change to meet changing needs.

Â Â Â Â Â  (4) The community college is a post-high-school institution under the general supervision of the State Board of Education. It should not be a ÂstarterÂ institution intended to evolve into a four-year baccalaureate institution. It should be concerned with programs terminating before reaching the baccalaureate degree.

Â Â Â Â Â  (5) The community college should continue to be prohibited by law from becoming a baccalaureate degree granting institution.

Â Â Â Â Â  (6) Admission to the community college should be open to high school graduates or to non-high school graduates who can profit from the instruction offered.

Â Â Â Â Â  (7) There should be close cooperation between those directing the community college program and those responsible for higher education, so that lower-division college transfer programs of the community college will provide adequate preparation for entering baccalaureate degree granting programs, and so that students will be able to transfer with a minimum of difficulty.

Â Â Â Â Â  (8) The community college should offer as comprehensive a program as the needs and resources of the area which it serves dictate. Cost to student and quality of instruction in established private institutions should be among the factors in determining necessary duplication of effort.

Â Â Â Â Â  (9) It should be the policy of the community college to open its facilities and make available its resources to the high schools of its area on a sound contractual basis, for appropriate secondary or transitional courses, either academic or professional technical, when it is within its ability to provide facilities and it is determined that the high school cannot or does not offer them.

Â Â Â Â Â  (10) Programs designed to meet the needs of the area served should be based on the actual educational and service needs of the district. Specific professional technical courses should be related not only to the employment opportunities of the area but of the state and nation as well. Such determination should be made in consultation with representatives of labor, business, industry, agriculture and other interested groups.

Â Â Â Â Â  (11) The State Board of Education should be responsible for coordinating the community college program of the state and should have general supervisory responsibilities for that program. The State Board of Education should prepare estimates and make the requests for legislative appropriations for a reasonable and consistent basis of support and establish standards for the distribution of that support.

Â Â Â Â Â  (12) The initiative for the establishment of new community colleges should come from the localities to be served, as a response to demonstrated educational needs of an area. However, these localities must not only be willing to assume the responsibility for the institutions but must be able to provide resources needed for an adequate educational and service program.

Â Â Â Â Â  (13) The governing board of the community college should be charged with the policy-making function. With respect to educational programming, the governing board should in cooperation with the State Board of Education:

Â Â Â Â Â  (a) Identify educational needs of the district; and

Â Â Â Â Â  (b) Bring together the resources necessary to meet the needs.

Â Â Â Â Â  (14) The state should maintain a policy of substantial state participation in community college building costs and the maintenance of an adequate level of state support for operation. However, no state funds should be appropriated for buildings such as dormitories or athletic facilities for spectator sports. The district should provide a substantial portion of the funds for capital improvement as well as for operation of a community college.

Â Â Â Â Â  (15) State appropriations for community colleges shall be made separately from those for other segments of education.

Â Â Â Â Â  (16) The formula for the distribution of funds for operating costs should reflect the heavier operating costs and capital outlay for certain professional technical courses. Federal funds received for professional technical training, adult basic education, workforce development or other federal initiatives should be used for those purposes only and be distributed separately from funds appropriated by the state and should be exempted from the computations of the present distribution formula for operating costs.

Â Â Â Â Â  (17) The cost of education to the individual should be sufficiently low to permit students of low-income families to attend. This is particularly true of tuition costs. However, students should pay an amount sufficient to provide an incentive to profit from the instructional program offered.

Â Â Â Â Â  (18) Any eligible
Oregon
resident should have the right to attend a community college even though not residing in a district operating one, subject to the right of the governing board to limit the size of classes and to give preference to students residing in the district. Local school districts and education service districts should have the authority to negotiate the terms and conditions with the governing boards for the enrollment of students residing in such areas. [1971 c.513 Â§97; 1993 c.45 Â§130; 1995 c.67 Â§2; 2007 c.858 Â§36]

Â Â Â Â Â  Note: The amendments to 341.009 by section 36, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  341.009. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The community college is an educational institution which is intended to fill the institutional gap in education by offering broad, comprehensive programs in academic as well as professional technical subjects. It is primarily designed to provide associate or certificate degree programs for some, serve a transitional purpose for others who will continue baccalaureate or other college work, provide the ability to enter the workforce immediately and serve to determine future educational needs for other students. It can provide means for continuation of academic education, professional technical training or the attainment of entirely new skills as demands for old skills and old occupations are supplanted by new technologies. It may also provide the means to coordinate courses and programs with high schools to enhance the Certificate of Advanced Mastery and to accommodate successful transition to college degree programs.

Â Â Â Â Â  (2) Each community college should be so located as to be within commuting time of a substantial majority of its students. As an economical method of providing education close to the studentÂs home, the community college should remain a commuting institution.

Â Â Â Â Â  (3) The community college should establish its organizational patterns to maintain a unique quality of flexibility and the ability to change to meet changing needs.

Â Â Â Â Â  (4) The community college is a post-high-school institution under the general supervision of the State Board of Education. It should not be a ÂstarterÂ institution intended to evolve into a four-year baccalaureate institution. It should be concerned with programs terminating before reaching the baccalaureate degree.

Â Â Â Â Â  (5) The community college should continue to be prohibited by law from becoming a baccalaureate degree granting institution.

Â Â Â Â Â  (6) Admission to the community college should be open to high school graduates or to non-high school graduates who can profit from the instruction offered.

Â Â Â Â Â  (7) There should be close cooperation between those directing the community college program and those responsible for higher education, so that lower-division college transfer programs of the community college will provide adequate preparation for entering baccalaureate degree granting programs, and so that students will be able to transfer with a minimum of difficulty.

Â Â Â Â Â  (8) The community college should offer as comprehensive a program as the needs and resources of the area which it serves dictate. Cost to student and quality of instruction in established private institutions should be among the factors in determining necessary duplication of effort.

Â Â Â Â Â  (9) It should be the policy of the community college to open its facilities and make available its resources to the high schools of its area on a sound contractual basis, for appropriate secondary or transitional courses, either academic or professional technical, when it is within its ability to provide facilities and it is determined that the high school cannot or does not offer them.

Â Â Â Â Â  (10) Programs designed to meet the needs of the area served should be based on the actual educational and service needs of the district. Specific professional technical courses should be related not only to the employment opportunities of the area but of the state and nation as well. Such determination should be made in consultation with representatives of labor, business, industry, agriculture and other interested groups.

Â Â Â Â Â  (11) The State Board of Education should be responsible for coordinating the community college program of the state and should have general supervisory responsibilities for that program. The State Board of Education should prepare estimates and make the requests for legislative appropriations for a reasonable and consistent basis of support and establish standards for the distribution of that support.

Â Â Â Â Â  (12) The initiative for the establishment of new community colleges should come from the localities to be served, as a response to demonstrated educational needs of an area. However, these localities must not only be willing to assume the responsibility for the institutions but must be able to provide resources needed for an adequate educational and service program.

Â Â Â Â Â  (13) The governing board of the community college should be charged with the policy-making function. With respect to educational programming, the governing board should in cooperation with the State Board of Education:

Â Â Â Â Â  (a) Identify educational needs of the district; and

Â Â Â Â Â  (b) Bring together the resources necessary to meet the needs.

Â Â Â Â Â  (14) The state should maintain a policy of substantial state participation in community college building costs and the maintenance of an adequate level of state support for operation. However, no state funds should be appropriated for buildings such as dormitories or athletic facilities for spectator sports. The district should provide a substantial portion of the funds for capital improvement as well as for operation of a community college.

Â Â Â Â Â  (15) State appropriations for community colleges shall be made separately from those for other segments of education.

Â Â Â Â Â  (16) The formula for the distribution of funds for operating costs should reflect the heavier operating costs and capital outlay for certain professional technical courses. Federal funds received for professional technical training, adult basic education, workforce development or other federal initiatives should be used for those purposes only and be distributed separately from funds appropriated by the state and should be exempted from the computations of the present distribution formula for operating costs.

Â Â Â Â Â  (17) The cost of education to the individual should be sufficiently low to permit students of low-income families to attend. This is particularly true of tuition costs. However, students should pay an amount sufficient to provide an incentive to profit from the instructional program offered.

Â Â Â Â Â  (18) Any eligible
Oregon
resident should have the right to attend a community college even though not residing in a district operating one, subject to the right of the governing board to limit the size of classes and to give preference to students residing in the district. Local school districts and education service districts should have the authority to negotiate the terms and conditions with the governing boards for the enrollment of students residing in such areas.

Â Â Â Â Â  341.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.015 Guidelines for districts. The State Board of Education shall adopt guidelines for the orderly development and management of community college districts, including guidelines for personnel policy formulation, accounting procedures and student record keeping and privacy procedures. [1971 c.233 Â§Â§1,2; 1987 c.474 Â§5; 1995 c.67 Â§3]

Â Â Â Â Â  341.018 [1975 c.553 Â§10; 1993 c.45 Â§131; repealed by 1995 c.67 Â§42]

DIRECT AND CONTRACT SERVICES

Â Â Â Â Â  341.019 All areas in state to be served by district; procedure; responsibility; rules; local advisory committees; duties. (1) All areas within this state shall be served by a community college district. Such services may be provided either:

Â Â Â Â Â  (a) Directly by formation of a community college district; or

Â Â Â Â Â  (b) Indirectly by contract with an existing community college district.

Â Â Â Â Â  (2) The Department of Community Colleges and Workforce Development shall fix responsibility for serving each area that is not within a community college district. Where feasible, each area shall be a whole county or a group of counties or that part of a county not already in a community college district.

Â Â Â Â Â  (3) In order to obtain the services described in subsection (1)(b) of this section, residents of a nondistrict area must indicate their interest in receiving services by requesting formation of a local advisory committee and seeking the advice and counsel of the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (4) The State Board of Education by rule shall establish standards for determining when there is sufficient interest among the residents of a nondistrict area to warrant appointment of a local advisory committee.

Â Â Â Â Â  (5) When the Department of Community Colleges and Workforce Development has made the determination under subsection (4) of this section, the department and the interested residents of the nondistrict area shall apply jointly to the governing body of the county for the appointment of a local advisory committee.

Â Â Â Â Â  (6) Upon application, the governing body of the county shall appoint a local advisory committee and shall insure that the committee is broadly representative of the nondistrict area.

Â Â Â Â Â  (7) If the nondistrict area involves two or more counties, the governing body of each county shall appoint members to the local advisory committee in proportion to the number of county residents within the nondistrict area.

Â Â Â Â Â  (8) The governing body of a county making appointments under subsection (6) or (7) of this section shall not be obligated to fund any part of the budget described in ORS 341.021 (3).

Â Â Â Â Â  (9) The duties of the local advisory committee shall include, but need not be limited to, advising the officials of the community college district serving the nondistrict area on the educational needs of the area.

Â Â Â Â Â  (10) As used in ORS 341.019 to 341.022, Âcommunity college districtÂ includes a community college service district. [1987 c.191 Â§2; 1991 c.757 Â§3]

Â Â Â Â Â  341.020 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.021 Provision of service outside districts; proposals; costs. (1) The Department of Community Colleges and Workforce Development shall invite existing community college districts to submit proposals for the provision of service to an area that has officially indicated its interest in receiving service.

Â Â Â Â Â  (2) The responsibilities of the host community college district shall include:

Â Â Â Â Â  (a) Preparing a written agreement for services to be provided to nondistrict areas using a format specified by the Department of Community Colleges and Workforce Development; and

Â Â Â Â Â  (b) Acting as the fiscal agent for agreements including establishing tuition and fees for services offered under terms of an agreement.

Â Â Â Â Â  (3) Agreements between the community college district and nondistrict entities as listed in ORS 341.315 shall include an annual budget setting forth both revenue and expenditures. The budget shall be based upon the following conditions:

Â Â Â Â Â  (a) Subject to ORS 341.022, eligible full-time equivalent student enrollment produced under the agreement may be claimed for state reimbursement purposes by the community college district. Such reimbursement shall come from the Community College Support Fund established in ORS 341.620 and shall be distributed as directed in ORS 341.626 and the rules of the State Board of Education.

Â Â Â Â Â  (b) A share of the budget shall be provided by those individuals or agencies receiving service under this agreement as specified by rule of the State Board of Education adopted under ORS 341.024 (3).

Â Â Â Â Â  (4) Agreements developed under this section shall be wholly supported by Community College Support Fund reimbursement, nondistrict student tuition and nondistrict resources. [1987 c.191 Â§3; 1991 c.757 Â§4; 1995 c.67 Â§4]

Â Â Â Â Â  341.022 Maximum reimbursable enrollments in nondistrict areas. Annual state reimbursable enrollments under an agreement with a nondistrict area shall not exceed 300 full-time equivalent students. [1987 c.191 Â§4]

Â Â Â Â Â  341.023 [1987 c.191 Â§5; 1991 c.757 Â§5; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.024 Rules. The State Board of Education shall adopt rules to implement ORS 341.019 to 341.024. The rules shall provide:

Â Â Â Â Â  (1) Standards for accepting proposals for service;

Â Â Â Â Â  (2) Procedures providing the form of agreements and for recording them;

Â Â Â Â Â  (3) Standards for cash and in-kind contributions by nondistrict areas;

Â Â Â Â Â  (4) Standards as required by ORS 341.019 (4); and

Â Â Â Â Â  (5) Other rules necessary to implement ORS 341.019 to 341.024. [1987 c.191 Â§6]

COMMUNITY COLLEGE DISTRICTS

(Formation)

Â Â Â Â Â  341.025 Petition for formation of district. (1) Whenever the electors registered in contiguous territory desire the formation of a community college district, they may sign a petition requesting the formation of such a district and present it to the State Board of Education.

Â Â Â Â Â  (2) The petition must be substantially in the form established by the state board which shall furnish the petition form and:

Â Â Â Â Â  (a) Must contain the minimum number of signatures fixed by the state board of 500, or 10 percent of the electors registered in each county or part of a county within the designated territory, whichever is the lesser;

Â Â Â Â Â  (b) Must designate the boundaries of the territory to be included in the proposed district which may include all or part of the territory lying within the boundaries of a school district and may be located in more than one county;

Â Â Â Â Â  (c) Must request that the territory be organized into a district;

Â Â Â Â Â  (d) May specify or reserve the right to specify the location for the proposed community college or may request the state board to determine the location;

Â Â Â Â Â  (e) Must specify the method of nomination and election of the board of education of the proposed district from among the methods described in ORS 341.327; and

Â Â Â Â Â  (f) Must contain any other information required by rules of the state board. [Formerly 341.710; 1967 c.465 Â§5; 1969 c.220 Â§1; 1969 c.673 Â§1; 1971 c.513 Â§73; 1983 c.83 Â§71; 1983 c.350 Â§194; 1989 c.261 Â§1; 1995 c.67 Â§5]

Â Â Â Â Â  341.030 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.035 [Formerly 341.720; repealed by 1969 c.673 Â§14]

Â Â Â Â Â  341.037 [1971 c.513 Â§74b; 1987 c.192 Â§1; repealed by 1989 c.261 Â§4]

Â Â Â Â Â  341.039 Community college service district; petition; powers; question for electors; method of change. (1) A petition submitted pursuant to ORS 341.025 may specify that the proposed district be organized as a community college service district. The formation of a community college service district shall comply with the provisions of ORS 341.025 to 341.125. A petition affecting a territory that, in the judgment of the Commissioner for Community College Services, will not generate an annual enrollment in excess of 1,000 full-time equivalent students after three years of operation shall be considered to be a petition for the formation of a community college service district.

Â Â Â Â Â  (2) If formed, a community college service district shall in all respects be governed by the laws applicable to community college districts with the following exceptions:

Â Â Â Â Â  (a) Notwithstanding ORS 341.675, community college service districts formed after July 1, 1997, may not incur bonded indebtedness for any purpose. This limitation shall not be construed to prohibit lease-purchase arrangements or other lawful forms of capital financing. A community college service district may hold and own buildings and grounds acquired through gifts or financing methods authorized by this section.

Â Â Â Â Â  (b) The board of education for a community college service district shall annually review the programs and services of the service district. This review shall have as its purpose a determination of which services can most effectively and economically be delivered directly and which services can best be delivered through contracting arrangements. The direct hiring of faculty and staff is expressly permitted.

Â Â Â Â Â  (3) After having been in operation for at least three years, a community college service district may submit to the electors of the district the question of whether the district shall operate as a community college district.

Â Â Â Â Â  (4) Prior to submitting the question to the electors, the community college service district must have been in operation for three years, and must have secured the approval of the State Board of Education to hold the election. Before granting approval, the state board must find:

Â Â Â Â Â  (a) The service district has acquired stability as demonstrated by a continuity of management, regularly adopted policies and procedures and adequate financial resources; and

Â Â Â Â Â  (b) The service district has adopted a sound comprehensive plan that sets out the districtÂs instructional and capital plans for five years. [1989 c.261 Â§3; 1997 c.249 Â§102; 1997 c.271 Â§1; 1999 c.21 Â§67; 1999 c.211 Â§1]

Â Â Â Â Â  Note: 341.039 was added to and made a part of ORS chapter 341 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.040 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.041 Conversion of certain community college service districts to community college districts. Notwithstanding ORS 341.039 (3) and (4), on July 1, 2001, all community college service districts formed prior to July 1, 1997, shall become community college districts and on and after July 1, 2001, shall operate as community college districts. [2001 c.168 Â§2]

Â Â Â Â Â  341.045 Feasibility study; hearing. (1) The State Board of Education shall examine the petition to determine whether it is complete. If the petition is complete and if formation of the district is consistent with the overall plan for all education in the state, the state board shall undertake a study of the feasibility of a community college in the geographical area proposed by the petition, including but not limited to:

Â Â Â Â Â  (a) Educational needs of the area.

Â Â Â Â Â  (b) Potential enrollment levels.

Â Â Â Â Â  (c) The rate of operating taxes that is required to meet the local share of operating and capital expenses and that would, if adopted, be the districtÂs permanent rate limit for operating taxes, including whether the proposed rate bears a reasonable relationship to the permanent rate limit of operating community college districts of similar size and circumstance to the proposed new district. If the proposed rate is substantially below the rate of similar operating districts, the feasibility study shall explicitly detail how the proposed new district intends to provide a comprehensive community college program.

Â Â Â Â Â  (d) Relationship of the proposed district to the overall plan for all education in the state.

Â Â Â Â Â  (e) Boundaries of the proposed district.

Â Â Â Â Â  (f) The appropriateness of the proposed name of the community college district or the community college, if a name is proposed, in order to determine that the proposed name is not misleading, confusing or grossly inappropriate.

Â Â Â Â Â  (2) Upon completion of its study, the state board shall set a date for a public hearing on the petition and study and shall give notice of the hearing in the manner provided in ORS 341.357.

Â Â Â Â Â  (3) The notice of hearing shall state:

Â Â Â Â Â  (a) A study has been conducted on a proposed district.

Â Â Â Â Â  (b) The boundaries of the proposed district.

Â Â Â Â Â  (c) Whether the proposed community college district specifies providing its courses through contract with agencies authorized to enter into such contracts.

Â Â Â Â Â  (d) The time and place set for the hearing on the petition. [Formerly 347.730; 1967 c.465 Â§1; 1969 c.673 Â§2; 1971 c.513 Â§74; 1991 c.397 Â§1; 1997 c.541 Â§378]

Â Â Â Â Â  341.050 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.055 Hearing; alteration of proposed boundaries. (1) At the time designated in the notice, the State Board of Education or its authorized representative shall conduct a public hearing on the study and may adjourn the hearing from time to time. The state board may alter the boundaries set forth in the petition submitted under ORS 341.025 to include all territory the residents of which will be materially benefited by formation of the community college district as determined by its study. The state board shall not modify the boundaries of the district as set forth in the petition so as to exclude from the district any territory the residents of which will be materially benefited by formation of the district, nor may there be included in the proposed district any territory the residents of which will not be materially benefited.

Â Â Â Â Â  (2) If the board concludes that any territory has been improperly included or omitted from the proposed community college district and that electors within the included or omitted territory have not appeared at the hearing, the board shall continue further hearing on the study and shall order notice given to the nonappearing electors requiring them to appear and show cause why their territory should not be excluded or included in the proposed district. The notice shall be given either in the same manner as notice of the original hearing was given or by personal service on each nonappearing elector. If notice is given by personal service, such service shall be made at least 10 days prior to the date fixed for the hearing. [Formerly 341.740; 1967 c.465 Â§2; 1969 c.673 Â§3]

Â Â Â Â Â  341.060 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.065 Dismissal of petition. If, in the opinion of the State Board of Education, the study and the testimony presented at the hearing or hearings held under ORS 341.055 indicate that the formation of a community college district as petitioned is not warranted under the policies set forth by ORS 341.009, the state board shall order dismissal of the petition. An appeal from this order may be taken within 60 days in the manner provided in ORS 183.480. [1965 c.238 Â§2; 1967 c.465 Â§3; 1969 c.673 Â§4; 1991 c.397 Â§2]

Â Â Â Â Â  341.070 [Repealed by 1957 c.723 Â§28]

Â Â Â Â Â  341.075 [Formerly 341.750; repealed by 1969 c.673 Â§5 (341.076 enacted in lieu of 341.075)]

Â Â Â Â Â  341.076 State board recommendation to legislature; appeal; revision of recommendation; hearing; effect of legislative action. (1) If, upon final hearing of the study under ORS 341.055, the State Board of Education approves formation of a community college district, with boundaries either as originally presented or as altered pursuant to the hearing, the state board shall make its recommendation to the Legislative Assembly in an order describing the exterior boundaries and the zone boundaries for the election of members of the board of education of the community college district, if any. An appeal from the recommendation may be taken within 60 days in the manner provided in ORS 183.480. If no appeal from this recommendation is filed within 60 days after the date of the recommendation, the recommendation becomes final.

Â Â Â Â Â  (2) If an appeal is filed, the recommendation becomes final on the date the recommendation is affirmed by the court. However, if the recommendation is not affirmed, the state board may not submit its recommendation to the Legislative Assembly but may reconsider the conclusions of its study and if the state board revises those conclusions, the state board may set a date for a new hearing.

Â Â Â Â Â  (3) Upon receipt of the final recommendation, the Legislative Assembly shall approve or disapprove the recommendation. If the recommendation is approved, an election under ORS 341.085 shall be held. If the recommendation is disapproved, the state board may revise its recommendation and resubmit a final recommendation to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken. [1969 c.673 Â§6 (enacted in lieu of 341.075); 1971 c.513 Â§75; 1977 c.827 Â§1; 2003 c.574 Â§1]

Â Â Â Â Â  341.080 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.085 Election for formation of district. (1) An election for the purpose of presenting the question of formation of a district and establishing a permanent rate limit for operating taxes and the boundaries of the zones, if the zones were recommended by the State Board of Education, shall be held to submit the question to the electors registered in the proposed district designated in the recommendation of the state board. The election shall be held not sooner than the 90th day after the effective date of the appropriation required by ORS 341.102. The election date shall be uniform throughout the proposed district, and shall be set by the state board on a date specified in ORS 255.345. However, if the question of establishing a permanent rate limit for operating taxes is to be submitted, the election must be held on the same date as the next primary election or the next general election, as determined by the state board.

Â Â Â Â Â  (2) ORS chapter 255 and ORS 250.035 and 250.036 govern the notice and conduct of an election under this section. The state board shall be the district elections authority for an election conducted under this section. Notwithstanding ORS 255.305, the state board shall pay the expenses incurred for the election.

Â Â Â Â Â  (3) An elector registered in a precinct or in the portion of a precinct which is located within the boundaries of the proposed district may vote on any matter arising at the election under subsection (1) of this section. [Formerly 341.760; 1967 c.605 Â§18; 1969 c.673 Â§9; 1971 c.513 Â§76; 1973 c.796 Â§51a; 1983 c.83 Â§72; 1983 c.350 Â§195; 1987 c.267 Â§77; 1995 c.67 Â§6; 1995 c.79 Â§184; 1995 c.712 Â§108; 1997 c.541 Â§379; 2001 c.114 Â§50]

Â Â Â Â Â  341.095 Election shall include question of rate limit for operating taxes and may include question of organizational expense. (1) The State Board of Education shall include as a part of the election called for formation of a district the question of a permanent rate limit for operating taxes to finance the districtÂs share of operating and capital expenses. The rate limit shall be specified by the state board as a result of its study and the hearing held under ORS 341.055. The state board may also include the question of incurring indebtedness to pay organizational expenses of the district between the time the district is approved and the first budget is adopted. If the question of incurring indebtedness is approved, the district may borrow money on its negotiable, short-term, promissory notes in an aggregate amount not to exceed the limit approved at the election and may, notwithstanding ORS 294.326, expend such money without the preparation and adoption of a budget.

Â Â Â Â Â  (2) In preparing its first budget, the board of the district shall provide for the repayment of the indebtedness incurred for organizational expenses under subsection (1) of this section. [1965 c.129 Â§2; 1969 c.673 Â§10; 1971 c.513 Â§77; 1995 c.67 Â§7; 1997 c.541 Â§380]

Â Â Â Â Â  341.102 Payment of formation election expenses. If the Legislative Assembly approves the recommendation submitted under ORS 341.076, 341.565 or 341.579, the Legislative Assembly shall appropriate or allocate to the Department of Community Colleges and Workforce Development moneys necessary to pay the expenses of the election under ORS 341.085, 341.565, 341.569 or 341.579 (1) if the election is to occur within 24 months of the appropriation or allocation. If the election does not occur within the biennium immediately following the appropriation or allocation, the question shall be brought before the next Legislative Assembly. The state shall fund the election without regard to the outcome of the election. [1969 c.673 Â§8; 1995 c.67 Â§8; 1995 c.357 Â§3a; 1997 c.249 Â§103; 1999 c.1027 Â§7; 2001 c.104 Â§115; 2003 c.574 Â§2]

Â Â Â Â Â  341.105 List of electors. When at the request of the State Board of Education the county clerk of the principal county, in consultation with county clerks of the affected counties, prepares a list or lists of names and addresses of the electors registered in the proposed district, the Department of Community Colleges and Workforce Development is authorized to pay the charge as determined under ORS 255.305. [Formerly 341.770; 1969 c.673 Â§11; 1971 c.513 Â§78; 1973 c.796 Â§51b; 1983 c.83 Â§73; 1983 c.350 Â§196; 1995 c.67 Â§9]

Â Â Â Â Â  341.115 Effect of election results. (1) If the vote is in favor of the formation of the community college district and establishes a permanent rate limit for operating taxes for the district, the State Board of Education:

Â Â Â Â Â  (a) Shall proclaim not later than the second regular meeting of the state board following the boardÂs determination from the election results that a community college district has been formed; and

Â Â Â Â Â  (b) Shall furnish any affected county assessor with a copy of the proclamation.

Â Â Â Â Â  (2) If the location of the community college or zone boundaries are specified on the ballot, and the vote favors formation, the state board shall include such location and boundaries in its proclamation.

Â Â Â Â Â  (3) If the vote is in favor of the formation of a community college district but opposed to a permanent rate limit at the rate submitted, the district shall not be formed. [Formerly 341.780; 1969 c.673 Â§13; 1983 c.350 Â§197; 1995 c.67 Â§10; 1997 c.541 Â§381]

Â Â Â Â Â  341.125 First board. (1) The first board of education of a district shall be elected at the same election as the election at which votes are cast for the formation of the district. Nominations for the board of education positions to be filled by nomination and election at-large shall be made by petition requesting that such personÂs name be placed on the ballot and signed with the signatures of at least 50 electors registered in the proposed district. If the district has been zoned and the position is to be filled by nomination or election by zone, the petition shall be signed by at least 25 electors registered in the zone. The petition shall be presented to the State Board of Education at least 70 days prior to the election. Upon receipt of petitions which comply with applicable law, the state board shall cause the names of such nominees to be placed upon the ballot.

Â Â Â Â Â  (2) Seven members shall be elected to the first board, to serve terms of four and two years respectively in accordance with the number of votes each receives with the three members receiving the largest number of votes serving the four-year terms. The terms of office of the members of the first board shall be computed from the date of June 30 subsequent to the date of their election, but the members shall take office immediately following the election. If for any reason a district is not formed, the election of board members for that proposed district is void.

Â Â Â Â Â  (3) If the district has been zoned, the state board shall designate the positions to be nominated or elected by zone and shall specify the length of the term to be served by each member of the first board elected by zone.

Â Â Â Â Â  (4) If the election is at large, the length of the term of office of members of the first board elected shall be determined in accordance with the number of votes each receives in the election. Those receiving the highest number of votes may serve the four-year terms, subject to any term designations made by the state board under subsection (3) of this section. [Formerly 341.800; 1971 c.513 Â§79; 1973 c.796 Â§52; 1983 c.83 Â§74; 1995 c.258 Â§8]

Â Â Â Â Â  341.135 [Formerly 341.910; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.155 [Formerly 341.912; 1971 c.513 Â§80; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.165 [Formerly 341.914; 1969 c.220 Â§2; 1971 c.513 Â§81; 1983 c.350 Â§198; renumbered 341.331]

(Zones)

Â Â Â Â Â  341.175 Adjustment of zone boundaries. The board shall adjust the boundaries of zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district. [Formerly 341.916; 1969 c.220 Â§3; 1971 c.513 Â§28; 1983 c.350 Â§199]

Â Â Â Â Â  341.185 Review of zone boundaries. Any elector of a district aggrieved by the adjustment of or failure to adjust boundaries of a zone pursuant to ORS 341.175 on the basis that population is not as nearly equal as is feasible is entitled to appear before the board at a public hearing to present the case. If the board refuses to make the requested adjustment in the boundaries, the aggrieved elector may appeal from the decision of the board to the circuit court. The appeal shall be by writ of review. [1971 c.513 Â§29; 1983 c.350 Â§200]

Â Â Â Â Â  341.195 [Subsections (1) and (2) formerly 341.820; subsection (3) formerly 341.880; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.205 [1965 c.100 Â§321 (enacted in lieu of 341.830); repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.210 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.215 [Formerly 341.840; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.220 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.225 [Formerly 341.850; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.230 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.235 [Formerly 341.860; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.240 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.245 [Formerly 341.870; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.250 [Repealed by 1959 c.121 Â§2]

Â Â Â Â Â  341.255 [1965 c.100 Â§327; repealed by 1971 c.513 Â§100]

BOARD OF EDUCATION

(Composition)

Â Â Â Â Â  341.275 Community college district board; qualifications. (1) The board shall be composed of seven members.

Â Â Â Â Â  (2) No person who is an employee of the community college district shall be eligible to serve as a member of the board for the district by which the employee is employed. [Formerly 341.790; 1967 c.605 Â§19; 1969 c.220 Â§6; 1971 c.513 Â§26; 1981 c.114 Â§1; 1983 c.350 Â§201]

Â Â Â Â Â  341.280 [1969 c.220 Â§5; 1971 c.513 Â§24; renumbered 341.327]

Â Â Â Â Â  341.282 [1969 c.220 Â§7; renumbered 341.329]

(Organization)

Â Â Â Â Â  341.283 Organization; meetings; quorum; rules; journal; expenses. (1) After July 1 of each year, the board of a district shall meet and organize by electing a chairperson and a vice chairperson from its members.

Â Â Â Â Â  (2) The board shall provide for the time and place of its regular meetings, at any of which it may adjourn to the next succeeding regular meeting or to some specified time prior thereto. Special meetings shall be convened by order of the chairperson of the board or upon the request of four board members at least 24 hours before such meeting is to be held, or by common consent of the board members. Notice of any special meeting shall be given to the members pursuant to bylaws of the board.

Â Â Â Â Â  (3) A majority of the board members shall constitute a quorum. The affirmative vote of the majority of members of the board is required to transact any business.

Â Â Â Â Â  (4) The board shall adopt rules for the government of the conduct of its members and its proceedings. The board shall keep a journal and, on the call of any one of its members, shall cause the yeas and nays to be taken and entered upon its journal upon any question before it.

Â Â Â Â Â  (5) Any duty imposed upon the board as a body shall be performed at a regular or special meeting and shall be made a matter of record. The consent to any particular measure obtained from individual board members when the board is not in session shall not be an act of the board and shall not be binding upon the district.

Â Â Â Â Â  (6) Members of the board shall receive no compensation for their services, but they shall be allowed the actual and necessary expenses incurred by them in the performance of their duties. [1971 c.513 Â§2; 1973 c.725 Â§2; 1995 c.67 Â§12]

Â Â Â Â Â  341.285 [Formerly 341.805; repealed by 1971 c.513 Â§100]

(Status)

Â Â Â Â Â  341.287 Status; official title of board. (1) Districts are bodies corporate, and the board is authorized to sue and be sued in the corporate name.

Â Â Â Â Â  (2) The members of the board of a district in their official capacity shall be known as the board of education of the community college district. [1971 c.513 Â§3]

(Powers)

Â Â Â Â Â  341.290 General powers; rules. The board of education of a community college district shall be responsible for the general supervision and control of any and all community colleges operated by the district. Consistent with any applicable rules of the State Board of Education, the board may:

Â Â Â Â Â  (1) Subject to ORS chapters 238 and 238A, employ administrative officers, professional personnel and other employees, define their duties, terms and conditions of employment and prescribe compensation therefor, pursuant to ORS 243.650 to 243.782.

Â Â Â Â Â  (2) Enact rules for the government of the community college, including professional personnel and other employees thereof and students therein.

Â Â Â Â Â  (3) Prescribe the educational program.

Â Â Â Â Â  (4) Control use of and access to the grounds, buildings, books, equipment and other property of the district.

Â Â Â Â Â  (5) Acquire, receive, hold, control, convey, sell, manage, operate, lease, lease-purchase, lend, invest, improve and develop any and all property of whatever nature given to or appropriated for the use, support or benefit of any activity under the control of the board, according to the terms and conditions of such gift or appropriation.

Â Â Â Â Â  (6) Purchase real property upon a contractual basis when the period of time allowed for payment under the contract does not exceed 30 years.

Â Â Â Â Â  (7) Fix standards of admission to the community college, prescribe and collect tuition for admission to the community college, including fixing different tuition rates for students who reside in the district, students who do not reside in the district but are residents of the state and students who do not reside in the state.

Â Â Â Â Â  (8) Prescribe and collect fees and expend funds so raised for special programs and services for the students and for programs for the cultural and physical development of the students.

Â Â Â Â Â  (9) Provide and disseminate to the public information relating to the program, operation and finances of the community college.

Â Â Â Â Â  (10) Establish or contract for advisory and consultant services.

Â Â Â Â Â  (11) Take, hold and dispose of mortgages on real and personal property acquired by way of gift or arising out of transactions entered into in accordance with the powers, duties and authority of the board and institute, maintain and participate in suits and actions and other judicial proceedings in the name of the district for the foreclosure of such mortgages.

Â Â Â Â Â  (12) Maintain programs, services and facilities, and, in connection therewith, cooperate and enter into agreements with any person or public or private agency.

Â Â Â Â Â  (13) Provide student services including health, guidance, counseling and placement services, and contract therefor.

Â Â Â Â Â  (14) Join appropriate associations and pay any required dues therefor from resources of the district.

Â Â Â Â Â  (15) Apply for federal funds and accept and enter into any contracts or agreements for the receipt of such funds from the federal government or its agencies for educational purposes.

Â Â Â Â Â  (16) Exercise any other power, duty or responsibility necessary to carry out the functions under this section or required by law.

Â Â Â Â Â  (17) Prescribe rules for the use and access to public records of the district that are consistent with ORS 192.420, and education records of students under applicable state and federal law and rules of the State Board of Education. Whenever a student has attained 18 years of age or is attending an institution of post-secondary education, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter be required of and accorded to only the student. However, faculty records relating to matters such as conduct, personal and academic evaluations, disciplinary actions, if any, and other personal matters shall not be made available to public inspection for any purpose except with the consent of the person who is the subject of the record or upon order of a court of competent jurisdiction.

Â Â Â Â Â  (18) Enter into contracts for the receipt of cash or property, or both, and establish charitable gift annuities pursuant to ORS 731.038; and, commit, appropriate, authorize and budget for the payment of or other disposition of general funds to pay, in whole or in part, sums due under an agreement for a charitable gift annuity, and to provide the necessary funding for reserves or other trust funds pursuant to ORS 731.038.

Â Â Â Â Â  (19) Encourage gifts to the district by faithfully devoting the proceeds of such gifts to the district purposes for which intended.

Â Â Â Â Â  (20) Build, furnish, equip, repair, lease, purchase and raze facilities; and locate, buy and acquire lands for all district purposes. Financing may be by any prudent method including but not limited to loans, contract purchase or lease. Leases authorized by this section include lease-purchase agreements under which the district may acquire ownership of the leased property at a nominal price. Such financing agreements may be for a term of up to 30 years except for lease arrangements which may be for a term of up to 50 years.

Â Â Â Â Â  (21) Participate in an educational consortium with public and private institutions that offer upper division and graduate instruction. Community colleges engaged in such consortiums may expend money, provide facilities and assign staff to assist those institutions offering upper division and graduate instruction.

Â Â Â Â Â  (22) Enter into contracts of insurance or medical and hospital service contracts or may operate a self-insurance program as provided in ORS 341.312. [1971 c.513 Â§4; 1973 c.536 Â§34; 1981 c.137 Â§1; 1983 c.182 Â§1; 1985 c.455 Â§1; 1989 c.191 Â§1; 1989 c.341 Â§1; 1993 c.806 Â§6; 1995 c.79 Â§185; 1999 c.502 Â§1; 2003 c.733 Â§74; 2005 c.31 Â§5]

Â Â Â Â Â  341.295 [Formerly 341.890; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.300 Traffic control; conditions on parking privileges; rules; penalty. (1) The board may adopt such regulations as it considers necessary to provide for the policing, control and regulations of traffic and parking of vehicles on property under the jurisdiction of the board. Such regulations may provide for the registration of vehicles, the designation and posting of parking areas, and the assessment and collection of reasonable fees and charges for parking and shall be filed in the board business office on the campus and shall be available for public inspection. The board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use board property, the student must show that the vehicle is operated by a student holding a valid driver license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) The regulations adopted pursuant to subsection (1) of this section may be enforced administratively under procedures adopted by the board. Administrative and disciplinary sanctions may be imposed upon students, faculty, and staff for violation of the regulations. The board may establish hearing procedures for the determination of controversies in connection with imposition of fines or penalties.

Â Â Â Â Â  (3) Upon agreement between the board and a city or county in which all or part of the community college campus is located, proceedings to enforce regulations adopted pursuant to subsection (1) of this section shall be brought in the name of the city or county enforcing the regulation in the circuit, justice or municipal court in the county in which the violation occurred. The fines, penalties and costs recovered shall be paid to the clerk of the court involved in accordance with the agreement between the board and the city or county with which the agreement is made.

Â Â Â Â Â  (4) The regulations adopted pursuant to subsection (1) of this section may also be enforced by the impoundment of vehicles, and a reasonable fee may be enacted for the cost of impoundment and storage, if any, prior to the release of the vehicles to their owners.

Â Â Â Â Â  (5) Every peace officer acting within the jurisdictional authority of a governmental unit of the place where the violation occurs shall enforce the regulations adopted by the board under subsection (1) of this section if an agreement has been entered into pursuant to subsection (3) of this section. The board, for the purpose of enforcing its regulations governing traffic control, may appoint peace officers who shall have the same authority as other peace officers as defined in ORS 133.005.

Â Â Â Â Â  (6) Issuance of traffic citations to enforce the regulations adopted by the board under subsection (1) of this section shall conform to the requirements of ORS chapter 153. However, in proceedings brought to enforce parking regulations, it shall be sufficient to charge the defendant by an unsworn written notice in accordance with the provisions of ORS 221.333.

Â Â Â Â Â  (7) Violation of any regulation adopted by the board pursuant to subsection (1) of this section and enforced pursuant to subsection (3) of this section is a misdemeanor. [1971 c.513 Â§5; 1973 c.836 Â§346; 1981 c.35 Â§1; 1993 c.221 Â§2; 1997 c.801 Â§151; 1999 c.1051 Â§133]

Â Â Â Â Â  341.305 Tax levy. Subject to the Local Budget Law (ORS 294.305 to 294.565) and sections 11 and 11b, Article XI of the Oregon Constitution, each community college district shall prepare annually an estimate of the amount of funds necessary to carry out the purposes of the district and may levy a tax upon all assessable property in the district. [Formerly 341.900; 1993 c.45 Â§132; 1997 c.541 Â§382; 1999 c.59 Â§88]

Â Â Â Â Â  341.308 Authority to certify operating taxes. A community college district, upon approval of a majority of the electors voting upon the question at the election held to approve formation of a district, may certify operating taxes to the assessor under ORS 310.060 that are within the districtÂs permanent rate limit established under ORS 341.095. [1969 c.673 Â§12; 1995 c.67 Â§13; 1997 c.541 Â§383]

Â Â Â Â Â  341.309 Establishment of interstate taxing authority. A community college district may enter into discussions with county governments or other similar county-wide public organizations in bordering states for the purpose of discussing the feasibility of establishing interstate taxing authority for the district through an interstate agreement entered into pursuant to ORS 190.410 to 190.440. Any such agreement shall be approved by the Legislative Assembly prior to taking effect. [1997 c.521 Â§4]

Â Â Â Â Â  Note: 341.309 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.310 [Renumbered 332.810]

Â Â Â Â Â  341.311 Eminent domain. A board may obtain by condemnation the title to any land it is authorized to acquire. Condemnation proceedings instituted by the board shall be conducted in accordance with and subject to the provisions of ORS chapter 35 except that the relator therein shall be the board. [1971 c.513 Â§6]

Â Â Â Â Â  341.312 Self-insurance program. (1) A board of education of a community college district may operate a self-insurance program to provide its employees with health insurance benefits.

Â Â Â Â Â  (2) A board may operate a self-insurance program under this section for liability covering all activities of the community college district and for health insurance benefits for students engaging in athletic contests or in traffic patrols, and may pay the necessary premiums thereon.

Â Â Â Â Â  (3) Failure to operate a self-insurance program shall in no case be construed as negligence or lack of diligence on the part of the board or the members thereof. [1999 c.502 Â§3]

Â Â Â Â Â  341.315 Contract for educational services. Any school district, education service district, institution of higher education, county, municipality or private organization may contract with a community college district to provide services of an educational nature that are subject to the approval of the State Board of Education. [Formerly 341.825; 1987 c.204 Â§1; 1995 c.67 Â§14]

Â Â Â Â Â  341.317 Educational services to inmates at correctional institutions; reimbursement. (1) Reimbursement from the Community College Support Fund established in ORS 341.620 may be made available to community colleges that deliver educational services to inmates confined to the state-operated correctional facilities and to locally operated correctional facilities. Such reimbursement shall be distributed as directed in ORS 341.626 and the rules of the State Board of Education.

Â Â Â Â Â  (2) The State Board of Education shall review and approve services to correctional institutions at least once biennially.

Â Â Â Â Â  (3) The enrollment limitation, as provided by ORS 341.022, does not apply to persons receiving services under this section.

Â Â Â Â Â  (4) Reimbursement from the Community College Support Fund established in ORS 341.620 may not be made available to community colleges for delivering educational services to inmates confined in federal prisons. Neither shall local property taxes be used to support such services. A host community college shall support such services through a contractual arrangement with the federal government. [1987 c.204 Â§3; 1989 c.256 Â§1; 1995 c.67 Â§15]

Â Â Â Â Â  341.319 Intellectual property. (1) A board may acquire by gift or by purchase interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. The board may also agree to aid in the development of property acquired pursuant to this section and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the boardÂs ownership or management of the property.

Â Â Â Â Â  (2) A board may manage, develop or dispose of by assignment, sale, lease, license or other action deemed advisable by the board, property acquired under subsection (1) of this section, and may contract with any person or agency, board, commission or department of this or any other state or with the federal government regarding the management, development or disposition thereof. The board may make gratuitous assignments of such property to any trust or fund, the sole beneficiary of which is the district or any of the institutions or activities under its control, subject to the share, if any, agreed to be paid to the assignor. The board may reassign such property to the inventor, author or discoverer.

Â Â Â Â Â  (3) A board may determine the terms and conditions of any transaction authorized by this section and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate such information in appropriate research and industrial circles.

Â Â Â Â Â  (4) Moneys received by the board as a result of ownership or management of property acquired under this section or of transactions regarding such property shall be credited to a special fund which shall only be applied to payment of the agreed share, if any, to assignors, the remainder, if any, may be used for general expenses of the college. [1971 c.513 Â§7]

Â Â Â Â Â  341.320 [Renumbered 332.820 and then 341.195 (1), (2)]

Â Â Â Â Â  341.321 Reserve fund; establishment and termination procedures. Notwithstanding any other statutory provisions, any board of education of a community college district by resolution may establish a reserve fund by making transfers from the districtÂs general fund. Transfers to the reserve fund shall be included in the district budget prepared and published in accordance with ORS 294.305 to 294.565. If at any time conditions arise which dispense with the necessity for further transfers to or expenditures from a fund established pursuant to this section, the district board shall so declare by resolution. The resolution shall order the balance remaining in such fund to be transferred to the general fund of the district and shall declare the reserve fund closed. [1975 c.770 Â§25; 1995 c.67 Â§16]

Â Â Â Â Â  341.325 [1971 c.513 Â§23; 1973 c.796 Â§53; repealed by 1983 c.83 Â§114]

(Nomination and Election)

Â Â Â Â Â  341.326 Qualification. (1) At each regular district election, board members shall be elected for a term of four years to succeed the board members whose terms of office expire on June 30 of that year.

Â Â Â Â Â  (2) A person shall be qualified to be a candidate for election to the board if the person is an elector who resides in the district. If the district is zoned and the position sought is one elected or nominated by zone, the person also must reside in the zone from which the person is nominated.

Â Â Â Â Â  (3) Members of a board shall be nominated and elected at large or by zones according to a method described in ORS 341.327 and determined under ORS 341.025 or 341.331.

Â Â Â Â Â  (4) A board member must qualify for office by taking an oath of office. [Formerly 341.333]

Â Â Â Â Â  341.327 Mode of election of board. (1) The board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large may be nominated by electors of zones or by electors of the district, as determined under subsection (3) of this section.

Â Â Â Â Â  (3) Where the method selected under subsection (2) of this section includes a combination of nomination of candidates from and by zones and of nomination of candidates at large, the number of candidates to be nominated in each manner shall be specified in the petition submitted under ORS 341.025 or under ORS 341.331. [Formerly 341.280]

Â Â Â Â Â  341.329 [Formerly 341.282; 1985 c.565 Â§60; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.330 [Renumbered 332.830]

Â Â Â Â Â  341.331 Change in method of nominating and electing board. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method described in ORS 341.327. The question shall be decided by election. The district board shall order an election on the question when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 341.327. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [Formerly 341.165; 1995 c.79 Â§186; 1995 c.534 Â§15]

Â Â Â Â Â  341.333 [1971 c.513 Â§25; 1973 c.796 Â§54; 1977 c.149 Â§4; 1983 c.350 Â§202; renumbered 341.326]

Â Â Â Â Â  341.335 Vacancy; filling of vacancy; term of appointed member. (1) The board shall declare the office of a board member vacant if it finds any of the following:

Â Â Â Â Â  (a) The incumbent has died or resigned.

Â Â Â Â Â  (b) The incumbent has been removed or recalled from office or the election of the incumbent thereto has been declared void by the judgment of a court.

Â Â Â Â Â  (c) The incumbent has ceased to be a resident of the district from which the incumbent was nominated or elected.

Â Â Â Â Â  (d) The incumbent has ceased to discharge the duties of office for two consecutive months unless prevented therefrom by sickness or other unavoidable cause or unless excused by the chairperson of the board.

Â Â Â Â Â  (2) A board member who is nominated or elected by zone and who changes permanent residence from one zone of a district to another zone or who by a change in zone boundaries no longer resides in the zone of nomination or election is entitled to continue to serve as board member until June 30 following the next regular district election at which a successor shall be elected by the electors to serve for the remainder of the unexpired term, if any. The successor shall take office July 1 next following the election.

Â Â Â Â Â  (3) When a vacancy is declared under subsection (1) of this section, the remaining board members shall meet and appoint a person to fill the vacancy from any of the electors of the district if the position is one filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

Â Â Â Â Â  (4) If the offices of a majority of the board members are vacant at the same time, the governing body of the principal county shall appoint persons to fill the vacancies from any of the electors of the district if the positions are filled by both nomination and election at-large, and otherwise from any of the electors of the zone from which the vacancy occurs.

Â Â Â Â Â  (5) The period of service of a board member appointed under subsection (3) or (4) of this section commences upon appointment and expires June 30 next following the next regular district election at which a successor is elected. The successor shall be elected to serve the remainder, if any, of the term for which the appointment was made. If the term for which the appointment was made expires June 30 after the election of the successor, the successor shall be elected to a full term. In either case, the successor shall take office on July 1. [1971 c.513 Â§27; 1975 c.647 Â§31; 1977 c.149 Â§5; 1983 c.350 Â§203; 2003 c.576 Â§436]

Â Â Â Â Â  341.339 Position numbers required for at-large positions. (1) The positions of board members elected at-large, and their respective successors in office, shall be designated by numbers as Position No. 1, Position No. 2, and so on.

Â Â Â Â Â  (2) This section applies to any district that elects any board member to an at-large position. [1971 c.513 Â§30; 1983 c.350 Â§204]

Â Â Â Â Â  341.340 [Renumbered 332.840 and then 341.215]

Â Â Â Â Â  341.341 Assigning position numbers. Position numbers for board members elected at-large, and their respective successors in office in the event of vacancies before the expiration of their terms, in districts changing the method of election of any of the board members shall be determined by drawing by the affected board members under the supervision of the county clerk of the principal county. As soon as possible after the drawing, the county clerk of the principal county shall furnish a certified statement to each affected board member of the position number drawn by the board member. A copy of the statement shall be filed with the county clerk of the principal county and with the administrative office of the district. [1971 c.513 Â§31]

Â Â Â Â Â  341.345 [1971 c.513 Â§32; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.347 [1971 c.513 Â§33; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.349 [1971 c.513 Â§34; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.351 [1971 c.513 Â§35; repealed by 1993 c.45 Â§134]

Â Â Â Â Â  341.355 [1971 c.513 Â§10; 1973 c.796 Â§55; repealed by 1983 c.350 Â§331a]

ELECTIONS GENERALLY

Â Â Â Â Â  341.356 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a community college district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205.

Â Â Â Â Â  (3) ORS 249.865 to 249.877 govern the recall of board members. [1983 c.350 Â§206]

Â Â Â Â Â  341.357 Publication of notices. (1) Except as provided by ORS chapter 255 and ORS 294.421 (Local Budget Law), notice of community college district organization and merger, community college district budgets and community college district purchasing shall be given only as provided in this section.

Â Â Â Â Â  (2) Whenever notice is required, the board shall cause the notice to be published in one or more of the newspapers published in the district and having a general circulation in the district. If no newspaper is published in the district, the notice shall be published in some newspaper designated by the board and having circulation throughout the district. The notice shall be published in at least two issues of each designated newspaper.

Â Â Â Â Â  (3) The board may also cause broadcasting of any notice required to be published in the manner provided in ORS 193.310 to 193.360.

Â Â Â Â Â  (4) The board shall cause the time and place of publishing each of the notices required by subsection (1) of this section and the content of such notices to be recorded in the minutes of the board. [1971 c.513 Â§11; 1973 c.796 Â§56; 1983 c.350 Â§207]

Â Â Â Â Â  341.359 [1971 c.513 Â§12; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.361 [1971 c.513 Â§13; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.363 [1971 c.513 Â§14; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.365 [1971 c.513 Â§15; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.367 [1971 c.513 Â§16; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.369 Special elections. The board may call a special election upon questions as to the issuance of bonds, the levy of taxes which may not be levied without the affirmative vote of the people and any other questions which may be submitted to the electors of such districts. [1971 c.513 Â§17; 1973 c.796 Â§57; 1983 c.350 Â§208]

Â Â Â Â Â  341.371 Board resolution required to submit question to electors. Any of the questions to be submitted to the electors of any district must be submitted in the form of a resolution of its board. The resolution shall specify the questions to be voted upon and the date for holding any special election. The board may adopt any such resolution on its own motion, and must adopt the resolution when petitioned by the requisite number of electors of the district. [1971 c.513 Â§18; 1974 c.45 Â§7; 1983 c.350 Â§209]

Â Â Â Â Â  341.373 [1971 c.513 Â§19; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  341.375 [1971 c.513 Â§20; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  341.377 [1971 c.513 Â§21; repealed by 1973 c.796 Â§79]

Â Â Â Â Â  341.379 Eligibility of electors following certain events. During the period following an election or other action resulting in a boundary change in a district and prior to the date the change becomes effective, the district or districts from which an area will be separated as a result of the boundary change may hold elections for all legal purposes but the electors registered in the area to be separated as a result of the boundary change shall not be qualified to vote in any such election. The election on any measure in such district or districts shall not affect or encumber the area to be separated. [1971 c.513 Â§22; 1983 c.83 Â§77]

ESTABLISHMENT AND OPERATION OF COMMUNITY COLLEGES

(Establishment)

Â Â Â Â Â  341.405 Establishment of community college. Upon approval of the State Board of Education, a community college may be established by a community college district in which all the requirements for formation of the district are met and for which adequate building space, library and suitable laboratory or shop space for the courses to be offered are available or will be available before classes begin. [Formerly 341.520; 1967 c.465 Â§4]

Â Â Â Â Â  341.415 Official name of college. The official name of every community college shall include the words Âcommunity college.Â [1965 c.19 Â§1; 1971 c.513 Â§88]

Â Â Â Â Â  341.420 Procedure for name changes for district or college. (1)(a) Subject to the requirements of subsection (2) of this section, the name of any community college district or community college may be changed by resolution of the district board of education. The district board shall submit the proposed name change to the State Board of Education for its approval or disapproval. If the proposed name change is approved by the state board, it shall be submitted to a public hearing in the district. If the state board disapproves the proposed name change, the district board may rescind its resolution or revise it to reflect a different name which must be submitted to the state board for its approval or disapproval.

Â Â Â Â Â  (b) If the proposed name is approved by the state board, notice of the hearing shall be given as provided in ORS 341.357. The proposed change shall take effect 21 days after the final adjournment of the public hearing unless a remonstrance is filed under subsection (2) of this section.

Â Â Â Â Â  (2) If a remonstrance to the proposed name change is filed with the district board within 20 days after the final adjournment of the public hearing under subsection (1) of this section, the district board must submit the question of the proposed name change to the electors of the district unless the board rescinds its resolution. The remonstrance must be signed by at least five percent or at least 50, whichever is less, of the electors of the district. The proposed name change shall be submitted to the electors at the regular school election next following adoption of the resolution.

Â Â Â Â Â  (3) If the majority of votes cast at the election favor the change, it shall take effect upon the canvass and return of the vote. If the majority of votes cast oppose the change, it shall not take effect. [1971 c.513 Â§94; 1991 c.397 Â§3]

(Programs and Courses)

Â Â Â Â Â  341.425 Approval required to commence or change program and for transfer credits. (1) Before an educational program is commenced at any community college, the board of education of a community college district shall apply to the State Board of Education for permission to commence the program. After the first year of the program, course additions, deletions or changes must be presented to the State Board of Education or a representative of the Department of Community Colleges and Workforce Development authorized to act for the state board for approval.

Â Â Â Â Â  (2) Until the community college becomes accredited by the Northwest Association of Schools and Colleges or its successor, the community college shall contract with an accredited community college for its instructional services, including curricula, to ensure its courses carry accreditation and are acceptable for transfer.

Â Â Â Â Â  (3) After reviewing the contractual agreement between the nonaccredited and the accredited colleges and after suggesting any modifications in the proposed program of studies, the State Board of Education shall approve or disapprove the application of a district. [Formerly 341.560; 1971 c.513 Â§89; 1991 c.757 Â§6; 1995 c.67 Â§17; 1997 c.270 Â§1; 1999 c.147 Â§Â§1,2]

Â Â Â Â Â  341.435 [Formerly 341.570; 1971 c.513 Â§90; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.437 [1971 c.513 Â§74c; 1983 c.121 Â§1; repealed by 1989 c.261 Â§4]

Â Â Â Â Â  341.440 Contracts with other districts, state department, university or private schools for educational services. (1) A community college district may contract with another community college district, common or union high school district, education service district, the Department of Higher Education, the Oregon Health and Science University, with a private educational institution accredited by the Northwest Association of Schools and Colleges or its successor or a career school as defined in ORS 345.010 to obtain educational services for students enrolled in the community college of the district. However, the educational services so obtained must meet the standards for educational services provided by the college and the contract price to the college for such services must not exceed the costs which would otherwise be incurred by the college to provide its students the same or similar services.

Â Â Â Â Â  (2) Educational services for which a district operating a community college may contract include services offered by correspondence and services offered electronically or through telecommunications if such services are accredited by a nationally recognized accrediting association.

Â Â Â Â Â  (3) For purposes of ORS 341.626, costs incurred under subsection (1) of this section shall be considered operating expenses of the district if the contract is approved by the Commissioner for Community College Services. [1969 c.673 Â§17; 1987 c.474 Â§6; 1995 c.67 Â§18; 1995 c.162 Â§68]

Â Â Â Â Â  341.445 [1965 c.236 Â§1; 1967 c.67 Â§11; 1987 c.474 Â§7; repealed by 1995 c.67 Â§42]

Â Â Â Â Â  341.450 Two-plus-two programs and other related programs. Every community college district shall encourage high school students to start early on a college education by implementing two-plus-two programs and other related programs. Each community college district shall make at least one such program available to each interested school district that is within the boundaries of the community college district. [1997 c.521 Â§2]

Â Â Â Â Â  341.455 Credit for private career school courses; transcripting fee. (1) A community college may give credit for courses or programs taken in a career school. The courses or programs for which credit may be given must meet the standards adopted by the State Board of Education under ORS 345.325, must be taken at a career school domiciled in this state and must be approved for credit by the Commissioner for Community College Services.

Â Â Â Â Â  (2) A community college may charge a transcripting fee to a student for courses taken at a career school and accepted by the community college under subsection (1) of this section. Such a fee is to be set by the board and is to be consistent with other student fees.

Â Â Â Â Â  (3) Time spent by students on such courses shall not be considered as clock hours of instruction in determining full-time equivalency for purposes of ORS 341.626. [1965 c.529 Â§9; 1975 c.478 Â§27; 1987 c.474 Â§8; 1995 c.67 Â§19; 1995 c.343 Â§32]

Â Â Â Â Â  341.460 Credit for traffic safety education course not permitted. A community college offering a traffic safety education course under ORS 336.795 to 336.815 shall give no credit for completion thereof and time spent by students on such courses shall not be considered as clock hours of instruction in determining full-time equivalency for purposes of ORS 341.626. [1969 c.623 Â§4; 1995 c.67 Â§20; 1999 c.328 Â§14]

Â Â Â Â Â  341.463 Courses in American Sign Language. If a board of education of a community college determines that enrollment is sufficient to make an American Sign Language class economically viable and if qualified instructors are available, the board may offer to students courses for credit in American Sign Language. Such courses shall satisfy any second language elective requirement. [1995 c.687 Â§2]

Â Â Â Â Â  Note: 341.463 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 341 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  341.465 Certificates and associate degrees. The board of a district operating a community college, upon approval of the State Board of Education, may award certificates and associate degrees indicating satisfactory completion of a course of study offered by the community college. [Formerly 341.580]

(Students)

Â Â Â Â Â  341.475 Student loan fund. A community college district may establish a student loan fund and apply to and receive from the federal government such grants or loans as may be available for such loans. [Formerly 341.815]

Â Â Â Â Â  341.485 Scholarships. (1) In addition to any other scholarships provided by law, the board may award tuition and fee-exempting scholarships in the college to students applying for enrollment or who are enrolled in the college.

Â Â Â Â Â  (2) Scholarships shall be awarded on the basis of the studentÂs:

Â Â Â Â Â  (a) Demonstrated ability to profit from either professional technical or college transfer courses; and

Â Â Â Â Â  (b) Need for financial assistance.

Â Â Â Â Â  (3) In addition to the qualifications specified in subsection (2) of this section, the board awarding the scholarship may prescribe qualifications that are of such nature that scholarships awarded under this section will benefit both the student and the people of this state. [1965 c.148 Â§1; 1971 c.513 Â§91; 1993 c.45 Â§136]

Â Â Â Â Â  341.495 [1965 c.262 Â§2; repealed by 1993 c.45 Â§137]

Â Â Â Â Â  341.505 Admission of students. (1) A district shall admit high school graduates who are residents of
Oregon
and may admit other residents who, in the judgment of the administration of the district, are capable of profiting from the instruction offered in a specific course or program without regard to age. In the case of a student younger than 16 years of age, the college administration shall make the final determination.

Â Â Â Â Â  (2) Districts may also admit persons who are not residents of the district or of the state, including persons who are not citizens of the
United States
, if such admission is considered suitable.

Â Â Â Â Â  (3) Upon application of a qualified high school student residing in this state and upon agreement between the district and the school district in which the student resides, the student may be admitted to the community college.

Â Â Â Â Â  (4) Any district may contract with another district to admit students of either college to the college of the other. [1965 c.262 Â§3; 1993 c.45 Â§138; 1995 c.67 Â§21]

Â Â Â Â Â  341.510 [1959 c.641 Â§1; 1961 c.602 Â§1; 1963 c.483 Â§9; 1965 c.100 Â§301; renumbered 341.005]

Â Â Â Â Â  341.515 [1965 c.262 Â§Â§4,9; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.520 [1959 c.641 Â§2; 1961 c.602 Â§2; 1965 c.100 Â§328; renumbered 341.405]

Â Â Â Â Â  341.525 Contracts for reimbursement between college districts; effect of high school studentÂs enrollment on school funding. (1) In the event of an agreement between two colleges to admit each otherÂs students, if the student seeking admission to the community college resides within that collegeÂs district, no additional reimbursement shall be required from any college district. However, if the student does not reside within the district, a contract of reimbursement may be entered into between the district and any other district. The contract shall provide for reimbursement to the district for each student in an amount not to exceed the difference between the per student operating expense of the district and the amounts obtained from the student for tuition and fees and obtained from state and federal aid.

Â Â Â Â Â  (2) By agreement of the contracting districts, the contracts for reimbursement referred to in subsection (1) of this section may provide that payments to the district be based on expenses of the district other than operating expenses. Such payments shall be in addition to the reimbursable amounts referred to in subsection (1) of this section.

Â Â Â Â Â  (3) If a high school student enrolls in a planned program agreed upon by the school district and the community college during regular school hours, the community college may include the high school student in determining the number of full-time equivalent students for the purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges. However, the school district in which the high school student resides is not obligated to make any adjustment in its report under ORS 327.133. [1965 c.262 Â§Â§5,6; 1995 c.67 Â§22]

Â Â Â Â Â  341.527 Admission of nonresident students at resident tuition rate under certain conditions; exchange procedures; rules. (1) Community colleges in
Oregon
shall admit students from other states at the same tuition rate assessed against
Oregon
residents who are residents of the community college district if:

Â Â Â Â Â  (a) The state in which the student resides agrees to pay and pays its per capita state aid for comparable students in the state to the community college;

Â Â Â Â Â  (b) The state in which the students reside agrees to permit and permits one-for-one full-time enrollment exchange arrangements that allow an equal number of Oregon residents to be admitted to community colleges or comparable institutions in the state at the same tuition rate assessed against residents of the state and community colleges or comparable institutions in the state in which the students reside agree to admit and admit approved Oregon residents without assessing nonresident tuition; or

Â Â Â Â Â  (c) The board of the community college determines out-of-state residents are essential to providing the critical mass to offer programs that would otherwise be unavailable to
Oregon
residents.

Â Â Â Â Â  (2) The Department of Community Colleges and Workforce Development shall enter into agreements with such other states as are willing to agree to the provisions of this section to establish reimbursement procedures or one-for-one exchange procedures.

Â Â Â Â Â  (3) In cases described in subsection (1)(a) of this section, the Department of Community Colleges and Workforce Development shall pay from funds available therefor to the state that agrees to pay and does pay its per capita state aid to eligible Oregon community colleges to the credit of the community college or comparable institution educating the Oregon resident an amount equal to the amount that would be available under ORS 341.626 if the Oregon resident were enrolled in a community college in this state. From these same funds, the Department of Community Colleges and Workforce Development shall pay to the
Oregon
community colleges admitting approved one-for-one exchange students as provided by subsection (1)(b) of this section, from other states, an amount equal to the amount that would be available under ORS 341.626 as if the enrolled one-for-one students were
Oregon
residents. The Department of Community Colleges and Workforce Development shall not reimburse Oregon community colleges who admit students from other states under subsection (1)(c) of this section.

Â Â Â Â Â  (4) If a state that has entered into the agreement to pay the per capita state aid to eligible
Oregon
community colleges as described in subsections (1) and (2) of this section does not make any payment agreed to, the agreement terminates after the affected community college notifies the State Board of Education of the lack of payment. The termination is effective 30 days after the state board notifies the appropriate agency of the other state that the agreement is terminated if no payment is received by the end of the academic period for which tuition is assessed and no payment is received at that time. The agreement may be reinstated by mutual consent of the parties.

Â Â Â Â Â  (5) The State Board of Education shall adopt rules governing attendance in community colleges or comparable institutions in other states for purposes of the reimbursement authorized under subsections (1) and (2) of this section to assure that
Oregon
residents shall not be the object of such reimbursement if they can obtain the same education within the state without undue hardship. [1977 c.643 Â§Â§2,3,4,5; 1995 c.67 Â§23]

Â Â Â Â Â  341.528 Residency for purpose of distribution of state aid. (1) The provisions of ORS 341.527 shall not apply to admissions arranged under ORS 351.647.

Â Â Â Â Â  (2) For purposes of ORS 341.626, and notwithstanding ORS 341.527, students who are residents of
Idaho
,
Washington
,
California
and
Nevada
and students admitted pursuant to ORS 351.647 shall be considered as residents of
Oregon
. [1985 c.698 Â§Â§2,4; 1997 c.601 Â§1]

Â Â Â Â Â  341.529 Admission of members of Armed Forces, spouses and dependent children; fee and tuition rate. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the
United States
Â includes officers and enlisted personnel of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an
Oregon
port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish
Oregon
residency by filing
Oregon
state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the
United States
Â includes:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
;

Â Â Â Â Â  (B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
; and

Â Â Â Â Â  (C) The National Guard of the
United States
and the
Oregon
National Guard.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) Community colleges in
Oregon
shall admit active members of the Armed Forces of the
United States
and their spouses and dependent children in the same manner as
Oregon
residents who are residents of the community college district and shall assess the same fees and tuition rates. [1987 c.162 Â§5; 1989 c.264 Â§2; 2003 c.242 Â§3]

Â Â Â Â Â  341.530 [1959 c.641 Â§3; 1961 c.602 Â§3; 1963 c.483 Â§10; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.531 Rights of student in military ordered to active duty; rules. (1) A student at a community college who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

Â Â Â Â Â  (a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

Â Â Â Â Â  (A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

Â Â Â Â Â  (B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the community collegeÂs practice for completion of incomplete courses; or

Â Â Â Â Â  (C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

Â Â Â Â Â  (b) The right to a credit described in ORS 341.532 for all amounts paid for room, board, tuition and fees;

Â Â Â Â Â  (c) If the student elects to withdraw from the community college, the right to be readmitted and reenrolled at the community college within one year after release from active duty without a requirement of redetermination of admission eligibility; and

Â Â Â Â Â  (d) The right to continuation of scholarships and grants awarded to the student that were funded by the community college or the Oregon Student Assistance Commission before the student was ordered to active duty.

Â Â Â Â Â  (2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the community college may not:

Â Â Â Â Â  (a) Give the student academic credit for the course from which the student withdraws;

Â Â Â Â Â  (b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the studentÂs record; or

Â Â Â Â Â  (c) Alter the studentÂs grade point average due to the studentÂs withdrawal from the course.

Â Â Â Â Â  (3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

Â Â Â Â Â  (a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the studentÂs grade for the course or rank in the studentÂs class.

Â Â Â Â Â  (b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

Â Â Â Â Â  (c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

Â Â Â Â Â  (4) Boards of education of community college districts shall adopt rules for the administration of this section.

Â Â Â Â Â  (5) As used in this section, Âmember of the militaryÂ means a person who is a member of:

Â Â Â Â Â  (a) The Oregon National Guard or the National Guard of any other state or territory; or

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the
United States
. [2005 c.170 Â§2; 2005 c.836 Â§15]

Â Â Â Â Â  341.532 Credit for room, board, tuition and fees for student ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 341.531 (1)(b) shall be based on:

Â Â Â Â Â  (A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

Â Â Â Â Â  (B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

Â Â Â Â Â  (b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

Â Â Â Â Â  (c) At the time a student withdraws from a course at a community college or from the community college, the student must elect to claim the credit:

Â Â Â Â Â  (A) As a credit toward tuition and fees or room and board if the student reenrolls at the community college under ORS 341.531 (1)(c); or

Â Â Â Â Â  (B) As a monetary payment.

Â Â Â Â Â  (2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the community college from which the student withdraws.

Â Â Â Â Â  (3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

Â Â Â Â Â  (4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the community college that the student died while serving on active duty.

Â Â Â Â Â  (5) Boards of education of community college districts shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 Â§3]

Â Â Â Â Â  341.533 Credit for education and training received in Armed Forces. A community college may give credit for education and training obtained by a person while serving in the Armed Forces of the
United States
, as defined in ORS 341.529. The education and training for which credit may be given must meet the standards adopted by the board of education of the community college district. [2005 c.518 Â§2]

(Employees)

Â Â Â Â Â  341.535 Qualifications of faculty; appraisal. (1) Community college faculty shall not be required to have teaching licenses.

Â Â Â Â Â  (2) Notwithstanding ORS 342.173, community college faculty who provide instruction in cooperation with a school district for academic professional technical, school-to-work or other work-related programs under ORS chapter 329 shall not be required to have teaching licenses. If the faculty member is not a regular full-time employee of the community college, the school district shall follow the instructor appraisal committee procedures adopted by the Teacher Standards and Practices Commission.

Â Â Â Â Â  (3) Until a community college becomes accredited by the Northwest Association of Schools and Colleges or its successor, the board shall obtain the approval of the accredited community college with which it contracts for curriculum and instructional services before employing any person to teach transfer courses. [Formerly 341.600; 1971 c.513 Â§92; 1983 c.187 Â§2; 1995 c.67 Â§24]

Â Â Â Â Â  341.540 [1959 c.641 Â§4; 1961 c.602 Â§4; 1965 c.100 Â§329; repealed by 1965 c.198 Â§2]

Â Â Â Â Â  341.541 Affirmative action plans, goals when faculty, staff reductions required. Each community college shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

Â Â Â Â Â  (1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

Â Â Â Â Â  (2) Elimination of classes due to decreased student enrollment; or

Â Â Â Â Â  (3) Reduction in courses due to administrative decisions. [1981 c.814 Â§3]

Â Â Â Â Â  341.545 [1967 c.433 Â§6; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.547 Notice of reasonable assurance of continued employment; effect of failure to give notice. (1) Each community college board shall give an individual, written notice of reasonable assurance of continued employment to all employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by May 30 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to May 30.

Â Â Â Â Â  (2) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the community college board. However, the State Board of Education shall enforce the provisions of subsection (1) of this section.

Â Â Â Â Â  (3) Faculty members on annual or indefinite tenure, classified staff members on regular status and management service employees are considered to have been given notice for the purposes of this section. [1985 c.585 Â§4; 1995 c.67 Â§25]

Â Â Â Â Â  341.550 [1959 c.641 Â§5; 1965 c.100 Â§330; repealed by 1965 c.198 Â§2]

Â Â Â Â Â  341.551 Optional retirement plan for administrative employees. (1) Notwithstanding any provision of ORS chapter 238 or 238A, the Department of Community Colleges and Workforce Development may establish and administer an optional retirement plan for administrative employees of community college districts who are eligible for membership in the Public Employees Retirement System. Any community college district may participate in the plan by giving written notice to the department.

Â Â Â Â Â  (2) An administrative employee may make an election to participate in the optional retirement plan if the community college district that employs the employee is participating in the plan. The election must be made in the following manner:

Â Â Â Â Â  (a) An administrative employee who is an active member of the Public Employees Retirement System may make an election to participate in the plan within 180 days after the community college district commences participation in the plan, effective on the first day of the month following the election.

Â Â Â Â Â  (b) An administrative employee who is hired after the community college district commences participation in the plan may make an election to participate in the plan within the first six months of employment, effective on the first day of the month following six full months of employment.

Â Â Â Â Â  (3) An administrative employee who does not elect to participate in the optional retirement plan remains or becomes a member of the Public Employees Retirement System in accordance with ORS chapters 238 and 238A.

Â Â Â Â Â  (4) An administrative employee may elect to participate in the optional retirement plan only if at the time the election becomes effective the employee is not concurrently employed in a position with any participating public employer other than the community college district in a position that entitles the employee to membership in the Public Employees Retirement System. Except as provided in subsection (9) of this section, employees who elect to participate in the optional retirement plan are ineligible for active membership in the Public Employees Retirement System for as long as those employees are employed by a community college district that participates in the plan, whether by reason of employment by the district or any other participating public employer.

Â Â Â Â Â  (5)(a) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is not vested shall be considered by the Public Employees Retirement Board to be a terminated member under the provisions of ORS 238.095 as of the effective date of the election, and the amount credited to the member account of the member shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board in the manner provided by subsection (6) of this section.

Â Â Â Â Â  (b) An administrative employee who elects to participate in the optional retirement plan, who has creditable service under ORS chapter 238 as defined by ORS 238.005 and who is vested shall be considered to be an inactive member by the Public Employees Retirement Board and shall retain all the rights, privileges and options under ORS chapter 238 unless the employee makes a written request to the Public Employees Retirement Board for a transfer of the amounts credited to the member account of the member to the optional retirement plan. A request for a transfer must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer all amounts credited to the member account of the member directly to the optional retirement plan and shall terminate all rights, privileges and options of the employee under ORS chapter 238.

Â Â Â Â Â  (c) An administrative employee who elects to participate in the optional retirement plan and who is not a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered to be a terminated member of the pension program by the Public Employees Retirement Board as of the effective date of the election.

Â Â Â Â Â  (d) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the pension program of the Oregon Public Service Retirement Plan as described in ORS 238A.115 on the date that the election becomes effective shall be considered an inactive member of the pension program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the pension program. If the actuarial equivalent of the employeeÂs benefit under the pension program at the time that the election becomes effective is $5,000 or less, the employee may make a written request to the Public Employees Retirement Board for a transfer of the employeeÂs interest under the pension program to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amount determined to be the actuarial equivalent of the employeeÂs benefit under the pension program directly to the optional retirement plan and shall terminate the membership of the employee in the pension program.

Â Â Â Â Â  (e) An administrative employee who elects to participate in the optional retirement plan and who is a vested member of the individual account program of the Oregon Public Service Retirement Plan as described in ORS 238A.320 on the date that the election becomes effective shall be considered an inactive member of the individual account program by the Public Employees Retirement Board as of the effective date of the election. An employee who is subject to the provisions of this paragraph retains all the rights, privileges and options of an inactive member of the individual account program. An administrative employee who elects to participate in the optional retirement plan and who is a member of the individual account program of the Oregon Public Service Retirement Plan may make a written request to the Public Employees Retirement Board that all amounts in the memberÂs employee account, rollover account and employer account, to the extent the member is vested in those accounts under ORS 238A.320, be transferred to the optional retirement plan. The request must be made at the time the member elects to participate in the optional retirement plan. Upon receiving the request, the Public Employees Retirement Board shall transfer the amounts directly to the optional retirement plan and shall terminate the membership of the employee in the individual account program.

Â Â Â Â Â  (f) Notwithstanding paragraphs (b), (d) and (e) of this subsection, the Public Employees Retirement Board shall not treat any employee as an inactive member under the provisions of this subsection for the purpose of receiving any benefit under ORS chapter 238 or 238A that requires that the employee be separated from all service with participating public employers and with employers who are treated as part of a participating public employerÂs controlled group under the federal laws and rules governing the status of the Public Employees Retirement System and the Public Employees Retirement Fund as a qualified governmental retirement plan and trust.

Â Â Â Â Â  (6) Any amounts transferred from the Public Employees Retirement Fund under subsection (5) of this section shall be transferred directly to the optional retirement plan by the Public Employees Retirement Board and shall not be made available to the employee.

Â Â Â Â Â  (7) An employee participating in the optional retirement plan shall contribute monthly an amount equal to the percentage of the employeeÂs salary that the employee would otherwise have contributed as an employee contribution to the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

Â Â Â Â Â  (8) A participating community college district shall contribute monthly to the optional retirement plan the percentage of salary for each employee participating in the plan that is equal to the percentage of salary that is required to be made as the employer contribution under ORS 238A.220, less any contributions made by reason of unfunded liabilities. The district may make contributions under this subsection only during periods of time in which the employee would be eligible for membership in the Public Employees Retirement System if the employee had not elected to participate in the optional retirement plan.

Â Â Â Â Â  (9) An administrative employee who elects to participate in the optional retirement plan may make an election to withdraw from the plan. An employee may make an election under this subsection only once. Upon withdrawing from the plan:

Â Â Â Â Â  (a) All contributions made to the plan before the effective date of the withdrawal remain credited to the employee;

Â Â Â Â Â  (b) The employee becomes a member of the Public Employees Retirement System under ORS chapter 238A if the member meets all requirements for membership under ORS chapter 238A; and

Â Â Â Â Â  (c) The employee is barred from ever again electing to participate in the optional retirement plan.

Â Â Â Â Â  (10) For the purposes of this section, Âadministrative employeeÂ means a president, vice president or dean, or a person holding a position that is the equivalent of a president, vice president or dean. [2005 c.728 Â§2]

Â Â Â Â Â  341.555 [1969 c.633 Â§3; repealed by 1993 c.45 Â§140]

Â Â Â Â Â  341.560 [1959 c.641 Â§24; 1961 c.602 Â§5; 1963 c.483 Â§11; 1965 c.100 Â§331; renumbered 341.425]

BOUNDARY CHANGES

Â Â Â Â Â  341.565 State board as boundary board; petition, hearings; legislative approval required; effective date of change; filing of change. (1) The State Board of Education shall constitute the boundary board for making any changes in the boundaries of community college districts. The state board on its own motion or on petition from a petitioning territory may propose changes in the boundaries of a community college district. The state board must find that the proposed change will have no substantially adverse effect upon the ability of the affected districts to provide and continue their programs and is not made solely for tax advantages to property owners in the district or area affected by the proposed change. The state board may submit the question of a boundary change to a vote of the electors of the territories affected by the boundary change. The election must be held on the same day in both of the affected territories.

Â Â Â Â Â  (2) A petition shall be in a form prescribed by the state board and must contain such information as the state board may require. The petition shall contain a minimum number of signatures as fixed by the state board.

Â Â Â Â Â  (3) Before any order changing boundaries of an existing district is entered, the state board shall set dates for a public hearing in the area to be included in the district or excluded from the district by the proposed boundary change and in the case of annexation of new territory in the principal town of the existing district and shall give notice in the manner required in ORS 341.357. At the time set in the notice, the state board or its authorized representative shall conduct a public hearing on the motion or petition and may adjourn the hearing from time to time.

Â Â Â Â Â  (4) If, upon final hearing, the state board approves the motion or petition or affirms the vote of the electors of the affected territories, the state board shall make an order describing the revised boundaries of the district. The order becomes final when the order is approved by the Legislative Assembly. If the order is not approved, the state board may revise the order and resubmit the order to the Legislative Assembly but not sooner than 60 days after the action of disapproval was taken.

Â Â Â Â Â  (5) Any division of assets and liabilities required by a change in the boundaries of a district shall be made pursuant to ORS 341.573.

Â Â Â Â Â  (6) When the boundaries of a district are changed, if the final order of the state board or an election held under ORS 341.569:

Â Â Â Â Â  (a) Occurs between July 1 and March 31, inclusive, the change takes effect on the June 30 following the final order or election favoring the change.

Â Â Â Â Â  (b) Occurs between April 1 and June 30, inclusive, the change takes effect on the June 30 of the following year.

Â Â Â Â Â  (7) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1971 c.513 Â§83; 1977 c.827 Â§2; 1995 c.67 Â§26; 2001 c.138 Â§16; 2003 c.574 Â§3]

Â Â Â Â Â  341.569 When election on change required. (1) The State Board of Education shall submit the question of a proposed boundary change to a vote if:

Â Â Â Â Â  (a) The state board enters the order to revise the boundaries of a community college district;

Â Â Â Â Â  (b) A remonstrance is filed with the state board within 20 days after the date on which the hearing under ORS 341.565 is adjourned finally;

Â Â Â Â Â  (c) The remonstrance is signed by at least five percent of the electors or at least 500 of the electors, whichever is less, in:

Â Â Â Â Â  (A) An area to be included in the district or excluded from the district by the proposed boundary change; or

Â Â Â Â Â  (B) The existing community college district; and

Â Â Â Â Â  (d) The area to be included in the district is not surrounded by the territory of a single community college district.

Â Â Â Â Â  (2) When necessary under subsection (1) of this section, the question shall be submitted to the electors of the area or district filing a remonstrance or in both if remonstrances meeting the requirements of subsection (1) of this section are filed from both.

Â Â Â Â Â  (3) If the proposed boundary change is defeated, the same or a substantially similar change may not be considered until at least 12 months have elapsed from the date of the election at which the change was defeated. If the vote is favorable in the area or district from which a remonstrance was filed, the state board shall declare the change effective on the date determined under ORS 341.565. [1971 c.513 Â§84; 1983 c.350 Â§210; 1983 c.740 Â§107; 2003 c.574 Â§4]

Â Â Â Â Â  341.570 [1959 c.641 Â§25; 1961 c.602 Â§6; 1965 c.100 Â§332; renumbered 341.435]

Â Â Â Â Â  341.573 Division of assets and liabilities. (1) When changes in district boundaries are made by the detachment of territory or an annexation of territory and another community college district is affected, the boards of the districts shall make an equitable division of the then existing assets and liabilities between the districts affected by such change and provide the manner of consummating the division.

Â Â Â Â Â  (2) In case of failure to agree within 20 days from the time of such change, the matter shall be decided by a board of arbitrators. The board of arbitrators shall consist of one member appointed by each of the boards of the affected districts and an additional member appointed by the other appointees.

Â Â Â Â Â  (3) In the event any such board fails to appoint an arbitrator within 30 days, the State Board of Education shall appoint such arbitrator. In the event the arbitrators selected fail to appoint the additional arbitrator within 30 days after the appointment of the arbitrator last appointed, the State Board of Education shall notify the judge senior in service of the circuit court of the principal county. Within 10 days after receiving such notice, the judge shall appoint one additional arbitrator.

Â Â Â Â Â  (4) Each member of the board of arbitrators shall be entitled to the sum of $100 per day for each dayÂs service, and necessary expenses, while serving in the official capacity of the member. Expenses thus incurred shall be equally apportioned among the districts concerned.

Â Â Â Â Â  (5) A party to an arbitration under this section may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate an award only if there is a basis to vacate the award described in ORS 36.705 (1)(a) to (d). The court may modify or correct an award only for the grounds given in ORS 36.710.

Â Â Â Â Â  (6) Assets include all property and moneys belonging to the district at the time of division. Liabilities include all debts for which the respective districts in their corporate capacities are liable at the time of division. In determining the assets, property shall be estimated at its fair value. The assets and liabilities shall be divided between the districts in proportion to the last assessed value of the real and personal property. The district retaining the real property shall pay the other districts concerned such sums as are determined in accordance with the provisions of this section. All funds to be apportioned during the current fiscal year, after such division, shall be made in proportion to the number of persons in each district according to the latest federal census. [1971 c.513 Â§85; 1979 c.772 Â§22; 2003 c.598 Â§40]

Â Â Â Â Â  341.575 Liability of annexed or merged territory. When territory is annexed to or merged with a community college district, the new territory shall become liable for its share of the existing debt of the community college district. [1971 c.513 Â§95]

Â Â Â Â Â  341.577 Procedure when district annexes new territory that is greater in population than original district. (1) Notwithstanding any other provision of this chapter, when the new territory annexed to an existing community college district is greater in population than the original territory, based upon the latest federal census, the provisions of this section shall govern the community college district for a period of not less than 10 years after the effective date of the boundary change.

Â Â Â Â Â  (2) Program access and facilities for students shall be maintained in the original territory for a period of not less than 20 years while programs and facilities for students are developed in the new territory.

Â Â Â Â Â  (3)(a) After the approval by the electors of both the original territory and the new territory of the boundary change, the mode of election of board members shall be changed as provided in this subsection. The term of office of a board member shall be four years. Electors of each of the seven zones shall elect a board member.

Â Â Â Â Â  (b) No later than the 90th day after the boundary change election under ORS 341.579 (1), five zones for the new territory shall be established by the State Board of Education.

Â Â Â Â Â  (c) No later than June 30, two zones for the original territory shall be established by the State Board of Education before the election of the first director to either zone as provided in this subsection.

Â Â Â Â Â  (d) Zones shall be established with the boundaries exclusively within the original territory or exclusively within the new territory, and with the zones as nearly equal in population as is feasible according to the latest federal census.

Â Â Â Â Â  (e) An elector may sign a petition of nomination and may vote only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (f) The four-year terms of office pertaining to the five numbered zones of the original territory shall continue until the regularly scheduled June 30 termination date of each expires. A board member shall be nominated and elected in the same numbered zone in the new territory at the regular district election immediately preceding the June 30 date, and the director from that zone shall take office on the July 1 following the date of election.

Â Â Â Â Â  (g) Board members nominated and elected to office by zone in the original territory, and any person elected or appointed to fill any vacancy in such office, shall continue to hold office until the expiration of the board memberÂs term.

Â Â Â Â Â  (h)(A) The two at-large board positions in the original territory shall become the two zoned positions of the original territory after that June 30 on which the last zone of the original territory no longer is in effect.

Â Â Â Â Â  (B) At that time, the directors in office in the two at-large board positions in the original territory shall each be assigned that zone in which each resides, if both reside in separate zones.

Â Â Â Â Â  (C) If the two directors reside in the same zone, then that director elected by the greater number of votes between the two directors at large shall hold the board position for the territory of the zone in which the director resided at the date of election, and the other director shall hold the board position of the other zone.

Â Â Â Â Â  (D) Such board members shall continue in office until their respective terms of at-large election expire, provided any vacancy occurring in a board memberÂs office before the expiration of such term shall be filled until expiration by appointment by the board of a resident of the board memberÂs zone.

Â Â Â Â Â  (4) The board shall appoint an advisory committee of seven members, including three from the original territory and three from the new territory. The board shall appoint a seventh, at-large member from a list of persons nominated by the advisory committee. The at-large member shall be the chairperson. The advisory committee members shall be appointed, and may be reappointed, for terms of three years, and the terms shall be staggered so that approximately one-third of the terms of the members end each year. The board shall give deliberative consideration to all recommendations of the advisory committee concerning policy related to district organization, educational services and facilities in regard to both the original territory and the new territory.

Â Â Â Â Â  (5) Subject to ORS 294.336, members of the advisory committee shall be appointed to the community college district budget committee. The community college district budget committee shall review and recommend budgets established and delineated by territory based on revenues and resources available.

Â Â Â Â Â  (6) The chief administrative officer of the district shall maintain the administrative office of the district in the original territory.

Â Â Â Â Â  (7) Collective bargaining shall be maintained uniformly across the original territory and new territory.

Â Â Â Â Â  (8) After receiving any recommendation of the advisory committee, the board may continue one or more of the provisions of subsections (1) and (3) to (7) of this section in effect for an indefinite period after the expiration of the 10-year period referred to in subsection (1) of this section.

Â Â Â Â Â  (9) The original territory shall remain liable for the existing debt of the community college district payable from ad valorem property taxes levied specifically for the payment of such indebtedness. [1995 c.357 Â§2]

Â Â Â Â Â  341.579 Vote on proposed boundary change subject to ORS 341.577; state boardÂs order. (1) The State Board of Education shall submit the question of any boundary change pertaining to a community college district subject to ORS 341.577 to a vote of the electors held the same day in both the original territory and the new territory.

Â Â Â Â Â  (2) If the proposed boundary change is defeated in either territory, the same or a substantially similar change shall not be considered until at least 12 months have elapsed from the date of the election at which the proposed change was defeated. If the vote is favorable in both the original territory and the new territory, and subject to determination by the state board that there is a legislative appropriation to the Community College Support Fund established in ORS 341.620 to support the new district resulting from the boundary change at a level commensurate with support for other community college districts, then the state board shall declare the change effective on the date determined under ORS 341.565. Implementation of the state boardÂs order shall take place only if the funds needed to accommodate the impact of annexation on other local education districts are appropriated specifically for that purpose by the Legislative Assembly or allocated by the Emergency Board. [1995 c.357 Â§3]

Â Â Â Â Â  341.580 [1959 c.641 Â§29; 1963 c.483 Â§12; 1965 c.100 Â§333; renumbered 341.465]

Â Â Â Â Â  341.590 [1959 c.641 Â§30; 1961 c.602 Â§7; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.600 [1959 c.641 Â§Â§26, 27; 1961 c.602 Â§8; 1963 c.483 Â§13; 1965 c.100 Â§336; renumbered 341.535]

EXPANSION OF COMMUNITY COLLEGE DISTRICTS

Â Â Â Â Â  341.601 ÂDistrictÂ defined. As used in ORS 341.604 to 341.618, ÂdistrictÂ means the:

Â Â Â Â Â  (1) Blue Mountain Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter; and

Â Â Â Â Â  (2) Rogue Community College District, a political subdivision and municipal corporation of the state organized pursuant to this chapter. [1995 c.357 Â§4; 1999 c.1027 Â§5]

Â Â Â Â Â  341.604 Classification and designation of service areas. (1) If expansion of a district is approved by the voters, the Legislative Assembly shall:

Â Â Â Â Â  (a) For the Rogue Community College District, initially classify and designate two service areas within the district. The first service area shall be coterminous with the boundaries of
Jackson
County
or such portion thereof as is included in the expanded district approved by the voters. The second service area shall be coterminous with the boundaries of
Josephine
County
.

Â Â Â Â Â  (b) For the Blue Mountain Community College District, classify and designate service areas within the district. The boundaries of the service areas shall be coterminous with the boundaries of the counties within the district.

Â Â Â Â Â  (2) Thereafter, the district board by resolution may designate as additional service areas any territory or territories within the district that are benefited by the acquisition, construction and installation of community college facilities. Each additional service area designated by the district board shall be located entirely within the territory of a service area designated in subsection (1) of this section. In no event shall the district board designate as a service area any portion of the district incorporating territory located within two or more service areas designated in subsection (1) of this section.

Â Â Â Â Â  (3) The district board may not amend the boundaries of the service areas designated in subsection (1) of this section. The district board may by resolution amend the boundaries of any additional service area designated pursuant to subsection (2) of this section to conform to changes in the community college services provided by the district. However, the boundaries of a service area may not be amended if bonded indebtedness issued pursuant to ORS 341.611 or any other indebtedness for the benefit of such service area is then outstanding. [1995 c.357 Â§5; 1999 c.1027 Â§6; 2003 c.574 Â§5]

Â Â Â Â Â  341.605 [1965 c.100 Â§337; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.608 Service area financing; bonded indebtedness. (1) Subject to restrictions in the Oregon Constitution and subsection (2) of this section, any of the methods of financing authorized under this chapter or any other provision of law that is available to community college districts organized pursuant to this chapter may, in the discretion of the district board, be implemented from time to time in a specific service area, or in one or more specific service areas simultaneously.

Â Â Â Â Â  (2) If expansion of the district is approved by the voters, no bonded indebtedness or other indebtedness may be incurred for the general benefit of the district as a whole. Any bonded indebtedness designated to be for the benefit of service areas constituting substantially all of the territory within the boundaries of the service areas created or designated in ORS 341.604 shall be deemed to be incurred for the general benefit of the district as a whole, and shall be outside the authority conferred by this section. In place of such authority the district may incur bonded indebtedness or other indebtedness for the benefit of a specific service area upon satisfaction of the conditions set forth in ORS 341.611 and 341.613. [1995 c.357 Â§6]

Â Â Â Â Â  341.610 [1959 c.641 Â§33; 1961 c.602 Â§9; 1963 c.483 Â§14; 1965 c.100 Â§340; 1965 c.262 Â§8; 1965 c.487 Â§3; renumbered 341.625]

Â Â Â Â Â  341.611 Election on bonded indebtedness. An election shall be held to determine if a district may contract a bonded indebtedness for the benefit of a specific service area. Only the district voters residing in the territory of the affected service area shall be entitled to vote at such election. The district board may order the election on its own motion, or shall order the election if a petition is filed as provided in ORS 341.678 on behalf of the voters of such service area. The election shall be held in accordance with the provisions of ORS 341.356 to 341.379. [1995 c.357 Â§7]

Â Â Â Â Â  341.613 Bonded indebtedness restrictions. (1) Following authorization from the voters of a service area, the district board may contract a bonded indebtedness to be paid by a tax levy on the taxable property within such service area for any one or more of the purposes set forth in ORS 341.675. Any land acquired, college building or buildings or any additions thereto, and any real or personal property to be paid for with the proceeds of such bonded indebtedness must be located within the boundaries of such service area.

Â Â Â Â Â  (2) The aggregate amount of bonded indebtedness incurred for the benefit of a service area, when added to the aggregate amount of other bonded indebtedness payable from ad valorem property taxes levied within such service area, shall not exceed one and one-half percent of the real market value of all taxable property within such service area, computed in accordance with ORS 308.207. [1995 c.357 Â§8]

Â Â Â Â Â  341.615 [1965 c.100 Â§338; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.616 Levy of direct ad valorem tax to pay bonds. (1) The district board shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property within the territory of a service area sufficient to pay promptly, when and as such payments become due, the maturing interest and principal of all bonds outstanding for the specific benefit of such service area that have been approved at an election held pursuant to ORS 341.678 within such service area. The amount of the tax may be increased by an amount sufficient to retire any bonds that may be callable.

Â Â Â Â Â  (2) Funds derived from a tax levy within a service area specifically for the purpose of paying bonded indebtedness shall be applied solely to the payment of the bonds for which such taxes were levied and shall not be applied to the payment of any other indebtedness of the district.

Â Â Â Â Â  (3) Bonds authorized pursuant to the terms of this section, and any bonds refunding such bonds, shall be issued as prescribed in ORS chapter 287A. [1995 c.357 Â§9; 2007 c.783 Â§134]

Â Â Â Â Â  341.618 Application of ORS 341.675 to 341.715 to bonds. Except to the extent that they are inconsistent with the provisions of ORS 341.604 to 341.618 or rules adopted thereunder, the provisions of ORS 341.675 to 341.715 shall apply to bonds authorized pursuant to ORS 341.604 to 341.618 and to taxes levied to pay such bonds. [1995 c.357 Â§10]

Â Â Â Â Â  341.619 New territory in
Blue
Mountain
and Columbia Gorge Community College Districts not liable for existing debt. (1) Notwithstanding ORS 341.575, when territory is annexed to the Blue Mountain Community College District, the new territory shall not become liable for any existing debt of the Blue Mountain Community College District that resulted from the bond measure that was approved by the people at the general election held on November 3, 1998.

Â Â Â Â Â  (2) Notwithstanding ORS 341.575, when territory within
Hood
River
County
is annexed to the Columbia Gorge Community College District, the new territory shall not become liable for any existing debt of the Columbia Gorge Community College District that resulted from a bond measure that was approved by the people at a general election held prior to January 1, 2001. [1999 c.1027 Â§2; 2001 c.836 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 1027, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 4. Provisions governing annexation of new territory into Blue Mountain Community College District. (1) Notwithstanding any other provision of this chapter [ORS chapter 341], if new territory is annexed to the existing Blue Mountain Community College District prior to July 1, 2001, the provisions of this section shall govern the Blue Mountain Community College District for a period of not less than 10 years after the effective date of the boundary change.

Â Â Â Â Â  (2) Program access and facilities for students shall be maintained in the original territory for a period of not less than 20 years while programs and facilities for students are developed in the new territory.

Â Â Â Â Â  (3)(a) After approval of the boundary change by the Emergency Board or by the electors of both the original territory and the new territory, the mode of election of board members shall be changed as provided in this subsection.

Â Â Â Â Â  (b) No later than the 90th day after the boundary change is approved, seven zones for the new and existing territory shall be established by the State Board of Education.

Â Â Â Â Â  (c) Zones shall be established with the boundaries exclusively within the original territory or exclusively within the new territory, and with the zones as nearly equal in population as is feasible according to the latest federal census.

Â Â Â Â Â  (d) An elector may sign a petition of nomination and may vote only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (e) Board members nominated and elected to office in the original territory, and any person elected or appointed to fill any vacancy in such office, shall continue to hold office until the expiration of the board memberÂs term. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones in the new territory that are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot.

Â Â Â Â Â  (f) A board member shall be nominated and elected in the same numbered zone at the regular district election immediately preceding the June 30 termination date, and the director from that zone shall take office on the July 1 following the date of election. The term of office of a board member shall be four years. Electors of each of the seven zones shall elect a board member.

Â Â Â Â Â  (4) The board shall appoint an advisory committee that includes one member from each county in the community college district. The board shall appoint an additional, at-large member from a list of persons nominated by the advisory committee. The at-large member shall be the chairperson of the advisory committee. The advisory committee members shall be appointed, and may be reappointed, for terms of three years, and the terms shall be staggered so that approximately one-third of the terms of the members end each year. The board shall give deliberative consideration to all recommendations of the advisory committee concerning policy related to district organization, educational services and facilities in regard to both the original territory and the new territory.

Â Â Â Â Â  (5) Subject to ORS 294.336, members of the advisory committee shall be appointed to the community college district budget committee. The community college district budget committee shall review and recommend budgets established and delineated by territory based on revenues and resources available.

Â Â Â Â Â  (6) The chief administrative officer of the district shall maintain the administrative office of the district in the original territory.

Â Â Â Â Â  (7) Collective bargaining shall be maintained uniformly across the original territory and new territory.

Â Â Â Â Â  (8) After receiving any recommendation of the advisory committee, the board may continue one or more of the provisions of subsections (1) and (3) to (7) of this section in effect for an indefinite period after the expiration of the 10-year period referred to in subsection (1) of this section.

Â Â Â Â Â  (9) The original territory shall remain liable for the existing debt of the community college district payable from ad valorem property taxes levied specifically for the payment of such indebtedness. [1999 c.1027 Â§4]

AID FOR OPERATION

Â Â Â Â Â  341.620 Community College Support Fund. There is established a Community College Support Fund in the General Fund. [Derived from 1991 c.162 Â§1; 1995 c.67 Â§27]

Â Â Â Â Â  341.625 [Formerly 341.610; 1967 c.433 Â§1; 1969 c.544 Â§3; 1971 c.310 Â§4; 1973 c.27 Â§1; 1975 c.128 Â§1; 1977 c.702 Â§1; 1979 c.417 Â§1; repealed by 1987 c.152 Â§1 and 1987 c.474 Â§9 (341.626 enacted in lieu of 341.625)]

Â Â Â Â Â  341.626 Distribution of state aid; rules. (1) Subject to rules adopted by the State Board of Education and to ORS 291.232 to 291.260, the Commissioner for Community College Services shall distribute state aid to each community college district and community college service district.

Â Â Â Â Â  (2) The rules adopted by the State Board of Education shall provide:

Â Â Â Â Â  (a) No state aid for hobby and recreation classes;

Â Â Â Â Â  (b) Procedures for proper and accurate record keeping;

Â Â Â Â Â  (c) Procedures that will insure reasonable year to year stability in the delivery of appropriated moneys to the colleges; and

Â Â Â Â Â  (d) Procedures to insure that the full state appropriation is delivered to the colleges.

Â Â Â Â Â  (3) Upon compliance with the rules adopted by the State Board of Education, the commissioner shall, as soon as practicable following the receipt of required reports from the districts, prepare, certify and transmit to the Oregon Department of Administrative Services the names and the amounts due each district. The Oregon Department of Administrative Services shall audit the amounts certified by the commissioner and draw its warrants on the State Treasury payable out of the General Fund to the districts. [1987 c.474 Â§10 (enacted in lieu of 341.625)]

Â Â Â Â Â  341.630 [1971 c.310 Â§8; 1973 c.18 Â§1; 1977 c.702 Â§3; 1985 c.381 Â§4; repealed by 1987 c.152 Â§4 and c.474 Â§13]

Â Â Â Â Â  341.635 Effect on state aid of scholarships and of certain admissions. (1) In determining the amount of apportionment to the community college from the General Fund under ORS 341.626, tuition and fees allowed for scholarships authorized by ORS 341.485 shall be considered as paid by the student.

Â Â Â Â Â  (2) The district shall include the high school student attending the community college in determining the number of equivalent full-time students in classes for purposes of ORS 341.626 and other laws governing the distribution of state and federal funds to such colleges. [Subsection (1) enacted as 1965 c.148 Â§2; subsection (2) enacted as 1965 c.262 Â§7; 1971 c.513 Â§66; 1989 c.258 Â§1; 1993 c.45 Â§141; 1995 c.67 Â§29]

Â Â Â Â Â  341.645 [1965 c.198 Â§1; repealed by 1971 c.513 Â§100]

Â Â Â Â Â  341.655 Distribution of federal funds for professional technical education. (1) As used in this section Âapproved expensesÂ means the operating expenses of community college districts for professional technical education programs which have been approved by the Commissioner for Community College Services.

Â Â Â Â Â  (2) Federal moneys received for purposes of reimbursing community college districts for professional technical education programs may be used by the districts to pay approved expenses. [1965 c.487 Â§2; 1967 c.433 Â§7; 1971 c.513 Â§67; 1987 c.474 Â§12; 1993 c.45 Â§Â§142,143]

Â Â Â Â Â  341.660 Treatment of public library costs in computing state aid. A community college district that operates a free public library pursuant to ORS 357.410 shall not include or reflect the operating or construction costs attributable to such library that are in addition to the costs otherwise incurred for library facilities or services for the community college in any computation of eligibility for state aid for operation or construction at the community college. However, a community college district that operates a free public library is eligible for any federal funds to which it would otherwise be entitled for public library purposes. [1975 c.112 Â§11]

Â Â Â Â Â  341.665 Receipt of funds for apprenticeship programs. (1) The receiving community college shall be awarded funds from the contracted out-of-district funds appropriated to the Department of Community Colleges and Workforce Development if the college operates the program under a contract with an apprenticeship training committee and the contract is approved by the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (2) A community college district may submit full-time equivalencies generated by apprenticeship programs to the Department of Community Colleges and Workforce Development for reimbursement from the Community College Support Fund for purposes of ORS 341.626 but may not submit for reimbursement those full-time equivalencies generated through contracts under subsection (1) of this section. [1979 c.311 Â§1; 1995 c.67 Â§30]

FINANCE

(Bonds Issued by Districts)

Â Â Â Â Â  341.675 Authority to incur bonded indebtedness; aggregate amount. (1) A community college district may contract a bonded indebtedness for any one or more of the following purposes in and for the district:

Â Â Â Â Â  (a) To acquire, construct, reconstruct, improve, repair, equip or furnish a college building or buildings or additions thereto;

Â Â Â Â Â  (b) To acquire or to improve all property, real and personal, appurtenant thereto or connected therewith, including self-financing facilities;

Â Â Â Â Â  (c) To fund or refund outstanding indebtedness; and

Â Â Â Â Â  (d) To provide for the payment of the debt.

Â Â Â Â Â  (2) The community college district may use the proceeds received from the sale of bonds to pay for any costs incurred by the district in issuing and selling such bonds, including but not limited to, attorney fees and the cost of publishing notices of bond elections, printing such bonds and advertising such bonds for sale.

Â Â Â Â Â  (3) The aggregate amount of such district bonded indebtedness shall not exceed one and one-half percent (0.015) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) For purposes of any law relating to bonded indebtedness, Âcommunity college districtÂ includes a Âcommunity college service district.Â [1971 c.513 Â§Â§37,43; 1991 c.459 Â§385; 1997 c.271 Â§2]

Â Â Â Â Â  341.678 Election on bonded indebtedness. (1) To determine whether a community college district should contract a bonded indebtedness for any one or more purposes described in ORS 341.675, the question shall be decided by election. The district board may order the election on its own motion or shall order the election if a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The petition shall state the amount of the proposed bonded indebtedness and the purposes for which the indebtedness shall be contracted. [1983 c.350 Â§212 (enacted in lieu of 341.679); 1993 c.45 Â§145]

Â Â Â Â Â  341.679 [1971 c.513 Â§Â§38, 39; 1973 c.796 Â§58; repealed by 1983 c.350 Â§211 (341.678 enacted in lieu of 341.679)]

Â Â Â Â Â  341.681 Issuance of bonds. If the electors of the district voting on the question of contracting bonded indebtedness approve the question, the board of the district may issue bonds of the district. [1971 c.513 Â§Â§40,41,42; 1981 c.94 Â§29; 1983 c.347 Â§25; 1983 c.350 Â§213; 1995 c.67 Â§31; 2007 c.783 Â§135]

Â Â Â Â Â  341.685 Registration of bonds; disposition of proceeds. (1) The paying agent and registrar, appointed in accordance with ORS 287A.300 (1) to (3), shall register each community college district bond, including refunding bonds, in a record maintained for that purpose in the office of the paying agent and registrar, noting the community college district, amount, date, time and place of payment, rate of interest and such other facts as the paying agent and registrar may consider proper. The paying agent and registrar shall cause the bonds to be delivered promptly to the purchasers thereof upon payment therefor, and if the place of delivery is outside the city in which the paying agent and registrarÂs office is situated, the cost of delivery of the bonds shall be paid by the issuing district.

Â Â Â Â Â  (2) The paying agent and registrar shall hold the proceeds of the sale of all bonds for the community college district subject to the order of the board of the district to be used solely for the purpose for which the bonds were issued. The paying agent and registrar is authorized to deliver the proceeds of the sale of the bonds to the person designated as custodian of the community college district funds under ORS 341.703.

Â Â Â Â Â  (3) When the bonds have been so executed, registered and delivered, their legality shall not be open to contest by the community college district, or by any person for or on its behalf, for any reason whatever. [1971 c.513 Â§44; 1995 c.67 Â§32; 2007 c.783 Â§136]

Â Â Â Â Â  341.690 Tax levy to meet annual bonded indebtedness; bond sinking fund. (1) The board of the district shall ascertain and levy annually, in addition to all other taxes, a direct ad valorem tax on all the taxable property in the district, sufficient to pay the maturing interest and principal of all community college district bonds outstanding promptly when and as such payments become due. The amount of the tax may be increased by an amount sufficient to retire any bonds which may be callable. The board shall annually file a copy of its budget and levies with the paying agent and registrar. The board shall in each year include such taxes in the district budget for such year. Such taxes shall in each year be certified, extended upon the tax rolls and collected by the same officers in the same manner and at the same time as the taxes for general district purposes.

Â Â Â Â Â  (2) The funds derived from such tax levies shall be retained by the paying agent and registrar without being paid to the district or to any officer thereof, and shall be kept by the paying agent and registrar in a separate fund to be known as and designated Â______Community College District Bond Interest and Sinking Fund,Â which shall be irrevocably pledged to and used solely for the payment of the interest accruing on and the principal of the bonds when due, so long as any of the bonds or the coupons thereto appertaining remain outstanding and unpaid. The interest earnings of such fund shall be credited thereto and become a part thereof. For failure to retain and account for such funds, as provided in this section, the paying agent and registrar shall be liable upon the official bond of the paying agent and registrar.

Â Â Â Â Â  (3) The fund shall not be diverted or used for any other purpose; but if a surplus remains after all interest and principal have been paid on all community college district bonds then outstanding and unpaid, the surplus may be transferred to such other fund as the board of the district may direct.

Â Â Â Â Â  (4) If the tax required by subsection (1) of this section is not levied by the board of the district, the paying agent and registrar shall certify the county share, based on the proportion of the assessed valuation of the community college district located in the county, to the governing body of each county in which territory of the district is located which shall then levy a tax on all taxable property within the county that is in the district sufficient to raise the required amount.

Â Â Â Â Â  (5) The county assessors shall extend the tax so levied upon the county tax rolls for such district. The county sheriffs shall collect this tax and pay the sums collected into the fund kept by the paying agent and registrar pursuant to subsection (2) of this section. [1971 c.513 Â§45; 1995 c.67 Â§33]

Â Â Â Â Â  341.693 Payment of bond principal and interest. (1) The paying agent and registrar must cause to be paid out of any money in the hands of the paying agent and registrar belonging to the community college district, the interest on or principal of, as the case may be, any bond issued by the district promptly when and as the same becomes due at the place of payment designated in such coupons or bonds. All coupons or bonds so paid must be immediately reported to the board of the district.

Â Â Â Â Â  (2) The paying agent and registrar shall not be required to remit to the purchaser of any bonds or coupons the amount necessary to redeem them until the day such bonds or coupons are due. [1971 c.513 Â§46; 1995 c.67 Â§34]

Â Â Â Â Â  341.695 Bond redemption procedure. (1) Whenever the sinking fund mentioned in ORS 341.690 equals the amount, principal and interest, of any bond then due or subject at the option of the district to be paid or redeemed when authorized by the board of the district, the paying agent and registrar shall notify the holder of such bond and publish a notice in the newspaper published in the district in compliance with ORS 193.010 to 193.100. The notice shall state that the paying agent and registrar will, within 30 days from the date of the notice, redeem and pay any such bond then redeemable and payable, giving priority according to the date of issuance numerically. Upon presentation of any such bond at the place of payment specified therein, the paying agent and registrar shall cause the bond to be paid. If any holder of such bond fails to present it at the time mentioned in the notice, the interest thereon shall cease, and the paying agent and registrar shall thereafter pay only the amount of such bond and the interest accrued thereon up to the last day of the time of redemption mentioned in the notice.

Â Â Â Â Â  (2) When any bonds are so redeemed or paid, the paying agent and registrar shall cause the same to be canceled and write across the face thereof ÂredeemedÂ and the date of redemption, and shall deliver it to the board of the district, taking its receipt therefor. [1971 c.513 Â§47; 1995 c.67 Â§35]

Â Â Â Â Â  341.697 Refunding bonds. (1) Whenever any community college district has any outstanding bonded indebtedness, which is due or subject at the option of the district to be paid or redeemed, the district, by and through the board of the district, may:

Â Â Â Â Â  (a) Issue and exchange, for any such indebtedness, its bonds bearing the rate of interest determined by the board pursuant to ORS 287A.300 (1) to (3); or

Â Â Â Â Â  (b) Issue and sell such bonds and apply the proceeds of such sale in payment of the indebtedness for the payment of which the refunding bonds are proposed to be issued.

Â Â Â Â Â  (2) Refunding bonds issued under subsection (1) of this section shall in all respects conform to, and be governed, as to their issue, by ORS 341.675 (3) and the provisions of ORS 287A.360 to 287A.380 that are not inconsistent with this section.

Â Â Â Â Â  (3) The refunding of indebtedness and issuing of bonds for such purpose shall not require an election, but may be done by resolution of the board of the district at any legally called board meeting. The debt limitations imposed by law shall not affect the right of any district to issue refunding bonds under authority of this section. The validity of any bonds so issued, or of the indebtedness thereby refunded, shall not thereafter be open to contest by the district or by any person for any reason whatever. [1971 c.513 Â§48; 1981 c.94 Â§30; 1983 c.347 Â§26; 1993 c.45 Â§146; 2007 c.783 Â§137]

Â Â Â Â Â  341.701 [1971 c.513 Â§49; repealed by 1975 c.642 Â§22 (341.702 enacted in lieu of 341.701)]

Â Â Â Â Â  341.702 Laws governing issuance of bonds. All legally authorized and issued general obligation bonds or revenue bonds shall be issued as prescribed in ORS chapter 287A. [1975 c.642 Â§23 (enacted in lieu of 341.701); 2007 c.783 Â§138]

(Custody and Expenditure of Funds)

Â Â Â Â Â  341.703 Custodian of funds; depositories; signature on checks; warrants as checks. (1) The board of a community college district shall designate a custodian of funds of the district. Funds shall be disbursed only in the manner provided by subsection (3) of this section.

Â Â Â Â Â  (2) For the purpose of receiving deposits of community college funds, the board of the district shall designate such bank or banks, as the board deems safe and proper depositories for district funds. The custodian designated under subsection (1) of this section shall not be liable personally or upon the official bond of the custodian for moneys lost by reason of failure or insolvency of any bank which becomes a depository under this subsection.

Â Â Â Â Â  (3) When funds are available for payment, district obligations shall be paid by check bearing the original signature of the custodian of the district funds; or if authorized by the board of the district, the custodianÂs facsimile signature.

Â Â Â Â Â  (4) Where a statute specifies a warrant as the means by which district obligations shall be paid, warrant means ÂcheckÂ if funds are available for payment. [1971 c.513 Â§50; 1995 c.67 Â§36]

Â Â Â Â Â  341.705 Warrant procedure. (1) As used in this section, Âcommunity college district obligationÂ includes salaries of district employees and other regularly contracted services.

Â Â Â Â Â  (2) Warrants in payment of district obligations shall be issued only when there are insufficient funds to pay the warrant and shall be indorsed Ânot paid for want of funds.Â Warrants may be issued at the end of each month, if necessary. Warrants shall not be issued without a vote of the board of the district. They must be signed by the chairperson of the board and countersigned by the district clerk. If the chairperson is absent or unable to execute the warrants, the board may authorize any member of the board to act as chairperson in executing the warrants.

Â Â Â Â Â  (3) Unless the board of the district has designated a lower rate of interest, which rate must appear on the face of the warrants, warrants indorsed Ânot paid for want of fundsÂ shall draw interest at a rate not to exceed seven percent (0.07) from date of indorsement until called.

Â Â Â Â Â  (4) Funds becoming available for payment of warrants indorsed Ânot paid for want of fundsÂ shall be applied in payment in the order in which the warrants were so indorsed.

Â Â Â Â Â  (5) At the last regular school board meeting of the district preceding July 1 in each year, the district clerk shall certify to the board a list of all district warrants which were called for payment more than seven years prior to July 1 next following the meeting, and which have not been paid. The certification shall state the amount of each of such warrants, to whom issued, and date of issuance. The board of the district shall cause notice to be published in some newspaper having a general circulation in the district. The notice shall contain a statement that if such warrants are not presented for payment within 60 days from July 1, they will be canceled, and payment thereof will be refused.

Â Â Â Â Â  (6) At the first regular meeting of the board in each district after the expiration of 60 days from July 1 in each year, the board shall make an order that all such warrants which have not been so presented for payment, describing them, shall be canceled and the board shall so cancel.

Â Â Â Â Â  (7) Nothing in this section prohibits a board from paying, upon any claim arising from the canceling of any such warrant, the principal of the warrant when presented without interest if not indorsed for want of funds and, if indorsed for want of funds, with interest to the date such warrant was called. [1971 c.513 Â§52]

(Audits)

Â Â Â Â Â  341.709 Annual audit required. (1) The board of a community college district shall cause to have prepared an annual audit of the books and accounts of the district, including but not limited to student body funds, athletic funds, cafeteria funds, and other similar funds collected by the college. The audit statements must be filed with the administrative office for the district on or before December 31 of the year in which the audit is conducted.

Â Â Â Â Â  (2) Accountants employed under this section must be selected from the roster of authorized municipal accountants maintained by the Oregon Board of Accountancy under ORS 297.670. [1971 c.513 Â§51; 1987 c.159 Â§1]

Â Â Â Â Â  341.710 [1959 c.641 Â§6; 1961 c.602 Â§10; 1965 c.100 Â§302; renumbered 341.025]

(Short-Term Bonds)

Â Â Â Â Â  341.715 Short-term bonds. (1) As provided by ORS 287A.180, the board of a community college district may contract indebtedness by the issuance of short-term bonds for the purpose of meeting current expenses, retiring outstanding bonds or warrants, or paying the interest thereon.

Â Â Â Â Â  (2) The board of the district in which indebtedness was incurred under this section shall levy an annual tax on all taxable property in the district sufficient to meet the interest payments and retire the indebtedness, but no tax shall be necessary where other provisions are made for payment of the indebtedness. [1971 c.513 Â§53; 1983 c.124 Â§10; 1985 c.356 Â§5; 1993 c.97 Â§26; 2007 c.783 Â§139]

Â Â Â Â Â  341.720 [1959 c.641 Â§7; 1965 c.100 Â§303; renumbered 341.035]

(Bonds Issued by State)

Â Â Â Â Â  341.721 Issuance by State Treasurer. (1) To provide funds to community college districts for the purposes specified in Article XI-G of the Oregon Constitution, the State Treasurer may issue bonds at the request of the State Board of Education in accordance with the provisions of ORS chapter 286A.

Â Â Â Â Â  (2) The State Treasurer may not issue bonds pursuant to Article XI-G of the Oregon Constitution under subsection (1) of this section for a community college project unless a grant agreement has been entered into pursuant to ORS 341.735 between the Department of Community Colleges and Workforce Development and the community college district that is receiving the bond proceeds. [2005 c.787 Â§20; 2007 c.783 Â§140]

Â Â Â Â Â  Note: Sections 18 and 19, chapter 761, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 18. (1) Pursuant to Article XI-G of the Oregon Constitution and ORS 286.031 to 286.061 [series repealed in 2007] and 341.721, the State Treasurer may sell, at the request of the State Board of Education, general obligation bonds of the State of Oregon of the kind and character and within the limits prescribed by Article XI-G of the Oregon Constitution, as the treasurer determines, but in no event may the treasurer sell more than the aggregate principal sum of $52,640,500 par value for the biennium beginning July 1, 2007. The moneys realized from the sale of the bonds shall be appropriated and may be expended for the purposes set forth in section 3 of this 2007 Act and sections 3 (5) and (6), chapter 787, Oregon Laws 2005, for payment for capitalized interest and costs incidental to issuance of the bonds.

Â Â Â Â Â  (2) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (1) of this 2007 Act are matched with the General Fund appropriation made under section 20 of this 2007 Act.

Â Â Â Â Â  (3) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (2) of this 2007 Act are matched with the General Fund appropriation made under section 21 of this 2007 Act.

Â Â Â Â Â  (4) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (3) of this 2007 Act are matched with the General Fund appropriation made under section 22 of this 2007 Act.

Â Â Â Â Â  (5) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (4) of this 2007 Act are matched with the General Fund appropriation made under section 23 of this 2007 Act.

Â Â Â Â Â  (6) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (5) of this 2007 Act are matched with the General Fund appropriation made under section 24 of this 2007 Act.

Â Â Â Â Â  (7) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (6) of this 2007 Act are matched with the General Fund appropriation made under section 25 of this 2007 Act.

Â Â Â Â Â  (8) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (7) of this 2007 Act are matched with the General Fund appropriation made under section 27, chapter 787, Oregon Laws 2005.

Â Â Â Â Â  (9) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 3 (8) of this 2007 Act are matched with the General Fund appropriation made under section 27 of this 2007 Act. [2007 c.761 Â§18]

Â Â Â Â Â  Sec. 19. Notwithstanding section 3 of this 2007 Act, at the request of the State Board of Education, the State Treasurer may issue bonds for a project listed in section 3 of this 2007 Act:

Â Â Â Â Â  (1) If the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 3 of this 2007 Act has been received by the Department of Community Colleges and Workforce Development; or

Â Â Â Â Â  (2) After the department reports to the Emergency Board or the Joint Committee on Ways and Means, if the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 3 of this 2007 Act has not been received by the department. [2007 c.761 Â§19]

Â Â Â Â Â  341.725 Community College Capital Construction Fund. (1) The Community College Capital Construction Fund is established separate and distinct from the General Fund. Interest earned on moneys in the Community College Capital Construction Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Community College Capital Construction Fund are appropriated continuously to the Department of Community Colleges and Workforce Development and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities at community colleges pursuant to grant agreements entered into between the department and community college districts under ORS 341.735. [2005 c.787 Â§21]

Â Â Â Â Â  Note: Sections 26 to 32, chapter 787, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 26.
Columbia
Gorge
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Columbia Gorge Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities for the Columbia Gorge Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Columbia Gorge Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§26]

Â Â Â Â Â  Sec. 27.
Oregon
Coast
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Oregon Coast Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Oregon Coast Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Oregon Coast Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Oregon Coast Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§27; 2007 c.761 Â§26]

Â Â Â Â Â  Sec. 28.
Rogue
Community College
Medford
Instructional Facility Account. (1) There is established in the General Fund an account to be known as the Rogue Community College Medford Instructional Facility Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish a joint instructional facility in
Medford
for Southern Oregon University and the Rogue Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Rogue Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $4,100,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Rogue Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§28]

Â Â Â Â Â  Sec. 29.
Clatsop
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Clatsop Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip, furnish and purchase land for new facilities for the Clatsop Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Clatsop Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Clatsop Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§29]

Â Â Â Â Â  Sec. 30.
Tillamook Bay
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Tillamook Bay Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish new facilities for the Tillamook Bay Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $4,900,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Tillamook Bay Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§30]

Â Â Â Â Â  Sec. 31.
Klamath
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Klamath Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish new facilities for the Klamath Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Klamath Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,700,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Klamath Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§31]

Â Â Â Â Â  Sec. 32. Southwestern Oregon Community College Curry
County
Facilities
Account. (1) There is established in the General Fund an account to be known as the Southwestern Oregon Community College Curry County Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities in
Curry
County
for the Southwestern Oregon Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $2,300,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Southwestern Oregon Community College District for the purposes listed in subsection (1) of this section. [2005 c.787 Â§32]

Note: Sections 20 to 25 and 27, chapter 761, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 20.
Central
Oregon
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Central Oregon Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Central Oregon Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Central Oregon Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $5,778,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Central Oregon Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§20]

Â Â Â Â Â  Sec. 21.
Chemeketa
Community College
Facility Account. (1) There is established in the General Fund an account to be known as the Chemeketa Community College Facility Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Chemeketa Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Chemeketa Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $5,625,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Chemeketa Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§21]

Â Â Â Â Â  Sec. 22.
Clackamas
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Clackamas Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Clackamas Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Clackamas Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $5,156,250 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Clackamas Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§22]

Â Â Â Â Â  Sec. 23.
Lane
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Lane Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Lane Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Lane Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $6,750,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Lane Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§23]

Â Â Â Â Â  Sec. 24.
Linn-Benton
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Linn-Benton Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Linn-Benton Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Linn-Benton Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $3,731,250 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Linn-Benton Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§24]

Â Â Â Â Â  Sec. 25.
Mt.
Hood
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Mt. Hood Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Mt. Hood Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Mt. Hood Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $2,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Linn-Benton Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§25]

Â Â Â Â Â  Sec. 27.
Portland
Community College
Facilities Account. (1) There is established in the General Fund an account to be known as the Portland Community College Facilities Account. Moneys in the account shall be used to construct, improve, repair, equip and furnish facilities and purchase land for facilities for the Portland Community College District.

Â Â Â Â Â  (2) The account may consist of the following moneys that have been deposited in the account by the Department of Community Colleges and Workforce Development at the request of the Portland Community College District for the purposes listed in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from federal and local governments;

Â Â Â Â Â  (b) Donations;

Â Â Â Â Â  (c) Community College Support Fund moneys transferred to the account by the department at the request of the community college district;

Â Â Â Â Â  (d) Building reserve funds of the community college district transferred to the department from the community college district; and

Â Â Â Â Â  (e) Proceeds from the sale of bonds issued by the community college district.

Â Â Â Â Â  (3) Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) The account may not be credited with more than $7,500,000 in donations, Community College Support Fund moneys, proceeds from the sale of bonds, building reserve funds, federal and local government funds and interest.

Â Â Â Â Â  (5) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the department and may be transferred to the Community College Capital Construction Fund for the purpose of making distributions to the Portland Community College District for the purposes listed in subsection (1) of this section. [2007 c.761 Â§27]

Â Â Â Â Â  341.728
Community
College
Bond
Building
Fund. (1) The
Community
College
Bond
Building
Fund is established separate and distinct from the General Fund.

Â Â Â Â Â  (2) The
Community
College
Bond
Building
Fund shall consist of moneys realized from the sale of bonds issued pursuant to Article XI-G of the Oregon Constitution for the benefit of community college districts under ORS 341.721.

Â Â Â Â Â  (3) Moneys in the Community College Bond Building Fund are appropriated continuously to the Department of Community Colleges and Workforce Development and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities at community colleges pursuant to grant agreements entered into between the department and community college districts under ORS 341.735.

Â Â Â Â Â  (4) Moneys in the Community College Bond Building Fund may be invested as provided in ORS 286A.025 until needed for disbursement under subsection (3) of this section. If a surplus remains in the fund after disbursement, the surplus and earnings from temporary investments shall be credited to the Community College Bond Sinking Fund. [2005 c.787 Â§22; 2007 c.783 Â§141]

Â Â Â Â Â  341.730 [1959 c.641 Â§8; 1961 c.602 Â§11; 1965 c.100 Â§304; renumbered 341.045]

Â Â Â Â Â  341.731 Community College Bond Sinking Fund. (1) The Community College Bond Sinking Fund is established separate and distinct from the General Fund. The Community College Bond Sinking Fund shall be used to provide for payment of the principal and the interest upon bonds issued under the authority of Article XI-G of the Oregon Constitution for the benefit of community college districts under ORS 341.721.

Â Â Â Â Â  (2) Moneys in the fund are appropriated continuously to the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (3) The fund may be invested by the State Treasurer, and earnings on the investments shall be credited to the fund.

Â Â Â Â Â  (4) The fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445, all moneys that the Legislative Assembly may provide in lieu of such taxes, all moneys received as accrued interest upon bonds sold, all earnings from investments of the fund and the proceeds of the sale of refunding bonds.

Â Â Â Â Â  (5) The department may credit the fund with moneys received from either a sale or interfund transfer of land, buildings or facilities.

Â Â Â Â Â  (6)(a) The department may not use the fund for any purpose other than the purposes for which the fund was created.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the department may transfer any surplus in the fund to other funds designated by the department if a balance remains in the fund and:

Â Â Â Â Â  (A) The purposes for which the fund was created have been fulfilled; and

Â Â Â Â Â  (B) A reserve sufficient to meet all existing and future obligations and liabilities of the fund has been set aside. [2005 c.787 Â§23]

Â Â Â Â Â  341.735 Grant agreements for distribution of funds to community college districts; fees. (1) For the purposes of distributing moneys held in the Community College Capital Construction Fund and the Community College Bond Building Fund, the Department of Community Colleges and Workforce Development shall enter into grant agreements with each community college district for whose projects moneys have been appropriated from the General Fund and are held pending disbursement of the moneys. The grant agreements shall obligate the department to distribute to each community college district any funds the district provides to the state to provide a General Fund match as required by Article XI-G of the Oregon Constitution and shall also obligate the department to distribute to each community college district any amounts that are credited to the Community College Bond Building Fund for a project of the district. The department may impose reasonable conditions and reporting and accounting requirements in a grant agreement described in this section that are intended to ensure that the amounts distributed from the funds listed in this subsection will be used for the projects for which the amounts were distributed.

Â Â Â Â Â  (2) The grant agreements shall also require that each community college district that receives amounts from the funds listed in subsection (1) of this section shall:

Â Â Â Â Â  (a) Return to the state any amounts distributed from the Community College Bond Building Fund that are not required to complete the project of that district. The department shall credit the returned amounts to the Community College Bond Sinking Fund.

Â Â Â Â Â  (b) Take any action as determined by the stateÂs bond counsel that is necessary to maintain the excludability of the interest paid by the state on the general obligation bonds that the state issues pursuant to Article XI-G of the Oregon Constitution to fund the Community College Bond Building Fund.

Â Â Â Â Â  (3) The department may collect fees from community college districts that receive moneys under a grant agreement entered into under this section to cover the costs relating to the administration of the distribution of proceeds from general obligation bonds issued pursuant to Article XI-G of the Oregon Constitution to finance community college district projects and for executing the responsibilities of the department under the grant agreement. The department shall deposit any moneys collected under this subsection in the Department of Community Colleges and Workforce Development Account. [2005 c.787 Â§33]

Â Â Â Â Â  341.739 Bond counsel services; financial advisory services. The Department of Community Colleges and Workforce Development may receive bond counsel services and financial advisory services through the Department of Higher Education. If the Department of Community Colleges and Workforce Development receives services through the Department of Higher Education, the Department of Community Colleges and Workforce Development is not obligated to obtain bond counsel services or financial advisory services as otherwise prescribed in ORS 286A.130 and 286A.132. [2005 c.787 Â§24; 2007 c.783 Â§142]

Â Â Â Â Â  341.740 [1959 c.641 Â§9; 1961 c.602 Â§12; 1965 c.100 Â§305; renumbered 341.055]

Â Â Â Â Â  341.750 [1959 c.641 Â§10; 1961 c.602 Â§13; 1965 c.100 Â§306; renumbered 341.075]

Â Â Â Â Â  341.760 [1959 c.641 Â§11; 1965 c.100 Â§307; renumbered 341.085]

Â Â Â Â Â  341.770 [1959 c.641 Â§12; 1965 c.100 Â§308; 1965 c.192 Â§1; renumbered 341.105]

Â Â Â Â Â  341.780 [1959 c.641 Â§13; 1961 c.602 Â§14; 1965 c.100 Â§309; renumbered 341.115]

Â Â Â Â Â  341.785 [1983 c.825 Â§2; 1989 c.171 Â§45; renumbered 285.540 in 1991]

Â Â Â Â Â  341.790 [1959 c.641 Â§14; 1961 c.602 Â§15; 1965 c.100 Â§310; renumbered 341.275]

Â Â Â Â Â  341.795 [1983 c.825 Â§3; 1985 c.542 Â§1; 1987 c.168 Â§3; renumbered 285.543 in 1991]

Â Â Â Â Â  341.800 [1959 c.641 Â§15; 1961 c.602 Â§16; 1965 c.100 Â§311; renumbered 341.125]

Â Â Â Â Â  341.803 [1983 c.825 Â§4; 1987 c.168 Â§4; renumbered 285.545 in 1991]

Â Â Â Â Â  341.805 [1963 c.483 Â§4; 1965 c.100 Â§312; renumbered 341.285]

Â Â Â Â Â  341.807 [1983 c.825 Â§1; renumbered 285.547 in 1991]

Â Â Â Â Â  341.809 [1987 c.697 Â§1; renumbered 285.550 in 1991]

Â Â Â Â Â  341.810 [1959 c.641 Â§16; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.812 [1963 c.483 Â§6; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.813 [1989 c.538 Â§1; renumbered 285.553 in 1991]

Â Â Â Â Â  341.815 [1963 c.483 Â§5; 1965 c.100 Â§315; renumbered 341.475]

Â Â Â Â Â  341.818 [1989 c.538 Â§2; renumbered 285.555 in 1991]

Â Â Â Â Â  341.820 [1959 c.641 Â§17; 1965 c.100 Â§319; renumbered 341.195 (1),(2)]

Â Â Â Â Â  341.825 [1963 c.483 Â§16; 1965 c.100 Â§314; renumbered 341.315]

Â Â Â Â Â  341.830 [1959 c.641 Â§18; repealed by 1965 c.100 Â§320 (341.205 enacted in lieu of 341.830)]

Â Â Â Â Â  341.840 [1959 c.641 Â§19; 1965 c.100 Â§322; renumbered 341.215]

Â Â Â Â Â  341.850 [1959 c.641 Â§22; 1965 c.100 Â§323; renumbered 341.225]

Â Â Â Â Â  341.860 [1959 c.641 Â§20; 1965 c.100 Â§324; renumbered 341.235]

Â Â Â Â Â  341.870 [1959 c.641 Â§21; 1965 c.100 Â§325; renumbered 341.245]

Â Â Â Â Â  341.880 [1959 c.641 Â§23; renumbered 341.195 (3)]

Â Â Â Â Â  341.890 [1959 c.641 Â§28; 1965 c.100 Â§313; renumbered 341.295]

Â Â Â Â Â  341.900 [1959 c.641 Â§31; renumbered 341.305]

Â Â Â Â Â  341.910 [1959 c.641 Â§32; renumbered 341.135]

Â Â Â Â Â  341.912 [1963 c.483 Â§1; 1965 c.100 Â§316; renumbered 341.155]

Â Â Â Â Â  341.914 [1963 c.483 Â§2; 1965 c.100 Â§317; renumbered 341.165]

Â Â Â Â Â  341.915 [1967 c.433 Â§9; 1975 c.128 Â§7; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§5; 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.916 [1963 c.483 Â§3; 1965 c.100 Â§318; renumbered 341.175]

Â Â Â Â Â  341.917 [1975 c.128 Â§8; 1977 c.711 Â§4; repealed by 1977 c.711 Â§6]

Â Â Â Â Â  341.920 [1961 c.601 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  341.925 [1961 c.601 Â§Â§2,5; 1963 c.483 Â§15; 1965 c.100 Â§341; 1967 c.433 Â§10; 1969 c.633 Â§1; 1971 c.310 Â§5; 1973 c.27 Â§6; 1975 c.128 Â§6; repealed by 1977 c.711 Â§6]

Â Â Â Â Â  341.930 [1961 c.601 Â§3; 1965 c.100 Â§342; 1967 c.433 Â§11; 1971 c.310 Â§6; 1975 c.128 Â§9; repealed by 1977 c.711 Â§6]

AID FOR CONSTRUCTION

Â Â Â Â Â  341.933 Distribution of state funds for capital construction; standards; limitations; rules. The State Board of Education shall adopt by rule standards governing the distribution of state funds to community college districts for capital construction projects. The standards shall include, but need not be limited to, the following provisions:

Â Â Â Â Â  (1) No state funds shall be used for the construction of student or faculty housing, facilities for spectators at athletic events, recreational facilities, student health facilities or noninstructional portions of student centers; and

Â Â Â Â Â  (2) State funds shall be matched by substantial contributions from nonstate sources, which may include tuition, property taxes, bond issues, gifts and grants. [1987 c.474 Â§11; 1999 c.21 Â§68]

Â Â Â Â Â  341.935 [1961 c.601 Â§4; 1965 c.100 Â§343; 1967 c.433 Â§12; 1971 c.513 Â§70; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§5; 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.937 Capital improvements for access for persons with disabilities. In preparing budget requests for each biennium, after consultation with the community colleges and their respective representatives of the community of persons with disabilities at the colleges, the State Board of Education shall include amounts for capital improvements that will be applied to the substantial reduction and eventual elimination of barriers to access by persons with disabilities. [1991 c.935 Â§3; 2005 c.22 Â§235; 2007 c.70 Â§99]

Â Â Â Â Â  341.940 [1961 c.601 Â§6; 1965 c.100 Â§344; 1967 c.433 Â§13; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.945 [1961 c.601 Â§7; 1965 c.100 Â§345; 1967 c.433 Â§14; 1971 c.513 Â§71; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.950 [1961 c.601 Â§8; 1965 c.100 Â§346; 1967 c.433 Â§15; 1971 c.513 Â§72; repealed by 1977 c.711 Â§6; repeal rescinded by 1979 c.754 Â§6; repealed by 1987 c.474 Â§13]

Â Â Â Â Â  341.990 [Part renumbered 332.990; repealed by 1965 c.100 Â§456]

_______________



Chapter 342

Chapter 342 Â Teachers and Other School Personnel

2007 EDITION

TEACHERS AND OTHER SCHOOL PERSONNEL

EDUCATION AND CULTURE

GENERAL PROVISIONS

342.120Â Â Â Â  Definitions

LICENSING AND REGISTRATION OF TEACHERS AND ADMINISTRATORS

(Generally)

342.121Â Â Â Â  Teacher and administrator licensing; certification from professional organizations; certificate not required

342.122Â Â Â Â  Professional Organizations Certification Fund

342.123Â Â Â Â  Knowledge of civil rights laws required

342.125Â Â Â Â  Types of licenses; charter school teacher and administrator registry; expedited process

NoteÂ Â Â Â Â Â Â Â Â  Subject matter endorsement--1993 c.45 Â§154

342.126Â Â Â Â  First aid card required for teaching license; waiver for disability

342.127Â Â Â Â  Fees; basis

342.130Â Â Â Â  Certain existing certificates and licenses not invalidated

342.135Â Â Â Â  Basic, standard and other teaching licenses; basis of renewal; rules

342.136Â Â Â Â  Initial teaching, personnel service and administrative licenses; renewal

342.138Â Â Â Â  Continuing teaching, personnel service and administrative licenses; qualifications for continuing license; renewal

342.140Â Â Â Â  Administrative license

342.143Â Â Â Â  Issuance of licenses and registrations

342.144Â Â Â Â  American Indian languages teaching license

342.147Â Â Â Â  Approval of teacher education institutions and programs; rules

342.153Â Â Â Â  Proficiency in Braille required for teaching license to provide education to blind students

342.165Â Â Â Â  Commission rules

342.167Â Â Â Â  State board review of rules

342.169Â Â Â Â  Required ratio of pupils to staff holders of first aid cards; exceptions; rules

342.173Â Â Â Â  Effect of employing unlicensed teacher or administrator by certain districts

(Discipline)

342.175Â Â Â Â  Grounds for discipline; reinstatement

342.176Â Â Â Â  Preliminary investigation of complaint; materials confidential; notice

342.177Â Â Â Â  Hearing and decision on charges; notice

342.180Â Â Â Â  Appeal

342.190Â Â Â Â  Administrative Procedures Act not applicable to proceedings for reinstatement, revocation or suspension

(Miscellaneous)

342.195Â Â Â Â  Teaching licenses based on experience in certain federal programs

342.200Â Â Â Â  Administrative licenses based on professional skills and experience

342.203Â Â Â Â  Circulation of list of teachers and administrators subjected to discipline

(Criminal Records Check)

342.223Â Â Â Â  Criminal records check; effect of making false statement; appeal of refusal to issue or renew license or registration

342.227Â Â Â Â  Issuance of temporary license or certificate pending result of check

342.232Â Â Â Â  Employment pending result of check

TEACHER STANDARDS AND PRACTICES COMMISSION

342.350Â Â Â Â  Commission established; confirmation; term; vacancy; effect of change in circumstances

342.360Â Â Â Â  Members; qualifications

342.380Â Â Â Â  Organization

342.390Â Â Â Â  Meetings; expenses

342.400Â Â Â Â  Licensing requirements for out-of-state applicants; reciprocal agreements; rules

342.410Â Â Â Â  Executive director; employees

342.420Â Â Â Â  MemberÂs salary; reimbursement to district

342.430Â Â Â Â  Teacher Standards and Practices Commission Account; use

MINORITY TEACHER ACT

342.433Â Â Â Â  Definitions for ORS 342.433 to 342.449

342.437Â Â Â Â  Goals

342.443Â Â Â Â  Reports to legislature; comparative data; data collection

342.447Â Â Â Â  Plans for recruitment, admission, retention and graduation of minority teachers; rules

342.449Â Â Â Â  Short title

SCHOOL NURSES

342.455Â Â Â Â  Definition of Âschool nurseÂ

342.465Â Â Â Â  Rules; notice if action taken on license

342.475Â Â Â Â  School nurses; certificates

342.485Â Â Â Â  Commission to consult with and advise Oregon State Board of Nursing on school nursing

342.495Â Â Â Â  Holder of school nurse certificate qualified to conduct and coordinate health services program

TEACHERSÂ CONTRACTS

342.513Â Â Â Â  Renewal or nonrenewal of contracts for following year

342.545Â Â Â Â  Termination of teacherÂs contract; release

342.553Â Â Â Â  Suspension of teaching license for resigning without providing required notice; appeal

TERMS AND CONDITIONS OF EMPLOYMENT OF SCHOOL PERSONNEL

342.603Â Â Â Â  Administrators; employment contract; health benefits; restrictions

342.608Â Â Â Â  Working hours for licensed personnel; duty-free lunch period required; exception

342.610Â Â Â Â  Minimum salary for substitute teachers

342.613Â Â Â Â  Contracts with teachers for return of part of salary prohibited

342.650Â Â Â Â  Wearing of religious dress prohibited

342.655Â Â Â Â  Sanctions against teacher violating ORS 342.650

SEXUAL HARASSMENT

342.700Â Â Â Â  Policy on sexual harassment; posting and availability of policy

342.704Â Â Â Â  Adoption of school district policies on sexual harassment required; contents; rules

342.708Â Â Â Â  ORS 342.700 and 342.704 not limitation on or prerequisite for other rights and remedies

STEROIDS AND PERFORMANCE-ENHANCING SUBSTANCES

342.721Â Â Â Â  Definitions for ORS 342.723 and 342.726

342.723Â Â Â Â  Prohibitions on school district employees

342.726Â Â Â Â  Program on prevention and education; training

ACCOUNTABILITY FOR SCHOOLS FOR THE 21ST CENTURY LAW

342.805Â Â Â Â  Short title

342.815Â Â Â Â  Definitions for ORS 342.805 to 342.937

342.835Â Â Â Â  Probationary teacher

342.840Â Â Â Â  Determination of length of service for probationary teacher

342.845Â Â Â Â  Contract teacher; part-time contract teacher; effect of program transfer; administrator contracts

342.850Â Â Â Â  Teacher evaluation; personnel file content; rules

342.865Â Â Â Â  Grounds for dismissal or contract nonextension of contract teacher

342.875Â Â Â Â  Suspension; reinstatement

342.895Â Â Â Â  Contract teachers; procedure for dismissal or contract nonextension; appeal

342.905Â Â Â Â  Appeal procedure; arbitration as alternative

342.910Â Â Â Â  Waiver of contract grievance claim if appeal of dismissal decision filed; waiver of certain rights and procedures

342.930Â Â Â Â  Fair Dismissal Appeals Board; rules

342.934Â Â Â Â  Procedure for reduction of teacher staff due to funding or administrative decision

342.937Â Â Â Â  Reimbursement for teacher dismissal costs

MISCELLANEOUS

342.961Â Â Â Â  Internal investigations of employee misconduct or wrongdoing

342.965Â Â Â Â  Interchange of teachers

342.985Â Â Â Â  Qualifications to teach distance learning course

Â Â Â Â Â  342.005 [Amended by 1955 c.518 Â§1; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.007 [1953 c.85 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.015 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.017 [1991 c.693 Â§16; 1993 c.45 Â§148; renumbered 329.753 in 1993]

Â Â Â Â Â  342.020 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.025 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.030 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.035 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.040 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.045 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.050 [Amended by 1955 c.518 Â§2; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.055 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  342.060 [Amended by 1957 c.638 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.065 [Amended by 1955 c.101 Â§1; renumbered 342.602]

Â Â Â Â Â  342.070 [Amended by 1957 c.638 Â§2; 1961 c.677 Â§1; renumbered 342.175]

Â Â Â Â Â  342.075 [Amended by 1961 c.677 Â§2; renumbered 342.180]

Â Â Â Â Â  342.080 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.085 [Amended by 1955 c.214 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.090 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.095 [Repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.100 [Repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.105 [Repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.110 [Amended by 1961 c.707 Â§1; repealed by 1961 c.439 Â§13]

Â Â Â Â Â  342.115 [Repealed by 1961 c.439 Â§13]

GENERAL PROVISIONS

Â Â Â Â Â  342.120 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ includes all superintendents, assistant superintendents and principals in the public schools or education service districts.

Â Â Â Â Â  (2) ÂApproved teacher education institutionÂ is one which meets the standards of the Teacher Standards and Practices Commission for preparation of teachers for preprimary programs and grades 1 through 12.

Â Â Â Â Â  (3) ÂApproved teacher education programÂ is one offered by an approved teacher education institution and is so recognized by the Teacher Standards and Practices Commission, after considering recommendations of the State Board of Education.

Â Â Â Â Â  (4) ÂCommissionÂ means the Teacher Standards and Practices Commission.

Â Â Â Â Â  (5) ÂEducational assistantÂ means a classified school employee who does not require a license to teach, who is employed by a school district or education service district and whose assignment consists of and is limited to assisting a licensed teacher in accordance with rules established by the State Board of Education.

Â Â Â Â Â  (6) ÂInstructionÂ includes direction of learning in class, in small groups, in individual situations, in the library and in guidance and counseling, but does not include the provision of related services, as defined in ORS 343.035, to a child identified as a child with a disability pursuant to ORS 343.146 to 343.183 when provided in accordance with ORS 343.221.

Â Â Â Â Â  (7) ÂIntern teacherÂ means a regularly enrolled student of an approved teacher education institution who teaches under the supervision of the staff of the institution and of the employing school district in order to acquire practical experience in teaching and for which the student receives both academic credit from the institution and financial compensation from the school district or education service district.

Â Â Â Â Â  (8) ÂState boardÂ means the State Board of Education.

Â Â Â Â Â  (9) ÂTeacherÂ includes all licensed employees in the public schools or employed by an education service district who have direct responsibility for instruction, coordination of educational programs or supervision or evaluation of teachers and who are compensated for their services from public funds. ÂTeacherÂ does not include a school nurse as defined in ORS 342.455.

Â Â Â Â Â  (10) ÂTeaching licenseÂ means a license issued under ORS 342.125 or 342.144. [1961 c.439 Â§1; 1965 c.100 Â§348; 1965 c.550 Â§1; 1973 c.270 Â§2; 1975 c.278 Â§1; 1981 c.393 Â§1; 1981 c.469 Â§5; 1989 c.125 Â§1; 1993 c.45 Â§149; 2001 c.653 Â§4; 2007 c.70 Â§100]

LICENSING AND REGISTRATION OF TEACHERS AND ADMINISTRATORS

(Generally)

Â Â Â Â Â  342.121 Teacher and administrator licensing; certification from professional organizations; certificate not required. (1) The Teacher Standards and Practices Commission shall issue licenses to teachers and administrators who possess the minimum competencies, knowledge and skills to teach and administer in the public schools of the state.

Â Â Â Â Â  (2) In addition to a teaching or administrative license, a person may obtain certification, indicating a higher degree of competency, knowledge and skill based on work experience and advanced study, from a professional organization of teachers or administrators, either on the state or national level. However, a teaching certificate or administrative certificate shall not be required to teach or administer in a public school of this state. [1991 c.662 Â§11; 1993 c.45 Â§151]

Â Â Â Â Â  Note: 342.121 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.122 Professional Organizations Certification Fund. (1) There is created the Professional Organizations Certification Fund, separate and distinct from the General Fund. Interest earned on moneys in the Professional Organizations Certification Fund shall be credited to the fund.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may accept from any source any grant, donation or gift of money or other valuable thing made to the commission for purposes of the Professional Organizations Certification Fund.

Â Â Â Â Â  (3) Moneys credited to the Professional Organizations Certification Fund are continuously appropriated to the commission for the purposes of advanced certifications of teachers and administrators in accordance with ORS 342.121 (2). The commission may draw checks or orders upon the State Treasurer in making disbursements from the Professional Organizations Certification Fund for the purposes stated in this subsection. [2001 c.381 Â§2]

Â Â Â Â Â  Note: 342.122 was added to and made a part of 342.120 to 342.430 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.123 Knowledge of civil rights laws required. (1) In addition to and not in lieu of any other law or rule or standard established by the Teacher Standards and Practices Commission, the commission shall require an applicant for a teaching license or any renewal thereof demonstrate knowledge of Title VI of the Civil Rights Act of 1964, Title IX of the Education Amendments of 1972, and federal statutes pertaining thereto, as well as state statutes prohibiting discrimination.

Â Â Â Â Â  (2) An applicant shall be required to demonstrate knowledge of federal and state statutes prohibiting discrimination required by subsection (1) of this section only once. [1977 c.805 Â§2; 1981 c.663 Â§1]

Â Â Â Â Â  342.125 Types of licenses; charter school teacher and administrator registry; expedited process. (1) Teaching licenses shall be issued and renewed by the Teacher Standards and Practices Commission by the authority of the State of
Oregon
, subject to ORS 342.120 to 342.430 and the rules of the commission.

Â Â Â Â Â  (2) Subject to subsection (4) of this section, teaching licenses shall be of the following types:

Â Â Â Â Â  (a) Basic teaching license.

Â Â Â Â Â  (b) Standard teaching license.

Â Â Â Â Â  (c) Administrative license.

Â Â Â Â Â  (d) Restricted teaching license.

Â Â Â Â Â  (3) Subject to ORS 342.130 and to subsection (4) of this section and in addition to the teaching licenses described in subsection (2) of this section, licenses shall be of the following types:

Â Â Â Â Â  (a) Initial teaching license.

Â Â Â Â Â  (b) Continuing teaching license.

Â Â Â Â Â  (c) Initial personnel service license.

Â Â Â Â Â  (d) Continuing personnel service license.

Â Â Â Â Â  (e) Initial administrative license.

Â Â Â Â Â  (f) Continuing administrative license.

Â Â Â Â Â  (4) The Teacher Standards and Practices Commission may establish other types of teaching licenses as it considers necessary for operation of the public schools of the state and may prescribe the qualifications for the licenses. However, no license established under the authority of this subsection is required for a regular classroom teaching position in the public schools.

Â Â Â Â Â  (5)(a) The Teacher Standards and Practices Commission shall establish a public charter school teacher and administrator registry. The commission shall require the applicant and the public charter school to jointly submit an application requesting registration as a public charter school teacher or administrator. The application shall include:

Â Â Â Â Â  (A) A description of the specific teaching or administrator position the applicant will fill;

Â Â Â Â Â  (B) A description of the background of the applicant that is relevant to the teaching or administrator position, including any post-secondary education or other experience; and

Â Â Â Â Â  (C) Documentation as required by the commission for the purposes of conducting a criminal records check as provided in ORS 181.534 and a background check through an interstate clearinghouse of revoked and suspended licenses.

Â Â Â Â Â  (b) Subject to the results of the criminal records check and background check and to information received under ORS 342.143 (2), the commission shall approve the application for registration. The commission may deny a request for registration only on the basis of the criminal records check, the background check through an interstate clearinghouse of revoked and suspended licenses or the information received under ORS 342.143 (2). The registration is valid for three years and may be renewed upon joint application from the teacher or administrator and the public charter school.

Â Â Â Â Â  (c) A registration as a public charter school teacher qualifies its holder to accept the teaching position described in the application in the public charter school that submitted the application with the holder of the registration.

Â Â Â Â Â  (d) A registration as a public charter school administrator qualifies its holder to accept the administrator position described in the application in the public charter school that submitted the application with the holder of the registration.

Â Â Â Â Â  (6) The Teacher Standards and Practices Commission shall adopt an expedited process for the issuance of any license established pursuant to this section. The process may require a school district superintendent or school district board and the applicant to jointly submit an application requesting an emergency license. Within two working days after receiving a completed application the commission shall issue the emergency license. However, the commission may limit the number of applications for expedited service from a school district or education service district to not more than 100 applications in a period of two working days. For purposes of this subsection, the commission may not distinguish between a school district or education service district involved in a labor dispute and any other school district or education service district. [1961 c.439 Â§2; 1965 c.100 Â§349; 1965 c.550 Â§2; part renumbered 342.127; 1973 c.270 Â§3; 1981 c.663 Â§2; 1991 c.662 Â§5; 1993 c.45 Â§152; 1997 c.352 Â§1; 1997 c.383 Â§1; 1999 c.199 Â§2; 2005 c.730 Â§17; 2007 c.575 Â§8]

Â Â Â Â Â  Note: Section 154, chapter 45, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 154. Subject matter endorsement. Notwithstanding ORS 342.125 (2) and 342.135, a teacher shall be granted a subject matter endorsement if the teacher held a basic license and a subject matter endorsement on or before January 1, 1981. [1993 c.45 Â§154; 2005 c.209 Â§35]

Â Â Â Â Â  342.126 First aid card required for teaching license; waiver for disability. (1) Except as provided in subsection (2) of this section, within 90 days after receiving an initial or basic teaching license under ORS 342.125, the holder of the license shall obtain a recognized first aid card. Failure to obtain the card shall result in suspension of the teaching license pursuant to ORS 342.175.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may waive the requirement of subsection (1) of this section for any holder of a teaching license who has taken a recognized first aid course of study but who is unable by reason of physical disability to obtain a recognized first aid card.

Â Â Â Â Â  (3) The commission by rule shall specify the procedure whereby the holder of a teaching license can obtain the waiver authorized by subsection (2) of this section. [1977 c.826 Â§2; 1981 c.180 Â§1; 1993 c.45 Â§155; 1997 c.383 Â§10]

Â Â Â Â Â  342.127 Fees; basis. (1) The Teacher Standards and Practices Commission shall establish and the commission shall collect:

Â Â Â Â Â  (a) A fee not to exceed $100 for evaluation of the initial application for each teaching license for which application is made. If the applicant is eligible for the teaching license for which application is made and the license is issued within 90 days of original application, the commission shall issue the license without additional charge.

Â Â Â Â Â  (b) A fee not to exceed $100 for the renewal of each teaching license and a fee not to exceed $20 for each duplicate teaching license.

Â Â Â Â Â  (c) A fee not to exceed $800 for a beginning teacher assessment conducted in lieu of an approved preparation program required for licensure.

Â Â Â Â Â  (d) A fee not to exceed $200 for alternative assessment conducted in lieu of a passing score on a licensure examination established by the commission.

Â Â Â Â Â  (e) A fee not to exceed $75 for registration as a public charter school teacher or administrator that includes any fee charged pursuant to rules adopted under ORS 181.534.

Â Â Â Â Â  (f) A fee not to exceed $75 for renewal of a registration as a public charter school teacher or administrator that includes any fee charged pursuant to rules adopted under ORS 181.534.

Â Â Â Â Â  (2) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the Teacher Standards and Practices Commission shall collect a fee not to exceed $150 for the evaluation of an applicant requesting licensing based upon completion of other than an
Oregon
approved teacher education program.

Â Â Â Â Â  (3) In addition to the fees required by subsection (1) of this section, the Teacher Standards and Practices Commission shall collect a late application fee not to exceed $25 per month up to a maximum of $125 from an applicant who fails to make timely application for renewal of the license or registration. The actual amount of the fee shall be determined in accordance with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (4) In spite of the expiration date posted on the license, the license shall continue to be valid for purposes of ORS 342.173 for an additional 120 days. However, the district may require a statement from the applicant indicating that the applicant has completed the requirements for license renewal.

Â Â Â Â Â  (5) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the commission shall collect a fee not to exceed $150 for the reinstatement of a license that has been revoked by the commission for gross neglect of duty or gross unfitness under ORS 342.175.

Â Â Â Â Â  (6) In addition to the fee required by subsection (1) of this section for the issuance of a teaching license, the commission shall collect a fee not to exceed $100 for the issuance of any emergency license through an expedited process at the request of any school district or education service district that seeks to employ the applicant.

Â Â Â Â Â  (7) Fee rates established under this section shall cover, but not exceed, the full cost of administrative expenses incurred by the commission during any biennium. [Subsections (1) and (2) formerly part of 342.125; subsection (3) enacted as 1965 c.535 Â§14; 1969 c.416 Â§1; 1971 c.41 Â§1; 1973 c.270 Â§4; 1981 c.663 Â§3; 1983 c.14 Â§1; 1991 c.144 Â§1; 1993 c.45 Â§156; 1997 c.165 Â§1; 1997 c.352 Â§3; 1999 c.199 Â§4; 1999 c.768 Â§1; 2005 c.730 Â§18; 2007 c.35 Â§3; 2007 c.575 Â§10]

Â Â Â Â Â  342.130 Certain existing certificates and licenses not invalidated. (1) Nothing in ORS 342.120 to 342.173 is intended to invalidate the life of any certificate or diploma in effect on June 30, 1965, nor to invalidate the rights granted prior to June 30, 1965, by the law and the rules of the State Board of Education under which the certificate or diploma was issued.

Â Â Â Â Â  (2) Nothing in chapter 550, Oregon Laws 1965, is intended to invalidate the life of any teaching certificate in effect on August 13, 1965, or to alter the rights and privileges granted prior to August 13, 1965, by the law under which the teaching certificate was issued.

Â Â Â Â Â  (3) Nothing in ORS 342.120 to 342.173 is intended to invalidate the life of any basic or standard teaching or administrative license in effect prior to January 15, 1999, nor to invalidate the rights granted prior to January 15, 1999, by the law and by the rules of the Teacher Standards and Practices Commission under which the license was issued. [1961 c.439 Â§3; 1965 c.100 Â§350; subsection (2) enacted as 1965 c.550 Â§4; 1997 c.383 Â§2; 1999 c.59 Â§89]

Â Â Â Â Â  342.135 Basic, standard and other teaching licenses; basis of renewal; rules. (1) A teaching license provided for in this section shall qualify its holder to accept any instructional assignment from preprimary through grade 12 for which the holder has completed the professional requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2)(a) A basic teaching license shall be issued on application to an otherwise qualified person who has completed an approved teacher education program and meets the other requirements that the Teacher Standards and Practices Commission may consider necessary to maintain and improve quality of instruction in the public schools of the state.

Â Â Â Â Â  (b) Holders of the basic teaching license who meet the requirements of the Teacher Standards and Practices Commission to teach in the regular classroom program of the public schools in kindergarten through grade nine may renew the basic license to qualify them to continue in such teaching by verification of successful teaching experience and of continuing professional development in keeping with Teacher Standards and Practices Commission rules.

Â Â Â Â Â  (c) A holder of the basic teaching license with an endorsement in art, educational media, foreign language, health, home economics, industrial arts, music, physical education and reading may renew the initial basic license by verification of successful teaching experience and of continuing professional development in keeping with Teacher Standards and Practices Commission rules. This paragraph applies to licenses for preprimary programs and grades 1 through 8 and shall include grade 9 if the teacher is teaching in a middle school or a junior high.

Â Â Â Â Â  (d) Secondary teachers may teach in the public schools, grades 5 through 12, in those subject fields in which they have met the requirements of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (e) A holder of a standard teaching license who meets the requirements of the Teacher Standards and Practices Commission to teach in the regular classroom program of the public schools in kindergarten through grade 12 is eligible to renew the standard license to qualify to continue in such teaching by verification of successful teaching experience and of continuing professional development consistent with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (3)(a) A standard teaching license shall be issued on application to an otherwise qualified person who has completed an approved teacher education program, has taught on a basic teaching license for a minimum period of time to be determined by the Teacher Standards and Practices Commission, and is recommended for licensing by the approved teacher education institution or the school district, whichever offered the program.

Â Â Â Â Â  (b) Preparation shall be a planned education program consisting of courses taken in an approved teacher education institution or in an in-service training program offered by a school district for which credit is given by an approved teacher education institution or some combination of both, in accordance with rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (4) Notwithstanding subsection (2) of this section, the Teacher Standards and Practices Commission shall by rule adopt dates by which continuing professional development is required for renewal of a basic or standard teaching license. [1961 c.439 Â§4; 1965 c.100 Â§354; 1965 c.550 Â§3; 1973 c.270 Â§5; 1989 c.521 Â§1; 1993 c.45 Â§157; 1997 c.383 Â§6; 2005 c.209 Â§36]

Â Â Â Â Â  Note: See note under 342.125.

Â Â Â Â Â  342.136 Initial teaching, personnel service and administrative licenses; renewal. (1) An initial teaching, personnel service or administrative license shall qualify its holder to accept any assignment from preprimary through grade 12 for which the holder has completed the requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) An initial license shall be issued on application to an otherwise qualified person who has completed an approved professional education program and meets such other requirements as the commission may consider necessary to maintain and improve the quality of instruction in the public schools of the state.

Â Â Â Â Â  (3) An initial license may be renewed if the applicant meets the requirements established by the commission by rule. [1997 c.383 Â§4; 2003 c.525 Â§1]

Â Â Â Â Â  342.138 Continuing teaching, personnel service and administrative licenses; qualifications for continuing license; renewal. (1) A continuing teaching, personnel service or administrative license shall qualify the holder to accept any assignments for preprimary through grade 12 for which the holder has completed the advanced requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) A continuing license shall be issued on application for five years to an otherwise qualified person who has:

Â Â Â Â Â  (a) Completed an advanced professional education program approved by the commission;

Â Â Â Â Â  (b) Been employed for a minimum period of time to be determined by the commission in:

Â Â Â Â Â  (A) An
Oregon
public school;

Â Â Â Â Â  (B) An Oregon private school that meets the standards adopted by the commission by rule or is registered as a private school under ORS 345.505 to 345.575; or

Â Â Â Â Â  (C) Another educational setting approved by the commission; and

Â Â Â Â Â  (c) Demonstrated minimum competencies, knowledge and skills required for the continuing license through an approved teacher education institution, school district, professional organization identified in ORS 342.121, or professional assessment approved by the commission.

Â Â Â Â Â  (3) The holder of a continuing license may renew the continuing license in accordance with the rules of the commission. [1997 c.383 Â§5; 2003 c.525 Â§2]

Â Â Â Â Â  342.140 Administrative license. (1) An administrative license shall qualify its holder to serve in any administrative assignment for which the holder has completed the professional requirements established by the rules of the Teacher Standards and Practices Commission.

Â Â Â Â Â  (2) An administrative license shall be issued and renewed on application to an otherwise qualified person who meets such requirements as to professional preparation and experience as the Teacher Standards and Practices Commission may establish. [1961 c.439 Â§5; 1965 c.100 Â§355; 1973 c.270 Â§6; 1991 c.662 Â§6]

Â Â Â Â Â  342.143 Issuance of licenses and registrations. (1) No teaching, personnel service or administrative license shall be issued to any person until the person has attained the age of 18 years and has furnished satisfactory evidence of proper educational training.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission may require an applicant for a teaching, personnel service or administrative license or for registration as a public charter school teacher or administrator to furnish evidence satisfactory to the commission of good moral character, mental and physical health, and such other evidence as it may deem necessary to establish the applicantÂs fitness to serve as a teacher or administrator.

Â Â Â Â Â  (3) Without limiting the powers of the Teacher Standards and Practices Commission under subsection (2) of this section and notwithstanding ORS 670.280:

Â Â Â Â Â  (a) No teaching, personnel service or administrative license or registration as a public charter school teacher or administrator shall be issued to any person who:

Â Â Â Â Â  (A) Has been convicted of a crime listed in ORS 163.095, 163.115, 163.185, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 163.432, 163.433, 163.435, 163.445, 163.465, 163.515, 163.525, 163.547, 163.575, 163.670, 163.675 (1985 Replacement Part), 163.680 (1993 Edition), 163.684, 163.686, 163.687, 163.688, 163.689, 164.325, 164.415, 166.005, 166.087, 167.007, 167.012, 167.017, 167.054, 167.057, 167.062, 167.075, 167.080, 167.090, 475.848, 475.852, 475.858, 475.860, 475.862, 475.864 (4), 475.868, 475.872, 475.878, 475.880, 475.882, 475.888, 475.890, 475.892, 475.904 or 475.906;

Â Â Â Â Â  (B) Has been convicted under ORS 161.405 of an attempt to commit any of the crimes listed in subparagraph (A) of this paragraph; or

Â Â Â Â Â  (C) Has been convicted in another jurisdiction of a crime that is substantially equivalent, as defined by rule, to any of the crimes listed in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (b) The Teacher Standards and Practices Commission may refuse to issue a license or registration to any person who has been convicted of a crime involving the illegal use, sale or possession of controlled substances.

Â Â Â Â Â  (4) In denying the issuance of a license or registration under this section, the commission shall follow the procedure set forth in ORS 342.176 and 342.177.

Â Â Â Â Â  (5) The Department of Education shall provide school districts and public charter schools a copy of the list contained in subsection (3) of this section. [1965 c.100 Â§352; 1971 c.743 Â§357; 1973 c.270 Â§7; 1979 c.744 Â§14; 1987 c.158 Â§58; 1987 c.503 Â§6; 1993 c.45 Â§158; 1993 c.301 Â§6; 1993 c.603 Â§2; 1995 c.446 Â§8; 1995 c.768 Â§14; 1997 c.383 Â§Â§11,11a; 1999 c.199 Â§8; 1999 c.308 Â§1; 2005 c.708 Â§52; 2007 c.575 Â§11; 2007 c.869 Â§10; 2007 c.876 Â§8]

Â Â Â Â Â  342.144 American Indian languages teaching license. (1) As used in this section, ÂAmerican Indian tribeÂ means an Indian tribe as that term is defined in ORS 97.740.

Â Â Â Â Â  (2) The Legislative Assembly declares that teaching American Indian languages is essential to the proper education of American Indian children.

Â Â Â Â Â  (3) The Teacher Standards and Practices Commission shall establish an American Indian languages teaching license.

Â Â Â Â Â  (4) Each American Indian tribe may develop a written and oral test that must be successfully completed by an applicant for an American Indian languages teaching license in order to determine whether the applicant is qualified to teach the tribeÂs native language. When developing the test, the tribe shall determine:

Â Â Â Â Â  (a) Which dialects will be used on the test;

Â Â Â Â Â  (b) Whether the tribe will standardize the tribeÂs writing system; and

Â Â Â Â Â  (c) How the teaching methods will be evaluated in the classroom.

Â Â Â Â Â  (5) The test shall be administered at an appropriate location that does not create hardship for the tribal members administering the test.

Â Â Â Â Â  (6) The commission may not require an applicant to hold a specific academic degree, to complete a specific amount of education or to complete a teacher education program to receive an American Indian languages teaching license.

Â Â Â Â Â  (7)(a) An American Indian languages teaching license qualifies the holder to accept a teaching position in a school district, public charter school, education service district, community college or state institution of higher education.

Â Â Â Â Â  (b) A holder of an American Indian languages teaching license who does not also have a teaching license issued under ORS 342.125 may not teach in a school district or education service district any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

Â Â Â Â Â  (c) A holder of an American Indian languages teaching license who does not also have a teaching license or registration issued under ORS 342.125 may not teach in a public charter school any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

Â Â Â Â Â  (8)(a) As used in this subsection, Âtechnical assistance programÂ means a program provided to an American Indian languages teacher by a licensed teacher with three or more years of teaching experience. A technical assistance program may include direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, and other assistance intended to enhance the professional performance and development of the American Indian languages teacher.

Â Â Â Â Â  (b) The holder of an American Indian languages teaching license who does not also have an administrative license, teaching license or registration issued under ORS 342.125 and who is employed by a school district, public charter school or education service district shall participate in a technical assistance program with a person holding a teaching license issued by the commission under ORS 342.125. The technical assistance program shall meet the guidelines specified in ORS 329.815 (2) to (4).

Â Â Â Â Â  (9) An American Indian languages teaching license shall be valid for three years and may be renewed upon application from the holder of the license. [2001 c.653 Â§2; 2007 c.71 Â§94; 2007 c.863 Â§9]

Â Â Â Â Â  Note: The amendments to 342.144 by section 9, chapter 863, Oregon Laws 2007, first apply to beginning teacher and administrator mentorship programs administered during the 2008-2009 school year. See section 10, chapter 863, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year, including amendments by section 94, chapter 71, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  342.144. (1) As used in this section, ÂAmerican Indian tribeÂ means an Indian tribe as that term is defined in ORS 97.740.

Â Â Â Â Â  (2) The Legislative Assembly declares that teaching American Indian languages is essential to the proper education of American Indian children.

Â Â Â Â Â  (3) The Teacher Standards and Practices Commission shall establish an American Indian languages teaching license.

Â Â Â Â Â  (4) Each American Indian tribe may develop a written and oral test that must be successfully completed by an applicant for an American Indian languages teaching license in order to determine whether the applicant is qualified to teach the tribeÂs native language. When developing the test, the tribe shall determine:

Â Â Â Â Â  (a) Which dialects will be used on the test;

Â Â Â Â Â  (b) Whether the tribe will standardize the tribeÂs writing system; and

Â Â Â Â Â  (c) How the teaching methods will be evaluated in the classroom.

Â Â Â Â Â  (5) The test shall be administered at an appropriate location that does not create hardship for the tribal members administering the test.

Â Â Â Â Â  (6) The commission may not require an applicant to hold a specific academic degree, to complete a specific amount of education or to complete a teacher education program to receive an American Indian languages teaching license.

Â Â Â Â Â  (7)(a) An American Indian languages teaching license qualifies the holder to accept a teaching position in a school district, public charter school, education service district, community college or state institution of higher education.

Â Â Â Â Â  (b) A holder of an American Indian languages teaching license who does not also have a teaching license issued under ORS 342.125 may not teach in a school district or education service district any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

Â Â Â Â Â  (c) A holder of an American Indian languages teaching license who does not also have a teaching license or registration issued under ORS 342.125 may not teach in a public charter school any subject other than the American Indian language the holder of the license is approved to teach by the tribe.

Â Â Â Â Â  (8)(a) As used in this subsection, Âtechnical assistance programÂ means a program provided to an American Indian languages teacher by a licensed teacher with three or more years of teaching experience. A technical assistance program may include direct classroom observation and consultation, assistance in instructional planning and preparation, support in implementation and delivery of classroom instruction, and other assistance intended to enhance the professional performance and development of the American Indian languages teacher.

Â Â Â Â Â  (b) The holder of an American Indian languages teaching license who does not also have an administrative license, teaching license or registration issued under ORS 342.125 and who is employed by a school district, public charter school or education service district shall participate in a technical assistance program with a person holding a teaching license issued by the commission under ORS 342.125. The technical assistance program shall meet the guidelines specified in ORS 329.815 (1) to (3).

Â Â Â Â Â  (9) An American Indian languages teaching license shall be valid for three years and may be renewed upon application from the holder of the license.

Â Â Â Â Â  342.145 [1961 c.439 Â§6; 1965 c.100 Â§356; repealed by 1965 c.550 Â§6]

Â Â Â Â Â  342.147 Approval of teacher education institutions and programs; rules. (1) After considering recommendations of the State Board of Education, the Teacher Standards and Practices Commission shall establish by rule standards for approval of teacher education institutions and teacher education programs. Public teacher education institutions shall be approved for programs of more than four yearsÂ duration only if teacher education programs which are reasonably attainable in a four-year period are also available in the system of higher education and are designed to culminate in a baccalaureate degree that qualifies its graduates for entry-level teaching licenses.

Â Â Â Â Â  (2) The commission shall establish rules that allow teacher education programs leading to graduate degrees to commence prior to the studentÂs completion of baccalaureate degree requirements and that allow the combined use of undergraduate and graduate level course work in achieving program completion.

Â Â Â Â Â  (3) Whenever any teacher education institution or program is denied approved status or has such status withdrawn such denial or withdrawal must be treated as a contested case within the meaning of ORS chapter 183.

Â Â Â Â Â  (4) Nothing in this section is intended to grant any authority to the commission relating to granting of degrees or establishing degree requirements that are within the authority of the State Board of Higher Education or any institutions under its jurisdiction or that are within the authority of the governing board of any private institution of higher education. [1973 c.270 Â§19; 1989 c.521 Â§2; 1989 c.690 Â§3; 1993 c.45 Â§159]

Â Â Â Â Â  342.150 [1961 c.439 Â§7; 1963 c.173 Â§1; 1965 c.100 Â§357; repealed by 1965 c.550 Â§6]

Â Â Â Â Â  342.153 Proficiency in Braille required for teaching license to provide education to blind students. (1) Any applicant for a teaching license to provide education to students who are blind, as defined in ORS 343.565, shall be required to demonstrate proficiency in reading and writing Braille, as defined in ORS 343.565.

Â Â Â Â Â  (2) Any applicant for a teaching license to provide education to students who are blind shall be required to demonstrate proficiency by completion of grade I and grade II Braille coursework at a college level.

Â Â Â Â Â  (3) The Teacher Standards and Practices Commission shall adopt procedures to assess the proficiencies developed through workshops and courses in grade I and grade II Braille that are consistent with standards set by the National Library Service for the Blind and Physically Handicapped at the Library of Congress. [1993 c.380 Â§8; 1995 c.798 Â§2]

Â Â Â Â Â  Note: 342.153 was added to and made a part of 342.120 to 342.430, but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.155 [1961 c.439 Â§8; 1965 c.100 Â§358; 1989 c.125 Â§2; repealed by 1993 c.45 Â§160]

Â Â Â Â Â  342.160 [1961 c.439 Â§9; repealed by 1965 c.100 Â§456 and 1965 c.550 Â§6]

Â Â Â Â Â  342.165 Commission rules. (1) Pursuant to ORS chapter 183, the Teacher Standards and Practices Commission shall adopt rules necessary for the issuance, denial, continuation, renewal, lapse, revocation, suspension or reinstatement of licenses or registrations issued under ORS 342.120 to 342.430. The commission shall also adopt rules establishing means in addition to those prescribed by law whereby teachers are able to add additional endorsements to their teaching licenses.

Â Â Â Â Â  (2) In establishing rules the commission shall consider:

Â Â Â Â Â  (a) Its responsibilities to represent the public interest in the development of educational policies;

Â Â Â Â Â  (b) The capabilities of
Oregon
teacher education institutions to prepare teachers;

Â Â Â Â Â  (c) The norms required for the teaching assignments;

Â Â Â Â Â  (d) The improvement of teaching;

Â Â Â Â Â  (e) The adequacy of the teacher supply;

Â Â Â Â Â  (f) The value of experience or nonacademic learning;

Â Â Â Â Â  (g) The responsibilities imposed upon school districts by geographic and demographic conditions;

Â Â Â Â Â  (h) The recommendations of the State Board of Education and Superintendent of Public Instruction; and

Â Â Â Â Â  (i) Other matters that tend to improve education. [1961 c.439 Â§10; 1965 c.100 Â§359; 1965 c.535 Â§10; 1973 c.270 Â§8; 1979 c.307 Â§1; 1993 c.45 Â§161; 1999 c.199 Â§5; 2005 c.209 Â§37]

Â Â Â Â Â  342.167 State board review of rules. (1) The Teacher Standards and Practices Commission shall notify the State Board of Education of proposed rules and shall solicit its advice before adoption.

Â Â Â Â Â  (2) Within 60 days after receiving notice from the commission of adoption of a rule, the state board on its motion or upon request shall review the rule to determine if the rule serves the public interest.

Â Â Â Â Â  (3) Where the state board finds pursuant to its review as held under subsection (2) of this section that the rule reviewed is not in the public interest, the state board shall request the commission to set aside or amend the rule. [1973 c.270 Â§20; 1993 c.45 Â§163]

Â Â Â Â Â  Note: 342.167 and 342.169 were added to and made a part of 342.120 to 342.430 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.169 Required ratio of pupils to staff holders of first aid cards; exceptions; rules. (1) The State Board of Education shall establish by rule the ratio of the number of pupils to the number of staff members who must hold current, recognized first aid cards in each school.

Â Â Â Â Â  (2) In order to attain or maintain the ratio set under subsection (1) of this section, the district may require any staff member as a condition of employment to hold a current, recognized first aid card. The staff member shall have 90 days from the date on which the district imposes the requirement to obtain the first aid card.

Â Â Â Â Â  (3) The district shall waive the requirement of subsection (2) of this section for any staff member who has had the requirement waived by the Teacher Standards and Practices Commission and may waive the requirement for other staff who are unable by reason of disability to obtain recognized first aid cards.

Â Â Â Â Â  (4) The district shall certify annually to the Department of Education that it complies with the ratio requirement set under subsection (1) of this section. [1981 c.180 Â§3; 1993 c.45 Â§165]

Â Â Â Â Â  Note: See note under 342.167.

Â Â Â Â Â  342.170 [1961 c.439 Â§11; 1965 c.100 Â§360; repealed by 1965 c.535 Â§17]

Â Â Â Â Â  342.173 Effect of employing unlicensed teacher or administrator by certain districts. (1) Any school district which employs any person not properly licensed by the Teacher Standards and Practices Commission and assigned in accordance with the terms specified by the personÂs license shall forfeit in State School Fund moneys due the district an amount determined by the Teacher Standards and Practices Commission to not exceed the amount of the salary paid to the person for the time during which the person is employed. The forfeiture shall be effective unless:

Â Â Â Â Â  (a) Such assignments are made with justification satisfactory to the Teacher Standards and Practices Commission.

Â Â Â Â Â  (b) The teacher is employed by a post-secondary institution accredited by the Northwest Association of Schools and Colleges which has a contract with a school district under which the teacher is teaching at the high school level. The contract shall be approved annually by the State Board of Education under rules adopted by the board, including criteria for a teacherÂs qualifications under subparagraph (C) of this paragraph. The contract shall:

Â Â Â Â Â  (A) Be for a specific instructional assignment for which the district does not have appropriately licensed personnel either on staff or available to be placed on staff after a reasonably diligent search;

Â Â Â Â Â  (B) Be approved annually by the governing boards of the post-secondary institution and the school district including a written determination that appropriately licensed personnel have not become available since the previous contract for the assignment;

Â Â Â Â Â  (C) Provide evidence that the teacherÂs qualifications are appropriate for the assignment;

Â Â Â Â Â  (D) Allow the teacher to teach no more than two high school units of credit or the equivalent per year; and

Â Â Â Â Â  (E) Not be valid during a school closure, strike or summer session.

Â Â Â Â Â  (c) The person is teaching a live, interactive distance learning course originating outside the state.

Â Â Â Â Â  (2) A school district shall be required under subsection (1) of this section to forfeit not more than $1,000 of State School Fund moneys due the district if the license has lapsed during the time of employment with the district and the holder had at the time the license expired all the qualifications necessary to renew the license.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, a school district employing unlicensed staff members in positions requiring licensed personnel during the time of a labor dispute shall forfeit in State School Fund moneys an amount equal to the daily salary rate multiplied by the number of teaching days for each unlicensed teaching employee during the entire labor dispute.

Â Â Â Â Â  (4) If the State Board of Education finds a contract to be in violation of the provisions of subsection (1)(b) of this section, the board shall report the violation to the Teacher Standards and Practices Commission which shall proceed as provided in subsection (1) of this section.

Â Â Â Â Â  (5) Any education service district that employs any person not properly licensed by the Teacher Standards and Practices Commission and assigned in accordance with the terms specified in the personÂs license shall pay from its funds an amount determined by the Teacher Standards and Practices Commission not to exceed the amount of salary paid to the person for the time during which the person was employed. The payment shall be required unless the assignment is made with justification satisfactory to the commission. All amounts received under this subsection shall be credited to the State School Fund.

Â Â Â Â Â  (6) An education service district shall be required under subsection (5) of this section to pay a penalty of not more than $1,000 if the license has lapsed during the time of employment with the district and the holder had at the time the license expired all the qualifications necessary to renew the license.

Â Â Â Â Â  (7) Subject to any applicable collective bargaining agreement, an education service district required to pay any penalty under subsection (6) of this section is entitled to recover one-half of the amounts paid from the licensed personnel whose unlicensed status caused the payment. Recovery shall not exceed one-half of the amount paid that is attributable to the licensed person.

Â Â Â Â Â  (8) The Teacher Standards and Practices Commission shall notify districts of the licensing expiration dates of their employees who are reported to the commission. The reporting shall be done in a manner specified by the commission.

Â Â Â Â Â  (9) Subject to any applicable collective bargaining agreement, a district required to forfeit any State School Fund moneys under subsection (2) of this section is entitled to recover one-half of the amounts forfeited from the licensed personnel whose unlicensed status caused the forfeiture. Recovery shall not exceed one-half of the amount forfeited that is attributable to the particular licensed person.

Â Â Â Â Â  (10) A school district or education service district that assigns a teacher to be present in the classroom during a live, interactive distance learning presentation shall not be subject to the forfeiture described in subsection (1) of this section solely because the assignment does not conform to the terms specified on the license of the teacher. [1965 c.100 Â§353; 1975 c.278 Â§2; 1977 c.635 Â§10; 1979 c.307 Â§2; 1981 c.469 Â§1; 1981 c.663 Â§4; 1987 c.401 Â§1; 1987 c.503 Â§1a; 1989 c.150 Â§1; 1989 c.162 Â§1; 1989 c.493 Â§1; 1991 c.67 Â§83; 1991 c.710 Â§2; 1991 c.780 Â§Â§22,23; 1997 c.383 Â§12]

Â Â Â Â Â  342.174 [1975 c.278 Â§7; 1987 c.320 Â§156; 1993 c.45 Â§167; renumbered 179.405 in 1993]

(Discipline)

Â Â Â Â Â  342.175 Grounds for discipline; reinstatement. (1) The Teacher Standards and Practices Commission may suspend or revoke the license or registration of a teacher or administrator, discipline a teacher or administrator or suspend or revoke the right of any person to apply for a license or registration if the person has held a license or registration at any time within five years prior to issuance of the notice of charges under ORS 342.176 based on the following:

Â Â Â Â Â  (a) Conviction of a crime not listed in ORS 342.143 (3);

Â Â Â Â Â  (b) Gross neglect of duty;

Â Â Â Â Â  (c) Any gross unfitness;

Â Â Â Â Â  (d) Conviction of a crime for violating any law of this or any state or of the United States involving the illegal use, sale or possession of controlled substances;

Â Â Â Â Â  (e) Any false statement knowingly made in an application for issuance, renewal or reinstatement of a license or registration; or

Â Â Â Â Â  (f) Failure to comply with any condition of reinstatement under subsection (3) of this section or any condition of probation under ORS 342.177 (3)(b).

Â Â Â Â Â  (2) Notwithstanding ORS 670.280, the commission shall revoke any license or registration and shall revoke the right of any person to apply for a license or registration if the person has held a license or registration at any time within five years prior to issuance of the notice of charges under ORS 342.176 when the holder or person has been convicted of any crime described in ORS 342.143 (3).

Â Â Â Â Â  (3) Except for convictions for crimes listed in ORS 342.143 (3) and subject to subsection (4) of this section, any person whose license or registration has been suspended or revoked or whose privilege to apply for a license or registration has been revoked may apply to the commission for reinstatement of the license or registration after one year from the date of the suspension or revocation. The commission may require an applicant for reinstatement to furnish evidence satisfactory to the commission of good moral character, mental and physical health and such other evidence as the commission may consider necessary to establish the applicantÂs fitness. The commission may impose a probationary period and such conditions as it considers necessary upon approving an application for reinstatement.

Â Â Â Â Â  (4) The commission shall reconsider immediately a license or registration suspension or revocation or the situation of a person whose privilege to apply for a license or registration has been revoked, upon application therefor, when the license or registration suspension or revocation or the privilege revocation is based on a criminal conviction that is reversed on appeal.

Â Â Â Â Â  (5) Violation of rules adopted by the commission relating to competent and ethical performance of professional duties shall be admissible as evidence of gross neglect of duty or gross unfitness.

Â Â Â Â Â  (6) A copy of the record of conviction, certified to by the clerk of the court entering the conviction, shall be conclusive evidence of a conviction described in this section. [Formerly 342.070; 1965 c.100 Â§361; 1971 c.743 Â§358; 1973 c.228 Â§1; 1979 c.226 Â§1; 1979 c.226 Â§1; 1979 c.307 Â§3a; 1987 c.158 Â§59; 1987 c.503 Â§7; 1991 c.662 Â§1; 1993 c.45 Â§168; 1993 c.301 Â§7; 1993 c.603 Â§1; 1995 c.768 Â§15; 1997 c.383 Â§15; 1997 c.864 Â§19; 1999 c.199 Â§10; 1999 c.308 Â§2; 2007 c.575 Â§12]

Â Â Â Â Â  342.176 Preliminary investigation of complaint; materials confidential; notice. (1) Upon receipt of a complaint or information that a person has violated ORS 342.143 or 342.175, the Teacher Standards and Practices Commission shall promptly undertake an investigation.

Â Â Â Â Â  (2) The commission may appoint an investigator and shall furnish the investigator with appropriate professional and other special assistance reasonably required to conduct the investigation, and the investigator is empowered to subpoena witnesses over the signature of the executive director, swear witnesses and compel obedience in the same manner as provided under ORS 183.440 (2).

Â Â Â Â Â  (3) Following completion of the investigation, the executive director shall report in writing any findings and recommendations to:

Â Â Â Â Â  (a) The commission, meeting in executive session, at its next regular meeting following completion of the investigation; and

Â Â Â Â Â  (b) The person against whom the charge is made.

Â Â Â Â Â  (4) The documents and materials used in the investigation and the report of the executive director are confidential and not subject to public inspection unless the commission makes a final determination that the person charged has violated ORS 342.143 or 342.175.

Â Â Â Â Â  (5) If the commission finds from the report that there is sufficient cause to justify holding a hearing under ORS 342.177, it shall notify in writing:

Â Â Â Â Â  (a) The person charged, enclosing a statement of the charges and a notice of opportunity for hearing;

Â Â Â Â Â  (b) The complainant; and

Â Â Â Â Â  (c) The employing district or public charter school, if any.

Â Â Â Â Â  (6) If the commission finds from the report that there is not sufficient cause to justify holding a hearing under ORS 342.177, it shall notify in writing:

Â Â Â Â Â  (a) The person charged;

Â Â Â Â Â  (b) The complainant; and

Â Â Â Â Â  (c) The employing district or public charter school, if any.

Â Â Â Â Â  (7) Notwithstanding ORS 192.660 (6), the commission may make its findings under this section in executive session. However, the provisions of ORS 192.660 (4) apply to the sessions. [1979 c.226 Â§2; 1987 c.503 Â§2; 1989 c.149 Â§1; 1991 c.662 Â§2; 1997 c.165 Â§2; 1997 c.594 Â§2; 2003 c.524 Â§5; 2007 c.575 Â§13]

Â Â Â Â Â  342.177 Hearing and decision on charges; notice. (1)(a) Hearings under ORS 342.176 shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Teacher Standards and Practices Commission shall conduct any hearing that results from the suspension of the teaching license of a teacher under ORS 342.553.

Â Â Â Â Â  (c) Any hearing conducted under this subsection shall be private unless the person against whom the charge is made requests a public hearing. Students attending school in the district that employs the person may not attend any hearing except as witnesses duly subpoenaed to testify with respect to the charges made. Students attending a public charter school that employs the person may not attend any hearing except as witnesses duly subpoenaed to testify with respect to the charges made. The person against whom the charge is made shall have the right to be represented by counsel and to present evidence and argument. The evidence must be confined to the charges.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission or the person charged may have subpoenas issued to compel attendance at the hearing. The person charged may have subpoenas issued by an attorney of record subscribed by the signature of the attorney or by the executive director. Witnesses appearing pursuant to subpoena, other than the parties or officers or employees of the commission, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). The commission or the person charged shall have the right to compel the attendance and obedience of witnesses in the same manner as provided under ORS 183.440 (2).

Â Â Â Â Â  (3) The commission shall render its decision at its next regular meeting following the hearing. If the decision of the commission is that the charge described in ORS 342.175 (1) has been proven, the commission may take any or all of the following disciplinary action against the person charged:

Â Â Â Â Â  (a) Issue a public reprimand.

Â Â Â Â Â  (b) Place the person on probation for a period not to exceed four years and subject to such conditions as the commission considers necessary.

Â Â Â Â Â  (c) Suspend the license or registration of the teacher or administrator for a period not to exceed one year.

Â Â Â Â Â  (d) Revoke the license or registration of the teacher or administrator.

Â Â Â Â Â  (e) Revoke the privilege to apply for a license or registration.

Â Â Â Â Â  (4) If the decision of the commission is that the charge is not proven, the commission shall order the charges dismissed.

Â Â Â Â Â  (5) The commission shall notify in writing the person charged, the school district or public charter school by which the person is employed and the Superintendent of Public Instruction of the decision. [1965 c.100 Â§363; 1965 c.535 Â§11; 1973 c.228 Â§2; 1979 c.226 Â§3; 1989 c.149 Â§2; 1991 c.662 Â§3; 1997 c.165 Â§3; 1999 c.849 Â§Â§69,70; 2003 c.75 Â§33; 2005 c.444 Â§1; 2007 c.575 Â§14]

Â Â Â Â Â  342.180 Appeal. (1) Any person whose license or registration has been suspended or revoked or who has been disciplined, or who has been refused issuance or reinstatement of a license or registration, and is aggrieved at the decision of the Teacher Standards and Practices Commission, may appeal in the manner provided in ORS 183.480.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction, the district school board or the public charter school employing the teacher or administrator is aggrieved at the decision of the commission, the superintendent, the board or the school may appeal from the decision in the manner provided in ORS 183.480.

Â Â Â Â Â  (3) Unless the decision of the commission is accompanied by a finding that immediate suspension or revocation of the teaching license or registration is necessary to protect the safety and well-being of students, an appeal made under this section in a proceeding to suspend or revoke shall operate as a stay of the suspension or revocation, if any, until the determination of the appeal. [Formerly 342.075; 1965 c.100 Â§364; 1973 c.228 Â§3; 1999 c.199 Â§7]

Â Â Â Â Â  342.185 [1961 c.677 Â§3; 1965 c.100 Â§365; repealed by 1973 c.228 Â§10]

Â Â Â Â Â  342.190 Administrative Procedures Act not applicable to proceedings for reinstatement, revocation or suspension. Except as otherwise specifically provided, ORS chapter 183 does not apply to proceedings under ORS 342.175, 342.177 and 342.180. [1961 c.677 Â§4; 1965 c.100 Â§366; 1973 c.228 Â§4]

(Miscellaneous)

Â Â Â Â Â  342.195 Teaching licenses based on experience in certain federal programs. Upon payment of the required fees, an otherwise qualified applicant for an initial or basic teaching license shall be granted the license upon showing by proof satisfactory to the Teacher Standards and Practices Commission that the applicant has completed under an Armed Forces of the United States or Peace Corps program, or as a volunteer under section 603 of the Economic Opportunity Act of 1964 (Public Law 88-452), two years of satisfactory service which emphasized teaching in any preprimary program or in any grades 1 through 12 in subjects regularly taught in public schools if the applicant either:

Â Â Â Â Â  (1) Has completed an approved teacher education program; or

Â Â Â Â Â  (2) Has at least the baccalaureate degree from an accredited institution of higher education and has completed a teacher training program provided under the auspices of the federal program. [1967 c.304 Â§2; 1973 c.270 Â§9; 1993 c.45 Â§307; 1997 c.383 Â§13]

Â Â Â Â Â  342.200 Administrative licenses based on professional skills and experience. In order to allow the school districts of the state to take full advantage of various professional skills and disciplines not directly developed through teaching experience or professional education for which teaching experience is a prerequisite, it is the public policy of the State of Oregon that the Teacher Standards and Practices Commission, in establishing professional requirements and experience under ORS 342.140, shall consider professional skills, education and experience not directly related to, nor contingent upon, teaching experience or training as a classroom teacher. [1971 c.570 Â§1; 1973 c.270 Â§10]

Â Â Â Â Â  342.203 Circulation of list of teachers and administrators subjected to discipline. (1) Annually not later than March 1, the Teacher Standards and Practices Commission shall cause to be circulated among all of the common and union high school districts and education service districts in this state a list of all teachers and administrators whose teaching or administrative licenses have been suspended or revoked or who have been reprimanded or placed on probation during the preceding 12 months.

Â Â Â Â Â  (2) If the decision of the commission is appealed under ORS 342.180, the teacherÂs or administratorÂs name shall not be placed on the list authorized by subsection (1) of this section unless and until such decision has been sustained by the Court of Appeals or until the appeal has been dropped. [1973 c.228 Â§5; 1993 c.45 Â§169]

Â Â Â Â Â  342.205 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.210 [Amended by 1955 c.281 Â§1; 1959 c.433 Â§1; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.215 [Repealed by 1957 c.591 Â§1]

Â Â Â Â Â  342.216 [1957 c.590 Â§2; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.218 [1961 c.69 Â§Â§2,3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.220 [Amended by 1957 c.591 Â§2; repealed by 1965 c.608 Â§21]

(Criminal Records Check)

Â Â Â Â Â  342.223 Criminal records check; effect of making false statement; appeal of refusal to issue or renew license or registration. (1) For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Teacher Standards and Practices Commission may require the fingerprints of:

Â Â Â Â Â  (a) A person who is applying for initial issuance of a license under ORS 342.120 to 342.430 as a teacher, administrator or personnel specialist if the person has not submitted to a criminal records check by the commission within the previous year.

Â Â Â Â Â  (b) A person who is applying for reinstatement of a license as a teacher, administrator or personnel specialist whose license has lapsed for at least three years.

Â Â Â Â Â  (c) A person who is applying for initial issuance of a certificate under ORS 342.475 as a school nurse.

Â Â Â Â Â  (d) A person who is registering with the commission for student teaching, practicum or internship as a teacher, administrator or personnel specialist, if the person has not submitted to a criminal records check by the commission within the previous year for student teaching, practicum or internship as a teacher, administrator or personnel specialist.

Â Â Â Â Â  (e) A person who is applying for initial issuance of a registration as a public charter school teacher or administrator under ORS 342.125.

Â Â Â Â Â  (2) The making of any false statement as to the conviction of a crime is grounds for refusal to issue, renew or reinstate a license, certificate or registration and is in addition to the grounds stated in ORS 342.143.

Â Â Â Â Â  (3) A person may appeal the refusal to issue an initial license, certificate or registration under this section as a contested case under ORS 183.413 to 183.470, but the refusal to renew or reinstate a license or registration is subject to ORS 342.175 to 342.180, and the commission shall notify the person of the right to appeal. [1993 c.674 Â§5; 1995 c.446 Â§9; 1999 c.199 Â§9; 2001 c.407 Â§5; 2005 c.730 Â§19; 2007 c.35 Â§2; 2007 c.575 Â§15a]

Â Â Â Â Â  342.225 [Amended by 1957 c.591 Â§3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.227 Issuance of temporary license or certificate pending result of check. The Teacher Standards and Practices Commission may issue to an individual a temporary license or certificate as a teacher, administrator, personnel specialist or school nurse pending the return of the criminal records check by the Federal Bureau of Investigation. [1993 c.674 Â§6]

Â Â Â Â Â  342.230 [Amended by 1957 c.591 Â§4; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.232 Employment pending result of check. (1) A school district, education service district, private school or public charter school may authorize a person described under ORS 326.603 (1)(a), (d) or (e) to begin carrying out the terms of a contract pending the return of a state or nationwide criminal records check.

Â Â Â Â Â  (2) A school district, education service district, private school or public charter school may hire on a probationary basis a person described under ORS 326.603 (1)(b) or (e) pending the return of the criminal records check. [1993 c.674 Â§6a; 1995 c.67 Â§41; 1997 c.536 Â§4; 1999 c.200 Â§34; 1999 c.1054 Â§6; 2001 c.407 Â§6; 2005 c.730 Â§20; 2007 c.35 Â§4]

Â Â Â Â Â  342.235 [Amended by 1959 c.433 Â§2; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.240 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.245 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.250 [Amended by 1957 c.211 Â§1; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.252 [1955 c.281 Â§3; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.255 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.260 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.265 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.270 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.275 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.280 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.285 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.290 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.295 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.300 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.305 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.310 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.315 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.320 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.325 [Repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.330 [Amended by 1953 c.638 Â§2; 1959 c.400 Â§4; repealed by 1965 c.608 Â§21]

Â Â Â Â Â  342.340 [1965 c.535 Â§1; 1975 c.278 Â§3; 1991 c.144 Â§2; repealed by 1993 c.45 Â§170]

TEACHER STANDARDS AND PRACTICES COMMISSION

Â Â Â Â Â  342.350 Commission established; confirmation; term; vacancy; effect of change in circumstances. (1) There is created a Teacher Standards and Practices Commission consisting of 17 members appointed by the Governor subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of a member is three years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties on January 1 next following. A member is eligible for reappointment but only for one additional term. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) Any member who through change of employment standing or other circumstances no longer meets the criteria for the position to which the member was appointed shall no longer be eligible to serve in that position, and the position on the commission shall become vacant 60 days following the memberÂs change in circumstances. [1965 c.535 Â§2; 1973 c.270 Â§11; 1975 c.278 Â§4; 1979 c.307 Â§4]

Â Â Â Â Â  342.360 Members; qualifications. (1) The membership of the Teacher Standards and Practices Commission shall consist of:

Â Â Â Â Â  (a) Four elementary teachers;

Â Â Â Â Â  (b) Four junior or senior high school teachers;

Â Â Â Â Â  (c) One elementary school administrator;

Â Â Â Â Â  (d) One junior or senior high school administrator;

Â Â Â Â Â  (e) One superintendent of city schools;

Â Â Â Â Â  (f) One county superintendent or a superintendent employed by an education service district board;

Â Â Â Â Â  (g) One member from the faculty of an approved private teacher education institution in
Oregon
;

Â Â Â Â Â  (h) One member from the faculty of a state institution of higher education;

Â Â Â Â Â  (i) One member who is also a member of a district school board; and

Â Â Â Â Â  (j) Two members of the general public.

Â Â Â Â Â  (2) Except for those members appointed under subsection (1)(i) and (j) of this section, members must have been actively engaged in teaching, supervising or administering in the public schools or in approved teacher education institutions in Oregon for the period of five years immediately preceding appointment. Acting as an elected representative of teachers, supervisors or administrators shall be considered teaching, supervising or administering for the purposes of the five-year experience requirement. In addition, members appointed under subsection (1)(a) to (f) of this section must hold valid
Oregon
teaching or administrative licenses other than restricted teaching or administrative licenses.

Â Â Â Â Â  (3)(a) Throughout the term for which appointed, one of the members appointed under subsection (1)(a) to (j) of this section must hold a teaching license with an endorsement in some aspect of special education or have demonstrated knowledge or experience in special education.

Â Â Â Â Â  (b) As used in this subsection, Âspecial educationÂ means specially designed education to meet the goals of the individual education program of a child with a disability including regular classroom instruction, instruction in physical education, home instruction, related services and instruction in hospitals, institutions and special schools. [1965 c.535 Â§3; 1973 c.270 Â§12; 1975 c.278 Â§5; 1979 c.307 Â§5; 1987 c.503 Â§9; 1989 c.244 Â§1; 1993 c.45 Â§171; 2005 c.209 Â§38; 2007 c.70 Â§101]

Â Â Â Â Â  342.370 [1965 c.535 Â§5; 1975 c.278 Â§6; repealed by 1979 c.307 Â§8]

Â Â Â Â Â  342.380 Organization. (1) The Teacher Standards and Practices Commission shall select one of its members as chairperson, and another as vice chairperson, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the commission shall determine.

Â Â Â Â Â  (2) A majority of the commission constitutes a quorum for the transaction of business. [1965 c.535 Â§6]

Â Â Â Â Â  342.390 Meetings; expenses. (1) The Teacher Standards and Practices Commission shall meet at least once every six months at a place, day and hour determined by the commission. The commission shall also meet at such other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (2) A member of the commission who is employed at a public school or by a private teacher education institution or by a state institution of higher education shall receive no compensation for services as a member; but subject to any other applicable law regulating travel and other expenses for state officers, the member shall receive actual and necessary travel and other expenses incurred in the performance of official duties as provided by ORS 292.495 (2).

Â Â Â Â Â  (3) A member of the commission who serves on the commission in the capacity of a district school board member or as a member of the general public shall be entitled to compensation and expenses as provided in ORS 292.495 (1) and (2). [1965 c.535 Â§Â§7,8; 1991 c.662 Â§4; 1993 c.45 Â§172]

Â Â Â Â Â  342.400 Licensing requirements for out-of-state applicants; reciprocal agreements; rules. (1) Except as provided in subsection (4) of this section, the Teacher Standards and Practices Commission shall not issue a license to an out-of-state applicant unless the applicant has met the professional requirements established by rule by the commission and has completed a course of study substantially similar to that required for an in-state applicant.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the commission establishes that the position or positions to be filled are in a geographic or subject matter area in which there are an insufficient number of in-state applicants, the commission may issue a license to an out-of-state applicant who has completed a course of study approved by the commission.

Â Â Â Â Â  (3) In situations described in subsection (2) of this section, the commission shall adopt by rule standards providing for equal treatment for graduates of approved
Oregon
colleges and universities.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the commission may enter into a reciprocal agreement with the appropriate official of any other state for licensure of applicants from the state if the commission determines that the standards and requirements for certification or licensure in that state are substantially similar to the standards and requirements for licensure under applicable statutes of this state and rules of the commission.

Â Â Â Â Â  (5) Teachers granted licenses under subsections (2), (3) and (4) of this section shall be required to meet all standards required of Oregon teachers, including the requirements of ORS 342.123, not later than three years following the date of initial granting of the license. [1965 c.535 Â§9; 1973 c.270 Â§13; 1979 c.307 Â§6; 1981 c.663 Â§5; 1987 c.503 Â§8; 1993 c.45 Â§173; 1993 c.333 Â§1]

Â Â Â Â Â  342.410 Executive director; employees. The Teacher Standards and Practices Commission shall appoint a qualified person as executive director and may, subject to the State Personnel Relations Law, employ persons to provide such service as the commission shall require. [1965 c.535 Â§12; 1973 c.270 Â§14; 1997 c.165 Â§4]

Â Â Â Â Â  342.420 MemberÂs salary; reimbursement to district. (1) Membership on the Teacher Standards and Practices Commission shall not affect a memberÂs compensation from the employer of the member or any other benefits to which the member is entitled.

Â Â Â Â Â  (2) A school district required to employ a substitute for a teacher or administrator who is absent from employment while performing duties as a member of the Teacher Standards and Practices Commission shall be entitled to reimbursement for the districtÂs actual expenses in employing the substitute. Reimbursement for the expense of employing such substitutes shall be made by the commission from the Teacher Standards and Practices Commission Account. [1965 c.535 Â§13]

Â Â Â Â Â  342.430 Teacher Standards and Practices Commission Account; use. On or before the 10th day of each month, the Teacher Standards and Practices Commission shall pay into the State Treasury all moneys received under this chapter during the preceding calendar month. The State Treasurer shall credit the moneys to the Teacher Standards and Practices Commission Account. The moneys in the Teacher Standards and Practices Commission Account are continuously appropriated to the commission for the purpose of paying its administrative expenses. [1965 c.535 Â§15; 1967 c.637 Â§8; 1973 c.270 Â§15; 1993 c.45 Â§174]

MINORITY TEACHER ACT

Â Â Â Â Â  342.433 Definitions for ORS 342.433 to 342.449. As used in ORS 342.433 to 342.449 and 351.077:

Â Â Â Â Â  (1) ÂMinorityÂ means a person who is:

Â Â Â Â Â  (a) A person having origins in any of the black racial groups of
Africa
but who is not Hispanic;

Â Â Â Â Â  (b) A person of Hispanic culture or origin;

Â Â Â Â Â  (c) A person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent or the Pacific Islands; or

Â Â Â Â Â  (d) An American Indian or Alaskan Native having origins in any of the original peoples of
North America
.

Â Â Â Â Â  (2) ÂTeacherÂ includes a teacher or an administrator. [1991 c.434 Â§6; 1993 c.45 Â§175]

Â Â Â Â Â  342.435 [1977 c.635 Â§8; repealed by 1981 c.469 Â§6]

Â Â Â Â Â  342.437 Goals. The State of
Oregon
is committed to ethnic-racial equity and, therefore, it is the goal of the state that by the year 2001 the number of minority teachers, including administrators, employed by school districts and education service districts shall be approximately proportionate to the number of minority children enrolled in the public schools of this state. [1991 c.434 Â§2]

Â Â Â Â Â  342.440 [1971 c.755 Â§2; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.443 Reports to legislature; comparative data; data collection. (1) The Education and Workforce Policy Advisor shall report biennially to the Legislative Assembly longitudinal data on the number and percentage of:

Â Â Â Â Â  (a) Minority students enrolled in community colleges;

Â Â Â Â Â  (b) Minority students applying for admission to public four-year institutions of higher education;

Â Â Â Â Â  (c) Minority students accepted in public four-year institutions of higher education;

Â Â Â Â Â  (d) Minority students graduated from public four-year institutions of higher education;

Â Â Â Â Â  (e) Minority candidates seeking to enter public teacher education programs in this state;

Â Â Â Â Â  (f) Minority candidates admitted to public teacher education programs;

Â Â Â Â Â  (g) Minority candidates who have completed approved public teacher education programs;

Â Â Â Â Â  (h) Minority candidates receiving
Oregon
teaching licenses based on preparation in this state and preparation in other states;

Â Â Â Â Â  (i) Minority teachers who are newly employed in the public schools in this state; and

Â Â Â Â Â  (j) Minority teachers already employed in the public schools.

Â Â Â Â Â  (2) The advisor also shall report comparisons of minoritiesÂ and nonminoritiesÂ scores on basic skills, pedagogy and subject matter tests.

Â Â Â Â Â  (3) The Oregon University System, the Department of Education, the Teacher Standards and Practices Commission, community colleges and school districts shall cooperate with the advisor in collecting data and preparing the report. [1991 c.434 Â§3; 1997 c.652 Â§30]

Â Â Â Â Â  342.445 [1977 c.635 Â§9; renumbered 342.485]

Â Â Â Â Â  342.447 Plans for recruitment, admission, retention and graduation of minority teachers; rules. (1) The State Board of Higher Education shall require each public teacher education program in this state to prepare a plan with specific goals, strategies and deadlines for the recruitment, admission, retention and graduation of minority teachers.

Â Â Â Â Â  (2) The state board shall review the plans for the adequacy and feasibility of the plans and, after making necessary revisions, shall adopt the plans.

Â Â Â Â Â  (3) The state board shall adopt rules governing:

Â Â Â Â Â  (a) The contents of the plans;

Â Â Â Â Â  (b) The state boardÂs initial and biennial review process, including timetables for revising plans; and

Â Â Â Â Â  (c) Other matters necessary for carrying out the provisions of ORS 342.433 to 342.449 and 351.077. [1991 c.434 Â§4]

Â Â Â Â Â  342.449 Short title. ORS 342.433 to 342.449 and 351.077 shall be known and may be cited as the Minority Teacher Act of 1991. [1991 c.434 Â§1]

Â Â Â Â Â  342.450 [1965 c.390 Â§1; 1969 c.647 Â§1; repealed by 1973 c.536 Â§39]

SCHOOL NURSES

Â Â Â Â Â  342.455 Definition of Âschool nurse.Â ÂSchool nurseÂ as used in ORS 342.465 and 342.475, means a registered nurse who is certified by the Teacher Standards and Practices Commission as qualified to conduct and coordinate the health services programs of a school. [Formerly 678.505]

Â Â Â Â Â  342.460 [1965 c.390 Â§Â§2,3; 1969 c.647 Â§2; 1971 c.755 Â§3; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.465 Rules; notice if action taken on license. (1) The Teacher Standards and Practices Commission shall adopt by rule standards necessary for the issuance, denial, continuation, renewal, lapse or reinstatement of certificates issued under ORS 342.475 (1) to (3) and for establishment and collection of fees for certification as a school nurse. The commission may adopt by rule procedures for revocation of a certificate issued under ORS 342.475 (1) to (3) that are consistent with ORS 342.175 to 342.190.

Â Â Â Â Â  (2) The Oregon State Board of Nursing shall notify the commission whenever the board takes any action on a license issued under ORS chapter 678 which might affect the ability of the license holder to practice as a school nurse. [Formerly 678.525; 1993 c.45 Â§176]

Â Â Â Â Â  342.470 [1965 c.390 Â§4; 1969 c.647 Â§3; 1971 c.755 Â§4; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.475 School nurses; certificates. (1) ÂSchool nurseÂ is established as a category of specialization in nursing.

Â Â Â Â Â  (2) The Teacher Standards and Practices Commission shall issue a certificate as a school nurse to a person who complies with the rules established by the commission for the certification and practice of school nursing or who has been certified by the Oregon State Board of Nursing as a school nurse practitioner. In establishing rules for the certification and practice of any specialization of school nursing, the commission shall consider the recommendations of the Oregon State Board of Nursing.

Â Â Â Â Â  (3) The commission may issue an emergency certificate that authorizes a person licensed as a registered nurse in this state who does not meet the requirements of subsection (2) of this section to practice as a school nurse. Such certificates shall be issued for a limited time as set by the commission.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, the commission shall issue a certificate in a school nurse specialization category to a registered nurse who applies for certification and who is employed by a school, school district or education service district to conduct and coordinate a school or district health services program or who serves in such a capacity on a voluntary basis on November 1, 1981. A certificate issued under this subsection shall be issued without further proof of qualification by the applicant.

Â Â Â Â Â  (5) A certificate issued under this section is not a teaching license. The nurse holding a certificate issued under this section is not subject to ORS 238.280 or 342.805 to 342.937. [Formerly 678.515]

Â Â Â Â Â  342.480 [1971 c.755 Â§5; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.485 Commission to consult with and advise
Oregon
State
Board of Nursing on school nursing. The Teacher Standards and Practices Commission shall consult with and advise the Oregon State Board of Nursing on the qualifications and practices involved in school nursing. [Formerly 342.445]

Â Â Â Â Â  342.495 Holder of school nurse certificate qualified to conduct and coordinate health services program. (1) The holder of a school nurse certificate issued under ORS 342.475 (1) to (3) is qualified to accept employment to conduct and coordinate the health services programs of any public school in the State of
Oregon
. A person licensed as a registered nurse may use the term ÂnurseÂ as part of a title when employed by a school.

Â Â Â Â Â  (2) No school or school district is required to employ as a nurse a person certified under ORS 342.475 (1) to (3). [Formerly 342.982]

Â Â Â Â Â  342.505 [Amended by 1955 c.219 Â§1; 1961 c.383 Â§1; 1965 c.100 Â§367; repealed by 1993 c.45 Â§177]

Â Â Â Â Â  342.508 [1957 c.446 Â§1; 1965 c.100 Â§368; 1965 c.608 Â§20; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.510 [Amended by 1965 c.100 Â§380; renumbered 342.965]

TEACHERSÂ CONTRACTS

Â Â Â Â Â  342.513 Renewal or nonrenewal of contracts for following year. (1) Each district school board shall give written notice of the renewal or nonrenewal of the contract for the following school year by March 15 of each year to all teachers and administrators in its employ who are not contract teachers as defined in ORS 342.815. In case the district school board does not renew the contract, the material reason therefor shall, at the request of the teacher or administrator, be included in the records of the school district, and the board shall furnish a statement of the reason for nonrenewal to the teacher or administrator. If any district school board fails to give such notice by March 15, the contract shall be considered renewed for the following school year at a salary not less than that being received at the time of renewal. The teacher or administrator may bring an action of mandamus to compel the district school board to issue such a contract for the following school year.

Â Â Â Â Â  (2) This section is not effective unless teachers or administrators notify the board in writing on or before April 15 of acceptance or rejection of the position for the following school year. [Formerly 342.635; 1975 c.770 Â§47; 1979 c.714 Â§1; 1997 c.864 Â§24; 2005 c.22 Â§236]

Â Â Â Â Â  342.515 [Amended by 1965 c.100 Â§381; repealed by 1993 c.45 Â§178]

Â Â Â Â Â  342.520 [Amended by 1959 c.361 Â§1; 1965 c.100 Â§382; renumbered 342.970]

Â Â Â Â Â  342.525 [Amended by 1965 c.100 Â§383; renumbered 342.613]

Â Â Â Â Â  342.530 [Amended by 1965 c.100 Â§370; 1967 c.324 Â§1; 1969 c.84 Â§1; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.535 [Amended by 1965 c.100 Â§371; repealed by 1969 c.84 Â§2]

Â Â Â Â Â  342.540 [Amended by 1965 c.100 Â§372; repealed by 1969 c.84 Â§2]

Â Â Â Â Â  342.545 Termination of teacherÂs contract; release. (1) Sickness or other unavoidable circumstances which prevent the teacher from teaching 20 school days immediately following exhaustion of sick leave accumulated under ORS 332.507 shall be sufficient reason for the school board to place the teacher on leave without pay for the remainder of the regular school year and to terminate the teacherÂs employment without penalty on August 1 if the school board determines that the teacher is unable to resume teaching responsibilities at the beginning of the next fall term. This subsection applies to teachers whose employment is based either upon contract or tenure, or both.

Â Â Â Â Â  (2) A district school board may release a teacher from a contract by mutual agreement. No board is required to consider any resignation not in writing. [Formerly 342.640; 1969 c.106 Â§1; 1977 c.860 Â§2; 1979 c.269 Â§1]

Â Â Â Â Â  342.550 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.553 Suspension of teaching license for resigning without providing required notice; appeal. (1) Any elementary or secondary teacher who has entered into a contract to teach in any public school and who resigns the position without first providing 60 daysÂ written notice to the district superintendent or the notice required in the applicable collective bargaining agreement may have the teaching license of the teacher suspended for the remainder of the school year by the Teacher Standards and Practices Commission upon notice of the resignation from the district school board to the commission. The commission shall notify the teacher of the suspension of the teaching license held by the teacher.

Â Â Â Â Â  (2) Any teacher whose teaching license has been suspended under subsection (1) of this section may appeal to the Teacher Standards and Practices Commission within 20 days after the date of the notice of the suspension. The notice of appeal must be in writing and sent to the Teacher Standards and Practices Commission not later than one day following the 20-day period. The Teacher Standards and Practices Commission shall fix the earliest possible date for a hearing on the suspension and shall notify the teacher and the district school board concerned. The decision of the Teacher Standards and Practices Commission is final.

Â Â Â Â Â  (3) If an appeal is made to the Teacher Standards and Practices Commission, suspension of the teaching license shall be stayed until the Teacher Standards and Practices Commission reaches a decision. [Formerly 342.645; 1975 c.258 Â§1]

Â Â Â Â Â  342.555 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.560 [Amended by 1955 c.618 Â§1; 1965 c.100 Â§384; renumbered 342.975]

Â Â Â Â Â  342.565 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.570 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.575 [Amended by 1955 c.618 Â§2; 1965 c.100 Â§385; renumbered 342.980]

Â Â Â Â Â  342.580 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.585 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.590 [Repealed by 1963 c.544 Â§52]

Â Â Â Â Â  342.595 [Amended by 1953 c.392 Â§2; 1961 c.357 Â§1; 1963 c.211 Â§1; 1965 c.100 Â§375; 1975 c.431 Â§1; repealed by 1977 c.860 Â§5]

Â Â Â Â Â  342.596 [1957 c.457 Â§1; 1963 c.122 Â§1; 1965 c.100 Â§376; 1965 c.183 Â§1; 1977 c.860 Â§3; 1991 c.599 Â§1; renumbered 332.507 in 1993]

Â Â Â Â Â  342.598 [1965 c.254 Â§1; renumbered 332.432 in 1993]

Â Â Â Â Â  342.599 [1977 c.826 Â§3; repealed by 1993 c.45 Â§180]

Â Â Â Â Â  342.600 [Amended by 1955 c.101 Â§2; 1961 c.439 Â§12; 1963 c.544 Â§50a; 1965 c.100 Â§378; 1965 c.216 Â§1; repealed by 1967 c.67 Â§13 (342.601 enacted in lieu of 342.600)]

Â Â Â Â Â  342.601 [1967 c.67 Â§14 (enacted in lieu of 342.600); 1975 c.278 Â§8; 1975 c. 770 Â§48a; 1981 c.128 Â§1 repealed by 1983 c.187 Â§1]

Â Â Â Â Â  342.602 [Formerly 342.065; 1965 c.100 Â§379; repealed by 1973 c.458 Â§3]

TERMS AND CONDITIONS OF EMPLOYMENT OF SCHOOL PERSONNEL

Â Â Â Â Â  342.603 Administrators; employment contract; health benefits; restrictions. (1) As used in this section:

Â Â Â Â Â  (a) ÂAdministratorÂ means a person who is employed as an administrator or is performing administrative duties, regardless of whether the person is required to have a license, and includes but is not limited to superintendents, assistant superintendents and business managers.

Â Â Â Â Â  (b) ÂAdministratorÂ does not include a person who is subject to ORS 342.805 to 342.937.

Â Â Â Â Â  (2) A school district, education service district or public charter school shall:

Â Â Â Â Â  (a) Enter into an employment contract, with each administrator, that has provisions that cover the duration of the contract, conditions for contract termination and extension and conditions for employee resignation; and

Â Â Â Â Â  (b) Have the current employment contract for each administrator on file in the central office of the district or school.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a school district, education service district or public charter school may not enter into an employment contract with an administrator that contains provisions that expressly obligate the district or school to compensate the administrator for work that is not performed.

Â Â Â Â Â  (4) A school district, education service district or public charter school may provide health benefits for an administrator who is no longer employed by the district or school until the administrator:

Â Â Â Â Â  (a) Reaches 65 years of age; or

Â Â Â Â Â  (b) Finds new employment that provides health benefits.

Â Â Â Â Â  (5) For a period of one year after the termination of the contract between an administrator and a school district, education service district or public charter school, the administrator may not:

Â Â Â Â Â  (a) Purchase property or surplus property owned by the district or school; or

Â Â Â Â Â  (b) Use property owned by the district or school in a manner other than the manner permitted for the general public in a school district or education service district or at a public charter school. [2007 c.309 Â§1]

Â Â Â Â Â  Note: 342.603 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.604 [1971 c.519 Â§2; 1989 c.491 Â§ 28; renumbered 332.534 in 1993]

Â Â Â Â Â  342.605 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.608 Working hours for licensed personnel; duty-free lunch period required; exception. (1) School boards shall fix the working hours for full-time and part-time licensed staff members. They shall direct that full-time staff members be provided a time for a 30-minute continuous duty-free lunch period during the regularly scheduled lunch hours.

Â Â Â Â Â  (2) Any school principal who fails to schedule a continuous 30-minute duty-free lunch period in accordance with this section shall be guilty of neglect of duty under ORS 342.865.

Â Â Â Â Â  (3) No teacher shall by oral orders or written agreement fail to receive a 30-minute lunch period.

Â Â Â Â Â  (4) School boards shall not be required to employ special personnel to supervise students during lunch periods.

Â Â Â Â Â  (5) This section does not apply in school buildings where fewer than three teachers are employed. [1971 c.201 Â§1]

Â Â Â Â Â  342.609 [1977 c.137 Â§1; renumbered 336.081 in 1993]

Â Â Â Â Â  342.610 Minimum salary for substitute teachers. (1) Teachers employed as substitute teachers shall not be paid less per day than 85 percent of 1/190th of the salary of a beginning teacher who holds a bachelorÂs degree. The salary of the substitute teacher shall be computed as required in this subsection based on the statewide average salary for beginning teachers who hold bachelorÂs degrees. The Department of Education shall compute the statewide average salary to be used for purposes of this subsection, using the latest data available to the department, but not data from earlier than the preceding school year.

Â Â Â Â Â  (2) The school district shall set the working hours for a substitute teacher, and, when employed, shall pay the substitute teacher a salary which is no less than one-half of the daily minimum salary as computed under subsection (1) of this section. However, if the substitute teacher is employed for more than one-half day, the substitute teacher shall receive a full dayÂs pay.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (1) of this section, teachers employed as substitute teachers for more than 10 consecutive days in any one assignment for the same teacher shall not be paid after the 10th day of the assignment less per day than 100 percent of 1/190th of the statewide average salary computed in subsection (1) of this section for districts with no salary scale; or, for districts with a salary scale, the higher of:

Â Â Â Â Â  (A) 1/190th of the employing school districtÂs salary for a beginning teacher who holds a bachelorÂs degree; or

Â Â Â Â Â  (B) The statewide minimum per diem salary as computed in subsection (1) of this section.

Â Â Â Â Â  (b) Used sick leave, whether paid or unpaid, and weekends, school holidays and days when schools are closed by weather or other conditions and when substitute teachers are not required to appear in person at the school shall not be considered in determining consecutive days for purposes of this subsection.

Â Â Â Â Â  (c) When substituting for a part-time teacher, the part of the day worked by the substitute shall count as a full day in determining consecutive days for purposes of this subsection.

Â Â Â Â Â  (4) Subsections (1) to (3) of this section do not apply to substitute teachers represented in a bargaining unit in the school district by which they are employed. [Amended by 1955 c.130 Â§1; 1957 c.262 c.1; 1965 c.100 Â§377; 1967 c.625 Â§1; 1971 c.536 Â§1; 1977 c.531 Â§1; 1979 c.167 Â§1; 1987 c.402 Â§1; 1991 c.198 Â§1; 1995 c.793 Â§1; 1999 c.706 Â§1]

Â Â Â Â Â  342.613 Contracts with teachers for return of part of salary prohibited. No district shall enter into a contract with any teacher whereby the teacher shall return to the district any part of the salary of the teacher. If any board and teacher enter into such contract, the contract is void and the teacherÂs teaching license shall be revoked. [Formerly 342.525; 1967 c.67 Â§12]

Â Â Â Â Â  342.615 [Amended by 1965 c.100 Â§386; repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.617 [1985 c.585 Â§2; 1993 c.45 Â§184; renumbered 332.554 in 1993]

Â Â Â Â Â  342.620 [Repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.625 [Repealed by 1979 c.166 Â§1]

Â Â Â Â Â  342.630 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.635 [Amended by 1957 c.443 Â§1; 1965 c.100 Â§369; renumbered 342.513]

Â Â Â Â Â  342.640 [Amended by 1965 c.100 Â§373; 1965 c.163 Â§1; renumbered 342.545]

Â Â Â Â Â  342.645 [Amended by 1953 c.36 Â§2; 1959 c.441 Â§1; 1965 c.100 Â§374; renumbered 342.553]

Â Â Â Â Â  342.650 Wearing of religious dress prohibited. No teacher in any public school shall wear any religious dress while engaged in the performance of duties as a teacher. [Amended by 1965 c.100 Â§387]

Â Â Â Â Â  342.655 Sanctions against teacher violating ORS 342.650. Any teacher violating the provisions of ORS 342.650 shall be suspended or dismissed from employment by the district school board. The suspension or dismissal is not subject to ORS 342.805 to 342.937. The board shall report its action to the Teacher Standards and Practices Commission which may suspend or revoke the teacherÂs teaching license. [Amended by 1965 c.100 Â§388; 1987 c.503 Â§3]

Â Â Â Â Â  342.660 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.663 [1969 c.266 Â§Â§1,2,3; 1993 c.45 Â§186; renumbered 332.544 in 1993]

Â Â Â Â Â  342.665 [Amended by 1961 c.204 Â§1; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.670 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.675 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.680 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  342.685 [Repealed by 1965 c.100 Â§456]

SEXUAL HARASSMENT

Â Â Â Â Â  342.700 Policy on sexual harassment; posting and availability of policy. It is the policy of the State of
Oregon
that sexual harassment will not be tolerated in schools. A school district shall adopt a policy on sexual harassment for students and staff that meets the requirements of ORS 342.704. A school district shall make the sexual harassment policy available to students, parents of students and staff. A school districtÂs sexual harassment policy shall be posted on a sign that is at least 8.5 by 11 inches in size. The school district shall post the sign in all grade 6 through 12 schools in the school district. [1997 c.272 Â§1]

Â Â Â Â Â  Note: 342.700 to 342.708 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.704 Adoption of school district policies on sexual harassment required; contents; rules. (1) The State Board of Education shall adopt by rule minimum requirements for school district policies on sexual harassment of students by staff and other students including, but not limited to, requirements that:

Â Â Â Â Â  (a) All staff and students are subject to the policies;

Â Â Â Â Â  (b) Sexual harassment of students includes:

Â Â Â Â Â  (A) A demand for sexual favors in exchange for benefits; and

Â Â Â Â Â  (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a studentÂs educational performance or that creates an intimidating, offensive or hostile educational environment;

Â Â Â Â Â  (c) All complaints about behavior that may violate the policy shall be investigated;

Â Â Â Â Â  (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect the educational assignments or study environment of the student; and

Â Â Â Â Â  (e) The student who initiated the complaint and the studentÂs parents shall be notified when the investigation is concluded.

Â Â Â Â Â  (2) The State Board of Education shall adopt by rule minimum requirements for school district policies on sexual harassment of staff by students and other staff including, but not limited to, requirements that:

Â Â Â Â Â  (a) All staff and students are subject to the policies;

Â Â Â Â Â  (b) Sexual harassment of staff includes:

Â Â Â Â Â  (A) A demand for sexual favors in exchange for benefits; and

Â Â Â Â Â  (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably interfering with a staff personÂs ability to perform the job or that creates an intimidating, offensive or hostile work environment;

Â Â Â Â Â  (c) All complaints about behavior that may violate the policy shall be investigated;

Â Â Â Â Â  (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not adversely affect any terms or conditions of employment or work environment of the staff complainant; and

Â Â Â Â Â  (e) The staff member who initiated the complaint shall be notified when the investigation is concluded. [1997 c.272 Â§2]

Â Â Â Â Â  Note: See note under 342.700.

Â Â Â Â Â  342.708 ORS 342.700 and 342.704 not limitation on or prerequisite for other rights and remedies. Nothing in ORS 342.700 and 342.704 is intended to limit or operate as a prerequisite to pursuing any rights or remedies provided under other statutes or the common law. [1997 c.272 Â§3]

Â Â Â Â Â  Note: See note under 342.700.

Â Â Â Â Â  342.710 [1971 c.582 Â§1; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.720 [1971 c.582 Â§Â§2,7; repealed by 1973 c.536 Â§39]

STEROIDS AND PERFORMANCE-ENHANCING SUBSTANCES

Â Â Â Â Â  342.721 Definitions for ORS 342.723 and 342.726. As used in ORS 342.723 and 342.726:

Â Â Â Â Â  (1) ÂAnabolic steroidÂ includes any drug or hormonal substance chemically or pharmacologically related to testosterone, all prohormones, including dehydroepiandrosterone and all substances listed in the Anabolic Steroid Control Act of 2004. ÂAnabolic steroidÂ does not include estrogens, progestins, corticosteroids and mineralocorticoids.

Â Â Â Â Â  (2) ÂPerformance-enhancing substanceÂ means a manufactured product for oral ingestion, intranasal application or inhalation containing compounds that:

Â Â Â Â Â  (a) Contain a stimulant, amino acid, hormone precursor, herb or other botanical or any other substance other than an essential vitamin or mineral; and

Â Â Â Â Â  (b) Are intended to increase athletic performance, promote muscle growth, induce weight loss or increase an individualÂs endurance or capacity for exercise.

Â Â Â Â Â  (3) ÂSchool district employeeÂ means:

Â Â Â Â Â  (a) An administrator, teacher or other person employed by a school district;

Â Â Â Â Â  (b) A person who volunteers for a school district; and

Â Â Â Â Â  (c) A person who is performing services on behalf of a school district pursuant to a contract. [2007 c.395 Â§1]

Â Â Â Â Â  Note: 342.721, 342.723 and 342.726 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.723 Prohibitions on school district employees. A school district employee may not:

Â Â Â Â Â  (1) Knowingly sell, market or distribute an anabolic steroid or performance-enhancing substance to a kindergarten through grade 12 student with whom the employee has contact as part of the employeeÂs school district duties; or

Â Â Â Â Â  (2) Knowingly endorse or suggest the ingestion, intranasal application or inhalation of an anabolic steroid or performance-enhancing substance by a kindergarten through grade 12 student with whom the employee has contact as part of the employeeÂs school district duties. [2007 c.395 Â§2]

Â Â Â Â Â  Note: Section 4, chapter 395, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. Prior to October 1, 2008, the Department of Education shall report to the Governor and the interim committees on education on the implementation of sections 2 and 3 of this 2007 Act [342.723 and 342.726]. [2007 c.395 Â§4]

Â Â Â Â Â  Note: See note under 342.721.

Â Â Â Â Â  342.726 Program on prevention and education; training. (1) The Department of Education shall work in conjunction with voluntary organizations approved to administer interscholastic activities under ORS 339.430 to develop and implement a program for kindergarten through grade 12 students of evidence-based education to prevent the use of anabolic steroids and performance-enhancing substances.

Â Â Â Â Â  (2) The department and school districts shall include information on anabolic steroids and performance-enhancing substances, including prevention strategies, strength-building alternatives and the understanding of health food labels, in health and physical education curricula.

Â Â Â Â Â  (3) The department shall ensure that school districts are utilizing programs such as the Oregon Health and
Science
University
Âs Athletes Training and Learning to Avoid Steroids (ATLAS) and Athletes Targeting Healthy Exercise and Nutrition Alternatives (ATHENA), which have demonstrated effectiveness in reducing anabolic steroid and performance-enhancing substance use by high school athletes.

Â Â Â Â Â  (4) The department shall require school district employees who are coaches or athletic directors to receive training once every four years on identifying the components of anabolic steroid abuse and use and prevention strategies for the use of performance-enhancing substances. [2007 c.395 Â§3]

Â Â Â Â Â  Note: See note under 342.721.

Â Â Â Â Â  Note: See note under 342.723.

Â Â Â Â Â  342.730 [1971 c.582 Â§3; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.740 [1971 c.582 Â§4; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.750 [1971 c.582 Â§5; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.760 [1971 c.582 Â§6; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.770 [1971 c.582 Â§8; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.780 [1971 c.582 Â§9; repealed by 1973 c.536 Â§39]

Â Â Â Â Â  342.782 [1987 c.896 Â§14; 1989 c.187 Â§7; repealed by 1993 c.45 Â§187]

Â Â Â Â Â  342.784 [1987 c.896 Â§15; renumbered 329.790 in 1993]

Â Â Â Â Â  342.786 [1987 c.896 Â§Â§16, 28; 1989 c.187 Â§8; 1993 c.45 Â§189; renumbered 329.795 in 1993]

Â Â Â Â Â  342.788 [1987 c.896 Â§17; 1989 c.187 Â§9; 1993 c.45 Â§190; renumbered 329.800 in 1993]

Â Â Â Â Â  342.790 [1987 c.896 Â§Â§18, 22; 1989 c.187 Â§10; 1993 c.45 Â§191; renumbered 329.805 in 1993]

Â Â Â Â Â  342.792 [1987 c.896 Â§19; 1993 c.45 Â§192; renumbered 329.810 in 1993]

Â Â Â Â Â  342.794 [1987 c.896 Â§20; 1989 c.187 Â§11; renumbered 329.815 in 1993]

Â Â Â Â Â  342.796 [1987 c.896 Â§21; 1991 c.67 Â§84; 1993 c.45 Â§193; renumbered 329.820 in 1993]

Â Â Â Â Â  342.798 [1987 c.896 Â§23; repealed by 1989 c.187 Â§13]

ACCOUNTABILITY FOR SCHOOLS FOR THE 21ST CENTURY LAW

Â Â Â Â Â  342.805 Short title. ORS 342.805 to 342.937 shall be known as the Accountability for Schools for the 21st Century Law. [1965 c.608 Â§1; 1971 c.570 Â§2; 1977 c.881 Â§1; 1997 c.864 Â§26]

Â Â Â Â Â  342.815 Definitions for ORS 342.805 to 342.937. As used in ORS 342.805 to 342.937 unless the context requires otherwise:

Â Â Â Â Â  (1) Notwithstanding ORS 342.120, ÂadministratorÂ includes any teacher the majority of whose employed time is devoted to service as a supervisor, principal, vice principal or director of a department or the equivalent in a fair dismissal district but shall not include the superintendent, deputy superintendent or assistant superintendent of any such district or any substitute or temporary teacher employed by such a district.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of a fair dismissal school district.

Â Â Â Â Â  (3) ÂContract teacherÂ means any teacher who has been regularly employed by a school district for a probationary period of three successive school years, and who has been retained for the next succeeding school year. The district school board may enter into agreements that provide for a shorter probationary period of not less than one year for teachers who have satisfied the three-year probationary period in another
Oregon
school district.

Â Â Â Â Â  (4) ÂDistrict superintendentÂ means the superintendent of schools of a fair dismissal district or, in the absence of the superintendent, the person designated to fulfill the superintendentÂs functions.

Â Â Â Â Â  (5) ÂFair dismissal districtÂ means any common or union high school district or education service district.

Â Â Â Â Â  (6) ÂProbationary teacherÂ means any teacher employed by a fair dismissal district who is not a contract teacher.

Â Â Â Â Â  (7) ÂProgram of assistance for improvementÂ means a written plan for a contract teacher that with reasonable specificity:

Â Â Â Â Â  (a) Helps teachers adapt and improve to meet changing demands of the Oregon Educational Act for the 21st Century in ORS chapter 329 if applicable.

Â Â Â Â Â  (b) Identifies specific deficiencies in the contract teacherÂs conduct or performance.

Â Â Â Â Â  (c) Sets forth corrective steps the contract teacher may pursue to overcome or correct the deficiencies.

Â Â Â Â Â  (d) Establishes the assessment techniques by which the district will measure and determine whether the teacher has sufficiently corrected the deficiencies to meet district standards.

Â Â Â Â Â  (8) ÂSubstitute teacherÂ means any teacher who is employed to take the place of a probationary or contract teacher who is temporarily absent.

Â Â Â Â Â  (9) Notwithstanding ORS 342.120, ÂteacherÂ means any person who holds a teaching license or registration as provided in ORS 342.125 or 342.144 or who is otherwise authorized to teach in the public schools of this state and who is employed half-time or more as an instructor or administrator.

Â Â Â Â Â  (10) ÂTemporary teacherÂ means a teacher employed to fill a position designated as temporary or experimental or to fill a vacancy which occurs after the opening of school because of unanticipated enrollment or because of the death, disability, retirement, resignation, contract nonextension or dismissal of a contract or probationary teacher. [1965 c.608 Â§2; 1971 c.570 Â§12; 1977 c.880 Â§1; 1977 c.881 Â§2; 1979 c.668 Â§1; 1981 c.299 Â§1; 1993 c.45 Â§194; 1997 c.864 Â§4; 1999 c.199 Â§11; 2001 c.653 Â§5]

Â Â Â Â Â  342.825 [1965 c.608 Â§3; 1973 c.298 Â§1; repealed by 1977 c.881 Â§8]

Â Â Â Â Â  342.835 Probationary teacher. (1) The district board of any fair dismissal district may discharge or remove any probationary teacher in the employ of the district at any time during a probationary period for any cause considered in good faith sufficient by the board. The probationary teacher shall be given a written copy of the reasons for the dismissal, and upon request shall be provided a hearing thereon by the board, at which time the probationary teacher shall have the opportunity to be heard either in person or by a representative of the teacherÂs choice.

Â Â Â Â Â  (2) For any cause it may deem in good faith sufficient, the district board may refuse to renew the contract of any probationary teacher. However, the teacher shall be entitled to notice of the intended action by March 15, and upon request shall be provided a hearing before the district board. Upon request of the probationary teacher the board shall provide the probationary teacher a written copy of the reasons for the nonrenewal, which shall provide the basis for the hearing.

Â Â Â Â Â  (3) If an appeal is taken from any hearing, the appeal shall be to the circuit court for the county in which the headquarters of the school district is located and shall be limited to the following:

Â Â Â Â Â  (a) The procedures at the hearing;

Â Â Â Â Â  (b) Whether the written copy of reasons for dismissal required by this section was supplied; and

Â Â Â Â Â  (c) In the case of nonrenewal, whether notice of nonrenewal was timely given. [1965 c.608 Â§4; 1971 c.570 Â§4; 1975 c.727 Â§1; 1979 c.714 Â§2; 1981 c.323 Â§1; 2007 c.251 Â§1]

Â Â Â Â Â  342.840 Determination of length of service for probationary teacher. For purposes of determining length of service for a probationary teacher, a teacher employed for 135 consecutive days in any school year shall receive credit for a full year of employment. At least 30 consecutive days of employment in the same district in a successive year shall be sufficient to keep the service intact, and the teacher shall not lose credit for previous probationary years served. [1981 c.299 Â§3]

Â Â Â Â Â  Note: 342.840 was enacted into law by the Legislative Assembly and was added to 342.805 to 342.937 but was not added to or made a part of any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.845 Contract teacher; part-time contract teacher; effect of program transfer; administrator contracts. (1) A contract teacher shall not be subjected to the requirement of annual appointment nor shall the teacher be dismissed or employed on a part-time basis without the consent of the teacher except as provided in ORS 342.805 to 342.937.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a part-time contract teacher attains contract status at not less than half-time but less than full-time and may be assigned within those limits by the school district. The assignment of a contract part-time teacher is not subject to the procedures specified in ORS 342.805 to 342.930. A contract part-time teacher who accepts a full-time assignment shall be considered a contract teacher for purposes of the assignment.

Â Â Â Â Â  (3) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district in a state reorganization of a regional special education program. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district which assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave and experience status to the new district. However, the district to which the programs are transferred is obligated to hire displaced employees only to the extent that such would complement a cost effective staffing plan in the reorganized program.

Â Â Â Â Â  (4)(a) As used in this subsection:

Â Â Â Â Â  (A) ÂJuvenile detention education programÂ means the Juvenile Detention Education Program, as defined in ORS 326.695.

Â Â Â Â Â  (B) ÂSchool districtÂ means a school district as defined in ORS 332.002, an education service district, a state-operated school or any legally constituted combination of such entities.

Â Â Â Â Â  (b) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district pursuant to a transfer of juvenile detention education program responsibilities to another school district or education service district. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district that assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave, seniority and status as a contract teacher. However, the district to which the program is transferred is obligated to hire displaced teachers only to the extent that such would complement a cost-effective staffing plan in the reorganized program.

Â Â Â Â Â  (5)(a) An administrator shall serve a probationary period that does not exceed three years, unless the administrator and the school district mutually agree to a shorter time period. Following a probationary period, an administrator shall be employed by a school district pursuant to a three-year employment contract. An administrator may be dismissed or have a reduction in pay during the term of a contract for any reason set forth for dismissal of a teacher in ORS 342.865, or pursuant to ORS 342.934 (5). If an administrator is dismissed or has a reduction in pay during the term of the contract, the administrator may appeal to the Fair Dismissal Appeals Board in the same manner as provided for the appeal of a dismissal or a nonextension of a contract teacher. An administrator may not appeal the nonextension of a contract to the Fair Dismissal Appeals Board.

Â Â Â Â Â  (b) The administrator may be assigned and reassigned at will during the term of the contract.

Â Â Â Â Â  (c) The district school board may elect not to extend the administratorÂs contract for any cause the school board in good faith considers sufficient. Prior to March 15 of the second year of the administratorÂs contract, the school board shall take one of the following actions:

Â Â Â Â Â  (A) Issue a new three-year contract effective July 1 following the March 15 of the second year of the administratorÂs contract;

Â Â Â Â Â  (B) Provide, in writing, notice that the contract will not be renewed or extended; or

Â Â Â Â Â  (C) Extend the existing contract for a period of not more than one year.

Â Â Â Â Â  (6) If an administrator receives notice of contract nonextension prior to the expiration of the administratorÂs contract, the administrator shall have the right to fill any vacant teaching position in the district for which the contract administrator is licensed and competent as defined in ORS 342.934, provided the administrator has three yearsÂ teaching experience in Oregon that has been successful, in the judgment of the district superintendent. [1965 c.608 Â§Â§5,6; 1977 c.880 Â§2; 1983 c.554 Â§1; 1983 s.s. c.1 Â§2; 1993 c.480 Â§2; 1997 c.864 Â§8; 2001 c.681 Â§9; 2007 c.858 Â§37]

Â Â Â Â Â  Note: The amendments to 342.845 by section 37, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  342.845. (1) A contract teacher shall not be subjected to the requirement of annual appointment nor shall the teacher be dismissed or employed on a part-time basis without the consent of the teacher except as provided in ORS 342.805 to 342.937.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a part-time contract teacher attains contract status at not less than half-time but less than full-time and may be assigned within those limits by the school district. The assignment of a contract part-time teacher is not subject to the procedures specified in ORS 342.805 to 342.930. A contract part-time teacher who accepts a full-time assignment shall be considered a contract teacher for purposes of the assignment.

Â Â Â Â Â  (3) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district in a state reorganization of a regional special education program. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district which assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave and experience status to the new district. However, the district to which the programs are transferred is obligated to hire displaced employees only to the extent that such would complement a cost effective staffing plan in the reorganized program.

Â Â Â Â Â  (4)(a) As used in this subsection:

Â Â Â Â Â  (A) ÂJuvenile detention education programÂ means the Juvenile Detention Education Program, as defined in ORS 326.695.

Â Â Â Â Â  (B) ÂSchool districtÂ has the meaning given that term in ORS 329.007.

Â Â Â Â Â  (b) No teacher shall be deprived of employment status solely because the duties of employment have been assumed or acquired by another school district or education service district pursuant to a transfer of juvenile detention education program responsibilities to another school district or education service district. Where such reorganization occurs, a teacher shall be transferred to the employment of the school district or education service district that assumed or acquired program responsibilities. The teacher shall be allowed to transfer accrued sick leave, seniority and status as a contract teacher. However, the district to which the program is transferred is obligated to hire displaced teachers only to the extent that such would complement a cost-effective staffing plan in the reorganized program.

Â Â Â Â Â  (5)(a) An administrator shall serve a probationary period that does not exceed three years, unless the administrator and the school district mutually agree to a shorter time period. Following a probationary period, an administrator shall be employed by a school district pursuant to a three-year employment contract. An administrator may be dismissed or have a reduction in pay during the term of a contract for any reason set forth for dismissal of a teacher in ORS 342.865, or pursuant to ORS 342.934 (5). If an administrator is dismissed or has a reduction in pay during the term of the contract, the administrator may appeal to the Fair Dismissal Appeals Board in the same manner as provided for the appeal of a dismissal or a nonextension of a contract teacher. An administrator may not appeal the nonextension of a contract to the Fair Dismissal Appeals Board.

Â Â Â Â Â  (b) The administrator may be assigned and reassigned at will during the term of the contract.

Â Â Â Â Â  (c) The district school board may elect not to extend the administratorÂs contract for any cause the school board in good faith considers sufficient. Prior to March 15 of the second year of the administratorÂs contract, the school board shall take one of the following actions:

Â Â Â Â Â  (A) Issue a new three-year contract effective July 1 following the March 15 of the second year of the administratorÂs contract;

Â Â Â Â Â  (B) Provide, in writing, notice that the contract will not be renewed or extended; or

Â Â Â Â Â  (C) Extend the existing contract for a period of not more than one year.

Â Â Â Â Â  (6) If an administrator receives notice of contract nonextension prior to the expiration of the administratorÂs contract, the administrator shall have the right to fill any vacant teaching position in the district for which the contract administrator is licensed and competent as defined in ORS 342.934, provided the administrator has three yearsÂ teaching experience in Oregon that has been successful, in the judgment of the district superintendent.

Â Â Â Â Â  342.850 Teacher evaluation; personnel file content; rules. (1) The district superintendent of every school district, including superintendents of education service districts, shall cause to have made at least annually but with multiple observations an evaluation of performance for each probationary teacher employed by the district. The purpose of the evaluation is to aid the teacher in making continuing professional growth and to determine the teacherÂs performance of the teaching responsibilities. Evaluations shall be based upon at least two observations and other relevant information developed by the district.

Â Â Â Â Â  (2)(a) The district school board shall develop an evaluation process in consultation with school administrators and with teachers. If the districtÂs teachers are represented by a local bargaining organization, the board shall consult with teachers belonging to and appointed by the local bargaining organization in the consultation required by this paragraph.

Â Â Â Â Â  (b) The district school board shall implement the evaluation process that includes:

Â Â Â Â Â  (A) The establishment of job descriptions and performance standards which include but are not limited to items included in the job description;

Â Â Â Â Â  (B) A preevaluation interview which includes but is not limited to the establishment of performance goals for the teacher, based on the job description and performance standards;

Â Â Â Â Â  (C) An evaluation based on written criteria which include the performance goals;

Â Â Â Â Â  (D) A post-evaluation interview in which:

Â Â Â Â Â  (i) The results of the evaluation are discussed with the teacher; and

Â Â Â Â Â  (ii) A written program of assistance for improvement is established, if one is needed to remedy any deficiency specified in ORS 342.865 (1)(a), (d), (g) or (h); and

Â Â Â Â Â  (E) The utilization of peer assistance whenever practicable and reasonable to aid teachers to better meet the needs of students. Peer assistance shall be voluntary and subject to the terms of any applicable collective bargaining agreement. No witness or document related to the peer assistance or the record of peer assistance shall be admissible in any proceeding before the Fair Dismissal Appeals Board, or in a probationary teacher nonrenewal hearing before a school board under ORS 342.835, without the mutual consent of the district and the teacher provided with peer assistance.

Â Â Â Â Â  (c) Nothing in this subsection is intended to prohibit a district from consulting with any other individuals.

Â Â Â Â Â  (3) Except in those districts having an average daily membership, as defined in ORS 327.006, of fewer than 200 students, the person or persons making the evaluations must hold teaching licenses. The evaluation shall be signed by the school official who supervises the teacher and by the teacher. A copy of the evaluation shall be delivered to the teacher.

Â Â Â Â Â  (4) The evaluation reports shall be maintained in the personnel files of the district.

Â Â Â Â Â  (5) The evaluation report shall be placed in the teacherÂs personnel file only after reasonable notice to the teacher.

Â Â Â Â Â  (6) A teacher may make a written statement relating to any evaluation, reprimand, charge, action or any matter placed in the teacherÂs personnel file and such teacherÂs statement shall be placed in the personnel file.

Â Â Â Â Â  (7) All charges resulting in disciplinary action shall be considered a permanent part of a teacherÂs personnel file and shall not be removed for any reason. A teacher shall have the right to attach the teacherÂs response, or other relevant documents, to any document included under this subsection.

Â Â Â Â Â  (8) The personnel file shall be open for inspection by the teacher, the teacherÂs designees and the district school board and its designees. District school boards shall adopt rules governing access to personnel files, including rules specifying whom school officials may designate to inspect personnel files.

Â Â Â Â Â  (9) A program of assistance for improvement or evaluation procedure shall not be technically construed, and no alleged error or unfairness in a program of assistance for improvement shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary action unless the contract teacher suffered a substantial and prejudicial impairment in the teacherÂs ability to comply with school district standards. [1971 c.570 Â§5; 1973 c.298 Â§3; 1973 c.458 Â§1; 1977 c.881 Â§3; 1979 c.598 Â§1; 1979 c.668 Â§2a; 1987 c.663 Â§1; 1989 c.491 Â§29; 1997 c.864 Â§9]

Â Â Â Â Â  342.855 [1965 c.608 Â§8; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.865 Grounds for dismissal or contract nonextension of contract teacher. (1) No contract teacher shall be dismissed or the teacherÂs contract nonextended except for:

Â Â Â Â Â  (a) Inefficiency;

Â Â Â Â Â  (b) Immorality;

Â Â Â Â Â  (c) Insubordination;

Â Â Â Â Â  (d) Neglect of duty, including duties specified by written rule;

Â Â Â Â Â  (e) Physical or mental incapacity;

Â Â Â Â Â  (f) Conviction of a felony or of a crime according to the provisions of ORS 342.143;

Â Â Â Â Â  (g) Inadequate performance;

Â Â Â Â Â  (h) Failure to comply with such reasonable requirements as the board may prescribe to show normal improvement and evidence of professional training and growth; or

Â Â Â Â Â  (i) Any cause which constitutes grounds for the revocation of such contract teacherÂs teaching license.

Â Â Â Â Â  (2) In determining whether the professional performance of a contract teacher is adequate, consideration shall be given to regular and special evaluation reports prepared in accordance with the policy of the employing school district and to any written standards of performance which shall have been adopted by the board.

Â Â Â Â Â  (3) Suspension or dismissal on the grounds contained in subsection (1)(e) of this section shall not disqualify the teacher involved for any of the disability benefits provided in ORS chapter 238, or any of the benefits provided in ORS 332.507.

Â Â Â Â Â  (4) Dismissal under subsection (1)(f) of this section shall remove the individual from any school district policies, collective bargaining provisions regarding dismissal procedures and appeals and the provisions of ORS 342.805 to 342.937. [1965 c.608 Â§Â§9,19; 1973 c.298 Â§4; 1977 c.860 Â§4; 1981 c.569 Â§1; 1995 c.446 Â§10; 1997 c.249 Â§104; 1997 c.864 Â§10; 1999 c.130 Â§8]

Â Â Â Â Â  342.875 Suspension; reinstatement. Whenever a district superintendent has reason to believe that cause exists for the dismissal of a contract teacher on any ground specified in ORS 342.865 (1)(b) to (f), and when the district superintendent is of the opinion that immediate suspension of the teacher is necessary for the best interest of education in the district, the district superintendent may suspend a contract teacher from the position without prior notice to the teacher. The teacherÂs salary shall continue during the first five days of the suspension period. However, within five days after such suspension becomes effective, either procedure shall be commenced for the dismissal of the teacher pursuant to the provisions of ORS 342.805 to 342.937 or the teacher must be reinstated. [1965 c.608 Â§7; 1971 c.570 Â§6; 1977 c.881 Â§4; 1997 c.864 Â§11]

Â Â Â Â Â  342.885 [1965 c.608 Â§10; repealed by 1973 c.298 Â§9]

Â Â Â Â Â  342.895 Contract teachers; procedure for dismissal or contract nonextension; appeal. (1) Contract teachers shall be employed by a school district pursuant to two-year employment contracts.

Â Â Â Â Â  (2) Authority to dismiss or not extend a contract teacher is vested in the district school board subject to the provisions of the fair dismissal and contract extension procedures of ORS 342.805 to 342.937 and only after recommendation of the dismissal or nonextension of contract is given to the district school board by the superintendent.

Â Â Â Â Â  (3)(a) At least 20 days before recommending to a board the dismissal of the contract teacher, the district superintendent shall give written notice to the contract teacher by certified mail or delivered in person of the intention to make a recommendation to dismiss the teacher. The notice shall set forth the statutory grounds upon which the superintendent believes such dismissal is justified, and shall contain a plain and concise statement of the facts relied on to support the statutory grounds for dismissal. If the statutory grounds specified are those specified in ORS 342.865 (1)(a), (c), (d), (g) or (h), then evidence shall be limited to those allegations supported by statements in the personnel file of the teacher on the date of the notice to recommend dismissal, maintained as required in ORS 342.850. Notice shall also be sent to the district school board and to the Fair Dismissal Appeals Board. A copy of ORS 342.805 to 342.937 shall also be sent to the contract teacher.

Â Â Â Â Â  (b) If, after the 20-day notice required by paragraph (a) of this subsection, the district school board takes action to approve the recommendation for dismissal from the superintendent, the dismissal takes effect on or after the date of the district school boardÂs action, as specified by the board. Notice of the boardÂs action shall be given to the contract teacher as soon as practicable by certified mail, return receipt requested or in the manner provided by law for the service of a summons in a civil action.

Â Â Â Â Â  (4)(a) Upon recommendation of the district superintendent, the district school board may extend a contract teacherÂs employment for a new two-year term by providing written notice to the teacher no later than March 15 of the first year of the contract. Any new contract that extends the teacherÂs employment for a new term shall replace any prior contracts.

Â Â Â Â Â  (b) If the district school board does not extend a contract teacherÂs contract by March 15 of the first year of the contract, the district superintendent, or the superintendentÂs designee, shall place the teacher on a program of assistance for improvement. The district superintendent or the superintendentÂs designee may, in addition, place any other teacher on a program of assistance for improvement if in the judgment of the district superintendent or designee a program of assistance for improvement is needed.

Â Â Â Â Â  (c) Provided that the district school board has not extended the teacherÂs contract for a new two-year term, the district board, upon recommendation of the superintendent, may elect by written notice to the teacher no later than March 15 of the second year of the teacherÂs contract not to extend the teacherÂs contract based on any ground specified in ORS 342.865. A contract teacher whose contract is not extended may appeal the nonextension to the Fair Dismissal Appeals Board.

Â Â Â Â Â  (5) Notwithstanding ORS 243.650 to 243.782 or the provisions of any collective bargaining agreement entered into after August 15, 1997, no grievance or other claim of violation of applicable evaluation procedures, or fundamental unfairness in a program of assistance for improvement, shall be filed while a teacher is on a program of assistance. All statutes of limitation and grievance timelines shall be tolled while the subject claims are held in abeyance under this moratorium provision. Except as provided in this subsection, the moratorium and tolling period ends on the date the program of assistance for improvement is completed, not to exceed one year, after which any claims subject to this provision may be pursued as otherwise provided by law or contract. In the case of a contract teacher who does not receive contract extension by March 15 of the first year of the teacherÂs contract, the moratorium period shall last until the teacher receives notice of contract extension or nonextension and no later than March 15 of the following school year, or until the teacher receives notice of dismissal. A contract teacher who is dismissed or receives notice of contract nonextension, and who appeals to the Fair Dismissal Appeals Board, may raise any claims subject to this moratorium provision before the Fair Dismissal Appeals Board, which shall have jurisdiction to decide such claims. If the teacher does raise claims covered by this moratorium provision in an appeal to the Fair Dismissal Appeals Board, such appeal shall be the teacherÂs sole and exclusive remedy. If a contract teacher does not appeal a contract nonextension or dismissal to the Fair Dismissal Appeals Board but instead pursues contract grievances to arbitration alleging a violation of evaluation procedures or fundamental unfairness in a program of assistance for improvement, the arbitrator shall not have authority to award reinstatement of the contract teacher, but may award other remedies including but not limited to back pay, front pay, compensatory damages and such further relief as the arbitrator deems appropriate. A program of assistance for improvement shall not be technically construed, and no alleged error or unfairness in a program of assistance shall cause the overturning of a dismissal, nonextension of contract, nonrenewal of contract or other disciplinary actions unless the contract teacher suffered a substantial and prejudicial impairment in the teacherÂs ability to comply with school district standards.

Â Â Â Â Â  (6) No teacher may be dismissed, laid off or caused to suffer nonextension or nonrenewal of a contract based upon the teacherÂs salary placement or other compensation. [1965 c.608 Â§11; 1971 c.570 Â§7; 1973 c.298 Â§5; 1977 c.881 Â§5; 1979 c.668 Â§3; 1997 c.864 Â§12]

Â Â Â Â Â  342.905 Appeal procedure; arbitration as alternative. (1) If the district school board dismisses the teacher or does not extend the contract of the contract teacher, the teacher or the teacherÂs representative may appeal that decision to the Fair Dismissal Appeals Board established under ORS 342.930 by depositing by certified mail addressed to the Superintendent of Public Instruction and a copy to the superintendent of the school district:

Â Â Â Â Â  (a) In the case of dismissal, within 10 days, as provided in ORS 174.120, after receipt of notice of the district school boardÂs decision, notice of appeal with a brief statement giving the reasons for the appeal.

Â Â Â Â Â  (b) In the case of a contract nonextension, within 15 days, as provided in ORS 174.120, after receipt of the written notice of nonextension of a contract, notice of appeal with a brief statement giving the reasons for the appeal.

Â Â Â Â Â  (2)(a) As soon as practicable after the time the notice of appeal is received by the Superintendent of Public Instruction, the superintendent shall appoint a panel of three members from the Fair Dismissal Appeals Board for the purpose of conducting a hearing. Insofar as practicable, the panel shall be selected from those members of the board serving in positions where the average daily membership as determined in ORS 342.930 most nearly coincides with that of the involved district. The panel shall consist of:

Â Â Â Â Â  (A) One member from the category representing district school board members;

Â Â Â Â Â  (B) One member from the category not affiliated with common or union high school districts; and

Â Â Â Â Â  (C) One member from the category representing teachers or administrators, as follows:

Â Â Â Â Â  (i) If the appeal is from a contract teacher in a teaching position, the panel shall include the teacher member of the board.

Â Â Â Â Â  (ii) If the contract teacher is in an administrative position, an administrative member shall sit in place of the teacher member.

Â Â Â Â Â  (b) The panel may not contain a member who is a resident of the district that is bringing the dismissal or nonextension.

Â Â Â Â Â  (c) The Department of Education, at the departmentÂs expense, shall provide to the panel appropriate professional and other special assistance reasonably required to conduct a hearing. The panel shall be empowered, on behalf of the contract teacher, the district superintendent and the district school board, to subpoena and swear witnesses and to require witnesses to give testimony and produce relevant evidence at or prior to the hearing.

Â Â Â Â Â  (d) The executive secretary of the board may issue subpoenas on behalf of a panel. A person subpoenaed under this subsection may move to quash or modify the subpoena if it is oppressive or unreasonable. The motion must be made before the time specified in the subpoena for appearance or production of materials. The motion may be made to the executive secretary or the panel.

Â Â Â Â Â  (e) In a case pending before a panel that involves a teacherÂs performance at an Oregon Youth Authority facility, the panel assigned to the case may submit to the Director of the Oregon Youth Authority written questions that the panel unanimously agrees are relevant to the case. The director shall respond to the panelÂs questions in writing within 20 days of the directorÂs receipt of the questions from the panel. If a question by the panel seeks information that is not confidential or privileged under
Oregon
or federal law, the director shall provide the information requested by the panel. If a question by the panel seeks information that is confidential or privileged under
Oregon
or federal law, the director, in responding to the question, may not disclose the confidential or privileged information but shall instead explain that the information being sought is confidential or privileged. The procedure outlined in this paragraph is not in lieu of any other mechanism that may be available to the panel or parties for obtaining or presenting evidence.

Â Â Â Â Â  (3) The Attorney General shall assign an assistant, at no cost to either involved party, to advise the Fair Dismissal Appeals Board, to be present at any hearing held by a panel, and to perform those tasks at the request of the board that would normally require legal training.

Â Â Â Â Â  (4) Within 10 days after receipt of the notice of an appeal of contract nonextension, the district shall serve upon the Fair Dismissal Appeals Board and the teacher a written statement of reason for the contract nonextension, which shall include:

Â Â Â Â Â  (a) A plain and concise statement of the facts relied on to support the statutory grounds for nonextension of the contract;

Â Â Â Â Â  (b) The statutory grounds upon which the district believes such contract nonextension is justified; and

Â Â Â Â Â  (c) A list of witnesses and documents upon which the district will rely at hearing.

Â Â Â Â Â  (5)(a) At least 10 days prior to the hearing, the teacher shall provide a list of witnesses and exhibits to the Fair Dismissal Appeals Board panel and the school district.

Â Â Â Â Â  (b) The Fair Dismissal Appeals Board panel shall hold a contested case hearing under ORS chapter 183 within 100 days of the receipt by the teacher of notice of dismissal or of the statement of reasons in the case of contract nonextension. No later than 140 days after the filing of an appeal, consistent with due process, the Fair Dismissal Appeals Board panel shall prepare and send a written decision to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The hearing shall be private unless the teacher requests a public hearing. At the hearing, the district and the contract teacher shall have the right to be present and be heard, to be represented by counsel, to present evidence and cross-examine adverse witnesses and to offer evidence that in the panelÂs judgment is relevant to the dispute. The panel may take all reasonable steps to require the parties to conclude the hearing in an expeditious manner.

Â Â Â Â Â  (6) When the Fair Dismissal Appeals Board panel has completed its hearing, it shall prepare a written decision and send it to the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction. The Fair Dismissal Appeals Board panel shall determine whether the facts relied upon to support the statutory grounds cited for dismissal or nonextension are true and substantiated. If the panel finds these facts true and substantiated, it shall then consider whether such facts, in light of all the circumstances and additional facts developed at the hearing that are relevant to the statutory standards in ORS 342.865 (1), are adequate to justify the statutory grounds cited. In making such determination, the panel shall consider all reasonable written rules, policies and standards of performance adopted by the school district board unless it finds that such rules, policies and standards have been so inconsistently applied as to amount to arbitrariness. The panel shall not reverse the dismissal or nonextension if it finds the facts relied upon are true and substantiated unless it determines, in light of all the evidence and for reasons stated with specificity in its findings and order, that the dismissal or nonextension was unreasonable, arbitrary or clearly an excessive remedy.

Â Â Â Â Â  (7)(a) Subject to subsection (6) of this section and paragraph (b) of this subsection, if the Fair Dismissal Appeals Board panel finds that the facts relied on to support the recommendation of the district superintendent are untrue or unsubstantiated, or if true and substantiated, are not adequate to justify the statutory grounds cited as reason for the dismissal or nonextension, and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction, the teacher shall be reinstated and the teacher shall receive such back pay as ordered by the Fair Dismissal Appeals Board panel for the period between the effective date of the dismissal or nonextension and the date of the order reinstating the teacher, or the date when the district actually reinstates the teacher, whichever is later. However, nothing in this section requires a school district to pay the teacher until the reinstatement occurs if the district has other legal grounds for not reinstating the teacher.

Â Â Â Â Â  (b) So long as the right of the district board under subsection (9) of this section and under ORS 183.480 and 183.500 to judicial review of the action of the Fair Dismissal Appeals Board remains unexpired, the district school board may withhold the reinstated teacher from performance of teaching duties, unless otherwise ordered by the court having jurisdiction of the appeal.

Â Â Â Â Â  (c) Subject to ORS 342.850 (9), if the Fair Dismissal Appeals Board panel determines that the procedures described in ORS 342.850 (2)(b)(A) to (D) have not been substantially complied with, the teacher may be reinstated with back pay as provided in paragraph (a) of this subsection.

Â Â Â Â Â  (8) Subject to subsection (6) of this section, if the Fair Dismissal Appeals Board panel finds the facts relied on to support the recommendation of the district superintendent true and substantiated, and that those facts justify the statutory grounds cited as reason for the dismissal or nonextension and so notifies the contract teacher, the district superintendent, the district school board and the Superintendent of Public Instruction in writing, the dismissal or nonextension becomes final on the date of the notice.

Â Â Â Â Â  (9) An appeal from action of the Fair Dismissal Appeals Board panel shall be taken in the manner provided in ORS 183.480.

Â Â Â Â Â  (10)(a) If both the district board and the teacher or teacherÂs representative agree, arbitration may be used as an alternative to a hearing before a Fair Dismissal Appeals Board panel to determine if the teacherÂs dismissal or nonextension of a contract is in compliance with the standards of ORS 342.805 to 342.910. If the teacher or teacherÂs representative desires to use the arbitration procedure, the request for arbitration shall be included in the request for appeal that is filed with the Superintendent of Public Instruction under this section. Within 10 days of the time the superintendent of the district is notified of the teacherÂs intent to appeal the dismissal or nonextension of a contract, the superintendent of the district shall notify the teacher or teacherÂs representative and the Superintendent of Public Instruction as to whether the district has agreed to use the arbitration procedure. If the district determines not to use the arbitration procedure, the hearing procedure shall be continued under this section in the same manner as if no request for arbitration had been made. If the arbitration procedure is used, the teacher has no further rights to a hearing before a Fair Dismissal Appeals Board panel.

Â Â Â Â Â  (b) The procedures for selection of the arbitrator are those in the applicable collective bargaining agreement. If there is no provision or agreement or if the agreement does not contain a procedure for selection, the parties shall request a list of five arbitrators from the Employment Relations Board and shall choose an arbitrator by alternative striking of names until one name is left. The remaining person shall act as the arbitrator. The Employment Relations Board shall compile a roster of qualified arbitrators from which the lists are to be taken.

Â Â Â Â Â  (c) In determining whether the district boardÂs dismissal or nonextension of the teacher should be sustained, the arbitrator shall use the same reasons, rules and levels of evidence as are required for the Fair Dismissal Appeals Board under ORS 342.805 to 342.910. [1965 c.608 Â§12; 1971 c.570 Â§8; 1973 c.298 Â§6; 1973 c.612 Â§14; 1977 c.223 Â§1; 1977 c.400 Â§5; 1977 c.881 Â§6; 1979 c.668 Â§4; 1987 c.663 Â§2; 1993 c.236 Â§1; 1993 c.237 Â§1; 1993 c.778 Â§28; 1997 c.864 Â§13; 2001 c.449 Â§1; 2003 c.798 Â§4]

Â Â Â Â Â  342.910 Waiver of contract grievance claim if appeal of dismissal decision filed; waiver of certain rights and procedures. (1) Any teacher who files an appeal of a dismissal or nonextension of a contract decision with the Fair Dismissal Appeals Board, upon motion of the school district, shall be required to waive any contract grievance claim regarding the same dismissal or nonextension of a contract as a condition to Fair Dismissal Appeals Board or subsequent judicial review.

Â Â Â Â Â  (2) A school district and an exclusive bargaining representative of teachers may agree to waive all or any part of the rights and procedures provided under ORS 342.805 to 342.937 if third party review of any dismissal or nonextension of a contract teacher is available. [1995 c.286 Â§16; 1997 c.864 Â§14]

Â Â Â Â Â  342.915 [1965 c.608 Â§13; 1971 c.570 Â§9; 1979 c.668 Â§5; repealed by 1997 c.864 Â§29]

Â Â Â Â Â  342.925 [1965 c.608 Â§14; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.930 Fair Dismissal Appeals Board; rules. (1) A Fair Dismissal Appeals Board is created, consisting of 20 members appointed by the Governor, subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. Five members shall be administrators in common or union high school districts, five members shall be contract teachers, five members shall be members of common or union high school district boards at the time of their appointment and five members shall not be affiliated with any common or union high school district. At least one member from each category shall be resident of a school district with an average daily membership as defined in ORS 327.006, of less than 1,500 students; one from each category shall be resident of a school district containing from 1,500 to 4,500 students; and one from each category shall be resident of a school district containing over 4,500 students.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member whose term has expired may continue to serve for the following limited purposes:

Â Â Â Â Â  (a) To conduct a hearing and prepare a written decision if the member was appointed to a panel in accordance with ORS 342.905 (2) before the expiration of the memberÂs term; or

Â Â Â Â Â  (b) To reconsider a decision if the member served on the panel originally hearing an appeal and a motion for reconsideration is filed prior to an appeal to the Court of Appeals.

Â Â Â Â Â  (4) The continued service of a member as provided in subsection (3) of this section shall not prevent a successor from taking office at the time prescribed in subsection (2) of this section.

Â Â Â Â Â  (5) Members shall be entitled to compensation and expenses as provided in ORS 292.495 for each day or part thereof during which they perform duties under ORS 342.805, 342.815, 342.835, 342.850, 342.875, 342.895 to 342.910 and this section, to be paid by the district school board from which the appeal is taken. However, any member of the board who would be entitled to receive a per diem except for being employed in full-time public service may receive the payment if service on the board is performed while the member is not under obligation to perform contractual teaching or administrative duties.

Â Â Â Â Â  (6) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (7) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (8) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of this section and ORS 342.905 and 342.910. [1971 c.570 Â§10; 1973 c.298 Â§7; 1977 c.881 Â§7; 1983 c.777 Â§1; 1985 c.216 Â§1; 1997 c.864 Â§14a; 2001 c.449 Â§2]

Â Â Â Â Â  342.934 Procedure for reduction of teacher staff due to funding or administrative decision. (1) The procedure for reduction in teacher staff positions resulting from the school districtÂs lack of funds to continue its educational program at its anticipated level or resulting from the districtÂs elimination or adjustment of classes due to administrative decision shall be as provided in this section. However, nothing in this section is intended to interfere with the right of a fair dismissal district to discharge, remove or fail to renew the contract of a probationary teacher pursuant to ORS 342.835.

Â Â Â Â Â  (2) The school district shall make every reasonable effort to:

Â Â Â Â Â  (a) Transfer teachers of courses scheduled for discontinuation to other teaching positions for which they are licensed and qualified.

Â Â Â Â Â  (b) Combine teaching positions in a manner which allows teachers to remain qualified so long as the combined positions meet the curriculum needs of the district and the competence consideration specified in subsection (4) of this section.

Â Â Â Â Â  (3) In determining teachers to be retained when a school district reduces its staff under this section, the school district shall:

Â Â Â Â Â  (a) Determine whether teachers to be retained hold proper licenses at the time of layoff to fill the remaining positions.

Â Â Â Â Â  (b) Determine seniority of teachers to be retained, calculated from the first day of actual service as teachers with the school district inclusive of approved leaves of absence. Ties shall be broken by drawing lots.

Â Â Â Â Â  (c) Determine competence and merit of teachers, if necessary, under subsection (4) of this section.

Â Â Â Â Â  (4) If a school district desires to retain a teacher with less seniority than a teacher being released under this section, the district shall determine that the teacher being retained has more competence or merit than the teacher with more seniority who is being released.

Â Â Â Â Â  (5) An administrator shall retain status and seniority as a contract teacher and voluntarily may return to teaching in a reduction in staff situation. However, an administrator who was never employed as a teacher in the district shall not be eligible to become a nonadministrative teacher in the district if the effect is to displace a nonadministrative contract teacher.

Â Â Â Â Â  (6) In consultation with its employees or, for those employees in a recognized or certified collective bargaining unit, with the exclusive bargaining representative of that unit, each school district shall establish a procedure for recalling teachers to employment in the district who have been released because of a prospective or actual reduction in staff. The procedure so established shall define the criteria for recall and the teacher shall have the right of recall thereunder for 27 months after the last date of release by the district unless waived as provided in such procedure by rejection of a specific position. A contract teacher who is recalled shall retain the status obtained before the release. A probationary teacher who is recalled shall have years taught for the district counted as if the employment had been continuous for purposes of obtaining contract teacher status.

Â Â Â Â Â  (7) An appeal from a decision on reduction in staff or recall under this section shall be by arbitration under the rules of the Employment Relations Board or by a procedure mutually agreed upon by the employee representatives and the employer. The results of the procedure shall be final and binding on the parties. Appeals from multiple reductions may be considered in a single arbitration. The arbitrator is authorized to reverse the staff reduction decision or the recall decision made by the district only if the district:

Â Â Â Â Â  (a) Exceeded its jurisdiction;

Â Â Â Â Â  (b) Failed to follow the procedure applicable to the matter before it;

Â Â Â Â Â  (c) Made a finding or order not supported by substantial evidence in the whole record; or

Â Â Â Â Â  (d) Improperly construed the applicable law.

Â Â Â Â Â  (8) After August 15, 1997, a school district shall not agree in any collective bargaining agreement to waive the right to consider competence in making decisions about the order of reduction in staff or recall of staff. Nothing in this subsection shall prevent a school district and the exclusive bargaining representative from agreeing to alternative criteria for competence determinations under this subsection so long as the criteria ensure that all retained teachers are qualified for the positions they fill. As used in this subsection, ÂqualifiedÂ means the measurement of the teacherÂs ability to teach the particular grade level or subject matter in which the teacher is placed after the reduction in force. Qualifications shall be measured by more than seniority and licensure, but may include other criteria that reasonably measure the teacherÂs fitness to teach the relevant grade or subject level. Determinations of competence or qualifications under this subsection may take into account requirements for any special needs students.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂCompetenceÂ means the ability to teach a subject or grade level based on recent teaching experience related to that subject or grade level within the last five years, or educational attainments, or both, but not based solely on being licensed to teach. The district may consider a teacherÂs willingness to undergo additional training or pursue additional education in deciding upon questions of competence.

Â Â Â Â Â  (b) ÂMeritÂ means the measurement of one teacherÂs ability and effectiveness against the ability and effectiveness of another teacher. [1981 c.569 Â§3; 1983 s.s. c.1 Â§1; 1989 c.282 Â§1; 1993 c.480 Â§1; 1997 c.864 Â§15]

Â Â Â Â Â  342.935 [1965 c.608 Â§15; repealed by 1971 c.570 Â§15; see 342.960]

Â Â Â Â Â  342.937 Reimbursement for teacher dismissal costs. The Superintendent of Public Instruction may reimburse any school districts for all or part of the costs reasonably related to a dismissal of a contract teacher or nonextension of a contract teacherÂs contract, or appeal therefrom under ORS 342.805 to 342.937, provided that the school district is the ultimate prevailing party. The superintendent may consider the school districtÂs ability to pay the costs related to the dismissal or nonextension of the contract teacher, and seek such funds from the Emergency Board as may be in the superintendentÂs judgment necessary to carry out this provision. [1997 c.864 Â§6]

Â Â Â Â Â  342.945 [1965 c.608 Â§16; repealed by 1971 c.570 Â§15]

Â Â Â Â Â  342.955 [1965 c.608 Â§17; 1973 c.298 Â§8; 1979 c.861 Â§8; repealed by 1987 c.898 Â§28]

Â Â Â Â Â  342.960 [1971 c.743 Â§359; see 342.935; repealed by 1973 c.298 Â§9]

MISCELLANEOUS

Â Â Â Â Â  342.961 Internal investigations of employee misconduct or wrongdoing. Notwithstanding any other law, a district school board may conduct internal investigations of alleged employee misconduct or wrongdoing at any time. [1997 c.864 Â§17]

Â Â Â Â Â  Note: 342.961 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 342 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  342.965 Interchange of teachers. A district school board may provide for the interchange of teachers with school districts of other states or countries. Teachers exchanged shall teach one year, the yearÂs service outside the state being credited to them as service in the district in which they are regularly employed when the interchange is made. The salary of the
Oregon
teacher shall be paid by the
Oregon
school district and the salaries of the teachers from outside of
Oregon
shall be paid by the school districts in their respective states or countries. [Formerly 342.510]

Â Â Â Â Â  342.970 [Formerly 342.520; repealed by 1993 c.45 Â§195]

Â Â Â Â Â  342.975 [Formerly 342.560; 1973 c.270 Â§16; 1977 c.783 Â§2; repealed by 1993 c.45 Â§196]

Â Â Â Â Â  342.980 [Formerly 342.575; 1967 c.67 Â§15; 1973 c.270 Â§17; repealed by 1993 c.45 Â§196]

Â Â Â Â Â  342.982 [1977 c.635 Â§7; renumbered 342.495]

Â Â Â Â Â  342.985 Qualifications to teach distance learning course. A person teaching a distance learning course originating in
Oregon
must:

Â Â Â Â Â  (1) Have a teaching license issued by the Teacher Standards and Practices Commission with the appropriate subject matter endorsement; or

Â Â Â Â Â  (2) Be employed by a post-secondary institution accredited by the Northwest Association of Schools and Colleges and have the appropriate subject matter preparation. [1991 c.710 Â§3]

Â Â Â Â Â  342.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 343

Chapter 343 Â Special Education Services

2007 EDITION

SPECIAL EDUCATION SERVICES

EDUCATION AND CULTURE

GENERAL PROVISIONS

343.035Â Â Â Â  Definitions

343.041Â Â Â Â  Supervision of programs for children with disabilities by Superintendent of Public Instruction; rules; complaint procedure; staff training; public agency cooperative agreements

343.045Â Â Â Â  Criteria for development and operation of special programs; rules

343.055Â Â Â Â  Administration of programs by Superintendent of Public Instruction; rules; powers of board

343.065Â Â Â Â  Employment of personnel to supervise types of services for special programs; duties; distribution of training materials

343.085Â Â Â Â  Tuition prohibited

SPECIAL EDUCATION PROCEDURES

343.146Â Â Â Â  Determination of eligibility for special education services; evaluation; reevaluation; medical or vision examination; health assessment

343.151Â Â Â Â  Individualized education program; contents; procedures; review; revision; rules; standard forms; alternate forms

343.155Â Â Â Â  Procedures to protect rights of child with disability; rules; content of rules

343.157Â Â Â Â  Duty of school districts to identify, locate and evaluate resident children in need of special education or early intervention

343.159Â Â Â Â  Requirements for written notice to parents of child with disability; contents of notice; language or mode of communication of parent

343.164Â Â Â Â  Parental consent requirements for preplacement evaluation, placement or re- evaluation; exceptions

343.165Â Â Â Â  Circumstances requiring hearing; deadline for requesting hearing; rules; expedited hearing; independent hearing officer

343.167Â Â Â Â  Result of hearing; effect of procedural violations; deadline for decision; cost of hearing; rules

343.173Â Â Â Â  Parental right to examine district records; independent evaluation; hearing; costs

343.175Â Â Â Â  Civil action following hearing; deadline; attorney fees; limitations; reduction of fees

343.177Â Â Â Â  Educational placement during administrative or judicial proceedings; circumstances where placement may be changed

343.181Â Â Â Â  Transfer of special education rights to child with disability upon age of majority; notice

343.183Â Â Â Â  Effect of school district failure to comply; withholding funds; expense of independent evaluation

343.193Â Â Â Â  Duty to report child with disability not enrolled in special education program; effect of report

ADMINISTRATION OF SPECIAL EDUCATION

343.221Â Â Â Â  Special education required; district projected activities and cost statement; permitted contracts for services

343.223Â Â Â Â  Assistive technology devices or services; rules

343.224Â Â Â Â  School district liability for expense of noneducational care

343.236Â Â Â Â  State reimbursed or operated local, county or regional programs; rules

343.239Â Â Â Â  Annual billing for students served by or enrolled in certain programs; calculation of amount of billing; notice; payment deadline; distribution of moneys

343.243Â Â Â Â  Recovery of amount from State School Fund for children enrolled in certain programs; calculation of amount recovered; disposition of amount recovered

343.247Â Â Â Â  Special Education Account

343.261Â Â Â Â  Instruction of certain hospitalized children; rules

343.285Â Â Â Â  Use of state funds to match federal funds

343.287Â Â Â Â  State Advisory Council for Special Education; members; duties; expenses

343.293Â Â Â Â  Local advisory councils on special education; duties

343.295Â Â Â Â  Document of successful completion; summary of performance

TALENTED AND GIFTED CHILDREN

343.391Â Â Â Â  Purpose of ORS 343.391 to 343.413

343.395Â Â Â Â  Definitions for ORS 343.391 to 343.413

343.396Â Â Â Â  Nature of programs

343.397Â Â Â Â  Plan of instruction for talented and gifted children

343.399Â Â Â Â  State aid to local districts; criteria

343.401Â Â Â Â  Use of funds appropriated for ORS 343.391 to 343.413

343.404Â Â Â Â  Funding for program development

343.407Â Â Â Â  Identification of talented and gifted students

343.409Â Â Â Â  Talented and gifted programs required

343.411Â Â Â Â  When identification and programs for certain children required or optional; state guidelines

343.413Â Â Â Â  Short title

SERVICES TO PRESCHOOL CHILDREN WITH DISABILITIES

343.455Â Â Â Â  Early childhood special education provided by prekindergartens; service requirement

343.465Â Â Â Â  Policy on services to preschool children with disabilities; agency coordination of services

NoteÂ Â Â Â Â Â Â Â Â  Effect of unavailability of federal funds on programs for preschool children--1993 c.409 Â§8

343.475Â Â Â Â  Program of early childhood special education and early intervention services; service areas; primary contractor; voluntary local early childhood system plan; residency; sanctions

343.485Â Â Â Â  Confidentiality of records; rules

343.495Â Â Â Â  Operation of early childhood special education or early intervention programs by department

343.499Â Â Â Â  State Interagency Coordinating Council; appointment; member qualifications; duties; terms; use of federal funds; departmentÂs duties; meetings; conflicts

343.507Â Â Â Â  Local early intervention interagency advisory council; members; officers

343.511Â Â Â Â  Interagency agreements to provide services; contents

343.513Â Â Â Â  Eligibility criteria; rules

343.517Â Â Â Â  Parent-initiated referral to determine eligibility

343.521Â Â Â Â  Individualized family service plan; rules; forms

343.523Â Â Â Â  Service coordination requirements for early intervention and early childhood special education

343.527Â Â Â Â  Requirements for written notice to parents of preschool child with disability; contents of notice; language or mode of communication of parent

343.531Â Â Â Â  Procedural safeguards; rules

343.533Â Â Â Â  Transportation service to preschool children with disabilities; cost

343.534Â Â Â Â  Allocation of state funds to approved providers

APPROPRIATE LEARNING MEDIA FOR BLIND STUDENTS (BRAILLE)

343.565Â Â Â Â  Definitions for ORS 343.565 to 343.595

343.575Â Â Â Â  Proficiency in reading and writing for blind student; use of Braille

343.585Â Â Â Â  Instruction in Braille; individualized education program requirements

343.595Â Â Â Â  Requirement that textbook publishers supply material in format from which Braille version can be produced

343.600Â Â Â Â  State policy encouraging use of Braille

DISADVANTAGED CHILDREN

343.650Â Â Â Â  Definitions for ORS 343.650 to 343.680

343.660Â Â Â Â  Facilities and services for disadvantaged children

343.670Â Â Â Â  Advance payment to districts

343.680Â Â Â Â  Advance payments and reimbursements to districts of at least 40,000 for operation and construction costs

MIGRANT CHILDREN

343.810Â Â Â Â  Definitions for ORS 343.810 to 343.835

343.830Â Â Â Â  Summer programs for migrant children

343.835Â Â Â Â  Reimbursement; district expenditures not subject to Local Budget Law

MISCELLANEOUS PROVISIONS

343.923Â Â Â Â  Department duties for programs for students with moderate to severe retardation

343.961Â Â Â Â  Responsibility for costs of education of children in long-term care or treatment; district providing education; notice required before student dismissed from treatment program

Â Â Â Â Â  343.010 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.020 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.030 [Repealed by 1953 c.110 Â§2]

GENERAL PROVISIONS

Â Â Â Â Â  343.035 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChild with a disabilityÂ means a school-age child who is entitled to a free appropriate public education as specified by ORS 339.115 and who requires special education because the child has been evaluated as having one of the following conditions as defined by rules established by the State Board of Education: Mental retardation, hearing impairment including difficulty in hearing and deafness, speech or language impairment, visual impairment, including blindness, deaf-blindness, emotional disturbance, orthopedic or other health impairment, autism, traumatic brain injury or specific learning disabilities.

Â Â Â Â Â  (2) ÂDecisionÂ means the decision of the hearing officer.

Â Â Â Â Â  (3) ÂDeterminationÂ means the determination by the school district concerning the identification, evaluation or educational placement of a child with a disability or the provision of a free appropriate public education to the child in a program paid for by the district.

Â Â Â Â Â  (4) ÂDevelopmental delayÂ means:

Â Â Â Â Â  (a) Delay, at a level of functioning and in accordance with criteria established by rules of the State Board of Education, in one or more of the following developmental areas: Cognitive development; physical development, including vision and hearing; communication development; social or emotional development or adaptive development; or

Â Â Â Â Â  (b) A disability, in accordance with criteria established by rules of the State Board of Education, that can be expected to continue indefinitely and is likely to cause a substantial delay in a childÂs development and ability to function in society.

Â Â Â Â Â  (5) ÂEarly childhood special educationÂ means free, appropriate, specially designed instruction to meet the unique needs of a preschool child with a disability, three years of age until the age of eligibility for kindergarten, where instruction is provided in any of the following settings: Home, hospitals, institutions, special schools, classrooms, and community child care or preschool settings, or both.

Â Â Â Â Â  (6) ÂEarly intervention servicesÂ means services for preschool children with disabilities from birth until three years of age that are:

Â Â Â Â Â  (a) Designed to meet the developmental needs of children with disabilities and the needs of the family related to enhancing the childÂs development;

Â Â Â Â Â  (b) Selected in collaboration with the parents; and

Â Â Â Â Â  (c) Provided:

Â Â Â Â Â  (A) Under public supervision;

Â Â Â Â Â  (B) By personnel qualified in accordance with criteria established by rules of the State Board of Education; and

Â Â Â Â Â  (C) In conformity with an individualized family service plan.

Â Â Â Â Â  (7) ÂIndividualized education programÂ means a written statement of an educational program for a child with a disability that is developed, reviewed and revised in a meeting in accordance with criteria established by rules of the State Board of Education for each child eligible for special education and related services under this chapter.

Â Â Â Â Â  (8) ÂIndividualized family service planÂ means a written plan of early childhood special education, related services, early intervention services and other services developed in accordance with criteria established by rules of the State Board of Education for each child eligible for services under this chapter.

Â Â Â Â Â  (9) ÂInstructionÂ means providing families with information and skills that support the achievement of the goals and outcomes in the childÂs individualized family service plan and working with preschool children with disabilities in one or more of the following developmental areas: Communication development, social or emotional development, physical development, including vision and hearing, adaptive development and cognitive development.

Â Â Â Â Â  (10) ÂMediationÂ means a voluntary process in which an impartial mediator assists and facilitates two or more parties to a controversy in reaching a mutually acceptable resolution of the controversy and includes all contacts between a mediator and any party or agent of a party, until such time as a resolution is agreed to by the parties or the mediation process is terminated.

Â Â Â Â Â  (11) ÂOrderÂ has the meaning given that term in ORS chapter 183.

Â Â Â Â Â  (12) ÂOther servicesÂ means those services which may be provided to preschool children with disabilities and to their families that are not early childhood special education or early intervention services and are not paid for with early childhood special education or early intervention funds.

Â Â Â Â Â  (13) ÂParentÂ means the parent, person acting as a parent or a legal guardian, other than a state agency, of the child or the surrogate parent. ÂParentÂ may be further defined by rules adopted by the State Board of Education.

Â Â Â Â Â  (14) ÂPreschool child with a disabilityÂ means a child from:

Â Â Â Â Â  (a) Birth until three years of age who is eligible for early intervention services because the child is experiencing developmental delay or has a diagnosed mental or physical condition that will result in developmental delay; or

Â Â Â Â Â  (b) Three years of age to eligibility for entry into kindergarten who needs early childhood special education services because the child is experiencing developmental delay or because the child has been evaluated as having one of the conditions listed for a school-age child under subsection (1) of this section.

Â Â Â Â Â  (15) ÂRelated servicesÂ means transportation and such developmental, corrective and other supportive services as are required to assist a child with a disability to benefit from special education, and includes speech-language and audiology services, interpreting services, psychological services, physical and occupational therapy, recreation including therapeutic recreation, social work services, school nurse services designed to enable a child with a disability to receive a free appropriate public education as described in the individualized education program of the child, early identification and assessment of disabilities in children, counseling services including rehabilitation counseling, orientation and mobility services, medical services for diagnostic or evaluation purposes and parent counseling and training. ÂRelated servicesÂ does not include a medical device that is surgically implanted or the replacement of a medical device that is surgically implanted.

Â Â Â Â Â  (16) ÂSchool districtÂ means a common or union high school district or an education service district that is charged with the duty or contracted with by a public agency to educate children eligible for special education.

Â Â Â Â Â  (17) ÂService coordinationÂ means the activities carried out by a service coordinator to assist and enable a preschool child with a disability and the childÂs family to receive the rights, procedural safeguards and services that are authorized under the stateÂs early intervention and early childhood special education programs and to coordinate access to other services designated on the individualized family service plan.

Â Â Â Â Â  (18)(a) ÂSpecial educationÂ means specially designed instruction at no cost to the parents, to meet the unique needs of a child with a disability, including instruction conducted in the classroom, in the home, in hospitals and institutions and in other settings, and instruction in physical education.

Â Â Â Â Â  (b) ÂSpecial educationÂ also includes speech-language services, transition services or other related services designated by rule if it consists of specially designed instruction, at no cost to the parents, to meet the unique needs of a child with a disability.

Â Â Â Â Â  (19) ÂUnaccompanied homeless youthÂ has the meaning given that term in the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11434a(6).

Â Â Â Â Â  (20) ÂWard of the stateÂ means a child who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court. ÂWard of the stateÂ may be further defined by rules adopted by the State Board of Education. [Formerly 343.212; 1977 c.528 Â§1; 1983 c.731 Â§1; 1991 c.749 Â§Â§1,1a; 1991 c.795 Â§1; 1993 c.409 Â§1; 1993 c.749 Â§3; 1995 c.280 Â§29; 1997 c.821 Â§25; 1999 c.989 Â§5; 2001 c.900 Â§242; 2005 c.662 Â§1; 2007 c.70 Â§102]

Â Â Â Â Â  343.037 [1985 c.555 Â§14; repealed by 1993 c.749 Â§4]

Â Â Â Â Â  343.040 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.041 Supervision of programs for children with disabilities by Superintendent of Public Instruction; rules; complaint procedure; staff training; public agency cooperative agreements. (1) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall be responsible for the general supervision of all special education programs for children with disabilities, early childhood special education and early intervention services for preschool children with disabilities within the state, including all such programs administered by any state agency or common or union high school district or education service district.

Â Â Â Â Â  (2) All special education programs for children with disabilities, early childhood special education and early intervention services for preschool children with disabilities within this state shall meet the standards and criteria established therefor by the State Board of Education.

Â Â Â Â Â  (3) The State Board of Education shall adopt by rule procedures whereby the superintendent investigates and resolves complaints that the Department of Education, a local education agency or an early intervention or early childhood special education contractor has violated a federal law or statute that applies to a special education or early childhood special education program.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules relating to the establishment and maintenance of standards to ensure that personnel providing special education and early childhood special education and early intervention services are appropriately and adequately trained.

Â Â Â Â Â  (5) The Governor shall direct that agencies affected by this section enter into cooperative agreements to achieve necessary uniformity in meeting the standards and criteria established by the state board under subsection (2) of this section.

Â Â Â Â Â  (6) The Governor shall direct that each public agency obligated under federal or state law to provide or pay for any services that are also considered special education or related services necessary for ensuring a free appropriate public education to children with disabilities, including but not limited to the Department of Human Services, enter into cooperative agreements with the Department of Education concerning:

Â Â Â Â Â  (a) Allocation among agencies of financial responsibility for providing services;

Â Â Â Â Â  (b) Conditions, terms and procedures for reimbursement; and

Â Â Â Â Â  (c) Policies and procedures for coordinating timely and appropriate delivery of services.

Â Â Â Â Â  (7) All cooperative agreements entered into under subsections (5) and (6) of this section shall include procedures for resolving interagency disputes. [1977 c.528 Â§3; 1989 c.491 Â§30; 1991 c.749 Â§2; 1999 c.989 Â§6; 2005 c.22 Â§237]

Â Â Â Â Â  343.045 Criteria for development and operation of special programs; rules. The State Board of Education shall establish by rule criteria to guide the development and operation of special programs authorized by this chapter. The Superintendent of Public Instruction shall apply these criteria in certifying such programs for reimbursement specifically provided by law for such programs. The criteria shall be limited to educational services and educational programs and shall not include treatment. [Formerly 343.235; 1975 c.621 Â§1; 1977 c.714 Â§10; 1989 c.491 Â§31]

Â Â Â Â Â  343.050 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.055 Administration of programs by Superintendent of Public Instruction; rules; powers of board. (1) The Superintendent of Public Instruction shall administer all programs established under this chapter. The State Board of Education, consistent with the provisions of ORS 342.120 to 342.430, shall adopt rules relating to qualifications of teachers, supervisors, work experience coordinators, coordinators of volunteer services and trainers of volunteer personnel, courses of study, admission, eligibility of children, size of special facilities, rooms and equipment, supervision, territory to be served, and such other rules as the board considers necessary to administer this chapter.

Â Â Â Â Â  (2) Out of such funds as may otherwise be appropriated for the purposes enumerated in this section, the State Board of Education may:

Â Â Â Â Â  (a) Purchase and prepare equipment and supplies to be loaned to school districts and county or regional special education facilities which provide approved programs for children with disabilities in the public schools.

Â Â Â Â Â  (b) Contract with and pay an educational institution, either within or without the state, for the purpose of providing educational services for children who are both deaf and blind.

Â Â Â Â Â  (c) Purchase and prepare equipment and supplies to be loaned to early childhood special education and early intervention contractors that provide approved programs for preschool children with disabilities. [Formerly 343.500; 1967 c.329 Â§1; 1975 c.621 Â§2; 1989 c.491 Â§32; 1991 c.749 Â§3; 1993 c.45 Â§199]

Â Â Â Â Â  343.060 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.065 Employment of personnel to supervise types of services for special programs; duties; distribution of training materials. (1) The Superintendent of Public Instruction shall employ personnel qualified by training and experience to supervise the types of services required by the special programs authorized by this chapter. Personnel so employed shall assist the school districts, county and regional facilities, early childhood special education programs, early intervention services and hospitals in the organization and development of special programs authorized by this chapter, shall have general supervision of such programs, and shall assist school districts, early childhood special education and early intervention contractors in obtaining required services, equipment and materials, particularly where the number of children is too small to justify district or contractor purchase of equipment and materials.

Â Â Â Â Â  (2) The Department of Education shall distribute to all school districts administrative guidelines, technical assistance materials, practice guidance materials and other training materials it develops for the purpose of assisting school districts and education service districts in complying with the provisions of this chapter and with rules adopted by the department under this chapter.

Â Â Â Â Â  (3) Upon receipt of any materials described in subsection (2) of this section, a school district or education service district shall distribute copies of the materials to all instructional staff. [Formerly 343.255; 1991 c.749 Â§4; 1999 c.639 Â§2]

Â Â Â Â Â  343.070 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.075 [1965 c.100 Â§393; 1973 c.728 Â§5; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.077 [1975 c.621 Â§Â§12,13; 1977 c.530 Â§1; repealed by 1979 c.423 Â§1 (343.153 to 343.187 enacted in lieu of 343.077)]

Â Â Â Â Â  343.080 [Repealed by 1953 c.110 Â§2]

Â Â Â Â Â  343.085 Tuition prohibited. No tuition shall be charged to any resident student participating in any special program authorized by this chapter. [1965 c.100 Â§394; 1993 c.45 Â§200]

Â Â Â Â Â  343.090 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.095 [1993 c.409 Â§3; renumbered 343.523 in 1999]

Â Â Â Â Â  343.100 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.110 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.120 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.125 [1973 c.730 Â§2; 1981 c.878 Â§1; 1991 c.346 Â§1; 1993 c.45 Â§202; renumbered 329.255 in 1993]

Â Â Â Â Â  343.130 [Amended by 1957 c.232 Â§1; renumbered 343.910]

Â Â Â Â Â  343.135 [1973 c.730 Â§3; 1981 c.878 Â§2; 1991 c.346 Â§2; renumbered 329.265 in 1993]

Â Â Â Â Â

Â Â Â Â Â  343.140 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.145 [1973 c.730 Â§4; renumbered 329.275 in 1993]

SPECIAL EDUCATION PROCEDURES

Â Â Â Â Â  343.146 Determination of eligibility for special education services; evaluation; reevaluation; medical or vision examination; health assessment. (1) To receive special education, children with disabilities shall be determined eligible for special education services under a school district program approved under ORS 343.045 and as provided under ORS 343.221.

Â Â Â Â Â  (2) Before initially providing special education, the school district shall ensure that a full and individual evaluation is conducted to determine the childÂs eligibility for special education and the childÂs special educational needs.

Â Â Â Â Â  (3) Eligibility for special education shall be determined pursuant to rules adopted by the State Board of Education.

Â Â Â Â Â  (4) Each school district shall conduct a reevaluation of each child with a disability in accordance with rules adopted by the State Board of Education.

Â Â Â Â Â  (5) If a medical or vision examination or health assessment is required as part of an initial evaluation or reevaluation, the evaluation shall be given:

Â Â Â Â Â  (a) In the case of a medical examination, by a physician licensed to practice by a state board of medical examiners or a state medical board;

Â Â Â Â Â  (b) In the case of a health assessment, by a nurse licensed by a state board of nursing and specially certified as a nurse practitioner or by a licensed physician assistant; and

Â Â Â Â Â  (c) In the case of a vision examination, by an ophthalmologist or optometrist licensed by a state board. [1999 c.989 Â§12; 2005 c.662 Â§2; 2007 c.86 Â§4]

Â Â Â Â Â  343.149 [1999 c.989 Â§22; repealed by 2005 c.209 Â§41 and 2005 c.662 Â§17]

Â Â Â Â Â  343.150 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.151 Individualized education program; contents; procedures; review; revision; rules; standard forms; alternate forms. (1) School districts shall ensure that an individualized education program is developed, reviewed and revised for each child with a disability, as defined in ORS 343.035, pursuant to the rules of the State Board of Education.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the contents of an individualized education program, including transition services, and the procedures for the development, review and revision of an individualized education program. The board shall also adopt by rule standard forms for use in developing an individualized education program.

Â Â Â Â Â  (3) Each school district shall use the individualized education program forms established by rule under subsection (2) of this section in the development, review and revision of all individualized education programs.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a school district may use alternate forms in the development, review and revision of an individualized education program if the school district submits the form to the Department of Education and the department approves the use of the alternate form.

Â Â Â Â Â  (5) In considering whether to approve an alternate form under subsection (4) of this section, the department shall consider whether the form meets the requirements for the contents of an individualized education program adopted under subsection (2) of this section and whether the form satisfies the intent of subsection (4) of this section to reduce unnecessary or confusing paperwork. The department shall approve or disapprove an alternate form submitted under subsection (4) of this section within 10 days of receiving the alternate form. [1999 c.639 Â§4; 2005 c.662 Â§3]

Â Â Â Â Â  343.153 [1979 c.423 Â§2 (enacted in lieu of 343.077); 1985 c.555 Â§11; 1989 c.491 Â§33; 1991 c.795 Â§2; repealed by 1993 c.45 Â§203]

Â Â Â Â Â  343.155 Procedures to protect rights of child with disability; rules; content of rules. The State Board of Education shall establish by rule procedures to protect the rights of every child with a disability who is eligible for special education and every child who there is a reasonable cause to believe has a disability, including:

Â Â Â Â Â  (1) Rules providing for the participation of the parents of a child with a disability in meetings regarding the childÂs identification, evaluation, individualized education program, educational placement and the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) Rules governing the procedures for the appointment of a surrogate for the parent and other rules necessary to protect the special educational rights of the child, which shall include, but need not be limited to, rules applicable whenever:

Â Â Â Â Â  (a) No parent of the child can be identified or located after reasonable efforts;

Â Â Â Â Â  (b) There is reasonable cause to believe that the child has a disability and is a ward of the state;

Â Â Â Â Â  (c) The child is an unaccompanied homeless youth; or

Â Â Â Â Â  (d) The child reaches the age of majority and has been determined not to have the ability to give informed consent regarding the childÂs education.

Â Â Â Â Â  (3) Rules prescribing mediation procedures, resolution sessions and hearings procedures if identification, evaluation, individual education program or placement is contested.

Â Â Â Â Â  (4) Rules prescribing when notice of procedural safeguards must be given to the parents or the child with a disability who has reached the age of majority, the content of the notice and the language of the notice.

Â Â Â Â Â  (5) Rules prescribing standards and procedures for disciplinary actions for behavior or misconduct of a child with a disability.

Â Â Â Â Â  (6) Other procedural safeguards as required by law. [1979 c.423 Â§3 (enacted in lieu of 343.077); 1989 c.491 Â§34; 1991 c.795 Â§3; 1999 c.989 Â§10; 2005 c.662 Â§4; 2007 c.70 Â§103]

Â Â Â Â Â  343.157 Duty of school districts to identify, locate and evaluate resident children in need of special education or early intervention. Pursuant to rules of the State Board of Education, school districts shall identify, locate and evaluate all resident children who may have disabilities and be in need of special education, early childhood special education or early intervention. [1979 c.423 Â§4 (enacted in lieu of 343.077); 1991 c.749 Â§5; 1993 c.749 Â§5]

Â Â Â Â Â  343.159 Requirements for written notice to parents of child with disability; contents of notice; language or mode of communication of parent. (1) A school district shall give written notice to the parents of a child with a disability a reasonable time before the school district:

Â Â Â Â Â  (a) Proposes to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (b) Refuses to initiate or change the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) The written notice must comply with the rules prescribed by the State Board of Education.

Â Â Â Â Â  (3) The written notice required under subsection (1) of this section shall be:

Â Â Â Â Â  (a) Written in language understandable to the general public; and

Â Â Â Â Â  (b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

Â Â Â Â Â  (4) If the native language or other mode of communication of the parent is not a written language, the school district shall take steps to ensure:

Â Â Â Â Â  (a) That the notice is translated orally or by other means to the parent in the parentÂs native language or other mode of communication;

Â Â Â Â Â  (b) That the parent understands the content of the notice; and

Â Â Â Â Â  (c) That there is written evidence that the requirements of this subsection have been met. [1999 c.989 Â§15]

Â Â Â Â Â  343.160 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.163 [1979 c.423 Â§5 (enacted in lieu of 343.077); 1991 c.795 Â§4; repealed by 1993 c.749 Â§6 (343.164 enacted in lieu of 343.163)]

Â Â Â Â Â  343.164 Parental consent requirements for preplacement evaluation, placement or reevaluation; exceptions. (1) A school district shall obtain informed written parental consent before the school district conducts a preplacement evaluation and before a child with a disability is initially placed in a program providing special education and related services.

Â Â Â Â Â  (2) A school district shall obtain informed written parental consent before the school district conducts a reevaluation of a child with a disability.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, written parental consent need not be obtained if the school district can demonstrate that it has taken reasonable measures to obtain consent and that the childÂs parent has failed to respond.

Â Â Â Â Â  (4) The school district shall follow procedures prescribed in rules of the State Board of Education when necessary consent is not obtained. [1993 c.749 Â§7 (enacted in lieu of 343.163); 1999 c.989 Â§13]

Â Â Â Â Â  343.165 Circumstances requiring hearing; deadline for requesting hearing; rules; expedited hearing; independent hearing officer. (1) A hearing shall be conducted pursuant to rules of the State Board of Education if:

Â Â Â Â Â  (a) The parent requests a hearing to contest the determination of the school district concerning the identification, evaluation, individualized education program, educational placement or the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (b) The school district requests a hearing to obtain a decision regarding whether its identification, evaluation, individualized education program or educational placement of the child is appropriate or whether the districtÂs proposed action is necessary to provide the child with a free appropriate public education.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(b) of this section, a school district may not request a hearing if a parent refuses consent for placement in a program providing special education and related services.

Â Â Â Â Â  (3)(a) Except as provided in paragraph (b) of this subsection, a hearing described in subsection (1) of this section must be requested within two years after the date of the act or omission that gives rise to the right to request a hearing under subsection (1) of this section.

Â Â Â Â Â  (b) The timeline described in paragraph (a) of this subsection does not apply to a parent if the parent was prevented from requesting the hearing due to:

Â Â Â Â Â  (A) Specific misrepresentations by the school district that it had resolved the problem forming the basis of the complaint; or

Â Â Â Â Â  (B) The school district withholding from the parent information that the district was required to provide under this chapter.

Â Â Â Â Â  (4) The State Board of Education shall adopt rules that establish when a school district is obligated to initiate a contested case hearing to ensure that a student with a disability is provided with a free appropriate public education.

Â Â Â Â Â  (5) The boardÂs rules in subsection (1) of this section shall be as consistent as possible with the procedures applicable to a contested case under ORS chapter 183. However, the boardÂs rules shall provide that:

Â Â Â Â Â  (a) Any party to a hearing has the right to prohibit the introduction of any evidence that has not been disclosed to that party at least five business days before the hearing; and

Â Â Â Â Â  (b) The hearing officer may prohibit the introduction of any evidence regarding evaluations and recommendations based on those evaluations that a party intends to use at the hearing, if the evidence has not been disclosed to the other party at least five business days before the hearing, unless the other party consents to the introduction of the evidence.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, in an expedited hearing the evidence must be disclosed to the other party not later than two business days before the hearing.

Â Â Â Â Â  (7) The parent shall be entitled to have the child who is the subject of the hearing present at the hearing and to have the hearing open to the public.

Â Â Â Â Â  (8) An expedited hearing shall be held if:

Â Â Â Â Â  (a) In a dispute over a disciplinary action for a child with a disability, the childÂs parent disagrees with a determination that the childÂs behavior was not a manifestation of the childÂs disability or with any decision regarding the childÂs educational placement; or

Â Â Â Â Â  (b) The school district believes that maintaining the current placement for the child is substantially likely to result in injury to the child or others.

Â Â Â Â Â  (9) The hearing shall be conducted by an independent hearing officer appointed by the Superintendent of Public Instruction. The hearing officer:

Â Â Â Â Â  (a) Shall not be:

Â Â Â Â Â  (A) An employee of a school district involved in the education or care of the child;

Â Â Â Â Â  (B) An employee of the Department of Education; or

Â Â Â Â Â  (C) A person having any personal or professional interest that would conflict with the personÂs objectivity in the hearing.

Â Â Â Â Â  (b) Shall possess:

Â Â Â Â Â  (A) Knowledge of, and the ability to understand, the provisions of state and federal special education laws, regulations and legal interpretations by federal and state courts;

Â Â Â Â Â  (B) The knowledge and ability to conduct hearings in accordance with appropriate standard legal practice; and

Â Â Â Â Â  (C) The knowledge and ability to render and write decisions in accordance with standard legal practice. [1979 c.423 Â§6 (enacted in lieu of 343.077); 1989 c.252 Â§1; 1989 c.491 Â§35; 1991 c.795 Â§5; 1993 c.45 Â§206; 1993 c.749 Â§8; 1999 c.989 Â§16; 2001 c.483 Â§1; 2005 c.662 Â§5; 2007 c.70 Â§104]

Â Â Â Â Â  343.167 Result of hearing; effect of procedural violations; deadline for decision; cost of hearing; rules. (1) If the finding at the hearing held under ORS 343.165 is that the identification, evaluation and educational placement by the district are appropriate and that the child is being provided a free appropriate public education, the hearing officer shall decide in support of the determination of the district.

Â Â Â Â Â  (2) If the finding at the hearing is that the identification, evaluation or educational placement is not appropriate or that the child is not being provided a free appropriate public education, the hearing officer shall grant appropriate relief within the hearing officerÂs scope of authority.

Â Â Â Â Â  (3) In matters alleging a procedural violation, a hearing officer may find that a child did not receive a free appropriate public education only if the procedural inadequacies:

Â Â Â Â Â  (a) Impeded the childÂs right to a free appropriate public education;

Â Â Â Â Â  (b) Significantly impeded the parentsÂ opportunity to participate in the decision-making process regarding the provision of a free appropriate public education to the child; or

Â Â Â Â Â  (c) Caused a deprivation of educational benefits.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be construed to preclude a hearing officer from ordering a school district to comply with procedural requirements.

Â Â Â Â Â  (5) The decision shall be entered not later than 45 days after the request for hearing is filed unless an extension has been granted by the hearing officer at the request of the parent or the school district. Copies of the decision shall be sent to the parent and to the school district accompanied by a statement describing the method of appealing the decision.

Â Â Â Â Â  (6) In expedited hearings conducted pursuant to ORS 343.165 (8), the State Board of Education shall adopt rules that require a hearing within 20 school days of the date the hearing is requested and a determination within 10 school days after the hearing.

Â Â Â Â Â  (7) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall bill the school district for all reasonable costs connected with the appointment of an independent hearing officer and the conduct of a due process hearing. The district shall make payment to the Department of Education for the cost of the hearing within 30 days of receipt of the billing. [1979 c.423 Â§7 (enacted in lieu of 343.077); 1989 c.252 Â§2; 1991 c.795 Â§6; 1993 c.749 Â§9; 1999 c.989 Â§17; 2001 c.483 Â§2; 2005 c.662 Â§6]

Â Â Â Â Â  343.170 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.173 Parental right to examine district records; independent evaluation; hearing; costs. (1) Notwithstanding the limitation on access to records under ORS 192.410 to 192.505, 326.565, 326.575 and 336.187, the parent is entitled at any reasonable time to examine all of the records of the school district pertaining to the identification, evaluation and educational placement of the child and the provision of a free appropriate public education to the child.

Â Â Â Â Â  (2) Any parent is entitled to obtain an independent evaluation at the expense of the school district if the parent disagrees with an evaluation obtained by the district.

Â Â Â Â Â  (3) If the school district disagrees with the parentÂs request for an independent educational evaluation, the district may initiate a hearing under ORS 343.165 to show that the districtÂs evaluation is appropriate. If the final decision is that the districtÂs evaluation is appropriate, the parent has the right to an independent educational evaluation, but not at the districtÂs expense.

Â Â Â Â Â  (4) If the parent requests an independent educational evaluation of the child, the school district shall provide information about where an independent educational evaluation may be obtained.

Â Â Â Â Â  (5) If a hearing officer appointed under ORS 343.165 requests an independent educational evaluation as part of a hearing, the school district shall pay the cost of the evaluation.

Â Â Â Â Â  (6) For purposes of this section, Âindependent educational evaluationÂ means an evaluation conducted by a qualified examiner who is not employed by the school district responsible for the child in question. [1979 c.423 Â§8 (enacted in lieu of 343.077); 1989 c.252 Â§3; 1989 c.491 Â§36; 1993 c.45 Â§207; 1999 c.989 Â§18]

Â Â Â Â Â  343.175 Civil action following hearing; deadline; attorney fees; limitations; reduction of fees. (1) A decision under ORS 343.165 is final unless the parent or the school district files a civil action under subsection (2) of this section.

Â Â Â Â Â  (2) Either party aggrieved by the finding and decision of the hearing officer may commence a civil action in any court of competent jurisdiction.

Â Â Â Â Â  (3) In any action brought under this section, the court shall receive the records from the administrative proceeding, shall hear additional evidence at the request of a party and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.

Â Â Â Â Â  (4) Any civil action brought under this section shall be commenced within 90 days of the date of the hearing officerÂs final order.

Â Â Â Â Â  (5) In any action or proceeding brought under ORS 343.165 or in an appeal from any action or proceeding brought under ORS 343.165, the court, in its discretion, may award reasonable attorney fees as part of costs to:

Â Â Â Â Â  (a) The parents of a child with a disability, if the parents are the prevailing party;

Â Â Â Â Â  (b) A prevailing party who is the Department of Education or school district against the attorney of a parent who files a complaint or subsequent cause of action that is frivolous, unreasonable or without foundation, or against the attorney of a parent who continued to litigate after the litigation clearly became frivolous, unreasonable or without foundation; or

Â Â Â Â Â  (c) A prevailing party who is the Department of Education or a school district against the attorney of a parent, or against the parent, if the parentÂs complaint or subsequent cause of action was presented for any improper purpose, such as to harass, to cause unnecessary delay or to needlessly increase the cost of litigation.

Â Â Â Â Â  (6) Attorney fees awarded under this section shall be based on rates prevailing in the community in which the action or proceeding arose for the kind and quality of services furnished. No bonus or multiplier may be used in calculating these fees.

Â Â Â Â Â  (7) Attorney fees may not be awarded and related costs may not be reimbursed under this section for services performed after a written offer of settlement to a parent if:

Â Â Â Â Â  (a) The offer is made within the time prescribed by Rule 68 of the Federal Rules of Civil Procedure, or in case of an administrative hearing, more than 10 days before the hearing begins;

Â Â Â Â Â  (b) The offer is not accepted within 10 days; and

Â Â Â Â Â  (c) The relief finally obtained by the parents is not more favorable to the parents than the offer of settlement.

Â Â Â Â Â  (8) Notwithstanding subsection (7) of this section, attorney fees and related costs may be awarded to a parent who is the prevailing party and who was substantially justified in rejecting the settlement offer.

Â Â Â Â Â  (9) Attorney fees may not be awarded relating to any meeting of the individualized education program team unless the meeting is convened as a result of an administrative proceeding under ORS 343.165, or as a result of judicial action. A resolution session is not considered a meeting convened as a result of an administrative hearing or judicial action, or an administrative hearing or judicial action.

Â Â Â Â Â  (10) Attorney fees may not be awarded for a mediation that is conducted before a request for a hearing under ORS 343.165.

Â Â Â Â Â  (11) The court shall reduce the amount of attorney fees awarded under this section if:

Â Â Â Â Â  (a) The parent unreasonably protracted the final resolution of the controversy;

Â Â Â Â Â  (b) The amount of the attorney fees unreasonably exceeds the hourly rate prevailing in the community for similar services by attorneys of reasonably comparable skill, reputation and experience;

Â Â Â Â Â  (c) The time spent and legal services furnished were excessive considering the nature of the action or proceeding; or

Â Â Â Â Â  (d) In requesting a hearing under ORS 343.165 (1)(a), the attorney representing the parent did not provide written notice to the Superintendent of Public Instruction that included:

Â Â Â Â Â  (A) The childÂs name, address and school;

Â Â Â Â Â  (B) A description of the problem and facts relating to the problem; and

Â Â Â Â Â  (C) A proposed resolution of the problem.

Â Â Â Â Â  (12) The court shall not reduce fees under subsection (11) of this section if:

Â Â Â Â Â  (a) The school district unreasonably protracted the final resolution of the controversy; or

Â Â Â Â Â  (b) The school district violated the procedural safeguards as set forth in ORS 343.146 to 343.183. [1979 c.423 Â§9 (enacted in lieu of 343.077); 1983 c.731 Â§9; 1989 c.252 Â§4; 1993 c.45 Â§208; 1993 c.749 Â§12; 1999 c.989 Â§19; 2001 c.104 Â§116; 2005 c.662 Â§7]

Â Â Â Â Â  343.177 Educational placement during administrative or judicial proceedings; circumstances where placement may be changed. (1) During the pendency of any administrative or judicial proceedings concerning the identification, evaluation or educational placement of the child or the provision of a free appropriate public education to the child, the child shall remain in the then current educational program placement.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the placement of a child may be changed if:

Â Â Â Â Â  (a) The parent consents to placement in a program provided or selected by the district at the districtÂs expense until the proceedings referred to in subsection (1) of this section are completed if applying for initial admission to a public school;

Â Â Â Â Â  (b) The parent and the school district agree to temporary placement in some other program;

Â Â Â Â Â  (c) The school district orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days without regard to whether the behavior is determined to be a manifestation of the childÂs disability:

Â Â Â Â Â  (A) Due to a weapon, illegal drug or controlled substance incident; or

Â Â Â Â Â  (B) Because the child has inflicted serious bodily injury upon another person while at school, on school premises or at a school function under the jurisdiction of the Department of Education or school district;

Â Â Â Â Â  (d) A hearing officer orders a change in placement to an appropriate interim alternative educational setting for up to 45 school days due to the substantial likelihood of injurious behavior, pursuant to rules of the State Board of Education; or

Â Â Â Â Â  (e) School personnel order a change in placement to an interim alternative educational setting for more than 10 school days for a child with a disability who violates a code of student conduct and the behavior that gave rise to the violation is determined not to be a manifestation of the childÂs disability.

Â Â Â Â Â  (3) If the placement of a child with a disability is changed under subsection (2)(e) of this section:

Â Â Â Â Â  (a) The relevant disciplinary procedures applicable to children without disabilities may be applied to the child in the same manner and for the same duration as the disciplinary procedures would be applied to children without disabilities;

Â Â Â Â Â  (b) The child continues to be entitled to a free appropriate public education under ORS 339.252, although the education may be provided in an interim alternative educational setting; and

Â Â Â Â Â  (c) The child shall remain in the interim alternative educational setting pending the decision of a hearing officer or until the expiration of the school districtÂs determination of duration of the change in placement under paragraph (a) of this subsection, whichever occurs first.

Â Â Â Â Â  (4) For the purposes of subsection (2)(b) of this section, a decision of a hearing officer under ORS 343.165 that agrees with the childÂs parents that a change of placement is appropriate shall be treated as an agreement between the school district and the parents. [1979 c.423 Â§10 (enacted in lieu of 343.077); 1991 c.795 Â§7; 1993 c.749 Â§13; 1995 c.237 Â§1; 1999 c.989 Â§20; 2005 c.662 Â§8]

Â Â Â Â Â  343.180 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.181 Transfer of special education rights to child with disability upon age of majority; notice. When a child with a disability reaches the age of majority as described in ORS 109.510 or 109.520 or is emancipated pursuant to ORS 419B.550 to 419B.558:

Â Â Â Â Â  (1) The rights accorded to the childÂs parents under this chapter transfer to the child;

Â Â Â Â Â  (2) The school district shall provide any written notice required to both the child and the parents; and

Â Â Â Â Â  (3) The school district shall notify the child and the parents of the transfer of rights. [1999 c.989 Â§9]

Â Â Â Â Â  343.183 Effect of school district failure to comply; withholding funds; expense of independent evaluation. (1) In addition to and not in lieu of any other sanction that may be imposed against a noncomplying school district, the Superintendent of Public Instruction may withhold all or any part of the funds otherwise due a district for special education until the district complies with the requirements of ORS 343.146 to 343.183.

Â Â Â Â Â  (2) If the Superintendent of Public Instruction finds that the school district has refused to pay for the independent evaluation when the results thereof required the determination of the school district to be revised significantly, the superintendent may withhold from funds due the district for special education an amount not to exceed the expense incurred by the parent in obtaining the independent evaluation. The superintendent shall use the funds thus withheld for payment of the costs of the independent evaluation. [1979 c.423 Â§11 (enacted in lieu of 343.077); 1989 c.491 Â§37]

Â Â Â Â Â  343.185 [1979 c.423 Â§12 (enacted in lieu of 343.077); 1983 c.294 Â§1; 1989 c.158 Â§1; repealed by 1991 c.795 Â§15]

Â Â Â Â Â  343.187 [1979 c.423 Â§14 (enacted in lieu of 343.077); 1989 c.491 Â§38; 1991 c.795 Â§8; renumbered 339.623 in 1991]

Â Â Â Â Â  343.190 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.193 Duty to report child with disability not enrolled in special education program; effect of report. (1) Any public or private official having reasonable cause to believe that any child with whom the official comes in contact officially is a child with a disability who is eligible for but not enrolled in a special education program shall report to the Superintendent of Public Instruction the childÂs name and the facts leading the official to the belief.

Â Â Â Â Â  (2) Nothing in ORS 40.225 to 40.295 shall affect the duty to report imposed by subsection (1) of this section except that a physician, licensed psychologist, member of the clergy or attorney shall not be required to report information communicated by an adult if such information is privileged under ORS 40.225 to 40.295.

Â Â Â Â Â  (3) Upon receipt of a report under subsection (1) of this section, the Superintendent of Public Instruction shall verify whether the child is enrolled in a special education program and may cause an investigation, including an evaluation under ORS 343.146, to be made to determine whether the child is eligible for a program under ORS 343.221.

Â Â Â Â Â  (4) As used in this section, Âpublic or private officialÂ has the meaning given in ORS 419B.005. [1979 c.836 Â§6; 1983 c.740 Â§108; 1989 c.224 Â§53; 1993 c.45 Â§210; 1993 c.546 Â§102; 1999 c.989 Â§35; 2001 c.104 Â§117; 2007 c.70 Â§105]

Â Â Â Â Â  343.195 [1991 c.795 Â§16; 1993 c.45 Â§212; repealed by 1999 c.989 Â§36]

Â Â Â Â Â  343.200 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.210 [Repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.211 [1959 c.510 Â§2 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§395 (343.212 enacted in lieu of 343.211)]

Â Â Â Â Â  343.212 [1965 c.100 Â§396 (enacted in lieu of 343.211); 1969 c.291 Â§1; 1975 c.621 Â§4; renumbered 343.035]

Â Â Â Â Â  343.216 [1953 c.444 Â§Â§1,2; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.218 [1953 c.444 Â§Â§3,4; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.220 [Repealed by 1953 c.710 Â§23]

ADMINISTRATION OF SPECIAL EDUCATION

Â Â Â Â Â  343.221 Special education required; district projected activities and cost statement; permitted contracts for services. In order to provide special education for children with disabilities, the district school board of any school district in which there are school-age children who require special education:

Â Â Â Â Â  (1) Shall submit an annual projected activities and cost statement to the Superintendent of Public Instruction for a program of special education for the districtÂs children with disabilities. The proposed district program shall include provisions for providing special education and related services and be designed to meet the unique needs of all resident children with disabilities.

Â Â Â Â Â  (2) Shall provide special education for such children consistent with the projected activities and cost statement.

Â Â Â Â Â  (3) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with another school district if the district school boards jointly agree to provide special education.

Â Â Â Â Â  (4) May, when the board considers a contract to be economically feasible and in the interests of the learning opportunities of eligible children, contract for special education for such children with an education service district if:

Â Â Â Â Â  (a) The contract is consistent with the local service plan of the education service district developed pursuant to ORS 334.175 and the school districts within the education service district approve the contract by a resolution adopted in the manner provided in ORS 334.175.

Â Â Â Â Â  (b) The school district contracts with an education service district pursuant to ORS 334.185.

Â Â Â Â Â  (5) May contract with private agencies or organizations approved by the State Board of Education for special education.

Â Â Â Â Â  (6) May use the services of public agencies, including community mental health and developmental disabilities programs, which provide diagnostic, evaluation and other related services for children.

Â Â Â Â Â  (7) May contract for the provision of related services by a person in private practice if that person is registered, certified or licensed by the State of Oregon as qualified to provide a particular related service that requires registration, certification or licensing by the state. [1959 c.510 Â§4 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.403 Â§1; 1965 c.100 Â§399; 1975 c.621 Â§6; 1977 c.529 Â§1; 1981 c.393 Â§2; 1983 c.731 Â§2; 2005 c.828 Â§6]

Â Â Â Â Â  343.222 [1953 c.444 Â§6; repealed by 1955 c.721 Â§1]

Â Â Â Â Â  343.223 Assistive technology devices or services; rules. (1) Each school district shall make assistive technology devices or assistive technology services, or both, available to a child with a disability if required as part of a childÂs special education, related services or supplementary aids and services.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the definitions of assistive technology devices and assistive technology services. [1993 c.749 Â§15]

Â Â Â Â Â  Note: 343.223 was added to and made a part of ORS chapter 343 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.224 School district liability for expense of noneducational care. School districts shall not be financially responsible for noneducational care of a child with a disability unless that district has participated in development of the childÂs individualized education plan that clearly documents such care is prerequisite to the child receiving a free and appropriate education and the placement is for educational program needs, rather than care needs. [Formerly 343.367; 2007 c.70 Â§106]

Â Â Â Â Â  343.225 [1959 c.510 Â§5 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.544 Â§48; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.227 [1965 c.100 Â§398; 1975 c.621 Â§5; 1993 c.45 Â§213; 1993 c.316 Â§1; repealed by 1999 c.989 Â§36]

Â Â Â Â Â  343.230 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.231 [1959 c.510 Â§6 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.234 [1953 c.710 Â§2; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.235 [1959 c.510 Â§11 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§389; renumbered 343.045]

Â Â Â Â Â  343.236 State reimbursed or operated local, county or regional programs; rules. (1) The Superintendent of Public Instruction may provide special education on a local, county or regional basis without regard to county boundaries in all areas of the state for children who have:

Â Â Â Â Â  (a) A visual impairment;

Â Â Â Â Â  (b) A hearing impairment;

Â Â Â Â Â  (c) Blindness or deafness, or both;

Â Â Â Â Â  (d) An orthopedic impairment;

Â Â Â Â Â  (e) Autism; or

Â Â Â Â Â  (f) Traumatic brain injury.

Â Â Â Â Â  (2) The Superintendent of Public Instruction may operate and administer a local, county or regional program of special education or the superintendent may contract for the operation and administration of the program with a school district or an education service district.

Â Â Â Â Â  (3) The State Board of Education by rule shall establish eligibility criteria and educational standards for the programs described in subsection (1) of this section and those programs in schools operated under ORS 346.010.

Â Â Â Â Â  (4) A school district which contracts to provide a program under this section shall be paid for the state-approved program as determined and funded by the Legislative Assembly. Contracting school districts are authorized to negotiate supplemental programs with participating school districts. [1965 c.100 Â§401; 1975 c.621 Â§7; 1985 c.555 Â§2; 1991 c.167 Â§24; 1991 c.795 Â§14; 1993 c.749 Â§16; 2003 c.226 Â§18; 2005 c.306 Â§1; 2007 c.858 Â§70]

Â Â Â Â Â  343.238 [1953 c.710 Â§3; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.239 Annual billing for students served by or enrolled in certain programs; calculation of amount of billing; notice; payment deadline; distribution of moneys. (1) The Department of Education shall bill annually each resident school district for children who are residents of the school district and are served under ORS 343.236 or enrolled in a program under ORS 346.010.

Â Â Â Â Â  (2) A billing under this section shall be in an amount equal to (the amount of federal funds received by the school district through the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq., divided by the number of eligible children under the Individuals with Disabilities Education Act who are reported by the school district as receiving special education services on the December 1 special education census) multiplied by the number of children who are eligible under the Individuals with Disabilities Education Act and served under ORS 343.236 or enrolled in a program under ORS 346.010.

Â Â Â Â Â  (3) The department shall notify each resident school district of the estimated amount of the billing no later than March 30 after the December 1 census.

Â Â Â Â Â  (4) The department shall bill each resident school district no later than the November 1 following the March 30 notification under subsection (3) of this section. The resident school district shall pay the amount of the billing out of the school districtÂs Individuals with Disabilities Education Act grant award no later than January 1 following the November 1 billing. In lieu of payment, a school district may request that the department withhold the billing amount from any unclaimed federal grant funds that are payable to the school district.

Â Â Â Â Â  (5) The department shall distribute the moneys made available from billings under this section to each program providing services to children under ORS 343.236 or to the program in which children are enrolled under ORS 346.010. [2001 c.64 Â§1]

Â Â Â Â Â  Note: 343.239 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.240 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.241 [1959 c.510 Â§3 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.243 Recovery of amount from
State
School
Fund for children enrolled in certain programs; calculation of amount recovered; disposition of amount recovered. (1) The Department of Education shall recover from the State School Fund an amount for each child who is enrolled in a special education program under ORS 343.261, 343.961 and 346.010.

Â Â Â Â Â  (2) The amount recovered shall be equal to (a) the average net operating expenditure per student of all school districts during the preceding school year multiplied by (b) the resident average daily membership of students enrolled in the special education program one-half of the school day or more, exclusive of preschool children covered by ORS 343.533.

Â Â Â Â Â  (3) The children covered by this section shall be enumerated in the average daily membership of the district providing the instruction but credit for daysÂ attendance of such children shall not accrue to such school district for the purpose of distributing state school funds.

Â Â Â Â Â  (4) The liability of a district shall not exceed the amount established under this section even if the child is otherwise subject to ORS 336.575 and 336.580.

Â Â Â Â Â  (5) The amounts recovered from the State School Fund shall be credited to the appropriate subaccount in the Special Education Account. [1985 c.555 Â§7; 1987 c.282 Â§1; 1989 c.875 Â§1; 1989 c.971 Â§5; 1991 c.167 Â§25; 1991 c.780 Â§37; 1999 c.684 Â§1; 2001 c.36 Â§1; 2001 c.900 Â§243]

Â Â Â Â Â  343.244 [1953 c.710 Â§7; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.245 [1959 c.510 Â§7 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.246 [1993 c.749 Â§11; repealed by 2001 c.36 Â§3]

Â Â Â Â Â  343.247 Special Education Account. (1) There is established in the General Fund a separate account to be known as the Special Education Account. All moneys received by the Department of Education under this section shall be deposited in the State Treasury to the credit of the account and appropriated continuously for purposes of ORS 343.261, 343.961 and 346.010. The account shall be divided into two subaccounts:

Â Â Â Â Â  (a) A subaccount for education under ORS 343.261 and 343.961.

Â Â Â Â Â  (b) A subaccount for education under ORS 346.010.

Â Â Â Â Â  (2) If the amount credited under subsection (1)(a) of this section and the General Fund appropriation for these programs are not adequate to meet costs, the Department of Education shall submit a revised budget to the Legislative Assembly or, if the Legislative Assembly is not in session, the Emergency Board. [1985 c.555 Â§8; 1993 c.45 Â§215]

Â Â Â Â Â  343.248 [1953 c.710 Â§8; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.250 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.251 [1959 c.510 Â§8 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.254 [1953 c.710 Â§9; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.255 [1959 c.510 Â§9 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§391; renumbered 343.065]

Â Â Â Â Â  343.258 [1953 c.710 Â§11; repealed by 1959 c.510 Â§1 (343.211 to 343.291 enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.260 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.261 Instruction of certain hospitalized children; rules. Under rules adopted by the State Board of Education:

Â Â Â Â Â  (1) The Superintendent of Public Instruction, in cooperation with the hospital authorities, shall be responsible for payment of the cost and oversight of the educational programs for children through 21 years of age in the following institutions:

Â Â Â Â Â  (a) State-operated hospitals;

Â Â Â Â Â  (b) The Oregon Health and
Science
University
hospitals and clinics; and

Â Â Â Â Â  (c) Private hospitals not including psychiatric facilities which:

Â Â Â Â Â  (A) Have the capacity to admit patients from throughout the state;

Â Â Â Â Â  (B) Provide specialized intensive treatment for children with severe, low-incidence types of disabling conditions; and

Â Â Â Â Â  (C) Admit children who can expect to be hospitalized for extended periods of time or rehospitalized frequently.

Â Â Â Â Â  (2) The superintendent shall be responsible for the payment of the cost of the education by contract with the school district in which the state-operated hospital, the Oregon Health and
Science
University
hospital or clinic or the private hospital is located. The hospital shall be responsible for the costs of transportation, care, treatment and medical expenses. The payments may be made to the school district, or at the discretion of the school district, to the district providing the education, as set forth in subsection (3) of this section, from the funds appropriated for the purpose.

Â Â Â Â Â  (3) The school district in which the state-operated hospital, the Oregon Health and Science University hospital or clinic or the private hospital is located shall be responsible for providing the education directly or through an adjacent school district or through the education service district in which the program is located or one contiguous thereto.

Â Â Â Â Â  (4) The superintendent shall make the final determinations concerning the eligibility of hospitals to receive state funding under this section. [1959 c.510 Â§10 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§402; 1975 c.621 Â§8; 1975 c.693 Â§2; 1979 c.737 Â§1; 1985 c.555 Â§3; 1989 c.224 Â§54; 1989 c.491 Â§39; 1989 c.875 Â§2; 1995 c.162 Â§69]

Â Â Â Â Â  343.264 [1953 c.710 Â§Â§12,15; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.265 [1959 c.510 Â§13 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.268 [1953 c.710 Â§Â§13,14; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.270 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.271 [1959 c.510 Â§12 (343.211 to 343.291 enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§403; 1971 c.602 Â§11; 1975 c.621 Â§9; repealed by 1993 c.45 Â§216]

Â Â Â Â Â  343.274 [1953 c.710 Â§Â§5,10,19; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.275 [1959 c.510 Â§14 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.277 [1965 c.100 Â§405; 1971 c.449 Â§5; repealed by 1993 c.45 Â§217]

Â Â Â Â Â  343.278 [1953 c.710 Â§Â§20,21; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.280 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.281 [1959 c.510 Â§15 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1965 c.100 Â§406; 1969 c.519 Â§1; 1975 c.621 Â§10; 1977 c.714 Â§7; 1985 c.555 Â§16; 1987 c.158 Â§60; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.283 [1985 c.555 Â§13; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.284 [1953 c.710 Â§4; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.285 Use of state funds to match federal funds. Where federal funds are made available on a matching basis for special education, state funds available for special education may be used to match the federal funds. [1959 c.710 Â§Â§16,17,20 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); 1963 c.570 Â§18; 1965 c.100 Â§407; 1969 c.519 Â§2; 1975 c.621 Â§11]

Â Â Â Â Â  343.287 State Advisory Council for Special Education; members; duties; expenses. (1) There is created a State Advisory Council for Special Education, consisting of members appointed by the Superintendent of Public Instruction. Members shall be representative of the geographic areas of this state.

Â Â Â Â Â  (2) Members must include:

Â Â Â Â Â  (a) Individuals with disabilities;

Â Â Â Â Â  (b) Parents or guardians of children with disabilities ages birth through 26;

Â Â Â Â Â  (c) Teachers;

Â Â Â Â Â  (d) State and local education officials, including officials who carry out activities under part B of subchapter VI of the McKinney-Vento Homeless Assistance Act, 42 U.S.C. 11431 et. seq.;

Â Â Â Â Â  (e) Administrators of programs for children with disabilities;

Â Â Â Â Â  (f) Representatives of institutions of higher education that prepare personnel to work in special education and related services;

Â Â Â Â Â  (g) Representatives of other state agencies involved in the financing or delivery of related services;

Â Â Â Â Â  (h) Representatives of private schools and representatives of public charter schools as defined in ORS 338.005;

Â Â Â Â Â  (i) At least one representative of a vocational, community or business organization concerned with the provision of transition services to children with disabilities;

Â Â Â Â Â  (j) A representative from the Department of Human Services responsible for foster care;

Â Â Â Â Â  (k) Representatives from the
Oregon
Youth Authority and Department of Corrections; and

Â Â Â Â Â  (L) Other persons associated with or interested in the education of children with disabilities.

Â Â Â Â Â  (3) A majority of the members shall be individuals with disabilities or parents of children with disabilities ages birth through 26.

Â Â Â Â Â  (4) The State Advisory Council for Special Education shall:

Â Â Â Â Â  (a) Review aspects of the statewide program of education of children with disabilities and advise the Superintendent of Public Instruction and the Department of Education on such programs;

Â Â Â Â Â  (b) Advise the Superintendent of Public Instruction and the Department of Education of unmet needs in the education of children with disabilities;

Â Â Â Â Â  (c) Comment publicly on any rules proposed for adoption by the Department of Education concerning special education;

Â Â Â Â Â  (d) Assist the state in developing and reporting data and evaluations concerning special education;

Â Â Â Â Â  (e) Advise the Department of Education in developing corrective action plans to address findings identified in federal monitoring reports on special education; and

Â Â Â Â Â  (f) Advise the Department of Education in developing and implementing policies relating to the coordination of services for children with disabilities.

Â Â Â Â Â  (5) Out of the funds appropriated to the Department of Education, the department shall reimburse members for necessary travel and other expenses under ORS 292.495 (2). [Formerly 343.530; 1977 c.30 Â§1; 1989 c.158 Â§2; 1989 c.491 Â§40; 1993 c.45 Â§220; 1999 c.989 Â§23; 2001 c.104 Â§118; 2005 c.662 Â§9]

Â Â Â Â Â  343.288 [1953 c.710 Â§18; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.290 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.291 [1959 c.510 Â§18 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part); repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.293 Local advisory councils on special education; duties. (1) Every school district, combination of districts or education service district that operates or plans to operate a program of special education under ORS 343.035 and 343.221 may appoint one or more local advisory councils consisting primarily of parents of children being served in special education programs.

Â Â Â Â Â  (2) Each advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

Â Â Â Â Â  (3) Each local advisory council shall review all aspects of the special program and report to the district school board, or boards or to the education service district board. The local council shall also make recommendations to the Superintendent of Public Instruction as to appointments to the State Advisory Council for Special Education. [Formerly 343.525; 1989 c.158 Â§3]

Â Â Â Â Â  343.294 [1953 c.710 Â§16; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.295 Document of successful completion; summary of performance. (1) A school district shall award to children with disabilities a document certifying successful completion of program requirements. A school district may not issue a document to a child with a disability educated in full or in part in a special education program that indicates the document is issued by such a program.

Â Â Â Â Â  (2) A school district shall give to a child with disability who has an individualized education program an individualized summary of performance when the child completes high school. [1975 c.621 Â§3; 1993 c.45 Â§221; 2007 c.660 Â§8]

Â Â Â Â Â  Note: The amendments to 343.295 by section 8, chapter 660, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 9, chapter 660, Oregon Laws 2007, as amended by section 20, chapter 660, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  343.295. The school district may award to children with disabilities a document certifying successful completion of program requirements. No document issued to children with disabilities educated in full or in part in a special education program shall indicate that the document is issued by such a program.

Â Â Â Â Â  343.298 [1953 c.710 Â§17; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.300 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.301 [1959 c.58 Â§1; 1965 c.100 Â§408; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.303 [1985 c.555 Â§28; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.304 [1953 c.701 Â§23; repealed by 1959 c.510 Â§1 (343.211 to 343.291 and 343.990(2) enacted in lieu of 343.234 to 343.304 as compiled in 1957 Replacement Part)]

Â Â Â Â Â  343.305 [1971 c.449 Â§1; 1973 c.827 Â§33; 1979 c.639 Â§5; 1979 c.700 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  343.307 [1971 c.449 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  343.310 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.315 [1957 c.556 Â§2; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.320 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.325 [1957 c.556 Â§1; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.330 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.335 [1957 c.556 Â§3; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.340 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.345 [1957 c.556 Â§Â§6,9; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.350 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.353 [1983 c.731 Â§4; 1989 c.491 Â§41; repealed by 1991 c.749 Â§6]

Â Â Â Â Â  343.355 [1957 c.556 Â§8; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.357 [1983 c.731 Â§5; 1989 c.941 Â§42; repealed by 1991 c.749 Â§6]

Â Â Â Â Â  343.360 [Repealed by 1953 c.710 Â§23]

Â Â Â Â Â  343.363 [1983 c.731 Â§6; 1987 c.238 Â§1; 1991 c.749 Â§22; 1993 c.749 Â§17; renumbered 343.533 in 1993]

Â Â Â Â Â  343.365 [1957 c.556 Â§7; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.367 [1983 c.731 Â§7; renumbered 343.224 in 1993]

Â Â Â Â Â  343.370 [Amended by 1955 c.333 Â§1; renumbered 343.920]

Â Â Â Â Â  343.375 [1957 c.556 Â§Â§4,5; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.380 [Amended by 1955 c.333 Â§2; renumbered 343.930]

Â Â Â Â Â  343.385 [1957 c.556 Â§10; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.390 [Renumbered 343.940]

TALENTED AND GIFTED CHILDREN

Â Â Â Â Â  343.391 Purpose of ORS 343.391 to 343.413. The purpose of ORS 343.391 to 343.413 is to facilitate the identification and education of talented and gifted children. [1959 c.528 Â§1; 1963 c.570 Â§21; 1971 c.613 Â§1; 1979 c.385 Â§1]

Â Â Â Â Â  343.393 [1959 c.528 Â§11; repealed by 1961 c.500 Â§2]

Â Â Â Â Â  343.395 Definitions for ORS 343.391 to 343.413. As used in ORS 343.391 to 343.413, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicationÂ means a request by a school district for state funds to develop and operate programs for students under an approved, written plan as contained in ORS 343.397.

Â Â Â Â Â  (2) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Education.

Â Â Â Â Â  (4) ÂIdentificationÂ means the formal process of screening and selecting talented and gifted children according to administrative rules established by the board.

Â Â Â Â Â  (5) ÂSchool districtÂ has the same meaning as in ORS 330.005 (2) and also includes, where appropriate, an education service district, state operated schools or programs or a consortium of school districts submitting a joint plan.

Â Â Â Â Â  (6) ÂSuperintendentÂ means the Superintendent of Public Instruction.

Â Â Â Â Â  (7) ÂTalented and gifted childrenÂ means those children who require special educational programs or services, or both, beyond those normally provided by the regular school program in order to realize their contribution to self and society and who demonstrate outstanding ability or potential in one or more of the following areas:

Â Â Â Â Â  (a) General intellectual ability as commonly measured by measures of intelligence and aptitude.

Â Â Â Â Â  (b) Unusual academic ability in one or more academic areas.

Â Â Â Â Â  (c) Creative ability in using original or nontraditional methods in thinking and producing.

Â Â Â Â Â  (d) Leadership ability in motivating the performance of others either in educational or noneducational settings.

Â Â Â Â Â  (e) Ability in the visual or performing arts, such as dance, music or art. [1959 c.528 Â§2; 1963 c.570 Â§22; 1965 c.100 Â§409; 1971 c.613 Â§2; 1979 c.385 Â§2; 1987 c.335 Â§1]

Â Â Â Â Â  343.396 Nature of programs. It is legislative policy that, when talented and gifted programs are offered, the programs should be provided by common or union high school districts, combinations of such districts or education service districts, in accordance with ORS 334.175, and that the state will provide financial and technical support to the districts to implement the education programs within the limits of available funds. [1979 c.385 Â§8; 1981 c.833 Â§2]

Â Â Â Â Â  Note: 343.396 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 343 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  343.397 Plan of instruction for talented and gifted children. Any school district may submit to the Superintendent of Public Instruction for approval a written plan of instruction for talented and gifted children. The plan shall include, but not be limited to:

Â Â Â Â Â  (1) A statement of school district policy on the education of talented and gifted children;

Â Â Â Â Â  (2) An assessment of current special programs and services provided by the district for talented and gifted children;

Â Â Â Â Â  (3) A statement of district goals for providing comprehensive special programs and services and over what span of time the goals will be achieved;

Â Â Â Â Â  (4) A description of the nature of the special programs and services which will be provided to accomplish the goals; and

Â Â Â Â Â  (5) A plan for evaluating progress on the district plan including each component program and service. [1959 c.528 Â§Â§5,6,7; 1963 c.570 Â§23; 1965 c.100 Â§410; 1971 c.613 Â§3; 1979 c.385 Â§3]

Â Â Â Â Â  343.399 State aid to local districts; criteria. (1) Any school district may apply for state funds for special programs and services for talented and gifted children identified in the district.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall annually establish a date after which no further applications shall be received for state funds under this section.

Â Â Â Â Â  (3) The superintendent shall select applications from among those that comply with ORS 343.391 to 343.413 and rules adopted by the State Board of Education. Any criteria used by the superintendent to evaluate applications shall include, but not be limited to:

Â Â Â Â Â  (a) A statement of the school districtÂs present level of special educational programs and services for the talented and gifted and how the special educational programs and services contained in the application conform with the school districtÂs written plan.

Â Â Â Â Â  (b) Identification procedures that comply with rules adopted by the board.

Â Â Â Â Â  (c) A detailed budget for the program expenditures.

Â Â Â Â Â  (d) A description of the individual student assessment and evaluative procedures and tools.

Â Â Â Â Â  (e) A justification of special educational services and programs for identified talented and gifted students in terms of the student assessment and evaluation.

Â Â Â Â Â  (f) An evaluation design which meets standards set forth by the Department of Education. [1959 c.528 Â§8; 1963 c.570 Â§24; 1965 c.100 Â§411; 1971 c.613 Â§4; 1979 c.385 Â§4]

Â Â Â Â Â  343.401 Use of funds appropriated for ORS 343.391 to 343.413. (1) The funds specifically appropriated for the program under ORS 343.391 to 343.413 shall be distributed to districts that have approved, written plans and have submitted an application to the Superintendent of Public Instruction which has been approved.

Â Â Â Â Â  (2) State funds shall be allocated on an approved program cost basis, the amount of which shall be established by the State Board of Education annually.

Â Â Â Â Â  (3) No application shall be approved by the superintendent unless the district agrees to expend district funds for special educational programs for talented and gifted children in an amount equal or greater than the amount of state funds approved by the superintendent.

Â Â Â Â Â  (4) The districts shall account for the grant funds as expended for the identified pupils on a form acceptable to the Department of Education, as described in rules adopted by the board. [1959 c.528 Â§9; 1963 c.570 Â§24a; 1965 c.100 Â§412; 1971 c.613 Â§5; 1979 c.385 Â§5]

Â Â Â Â Â  343.403 [1959 c.528 Â§10; 1963 c.570 Â§25; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.404 Funding for program development. (1) The Superintendent of Public Instruction may annually expend funds appropriated for the talented and gifted program to provide support for the development of talented and gifted education statewide.

Â Â Â Â Â  (2) These services may include:

Â Â Â Â Â  (a) Teacher training programs and workshops;

Â Â Â Â Â  (b) Consultant and technical assistance to districts;

Â Â Â Â Â  (c) Small grants to and contracts with school districts, education service districts, colleges and universities and private contractors to produce and disseminate curriculum and instruction materials to other school districts; and

Â Â Â Â Â  (d) Training and assistance for parents of the talented and gifted children in meeting the educational needs of their children.

Â Â Â Â Â  (3) The amount of funds that may be expended for purposes described in this section shall not exceed 10 percent of the amount appropriated in a biennium for purposes of ORS 343.391 to 343.413. [1971 c.613 Â§6; 1979 c.385 Â§6; 1981 c.833 Â§1; 1987 c.335 Â§2]

Â Â Â Â Â  343.405 [1963 c.570 Â§22a; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.407 Identification of talented and gifted students. School districts shall identify talented and gifted students enrolled in public schools under rules adopted by the State Board of Education. [1987 c.337 Â§3; 1993 c.45 Â§225]

Â Â Â Â Â  343.409 Talented and gifted programs required. School districts shall provide educational programs or services to talented and gifted students enrolled in public schools under rules adopted by the State Board of Education. [1987 c.337 Â§4; 1993 c.45 Â§226; 1993 c.749 Â§18]

Â Â Â Â Â  343.410 [1955 c.658 Â§2; 1961 c.541 Â§1; 1965 c.100 Â§413; 1971 c.96 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.411 When identification and programs for certain children required or optional; state guidelines. (1) ORS 343.407 and 343.409 shall apply to the identification of and provision of special educational programs and services for the talented and gifted as described in ORS 343.395 (7)(a) and (b) and rules adopted by the State Board of Education.

Â Â Â Â Â  (2) School districts may identify and provide special educational programs and services for students who demonstrate creative abilities, leadership abilities or unusual abilities in the visual or performing arts as described in ORS 343.395 (7)(c), (d) and (e) and rules adopted by the board.

Â Â Â Â Â  (3) The board shall adopt state guidelines for the identification and provision of special educational programs and services described in subsection (2) of this section. [1991 c.951 Â§2]

Â Â Â Â Â  343.413 Short title. ORS 343.407 to 343.413 shall be known as the Oregon Talented and Gifted Education Act. [1987 c.337 Â§2]

Â Â Â Â Â  343.415 [1975 c.455 Â§2; 1991 c.693 Â§19; 1993 c.45 Â§228; renumbered 329.215 in 1993]

Â Â Â Â Â  343.420 [1955 c.658 Â§1; 1961 c.541 Â§2; 1965 c.100 Â§414; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.425 [1975 c.455 Â§3; 1993 c.45 Â§229; renumbered 329.225 in 1993]

Â Â Â Â Â  343.430 [1955 c.658 Â§3; 1961 c.541 Â§3; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.435 [1975 c.455 Â§4; renumbered 329.235 in 1993]

Â Â Â Â Â  343.440 [1955 c.658 Â§Â§6,7; 1957 c.219 Â§1; 1959 c.182 Â§1; 1961 c.541 Â§4; 1963 c.570 Â§25a; repealed by 1965 c.100 Â§417 (343.441 enacted in lieu of 343.440)]

Â Â Â Â Â  343.441 [1965 c.100 Â§418 (enacted in lieu of 343.440); repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.445 [1965 c.100 Â§416; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.450 [1955 c.658 Â§8; 1961 c.541 Â§5; 1963 c.570 Â§25b; 1965 c.100 Â§419; repealed by 1975 c.621 Â§17]

SERVICES TO PRESCHOOL CHILDREN WITH DISABILITIES

Â Â Â Â Â  343.455 Early childhood special education provided by prekindergartens; service requirement. (1)
Oregon
prekindergartens, as defined in ORS 329.170, shall be responsible for providing early childhood special education as defined in ORS 343.035 (5).

Â Â Â Â Â  (2) Not less than 10 percent of the population of children served in
Oregon
prekindergartens shall be children who are eligible to receive early childhood special education. [1991 c.785 Â§4; 1993 c.45 Â§231; 2001 c.831 Â§25]

Â Â Â Â Â  343.460 [1955 c.658 Â§10; 1959 c.182 Â§2; 1961 c.541 Â§6; 1963 c.570 Â§25c; 1965 c.100 Â§420; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.465 Policy on services to preschool children with disabilities; agency coordination of services. (1) It is the policy of this state to respect the unique nature of each child, family and community with particular attention to cultural and linguistic diversity, and to support a system of services for preschool children with disabilities and their families that:

Â Â Â Â Â  (a) Recognizes the importance of the childÂs family, supports and builds on each familyÂs strengths and respects family decision-making and input regarding service options and public policy.

Â Â Â Â Â  (b) Identifies, evaluates and refers services for preschool children with disabilities at the earliest possible time.

Â Â Â Â Â  (c) Uses specialized services and all other community services and programs for children, including community preschools, Head Start programs, community health clinics, family support programs and other child-oriented agencies.

Â Â Â Â Â  (d) Uses a variety of funding sources for preschool children with disabilities and their families, including public and private funding, insurance and family resources.

Â Â Â Â Â  (e) Assists families in utilizing necessary services in the most cost-effective and efficient manner possible by using a coordinated planning and implementation process.

Â Â Â Â Â  (f) Insures that all children and their families, regardless of disability, risk factors or cultural or linguistic differences, are able to utilize services for which they would otherwise be qualified.

Â Â Â Â Â  (g) Encourages services and supports for preschool children with disabilities and their families in their home communities and in settings with children without disabilities.

Â Â Â Â Â  (h) Recognizes the importance of developing and supporting well-trained and competent personnel to provide services to preschool children with disabilities, and their families.

Â Â Â Â Â  (i) Evaluates the systemÂs impact on the child and family, including child progress, service quality, family satisfaction, transition into public schooling, longitudinal and cumulative reporting over several biennia and interagency coordination at both the state and local level.

Â Â Â Â Â  (j) Reports information described in paragraph (i) of this subsection to the State Interagency Coordinating Council, the Governor, the Superintendent of Public Instruction, the State Board of Education and the Legislative Assembly each biennium.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section, the Department of Education, the Department of Human Services and the Department of Higher Education shall coordinate services to preschool children with disabilities, or who are at risk of developing disabling conditions, and their families. All program planning, standards for service, policies regarding services delivery and budget development for services for preschool children with disabilities, and their families shall reflect the policy outlined in subsection (1) of this section and elaborated through rules and agreements. [1991 c.749 Â§7; 1995 c.79 Â§187]

Â Â Â Â Â  Note: Section 8, chapter 409, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 8. Effect of unavailability of federal funds on programs for preschool children. If federal funds are not available for programs for preschool children with disabilities for children from birth to three years of age, the program shall be continued with state funding at least at the current level but the additional requirements imposed on the program by this Act shall not be required and school districts shall not be required to comply with the additional requirements. [1993 c.409 Â§8]

Â Â Â Â Â  343.470 [1955 c.658 Â§11; 1959 c.182 Â§3; 1961 c.541 Â§7; 1963 c.570 Â§26; 1965 c.100 Â§421; 1969 c.544 Â§8; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.475 Program of early childhood special education and early intervention services; service areas; primary contractor; voluntary local early childhood system plan; residency; sanctions. (1) In accordance with rules adopted by the State Board of Education, the Superintendent of Public Instruction shall develop and administer a statewide, comprehensive, coordinated, multidisciplinary, interagency program of early childhood special education and early intervention services for preschool children with disabilities and may:

Â Â Â Â Â  (a) Establish and designate service areas throughout the state for the delivery of early childhood special education and early intervention services that shall meet state and federal guidelines and be delivered to all eligible children.

Â Â Â Â Â  (b) Designate in each service area a primary contractor that shall be responsible for the administration and coordination of early childhood special education and early intervention services to all eligible preschool children and their families residing in the service area.

Â Â Â Â Â  (2) Early childhood special education and early intervention services shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law.

Â Â Â Â Â  (3) Preschool children with disabilities shall be considered residents of the service area where the children are currently living, including children living in public or private residential programs, hospitals and similar facilities.

Â Â Â Â Â  (4) In addition to any other remedy or sanction that may be available, the Superintendent of Public Instruction may withhold funds and terminate the contract of any contractor that fails to comply with any provisions of the contract. [1991 c.749 Â§8; 1993 c.45 Â§232; 2001 c.831 Â§26]

Â Â Â Â Â  343.480 [1955 c.658 Â§9; 1961 c.541 Â§8; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.485 Confidentiality of records; rules. The State Board of Education shall adopt by rule procedures to insure that the Department of Education and early childhood special education and early intervention contractors maintain as confidential all records relating to preschool children with disabilities, but only to the extent required by federal law. The department and the contractor shall not disclose the records except as provided by rule. [1991 c.749 Â§9]

Â Â Â Â Â  343.490 [1955 c.658 Â§13; 1965 c.100 Â§422; 1965 c.358 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.495 Operation of early childhood special education or early intervention programs by department. (1) If no contractor is designated for a service area, and no qualified county agency is available to manage the necessary services or to subcontract the services, the Department of Education may provide early childhood special education and early intervention services in a local, county or service area.

Â Â Â Â Â  (2) Contractors designated under this section shall:

Â Â Â Â Â  (a) Participate in the planning process under ORS 417.777 to develop a voluntary local early childhood system plan; and

Â Â Â Â Â  (b) Coordinate services with other services that are coordinated through the plan. The coordination of services shall be consistent with federal and state law.

Â Â Â Â Â  (3) Programs operated by the Department of Education must comply with rules adopted by the State Board of Education for early childhood special education and early intervention contractors. [1991 c.749 Â§10; 1993 c.45 Â§233; 2001 c.831 Â§27]

Â Â Â Â Â  343.498 [1991 c.749 Â§11; 1993 c.45 Â§234; repealed by 1993 c.409 Â§4 (343.499 enacted in lieu of 343.498)]

Â Â Â Â Â  343.499 State Interagency Coordinating Council; appointment; member qualifications; duties; terms; use of federal funds; departmentÂs duties; meetings; conflicts. (1)(a) There is created the State Interagency Coordinating Council.

Â Â Â Â Â  (b) The Governor shall appoint members of the council from a list of eligible appointees provided by the council and agencies described in subsection (2) of this section and shall ensure that the membership of the council reasonably represents the population of this state.

Â Â Â Â Â  (c) The Governor shall designate one member of the council to serve as the chairperson, or if the Governor chooses not to name a chairperson, the council may elect one of its members to serve as chairperson. However, any member of the council who represents the Department of Education may not serve as the chairperson of the council.

Â Â Â Â Â  (2) The membership of the council shall be composed as follows:

Â Â Â Â Â  (a) At least 20 percent of the council members shall be parents, including minority parents, of preschool children with disabilities or of children with disabilities who are 12 years of age or younger who have knowledge of or experience with programs for infants and toddlers with disabilities. At least one council member shall be a parent of an infant or toddler with a disability or of a child with a disability who is six years of age or younger.

Â Â Â Â Â  (b) At least 20 percent of the council members shall be public or private providers of early intervention and early childhood special education services.

Â Â Â Â Â  (c) At least one council member shall be a member of the Legislative Assembly.

Â Â Â Â Â  (d) At least one council member shall be involved in personnel preparation.

Â Â Â Â Â  (e) At least one council member shall represent the Department of Human Services.

Â Â Â Â Â  (f) At least one council member shall represent the federal Head Start program.

Â Â Â Â Â  (g) At least one council member shall represent the Child Care Division of the Employment Department.

Â Â Â Â Â  (h) At least one council member shall represent the Department of Education.

Â Â Â Â Â  (i) At least one council member shall represent the Department of Consumer and Business Services.

Â Â Â Â Â  (j) At least one council member shall represent the State Commission on Children and Families.

Â Â Â Â Â  (k) At least one council member shall represent the Child Development and
Rehabilitation
Center
of the Oregon Health and
Science
University
.

Â Â Â Â Â  (L) At least one council member shall be a member of the State Advisory Council for Special Education created under ORS 343.287.

Â Â Â Â Â  (m) At least one council member shall be a representative designated by the state coordinator for homeless education.

Â Â Â Â Â  (n) At least one council member shall represent the state child welfare agency responsible for foster care.

Â Â Â Â Â  (o) At least one council member shall represent the state agency responsible for childrenÂs mental health.

Â Â Â Â Â  (p) At least one council member shall be from the agency responsible for the state Medicaid program.

Â Â Â Â Â  (q) The council may include other members appointed by the Governor, including but not limited to one representative from the United States Bureau of Indian Affairs or, where there is no school operated or funded by the bureau, from the Indian Health Service or the tribe or tribal council.

Â Â Â Â Â  (3) An individual appointed to represent a state agency that is involved in the provision of or payment for services for preschool children with disabilities under subsection (2)(e) and (h) to (k) of this section shall have sufficient authority to engage in making and implementing policy on behalf of the agency.

Â Â Â Â Â  (4) The State Interagency Coordinating Council shall:

Â Â Â Â Â  (a) Advise the Superintendent of Public Instruction and the State Board of Education on unmet needs in the early childhood special education and early intervention programs for preschool children with disabilities, review and comment publicly on any rules proposed by the State Board of Education and the distribution of funds for the programs and assist the state in developing and reporting data on and evaluations of the programs and services.

Â Â Â Â Â  (b) Advise and assist the represented public agencies regarding the services and programs they provide to preschool children with disabilities and their families, including public comments on any proposed rules affecting the target population and the distribution of funds for such services, and assist each agency in developing services that reflect the overall goals for the target population as adopted by the council.

Â Â Â Â Â  (c) Advise and assist the Department of Education and other state agencies in the development and implementation of the policies that constitute the statewide system.

Â Â Â Â Â  (d) Assist all appropriate public agencies in achieving the full participation, coordination and cooperation for implementation of a statewide system that includes but is not limited to:

Â Â Â Â Â  (A) Seeking information from service providers, service coordinators, parents and others about any federal, state or local policies that impede timely service delivery; and

Â Â Â Â Â  (B) Taking steps to ensure that any policy problems identified under subparagraph (A) of this paragraph are resolved.

Â Â Â Â Â  (e) Advise and assist the Department of Education in identifying the sources of fiscal and other support for preschool services, assigning financial responsibility to the appropriate agencies and ensuring that the provisions of interagency agreements under ORS 343.511 are carried out.

Â Â Â Â Â  (f) Review and comment on each agencyÂs services and policies regarding services for preschool children with disabilities, or preschool children who are at risk of developing disabling conditions, and their families to the maximum extent possible to assure cost-effective and efficient use of resources.

Â Â Â Â Â  (g) To the extent appropriate, assist the Department of Education in the resolution of disputes.

Â Â Â Â Â  (h) Advise and assist the Department of Education in the preparation of applications and amendments thereto.

Â Â Â Â Â  (i) Advise and assist the Department of Education regarding the transition of preschool children with disabilities.

Â Â Â Â Â  (j) Prepare and submit an annual report to the Governor and to the United States Secretary of Education on the status of early intervention programs operated within this state.

Â Â Â Â Â  (5) The council may advise appropriate agencies about integration of services for preschool children with disabilities and at-risk preschool children.

Â Â Â Â Â  (6) Terms of office for council members shall be three years, except that:

Â Â Â Â Â  (a) The representative from the State Advisory Council for Special Education shall serve a one-year term; and

Â Â Â Â Â  (b) The representatives from other state agencies and the representative from the Legislative Assembly shall serve indefinite terms.

Â Â Â Â Â  (7) Subject to approval by the Governor, the council may use federal funds appropriated for this purpose and available to the council to:

Â Â Â Â Â  (a) Conduct hearings and forums;

Â Â Â Â Â  (b) Reimburse nonagency council members pursuant to ORS 292.495 for attending council meetings, for performing council duties, and for necessary expenses, including child care for parent members;

Â Â Â Â Â  (c) Pay compensation to a council member if the member is not employed or if the member must forfeit wages from other employment when performing official council business;

Â Â Â Â Â  (d) Hire staff; and

Â Â Â Â Â  (e) Obtain the services of such professional, technical and clerical personnel as may be necessary to carry out its functions.

Â Â Â Â Â  (8) Except as provided in subsection (7) of this section, council members shall serve without compensation.

Â Â Â Â Â  (9) The Department of Education shall provide clerical and administrative support, including staff, to the council to carry out the performance of the councilÂs function as described in this section.

Â Â Â Â Â  (10) The council shall meet at least quarterly. The meetings shall be announced publicly and, to the extent appropriate, be open and accessible to the general public.

Â Â Â Â Â  (11) No member of the council shall cast a vote on any matter that would provide direct financial benefit to that member or otherwise give the appearance of a conflict of interest under state law. [1993 c.409 Â§5 (enacted in lieu of 343.498); 1999 c.989 Â§24; 2001 c.900 Â§54; 2005 c.662 Â§10]

Â Â Â Â Â  343.500 [1955 c.658 Â§Â§4,5; 1957 c.219 Â§2; 1961 c.541 Â§9; 1965 c.100 Â§390; renumbered 343.055]

Â Â Â Â Â  343.503 [1991 c.749 Â§12; repealed by 1995 c.237 Â§4]

Â Â Â Â Â  343.505 [1971 c.602 Â§2; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.507 Local early intervention interagency advisory council; members; officers. (1) Each contractor for early childhood special education and early intervention services shall assist in the development of a local early intervention interagency advisory council in every county within the contractorÂs service area.

Â Â Â Â Â  (2) Each local early intervention interagency advisory council shall include as members at least 20 percent parents of preschool children with disabilities, 20 percent providers of early childhood special education and early intervention services or other services to preschool children with disabilities, a representative of the State Commission on Children and Families and representatives from public and private agencies that serve young children and their families, including but not limited to Head Start and Oregon prekindergartens, community child care, the Child Care Division of the Employment Department, local school districts, education service districts, Department of Education regional special education programs, community mental health and developmental disabilities programs, Department of Human Services health programs, child welfare programs and public assistance programs, Indian education agencies, migrant programs serving young children and community colleges.

Â Â Â Â Â  (3) Each local early intervention interagency advisory council shall select its own chairperson and vice chairperson and fix the duties of its officers.

Â Â Â Â Â  (4) The department shall establish procedures pursuant to rules of the State Board of Education for seeking and considering local council advice regarding the selection of contractors, coordination of services and procedures for local resolution of disputes. [1991 c.749 Â§13; 1993 c.45 Â§235; 1995 c.278 Â§42; 1999 c.989 Â§25; 2001 c.900 Â§55]

Â Â Â Â Â  343.509 [1971 c.602 Â§3; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.510 [1955 c.658 Â§12; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.511 Interagency agreements to provide services; contents. (1) The Department of Education shall enter into written interagency agreements with state or federal agencies contracting for, or providing services to, preschool children with disabilities or who are at risk of developing disabling conditions, and their families.

Â Â Â Â Â  (2) Each interagency agreement shall include:

Â Â Â Â Â  (a) Components necessary to insure effective cooperation and coordination among the agencies involved in providing services to preschool children with disabilities.

Â Â Â Â Â  (b) A clear description of financial responsibility of the agencies for paying for early childhood special education and early intervention services, case management services and other services to preschool children with disabilities and their families.

Â Â Â Â Â  (c) Procedures for resolving, in a timely manner, interagency disputes regarding services, eligibility or financial responsibility related to eligible children.

Â Â Â Â Â  (d) A description of each agencyÂs procedure for resolving internal disputes regarding the agencyÂs services, eligibility determination or financial responsibility.

Â Â Â Â Â  (e) A process for the Department of Education to follow to achieve resolution of disputes within the agency entering into the agreement with the department, if the given agency is unable to resolve its own internal disputes within 60 calendar days. [1991 c.749 Â§14]

Â Â Â Â Â  343.513 Eligibility criteria; rules. The State Board of Education shall establish by rule procedures prescribing the eligibility criteria for early childhood special education and early intervention services. [1991 c.749 Â§15]

Â Â Â Â Â  343.515 [1971 c.602 Â§4; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.517 Parent-initiated referral to determine eligibility. (1) Whenever the parent of a child believes that the child is eligible for early childhood special education or early intervention services or is concerned about the childÂs developmental progress, the parent may initiate a referral to the contractor, or the designated referral and evaluation agency, in the county where the child resides.

Â Â Â Â Â  (2) Services contractors, community agencies or individuals in the community may also assist the family to initiate a referral if they believe that a child is eligible for early childhood special education or early intervention services or they are concerned about the childÂs developmental progress.

Â Â Â Â Â  (3) Nothing in this section shall relieve school districts of the duty to identify, locate and evaluate preschool children with disabilities under ORS 343.157. [1991 c.749 Â§16; 1993 c.45 Â§236; 1993 c.749 Â§19]

Â Â Â Â Â  343.519 [1971 c.602 Â§10; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.520 [1955 c.658 Â§14; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  343.521 Individualized family service plan; rules; forms. (1) In accordance with rules of the State Board of Education, the agencies under contract with the Department of Education to provide early childhood special education or early intervention services must ensure that an individualized family service plan is developed for each preschool child with a disability, as defined in ORS 343.035, who is determined eligible for early childhood special education or early intervention services and for the childÂs family. The Department of Education or its contractors shall not be responsible for the cost of other services of the individualized family service plan that are not early childhood special education or early intervention services.

Â Â Â Â Â  (2) The State Board of Education shall establish by rule the contents of an individualized family service plan and the procedures for the development, review and revision of an individualized family service plan.

Â Â Â Â Â  (3) Each agency under contract with the Department of Education to provide early childhood special education or early intervention services shall use the individualized family service plan forms established by the Department of Education in the development, review and revision of individualized family service plans. [1991 c.749 Â§17; 1993 c.409 Â§6; 1995 c.237 Â§2; 1999 c.989 Â§26; 2003 c.266 Â§1; 2005 c.662 Â§11]

Â Â Â Â Â  343.523 Service coordination requirements for early intervention and early childhood special education. Service coordination shall be provided as an early intervention service or may be provided as other services for children and families in early childhood special education as defined under ORS 343.035 and shall include:

Â Â Â Â Â  (1) Coordinating all services across agency lines;

Â Â Â Â Â  (2) Assisting parents of eligible children in gaining access to early intervention services and other services identified in the individualized family service plan;

Â Â Â Â Â  (3) Facilitating the timely delivery of available services; and

Â Â Â Â Â  (4) Continuously seeking the appropriate services and situations necessary to benefit the development of each child being served for the duration of the childÂs eligibility. [Formerly 343.095]

Â Â Â Â Â  343.525 [1971 c.602 Â§8; 1975 c.621 Â§14; renumbered 343.293]

Â Â Â Â Â  343.527 Requirements for written notice to parents of preschool child with disability; contents of notice; language or mode of communication of parent. (1) A contractor or contractorÂs designee shall give written notice to the parents of a preschool child with a disability or the parents of a preschool child suspected of having a disability within a reasonable time before the contractor or the contractorÂs designee:

Â Â Â Â Â  (a) Proposes to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child; or

Â Â Â Â Â  (b) Refuses to initiate or change the identification, evaluation or placement of the child or the provision of early childhood special education or early intervention services to the child.

Â Â Â Â Â  (2) The written notice must comply with the rules prescribed by the State Board of Education.

Â Â Â Â Â  (3) The written notice required under subsection (1) of this section shall be:

Â Â Â Â Â  (a) Written in language understandable to the general public; and

Â Â Â Â Â  (b) Provided in the native language of the parent or other mode of communication used by the parent, unless it is clearly not feasible to do so.

Â Â Â Â Â  (4) If the native language or other mode of communication of the parent is not a written language, the contractor or designee shall take steps to ensure:

Â Â Â Â Â  (a) That the notice is translated orally or by other means to the parent in the parentÂs native language or other mode of communication;

Â Â Â Â Â  (b) That the parent understands the content of the notice; and

Â Â Â Â Â  (c) That there is written evidence that the requirements of this subsection have been met. [1991 c.749 Â§18; 1995 c.237 Â§3; 1999 c.989 Â§27]

Â Â Â Â Â  343.530 [1971 c.602 Â§9; 1975 c.621 Â§15; renumbered 343.287]

Â Â Â Â Â  343.531 Procedural safeguards; rules. (1) The State Board of Education shall establish by rule the procedural safeguards for the implementation of early intervention services.

Â Â Â Â Â  (2) The State Board of Education shall assure by rule that all preschool children who are three years of age to eligibility for entry into kindergarten are provided by the Department of Education the same procedural safeguards and rights as those provided to school-age children with disabilities under this chapter. [1991 c.749 Â§Â§19,20; 1993 c.409 Â§7]

Â Â Â Â Â  343.533 Transportation service to preschool children with disabilities; cost. (1) The Department of Education shall not bill a resident school district for a child receiving services under this section even if the child is served by a county or regional program otherwise subject to ORS 343.243.

Â Â Â Â Â  (2) The resident school district shall provide transportation service to preschool children with disabilities, as defined in ORS 343.035, age three until the age of eligibility for kindergarten, if such service is determined to be a related service and, as required, to children from birth to three years of age, enrolled in programs under ORS 339.185, 343.035, 343.041, 343.055, 343.065, 343.157 and 343.455 to 343.534, and the district may include those costs in its claims for transportation costs reimbursement by the state. No state agency is required to pay transportation other than the claims on the State School Fund. [Formerly 343.363]

Â Â Â Â Â  343.534 Allocation of state funds to approved providers. (1) The funds specially appropriated to early childhood special education and early intervention services shall be contracted to providers that have been approved by the Superintendent of Public Instruction.

Â Â Â Â Â  (2) State funds shall be allocated on an approved program basis, the amount of which shall be established pursuant to rules of the State Board of Education.

Â Â Â Â Â  (3) The provider shall account for the grant funds as expended on a form acceptable to the superintendent pursuant to rules of the state board. [1991 c.749 Â§28]

Â Â Â Â Â  343.535 [1971 c.602 Â§5; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.540 [1971 c.602 Â§6; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.545 [1971 c.602 Â§7; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.550 [1971 c.602 Â§15; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.552 [1959 c.218 Â§1; 1965 c.100 Â§423; 1965 c.237 Â§1; 1969 c.109 Â§1; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.554 [1959 c.218 Â§Â§2,3,10; 1963 c.570 Â§27; 1965 c.100 Â§424; 1965 c.237 Â§2; 1971 c.602 Â§12; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.556 [1959 c.218 Â§Â§4,8,9; 1965 c.100 Â§425; 1965 c.237 Â§3; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.558 [1959 c.218 Â§5; 1965 c.100 Â§426; 1965 c.237 Â§4; 1971 c.602 Â§13; repealed by 1975 c.621 Â§17]

Â Â Â Â Â  343.560 [1959 c.218 Â§Â§6,7; repealed by 1965 c.100 Â§456]

APPROPRIATE LEARNING MEDIA FOR BLIND STUDENTS (BRAILLE)

Â Â Â Â Â  343.565 Definitions for ORS 343.565 to 343.595. As used in ORS 343.565 to 343.595:

Â Â Â Â Â  (1) ÂBrailleÂ means the system of reading and writing through touch commonly known as standard English Braille.

Â Â Â Â Â  (2) ÂStudent who is blindÂ means an individual who:

Â Â Â Â Â  (a) Is eligible for special education due to visual impairment; or

Â Â Â Â Â  (b) Has a medically indicated expectation of visual deterioration. [1993 c.380 Â§2; 1999 c.989 Â§28]

Â Â Â Â Â  343.575 Proficiency in reading and writing for blind student; use of Braille. (1) In developing the individualized education program for each student who is blind, the presumption shall be that proficiency in reading and writing is essential for the student to achieve satisfactory educational progress. Each student who is blind shall be assessed to determine the most appropriate learning media, including but not limited to Braille. The individualized education program team shall determine the optimum learning media.

Â Â Â Â Â  (2) Braille instruction and use are not required by this section if, in the course of developing the studentÂs individualized education program, all members of the team concur that the studentÂs visual impairment does not affect reading and writing performance commensurate with ability.

Â Â Â Â Â  (3) Nothing in this section requires the exclusive use of Braille if other special education services are appropriate to meet the studentÂs educational needs. The provision of other appropriate services does not preclude Braille use or instruction. [1993 c.380 Â§3]

Â Â Â Â Â  343.585 Instruction in Braille; individualized education program requirements. Instruction in Braille reading and writing provided under ORS 342.153 and 343.565 to 343.595 shall be sufficient to enable each student who is blind to communicate effectively. When the need for Braille is determined, the studentÂs individualized education program shall specify the extent and nature of the studentÂs training in Braille, pursuant to standards adopted by rule of the State Board of Education. [1993 c.380 Â§4]

Â Â Â Â Â  343.595 Requirement that textbook publishers supply material in format from which Braille version can be produced. The State Board of Education shall require a publisher of a textbook adopted by a school district to furnish the Oregon Textbook and
Media
Center
with computer diskettes for literary subjects in a computer-accessible format from which Braille versions of the textbook can be produced. The publisher shall furnish the center with computer diskettes in a computer-accessible format for nonliterary subjects, such as natural sciences, computer science, mathematics and music, when Braille specialty code translation software is available. [1993 c.380 Â§5]

Â Â Â Â Â  343.600 State policy encouraging use of Braille. It shall be the policy of this state that students who are blind and who, due to lack of visual acuity or perception, cannot read printed material at a competitive rate of speed and with facility, or who have a reasonable expectation of visual deterioration, shall be encouraged to learn to read and write Braille. [Formerly 343.945; 2007 c.70 Â§107]

Â Â Â Â Â  343.610 [1955 c.15 Â§1; 1955 c.410 Â§1; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.620 [1955 c.15 Â§2; 1955 c.410 Â§2; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.630 [1955 c.15 Â§3; 1955 c.410 Â§3; repealed by 1963 c.21 Â§2]

Â Â Â Â Â  343.640 [1955 c.410 Â§4; repealed by 1963 c.21 Â§2]

DISADVANTAGED CHILDREN

Â Â Â Â Â  343.650 Definitions for ORS 343.650 to 343.680. As used in ORS 343.650 to 343.680, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDisadvantaged childrenÂ means children who in their backgrounds are socially or culturally deprived to such a degree that without supplemental facilities and services they cannot profit in the regular school program to the same extent as children with normal backgrounds.

Â Â Â Â Â  (2) ÂFacilities and servicesÂ:

Â Â Â Â Â  (a) Means special equipment, materials, supplies and services and regular equipment, materials, supplies and services to the extent that they are specially used or consumed in providing special education for the primary purpose of preventing or overcoming learning deficiencies; and

Â Â Â Â Â  (b) Includes special classes, special instruction in or in addition to regular classes, nursery schools and kindergartens, extracurricular programs, camp and recreation programs, testing and research programs, orientation programs, counseling and guidance programs, cafeteria service, transportation and the construction and use of special schools or centers, or the construction of additions thereto. [1965 c.531 Â§1; 1967 c.443 Â§1]

Â Â Â Â Â  343.660 Facilities and services for disadvantaged children. The district school board of any school district in which the regular school program is inadequate for the educational needs of disadvantaged children may provide facilities and services for such children during and outside of regular school hours and regular school days. [1965 c.531 Â§2; 1973 c.707 Â§4; 1973 c.750 Â§14]

Â Â Â Â Â  343.670 Advance payment to districts. Notwithstanding the provisions of any other law, the Department of Education may make advance payment from funds received by the Department of Education pursuant to Public Law 89-10, as further amended by Public Law 95-561, to school districts based on the estimated cost of any approved program or service to be provided. [1965 c.531 Â§6; 1989 c.491 Â§43; 1993 c.45 Â§238]

Â Â Â Â Â  343.680 Advance payments and reimbursements to districts of at least 40,000 for operation and construction costs. (1) For the purposes of carrying out the provisions of ORS 343.650 to 343.670 the Department of Education shall advance to or reimburse any common or union high school district with at least 40,000 average daily membership, as defined by ORS 327.006, from funds specifically appropriated for such purposes, such amounts as may from time to time be certified by such district as required therefor.

Â Â Â Â Â  (2) The certificate shall specify separately:

Â Â Â Â Â  (a) The amounts required for operations; and

Â Â Â Â Â  (b) The amounts required for construction of special schools or centers, or additions thereto.

Â Â Â Â Â  (3) The amounts obtained for construction shall be related to progress of construction as determined by the district.

Â Â Â Â Â  (4) Any amounts remaining unexpended and unobligated as of June 30 of the fiscal year or biennium for which they were appropriated shall revert to the General Fund. [1967 c.443 Â§3; 1981 c.487 Â§1; 1993 c.45 Â§239]

Â Â Â Â Â  343.685 [1979 c.277 Â§9; repealed by 1981 c.487 Â§2]

Â Â Â Â Â  343.705 [1973 c.724 Â§2; renumbered 336.790 in 1993]

Â Â Â Â Â  343.710 [1957 c.206 Â§1; 1965 c.100 Â§427; renumbered 336.795 in 1993]

Â Â Â Â Â  343.720 [1957 c.206 Â§2; 1959 c.421 Â§2; 1965 c.100 Â§428; 1969 c.407 Â§1; 1969 c.623 Â§1; 1973 c.724 Â§3; 1979 c.307 Â§7; renumbered 336.800 in 1993]

Â Â Â Â Â  343.730 [1957 c.206 Â§3; 1959 c.421 Â§3; 1961 c.658 Â§1; 1963 c.235 Â§2; 1965 c.100 Â§429; 1965 c.549 Â§1; 1969 c.407 Â§2; 1969 c.623 Â§2; 1973 c.724 Â§4; 1981 c.473 Â§3; 1983 c.583 Â§3; 1989 c.491 Â§44; 1991 c.709 Â§8; 1993 c.748 Â§2; renumbered 336.805 in 1993]

Â Â Â Â Â  343.740 [1957 c.206 Â§Â§4,6; 1963 c.97 Â§8; 1973 c.724 Â§5; 1975 c.682 Â§9; 1981 c.473 Â§4; 1983 c.338 Â§915; 1983 c.585 Â§4; 1989 c.966 Â§27; renumbered 336.810 in 1993]

Â Â Â Â Â  343.750 [1967 c.296 Â§1; 1981 c.473 Â§5; renumbered 336.815 in 1993]

Â Â Â Â Â  343.760 [1981 c.473 Â§2; 1983 c.380 Â§4; 1983 c.338 Â§916; repealed by 1983 c.583 Â§8]

MIGRANT CHILDREN

Â Â Â Â Â  343.810 Definitions for ORS 343.810 to 343.835. As used in ORS 343.810 to 343.835, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂMigrant childÂ means a child between 3 and 21 years of age who is in the custody of migrant workers whether or not they are parents of the child.

Â Â Â Â Â  (2) ÂMigrant workerÂ means an individual engaged in agricultural labor who does not regularly reside in the county in which the individual is performing the agricultural labor.

Â Â Â Â Â  (3) ÂSchool districtÂ includes education service districts and state institutions. [1961 c.502 Â§1; 1963 c.570 Â§30; 1965 c.100 Â§430; 1987 c.243 Â§1]

Â Â Â Â Â  343.815 [1961 c.502 Â§Â§2,3; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.820 [1961 c.502 Â§4; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.825 [1961 c.502 Â§5; repealed by 1963 c.570 Â§33]

Â Â Â Â Â  343.830 Summer programs for migrant children. School districts may establish summer programs for migrant children to supplement the regular school program and provide instruction in those educational areas in which the migrant child needs special help. The summer programs may be attended by migrant children who will attend regular school sessions in the ensuing school year. [1961 c.502 Â§Â§7,8; 1963 c.570 Â§31; 1965 c.100 Â§431]

Â Â Â Â Â  343.835 Reimbursement; district expenditures not subject to Local Budget Law. Pursuant to rules of the State Board of Education, school districts shall submit a proposed budget for summer programs to the Superintendent of Public Instruction for approval. Upon completion of the summer program the claim shall be presented to the Superintendent of Public Instruction for reimbursement which shall be made only for the actual and approved expenses incurred in the program. Expenditures made by a school district in carrying out a summer program shall not be subject to the Local Budget Law (ORS 294.305 to 294.565). [1961 c.502 Â§9; 1963 c.570 Â§31a; 1965 c.100 Â§432; 1989 c.491 Â§45]

Â Â Â Â Â  343.910 [Formerly 343.130; 1965 c.100 Â§433; repealed by 1993 c.45 Â§241]

Â Â Â Â Â  343.920 [Formerly 343.370; repealed by 1959 c.645 Â§2]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  343.923 Department duties for programs for students with moderate to severe retardation. The Department of Education shall:

Â Â Â Â Â  (1) Pursuant to rules of the State Board of Education, require that programs for students with moderate to severe retardation meet program standards.

Â Â Â Â Â  (2) Supply the Department of Human Services with information, on forms developed by the Department of Human Services, concerning all students with moderate to severe retardation who are 15 years of age and older, which the Department of Human Services needs to serve and plan for their transition to adult living and work situations.

Â Â Â Â Â  (3) Implement programs for students with moderate to severe retardation under ORS 343.236 in a manner that continues the pattern of services in neighborhood and community schools which existed on July 1, 1985. [1985 c.555 Â§12; 1989 c.971 Â§7; 1991 c.795 Â§11]

Â Â Â Â Â  343.925 [1961 c.274 Â§1; 1965 c.100 Â§182; renumbered 334.215]

Â Â Â Â Â  343.926 [1989 c.971 Â§6; 1991 c.795 Â§12; repealed by 1991 c.780 Â§30]

Â Â Â Â Â  343.930 [Formerly 343.380; repealed by 1959 c.645 Â§2]

Â Â Â Â Â  343.940 [Formerly 343.390; 1965 c.100 Â§434; repealed by 1975 c.693 Â§21]

Â Â Â Â Â  343.945 [1989 c.265 Â§2; renumbered 343.600 in 1993]

Â Â Â Â Â  343.950 [1957 c.562 Â§Â§1,2,3,4,5; 1959 c.645 Â§1; 1963 c.570 Â§32; 1965 c.100 Â§7; renumbered 326.510 and then 343.960]

Â Â Â Â Â  343.960 [Formerly 343.950 and then 326.510; 1975 c.620 Â§1; 1977 c.251 Â§1; 1977 c.586 Â§1; 1979 c.700 Â§1; 1981 c.916 Â§1; repealed by 1985 c.555 Â§19 (343.961 enacted in lieu of 343.960 and 343.965)]

Â Â Â Â Â  343.961 Responsibility for costs of education of children in long-term care or treatment; district providing education; notice required before student dismissed from treatment program. (1) The Department of Education shall be responsible for payment of the cost of the education in programs with which the Department of Human Services or Oregon Youth Authority contracts for long-term care or treatment. Programs eligible for such education shall be in accordance with criteria adopted by rule by the State Board of Education.

Â Â Â Â Â  (2) The Department of Education shall be responsible for payment of the costs of such education by contract with the school district, excluding transportation, care, treatment and medical expenses. The resident district shall provide transportation to pupils enrolled in programs under ORS 430.715 who live at home but require day treatment. The payments may be made to the school district or, at the discretion of the school district, to the district providing the education, as set forth in subsection (3) of this section, from the funds appropriated for the purpose.

Â Â Â Â Â  (3) The school district in which the agency is located is responsible for providing the education directly or through an adjacent school district or through the education service district in which the program is located or one contiguous thereto. The instruction may be given in facilities of such districts or in facilities provided by such agency.

Â Â Â Â Â  (4) The school district may request the Department of Education to combine several private agency school programs into one contract with a school district, an adjacent school district or an education service district.

Â Â Â Â Â  (5) The Department of Human Services shall give the school district providing the education at a treatment program 14 daysÂ notice before a student is dismissed from the treatment program.

Â Â Â Â Â  (6) The Department of Education may make advances to such school district from funds appropriated therefor based on the estimated agreed cost of educating the pupils per school year. Advances equal to 25 percent of such estimated cost may be made on September 1, December 1 and March 1 of the current year. The balance may be paid whenever the full determination of cost is made.

Â Â Â Â Â  (7) School districts which provide the education described in this section on a year-round plan may apply for 25 percent of the funds appropriated therefor on July 1, October 1, January 1, and 15 percent on April 1. The balance may be paid whenever the full determination of cost is made.

Â Â Â Â Â  (8) In addition to the payment methods described in this section, the Department of Education may:

Â Â Â Â Â  (a) Negotiate interagency agreements to pay for the cost of education in treatment programs operated under the auspices of the State Board of Higher Education; and

Â Â Â Â Â  (b) Negotiate intergovernmental agreements to pay for the cost of education in treatment programs operated under the auspices of the Oregon Health and Science University Board of Directors. [1985 c.555 Â§19a; enacted in lieu of 343.960 and 343.965; 1987 c.223 Â§1; 1989 c.1011 Â§1; 1991 c.780 Â§26; 1991 c.795 Â§13; 1993 c.749 Â§20; 1997 c.521 Â§26]

Â Â Â Â Â  343.965 [1973 c.708 Â§2; 1975 c.50 Â§1; 1981 c.916 Â§2; repealed by 1985 c.555 Â§19 (343.961 enacted in lieu of 343.960 and 343.965)]

Â Â Â Â Â  343.975 [1975 c.590 Â§2; 1989 c.491 Â§46; 1989 c.875 Â§3; 1993 c.45 Â§242; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  343.980 [1975 c.590 Â§3; 1989 c.491 Â§47; repealed by 1997 c.821 Â§29]

Â Â Â Â Â  343.990 [Amended by 1953 c.110 Â§1; subsection (2) of 1963 Replacement Part enacted as 1959 c.510 Â§19; repealed by 1965 c.100 Â§456]

_______________



Chapter 344

Chapter 344 Â Career and Professional Technical Education;

Rehabilitation; Adult Literacy

2007 EDITION

CAREER EDUCATION; REHABILITATION; ADULT LITERACY

EDUCATION AND CULTURE

PROFESSIONAL TECHNICAL EDUCATION

344.055Â Â Â Â  Policy on professional technical education and employment training

344.058Â Â Â Â  Frontier Learning Network program; grant

344.070Â Â Â Â  Revolving accounts for federally sponsored education or training; advances; uses; rules

344.080Â Â Â Â  Reimbursement vouchers; accounts and records; bond

344.090Â Â Â Â  Procedure when training and educational programs are no longer needed, or when advances are improperly handled or accounted for

344.100Â Â Â Â  Acceptance of provisions of federal Act

344.120Â Â Â Â  Payment of claims approved by board

344.130Â Â Â Â  Cooperation by district school boards to establish professional technical training

COORDINATION OF CONTINUING EDUCATION

344.257Â Â Â Â  Definition of Âcontinuing educationÂ

344.259Â Â Â Â  Coordination of continuing education

VOCATIONAL REHABILITATION AND TRAINING

344.511Â Â Â Â  Definitions for ORS 344.511 to 344.690 and 344.710 to 344.730

344.530Â Â Â Â  Department of Human Services rehabilitation duties; rules

344.540Â Â Â Â  Federal cooperation

344.550Â Â Â Â  Eligibility for and extent of rehabilitation services

344.555Â Â Â Â  Training under apprenticeship program

344.557Â Â Â Â  Eligible vocational training schools and programs

344.560Â Â Â Â  Application; form

344.570Â Â Â Â  Action upon application

344.580Â Â Â Â  Payments exempt from process

344.590Â Â Â Â  Appeal and hearing

344.600Â Â Â Â  Unauthorized use of official rehabilitation data

344.620Â Â Â Â  State Vocational Rehabilitation Account; federal funds; custody and disbursement; records

344.630Â Â Â Â  Gifts for rehabilitation purposes

344.685Â Â Â Â  Vocational Rehabilitation Revolving Fund

344.690Â Â Â Â  Advances to fund from account; repayment

REHABILITATION FACILITIES

344.710Â Â Â Â  Rehabilitation facility defined

344.720Â Â Â Â  Establishment of rehabilitation facilities; application; approval

344.730Â Â Â Â  Financial report

344.735Â Â Â Â  State advisory committee; members; duties

YOUTH APPRENTICESHIP, TRAINING AND WORK BASED LEARNING PROGRAMS

344.745Â Â Â Â  Youth apprenticeship, training and work based learning programs; number of participants; qualifications; guidelines; credit

344.750Â Â Â Â  Ratios of apprentices or trainees; rules; workersÂ compensation coverage required; wages; hours; removal

344.753Â Â Â Â  Employers eligible for reimbursement for costs of training programs; education service credits

344.755Â Â Â Â  Loss of eligibility for tax credit and for program participation

344.757Â Â Â Â  Gifts and grants

ADULT LITERACY

344.760Â Â Â Â  Legislative findings on adult literacy

344.765Â Â Â Â  Establishment of literacy coalitions by community colleges

344.770Â Â Â Â  Short title

REHABILITATION OF WORKERS

344.840Â Â Â Â  Professional technical instruction in public schools for workers; reimbursement

344.850Â Â Â Â  Reimbursements to Department of Human Services

Â Â Â Â Â  344.010 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.020 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.030 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.040 [Repealed by 1959 c.641 Â§38]

Â Â Â Â Â  344.050 [Repealed by 1959 c.641 Â§38]

PROFESSIONAL TECHNICAL EDUCATION

Â Â Â Â Â  344.055 Policy on professional technical education and employment training. It shall be the policy on professional technical education and employment training in this state that:

Â Â Â Â Â  (1) Accessibility to professional technical education programs should be facilitated. Individuals should have a choice of training opportunities for which they are qualified and from which they can benefit. Such opportunities should be available from school districts, community colleges, federal and state workforce training programs, private professional technical schools, apprenticeship programs and institutions of higher education. The student should have easy access to training with the flexibility to move in and out of programs as needs indicate. Opportunities should be available for all individuals to obtain the skills and knowledge needed for initial employment as well as for occupational upgrading and job changes.

Â Â Â Â Â  (2) State and local planning and program operations should be coordinated to provide the most efficient use of federal, state, local and private resources.

Â Â Â Â Â  (3) A comprehensive system of education and employment training should be developed. Secondary schools should provide an educational program that balances the educational skills of reading, writing, speaking, computation and reasoning ability, occupational skills including technical knowledge, manipulative ability and other skills required to perform job tasks and employment skills such as job seeking, work attitude, work adjustment and job-coping abilities. Community colleges should provide comprehensive programs in both academic and professional technical subjects. In addition, community colleges should provide short-term training designed for specific occupations, related training for apprenticeships and opportunities for employed persons to improve their skills. Other providers of employment training should compliment this effort with programs aimed at specific job training.

Â Â Â Â Â  (4) Full working partnerships among education, business, industry, labor, government and agriculture should be developed to meet employer needs for a skilled workforce and to promote employee job satisfaction. Such partnerships should be fostered by promoting efforts such as work site training stations, lending or donating of equipment to training programs, employee-teacher exchange programs, advisory committees and cooperative work experience programs. All segments of the community should be encouraged to assist in professional technical training.

Â Â Â Â Â  (5) Federal, state, local and private funding resources should be combined to ensure the development and implementation of quality programs. Both the governmental and private sectors should make a commitment to professional technical training as an investment that will help bring about economic development and stability as well as high social and financial returns. Improvement of existing training programs, as opposed to development of duplicative or parallel efforts, should be utilized to promote flexibility and economy in the design and delivery of professional technical education.

Â Â Â Â Â  (6) High quality professional technical training requires an adequate supply of well prepared teachers and support personnel. Provisions should be made for the formal preparation of teachers and for the recruitment of teachers from business and industry. Programs should be designed and implemented to ensure that teachers remain current in their areas of expertise, and instructors should be encouraged to return to business and industry to gain additional experience in their fields. To promote retention of qualified personnel, institutions preparing and licensing teachers and agencies employing teachers should allow credit for relevant professional technical experiences.

Â Â Â Â Â  (7) Professional technical education programs and other employment training programs should be developed, operated and evaluated jointly with representatives of the professional technical instructional areas included in the programs. Evaluation of efforts should consider the cost effectiveness of the program both for society and the state.

Â Â Â Â Â  (8) Each studentÂs educational, professional technical and employment skills should be assessed upon entering so that proper placement in the educational program can occur. Credit should be given for prior education, work experience and community service. Assessments to determine progress, competency attainment and needed corrective action should be made on a periodic basis. Assistance in obtaining employment and follow-through services to help students succeed on the job should be provided.

Â Â Â Â Â  (9) Provisions should be made to meet the needs of women, minorities, disadvantaged or persons with disabilities and others who have special training needs. Special curricula, facilities, equipment, counseling and instruction should be provided as necessary. The agencies and institutions serving these groups should coordinate use of the available resources to provide cost effective services.

Â Â Â Â Â  (10) Career education provides the learning experiences needed to make effective career choices and to develop the attitudes, knowledges and skills that enable persons to perform successfully in the producer role and to assist them in other related life roles. It progresses through the steps of awareness and exploration of work, preparation for a broad range of occupations and specialization in a specific occupation.

Â Â Â Â Â  (11) Professional technical education is taught at the secondary school level, in post-secondary professional technical institutions, community colleges and apprenticeship programs and may continue through skill upgrading or retraining for a new career. [1981 c.756 Â§1; 1993 c.45 Â§243; 2005 c.22 Â§238]

Â Â Â Â Â  344.058 Frontier Learning Network program; grant. Each biennium, in addition to and not in lieu of any other moneys, the Department of Education shall award a grant to the Frontier Learning Network professional technical education program. The grant may be used for:

Â Â Â Â Â  (1) Mobile classrooms;

Â Â Â Â Â  (2) Developing information and technical systems;

Â Â Â Â Â  (3) Creating and implementing curricula;

Â Â Â Â Â  (4) Capital improvements;

Â Â Â Â Â  (5) Teachers and technical staff;

Â Â Â Â Â  (6) Distance learning communications expenses; and

Â Â Â Â Â  (7) Special project materials. [1999 c.1028 Â§1; 2005 c.22 Â§239]

Â Â Â Â Â  344.060 [Amended by 1959 c.641 Â§35; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  344.070 Revolving accounts for federally sponsored education or training; advances; uses; rules. (1) The Oregon Department of Administrative Services may draw warrants upon any state fund to which federal funds for training or education have been credited, in payment of vouchers approved by the Superintendent of Public Instruction or the Commissioner for Community College Services pursuant to rules of the State Board of Education, in favor of school districts, education service districts and community college districts, for such sums, not exceeding $100,000 for a single district in the aggregate, as the state board, by rule, shall determine. The warrants, upon delivery thereof to the districts, shall constitute advances from state funds to enable the districts more readily to effectuate the purposes set forth in any federal law or regulation pertaining to professional technical education or other education or training sponsored by the federal government.

Â Â Â Â Â  (2) The districts to which moneys are advanced shall be responsible for the full repayment to the state of all sums advanced. The advances are not within any limitation upon indebtedness prescribed by law for districts. The moneys advanced to districts shall not exceed in the aggregate the moneys to the credit of the state fund from which they are paid, and shall constitute advances to the recipient district in anticipation of verified vouchers to be supplied therefor. The advances are to be used as revolving funds for the payment of the costs of professional technical training programs. The advances shall be made only in those cases in which the federal government defrays all or part of the cost of such programs. [Amended by 1965 c.100 Â§435; 1965 c.102 Â§1; 1983 c.740 Â§109; 1989 c.491 Â§48; 1993 c.45 Â§244]

Â Â Â Â Â  344.080 Reimbursement vouchers; accounts and records; bond. (1) All reimbursement vouchers for claims paid from the revolving funds mentioned in ORS 344.070 shall be approved by the Superintendent of Public Instruction or the Commissioner for Community College Services pursuant to rules of the State Board of Education. When vouchers are so approved, warrants covering the same shall be drawn by the Oregon Department of Administrative Services, payable from the appropriate fund, and be used to reimburse the revolving funds.

Â Â Â Â Â  (2) The districts receiving such advances shall maintain their accounts and records so as to disclose at all times the true status of the unpaid vouchers issued for the reimbursement of the funds, the district warrants drawn against the funds advanced and the balances to the credit thereof.

Â Â Â Â Â  (3) The revolving funds and accounts shall be subject to examination and audit by the state in the manner provided by law for other state funds and accounts. The State Board of Education may require an audit of the revolving accounts and shall take proper precautions as to the safety of, and accountability for, all funds advanced.

Â Â Â Â Â  (4) The State Board of Education may require the filing with it of a bond of a corporate surety duly licensed to transact business in this state to insure the proper handling of and responsibility for any funds advanced. The bond shall be cumulative and supplemental to fidelity insurance coverage already held by the district concerned. The state may have recourse to any and all fidelity bonds of clerks or other financial officers of the district to protect such advances. [Amended by 1983 c.740 Â§110; 1989 c.491 Â§49; 1993 c.45 Â§245]

Â Â Â Â Â  344.090 Procedure when training and educational programs are no longer needed, or when advances are improperly handled or accounted for. When it appears to the Superintendent of Public Instruction or the Commissioner for Community College Services that the training and educational programs for which funds are advanced under ORS 344.070 have been completed, or that the need for such advances or revolving funds no longer exists, or that the sums advanced are not being properly handled or accounted for, the superintendent or commissioner may require that all or part of the amounts advanced to any district shall be returned, with any interest earned, to the state funds or accounts from which the amounts originally were withdrawn. Upon receipt of notification from the superintendent or commissioner that funds advanced are to be returned, the district concerned shall immediately repay the same to the State Treasurer, for credit to the proper fund or account. To the extent that funds advanced are so repaid, security or protection theretofore required by the State Board of Education under ORS 344.080 (4) to insure the safety of such funds may be released. [Amended by 1989 c.491 Â§50; 1993 c.45 Â§246]

Â Â Â Â Â  344.100 Acceptance of provisions of federal Act. The State of
Oregon
hereby accepts all provisions and benefits of an Act of Congress with the stated purpose: ÂTo make the
United States
more competitive in the world economy by developing more fully the academic and occupational skills of all segments of the population. This purpose will principally be achieved through concentrating resources on improving educational programs leading to academic and occupational skill competencies needed to work in a technologically advanced society.Â [Amended by 1993 c.45 Â§247]

Â Â Â Â Â  344.110 [Amended by 1989 c.491 Â§51; repealed by 1993 c.45 Â§248]

Â Â Â Â Â  344.120 Payment of claims approved by board. All lawfully incurred claims duly approved pursuant to rules of the State Board of Education, including all claims to be paid from the moneys received by the state from the federal government for professional technical education purposes and for which the State Treasurer is custodian shall be paid as provided in ORS 293.295 to 293.462. The Oregon Department of Administrative Services shall draw warrants on the State Treasurer in payment thereof out of the proper appropriations or funds. [Amended by 1983 c.740 Â§111; 1989 c.491 Â§52; 1993 c.45 Â§249]

Â Â Â Â Â  344.130 Cooperation by district school boards to establish professional technical training. Any district school board may cooperate with the State Board of Education in establishment of professional technical schools or classes giving instruction in agricultural subjects, the trade or industrial subjects, or in home economics subjects, and may use any moneys raised by public taxation in the same manner as moneys for other school purposes are used for the maintenance and support of public schools. [Amended by 1993 c.45 Â§250]

Â Â Â Â Â  344.140 [Repealed by 1979 c.570 Â§4]

Â Â Â Â Â  344.150 [1955 c.632 Â§2; 1959 c.641 Â§36; repealed by 1961 c.596 Â§7]

Â Â Â Â Â  344.205 [1975 c.637 Â§1; 1977 c.227 Â§1; 1993 c.45 Â§251; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.215 [1975 c.637 Â§8; repealed by 1993 c.45 Â§252]

Â Â Â Â Â  344.225 [1975 c.637 Â§2; 1977 c.227 Â§2; 1993 c.45 Â§253; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.235 [1975 c.637 Â§3; 1977 c.227 Â§3; 1993 c.45 Â§254; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.245 [1975 c.637 Â§5; 1977 c.227 Â§4; 1993 c.45 Â§255; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.255 [1975 c.637 Â§6; 1977 c.227 Â§5; repealed by 1993 c.45 Â§256]

COORDINATION OF CONTINUING EDUCATION

Â Â Â Â Â  344.257 Definition of Âcontinuing education.Â (1) For the purposes of ORS 344.259, Âcontinuing educationÂ means organized instruction to serve the needs of post-secondary students, including but not limited to:

Â Â Â Â Â  (a) Courses as offered to the regular full-time resident post-secondary student consisting of professional preparatory courses and professional supplementary, technical, academic and professional courses;

Â Â Â Â Â  (b) Developmental education, consisting of adult basic education, high school completion courses for a high school diploma, instruction to pass the General Educational Development (GED) tests, English as a second language instruction, and remedial instruction;

Â Â Â Â Â  (c) Educational activities, consisting of adult self-improvement courses and Federal Cooperative Extension Service; and

Â Â Â Â Â  (d) Hobby and recreation activities.

Â Â Â Â Â  (2) ÂContinuing educationÂ for a community college is limited to instruction within district boundaries and instruction outside district boundaries offered under contract. [Formerly 348.450; 1997 c.11 Â§7; 1997 c.230 Â§1; 1997 c.249 Â§107]

Â Â Â Â Â  344.259 Coordination of continuing education. (1) The State Board of Education shall coordinate continuing education in lower division, developmental, adult self-improvement, professional and technical education for agencies under its regulatory authority. The State Board of Higher Education shall coordinate continuing education in upper division and graduate education for institutions under its jurisdiction.

Â Â Â Â Â  (2) When significantly adverse impact is alleged by one or more of the agencies listed in this subsection, the affected parties jointly shall provide for written agreements. These agreements shall allocate responsibility for planning and providing continuing education or off-campus instruction in specific areas or by specific types. The agencies are:

Â Â Â Â Â  (a) The State Board of Education.

Â Â Â Â Â  (b) The State Board of Higher Education.

Â Â Â Â Â  (c) Community college districts.

Â Â Â Â Â  (d) Independent colleges.

Â Â Â Â Â  (e) Proprietary schools.

Â Â Â Â Â  (3) In the event the affected parties fail to reach a written agreement within 120 days following receipt of written notice of the allegation, either party may request the Education and Workforce Policy Advisor to review and to recommend resolution.

Â Â Â Â Â  (4) Nothing in this section prohibits the offering of upper division or graduate programs within 30 miles of the campus of the Department of Higher Education institution offering the program, or the offering of lower division programs within 30 miles of the campus offering the program in areas outside a community college district. Such programs are entitled to the same college credit and financial support as programs offered on the campus of the institution. [Formerly 348.460; 1997 c.652 Â§31; 2003 c.14 Â§152]

Â Â Â Â Â  344.305 [1989 c.961 Â§1; renumbered 285.200 (1) to (3) in 1991]

Â Â Â Â Â  344.309 [1989 c.961 Â§2; 1991 c.668 Â§5; renumbered 285.243 in 1991]

Â Â Â Â Â  344.310 [Amended by 1957 c.389 Â§1; subsection (2) of 1957 Replacement Part enacted as 1957 c.389 Â§2; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.314 [1957 c.389 Â§3; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.315 [1989 c.961 Â§3; repealed by 1991 c.667 Â§17 and 1991 c.668 Â§17]

Â Â Â Â Â  344.316 [1957 c.389 Â§3; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.318 [1957 c.389 Â§15; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.319 [1989 c.961 Â§4; renumbered 285.205 in 1991]

Â Â Â Â Â  344.320 [Repealed by 1957 c.389 Â§17]

Â Â Â Â Â  344.322 [1957 c.389 Â§8; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.323 [1989 c.961 Â§5; renumbered 285.223 in 1991]

Â Â Â Â Â  344.324 [1957 c.389 Â§Â§4, 5; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.325 [1989 c.961 Â§6; renumbered 285.225 in 1991]

Â Â Â Â Â  344.326 [1957 c.389 Â§6; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.328 [1957 c.389 Â§10; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.329 [1989 c.961 Â§7; renumbered 285.227 in 1991]

Â Â Â Â Â  344.330 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.335 [1989 c.961 Â§8; renumbered 285.230 in 1991]

Â Â Â Â Â  344.339 [1989 c.961 Â§9; renumbered 285.233 in 1991]

Â Â Â Â Â  344.340 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.343 [1989 c.961 Â§10; renumbered 285.235 in 1991]

Â Â Â Â Â  344.345 [1953 c.722 Â§1; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.347 [1989 c.961 Â§11; renumbered 285.237 in 1991]

Â Â Â Â Â  344.350 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.355 [1989 c.961 Â§12; renumbered 285.240 in 1991]

Â Â Â Â Â  344.360 [Repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.370 [1957 c.389 Â§11; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.375 [1957 c.389 Â§12; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.380 [1957 c.389 Â§13; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.390 [1957 c.389 Â§9; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.400 [1957 c.389 Â§14; repealed by 1959 c.566 Â§8]

Â Â Â Â Â  344.410 [1957 c.389 Â§7; repealed by 1959 c.566 Â§8]

VOCATIONAL REHABILITATION AND TRAINING

Â Â Â Â Â  344.510 [Amended by 1963 c.522 Â§1; repealed by 1965 c.100 Â§436 (344.511 enacted in lieu of 344.510)]

Â Â Â Â Â  344.511 Definitions for ORS 344.511 to 344.690 and 344.710 to 344.730. As used in ORS 344.511 to 344.690 and 344.710 to 344.730:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (3) ÂIndividual with a disabilityÂ means an individual who has a substantial occupational handicap due to a physical or mental condition except blindness.

Â Â Â Â Â  (4) ÂIndividual with a severe disabilityÂ means an individual with a disability who, because of the nature of disabilities, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

Â Â Â Â Â  (5) ÂMaintenanceÂ means money payments, during vocational rehabilitation, to individuals with occupational handicaps found to require financial assistance with respect thereto in order to effectuate the vocational rehabilitation of such individuals.

Â Â Â Â Â  (6) ÂOccupational handicapÂ means a physical or mental condition other than blindness which, regardless of its origin, constitutes, contributes to, or, if not corrected, will probably result in, an obstruction to occupational performance or the condition of being an untrained individual.

Â Â Â Â Â  (7) ÂOccupational licensesÂ means any license, permit or other written authority required by any governmental unit to be obtained in order to engage in any occupation.

Â Â Â Â Â  (8) ÂOccupational tools, equipment and suppliesÂ means such customary implements, appliances, apparatus, fixtures and materials as are necessary for the successful prosecution of the employment objective of an individual with an occupational handicap.

Â Â Â Â Â  (9) ÂPhysical restorationÂ means any medical, surgical or therapeutic treatment necessary to correct or substantially modify an individualÂs occupational handicap within a reasonable length of time. The term includes but is not limited to medical, psychiatric, dental and surgical treatment, nursing services, hospital and convalescent home care, medical and surgical drugs and supplies, and prosthetic appliances, excluding curative treatment for acute or transitory conditions.

Â Â Â Â Â  (10) ÂProsthetic applianceÂ means any artificial appliance designed to support or take the place of a part of the body or to increase the acuity of a sense organ.

Â Â Â Â Â  (11) ÂRehabilitation trainingÂ means all training provided, directly or through public or private instrumentalities, to an individual to compensate for the occupational handicap of the individual. The term includes but is not limited to manual, preconditioning, prevocational, vocational, vocational rehabilitation and supplementary training and training provided for the purpose of achieving broader and more remunerative skills and capacities.

Â Â Â Â Â  (12) ÂUntrained individualÂ means any person without mental or physical disability who has a substantial occupational handicap due to lack of occupational training, experience, skills or other factors and who is receiving and, in the opinion of the Department of Human Services, probably will continue to receive public assistance because of the occupational handicap of the individual.

Â Â Â Â Â  (13) ÂVocational rehabilitationÂ and Âvocational rehabilitation servicesÂ mean any services necessary to enable an individual with an occupational handicap to engage in a remunerative occupation and include, but are not limited to, medical and vocational diagnoses, vocational guidance, counseling and placement, rehabilitation training, physical restoration, transportation, occupational licenses, occupational tools, equipment and supplies, maintenance and training books, supplies and materials.

Â Â Â Â Â  (14) ÂVocational rehabilitation trainingÂ means skill training in which the basis and focus of the training are individualized or customized. ÂVocational rehabilitation trainingÂ may include a focus on disability-related issues as those issues impact the skill training.

Â Â Â Â Â  (15) ÂVocational trainingÂ means occupational or skill training. [1965 c.100 Â§437 (enacted in lieu of 344.510); 1967 c.552 Â§1; 1969 c.597 Â§160; 1969 c.614 Â§1; 2001 c.900 Â§56; 2007 c.70 Â§108; 2007 c.209 Â§3]

Â Â Â Â Â  344.520 [Amended by 1967 c.552 Â§2; 1969 c.597 Â§161; 1999 c.59 Â§90; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.525 [1967 c.552 Â§11; 1969 c.597 Â§162; 1983 c.740 Â§112; 2001 c.104 Â§119; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.527 [1969 c.597 Â§164; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.530 Department of Human Services rehabilitation duties; rules. Notwithstanding any other provisions of the law, the Department of Human Services shall perform the following vocational rehabilitation functions:

Â Â Â Â Â  (1) Establish and enforce such rules as may be necessary to:

Â Â Â Â Â  (a) Carry out ORS 344.511 to 344.690 and 344.710 to 344.730; and

Â Â Â Â Â  (b) Safeguard the confidential character of vocational rehabilitation information and records.

Â Â Â Â Â  (2) Cooperate with public and private departments, agencies and institutions in:

Â Â Â Â Â  (a) Providing for the vocational rehabilitation of individuals with occupational handicaps;

Â Â Â Â Â  (b) Studying the problems involved therein; and

Â Â Â Â Â  (c) Establishing, developing and providing, in conformity with ORS 344.511 to 344.690 and 344.710 to 344.730, such programs, facilities and services as may be necessary.

Â Â Â Â Â  (3) Enter into reciprocal agreements with other states relative to the provision of vocational rehabilitation to residents of the states concerned.

Â Â Â Â Â  (4) Conduct research and compile statistics relating to the vocational rehabilitation of individuals with occupational handicaps.

Â Â Â Â Â  (5) Encourage and assist individuals with severe disabilities in the establishment, maintenance and conduct of appropriate home industries within their capacities and in the promotion of the sale and distribution of the products of such home industries. All funds collected or received from such activities shall be deposited in a permanent special fund in the State Treasury and shall be used for the operation of such home industries as determined by the department.

Â Â Â Â Â  (6) For rehabilitation facilities:

Â Â Â Â Â  (a) Establish, conduct and maintain facilities necessary for the sheltered employment of individuals with severe disabilities;

Â Â Â Â Â  (b) Pay the individuals employed in the facilities suitable wages;

Â Â Â Â Â  (c) Devise means for the sale and distribution of the products of the facilities;

Â Â Â Â Â  (d) Devise a subsidy program, and include a plan for its funding in each biennial budget submitted to the Legislative Assembly; and

Â Â Â Â Â  (e) Take such other action as may be necessary to ensure the successful operation of the facilities established.

Â Â Â Â Â  (7) Deposit in the State Vocational Rehabilitation Account all funds collected or received from activities described in subsection (6) of this section, which shall be used for the operation of facilities necessary for the sheltered employment of individuals with severe disabilities as determined by the department.

Â Â Â Â Â  (8) Take such other action as may be necessary to carry out ORS 344.511 to 344.690 and 344.710 to 344.730. [Amended by 1963 c.522 Â§2; 1965 c.100 Â§438; 1967 c.552 Â§3; 1969 c.597 Â§165; 1971 c.617 Â§1; 1989 c.224 Â§55; 1991 c.93 Â§5; 1991 c.122 Â§10; 2001 c.900 Â§57; 2005 c.755 Â§21; 2007 c.70 Â§109]

Â Â Â Â Â  344.540 Federal cooperation. The Department of Human Services:

Â Â Â Â Â  (1) Shall cooperate with the federal government in carrying out the purposes of any federal Act pertaining to vocational rehabilitation, and in related matters of mutual concern, including the adoption of methods of administration found by the federal government to be necessary for the efficient operation of plans for vocational rehabilitation.

Â Â Â Â Â  (2) May apply for federal funds and accept and enter into any contracts or agreements in behalf of the state for the receipt of such funds from the federal government or its agencies for vocational rehabilitation purposes. [Amended by 1965 c.100 Â§439; 1967 c.552 Â§4; 1969 c.597 Â§166]

Â Â Â Â Â  344.550 Eligibility for and extent of rehabilitation services. (1) Vocational rehabilitation services shall be provided to any individual with a disability:

Â Â Â Â Â  (a) Who is in the state and files an application therefor and who is not in the state for the sole purpose of receiving vocational rehabilitation services.

Â Â Â Â Â  (b) Who is eligible for vocational rehabilitation service under the terms of an agreement with another state or with the federal government.

Â Â Â Â Â  (2) Except as otherwise provided by law or as specified in any agreement with the federal government with respect to classes of individuals certified by the Department of Human Services, the following rehabilitation services shall be provided at public cost only to individuals with disabilities found to require financial assistance with respect thereto:

Â Â Â Â Â  (a) Physical restoration.

Â Â Â Â Â  (b) Transportation not provided to determine the eligibility of the individual for vocational rehabilitation services and the nature and extent of the services necessary.

Â Â Â Â Â  (c) Occupational licenses.

Â Â Â Â Â  (d) Customary occupational tools and equipment.

Â Â Â Â Â  (e) Maintenance.

Â Â Â Â Â  (f) Training books and materials. [Amended by 1965 c.100 Â§440; 1967 c.552 Â§5; 1969 c.614 Â§2; 2005 c.22 Â§240; 2007 c.70 Â§110]

Â Â Â Â Â  344.555 Training under apprenticeship program. (1) When an individual with an occupational handicap is to be trained as an apprentice as defined in ORS 660.002 to 660.210, or in a trade or craft for which training standards are established under ORS 660.002 to 660.210, the training shall be subject to the provisions of ORS 660.002 to 660.210, and shall be under the jurisdiction of the State Apprenticeship Council in cooperation with the Department of Human Services.

Â Â Â Â Â  (2) This section is not intended to limit any necessary financial assistance to which or for which an individual with an occupational handicap would otherwise be entitled under ORS 344.550. [1963 c.522 Â§9]

Â Â Â Â Â  344.557 Eligible vocational training schools and programs. (1) The Department of Human Services may refer a person for vocational training only to the following schools or programs:

Â Â Â Â Â  (a) A school that has accreditation recognized by the United States Department of Education.

Â Â Â Â Â  (b) A school that has been approved by the Oregon Student Assistance Commission through the Office of Degree Authorization to offer and confer degrees in
Oregon
.

Â Â Â Â Â  (c) A community college.

Â Â Â Â Â  (d) A state institution of higher education within the Oregon University System.

Â Â Â Â Â  (e) The
Oregon
Health and
Science
University
.

Â Â Â Â Â  (f) A career school licensed under ORS 345.010 to 345.450.

Â Â Â Â Â  (g) An apprenticeship program that is registered with the State Apprenticeship and Training Council.

Â Â Â Â Â  (2) This section does not apply to vocational rehabilitation training. [2007 c.209 Â§2]

Â Â Â Â Â  344.560 Application; form. Applications for vocational rehabilitation under ORS 344.550 shall be made in such manner and form and contain such information as the Director of Human Services may require.

Â Â Â Â Â  344.570 Action upon application. Whenever the Department of Human Services receives an application for vocational rehabilitation under ORS 344.560, it shall promptly cause to be obtained and recorded, with respect to such applicant, all essential, pertinent information concerning the circumstances, health condition, vocational aptitudes and experience of the applicant, and such other information as may be necessary for the determination of the eligibility of the applicant and of the nature and amount of vocational rehabilitation services needed.

Â Â Â Â Â  344.573 [1963 c.522 Â§7; 1971 c.779 Â§5; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.575 [1963 c.522 Â§3a; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.577 [1963 c.522 Â§8; 1971 c.779 Â§6; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  344.580 Payments exempt from process. Any payments made to an individual with an occupational handicap as maintenance under ORS 344.511 to 344.690 and 344.710 to 344.730 shall not be transferable or assignable at law or in equity. None of the money payable under ORS 344.511 to 344.690 and 344.710 to 344.730 shall be subject to execution, levy, attachment, garnishment or other legal process or to the operation of any bankruptcy or insolvency law. [Amended by 1963 c.522 Â§4]

Â Â Â Â Â  344.590 Appeal and hearing. Any individual applying for or receiving vocational rehabilitation who is aggrieved because of the Department of Human ServicesÂ decision or delay in making a decision shall be entitled to appeal to the department, and opportunity for hearing as a contested case shall be accorded as provided in ORS chapter 183 and chapter 734, Oregon Laws 1971. [Amended by 1967 c.552 Â§6; 1971 c.734 Â§38]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 734, Oregon Laws 1971,Â for the words Âthis 1971 ActÂ in section 38, chapter 734, Oregon Laws 1971, compiled as 344.590. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  344.600 Unauthorized use of official rehabilitation data. Except for purposes directly connected with the administration of vocational rehabilitation, and in accordance with the rules and regulations of the Department of Human Services, no person shall solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of, any list of or names of, or any information concerning persons applying for or receiving vocational rehabilitation directly or indirectly derived from the records, papers, files or communications of the state or subdivisions or agencies thereof, or acquired in the course of the performance of official duties. [Amended by 1967 c.552 Â§7]

Â Â Â Â Â  344.610 [Amended by 1963 c.522 Â§5; repealed by 1965 c.100 Â§456]

Â Â Â Â Â  344.620 State Vocational Rehabilitation Account; federal funds; custody and disbursement; records. (1) There is established in the General Fund of the State Treasury a State Vocational Rehabilitation Account. The account shall consist of all moneys made available to the Department of Human Services for rehabilitation purposes. All moneys in the account are continuously appropriated for the purposes of the administration of ORS 344.511 to 344.690, 344.710 to 344.730 and 344.850.

Â Â Â Â Â  (2) The State Treasurer is designated custodian of all funds received from the federal government for the purpose of carrying out any federal Act pertaining to vocational rehabilitation. The State Treasurer shall receive such funds and provide for their custody.

Â Â Â Â Â  (3) Disbursements from the State Vocational Rehabilitation Account shall be made as directed by the department. The department shall keep a record of all moneys deposited in such account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the departmental activity against which each withdrawal is charged. [Amended by 1967 c.552 Â§8; 1969 c.597 Â§167; 1983 c.297 Â§1; 2001 c.900 Â§58; 2005 c.755 Â§22]

Â Â Â Â Â  344.630 Gifts for rehabilitation purposes. The Department of Human Services may receive and accept such gifts, donations and other funds from either public or private sources as may be offered unconditionally or under such conditions as in the judgment of the department are proper and consistent with the provisions of ORS 344.511 to 344.690 and 344.710 to 344.730. Gifts so accepted shall be held in trust for investment, reinvestment and use in accordance with the conditions of the gift. Such moneys shall be deposited in the State Treasury to the credit of the State Vocational Rehabilitation Account. [Amended by 1967 c.552 Â§9]

Â Â Â Â Â  344.640 [Amended by 1953 c.674 Â§13; 1957 c.574 Â§1; renumbered 344.810]

Â Â Â Â Â  344.650 [Renumbered 344.820]

Â Â Â Â Â  344.660 [Amended by 1953 c.674 Â§13; renumbered 344.830]

Â Â Â Â Â  344.670 [Renumbered 344.840]

Â Â Â Â Â  344.680 [1955 c.762 Â§3; renumbered 344.850]

Â Â Â Â Â  344.685 Vocational Rehabilitation Revolving Fund. (1) There is established the Vocational Rehabilitation Revolving Fund, not to exceed the sum of $750,000, for the use of the Department of Human Services. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks for the purposes of paying expenses of vocational rehabilitation services when it is appropriate to make immediate payments for such services, including advance payments to applicants for vocational rehabilitation.

Â Â Â Â Â  (2) Disbursements from the revolving fund may be made by the department and all vouchers for payments made from the fund shall be approved by the Director of Human Services. When payments are so approved, reimbursements shall be made to the department revolving fund upon order of the director out of funds in the State Vocational Rehabilitation Account. [1967 c.483 Â§Â§2,4; 1969 c.597 Â§168; 1969 c.614 Â§Â§3,3a; 2001 c.900 Â§59]

Â Â Â Â Â  344.690 Advances to fund from account; repayment. (1) The warrants shall be drawn as provided by law in favor of the Department of Human Services on funds in the State Vocational Rehabilitation Account in the State Treasury. The funds so advanced shall be used by the department for the revolving fund set forth in ORS 344.685 (1).

Â Â Â Â Â  (2) At any time during the biennium for which the advances mentioned in subsection (1) of this section were made, upon written request together with a check drawn on the Vocational Rehabilitation Revolving Fund by the department, the Secretary of State shall return such advances to the State Vocational Rehabilitation Account.

Â Â Â Â Â  (3)(a) The State Treasurer shall, from time to time, advance from funds in the hands of the treasurer not required to meet current demands, to the Vocational Rehabilitation Revolving Fund established by ORS 344.685 (1), an amount not to exceed $40,000.

Â Â Â Â Â  (b) The amounts so advanced shall be returned without interest by the department to the State Treasurer at times and in amounts agreed upon between the State Treasurer and the department. [1967 c.483 Â§3; 1969 c.597 Â§170; 2001 c.900 Â§231]

REHABILITATION FACILITIES

Â Â Â Â Â  344.710 Rehabilitation facility defined. As used in ORS 344.720 and 344.730, Ârehabilitation facilityÂ means a nonprofit sheltered or community-based service established and operated by a public or private organization to provide two or more of the following services for individuals with disabilities:

Â Â Â Â Â  (1) Vocational assessment.

Â Â Â Â Â  (2) Community integration.

Â Â Â Â Â  (3) Training.

Â Â Â Â Â  (4) Employment. [1963 c.506 Â§2; 1989 c.224 Â§56; 1991 c.93 Â§6; 2003 c.14 Â§153]

Â Â Â Â Â  344.720 Establishment of rehabilitation facilities; application; approval. (1) Upon approval of the rehabilitation facility and within the limits of available funds, the Department of Human Services may make grants to assist rehabilitation facilities.

Â Â Â Â Â  (2) Applications for grants under subsection (1) of this section shall be made in the manner and form and contain the information required by the department.

Â Â Â Â Â  (3) The approval of the department required by subsection (1) of this section shall be based on reasonable and satisfactory assurance of:

Â Â Â Â Â  (a) Provision for vocational training and employment experience to enable individuals with disabilities or severe disabilities to participate in competitive employment when the physical condition of the individual warrants such employment; and

Â Â Â Â Â  (b) Compliance with the rules of the department applicable to rehabilitation facilities. [1963 c.506 Â§3; 1965 c.100 Â§441; 1967 c.552 Â§10; 1989 c.224 Â§57; 1991 c.93 Â§7; 2007 c.70 Â§111]

Â Â Â Â Â  344.730 Financial report. All rehabilitation facilities which receive state aid under the provisions of ORS 344.710 to 344.730, on or before January 15, shall file with the Department of Human Services a financial report on the preceding year in the form prescribed by the department. [1963 c.506 Â§4; 1991 c.93 Â§8]

Â Â Â Â Â  344.735 State advisory committee; members; duties. (1) There is established a state advisory committee that shall function solely in an advisory capacity to the Director of Human Services on vocational rehabilitation services. The director shall appoint members to the advisory committee. A majority of the advisory committee shall be persons with disabilities.

Â Â Â Â Â  (2) The director shall include advisory committee recommendations in the Department of Human ServicesÂ decision-making process. The advisory committee shall:

Â Â Â Â Â  (a) Collect and study data and other information and offer advice concerning specialized needs of specific client groups;

Â Â Â Â Â  (b) Provide liaison between the department and the rehabilitation community;

Â Â Â Â Â  (c) Review and suggest new and revised legislation affecting the provision of vocational rehabilitation services to Oregonians with disabilities;

Â Â Â Â Â  (d) Study, collect data and offer advice regarding high priority issues identified by the department;

Â Â Â Â Â  (e) Consider items of statewide concern relayed from regional advisory committees; and

Â Â Â Â Â  (f) Utilize regional committees as a resource for gathering information as it relates to the individual areas.

Â Â Â Â Â  (3) Through the advisory committee, the department shall take into account views of individuals and groups who are recipients of vocational rehabilitation services, providers of vocational rehabilitation services and others who are active in the vocational rehabilitation field, in connection with matters of general policy, program development and implementation. [1989 c.225 Â§1; 1999 c.59 Â§91; 2001 c.900 Â§60; 2007 c.70 Â§112]

Â Â Â Â Â  344.740 [1969 c.100 Â§1; 1973 c.517 Â§1; repealed by 1981 c.126 Â§6]

YOUTH APPRENTICESHIP, TRAINING AND WORK BASED LEARNING PROGRAMS

Â Â Â Â Â  344.745 Youth apprenticeship, training and work based learning programs; number of participants; qualifications; guidelines; credit. (1) The State Apprenticeship and Training Council and the Department of Education shall establish youth apprenticeship and training and work based learning programs to provide occupational skill training for up to 2,000 individual high school students in each biennium. Notwithstanding the limitation on the number of program participants, the department and the Bureau of Labor and Industries may increase the number of participants if federal funds become available for such an increase. In the building and construction trades industries, there shall be a maximum of 100 youth apprentices or trainees per biennium. However, the council has the authority to increase the number of youth apprentices in building and construction trades on the basis of demonstrated industry need.

Â Â Â Â Â  (2) Participating students must be 16 years of age or older and must be enrolled in a high school professional technical program that is applicable to the specific youth apprenticeship and training or work based learning program for which they are applying. Students must demonstrate mastery of the essential competencies contained in an approved career exploration curriculum prior to being registered as a youth apprentice or trainee. In licensed trades for building and construction and for the operation of equipment and machinery defined as hazardous, on-the-job training for students 16 or 17 years of age may be simulated cooperatively at a training site.

Â Â Â Â Â  (3) Participating schools shall develop and maintain a list of students eligible for youth apprenticeship and training programs. In a cooperative effort, school districts, education service districts and local apprenticeship and training committee members shall review and select students for participation from the list of eligible students established under this subsection.

Â Â Â Â Â  (4) Employers under ORS 660.002 to 660.210 shall cooperate with the State Director of Apprenticeship and Training through the applicable apprenticeship committee to develop training guidelines consistent with youth apprenticeship and training standards for a specific trade. The guidelines shall provide listing of work processes and related training to be done that will permit the student to acquire necessary skills. The employer, school and youth apprentice shall evaluate monthly the studentÂs progress in high school curriculum, related training and on-the-job training.

Â Â Â Â Â  (5) No registered youth apprentice or trainee shall displace a regular employee of an approved employer. [1991 c.859 Â§1; 1993 c.45 Â§257; 1993 c.765 Â§27]

Â Â Â Â Â  344.747 [1993 c.765 Â§31; 1995 c.298 Â§2; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  344.750 Ratios of apprentices or trainees; rules; workersÂ compensation coverage required; wages; hours; removal. In addition to the provisions of ORS 344.745, in each program:

Â Â Â Â Â  (1) The State Apprenticeship and Training Council shall establish by rule appropriate youth apprentice or trainee ratios.

Â Â Â Â Â  (2) The employer shall provide workersÂ compensation coverage for the youth apprentices and trainees as required by ORS 656.033.

Â Â Â Â Â  (3) The youth apprentice or trainee shall begin at a wage that is not less than the state minimum wage.

Â Â Â Â Â  (4) Youth apprentices and trainees shall be evaluated for wage increases consistent with the policies established by the participating local apprenticeship or training committee.

Â Â Â Â Â  (5) Youth apprentices and trainees shall not be employed on projects subject to the federal Davis-Bacon Act or on projects subject to ORS 279C.800 to 279C.870, except ORS 279C.820, 279C.825, 279C.865 and 279C.870.

Â Â Â Â Â  (6) The youth apprenticeÂs or traineeÂs combined in-school coursework and related training, as well as on-the-job training and other training experiences, shall not exceed 44 hours per week.

Â Â Â Â Â  (7) Employment with the employer shall not exceed 20 hours per week while the student is enrolled in school classes. All or a portion of the on-the-job training shall be used to meet graduation requirements.

Â Â Â Â Â  (8) Participating students who fail to regularly attend and make satisfactory progress in in-school courses and required related training or who leave high school prior to graduation or completion of their high school requirements shall automatically be removed from the youth apprenticeship program. [1991 c.859 Â§2; 1993 c.45 Â§258; 1993 c.765 Â§28; 1995 c.298 Â§1; 2003 c.794 Â§257]

Â Â Â Â Â  344.753 Employers eligible for reimbursement for costs of training programs; education service credits. (1) Employers who enter into written agreements with educational institutions and who are providing training to participants in youth apprenticeship and training or work based learning programs are eligible for reimbursement of expenses incurred in the training process. These expenses may include wages paid to the student, training costs for mentors and supervisors, equipment costs to set up youth training capacity, curriculum development costs, costs of establishing interfirm training centers or other costs necessitated by the training agreement.

Â Â Â Â Â  (2) The amount of reimbursement shall be 50 percent of the actual cost of the investment, such reimbursement not to exceed $2,500 per student who completes the agreed upon course of study. In the event that a student drops out of the program through no fault of the employer, the Department of Education may reimburse the employer for costs incurred to that point.

Â Â Â Â Â  (3) Eligible employers may elect to receive education service credits in lieu of the reimbursement provided in this section. The amount of the education service credit shall equal the value of the potential reimbursement on a dollar-for-dollar basis. Education service credits may be used to purchase educational services provided to the employer by school districts, education service districts, community colleges, the Oregon University System or private providers approved by the Department of Education.

Â Â Â Â Â  (4) Employers who terminate students without the concurrence of the school forfeit all claim to reimbursements or education service credits earned under this section.

Â Â Â Â Â  (5) The total amount of employer reimbursement allowable under this section to all employers shall not exceed the amount allocated therefor biennially from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (6) Reimbursements allowed under this section must first be certified with regard to eligibility and availability of funds pursuant to a method established by the Department of Education in consultation with the Bureau of Labor and Industries. [1993 c.765 Â§32]

Â Â Â Â Â  344.755 Loss of eligibility for tax credit and for program participation. Training agents who terminate youth apprentices without cause as determined by the appropriate apprenticeship committee prior to completion of training or who violate ORS 344.745 or 344.750 or rules adopted pursuant thereto by the State Apprenticeship and Training Council or the Department of Education, upon notice to the Department of Revenue, may lose their eligibility for tax credits pursuant to ORS 315.254 and 318.031 and their eligibility to train and employ youth apprentices under ORS 315.254 and 344.745 to 344.757 for a period of one year. [1991 c.859 Â§8; 1993 c.45 Â§259]

Â Â Â Â Â  344.757 Gifts and grants. The Department of Education and the Bureau of Labor and Industries may apply for and obtain gifts and grants of money from any public or private source for the use and benefit of youth apprenticeship and training or work based learning programs and shall expend funds received in accordance with the terms of such gifts or grants. [1993 c.765 Â§33]

ADULT LITERACY

Â Â Â Â Â  344.760 Legislative findings on adult literacy. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is in the stateÂs interest to ensure coordination of the various groups providing adult literacy services within communities.

Â Â Â Â Â  (2) The demands created by new technologies and foreign competition have intensified the need for a literate workforce.

Â Â Â Â Â  (3) Community colleges are the major providers of adult literacy to
Oregon
communities through adult basic education, General Educational Development (GED) and reading, tutoring and pre-employment skills classes.

Â Â Â Â Â  (4) Community colleges present the opportunity of a statewide network able to link libraries, providers of workforce development services, community schools, volunteer literacy groups and other providers of literacy services and resources. [1987 c.190 Â§2; 1997 c.249 Â§108; 2001 c.684 Â§26]

Â Â Â Â Â  344.765 Establishment of literacy coalitions by community colleges. (1) Community colleges may establish local literacy coalitions in the community college districts and in unserved areas in order to enhance educational services to undereducated adults.

Â Â Â Â Â  (2) A literacy coalition in each district shall inform community members as to the extent of literacy services available in their area. The coalition shall endeavor to insure that community resources are used effectively and try to make more services available to undereducated adults through community efforts. [1987 c.190 Â§3]

Â Â Â Â Â  344.770 Short title. ORS 344.760 to 344.770 may be cited as the ÂAdult Literacy Act.Â [1987 c.190 Â§1]

Â Â Â Â Â  344.810 [Formerly 344.640; 1965 c.285 Â§67b; renumbered 656.616]

Â Â Â Â Â  344.820 [Formerly 344.650; 1965 c.285 Â§67c; renumbered 656.728(1)]

Â Â Â Â Â  344.830 [Formerly 344.660; 1965 c.285 Â§67d; renumbered 656.728(2)]

REHABILITATION OF WORKERS

Â Â Â Â Â  344.840 Professional technical instruction in public schools for workers; reimbursement. Upon application of the Director of the Department of Consumer and Business Services, the district school board of a school district which employs professional technical instructors or maintains a professional technical training program shall furnish to any person designated by the director such professional technical instruction as is provided for district pupils when the facilities of the district permit. The director shall cause to be paid to the district the actual cost of such instruction as nearly as may be estimated by the district school board. [Formerly 344.670; 1965 c.100 Â§442; 1993 c.45 Â§260]

Â Â Â Â Â  344.850 Reimbursements to Department of Human Services. All reimbursements to the Department of Human Services made by the Department of Consumer and Business Services in connection with rehabilitation services shall be deposited in the State Vocational Rehabilitation Account and be included in the biennial budget of the Department of Human Services. [Formerly 344.680; 1965 c.100 Â§443; 1983 c.297 Â§2]

Â Â Â Â Â  344.990 [Repealed by 1965 c.100 Â§456]

_______________



Chapter 345

Chapter 345 Â Private Schools

2007 EDITION

PRIVATE SCHOOLS

EDUCATION AND CULTURE

CAREER SCHOOLS

(Definitions)

345.010Â Â Â Â  Definitions for ORS 345.010 to 345.450 and 345.992 to 345.997

(Licensing)

345.015Â Â Â Â  Application of ORS 345.010 to 345.450

345.020Â Â Â Â  Duty and powers of Superintendent of Public Instruction; interest in career schools prohibited

345.030Â Â Â Â  Career schools to be licensed; requirements; license nontransferable; display of license

345.040Â Â Â Â  Approval of registration of agent required; bonding

345.060Â Â Â Â  Appointment of superintendent as agent for service of process; service of process

345.070Â Â Â Â  Registered agent identification credential; use

345.080Â Â Â Â  License and registration fees; disposition of fees; rules

345.110Â Â Â Â  Tuition Protection Fund; payments by schools; effect of failure to pay; claims; superintendentÂs contracting authority

345.113Â Â Â Â  Negotiability of contract for student loan

345.115Â Â Â Â  Refund schedule as part of enrollment agreement; limit on advance deposit; when default occurs; tuition refunds

345.117Â Â Â Â  Address of state department as part of agreement

345.120Â Â Â Â  Investigations; probation; suspension or revocation of licenses

345.210Â Â Â Â  Proof of license required in suit by career school, agent or employee

345.230Â Â Â Â  Remedies are additional

345.240Â Â Â Â  Discrimination prohibited; complaint

(Standards)

345.320Â Â Â Â  Legislative findings and purpose

345.325Â Â Â Â  Minimum standards; content; rules

345.330Â Â Â Â  Advisory committee; function

345.340Â Â Â Â  Recommended minimum standards

(Hair Design, Barbering, Esthetics and
Nail
Technology
Schools
)

345.400Â Â Â Â  Regulation of schools teaching hair design, barbering, esthetics or nail technology; graduation requirements; rules

345.430Â Â Â Â  Determination of qualifications of out-of-state or out-of-country applicants to take board test

345.440Â Â Â Â  Safety and sanitation inspections by Oregon Health Licensing Agency

345.450Â Â Â Â  Annual inspection fee; transfer

PRIVATE ELEMENTARY AND SECONDARY SCHOOLS

(Definitions)

345.505Â Â Â Â  Definitions for ORS 345.505 to 345.575

(Registration)

345.515Â Â Â Â  Registration with department

345.525Â Â Â Â  Application for registration; qualifications

345.535Â Â Â Â  Criteria for registration; rules

345.545Â Â Â Â  Evaluation and registration; expiration; renewal; lapse; notice on refusal to register school

345.555Â Â Â Â  Grounds for suspension, revocation or denial of renewal; procedure

345.565Â Â Â Â  Reports to department

(Advisory Committee)

345.575Â Â Â Â  Advisory committee; members; duties

(Miscellaneous)

345.585Â Â Â Â  Effect of teaching experience in private school or career school

PENALTIES

345.990Â Â Â Â  Criminal penalties

345.992Â Â Â Â  Civil penalties

345.995Â Â Â Â  Establishment of schedule of civil penalties; rules; imposition of such penalties

345.997Â Â Â Â  Civil penalty credited to General Fund

CAREER SCHOOLS

(Definitions)

Â Â Â Â Â  345.010 Definitions for ORS 345.010 to 345.450 and 345.992 to 345.997. As used in ORS 345.010 to 345.450 and 345.992 to 345.997:

Â Â Â Â Â  (1) ÂAgentÂ means a person employed by or for a career school for the purpose of procuring students, enrollees or subscribers by solicitation in any form, made at a place or places other than the school office or place of business of such school.

Â Â Â Â Â  (2) ÂBarberingÂ has the meaning given that term in ORS 690.005.

Â Â Â Â Â  (3) ÂBoardÂ means the State Board of Education.

Â Â Â Â Â  (4) ÂCareer schoolÂ or ÂschoolÂ means any private proprietary professional, technical, home study, correspondence, business or other school instruction, organization or person that offers any instruction or training for the purpose or purported purpose of instructing, training or preparing persons for any profession.

Â Â Â Â Â  (5) ÂEstheticsÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (6) ÂHair designÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (7) ÂLicenseÂ means the authority the career school has been granted to operate under ORS 345.010 to 345.450.

Â Â Â Â Â  (8) ÂNail technologyÂ has the meaning given in ORS 690.005.

Â Â Â Â Â  (9) ÂRegistrationÂ means the approval by the Superintendent of Public Instruction of a teacher or agent to instruct in or to represent the school.

Â Â Â Â Â  (10) ÂSuperintendentÂ means Superintendent of Public Instruction. [Amended by 1957 c.279 Â§1; 1961 c.268 Â§1; 1965 c.529 Â§12; 1973 c.239 Â§1; 1975 c.478 Â§1; 1977 c.886 Â§27; 1979 c.387 Â§1; 1987 c.31 Â§13; 1989 c.333 Â§1; 1993 c.267 Â§19; 1995 c.343 Â§1; 2005 c.117 Â§8]

(Licensing)

Â Â Â Â Â  345.015 Application of ORS 345.010 to 345.450. ORS 345.010 to 345.450 do not apply to:

Â Â Â Â Â  (1) Instruction or training solely avocational or recreational in nature or to institutions offering such education exclusively.

Â Â Â Â Â  (2) Schools that the Superintendent of Public Instruction determines are adequately regulated by other means, including but not limited to accreditation by the Northwest Association of Schools and Colleges.

Â Â Â Â Â  (3) Instruction or training sponsored or offered by a bona fide trade, business, professional or fraternal organization or by a business solely for the organizationÂs membership or the businessÂs employees.

Â Â Â Â Â  (4) Instruction or training sponsored, offered or contracted by organizations, institutions or agencies, if the instruction or training is advertised or promoted to be in the nature of professional self-improvement but is not advertised or promoted as leading to or fulfilling the requirements for licensing, certification, accreditation or education credentials.

Â Â Â Â Â  (5) Any school approved by the Oregon Student Assistance Commission to confer or offer to confer academic degrees under ORS 348.606 or any school described in ORS 348.597.

Â Â Â Â Â  (6) Schools offering only review instruction to prepare a student to take an examination to enter a profession, where the student has completed prior training related to that profession.

Â Â Â Â Â  (7) Courses offered in hospitals which meet standards prescribed by the American Medical Association or national accrediting associations for nursing.

Â Â Â Â Â  (8) Schools offering only courses of an advanced training or continuing educational nature when offered solely to licensed practitioners and people previously qualified or employed in a related profession.

Â Â Â Â Â  (9) Any parochial or denominational institution providing instruction or training relating solely to religion and which does not grant degrees. [Amended by 1961 c.268 Â§2; 1965 c.529 Â§13; 1975 c.478 Â§3; 1979 c.148 Â§1; 1979 c.387 Â§2; 1989 c.333 Â§2; 1993 c.45 Â§261; 1995 c.343 Â§2; 1997 c.652 Â§32; 2005 c.546 Â§7]

Â Â Â Â Â  345.020 Duty and powers of Superintendent of Public Instruction; interest in career schools prohibited. (1) The Superintendent of Public Instruction shall administer ORS 345.010 to 345.450 and 345.992 to 345.997 and shall enforce all laws and rules relating to the licensing of career schools and agents.

Â Â Â Â Â  (2) The superintendent may establish procedures whereby schools become eligible to participate in federal student assistance programs if approved by the United States Department of Education.

Â Â Â Â Â  (3) The superintendent and the employees of the Department of Education shall not have financial interests in any career school and shall not act as agents or employees thereof. [Amended by 1955 c.527 Â§1; 1961 c.268 Â§3; 1975 c.478 Â§4; 1989 c.333 Â§3; 1995 c.343 Â§3]

Â Â Â Â Â  345.030 Career schools to be licensed; requirements; license nontransferable; display of license. (1) No person shall open, conduct or do business as a career school in this state without obtaining a license under ORS 345.010 to 345.450.

Â Â Â Â Â  (2) A license to conduct a career school shall be granted only after the applicant has presented proof satisfactory to the Superintendent of Public Instruction or the representative thereof that the applicant complies with applicable standards adopted under ORS 345.325. ORS 670.280 applies to individuals who hold positions of authority or control in the operation of the school and to its faculty members and agents.

Â Â Â Â Â  (3) A career school licensed in any other state must be licensed in this state before establishing a physical presence in this state such as offices or agents, or both, for the purpose of solicitation of students.

Â Â Â Â Â  (4) The school license is nontransferable. The licensee must give 30 days prior notification to the Department of Education when transferring ownership.

Â Â Â Â Â  (5) Each career school shall display its license in a prominent place.

Â Â Â Â Â  (6) No career school shall be issued a license or have its license renewed until the applicant furnishes the superintendent a financial statement, certified true and accurate and signed by the owner of the school.

Â Â Â Â Â  (7) No career school shall be issued a license or have its license renewed until the applicant provides proof of compliance with the tuition protection policy established by the State Board of Education pursuant to ORS 345.110. [Amended by 1961 c.268 Â§4; paragraph (b) of subsection (2) and subsection (3) formerly 345.050; 1975 c.478 Â§5; 1989 c.333 Â§4; 1993 c.45 Â§262; 1995 c.343 Â§4]

Â Â Â Â Â  345.040 Approval of registration of agent required; bonding. (1) No person shall act in this state as an agent for a career school domiciled within or outside this state, unless the Superintendent of Public Instruction has approved the agentÂs registration as a part of the schoolÂs license under ORS 345.010 to 345.450. No person shall act as an agent for a career school unless and until the career school has obtained a license.

Â Â Â Â Â  (2) For the purposes of licensing and student protection, persons acting as agents for a career school domiciled within or outside this state are employees of the school and shall be included under the schoolÂs bonding or student protection policy, or both. Agents shall perform their duties and conduct their business in accordance with ORS 345.010 to 345.450.

Â Â Â Â Â  (3) An agent shall be a person who has attained the age of 18 years, is of good moral character and is otherwise competent and qualified to safeguard and protect the interests of the public. [Amended by 1961 c.268 Â§5; 1973 c.827 Â§34; 1975 c.478 Â§6; 1979 c.744 Â§16; 1981 c.527 Â§1; 1989 c.333 Â§5; 1995 c.343 Â§5]

Â Â Â Â Â  345.050 [Amended by 1961 c.268 Â§6; renumbered as part of 345.030]

Â Â Â Â Â  345.060 Appointment of superintendent as agent for service of process; service of process. (1) Every agent for a career school not domiciled in this state shall be held to have appointed the Superintendent of Public Instruction as agent to accept service of all summonses, pleadings, writs and processes in all actions or proceedings brought against the applicant in this state. Service upon the superintendent shall be taken and held in all courts to be as valid and binding as if personal service thereof had been made upon the applicant within this state.

Â Â Â Â Â  (2) When any summons, pleading, writ or process is served on the superintendent, service shall be by duplicate copies. One of the duplicates shall be filed in the office of the superintendent and the other immediately forwarded by certified mail to the agent thereby affected or therein named, at the agentÂs last-known post-office address. If service is of a summons, the plaintiff therein also shall cause the agent to be served therewith in a manner provided by ORCP 7. [Amended by 1961 c.268 Â§7; 1975 c.478 Â§7; 1979 c.284 Â§138; 1989 c.333 Â§6; 1995 c.343 Â§6]

Â Â Â Â Â  345.070 Registered agent identification credential; use. The employing school shall issue an identification credential to each agent registered under ORS 345.010 to 345.450 in the form and size prescribed by the Superintendent of Public Instruction. Each agent shall carry the credential at all times while engaged as an agent of the school. [Amended by 1961 c.268 Â§8; 1975 c.478 Â§8; 1989 c.333 Â§7]

Â Â Â Â Â  345.080 License and registration fees; disposition of fees; rules. (1) Before issuing any licenses under ORS 345.010 to 345.450, the Superintendent of Public Instruction shall collect the following nonrefundable, annual license fees:

______________________________________________________________________________

Â Â Â Â Â
In-State Schools

Â Â Â Â Â
Tuition
Income
Range
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Fee

Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â Â Â Â Â  0Â Â Â Â Â  -Â Â Â Â Â  15,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â Â Â Â  450

Â Â Â Â Â  Â Â Â Â Â Â  15,001Â Â Â Â Â  -Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â  600

Â Â Â Â Â  Â Â Â Â Â Â  50,001Â Â Â Â Â  -Â Â Â  125,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â  750

Â Â Â Â Â  Â Â Â Â  125,001Â Â Â Â Â  -Â Â Â  250,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,050

Â Â Â Â Â  Â Â Â Â  250,001Â Â Â Â Â  -Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,350

Â Â Â Â Â  Â Â Â Â  500,001Â Â Â Â Â  -Â Â Â  750,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,650

Â Â Â Â Â  Â Â Â Â  750,001Â Â Â Â Â  - 1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,950

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â  Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  2,250

Â Â Â Â Â
Out-of-State Schools

Â Â Â Â Â
Tuition
Income
Range
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Fee

Â Â Â Â Â  $Â Â Â Â Â Â Â Â Â Â Â Â Â  0Â Â Â Â Â  -Â Â Â Â Â  50,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  $Â Â Â Â  1,350

Â Â Â Â Â  Â Â Â Â Â Â  50,001Â Â Â Â Â  -Â Â Â  250,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,650

Â Â Â Â Â  Â Â Â Â  250,001Â Â Â Â Â  -Â Â Â  500,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  1,950

Â Â Â Â Â  Â Â Â Â  500,001Â Â Â Â Â  -Â Â Â  750,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  2,250

Â Â Â Â Â  Â Â Â Â  750,001Â Â Â Â Â  - 1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  2,550

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â  OverÂ Â Â Â Â  Â  1,000,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â  2,850

______________________________________________________________________________

Â Â Â Â Â  (2) The State Board of Education may adopt, by rule, fees for teacher registration and fees for providing copies of student transcripts maintained at the Department of Education.

Â Â Â Â Â  (3) All fees collected under this section shall be paid to the credit of the department. Such moneys are continuously appropriated to the department and shall be used for the administration of the licensing program under ORS 345.010 to 345.450. [Amended by 1955 c.527 Â§2; 1961 c.268 Â§9; 1975 c.478 Â§9; 1989 c.333 Â§8; 1993 c.45 Â§263; 1993 c.413 Â§5; 1999 c.638 Â§1; 2003 c.540 Â§1]

Â Â Â Â Â  345.090 [Amended by 1961 c.268 Â§10; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.100 [Amended by 1961 c.268 Â§11; 1975 c.478 Â§10; repealed by 1989 c.333 Â§25]

Â Â Â Â Â  345.110 Tuition Protection Fund; payments by schools; effect of failure to pay; claims; superintendentÂs contracting authority. (1) The Tuition Protection Fund is established separate and distinct from the General Fund. Interest earned by the fund shall be credited to the fund. Proceeds of the fund are continuously appropriated to the Department of Education to protect students when a career school ceases to provide educational services and for administrative expenses incurred under subsection (5) of this section.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall maintain and administer the fund, and the State Board of Education shall adopt by rule procedures governing the administration and maintenance of the fund, including requirements relating to contributions to and claims against the fund.

Â Â Â Â Â  (3) Each career school shall pay to the Tuition Protection Fund an initial capitalization deposit in amounts and within time limits established by rule of the board. Thereafter, each school shall make installment payments based on a matrix adopted by rule of the board. In establishing the amount and frequency of payments, the board may consider the enrollment and financial condition of each school and such other factors as the board considers appropriate. The superintendent may deny, suspend or revoke the license of a school which fails to make payments or fails to conform to other requirements of this section or rules adopted by the board under this section.

Â Â Â Â Â  (4) The superintendent shall deposit moneys received under this section with the State Treasurer in the Tuition Protection Fund.

Â Â Â Â Â  (5) The superintendent may disburse moneys from the fund by checks or orders drawn upon the State Treasurer in conformance with rules of the board and only for tuition protection purposes, including the superintendentÂs costs in administering and maintaining the fund.

Â Â Â Â Â  (6) The superintendent may enter into contracts to carry out the purposes of the fund. The provisions of ORS 279.835 to 279.855 and ORS chapters 279A and 279B do not apply to contracts entered into under this subsection. [Amended by 1975 c.478 Â§11; 1981 c.897 Â§49; 1989 c.333 Â§9; 1991 c.534 Â§4; 1993 c.45 Â§264; 1995 c.343 Â§7; 2003 c.540 Â§2; 2003 c.794 Â§257a]

Â Â Â Â Â  345.113 Negotiability of contract for student loan. (1) In any contract for the provision of instruction or training or other services by a career school on credit entered into between a career school and a student, or between a lending institution which regularly loans money to students of a particular career school and a prospective student of that career school, such contract, note or any instrument or evidence of indebtedness of the student shall have printed on the face thereof the words ÂStudent Loan.Â Such contract, note, instrument or evidence of indebtedness with the words ÂStudent LoanÂ printed thereon shall not be a negotiable instrument within the meaning of ORS chapter 73. However, this section shall have no force or effect on the negotiability of any contract, promissory note, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though the contract, note, instrument or other evidence of indebtedness contains the wording required by this subsection.

Â Â Â Â Â  (2) Notwithstanding the absence of such notice on a contract, note, instrument or evidence of indebtedness arising out of a contract for the provision of training or instruction or other services by a career school, an assignee of the rights of the career school or lending institution as described in subsection (1) of this section is subject to all claims and defenses of the student against the career school or lending institution arising out of the contract for provision of professional instruction or training or other services. Any agreement to the contrary shall be of no force or effect in limiting the rights of a student under this section. The assigneeÂs liability under this section shall not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee. The restrictions imposed by this subsection shall not apply with respect to any promissory note, contract, instrument or other evidence of indebtedness owned or guaranteed or insured by any state or federal governmental agency even though said note, contract, instrument or other evidence of indebtedness shall contain the words required by subsection (1) of this section.

Â Â Â Â Â  (3) An assignee of a student loan who in good faith enforces a security interest in property held by the student shall not be liable to such student for punitive damages in an action for wrongful repossession. The fact that a career school misrepresented the nature of the training or instruction or other services shall not, of itself, make an assigneeÂs repossession wrongful. [1975 c.478 Â§28; 1995 c.343 Â§8]

Â Â Â Â Â  345.115 Refund schedule as part of enrollment agreement; limit on advance deposit; when default occurs; tuition refunds. (1) The enrollment agreement entered into between a person and a career school for the purpose of obtaining instruction or training shall contain a schedule for the refund of tuition, deposits and fees when the person does not complete the course or program of instruction or training which was the subject of the contract. No action or suit may be brought by a career school or its assigns if the enrollment agreement does not contain this refund schedule. This provision shall not limit the career schoolÂs right to defend any action or suit brought by any person on a contract which does not contain such a schedule.

Â Â Â Â Â  (2) The refund schedule required by subsection (1) of this section shall be established by the Superintendent of Public Instruction in consultation with the advisory committee appointed under ORS 345.330. In establishing the refund schedule, the superintendent shall consider:

Â Â Â Â Â  (a) The reasonable, obligated and fixed costs of the career school, including but not limited to rent, personnel and nonreturnable supplies.

Â Â Â Â Â  (b) The method of instruction.

Â Â Â Â Â  (c) The reasonable value of services performed prior to cancellation of the course or program.

Â Â Â Â Â  (3) The superintendent may establish varying refund schedules when the difference in services performed necessitates separate schedules.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent a career school from requiring an advance deposit of tuition on behalf of the person intending to enroll in a course or program offered by or through the career school. However, the advance deposit shall be limited to 20 percent of the total tuition and fees, excluding federal and state financial aid, unless the State Board of Education determines by rule that larger advance deposits are appropriate.

Â Â Â Â Â  (5) A school shall be considered in default of the enrollment agreement when a course or program is discontinued or canceled or the school closes prior to completion of contracted services. When a school is in default, student tuition may be refunded on a pro rata basis if the superintendent determines that the school has made provision for students enrolled at the time of default to complete a comparable program at another institution at no additional tuition cost to the student beyond the original contract with the defaulting school. If the school does not make such provision, a total refund of all tuition and fees shall be made to the students. [1965 c.409 Â§2; 1967 c.67 Â§16; 1975 c.478 Â§12; 1989 c.333 Â§10; 1993 c.742 Â§78; 1995 c.343 Â§9]

Â Â Â Â Â  345.117 Address of state department as part of agreement. Any enrollment agreement used within this state as a contract for instruction between a career school and a student shall have printed or stamped upon it: ÂAny inquiry a student may have regarding this contract may be made in writing to the school (name and address), or to the Superintendent of Public Instruction, Department of Education, (current address), Salem, Oregon (current zip code).Â [1975 c.478 Â§22; 1989 c.333 Â§11; 1995 c.343 Â§10]

Â Â Â Â Â  345.120 Investigations; probation; suspension or revocation of licenses. (1) On the written complaint of any person, the Superintendent of Public Instruction shall, and on the superintendentÂs own motion may, investigate the actions of any career school or agent, or any person who assumes to act in either capacity within this state.

Â Â Â Â Â  (2) As a result of the investigation, and in addition to any penalty that may be imposed under ORS 345.992, the superintendent may place a licensee on probation or may suspend or revoke any license issued under ORS 345.010 to 345.450 when the licensee has:

Â Â Â Â Â  (a) Obtained a license by misrepresentation.

Â Â Â Â Â  (b) Violated ORS 345.010 to 345.450 or any applicable rule.

Â Â Â Â Â  (c) Ceased to engage in the business authorized by the license.

Â Â Â Â Â  (d) Willfully used or employed any method, act or practice declared unlawful by ORS 646.608.

Â Â Â Â Â  (3) When notice of suspension or revocation is issued, the licensee shall be notified and, upon request, shall be granted a contested case hearing under ORS 183.310 (2).

Â Â Â Â Â  (4) A licensee placed on probation must be formally notified by the superintendent that it has deficiencies that must be corrected within a time specified in the notice.

Â Â Â Â Â  (5) A licensee whose license is suspended is prohibited from advertising, recruiting or enrolling students but may remain in operation to complete training of students enrolled on the effective date of the suspension.

Â Â Â Â Â  (6) A licensee whose license has been revoked is not authorized to continue in operation on and after the effective date of the revocation. [Amended by 1965 c.409 Â§3; 1975 c.478 Â§13; 1989 c.333 Â§12; 1993 c.45 Â§265; 1995 c.343 Â§11]

Â Â Â Â Â  345.130 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.140 [Repealed by 1975 c.478.Â§29]

Â Â Â Â Â  345.150 [Amended by 1971 c.734 Â§39; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.160 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.170 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.180 [Repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.190 [Repealed by 1975 c.478 Â§29 and by 1975 c.759 Â§17]

Â Â Â Â Â  345.200 [Repealed by 1975 c.478 Â§29 and by 1975 c.759 Â§17]

Â Â Â Â Â  345.210 Proof of license required in suit by career school, agent or employee. No career school or its agents or employees shall bring or maintain any suit or action in any court in or of this state for a cause of suit or action arising out of doing business as a career school in this state, without alleging and proving that it has complied with the applicable licensing provisions of ORS 345.010 to 345.450 and 345.992 to 345.997 at the time such cause of suit or action arose. [Amended by 1975 c.478 Â§14; 1989 c.333 Â§13; 1995 c.343 Â§12]

Â Â Â Â Â  345.220 [Amended by 1961 c.268 Â§12; 1965 c.529 Â§14; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.230 Remedies are additional. The remedies provided in ORS 345.010 to 345.450 and 345.992 to 345.997 are in addition to, and not exclusive of, any other remedies provided by law. [Amended by 1975 c.478 Â§15; 1975 c.759 Â§17a; 1991 c.67 Â§85]

Â Â Â Â Â  345.240 Discrimination prohibited; complaint. (1) No career school licensed under ORS 345.010 to 345.450 shall refuse admission to or discriminate in admission against or discriminate in giving instruction to any person otherwise qualified.

Â Â Â Â Â  (2) Any violation of this section is an unlawful practice under ORS chapter 659A. Any person unlawfully discriminated against under this section may file a complaint under ORS 659A.820 with the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (3) A certified copy of a finding by the Commissioner of the Bureau of Labor and Industries under ORS 659A.850 that the school has violated this section shall be adequate proof of the violation.

Â Â Â Â Â  (4) As used in this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [Amended by 1957 c.724 Â§11; 1973 c.714 Â§4; 1989 c.333 Â§14; 1993 c.45 Â§266; 1995 c.343 Â§13; 2001 c.621 Â§77]

Â Â Â Â Â  345.250 [Amended by 1957 c.724 Â§12; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.310 [1965 c.529 Â§2; repealed by 1975 c.478 Â§29]

(Standards)

Â Â Â Â Â  345.320 Legislative findings and purpose. (1) The Legislative Assembly finds that career schools are capable of increasing the educational opportunities available in this state or to residents of this state and of making a contribution to the social and economic progress of the people of this state. Career schools offer different approaches to education than do public schools and are often able to provide professional, technical and placement assistance not otherwise available.

Â Â Â Â Â  (2) It is the purpose of ORS 345.010 to 345.450 to provide for the protection, education and welfare of the citizens of this state, its career schools and its students, by establishing minimum standards concerning quality of education, ethical and business practices, health and safety and fiscal responsibility, and protecting against substandard, transient, unethical, deceptive or fraudulent practices. [1965 c.529 Â§3; 1975 c.478 Â§2; 1993 c.45 Â§267; 1995 c.343 Â§14]

Â Â Â Â Â  345.325 Minimum standards; content; rules. The State Board of Education shall adopt by rule minimum standards for the licensing of career schools under ORS 345.010 to 345.450 that are reasonably calculated to ensure that:

Â Â Â Â Â  (1) The quality and content of each course or program of instruction can achieve its stated objective;

Â Â Â Â Â  (2) The facilities, instructional equipment and materials are sufficient to enable students to achieve the program goals and are adequate for the purposes of the program;

Â Â Â Â Â  (3) The directors, administrators and instructors are properly qualified;

Â Â Â Â Â  (4) Prior to an applicant signing an enrollment agreement, the school provides the applicant with a catalog or brochure that includes an accurate description of the program for which the applicant is enrolling, total costs of tuition and fees and other information specified by rule;

Â Â Â Â Â  (5) Upon satisfactory completion of instruction and training, the student is given appropriate educational credentials;

Â Â Â Â Â  (6) Adequate records and standard transcripts are maintained;

Â Â Â Â Â  (7) The career school is maintained and operated in compliance with all applicable ordinances and laws;

Â Â Â Â Â  (8) The career school is financially sound and capable of fulfilling its commitments to students;

Â Â Â Â Â  (9) Neither the career school nor its agents engage in advertising, sales, collection, credit or other practices of any type which are unlawful under ORS 646.608;

Â Â Â Â Â  (10) The directors, administrators, supervisors and instructors of the school are of good reputation and character, except that a school shall not be placed on probation or a license shall not be denied, suspended or revoked because a faculty member has been convicted of a crime except as authorized under ORS 670.280;

Â Â Â Â Â  (11) Any student housing owned, maintained or approved by the career school is appropriate, safe and adequate;

Â Â Â Â Â  (12) The school has a written placement assistance plan; and

Â Â Â Â Â  (13) A license application from a new school or an application for approval of a new program from an existing school shall include labor market information that identifies the need for the new school or program. [1975 c.478 Â§21; 1979 c.744 Â§17; 1989 c.333 Â§15; 1993 c.45 Â§268; 1995 c.343 Â§15]

Â Â Â Â Â  345.330 Advisory committee; function. (1) The Superintendent of Public Instruction shall appoint a representative advisory committee consisting of 11 members who shall serve for terms of three years ending June 30. Of the membership of the committee:

Â Â Â Â Â  (a) Seven members shall be persons affiliated with career schools as owners, directors, administrators, instructors or representatives, but not more than one member shall represent an out-of-state career school.

Â Â Â Â Â  (b) Four members shall be persons who are not eligible under paragraph (a) of this subsection. At least one of these members shall have graduated from a career school.

Â Â Â Â Â  (2) The advisory committee appointed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Make recommendations to the superintendent and State Board of Education concerning the need for professional and technical instructional and training facilities, the types of instruction and training needed and by whom these can best be provided.

Â Â Â Â Â  (b) Recommend standards for career schools as provided in ORS 345.325 which are consistent with the purposes of such schools.

Â Â Â Â Â  (c) Investigate and present findings to the State Board of Education on the administration and operation of laws relating to career schools. However, the investigations and findings of the advisory committee do not affect the authority of the superintendent to issue, deny, suspend or revoke the license of any career school.

Â Â Â Â Â  (d) Consult with the superintendent in determining the refund schedule under ORS 345.115.

Â Â Â Â Â  (e) Make recommendations to the superintendent concerning rule development for ORS 345.010 to 345.450 and 345.992 to 345.997.

Â Â Â Â Â  (3) Members of the advisory committee are entitled to compensation and expenses as provided in ORS 292.495 from funds appropriated to the Department of Education for purposes of administering ORS 345.010 to 345.450. [1965 c.529 Â§4; 1967 c.67 Â§17; 1975 c.478 Â§16; 1989 c.333 Â§16; 1993 c.45 Â§269; 1995 c.343 Â§16]

Â Â Â Â Â  345.340 Recommended minimum standards. Consistent with the requirements of ORS 345.325, the advisory committee shall recommend to the State Board of Education minimum standards for the operation of career schools. In making its recommendations, the committee shall consider changes in technological, economic and social conditions which affect employment needs, opportunities and skills. [1965 c.529 Â§5; 1975 c.478 Â§18; 1995 c.343 Â§17]

Â Â Â Â Â  345.350 [1965 c.529 Â§Â§6,10; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.360 [1965 c.529 Â§7; repealed by 1975 c.478 Â§29]

Â Â Â Â Â  345.370 [1965 c.529 Â§8; 1975 c.478 Â§19; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.380 [1965 c.529 Â§11; repealed by 1975 c.478 Â§29]

(Hair Design, Barbering, Esthetics and
Nail
Technology
Schools
)

Â Â Â Â Â  345.400 Regulation of schools teaching hair design, barbering, esthetics or nail technology; graduation requirements; rules. In addition to the other requirements of ORS 345.010 to 345.450, the rules adopted by the State Board of Education to regulate schools teaching hair design, barbering, esthetics or nail technology:

Â Â Â Â Â  (1) May include rules the board considers necessary to protect the economic or physical health and safety of the public and of the students attending the school including compliance with ORS 345.110.

Â Â Â Â Â  (2) Shall include rules that set standards for teachers teaching in schools licensed to teach hair design, barbering, esthetics or nail technology pursuant to ORS 345.010 to 345.450.

Â Â Â Â Â  (3) Shall require the schools to teach, and require for graduation from the school, courses that meet the following minimum standards:

Â Â Â Â Â  (a)(A) A minimum hourly training requirement for:

Â Â Â Â Â  (i) Hair design, 1,450 hours;

Â Â Â Â Â  (ii) Barbering, 1,100 hours;

Â Â Â Â Â  (iii) Esthetics, 250 hours; and

Â Â Â Â Â  (iv) Nail technology, 350 hours; and

Â Â Â Â Â  (B) In addition to the programs listed in this subsection, a student is also required to successfully complete the following requirements once:

Â Â Â Â Â  (i) Safety and sanitation, 150 hours; and

Â Â Â Â Â  (ii) Career development, 100 hours.

Â Â Â Â Â  (b) A student competency-based training requirement for hair design, barbering, esthetics or nail technology, if the school has developed written requirements for graduation that are approved by the Superintendent of Public Instruction. [1977 c.886 Â§29; 1987 c.31 Â§14; 1989 c.333 Â§17; 1991 c.67 Â§86; 1993 c.45 Â§270; 1993 c.267 Â§20; 1995 c.79 Â§188; 1995 c.343 Â§18; 2005 c.117 Â§9]

Â Â Â Â Â  345.410 [1977 c.886 Â§30; 1987 c.31 Â§15; repealed by 1989 c.333 Â§26]

Â Â Â Â Â  345.420 [1977 c.886 Â§31; 1983 c.151 Â§23; 1989 c.333 Â§18; 1993 c.45 Â§271; repealed by 1993 c.742 Â§77]

Â Â Â Â Â  345.430 Determination of qualifications of out-of-state or out-of-country applicants to take board test. At the request of the Board of Cosmetology, the Superintendent of Public Instruction shall determine whether a person from out-of-state or out-of-country seeking a certificate in hair design, barbering, esthetics or nail technology is qualified to take the test of the Board of Cosmetology. A determination shall be made by an evaluation of academic transcripts, apprenticeship records and work experience documentation. If documentation is not available, the superintendent may refer the person to a career school for evaluation and recommendation. [1977 c.886 Â§33; 1987 c.31 Â§16; 1989 c.333 Â§19; 1993 c.267 Â§21; 1995 c.343 Â§19; 1999 c.425 Â§27; 2005 c.117 Â§10]

Â Â Â Â Â  345.440 Safety and sanitation inspections by Oregon Health Licensing Agency. Safety and sanitation inspections performed in schools licensed under ORS 345.010 to 345.450 to teach hair design, barbering, esthetics or nail technology shall be conducted by the Oregon Health Licensing Agency. [1977 c.886 Â§34; 1987 c.31 Â§17; 1987 c.414 Â§150; 1993 c.45 Â§272; 1993 c.267 Â§22; 1995 c.343 Â§19a; 2001 c.104 Â§120; 2005 c.117 Â§11; 2005 c.648 Â§119]

Â Â Â Â Â  345.450 Annual inspection fee; transfer. (1) In addition to the fees required by ORS 345.080, before issuing any license under ORS 345.010 to 345.450 to a school teaching hair design, barbering, esthetics or nail technology, and annually thereafter, the Department of Education shall collect a nonrefundable annual inspection fee of $100.

Â Â Â Â Â  (2) The inspection fee collected under subsection (1) of this section shall be transferred to the Oregon Health Licensing Agency for inspections performed under ORS 345.440. [1977 c.886 Â§35; 1987 c.31 Â§18; 1987 c.414 Â§151; 1989 c.333 Â§20; 1993 c.45 Â§273; 1993 c.267 Â§23; 1995 c.343 Â§19b; 2001 c.104 Â§121; 2005 c.117 Â§12; 2005 c.648 Â§120]

Â Â Â Â Â  345.460 [Formerly 690.275; 1989 c.333 Â§21; 1989 c.491 Â§52a; 1993 c.45 Â§274; repealed by 1995 c.343 Â§72]

Â Â Â Â Â  345.470 [Formerly 690.087; 1989 c.333 Â§22; 1993 c.45 Â§275; repealed by 1995 c.343 Â§72]

PRIVATE ELEMENTARY AND SECONDARY SCHOOLS

(Definitions)

Â Â Â Â Â  345.505 Definitions for ORS 345.505 to 345.575. As used in ORS 345.505 to 345.575 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducational servicesÂ means instructional programs but does not include programs limited solely to dancing, drama, music, religious or athletic instruction.

Â Â Â Â Â  (2) ÂPrivate schoolÂ means a private elementary or secondary school operated by a person or by a private agency except as provided in ORS 339.030 (1)(d) or (e), offering education in prekindergarten, kindergarten, or grades 1 through 12 or any part thereof. [1975 c.557 Â§1; 1979 c.271 Â§1; 1985 c.579 Â§4; 1989 c.619 Â§5; 1991 c.67 Â§87; 1993 c.45 Â§276; 1999 c.59 Â§92; 1999 c.717 Â§6; 2007 c.407 Â§5]

(Registration)

Â Â Â Â Â  345.515 Registration with department. A school may be registered as a private school with the Department of Education in the manner provided in ORS 345.505 to 345.575. [1975 c.557 Â§2; 1993 c.45 Â§277]

Â Â Â Â Â  345.525 Application for registration; qualifications. (1) The owner or operator of a private school, or the superintendent or principal thereof, may apply to the Department of Education for registration of the school by submitting an application therefor on a form provided by the department.

Â Â Â Â Â  (2) In order to become registered, the applicant must demonstrate to the satisfaction of the department that:

Â Â Â Â Â  (a) The teachers in the applicant schools are possessed of those qualifications necessary to establish the applicantÂs fitness as a teacher, but such qualifications shall not include the requirement that teachers be licensed.

Â Â Â Â Â  (b) The applicant and the school employees are qualified by education and experience to provide instruction at the grade level or in the program to which they are assigned.

Â Â Â Â Â  (c) The facility at which the school is located and the operation thereof are adequate to protect the health and safety of the children enrolled therein, including but not limited to providing fire protection and sanitation.

Â Â Â Â Â  (d) The curriculum in prekindergarten, kindergarten and grades 1 through 12 shall be such that it will consider the goals of modern education and the requirements of a sound, comprehensive curriculum with particular emphasis on establishment of the highest practical standards, and in secondary schools establishment of academic standards necessary for students to qualify to attend community colleges and institutions of higher education both within and without the State of Oregon. Courses shall be taught for a period of time equivalent to that required for children attending public schools in the 1994-1995 school year. [1975 c.557 Â§3; 1979 c.271 Â§2; 1993 c.45 Â§278; 1995 c.769 Â§3; 2005 c.22 Â§241]

Â Â Â Â Â  345.535 Criteria for registration; rules. (1) In adopting criteria for the registration of private schools, the State Board of Education shall take into consideration the unique qualities of private education while seeking to further the educational opportunities of students enrolled in such schools.

Â Â Â Â Â  (2) After consultation with the advisory committee appointed under ORS 345.575, the State Board of Education shall establish by rule minimum criteria for the registration of private schools.

Â Â Â Â Â  (3) In establishing standards, the State Board of Education shall comply with the rules of the State Fire Marshal and the Department of Human Services relating to fire protection, health and sanitation. [1975 c.557 Â§4; 1989 c.491 Â§53]

Â Â Â Â Â  345.545 Evaluation and registration; expiration; renewal; lapse; notice on refusal to register school. (1) Upon receipt of an application for registration, the Department of Education shall evaluate the private school and shall register the school if it finds that the school is in compliance with the requirements of ORS 345.525 and 345.535 and the rules adopted pursuant thereto. The registration expires October 14 next following its issuance. If the department refuses to register the school, it shall notify the applicant and give its reasons for the refusal.

Â Â Â Â Â  (2) Registration under ORS 345.505 to 345.575 is renewable annually on or before October 15. Registration not renewed before October 15 shall be considered lapsed and may only be renewed in the manner required for initial registration. [1975 c.557 Â§5; 1979 c.387 Â§3]

Â Â Â Â Â  345.555 Grounds for suspension, revocation or denial of renewal; procedure. (1) A registration issued under ORS 345.545 may be suspended or revoked or renewal thereof denied if the Department of Education finds:

Â Â Â Â Â  (a) The private school fails to comply with the requirements of ORS 345.525 and 345.535 and the rules adopted pursuant thereto.

Â Â Â Â Â  (b) A false statement is made in the application for the registration or any information or report required under ORS 345.505 to 345.575 or such information or report is not furnished when required.

Â Â Â Â Â  (2) The procedures for suspension or revocation or for refusal to issue or renew a registration under ORS 345.505 to 345.575 shall be considered a contested case within the meaning of ORS chapter 183 and the procedures applicable thereto shall apply to registrations under ORS 345.505 to 345.575. [1975 c.557 Â§6]

Â Â Â Â Â  345.565 Reports to department. Every registrant shall furnish promptly such reports and information as the State Board of Education by rule requires. [1975 c.557 Â§7]

(Advisory Committee)

Â Â Â Â Â  345.575 Advisory committee; members; duties. (1) An advisory committee of seven members is established, to be appointed by the State Board of Education, on recommendation of the Superintendent of Public Instruction. Six members shall be selected from nominees of organizations of private schools and other segments of private education. One additional member shall be a lay person who is not associated with a private school. Members shall serve for a term of four years. No member is eligible to serve more than two terms consecutively.

Â Â Â Â Â  (2) Members of the advisory committee shall receive no compensation for their service.

Â Â Â Â Â  (3) The advisory committee shall advise the board on minimum criteria for private schools and on matters pertaining to the administration of ORS 345.505 to 345.575. [1975 c.557 Â§8]

(Miscellaneous)

Â Â Â Â Â  345.585 Effect of teaching experience in private school or career school. Teaching experience in a registered private school, as defined in ORS 345.505, or licensed career school, as defined in ORS 345.010, shall apply to meeting the requirements of ORS 342.135 (3)(a), 342.136 and 342.138. [1975 c.557 Â§12; 1989 c.333 Â§23; 1993 c.45 Â§279; 1995 c.343 Â§20; 1997 c.383 Â§14]

PENALTIES

Â Â Â Â Â  345.990 Criminal penalties. (1) Violation of any provision of ORS 345.020, 345.030, 345.070, 345.115 or 345.325 is a Class B misdemeanor.

Â Â Â Â Â  (2) Representation by a private school, as defined in ORS 345.505, that it is registered pursuant to ORS 345.505 to 345.575 when it is not registered is a Class C misdemeanor. [Amended by 1975 c.478 Â§26; subsection (2) enacted as 1975 c.557 Â§9; 1993 c.45 Â§280]

Â Â Â Â Â  345.992 Civil penalties. (1) In addition to any other penalty provided by law, any person who violates any provision of ORS 345.020, 345.030, 345.070, 345.115 or 345.117, or who engages in an unlawful trade practice as defined by ORS 646.608 shall incur a civil penalty for each violation in the amount prescribed by the schedule adopted under ORS 345.995.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1975 c.478 Â§23; 1991 c.734 Â§17]

Â Â Â Â Â  345.995 Establishment of schedule of civil penalties; rules; imposition of such penalties. (1) After consultation with the advisory committee established under ORS 345.330, the State Board of Education shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation of ORS 345.010 to 345.450. No civil penalty shall exceed $500 per violation. The board shall consult with the Attorney General before adopting the schedule of penalties for violations of ORS 345.120 (2)(d).

Â Â Â Â Â  (2) In imposing a penalty for violation of ORS 345.010 to 345.450 pursuant to the schedule or schedules authorized by this section, the Superintendent of Public Instruction shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of ORS 345.010 to 345.450 or rules adopted pursuant thereto.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring a penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the superintendent considers proper and consistent with the public welfare.

Â Â Â Â Â  (4) The superintendent may impose penalties which may be remitted or mitigated on condition that a particular violation not continue or occur after a certain period not to exceed 15 days. [1975 c.478 Â§24; 1991 c.67 Â§88; 1993 c.45 Â§281]

Â Â Â Â Â  345.997 Civil penalty credited to General Fund. All penalties recovered under ORS 345.992 shall be paid into the State Treasury and credited to the General Fund. [1975 c.478 Â§25; 1989 c.706 Â§11; 1991 c.734 Â§18]

_______________



Chapter 346

Chapter 346 Â Programs for Persons Who Are Blind or Deaf

2007 EDITION

PROGRAMS FOR PERSONS WHO ARE BLIND OR DEAF

EDUCATION AND CULTURE

TRAINING AND EDUCATION FACILITIES

(Generally)

346.010Â Â Â Â  Training and educational services for children who are deaf or blind

346.015Â Â Â Â  Preparing individual education plan prior to placement; consultation; declaration that district cannot provide education; rules

346.017Â Â Â Â  Enrollment of nonresident students in schools permitted

346.019Â Â Â Â  Educational Facilities Fund

346.020Â Â Â Â  Course of instruction; personnel; authority over students; rules

346.030Â Â Â Â  Application for admission

346.035Â Â Â Â  Annual review of individual education plan for certain children

346.041Â Â Â Â  Resident district responsible for transportation of pupils; Special Education Transportation Revolving Account

346.047Â Â Â Â  Authority of state board to hold property

346.055Â Â Â Â  Trust account for student funds

346.070Â Â Â Â  Aid to students who are deaf; rules

346.080Â Â Â Â  Notice to employees of reasonable assurance of continued employment; effect of failure to give notice

(Board of Directors of
Oregon
School
for the Deaf)

346.085Â Â Â Â  Membership; terms; compensation and expenses

346.087Â Â Â Â  Organization; quorum; meetings

346.089Â Â Â Â  Duties

346.092Â Â Â Â  Master plan; reports

(Board of Directors of
Oregon
School
for the Blind)

346.097Â Â Â Â  Membership; terms; compensation and expenses

346.099Â Â Â Â  Organization; quorum; meetings

346.101Â Â Â Â  Duties

346.104Â Â Â Â  Master plan; reports

COMMISSION FOR THE BLIND

346.110Â Â Â Â  Definitions for ORS 346.110 to 346.270

346.120Â Â Â Â  Commission for the Blind; purpose

346.130Â Â Â Â  Commission members; confirmation; meetings; compensation and expenses

346.140Â Â Â Â  Administrator and other employees

346.150Â Â Â Â  Rules and regulations

346.160Â Â Â Â  Register of persons who are blind

346.165Â Â Â Â  Use of official records

346.167Â Â Â Â  Prohibited uses of records

346.169Â Â Â Â  Exchange of public or private agency records

346.170Â Â Â Â  Program for conservation and restoration of sight and prevention of blindness; free eye care

346.180Â Â Â Â  Vocational rehabilitation services

346.190Â Â Â Â  Industries for the Blind Program

346.210Â Â Â Â  Supplying materials and equipment to persons with visual impairment

346.220Â Â Â Â  Preference for products or services of persons with visual impairment in state purchases

346.230Â Â Â Â  Commission accounts; funds; appropriations; sales on credit

346.240Â Â Â Â  Payment of incidental expenses of commission

346.250Â Â Â Â  Program of social and educational services

346.260Â Â Â Â  Cooperation with Department of Human Services

346.265Â Â Â Â  Authority to cooperate with and receive grants from federal government

346.270Â Â Â Â  Receipt and expenditure of gifts and bequests

346.290Â Â Â Â  Commission for the Blind Account

346.300Â Â Â Â  Criminal records checks

VENDING FACILITIES ON PUBLIC PROPERTY

346.510Â Â Â Â  Definitions for ORS 346.510 to 346.570

346.520Â Â Â Â  Persons who are blind to operate vending facilities in public buildings or on public property; charges prohibited; exception

346.530Â Â Â Â  Notice to commission on vending facilities locations; statement of reason for refusal of commission offer

346.540Â Â Â Â  Duties of commission with respect to operation of vending facilities; rules

346.550Â Â Â Â  Commodities and articles that may be sold at vending facilities

346.560Â Â Â Â  Operator subject to applicable laws and ordinances

346.565Â Â Â Â  Participation in state health benefit plan and deferred compensation plan

346.570Â Â Â Â  Rights of persons operating vending facilities prior to August 20, 1957

ASSISTANCE DOGS FOR PERSONS WHO ARE BLIND OR DEAF

346.610Â Â Â Â  Definitions for ORS 346.610 to 346.630

346.620Â Â Â Â  Dog guide in place of public accommodation or on public transportation for person who is blind; liability

346.630Â Â Â Â  Prohibition against discriminating in renting housing because of dog guide; remedy

346.640Â Â Â Â  Definitions for ORS 346.640 to 346.660

346.650Â Â Â Â  Hearing ear dog in place of public accommodation or on public transportation for person who is deaf; liability

346.660Â Â Â Â  Prohibition against discriminating in renting housing because of hearing ear dog; liability

ASSISTANCE ANIMALS FOR PERSONS WITH PHYSICAL IMPAIRMENT

346.680Â Â Â Â  Definitions for ORS 346.680 to 346.690

346.685Â Â Â Â  Rights of person with physical impairment and trainer; prohibition on admission charge for animal; access to transportation; liability for damage by animal

346.687Â Â Â Â  Damages recoverable for harm or theft of assistance animal

346.690Â Â Â Â  Prohibition against discrimination in renting housing because of assistance animal; liability

PENALTIES

346.991Â Â Â Â  Penalties

Â Â Â Â Â  346.001 [1969 c.597 Â§80a; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.002 [1969 c.597 Â§80c; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.003 [1969 c.597 Â§80e; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.004 [1969 c.597 Â§80f; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.005 [1969 c.597 Â§80g; repealed by 1971 c.301 Â§26]

TRAINING AND EDUCATION FACILITIES

(Generally)

Â Â Â Â Â  346.010 Training and educational services for children who are deaf or blind. (1) Pursuant to rules of the State Board of Education, the Superintendent of Public Instruction shall provide free training and education services in schools located in
Marion
County
for children who are blind or deaf.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall indicate which school shall serve as the
Oregon
School
for the Blind and which school shall serve as the
Oregon
School
for the Deaf.

Â Â Â Â Â  (3) The superintendent may order a change in all or part in the purpose and use of schools available under this section whenever the superintendent determines that a change in purpose and use will better enable the state to meet its responsibilities for the education and training of children who are blind or deaf.

Â Â Â Â Â  (4) The schools shall be operated primarily for the provision of education and training services for children who are blind or deaf who cannot be efficiently served in other schools or programs.

Â Â Â Â Â  (5) The Board of Directors of the
Oregon
School
for the Blind or the Board of Directors of the
Oregon
School
for the Deaf may appeal any decision of the Superintendent of Public Instruction made under this section to the State Board of Education. An appeal under this subsection must be filed with the State Board of Education within 60 days of the date of the decision by the superintendent. The State Board of Education may uphold, modify or overturn any decision of the superintendent under this section. [Amended by 1965 c.100 Â§444; 1971 c.301 Â§2; 1991 c.631 Â§1; 2007 c.70 Â§113; 2007 c.858 Â§71]

Â Â Â Â Â  Note: Section 72, chapter 858, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 72. Notwithstanding ORS 346.010 (5), the Board of Directors of the Oregon School for the Blind or the Board of Directors of the Oregon School for the Deaf may appeal any decision of the Superintendent of Public Instruction made under ORS 346.010 on or after January 1, 2007, to the State Board of Education if the appeal is filed with the State Board of Education within 60 days after the date of the first meeting of the board of directors making the appeal. [2007 c.858 Â§72]

Â Â Â Â Â  346.015 Preparing individual education plan prior to placement; consultation; declaration that district cannot provide education; rules. (1) Prior to convening a meeting to prepare an individual education plan for a child with mental retardation or a developmental disability for whom placement at a school under ORS 346.010 may be considered, the agency that is providing the education for the child shall notify the local community mental health and developmental disabilities program. The case manager responsible for programs for children with mental retardation or developmental disabilities, in consultation with the Department of Human Services, shall evaluate whether the child also has needs for alternative residential care or other support services. If the evaluation determines this to be the case, but documents that community resources are not available to meet these needs, the school district may proceed with the meeting to prepare the individual education plan in which placement at a school under ORS 346.010 may be considered.

Â Â Â Â Â  (2) An agency providing education under subsection (1) of this section may initiate the procedure in subsection (1) of this section for any child who does not have mental retardation or a developmental disability when in the agencyÂs judgment a treatment or residential issue is prompting proposed placement under ORS 346.010.

Â Â Â Â Â  (3) A child may not be placed in a school operated under ORS 346.010 unless the district superintendent or the superintendentÂs designee has signed a statement declaring that the district cannot provide a free appropriate public education for the child commensurate with the needs of the child as identified by the individual education plan of the child and that the school is the least restrictive environment in which the child can be educated.

Â Â Â Â Â  (4) By rule, the State Board of Education shall determine procedures to be followed by local education agencies in carrying out this section. [1985 c.555 Â§5; 1989 c.491 Â§54; 2001 c.36 Â§2; 2001 c.900 Â§61; 2007 c.70 Â§114; 2007 c.858 Â§73]

Â Â Â Â Â  346.017 Enrollment of nonresident students in schools permitted. (1) Notwithstanding ORS 346.015, the Superintendent of Public Instruction may enroll a student in the schools operated under ORS 346.010 if the student is not a resident of
Oregon
. However, priority for enrollment at the schools shall be given to students who are residents of
Oregon
.

Â Â Â Â Â  (2) The superintendent may charge tuition and fees to any student who is enrolled under this section.

Â Â Â Â Â  (3) A student who is enrolled under this section is not considered a resident of any school district based on the enrollment and attendance at the school. [1997 c.93 Â§1; 2007 c.858 Â§74]

Â Â Â Â Â  346.019 Educational Facilities Fund. (1) There is established an Educational Facilities Fund, separate and distinct from the General Fund. All tuition and fees collected under ORS 346.017 and all expenses incurred in the administration of ORS 346.017 shall be deposited to and borne by the fund. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Department of Education for purposes of the schools operated under ORS 346.010. [1997 c.93 Â§2; 2007 c.858 Â§75]

Â Â Â Â Â  346.020 Course of instruction; personnel; authority over students; rules. (1) The Superintendent of Public Instruction shall prescribe the course of instruction for students enrolled in schools operated under ORS 346.010. The State Board of Education shall determine the procedures for placement, development of services and operation of the schools in conformance with state and federal laws relating to children who are eligible for special education and shall adopt the procedures by rule.

Â Â Â Â Â  (2) In consultation with the Board of Directors of the
Oregon
School
for the Deaf or the Board of Directors of the
Oregon
School
for the Blind, as appropriate, the Superintendent of Public Instruction shall select a director for each school. The superintendent may also select teachers and other personnel necessary to manage the schools in an effective and efficient manner or may delegate the selection of teachers and other personnel to the director of the school.

Â Â Â Â Â  (3) The Superintendent of Public Instruction shall have control over persons enrolled in the schools and shall direct their care and promote their mental, moral and physical welfare.

Â Â Â Â Â  (4) The Board of Directors of the Oregon School for the Blind or the Board of Directors of the Oregon School for the Deaf may appeal a decision of the Superintendent of Public Instruction to the State Board of Education if the decision was made under subsection (2) of this section and relates to the selection or dismissal of the director of a school. An appeal under this subsection must be filed with the State Board of Education within 60 days of the date of the decision by the superintendent. The State Board of Education may uphold, modify or overturn any decision of the superintendent under this section. [Amended by 1965 c.100 Â§445; 1969 c.597 Â§80h; 1971 c.301 Â§3; 1989 c.265 Â§3; 1991 c.631 Â§2; 2007 c.858 Â§76]

Â Â Â Â Â  346.030 Application for admission. Application for admission to the schools operated under ORS 346.010 shall be made to the Department of Education. Application shall be made on forms which are provided by the department. [Amended by 1965 c.100 Â§446; 1969 c.597 Â§80i; 1971 c.301 Â§4; 2007 c.858 Â§77]

Â Â Â Â Â  346.035 Annual review of individual education plan for certain children. For a child who is enrolled under ORS 346.010 and who has mental retardation or a developmental disability, the Department of Education shall notify the community mental health and developmental disabilities program of the date of the annual review of the individual education plan of the child for the purpose of including in the review the assigned case managerÂs assessment of community resources that are available for treatment or residential needs the child might have. [1985 c.555 Â§6; 2007 c.70 Â§115]

Â Â Â Â Â  346.040 [Amended by 1965 c.100 Â§447; 1971 c.301 Â§5; 1979 c.639 Â§1; 1981 c.222 Â§1; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.041 Resident district responsible for transportation of pupils; Special Education Transportation Revolving Account. (1) Transportation for pupils attending schools under ORS 346.010 is the responsibility of the pupilÂs resident school district. The district may provide transportation directly or by agreement with another school district, a public carrier or the Department of Education.

Â Â Â Â Â  (2) The actual and necessary transportation expenses incurred under subsection (1) of this section, at a frequency consistent with a pupilÂs individual education plan, shall be considered approved transportation costs for purposes of ORS 327.006 and 327.033.

Â Â Â Â Â  (3) The resident school district shall reimburse the Department of Education for all transportation costs the department incurs on behalf of the district within 10 days after receipt of the itemized invoice.

Â Â Â Â Â  (4) The payments of the resident school districts required under subsection (3) of this section and an amount specifically appropriated thereto shall be deposited in the State Treasury to the credit of the Special Education Transportation Revolving Account to be used by the Department of Education for the transportation of pupils attending schools under ORS 346.010. The account shall be continuously appropriated to the department for such purpose.

Â Â Â Â Â  (5) Any unexpended and unobligated balance in the Special Education Transportation Revolving Account in excess of $70,000 as of September 1 of any year shall be transferred from the account to the General Fund to be available for general governmental purposes. [1991 c.631 Â§3; 2007 c.858 Â§78]

Â Â Â Â Â  346.042 [1979 c.639 Â§3; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.045 [1969 c.58 Â§1; 1971 c.301 Â§6; 1979 c.639 Â§2; 1989 c.491 Â§55; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.047 Authority of state board to hold property. The State Board of Education may receive, take and hold property, both real and personal for any school operated under ORS 346.010 and may sell, transfer, assign, allot, set over or convey the property pursuant to legislative authority. [1971 c.301 Â§9; 1989 c.491 Â§56; 2007 c.858 Â§79]

Â Â Â Â Â  346.049 [1971 c.301 Â§10; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.050 [Amended by 1965 c.100 Â§448; 1969 c.597 Â§80j; repealed by 1971 c.301 Â§26]

Â Â Â Â Â  346.051 [1971 c.301 Â§11; 1989 c.491 Â§57; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.053 [1971 c.301 Â§12; repealed by 1991 c.631 Â§5]

Â Â Â Â Â  346.055 Trust account for student funds. (1) When the Department of Education has in possession or under control, in a bank account or otherwise, funds that are the property of the students enrolled in schools operated under ORS 346.010 or that have been deposited for their use or for expenditure in their behalf, the department shall deposit such funds, as they are received, together with any such funds as heretofore have accumulated, with the State Treasurer as a trust account, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) As used in this section, ÂfundsÂ includes but is not limited to moneys deposited with the department for medical care or assistance of students, moneys derived from athletic activities, contributions for athletic, health, or recreation projects, and any other moneys received by the department that are not required by law to be credited to other state funds or accounts.

Â Â Â Â Â  (3) The department is authorized to receive any of the funds referred to in this section. The State Treasurer shall carry such funds in separate accounts for such schools, but may not credit such funds or any part thereof to any state fund for governmental purposes.

Â Â Â Â Â  (4) Disbursements from the accounts for the purposes for which the contributions or payments were made, and for payment to persons lawfully entitled thereto, may be made by the department, by checks or orders drawn upon the State Treasurer. The department shall be accountable for the proper handling of the accounts. [1971 c.301 Â§13; 1989 c.966 Â§28; 2007 c.858 Â§80]

Â Â Â Â Â  346.060 [Amended by 1957 c.182 Â§1; 1959 c.176 Â§1; 1961 c.484 Â§1; 1963 c.597 Â§1; 1965 c.100 Â§449; 1965 c.469 Â§1; 1969 c.597 Â§80k; 1971 c.301 Â§7; 1971 c.435 Â§1; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.070 Aid to students who are deaf; rules. (1) Subject to subsection (3) of this section, every student who is deaf and who has been a resident of Oregon for the three years immediately preceding application and who is attending any university, college or other suitable school is eligible to apply for a state grant-in-aid to help defray approved expenses. If the studentÂs application for a grant-in-aid is approved by the Superintendent of Public Instruction, the Department of Education may make the grant-in-aid contingent upon the studentÂs attending a school of the superintendentÂs choice.

Â Â Â Â Â  (2) The grants-in-aid shall not exceed $1,000 to any student for any fiscal year and shall be paid out of any funds appropriated to the department for that purpose. The State Board of Education may adopt rules necessary to carry out this section.

Â Â Â Â Â  (3) A student who is deaf may not receive a grant-in-aid under subsection (1) of this section for a period exceeding seven years. [Amended by 1957 c.336 Â§1; 1959 c.175 Â§1; 1965 c.100 Â§450; 1969 c.597 Â§80L; 1971 c.301 Â§8; 1977 c.750 Â§1; 1989 c.491 Â§58; 2007 c.70 Â§116]

Â Â Â Â Â  346.080 Notice to employees of reasonable assurance of continued employment; effect of failure to give notice. The Department of Education shall give the notice required by ORS 332.554 to all classified employees of the
Oregon
School
for the Deaf and the
Oregon
School
for the Blind in the same manner and to the same effect as notice given under ORS 332.554. [1985 c.585 Â§6; 1991 c.631 Â§4; 2007 c.858 Â§81]

(Board of Directors of
Oregon
School
for the Deaf)

Â Â Â Â Â  346.085 Membership; terms; compensation and expenses. (1) There is established a Board of Directors of the Oregon School for the Deaf, consisting of seven members of whom at least four are persons who are deaf. The members shall be appointed by the Governor as follows:

Â Â Â Â Â  (a) One member who has attended the
Oregon
School
for the Deaf;

Â Â Â Â Â  (b) One member who is deaf;

Â Â Â Â Â  (c) One member who is a professional with experience working with persons who are deaf;

Â Â Â Â Â  (d) One member who is a professional with experience working with regional programs for persons who are deaf;

Â Â Â Â Â  (e) One member of the business community; and

Â Â Â Â Â  (f) Two members who are parents of a child who is deaf.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the board is not entitled to compensation but may be reimbursed for expenses as provided in ORS 292.495. [2007 c.858 Â§47]

Â Â Â Â Â  Note: Section 48, chapter 858, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 48. (1) The Board of Directors of the Oregon School for the Deaf shall be appointed within 60 days of the effective date of this 2007 Act [July 31, 2007].

Â Â Â Â Â  (2) Notwithstanding the term of office specified by section 47 [346.085] of this 2007 Act, of the members first appointed to the board:

Â Â Â Â Â  (a) One shall serve for a term ending July 1, 2008.

Â Â Â Â Â  (b) Two shall serve for terms ending July 1, 2009.

Â Â Â Â Â  (c) Two shall serve for terms ending July 1, 2010.

Â Â Â Â Â  (d) Two shall serve for terms ending July 1, 2011. [2007 c.858 Â§48]

Â Â Â Â Â  346.087 Organization; quorum; meetings. (1) The Board of Directors of the
Oregon
School
for the Deaf shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board. [2007 c.858 Â§49]

Â Â Â Â Â  346.089 Duties. The Board of Directors of the
Oregon
School
for the Deaf shall:

Â Â Â Â Â  (1) Periodically, in conjunction with the Department of Education, conduct a comprehensive review of policies and procedures of the Oregon School for the Deaf and of the state that relate to programs, services and employment of staff for the school;

Â Â Â Â Â  (2) Make recommendations to the Superintendent of Public Instruction about policies and procedures of the school that relate to programs, services and employment of staff for the school;

Â Â Â Â Â  (3) Establish an interview committee as necessary to provide advice to the Superintendent of Public Instruction on the hiring of a director for the school;

Â Â Â Â Â  (4) Make recommendations to the superintendent about candidates for the director position;

Â Â Â Â Â  (5) Make recommendations to the department about the schoolÂs budget and funding requests; and

Â Â Â Â Â  (6) Make recommendations to the department about the expenditure of private donations and grants received by the department on behalf of the school. [2007 c.858 Â§50]

Â Â Â Â Â  346.092 Master plan; reports. (1) The Board of Directors of the
Oregon
School
for the Deaf shall adopt a master plan for the
Oregon
School
for the Deaf. The plan shall specify the mission and objectives of the school.

Â Â Â Â Â  (2) The board shall include the input of stakeholders in the school in the development of the plan, including school districts, education service districts, students, graduates of the school and parents and guardians of students at the school.

Â Â Â Â Â  (3) The plan shall include, but not be limited to, recommendations for:

Â Â Â Â Â  (a) Procedures for systematically measuring the schoolÂs progress toward meeting its objectives;

Â Â Â Â Â  (b) Procedures for analyzing changes in student population and modifying school programs and services to respond to the changes; and

Â Â Â Â Â  (c) The delivery of the schoolÂs services to school districts and education service districts.

Â Â Â Â Â  (4) The plan shall honor deaf culture.

Â Â Â Â Â  (5) The plan shall be in effect for a period of five years and shall be reviewed for needed modification every two years.

Â Â Â Â Â  (6) Prior to February 1 of each odd-numbered year, the board shall submit the plan to the Superintendent of Public Instruction and the Legislative Assembly. The board shall also include the plan in the presentation to the Joint Legislative Committee on Ways and Means on the budget of the school. [2007 c.858 Â§51]

(Board of Directors of
Oregon
School
for the Blind)

Â Â Â Â Â  346.097 Membership; terms; compensation and expenses. (1) There is established a Board of Directors of the Oregon School for the Blind, consisting of seven members of whom at least three are persons who are blind. The members shall be appointed by the Governor as follows:

Â Â Â Â Â  (a) One member who has attended the
Oregon
School
for the Blind or was a staff person at the school;

Â Â Â Â Â  (b) One member who is a professional with experience working with regional programs for persons who are blind;

Â Â Â Â Â  (c) One member of the business community;

Â Â Â Â Â  (d) One member who is a parent of a child who is blind;

Â Â Â Â Â  (e) One member who serves on the Commission for the Blind or who is a staff person of the commission; and

Â Â Â Â Â  (f) Two members who represent consumer groups that focus on issues relating to persons who are blind.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the board is not entitled to compensation but may be reimbursed for expenses as provided in ORS 292.495. [2007 c.858 Â§52]

Â Â Â Â Â  Note: Section 53, chapter 858, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 53. (1) The Board of Directors of the Oregon School for the Blind shall be appointed within 60 days of the effective date of this 2007 Act [July 31, 2007].

Â Â Â Â Â  (2) Notwithstanding the term of office specified by section 52 [346.097] of this 2007 Act, of the members first appointed to the board:

Â Â Â Â Â  (a) One shall serve for a term ending July 1, 2008.

Â Â Â Â Â  (b) Two shall serve for terms ending July 1, 2009.

Â Â Â Â Â  (c) Two shall serve for terms ending July 1, 2010.

Â Â Â Â Â  (d) Two shall serve for terms ending July 1, 2011. [2007 c.858 Â§53]

Â Â Â Â Â  346.099 Organization; quorum; meetings. (1) The Board of Directors of the
Oregon
School
for the Blind shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board. [2007 c.858 Â§54]

Â Â Â Â Â  346.101 Duties. The Board of Directors of the
Oregon
School
for the Blind shall:

Â Â Â Â Â  (1) Periodically, in conjunction the Department of Education, conduct a comprehensive review of policies and procedures of the Oregon School for the Blind and of the state that relate to programs, services and employment of staff for the school;

Â Â Â Â Â  (2) Make recommendations to the Superintendent of Public Instruction about policies and procedures of the school that relate to programs, services and employment of staff for the school;

Â Â Â Â Â  (3) Establish an interview committee as necessary to provide advice to the Superintendent of Public Instruction on the hiring of a director for the school;

Â Â Â Â Â  (4) Make recommendations to the superintendent about candidates for the director position;

Â Â Â Â Â  (5) Make recommendations to the department about the schoolÂs budget and funding requests; and

Â Â Â Â Â  (6) Make recommendations to the department about the expenditure of private donations and grants received by the department on behalf of the school. [2007 c.858 Â§55]

Â Â Â Â Â  346.104 Master plan; reports. (1) The Board of Directors of the
Oregon
School
for the Blind shall adopt a master plan for the
Oregon
School
for the Blind. The plan shall specify the mission and objectives of the school.

Â Â Â Â Â  (2) The board shall include the input of stakeholders in the school in the development of the plan, including school districts, education service districts, students, graduates of the school and parents and guardians of students at the school.

Â Â Â Â Â  (3) The plan shall include, but not be limited to, recommendations for:

Â Â Â Â Â  (a) Procedures for systematically measuring the schoolÂs progress toward meeting its objectives;

Â Â Â Â Â  (b) Procedures for analyzing changes in student population and modifying school programs and services to respond to the changes; and

Â Â Â Â Â  (c) The delivery of the schoolÂs services to school districts and education service districts.

Â Â Â Â Â  (4) The plan shall honor blind culture.

Â Â Â Â Â  (5) The plan shall be in effect for a period of five years and shall be reviewed for needed modification every two years.

Â Â Â Â Â  (6) Prior to February 1 of each odd-numbered year, the board shall submit the plan to the Superintendent of Public Instruction and the Legislative Assembly. The board shall also include the plan in the presentation to the Joint Legislative Committee on Ways and Means on the budget of the school. [2007 c.858 Â§56]

COMMISSION FOR THE BLIND

Â Â Â Â Â  346.110 Definitions for ORS 346.110 to 346.270. As used in ORS 346.110 to 346.270:

Â Â Â Â Â  (1) ÂCommissionÂ means the Commission for the Blind.

Â Â Â Â Â  (2) ÂPerson who is blindÂ means a person whose central visual acuity does not exceed 20/200 in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees.

Â Â Â Â Â  (3) ÂPerson with a visual impairmentÂ includes a person who is blind or has seriously impaired vision or who has a condition that might lead to blindness. [Amended by 1975 c.638 Â§1; 1989 c.224 Â§58; 2007 c.70 Â§117]

Â Â Â Â Â  346.120 Commission for the Blind; purpose. There is created a commission for persons who are blind and for the prevention of blindness, to be known as the Commission for the Blind. The commission shall:

Â Â Â Â Â  (1) Establish and be responsible for the administration of a program or programs for persons who are blind which will promote, in the manner set forth in ORS 346.110 to 346.270, the welfare of persons with visual impairments, including but not limited to cooperation by contract or otherwise with public and private agencies in providing services, programs and facilities for persons with visual impairments.

Â Â Â Â Â  (2) Be responsible for the fiscal oversight of the commission, which includes but is not limited to:

Â Â Â Â Â  (a) Regular review of financial statements of the commission;

Â Â Â Â Â  (b) Participation in the development of the budget for the commission; and

Â Â Â Â Â  (c) Directing the resources of the commission to implement program goals. [Amended by 1973 c.713 Â§1; 1975 c.374 Â§1; 1989 c.224 Â§59; 2001 c.354 Â§1; 2007 c.70 Â§118]

Â Â Â Â Â  346.130 Commission members; confirmation; meetings; compensation and expenses. (1) The Commission for the Blind shall be appointed by the Governor and shall consist of seven members:

Â Â Â Â Â  (a) Four members who are qualified persons within the legal definition of persons who are blind; and

Â Â Â Â Â  (b) Three members appointed from among the areas of employers, labor, optometry, ophthalmology, and education of persons who are blind. However, no more than one appointee shall represent the same area during the same term. To the greatest extent possible, appointments from the five areas shall be made on a rotating basis.

Â Â Â Â Â  (2) The term of office of a member of the commission is two years. Vacancy in the office of a member shall be filled by the Governor for the unexpired term. Any member who is absent from three consecutive commission meetings or more than one-third of the scheduled meetings in one year shall be removed from office and the Governor shall fill the vacancy for the unexpired term. A person may not serve on the commission for more than three consecutive terms of one year or more in length.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The commission shall hold meetings at least once every two months and such additional meetings as it may deem necessary.

Â Â Â Â Â  (5) Each member is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1957 c.294 Â§1; 1965 c.100 Â§451; 1965 c.522 Â§1; 1969 c.314 Â§23; 1973 c.792 Â§10; 1975 c.638 Â§2; 1977 c.731 Â§1; 1979 c.411 Â§1; 2007 c.70 Â§119]

Â Â Â Â Â  346.135 [1977 c.731 Â§3; 1979 c.411 Â§2; repealed by 1993 c.742 Â§80]

Â Â Â Â Â  346.140 Administrator and other employees. The Commission for the Blind shall employ an administrator and such other persons as may be necessary and fix their compensation, except as such compensation otherwise may be regulated by law. [Amended by 1973 c.713 Â§2]

Â Â Â Â Â  346.150 Rules and regulations. (1) The Commission for the Blind may make and promulgate rules and regulations reasonably necessary or proper to carry out the provisions of ORS 346.110 to 346.270.

Â Â Â Â Â  (2) The commission shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the commission. The use of such records, papers, files and communications by any other agency or department of government or person to which they may be furnished shall be limited to purposes for which they are furnished and by the provisions of law under which they may be furnished. [Subsection (2) enacted as 1971 c.312 Â§2]

Â Â Â Â Â  346.160 Register of persons who are blind. The Commission for the Blind shall cause to be compiled and maintained as complete as possible a register of persons in Oregon who are blind, which shall describe the extent of blindness, cause of blindness and such other facts in regard to each person so registered as the commission may deem advisable. [Amended by 2007 c.70 Â§120]

Â Â Â Â Â  346.165 Use of official records. (1) The Commission for the Blind may not disclose or use the contents of the register of persons who are blind filed and maintained under the provisions of ORS 346.160, or any records, files, papers or communications for purposes other than those directly connected with the programs administered by the commission, and the register of persons who are blind, the records, files, papers and communications are considered confidential.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, ORS 346.150 (2) and 346.167, the minutes and records of official actions of the Commission for the Blind, its payroll, books of account and accounts of expenditures are public writings available for inspection in the manner provided in ORS 192.410 to 192.505. [1971 c.312 Â§Â§3,5; 1983 c.740 Â§113; 2007 c.70 Â§121]

Â Â Â Â Â  346.167 Prohibited uses of records. No person or agency shall solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in or acquiesce in the use of any lists or names for commercial or political purposes of any nature, or for any purpose not directly connected with the administration of programs administered by the Commission for the Blind. [1971 c.312 Â§4]

Â Â Â Â Â  346.169 Exchange of public or private agency records. (1) Notwithstanding the provisions of ORS 346.165 and 346.167, whenever a person who is blind or blind and deaf requests any public or private agency to exchange with another agency the records of the agency concerning the person making the request, the agency shall furnish the records to the designated agency.

Â Â Â Â Â  (2) The request made under subsection (1) of this section may be made by a guardian of the person who is blind or blind and deaf.

Â Â Â Â Â  (3) As used in this section, ÂrecordÂ includes name and address of the person who is blind or blind and deaf, medical and psychological records, and other information designated by the person requesting the exchange of records.

Â Â Â Â Â  (4) Where appropriate, a request for an exchange of records made under the provisions of this section shall be subject to the confidentiality and access provisions of ORS 179.495, 326.565, 326.575, 336.187, 341.290, 344.600, 411.320, 419B.035 and 419B.045. [1975 c.597 Â§1; 1993 c.546 Â§103; 2007 c.70 Â§122]

Â Â Â Â Â  Note: 346.169 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 346 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  346.170 Program for conservation and restoration of sight and prevention of blindness; free eye care. (1) The Commission for the Blind shall maintain a program for the conservation and restoration of sight and the prevention of blindness, the objects of which shall be to inaugurate and cooperate in such measures for the prevention of blindness in
Oregon
as the commission may deem advisable.

Â Â Â Â Â  (2) The commission in its discretion may arrange for and pay for the examination of the eyes of individual persons with visual impairments and may obtain and pay for medical and surgical treatment and glasses for such persons. [Amended by 1973 c.713 Â§3; 1975 c.638 Â§3; 2007 c.70 Â§123]

Â Â Â Â Â  346.180 Vocational rehabilitation services. The Commission for the Blind shall maintain a program of vocational rehabilitation services. The object of the program shall be to aid persons with visual impairments in finding employment, to provide such physical restoration as will increase their employability, to establish a program of small business enterprises in which such persons are able to work, to establish individual programs of college and university instruction, also training in trades and occupations which may be followed in their homes and elsewhere, to cooperate with the United States Government in vocational rehabilitation programs for persons who are blind, including establishment of small business enterprises for them in buildings owned or rented by the federal government and to assist persons with visual impairments, in whatever manner may seem advisable to the commission, in disposing of the products of their industries. [Amended by 1975 c.638 Â§4; 1989 c.224 Â§60; 2007 c.70 Â§124]

Â Â Â Â Â  346.190 Industries for the Blind Program. (1) The Commission for the Blind shall establish and maintain a program of industries for persons who are blind. For that purpose, it shall equip and operate one or more training centers, one or more workshops and home industry activities for the employment of suitable persons who are blind, and may devise ways and means for the sale and distribution of the products and services of the Industries for the Blind Program. The commission may conduct such investigation and research as it may deem advisable in selecting new types of industries suitable for workers with visual impairments.

Â Â Â Â Â  (2) The commission shall pay workers with visual impairments who have completed their training suitable compensation for their work in the Industries for the Blind Program. The services performed by workers within the Industries for the Blind Program shall be considered services for a nonprofit organization.

Â Â Â Â Â  (3) The commission may employ persons without visual impairments as workers in the Industries for the Blind Program as necessary to operate the program, to the extent that such persons do not constitute more than 25 percent of the total workforce of the program. The services performed by such persons shall be considered services for a nonprofit organization.

Â Â Â Â Â  (4) Except for those persons employed in a supervisory or administrative capacity:

Â Â Â Â Â  (a) ORS chapter 240 does not apply to workers in the Industries for the Blind Program. However, the commission may allow vacation and sick leave to the employees of the Industries for the Blind Program consistent with the schedules established under the State Personnel Relations Law.

Â Â Â Â Â  (b) Notwithstanding ORS 238.015, a worker in the Industries for the Blind Program working on July 21, 1973, shall become a member of the Public Employees Retirement System at the beginning of the first full pay period after the worker has completed 12 monthsÂ service uninterrupted by a total of more than 30 working days during the 12 monthsÂ period. This subsection shall not apply nor extend to workers entering the Industries for the Blind Program after July 21, 1973.

Â Â Â Â Â  (5) As used in this section, Ânonprofit organizationÂ means an organization, or group of organizations, described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code. [Amended by 1957 c.190 Â§1; 1967 c.535 Â§1; 1969 c.240 Â§2; 1973 c.713 Â§4; 1979 c.468 Â§33; 1989 c.224 Â§61; 2005 c.218 Â§16; 2007 c.70 Â§125]

Â Â Â Â Â  346.200 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.210 Supplying materials and equipment to persons with visual impairment. The Commission for the Blind may, whenever it deems proper, aid persons with visual impairments or groups of such persons by supplying materials, equipment or machinery to them, and also may assist them in the sale and distribution of their products. The ownership of the materials, equipment or machinery supplied to persons with visual impairments may be transferred to such persons by the commission. [Amended by 1975 c.638 Â§5; 1977 c.277 Â§1; 1989 c.224 Â§62; 2007 c.70 Â§126]

Â Â Â Â Â  346.220 Preference for products or services of persons with visual impairment in state purchases. Whenever any of the products or services, including operation of vending facilities as defined in ORS 346.510, of persons with visual impairments, produced under the supervision and direction of the Commission for the Blind, meet the requirements of any state department or institution as to quality, quantity and price, such products or services shall have preference and the state departments and institutions shall purchase from the commission such products or services as may be required. [Amended by 1975 c.638 Â§6; 1989 c.224 Â§63; 2007 c.70 Â§127]

Â Â Â Â Â  346.230 Commission accounts; funds; appropriations; sales on credit. (1) The Commission for the Blind shall keep separate books of accounts for its industries. All negotiable funds received by the commission from the sale of any products made at its workshops, or from the sale of products made under its supervision to which it has title, shall be paid into the State Treasury and by that office kept separate and apart from other funds. Funds so paid in shall be paid out only on warrants of the Oregon Department of Administrative Services, based on duly verified vouchers, as other claims are paid, for the support and maintenance of the industries, the payment of workers in such industries, the purchase of real estate, the planning, construction and remodeling of buildings for workshops and the carrying on of the work of the commission. The sums of money so paid in are continuously appropriated to the commission for the purposes stated.

Â Â Â Â Â  (2) Subject to any other applicable law regulating the sale of goods on credit, the commission may sell products on credit as well as for cash. [Amended by 1959 c.98 Â§1; 1961 c.484 Â§2; 1983 c.740 Â§114; 2005 c.755 Â§23]

Â Â Â Â Â  346.235 [1959 c.98 Â§3; repealed by 1965 c.448 Â§4]

Â Â Â Â Â  346.240 Payment of incidental expenses of commission. The Oregon Department of Administrative Services may, from time to time, as may be necessary, draw a warrant in favor of the Commission for the Blind for a sum not exceeding $1,500 in any one amount, but not in any event in excess of the amount paid into the State Treasury under ORS 346.230, to be used for the purpose of paying for postage, expressage, freight, telegraph, telephone and other incidental expenses for which payment must be made in cash. The commission shall file with the Oregon Department of Administrative Services, from time to time, vouchers therefor. Before the commission shall receive any moneys to be expended for incidental expenses, the commission shall designate the person to whom the funds shall be paid. [Amended by 1973 c.713 Â§5; 1983 c.740 Â§115]

Â Â Â Â Â  346.250 Program of social and educational services. The Commission for the Blind may establish a program of social and educational services for the purpose of ameliorating the condition of persons with visual impairments by providing instruction that will assist them in making the best possible adjustment to conditions resulting from loss or impairment of sight, as the commission may deem advisable. Special courses of instruction and training may be established at training centers and workshops for persons with visual impairments that shall include home economics, household mechanics, orientation to better living and such other instruction as will contribute to the economic and social adjustment of persons with visual impairments. Persons with whom persons with visual impairments are living may, whenever the commission deems necessary, be given instruction that will assist them in caring for such persons with visual impairments. The commission through this program also shall cooperate with the Library of Congress and other agencies in the distribution of talking-book machines, sound-reproducing equipment and other devices designed for the use of persons who are blind, and from time to time may cause to be made and distributed to persons in this state who have visual impairments specially recorded subjects and Braille publications. [Amended by 1973 c.713 Â§6; 1989 c.224 Â§64; 2007 c.70 Â§128]

Â Â Â Â Â  346.260 Cooperation with Department of Human Services. The Commission for the Blind shall:

Â Â Â Â Â  (1) Cooperate with the Department of Human Services in the administration of programs for persons who are blind; and

Â Â Â Â Â  (2) When requested by the department, make an investigation of an applicant eligible for programs for persons who are blind and make recommendations to the department regarding services for the applicant and the employability of the applicant. [Amended by 2001 c.355 Â§1; 2007 c.70 Â§129]

Â Â Â Â Â  346.265 Authority to cooperate with and receive grants from federal government. In addition to its other powers, the Commission for the Blind may enter into agreements with, join with or accept grants from, the federal government for cooperative research, demonstration projects and personnel training programs. The commission is designated the state agency to receive any other federal funds available for the furtherance of the programs under the administration of the commission. [1961 c.484 Â§5]

Â Â Â Â Â  346.270 Receipt and expenditure of gifts and bequests. The Commission for the Blind may receive moneys by gift or bequest and expend the moneys for any of the objects and purposes of the commission under ORS 346.120. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. [Amended by 1965 c.100 Â§452; 1975 c.605 Â§18; 1989 c.966 Â§29]

Â Â Â Â Â  346.280 [Repealed by 1975 c.605 Â§33]

Â Â Â Â Â  346.290 Commission for the Blind Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Commission for the Blind Account. Except for Industries for the Blind Program funds designated in ORS 346.230 and funds made available to the commission under ORS 346.270 or deposited pursuant to ORS 346.540, all moneys received by the commission for promoting the welfare of persons with visual impairments shall be paid into the State Treasury and credited to the Commission for the Blind Account. All moneys in the Commission for the Blind Account hereby are appropriated continuously for and shall be used by the commission for the respective purposes authorized by law.

Â Â Â Â Â  (2) The Commission for the Blind shall keep a record of all moneys deposited in the Commission for the Blind Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [1963 c.381 Â§3; 1973 c.713 Â§7; 1975 c.471 Â§2; 1981 c.271 Â§1; 1989 c.224 Â§65; 2007 c.70 Â§130]

Â Â Â Â Â  346.300 Criminal records checks. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Commission for the Blind may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the commission; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the commission as a volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has or will have access to information that is confidential under state or federal laws, rules or regulations; or

Â Â Â Â Â  (b) In which the person has direct contact with people who are served by the commission. [2007 c.619 Â§2]

Â Â Â Â Â  346.310 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.320 [Amended by 1961 c.484 Â§3; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.330 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.340 [Repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.350 [Repealed by 1955 c.112 Â§1]

Â Â Â Â Â  346.360 [Amended by 1967 c.335 Â§40; repealed by 1973 c.713 Â§8]

Â Â Â Â Â  346.370 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.380 [Repealed by 1957 c.190 Â§2]

Â Â Â Â Â  346.390 [Repealed by 1957 c.190 Â§2]

VENDING FACILITIES ON PUBLIC PROPERTY

Â Â Â Â Â  346.510 Definitions for ORS 346.510 to 346.570. As used in ORS 346.510 to 346.570, the term:

Â Â Â Â Â  (1) ÂOperatorÂ means the individual person who is blind and who is responsible for the day-to-day conduct of the vending facility operation.

Â Â Â Â Â  (2) ÂPerson who is blindÂ means a person having not more than 20/200 visual acuity in the better eye with best correction or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. Such blindness shall be certified by a licensed physician who specializes in diseases of the eye.

Â Â Â Â Â  (3) ÂPublic buildingÂ or ÂpropertyÂ means any building, land or other real property, owned, leased or occupied by any department or agency of the State of Oregon or any of its political subdivisions except public elementary and secondary schools.

Â Â Â Â Â  (4) ÂVending facilityÂ means:

Â Â Â Â Â  (a) Such shelters, counters, shelving, display and wall cases, refrigerating apparatus and other appropriate auxiliary equipment as are necessary or customarily used for the vending of such articles as may be approved by the Commission for the Blind and the agency having care, custody and control of the building or property in or on which the vending facility is located;

Â Â Â Â Â  (b) Manual or coin operated vending machines or similar devices for vending such articles; or

Â Â Â Â Â  (c) Cafeterias or snack bars for the dispensing of food stuffs and beverages. [1957 c.295 Â§2; 1975 c.638 Â§7; 2007 c.70 Â§131]

Â Â Â Â Â  346.520 Persons who are blind to operate vending facilities in public buildings or on public property; charges prohibited; exception. (1) For the purposes of providing persons who are blind with remunerative employment, enlarging the economic opportunities of those persons and stimulating them to greater efforts to make themselves self-supporting with independent livelihoods, persons who are blind and who are licensed under the provisions of ORS 346.510 to 346.570 by the Commission for the Blind, as set forth in ORS 346.510 to 346.570, shall operate vending facilities in or on any public buildings or properties where, in the discretion of the head of the department or agency in charge of the maintenance of such buildings or properties, such vending facilities may properly and satisfactorily operate.

Â Â Â Â Â  (2) Notwithstanding ORS 276.385, the department or agency in charge of the maintenance of a public building or property in or on which a vending facility is operated under ORS 346.510 to 346.570 may not charge the Commission for the Blind or persons who are blind and who are licensed under the provisions of ORS 346.510 to 346.570 any amount for:

Â Â Â Â Â  (a) Rental of the space in or on which the vending facility is operated; or

Â Â Â Â Â  (b) Utility costs incurred in the operation of the vending facility.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to charges imposed by the Department of Transportation. Subject to the availability of funds, the department may refrain from charging any amount for rental of space or utility costs described in subsection (2) of this section. [1957 c.295 Â§1; 1975 c.638 Â§8; 2003 c.268 Â§1; 2007 c.70 Â§132]

Â Â Â Â Â  346.530 Notice to commission on vending facilities locations; statement of reason for refusal of commission offer. (1) Each head of the department or agency in charge of the maintenance of public buildings or properties shall:

Â Â Â Â Â  (a) Periodically notify the Commission for the Blind in writing of any and all existing locations where vending facilities are in operation or where vending facilities might properly and satisfactorily be operated.

Â Â Â Â Â  (b) Not less than 30 days prior to the reactivation, leasing, re-leasing, licensing or issuance of permit for operation of any vending facility, inform the Commission for the Blind of such contemplated action.

Â Â Â Â Â  (c) Inform the Commission for the Blind of any locations where such vending facilities are planned or might properly and satisfactorily be operated in or about other public buildings or properties as may now or thereafter come under the jurisdiction of the department or agency for maintenance, such information to be given not less than 30 days prior to leasing, re-leasing, licensing or issuance of permit for operation of any vending facility in such public building or on such property.

Â Â Â Â Â  (2) If the Commission for the Blind makes an offer to operate a vending facility under the provisions of this section and the offer is not accepted for reasons other than the decision to have no vending facility on the premises, such head of the department or agency shall notify the commission in writing of the reasons for refusing its offer, including but not limited to the terms and conditions of the offer which was accepted, if any.

Â Â Â Â Â  (3) Any contract or agreement entered into subsequent to July 1, 1975, which is not in compliance with or in violation of ORS 346.220 and 346.510 to 346.570, shall be null and void. [1957 c.295 Â§3; 1965 c.471 Â§1; 1975 c.638 Â§9]

Â Â Â Â Â  346.540 Duties of commission with respect to operation of vending facilities; rules. (1) The Commission for the Blind shall:

Â Â Â Â Â  (a) Make surveys of public buildings or properties to determine their suitability as locations for vending facilities to be operated by persons who are blind and advise the heads of departments or agencies charged with the maintenance of such buildings or properties as to their findings.

Â Â Â Â Â  (b) With the consent of the head of the department or agency charged with the maintenance of the buildings or properties, establish vending facilities in those locations which the Commission for the Blind has determined to be suitable, and may enter into leases or licensing agreements therefor.

Â Â Â Â Â  (c) Select, train, license and install qualified persons who are blind as managers of such vending facilities.

Â Â Â Â Â  (d) Adopt rules as it may from time to time deem necessary to assure the proper and satisfactory operation of such vending facilities, and for the benefit of vending facility operators.

Â Â Â Â Â  (e) Provide for the continued operation of established vending facilities if a qualified person who is blind is not available until a qualified person who is blind is available for assignment as manager.

Â Â Â Â Â  (2) If the head of the department or agency charged with the maintenance of buildings or properties does not consent to the establishment of vending facilities in locations in the building or on the property which were determined suitable by the commission, that person shall inform the commission in writing of the reasons why consent is not given.

Â Â Â Â Â  (3) The commission may establish in the State Treasury a fund from the net proceeds of the operation of vending facilities. Moneys so deposited including the interest thereon shall be credited by the State Treasurer to a special checking account, separate and distinct from the General Fund. Disbursement may be made by check signed by the person designated by the commission. The fund shall be used for the purposes of and are continuously appropriated for maintenance and replacement of equipment, management services, assuring a fair minimum of return to vendors, or for such other purposes necessary and proper for the benefit of operators of vending facilities. Interest earned by the account shall be credited to the account. [1957 c.295 Â§4; 1965 c.471 Â§2; 1975 c.638 Â§10; 1981 c.271 Â§2; 1989 c.966 Â§30; 2007 c.70 Â§133]

Â Â Â Â Â  346.550 Commodities and articles that may be sold at vending facilities. A vending facility operated under the provisions of ORS 346.510 to 346.570 shall be used solely for the vending of such commodities and articles as may be approved by the Commission for the Blind and by the head of the department or agency in charge of the maintenance of the building or property in or on which such facility is operated. [1957 c.295 Â§5; 1975 c.638 Â§11]

Â Â Â Â Â  346.560 Operator subject to applicable laws and ordinances. The operator of each vending facility operated under the provisions of ORS 346.510 to 346.570 shall be subject to the provisions of any and all laws and ordinances applying within the territory within which such facility is located including those requiring a license or permit for the conduct of such business or any particular aspect thereof. [1957 c.295 Â§6; 1975 c.638 Â§12]

Â Â Â Â Â  346.565 Participation in state health benefit plan and deferred compensation plan. (1) A business enterprise manager who is blind, as described under ORS 346.510 to 346.570, or a person who is blind who is an employee of a private nonprofit Oregon corporation established and authorized by the Commission for the Blind to provide employment to persons who are blind may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the manager or employee.

Â Â Â Â Â  (2) A business enterprise manager who is blind, as described under ORS 346.510 to 346.570, may participate in state deferred compensation plan established under ORS 243.401 to 243.507, contingent on participation not affecting the tax exempt status of other contributions to the deferred compensation plan.

Â Â Â Â Â  (3) For the purposes of subsections (1) and (2) of this section, such managers and employees shall be considered eligible state employees. [1991 c.577 Â§2; 1997 c.179 Â§28; 1997 c.222 Â§51; 2007 c.70 Â§134]

Â Â Â Â Â  346.570 Rights of persons operating vending facilities prior to August 20, 1957. (1) Those individuals who are operating vending facilities in public buildings or on public properties, as defined in ORS 346.510 prior to August 20, 1957, shall not be affected by ORS 346.510 to 346.570, except and only insofar as provided in ORS 346.530 (2).

Â Â Â Â Â  (2) Any person who is blind and who is presently operating a vending facility in or on public buildings or properties and who desires to make use of the advantages of the program authorized by ORS 346.510 to 346.570 shall have the right to do so; and, in such instance, the Commission for the Blind may negotiate and consummate arrangements for the purchase of such vending facility equipment as it may deem necessary for the satisfactory operation of the vending facility. [1957 c.295 Â§7; 1975 c.638 Â§13; 1987 c.158 Â§61; 2007 c.70 Â§135]

ASSISTANCE DOGS FOR PERSONS WHO ARE BLIND OR DEAF

Â Â Â Â Â  346.610 Definitions for ORS 346.610 to 346.630. As used in ORS 346.610 to 346.630:

Â Â Â Â Â  (1) ÂDog guideÂ means a dog that is wearing a dog guide harness and is trained to lead or guide a person who is blind.

Â Â Â Â Â  (2) ÂDog guide traineeÂ means a dog undergoing training to lead or guide a person who is blind.

Â Â Â Â Â  (3) ÂMode of transportationÂ means any mode of public transportation operating within this state except for parlor, lounge, or club car of a common carrier by railroad.

Â Â Â Â Â  (4) ÂPerson who is blindÂ means a person who has vision of 20/200 or less with the best correction or has a visual field of 20 degrees or less.

Â Â Â Â Â  (5) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400.

Â Â Â Â Â  (6) ÂTrainerÂ means a person who trains dogs to lead or guide persons who are blind. [1967 c.259 Â§1; 1971 c.87 Â§1; 1973 c.714 Â§12; 1981 c.771 Â§1; 2007 c.70 Â§136]

Â Â Â Â Â  346.620 Dog guide in place of public accommodation or on public transportation for person who is blind; liability. (1) A person who is blind has the right to have a dog guide with the person, and a trainer has the right to have a dog guide or dog guide trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the person or trainer controls the behavior of the dog.

Â Â Â Â Â  (2) A trainer or a person who is blind is not required to pay an additional fee or admission charge for the dog guide.

Â Â Â Â Â  (3) A trainer or a person who is blind is liable for any damages done to a place of public accommodation or to any mode of transportation by the dog guide. [1967 c.259 Â§2; 1971 c.87 Â§2; part renumbered 346.991; 2007 c.70 Â§137]

Â Â Â Â Â  346.630 Prohibition against discriminating in renting housing because of dog guide; remedy. (1) A landlord, as defined in ORS 90.100, may not refuse to rent a dwelling unit, as defined in ORS 90.100, to a person who is blind on the basis of the personÂs use or possession of a dog guide.

Â Â Â Â Â  (2) A person who is blind has a cause of action to recover compensatory damages or $200, whichever is greater, from any landlord, as defined in ORS 90.100, who refuses to rent a dwelling unit, or who charges additional rent, on the basis of the personÂs use or possession of a dog guide. The court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (3) A person who is blind is not required to pay an additional nonrefundable fee or an excessive deposit for the dog guide.

Â Â Â Â Â  (4) A person who is blind is liable for any damages done to the dwelling unit by the dog guide. [1975 c.256 Â§8; 1981 c.179 Â§1; 1993 c.369 Â§35; 1995 c.618 Â§67; 2007 c.70 Â§138]

Â Â Â Â Â  346.640 Definitions for ORS 346.640 to 346.660. As used in ORS 346.640 to 346.660:

Â Â Â Â Â  (1) ÂPerson who is deafÂ means a person whose hearing disability precludes successful processing of linguistic information through audition with or without a hearing aid.

Â Â Â Â Â  (2) ÂHearing ear dogÂ means a dog that is on an orange leash and that is trained to assist a person who is deaf.

Â Â Â Â Â  (3) ÂHearing ear dog traineeÂ means a dog undergoing training to assist a person who is deaf.

Â Â Â Â Â  (4) ÂMode of transportationÂ means any mode of public transportation operating within this state except for parlor, lounge, or club car of a common carrier by railroad.

Â Â Â Â Â  (5) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400. [1981 c.771 Â§3; 2007 c.70 Â§139]

Â Â Â Â Â  346.650 Hearing ear dog in place of public accommodation or on public transportation for person who is deaf; liability. (1) A person who is deaf has the right to have a hearing ear dog with the person, and a trainer of a hearing ear dog has the right to have the hearing ear dog or hearing ear dog trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the person or trainer controls the behavior of the dog.

Â Â Â Â Â  (2) A trainer of a hearing ear dog or a person who is deaf is not required to pay an additional fee or admission charge for the hearing ear dog.

Â Â Â Â Â  (3) A trainer of a hearing ear dog or a person who is deaf is liable for any damages done to a place of public accommodation or to any mode of transportation by the hearing ear dog. [1981 c.771 Â§4; 2007 c.70 Â§140]

Â Â Â Â Â  346.660 Prohibition against discriminating in renting housing because of hearing ear dog; liability. (1) A landlord, as defined in ORS 90.100, may not refuse to rent a dwelling unit, as defined in ORS 90.100, to a person who is deaf on the basis of the use or possession of a hearing ear dog.

Â Â Â Â Â  (2) A person who is deaf is not required to pay an additional nonrefundable fee for the hearing ear dog.

Â Â Â Â Â  (3) A person who is deaf is liable for any damages done to the dwelling unit by the hearing ear dog. [1981 c.771 Â§5; 1993 c.369 Â§36; 2007 c.70 Â§141]

ASSISTANCE ANIMALS FOR PERSONS WITH PHYSICAL IMPAIRMENT

Â Â Â Â Â  346.680 Definitions for ORS 346.680 to 346.690. As used in ORS 346.680 to 346.690:

Â Â Â Â Â  (1) ÂAssistance animalÂ means any animal trained to assist a person with a physical impairment in one or more daily life activities, including but not limited to:

Â Â Â Â Â  (a) Dog guides, as defined in ORS 346.610;

Â Â Â Â Â  (b) Hearing ear dogs, as defined in ORS 346.640;

Â Â Â Â Â  (c) An animal trained to pull a wheelchair;

Â Â Â Â Â  (d) An animal trained to fetch dropped items; and

Â Â Â Â Â  (e) An animal trained to perform balance work.

Â Â Â Â Â  (2) ÂAssistance animal traineeÂ means any animal undergoing training to assist a person with a physical impairment.

Â Â Â Â Â  (3) ÂDaily life activityÂ includes but is not limited to:

Â Â Â Â Â  (a) Self-care;

Â Â Â Â Â  (b) Ambulation;

Â Â Â Â Â  (c) Communication; or

Â Â Â Â Â  (d) Transportation.

Â Â Â Â Â  (4) ÂMode of transportationÂ means any mode of transportation operating within this state.

Â Â Â Â Â  (5) ÂPerson with a physical impairmentÂ means any person who has a permanent physical impairment, whose physical impairment limits one or more of daily life activities and who has a record of impairment and is regarded by health care practitioners as having such an impairment, requiring the use of an assistance animal including but not limited to blindness, deafness and complete or partial paralysis.

Â Â Â Â Â  (6) ÂPublic accommodationÂ means a place of public accommodation as defined in ORS 659A.400 including but not limited to educational institutions, airlines and restaurants. The exception stated in ORS 659A.400 (2) is not an exception under ORS 90.390 and 346.680 to 346.690. [1989 c.336 Â§1; 1993 c.369 Â§37; 1995 c.79 Â§189; 2007 c.70 Â§142]

Â Â Â Â Â  346.685 Rights of person with physical impairment and trainer; prohibition on admission charge for animal; access to transportation; liability for damage by animal. (1) A person with a physical impairment has the right to have an assistance animal with the person, and a trainer has the right to have an assistance animal or assistance animal trainee with the trainer, in any place of public accommodation or on any mode of transportation so long as the person or trainer controls the behavior of the animal.

Â Â Â Â Â  (2) A trainer or a person with a physical impairment is not required to pay an additional fee or admission charge for the assistance animal.

Â Â Â Â Â  (3) The assistance animal shall be allowed to accompany its owner in an ambulance or other mode of transportation in the event of a medical emergency. If the owner is unconscious, the assistance animal shall be placed in an emergency veterinary clinic until the person regains consciousness and can make arrangements for the animal, or a relative responsible for the injured person is contacted and can make arrangements for the animal, or until the injured person dies, in which case the authorities will attempt to contact the school, where the animal was trained, for further action.

Â Â Â Â Â  (4) A trainer or a person with a physical impairment is liable for any damages done to a place of public accommodation or to any mode of transportation by the assistance animal. [1989 c.336 Â§2; 2007 c.70 Â§143]

Â Â Â Â Â  346.687 Damages recoverable for harm or theft of assistance animal. (1) In addition to and not in lieu of any other penalty provided by state law, a person with a physical impairment who uses an assistance animal or the owner of an assistance animal may bring an action for economic and noneconomic damages against any person who steals or, without provocation, attacks the assistance animal. The person with a physical impairment or owner may also bring an action for such damages against the owner of any animal that, without provocation, attacks an assistance animal. The action authorized by this subsection may be brought by the person with a physical impairment or owner even if the assistance animal was in the custody or under the supervision of another person when the theft or attack occurred.

Â Â Â Â Â  (2) If the theft of or unprovoked attack on an assistance animal described in subsection (1) of this section results in the death of the animal or the animal is not returned or if injuries sustained in the theft or attack prevent the animal from returning to service as an assistance animal, the measure of economic damages shall include, but need not be limited to, the replacement value of an equally trained assistance animal, without any differentiation for the age or the experience of the animal. In addition, the person with a physical impairment or owner may recover any other costs and expenses, including, but not limited to, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, incurred as a result of the theft of or injury to the animal.

Â Â Â Â Â  (3) If the theft of or unprovoked attack on an assistance animal described in subsection (1) of this section results in injuries from which the animal recovers and returns to service, or if the animal is stolen but is recovered and returns to service, the measure of economic damages shall include, but need not be limited to, the veterinary medical expenses, costs of temporary replacement assistance services, whether provided by another assistance animal or a person, and any other costs and expenses incurred by the person with a physical impairment or owner as a result of the theft of or injury to the animal.

Â Â Â Â Â  (4) A cause of action does not arise under this section if the person with a physical impairment, owner or the person having custody or supervision of the assistance animal was committing a criminal or civil trespass at the time of the theft of or attack on the assistance animal.

Â Â Â Â Â  (5) The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court. [1993 c.312 Â§2; 1995 c.618 Â§68; 2007 c.70 Â§144]

Â Â Â Â Â  346.690 Prohibition against discrimination in renting housing because of assistance animal; liability. (1) A landlord, as defined in ORS 90.100, may not refuse to rent a dwelling unit, as defined in ORS 90.100, to a person with a physical impairment on the basis of the personÂs use or possession of an assistance animal.

Â Â Â Â Â  (2) A person with a physical impairment has a cause of action to recover compensatory damages or $200, whichever is greater, from any landlord who refuses to rent a dwelling unit, or who charges additional rent, on the basis of the personÂs use or possession of an assistance animal. The court shall award reasonable attorney fees to the prevailing plaintiff in an action under this section. The court may award reasonable attorney fees and expert witness fees incurred by a defendant who prevails in the action if the court determines that the plaintiff had no objectively reasonable basis for asserting a claim or no objectively reasonable basis for appealing an adverse decision of a trial court.

Â Â Â Â Â  (3) A person with a physical impairment is not required to pay an additional nonrefundable fee or an excessive deposit for the assistance animal.

Â Â Â Â Â  (4) A person with a physical impairment is liable for any damages done to the dwelling unit by the assistance animal. [1989 c.336 Â§3; 1995 c.618 Â§69; 2007 c.70 Â§145]

PENALTIES

Â Â Â Â Â  346.990 [Repealed by 1965 c.100 Â§456]

Â Â Â Â Â  346.991 Penalties. (1) Violation of ORS 346.167 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or both.

Â Â Â Â Â  (2) Violation of ORS 346.620 (1) or (2) is a Class C misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 346.650 or 346.660 is a Class C misdemeanor.

Â Â Â Â Â  (4) Violations of ORS 346.680 to 346.690 are subject to the penalties provided in subsections (1) to (3) of this section. [Subsection (1) enacted as 1971 c.312 Â§6; subsection (2) derived from 346.620; 1981 c.771 Â§2; subsection (3) enacted as 1981 c.771 Â§6; subsection (4) enacted as 1989 c.336 Â§5; 1993 c.369 Â§38; 2003 c.378 Â§33]

_______________

CHAPTER 347

[Reserved for expansion]



Chapter 348

Chapter 348 Â Student Aid; Education Stability Fund; Planning

2007 EDITION

STUDENT AID; STABILITY FUND; PLANNING

EDUCATION AND CULTURE

POLICY

348.005Â Â Â Â  Policy on student financial aid

LOANS GENERALLY

348.010Â Â Â Â  Higher Education Student Loan Fund; investments

348.040Â Â Â Â  Definitions for ORS 348.040 to 348.070

348.050Â Â Â Â  Student loans from Common School Fund; terms and conditions; exceptions

348.070Â Â Â Â  List of suitable career schools

348.090Â Â Â Â  Loans guaranteed by state agency; payment of interest

348.095Â Â Â Â  Reimbursement by commission for default losses

348.105Â Â Â Â  Loan obligations enforceable against minor

348.115Â Â Â Â  Student loans for nursing programs; terms and conditions

348.117Â Â Â Â  Repayment of loans for nursing program; grounds for deferral

SCHOLARSHIPS AND GRANTS

348.180Â Â Â Â  Definitions

348.183Â Â Â Â  Legislative intent

348.186Â Â Â Â  Oregon Achievement Grant; qualifications; renewal

348.205Â Â Â Â  Oregon Opportunity Grant program

348.210Â Â Â Â  Scholarships at
Eastern
Oregon
University
; scholarships for certain foreign students

348.230Â Â Â Â  Scholastic grants at post-secondary institutions; qualified applicants; renewals

348.250Â Â Â Â  Procedure for awarding grants under ORS 348.230 and 348.260

348.260Â Â Â Â  Oregon Opportunity Grant; amount; renewal

348.265Â Â Â Â  Grants for students of Oregon Health and
Science
University

348.270Â Â Â Â  Scholarships for children of public safety officers and former foster children

348.280Â Â Â Â  Determination of eligibility for scholarships under ORS 348.270; rules

348.282Â Â Â Â  Definitions

348.283Â Â Â Â  Oregon Troops to Teachers program; rules

348.290Â Â Â Â  Financial aid to study barbering, hairdressing, manicure and esthetics

RURAL MEDICAL EDUCATION LOANS

348.310Â Â Â Â  Loans for medical study; rules

348.320Â Â Â Â  Eligibility for loans; application; written agreement

348.330Â Â Â Â  Amount of loans

348.340Â Â Â Â  Cost-sharing community loan fund program; repayment; exception

348.350Â Â Â Â  Cost-sharing hospital loan fund program; limitation; admission to family practice programs

348.360Â Â Â Â  Renewal of loans

348.370Â Â Â Â  Repayment of loans; interest; conditions; exemption

348.390Â Â Â Â  Rural Medical Education Loan Fund; sources; use

SPEECH-LANGUAGE PATHOLOGIST GRANTS AND STIPENDS

348.394Â Â Â Â  Definitions for ORS 348.394 to 348.406

348.398Â Â Â Â  Department of Education authority; grants; stipends; rules

348.401Â Â Â Â  Grant eligibility; amount; employment requirement

348.403Â Â Â Â  Stipend eligibility; amount

348.406Â Â Â Â  Speech-Language Pathologist Training Fund

COMMUNITY SERVICE VOUCHER PROGRAM

348.427Â Â Â Â  Voucher program established; amount; recipient eligibility

348.429Â Â Â Â  Voucher amount limited; Oregon Student Assistance Commission duties; vouchers not personal income; rules

348.431Â Â Â Â  Tracking system

348.433Â Â Â Â  Limitation on administrative expenditures

348.436Â Â Â Â  Community Service Voucher Fund

COOPERATION BETWEEN
OREGON
UNIVERSITY SYSTEM AND COMMUNITY COLLEGES

348.470Â Â Â Â  Legislative findings; cooperation between Oregon University System and community colleges

ASPIRE PROGRAMS

348.500Â Â Â Â  Purpose; goals

OREGON
STUDENT ASSISTANCE COMMISSION

(Administration)

348.505Â Â Â Â  ÂCommissionÂ and Âfinancial aidÂ defined

348.510Â Â Â Â  Oregon Student Assistance Commission; term; vacancy; confirmation; qualifications

348.520Â Â Â Â  Duties

348.530Â Â Â Â  Powers; rulemaking authority

348.540Â Â Â Â  Officers of commission; quorum; meetings

348.550Â Â Â Â  Compensation and expenses of commission members

348.560Â Â Â Â  Staff; office space

348.563Â Â Â Â  Authority of Oregon Student Assistance Commission to require fingerprints

348.570Â Â Â Â  Funds and accounts created

348.580Â Â Â Â  Agreements with community foundations

348.590Â Â Â Â  Continuous appropriation of certain funds

348.592Â Â Â Â  Loan cancellation insurance

(Degrees)

348.594Â Â Â Â  Definitions for ORS 348.594 to 348.615

348.596Â Â Â Â  Purpose of ORS 348.594 to 348.615

348.597Â Â Â Â  Applicability of ORS 348.594 to 348.615

348.599Â Â Â Â  Office of Degree Authorization

348.601Â Â Â Â  Office of Degree Authorization Account

348.603Â Â Â Â  Duties of commission relating to degree authorization and nondegree programs; approval of new post-secondary program or location; rules; fees

348.604Â Â Â Â  Exemption from ORS 348.594 to 348.615

348.605Â Â Â Â  Restrictions and duties of exempted schools

348.606Â Â Â Â  Conferring or offering of degree before approval obtained prohibited; fees; rules

348.607Â Â Â Â  Fee for exemption application; rules; prohibition on requirements for religious exemption

348.608Â Â Â Â  Certification by exempt school; suspension or revocation of exemption; appeal

348.609Â Â Â Â  Representation of possession of academic degree; complaints; civil penalties; rules; fees

348.612Â Â Â Â  Revocation of approval; hearing

348.615Â Â Â Â  Appeal procedure

(Scholarship Program Tax Credit)

348.616Â Â Â Â  Minimum criteria for certification of employer program; rules

348.618Â Â Â Â  Requirements for program certification application; acceptance and rejection of application

348.621Â Â Â Â  Requirements for tax credit certification application

(Alternative Student Loan Program)

348.625Â Â Â Â  Definitions for ORS 348.570 and 348.625 to 348.695

348.630Â Â Â Â  Eligible recipients; limitations; credit check

348.635Â Â Â Â  Establishment of loan terms and conditions

348.640Â Â Â Â  Administration of loans by private lenders; repayment to state; risk of loss

348.655Â Â Â Â  Issuance of revenue bonds; amount; interest tax exempt

348.660Â Â Â Â  Determination to issue revenue bonds; duties of State Treasurer; factors to consider

348.665Â Â Â Â  Laws governing issuance of bonds; powers of State Treasurer

348.670Â Â Â Â  Administrative expenses

348.675Â Â Â Â  Refunding of bonds

348.680Â Â Â Â  Validity of bonds

348.685Â Â Â Â  Covenants in actions authorizing bonds; contents

348.690Â Â Â Â  Liability of state for bonds

348.695Â Â Â Â  Rights and remedies of bondholders and trustees

EDUCATION STABILITY FUND

(Generally)

348.696Â Â Â Â  Education Stability Fund; investment; earnings

(
Oregon
Growth Account)

348.701Â Â Â Â  Definitions for ORS 348.701 to 348.710

348.702Â Â Â Â
Oregon
Growth Account

348.703Â Â Â Â  Management and investment of moneys in account; reporting requirement; contracts for investment advice and other services

348.704Â Â Â Â  Allocation, withdrawal and transfer of assets in account

348.706Â Â Â Â
Oregon
Resource and Technology Development Subaccount

348.707Â Â Â Â  Oregon Growth Account Board; members; terms; compensation; powers and duties

348.710Â Â Â Â  Confidentiality of records, communications and information

(
Oregon
Education Fund)

348.716Â Â Â Â  Oregon Education Fund; use; payment of education lottery bonds

OREGON
529 COLLEGE SAVINGS NETWORK

348.841Â Â Â Â  Definitions for ORS 348.841 to 348.873

348.844Â Â Â Â  Policy on higher education qualified tuition savings program

348.849Â Â Â Â  Oregon 529 College Savings Board; membership

348.853Â Â Â Â  Board powers and duties; establishment of network; rules

348.856Â Â Â Â
Oregon
529 College Savings Network Fund

348.857Â Â Â Â  Network participation; contribution limitations; fees

348.860Â Â Â Â  Right to direct investment of contributions or earnings; liability for loss

348.863Â Â Â Â  Prohibitions and limitations on accounts

348.867Â Â Â Â  Designated beneficiary of account; confidentiality of account information

348.869Â Â Â Â  State interest in contributions and earnings

348.870Â Â Â Â  Account withdrawals; rules; report

348.873Â Â Â Â  Report to Governor and Legislative Assembly

COORDINATION OF STATE AGENCIES

348.890Â Â Â Â  Joint Boards of Education; meeting; implementation of agreements

(Temporary provisions relating to statewide articulation and transfer system are compiled as notes following ORS 348.890)

348.900Â Â Â Â  Needs assessment for health care occupations; evaluation of health care education programs

EDUCATION COMMISSION OF THE STATES

348.950Â Â Â Â  Education Commission of the States; members; dues

PENALTIES

348.992Â Â Â Â  Criminal penalty

POLICY

Â Â Â Â Â  348.005 Policy on student financial aid. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The State of
Oregon
can achieve its full economic and social potential only if all Oregonians have the opportunity to contribute to the full extent of their capabilities and only when financial barriers to their educational goals are removed;

Â Â Â Â Â  (b) All Oregonians who meet the appropriate admissions requirements should be able to attend any community college, state institution of higher education or independent not-for-profit institution of post-secondary education regardless of individual economic or social circumstances;

Â Â Â Â Â  (c) The interests of this state are best served when public subsidies supporting college students are distributed fairly, equitably and consciously to ensure maximum access and choice for all Oregonians at the least cost to the taxpayers;

Â Â Â Â Â  (d) Need-based student financial aid is an effective, efficient and essential means of assisting Oregonians who are unable to afford the full cost of higher education;

Â Â Â Â Â  (e) Student financial aid allows Oregonians with limited resources to select academic programs based on their interests, aptitudes and career goals;

Â Â Â Â Â  (f) Student financial aid encourages and permits capable and promising Oregonians to persist in their education and training within this state; and

Â Â Â Â Â  (g) By assisting Oregonians in this manner, student financial aid contributes to the quality of life of each Oregonian and to the social, cultural and economic well-being of all Oregonians.

Â Â Â Â Â  (2) It is the intention of the Legislative Assembly to establish financial assistance programs to enable qualified Oregonians who need student aid to obtain post-secondary education in
Oregon
Âs community colleges, state institutions of higher education or independent not-for-profit institutions of post-secondary education. [1993 c.239 Â§1; 2005 c.22 Â§242]

LOANS GENERALLY

Â Â Â Â Â  348.010 Higher Education Student Loan Fund; investments. (1) The Department of Higher Education shall maintain with the State Treasurer a fund separate and distinct from the General Fund known as the Higher Education Student Loan Fund, which shall consist of:

Â Â Â Â Â  (a) All moneys made available to the State Board of Higher Education for student loan purposes by state appropriations and by the federal government under terms of the National Defense Education Act of 1958 and amendments thereto, and under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto;

Â Â Â Â Â  (b) Repayments of loans identified in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Interest earned on student loans identified in paragraph (a) of this subsection; and

Â Â Â Â Â  (d) Earnings from investments of the Higher Education Student Loan Fund.

Â Â Â Â Â  (2) All moneys in the Higher Education Student Loan Fund are continuously appropriated to the Department of Higher Education for the purpose of granting student loans under the terms established by the National Defense Education Act of 1958 and amendments thereto, under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto.

Â Â Â Â Â  (3) The repayment in whole or part of any student loan made under terms of the National Defense Education Act of 1958 and amendments thereto, under terms of the Health Professions Educational Assistance Act of 1963 and the Nurses Training Act of 1964 and amendments thereto, shall be made pursuant to the provisions of the applicable federal statutes and repayment to the Higher Education Student Loan Fund shall be made in accordance with applicable federal statutes.

Â Â Â Â Â  (4) Funds in the Higher Education Student Loan Fund not needed for student loans may be invested by the State Treasurer as other public funds are invested under ORS 293.701 to 293.820. The State Treasurer shall credit to the Higher Education Student Loan Fund any interest or other income derived from such investment. [Formerly 351.570; 1987 c.102 Â§1; 1999 c.311 Â§4; 2005 c.22 Â§243]

Â Â Â Â Â  348.040 Definitions for ORS 348.040 to 348.070. As used in ORS 348.040 to 348.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂEligible studentÂ means a person who is a resident of this state, as determined by the Oregon Student Assistance Commission, at the time of application for a loan under ORS 348.040 to 348.070:

Â Â Â Â Â  (a) Who is enrolled in or has applied for enrollment in a qualified school;

Â Â Â Â Â  (b) Who has demonstrated a satisfactory level of achievement in the high school or other school on the record of which the application for enrollment is based or in which the applicant is enrolled; and

Â Â Â Â Â  (c) Who can show the necessity for financial assistance in order to continue the applicantÂs education.

Â Â Â Â Â  (3) ÂQualified schoolÂ means a school within this state which is a:

Â Â Â Â Â  (a) Four-year, nonprofit, generally accredited institution of higher education;

Â Â Â Â Â  (b) Accredited public or private community college or education center, or one recognized by a state educational agency;

Â Â Â Â Â  (c) Career school that is approved by the Superintendent of Public Instruction;

Â Â Â Â Â  (d) Medical or dental program offered by the Oregon Health and
Science
University
;

Â Â Â Â Â  (e) Veterinary program offered by
Oregon
State
University
; or

Â Â Â Â Â  (f) Institution which is, in the opinion of the commission, comparable to such institutions, colleges, centers or schools.

Â Â Â Â Â  (4) When the commission certifies that the course is not available within this state, a qualified school may include an institution, college, center or school not located in this state. [1965 c.532 Â§1; 1977 c.762 Â§6; 1981 c.324 Â§2; 1995 c.343 Â§33; 1999 c.704 Â§9]

Â Â Â Â Â  348.050 Student loans from Common School Fund; terms and conditions; exceptions. (1) Upon approval of the loan application of an eligible student by the Oregon Student Assistance Commission, the Department of State Lands may loan an amount from the Common School Fund to the student in compliance with ORS 348.040 to 348.070. The loan shall be evidenced by a written obligation but no additional security shall be required. Notwithstanding any provision in this section, the department may require cosigners on the loans.

Â Â Â Â Â  (2) Loans granted under ORS 348.040 to 348.070 to eligible students by the department shall:

Â Â Â Â Â  (a) Not exceed $1,000 in a single academic year to an undergraduate student.

Â Â Â Â Â  (b) Not exceed $4,000 in a single academic year to a graduate or professional student.

Â Â Â Â Â  (c) Not exceed $16,000 for all loans made to a student under ORS 348.040 to 348.070.

Â Â Â Â Â  (3) Payment of interest shall be as follows:

Â Â Â Â Â  (a) Medical and dental student borrowers at the Oregon Health and
Science
University
and veterinary student borrowers at
Oregon
State
University
shall be assessed at least six percent interest per annum on the unpaid balance from the date of the note. Interest payments by these borrowers shall be deferred until they cease to be enrolled. During the interest deferment period, the Oregon Student Assistance Commission shall pay the department the negotiated rate of interest on an annual basis. The borrower shall reimburse the Oregon Student Assistance Commission for these interest payments as provided in subsection (4) of this section. These borrowers shall commence direct payment of accruing interest to the department at the time they cease to be enrolled.

Â Â Â Â Â  (b) All other borrowers are required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (4) of this section.

Â Â Â Â Â  (c) The Oregon Student Assistance Commission shall pay annually to the department a maximum of three percent per annum on the unpaid balance of all medical, dental and veterinary student borrower loans. The rate of this special payment may vary annually and will be negotiated by the Oregon Student Assistance Commission and the department.

Â Â Â Â Â  (d) The interest rates to be charged the borrower for the school year as stated in paragraphs (a) and (b) of this subsection shall be negotiated by the department and the Oregon Student Assistance Commission.

Â Â Â Â Â  (4)(a) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs graduation or other termination of the studentÂs education.

Â Â Â Â Â  (b) Notwithstanding any other provision of this section, medical, dental and veterinary student borrowers who enter approved post-graduate study programs shall commence repayment of the principal and the accruing and deferred interest on loans no later than 12 months following the completion of the post-graduate study program or 60 months, whichever is sooner.

Â Â Â Â Â  (c) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this section is intended to prevent repayment without penalty at an earlier date than provided in this section or to prohibit the department, with the consent of the Oregon Student Assistance Commission, from extending the repayment period to a date other than permitted by this subsection.

Â Â Â Â Â  (5) Notwithstanding any other provision of this section, the department may loan an amount from the Common School Fund to a student under guaranteed programs authorized by the Higher Education Act of 1965, as amended, commonly known as the Guaranteed Student Loan Program and the ParentÂs Loans for Undergraduate Students Program. Neither the limitations on amounts set forth in subsection (2) of this section nor the subsidies authorized by subsection (3) of this section apply to such loans. ORS 327.484 does not apply to such loans. [1965 c.532 Â§2; 1969 c.573 Â§3; 1977 c.725 Â§1; 1977 c.762 Â§7; 1981 c.324 Â§1; 1983 c.483 Â§1]

Â Â Â Â Â  348.060 [1965 c.532 Â§3; repealed by 1971 c.577 Â§3]

Â Â Â Â Â  348.070 List of suitable career schools. To assist the Oregon Student Assistance Commission and the Department of State Lands in determining the qualification of schools, the Superintendent of Public Instruction shall maintain a listing of career schools offering professional and technical training that meets the occupational needs of the student. [1965 c.532 Â§4; 1995 c.343 Â§34]

Â Â Â Â Â  348.080 [1965 c.532 Â§10; repealed by 1967 c.477 Â§5]

Â Â Â Â Â  348.090 Loans guaranteed by state agency; payment of interest. In addition to and not in lieu of student loans authorized pursuant to ORS 348.040 to 348.070, the Department of State Lands may make loans to students who are
Oregon
residents if the loans are guaranteed by a state agency. The terms, conditions and rates of interest of such loans may be determined by the department so as to take advantage of any federal statute providing for full or partial payment of interest on such loans. [1967 c.477 Â§4]

Â Â Â Â Â  348.095 Reimbursement by commission for default losses. From funds available therefor, the Oregon Student Assistance Commission shall reimburse the Department of State Lands for any loss resulting from default of a student loan under ORS 348.040 to 348.070. Funds appropriated under ORS 348.050 to pay interest to the department on loans to medical, dental and veterinary students shall also be available to reimburse the department for any loss resulting from default of a student loan under ORS 348.040 to 348.070. [1977 c.762 Â§10; 1987 c.130 Â§1]

Â Â Â Â Â  348.105 Loan obligations enforceable against minor. (1) As used in this section:

Â Â Â Â Â  (a) ÂEducational institutionÂ means any post-secondary educational institution that is approved or accredited by the Northwest Association of Schools and Colleges, by its regional equivalent or by the appropriate official, department or agency of the state or nation in which the institution is located, and that is:

Â Â Â Â Â  (A) A four-year college or university;

Â Â Â Â Â  (B) A junior college or community college; or

Â Â Â Â Â  (C) A technical, professional or career school.

Â Â Â Â Â  (b) ÂEducational loanÂ means a loan or other aid or assistance for the purpose of furthering the obligorÂs education at an educational institution.

Â Â Â Â Â  (c) ÂPersonÂ means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, any written obligation made by any minor in consideration of an educational loan received by the minor from any person shall be as valid and binding as if the minor had, at the time of making and executing the obligation, attained the age of majority, but only if prior to the making of the educational loan an educational institution has certified in writing to the person making the educational loan that the minor is enrolled, or has been accepted for enrollment, in the educational institution.

Â Â Â Â Â  (3) Any obligation mentioned in subsection (2) of this section may be enforced in any action or proceeding against such person in the name of the person and shall be valid, insofar as the issue of age is concerned, without the consent thereto of the parent or guardian of such person. Such person may not disaffirm the obligation because of age nor may such person interpose in any action or proceeding arising out of the educational loan the defense that the borrower is, or was, at the time of making or executing the obligation, a minor.

Â Â Â Â Â  (4) Any parent or legal guardian who did not consent to guarantee or otherwise ensure performance of the obligation mentioned in subsection (2) of this section shall not be liable for payment of such obligation. [Formerly 348.805; 1977 c.725 Â§2; 1995 c.343 Â§35; 2005 c.22 Â§244]

Â Â Â Â Â  348.115 Student loans for nursing programs; terms and conditions. (1) In addition to any other financial aid provided by law, the Oregon Student Assistance Commission, pursuant to rule, may award loans to a qualified resident of this state upon the residentÂs acceptance and entry into a baccalaureate or associate degree nursing program at a post-secondary institution in Oregon. The loans may be forgiven upon fulfillment of the requirements of subsection (4) of this section.

Â Â Â Â Â  (2) The loans authorized by subsection (1) of this section:

Â Â Â Â Â  (a) Shall be made based on achievement, ability, need and motivation;

Â Â Â Â Â  (b) Shall be made on an annual basis subject to renewal upon satisfactory performance for the duration of the nursing program; and

Â Â Â Â Â  (c) Shall be made in annual amounts not to exceed 50 percent of the sum of tuition, fees and room and board for each participating student.

Â Â Â Â Â  (3) Priority in awarding loans shall be given to:

Â Â Â Â Â  (a) A resident employed in the health care field at the time of application; and

Â Â Â Â Â  (b) A resident who agrees to practice in an area where there is a critical shortage of nurses, as determined annually by the Oregon State Board of Nursing in consultation with the Office of Rural Health.

Â Â Â Â Â  (4) The resident receiving a loan under this section must agree to practice nursing at least half-time in an area described in subsection (3)(b) of this section or in an area of specialty that is underserved for one calendar year for each academic year for which the loan is received. If the resident does not fulfill the practice requirement within five years of graduation, the amount received shall be considered a loan, repayable as provided in ORS 348.117, for each year for which the practice requirement is not met. [1991 c.947 Â§16; 1993 c.765 Â§51; 1999 c.704 Â§10; 2001 c.599 Â§4]

Â Â Â Â Â  Note: 348.115 is repealed July 1, 2012. See section 8, chapter 599, Oregon Laws 2001.

Â Â Â Â Â  348.117 Repayment of loans for nursing program; grounds for deferral. (1) Student borrowers under ORS 348.115 shall be required to pay at least seven percent interest per annum on the unpaid balance from the date of the loan as provided in subsection (5) of this section.

Â Â Â Â Â  (2) Repayment of the principal and accruing and deferred interest on loans shall be commenced not later than 12 months after the studentÂs completion of the nursing program or other termination of the studentÂs education.

Â Â Â Â Â  (3) Repayment of loans shall be deferred upon application therefor for up to three years during which:

Â Â Â Â Â  (a) The student borrower is enrolled as at least a half-time student in a subsequent nursing program leading to a nursing degree higher than that attained in the initial program; or

Â Â Â Â Â  (b) The student borrower shows inability to locate suitable employment.

Â Â Â Â Â  (4) Repayment commences under the usual terms if the student borrower ceases to be employed as a nurse in this state before completing the practice requirements set forth in ORS 348.115 (4).

Â Â Â Â Â  (5) Repayment shall be completed in a maximum of 120 months from the time repayment is commenced. However, nothing in this subsection is intended to prevent repayment without penalty at an earlier date than provided in this subsection or to prohibit the Oregon Student Assistance Commission from extending the repayment period to a date other than specified by this subsection.

Â Â Â Â Â  (6) A student who borrows under ORS 348.115 shall have 100 percent of principal and accrued interest on loans under this section, ORS 348.115, 353.450, 442.470, 442.520, 442.550 to 442.570 and 656.256 canceled if it can be documented that, within five years of graduation:

Â Â Â Â Â  (a) The student has completed one calendar year of full-time employment as a nurse in the State of Oregon for each academic year in which a loan was received; or

Â Â Â Â Â  (b) The student has completed two calendar years of half-time employment as a nurse in the State of
Oregon
for each academic year in which a loan was received.

Â Â Â Â Â  (7) A student who borrows under this section, ORS 348.115, 353.450, 442.470, 442.520, 442.550 to 442.570 and 656.256 and completes at least one calendar year of the practice obligation described in subsection (6) of this section shall have the amount of principal and accrued interest on loans under this section, ORS 348.115, 353.450, 442.470 442.520, 442.550 to 442.570 and 656.256 canceled for each calendar year of qualifying practice that is:

Â Â Â Â Â  (a) For full-time practice, equal to the principal and accrued interest on the loan borrowed for the comparable academic year of award; or

Â Â Â Â Â  (b) For half-time practice, equal to half of the principal and accrued interest on the loan borrowed for the comparable academic year of the award.

Â Â Â Â Â  (8) Repayment of any remaining principal and interest shall be waived upon the death or total and permanent disability of the student borrower. [1991 c.947 Â§17; 2001 c.599 Â§5]

Â Â Â Â Â  Note: 348.117 is repealed July 1, 2012. See section 8, chapter 599, Oregon Laws 2001.

Â Â Â Â Â  348.120 [1987 c.896 Â§Â§24, 28; 1993 c.45 Â§283; renumbered 329.757 in 1993]

Â Â Â Â Â  348.125 [1987 c.896 Â§25; 1991 c.67 Â§89; 1993 c.45 Â§284; renumbered 329.765 in 1993]

Â Â Â Â Â  348.130 [1987 c.896 Â§26; 1989 c.159 Â§1; renumbered 329.775 in 1993]

Â Â Â Â Â  348.135 [1987 c.896 Â§27; 1993 c.45 Â§285; renumbered 329.780 in 1993]

SCHOLARSHIPS AND GRANTS

Â Â Â Â Â  348.180 Definitions. As used in this section and ORS 348.183, 348.186, 348.205, 348.230, 348.250 and 348.260:

Â Â Â Â Â  (1) ÂCost of educationÂ includes but is not limited to, tuition, fees and living expenses.

Â Â Â Â Â  (2) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited, not-for-profit institution of higher education.

Â Â Â Â Â  (3) ÂQualified studentÂ means any resident student who plans to attend an eligible post-secondary institution and who:

Â Â Â Â Â  (a) Has not achieved a baccalaureate or higher degree from any post-secondary institution;

Â Â Â Â Â  (b) Is enrolled in an eligible program as defined by rule of the Oregon Student Assistance Commission; and

Â Â Â Â Â  (c) Is making satisfactory academic progress as defined by rule of the commission. [1999 c.1070 Â§3; 2001 c.321 Â§1; 2007 c.802 Â§1]

Â Â Â Â Â  Note: The amendments to 348.180 by section 1, chapter 802, Oregon Laws 2007, first apply to the 2008-2009 academic year. See section 7, chapter 802, Oregon Laws 2007 (second note under 348.180). The text that applies prior to the 2008-2009 academic year is set forth for the userÂs convenience.

Â Â Â Â Â  348.180. As used in this section and ORS 348.183, 348.186, 348.230, 348.250 and 348.260:

Â Â Â Â Â  (1) ÂCost of educationÂ includes but is not limited to, tuition, fees and living expenses.

Â Â Â Â Â  (2) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) The
Oregon
Health and
Science
University
; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited, not-for-profit institution of higher education.

Â Â Â Â Â  (3) ÂFinancial needÂ means that the financial capacity of both the student and the studentÂs family to contribute to the cost of the studentÂs education is not adequate to meet the total cost of education for any term, according to a system of need analysis approved by the Oregon Student Assistance Commission.

Â Â Â Â Â  (4) ÂQualified studentÂ means any resident student who plans to attend an eligible post-secondary institution and who:

Â Â Â Â Â  (a) Has not achieved a baccalaureate or higher degree from any post-secondary institution;

Â Â Â Â Â  (b) Is enrolled in an eligible program as defined by rule of the Oregon Student Assistance Commission; and

Â Â Â Â Â  (c) Is making satisfactory academic progress as defined by rule of the Oregon Student Assistance Commission.

Â Â Â Â Â  Note: Section 7, chapter 802, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. (1) The amendments to ORS 348.180, 348.183, 348.205 and 348.260 by sections 1 to 4 of this 2007 Act apply to qualified students who:

Â Â Â Â Â  (a) Attend an eligible post-secondary institution for the first time on or after July 1, 2008.

Â Â Â Â Â  (b) Did not continuously attend an eligible post-secondary institution prior to the 2008-2009 academic year.

Â Â Â Â Â  (c) Attend an eligible post-secondary institution on or after July 1, 2011.

Â Â Â Â Â  (2)(a) A qualified student who continuously attends an eligible post-secondary institution as at least a half-time student and attended that eligible post-secondary institution during the 2007-2008 academic year shall receive student assistance for the 2008-2009, 2009-2010 and 2010-2011 academic years based on whichever of the following would grant the student the greater amount of student assistance:

Â Â Â Â Â  (A) ORS 348.180, 348.205 and 348.260 as set forth in the 2005 Edition of Oregon Revised Statutes; or

Â Â Â Â Â  (B) ORS 348.180, 348.183, 348.205 and 348.260, as amended by sections 1 to 4 of this 2007 Act.

Â Â Â Â Â  (b) A qualified student who continuously attends one or more eligible post-secondary institutions as at least a half-time student and attended more than one of those eligible post-secondary institutions during the 2007-2008 academic year shall receive student assistance for the 2008-2009, 2009-2010 and 2010-2011 academic years based on whichever of the following would grant the student the greater amount of student assistance:

Â Â Â Â Â  (A) ORS 348.180, 348.205 and 348.260, as set forth in the 2005 Edition of Oregon Revised Statutes; or

Â Â Â Â Â  (B) ORS 348.180, 348.183, 348.205 and 348.260, as amended by sections 1 to 4 of this 2007 Act.

Â Â Â Â Â  (c) This subsection applies only to students who remain qualified as defined by rule of the Oregon Student Assistance Commission. [2007 c.802 Â§7]

Â Â Â Â Â  348.183 Legislative intent. The Legislative Assembly recognizes:

Â Â Â Â Â  (1) That an investment in educational opportunities for all Oregonians is an investment in a strong and stable economy and greater personal opportunities;

Â Â Â Â Â  (2) That the single largest barrier to attending an institution of higher education is lack of finances;

Â Â Â Â Â  (3) That keeping higher education affordable requires a shared effort and partnership by students, family, the federal government, state government and private philanthropy;

Â Â Â Â Â  (4) The broad and diverse range of quality post-secondary educational services provided by OregonÂs institutions of higher education, including OregonÂs community colleges, state institutions and independent not-for-profit institutions of higher education; and

Â Â Â Â Â  (5) The positive effects on
Oregon
Âs citizens, families and economy of encouraging talented and hardworking students to stay in
Oregon
to pursue a post-secondary education. [1999 c.1070 Â§2; 2007 c.802 Â§2; 2007 c.858 Â§38]

Â Â Â Â Â  Note: The amendments to 348.183 by section 2, chapter 802, Oregon Laws 2007, and section 38, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 academic year. See section 7, chapter 802, Oregon Laws 2007 (second note under 348.180), and section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 academic year is set forth for the userÂs convenience. 348.183. (1) The Legislative Assembly recognizes:

Â Â Â Â Â  (a) That an investment in educational opportunities for all Oregonians is an investment in a strong and stable economy and greater personal opportunities;

Â Â Â Â Â  (b) That the single largest barrier to attending an institution of higher education is lack of finances;

Â Â Â Â Â  (c) The broad and diverse range of quality post-secondary educational services provided by OregonÂs institutions of higher education, including OregonÂs community colleges, state institutions and independent not-for-profit institutions of higher education; and

Â Â Â Â Â  (d) The positive effects on
Oregon
Âs citizens, families and economy of encouraging talented and hardworking students to stay in
Oregon
to pursue a post-secondary education.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly to:

Â Â Â Â Â  (a) Empower students who have achieved a Certificate of Initial Mastery with the ability to attend an
Oregon
institution of higher education; and

Â Â Â Â Â  (b) Reward all
Oregon
students who have achieved a Certificate of Initial Mastery or a comparable level of academic merit in
Oregon
schools with the opportunity and the necessary funding to attend an
Oregon
institution of higher education.

Â Â Â Â Â  348.186
Oregon
Achievement Grant; qualifications; renewal. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission shall award, to the extent funds are made available, an Oregon Achievement Grant to any qualified student who:

Â Â Â Â Â  (a) Commences at least half-time study toward a degree at the eligible post-secondary institution within three years of high school graduation; and

Â Â Â Â Â  (b) While a resident of
Oregon
, has scored at or above a level on a nationally recognized college admissions test as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Any qualified student receiving an Oregon Achievement Grant under subsection (1) of this section must use the grant for the purpose of study in an eligible program, as defined by rule of the Oregon Student Assistance Commission, at an eligible post-secondary institution.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission may not award an Oregon Achievement Grant to a qualified student who is enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

Â Â Â Â Â  (4) Each Oregon Achievement Grant shall be renewed yearly provided that the recipient has maintained satisfactory progress toward a first associate or baccalaureate degree as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, no Oregon Achievement Grant shall be renewed after a qualified student has reached the number of credit hours required to graduate with a baccalaureate degree at the institution the student is attending. [1999 c.1070 Â§4; 2001 c.321 Â§2; 2007 c.858 Â§39]

Â Â Â Â Â  Note: The amendments to 348.186 by section 39, chapter 858, Oregon Laws 2007, first apply to the 2008-2009 school year. See section 41, chapter 858, Oregon Laws 2007. The text that applies prior to the 2008-2009 school year is set forth for the userÂs convenience.

Â Â Â Â Â  348.186. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission shall award, to the extent funds are made available, an Oregon Achievement Grant to any qualified student who:

Â Â Â Â Â  (a) Commences at least half-time study toward a degree at the eligible post-secondary institution within three years of high school graduation; and

Â Â Â Â Â  (b) Has received a Certificate of Initial Mastery or, while a resident of
Oregon
, has scored at or above a level on a nationally recognized college admissions test as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Any qualified student receiving an Oregon Achievement Grant under subsection (1) of this section must use the grant for the purpose of study in an eligible program, as defined by rule of the Oregon Student Assistance Commission, at an eligible post-secondary institution.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission may not award an Oregon Achievement Grant to a qualified student who is enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

Â Â Â Â Â  (4) Each Oregon Achievement Grant shall be renewed yearly provided that the recipient has maintained satisfactory progress toward a first associate or baccalaureate degree as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, no Oregon Achievement Grant shall be renewed after a qualified student has reached the number of credit hours required to graduate with a baccalaureate degree at the institution the student is attending.

Â Â Â Â Â  348.205
Oregon
Opportunity
Grant program. (1) The Oregon Opportunity Grant program is established within the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Under the program, the cost of education of a qualified student shall be shared by the student, the family of the student, the federal government and the state.

Â Â Â Â Â  (3) The commission shall determine the cost of education of a qualified student based on the type of eligible post-secondary institution the student is attending. The cost of education equals:

Â Â Â Â Â  (a) For a student attending a community college, the average cost of education of attending a community college in this state;

Â Â Â Â Â  (b) For a student attending an institution under the direction of the State Board of Higher Education, the average cost of education of attending an institution under the direction of the board;

Â Â Â Â Â  (c) For a student attending a two-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending a community college in this state; and

Â Â Â Â Â  (d) For a student attending the Oregon Health and
Science
University
or a four-year Oregon-based, generally accredited, not-for-profit institution of higher education, the average cost of education of attending an institution under the direction of the board.

Â Â Â Â Â  (4)(a) The commission shall determine the amount of the student share. The student share shall be based on:

Â Â Â Â Â  (A) The type of eligible post-secondary institution the student is attending;

Â Â Â Â Â  (B) The number of hours of work that the commission determines may be reasonably expected from the student; and

Â Â Â Â Â  (C) The amount of loans that the commission determines would constitute a manageable debt burden for the student.

Â Â Â Â Â  (b) The student shall determine how to cover the student share through income from work, loans, savings and scholarships.

Â Â Â Â Â  (c) The student share for a student who attends a community college may not exceed the amount that the commission determines a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

Â Â Â Â Â  (d) The student share for a student who attends an eligible post-secondary institution that is not a community college may not exceed the sum of the amount that the commission determines a student may receive as loans plus the amount a student may earn based on the number of hours of work reasonably expected from the student under paragraph (a) of this subsection.

Â Â Â Â Â  (5) The commission shall determine the amount of the family share. The family share shall be based on the resources of the family.

Â Â Â Â Â  (6) The commission shall determine the amount of the federal share based on how much the student or the studentÂs family is expected to receive from the federal government as grants, loans, tax credits or other student assistance.

Â Â Â Â Â  (7)(a) The commission shall determine the amount of the state share. The state share shall be equal to the cost of education reduced by the student share, family share and amount received by the student from the federal government.

Â Â Â Â Â  (b) The commission shall establish a minimum amount that a student may receive as a state share. If the commission determines that the amount of the state share of a student is below the minimum amount, the student may not receive the state share.

Â Â Â Â Â  (c) In determining the amount of the state share, the commission shall consider the total amount available to award as grants to all qualified students. If the commission must reduce the amount of the state share under this paragraph, the commission may not reduce the amount of the state share awarded to students in the low income range in a greater proportion than the amount that the state share for students in other income ranges is reduced. [1971 c.735 Â§1; 1999 c.1070 Â§8; 2001 c.321 Â§8; 2007 c.802 Â§3]

Â Â Â Â Â  Note: The amendments to 348.205 by section 3, chapter 802, Oregon Laws 2007, first apply to the 2008-2009 academic year. See section 7, chapter 802, Oregon Laws 2007 (second note under 348.180). The text that applies prior to the 2008-2009 academic year is set forth for the userÂs convenience.

Â Â Â Â Â  348.205. It is the intention of the Legislative Assembly to establish the Oregon Opportunity Grant program. Oregon Opportunity Grants awarded under this program shall be a uniform percentage of the studentÂs financial need as determined in ORS 348.260 (1)(b).

Â Â Â Â Â  Note: Sections 8 and 9, chapter 802, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 8. (1) The Oregon Student Assistance Commission shall establish a Shared Responsibility Steering Committee to provide advice to the commission on the implementation of the changes to the Oregon Opportunity Grant program by the amendments to ORS 348.180, 348.183, 348.205 and 348.260 by sections 1 to 4 of this 2007 Act. The committee shall consist of 12 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among the members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint one member from among the members of the House of Representatives.

Â Â Â Â Â  (c) The commission shall appoint representatives of the following:

Â Â Â Â Â  (A) Oregon Independent Colleges Association;

Â Â Â Â Â  (B)
Oregon
Student Association;

Â Â Â Â Â  (C) A financial aid professional who is employed by a state institution of higher education within the Oregon University System;

Â Â Â Â Â  (D) A financial aid professional who is employed by a community college; and

Â Â Â Â Â  (E) A financial aid professional who is employed by a private institution of higher education.

Â Â Â Â Â  (d) The Governor shall appoint a representative of the Office of the Governor.

Â Â Â Â Â  (e) The Director of the Oregon Department of Administrative Services shall appoint a representative of the Budget and Management Division.

Â Â Â Â Â  (f) The Chancellor of the Oregon University System shall appoint a representative.

Â Â Â Â Â  (g) The Commissioner for Community College Services shall appoint a representative of the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (h) The president of the Oregon Health and
Science
University
shall appoint a representative of the university.

Â Â Â Â Â  (2) The committee shall:

Â Â Â Â Â  (a) Analyze the risks involved in implementing the amendments to ORS 348.180, 348.183, 348.205 and 348.260 by sections 1 to 4 of this 2007 Act;

Â Â Â Â Â  (b) Make recommendations to the commission on strategies for prevention and mitigation of those risks;

Â Â Â Â Â  (c) Make recommendations to the commission on the management of moneys available to be awarded as Oregon Opportunity Grants; and

Â Â Â Â Â  (d) Review and make recommendations on the implementation methodology and timetable for:

Â Â Â Â Â  (A) The system for awarding grants;

Â Â Â Â Â  (B) The adoption of rules necessary for implementation of the changes; and

Â Â Â Â Â  (C) Communication outreach about changes to the grant program.

Â Â Â Â Â  (3) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the committee requires the approval of a majority of the members of the committee.

Â Â Â Â Â  (5) The committee shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (7) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The committee may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The commission shall provide staff support to the committee.

Â Â Â Â Â  (10) Members of the committee who are not members of the Legislative Assembly are not entitled to compensation or reimbursement for actual and necessary travel and other expenses from the commission.

Â Â Â Â Â  (11) All agencies of state government, as defined in ORS 174.111, and the Oregon Health and Science University are directed to assist the committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the committee consider necessary to perform their duties. [2007 c.802 Â§8]

Â Â Â Â Â  Sec. 9. Section 8 of this 2007 Act is repealed on January 2, 2012. [2007 c.802 Â§9]

Â Â Â Â Â  348.210 Scholarships at
Eastern
Oregon
University
; scholarships for certain foreign students. (1) In addition to any other scholarships provided by law, the Oregon Student Assistance Commission may award scholarships at
Eastern
Oregon
University
to resident undergraduate students applying for enrollment in the university or who are pursuing courses therein. The number of students who receive scholarships under this subsection may not exceed two and one-half percent of the number of students who are enrolled at the university. The scholarships shall be awarded upon the basis of a record of high intellectual standing and deportment in the school or institution where the applicant has received or is receiving preparatory training, the necessity for financial assistance and other qualifications of such nature that the awarding of scholarships will operate not only to the advantage of the applicant but to the people of Oregon. A scholarship awarded under this subsection may not exceed in value the amount of the tuition and other fees, including the fees that are levied against the recipient of the scholarship by the State Board of Higher Education at the university.

Â Â Â Â Â  (2) The commission may award tuition and fee-exempting scholarships to students from foreign nations who are enrolled in state institutions of higher education. A student may not receive a scholarship under this subsection that exceeds the amount of tuition and fees owed by the student.

Â Â Â Â Â  (3) The value of scholarships awarded each year under subsection (2) of this section may not exceed in aggregate an amount equal to 10 percent of the amount of tuition and fees paid in the preceding year to the Department of Higher Education by students enrolled in state institutions of higher education who were not Oregon residents. [Formerly 351.120 and then 351.605; 1967 c.530 Â§6; 1971 c.735 Â§2; 1973 c.721 Â§1; 1997 c.11 Â§8; 2005 c.22 Â§245]

Â Â Â Â Â  348.220 [Formerly 351.610; 1967 c.530 Â§7; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.230 Scholastic grants at post-secondary institutions; qualified applicants; renewals. (1) In addition to any other financial aid provided by law, the Oregon Student Assistance Commission may award to qualified residents of this state scholastic grants in any eligible post-secondary institution.

Â Â Â Â Â  (2) A qualified applicant is one who has an achievement of high intellectual standing and deportment in the school or institution on the records of which the application is based, and who demonstrates, to the satisfaction of the commission, that the applicant has superior capacity to profit by post-high-school education.

Â Â Â Â Â  (3) If the recipient of a grant under this section meets the standards for renewal of that grant, the grant may be renewed, upon application of the recipient, until the recipient has received a total of four undergraduate years under this section or until the recipient has completed an undergraduate course of study, whichever is less.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be construed to mean that the commission may not increase or reduce the amount of the grant upon application for renewal.

Â Â Â Â Â  (5) No grant shall be made to any student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education. [Formerly 351.620; 1971 c.735 Â§3; 1973 c.721 Â§2; 1977 c.725 Â§3; 1989 c.845 Â§1; 2001 c.321 Â§3]

Â Â Â Â Â  348.240 [Formerly 351.625; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.250 Procedure for awarding grants under ORS 348.230 and 348.260. (1) Grants established under ORS 348.230 and 348.260 shall be awarded by the Oregon Student Assistance Commission in the manner provided in this section.

Â Â Â Â Â  (2) Persons interested in obtaining a grant established under ORS 348.230 and 348.260 may apply to the commission for a grant.

Â Â Â Â Â  (3) The commission shall screen or cause to be screened the applications and shall determine for each available grant the person best qualified to receive that grant. A qualified applicant is eligible to receive a grant established under ORS 348.230 and 348.260 if:

Â Â Â Â Â  (a) The applicantÂs financial need is such that in the opinion of the commission financial aid is warranted; and

Â Â Â Â Â  (b) The applicant plans to be a student at the eligible post-secondary institution where the grant is to be used.

Â Â Â Â Â  (4) The commission shall not discriminate for or against any applicant for a grant.

Â Â Â Â Â  (5) Nothing in ORS 348.210 to 348.260, 348.505 to 348.615, 348.696 and 348.992 shall be construed to require any institution to admit a grant recipient or to attempt to control or influence the policies of the institution.

Â Â Â Â Â  (6) Whenever funds are not available to award grants to all qualified students, the commission shall give priority to applicants who are or plan to be full-time students at the eligible post-secondary institution where the grant is to be used. A student shall be considered to be a full-time student if the combination of credit hours at more than one eligible post-secondary institution equals full-time attendance, according to the institution disbursing the grant funds.

Â Â Â Â Â  (7) As used in this section, ÂdiscriminateÂ has the meaning given ÂdiscriminationÂ in ORS 659.850. [Formerly 351.630; 1973 c.721 Â§3; 1977 c.725 Â§4; 1993 c.45 Â§286; 1997 c.203 Â§1; 1997 c.524 Â§4; 2001 c.321 Â§4]

Â Â Â Â Â  348.260
Oregon
Opportunity
Grant; amount; renewal. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission may award Oregon Opportunity Grants to qualified students.

Â Â Â Â Â  (2) The amount of a grant shall equal the state share of a qualified studentÂs cost of education as determined by the commission under ORS 348.205.

Â Â Â Â Â  (3) Grant funds necessary to meet matching requirements for federal funds under the Leveraging Educational Assistance Partnership Program and Special Leveraging Educational Assistance Partnership Program of the United States Department of Education may also be used to award grants to qualified students in any eligible post-secondary institution approved by the commission.

Â Â Â Â Â  (4) Grants may be awarded under this section to qualified students enrolled for any term, including summer term. The commission may prescribe a specific date by which a student must apply to the commission to qualify for a grant only if the commission determines that the total amount available to award as the state share to all qualified students is not sufficient to cover the total state share amount scheduled to be awarded to all students.

Â Â Â Â Â  (5) If a qualified student receiving a grant under this section meets the standards for renewal of the grant, the grant may be renewed upon application until the qualified student has received the equivalent of four full-time undergraduate years of grant funding for an eligible program as defined by the commission.

Â Â Â Â Â  (6) A qualified student who receives a grant under this section must attend the eligible post-secondary institution upon which the grant application is based unless the commission authorizes the grant to be used at a different eligible post-secondary institution. A qualified student who receives a grant under this section may attend more than one eligible post-secondary institution if the grant application was based on the qualified student attending more than one eligible post-secondary institution.

Â Â Â Â Â  (7) The commission may not make a grant to any qualified student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education. [1971 c.735 Â§4; 1973 c.721 Â§4; 1977 c.725 Â§5; 1977 c.762 Â§8; 1987 c.175 Â§1; 1989 c.845 Â§2; 1993 c.820 Â§1; 1997 c.203 Â§2; 1999 c.1070 Â§11; 2001 c.321 Â§Â§5,6; 2007 c.802 Â§4]

Â Â Â Â Â  Note: The amendments to 348.260 by section 4, chapter 802, Oregon Laws 2007, first apply to the 2008-2009 academic year. See section 7, chapter 802, Oregon Laws 2007 (second note under 348.180). The text that applies prior to the 2008-2009 academic year is set forth for the userÂs convenience.

Â Â Â Â Â  348.260. (1)(a) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission may award Oregon Opportunity Grants, to the extent funds are made available, to qualified students who have financial need.

Â Â Â Â Â  (b) Eligibility, financial need and the amount of an Oregon Opportunity Grant shall be determined annually by the Oregon Student Assistance Commission in consultation with representatives from the educational sectors. In determining these factors, the Oregon Student Assistance Commission shall take into consideration available state funds, available federal funds, the cost of education at the eligible post-secondary institutions and the familyÂs ability to contribute.

Â Â Â Â Â  (c) Grant funds necessary to meet matching requirements for federal funds under the Leveraging Educational Assistance Partnership Program and Special Leveraging Educational Assistance Partnership Program of the United States Department of Education may also be used to award grants to qualified students in any eligible post-secondary institution approved by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Oregon Opportunity Grants may be awarded under this section to qualified students enrolled for any term, including summer term.

Â Â Â Â Â  (3) If a qualified student receiving an Oregon Opportunity Grant under this section meets the standards for renewal of the grant, the grant may be renewed upon application until the qualified student has received the total of four undergraduate years of study in an eligible program as defined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (4) A qualified student who receives an Oregon Opportunity Grant under this section must attend the institution, college or school upon which the grant application is based unless the Oregon Student Assistance Commission authorizes the grant to be used at a different institution, college or school. A qualified student who receives a grant under this section may attend more than one institution, college or school if the grant application was based on the qualified student attending more than one institution, college or school.

Â Â Â Â Â  (5) No Oregon Opportunity Grant shall be made to any qualified student enrolled in a course of study required for and leading to a degree in theology, divinity or religious education.

Â Â Â Â Â  (6) No Oregon Opportunity Grant awarded under this section shall exceed 50 percent of the qualified studentÂs financial need as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  348.265 Grants for students of
Oregon
Health and
Science
University
. (1) In addition to any other form of student financial aid authorized by law, the Oregon Student Assistance Commission may award grants to qualified residents of this state who are enrolled in the professional medical, nursing or dental programs at the Oregon Health and
Science
University
.

Â Â Â Â Â  (2) A qualified applicant for a grant under this section is one who plans to attend the Oregon Health and Science University but whose financial capacity and that of the applicantÂs family to contribute to the educational costs are not adequate to meet such costs, as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) Grants may be received by a student each year of attendance depending on the continuing need of the student for such grant.

Â Â Â Â Â  (4) No grant awarded under this section shall exceed the amount of the difference between the award year tuition and fees assessed and the tuition and fees assessed for that program in the academic year 1976-1977. [1977 c.762 Â§9; 1989 c.845 Â§4]

Â Â Â Â Â  348.270 Scholarships for children of public safety officers and former foster children. (1) In addition to any other scholarships provided by law, the Oregon Student Assistance Commission shall award scholarships in any state institution under the State Board of Higher Education, in the Oregon Health and Science University, in any community college operated under ORS chapter 341, or in any Oregon-based regionally accredited independent institution, to any student applying for enrollment or who is enrolled therein, who is:

Â Â Â Â Â  (a) The natural child, adopted child or stepchild of any public safety officer who, in the line of duty, was killed or so disabled, as determined by the Oregon Student Assistance Commission, that the income of the public safety officer is less than that earned by public safety officers performing duties comparable to those performed at the highest rank or grade attained by the public safety officer; or

Â Â Â Â Â  (b) A former foster child who enrolls in an institution of higher education as an undergraduate student not later than three years from the date the student was removed from the care of the Department of Human Services, the date the student graduated from high school or the date the student received the equivalent of a high school diploma, whichever date is earliest.

Â Â Â Â Â  (2) Scholarships awarded under this section to students who are dependents of public safety officers or who are former foster children shall equal the amount of tuition and all fees levied by the institution against the recipient of the scholarship. However, scholarships awarded to students who attend independent institutions shall not exceed the amount of tuition and all fees levied by the
University
of
Oregon
.

Â Â Â Â Â  (3) If the student who is the dependent of a deceased public safety officer continues to remain enrolled in a state institution of higher education or a community college or an independent institution within the State of Oregon, the student shall be entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education and four years of post-graduate education.

Â Â Â Â Â  (4) If the student who is a former foster child or who is the dependent of a public safety officer with a disability continues to remain enrolled in a state institution of higher education or a community college or an independent institution within the State of Oregon, the student shall be entitled to renewal of the scholarship until the student has received the equivalent of four years of undergraduate education.

Â Â Â Â Â  (5) The Oregon Student Assistance Commission may require proof of the studentÂs relationship to a public safety officer described in subsection (1) of this section or proof that the student is a former foster child.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂFormer foster childÂ means an individual who, for a total of 12 or more months while between the ages of 16 and 21, was a ward of the court pursuant to ORS 419B.100 (1)(b) to (e) and in the legal custody of the Department of Human Services for out-of-home placement.

Â Â Â Â Â  (b) ÂPublic safety officerÂ means:

Â Â Â Â Â  (A) A firefighter or police officer as those terms are defined in ORS 237.610.

Â Â Â Â Â  (B) A member of the Oregon State Police. [1973 c.784 Â§1; 1977 c.725 Â§6; 1995 c.162 Â§70; 1997 c.515 Â§1; 2001 c.730 Â§1; 2007 c.70 Â§146]

Â Â Â Â Â  348.280 Determination of eligibility for scholarships under ORS 348.270; rules. The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (1) Determine which students are eligible to receive scholarships under ORS 348.270.

Â Â Â Â Â  (2) Grant the appropriate scholarships under ORS 348.270.

Â Â Â Â Â  (3) Make necessary rules for application and distribution of the benefits available under ORS 348.270 and this section.

Â Â Â Â Â  (4) Establish rules and procedures necessary to carry out the provisions of ORS 348.270 and this section, including but not limited to the usual and customary rules for analyzing financial need.

Â Â Â Â Â  (5) In awarding scholarships pursuant to its authority under ORS 348.520, give priority to students who are eligible to receive scholarships under ORS 348.270. [1973 c.784 Â§Â§2,3; 1997 c.515 Â§2; 2007 c.71 Â§95]

Â Â Â Â Â  348.282 Definitions. As used in this section and ORS 348.283:

Â Â Â Â Â  (1) ÂArmed Forces of the
United States
Â means:

Â Â Â Â Â  (a) The Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
;

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
; and

Â Â Â Â Â  (c) The Oregon National Guard and a National Guard of any other state or territory.

Â Â Â Â Â  (2) ÂPublic post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education; and

Â Â Â Â Â  (b) A community college operated under ORS chapter 341.

Â Â Â Â Â  (3) ÂVeteranÂ means a person who served on active duty with the Armed Forces of the
United States
and was discharged or released from active duty with other than a dishonorable discharge. [2005 c.831 Â§8]

Â Â Â Â Â  Note: 348.282 and 348.283 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.283
Oregon
Troops to Teachers program; rules. (1) There is established within the Oregon Student Assistance Commission the
Oregon
Troops to Teachers program. Through the program, the commission shall pay for all of the resident tuition charges of a veteran imposed by a public post-secondary institution, provided the veteran:

Â Â Â Â Â  (a) Was discharged from the Armed Forces of the
United States
;

Â Â Â Â Â  (b) Is a resident of
Oregon
; and

Â Â Â Â Â  (c) Agrees to teach:

Â Â Â Â Â  (A) In an Oregon school district or public charter school classified as serving a high poverty area for not less than three years; or

Â Â Â Â Â  (B) In the area of mathematics, science or special education for not less than four years.

Â Â Â Â Â  (2) An award under subsection (1) of this section shall be used for the purpose of paying resident tuition. The commission may not award funds under subsection (1) of this section for the purpose of paying for books, supplies, housing, food or any other costs associated with attending a public post-secondary institution.

Â Â Â Â Â  (3) The commission shall adopt rules necessary for the implementation and administration of this section in consultation with the Department of Education and the Department of Higher Education. [2005 c.831 Â§9]

Â Â Â Â Â  Note: See note under 348.282.

Â Â Â Â Â  348.290 Financial aid to study barbering, hairdressing, manicure and esthetics. The Oregon Student Assistance Commission shall apply the interest on the amount transferred to the Oregon Student Assistance Fund under section 4, chapter 377, Oregon Laws 1985, to provide financial aid, as defined in ORS 348.505, to students to study barbering, hairdressing, manicure and esthetics at eligible post-secondary schools. [1985 c.377 Â§3; 1987 c.31 Â§19; 2005 c.117 Â§13]

Â Â Â Â Â  Note: Legislative Counsel has substituted ÂOregon Student Assistance FundÂ for ÂState Scholarship Commission FundÂ in 348.290 pursuant to section 4, chapter 704, Oregon Laws 1999.

Â Â Â Â Â  348.300 [1973 c.791 Â§1; repealed by 1977 c.725 Â§8]

Â Â Â Â Â  348.305 [1969 c.624 Â§1; repealed by 1971 c.735 Â§10]

RURAL MEDICAL EDUCATION LOANS

Â Â Â Â Â  348.310 Loans for medical study; rules. (1) The Oregon Student Assistance Commission is authorized to make loans to all qualified applicants, from the fund created in ORS 348.390 (1), to assist in financing the cost of a program of study leading to the degree of Doctor of Medicine or to the degree of Doctor of Osteopathic Medicine.

Â Â Â Â Â  (2) The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (a) Develop criteria for the preparation of applications and procedures for the submission, evaluation, priority selection and award of loans provided for in ORS 348.310 to 348.390;

Â Â Â Â Â  (b) Determine the number and amount of loans and loan renewals; and

Â Â Â Â Â  (c) Adopt such rules as may be necessary to implement ORS 348.310 to 348.390. [1979 c.532 Â§2]

Â Â Â Â Â  348.315 [1969 c.624 Â§2; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.320 Eligibility for loans; application; written agreement. (1) A person shall be eligible for a loan under ORS 348.310 to 348.390 if the person is:

Â Â Â Â Â  (a) A bona fide resident of this state;

Â Â Â Â Â  (b) Accepted for enrollment, or is a student in good standing in the professional medical program at an accredited medical school located in the United States or in an accredited school of osteopathic medicine;

Â Â Â Â Â  (c) As a result of personal financial resources, unable to pursue a program of study in the absence of a loan or would be unable to do so without great hardship; and

Â Â Â Â Â  (d) Desirous of practicing medicine in a rural community in this state, and in an area which meets the qualifications of a medical shortage area.

Â Â Â Â Â  (2) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall apply to the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) The person desiring consideration for a loan under ORS 348.310 to 348.390 shall agree in writing to practice medicine in a medical shortage area as defined by the Director of Human Services, for a period equal to the period covered by the loan, but no less than two years. [1979 c.532 Â§4; 1987 c.660 Â§17]

Â Â Â Â Â  348.325 [1969 c.624 Â§3; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.330 Amount of loans. In addition to any other financial aid provided by law, the Oregon Student Assistance Commission may grant loans in the following amounts:

Â Â Â Â Â  (1) Persons in their first or second year of study, or the equivalent thereof, are eligible for an amount not to exceed $5,000 per academic year.

Â Â Â Â Â  (2) Persons in their third or fourth year of study, or the equivalent thereof, are eligible for an amount not to exceed $7,500 per academic year. [1979 c.532 Â§5]

Â Â Â Â Â  348.335 [1969 c.624 Â§4; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.340 Cost-sharing community loan fund program; repayment; exception. (1) The Oregon Student Assistance Commission is further authorized to establish and administer cost-sharing loan fund programs which provide for assistance, in conjunction with community agencies or organizations, selected and approved by the commission in a rural community in the state having a population of fewer than 7,500 persons. Participation in such a program shall be on a matching funds basis between the Rural Medical Education Loan Fund and the approved community agency and shall fund the educational costs, fees and charges of a specific, eligible student, who shall be approved by the participating community and the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) Funds provided from the Rural Medical Education Loan Fund under subsection (1) of this section shall not exceed 75 percent of the total amount calculated to be necessary to fund one person for one year, in an approved school as determined by the Oregon Student Assistance Commission.

Â Â Â Â Â  (3) The eligibility requirements for persons participating in the program established in subsection (1) of this section shall be the same as the requirements for eligibility in the loan program under ORS 348.320.

Â Â Â Â Â  (4) Upon completion of the program of study and training for licensure, the person receiving funds under this section shall not be required to repay such funds if the person practices medicine in the community providing the matching funds. The person shall practice medicine one year for each year that funds were provided, but in no event shall the person practice less than two years. [1979 c.532 Â§8]

Â Â Â Â Â  348.345 [1969 c.624 Â§5; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.350 Cost-sharing hospital loan fund program; limitation; admission to family practice programs. (1) The Oregon Student Assistance Commission is authorized to establish and administer a cost-sharing program to train intern and residency physicians as may be arranged by contract with an accredited training hospital within this state. The cost sharing shall be limited to general practice internships and family practice residencies. The commission may pay up to $18,000 to an institution for each intern or resident position which is reserved for training students who are planning to enter medical practice in rural areas.

Â Â Â Â Â  (2) Funds for programs established under subsection (1) of this section shall be paid from the Rural Medical Education Loan Fund.

Â Â Â Â Â  (3) No money appropriated under this section shall be used for any program at the Oregon Health and
Science
University
. The center shall be required to give priority admissions to recipients under ORS 348.310 to 348.390 in its family practice residency programs. [1979 c.532 Â§10]

Â Â Â Â Â  348.355 [1969 c.624 Â§6; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.360 Renewal of loans. Each loan granted under ORS 348.330 and 348.340 is renewable annually. The Oregon Student Assistance Commission shall renew the loans upon application by the recipient when the commission finds that the applicant has successfully completed the required work for the preceding academic year and is a student in good standing, is a resident of this state and is in a financial condition that warrants the continuation of such aid. [1979 c.532 Â§6]

Â Â Â Â Â  348.365 [1969 c.624 Â§8; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.370 Repayment of loans; interest; conditions; exemption. (1) Persons receiving funds under ORS 348.310 to 348.390 shall not be required to repay the funds if the person practices medicine in a rural community in this state having a population of fewer than 7,500 persons and which meets the qualifications of a medical shortage area.

Â Â Â Â Â  (2) The fund recipient shall practice medicine in the area designated under subsection (1) of this section at the rate of one year for each year the funds were provided to that recipient, but in no event shall any recipient practice medicine in an area less than two years.

Â Â Â Â Â  (3) Any person receiving funds under ORS 348.310 to 348.390 who fails to complete the course of study, shall be required to repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted.

Â Â Â Â Â  (4) Any person receiving funds under ORS 348.310 to 348.390 who completes the course of study and requirements for licensure but fails to fulfill the obligations required by the loan, shall repay the amount received to the Rural Medical Education Loan Fund. Ten percent interest shall be charged on the unpaid balance, accrued from the date the loan was granted. Additionally, a penalty fee, equal to 25 percent of the total amount of funds received shall be assessed against the person. No interest shall accrue on the penalty.

Â Â Â Â Â  (5) Any funds received by the Rural Medical Education Loan Fund under subsections (3) to (6) of this section shall be used by the Oregon Student Assistance Commission for the purpose of carrying out the provisions of ORS 348.310 to 348.390.

Â Â Â Â Â  (6) The Oregon Student Assistance Commission may waive any interest or penalty assessed under subsections (3) to (6) of this section in case of undue hardship. [1979 c.532 Â§Â§7,9]

Â Â Â Â Â  348.375 [1969 c.624 Â§9; repealed by 1971 c.735 Â§10]

Â Â Â Â Â  348.380 [1979 c.532 Â§3; 1987 c.660 Â§18; repealed by 1993 c.742 Â§34]

Â Â Â Â Â  348.390 Rural Medical Education Loan Fund; sources; use. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Rural Medical Education Loan Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund may receive funds from state and private sources for the purpose of making loans to student residents of this state who are determined to be eligible to receive funds under ORS 348.310 to 348.390. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) All funds for and relating to loans received by the Oregon Student Assistance Commission, including repayments, interest and penalties, for the Rural Medical Education Loan Fund, except moneys appropriated from the State Treasury for a specified period of time, are continuously appropriated to the Rural Medical Education Loan Fund for the purposes for which the fund was created. [1979 c.532 Â§Â§1,12; 1989 c.966 Â§31]

Â Â Â Â Â  348.393 [1995 c.179 Â§2; repealed by 2007 c.426 Â§7]

SPEECH-LANGUAGE PATHOLOGIST GRANTS AND STIPENDS

Â Â Â Â Â  348.394 Definitions for ORS 348.394 to 348.406. As used in ORS 348.394 to 348.406:

Â Â Â Â Â  (1) ÂEligible post-secondary institutionÂ means:

Â Â Â Â Â  (a) A state institution under the direction of the State Board of Higher Education listed in ORS 352.002;

Â Â Â Â Â  (b) A community college as defined in ORS 341.005; or

Â Â Â Â Â  (c) A generally accredited, not-for-profit institution of higher education.

Â Â Â Â Â  (2) ÂParticipantÂ means a student who receives a grant under ORS 348.401. [2007 c.839 Â§21]

Â Â Â Â Â  Note: 348.394 to 348.406 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.395 [1995 c.179 Â§4; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.397 [1995 c.179 Â§5; 1997 c.174 Â§1; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.398 Department of Education authority; grants; stipends; rules. (1) The Department of Education shall establish a program to increase the number of speech-language pathologists and speech-language pathology assistants in
Oregon
.

Â Â Â Â Â  (2) Through the program the department may award:

Â Â Â Â Â  (a) Grants to students studying to become licensed speech-language pathologists or certified speech-language pathology assistants as provided in ORS 348.401; and

Â Â Â Â Â  (b) Stipends to licensed speech-language pathologists who are employed by education service districts or school districts and provide training to participants.

Â Â Â Â Â  (3) The State Board of Education may adopt any rules necessary for the administration of ORS 348.394 to 348.406. [2007 c.839 Â§22]

Â Â Â Â Â  Note: See note under 348.394.

Â Â Â Â Â  348.399 [1995 c.179 Â§7; 1997 c.174 Â§2; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.401 Grant eligibility; amount; employment requirement. (1) To be eligible for participation in the program under ORS 348.394 to 348.406, a student must:

Â Â Â Â Â  (a) Be registered as a student in an eligible post-secondary institution;

Â Â Â Â Â  (b) Agree to receive training as a student under the supervision of a staff person employed by an education service district or a school district;

Â Â Â Â Â  (c) Agree to be employed in Oregon for a minimum of two years as a speech-language pathologist or speech-language pathology assistant within the education service district where the participant received training as a student;

Â Â Â Â Â  (d) Agree to pay back any amount received by the participant as a grant if the participant does not meet the employment requirement of the program; and

Â Â Â Â Â  (e) Meet other requirements placed on the participant by the Department of Education.

Â Â Â Â Â  (2) The Department of Education shall award to each participant selected by the department for participation in the program:

Â Â Â Â Â  (a) A grant in an amount that is up to $2,000 per academic year for participants who are registered in programs to become speech-language pathology assistants; and

Â Â Â Â Â  (b) A grant in an amount that is up to $9,000 per academic year for participants who are registered in programs to become speech-language pathologists.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a participant may not receive a grant under this section that is in an amount that is greater than the tuition costs of the participant.

Â Â Â Â Â  (4) A participant shall complete the employment requirement specified under subsection (1) of this section not later than three years after the date the participant graduates from the program. The department may grant a participant additional time to complete the employment requirement as follows:

Â Â Â Â Â  (a) For the period of enrollment if a participant returns to school on a full-time basis in any course of study at an eligible post-secondary institution; and

Â Â Â Â Â  (b) For a period determined by the State Board of Education for other reasons allowed by the board.

Â Â Â Â Â  (5) If a participant does not meet the employment requirement, the participant must pay back any amount received by the participant as a grant under the program. The department shall deposit any moneys received under this subsection in the Speech-Language Pathologist Training Fund. [2007 c.839 Â§23]

Â Â Â Â Â  Note: See note under 348.394.

Â Â Â Â Â  348.403 Stipend eligibility; amount. (1) The Department of Education may award stipends to licensed speech-language pathologists who are employed by education service districts or school districts and who provide training to participants.

Â Â Â Â Â  (2) The department may award to a licensed speech-language pathologist:

Â Â Â Â Â  (a) A stipend in an amount that may be up to $400 per participant for providing training to the participant to become a licensed speech-language pathologist.

Â Â Â Â Â  (b) A stipend in an amount that may be up to $200 per participant for providing training to the participant to become a certified speech-language pathology assistant. [2007 c.839 Â§24]

Â Â Â Â Â  Note: See note under 348.394.

Â Â Â Â Â  348.405 [1989 c.227 Â§2; 1993 c.322 Â§1; 1999 c.704 Â§11; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.406 Speech-Language Pathologist Training Fund.

(1) The Speech-Language Pathologist Training Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Speech-Language Pathologist Training Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Department of Education for the purpose of awarding grants and stipends under ORS 348.394 to 348.406.

Â Â Â Â Â  (2) The department may seek grants and donations to provide funding for the program. The department shall deposit any moneys received under this subsection in the fund. [2007 c.839 Â§25]

Â Â Â Â Â  Note: See note under 348.394.

Â Â Â Â Â  348.410 [1989 c.227 Â§1; 1993 c.322 Â§2; 1999 c.704 Â§12; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.415 [1989 c.227 Â§Â§3,4,8; 1993 c.322 Â§3; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.420 [1989 c.227 Â§Â§5,7,9; 1993 c.322 Â§4; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.425 [1989 c.227 Â§6; repealed by 2007 c.426 Â§7]

COMMUNITY SERVICE VOUCHER PROGRAM

Â Â Â Â Â  348.427 Voucher program established; amount; recipient eligibility. (1) To encourage community service participation among students in institutions of higher education, there is established a higher education community service voucher program within the Oregon Student Assistance Commission. The commission shall allocate the amount available to it for the purposes under ORS 348.427 to 348.436 by awarding the institutionÂs share of the amount to each institution of higher education in this state that is eligible for or whose students are eligible for financial aid under Title IV, Part B, of the Higher Education Act of 1965 as amended. The institutionÂs share shall be based on the proportion of its enrollment of full-time students to the enrollment of full-time students in all institutions of higher education in this state.

Â Â Â Â Â  (2) An institution of higher education in this state that receives an amount under subsection (1) of this section shall award amounts from the institutionÂs share to various academic departments in the institution. Vouchers awarded to eligible voucher recipients shall be in $35 denominations for each eight hours of eligible community service. Priority shall be given to otherwise eligible applicants who have applied previously but not been awarded a place in the voucher program.

Â Â Â Â Â  (3) In order to be eligible, a voucher recipient must perform approved services for at least 20 hours per week in one term for a state or local government entity or a nonprofit social service agency recognized as tax-exempt under section 501(c)(3) of the Internal Revenue Code of 1986. However, a voucher recipient shall not be assigned duties that are performed by a public employee if the assignment would displace the public employee. A voucher recipient may be assigned within the institution to assist in maintaining the program authorized by ORS 348.427 to 348.436.

Â Â Â Â Â  (4) A voucher recipient is eligible for the voucher awards for only one term as an undergraduate student. In addition to the vouchers, the recipient shall receive graded academic credit to be determined by the institution. However, participation in the program does not replace any practicum or internship required for a degree. [1993 c.765 Â§40; 1999 c.704 Â§13]

Â Â Â Â Â  348.429 Voucher amount limited;
Oregon
Student Assistance Commission duties; vouchers not personal income; rules. (1) In addition to any other student assistance provided by the law, the Oregon Student Assistance Commission shall award vouchers to eligible students participating in the program.

Â Â Â Â Â  (2) The total of all vouchers earned by a student under this section in one term shall not exceed an amount equal to the average tuition and associated fees charged annually to full-time resident undergraduate students by institutions under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (3) Vouchers shall be provided in $35 denominations for each eight hours of eligible community service.

Â Â Â Â Â  (4) The commission shall:

Â Â Â Â Â  (a) Determine and approve which community service organizations and services within the programs of such organizations are eligible for participation in the program.

Â Â Â Â Â  (b) Accept the students that the institutions consider eligible for vouchers under ORS 348.427 to 348.436.

Â Â Â Â Â  (c) Provide payment for vouchers presented by the program students at eligible institutions.

Â Â Â Â Â  (d) Establish procedures necessary to carry out the provisions of ORS 348.427 to 348.436, including adopting necessary rules.

Â Â Â Â Â  (5) Funds received in redemption of the vouchers granted pursuant to ORS 348.427 to 348.436 shall not be considered personal income for the purposes of ORS 316.037.

Â Â Â Â Â  (6) The vouchers authorized by ORS 348.427 to 348.436 shall first become available when funds are available therefor from sources other than the General Fund, as determined by the commission. [1993 c.765 Â§41]

Â Â Â Â Â  348.431 Tracking system. Each institution of higher education participating in this program shall develop a tracking system for the program authorized under ORS 348.427 to 348.436. The tracking system shall include, but not be limited to:

Â Â Â Â Â  (1) The number of eligible students participating in the program;

Â Â Â Â Â  (2) The number of students applying for participation in the program;

Â Â Â Â Â  (3) The community service organizations and governmental agencies participating in the program; and

Â Â Â Â Â  (4) The amount of funds allocated to each academic area under the program. [1993 c.765 Â§42(1)]

Â Â Â Â Â  348.433 Limitation on administrative expenditures. (1) No more than five percent of the funds available for purposes of ORS 348.427 to 348.436 shall be used by the state for the administrative expenditures of the program. Administrative expenditures do not include premiums paid for workersÂ compensation benefits.

Â Â Â Â Â  (2) An institution of higher education may use an amount not to exceed four percent of the funds available under ORS 348.427 to 348.436 to meet its expenses in administering the program. [1993 c.765 Â§43]

Â Â Â Â Â  348.436 Community Service Voucher Fund. There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Community Service Voucher Fund, which may be invested in the same manner as the Oregon Student Assistance Fund. This fund may receive moneys from federal, state or private sources for the purpose of providing payment for the redemption of vouchers authorized by ORS 348.427 to 348.436 and for the administration of the community service voucher program. This fund, including the interest earnings thereon, if any, is continuously appropriated to the Oregon Student Assistance Commission for those purposes for which such funds were provided to or received or collected by the commission. [1999 c.243 Â§2]

Â Â Â Â Â  348.450 [1978 c.1 Â§1; 1995 c.343 Â§36; renumbered 344.257 in 1995]

Â Â Â Â Â  348.460 [1978 c.1 Â§2; 1995 c.343 Â§37; renumbered 344.259 in 1995]

COOPERATION BETWEEN
OREGON
UNIVERSITY SYSTEM AND COMMUNITY COLLEGES

Â Â Â Â Â  348.470 Legislative findings; cooperation between
Oregon
University
System and community colleges. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state to encourage cooperation between the Oregon University System and community colleges on issues affecting students who transfer between the two segments; and

Â Â Â Â Â  (2) All unnecessary obstacles that restrict student transfer opportunities between the two segments shall be eliminated. [1987 c.375 Â§1]

ASPIRE PROGRAMS

Â Â Â Â Â  348.500 Purpose; goals. (1) The Oregon Student Assistance Commission may establish Access to Student Assistance Programs in Reach of Everyone (ASPIRE) to provide information about financial aid and education and training options beyond high school to students in Oregon secondary schools. The goals of the programs are to:

Â Â Â Â Â  (a) Provide mentoring and resources to help students access education and training beyond high school;

Â Â Â Â Â  (b) Help high schools build a sustainable community of volunteer mentors; and

Â Â Â Â Â  (c) Educate students and families about the scholarship application process and other options for paying for post-secondary education.

Â Â Â Â Â  (2) The programs shall bring together students, school staff, community volunteers and parents to help students overcome obstacles to their continuing education. The programs may provide training, technical assistance and other resources to
Oregon
high schools on how to establish a volunteer-based program. Adult volunteers who are trained through the program may provide mentoring, training and encouragement to students about post-secondary options and financial aid. [2007 c.293 Â§2]

OREGON
STUDENT ASSISTANCE COMMISSION

(Administration)

Â Â Â Â Â  348.505 ÂCommissionÂ and Âfinancial aidÂ defined. As used in ORS 348.500 to 348.695:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂFinancial aidÂ includes loans, grants, scholarships, work opportunities and other forms of financial aid to assist students in completing their post-high-school education. [1967 c.430 Â§2; 1997 c.652 Â§33; 1999 c.704 Â§14; 2007 c.426 Â§1]

Â Â Â Â Â  348.510
Oregon
Student Assistance Commission; term; vacancy; confirmation; qualifications. (1) There is created an Oregon Student Assistance Commission consisting of seven members, appointed by the Governor.

Â Â Â Â Â  (2) The term of office of a member of the commission is four years, except that the term for a student member shall be two years, and, after confirmation of the appointment by the Senate, the member shall serve at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to succeed the member whose term is expiring. A successor appointed for a full term shall assume commission member duties on July 1 following the appointment. A member is eligible for reappointment. A student member is limited to reappointment to one two-year term. In case of a vacancy on the commission for any cause, except where the vacancy is caused by the normal expiration of a memberÂs term, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) The appointment of a member of the commission is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (4) Two members of the commission shall be students at institutions of higher education or community colleges in
Oregon
at the time of appointment, with the duly organized and recognized entities of student government at each institution of higher education or community college submitting the name of one student to the Governor to assist the Governor in making the appointments. Other members of the commission shall be citizens of the state chosen for their knowledge of and interest in education, but these other members shall not be persons employed by any institution of higher education or community college located in the state. [Formerly 351.635; 1967 c.430 Â§3; 1969 c.695 Â§5; 1975 c.151 Â§1; 1977 c.725 Â§7; 1985 c.565 Â§61; 1995 c.120 Â§1; 1999 c.704 Â§1]

Â Â Â Â Â  348.520 Duties. The Oregon Student Assistance Commission shall:

Â Â Â Â Â  (1) Make available to qualified persons financial aid from financial sources available to the commission.

Â Â Â Â Â  (2) Determine qualifications of persons to receive financial aid.

Â Â Â Â Â  (3) Maintain reports and records on persons applying for and receiving financial aid from the commission.

Â Â Â Â Â  (4) Withhold any financial aid if the recipient thereof fails to maintain the standards established for receipt of that aid.

Â Â Â Â Â  (5) Recommend to the Legislative Assembly not less than once every biennium matters relating to the establishment, administration, modification, transfer, reduction or cancellation of financial aid.

Â Â Â Â Â  (6) Prior to implementing changes to the Oregon Opportunity Grant program, report to the Legislative Assembly or the Emergency Board any proposed change:

Â Â Â Â Â  (a) That increases or decreases the total amount awarded as Oregon Opportunity Grants that was approved as part of the budget enacted by the Legislative Assembly for the commission; and

Â Â Â Â Â  (b) To the methodology used to determine the student share, family share or state share under ORS 348.205.

Â Â Â Â Â  (7) Encourage the establishment of financial aid programs by private agencies.

Â Â Â Â Â  (8) Collect and disseminate information pertaining to all types of available financial aid.

Â Â Â Â Â  (9) Review the administrative practices and evaluate the effectiveness of all public and private post-secondary financial aid programs in
Oregon
.

Â Â Â Â Â  (10) Disburse state appropriations for financial aid in such a manner as to maximize its role in cooperative coordination of financial aid programs. [Formerly 351.640; 1967 c.430 Â§4; 1973 c.815 Â§4; 1997 c.652 Â§34; 2007 c.802 Â§5]

Â Â Â Â Â  348.530 Powers; rulemaking authority. The Oregon Student Assistance Commission may:

Â Â Â Â Â  (1) Negotiate for and contract with private and governmental agencies for the establishment of financial aid programs.

Â Â Â Â Â  (2) Receive gifts of any type, including gifts of stock and real property, for the purpose of establishing, continuing and increasing financial aid.

Â Â Â Â Â  (3) Administer any form of financial aid submitted to and accepted for administration by the commission.

Â Â Â Â Â  (4) Authorize payment from funds appropriated therefor, of costs, commissions, attorney fees and other reasonable expenses, including refund of overpayment of fees, which are related to and necessary for making and protecting guaranteed loans and recovering moneys and loans and management of property acquired in connection with such loans.

Â Â Â Â Â  (5) Sue and be sued.

Â Â Â Â Â  (6) Pursuant to ORS chapter 183, adopt such rules as may be necessary to carry out the provisions of ORS 348.040 to 348.280, 348.500 to 348.695 and 348.992.

Â Â Â Â Â  (7) Cooperatively coordinate all types of financial aid activities.

Â Â Â Â Â  (8) Establish a State of
Oregon
scholar program to recognize students with outstanding academic achievement and other demonstrated attributes. The students will not necessarily receive financial aid.

Â Â Â Â Â  (9) Guarantee loans by eligible lending institutions to students who are enrolled or accepted for enrollment at any eligible institution and parents of those students, under the provisions of the Higher Education Act of 1965 as amended.

Â Â Â Â Â  (10) Deny financial aid to any student owing a refund or in default on financial aid previously made available to that student.

Â Â Â Â Â  (11) Establish and implement any program permitted under federal law to guaranty agencies, including administrative garnishment and wage withholding under Public Law 102-164, section 605. [Formerly 351.645; 1967 c.430 Â§5; 1973 c.721 Â§5; 1977 c.725 Â§9; 1981 c.209 Â§1; 1987 c.48 Â§1; 1995 c.179 Â§8; 1997 c.652 Â§35; 2003 c.360 Â§1; 2007 c.426 Â§2]

Â Â Â Â Â  Note: The amendments to 348.530 by section 2, chapter 360, Oregon Laws 2003, become operative June 30, 2009, and apply to loans that are disbursed on or after June 30, 2009. See sections 3 and 7, chapter 360, Oregon Laws 2003. The text that is operative on and after June 30, 2009, including amendments by section 3, chapter 426, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  348.530. The Oregon Student Assistance Commission may:

Â Â Â Â Â  (1) Negotiate for and contract with private and governmental agencies for the establishment of financial aid programs.

Â Â Â Â Â  (2) Receive gifts of any type, including gifts of stock and real property, for the purpose of establishing, continuing and increasing financial aid.

Â Â Â Â Â  (3) Administer any form of financial aid submitted to and accepted for administration by the commission.

Â Â Â Â Â  (4) Authorize payment from funds appropriated therefor, of costs, commissions, attorney fees and other reasonable expenses, including refund of overpayment of fees, which are related to and necessary for making and protecting guaranteed loans and recovering moneys and loans and management of property acquired in connection with such loans.

Â Â Â Â Â  (5) Sue and be sued.

Â Â Â Â Â  (6) Pursuant to ORS chapter 183, adopt such rules as may be necessary to carry out the provisions of ORS 348.040 to 348.280, 348.500 to 348.695 and 348.992.

Â Â Â Â Â  (7) Cooperatively coordinate all types of financial aid activities.

Â Â Â Â Â  (8) Establish a State of
Oregon
scholar program to recognize students with outstanding academic achievement and other demonstrated attributes. The students will not necessarily receive financial aid.

Â Â Â Â Â  (9) Guarantee loans by eligible lending institutions to student residents of the State of Oregon who are enrolled or accepted for enrollment at any eligible institution, nonresident students enrolled or accepted for enrollment in an institution of higher education or community college in Oregon, and parents of those students, under the provisions of the Higher Education Act of 1965 as amended.

Â Â Â Â Â  (10) Deny financial aid to any student owing a refund or in default on financial aid previously made available to that student.

Â Â Â Â Â  (11) Establish and implement any program permitted under federal law to guaranty agencies, including administrative garnishment and wage withholding under Public Law 102-164, section 605.

Â Â Â Â Â  348.540 Officers of commission; quorum; meetings. (1) The Oregon Student Assistance Commission shall select one of its members as chairperson, and another as vice chairperson, for such terms and with such powers and duties necessary for the performance of the functions of such offices as the commission shall determine.

Â Â Â Â Â  (2) A majority of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at the call of the chairperson or of a majority of the members of the commission. [Formerly 351.650]

Â Â Â Â Â  348.550 Compensation and expenses of commission members. A member of the Oregon Student Assistance Commission is entitled to compensation and expenses as provided in ORS 292.495. [Formerly 351.655; 1969 c.314 Â§24]

Â Â Â Â Â  348.560 Staff; office space. Subject to any applicable provisions of the State Personnel Relations Law, the Oregon Student Assistance Commission may employ and fix the compensation of any employees it deems necessary for the effective conduct of the work under its charge. The commission may also arrange with the Oregon University System for use of staff and office space under the jurisdiction of the Oregon University System. [Formerly 351.660]

Â Â Â Â Â  348.563 Authority of
Oregon
Student Assistance Commission to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Student Assistance Commission may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the commission; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the commission as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to facilities where students reside or to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations; or

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state. [2005 c.730 Â§70]

Â Â Â Â Â  Note: 348.563 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.570 Funds and accounts created. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Oregon Student Assistance Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of the expenses of the Oregon Student Assistance Commission in carrying out the purposes of ORS 348.210 to 348.250, 348.505 to 348.615, 348.696 and 348.992. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Alternative Student Loan Program Fund for investment as provided by ORS 293.701 to 293.820 and for the payment of expenses of the commission in carrying out the purposes of ORS 348.625 to 348.695. This fund, including the interest earnings on the fund, if any, is continuously appropriated to the commission for those purposes for which such funds were provided to, received or collected by the commission.

Â Â Â Â Â  (3)(a) There is established in the General Fund an account to be known as the Nursing Services Account. Funds in the account shall be used for the payment of expenses of the Nursing Services Program created in ORS 442.540.

Â Â Â Â Â  (b) The account shall consist of:

Â Â Â Â Â  (A) Funds appropriated to the Oregon Student Assistance Commission for deposit into the account;

Â Â Â Â Â  (B) Collections and penalties received by the commission under ORS 442.545; and

Â Â Â Â Â  (C) Any donations or grants received by the commission for purposes of the Nursing Services Program.

Â Â Â Â Â  (c) Any funds in the account that are not expended in any biennium shall be retained in the account and may be expended in the next biennium.

Â Â Â Â Â  (4) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Former Foster Youth Scholarship Fund. Moneys received from appropriations, donations and grants shall be credited to the fund. Moneys in the fund are continuously appropriated to the Oregon Student Assistance Commission for the purposes of investment, as provided by ORS 293.701 to 293.820, and for carrying out the provisions of ORS 348.270 (1)(b). Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (5) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the ASPIRE Program Fund. Moneys received from donations and grants shall be credited to the ASPIRE Program Fund. Moneys in the fund are continuously appropriated to the Oregon Student Assistance Commission for the purposes of investment, as provided by ORS 293.701 to 293.820, and for carrying out the provisions of ORS 348.500. Interest earned by the fund shall be credited to the fund. [Formerly 351.665; 1967 c.335 Â§41; 1967 c.430 Â§Â§6, 7; 1969 c.573 Â§4; 1975 c.520 Â§5; 1977 c.725 Â§10; 1981 c.209 Â§2; 1983 c.639 Â§1; 1987 c.48 Â§2; 1987 c.842 Â§18; 1989 c.966 Â§32; 1997 c.524 Â§5; 1999 c.704 Â§3; 2001 c.599 Â§6; 2001 c.730 Â§2; 2003 c.360 Â§Â§4,5; 2007 c.293 Â§Â§3,4; 2007 c.426 Â§Â§4,5]

Â Â Â Â Â  348.575 [1969 c.573 Â§2; 1983 c.639 Â§2; 1985 c.565 Â§62; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.580 Agreements with community foundations. (1) Subject to the terms of the governing instruments and applicable law, the Oregon Student Assistance Commission may enter into agreements with one or more community foundations in
Oregon
to assume the management of the privately funded student aid programs of the commission. The commission may transfer to the community foundation any or all gifts or scholarship grants received by the commission from any private donor.

Â Â Â Â Â  (2) All gifts or scholarship grant funds received by the commission that are not transferred to community foundations pursuant to subsection (1) of this section shall be placed in the hands of the State Treasurer, who is designated as the custodian thereof and who may hold, in the manner provided by law, the principal and interest on the gifts and grants. Funds may be withdrawn periodically by the commission to provide for administrative expenditures and make payments upon scholarships awarded by the commission.

Â Â Â Â Â  (3) As used in this section, Âcommunity foundationÂ means an organization that is:

Â Â Â Â Â  (a) A community trust or foundation within the meaning of section 170 of the Internal Revenue Code of 1986 and section 1.170A-9(e)(10) of the Treasury Regulations thereunder;

Â Â Â Â Â  (b) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code of 1986; and

Â Â Â Â Â  (c) Not a private foundation within the meaning of section 509 of the Internal Revenue Code of 1986. [Formerly 351.670; 1967 c.335 Â§42; 1987 c.394 Â§6; 1993 c.258 Â§1; 1995 c.12 Â§5; 1997 c.524 Â§1]

Â Â Â Â Â  348.590 Continuous appropriation of certain funds. All funds for and relating to student aid programs received by the Oregon Student Assistance Commission pursuant to federal grant or from any other source, except moneys appropriated from the State Treasury for a specified period of time, hereby are continuously appropriated to the commission for the purposes for which such funds were provided and received by the commission. [Formerly 351.672; 1987 c.394 Â§7]

Â Â Â Â Â  348.592 Loan cancellation insurance. (1) The Oregon Student Assistance Commission may obtain loan cancellation insurance for any person holding a loan under this section and ORS 348.505 to 348.530 and 348.570.

Â Â Â Â Â  (2) Such insurance shall insure the life of the student who borrows under this section and ORS 348.505 to 348.530 and 348.570 for the amount of the principal and interest due on the loan and the State of
Oregon
shall be named as the beneficiary. If the borrower dies before repaying the loan, the insurance shall be used to pay the balance of the loan and the commission shall issue a satisfaction of the obligation.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall procure bids for the purchasing of insurance in compliance with the laws governing the purchase and furnishing of services to state agencies. [Formerly 348.620]

Â Â Â Â Â  Note: 348.592 was added to and made a part of 348.500 to 348.695 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Degrees)

Â Â Â Â Â  348.594 Definitions for ORS 348.594 to 348.615. As used in ORS 348.594 to 348.615:

Â Â Â Â Â  (1)(a) ÂDiploma millÂ means:

Â Â Â Â Â  (A) A school against which a court or public body, as defined in ORS 174.109, has issued a ruling or finding, after due process procedures, that the school has engaged in dishonest, fraudulent or deceptive practices related to the award of degrees, academic standards or student learning requirements; or

Â Â Â Â Â  (B) An entity without legal authority as a school to issue degrees valid as credentials in the jurisdiction that authorizes issuance of degrees.

Â Â Â Â Â  (b) ÂDiploma millÂ does not include:

Â Â Â Â Â  (A) A school operating legally under ORS 348.604; or

Â Â Â Â Â  (B) A school that is actively seeking and able to show evidence of reasonable progress toward regional accreditation with one of the regional post-secondary accrediting bodies recognized by the United States Department of Education.

Â Â Â Â Â  (2) ÂSchoolÂ means a person, organization, school or institution of learning that confers or offers to confer an academic degree upon a person or to provide academic credit applicable to a degree. [1997 c.652 Â§8; 1999 c.59 Â§93; 2005 c.546 Â§8; 2007 c.325 Â§1]

Â Â Â Â Â  348.596 Purpose of ORS 348.594 to 348.615. It is the purpose of ORS 348.594 to 348.615 to provide for the protection of the citizens of
Oregon
and their post-secondary schools by ensuring the quality of higher education and preserving the integrity of an academic degree as a public credential. [1997 c.652 Â§9; 1999 c.59 Â§94]

Â Â Â Â Â  348.597 Applicability of ORS 348.594 to 348.615. ORS 348.594 to 348.615 do not apply to:

Â Â Â Â Â  (1) An
Oregon
community college;

Â Â Â Â Â  (2) A state institution of higher education within the Oregon University System;

Â Â Â Â Â  (3) The
Oregon
Health and
Science
University
;

Â Â Â Â Â  (4) A school that has conferred degrees under the same control for five years in Oregon from at least one operationally separate unit accredited as a separate institution by a regional accrediting association or its national successor;

Â Â Â Â Â  (5) A school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d); or

Â Â Â Â Â  (6) A school that is exempt from ORS 348.594 to 348.615 under ORS 348.604. [2005 c.546 Â§1; 2007 c.325 Â§4]

Â Â Â Â Â  Note: 348.597, 348.604, 348.605, 348.607 and 348.608 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.599 Office of Degree Authorization. The Office of Degree Authorization is created within the Oregon Student Assistance Commission. The commission shall appoint an administrator of the office. [1997 c.652 Â§7; 1999 c.704 Â§15]

Â Â Â Â Â  348.600 [Formerly 351.675; repealed by 1977 c.725 Â§11]

Â Â Â Â Â  348.601 Office of Degree Authorization Account. The Office of Degree Authorization Account is established separate and distinct from the General Fund. All moneys received by the office, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the Oregon Student Assistance Commission to carry out the duties, functions and powers of the office. [2003 c.674 Â§5]

Â Â Â Â Â  348.603 Duties of commission relating to degree authorization and nondegree programs; approval of new post-secondary program or location; rules; fees. (1) The Oregon Student Assistance Commission, through the Office of Degree Authorization, shall:

Â Â Â Â Â  (a) Authorize approved schools to offer academic degree programs;

Â Â Â Â Â  (b) Authorize approved degree-granting schools to offer nondegree programs leading to a certificate or diploma;

Â Â Â Â Â  (c) Validate claims of degree possession;

Â Â Â Â Â  (d) Terminate substandard or fraudulent degree activities;

Â Â Â Â Â  (e) Terminate activities of diploma mills operating in or from
Oregon
;

Â Â Â Â Â  (f) Except as provided in subsection (4) of this section, terminate the operation in or from Oregon of post-secondary accrediting bodies that are not recognized by the United States Department of Education or by the commission; and

Â Â Â Â Â  (g) Review proposed new publicly funded post-secondary programs and locations.

Â Â Â Â Â  (2)(a) Following review of a proposed new publicly funded post-secondary program or location, the commission shall recommend resolution to the appropriate governing boards and mediate between the boards to seek a negotiated resolution if:

Â Â Â Â Â  (A) There is a detrimental duplication of programs; or

Â Â Â Â Â  (B) The program or location would have a significantly adverse impact on one or more other segments of education.

Â Â Â Â Â  (b) If the boards do not resolve the issue raised under paragraph (a) of this subsection within 90 days of the date when the issue was recommended to the boards for mediation, the commission shall have final authority for approval or disapproval of the program or location. If the boards do not resolve the issue, the commission shall approve or disapprove the program or location within 180 days of the date when the review began.

Â Â Â Â Â  (c) If the boards do not resolve the issue, the commission shall approve the program or location if the commission finds that the program or location meets an unmet workforce need in the state.

Â Â Â Â Â  (d) The commission shall establish by rule a fair and neutral decision-making process in consultation with representatives designated by the State Board of Education, the State Board of Higher Education, associations representing Oregon independent colleges, associations representing Oregon career colleges, and the governing boards of otherwise unrepresented post-secondary schools.

Â Â Â Â Â  (3) The commission, by rule, may impose a fee on any school or person requesting information from the commission. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601.

Â Â Â Â Â  (4) Subsection (1)(f) of this section does not apply to a body the role of which is to accredit schools that offer only associate, bachelorÂs or masterÂs degrees with titles in theology or religious occupations or, if the schools also offer doctoral degrees, offer doctoral degrees only in theology or religious occupations that have been approved by a federally recognized accrediting organization. [1997 c.652 Â§10; 2001 c.454 Â§2; 2003 c.674 Â§1; 2007 c.325 Â§2]

Â Â Â Â Â  348.604 Exemption from ORS 348.594 to 348.615. Upon application from a school, as defined in ORS 348.594, the Oregon Student Assistance Commission, through the Office of Degree Authorization, shall grant an exemption from ORS 348.594 to 348.615 to the school if the school:

Â Â Â Â Â  (1) Is, or is operated by, a nonprofit corporation;

Â Â Â Â Â  (2) Offers only associate, bachelorÂs or masterÂs degrees with titles in theology or religious occupations, or, if the school also offers doctoral degrees, offers doctoral degrees in theology or religious occupations that have been approved by a federally recognized accrediting organization;

Â Â Â Â Â  (3) Teaches students with faculty members who:

Â Â Â Â Â  (a) Hold degrees:

Â Â Â Â Â  (A) From a school that, at the time of the conferral of the degrees, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school described in ORS 348.594 (2)(d) on the date preceding July 15, 2005;

Â Â Â Â Â  (B) That are at least one level above the degree level of the program in which the faculty members teach or that are the terminal degrees in the field in which the faculty members teach; and

Â Â Â Â Â  (C) That are not honorary degrees; or

Â Â Â Â Â  (b) Possess sufficient compensatory qualifications to substitute for academic degrees in the fields in which the faculty members teach;

Â Â Â Â Â  (4) Offers a curriculum:

Â Â Â Â Â  (a) Of a duration and level that is comparable to the curriculums offered by schools that are not exempt under this section; and

Â Â Â Â Â  (b) That, with higher degrees, increases the difficulty of the work expected of students;

Â Â Â Â Â  (5) Requires students to complete academic assignments and to demonstrate learning appropriate to the curriculum;

Â Â Â Â Â  (6) Awards credit toward degrees proportionate to the work done by students;

Â Â Â Â Â  (7) Offers admission:

Â Â Â Â Â  (a) To a student:

Â Â Â Â Â  (A) With a high school diploma or an equivalent credential; or

Â Â Â Â Â  (B) Who completed the equivalent of a high school education through home study; and

Â Â Â Â Â  (b) Based on evidence that the student can reasonably expect to complete a degree and benefit from the education offered;

Â Â Â Â Â  (8) Provides or arranges for faculty members and students to have access to information that supports instruction and stimulates research or independent study in all areas of the curriculum;

Â Â Â Â Â  (9) Provides accurate and appropriate credit transcripts to students of the school and accurate and appropriate diplomas to graduates of the school;

Â Â Â Â Â  (10) Charges tuition by the credit hour or other fixed rate for instruction during an academic term and does not charge tuition or fees for the award of a degree or charge a single fee for an entire degree program;

Â Â Â Â Â  (11) Provides the oversight required by the commission through the office over a faculty member or administrator who has:

Â Â Â Â Â  (a) Been convicted of a felony; or

Â Â Â Â Â  (b) Violated a state or federal law related to the operation of a school;

Â Â Â Â Â  (12) Provides facilities that permit private communication between faculty members and students;

Â Â Â Â Â  (13) Provides a number of faculty members that is adequate for the number of students enrolled;

Â Â Â Â Â  (14) Provides clear and accurate information to students about the schoolÂs expectations of students in the schoolÂs courses;

Â Â Â Â Â  (15) Ensures that a student who is pursuing a degree is making continuous progress toward the degree;

Â Â Â Â Â  (16) Before a student enrolls in the school, informs the student that a school to which the student might transfer retains the discretion whether to accept the transfer of credits earned at the school;

Â Â Â Â Â  (17) Provides official transcripts of faculty members to the office; and

Â Â Â Â Â  (18) Pays the fee imposed by ORS 348.607. [2005 c.546 Â§2]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.605 Restrictions and duties of exempted schools. (1) A school that obtains an exemption under ORS 348.604 or that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) may not:

Â Â Â Â Â  (a) Award more than 25 percent of the credit toward a degree for noninstructional activities, such as challenge examinations and professional or life experiences;

Â Â Â Â Â  (b) Represent that the school is:

Â Â Â Â Â  (A) Approved by the State of
Oregon
; or

Â Â Â Â Â  (B) Accredited by an organization unless the organization is recognized as an accreditor by the United States Department of Education; or

Â Â Â Â Â  (c) Pay a faculty member a commission or otherwise base a faculty memberÂs compensation on the faculty memberÂs recruitment of students to the school.

Â Â Â Â Â  (2) A school that obtains an exemption under ORS 348.604 or that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) shall:

Â Â Â Â Â  (a) Preserve official transcripts for all faculty members and students;

Â Â Â Â Â  (b) Notify the Office of Degree Authorization if a faculty member or administrator at the school has:

Â Â Â Â Â  (A) Been convicted of a felony; or

Â Â Â Â Â  (B) Violated a state or federal law related to the operation of a school;

Â Â Â Â Â  (c) Place in any course catalog that is available to students or to the public a notice that states: Â(Name of school) has been granted exempt status by the State of
Oregon
to offer theological and/or religious occupations degrees.Â;

Â Â Â Â Â  (d) If the school closes, return to students tuition payments for the current term on a prorated basis;

Â Â Â Â Â  (e) If the school provides placement services to a student, describe the placement services clearly and accurately to the student and avoid giving unrealistic expectations of placement to the student; and

Â Â Â Â Â  (f) If an administrator claims to possess an academic degree:

Â Â Â Â Â  (A) Ensure that the administrator possesses the academic degree that the administrator claims to possess; and

Â Â Â Â Â  (B) Require that the degree is from a school that, at the time of the conferral of the degree, was accredited by a federally recognized accrediting organization, held an exemption under this section, or was a school described in ORS 348.594 (2)(d) on the date preceding July 15, 2005. [2005 c.546 Â§3]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.606 Conferring or offering of degree before approval obtained prohibited; fees; rules. (1) A school may not confer or offer to confer any academic degree upon a person, or provide services purporting to lead to a degree in whole or in part, without first obtaining approval from the Oregon Student Assistance Commission through the Office of Degree Authorization. The commission shall adopt by rule standards and procedures for the approval of schools.

Â Â Â Â Â  (2)(a) The commission, by rule, may impose a fee on any school applying for approval to confer or offer to confer a degree upon a person or to provide academic credit applicable to a degree. The fee is nonrefundable.

Â Â Â Â Â  (b) The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615, and may not exceed the following amounts adjusted for inflation annually, beginning on July 1, 2007, pursuant to the increase, if any, from the preceding year in the U.S. City Average Consumer Price Index for All Urban Consumers (All Items) as published by the Bureau of Labor Statistics of the United States Department of Labor:

Â Â Â Â Â  (A) For a doctoral degree, $5,500.

Â Â Â Â Â  (B) For a masterÂs degree, $4,150.

Â Â Â Â Â  (C) For a bachelorÂs degree, $4,150.

Â Â Â Â Â  (D) For an associate degree, $2,750.

Â Â Â Â Â  (E) For a certificate or for any partial degree program, $1,000.

Â Â Â Â Â  (c) In addition to the base fee described in paragraph (b) of this subsection, the commission may assess the actual costs related to the use of experts to evaluate programs leading to professional licensure by the state, if such costs exceed 10 percent of the base fee.

Â Â Â Â Â  (d) Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601. [1997 c.652 Â§11; 1999 c.59 Â§95; 2003 c.674 Â§2; 2005 c.546 Â§9; 2007 c.325 Â§3]

Â Â Â Â Â  348.607 Fee for exemption application; rules; prohibition on requirements for religious exemption. (1) The Oregon Student Assistance Commission may, by rule, impose a fee on a school that applies for an exemption under ORS 348.604. The amount of the fee may not exceed the lesser of:

Â Â Â Â Â  (a) The actual cost to the commission of determining the schoolÂs compliance with the requirements for an exemption under ORS 348.604; or

Â Â Â Â Â  (b) Fifty percent of the fee that the commission would impose on the school under ORS 348.606 (2) if the school were applying for approval to offer a bachelorÂs degree.

Â Â Â Â Â  (2) Except as provided in ORS 348.604 or 348.608 or section 6, chapter 546, Oregon Laws 2005, the commission may not impose requirements for a religious exemption from ORS 348.594 to 348.615. [2005 c.546 Â§4; 2007 c.325 Â§5]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.608 Certification by exempt school; suspension or revocation of exemption; appeal. (1) Each year, on a date prescribed by the Office of Degree Authorization, a school that obtains an exemption under ORS 348.604 or a school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d), shall submit to the office a statement that reads: Â(Name of School) hereby certifies that the school remains in compliance with all conditions for a religious exemption from ORS 348.594 to 348.615.Â

Â Â Â Â Â  (2) A school that obtains an exemption under ORS 348.604 or a school that, on the date preceding July 15, 2005, was a school described in ORS 348.594 (2)(d) remains exempt unless the office suspends or revokes the exemption.

Â Â Â Â Â  (3) The office may suspend or revoke an exemption if:

Â Â Â Â Â  (a) After the notice and opportunity to cure provided in subsection (4) of this section, a school fails to provide the statement required by subsection (1) of this section;

Â Â Â Â Â  (b) The office has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604, the office determines that the complaint is valid, the school has been provided with notice and opportunity to cure as required by subsection (4) of this section and the school fails to comply with the condition listed in the notice; or

Â Â Â Â Â  (c) After the notice and opportunity to cure provided in subsection (4) of this section, a school is in violation of ORS 348.605.

Â Â Â Â Â  (4) The Oregon Student Assistance Commission, through the office, shall provide notice of and 90 days to cure a schoolÂs:

Â Â Â Â Â  (a) Failure to provide the statement required by subsection (1) of this section;

Â Â Â Â Â  (b) Failure to maintain compliance with a condition for exemption under ORS 348.604 if the office has received a complaint from a student or former student of the school that the school is failing to comply with a condition for exemption under ORS 348.604 and the office has determined the complaint is valid; or

Â Â Â Â Â  (c) Violation of ORS 348.605.

Â Â Â Â Â  (5) A school may appeal the denial, suspension or revocation of an exemption to the commission.

Â Â Â Â Â  (6) A school may appeal to the commission the officeÂs decision that a faculty member does not possess sufficient compensatory qualifications to substitute for an academic degree in the field in which the faculty member teaches.

Â Â Â Â Â  (7) The commission shall conduct an appeal under this section as a contested case under ORS chapter 183.

Â Â Â Â Â  (8)(a) If a school appeals the denial, suspension or revocation of an exemption and the commission upholds the denial, suspension or revocation, the commission shall provide the school 90 days to cure the grounds for the denial, suspension or revocation. If the school does not cure the grounds for the denial, suspension or revocation within 90 days after the commission upholds the denial, suspension or revocation, then the denial, suspension or revocation becomes effective 90 days after the issuance of the decision on the appeal by the commission.

Â Â Â Â Â  (b) If a school does not appeal the denial, suspension or revocation of an exemption to the commission and the school does not cure the grounds for the denial, suspension or revocation within the period of time to appeal the decision to the commission, then the denial, suspension or revocation becomes effective upon the expiration of the period of time to appeal. [2005 c.546 Â§5]

Â Â Â Â Â  Note: See note under 348.597.

Â Â Â Â Â  348.609 Representation of possession of academic degree; complaints; civil penalties; rules; fees. (1) A person who has been warned by the Oregon Student Assistance Commission, through the Office of Degree Authorization, to cease and desist may not claim or represent that the person possesses any academic degree unless the degree has been awarded to or conferred upon the person by a school that:

Â Â Â Â Â  (a) Has accreditation recognized by the United States Department of Education or the foreign equivalent of such accreditation;

Â Â Â Â Â  (b) Has been approved by the Oregon Student Assistance Commission through the Office of Degree Authorization to offer and confer degrees in
Oregon
;

Â Â Â Â Â  (c) Is described in ORS 348.597; or

Â Â Â Â Â  (d) Is located in the United States and has been found by the commission to meet standards of academic quality comparable to those of an institution located in the United States that has accreditation, recognized by the United States Department of Education, to offer degrees of the type and level claimed by the person.

Â Â Â Â Â  (2)(a) A person who has been awarded a degree from a school other than a school described in subsection (1) of this section may claim or represent that the person possesses an academic degree if the claim or representation is accompanied by a disclaimer that states: Â(Name of school) does not have accreditation recognized by the United States Department of Education and has not been approved by the Office of Degree Authorization.Â

Â Â Â Â Â  (b) The disclaimer shall be made in any resume, letterhead, business card, announcement or advertisement in which the person is claiming or representing to have an academic degree from a school that does not meet the requirements of subsection (1) of this section.

Â Â Â Â Â  (c) This subsection does not alter any requirement for obtaining a license, admission into a school, teaching or employment or for other areas in which a degree from an accredited school is required.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission shall adopt, by rule, standards and procedures for responding to complaints about degree claims and for validation of degree claims. Failure of a person to provide documentation of a claimed degree shall be prima facie evidence that the claim of such person to such degree is a violation of this section.

Â Â Â Â Â  (4) The Oregon Student Assistance Commission, by rule, may impose a fee on any school or person requesting validation of degree claims. The amount of the fee shall be established to recover designated expenses incurred by the commission in carrying out the administration of ORS 348.594 to 348.615. Any fees collected under this subsection shall be deposited in the Office of Degree Authorization Account established under ORS 348.601.

Â Â Â Â Â  (5)(a) The Oregon Student Assistance Commission, through the Office of Degree Authorization, may cause a civil suit to be instituted in the circuit court for legal or equitable remedies, including injunctive relief, to ensure compliance with this section. The commission may recover attorney fees and court costs for any such action.

Â Â Â Â Â  (b) The commission shall adopt a schedule of civil penalties for violations of this section. A civil penalty shall not exceed $1,000 per violation.

Â Â Â Â Â  (c) In addition to any action or penalty provided by law, any person who violates this section shall incur a civil penalty in an amount prescribed by the schedule adopted by the commission. Any civil penalty imposed under this subsection shall be imposed in the manner provided in ORS 183.745. All penalties recovered under this subsection shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (6) The provisions of this section do not apply to a person who is a graduate of a veterinary college, or a veterinary department of a university or college, of good standing and repute, as determined by the Oregon State Veterinary Medical Examining Board. [1997 c.652 Â§12; 2001 c.454 Â§1; 2003 c.674 Â§3; 2005 c.196 Â§4; 2005 c.546 Â§10a]

Â Â Â Â Â  348.610 [1967 c.430 Â§8; repealed by 1971 c.577 Â§3]

Â Â Â Â Â  348.612 Revocation of approval; hearing. The Oregon Student Assistance Commission may revoke or suspend any approval given to a school under ORS 348.606 for proper cause after a hearing. Such hearing shall be held only after the school has been given 20 daysÂ notice in writing of the time and place of such hearing. Hearings shall be held in accordance with the rules of the commission adopted under ORS 348.530. [1997 c.652 Â§13]

Â Â Â Â Â  348.615 Appeal procedure. If the Oregon Student Assistance Commission refuses to grant approval to a school to confer degrees or revokes the approval to confer degrees, the refusal or revocation shall be subject to the right of review by an action brought in the circuit court of the county in which the school is located. Such review shall be tried as an action not triable by right to a jury. [1997 c.652 Â§14]

(Scholarship Program Tax Credit)

Â Â Â Â Â  348.616 Minimum criteria for certification of employer program; rules. (1) The Oregon Student Assistance Commission shall develop and adopt rules that provide the minimum criteria that an employer must meet in order for the employerÂs scholarship program for employees and dependents to be certified as eligible for the employee and dependent scholarship program tax credit provided under ORS 348.621. The commission shall adopt rules to determine:

Â Â Â Â Â  (a) The types of educational programs, institutions and expenses related to the programs and institutions for which scholarships may be offered to employees and dependents, and scholarship moneys expended on their behalf;

Â Â Â Â Â  (b) The types of employees and dependents to whom scholarships must be offered;

Â Â Â Â Â  (c) The minimum and maximum annual dollar amounts of a scholarship that would be a qualified scholarship under ORS 315.237;

Â Â Â Â Â  (d) The minimum annual number of hours of instruction that a scholarship beneficiary must commit to in order to be eligible for a scholarship; and

Â Â Â Â Â  (e) Such other requirements as the commission may provide.

Â Â Â Â Â  (2) An employer must employ at least four full-time equivalent employees but no more than 250 employees in order to be certified as eligible for the employee and dependent scholarship program tax credit under ORS 348.621.

Â Â Â Â Â  (3) An employer seeking to claim the tax credit provided under ORS 315.237 must apply to the Oregon Student Assistance Commission for both employee and dependent scholarship program certification under ORS 348.618 and tax credit certification under ORS 348.621. [2001 c.475 Â§Â§2,4]

Â Â Â Â Â  348.618 Requirements for program certification application; acceptance and rejection of application. (1) An application for employee and dependent scholarship program certification shall be filed by the employer establishing the program. The application shall be filed with the Oregon Student Assistance Commission at least three months prior to the close of the first tax year for which a tax credit under ORS 315.237 will be claimed.

Â Â Â Â Â  (2) The application shall be filed on a form prescribed by the commission and shall contain the information required by the commission, including:

Â Â Â Â Â  (a) The date on which the proposed employee and dependent scholarship program will first be available to the employerÂs employees and their dependents;

Â Â Â Â Â  (b) The total number of employees of the employer;

Â Â Â Â Â  (c) The total number of employees who will be eligible, or whose dependents will be eligible, to participate in the program;

Â Â Â Â Â  (d) The criteria to be used by the employer in determining the eligibility of an employee or an employeeÂs dependent for a scholarship under the program; and

Â Â Â Â Â  (e) The annual limit, if any, on the amount of funds to be used for scholarships under the program.

Â Â Â Â Â  (3) The commission shall certify an application that describes an employee and dependent scholarship program that is in compliance with the rules adopted by the commission under ORS 348.616 (1) and (2), if made by an employer that meets the employment requirements of ORS 348.616 (1) and (2).

Â Â Â Â Â  (4) The commission shall certify or reject an application within 60 days of receipt of the application and shall notify the employer of the commissionÂs determination.

Â Â Â Â Â  (5) An employer whose application has been rejected by the commission shall be afforded an opportunity to amend the application to address the commissionÂs objections to the original application.

Â Â Â Â Â  (6) In the case of an employer whose proposed employee and dependent scholarship program has been certified by the commission, the commission shall send a letter of program certification to the employer. The letter of program certification shall set forth or incorporate by reference the statements made in the application being certified.

Â Â Â Â Â  (7) A letter of program certification issued under this section shall remain valid until the employer changes the terms of eligibility for a scholarship under the program, changes the minimum or maximum amount of a scholarship under the program or ceases to be an employer. [2001 c.475 Â§5]

Â Â Â Â Â  348.620 [1967 c.430 Â§9; 1971 c.577 Â§2; renumbered 348.592 in 1997]

Â Â Â Â Â  348.621 Requirements for tax credit certification application. (1) An application for tax credit certification shall be filed by an employer that has obtained program certification under ORS 348.618 or that has applied for program certification and is awaiting such certification by the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) The application for tax credit certification shall be filed by the employer with the commission. The application shall be filed at the time prescribed by the commission, but no later than October 1 of the calendar year in which begins the tax year for which a credit under ORS 315.237 will be claimed.

Â Â Â Â Â  (3) The application shall be filed on a form prescribed by the commission and shall contain the information required by the commission, including the amount of scholarship moneys the employer has provided or intends to provide to employees or dependents during the calendar year for which tax credit certification is being sought and the number of employees employed by the employer for the calendar year.

Â Â Â Â Â  (4) The commission shall consider applications in the chronological order in which the applications are received and shall approve applications to the extent the amount set forth in the application, when added to the total amount already certified by the commission for the calendar year under this section, does not exceed $1 million.

Â Â Â Â Â  (5) An employer may not receive tax credit certification:

Â Â Â Â Â  (a) For an amount that is greater than $1 million;

Â Â Â Â Â  (b) If the employer employs fewer than four full-time equivalent employees for the calendar year; or

Â Â Â Â Â  (c) If the employer employs more than 250 employees for the calendar year.

Â Â Â Â Â  (6) The commission shall send written notice of the amount of the tax credit certification, or written notice that no amount is being certified, to the employer and to the Department of Revenue within 60 days of the date an application is filed under this section.

Â Â Â Â Â  (7) The employer shall keep the written certification in the employerÂs records for at least five years and shall furnish the certification to the Department of Revenue if requested. [2001 c.475 Â§6]

(Alternative Student Loan Program)

Â Â Â Â Â  348.625 Definitions for ORS 348.570 and 348.625 to 348.695. As used in ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (1) ÂAlternative student loan programÂ means a program established by the Oregon Student Assistance Commission to fund loans to eligible students, or to qualifying parents of eligible students, to help meet expenses of eligible students of attending post-secondary educational institutions; provided, however, that alternative student loan program loans may be made only to students who have applied for student financial aid under Title IV, Part B of the Higher Education Act of 1965, as amended, and have received information on their eligibility for programs under that Act, or the parents of students who have made such application and received such information.

Â Â Â Â Â  (2) ÂEligible studentÂ means a student enrolled in an eligible post-secondary educational institution located in Oregon or a student who is an Oregon resident and who is enrolled in an eligible post-secondary educational institution located outside of Oregon. The commission shall determine, among other things, what constitutes enrollment and which post-secondary educational institutions are eligible institutions under the alternative student loan program.

Â Â Â Â Â  (3) ÂLenderÂ means an insured institution as defined in ORS 706.008 that is authorized to do business in
Oregon
and which has entered into an agreement with the commission to originate, service and administer alternative student loans in the manner authorized by ORS 348.570 and 348.625 to 348.695. [1987 c.842 Â§2; 1989 c.131 Â§1; 1997 c.631 Â§464; 1999 c.59 Â§96; 1999 c.704 Â§16]

Â Â Â Â Â  348.630 Eligible recipients; limitations; credit check. (1) Loans may be made under the alternative student loan program to an eligible student or to a parent of an eligible student.

Â Â Â Â Â  (2) Loans made under the alternative student loan program shall not exceed the eligible costs of education as determined by the Oregon Student Assistance Commission, minus other financial aid received, or $10,000, whichever is less, for any eligible student during a single calendar year. Total loans made for any eligible student under the alternative student loan program shall not exceed $40,000.

Â Â Â Â Â  (3) Under the alternative student loan program, borrowers shall undergo a credit check by the lender or by the commission and shall be creditworthy or provide a creditworthy cosigner. [1987 c.842 Â§3]

Â Â Â Â Â  348.635 Establishment of loan terms and conditions. In consultation with private sector lenders, the Oregon Student Assistance Commission shall establish the terms and conditions, including but not limited to maturities and repayment provisions, of student loans for which the commission shall provide funding. The commission may also set standards of academic achievement which borrowers must maintain to receive loans. [1987 c.842 Â§4]

Â Â Â Â Â  348.640 Administration of loans by private lenders; repayment to state; risk of loss. (1) The Oregon Student Assistance Commission shall provide funding to lenders pursuant to contracts which shall provide, among other things, the terms and conditions under which private sector lenders, using funding made available by the commission, shall originate, service and administer loans pursuant to the alternative student loan program. Lenders shall receive and process loan applications from borrowers, perform credit analysis, approve or deny loan requests, and for loans which are approved, originate, document, administer and service such loans. The commission shall make provision for payment to lenders of the reasonable costs of origination, servicing and administration of loans. Payment may be made directly by borrowers or by the commission, as the commission may determine.

Â Â Â Â Â  (2) Loans shall be structured in such a manner that anticipated payments of principal and interest shall permit timely repayment of the revenue bonds to be issued by the State of
Oregon
pursuant to ORS 348.570 and 348.625 to 348.695. As a condition of participation in the alternative student loan program by private sector lenders, the commission shall procure from each such lender a guarantee or letter of credit insuring that the commission shall receive full and timely repayment of principal of and interest due on loans originated, serviced and administered by the lender. The commission shall provide by contract for payment by the commission or by borrowers, as the commission may determine, of the reasonable costs of such guarantees or letters of credit. It is the intention of ORS 348.570 and 348.625 to 348.695 that participating private sector lenders, not the commission, shall bear the entire risk of loss, nontimely repayment or nonpayment of alternative student loan program loans. [1987 c.842 Â§5]

Â Â Â Â Â  348.645 [1987 c.842 Â§7; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.650 [1987 c.842 Â§6; repealed by 2007 c.426 Â§7]

Â Â Â Â Â  348.655 Issuance of revenue bonds; amount; interest tax exempt. In consultation with the Oregon Student Assistance Commission, the State Treasurer may issue revenue bonds in an amount not to exceed $30 million annually, the proceeds of which shall be used to provide funding for loans to be made pursuant to the alternative student loan program. Interest on the bonds shall be exempt from personal income taxation by the State of
Oregon
. [1987 c.842 Â§8]

Â Â Â Â Â  348.660 Determination to issue revenue bonds; duties of State Treasurer; factors to consider. (1) If the State Treasurer, in consultation with the Oregon Student Assistance Commission, determines that revenue bonds should be issued under ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (a) The State Treasurer, in consultation with the commission, may authorize and issue in the name of the State of
Oregon
revenue bonds secured by revenues from repayment of loans to finance or refinance in whole or part the costs of the loan program. Refunding bonds may be issued to refinance such revenue bonds.

Â Â Â Â Â  (b) The State Treasurer, in consultation with the commission, shall designate the underwriter, trustee and bond counsel and enter into appropriate agreements with each to carry out the provisions of ORS 348.570 and 348.625 to 348.695.

Â Â Â Â Â  (2) Any trustee designated by the State Treasurer, in consultation with the commission, must agree to furnish financial statements and audit reports for each bond issue.

Â Â Â Â Â  (3) In determining whether to issue revenue bonds under ORS 348.570 and 348.625 to 348.695, the State Treasurer, in consultation with the commission, shall consider:

Â Â Â Â Â  (a) The bond market for the types of bonds proposed for issuance.

Â Â Â Â Â  (b) The terms and conditions of the proposed issue.

Â Â Â Â Â  (c) Such other relevant factors as the State Treasurer, in consultation with the commission, considers necessary to protect the financial integrity of the state. [1987 c.842 Â§Â§9,10]

Â Â Â Â Â  348.665 Laws governing issuance of bonds; powers of State Treasurer. Bonds authorized under ORS 348.570 and 348.625 to 348.695 shall be issued in accordance with the provisions of ORS chapter 286A. The State Treasurer, in consultation with the Oregon Student Assistance Commission, may establish special accounts or subaccounts in the Alternative Student Loan Program Fund created by ORS 348.570 and may pledge the assets or the revenues, or any portion thereof, of the alternative student loan program. [1987 c.842 Â§11; 2007 c.783 Â§143]

Â Â Â Â Â  348.670 Administrative expenses. The administrative expenses of the State Treasurer and the Oregon Student Assistance Commission shall be charged against bond proceeds or repayment revenues. [1987 c.842 Â§12]

Â Â Â Â Â  348.675 Refunding of bonds. The State Treasurer, in consultation with the Oregon Student Assistance Commission, shall have the power, whenever refunding is considered expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured. The refunding bonds may be exchanged for bonds to be refunded and the proceeds applied to the purchase, redemption or payment of such bonds. [1987 c.842 Â§13]

Â Â Â Â Â  348.680 Validity of bonds. The validity of bonds issued under ORS 348.570 and 348.625 to 348.695 shall not be dependent on nor be affected by the validity or regularity of any proceeding relating to the loans for which the bonds are issued. The official action authorizing such bonds may provide that the bonds shall contain a recital that they are issued pursuant to ORS 348.570 and 348.625 to 348.695 and such recital shall be conclusive evidence of their validity and of the regularity of their issuance. [1987 c.842 Â§14]

Â Â Â Â Â  348.685 Covenants in actions authorizing bonds; contents. The official action authorizing the issuance of bonds under ORS 348.570 and 348.625 to 348.695 may contain covenants, notwithstanding that such covenants may limit the exercises of powers conferred by ORS 348.570 and 348.625 to 348.695 in the following respects and in such other respects as the state, acting through the State Treasurer, in consultation with the Oregon Student Assistance Commission, or the designee thereof may decide:

Â Â Â Â Â  (1) The use and disposition of the revenues from repayment;

Â Â Â Â Â  (2) The creation and maintenance of special accounts or subaccounts in the Alternative Student Loan Program Fund created by ORS 348.570 and the regulation, use and disposition thereof;

Â Â Â Â Â  (3) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of such proceeds;

Â Â Â Â Â  (4) The events of default and the rights and liabilities arising thereon and the terms and conditions upon which the holders of any bonds may bring any suit or action on such bonds or on any coupons appurtenant thereto;

Â Â Â Â Â  (5) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenues from repayment;

Â Â Â Â Â  (6) The keeping of books of account and the inspection and audit thereof;

Â Â Â Â Â  (7) The terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived;

Â Â Â Â Â  (8) The rights, liabilities, powers and duties arising upon the breach of any covenants, conditions or obligations;

Â Â Â Â Â  (9) The appointing of and vesting in a trustee or trustees of the right to hold or dispose of any funds, accounts, revenues or assets of the alternative student loan program, to receive or assign any pledge thereof or to enforce any covenants made to secure or to pay the bonds, the powers and duties of such trustee or trustees, and the limitation of the liabilities of the trustee or trustees;

Â Â Â Â Â  (10) The terms and conditions upon which the holder or holders of the bonds, or the holders of any proportion or percentage of them, may enforce any covenants made under ORS 348.570 and 348.625 to 348.695; and

Â Â Â Â Â  (11) A procedure by which the terms of any official action authorizing bonds or of any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated, and the amount of bonds the holders of which may consent thereto, and the manner in which such consent may be given. [1987 c.842 Â§15]

Â Â Â Â Â  348.690 Liability of state for bonds. (1) Revenue bonds issued under ORS 348.570 and 348.625 to 348.695:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any funds other than the revenue pledged to the payment thereof, except as provided in this section, nor shall the state be subject to any liability thereon. No holder or holders of such bonds shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the state.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state other than the Alternative Student Loan Program Fund created by ORS 348.570, any account or subaccount thereof or student loans, if any, owned or acquired by the Oregon Student Assistance Commission pursuant to the alternative student loan program.

Â Â Â Â Â  (2) Each bond issued under ORS 348.570 and 348.625 to 348.695 shall recite in substance that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof. No such bond shall constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation. However, nothing in ORS 348.570 and 348.625 to 348.695 is intended to impair the rights of holders of bonds to enforce covenants made for the security thereof as provided in ORS 348.685. [1987 c.842 Â§16]

Â Â Â Â Â  348.695 Rights and remedies of bondholders and trustees. Subject to any contractual limitation binding upon the holders of any issue of revenue bonds, or a trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or any trustee therefor, for the equal benefit and protection of all bondholders similarly situated, may:

Â Â Â Â Â  (1) By action or proceeding for legal or equitable remedies, enforce their rights against the state and any of its officers, agents and employees, and may require and compel the state or any such officers, agents or employees to perform and carry out duties and obligations under ORS 348.570 and 348.625 to 348.695 and covenants and agreements with bondholders;

Â Â Â Â Â  (2) By action, require the state to account as if it were the trustee of an express trust;

Â Â Â Â Â  (3) By action, enjoin any acts or things which may be unlawful or in violation of the right of the bondholders;

Â Â Â Â Â  (4) Bring action upon the bonds; and

Â Â Â Â Â  (5) Exercise any right or remedy conferred by ORS 348.570 and 348.625 to 348.695 without exhausting and without regard to any other right or remedy conferred by ORS 348.570 and 348.625 to 348.695 or any other law of this state, none of which rights and remedies is intended to be exclusive of any other, and each is cumulative and in addition to every other right and remedy. [1987 c.842 Â§17]

EDUCATION STABILITY FUND

(Generally)

Â Â Â Â Â  348.696 Education Stability Fund; investment; earnings. Pursuant to section 4 (4)(d), Article XV of the Oregon Constitution, the Education Stability Fund is established separate and distinct from the General Fund. Except for earnings on moneys in the school capital matching subaccount, moneys in the fund shall be invested as provided in ORS 293.701 to 293.790. All declared earnings on moneys in the fund shall be transferred and are appropriated continuously as follows:

Â Â Â Â Â  (1) All declared earnings from the Oregon Growth Account to the Oregon Commercialized Research Fund created in ORS 284.725;

Â Â Â Â Â  (2) 75 percent of all declared earnings not described in subsection (1) of this section to the Oregon Education Fund established by ORS 348.716; and

Â Â Â Â Â  (3) 25 percent of all declared earnings not described in subsection (1) of this section to the Oregon Student Assistance Commission for the Oregon Opportunity Grant program under ORS 348.260. [1995 c.12 Â§2; 1997 c.524 Â§2; 1997 c.612 Â§11; 1999 c.44 Â§Â§26,27; 1999 c.704 Â§Â§17,18; 1999 c.1070 Â§Â§13,14; 2001 c.920 Â§12; 2001 c.922 Â§Â§27,28; 2002 s.s.3 c.6 Â§Â§2,3; 2005 c.22 Â§Â§246,247; 2005 c.748 Â§Â§19,20]

Â Â Â Â Â  348.699 [1995 c.12 Â§6; repealed by 1997 c.524 Â§6]

(
Oregon
Growth Account)

Â Â Â Â Â  348.701 Definitions for ORS 348.701 to 348.710. As used in ORS 348.701 to 348.710:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Growth Account Board established in ORS 348.707.

Â Â Â Â Â  (2) ÂEmerging growth businessÂ means an individual or group of individuals or a new or small company, including but not limited to any new or small partnership, limited liability company, corporation, firm, association or other entity, that has the capacity, upon obtaining appropriate capital, to generate significant high skill, high wage employment.

Â Â Â Â Â  (3) ÂManagement companyÂ includes an individual or group of individuals, firm, association, limited partnership, partnership, corporation or other investment company.

Â Â Â Â Â  (4) ÂSeed capitalÂ means financing that is provided for the initial phases, including the first phase, of development, refinement and commercialization of a technology, product, process or innovation, including but not limited to facilitating technology transfers related to academic research, discoveries or developments for the purpose of commercialization of a technology, product, process or innovation. [1995 c.811 Â§5(5); 1997 c.323 Â§1; 1999 c.42 Â§3; 1999 c.54 Â§1; 2001 c.52 Â§1; 2001 c.922 Â§1; 2005 c.835 Â§25; 2007 c.172 Â§1]

Â Â Â Â Â  348.702
Oregon
Growth Account. (1) There is created within the Education Stability Fund the Oregon Growth Account, to which shall be credited, in the manner provided in subsection (2) of this section, 10 percent of the funds transferred under section 4, Article XV of the Oregon Constitution, from the Administrative Services Economic Development Fund to the Education Stability Fund. Separate records shall be maintained for moneys in the Oregon Growth Account that are available for the purposes specified in subsection (5) of this section. The account may be credited with unrestricted appropriations, gifts, donations, grants or contract proceeds from any source, with investments or funds from any source and with returns on investments made from the account.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services may credit to the Oregon Growth Account from the first funds transferred in a fiscal year to the Education Stability Fund under section 4, Article XV of the Oregon Constitution, an amount up to the amount the department estimates to be 10 percent of the funds required to be transferred to the Education Stability Fund for that fiscal year.

Â Â Â Â Â  (3) If at the end of the fiscal year the amount credited to the Oregon Growth Account under subsection (2) of this section is less than or greater than 10 percent of the amount required to be transferred under section 4, Article XV of the Oregon Constitution, to the Education Stability Fund, the amount credited to the Oregon Growth Account shall be adjusted in one of the following ways:

Â Â Â Â Â  (a) The amount credited to the account in the following fiscal year may be adjusted;

Â Â Â Â Â  (b) Any excess may be transferred from the Oregon Growth Account to the Education Stability Fund; or

Â Â Â Â Â  (c) Any shortage may be transferred from the Education Stability Fund to the Oregon Growth Account from funds available for that purpose.

Â Â Â Â Â  (4) Adjustments required by subsection (3) of this section shall be made without consideration of any interest or other earnings that have accrued during the fiscal year.

Â Â Â Â Â  (5) The purpose of the Oregon Growth Account is to earn returns for the Education Stability Fund by making investments in or by providing seed capital for emerging growth businesses.

Â Â Â Â Â  (6) The investment of funds in the Oregon Growth Account shall be governed by the Oregon Growth Account Board. [1995 c.811 Â§Â§3,4; 1997 c.323 Â§2; 2001 c.922 Â§2; 2002 s.s.3 c.6 Â§4; 2003 c.14 Â§154; 2003 c.606 Â§6; 2005 c.835 Â§32; 2007 c.71 Â§96; 2007 c.172 Â§2]

Â Â Â Â Â  348.703 Management and investment of moneys in account; reporting requirement; contracts for investment advice and other services. (1) The Oregon Growth Account Board shall contract with one or more management companies to manage and invest the moneys in the Oregon Growth Account. For purposes of this subsection, a contract with a management company may consist of:

Â Â Â Â Â  (a) A partnership agreement under which the Oregon Growth Account Board is the limited partner and the management company is the general partner; or

Â Â Â Â Â  (b) Another form of payment or profit-sharing arrangement under which the Oregon Growth Account Board may receive payment or another form of return in exchange for its investment in an emerging growth business.

Â Â Â Â Â  (2) The provisions of ORS 293.726 do not apply to those assets of the Education Stability Fund that are held in the Oregon Growth Account. The limitations of ORS 293.726 (6) shall be calculated based only on the balance of the Education Stability Fund that does not include the Oregon Growth Account.

Â Â Â Â Â  (3) A management company selected to manage the Oregon Growth Account shall manage the moneys in the account, subject to investment policies established by the State Treasurer and the investment directives or strategies of the Oregon Growth Account Board, with the care, skill and diligence that a prudent investor acting in a similar capacity and familiar with such investments would use in managing and investing a similar account. The management company shall invest in
Oregon
an amount that is at least equal to the amount of the principal transferred from the Oregon Growth Account to the management company for investment.

Â Â Â Â Â  (4) The contract between the board and a management company to manage the Oregon Growth Account and the functions performed under the contract are not subject to the State Personnel Relations Law or ORS 279.835 to 279.855 or ORS chapter 279A or 279B.

Â Â Â Â Â  (5) Notwithstanding ORS 348.702 (5), a management company selected to manage the Oregon Growth Account may maintain a portion of the moneys allocated to the account under ORS 348.702 (1) in short-term securities in investments other than those specified in ORS 348.702 (5) during such times as a management company is seeking investments that meet the requirements of ORS 348.702 (5).

Â Â Â Â Â  (6) The State Treasurer shall annually submit a report to the Governor and to the Legislative Assembly on the investment of moneys in the Oregon Growth Account. The report required by this subsection shall include a summary of the amount of money invested by industrial sector or business classification, by region of this state, by size of investment and by type of investment.

Â Â Â Â Â  (7) The State Treasurer shall provide to other state agencies any reports on the investment of moneys in the Oregon Growth Account that are necessary to fulfill audit, financial, investment or other reporting requirements to which the Education Stability Fund is subject by law or standard accounting principles.

Â Â Â Â Â  (8) The office of the State Treasurer shall provide staff to the board.

Â Â Â Â Â  (9) There is continuously appropriated to the board from the Oregon Growth Account those amounts necessary to meet the expenses of the board and the State Treasurer in carrying out the operations of the Oregon Growth Account and the duties of the board and the State Treasurer. The cost to the office of the State Treasurer of providing staff to the board shall be deducted from those amounts paid to the State Treasurer pursuant to ORS 293.718 as reimbursement for expenses incurred as investment officer for the Education Stability Fund.

Â Â Â Â Â  (10) The board may enter into contracts for the provision of investment advice or other services that the board deems reasonable and necessary to fulfill the duties of the board. The State Treasurer may enter into contracts for the provision of investment advice or other services that the State Treasurer deems reasonable and necessary to fulfill the duties of the State Treasurer with respect to the Oregon Growth Account. Such contracts are not subject to the State Personnel Relations Law or ORS 279.835 to 279.855 or ORS chapter 279A or 279B. [1995 c.811 Â§5(1) to (4); 1997 c.323 Â§5; 1999 c.42 Â§4; 2001 c.52 Â§2; 2001 c.922 Â§3; 2002 s.s.3 c.6 Â§5; 2003 c.606 Â§7; 2003 c.794 Â§258; 2007 c.172 Â§3]

Â Â Â Â Â  348.704 Allocation, withdrawal and transfer of assets in account. The Oregon Growth Account Board may allocate to, withdraw from or transfer from the Oregon Resource and Technology Development Subaccount and the balance of the Oregon Growth Account such moneys, investments, returns or other assets or amounts the board determines necessary or desirable to further the purpose set forth in ORS 348.702. [2001 c.922 Â§8]

Â Â Â Â Â  348.705 [Formerly 351.265; 1987 c.880 Â§1; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.706
Oregon
Resource and Technology Development Subaccount. (1) There is created within the Oregon Growth Account the Oregon Resource and Technology Development Subaccount. Separate records shall be maintained for moneys in the subaccount. Subject to investment policies established by the State Treasurer and investment directives or strategies of the Oregon Growth Account Board, moneys in the subaccount shall be used to make seed capital investments in emerging growth businesses.

Â Â Â Â Â  (2) The board may allocate such amounts from the subaccount as the board determines appropriate for seed capital investments. [2001 c.922 Â§7; 2005 c.835 Â§33; 2007 c.172 Â§4]

Â Â Â Â Â  348.707
Oregon
Growth Account Board; members; terms; compensation; powers and duties. (1) There is established an Oregon Growth Account Board consisting of:

Â Â Â Â Â  (a) The State Treasurer or the treasurerÂs designated representative, who shall be the chairperson of the board.

Â Â Â Â Â  (b) Three members appointed by the Governor from a list of candidates recommended by the State Treasurer who are qualified by training and experience in the field of venture capital and emerging growth businesses in Oregon.

Â Â Â Â Â  (c) Three members from the general public appointed by the Governor from a list of candidates recommended by the State Treasurer.

Â Â Â Â Â  (2) The term of office of each board member appointed by the Governor is three years. However, each member, except the State Treasurer or the treasurerÂs designated representative, shall serve at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the board may receive reimbursement of expenses under ORS 292.495 (2), but shall not receive compensation under ORS 292.495 (1) or otherwise for participation as a board member.

Â Â Â Â Â  (4) The State Treasurer may establish investment policies for the Oregon Growth Account. The investment policies may include, but are not limited to:

Â Â Â Â Â  (a) The reinvestment of the principal of the account after an original investment;

Â Â Â Â Â  (b) The reinvestment of returns from an original investment;

Â Â Â Â Â  (c) The retention of amounts for unfunded commitments owed to a management company;

Â Â Â Â Â  (d) The determination of when and how earnings are calculated and declared available from the account on behalf of the Education Stability Fund; and

Â Â Â Â Â  (e) Other policies that the State Treasurer determines may increase the total earnings of the account over time.

Â Â Â Â Â  (5) Subject to investment policies established for moneys in the account by the State Treasurer, the board shall have authority to approve or direct specific investments or strategies for the investment of moneys in the Oregon Growth Account and to make investments directly, without the use of a management company, in any form or manner that would be lawful for a private corporation having similar intent. In addition, the board may:

Â Â Â Â Â  (a) Acquire, own, hold, dispose of and encumber real or personal property of any nature, both tangible and intangible, or any interest in property, and exercise or acquire any rights in property necessary or desirable to protect or secure any investments in which the account has an interest;

Â Â Â Â Â  (b) Trade, buy or sell securities;

Â Â Â Â Â  (c) Own, possess, take license in and grant license to patents, copyrights, proprietary processes and other intellectual property, and negotiate and enter into contracts and establish charges for the use of such patents, copyrights, proprietary processes and other intellectual property; and

Â Â Â Â Â  (d) Exercise any other powers necessary or desirable for the operation and functioning of the account within the purposes authorized in ORS 348.702.

Â Â Â Â Â  (6) When performing the boardÂs duties, the board shall exercise the care, skill and diligence that a prudent investor acting in a similar capacity and familiar with such investments would use in managing and investing a similar account.

Â Â Â Â Â  (7) The State Treasurer shall report on the development of the policies described in subsection (4) of this section to the legislative interim committees on trade and economic development and government finance and tax policy. [1997 c.323 Â§3; 2001 c.52 Â§3; 2001 c.922 Â§4; 2002 s.s.3 c.6 Â§7]

Â Â Â Â Â  348.710 Confidentiality of records, communications and information. (1) The following records, communications and information furnished under ORS 348.701 to 348.710 shall be confidential and maintained as such, unless the person providing the information expressly agrees in writing that such information may be disclosed:

Â Â Â Â Â  (a) Personal financial statements;

Â Â Â Â Â  (b) Financial statements of applicants;

Â Â Â Â Â  (c) Customer lists;

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed or, if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur;

Â Â Â Â Â  (e) Production, sales and cost data; and

Â Â Â Â Â  (f) Marketing strategy information that relates to an applicantÂs plan to address specific markets or the applicantÂs strategy regarding specific competitors, or both.

Â Â Â Â Â  (2) The confidentiality provided by subsection (1)(d) of this section does not apply to concluded litigation. Nothing in subsection (1)(d) of this section limits any right granted by discovery statutes to a party to litigation or potential litigation. [1999 c.42 Â§6]

Â Â Â Â Â  348.715 [Formerly 351.270; 1982 s.s.1 c.20 Â§4; 1985 c.555 Â§17; 1987 c.880 Â§2; 1991 c.667 Â§15; repealed by 1997 c.652 Â§63]

(
Oregon
Education Fund)

Â Â Â Â Â  348.716
Oregon
Education Fund; use; payment of education lottery bonds. The Oregon Education Fund is established in the State Treasury, separate and distinct from the General Fund. Moneys in the Oregon Education Fund are continuously appropriated to the Oregon Department of Administrative Services for public education and education lottery bond debt service. Seventy-five percent of the declared earnings of the Education Stability Fund as described in ORS 348.696 (2) shall be transferred monthly to the Oregon Education Fund as directed by the Director of the Oregon Department of Administrative Services. Investment earnings on amounts in the Oregon Education Fund shall be credited to the Oregon Education Fund. The Legislative Assembly may, but shall be under no legal obligation to, allocate and appropriate amounts in the Oregon Education Fund to pay education lottery bonds. The Director of the Oregon Department of Administrative Services may specify when during any fiscal year amounts shall be transferred from the Oregon Education Fund to be used for public education or education lottery bonds. [1999 c.44 Â§8; 2001 c.536 Â§10; 2002 s.s.3 c.6 Â§Â§8,8a]

Â Â Â Â Â  Note: 348.716 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.725 [1975 c.553 Â§3; 1987 c.880 Â§3; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.735 [Formerly 351.275; repealed by 1987 c.880 Â§19]

Â Â Â Â Â  348.745 [Formerly 351.280; repealed by 1987 c.880 Â§19]

Â Â Â Â Â  348.755 [Formerly 351.285; 1987 c.880 Â§4; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.765 [Amended by 1987 c.880 Â§5; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.785 [Formerly 351.297; 1987 c.880 Â§6; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.795 [Formerly 351.298; 1987 c.880 Â§7; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.805 [1969 c.182 Â§1; 1971 c.577 Â§1; renumbered 348.105]

Â Â Â Â Â  348.815 [Formerly 351.301; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.825 [Formerly 351.302; 1987 c.880 Â§8; repealed by 1991 c.667 Â§17]

Â Â Â Â Â  348.830 [1979 c.308 Â§2; 1987 c.880 Â§9; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.835 [Formerly 351.710; 1979 c.308 Â§3; 1981 c.167 Â§1; 1987 c.880 Â§10; 1995 c.119 Â§1; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.840 [1982 s.s.1 c.20 Â§2; 1987 c.880 Â§11; repealed by 1997 c.652 Â§63]

OREGON
529 COLLEGE SAVINGS NETWORK

Â Â Â Â Â  348.841 Definitions for ORS 348.841 to 348.873. As used in ORS 348.841 to 348.873:

Â Â Â Â Â  (1) ÂAccountÂ means an individual account established in accordance with ORS 348.841 to 348.873.

Â Â Â Â Â  (2) ÂAccount ownerÂ means the person who has the right to withdraw funds from the account. The account owner may also be the designated beneficiary of the account.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon 529 College Savings Board established under ORS 348.849.

Â Â Â Â Â  (4) ÂDesignated beneficiaryÂ means, except as provided in ORS 348.867, the individual designated at the time the account is opened as having the right to receive a qualified withdrawal for the payment of qualified higher education expenses, or if the designated beneficiary is replaced in accordance with ORS 348.867, the replacement.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a bank, a commercial bank, a national bank, a savings bank, a savings and loan, a thrift institution, a credit union, an insurance company, a trust company, a mutual fund, an investment firm or other similar entity authorized to do business in this state.

Â Â Â Â Â  (6) ÂHigher education institutionÂ means an eligible education institution as defined in section 529(e)(5) of the Internal Revenue Code.

Â Â Â Â Â  (7) ÂInternal Revenue CodeÂ means the federal Internal Revenue Code.

Â Â Â Â Â  (8) ÂMember of the familyÂ shall have the same meaning as contained in section 529(e) of the Internal Revenue Code.

Â Â Â Â Â  (9) ÂNetworkÂ means the Oregon 529 College Savings Network established under ORS 348.841 to 348.873.

Â Â Â Â Â  (10) ÂNonqualified withdrawalÂ means a withdrawal from an account that is not a qualified withdrawal.

Â Â Â Â Â  (11) ÂQualified higher education expensesÂ means tuition and other permitted expenses as set forth in section 529(e) of the Internal Revenue Code for the enrollment or attendance of a designated beneficiary at a higher education institution.

Â Â Â Â Â  (12) ÂQualified withdrawalÂ means a withdrawal made as prescribed under ORS 348.870 and made:

Â Â Â Â Â  (a) From an account to pay the qualified higher education expenses of the designated beneficiary;

Â Â Â Â Â  (b) As the result of the death or disability of the designated beneficiary;

Â Â Â Â Â  (c) As the result of a scholarship, allowance or payment described in section 135(d)(1)(A), (B) or (C) of the Internal Revenue Code that is received by the designated beneficiary, but only to the extent of the amount of the scholarship, allowance or payment; or

Â Â Â Â Â  (d) As a rollover or change in the designated beneficiary described in ORS 348.867. [1999 c.746 Â§1; 2001 c.12 Â§1; 2003 c.280 Â§6; 2007 c.843 Â§12]

Â Â Â Â Â  Note: 348.841 to 348.873 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  348.844 Policy on higher education qualified tuition savings program. It is the intent of the Legislative Assembly, in enacting ORS 348.841 to 348.873, to create a higher education qualified tuition savings program called the Oregon 529 College Savings Network:

Â Â Â Â Â  (1) That increases the ability of families and individuals to save for higher education.

Â Â Â Â Â  (2) In which the earnings on contributions of network participants are exempt from state income taxation.

Â Â Â Â Â  (3) That utilizes the private sector to administer and invest the contributions to the network under the guidance of the Oregon 529 College Savings Board.

Â Â Â Â Â  (4) In which the contributions and earnings are held by the network in trust for the benefit of designated beneficiaries and account owners for the uses and purposes set forth in ORS 348.841 to 348.873, and for no other benefit, use or purpose. [1999 c.746 Â§2; 2001 c.12 Â§2; 2003 c.280 Â§7]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.845 [Formerly 351.720; 1987 c.880 Â§12; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.849
Oregon
529 College Savings Board; membership. (1) There is established the Oregon 529 College Savings Board to administer ORS 348.841 to 348.873.

Â Â Â Â Â  (2) The board shall consist of:

Â Â Â Â Â  (a) The State Treasurer, who shall serve as the board chairperson;

Â Â Â Â Â  (b) A member of the State Board of Higher Education, to be selected by the State Board of Higher Education;

Â Â Â Â Â  (c) A representative of accredited private colleges and universities located in this state, who shall be appointed by the State Treasurer; and

Â Â Â Â Â  (d) Two public members, who by reason of their education and experience are qualified to serve, and who shall be appointed by the State Treasurer.

Â Â Â Â Â  (3)(a) The board member who is a member of the State Board of Higher Education shall serve at the pleasure of the State Board of Higher Education but may not serve on the board following the end of the memberÂs term on the State Board of Higher Education.

Â Â Â Â Â  (b) The representative of private colleges and universities and the public members of the board shall serve at the pleasure of the State Treasurer for a term of office of three years. These members of the board may be reappointed to subsequent terms.

Â Â Â Â Â  (4) The State Treasurer and the Department of Higher Education shall provide staff and assistance to the board in the administration of the Oregon 529 College Savings Network as directed by the board.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) A majority of the members of the board constitutes a quorum for the transaction of business. [1999 c.746 Â§3; 2003 c.280 Â§8]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.853 Board powers and duties; establishment of network; rules. The Oregon 529 College Savings Board shall have the following powers, duties, and functions:

Â Â Â Â Â  (1) To establish, develop, implement and maintain the Oregon 529 College Savings Network in a manner consistent with ORS 348.841 to 348.873 and section 529 of the Internal Revenue Code and to obtain the benefits of section 529 of the Internal Revenue Code for the network and its participants.

Â Â Â Â Â  (2) To adopt rules for the general administration of the network, to administer ORS 348.841 to 348.873 and to ensure the networkÂs compliance with section 529 of the Internal Revenue Code.

Â Â Â Â Â  (3) To maintain, invest and reinvest the funds contributed into the network consistent with the investment restrictions established by the board. The investment restrictions shall be consistent with the objectives of the network, and the board shall exercise the judgment and care then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs with due regard to the probable income and level of risk from certain types of investments of money, in accordance with the policies established by the board.

Â Â Â Â Â  (4) To make and enter into any and all contracts, agreements or arrangements, and to retain, employ and contract for the services of private and public financial institutions, depositories, consultants, investment advisors or managers and third-party plan administrators and for research, technical and other services necessary or desirable for carrying out the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (5) To accept donations or receive funds for the purpose of providing scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or furthering any of the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (6) To encourage increased participation in the network by awarding scholarships or grants, providing or making available other incentives to account owners or potential account owners and their designated beneficiaries, or entering into promotional arrangements with third parties as the board deems desirable. [1999 c.746 Â§5; 2003 c.280 Â§9; 2005 c.297 Â§1]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.855 [Formerly 351.730; 1979 c.284 Â§139; 1987 c.880 Â§13; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.856
Oregon
529 College Savings Network Fund. (1) The Oregon 529 College Savings Network Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon 529 College Savings Network Fund shall be credited to the fund. All moneys credited to the Oregon 529 College Savings Network Fund are continuously appropriated to the Oregon 529 College Savings Board for the purposes of ORS 348.841 to 348.873.

Â Â Â Â Â  (2) The Oregon 529 College Savings Network Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Moneys transferred to the fund from the federal government, other state agencies or local governments;

Â Â Â Â Â  (c) Moneys from the payment of fees and the payment of other moneys due the board;

Â Â Â Â Â  (d) Any gifts or donations made to the State of
Oregon
for deposit in the fund; and

Â Â Â Â Â  (e) Earnings on moneys in the fund.

Â Â Â Â Â  (3) The board may use the moneys in the fund to pay the administrative costs and expenses of the board and the Oregon 529 College Savings Network, to provide or make available scholarships, grants and other incentives to account owners, potential account owners and their designated beneficiaries or to further any other purpose of ORS 348.841 to 348.873. [2003 c.280 Â§22; 2005 c.297 Â§2]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.857 Network participation; contribution limitations; fees. (1) An account owner may establish an account by making an initial contribution to the Oregon 529 College Savings Network in the name of the designated beneficiary. Once a contribution is made it becomes part of the network and subject to the provisions of ORS 348.841 to 348.873.

Â Â Â Â Â  (2) Any person may make a contribution to an account once an account is opened.

Â Â Â Â Â  (3) Contributions to an account shall be made only in cash.

Â Â Â Â Â  (4) Total contributions to all accounts established on behalf of a particular beneficiary may not exceed those reasonably necessary to provide for the qualified higher education expenses of the designated beneficiary. The Oregon 529 College Savings Board shall establish maximum contribution limits applicable to network accounts and shall require the provision of any information from the account owner and the designated beneficiary that the board deems necessary to establish these limits.

Â Â Â Â Â  (5) Separate records and accounting shall be required for each account and reports shall be made no less frequently than annually to the account owner.

Â Â Â Â Â  (6) The board may collect application, account or administrative fees to defray the costs of the network. [1999 c.746 Â§6; 2001 c.12 Â§5; 2003 c.280 Â§10]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.860 Right to direct investment of contributions or earnings; liability for loss. (1) Except as permitted in section 529 of the Internal Revenue Code, no person other than the Oregon 529 College Savings Board or a financial institution in which Oregon 529 College Savings Network funds have been invested shall have the right to direct the investment of any contributions to or earnings from the network.

Â Â Â Â Â  (2) The network, the board, each board member and the State of
Oregon
may not insure any account or guarantee any rate of return or any interest rate on any contribution. The network, the board, each board member and the State of
Oregon
may not be liable for any loss incurred by any person as a result of participating in the network.

Â Â Â Â Â  (3) The board, in the exercise of its sole discretion and without liability, may remove the networkÂs funds from any financial institution and reinvest the funds in a similar or different investment alternative at another financial institution pursuant to a contract, agreement or arrangement entered into under ORS 348.853 (4). [1999 c.746 Â§7; 2003 c.280 Â§11]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.863 Prohibitions and limitations on accounts. (1) An account and any interest in an account may not be assignable or pledged or otherwise used to secure or obtain a loan or other advancement.

Â Â Â Â Â  (2) The right of a designated beneficiary to the payment of qualified higher education expenses or of an account owner to a withdrawal, payments and withdrawals made in exercise of those rights and moneys or property held within an account shall be exempt from garnishment and may not be subject to execution, attachment or any other process or to the operation of any bankruptcy or insolvency law.

Â Â Â Â Â  (3) A refund of a qualified educational expense payment may not be paid by a higher education institution directly to the designated beneficiary or to the account owner. Any refund of qualified tuition expenses owed by a higher education institution on account of an overpayment of educational expenses must be refunded to the Oregon 529 College Savings Network for credit to an account of the designated beneficiary.

Â Â Â Â Â  (4) A qualified withdrawal that is used to pay for qualified higher education expenses must be paid as prescribed by section 529 of the Internal Revenue Code and rules adopted by the Oregon 529 College Savings Board. [1999 c.746 Â§8; 2001 c.12 Â§6; 2003 c.280 Â§12]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.865 [Formerly 351.740; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.867 Designated beneficiary of account; confidentiality of account information. (1) An account owner shall have the right at any time to change the designated beneficiary of an account to another individual who is a member of the family of the former designated beneficiary.

Â Â Â Â Â  (2) An account owner shall have the right at any time to direct that all or a portion of an account be transferred to the account of another designated beneficiary who is a member of the family of the former designated beneficiary.

Â Â Â Â Â  (3) The right to change the designated beneficiary or to transfer between accounts contained in subsections (1) and (2) of this section may be denied if, under rules adopted by the Oregon 529 College Savings Board, the exercise of the right would result in either excess contributions to an account or the exercise of impermissible investment direction by the account owner.

Â Â Â Â Â  (4) Individual account information, including but not limited to names, addresses, telephone numbers, personal identification information, amounts contributed and earnings on amounts contributed, is confidential and must be maintained as confidential:

Â Â Â Â Â  (a) Except to the extent necessary to administer the Oregon 529 College Savings Network in a manner consistent with ORS 348.841 to 348.873, Oregon tax laws and the Internal Revenue Code; or

Â Â Â Â Â  (b) Unless the person who provides the information or is the subject of the information expressly agrees in writing that the information may be disclosed. [1999 c.746 Â§9; 2001 c.12 Â§7; 2003 c.280 Â§13]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.869 State interest in contributions and earnings. The State of
Oregon
has no proprietary interest in the contributions or earnings of the Oregon 529 College Savings Network. Except as otherwise provided by law, the Oregon 529 College Savings Board is the trustee of the contributions and earnings. [2001 c.12 Â§4; 2003 c.280 Â§14]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.870 Account withdrawals; rules; report. (1) Withdrawal from an account may be made as prescribed by the rules adopted by the Oregon 529 College Savings Board.

Â Â Â Â Â  (2) A financial institution shall report an account withdrawal during any calendar year to the account owner and the federal Internal Revenue Service. The report shall be made at the time and contain such information as required by law. [1999 c.746 Â§10; 2003 c.280 Â§15]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.873 Report to Governor and Legislative Assembly. The Oregon 529 College Savings Board shall publish a biennial report to the Governor and the Legislative Assembly detailing the boardÂs activities. The report shall be prepared on or before February 1 of each odd-numbered year. [1999 c.746 Â§11; 2003 c.280 Â§16]

Â Â Â Â Â  Note: See note under 348.841.

Â Â Â Â Â  348.875 [Formerly 351.750; 1979 c.308 Â§4; 1987 c.880 Â§14; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.885 [Formerly 351.760; 1979 c.308 Â§5; 1987 c.880 Â§15; repealed by 1997 c.652 Â§63]

COORDINATION OF STATE AGENCIES

Â Â Â Â Â  348.890 Joint Boards of Education; meeting; implementation of agreements. (1) The State Board of Higher Education and the State Board of Education shall hold at least one meeting annually as the Joint Boards of Education for the purpose of coordinating their activities and reaching joint agreement on matters of education policy and opportunities of mutual interest to the two boards and to the populations served by the boards.

Â Â Â Â Â  (2) Bylaws to be adopted by the members shall determine procedures for setting meeting dates, locations, chairperson rotation, agendas and staff support.

Â Â Â Â Â  (3) The Joint Boards of Education shall provide policy direction to implement regional partnership proposals and any other joint program or activity approved by both boards.

Â Â Â Â Â  (4) Notwithstanding ORS 351.070 (3)(c), the Department of Community Colleges and Workforce Development and the Department of Higher Education may use appropriations from the General Fund to implement agreements approved by the Joint Boards of Education that provide direct aid to a student, or other incentives that encourage shared use of facilities, programs and other resources of state institutions of higher education and community colleges. [1977 c.306 Â§3; 1987 c.880 Â§16; 1997 c.249 Â§109; 1999 c.450 Â§1]

Â Â Â Â Â  Note: Sections 1 to 3, chapter 636, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Statewide articulation and transfer system. (1) Community colleges and state institutions of higher education within the Oregon University System shall cooperate in operating a statewide articulation and transfer system. The system must include the means for articulating lower-division general education credits, general elective credits and curriculum requirements for approved majors in order to allow students to transfer between community colleges and state institutions of higher education without losing credits that otherwise would be applicable toward a baccalaureate degree. The system must ensure that the post-secondary education needs of students statewide are met without unnecessary duplication of courses.

Â Â Â Â Â  (2) In continuing to provide and improve upon an effective articulation and transfer framework for students in
Oregon
Âs post-secondary sectors, community colleges and state institutions of higher education shall:

Â Â Â Â Â  (a) Revise the Associate of Arts Oregon Transfer Degree offered by community colleges;

Â Â Â Â Â  (b) Develop specific degree pathways as deemed appropriate by state institutions of higher education and community colleges;

Â Â Â Â Â  (c) Develop an outcome-based framework for articulation and transfer that is derived from a common understanding of the criteria for general education curricula;

Â Â Â Â Â  (d) Develop a seamless transfer of credits for all level 100 and 200 general education courses;

Â Â Â Â Â  (e) Implement a statewide course applicability system that permits students and advisers to query and view online credit transfer options and conduct online degree auditing;

Â Â Â Â Â  (f) Develop uniform standards for awarding college credit for advanced placement test scores; and

Â Â Â Â Â  (g) Expand early college programs for 11th and 12th graders who earn college credit and intend to pursue a certificate or associate or baccalaureate degree.

Â Â Â Â Â  (3) In addition to the requirements of subsection (2) of this section, community colleges and state institutions of higher education may also implement other measures to create an effective articulation and transfer framework for students. [2005 c.636 Â§1]

Â Â Â Â Â  Sec. 2. Report on system. (1) The Oregon University System and the Department of Community Colleges and Workforce Development shall submit a report of their progress on operating a statewide articulation and transfer system that meets statewide post-secondary education needs as required by section 1 of this 2005 Act to the Emergency Board and to the legislative interim committee on education prior to January 1, 2007, and a second progress report to the legislative interim committee on education prior to January 1, 2009. The reports shall include:

Â Â Â Â Â  (a) A report on the progress of the Oregon Transfer Module as approved by the State Board of Higher Education and the State Board of Education; and

Â Â Â Â Â  (b) Recommendations for statutory changes necessary to facilitate the transfer of students between post-secondary institutions.

Â Â Â Â Â  (2) The Oregon University System and the Department of Community Colleges and Workforce Development shall report annually to the Joint Boards of Education on their progress on operating a statewide articulation and transfer system that meets statewide post-secondary education needs as required by section 1 of this 2005 Act. [2005 c.636 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2005 Act are repealed on January 2, 2010. [2005 c.636 Â§3]

Â Â Â Â Â  348.900 Needs assessment for health care occupations; evaluation of health care education programs. (1) The Employment Department, in consultation with health care industry employers, shall perform a statewide and regional needs assessment for health care occupations to identify emerging occupations and occupations for which there is high demand or a shortage of workers. The assessment shall be performed as necessary on a periodic basis, as determined by the department, in consultation with industry employers. To perform the needs assessment, the department may consider any reliable data sources available to the department.

Â Â Â Â Â  (2) Based on the needs assessment, the Joint Boards of Education shall inform community colleges, state institutions of higher education within the Oregon University System, Oregon Health and
Science
University
and health care industry employers of the identified statewide needs and invite the development of health care education programs that are responsive to those needs.

Â Â Â Â Â  (3) When approving health care education programs, the State Board of Education, the State Board of Higher Education and the Oregon Health and Science University Board of Directors shall use the statewide needs assessment to evaluate whether a program fulfills statewide needs. If a board determines there is a statewide need, the board shall facilitate the:

Â Â Â Â Â  (a) Coordination of new health care education programs and existing health care education programs that are similar to the new health care education programs to address the statewide need; and

Â Â Â Â Â  (b) Alignment of health care education programs relating to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs.

Â Â Â Â Â  (4) In the development and approval of health care education programs, community colleges, state institutions of higher education, Oregon Health and Science University, the State Board of Education, the State Board of Higher Education and the Oregon Health and Science University Board of Directors shall consider issues related to statewide access, student transferability between programs, course articulation and common student learning outcomes for health care education programs. The colleges, institutions, university and boards shall continue to provide and improve upon an effective articulation and transfer framework for students in
Oregon
Âs post-secondary sectors. [2005 c.202 Â§1]

Â Â Â Â Â  Note: 348.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 348 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

EDUCATION COMMISSION OF THE STATES

Â Â Â Â Â  348.950 Education Commission of the States; members; dues. (1) If the state decides to participate in the activities of the Education Commission of the States, it may pay the appropriate dues. Other costs of membership may be paid from funds available therefor.

Â Â Â Â Â  (2) The persons appointed to represent the state in activities of the commission shall be appointed as follows:

Â Â Â Â Â  (a) Three by the Governor, to serve at the pleasure of the Governor.

Â Â Â Â Â  (b) Two by the President of the Senate, who shall be members of the Senate, to serve at the pleasure of the President of the Senate and until the convening of the regular session of the Legislative Assembly next following the appointment who are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (c) Two by the Speaker of the House of Representatives, who shall be members of the House of Representatives, to serve at the pleasure of the Speaker of the House and until the convening of the regular session of the Legislative Assembly next following the appointment who are entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly. [Formerly 189.110; 1987 c.879 Â§13]

PENALTIES

Â Â Â Â Â  348.990 [Derived from 351.990; 1979 c.308 Â§6; repealed by 1997 c.652 Â§63]

Â Â Â Â Â  348.992 Criminal penalty. Violation of any of the provisions of ORS 348.594 to 348.615 by any person individually or on behalf of an organization or group is a Class B misdemeanor. [1997 c.652 Â§15; 1999 c.59 Â§97]

CHAPTERS 349 AND 350 [Reserved for expansion]

_______________



Chapter 351

Chapter 351 Â Higher Education Generally

2007 EDITION

HIGHER EDUCATION GENERALLY

EDUCATION AND CULTURE

POLICY ON HIGHER EDUCATION

351.001Â Â Â Â  Legislative findings

351.003Â Â Â Â  Additional findings

351.005Â Â Â Â  Higher education an important public purpose

351.007Â Â Â Â  Intent to promote and enhance higher education

351.009Â Â Â Â  Mission of higher education

DEPARTMENT OF HIGHER EDUCATION

(State Board)

351.010Â Â Â Â  State Board of Higher Education

351.020Â Â Â Â  Directors; appointment; confirmation

351.040Â Â Â Â  Term; removal; compensation and expenses of directors

351.050Â Â Â Â  President; meetings; quorum

351.060Â Â Â Â  Board general powers as to control and management of property; power as to litigation; delegation of powers

351.065Â Â Â Â  Consent of, access to and control of personnel records; rules

351.067Â Â Â Â  Sources of compensation for officers and employees; potential conflict of interest; reporting; rules applicable to outside employment and activities

351.070Â Â Â Â  Board general powers as to higher education and institutions; personnel system; public improvement contracts; rules; fees; student records

351.072Â Â Â Â  Adoption of certain standards not subject to rulemaking procedures; limitations

(Chancellor)

351.075Â Â Â Â  Chancellor of Oregon University System; appointment; qualifications; compensation

351.077Â Â Â Â  Implementation of minority teacher recruitment plans

351.085Â Â Â Â  Duties and powers of chancellor

(Administration)

351.086Â Â Â Â  Oregon University System exemption from certain laws; authority to contract with public agencies

351.087Â Â Â Â  Policies for operation of Oregon University System; transfer of authority from Oregon Department of Administrative Services

351.088Â Â Â Â  Establishment of adjudicative procedures

351.090Â Â Â Â  Standardization of accounts and records; preparation of budget; allocation of funds

351.092Â Â Â Â  Acquisition, installation and use of data processing equipment

351.094Â Â Â Â  Provision of group insurance for employees; expense reimbursement plan; deferred compensation plan

351.097Â Â Â Â  Payment of salaries or compensation; payroll; overpayment

351.100Â Â Â Â  Advertising and publicity

351.105Â Â Â Â  Rules for minimum content of alcohol and drug abuse policy

351.110Â Â Â Â  Relationship with Legislative Assembly

351.115Â Â Â Â  Four-year and five-year options for teacher education programs

351.117Â Â Â Â  American Sign Language courses; development of curricula; teacher programs; identification of needs and resources

351.130Â Â Â Â  Encouragement of gifts to institutions; Higher Education Donation Fund; use of gifts

351.140Â Â Â Â  Board power to purchase real property

351.150Â Â Â Â  Title to institution realty; conveyances

351.153Â Â Â Â  ÂStructureÂ defined

351.155Â Â Â Â  Authority to sell forest products on institution realty; mineral and geothermal resources leases

351.160Â Â Â Â  Building construction

351.165Â Â Â Â  Report on capital construction projects

351.170Â Â Â Â  Charges for use of buildings; student building fee; disposition of receipts

351.180Â Â Â Â  Building insurance

351.190Â Â Â Â  Acquisition of land for building purposes

351.200Â Â Â Â  Board power over higher education curricula and departments

351.203Â Â Â Â  Cooperation with Education and Workforce Policy Advisor; cooperation with Oregon Student Assistance Commission mediation process; compliance with certain commission decisions

351.205Â Â Â Â  Interchange of faculty members with schools outside
Oregon

351.210Â Â Â Â  Disposition of unnecessary equipment, goods, supplies, material and information technology

351.220Â Â Â Â  Acquisition of intellectual property

351.230Â Â Â Â  Management, development and disposition of intellectual property

351.240Â Â Â Â  Terms and conditions of transactions in intellectual property; dissemination of information

351.250Â Â Â Â  Disposition of revenue; Higher Education Invention Fund

351.260Â Â Â Â  Planning assistance

351.267Â Â Â Â  Notice of reasonable assurance of continued employment; effect of failure to give notice

351.277Â Â Â Â  Officially sanctioned programs for use of state-owned vehicles; rules

FINANCES

(Generally)

351.300Â Â Â Â  Legislative finding on need for stabilized funding

351.310Â Â Â Â  BoardÂs general financial power; appropriation of moneys received by board

351.315Â Â Â Â  Borrowing money and issuing bonds for purchase of real property

351.317Â Â Â Â  Obligations under ORS 351.140 or 351.315 not indebtedness of state or board

351.320Â Â Â Â  Prorating expenses

351.340Â Â Â Â  Use of moneys

(Bonds)

351.345Â Â Â Â  Bond issue for higher education and community college projects

351.350Â Â Â Â  Bond issue for self-liquidating higher education purposes

(Temporary provisions relating to issuance of bonds are compiled as notes following ORS 351.350)

351.353Â Â Â Â  Construction of parking facilities; bonds

351.356Â Â Â Â  Financial agreements

351.440Â Â Â Â
Sale
to State of
Oregon
or
United States
Government

351.450Â Â Â Â  Higher Education Bond Building Fund; subfunds

351.455Â Â Â Â  Use of moneys in subfund realized from sale of Article XI-F(1) bonds and revenue bonds

351.456Â Â Â Â  Use of moneys in subfund realized from sale of Article XI-F(1) bonds

351.460Â Â Â Â  Higher Education Bond Sinking Fund

351.470Â Â Â Â  Temporary bonds

351.500Â Â Â Â  Repealed statutes continued effective until bonds redeemed

(Federal Funds)

351.505Â Â Â Â  Federal aid; donations; acceptance and use

(Funds and Accounts)

(Temporary provisions relating to higher education facilities are compiled as notes preceding ORS 351.507)

351.507Â Â Â Â
Oregon
State
University
Animal Sciences Pavilion Account

351.508Â Â Â Â
Oregon
State
University
Steam Plant Account

351.509Â Â Â Â
Portland
State
University
Center
for Nanoscience and Nanotechnology Account

351.511Â Â Â Â
Portland
State
University
Northwest
Engineering
Science
Center
Phase I Account

351.513Â Â Â Â  Southern
Oregon
University
Medford
Instructional Facility Account

351.515Â Â Â Â  University of Oregon Theatre Complex Account

351.516Â Â Â Â  Eastern
Oregon
University
Regional Agricultural, Health and
Life
Sciences
Building
Account

351.517Â Â Â Â
University
of
Oregon
Education Building and Complex Account

351.518Â Â Â Â  University of
Oregon
Gilbert Hall Account

351.519Â Â Â Â
University
of
Oregon
Integrative Science Complex Account

351.521Â Â Â Â
University
of
Oregon
School
of
Music
Account

351.523Â Â Â Â  Campus Development Project Account

351.524Â Â Â Â  Southern
Oregon
University
Library Account

351.526Â Â Â Â  Millar
Library
Research
Center
Account

351.528Â Â Â Â  Urban Center Phase I Project Account

351.529Â Â Â Â
Portland
State
University
Native
American
Center
Account

351.532Â Â Â Â
Oregon
State
University
Engineering Capital Construction Remodel Account

351.533Â Â Â Â
Oregon
State
University
College
of Veterinary Medicine Account

351.534Â Â Â Â
Oregon
State
University
Engineering
Building
Account

351.537Â Â Â Â  Allen Hall Phase II Project Account

351.538Â Â Â Â
Museum
of
Art Project
Account

351.539Â Â Â Â  Straub Hall Project Account

351.540Â Â Â Â  Special checking account of board

351.545Â Â Â Â  Higher Education Isolation Facility Bond Sinking Fund

351.590Â Â Â Â  Higher Education Student Activities Fund

351.615Â Â Â Â  Higher
Education
Auxiliary
Enterprise
Building
Repair and Equipment Replacement Fund

351.626Â Â Â Â  Department of Higher Education Capital Construction Fund

351.627Â Â Â Â  Higher Education Capital Construction Fund

351.628Â Â Â Â  Higher Education Academic Modernization Account

351.633Â Â Â Â  Form of contract to be paid from Higher Education Capital Construction Fund

351.638Â Â Â Â  Faculty Recruitment Fund

STUDENTS

351.642Â Â Â Â  Status of members of Armed Forces; spouses and children

351.643Â Â Â Â  Rights of student in military ordered to active duty; rules

351.644Â Â Â Â  Credit for room, board, tuition and fees for student ordered to active duty; rules

351.646Â Â Â Â  Credit for education and training received while in Armed Forces; rules

351.647Â Â Â Â  Nonresident tuition in post-secondary educational institutions

351.649Â Â Â Â  Student journalists; student expression; civil action

351.653Â Â Â Â  Interstate agreements

ENGINEERING EDUCATION

351.663Â Â Â Â  Engineering and Technology Industry Council; establishment; membership; duties; investment of fund

351.666Â Â Â Â  Oregon Engineering Investment Fund; uses; investment goal

351.668Â Â Â Â  Use of money in fund

VENTURE GRANT PROGRAM

351.692Â Â Â Â  Venture grant program; applicant requirements

351.695Â Â Â Â  University venture development funds; deposit; use; fee

351.697Â Â Â Â  Purpose of funds; disbursement; assessment; report

WESTERN REGIONAL HIGHER EDUCATION COMPACT

351.770Â Â Â Â  Western Regional Higher Education Compact ratified

351.780Â Â Â Â  Compact provisions

351.790Â Â Â Â  Effective time of compact

351.800Â Â Â Â  Commission members; appointment and removal

351.810Â Â Â Â  Authority to take action to achieve ends of compact

351.820Â Â Â Â  Contracts with commission to furnish out-of-state educational service to
Oregon
students

351.830Â Â Â Â  Selection of
Oregon
residents to receive out-of-state educational service

351.840Â Â Â Â  Contracts with commission to furnish educational service in
Oregon
institutions to out-of-state students

RESEARCH POLICY

351.865Â Â Â Â  Definition for ORS 351.865 to 351.890

351.870Â Â Â Â  Findings and policy for ORS 351.865 to 351.890

351.875Â Â Â Â  Basic Research Fund; uses

351.880Â Â Â Â  Council for Research Policy Recommendations

351.885Â Â Â Â  Administration of fund

351.890Â Â Â Â  Short title

POLICY ON HIGHER EDUCATION

Â Â Â Â Â  351.001 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) For its political well-being,
Oregon
needs wise and effective leadership and an informed citizenry.

Â Â Â Â Â  (2) For its economic well-being,
Oregon
needs able and imaginative men and women for the direction and operation of all its institutions, for the production of goods and services and for the management of its fiscal affairs.
Oregon
also needs alert and informed consumers.

Â Â Â Â Â  (3) For its cultural advancement,
Oregon
needs creative talent as well as appreciative and discriminating readers, viewers and listeners.
Oregon
also needs people who understand the diverse patterns of behavior, communication and belief that make up the common cultures of the various communities in which we all must function.

Â Â Â Â Â  (4) For its survival,
Oregon
needs citizens who understand the interdependence of human beings and our shared dependence on the resources provided by our natural environment.

Â Â Â Â Â  (5)
Oregon
needs people who, in the roles of parents and teachers and in other capacities, are able to transmit the stateÂs and the nationÂs ideals and heritage to future generations.

Â Â Â Â Â  (6) For their personal well-being, individual Oregonians need to cultivate an advanced literacy essential to leading productive and rewarding lives. This includes the capacity to think logically and critically; to internalize and exemplify humane values; to write, speak and figure clearly and accurately; to understand, in some depth, a variety of psychological, historical, cultural, aesthetic and scientific concepts and theories; and to master a range of occupational, professional, avocational, social and personal skills. [1993 c.240 Â§1]

Â Â Â Â Â  351.003 Additional findings. In addition to making the findings under ORS 351.001, the Legislative Assembly finds that:

Â Â Â Â Â  (1) Oregonians need access to post-secondary education opportunities throughout life in a variety of forms.

Â Â Â Â Â  (2) To meet the societal and individual needs described under ORS 351.001, Oregonians have created and sustained, from territorial days to the present, many and diverse institutions of higher education, both independent and state-assisted.

Â Â Â Â Â  (3) These institutions have developed the intellectual capacity of Oregonians and have prepared thousands of them for productive and fulfilling careers.

Â Â Â Â Â  (4) These institutions provide educational access to all segments of
Oregon
Âs diverse population, including many students for whom higher education creates the first opportunity for their entry into the mainstream of society.

Â Â Â Â Â  (5) These institutions provide research, both basic and applied, that generates new knowledge and applies it to the development of new products and processes essential for
Oregon
Âs economic growth.

Â Â Â Â Â  (6) These institutions provide public service activities that engage the professional expertise of their faculties to solve social problems.

Â Â Â Â Â  (7) These institutions share with our communities many cultural activities and services of immense importance to the quality of life enjoyed by Oregonians.

Â Â Â Â Â  (8) These institutions are expanding the times, places and formats of course offerings.

Â Â Â Â Â  (9) OregoniansÂ diverse educational needs will be best met in an environment in which public and independent schools are recognized as critical for meeting those needs. [1993 c.240 Â§2; 2001 c.964 Â§1]

Â Â Â Â Â  351.005 Higher education an important public purpose. Giving due consideration to the historical and continuing interest of the people of the State of Oregon in encouraging deserving and qualified citizens to realize their aspirations for higher education, the Legislative Assembly declares that higher education for residents of Oregon who desire it and are qualified to benefit from it is critical to the welfare and security of this state and this nation and consequently is an important public purpose. [1993 c.240 Â§3]

Â Â Â Â Â  351.007 Intent to promote and enhance higher education. The Legislative Assembly declares its intent to promote and enhance higher education in a manner that:

Â Â Â Â Â  (1) Enables citizens of all ages, backgrounds and levels of income to participate in the search for knowledge and individual development.

Â Â Â Â Â  (2) Stresses undergraduate teaching as a high priority.

Â Â Â Â Â  (3) Provides for selected graduate and professional programs that address state, national and global needs.

Â Â Â Â Â  (4) Encourages high quality research and scholarship, both basic and applied, by its faculty and students.

Â Â Â Â Â  (5) Fosters diversity of educational opportunity.

Â Â Â Â Â  (6) Promotes service to the public.

Â Â Â Â Â  (7) Makes effective and efficient use of human, physical and financial resources.

Â Â Â Â Â  (8) Encourages cooperation with other educational institutions. [1993 c.240 Â§4]

Â Â Â Â Â  351.009 Mission of higher education. The Legislative Assembly declares that the mission of all higher education in
Oregon
is to:

Â Â Â Â Â  (1) Enable students to extend prior educational experiences in order to reach their full potential as participating and contributing citizens by helping them develop scientific, professional and technological expertise, together with heightened intellectual, cultural and humane sensitivities and a sense of purpose.

Â Â Â Â Â  (2) Create, collect, evaluate, store and pass on the body of knowledge necessary to educate future generations.

Â Â Â Â Â  (3) Provide appropriate instructional, research and public service programs to enrich the cultural life of
Oregon
and to support and maintain a healthy state economy. [1993 c.240 Â§5]

DEPARTMENT OF HIGHER EDUCATION

(State Board)

Â Â Â Â Â  351.010 State Board of Higher Education. The Department of Higher Education shall be conducted under the control of a board of 12 directors, to be known as the State Board of Higher Education. The board shall consist of:

Â Â Â Â Â  (1) Two students, who at the time of their appointment to the board, are admitted at different public institutions of higher education in
Oregon
listed in ORS 352.002.

Â Â Â Â Â  (2) One member of the faculty at
Oregon
State
University
,
Portland
State
University
or
University
of
Oregon
.

Â Â Â Â Â  (3) One member of the faculty at Eastern Oregon University, Oregon Institute of Technology, Southern Oregon University or
Western
Oregon
University
.

Â Â Â Â Â  (4) Eight members of the general public who are not students or faculty at the time of their appointment. [Amended by 1973 c.379 Â§1; 1997 c.450 Â§1; 2007 c.290 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 290, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. (1) The director on the State Board of Higher Education who is a member of the faculty of a public institution of higher education on the effective date of this 2007 Act [January 1, 2008] may continue to serve on the board until the directorÂs term of office expires.

Â Â Â Â Â  (2) The Governor shall appoint the additional faculty member required by the amendments to ORS 351.010 by section 1 of this 2007 Act so that the requirements of both ORS 351.010 (2) and (3) are met. [2007 c.290 Â§3]

Â Â Â Â Â  351.020 Directors; appointment; confirmation. (1) The directors of the State Board of Higher Education shall be residents of
Oregon
and shall be appointed by the Governor. The appointment is subject to the confirmation of the Senate in the manner provided by ORS 171.562 and 171.565. No director who is not a student or faculty member at the time of appointment may be an employee of any of the institutions or departments under the control of the State Board of Higher Education, nor shall more than seven graduates of or students admitted at these institutions, nor more than three graduates of or students admitted at any one of these institutions or departments, be members of the board at any time. The faculty members appointed under this section may not participate in any discussions or action by the board or attend any executive session of the board involving collective bargaining issues that affect faculty at any public institution of higher education.

Â Â Â Â Â  (2) To assist the Governor in making appointments of the student members as provided in ORS 351.010, the duly organized and recognized entities of student government at each state institution of higher education shall submit a list of nominees to the Governor. The entities are entitled to no more than three nominees per school. The Governor shall consider these lists in the selection of the student members to be appointed to the State Board of Higher Education.

Â Â Â Â Â  (3) To assist the Governor in making appointments of the faculty members as provided in ORS 351.010, a duly organized and recognized association of faculty members may submit a list of nominees to the Governor. The Governor shall consider any submitted list in the selection of the faculty members to be appointed to the State Board of Higher Education.

Â Â Â Â Â  (4) When making an appointment of the faculty members as provided in ORS 351.010, the Governor shall rotate the appointments among representatives from various public institutions of higher education to ensure equal representation among the institutions. [Amended by 1955 c.284 Â§1; 1969 c.695 Â§6; 1973 c.379 Â§2; 1997 c.450 Â§2; 2007 c.290 Â§2]

Â Â Â Â Â  351.030 [Repealed by 1961 c.167 Â§38 (171.560 enacted in lieu of 351.030)]

Â Â Â Â Â  351.040 Term; removal; compensation and expenses of directors. (1) Directors of the State Board of Higher Education shall hold office for a term of four years except for directors who are students or faculty members at the time of appointment, whose terms shall be two years. All terms begin July 1 of the year of appointment. No person may be appointed to serve consecutively more than two full terms as a director. Any person appointed to fill a vacancy occurring prior to the expiration of any term shall be appointed for the remainder of such term.

Â Â Â Â Â  (2) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it be for corrupt conduct in office.

Â Â Â Â Â  (3) The directors are entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1961 c.167 Â§41; 1967 c.530 Â§8; 1969 c.314 Â§25; 1971 c.485 Â§3; 1973 c.379 Â§3; 1997 c.450 Â§3]

Â Â Â Â Â  351.050 President; meetings; quorum. The board shall elect one of its members as president who shall serve for the fiscal year for which the president is elected. The board shall meet regularly once every three months at such times and places as the president may determine. Special meetings may be called by the president upon the written request of any six members of the board. Six members shall constitute a quorum for the transaction of business. [Amended by 1973 c.379 Â§4; 1995 c.79 Â§190]

Â Â Â Â Â  351.060 Board general powers as to control and management of property; power as to litigation; delegation of powers. The State Board of Higher Education may:

Â Â Â Â Â  (1) Control and provide for, subject to the conditions of this section, the custody and occupation of the grounds, buildings, books, papers and documents belonging to each and all the institutions, departments or activities under the control of the State Board of Higher Education.

Â Â Â Â Â  (2) Manage, control and apply all property of whatever nature given to or appropriated for the use, support or benefit of any or all of the institutions, departments or activities under the control of the State Board of Higher Education, according to the terms and conditions of such gift or appropriation. Moneys received under this section shall be deposited with the State Treasurer in an account or fund separate and distinct from the General Fund. Interest earned by the account or fund shall be credited to the account or fund.

Â Â Â Â Â  (3) Erect, improve, repair, maintain, equip and furnish buildings, structures and lands for higher education.

Â Â Â Â Â  (4) Acquire, receive, hold, control, convey, sell, manage, operate, lease, lend, invest, improve and develop any and all property, real or personal:

Â Â Â Â Â  (a) Given to any of the institutions, departments or activities under the control of the State Board of Higher Education by private donors, whether such gifts are made to the State Board of Higher Education or to the State of Oregon; or

Â Â Â Â Â  (b) Acquired by any other method or from any source by the State Board of Higher Education for the benefit of any of the institutions, departments or activities under the control of the board, except for any structure, equipment or asset encumbered by a certificate of participation.

Â Â Â Â Â  (5) Manage mineral and geothermal resource rights and proceeds therefrom acquired or held for the state by the board pursuant to this chapter and ORS chapter 567. This includes leasing mineral and geothermal resource rights consistent with ORS 273.785.

Â Â Â Â Â  (6) Take and hold mortgages on real and personal property acquired by way of gift or arising out of transactions entered into in accordance with the powers, duties and authority given to the board by this section, ORS 351.070 and 351.150.

Â Â Â Â Â  (7) Institute, maintain and participate in suits and actions and other judicial proceedings, in the name of the State of Oregon, for the foreclosure of such mortgages or for the purpose of carrying into effect any and all of the powers, duties and authority given to the State Board of Higher Education by this section and ORS 351.070 and 351.150.

Â Â Â Â Â  (8) Acquire, receive, hold, control, sell, manage, operate, lease or lend any goods, supplies, materials, equipment, services and information technology, for the use, support or benefit of any of the institutions, departments or activities under the control of the board.

Â Â Â Â Â  (9) Delegate any of the powers, duties or functions granted to the board under this section to any state institution of higher education within the Oregon University System. [Amended by 1959 c.570 Â§1; 1975 c.771 Â§31a; 1985 c.443 Â§6; 1989 c.966 Â§33; 2001 c.453 Â§2; 2003 c.674 Â§6]

Â Â Â Â Â  351.065 Consent of, access to and control of personnel records; rules. (1) The State Board of Higher Education may, for each institution, division and department under its control adopt rules and specific orders by or through the institutional executive of each institution governing access to personnel records of the institution, division or department, which are less than 25 years old.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless upon a finding by the institutional executive that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

Â Â Â Â Â  (3) No rule or order promulgated pursuant to this section shall deny to a faculty member full access to the memberÂs personnel file or records kept by the board or its institutions, schools or departments, except as provided in paragraphs (d) and (e) of this subsection.

Â Â Â Â Â  (a) The number of files relating to the evaluation of a faculty member shall be limited to three, to be kept in designated, available locations.

Â Â Â Â Â  (b) Any evaluation received by telephone shall be documented in each of the faculty memberÂs files by means of a written summary of the conversation with the names of the conversants identified.

Â Â Â Â Â  (c) A faculty member shall be entitled to submit, for placement in the three files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material which the member believes might be of assistance in the evaluation process.

Â Â Â Â Â  (d) Letters and other information submitted in confidence to the board or its institutions, schools or departments prior to July 1, 1975, shall be maintained in the files designated. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available except that portions of the text which would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the three prescribed by paragraph (a) of this subsection.

Â Â Â Â Â  (e) Confidential letters and other information submitted to or solicited after July 1, 1975, by the board or its institutions, schools or departments prior to the employment of a prospective faculty member are exempt from the provisions of this section. However, if the member is employed by the board or its institutions, schools or departments, the confidential preemployment materials shall be placed in the three authorized files. If a faculty member requests access to the memberÂs files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text which would serve to identify the contributor shall be excised and retained in a file other than the three designated in paragraph (a) of this subsection.

Â Â Â Â Â  (f) Classroom survey evaluation by students of a faculty memberÂs classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated in paragraph (a) of this subsection. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

Â Â Â Â Â  (g) After July 1, 1975, the board, its institutions, schools or departments when evaluating its employed faculty members shall not solicit nor accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

Â Â Â Â Â  (4) No rule or order promulgated pursuant to this section limits the authority of the institution, division or department to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

Â Â Â Â Â  (5) Any category of personnel records specifically designated as confidential pursuant to valid rules or orders pursuant to this section shall not be deemed a public record for the purposes of ORS 192.420.

Â Â Â Â Â  (6) As used in this section, Âpersonnel recordsÂ means records containing information kept by the institution, division or department concerning a faculty member and furnished by the faculty member or by others about the faculty member at the memberÂs or at the institution, division or departmentÂs request, including, but not limited to, information concerning discipline, membership activity, employment performance or other personal records of individual persons. [1971 c.566 Â§1; 1975 c.317 Â§1; 1979 c.159 Â§1]

Â Â Â Â Â  351.067 Sources of compensation for officers and employees; potential conflict of interest; reporting; rules applicable to outside employment and activities. (1) In carrying out its authority under ORS 351.070, the State Board of Higher Education may authorize receipt of compensation for any officer or employee of the Oregon University System from private or public resources, including, but not limited to, income from:

Â Â Â Â Â  (a) Consulting;

Â Â Â Â Â  (b) Appearances and speeches;

Â Â Â Â Â  (c) Intellectual property conceived, reduced to practice or originated and therefore owned within the Oregon University System;

Â Â Â Â Â  (d) Providing services or other valuable consideration for a private corporation, individual, or entity, whether paid in cash or in-kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the Oregon University System and the private entity; and

Â Â Â Â Â  (e) Performing public duties paid by private organizations, including institution corporate affiliates, which augment an officerÂs or employeeÂs publicly funded salary. Such income shall be authorized and received in accordance with policies and rules established by the board.

Â Â Â Â Â  (2) The board may not authorize compensation, as defined in subsection (1) of this section, that, in the boardÂs judgment, does not comport with the mission of the institution and the Oregon University System or substantially interferes with an officerÂs or employeeÂs duties to the Oregon University System.

Â Â Â Â Â  (3) Any compensation described and authorized under subsection (1) of this section is considered official compensation or reimbursement of expenses for purposes of ORS 244.040 and is not considered an honorarium prohibited by ORS 244.042. If authorization or receipt of the compensation creates a potential conflict of interest, the officer or employee shall report the potential conflict in writing in accordance with rules of the state board. The disclosure is a public record subject to public inspection.

Â Â Â Â Â  (4) The state board shall adopt by rule standards governing employee outside employment and activities, including potential conflict of interest, as defined by state board rule and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints. [1989 c.1090 Â§2; 1991 c.614 Â§1; 1993 c.743 Â§22a; 2003 c.14 Â§155; 2007 c.877 Â§26]

Â Â Â Â Â  Note: 351.067 was added to and made a part of ORS chapter 351 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.070 Board general powers as to higher education and institutions; personnel system; public improvement contracts; rules; fees; student records. (1) The Oregon University System, in accordance with rules adopted by the State Board of Higher Education, shall implement a personnel system and may engage in collective bargaining with its employees. All collective bargaining with any certified or recognized exclusive employee representative shall be under the direction and supervision of the Chancellor of the Oregon University System. The Oregon University System shall have payroll authority pursuant to ORS 292.043 to 292.180.

Â Â Â Â Â  (2)(a) The board shall establish competitive procedures for the purchasing, procurement and contracting of goods, services and information technology, for the benefit of the Oregon University System and all the institutions, departments and activities therein. The board may also establish exemptions from the competitive procedures when appropriate.

Â Â Â Â Â  (b) The board shall ensure that the hourly rate of wage paid by any contractor upon all public improvements contracts undertaken for the board shall not be less than the same rate of wage as determined by the Bureau of Labor and Industries for an hourÂs work in the same trade or occupation in the locality where such labor is performed. Claims or disputes arising under this subsection shall be decided by the Commissioner of the Bureau of Labor and Industries.

Â Â Â Â Â  (c) The board shall adopt policies and procedures that achieve results equal to or better than the standards existing on July 17, 1995, regarding affirmative action, pay equity for comparable work, recycling, the provision of workersÂ compensation insurance to workers on contract and the participation of emerging small businesses and businesses owned by minorities and women.

Â Â Â Â Â  (3) The board may, for each institution under its control:

Â Â Â Â Â  (a) Appoint and employ a president and the requisite number of professors, teachers and employees, and prescribe their compensation and tenure of office or employment.

Â Â Â Â Â  (b) Demand and receive the interest mentioned in ORS 352.510 and all sums due and accruing to the institutions of higher education for admission and tuition therein, and apply the same, or so much thereof as is necessary, to the payment of the compensation referred to in paragraph (a) of this subsection and the other current expenses of the institutions.

Â Â Â Â Â  (c) Prescribe fees for enrollment into the institutions. Such enrollment fees shall include tuition for education and general services and such other charges found by the board to be necessary to carry out its educational programs. The board may award student aid from any fund other than the General Fund.

Â Â Â Â Â  (d) Prescribe incidental fees for programs under the supervision or control of the board found by the board, upon its own motion or upon recommendation of the recognized student government of the institution concerned, to be advantageous to the cultural or physical development of students. Fees realized in excess of amounts allocated and exceeding required reserves shall be considered surplus incidental fees and shall be allocated for programs under the control of the board and found to be advantageous to the cultural or physical development of students by the institution president upon the recommendation of the recognized student government at the institution concerned.

Â Â Â Â Â  (e) Upon recommendation of the recognized student government, collect optional fees authorized by the institution executive, for student activities not included in paragraph (c) or (d) of this subsection. The payment of such optional fees shall be at the option and selection of the student and shall not be a prerequisite of enrollment.

Â Â Â Â Â  (f) Confer, on the recommendation of the faculty of any such institution, such degrees as usually are conferred by such institutions, or as they deem appropriate.

Â Â Â Â Â  (g) Prescribe the qualifications for admission into such institutions.

Â Â Â Â Â  (4) Subject to such delegation as the board may decide to make to the institutions, divisions and departments under its control, the board, for each institution, division and department under its control:

Â Â Â Â Â  (a) Shall supervise the general course of instruction therein, and the research, extension, educational and other activities thereof.

Â Â Â Â Â  (b) Shall adopt rules and bylaws for the government thereof, including the faculty, teachers, students and employees therein.

Â Â Â Â Â  (c) Shall maintain cultural and physical development services and facilities therefor and, in connection therewith, may cooperate and enter into agreements with any person or governmental agency.

Â Â Â Â Â  (d) May contract to provide health services at student health centers.

Â Â Â Â Â  (e) Shall provide health services at student health centers to students.

Â Â Â Â Â  (f) May provide health services at student health centers to any of the following:

Â Â Â Â Â  (A) Dependents of students.

Â Â Â Â Â  (B) Staff.

Â Â Â Â Â  (C) Faculty.

Â Â Â Â Â  (g) Shall prescribe and collect charges.

Â Â Â Â Â  (h) Shall adopt rules relating to the creation, use, custody and disclosure, including access, of student education records of the institutions that are consistent with the requirements of applicable state and federal law. Whenever a student has attained 18 years of age or is attending an institution of post-secondary education, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter be required of and accorded to only the student.

Â Â Â Â Â  (5) For each institution under its jurisdiction, the board shall provide opportunities for part-time students to obtain complete undergraduate degrees at unconventional times, which include but are not limited to early morning and noon hours, evenings and weekends. In administering these degree programs, the institution may use any educational facility available for the use of the institution. [Amended by 1953 c.545 Â§2; 1971 c.375 Â§1; 1971 c.708 Â§9; 1973 c.331 Â§1; 1979 c.159 Â§2; 1989 c.308 Â§1; 1989 c.311 Â§1; 1989 c.492 Â§1; 1993 c.806 Â§7; 1995 c.612 Â§8; 1997 c.231 Â§1; 1999 c.59 Â§98; 2003 c.14 Â§156; 2003 c.674 Â§7; 2003 c.817 Â§1]

Â Â Â Â Â  351.072 Adoption of certain standards not subject to rulemaking procedures; limitations. (1) Notwithstanding ORS chapter 183, the following actions may be taken by the State Board of Higher Education or the educational institutions under its control without compliance with the rulemaking provisions of ORS chapter 183:

Â Â Â Â Â  (a) Adoption of standards, regulations, policies or practices relating primarily to admissions, academic advancement, classroom grading policy, the granting of academic credits, granting of degrees, scholarships and similar academic matters.

Â Â Â Â Â  (b) Adoption of fees or fee schedules relating to charges for symposiums, conferences, short courses, food, books or other retail goods, prices of admission to athletic, entertainment or cultural events or advertising rates in student or institutional publications. However, student loan service charges, charges levied as penalties for prohibited conduct, general tuition, building fees, incidental fees, health service fees and residence hall and housing charges shall be adopted in accordance with the provisions of ORS chapter 183.

Â Â Â Â Â  (2) Any standards, regulations, policies, practices or fees adopted under this section by the State Board of Higher Education or by any of the educational institutions under its control shall be reduced to writing and made available to interested persons upon request. [1979 c.593 Â§31; 1989 c.492 Â§4]

Â Â Â Â Â  351.073 [1985 c.698 Â§1; renumbered 351.647 in 1997]

(Chancellor)

Â Â Â Â Â  351.075 Chancellor of
Oregon
University
System; appointment; qualifications; compensation. (1) The State Board of Higher Education shall appoint a chief executive officer who shall be known as the Chancellor of the Oregon University System and who shall serve at the pleasure of the board. The board may appoint one or more assistants as may be necessary.

Â Â Â Â Â  (2) The chancellor and the assistants of the chancellor shall be persons who by training and experience are well qualified to perform the duties of their offices and to assist in carrying out the functions of the board under ORS 351.010 to 351.070, 351.075 to 351.260, 351.310 to 351.615, 351.770 to 351.840, 352.002 to 352.006, 352.010 to 352.053, 352.230, 352.360, 352.370, 352.390, 352.400 and 352.510 to 352.760.

Â Â Â Â Â  (3) The State Board of Higher Education shall fix the compensation of the chancellor and the assistants of the chancellor. [1971 c.708 Â§10; 2001 c.382 Â§3; 2005 c.22 Â§248]

Â Â Â Â Â  351.077 Implementation of minority teacher recruitment plans. (1) Pursuant to ORS 342.447, the office of the Chancellor of the Oregon University System shall ensure the implementation of the plans developed for recruitment of minority teachers.

Â Â Â Â Â  (2) The chancellor shall report biennially to the State Board of Higher Education and the Legislative Assembly on the implementation and results of the plans. The report may include recommendations on ways in which the Legislative Assembly can assist in increasing the number of minority teachers. [1991 c.434 Â§5; 1995 c.79 Â§191]

Â Â Â Â Â  Note: 351.077 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.080 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  351.085 Duties and powers of chancellor. The Chancellor of the Oregon University System shall exercise, under the direction of the State Board of Higher Education, the administrative authority necessary to carry out the policies of the board with respect to the institutions, departments or activities under the control of the board. In carrying out the duties of the chancellor, the chancellor shall:

Â Â Â Â Â  (1) Act as administrative officer of the State Board of Higher Education.

Â Â Â Â Â  (2) Maintain a centralized service program for all institutions, departments and activities, including but not limited to, accounting, statistical services, capital construction, management analysis, legal services, academic affairs and educational research.

Â Â Â Â Â  (3) Collect and compile information and statistics relative to the operation of the institutions, departments and activities of the State Board of Higher Education.

Â Â Â Â Â  (4) Prepare and submit to the State Board of Higher Education an annual operating budget for all institutions, departments and activities of the board.

Â Â Â Â Â  (5) Oversee the preparation and submission to the State Board of Higher Education of the biennial budget requests of the institutions, departments and activities for consideration by the board as the budget request to the Governor under ORS 351.090. The chancellor shall provide analyses of the budget requests of the institutions, departments and activities, including in such analyses alternative considerations as may be necessary or desirable for the board in the adoption of its budget request.

Â Â Â Â Â  (6) Appoint, subject to the State Personnel Relations Law, and with the approval of the State Board of Higher Education, such personnel as may be necessary for the performance of the duties of the chancellor.

Â Â Â Â Â  (7) Designate, if the chancellor wishes, one or more suitable persons to sign or countersign warrants, vouchers, certificates, or other papers and documents requiring the signature of the chancellor.

Â Â Â Â Â  (8) Prepare the agendas for State Board of Higher Education meetings and provide an analysis of proposals made to the board, including such alternatives as may be necessary or desirable for their consideration, and make recommendations thereon.

Â Â Â Â Â  (9) Prepare and submit to the State Board of Higher Education on or about December 31 of each year an annual report in which the chancellor describes the principal activities of the Department of Higher Education during the fiscal year ending June 30. The report shall include a statement of all funds received, the source or sources from which received, the expenditure and disbursement of all funds and the purposes for which they were expended. The report shall contain a statement of the number of students enrolled in each institution, department or activity, the number of degrees conferred, the improvements made and new courses of instruction added, together with a statement showing in a general way the status of all activities and functions of the State Board of Higher Education.

Â Â Â Â Â  (10) Keep a record of the transactions of the State Board of Higher Education.

Â Â Â Â Â  (11) Have the custody of all books, papers, documents and other property belonging to the State Board of Higher Education.

Â Â Â Â Â  (12) Give such instructions as may be necessary to carry out the directives of the State Board of Higher Education and forward them to the various institution presidents and heads of departments and activities.

Â Â Â Â Â  (13) Provide for meetings of the presidents and principal executives of the institutions, departments and activities, at such times as the State Board of Higher Education may direct, such meetings to be open to any member of the board. At such meetings, the executives of the Department of Higher Education may propose policies or policy changes or statements for consideration by the board and develop recommendations concerning allocations of funds.

Â Â Â Â Â  (14) Perform such other administrative assistance and consider other administrative matters as the State Board of Higher Education may require. [1971 c.708 Â§11; 1987 c.158 Â§62; 1995 c.79 Â§192]

(Administration)

Â Â Â Â Â  351.086
Oregon
University
System exemption from certain laws; authority to contract with public agencies. (1) Except as otherwise provided in this chapter and ORS chapter 352, the provisions of ORS chapters 240, 279A, 279B, 279C, 282 and 292 do not apply to the Oregon University System.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, ORS 240.167, 240.185, 279A.065 (2), 279B.055 (3), 279C.380 (1)(a) and (3), 279C.600 to 279C.625, 279C.800, 279C.810, 279C.825, 279C.830, 279C.835, 279C.840, 279C.845, 279C.850, 279C.855, 279C.860, 279C.865, 279C.870 and 292.043 apply to the Oregon University System.

Â Â Â Â Â  (3) Notwithstanding any other law, the following provisions do not apply to the Oregon University System:

Â Â Â Â Â  (a) ORS 182.310 to 182.400;

Â Â Â Â Â  (b) ORS 273.413 to 273.456;

Â Â Â Â Â  (c) ORS 276.071 and 276.072; and

Â Â Â Â Â  (d) ORS 291.038.

Â Â Â Â Â  (4) Notwithstanding subsection (3)(b) of this section, ORS 273.413 to 273.456 apply to any structure, equipment or asset owned by the Oregon University System that is encumbered by a certificate of participation.

Â Â Â Â Â  (5) In carrying out the duties, functions and powers imposed by law upon the Oregon University System, the State Board of Higher Education or the Chancellor of the Oregon University System may contract with any public agency for the performance of such duties, functions and powers as the Oregon University System considers appropriate. [1995 c.612 Â§2; 1997 c.802 Â§16; 1999 c.210 Â§1; 2003 c.562 Â§3; 2003 c.674 Â§8; 2003 c.794 Â§259a; 2007 c.71 Â§97]

Â Â Â Â Â  Note: 351.086, 351.087, 351.092, 351.094 and 351.097 were added to and made a part of ORS chapter 351 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.087 Policies for operation of
Oregon
University
System; transfer of authority from
Oregon
Department of Administrative Services. (1) The State Board of Higher Education shall establish policies for the operation of the Oregon University System, consistent with ORS 351.086.

Â Â Â Â Â  (2) For the purpose of clarifying areas of oversight and in accordance with subsection (1) of this section, wherever the Oregon Department of Administrative Services would otherwise have authority over administrative matters concerning the performance, operating policies or structure of the Oregon University System, that authority shall be transferred to the State Board of Higher Education. [1995 c.612 Â§4]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.088 Establishment of adjudicative procedures. Notwithstanding ORS chapter 183, the State Board of Higher Education or any state institution of higher education under the jurisdiction of the board may, by rule, establish adjudicative procedures that are consistent with federal and state constitutional requirements and other provisions of law. The adjudicative procedures shall be consistent with ORS 183.413 to 183.497 and 183.502 whenever the type of hearing or procedure required is substantially of the character that would necessitate the procedures required by ORS 183.413 to 183.470. [1999 c.70 Â§2; 2007 c.288 Â§14]

Â Â Â Â Â  351.090 Standardization of accounts and records; preparation of budget; allocation of funds. The State Board of Higher Education shall prescribe for all state-supported higher educational institutions a standardized system of accounts and records. The board shall prepare biennially, at such time as the Governor shall require, a report to the Governor containing the proposed budget for the succeeding biennium covering in detail the purposes for which all expenditures shall be made. In preparation of this budget the board may allocate to the respective institutions over which it is authorized to exercise supervision and control all funds then available and all funds which under laws then existing become available during the succeeding biennium from all sources, so far as they can be ascertained, in accordance with the boardÂs higher educational development program.

Â Â Â Â Â  351.092 Acquisition, installation and use of data processing equipment. Notwithstanding ORS 293.595, the State Board of Higher Education shall control and supervise the acquisition, installation and use of all data processing equipment to be used primarily for the purposes of the accounting records and accounting system of the Oregon University System. The board may authorize use of that equipment for other purposes to the extent that use for those other purposes does not conflict with use for the primary purpose of the Oregon University SystemÂs accounting records and accounting system. [1995 c.612 Â§7]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.094 Provision of group insurance for employees; expense reimbursement plan; deferred compensation plan. (1) Notwithstanding any other provision of law, the Oregon University System shall provide group insurance to its employees through the Public EmployeesÂ Benefit Board, but may elect, at the discretion of the State Board of Higher Education, to provide alternative benefit plans to its employees, should the same level of benefits be available at a lower cost than through the Public EmployeesÂ Benefit Board.

Â Â Â Â Â  (2) For the purposes of ORS 243.555 to 243.575, if the State Board of Higher Education chooses not to participate in the benefit plans offered through the Public EmployeesÂ Benefit Board, the State Board of Higher Education may have the authority granted to the Public EmployeesÂ Benefit Board under ORS 243.555 to 243.575 for the administration of an appropriate expense reimbursement plan.

Â Â Â Â Â  (3) The Oregon University System shall offer a deferred compensation plan for its employees. The Oregon University System shall, at the discretion of the board, choose whether to offer its employees the state deferred compensation plan established under ORS 243.401 to 243.507 or another deferred compensation plan that the board elects to make available to the employees of the Oregon University System. [1995 c.612 Â§5; 1997 c.179 Â§29; 1997 c.222 Â§52]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.095 [1971 c.708 Â§8; repealed by 1983 c.194 Â§1]

Â Â Â Â Â  351.097 Payment of salaries or compensation; payroll; overpayment. (1) The payment of salary or compensation of the officers, teachers, instructors and other employees of the Oregon University System, where such salary or compensation is payable out of the State Treasury and is fixed by law or the State Board of Higher Education at a definite rate per hour, day, week, month or year, shall be made weekly, biweekly, semimonthly or monthly with any necessary adjustments, as provided in this section.

Â Â Â Â Â  (2) With the approval of the board, the Chancellor of the Oregon University System shall make out, certify and transmit to the board at the end of each pay period a payroll, duly verified by the chancellor or other designated officer and approved by the proper auditing committee or officer, showing the names of the several officers, teachers, instructors and other employees during the preceding payroll period, the rate of compensation of each by the hour, day, week, month or year, the time employed, the amount due and any other facts the board requires. The board, if it approves the payroll, shall draw a warrant on the State Treasurer for the aggregate amount allowed in favor of the chancellor, who shall immediately pay over the moneys received to the several parties entitled thereto and take receipts therefor, which shall be transmitted to the board.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section or any other law and pursuant to ORS 293.330, the State Board of Higher Education may authorize the chancellor to designate a person employed by and located at each institution of higher education under the jurisdiction of the board to implement and administer the payroll system selected by the board to pay employees designated by the board. The person shall be under bond to the State of
Oregon
.

Â Â Â Â Â  (4) When an employee receives payment of salary or compensation in an amount greater than the employeeÂs entitlement, the amount of the overpayment may be deducted from salary or compensation earned by the employee. The deduction may be in such form and manner as the State Board of Higher Education may prescribe. [1995 c.612 Â§6; 1999 c.202 Â§1; 1999 c.560 Â§1]

Â Â Â Â Â  Note: See note under 351.086.

Â Â Â Â Â  351.100 Advertising and publicity. All advertising and publicity on behalf of all branches of state-supported higher education shall emanate from and bear the name of the Department of Higher Education, and shall be conducted in such a way as to present to the citizens of the state and prospective students a fair and impartial view of the higher educational facilities provided by the state and the prospects for useful employment in the various fields for which those facilities afford preparation.

Â Â Â Â Â  351.105 Rules for minimum content of alcohol and drug abuse policy. In order to carry out the duties described in ORS 352.008, the State Board of Higher Education, in consultation with the Department of Human Services, shall adopt by rule, as a minimum, descriptions of the content of what shall be included in the policy and plan described in ORS 352.008. [1989 c.1076 Â§5]

Â Â Â Â Â  Note: 351.105 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.110 Relationship with Legislative Assembly. All relationships and negotiations between the Legislative Assembly and its various committees and the institutions of higher education shall be carried on through the Department of Higher Education. No subordinate official representing any of the separate institutions shall appear before the Legislative Assembly or any committee except upon the written authority of the State Board of Higher Education. [Amended by 1999 c.59 Â§99]

Â Â Â Â Â  351.115 Four-year and five-year options for teacher education programs. The Oregon University System shall offer a diversity of teacher education programs, inclusive of four-year and five-year options for completion of the programs. Both of these options shall qualify for teacher licensing of persons completing the programs. [1989 c.690 Â§2]

Â Â Â Â Â  Note: 351.115 was added to and made a part of ORS chapter 351 by legislative action but was not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.117 American Sign Language courses; development of curricula; teacher programs; identification of needs and resources. (1) If the State Board of Higher Education determines that enrollment is sufficient to make an American Sign Language class economically viable and if qualified instructors are available, the board may offer to students courses for credit in American Sign Language at any institution of higher education within the Oregon University System. Such courses shall satisfy any second language elective requirement.

Â Â Â Â Â  (2) The State Board of Higher Education is encouraged to continue to:

Â Â Â Â Â  (a) Coordinate with the State Board of Education and the
Oregon
School
for the Deaf to develop curricula for American Sign Language courses;

Â Â Â Â Â  (b) Implement programs to locate and prepare qualified teachers and interpreters of American Sign Language; and

Â Â Â Â Â  (c) Assist institutions of higher education in identifying local and regional needs and resources available for American Sign Language courses. [1995 c.687 Â§3; 2007 c.858 Â§82]

Â Â Â Â Â  Note: 351.117 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.120 [Amended by 1959 c.564 Â§14; renumbered 351.605 and then 348.210]

Â Â Â Â Â  351.130 Encouragement of gifts to institutions; Higher Education Donation Fund; use of gifts. (1) The State Board of Higher Education shall encourage gifts to the institutions by faithfully devoting such funds to the institution for which intended. All gifts and donations received are appropriated to be used in accordance with the terms of the gift. Such gifts shall be placed by the State Treasurer to the credit of a separate fund to be known as the Higher Education Donation Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) Subject to the terms of the gift, such gifts to the Department of Higher Education may be invested by the State Treasurer. The State Treasurer shall credit to the Higher Education Donation Fund any interest or other income derived from the investment of such fund.

Â Â Â Â Â  (3) The interest, income, dividends or profits received on any property or funds of the Department of Higher Education derived from gifts, legacies, devises, bequests or endowments are continuously appropriated to the use, maintenance and support of the Department of Higher Education in the same manner as the principal or corpus of each such gift or donation in accordance with the terms of the gift.

Â Â Â Â Â  (4) As used in this section, ÂgiftsÂ includes funds donated to the Department of Higher Education to which by agreement the donor receives consideration in return for the gift or retains a reversionary interest but does not include grant or contract funds received from government sources. [Amended by 1987 c.102 Â§2; 1989 c.966 Â§34; 1995 c.110 Â§1]

Â Â Â Â Â  351.140 Board power to purchase real property. (1) The State Board of Higher Education may purchase such real property as in its sole discretion may be necessary for the present or future development of any of the schools or institutions under its jurisdiction. The board may enter into contracts of purchase or agreements which it deems necessary in carrying out this authorization.

Â Â Â Â Â  (2) The board may apply any funds coming into its hands, and applicable thereto, toward the purchase of property authorized under this section. The board may also mortgage or pledge any property so purchased, or its contracts to purchase, or in relation thereto, together with the income from such property, to secure the payment of the purchase price thereof.

Â Â Â Â Â  351.150 Title to institution realty; conveyances. Legal title to all real property acquired by any of the institutions under the control of the State Board of Higher Education shall be taken and held in the name of the State of
Oregon
. Legal title to all real property heretofore or hereafter conveyed to any such institutions shall be deemed to be conveyed to and vested in the State of
Oregon
. Authorized conveyances of all real property acquired by or vested in the State of Oregon for the use or benefit of any such institutions, other than the university lands referred to in ORS 273.251, shall be executed in the name of the State of Oregon by the president and secretary of the board of higher education. Nothing in this section or in ORS 351.060 shall be considered as exempting such property from taxation.

Â Â Â Â Â  351.153 ÂStructureÂ defined. As used in ORS 351.160, 351.170, 351.180, 351.350, 351.440 and 351.450, ÂstructureÂ includes, but is not limited to, paving, sidewalks, curbs, gutters, sewers, drainage works, vehicular parking facilities, lighting facilities, retaining walls and other constructed or erected improvements to real property. [1971 c.361 Â§2]

Â Â Â Â Â  351.155 Authority to sell forest products on institution realty; mineral and geothermal resources leases. Notwithstanding the applicable provisions of ORS 279.835 to 279.855, 279A.140 to 279A.155, 279A.250 to 279A.290, 279A.990, 279B.200 to 279B.240, 279B.270, 279B.275, 279B.280, 279C.360, 279C.365, 279C.370, 279C.375, 279C.380, 279C.385, 279C.500 to 279C.530, 279C.540, 279C.545, 279C.600 to 279C.625, 279C.650 to 279C.670 and 279C.800 to 279C.870, the State Board of Higher Education may, in the management of all forestlands under its control and supervision, sell the forest products on such lands in the same manner as is provided in ORS 530.059, and for that purpose the State Board of Higher Education shall have the same powers with respect to experimental or research projects in the field of forestland management or for forest product utilization on forestlands under its control as the State Forester has pursuant to the provisions of ORS 530.050 and 530.059. In the management of its forestlands, the State Board of Higher Education may lease mineral and geothermal resource rights as provided in ORS 351.060 (5). [1961 c.134 Â§1; 2001 c.453 Â§3; 2003 c.794 Â§260]

Â Â Â Â Â  351.160 Building construction. (1) The State Board of Higher Education may undertake the construction of any building or structure for higher education when, in the judgment of the board, it appears that the building or structure will be wholly self-liquidating and self-supporting from revenues to accrue from the operation thereof and from gifts, grants or building fees, and from unobligated revenues of buildings or projects of like character. The board may enter into contracts for the erection, improvement, repair, equipping and furnishing of buildings and structures for dormitories, housing, boarding, off-street motor vehicle parking facilities and other purposes for higher education pursuant to Article XI-F(1) of the Oregon Constitution, ORS 351.160 to 351.190, 351.350 to 351.460 and 351.505.

Â Â Â Â Â  (2) The board may also undertake the construction of those buildings and structures that are designated by the Legislative Assembly for higher education institutions and activities, and may enter into contracts with persons, firms or corporations for the erection, improvement, repair, equipping and furnishing of such buildings and structures pursuant to Article XI-G of the Oregon Constitution and ORS 351.345. [Amended by 1963 c.573 Â§5; 1963 c.584 Â§2; 1991 c.220 Â§8]

Â Â Â Â Â  351.165 Report on capital construction projects. No later than March 1 of each odd-numbered year, the State Board of Higher Education shall submit a report to the Legislative Assembly concerning the status of all previously approved Department of Higher Education capital construction projects that have not been completed or have been completed within the preceding 24-month period. The report shall include the project title, funding sources, the amount of the original appropriation or expenditure limitation, the amount of unexpected funds, the construction status and the anticipated completion date. [1991 c.647 Â§3; reenacted by 1993 c.538 Â§2; reenacted by 1995 c.254 Â§4]

Â Â Â Â Â  Note: 351.165 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.170 Charges for use of buildings; student building fee; disposition of receipts. (1) The State Board of Higher Education shall establish such rates, charges and fees for use of buildings, structures or projects referred to in ORS 351.160 (1), including revenue-producing buildings and structures already constructed, as, in the judgment of the board, will provide the required revenues to make the particular new building, project or structure self-liquidating and self-supporting, and as will provide the funds with which to amortize the principal of and pay the interest on the bonds issued to finance such buildings, structures or projects.

Â Â Â Â Â  (2) The board shall charge and collect from each regular student a building fee at a rate not to exceed $45 for each regular term, for not less than three terms in each regular academic year, and not to exceed $67.50 if instruction is on a semester basis, or an equivalent rate of charge when instruction is on a different basis. The board is authorized to maintain adequate sinking funds for bonds outstanding. The fee shall be in addition to tuition and other fees charged to students and shall be deposited with the State Treasurer and credited to the appropriate subfund of the Higher Education Bond Sinking Fund. [Amended by 1963 c.638 Â§3; 1963 c.584 Â§3; 1975 c.331 Â§13; 1989 c.794 Â§1; 1997 c.555 Â§1; 2001 c.523 Â§1]

Â Â Â Â Â  351.180 Building insurance. The State Board of Higher Education may cause the buildings, structures or projects referred to in ORS 351.160 and 351.170 and the equipment and furnishings therein and the appurtenances thereto to be insured against fire and other hazards in such sums as will protect the holders of the outstanding bonds issued to finance the cost thereof. Such insurance shall be in lieu of that afforded by the Insurance Fund, without right of insurers, in the event of loss, to subrogation to or contribution from said fund. [Amended by 1963 c.584 Â§4; 1985 c.731 Â§27]

Â Â Â Â Â  351.190 Acquisition of land for building purposes. The State Board of Higher Education may obtain, by donation, purchase, agreement or condemnation, the title to any land authorized to be acquired by ORS 351.345, 351.350 and 351.450. Condemnation proceedings instituted by the board shall be conducted in accordance with ORS chapter 35. [Amended by 1957 c.720 Â§1; 1963 c.548 Â§5; 1971 c.741 Â§25]

Â Â Â Â Â  351.195 [1957 c.585 Â§1; 1969 c.349 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  351.200 Board power over higher education curricula and departments. (1) The State Board of Higher Education shall visit all state institutions of higher education under its jurisdiction for the purpose of inquiring as to the work offered and conducted at such institutions, whenever and as often as it may deem necessary. The board shall specifically determine from time to time as occasion may require what courses or departments, if any, shall not, in its judgment, be duplicated in the several higher educational institutions. The board may direct the elimination of duplicate work from any institution, and determine and define the courses of study and departments to be offered and conducted by each institution.

Â Â Â Â Â  (2) A record of such determination shall be kept by the board. The board shall notify the Governor of such determination and each institution affected shall conform thereto.

Â Â Â Â Â  (3) If any changes are made in the curricula of any institution, the change shall become effective at the beginning of the school year following the determination.

Â Â Â Â Â  (4) Any person may appear before the board of higher education at any meeting for the purpose of laying before the board any data or arguments for the maintaining or elimination of any duplicated course or department. [Amended by 1989 c.492 Â§2; 1993 c.98 Â§16]

Â Â Â Â Â  351.203 Cooperation with Education and Workforce Policy Advisor; cooperation with
Oregon
Student Assistance Commission mediation process; compliance with certain commission decisions. (1) The State Board of Higher Education shall cooperate with the Education and Workforce Policy Advisor in the development of a state comprehensive education plan including post-secondary education and in review of the boardÂs programs and budget. The board shall submit in timely fashion to the advisor such data as is appropriate in a form prescribed by the advisor.

Â Â Â Â Â  (2) The board shall cooperate with the mediation process administered by the Oregon Student Assistance Commission pursuant to ORS 348.603 and, if a negotiated resolution cannot be reached by mediation, comply with the decisions of the commission regarding proposed new post-secondary programs and proposed new post-secondary locations, including those proposed by Oregon Health and Science University in cooperation with the board under ORS 353.440. [1975 c.553 Â§12; 1997 c.652 Â§36; 1999 c.291 Â§16a]

Â Â Â Â Â  351.205 Interchange of faculty members with schools outside
Oregon
. The State Board of Higher Education may allow interchange of members of the faculties of institutions of higher learning with faculty members of comparable institutions of other states or countries for a period of one year. Such exchange service shall, for all purposes, be deemed continued service with the
Oregon
institution covered, with salary paid to the absent faculty member accordingly. Salary for the visiting faculty member shall not be paid by the
Oregon
institution covered. [1957 c.239 Â§1]

Â Â Â Â Â  351.210 Disposition of unnecessary equipment, goods, supplies, material and information technology. (1) The State Board of Higher Education may sell or otherwise dispose of any worn out, obsolete or otherwise unsuitable equipment, goods, supplies, material or information technology, the disposal of which would in the boardÂs judgment be to the financial benefit of the institutions under the boardÂs control. This section does not apply to any equipment, goods, supplies, material or information technology encumbered by a certificate of participation.

Â Â Â Â Â  (2) The board may delegate any of its duties, functions or powers granted to the board under this section to the Chancellor of the Oregon University System or any state institution of higher education within the Oregon University System.

Â Â Â Â Â  (3) The proceeds from any sales or disposals made pursuant to authority granted in this section shall be deposited in the State Treasury to the credit of the Department of Higher Education and may be expended by the board for any purpose authorized by law in the same manner as the board is authorized to make other expenditures. Any moneys deposited in the State Treasury under this section are continuously appropriated to the department. [Amended by 2003 c.674 Â§9]

Â Â Â Â Â  351.220 Acquisition of intellectual property. The State Board of Higher Education may acquire by gift or by purchase interests in intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, inventions, discoveries, processes and ideas. The board may also agree to aid in the development of property acquired pursuant to ORS 351.220 to 351.250 and to pay an assignor of any interest in intellectual property a share of any moneys received on account of the boardÂs ownership or management of the property. [1953 c.332 Â§1]

Â Â Â Â Â  351.230 Management, development and disposition of intellectual property. The State Board of Higher Education may manage, develop or dispose of by assignment, sale, lease, license or other action deemed advisable by the board, property acquired under ORS 351.220, and may contract with any person or agency, board, commission or department of this or any other state or with the federal government regarding the management, development or disposition thereof. The board may make gratuitous assignments of such property to any trust or fund, the sole beneficiary of which is the State Board of Higher Education or any of the institutions or activities under its control, subject to the share, if any, agreed to be paid to the assignor. The board may reassign such property to the inventor, author or discoverer. [1953 c.332 Â§2]

Â Â Â Â Â  351.240 Terms and conditions of transactions in intellectual property; dissemination of information. (1) The State Board of Higher Education may determine the terms and conditions of any transaction authorized by ORS 351.220 to 351.250 and need not require competitive bids in connection therewith. No formal publicity or advertising is required regarding property for the development of which the board wishes to contract, but the board shall make reasonable efforts to disseminate such information in appropriate research and industrial circles.

Â Â Â Â Â  (2) The board may delegate any of the duties, functions and powers granted to the board under ORS 351.220 to 351.250 to any state institution of higher education within the Oregon University System. [1953 c.332 Â§4; 2003 c.674 Â§10]

Â Â Â Â Â  351.250 Disposition of revenue; Higher Education Invention Fund. Moneys received by the board as a result of ownership or management of property acquired under ORS 351.220 to 351.250 or of transactions regarding such property shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated ÂHigher Education Invention FundÂ and shall only be applied by the State Board of Higher Education to payment of the agreed share, if any, to assignors, and for the advancement of research or for the acquisition and development of intellectual property, or both. Interest earned by the fund shall be credited to the fund. [1953 c.332 Â§5; 1989 c.966 Â§35]

Â Â Â Â Â  351.260 Planning assistance. The State Board of Higher Education may establish and maintain planning facilities and undertake planning work for the provision of, or related to, local planning services and may:

Â Â Â Â Â  (1) Upon the request of the governing body of any municipality, county, Indian reservation or of a regional or joint planning agency in the state, provide planning assistance to such municipality, county, Indian reservation or planning agency (including surveys, land use studies, urban renewal plans, technical services and other planning work) and make or assist in making a study or report upon any planning problem of such municipality, county, Indian reservation or planning agency.

Â Â Â Â Â  (2) Agree with such governing body or planning agency as to the amount to be paid to the board for such service.

Â Â Â Â Â  (3) Apply for and accept grants from the federal government and other sources in connection with any such planning work.

Â Â Â Â Â  (4) Contract with respect thereto. [1955 c.536 Â§1; 1965 c.456 Â§1]

Â Â Â Â Â  351.265 [1965 c.496 Â§1; 1975 c.553 Â§1; renumbered 348.705]

Â Â Â Â Â  351.267 Notice of reasonable assurance of continued employment; effect of failure to give notice. (1) The State Board of Higher Education shall give individual, written notice of reasonable assurance of continued employment to all employees who are to perform services in the same or a similar capacity during a subsequent academic year or term or in the period immediately following a recess period. Such notice shall be given by June 15 of each year for employees employed as of that date and as of the date of hire for employees employed subsequent to June 15.

Â Â Â Â Â  (2) Academic staff members on annual or indefinite tenure and all other employees on regular status are considered to have been given notice for the purposes of this section.

Â Â Â Â Â  (3) No liability shall accrue from failure to give the notice required by subsection (1) of this section or from the timing or contents thereof on the part of the board. However, the board shall enforce the provisions of subsection (1) of this section. [1985 c.585 Â§5; 1995 c.612 Â§9]

Â Â Â Â Â  351.270 [1963 c.548 Â§6; 1965 c.496 Â§2; 1969 c.314 Â§26; 1971 c.643 Â§1; 1973 c.792 Â§11; 1973 c.816 Â§3; 1974 s.s. c.36 Â§10; 1975 c.553 Â§2; renumbered 348.715]

Â Â Â Â Â  351.273 [1973 c.442 Â§2; repealed by 1975 c.553 Â§15]

Â Â Â Â Â  351.275 [1965 c.496 Â§3; renumbered 348.735]

Â Â Â Â Â  351.277 Officially sanctioned programs for use of state-owned vehicles; rules. (1) The State Board of Higher Education shall establish by rule procedures to identify officially sanctioned programs for purposes of ORS 283.310 (3).

Â Â Â Â Â  (2) As used in this section, Âofficially sanctioned programÂ is a program identified by the state board through the procedures established pursuant to subsection (1) of this section. [1993 c.335 Â§12]

Â Â Â Â Â  351.280 [1965 c.496 Â§4; 1971 c.643 Â§2; renumbered 348.745]

Â Â Â Â Â  351.285 [1965 c.496 Â§5; renumbered 348.755]

Â Â Â Â Â  351.290 [1965 c.496 Â§6; 1967 c.454 Â§105; 1971 c.643 Â§3; renumbered 348.765]

Â Â Â Â Â  351.295 [1965 c.496 Â§7; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  351.297 [1969 c.566 Â§1; 1971 c.643 Â§4; renumbered 348.785]

Â Â Â Â Â  351.298 [1969 c.566 Â§2; 1971 c.643 Â§5; renumbered 348.795]

Â Â Â Â Â  351.299 [1969 c.566 Â§3; repealed by 1971 c.643 Â§8]

FINANCES

(Generally)

Â Â Â Â Â  351.300 Legislative finding on need for stabilized funding. The Legislative Assembly finds that in order to avoid unnecessary disruption at public institutions of higher education and in order to provide assurance that the institutions share in the benefits of any major reform in the
Oregon
tax system, it is necessary to stabilize funding for such institutions over a longer period than is customary with biennial budgeting. [1991 c.963 Â§1]

Â Â Â Â Â  351.301 [1969 c.566 Â§4; 1971 c.643 Â§6; renumbered 348.815]

Â Â Â Â Â  351.302 [1969 c.566 Â§5; 1971 c.643 Â§7; renumbered 348.825]

Â Â Â Â Â  351.303 [1969 c.566 Â§6; repealed by 1971 c.643 Â§8]

Â Â Â Â Â  351.305 [Repealed by 1995 c.162 Â§94]

Â Â Â Â Â  351.310 BoardÂs general financial power; appropriation of moneys received by board. (1) The State Board of Higher Education shall control the use, distribution and disbursement of all funds, appropriations and taxes now or hereafter in possession, levied and collected, received or appropriated for the use, benefit, support and maintenance of institutions, departments or activities of higher education, including the authorization of individuals to sign vouchers for the disbursement of funds for the various institutions, departments and activities.

Â Â Â Â Â  (2) All moneys, except moneys appropriated from the State Treasury for expenditure within a specified period of time, heretofore or hereafter received by or on behalf of the State Board of Higher Education, or any institution, department or activity under its control, which are not otherwise appropriated by law, hereby are appropriated continuously to the State Board of Higher Education for the purposes for which such moneys were donated, granted or received, in accordance with any applicable law governing the use of such moneys. [Amended by 1955 c.84 Â§1]

Â Â Â Â Â  351.315 Borrowing money and issuing bonds for purchase of real property. In carrying out the power and authority granted by ORS 351.140 or 351.160, the State Board of Higher Education may request the State Treasurer to borrow money and issue bonds, as defined in ORS 286A.001, secured by the pledge of the real property to be acquired and revenues, as provided in ORS 351.140 or 351.160. Such bonds shall be issued in accordance with the provisions of ORS chapter 286A. [Formerly 351.520; 2007 c.783 Â§144]

Â Â Â Â Â  351.317 Obligations under ORS 351.140 or 351.315 not indebtedness of state or board. An obligation incurred under ORS 351.140 or 351.315 is not an indebtedness of the State of
Oregon
and does not create a general indebtedness of the State Board of Higher Education. A bond issued by the State Treasurer at the request of the board may be paid only from the property, income or revenues pledged to secure its payment. [Formerly 351.530; 2007 c.783 Â§145]

Â Â Â Â Â  351.320 Prorating expenses. The State Board of Higher Education may prorate all expenses not otherwise provided for, incurred under authority of ORS 351.040, 351.050, 351.090 to 351.110, 351.130 and 351.310 to the institutions under its control, and pay the same from the funds available for the general expenses of those institutions.

Â Â Â Â Â  351.330 [Repealed by 1957 c.370 Â§1]

Â Â Â Â Â  351.340 Use of moneys. All sums of money provided by law for the support and maintenance of institutions and activities of higher learning may be used for the payment of salaries of instructors and employees, current expenses, construction of additional buildings, purchase of lands, purchase of equipment, purchase of library books and periodicals, purchase of laboratory supplies and apparatus, making necessary repairs and, in general, for the payment of all such expenses connected with the management of such institutions and activities of higher learning, as the board may from time to time determine. However, such money in the instruction budget of the board shall not be used to support hobby or recreation courses. [Amended by 1957 c.370 Â§3; 1978 c.1 Â§3]

(Bonds)

Â Â Â Â Â  351.345 Bond issue for higher education and community college projects. In order to provide funds for the purposes specified in Article XI-G of the Oregon Constitution, the State Board of Higher Education may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. [1963 c.584 Â§1; 1981 c.660 Â§24; 2007 c.783 Â§146]

Â Â Â Â Â  351.350 Bond issue for self-liquidating higher education purposes. In order to provide funds for the purposes specified in Article XI-F(1), Oregon Constitution, the State Board of Higher Education may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. [Amended by 1955 c.88 Â§1; 1957 c.703 Â§1; 1959 c.127 Â§1; 1961 c.35 Â§1; 1963 c.10 Â§1; 1963 c.615 Â§1; 1967 c.404 Â§9; 1969 c.664 Â§8; 1971 c.709 Â§7; 1975 c.331 Â§11; 1981 c.539 Â§7; 1981 c.660 Â§25; 2007 c.783 Â§147]

Â Â Â Â Â  Note: Section 11, chapter 725, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 11. (1) Pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585] and 348.716, lottery bonds may be issued to fund projects for:

Â Â Â Â Â  (a) The remodel of the HP Building II Renovation project at
Oregon
State
University
for a microproducts breakthrough institute relating to a signature research center;

Â Â Â Â Â  (b) The expansion of microscopy and materials characterization facilities at
Portland
State
University
relating to a signature research center; and

Â Â Â Â Â  (c) The construction, remodeling, expansion and renovation of facilities for an integrative science complex at the
University
of
Oregon
relating to a signature research center.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The universities of the Oregon University System promote the improved education of
Oregon
Âs students;

Â Â Â Â Â  (b) The promotion of educated employees for business and industry expands markets, which in turn creates jobs and stimulates economic development of the stateÂs business and industry; and

Â Â Â Â Â  (c) The creation of a signature research center will support the growth of emerging markets and the creation of new markets, which in turn create jobs and stimulate economic development of the stateÂs business and industry.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $10,000,000 and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section shall be issued only at the request of the Chancellor of the Oregon University System.

Â Â Â Â Â  (4)(a) Of the net proceeds of lottery bonds issued pursuant to this section, $4,750,000 shall be deposited in the Oregon State University Engineering Capital Construction Remodel Account established in section 8, chapter 725, Oregon Laws 2003.

Â Â Â Â Â  (b) Of the net proceeds of lottery bonds issued pursuant to this section, $500,000 shall be deposited in the Portland State University Center for Nanoscience and Nanotechnology Account established in section 9, chapter 725, Oregon Laws 2003.

Â Â Â Â Â  (c) Of the net proceeds of lottery bonds issued pursuant to this section, $4,750,000 shall be deposited in the University of Oregon Integrative Science Complex Account established in section 10, chapter 725, Oregon Laws 2003.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section may be used only for the purposes set forth in subsection (1) of this section and for bond-related costs. [2003 c.725 Â§11; 2007 c.761 Â§30]

Â Â Â Â Â  Note: Sections 1 and 5 to 9, chapter 761, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. The State Board of Higher Education shall determine the capital renewal, code compliance and safety projects to be undertaken with moneys made available under section 2 (1) of this 2007 Act on the basis of the boardÂs determination of the most critical deferred maintenance needs. In determining the deferred maintenance needs, the board shall give priority to projects that protect the health and safety of occupants and maintain the structural integrity of facilities. [2007 c.761 Â§1]

Â Â Â Â Â  Sec. 5. (1) The project approvals and expenditure limitations in this 2007 Act, and the expenditure limitations established by the Emergency Board during the biennium beginning July 1, 2007, for capital construction or acquisition projects of the Department of Higher Education and of the Department of Community Colleges and Workforce Development for community colleges, expire on June 30, 2013, unless otherwise noted or unless changed by the Legislative Assembly.

Â Â Â Â Â  (2) The project approvals and expenditure limitations established by section 2 (3)(h), (4)(f) and (5)(g), chapter 845, Oregon Laws 2001, for capital construction or acquisition projects of the Department of Higher Education expire on June 30, 2009, unless otherwise changed by Legislative Assembly.

Â Â Â Â Â  (3)(a) The project approvals and expenditure limitations established by section 2 (5)(f) of this 2007 Act are in lieu of the project approvals and expenditure limitations adopted by the Emergency Board during the 2005-2007 biennium for the Department of Higher Education for the Portland State University PCAT Redevelopment Project.

Â Â Â Â Â  (b) Any action taken by the State Board of Higher Education prior to the effective date of this 2007 Act [July 12, 2007] or any contract entered into by the board prior to the effective date of this 2007 Act necessary for the acquisition of and improvements to land and the acquisition, planning, constructing, altering, repairing, furnishing and equipping of buildings and facilities for the PCAT Redevelopment Project that was within the project approvals and expenditures limit authorized by the Emergency Board during the 2005-2007 biennium is hereby authorized. [2007 c.761 Â§5]

Â Â Â Â Â  Sec. 6. (1) Pursuant to Article XI-G of the Oregon Constitution and ORS 286.031 to 286.061 [series repealed in 2007] and 351.345, the State Board of Higher Education may sell, with the approval of the State Treasurer, general obligation bonds of the State of Oregon of the kind and character and within the limits prescribed by Article XI-G of the Oregon Constitution, as the board determines, but in no event may the board sell more than the aggregate principal sum of $131,604,535 par value for the biennium beginning July 1, 2007. The moneys realized from the sale of the bonds shall be appropriated and may be expended for the purposes set forth in section 2 (3)(h), chapter 845, Oregon Laws 2001, and in section 2 (6)(h) and (7)(e), chapter 787, Oregon Laws 2005, and section 2 (2)(b) and (c), (3), (4)(a), (k) and (L), (5)(f), (h), (i) and (j), (6)(g), (h) and (j) and (7) of this 2007 Act and for payment for capitalized interest and costs incidental to issuance of the bonds.

Â Â Â Â Â  (2) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (2)(b) of this 2007 Act are matched with the General Fund appropriations made under sections 10 (7) and 11 of this 2007 Act.

Â Â Â Â Â  (3) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (2)(c) of this 2007 Act are matched with the General Fund appropriation made under section 10 (8) of this 2007 Act.

Â Â Â Â Â  (4) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (3) of this 2007 Act are matched with the General Fund appropriation made under section 10 (1) of this 2007 Act.

Â Â Â Â Â  (5) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (4)(a) of this 2007 Act are matched with the General Fund appropriation made under section 10 (3) of this 2007 Act.

Â Â Â Â Â  (6) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (4)(k) of this 2007 Act are matched with the General Fund appropriation made under section 12 of this 2007 Act.

Â Â Â Â Â  (7) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (4)(L) of this 2007 Act are matched with the General Fund appropriation made under section 10 (2) of this 2007 Act.

Â Â Â Â Â  (8) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(f) of this 2007 Act are matched with the General Fund appropriation made under section 17 of this 2007 Act.

Â Â Â Â Â  (9) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(h) of this 2007 Act are matched with the General Fund appropriation made under section 13 of this 2007 Act.

Â Â Â Â Â  (10) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(i) of this 2007 Act are matched with the General Fund appropriation made under section 10 (4) of this 2007 Act.

Â Â Â Â Â  (11) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (5)(j) of this 2007 Act are matched with the General Fund appropriation made under section 10 (5) of this 2007 Act.

Â Â Â Â Â  (12) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (6)(g) of this 2007 Act are matched with the General Fund appropriation made under section 14 of this 2007 Act.

Â Â Â Â Â  (13) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (6)(h) of this 2007 Act are matched with the General Fund appropriation made under section 10 (6) of this 2007 Act.

Â Â Â Â Â  (14) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (6)(j) of this 2007 Act are matched with the General Fund appropriation made under section 15 of this 2007 Act.

Â Â Â Â Â  (15) In compliance with the requirements of Article XI-G of the Oregon Constitution, funds available under the expenditure limitation for bonds issued pursuant to Article XI-G of the Oregon Constitution in section 2 (7) of this 2007 Act are matched with the General Fund appropriation made under section 16 of this 2007 Act. [2007 c.761 Â§6]

Â Â Â Â Â  Sec. 7. Notwithstanding the expenditure limitations established under sections 2 and 8 of this 2007 Act, the State Board of Higher Education may increase any limit for expenditures from other revenues, including federal funds, prescribed by sections 2 and 8 of this 2007 Act for a specific project, if the expenditure limitation for bonds issued pursuant to Article XI-F(1) or XI-G of the Oregon Constitution for the project is reduced by the board in the same amount. [2007 c.761 Â§7]

Â Â Â Â Â  Sec. 8. (1) Notwithstanding the expenditure limitations established under section 2 of this 2007 Act, and subject to subsection (3) of this section, the State Board of Higher Education may expend amounts that exceed the expenditure limitations established under section 2 (2) to (7) of this 2007 Act for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution by the following percentage amounts:

Â Â Â Â Â  (a) For a project with a combined approved General Fund appropriation and total expenditure limitation of $500,000 to $999,999 under section 2 of this 2007 Act, up to 12 percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (b) For a project with a combined approved General Fund appropriation and total expenditure limitation of $1,000,000 to $4,999,999 under section 2 of this 2007 Act, up to eight percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (c) For a project with a combined approved General Fund appropriation and total expenditure limitation of $5,000,000 to $9,999,999 under section 2 of this 2007 Act, up to five percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (d) For a project with a combined approved General Fund appropriation and total expenditure limitation of $10,000,000 or more under section 2 of this 2007 Act, up to three percent of the expenditure limitation for bonds issued pursuant to Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (2) Notwithstanding the expenditure limitations established under section 2 of this 2007 Act, and subject to subsection (3) of this section, the State Board of Higher Education may expend amounts that exceed the expenditure limitations established under section 2 (2) to (7) of this 2007 Act for other revenues, including federal funds, by the following percentage amounts:

Â Â Â Â Â  (a) For a project with a combined approved General Fund appropriation and total expenditure limitation of $500,000 to $999,999 under section 2 of this 2007 Act, up to 12 percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (b) For a project with a combined approved General Fund appropriation and total expenditure limitation of $1,000,000 to $4,999,999 under section 2 of this 2007 Act, up to eight percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (c) For a project with a combined approved General Fund appropriation and total expenditure limitation of $5,000,000 to $9,999,999 under section 2 of this 2007 Act, up to five percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (d) For a project with a combined approved General Fund appropriation and total expenditure limitation of $10,000,000 or more under section 2 of this 2007 Act, up to three percent of the expenditure limitation for other revenues, including federal funds.

Â Â Â Â Â  (3) The total amount by which the expenditure limitations established under section 2 of this 2007 Act are exceeded under subsections (1) and (2) of this section may not be greater than the sum of the amounts established under section 2 (8) of this 2007 Act. [2007 c.761 Â§8]

Â Â Â Â Â  Sec. 9. Notwithstanding ORS 351.345 and section 2 of this 2007 Act, the State Board of Higher Education may issue bonds for a project listed in section 2 (2)(b), (4)(k), (5)(f) and (h), (6)(g) and (j) and (7) of this 2007 Act:

Â Â Â Â Â  (1) If the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 2 of this 2007 Act has been received by the state board; or

Â Â Â Â Â  (2) After reporting to the Emergency Board or the Joint Committee on Ways and Means, if the total amount from other revenues, including federal funds, identified for the project in the expenditure limitation in section 2 of this 2007 Act has not been received by the state board. [2007 c.761 Â§9]

Â Â Â Â Â  Note: Sections 2 and 3, chapter 788, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 2. (1) Pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585], lottery bonds may be issued by the State Treasurer at the request of the Department of Higher Education for deferred maintenance and capital renewal, code compliance and safety projects.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) Major subsystems within university buildings are wearing out and must be replaced in order that universities have adequate facilities for teaching.

Â Â Â Â Â  (b) Having safe and fully functioning university facilities is essential to
Oregon
Âs healthy economic growth.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to subsection (1) of this section by the State Treasurer for deferred maintenance and capital renewal, code compliance and safety projects may not exceed the amount of $69.43 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs as defined in ORS 286.560.

Â Â Â Â Â  (4) Of the net proceeds of lottery bonds issued pursuant to this section for the biennium beginning July 1, 2007, an amount not to exceed $50 million shall be deposited in the Department of Higher Education Deferred Maintenance and Capital Repair Project Fund established by section 3, chapter 788, Oregon Laws 2005. [2005 c.788 Â§2; 2007 c.746 Â§2; 2007 c.783 Â§149]

Â Â Â Â Â  Sec. 3. (1) The Department of Higher Education Deferred Maintenance and Capital Repair Project Fund is established separate and distinct from the General Fund. Interest earned by the Department of Higher Education Deferred Maintenance and Capital Repair Project Fund shall be credited to the fund.

Â Â Â Â Â  (2) Net proceeds of lottery bonds issued pursuant to section 2, chapter 788, Oregon Laws 2005, shall be deposited into the Department of Higher Education Deferred Maintenance and Capital Repair Project Fund. Moneys in the fund are continuously appropriated to the Department of Higher Education for deferred maintenance and capital repair projects. [2005 c.788 Â§3; 2007 c.746 Â§3]

Â Â Â Â Â  351.353 Construction of parking facilities; bonds. (1) The State Board of Higher Education may undertake the construction of an off-street motor vehicle parking facility in Portland, Oregon, for higher education pursuant to Article XI-F(1), Oregon Constitution, ORS 351.160 to 351.190, 351.350 to 351.460 and 351.505. The parking facility shall be for the use of the students and staff members of the board. The board shall establish the rates, charges and fees for use of the parking facility in accordance with the provisions of ORS 351.170.

Â Â Â Â Â  (2) Bonds may be sold to finance the facility described in this section, in an amount authorized and under the conditions prescribed by ORS 351.350. [1963 c.573 Â§2; 1967 c.67 Â§18; 1981 c.660 Â§26; 1991 c.220 Â§9]

Â Â Â Â Â  351.355 [1963 c.573 Â§3; repealed by 1967 c.67 Â§27]

Â Â Â Â Â  351.356 Financial agreements. (1) As used in this section:

Â Â Â Â Â  (a) ÂBondÂ means a bond issued under Article XI-F(1) of the Oregon Constitution.

Â Â Â Â Â  (b) ÂCredit enhancement deviceÂ means a letter of credit, line of credit, bond insurance policy, standby purchase agreement, surety bond or other device or facility used to enhance the creditworthiness, liquidity or marketability of a bond.

Â Â Â Â Â  (c) ÂFinancial agreementÂ means an agreement for exchange of interest rates, as defined in ORS 287.025, a credit enhancement device or an agreement made in connection with a credit enhancement device, that is executed for one or more bonds.

Â Â Â Â Â  (2) The State of
Oregon
, acting through the State Board of Higher Education or the State Treasurer, may:

Â Â Â Â Â  (a) Enter into financial agreements.

Â Â Â Â Â  (b) Identify, segregate, pledge and agree to pay amounts due under financial agreements entered into under this section from:

Â Â Â Â Â  (A) The revenues, gifts, grants or building fees that are described in section 2, Article XI-F(1) of the Oregon Constitution; or

Â Â Â Â Â  (B) The unexpended proceeds of the bonds for which financial agreements are executed.

Â Â Â Â Â  (c) To the extent permitted by Article XI-F(1) of the Oregon Constitution, issue bonds to secure the stateÂs obligation to make payments under a financial agreement. If a bond is issued under this paragraph, the bond amount shall count toward the limit described in section 1, Article XI-F(1) of the Oregon Constitution, only to the extent that it increases the amount the state is obligated to pay under other bonds. [2007 c.767 Â§2]

Â Â Â Â Â  Note: 351.356 was added to and made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 287.025 was repealed by section 234, chapter 783, Oregon Laws 2007. The text of 351.356 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 351.356 for the repeal of 287.025 has not been made.

Â Â Â Â Â  351.360 [Amended by 1957 c.703 Â§2; 1959 c.127 Â§2; 1967 c.369 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.370 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.380 [Amended by 1957 c.703 Â§3; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.390 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.400 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.410 [Amended by 1975 c.462 Â§4; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.420 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.430 [Amended by 1957 c.703 Â§4; 1969 c.213 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  351.440
Sale
to State of
Oregon
or
United States
Government. The bonds may be sold to the State of
Oregon
or to the United States Government without advertisement thereof for public sale. [Amended by 1957 c.703 Â§5; 1981 c.94 Â§31; 1981 c.660 Â§27]

Â Â Â Â Â  351.450 Higher Education Bond Building Fund; subfunds. (1) The moneys realized from sales of bonds issued to construct, improve, repair, equip and furnish buildings and other structures for higher education, and to purchase and improve sites therefor, shall be credited to a special fund in the State Treasury separate and distinct from the General Fund, to be designated the Higher Education Bond Building Fund.

Â Â Â Â Â  (2) In the Higher Education Bond Building Fund there shall be:

Â Â Â Â Â  (a) A separate subfund for the credit of moneys realized from sales of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and ORS 351.350;

Â Â Â Â Â  (b) A separate subfund for the credit of moneys realized from sales of bonds issued pursuant to Article XI-G of the Oregon Constitution and ORS 351.345; and

Â Â Â Â Â  (c) A separate subfund for the credit of moneys realized from the sales of revenue bonds issued pursuant to ORS chapter 286A.

Â Â Â Â Â  (3) The moneys received from the issuance of temporary bonds under ORS 351.470 for the purpose of interim financing pending the sale of the bonds shall also be credited to the appropriate subfund of the Higher Education Bond Building Fund.

Â Â Â Â Â  (4) The moneys in the fund are continuously appropriated to defray the costs of the projects to be financed through sale of the bonds and for the purpose of retiring temporary bonds issued under ORS 351.470 and shall not be used for any other purpose, except that such moneys may, with the approval of the State Treasurer, be invested until needed. If a surplus remains after application to such purpose, the surplus, and earnings from temporary investments, shall be credited to the Higher Education Bond Sinking Fund by the appropriate subfund. [Amended by 1953 c.214 Â§2; 1957 c.703 Â§6; 1963 c.584 Â§6; 1981 c.660 Â§28; 1995 c.110 Â§2; 2003 c.14 Â§157; 2005 c.755 Â§24; 2007 c.783 Â§150]

Â Â Â Â Â  351.455 Use of moneys in subfund realized from sale of Article XI-F(1) bonds and revenue bonds. Notwithstanding any other provisions of law, the Department of Higher Education may expend moneys from the Higher Education Bond Building Fund subfund established by ORS 351.450 including moneys realized from the sale of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and ORS 351.350, and from the sale of revenue bonds authorized by ORS 351.315, for the planning, constructing, altering, repairing, furnishing and equipping of buildings and facilities of the kind and character prescribed by Article XI-F(1) of the Oregon Constitution and for the acquisition of land. [1991 c.647 Â§4; reenacted by 1993 c.538 Â§3; 1995 c.110 Â§3; 2007 c.783 Â§151]

Â Â Â Â Â  Note: 351.455 was made a part of ORS chapter 351 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.456 Use of moneys in subfund realized from sale of Article XI-F(1) bonds. Notwithstanding any other provision of law, the Department of Higher Education may expend moneys from the Higher Education Bond Building Fund subfund established by ORS 351.450 including moneys realized from the sale of bonds issued pursuant to Article XI-F(1) of the Oregon Constitution and ORS 351.350, for the planning, constructing, altering, repairing, furnishing and equipping of buildings and facilities of the kind and character prescribed by Article XI-F(1) of the Oregon Constitution and for the acquisition of land. [1999 c.890 Â§4]

Â Â Â Â Â  Note: 351.456 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.460 Higher Education Bond Sinking Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer a Higher Education Bond Sinking Fund, separate and distinct from the General Fund. The Higher Education Bond Sinking Fund shall comprise four separate subfunds to provide for the payment of the principal of and the interest upon the bonds issued under authority of Article XI-F(1) of the Oregon Constitution and ORS 351.350, and under authority of Article XI-G of the Oregon Constitution and ORS 351.345, revenue bonds authorized by ORS 351.315, and amounts due under financial agreements entered into under ORS 351.356. The moneys in the sinking fund are continuously appropriated to the board for such purposes. The fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the appropriate subfunds of the fund.

Â Â Â Â Â  (2) The Higher Education Bond Sinking Fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445, all moneys that the Legislative Assembly may provide in lieu of such taxes, all of the net revenues received from the projects or undertakings for the financing of which the bonds were issued, including gifts, grants and building fees, such unpledged revenues of buildings and projects of like character as shall be allocated by the board, all moneys received as accrued interest upon bonds sold, all earnings from investments of the fund, all proceeds of the sale of refunding bonds and all moneys that the State of Oregon has agreed to hold in the Higher Education Bond Sinking Fund to pay amounts due under financial agreements entered into under ORS 351.356. Moneys credited to the Higher Education Bond Sinking Fund shall be credited to the appropriate subfunds of the fund.

Â Â Â Â Â  (3) The board may credit the Higher Education Bond Sinking Fund with moneys received from either a sale or interfund transfer of land, buildings and facilities. When the land, buildings or facilities are sold, or the use thereof is rededicated so that a transfer from one subfund to the other is appropriate, the moneys received shall be credited to the appropriate subfund.

Â Â Â Â Â  (4) The board shall apply student building fees, revenues, gifts and grants for the payment of the principal of and the interest upon the bonds issued under authority of Article XI-F(1) of the Oregon Constitution and upon revenue bonds authorized by ORS 351.315 until such time as the proper subfund of the sinking fund and investments thereof, as supplemented by expected future income will, in the judgment of the board, be sufficient to meet in full the principal of and the interest upon all such outstanding bonds. Except for student building fees, income not thus required for the sinking fund shall be transferred to such other fund and account as the board shall designate. Student building fees for buildings constructed from the proceeds of bonds issued under Article XI-F(1) of the Oregon Constitution or ORS 351.315 shall be applied only to those bonds authorized under Article XI-F(1) of the Oregon Constitution or ORS 351.315.

Â Â Â Â Â  (5) The board may create a subfund in the Higher Education Bond Sinking Fund to pay amounts due under financial agreements entered into under ORS 351.356 and may credit to that subfund any moneys that the State of
Oregon
is obligated to use to pay those amounts due.

Â Â Â Â Â  (6)(a) The board may not use the sinking fund for any purpose other than the purposes for which the fund was created.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the board may transfer any surplus in the sinking fund to other funds designated by the board if a balance remains in the sinking fund from sources other than student building fees for buildings constructed from the proceeds of bonds issued under Article XI-F(1) of the Oregon Constitution and:

Â Â Â Â Â  (A) The purposes for which the fund was created have been fulfilled; or

Â Â Â Â Â  (B) A reserve sufficient to meet all existing and future obligations and liabilities of the fund has been set aside. [Amended by 1963 c.584 Â§7; 1969 c.513 Â§1; 1973 c.809 Â§1; 1981 c.660 Â§29; 1989 c.311 Â§2; 1991 c.220 Â§10; 1995 c.110 Â§4; 2003 c.14 Â§158; 2005 c.755 Â§25; 2007 c.767 Â§3; 2007 c.783 Â§152]

Â Â Â Â Â  351.470 Temporary bonds. Pending receipt of the proceeds from the expected sale of bonds authorized by this chapter, to the State of Oregon or to the United States Government or any agency thereof, the State Board of Higher Education may, with the approval of the State Treasurer, procure interim financing from the State of Oregon, the United States Government or any agency thereof, or from any private lending agency, by issuing to such private or public lending agency temporary bonds, without advertisement of such bonds for sale, in order to finance temporarily building projects authorized by the board pursuant to Article XI-F(1) or Article XI-G of the Oregon Constitution or ORS 351.160, if the bond issue to be temporarily financed by the issuance of temporary bonds has been authorized by the State Board of Higher Education and a purchase plan has been formulated with and is being considered by the State of Oregon or the United States Government or any agency thereof. The proceeds from the sale of the bonds shall be deposited in the Higher Education Bond Building Fund and credited to the appropriate subfund of such fund, and shall be used to retire the temporary bonds issued under this section. The principal amount of temporary bonds issued under this section may not exceed the principal amount of the bond issue for which a purchase plan has been formulated. The temporary bonds may be extended, renewed or refunded but maturity dates may not be later than two years from the date of issue of the original temporary bonds for the related building project. [1957 c.703 Â§8; 1963 c.584 Â§8; 1995 c.110 Â§5; 2007 c.783 Â§152a]

Â Â Â Â Â  351.480 [Amended by 1963 c.584 Â§9; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  351.490 [Amended by 1963 c.584 Â§10; renumbered 351.505 in 1995]

Â Â Â Â Â  351.495 [1993 c.538 Â§4; renumbered 351.512 (1) in 1995]

Â Â Â Â Â  351.500 Repealed statutes continued effective until bonds redeemed. Outstanding bonds issued under article 3, chapter 36, title 111, O.C.L.A., and chapter 41, title 111, O.C.L.A., shall continue to be valid obligations until they are redeemed in full, and authority granted in connection with said bonds shall continue in effect until they have been so redeemed.

(Federal Funds)

Â Â Â Â Â  351.505 Federal aid; donations; acceptance and use. The State Board of Higher Education may, in its discretion, accept financial assistance and grants, either in the form of money or labor, from the United States or any of its agencies, subject to the terms and conditions thereof, regardless of any laws of this state in conflict with the regulations of the federal government with respect thereto, and may also accept from others any donation or grant of land or gift of money or other valuable gift or thing, for any of the purposes contemplated by Article XI-F(1) and Article XI-G of the Oregon Constitution, ORS 351.160 to 351.190, 351.345 to 351.460, 351.500 and 351.505. Unless enjoined by the terms or conditions of any such gift or grant, the board may convert the same, or any of them, into money, through sale or disposal thereof. [Formerly 351.490]

(Funds and Accounts)

Â Â Â Â Â  Note: Sections 11 to 17, chapter 761, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 11.
Western
Oregon
University
Business, Math and Computer Science Facility Project Account. (1) There is established in the General Fund an account to be known as the Western Oregon University Business, Math and Computer Science Facility Project Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a facility project at
Western
Oregon
University
.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds, grant funds, gift funds, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $500,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the facility project described in subsection (1) of this section. [2007 c.761 Â§11]

Â Â Â Â Â  Sec. 12.
Oregon
State
University
Pauling Research and
Education
Building
Account. (1) There is established in the General Fund an account to be known as the Oregon State University Pauling Research and Education Building Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for the Pauling Research and
Education
Building
at the
Oregon
State
University
.

Â Â Â Â Â  (2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the Pauling Research and Education Building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $31,256,035 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Pauling Research and Education Building project described in subsection (1) of this section. [2007 c.761 Â§12]

Â Â Â Â Â  Sec. 13.
Portland
State
University
Science Research and
Teaching
Center
and Hazardous Waste Facility Account. (1) There is established in the General Fund an account to be known as the Portland State University Science Research and
Teaching
Center
and Hazardous Waste Facility Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a Science Research and
Teaching
Center
and Hazardous Waste Facility at
Portland
State
University
.

Â Â Â Â Â  (2) The account shall consist of grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the center and facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $9,500,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the center and facility project described in subsection (1) of this section. [2007 c.761 Â§13]

Â Â Â Â Â  Sec. 14. University of
Oregon
Integrative Science Complex, Phase 2 Account. (1) There is established in the General Fund an account to be known as the
University
of
Oregon Integrative Science Complex
, Phase 2 Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an Interactive Science Complex, Phase 2 at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the Interactive Science Complex, Phase 2 project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $30,000,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Interactive Science Complex, Phase 2 project described in subsection (1) of this section. [2007 c.761 Â§14]

Â Â Â Â Â  Sec. 15. University of Oregon Hayward Field Account. (1) There is established in the General Fund an account to be known as the
University
of
Oregon Hayward Field Account
. Funds in the account shall be used for the construction, remodeling, expansion and renovation of Hayward Field at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of funds received from not-for-profit organizations, grant funds, gift funds, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the Hayward Field project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,500,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Hayward Field project described in subsection (1) of this section. [2007 c.761 Â§15]

Â Â Â Â Â  Sec. 16. Oregon Institute of
Technology
Center
for Health Professions Account. (1) There is established in the General Fund an account to be known as the Oregon Institute of Technology Center for Health Professions Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a Center for Health Professions project for the Oregon Institute of Technology.

Â Â Â Â Â  (2) The account shall consist of grant funds, gift funds, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the Center for Health Professions project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $5,500,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Center for Health Professions project described in subsection (1) of this section. [2007 c.761 Â§16]

Â Â Â Â Â  Sec. 17.
Portland
State
University
Science PCAT Redevelopment Account. (1) There is established in the General Fund an account to be known as the Portland State University Science PCAT Redevelopment Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities on the current site of the
Portland
Center
for Advanced Technology at
Portland
State
University
.

Â Â Â Â Â  (2) The account shall consist of grant funds, gift funds, proceeds of legal settlements, federal and local government funds made available to and funds donated to the Department of Higher Education for the purpose of the project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $10,000,000 for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the project described in subsection (1) of this section. [2007 c.761 Â§17]

Â Â Â Â Â  351.507
Oregon
State
University
Animal Sciences Pavilion Account. (1) There is established in the General Fund an account to be known as the Oregon State University Animal Sciences Pavilion Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an animal sciences education and research pavilion at
Oregon
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the animal sciences pavilion project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $4,000,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the animal sciences pavilion project described in subsection (1) of this section. [2005 c.787 Â§14]

Â Â Â Â Â  Note: 351.507, 351.508, 351.513, 351.515, 351.517 and 351.518 were enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.508
Oregon
State
University
Steam Plant Account. (1) There is established in the General Fund an account to be known as the Oregon State University Steam Plant Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a steam plant at
Oregon
State
University
.

Â Â Â Â Â  (2) The account shall consist of grant funds, loan funds, business energy tax credit proceeds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the steam plant project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $12,000,000 in interest, donations, grant funds, loan funds, tax credit proceeds and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the steam plant project described in subsection (1) of this section. [2005 c.787 Â§13]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.509
Portland
State
University
Center
for Nanoscience and Nanotechnology Account. (1) There is established in the General Fund an account to be known as the
Portland
State
University
Center
for Nanoscience and Nanotechnology Account. Funds in the account shall be used for the expansion of microscopy and materials characterization facilities at
Portland
State
University
related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the
Portland
State
University
center for nanoscience and nanotechnology project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the center for nanoscience and nanotechnology project described in subsection (1) of this section. The account may not be credited with more than $500,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§9]

Â Â Â Â Â  Note: 351.509, 351.519, 351.532 and 351.628 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.510 [Amended by 1957 c.703 Â§7; 1963 c.584 Â§11; repealed by 1967 c.454 Â§119]

Â Â Â Â Â  351.511
Portland
State
University
Northwest
Engineering
Science
Center
Phase I Account. (1) There is established in the General Fund an account to be known as the Portland State University Northwest Engineering Science Center Phase I Account. Funds in the account shall be used for construction of an engineering science center at
Portland
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Portland State University Northwest Engineering Science Center Phase I project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $26,500,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§8; 2003 c.674 Â§11]

Â Â Â Â Â  Note: 351.511, 351.516, 351.521, 351.524, 351.529, 351.533 and 351.534 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.512 [Subsection (1) formerly 351.495 and subsection (2) formerly 351.580; repealed by 1997 c.249 Â§110]

Â Â Â Â Â  351.513 Southern
Oregon
University
Medford
Instructional Facility Account. (1) There is established in the General Fund an account to be known as the Southern Oregon University Medford Instructional Facility Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a joint instructional facility in
Medford
for Southern Oregon University and
Rogue
Community College
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the instructional facility project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $2,550,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the instructional facility project described in subsection (1) of this section. [2005 c.787 Â§15]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.515 University of Oregon Theatre Complex Account. (1) There is established in the General Fund an account to be known as the
University
of
Oregon Theatre Complex Account
. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for a theatre complex at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the theatre complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $3,950,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the theatre complex project described in subsection (1) of this section. [2005 c.787 Â§11]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.516 Eastern
Oregon
University
Regional Agricultural, Health and
Life
Sciences
Building
Account. (1) There is established in the General Fund an account to be known as the Eastern Oregon University Regional Agricultural, Health and Life Sciences Building Account. Funds in the account shall be used to construct a new building for agriculture, health and life sciences studies at
Eastern
Oregon
University
.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Eastern Oregon University Regional Agricultural, Health and Life Sciences Building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $14,470,500 in interest, proceeds from lottery bonds, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§14; 2003 c.674 Â§12]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.517
University
of
Oregon
Education Building and Complex Account. (1) There is established in the General Fund an account to be known as the University of Oregon Education Building and Complex Account. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an education building and complex at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the education building and complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $19,400,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the education building and complex project described in subsection (1) of this section. [2005 c.787 Â§10]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.518 University of
Oregon
Gilbert Hall Account. (1) There is established in the General Fund an account to be known as the
University
of
Oregon Gilbert Hall Account
. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for Gilbert Hall at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Gilbert Hall project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account. The account may not be credited with more than $3,300,000 in interest, donations and federal and local government funds for purposes of this subsection.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, are continuously appropriated to the Department of Higher Education and may be transferred to the Department of Higher Education Capital Construction Fund for the Gilbert Hall project described in subsection (1) of this section. [2005 c.787 Â§12]

Â Â Â Â Â  Note: See note under 351.507.

Â Â Â Â Â  351.519
University
of
Oregon
Integrative Science Complex Account. (1) There is established in the General Fund an account to be known as the
University
of
Oregon Integrative Science Complex Account
. Funds in the account shall be used for the construction, remodeling, expansion and renovation of facilities for an integrative science complex at the
University
of
Oregon
that includes a multiscale materials and devices laboratory and other facilities related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the
University
of
Oregon
integrative science complex project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the integrative science complex project described in subsection (1) of this section. The account may not be credited with more than $4,750,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§10]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  351.520 [Amended by 1981 c.660 Â§30; renumbered 351.315 in 1995]

Â Â Â Â Â  351.521
University
of
Oregon
School
of
Music
Account. (1) There is established in the General Fund an account to be known as the University of Oregon School of Music Account. Funds in the account shall be used for additions and alterations to the
School
of
Music
at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the University of Oregon School of Music project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $7,600,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§10; 2003 c.674 Â§13]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.522 [1995 c.254 Â§12; repealed by 1997 c.584 Â§15]

Â Â Â Â Â  351.523 Campus Development Project Account. (1) There is established in the General Fund an account to be known as the Campus Development Project Account. Funds in the account shall be used for remodeling, expansion and renovation of the current
Law
School
Building
and additions to Gilbert Hall.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Campus Development Project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $5,700,000 in interest, donations and federal and local government funds for purposes of this subsection. [1997 c.584 Â§8; 2003 c.674 Â§14]

Â Â Â Â Â  Note: 351.523 and 351.528 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.524 Southern
Oregon
University
Library Account. (1) There is established in the General Fund an account to be known as the Southern Oregon University Library Account. Funds in the account shall be used for the construction of an addition to and the remodeling of a library at Southern Oregon University.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds and federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Southern Oregon University library project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $10,000,000 in interest, proceeds from lottery bonds, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§13; 2003 c.674 Â§15]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.525 [1997 c.584 Â§9b; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.526 Millar
Library
Research
Center
Account. (1) There is established in the General Fund an account to be known as the Millar Library Research Center Account. Funds in the account shall be used for the construction of a library research center at
Portland
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the
Millar
Library
Research
Center
project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $1,431,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§11; 2003 c.674 Â§16]

Â Â Â Â Â  Note: 351.526 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.527 [1995 c.254 Â§13; repealed by 1997 c.584 Â§15]

Â Â Â Â Â  351.528 Urban Center Phase I Project Account. (1) There is established in the General Fund an account to be known as the Urban Center Phase I Project Account. Funds in the account shall be used for construction, remodeling and acquisition of land for the Urban Center Phase I.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Urban Center Phase I project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account shall not be credited with more than $7,865,000 in interest, donations and federal and local government funds for purposes of this subsection. [1997 c.584 Â§9; 2003 c.674 Â§17]

Â Â Â Â Â  Note: See note under 351.523.

Â Â Â Â Â  351.529
Portland
State
University
Native
American
Center
Account. (1) There is established in the General Fund an account to be known as the Portland State University Native American Center Account. Funds in the account shall be used for construction of a Native American center at
Portland
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Portland State University Native American Center project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department Higher Education for that purpose. The account may not be credited with more than $1,200,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§9; 2003 c.674 Â§18]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.530 [Renumbered 351.317 in 1995]

Â Â Â Â Â  351.531 [1997 c.584 Â§9a; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.532
Oregon
State
University
Engineering Capital Construction Remodel Account. (1) There is established in the General Fund an account to be known as the Oregon State University Engineering Capital Construction Remodel Account. Funds in the account shall be used for the HP Building II Renovation project at
Oregon
State
University
for a microproducts breakthrough institute related to a signature research center.

Â Â Â Â Â  (2) The account shall consist of proceeds from lottery bonds made available to the Oregon University System for the purpose of the
Oregon
State
University
capital construction project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the capital construction project described in subsection (1) of this section. The account may not be credited with more than $4,750,000 in interest and proceeds from lottery bonds. [2003 c.725 Â§8; 2007 c.761 Â§31]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  351.533
Oregon
State
University
College
of Veterinary Medicine Account. (1) There is established in the General Fund an account to be known as the Oregon State University College of Veterinary Medicine Account. Funds in the account shall be used for the construction of a new building for the
College
of
Veterinary Medicine
at
Oregon
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the Oregon State University College of Veterinary Medicine building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $4,000,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§12; 2003 c.674 Â§19]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.534
Oregon
State
University
Engineering
Building
Account. (1) There is established in the General Fund an account to be known as the Oregon State University Engineering Building Account. Funds in the account shall be used for the construction of an engineering building at
Oregon
State
University
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purpose of the
Oregon
State
University
engineering building project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $20,000,000 in interest, donations and federal and local government funds for purposes of this subsection. [2001 c.845 Â§11; 2001 c.849 Â§3; 2003 c.674 Â§20]

Â Â Â Â Â  Note: See note under 351.511.

Â Â Â Â Â  351.535 [1993 c.538 Â§10; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.536 [1995 c.254 Â§11; repealed by 2003 c.674 Â§30]

Â Â Â Â Â  351.537 Allen Hall Phase II Project Account. (1) There is established in the General Fund an account to be known as the Allen Hall Phase II Project Account. Funds in the account shall be used for the remodeling of Allen Hall at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Allen Hall Phase II project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $561,800 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§12; 2003 c.674 Â§21]

Â Â Â Â Â  Note: 351.537 to 351.539 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.538
Museum
of
Art Project
Account. (1) There is established in the General Fund an account to be known as the
Museum
of
Art Project Account
. Funds in the account shall be used for additions to and alterations of the
Museum
of
Art
at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the
Museum
of
Art
project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $6,360,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§13; 2003 c.674 Â§22]

Â Â Â Â Â  Note: See note under 351.537.

Â Â Â Â Â  351.539 Straub Hall Project Account. (1) There is established in the General Fund an account to be known as the Straub Hall Project Account. Funds in the account shall be used for the additions to and alterations of Straub Hall at the
University
of
Oregon
.

Â Â Â Â Â  (2) The account shall consist of federal and local government funds made available to and funds donated to the Oregon University System for the purposes of the Straub Hall project described in subsection (1) of this section. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for that purpose. The account may not be credited with more than $1,166,000 in interest, donations and federal and local government funds for purposes of this subsection. [1999 c.890 Â§14; 2003 c.674 Â§23]

Â Â Â Â Â  Note: See note under 351.537.

Â Â Â Â Â  351.540 Special checking account of board. (1) Unless otherwise provided by law, or by federal order or regulation with respect to federal funds, the State Board of Higher Education, with the approval of the State Treasurer, may deposit with the State Treasurer any moneys coming into its possession. Moneys so deposited shall be credited by the State Treasurer to a special checking account.

Â Â Â Â Â  (2) The moneys in the special checking account are continuously appropriated to the Department of Higher Education. The special checking account may be used for the purpose of clearing items subject to subsequent debit or credit to state funds.

Â Â Â Â Â  (3) Disbursements may be made by check or order of the board upon the State Treasurer, signed by such officer or administrative head as the board, by motion or resolution, nominates for that purpose. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the State Board of Higher Education incurred in the operation of the state institutions of higher learning.

Â Â Â Â Â  (4) Funds in the account established under subsection (1) of this section may be held as petty cash or carried with the State Treasurer in segregated subaccounts, to be disbursed in accordance with subsection (3) of this section. With the approval of the State Treasurer, petty cash funds may be deposited in banks for safekeeping purposes and disbursed therefrom in payment of claims authorized by law by employees of the board authorized by the disbursing officer. The boardÂs duly designated disbursing officer from time to time shall reimburse the petty cash funds or subaccounts upon the presentation of satisfactory evidence of disbursements therefrom pursuant to law. [Amended by 1967 c.454 Â§31; 1979 c.479 Â§1; 2003 c.674 Â§24]

Â Â Â Â Â  351.545 Higher Education Isolation Facility Bond Sinking Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer, a Higher Education Isolation Facility Bond Sinking Fund, separate and distinct from the General Fund. The Higher Education Isolation Facility Bond Sinking Fund shall provide for the payment of principal and interest of bonds issued under the authority of Article XI-F(1) of the Oregon Constitution and ORS 351.350 in an amount equal to the amount authorized for expenditure by section 3 (2)(b), chapter 709, Oregon Laws 1971, and expended as provided therein. The sinking fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the sinking fund.

Â Â Â Â Â  (2) The Higher Education Isolation Facility Bond Sinking Fund shall consist of moneys received as net revenues from the isolation facilities for which the expenditure of funds is authorized by section 3 (2)(b), chapter 709, Oregon Laws 1971, including gifts, grants and building fees, moneys received as accrued interest on bonds sold, earnings from investments on the sinking fund, the proceeds of the sale of refunding bonds and any accrued interest on such refunding bonds, moneys appropriated to the sinking fund by the Legislative Assembly and moneys received for the purposes of the sinking fund from all other sources. All moneys in the sinking fund are continuously appropriated to the board for the purposes provided in subsection (1) of this section.

Â Â Â Â Â  (3) The sinking fund shall not be used for any purpose other than that for which the fund was created; but should a balance remain therein after the purpose for which the fund was created has been fulfilled, or the sinking fund and investments thereof, will, in the judgment of the board, be sufficient to meet in full the principal of and the interest upon all Higher Education Isolation Facility bonds then such excess funds may be transferred by the board to funds to be used for research related to veterinary medicine. [1971 c.688 Â§3; 1973 c.809 Â§2; 1975 c.550 Â§13; 1977 c.281 Â§5; 1977 c.855 Â§19; 1981 c.660 Â§31; 1987 c.452 Â§1; 1995 c.79 Â§193; 1995 c.110 Â§6]

Â Â Â Â Â  351.550 [Repealed by 1979 c.479 Â§2]

Â Â Â Â Â  351.555 [1971 c.709 Â§13; repealed by 1995 c.110 Â§9]

Â Â Â Â Â  351.560 [Amended by 1967 c.255 Â§1; 1967 c.454 Â§32; 1971 c.80 Â§2; repealed by 1979 c.479 Â§2]

Â Â Â Â Â  351.570 [1961 c.577 Â§2; 1965 c.585 Â§1; renumbered 348.010]

Â Â Â Â Â  351.580 [1967 c.404 Â§5; renumbered 351.512 (2) in 1995]

Â Â Â Â Â  351.590 Higher Education Student Activities Fund. (1) The State Board of Higher Education shall maintain with the State Treasurer a fund, separate and distinct from the General Fund, known as the Higher Education Student Activities Fund in which shall be deposited all revenue from incidental fees, optional fees, health services fees and all operating revenue from intercollegiate athletics, student unions and educational activities.

Â Â Â Â Â  (2) The moneys in the Higher Education Student Activities Fund are continuously appropriated to the Department of Higher Education. Disbursements from the fund, including any interest credited thereto, may be made for necessary expenses for supplies, services and equipment associated with student activities including but not limited to recruiting, training and grant-in-aid to intercollegiate athletes.

Â Â Â Â Â  (3) The fund may be invested by the State Treasurer, and the earnings from such investments shall be credited to the fund. The State Board of Higher Education shall distribute annually the total interest earnings proportionately to each institution based on each institutionÂs average cash balance in the fund. [1975 c.558 Â§7; 1987 c.256 Â§1; 1989 c.966 Â§36; 1995 c.110 Â§7; 2003 c.674 Â§25]

Â Â Â Â Â  351.605 [Formerly 351.120; 1961 c.558 Â§1; 1963 c.328 Â§1; renumbered 348.210]

Â Â Â Â Â  351.610 [1963 c.539 Â§2; renumbered 348.220]

Â Â Â Â Â  351.615 Higher
Education
Auxiliary
Enterprise
Building
Repair and Equipment Replacement Fund. Moneys set aside by higher education auxiliary activities for repair and alteration of buildings and replacement of equipment shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund. The fund may be invested by the State Treasurer, and the earnings from such investments will be credited to the fund for distribution to the several auxiliary activities in accord with rules to be adopted by the board. The moneys in the Higher Education Auxiliary Enterprise Building Repair and Equipment Replacement Fund are continuously appropriated for the repair and alteration of auxiliary enterprise buildings and replacement of equipment as designated by the board, after hearing any recommendations by recognized student governments. [1979 c.106 Â§2; 1995 c.110 Â§8]

Â Â Â Â Â  351.620 [1961 c.558 Â§4; renumbered 348.230]

Â Â Â Â Â  351.625 [1959 c.564 Â§12; 1961 c.558 Â§2; renumbered 348.240]

Â Â Â Â Â  351.626 Department of Higher Education Capital Construction Fund. (1) The Department of Higher Education Capital Construction Fund is established separate and distinct from the General Fund. Interest earned on moneys in the Department of Higher Education Capital Construction Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Department of Higher Education Capital Construction Fund are appropriated continuously to the Department of Higher Education and may be disbursed by the department for the construction, remodeling, expansion and renovation of facilities within the Oregon University System. [2005 c.787 Â§16]

Â Â Â Â Â  Note: 351.626 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.627 Higher Education Capital Construction Fund. (1) There is created a Higher Education Capital Construction Fund, separate and distinct from the General Fund, to consist of all moneys credited thereto, including moneys from the Administrative Services Economic Development Fund. Interest earned by the fund shall be credited to the fund. The fund is continuously appropriated to the State Board of Higher Education for purposes of capital construction.

Â Â Â Â Â  (2) No building, facility or project to be funded from the Higher Education Capital Construction Fund shall be commenced and no expenditure therefor shall be made or incurred except for land purchases, architectural or engineering planning until a plan therefor has been submitted by the State Board of Higher Education to and approved by the Emergency Board. [1985 c.828 Â§5; 1989 c.966 Â§Â§37,73]

Â Â Â Â Â  351.628 Higher Education Academic Modernization Account. (1) There is established in the General Fund an account to be known as the Higher Education Academic Modernization Account. Funds in the account shall be used at state institutions of higher education within the Oregon University System for academic modernization, capital repair, deferred maintenance and making facilities compliant with building and safety codes.

Â Â Â Â Â  (2) The account shall consist of funds donated to the Oregon University System for the purposes described in subsection (1) of this section. The account may also consist of other funds available to the Oregon University System for the purposes described in subsection (1) of this section. The Department of Higher Education may not deposit any moneys into the account that were appropriated to the department under chapter 725, Oregon Laws 2003. Interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (3) Moneys in the account shall be considered to be General Fund moneys for purposes of section 1 (3), Article XI-G of the Oregon Constitution, and are continuously appropriated to the Department of Higher Education for the purposes described in subsection (1) of this section. The account may not be credited with more than $1,000,000 in interest, donations and other funds. [2003 c.725 Â§12]

Â Â Â Â Â  Note: See note under 351.509.

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 725, Oregon Laws 2003,Â for the words Âthis 2003 ActÂ in section 12, chapter 725, Oregon Laws 2003, compiled as 351.628. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 2003 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  351.630 [1959 c.564 Â§13; 1961 c.558 Â§5; renumbered 348.250]

Â Â Â Â Â  351.633 Form of contract to be paid from Higher Education Capital Construction Fund. Any contract entered into by the State Board of Higher Education to be paid from the Higher Education Capital Construction Fund for which there are insufficient funds therein at the time the contract is entered into must contain a provision authorizing cancellation thereof if the funds do not become available. [1985 c.828 Â§6]

Â Â Â Â Â  351.635 [1959 c.564 Â§1; renumbered 348.510]

Â Â Â Â Â  351.638 Faculty Recruitment Fund. (1) A Faculty Recruitment Fund is created in the General Fund of the State Treasury. All moneys in the fund are appropriated continuously and shall be expended by the State Board of Higher Education for the purpose of attracting new, outstanding faculty members to the institutions in the Oregon University System. This purpose includes payment of costs incurred in relocating new faculty, retraining necessary teaching assistants for new faculty, acquisition of equipment such as laboratory equipment and facilities to support research by new faculty, payment of other costs incurred in recruiting new faculty and payment of costs associated with committing salary supplements to newly recruited faculty over a period of more than one year.

Â Â Â Â Â  (2) The state board shall seek funds from private sources for deposit to the credit of the fund. Funds from other sources shall not be transferred or credited to the fund without prior authorization of the appropriate legislative review agency as described in ORS 291.375 (1). [1987 c.630 Â§1]

Â Â Â Â Â  351.640 [1959 c.564 Â§7; renumbered 348.520]

STUDENTS

Â Â Â Â Â  351.642 Status of members of Armed Forces; spouses and children. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the
United States
Â includes officers and enlisted personnel of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an
Oregon
port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish
Oregon
residency by filing
Oregon
state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the
United States
Â includes:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
;

Â Â Â Â Â  (B) Reserve components of the Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
; and

Â Â Â Â Â  (C) The National Guard of the
United States
and the
Oregon
National Guard.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) Active members of the Armed Forces of the United States and their spouses and dependent children shall be considered residents of this state for the purpose of admission and for the purpose of determining fees and tuition to be paid by such individuals while attending any educational institution in this state that is under the control of the State Board of Higher Education.

Â Â Â Â Â  (3) The State Board of Higher Education may contract with the Armed Forces of the
United States
to furnish educational service in
Oregon
institutions to active members of the Armed Forces of the
United States
.

Â Â Â Â Â  (4) The State Board of Higher Education shall determine the number of such students that should be accepted and shall make final decisions on admission of individual applicants.

Â Â Â Â Â  (5) Students attending
Oregon
institutions under contracts with the Armed Forces of the
United States
under this section shall pay fees and tuition customarily charged
Oregon
students.

Â Â Â Â Â  (6) Payments made by the Armed Forces of the
United States
under such contracts shall be deposited in the State Treasury and credited to the accounts of the State Board of Higher Education in the same manner that fees and tuition payments for resident students are deposited and credited. [1987 c.162 Â§7; 1989 c.264 Â§3; 2003 c.242 Â§1]

Â Â Â Â Â  351.643 Rights of student in military ordered to active duty; rules. (1) A student at a state institution of higher education who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

Â Â Â Â Â  (a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

Â Â Â Â Â  (A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

Â Â Â Â Â  (B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the state institution of higher education for completion of incomplete courses; or

Â Â Â Â Â  (C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

Â Â Â Â Â  (b) The right to a credit described in ORS 351.644 for all amounts paid for room, board, tuition and fees;

Â Â Â Â Â  (c) If the student elects to withdraw from the state institution of higher education, the right to be readmitted and reenrolled at the state institution of higher education within one year after release from active duty without a requirement of redetermination of admission eligibility; and

Â Â Â Â Â  (d) The right to continuation of scholarships and grants awarded to the student that were funded by the state institution of higher education or the Oregon Student Assistance Commission before the student was ordered to active duty.

Â Â Â Â Â  (2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the state institution of higher education may not:

Â Â Â Â Â  (a) Give the student academic credit for the course from which the student withdraws;

Â Â Â Â Â  (b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the studentÂs record; or

Â Â Â Â Â  (c) Alter the studentÂs grade point average due to the studentÂs withdrawal from the course.

Â Â Â Â Â  (3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

Â Â Â Â Â  (a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the studentÂs grade for the course or rank in the studentÂs class.

Â Â Â Â Â  (b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

Â Â Â Â Â  (c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

Â Â Â Â Â  (4) The State Board of Higher Education shall adopt rules for the administration of this section.

Â Â Â Â Â  (5) As used in this section, Âmember of the militaryÂ means a person who is a member of:

Â Â Â Â Â  (a) The Oregon National Guard or the National Guard of any other state or territory; or

Â Â Â Â Â  (b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the
United States
. [2005 c.170 Â§5; 2005 c.836 Â§16]

Â Â Â Â Â  351.644 Credit for room, board, tuition and fees for student ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 351.643 (1)(b) shall be based on:

Â Â Â Â Â  (A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

Â Â Â Â Â  (B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

Â Â Â Â Â  (b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

Â Â Â Â Â  (c) At the time a student withdraws from a course at a state institution of higher education or from the state institution of higher education, the student must elect to claim the credit:

Â Â Â Â Â  (A) As a credit toward tuition and fees or room and board if the student reenrolls at the state institution of higher education under ORS 351.643 (1)(c); or

Â Â Â Â Â  (B) As a monetary payment.

Â Â Â Â Â  (2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the state institution of higher education from which the student withdraws.

Â Â Â Â Â  (3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

Â Â Â Â Â  (4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the state institution of higher education that the student died while serving on active duty.

Â Â Â Â Â  (5) The State Board of Higher Education shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 Â§6]

Â Â Â Â Â  351.645 [1959 c.564 Â§8; 1961 c.416 Â§2; renumbered 348.530]

Â Â Â Â Â  351.646 Credit for education and training received while in Armed Forces; rules. A state institution of higher education listed in ORS 352.002 shall give credit for education and training obtained by a person while serving in the Armed Forces of the
United States
, as defined in ORS 351.642. The education and training for which credit may be given must meet the standards adopted by the State Board of Higher Education by rule. [2005 c.518 Â§3]

Â Â Â Â Â  Note: 351.646 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.647 Nonresident tuition in post-secondary educational institutions. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is in the interest of this state and its people that Oregon residents have access to the post-secondary institutions in the Northwest which best provide for the educational needs of those students;

Â Â Â Â Â  (2) The people of
Oregon
and their post-secondary institutions benefit through the provision of access to
Oregon
colleges and universities for students from the state of
Washington
and from the enhanced economic and cultural well-being of the northwest region;

Â Â Â Â Â  (3) The state should reduce or eliminate the nonresident tuition barriers which might exist between the states of
Oregon
and
Washington
to restrict or inhibit enrollment of residents of one of these states in a community college or public college or university in the other state;

Â Â Â Â Â  (4) The general policy statement on reduction of admission and tuition barriers between the states of Oregon and Washington shall not apply to students at the Oregon Health and Science University, where enrollment priority shall continue to be given to qualified Oregon residents; and

Â Â Â Â Â  (5) The State Board of Higher Education and the State Board of Education shall develop plans to carry out the intent of this policy within the appropriations available, and shall report to the appropriate legislative review agency before implementing the plan. [Formerly 351.073]

Â Â Â Â Â  351.649 Student journalists; student expression; civil action. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂPublic institution of higher educationÂ means:

Â Â Â Â Â  (A) A community college;

Â Â Â Â Â  (B) A state institution of higher education listed in ORS 352.002; and

Â Â Â Â Â  (C) The
Oregon
Health and
Science
University
.

Â Â Â Â Â  (b) ÂSchool-sponsored mediaÂ means materials that are prepared, substantially written, published or broadcast by student journalists, that are distributed or generally made available, either free of charge or for a fee, to members of the student body and that are prepared under the direction of a student media adviser. ÂSchool-sponsored mediaÂ does not include media intended for distribution or transmission solely in the classrooms in which they are produced.

Â Â Â Â Â  (c) ÂStudent journalistÂ means a student who gathers, compiles, writes, edits, photographs, records or prepares information for dissemination in school-sponsored media.

Â Â Â Â Â  (d) ÂStudent media adviserÂ means a person who is employed, appointed or designated by a public institution of higher education to supervise, or provide instruction relating to, school-sponsored media.

Â Â Â Â Â  (2) Student journalists are responsible for determining the news, opinion, feature and advertising content of school-sponsored media. This subsection does not prevent a student media adviser from teaching professional standards of English and journalism to the student journalists.

Â Â Â Â Â  (3) Nothing in this section may be interpreted to authorize expression by students that:

Â Â Â Â Â  (a) Is libelous or slanderous;

Â Â Â Â Â  (b) Constitutes an unwarranted invasion of privacy;

Â Â Â Â Â  (c) Violates federal or state statutes, rules or regulations or state common law; or

Â Â Â Â Â  (d) So incites students as to create a clear and present danger of:

Â Â Â Â Â  (A) The commission of unlawful acts on or off school premises;

Â Â Â Â Â  (B) The violation of school policies; or

Â Â Â Â Â  (C) The material and substantial disruption of the orderly operation of the school. A school official must base a forecast of material and substantial disruption on specific facts, including past experience in the school and current events influencing student behavior, and not on undifferentiated fear or apprehension.

Â Â Â Â Â  (4) Any student enrolled in a public institution of higher education may commence a civil action to obtain damages under this subsection and appropriate injunctive or declaratory relief as determined by a court for a violation of subsection (2) of this section, the First Amendment to the United States Constitution or section 8, Article I of the Oregon Constitution. Upon a motion, a court may award $100 in damages and injunctive and declaratory relief to a prevailing plaintiff in a civil action brought under this subsection. [2007 c.763 Â§2]

Â Â Â Â Â  Note: 351.649 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.650 [1959 c.564 Â§Â§4,5; renumbered 348.540]

Â Â Â Â Â  351.653 Interstate agreements. (1) In addition to any interstate agreements entered into under ORS 351.647, the Governor shall encourage interstate agreements with
Washington
,
Idaho
and
California
. Such agreements shall be in accordance with ORS 190.410 to 190.440 and shall:

Â Â Â Â Â  (a) Provide for full-time equivalent reimbursement to this state for any students from another state who enroll in an
Oregon
public post-secondary institution pursuant to the agreement;

Â Â Â Â Â  (b) Provide that only students who reside in counties that share a common border with this state may participate in any program developed pursuant to such an agreement; and

Â Â Â Â Â  (c) Provide that the county government or other similar county-wide public organization of any county involved in the agreement shall provide or arrange to provide a portion of the costs of attendance for participating students.

Â Â Â Â Â  (2) Any public post-secondary institution entering into an interstate agreement under this section shall send a copy of the agreement to the Governor and the State Board of Education.

Â Â Â Â Â  (3) The provisions of this section shall not apply to interstate agreements entered into pursuant to ORS 351.647. [1997 c.521 Â§5]

Â Â Â Â Â  Note: 351.653 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.655 [1959 c.564 Â§3; renumbered 348.550]

Â Â Â Â Â  351.660 [1959 c.564 Â§6; renumbered 348.560]

ENGINEERING EDUCATION

Â Â Â Â Â  351.663 Engineering and Technology Industry Council; establishment; membership; duties; investment of fund. (1) The State Board of Higher Education shall establish an Engineering and Technology Industry Council. A majority of the council members shall be representatives of high technology companies in
Oregon
. The council shall be consulted on the work plans and resource allocations for engineering education.

Â Â Â Â Â  (2) The council shall establish criteria and measurements that will be used for determining investments made from the Oregon Engineering Education Investment Fund.

Â Â Â Â Â  (3) The criteria and measurements established by the council shall include:

Â Â Â Â Â  (a) Responding to the urgent engineering educational needs of
Oregon
Âs fast growing high technology industry, especially in the
Portland
metropolitan area.

Â Â Â Â Â  (b) Increasing this stateÂs faculty and program capacity to meet the graduate level, professional education needs of engineers working in
Oregon
Âs high technology industry through investments in public and private institutions.

Â Â Â Â Â  (c) Creating additional opportunities for Oregonians to pursue education in electrical engineering, computer engineering and other engineering disciplines critical to the advancement of
Oregon
Âs high technology industry.

Â Â Â Â Â  (d) Investing relatively scarce state financial resources to:

Â Â Â Â Â  (A) Address the high technology industryÂs most demonstrated and pressing needs;

Â Â Â Â Â  (B) Produce the greatest amount of educational benefits with the least short- and long-term costs to the public;

Â Â Â Â Â  (C) Avoid duplicating existing public or private resources; and

Â Â Â Â Â  (D) Leverage existing and future private resources for the public benefit.

Â Â Â Â Â  (e) Making all investments in public and private institutions through performance-based contracts with measurable outcomes in order to ensure strong linkage between the most urgent engineering education needs and implemented solutions.

Â Â Â Â Â  (f) Maximizing the leverage of state investment funds to build faculty and program capacity and share existing and new faculty and program resources.

Â Â Â Â Â  (4) Priority shall be given to investments where private financial resources from
Oregon
high technology companies or individuals with significant interests in the growth of high technology in
Oregon
are made available to augment public funds.

Â Â Â Â Â  (5) The council shall submit biennial performance reviews of all investments made to improve engineering education with public funds in public and private institutions. The reviews shall be submitted to the Chancellor of the Oregon University System and the State Board of Higher Education. [1997 c.641 Â§3]

Â Â Â Â Â  Note: 351.663, 351.666 and 351.668 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.665 [1959 c.564 Â§11; renumbered 348.570]

Â Â Â Â Â  351.666
Oregon
Engineering Investment Fund; uses; investment goal. (1) There is established an Oregon Engineering Education Investment Fund, separate and distinct from the General Fund. Interest earned by the Oregon Engineering Education Investment Fund shall be credited to the fund.

Â Â Â Â Â  (2) The moneys in the fund are appropriated continuously to the Department of Higher Education for the purpose of investments in engineering education.

Â Â Â Â Â  (3) There is established a goal of at least $100 million that will be invested in engineering education through the fund prior to July 1, 2007. [1997 c.641 Â§1]

Â Â Â Â Â  Note: See note under 351.663.

Â Â Â Â Â  351.668 Use of money in fund. The State Board of Higher Education shall use the money from the Oregon Engineering Education Investment Fund solely for the purpose of investing in engineering education. The board shall follow the criteria and measurements established by the Engineering and Technology Industry Council in allocating money for investments in engineering education. [1997 c.641 Â§2]

Â Â Â Â Â  Note: See note under 351.663.

Â Â Â Â Â  351.670 [1959 c.564 Â§9; 1961 c.416 Â§3; renumbered 348.580]

Â Â Â Â Â  351.672 [1961 c.416 Â§1; renumbered 348.590]

Â Â Â Â Â  351.673 [1961 c.577 Â§1; repealed by 1965 c.585 Â§2]

Â Â Â Â Â  351.675 [1959 c.564 Â§10; renumbered 348.600]

Â Â Â Â Â  351.676 [2001 c.920 Â§1; 2003 c.14 Â§159; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.678 [2001 c.920 Â§3; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.680 [2001 c.920 Â§4; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.683 [2001 c.920 Â§6; 2001 c.920 Â§Â§6b,6c; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.686 [2001 c.920 Â§7; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.689 [2001 c.920 Â§9; 2003 c.794 Â§261; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.690 [2001 c.920 Â§8; 2002 s.s.3 c.6 Â§16; repealed by 2005 c.748 Â§30]

Â Â Â Â Â  351.691 [2001 c.920 Â§2; repealed by 2005 c.748 Â§30]

VENTURE GRANT PROGRAM

Â Â Â Â Â  351.692 Venture grant program; applicant requirements. The State Board of Higher Education shall adopt policies that prescribe the requirements for a venture grant program and the requirements that a grant applicant must meet in order to receive grant moneys from a university venture development fund, including requirements:

Â Â Â Â Â  (1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

Â Â Â Â Â  (2) That each university that establishes a university venture development fund report amounts of tax credit certificates issued by the university and maintain records of income realized by the university as the result of grants made from the fund and records of amounts paid to the General Fund; and

Â Â Â Â Â  (3) Under which the Oregon University System is to maintain records and issue directions to universities that have established university venture development funds relating to when universities must cease issuing certificates, in order to ensure that the total amount owed to the General Fund by the Oregon University System at any one time under ORS 351.697 (6) does not exceed $6 million. [2005 c.592 Â§2; 2007 c.586 Â§2]

Â Â Â Â Â  Note: 351.692, 351.695 and 351.697 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 351 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  351.695 University venture development funds; deposit; use; fee. (1) A university within the Oregon University System may deposit moneys received for its university venture development fund in the Higher Education Donation Fund established under ORS 351.130.

Â Â Â Â Â  (2) Notwithstanding ORS 351.697 (5), the State Treasurer, as payment for expenses, may deduct a fee pursuant to ORS 293.718 from a university venture development fund administered by a university within the Oregon University System or the Oregon Health and
Science
University
.

Â Â Â Â Â  (3) A university within the Oregon University System or the Oregon Health and
Science
University
may direct that moneys credited to its university venture development fund be held and invested by the universityÂs affiliated foundation. Any moneys held by an affiliated foundation under this section or ORS 351.697 are not subject to the provisions of ORS chapter 293 or 295 and may not be considered public or state funds for any purpose. Moneys transferred to an affiliated foundation under this section or ORS 351.697 may be used only as provided under ORS 351.692, 351.695, 351.697 and 353.445.

Â Â Â Â Â  (4) At the request of a university within the Oregon University System, moneys in the Higher Education Donation Fund that were deposited by the university under this section may be transferred to the universityÂs affiliated foundation.

Â Â Â Â Â  (5) A university within the Oregon University System or the Oregon Health and
Science
University
may retain or may elect to have its affiliated foundation retain some or all of the principal contributed to a university venture development fund for investment to perpetuate and increase the moneys available for expenditure. The balance of the fund and the earnings on that balance may be used as provided under ORS 351.692, 351.695, 351.697 and 353.445. [2005 c.592 Â§7; 2007 c.586 Â§4]

Â Â Â Â Â  Note: See note under 351.692.

Â Â Â Â Â  351.697 Purpose of funds; disbursement; assessment; report. (1) Each university in the Oregon University System and Oregon Health and
Science
University
may elect to establish a university venture development fund as provided in this section for the purpose of facilitating the commercialization of university research and development. A university shall direct that the university venture development fund be administered, in whole or in part, by the university or by the universityÂs affiliated foundation.

Â Â Â Â Â  (2) The purposes of a university venture development fund are to provide:

Â Â Â Â Â  (a) Capital for university entrepreneurial programs;

Â Â Â Â Â  (b) Opportunities for students to gain experience in applying research to commercial activities;

Â Â Â Â Â  (c) Proof-of-concept funding for transforming research and development concepts into commercially viable products and services;

Â Â Â Â Â  (d) Entrepreneurial opportunities for persons interested in transforming research into viable commercial ventures that create jobs in this state; and

Â Â Â Â Â  (e) Tax credits for contributors to university research commercialization activities.

Â Â Â Â Â  (3) Each university that elects to establish a university venture development fund shall:

Â Â Â Â Â  (a) Notify the Department of Revenue of the establishment of the fund;

Â Â Â Â Â  (b) Either directly or through its affiliated foundation, solicit contributions to the fund and receive, manage and disburse moneys contributed to the fund;

Â Â Â Â Â  (c) Subject to ORS 315.521 (1), 351.692 (3) and 353.445 (3), issue tax credit certificates to contributors to the fund in the amount of the contributions;

Â Â Â Â Â  (d) Establish a grant program that meets the requirements for a venture grant program under policies adopted by the State Board of Higher Education under ORS 351.692 or under policies adopted by the Oregon Health and Science University Board of Directors under ORS 353.445; and

Â Â Â Â Â  (e) Subject to available moneys from the fund, provide qualified grant applicants with moneys for the purpose of facilitating the commercialization of university research and development.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, moneys in a university venture development fund shall be disbursed only as directed by a university.

Â Â Â Â Â  (5) A university or its affiliated foundation may charge its customary administrative assessment to manage its university venture development fund in an amount not to exceed three percent of the fundÂs average balance during the fiscal year of the university or its affiliated foundation. The administrative assessment may be paid from the assets in the fund. Except as authorized by law, no other fees or indirect costs shall be charged against the university venture development fund or any associated grants or other disbursements from the fund.

Â Â Â Â Â  (6) A university that has established a university venture development fund shall monitor the use of grants made from the fund and identify the income realized by the university as the result of the use of the grants. Income consists of cash realized from royalties, milestone and license fee payments and cash from the sale of equity. The university shall cause the transfer of 20 percent of the income realized from the grants to the General Fund, but not to exceed the amount of the tax credits issued by the university as a result of contributions to its university venture development fund. Immediately upon deposit of the transferred amount into the General Fund, the university may issue new tax credits to equal the transferred amount.

Â Â Â Â Â  (7) A university that has established a university venture development fund shall report annually to the Legislative Assembly or, if the Legislative Assembly is not in session, to the interim legislative committees on revenue. The report shall be at the end of the fiscal year of the university or of its affiliated foundation and provide information for that fiscal year. The university shall include in the report the following information pertaining to its university venture development fund:

Â Â Â Â Â  (a) The amount of donations received for the fund;

Â Â Â Â Â  (b) The amount of income received from the fund;

Â Â Â Â Â  (c) The amount of disbursements and grants paid from the fund;

Â Â Â Â Â  (d) The amount of income and royalties received from disbursements from the fund; and

Â Â Â Â Â  (e) The amount of moneys transferred from the fund to the General Fund. [2005 c.592 Â§1; 2007 c.586 Â§1]

Â Â Â Â Â  Note: See note under 351.692.

Â Â Â Â Â  351.710 [Amended by 1959 c.459 Â§1; 1975 c.553 Â§4; renumbered 348.835]

Â Â Â Â Â  351.720 [Amended by 1975 c.553 Â§5; renumbered 348.845]

Â Â Â Â Â  351.730 [Amended by 1975 c.553 Â§3; renumbered 348.855]

Â Â Â Â Â  351.740 [Renumbered 348.865]

Â Â Â Â Â  351.750 [Renumbered 348.875

]

Â Â Â Â Â  351.760 [Renumbered 348.885]

Â Â Â Â Â  351.765 [1957 c.409 Â§Â§1,2; 1959 c.566 Â§6; 1959 c.641 Â§37; renumbered 352.370]

WESTERN REGIONAL HIGHER EDUCATION COMPACT

Â Â Â Â Â  351.770 Western Regional Higher Education Compact ratified. The Western Regional Higher Education Compact is ratified and approved and the adherence of this state to its provisions, upon ratification and approval by any five or more of the states or territories therein named, is declared.

Â Â Â Â Â  351.780 Compact provisions. The terms and provisions of the compact referred to in ORS 351.770 are as follows:

______________________________________________________________________________

ARTICLE I

Â Â Â Â Â  Whereas the future of this nation and of the western states is dependent upon the quality of the education of its youth; and

Â Â Â Â Â  Whereas many of the western states individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional and graduate training, nor do all of the states have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Â Â Â Â Â  Whereas it is believed that the western states, or groups of such states within the region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the region and of the students thereof:

Â Â Â Â Â  Now, therefore, the states of
Arizona
,
California
,
Colorado
,
Idaho
,
Montana
,
Nevada
,
New Mexico
,
Oregon
,
Utah
,
Washington
and
Wyoming
and the territories of
Alaska
and
Hawaii
do hereby covenant and agree as follows:

ARTICLE II

Â Â Â Â Â  Each of the compacting states and territories pledges to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this compact.

ARTICLE III

Â Â Â Â Â  The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the commission. Said commission shall be a body corporate of each compacting state and territory and an agency thereof. The commission shall have all the powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories.

ARTICLE IV

Â Â Â Â Â  The commission shall consist of three resident members from each compacting state or territory. At all times one commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which he is appointed.

Â Â Â Â Â  The commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any commissioner may be removed or suspended from office as provided by the law of the state or territory from which he shall have been appointed.

Â Â Â Â Â  The terms of each commissioner shall be four years; provided, however, that the first three commissioners shall be appointed as follows: One for two years, one for three years, and one for four years. Each commissioner shall hold office until his successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a commissioner to fill the office for the remainder of the unexpired term.

ARTICLE V

Â Â Â Â Â  Any business transacted at any meeting of the commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

Â Â Â Â Â  One or more commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Â Â Â Â Â  Each compacting state and territory represented at any meeting of the commission is entitled to one vote.

ARTICLE VI

Â Â Â Â Â  The commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents and employees as may be required to carry out the purpose of this compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

Â Â Â Â Â  The commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the commission.

ARTICLE VII

Â Â Â Â Â  The commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

Â Â Â Â Â  The commission may elect such committees as it deems necessary for the carrying out of its functions.

Â Â Â Â Â  The commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The chairman may call upon such additional meetings and upon the request of a majority of the commissioners of three or more compacting states or territories shall call additional meetings.

Â Â Â Â Â  The commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

Â Â Â Â Â  The commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the region.

Â Â Â Â Â  On or before the fifteenth day of January of each year the commission shall submit to the governors and legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

Â Â Â Â Â  The commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or his designated representative. The commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The commission shall provide for an independent annual audit.

ARTICLE VIII

Â Â Â Â Â  It shall be the duty of the commission to enter into such contractual agreements with any institutions in the region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

Â Â Â Â Â  For this purpose the commission may enter into contractual agreements:

Â Â Â Â Â  (a) With the governing authority of any educational institution in the region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

Â Â Â Â Â  (b) With the governing authority of any educational institution in the region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the region providing the desired services and facilities, upon such terms and conditions as the commission may prescribe.

Â Â Â Â Â  It shall be the duty of the commission to undertake studies of needs for professional and graduate educational facilities in the region, the resources for meeting such needs, and the long-range effects of the compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western GovernorsÂ Conference and to the legislatures of the compacting states and territories. In conducting such studies, the commission may confer with any national or regional planning body which may be established. The commission shall draft and recommend to the Governors of the various compacting states and territories uniform legislation dealing with problems of higher education in the region.

Â Â Â Â Â  For the purposes of this compact the word ÂregionÂ shall be construed to mean the geographical limits of the several compacting states and territories.

ARTICLE IX

Â Â Â Â Â  The operating costs of the commission shall be apportioned equally among the compacting states and territories.

ARTICLE X

Â Â Â Â Â  This compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1953. This compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption.

ARTICLE XI

Â Â Â Â Â  This compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state or territory may at any time withdraw from this compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory, accompanied by a certified copy of the requisite legislative action, is received by the commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the commission.

ARTICLE XII

Â Â Â Â Â  If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the commission.

Â Â Â Â Â  Unless such default shall be remedied within a period of two years following the effective date of such default, this compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Â Â Â Â Â  Any such defaulting state may be reinstated by: (a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the commission.

______________________________________________________________________________

Â Â Â Â Â  351.790 Effective time of compact. Upon ratification and approval of the Western Regional Higher Education Compact by any five or more of the specified states or territories, the Governor of this state shall execute the compact on behalf of this state and perform any other acts which may be deemed requisite to its formal ratification and promulgation.

Â Â Â Â Â  351.800 Commission members; appointment and removal. (1) The Governor shall appoint the
Oregon
members of the Western Interstate Commission for Higher Education.

Â Â Â Â Â  (2) The qualifications and terms of office of the members of the commission for this state shall conform with the provisions of Article IV of the compact.

Â Â Â Â Â  (3) The Governor may remove a member of the commission for cause after notice and public hearing.

Â Â Â Â Â  351.810 Authority to take action to achieve ends of compact. The State Board of Higher Education, the Oregon Health and
Science
University
and the
Oregon
members of the Western Interstate Commission for Higher Education are authorized to take any action necessary to achieving the ends of the Western Regional Higher Education Compact. [1953 c.205 Â§1; 1995 c.162 Â§71]

Â Â Â Â Â  351.820 Contracts with commission to furnish out-of-state educational service to
Oregon
students. (1) Prior to June 1 of each even-numbered year the Oregon members of the Western Interstate Commission for Higher Education shall determine the quotas of Oregon students for whom various kinds of educational service should be purchased in out-of-state institutions during the next biennium and shall recommend to the State Board of Higher Education and the Oregon Health and Science University Board of Directors the amount to be included in its biennial budget to cover the cost of such educational service for students enrolled in their respective institutions.

Â Â Â Â Â  (2) The State Board of Higher Education and the Oregon Health and Science University Board of Directors shall negotiate contracts with the Western Interstate Commission for Higher Education for educational service of the kind and amount indicated by the quotas determined under subsection (1) of this section. The board shall make payments required by such contracts out of the money appropriated to it for that purpose.

Â Â Â Â Â  (3) The State Board of Higher Education may also contract with higher education institutions, or others, which are not members of the Western Interstate Commission for Higher Education, to furnish educational services to students who are residents of the State of Oregon in those areas of higher education where the educational institutions of the State of Oregon are unable to provide the desired professional educational opportunities. [1953 c.205 Â§Â§2,3; 1969 c.277 Â§1; 1995 c.162 Â§72]

Â Â Â Â Â  351.830 Selection of
Oregon
residents to receive out-of-state educational service. (1) Any
Oregon
resident desiring to take advantage of the Western Regional Higher Education Compact may make application to the State Board of Higher Education for out-of-state educational service. From such applicants the board shall select students to fill the quotas determined under ORS 351.820.

Â Â Â Â Â  (2) The board and the
Oregon
members of the Western Interstate Commission for Higher Education shall jointly establish criteria to be observed by the board in making such selections.

Â Â Â Â Â  (3) The board shall certify the names of the students selected to the Western Interstate Commission for Higher Education and to the out-of-state institution to which each student desires admission. [1953 c.205 Â§4]

Â Â Â Â Â  351.840 Contracts with commission to furnish educational service in
Oregon
institutions to out-of-state students. (1) The State Board of Higher Education and the Oregon Health and Science University Board of Directors may contract with the Western Interstate Commission for Higher Education to furnish educational service in their respective
Oregon
institutions to out-of-state students.

Â Â Â Â Â  (2) The State Board of Higher Education and the Oregon Health and Science University Board of Directors shall determine the number of out-of-state students that should be accepted into their respective institutions, and shall make final decisions on admission of individual applicants.

Â Â Â Â Â  (3) Payments made by the commission under such contracts shall be deposited in the State Treasury and credited to the accounts of the State Board of Higher Education for students enrolled in institutions under the jurisdiction of that board in the same manner that fees and tuition payments for resident students are deposited and credited. The estimated amount of such payments shall be considered by the board in making its biennial budgetary requests. Payments made by the commission under such contracts shall be deposited with the Oregon Health and
Science
University
for students who enroll in that university under the terms of such contracts. [1953 c.205 Â§5; 1995 c.56 Â§1; 1995 c.162 Â§73]

RESEARCH POLICY

Â Â Â Â Â  351.865 Definition for ORS 351.865 to 351.890. As used in ORS 351.865 to 351.890, Âbasic researchÂ is defined as scholarly investigation conducted to obtain new knowledge for its own sake. [1983 c.429 Â§2]

Â Â Â Â Â  351.870 Findings and policy for ORS 351.865 to 351.890. (1) The Legislative Assembly finds and declares that basic research is fundamental to the continuation and expansion of applied research and is thus a necessary ingredient in economic growth. The Legislative Assembly further finds that basic research is itself an important activity which should be promoted.

Â Â Â Â Â  (2) It is the policy of this state that basic research is an appropriate and necessary activity of our public universities. Further, the State of
Oregon
has an obligation with other states and the federal government to encourage and finance basic research if the state and nation are to be active participants in a future which will require ever increasing levels of knowledge and understanding.

Â Â Â Â Â  (3) The Legislative Assembly acknowledges that a characteristic of basic research is that no defined result can be guaranteed and asserts that only through scholarly investigation can knowledge be advanced to be later developed and applied.

Â Â Â Â Â  (4) The Legislative Assembly believes that moneys for basic research should be regularly appropriated and that such moneys should be used for support of qualified investigators and funding of research projects.

Â Â Â Â Â  (5) The Legislative Assembly intends that in implementing the policy on basic research or any other research policy, the State Board of Higher Education, in keeping with the principle of academic freedom, shall insure open and free inquiry and publication in all institutions under its jurisdiction. [1983 c.429 Â§Â§3,4,5,6; 1987 c.731 Â§1]

Â Â Â Â Â  351.875 Basic Research Fund; uses. (1) There is hereby created within the State Treasury a fund, separate and distinct from the General Fund, to be known as the Basic Research Fund. Moneys may be credited to the fund from any public or private source. Interest earnings of the fund from whatever source shall be credited to the fund.

Â Â Â Â Â  (2) The fund shall be administered by the State Board of Higher Education according to policies and procedures adopted pursuant to ORS 351.880 and 351.885.

Â Â Â Â Â  (3) Expenditures from the fund shall take the form of grants for a time certain and may extend beyond the biennium in which the expenditure is made. Grants may not be used for capital construction. [1983 c.429 Â§7]

Â Â Â Â Â  351.880 Council for Research Policy Recommendations. For the purpose of recommending policies and procedures for the administration of the fund, the board shall establish a Council for Research Policy Recommendations. [1983 c.429 Â§8]

Â Â Â Â Â  351.885 Administration of fund. (1) With the advice and recommendations of the council, the board shall adopt policies and procedures for the administration of the fund.

Â Â Â Â Â  (2) The policies and procedures shall give consideration to:

Â Â Â Â Â  (a) The promotion of basic research of the highest caliber within our public universities;

Â Â Â Â Â  (b) The identification of areas of inquiry which should be supported so as to recognize both the intrinsic value and extrinsic economic value of basic research;

Â Â Â Â Â  (c) The capacity of each university to decide where basic research moneys could best be spent within that university;

Â Â Â Â Â  (d) Administrative and accounting requirements which place upon the university receiving moneys from the fund a minimum burden sufficient to guarantee an appropriate degree of public accountability; and

Â Â Â Â Â  (e) Methods of assuring nondiscriminatory access to the fund. [1983 c.429 Â§9]

Â Â Â Â Â  351.890 Short title. ORS 351.865 to 351.890 shall be known and cited as the Research Policy Act. [1983 c.429 Â§1; 2007 c.71 Â§98]

Â Â Â Â Â  351.990 [Part renumbered 348.990; repealed by 1979 c.308 Â§7]

_______________



Chapter 352

Chapter 352 Â State and Independent Institutions of Higher Education

2007 EDITION

INSTITUTIONS OF HIGHER EDUCATION

EDUCATION AND CULTURE

OREGON
UNIVERSITY SYSTEM

352.002Â Â Â Â
Oregon
University
System

NoteÂ Â Â Â Â Â Â Â Â  Student voting plan--2007 c.529 Â§Â§1,2

352.004Â Â Â Â  Presidents of state institutions

352.006Â Â Â Â  Political or sectarian tests prohibited in appointment of faculty or employees

352.008Â Â Â Â  Alcohol and drug abuse policy and implementation plan

352.010Â Â Â Â  Status of faculty

352.012Â Â Â Â  Authority of Oregon University System to require fingerprints

352.015Â Â Â Â  Institutional physical access committee; members; duties

352.017Â Â Â Â  Contract for disbursement of funds to students; personally identifiable information

352.021Â Â Â Â  Honorary degrees for persons ordered to internment camp

UNIVERSITY
OF
OREGON

(Generally)

352.035Â Â Â Â  Streets through university property; establishment and dedication

352.043Â Â Â Â
University
of
Oregon
School
of
Law

352.045Â Â Â Â
Oregon
State
Museum
of Anthropology

352.046Â Â Â Â  Center for Brain, Biology and Machine

(Industrialized Housing Development Program)

352.048Â Â Â Â  Industrialized Housing Development Program created; administration

352.049Â Â Â Â  Program objectives; fees; employees

352.051Â Â Â Â  Rulemaking authority

352.052Â Â Â Â  Confidentiality of information

352.053Â Â Â Â  Coordination of wood product research, development or evaluation

PORTLAND
STATE
UNIVERSITY

352.063Â Â Â Â  Receipt and disposition of funds received for programs

352.066Â Â Â Â  Mark O. Hatfield
School
of
Government
; Criminal Justice Research and Policy Institute

352.067Â Â Â Â
Oregon
Criminal Justice Scientific Advisory Committee

352.068Â Â Â Â  Center for Lakes and Reservoirs

352.071Â Â Â Â
Graduate
School
of Social Work

352.074Â Â Â Â
Institute
of
Portland
Metropolitan Studies

OREGON INSTITUTE OF TECHNOLOGY

352.221Â Â Â Â
Oregon
Renewable
Energy
Center

352.223Â Â Â Â
Oregon
Center
for Health Professions

OREGON
STATE
UNIVERSITY

352.230Â Â Â Â
Oregon
State
University
designated as agricultural college of the state; Sea Grant College; program in Veterinary Medicine

352.239Â Â Â Â  Institute for Natural Resources

352.245Â Â Â Â
Oregon
Climate Service

352.247Â Â Â Â  Oregon Climate Change Research Institute

STATE INSTITUTIONS GENERALLY

352.355Â Â Â Â  Establishment of certain state institutions as comprehensive universities

352.360Â Â Â Â  Traffic control on properties under state board; rules; enforcement; fees; use

352.370Â Â Â Â  Students unable because of religious beliefs to attend classes on certain days

352.380Â Â Â Â  Affirmative action plan

352.385Â Â Â Â  Special campus security officers; authority; training; expense

REGIONAL SERVICES INSTITUTES

352.390Â Â Â Â  Regional services institutes; general program; location

352.400Â Â Â Â  Program purpose and function

STATE INSTITUTION FINANCES

352.510Â Â Â Â  University Fund from sale of university lands; use of interest; additions to principal; pledges of credit limited

352.520Â Â Â Â  Loans of University Fund

352.530Â Â Â Â  Disbursement of proceeds of loans from University Fund

352.560Â Â Â Â
Oregon
State
University
Fund

352.570Â Â Â Â  Loans of
Oregon
State
University
Fund

352.580Â Â Â Â  Disbursement of proceeds of loans from Oregon State University Fund

352.600Â Â Â Â  J. T. Apperson Agricultural College Educational Fund

352.610Â Â Â Â  General powers and duties of trustee

352.620Â Â Â Â  Execution of instruments

352.630Â Â Â Â  Payment of expenses; rulemaking

352.650Â Â Â Â  Deposit of Apperson and Burbank funds

CLINICAL LEGAL EDUCATION PROGRAMS

352.655Â Â Â Â  Domestic Violence Clinical Legal Education Account

POLICY ON INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION

352.665Â Â Â Â  Legislative findings

352.667Â Â Â Â  Public purpose to encourage and increase opportunities in independent higher education

352.669Â Â Â Â  Policies and practices of state agencies

352.672Â Â Â Â  State financial aid for students

352.675Â Â Â Â  State policies to enhance and encourage independent higher education

AID TO INDEPENDENT INSTITUTIONS

352.710Â Â Â Â  Policy

352.720Â Â Â Â  Definitions for ORS 352.710 to 352.760

352.730Â Â Â Â  Contracts with independent institutions for nonsectarian and nonreligious educational services

352.740Â Â Â Â  Computation of payments under contracts

352.750Â Â Â Â  Rules

352.760Â Â Â Â  Severability

FINANCE OF EDUCATIONAL FACILITIES BY MUNICIPALITY

352.790Â Â Â Â  Definitions for ORS 352.790 to 352.820

352.795Â Â Â Â  Finance of education facilities by municipalities

352.800Â Â Â Â  Powers of municipality

352.805Â Â Â Â  Revenue bonds; issuance; trust funds; pledge; terms; legal effect

352.810Â Â Â Â  Revenue bonds secured by educational facility revenues

352.815Â Â Â Â  Municipalities acting jointly

352.820Â Â Â Â  Investment of revenues

OREGON
UNIVERSITY SYSTEM

Â Â Â Â Â  352.002
Oregon
University
System. The Oregon University System consists of the programs, activities and institutions of higher education under the jurisdiction of the State Board of Higher Education including the following:

Â Â Â Â Â  (1)
University
of
Oregon
.

Â Â Â Â Â  (2)
Oregon
State
University
.

Â Â Â Â Â  (3)
Portland
State
University
.

Â Â Â Â Â  (4) Oregon Institute of Technology.

Â Â Â Â Â  (5)
Western
Oregon
University
.

Â Â Â Â Â  (6) Southern
Oregon
University
.

Â Â Â Â Â  (7) Eastern
Oregon
University
. [1987 c.246 Â§1; 1995 c.162 Â§74; 1995 c.612 Â§Â§10,11; 1997 c.11 Â§1; 2001 c.382 Â§1]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 529, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. Student voting plan. Each community college and state institution of higher education listed in ORS 352.002 shall adopt a plan, in consultation with the recognized student government of the college or institution, to increase student voter registration and voting in elections. Each plan shall:

Â Â Â Â Â  (1) Ensure that all students receive information about voting and the opportunities available on campus to register to vote;

Â Â Â Â Â  (2) Ensure that all students receive information about activities relating to voting that are prohibited by law and the penalties for those activities;

Â Â Â Â Â  (3) Address the distribution and collection of voter registration cards, as defined in ORS 247.002, during the first three weeks of each academic term;

Â Â Â Â Â  (4) Require that voter registration cards be made available in residence halls, campus bookstores, places where students register for classes, financial aid offices and student adviser offices;

Â Â Â Â Â  (5) Require college and institution administrators to communicate with faculty, staff and students about deadlines for voter registration; and

Â Â Â Â Â  (6) Include a campus-wide advertising campaign to advise students of the deadline for delivering ballots by mail. [2007 c.529 Â§1]

Â Â Â Â Â  Sec. 2. Each community college and state institution of higher education shall adopt the plan required by section 1 of this 2007 Act not later than February 1, 2008. [2007 c.529 Â§2]

Â Â Â Â Â  352.004 Presidents of state institutions. The president of each state institution of higher education within the Oregon University System is also president of the faculty. The president is also the executive and governing officer of the institution, except as otherwise provided by statute. Subject to the supervision of the State Board of Higher Education, the president of the institution has authority to control and give general directions to the practical affairs of the institution. [Formerly 352.020; 2005 c.22 Â§249]

Â Â Â Â Â  352.006 Political or sectarian tests prohibited in appointment of faculty or employees. No political or sectarian test shall ever be allowed or applied in the appointment of faculty and other employees of the Oregon University System. [Formerly 352.030]

Â Â Â Â Â  352.008 Alcohol and drug abuse policy and implementation plan. In consultation with the Department of Human Services, each state institution of higher education shall adopt a comprehensive alcohol and drug abuse policy and implementation plan. [1989 c.1076 Â§3]

Â Â Â Â Â  352.010 Status of faculty. The president and professors constitute the faculty of each of the state institutions of higher education and as such have the immediate government and discipline of it and the students therein. The faculty may, subject to the supervision of the State Board of Higher Education under ORS 351.070, prescribe the course of study to be pursued in the institution and the textbooks to be used. [Amended by 1987 c.246 Â§4; 1989 c.492 Â§3]

Â Â Â Â Â  352.012 Authority of
Oregon
University
System to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon University System may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the Oregon University System; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the Oregon University System as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position that is designated as a critical or security-sensitive position. As used in this subsection, Âcritical or security-sensitive positionÂ means a position in which the person:

Â Â Â Â Â  (a) Has direct access to persons under 18 years of age or to student residence facilities because the personÂs work duties require the person to be present in the residence facility;

Â Â Â Â Â  (b) Is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) Has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) Has access to property where chemicals, hazardous materials and other items controlled by state or federal laws or regulations are located;

Â Â Â Â Â  (e) Has access to laboratories, nuclear facilities or utility plants to which access is restricted in order to protect the health or safety of the public;

Â Â Â Â Â  (f) Has fiscal, financial aid, payroll or purchasing responsibilities as one of the personÂs primary responsibilities; or

Â Â Â Â Â  (g) Has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information. [2005 c.730 Â§71]

Â Â Â Â Â  Note: 352.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.015 Institutional physical access committee; members; duties. (1) Every institution under the jurisdiction of the State Board of Higher Education shall convene a physical access committee to identify barriers to access by persons with disabilities on the campus of each institution. The committee shall include, but not be limited to:

Â Â Â Â Â  (a) One or more students with disabilities or, if there are no students with disabilities willing to participate, a person with a disability who uses the institutionÂs facilities;

Â Â Â Â Â  (b) One or more members of the faculty or staff who have disabilities;

Â Â Â Â Â  (c) The coordinator of services for students with disabilities for the institution;

Â Â Â Â Â  (d) One or more administrators of the institution; and

Â Â Â Â Â  (e) One or more members of the physical plant staff of the institution.

Â Â Â Â Â  (2) The physical access committee shall present its findings and recommendations to the administration of the institution listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent persons with disabilities from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

Â Â Â Â Â  (3) In preparing budget requests for each biennium, each institution under the jurisdiction of the State Board of Higher Education shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by persons with disabilities as identified by the physical access committee.

Â Â Â Â Â  (4) Nothing in this section and ORS 185.155 and 341.937 requires an institution to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly. [1991 c.935 Â§Â§1,2; 2007 c.70 Â§147]

Â Â Â Â Â  Note: 352.015 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.017 Contract for disbursement of funds to students; personally identifiable information. (1) As used in this section, Âpersonally identifiable informationÂ means a studentÂs Social Security number and gender or a studentÂs Social Security number and date of birth.

Â Â Â Â Â  (2) A state institution of higher education may enter into a contract with a private contractor to provide the service of facilitating the disbursement of funds to students. If a studentÂs personally identifiable information is necessary to administer the disbursement of funds under the contract, the institution must:

Â Â Â Â Â  (a) Obtain from a student a written election to receive the contracted services;

Â Â Â Â Â  (b) Provide any alternative method of disbursement of funds at no additional cost to a student who does not elect to receive those services from a private contractor;

Â Â Â Â Â  (c) Not release to a private contractor personally identifiable information about a student who elects to receive disbursement services from the private contractor without first obtaining from the student a written consent to release the personally identifiable information; and

Â Â Â Â Â  (d) Provide to a student a written description of the purposes for which a private contractor may use the studentÂs personally identifiable information. [2005 c.363 Â§1]

Â Â Â Â Â  Note: 352.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.020 [Amended by 1987 c.246 Â§2; renumbered 352.004 in 1987]

Â Â Â Â Â  352.021 Honorary degrees for persons ordered to internment camp. (1) As used in this section, Âinternment campÂ means a relocation center to which persons were ordered evacuated by Presidential Executive Order 9066, signed on February 19, 1942.

Â Â Â Â Â  (2) A person who meets the requirements of subsection (4) of this section may request a state institution of higher education listed in ORS 352.002 to award the person an honorary post-secondary degree.

Â Â Â Â Â  (3) A representative of a deceased person who meets the requirements of subsection (4) of this section may request a state institution of higher education listed in ORS 352.002 to award an honorary post-secondary degree on behalf of the deceased person.

Â Â Â Â Â  (4) Notwithstanding the requirements for a post-secondary degree established by a state institution of higher education or by the State Board of Higher Education, a state institution of higher education that receives a request under subsection (2) or (3) of this section may award an honorary post-secondary degree to a person, or on behalf of a deceased person, who:

Â Â Â Â Â  (a) Was a student at the state institution of higher education in 1942; and

Â Â Â Â Â  (b) Did not graduate from the institution because the person was ordered to an internment camp. [2007 c.244 Â§1]

Â Â Â Â Â  Note: 352.021 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.030 [Amended by 1987 c.246 Â§3; renumbered 352.006 in 1987]

UNIVERSITY
OF
OREGON

(Generally)

Â Â Â Â Â  352.035 Streets through university property; establishment and dedication. The State Board of Higher Education may open, establish, lay out and dedicate to the public use such streets through the lands situated within the corporate limits of the City of Eugene, owned by or belonging to the University of Oregon, upon such terms and conditions as may be agreed upon by the State Board of Higher Education and the common council of the City of Eugene. When such streets are so opened, laid out and established, they hereby are declared to be dedicated to the public use and are further declared to be public streets of the City of
Eugene
. [Formerly 352.080; 2005 c.22 Â§250]

Â Â Â Â Â  352.040 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.043
University
of
Oregon
School
of
Law
. (1) There is created within the Department of Higher Education the University of Oregon School of Law. The school shall be administered by the
University
of
Oregon
.

Â Â Â Â Â  (2) The
University
of
Oregon
School of Law shall:

Â Â Â Â Â  (a) Prepare students for careers in the legal profession.

Â Â Â Â Â  (b) Perform the duties required of the school under ORS 36.100 to 36.238.

Â Â Â Â Â  (3) The president of the
University
of
Oregon
shall appoint the Dean of the University of Oregon School of Law. [2003 c.791 Â§Â§31,31a; 2005 c.817 Â§7]

Â Â Â Â Â  Note: 352.043 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.045
Oregon
State
Museum
of Anthropology. (1) The anthropological collections at the
University
of
Oregon
are designated and established as the Oregon State Museum of Anthropology. The Oregon State Museum of Anthropology is designated as the official depository for any material of an archaeological or anthropological nature that may come into the possession of the State of Oregon through the operation of ORS 358.935, 390.235 or 390.237 or as a consequence of gifts from the federal government, the Smithsonian Institution or from other public or private agencies. The
University
of
Oregon
, through the director of the Oregon State Museum of Anthropology, shall assume full responsibility for the custody and safekeeping of said collection. If responsibility for a collection is reassigned under ORS 390.235, the Oregon State Museum of Anthropology shall serve as the ultimate depository in the event the assigned curator is unable or fails to continue that responsibility.

Â Â Â Â Â  (2) ORS 390.235 or 390.237 or this section shall not interfere with any collections now in the possession of any institution of higher learning in
Oregon
, nor prevent any private person making a gift of any collection owned by the person directly to any institution. [Formerly 352.090; 1987 c.246 Â§5; 2005 c.22 Â§251]

Â Â Â Â Â  352.046 Center for Brain, Biology and Machine. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Center for Brain, Biology and Machine. The center shall be administered by the
University
of
Oregon
.

Â Â Â Â Â  (2) The purpose of the center is to promote interdisciplinary teaching and research in scientific areas, including but not limited to brain structure, development and functions, genetics and genomics, cognitive neuroscience, molecular biology, computational science, computing, magnetic resonance imaging and optics.

Â Â Â Â Â  (3) The Department of Higher Education may receive moneys from any public or private source to support the Center for Brain, Biology and Machine created under subsections (1) and (2) of this section. Gifts or grants received to support the center shall be deposited in an appropriate fund at the
University
of
Oregon
by the Department of Higher Education. [1999 c.992 Â§Â§5,6]

Â Â Â Â Â  Note: 352.046 (1) and (2) were added to and made a part of ORS chapter 352 by legislative action but were not added to any smaller series therein. 352.046 (3) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Industrialized Housing Development Program)

Â Â Â Â Â  352.048 Industrialized Housing Development Program created; administration. (1) There is created within the Department of Higher Education the Industrialized Housing Development Program. The program shall be administered in conjunction with the Center for Housing Innovation at the
University
of
Oregon
.

Â Â Â Â Â  (2) The purpose of the program is to provide assistance to industrialized housing manufacturers to help them achieve demonstrated best practice by researching, evaluating and disseminating information on opportunities to improve design technology, including but not limited to:

Â Â Â Â Â  (a) Methods to improve the affordability of housing;

Â Â Â Â Â  (b) Better utilization of new products in industrialized housing;

Â Â Â Â Â  (c) Improving the energy efficiency of industrialized housing; and

Â Â Â Â Â  (d) Specialized training for workers and management. [1991 c.853 Â§1]

Â Â Â Â Â  Note: 352.048 to 352.053 were enacted into law by the Legislative Assembly but were not added to or made a part of any series in ORS chapter 352 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.049 Program objectives; fees; employees. (1) In fulfilling the purpose described in ORS 352.048, the Industrialized Housing Development Program shall:

Â Â Â Â Â  (a) Emphasize client-directed problem solving with the planning and design of appropriate design technologies;

Â Â Â Â Â  (b) Provide or arrange for the provision of management assistance, specialized training for workers and other consulting services;

Â Â Â Â Â  (c) Supplement the design skills and expertise of program staff by developing relations with experts who may work in a consulting role;

Â Â Â Â Â  (d) Research new and developing design technology in the United States and overseas with the purpose of adapting proven technologies and management practices to Oregon conditions; and

Â Â Â Â Â  (e) Disseminate research findings to all interested firms throughout the industrialized housing industry.

Â Â Â Â Â  (2) The Industrialized Housing Development Program shall establish a schedule of fees for the services it provides. The program may establish a minimum level of service for which it does not charge fees.

Â Â Â Â Â  (3) The Industrialized Housing Development Program may hire individuals on a contract basis, to provide either full-time or part-time staffing. However, employees of the program shall not be considered tenured employees of the Department of Higher Education. [1991 c.853 Â§Â§2,3,4]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.050 [Repealed by 1973 c.729 Â§17]

Â Â Â Â Â  352.051 Rulemaking authority. The State Board of Higher Education shall adopt rules necessary to carry out the provisions of ORS 352.048 to 352.053. [1991 c.853 Â§5]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.052 Confidentiality of information. Any information obtained by the Industrialized Housing Development Program relating to an industrialized housing firm shall remain confidential to the extent that the information identifies an industrialized housing firm. The information shall remain confidential for a period of time to be prescribed by rule and then shall become public information. [1991 c.853 Â§6]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.053 Coordination of wood product research, development or evaluation. Any research, development or evaluation of wood products by the Industrialized Housing Development Program shall be coordinated by the Center for Housing Innovation through the Oregon State University Forest Research Laboratory and Forest Products Extension Service. [1991 c.853 Â§7]

Â Â Â Â Â  Note: See note under 352.048.

Â Â Â Â Â  352.055 [1973 c.729 Â§16; 1975 c.693 Â§3; 1981 c.144 Â§1; 1987 c.246 Â§7; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  352.058 [1977 c.773 Â§Â§1,2,3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.060 [Amended by 1969 c.597 Â§57; repealed by 1975 c.693 Â§21]

PORTLAND
STATE
UNIVERSITY

Â Â Â Â Â  352.063 Receipt and disposition of funds received for programs. The Department of Higher Education may receive moneys from any public or private source to support the Mark O. Hatfield School of Government, the Center for Lakes and Reservoirs, the Graduate School of Social Work or the
Institute
of
Portland Metropolitan Studies
created under ORS 352.066, 352.068, 352.071 and 352.074. Gifts and grants received to support the Mark O. Hatfield School of Government, the Center for Lakes and Reservoirs, the Graduate School of Social Work or the
Institute
of
Portland Metropolitan Studies
shall be credited to the appropriate fund at
Portland
State
University
by the Department of Higher Education. [2001 c.140 Â§6]

Â Â Â Â Â  352.065 [1959 c.97 Â§Â§1,2; 1983 c.740 Â§116; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.066 Mark O. Hatfield
School
of
Government
; Criminal Justice Research and Policy Institute. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Mark O. Hatfield School of Government. The Mark O. Hatfield School of Government shall be administered by
Portland
State
University
. The president of
Portland
State
University
shall appoint the director of the Mark O. Hatfield School of Government.

Â Â Â Â Â  (2) The purposes of the Mark O. Hatfield School of Government are:

Â Â Â Â Â  (a) To prepare students for careers in political service, public administration and the administration of justice;

Â Â Â Â Â  (b) To perform the duties required of the school under ORS 21.480, 36.179, 183.502 and 390.240; and

Â Â Â Â Â  (c) To assist the Criminal Justice Research and Policy Institute in carrying out the duties under subsection (3) of this section.

Â Â Â Â Â  (3) There is created within the Mark O. Hatfield School of Government the Criminal Justice Research and Policy Institute. The institute may assist the Legislative Assembly and state and local governments in developing policies to reduce crime and delinquency by:

Â Â Â Â Â  (a) Providing the Legislative Assembly with objective, nonpartisan analyses of existing or proposed state criminal justice policies, which analyses may not be inconsistent with state or federal law or the Oregon or United States Constitution;

Â Â Â Â Â  (b) Evaluating programs, including but not limited to programs dealing with public safety professionalism, ethics in leadership and childhood development, funded directly or indirectly by the State of Oregon that are intended to reduce criminal and delinquent behavior or to improve professionalism in public safety careers;

Â Â Â Â Â  (c) Managing reviews and evaluations relating to major long-term issues confronting the state involving criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development programs;

Â Â Â Â Â  (d) Initiating, sponsoring, conducting and publishing research on criminal and juvenile justice, public safety professionalism, ethics in leadership and early childhood development that is peer reviewed and directly useful to policymakers;

Â Â Â Â Â  (e) Organizing conferences on current state issues that bring together policymakers, public agencies and leading academicians; and

Â Â Â Â Â  (f) Seeking to strengthen the links among the Legislative Assembly, state and local governments, the Oregon Criminal Justice Commission, the Department of Public Safety Standards and Training and the academic community in the interest of more informed policymaking, the application of best practices and more relevant academic research.

Â Â Â Â Â  (4) The Governor, the Chief Justice of the Supreme Court, the President of the Senate, the Speaker of the House of Representatives or the chairperson of a legislative committee with responsibility over criminal or juvenile justice systems or childhood development programs may request the assistance of the Criminal Justice Research and Policy Institute in evaluating criminal or juvenile justice programs developed for, but not necessarily limited to, preventing delinquency, reducing crime and improving professionalism in public safety careers.

Â Â Â Â Â  (5) Agencies, departments and officers of state and local governments may assist the Criminal Justice Research and Policy Institute in the performance of its functions and furnish information, data and advice as requested by the institute. [2001 c.140 Â§2; 2003 c.791 Â§Â§30,30a; 2005 c.453 Â§Â§1,2; 2005 c.817 Â§8]

Â Â Â Â Â  352.067
Oregon
Criminal Justice Scientific Advisory Committee. The Oregon Criminal Justice Scientific Advisory Committee is established to provide assistance and advice to the Criminal Justice Research and Policy Institute. The director of the Mark O. Hatfield School of Government shall appoint the members of the advisory committee. In order to serve as a member of the advisory committee, a person must have earned a graduate degree in a related field from an accredited university. [2005 c.453 Â§3]

Â Â Â Â Â  Note: 352.067 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.068 Center for Lakes and Reservoirs. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Center for Lakes and Reservoirs. The Center for Lakes and Reservoirs shall be administered by
Portland
State
University
.

Â Â Â Â Â  (2) The purpose of the Center for Lakes and Reservoirs is to assist state and federal agencies in researching and mitigating nonindigenous, invasive aquatic species in this state and to work with communities in developing effective management of lakes and reservoirs. [2001 c.140 Â§3]

Â Â Â Â Â  352.070 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.071
Graduate
School
of Social Work. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the Graduate School of Social Work. The Graduate School of Social Work shall be administered by
Portland
State
University
.

Â Â Â Â Â  (2) The purpose of the Graduate School of Social Work is to provide a center for specialized education and research in the social services for the betterment of communities in the
Portland
metropolitan area, the state and the
Pacific Northwest
. [2001 c.140 Â§4]

Â Â Â Â Â  352.073 [1985 c.770 Â§12; 1995 c.162 Â§76; renumbered 353.460 in 1995]

Â Â Â Â Â  352.074
Institute
of
Portland
Metropolitan Studies. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the
Institute
of
Portland Metropolitan Studies
. The
Institute
of
Portland Metropolitan Studies
shall be administered by
Portland
State
University
.

Â Â Â Â Â  (2) The purpose of the
Institute
of
Portland Metropolitan Studies
is to build partnerships between
Portland
State
University
Âs urban studies programs and the surrounding communities of metropolitan
Portland
and to sponsor public service research. [2001 c.140 Â§5]

Â Â Â Â Â  352.075 [1967 c.539 Â§Â§1,2; repealed by 1975 c.693 Â§21]

Â Â Â Â Â  352.077 [1985 c.770 Â§14; 1987 c.879 Â§14; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  352.080 [Renumbered 352.035]

Â Â Â Â Â  352.083 [1985 c.770 Â§18; 1995 c.162 Â§78; renumbered 353.470 in 1995]

Â Â Â Â Â  352.090 [Renumbered 352.045]

Â Â Â Â Â  352.095 [1989 c.893 Â§8; 1991 c.947 Â§11; renumbered 353.450 in 1995]

Â Â Â Â Â  352.100 [Amended by 1957 c.595 Â§1; 1975 c.693 Â§4; 1983 c.740 Â§116a; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.110 [Amended by 1975 c.693 Â§5; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.120 [Amended by 1975 c.693 Â§6; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.130 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.140 [Amended by 1983 c.740 Â§117; repealed by 1987 c.246

Â§8]

Â Â Â Â Â  352.150 [Amended by 1969 c.597 Â§58; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.160 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.165 [1973 c.644 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.167 [1973 c.644 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.170 [Repealed by 1957 c.595 Â§3]

Â Â Â Â Â  352.173 [1973 c.644 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.175 [1973 c.644 Â§4; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.180 [Repealed by 1957 c.595 Â§3]

Â Â Â Â Â  352.185 [Amended by 1957 c.595 Â§2; repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.190 [Amended by 1953 c.720 Â§3; repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.195 [1955 c.12 Â§Â§1,3,4; 1969 c.6 Â§1; 1977 c.144 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.200 [Amended by 1953 c.720 Â§3; repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.201 [1959 c.566 Â§1; 1973 c.70 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.205 [1959 c.566 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.210 [Repealed by 1955 c.12 Â§5]

Â Â Â Â Â  352.211 [1959 c.622 Â§1; repealed by 1977 c.64 Â§1]

Â Â Â Â Â  352.215 [1959 c.674 Â§Â§1,2; repealed by 1977 c.64 Â§1]

Â Â Â Â Â  352.220 [Repealed by 1955 c.12 Â§5]

OREGON INSTITUTE OF TECHNOLOGY

Â Â Â Â Â  352.221
Oregon
Renewable
Energy
Center
. (1) Pursuant to ORS 351.870, there is created within the Department of Higher Education the
Oregon
Renewable
Energy
Center
. The
Oregon
Renewable
Energy
Center
shall be administered by the Oregon Institute of Technology.

Â Â Â Â Â  (2) The purpose of the
Oregon
Renewable
Energy
Center
is to engage in renewable energy system engineering and applied research.

Â Â Â Â Â  (3) The Department of Higher Education may receive moneys from any public or private source to support the
Oregon
Renewable
Energy
Center
. Gifts and grants received to support the
Oregon
Renewable
Energy
Center
shall be credited to the appropriate fund at the Oregon Institute of Technology by the Department of Higher Education. [2001 c.818 Â§2]

Â Â Â Â Â  352.223
Oregon
Center
for Health Professions. (1) As used in this section:

Â Â Â Â Â  (a) ÂAllied health education programsÂ includes, but is not limited to:

Â Â Â Â Â  (A) Radiologic science;

Â Â Â Â Â  (B) Nuclear medicine;

Â Â Â Â Â  (C) Sonography;

Â Â Â Â Â  (D) Vascular technology;

Â Â Â Â Â  (E) Dental hygiene;

Â Â Â Â Â  (F) Respiratory care;

Â Â Â Â Â  (G) Clinical laboratory sciences; and

Â Â Â Â Â  (H) Emergency medical technician education.

Â Â Â Â Â  (b) ÂAllied health education programsÂ does not include any undergraduate or graduate nursing program administered by Oregon Health and
Science
University
.

Â Â Â Â Â  (2) There is created within the Department of Higher Education the
Oregon
Center
for Health Professions. The
Oregon
Center
for Health Professions shall be administered by the Oregon Institute of Technology.

Â Â Â Â Â  (3) The purposes of the
Oregon
Center
for Health Professions are to:

Â Â Â Â Â  (a) Provide continued development of bachelorÂs degree level education programs in areas of allied health;

Â Â Â Â Â  (b) Facilitate the creation of new partnerships between the health care industry and community colleges, private institutions of higher education and state institutions of higher education in order to increase the number of students and graduates in allied health education programs;

Â Â Â Â Â  (c) Provide continuing education, professional development and certificate programs for allied health care professionals; and

Â Â Â Â Â  (d) Align with and complement educational partnerships between the Oregon Institute of Technology and Oregon Health and
Science
University
focusing on allied health education programs.

Â Â Â Â Â  (4) The Department of Higher Education may receive moneys from any public or private source to support the
Oregon
Center
for Health Professions. Gifts and grants received to support the
Oregon
Center
for Health Professions shall be credited to the appropriate fund at the Oregon Institute of Technology by the Department of Higher Education. [2005 c.548 Â§1]

Â Â Â Â Â  Note: 352.223 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
STATE
UNIVERSITY

Â Â Â Â Â  352.230
Oregon
State
University
designated as agricultural college of the state; Sea Grant College; program in Veterinary Medicine. (1) Oregon State University is designated and permanently adopted as the agricultural college of the state and shall provide, in accordance with the objectives sought by Congress in the establishment of state agricultural colleges, instruction in agriculture and the mechanic arts. The university is also a Sea Grant College dedicated to education and research in the marine sciences.

Â Â Â Â Â  (2) The State Board of Higher Education is authorized to enter into agreements with its counterpart in the State of
Idaho
and with the Board of Regents of Washington State University for cooperative development of the program in Veterinary Medicine. [Amended by 1953 c.362 Â§1; 1961 c.54 Â§1; 1987 c.246 Â§6]

Â Â Â Â Â  352.239 Institute for Natural Resources. (1) There is created within the Department of Higher Education the Institute for Natural Resources. The Institute for Natural Resources shall be administered by
Oregon
State
University
.

Â Â Â Â Â  (2) The Institute for Natural Resources shall serve the following purposes:

Â Â Â Â Â  (a) Serve as a clearinghouse for scientifically based natural resources information.

Â Â Â Â Â  (b) Provide scientifically based natural resources information to the public in integrated and accessible formats.

Â Â Â Â Â  (c) Coordinate efforts with other state agencies and bodies to provide natural resources information to the public in a comprehensive manner.

Â Â Â Â Â  (d) Facilitate and conduct research.

Â Â Â Â Â  (e) Provide information and technical tools to assist decision-making on natural resources issues.

Â Â Â Â Â  (f) Assist the State Land Board in carrying out the Natural Heritage Program by maintaining a data bank containing a classification of natural heritage elements and an inventory of the locations of the elements. All data obtained through personal observation on private land by employees of
Oregon
State
University
working in the Natural Heritage Program may be entered into the data bank only with the written permission of the landowner.

Â Â Â Â Â  (3) Using existing resources, state agencies designated by the Governor shall enter into a memorandum of understanding, or other agreement deemed appropriate by the Governor, with the institute that defines and clarifies the roles and responsibilities of the agencies in order to prevent duplication of effort and to ensure that agency resources are used efficiently.

Â Â Â Â Â  (4) State agencies may contract with the institute to fulfill agency needs regarding the collection, storage, integration, analysis, dissemination and monitoring of natural resources information and natural resources research and training. [2001 c.918 Â§12; 2003 c.661 Â§3]

Â Â Â Â Â  Note: 352.239 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.240 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.245
Oregon
Climate Service. (1) There is established an Oregon Climate Service to be located at
Oregon
State
University
. The service shall acquire, maintain, disseminate and interpret climate data and information for the state.

Â Â Â Â Â  (2) The service shall:

Â Â Â Â Â  (a) Assess the needs for weather and climate information in
Oregon
and establish priorities among the needs.

Â Â Â Â Â  (b) Perform a service to citizens of
Oregon
by managing climate data for the state, and by disseminating such data and information to users.

Â Â Â Â Â  (c) Assist in the coordination of existing activities within the state and among neighboring states.

Â Â Â Â Â  (d) Advise regional, state and local government on climate related issues.

Â Â Â Â Â  (e) Assist students and faculty in the Oregon University System by furnishing data and information needed in education and research programs.

Â Â Â Â Â  (f) Study and analyze the relationships between climatic phenomena and activities in areas such as agriculture, water resources, energy production and use, air quality, building design and construction, transportation and communication, and business and commerce.

Â Â Â Â Â  (g) Identify emerging climatic issues and anticipate public demand for information.

Â Â Â Â Â  (h) Inform state, federal and private groups and the public on the availability and sources of climate-related services, information and data. [1991 c.727 Â§1]

Â Â Â Â Â  352.247 Oregon Climate Change Research Institute. (1) There is created within the Department of Higher Education the Oregon Climate Change Research Institute. The institute shall be administered by
Oregon
State
University
and institutional partners within the Oregon University System.

Â Â Â Â Â  (2) The purpose of the Oregon Climate Change Research Institute is to:

Â Â Â Â Â  (a) Facilitate research by Oregon University System faculty on climate change and its effects on natural and human systems in
Oregon
;

Â Â Â Â Â  (b) Serve as a clearinghouse for climate change information;

Â Â Â Â Â  (c) Provide climate change information to the public in integrated and accessible formats;

Â Â Â Â Â  (d) Support the Oregon Global Warming Commission in developing strategies to prepare for and to mitigate the effects of climate change on natural and human systems; and

Â Â Â Â Â  (e) Provide technical assistance to local governments to assist them in developing climate change policies, practices and programs.

Â Â Â Â Â  (3) The Oregon Climate Change Research Institute shall assess, at least once each biennium, the state of climate change science, including biological, physical and social science, as it relates to
Oregon
and the likely effects of climate change on the state. The institute shall submit the assessment to the Legislative Assembly in the manner provided in ORS 192.245 and to the Governor.

Â Â Â Â Â  (4) State agencies may contract with the Oregon Climate Change Research Institute to fulfill agency needs regarding the collection, storage, integration, analysis, dissemination and monitoring of climate change information, research and training. [2007 c.907 Â§15]

Â Â Â Â Â  Note: 352.247 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.250 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.260 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.270 [Repealed by 1983 c.740 Â§118]

Â Â Â Â Â  352.275 [1967 c.349 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.280 [Repealed by 1959 c.564 Â§16]

Â Â Â Â Â  352.285 [1975 c.528 Â§Â§1,2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.290 [Amended by 1961 c.127 Â§1; 1975 c.76 Â§1; 1977 c.152 Â§1; 1981 c.72 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.300 [Amended by 1953 c.721 Â§3; 1977 c.152 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.310 [Repealed by 1959 c.570 Â§3]

Â Â Â Â Â  352.320 [Repealed by 1953 c.721 Â§3]

Â Â Â Â Â  352.330 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.340 [Repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.350 [Repealed by 1961 c.238 Â§1]

STATE INSTITUTIONS GENERALLY

Â Â Â Â Â  352.355 Establishment of certain state institutions as comprehensive universities.
Western
Oregon
University
, Southern Oregon University and
Eastern
Oregon
University
are established as comprehensive universities that offer a full range of baccalaureate programs and graduate programs through the masterÂs degree. [1997 c.11 Â§3]

Â Â Â Â Â  352.360 Traffic control on properties under state board; rules; enforcement; fees; use. (1) The State Board of Higher Education may enact such regulations as it shall deem convenient or necessary to provide for the policing, control and regulation of traffic and parking of vehicles on the property of any institution under the jurisdiction of the board. Such regulations may provide for the registration of vehicles, the designation of parking areas, and the assessment and collection of reasonable fees and charges for parking, and shall be filed in accordance with the provisions of ORS chapter 183. The board may require that before a quarterly or yearly parking privilege for any vehicle is granted to any full-time or part-time student to use board property, the student must show that the vehicle is operated by a student holding a valid driverÂs license, that the vehicle is currently registered and that the student driving the vehicle is insured under a motor vehicle liability insurance policy that meets the requirements described under ORS 806.080 or that the student or owner of the vehicle has provided the Department of Transportation with other satisfactory proof of compliance with the financial responsibility requirements of this state.

Â Â Â Â Â  (2) The regulations enacted pursuant to subsection (1) of this section shall be enforced administratively under procedures adopted by the board for each institution under its jurisdiction. Administrative and disciplinary sanctions may be imposed upon students, faculty and staff for violation of the regulations, including but not limited to, a reasonable monetary penalty which may be deducted from student deposits, and faculty or staff salaries or other funds in the possession of the institution. The board shall provide opportunity for hearing for the determination of controversies in connection with imposition of fines or penalties. The board may prescribe procedures for such hearings despite the provisions of ORS 183.413 to 183.470. Persons other than students, faculty or staff may voluntarily submit to the hearing procedures prescribed by the board, and shall be bound by the results thereof. The powers granted to the board by this section are supplemental to the existing powers of the board with respect to the government of activities of students, faculty and staff and the control and management of property under its jurisdiction.

Â Â Â Â Â  (3) The regulations enacted pursuant to subsection (1) of this section may also be enforced by the impoundment of vehicles, and a reasonable fee may be enacted for the cost of impoundment and storage, if any, prior to the release of the vehicles to their owners.

Â Â Â Â Â  (4) All fees and charges for parking privileges and violations are hereby continuously appropriated to the State Board of Higher Education to be used to defray the costs of constructing bicycle racks and bicycle lanes and of traffic control, enforcement of traffic and parking regulations, and maintenance and operation of parking facilities and for the purpose of acquiring and constructing additional parking facilities for vehicles at the various institutions, departments or activities under the control of the board, and may also be credited to the Higher Education Bond Sinking Fund provided for in ORS 351.460. Parking fees shall be established at levels no greater than those required to finance the construction, operation and maintenance of parking facilities on the same campus of the state institution of higher education on which the parking is provided. Notwithstanding ORS 351.072, parking fees or changes in fees shall be adopted by rule of the state board subject to the procedure for rules adopted in ORS chapter 183.

Â Â Â Â Â  (5) Every peace officer may enforce the regulations made by the board under subsection (1) of this section. The board, for the purpose of enforcing its rules and regulations governing traffic control, may appoint peace officers who shall have the same authority as other peace officers as defined in ORS 133.005.

Â Â Â Â Â  (6) The State Board of Higher Education and any municipal corporation or any department, agency or political subdivision of this state may enter into agreements or contracts with each other for the purpose of providing a uniform system of enforcement of the rules and regulations of the board enacted pursuant to subsection (1) of this section.

Â Â Â Â Â  (7) In proceedings brought to enforce regulations enacted pursuant to subsection (1) of this section, it shall be sufficient to charge the defendant by an unsworn written notice in accordance with the provisions of ORS 221.333. In any case in which the defendant is not subject to and does not voluntarily submit to the hearing procedures prescribed under subsection (2) of this section, proceedings to enforce regulations enacted pursuant to subsection (1) of this section shall be brought in the name of the board in a circuit court, a justice court or a city court for offenses committed within the territorial jurisdiction of such court. Such courts shall have concurrent jurisdiction over offenses committed within their respective jurisdictions. All fines, penalties and court costs recovered shall be paid to the clerk of the court involved and shall be disposed of as provided in ORS 153.630. [1959 c.569 Â§Â§1,2,3,4,5; 1969 c.622 Â§1; 1971 c.734 Â§22; 1973 c.836 Â§347; 1975 c.693 Â§7; 1977 c.825 Â§1; 1983 c.186 Â§1; 1989 c.990 Â§2; 1993 c.221 Â§3; 1995 c.79 Â§194; 1995 c.658 Â§103; 1999 c.448 Â§9; 2007 c.288 Â§15]

Â Â Â Â Â  352.370 Students unable because of religious beliefs to attend classes on certain days. (1) As used in this section, Âschool of higher educationÂ means:

Â Â Â Â Â  (a) Any school, institution or department under the jurisdiction of the State Board of Higher Education.

Â Â Â Â Â  (b) Any community college as defined in ORS 341.005.

Â Â Â Â Â  (2) No student shall be refused admission to a school of higher education or be expelled from such a school for the sole reason that, because of religious beliefs, the student is unable to attend classes on a particular day.

Â Â Â Â Â  (3) Any student in a school of higher education who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the studentÂs own expense the student shall make up the examination, study requirement or work requirement missed because of the absence. [Formerly 351.765; 1965 c.100 Â§347; 1993 c.45 Â§294]

Â Â Â Â Â  352.380 Affirmative action plan. Each institution under the jurisdiction of the State Board of Higher Education shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

Â Â Â Â Â  (1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

Â Â Â Â Â  (2) Elimination of classes due to decreased student enrollment; or

Â Â Â Â Â  (3) Reduction in courses due to administrative decisions. [1981 c.814 Â§1]

Â Â Â Â Â  352.385 Special campus security officers; authority; training; expense. (1) The State Board of Higher Education may, at the request of any institution under its control, authorize that institution to commission one or more of its employees as special campus security officers. However, the total number of special campus security officers commissioned at the institutions in the Oregon University System shall not exceed 50. Special campus security officers shall have stop and frisk authority as set forth in ORS 131.605 to 131.625 and probable cause arrest authority and the accompanying immunities as set forth in ORS 133.310 and 133.315 when acting in the scope of their employment as defined by the State Board of Higher Education. Special campus security officers shall not be authorized to carry firearms as police officers and, except as provided in subsection (3) of this section, shall not be considered police officers for purposes of ORS 181.610, 238.005, 243.005 or 243.736.

Â Â Â Â Â  (2) The Department of Public Safety Standards and Training shall train special campus security officers at the expense of the State Board of Higher Education.

Â Â Â Â Â  (3) The State Board of Higher Education, acting by and through its special campus security officers, is a criminal justice agency for purposes of rules adopted pursuant to ORS 181.730 (3). [1987 c.745 Â§Â§1,2; 1995 c.364 Â§1; 1997 c.853 Â§37]

REGIONAL SERVICES INSTITUTES

Â Â Â Â Â  352.390 Regional services institutes; general program; location. (1) The State Board of Higher Education shall cause to have prepared and submitted to the Legislative Assembly a program and time schedule for the establishment of regional services institutes at appropriate state institutions of higher education. The program shall include academic curriculum and practical training appropriate to train students in various aspects of economic and community services planning, with particular emphasis on economic services planning for areas of the state that have common geographic, economic and social characteristics but which do not have sufficient population to qualify as standard metropolitan statistical areas.

Â Â Â Â Â  (2) In carrying out its duties under subsection (1) of this section, the board shall consult with the Economic and Community Development Department and shall rely on the department for technical advice and, as necessary, technical services. The board shall also consult with community colleges, Oregon State University Extension Service, economic development districts and special districts providing community and economic development services in the region in order to prepare curriculum and programs with particular emphasis to streamlining existing programs, avoiding duplication and overlap of programs, better utilization of students and resources, and identification of needs in the region which are currently unaddressed.

Â Â Â Â Â  (3) In preparing programs for establishing regional services institutes, the board shall give priority to establishing such institutes at
Eastern
Oregon
University
and Southern Oregon University. The board may also direct the hiring of an institute director and other staff as may be from time to time required. [1973 c.692 Â§1; 1979 c.620 Â§1; 1997 c.11 Â§9]

Â Â Â Â Â  352.400 Program purpose and function. Programs prepared under ORS 352.390 shall include proposals for training students and utilizing resources in the following, using the region in which the institute is located as the training area:

Â Â Â Â Â  (1) Developing specific resources on the campus where the institute is to be located to assist with orderly and balanced economic and community services and for the development and implementation of training and assistance programs;

Â Â Â Â Â  (2) Providing technical and research assistance on request to political subdivisions, special districts, businesses located in the region and businesses which might prospectively locate in the region;

Â Â Â Â Â  (3) Locating markets for local manufacturers and processors and aiding local merchants in locating and contacting markets;

Â Â Â Â Â  (4) Investigating and studying conditions affecting local business, industry and commerce and collecting and disseminating information, and engaging in technical studies, scientific investigations, and statistical research and educational activities necessary or useful for the promoting and developing local business and industry upon request of local business and industry for such aid;

Â Â Â Â Â  (5) Assembling and coordinating information relative to the status, scope, cost and employment possibilities and the availability of materials, equipment and labor in connection with public works projects, state, county and municipal; recommending limitations on public works; gathering current progress information with respect to public works being conducted in the local area and report such information to the Oregon Economic and Community Development Commission where such sources in the region do not presently exist;

Â Â Â Â Â  (6) Gathering, compiling and making available statistical information relating to business, trade, commerce, industry, transportation, communication, natural resources and other related subjects in the region, with reliance on other agencies of the state and the region, whether public or private, for statistical data and results obtained by them;

Â Â Â Â Â  (7) Publishing, disseminating and distributing information and statistics acquired by the institute;

Â Â Â Â Â  (8) Aiding the communities in the region in getting businesses to locate therein by disseminating information as to natural resources, desirable locations and other advantages of the community upon request of the community for such aid;

Â Â Â Â Â  (9) Cooperating with municipal, county, regional and other planning agencies and planning groups within the state for the purpose of promoting coordination between the state and localities as to plans and development in order to maintain a high level of gainful employment in private profitable production and achieve commensurate advancement in social and cultural welfare; and

Â Â Â Â Â  (10) Aiding in coordinating the activities of statewide and local planning agencies, correlating information secured from them, assisting in problem solving and resolving state department concerns on a regional level if appropriate, securing and disseminating information and suggestions to such planning agencies; and encouraging and assisting in the organization and functioning of local planning agencies where none exist. [1973 c.692 Â§2; 1979 c.620 Â§2; 1995 c.79 Â§195]

Â Â Â Â Â  352.410 [1979 c.782 Â§1; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.420 [1979 c.782 Â§2; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.430 [1979 c.782 Â§3; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.440 [1979 c.782 Â§4; repealed by 1987 c.246 Â§8]

STATE INSTITUTION FINANCES

Â Â Â Â Â  352.510 University Fund from sale of university lands; use of interest; additions to principal; pledges of credit limited. The interest that may hereafter accrue on the fund arising from the sale of the university lands donated to the state by Act of Congress of February 14, 1859, is set apart, separate and distinct from the General Fund, and continuously appropriated to the maintenance, use and support of the
University
of
Oregon
. Until otherwise provided by law, no part of said interest shall be expended otherwise than in the payment of the salaries of its president, professors and teachers, and other current expenses. If at the close of any fiscal year a sum equal to $500 of said interest remains unexpended after the full payment of such salaries and expenses for said year, the same shall be added to and become a part of the principal of said fund forever. The State Board of Higher Education, the faculty or other officers of the state university shall in no case pledge the faith or credit of the university of the state in excess of the interest annually accruing on the University Fund, together with the receipts from tuitions and other sources during the current year. [Amended by 1989 c.966 Â§38; 2005 c.755 Â§26]

Â Â Â Â Â  352.520 Loans of University Fund. All moneys belonging to the University Fund shall be loaned by the Department of State Lands in accordance with the provisions of ORS 327.425 to 327.455 governing loans from the Common School Fund.

Â Â Â Â Â  352.530 Disbursement of proceeds of loans from University Fund. The Department of State Lands shall pay the interest received on loans from the University Fund to the State Board of Higher Education semiannually.

Â Â Â Â Â  352.540 [Repealed by 1987 c.102 Â§4]

Â Â Â Â Â  352.550 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.560
Oregon
State
University
Fund. For the endowment, maintenance and support of Oregon State University, there is set apart, separate and distinct from the General Fund, and continuously appropriated the interest on the Oregon State University Fund, arising from the sale of all lands granted to the State of Oregon, or to which the state was entitled, under the Act of July 2, 1862 (12 Stat. 503), as amended, or so much thereof as may be necessary. In no case shall the interest arising from the fund be applied to the purchase of sites, or for buildings for
Oregon
State
University
, but only in the payment of the salaries of professors, officers and other current expenses. The remainder of such interest remaining over at the close of each fiscal year after the payment of such expenses shall be added to and become a part of the principal or endowment fund forever. [Amended by 1969 c.594 Â§49; 1989 c.966 Â§39; 2005 c.755 Â§27]

Â Â Â Â Â  352.570 Loans of
Oregon
State
University
Fund. All moneys belonging to the Oregon State University Fund shall be loaned by the Department of State Lands in accordance with ORS 327.425 to 327.455, governing loans from the Common School Fund. [Amended by 1969 c.594 Â§50]

Â Â Â Â Â  352.580 Disbursement of proceeds of loans from
Oregon
State
University
Fund. The Department of State Lands shall pay the interest received on loans from the Oregon State University Fund to the State Board of Higher Education semiannually. [Amended by 1969 c.594 Â§51]

Â Â Â Â Â  352.590 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.600 J. T. Apperson Agricultural College Educational Fund.
Oregon
State
University
shall execute the trust created by the last will and testament of John T. Apperson, deceased. The university shall administer the fund provided for and designated in the will as the J. T. Apperson Agricultural College Educational Fund. [Amended by 1969 c.594 Â§52; 1995 c.118 Â§1]

Â Â Â Â Â  352.610 General powers and duties of trustee.
Oregon
State
University
may accept, receive, own, hold, sell and dispose of any and all real and personal property given, devised or bequeathed to the State Land Board by John T. Apperson in trust for the purpose of creating the J. T. Apperson Agricultural College Educational Fund. The university shall manage and use it in accordance with the directions contained in the will of John T. Apperson, deceased, for the purpose of defraying the expenses and assisting in the education at Oregon State University of deserving young men and women who are actual bona fide residents of Oregon and are unable to bear the expense of a collegiate course at that institution. [Amended by 1969 c.594 Â§53; 1995 c.118 Â§2]

Â Â Â Â Â  352.620 Execution of instruments.
Oregon
State
University
may execute all deeds, conveyances, contracts, mortgage releases and all other instruments necessary to be executed in carrying out the terms of the trust referred to in ORS 352.600. All such deeds and other instruments may be executed in manner and form as prescribed by the university and shall be entitled to record without acknowledgment. [Amended by 1969 c.594 Â§54; 1995 c.118 Â§3]

Â Â Â Â Â  352.630 Payment of expenses; rulemaking. All necessary expenses incurred by
Oregon
State
University
in connection with the administration of the trust referred to in ORS 352.600 shall be payable out of the fund referred to in that section. The State Board of Higher Education or the university if authority is delegated under ORS 351.070 may make such rules as it considers necessary for the transaction of business and carrying out ORS 352.600 to 352.630. [Amended by 1969 c.594 Â§55; 1995 c.118 Â§4]

Â Â Â Â Â  352.640 [Amended by 1969 c.594 Â§56; 1975 c.605 Â§19; repealed by 1987 c.246 Â§8]

Â Â Â Â Â  352.650 Deposit of Apperson and Burbank funds. Whenever there remains in the hands of the trustee of the J. T. Apperson Agricultural College Educational Fund or of the Burbank Trust Fund any portion of either of such funds not then required for investment or loan purposes, the trustee may require the State Treasurer to deposit such fund or portions thereof, until the same is required by it, in qualified state depositories in the same manner as state funds belonging to the State of Oregon are deposited therein, but separate and distinct from the General Fund. Any interest received from the deposit of any such trust funds shall be credited to the particular fund on which such interest was earned. [Amended by 1989 c.966 Â§40]

CLINICAL LEGAL EDUCATION PROGRAMS

Â Â Â Â Â  352.655 Domestic Violence Clinical Legal Education Account. The Domestic Violence Clinical Legal Education Account is created within the General Fund. The account shall consist of moneys paid into the account under ORS 21.111 (4). Moneys credited to the account are continuously appropriated to the Department of Higher Education, and may be used only for the purpose of funding clinical legal education programs at accredited institutions of higher education that provide civil legal services to victims of domestic violence, stalking or sexual assault. The department may provide funding to a program from the account only if the program operates in conjunction with at least one nonprofit service provider to victims of domestic violence, stalking or sexual assault, and as part of the program the provider performs victim counseling services and student training. The department shall distribute moneys from the account to programs in amounts that are proportional to the number of victims of domestic violence, stalking or sexual assault served by the program in the preceding year as compared to the number of victims of domestic violence, stalking or sexual assault served by all programs in the preceding year. [2007 c.666 Â§3]

Â Â Â Â Â  Note: 352.655 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.660 [Repealed by 1961 c.238 Â§1]

POLICY ON INDEPENDENT INSTITUTIONS OF HIGHER EDUCATION

Â Â Â Â Â  352.665 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The current and future need for higher education services in
Oregon
is too great and too diverse to be met by government-sponsored institutions alone.

Â Â Â Â Â  (2) From the early 1840s the citizens of Oregon, through private initiative, have created and sustained a variety of independent not-for-profit institutions of higher education, irrevocably organized as public benefit corporations in service to the people of Oregon. For the purposes of ORS 352.665 to 352.675, Âindependent institutionsÂ or Âindependent higher educationÂ refers to such institutions.

Â Â Â Â Â  (3) These independent institutions:

Â Â Â Â Â  (a) Conduct teaching, research and public service of high quality, contributing substantially to the preparation of a professional workforce, to the intellectual and cultural quality of life in Oregon and to the individual character of social responsibility so highly prized in this state and nation;

Â Â Â Â Â  (b) Provide a major share of all post-secondary education in
Oregon
, at the lowest cost to the taxpayer;

Â Â Â Â Â  (c) Add meaningful and valued diversity to the array of post-secondary educational opportunities available to Oregonians;

Â Â Â Â Â  (d) Are accessible to qualified students of all ethnic backgrounds and from all socioeconomic levels;

Â Â Â Â Â  (e) Annually attract thousands of talented people to
Oregon
from other regions of the country and the world;

Â Â Â Â Â  (f) Provide unique local opportunities in higher education that many Oregonians would otherwise leave the state to find;

Â Â Â Â Â  (g) Attract and sustain voluntary donations of private time, treasure and talent from thousands of citizens in public service toward fulfilling the educational needs of the larger community; and

Â Â Â Â Â  (h) Constitute a sizable economic enterprise.

Â Â Â Â Â  (4) The educational capital and services of these independent institutions are essential to meeting the current and future higher educational needs of
Oregon
Âs citizens. [1993 c.325 Â§1]

Â Â Â Â Â  Note: 352.665 to 352.675 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 352 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  352.667 Public purpose to encourage and increase opportunities in independent higher education. Based on the legislative findings described in ORS 352.665, the Legislative Assembly declares that it is an important public interest to encourage and increase opportunities in independent higher education for the people of
Oregon
. [1993 c.325 Â§2]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.669 Policies and practices of state agencies. The Legislative Assembly declares that all state agencies, in particular state institutions of higher education, should pursue policies and engage in practices that enhance the vitality of independent higher education in
Oregon
and should cooperate with the stateÂs independent institutions. [1993 c.325 Â§3]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.670 [Repealed by 1961 c.238 Â§1]

Â Â Â Â Â  352.672 State financial aid for students. The Legislative Assembly declares that it is an important public interest, and an appropriate objective of the state, that Oregonians who need financial assistance to attend an independent institution in
Oregon
should have access to state financial aid. [1993 c.325 Â§4]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.675 State policies to enhance and encourage independent higher education. The Legislative Assembly declares its ongoing interest in state policies that:

Â Â Â Â Â  (1) Enhance the ability of independent institutions to sustain and expand their services in
Oregon
;

Â Â Â Â Â  (2) Complement, assist and strengthen existing or planned programs and activities of independent institutions in
Oregon
while maintaining high academic and administrative standards;

Â Â Â Â Â  (3) Encourage broad public participation in independent higher education;

Â Â Â Â Â  (4) Promote coordination among independent and community colleges and state universities;

Â Â Â Â Â  (5) Stimulate and encourage private initiative and financial support in connection with the programs and activities of independent higher education;

Â Â Â Â Â  (6) Encourage recognition of the contributions made by independent higher education to the well-being of the state and to the development of the individual; and

Â Â Â Â Â  (7) Develop, maintain and provide the public with sufficient information concerning independent educational opportunities within the state. [1993 c.325 Â§5; 1997 c.11 Â§10]

Â Â Â Â Â  Note: See note under 352.665.

Â Â Â Â Â  352.680 [Repealed by 1961 c.238 Â§1]

AID TO INDEPENDENT INSTITUTIONS

Â Â Â Â Â  352.710 Policy. It is hereby determined and declared as a matter of legislative finding that:

Â Â Â Â Â  (1) Independent institutions of higher education in the state educate a substantial share of all post-secondary students in
Oregon
and such nonpublic institutions make an important contribution to post-secondary education in
Oregon
.

Â Â Â Â Â  (2) The stateÂs duty to support the achieving of public welfare purposes in education may be, in part, fulfilled by the stateÂs support of those nonsectarian educational objectives achieved through nonpublic post-secondary institutions.

Â Â Â Â Â  (3) Many of
Oregon
Âs private and independent institutions of higher learning face serious financial difficulties and, should any of these institutions be forced to close, many of their students would seek admission in public institutions creating an added financial burden to the state and an impairment of post-secondary education in
Oregon
. Such hazards may be substantially reduced and all education in the state improved through the purchase of nonsectarian educational services from
Oregon
Âs private and independent institutions. [1971 c.693 Â§1]

Â Â Â Â Â  352.720 Definitions for ORS 352.710 to 352.760. As used in ORS 352.710 to 352.760, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂPrivate and independent institutions of higher educationÂ or ÂinstitutionÂ means any nonpublic and nonprofit college or university in the State of Oregon accredited by the Northwest Association of Schools and Colleges and any chiropractic college located in this state and accredited by the Commission on Accreditation of the Council on Chiropractic Education, or its successor.

Â Â Â Â Â  (3) ÂNonsectarian educational servicesÂ means the providing of instruction in secular subjects.

Â Â Â Â Â  (4) ÂSecular subjectsÂ means any course which is presented in the curriculum of a private and independent institution of higher education which is not hobby or recreational in nature or which does not advocate the religious teachings or the morals or forms of worship of any sect. [1971 c.693 Â§2; 1973 c.721 Â§6; 1977 c.735 Â§1; 1977 c.768 Â§2; 1978 c.1 Â§4; 1989 c.845 Â§3; 1999 c.704 Â§20]

Â Â Â Â Â  352.730 Contracts with independent institutions for nonsectarian and nonreligious educational services. (1) The Oregon Student Assistance Commission may enter into contracts with private and independent institutions of higher education for the performance of nonsectarian educational services to assist the state in providing educational opportunities for
Oregon
students.

Â Â Â Â Â  (2) The commission may accept grants, gifts, bequests, and devises of real and personal property to carry out the purposes of ORS 352.710 to 352.760.

Â Â Â Â Â  (3) No funds disbursed pursuant to ORS 352.710 to 352.760 shall be used by any recipient for any religious purpose. [1971 c.693 Â§3; 1981 c.213 Â§1]

Â Â Â Â Â  352.740 Computation of payments under contracts. Payments to private and independent institutions of higher education under contracts entered into under ORS 352.730 shall be determined by the Oregon Student Assistance Commission on a uniform rate for every 45 quarter hours, or equivalent, of approved and registered course work in nonsectarian subjects completed by undergraduate students enrolled in the institutions who are residents of Oregon, and shall not exceed the actual cost to the institution of providing such educational services. This uniform rate shall apply to the estimated 45-hour units for each institution upon which the legislative appropriation is based for that year, or the actual 45-hour units for each institution, whichever is the lesser. Any remaining funds shall be distributed among those institutions whose actual 45-hour units exceed the estimate. The distribution to each institution shall be according to the uniform rate established for the 45-hour units or an amount equal to the ratio that the excess units bear to 45. However, if insufficient funds are available for such a distribution, then the distribution shall be according to the ratio that the total number of 45-hour units in excess of the estimate bears to the total amount of funds remaining undistributed, multiplied by the number of excess 45-hour units, if any, at each institution. [1971 c.693 Â§4; 1973 c.815 Â§5; 1977 c.768 Â§1]

Â Â Â Â Â  352.750 Rules. In accordance with any applicable provisions of ORS chapter 183, the Oregon Student Assistance Commission may make such reasonable rules and regulations as are necessary or proper to carry out ORS 352.710 to 352.760. [1971 c.693 Â§5]

Â Â Â Â Â  352.760 Severability. If a part of ORS 352.710 to 352.760 is invalid, all valid parts that are severable from the invalid part remain in effect. If a part of ORS 352.710 to 352.760 is invalid in one or more of its applications, the part remains in effect in all valid applications that are severable from the invalid applications. [1971 c.693 Â§7]

FINANCE OF EDUCATIONAL FACILITIES BY MUNICIPALITY

Â Â Â Â Â  352.790 Definitions for ORS 352.790 to 352.820. As used in ORS 352.790 to 352.820, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducation facilitiesÂ means real or personal property owned or operated by an educational institution and used to provide post-secondary education. ÂEducation facilitiesÂ includes administrative offices, student and staff parking and on-campus dormitories, but does not include property used for sectarian instruction nor used primarily as a place of religious worship or as a part of a program of a school or department of divinity for any religious denomination or for the religious training of ministers, priests, rabbis or other similar persons in the field of religion.

Â Â Â Â Â  (2) ÂEducation facilities costsÂ means all costs of acquiring, constructing and improving education facilities, and capitalized interest, reserves, costs of credit enhancements and costs of issuing and paying revenue bonds.

Â Â Â Â Â  (3) ÂEducation facility revenuesÂ means repayments of loans authorized by ORS 352.800 (3), and any moneys derived from rights or property which are security for such a loan.

Â Â Â Â Â  (4) ÂEducational institutionÂ means any nonprofit institution located in this state which grants post-secondary degrees and is accredited by the Northwest Association of Schools and Colleges or affiliated nonprofit foundations whose role is to further the mission of qualified institutions.

Â Â Â Â Â  (5) ÂMunicipalityÂ means any city or county.

Â Â Â Â Â  (6) ÂRevenue bondÂ means a revenue bond as defined in ORS 287A.001 that is issued by a municipality pursuant to ORS 352.790 to 352.820. [1987 c.812 Â§1; 2007 c.783 Â§153]

Â Â Â Â Â  352.795 Finance of education facilities by municipalities. In order to provide the people of this state with access to quality post-secondary education at a reasonable cost, and to provide an educated workforce which promotes economic development within this state, the Legislative Assembly authorizes municipalities to finance education facilities in accordance with ORS 352.790 to 352.820. [1987 c.812 Â§2]

Â Â Â Â Â  352.800 Powers of municipality. Except as otherwise provided in ORS 352.810, a municipality shall have all powers necessary to finance education facilities in accordance with ORS 352.790 to 352.820, including the power:

Â Â Â Â Â  (1) To borrow money and to issue revenue bonds to finance education facilities costs or to refund revenue bonds pursuant to ORS 287A.150.

Â Â Â Â Â  (2) To pledge education facility revenues to pay revenue bonds.

Â Â Â Â Â  (3) To loan money to educational institutions to finance education facilities and to enter into loan contracts.

Â Â Â Â Â  (4) To enter into covenants with the owners of revenue bonds which are intended to protect the rights of such owners.

Â Â Â Â Â  (5) To contract with trustees to hold and administer education facility revenues and the proceeds of revenue bonds.

Â Â Â Â Â  (6) To take any other action necessary to carry out the powers granted by ORS 352.790 to 352.820. [1987 c.812 Â§3; 2007 c.783 Â§154]

Â Â Â Â Â  352.805 Revenue bonds; issuance; trust funds; pledge; terms; legal effect. (1) Revenue bonds shall be payable solely from that portion of education facility revenues which the municipality pledges therefor in the resolution authorizing issuance of revenue bonds.

Â Â Â Â Â  (2) A municipality may authorize the issuance of revenue bonds by resolution or nonemergency ordinance under the procedure described in ORS 287A.150.

Â Â Â Â Â  (3) The resolution may provide for the establishment of one or more special funds and may place such funds under the control of one or more trustees. The resolution may obligate the municipality to deposit and expend the proceeds of the revenue bonds only into and from such fund or funds, and to set aside and pay into such fund or funds specified education facility revenues.

Â Â Â Â Â  (4) Any pledge of education facility revenues made by a municipality shall be valid and binding, without physical delivery or additional action, from the time that the pledge is made against any parties having subsequent claims of any kind in tort, contract or otherwise against a municipality or an educational institution, irrespective of whether such parties have actual notice thereof. The pledge shall be noted in the resolution authorizing issuance of revenue bonds, which shall be constructive notice thereof to all parties and the resolution need not be recorded, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge.

Â Â Â Â Â  (5) The municipality may establish the terms under which its revenue bonds shall be issued and sold.

Â Â Â Â Â  (6) All revenue bonds issued pursuant to ORS 352.790 to 352.820 shall be legal securities which may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys. The revenue bond shall constitute legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations and insurance companies. All revenue bonds shall constitute negotiable instruments within the meaning of and for all purposes of the law of this state. [1987 c.812 Â§4; 1997 c.631 Â§465; 2003 c.195 Â§27; 2007 c.783 Â§155]

Â Â Â Â Â  352.810 Revenue bonds secured by educational facility revenues. Revenue bonds shall not be a general bond of any municipality nor a charge upon the tax revenues of any municipality, and shall be secured solely by the education facility revenues pledged to their payment. [1987 c.812 Â§5]

Â Â Â Â Â  352.815 Municipalities acting jointly. All powers and duties provided in ORS 352.790 to 352.820 may be exercised or discharged by two or more municipalities acting jointly. A municipality may issue revenue bonds to finance education facilities located within the boundaries of another municipality. [1987 c.812 Â§6]

Â Â Â Â Â  352.820 Investment of revenues. Notwithstanding ORS chapter 294, education facility revenues and the proceeds of revenue bonds may be invested in any classes of security which are described in the resolution authorizing issuance of the revenue bonds or are otherwise approved by the municipality. [1987 c.812 Â§7]

Â Â Â Â Â  352.990 [Subsection (2) enacted as 1959 c.569 Â§6; 1969 c.622 Â§2; 1983 c.186 Â§2; 1983 c.338 Â§917; 1985 c.16 Â§475; repealed by 1987 c.158 Â§63 and 1987 c.246 Â§8]

_______________



Chapter 353

Chapter 353 
Oregon
Health and
Science
University

2007 EDITION

OREGON
HEALTH AND
SCIENCE
UNIVERSITY

EDUCATION AND CULTURE

GENERAL PROVISIONS

353.010     Definitions

353.020     Oregon Health and
Science
University
as public corporation; establishment; status

353.030     Public policy of university; missions; purposes

353.035     Certain laws to be liberally construed; severability

BOARD OF DIRECTORS

353.040     Board of directors; appointment; membership; meetings; removal of members

353.050     Powers and duties of board and university officials

353.060     President of university

AUTHORITY AND DUTIES

(Generally)

353.070     Products of individuals with disabilities; rules; publication of product sources

353.080     Report on activities and operations

353.100     Applicability of laws to university

353.108     Real property and facilities utilized by university; legal title; lease; management

353.110     Authority to acquire private property; condemnation

353.117     Creation of tax-exempt entity by university

353.120     Adoption of alcohol and drug abuse policy

353.130     Public contracts

353.140     Funding request; budget

353.160     Audits

(Students)

353.180     Student education records

353.190     Effect of student religious beliefs on admission and attendance

353.200     Rights of students in military ordered to active duty; rules

353.202     Credit for room, board, tuition and fees for students ordered to active duty; rules

353.205     Credit for education and training received while serving in Armed Forces; rules

(Physical Access Committee)

353.210     Purpose; members; duties

PERSONNEL

353.250     Alternative retirement programs

353.260     Personnel records; access; control; creation

353.270     Compensation of officers and employees; conflicts of interest

353.280     Faculty; status; powers

353.290     Reductions in faculty; affirmative action plans and goals

353.300     Political or sectarian test prohibited in appointment of faculty or employees

FINANCE

(Generally)

353.330     Effect of law on bonds, certificates of participation or agreements for borrowing money; responsibility for payment; rights of holders of obligations

(Bonds)

353.340     Issuance and sale of revenue bonds by university

353.350     Revenue bonds considered bonds of political subdivision

353.360     Refunding bonds

353.370     Notice to Legislative Assembly required if shortfall in moneys exists for payment of amounts under bonds, certificates of participation or agreements for borrowing money

(Financial Agreements)

353.380     Definitions for ORS 353.380 to 353.420

353.390     Authority; limitations

353.400     Delegation of board authority

353.410     University powers regarding financing agreements and credit enhancement agreements

353.420     Effect of financing agreement on tax status

PROGRAMS

353.440     Coordination of programs with Oregon University System

353.445     Venture grant program

353.450
Area
Health
Education
Center
program; continuing education programs for physicians in rural areas; emergency medical technician training in rural areas

353.460     Center for Research on Occupational and Environmental Toxicology

353.470     Funding of center

353.480     Pediatric dental residency program

OREGON
OPPORTUNITY
PROGRAM

353.550     Definitions for ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001

353.553     Short title

353.556     Purpose; policy; findings; intent

353.559     Creation; university duties; expenditure of proceeds

353.563     Task force on program impact on university missions

NURSING EDUCATION PROGRAM GRANTS

353.600     Definitions for ORS 353.600 to 353.612

353.603     Grant distribution; administrative expenses; contributions

353.606
Oregon
Nursing Shortage Coalition Committee

353.609     Duties of committee; grant criteria; use of grant funds

353.612     Nursing Education Grant Fund

GENERAL PROVISIONS

353.010 Definitions. As used in this chapter:

(1) Board means the Oregon Health and Science University Board of Directors established under ORS 353.040.

(2) Public corporation means an entity that is created by the state to carry out public missions and services. In order to carry out these public missions and services, a public corporation participates in activities or provides services that are also provided by private enterprise. A public corporation is granted increased operating flexibility in order to best ensure its success, while retaining principles of public accountability and fundamental public policy. The board of directors of a public corporation is appointed by the Governor and confirmed by the Senate but is otherwise delegated the authority to set policy and manage the operations of the public corporation.

(3) University or Oregon Health and
Science
University
 means the Oregon Health and
Science
University
public corporation created under ORS 353.020. [1995 c.162 §1; 1999 c.291 §1]

353.020
Oregon
Health and
Science
University
as public corporation; establishment; status. Oregon Health and
Science
University
is established as a public corporation and shall exercise and carry out all powers, rights and privileges that are expressly conferred upon it, are implied by law or are incident to such powers. The university shall be a governmental entity performing governmental functions and exercising governmental powers. The university shall be an independent public corporation with statewide purposes and missions and without territorial boundaries. The university shall be a governmental entity but shall not be considered a unit of local or municipal government or a state agency for purposes of state statutes or constitutional provisions. [1995 c.162 §2; 1999 c.291 §2; 2001 c.123 §1]

353.030 Public policy of university; missions; purposes. (1) It shall be the public policy of the Oregon Health and
Science
University
in carrying out its missions as a public corporation:

(a) To serve the people of the State of Oregon by providing education in health, science, engineering and their management for students of the state and region.

(b) To provide:

(A) An environment that stimulates the spirit of inquiry, initiative and cooperation between and among students, faculty and staff;

(B) Research in health care, engineering, biomedical sciences and general sciences; and

(C) The delivery of health care to contribute to the development and dissemination of new knowledge.

(2) The university will strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions.

(3) The university is designated to carry out the following public purposes and missions on behalf of the State of
Oregon
:

(a) Provide high quality educational programs appropriate for a health and science university;

(b) Conduct research in health care, engineering, biomedical sciences and general sciences;

(c) Engage in the provision of inpatient and outpatient clinical care and health care delivery systems throughout the state;

(d) Provide outreach programs in education, research and health care;

(e) Serve as a local, regional and statewide resource for health care providers; and

(f) Continue a commitment to provide health care to the underserved patient population of
Oregon
.

(4) The university shall carry out the public purposes and missions of this section in the manner that, in the determination of the Oregon Health and Science University Board of Directors, best promotes the public welfare of the people of the State of
Oregon
. [1995 c.162 §3; 2001 c.123 §3]

353.035 Certain laws to be liberally construed; severability. Chapter 162, Oregon Laws 1995, shall be liberally construed to effect the purposes and intent thereof. If any provision of chapter 162, Oregon Laws 1995, or the application of that provision to any particular circumstance or person, shall be held invalid, the remainder of chapter 162, Oregon Laws 1995, and the application of that provision to circumstances or persons other than those to which it is held invalid shall not be affected thereby. [1995 c.162 §90]

Note: Legislative Counsel has substituted chapter 162, Oregon Laws 1995, for the words this Act in section 90, chapter 162, Oregon Laws 1995, compiled as 353.035. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

BOARD OF DIRECTORS

353.040 Board of directors; appointment; membership; meetings; removal of members. (1) There is established an Oregon Health and Science University Board of Directors consisting of 10 members. The directors, except for the president of the university, shall be appointed by the Governor and shall be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(2) Except for the president of the university, the term of office of each nonstudent member is four years. The term of office of the student member is two years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on October 1 next following. A member is eligible for reappointment for one additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration. To assist the Governor in appointing the student member, the duly organized and recognized entity of student government shall submit a list of nominees to the Governor for consideration.

(3) The membership of the board shall be as follows:

(a) One representative who is a nonstudent member of the State Board of Higher Education.

(b) Seven representatives who, in the discretion of the Governor, have experience in areas related to the university missions or that are important to the success of Oregon Health and
Science
University
, including but not limited to higher education, health care, scientific research, engineering and technology and economic and business development.

(c) One representative who is a student enrolled at the university.

(d) The president of the university, who shall be an ex officio voting member.

(4) Directors must be citizens of the
United States
. Except for the president of the university, no voting member may be an employee of the university.

(5) The board shall select one of its members as chairperson and another as vice chairperson for such terms and with such duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws concerning how a quorum shall be constituted and when a quorum shall be necessary.

(6) The board shall meet at least once every three months at Oregon Health and
Science
University
. The board shall meet at such other times and places specified by the chairperson or by a majority of the members of the board.

(7) The Governor may remove any member of the board at any time for cause, after notice and public hearing, but not more than three members shall be removed within a period of four years, unless it is for corrupt conduct in office. [1995 c.162 §4; 1999 c.291 §3; 2001 c.123 §4]

353.050 Powers and duties of board and university officials. Except as otherwise provided in this chapter, the Oregon Health and Science University Board of Directors, or university officials acting under the authority of the board, shall exercise all the powers of the Oregon Health and
Science
University
and shall govern the university. In carrying out its powers, rights and privileges, the university shall be a governmental entity performing governmental functions and exercising governmental powers. The university or the board may either within or outside the state:

(1) Determine or approve policies for the organization, administration and development of the university.

(2) Appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate to carry out the missions of the university, and prescribe their compensation and terms of office or employment.

(3) Make any and all contracts and agreements, enter into any partnership, joint venture or other business arrangement, create and participate fully in the operation of any business structure, including but not limited to the development of business structures for health care delivery systems and networks with any public or private government, nonprofit or for-profit person or entity that in the judgment of the university or the board is necessary or appropriate to carry out the universitys missions and goals.

(4) Acquire, purchase, receive, hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use, dispose of and hold title to real and personal property of any nature, including intellectual property, in its own name.

(5) Sue in its own name and be sued, plead and be impleaded in all actions, suits or proceedings in any forum brought by or against it by any and all private or state, local, federal or other public entities, agencies or persons.

(6) Encourage gifts and donations for the benefit of the university, and subject to the terms of the gift, retain, invest and use such gifts as deemed appropriate by the university or the board.

(7) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all funds, appropriations, gifts, bequests, stock and revenue from any source to the university.

(8) Borrow money for the needs of the university, in such amounts and for such time and upon such terms as may be determined by the university or the board.

(9) Erect, construct, improve, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use, dispose of and hold title to buildings, structures and lands for the university.

(10) Purchase any and all insurance, operate a self-insurance program or otherwise arrange for the equivalent of insurance coverage of any nature and the indemnity and defense of its officers, agents and employees or other persons designated by the university to carry out or further the missions of the university.

(11) Create, develop, supervise, control and adopt academic programs, including standards, qualifications, policies or practices relating to admissions, curriculum, academic advancement, grading policy, student conduct, credits and scholarships and the granting of academic degrees, certificates and other forms of recognition.

(12) Authorize, create, eliminate, establish, operate, reorganize, reduce or expand any program, school, institute, health care facility or other unit of operation.

(13) Establish, charge, collect and use charges for enrollment into the university, including charges such as tuition for education and general services, incidental fees and such other charges found by the university to be necessary to carry out its educational programs. Fees realized in excess of amounts allocated and exceeding required reserves shall be considered surplus incidental fees and shall be allocated for programs under the control of the board and found to be advantageous to the cultural or physical development of students of the university upon the recommendation of the recognized student government of the university.

(14) Establish, charge, collect and use charges and fees for university services and the use of university facilities.

(15) Impose charges, fines, fees and such other regulations considered convenient or necessary to control and regulate traffic and parking of vehicles to the same extent allowed the State Board of Higher Education. This authority includes the authority to enforce the regulations of the university in a court to the extent allowed the State Board of Higher Education in enforcing the state boards regulations as provided in ORS 352.360 (7).

(16) Commission as special campus security officers one or more individuals who will have probable cause arrest authority and the accompanying immunities as set forth in ORS 133.310 and 133.315 when acting in the scope of their duties, provided that such individuals are trained and certified by the Department of Public Safety Standards and Training, and provided further that such officers shall not be authorized to carry firearms as police officers and shall not be considered police officers for purposes of ORS 181.610, 238.005, 243.005 or 243.736. The university shall be considered a criminal justice agency for purposes of ORS 181.715 and 181.720.

(17) Enforce and recover for payment to the university any fines that are authorized by this chapter.

(18) Adopt, amend or repeal bylaws, administrative rules, regulations and orders applicable to the matters that are the subject of this chapter.

(19) Contract with any state agency for the performance of such duties, functions and powers as is appropriate. A state agency shall not charge the university for such services an amount that is greater than the actual cost of the services.

(20) Purchase, receive, subscribe for or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, invest in or otherwise dispose of and deal in or with the shares, stock or other equity or interests in or obligations of any other entity. Separate funds may be established for such investments. The State of
Oregon
shall have no proprietary or other interest in such investments or such funds.

(21) Make available, by lease or otherwise, or control access to any health care facilities or services or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms as considered appropriate, charge and collect rent or other fees or charges therefor and terminate or deny any such access or any such lease or other agreement for such reasons as considered appropriate and as may be consistent with its obligations under any such lease or other agreement.

(22) Contract for the operation of any department, section, equipment or holdings of the university and enter into any agreements with any person, firm or corporation for the management by said person, firm or corporation on behalf of the university of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its health care facilities.

(23) Select and appoint faculty as medical and dental staff members and others licensed to practice the healing arts, delineate and define the privileges granted each such individual, adopt and direct a plan for faculty clinical income and set the terms and conditions of that plan (including such modifications to any such existing plan as considered necessary or appropriate upon expiration of the term of such plan), and determine the extent to which and the terms upon which each such individual may provide teaching, research, consulting or other services at the university or any other health care facility.

(24) Enter into affiliation, cooperation, territorial, management or other similar agreements with other public or private universities or health care providers for the sharing, division, allocation or furnishing of services on an exclusive or a nonexclusive basis, referral of patients, management of facilities, formation of health care delivery systems and other similar activities.

(25) Perform any other acts that in the judgment of the board or university are requisite, necessary or appropriate in accomplishing the purposes described in or carrying out the powers granted by this chapter.

(26) Exercise these powers, notwithstanding that as a consequence of the exercise of such powers, the university engages in activities that might otherwise be deemed anticompetitive within the contemplation of state or federal antitrust laws. [1995 c.162 §8; 1997 c.853 §38; 1999 c.291 §4]

353.060 President of university. The Oregon Health and Science University Board of Directors shall appoint a president of the university. The president is the president of the faculty and is the executive and governing officer of the university. Subject to the supervision of the board, the president has authority to direct the affairs of the university. [1995 c.162 §11]

AUTHORITY AND DUTIES

(Generally)

353.070 Products of individuals with disabilities; rules; publication of product sources. (1) As used in this section:

(a) Direct labor includes all work required for preparation, processing and packing, but not supervision, administration, inspection or shipping.

(b) Individual with a disability means an individual who, because of the nature of the individuals disability, is not able to participate fully in competitive employment, and for whom specialized employment opportunities must be provided.

(c) Qualified nonprofit agency for individuals with disabilities means a nonprofit activity center or rehabilitation facility:

(A) Organized under the laws of the United States or of this state and operated in the interest of individuals with disabilities, and the net income of which does not inure in whole or in part to the benefit of any shareholder or other individual;

(B) That complies with any applicable occupational health and safety standards required by the laws of the
United States
or of this state; and

(C) That in the manufacture of products and in the provision of services during the fiscal year employs individuals with disabilities for not less than 75 percent of the work hours of direct labor required for the manufacture or provision of the products or services.

(2) The Oregon Health and Science University Board of Directors shall further the policy of this state to encourage and assist individuals with disabilities to achieve maximum personal independence through useful and productive gainful employment by ensuring an expanded and constant market for sheltered workshop and activity center products and services, thereby enhancing the dignity and capacity of individuals with disabilities for self-support and minimizing their dependence on welfare and need for costly institutionalization.

(3) It shall be the duty of Oregon Health and
Science
University
to:

(a) Determine the price of all products manufactured and services offered for sale to the university by any qualified nonprofit agency for individuals with disabilities. The price shall recover for the workshops the cost of raw materials, labor, overhead, delivery costs and a margin held in reserve for inventory and equipment replacement;

(b) Revise such prices from time to time in accordance with changing cost factors;

(c) Make such rules regarding specifications, time of delivery and other relevant matters of procedure as shall be necessary; and

(d) Utilize prices and specifications, in its discretion, established by the Oregon Department of Administrative Services.

(4) The university shall establish and publish a list of sources or potential sources of products produced by any qualified nonprofit agency for individuals with disabilities and the services provided by any such agency that the university determines are suitable for its procurement. The university, in its discretion, may utilize any list established and published by the Oregon Department of Administrative Services.

(5) If the university intends to procure any product or service on the procurement list, the university shall procure such product or service at the price established by the university from a qualified nonprofit agency for individuals with disabilities, provided the product or service is of the appropriate specifications and is available at the location and within the period required by the university.

(6) It is the intent of the Legislative Assembly that there be close cooperation between the board, the university and qualified nonprofit agencies for individuals with disabilities. The university, on behalf of the board, is authorized to enter into such contractual agreements, cooperative working relationships or other arrangements as may be necessary for effective coordination and efficient realization of the objectives of this section. [1995 c.162 §16a; 1999 c.291 §5; 2007 c.70 §148]

353.080 Report on activities and operations. Oregon Health and
Science
University
shall file with the Legislative Assembly and the Governor, not later than April 15 of each year, a report of the universitys activities and operations for the preceding year. [1995 c.162 §7; 1999 c.291 §6]

353.100 Applicability of laws to university. (1) The provisions of ORS chapters 35, 190, 192, 244 and 295 and ORS 30.260 to 30.460, 200.005 to 200.025, 200.045 to 200.090, 236.605 to 236.640, 243.650 to 243.782, 297.040, 307.090 and 307.112 shall apply to Oregon Health and
Science
University
under the same terms as they apply to public bodies other than the state.

(2) Except as otherwise provided by law, the provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292, 293, 294 and 297 and ORS 35.550 to 35.575, 180.060, 180.210 to 180.235, 183.710 to 183.725, 183.745, 183.750, 184.305 to 184.345, 190.430, 190.480, 190.490, 192.105, 200.035, 236.380, 243.105 to 243.585, 243.696, 278.011 to 278.120, 278.315 to 278.415, 279.835 to 279.855, 282.010 to 282.150, 357.805 to 357.895 and 656.017 (2) shall not apply to the university or any not-for-profit organization or other entity if the equity of the entity is owned exclusively by the university and if the organization or entity is created by the university to advance any of the universitys statutory missions.

(3) The university, as a distinct governmental entity, or any organization or entity described in subsection (2) of this section shall not be subject to any provision of law enacted after January 1, 1995, with respect to any governmental entity, unless the provision specifically provides that it applies to the university or to the organization or entity. [1995 c.162 §9; 1999 c.291 §7; 2001 c.921 §27; 2003 c.534 §13; 2003 c.794 §263]

Note: The amendments to 353.100 by section 33, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 353.100 by section 33, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 353.100, as amended by section 33, chapter 100, Oregon Laws 2007, is set forth for the users convenience.

353.100. (1) The provisions of ORS chapters 35, 190, 192, 244 and 295 and ORS 30.260 to 30.460, 200.005 to 200.025, 200.045 to 200.090, 236.605 to 236.640, 243.650 to 243.782, 297.040, 307.090 and 307.112 apply to Oregon Health and Science University under the same terms as they apply to public bodies other than the state.

(2) Except as otherwise provided by law, the provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292, 293, 294 and 297 and ORS 35.550 to 35.575, 180.060, 180.210 to 180.235, 183.710 to 183.725, 183.745, 183.750, 184.305 to 184.345, 190.430, 190.480, 190.490, 192.105, 200.035, 243.105 to 243.585, 243.696, 278.011 to 278.120, 278.315 to 278.415, 279.835 to 279.855, 282.010 to 282.150, 357.805 to 357.895 and 656.017 (2) do not apply to the university or any not-for-profit organization or other entity if the equity of the entity is owned exclusively by the university and if the organization or entity is created by the university to advance any of the universitys statutory missions.

(3) The university, as a distinct governmental entity, or any organization or entity described in subsection (2) of this section is not subject to any provision of law enacted after January 1, 1995, with respect to any governmental entity, unless the provision specifically provides that it applies to the university or to the organization or entity.

353.108 Real property and facilities utilized by university; legal title; lease; management. (1) Legal title to real property and facilities acquired by the State of
Oregon
prior to July 1, 1995, and utilized by Oregon Health and
Science
University
shall remain with the State of
Oregon
. However, the university shall have the exclusive care, custody and control of such real property and facilities pursuant to an exclusive leasehold interest in the real property and facilities for a term of 99 years. The term of the leasehold shall begin on July 1, 1995, and shall renew automatically and perpetually for consecutive 99-year terms.

(2) Notwithstanding any other provisions of
Oregon
law concerning the authority of state agencies to lease real property and facilities, the Oregon Department of Administrative Services acting on behalf of the State of
Oregon
shall execute a ground lease for all real property and facilities utilized by the university consistent with the provisions of this section.

(3) The ground lease shall not be subject to any termination unless:

(a) The State of
Oregon
causes all outstanding obligations of the university to be defeased under the terms of any applicable master indenture or financing agreement; and

(b) There are no other conditions placed on the university.

(4) Upon execution of the ground lease, the university shall pay the State of
Oregon
the sum of $99 in consideration for the ground lease.

(5) The ground lease executed under this section shall supersede the lease entered into between the State of
Oregon
and the university in December 1995, with respect to the real property and facilities, including but not limited to provisions in the lease relating to or setting forth:

(a) Purported limitations on the authority of the State Board of Higher Education to bind the State of
Oregon
;

(b) The term of the lease and the absence of any renewal provisions; and

(c) Any circumstances under which the lease may be terminated.

(6) The university shall manage and maintain all real property and facilities utilized by the university. Real property and facilities of the State of
Oregon
leased to the university pursuant to this section shall not be sold by the university but may be encumbered by the university. Such real property and facilities shall only be encumbered by the State of
Oregon
in accordance with state law and in a manner that would not impair the financial condition of the university or the rights of the holders of any obligations of the university issued or incurred under any master indenture or other financing agreement. [1995 c.162 §34; 1999 c.291 §18]

353.110 Authority to acquire private property; condemnation. The Oregon Health and
Science
University
may acquire, by condemnation or otherwise, private property that is necessary or convenient in carrying out any power granted to the university. The right to acquire property by condemnation shall be exercised as provided by ORS chapter 35. [1995 c.162 §22; 2003 c.534 §14]

353.117 Creation of tax-exempt entity by university. (1) Pursuant to ORS 353.050, Oregon Health and Science University may create and maintain an entity that is exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code, as amended, for the purpose of conducting clinical care and practice and advancing other university missions by the faculty.

(2) Any entity created by the university under subsection (1) of this section shall be considered:

(a) A public employer for purposes of ORS 236.605 to 236.640 and ORS chapters 238 and 238A;

(b) A unit of local government for purposes of ORS 190.003 to 190.130;

(c) A public body for purposes of ORS 30.260 to 30.300 and 307.112;

(d) A public agency for purposes of ORS 200.090; and

(e) A public corporation for purposes of ORS 307.090. [2001 c.921 §26; 2003 c.86 §9; 2003 c.733 §75]

353.120 Adoption of alcohol and drug abuse policy. The Oregon Health and
Science
University
shall adopt a comprehensive alcohol and drug abuse policy and implementation plan. [1995 c.162 §27]

353.130 Public contracts. The Oregon Health and
Science
University
subscribes to the policy set forth under ORS 279A.015 regarding public contracting, and shall develop contract policies that support openness, impartiality and competition in the awarding of contracts in accordance with that provision. The university subscribes to the intent of the social policies of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C and shall develop contract policies that are appropriate to the university and are designed to encourage affirmative action, recycling, inclusion of art in public buildings, the purchase of services and goods from individuals with disabilities, the protection of workers through the payment of prevailing wages as determined by the Bureau of Labor and Industries, the provision of workers compensation insurance to workers on contracts and the participation of emerging small businesses and businesses owned by women and minorities. [1995 c.162 §16; 2003 c.794 §264; 2007 c.70 §149]

353.140 Funding request; budget. (1) By September 1 of each even-numbered year the Oregon Health and
Science
University
shall submit to the Oregon Department of Administrative Services a funding request for each biennium. The Oregon Department of Administrative Services shall include and submit a university funding request to the Legislative Assembly as part of the Governors biennial budget. Any such request approved by the Legislative Assembly shall be appropriated to the Oregon Department of Administrative Services for direct allocation to the university. The budget request to the Legislative Assembly shall include a presentation on tuition and student fee levels.

(2) The university budget shall be prepared in accordance with generally accepted accounting principles and adopted by the Oregon Health and Science University Board of Directors in accordance with ORS 192.610 to 192.710. [1995 c.162 §13]

353.160 Audits. Nothing in this chapter shall affect the constitutional duties and authority of the Secretary of State to audit public accounts. However, the Oregon Health and
Science
University
shall conduct independent audits if such audits are considered advisable by the university. Such audits shall be subject to the exclusive discretion and control of the university and shall be subject to disclosure pursuant to ORS 192.410 to 192.505. [1995 c.162 §14]

(Students)

353.180 Student education records. Oregon Health and Science University may adopt policies relating to the creation, use, custody and disclosure, including access, of student education records of the university that are consistent with the requirements of applicable state and federal law. Whenever a student has attained 18 years of age or is attending the university, the permission or consent required of and the rights accorded to a parent of the student regarding education records shall thereafter only be required of and accorded to the student. [1995 c.162 §26; 1999 c.291 §8]

353.190 Effect of student religious beliefs on admission and attendance. (1) No student shall be refused admission to the Oregon Health and
Science
University
or be expelled for the sole reason that, because of religious beliefs, the student is unable to attend classes on a particular day.

(2) Any student in the university who, because of religious beliefs, is unable to attend classes on a particular day shall be excused on that day from any examination, study requirement or work requirement. However, at the students own expense the student shall make up the examination, study requirement or work requirement missed because of the absence. [1995 c.162 §30]

353.200 Rights of students in military ordered to active duty; rules. (1) A student at the Oregon Health and
Science
University
who is a member of the military and who is ordered to federal or state active duty for more than 30 consecutive days has the following rights:

(a) With regard to a course in which the student is enrolled and for which the student has paid tuition and fees, the right to:

(A) Withdraw from the course, subject to the provisions of subsection (2) of this section;

(B) Receive a grade of incomplete and, upon release from active duty, complete the course in accordance with the practice of the university for completion of incomplete courses; or

(C) Continue and complete the course for full credit, subject to the provisions of subsection (3) of this section;

(b) The right to a credit described in ORS 353.202 for all amounts paid for room, board, tuition and fees;

(c) If the student elects to withdraw from the university, the right to be readmitted and reenrolled at the university within one year after release from active duty without a requirement of redetermination of admission eligibility; and

(d) The right to continuation of scholarships and grants awarded to the student that were funded by the university or the Oregon Student Assistance Commission before the student was ordered to active duty.

(2) If the student elects to withdraw from a course under subsection (1)(a)(A) of this section, the university may not:

(a) Give the student academic credit for the course from which the student withdraws;

(b) Give the student a failing grade or a grade of incomplete or make any other negative annotation on the students record; or

(c) Alter the students grade point average due to the students withdrawal from the course.

(3) A student who elects to continue and complete a course for full credit under subsection (1)(a)(C) of this section is subject to the following conditions:

(a) Course sessions the student misses due to active duty shall be counted as excused absences and may not adversely impact the students grade for the course or rank in the students class.

(b) The student may not be automatically excused from completing course assignments due during the period the student serves on active duty.

(c) A letter grade or a grade of pass may be awarded only if, in the opinion of the teacher of the course, the student completes sufficient work and demonstrates sufficient progress toward meeting course requirements to justify the grade.

(4) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section.

(5) As used in this section, member of the military means a person who is a member of:

(a) The Oregon National Guard or the National Guard of any other state or territory; or

(b) The reserves of the Army, Navy, Air Force, Marine Corps or Coast Guard of the
United States
. [2005 c.170 §8; 2005 c.836 §17]

353.202 Credit for room, board, tuition and fees for students ordered to active duty; rules. (1)(a) The amount of the credit specified in ORS 353.200 (1)(b) shall be based on:

(A) The amount of room and board paid by the student for a term that the student does not complete because the student is ordered to active duty; and

(B) The amount of tuition and fees paid by the student for a course from which the student withdraws.

(b) The amount of the credit shall be prorated based on the number of weeks remaining in the term or course when the student withdraws.

(c) At the time a student withdraws from a course at the Oregon Health and
Science
University
or from the university, the student must elect to claim the credit:

(A) As a credit toward tuition and fees or room and board if the student reenrolls at the university under ORS 353.200 (1)(c); or

(B) As a monetary payment.

(2) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section may change the method of claiming the credit to the method described in subsection (1)(c)(B) of this section by giving notice to the university.

(3) A student who elects to claim the credit by the method described in subsection (1)(c)(A) of this section must use the credit or change the method of claiming the credit under subsection (2) of this section within one year after release from active duty.

(4) A personal representative of a student who elected to claim the credit by the method described in subsection (1)(c)(A) of this section may claim a monetary payment upon presenting evidence to the university that the student died while serving on active duty.

(5) The Oregon Health and Science University Board of Directors shall adopt rules for the administration of this section, including rules that determine the amount of credit and the method by which the credit is prorated. [2005 c.170 §9]

353.205 Credit for education and training received while serving in Armed Forces; rules. The Oregon Health and
Science
University
shall give credit for education and training obtained by a person while serving in the Armed Forces of the
United States
, as defined in ORS 351.642. The education and training for which credit may be given must meet the standards adopted by the Oregon Health and Science University Board of Directors by rule. [2005 c.518 §5]

(Physical Access Committee)

353.210 Purpose; members; duties. (1) The Oregon Health and
Science
University
shall convene a physical access committee to identify barriers to access by persons with disabilities at the university. The committee shall include, but not be limited to:

(a) One or more students with disabilities or, if there are no students with disabilities willing to participate, a person with a disability who uses the universitys facilities;

(b) One or more members of the faculty or staff with disabilities;

(c) The coordinator of services for students with disabilities for the university;

(d) One or more administrators of the university; and

(e) One or more members of the physical plant staff of the university.

(2) The physical access committee shall present its findings and recommendations to the administration of the university, listing access needs and priorities for meeting those needs. These findings and recommendations shall identify the barriers to access that prevent persons with disabilities from meaningfully utilizing campus facilities related to instruction, academic support, assembly and residence life.

(3) In preparing budget requests for each biennium, the university shall include amounts for capital improvement that will be applied to the substantial reduction and eventual elimination of barriers to access by persons with disabilities as identified by the physical access committee.

(4) Nothing in this section and ORS 185.155 and 341.937 requires the university to undertake projects for accessibility that are not otherwise required unless such projects are funded specifically by the Legislative Assembly. [1995 c.162 §29; 2007 c.70 §150]

PERSONNEL

353.250 Alternative retirement programs. Notwithstanding the provisions of ORS chapters 238 and 238A, the Oregon Health and
Science
University
may offer to its employees, in addition to the Public Employees Retirement System, alternative retirement programs. [1995 c.162 §15; 1997 c.249 §111; 2003 c.733 §76]

353.260 Personnel records; access; control; creation. (1) Oregon Health and
Science
University
may adopt policies governing access to university personnel records that are less than 25 years old.

(2) Policies adopted under subsection (1) of this section shall require that personnel records be subjected to restrictions on access unless the president of the university finds that the public interest in maintaining individual rights to privacy in an adequate educational environment would not suffer by disclosure of such records. Access to such records may be limited to designated classes of information or persons, or to stated times and conditions, or to both, but cannot be limited for records more than 25 years old.

(3) No rule or order adopted pursuant to this section shall deny to a faculty member full access to the members personnel file or records kept by the university, except as provided in subsection (4)(d) and (e) of this section.

(4)(a) The files relating to the evaluation of a faculty member shall be kept in designated, available locations.

(b) Any evaluation received by telephone shall be documented in each of the faculty members files by means of a written summary of the conversation with the names of the conversants identified.

(c) A faculty member shall be entitled to submit, for placement in the files, evidence rebutting, correcting, amplifying or explaining any document contained therein and other material that the member believes might be of assistance in the evaluation process.

(d) Letters and other information for a faculty member of the university submitted in confidence to the State Board of Higher Education or its institutions, schools or departments prior to July 1, 1975, shall be maintained in the files designated by paragraph (a) of this subsection. However, if a faculty member requests access to those files, the anonymity of the contributor of letters and other information obtained prior to July 1, 1975, shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised by a faculty committee. Only the names of the contributors and the excised portions of the documents may be kept in a file other than the files designated by paragraph (a) of this subsection.

(e) Confidential letters and other information submitted to or solicited by the university after July 1, 1995, and prior to the employment of a prospective faculty member are exempt from the provisions of this paragraph. However, if the member is employed by the university, the confidential preemployment materials shall be placed in the files designated by paragraph (a) of this subsection. If a faculty member requests access to the members files, the anonymity of the contributor of confidential preemployment letters and other preemployment information shall be protected. The full text shall be made available, except that portions of the text that would serve to identify the contributor shall be excised and retained in a file other than the files designated by paragraph (a) of this subsection.

(f) Classroom survey evaluations by students of a faculty members classroom or laboratory performance shall be anonymous. The record of tabulated reports shall be placed in at least one of the files designated by paragraph (a) of this subsection. All survey instruments used to obtain evaluation data shall be returned to the faculty member.

(g) The university, when evaluating its employed faculty members, shall not solicit or accept letters, documents or other materials, given orally or in written form, from individuals or groups who wish their identity kept anonymous or the information they provide kept confidential.

(5) No policy or order adopted pursuant to this section limits the authority of the university to prepare, without identification of individual persons who have not consented thereto, statistical or demographic reports from personnel records.

(6) Any category of personnel records specifically designated as confidential pursuant to valid policies or orders as provided in this section shall not be deemed a public record for the purposes of ORS 192.420.

(7) As used in this section, personnel records means records containing information kept by the university concerning a faculty member and furnished by the faculty member or by others about the faculty member at the members or at the universitys request, including but not limited to information concerning discipline, membership activity, employment performance or other personal records of individual persons. [1995 c.162 §23; 1999 c.291 §9]

353.270 Compensation of officers and employees; conflicts of interest. (1) Oregon Health and
Science
University
may authorize receipt of compensation for any officer or employee of the university from private or public resources, including but not limited to income from:

(a) Consulting;

(b) Appearances and speeches;

(c) Intellectual property conceived, reduced to practice or originated and therefore owned within the university;

(d) Providing services or other valuable consideration for a private corporation, individual or entity, whether paid in cash or in kind, stock or other equity interest, or anything of value regardless of whether there is a licensing agreement between the university and the private entity;

(e) Performing public duties paid by private organizations, including university corporate affiliates, that augment an officers or employees publicly funded salary. Such income shall be authorized and received in accordance with policies established by the university; and

(f) Providing medical and other health services.

(2) The university may not authorize compensation, as described in subsection (1) of this section, that, in the universitys judgment, does not comport with the missions of the university or substantially interferes with an officers or employees duties to the university.

(3) Any compensation described and authorized under subsection (1) of this section is considered official compensation or reimbursement of expenses for purposes of ORS 244.040 and is not considered an honorarium prohibited by ORS 244.042. If authorization or receipt of the compensation creates a potential conflict of interest, the officer or employee shall report the potential conflict in writing in accordance with policies of the university. The disclosure is a public record subject to public inspection.

(4) The university shall adopt standards governing employee outside employment and activities of employees, including potential conflicts of interest, as defined by the university and consistent with ORS 244.020, and the public disclosure thereof, and procedures for reporting and hearing potential or actual conflict of interest complaints. [1995 c.162 §24; 1999 c.291 §10; 2007 c.877 §27]

353.280 Faculty; status; powers. The president and professors constitute the faculty of the Oregon Health and
Science
University
and as such have the immediate government and discipline of it and the students therein. The faculty may, subject to the supervision of the Oregon Health and Science University Board of Directors, prescribe the course of study to be pursued at the university and the textbooks to be used. [1995 c.162 §28]

353.290 Reductions in faculty; affirmative action plans and goals. The Oregon Health and
Science
University
shall consider and maintain affirmative action plans and goals when reductions in faculty and staff are required as a result of:

(1) Reductions in revenue that necessitate discontinuance of its educational program at its anticipated level;

(2) Elimination of classes due to decreased student enrollment; or

(3) Reduction in courses due to administrative decisions. [1995 c.162 §31]

353.300 Political or sectarian test prohibited in appointment of faculty or employees. No political or sectarian test shall ever be allowed or applied in the appointment of faculty and other employees of the Oregon Health and
Science
University
. [1995 c.162 §25]

FINANCE

(Generally)

353.330 Effect of law on bonds, certificates of participation or agreements for borrowing money; responsibility for payment; rights of holders of obligations. (1) Nothing in chapter 162, Oregon Laws 1995, shall be construed in any way to impair the obligations or agreements of the State of Oregon or the State Board of Higher Education with respect to bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for Oregon Health and Science University. The university and the Oregon University System shall take all actions necessary to ensure full compliance with all indentures, resolutions, declarations, agreements and other documents issued with respect to the bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university. The Oregon University System and the university shall establish, in a written agreement that shall be subject to the approval of the State Treasurer, the responsibility of the university for the payment to the Oregon University System of moneys sufficient to pay when due all principal, interest and any other charges on bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university.

(2) Holders of obligations issued by the university on or after July 1, 1995, may be paid pari passu with the obligations issued by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university prior to July 1, 1995, from the rents, revenues, receipts, appropriations or other income of the university, but only to the extent that:

(a) Such holders have no rights, liens or other interests with respect to such rents, revenues, receipts, appropriations or other income of the university that are senior or superior to the rights granted to the holders of obligations issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university; and

(b) The State Board of Higher Education, the Oregon Department of Administrative Services or the State of Oregon, acting for the benefit of such holders of obligations, is granted a lien or other security interest in the rents, revenues, receipts, appropriations or other income of the university that is not junior to and is at least pari passu with any lien or other security interest granted to the holders of obligations issued by the university.

(3) Any expenses, including legal expenses, judgments, liabilities and federal arbitrage and rebate penalties arising from the actions of the university, if incurred with respect to bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university, shall be paid when due by the university, subject to the universitys right to reasonably contest such charges, judgments, liabilities or penalties. The university shall assist the Controller of the Oregon University System in making any necessary calculations and filing any necessary reports related to arbitrage and rebate on such indebtedness.

(4) Any amounts deposited with the State Treasurer, the Controller of the Oregon University System, the Oregon Department of Administrative Services or its designated agents in any debt service in reserve accounts for the debt service associated with any bonds, certificates of participation, financing agreements or other agreements for the borrowing of money issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university shall remain with the State Treasurer, the Controller of the Oregon University System, the Oregon Department of Administrative Services or its designated agents until such time as the bonds, certificates of participation, financing agreements or other agreements for the borrowing of money for which such reserve accounts have been established have been retired or defeased. The university shall be credited with the investment earnings on such reserve accounts. [1995 c.162 §58; 1999 c.291 §11]

Note: Legislative Counsel has substituted chapter 162, Oregon Laws 1995, for the words this Act in section 58, chapter 162, Oregon Laws 1995, compiled as 353.330. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

(Bonds)

353.340 Issuance and sale of revenue bonds by university. Oregon Health and
Science
University
may from time to time issue and sell revenue bonds in accordance with ORS chapter 287A. However, the provisions contained in ORS 287A.150 (2) to (6) do not apply to revenue bonds issued by the university. Such revenue bonds shall not in any manner nor to any extent be a general obligation of the university nor a charge upon any revenues or property of the university not specifically pledged thereto. An obligation described in this section is not an indebtedness of the State of
Oregon
. [1995 c.162 §59; 1999 c.291 §12; 2007 c.783 §156]

353.350 Revenue bonds considered bonds of political subdivision. Revenue bonds issued by the Oregon Health and
Science
University
pursuant to ORS chapter 287A shall be considered to be bonds of a political subdivision of the State of
Oregon
for the purposes of all laws of the state. [1995 c.162 §60; 2007 c.783 §157]

353.360 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued by the Oregon Health and Science University pursuant to ORS 287A.360 to 287A.380. [1995 c.162 §61; 2007 c.783 §158]

353.370 Notice to Legislative Assembly required if shortfall in moneys exists for payment of amounts under bonds, certificates of participation or agreements for borrowing money. In addition to, and not in limitation of, the means of satisfying state general obligation bond obligations under ORS 291.445, Oregon Health and Science University, promptly upon the discovery of any shortfall in moneys available to the university for the payment when due of amounts under any bonds, certificates of participation, financing agreements or other agreements for the borrowing of moneys issued prior to July 1, 1995, by the State of Oregon on behalf of the State Board of Higher Education for equipment or projects for the university, shall notify in writing the Legislative Assembly, or if the Legislative Assembly is not in session, the Emergency Board, of the existence and amount of the shortfall. The Legislative Assembly or the Emergency Board, as the case may be, may provide funds to satisfy the payment of any such amount. By enacting this provision, the Legislative Assembly acknowledges its current intention to provide, from funds other than those appropriated or otherwise made available to the Oregon University System, funds to pay such amount. However, except as may be required by the Oregon Constitution or ORS 291.445, neither the Legislative Assembly nor the Emergency Board shall have any legal obligation to provide funds under this section. [1995 c.162 §61a; 1999 c.291 §13]

(Financial Agreements)

353.380 Definitions for ORS 353.380 to 353.420. As used in ORS 353.380 to 353.420:

(1) Credit enhancement agreement means any agreement or contractual relationship between the Oregon Health and Science University and any bank, trust company, insurance company, surety bonding company, pension fund or other financial institution providing additional credit on or security for a financing agreement or certificates of participation authorized by ORS 353.380 to 353.420.

(2) Financing agreement means a lease-purchase agreement, an installment sale agreement, a loan agreement, note agreement, short-term promissory notes, commercial papers, lines of credit or similar obligations or any other agreement to finance real or personal property that is or will be owned and operated by the university, or to refinance previously executed financing agreements.

(3) Personal property means tangible personal property, software and fixtures.

(4) Property rights means, with respect to personal property, the rights of a secured party under ORS chapter 79, and, with respect to real property, the rights of a trustee or lender under a lease authorized by ORS 353.410 (4).

(5) Software means software and training and maintenance contracts related to the operation of computing equipment. [1995 c.162 §17; 2001 c.445 §174]

353.390 Authority; limitations. Oregon Health and
Science
University
may enter into financing agreements in accordance with ORS 353.380 to 353.420, upon such terms as the university finds to be advantageous. Amounts payable by the university under a financing agreement shall be limited to funds specifically pledged, budgeted for or otherwise made available by the university. If there are insufficient available funds to pay amounts due under a financing agreement, the lender may exercise any property rights that the university has granted to it in the financing agreement against the property that was purchased with the proceeds of the financing agreement, and may apply the amounts so received toward payments scheduled to be made by the university under the financing agreement. [1995 c.162 §18; 1999 c.291 §14]

353.400 Delegation of board authority. The Oregon Health and Science University Board of Directors may delegate to any board member, officer or employee of the Oregon Health and Science University the authority to determine maturity dates, principal amounts, redemption provisions, interest rates or methods for determining variable or adjustable interest rates, denominations and other terms and conditions of such obligations that are not appropriately determined at the time of enactment or adoption of the authorizing resolution. The board may also delegate entering into financing agreements or any other instruments authorized by law. This delegated authority shall be exercised subject to applicable requirements of law and such limitations and criteria as may be set forth in the authorizing resolution. [1995 c.162 §19]

353.410 University powers regarding financing agreements and credit enhancement agreements. Oregon Health and
Science
University
may:

(1) Enter into agreements with third parties to hold financing agreement proceeds, payments and reserves as security for lenders, and to issue certificates of participation in the right to receive payments due from the university under a financing agreement. Amounts so held shall be invested at the direction of the Oregon Health and Science University Board of Directors. Interest earned on any investments held as security for a financing agreement may, at the option of the board, be credited to the accounts held by the third party and applied in payment of sums due under a financing agreement.

(2) Enter into credit enhancement agreements for financing agreements or certificates of participation, provided that such credit enhancement agreements shall be payable solely from funds specifically pledged, budgeted for or otherwise made available by the university and amounts received from the exercise of property rights granted under such financing agreements.

(3) Use financing agreements to finance the costs of acquiring or refinancing real or personal property, plus the costs of reserves, credit enhancements and costs associated with obtaining the financing.

(4) Grant leases of real property with a trustee or lender. Such leases may be for a term that ends on the date on which all amounts due under a financing agreement have been paid or provision for payment has been made, or up to 20 years after the last scheduled payment under a financing agreement, whichever is later. Such leases may grant the trustee or lender the right to evict the university and exclude it from possession of the real property for the term of the lease if the university fails to pay when due the amounts scheduled to be paid under a financing agreement, or otherwise defaults under a financing agreement. Upon default, the trustee or lender may sublease the land to third parties and apply any rentals toward payments scheduled to be made under a financing agreement.

(5) Grant security interests in personal property to trustees or lenders.

(6) Make pledges for the benefit of trustees and lenders.

(7) Purchase fire and extended coverage or other casualty insurance for property that is acquired or refinanced with proceeds of a financing agreement, assign the proceeds thereof to a lender or trustee to the extent of their interest, and covenant to maintain such insurance while the financing agreement is unpaid, so long as available funds are sufficient to purchase such insurance. [1995 c.162 §20; 1999 c.291 §15]

353.420 Effect of financing agreement on tax status. A lease or financing agreement under ORS 353.380 to 353.420 shall not cause property to be subject to property taxation and shall be disregarded in determining whether property is exempt from taxation under ORS chapter 307. [1995 c.162 §21]

PROGRAMS

353.440 Coordination of programs with
Oregon
University
System. The Legislative Assembly finds that:

(1) Institutions in the Oregon University System and other educational sectors have academic programs that are related to or integrated with the programs of Oregon Health and
Science
University
.

(2) It is in the best interest of the state that a coordinated approach be taken to these related and integrated academic programs.

(3) In order to best ensure the continued harmony of such academic programs, the university and the Oregon University System shall coordinate such programs and shall advise each other of the following proposed changes to such academic programs:

(a) Creation or significant revision, such as a merger or closure, of degree programs;

(b) Creation or significant revision, such as a merger or closure, of schools; and

(c) Creation or significant revision of major academic policies.

(4) In order to further the coordination described by this section, university officers shall maintain a role in the appropriate committees of the State Board of Higher Education and the Oregon University System. [1995 c.162 §12; 1999 c.291 §16]

353.445 Venture grant program. The Oregon Health and Science University Board of Directors shall adopt a policy that prescribes the requirements for a venture grant program and the requirements that a grant applicant must meet in order to receive grant moneys from the university venture development fund operated by Oregon Health and
Science
University
, including requirements:

(1) That a grant recipient remain within this state for at least five years following the receipt of a grant or repay the grant plus interest;

(2) That the university report amounts of tax credit certificates issued by the university and cease issuing certificates until the total amount owed to the General Fund by the university at any one time under ORS 351.697 (6) does not exceed $2.4 million; and

(3) That the university maintain records of income realized by the university as the result of grants made from the fund and records of amounts paid to the General Fund. [2005 c.592 §3; 2007 c.586 §3]

Note: 353.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

353.450 Area Health Education Center program; continuing education programs for physicians in rural areas; emergency medical technician training in rural areas. (1) It is the finding of the Legislative Assembly that there is need to provide programs that will assist a rural community to recruit and retain physicians, physician assistants and nurse practitioners. For that purpose:

(a) The Legislative Assembly supports the development at the Oregon Health and
Science
University
of an
Area
Health
Education
Center
program as provided for under the United States Public Health Service Act, Section 781.

(b) The university shall provide continuing education opportunities for persons licensed to practice medicine under ORS chapter 677 who practice in rural areas of this state in cooperation with the respective professional organizations, including the Oregon Medical Association and the Oregon Society of Physician Assistants.

(c) The university shall seek funding through grants and other means to implement and operate a fellowship program for physicians, physician assistants and nurse practitioners intending to practice in rural areas.

(2) With the moneys transferred to the
Area
Health
Education
Center
program by ORS 442.625, the program shall:

(a) Establish educational opportunities for emergency medical technicians in rural counties;

(b) Contract with educational facilities qualified to conduct emergency medical training programs using a curriculum approved by the Emergency Medical Services and Trauma Systems Program; and

(c) Review requests for training funds with input from the State Emergency Medical Service Committee and other individuals with expertise in emergency medical services. [Formerly 352.095; 1999 c.1056 §8]

353.460 Center for Research on Occupational and Environmental Toxicology. (1) Subject to the provisions of sections 13 and 16, chapter 770, Oregon Laws 1985, there is created a Center for Research on Occupational and Environmental Toxicology. The Oregon Health and
Science
University
shall administer the center.

(2) The purposes of the center may include, but are not limited to, reducing the incidence of disease and reducing the costs and dangers to employers and employees associated with occupational disease. Specific functions of the center may include:

(a) Basic and applied research into the incidence and causes of occupational diseases.

(b) Epidemiology and other data collection.

(c) Design of programs for clinical management of occupational diseases.

(d) Education and training programs.

(3) Although the output of the centers programs is intended to be of statewide use for employers, employees, health professionals and the public concerning occupational disease, it is not intended that the center shall assume any of the responsibilities or functions of the physical rehabilitation facility operated by the Director of the Department of Consumer and Business Services. The center may offer programs of diagnosis and treatment of occupational disease, but it is expected that such services shall be compensable under ORS chapter 656. [Formerly 352.073]

353.470 Funding of center. It is expected that the Center for Research on Occupational and Environmental Toxicology will operate, on an ongoing basis, from funds provided by the Department of Consumer and Business Services, in addition to any gifts, grants or donations made to carry out the activities of the center. Oregon Health and
Science
University
is not expected to provide funds for operation of the center from any other sources of funds for operation of the university. [Formerly 352.083; 1999 c.291 §20]

353.480 Pediatric dental residency program. Subject to the availability of funding, the Oregon Health and Science University shall establish the pediatric dental residency program only to the extent that funds are appropriated to the Oregon Department of Administrative Services for the Oregon Health and Science University public corporation to establish the program under section 1, chapter 1083, Oregon Laws 1999. [1999 c.1083 §2]

Note: 353.480 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 353 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
OPPORTUNITY
PROGRAM

353.550 Definitions for ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921,
Oregon
Laws 2001. As used in ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001:

(1) Bond-related costs means:

(a) The costs and expenses of issuing, administering and maintaining bonds issued under ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, and the bond program under ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, including but not limited to:

(A) Paying or redeeming the bonds;

(B) Paying amounts due in connection with credit enhancement or any reserve instruments; and

(C) Paying the administrative costs and expenses of the State Treasurer and the Oregon Department of Administrative Services, including costs of consultants, attorneys and advisors retained by the State Treasurer or the Oregon Department of Administrative Services for the bonds or the bond program;

(b) The costs of funding any bond reserves;

(c) Capitalized interest for the bonds;

(d) Rebates or penalties due to the
United States
in connection with the bonds; and

(e) Any other costs or expenses that the State Treasurer or the Oregon Department of Administrative Services determines are necessary or desirable in connection with issuing the bonds or maintaining the bond program.

(2) Capital costs means the costs of acquiring, constructing, improving or equipping capital projects or other capital expenditures necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

(3) Indirect financing means financing capital costs of Oregon Health and Science University unrelated to the Oregon Opportunity program so that an equivalent amount of moneys may be used to pay capital costs and noncapital costs of the Oregon Opportunity program.

(4) Master Settlement Agreement means the Master Settlement Agreement, and related documents, entered into on November 23, 1998, by the State of
Oregon
and leading
United States
tobacco products manufacturers.

(5) Noncapital costs means the costs of programs, scholarships, endowments, research infrastructure and recruitment of scientists and researchers, or other noncapital costs or expenses, necessary or desirable to create, develop, maintain or directly or indirectly finance the Oregon Opportunity program.

(6) Oregon Opportunity program means the program created by Oregon Health and
Science
University
pursuant to ORS 353.559. [2001 c.921 §3]

353.553 Short title. ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, shall be known and may be cited as the Oregon Opportunity Act. [2001 c.921 §2]

353.556 Purpose; policy; findings; intent. (1) The purpose of ORS 353.550 to 353.563 and sections 10, 12, 14, 16 and 18, chapter 921, Oregon Laws 2001, is to directly or indirectly finance Oregon Health and
Science
University
s Oregon Opportunity program.

(2) It is the policy of the State of
Oregon
that, in order to capture the health and economic benefits of the coming biotechnology boom for all Oregonians, the state enter into a partnership with Oregon Health and
Science
University
to enhance medical research.

(3) The Legislative Assembly finds that:

(a)
Oregon
should take advantage of research breakthroughs in biomedicine, health care and technology that are opening an unprecedented new era. Research advances will someday show scientists how to block or replace genes that cause disease. The state should seize the opportunity to provide all Oregonians access to leading edge therapies and procedures.

(b) Research breakthroughs are expected to fuel tremendous economic growth, and
Oregon
must be poised to capitalize on these breakthroughs. Biotechnology is likely to be the next great economic engine in the
United States
, and the state should take positive action to ensure
Oregon
s participation in this emerging and important industry. A public commitment to biomedical and related research in
Oregon
is necessary to drive the formation, expansion and proliferation of biotechnology companies that will commercialize myriad new treatments, medications, biomedical equipment and other technology.

(c) The state should support Oregon Health and
Science
University
in its efforts to continue to grow as a research power and an economic engine. Biomedical and technology research is necessary to create intellectual property, which serves as the raw material for biotechnology companies. The state should assist Oregon Health and
Science
University
in securing the needed infrastructure to attain a critical mass of research talent in order to maximize the number of commercially viable discoveries.

(d) There is a limited window of opportunity to capitalize on the surge in biotechnology growth, stemming from the completion of the United States Human Genome Project.

(4) It is the intent of the Legislative Assembly that:

(a) Oregon Health and Science University pursue the Oregon Opportunity program in a manner that is consistent with the public missions stated in ORS 353.030 (2), which directs the university to strive for excellence in education, research, clinical practice, scholarship and community service while maintaining compassion, personal and institutional integrity and leadership in carrying out its missions;

(b) The Oregon Opportunity program benefit all Oregonians through increased medical research and sustainable economic development from biotechnology and related fields; and

(c) The State Treasurer shall issue pursuant to a grant agreement, as soon as practicable, general obligation bonds during the 2001-2003 and 2003-2005 biennia in an aggregate principal amount that produces net proceeds for the Oregon Opportunity program in an amount equal to $200 million plus the amount of any costs and expenses of issuing the bonds.

(5) To maximize the benefits of low interest tax-exempt bonds, costs of the Oregon Opportunity program may be financed directly or indirectly by the state. [2001 c.921 §4; 2001 c.921 §4a]

353.559 Creation; university duties; expenditure of proceeds. (1) Oregon Health and
Science
University
shall create the Oregon Opportunity program to usher in a new era of breakthroughs in health care and biotechnology for Oregonians. Through the program, the university shall invest in facilities, endowments, research infrastructure, recruitment of scientists and researchers, scholarships and programs including but not limited to:

(a) Research on cancer, heart disease, multiple sclerosis, Parkinsons disease and Alzheimers disease;

(b) Research on autism spectrum disorder;

(c) Childrens health and womens health;

(d) Hearing research;

(e) Advanced eye research;

(f) Aging research;

(g) Rural health initiatives;

(h) Research on public health, health care ethics, health information science and health outcomes; and

(i) Other health care, biotechnology and related research.

(2) Oregon Health and
Science
University
shall dedicate:

(a) Not less than five percent of the universitys share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to meeting the universitys missions of providing access to medical services to people who are underserved and promoting further study in the areas of public health, health care ethics, health information science and health outcomes. The proceeds shall be distributed as follows:

(A) 50 percent to providing access to medical services to people who are underserved; and

(B) 50 percent to establishing endowments to support research on public health, health care ethics, health information science and health outcomes.

(b) Not less than five percent of the universitys share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program to the payment of bond-related costs then due and payable by the state and deposit those amounts into the Oregon Health and Science University Bond Fund established in section 14, chapter 921, Oregon Laws 2001. If the dedicated amount exceeds the amount necessary to pay bond-related costs, the excess shall be deposited in the General Fund.

(3) Notwithstanding subsection (2) of this section, any obligation of the university to dedicate or distribute a share of the net proceeds of royalties and licenses attributable to the Oregon Opportunity program under subsection (2) of this section:

(a) Shall be subordinate to the universitys obligation to pay obligations issued under the universitys Master Trust Indenture, dated December 1, 1995, as amended or supplemented; and

(b) Does not constitute a lien on the gross revenues of the university as Lien and Gross Revenues are defined in the Master Trust Indenture. [2001 c.921 §5]

353.563 Task force on program impact on university missions. (1) There is established a task force at Oregon Health and
Science
University
to review the impact of the Oregon Opportunity program on the ability of the university to carry out its missions of teaching, patient care, research and community service.

(2) The review by the task force shall include but not be limited to:

(a) Whether the Oregon Opportunity program competes with or enhances the teaching, patient care, research and community service missions of the university;

(b) Whether new discoveries increase the cost of health care or make health care more efficient;

(c) Whether there are additional economic implications of technological advances in health care;

(d) How access to high-quality clinical care can be maintained for
Oregon
s vulnerable populations during the implementation of the Oregon Opportunity program;

(e) Whether the universitys high standard of clinical care and the universitys commitment to vulnerable populations is compromised or enhanced; and

(f) Whether animal research at the university is being done in an ethical and humane manner.

(3) The task force shall consist of:

(a) Two members who are members of the House of Representatives, appointed by the Speaker of the House of Representatives;

(b) Two members who are members of the Senate, appointed by the President of the Senate;

(c) Six members from the university, appointed by the president of the university, who represent:

(A) The ethics center;

(B) Academic programs;

(C) Patient care programs;

(D) Community service and outreach programs;

(E) Financial administration; and

(F) Research programs; and

(d) Three public members, appointed by the Governor, who represent:

(A) The public health and health policy community;

(B) Advocates for persons who are medically underserved; and

(C) The medical community.

(4) The term of office of each legislative member is two years and the term of office of each nonlegislative member is four years. Each member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(5) A nonlegislative member of the task force is entitled to compensation and expenses as provided in ORS 292.495. A legislative member of the task force is entitled to compensation and expenses as provided in ORS 171.072 from funds appropriated to the Legislative Assembly for such purposes.

(6) The task force shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the task force determines.

(7) A majority of the members of the task force constitutes a quorum for the transaction of business.

(8) The task force shall schedule public hearings for the purpose of gathering information from interested parties. The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

(9) The university shall provide staff support to the task force.

(10) Prior to July 1 of each even-numbered year, the task force shall report its findings from the review to the Governor and any interim legislative committees on human resources. [2001 c.921 §6]

NURSING EDUCATION PROGRAM GRANTS

353.600 Definitions for ORS 353.600 to 353.612. As used in ORS 353.600 to 353.612:

(1) Committee means the Oregon Nursing Shortage Coalition Committee created in ORS 353.606.

(2) Post-secondary education institution means:

(a) A state institution under the direction of the State Board of Higher Education;

(b) A community college operated under ORS chapter 341;

(c) A school or division of Oregon Health and
Science
University
; or

(d) An Oregon-based, generally accredited, not-for-profit private institution of higher education. [2003 c.697 §2]

353.603 Grant distribution; administrative expenses; contributions. (1) Oregon Health and
Science
University
shall distribute grants to post-secondary education institutions to support nursing education programs based on the selections of the Oregon Nursing Shortage Coalition Committee and in accordance with appropriate university policies and procedures. If the university is not able to distribute a grant to a post-secondary education institution selected by the committee, the university shall report to the committee the reason for not distributing the grant.

(2) Grants distributed under this section to a community college or state institution of higher education may be based on an intergovernmental agreement entered into by Oregon Health and
Science
University
and the college or institution.

(3) Oregon Health and
Science
University
may not use more than five percent of the amount received from the Nursing Education Grant Fund established in ORS 353.612 for the grant program in any biennium for administrative expenses incurred in administering ORS 353.600 to 353.612.

(4) Oregon Health and
Science
University
may accept contributions of funds and assistance from the United States Government or its agencies, or from any other source, public or private, and agree to conditions placed on the funds not inconsistent with the purposes of ORS 353.600 to 353.612. The university shall use funds and assistance received under this subsection for grants distributed under this section or for administering ORS 353.600 to 353.612.

(5) Oregon Health and
Science
University
shall deposit moneys received by the university for purposes of ORS 353.600 to 353.612 in the Nursing Education Grant Fund. The total amount of grants distributed under this section may not exceed the amount of moneys available for distribution in the fund. [2003 c.697 §3]

353.606
Oregon
Nursing Shortage Coalition Committee. (1) There is created the Oregon Nursing Shortage Coalition Committee.

(2) The committee consists of 10 members, as follows:

(a) Two members who represent the Oregon State Board of Nursing appointed by the board.

(b) Two members who represent the Northwest Organization of Nurse Executives appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Northwest Organization of Nurse Executives.

(c) Two members who represent the Oregon Nurses Association appointed by the Oregon State Board of Nursing from a list of persons submitted to the board by the Oregon Nurses Association.

(d) One member appointed by the Oregon State Board of Nursing who represents Oregon-based, generally accredited, not-for-profit private institutions of higher education from a list of persons submitted to the board by the Oregon Independent Colleges Association.

(e) Two members appointed by the Commissioner for Community College Services from a list of persons submitted to the commissioner by the Oregon Community College Association.

(f) One member who represents Oregon Health and
Science
University
appointed by the university.

(3) When appointing members to the committee, the Oregon State Board of Nursing, the Commissioner for Community College Services and Oregon Health and
Science
University
shall ensure that there is at least one member from each of the following areas of the state:

(a) Rural western
Oregon
.

(b) Coastal
Oregon
.

(c)
Eastern Oregon
.

(d) Urban areas.

(4) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

(5) The committee shall elect one of its members to serve as chairperson and another to serve as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the committee determines.

(6) The committee shall meet at times and places specified by the call of the chairperson or of a majority of the members of the committee.

(7) A majority of the members of the committee constitutes a quorum for the transaction of business.

(8) Members of the committee are entitled to actual and necessary travel expenses in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the committee shall be paid out of funds received by Oregon Health and
Science
University
for that purpose.

(9) Oregon Health and
Science
University
shall provide staff support to the committee. [2003 c.697 §4]

353.609 Duties of committee; grant criteria; use of grant funds. (1) The Oregon Nursing Shortage Coalition Committee shall:

(a) Adopt criteria for awarding grants to post-secondary education institutions under this section;

(b) Based on the criteria, select post-secondary education institutions to receive grants to support nursing education programs; and

(c) Determine the amounts of the grants to be distributed under ORS 353.603.

(2) The goal of the committee in adopting criteria and selecting grant recipients shall be to increase the capacity of nursing education programs statewide.

(3) The criteria adopted by the committee shall include, but not be limited to, consideration for:

(a) Whether the grant funds will be used to increase the capacity of a nursing education program;

(b) Whether the grant funds will be matched with funds from other sources or used to leverage additional funds from other sources;

(c) Ensuring that grant funds are awarded for nursing education programs in both urban areas and rural areas of the state;

(d) Ensuring that grant funds are used to increase the capacity for all levels of nursing education; and

(e) Ensuring that grant funds are used to increase the diversity of people who enter nursing education programs, including targeting underrepresented groups of people in the nursing profession.

(4) The total amount of grants awarded by the committee may not exceed the amount of moneys available for distribution as grants.

(5) A post-secondary education institution awarded a grant under this section may use the grant funds to:

(a) Develop nursing education program infrastructure;

(b) Train additional nurse educators;

(c) Develop regional learning laboratories;

(d) Provide technical support to nursing education programs;

(e) Create learning materials that supplement available faculty expertise;

(f) Coordinate student clinical experiences statewide; and

(g) Expand the capacity of nursing education programs to train new nurses across the state. [2003 c.697 §6]

353.612 Nursing Education Grant Fund. (1) The Nursing Education Grant Fund is established separate and distinct from the General Fund. All moneys received by the Oregon Department of Administrative Services or Oregon Health and
Science
University
for purposes of ORS 353.600 to 353.612 shall be deposited into the State Treasury and credited to the Nursing Education Grant Fund.

(2) Interest earned from the Nursing Education Grant Fund shall be credited to the fund.

(3) All moneys in the Nursing Education Grant Fund are continuously appropriated to the department for allocation to the university for the purposes of ORS 353.600 to 353.612. [2003 c.697 §3a]

_______________



Chapter 354

Chapter 354 Â Educational Television and Radio;

Translator Districts; Distance Learning

2007 EDITION

EDUCATIONAL TV, RADIO; TRANSLATOR DISTRICTS

EDUCATION AND CULTURE

STATE RADIO STATIONS

354.090Â Â Â Â  Management of state radio station at Oregon Institute of Technology

EDUCATIONAL TELEVISION, RADIO AND DISTANCE LEARNING

354.410Â Â Â Â  Definitions for ORS 354.410 to 354.430

354.420Â Â Â Â  Purpose of ORS 354.410 to 354.430

354.430Â Â Â Â  Authority of Department of Education; disposition of sale proceeds

354.435Â Â Â Â  Distance learning course outlines

TRANSLATOR DISTRICTS

354.605Â Â Â Â  Definitions for ORS 354.605 to 354.715

354.615Â Â Â Â  Application of ORS 354.605 to 354.715

354.625Â Â Â Â  Creation of translator district; boundaries of district

354.635Â Â Â Â  Contents of petition of formation

354.645Â Â Â Â  When election on formation and first board to be held

354.650Â Â Â Â  Election laws applicable

354.655Â Â Â Â  District board; membership; quorum; term; expenses

354.665Â Â Â Â  Board duties; rules

354.675Â Â Â Â  Powers of district

354.680Â Â Â Â  Use of commercial matter; solicitation of financial support

354.685Â Â Â Â  Methods of finance

354.690Â Â Â Â  Liability for service charge; notice; exemption; collection of delinquent charges

354.705Â Â Â Â  Referral of increase in minimum tax rate to voters

354.715Â Â Â Â  Dissolution, liquidation and transfer proceedings

PENALTIES

354.990Â Â Â Â  Penalties

Â Â Â Â Â  354.010 [Repealed by 1983 c.286 Â§1]

Â Â Â Â Â  354.020 [Repealed by 1983 c.286 Â§1]

STATE RADIO STATIONS

Â Â Â Â Â  354.090 Management of state radio station at Oregon Institute of Technology. The State Board of Higher Education is declared the managing agency of the FM radio station KTEC, licensed to the Oregon Institute of Technology, and as such shall prescribe rules and regulations in conformity with the regulations and laws of the United States Government relating to educational FM radio stations. By such rules and regulations the State Board of Higher Education shall make the facilities of the radio station available in the training programs of the Oregon Institute of Technology. [1957 c.389 Â§16; 1961 c.126 Â§1]

Â Â Â Â Â  354.105 [1979 c.657 Â§3; 1985 c.505 Â§1; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.115 [1979 c.657 Â§4; 1981 c.518 Â§1; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.125 [1979 c.657 Â§6; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.135 [1979 c.657 Â§5; 1981 c.518 Â§2; 1985 c.505 Â§2; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.145 [1979 c.657 Â§7; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.155 [1979 c.657 Â§8; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.165 [1979 c.657 Â§9; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.175 [1979 c.657 Â§10; repealed by 1981 c.518 Â§9]

Â Â Â Â Â  354.180 [1981 c.518 Â§6; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.185 [1979 c.657 Â§13; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.195 [1979 c.657 Â§15; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.205 [1981 c.518 Â§5; 1989 c.966 Â§41; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.210 [1957 c.694 Â§1; repealed by 1979 c.657 Â§1]

Â Â Â Â Â  354.215 [1981 c.518 Â§4; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.220 [1957 c.694 Â§3; repealed by 1979 c.657 Â§1]

Â Â Â Â Â  354.225 [1985 c.505 Â§3; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.230 [1957 c.694 Â§4; repealed by 1979 c.657 Â§1]

Â Â Â Â Â  354.235 [1987 c.703 Â§7; repealed by 1993 c.208 Â§13]

Â Â Â Â Â  354.290 [1957 c.694 Â§2; repealed by 1979 c.657 Â§1]

Â Â Â Â Â  354.300 [1957 c.694 Â§5; repealed by 1961 c.238 Â§1]

EDUCATIONAL TELEVISION, RADIO AND DISTANCE LEARNING

Â Â Â Â Â  354.410 Definitions for ORS 354.410 to 354.430. As used in ORS 354.410 to 354.430, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂEducational television and radio and distance learningÂ means programs for direct teaching and instructional enrichment which are transmitted for viewing, listening or interactive instruction in connection with instruction in public elementary and secondary education by state-operated educational television and radio stations or by program providers approved by the State Board of Education.

Â Â Â Â Â  (2) ÂDirect teachingÂ means instruction primarily by educational television or radio or by live interactive transmission in a subject or course of study which is a part of the public school curriculum as authorized by the State Board of Education.

Â Â Â Â Â  (3) ÂInstructional enrichmentÂ means instruction by means of educational television or radio or live interactive transmission which is designed to improve, supplement, complement, or strengthen instruction in a subject or course of study which is a part of the public school curriculum. [1961 c.535 Â§2; 1989 c.285 Â§1]

Â Â Â Â Â  354.420 Purpose of ORS 354.410 to 354.430. (1) The purpose of ORS 354.410 to 354.430 is to encourage the development of and provide means for making educational television and radio and distance learning programs of direct instruction and instructional enrichment for pupils available to the public schools of the state and to provide for the authorization and approval of such programs by the State Board of Education.

Â Â Â Â Â  (2) Subject to the approval of the state board, school districts may use educational television and radio and distance learning to provide instruction in the public schools of
Oregon
. [1961 c.535 Â§Â§1,3; 1965 c.100 Â§453; 1989 c.285 Â§2; 1989 c.491 Â§59; 2005 c.22 Â§252]

Â Â Â Â Â  354.430 Authority of Department of Education; disposition of sale proceeds. The Department of Education may utilize its appropriate personnel and facilities and any funds made available to it:

Â Â Â Â Â  (1) To stimulate interest by school districts in the appropriate use of educational television and radio and distance learning in the public schools.

Â Â Â Â Â  (2) To plan and produce suitable educational television and radio and distance learning programs of direct instruction and instructional enrichment for pupils in the public schools.

Â Â Â Â Â  (3) To cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in planning and producing suitable programs of direct teaching and instructional enrichment for the public schools.

Â Â Â Â Â  (4) To assist local school districts in planning suitable programs of educational television and radio and distance learning for the public schools, and to cooperate with officials of state-operated educational television and radio stations and providers of distance learning programs in producing such programs.

Â Â Â Â Â  (5) To employ personnel and pay expenses for services, materials, equipment and supplies necessary for the administration of ORS 354.410 to 354.430.

Â Â Â Â Â  (6) To contract for and pay for professional services utilized in the development and production of programs for educational television and radio and distance learning.

Â Â Â Â Â  (7) To purchase, rent, lease or contract for use of filmed, taped or otherwise recorded educational television and radio or distance learning programs from available sources and to sell programs or to exchange them for others of a similar nature.

Â Â Â Â Â  (8) All moneys received under subsection (7) of this section shall be deposited in the State Treasury to the credit of the Department of Education and shall be used exclusively for the purposes authorized by this section. [1961 c.535 Â§5; 1965 c.100 Â§454; 1967 c.570 Â§1; 1989 c.285 Â§3]

Â Â Â Â Â  354.435 Distance learning course outlines. Distance learning course outlines shall be submitted by the course providers to the Department of Education for review and evaluation. [1991 c.710 Â§5]

Â Â Â Â Â  354.440 [1961 c.535 Â§Â§4,6; 1965 c.100 Â§455; 1989 c.285 Â§4; 1989 c.491 Â§60; repealed by 1991 c.710 Â§4]

Â Â Â Â Â  354.505 [1989 c.972 Â§1; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.510 [1989 c.972 Â§2; 1993 c.292 Â§1; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.515 [1989 c.972 Â§Â§3, 6; 1993 c.292 Â§2; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.520 [1989 c.972 Â§5; 1993 c.292 Â§3; 1993 c.500 Â§46; 1995 c.162 Â§79; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.525 [1989 c.972 Â§5a; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.530 [1989 c.972 Â§7; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.535 [1989 c.972 Â§8; 1993 c.292 Â§4; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.540 [1989 c.972 Â§9; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.545 [1989 c.972 Â§10; repealed by 1997 c.684 Â§1]

Â Â Â Â Â  354.550 [1989 c.972 Â§11; repealed by 1997 c.684 Â§1]

TRANSLATOR DISTRICTS

Â Â Â Â Â  354.605 Definitions for ORS 354.605 to 354.715. As used in ORS 354.605 to 354.715, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means the governing body of the county in which a district is principally situated.

Â Â Â Â Â  (2) ÂDistrictÂ means a translator district formed under ORS 354.605 to 354.715.

Â Â Â Â Â  (3) ÂDistrict boardÂ means the governing board of a district.

Â Â Â Â Â  (4) ÂTranslatorÂ means any UHF facility or Federal Communications Commission approved equipment owned by a district which serves the district by receiving, amplifying and transmitting signals broadcast by one or more television stations and public service signals which are allowed by Federal Communications Commission regulations. When the district transmits signals through VHF equipment, the district shall provide for an automatic encoder to prevent signal deviation. [1975 c.286 Â§1; 1979 c.108 Â§7; 1997 c.518 Â§1]

Â Â Â Â Â  354.615 Application of ORS 354.605 to 354.715. Except as provided in ORS 354.690 (5), nothing in ORS 354.605 to 354.715 shall apply to the construction or operation of community antenna systems or the redistribution of any signals, writings, images, sounds or intelligence of any nature by cable. [1975 c.286 Â§2 (2); 1979 c.108 Â§8; 1985 c.445 Â§3]

Â Â Â Â Â  354.625 Creation of translator district; boundaries of district. (1) A translator district may be created as provided by ORS 354.605 to 354.715 for the construction, maintenance and operation of translator stations and the transmission and reception of television broadcast signals in areas so remote from regular transmission points that adequate television programming is not available to the public. The translator transmitting facilities shall conform to all FCC rules and regulations and shall be prohibited from interfering with all existing reception facilities, including but not limited to off-air antennas, CATV or MATV.

Â Â Â Â Â  (2) The boundaries of any district organized under ORS 354.605 to 354.715 shall be determined pursuant to the provisions of ORS 198.720. [1975 c.286 Â§2 (1), (3); 1979 c.108 Â§9]

Â Â Â Â Â  354.635 Contents of petition of formation. (1) In addition to matters named in ORS 198.750, the petition to form a translator district shall include:

Â Â Â Â Â  (a) A brief description of the proposed system including the type of construction, location, number of translators to be erected and the number of television channels to be provided.

Â Â Â Â Â  (b) The maximum service charge that may be charged by the district.

Â Â Â Â Â  (2) The petition shall be addressed to and filed with the county board of the principal county and the proceeding conducted as provided in ORS 198.705 to 198.845. [1975 c.286 Â§3; 1979 c.108 Â§10; 2005 c.22 Â§253]

Â Â Â Â Â  354.645 When election on formation and first board to be held. The formation and changes of organization of a district shall take place in the manner provided in ORS 198.705 to 198.955. [1975 c.286 Â§4; 1979 c.108 Â§11]

Â Â Â Â Â  354.650 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§216]

Â Â Â Â Â  354.655 District board; membership; quorum; term; expenses. (1) The district board shall consist of five members, each of whom shall be an elector of the district. The terms of office for the district board members first elected shall be determined by lot. The terms of two shall expire June 30 next following the first regular district election and the terms of three shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (2) As soon as possible after the election and the taking of the oath of office by the members, an organizational meeting shall be held and officers selected. A majority of the members shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (3) Except as provided in subsection (1) of this section, the term of office of each district board member is four years.

Â Â Â Â Â  (4) The members of the district board shall serve without compensation, but shall be entitled to receive actual and necessary travel and other expenses incurred in the performance of their duties.

Â Â Â Â Â  (5) The district board shall fill any vacancy on the board in the manner provided in ORS 198.320. [1975 c.286 Â§5; 1979 c.108 Â§12; 1983 c.83 Â§78; 1983 c.350 Â§214]

Â Â Â Â Â  354.665 Board duties; rules. A district board shall:

Â Â Â Â Â  (1) Manage and conduct the affairs of the district.

Â Â Â Â Â  (2) Establish and maintain funds and accounts for the district.

Â Â Â Â Â  (3) Establish reasonable rules for the administration of the district. [1975 c.286 Â§6]

Â Â Â Â Â  354.675 Powers of district. A translator district shall have full power to carry out the objectives of its formation and to that end may:

Â Â Â Â Â  (1) Acquire by purchase, devise or gift or voluntary grant real and personal property or any interest therein including any rights of way or easements necessary or convenient for its purposes.

Â Â Â Â Â  (2) Sue and be sued in its own name.

Â Â Â Â Â  (3) Build, construct, improve, operate and maintain, subject to other applicable provisions of law, any translators necessary for the transmission of signals intended to be received by the general public.

Â Â Â Â Â  (4) Perform all acts necessary to insure an efficient and equitable distribution of television programming within the district subject to the availability of funds in the approved budget.

Â Â Â Â Â  (5) Make contracts of any lawful nature, employ personnel, including any technical or professional consultants necessary to carry out the provisions of ORS 354.605 to 354.715.

Â Â Â Â Â  (6) Apply for, accept and hold any licenses or permits required under federal or state law. [1975 c.286 Â§7; 1979 c.108 Â§13]

Â Â Â Â Â  354.680 Use of commercial matter; solicitation of financial support. (1) A district shall not delete television commercial matter in the signals it transmits, without written permission from the broadcasting television station, or in any manner finance the districtÂs operation through the sale of commercial matter in the districtÂs transmissions.

Â Â Â Â Â  (2) A district may, without elector approval but with permission from the broadcasting television station, generate revenue in the districtÂs transmissions through the acknowledgment or solicitation of financial support considered necessary for the continued operation of the translator. [1979 c.108 Â§3; 2005 c.22 Â§254]

Â Â Â Â Â  354.685 Methods of finance. When authorized by its electors, a district board may finance the acquisition, purchase, lease, operation or maintenance of the district by any of the following methods:

Â Â Â Â Â  (1) Imposition of a service charge upon property within the district for use of the translator signals as provided in ORS 354.690. A district created before May 7, 1979, shall be considered to have received elector authorization for imposition of the service charge.

Â Â Â Â Â  (2) Issuance of revenue bonds. The revenue bonds shall be issued as prescribed in ORS chapter 287A, but are not subject to the requirements of ORS 287A.150. The revenue bonds are payable both as to principal and interest from revenues only. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien on any of the taxable property within the limits of the district and shall be payable solely from such part of revenues of the district as remains after the payment of obligations having a priority and of all expenses of operation and maintenance of the district. All revenue bonds shall contain a provision that both the principal and interest are payable solely from the operating revenues of the district remaining after paying such obligations and expenses. [1975 c.286 Â§8; 1979 c.108 Â§14; 2007 c.783 Â§159]

Â Â Â Â Â  354.690 Liability for service charge; notice; exemption; collection of delinquent charges. (1) When a district broadcasts television signals through a translator on a regular basis and any property within the district receives those signals, the owner of the property receiving the signal shall be liable to the district for the service charges.

Â Â Â Â Â  (2) When a district broadcasts television signals through a translator on a regular basis, if any person residing on or occupying property located in an area entirely surrounded by the district intentionally receives and uses those signals, the owner of that property is liable to the district for a service charge. The owner of the property shall be deemed to have contracted with the district for use of the translator signals.

Â Â Â Â Â  (3) The district shall determine which property is receiving the signal, the amount of any service charge and the method of payment by property owners. The district may classify property outside and within the district according to the uses of district signals. For property entirely surrounded by the district, the district shall prepare a verified report which shall disclose that the property has been physically inspected and that there are reasonable grounds to believe that the property is intentionally receiving and using the signal.

Â Â Â Â Â  (4) The district shall notify each owner of property it has determined is liable for a service charge at least 30 days prior to imposition of any service charge. The notice shall be by mail and shall include a written declaration which the owner may verify by signing and return to the district office stating that the owner is exempt from the service charge for one of the following reasons:

Â Â Â Â Â  (a) The property already receives adequate regional television signals from another source and is not using district signals;

Â Â Â Â Â  (b) The property is so situated as to preclude use of the signals; or

Â Â Â Â Â  (c) A television is not used on the property and there are no plans to do so.

Â Â Â Â Â  (5) If property outside or within the district is owned, rented or leased by a community antenna television company which carries a districtÂs television signals by cable to subscribers because of Federal Communications Commission requirements, that property shall be exempt from any district service charge.

Â Â Â Â Â  (6) A verified declaration returned to the district under subsection (4) of this section shall exempt the property in question and shall be valid for one year from its signing, unless the owner of the property informs the district of a change of circumstances which should subject the owner to a service charge.

Â Â Â Â Â  (7) By July 15 of any year, the district shall determine which service charges are delinquent and shall certify such charges, together with interest at the rate of two-thirds of one percent per month from the date due, to the assessor of the county in which the property of the person against whom delinquent service charges are assessed is located. The assessor shall enter the charges and interest thereon upon the next assessment and tax roll prepared after July 15. The charges and interest, when entered upon the assessment and tax roll, shall be a charge upon, and lien against, the real property of the person against whom they are assessed. After the service charges are certified and presented to the assessor, the payment for the service charges must be made to the tax collector pursuant to ORS 311.370. Such payment shall be made by the person responsible for the delinquent service charge or by the television translator district that has received payment for the delinquent service charge. The charges shall thereupon be collected and paid over in the same manner as other taxes are certified, assessed, collected and paid over, except that, when the tax collector receives the assessorÂs certificate pursuant to ORS 311.115, the tax collector shall deduct 10 percent of the amount of the delinquent service charges imposed in determining the television translator districtÂs distribution percentage computed pursuant to ORS 311.390. The amount deducted shall be included in determining the distribution percentage of the county, in order to defray the costs incurred by the county in collecting the delinquent service charges.

Â Â Â Â Â  (8) The district board may enter into an agreement with the owner of property that is not within the district for the payment of service charges for use of the translator signals of the district when:

Â Â Â Â Â  (a) The electors of the district, at an election called for that purpose, have authorized the district board to make such agreements; and

Â Â Â Â Â  (b) The property is within a city that is surrounded by the district and is served by a community antenna system regulated by the Federal Communications Commission. [1979 c.108 Â§2; 1985 c.445 Â§1; 1991 c.459 Â§385a; 1995 c.726 Â§1; 1997 c.518 Â§2]

Â Â Â Â Â  354.695 [1975 c.286 Â§9; repealed by 1979 c.108 Â§17]

Â Â Â Â Â  354.700 [1979 c.108 Â§4; repealed by 1997 c.518 Â§3]

Â Â Â Â Â  354.705 Referral of increase in minimum tax rate to voters. (1) Subject to limitations of the Oregon Constitution, the district board may refer to the electors of the district any proposal to increase the maximum service charge as provided in ORS 354.635 to maintain the financial stability of the district in an emergency. The proposal shall state that an emergency exists and specify with distinctness the facts and reasons constituting the emergency.

Â Â Â Â Â  (2) The district board may refer to the electors of the district proposed additional or alternate means of financing allowed under ORS 354.685. [1975 c.286 Â§10; 1979 c.108 Â§15; 1983 c.350 Â§217]

Â Â Â Â Â  354.715 Dissolution, liquidation and transfer proceedings. Dissolution, liquidation and transfer proceedings shall be conducted in the manner provided by ORS 198.920 to 198.955. [1975 c.286 Â§11]

PENALTIES

Â Â Â Â Â  354.990 Penalties. Any property owner who knowingly makes any false verified declaration in order to obtain a service charge exemption under the provisions of ORS 354.690 is guilty of unsworn falsification and upon conviction shall be punished as provided in ORS 162.085. [1975 c.286 Â§12; 1979 c.108 Â§16; 1985 c.445 Â§2]

_______________

CHAPTERS 355 AND 356

[Reserved for expansion]



Chapter 357

Chapter 357 Â Libraries; Archives; Poet Laureate

2007 EDITION

LIBRARIES; ARCHIVES; POET LAUREATE

EDUCATION AND CULTURE

STATE LIBRARY

(Policy and Definitions)

357.001Â Â Â Â  Legislative findings

357.003Â Â Â Â  Policy

357.004Â Â Â Â  Definitions for ORS 357.001 to 357.200

(Duties, Powers and Location)

357.005Â Â Â Â  State Library duties and powers; free book loans

357.007Â Â Â Â  Location of State Library

(Trustees)

357.010Â Â Â Â  Trustees of State Library

357.015Â Â Â Â  Functions of trustees; rules

357.031Â Â Â Â  Authority of trustees

357.035Â Â Â Â  Trustees as agency to apply for federal or private funds

357.040Â Â Â Â  Authority of trustees over real and personal property

(State Librarian)

357.050Â Â Â Â  Duties of State Librarian as secretary and administrator

357.071Â Â Â Â  General duties of State Librarian

(Public Documents)

357.090Â Â Â Â  Issuing agency to make public documents available for distribution; public documents liaison officer; list of all public documents; no charge for access by library

357.095Â Â Â Â  Designation of depository libraries

357.100Â Â Â Â  State Library responsible for receipt of and access to public documents

357.105Â Â Â Â  Free access to certain public documents

(Finances)

357.195Â Â Â Â  State Library Donation Fund; Talking Book and Braille Library Endowment Fund

357.200Â Â Â Â  Miscellaneous Receipts Account

357.203Â Â Â Â  Assessment against state agencies for operating costs of State Library and State of
Oregon Law Library

(Grants)

357.206Â Â Â Â  Financial assistance to public, school, tribal and academic libraries; grants

357.209Â Â Â Â  Rules; contracts

357.212Â Â Â Â  Application

LIBRARY DISTRICTS

357.216Â Â Â Â  Definitions for ORS 357.216 to 357.286

357.221Â Â Â Â  District formation; petition requirements

357.223Â Â Â Â  Multicounty district formation; procedure

357.226Â Â Â Â  District board members; appointment of librarian

357.231Â Â Â Â  Number of board members; terms

357.233Â Â Â Â  Election laws applicable

357.236Â Â Â Â  Election of board members; vacancy

357.241Â Â Â Â  Method of electing board members

357.246Â Â Â Â  Change in method of electing board members

357.251Â Â Â Â  Zone boundaries

357.253Â Â Â Â  Boundary change to be filed with county assessor and Department of Revenue

357.256Â Â Â Â  Board as district governing body; selection of president

357.261Â Â Â Â  District; powers

357.266Â Â Â Â  Financing district activities; limitation on assessment

357.271Â Â Â Â  Sinking funds for acquisition of facilities; limitation on use of funds

357.276Â Â Â Â  Deposit and disbursement of district funds

357.281Â Â Â Â  Legal assistance

357.286Â Â Â Â  Retirement system for employees

INTERSTATE LIBRARY COMPACT

357.330Â Â Â Â  Definitions for ORS 357.330 to 357.370

357.340Â Â Â Â  Interstate Library Compact

357.350Â Â Â Â  Library compact administrator; deputy; library agreements to be submitted to State Librarian

357.360Â Â Â Â  Compliance with laws on taxes and bonds required

357.370Â Â Â Â  Duty of compact administrator upon withdrawal from compact

PUBLIC LIBRARIES

357.400Â Â Â Â  Definitions for ORS 357.400 to 357.621

357.410Â Â Â Â  Authority of local government units for public libraries

357.417Â Â Â Â  Methods of establishing public library by local government unit

357.430Â Â Â Â  Methods of financing public library by local government unit

357.435Â Â Â Â  Local government required to file plan with State Library

357.460Â Â Â Â  Financial interest of public library board and appointive body; compensation

357.465Â Â Â Â  Public library board

357.470Â Â Â Â  Board organization; name of library

357.490Â Â Â Â  Library board general powers

357.520Â Â Â Â  Annual report

357.525Â Â Â Â  Election to authorize local option tax

357.610Â Â Â Â  Conformity to ORS 357.400 to 357.621 by libraries organized prior to enactment of those statutes; effect on executed library contracts

357.621Â Â Â Â  Public hearings required prior to abolishing or withdrawing support from public library

FINANCIAL ASSISTANCE FOR PUBLIC LIBRARY SERVICES TO CHILDREN

357.740Â Â Â Â  State grants to local units of government

357.750Â Â Â Â  Applications for grants; uses of grant moneys; rules

357.760Â Â Â Â  State Library Trustees to administer ORS 357.740 to 357.780

357.780Â Â Â Â  Grants for public library services to children; basis of distribution of funds

STATE ARCHIVIST

357.805Â Â Â Â  Definitions for ORS 357.805 to 357.895

357.815Â Â Â Â  State Archivist

357.825Â Â Â Â  Acquisition and custody of public records; rulemaking authority

357.835Â Â Â Â  Transfer of public records to State Archivist

357.845Â Â Â Â  Seal of State Archivist

357.855Â Â Â Â  Advice and assistance on public record problems

357.865Â Â Â Â  Filing copy of public record with State Archivist; loss of original

357.875Â Â Â Â  Access to public records; privileged information

357.885Â Â Â Â  Fees of State Archivist

357.895Â Â Â Â  Rules

POET LAUREATE

357.925Â Â Â Â  Poet Laureate office; qualifications; term

PROHIBITED ACTIONS

357.975Â Â Â Â  Willful detention of library property

PENALTIES

357.990Â Â Â Â  Penalties

STATE LIBRARY

(Policy and Definitions)

Â Â Â Â Â  357.001 Legislative findings. The State of
Oregon
recognizes that:

Â Â Â Â Â  (1) An informed citizenry is indispensable to the proper functioning of a democratic society.

Â Â Â Â Â  (2) Libraries constitute a cultural, informational and educational resource essential to the people of this state.

Â Â Â Â Â  (3) Library services should be available widely throughout the state to bring within convenient reach of the people appropriate opportunities for reading, study and free inquiry.

Â Â Â Â Â  (4) Providing and supporting adequate library services is a proper and necessary function of government at all levels.

Â Â Â Â Â  (5) It is a basic right of citizens to know about the activities of their government, to benefit from the information developed at public expense and to have permanent access to the information published by state agencies. [1975 c.476 Â§2; 1995 c.69 Â§1; 2005 c.33 Â§1]

Â Â Â Â Â  357.003 Policy. It is the policy of the people of the State of
Oregon
:

Â Â Â Â Â  (1) To promote the establishment, development and support of library services for all of the people of this state.

Â Â Â Â Â  (2) To provide library services suitable to support informed decisions by the personnel of government.

Â Â Â Â Â  (3) To encourage cooperation between units of government and between and among libraries and to encourage the joint exercise of powers where such cooperation or joint exercise will increase the extent of library services in a fair and equitable manner.

Â Â Â Â Â  (4) To ensure that copies of all public documents and access to state agency information in electronic form are available to citizens through a system of depository libraries. [Formerly 357.705; 1995 c.69 Â§2]

Â Â Â Â Â  357.004 Definitions for ORS 357.001 to 357.200. As used in ORS 357.001 to 357.200, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepository libraryÂ means a library that is designated as such under ORS 357.095.

Â Â Â Â Â  (2)(a) ÂIssuing agencyÂ means state government, as that term is defined in ORS 174.111.

Â Â Â Â Â  (b) ÂIssuing agencyÂ does not include the State Board of Higher Education or any institution, division or department under the control of the board.

Â Â Â Â Â  (3)(a) ÂPublic documentÂ means informational matter produced for public distribution or access regardless of format, medium, source or copyright, originating in or produced with the imprint of, by the authority of or at the total or partial expense of any state agency. ÂPublic documentÂ includes informational matter produced on computer diskettes, CD-ROMs, computer tapes, the Internet or in other electronic formats.

Â Â Â Â Â  (b) ÂPublic documentÂ does not include:

Â Â Â Â Â  (A) Correspondence, forms, interoffice or intraoffice memoranda;

Â Â Â Â Â  (B) Legislative bills;

Â Â Â Â Â  (C) Oregon Revised Statutes or any edition thereof; or

Â Â Â Â Â  (D) Reports and publications of the Oregon Supreme Court, the Oregon Court of Appeals and the Oregon Tax Court. [1995 c.69 Â§4; 2005 c.33 Â§2]

(Duties, Powers and Location)

Â Â Â Â Â  357.005 State Library duties and powers; free book loans. (1) The State Library shall be the agency of government responsible for executing the functions as set forth in ORS 357.001 and 357.003.

Â Â Â Â Â  (2) To carry out its duties under subsection (1) of this section, the State Library may:

Â Â Â Â Â  (a) Promote adequate library services for all of the people of this state.

Â Â Â Â Â  (b) Provide advice and assistance to libraries, to library boards, to units of local government empowered to establish libraries and to departments and agencies of state government in matters concerning the establishment, support, operation, improvement and coordination of libraries and library services, and the cooperation between libraries.

Â Â Â Â Â  (c) Maintain and develop appropriate collections of library materials to supplement the collections and services of other libraries in the state and to meet the reference and research needs of the Legislative Assembly and of the state government by providing library services thereto.

Â Â Â Â Â  (d) With the advice of the libraries of the state, provide a network whereby the library resources in this state are made available to all of the people of this state under reasonable conditions and subject to appropriate compensation to libraries providing library services to persons beyond their primary clientele.

Â Â Â Â Â  (e) Provide for state participation in regional, national or international library networks and systems designed to increase the quality of library services for the people of this state.

Â Â Â Â Â  (f) Provide for the people of this state specialized library services not generally available in other libraries in the state.

Â Â Â Â Â  (g) Provide library services to people who are blind or print-disabled in cooperation with the United States Library of Congress.

Â Â Â Â Â  (h) Provide for in-service and continuing education programs for library personnel in the state.

Â Â Â Â Â  (i) Expend such federal, state or private funds as may be available to the state to demonstrate, develop and support library services in accordance with long-range plans for statewide development and coordination of library services.

Â Â Â Â Â  (j) Prescribe the conditions for use of state documents in depository libraries, and provide for permanent public access to state government publications.

Â Â Â Â Â  (k) Report statistical data on public, school and other libraries of this state useful in the conduct of the work of the State Library and in the development of effective library services throughout the state.

Â Â Â Â Â  (L) Carry out other activities authorized by law for the development of library services for the people of this state.

Â Â Â Â Â  (3) State Library books shall be loaned free of charge to the people of
Oregon
through existing libraries. [Formerly 357.080; 1993 c.29 Â§1; 2003 c.172 Â§1; 2005 c.33 Â§3]

Â Â Â Â Â  357.007 Location of State Library. Subject to ORS 276.004, the principal library of the State Library shall be in the state capitol mall area. Other quarters may also be obtained, leased, acquired or provided at other locations when necessary to carry out the functions of the State Library. [Formerly 357.060]

(Trustees)

Â Â Â Â Â  357.010 Trustees of State Library. (1) The Governor shall appoint seven persons, who shall constitute the Trustees of the State Library. All appointments shall be for a term of four years beginning on July 1 of the year of appointment, except appointments to fill vacancies, which shall be made by the Governor for the unexpired term. Members shall be eligible for reappointment for only one additional term, but any person may be appointed again to the board after an interval of one year. All appointments of members by the Governor are subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) A member is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (3) The members shall elect a chairperson who shall serve for one year commencing July 1. The State Librarian shall serve as secretary to the trustees. [Amended by 1955 c.41 Â§1; 1965 c.378 Â§6; 1969 c.314 Â§27; 1973 c.792 Â§12; 1975 c.476 Â§6]

Â Â Â Â Â  357.015 Functions of trustees; rules. The Trustees of the State Library shall be the policy-making body for the State Library and shall:

Â Â Â Â Â  (1) Appoint the State Librarian who shall be a graduate of a library school accredited by the American Library Association or who possesses the equivalent in training and experience and who shall serve at the pleasure of the trustees. Except as otherwise provided by law, the trustees shall fix the compensation of the State Librarian.

Â Â Â Â Â  (2) Formulate general policies for the State Library and, pursuant to ORS chapter 183, adopt rules for its operation.

Â Â Â Â Â  (3) Review and approve budget requests for the State Library.

Â Â Â Â Â  (4) Adopt long-range plans for the statewide development and coordination of library service in consultation with libraries, state and local governments and the people of this state.

Â Â Â Â Â  (5) At the beginning of each regular session of the Legislative Assembly, advise the Governor and the Legislative Assembly on new programs or legislation necessary for effective library service for the people of this state.

Â Â Â Â Â  (6) Have control of, use and administer the State Library Donation Fund for the benefit of the State Library, except that every gift, devise or bequest for a specific purpose shall be administered according to its terms. [Formerly 357.230; 1995 c.69 Â§9]

Â Â Â Â Â  357.020 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.030 [Amended by 1953 c.300 Â§5; repealed by 1961 c.251 Â§1 (357.031 enacted in lieu of 357.030)]

Â Â Â Â Â  357.031 Authority of trustees. The Trustees of the State Library may:

Â Â Â Â Â  (1) Enter into contracts with any person or governmental entity:

Â Â Â Â Â  (a) To provide, extend, improve or coordinate library services; or

Â Â Â Â Â  (b) To demonstrate appropriate programs of library services.

Â Â Â Â Â  (2) Enter into library agreements pursuant to Article V of the Interstate Library Compact (ORS 357.340).

Â Â Â Â Â  (3) Establish, equip and maintain regional library service centers of the State Library outside the City of
Salem
when the library needs of the state will be better served. [1961 c.251 Â§2 (enacted in lieu of 357.030); 1965 c.354 Â§6; 1973 c.439 Â§10; 1975 c.476 Â§9]

Â Â Â Â Â  357.035 Trustees as agency to apply for federal or private funds. Subject to the provisions of ORS 291.260 and 291.375, the Trustees of the State Library are designated as a state agency empowered to apply for federal or private funds and accept and enter into appropriate agreements for library purposes on behalf of the state or its political subdivisions or for any activity appropriate to the State Library on behalf of the state for the receipt of such funds from the federal government or its agencies or from any private source, and supervise the disbursement of such funds. [Formerly 357.220]

Â Â Â Â Â  357.040 Authority of trustees over real and personal property. (1) The Trustees of the State Library may acquire control and dispose of any and all real and personal property given to or for the benefit of the State Library by private donors, whether the gifts of the property are made to the State Library or to the trustees thereof or to the State of Oregon for the benefit of the library.

Â Â Â Â Â  (2) The trustees may accept by assignment and hold mortgages upon real and personal property acquired by way of gift or arising out of transactions entered into in accord with the powers, duties and authority given by this section, ORS 357.015 (6) and 357.195 to the trustees.

Â Â Â Â Â  (3) The trustees may institute, maintain and participate in suits, actions and other judicial proceedings in the name of the State of Oregon for the foreclosure of such mortgages or for the purpose of carrying into effect any and all of the powers, duties and authority now vested in or given by this section, ORS 357.015 (6) and 357.195 to the trustees. [Amended by 1975 c.476 Â§11; 1995 c.69 Â§11]

(State Librarian)

Â Â Â Â Â  357.050 Duties of State Librarian as secretary and administrator. The State Librarian shall:

Â Â Â Â Â  (1) Serve as Secretary to the Trustees of the State Library and keep the official record of their actions.

Â Â Â Â Â  (2) Be the chief administrative officer of the State Library in accordance with policies established by the trustees and the laws of this state. [Amended by 1961 c.251 Â§3; 1975 c.476 Â§12]

Â Â Â Â Â  357.060 [Amended by 1969 c.706 Â§64e; 1975 c.476 Â§5; renumbered 357.007]

Â Â Â Â Â  357.070 [Amended by 1953 c.300 Â§5; repealed by 1961 c.251 Â§4 (357.071 enacted in lieu of 357.070)]

Â Â Â Â Â  357.071 General duties of State Librarian. The State Librarian shall:

Â Â Â Â Â  (1) Pursuant to the State Personnel Relations Law, appoint and fix the compensation of, and prescribe the working conditions for such staff as may be necessary to carry out the functions of the State Library.

Â Â Â Â Â  (2) Make all reports, maintain all records and execute all instruments required by law or rule and perform all duties necessary to discharge the functions of the State Library.

Â Â Â Â Â  (3) Assist local librarians and library boards in answering questions concerning the library laws. [1961 c.251 Â§5 (enacted in lieu of 357.070); 1971 c.185 Â§1; 1975 c.476 Â§13]

Â Â Â Â Â  357.080 [Amended by 1953 c.300 Â§5; 1961 c.251 Â§6; 1975 c.476 Â§4; renumbered 357.005]

(Public Documents)

Â Â Â Â Â  357.090 Issuing agency to make public documents available for distribution; public documents liaison officer; list of all public documents; no charge for access by library. (1) Unless a greater or lesser number is agreed upon by the State Librarian and the issuing agency, the Oregon Department of Administrative Services or, in the event the department is unable to furnish the requisite number of copies of the public document, the issuing agency shall make available to the State Librarian for distribution to depository libraries 10 copies of all public documents that are printed or produced in any other tangible medium. The department may withhold the prescribed number of copies from each printing order and forward them to the State Librarian. The cost of printing for all copies of a public document furnished to the State Librarian in compliance with this subsection shall be borne by the issuing agency. An issuing agency shall make available to the State Library electronic versions of the agencyÂs public documents that are produced in a tangible medium. An issuing agency shall also designate all public documents that are published electronically so that the document may be made available to the State Library.

Â Â Â Â Â  (2) The head of each issuing agency or a designee shall be the public documents liaison officer for the agency and shall be responsible for carrying out the agencyÂs obligations under this section. Each issuing agency shall notify the State Librarian of the name of the agencyÂs public documents liaison officer.

Â Â Â Â Â  (3) Each issuing agency shall provide to the State Librarian an annual listing of all public documents, including those produced in electronic form, that the agency has made available to the public during the preceding year.

Â Â Â Â Â  (4) Issuing agencies shall not charge any public, school or academic library for access to information produced by the agency and maintained in electronic form. [1995 c.69 Â§5; 2001 c.539 Â§13; 2005 c.33 Â§4]

Â Â Â Â Â  357.095 Designation of depository libraries. The Trustees of the State Library shall designate no more than 10 libraries as depository libraries, which shall be entitled to receive copies of public documents that are printed or produced in any other tangible medium and are deposited with the State Librarian under ORS 357.090. Selection of libraries shall be based upon the size of population served, geographic distribution and the ability of the library to provide the public with access to these public documents. [1995 c.69 Â§6; 2005 c.33 Â§5]

Â Â Â Â Â  357.100 State Library responsible for receipt of and access to public documents. (1) The State Library shall be the agency responsible for receiving copies of public documents and making them available to depository libraries.

Â Â Â Â Â  (2) The State Librarian shall periodically assess the performance of depository libraries and report the results of these assessments to the Trustees of the State Library.

Â Â Â Â Â  (3) The State Library shall ensure permanent public access to public documents, regardless of the format of the document. [1995 c.69 Â§7; 2005 c.33 Â§6]

Â Â Â Â Â  357.105 Free access to certain public documents. Depository libraries shall make available for free access by all persons the public documents made available to them by the State Librarian under ORS 357.090 to 357.100. [1995 c.69 Â§8]

(Finances)

Â Â Â Â Â  357.195 State Library Donation Fund; Talking Book and Braille Library Endowment Fund. (1) The State Library Donation Fund is established separate and distinct from the General Fund. The following moneys shall be placed in the fund:

Â Â Â Â Â  (a) Gifts and donations to the State Library;

Â Â Â Â Â  (b) The interest, income, dividends or profits received on any property or funds of the State Library derived from gifts, legacies, devises, bequests, endowments or other donations;

Â Â Â Â Â  (c) Other interest earned by the fund; and

Â Â Â Â Â  (d) Any other moneys placed in the fund as provided by law.

Â Â Â Â Â  (2) Moneys in the fund that are derived from profits, interest or other earnings traceable to a specific gift, legacy, devise, bequest, endowment or other donation shall be used in the same manner as the principal or corpus of the gift, legacy, devise, bequest, endowment or other donation.

Â Â Â Â Â  (3) The State Treasurer shall credit monthly to the fund any interest or other income derived from the fund or the investing thereof.

Â Â Â Â Â  (4) The Trustees of the State Library may establish a Talking Book and Braille Library Endowment Fund as a subaccount of the State Library Donation Fund.

Â Â Â Â Â  (5) Moneys in the State Library Donation Fund are continuously appropriated to the State Library for use by, and support and maintenance of, the State Library. Claims against the fund shall be approved and warrants issued in the manner provided by law. [Formerly 357.270; 1989 c.966 Â§42; 2001 c.379 Â§1; 2005 c.755 Â§28]

Â Â Â Â Â  357.200 Miscellaneous Receipts Account. (1) The State Librarian shall deposit with the State Treasurer all moneys received for materials furnished and for services rendered and all federal grants and other revenues received, except those described in ORS 357.195. Moneys deposited with the treasurer under this subsection shall be deposited into the Miscellaneous Receipts Account for the State Library and are continuously appropriated to the State Library for books, pamphlets and periodicals, and for any other purpose authorized by law.

Â Â Â Â Â  (2) The State Library may maintain a petty cash fund in compliance with ORS 293.180 in the amount of $200 from moneys in the Miscellaneous Receipts Account for the State Library. [Amended by 1953 c.136 Â§4; 1959 c.137 Â§1; 1961 c.172 Â§4; 1961 c.251 Â§7; 1975 c.476 Â§15; 2001 c.716 Â§28]

Â Â Â Â Â  357.203 Assessment against state agencies for operating costs of State Library and State of
Oregon Law Library
. (1) The State Library and State of
Oregon Law Library
operating budget for services to state agencies shall be assessed against all state agencies except the Oregon University System. The State Library assessment shall be apportioned among the agencies as follows:

Â Â Â Â Â  (a) One-third of the assessment shall be based on the use of the State Library by the agency; and

Â Â Â Â Â  (b) Two-thirds of the assessment shall be based on the number of full-time equivalent employees budgeted by the agency.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the Oregon Department of Administrative Services shall cause the amount assessed to be transferred from the moneys appropriated to each state agency to the Miscellaneous Receipts Account for the State Library.

Â Â Â Â Â  (3) Subject to the provisions of subsection (5) of this section, the department shall determine and may at any time redetermine which state funds or appropriations shall be assessed a reasonable share of State Library and State of
Oregon Law Library
operating expenses that support state agencies. In determining or redetermining the funds that shall be so assessed:

Â Â Â Â Â  (a) A fund consisting of moneys the use of which is restricted by the Oregon Constitution shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes set forth in the Oregon Constitution.

Â Â Â Â Â  (b) Trust funds shall be assessed only those governmental service expenses ascertained as being necessarily incurred in connection with the purposes for which the trust fund was established.

Â Â Â Â Â  (c) State agencies shall be assessed only the State Library and State of
Oregon Law Library
expenditures that support state agencies.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall cause the amount assessed against state agencies for the operating budget of the State of
Oregon Law Library
to be transferred to the Judicial Department. Moneys transferred under this subsection are continuously appropriated to the Judicial Department and may be used only for the costs of operating the State of
Oregon Law Library
.

Â Â Â Â Â  (5) Unless the Oregon Department of Administrative Services and the Judicial Department agree to a different methodology and formula, the State of Oregon Law Library assessment shall be apportioned on the basis of the number of full-time equivalent employees budgeted by the agency. [1993 c.685 Â§4; 1997 c.801 Â§102; 2001 c.779 Â§9; 2005 c.538 Â§1]

(Grants)

Â Â Â Â Â  357.206 Financial assistance to public, school, tribal and academic libraries; grants. (1) The state shall provide financial assistance for library resource sharing activities to public, school, tribal and academic libraries from funds specifically appropriated therefor in order to implement ORS 357.005 (2)(d), which provides for a statewide network of all types of libraries. The grants shall be provided only to libraries that make interlibrary loans at no charge to other public, school, tribal and academic libraries in this state and shall be expended for one or more of the following purposes:

Â Â Â Â Â  (a) To provide matching grants and other assistance to facilitate the statewide licensing of electronic databases for all types of libraries;

Â Â Â Â Â  (b) To reimburse a library that serves as a regional center for the referral of reference questions from other libraries or provides reference services in connection with a statewide cooperative reference services project; and

Â Â Â Â Â  (c) To provide matching grants or other assistance to facilitate statewide ground delivery of library materials to public, school, tribal and academic libraries.

Â Â Â Â Â  (2) As used in this section, Âtribal libraryÂ means a library operated by a federally recognized Indian tribe in
Oregon
. [1993 c.685 Â§1; 2003 c.582 Â§1; 2005 c.98 Â§1]

Â Â Â Â Â  357.209 Rules; contracts. The Trustees of the State Library shall administer the provisions of ORS 357.203 to 357.212 and shall adopt rules governing the application for and granting of funds. Funds granted for reference services by one library for other libraries may be arranged by contract. [1993 c.685 Â§2; 2003 c.582 Â§2]

Â Â Â Â Â  357.210 [Amended by 1953 c.136 Â§4; 1963 c.49 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.212 Application. Public libraries, established in accordance with ORS 357.410, school libraries, tribal libraries, as defined in ORS 357.206, or any academic library in
Oregon
may apply for resource sharing grants on an annual basis. [1993 c.685 Â§3; 2003 c.582 Â§3; 2005 c.98 Â§2]

LIBRARY DISTRICTS

Â Â Â Â Â  357.216 Definitions for ORS 357.216 to 357.286. As used in ORS 357.216 to 357.286, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty governing bodyÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (2) ÂCountyÂ means the county in which the administrative office of the district is located.

Â Â Â Â Â  (3) ÂDistrictÂ means a library district formed under ORS 198.010, 198.180, 198.510, 198.705, 255.012, 357.216 to 357.286 and 357.400.

Â Â Â Â Â  (4) ÂDistrict boardÂ or ÂboardÂ means the governing body of a district. [1981 c.226 Â§1; 2007 c.179 Â§7]

Â Â Â Â Â  357.220 [Amended by 1975 c.476 Â§10; renumbered 357.035]

Â Â Â Â Â  357.221 District formation; petition requirements. (1) A library district may be created as provided in ORS 198.705 to 198.955 and 357.216 to 357.286.

Â Â Â Â Â  (2) In addition to other required matters, a petition for formation of a district shall state the method of election of the board of the proposed district from among the methods described in ORS 357.241. [1981 c.226 Â§2]

Â Â Â Â Â  357.223 Multicounty district formation; procedure. (1) In addition to other methods for formation of a district authorized under ORS chapter 198 and ORS 357.216 to 357.286, the governing body in each of two or more counties may initiate the formation of a multicounty district, to be located entirely within those counties, by an order setting forth:

Â Â Â Â Â  (a) The intention of the county governing body to initiate the formation of a district and citing the principal Act.

Â Â Â Â Â  (b) The name and boundaries of the proposed district.

Â Â Â Â Â  (c) The date, time and place of a public hearing on the proposal.

Â Â Â Â Â  (2) The orders issued under subsection (1) of this section must be substantially similar, set forth the same name and boundaries for the proposed district and be issued within a 90-day period.

Â Â Â Â Â  (3) Each county governing body issuing an order under this section shall hold a public hearing on the proposal.

Â Â Â Â Â  (4) After the public hearings held by each county governing body, further hearings and the election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825 except that:

Â Â Â Â Â  (a) Hearings shall be conducted by the governing body of the principal county involved in the proposed formation; and

Â Â Â Â Â  (b) Notwithstanding ORS 198.810 (3), the governing body of the principal county shall provide by order for the holding of an election to submit to the electors registered within the proposed district the question of forming the district.

Â Â Â Â Â  (5) As used in this section, Âprincipal countyÂ has the meaning given that term in ORS 198.705. [1987 c.578 Â§2; 2005 c.747 Â§6]

Â Â Â Â Â  357.226 District board members; appointment of librarian. (1) The officers of the district shall be a board of five members, to be elected by the electors of the district. The district board shall appoint a district librarian, who shall be the secretary for the district.

Â Â Â Â Â  (2) Any elector residing within the district shall be qualified to serve as a district board member. [1981 c.226 Â§3]

Â Â Â Â Â  357.230 [Amended by 1975 c.476 Â§8; renumbered 357.015]

Â Â Â Â Â  357.231 Number of board members; terms. (1) Five district board members shall be elected at the election for district formation. Nominating petitions or declarations of candidacy described in ORS 249.031 shall be filed with the county governing body. The fee for a declaration of candidacy shall be as prescribed in ORS 255.235.

Â Â Â Â Â  (2) If the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (3) Each district board member shall hold office until election and qualification of a successor. [1981 c.226 Â§4; 1999 c.318 Â§51]

Â Â Â Â Â  357.233 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§220]

Â Â Â Â Â  357.236 Election of board members; vacancy. (1) If two or three board members are to be elected at a regular district election at large, the candidates receiving the highest number of votes shall be elected. If one or more board members are to be elected by zone, the candidate receiving the highest number of votes in each zone shall be elected.

Â Â Â Â Â  (2) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

Â Â Â Â Â  (3) The district board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The term of a district board member is four years. [1981 c.226 Â§5; 1983 c.350 Â§218; 1983 c.514 Â§20]

Â Â Â Â Â  357.240 [Amended by 1965 c.378 Â§7; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.241 Method of electing board members. (1) The district board members may be elected in one of the following methods or a combination thereof:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as possible according to the latest federal census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. [1981 c.226 Â§6]

Â Â Â Â Â  357.246 Change in method of electing board members. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method described in ORS 357.241. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the number of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of election of board members from among the methods described in ORS 357.241. The statement also shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any zone or only for a candidate from the zone in which the elector resides.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the number of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by electors who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1981 c.226 Â§7; 1983 c.350 Â§221; 1995 c.79 Â§196; 1995 c.534 Â§16]

Â Â Â Â Â  357.250 [Repealed by 1975 c.476 Â§34 and 1975 c.614 Â§9a]

Â Â Â Â Â  357.251 Zone boundaries. The board shall adjust the boundaries of zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The district board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district. [1981 c.226 Â§8; 1983 c.350 Â§222]

Â Â Â Â Â  357.253 Boundary change to be filed with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§18]

Â Â Â Â Â  357.256 Board as district governing body; selection of president. (1) The district board shall be the governing body of the district and shall exercise all powers thereof.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president. [1981 c.226 Â§9]

Â Â Â Â Â  357.260 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.261 District; powers. A library district has the power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (4) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining a library or any lawful claims against the district, and the operating expenses of the district.

Â Â Â Â Â  (5) To employ all necessary agents and assistants.

Â Â Â Â Â  (6) To call elections after the formation of the district.

Â Â Â Â Â  (7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed.

Â Â Â Â Â  (9) Whenever authorized by the electors, to issue general obligation bonds of the district. However, the aggregate amount of general obligation bonds issued and outstanding at any one time shall not exceed two and one-half percent of the real market value of all taxable property of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (10) To exercise those powers granted to local government units for public libraries under ORS 357.410. [1981 c.226 Â§10; 1983 c.350 Â§223; 1991 c.459 Â§386; 2001 c.104 Â§122; 2003 c.802 Â§100]

Â Â Â Â Â  357.266 Financing district activities; limitation on assessment. Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount in dollars and cents shall not exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district computed in accordance with ORS 308.207. [1981 c.226 Â§11; 1991 c.459 Â§387]

Â Â Â Â Â  357.270 [Amended by 1975 c.476 Â§14; renumbered 357.195]

Â Â Â Â Â  357.271 Sinking funds for acquisition of facilities; limitation on use of funds. The board, by resolution duly adopted, may establish sinking funds for the purpose of defraying the costs of acquiring land for library sites, and for acquiring or constructing buildings or facilities. A sinking fund may be created through the inclusion annually within the tax budget of the district of items representing the yearly installments to be credited to the fund. The amount of these items shall be collected and credited to the proper fund in the same manner in which taxes levied or revenues derived for other purposes for the district are collected and credited. The balances to the credit of the funds need not be taken into consideration or deducted from budget estimates by the levying authority in preparing the annual budget of the district. None of the moneys in sinking funds shall be diverted or transferred to other funds, but if unexpended balances remain after disbursement of the funds for the purpose for which they were created, such balances, upon approval by resolution of the board, shall be transferred to the operation and maintenance fund of the district. [1981 c.226 Â§12]

Â Â Â Â Â  357.276 Deposit and disbursement of district funds. (1) The money of the district shall be deposited, in the discretion of the district board, either with the county treasurer of the county, in accordance with subsections (2) to (4) of this section, or in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the secretary and countersigned by the president of the district board. The board may by resolution designate a secretary pro tempore or a president pro tempore who may sign warrants or checks on behalf of the secretary and president, respectively.

Â Â Â Â Â  (2) If district funds are deposited with the county treasurer, when the tax collector pays over to the county treasurer moneys collected for a district, the county treasurer shall keep the moneys in the county treasury as follows:

Â Â Â Â Â  (a) The county treasurer shall place and keep in a fund called the operation and maintenance fund of the district (naming it) the moneys levied by the district board for that fund.

Â Â Â Â Â  (b) The county treasurer shall place and keep in a fund called the construction fund of the district (naming it) the moneys levied by the board for construction, reconstruction and alteration.

Â Â Â Â Â  (3) The county treasurer shall pay out moneys from the funds only upon the written order of the board, signed by the president and countersigned by the secretary. The order shall specify the name of the person to whom the money is to be paid and the fund from which it is to be paid, and shall state generally the purpose for which the payment is made. The order shall be entered in the minutes of the board.

Â Â Â Â Â  (4) The county treasurer shall keep the order as a voucher, and shall keep a specific account of the county treasurerÂs receipts and disbursements of money for the district. [1981 c.226 Â§13]

Â Â Â Â Â  357.280 [Repealed by 1953 c.300 Â§5]

Â Â Â Â Â  357.281 Legal assistance. The district board may call upon the district attorney for the advice as to any district business. The district attorney shall give advice when called on therefor by the board. The board may at any time employ special counsel for any purpose. [1981 c.226 Â§14]

Â Â Â Â Â  357.286 Retirement system for employees. A district may establish an employeesÂ retirement system as provided for rural fire protection districts under ORS 478.355 to 478.370. [1981 c.226 Â§15]

Â Â Â Â Â  357.290 [1965 c.378 Â§Â§1,2,3; repealed by 1975 c.476 Â§34]

INTERSTATE LIBRARY COMPACT

Â Â Â Â Â  357.330 Definitions for ORS 357.330 to 357.370. As used in ORS 357.330 to 357.370, except where the context otherwise requires:

Â Â Â Â Â  (1) ÂCompactÂ means the Interstate Library Compact.

Â Â Â Â Â  (2) ÂPublic library agencyÂ, with reference to this state, means the State Library or any local government unit authorized by ORS 357.410 to establish a public library, or any public library board. [1965 c.354 Â§1; 1975 c.476 Â§32]

Â Â Â Â Â  357.340 Interstate Library Compact. The Interstate Library Compact hereby is enacted into law and entered into by this state with all states legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

POLICY AND PURPOSE

Â Â Â Â Â  Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently developed and maintained on a cooperative basis; and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂPublic library agencyÂ means any unit or agency of local or state government operating or having power to operate a library.

Â Â Â Â Â  (b) ÂPrivate library agencyÂ means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

Â Â Â Â Â  (c) ÂLibrary agreementÂ means a contract establishing an interstate library district pursuant to this compact or providing for the joint or cooperative furnishing of library services.

ARTICLE III

INTERSTATE LIBRARY DISTRICTS

Â Â Â Â Â  (a) Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

Â Â Â Â Â  (b) Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

Â Â Â Â Â  (c) If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

Â Â Â Â Â  1. Undertake, administer and participate in programs or arrangements for securing, lending or servicing books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

Â Â Â Â Â  2. Accept for any of its purposes under this compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

Â Â Â Â Â  3. Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

Â Â Â Â Â  4. Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the inservice training of such personnel.

Â Â Â Â Â  5. Sue and be sued in any court of competent jurisdiction.

Â Â Â Â Â  6. Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

Â Â Â Â Â  7. Construct, maintain and operate a library, including any appropriate branches thereof.

Â Â Â Â Â  8. Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

ARTICLE IV

INTERSTATE LIBRARY DISTRICTS, GOVERNING BOARD

Â Â Â Â Â  (a) An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

Â Â Â Â Â  (b) Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

ARTICLE V

STATE LIBRARY AGENCY COOPERATION

Â Â Â Â Â  Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this compact for interstate library agreements.

ARTICLE VI

LIBRARY AGREEMENTS

Â Â Â Â Â  (a) In order to provide for any joint or cooperative undertaking pursuant to this compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this compact shall, as among the parties to the agreement:

Â Â Â Â Â  1. Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

Â Â Â Â Â  2. Provide for the allocation of costs and other financial responsibilities.

Â Â Â Â Â  3. Specify the respective rights, duties, obligations and liabilities of the parties.

Â Â Â Â Â  4. Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

Â Â Â Â Â  (b) No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

Â Â Â Â Â  (c) No library agreement shall become effective until filed with the compact administrator of each state involved, and approved in accordance with Article VII of this compact.

ARTICLE VII

APPROVAL OF LIBRARY AGREEMENTS

Â Â Â Â Â  (a) Every library agreement made pursuant to this compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of the state of the attorney general. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

Â Â Â Â Â  (b) In the event that a library agreement made pursuant to this compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the state officer or agency as to all matters within the state officerÂs or agencyÂs jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to paragraph (a) of this article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

ARTICLE VIII

OTHER LAWS APPLICABLE

Â Â Â Â Â  Nothing in this compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

ARTICLE IX

APPROPRIATIONS AND AID

Â Â Â Â Â  (a) Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

Â Â Â Â Â  (b) Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

ARTICLE X

COMPACT ADMINISTRATOR

Â Â Â Â Â  Each state shall designate a compact administrator with whom copies of all library agreements to which the administratorÂs state or any public library agency thereof is party shall be filed. The administrator shall have such other powers as may be conferred upon the administrator by the laws of the state of the administrator and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this compact. If the laws of a party state so provide, such state may designate one or more deputy compact administrators in addition to its compact administrator.

ARTICLE XI

ENTRY INTO FORCE AND WITHDRAWAL

Â Â Â Â Â  (a) This compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

Â Â Â Â Â  (b) This compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this compact from any obligation of that agreement prior to the end of its duration as provided therein.

ARTICLE XII

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1965 c.354 Â§2]

Â Â Â Â Â  Note: For ratification of the Interstate Library Compact by
Idaho
legislature, see chapter 252, Idaho Laws, 1965, effective May 17, 1965.

Â Â Â Â Â  For ratification of the Interstate Library Compact by
Washington
legislature, see chapter 93 of Laws, Extraordinary Session 1965, effective August 6, 1965.

Â Â Â Â Â  357.350 Library compact administrator; deputy; library agreements to be submitted to State Librarian. The State Librarian shall be the compact administrator pursuant to Article X of the Interstate Library Compact. The State Librarian shall appoint one or more deputy compact administrators. Every library agreement made pursuant to Article VI of the compact shall, as a condition precedent to its entry into force, be submitted to the State Librarian for recommendations. [1965 c.354 Â§3]

Â Â Â Â Â  357.360 Compliance with laws on taxes and bonds required. No unit of local government or public library board shall be a party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c-7) of the Interstate Library Compact, nor levy a tax or issue bonds to contribute to the construction or maintenance of such a library, except after compliance with any laws applicable to public libraries relating to or governing the levying of taxes or the issuance of bonds. [1965 c.354 Â§4; 1975 c.476 Â§33]

Â Â Â Â Â  357.370 Duty of compact administrator upon withdrawal from compact. In the event of withdrawal from the Interstate Library Compact the compact administrator shall send and receive any notices required by Article XI (b) of the compact. [1965 c.354 Â§5]

PUBLIC LIBRARIES

Â Â Â Â Â  357.400 Definitions for ORS 357.400 to 357.621. As used in ORS 357.400 to 357.621:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the board, commission, council or other body which governs the local government unit.

Â Â Â Â Â  (2) ÂLocal government unitÂ means any city, county, library service district established under ORS chapter 451, school district, community college district or a library district established under ORS 357.216 to 357.286.

Â Â Â Â Â  (3) ÂPublic libraryÂ or Âpublic library systemÂ means a public agency responsible for providing and making accessible to all residents of a local government unit library and information services suitable to persons of all ages. [1955 c.432 Â§2; 1975 c.476 Â§16; 1981 c.226 Â§17; 1983 c.740 Â§119]

Â Â Â Â Â  357.410 Authority of local government units for public libraries. Any local government unit may:

Â Â Â Â Â  (1) Establish, equip and maintain a public library.

Â Â Â Â Â  (2) Contract with an established public library or with a private society or corporation owning and controlling a secular or nonsectarian library for the purpose of providing free use of the library for the residents of the local government unit, under such terms and conditions as may be agreed upon.

Â Â Â Â Â  (3) Contract with one or more units of local government or library boards pursuant to ORS 190.003 to 190.620 to provide jointly a public library or public library service or share in the use of facilities, under such terms and conditions as may be agreed upon.

Â Â Â Â Â  (4) Enter into an interstate library agreement pursuant to Article VI of the Interstate Library Compact (ORS 357.340).

Â Â Â Â Â  (5) Contract with the Trustees of the State Library for assistance in establishing, improving or extending public library service.

Â Â Â Â Â  (6) Levy annually and cause to be collected, as other general taxes are collected, a tax upon the taxable property in the local government unit to provide a library fund to be used exclusively to maintain such library.

Â Â Â Â Â  (7) Levy and cause to be collected, as other taxes are collected, a special tax upon the taxable property in the local government unit, or contract bonded indebtedness under the provisions of ORS chapter 287A to provide a public library building fund to be used exclusively for the purchase of real property for public library purposes and for the erection and equipping of public library buildings including branch library buildings.

Â Â Â Â Â  (8) Levy or impose such other taxes as may be authorized to the unit by city charter or the charter of a home-rule county. [Amended by 1955 c.432 Â§5; 1961 c.251 Â§8; 1965 c.354 Â§7; 1975 c.112 Â§1; 1975 c.476 Â§17]

Â Â Â Â Â  357.415 [1955 c.432 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.417 Methods of establishing public library by local government unit. (1) A public library may be established by a local government unit by any of the following ways:

Â Â Â Â Â  (a) The governing body may pass and enter upon its minutes a resolution or ordinance to the effect that a public library is established under the provisions of ORS 357.400 to 357.621.

Â Â Â Â Â  (b) When a petition requesting an election on the question of establishing and supporting a public library is filed as provided in this section, the governing body shall make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

Â Â Â Â Â  (c) Upon its own motion, the governing body may make and enter an order for an election requesting approval by the electors of the establishment and support of a public library.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (c) In the case of any other local government unit, in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (4) Elections held under this section shall be held on a date specified in ORS 255.345. [Formerly 357.451; 1981 c.909 Â§10; 1983 c.350 Â§224]

Â Â Â Â Â  357.420 [Amended by 1955 c.432 Â§6; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.430 Methods of financing public library by local government unit. If a governing body acts under ORS 357.417 (1)(a) or (c), its order shall state the manner in which the local government unit proposes to finance the library, including the estimated amount of any annual tax levy necessary to provide for the library. If the governing body determines that financing may be had only through a local option tax to be submitted to the electors pursuant to ORS 357.525, the order shall so state. The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 250 and 255. [Amended by 1955 c.432 Â§7; 1961 c.251 Â§9; 1975 c.476 Â§19; 1983 c.350 Â§225; 1999 c.21 Â§69]

Â Â Â Â Â  357.435 Local government required to file plan with State Library. Any local government unit acting under ORS 357.417 shall notify in writing the State Library of its plan for establishing a public library. The State Library shall respond in writing within 30 days, commenting on the plan for establishing the library and on its relationship to the long-range plans for the statewide development and coordination of library services. The State LibraryÂs advice or comment is not binding upon the local government unit, and if no such advice or comment is received within 30 days of the request, the local government unit may act without further delay. [Formerly 357.640]

Â Â Â Â Â  357.440 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.445 [Amended by 1955 c.432 Â§8; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.450 [Repealed by 1961 c.251 Â§10 (357.451 enacted in lieu of 357.450)]

Â Â Â Â Â  357.451 [1961 c.251 Â§11 (enacted in lieu of 357.450); 1975 c.112 Â§2; 1975 c.476 Â§18; renumbered 357.417]

Â Â Â Â Â  357.455 [1961 c.251 Â§14; 1975 c.112 Â§3; 1975 c.476 Â§26; renumbered 357.525]

Â Â Â Â Â  357.460 Financial interest of public library board and appointive body; compensation. (1) No member of any public library board or the body appointing such board shall have any financial interest, either directly or indirectly, in any contract to which the library is a party, nor shall receive a salary or any payment for material or for services rendered the board.

Â Â Â Â Â  (2) Board members may be reimbursed for expenses incurred in the performance of their duties. [Amended by 1975 c.112 Â§4; 1975 c.476 Â§22]

Â Â Â Â Â  357.465 Public library board. (1) Each public library established under ORS 357.417 shall be governed by a library board unless some other method is specified in the charter, ordinance or resolution establishing the library.

Â Â Â Â Â  (2) Upon resolution, ordinance or election pursuant to ORS 357.417, the governing body may appoint a library board. The library board of a city, county or county service district, as determined by the governing body, shall consist of not less than five members nor more than 15 members. In the case of a school district or community college district, such board shall consist of five, seven or more members at the discretion of the governing body.

Â Â Â Â Â  (3) If the board will consist of five members, one member shall initially hold office for one year, one for two years, one for three years and two for four years, from July 1 in the year of their appointment. If the board will consist of seven members, one member shall initially hold office for one year, two for two years, two for three years, and two for four years, from July 1 in the year of their appointment. If the board will consist of six members or more than seven members, the members first appointed shall hold office for such terms as will achieve the staggered term base established for smaller boards by this section. Succeeding appointees shall hold office for a term of four years from July 1 in the year of their appointment. At the expiration of the term of any member of such board, the governing body shall appoint a new member or may reappoint a member for a term of four years. If a vacancy occurs, the governing body shall appoint a new member for the unexpired term. No person shall hold appointment as a member for more than two full consecutive terms, but any person may be appointed again to the board after an interval of one year. [1955 c.432 Â§4; 1961 c.251 Â§12; 1975 c.476 Â§21; 1983 c.208 Â§1; 1991 c.569 Â§1]

Â Â Â Â Â  357.470 Board organization; name of library. After appointment, the public library board shall meet and organize by the election of a chairperson from among its members. The librarian shall serve as secretary to the board and keep the record of its actions. [Amended by 1955 c.432 Â§9; 1975 c.112 Â§5; 1975 c.476 Â§23]

Â Â Â Â Â  357.480 [Amended by 1955 c.432 Â§10; 1975 c.112 Â§6; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.490 Library board general powers. In the ordinance or resolution establishing the library, the governing body shall determine the library boardÂs responsibility for:

Â Â Â Â Â  (1) Appointment of the librarian and staff, fixing their compensation, determining their working conditions and prescribing their duties.

Â Â Â Â Â  (2) Formulating rules and policies for the governance of the library.

Â Â Â Â Â  (3) Preparing and submitting an annual budget request.

Â Â Â Â Â  (4) Approving, or delegating to the librarian the responsibility for approving, all expenditures from the library fund or the public library building fund.

Â Â Â Â Â  (5) Acceptance, use or expenditure of any real or personal property or funds donated to the library, or purchase, control or disposal of real and personal property necessary for the purposes of the library, except that each donation shall be administered in accordance with its terms, and all property or funds shall be held in the name of the governing body.

Â Â Â Â Â  (6) Selection of sites for public library buildings or for location of library facilities.

Â Â Â Â Â  (7) Entering into contracts.

Â Â Â Â Â  (8) Such other activities as the governing body may assign. [Amended by 1955 c.432 Â§11; 1961 c.251 Â§15; 1965 c.354 Â§8; 1967 c.67 Â§19; 1975 c.112 Â§7; 1975 c.476 Â§24]

Â Â Â Â Â  357.500 [Amended by 1955 c.432 Â§12; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.510 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.520 Annual report. Each public library established under ORS 357.417 shall make an annual report to the State Library and to the governing body on a form supplied by the State Library. [Amended by 1965 c.354 Â§9; 1975 c.476 Â§25]

Â Â Â Â Â  357.525 Election to authorize local option tax. (1) A local option tax for any of the purposes stated in ORS 357.410, 357.417 or 357.490 shall be submitted at an election as provided in this section. The governing body of the local government unit:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The resolution or the petition calling the election under this section shall state the purpose for which the funds are to be expended, the period during which the proposed taxes are to be levied and the amount to be levied each year, which amount shall be uniform throughout the period of levy.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (c) In the case of any other local government unit, in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If ORS 250.265 to 250.346 apply to a city, then notwithstanding ORS 250.325, the city governing body shall submit the local option tax question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (5) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapter 250 and:

Â Â Â Â Â  (a) In the case of a county or city, ORS chapters 246 to 260.

Â Â Â Â Â  (b) In the case of any other local government unit, ORS chapter 255.

Â Â Â Â Â  (7) Upon approval by a majority of the electors voting at the election, the taxing unit shall levy each year during the approved period the amount so approved. The tax proceeds shall be handled as provided by ORS 357.410 or 357.430, or as otherwise provided by law. [Formerly 357.455; 1983 c.350 Â§226; 1995 c.79 Â§197; 1999 c.21 Â§70]

Â Â Â Â Â  357.530 [Amended by 1953 c.238 Â§1; 1955 c.432 Â§13; 1975 c.112 Â§8; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.540 [Amended by 1961 c.251 Â§16; 1975 c.112 Â§9; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.545 [1955 c.432 Â§15; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.550 [Amended by 1955 c.432 Â§16; 1961 c.251 Â§17; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.560 [Amended by 1955 c.432 Â§17; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.570 [Amended by 1955 c.432 Â§18; repealed by 1967 c.67 Â§20 (enacted in lieu of 357.570)]

Â Â Â Â Â  357.571 [1967 c.67 Â§21; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.580 [Amended by 1955 c.432 Â§19; 1965 c.354 Â§10; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.590 [Repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.600 [Amended by 1965 c.354 Â§11; 1967 c.67 Â§22; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.610 Conformity to ORS 357.400 to 357.621 by libraries organized prior to enactment of those statutes; effect on executed library contracts. (1) Libraries organized under Oregon laws prior to September 13, 1975, are continued, and may have their organizations changed so as to conform to ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990 by resolution of the governing body of the local government unit which established the library. The resolution shall outline the procedure necessary to be taken for such change.

Â Â Â Â Â  (2) Nothing contained in ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990 shall affect nor change the terms of any library contract executed prior to September 13, 1975. However, by mutual consent, the parties to the contract may amend the contract so as to make it conform to all or any of the provisions of ORS 357.001 to 357.200, 357.330, 357.360, 357.400 to 357.621, 357.975 and 357.990. [Amended by 1975 c.476 Â§27]

Â Â Â Â Â  357.620 [Repealed by 1975 c.476 Â§28 (357.621 enacted in lieu of 357.620)]

Â Â Â Â Â  357.621 Public hearings required prior to abolishing or withdrawing support from public library. No governing body which has established a public library under the laws of this state shall abolish or withdraw support for such library without first holding at least two public hearings on the matter at least 90 days apart. The governing body shall give public notice of the public hearing in a newspaper of general circulation in the area for two successive weeks at least 30 days prior to the first hearing. [1975 c.476 Â§29 (enacted in lieu of 357.620)]

Â Â Â Â Â  357.625 [1955 c.432 Â§23; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.630 [Amended by 1955 c.432 Â§20; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.640 [Amended by 1955 c.432 Â§21; 1965 c.354 Â§12; 1975 c.112 Â§10; 1975 c.476 Â§20; renumbered 357.435]

Â Â Â Â Â  357.650 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.655 [1971 c.676 Â§1; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.660 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.665 [1971 c.676 Â§2; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.670 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.675 [1971 c.676 Â§3; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.680 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.685 [1971 c.676 Â§Â§4, 5; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.690 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.700 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.705 [1957 c.358 Â§1; 1959 c.112 Â§1; 1975 c.476 Â§3; renumbered 357.003]

Â Â Â Â Â  357.710 [Repealed by 1953 c.136 Â§4]

Â Â Â Â Â  357.715 [1957 c.358 Â§Â§2, 3; 1959 c.112 Â§2; 1961 c.251 Â§18; repealed by 1975 c.476 Â§34]

Â Â Â Â Â  357.720 [Repealed by 1957 c.136 Â§4]

Â Â Â Â Â  357.721 [1959 c.265 Â§3; repealed by 1961 c.198 Â§4]

Â Â Â Â Â  357.725 [1957 c.358 Â§Â§4, 5; repealed by 1959 c.112 Â§4]

Â Â Â Â Â  357.730 [1957 c.358 Â§6; 1959 c.112 Â§3; 1961 c.251 Â§19; repealed by 1975 c.476 Â§34]

FINANCIAL ASSISTANCE FOR PUBLIC LIBRARY SERVICES TO CHILDREN

Â Â Â Â Â  357.740 State grants to local units of government. The state shall provide financial assistance for public library service to public libraries established pursuant to law from funds specifically appropriated therefor by annual grants to units of local government. The grants shall be expended to develop public library services for children, with emphasis on preschool children. [1977 c.291 Â§1; 1993 c.20 Â§1]

Â Â Â Â Â  357.750 Applications for grants; uses of grant moneys; rules. Units of local government and counties may apply to the Trustees of the State Library for annual establishment and development grants. The grants may be made from funds specifically appropriated therefor and are to be used to establish, develop or improve public library early literacy services for children from birth to five years of age and to provide the statewide summer reading program, as defined by rule of the Trustees of the State Library, for children from birth to 14 years of age. [1977 c.291 Â§2; 1993 c.20 Â§2; 2007 c.191 Â§1]

Â Â Â Â Â  357.760 State Library Trustees to administer ORS 357.740 to 357.780. The Trustees of the State Library shall administer the provisions of ORS 357.740 to 357.780 and shall adopt rules governing the application for and granting of funds under ORS 357.740 to 357.780. [1977 c.291 Â§3]

Â Â Â Â Â  357.770 [1977 c.291 Â§5; 1985 c.257 Â§1; 1991 c.602 Â§1; repealed by 2005 c.128 Â§1]

Â Â Â Â Â  357.780 Grants for public library services to children; basis of distribution of funds. (1) The Trustees of the State Library shall disburse moneys under this section based on the estimated total population of children, from birth to 14 years of age, in the state. For those areas of the state not served by local public libraries, the moneys available shall be reallocated to qualifying public libraries. A public library which begins providing library service to previously unserved population shall be eligible for grants from the moneys appropriated for purposes of this section. Upon satisfactory application therefor, the Trustees of the State Library shall cause the appropriate amount to be paid to the public library.

Â Â Â Â Â  (2) The Trustees of the State Library shall distribute 80 percent of the funds specifically appropriated by the Legislative Assembly on a per child basis for public library services in the following manner to assure the same population shall not be counted more than once:

Â Â Â Â Â  (a) There shall be paid to each consolidated county library that is the primary provider of public library services to all persons in a county, or to each library district that is the primary provider of public library services in a county, a per capita amount for each child residing in the county.

Â Â Â Â Â  (b) Where public library services are provided by a public library for which the governing authority has jurisdiction in more than one county, there shall be paid to that library a per capita amount for each child residing therein.

Â Â Â Â Â  (c) Where public library services are not provided as described in paragraph (a) or (b) of this subsection, but by a library of which the governing authority is the primary provider of public library services to a jurisdiction less than county wide, there shall be paid to the library a per capita amount for children residing therein. In addition, a public library having a valid contract with a unit of local government to provide library services to a population beyond its governing authorityÂs jurisdiction shall be paid a per capita amount for the population of children served if specified in the contract. The number of children residing within a jurisdiction that is less than a county shall be estimated using the percentage of children in the total population of the county.

Â Â Â Â Â  (d) Where public library services are not provided as described in paragraph (a), (b) or (c) of this subsection, but are provided by a county or district library that has a valid contract with one or more libraries to provide persons in their jurisdiction with library services, there shall be paid to the county or district library a per capita amount for each child residing therein, exclusive of the populations served by libraries eligible for grants under paragraph (c) of this subsection.

Â Â Â Â Â  (3) The Trustees of the State Library shall distribute 20 percent of the funds specifically appropriated by the Legislative Assembly for public library services on an area basis.

Â Â Â Â Â  (4) The Trustees of the State Library may not make a grant that is less than $1,000 to a qualifying public library for public library services for children. [1979 c.835 Â§2; 1985 c.257 Â§2; 1987 c.92 Â§5; 1991 c.602 Â§2; 1993 c.20 Â§3; 2007 c.191 Â§2]

STATE ARCHIVIST

Â Â Â Â Â  357.805 Definitions for ORS 357.805 to 357.895. As used in ORS 357.805 to 357.895, unless the context requires otherwise, Âphotocopy,Â Âpolitical subdivision,Â Âpublic recordÂ and Âstate agencyÂ are defined by ORS 192.005. [Formerly 358.005; 1999 c.55 Â§2]

Â Â Â Â Â  357.810 [Renumbered 357.955]

Â Â Â Â Â  357.815 State Archivist. The office of State Archivist hereby is created. It shall be under the control and supervision of the Secretary of State, who shall, subject to any applicable provisions of the State Personnel Relations Law, appoint and fix the compensation of the archivist and such assistants as may be necessary. No person who has not had at least five yearsÂ experience as an archivist shall be eligible for the office of State Archivist. [Formerly 358.010; 1973 c.439 Â§3]

Â Â Â Â Â  357.820 [Renumbered 357.965]

Â Â Â Â Â  357.825 Acquisition and custody of public records; rulemaking authority. (1) The State Archivist may negotiate for, acquire and receive public records, writings and illustrative materials of value or interest for legal, administrative or research purposes. The State Archivist is constituted official custodian of all such records, writings or materials deposited in, acquired for, or transferred upon requisition by the State Archivist to the custody of the State Archivist for the state archives.

Â Â Â Â Â  (2) The State Archivist shall adopt rules for state agencies and guidelines for local governments relating to the physical care to be afforded public records and the means of public access to public records consistent with their physical safety.

Â Â Â Â Â  (3) The State Archivist by rule shall describe or designate state public records that are to be considered inactive. [Formerly 358.020; 1991 c.671 Â§8]

Â Â Â Â Â  357.830 [Renumbered 357.975]

Â Â Â Â Â  357.835 Transfer of public records to State Archivist. (1) Except as otherwise provided by law, when the State Archivist has determined that public records are stored under conditions where they are no longer available for use or which are dangerous to the safety and protection of the records, or where no safe storage is available, all such public records or writings as the State Archivist may requisition as being of value or interest for the purposes mentioned in ORS 357.825 shall be transferred to the custody of the State Archivist.

Â Â Â Â Â  (2) If a state agency is abolished or ceases to operate, its public records and writings shall be transferred to the custody of the State Archivist, except for records of functions transferred by law to other agencies and records needed for the liquidation of obligations or property of the agency. Records used in the liquidation of the agency shall be transferred to the State Archivist when the liquidation is completed.

Â Â Â Â Â  (3) The Governor, the Secretary of State and the State Treasurer shall deposit with the State Archivist for safekeeping in the custody of the State Archivist records of their offices that are used for historical rather than current administrative purposes. [Formerly 358.030; 1991 c.671 Â§9]

Â Â Â Â Â  357.845 Seal of State Archivist. The State Archivist shall have a seal which shall have the coat of arms of the state engraved in the center thereof, with the following inscription surrounding such coat of arms: ÂThe State Archivist, State of
Oregon
.Â [Formerly 358.040]

Â Â Â Â Â  357.855 Advice and assistance on public record problems. The State Archivist, without charge therefor, shall give advice and assistance on public record problems to any legislative, executive or judicial officer of this state or any political subdivision in this state. The State Archivist from time to time also shall give general advice and counsel on public record problems to all such officers. [Formerly 358.050]

Â Â Â Â Â  357.865 Filing copy of public record with State Archivist; loss of original. (1) With the approval of the State Archivist, an original or duplicate photocopy or other copy of any public record or writing may be filed with the State Archivist by any of the public officers mentioned in ORS 357.855, or a political subdivision, for the purpose of insuring the preservation of such public record or writing.

Â Â Â Â Â  (2) If the original public record or writing and any original photocopy in the possession of the public officer or political subdivision are lost, destroyed, mutilated or defaced, the photocopy or other copy filed with the State Archivist may be considered an original, with the same uses and effect as the original under ORS 192.050. In this event the State Archivist upon request shall return the photocopy or other copy to the public officer or the successor of the public officer, or political subdivision, that filed it; or upon request may furnish the public officer or the successor of the public officer, or political subdivision, a duplicate photocopy or other copy upon payment of the cost thereof. [Formerly 358.060]

Â Â Â Â Â  357.875 Access to public records; privileged information. The State Archivist shall be accorded, for the purposes of ORS 357.805 to 357.895, access to and may examine and receive any public records or writings whether or not they are subject to public inspection. The State Archivist shall maintain inviolate any privileged or confidential information so acquired and any record or writing so defined by law. [Formerly 358.070; 1991 c.671 Â§10]

Â Â Â Â Â  357.885 Fees of State Archivist. The Secretary of State shall prescribe fees to be charged and collected by the State Archivist for official services rendered as State Archivist. All moneys received pursuant to this section shall be deposited in the miscellaneous receipts account established pursuant to ORS 279A.290 for the State Archivist. [Formerly 358.080; 1973 c.439 Â§11; 1995 c.144 Â§1; 2003 c.18 Â§4; 2003 c.794 Â§264a]

Â Â Â Â Â  357.895 Rules. In accordance with ORS chapter 183, the State Archivist shall issue rules and regulations to carry out the powers and duties of the State Archivist under ORS 192.005 to 192.170 and 357.805 to 357.895. [Formerly 358.090]

Â Â Â Â Â  357.910 [Amended by 1963 c.519 Â§35; renumbered 358.810]

Â Â Â Â Â  357.920 [Renumbered 358.820]

POET LAUREATE

Â Â Â Â Â  357.925 Poet Laureate office; qualifications; term. (1) There is established the office of Poet Laureate of the State of Oregon for the purpose of honoring the resident poets of Oregon who have been most responsible for capturing the beauty and spirit of the state through the medium of verse.

Â Â Â Â Â  (2) The person appointed to the office of Poet Laureate of the State of
Oregon
must be a person who:

Â Â Â Â Â  (a) Has been a resident of
Oregon
for at least 10 years.

Â Â Â Â Â  (b) Is currently a resident of
Oregon
.

Â Â Â Â Â  (c) Is publicly recognized as a poet and is well regarded for excellence in the personÂs work.

Â Â Â Â Â  (d) Has a significant body of published work.

Â Â Â Â Â  (e) Agrees to the conditions and the term of the appointment.

Â Â Â Â Â  (3) Within one year after the office of Poet Laureate of the State of
Oregon
becomes vacant, the Governor shall appoint a qualified person to the office of Poet Laureate of the State of
Oregon
to serve at the pleasure of the Governor for a term of two years. A person may not serve for more than two consecutive terms as Poet Laureate of the State of
Oregon
. [1989 c.122 Â§Â§1,2,3; 2003 c.14 Â§160; 2005 c.695 Â§1]

Â Â Â Â Â  357.930 [Amended by 1955 c.276 Â§1; renumbered 358.830]

Â Â Â Â Â  357.940 [Repealed by 1955 c.276 Â§2]

Â Â Â Â Â  357.950 [Renumbered 358.840]

Â Â Â Â Â  357.955 [Formerly 357.810; repealed by 1973 c.259 Â§20]

Â Â Â Â Â  357.960 [Amended by 1955 c.276 Â§2; renumbered 358.850]

Â Â Â Â Â  357.965 [Formerly 357.820; repealed by 1971 c.743 Â§432]

PROHIBITED ACTIONS

Â Â Â Â Â  357.975 Willful detention of library property. It shall be unlawful for any person willfully or maliciously to detain any library materials belonging to a publicly supported library or privately supported school, academic or research library or incorporated library for 30 days after notice in writing from the librarian of such library, given after the expiration of time which by regulations of such library such materials may be kept. The notice shall bear upon its face a copy of this section and of ORS 357.990. [Formerly 357.830; 1975 c.476 Â§30]

PENALTIES

Â Â Â Â Â  357.990 Penalties. Violation of ORS 357.975 is a Class B violation. Such conviction and payment of the fine shall not be construed to constitute payment for library material nor shall a person convicted under this section be thereby relieved of any obligation to return to the library such material. [Amended by 1971 c.743 Â§360; 1975 c.476 Â§31; 1983 c.208 Â§2; 1999 c.1051 Â§176]

_______________



Chapter 358

Chapter 358 Â Museums; Historical Societies; Preservation of

Historical and Archaeological Properties and Objects;

Oregon
Historic Families Database

2007 EDITION

MUSEUMS; HISTORIC PRESERVATION

EDUCATION AND CULTURE

OREGON
HISTORICAL SOCIETY

358.015Â Â Â Â  State policy to contribute to Oregon Historical Society

358.018Â Â Â Â  Duties of
Oregon
Historical Society

OREGON
HISTORIC FAMILIES DATABASE

358.035Â Â Â Â  Oregon Historic Families database; duties of State Archivist

OREGON
HISTORIC TRAILS

358.045Â Â Â Â
Oregon Trail
; comprehensive program for development

358.055Â Â Â Â
Oregon Trail
; promotion as major tourist attraction

358.057Â Â Â Â  Value and significance of state historic trails

COUNTY HISTORICAL FUND

358.171Â Â Â Â  Election to establish county historical fund

358.180Â Â Â Â  Tax levy for county historical fund; limitation

358.190Â Â Â Â  Historical fund not subject to Local Budget Law

358.200Â Â Â Â  Annual estimate of historical societies

358.210Â Â Â Â  Disbursement of county historical fund

358.220Â Â Â Â  Annual report of expenditures

358.230Â Â Â Â  Termination of tax levy for county historical fund

CITY MUSEUMS

358.310Â Â Â Â  Definitions for ORS 358.310 to 358.405

358.315Â Â Â Â  General authority of cities regarding public museums

358.320Â Â Â Â  Museum commission

358.325Â Â Â Â  Terms of commission members

358.330Â Â Â Â  Chairperson and secretary of commission; duties of commission regarding records, rules, reports and budgets

358.335Â Â Â Â  Vacancies on commission

358.340Â Â Â Â  Compensation of commission members

358.345Â Â Â Â  Authority of city to establish and operate public museum

358.355Â Â Â Â  Acquisition of site and structure for museum

358.360Â Â Â Â  Duties of museum commission respecting establishment of museum

358.365Â Â Â Â  Duties of museum commission respecting operation of museum

358.370Â Â Â Â  Payment of expense of museum operation

358.375Â Â Â Â  Issuance of bonds to acquire museum site and structure

358.380Â Â Â Â  General bond law applicable to museum bonds

358.385Â Â Â Â  Pledge of museum revenues for payment of museum bonds

358.390Â Â Â Â  Revenue bonds and pledges of revenue not general obligations of city

358.405Â Â Â Â  Method of settling disagreement where joint action of cities required

LOANS TO MUSEUMS

358.415Â Â Â Â  Definitions for ORS 358.420 to 358.440

358.420Â Â Â Â  Status of property loaned to a museum; statute of limitations on recovery

358.425Â Â Â Â  Notice of termination of loan; content

358.430Â Â Â Â  Procedure for giving notice; responsibility of owner

358.435Â Â Â Â  Status of title to acquired property

358.440Â Â Â Â  Notice to lenders

HISTORIC PROPERTY

(Task Force on Historic Property)

(Temporary provisions relating to Task Force on Historic Property are compiled as notes preceding ORS 348.475)

(Policy and Definitions)

358.475Â Â Â Â  Policy

358.480Â Â Â Â  Definitions for ORS 358.480 to 358.545

358.482Â Â Â Â  Additional definitions applicable to property first classified and assessed as historic on or after July 1, 1996

(Application)

358.487Â Â Â Â  Application for classification and assessment as historic property; term of assessment; exclusion from participation; fee

358.490Â Â Â Â  Review and approval of application by State Historic Preservation Officer; withdrawal

358.495Â Â Â Â  Notice of approval or disapproval; effect of approval; request for hearing; committee determination of final order

358.499Â Â Â Â  Limitations on classification and assessment as historic property

(Valuation)

358.505Â Â Â Â  Determination of specially assessed value, maximum assessed value and assessed value of historic property; appeals; rules

(Review)

358.509Â Â Â Â  Review of continued qualification of property by State Historic Preservation Officer

358.511Â Â Â Â  Historic Assessment Review Committee

(Disqualification)

358.515Â Â Â Â  Loss of special assessment; effect of sale or transfer; notice to assessor when property ceases to qualify

358.525Â Â Â Â  Imposition of additional taxes when property disqualified; exception

358.526Â Â Â Â  Interest not imposed following disqualification under certain circumstances; requirements

(Change of Classification)

358.528Â Â Â Â  Application to change classification as historic property; withdrawal permitted

(OwnersÂ Reports)

358.535Â Â Â Â  Reports from owners; effect of failure to comply

(Renewal)

358.540Â Â Â Â  Limitation on renewal of historic property assessment; exception; rules

358.541Â Â Â Â  City or county authorization for second term historic property

(New Construction)

358.543Â Â Â Â  Effect of new construction on historic classification; request; effect of State Historic Preservation Officer approval; rules

(State Historic Preservation Officer)

358.545Â Â Â Â  Rules of State Historic Preservation Officer

358.565Â Â Â Â  State Historic Preservation Officer

OREGON
HERITAGE COMMISSION

358.570Â Â Â Â  Oregon Heritage Commission; establishment; terms of commission members

358.575Â Â Â Â  Commission membership

358.580Â Â Â Â  Selection of chairperson; quorum; meetings

358.583Â Â Â Â  Purpose and duties of commission relating to museums

358.585Â Â Â Â  Rules

358.590Â Â Â Â  Advisory and technical committees; reimbursement of commission member expenses; solicitation of funds

358.595Â Â Â Â  Coordination of heritage activities; Oregon Heritage Plan; inventory of state cultural properties

HISTORIC PRESERVATION PLAN

358.605Â Â Â Â  Legislative findings

358.612Â Â Â Â  Duties of State Historic Preservation Officer

358.617Â Â Â Â  Rules

358.622Â Â Â Â  State Advisory Committee on Historic Preservation

PRESERVATION OF PROPERTY OF HISTORIC SIGNIFICANCE

358.635Â Â Â Â  Definitions for ORS 358.635 to 358.653

358.640Â Â Â Â  State-owned historic artifacts; catalog; recommendations to state agency; rules

358.645Â Â Â Â  Review of private property of historic significance

358.647Â Â Â Â  Transfer of state-owned historic artifact

358.650Â Â Â Â  Acceptance of historic artifact as gift to state; custody; finders fees

358.653Â Â Â Â  Conservation program; leases

HISTORIC PRESERVATION REVOLVING LOAN FUND

358.662Â Â Â Â  Definitions for ORS 358.662 to 358.678

358.664Â Â Â Â  Historic Preservation Revolving Loan Fund

358.666Â Â Â Â  Historic Preservation Revolving Loan Fund Review Committee

358.668Â Â Â Â  Historic preservation loans; application and approval process

358.670Â Â Â Â  Loan contract terms and requirements

358.672Â Â Â Â  Lien created when historic preservation loan made; procedure; foreclosure

358.674Â Â Â Â  Types of property for which historic preservation loan may be made

358.676Â Â Â Â  Rules; fees

358.678Â Â Â Â  Annual report

OREGON
PROPERTY MANAGEMENT PROGRAM FOR HISTORIC SITES AND PROPERTIES

358.680Â Â Â Â  Definitions for ORS 358.683 to 358.690

358.683Â Â Â Â  Oregon Property Management Program; rules

358.685Â Â Â Â  Duties of director

358.687Â Â Â Â  Reports

358.690Â Â Â Â
Oregon
Property Management Account

LOCAL SYMPHONIES AND BANDS

358.820Â Â Â Â  Tax levy for municipal orchestras and band

358.831Â Â Â Â  Election to levy tax

358.840Â Â Â Â  Action upon favorable vote

358.850Â Â Â Â  Annulment of tax

OREGON
STATE
MUSEUM
OF NATURAL HISTORY

358.880Â Â Â Â  Oregon State Museum of Natural History; activities; location; operation; state participation

358.885Â Â Â Â
Lane
County
matching fund relationship

OREGON
STATE
MARITIME MUSEUM

358.900Â Â Â Â  Oregon State Maritime Museum; functions; participation by Department of Transportation

ARCHAEOLOGICAL OBJECTS AND SITES

358.905Â Â Â Â  Definitions for ORS 358.905 to 358.961; interpretation

358.910Â Â Â Â  Policy

358.915Â Â Â Â  Application

358.920Â Â Â Â  Prohibited conduct; exception; penalty

358.923Â Â Â Â  When collection may be held notwithstanding ORS 358.920 (3) and (4)

358.924Â Â Â Â  Objects held unlawfully considered contraband; seizure; procedure; disposition of seized objects

358.925Â Â Â Â  Seizure of instrumentalities and proceeds of certain violations; forfeiture; procedure

358.928Â Â Â Â  Alternative method for seizure and forfeiture of instrumentalities and proceeds of certain violations; procedure

358.935Â Â Â Â  Forfeiture of seized objects in criminal prosecution

358.940Â Â Â Â  Reinterment required; notice to appropriate Indian tribe or Commission on Indian Services

358.945Â Â Â Â  Notice required upon finding of object; exception

358.950Â Â Â Â  When notice to Indian tribe required; report; penalty

358.953Â Â Â Â  Compensation to property owner deprived of lawful use of property; expense of removal

358.955Â Â Â Â  Civil enforcement

358.958Â Â Â Â  Remedies not precluded

358.961Â Â Â Â  Time limitations on actions or proceedings; tolling of statute

Â Â Â Â Â  358.005 [1961 c.160 Â§18; renumbered 357.805]

Â Â Â Â Â  358.010 [Renumbered 357.815]

OREGON
HISTORICAL SOCIETY

Â Â Â Â Â  358.015 State policy to contribute to
Oregon
Historical Society. The state recognizes a continuing obligation to contribute to the support of the Oregon Historical Society. The amount appropriated each biennium will be considered the continuing level of state aid for operation of the society for the next biennium. Supplements may also be added to acknowledge inflationary factors and as a match for demonstrated increases in membership dues or a combination thereof. [1979 c.72 Â§2]

Â Â Â Â Â  358.018 Duties of
Oregon
Historical Society. (1) The Oregon Historical Society shall advise the Department of Transportation on acquisition, development and operation of historic places.

Â Â Â Â Â  (2) The Department of Transportation shall consider the advice of the Oregon Historical Society, particularly advice regarding the designation of historic buildings, sites and other historic places. [Formerly 358.770]

Â Â Â Â Â  358.020 [Renumbered 357.825]

Â Â Â Â Â  358.030 [Amended by 1961 c.160 Â§20; renumbered 357.835]

OREGON
HISTORIC FAMILIES DATABASE

Â Â Â Â Â  358.035
Oregon
Historic Families database; duties of State Archivist. (1) The State Archivist shall establish the Oregon Historic Families database to provide genealogy research material and to encourage genealogy studies of historic families of
Oregon
.

Â Â Â Â Â  (2) The State Archivist shall compile
Oregon
data taken from decennial censuses prior to 1910. The State Archivist shall consolidate information pertaining to genealogy of Oregon Historic Families in cooperation with the Oregon Historical Society, county historical societies and genealogical societies.

Â Â Â Â Â  (3) The Oregon Historic Families database shall be funded by federal grants from the National Endowment for the Humanities or other sources made available for purposes such as establishing the database. The State Archivist may submit applications for federal grants to establish the database.

Â Â Â Â Â  (4) As used in this section, ÂOregon Historic FamiliesÂ means individuals whose names appear in decennial census data prior to the census of 1910. [1989 c.685 Â§1]

Â Â Â Â Â  358.040 [Renumbered 357.845]

OREGON
HISTORIC TRAILS

Â Â Â Â Â  358.045
Oregon Trail
; comprehensive program for development. The Oregon Historical Society shall prepare, administer and periodically revise a comprehensive program for the development of the
Oregon Trail
as a major historical attraction in this state. The program prepared by the Oregon Historical Society shall provide for:

Â Â Â Â Â  (1) Coordination of local, regional and national efforts to develop the
Oregon Trail
.

Â Â Â Â Â  (2) Encouragement of Oregon Trail recognition and interpretation in cities situated along the
Oregon Trail
.

Â Â Â Â Â  (3) Development of an integrated concept plan and economic feasibility study for
Oregon Trail
interpretive facilities across the state. [1989 c.1014 Â§2]

Â Â Â Â Â  358.050 [Amended by 1961 c.160 Â§21; renumbered 357.855]

Â Â Â Â Â  358.055
Oregon Trail
; promotion as major tourist attraction. The Economic and Community Development Department shall promote the Oregon Trail as a major tourist attraction in this state, consistent with maintaining the historical integrity of the
Oregon Trail
by:

Â Â Â Â Â  (1) Preparing and distributing maps, brochures and other promotional literature that publicize the historical, cultural and recreational opportunities available along the
Oregon Trail
.

Â Â Â Â Â  (2) Promoting the celebration of the 150th Anniversary of the Great Migration of 1843 on the
Oregon Trail
. [1989 c.1014 Â§3; 1993 c.736 Â§50]

Â Â Â Â Â  358.057 Value and significance of state historic trails.
Oregon
recognizes the value and significance of its historic trails, including:

Â Â Â Â Â  (1) The Lewis and
Clark
National Historic Trail;

Â Â Â Â Â  (2) The
Oregon
National Historic Trail;

Â Â Â Â Â  (3) The Applegate National Historic Trail;

Â Â Â Â Â  (4) The Nez Perce National Historic Trail;

Â Â Â Â Â  (5) Alternate routes of the
Oregon Trail
including:

Â Â Â Â Â  (a) The
Whitman Mission Route
;

Â Â Â Â Â  (b) The
Upper Columbia River Route
;

Â Â Â Â Â  (c) The Meek Cutoff;

Â Â Â Â Â  (d) The Free
Emigrant Road
; and

Â Â Â Â Â  (e) The Cutoff to the
Barlow Road
; and

Â Â Â Â Â  (6) Major historic trails of
Oregon
including:

Â Â Â Â Â  (a) The Klamath Trail;

Â Â Â Â Â  (b) The
Jedediah Smith Route
;

Â Â Â Â Â  (c) The
Nathaniel Wyeth Route
;

Â Â Â Â Â  (d) The
Benjamin Bonneville Route
;

Â Â Â Â Â  (e) The
Ewing Young Route
;

Â Â Â Â Â  (f) The
John Fremont Route
; and

Â Â Â Â Â  (g) The
Santiam Wagon Road
. [1995 c.479 Â§1]

Â Â Â Â Â  358.060 [Amended by 1961 c.160 Â§22; renumbered 357.865]

Â Â Â Â Â  358.070 [Renumbered 357.875]

Â Â Â Â Â  358.080 [Amended by 1961 c.172 Â§6; renumbered 357.885]

Â Â Â Â Â  358.090 [1961 c.160 Â§19; renumbered 357.895]

Â Â Â Â Â  358.110 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.120 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.130 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.140 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  358.150 [Repealed by 1981 c.126 Â§6]

COUNTY HISTORICAL FUND

Â Â Â Â Â  358.160 [Repealed by 2005 c.22 Â§255]

Â Â Â Â Â  358.170 [Amended by 1965 c.327 Â§1; repealed by 1983 c.350 Â§227 (358.171 enacted in lieu of 358.170)]

Â Â Â Â Â  358.171 Election to establish county historical fund. (1) This section establishes the procedure for determining whether a county historical fund should be created. The question shall be decided by election. The governing body of a county:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) An election under this section shall determine:

Â Â Â Â Â  (a) Whether a county historical fund should be created; and

Â Â Â Â Â  (b) The amount of taxes to be levied annually for the fund.

Â Â Â Â Â  (3) The resolution or the petition calling an election under this section shall designate the amount of taxes to be levied annually for the county historical fund.

Â Â Â Â Â  (4) The requirements for preparing, circulating and filing a petition calling an election under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (6) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (7) An election under this section may be held only on the date of a statewide general election. [1983 c.350 Â§228 (enacted in lieu of 358.170); 1995 c.79 Â§198; 1999 c.21 Â§71]

Â Â Â Â Â  358.180 Tax levy for county historical fund; limitation. (1) When authorized by the electors as set forth in ORS 358.171, the county court may levy, in addition to the taxes now permitted by law to be levied, an ad valorem tax upon the taxable property in the county for the purpose of creating a county historical fund.

Â Â Â Â Â  (2) The levy shall be a continuing levy in the amount required by the detailed estimates annually filed with the county court under ORS 358.200 less any amount carried forward from the preceding year excepting reserve funds previously set aside and approved by the county court, but not exceeding one-fortieth of one percent (0.00025) or such part thereof as is authorized by the electors of the county, of the real market value of all taxable property within the county, computed in accordance with ORS 308.207. [Amended by 1963 c.9 Â§17; 1977 c.325 Â§1; 1991 c.459 Â§323]

Â Â Â Â Â  358.190 Historical fund not subject to Local Budget Law. The county historical fund is not subject to the provisions of the Local Budget Law and shall be a continuing fund. [Amended by 2003 c.46 Â§50]

Â Â Â Â Â  358.200 Annual estimate of historical societies. Upon the creation of a county historical fund, the president and secretary of any historical society organized as a nonprofit organization under the laws of Oregon, affiliated with and approved by the Oregon Historical Society and including in its purposes the acquisition by gift, purchase or other means and the preservation of historical objects, real and personal property of historical interest, records, material and data for the purpose of which the fund was created, and the acquisition by gift, purchase, or other means, of real and personal property for use in connection with any of those purposes, may, on or before March 1 of each year, file with the county court of such county a detailed estimate of the money required during the year commencing the following July 1 for such purposes. [Amended by 1977 c.325 Â§2]

Â Â Â Â Â  358.210 Disbursement of county historical fund. Upon the filing of the detailed estimate and approval thereof by the county court, all moneys in the county historical fund are subject to disbursal by warrants drawn by the historical society and signed by the president and secretary of the society. No money withdrawn from the fund shall be expended except for purposes set forth in ORS 358.200 and included in the detailed estimate.

Â Â Â Â Â  358.220 Annual report of expenditures. On or before January 1 of each year, every historical society specified in ORS 358.200 which has received moneys from a county historical fund shall submit a report in writing to the county court showing in detail how such moneys have been expended during the preceding fiscal year ending June 30. [Amended by 1977 c.325 Â§3]

Â Â Â Â Â  358.230 Termination of tax levy for county historical fund. The authority to levy taxes for the county historical fund shall be deemed terminated in any county by the majority vote of the electors of the county voting to that effect on such question at any general election. Such termination shall be without prejudice to any subsequent authorization of such levy under ORS 358.171 and 358.180.

CITY MUSEUMS

Â Â Â Â Â  358.310 Definitions for ORS 358.310 to 358.405. As used in ORS 358.310 to 358.405, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city council in relation to a city museum or the respective city councils of the two or more cities in relation to a joint city museum.

Â Â Â Â Â  (2) ÂMuseumÂ includes any collection of archaeological specimens, artifacts, pioneer relics, articles, documents and other things of historical, scientific or artistic import assembled, displayed, preserved and protected for the benefit of the public, for educational and scientific purposes or to commemorate the occupation and development of the Pacific Northwest region, and the structure or structures housing such collection.

Â Â Â Â Â  (3) ÂMuseum objectsÂ includes any of the objects described in subsection (2) of this section. [1953 c.481 Â§1; 1973 c.757 Â§1; 1983 c.260 Â§3]

Â Â Â Â Â  358.315 General authority of cities regarding public museums. Any city acting through its governing body or a museum commission established under ORS 358.320, may, for public museum purposes:

Â Â Â Â Â  (1) Accept deeds, gifts, devises or bequests of land, money or other valuable things and hold, control or dispose of such things according to the terms of the deed, gift, devise or bequest, except that whenever the deed, gift, devise or bequest is conditioned upon any act of the city or the museum commission, the governing body of the city shall determine prior to acceptance whether the condition may be complied with.

Â Â Â Â Â  (2) Accept in the name of the city, and thereafter hold as public property, museum objects given for museum purposes by any person, historical society, association or other organization.

Â Â Â Â Â  (3) Purchase, collect, exchange for or otherwise acquire museum objects in the name of the city, and thereafter hold or dispose of the same as public property.

Â Â Â Â Â  (4) Receive in the name of the city museum objects loaned for display, holding them in accordance with the terms of the loan agreement and displaying them for the benefit of the public and for educational and scientific purposes.

Â Â Â Â Â  (5) Enter into all necessary contracts or agreements for services, assistance or cooperation with the federal government or any of its agencies, with the State of Oregon or any of its educational institutions or agencies, with any political subdivision of this state, with any person, including nonprofit educational or foreign corporations, or with educational and scientific foundations. [1953 c.481 Â§2; 1973 c.757 Â§2; 1983 c.260 Â§4]

Â Â Â Â Â  358.320 Museum commission. (1) The governing body of a city may appoint a museum commission, which shall consist of seven members chosen with reference to their fitness for the position.

Â Â Â Â Â  (2) The members of a city museum commission shall be residents of the city in which the museum is or is to be located. When two or more cities jointly establish, maintain and operate a public museum, four of the members of a joint city museum commission shall be residents of the city in which the museum is or is to be located and three of the members shall be residents of the other city or cities. [1953 c.481 Â§6; 1957 c.200 Â§1; 1969 c.693 Â§2; 1973 c.72 Â§1; 1973 c.757 Â§3; 1983 c.260 Â§5]

Â Â Â Â Â  358.325 Terms of commission members. Two of the first members of a museum commission shall be appointed for one year, two shall be appointed for two years and three shall be appointed for three years, as determined by the governing body. Except for the first members and appointments to fill vacancies, the terms of members of a museum commission shall be three years and until their successors are appointed and qualified. [1953 c.481 Â§7]

Â Â Â Â Â  358.330 Chairperson and secretary of commission; duties of commission regarding records, rules, reports and budgets. A museum commission shall:

Â Â Â Â Â  (1) Elect a chairperson and secretary to serve until the next succeeding first Monday in January and until their successors are elected. The secretary shall keep permanent and complete records of the proceedings of the museum commission.

Â Â Â Â Â  (2) Adopt rules governing the transaction of its business.

Â Â Â Â Â  (3) Prepare and submit an annual budget and an annual report to the governing body. [1953 c.481 Â§10]

Â Â Â Â Â  358.335 Vacancies on commission. A vacancy in the position of member of a museum commission shall be filled by a qualified person appointed by the governing body for the remainder of the unexpired term of the appointeeÂs predecessor in the position. [1953 c.481 Â§8]

Â Â Â Â Â  358.340 Compensation of commission members. The members of a museum commission shall receive no compensation as members, but shall be reimbursed for expenses incurred in the performance of their duties and approved by the chairperson of the museum commission. [1953 c.481 Â§9]

Â Â Â Â Â  358.345 Authority of city to establish and operate public museum. (1) Any city may establish, maintain and operate a public museum.

Â Â Â Â Â  (2) Any two or more cities may jointly establish, maintain and operate a public museum. [1953 c.481 Â§3; 1957 c.200 Â§2; 1973 c.757 Â§4; 1983 c.260 Â§6]

Â Â Â Â Â  358.350 [1953 c.481 Â§4; repealed by 1957 c.200 Â§3]

Â Â Â Â Â  358.355 Acquisition of site and structure for museum. In the event that a public museum is established under ORS 358.345, the city or two or more cities, acting through the governing body or museum commission, may:

Â Â Â Â Â  (1) Acquire a site or sites for the museum.

Â Â Â Â Â  (2) Construct a structure or structures to house the museum collection, or lease a structure or structures for such purpose for not more than 50 years.

Â Â Â Â Â  (3) Use public sites or structures or both for museum purposes. [1953 c.481 Â§5; 1973 c.757 Â§5; 1983 c.260 Â§7]

Â Â Â Â Â  358.360 Duties of museum commission respecting establishment of museum. A museum commission shall:

Â Â Â Â Â  (1) Determine the kind and class of museum to be established and submit such determination to the governing body.

Â Â Â Â Â  (2) Investigate and determine the most suitable location for the museum and the adequacy of roads or streets and parking areas therefor, and submit its proposals relating thereto to the governing body.

Â Â Â Â Â  (3) Subject to approval by the governing body, arrange for the design of the museum and the preparation of plans therefor.

Â Â Â Â Â  (4) Investigate and make determinations with regard to such other preliminary matters in connection with a public museum as are deemed necessary or desirable, and submit its proposals relating thereto to the governing body.

Â Â Â Â Â  (5) When the establishment of a museum is authorized under ORS 358.345, and upon authorization by the governing body, prepare bids and advertise for bids for the construction of the proposed museum. [1953 c.481 Â§11]

Â Â Â Â Â  358.365 Duties of museum commission respecting operation of museum. When a museum is established under ORS 358.345, a museum commission shall:

Â Â Â Â Â  (1) Maintain and operate the museum for and in the name of the city or two or more cities.

Â Â Â Â Â  (2) Subject to the approval of the governing body before they become effective, adopt and publish rules relating to the operation of the museum, admission charges thereto and the administration of the museum objects in the museum.

Â Â Â Â Â  (3) In conformity with its rules and ORS 358.310 to 358.405, act as administrator of all museum objects in the museum.

Â Â Â Â Â  (4) Establish maintenance and operating policies sufficient to keep the museum presentable and in a proper state of repair.

Â Â Â Â Â  (5) Subject to the approval of the governing body, advertise the museum in an appropriate manner.

Â Â Â Â Â  (6) Compile, print and sell or distribute free of charge historical, educational, scientific and artistic literature.

Â Â Â Â Â  (7) Subject to the approval of the governing body, employ necessary employees and fix their compensation.

Â Â Â Â Â  (8) Prescribe and publish a charge or charges which may be made for admission to the museum.

Â Â Â Â Â  (9) Collect all admission charges and other museum revenue, and pay such charges and other revenue into the treasury of the city or two or more cities, to be deposited to a separate account and disbursed by the museum commission as directed by the governing body. [1953 c.481 Â§Â§12,13; 1973 c.757 Â§6; 1983 c.260 Â§8]

Â Â Â Â Â  358.370 Payment of expense of museum operation. The governing body may provide for the payment of the expense incident to museum operation, care and maintenance of museum objects, structures and grounds, and compensation of employees by means of annual budgeting and appropriation. [1953 c.481 Â§14]

Â Â Â Â Â  358.375 Issuance of bonds to acquire museum site and structure. (1) In the case of a city museum, and when authorized by the electors of the city voting at a primary election or general election, the governing body may issue general obligation or revenue bonds of the city for the purpose of providing all or part of the funds necessary to acquire a museum site or sites and to construct the museum.

Â Â Â Â Â  (2) In the case of a joint city museum, and when authorized by the electors of the two or more cities voting at a primary election or general election, each city council of the two or more respective cities may issue general obligation bonds or revenue bonds of each of the two or more respective cities for the purpose of providing such portion of the funds necessary to acquire a museum site or sites and to construct the museum as is determined by the governing body. [1953 c.481 Â§Â§15,16; 1973 c.757 Â§7; 1983 c.260 Â§9; 1983 c.350 Â§Â§229,229a; 1987 c.267 Â§78; 1995 c.712 Â§109]

Â Â Â Â Â  358.380 General bond law applicable to museum bonds. The provisions of ORS chapter 287A apply to bonds issued under ORS 358.375. [1953 c.481 Â§17; 1983 c.260 Â§10; 2007 c.783 Â§160]

Â Â Â Â Â  358.385 Pledge of museum revenues for payment of museum bonds. The governing body may pledge all or part of museum revenues, collected or to be collected, as security for the payment of general obligation bonds or revenue bonds issued under ORS 358.375. [1953 c.481 Â§18]

Â Â Â Â Â  358.390 Revenue bonds and pledges of revenue not general obligations of city. Revenue bonds issued under ORS 358.375 and pledges of revenue under ORS 358.385 shall not be construed as a general obligation of the issuing city. [1953 c.481 Â§19; 1983 c.260 Â§11]

Â Â Â Â Â  358.395 [1953 c.481 Â§20; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  358.400 [1953 c.481 Â§21; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  358.405 Method of settling disagreement where joint action of cities required. Whenever joint action by the city councils of two or more cities is required or authorized under ORS 358.310 to 358.405, and there is disagreement between or among the city councils of the two or more respective cities, the matter shall be submitted to a judge of the circuit court for the judicial district in which the joint city museum is located, who shall arbitrate and decide the matter. [1953 c.481 Â§22; 1973 c.757 Â§8; 1983 c.260 Â§12]

LOANS TO MUSEUMS

Â Â Â Â Â  358.415 Definitions for ORS 358.420 to 358.440. For the purposes of ORS 358.420 to 358.440:

Â Â Â Â Â  (1) ÂLoan,Â ÂloanedÂ and Âon loanÂ include all deposits of property with a museum that are not accompanied by a transfer of title to the property.

Â Â Â Â Â  (2) ÂMuseumÂ means an institution located in
Oregon
that:

Â Â Â Â Â  (a) Is primarily educational, scientific or aesthetic in purpose;

Â Â Â Â Â  (b) Owns, borrows or cares for, and studies, archives or exhibits property; and

Â Â Â Â Â  (c) Is operated by a nonprofit corporation or public agency.

Â Â Â Â Â  (3) ÂPropertyÂ includes all tangible objects, animate and inanimate, under a museumÂs care that have intrinsic value to science, history, art or culture, except that it does not include botanical or zoological specimens loaned to a museum for scientific research purposes. [1985 c.580 Â§1; 2005 c.22 Â§256]

Â Â Â Â Â  358.420 Status of property loaned to a museum; statute of limitations on recovery. (1) No action shall be brought against a museum to recover property on loan to the museum when more than 25 years have passed from the date of the last written contact between the lender and the museum.

Â Â Â Â Â  (2) Property on loan to a museum shall be deemed to have been donated to the museum if no action is filed to recover the property within seven years after the museum gave notice of termination of the loan as provided in ORS 358.425 and 358.430.

Â Â Â Â Â  (3) Property on loan to a museum shall not escheat to the state under ORS 112.055, but shall pass to the museum if no person takes under ORS 112.025 to 112.045. [1985 c.580 Â§2]

Â Â Â Â Â  358.425 Notice of termination of loan; content. (1) A museum may give notice of termination of a loan of property at any time if the property was loaned to the museum for an indefinite term. If the property was loaned to the museum for a specified term, the museum may give notice of termination of the loan at any time after the expiration of the specified term.

Â Â Â Â Â  (2) Notices given under this section shall contain:

Â Â Â Â Â  (a) The name and address, if known, of the lender;

Â Â Â Â Â  (b) The date of the loan;

Â Â Â Â Â  (c) The name, address and telephone number of the appropriate office or official to be contacted at the museum for information regarding the loan; and

Â Â Â Â Â  (d) Any other information deemed necessary by the museum. [1985 c.580 Â§3]

Â Â Â Â Â  358.430 Procedure for giving notice; responsibility of owner. (1) To give notice of termination of a loan, the museum shall mail a notice to the lender at the most recent address of the lender as shown on the museumÂs records pertaining to the property on loan. If the museum has no address in its records, or the museum does not receive written proof of receipt of the mailed notice within 30 days of the date the notice was mailed, the museum shall publish notice at least once a week for three consecutive weeks in a newspaper of general circulation in both the county in which the museum is located and the county of the lenderÂs address, if any.

Â Â Â Â Â  (2) For the purposes of this section, if the loan of property was made to a branch of a museum, the museum is located in the county where the branch is located. Otherwise, the museum is located in the county in which it has its principal place of business.

Â Â Â Â Â  (3) It is the responsibility of the owner of property on loan to a museum to notify the museum promptly in writing of any change of address or change in ownership of the property. [1985 c.580 Â§4]

Â Â Â Â Â  358.435 Status of title to acquired property. One who purchases property from a museum acquires good title to the property if the museum represents that it has acquired title to the property pursuant to ORS 358.420. [1985 c.580 Â§5]

Â Â Â Â Â  358.440 Notice to lenders. When a museum accepts a loan of property, the museum shall inform the lender in writing of the provisions of ORS 358.420 to 358.440. [1985 c.580 Â§6]

HISTORIC PROPERTY

(Task Force on Historic Property)

Â Â Â Â Â  Note: Sections 5 and 6, chapter 718, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 5. (1) There is created the Task Force on Historic Property, consisting of 12 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (c) The Governor shall appoint one representative of each of the following:

Â Â Â Â Â  (A) The National Trust for Historic Preservation;

Â Â Â Â Â  (B) The State Historic Preservation Officer;

Â Â Â Â Â  (C) The
Oregon
Preservation
Alliance
;

Â Â Â Â Â  (D) The
Oregon
Historic Property Owners Association;

Â Â Â Â Â  (E) The development community within an urban population;

Â Â Â Â Â  (F) The development community within a rural population;

Â Â Â Â Â  (G) The
Oregon
State
Association of
County
Assessors
;

Â Â Â Â Â  (H) The Department of Revenue;

Â Â Â Â Â  (I) The League of Oregon Cities; and

Â Â Â Â Â  (J) Homeowners who participate in the special assessment for historic properties program under ORS 358.480 to 358.545.

Â Â Â Â Â  (2) The task force shall conduct a comprehensive review of the special assessment for historic properties program under ORS 358.480 to 358.545. The purpose of the review is to determine whether the program should be extended beyond July 1, 2010. The task force shall assess the merits and shortcomings of the program and make recommendations for improving or eliminating the program. The task force shall study:

Â Â Â Â Â  (a) The effectiveness of the program in stimulating historic preservation activities and reinvestment in historic buildings and districts;

Â Â Â Â Â  (b) The application fee structure of the program;

Â Â Â Â Â  (c) The programÂs administrative costs for the State Historic Preservation Officer and costs for the participants in the program;

Â Â Â Â Â  (d) The accountability of program participants for projects that meet program goals and for completion of work plan tasks;

Â Â Â Â Â  (e) The administrative rules implementing the program;

Â Â Â Â Â  (f) The role of local governments in the program and the fiscal impact of the program on local governments;

Â Â Â Â Â  (g) The economic impact of the program on local communities that rehabilitate and preserve their historic built environments;

Â Â Â Â Â  (h) The role of the program in relation to other historic preservation incentive programs, including the Historic Preservation Revolving Loan Fund program, grant programs and the rehabilitation tax credit program;

Â Â Â Â Â  (i) The complexities of including multiple owners of residential condominium projects within historic buildings in the special assessment for historic properties program;

Â Â Â Â Â  (j) The negative impact on program participants when the term of the special assessment expires and property taxes have increased beyond the capped three percent per year increase allowed if the property had not been in the program; and

Â Â Â Â Â  (k) Any other issue concerning the program that the task force determines is necessary or desirable to assist the task force in making the assessment or recommendations required under this subsection.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) Prior to October 1, 2008, the task force shall submit a report to the Governor and the interim legislative committees on revenue. The report may include program recommendations and a request for legislation.

Â Â Â Â Â  (10) The State Parks and Recreation Department shall provide staff support to the task force.

Â Â Â Â Â  (11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses shall be paid out of funds appropriated to the department for that purpose.

Â Â Â Â Â  (12) All agencies of state government, as defined in ORS 174.111, and local government, as defined in ORS 174.116, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.718 Â§5]

Â Â Â Â Â  Sec. 6. Section 5 of this 2007 Act is repealed on the date of the adjournment of the next regular biennial legislative session. [2007 c.718 Â§6]

(Policy and Definitions)

Â Â Â Â Â  358.475 Policy. The Legislative Assembly hereby declares that it is in the best interest of the state to maintain, preserve and rehabilitate properties of
Oregon
historical significance. Historic preservation incentive programs provide a public benefit by encouraging preservation and appropriate rehabilitation of significant historic properties. These historically significant portions of the built environment contain the visual and intellectual record of our irreplaceable cultural heritage. They link us with our past traditions and values, establish standards and perspectives for measuring our present achievements and set goals for future accomplishments. To the extent that OregonÂs historic preservation incentive programs encourage the preservation and appropriate rehabilitation of significant historical property, the programs create a positive partnership between the public good and private property that promotes economic development; tourism; energy and resource conservation; neighborhood, downtown and rural revitalization; efficient use of public infrastructure; and civic pride in our shared historical and cultural foundations. [1975 c.514 Â§1; 1995 c.5 Â§1; 2001 c.540 Â§1]

Â Â Â Â Â  358.480 Definitions for ORS 358.480 to 358.545. As used in ORS 358.480 to 358.545, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the city or county legislative body having jurisdiction over the property for which a limited assessment may be applied for under ORS 358.480 to 358.545.

Â Â Â Â Â  (2) ÂHistoric propertyÂ means real property that:

Â Â Â Â Â  (a) Is currently listed in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665) or, if the National Register of Historic Places ceases accepting nominations, that is approved for listing on an Oregon register of historic places;

Â Â Â Â Â  (b) Is open to the public for sight-seeing at least one day in each calendar year in accordance with rules adopted by the State Historic Preservation Officer; and

Â Â Â Â Â  (c) Meets the minimum standards of maintenance established by rule of the State Historic Preservation Officer.

Â Â Â Â Â  (3) ÂMaintenanceÂ means action taken to mitigate wear and deterioration of a historic property without altering the historic character of the property, including action taken to protect and repair the condition of the property with the least possible impact on the historic character of the property.

Â Â Â Â Â  (4) ÂOwnerÂ includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (5) ÂPreservationÂ:

Â Â Â Â Â  (a) Means the act or process of applying measures necessary to sustain the existing form, integrity and materials of a historic property, including but not limited to the ongoing maintenance and repair of historic materials.

Â Â Â Â Â  (b) Does not include the extensive replacement of historic materials or new construction.

Â Â Â Â Â  (6) ÂRehabilitationÂ means the process of repairing or altering a historic property in order to return the property to a state of utility in which an efficient contemporary use is possible, while preserving those portions and features of the property that are significant to the historic, architectural and cultural values of the property. [1975 c.514 Â§2; 1983 c.720 Â§1; 2001 c.540 Â§2]

Â Â Â Â Â  358.482 Additional definitions applicable to property first classified and assessed as historic on or after July 1, 1996. (1) As used in ORS 358.480 to 358.545:

Â Â Â Â Â  (a) ÂAmericans with Disabilities ActÂ means the Americans with Disabilities Act of 1990 (P.L. 101-336), as amended.

Â Â Â Â Â  (b) ÂCommercial propertyÂ means real property used in a trade or business or held for the production of income, including multifamily residential rental property.

Â Â Â Â Â  (c) ÂPreservation planÂ means a written preservation, maintenance and rehabilitation proposal submitted by the owner with the application for classification and special assessment as historic property that has been approved by the State Historic Preservation Officer, or as amended and reapproved by the State Historic Preservation Officer, and that is in compliance with standards and guidelines for rehabilitation and rules adopted by the State Historic Preservation Officer.

Â Â Â Â Â  (d) ÂRenovation planÂ means a written proposal submitted by an owner of commercial property in connection with a reapplication for special assessment pursuant to ORS 358.540 (3) that is in compliance with rules adopted by the State Historic Preservation Officer for the submission and content of renovation plans.

Â Â Â Â Â  (e) ÂReview committeeÂ means the Historic Assessment Review Committee established under ORS 358.511.

Â Â Â Â Â  (f) ÂSeismic improvementÂ means construction or other measures that improve the seismic performance or structural stability of property, or that reduce the potential for heavy structural damage to property in the event of an earthquake.

Â Â Â Â Â  (g) ÂStandards and guidelines for rehabilitationÂ means the standards and guidelines, based on those developed by the United States Secretary of the Interior, adopted by the State Historic Preservation Officer to determine sufficiency of preservation plans, maintenance, alteration and construction for a specific property.

Â Â Â Â Â  (2) Except as otherwise specifically provided, the definitions contained in this section apply to property first classified and assessed as historic property on or after July 1, 1996. [1995 c.693 Â§2; 2001 c.540 Â§3]

Â Â Â Â Â  358.485 [1975 c.514 Â§3; 1983 c.720 Â§3; 1989 c.904 Â§54; 1995 c.693 Â§15; repealed by 2001 c.540 Â§25]

(Application)

Â Â Â Â Â  358.487 Application for classification and assessment as historic property; term of assessment; exclusion from participation; fee. (1)(a) An owner of historic property desiring classification and special assessment under ORS 358.480 to 358.545 for the property may make application for the classification and special assessment to the State Historic Preservation Officer on forms approved by the State Historic Preservation Officer. The forms shall include or be accompanied by the written consent of the owner to the viewing of the property by the State Historic Preservation Officer. Any application made under this subsection shall include a preservation plan and be sent by the State Historic Preservation Officer to the appropriate county assessor, local landmark commission and governing body. An application must be made during the calendar year preceding the first property tax year for which classification and special assessment as historic property is desired.

Â Â Â Â Â  (b) Classification and special assessment pursuant to an application made under this subsection shall be granted only for 15 consecutive property tax years, commencing in the tax year beginning on the July 1 following the calendar year in which the application was made.

Â Â Â Â Â  (2)(a) An owner may make preliminary application for classification of property as historic upon approval by the State Advisory Committee on Historic Preservation of the nomination of the property for listing on the National Register of Historic Places or, if the National Register of Historic Places ceases accepting nominations, the nomination of the property for listing on an Oregon register of historic places.

Â Â Â Â Â  (b) The preliminary application shall be considered an application made or received for purposes of subsection (1) of this section if, by September 15 of the year for which classification and special assessment are first sought, the property is:

Â Â Â Â Â  (A) Listed in the National Register of Historic Places; or

Â Â Â Â Â  (B) If the National Register of Historic Places ceases accepting nominations, approved for listing on an
Oregon
register of historic places.

Â Â Â Â Â  (c) If the requirements of paragraph (b) of this subsection are not satisfied, the preliminary application may not be considered an application made for purposes of subsection (1) of this section until the calendar year in which, as of September 15, the property is listed as described in paragraph (b) of this subsection.

Â Â Â Â Â  (3) Immediately upon receipt of a copy of the application under subsection (1) of this section, the county assessor shall review the application for accuracy and completeness of description and other matters within the expertise of the county assessor and shall make recommendations regarding the classification to the State Historic Preservation Officer.

Â Â Â Â Â  (4)(a) Immediately upon receipt of a copy of the application under subsection (1) of this section, the governing body shall review the application for matters relating to public benefit and shall make recommendations regarding the classification to the State Historic Preservation Officer.

Â Â Â Â Â  (b) A governing body may exclude certain districts or properties from participation in the special assessment program under criteria established by the governing body. In adopting criteria, the governing body shall consider whether a district is in economic distress and the value of the property in the district.

Â Â Â Â Â  (5) By making application for classification and assessment under this section, the owner consents that the State Historic Preservation Officer has access to the property for inspection at reasonable times to ensure that the terms of the national register or other federal or state laws or requirements are being met.

Â Â Â Â Â  (6) The application for classification and assessment under ORS 358.480 to 358.545 may not be processed unless accompanied by a nonrefundable fee of one-third of one percent of the real market value of the property, as of the assessment date, for the year in which application is made. The fee shall be deposited in the State Parks and Recreation Department Fund for use by the State Parks and Recreation Director or for transfer to the Oregon Property Management Account established under ORS 358.680 to 358.690, upon the advice of the State Advisory Committee on Historic Preservation. [1995 c.693 Â§3; 1997 c.541 Â§427; 2001 c.540 Â§4; 2005 c.22 Â§257; 2007 c.718 Â§1]

Â Â Â Â Â  Note: Section 4 (2), chapter 718, Oregon Laws 2007, provides: Sec. 4. (2) Nothing in the amendments to ORS 358.487, 358.540 and 358.541 by sections 1 to 3 of this 2007 Act affects the status of property that is classified as historic property on the effective date of this 2007 Act [September 27, 2007]. Such property may continue to receive special assessment under ORS 358.480 to 358.545 until the completion of the 15-year term that is in effect on the effective date of this 2007 Act. [2007 c.718 Â§4(2)]

Â Â Â Â Â  358.490 Review and approval of application by State Historic Preservation Officer; withdrawal. (1) After an application is filed under ORS 358.487, the State Historic Preservation Officer shall review the application and may view the premises. After determining that the application is complete, the State Historic Preservation Officer shall approve, approve with conditions or deny the application. The State Historic Preservation Officer may not disapprove the application solely because of the potential loss of revenue that may result from granting the application.

Â Â Â Â Â  (2) During the review process of each application, the State Historic Preservation Officer shall consider the county assessorÂs and governing bodyÂs recommendations submitted under ORS 358.487 (3) and (4).

Â Â Â Â Â  (3) The State Historic Preservation Officer may approve the application with respect to only part of the property that is the subject of the application. However, if any part of the application is denied, the applicant may withdraw the application.

Â Â Â Â Â  (4) A preservation plan that has been approved by the State Historic Preservation Officer may be amended from time to time, either at the request of the owner or at the request of the State Historic Preservation Officer. The amendments may be approved, approved in part or disapproved by the State Historic Preservation Officer. To the extent the amendments are approved, amendments shall become part of the preservation plan that must be carried out in order that the property not be disqualified as historic property. [1975 c.514 Â§4; 1983 c.720 Â§4; 1995 c.5 Â§7; 1995 c.693 Â§4; 2001 c.540 Â§5]

Â Â Â Â Â  358.495 Notice of approval or disapproval; effect of approval; request for hearing; committee determination of final order. (1) Immediately following approval or disapproval of an application under ORS 358.490, the State Historic Preservation Officer shall notify the county assessor, the governing body and the applicant which shall in no event be later than September 15 of the tax year for which classification and special assessment are first desired. In no event later than September 15 of the year for which classification and special assessment are desired, the State Historic Preservation Officer shall cause a copy of the preservation plan approved under ORS 358.490 to be delivered or mailed to the county assessor and the governing body. An application not denied on or before September 15 shall be deemed approved, and the property that is the subject of the application shall be considered to be historic property that qualifies under ORS 358.480 to 358.545.

Â Â Â Â Â  (2) If the State Historic Preservation Officer determines that the historic property qualifies under ORS 358.480 to 358.545, the State Historic Preservation Officer shall certify that fact in writing and shall file a copy of the certificate with the county assessor and the governing body. The certificate shall state the facts upon which the approval was based and list any condition on which approval is based. The county assessor, as to any historic property, shall assess on the basis provided in ORS 358.505, and each year the historic property is classified and so assessed shall also enter on the assessment and tax roll that the property is being specially assessed as historic property and is subject to potential additional taxes as provided in ORS 358.525 by adding the notation Âhistoric property (potential additional tax).Â

Â Â Â Â Â  (3) If the State Historic Preservation Officer determines that the property does not qualify for classification and assessment under ORS 358.480 to 358.545, the State Historic Preservation Officer shall give written notice of the denial to the applicant. The notice shall state the reasons for the denial.

Â Â Â Â Â  (4)(a) Any owner, governing body or county assessor affected by a determination of the State Historic Preservation Officer made under ORS 358.480 to 358.545 may request a contested case hearing according to the provisions of ORS chapter 183.

Â Â Â Â Â  (b) After a contested case hearing has been held, the administrative law judge shall present the proposed order to the Historic Assessment Review Committee. The review committee shall determine the final order in the case. [1975 c.514 Â§5; 1983 c.720 Â§5; 1995 c.5 Â§8; 1995 c.693 Â§5; 1997 c.541 Â§428; 2001 c.540 Â§6; 2003 c.75 Â§87]

Â Â Â Â Â  358.499 Limitations on classification and assessment as historic property. (1) Property first classified and specially assessed as historic property for a tax year beginning on or before July 1, 1994, shall continue to be so classified, specially assessed and removed from special assessment as provided under ORS 358.480 to 358.545 as those sections were in existence and in effect on December 31, 1992.

Â Â Â Â Â  (2) Property may be classified and specially assessed under ORS 358.480 to 358.545 pursuant to application filed under ORS 358.487 on or after September 9, 1995, and first applicable for the tax year 1996-1997 or any tax year thereafter.

Â Â Â Â Â  (3) Property may not be classified and specially assessed pursuant to application filed under ORS 358.487 if the application is filed on or after July 1, 2010. [1995 c.693 Â§19; 2001 c.540 Â§7]

Â Â Â Â Â  Note: 358.499 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.502 [1957 c.196 Â§1; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.504 [1957 c.196 Â§3; repealed by 1957 c.196 Â§10]

(Valuation)

Â Â Â Â Â  358.505 Determination of specially assessed value, maximum assessed value and assessed value of historic property; appeals; rules. (1)(a) The county assessor shall, for the 15 consecutive tax years elected under ORS 358.480 to 358.545, list on the assessment and tax roll a specially assessed value for property classified as historic property that equals the assessed value of the property at the time application for classification was made.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if the property that is the subject of the application was exempt or specially assessed at the time the application for classification was made, the county assessor shall, for the 15 consecutive tax years elected under ORS 358.480 to 358.545, list on the assessment and tax roll a specially assessed value for the property that equals the product of the real market value of the property for the tax year in which the application was made multiplied by the ratio of the average maximum assessed value over the average real market value for that tax year of property in the same area and property class.

Â Â Â Â Â  (c) If a reapplication for classification and special assessment filed pursuant to ORS 358.540 (3) is approved under ORS 358.490, the county assessor shall, for 15 consecutive tax years after the date of the filing of the reapplication, list on the assessment and tax roll a specially assessed value for the property that was the subject of the reapplication that equals the product of the real market value of the property for the assessment year in which the reapplication is made multiplied by the ratio of the average maximum assessed value over the average real market value for the assessment year of property in the same area and property class.

Â Â Â Â Â  (2)(a) For the first tax year of a 15-year period of historic property special assessment, notwithstanding ORS 308.149 (2), the maximum assessed value of property subject to historic property special assessment shall equal the specially assessed value of the property under subsection (1) of this section multiplied by the ratio, not greater than 1.00, of the maximum assessed value the property would have had if the property were not specially assessed over the real market value of the property.

Â Â Â Â Â  (b) For each tax year after the first tax year in which the property is subject to special assessment as historic property and before the conclusion of the 15-year period of historic property special assessment, the propertyÂs maximum assessed value subject to special assessment shall equal 103 percent of the propertyÂs assessed value from the prior year or 100 percent of the propertyÂs maximum assessed value subject to special assessment from the prior year, whichever is greater.

Â Â Â Â Â  (3) The assessed value of property that is classified as historic property for the tax year shall equal the lesser of:

Â Â Â Â Â  (a) The propertyÂs specially assessed value as determined under subsection (1) of this section; or

Â Â Â Â Â  (b) The propertyÂs maximum assessed value as determined under subsection (2) of this section.

Â Â Â Â Â  (4) Except as provided under ORS 358.487 (2), the entitlement of property to the special assessment provisions of this section shall be determined as of July 1. If the property becomes disqualified on or after July 1, its assessment for that year shall continue as provided in this section.

Â Â Â Â Â  (5) Assessed value, as defined and determined under ORS 308.146, shall be determined for property classified as historic property by the county assessor each year. The assessed value so determined for any year shall be subject to appeal to the county board of property tax appeals within the time and in the manner provided in ORS chapter 309 and shall be subject to appeal thereafter to the Oregon Tax Court and to the Oregon Supreme Court within the time and in the manner provided for appeals of value determination for purposes of ad valorem property taxation.

Â Â Â Â Â  (6) The Department of Revenue, in consultation with the State Historic Preservation Officer, shall adopt rules within its area of expertise that are necessary to the implementation of ORS 358.480 to 358.545. [1975 c.514 Â§6; 1981 c.804 Â§97; 1983 c.720 Â§6; 1985 c.565 Â§63; 1991 c.459 Â§325; 1995 c.5 Â§9; 1995 c.650 Â§80; 1995 c.693 Â§6; 1997 c.541 Â§Â§429,430; 2001 c.540 Â§8]

Â Â Â Â Â  358.506 [1957 c.196 Â§4; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.507 [1997 c.541 Â§433; repealed by 2001 c.540 Â§26]

Â Â Â Â Â  358.508 [1957 c.196 Â§5; repealed by 1957 c.196 Â§10]

(Review)

Â Â Â Â Â  358.509 Review of continued qualification of property by State Historic Preservation Officer. If the county assessor, local landmark commission or governing body has reason to believe that property classified as historic property is not being maintained, rehabilitated or preserved as required under the preservation plan approved for the property, as amended, or as required under rules established by the State Historic Preservation Officer, or otherwise no longer qualifies for classification and special assessment as historic property, the county assessor, local landmark commission or governing body shall request the State Historic Preservation Officer to determine if the property continues to qualify. The request shall be in writing and state the reasons why the continuing qualification is questioned. Upon receipt of the request, the State Historic Preservation Officer may initiate a continuing qualification review. If a review is initiated, the State Historic Preservation Officer or designee of the officer shall inspect the property and may take whatever steps are necessary to determine if the property continues to qualify for special assessment including a request for a report under ORS 358.535. The State Historic Preservation Officer shall notify the county assessor of the determination made pursuant to the request within 60 days after the request is received. A determination by the State Historic Preservation Officer that the property no longer qualifies shall constitute a discovery described in ORS 358.515 (1)(c). [1979 c.346 Â§4; 1983 c.720 Â§7; 1995 c.5 Â§10; 1995 c.693 Â§7; 2001 c.540 Â§9]

Â Â Â Â Â  358.510 [Repealed by 1957 c.196 Â§2]

Â Â Â Â Â  358.511 Historic Assessment Review Committee. (1) There is established an Historic Assessment Review Committee consisting of three members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. A member whose term has expired shall continue to serve until a successor has been appointed.

Â Â Â Â Â  (3) Appointments to the review committee shall be based on representation of interests of the county assessors, historic preservation interests and local government.

Â Â Â Â Â  (4) A majority of the members of the review committee constitutes a quorum for the transaction of business. [1995 c.693 Â§16; 2001 c.540 Â§10]

Â Â Â Â Â  Note: 358.511 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.512 [1957 c.196 Â§6; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.514 [1957 c.196 Â§7; repealed by 1957 c.196 Â§10]

(Disqualification)

Â Â Â Â Â  358.515 Loss of special assessment; effect of sale or transfer; notice to assessor when property ceases to qualify. (1) When property has once been classified and assessed as historic property pursuant to application filed under ORS 358.480 to 358.545, it shall remain so classified and be granted the special assessment provided by ORS 358.505 until the property becomes disqualified for such classification and assessment by:

Â Â Â Â Â  (a) Written notice by the taxpayer to the assessor to remove the special assessment.

Â Â Â Â Â  (b)
Sale
or transfer to an ownership making it exempt from property taxation.

Â Â Â Â Â  (c) Removal of the special assessment by the assessor upon discovery that the property no longer qualifies as historic property because it is not in compliance with the preservation plan applicable to the property or for other reason.

Â Â Â Â Â  (d) In the case of residential property, any other sale or transfer of the property.

Â Â Â Â Â  (2)(a) Notwithstanding subsection (1)(d) of this section, the sale or transfer to a new owner or transfer by reason of death of a former owner to a new owner does not operate to disqualify the property from the special assessment provided by ORS 358.505 so long as the property continues to qualify as historic property and the new owner expressly assents to the preservation plan in effect for the property and continues to implement the preservation plan.

Â Â Â Â Â  (b) The new owner shall notify the State Historic Preservation Officer of the sale or transfer of ownership within 60 days after the date that the documents described in ORS 93.040 are recorded.

Â Â Â Â Â  (3) When, for any reason, the property or any portion thereof ceases to qualify as historic property, the owner at the time of change shall notify the assessor and the State Historic Preservation Officer of the change prior to the next January 1 assessment date. [1975 c.514 Â§7; 1979 c.346 Â§1; 1983 c.720 Â§8; 1991 c.459 Â§326; 1995 c.5 Â§11; 1995 c.693 Â§8; 1997 c.541 Â§434; 2001 c.540 Â§11; 2005 c.549 Â§3]

Â Â Â Â Â  358.516 [1957 c.196 Â§10; repealed by 1957 c.196 Â§10]

Â Â Â Â Â  358.520 [Renumbered 390.220]

Â Â Â Â Â  358.525 Imposition of additional taxes when property disqualified; exception. (1) Except as provided in subsection (4) of this section, whenever property that has received special assessment as historic property under ORS 358.480 to 358.545 thereafter becomes disqualified for such assessment as provided in ORS 358.515, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of real property tax, additional taxes equal to the difference between the taxes assessed against the property and the taxes that would otherwise have been assessed against the property for each of the last 15 years (or such lesser number of years, corresponding to the years of assessment as historic property applicable to the property) as of January 1 of the assessment year for which the property was disqualified for special assessment plus an amount equal to the sum of the interest on each yearÂs additional taxes computed under ORS 311.505 from November 15 of the tax year for which back taxes are being added to July 1 of the tax year of disqualification.

Â Â Â Â Â  (2) Whenever property that has received special assessment as historic property under ORS 358.505 becomes disqualified for such assessment and either notice required by ORS 358.515 (3) is not given, the assessor shall determine the date that the notice should have been given, shall notify the owner thereof and, notwithstanding ORS 311.235, there shall be added to the tax extended against the property on the next general property tax roll, to be collected and distributed in the same manner as the remainder of the real property tax, in full payment of all taxes and penalties accruing from the disqualification, the sum of the following:

Â Â Â Â Â  (a) Additional taxes equal to the difference between the total amount of taxes that would have been due on the property for each year, not to exceed the last 15 years, in which special assessment under ORS 358.505 was in effect for the property (even though erroneously) and the taxes that would have been due had special assessment not been in effect plus an amount equal to the sum of the interest on each yearÂs additional taxes computed under ORS 311.505 from November 15 of the tax year for which additional taxes are being added to July 1 of the tax year of disqualification, plus

Â Â Â Â Â  (b) An additional penalty of 15 percent of the amount in paragraph (a) of this subsection.

Â Â Â Â Â  (3) Prior to adding to the tax extended against the property on the next general property tax roll of any additional taxes or penalty imposed by subsection (1) or (2) of this section, in the case of disqualification pursuant to ORS 358.515 (1)(c), the assessor shall notify the owner of the property by mail, return receipt requested, of the disqualification.

Â Â Â Â Â  (4) Additional tax or penalty may not be imposed under subsection (1) or (2) of this section upon the sale or transfer to an ownership making it exempt from property taxation. Additional tax or penalty may not be imposed under subsection (1) or (2) of this section if the historic property is destroyed by fire or act of God.

Â Â Â Â Â  (5) The amount determined to be due under subsection (1) or (2) of this section may be paid to the tax collector prior to the completion of the next general property tax roll, pursuant to ORS 311.370.

Â Â Â Â Â  (6) Additional taxes collected under this section shall be deemed to have been imposed in the year to which the additional taxes relate. [1975 c.514 Â§8; 1979 c.350 Â§18; 1983 c.720 Â§9; 1991 c.459 Â§327; 1995 c.5 Â§12; 1995 c.693 Â§9; 1997 c.541 Â§435; 2001 c.540 Â§12]

Â Â Â Â Â  358.526 Interest not imposed following disqualification under certain circumstances; requirements. (1) Notwithstanding ORS 358.525, whenever property that has received special assessment as historic property under ORS 358.480 to 358.545 thereafter becomes disqualified for historic property assessment as the result of a written notice given by the taxpayer pursuant to ORS 358.515 (1)(a), additional taxes shall be added to the tax extended against the property as prescribed in ORS 358.525 (1), but interest may not be added to the additional taxes if within two years following the date of disqualification:

Â Â Â Â Â  (a) The property has been classified for special assessment as historic property under ORS 358.480 to 358.545; and

Â Â Â Â Â  (b) The property owner has spent an amount implementing an approved preservation plan for the property that equals or exceeds five times the amount of interest that would otherwise be payable under ORS 358.525 (1).

Â Â Â Â Â  (2) If the property owner files a written request with the county assessor, for the period of time from the disqualification of the property until the earlier of the time the assessor determines that the requirements of subsection (1) of this section have been met or two years following the date of disqualification, interest that would otherwise be added to the additional taxes due under ORS 358.525 may not be extended against the property but shall remain a potential liability on the assessment and tax roll. If the assessor determines that the requirements of subsection (1) of this section are met, the interest shall be canceled. If the assessor determines that the requirements of subsection (1) of this section have not been met, the interest shall be added to the tax extended against the property as prescribed in ORS 358.525 (1). [2001 c.540 Â§12b]

(Change of Classification)

Â Â Â Â Â  358.528 Application to change classification as historic property; withdrawal permitted. When any property has been classified and assessed as historic property under ORS 358.480 to 358.545 and the owner or other qualified person applies for a change in the classification under another special assessment program, the applicant shall have 30 days thereafter within which to withdraw the application, by giving written notice to the public official or agency to whom the applicant applied for the change in classification. If no notice of withdrawal is given by the applicant, the application shall be acted upon and the change in classification made, as otherwise provided by law. [1999 c.314 Â§48; 2001 c.540 Â§13]

Â Â Â Â Â  358.530 [Repealed by 1959 c.242 Â§1]

(OwnersÂ Reports)

Â Â Â Â Â  358.535 Reports from owners; effect of failure to comply. The State Historic Preservation Officer shall at all times be authorized to demand and receive reports from owners of property classified as historic property under ORS 358.480 to 358.545 as to the continued qualification of the property for historic property classification. The content of reports and times for reporting shall be determined by the State Historic Preservation Officer. If the owner fails, after 30 daysÂ written notice by mail, return receipt requested, to comply with such demand, the State Historic Preservation Officer shall immediately notify the assessor and the assessor shall withdraw the property from classification and apply the penalties provided by ORS 358.525. [1975 c.514 Â§9; 1995 c.5 Â§13; 1995 c.693 Â§10; 2001 c.540 Â§14]

(Renewal)

Â Â Â Â Â  358.540 Limitation on renewal of historic property assessment; exception; rules. (1) Property classified as historic property under ORS 358.480 to 358.545 is entitled to any other exemption or special assessment provided by law.

Â Â Â Â Â  (2) Property that has received special assessment under ORS 358.480 to 358.545 for 15 years, at the completion of the 15-year term, is disqualified from historic property special assessment.

Â Â Â Â Â  (3)(a) Notwithstanding subsection (2) of this section, following completion of the initial 15-year period of historic property classification and disqualification under subsection (2) of this section, the owner of property classified as historic property may reapply under ORS 358.487 for one additional 15-year period of special assessment under ORS 358.480 to 358.545. Following completion of the second 15-year term of special assessment, the historic property shall be disqualified from historic property special assessment and is not again eligible for special assessment under ORS 358.480 to 358.545.

Â Â Â Â Â  (b) For commercial property, a reapplication filed under this subsection, in addition to containing all of the information required of an application filed under ORS 358.487, shall be accompanied by a renovation plan detailing measures to be taken for purposes of Americans with Disabilities Act compliance, seismic improvement measures or energy conservation measures, the costs associated with the measures and a schedule of the dates on which work on the measures will be begun and completed.

Â Â Â Â Â  (c) For commercial property, a reapplication filed under this subsection that in other respects is in compliance with the application requirements of ORS 358.487 may be approved only upon a finding by the State Historic Preservation Officer that the renovation plan submitted with the reapplication will, if implemented, result in a significant investment in the historic property that promotes compliance with Americans with Disabilities Act requirements or that results in seismic improvements or energy conservation improvements to the property. If approved, the renovation plan shall be considered an amendment to and part of the preservation plan filed with the reapplication and in effect for the property.

Â Â Â Â Â  (d) For residential or commercial property, a reapplication filed under this subsection that in other respects is in compliance with the application requirements of ORS 358.487 may be approved only if a second term of historic property classification and special assessment for residential or commercial property is authorized under ORS 358.541.

Â Â Â Â Â  (e) The State Historic Preservation Officer may adopt rules under this subsection, including rules that provide:

Â Â Â Â Â  (A) The minimum amount of investment that must be made in order for the investment to be considered a significant investment.

Â Â Â Â Â  (B) The minimum amount of seismic improvement to the property that must be contemplated in the renovation plan in order for the plan to be approved.

Â Â Â Â Â  (C) The minimum level of energy conservation improvements that must be contemplated in the renovation plan in order for the plan to be approved.

Â Â Â Â Â  (D) The maximum amount of time between the date of filing of the reapplication and the date of completion of the measures described in the renovation plan in order for the renovation plan to be approved. [1975 c.514 Â§10; 1983 c.720 Â§10; 1995 c.5 Â§14; 1995 c.693 Â§11; 2001 c.540 Â§15; 2005 c.549 Â§1; 2007 c.718 Â§2]

Â Â Â Â Â  Note: See note under 358.487.

Â Â Â Â Â  Note: Section 33, chapter 579, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 33. (1) The owner of a property receiving special assessment under ORS 358.475 to 358.545 (1999 Edition) who purchased the property within the five-year period immediately prior to the effective date of this 1999 Act [October 23, 1999] may file a reapplication under ORS 358.540 within one year following the effective date of this 1999 Act for classification and special assessment of the property as historic property for an additional 15-year period under ORS 358.540.

Â Â Â Â Â  (2) Notwithstanding ORS 358.505 and 358.507 (1999 Edition), following approval of the reapplication by the State Historic Preservation Officer, the property shall be assessed for the additional 15-year period of historic property classification at the assessed value of the property at the time the property was purchased, as determined under ORS 358.475 to 358.545 (1995 Edition).

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, for any tax year within the additional 15-year period, property shall be assessed at a lesser value than the assessed value determined under subsection (2) of this section if the lesser value is required pursuant to section 11, Article XI of the Oregon Constitution. [1999 c.579 Â§33]

Â Â Â Â Â  358.541 City or county authorization for second term historic property. (1) Residential or commercial property may not qualify for a second term of classification and special assessment as historic property under this section unless:

Â Â Â Â Â  (a) If the property is located within a city, the governing body of the city has adopted a resolution or ordinance authorizing a second term of historic property classification and special assessment for residential or commercial property; or

Â Â Â Â Â  (b) If the property is located within unincorporated territory of a county, the governing body of the county has adopted a resolution or ordinance authorizing a second term of historic property classification and special assessment for residential or commercial property.

Â Â Â Â Â  (2) The city or county authorizing a second term of historic property classification and special assessment for residential or commercial property shall send a copy of the authorizing resolution or ordinance to the State Historic Preservation Officer. [2005 c.549 Â§2; 2007 c.718 Â§3]

Â Â Â Â Â  Note: See note under 358.487.

Â Â Â Â Â  Note: 358.541 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(New Construction)

Â Â Â Â Â  358.543 Effect of new construction on historic classification; request; effect of State Historic Preservation Officer approval; rules. (1) Any additions made that are historically accurate reconstructions of once extant features or necessary for safety or access for persons with disabilities or required by building code requirements may be classified as not being Ânew constructionÂ by the State Historic Preservation Officer if the State Historic Preservation Officer so determines after request is made by the owner.

Â Â Â Â Â  (2) A request to have an addition classified as not being Ânew constructionÂ must be made in writing and must be accompanied by written documentation that demonstrates that the addition is a historically accurate reconstruction of once extant features, necessary for safety or access for persons with disabilities or required by building code requirements.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, if new construction takes place with respect to property classified as historic property under ORS 358.480 to 358.545, the new construction may not be considered classified as historic and may not receive the special valuation accorded historic property under ORS 358.505. The new construction shall be valued for ad valorem property tax purposes at its real market value and shall be assessed as provided in ORS 308.146 (1) to (3).

Â Â Â Â Â  (4)(a) If new construction takes place on or after January 1, 2002, with respect to historic property for which a certificate has been filed under ORS 358.495 (2), the new construction shall be subject to the maximum assessed value and assessed value of the historic property under ORS 358.505 if the new construction is approved by the State Historic Preservation Officer and:

Â Â Â Â Â  (A) Is used primarily for residential purposes; or

Â Â Â Â Â  (B) Is used primarily for nonresidential purposes. New construction that is used primarily for nonresidential purposes shall be subject to the maximum assessed value and assessed value of the historic property under ORS 358.505 only to the extent the square footage of the new construction, when added to the total net rentable area of the existing historic property, is less than or equal to the total net rentable area of the property that existed prior to the new construction.

Â Â Â Â Â  (b) New construction that is not approved for historic property assessment under paragraph (a) of this subsection shall be assessed as provided in ORS 308.146 (1) to (3).

Â Â Â Â Â  (c) The State Historic Preservation Officer may adopt rules establishing procedures for requesting and obtaining the approval of the State Historic Preservation Officer under this subsection.

Â Â Â Â Â  (d) For purposes of this subsection, net rentable area shall be measured in square feet.

Â Â Â Â Â  (5) Any notice required under ORS 358.528 to be sent by a public official or agency with regard to a change in classification to or from historic property classification shall be given by the county assessor and to the State Historic Preservation Officer.

Â Â Â Â Â  (6) As used in this section, Ânew constructionÂ includes, but is not limited to:

Â Â Â Â Â  (a) An additional new building, structure or other improvement outside the building envelope, including but not limited to a parking area to be or in use for commercial purposes.

Â Â Â Â Â  (b) An enlargement of the exterior perimeters of an existing building, structure or improvement.

Â Â Â Â Â  (c) Any story or stories added to an existing building, structure or improvement. [1983 c.720 Â§Â§12,13; 1991 c.459 Â§329; 1995 c.5 Â§15; 1995 c.693 Â§12; 1999 c.314 Â§87; 2001 c.540 Â§16; 2007 c.70 Â§151]

(State Historic Preservation Officer)

Â Â Â Â Â  358.545 Rules of State Historic Preservation Officer. The State Historic Preservation Officer shall adopt rules, pursuant to ORS chapter 183, with regard to the determination of entitlement of historic properties to the special assessment accorded by ORS 358.480 to 358.545. The rules shall:

Â Â Â Â Â  (1) Encompass requirements for allowance and substantiation of public sight-seeing of historic property classified under ORS 358.480 to 358.545;

Â Â Â Â Â  (2) Provide minimum maintenance and preservation standards for the property;

Â Â Â Â Â  (3) Provide standards and guidelines for rehabilitation based on those adopted by the United States Secretary of the Interior;

Â Â Â Â Â  (4) Delineate any other matters necessary to carry out the purposes of ORS 358.480 to 358.545; and

Â Â Â Â Â  (5) Provide for a review procedure by the State Historic Preservation Officer for compliance with the preservation plan in the 5th, 10th and 14th years of special assessment. If the State Historic Preservation Officer determines that there is lack of compliance with the preservation plan, the State Historic Preservation Officer shall either notify the county assessor under ORS 358.509 or request that the preservation plan be amended as provided under ORS 358.490. If, after a request for amendment is made, the property remains in noncompliance, the State Historic Preservation Officer shall notify the county assessor as described, and with the result described, under ORS 358.509. [1975 c.514 Â§11; 1995 c.5 Â§16; 1995 c.693 Â§13; 2001 c.540 Â§17]

Â Â Â Â Â  358.565 State Historic Preservation Officer. (1) The Governor shall designate a State Historic Preservation Officer who shall serve at the pleasure of the Governor. In case of vacancy, the Governor shall designate a successor.

Â Â Â Â Â  (2) The State Historic Preservation Officer shall appoint a staff of persons well qualified in history, architectural history, architecture, archaeology and education as technical assistants and analysts.

Â Â Â Â Â  (3) In addition to the powers and duties assigned to the State Historic Preservation Officer under ORS 358.480 to 358.545, the State Historic Preservation Officer shall perform whatever functions as are authorized by law. [1975 c.514 Â§12; 1983 c.268 Â§2; 2001 c.540 Â§18]

OREGON
HERITAGE COMMISSION

Â Â Â Â Â  358.570
Oregon
Heritage Commission; establishment; terms of commission members. (1) To assure the conservation and development of
Oregon
Âs heritage there is established in the State Parks and Recreation Department the Oregon Heritage Commission consisting of nine voting members appointed by the Governor and eight ex officio members as described in ORS 358.575.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to actual and necessary travel and other expenses as provided in ORS 292.495. [1995 c.428 Â§1; 1997 c.112 Â§1]

Â Â Â Â Â  Note: 358.570, 358.575, 358.580 and 358.585 to 358.595 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.575 Commission membership. (1) The voting members of the Oregon Heritage Commission shall be composed of representatives of heritage interests, including Indian tribes with federal recognition, that reflect the cultural and geographic diversity of this state as well as the heritage interests reflected in community institutions, libraries, museums, architecture, archaeology and historic preservation.

Â Â Â Â Â  (2) The ex officio members of the commission shall be designees of the following:

Â Â Â Â Â  (a) The Department of Land Conservation and Development;

Â Â Â Â Â  (b) The Trustees of the State Library;

Â Â Â Â Â  (c) The State Board of Higher Education;

Â Â Â Â Â  (d) The Economic and Community Development Department;

Â Â Â Â Â  (e) The Department of Education;

Â Â Â Â Â  (f) The Executive Director of the
Oregon
Historical Society;

Â Â Â Â Â  (g) The State Archivist; and

Â Â Â Â Â  (h) The State Historic Preservation Officer. [1995 c.428 Â§3; 1997 c.112 Â§2]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.580 Selection of chairperson; quorum; meetings. (1) The Oregon Heritage Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the voting members of the commission. [1995 c.428 Â§4]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.583 Purpose and duties of commission relating to museums. (1) As used in this section, ÂmuseumÂ means a public institution or private nonprofit Oregon corporation primarily devoted to the acquisition and public exhibition of specimens, artifacts, articles, documents and other items that relate to history, anthropology, archaeology, science or art and that have historical significance.

Â Â Â Â Â  (2) The purpose of this section is to direct the Oregon Heritage Commission to assist in projects for the collection and management of heritage collections and for heritage-related tourism and to assist in projects related to the heritage aspects of education and interpretation.

Â Â Â Â Â  (3) In addition to the other duties of the commission, the commission shall:

Â Â Â Â Â  (a) Make biennial competitive grants to museums for projects related to OregonÂs heritage, including but not limited to projects involving the collection and management of heritage collections, the promotion of heritage-related tourism and the provision of education and other interpretations related to heritage;

Â Â Â Â Â  (b) With the assistance of the Oregon Historical Society and the Oregon Museums Association, determine the eligibility of a museum for a competitive grant;

Â Â Â Â Â  (c) Advise, upon request, museum governing bodies, county governing bodies, city governing bodies and interested citizens of the availability of competitive grants; and

Â Â Â Â Â  (d) Request, with the advice of the Oregon Historical Society and the Oregon Museums Association, rules for the State Parks and Recreation Commission to adopt under ORS 358.585 for the purpose of carrying out the grant program. [Formerly 358.730]

Â Â Â Â Â  Note: 358.583 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.585 Rules. In accordance with applicable provisions of ORS chapter 183, the State Parks and Recreation Commission may adopt rules, as requested by the Oregon Heritage Commission, for the administration of the laws that the commissions are charged with administering. [1995 c.428 Â§5]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.590 Advisory and technical committees; reimbursement of commission member expenses; solicitation of funds. (1) To aid and advise the Oregon Heritage Commission in the performance of its functions, the commission may establish such advisory and technical committees as it considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

Â Â Â Â Â  (3) The commission may raise and expend funds, including grants from federal, state and private sources. [1995 c.428 Â§6]

Â Â Â Â Â  Note: See note under 358.570.

Â Â Â Â Â  358.595 Coordination of heritage activities;
Oregon
Heritage Plan; inventory of state cultural properties. The Oregon Heritage Commission is designated the primary agency for coordination of heritage activities and shall coordinate its activities with public and private organizations that express an interest in the heritage of
Oregon
. The commission shall:

Â Â Â Â Â  (1) Prepare and adopt an Oregon Heritage Plan to address coordination for the identification, curation, restoration and interpretation of heritage resources.

Â Â Â Â Â  (2) Increase efficiency and avoid duplication among the various interest groups that seek to preserve heritage resources.

Â Â Â Â Â  (3) Coordinate a comprehensive inventory of state-owned cultural properties and make the inventory available to the public.

Â Â Â Â Â  (4) In conjunction with the Economic and Community Development Department encourage tourism activities relating to heritage resources.

Â Â Â Â Â  (5) Coordinate statewide anniversary celebrations.

Â Â Â Â Â  (6) Coordinate statewide celebrations of Asian American Heritage Month. [1995 c.428 Â§7; 1999 c.690 Â§3; 2003 c.244 Â§3; 2005 c.233 Â§3]

Â Â Â Â Â  Note: See note under 358.570.

HISTORIC PRESERVATION PLAN

Â Â Â Â Â  358.605 Legislative findings. (1) The Legislative Assembly declares that the cultural heritage of Oregon is one of the stateÂs most valuable and important assets; that the public has an interest in the preservation and management of all antiquities, historic and prehistoric ruins, sites, structures, objects, districts, buildings and similar places and things for their scientific and historic information and cultural and economic value; and that the neglect, desecration and destruction of cultural sites, structures, places and objects result in an irreplaceable loss to the public.

Â Â Â Â Â  (2) The Legislative Assembly finds that the preservation and rehabilitation of historic resources are of prime importance as a prime attraction for all visitors; that they help attract new industry by being an influence in business relocation decisions; and that rehabilitation projects are labor intensive, with subsequent benefits of payroll, energy savings and are important to the revitalization of deteriorating neighborhoods and downtowns.

Â Â Â Â Â  (3) It is, therefore, the purpose of this state to identify, foster, encourage and develop the preservation, management and enhancement of structures, sites and objects of cultural significance within the state in a manner conforming with, but not limited by, the provisions of the National Historic Preservation Act of 1966 (P.L. 89-665; 16 U.S.C. 470). [1983 c.268 Â§1]

Â Â Â Â Â  358.610 [1953 c.475 Â§1; renumbered 390.410]

Â Â Â Â Â  358.612 Duties of State Historic Preservation Officer. The State Historic Preservation Officer:

Â Â Â Â Â  (1) Shall conduct or cause to have conducted a comprehensive, statewide survey to identify districts, sites, buildings, structures and objects that are potentially significant in Oregon history, prehistory, architecture, archaeology and culture;

Â Â Â Â Â  (2) Shall prepare and implement a comprehensive statewide historic preservation plan to assist local governments in developing their preservation programs and participate in the national program;

Â Â Â Â Â  (3) Shall maintain a statewide inventory of historic properties;

Â Â Â Â Â  (4) Shall create a mechanism for an Oregon State Register of Historic Properties in which to record significant historic properties with the State Advisory Committee on Historic Preservation developing the criteria for such properties;

Â Â Â Â Â  (5) Shall nominate properties of historical, prehistoric architectural, archaeological and cultural significance to the Oregon State Register of Historic Properties and to the National Register of Historic Places;

Â Â Â Â Â  (6) Shall administer state and federal tax incentive provisions for the preservation of properties on the state and national registers;

Â Â Â Â Â  (7) Shall provide information on federal and state tax benefits for preservation projects;

Â Â Â Â Â  (8) Shall administer grant programs to conduct surveys of historic properties and to assist the development of properties on the state and national registers;

Â Â Â Â Â  (9) Shall provide or assist other appropriate state agencies in providing information and education on the economic and social benefits of developing historical and cultural resources;

Â Â Â Â Â  (10) Shall provide public education and information to foster the purposes of ORS 358.565 to 358.622;

Â Â Â Â Â  (11) Shall provide technical assistance as funds permit;

Â Â Â Â Â  (12) Shall work with local, statewide and national organizations to develop means of promoting historic preservation, including legislation, financing, education, easements, conferences and workshops and audio-visual materials;

Â Â Â Â Â  (13) Shall, when a project involves Native American concerns, work with the Commission on Indian Services, project administrators and the local Indian tribes or communities to insure that these concerns are adequately addressed;

Â Â Â Â Â  (14) May review and comment on the impact of publicly funded projects and programs;

Â Â Â Â Â  (15) May accept gifts and grants to be used for purposes consistent with ORS 358.565 to 358.622; and

Â Â Â Â Â  (16) Subject to the availability of funds therefor, serve as staff for the State Advisory Committee on Historic Preservation. [1983 c.268 Â§3]

Â Â Â Â Â  358.615 [1953 c.475 Â§2; 1955 c.547 Â§1; renumbered 390.420]

Â Â Â Â Â  358.617 Rules. Pursuant to ORS chapter 183, the State Historic Preservation Officer shall adopt rules to carry out the duties and functions of the officer, including rules governing cultural resource management programs and grants-in-aid program categories. [1983 c.268 Â§4]

Â Â Â Â Â  358.620 [1953 c.475 Â§4; 1955 c.547 Â§2; renumbered 390.430]

Â Â Â Â Â  358.622 State Advisory Committee on Historic Preservation. (1) There is created a State Advisory Committee on Historic Preservation consisting of not more than nine members appointed by the Governor. At least one-half of the members shall be from among persons recognized as professionals in the areas of history, architectural history, architecture, archaeology, museum management or cultural or ethnic minorities. A representative of the Oregon Native American Indian community shall be appointed.

Â Â Â Â Â  (2) The committee:

Â Â Â Â Â  (a) Shall review and make recommendations concerning nominations by the State Historic Preservation Officer of properties to the state and national registers of historic properties and places;

Â Â Â Â Â  (b) Shall advise the State Historic Preservation Officer on matters of policy, programs and budget; and

Â Â Â Â Â  (c) May perform such other duties as may be requested by the State Historic Preservation Officer.

Â Â Â Â Â  (3) The Governor shall select the chairperson and vice chairperson with such terms and duties as the committee may prescribe. Five members of the committee constitute a quorum. The committee shall meet a minimum of three times a year.

Â Â Â Â Â  (4) Members of the committee shall not receive compensation but shall be entitled to actual and necessary travel expenses subject to ORS 292.495.

Â Â Â Â Â  (5) The committee shall develop the criteria for the creation of an Oregon State Register of Historic Properties, and review properties for acceptance by the Oregon Property Management Account and may appoint any other committee or subcommittee necessary to carry out its functions. [1983 c.268 Â§5]

Â Â Â Â Â  358.625 [1953 c.475 Â§3; renumbered 390.440]

Â Â Â Â Â  358.630 [1953 c.475 Â§5; renumbered 390.450]

PRESERVATION OF PROPERTY OF HISTORIC SIGNIFICANCE

Â Â Â Â Â  358.635 Definitions for ORS 358.635 to 358.653. As used in ORS 358.635 to 358.653:

Â Â Â Â Â  (1) ÂHistoric artifactsÂ means three-dimensional objects including furnishings, art objects and items of personal property which have historic significance. ÂHistoric artifactsÂ does not include paper, electronic media or other media that are classified as public records.

Â Â Â Â Â  (2) ÂState agencyÂ includes all officers, employees, agencies, boards, committees and commissions of the legislative, executive, administrative and judicial branches of state government. [1979 c.205 Â§5; 1991 c.240 Â§1]

Â Â Â Â Â  358.640 State-owned historic artifacts; catalog; recommendations to state agency; rules. (1) The State Parks and Recreation Department, in consultation with the Oregon Heritage Commission, shall identify and catalog state-owned historic artifacts.

Â Â Â Â Â  (2) The State Parks and Recreation Department shall make recommendations to any state agency or political subdivision that possesses any historic artifact relating to its retention, preservation, maintenance, use or transfer to the custody of any public or private agency or person.

Â Â Â Â Â  (3) Any state agency shall obtain approval from the State Parks and Recreation Department prior to transferring, selling, demolishing, substantially altering or otherwise disposing of any historic artifact.

Â Â Â Â Â  (4) The State Parks and Recreation Department shall adopt rules pursuant to ORS chapter 183 to implement ORS 358.635 to 358.653. [1979 c.205 Â§1; 1983 c.295 Â§2; 1989 c.743 Â§1; 1991 c.240 Â§2; 1995 c.428 Â§20]

Â Â Â Â Â  358.645 Review of private property of historic significance. A private owner of any historic artifact believed to have state or national historic significance that the owner wishes to give to the state or to a political subdivision may request review of the significance of the property by the State Parks and Recreation Department. [1979 c.205 Â§2; 1983 c.295 Â§3; 1989 c.743 Â§2; 1991 c.240 Â§3; 2003 c.18 Â§1]

Â Â Â Â Â  358.647 Transfer of state-owned historic artifact. A person, other than the state or a person who has received written permission from the state, shall not sell, trade or otherwise transfer any state-owned historic artifact. [1991 c.240 Â§7]

Â Â Â Â Â  358.650 Acceptance of historic artifact as gift to state; custody; finders fees. (1) Whenever a prospective donor of any historic artifact identified as historically significant pursuant to ORS 358.645 requires immediate acceptance of the property as a condition of a gift, the State Parks and Recreation Department may accept the gift on behalf of the state or political subdivision and may place the gift in the custody of a state agency or political subdivision under agreement between the department and the agency or political subdivision.

Â Â Â Â Â  (2) The State Parks and Recreation Department may transfer under agreement between the department and the agency or political subdivision any gift accepted pursuant to this section to the custody of an appropriate state agency or political subdivision.

Â Â Â Â Â  (3) The State Parks and Recreation Department may, pursuant to procedures adopted by rule, pay finders fees, rewards or otherwise expend funds to acquire historic artifacts previously owned by the state. [1979 c.205 Â§3; 1983 c.295 Â§4; 1991 c.240 Â§4; 1995 c.428 Â§21; 2003 c.18 Â§6]

Â Â Â Â Â  358.653 Conservation program; leases. (1) Any state agency or political subdivision responsible for real property of historic significance in consultation with the State Historic Preservation Officer shall institute a program to conserve the property and assure that such property shall not be inadvertently transferred, sold, demolished, substantially altered or allowed to deteriorate.

Â Â Â Â Â  (2) State agencies and political subdivisions may and are encouraged to lease real property of historic significance to private businesses and nonprofit organizations for purposes which are consistent with the nature of the property.

Â Â Â Â Â  (3) Where possible, the Oregon Department of Administrative Services shall acquire or lease buildings of historic significance for state use.

Â Â Â Â Â  (4) As used in this section, Âpolitical subdivisionÂ includes counties, cities, school districts and any other governmental unit within the state not included in ORS 358.635. [1983 c.295 Â§Â§1,5,6; 1989 c.743 Â§3]

Â Â Â Â Â  358.655 [1979 c.205 Â§4; 1987 c.883 Â§1; 1989 c.743 Â§4; 1991 c.240 Â§5; repealed by 1995 c.428 Â§8]

Â Â Â Â Â  358.660 [1989 c.112 Â§6; 1995 c.144 Â§2; repealed by 2003 c.18 Â§2]

HISTORIC PRESERVATION REVOLVING LOAN FUND

Â Â Â Â Â  358.662 Definitions for ORS 358.662 to 358.678. As used in ORS 358.662 to 358.678:

Â Â Â Â Â  (1) ÂEligible costsÂ includes architectural, engineering, material and planning costs, rehabilitation and reconstruction costs, and construction expenses necessary to meet building code requirements.

Â Â Â Â Â  (2) ÂFinancial needÂ means the amount of moneys that must be obtained from a lender in order for the proposed project to be completed.

Â Â Â Â Â  (3) ÂHistoric propertyÂ means real property that is:

Â Â Â Â Â  (a) Listed individually in the National Register of Historic Places established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665);

Â Â Â Â Â  (b) A contributing property in a National Register Historic District; or

Â Â Â Â Â  (c) Designated by local ordinance as an individual historic property or as a contributing property in a historic district and that the State Historic Preservation Officer finds is eligible for listing in the National Register of Historic Places.

Â Â Â Â Â  (4) ÂOwnerÂ includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (5) ÂStandards and guidelines for the rehabilitation of historic propertyÂ means the standards and guidelines adopted by the State Historic Preservation Officer under ORS 358.676 (1). [2001 c.540 Â§29]

Â Â Â Â Â  358.664 Historic Preservation Revolving Loan Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Historic Preservation Revolving Loan Fund. Moneys in the Historic Preservation Revolving Loan Fund are continuously appropriated to the State Historic Preservation Officer for the following purposes:

Â Â Â Â Â  (a) To provide loans to owners of historic property, as described in ORS 358.662 to 358.678.

Â Â Â Â Â  (b) For administrative expenses of the State Historic Preservation Officer in:

Â Â Â Â Â  (A) Processing applications for loans made under ORS 358.662 to 358.678;

Â Â Â Â Â  (B) Investigating historic property rehabilitation projects funded by loans made under ORS 358.662 to 358.678; and

Â Â Â Â Â  (C) Collecting loans made under ORS 358.662 to 358.678.

Â Â Â Â Â  (2) The Historic Preservation Revolving Loan Fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Repayment of moneys loaned from the fund;

Â Â Â Â Â  (c) Moneys transferred to the fund from the federal government or from private contributions;

Â Â Â Â Â  (d) Application fees required under ORS 358.668; and

Â Â Â Â Â  (e) Interest and other earnings on moneys in the fund.

Â Â Â Â Â  (3) If the State Historic Preservation Officer does not make any loan from the Historic Preservation Revolving Loan Fund for a 24-month period, the balance of the Historic Preservation Revolving Loan Fund and any repayments of loans from the Historic Preservation Revolving Loan Fund shall be transferred to the Oregon Property Management Account established under ORS 358.690 and may be spent for any purpose for which Oregon Property Management Account moneys may be spent. [2001 c.540 Â§30]

Â Â Â Â Â  358.666 Historic Preservation Revolving Loan Fund Review Committee. (1) There is established the Historic Preservation Revolving Loan Fund Review Committee, consisting of three members appointed by the State Historic Preservation Officer and representing each of the following interests:

Â Â Â Â Â  (a) The interests of the Housing and Community Services Department;

Â Â Â Â Â  (b) The interests of the State Historic Preservation Officer; and

Â Â Â Â Â  (c) The interests of banks and other financial institutions.

Â Â Â Â Â  (2) The review committee shall review applications for loans from the Historic Preservation Revolving Loan Fund, make recommendations for loan approval or disapproval to the State Historic Preservation Officer and establish interest rates to be charged for the loans.

Â Â Â Â Â  (3) The term of office of each member of the review committee is four years, but a member serves at the pleasure of the State Historic Preservation Officer. Before the expiration of the term of a member, the State Historic Preservation Officer shall appoint a successor whose term begins on the July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the State Historic Preservation Officer shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) Successor appointments to the review committee shall be based on representation of interests of the Housing and Community Services Department, the State Historic Preservation Officer and banks and other financial institutions.

Â Â Â Â Â  (5) A majority of the members of the review committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) A member of the review committee shall serve without compensation.

Â Â Â Â Â  (7) The review committee shall meet at least once per year. [2001 c.540 Â§31]

Â Â Â Â Â  358.668 Historic preservation loans; application and approval process. (1) Any of the following persons may apply for a loan from the Historic Preservation Revolving Loan Fund:

Â Â Â Â Â  (a) An owner of historic property.

Â Â Â Â Â  (b) A city or county having jurisdiction over the historic property for which the application is being filed.

Â Â Â Â Â  (c) A nonprofit corporation organized for the purpose of owning, managing or rehabilitating historic property.

Â Â Â Â Â  (d) A business association organized, in whole or part, for the purpose of historic preservation.

Â Â Â Â Â  (e) A neighborhood organization representing a neighborhood in which historic property is located.

Â Â Â Â Â  (f) An economic development agency of this state or of a political subdivision of this state.

Â Â Â Â Â  (2) A person or other entity described in subsection (1) of this section that intends to rehabilitate historic property and that seeks a loan from the Historic Preservation Revolving Loan Fund to pay for the rehabilitation shall file an application for the loan with the State Historic Preservation Officer. The application shall be on a form prescribed by the State Historic Preservation Officer and shall include or be accompanied by:

Â Â Â Â Â  (a) The name and address of the loan applicant and of the property owner;

Â Â Â Â Â  (b) The address and historic name, if any, of the property;

Â Â Â Â Â  (c) Evidence that the property is historic property;

Â Â Â Â Â  (d) A description of the proposed rehabilitation project;

Â Â Â Â Â  (e) Architectural plans, specifications and other materials that facilitate the evaluation of the proposed rehabilitation project for conformance with standards and guidelines for the rehabilitation of historic property;

Â Â Â Â Â  (f) Color photographs, at least four inches by six inches in size, that depict that portion of the property that is the subject of the application, and duplicates in color slide format or digital or other computer imaging format;

Â Â Â Â Â  (g) A statement of financial need to complete the project;

Â Â Â Â Â  (h) An estimate of the eligible costs to be incurred in completing the rehabilitation project;

Â Â Â Â Â  (i) A schedule setting forth when the rehabilitation project is to be commenced and completed; and

Â Â Â Â Â  (j) Any other information that the State Historic Preservation Officer may require.

Â Â Â Â Â  (3) The application shall be accompanied by a fee established pursuant to ORS 358.676 (2).

Â Â Â Â Â  (4) Upon receipt of a complete application, the State Historic Preservation Officer shall forward the application to the Historic Preservation Revolving Loan Fund Review Committee. The review committee shall review the application and make a recommendation to approve or disapprove the loan being sought. The recommendation of the review committee shall be based on the extent to which:

Â Â Â Â Â  (a) The project meets the standards and guidelines for the rehabilitation of historic property;

Â Â Â Â Â  (b) The proposed rehabilitation project is feasible;

Â Â Â Â Â  (c) The requested loan would constitute no more than a reasonable risk and for which there would be a reasonable likelihood of repayment;

Â Â Â Â Â  (d) The applicant has a financial need for the requested loan;

Â Â Â Â Â  (e) The applicantÂs financial resources are adequate to ensure success of the project; and

Â Â Â Â Â  (f) There are moneys available in the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (5) The Historic Preservation Revolving Loan Fund Review Committee shall make its recommendation to the State Historic Preservation Officer. The review committee shall include an interest rate for the loan if the loan is issued. The State Historic Preservation Officer must consider the review committeeÂs recommendation but need not accept the recommendation of the review committee in accepting or disapproving the application. The State Historic Preservation Officer shall consider the factors set forth in subsection (4) of this section in determining whether to approve or disapprove the loan application. If the State Historic Preservation Officer decides to approve the loan, the interest rate for the loan shall be that prescribed by the review committee.

Â Â Â Â Â  (6) A loan may not be approved in an amount that exceeds the lesser of the applicantÂs estimate of eligible costs for the project or the State Historic Preservation OfficerÂs determination of the expected estimated costs to complete the project.

Â Â Â Â Â  (7) The State Historic Preservation Officer may request modifications to the rehabilitation project as a condition to loan approval or may approve a loan that is less than the amount requested in the application.

Â Â Â Â Â  (8) The decision of the State Historic Preservation Officer to disapprove a loan application or reduce the amount of the loan may not be appealed.

Â Â Â Â Â  (9) If the State Historic Preservation Officer approves a loan application, the approval shall be conditioned on the borrower and the owner of historic property agreeing to the terms of the loan contract set forth in ORS 358.670.

Â Â Â Â Â  (10) The State Historic Preservation Officer shall notify the applicant of the State Historic Preservation OfficerÂs decision to approve, modify and approve or disapprove a loan application. [2001 c.540 Â§32]

Â Â Â Â Â  358.670 Loan contract terms and requirements. (1) If a loan application is approved by the State Historic Preservation Officer under ORS 358.668, the borrower (and the owner of historic property if the owner is a person other than the borrower) must enter into a written loan contract with the State Historic Preservation Officer. Under the terms of the loan contract, the borrower (and the owner of historic property if the owner is a person other than the borrower) must agree to:

Â Â Â Â Â  (a) Maintain the historic property as restored, rehabilitated or repaired for a period of at least 15 years.

Â Â Â Â Â  (b) Maintain complete and proper financial records regarding the historic property and allow the State Historic Preservation Officer to review those records upon request.

Â Â Â Â Â  (c) Complete the proposed rehabilitation of the historic property within two years after the date of entering into the loan contract under this section.

Â Â Â Â Â  (d) Complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property.

Â Â Â Â Â  (e) Provide a collateral security interest in the historic property to this state that meets the standards set forth in rules adopted by the State Historic Preservation Officer for securing loans from the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (f) Use the loan proceeds only to fund eligible costs of the rehabilitation.

Â Â Â Â Â  (2) The loan contract must state the duration of the loan, which may not exceed five years. The loan contract must state the interest payable on the unpaid balance of the loan, which shall be the interest rate set forth in the loan recommendation of the Historic Preservation Revolving Loan Fund Review Committee but may not exceed five percent per year, compounded daily. The loan contract must provide that the loan is to be repaid in equal installments made at least annually.

Â Â Â Â Â  (3) The loan contract entered into pursuant to this section must include the following additional provisions:

Â Â Â Â Â  (a) A loan repayment schedule;

Â Â Â Â Â  (b) The manner of determining when loan payments are delinquent;

Â Â Â Â Â  (c) Extensions of time in making repayment if the delinquency is caused by emergency, act of God or economic hardship beyond the control of the borrower and the security for the loan will not be impaired thereby;

Â Â Â Â Â  (d) Rescission of the loan upon default of the loan, upon failure to complete the proposed rehabilitation in conformance with the standards and guidelines for the rehabilitation of historic property or upon failure to maintain the property as historic property; and

Â Â Â Â Â  (e) Any other provision the State Historic Preservation Officer considers necessary to ensure expenditure of the moneys loaned for eligible costs and to ensure repayment of the borrowed moneys.

Â Â Â Â Â  (4) After a loan contract in compliance with this section is entered into by the borrower and the State Historic Preservation Officer (and the owner of historic property if the owner is a person other than the borrower), the State Historic Preservation Officer shall transfer the borrowed moneys from the Historic Preservation Revolving Loan Fund to the borrower in accordance with the terms of the loan contract. [2001 c.540 Â§33]

Â Â Â Â Â  358.672 Lien created when historic preservation loan made; procedure; foreclosure. (1) The State Historic Preservation Officer has a lien upon any historic property that is the subject of a rehabilitation funded in whole or part from a loan from the Historic Preservation Revolving Loan Fund for the entire amount of principal and interest on the loan.

Â Â Â Â Â  (2) The lien created under this section shall attach as of the day the loan contract is entered into under ORS 358.670.

Â Â Â Â Â  (3) The State Historic Preservation Officer shall file a written notice of claim of lien not later than 120 days after the lien attaches with the recording officer of the county in which the historic property is located.

Â Â Â Â Â  (4) The notice of claim of lien required under subsection (3) of this section must be a statement in writing verified by the oath of the State Historic Preservation Officer or by the oath of an authorized agent, and must contain:

Â Â Â Â Â  (a) A statement of the amount of principal and interest of the loan from the Historic Preservation Revolving Loan Fund;

Â Â Â Â Â  (b) The name of the owner of the historic property to be charged with the lien; and

Â Â Â Â Â  (c) A description of the property to be charged with the lien sufficient for identification.

Â Â Â Â Â  (5) The recording officer of the county shall record a notice of claim of lien filed under this section in the county clerk lien records.

Â Â Â Â Â  (6) A lien described in this section shall be foreclosed in the manner provided in ORS chapter 88.

Â Â Â Â Â  (7)(a) If a suit to foreclose a lien created under this section is not brought within five years from the date the notice of claim of lien is recorded, the lien shall cease to exist.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a lien created under this section may be continued in force for a period longer than described in paragraph (a) of this subsection pursuant to an agreement to extend the period of time for which repayment of the loan is to occur, but may not be continued for a period longer than six months following the period for which the repayment is to occur. [2001 c.540 Â§34]

Â Â Â Â Â  358.674 Types of property for which historic preservation loan may be made. A loan from the Historic Preservation Revolving Loan Fund may be made for the rehabilitation of a historic property that is classified and specially assessed as provided in ORS 358.480 to 358.545 or any other historic property. [2001 c.540 Â§35]

Â Â Â Â Â  358.676 Rules; fees. (1) The State Historic Preservation Officer shall adopt rules establishing standards and guidelines for the rehabilitation of historic property. The standards and guidelines shall include, but need not be limited to, guidance on preservation, maintenance and rehabilitation of historic property, adequacy of rehabilitation plans and proposals, and eligible alterations of and construction associated with historic property. To the extent practicable, the standards and guidelines shall be based on those developed by the United States Secretary of the Interior to determine sufficiency of rehabilitation plans.

Â Â Â Â Â  (2) The State Historic Preservation Officer may adopt rules:

Â Â Â Â Â  (a) Establishing lending guidelines for loans from the Historic Preservation Revolving Loan Fund.

Â Â Â Â Â  (b) Establishing loan application procedures.

Â Â Â Â Â  (c) Establishing loan application and administrative fees.

Â Â Â Â Â  (d) Facilitating administration of the Historic Preservation Revolving Loan Fund. [2001 c.540 Â§Â§31a,36]

Â Â Â Â Â  358.678 Annual report. The State Historic Preservation Officer, in consultation with the Historic Preservation Revolving Loan Fund Review Committee, shall report annually to the Governor and to the Legislative Assembly on the financial condition and operation of the Historic Preservation Revolving Loan Fund. [2001 c.540 Â§37]

OREGON
PROPERTY MANAGEMENT PROGRAM FOR HISTORIC SITES AND PROPERTIES

Â Â Â Â Â  358.680 Definitions for ORS 358.683 to 358.690. As used in ORS 358.683 to 358.690:

Â Â Â Â Â  (1) ÂDirectorÂ means the State Parks and Recreation Director.

Â Â Â Â Â  (2) ÂCommitteeÂ means the State Advisory Committee on Historic Preservation established in ORS 358.622.

Â Â Â Â Â  (3) ÂOregon Property Management ProgramÂ means the program established in ORS 358.683.

Â Â Â Â Â  (4) ÂState Historic Preservation OfficerÂ means the officer designated under ORS 358.565. [1983 c.231 Â§1; 1989 c.904 Â§55]

Â Â Â Â Â  358.683
Oregon
Property Management Program; rules. (1) The State Parks and Recreation Director, with the advice of the State Advisory Committee on Historic Preservation shall formulate and implement an Oregon Property Management Program. The program shall include, but need not be limited to:

Â Â Â Â Â  (a) Policies and plans for accepting and preserving historic sites and property in
Oregon
;

Â Â Â Â Â  (b) Criteria for selecting sites and property according to the provisions of ORS 358.680 to 358.690; and

Â Â Â Â Â  (c) Any other provision necessary to administer the program.

Â Â Â Â Â  (2) The director and the State Advisory Committee on Historic Preservation shall coordinate activities concerning historic properties with the State Historic Preservation Officer.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the director may promulgate rules to carry out the provisions of the Oregon Property Management Program. [1983 c.231 Â§3; 1989 c.904 Â§56]

Â Â Â Â Â  358.685 Duties of director. In addition to any other duties or powers provided by law, the State Parks and Recreation Director may, with the advice of the State Advisory Committee on Historic Preservation:

Â Â Â Â Â  (1) Except as otherwise provided in ORS 358.650 (1), accept, from whatever source, appropriations, gifts or grants of money or other property for the preservation of significant historic sites and properties, and use the money or property to preserve significant historic sites and properties.

Â Â Â Â Â  (2) Sell or exchange property owned by the state and used for state heritage or historic preservation purposes if the director determines that the sale or exchange would be advantageous to the state for the preservation of significant historic sites and properties.

Â Â Â Â Â  (3) Acquire by purchase, lease, agreement or gift real property and all appropriate interests therein for significant sites and properties of recreational value and purpose.

Â Â Â Â Â  (4) Acquire by purchase, lease, agreement, gift or otherwise real property and all interests therein and establish, operate and maintain thereon significant historic sites and properties.

Â Â Â Â Â  (5) Establish and develop significant historic sites and properties and prescribe rules governing the use of significant historic sites and properties established and developed under any other provision of state law.

Â Â Â Â Â  (6) By rule prescribe reasonable fees for recreational uses of real property owned or managed by the administrator, unless those fees or user charges are otherwise prescribed by law or administrative rule.

Â Â Â Â Â  (7) Enter into contracts with any person or governmental agency for the development and encouragement of programs and projects designed to preserve significant historic sites and properties.

Â Â Â Â Â  (8) Perform the acts necessary for the establishment and implementation of programs designed to preserve significant historic sites and properties with agencies of the federal government.

Â Â Â Â Â  (9) Offer and pay rewards for the arrest and conviction of any person who has violated any of the state heritage or historic preservation laws. No reward shall exceed $100 for a single arrest and conviction. [1983 c.231 Â§4; 1989 c.904 Â§57]

Â Â Â Â Â  358.687 Reports. (1) The State Parks and Recreation Director shall report biennially to the Governor and to the Legislative Assembly on activities of the State Advisory Committee on Historic Preservation during the preceding biennium. The director shall make any additional reports required by the Governor or the Legislative Assembly.

Â Â Â Â Â  (2) Reports required under subsection (1) of this section shall be in the form and contain the information the director considers appropriate, and shall contain the information required by the Governor or the Legislative Assembly. [1983 c.231 Â§2; 1989 c.904 Â§58]

Â Â Â Â Â  358.690
Oregon
Property Management Account. (1) The Oregon Property Management Account is established as a separate account in the State Parks and Recreation Department Fund. Except as otherwise provided by law, all moneys received by the State Advisory Committee on Historic Preservation under law shall be paid into the State Treasury and credited to the account. All moneys in the account and all income, interest and earnings from the moneys in the account are appropriated continuously to the committee to carry out the state heritage and historic preservation laws.

Â Â Â Â Â  (2) The committee shall keep a record of all moneys deposited in the Oregon Property Management Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) Moneys in the Oregon Property Management Account shall be accounted for separately and shall be stated separately in the State Parks and Recreation Department biennial budget. [1983 c.231 Â§5; 1989 c.904 Â§59]

Â Â Â Â Â  358.710 [1965 c.572 Â§2; 1973 c.757 Â§9; 1981 c.165 Â§1; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.720 [1965 c.572 Â§3; 1981 c.165 Â§2; 1997 c.155 Â§1; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.730 [1965 c.572 Â§4; 1981 c.165 Â§3; 1983 c.324 Â§14; 1993 c.736 Â§51; 1995 c.362 Â§15; 1997 c.155 Â§2; 2005 c.139 Â§1; renumbered 358.583 in 2007]

Â Â Â Â Â  358.740 [1965 c.572 Â§Â§5,10; 1981 c.165 Â§4; 1997 c.155 Â§3; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.750 [1965 c.572 Â§6; 1981 c.165 Â§5; 1983 c.324 Â§15; 1993 c.736 Â§52; 1997 c.155 Â§4; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.760 [1965 c.572 Â§7; 1981 c.165 Â§6; 1983 c.324 Â§16; 1993 c.736 Â§53; 1997 c.155 Â§5; repealed by 2005 c.139 Â§3]

Â Â Â Â Â  358.770 [1965 c.572 Â§9; 1981 c.165 Â§7; renumbered 358.018 in 2005]

Â Â Â Â Â  358.810 [Formerly 357.910; 1979 c.712 Â§2; repealed by 1981 c.126 Â§6]

LOCAL SYMPHONIES AND BANDS

Â Â Â Â Â  358.820 Tax levy for municipal orchestras and band. Any city having a population of 250,000 or more may, when authorized as provided in ORS 358.840, levy each year a tax of not to exceed fifteen-hundredths of one mill on each dollar of assessed valuation of property subject to taxation by the city for the purpose of maintaining and employing one major symphony orchestra, one band and one junior symphony orchestra. At the election of the governing body of the city, the levy may be:

Â Â Â Â Â  (1) Within the permanent rate limit for the city, but may not increase that limit; or

Â Â Â Â Â  (2) A local option tax described in ORS 280.040 to 280.145. [Formerly 357.920; 2005 c.94 Â§114]

Â Â Â Â Â  358.830 [Formerly 357.930; repealed by 1983 c.350 Â§230 (358.831 enacted in lieu of 358.830)]

Â Â Â Â Â  358.831 Election to levy tax. (1) This section establishes the procedure for submitting to election a tax levy for any of the purposes stated in ORS 358.820. The governing body of a city:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) A petition filed under this section shall request submission of the tax levy to the city electors.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325 a city governing body shall submit the tax levy question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) The notice, time and manner of election shall be governed by the applicable provisions of ORS chapters 246 to 260.

Â Â Â Â Â  (6) An election under this section shall be held only at the time of a statewide general election. [1983 c.350 Â§231 (enacted in lieu of 358.830); 1995 c.79 Â§199; 1999 c.21 Â§72]

Â Â Â Â Â  358.840 Action upon favorable vote. If a majority of the votes cast on the proposition at the election is in favor of the proposition, the city is authorized and required to levy a tax within the amount and for the purpose or purposes authorized. [Formerly 357.950]

Â Â Â Â Â  358.850 Annulment of tax. The proposition of whether or not a tax levied for the purposes of ORS 358.820 shall be annulled may be submitted to the electors of the city in the same manner as provided for the levy of the tax in ORS 358.831. If a majority of the votes cast on the proposition is in favor of the proposition, no further levy for said purposes shall be made. [Formerly 357.960]

OREGON
STATE
MUSEUM
OF NATURAL HISTORY

Â Â Â Â Â  358.880
Oregon
State
Museum
of Natural History; activities; location; operation; state participation. (1) There is established an Oregon State Museum of Natural History whose activities shall include, but not be limited to:

Â Â Â Â Â  (a) Extending and improving public access to the state-owned natural history collections now stored at the University of Oregon and any other items or collection of items which shall be acquired;

Â Â Â Â Â  (b) Educating the public regarding
Oregon
Âs natural and archaeological history; and

Â Â Â Â Â  (c) Mounting special exhibitions from time to time.

Â Â Â Â Â  (2) The Oregon State Museum of Natural History shall be located in the museum complex,
Alton
Baker
Park
, Eugene, Lane County, Oregon. Future plans for the museum complex are recognized to include a science museum-planetarium, the
Lane
County
Pioneer
Museum
, an adequate parking area, a park setting and other facilities appropriate to a major museum complex.

Â Â Â Â Â  (3) The museumÂs construction and operation shall be the responsibility of the Lane Cooperative Museum Commission.

Â Â Â Â Â  (4) The state agency responsible for state participation in the Oregon State Museum of Natural History shall be the Department of Transportation. [1979 c.852 Â§1]

Â Â Â Â Â  358.885
Lane
County
matching fund relationship. (1) In relation to the Oregon State Museum of Natural History, the Department of Transportation is authorized to enter into a relationship with
Lane
County
based upon local matching funds and efforts being available in fact.

Â Â Â Â Â  (2) The Department of Transportation shall, in calculating the value of funds or other local efforts to be appropriated by
Lane
County
, consider the value of existing or future construction, facilities in place, landscaping, gardens and all improvements made or to be made by
Lane
County
. [1979 c.852 Â§2]

OREGON
STATE
MARITIME MUSEUM

Â Â Â Â Â  358.900
Oregon
State
Maritime
Museum
; functions; participation by Department of Transportation. (1) Columbia River Maritime Museum, Incorporated, is designated the
Oregon
State
Maritime
Museum
. The activities of the museum pertaining to its function as the
Oregon
State
Maritime
Museum
may include, but are not limited to, the following:

Â Â Â Â Â  (a) Extending and improving public access to state and privately owned maritime collections of historical, informational or technical interest and any other maritime items or collection of maritime items that may be acquired in the future;

Â Â Â Â Â  (b) Educating the public regarding
Oregon
Âs maritime history and involvement; and

Â Â Â Â Â  (c) Mounting special maritime exhibitions from time to time.

Â Â Â Â Â  (2) The Department of Transportation is responsible for state participation in the
Columbia River
Maritime
Museum
in the same manner as the department is responsible for other historical museums in the state under ORS 358.018. [1981 c.480 Â§1; 1991 c.216 Â§1; 2005 c.139 Â§2]

ARCHAEOLOGICAL OBJECTS AND SITES

Â Â Â Â Â  358.905 Definitions for ORS 358.905 to 358.961; interpretation. (1) As used in ORS 192.005, 192.501 to 192.505, 358.905 to 358.961 and 390.235:

Â Â Â Â Â  (a) ÂArchaeological objectÂ means an object that:

Â Â Â Â Â  (A) Is at least 75 years old;

Â Â Â Â Â  (B) Is part of the physical record of an indigenous or other culture found in the state or waters of the state; and

Â Â Â Â Â  (C) Is material remains of past human life or activity that are of archaeological significance including, but not limited to, monuments, symbols, tools, facilities, technological by-products and dietary by-products.

Â Â Â Â Â  (b) ÂSite of archaeological significanceÂ means:

Â Â Â Â Â  (A) Any archaeological site on, or eligible for inclusion on, the National Register of Historic Places as determined in writing by the State Historic Preservation Officer; or

Â Â Â Â Â  (B) Any archaeological site that has been determined significant in writing by an Indian tribe.

Â Â Â Â Â  (c)(A) ÂArchaeological siteÂ means a geographic locality in Oregon, including but not limited to submerged and submersible lands and the bed of the sea within the stateÂs jurisdiction, that contains archaeological objects and the contextual associations of the archaeological objects with:

Â Â Â Â Â  (i) Each other; or

Â Â Â Â Â  (ii) Biotic or geological remains or deposits.

Â Â Â Â Â  (B) Examples of archaeological sites described in subparagraph (A) of this paragraph include but are not limited to shipwrecks, lithic quarries, house pit villages, camps, burials, lithic scatters, homesteads and townsites.

Â Â Â Â Â  (d) ÂIndian tribeÂ has the meaning given that term in ORS 97.740.

Â Â Â Â Â  (e) ÂBurialÂ means any natural or prepared physical location whether originally below, on or above the surface of the earth, into which, as a part of a death rite or death ceremony of a culture, human remains were deposited.

Â Â Â Â Â  (f) ÂFunerary objectsÂ means any artifacts or objects that, as part of a death rite or ceremony of a culture, are reasonably believed to have been placed with individual human remains either at the time of death or later.

Â Â Â Â Â  (g) ÂHuman remainsÂ means the physical remains of a human body, including, but not limited to, bones, teeth, hair, ashes or mummified or otherwise preserved soft tissues of an individual.

Â Â Â Â Â  (h) ÂObject of cultural patrimonyÂ:

Â Â Â Â Â  (A) Means an object having ongoing historical, traditional or cultural importance central to the native Indian group or culture itself, rather than property owned by an individual native Indian, and which, therefore, cannot be alienated, appropriated or conveyed by an individual regardless of whether or not the individual is a member of the Indian tribe. The object shall have been considered inalienable by the native Indian group at the time the object was separated from such group.

Â Â Â Â Â  (B) Does not mean unassociated arrowheads, baskets or stone tools or portions of arrowheads, baskets or stone tools.

Â Â Â Â Â  (i) ÂPolice officerÂ has the meaning given that term in ORS 181.610.

Â Â Â Â Â  (j) ÂPublic landsÂ means any lands owned by the State of Oregon, a city, county, district or municipal or public corporation in Oregon.

Â Â Â Â Â  (k) ÂSacred objectÂ means an archaeological object or other object that:

Â Â Â Â Â  (A) Is demonstrably revered by any ethnic group, religious group or Indian tribe as holy;

Â Â Â Â Â  (B) Is used in connection with the religious or spiritual service or worship of a deity or spirit power; or

Â Â Â Â Â  (C) Was or is needed by traditional native Indian religious leaders for the practice of traditional native Indian religion.

Â Â Â Â Â  (L) ÂState policeÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (2) The terms set forth in subsection (1)(e), (f), (g), (h) and (k) of this section shall be interpreted in the same manner as similar terms interpreted pursuant to 25 U.S.C. 3001 et seq. [1983 c.620 Â§1; 1993 c.459 Â§1; 1995 c.588 Â§1]

Â Â Â Â Â  358.910 Policy. The Legislative Assembly hereby declares that:

Â Â Â Â Â  (1) Archaeological sites are acknowledged to be a finite, irreplaceable and nonrenewable cultural resource, and are an intrinsic part of the cultural heritage of the people of
Oregon
. As such, archaeological sites and their contents located on public land are under the stewardship of the people of
Oregon
to be protected and managed in perpetuity by the state as a public trust.

Â Â Â Â Â  (2) The State of
Oregon
shall preserve and protect the cultural heritage of this state embodied in objects and sites that are of archaeological significance. [1983 c.620 Â§2; 1993 c.459 Â§2]

Â Â Â Â Â  358.915 Application. The provisions of ORS 192.005, 192.501 to 192.505, 273.990, 358.905 to 358.961 and 390.235 do not apply to a person who unintentionally discovers an archaeological object that has been exposed by the forces of nature on public land or private property and retains the object for personal use, except for sacred objects, human remains, funerary objects or objects of cultural patrimony. [1983 c.620 Â§15; 1993 c.459 Â§3]

Â Â Â Â Â  358.920 Prohibited conduct; exception; penalty. (1)(a) A person may not excavate, injure, destroy or alter an archaeological site or object or remove an archaeological object located on public or private lands in
Oregon
unless that activity is authorized by a permit issued under ORS 390.235.

Â Â Â Â Â  (b) Collection of an arrowhead from the surface of public or private land is permitted if collection can be accomplished without the use of any tool.

Â Â Â Â Â  (c) It is prima facie evidence of a violation of this section if:

Â Â Â Â Â  (A) A person possesses the objects described in paragraph (a) of this subsection;

Â Â Â Â Â  (B) A person possesses any tool that could be used to remove such objects from the ground; and

Â Â Â Â Â  (C) A person does not possess a permit required under ORS 390.235.

Â Â Â Â Â  (2) A person may not sell, purchase, trade, barter or exchange or offer to sell, purchase, trade, barter or exchange any archaeological object that has been removed from an archaeological site on public land or obtained from private land within the State of Oregon without the written permission of the landowner.

Â Â Â Â Â  (3)(a) A person may not sell, trade, barter or exchange or offer to sell, trade, barter or exchange any archaeological object unless the person furnishes the purchaser a certificate of origin to accompany the object that is being sold or offered. The certificate shall include:

Â Â Â Â Â  (A) For objects obtained from public land:

Â Â Â Â Â  (i) A statement that the object was originally acquired before October 15, 1983.

Â Â Â Â Â  (ii) The location from which the object was obtained and a brief cumulative description of how the object had come into the possession of the current owner in accordance with the provisions of ORS 358.905 to 358.961 and 390.235.

Â Â Â Â Â  (iii) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (B) For objects obtained from private land:

Â Â Â Â Â  (i) A statement that the object is not human remains, a funerary object, sacred object or object of cultural patrimony.

Â Â Â Â Â  (ii) A copy of the written permission of the landowner to acquire the object.

Â Â Â Â Â  (b) As used in this subsection, Âcertificate of originÂ means a signed and notarized statement that meets the requirements of paragraph (a) of this subsection.

Â Â Â Â Â  (4)(a) If the archaeological object was acquired after October 15, 1983, from public lands, any object not described in paragraph (b) of this subsection is under the stewardship of the state and shall be delivered to the Oregon State Museum of Anthropology. The museum shall work with the appropriate Indian tribe and other interested parties to develop appropriate curatorial facilities for artifacts and other material records, photographs and documents relating to the cultural or historic properties in this state. Generally, artifacts shall be curated as close to the community of their origin as their proper care allows. If it is not feasible to curate artifacts within this state, the museum may after consultation with the appropriate Indian tribe or tribes enter into agreements with organizations outside this state to provide curatorial services; and

Â Â Â Â Â  (b) If the object is human remains, a funerary object, a sacred object or an object of cultural patrimony, it shall be dealt with according to ORS 97.740, 97.745 and 97.750.

Â Â Â Â Â  (5) A person may not excavate an archaeological site on privately owned property unless that person has the property ownerÂs written permission.

Â Â Â Â Â  (6) If human remains are encountered during excavations of an archaeological site on privately owned property, the person shall stop all excavations and report the find to the landowner, the state police, the State Historic Preservation Officer and the Commission on Indian Services. All funerary objects relating to the burial shall be delivered as required by ORS 358.940.

Â Â Â Â Â  (7) This section does not apply to a person who disturbs an Indian cairn or burial. Any person who disturbs an Indian cairn or burial for any reason shall comply with the provisions of ORS 97.740 to 97.760.

Â Â Â Â Â  (8) Violation of the provisions of this section is a Class B misdemeanor. [1983 c.620 Â§3; 1993 c.459 Â§4; 1995 c.543 Â§4; 1997 c.249 Â§115]

Â Â Â Â Â  358.923 When collection may be held notwithstanding ORS 358.920 (3) and (4). Notwithstanding the provisions of ORS 358.920 (3) and (4), any collection of objects described in those subsections may be held if the collection:

Â Â Â Â Â  (1) Is kept within this state;

Â Â Â Â Â  (2) Is curated under customary museum standards; and

Â Â Â Â Â  (3) Is available for nondestructive study by museums and educational institutions located in this state. [1993 c.459 Â§16]

Â Â Â Â Â  Note: 358.923 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 358 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.924 Objects held unlawfully considered contraband; seizure; procedure; disposition of seized objects. (1) Archaeological objects, funerary objects, human remains, sacred objects and objects of cultural patrimony that are held in violation of the provisions of ORS 358.920 or 390.235 are contraband. A police officer shall seize all items declared to be contraband under the provisions of this section if the police officer has reasonable cause to believe the items are held in violation of the provisions of ORS 358.920 or 390.235.

Â Â Â Â Â  (2) A law enforcement agency employing a police officer who seizes contraband items under this section shall give notice of the seizure to the district attorney for the county in which the items are seized. The district attorney shall promptly investigate to determine whether any person claims the items seized.

Â Â Â Â Â  (3) If any person claims items seized under this section, the district attorney shall file a petition with the circuit court for the county for an expedited hearing on the claim. The court shall conduct a hearing for the sole purposes of determining:

Â Â Â Â Â  (a) Whether the items are archaeological objects, funerary objects, human remains, sacred objects or objects of cultural patrimony;

Â Â Â Â Â  (b) Whether any arrowheads seized under this section were collected in compliance with ORS 358.920 (1)(b); and

Â Â Â Â Â  (c) Whether a person claiming an item other than an arrowhead can lawfully possess the item under ORS 358.905 to 358.961.

Â Â Â Â Â  (4) If items seized under this section are not claimed by any person, or the circuit court determines that the items may not be returned to the claimant under the provisions of subsection (3) of this section:

Â Â Â Â Â  (a) Archaeological objects shall be delivered to the Oregon State Museum of Anthropology and curated as described in ORS 358.920 (4)(a).

Â Â Â Â Â  (b) Funerary objects, human remains, sacred objects and objects of cultural patrimony shall be returned to the appropriate tribe for reinterment or other disposition as provided in ORS 358.940. [2001 c.739 Â§2]

Â Â Â Â Â  Note: 358.924 and 358.928 were added to and made a part of 358.905 to 358.961 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  358.925 Seizure of instrumentalities and proceeds of certain violations; forfeiture; procedure. (1) Violation of ORS 358.920 or 390.235 is prohibited conduct for the purposes of ORS chapter 475A. Proceeds and instrumentalities of a violation of ORS 358.920 or 390.235 may be seized and forfeited in the manner provided by ORS chapter 475A. An action for civil forfeiture under this section may be commenced by the Attorney General or by the district attorney for the county in which any of the property is seized.

Â Â Â Â Â  (2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

Â Â Â Â Â  (3) In the event of a seizure under subsection (1) of this section, a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the police officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the police officer may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (4) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions as the court may deem proper.

Â Â Â Â Â  (5) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 or 390.235 shall estop the defendant in any subsequent civil action or proceeding brought by the state or any other person as to all matters as to which such judgment would be an estoppel as between the state and the defendant.

Â Â Â Â Â  (6) Notwithstanding any provision of ORS chapter 475A, after entry of a judgment of forfeiture in an action under this section, a forfeiting agency shall deliver the forfeited property and proceeds of the forfeited property to the Commission on Indian Services after making any deductions allowed for costs incurred by the forfeiting agency. The commission shall deliver the property and proceeds to the appropriate Indian tribe, as designated by the commission. If there is no appropriate Indian tribe, the commission shall use the property and proceeds for Indian historic preservation. [1983 c.620 Â§4; 1993 c.459 Â§5; 2001 c.739 Â§4; 2003 c.576 Â§437]

Â Â Â Â Â  358.928 Alternative method for seizure and forfeiture of instrumentalities and proceeds of certain violations; procedure. (1) All instrumentalities or proceeds from the violation of the provisions of ORS 358.920 to 358.955 or 390.235 are subject to civil forfeiture to the appropriate Indian tribe, as designated by the Commission on Indian Services. All forfeitures under this section shall be made with due provision for the rights of innocent persons.

Â Â Â Â Â  (2) Property subject to forfeiture under this section may be seized by a police officer upon court process. Seizure without process may be made if:

Â Â Â Â Â  (a) The seizure is incident to a lawful arrest or search or an inspection under an administrative inspection warrant; or

Â Â Â Â Â  (b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

Â Â Â Â Â  (3) Any police officer seizing property under this section shall promptly contact the Commission on Indian Services. The commission shall designate the appropriate tribe, and give notice to the tribe of the seizure. A civil forfeiture proceeding under ORS 358.925 may not be commenced if the tribe gives written notice that the tribe intends to seek forfeiture under this section. Notice by the tribe must be given within 30 days after the commission gives notice to the tribe of the seizure.

Â Â Â Â Â  (4) Property seized under this section shall be held by the police agency that employs the police officer pending judgment in an action under this section. The property shall not be subject to replevin. Pending judgment in the action, the police agency may:

Â Â Â Â Â  (a) Place the property under seal;

Â Â Â Â Â  (b) Remove the property to a place designated by the court; or

Â Â Â Â Â  (c) Require another agency authorized by law to take custody of the property and remove it to an appropriate location.

Â Â Â Â Â  (5) In any action brought under this section, the circuit court shall give priority to the hearing and determination. Pending final determination, the circuit court may at any time enter such injunctions, prohibitions or restraining orders, or take such actions, including the acceptance of satisfactory performance bonds, as the court may deem proper.

Â Â Â Â Â  (6) The defendant or the tribe may demand a trial by jury in any civil action brought under this section.

Â Â Â Â Â  (7) A judgment rendered in favor of the state in any criminal proceeding for a violation of ORS 358.920 to 358.955 or 390.235 shall estop the defendant in any action under this section as to all matters as to which such judgment would be an estoppel as between the state and the defendant. [2001 c.739 Â§3; 2003 c.576 Â§438]

Â Â Â Â Â  Note: See note under 358.924.

Â Â Â Â Â  358.930 [1983 c.620 Â§5; 1993 c.459 Â§6; repealed by 2001 c.739 Â§10]

Â Â Â Â Â  358.935 Forfeiture of seized objects in criminal prosecution. Any instrumentality or proceeds seized under the provisions of ORS 358.925 shall be preserved and retained. If any instrumentality or proceeds are not forfeited under ORS 358.925 or 358.928, at the time the court sentences the defendant in the criminal prosecution for violation of the archaeology laws the court may order that any instrumentality or proceeds from a violation of ORS 358.920 or 390.235 be forfeited. [1983 c.620 Â§6; 1995 c.543 Â§9; 1999 c.1051 Â§269; 2001 c.104 Â§123; 2001 c.739 Â§5]

Â Â Â Â Â  358.940 Reinterment required; notice to appropriate Indian tribe or Commission on Indian Services. (1) A person who disturbs native Indian remains or a funerary object at or associated with an archaeological site shall reinter at the personÂs expense those remains or funerary objects under the supervision of an Indian tribe as provided in ORS 97.750.

Â Â Â Â Â  (2) Any native Indian sacred object, object of cultural patrimony or native Indian funerary object shall be reported to the appropriate Indian tribe and the Commission on Indian Services. The appropriate Indian tribe, with the assistance of the State Historic Preservation Officer, shall arrange for the return of any objects to the appropriate Indian tribe. [1983 c.620 Â§7; 1993 c.459 Â§7]

Â Â Â Â Â  358.945 Notice required upon finding of object; exception. (1) If a person who is conducting an archaeological investigation on public lands according to the provisions of ORS 390.235 or on private land with the ownerÂs written permission finds a sacred object or object of cultural patrimony, the person conducting the archaeological investigation shall notify in writing:

Â Â Â Â Â  (a) The State Historic Preservation Officer; and

Â Â Â Â Â  (b) The appropriate ethnic group, religious group or Indian tribe with which the object is associated.

Â Â Â Â Â  (2) If a sacred object or object of cultural patrimony is recovered on any land, the State Historic Preservation Officer shall assist the appropriate group to repossess the object.

Â Â Â Â Â  (3) This section does not apply to the contents of an Indian cairn or burial regulated under ORS 97.740 to 97.760.

Â Â Â Â Â  (4) Failure to notify the appropriate Indian tribe as required by subsection (1)(b) of this section is a Class B misdemeanor. [1983 c.620 Â§8; 1993 c.459 Â§8; 1995 c.543 Â§5; 1997 c.249 Â§116; 2001 c.104 Â§124]

Â Â Â Â Â  358.950 When notice to Indian tribe required; report; penalty. (1) Any person who conducts an archaeological excavation associated with a prehistoric or historic American Indian archaeological site shall notify the most appropriate Indian tribe. The notification shall include, but not be limited to:

Â Â Â Â Â  (a) The location and schedule of the forthcoming excavation;

Â Â Â Â Â  (b) A description of the nature of the investigation; and

Â Â Â Â Â  (c) The expected results of the investigation.

Â Â Â Â Â  (2) After notifying the appropriate Indian tribe under subsection (1) of this section, the person conducting the archaeological excavation shall consult a representative of the tribe to establish a procedure for handling sacred objects recovered during the archaeological excavation.

Â Â Â Â Â  (3) A delegate from the appropriate Indian tribe may be present during the excavation.

Â Â Â Â Â  (4) If requested, the Commission on Indian Services shall assist a person in locating the appropriate Indian tribe.

Â Â Â Â Â  (5) At the conclusion of the investigation, the person conducting the excavation shall prepare and forward a copy of a report on excavation findings to the Commission on Indian Services and to the appropriate Indian tribe.

Â Â Â Â Â  (6) Failure to notify the appropriate Indian tribe as required by subsection (1) of this section is a Class B misdemeanor. [1983 c.620 Â§9; 1985 c.198 Â§4; 1995 c.543 Â§6]

Â Â Â Â Â  358.953 Compensation to property owner deprived of lawful use of property; expense of removal. (1) Under the provisions of ORS 358.905 to 358.961, if a property owner is deprived of an otherwise lawful use of private property, the state shall compensate the property owner for the loss in value under the procedures set forth in ORS chapter 35.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, if human remains, funerary objects, sacred objects or objects of cultural patrimony are removed from private property at a tribeÂs request, the tribe shall pay the expenses of removal and, at its expense, restore the private property to its condition prior to the removal. [1993 c.459 Â§18]

Â Â Â Â Â  358.955 Civil enforcement. (1) Any person or the Attorney General, on behalf of the state, may institute a civil proceeding against a person who violates the provisions of ORS 358.920, 358.945, 358.950 or 390.235. In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Upon the execution of the proper bond against damages for an injunction improvidently granted and a showing of immediate danger of significant loss or damage, a temporary restraining order or a preliminary injunction may be issued in any such action before a final determination on the merits.

Â Â Â Â Â  (2) In any proceeding brought under this section, the court may allow the prevailing party to recover costs, expert witness fees, and reasonable attorney fees at trial and upon appeal.

Â Â Â Â Â  (3) The Attorney General may, upon timely application, intervene in any civil action or proceeding brought under subsection (1) of this section if the Attorney General certifies that in the opinion of the Attorney General, the action or proceeding is of general public importance. In such action or proceeding, the state shall be entitled to the same relief as if the Attorney General instituted the action or proceeding. [1983 c.620 Â§10; 2001 c.739 Â§6]

Â Â Â Â Â  358.958 Remedies not precluded. The application of one civil remedy under any provision of ORS 358.905 to 358.961 does not preclude the application of any other remedy under ORS 358.905 to 358.961 or under any other provision of statutory or common law. [2001 c.739 Â§8]

Â Â Â Â Â  358.961 Time limitations on actions or proceedings; tolling of statute. Notwithstanding any other provision of law, a criminal or civil action or proceeding for a violation of ORS 358.920 to 358.955 and 390.235 may be commenced at any time within five years after the conduct in violation of a provision of ORS 358.920 to 358.955 and 390.235 terminates or the cause of action accrues. If a criminal prosecution, civil action or other proceeding is brought to punish, prevent or restrain any violation of the provisions of ORS 358.920 to 358.955 or 390.235, the running of the period of limitations prescribed by this section with respect to any cause of action arising under ORS 358.955 that is based in whole or in part upon any matter complained of in any such prosecution, action or proceeding shall be suspended during the pendency of such prosecution, action or proceeding and for two years following its termination. [2001 c.739 Â§9]

_______________



Chapter 359

Chapter 359 Â Art and Culture

2007 EDITION

ART AND CULTURE

EDUCATION AND CULTURE

ARTS COMMISSION; ARTS PROGRAM

359.010Â Â Â Â  Definitions for ORS 359.010 to 359.137

359.020Â Â Â Â  Oregon Arts Commission; members; term; qualifications; vacancy; term limit; officers; quorum; compensation and expenses

359.025Â Â Â Â  Commission duties; Trust for Cultural Development Account

359.030Â Â Â Â  Objectives of Arts Program

359.040Â Â Â Â  Duties of Arts Program

359.050Â Â Â Â  Powers of Arts Program

359.065Â Â Â Â  Arts Program established

359.100Â Â Â Â  Grants and services from public and private sources

359.110Â Â Â Â  Gifts; Arts Program as custodian

359.120Â Â Â Â  Arts Trust Account

359.130Â Â Â Â  Powers not granted or transferred

359.135Â Â Â Â  Administrator; appointment; salary; duties

359.137Â Â Â Â  Staff

359.142Â Â Â Â  Rules

ART TRANSACTIONS

(Consignments)

359.200Â Â Â Â  Definitions for ORS 359.200 to 359.255

359.205Â Â Â Â  Delivery of art work to dealer as consignment; exception for direct sale work as trust property

359.210Â Â Â Â  Effect of treating art work delivery as consignment; name of purchaser to be supplied on demand; remedy

359.215Â Â Â Â  Consignment does not create rights in art dealer greater than those of artist

359.220Â Â Â Â  Artist and art dealer to execute consignment contract; contents; consent to display

359.225Â Â Â Â  Payment of sale proceeds of consigned work; funds due artist not subject to claims of dealerÂs creditors

359.230Â Â Â Â  Contract provision waiving protections for artist is void

359.235Â Â Â Â  ORS 359.200 to 359.240 not to affect prior transactions; effect of Uniform Commercial Code

359.240Â Â Â Â  Art dealer prohibited from diverting sale proceeds; penalty

359.250Â Â Â Â  Liability of art dealer for violation of ORS 359.220

359.255Â Â Â Â  Attorney fees

(Fine Print Disclosure Statements)

359.300Â Â Â Â  Definitions for ORS 359.300 to 359.315

359.305Â Â Â Â  Disclosure statements required; disclaimer; exception for reproduction

359.310Â Â Â Â  Contents of disclosure statement

359.315Â Â Â Â  Liability for failure to disclose; treble damages

(Art Work Reproduction Rights)

359.350Â Â Â Â  Definitions for ORS 359.350 to 359.365

359.355Â Â Â Â  Art work reproduction rights retained by artist unless expressly transferred; effect of federal copyright laws

359.360Â Â Â Â  Ownership of physical work of art remains with artist unless expressly transferred

359.365Â Â Â Â  Ambiguity in agreement transferring right to reproduce art work resolved in favor of artist

TRUST FOR CULTURAL DEVELOPMENT

(Generally)

359.400Â Â Â Â  Definitions for ORS 359.400 to 359.444

359.405Â Â Â Â  Trust for Cultural Development Account

(Trust for Cultural Development Board)

359.410Â Â Â Â  Board established; membership; chairperson

359.413Â Â Â Â  Board quorum; meetings

359.416Â Â Â Â  Board duties; rules

359.421Â Â Â Â  Board staff; staff duties

(Disbursement of Trust Account)

359.426Â Â Â Â  Percentage that may be disbursed; allowable uses

359.431Â Â Â Â  Cultural Development Grant Program; grant uses; priorities; matching funds

359.436Â Â Â Â  Community Cultural Participation Grant Program; local cultural plans

359.441Â Â Â Â  Core partner agencies disbursement

359.444Â Â Â Â  Allowable uses of funds by core partner agencies

ARTS COMMISSION; ARTS PROGRAM

Â Â Â Â Â  359.010 Definitions for ORS 359.010 to 359.137. As used in ORS 359.010 to 359.137, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ means the Administrator of the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (2) ÂArtsÂ includes, but is not limited to, instrumental and vocal music; dance, drama, folk art, creative writing and poetry; architecture and landscaping design and the fields allied to them; painting, sculpture, photography; graphic and craft arts; industrial design; costume and fashion design; motion pictures, television, radio; tape and sound recording; the history, criticism, theory and practice of the arts; and the arts related to the presentation, performance, execution and exhibition of such art forms.

Â Â Â Â Â  (3) ÂAssociationÂ means a nonprofit, private, incorporated or unincorporated institution, foundation, museum, organization, society or group, whether local, state, regional or national, that is operating, or doing business, in Oregon.

Â Â Â Â Â  (4) ÂCommissionÂ means the Oregon Arts Commission.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Economic and Community Development Department.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Economic and Community Development Department.

Â Â Â Â Â  (7) ÂProgramÂ means the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (8) ÂLocal agenciesÂ includes cities, counties and other public corporations and their officers, boards and commissions.

Â Â Â Â Â  (9) ÂPublic agenciesÂ means state agencies and local agencies.

Â Â Â Â Â  (10) ÂPrivate corporationÂ means a corporation organized for profit and authorized to do business in this state.

Â Â Â Â Â  (11) ÂState agenciesÂ includes state officers, departments, boards and commissions. [1967 c.321 Â§1; 1993 c.209 Â§5]

Â Â Â Â Â  359.020 Oregon Arts Commission; members; term; qualifications; vacancy; term limit; officers; quorum; compensation and expenses. (1) The Oregon Arts Commission is created as a policy-making and advisory body within the Economic and Community Development Department. The commission shall consist of nine members appointed by the Governor. The term of a member is four years, and the member shall serve until a successor is appointed and qualifies.

Â Â Â Â Â  (2) Persons appointed members of the commission shall be citizens of Oregon well qualified by experience to make policy and recommendations in areas of concern to the Arts Program of the Economic and Community Development Department and otherwise to perform the duties of the office.

Â Â Â Â Â  (3) In case of a vacancy on the commission for any cause, the Governor shall appoint a successor to serve for the unexpired term.

Â Â Â Â Â  (4) A member of the commission may be appointed to serve two consecutive terms. A member who serves two consecutive terms shall not be eligible for reappointment within one year following the expiration of the second term.

Â Â Â Â Â  (5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The commission shall select one of its members to chair the commission for such term and with duties and powers necessary to perform the functions of the office as the commission determines.

Â Â Â Â Â  (7) A majority of the members of the commission constitutes a quorum for the transaction of business. [1967 c.321 Â§2; 1969 c.314 Â§28; 1979 c.729 Â§1; 1985 c.491 Â§1; 1993 c.209 Â§6]

Â Â Â Â Â  359.025 Commission duties; Trust for Cultural Development Account. (1) The Oregon Arts Commission shall perform the following duties:

Â Â Â Â Â  (a) Serve as a body to advise governmental bodies and agencies and private persons on the development and implementation of state policies and programs relating to the arts, heritage, historic preservation, humanities and culture, and to assist in the coordination of these activities.

Â Â Â Â Â  (b) Advise the Governor, the Director of the Economic and Community Development Department and the Oregon Economic and Community Development Commission on all matters relating to the arts that pertain to the powers, duties and functions of the Arts Program of the Economic and Community Development Department.

Â Â Â Â Â  (c) Develop a recommended biennial budget for the operation of the Arts Program that will be submitted to the director and the Governor.

Â Â Â Â Â  (d) Seek and receive the views of all levels of government and the private sector with respect to state programs and policies for the promotion and assistance of the arts.

Â Â Â Â Â  (e) Prepare and submit suggested administrative rules to the director that the Oregon Arts Commission determines are necessary for the operation of the programs of the Arts Program.

Â Â Â Â Â  (f) Establish policy and procedures for grant programs administered by the Arts Program.

Â Â Â Â Â  (2)(a) In addition to the duties imposed by subsection (1) of this section, the Oregon Arts Commission shall establish policies and provide management and operational staff support for the Trust for Cultural Development Board.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the Trust for Cultural Development Board shall make any decisions relating to the investment and disbursement of moneys in the Trust for Cultural Development Account. [1993 c.209 Â§7; 1995 c.79 Â§200; 2003 c.713 Â§1]

Â Â Â Â Â  359.030 Objectives of Arts Program. The objectives of the Arts Program of the Economic and Community Development Department are:

Â Â Â Â Â  (1) To complement, assist and strengthen existing or planned programs and activities of public and private associations in the arts to promote the broadest public benefit, while maintaining high artistic and scholarly standards.

Â Â Â Â Â  (2) To encourage and give greater opportunities and recognition to individual
Oregon
artists whose work is, or gives promise of being, of high quality.

Â Â Â Â Â  (3) To stimulate and encourage private and local initiative and financial support in connection with programs and activities in the arts. [1967 c.321 Â§7; 1993 c.209 Â§8]

Â Â Â Â Â  359.040 Duties of Arts Program. To carry out its objectives the Arts Program of the Economic and Community Development Department shall:

Â Â Â Â Â  (1) Develop programs and plans:

Â Â Â Â Â  (a) To encourage broad public participation in, and understanding of, programs in the arts.

Â Â Â Â Â  (b) To encourage public interest in conserving and understanding the cultural and artistic heritage of the state and of its people.

Â Â Â Â Â  (c) To encourage increased recognition of the contributions of the arts to the richness of community life and to the development of the individual.

Â Â Â Â Â  (d) To assist communities within the state in establishing or conserving local cultural, historical and artistic programs.

Â Â Â Â Â  (e) To stimulate and encourage throughout the state the presentation, enjoyment and study of the arts among the youth and elderly people.

Â Â Â Â Â  (f) To encourage and facilitate, where feasible, wider circulation throughout the state of noteworthy programs, productions, exhibitions and performances which demonstrate the artistic and cultural resources and accomplishments of the people of
Oregon
.

Â Â Â Â Â  (g) To encourage and facilitate, where feasible, programs, productions, exhibitions and performances in Oregon of outstanding works of art and artistic talent in the fields of the arts, which may be brought from outside the state.

Â Â Â Â Â  (2) Develop, maintain and make available to the public, information concerning:

Â Â Â Â Â  (a) The cultural and artistic resources and activities within the state.

Â Â Â Â Â  (b) The organizations and groups conducting, supporting or fostering programs and activities involving the employment, conservation and presentation of such resources.

Â Â Â Â Â  (3) Advise and assist upon request and within the limits of the funds available:

Â Â Â Â Â  (a) The Governor and other state officers, public agencies, the legislature, communities of the state and the public concerning the development, housing, presentation and conservation of the artistic and cultural resources within the state.

Â Â Â Â Â  (b) State agencies concerning the acceptance and disposition of gifts of art to the state.

Â Â Â Â Â  (4) Develop an honors program in the arts, which includes the means for recognizing distinguished artists and other
Oregon
citizens whose creative works or effort or whose services of philanthropy on behalf of the arts are such as to merit the official appreciation of the people of
Oregon
.

Â Â Â Â Â  (5) Manage the Trust for Cultural Development Account established by ORS 359.405. [1967 c.321 Â§8; 1993 c.209 Â§9; 2003 c.713 Â§2]

Â Â Â Â Â  359.050 Powers of Arts Program. (1) In performing its duties, the Arts Program of the Economic and Community Development Department, within the limits of available funds, may:

Â Â Â Â Â  (a) Conduct hearings and conferences to develop facts, to explain programs and activities, and to obtain advice.

Â Â Â Â Â  (b) Enter into agreements with other public agencies and with associations and individuals for services that will assist the Oregon Arts Commission or the Trust for Cultural Development Board.

Â Â Â Â Â  (c) Enter into agreements with other public agencies of
Oregon
or with agencies of other states or the federal government, and with private corporations, associations and individuals in
Oregon
or other states for cooperative endeavors which further the objectives and programs of the commission.

Â Â Â Â Â  (d) Make grants to local agencies, to associations or to individuals for the development and conservation of programs in the arts, such grants to be made in accordance with policies and procedures adopted by the commission.

Â Â Â Â Â  (2) In carrying out the purposes of ORS 359.010 to 359.137, the Arts Program, in addition to the other powers granted:

Â Â Â Â Â  (a) Shall as needed appoint committees, consultants, artists and other persons expert in subjects of concern to the program to advise and assist the commission.

Â Â Â Â Â  (b) May obtain from any state agency necessary assistance and data.

Â Â Â Â Â  (c) May perform other acts necessary to carry out its duties. [1967 c.321 Â§9; 1993 c.209 Â§10; 2003 c.713 Â§3]

Â Â Â Â Â  359.060 [1967 c.321 Â§4; repealed by 1993 c.209 Â§22]

Â Â Â Â Â  359.065 Arts Program established. (1) The Arts Program is established as an administrative section within the Economic and Community Development Department. The program is subject to the supervision of the Administrator of the Arts Program. The program shall consist of the administrator and all personnel employed in the program.

Â Â Â Â Â  (2) The program shall provide the Oregon Arts Commission with staff and other assistance as necessary for the commission to perform its duties. [1993 c.209 Â§1; 1993 c.736 Â§76]

Â Â Â Â Â  359.070 [1967 c.321 Â§5; repealed by 1993 c.209 Â§22]

Â Â Â Â Â  359.080 [1967 c.321 Â§6; repealed by 1993 c.209 Â§22]

Â Â Â Â Â  359.090 [1967 c.321 Â§13; repealed by 1975 c.605 Â§33]

Â Â Â Â Â  359.095 [1975 c.53 Â§4; repealed by 1979 c.729 Â§3]

Â Â Â Â Â  359.100 Grants and services from public and private sources. (1) The Arts Program of the Economic and Community Development Department shall prepare and study plans for participation of public agencies and associations in federal government programs for the support and encouragement of the arts.

Â Â Â Â Â  (2) The program may apply for and accept grants or services from the federal government or any of its agencies, from associations, individuals and private corporations to carry out the purposes of ORS 359.010 to 359.137.

Â Â Â Â Â  (3) Grants or services from individuals, associations or private corporations shall not be accepted if restricted to a use which would be contrary to the laws of this state. [1967 c.321 Â§10; 1993 c.209 Â§11]

Â Â Â Â Â  359.110 Gifts; Arts Program as custodian. (1) The Arts Program of the Economic and Community Development Department may solicit and accept gifts, bequests or devises of money, securities or other property of whatever character to carry out the purposes of ORS 359.010 to 359.137. A restricted gift, bequest or devise shall not be accepted if such restriction would be contrary to the laws of this state.

Â Â Â Â Â  (2) The program shall be the custodian of any securities or other property accepted as a gift, bequest or devise. The program shall hold such property as trustee for the state and shall conserve and administer such property to carry out the purposes of ORS 359.010 to 359.137. Except as prohibited by law or restricted by the terms of the gift, bequest or devise, the program may sell or exchange any property accepted as a gift, bequest or devise as it may from time to time determine. The income from such money, securities or other property shall be credited to the Arts Trust Account established by ORS 359.120. [1967 c.321 Â§11; 1993 c.209 Â§12]

Â Â Â Â Â  359.120 Arts Trust Account. There hereby is established an account separate and distinct from the General Fund to be known as the Arts Trust Account. Except for moneys received for the purposes of the Trust for Cultural Development Account, all moneys received by the Arts Program of the Economic and Community Development Department pursuant to ORS 359.100 and 359.110 shall be paid into the State Treasury and credited to the Arts Trust Account. All moneys in the Arts Trust Account are continuously appropriated to the Economic and Community Development Department and shall be used by the program in carrying out the purposes for which the funds were received. [1967 c.321 Â§12; 1993 c.209 Â§13; 2003 c.81 Â§11; 2003 c.713 Â§4; 2005 c.22 Â§258]

Â Â Â Â Â  359.130 Powers not granted or transferred. (1) The Arts Program of the Economic and Community Development Department shall not direct, supervise or control the policy, programs, personnel, curriculum or administration of any public or private agency, school, association or entity having to do with the arts.

Â Â Â Â Â  (2) Nothing in ORS 359.010 to 359.137 is intended to transfer from any other state agency to the program any duty or power granted by statute to such other state agency prior to July 1, 1967. [1967 c.321 Â§14; 1993 c.209 Â§14]

Â Â Â Â Â  359.135 Administrator; appointment; salary; duties. (1) The Director of the Economic and Community Development Department, upon consultation with and the approval of the Oregon Arts Commission, shall appoint an administrator of the Arts Program who shall serve at the pleasure of the director.

Â Â Â Â Â  (2) The administrator shall receive such salary as may be provided by law or as fixed by the director.

Â Â Â Â Â  (3) The administrator shall be the administrative head of the program.

Â Â Â Â Â  (4) The administrator may suggest rules to the director for the government of the program, the conduct of its employees and the assignment and performance of its business and the custody, use and preservation of its records, papers and property. [1993 c.209 Â§2]

Â Â Â Â Â  359.137 Staff. The Arts Program of the Economic and Community Development Department shall employ, in accordance with the State Personnel Relations Law, the staff necessary to allow the program to carry out the provisions of ORS 359.010 to 359.137. [1993 c.209 Â§3]

Â Â Â Â Â  359.140 [1981 c.411 Â§3; 1987 c.758 Â§3; 1989 c.987 Â§20; repealed by 1993 c.209 Â§23]

Â Â Â Â Â  359.142 Rules. The Director of the Economic and Community Development Department, in accordance with ORS chapter 183, may adopt such rules for the operation of the Arts Program as the director determines necessary or convenient for the program to perform its duties and functions. [1993 c.209 Â§4]

Â Â Â Â Â  359.150 [1981 c.411 Â§4; 1993 c.209 Â§15; repealed by 1993 c.209 Â§23]

ART TRANSACTIONS

(Consignments)

Â Â Â Â Â  359.200 Definitions for ORS 359.200 to 359.255. As used in ORS 359.200 to 359.255:

Â Â Â Â Â  (1) ÂArt dealerÂ means an individual, partnership, firm, association or corporation, other than a public auctioneer, that undertakes to sell a work of fine art created by another.

Â Â Â Â Â  (2) ÂArtistÂ means the creator of a work of fine art or, if the artist is deceased, the artistÂs personal representative, heirs or legatees.

Â Â Â Â Â  (3) ÂConsigneeÂ means an art dealer who receives and accepts a work of fine art from a consignor for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

Â Â Â Â Â  (4) ÂConsignmentÂ means delivery of a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer at other than a public auction.

Â Â Â Â Â  (5) ÂConsignorÂ means an artist or any person who delivers a work of fine art to an art dealer for the purpose of sale or exhibition, or both, to the public on a commission or fee or other basis of compensation.

Â Â Â Â Â  (6) ÂFine artÂ means:

Â Â Â Â Â  (a) An original work of visual art such as a painting, sculpture, drawing, mosaic or photograph;

Â Â Â Â Â  (b) A work of calligraphy;

Â Â Â Â Â  (c) A work of original graphic art such as an etching, lithograph, offset print, silk screen or other work of similar nature;

Â Â Â Â Â  (d) A craft work in materials including but not limited to clay, textile, fiber, wood, metal, plastic, glass or similar materials; or

Â Â Â Â Â  (e) A work in mixed media such as a collage or any combination of the art media described in this subsection. [1981 c.410 Â§1; 1985 c.830 Â§1]

Â Â Â Â Â  359.205 Delivery of art work to dealer as consignment; exception for direct sale work as trust property. (1) Notwithstanding any custom, practice or usage of the trade to the contrary, whenever an artist delivers or causes to be delivered a work of the artistÂs own creation to an art dealer in this state for the purpose of exhibition or sale, or both, on a commission, fee or other basis of compensation, the delivery to and acceptance thereof by the art dealer constitutes a consignment unless the delivery to the art dealer is pursuant to an outright sale for which the artist receives or has received compensation for the work of fine art upon delivery.

Â Â Â Â Â  (2) A work of fine art is trust property in the hands of the art dealer, who is trustee for the benefit of the artist until the work of fine art is sold to a bona fide third party.

Â Â Â Â Â  (3) The proceeds of the sale of a work of fine art are trust property in the hands of the art dealer who is trustee for the benefit of the artist until the amount due the artist from the sale is paid. Nothing in this subsection requires a separate trust account for each artist.

Â Â Â Â Â  (4) A work of fine art that is trust property when initially accepted by the art dealer remains trust property notwithstanding the subsequent purchase of the work of fine art by the art dealer directly or indirectly for the art dealerÂs own account, until the purchase price is paid in full to the artist.

Â Â Â Â Â  (5) The trust relationship described in this section imposes no duty greater than the duties described in ORS 359.200 to 359.210, 359.220, 359.225, 359.250 and 359.255 and does not give rise to any general trust or fiduciary relationship. [1981 c.410 Â§2; 1985 c.830 Â§2]

Â Â Â Â Â  359.210 Effect of treating art work delivery as consignment; name of purchaser to be supplied on demand; remedy. (1) A consignment of a work of fine art has the following effect:

Â Â Â Â Â  (a) The consignee, after the delivery of fine art, shall be considered to be the agent of the consignor for the purpose of the exhibition or sale, or both, of the work of fine art within this state.

Â Â Â Â Â  (b) The work of fine art, or the artistÂs portion of the proceeds from the sale of such work, shall not be subject to the claims of a creditor or consignee.

Â Â Â Â Â  (c) A consignee is liable for the loss of or damage to the work of fine art while it is in the consigneeÂs possession where such loss or damage is caused by the failure of the consignee to use the highest degree of care. For the purpose of this subsection, the value of the work of fine art is the value established in a written agreement between the consignor and consignee prior to the loss or damage or, if no written agreement regarding the value of the work of fine art exists, the artistÂs portion of the fair market value of the work of fine art.

Â Â Â Â Â  (d) The consignee shall not be held liable for the loss of, or damage to the work of fine art if the artist fails to remove the work within a period of 30 days following the date agreed upon for removal of the work in the written contract between the artist and the consignee or, if no written agreement regarding a removal date exists, 30 days after notice to remove the work of fine art is sent by registered mail or by certified mail with return receipt to the artist at the artistÂs last-known address.

Â Â Â Â Â  (2) Upon written demand from the consignor, the consignee shall furnish the consignor with the name and address of the purchaser of the consignorÂs work, and the date of purchase and the price paid for the work, for any sale totaling $100 or more.

Â Â Â Â Â  (3) Failure to furnish the information specified under subsection (2) of this section by the consignor shall entitle the artist to obtain an injunction prohibiting such conduct and in addition, money damages in an amount equal to three times the artistÂs portion of the retail value of the work. [1981 c.410 Â§3; 1985 c.830 Â§3; 1991 c.249 Â§28]

Â Â Â Â Â  359.215 Consignment does not create rights in art dealer greater than those of artist. A consignment of a work of fine art does not convey title to or create an estate in the work or grant a right to possession superior to that of the consignor notwithstanding the power or authority of the consignee to transfer or convey to a third person all of the right, title and interest of the consignor in and to the work. [1981 c.410 Â§4]

Â Â Â Â Â  359.220 Artist and art dealer to execute consignment contract; contents; consent to display. (1) An art dealer may accept a work of fine art, on a fee, commission or other compensation basis, on consignment from the artist who created the work of fine art only if prior to or at the time of acceptance the art dealer enters into a written contract with the artist establishing:

Â Â Â Â Â  (a) The retail value of the work of fine art;

Â Â Â Â Â  (b) The time within which the proceeds of the sale are to be paid to the artist, if the work of fine art is sold;

Â Â Â Â Â  (c) The minimum price for the sale of the work of fine art; and

Â Â Â Â Â  (d) The fee, commission or other compensation basis of the art dealer.

Â Â Â Â Â  (2) An art dealer who accepts a work of fine art on a fee, commission or other compensation basis on consignment from the artist may use or display the work of fine art or a photograph of the work of fine art or permit the use or display of work or photograph only if:

Â Â Â Â Â  (a) The art dealer gives notice to users or viewers that the work of fine art is the work of the artist; and

Â Â Â Â Â  (b) The artist gives prior written consent to the particular use or display. [1981 c.410 Â§5; 1985 c.830 Â§4]

Â Â Â Â Â  359.225 Payment of sale proceeds of consigned work; funds due artist not subject to claims of dealerÂs creditors. The proceeds from a sale of a work of fine art on consignment shall be paid to the consignor within 30 days of receipt by the consignee unless the consignor expressly agrees otherwise in writing. If the sale of the work of fine art is on installment, the funds from the installment shall first be applied to pay any balance due the consignor on the sale, unless the consignor expressly agrees in writing that the proceeds on each installment shall be paid according to the percentage established by the consignment agreement. The artistÂs portion of funds received on the sale of the work of fine art or on installment shall not be subject to the claims of a creditor of the consignee. [1981 c.410 Â§6; 1985 c.830 Â§5]

Â Â Â Â Â  359.230 Contract provision waiving protections for artist is void. Any provision of a contract or agreement whereby the consignor waives any of the provisions of ORS 359.200 to 359.255 is void. [1981 c.410 Â§7]

Â Â Â Â Â  359.235 ORS 359.200 to 359.240 not to affect prior transactions; effect of Uniform Commercial Code. (1) Nothing in ORS 359.200 to 359.255 is intended to affect any written or oral contract or agreement in existence prior to November 1, 1981, unless the parties agree by mutual written consent that ORS 359.200 to 359.255 shall apply or the contract is extended or renewed after November 1, 1981.

Â Â Â Â Â  (2) ORS 359.200 to 359.255 is applicable notwithstanding the absence of, or conflict with, any written agreement, receipt, note or memorandum entered into on or after November 1, 1981, between the consignor and the consignee concerning any matter covered by ORS 359.200 to 359.255. ORS 359.200 to 359.255 controls over any conflicting provisions of the Uniform Commercial Code. [1981 c.410 Â§Â§8,10]

Â Â Â Â Â  359.240 Art dealer prohibited from diverting sale proceeds; penalty. It shall be unlawful for a consignee willfully and knowingly to secrete, withhold or appropriate a work of fine art or the proceeds from sale thereof for the consigneeÂs own use or the use of any person other than the consignor, except pursuant to a bona fide sale or as otherwise consistent with the terms of consignment. Violation of this section is a Class C felony. [1981 c.410 Â§9]

Â Â Â Â Â  359.250 Liability of art dealer for violation of ORS 359.220. (1) An art dealer violating ORS 359.220 is liable to the artist for $100 plus actual damages, including incidental damages sustained as a result of the violation.

Â Â Â Â Â  (2) If an art dealer violates ORS 359.220, the artistÂs obligation for compensation to the art dealer is voidable by the artist. [1985 c.830 Â§7]

Â Â Â Â Â  359.255 Attorney fees. In any action under any provision of ORS 359.200 to 359.255, the court may award reasonable attorney fees and costs to the prevailing party. [1985 c.830 Â§8]

(Fine Print Disclosure Statements)

Â Â Â Â Â  359.300 Definitions for ORS 359.300 to 359.315. As used in ORS 359.300 to 359.315:

Â Â Â Â Â  (1) ÂArtistÂ means the person who conceived or created or conceived and created the master image for, or which served as a model for, the print.

Â Â Â Â Â  (2) ÂFine printÂ includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph.

Â Â Â Â Â  (3) ÂImpressionÂ means the printed image on suitable material whether paper or any other substance, made off the plate by printing, stamping, casting or any other process commonly used in the graphic arts.

Â Â Â Â Â  (4) ÂPlateÂ means the plate, stone, block or other material used for the purpose of creating the print from which the impression or impressions were taken.

Â Â Â Â Â  (5) A fine print is ÂsignedÂ if the artist autographs the finished print, irrespective of whether it was signed or unsigned in the plate.

Â Â Â Â Â  (6) ÂReproductionÂ means a copy of a fine print, but not a unique print made from the original plate. [1981 c.726 Â§1]

Â Â Â Â Â  359.305 Disclosure statements required; disclaimer; exception for reproduction. (1) No person, engaged in the business of selling fine prints, shall sell a fine print, at wholesale or at retail, unless the person furnishes the purchaser a certificate or a written invoice or receipt for the purchase price which clearly and conspicuously discloses and warrants all of the applicable information about a fine print set forth in ORS 359.310.

Â Â Â Â Â  (2) If the seller disclaims knowledge as to any applicable item of information set forth in ORS 359.310, the seller shall so state specifically and categorically with regard to each such item.

Â Â Â Â Â  (3) If the seller describes a fine print as a reproduction, the seller need not furnish any further information. [1981 c.726 Â§2]

Â Â Â Â Â  359.310 Contents of disclosure statement. The following information about a fine print shall be furnished as provided in ORS 359.305:

Â Â Â Â Â  (1) The name of the artist and the year when printed.

Â Â Â Â Â  (2) Exclusive of trial proofs, whether the edition is being offered as a limited edition, and, if so:

Â Â Â Â Â  (a) The authorized maximum number of signed or numbered impressions, or both, in the edition;

Â Â Â Â Â  (b) The authorized maximum number of unsigned or unnumbered impressions, or both, in the edition;

Â Â Â Â Â  (c) The authorized maximum number of artistÂs, publisherÂs, printerÂs or other proofs, if any, outside of the regular edition; and

Â Â Â Â Â  (d) The total size of the edition.

Â Â Â Â Â  (3) Whether the plate has been destroyed, effaced, altered, defaced or canceled after the current edition.

Â Â Â Â Â  (4) If there were any prior states of the same impression, the total number of states and a designation of the state to which the subject print relates.

Â Â Â Â Â  (5) If there were any prior or later editions from the same plate, the series number of the subject edition and the total size of all other editions.

Â Â Â Â Â  (6) Whether the edition is a posthumous edition or restrike and, if so, whether the plate has been reworked.

Â Â Â Â Â  (7) The name of the workshop, if any, where the edition was printed. [1981 c.726 Â§3]

Â Â Â Â Â  359.315 Liability for failure to disclose; treble damages. (1) A person who offers or sells a fine print in violation of ORS 359.300 to 359.315 shall be liable to the person purchasing such fine print. The purchaser may recover the consideration paid for such print, with interest at the legal rate upon the tender of the print.

Â Â Â Â Â  (2) In any case in which a person willfully offers or sells a fine print in violation of ORS 359.300 to 359.315, the person purchasing the fine print may recover from the person who offers or sells the fine print an amount equal to three times the amount required under subsection (1) of this section. [1981 c.726 Â§5]

(Art Work Reproduction Rights)

Â Â Â Â Â  359.350 Definitions for ORS 359.350 to 359.365. As used in ORS 359.350 to 359.365:

Â Â Â Â Â  (1) ÂArtistÂ means the creator of a work of fine art.

Â Â Â Â Â  (2) ÂFine artÂ means a painting, sculpture, drawing, photograph, craft work, fiber art or work of graphic art.

Â Â Â Â Â  (3) ÂFine printÂ includes, but is not limited to, an engraving, etching, woodcut, lithograph, monoprint or serigraph, but does not include industrial designs.

Â Â Â Â Â  (4) ÂIndustrial designÂ means the aesthetic appearance of an article used in commerce.

Â Â Â Â Â  (5) ÂWork of fine artÂ means any work of visual or graphic art of any media including, but not limited to, painting, fine print, drawing, sculpture, craft, photography or film. [1981 c.824 Â§1]

Â Â Â Â Â  359.355 Art work reproduction rights retained by artist unless expressly transferred; effect of federal copyright laws. (1) Whenever a work of fine art is sold or otherwise transferred by or on behalf of the artist who created it, or the heirs or personal representatives thereof, the right of reproduction thereof is reserved to the grantor until the right passes into the public domain pursuant to federal copyright laws unless the right is sooner expressly transferred by an instrument, note or memorandum in writing signed by the owner of the rights conveyed or the duly authorized agent thereof.

Â Â Â Â Â  (2) Nothing contained in this section is intended to prohibit the fair use, as defined in the federal copyright law (17 U.S.C. 107), of such work of fine art. [1981 c.824 Â§2]

Â Â Â Â Â  359.360 Ownership of physical work of art remains with artist unless expressly transferred. Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of or publicly display a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, ownership of the physical work of fine art shall remain with and be reserved to the artist or owner, as the case may be, unless such right of ownership is expressly transferred by an instrument, note, memorandum or other writing, signed by the artist, the owner or the duly authorized agent thereof. [1981 c.824 Â§3]

Â Â Â Â Â  359.365 Ambiguity in agreement transferring right to reproduce art work resolved in favor of artist. Whenever an exclusive or nonexclusive conveyance of any right to reproduce, prepare derivative works based on, distribute copies of or publicly display a work of fine art is made by or on behalf of the artist who created it or the owner at the time of the conveyance, any ambiguity with respect to the nature or extent of the rights conveyed shall be resolved in favor of the reservation of rights by the artist or owner unless in any given case the federal copyright law (17 U.S.C. 1 et seq.) provides to the contrary. [1981 c.824 Â§4]

TRUST FOR CULTURAL DEVELOPMENT

(Generally)

Â Â Â Â Â  359.400 Definitions for ORS 359.400 to 359.444. As used in ORS 359.400 to 359.444:

Â Â Â Â Â  (1) ÂCommunity Cultural Participation Grant ProgramÂ means the program created by ORS 359.436.

Â Â Â Â Â  (2) ÂCore partner agenciesÂ means the Oregon Arts Commission, the Oregon Council for the Humanities, the Oregon Heritage Commission, the Oregon Historical Society and the State Historic Preservation Officer.

Â Â Â Â Â  (3) ÂCultural Development Grant ProgramÂ means the program created by ORS 359.431.

Â Â Â Â Â  (4) ÂCultural organizationÂ means:

Â Â Â Â Â  (a) An entity that is:

Â Â Â Â Â  (A) Exempt from federal income tax under section 501(c)(3) of the Internal Revenue Code; and

Â Â Â Â Â  (B) Organized primarily for the purpose of producing, promoting or presenting the arts, heritage and humanities to the public or organized primarily for identifying, documenting, interpreting and preserving cultural resources.

Â Â Â Â Â  (b) A federally recognized Indian tribe.

Â Â Â Â Â  (5) ÂTrust for Cultural Development AccountÂ means the account established by ORS 359.405. [2001 c.954 Â§3; 2003 c.713 Â§5]

Â Â Â Â Â  359.405 Trust for Cultural Development Account. (1) The Trust for Cultural Development Account is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Trust for Cultural Development Account shall be credited to the account. The primary purpose of the account is to serve as a repository for both public and private moneys designated to fund specific arts, heritage and humanities programs.

Â Â Â Â Â  (2) All moneys in the Trust for Cultural Development Account are appropriated continuously to the Economic and Community Development Department for the Arts Program for the purposes of ORS 359.400 to 359.444. [Formerly 285A.216; 2003 c.713 Â§7]

(Trust for Cultural Development Board)

Â Â Â Â Â  359.410 Board established; membership; chairperson. (1) There is established a Trust for Cultural Development Board consisting of seven members appointed by the Governor. The membership of the board shall reflect the geographical and cultural diversity of this state. Each member shall have a background that demonstrates a commitment to
Oregon
Âs culture.

Â Â Â Â Â  (2) The Speaker of the House of Representatives and the President of the Senate shall each appoint a member of the Legislative Assembly who shall be a nonvoting advisory member of the board.

Â Â Â Â Â  (3) The term of office of each appointed member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on November 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointment of board members by the Governor is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (6) The board shall elect one of its voting members as chairperson and another as vice chairperson, for the terms and with the duties and powers necessary for the performance of the functions of such offices as the board determines. [2001 c.954 Â§4; 2003 c.713 Â§8]

Â Â Â Â Â  359.413 Board quorum; meetings. (1) A majority of the members of the Trust for Cultural Development Board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (2) The board shall meet at least once every three months at a place, day and hour determined by the chairperson. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

Â Â Â Â Â  (3) The chairperson shall invite representatives of the core partner agencies to all meetings of the board. [2001 c.954 Â§6]

Â Â Â Â Â  359.416 Board duties; rules. (1) The Trust for Cultural Development Board shall oversee management of the Trust for Cultural Development Account and shall provide direction to the Administrator of the Arts Program for the coordination, administration and evaluation of the Cultural Development Grant Program, the Community Cultural Participation Grant Program and the use of funds received by core partner agencies under ORS 359.441.

Â Â Â Â Â  (2) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of ORS 359.400 to 359.444. [2001 c.954 Â§7; 2003 c.713 Â§9]

Â Â Â Â Â  359.421 Board staff; staff duties. The Administrator of the Arts Program shall provide staff support to the Trust for Cultural Development Board. Under the direction of the board, the administrator shall:

Â Â Â Â Â  (1) Coordinate grant management;

Â Â Â Â Â  (2) Provide Trust for Cultural Development Account management and accounting;

Â Â Â Â Â  (3) Work with cultural agencies and their constituents to communicate with and educate the public on the role culture plays in the lives of citizens and communities; and

Â Â Â Â Â  (4) Evaluate the Cultural Development Grant Program, the Community Cultural Participation Grant Program and the use of funds received under section 13, chapter 954, Oregon Laws 2001, by core partner agencies. [2001 c.954 Â§8; 2003 c.713 Â§10]

(Disbursement of Trust Account)

Â Â Â Â Â  359.426 Percentage that may be disbursed; allowable uses. (1) Under the direction of the Trust for Cultural Development Board, the Arts Program shall disburse each fiscal year up to 42 percent of the amount in the Trust for Cultural Development Account on July 1.

Â Â Â Â Â  (2) The Arts Program may use up to 7.5 percent of any amount disbursed from the account under subsection (1) of this section for:

Â Â Â Â Â  (a) Supporting the operations of the account;

Â Â Â Â Â  (b) Facilitating technical assistance;

Â Â Â Â Â  (c) Local cultural planning; and

Â Â Â Â Â  (d) Other activities that encourage cultural activity.

Â Â Â Â Â  (3) At least 92.5 percent of any amount disbursed from the account under subsection (1) of this section shall be distributed as follows:

Â Â Â Â Â  (a) One-third to the preservation of, stabilization of and investment in
Oregon
Âs cultural resources through the Cultural Development Grant Program as provided under ORS 359.431.

Â Â Â Â Â  (b) One-third to
Oregon
Âs counties and to the nine federally recognized Indian tribes through the Community Cultural Participation Grant Program as provided under ORS 359.436.

Â Â Â Â Â  (c) One-third to the core partner agencies as provided under ORS 359.441. [2001 c.954 Â§9; 2003 c.713 Â§11]

Â Â Â Â Â  359.431 Cultural Development Grant Program; grant uses; priorities; matching funds. (1) There is created the Cultural Development Grant Program to be administered by the Administrator of the Arts Program under the direction of the Trust for Cultural Development Board. The purpose of the program is to provide preservation of, stabilization of and investment in
Oregon
Âs cultural resources. The Arts Program under the direction of the Trust for Cultural Development Board shall make Cultural Development Grants to cultural organizations through a request for proposal process.

Â Â Â Â Â  (2) The grants may be used:

Â Â Â Â Â  (a) To address significant opportunities to advance, preserve or stabilize cultural resources; and

Â Â Â Â Â  (b) To invest in the development of new cultural resources.

Â Â Â Â Â  (3) The Trust for Cultural Development Board shall give priority when awarding grants to:

Â Â Â Â Â  (a) Proposals that have a broad cultural impact beyond the applicant itself.

Â Â Â Â Â  (b) Proposals from applicants that have culture as a priority within the mission of the applicant.

Â Â Â Â Â  (4) Applicants that receive a grant under this section shall be required to match the grant amount in an amount as determined by the board. [2001 c.954 Â§10; 2003 c.713 Â§12]

Â Â Â Â Â  359.436 Community Cultural Participation Grant Program; local cultural plans. (1) There is created the Community Cultural Participation Grant Program to be administered by the Administrator of the Arts Program under the direction of the Trust for Cultural Development Board. The purpose of the program is to provide funds to counties and federally recognized Indian tribes for local cultural activities. The Arts Program under the direction of the board shall make Community Cultural Participation Grants to counties and tribes.

Â Â Â Â Â  (2) The board shall develop guidelines for local cultural plans.

Â Â Â Â Â  (3) A local cultural plan shall:

Â Â Â Â Â  (a) Identify priorities and specific strategies for building public cultural participation across cultural disciplines and organizations. The strategies may include the involvement of partners outside of the cultural sector such as business organizations, schools and health and human services organizations.

Â Â Â Â Â  (b) Identify annual benchmarks to determine the impact of grant funds.

Â Â Â Â Â  (c) Specify local leadership and governance for grant fund management and for ongoing planning and development of benchmarks.

Â Â Â Â Â  (4) Local cultural plans shall be broadly disseminated within each county or tribe. The local cultural plans shall be used to encourage planning and collaboration among cultural entities.

Â Â Â Â Â  (5) The Administrator of the Arts Program shall provide technical assistance to counties and tribes to support local cultural planning. [2001 c.954 Â§11; 2003 c.713 Â§13]

Â Â Â Â Â  Note: Section 13, chapter 954, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 13. (1) For the fiscal years beginning July 1, 2003, through July 1, 2011, the Arts Program, under the direction of the Trust for Cultural Development Board, shall make Community Cultural Participation Grants under ORS 359.436 to counties and federally recognized Indian tribes to support cultural activities identified in the local cultural plans. Grant funds received by a county or tribe shall be distributed locally as specified in the local cultural plan.

Â Â Â Â Â  (2) A portion of the grant funds received each fiscal year by a county or tribe may be used for costs associated with grant management, community technical assistance and accounting.

Â Â Â Â Â  (3) For the fiscal year beginning July 1, 2007, a portion of each grant awarded to a county or tribe may be used:

Â Â Â Â Â  (a) For revising local cultural plans;

Â Â Â Â Â  (b) To articulate updated priorities in the local cultural plan; and

Â Â Â Â Â  (c) For strategies to continue deepening and expanding participation in all facets of culture.

Â Â Â Â Â  (4) The Trust for Cultural Development Board shall allocate grant amounts for counties and tribes using a base amount, plus a per capita amount for each county or tribe. [2001 c.954 Â§13; 2003 c.713 Â§14]

Â Â Â Â Â  359.441 Core partner agencies disbursement. (1) The Arts Program, under the direction of the Trust for Cultural Development Board, shall distribute the amount disbursed from the Trust for Cultural Development Account under ORS 359.426 (3)(c) to the core partner agencies as follows:

Â Â Â Â Â  (a) The Arts Program shall allocate 20 percent of the amount disbursed under ORS 359.426 (3)(c) for joint efforts by the core partner agencies in fostering cooperative cultural projects, including but not limited to cultural education, cultural tourism and other cultural activities.

Â Â Â Â Â  (b) The Arts Program shall allocate 80 percent of the amount disbursed under ORS 359.426 (3)(c) to the core partner agencies for the purposes described in ORS 359.444. The Trust for Cultural Development Board shall determine the amount or percent of available funds that each core partner agency shall receive under this paragraph.

Â Â Â Â Â  (2) The core partner agencies are not eligible to apply for grants from the Community Cultural Participation Grant Program or the Cultural Development Grant Program. [2001 c.954 Â§14; 2003 c.713 Â§15]

Â Â Â Â Â  359.444 Allowable uses of funds by core partner agencies. (1) A core partner agency may use funds received under ORS 359.426 (3)(c) to:

Â Â Â Â Â  (a) Carry out the mission and mandate of the agency;

Â Â Â Â Â  (b) Serve more grantees; and

Â Â Â Â Â  (c) Encourage new cultural undertakings.

Â Â Â Â Â  (2) Each core partner agency shall expend a portion of the amount received under ORS 359.426 (3)(c) as determined by the Trust for Cultural Development Board each fiscal year to fund development of qualitative benchmarks and culture within Oregon. The evaluation of benchmarks may be done in partnership with one or more higher education institutions in
Oregon
. It is intended that this partnership will stimulate research and investigation of the ways in which culture and related cultural policy will impact the state over a 10-year period. [2001 c.954 Â§16]

_______________



Chapter 360

Chapter 360 - (Former Provisions)

TOURISM

EDUCATION AND CULTURE

360.005 [1983 c.324 §1; renumbered 285.130 in 1991]

360.015 [1983 c.324 §1a; renumbered 285.133 in 1991]

360.025 [1983 c.324 §2; renumbered 285.135 in 1991]

360.035 [1983 c.324 §4; 1985 c.104 §1; renumbered 285.137 in 1991]

360.045 [1983 c.324 §4a; renumbered 285.140 in 1991]

360.055 [1983 c.324 §5; 1985 c.104 §2; renumbered 285.143 in 1991]

360.065 [1983 c.324 §7; renumbered 285.145 in 1991]

360.075 [1983 c.324 §8; 1985 c.104 §3; renumbered 285.147 in 1991]

360.085 [1983 c.324 §9; repealed by 1985 c.104 §7]

360.095 [1983 c.324 §10; renumbered 285.150 in 1991]

360.105 [1983 c.324 §6; renumbered 285.153 in 1991]

360.115 [Formerly 366.920; renumbered 285.155 in 1991]

360.125 [1983 c.324 §12; renumbered 285.157 in 1991]

360.135 [1983 c.324 §11; renumbered 285.160 in 1991]

_______________

CHAPTERS 361 TO 365

[Reserved for expansion]






Volume 10, Chapters 366 - 430

Chapter 366

TITLE 31

HIGHWAYS, ROADS, BRIDGES AND FERRIES

Chapter     366.     State Highways and
State Highway
Fund

367.     Transportation Financing; Projects

368.     County Roads

369.     Ways of Public Easement

370.     County Road
Bonding Act

371.     Road Districts and Road Assessment Plans

372.     Highway Lighting Districts

373.     Roads and Highways Through Cities

374.     Control of Access to Public Highways

376.     Ways of Necessity;
Special Ways
; Pedestrian Malls

377.     Highway Beautification; Motorist Information Signs

381.     Interstate Bridges

382.     Intrastate Bridges

383.     Tollways

384.     Ferries

390.     State and
Local
Parks
; Recreation Programs; Scenic Waterways; Recreation Trails

391.     Mass Transportation

_______________

Chapter 366  State Highways and
State Highway
Fund

2007 EDITION

STATE HIGHWAYS AND
STATE HIGHWAY
FUND

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

366.005     Definitions

366.010     County court and road or highway defined

366.015     Hard surfaced highways defined

366.112     Bicycle lane and path advisory committee; members, terms, duties and powers; meetings

366.150     Bond of director

366.155     Duties and powers of department regarding highways; assistance to counties and State Parks and Recreation Department

366.157     Program for prevention and cleanup of litter and vandalism

366.158     Adopt-a-Highway Program; rules

366.159     Vegetation control permit; fee

366.165     Revolving fund

POWERS AND DUTIES OF
OREGON
TRANSPORTATION COMMISSION

366.205     Power and authority of commission over highways; rules

366.210     Limit on administration and engineering expenditure

FREIGHT ADVISORY COMMITTEE

366.212     Freight Advisory Committee

STATE HIGHWAYS

366.215     Creation of state highways; reduction in vehicle-carrying capacity

366.220     Creation of state highway system

366.285     Location of highways when in doubt; procedure

366.290     Adding to or removing roads from state highway system; responsibility for construction and maintenance

366.292     Consideration of tolling prior to doing modernization project

366.295     Relocation of highways

366.300     Treatment of sections eliminated when highway relocated

366.305     Materials, supplies and equipment

366.310     Buildings and structures

366.315     Widths of rights of way

366.317     Removal of trees and shrubs; notice; application

366.320     Acquisition of rights of way and right of access

366.321     Expense of relocating municipal facilities payable by department; exceptions

366.323     Studies to aid in relocating persons displaced by highway acquisition

366.324     Financial assistance to persons displaced by highway acquisition; rules

366.325     Rights of way through cemeteries

366.330     Acquisition of land adjoining right of way

366.332     Definitions for ORS 366.332 and 366.333

366.333     Acquisition of utility real property; exchange of land for right of way

366.335     Acquisition of railroad right of way; exchange of land therefor

366.337     Exchange of certain parcels of land authorized

366.340     Acquisition of real property generally

366.360     Taking fee simple title

366.365     Going upon private property

366.395     Disposition or leasing of property; sale of forest products

366.400     Execution of contracts

366.425     Deposit of moneys for highway work

366.435     Auditing and allowing claims

366.440     Payment of employees

366.445     Repair of damaged highways

366.450     Road signs

366.455     Removing unlawful signs and structures

366.460     Construction of sidewalks within highway right of way

366.462     Construction of fences on freeway overpasses

366.465     Gates and stock guards

366.470     Agreements with railroad companies for snow removal

366.480     Destruction of vouchers

ROADSIDE REST AREAS

366.486     Construction of roadside rest area facilities for persons with disabilities

366.487     Use of roadside rest area rest rooms by persons with disabilities

366.490     Coffee and cookies at roadside rest areas; rules

STATE HIGHWAY FUND

366.505     Composition and use of highway fund

366.506     Highway cost allocation study; purposes; design; report; use of report by Legislative Assembly

366.507     Modernization program; funding; conditions and criteria

366.508     Legislative findings

366.510     Turning over highway funds to State Treasurer

366.512     Collection of certain registration fees for State Parks and Recreation Department Fund

366.514     Use of highway fund for footpaths and bicycle trails

366.516     Incurring obligations payable from anticipated revenues

366.517     Department may determine certain accounting procedures

366.518     Expenditures from highway fund to be reported, budgeted and limited to amounts budgeted

366.520     Expenses in legalizing state highways

366.522          Appropriations from highway fund for legislative interim committees

HISTORIC
COLUMBIA RIVER HIGHWAY

366.550     
Historic Columbia River Highway
 defined

366.551     Policy

366.552     Historic road program for
Historic Columbia River Highway
; footpaths and bicycle trails; acquisition of property; cooperation with other agencies

366.553     Advisory committee; members; duties; meetings

INTERGOVERNMENTAL HIGHWAY COOPERATION

366.556     Acceptance of provisions of Acts of Congress

366.558     Contracting with and submitting programs to federal government

366.560     Pledge of state to match federal funds

366.562     Use of highway fund to match federal moneys

366.564     Borrowing to match federal moneys

366.566     Meeting requirements of federal aid statutes

366.568     Using highway funds to comply with federal aid statutes

366.570     Payments under cooperative agreement with federal government

366.572     State highway agreements with local governments

366.574     Intergovernmental road maintenance agreement

366.576     Road, highway or street agreements with local governments

366.578     Farm-to-market roads

ALLOCATIONS TO COUNTIES AND CITIES

(Generally)

366.739     Allocation of moneys to counties and cities generally

366.742     Repayment of specified bonds; allocation of moneys not needed for repayment

366.744     Allocation of moneys from specified increases in title and registration fees and in truck taxes and fees; restrictions on expenditure by
Multnomah
County

366.747     Allocation of moneys from specified increases in fees

366.749     Allocation of moneys resulting from increase in numbers of vehicle registrations, titles and trip permits due to specified actions by vehicle dealers and persons engaged in towing

(Counties)

366.762     Appropriation from highway fund for counties

366.764     Basis of allocation of appropriation to counties

366.766     Remitting appropriation to counties

366.768     Advances from highway fund to county

366.772     Allocation of moneys to counties with road funding deficit

366.774     Authorized use of allocation to counties; report by counties to Legislative Assembly

(Cities)

366.785     Definitions for ORS 366.785 to 366.820

366.790     Authorized use of appropriation to cities; report by cities to Legislative Assembly

366.800     Appropriation from highway fund for cities; amount and source

366.805     Allocation of appropriation to cities

366.810     Payment of appropriation to cities

366.815     City to establish state tax street fund; accumulations

366.820     Limit to application of ORS 366.785 to 366.815

MISCELLANEOUS PROVISIONS

366.905     Old Oregon Trail designation

366.906
Oregon
City
designated end of
Oregon Trail

366.907     Findings and declarations concerning Highway 101

366.910     End of Lewis and Clark Trail

366.915     Authorization to remove
Crooked River Highway
from state highway system and establish new route

GENERAL PROVISIONS

366.005 Definitions. As used in this chapter and in ORS chapter 367, unless the context requires otherwise:

(1) Chief engineer or engineer means the person designated by the director under ORS 184.628.

(2) Commission means the Oregon Transportation Commission.

(3) Department means the Department of Transportation.

(4) Director means the Director of Transportation.

(5) Federal funds means any funds provided by the United States for cooperative road work with states, counties, cities or other municipal subdivisions of the state under Acts of Congress enacted for those purposes.

(6) Highway means every public way, road, street, thoroughfare and place, including bridges, viaducts and other structures within the boundaries of this state, open, used or intended for use of the general public for vehicles or vehicular traffic as a matter of right.

(7) Highway fund means the State Highway Fund.

(8) State highway means any road or highway designated as such by law or by the
Oregon
Transportation Commission pursuant to law and includes both primary and secondary state highways.

(9) This Act means this chapter and ORS 105.760, 373.010, 373.015, 373.020 and 373.030. [Amended by 1969 c.599 §16; 1973 c.249 §28; 1979 c.186 §8; 1989 c.904 §34; 1993 c.741 §34; 2003 c.618 §44]

366.010 County court and road or highway defined. As used in this Act:

(1) County court includes all county officers or boards charged by law with the duty of building, constructing, repairing, altering or maintaining roads or bridges, or both.

(2) Road or highway includes necessary bridges and culverts, and city streets, subject to such restrictions and limitations as are provided.

366.015 Hard surfaced highways defined. As used in all highway Acts, hard surfaced highways means any state road or highway constructed and surfaced or to be constructed and surfaced with such materials or combinations of materials as to produce what is commonly known or styled pavement, and not such construction or surfacing as is commonly known as macadam.

366.105 [Amended by 1969 c.599 §17; 1971 c.598 §1; 1973 c.249 §29; 1979 c.186 §9; repealed by 1993 c.741 §147]

366.110 [Amended by 1969 c.314 §29; repealed by 1973 c.249 §91]

366.112 Bicycle lane and path advisory committee; members, terms, duties and powers; meetings. (1) There is created in the Department of Transportation an advisory committee to be appointed by the Governor to advise the department regarding the regulation of bicycle traffic and the establishment of bicycle lanes and paths. The committee shall consist of eight members including an employee of a unit of local government employed in land use planning, a representative of a recognized environmental group, a person engaged in the business of selling or repairing bicycles, a member designated by the Oregon Recreation Trails Advisory Council, and at least one member under the age of 21 at the time of appointment. Members of the advisory committee shall be entitled to compensation and expenses as provided by ORS 292.495.

(2) The members shall be appointed to serve for terms of four years each. A vacancy on the committee shall be filled by appointment by the Governor for the unexpired term.

(3) The committee shall meet regularly four times a year, at times and places fixed by the chairperson of the committee. The committee may meet at other times upon notice by the chairperson or three members of the committee. The department shall provide office space and personnel to assist the committee as requested by the chairperson, within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary. [1973 c.716 §1; 1993 c.741 §35]

Note: 366.112 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.115 [Repealed by 1973 c.249 §91]

366.120 [Repealed by 1973 c.249 §91]

366.125 [Repealed by 1973 c.249 §91]

366.130 [Repealed by 1971 c.418 §23]

366.135 [Amended by 1953 c.129 §2; repealed by 1973 c.249 §91]

366.140 [Amended by 1953 c.129 §2; repealed by 1973 c.249 §91]

366.145 [Amended by 1971 c.598 §2; 1973 c.249 §30; 1979 c.186 §10; repealed by 1993 c.741 §147]

366.150 Bond of director. The Director of Transportation shall furnish a fidelity bond executed by a company duly licensed to transact the business of surety within this state, in such penal sum, not less than $200,000, as the Oregon Transportation Commission shall determine. The bond shall be conditioned for the faithful discharge by the director of the duties of office, for the faithful performance by all persons employed by the director of their duties and trusts therein and for the transfer and delivery to the directors successor in office, or to any other person authorized by law to receive the same, of all moneys, books, papers, records and other articles and effects belonging to the office. The premium for the bond shall be paid out of highway funds. [Amended by 1971 c.598 §3; 1973 c.249 §31]

366.155 Duties and powers of department regarding highways; assistance to counties and State Parks and Recreation Department. (1) The Department of Transportation shall, among other things:

(a) So far as practicable, compile statistics relative to the public highways of the state and collect all information in regard thereto which the Director of Transportation may deem important or of value in connection with highway location, construction, maintenance, improvement or operation.

(b) Keep on file in the office of the department copies of all plans, specifications and estimates prepared by the department.

(c) Make all necessary surveys for the location or relocation of highways and cause to be made and kept in the department a general highway plan of the state.

(d) Collect and compile information and statistics relative to the mileage, character and condition of highways and bridges in the different counties in the state, both with respect to state and county highways.

(e) Investigate and determine the methods of road construction best adapted in the various counties or sections of the state, giving due regard to the topography, natural character and availability of road-building materials and the cost of building and maintaining roads under this Act.

(f) Prepare surveys, plans, specifications and estimates for the construction, reconstruction, improvement, maintenance and repair of any bridge, street, road and highway. In advertising for bids on any such project the director shall invite bids in conformity with such plans and specifications.

(g) Keep an accurate and detailed account of all moneys expended in the location, survey, construction, reconstruction, improvement, maintenance or operation of highways, roads and streets, including costs for rights of way, under this Act, and keep a record of the number of miles so located, constructed, maintained or operated in each county, the date of construction, the width of such highways and the cost per mile for the construction and maintenance of the highways.

(h) Upon request of a county governing body, assist the county on matters relating to road location, construction or maintenance. Plans and specifications for bridges or culverts that are provided under this paragraph shall be provided without cost to the 10 counties with the lowest dedicated county road funding, as defined in ORS 366.772. Standard specifications for road projects shall be provided without cost to all counties. The Department of Transportation shall determine an amount to be charged for assistance under this paragraph in establishing specifications and standards for roads under ORS 368.036. The costs of assistance not specifically provided for under this paragraph shall be paid as provided by agreement between the county governing body and the director.

(i) Upon request of the State Parks and Recreation Department, assist the State Parks and Recreation Department in evaluating the potential need for construction, reconstruction, improvement, maintenance or operation of highways, roads and streets that would result if the State Parks and Recreation Commission acquired and developed a new historic site, park or recreation area under the criteria established pursuant to ORS 390.112 or any other criteria for acquisition established by the State Parks and Recreation Commission.

(2) The director may require duties with respect to audits and accounting procedures provided for in this section and ORS 366.165 to be performed and responsibilities to be assumed by the fiscal officer of the department appointed under ORS 184.637.

(3) In carrying out the duties set forth in this section, the director shall act in a manner that is consistent with the goal set forth in ORS 468B.155. [Amended by 1967 c.454 §33; 1971 c.598 §4; 1973 c.249 §32; 1981 c.153 §60; 1989 c.345 §6; 1989 c.833 §49; 1993 c.741 §36; 1995 c.79 §201; 1999 c.1038 §1; 2003 c.618 §22]

366.157 Program for prevention and cleanup of litter and vandalism. The Department of Transportation shall administer a program for the employment of youth in the prevention and cleanup of litter and vandalism. [Formerly 802.080; 2007 c.667 §5]

366.158 Adopt-a-Highway Program; rules. (1) The Department of Transportation shall administer a program aimed toward beautifying and cleaning state roadsides. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteer groups in litter cleanup work, each group on a specific section of highway. The program shall be called the
Oregon
Adopt-a-Highway Program. Moneys for the program shall be provided from funds available to the department. The department may adopt any rules it considers necessary for implementation of the
Oregon
Adopt-a-Highway Program.

(2) An agreement entered into between the department and a volunteer group pursuant to subsection (1) of this section shall include but need not be limited to:

(a) Identification of the designated section of highway. The volunteer group may request a specific section of highway it wishes to adopt, but the assignment shall be at the discretion of the department.

(b) Specification of the duties of the volunteer group. The group shall remove litter along the designated section of highway at least four times each year.

(c) Specification of the responsibilities of the volunteer group. The group shall agree to abide by all rules related to the program that are adopted by the department.

(d) Duration of the agreement. The volunteer group may contract to care for the designated section of highway for one, two or three years.

(3) A sign identifying the group and recognizing the groups contribution shall be placed by the department at each end of the section of highway adopted by the group unless the department determines that doing so would be unsafe to persons using the highway.

(4) The department shall provide reflective vests, garbage bags and highway signs for the participating volunteer groups. [1991 c.486 §2]

366.159 Vegetation control permit; fee. (1) The Department of Transportation may issue a vegetation control permit to a person who holds a sign permit issued pursuant to ORS 377.700 to 377.840. A vegetation control permit authorizes the holder of the permit to control vegetation in the right of way of a state highway, in accordance with the provisions of this section, in order to keep the sign visible to the traveling public.

(2) The department may not issue a vegetation control permit for a scenic area as defined in ORS 377.505.

(3) The department may not issue a vegetation control permit for the right of way of a portion of state highway that is access controlled, or for which access rights have not accrued to the abutting property unless:

(a) Access to the right of way is from the abutting property; and

(b) The access does not breach, violate, destroy or otherwise diminish the effectiveness or purpose of fences or other physical barriers to the right of way.

(4) The department may charge a fee to the person issued a vegetation control permit under this section. The amount of the fee shall be determined by the department and shall be designed to recover the cost to the department of issuing the permit. [2001 c.508 §7]

366.160 [Amended by 1967 c.454 §34; 1971 c.598 §5; 1973 c.249 §33; 1979 c.186 §11; repealed by 1989 c.345 §7; 1991 c.486 §2]

366.165 Revolving fund. (1) The revolving fund in the amount of $400,000 established by warrant drawn on any fund belonging to the state highway funds in favor of the Director of Transportation is continued.

(2) The revolving fund shall be deposited with the State Treasurer. The fund shall be at the disposal of the director. The director may designate persons authorized to pay claims from the fund and shall specify the maximum amount of money each designee may draw from the fund. The fund may be used:

(a) To pay salaries, travel expenses, compensation or payments for real property purchased or otherwise acquired, and emergency claims; or

(b) To secure or take advantage of trade discounts and to pay for services, materials and capital outlay.

(3) All vouchers for claims paid from the fund shall be approved by the director and audited by the fiscal officer of the Department of Transportation. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund. [Amended by 1957 c.9 §1; 1967 c.454 §35; 1969 c.87 §1; 1971 c.598 §6; 1973 c.249 §34; 1979 c.186 §12; 1987 c.265 §1; 1993 c.741 §37]

366.170 [Amended by 1973 c.249 §35; repealed by 1993 c.741 §147]

366.175 [Amended by 1959 c.611 §1; renumbered 390.120]

366.180 [Amended by 1959 c.611 §2; renumbered 390.130]

366.182 [1959 c.611 §§5,6; renumbered 390.140]

366.183 [1959 c.611 §7; renumbered 390.150]

366.185 [1957 c.635 §2; 1971 c.481 §11a; 1971 c.598 §7; 1973 c.249 §36; repealed by 1979 c.186 §30]

POWERS AND DUTIES OF
OREGON
TRANSPORTATION COMMISSION

366.205 Power and authority of commission over highways; rules. (1) The Oregon Transportation Commission has general supervision and control over all matters pertaining to the selection, establishment, location, construction, improvement, maintenance, operation and administration of state highways, the letting of contracts therefor, the selection of materials to be used therein and all other matters and things considered necessary or proper by the commission for the accomplishment of the purposes of this Act.

(2) The commission has full power to carry out the provisions of and may make such rules as it considers necessary for the accomplishment of the purposes of this Act, as defined in ORS 366.005.

(3) The Director of Transportation, as authorized by the commission, shall appoint such officials and do any other act or thing necessary to fully meet the requirements of ORS 366.510. [Amended by 1963 c.601 §1; 1965 c.368 §6; 1973 c.249 §37; 1975 c.436 §8; 1985 c.565 §64; 1989 c.904 §35; 1993 c.741 §38]

366.210 Limit on administration and engineering expenditure. The total cost in any one year for administration and engineering of highway construction shall not exceed 10 percent of the total funds available to the Department of Transportation during that year for its highway activities. [Amended by 1973 c.249 §38; 1993 c.741 §39]

FREIGHT ADVISORY COMMITTEE

366.212 Freight Advisory Committee. (1) There is created the Freight Advisory Committee to be appointed by the Director of Transportation to advise the director and the Oregon Transportation Commission regarding issues, policies and programs that impact multimodal freight mobility in
Oregon
.

(2) The director shall have discretion to determine the number of committee members and the duration of membership. The committee membership shall include, but not be limited to, representatives from the shipping and carrier industries, the state, local governments and ports, including the
Port
of
Portland
.

(3) The committee shall:

(a) Elect a chairperson and a vice chairperson.

(b) Meet at least four times a year.

(c) Provide input on statewide and regional policies and actions that impact freight mobility.

(d) Provide input on the development of policy and planning documents that impact freight mobility.

(e) Advise the commission and regionally based advisory groups about the Statewide Transportation Improvement Program and the programs consideration and inclusion of highest priority multimodal freight mobility projects in each Department of Transportation region.

(4) The committee may make recommendations for freight mobility projects to the commission. In making the recommendations, the committee shall give priority to multimodal projects.

(5) The Department of Transportation shall provide policy and support staff to the committee. The department shall also provide other personnel to assist the committee as requested by the chairperson and within the limits of available funds. [2001 c.240 §2; 2003 c.618 §46]

STATE HIGHWAYS

366.215 Creation of state highways; reduction in vehicle-carrying capacity. (1) The Oregon Transportation Commission may select, establish, adopt, lay out, locate, alter, relocate, change and realign primary and secondary state highways.

(2) Except as provided in subsection (3) of this section, the commission may not permanently reduce the vehicle-carrying capacity of an identified freight route when altering, relocating, changing or realigning a state highway unless safety or access considerations require the reduction.

(3) A local government, as defined in ORS 174.116, may apply to the commission for an exemption from the prohibition in subsection (2) of this section. The commission shall grant the exemption if it finds that the exemption is in the best interest of the state and that freight movement is not unreasonably impeded by the exemption. [Amended by 1977 c.312 §2; 2003 c.618 §38]

366.220 Creation of state highway system. (1) The Oregon Transportation Commission may select, establish, designate, construct, maintain, operate and improve or cause to be constructed, maintained, operated and improved a system of state highways within the state, which highways shall be designated by name and by the point of beginning and terminus thereof. The system of state highways shall include such other highways as may from time to time be selected and adopted by the commission pursuant to law and all highways adopted and classified as secondary state highways which are subject to and qualified for construction, improvement, betterment and maintenance as are other state highways.

(2) The commission may classify and reclassify the highways comprising the state highway system as primary and secondary highways. Secondary highways may consist of newly established highways, reclassified primary highways and county roads selected pursuant to ORS 366.290. [Amended by 1953 c.252 §2; 1977 c.312 §3]

366.225 [Amended by 1953 c.252 §2; 1957 c.123 §1; repealed by 1977 c.312 §4]

366.226 [Amended by 1953 c.252 §2; 1957 c.123 §2; repealed by 1977 c.312 §4]

366.227 [Amended by 1953 c.252 §2; 1957 c.123 §3; repealed by 1977 c.312 §4]

366.228 [Amended by 1957 c.123 §4; repealed by 1977 c.312 §4]

366.229 [Repealed by 1977 c.312 §4]

366.230 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.231 [Repealed by 1977 c.312 §4]

366.232 [Amended by 1953 c.252 §2; 1957 c.123 §5; repealed by 1977 c.312 §4]

366.233 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.234 [Repealed by 1977 c.312 §4]

366.235 [Amended by 1957 c.123 §6; repealed by 1977 c.312 §4]

366.236 [Repealed by 1977 c.312 §4]

366.237 [Amended by 1955 c.6 §1; repealed by 1977 c.312 §4]

366.238 [Amended by 1953 c.252 §2; 1957 c.123 §7; 1959 c.202 §1; repealed by 1977 c.312 §4]

366.239 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.240 [Repealed by 1977 c.312 §4]

366.241 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.242 [Amended by 1953 c.252 §2; 1957 c.123 §8; repealed by 1977 c.312 §4]

366.243 [Repealed by 1977 c.312 §4]

366.244 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.245 [Repealed by 1977 c.312 §4]

366.246 [Repealed by 1977 c.312 §4]

366.247 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.248 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.249 [Repealed by 1977 c.312 §4]

366.250 [Repealed by 1977 c.312 §4]

366.251 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.252 [Amended by 1957 c.123 §9; repealed by 1977 c.312 §4]

366.253 [Repealed by 1977 c.312 §4]

366.254 [Repealed by 1977 c.312 §4]

366.255 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.256 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.257 [Amended by 1953 c.252 §2; 1957 c.123 §10; repealed by 1977 c.312 §4]

366.258 [Repealed by 1977 c.312 §4]

366.259 [Repealed by 1977 c.312 §4]

366.260 [Amended by 1953 c.252 §2; 1957 c.123 §11; repealed by 1977 c.312 §4]

366.261 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.262 [Repealed by 1977 c.312 §4]

366.263 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.264 [Repealed by 1977 c.312 §4]

366.265 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.266 [Repealed by 1977 c.312 §4]

366.267 [Repealed by 1977 c.312 §4]

366.268 [Repealed by 1977 c.312 §4]

366.269 [Repealed by 1977 c.312 §4]

366.270 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.271 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.272 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.273 [Amended by 1953 c.252 §2; 1957 c.123 §12; repealed by 1977 c.312 §4]

366.274 [Repealed by 1977 c.312 §4]

366.275 [Repealed by 1977 c.312 §4]

366.276 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.277 [Amended by 1953 c.252 §2; 1957 c.123 §13; repealed by 1977 c.312 §4]

366.278 [Amended by 1953 c.252 §2; repealed by 1977 c.312 §4]

366.279 [1953 c.252 §3; repealed by 1977 c.312 §4]

366.280 [1953 c.252 §4; repealed by 1977 c.312 §4]

366.281 [1953 c.252 §5; repealed by 1957 c.123 §14]

366.282 [1953 c.252 §6; repealed by 1957 c.123 §14]

366.283 [1953 c.252 §7; repealed by 1957 c.123 §14]

366.284 [1953 c.252 §8; repealed by 1977 c.312 §4]

366.285 Location of highways when in doubt; procedure. (1) The Department of Transportation may locate, relocate, define, establish, reestablish and confirm the extension, location and establishment of primary and secondary state highways where:

(a) By reason of loss or destruction of field notes of the original surveys made by the county when such roads or highways were laid out and established by the county, defective or incomplete surveys or records, or destroyed monuments or marks, the exact original location and boundary cannot be found or ascertained.

(b) For any reason the exact location and right of way lines are in doubt or are challenged.

(2) In exercising the authority under subsection (1) of this section the procedure afforded the county with respect to public roads under ORS 368.201 to 368.221 may be followed by the department. [Amended by 1981 c.153 §61]

366.290 Adding to or removing roads from state highway system; responsibility for construction and maintenance. (1) The Department of Transportation may select, locate, establish, designate, improve and maintain out of the highway fund a system of state highways, and for that purpose may, by mutual agreement with several counties, select county roads or public roads. By an appropriate order entered in its records the department may designate and adopt such roads as state highways. Thereafter the construction, improvement, maintenance and repair of such roads shall be under the jurisdiction of the department.

(2) In the selection of highways or roads to comprise the state highway system the department shall give consideration to and shall select such county roads or public roads as will contribute to and best promote the completion of an adequate system of state highways.

(3) With the written consent of the county in which a particular highway or part thereof is located, the department may, when in its opinion the interests of the state will be best served, eliminate from the state highway system any road or highway or part thereof. Thereafter the road or highway or part thereof eliminated shall become a county road or highway, and the construction, repair, maintenance or improvement, and jurisdiction over such highway shall be exclusively under the county in which such highway or road is located.

(4) The construction, maintenance and repair of state highways shall be carried on at the sole expense of the state or at the expense of the state and the county by mutual agreement between the department and the county in which any particular state highway is located. [Amended by 1953 c.252 §2; 1979 c.223 §1]

366.292 Consideration of tolling prior to doing modernization project. Before proceeding with a modernization project, or a series of modernization projects on a single highway, that might result in a segment of highway to which tolling could reasonably be applied, the Department of Transportation shall determine what portion of the costs of construction and maintenance could be recovered through tolls on users of the project. The toll potential of a modernization project shall be considered among other factors in determining which modernization projects should be included in the Statewide Transportation Improvement Program, with those projects with the greater potential to be self-funded through tolls ranking higher. A determination under this section may be based on assumptions that a single toll would be imposed or on assumptions that tolls would be imposed that vary depending on time of day or any other condition the department deems relevant. [1999 c.1072 §2]

366.295 Relocation of highways. The Oregon Transportation Commission may make such changes in the location of highways designated and adopted by the commission, as in the judgment and discretion of the commission will result in better alignment, more advantageous and economical highway operation and maintenance, or as will contribute to and afford a more serviceable system of state highways than is possible under the present location. [Amended by 1977 c.312 §1]

366.300 Treatment of sections eliminated when highway relocated. (1) Whenever the Department of Transportation relocates or realigns a state highway or a section thereof, and by reason of such relocation or realignment there is eliminated from the original route of the highway a section thereof, the eliminated section shall, if needed for the service of persons living thereon or for a community served thereby, be maintained by the department at state expense, or by the county or by the state and the county on such terms and conditions as may be agreed upon.

(2) If such eliminated sections of old right of way, or any part thereof, in the judgment of the department, are needed or valuable for public road use, then the department shall, by appropriate action, declare the purpose of the department to preserve the same for public road use.

(3) If the department determines under subsection (2) of this section that the eliminated sections are merely parts of the old right of way which are no longer needed or valuable for highway right of way purposes or any other public road use, then if such eliminated sections are not owned by the department in fee, the department shall abandon such eliminated sections and such sections shall, except as otherwise provided in this section, revert to and title thereto shall vest in the abutting owner or owners.

(4) Nothing in this section shall impair vested rights of property owners under existing deeds, easements or contracts whereby the state or any county acquired such rights of way. This section shall not prevent the department from contracting for the acquisition of easements or rights of way on such terms and conditions as to abandonment and reverter as it may consider advisable under the conditions then existing. [Amended by 1985 c.259 §1]

366.305 Materials, supplies and equipment. The Department of Transportation may select the materials to be used in the construction, maintenance and operation of state highways. It may purchase or contract for, independent of any particular job, improvement or highway project, whether done by contract, force account or otherwise, any material, supplies or equipment deemed necessary for carrying out the provisions and purposes of this Act in such amounts and manner and pursuant to such method as in the judgment of the department will be for the best interests of the state.

366.310 Buildings and structures. The Department of Transportation may construct, equip, furnish and maintain office accommodations, shops, equipment sheds, storage plants and warehouses, snow fences, patrolmen quarters or accommodations and any other building, structure or thing deemed necessary for the efficient administration of the duties of the department and which in the opinion of the department are required for the proper and adequate accomplishment of the purposes of this Act.

366.315 Widths of rights of way. The Department of Transportation may determine the widths of rights of way for all state highways.

366.317 Removal of trees and shrubs; notice; application. When the construction, expansion or improvement of a state highway as defined in ORS 366.005 would otherwise clearly and certainly cause the destruction of trees and shrubs which in the judgment of the engineer or the designee of the engineer may be removed in safety, the Department of Transportation shall:

(1) Prior to their destruction, cause notice to be placed in a newspaper of general distribution in the locality in which these trees and shrubs are located that these trees and shrubs may be destroyed, and that application may be made to the department at a specific time and place to remove these trees and shrubs for transplanting; and

(2) Permit the removal of these trees and shrubs by those making application to do so. [1975 c.414 §1]

366.320 Acquisition of rights of way and right of access. (1) The Department of Transportation may acquire rights of way deemed necessary for all primary and secondary state highways, both within and without the corporate limits of cities and towns, except that such rights of way within the corporate limits of cities and towns may be acquired at the sole expense of the state, at the expense of the city or town or at the expense of the city or town and the state, as may be mutually agreed upon.

(2) The department may acquire by purchase, agreement, donation or by the exercise of the power of eminent domain, real property or any right or interest therein deemed necessary for rights of way, either for original location or for widening, straightening or otherwise changing any highway, road or street. The department may, when acquiring real property for right of way, acquire all right of access from abutting property to the highway to be constructed, relocated or widened.

(3) All rights of way owned or held by the several counties over and along any roads adopted as state highways are vested in the state, by and through the department. This subsection does not apply to any rights of way owned by any city for city streets. [Amended by 1953 c.252 §2]

366.321 Expense of relocating municipal facilities payable by department; exceptions. (1) When location, construction, relocation, reconstruction, maintenance or repair of a state highway requires relocation of any facilities placed or maintained in or on a public right of way by any municipal corporation, or a district or authority established under ORS chapter 264, 450, 451, 523 or 545, the Department of Transportation shall pay the municipal corporation, district or authority whose facilities are so required to be relocated the reasonable expenses of relocation, less any benefits and salvage of the relocation.

(2) Subsection (1) of this section shall not apply to:

(a) Facilities located in or on the right of way of a state highway under permits issued by the department upon the condition that the permittee would bear the cost of any relocation; or

(b) Facilities located in or on the right of way of a state highway where the municipal corporation, district or authority established under ORS chapter 264, 450, 451 or 545, has placed such facilities in or on the right of way of the state highway without a permit from the Oregon Transportation Commission or has refused to execute a permit as required by law or commission regulations. However, this paragraph shall not apply where such municipal corporation, district or authority has located facilities in or on the right of way of a city street or county road with the permission of the governing body of such city or county before such city street or county road was selected and designated a state highway by the Department of Transportation pursuant to ORS 366.290 or 373.010. [1967 c.272 §1; 1975 c.587 §1; 1975 c.782 §51a]

366.323 Studies to aid in relocating persons displaced by highway acquisition. When plans of the Department of Transportation projected for one year involve acquisition of properties in any city which will require removal of 25 or more dwelling units, businesses or institutions, the Department of Transportation shall make a study of the persons residing on or maintaining businesses or institutions on property scheduled for highway acquisition. Such studies shall be kept current until the premises required for highway acquisition are vacated. The department shall obtain such other information as it finds appropriate to aid in the relocation of persons displaced by the highway acquisition, and may extend its studies beyond city boundaries when the highway acquisition will involve dwellings, businesses or institutions within three miles of a city boundary. Such information shall be made available to the persons displaced and to other persons who may provide or assist in providing new locations. This section shall apply whether the highway acquisitions will be paid for in whole or in part from state funds either directly or by reimbursement. The Department of Transportation may contract with any governmental subdivision or agency, or with private concerns to make and maintain such studies, or may employ necessary assistants therefor. [1959 c.648 §1; 1963 c.187 §1]

366.324 Financial assistance to persons displaced by highway acquisition; rules. (1) When federal funds are available for payment of direct financial assistance to persons displaced by highway acquisition, the Department of Transportation may match such federal funds to the extent provided by federal law and to provide such direct financial assistance in the instances and on the conditions set forth by federal law and regulations.

(2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by department acquisition of property, the department may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The department may adopt rules and regulations to carry out the provisions of this subsection. [1959 c.648 §2; 1963 c.187 §2; 1965 c.222 §1]

366.325 Rights of way through cemeteries. The Department of Transportation may acquire by purchase, agreement, donation or by exercise of the power of eminent domain, real property for right of way through a cemetery, except that the department has no authority to acquire any such real property by exercise of the power of eminent domain if within the area sought to be taken there are graves which would be disturbed by the location and construction of a highway. The department may acquire by purchase, agreement, donation or exercise of the power of eminent domain, real property contiguous to the cemetery, and may convey such real property to the cemetery association or the owners of the cemetery in exchange for the property sought to be acquired for right of way purposes, but such authority shall not be exercised unless and until the owners of the cemetery agree in writing to the exchange of lands.

366.330 Acquisition of land adjoining right of way. The Department of Transportation may, when acquiring real property for right of way purposes, acquire additional real property adjoining the real property sought to be acquired for the particular public project if such additional and adjoining real property is needed for the purpose of moving and establishing thereon buildings or other structures then established on real property required for right of way purposes. The acquisition of the abutting, additional real property may be accomplished by purchase, agreement, donation or exercise of the power of eminent domain. Such real property can be acquired only in the event that the owner of the real property required for right of way purposes and on which there is then located buildings or other structures, has entered into a written agreement with the department providing for and consenting to the removal and reestablishment of the buildings or structures on the additional, abutting real property.

366.332 Definitions for ORS 366.332 and 366.333. As used in this section and ORS 366.333:

(1) Real property includes any right, title or interest in real property.

(2) Utility means any corporation, including municipal or quasi-municipal corporation, company, individual, association of individuals, lessee, trustee or receiver, that owns, operates, manages or controls all or part of any plant or equipment in this state, whether or not such plant or equipment or part thereof is wholly within or outside any city, which plant or equipment is used, directly or indirectly:

(a) For the conveyance of telegraph or telephone messages, with or without wires;

(b) For the transportation of water, gas or petroleum products by pipelines;

(c) For the production, transmission, delivery or furnishing of heat, light, water, power, electricity or electrical impulses; or

(d) For the transmission and delivery of television pictures and sound by cables. [1965 c.382 §2]

366.333 Acquisition of utility real property; exchange of land for right of way. (1) If real property upon which utility facilities are located is necessary for city street, public road or state highway location, relocation, construction, reconstruction, betterment or maintenance, and any portion of the real property is likewise required by the utility for the proper operation of its business, but the utility is willing to convey the real property to the state for city street, public road or state highway purposes in exchange for other real property within a reasonable distance, the state, through the Department of Transportation, may acquire by purchase, agreement or by the exercise of the power of eminent domain, other real property, except that of another utility, within a reasonable distance. After having acquired such real property, the state, through the department, may convey it to the utility in exchange for the real property required from the utility for city street, public road or state highway purposes. The difference in the value of the respective real properties shall be considered by the department in making the exchange.

(2) ORS 366.332 and this section do not vest in any utility any right, title or interest in any city street, public road, state highway or other public property. [1965 c.382 §§3,4]

366.335 Acquisition of railroad right of way; exchange of land therefor. (1) Whenever in the location, relocation, construction or betterment of any highway within the state, it is deemed necessary to locate, relocate or construct the highway, or any part thereof, upon the right of way of any railroad company, the state, through the Department of Transportation, may negotiate and agree with the railroad company for the right to use or occupy the right of way, or so much thereof as is necessary for highway purposes.

(2) In case no satisfactory agreement can be effected, then the state, through the department, may acquire the right of way by exercise of the power of eminent domain, and for that purpose may commence and prosecute condemnation proceedings to acquire the right to the use and occupancy of sufficient of the railroad right of way for highway purposes.

(3) Nothing in subsection (2) of this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public.

(4) In the event that the right of way or property of any railroad company in the state required or needed for state highway location, relocation, construction or betterment, and any portion of the property or right of way is likewise needed and required by the railroad company for the proper operation of its trains and the usual and ordinary conduct of its business, but which property or land the railroad company is willing to deed to the state for highway purposes in exchange for a like amount of land within a reasonable distance, the state, through the department, may acquire by purchase, agreement or by exercise of the power of eminent domain, an equal amount of land or property within a reasonable distance. After having acquired such land or property, the state, through the department, may convey the same to the railroad company in exchange for the land or property needed and required from the railroad company for highway purposes. The difference in the value of the respective parcels of land shall be considered by the department in making the exchange. [Amended by 1965 c.383 §1; 1999 c.59 §100]

366.337 Exchange of certain parcels of land authorized. The Department of Transportation, in the name of the State of Oregon, hereby is authorized to convey to any person, firm or corporation all or parts of the real properties described in section 1 of chapter 21, Oregon Laws 1953, in exchange for other real properties in close proximity thereto which, in the judgment of the department, are of equal or superior useful value for public use. [1953 c.21 §2]

366.340 Acquisition of real property generally. The Department of Transportation may acquire by purchase, agreement, donation or by exercise of the power of eminent domain real property, or any right or interest therein, including any easement or right of access, deemed necessary for:

(1) Construction of shops, equipment sheds, office buildings, maintenance sites, patrolmen accommodations, snow fences, quarry sites, gravel pits, storage sites, stock pile sites, weighing stations and broadcasting stations.

(2) Appropriation, acquisition or manufacture of road-building materials, approach or hauling roads, connecting roads, frontage road, highway drainage and drainage tunnels.

(3) Maintenance of an unobstructed view of any state highway so as to provide for the safety of the traveling public.

(4) Any other use or purpose deemed necessary for carrying out the purposes of this Act.

(5) Elimination or prevention of hazardous or undesirable points of entry from adjacent property to state highways. [Amended by 1953 c.252 §2]

366.345 [Amended by 1957 c.392 §1; 1963 c.601 §2; renumbered 390.110]

366.350 [Amended by 1959 c.611 §3; 1963 c.601 §3; renumbered 390.160]

366.355 [Renumbered 390.210]

366.360 Taking fee simple title. In all cases where title to real property is acquired by the Department of Transportation either by donation, agreement or exercise of the power of eminent domain, a title in fee simple may be taken.

366.365 Going upon private property. The Department of Transportation may go upon private property in the manner provided by ORS 35.220 to determine the advisability or practicability of locating and constructing a highway over the property or the source, suitability or availability of road-building materials thereon. [Amended by 1953 c.252 §2; 2003 c.477 §5; 2005 c.22 §259]

366.370 [Repealed by 1971 c.741 §38]

366.375 [Repealed by 1971 c.741 §38]

366.380 [Amended by 1957 c.656 §1; 1959 c.339 §1; 1967 c.479 §7; repealed by 1971 c.741 §38]

366.385 [Repealed by 1967 c.479 §8]

366.390 [Repealed by 1971 c.741 §38]

366.392 [1953 c.621 §1; subsection (2) enacted as 1961 c.404 §1; 1967 c.454 §36; repealed by 1971 c.741 §38]

366.393 [1953 c.621 §2; subsection (2) enacted as 1961 c.404 §2; repealed by 1971 c.741 §38]

366.394 [1967 c.479 §10; repealed by 1971 c.741 §38]

366.395 Disposition or leasing of property; sale of forest products. (1) The Department of Transportation may sell, lease, exchange or otherwise dispose or permit use of real or personal property, including equipment and materials acquired by the department, title to which real or other property may have been taken either in the name of the department, or in the name of the state, and which real or personal property is, in the opinion of the department, no longer needed, required or useful for department purposes, except that real property may be leased when, in the opinion of the department, such real property will not be needed, required or useful for department purposes during the leasing period. The department may exchange property as provided in subsection (3) of this section regardless of whether the property is needed by, required by or useful to the department if, in the judgment of the department, doing so will best serve the interests of the state.

(2) The department may sell, lease, exchange or otherwise dispose of such real or personal property in such manner as, in the judgment of the department, will best serve the interests of the state and will most adequately conserve highway funds or the departments account or fund for the real or personal property. In the case of real property, interest in or title to the same may be conveyed by deed or other instrument executed in the name of the state, by and through the department. All funds or money derived from the sale or lease of any such property shall be paid by the department to the State Treasurer with instructions to the State Treasurer to credit such funds or moneys:

(a) To the highway fund; or

(b) To the departments account or fund for the property. The State Treasurer shall credit the funds and moneys so received as the department shall direct.

(3) Property described in subsection (1) of this section may be exchanged for other property or for services. As used in this subsection, services includes, but is not limited to, public improvements as defined in ORS 279A.010.

(4)(a) Before offering forest products for sale the department shall cause the forest products to be appraised.

(b) If the appraised value of the forest products exceeds $15,000, the department shall not sell them to a private person, firm or corporation except after a public auction to receive competitive bids. Prior to such auction, the department shall give notice thereof not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by such other media of communication as the department deems advisable. The minimum bid price and a brief statement of the terms and conditions of the sale shall be in the notice.

(c) Notice and competitive bidding under paragraph (b) of this subsection shall not be required if the Director of Transportation declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

(A) Then the timber, regardless of value, may be sold by a negotiated price; and

(B) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

(5) The departments account or fund for the forest product shall be credited with the proceeds of the sale. [Amended by 1953 c.252 §2; 1971 c.279 §1; 1983 c.26 §1; 1989 c.904 §60; 1993 c.741 §40; 2005 c.32 §1]

366.400 Execution of contracts. The Department of Transportation may enter into all contracts deemed necessary for the construction, maintenance, operation, improvement or betterment of highways or for the accomplishment of the purposes of this Act. All contracts executed by the department shall be made in the name of the state, by and through the department. [Amended by 1953 c.252 §2; 1975 c.771 §24]

366.405 [Amended by 1953 c.252 §2; repealed by 1975 c.771 §33]

366.410 [Repealed by 1975 c.771 §33]

366.415 [Amended by 1967 c.454 §37; 1969 c.423 §2; repealed by 1975 c.771 §33]

366.420 [Repealed by 1975 c.771 §33]

366.425 Deposit of moneys for highway work. (1) Any county, city or road district of the state or any person, firm or corporation may deposit moneys in the State Treasury or may deposit with the Department of Transportation an irrevocable letter of credit approved by the department for laying out, surveying, locating, grading, surfacing, repairing or doing other work upon any public highway within the state under the direction of the department. When any money or a letter of credit is deposited with the department under this subsection, the department shall proceed with the proposed highway project.

(2) Money deposited under subsection (1) of this section shall be disbursed for the purpose for which it was deposited upon a voucher approved by the department and a warrant. [Amended by 1967 c.454 §38; 1979 c.365 §1]

366.430 [Amended by 1953 c.252 §2; repealed by 1969 c.429 §6]

366.435 Auditing and allowing claims. The Department of Transportation may allow all claims legally payable out of the highway fund. The department shall, if satisfied as to the correctness and validity of a claim, indorse approval thereon. When claims have been approved and indorsed by the fiscal officer of the department, they shall be filed with the fiscal officer of the department, who shall audit and pay the same out of the highway fund. [Amended by 1953 c.252 §2; 1967 c.454 §39]

366.440 Payment of employees. The Department of Transportation may pay employees by individual and separate vouchers or by a payroll.

366.445 Repair of damaged highways. The Department of Transportation may repair or cause to be repaired at once any state highway which has been damaged by slides, flood or other catastrophe so that the highway may be immediately reopened to traffic. To accomplish the reopening of the highway the department may, if it is deemed for the best interests of the state, proceed at once to remove the slide or to repair the damage with the departments own forces, or with other available forces. The department may cause such work to be done by contract without calling for competitive bids.

366.450 Road signs. The Department of Transportation may erect and maintain such directional road and other signs on the state highways at such places and of such material and design as it selects. [Amended by 1957 c.663 §1]

366.455 Removing unlawful signs and structures. The Department of Transportation may take down and remove from the right of way of any state highway any sign or other structure or thing erected or maintained thereon contrary to law. When removing a sign or other structure or thing the department shall follow and comply with the legal or statutory procedure provided by law. [Amended by 2007 c.199 §23]

366.460 Construction of sidewalks within highway right of way. The Department of Transportation may construct and maintain within the right of way of any state highway or section thereof sidewalks, footpaths, bicycle paths or trails for horseback riding or to facilitate the driving of livestock. Before the construction of any of such facilities the department must find and declare that the construction thereof is necessary in the public interest and will contribute to the safety of pedestrians, the motoring public or persons using the highway. Such facilities shall be constructed to permit reasonable ingress and egress to abutting property lawfully entitled to such rights.

366.462 Construction of fences on freeway overpasses. (1) The Department of Transportation shall construct fences on all freeway overpasses that are built on and after November 4, 1993. The fences shall be designed to deter persons from throwing objects from the overpasses onto the freeways.

(2) Beginning in the fiscal year that starts July 1, 1993, the Department of Transportation shall construct at least 15 fences per year on existing freeway overpasses. The department shall develop a priority system to construct fences first on those overpasses that involve the greatest risk factors. [1993 c.510 §§1,2; 2001 c.104 §125]

Note: 366.462 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.465 Gates and stock guards. The Department of Transportation may erect and maintain gates and stock or cattle guards in state highways at such points where the highways are crossed by drift or stock fences, where such highways intersect state or government-owned highways or other public highways and at other places in the state highways as the department may deem for the best interests of the public. The department may issue permits for the erection and maintenance of the same. Any gates constructed under this section must be constructed and maintained upon the right of way and not upon the traveled portion of the highway. If gates or stock guards are constructed under this section pursuant to a permit issued by the department, then the permit may contain such conditions, obligations and requirements as the department may deem for the best interests of the general public.

366.470 Agreements with railroad companies for snow removal. (1) The Department of Transportation may enter into agreements with a railroad company for the removal of snow from highway and railroad whenever a state highway is in close proximity to a railroad track and by reason thereof and in order to remove from the highway snow and ice which has blocked or threatens to block the highway to traffic it becomes necessary to cast such snow and ice upon the railroad tracks, thereby impairing or interfering with train movement and tending to block train operations. The agreement may be made during or in anticipation of any such contingency, shall be in writing and shall fix the terms and conditions under which and the extent to and manner in which the state may, in removing the snow and ice from the highway, cast it upon the railroad tracks.

(2) The department may procure or cause to be executed by a corporation authorized to do such business in the state, a liability policy of insurance, an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, or an undertaking running in favor of the state, the department, the railroad company and their officers and such employees of such parties as the contracting parties may designate.

(3) The insurance, letter of credit or undertaking:

(a) Shall be acceptable to the contracting parties.

(b) Shall in any event indemnify, protect and hold harmless the railroad company, its officers and employees designated, the state, the department, its officers and employees designated, from all claims for damage occasioned by or in connection with the removal of snow from the highway and the casting of the snow upon the railroad tracks.

(c) May, if so provided, reimburse either or both of the contracting parties for loss, cost and expense incurred in connection with or resulting from such work.

(4) The department may pay out of the highway fund the premium for the insurance or for the fee for the letter of credit and the cost and expense incurred or sustained by the railroad company and the state incident to the snow removal. [Amended by 1953 c.252 §2; 1991 c.331 §58; 1997 c.631 §466]

366.475 [Amended by 1979 c.104 §1; repealed by 1983 c.324 §59]

366.480 Destruction of vouchers. The Department of Transportation may from time to time destroy copies of vouchers which have ceased to possess any record value or serve any purpose and which have been in the files and custody of the department for a period of at least 10 years.

366.485 [Repealed by 1975 c.605 §33]

ROADSIDE REST AREAS

366.486 Construction of roadside rest area facilities for persons with disabilities. When a new roadside rest area is established adjacent to or within the right of way of a state highway, or when rest room facilities are constructed in an existing roadside rest area adjacent to or within the right of way of a state highway, a separate rest room facility for persons with disabilities of both sexes shall be constructed. The facility shall meet all requirements of ORS 447.210 to 447.280. [1993 c.738 §1; 2007 c.70 §152]

Note: 366.486, 366.487 and 366.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.487 Use of roadside rest area rest rooms by persons with disabilities. (1) If a roadside rest area adjacent to or within the right of way of a state highway does not have a separate rest room facility for persons with disabilities of both sexes, a person with a disability and a person of the opposite sex who is accompanying a person with a disability for the purpose of assisting the person with a disability in using the rest room may enter any existing rest room. Prior to entering the rest room, the assisting person shall receive permission from anyone who is in the rest room.

(2) A sign shall be posted outside all rest room facilities subject to the provisions of subsection (1) of this section stating that attendants of the opposite sex may accompany or be accompanied by persons with disabilities into any rest room. The sign shall include appropriate graphics. [1993 c.738 §2; 2007 c.70 §153]

Note: See note under 366.486.

366.490 Coffee and cookies at roadside rest areas; rules. (1) The Department of Transportation shall establish by rule a permit program allowing nonprofit organizations to provide free coffee or other nonalcoholic beverages and cookies at roadside rest areas. Cookies offered under the program must come from a licensed facility. Rules adopted under this section may not restrict the program to any particular days of the year.

(2) An organization may apply for a permit to provide coffee, other beverages and cookies by submitting a written request to an employee of the department designated by the department. The request shall specify the day on which the organization wishes to offer the beverages and cookies and the specific rest area where they will be offered. The request shall be submitted not more than 60 days prior to the date requested.

(3) The department shall issue a permit to the selected organization not less than 30 days in advance of the date for which the permit is issued. If there is more than one request for the same date and the same place, the department shall select one organization by random drawing and shall issue the permit to that organization.

(4) The department may not issue more than one permit for the same time and place.

(5) An organization that receives a permit shall confine distribution of coffee, other beverages or cookies to an area of the rest area designated in the permit or by the rest area attendant. The organization may not obstruct access to any building or other structure in the rest area.

(6) An organization providing coffee, other beverages or cookies may receive donations.

(7) An organization may post signs identifying the organization and the activity, provided that each sign is not more than 10 square feet in area and there are not more than two signs. The signs may be placed only on vehicles used in connection with the provision of beverages and cookies or located in the area designated for the activity.

(8) The department may revoke the permit of any organization that fails to comply with the provisions of this section or with rules adopted by the department to implement the provisions. [1993 c.738 §3; 2005 c.256 §1]

Note: See note under 366.486.

STATE HIGHWAY FUND

366.505 Composition and use of highway fund. (1) The
State Highway
Fund shall consist of:

(a) All moneys and revenues derived under and by virtue of the sale of bonds, the sale of which is authorized by law and the proceeds thereof to be dedicated to highway purposes.

(b) All moneys and revenues accruing from the licensing of motor vehicles, operators and chauffeurs.

(c) Moneys and revenues derived from any tax levied upon gasoline, distillate, liberty fuel or other volatile and inflammable liquid fuels, except moneys and revenues described in ORS 184.642 (2)(a) that become part of the Department of Transportation Operating Fund.

(d) Moneys and revenues derived from or made available by the federal government for road construction, maintenance or betterment purposes.

(e) All moneys and revenues received from all other sources which by law are allocated or dedicated for highway purposes.

(2) The highway fund shall be deemed and held as a trust fund, separate and distinct from the General Fund, and may be used only for the purposes authorized by law and is continually appropriated for such purposes.

(3) All interest earnings on any of the funds designated in subsection (1) of this section shall be placed to the credit of the highway fund. [Amended by 1953 c.125 §5; 1989 c.966 §43; 2001 c.820 §5]

366.506 Highway cost allocation study; purposes; design; report; use of report by Legislative Assembly. (1) Once every two years, the Oregon Department of Administrative Services shall conduct either a full highway cost allocation study or an examination of data collected since the previous study. The purposes of the study or examination of data are to determine:

(a) The proportionate share that the users of each class of vehicle should pay for the costs of maintenance, operation and improvement of the highways, roads and streets in the state; and

(b) Whether the users of each class are paying that share.

(2) The department may use any study design it determines will best accomplish the purposes stated in subsection (1) of this section. In designing the study the department may make decisions that include, but are not limited to, the methodology to be used for the study, what constitutes a class of vehicle for purposes of collection of data under subsections (1) to (4) of this section and the nature and scope of costs that will be included in the study.

(3) The department may appoint a study review team to participate in the study or examination of data required by subsection (1) of this section. The team may perform any functions assigned by the department, including but not limited to consulting on the design of the study.

(4) A report on the results of the study or examination of data shall be submitted to the legislative revenue committees and the legislative committees with primary responsibility for transportation by January 31 of each odd-numbered year.

(5) The Legislative Assembly shall use the report described in subsections (1) to (4) of this section to determine whether adjustments to revenue sources described in section 3a (3), Article IX of the Oregon Constitution, are needed in order to carry out the purposes of section 3a (3), Article IX of the Oregon Constitution. If such adjustments are needed, the Legislative Assembly shall enact whatever measures are necessary to make the adjustments. [2003 c.755 §§1,2]

Note: 366.506 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.507 Modernization program; funding; conditions and criteria. The Department of Transportation shall use an amount equal to the amount of moneys in the State Highway Fund that becomes available for its use from the increase in tax rates created by the amendments to ORS 319.020, 319.530, 825.476 and 825.480 by sections 1, 2 and 10 to 15, chapter 209, Oregon Laws 1985, and an amount equal to one-third of the amount of moneys in the State Highway Fund that becomes available for its use from any increase in tax rates created by the amendments to ORS 319.020, 319.530, 825.476 and 825.480 by sections 5, 6 and 8 to 15, chapter 899, Oregon Laws 1987, and from any increase in tax rates that results from the provisions of sections 16 and 17, chapter 899, Oregon Laws 1987, to establish and operate a state modernization program for highways. The program established under this section and the use of moneys in the program are subject to the following:

(1) The moneys may be used by the department to retire bonds that the department issues for the modernization program under bonding authority of the department.

(2) The intent of the modernization program is to increase highway safety, to accelerate improvements from the backlog of needs on the state highways and to fund modernization of highways and local roads to support economic development in
Oregon
. Projects both on and off the state highway system are eligible.

(3) Projects to be implemented by the modernization program shall be selected by the Oregon Transportation Commission. The criteria for selection of projects will be established after public hearings that allow citizens an opportunity to review the criteria. The commission may use up to one-half of moneys available under this section for modernization projects selected by the commission from a list of projects of statewide significance.

(4) In developing criteria for selection of projects, the commission shall consider the following:

(a) Projects must be of significance to the state highway system.

(b) Except for projects that are of statewide significance, projects must be equitably distributed throughout
Oregon
.

(c) Projects may be on county or city arterial roads connecting to or supporting a state highway.

(d) Priority may be given to projects that make a meaningful contribution to increased highway safety.

(e) Priority may also be given to projects that encourage economic development where:

(A) There is commitment by private industry to construct a facility.

(B) There is support from other state agencies.

(f) Priority may be given where there is local government or private sector financial participation, or both, in the improvement in addition to improvements adjacent to the project.

(g) Priority may be given where there is strong local support.

(5) Except as otherwise provided in this subsection, federal moneys or moneys from the State Highway Fund other than those described in this section may be used for the modernization program as long as the total amount used is equal to the amount described in this section. Federal moneys that are appropriated by Congress for specific projects and federal moneys that are allocated by the United States Department of Transportation for specific projects may not be used for the modernization program under this section. [1985 c.209 §9; 1987 c.899 §2; 1999 c.969 §4; 2001 c.766 §§1,2; 2003 c.618 §§14,15; 2005 c.837 §13]

Note: See note under 366.739.

366.508 Legislative findings. (1) The Legislative Assembly finds that:

(a) Estimated highway, road and street revenues from current sources will not adequately meet the need for continued development of a statewide road and bridge system that is economically efficient, provides accessibility to and from commercial, agricultural, industrial, tourist and recreational facilities and enhances the highway safety, environmental quality and land use goals of this state;

(b) Responsibility for the cost of the highway, road and street system should be proportional and should be based on the number and types of vehicles that use the system and on the frequency of their use; and

(c) Expansion, modernization, maintenance, repair, reconstruction, increased capacity and enhanced safety on all roads and bridges is crucial to the economic revitalization of
Oregon
.

(2) The Legislative Assembly declares that the purpose of this section and ORS 319.020, 319.530, 366.507, 366.739, 366.774, 366.790, 825.476 and 825.480 is:

(a) To enhance the revenue base for the state, counties and cities for continued development and maintenance of the road and bridge system; and

(b) To enhance the revitalization of this states economy by implementing a long-term plan for the state, counties and cities that establishes priorities for road and bridge improvements. [1987 c.899 §1]

Note: 366.508 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.509 [1999 c.969 §2; repealed by 2005 c.612 §10]

366.510 Turning over highway funds to State Treasurer. All state officials charged with the collection of highway funds shall, upon the first of each month after collection, unless a different time is otherwise provided, turn the same over to the State Treasurer, who shall enter such revenues in the account of the highway fund. [Amended by 1967 c.454 §106]

366.512 Collection of certain registration fees for State Parks and Recreation Department Fund. (1) The Department of Transportation shall collect all registration fees for campers, motor homes and travel trailers. Such fees shall be paid into the State Parks and Recreation Department Fund.

(2) As used in this section:

(a) Camper has the meaning given that term in ORS 801.180.

(b) Motor home has the meaning given that term in ORS 801.350.

(c) Travel trailer has the meaning given that term in ORS 801.565. [1969 c.605 §46; 1979 c.186 §13; 1983 c.338 §918; 1983 c.363 §2; 1985 c.16 §460; 1985 c.395 §6; 1989 c.904 §36; 1993 c.696 §15; 2003 c.14 §161; 2003 c.655 §72; 2005 c.22 §§260,261]

366.514 Use of highway fund for footpaths and bicycle trails. (1) Out of the funds received by the Department of Transportation or by any county or city from the State Highway Fund reasonable amounts shall be expended as necessary to provide footpaths and bicycle trails, including curb cuts or ramps as part of the project. Footpaths and bicycle trails, including curb cuts or ramps as part of the project, shall be provided wherever a highway, road or street is being constructed, reconstructed or relocated. Funds received from the State Highway Fund may also be expended to maintain footpaths and trails and to provide footpaths and trails along other highways, roads and streets.

(2) Footpaths and trails are not required to be established under subsection (1) of this section:

(a) Where the establishment of such paths and trails would be contrary to public safety;

(b) If the cost of establishing such paths and trails would be excessively disproportionate to the need or probable use; or

(c) Where sparsity of population, other available ways or other factors indicate an absence of any need for such paths and trails.

(3) The amount expended by the department or by a city or county as required or permitted by this section shall never in any one fiscal year be less than one percent of the total amount of the funds received from the highway fund. However:

(a) This subsection does not apply to a city in any year in which the one percent equals $250 or less, or to a county in any year in which the one percent equals $1,500 or less.

(b) A city or county in lieu of expending the funds each year may credit the funds to a financial reserve fund in accordance with ORS 294.525, to be held for not more than 10 years, and to be expended for the purposes required or permitted by this section.

(c) For purposes of computing amounts expended during a fiscal year under this subsection, the department, a city or county may record the money as expended:

(A) On the date actual construction of the facility is commenced if the facility is constructed by the city, county or department itself; or

(B) On the date a contract for the construction of the facilities is entered with a private contractor or with any other governmental body.

(4) For the purposes of this chapter, the establishment of paths, trails and curb cuts or ramps and the expenditure of funds as authorized by this section are for highway, road and street purposes. The department shall, when requested, provide technical assistance and advice to cities and counties in carrying out the purpose of this section. The department shall recommend construction standards for footpaths and bicycle trails. Curb cuts or ramps shall comply with the requirements of ORS 447.310 and rules adopted under ORS 447.231. The department shall, in the manner prescribed for marking highways under ORS 810.200, provide a uniform system of signing footpaths and bicycle trails which shall apply to paths and trails under the jurisdiction of the department and cities and counties. The department and cities and counties may restrict the use of footpaths and bicycle trails under their respective jurisdictions to pedestrians and nonmotorized vehicles, except that motorized wheelchairs shall be allowed to use footpaths and bicycle trails.

(5) As used in this section, bicycle trail means a publicly owned and maintained lane or way designated and signed for use as a bicycle route. [1971 c.376 §2; 1979 c.825 §1; 1983 c.19 §1; 1983 c.338 §919; 1991 c.417 §7; 1993 c.503 §12; 1997 c.308 §36; 2001 c.389 §1]

366.515 [Amended by 1971 c.376 §3; 1973 c.249 §39; repealed by 1975 c.436 §7]

366.516 Incurring obligations payable from anticipated revenues. The Department of Transportation may incur obligations to be paid from the State Highway Fund for the construction, reconstruction, improvement, repair or maintenance of highways, streets and bridges in excess of the amount then standing to the credit of the State Highway Fund if in the opinion of the department there will be sufficient funds available for the payment of such obligations when they become due and payable and all other debts, obligations and expenses chargeable against the State Highway Fund including those amounts that are required by law to be set aside from the State Highway Fund for particular purposes. Obligations incurred under the authority of this section need not be payable in the same biennial period during which the obligation is incurred. [1953 c.125 §2]

366.517 Department may determine certain accounting procedures. The Department of Transportation shall determine the accounting period for which any expenditures shall be charged against the State Highway Fund. The department may charge such expenditures against the State Highway Fund at the time the expenditures are actually paid even though the expenditures were obligated during a prior accounting period. The department may keep its accounts on a calendar year basis. [1953 c.125 §3; 1967 c.454 §40]

366.518 Expenditures from highway fund to be reported, budgeted and limited to amounts budgeted. The Department of Transportation shall submit a biennial statement and budget estimate as required by law, and shall limit its expenditures from the State Highway Fund during each biennial period to the total amount of the budget approved according to law; provided, that the word expenditures shall mean all money actually paid out or due and payable, but shall not mean liabilities or obligations incurred but not due and payable until a subsequent biennial period. The provisions of any law establishing a Legislative Assembly emergency committee shall apply to expenditures from the State Highway Fund. [1953 c.125 §4]

366.520 Expenses in legalizing state highways. The expenses incurred in any proceeding by the Department of Transportation under ORS 368.201 to 368.221, when applied to state highways, shall be paid out of the highway fund. [Amended by 1981 c.153 §62]

366.522 Appropriations from highway fund for legislative interim committees. It hereby is declared to be the policy and intent of the Legislative Assembly that the total appropriations out of the State Highway Fund made by it for the payment of expenses incurred by the Legislative Assembly by and through its interim committee during any biennium shall be deemed to be the maximum amount necessary for such purpose. Any unexpended and unobligated balance remaining in any such appropriation heretofore or hereafter made shall, after the expiration of the biennium for which the appropriation was made, be returned to the State Highway Fund and may thereafter be used for any purpose authorized by law. [1953 c.84 §1]

366.524 [1985 c.209 §7; 1987 c.899 §§18,19,20; 1989 c.865 §§5,5a; 1993 c.637 §17; 1993 c.770 §7; 1995 c.440 §3; 2001 c.669 §5; 2003 c.618 §16; renumbered 366.739 in 2003]

366.525 [Amended by 1967 c.463 §3; 1971 c.376 §4; 1979 c.344 §8; 1981 s.s. c.3 §108; 1983 c.164 §3; 1983 c.338 §920; 1985 c.209 §3; renumbered 366.762 in 2003]

366.530 [Amended by 1955 c.43 §1; 1955 c.287 §23; 1967 c.454 §41; 1977 c.743 §1; 1983 c.338 §921; 1987 c.440 §7; 1991 c.407 §34; 1993 c.741 §41; 1997 c.249 §117; renumbered 366.764 in 2003]

366.535 [Amended by 1967 c.463 §4; 1975 c.527 §2; 1979 c.344 §9; 1985 c.209 §4; renumbered 366.766 in 2003]

366.540 [Amended by 1967 c.454 §42; 1983 c.363 §3; 2003 c.618 §45; renumbered 366.768 in 2003]

366.541 [1995 c.790 §1; 2003 c.618 §19,20; renumbered 366.772 in 2003]

366.542 [1987 c.899 §3; 1999 c.797 §1; 2003 c.201 §38; renumbered 366.774 in 2003]

366.543 [2001 c.669 §6; 2002 s.s.1 c.3 §4; renumbered 366.742 in 2003]

366.545 [1965 c.634 §3; renumbered 390.170]

HISTORIC
COLUMBIA RIVER HIGHWAY

366.550 
Historic Columbia River Highway
 defined. As used in ORS 366.550 to 366.553, Historic Columbia River Highway means all parts of the original Columbia River Highway, constructed between 1913 and 1922, in Multnomah, Hood River and Wasco Counties, that have been designated as a Historic and Scenic Highway under ORS 377.100 and all properties and structures that are within the Columbia River Highway Historic District, National Register of Historic Places. [1987 c.382 §1]

Note: 366.550 to 366.553 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.551 Policy. The Legislative Assembly declares that it is the public policy of the State of
Oregon
to preserve and restore the continuity and historic integrity of the remaining segments of the
Historic Columbia River Highway
for public use and enjoyment and in furtherance thereof:

(1) To reuse and manage the
Historic Columbia River Highway
as a continuous visitor attraction that ties together Columbia Gorge cities and rural service centers and contributes to their economic development.

(2) To rehabilitate, restore, maintain and preserve all original roadway and highway-related structures on the intact and usable highway segments.

(3) To connect intact and usable highway segments with recreation trails, where feasible, to create a continuous historic road route through the Columbia Gorge which links local, state and federal recreation and historic sites.

(4) To provide a coordinated visitor information program to identify and interpret the significance of the highway.

(5) To preserve and enhance the scenic qualities of the highway and its associated corridor.

(6) To coordinate appropriate state agency activities and funds to accomplish these purposes. [1987 c.382 §2]

Note: See note under 366.550.

366.552 Historic road program for
Historic Columbia River Highway
; footpaths and bicycle trails; acquisition of property; cooperation with other agencies. (1) The Department of Transportation and the State Parks and Recreation Department shall prepare and manage a historic road program, in consultation with the Historic Columbia River Highway Advisory Committee and other affected entities, consistent with the purposes of the Columbia River Gorge National Scenic Area Act of 1986 and the public policy of this state declared in ORS 366.551.

(2) The departments shall inform the advisory committee of those activities of the departments which may affect the continuity, historic integrity and scenic qualities of the
Historic Columbia River Highway
.

(3) The departments shall undertake efforts to rehabilitate, restore, maintain and preserve all intact and usable segments of the
Historic Columbia River Highway
and associated state parks. The Department of Transportation may expend funds dedicated for footpaths and bicycle trails under ORS 366.514 to construct footpaths and bicycle trails on those portions of the Historic Columbia River Highway that are parts of the state highway system or that are county roads or city streets and the State Parks and Recreation Department may incorporate those segments into the Oregon recreation trails system under the provisions of ORS 390.950 to 390.989 and 390.995 (2).

(4) The departments may acquire real property, or any right or interest therein, deemed necessary for the preservation of historic, scenic or recreation qualities of the
Historic Columbia River Highway
, for the connection of intact and usable segments, or for the development and maintenance of parks along or in close proximity to the highway. The departments shall encourage the acquisition of lands, or interests in lands, by donation, agreement, exchange or purchase.

(5) The departments shall assist and cooperate with other agencies and political subdivisions of the state, state agencies, the federal government, special purpose districts, railroads, public and private organizations and individuals to the extent necessary to carry out the provisions of ORS 366.550 to 366.553. The departments may enter into such contracts as are necessary to carry out these provisions. [1987 c.382 §3; 1989 c.904 §37]

Note: See note under 366.550.

366.553 Advisory committee; members; duties; meetings. (1) There is created in the Department of Transportation an advisory committee to advise the Director of Transportation and the Oregon Transportation Commission on policy matters pertaining to the preservation and restoration of the
Historic Columbia River Highway
. The committee shall consist of 10 members, including the State Parks and Recreation Director, State Historic Preservation Officer, Director of the Economic and Community Development Department or their delegates, one member appointed by the Director of Transportation and six citizen members, two residents each from Wasco,
Hood
River
and
Multnomah
Counties
. The Governor shall appoint one member from each of the three counties and each county commission shall appoint one member respectively. Citizen members shall have knowledge or specific interest in historic or scenic preservation, engineering design, recreation or related disciplines.

(2) The citizen members shall be appointed to terms of four years, commencing on July 1 of the year of appointment. Members of the advisory committee shall be entitled to expenses as provided by ORS 292.495 (2).

(3) The committee shall review the departments preparation of the historic road program and its ongoing management and submit recommendations to the Director of Transportation.

(4) The committee shall review proposed highway-related activities and other public actions, except for routine highway maintenance, which may affect the historic integrity, continuity, scenic values, public access and public recreational opportunities within the Columbia River Highway Historic District and submit recommendations to the director. The committee may appoint subcommittees composed of qualified members or other technical specialists, as required, to review plans, construction or other subjects as designated by the committee. The director shall provide notice to the committee of proposed activities, actions or projects at the earliest possible opportunity.

(5) The committee may recommend to the director that a public hearing with appropriate public notification be held for proposed activities, actions or projects which significantly affect the
Historic Columbia River Highway
.

(6) The committee shall meet regularly a minimum of four times a year at times and places fixed by the chairperson of the committee. The department shall provide personnel services to assist the committee within the limits of available funds. The committee shall adopt rules to govern its proceedings and may select officers it considers necessary. [1987 c.382 §4; 1989 c.904 §61; 1993 c.736 §54; 1993 c.741 §42]

Note: See note under 366.550.

INTERGOVERNMENTAL HIGHWAY COOPERATION

366.556 Acceptance of provisions of Acts of Congress. The State of Oregon assents to the Act of July 11, 1916, 39 Stat. 355, entitled An act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes, or Acts supplementary thereto, and accepts the provisions and benefits of any Act of Congress having for its purpose the construction, improvement or maintenance of public roads or highways in the State of Oregon. [Formerly 366.705]

366.558 Contracting with and submitting programs to federal government. The Department of Transportation may enter into all contracts and agreements with the federal government relating to the survey, construction, improvement and maintenance of roads and highways, including county roads and city streets, submit such scheme or program of construction, improvement or maintenance as may be required by the federal government, and do all other things necessary fully to carry out the cooperation contemplated and provided for by the Acts of Congress mentioned in ORS 366.556. [Formerly 366.710]

366.560 Pledge of state to match federal funds. For the construction or improvement and maintenance of rural post roads or such other roads, highways and streets as may be eligible for federal aid funds, the good faith of the state is pledged to make available funds which alone, or combined with funds made or to be made available by counties and cities, will be sufficient to match funds made available to the State of Oregon by the federal government for highway, road or street purposes. For the purpose of evidencing such good faith the Department of Transportation, in the name of the state, is authorized to enter into any and all agreements with the federal government. [Formerly 366.715]

366.562 Use of highway fund to match federal moneys. The Department of Transportation may use, allocate or in any manner employ for the purpose of matching any sum of money made available to the state by the federal government for road or highway purposes any moneys credited to the highway fund, regardless of the source from which such moneys may have been derived. [Formerly 366.720]

366.564 Borrowing to match federal moneys. For the purpose of providing funds to match funds made available to the state by the federal government for highway purposes and for the matching of which federal funds there are no highway funds immediately available, the Department of Transportation may borrow money as provided in ORS 367.105. [Formerly 366.725]

366.566 Meeting requirements of federal aid statutes. The Department of Transportation or officers having control of the state highways shall enter into such contracts, appoint such officers and do any other act or thing necessary to fully meet the requirements of the federal government and the officers acting under the federal statutes mentioned in ORS 366.556, or of other federal aid furnished. [Formerly 366.730]

366.568 Using highway funds to comply with federal aid statutes. The Department of Transportation or officers having control of the state highways shall, out of the money received in the highway funds each year from any and all sources, first set aside, if deemed necessary or expedient, a sufficient amount to comply with the terms of the Federal Acts mentioned in ORS 366.556, and any other aid hereafter furnished by the federal government for the construction of roads and highways or to match the federal aid. [Formerly 366.735]

366.570 Payments under cooperative agreement with federal government. (1) Where state or county roads are to be surveyed or constructed under the supervision of the federal government with the aid of state or county funds, or both, the State Treasurer or county treasurer, or both, may advance to the federal government, in the manner provided in this section, the full amount set forth in the cooperative agreement, or such portion of the amount as may be specified by the federal government at any time after the Department of Transportation or the county commissioners have entered into a cooperative agreement with the federal government for the survey, construction or maintenance of a road under any such statute, or under any appropriation statute for the federal government against which such expenditures may be chargeable.

(2) The advance payments shall be made to the fiscal agent of the federal government designated by, and upon receipt of, a request for such funds from the federal government, if the federal government agrees to refund to the state or county treasurer, or both, as the case may be, any amount advanced in excess of the proportionate share of the actual cost.

(3) When the state, through the Department of Transportation has entered into any cooperative agreement with the federal government for the survey or construction of any state road or highway as in this section contemplated, the department shall prepare, verify and approve a claim in favor of the federal government for the amount of the states share of the cost of the work, accompanying the claim with a copy of the agreement. The claim shall be paid by warrant on the State Treasurer in the manner provided by law, from such funds as are available for road purposes as shall be directed by the department. [Formerly 366.765]

366.572 State highway agreements with local governments. (1) The Department of Transportation may enter into a cooperative agreement with any one or more cities, counties, road districts or other municipalities of the state for the construction, reconstruction, improvement, repair or maintenance of any state highway, and provide for an allocation of the cost of the project to the contracting parties.

(2) The Department of Transportation may enter into cooperative agreements with any county for the survey, construction, improvement, reconstruction, repair or maintenance of any state highway or part thereof upon such basis of contribution as may be agreed upon between them. [Formerly 366.770]

366.574 Intergovernmental road maintenance agreement. (1) The Legislative Assembly declares that it is the public policy of the State of
Oregon
to promote cooperation between the Department of Transportation and counties on road maintenance projects when it results in an overall benefit to the public. Monetary savings that result from the cooperative efforts shall primarily be retained by the counties and the division of the department that enters into the agreement. The participants should endeavor to cooperate regardless of the proportion of benefit to either party.

(2) A county and the Department of Transportation or a division of the department may establish an intergovernmental road maintenance agreement that will govern the maintenance of state highways and county roads within the county or other areas described by the agreement or of a particular road project. The agreement must be ratified by the governing body of the county and the Director of Transportation. An agreement under this section shall require highways and roads to be maintained in accordance with standards mutually established by the Oregon Transportation Commission and the county governing body.

(3) All employees and managers of the department and the county who will perform road maintenance activities described in the agreement or who will be involved in the road project described in the agreement must be given a reasonable opportunity to participate with the department and the counties in establishing the terms and provisions of the agreement.

(4) Nothing in this section or in the agreement affects title to or ownership of state highways or county roads.

(5) The agreement must:

(a) Provide for the use of state and county road maintenance equipment and facilities by the participants.

(b) Recognize an agreement between either participant and a state or federal agency established to protect the environment. The intergovernmental road maintenance agreement should contain references to applicable provisions that implement procedures and specifications contained in the agreement between either participant and the agency.

(c) Establish a procedure, consistent with appropriate collective bargaining agreements, to ensure that employees of the department and the county are properly supervised.

(d) Establish a procedure to determine which maintenance methods will be used by the participants.

(e) Establish a procedure to account for changes in operating costs due to the establishment of the agreement and to allocate increased costs or distribute cost savings between the county and the department.

(f) Establish a formula, adjustment factor or procedure for the equitable adjustment and comparison of the maintenance and equipment use rates required of the department under federal law and the maintenance and equipment use rates employed by the county.

(g) Authorize the participants to use either the procurement procedures applicable to the department or the procurement procedures applicable to the county as long as the procurement procedures include adequate safeguards fostering competition and are consistent with ORS 279A.015 and 279C.300. [Formerly 366.773]

Note: 366.574 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.576 Road, highway or street agreements with local governments. The Department of Transportation may enter into an agreement with any county, city, town or road district for the construction, reconstruction, improvement, repair or maintenance of any road, highway or street, upon terms and conditions mutually agreed to by the contracting parties, and the department may acquire by purchase, agreement, donation or by exercise of the power of eminent domain, any real property necessary for rights of way therefor. [Formerly 366.775; 2005 c.22 §262]

366.578 Farm-to-market roads. (1) The Department of Transportation and local governments shall consider the importance of farm-to-market roads when making highway funding decisions.

(2) As used in this section, farm-to-market road means a rural or urban road, street or highway that is used to move agricultural or logging products to market. [Formerly 366.777]

Note: 366.578 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.605 [Renumbered 367.105]

366.625 [Renumbered 367.202]

366.627 [Renumbered 367.204]

366.629 [Renumbered 367.206]

366.631 [Renumbered 367.208]

366.633 [Renumbered 367.210]

366.635 [Renumbered 367.212]

366.637 [Renumbered 367.214]

366.639 [Renumbered 367.216]

366.641 [Renumbered 367.218]

366.643 [Renumbered 367.220]

366.645 [Renumbered 367.226]

366.650 [Renumbered 367.228]

366.655 [Renumbered 367.230]

366.660 [Renumbered 367.232]

366.665 [Renumbered 367.234]

366.670 [Renumbered 367.236]

366.675 [Renumbered 367.238]

366.680 [Renumbered 367.240]

366.685 [Renumbered 367.242]

366.688 [1953 c.20 §2; renumbered 367.252]

366.689 [1953 c.20 §3; renumbered 367.254]

366.690 [1953 c.20 §4; renumbered 367.256]

366.691 [1953 c.20 §5; renumbered 367.258]

366.692 [1953 c.20 §6; renumbered 367.260]

366.693 [1953 c.20 §7; renumbered 367.262]

366.694 [1953 c.20 §8; renumbered 367.264]

366.695 [1953 c.20 §9; renumbered 367.266]

366.696 [1953 c.20 §10; renumbered 367.268]

366.697 [1953 c.20 §11; renumbered 367.270]

366.6980 [1957 c.22 §1; renumbered 367.282]

366.6981 [1957 c.22 §2; renumbered 367.284]

366.6982 [1957 c.22 §3; renumbered 367.286]

366.6983 [1957 c.22 §4; renumbered 367.288]

366.6984 [1957 c.22 §5; renumbered 367.290]

366.6985 [1957 c.22 §6; renumbered 367.292]

366.6986 [1957 c.22 §7; renumbered 367.294]

366.6987 [1957 c.22 §8; renumbered 367.296]

366.6988 [1957 c.22 §9; renumbered 367.298]

366.6989 [1957 c.22 §10; renumbered 367.300]

366.6990 [1957 c.22 §11; renumbered 367.302]

366.7000 [1957 c.354 §1; renumbered 367.324]

366.7001 [1957 c.354 §2; renumbered 367.326]

366.7002 [1957 c.354 §3; renumbered 367.328]

366.7003 [1957 c.354 §4; renumbered 367.330]

366.7004 [1957 c.354 §5; renumbered 367.332]

366.7005 [1957 c.354 §6; renumbered 367.334]

366.7006 [1957 c.354 §7; renumbered 367.336]

366.7007 [1957 c.354 §8; renumbered 367.338]

366.7008 [1957 c.354 §9; renumbered 367.340]

366.7009 [1957 c.354 §10; renumbered 367.344]

366.7010 [1957 c.354 §11; renumbered 367.346]

366.7020 [1959 c.386 §1; renumbered 367.365]

366.7021 [1959 c.386 §2; 1961 c.345 §1; renumbered 367.370]

366.7022 [1959 c.386 §3; renumbered 367.380]

366.7023 [1959 c.386 §4; renumbered 367.385]

366.7024 [1959 c.386 §5; 1961 c.381 §3; renumbered 367.390]

366.7025 [1959 c.386 §6; renumbered 367.395]

366.7026 [1959 c.386 §7; renumbered 367.400]

366.7027 [1959 c.386 §8; renumbered 367.405]

366.7028 [1959 c.386 §9; renumbered 367.410]

366.7029 [1959 c.386 §10; 1961 c.345 §2; renumbered 367.415]

366.7030 [1959 c.386 §11; renumbered 367.420]

366.705 [Renumbered 366.556 in 2003]

366.710 [Amended by 1979 c.293 §3; renumbered 366.558 in 2003]

366.715 [Amended by 1979 c.293 §4; renumbered 366.560 in 2003]

366.720 [Renumbered 366.562 in 2003]

366.725 [Renumbered 366.564 in 2003]

366.730 [Renumbered 366.566 in 2003]

366.735 [Part renumbered 367.155; 1979 c.293 §6; renumbered 366.568 in 2003]

ALLOCATIONS TO COUNTIES AND CITIES

(Generally)

366.739 Allocation of moneys to counties and cities generally. Except as otherwise provided in ORS 366.744, the taxes collected under ORS 319.020, 319.530, 803.090, 803.420, 818.225, 825.476 and 825.480, minus $71.2 million per biennium, shall be allocated 24.38 percent to counties under ORS 366.762 and 15.57 percent to cities under ORS 366.800. [Formerly 366.524]

Note: Sections 15 to 20, chapter 911, Oregon Laws 2007, provide:

Sec. 15. Notwithstanding ORS 366.739, the Department of Transportation shall distribute moneys to each county no later than November 1, 2008, in the following amounts:

Baker
County
$517,514

Benton
County
$400,000

Clackamas
County
$2,241,837

Clatsop
County
$400,000

Columbia
County
$400,000

Coos County                     $400,000

Crook County                   $1,215,064

Curry County                    $1,624,789

Deschutes
County
$1,230,565

Douglas
County
$7,353,554

Gilliam
County
$751,404

Grant County                    $3,249,760

Harney
County
$1,935,370

Hood River County          $867,549

Jackson
County
$2,078,126

Jefferson
County
$400,000

Josephine
County
$897,122

Klamath
County
$5,043,802

Lake
County
$1,816,679

Lane
County
$9,897,402

Lincoln
County
$1,651,353

Linn
County
$3,268,797

Malheur
County
$681,559

Marion
County
$1,232,345

Morrow
County
$490,013

Multnomah
County
$400,000

Polk
County
$400,000

Sherman
County
$761,973

Tillamook
County
$883,590

Umatilla
County
$400,000

Union County                   $400,000

Wallowa
County
$437,299

Wasco
County
$928,268

Washington
County
$400,000

Wheeler
County
$794,260

Yamhill
County
$400,000

[2007 c.911 §15]

Sec. 16. (1) If the Secure Rural Schools and Community Self-Determination Act of 2000 (P.L. 106-393) is reauthorized for the federal fiscal year beginning October 1, 2008, each county shall match 10.89 percent of the funds the county receives from the Department of Transportation under section 15 of this 2007 Act.

(2) If the department determines that the federal government has not reauthorized the Secure Rural Schools and Community Self-Determination Act of 2000 or approved another source of funding for the counties for the federal fiscal year beginning October 1, 2008, the Oregon Transportation Commission may determine how the counties may match an amount not to exceed 10.89 percent of the funds the counties receive from the department under section 15 of this 2007 Act. [2007 c.911 §16]

Sec. 17. (1) Prior to selecting transportation projects using funds distributed to the counties by the Department of Transportation pursuant to section 15 of this 2007 Act, each county shall consult with and solicit comments and recommendations from the cities within the county and any appropriate advisory group.

(2) The Association of Oregon Counties shall provide a report to the Joint Committee on Ways and Means of the Seventy-fifth Legislative Assembly no later than April 1, 2009. The report must identify the projects funded with moneys distributed under section 15 of this 2007 Act, the budget for each project and amount of state and local moneys expended on each project, and the start and completion dates for the projects. [2007 c.911 §17]

Sec. 18. Notwithstanding ORS 366.507, the Department of Transportation may decrease the amount of moneys spent on modernization required by ORS 366.507 by 25 percent. [2007 c.911 §18]

Sec. 19. (1) Sections 15 to 17 of this 2007 Act are repealed on June 30, 2009.

(2) Section 18 of this 2007 Act is repealed on June 30, 2011. [2007 c.911 §19]

Sec. 20. Sections 15 to 18 of this 2007 Act become operative July 1, 2008. [2007 c.911 §20]

366.740 [Renumbered 367.160]

366.742 Repayment of specified bonds; allocation of moneys not needed for repayment. Each biennium, any portion of the $71.2 million referred to in ORS 366.739 that remains after deducting an amount equal to total debt service payments payable on outstanding Highway User Tax Bonds described in ORS 367.620 (2) shall be allocated 50 percent to the Department of Transportation, 30 percent to counties and 20 percent to cities. Moneys allocated to counties and cities under this section shall be distributed in the same manner as moneys allocated under ORS 366.739 are distributed. [Formerly 366.543]

Note: 366.742 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.744 Allocation of moneys from specified increases in title and registration fees and in truck taxes and fees; restrictions on expenditure by
Multnomah
County
. (1) The following moneys shall be allocated as provided in subsection (2) of this section:

(a) The amount attributable to the increase in title fees by the amendments to ORS 803.090 by section 1, chapter 618, Oregon Laws 2003.

(b) The amount attributable to the increase in registration fees by the amendments to ORS 803.420 by section 2, chapter 618, Oregon Laws 2003, except for the amount paid to the State Parks and Recreation Department Fund under ORS 366.512; and

(c) The amount attributable to the increase in fees and tax rates by the amendments to ORS 818.225, 825.476 and 825.480 by sections 3, 4 and 5, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated as follows:

(a) 57.53 percent to the Department of Transportation.

(b) 25.48 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on county highways. However, any portion of the 25.48 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to counties. Moneys allocated to counties under this paragraph shall be distributed in the same manner as moneys allocated to counties under ORS 366.739 are distributed.

(c) 16.99 percent to the department to pay the principal and interest due on bonds authorized under ORS 367.620 (3) that are issued for replacement and repair of bridges on city highways. However, any portion of the 16.99 percent that is not needed for payment of principal and interest on the bonds described in this paragraph shall be allocated to cities. Moneys allocated to cities under this paragraph shall be distributed in the same manner as moneys allocated to cities under ORS 366.739 are distributed.

(3)(a)
Multnomah
County
shall spend a majority of moneys distributed to it under subsection (2)(b) of this section on bridges in the county.

(b) Moneys distributed to
Multnomah
County
under subsection (2)(b) of this section that are not spent on bridges shall be distributed equitably within the county, based on the agreement described in paragraph (c) of this subsection.

(c)
Multnomah
County
and the cities within the county shall agree upon the distribution of moneys described in paragraph (b) of this subsection. When the county and the cities have reached an agreement, they shall notify the Oregon Transportation Commission of the agreement. If the commission does not receive notice of an agreement by June 30, 2004, the Department of Transportation may not distribute moneys that would otherwise go to the county under paragraph (b) of this subsection. Such moneys shall revert to the State Highway Fund for use by the Department of Transportation. [2003 c.618 §18]

366.745 [Renumbered 367.165]

366.747 Allocation of moneys from specified increases in fees. (1) The following moneys shall be allocated as described in subsection (2) of this section:

(a) The amount attributable to the increase in the inspection fee by the amendments to ORS 803.215 by section 47, chapter 618, Oregon Laws 2003.

(b) The amount attributable to any increase in registration plate fees by the amendments to ORS 803.570 by section 48, chapter 618, Oregon Laws 2003.

(c) The amount attributable to the increases in fees for driver licenses, permits and endorsements by the amendments to ORS 807.370 by section 49, chapter 618, Oregon Laws 2003.

(d) The amount attributable to the increase in the weight receipt fee by the amendments to ORS 825.450 by section 50, chapter 618, Oregon Laws 2003.

(2) The moneys described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed. [2003 c.618 §53]

366.749 Allocation of moneys resulting from increase in numbers of vehicle registrations, titles and trip permits due to specified actions by vehicle dealers and persons engaged in towing. (1) Each year the Department of Transportation shall determine the increase in the number of vehicle registrations and titles that is attributable to ORS 803.565 and the increase in the number of trip permits issued under ORS 803.600 that is attributable to the amendments to ORS 803.600 by section 3, chapter 600, Oregon Laws 2003.

(2) Notwithstanding any other allocation of moneys to counties and cities under this chapter, the amount of moneys from the increases described in subsection (1) of this section shall be allocated 60 percent to counties and 40 percent to cities. Moneys allocated under this section shall be distributed in the same manner as moneys allocated to counties and cities under ORS 366.739 are distributed. [2003 c.618 §55]

366.750 [Renumbered 367.170]

366.755 [Renumbered 367.175]

366.760 [Renumbered 367.180]

(Counties)

366.762 Appropriation from highway fund for counties.

There shall be and hereby are appropriated out of the highway fund annually such sums of money established under ORS 366.739 out of all moneys credited to the State Highway Fund by the State Treasurer between July 1 of any year and June 30 of the following year that are subject to the appropriation under this section by ORS 366.739. The appropriation shall be distributed among the several counties for the purposes provided by law. [Formerly 366.525]

366.764 Basis of allocation of appropriation to counties. The sum designated in ORS 366.762 shall be remitted by warrant to the county treasurers of the several counties. The remittance in any year shall be in proportion of the number of vehicles, trailers, semitrailers, pole trailers and pole or pipe trailers registered in each county, to the total number of such vehicles registered in the state as of December 31 of the preceding year, as indicated by motor vehicles registration records. All such vehicles owned and operated by the state and registered under ORS 805.040, 805.045 and 805.060 shall be excluded from the computation in making the apportionment. [Formerly 366.530]

366.765 [Amended by 1967 c.454 §43; 1979 c.293 §7; 1981 c.153 §63; renumbered 366.570 in 2003]

366.766 Remitting appropriation to counties. The appropriation made by ORS 366.762 shall be remitted to the counties on a monthly basis within 35 days after the end of the month for which a distribution is made in an amount determined in ORS 366.739 and 366.762 and credited to the highway fund for such remittance. [Formerly 366.535]

366.768 Advances from highway fund to county. Upon satisfactory showing before the Department of Transportation by any county that the county does not have sufficient funds with which to pay, when due, bonded indebtedness incurred for highway purposes, the department may certify to such fact. Pursuant to the certificate, a warrant shall be drawn in favor of the county against the highway fund in the amount set out in each certificate, which amount so advanced shall be deducted from the next payment due the county under ORS 366.762 to 366.768. [Formerly 366.540]

366.770 [Amended by 1979 c.223 §2; renumbered 366.572 in 2003]

366.772 Allocation of moneys to counties with road funding deficit. (1) Not later than July 31 in each calendar year, the sum of $500,000 shall be withdrawn from the appropriation specified in ORS 366.762, and the sum of $250,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund. The sums withdrawn shall be set up in a separate account to be administered by the Department of Transportation.

(2) Not later than July 31 in each calendar year, the sum of $750,000 shall be withdrawn from the separate account described in subsection (1) of this section and distributed to counties that had a county road base funding deficit in the prior fiscal year. A countys share of the $750,000 shall be based on the ratio of the amount of the countys road base funding deficit to the total amount of county road base funding deficits of all counties.

(3) Moneys allocated as provided in this section may be used only for maintenance, repair and improvement of existing roads.

(4) As used in this section:

(a) Arterial highway has the meaning given that term in ORS 801.127.

(b) Collector highway has the meaning given that term in ORS 801.197.

(c) County road base funding deficit means the amount of a countys minimum county road base funding minus the amount of that countys dedicated county road funding. A county has a county road base funding deficit only if the amount of the dedicated county road funding is less than the amount of the minimum county road base funding.

(d) Dedicated county road funding for a county means:

(A) Moneys received from federal forest reserves and apportioned to the county road fund in accordance with ORS 294.060;

(B) State Highway Fund moneys distributed to the county, other than moneys distributed under this section and not including moneys allocated under section 15, chapter 911, Oregon Laws 2007; and

(C) Federal Highway Administration revenues allocated by formula to the county annually under the federal-aid highway program authorized by 23 U.S.C. chapter 1. These moneys do not include federal funds received by the county through a competitive grant process.

(e) Minimum county road base funding means $4,500 per mile of county roads that are arterial and collector highways beginning on July 1, 2008, and thereafter means $4,500 per mile of county roads that are arterial and collector highways as adjusted annually on the basis of the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. [Formerly 366.541; 2007 c.911 §14]

Note: The amendments to 366.772 by section 20, chapter 618, Oregon Laws 2003, and section 14, chapter 911, Oregon Laws 2007, become operative July 1, 2008. See section 21, chapter 618, Oregon Laws 2003. The text that is operative until July 1, 2008, is set forth for the users convenience.

366.772. (1) Not later than July 31 in each calendar year, the sum of $750,000 shall be withdrawn from the appropriation specified in ORS 366.762, and the sum of $250,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund. The sums withdrawn shall be set up in a separate account to be administered by the Department of Transportation.

(2) Not later than July 31 in each calendar year, the sum of $1 million shall be withdrawn from the separate account described in subsection (1) of this section and distributed to counties that had a county road base funding deficit in the prior fiscal year. A countys share of the $1 million shall be based on the ratio of the amount of the countys road base funding deficit to the total amount of county road base funding deficits of all counties.

(3) Moneys allocated as provided in this section may be used only for maintenance, repair and improvement of existing roads.

(4) As used in this section:

(a) County road base funding deficit means the amount of a countys minimum county road base funding minus the amount of that countys dedicated county road funding. A county has a county road base funding deficit only if the amount of the dedicated county road funding is less than the amount of the minimum county road base funding.

(b) Dedicated county road funding for a county means:

(A) Moneys received from federal forest reserves and apportioned to the county road fund in accordance with ORS 294.060;

(B) State Highway Fund moneys distributed to the county, other than moneys distributed under this section; and

(C) Federal Highway Administration revenues allocated by formula to the county annually under the federal-aid highway program authorized by 23 U.S.C. chapter 1. These moneys do not include federal funds received by the county through a competitive grant process.

(c) Minimum county road base funding means $1 million beginning on July 1, 2003, and thereafter means $1 million as adjusted annually on the basis of the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor.

Note: 366.772 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.773 [2001 c.565 §1; 2003 c.794 §265; renumbered 366.574 in 2003]

366.774 Authorized use of allocation to counties; report by counties to Legislative Assembly. (1) Moneys paid to counties under ORS 366.762 to 366.768 shall be used only for the purposes stated in sections 3 and 3a, Article IX of the Oregon Constitution, and the statutes enacted pursuant thereto including ORS 366.514.

(2) Counties receiving moneys under ORS 366.762 to 366.768 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The Association of Oregon Counties shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each county shall account for moneys paid to the county under ORS 366.762 to 366.768 separately from any other county moneys. [Formerly 366.542]

Note: 366.774 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.775 [Amended by 1953 c.252 §2; 1979 c.223 §3; renumbered 366.576 in 2003]

366.777 [1999 c.541 §1; renumbered 366.578 in 2003]

366.780 [Repealed by 1981 c.153 §79]

(Cities)

366.785 Definitions for ORS 366.785 to 366.820. As used in ORS 366.785 to 366.820, unless the context requires otherwise:

(1) Year means a calendar year.

(2) City means only cities of this state which are regularly operating as such through elected governmental officers.

(3) Population means population as given in the latest determination of the State Board of Higher Education, except that for a city of more than 100,000 population according to the latest such determination, the term means 74 percent of the number of population given for the city in the determination for computation of its share for 1964, 78 percent for computation of its share for 1965, 82 percent for 1966, 86 percent for 1967, 90 percent for 1968, 94 percent for 1969, 98 percent for 1970; and for 1971 and subsequent years computation shall be made on the basis of full number of population. [Amended by 1961 c.259 §2; 1961 c.653 §1; 1963 c.399 §1]

366.790 Authorized use of appropriation to cities; report by cities to Legislative Assembly. (1) Moneys paid to cities under ORS 366.785 to 366.820 shall be used only for the purposes stated in sections 3 and 3a, Article IX of the Oregon Constitution and the statutes enacted pursuant thereto including ORS 366.514.

(2) Cities receiving moneys under ORS 366.785 to 366.820 shall report annually to the Legislative Assembly the expenditures of those moneys in each of the following areas:

(a) Administration;

(b) Bicycle paths;

(c) Construction and expansion;

(d) Operations and maintenance;

(e) Other payments;

(f) Payments to other governments; and

(g) Repair and preservation.

(3) The League of Oregon Cities shall make an annual report to the Legislative Assembly presenting the information required by subsection (2) of this section. The report shall be made to the committees of the Legislative Assembly with primary jurisdiction over transportation matters.

(4) For the purposes of subsection (2) of this section, each city shall account for moneys paid to the city under ORS 366.785 to 366.820 separately from any other city moneys.

(5) This section does not apply to a city with a population under 5,000. [Amended by 1961 c.653 §2; 1971 c.376 §5; 1985 c.565 §65; 1987 c.899 §4; 1999 c.797 §2]

366.795 [Repealed by 1955 c.237 §1]

366.800 Appropriation from highway fund for cities; amount and source. There shall be and hereby are appropriated out of the highway fund annually such sums of money established under ORS 366.739 out of all moneys credited to the highway fund by the State Treasurer between July 1 of any year and June 30 of the following year that are subject to the appropriation under this section by ORS 366.739. The appropriation shall be distributed among the several cities as provided in ORS 366.785 to 366.820. [Amended by 1967 c.463 §5; 1979 c.344 §10; 1981 s.s. c.3 §109; 1983 c.164 §4; 1983 c.338 §922; 1985 c.209 §5]

366.805 Allocation of appropriation to cities. (1) Except as provided in subsection (2) of this section, the appropriation specified in ORS 366.800 shall be allocated to the cities as provided in this subsection. The moneys subject to allocation under this subsection shall be distributed by the Department of Transportation according to the following:

(a) The moneys shall be distributed to all the cities.

(b) Each city shall receive such share of the moneys as its population bears to the total population of the cities.

(2) Each year, the sum of $500,000 shall be withdrawn from the appropriation specified in ORS 366.800 and $500,000 shall be withdrawn from moneys available to the Department of Transportation from the State Highway Fund and set up in a separate account to be administered by the Department of Transportation. The following apply to the account described in this subsection:

(a) Money from the account shall only be used upon streets:

(A) That are not a part of the state highway system;

(B) That are within cities with populations of 5,000 or fewer persons; and

(C) That are inadequate for the capacity they serve or are in a condition detrimental to safety.

(b) All moneys in the account shall be allotted each year.

(c) Subject to paragraph (d) of this subsection, the department shall determine the distribution of the expenditures after considering applications made to it therefor from the cities.

(d) The department may enter into agreements with cities upon the advice and counsel of organizations representing cities to establish:

(A) The method of allotting moneys from the account; or

(B) The method of considering applications from cities and determining distribution based on the applications. [Amended by 1959 c.170 §1; 1985 c.123 §§1,2; 1989 c.865 §6; 1991 c.355 §1]

366.810 Payment of appropriation to cities. Funds accrued and payable to cities under ORS 366.785 to 366.820 shall be remitted on a monthly basis within 35 days after the end of the month for which a distribution is made by the Department of Transportation to the financial officer of each city. The funds appropriated shall be apportioned on or before the last day of each month by the department, which shall certify to the apportionment. Upon such certification, warrants shall be drawn payable to the cities in the amounts set out. [Amended by 1967 c.454 §44; 1973 c.436 §1; 1975 c.527 §3]

366.815 City to establish state tax street fund; accumulations. (1) A city shall set aside in a state tax street fund all money which it receives under ORS 366.785 to 366.820.

(2) No money allocated to a city may be allowed to accumulate over two successive years unless the city perfects plans for a definite construction program allowable under ORS 366.785 to 366.820 which will necessitate the use of more than two years estimated allocations. The program shall receive the approval of the Chief Engineer before money allocated may be accumulated. If any city accumulates allocated funds for over two years, and a definite construction program is not established, the funds shall revert to the State Treasurer to be reallocated to other cities as though they were an additional credit to the cities appropriation under ORS 366.785 to 366.820. [Amended by 1993 c.741 §43]

366.820 Limit to application of ORS 366.785 to 366.815. Nothing in ORS 366.785 to 366.815 relieves the Department of Transportation of its statutory obligations with respect to the construction, reconstruction, maintenance, repair and improvement of streets or roads taken over by the state, or confers on the department jurisdiction or control over roads or streets benefited by ORS 366.785 to 366.815, except as provided therein. [Amended by 2001 c.104 §126]

MISCELLANEOUS PROVISIONS

366.905 Old
Oregon Trail
 designation. All that portion of the east and west state highway across the state, commencing at the Idaho state line at Ontario and Nyssa, through Huntington, Baker City, La Grande, Pendleton, Umatilla, The Dalles, Hood River, Portland, Astoria and ending at Seaside on the Pacific Ocean, is designated as the Old Oregon Trail. That portion of the highway from
The Dalles
to
Astoria
shall retain its identity as the
Columbia River Highway
section of the Old Oregon Trail. The road from
Hood
River
, up the
Hood
River
Valley
around
Mt.
Hood
, through
Oregon
City
and on to
Portland
, shall be known as the Mt. Hood Loop section of the Old Oregon Trail. [Amended by 1991 c.67 §90; 2001 c.508 §1]

366.906
Oregon
City
designated end of
Oregon Trail
. (1) Notwithstanding the description in ORS 366.905, Oregon City, in Clackamas County, Oregon, is recognized and designated as the true and correct end of the Oregon National Historic Trail, otherwise known as the Oregon Trail or the Old Oregon Trail, and as such is deserving of preservation as an historic and economic resource for this state and the nation.

(2) That northern portion of
Oregon City
,
Oregon
, to the south and east of the confluence of the Clackamas and
Willamette
Rivers
is recognized and designated as the site of the gathering and dispersal of the incoming
Oregon Trail
pioneers. [1987 c.184 §1]

Note: 366.906 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 366 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

366.907 Findings and declarations concerning Highway 101. The Legislative Assembly finds and declares that:

(1) Highway 101, the coast highway providing the only access to the whole western length of this state, is of economic, recreational, scenic, social and historic importance to the people of the state.

(2) There are many agencies and municipalities with particular regulatory or program interests in Highway 101 and the area it controls, but there is no comprehensive management plan or process to insure that state interests are protected and promoted.

(3) It is important that the State of
Oregon
develop and maintain a program of management to promote and insure coordinated management of Highway 101 as a whole. [1991 c.235 §2]

366.910 End of Lewis and Clark Trail. That portion of
Broadway Street
in
Seaside
which meets the
Pacific Ocean
shall be known as the end of the Lewis and Clark Trail.

366.915 Authorization to remove
Crooked River Highway
from state highway system and establish new route. Notwithstanding any other law to the contrary, the Department of Transportation may remove from the state highway system the state highway designated as the Crooked River Highway, otherwise defined as State Highway No. 14, which begins at Prineville and extends southeasterly to a connection with the Central Oregon Highway. Upon the removal of the highway from the state highway system, the department shall be under no further obligation with respect to the construction, reconstruction, maintenance or repair of the highway. Before taking such action, the department shall, in cooperation with the county court of
Crook
County
, provide for the location of and establish as a part of the state highway system another highway between Prineville and the
Central Oregon Highway
.

366.920 [1965 c.572 §8; 1983 c.324 §17; renumbered 360.115]

366.990 [Renumbered 390.990]

_______________



Chapter 367

Chapter 367 Â Transportation Financing; Projects

2007 EDITION

TRANSPORTATION FINANCING; PROJECTS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

TRANSPORTATION FINANCING; PROJECTS

(Generally)

367.010Â Â Â Â  Definitions for chapter

367.015Â Â Â Â  Oregon Transportation Infrastructure Fund; sources; uses; rules; investment

367.020Â Â Â Â  Loans and other assistance to public and private entities; rules; other authorized purposes

367.025Â Â Â Â  Issuance of infrastructure bonds

367.030Â Â Â Â  Issuance of revenue bonds; bond covenants; maximum amount of bonds

367.035Â Â Â Â  Loans to municipalities; authority of municipalities; repayment plan

367.040Â Â Â Â  Loans to state agencies; loan contract

367.050Â Â Â Â  Powers of department

367.060Â Â Â Â  Department pledge to ensure loan guarantees; transfer of moneys from State Highway Fund

(Short Line Railroads)

367.066Â Â Â Â  Definitions for ORS 367.066 and 367.067

367.067Â Â Â Â  Short Line Credit Premium Account; rules

(Industrial Rail Spurs)

367.070Â Â Â Â  Industrial Rail Spur Fund

(Multimodal Projects)

367.080Â Â Â Â  Multimodal Transportation Fund

367.082Â Â Â Â  Grants and loans from Multimodal Transportation Fund; rules

367.084Â Â Â Â  Selection of projects

367.086Â Â Â Â  Administration of projects

SHORT-TERM DEBT

367.105Â Â Â Â  Short-term borrowing; conditions; repayment

GRANT ANTICIPATION REVENUE BONDS

367.161Â Â Â Â  Definitions for ORS 367.161 to 367.181

367.163Â Â Â Â  Purposes for which bonds may be issued

367.166Â Â Â Â  Requirements for grant anticipation revenue bonds; authority of State Treasurer

367.168Â Â Â Â  Revenue declaration

367.171Â Â Â Â  Indenture

367.173Â Â Â Â  Moneys that may be used for payment of grant anticipation revenue bonds

367.176Â Â Â Â  Refunding grant anticipation revenue bonds

367.178Â Â Â Â  Collection and use of federal transportation funds

367.181Â Â Â Â  Limits on obligation of grant anticipation revenue bonds

BONDED INDEBTEDNESS FOR STATE HIGHWAYS

367.555Â Â Â Â  Authority to issue general obligation bonds

367.560Â Â Â Â  Disposition and use of general obligation bond proceeds

367.565Â Â Â Â  Procedure for issuing general obligation bonds under ORS 367.555 to 367.600

367.595Â Â Â Â  Setting aside sufficient moneys to pay maturing obligations

367.600Â Â Â Â  Compliance with constitutional debt limits

HIGHWAY USER TAX BONDS

367.605Â Â Â Â  Source of funds to secure Highway User Tax Bonds

367.615Â Â Â Â  Bond issuance; bonds not general obligation; conditions for issuance of additional bonds; use of bond proceeds

367.620Â Â Â Â  Limitation on bond amount

367.621Â Â Â Â  Use of private sector resources in specified work

367.622Â Â Â Â  Preservation and modernization projects funded by specified bonds; rules; selection criteria

367.623Â Â Â Â  Consultation with local governments for project selection

367.630Â Â Â Â  Highway revenue declaration; contents; purpose

367.635Â Â Â Â  Bond form, issuance and maturity; provisions subject to determination of State Treasurer

367.640Â Â Â Â  Indenture; provisions

367.645Â Â Â Â  Reserve account

367.650Â Â Â Â  Trust indenture to secure bonds; provisions

367.655Â Â Â Â  Loan of bond proceeds to cities and counties; use of loans; rules

367.660Â Â Â Â  Lien on certain moneys pledged for bonds; terms of lien

367.665Â Â Â Â  Interest on bonds exempt from state income tax

BONDED INDEBTEDNESS FOR CITY AND COUNTY ROADS AND RECREATION FACILITIES

367.700Â Â Â Â  Authority to sell limited amount of bonds under ORS 367.700 to 367.750

367.705Â Â Â Â  Use of funds; priority

367.710Â Â Â Â  Repayment by city or county; interest

367.715Â Â Â Â  Procedure for issuing bonds under ORS 367.700 to 367.750

367.745Â Â Â Â  Setting aside sufficient moneys to pay maturing bonds

367.750Â Â Â Â  Constitutional debt limits not to be exceeded

OREGON
INNOVATIVE PARTNERSHIPS PROGRAM

367.800Â Â Â Â  Findings

367.802Â Â Â Â  Definitions

367.804Â Â Â Â  Goals of Oregon Innovative Partnerships Program; authority of Department of Transportation; confidentiality; expenses

367.806Â Â Â Â  Agreements

367.808Â Â Â Â  Evaluation of proposed agreements; role of Attorney General

367.810Â Â Â Â  State Transportation
Enterprise
Fund

367.812Â Â Â Â  Bonds secured by State Transportation Enterprise Fund; financing of transportation projects

367.814Â Â Â Â  Moneys from federal government or other sources

367.816Â Â Â Â  Use of moneys in Oregon Transportation Infrastructure Fund for projects

367.818Â Â Â Â  Eminent domain powers

367.820Â Â Â Â  Creation of district; use of revenues within district

367.822Â Â Â Â  Advisory committees on transportation projects; rules

367.824Â Â Â Â  Rules; supremacy of federal law

367.826Â Â Â Â  Reports to Emergency Board

Â Â Â Â Â  Note: The definitions in 366.005 and 366.015 apply to this chapter.

FINANCING FOR TRANSPORTATION PROJECTS

(Generally)

Â Â Â Â Â  367.010 Definitions for chapter. As used in this chapter:

Â Â Â Â Â  (1) ÂAgencyÂ means any department, agency or commission of the State of
Oregon
.

Â Â Â Â Â  (2) ÂBondÂ means an evidence of indebtedness including, but not limited to, a bond, a note, an obligation, a loan agreement, a financing lease, a financing agreement or other similar instrument or agreement.

Â Â Â Â Â  (3) ÂBond debt serviceÂ means payment of:

Â Â Â Â Â  (a) Principal, interest, premium, if any, or purchase price of a bond;

Â Â Â Â Â  (b) Amounts due to a credit enhancement provider, trustee, paying agent or remarketing agent authorized by this chapter;

Â Â Â Â Â  (c) Amounts necessary to fund bond debt service reserves; and

Â Â Â Â Â  (d) Amounts due under an agreement for exchange of interest rates if designated by the State Treasurer or the Department of Transportation.

Â Â Â Â Â  (4) ÂCredit enhancementÂ means a credit enhancement device, as defined in ORS 286A.001.

Â Â Â Â Â  (5) ÂFinancial institutionÂ means a banking institution, a financial institution or a non-Oregon institution, as those terms are defined in ORS 706.008, and any other institution defined by rule of the Oregon Transportation Commission as a financial institution for purposes of ORS 367.010 to 367.067.

Â Â Â Â Â  (6) ÂInfrastructure assistanceÂ means any use of moneys in the Oregon Transportation Infrastructure Fund, other than an infrastructure loan, to provide financial assistance for transportation projects. The term includes, but is not limited to, use of moneys in the infrastructure fund to finance leases, fund reserves, make grants, pay issuance costs or provide credit enhancement or other security for bonds issued by a public entity to finance transportation projects.

Â Â Â Â Â  (7) ÂInfrastructure bondsÂ means bonds authorized by ORS 367.030, 367.555 to 367.600 or 367.605 to 367.665 that are issued to fund infrastructure loans and the proceeds of which are deposited in the infrastructure fund.

Â Â Â Â Â  (8) ÂInfrastructure fundÂ means the Oregon Transportation Infrastructure Fund.

Â Â Â Â Â  (9) ÂInfrastructure loanÂ means a loan of moneys in the infrastructure fund to finance a transportation project.

Â Â Â Â Â  (10) ÂMunicipalityÂ means a city, county, road district, school district, special district, metropolitan service district, the
Port
of
Portland
or an intergovernmental entity organized under ORS 190.010.

Â Â Â Â Â  (11) ÂTransportation projectÂ means any project or undertaking that facilitates any mode of transportation within this state. The term includes, but is not limited to, a project for highway, transit, rail and aviation capital infrastructure, bicycle and pedestrian paths, bridges and ways, and other projects that facilitate the transportation of materials, animals or people. [1997 c.679 Â§1; 1999 c.1036 Â§3; 2003 c.201 Â§11; 2007 c.783 Â§161]

Â Â Â Â Â  367.015
Oregon
Transportation Infrastructure Fund; sources; uses; rules; investment. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Oregon Transportation Infrastructure Fund. All moneys in the infrastructure fund are continuously appropriated to the Department of Transportation for the purposes of ORS 367.010 to 367.067.

Â Â Â Â Â  (2) The infrastructure fund consists of:

Â Â Â Â Â  (a) Moneys appropriated to the infrastructure fund by the Legislative Assembly.

Â Â Â Â Â  (b) Moneys transferred to the infrastructure fund by the department from the State Highway Fund or from other funds available to the Oregon Transportation Commission.

Â Â Â Â Â  (c) Moneys from any federal grant, state grant or other grant that are deposited in the infrastructure fund.

Â Â Â Â Â  (d) Proceeds of infrastructure bonds.

Â Â Â Â Â  (e) Proceeds of Highway User Tax Bonds issued under ORS 367.615 for the purpose of providing infrastructure assistance or an infrastructure loan.

Â Â Â Â Â  (f) Moneys due to a municipality that are withheld pursuant to ORS 367.035 (3) or (5) and, for a loan made with proceeds of Highway User Tax Bonds, moneys due to a municipality that are withheld pursuant to ORS 367.655 (2)(c).

Â Â Â Â Â  (g) Earnings on the infrastructure fund.

Â Â Â Â Â  (h) Moneys paid to the department in connection with infrastructure loans or infrastructure assistance.

Â Â Â Â Â  (i) Any grants or donations made to the State of
Oregon
for deposit in the infrastructure fund.

Â Â Â Â Â  (3) A pledge by the department of its revenues or other moneys in the infrastructure fund is valid and binding from the time the pledge is made as provided in ORS 286A.102.

Â Â Â Â Â  (4) The department shall use moneys in the infrastructure fund solely to:

Â Â Â Â Â  (a) Provide infrastructure loans and infrastructure assistance;

Â Â Â Â Â  (b) Pay the bond debt service for infrastructure bonds and pay the costs of issuance and other costs related to infrastructure bonds;

Â Â Â Â Â  (c) Pay the departmentÂs costs of administering the infrastructure fund and providing infrastructure loans and infrastructure assistance, including any costs of monitoring transportation projects and obtaining repayment of infrastructure loans and infrastructure assistance;

Â Â Â Â Â  (d) Pay the departmentÂs or another public entityÂs costs for transportation projects including, but not limited to, projects funded with the proceeds of Highway User Tax Bonds; and

Â Â Â Â Â  (e) Ensure repayment of loan guarantees or extensions of credit as provided in ORS 367.816.

Â Â Â Â Â  (5) The department may establish separate accounts in the infrastructure fund for infrastructure loans, infrastructure assistance, the funding of infrastructure bond reserves, bond debt service payments for infrastructure bonds and related costs, administrative and operating expenses or any other purpose necessary or desirable for carrying out the purposes of ORS 367.010 to 367.067. The commission may adopt rules that govern how the infrastructure fund and its accounts are used. The infrastructure fund or any of its accounts may be held by an escrow agent or bond trustee.

Â Â Â Â Â  (6) The department shall administer the infrastructure fund. Moneys in the infrastructure fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820 and the earnings from such investments must be credited to the account in the infrastructure fund designated by the department. [1997 c.679 Â§2; 2003 c.201 Â§12; 2003 c.790 Â§14; 2007 c.783 Â§162]

Â Â Â Â Â  367.020 Loans and other assistance to public and private entities; rules; other authorized purposes. (1) Moneys in the Oregon Transportation Infrastructure Fund may be used to make infrastructure loans and provide infrastructure assistance to any public or private entity. The Oregon Transportation Commission shall adopt rules that prescribe procedures and standards for making infrastructure loans and providing infrastructure assistance.

Â Â Â Â Â  (2) Moneys in the infrastructure fund may be used for any purpose as long as the use is consistent with any restrictions of the Oregon Constitution that may apply to such moneys. [1997 c.679 Â§Â§3,4; 2003 c.201 Â§13]

Â Â Â Â Â  367.025 Issuance of infrastructure bonds. (1) If the Department of Transportation determines that it is necessary or desirable to issue infrastructure bonds to provide moneys for the Oregon Transportation Infrastructure Fund, the department shall ask the State Treasurer to issue infrastructure bonds.

Â Â Â Â Â  (2) Infrastructure bonds shall be issued as provided in ORS chapter 286A. [1997 c.679 Â§5; 2001 c.536 Â§9; 2003 c.794 Â§266; 2007 c.783 Â§163]

Â Â Â Â Â  367.030 Issuance of revenue bonds; bond covenants; maximum amount of bonds. (1) To provide moneys for the Oregon Transportation Infrastructure Fund or to refund bonds authorized by this section, the State Treasurer may, at the request of the Department of Transportation, issue revenue bonds of the State of Oregon that are payable solely from all or any portion of the moneys deposited in the infrastructure fund and may pledge such moneys to secure the revenue bonds. The department or State Treasurer may exercise any power granted by ORS chapter 286A in connection with bonds authorized by this section. However, the State Treasurer or the department shall not pledge or encumber any moneys of the State of
Oregon
other than those required by ORS 367.010 to 367.067 to be deposited in the infrastructure fund.

Â Â Â Â Â  (2) The department may enter into covenants for the benefit of the owners of bonds authorized by this section regarding the use of moneys in the infrastructure fund, the providing of infrastructure assistance and the collection of infrastructure loans. Any such covenants shall be binding upon the State of
Oregon
in accordance with their terms and shall be enforceable against the State of
Oregon
by owners of the bonds. However, no owner of bonds authorized by this section shall ever have the right to compel any exercise of the taxing power of the state to pay any such bonds or the interest thereon, or to enforce payment thereof against any property of the state, except those moneys in the infrastructure fund that are pledged to pay the bonds and any moneys the department or an agency may agree to use to repay infrastructure loans under ORS 367.040. Bonds authorized by this section shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the state, except moneys in the infrastructure fund that are pledged to pay the bonds, and any property that the department or agency pledges, mortgages or assigns to secure infrastructure loans pursuant to ORS 367.040. Revenue bonds authorized by this section shall not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

Â Â Â Â Â  (3) The total principal amount of revenue bonds that are issued under this section and outstanding at any time shall not exceed $200 million. [1997 c.679 Â§6; 2007 c.783 Â§164]

Â Â Â Â Â  367.035 Loans to municipalities; authority of municipalities; repayment plan. (1) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a municipality may obtain an infrastructure loan from the Department of Transportation by entering into a loan contract with the department. A municipality that obtains an infrastructure loan may pledge to the repayment of the loan all or any portion of the revenue sources specified in this subsection. A municipality shall repay an infrastructure loan in accordance with the terms of the loan contract and to the extent required by the loan contract from any or all of the following sources:

Â Â Â Â Â  (a) Revenues of any transportation project, including special assessment revenues;

Â Â Â Â Â  (b) Moneys withheld under subsection (3) or (5) of this section;

Â Â Â Â Â  (c) The general fund of the municipality; or

Â Â Â Â Â  (d) Any other sources including, but not limited to, an appropriation or allocation to a county under ORS 366.762 to 366.768 or to a city under ORS 366.785 to 366.820.

Â Â Â Â Â  (2) An infrastructure loan contract with a municipality may provide that a portion of the proceeds of the loan be applied to fund a reserve fund to secure the repayment of the loan or secure the repayment of revenue bonds issued to finance the loan.

Â Â Â Â Â  (3) An infrastructure loan contract with a city or county may provide that all or a portion of the principal and interest on an infrastructure loan be repaid by withholding all or a portion of an apportionment due to a county under ORS 366.762 to 366.768 or due to a city under ORS 366.785 to 366.820. The department shall immediately transfer funds withheld under this subsection from the State Highway Fund to the Oregon Transportation Infrastructure Fund.

Â Â Â Â Â  (4) A municipality that intends to obtain an infrastructure loan shall adopt an ordinance or resolution authorizing the infrastructure loan.

Â Â Â Â Â  (5) If a municipality fails to comply with the terms of an infrastructure loan contract, the department may seek any legal or equitable remedy to obtain compliance or payment of damages. If any municipality fails to make an infrastructure loan payment when due, the State of Oregon shall, at the request of the department, withhold any funds due to the municipality from the state and apply the amounts withheld to pay the entire amount owed by the municipality under the infrastructure loan contract. The department shall deposit funds withheld under this subsection in the account of the infrastructure fund to which the municipalityÂs infrastructure loan payments are required to be deposited. The department may waive the right of the State of
Oregon
to withhold moneys under this subsection only if the department has not pledged the right as security for the repayment of infrastructure bonds. [1997 c.679 Â§7; 2003 c.201 Â§14]

Â Â Â Â Â  367.040 Loans to state agencies; loan contract. (1) Notwithstanding ORS 283.087 (5), an agency may obtain an infrastructure loan. An agency may agree to pay the infrastructure loan from any or all of the available moneys of the agency and may pledge all or any portion of those moneys to repay the infrastructure loan. An infrastructure loan of an agency does not constitute a debt of the state or a lending of the credit of the state within the meaning of any constitutional or statutory limitation.

Â Â Â Â Â  (2) If an infrastructure loan is made to an agency, the terms of the infrastructure loan contract bind the State of
Oregon
and the agency, and the agency shall unconditionally repay the infrastructure loan from the moneys the agency has pledged in accordance with the terms of the infrastructure loan contract. [1997 c.679 Â§8; 2003 c.201 Â§15]

Â Â Â Â Â  367.050 Powers of department. The Department of Transportation may:

Â Â Â Â Â  (1) Make all contracts and agreements, execute and deliver all instruments and do all things necessary or convenient to provide financial assistance for transportation projects in accordance with ORS 367.010 to 367.067 or to perform covenants made to secure infrastructure bonds; and

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with entities concerning the planning, construction, lease or other acquisition, installation or financing of transportation projects. [1997 c.679 Â§9; 2003 c.201 Â§16]

Â Â Â Â Â  367.060 Department pledge to ensure loan guarantees; transfer of moneys from
State Highway
Fund. (1) The Department of Transportation may pledge not more than $50 million to ensure the repayment of loan guarantees or other extensions of credit made to or on behalf of municipalities to finance transportation projects or to ensure repayment of loan guarantees or other extensions of credit as provided in ORS 367.816. The lien of a pledge made under this subsection is subordinate to the lien of a pledge securing bonds issued under ORS 367.605 to 367.665.

Â Â Â Â Â  (2) If, during a fiscal year, the moneys in the Oregon Transportation Infrastructure Fund are insufficient to cover any claims by financial institutions, credit enhancement providers, bondholders or bond trustees that arise from loan guarantees or other extensions of credit made under ORS 367.010 to 367.067, the department shall transfer, as often as necessary or appropriate in that fiscal year, moneys from the State Highway Fund to satisfy such claims. However, the department may not make a transfer of moneys from the State Highway Fund otherwise required by this section if:

Â Â Â Â Â  (a) The transfer will reduce the moneys in the State Highway Fund to an amount that is insufficient to pay the principal and interest that will fall due during the fiscal year on outstanding bonds issued under ORS 367.555 to 367.600; or

Â Â Â Â Â  (b) The transfer relates to a claim arising out of a transportation project for which moneys in the State Highway Fund may not be used under section 3a, Article IX, Oregon Constitution, and ORS 366.505. [1999 c.1036 Â§2; 2003 c.201 Â§17; 2003 c.790 Â§15]

(Short Line Railroads)

Â Â Â Â Â  367.066 Definitions for ORS 367.066 and 367.067. As used in this section and ORS 367.067:

Â Â Â Â Â  (1) ÂCredit premiumÂ means the amount required to be paid to the United States Secretary of Transportation before disbursement of a federal loan under RRIFP.

Â Â Â Â Â  (2) ÂRRIFPÂ means the Railroad Rehabilitation and Improvement Financing Program, 49 C.F.R. 260 et seq.

Â Â Â Â Â  (3) ÂShort line railroadÂ means a class II or class III railroad as defined in 49 C.F.R. 1201. [2001 c.942 Â§15]

Â Â Â Â Â  367.067 Short Line Credit Premium Account; rules. (1) The Short Line Credit Premium Account is established as an account in the Oregon Transportation Infrastructure Fund. Moneys in the Short Line Credit Premium Account are continuously appropriated to the Department of Transportation for the purpose of carrying out the provisions of this section.

Â Â Â Â Â  (2) A short line railroad may apply to the Department of Transportation for infrastructure assistance in a manner determined by the department by rule.

Â Â Â Â Â  (3) In evaluating applications for infrastructure assistance under this section, the department shall give priority to projects that:

Â Â Â Â Â  (a) Enhance public safety;

Â Â Â Â Â  (b) Enhance the environment;

Â Â Â Â Â  (c) Appear creditworthy, providing financially secure sources of repayment to secure a federal credit instrument;

Â Â Â Â Â  (d) Promote rural economic development;

Â Â Â Â Â  (e) Reduce demand for expansion of highway capacity;

Â Â Â Â Â  (f) Enable
Oregon
companies to be more competitive in regional, national and international markets;

Â Â Â Â Â  (g) Preserve or enhance rail or intermodal service to small communities or rural areas; and

Â Â Â Â Â  (h) Will be operated by a short line railroad with federal credit assistance under the RRIFP.

Â Â Â Â Â  (4) If a short line railroad receives infrastructure assistance under this section for a project for which federal credit assistance was received under RRIFP, and if all or part of the credit premium is returned to the railroad by the federal government, the railroad shall remit to the department the amount of moneys returned to the railroad.

Â Â Â Â Â  (5) All moneys remitted to the department under subsection (4) of this section shall be deposited by the department into the Short Line Credit Premium Account. [2001 c.942 Â§16]

(Industrial Rail Spurs)

Â Â Â Â Â  367.070 Industrial Rail Spur Fund. The Industrial Rail Spur Fund is established separate and distinct from the General Fund. The moneys in the Industrial Rail Spur Fund and the interest earnings of the fund are continuously appropriated to the Department of Transportation for the purpose of financing grants and loans to fund industrial rail spurs. The fund consists of moneys deposited in the fund under section 10, chapter 741, Oregon Laws 2003, and may include fees, moneys, federal funds, Miscellaneous Receipts or other revenues available for the purpose. [2003 c.741 Â§11]

Â Â Â Â Â  Note: 367.070 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Multimodal Projects)

Â Â Â Â Â  367.080 Multimodal Transportation Fund. (1) As used in ORS 367.080 to 367.086, Âtransportation projectÂ has the meaning given that term in ORS 367.010.

Â Â Â Â Â  (2) The Multimodal Transportation Fund is established separate and distinct from the General Fund. Earnings on moneys in the Multimodal Transportation Fund shall be deposited into the fund. Moneys in the Multimodal Transportation Fund are continuously appropriated to the Department of Transportation for the purposes described in subsection (3) of this section and in ORS 367.086.

Â Â Â Â Â  (3) The department shall use moneys in the Multimodal Transportation Fund to provide grants and loans for transportation projects as provided in ORS 367.080 to 367.086. Grants and loans may be provided only for projects that involve one or more of the following modes of transportation:

Â Â Â Â Â  (a) Air;

Â Â Â Â Â  (b) Marine;

Â Â Â Â Â  (c) Rail; and

Â Â Â Â Â  (d) Public transit.

Â Â Â Â Â  (4) All moneys received by the department as interest on loans made under this section and as repayment of principal of loans made under this section shall be deposited into the Multimodal Transportation Fund. [2005 c.816 Â§1]

Â Â Â Â Â  Note: 367.080 to 367.086 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 1 and 2, chapter 859, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. (1) Pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585], for the biennium beginning July 1, 2007, the State Treasurer may issue lottery bonds to finance grants and loans for transportation projects as provided in ORS 367.080 to 367.086.

Â Â Â Â Â  (2) The use of lottery bond proceeds pursuant to this section is authorized based on the following findings:

Â Â Â Â Â  (a) There is an urgent need to improve and expand publicly owned and privately owned transportation infrastructure to support economic development in this state.

Â Â Â Â Â  (b) A safe, efficient and reliable transportation network supports the long-term economic development and livability of this state. A multimodal network of air, rail, public transit, highway and marine transportation moves people and goods efficiently.

Â Â Â Â Â  (c) Local governments and private sector businesses often lack capital and the technical capacity to undertake multimodal transportation projects.

Â Â Â Â Â  (d) Public financial assistance can stimulate industrial growth and commercial enterprise and promote employment opportunities in this state.

Â Â Â Â Â  (e) Public investment in transportation infrastructure will create jobs and further economic development in this state.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $100 million plus an additional amount established by the State Treasurer to pay bond-related costs. The State Treasurer may issue lottery bonds pursuant to this section only at the request of the Director of Transportation.

Â Â Â Â Â  (4) The net proceeds of the lottery bonds issued pursuant to this section shall be deposited in the Multimodal Transportation Fund established by ORS 367.080. [2007 c.859 Â§1]

Â Â Â Â Â  Sec. 2. (1) To the extent that proposed transportation projects meet the qualifications established by the Oregon Transportation Commission by rule, the commission shall allocate at least 10 percent of the net proceeds of the lottery bonds authorized by section 1 of this 2007 Act to each region described in this section. For purposes of this section, the regions are as follows:

Â Â Â Â Â  (a) Region one consists of Clackamas,
Columbia
,
Hood
River
, Multnomah and
Washington
Counties
.

Â Â Â Â Â  (b) Region two consists of
Benton
, Clatsop, Lane,
Lincoln
, Linn,
Marion
, Polk, Tillamook and
Yamhill
Counties
.

Â Â Â Â Â  (c) Region three consists of Coos, Curry, Douglas,
Jackson
and
Josephine
Counties
.

Â Â Â Â Â  (d) Region four consists of Crook, Deschutes, Gilliam, Jefferson, Klamath, Lake,
Sherman
, Wasco and
Wheeler
Counties
.

Â Â Â Â Â  (e) Region five consists of Baker, Grant, Harney, Malheur, Morrow, Umatilla, Union and
Wallowa
Counties
.

Â Â Â Â Â  (2) In addition to any other fees or payments required for grants or loans from the Multimodal Transportation Fund, between July 1, 2007, and July 1, 2013, each recipient of moneys from the fund shall pay two percent of the recipientÂs total project costs to the Department of Transportation. The department shall use the funds received under this subsection to conduct a statewide multimodal study of the transportation system. The study shall include an assessment of the infrastructure, capacity demand and constraints, development of criteria for strategic investments and return on investment and identification of potential funding sources and strategies. The department may not use the funds received under this subsection for any components of the study if the department has other available and eligible funds. [2007 c.859 Â§2]

Â Â Â Â Â  367.082 Grants and loans from Multimodal Transportation Fund; rules. (1) Except as provided in subsection (2) of this section, the Department of Transportation may provide, from moneys in the Multimodal Transportation Fund established by ORS 367.080:

Â Â Â Â Â  (a) Grants for transportation projects to public bodies, as defined in ORS 174.109, and to private entities; and

Â Â Â Â Â  (b) Loans for transportation projects to public bodies, as defined in ORS 174.109, and to private entities.

Â Â Â Â Â  (2) Grants and loans may not be made from the Multimodal Transportation Fund for transportation projects that could constitutionally be funded by revenues described in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (3) The Department of Transportation shall adopt rules:

Â Â Â Â Â  (a) Specifying the process by which a public body or private entity may apply for a loan under this section and prescribing the terms and conditions of loans, including but not necessarily limited to interest rates and repayment schedules; and

Â Â Â Â Â  (b) Specifying the process by which a public body or private entity may apply for a grant under this section and prescribing the terms and conditions of grants, including but not necessarily limited to a requirement that the public body or private entity receiving the grant provide at least 20 percent of the moneys required for the transportation project. [2005 c.816 Â§3]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  367.084 Selection of projects. (1) The Oregon Transportation Commission shall select transportation projects to be funded with moneys in the Multimodal Transportation Fund established by ORS 367.080.

Â Â Â Â Â  (2)(a) Prior to selecting aeronautic and airport transportation projects, the commission shall solicit recommendations from the State Aviation Board.

Â Â Â Â Â  (b) Prior to selecting freight transportation projects, the commission shall solicit recommendations from the Freight Advisory Committee.

Â Â Â Â Â  (c) Prior to selecting public transit and rail projects, the commission shall solicit recommendations from its public transit and rail advisory committees.

Â Â Â Â Â  (d) Prior to selecting marine projects, the commission shall solicit recommendations from the Economic and Community Development Department.

Â Â Â Â Â  (3) In selecting transportation projects the commission shall consider:

Â Â Â Â Â  (a) Whether a proposed transportation project reduces transportation costs for
Oregon
businesses or improves access to jobs and sources of labor;

Â Â Â Â Â  (b) Whether a proposed transportation project results in an economic benefit to this state;

Â Â Â Â Â  (c) Whether a proposed transportation project is a critical link connecting elements of
Oregon
Âs transportation system that will measurably improve utilization and efficiency of the system;

Â Â Â Â Â  (d) How much of the cost of a proposed transportation project can be borne by the applicant for the grant or loan from any source other than the Multimodal Transportation Fund; and

Â Â Â Â Â  (e) Whether a proposed transportation project is ready for construction. [2005 c.816 Â§4; 2007 c.859 Â§3]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  367.086 Administration of projects. (1) The Oregon Transportation Commission shall transfer moneys for aeronautic and airport transportation projects selected under ORS 367.084 from the Multimodal Transportation Fund to the Oregon Department of Aviation, which shall administer the projects. The amount transferred shall include moneys to pay administrative costs incurred by the Oregon Department of Aviation in carrying out the provisions of ORS 367.080 to 367.086.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the Department of Transportation shall administer all transportation projects that are selected under ORS 367.084. The department may use moneys from the Multimodal Transportation Fund to pay administrative costs incurred by the department in carrying out the provisions of ORS 367.080 to 367.086. [2005 c.816 Â§6]

Â Â Â Â Â  Note: See first note under 367.080.

Â Â Â Â Â  Note: Sections 7 and 8, chapter 816, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 7. The
Port
of
Portland
may not expend any moneys to finance transportation projects that consist of capital improvements on the property in
Troutdale
,
Oregon
, formerly known as the Reynolds Aluminum property, if the capital improvements are intended to allow use of the facility as an intermodal transportation facility primarily focused on rail transportation. This section does not prohibit financing construction of individual rail spurs or individual rail tracks to serve individual buildings on the property. [2005 c.816 Â§7]

Â Â Â Â Â  Sec. 8. Section 7 of this 2005 Act is repealed on January 1, 2012. [2005 c.816 Â§8]

SHORT-TERM DEBT

Â Â Â Â Â  367.105 Short-term borrowing; conditions; repayment. (1) In addition to the authority for short-term borrowing granted in ORS 286A.025 (2)(d) and 286A.045, the Department of Transportation, acting through the State Treasurer, may borrow money by entering into a credit agreement, a line of credit or a revolving line of credit, or by issuing a note, a warrant, a short-term promissory note, commercial paper or another similar obligation, for the following purposes:

Â Â Â Â Â  (a) Providing matching funds as set forth in ORS 366.564.

Â Â Â Â Â  (b) Providing funds with which to pay when due the principal or interest of bonded indebtedness created for highway purposes, the payment of which is necessary to preserve the financial credit of the state.

Â Â Â Â Â  (c) Meeting emergencies.

Â Â Â Â Â  (d) Providing funds for use by the department during times when expenditures exceed revenues, whether or not the department anticipated that expenditures would exceed revenues.

Â Â Â Â Â  (e) Providing funds for the payment of current expenses in anticipation of revenue, grants or other moneys intended for payment of the current expenses.

Â Â Â Â Â  (f) Providing funds for interim financing of a capital asset or project to be undertaken by the department.

Â Â Â Â Â  (g) Refunding an outstanding obligation.

Â Â Â Â Â  (2) Short-term borrowing under this section may be in such denominations or for such sums as the department fixes and may draw interest at a negotiated rate.

Â Â Â Â Â  (3) The total outstanding indebtedness created by the short-term borrowing under this section may not exceed $100 million in outstanding principal amount.

Â Â Â Â Â  (4) All short-term borrowing issued pursuant to this section shall mature within three years from the date of issuance.

Â Â Â Â Â  (5) The department shall pay for and secure short-term borrowing under this section with funds from the State Highway Fund or other funds that are legally available to the department for the purposes for which the moneys were borrowed, including moneys received by the department from the
United States
government. ORS 286A.035 does not apply to borrowings under this section. [Formerly 366.605; 1969 c.427 Â§1; 1975 c.614 Â§11; 1981 c.94 Â§32; 1981 c.311 Â§1; 1991 c.793 Â§3; 2003 c.201 Â§18; 2007 c.783 Â§165]

Â Â Â Â Â  367.155 [Formerly part of 366.735; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.160 [Formerly 366.740; 1981 c.94 Â§33; repealed by 1981 c.660 Â§18]

GRANT ANTICIPATION REVENUE BONDS

Â Â Â Â Â  367.161 Definitions for ORS 367.161 to 367.181. As used in ORS 367.161 to 367.181:

Â Â Â Â Â  (1) ÂFederal transportation fundsÂ means funds apportioned or allocated, or anticipated to be apportioned or allocated in the current or a future federal fiscal year, to the state by the United States Department of Transportation for use on a federal-aid highway or highway safety construction project or other federal funds that may be used for a highway improvement project that are available or are anticipated to be available in the current or a future federal fiscal year.

Â Â Â Â Â  (2) ÂGrant anticipation revenue bondÂ means a revenue bond secured based on receipt, or anticipation of receipt in the current or a future federal fiscal year, of federal transportation funds.

Â Â Â Â Â  (3) ÂHighway improvement projectÂ means a federal-aid highway or highway safety construction project, a transportation project or another project for which the Department of Transportation may use federal transportation funds. [2003 c.201 Â§2]

Â Â Â Â Â  367.163 Purposes for which bonds may be issued. The State Treasurer, at the request of the Department of Transportation, may issue grant anticipation revenue bonds for the purposes of:

Â Â Â Â Â  (1) Financing highway improvement projects including highway improvement projects already under way or scheduled;

Â Â Â Â Â  (2) Financing the restoration, reconstruction or renovation of highway improvements in
Oregon
;

Â Â Â Â Â  (3) Financing transportation projects;

Â Â Â Â Â  (4) Paying the costs of issuance of the revenue bonds including, but not limited to, the costs and fees of paying agents, trustees and remarketing agents; or

Â Â Â Â Â  (5) Paying the costs of credit enhancements. [2003 c.201 Â§3]

Â Â Â Â Â  367.165 [Formerly 366.745; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.166 Requirements for grant anticipation revenue bonds; authority of State Treasurer. (1) A grant anticipation revenue bond issued under ORS 367.161 to 367.181:

Â Â Â Â Â  (a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the revenue bond.

Â Â Â Â Â  (b) Shall be issued as provided in ORS chapter 286A.

Â Â Â Â Â  (c) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the revenue bonds.

Â Â Â Â Â  (2) The State Treasurer shall determine, in consultation with the department and consistent with ORS chapter 286A, all aspects relating to the sale of revenue bonds under ORS 367.161 to 367.181 that are not otherwise specifically provided, including rate of interest and discount, if any. [2003 c.201 Â§4; 2007 c.783 Â§166]

Â Â Â Â Â  367.168 Revenue declaration. (1) Before grant anticipation revenue bonds are issued under ORS 367.161 to 367.181, the Department of Transportation shall prepare a revenue declaration authorizing issuance of the revenue bonds. The declaration must be signed by the Director of Transportation, or the directorÂs designee, and must be approved by the State Treasurer, or the treasurerÂs designee.

Â Â Â Â Â  (2) A declaration under this section may:

Â Â Â Â Â  (a) Pledge all or a portion of the moneys described in ORS 367.173 for purposes of the revenue bonds to be issued.

Â Â Â Â Â  (b) Limit the purposes to which the department may apply the proceeds of the sale.

Â Â Â Â Â  (c) Make pledges concerning the proceeds of the sale or moneys described in ORS 367.173 to secure payment of the revenue bonds issued under ORS 367.161 to 367.181.

Â Â Â Â Â  (d) Limit or otherwise provide for the issuance of additional revenue bonds, including refunding bonds, under ORS 367.161 to 367.181, limit or establish terms upon which additional revenue bonds, including refunding bonds, may be issued under ORS 367.161 to 367.181.

Â Â Â Â Â  (e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescission of the contract and for the manner of bondholder consent to amendment or rescission of the contract.

Â Â Â Â Â  (f) Establish a trustee and vest the trustee with property, rights, powers or duties in trust, as the State Treasurer determines appropriate.

Â Â Â Â Â  (g) Provide for other matters affecting issuance of the revenue bonds.

Â Â Â Â Â  (3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights as an indenture under ORS 367.171, if so provided in the declaration. [2003 c.201 Â§5]

Â Â Â Â Â  367.170 [Formerly 366.750; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.171 Indenture. An indenture under which grant anticipation revenue bonds are issued may provide for:

Â Â Â Â Â  (1) The pledging of all or a portion of the moneys described in ORS 367.173 to the payment of the principal, interest, premium, if any, or the bond debt service of revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (2) Requirements concerning a particular series of revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (3) Requirements concerning moneys described in ORS 367.173 and payment on outstanding revenue bonds issued under ORS 367.161 to 367.181;

Â Â Â Â Â  (4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described in ORS 367.173;

Â Â Â Â Â  (5) Provisions concerning the registration of revenue bonds or the recording or filing of the indenture;

Â Â Â Â Â  (6) Provisions relating to a reserve account including, but not necessarily limited to, provisions related to the amount required for an account and provisions for replenishing the account from moneys described in ORS 367.173;

Â Â Â Â Â  (7) Provisions concerning trustees including, but not limited to:

Â Â Â Â Â  (a) Establishing funds, accounts or moneys described in ORS 367.173 over which the trustee will be custodian; and

Â Â Â Â Â  (b) Providing that a trustee will be appointed; or

Â Â Â Â Â  (8) Establishing the maturation date of the revenue bonds. [2003 c.201 Â§6; 2007 c.71 Â§99]

Â Â Â Â Â  367.173 Moneys that may be used for payment of grant anticipation revenue bonds. The principal, interest, premium, if any, and the purchase or tender price of the grant anticipation revenue bonds issued under ORS 367.161 to 367.181 are payable solely from the following moneys:

Â Â Â Â Â  (1) Federal transportation funds.

Â Â Â Â Â  (2) To the extent affirmatively pledged at the time issuance of revenue bonds is authorized, the following moneys that are lawfully available:

Â Â Â Â Â  (a) Moneys deposited in the State Highway Fund established under ORS 366.505.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, moneys, once deposited in the State Highway Fund established under ORS 366.505, from the following sources may be affirmatively pledged:

Â Â Â Â Â  (A) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

Â Â Â Â Â  (B) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

Â Â Â Â Â  (C) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

Â Â Â Â Â  (D) Moneys described under ORS 803.090 from the titling of vehicles.

Â Â Â Â Â  (E) Moneys described under ORS 803.420 from the registration of vehicles.

Â Â Â Â Â  (F) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

Â Â Â Â Â  (G) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues or moneys received by the department from sources not listed in subparagraphs (A) to (F) of this paragraph that are lawfully available to be pledged under this section.

Â Â Â Â Â  (c) Moneys described in paragraph (b) of this subsection do not include:

Â Â Â Â Â  (A) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

Â Â Â Â Â  (B) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

Â Â Â Â Â  (C) Moneys in the account established under ORS 366.512 for parks and recreation. [2003 c.201 Â§7]

Â Â Â Â Â  367.175 [Formerly 366.755; 1975 c.462 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.176 Refunding grant anticipation revenue bonds. The State Treasurer may issue grant anticipation revenue bonds to refund outstanding grant anticipation revenue bonds or other obligations, the proceeds of which were used to finance highway improvement projects. Refunding and advance refunding bonds authorized in this section are subject to the provisions of ORS 367.161 to 367.181. [2003 c.201 Â§8]

Â Â Â Â Â  367.178 Collection and use of federal transportation funds. (1) When grant anticipation revenue bonds have been issued under ORS 367.161 to 367.181, the Department of Transportation shall collect federal transportation funds and may, as provided by the department when issuance of the revenue bonds was authorized, use the funds:

Â Â Â Â Â  (a) For deposit into one or more special funds or accounts that may be pledged to secure payment of the revenue bonds.

Â Â Â Â Â  (b) For payment of the costs of highway improvement projects.

Â Â Â Â Â  (c) For reimbursement to the department of moneys previously spent on highway improvement projects.

Â Â Â Â Â  (2) The department may direct the
United States
government to deposit federal transportation funds directly with a trustee for the holders of the revenue bonds to secure payment of the revenue bonds.

Â Â Â Â Â  (3) The department shall use the proceeds of a sale of revenue bonds issued under ORS 367.161 to 367.181 to pay:

Â Â Â Â Â  (a) The costs and expenses incurred in the construction or acquisition of a highway improvement project.

Â Â Â Â Â  (b) Legal and financial costs and expenses incurred to issue or administer the revenue bonds.

Â Â Â Â Â  (4) If moneys pledged to secure Highway User Tax Bonds pursuant to ORS 367.605 are also pledged to secure payment of principal, interest, premium, if any, and purchase or tender price of grant anticipation revenue bonds issued under ORS 367.161 to 367.181, the pledge to secure grant anticipation revenue bonds issued under ORS 367.161 to 367.181 is subordinate and subject to prior use of the moneys to pay Highway User Tax Bonds. [2003 c.201 Â§9]

Â Â Â Â Â  367.180 [Formerly 366.760; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.181 Limits on obligation of grant anticipation revenue bonds. (1) Grant anticipation revenue bonds issued under ORS 367.161 to 367.181 are not general obligations of the State of
Oregon
or of an agency, department, board, commission, officer or employee of the State of
Oregon
.

Â Â Â Â Â  (2) The revenue bonds are a limited obligation payable solely from federal transportation funds received by the Department of Transportation and, if provided by the department when issuance of the revenue bonds is authorized, other moneys lawfully available for the purpose and affirmatively pledged to the payment of principal, interest, premium, if any, and purchase or tender price of the revenue bonds.

Â Â Â Â Â  (3) A holder of revenue bonds issued under ORS 367.161 to 367.181 may not compel the payment of federal transportation funds to the Department of Transportation. [2003 c.201 Â§10]

Â Â Â Â Â  367.185 [1975 c.436 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.202 [Formerly 366.625; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.204 [Formerly 366.627; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.206 [Formerly 366.629; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.208 [Formerly 366.631; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.210 [Formerly 366.633; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.212 [Formerly 366.635; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.214 [Formerly 366.637; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.216 [Formerly 366.639; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.218 [Formerly 366.641; repealed by 1963 c.61 Â§1]

Â Â Â Â Â  367.220 [Formerly 366.643; repealed by 1963 c.61 Â§1]

BONDED INDEBTEDNESS FOR STATE HIGHWAYS

Â Â Â Â Â  367.226 [Formerly 366.645; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.228 [Formerly 366.650; 1989 c.610 Â§1; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.230 [Formerly 366.655; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.232 [Formerly 366.660; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.234 [Formerly 366.665; 1981 c.660 Â§20; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.236 [Formerly 366.670; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.238 [Formerly 366.675; 1975 c.462 Â§6; 1983 c.740 Â§120; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.240 [Formerly 366.680; repealed by 1989 c.610 Â§3]

Â Â Â Â Â  367.242 [Formerly 366.685; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.252 [Formerly 366.688; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.254 [Formerly 366.689; 1967 c.335 Â§43; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.256 [Formerly 366.690; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.258 [Formerly 366.691; 1981 c.660 Â§21; 1991 c.67 Â§91; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.260 [Formerly 366.692; 1975 c.462 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.262 [Formerly 366.693; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.264 [Formerly 366.694; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.266 [Formerly 366.695; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.268 [Formerly 366.696; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.270 [Formerly 366.697; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.282 [Formerly 366.6980; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.284 [Formerly 366.6981; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.286 [Formerly 366.6982; 1967 c.335 Â§44; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.288 [Formerly 366.6983; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.290 [Formerly 366.6984; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.292 [Formerly 366.6985; 1975 c.462 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.294 [Formerly 366.6986; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.296 [Formerly 366.6987; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.298 [Formerly 366.6988; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.300 [Formerly 366.6989; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.302 [Formerly 366.6990; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.324 [Formerly 366.7000; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.326 [Formerly 366.7001; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.328 [Formerly 366.7002; 1967 c.335 Â§45; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.330 [Formerly 366.7003; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.332 [Formerly 366.7004; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.334 [Formerly 366.7005; 1975 c.462 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.336 [Formerly 366.7006; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.338 [Formerly 366.7007; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.340 [Formerly 366.7008; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.344 [Formerly 366.7009; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.346 [Formerly 366.7010; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.365 [Formerly 366.7020; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.370 [Formerly 366.7021; 1981 c.660 Â§48; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.372 [1961 c.381 Â§2; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.380 [Formerly 366.7022; 1967 c.335 Â§46; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.385 [Formerly 366.7023; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.390 [Formerly 366.7024; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.395 [Formerly 366.7025; 1975 c.462 Â§10; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.400 [Formerly 366.7026; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.405 [Formerly 366.7027; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.410 [Formerly 366.7028; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.415 [Formerly 366.7029; 1981 c.660 Â§49; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.420 [Formerly 366.7030; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.425 [1961 c.345 Â§3; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.430 [1961 c.345 Â§4; 1981 c.660 Â§50; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.465 [1961 c.483 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.470 [1961 c.483 Â§2; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.480 [1961 c.483 Â§3; 1967 c.335 Â§47]

Â Â Â Â Â  367.485 [1961 c.483 Â§4; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.490 [1961 c.483 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.495 [1961 c.483 Â§6; 1975 c.462 Â§11; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.500 [1961 c.483 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.505 [1961 c.483 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.510 [1961 c.483 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.520 [1961 c.483 Â§10; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.550 [1973 c.698 Â§1; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.555 Authority to issue general obligation bonds. The Department of Transportation may request the State Treasurer to issue general obligation bonds of the State of Oregon used to provide funds to defray the costs of building and maintaining permanent roads, including the costs of location, relocation, improvement, construction and reconstruction of state highways and bridges, in an outstanding principal amount that is subject to the provisions of ORS 286A.035. [1973 c.698 Â§2; 1981 c.660 Â§32; 2003 c.201 Â§19; 2007 c.783 Â§167]

Â Â Â Â Â  367.560 Disposition and use of general obligation bond proceeds. All moneys obtained from the sale of general obligation bonds under ORS 367.555 to 367.600 must be paid over to the State Treasurer and credited by the State Treasurer to the State Highway Fund. Such moneys may be used only for the purposes stated in ORS 367.555 to 367.600 and, pending the use of such moneys for highway purposes, may be invested as provided by law. [1973 c.698 Â§3; 2003 c.201 Â§20]

Â Â Â Â Â  367.565 Procedure for issuing general obligation bonds under ORS 367.555 to 367.600. The Department of Transportation shall request the State Treasurer to issue general obligation bonds under ORS 367.555 to 367.600 in accordance with ORS chapter 286A. [1973 c.698 Â§4; 1981 c.660 Â§33; 2003 c.201 Â§21; 2007 c.783 Â§168]

Â Â Â Â Â  367.570 [1973 c.698 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.575 [1973 c.698 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.580 [1973 c.698 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.585 [1973 c.698 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.590 [1973 c.698 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.595 Setting aside sufficient moneys to pay maturing obligations. The Department of Transportation shall compute and determine in January of each year, after the sale of bonds under ORS 367.555 to 367.600, the amount of principal and interest that will fall due during such year on general obligation bonds then outstanding and unpaid and shall maintain or hold in the State Highway Fund sufficient moneys to pay such maturing obligations. [1973 c.698 Â§10; 2003 c.201 Â§22]

Â Â Â Â Â  367.600 Compliance with constitutional debt limits. The State Treasurer on behalf of the Department of Transportation may not issue or sell general obligation bonds under ORS 367.555 to 367.600 that, singly or in the aggregate with previous debts or liabilities incurred for the building and maintaining of permanent roads, exceed an applicable limitation provided in the Oregon Constitution at the date of the issuance and sale of such general obligation bonds. [1973 c.698 Â§11; 2003 c.201 Â§23; 2007 c.783 Â§169]

HIGHWAY USER TAX BONDS

Â Â Â Â Â  367.605 Source of funds to secure Highway User Tax Bonds. (1) Moneys deposited in the State Highway Fund established under ORS 366.505 are pledged to payment of Highway User Tax Bonds issued under ORS 367.615.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, moneys, once deposited in the highway fund from the following sources are subject to the use or pledge described in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys from the taxes and fees on motor carriers imposed under ORS 825.474 and 825.480.

Â Â Â Â Â  (b) Moneys from the tax on motor vehicle fuel imposed under ORS 319.020.

Â Â Â Â Â  (c) Moneys from the tax on fuel used in motor vehicles imposed under ORS 319.530.

Â Â Â Â Â  (d) Moneys described under ORS 803.090 from the titling of vehicles.

Â Â Â Â Â  (e) Moneys described under ORS 803.420 from the registration of vehicles.

Â Â Â Â Â  (f) Moneys described under ORS 807.370 relating to the issuance of driver licenses and driver permits.

Â Â Â Â Â  (g) Moneys received by the Department of Transportation from taxes, fees or charges imposed after January 1, 2001, or other revenues received by the department from sources not listed in paragraphs (a) to (f) of this subsection that are available for the use or pledge described by this section.

Â Â Â Â Â  (3) Moneys described under subsection (2) of this section do not include:

Â Â Â Â Â  (a) Moneys provided for appropriations to counties under ORS 366.762 to 366.768.

Â Â Â Â Â  (b) Moneys provided for appropriations to cities under ORS 366.785 to 366.820.

Â Â Â Â Â  (c) Moneys in the account established under ORS 366.512 for parks and recreation.

Â Â Â Â Â  (4) To the extent affirmatively pledged, moneys from the following sources are subject to the use or pledge described in subsection (1) of this section:

Â Â Â Â Â  (a) Moneys received by the Department of Transportation from the
United States
government.

Â Â Â Â Â  (b) Any other moneys legally available to the department.

Â Â Â Â Â  (5) Notwithstanding ORS 366.507, the lien or charge of any pledge of moneys securing bonds issued under ORS 367.615 is superior or prior to any other lien or charge and to any law of the state requiring the department to spend moneys for specified highway purposes. [1985 c.551 Â§2; 2001 c.669 Â§8; 2003 c.201 Â§24; 2007 c.783 Â§169a]

Â Â Â Â Â  367.610 [1985 c.551 Â§2a; repealed by 2003 c.201 Â§39]

Â Â Â Â Â  367.615 Bond issuance; bonds not general obligation; conditions for issuance of additional bonds; use of bond proceeds. (1) The Department of Transportation may request the State Treasurer to issue and sell revenue bonds known as Highway User Tax Bonds as provided in this section.

Â Â Â Â Â  (2) Bonds issued under this section do not constitute a debt or general obligation of this state or any political subdivision of this state but are secured and payable from moneys described under ORS 367.605. A holder of bonds issued under this section may not compel the exercise of the ad valorem taxing power of the state to pay the bond debt service on the bonds.

Â Â Â Â Â  (3) This state shall provide for the continued assessment, levy, collection and deposit into the highway fund moneys described under ORS 367.605 in amounts sufficient to pay, when due, the annual bond debt service and other amounts necessary to meet requirements established by indenture under ORS 367.640.

Â Â Â Â Â  (4) This state may not in any way impair obligations of any agreement between this state and the holders of bonds issued under this section.

Â Â Â Â Â  (5) The authority granted by this section is continuing and the department reserves the right to request the State Treasurer to issue additional bonds under this section subject to the following:

Â Â Â Â Â  (a) Additional bonds must be secured equally and ratably by the pledge and appropriation of moneys described under ORS 367.605 unless the State Treasurer, as permitted by law and the contracts with owners of outstanding Highway User Tax Bonds, issues additional bonds in different series and secures each series by a lien on and pledge of moneys described under ORS 367.605 that is superior to or subordinate to the lien of the pledge securing any other series of Highway User Tax Bonds.

Â Â Â Â Â  (b) The State Treasurer may only issue additional bonds if sufficient moneys described under ORS 367.605 may be pledged to pay the annual bond debt service for all outstanding bonds issued under this section as well as for the additional bonds.

Â Â Â Â Â  (6) Proceeds from the sale of bonds under this section are declared to be for the purpose of building and maintaining permanent public roads and may be used:

Â Â Â Â Â  (a) To finance the cost of state highway, county road and city street projects in this state.

Â Â Â Â Â  (b) To pay the cost of issuing the bonds.

Â Â Â Â Â  (c) For loans to cities and counties as provided under ORS 367.035 or 367.655.

Â Â Â Â Â  (d) To pay the bond debt service of the bonds.

Â Â Â Â Â  (e) To pay the costs of the State Treasurer and the department to administer and maintain the bonds and the Highway User Tax Bond program, including the cost of consultants, advisors, attorneys or other professional service providers appointed, retained or approved by the treasurer or the department.

Â Â Â Â Â  (f) To pay capitalized interest, principal or premium, if any, of the bonds.

Â Â Â Â Â  (g) For rebates or penalties due to the
United States
in connection with the bonds.

Â Â Â Â Â  (7) The State Treasurer, at the request of the department, may issue Highway User Tax Bonds as capital appreciation bonds, auction rate bonds, variable rate bonds, deep discount bonds or deferred interest bonds.

Â Â Â Â Â  (8) The State Treasurer or the Director of Transportation, if so directed by the treasurer, may obtain credit enhancement or an agreement for exchange of interest rates to provide additional security or liquidity for the bonds or to provide funding, in lieu of cash, for all or a portion of a bond debt service reserve account established with respect to the bonds. [1985 c.551 Â§3; 2003 c.201 Â§25; 2007 c.783 Â§170]

Â Â Â Â Â  367.620 Limitation on bond amount. (1) The principal amount of Highway User Tax Bonds issued under ORS 367.615 shall be subject to the provisions of ORS 286A.035.

Â Â Â Â Â  (2) Highway User Tax Bonds may be issued under ORS 367.615 for the purposes described in ORS 367.622 in an aggregate principal amount sufficient to produce net proceeds of not more than $500 million.

Â Â Â Â Â  (3)(a) Highway User Tax Bonds may be issued under ORS 367.615 for bridge purposes described in section 10 (1), chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $1.6 billion.

Â Â Â Â Â  (b) Highway User Tax Bonds may be issued under ORS 367.615 for modernization purposes described in sections 10 (2) and 11, chapter 618, Oregon Laws 2003, in an aggregate principal amount sufficient to produce net proceeds of not more than $300 million.

Â Â Â Â Â  (c) The Department of Transportation, with the approval of the State Treasurer, may designate the extent to which a series of bonds authorized under this subsection is secured and payable on a parity of lien or on a subordinate basis to existing or future Highway User Tax Bonds. [1985 c.551 Â§4; 1999 c.1036 Â§4; 2001 c.669 Â§1; 2002 s.s.1 c.3 Â§1; 2003 c.618 Â§6; 2007 c.783 Â§171]

Â Â Â Â Â  Note: Section 2, chapter 3, Oregon Laws 2002 (first special session), provides:

Â Â Â Â Â  Sec. 2. The Department of Transportation may not issue bonds under the authority granted by ORS 367.620 (2) in an aggregate principal amount that exceeds an amount the department reasonably believes can be paid with $71.2 million in biennial debt service. [2002 s.s.1 c.3 Â§2]

Â Â Â Â Â  367.621 Use of private sector resources in specified work. It is the policy of the State of Oregon to use increased revenues from the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003, in a manner that maximizes the creation of new jobs. Each public body, as defined in ORS 174.109, that receives moneys from the revenues generated by the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003, shall use private sector resources to the greatest extent possible in accomplishing the work funded by revenues from the amendments to ORS 803.090, 803.420, 818.225, 825.476 and 825.480 by sections 1 to 5, chapter 618, Oregon Laws 2003. [2003 c.618 Â§41]

Â Â Â Â Â  Note: 367.621 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 10 to 13, chapter 618, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 10. (1) Proceeds of bonds authorized under ORS 367.620 (3)(a) shall be used as follows:

Â Â Â Â Â  (a) Replacement and repair of bridges on state highways, $1.3 billion. The Oregon Transportation Commission shall choose projects under this paragraph that meet the criteria for freight mobility projects as defined in section 37 of this 2003 Act [184.611].

Â Â Â Â Â  (b) Replacement and repair of bridges on county and city highways, $300 million. The commission shall choose projects under this paragraph that meet the criteria for freight mobility projects as defined in section 37 of this 2003 Act. In determining which bridges to replace or repair under this paragraph, the commission shall consult with representatives of local governments.

Â Â Â Â Â  (2) Except as otherwise provided in section 11 of this 2003 Act, proceeds of bonds authorized under ORS 367.620 (3)(b) shall be used for the modernization program described in ORS 366.507. The commission shall give funding priority for modernization projects funded with the proceeds of bonds authorized under ORS 367.620 (3)(b) to projects that are ready for construction. [2003 c.618 Â§10]

Â Â Â Â Â  Sec. 11. (1) The Oregon Transportation Commission shall use $100 million of the net proceeds of bonds authorized under ORS 367.620 (3)(b):

Â Â Â Â Â  (a) For the capitalizable cost of planning, development, design and construction of projects recommended by the Freight Advisory Committee created by section 2, chapter 240, Oregon Laws 2001 [366.212].

Â Â Â Â Â  (b) To provide or improve access to industrial land sites. In selecting sites under this paragraph, the commission shall consult with the Economic and Community Development Department and local governments and shall give preference to sites for which local matching moneys are available.

Â Â Â Â Â  (c) To provide or improve access to sites where jobs can be created.

Â Â Â Â Â  (2) Notwithstanding ORS 366.507 (4)(b), projects selected under this section need not be equitably distributed throughout the state. [2003 c.618 Â§11]

Â Â Â Â Â  Sec. 12. (1) In order to facilitate the replacement and repair of bridges described in section 10 of this 2003 Act, the Department of Transportation, after consultation with affected road authorities, may designate temporary detour routes, and may specify conditions of travel, over highways that are not state highways.

Â Â Â Â Â  (2) Prior to directing traffic onto a detour route chosen under this section, the department may repair or reconstruct the highways chosen as detour routes if the repair or reconstruction will be cost-effective in minimizing or preventing damage from the increased traffic on the detour route.

Â Â Â Â Â  (3) The department shall repair damage to highways that are designated as detour routes under this section if the damage results from the increase in traffic caused by the detour.

Â Â Â Â Â  (4) The department may exercise the authority granted under this section for as long as the replacement and repair of bridges described in section 10 of this 2003 Act continues, or until January 2, 2013, whichever comes first. [2003 c.618 Â§12]

Â Â Â Â Â  Sec. 13. Section 12 of this 2003 Act is repealed on January 2, 2013. [2003 c.618 Â§13]

Â Â Â Â Â  Note: Section 1, chapter 486, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. (1) If the Department of Transportation does not need the total $1.3 billion in bond proceeds authorized by section 10 (1), chapter 618, Oregon Laws 2003, for replacement and repair of the bridges described in subsection (2) of this section, the department shall use the proceeds not needed for the bridges as follows:

Â Â Â Â Â  (a) Seventy-five percent for highway projects of statewide significance that are on the list adopted by the Oregon Transportation Commission in May 2002; and

Â Â Â Â Â  (b) Twenty-five percent for freight projects that the Freight Advisory Committee considered under section 11 (1)(a), chapter 618, Oregon Laws 2003.

Â Â Â Â Â  (2) The bridges for which the bond proceeds described in subsection (1) of this section may be used are those bridges identified on the document issued by the Department of Transportation titled ÂOregon Transportation Investment Act, State Bridge Projects, Summary of Progress on Bridges in Stages 1-5,Â and dated January 2005. [2005 c.486 Â§1]

Â Â Â Â Â  367.622 Preservation and modernization projects funded by specified bonds; rules; selection criteria. (1) As used in this section:

Â Â Â Â Â  (a) ÂHighwayÂ has the meaning given that term in ORS 801.305.

Â Â Â Â Â  (b) ÂModernizationÂ means improvements that add capacity to highways, including but not limited to new or widened lanes and new bypasses.

Â Â Â Â Â  (c) ÂPreservationÂ means paving, striping, reconstruction and other activities designed to add useful life to existing highways.

Â Â Â Â Â  (2) Bonds described in ORS 367.620 (2) shall be used to finance preservation and modernization projects chosen by the Oregon Transportation Commission. The commission shall select projects from among the following:

Â Â Â Â Â  (a) Highways that need increased lane capacity.

Â Â Â Â Â  (b) Highways and bridges that have weight limitations.

Â Â Â Â Â  (c) State and local bridges.

Â Â Â Â Â  (d) Interchanges on multilane highways.

Â Â Â Â Â  (e) District highways in cities and counties that require preservation. The Department of Transportation shall adopt rules defining Âdistrict highwayÂ for purposes of this paragraph.

Â Â Â Â Â  (3) In choosing projects under subsection (2) of this section, the commission shall use the following criteria, in addition to any criteria developed under ORS 367.623:

Â Â Â Â Â  (a) Lane capacity projects shall be chosen from a financially constrained list.

Â Â Â Â Â  (b) Bridge projects shall be chosen on the basis of a bridge inventory or rating system recognized by the commission.

Â Â Â Â Â  (c) Priority for interchange projects shall be given to projects on multilane highways where safety can be enhanced by constructing a grade-separated interchange to replace an at-grade crossing.

Â Â Â Â Â  (d) Priority for district highway preservation projects shall be given to those projects that may facilitate transfer of jurisdiction over the highway from the state to a local government.

Â Â Â Â Â  (e) Projects selected for financing under this section shall be equitably distributed throughout the state, using the criteria for distribution of projects that are used for the Statewide Transportation Improvement Program. [2001 c.669 Â§2; 2005 c.612 Â§8]

Â Â Â Â Â  Note: 367.622 and 367.623 were added to and made a part of ORS chapter 367 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  367.623 Consultation with local governments for project selection. In establishing criteria other than those specified in ORS 367.622 for selection of projects, and in choosing projects under ORS 367.622, the Oregon Transportation Commission shall consult with local governments, metropolitan planning organizations and regional transportation advisory groups. [2001 c.669 Â§3]

Â Â Â Â Â  Note: See note under 367.622.

Â Â Â Â Â  367.625 [1985 c.551 Â§4a; repealed by 1999 c.1036 Â§6]

Â Â Â Â Â  367.630 Highway revenue declaration; contents; purpose. (1) Before bonds are issued under ORS 367.615, the Department of Transportation must prepare a highway revenue declaration authorizing issuance of the bonds. The declaration must be signed by the Director of Transportation or a person designated by the director and must be approved by the State Treasurer or a person designated by the State Treasurer.

Â Â Â Â Â  (2) A declaration prepared under this section may do any of the following:

Â Â Â Â Â  (a) Pledge any part or all of moneys described under ORS 367.605 for purposes of the bonds to be issued.

Â Â Â Â Â  (b) Limit the purpose for which the proceeds of the sale may be applied by the department.

Â Â Â Â Â  (c) Make pledges concerning the proceeds of the sale or moneys described under ORS 367.605 as necessary to secure payment of bonds of the department.

Â Â Â Â Â  (d) Limit the issuance of additional bonds under ORS 367.615, limit or establish terms upon which additional bonds may be issued under ORS 367.615 or limit or establish the issuance or the terms of issuance or provide for the refunding of outstanding bonds.

Â Â Â Â Â  (e) Provide for procedures, if any, by which the terms of contracts with bondholders may be amended or rescinded, for the percentage of the bondholders that must consent to amendment or rescinding of such contract and for the manner of bondholder consent to any amendment or rescinding of such contract.

Â Â Â Â Â  (f) Establish a trustee as described under ORS 367.650.

Â Â Â Â Â  (g) Vest a trustee appointed under ORS 367.650 with property, rights, powers and duties in trust, as the State Treasurer determines appropriate. Authority granted by this paragraph includes authority to:

Â Â Â Â Â  (A) Include the rights, powers and duties of a trustee appointed to bondholders.

Â Â Â Â Â  (B) Limit the rights, powers and duties of the trustee.

Â Â Â Â Â  (h) Provide for other matters affecting issuance of the bonds.

Â Â Â Â Â  (3) A declaration under this section may establish the same requirements, be subject to the same provisions, create the same obligations and confer the same rights and is otherwise subject to the same provisions as an indenture under ORS 367.640, if so provided in the declaration. [1985 c.551 Â§5; 1987 c.158 Â§64]

Â Â Â Â Â  367.635 Bond form, issuance and maturity; provisions subject to determination of State Treasurer. (1) A bond issued under ORS 367.615:

Â Â Â Â Â  (a) Must contain on its face a statement that the ad valorem taxing power of this state or any political subdivision of this state is not pledged to the payment of the principal or the interest on the bond.

Â Â Â Â Â  (b) Shall be issued as provided in ORS chapter 286A.

Â Â Â Â Â  (c) Must mature on or before a date determined by calculation of the expected economic life of the improvements, assets and projects financed with the proceeds of the bonds. Subject to this paragraph, the time bonds mature may be as established by indenture under ORS 367.640.

Â Â Â Â Â  (2) The State Treasurer shall determine, in consultation with the department and consistent with ORS chapter 286A, all aspects relating to the sale of bonds under ORS 367.615 that are not otherwise specifically provided, including rate of interest and discount, if any. [1985 c.551 Â§6; 2003 c.201 Â§26; 2007 c.783 Â§172]

Â Â Â Â Â  367.640 Indenture; provisions. An indenture under which bonds described under ORS 367.615 are issued may provide for any or all of the following:

Â Â Â Â Â  (1) The pledging of moneys or a portion of moneys described under ORS 367.605 to the payment of the bond debt service on bonds issued under ORS 367.615.

Â Â Â Â Â  (2) Requirements concerning particular issues of bonds under ORS 367.615.

Â Â Â Â Â  (3) Requirements concerning moneys described under ORS 367.605 and payment on outstanding bonds issued under ORS 367.615.

Â Â Â Â Â  (4) A contractual undertaking for the benefit of bondholders concerning assessment, levy collection and deposit of moneys described under ORS 367.605.

Â Â Â Â Â  (5) Provisions concerning the registration of bonds or recording or filing of the indenture.

Â Â Â Â Â  (6) Provisions relating to a reserve account under ORS 367.645. Provisions under this subsection may include, but are not limited to, the amount required for such account or provisions for replenishing the account from moneys described under ORS 367.605.

Â Â Â Â Â  (7) Provisions concerning trustees under ORS 367.650 including, but not limited to:

Â Â Â Â Â  (a) Establishing funds, accounts or moneys described under ORS 367.605 over which the trustee will be custodian.

Â Â Â Â Â  (b) Providing that a trustee will be appointed.

Â Â Â Â Â  (8) Establishing the maturation date for the bonds, subject to ORS 367.635. [1985 c.551 Â§7; 2003 c.201 Â§27]

Â Â Â Â Â  367.645 Reserve account. The Department of Transportation may establish a separate reserve account to provide additional security for bonds issued under ORS 367.615. The following apply to any account established under this section:

Â Â Â Â Â  (1) The account may be established as part of the highway fund or separately.

Â Â Â Â Â  (2) The establishment of an account does not, in itself, limit the payment of bond debt service for bonds issued under ORS 367.615 to moneys in the account. Bond debt service for bonds issued under ORS 367.615 may be paid from any moneys under ORS 367.605, whether or not an account is established, unless otherwise provided by indenture under ORS 367.640.

Â Â Â Â Â  (3) The account is subject to any provisions established by indenture under ORS 367.640 concerning the amount of money in the account or the replenishing of moneys if the account is drawn down at any time while bonds are outstanding.

Â Â Â Â Â  (4) The account is subject to any other provisions concerning the account that are established by indenture under ORS 367.640. [1985 c.551 Â§8; 1989 c.610 Â§2; 2003 c.201 Â§28]

Â Â Â Â Â  367.650 Trust indenture to secure bonds; provisions. At the discretion of the State Treasurer, bonds issued under ORS 367.615 may be secured by a trust indenture. A trust indenture established under this section is subject to the following:

Â Â Â Â Â  (1) The trust indenture shall be by and between the state and a trustee.

Â Â Â Â Â  (2) The trustee may be any trust company or bank having the powers of a trust company whether inside or outside the state.

Â Â Â Â Â  (3) The trustee may act as custodian as provided for by indenture under ORS 367.640.

Â Â Â Â Â  (4) The trustee must be jointly appointed by the director and the State Treasurer.

Â Â Â Â Â  (5) The trustee shall be vested with such powers and duties as provided for by indenture under ORS 367.640. [1985 c.551 Â§9]

Â Â Â Â Â  367.655 Loan of bond proceeds to cities and counties; use of loans; rules. (1) Notwithstanding any other provision of law or any provision of charter or local ordinance to the contrary:

Â Â Â Â Â  (a) The Department of Transportation may loan a portion of proceeds from bonds issued under ORS 367.615 to cities and counties; and

Â Â Â Â Â  (b) Cities and counties may borrow moneys under this section.

Â Â Â Â Â  (2) Any loan made under this section is subject to all of the following provisions:

Â Â Â Â Â  (a) Moneys from the loan may only be used to defray costs of location, relocation, improvements, construction and reconstruction of city and county streets and roads.

Â Â Â Â Â  (b) The department shall establish rules concerning the making of agreements for the loans. Repayment of principal and interest by any city or county must be made according to the agreement between the department and the city or county.

Â Â Â Â Â  (c) If a city or county defaults of repayment, the department may withhold any part of the appropriation or allocation to the city under ORS 366.785 to 366.820 or the county under ORS 366.762 to 366.768 as provided for in the agreement for repayment made under this section. [1985 c.551 Â§10; 2003 c.201 Â§29]

Â Â Â Â Â  367.660 Lien on certain moneys pledged for bonds; terms of lien. If moneys under ORS 367.605 are pledged for purposes of bonds by indenture under ORS 367.640, a lien is established upon the moneys. A lien established by this section is subject to all of the following:

Â Â Â Â Â  (1) The lien is a first lien and security interest and prior charge upon the pledged moneys except to the extent provided otherwise by the indenture.

Â Â Â Â Â  (2) The lien is valid and binding from the time the pledge is made.

Â Â Â Â Â  (3) The pledged moneys are immediately subject to the lien without physical delivery or further act.

Â Â Â Â Â  (4) The lien is valid and binding against all parties having claims on the money of any kind including claims under tort or contract.

Â Â Â Â Â  (5) The lien is valid and binding against all parties irrespective of whether the parties have notice of the lien.

Â Â Â Â Â  (6) No bond, indenture or any other instrument by which the pledge is made or the lien created must be recorded or filed except as provided by the indenture under ORS 367.640. [1985 c.551 Â§11; 2003 c.201 Â§30]

Â Â Â Â Â  367.665 Interest on bonds exempt from state income tax. The interest upon all bonds issued under ORS 367.615 and upon all refunding and advance refunding bonds issued under ORS chapter 286A is exempt from personal income taxation imposed by this state under ORS chapter 316. [1985 c.551 Â§12; 2007 c.783 Â§172a]

Â Â Â Â Â  367.670 [1985 c.551 Â§13; repealed by 2007 c.783 Â§234]

BONDED INDEBTEDNESS FOR CITY AND COUNTY ROADS AND RECREATION FACILITIES

Â Â Â Â Â  367.700 Authority to sell limited amount of bonds under ORS 367.700 to 367.750. In addition to the authority now vested by any other provision of law state highway bonds of the State of
Oregon
used to provide funds for purposes of ORS 367.700 to 367.750 in the aggregate principal sum may not exceed $50 million. [1975 c.211 Â§1; 1981 c.660 Â§34]

Â Â Â Â Â  367.705 Use of funds; priority. (1) The Department of Transportation shall make loans to cities and counties from funds available under ORS 367.700 to 367.750 for the purposes stated in section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (2) If funds available under ORS 367.700 to 367.750 are not sufficient to fund all projects for which funds are applied by cities and counties, the department shall give priority to projects in cities and counties having the highest rates of unemployment in this state. [1975 c.211 Â§2; 2003 c.201 Â§31]

Â Â Â Â Â  367.710 Repayment by city or county; interest. (1) The Department of Transportation shall cause cities and counties that receive funds under ORS 367.705 to repay bond debt service by withholding from payments due to the city under ORS 366.785 to 366.820 or to the county under ORS 366.762 to 366.768. Funds withheld under this subsection remain in the State Highway Fund available for the purposes authorized by law.

Â Â Â Â Â  (2) The Department of Transportation shall fix the rate of interest to be charged on any advance made under ORS 367.705. [1975 c.211 Â§3; 2003 c.201 Â§32]

Â Â Â Â Â  367.715 Procedure for issuing bonds under ORS 367.700 to 367.750. All bonds issued under ORS 367.700 to 367.750 must be issued in accordance with ORS chapter 286A. [1975 c.211 Â§4; 1981 c.660 Â§35; 2003 c.201 Â§33; 2007 c.783 Â§173]

Â Â Â Â Â  367.720 [1975 c.211 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.725 [1975 c.211 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.730 [1975 c.211 Â§7; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.735 [1975 c.211 Â§8; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.740 [1975 c.211 Â§9; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  367.745 Setting aside sufficient moneys to pay maturing bonds. The Department of Transportation shall compute and determine in January of each year, after the sale of bonds under ORS 367.700 to 367.750, the amount of bond debt service that will fall due during such year on bonds then outstanding and unpaid and shall maintain or hold in the State Highway Fund sufficient moneys to pay such maturing obligations. [1975 c.211 Â§10; 2003 c.201 Â§34]

Â Â Â Â Â  367.750 Constitutional debt limits not to be exceeded. The Department of Transportation may not issue or sell general obligation bonds under ORS 367.700 to 367.750 that, singly or in the aggregate with previous debts or liabilities incurred for the building and maintaining of permanent roads, exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. [1975 c.211 Â§11; 2003 c.201 Â§35]

OREGON
INNOVATIVE PARTNERSHIPS PROGRAM

Â Â Â Â Â  367.800 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Entrepreneurial approaches to the acquisition, design, management and financing of transportation projects will accelerate cost-effective project delivery.

Â Â Â Â Â  (2) Entrepreneurial approaches can bring substantial benefits to the public in transportation project development and execution.

Â Â Â Â Â  (3) Risk management is a critical component of partnerships for transportation projects.

Â Â Â Â Â  (4) Successful implementation of an
Oregon
innovative partnership program for transportation projects requires that risk in a project be managed and shared by public and private sector participants, with the partner best able to control a risk bearing responsibility for the risk.

Â Â Â Â Â  (5) The Legislative Assembly and the executive branch of government accept responsibility for providing predictability for partnerships for transportation projects and for allowing negotiated agreements to be implemented.

Â Â Â Â Â  (6) The development, acquisition and construction of transportation projects creates jobs and furthers economic development in
Oregon
by, among other things:

Â Â Â Â Â  (a) Increasing the economy and efficiency of public transportation, improving the flow of commerce into and around the state and the surrounding region, improving the attractiveness of Oregon to new businesses and supporting the operations and prosperity of existing businesses; and

Â Â Â Â Â  (b) Improving the movement of people into and around the state and the surrounding region, alleviating congestion and crowding and reducing the burdens on existing public transportation systems and transportation facilities. [2003 c.790 Â§1]

Â Â Â Â Â  Note: 367.800 to 367.826 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 367 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  367.802 Definitions. As used in ORS 367.800 to 367.824:

Â Â Â Â Â  (1) ÂAgreementÂ means a written agreement, including but not limited to a contract, for a transportation project that is entered into under ORS 367.806.

Â Â Â Â Â  (2) ÂPrivate entityÂ means any entity that is not a unit of government, including but not limited to a corporation, partnership, company, nonprofit organization or other legal entity or a natural person.

Â Â Â Â Â  (3) ÂTransportation projectÂ or ÂprojectÂ means any proposed or existing undertaking that facilitates any mode of transportation in this state.

Â Â Â Â Â  (4) ÂUnit of governmentÂ means any department or agency of the federal government, any state or any agency, office or department of a state, any city, county, district, commission, authority, entity, port or other public corporation organized and existing under statutory law or under a voter-approved charter and any intergovernmental entity created under ORS 190.003 to 190.130, 190.410 to 190.440 or 190.480 to 190.490. [2003 c.790 Â§2]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.804 Goals of
Oregon
Innovative Partnerships Program; authority of Department of Transportation; confidentiality; expenses. (1) The Department of Transportation shall establish the Oregon Innovative Partnerships Program for the planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing and operation of transportation projects.

Â Â Â Â Â  (2) The goals of the program are to:

Â Â Â Â Â  (a) Develop an expedited project delivery process;

Â Â Â Â Â  (b) Maximize innovation; and

Â Â Â Â Â  (c) Develop partnerships with private entities and units of government.

Â Â Â Â Â  (3) As part of the program established under this section, the department may:

Â Â Â Â Â  (a) Solicit concepts or proposals for transportation projects from private entities and units of government.

Â Â Â Â Â  (b) Accept unsolicited concepts or proposals for transportation projects from private entities and units of government.

Â Â Â Â Â  (c) Evaluate the concepts or proposals received under this subsection and select potential projects based on the concepts or proposals. The evaluation under this paragraph shall include consultation with any appropriate local government, metropolitan planning organization or area commission on transportation.

Â Â Â Â Â  (d) Charge an administrative fee for the evaluation in an amount determined by the department.

Â Â Â Â Â  (4) Following an evaluation by the department of concepts or proposals submitted under subsection (3) of this section, and the selection of potential transportation projects, the department may negotiate and enter into the agreements described in ORS 367.806 for implementing the selected transportation projects.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section:

Â Â Â Â Â  (a) Information related to a transportation project proposed under ORS 367.800 to 367.824, including but not limited to the projectÂs design, management, financing and other details, is exempt from disclosure under ORS 192.410 to 192.505 until:

Â Â Â Â Â  (A) The department shares the information with a local government, metropolitan planning organization or area commission on transportation under subsection (3)(c) of this section; or

Â Â Â Â Â  (B) The department completes its evaluation of the proposed project and has selected the proposal for negotiation of an agreement.

Â Â Â Â Â  (b) After the department has either shared the information described in paragraph (a) of this subsection with a local government, metropolitan planning organization or area commission on transportation, or has completed its evaluation of the proposed project, the information is subject to disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (6) Sensitive business, commercial or financial information that is not customarily provided to business competitors that is submitted to the department in connection with a transportation project under ORS 367.800 to 367.824 is exempt from disclosure under ORS 192.410 to 192.505 until the information is submitted to the Oregon Transportation Commission in connection with its review and approval of the transportation project under ORS 367.806.

Â Â Â Â Â  (7) The department may, in connection with the evaluation of concepts or proposals for transportation projects, consider any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

Â Â Â Â Â  (8) The department and any other unit of government may expend, out of any funds available for the purpose, such moneys as may be necessary for the evaluation of concepts or proposals for transportation projects and for negotiating agreements for transportation projects under ORS 367.806. The department or other unit of government may employ engineers, consultants or other experts the department or other unit of government determines are needed for the purposes of doing the evaluation and negotiation. Expenses incurred by the department or other unit of government under this subsection prior to the issuance of transportation project revenue bonds or other financing shall be paid by the department or other unit of government, as applicable, and charged to the appropriate transportation project. The department or other unit of government shall keep records and accounts showing each amount so charged. Upon the sale of transportation project revenue bonds or upon obtaining other financing for any transportation project, the funds expended by the department or other unit of government under this subsection in connection with the project shall be repaid to the department or the unit of government from the proceeds of the bonds or other financing, as allowed by applicable law. [2003 c.790 Â§3]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.806 Agreements. (1) As part of the program established under ORS 367.804, the Department of Transportation may:

Â Â Â Â Â  (a) Enter into any agreement or any configuration of agreements relating to transportation projects with any private entity or unit of government or any configuration of private entities and units of government. The subject of agreements entered into under this section may include, but need not be limited to, planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing and operation of transportation projects.

Â Â Â Â Â  (b) Include in any agreement entered into under this section any financing mechanisms, including but not limited to the imposition and collection of franchise fees or user fees and the development or use of other revenue sources.

Â Â Â Â Â  (2) The agreements among the public and private sector partners entered into under this section must specify at least the following:

Â Â Â Â Â  (a) At what point in the transportation project public and private sector partners will enter the project and which partners will assume responsibility for specific project elements;

Â Â Â Â Â  (b) How the partners will share management of the risks of the project;

Â Â Â Â Â  (c) How the partners will share the costs of development of the project;

Â Â Â Â Â  (d) How the partners will allocate financial responsibility for cost overruns;

Â Â Â Â Â  (e) The penalties for nonperformance;

Â Â Â Â Â  (f) The incentives for performance;

Â Â Â Â Â  (g) The accounting and auditing standards to be used to evaluate work on the project; and

Â Â Â Â Â  (h) Whether the project is consistent with the plan developed by the Oregon Transportation Commission under ORS 184.618 and any applicable regional transportation plans or local transportation system programs and, if not consistent, how and when the project will become consistent with applicable plans and programs.

Â Â Â Â Â  (3) The department may, either separately or in combination with any other unit of government, enter into working agreements, coordination agreements or similar implementation agreements to carry out the joint implementation of any transportation project selected under ORS 367.804.

Â Â Â Â Â  (4) Except for ORS 383.015, 383.017 (1), (2), (3) and (5) and 383.019, the provisions of ORS 383.003 to 383.075 apply to any tollway project entered into under ORS 367.800 to 367.824.

Â Â Â Â Â  (5) The provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to concepts or proposals submitted under ORS 367.804, or to agreements entered into under this section, except that if public moneys are used to pay any costs of construction of public works that is part of a project, the provisions of ORS 279C.800 to 279C.870 apply to the public works. In addition, if public moneys are used to pay any costs of construction of public works that is part of a project, the construction contract for the public works must contain provisions that require the payment of workers under the contract in accordance with ORS 279C.540 and 279C.800 to 279C.870.

Â Â Â Â Â  (6)(a) The department may not enter into an agreement under this section until the agreement is reviewed and approved by the Oregon Transportation Commission.

Â Â Â Â Â  (b) The department may not enter into, and the commission may not approve, an agreement under this section for the construction of a public improvement as part of a transportation project unless the agreement provides for bonding, financial guarantees, deposits or the posting of other security to secure the payment of laborers, subcontractors and suppliers who perform work or provide materials as part of the project.

Â Â Â Â Â  (c) Before presenting an agreement to the commission for approval under this subsection, the department must consider whether to implement procedures to promote competition among subcontractors for any subcontracts to be let in connection with the transportation project. As part of its request for approval of the agreement, the department shall report in writing to the commission its conclusions regarding the appropriateness of implementing such procedures.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, documents, communications and information developed, exchanged or compiled in the course of negotiating an agreement with a private entity under this section are exempt from disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (b) The documents, communications or information described in paragraph (a) of this subsection are subject to disclosure under ORS 192.410 to 192.505 when the documents, communications or information are submitted to the commission in connection with its review and approval of a transportation project under subsection (6) of this section.

Â Â Â Â Â  (8) The terms of a final agreement entered into under this section and the terms of a proposed agreement presented to the commission for review and approval under subsection (6) of this section are subject to disclosure under ORS 192.410 to 192.505.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂPublic improvementÂ has the meaning given that term in ORS 279A.010.

Â Â Â Â Â  (b) ÂPublic worksÂ has the meaning given that term in ORS 279C.800. [2003 c.790 Â§Â§4,4b; 2007 c.531 Â§13]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.808 Evaluation of proposed agreements; role of Attorney General. (1) At the request of the Department of Transportation, the Attorney General may appoint special assistant attorneys general for the purpose of evaluating partnership agreements entered into or to be entered into as part of the program established under ORS 367.804. The special assistant attorneys general shall be under the direction and control of the Attorney General and may:

Â Â Â Â Â  (a) Advise the Department of Transportation concerning the legality of specific proposed partnerships;

Â Â Â Â Â  (b) Advise the department on legal procedures and practices related to implementation of specific projects that use a partnership;

Â Â Â Â Â  (c) Assist the department in negotiating partnership agreements;

Â Â Â Â Â  (d) Assist the department in preparing any document related to a specific partnership;

Â Â Â Â Â  (e) Advise the department regarding accounting, investment and tax requirements applicable to specific projects that use a partnership; and

Â Â Â Â Â  (f) Advise the department regarding any relevant federal securities or other laws and related disclosure requirements.

Â Â Â Â Â  (2) When the Attorney General, as part of the review under ORS 291.047, reviews an agreement entered into under ORS 367.806, the Attorney General shall:

Â Â Â Â Â  (a) Recognize that the agreement is the product of a partnership; and

Â Â Â Â Â  (b) Defer to the business judgment of the department and the Oregon Transportation Commission concerning the assignment of risks and the incentives provided within the agreement. [2003 c.790 Â§5]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.810 State Transportation
Enterprise
Fund. (1) The State Transportation Enterprise Fund is established separate and distinct from the General Fund. Interest earned by the State Transportation Enterprise Fund shall be credited to the fund.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Transportation Enterprise Fund:

Â Â Â Â Â  (a) Proceeds from bonds or other financing instruments issued under the provisions of ORS 367.800 to 367.824;

Â Â Â Â Â  (b) Revenues received from any transportation project developed under the program established under ORS 367.804; and

Â Â Â Â Â  (c) Any other moneys that are by donation, grant, contract, law or other means transferred, allocated or appropriated to the fund.

Â Â Â Â Â  (3) Moneys in the State Transportation Enterprise Fund are continuously appropriated to the Department of Transportation for the purpose of carrying out the provisions of ORS 367.800 to 367.824 and implementing all or portions of any transportation project developed under the program established under ORS 367.804.

Â Â Â Â Â  (4) Moneys in the State Transportation Enterprise Fund that are transferred from the State Highway Fund or from any one of the sources that comprise the State Highway Fund as specified in ORS 366.505 and that are revenue under section 3a, Article IX of the Oregon Constitution, may be used only for purposes authorized by section 3a, Article IX of the Oregon Constitution.

Â Â Â Â Â  (5) The department shall establish a separate account in the State Transportation Enterprise Fund for each transportation project that is undertaken under the program established under ORS 367.804. Except as provided in subsection (4) of this section, the department may pledge moneys in the State Transportation Enterprise Fund to secure revenue bonds or any other debt obligations relating to the transportation project for which the account is established.

Â Â Â Â Â  (6) Moneys in an account established under subsection (5) of this section shall be used as provided in any agreement applicable to the transportation project for which the account is established. [2003 c.790 Â§6]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.812 Bonds secured by State Transportation
Enterprise
Fund; financing of transportation projects. (1) In addition to any authority to issue and sell bonds and other similar obligations, this section establishes continuing authority for the State Treasurer to issue and sell bonds and other similar obligations, at the request of the Department of Transportation, in a manner consistent with this section. To finance any transportation project in whole or in part, the department may request that the State Treasurer issue revenue bonds on behalf of the department. Revenue bonds authorized under this section shall be issued in accordance with the applicable provisions of ORS chapter 286A. The bonds shall be secured by a pledge of, and a lien on, and shall be payable only from moneys in the State Transportation Enterprise Fund established by ORS 367.810 and any other revenues specifically pledged to repayment of the bonds. Such a pledge by the department of its revenues creates a lien that is valid and binding from the time the pledge is made as provided in ORS 286A.102. Revenue bonds issued pursuant to this section are not general obligations of the state and are not secured by or payable from any funds or assets of the state other than the moneys and revenues specifically pledged to the repayment of such revenue bonds.

Â Â Â Â Â  (2) Moneys received from the issuance of revenue bonds or other debt obligations, including any investment earnings thereon, may be expended:

Â Â Â Â Â  (a) For the purpose of financing the costs of the transportation project for which the bonds are issued;

Â Â Â Â Â  (b) To pay the costs and other administrative expenses of the bonds;

Â Â Â Â Â  (c) To pay the costs of credit enhancement or to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds; and

Â Â Â Â Â  (d) To reimburse the department for any costs related to carrying out the purposes of the program established under ORS 367.804.

Â Â Â Â Â  (3) Any transportation project may be financed in whole or in part with:

Â Â Â Â Â  (a) The proceeds of grant anticipation revenue bonds authorized by 23 U.S.C. 122 and applicable state law.

Â Â Â Â Â  (b) Grants, loans, loan guarantees, lines of credit, revolving lines of credit or other financing arrangements available pursuant to the Transportation Infrastructure Finance and Innovation Act under 23 U.S.C. 181 et seq., or any other applicable federal law.

Â Â Â Â Â  (c) Infrastructure loans or assistance from the Oregon Transportation Infrastructure Fund established by ORS 367.015.

Â Â Â Â Â  (4) As security for the payment of financing described in subsection (3) of this section, the revenues from the project may be pledged, but no such pledge of revenues constitutes in any manner or to any extent a general obligation of the state. Any financing described in subsection (3) of this section may be structured on a senior, parity or subordinate basis to any other financing. [2003 c.790 Â§7; 2007 c.783 Â§174]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.814 Moneys from federal government or other sources. (1) The Department of Transportation or a unit of government may accept from the
United States
or any of its agencies such funds as are available to this state or to the unit of government for carrying out the purposes of ORS 367.800 to 367.824, whether the funds are made available by grant, loan or other financing arrangement. The department or unit of government may enter into such agreements and other arrangements with the
United States
or any of its agencies as may be necessary, proper and convenient for carrying out the purposes of ORS 367.800 to 367.824.

Â Â Â Â Â  (2) The department or a unit of government may accept from any source any grant, donation, gift or other form of conveyance of land, money, other real or personal property or other valuable thing made to the State of Oregon, the department or the unit of government for carrying out the purposes of ORS 367.800 to 367.824.

Â Â Â Â Â  (3) Any transportation project may be financed in whole or in part by contribution of any funds or property made by any private entity or unit of government that is a party to any agreement entered into under ORS 367.806. [2003 c.790 Â§8]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.816 Use of moneys in
Oregon
Transportation Infrastructure Fund for projects. (1) Notwithstanding ORS 367.020, the Department of Transportation may use moneys in the Oregon Transportation Infrastructure Fund established by ORS 367.015 to ensure the repayment of loan guarantees or extensions of credit made to or on behalf of private entities engaged in the planning, acquisition, financing, development, design, construction, reconstruction, replacement, improvement, maintenance, management, repair, leasing or operation of any transportation project that is part of the program established under ORS 367.804.

Â Â Â Â Â  (2) The lien of a pledge made under this section is subordinate to the lien of a pledge securing bonds payable from moneys in the State Highway Fund described in ORS 366.505, the State Tollway Account established by ORS 383.009 or the State Transportation Enterprise Fund established by ORS 367.810. [2003 c.790 Â§9]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.818 Eminent domain powers. The Department of Transportation may exercise the power of eminent domain to acquire property, rights of way or other rights in property for transportation projects that are part of the program established under ORS 367.804, regardless of whether the property will be owned in fee simple by the department. [2003 c.790 Â§10]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.820 Creation of district; use of revenues within district. An agreement among the Department of Transportation and other units of government may create a new district, or designate a previously existing district, that includes any or all of the territory within the geographic boundaries of any or all Oregon counties in which a transportation project is located, and may require that all revenues from franchise fees, other user fees or other revenue sources collected within the district in connection with the transportation project be used exclusively for the benefit of the district. [2003 c.790 Â§11]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.822 Advisory committees on transportation projects; rules. (1) The Department of Transportation and any unit of government that participates in a transportation project may establish advisory committees to advise the department or the unit of government with respect to transportation projects. An advisory committee shall consist of not fewer than five and not more than nine members, as determined by the department. Members shall be appointed by the department, or in a manner agreed to by the department and any participating unit of government.

Â Â Â Â Â  (2) At the request of the department, an advisory committee may review concepts or proposals for transportation projects and submit recommendations to the department or the participating unit of government.

Â Â Â Â Â  (3) An advisory committee shall meet as necessary at times and places fixed by the department or the participating unit of government. The department shall provide personnel services to assist the advisory committee within the limits of available funds. An advisory committee may adopt rules to govern its proceedings and may select officers. [2003 c.790 Â§12]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.824 Rules; supremacy of federal law. (1) The Department of Transportation may adopt any rules it considers necessary to implement the provisions of ORS 367.800 to 367.824.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 367.800 to 367.824, applicable federal laws, rules and regulations govern in any situation that involves federal funds if the federal laws, rules or regulations:

Â Â Â Â Â  (a) Conflict with any provision of ORS 367.800 to 367.824;

Â Â Â Â Â  (b) Require procedures that are additional to or different from those provided in ORS 367.800 to 367.824; or

Â Â Â Â Â  (c) Require contract provisions not authorized by ORS 367.800 to 367.824. [2003 c.790 Â§Â§4a,13]

Â Â Â Â Â  Note: See note under 367.800.

Â Â Â Â Â  367.826 Reports to Emergency Board. (1) The Department of Transportation shall report to the Emergency Board at least twice during each interim regarding the transportation projects proposed or agreed to under ORS 367.800 to 367.824.

Â Â Â Â Â  (2) The report under subsection (1) of this section shall include but need not be limited to information about expenditure of moneys for evaluation of concepts and proposals for transportation projects, agreements entered into, transportation projects that have been agreed to and financing mechanisms being used for transportation projects. [2003 c.790 Â§16]

Â Â Â Â Â  Note: See note under 367.800.

_______________



Chapter 368

Chapter 368 Â County Roads

2007 EDITION

COUNTY ROADS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

368.001Â Â Â Â  Definitions

368.011Â Â Â Â  County authority to supersede statutes; limitations

368.016Â Â Â Â  County authority over roads; limitations

368.021Â Â Â Â  County authority over trails

368.026Â Â Â Â  Withdrawal of county road status; report; notice; hearing

368.031Â Â Â Â  County jurisdiction over local access roads

368.036Â Â Â Â  Standards for county roads and road work

368.039Â Â Â Â  Road standards adopted by local government supersede standards in fire codes; consultation with fire agencies

368.041Â Â Â Â  Widths of county roads; maintenance of designated roads as county roads

368.046Â Â Â Â  County road official; duties

368.051Â Â Â Â  Accounting for county road work

368.056Â Â Â Â  Permit for gate construction on public road

368.062Â Â Â Â  Transferring road within city to county jurisdiction

ACQUISITION OF PROPERTY FOR ROADS

368.073Â Â Â Â  Initiation of proceedings to acquire property for road purposes

368.081Â Â Â Â  Requirements for petition to initiate road proceedings

368.086Â Â Â Â  Road proceedings; hearing; notice

368.091Â Â Â Â  OwnersÂ rights to terminate road proceedings

368.096Â Â Â Â  Alternative methods to acquire property for roads

368.101Â Â Â Â  Authority to change road proceedings; limitation

368.106Â Â Â Â  Records and survey of property acquired for road

368.111Â Â Â Â  Assessment of costs and damages from road proceedings

368.116Â Â Â Â  Acquisition of railroad right of way

368.121Â Â Â Â  Financial assistance to persons displaced by county road acquisition; rules

368.126Â Â Â Â  Order establishing new road along existing road to identify parts of existing road to be vacated

368.131Â Â Â Â  Right of way over
United States
public lands

ROAD VIEWERS

368.161Â Â Â Â  Use of road viewers to establish road

368.166Â Â Â Â  Road viewer report; hearing; notice

368.171Â Â Â Â  Order, costs and damages under proceeding with road viewers

LEGALIZATION OF ROADS

368.201Â Â Â Â  Basis for legalization of road

368.206Â Â Â Â  Proceedings for legalization of roads; report; notice

368.211Â Â Â Â  Compensation for property affected by road legalization

368.216Â Â Â Â  Order under road legalization proceeding

368.221Â Â Â Â  Legalization; county determination of lesser width

ROAD HAZARDS

368.251Â Â Â Â  Obstruction of road drains prohibited

368.256Â Â Â Â  Creation of road hazard prohibited

368.261Â Â Â Â  Order to abate road hazard

368.266Â Â Â Â  Hearing on abatement of road hazard; notice

368.271Â Â Â Â  Abatement of road hazard by county

368.276Â Â Â Â  Hearing, notice and costs when county abates road hazard

368.281Â Â Â Â  County recovery of costs for road hazard abatement; lien

VACATION OF
COUNTY
PROPERTY

368.326Â Â Â Â  Purpose of vacation proceedings; limitation

368.331Â Â Â Â  Limitation on use of vacation proceedings to eliminate access

368.336Â Â Â Â  Abutting owners in vacation proceedings

368.341Â Â Â Â  Initiation of vacation proceedings; requirements for resolution or petition

368.346Â Â Â Â  Report, notice and hearing for vacation proceedings

368.351Â Â Â Â  Vacation without hearing

368.356Â Â Â Â  Order and costs in vacation proceedings

368.361Â Â Â Â  Intergovernmental vacation proceedings

368.366Â Â Â Â  Ownership of vacated property

NOTICE

368.401Â Â Â Â  General notice provisions

368.406Â Â Â Â  Notice by service

368.411Â Â Â Â  Notice by posting

368.416Â Â Â Â  Notice by publication

368.421Â Â Â Â  Record of notice

368.426Â Â Â Â  Contents of notice

COUNTY ROAD FUNDS

368.705Â Â Â Â  County road fund; use of fund

368.710Â Â Â Â  Apportionment of local option taxes; compression

368.715Â Â Â Â  Using county funds for noncounty roads during emergency

368.720Â Â Â Â  Using road funds outside of county

368.722Â Â Â Â  Expenditure of general road fund on city streets and bridges

MISCELLANEOUS PROVISIONS

368.910Â Â Â Â  Owner to repair sidewalks and curbs along road; county may repair if owner fails

368.915Â Â Â Â  Payment and reimbursement when county makes repairs

368.920Â Â Â Â  Expense of repairs as lien on abutting property

368.925Â Â Â Â  Delinquency in paying assessment for repairs; execution sale

368.942Â Â Â Â  Posting notices, signs or pictures on structures within county road right of way prohibited

368.945Â Â Â Â  Authority of county road official to remove unlawfully posted matter

368.950Â Â Â Â  Applicability of ORS 368.942 and 368.945

368.955Â Â Â Â  Posting notices, signs or pictures within view of county road on property of another without consent prohibited

368.960Â Â Â Â  Authority of property owner to remove unlawfully posted matter

PENALTIES

368.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  368.001 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂCounty roadÂ means a public road under the jurisdiction of a county that has been designated as a county road under ORS 368.016.

Â Â Â Â Â  (2) ÂCounty road officialÂ means the roadmaster, engineer, road supervisor, public works director or other administrative officer designated by the county governing body as being responsible for administration of the road activities of the county.

Â Â Â Â Â  (3) ÂLocal access roadÂ means a public road that is not a county road, state highway or federal road.

Â Â Â Â Â  (4) ÂOwnerÂ means a vendee under a recorded land sale contract or, if there is no recorded land sale contract, the holder of the record title of land if the vendee or holder has a present interest equal to or greater than a life estate.

Â Â Â Â Â  (5) ÂPublic roadÂ means a road over which the public has a right of use that is a matter of public record.

Â Â Â Â Â  (6) ÂRoadÂ means the entire right of way of any public or private way that provides ingress to or egress from property by means of vehicles or other means or that provides travel between places by means of vehicles. ÂRoadÂ includes, but is not limited to:

Â Â Â Â Â  (a) Ways described as streets, highways, throughways or alleys;

Â Â Â Â Â  (b) Road related structures that are in the right of way such as tunnels, culverts or similar structures; and

Â Â Â Â Â  (c) Structures that provide for continuity of the right of way such as bridges. [1981 c.153 Â§2]

Â Â Â Â Â  368.005 [Amended by 1971 c.135 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.010 [Amended by 1963 c.501 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.011 County authority to supersede statutes; limitations. (1) Except as otherwise provided in this section, a county may supersede any provision in this chapter by enacting an ordinance pursuant to the charter of the county or under powers granted the county in ORS 203.030 to 203.075.

Â Â Â Â Â  (2) A county may not enact an ordinance to supersede a provision of this section or ORS 368.001, 368.016, 368.021, 368.026, 368.031, 368.051, 368.705, 368.710, 368.720 or 368.722. [1981 c.153 Â§3; 2007 c.679 Â§3]

Â Â Â Â Â  368.016 County authority over roads; limitations. (1) Except as provided in this section or as otherwise specifically provided by law, the exercise of governmental powers relating to a road within a county is a matter of county concern.

Â Â Â Â Â  (2) A county governing body:

Â Â Â Â Â  (a) Does not have jurisdiction over any public road that is a state highway.

Â Â Â Â Â  (b) Shall only take action involving a local access road within a city if the city governing body consents to the action.

Â Â Â Â Â  (c) May by resolution or order make any public road within its jurisdiction a county road.

Â Â Â Â Â  (3) Any road that has a classification as a county road on November 1, 1981, shall retain that classification unless the classification is changed under ORS 368.026 or as otherwise provided by law.

Â Â Â Â Â  (4) A county governing body may seek assistance from the Department of Transportation as provided under ORS 366.155. [1981 c.153 Â§4; 1993 c.741 Â§44]

Â Â Â Â Â  368.021 County authority over trails. (1) A county governing body has the same jurisdiction over trails as it has over local access roads.

Â Â Â Â Â  (2) This section applies to trails that:

Â Â Â Â Â  (a) Are easements over land or by watercourse that are not part of a road right of way;

Â Â Â Â Â  (b) Provide certain forms of ingress to or egress from land or water or permit travel between places;

Â Â Â Â Â  (c) Do not provide vehicle access of the type provided by a road; and

Â Â Â Â Â  (d) Are not under the jurisdiction of a state or federal agency. [1981 c.153 Â§5]

Â Â Â Â Â  368.026 Withdrawal of county road status; report; notice; hearing. (1) A county governing body shall use the following procedure to withdraw county road status from a portion of a county road that is outside a city:

Â Â Â Â Â  (a) The county governing body may initiate proceedings by having the county road official prepare a report stating reasons for the proposed withdrawal and the effects the proposed withdrawal may have on land abutting the county road proposed to be withdrawn.

Â Â Â Â Â  (b) The county governing body shall fix a date for a hearing on the withdrawal.

Â Â Â Â Â  (c) The county governing body shall provide for notice of the hearing on the proposed withdrawal to be served on owners of land abutting the portion of county road proposed to be withdrawn. Notice shall be served in the manner provided under ORS 368.401 to 368.426.

Â Â Â Â Â  (d) Any interested person shall have access to the report prepared by the county road official under this section from a day not less than 20 days prior to the date of hearing.

Â Â Â Â Â  (e) At the hearing, the county governing body shall accept the report of the county road official prepared under this section and shall accept testimony from persons favoring or objecting to the proposed withdrawal.

Â Â Â Â Â  (f) After completion of the procedures under this section, the county governing body may retain the portion of county road as a county road or may by order or resolution declare county road status withdrawn from all or part of the portion of the road under consideration.

Â Â Â Â Â  (2) The withdrawal of county road status from any county road that is within a city is subject to ORS 373.270.

Â Â Â Â Â  (3) If a county governing body withdraws county road status from a portion of a county road, the road shall continue to be a public road. [1981 c.153 Â§6]

Â Â Â Â Â  368.031 County jurisdiction over local access roads. A local access road that is outside a city is subject to the exercise of jurisdiction by a county governing body in the same manner as a county road except as follows:

Â Â Â Â Â  (1) A county and its officers, employees or agents are not liable for failure to improve the local access road or keep it in repair.

Â Â Â Â Â  (2) A county governing body shall spend county moneys on the local access road only if it determines that the work is an emergency or if:

Â Â Â Â Â  (a) The county road official recommends the expenditure;

Â Â Â Â Â  (b) The public use of the road justifies the expenditure proposed; and

Â Â Â Â Â  (c) The county governing body enacts an order or resolution authorizing the work and designating the work to be either a single project or a continuing program. [1981 c.153 Â§7]

Â Â Â Â Â  368.036 Standards for county roads and road work. (1) County roads and work performed on county roads shall comply with specifications and standards, including standards for width, adopted by the county governing body. If the county governing body does not have specifications for work performed on county roads, the work shall comply with standards and specifications adopted by the Department of Transportation.

Â Â Â Â Â  (2) If a county governing body provides for work to be performed on a local access road, the standards for the road or specifications for work performed on the road may differ from standards and specifications for county roads, but the county governing body shall provide for the work to be performed in the same manner as it provides for work to be performed on county roads. [1981 c.153 Â§8]

Â Â Â Â Â  368.039 Road standards adopted by local government supersede standards in fire codes; consultation with fire agencies. (1) When the governing body of a county or city adopts specifications and standards, including standards for width, for roads and streets under the jurisdiction of the governing body, such specifications and standards shall supersede and prevail over any specifications and standards for roads and streets that are set forth in a uniform fire code adopted by the State Fire Marshal, a municipal fire department or a county firefighting agency.

Â Â Â Â Â  (2) This section applies to specifications and standards for roads and streets adopted by the governing body of a county or city in a charter, acknowledged comprehensive plan or ordinance adopted pursuant to ORS chapter 92, 203, 221 or 368.

Â Â Â Â Â  (3) Before adopting or amending any comprehensive plan, land use regulation or ordinance that establishes specifications and standards for roads and streets, a governing body of a county or city shall consult with the municipal fire department or other local firefighting agency concerning the proposed specifications and standards. The county or city governing body shall consider the needs of the fire department or firefighting agency when adopting the final specifications and standards. [1997 c.409 Â§1]

Â Â Â Â Â  Note: 368.039 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 368 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  368.041 Widths of county roads; maintenance of designated roads as county roads. (1) Unless otherwise provided under ORS 368.036, a public road that is designated as a county road after August 2, 1951, shall be 50 feet or any greater width the county governing body establishes. The proposed width shall be stated in all petitions or notices that initiate consideration of the designation of a road as a county road. The width established for a road shall be stated in orders or resolutions accepting the road as a county road under ORS 368.016.

Â Â Â Â Â  (2) After a resolution or order designating a public road as a county road is final, the county shall maintain the public road as a county road. [Formerly 368.415]

Â Â Â Â Â  368.046 County road official; duties. (1) A county governing body may employ an engineer or practical road builder as a county road official.

Â Â Â Â Â  (2) A county road official shall work under the direction of the county governing body and shall:

Â Â Â Â Â  (a) Assist the county governing body in preparing specifications for county work to be done on any road within the county;

Â Â Â Â Â  (b) Superintend work done by the county upon roads within the county, whether the work is done under contract or otherwise;

Â Â Â Â Â  (c) Recommend to the county governing body methods to be adopted for the construction, improvement, repair and maintenance of roads; and

Â Â Â Â Â  (d) Perform other duties assigned by the county governing body. [1981 c.153 Â§9]

Â Â Â Â Â  368.051 Accounting for county road work. The county road official or such other person as may be designated by the county governing body shall maintain a complete and accurate cost account for road work performed by the county as required under ORS 279C.305. [Formerly 368.150; 2003 c.794 Â§267]

Â Â Â Â Â  368.055 [Amended by 1963 c.519 Â§36; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.056 Permit for gate construction on public road. A county governing body may issue a permit to a person to allow construction of a gate or stock guard on a public road under the jurisdiction of the county governing body. The county governing body may impose any conditions or specifications on the permit it determines advisable to preserve the purposes of the public road. Conditions on a permit under this section may include a requirement that the person issued the permit shall bear all costs of construction and maintenance of the gate or stock guard. [1981 c.153 Â§33]

Â Â Â Â Â  368.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.062 Transferring road within city to county jurisdiction. (1) Jurisdiction over a road within a city may be transferred to a county under this section whenever:

Â Â Â Â Â  (a) The governing body of the city deems it necessary, expedient or for the best interest of the city to surrender jurisdiction over any road or portion thereof within the corporate limits of the city; and

Â Â Â Â Â  (b) The governing body of the county deems it necessary or expedient and for the best interests of the county to acquire jurisdiction over the road or part thereof to the same extent as it has over other county roads.

Â Â Â Â Â  (2) To initiate a proceeding for the transfer of jurisdiction under this section, the governing body of the city, upon its own motion or upon the request of the county by its governing body, shall give notice by:

Â Â Â Â Â  (a) Posting in three public places in the county, one of which shall be within the unincorporated area of the county; or

Â Â Â Â Â  (b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the city.

Â Â Â Â Â  (3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the city to the county with convenient certainty.

Â Â Â Â Â  (4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the governing body of the city shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the city to surrender jurisdiction over the road or portion thereof to the county.

Â Â Â Â Â  (5) If the governing body of a city determines to surrender jurisdiction under this section and initiates action under this section:

Â Â Â Â Â  (a) The governing body of the city shall make an order to that effect and offer to the county to surrender jurisdiction over the road or portion thereof, and may limit the time for the acceptance of the offer; and

Â Â Â Â Â  (b) The county by order or resolution may within the time specified accept the city offer to surrender jurisdiction under this section.

Â Â Â Â Â  (6) If a county governing body determines to initiate action under this section for the surrender of jurisdiction by a city over a road within a city:

Â Â Â Â Â  (a) The county governing body may initiate the action by passage of a resolution or order that requests surrender and that may set any time or other limitations upon acceptance by the county of the surrender; and

Â Â Â Â Â  (b) The governing body of the city may surrender jurisdiction of the road without further action by the county if the governing body of the city adopts an order surrendering the road that meets the limitations established by the county in its order or resolution.

Â Â Â Â Â  (7) When a county adopts an order or resolution accepting a cityÂs order and offer under subsection (5) of this section or when the governing body of a city adopts an order meeting the limitations established by the county under subsection (6) of this section:

Â Â Â Â Â  (a) The jurisdiction of the city over the road or portion thereof as a road within the city, or for its improvement, construction or repair shall cease;

Â Â Â Â Â  (b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the county; and

Â Â Â Â Â  (c) The county shall have the same jurisdiction over the road or portion thereof as by its charter or the laws of the state are given or granted it over any of the county roads of such county.

Â Â Â Â Â  (8) This section is applicable to all roads within a city, whether acquired by the city or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public. [1989 c.220 Â§2]

Â Â Â Â Â  368.065 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.070 [Repealed by 1981 c.153 Â§79]

ACQUISITION OF PROPERTY FOR ROADS

Â Â Â Â Â  368.073 Initiation of proceedings to acquire property for road purposes. A county governing body may initiate proceedings to acquire title or a lesser interest in real property for public road purposes:

Â Â Â Â Â  (1) On its own action; or

Â Â Â Â Â  (2) If a person files the following with the county governing body:

Â Â Â Â Â  (a) A petition described in ORS 368.081; or

Â Â Â Â Â  (b) A written proposal to dedicate or donate land owned by that person for public road purposes. [1981 c.153 Â§10]

Â Â Â Â Â  368.075 [Repealed by 1975 c.774 Â§3 (368.076 enacted in lieu of 368.075)]

Â Â Â Â Â  368.076 [1975 c.774 Â§4 (enacted in lieu of 368.075); repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.080 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.081 Requirements for petition to initiate road proceedings. (1) A petition to initiate proceedings under ORS 368.073 must contain all of the following:

Â Â Â Â Â  (a) A statement of the public necessity for the public road.

Â Â Â Â Â  (b) A description of the proposed public road.

Â Â Â Â Â  (c) A list containing the names and mailing addresses of any owner of property that:

Â Â Â Â Â  (A) Is proposed to be acquired for the public road;

Â Â Â Â Â  (B) Abuts the proposed public road; or

Â Â Â Â Â  (C) Would otherwise be affected by the proposed acquisition of property for the public road.

Â Â Â Â Â  (d) The signatures and mailing addresses of a majority of the owners of property that would abut the proposed road.

Â Â Â Â Â  (2) The petition described under this section is subject to the following:

Â Â Â Â Â  (a) Where a signature from an owner is required, the signature of an owner of property that has multiple ownership is valued as a fraction of an owner signature for that property in the same proportion as that ownerÂs interest in the property bears to the interest of all other owners of the same property.

Â Â Â Â Â  (b) Any person signing the petition may withdraw the signature by filing a written withdrawal with the county governing body.

Â Â Â Â Â  (c) A signature that is required on the petition does not qualify for purposes of the petition if the signature is withdrawn or if the person whose signature appears on the petition files an objection under ORS 368.091.

Â Â Â Â Â  (3) A county governing body may establish and require payment of a fee for the filing of a petition under this section. [1981 c.153 Â§11]

Â Â Â Â Â  368.085 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.086 Road proceedings; hearing; notice. (1) If proceedings to acquire real property for public road purposes are initiated by filing a petition described under ORS 368.081, a county governing body shall not begin any proceedings described under ORS 368.096 until the county governing body has conducted a hearing to determine whether the public interest would be served by continuing the proceedings.

Â Â Â Â Â  (2) A county governing body shall provide notice of the hearing required under this section to property owners:

Â Â Â Â Â  (a) Owning property that would abut or be acquired for the proposed public road; and

Â Â Â Â Â  (b) Owning property that would not be acquired for or abut the proposed public road if the county governing body determines the property might be affected by the proposed public road.

Â Â Â Â Â  (3) Notice required under this section shall be by service under ORS 368.401 to 368.426 except that:

Â Â Â Â Â  (a) Those persons signing the petition may be given notice by first class mail to the personÂs address shown on the petition; and

Â Â Â Â Â  (b) The county governing body may provide for notice to persons owning property that would not be acquired for or abut the proposed public road by posting under ORS 368.401 to 368.426 if the county governing body determines that posting is more likely to provide notice to those persons. [1981 c.153 Â§12]

Â Â Â Â Â  368.090 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.091 OwnersÂ rights to terminate road proceedings. (1) A county governing body shall discontinue any proceedings to acquire real property for public road purposes that are initiated by a petition described ORS 368.081 at any time before acquisition of the property if a majority of the owners of property that would abut the proposed road file objections to establishing the road with the county governing body.

Â Â Â Â Â  (2) Multiple ownership of property is subject to the same conditions as a signature on a petition under ORS 368.081 for purposes of determining the number of owners. [1981 c.153 Â§13]

Â Â Â Â Â  368.095 [Amended by 1969 c.518 Â§1; 1971 c.121 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.096 Alternative methods to acquire property for roads. (1) If proceedings to acquire real property for public road purposes have been initiated under ORS 368.073, a county governing body may acquire the property by any of the following methods:

Â Â Â Â Â  (a) Acceptance of a dedication or donation.

Â Â Â Â Â  (b) Acquisition by purchase or other agreement.

Â Â Â Â Â  (c) Exercise of the power of eminent domain under ORS chapter 35.

Â Â Â Â Â  (d) Use of road viewers under ORS 368.161 to 368.171.

Â Â Â Â Â  (2) Nothing in this section:

Â Â Â Â Â  (a) Supersedes procedures for establishing roads by subdividing or partitioning land under ORS chapter 92;

Â Â Â Â Â  (b) Precludes public acquisition of any property interest by adverse possession or prescription; or

Â Â Â Â Â  (c) Restricts the ability of a public body to acquire an interest in property by any other method permitted by law. [1981 c.153 Â§14]

Â Â Â Â Â  368.100 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.101 Authority to change road proceedings; limitation. (1) At any time after a proceeding is initiated under ORS 368.073 for the acquisition of real property for public road purposes, a county governing body may:

Â Â Â Â Â  (a) Change the method of proceeding or the property subject to the proceeding in any manner the county governing body determines to be in the public interest.

Â Â Â Â Â  (b) Discontinue the proceeding if the county governing body determines that the proceedings or the establishment of the proposed road is not in the public interest.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section a county governing body shall not make any change in or discontinue any proceeding that is initiated by a petition described under ORS 368.081 unless the governing body has provided an opportunity for a hearing described under ORS 368.086. [1981 c.153 Â§15]

Â Â Â Â Â  368.105 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.106 Records and survey of property acquired for road. If a county governing body acquires an interest in real property for public road purposes, the county governing body shall cause:

Â Â Â Â Â  (1) Any order or resolution enacted and deed or other document establishing an interest in the property for public road purposes to be recorded;

Â Â Â Â Â  (2) The road right of way to be surveyed and monumented;

Â Â Â Â Â  (3) The survey to be prepared in compliance with ORS 209.250; and

Â Â Â Â Â  (4) The survey to be recorded with the county surveyor. [1981 c.153 Â§16]

Â Â Â Â Â  368.110 [Amended by 1973 c.518 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.111 Assessment of costs and damages from road proceedings. (1) If a county incurs costs or is required to pay damages in the acquisition of property necessary for a public road, the county governing body may assess those costs or damages to and order the costs or damages to be paid by any of the following:

Â Â Â Â Â  (a) The county governing body.

Â Â Â Â Â  (b) If the proceedings for acquisition were initiated by a petition described under ORS 368.081, the petitioners.

Â Â Â Â Â  (c) If the acquisition is of land that is donated or dedicated, the person donating or dedicating the land.

Â Â Â Â Â  (d) An owner of land that is specially benefited.

Â Â Â Â Â  (2) This section does not limit the ability of a county governing body to provide for the payment of the costs of acquiring property for a public road in any manner permitted by law.

Â Â Â Â Â  (3) Any person directed to pay costs or damages under an order issued under this section shall pay those costs or damages within 60 days after entry of the order or resolution. Any person who does not pay costs or damages as directed by an order or resolution under this section within the time established under this section is liable for those costs or damages. [1981 c.153 Â§17]

Â Â Â Â Â  368.115 [Amended by 1973 c.518 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.116 Acquisition of railroad right of way. (1) Whenever in the location, relocation, construction or betterment of a public road, a county governing body determines that it is necessary to locate, relocate or construct the public road, or any part thereof, upon the right of way of a railroad company, the county may negotiate and agree with the railroad company for the right to use or occupy the right of way, or any portion necessary for public road purposes.

Â Â Â Â Â  (2) If agreement cannot be reached, then the county governing body may acquire the right of way by exercise of the power of eminent domain under ORS chapter 35.

Â Â Â Â Â  (3) Nothing in this section authorizes the use or occupancy of the railroad right of way which would interfere with the operation of the railroad or its necessary appurtenances, taking into consideration the use of the railroad right of way by the company for yards, terminals, station grounds and necessary additional trackage, or which would jeopardize the safety of the public. [Formerly 368.290]

Â Â Â Â Â  368.120 [Amended by 1973 c.518 Â§3; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.121 Financial assistance to persons displaced by county road acquisition; rules. (1) When federal funds are available for payment of direct financial assistance to persons displaced by county road acquisition, a county may match such federal funds to the extent provided by federal law and to provide such direct assistance in the instances and on the conditions set forth by federal law and regulations.

Â Â Â Â Â  (2) When federal funds are not available or used for payment of direct financial assistance to persons displaced by county road acquisition, the county may provide direct financial assistance to such persons. Financial assistance authorized by this subsection shall not exceed the total amount that would have been payable under subsection (1) of this section if federal funds had been available or used. The county may adopt rules and regulations to carry out this subsection. [Formerly 368.310]

Â Â Â Â Â  368.125 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.126 Order establishing new road along existing road to identify parts of existing road to be vacated. When a county governing body establishes a new public road following the general alignment of an existing public road, the final order or resolution shall identify all parts of any existing road that are to be vacated. Vacation of those parts described is effective without any other proceedings. A road so vacated shall not be closed to public use until the road laid out to replace it is actually opened to travel. [Formerly 368.540]

Â Â Â Â Â  368.130 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.131 Right of way over
United States
public lands. The county governing body may by resolution accept the grant of rights of way for the construction of public roads over public lands of the
United States
. This section does not invalidate the acceptance of such grant by general public use and enjoyment. [Formerly 368.555]

Â Â Â Â Â  368.132 [1973 c.518 Â§6; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.135 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.140 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.150 [1971 c.121 Â§2; 1981 c.153 Â§64; renumbered 368.051]

ROAD VIEWERS

Â Â Â Â Â  368.161 Use of road viewers to establish road. (1) When proceedings have been initiated under ORS 368.073 to acquire real property for public road purposes, the county governing body may establish a board of road viewers and acquire property for the proposed road in the manner described in ORS 368.161 to 368.171.

Â Â Â Â Â  (2) A board of road viewers established under this section shall consist of a county road official and two other persons whose duties and qualifications shall be determined by the county governing body. The board of road viewers shall meet and determine whether the board believes the establishment of the proposed road is in the public interest.

Â Â Â Â Â  (3) If the board of road viewers recommends the establishment of the proposed road, the board shall file a report that includes the following with the county governing body:

Â Â Â Â Â  (a) A description of the proposed location of the road;

Â Â Â Â Â  (b) An assessment of damages created by the proposed road and the names of persons entitled to such damages; and

Â Â Â Â Â  (c) Any other information required by the county governing body.

Â Â Â Â Â  (4) If a board of road viewers recommends against the establishment of the public road, a county governing body may:

Â Â Â Â Â  (a) Discontinue proceedings under ORS 368.161 to 368.171 to acquire property for the road; or

Â Â Â Â Â  (b) Require the road viewers to complete a report on a proposed location under this section. [1981 c.153 Â§18]

Â Â Â Â Â  368.166 Road viewer report; hearing; notice. (1) If a county governing body does not discontinue proceedings under ORS 368.161, it shall do the following upon receipt of a board of road viewers report containing information on the location of a proposed road:

Â Â Â Â Â  (a) Set a time and place for a hearing on the establishment of the road; and

Â Â Â Â Â  (b) Cause notice to be given to the persons and in the manner described in ORS 368.086.

Â Â Â Â Â  (2) Any person owning land that will be affected by acquisition of property under ORS 368.161 to 368.171 may file with the county governing body an answer controverting any matter presented to the county governing body in the proceedings and alleging any new matter relevant to the proceedings. An answer filed under this subsection must be filed more than 10 days before the hearing required under this section.

Â Â Â Â Â  (3) Within 10 days of the hearing, the county governing body shall provide for notice of any answer filed under this section to persons filing an answer or petition in the proceedings. Notice required under this subsection shall be by service under ORS 368.401 to 368.426. The county governing body may require a person filing an answer to pay the cost of providing notice under this subsection. [1981 c.153 Â§19]

Â Â Â Â Â  368.171 Order, costs and damages under proceeding with road viewers. (1) After completion of proceedings under ORS 368.161 to 368.171 and consideration of matters and issues presented during the proceedings, the county governing body shall determine whether a public need exists for the public road and shall enter an order or resolution granting or denying the property acquisition. If the county governing body enters the order or resolution establishing a public road, the order or resolution shall:

Â Â Â Â Â  (a) Describe the exact location and width of any public road established;

Â Â Â Â Â  (b) Designate amounts of damages and costs incurred under the proceedings, persons entitled to payment of costs or damages and persons liable for payment of the costs or damages; and

Â Â Â Â Â  (c) Assess costs under ORS 368.111.

Â Â Â Â Â  (2) The requirements under this section are in addition to requirements under ORS 368.106. [1981 c.153 Â§20]

LEGALIZATION OF ROADS

Â Â Â Â Â  368.201 Basis for legalization of road. A county governing body may initiate proceedings to legalize a county road under ORS 368.201 to 368.221 if any of the following conditions exist:

Â Â Â Â Â  (1) If, through omission or defect, doubt exists as to the legal establishment or evidence of establishment of a public road.

Â Â Â Â Â  (2) If the location of the road cannot be accurately determined due to:

Â Â Â Â Â  (a) Numerous alterations of the road;

Â Â Â Â Â  (b) A defective survey of the road or adjacent property; or

Â Â Â Â Â  (c) Loss or destruction of the original survey of the road.

Â Â Â Â Â  (3) If the road as traveled and used for 10 years or more does not conform to the location of a road described in the county records. [1981 c.153 Â§21]

Â Â Â Â Â  368.205 [Amended by 1975 c.774 Â§1; 1977 c.338 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.206 Proceedings for legalization of roads; report; notice. (1) If proceedings for legalization of a road are initiated under ORS 368.201, the county governing body shall:

Â Â Â Â Â  (a) Cause the road to be surveyed to determine the location of the road and the width of the road according to:

Â Â Â Â Â  (A) The laws governing the width of roads at the time the road was originally established; or

Â Â Â Â Â  (B) If the original width of the road cannot be determined, to the width for roads of the same class established by the standards under ORS 368.036;

Â Â Â Â Â  (b) Cause the county road official to file a written report with the county governing body including the survey required under this section and any other information required by the county governing body; and

Â Â Â Â Â  (c) Cause notice of the proceedings for legalization to be provided under ORS 368.401 to 368.426 by service to owners of abutting land and by posting.

Â Â Â Â Â  (2) In a proceeding under this section, any person may file with the county governing body information that controverts any matter presented to the county governing body in the proceeding or alleging any new matter relevant to the proceeding. [1981 c.153 Â§22]

Â Â Â Â Â  368.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.211 Compensation for property affected by road legalization. (1) A county governing body shall provide for compensation under this section to any person who has established a structure on real property if the structure encroaches on a road that is the subject of legalization proceedings under ORS 368.201 to 368.221.

Â Â Â Â Â  (2) To qualify for compensation under this section, a person must file a claim for damages with the county governing body before the close of the hearing to legalize the road. The county governing body shall consider a claim for damages unless the county governing body determines that:

Â Â Â Â Â  (a) At the time the person acquired the structure, the person had a reasonable basis for knowing that the structure would encroach upon the road;

Â Â Â Â Â  (b) Upon the original location of the road, the person received damages;

Â Â Â Â Â  (c) The person or the personÂs grantor applied for or assented to the road passing over the property; or

Â Â Â Â Â  (d) When making settlements on the property, the person found the road in public use and traveled.

Â Â Â Â Â  (3) The compensation allowed under this section shall be just compensation for the removal of the encroaching structure.

Â Â Â Â Â  (4) The county governing body may proceed to determine compensation and acquire the structure by any method under ORS 368.096.

Â Â Â Â Â  (5) If a county governing body determines that removal of the encroaching structure is not practical under this section, the county governing body may acquire property to alter the road being legalized. [1981 c.153 Â§23]

Â Â Â Â Â  368.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.216 Order under road legalization proceeding. (1) After considering matters presented in a proceeding to legalize a road under ORS 368.201 to 368.221, a county governing body shall determine whether legalization of the road is in the public interest and shall enter an order abandoning or completing the legalization procedures on the road.

Â Â Â Â Â  (2) When a county governing body legalizes a road under ORS 368.201 to 368.221, the county governing body shall comply with ORS 368.106.

Â Â Â Â Â  (3) Courts shall receive any order filed under this section as conclusive proof that the county road exists as described in the order.

Â Â Â Â Â  (4) Upon completion of the legalization procedures under ORS 368.201 to 368.221:

Â Â Â Â Â  (a) Any records showing the location of the road that conflict with the location of the road as described in the order are void; and

Â Â Â Â Â  (b) The road exists as shown on the order legalizing the road. [1981 c.153 Â§24]

Â Â Â Â Â  368.218 [1975 c.774 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.220 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.221 Legalization; county determination of lesser width. Notwithstanding ORS 368.036, a county governing body may legalize a road at any width that is less than the width of the road described in ORS 368.206 if the county governing body determines that:

Â Â Â Â Â  (1) The legalization of the road at the lesser width is in the public interest; or

Â Â Â Â Â  (2) An encroachment on the road may not be practically removed under ORS 368.211. [1981 c.153 Â§25]

Â Â Â Â Â  368.225 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.230 [Amended by 1971 c.659 Â§4; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.235 [Amended by 1965 c.10 Â§1; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.240 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.245 [Amended by 1969 c.423 Â§3; repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.250 [Repealed by 1975 c.771 Â§33]

ROAD HAZARDS

Â Â Â Â Â  368.251 Obstruction of road drains prohibited. No person shall stop, obstruct or in any other manner impair or damage any drain, ditch or other man-made or natural waterway that:

Â Â Â Â Â  (1) Prevents water from causing damage to, flowing across or standing on a public road under county jurisdiction; or

Â Â Â Â Â  (2) Benefits a public road under county jurisdiction. [1981 c.153 Â§26]

Â Â Â Â Â  368.255 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  368.256 Creation of road hazard prohibited. (1) Except as authorized by the county governing body, an owner or lawful occupant of land shall not allow:

Â Â Â Â Â  (a) Any water to overflow, seep or otherwise discharge from that land onto a public road under county jurisdiction including, but not limited to, water that is passing over the land, diverted from the land by an obstruction on the land, flowing from the land because of rainfall or discharged from an irrigation sprinkler or other device.

Â Â Â Â Â  (b) Any structure, tree, drainage way, soil deposit or other natural or man-made thing on that land to present a danger to or create a hazard for the public traveling on a public road or facilities within the right of way of the public road by obstructing, hanging over or otherwise encroaching or threatening to encroach in any manner on a public road that is under county jurisdiction.

Â Â Â Â Â  (2) A person is not in violation of this section if there is no reasonable method for the person to control, stop or remove the cause of the violation. [1981 c.153 Â§27]

Â Â Â Â Â  368.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.261 Order to abate road hazard. (1) A county road official may order a person who is in violation of ORS 368.256 to remove, divert or otherwise discontinue the violation.

Â Â Â Â Â  (2) An order issued under this section shall:

Â Â Â Â Â  (a) Describe the nature and location of the violation;

Â Â Â Â Â  (b) Direct the person to abate the violation within a specified period of time;

Â Â Â Â Â  (c) Explain procedures the county road official may follow if the violation creates an emergency; and

Â Â Â Â Â  (d) Explain that a hearing will be held under ORS 368.266 if the violation is not abated.

Â Â Â Â Â  (3) If a violation of ORS 368.256 is not abated within the time allowed by the order issued under this section, the county governing body shall hold a hearing described in ORS 368.266. [1981 c.153 Â§28]

Â Â Â Â Â  368.265 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.266 Hearing on abatement of road hazard; notice. (1) If a hearing is required under ORS 368.261, the county road official shall establish a place, date and time for the hearing. The hearing will be held if the violation is not abated before the date of the hearing. Notice provided under this section shall include the date and time set for the hearing.

Â Â Â Â Â  (2) The order described under ORS 368.261 shall be included as part of the notice of hearing under this section. Notice of hearing under this section shall be given by service under ORS 368.401 to 368.426 to:

Â Â Â Â Â  (a) The owner of the land that is the source of the violation; and

Â Â Â Â Â  (b) Any persons lawfully occupying that land during the time of the violation if the county road official has reason to know of the occupancy.

Â Â Â Â Â  (3) At the hearing the county governing body shall determine the person responsible for violation of ORS 368.256 and shall order that person to abate the violation within a time fixed by the county governing body, which time shall not be less than 10 days. [1981 c.153 Â§29]

Â Â Â Â Â  368.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.271 Abatement of road hazard by county. (1) A county road official may abate a violation of ORS 368.256 at any time if any of the following occur:

Â Â Â Â Â  (a) If the period of time established for abatement of the violation under ORS 368.266 passes and the person ordered to abate the violation has not done so within that time.

Â Â Â Â Â  (b) If a reasonable attempt to provide service under ORS 368.266 has been made and no owner or lawful occupant of the property has been located and served.

Â Â Â Â Â  (c) If the county road official determines that the violation creates a substantial risk of damage, injury or other emergency condition that requires abatement without delay and without notice or hearing. A county road official is not required to comply with ORS 368.261 and 368.266 when the county road official abates a violation under this paragraph.

Â Â Â Â Â  (2) A county road official may take any reasonable actions under this section to abate the violation of ORS 368.256.

Â Â Â Â Â  (3) A county and its officers, agents and employees are exempt from liability for any reasonable acts performed under this section, including, but not limited to, any reasonable trespass or conversion of personal property.

Â Â Â Â Â  (4) If a county road official performs any acts under this section, the county road official shall file a written report with the county governing body. The report shall contain:

Â Â Â Â Â  (a) An explanation of the acts performed;

Â Â Â Â Â  (b) The reasons for performing the acts described;

Â Â Â Â Â  (c) The costs incurred in abating the violation; and

Â Â Â Â Â  (d) Any other information required by the county governing body. [1981 c.153 Â§30]

Â Â Â Â Â  368.275 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.276 Hearing, notice and costs when county abates road hazard. (1) Upon receipt of a report under ORS 368.271, a county governing body shall establish a time, place and date for a hearing to assess costs for acts performed under ORS 368.271 and to determine persons liable for payment of those costs.

Â Â Â Â Â  (2) Notice of the hearing shall be provided by service under ORS 368.401 to 368.426 to:

Â Â Â Â Â  (a) The person determined under ORS 368.266 to be in violation of ORS 368.256; or

Â Â Â Â Â  (b) If no determination of violation has been made under ORS 368.266, the owner of the land that is the source of the violation and to any persons lawfully occupying that land during the time of the violation.

Â Â Â Â Â  (3) After consideration of matters presented at the hearing, the county governing body shall issue an order:

Â Â Â Â Â  (a) Establishing costs to be paid; and

Â Â Â Â Â  (b) Directing the person the county governing body determines to be responsible for payment of the costs to pay the costs within the time established by the county governing body, which time shall not be less than 60 days.

Â Â Â Â Â  (4) If the county governing body cannot establish responsibility for payment of costs under this section, the owner of the property that is the source of the violation of ORS 368.256 shall be responsible for payment unless the owner can establish that there was no reasonable method for the owner to control, stop or remove the cause of the violation.

Â Â Â Â Â  (5) The county governing body shall provide for notice of the results of the hearing to persons ordered to pay costs by service under ORS 368.401 to 368.426. Any person who does not pay costs as directed by an order under this section is liable for those costs. [1981 c.153 Â§31]

Â Â Â Â Â  368.280 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.281 County recovery of costs for road hazard abatement; lien. (1) The county governing body may recover costs ordered paid under ORS 368.276, by:

Â Â Â Â Â  (a) Bringing an action for recovery of the costs in any court of competent jurisdiction; or

Â Â Â Â Â  (b) If the person ordered to pay costs owns real property within the county, filing a copy of the order with the county clerk to be entered as a lien upon the real property of that person within the county.

Â Â Â Â Â  (2) If a lien is filed under subsection (1)(b) of this section:

Â Â Â Â Â  (a) That lien, when docketed, is prior and superior to all other liens or charges on the property except taxes; and

Â Â Â Â Â  (b) If the costs ordered to be paid under ORS 368.276 are not paid within the time established by the county governing body in the order, the county governing body shall cause the lien to be foreclosed as provided in ORS chapter 88.

Â Â Â Â Â  (c) The county governing body may increase the county road budget by the amount of costs recovered or to be recovered under this section. [1981 c.153 Â§32]

Â Â Â Â Â  368.285 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.290 [Amended by 1981 c.153 Â§65; renumbered 368.116]

Â Â Â Â Â  368.295 [Amended by 1955 c.247 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.300 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.305 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.310 [1969 c.296 Â§2; renumbered 368.121]

VACATION OF
COUNTY
PROPERTY

Â Â Â Â Â  368.326 Purpose of vacation proceedings; limitation. ORS 368.326 to 368.366 establish vacation procedures by which a county governing body may vacate a subdivision, part of a subdivision, a public road, a trail, a public easement, public square or any other public property or public interest in property under the jurisdiction of the county governing body. The vacation procedures under ORS 368.326 to 368.366:

Â Â Â Â Â  (1) Shall not be used by the county governing body to vacate property or an interest in property that is within a city.

Â Â Â Â Â  (2) Are an alternative method to the method established under ORS chapter 92 for the vacation of a subdivision. [1981 c.153 Â§34]

Â Â Â Â Â  368.331 Limitation on use of vacation proceedings to eliminate access. A county governing body shall not vacate public lands under ORS 368.326 to 368.366 if the vacation would deprive an owner of a recorded property right of access necessary for the exercise of that property right unless the county governing body has the consent of the owner. [1981 c.153 Â§35]

Â Â Â Â Â  368.336 Abutting owners in vacation proceedings. Where the property proposed to be vacated under ORS 368.326 to 368.366 is a public road, a person owning property that abuts either side of the road is an abutting property owner for purposes of ORS 368.326 to 368.366 even when the county governing body proposes to vacate less than the full width of the road. [1981 c.153 Â§36]

Â Â Â Â Â  368.341 Initiation of vacation proceedings; requirements for resolution or petition. (1) A county governing body may initiate proceedings to vacate property under ORS 368.326 to 368.366 if:

Â Â Â Â Â  (a) The county governing body adopts a resolution meeting the requirements of this section;

Â Â Â Â Â  (b) The person who holds title to property files with the county governing body a petition meeting the requirements of this section and requesting that the property be vacated; or

Â Â Â Â Â  (c) The owner of property abutting public property files with the county governing body a petition meeting the requirements of this section and requesting vacation of the public property that abuts the property owned by the person.

Â Â Â Â Â  (2) A county governing body adopting a resolution under this section shall include the following in the resolution:

Â Â Â Â Â  (a) A declaration of intent to vacate property;

Â Â Â Â Â  (b) A description of the property proposed to be vacated; and

Â Â Â Â Â  (c) A statement of the reasons for the proposed vacation.

Â Â Â Â Â  (3) Any person filing a petition under this section shall include the following in the petition:

Â Â Â Â Â  (a) A description of the property proposed to be vacated;

Â Â Â Â Â  (b) A statement of the reasons for requesting the vacation;

Â Â Â Â Â  (c) The names and addresses of all persons holding any recorded interest in the property proposed to be vacated;

Â Â Â Â Â  (d) The names and addresses of all persons owning any improvements constructed on public property proposed to be vacated;

Â Â Â Â Â  (e) The names and addresses of all persons owning any real property abutting public property proposed to be vacated;

Â Â Â Â Â  (f) Signatures, acknowledged by a person authorized to take acknowledgments of deeds, of either owners of 60 percent of the land abutting the property proposed to be vacated or 60 percent of the owners of land abutting the property proposed to be vacated; and

Â Â Â Â Â  (g) If the petition is for vacation of property that will be redivided in any manner, a subdivision plan or partitioning plan showing the proposed redivision.

Â Â Â Â Â  (4) The county governing body may require a fee for the filing of a petition under this section. [1981 c.153 Â§37]

Â Â Â Â Â  368.346 Report, notice and hearing for vacation proceedings. Except as provided in ORS 368.351:

Â Â Â Â Â  (1) When a vacation proceeding has been initiated under ORS 368.341, the county governing body shall direct the county road official to prepare and file with the county governing body a written report containing the following:

Â Â Â Â Â  (a) A description of the ownership and uses of the property proposed to be vacated;

Â Â Â Â Â  (b) An assessment by the county road official of whether the vacation would be in the public interest; and

Â Â Â Â Â  (c) Any other information required by the county governing body.

Â Â Â Â Â  (2) Upon receipt of the report under subsection (1) of this section, a county governing body shall establish a time and place for a hearing to consider whether the proposed vacation is in the public interest.

Â Â Â Â Â  (3) Notice of the hearing under this section shall be provided under ORS 368.401 to 368.426 by posting and publication and by service on each person with a recorded interest in any of the following:

Â Â Â Â Â  (a) The property proposed to be vacated;

Â Â Â Â Â  (b) An improvement constructed on public property proposed to be vacated; or

Â Â Â Â Â  (c) Real property abutting public property proposed to be vacated.

Â Â Â Â Â  (4) During or before a hearing under this section, any person may file information with the county governing body that controverts any matter presented to the county governing body in the proceeding or that alleges any new matter relevant to the proceeding. [1981 c.153 Â§38]

Â Â Â Â Â  368.351 Vacation without hearing. A county governing body may make a determination about a vacation of property under ORS 368.326 to 368.366 without complying with ORS 368.346 if the proceedings for vacation were initiated by a petition under ORS 368.341 that indicates the ownersÂ approval of the proposed vacation and that contains the acknowledged signatures of owners of 100 percent of private property proposed to be vacated and acknowledged signatures of owners of 100 percent of property abutting public property proposed to be vacated and either:

Â Â Â Â Â  (1) The county road official files with the county governing body a written report that contains the county road officialÂs assessment that any vacation of public property is in the public interest; or

Â Â Â Â Â  (2) The planning director of the county files a written report with the county governing body in which the planning director, upon review, finds that an interior lot line vacation affecting private property complies with applicable land use regulations and facilitates development of the property subject to interior lot line vacation. [1981 c.153 Â§39; 2005 c.762 Â§1]

Â Â Â Â Â  368.356 Order and costs in vacation proceedings. (1) After considering matters presented under ORS 368.346 or 368.351, a county governing body shall determine whether vacation of the property is in the public interest and shall enter an order or resolution granting or denying the vacation of the property under ORS 368.326 to 368.366.

Â Â Â Â Â  (2) An order or resolution entered under this section shall:

Â Â Â Â Â  (a) State whether the property is vacated;

Â Â Â Â Â  (b) Describe the exact location of any property vacated;

Â Â Â Â Â  (c) Establish the amounts of any costs resulting from an approved vacation and determine persons liable for payment of the costs;

Â Â Â Â Â  (d) Direct any persons liable for payment of costs to pay the amounts of costs established; and

Â Â Â Â Â  (e) If a plat is vacated, direct the county surveyor to mark the plat as provided under ORS 271.230.

Â Â Â Â Â  (3) When an order or resolution under this section becomes final, the county governing body shall cause the order to be recorded with the county clerk and cause copies of the order to be filed with the county surveyor and the county assessor. The order or resolution is effective when the order or resolution is filed under this subsection.

Â Â Â Â Â  (4) Any person who does not pay costs as directed by an order under this section is liable for those costs. [1981 c.153 Â§40]

Â Â Â Â Â  368.361 Intergovernmental vacation proceedings. (1) Notwithstanding ORS 368.326, a county governing body may vacate property that is under multiple public jurisdiction or that crosses and recrosses from public jurisdiction to public jurisdiction if:

Â Â Â Â Â  (a) Vacation proceedings are initiated by each public body with jurisdiction;

Â Â Â Â Â  (b) The public bodies proceed separately with vacation proceedings or conduct a joint proceeding; and

Â Â Â Â Â  (c) Each public body reaches a separate decision about the proposed vacation.

Â Â Â Â Â  (2) Each public body must reach a separate decision to vacate property under this section before the vacation may be completed. If each public body has determined that the property should be vacated, each public body shall issue a separate order or resolution vacating those portions of the property under their respective jurisdictions.

Â Â Â Â Â  (3) Notwithstanding ORS 368.326, a county governing body may vacate property that is under the jurisdiction of the county and that is entirely within the limits of a city if that city, by resolution or order, concurs in the findings of the county governing body in the vacation proceedings.

Â Â Â Â Â  (4) Public bodies vacating property under this section shall each use procedures for vacation that each uses for other vacation proceedings. [1981 c.153 Â§41; 1989 c.219 Â§1]

Â Â Â Â Â  368.366 Ownership of vacated property. (1) When a county governing body vacates public property under ORS 368.326 to 368.366, the vacated property shall vest as follows:

Â Â Â Â Â  (a) If the county holds title to the property in fee, the property shall vest in the county.

Â Â Â Â Â  (b) If the property vacated is a public square the property shall vest in the county.

Â Â Â Â Â  (c) Unless otherwise described in paragraph (a) or (b) of this subsection, the vacated property shall vest in the rightful owner holding title according to law.

Â Â Â Â Â  (d) Except as otherwise provided in this subsection, the vacated property shall vest in the owner of the land abutting the vacated property by extension of the personÂs abutting property boundaries to the center of the vacated property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a county governing body may determine the vesting of property vacated under ORS 368.326 to 368.366 in the order or resolution that vacates the property. [1981 c.153 Â§42]

NOTICE

Â Â Â Â Â  368.401 General notice provisions. (1) ORS 368.401 to 368.426 establish standard methods for providing notice by service, posting or publication in actions or proceedings affecting real property. The methods established in ORS 368.401 to 368.426 for providing notice are applicable when notice is required by law to be made under ORS 368.401 to 368.426.

Â Â Â Â Â  (2) ORS 368.401 to 368.426 do not:

Â Â Â Â Â  (a) Limit the use of public moneys for providing notice or providing other information.

Â Â Â Â Â  (b) Limit the persons to whom notice or information may be provided.

Â Â Â Â Â  (c) Limit the manner in which notice may be provided.

Â Â Â Â Â  (d) Apply where other methods for providing notice are specifically provided by law.

Â Â Â Â Â  (e) Supersede any specific provision for providing notice that is part of any law requiring or permitting notice to be given under ORS 368.401 to 368.426. [1981 c.153 Â§43]

Â Â Â Â Â  368.405 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.406 Notice by service. (1) When the law requires notice to owners of certain real property by service, the person providing notice by service may have notice personally served or may have the notice mailed.

Â Â Â Â Â  (2) A person providing notice shall accomplish notice that is personally served by obtaining a signed acknowledgment of receipt of notice from:

Â Â Â Â Â  (a) The person being served; or

Â Â Â Â Â  (b) A person 18 years of age or older who resides at the address of the person being served.

Â Â Â Â Â  (3) A person providing notice by mail shall accomplish notice by certified mail, return receipt requested, to the address of the person being served.

Â Â Â Â Â  (4) A personÂs refusal to sign a receipt for notice that is personally served or mailed under this section is a waiver of any objection based on nonreceipt of the notice in any proceeding.

Â Â Â Â Â  (5) Except where the person providing notice under this section has personal knowledge of a more appropriate address for the notice, the address to be used for notice personally served or mailed under this section is the address of the person to be served as shown on the tax rolls.

Â Â Â Â Â  (6) A person serving notice under this section must serve notice at least 30 days before the date of the proceeding that is the subject of the notice. [1981 c.153 Â§44]

Â Â Â Â Â  368.410 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.411 Notice by posting. (1) Where the law requires notice by posting, the person providing notice shall post notices in no less than three places. The places where notice may be posted include any of the following:

Â Â Â Â Â  (a) The property subject to the proceeding that is the subject of the notice; or

Â Â Â Â Â  (b) Property within the vicinity of the property described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) Notice that is posted on property under this section must be plainly visible from a traveled public road.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a person providing notice under this section may post fewer than three notices if the small size of the property limits the value of the number of postings.

Â Â Â Â Â  (4) A person posting notice under this section must post notice at least 20 days before the date of the proceeding that is the subject of the notice. [1981 c.153 Â§45]

Â Â Â Â Â  368.415 [Amended by 1953 c.229 Â§2; 1971 c.427 Â§1; 1981 c.153 Â§66; renumbered 368.041]

Â Â Â Â Â  368.416 Notice by publication. (1) Where the law requires notice by publication, the person providing notice shall publish the notice in a newspaper of general circulation in the county where the property that is the subject of the proceeding is located.

Â Â Â Â Â  (2) A person publishing notice under this section must publish the notice once at least 20 days before and once within 10 days of the date of the proceeding that is the subject of the notice. [1981 c.153 Â§46]

Â Â Â Â Â  368.420 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.421 Record of notice. A person providing notice under any provision of ORS 368.401 to 368.426 shall complete and sign an affidavit containing a record of the procedure followed to provide notice under those sections. The person shall file the affidavit with the public body with jurisdiction over the proceeding that is the subject of the notice or in a place designated by that public body. [1981 c.153 Â§47]

Â Â Â Â Â  368.425 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.426 Contents of notice. Any notice under ORS 368.401 to 368.426 must include all of the following:

Â Â Â Â Â  (1) A short plain statement of the subject matter of the proceeding that requires the notice.

Â Â Â Â Â  (2) A statement of matters asserted or charged or action proposed to be taken at the proceeding.

Â Â Â Â Â  (3) An explanation of how persons may obtain more detailed information about the proceeding.

Â Â Â Â Â  (4) A statement of any right to hearing afforded any parties under law.

Â Â Â Â Â  (5) The time and place of any proceeding that will take place.

Â Â Â Â Â  (6) A reference to particular sections of statute, charter, ordinance or rule that provide the jurisdiction and process for the proceeding that is the subject of the notice. [1981 c.153 Â§48]

Â Â Â Â Â  368.430 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.435 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.440 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.445 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.450 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.455 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.460 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.465 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.470 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.475 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.480 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.485 [Amended by 1971 c.135 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.490 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.495 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.500 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.505 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.510 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.515 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.520 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.525 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.530 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.535 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.540 [Amended by 1981 c.153 Â§67; renumbered 368.126]

Â Â Â Â Â  368.545 [Repealed by 1961 c.556 Â§3]

Â Â Â Â Â  368.546 [1961 c.556 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.550 [Repealed by 1961 c.556 Â§3]

Â Â Â Â Â  368.551 [1961 c.556 Â§2; 1973 c.244 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.555 [Amended by 1967 c.256 Â§1; 1981 c.153 Â§68; renumbered 368.131]

Â Â Â Â Â  368.560 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.565 [Amended by 1971 c.287 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.570 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.575 [Amended by 1977 c.275 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.580 [Amended by 1963 c.501 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.582 [1963 c.501 Â§Â§3,4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.585 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.590 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.595 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.600 [Amended by 1971 c.741 Â§35; 1979 c.873 Â§4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.605 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.610 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.615 [Amended by 1957 c.12 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.620 [Amended by 1957 c.575 Â§1; repealed by 1981 c.153 Â§79]

COUNTY ROAD FUNDS

Â Â Â Â Â  368.705 County road fund; use of fund. (1) As used in this section and ORS 368.710, Âcounty road fundÂ means a separate fund in the county treasury designated to receive deposit of revenues that are dedicated to roads or road improvements.

Â Â Â Â Â  (2) The county road fund must be used in establishing, laying out, opening, surveying, altering, improving, constructing, maintaining and repairing county roads and bridges on county roads.

Â Â Â Â Â  (3) County funds derived from any ad valorem tax levy may not be used or expended by the county governing body upon any roads or bridges except:

Â Â Â Â Â  (a) Funds derived from a levy within the permanent rate limit of section 11 (3), Article XI of the Oregon Constitution, or the statutory rate as provided in ORS 310.236 (4) or 310.237, if a voter-approved county serial levy dedicated to road improvements was used in determining the rate limit; or

Â Â Â Â Â  (b) Local option taxes levied under ORS 280.040 to 280.145. [Amended by 1963 c.9 Â§18; 1967 c.203 Â§1; 1973 c.240 Â§3; 1983 c.582 Â§1; 1987 c.667 Â§5; 1991 c.459 Â§388; 1999 c.21 Â§73; 2007 c.679 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 894, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) Notwithstanding ORS 294.060 and 368.705, moneys described in ORS 294.060 (1) that are received by
Douglas
County
and deposited into its road fund may be expended for the patrolling of
Douglas
County
roads by
Douglas
County
law enforcement officials.

Â Â Â Â Â  (2) Notwithstanding ORS 294.060 and 368.705, moneys described in ORS 294.060 (1) that are received by
Lane
County
and deposited into its road fund may be expended for the patrolling of
Lane
County
roads by
Lane
County
law enforcement officials.

Â Â Â Â Â  (3) This section is repealed on January 2, 2014.

Â Â Â Â Â  (4) This section applies to moneys described in subsections (1) and (2) of this section that are received before, on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.894 Â§4]

Â Â Â Â Â  368.707 [1967 c.203 Â§3; 1999 c.21 Â§74; repealed by 2007 c.679 Â§5]

Â Â Â Â Â  368.710 Apportionment of local option taxes; compression. (1) The local option taxes imposed under ORS 280.040 to 280.145 must be apportioned as follows:

Â Â Â Â Â  (a) Not less than 50 percent of the tax collected must be apportioned to the several road districts, including districts composed of incorporated cities, in the same proportion as the amount of taxable property in each district bears to the whole amount of taxable property in the county. The amount apportioned to any incorporated city must be transferred to it to be expended under the management of its officials for the improvement and repair of county roads and for the improvement, repair and maintenance of improved streets within the boundaries of the city.

Â Â Â Â Â  (b) The entire remaining revenue must be applied to roads in such locality in the county as the county governing body directs.

Â Â Â Â Â  (2) If a local option tax levy is reduced due to compression under ORS 310.150, the amounts apportioned under subsection (1) of this section must be based on the amount of taxes actually levied under the limits of compression.

Â Â Â Â Â  (3) A county, road districts with territory in the county and incorporated cities with territory in the county may modify, by agreement, the apportionment of local option taxes provided for in this section to fund more effectively and efficiently projects within the county to construct, maintain, improve and repair public roads. [Amended by 1991 c.459 Â§388a; 2007 c.679 Â§2]

Â Â Â Â Â  368.715 Using county funds for noncounty roads during emergency. Notwithstanding the limitations in ORS 368.031 or any other statute that limits the expenditure of county funds for roads, the county governing body may expend available funds on other public roads during an emergency when, as a result of a disaster such as flood or other destructive force, a county road is closed because of destruction or disrepair of the county road caused by the disaster or, if no public road is available, on private property temporarily open to public use. [1965 c.270 Â§2; 1981 c.153 Â§69]

Â Â Â Â Â  368.720 Using road funds outside of county. (1) The county governing body of any county may expend any portion of the funds apportioned to it from its share of funds derived under the Oregon motor vehicle law, or any other county money provided by law to be used in road construction, for the construction, maintenance and repair of streets, roads and highways in the state outside of the county.

Â Â Â Â Â  (2) All such work of construction, maintenance or repair shall be done under an intergovernmental agreement that sets forth the terms under which the funds may be used and the party to the agreement that is responsible for the direction, supervision and maintenance of the work. [Amended by 1991 c.260 Â§1]

Â Â Â Â Â  368.722 Expenditure of general road fund on city streets and bridges. Counties may expend funds received by the general road fund pursuant to ORS 294.060 on city streets and bridges under such terms and conditions as the county may determine pursuant to the provisions of ORS 373.260. [1975 c.292 Â§2]

Â Â Â Â Â  368.725 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.730 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.735 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.740 [Repealed by 1953 c.158 Â§4]

Â Â Â Â Â  368.805 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.810 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.815 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.820 [Repealed by 1967 c.454 Â§119]

Â Â Â Â Â  368.905 [Repealed by 1981 c.153 Â§79]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  368.910 Owner to repair sidewalks and curbs along road; county may repair if owner fails. (1) Whenever in an unincorporated area, sidewalks or curbs are constructed along county roads or are existing along roads taken over by the county, the owner of the abutting real property shall maintain and repair the sidewalks or curbs. If any such sidewalk or curb is out of repair, the county governing body shall send a notice by mail to the owner of the abutting property to repair the sidewalk or curb, setting forth the nature and extent of repairs and the time, not less than 30 days, within which they must be made.

Â Â Â Â Â  (2) If the owner does not make the repairs within the time allowed, the county governing body may order the repairs to be made. The county governing body shall file the order for the repairs with the county clerk, the order describing the abutting property. The recorded order is notice that the described property is subject to a lien for the cost of the repairs, in an amount to be determined later by an order of the county governing body. The county clerk shall indorse upon the order the date of the filing and record and index the order in special books to be kept by the county clerk for such purpose.

Â Â Â Â Â  368.915 Payment and reimbursement when county makes repairs. (1) After the repairs mentioned in ORS 368.910 have been completed the county governing body shall compute the cost to which may be added up to 10 percent of the cost for administration. Payment for the repairs shall be made from the general fund of the county.

Â Â Â Â Â  (2) The fund drawn upon for the repairs shall be reimbursed by an assessment of the total cost against the abutting property. After the owner has been given notice and an opportunity to be heard, the county governing body shall by order determine the cost to be assessed against the abutting property. Notice of the determination of the assessment shall be mailed to the owner within 10 days after the cost is determined. The county governing body shall certify the order to the county assessor and shall record the order with the county clerk. The clerk shall indorse on the order the date of filing and record and index it in the special books kept by the clerk for such purpose.

Â Â Â Â Â  368.920 Expense of repairs as lien on abutting property. The assessment mentioned in ORS 368.915 and interest are a lien upon the abutting property from the date of the filing with the county clerk of the order of the county governing body for the repairs under ORS 368.910. No transfer, sale or division of the abutting land, or change in its legal description, divests the lien from the whole of the original abutting land. Failure to enter the name of the owner or mistake in the name of the owner in the order for repairs in no way renders void any assessment and in no way affects the lien on the property described. The lien has priority over all other liens and encumbrances, except tax liens. Upon payment in full of the assessment and interest, the county sheriff shall enter satisfaction by a notation in the record kept by the county clerk, and the property is thereby discharged from the lien.

Â Â Â Â Â  368.925 Delinquency in paying assessment for repairs; execution sale. (1) Thirty days after the notice of the determination of the assessment mentioned in ORS 368.915 is mailed to the owner, the entire amount is due and payable at the office of the county sheriff, and if not so paid shall be delinquent from that date and shall bear interest at the rate of eight percent per year until paid.

Â Â Â Â Â  (2) One year from the date an assessment is delinquent, the county sheriff shall transmit to the county clerk a written description of the property, the name of the person to whom assessed, the amount of the assessment and the interest due. The county clerk shall issue a writ of execution thereon, directed to the sheriff of the county. The sheriff shall proceed to collect the unpaid assessment by advertising and selling the property in the manner provided by law for the sale of real property on execution, but no property shall be sold for a sum less than the amount of the unpaid assessment plus interest and the cost of advertising and sale.

Â Â Â Â Â  368.930 [Amended by 1973 c.518 Â§4; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  368.935 [Repealed by 1965 c.500 Â§2]

Â Â Â Â Â  368.940 [1965 c.500 Â§1; repealed by 1969 c.429 Â§6]

Â Â Â Â Â  368.942 Posting notices, signs or pictures on structures within county road right of way prohibited. Except as provided in ORS 368.950, no person may paste, paint, brand or in any manner whatever place or attach to any building, fence, gate, bridge, tree, rock, board, structure or anything whatever within the limits of the right of way of any county road any written, printed or painted advertisement, bill, notice, sign, picture, card or poster, except within the limits of any incorporated city through which the county road runs. [1973 c.462 Â§2]

Â Â Â Â Â  368.945 Authority of county road official to remove unlawfully posted matter. A county road official may lawfully remove or destroy, without resort to legal proceedings, any advertisement, bill, notice, sign, picture, card or poster placed in violation of ORS 368.942. [1973 c.462 Â§3]

Â Â Â Â Â  368.950 Applicability of ORS 368.942 and 368.945. ORS 368.942 and 368.945 do not apply to:

Â Â Â Â Â  (1) The posting or maintaining of any notice required by law to be posted or maintained; or

Â Â Â Â Â  (2) The placing and maintaining, within the limits of the right of way of any county road, of:

Â Â Â Â Â  (a) Signs approved by the county governing body and giving information about scenic, historical, resort or recreational areas;

Â Â Â Â Â  (b) Signs approved by the county governing body and giving information about community or civic enterprises of a noncommercial nature, or the proximity of tourist facilities, directions or distances for the information of the traveling public;

Â Â Â Â Â  (c) Facility location signs of a public utility or telecommunications utility, when such signs are approved by the county governing body;

Â Â Â Â Â  (d) Benches utilized as outdoor advertising signs, if approved by the county governing body; or

Â Â Â Â Â  (e) Outdoor advertising signs on bus shelters erected or maintained for use by and convenience of customers of a mass transit district, a transportation district or any other public transportation agency, when such signs are approved by the county governing body. [1973 c.462 Â§4; 1987 c.403 Â§1; 1987 c.447 Â§143]

Â Â Â Â Â  368.955 Posting notices, signs or pictures within view of county road on property of another without consent prohibited. No person may paste, paint, brand or in any manner whatever place or attach to any building, fence, gate, bridge, tree, rock, board, structure or anything whatever on the property of another within view of a county road, without the written consent of the owner or person entitled to possession of such property, any written, printed or painted advertisement, bill, notice, sign, picture, card or poster. [1973 c.462 Â§5]

Â Â Â Â Â  368.960 Authority of property owner to remove unlawfully posted matter. The owner or person entitled to possession of any property described in ORS 368.955 may lawfully remove or destroy, without resort to legal proceedings, any advertisement, bill, notice, sign, picture, card or poster placed upon such property in violation of ORS 368.955. [1973 c.462 Â§6]

PENALTIES

Â Â Â Â Â  368.990 Penalties. (1) Violation of ORS 368.251 or 368.256 is punishable, upon conviction, by a fine not exceeding $100 or by imprisonment in the county jail not exceeding 60 days, or both. Justice courts shall have concurrent jurisdiction with the circuit courts of such offenses.

Â Â Â Â Â  (2) Violation of ORS 368.942 is punishable, upon conviction, for each violation by a fine of not more than $100 or imprisonment in the county jail for not more than 30 days or both. [Subsection (4) enacted as 1973 c.462 Â§7; 1981 c.153 Â§70]

_______________



Chapter 369

Chapter 369 Â Ways of Public Easement

2007 EDITION

WAYS OF PUBLIC EASEMENT

HIGHWAYS, ROADS, BRIDGES AND FERRIES

369.020Â Â Â Â  Designation of county market roads as ways of public easement

369.025Â Â Â Â  County market road within city

Â Â Â Â Â  369.010 [Repealed by 1983 c. 327 Â§16]

Â Â Â Â Â  369.020 Designation of county market roads as ways of public easement. On or before January 1, 1974, county courts of the respective counties or city councils of the respective cities may take action to designate former Âcounty market roadsÂ as ways of public easement. If no designation is made, such roads shall become a part of the respective county or city road systems as of that date. [1973 c.240 Â§2 (enacted in lieu of 369.110, 369.120, 369.130, 369.140, 369.150, 369.160, 369.170, 369.180, 369.190, 369.200, 369.220, 369.230, 369.240, 369.250, 369.260, 369.270, 369.280 and 369.290)]

Â Â Â Â Â  369.025 County market road within city. Notwithstanding ORS 369.020 or any action pursuant thereto, a road within a city that was a designated county market road prior to January 1, 1974, shall be on the county road system until the county surrenders jurisdiction over the road within a city and the city accepts the county order and offer of surrender in the manner prescribed in ORS 373.270. [1975 c.362 Â§1]

Â Â Â Â Â  369.110 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.110)]

Â Â Â Â Â  369.120 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.120)]

Â Â Â Â Â  369.130 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.130)]

Â Â Â Â Â  369.140 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.140)]

Â Â Â Â Â  369.150 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.150)]

Â Â Â Â Â  369.160 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.160)]

Â Â Â Â Â  369.170 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.170)]

Â Â Â Â Â  369.180 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.180)]

Â Â Â Â Â  369.190 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.190)]

Â Â Â Â Â  369.200 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.200)]

Â Â Â Â Â  369.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.220 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.220)]

Â Â Â Â Â  369.230 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.230)]

Â Â Â Â Â  369.240 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.240)]

Â Â Â Â Â  369.250 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.250)]

Â Â Â Â Â  369.260 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.260)]

Â Â Â Â Â  369.270 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.270)]

Â Â Â Â Â  369.280 [Repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of 369.280)]

Â Â Â Â Â  369.290 [Amended by 1965 c.512 Â§1; repealed by 1973 c.240 Â§1 (369.020 enacted in lieu of

369.290)]

Â Â Â Â Â  369.410 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.420 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.430 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.440 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.450 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.460 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.470 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  369.480 [Repealed by 1981 c.153 Â§79]

_______________



Chapter 370

Chapter 370 Â
County Road
Bonding Act

2007 EDITION

COUNTY ROAD BONDING ACT

HIGHWAYS, ROADS, BRIDGES AND FERRIES

370.010Â Â Â Â  Authority to issue bonds

370.020Â Â Â Â  Road work plans, specifications and bids

370.031Â Â Â Â  Election procedure to determine issuance of bonds under ORS 370.010

370.120Â Â Â Â  County courtÂs use of money raised by sale of bonds

370.130Â Â Â Â  Order declaring election results; contents and effect

370.140Â Â Â Â  Issuance of bonds

370.150Â Â Â Â  Issuance of serial in lieu of term bonds

370.160Â Â Â Â  Option to issue redeemable term or serial bonds

370.170Â Â Â Â  Special bond redemption funds

370.180Â Â Â Â  Tax levy for redemption fund and bond interest

370.200Â Â Â Â  Loan of redemption funds

370.240Â Â Â Â  Warrants in lieu of bonds

Â Â Â Â Â  370.005 [Repealed by 1983 c.327 Â§16]

Â Â Â Â Â  370.010 Authority to issue bonds. (1) Any county may issue bonds for the purpose of raising money to be used for the construction and maintenance of permanent roads in that county.

Â Â Â Â Â  (2) All moneys raised under the provisions of this chapter shall be used in constructing permanent public roads in that county, which roads, except as otherwise provided by law, shall be constructed by the county court under its exclusive jurisdiction and such expert assistants as it may employ.

Â Â Â Â Â  370.020 Road work plans, specifications and bids. The county court:

Â Â Â Â Â  (1) Shall prepare plans and specifications of roads mentioned in ORS 370.010.

Â Â Â Â Â  (2) Shall invite bids in conformity to such plans and specifications.

Â Â Â Â Â  (3) May also receive and consider any and all bids in conformity to any plans and specifications furnished by any individual, firm or corporation offering to bid on such roads.

Â Â Â Â Â  (4) May reject any and all bids.

Â Â Â Â Â  370.030 [Repealed by 1983 c.350 Â§232 (370.031 enacted in lieu of 370.030)]

Â Â Â Â Â  370.031 Election procedure to determine issuance of bonds under ORS 370.010. (1) This section establishes the procedure for determining whether a county shall issue bonds under ORS 370.010. The question shall be decided by election. The county court:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (4) The order of the county court calling the election:

Â Â Â Â Â  (a) Shall specify the amount of the bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear; and

Â Â Â Â Â  (b) May specify each road within the county to be built or improved by the money raised, the minimum amount to be expended on each road and the location of each road within the county, giving its beginning and terminus.

Â Â Â Â Â  (5) Not later than the fourth day nor before the 15th day before an election under this section, the county court shall publish a notice of the election in a newspaper or newspapers designated by the county court. The notice shall state the date of the election, a ballot title and the information included in the order under subsection (4) of this section. The notice shall be published in at least one issue of the newspaper or newspapers.

Â Â Â Â Â  (6) Only one election under this section may be held in a 12-month period. [1983 c.350 Â§233 (enacted in lieu of 370.030); 2007 c.154 Â§62]

Â Â Â Â Â  370.040 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.050 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.060 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.070 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.080 [Repealed by 1973 c.549 Â§1 (370.082 enacted in lieu of 370.080)]

Â Â Â Â Â  370.082 [1973 c.549 Â§2 (enacted in lieu of 370.080); repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.084 [1973 c.549 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.086 [1973 c.549 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.090 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.100 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.110 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  370.120 County courtÂs use of money raised by sale of bonds. If the county court in its order calling an election under ORS 370.031 designates the particular roads to be built or improved by the money raised by the sale of bonds, the county court shall not use any of the money raised upon any other road or for any other purpose than those mentioned in the order. If the order does not designate any particular roads to be built or improved by the money raised, then the county court may expend the money raised from the sale of the bonds to build, improve or maintain such permanent roads within the county as the county court considers proper. [Amended by 1983 c.350 Â§234]

Â Â Â Â Â  370.130 Order declaring election results; contents and effect. If at any election under ORS 370.031 a majority of the electors voting at the election favors issuing the bonds, the county court shall enter an order in its journal declaring that fact. This order shall:

Â Â Â Â Â  (1) Be conclusive as to the regularity of all the proceedings in reference to the matter.

Â Â Â Â Â  (2) Designate the amount of the total assessed valuation of all the property within the county.

Â Â Â Â Â  (3) Designate the amount of all the previous debts and liabilities of the county incurred for road purposes and remaining unpaid.

Â Â Â Â Â  (4) Be prima facie evidence as to the amount of the assessed valuation and the indebtedness. [Amended by 1983 c.350 Â§235]

Â Â Â Â Â  370.140 Issuance of bonds. After having entered the order as provided in ORS 370.130, the county court shall cause the bonds to be issued as prescribed in ORS chapter 287A. [Amended by 1981 c.94 Â§34; 2007 c.783 Â§175]

Â Â Â Â Â  370.150 Issuance of serial in lieu of term bonds. After the issuance of bonds has been authorized by an election held in accordance with ORS 370.031, 370.120 and 370.130, the county court, in lieu of bonds redeemable only at the time stated in the notice, may issue bonds and, in the order providing for their issuance, reserve the right to redeem any or all of them serially each year. When bonds are issued with such reservation, the redemption fund provided for in ORS 370.170 may be used each year, as it is collected, for the redemption of such proportion or percentage of the bonds as will redeem all of them at the end of the time fixed in the prior proceedings for maturity of the bonds, instead of being kept and deposited as provided by law or loaned as provided in ORS 370.200 until the final maturity of the bonds. [Amended by 1967 c.451 Â§21; 1983 c.350 Â§236]

Â Â Â Â Â  370.160 Option to issue redeemable term or serial bonds. In its discretion, the county court further may issue either term bonds or the serial bonds mentioned in ORS 370.150 with the option of redeeming them on and after certain interest-paying dates specified by the county court in the bonds. [Amended by 1997 c.171 Â§19; 2007 c.783 Â§176]

Â Â Â Â Â  370.170 Special bond redemption funds. Beginning with the fourth year after the bonds are sold the county court shall each year thereafter, until maturity of the bonds, set aside as a special fund for their payment such percentage of the face value of the bonds as at the date of their maturity shall aggregate their full face value. Where bonds are issued in different series maturing at different times a separate redemption fund shall be provided for each series.

Â Â Â Â Â  370.180 Tax levy for redemption fund and bond interest. The amount necessary to provide the redemption fund and to pay the annual interest on outstanding bonds shall be added to the general levy of taxes as may be required, which tax shall be levied upon all the taxable property within the county.

Â Â Â Â Â  370.190 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.200 Loan of redemption funds. Whenever there are sufficient funds on hand in the bond redemption fund, the county treasurer with the approval of the county court may loan any money in the bond redemption fund, secured by first mortgage on improved real estate within the county at six percent interest per year. All applications for such loans shall be made in writing to the county treasurer, shall state the amount of the loan applied for and the security offered and shall be numbered consecutively as received and passed upon by the county court. The county court shall require an abstract of title of property and a written opinion from the district attorney of the county concerning the validity of the title of the lands offered as security. The county court may authorize or reject any loan. No loan shall be made in excess of 50 percent of the assessed valuation of the property offered as security. No expense shall be incurred by the county in loaning any such funds.

Â Â Â Â Â  370.210 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.220 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.230 [Repealed by 1967 c.451 Â§32]

Â Â Â Â Â  370.240 Warrants in lieu of bonds. (1) After the issuance of bonds has been authorized by an election held in accordance with ORS 370.031, 370.120 and 370.130, the county court, in lieu of the issuance of any or all such bonds, may issue warrants drawn upon the county treasury for the purpose of securing any or all funds sought to be secured by the issuance of such bonds.

Â Â Â Â Â  (2) These warrants shall be in denominations of $50, or multiples thereof up to $1,000, and shall bear the same rate of interest as the bonds would bear in lieu of which the warrants are issued.

Â Â Â Â Â  (3) No such warrants shall become due at any specified time, but shall be redeemable by the county at any time in the same manner as other county warrants are redeemed or paid. [Amended by 1983 c.350 Â§237]

Â Â Â Â Â  370.250 [Repealed by 1981 c.153 Â§79]

_______________



Chapter 371

Chapter 371 Â Road Districts and Road Assessment Plans

2007 EDITION

ROAD DISTRICTS AND ROAD ASSESSMENT PLANS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

371.005Â Â Â Â  ÂCounty courtÂ defined

COUNTY ROAD DISTRICTS

371.055Â Â Â Â  Establishment of road districts

371.060Â Â Â Â  Drainage districts and cities as separate road districts

371.065Â Â Â Â  Construction, maintenance and repair in drainage road district; tax levy

371.067Â Â Â Â  Construction, maintenance and repair in city road district

371.070Â Â Â Â  Islands as separate road districts

371.075Â Â Â Â  Petition for road improvement or grade change; investigation and report; granting petition

371.097Â Â Â Â  Levy of taxes; application of Local Budget Law

371.105Â Â Â Â  Tax as special fund; use of fund

371.110Â Â Â Â  Effect of change of district boundaries on road tax levy; filing boundary change with county assessor and Department of Revenue

SPECIAL ROAD DISTRICTS

371.305Â Â Â Â  Authority to establish special road districts

371.318Â Â Â Â  Formation order to declare whether district board elected or appointed; change in method of selecting board; cost of election

371.323Â Â Â Â  Election of first commissioners

371.330Â Â Â Â  Appointment of first commissioners

371.336Â Â Â Â  Powers of district

371.338Â Â Â Â  District board of appointed commissioners; qualification; term; vacancies; oath

371.342Â Â Â Â  Officers of appointed district board; meetings; records

371.347Â Â Â Â  Alternative provisions for elected board of commissioners

371.349Â Â Â Â  District board of elected commissioners; qualification; term; vacancies; oath

371.351Â Â Â Â  Officers of elected district board; meetings; records

371.353Â Â Â Â  Establishment of zones within special road district

371.354Â Â Â Â  Notice and public hearing

371.356Â Â Â Â  Election to approve zones within special road district

371.357Â Â Â Â  Ad valorem taxation; operating tax rate limits

371.359Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

371.360Â Â Â Â  Deposit of tax proceeds in bank

371.385Â Â Â Â  Certain tax limitations not in effect after August 22, 1969

ROAD ASSESSMENT DISTRICTS

371.405Â Â Â Â  Definitions for ORS 371.405 to 371.535

371.410Â Â Â Â  Formation of road assessment district in counties with 19,000 to 25,000 population; effect of population increase

371.416Â Â Â Â  Election procedure; initiative and referendum

371.450Â Â Â Â  Election of district directors; terms; oath; qualifications; vacancies

371.455Â Â Â Â  Nominees declared elected if number equals positions to be filled

371.467Â Â Â Â  Special elections

371.470Â Â Â Â  Selection of board of directorsÂ president and secretary; record of proceedings; meetings

371.475Â Â Â Â  General powers of board of directors

371.480Â Â Â Â  Contracts as to streets in cities

371.485Â Â Â Â  Authority of district over roads and highways

371.495Â Â Â Â  Declaration of legislative intent

371.500Â Â Â Â  Computing money to be raised by assessment; apportionment; assessment limited; tax not to interfere with others

371.505Â Â Â Â  Copy of assessment resolution to county assessor; duty of assessor; collection and accounting; separate fund

371.510Â Â Â Â  County assessor to furnish certificate of assessed valuation

371.512Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

371.515Â Â Â Â  District to pay county for expenses; proceedings on default

371.520Â Â Â Â  District excluded from other districts; certain unexpended funds credited to district; city within district may make levies

371.530Â Â Â Â  Exclusion of land area from district

371.535Â Â Â Â  Disposition of funds of dissolved district

IMPROVEMENT OF STREETS AND ROADS IN UNINCORPORATED AREAS

371.605Â Â Â Â  Definitions for ORS 371.605 to 371.660

371.610Â Â Â Â  Application of ORS 371.605 to 371.660; authority of county to supersede statutes

371.615Â Â Â Â  Petition or resolution for improvement of roads in unincorporated areas

371.620Â Â Â Â  Signers of petition and objection in event of cotenancies

371.625Â Â Â Â  Investigation and estimation of cost of improvement by engineer

371.630Â Â Â Â  Notice to owner of engineerÂs report; filing objections

371.635Â Â Â Â  Court order for improvement; recording; vacation of order and removal of lien

371.640Â Â Â Â  Engineer to compile improvement cost; source of payment; reimbursement of source; additional work

371.642Â Â Â Â  Allocation of costs of sidewalk or curb construction and other improvements

371.645Â Â Â Â  Engineer to ascertain assessment; hearing on objections; court order

371.650Â Â Â Â  Certification of assessment; recording order; lien

371.655Â Â Â Â  When assessment due, payable and delinquent; application of other statutes

371.660Â Â Â Â  Delinquent list; execution and sale

GENERAL PROVISIONS

Â Â Â Â Â  371.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

COUNTY ROAD DISTRICTS

Â Â Â Â Â  371.055 Establishment of road districts. For the purpose of improving county roads, as defined in ORS 368.001, or public roads within the boundaries of a city or drainage district, numbered road districts may be formed from contiguous territory within the county. [Amended by 1971 c.727 Â§101; 1989 c.593 Â§3]

Â Â Â Â Â  371.060 Drainage districts and cities as separate road districts. Every drainage district consisting of 5,000 acres or more, and every city, shall constitute a separate road district. The county court shall not divide such territory to include any of it in any other road district unless the people of the drainage district or city, by majority vote at an election held pursuant to law, vote that the territory be included by the county court in a road district established by the county court. The county court may include in the road district of any drainage district contiguous property adjoining or adjacent to such drainage district, but in no event shall the total area added by the county court be more than 50 percent of the area of the drainage district. [Amended by 2003 c.802 Â§101]

Â Â Â Â Â  371.065 Construction, maintenance and repair in drainage road district; tax levy. Any construction, maintenance and repairs on roads within the boundaries of a drainage road district shall be only on such public roads, as defined in ORS 368.001, within the district as are designated by order of the board of supervisors of the drainage district. The board of supervisors of such drainage district may cooperate with the county court in construction, maintenance and repairs on roads within the boundaries of the drainage district, and for this purpose may levy in any one year a tax on every acre of land in the district in the proportion that the acre is benefited by the proposed construction, maintenance or repair, but in no event to exceed $1 for any one acre. The amount of the tax shall be certified to the county assessor of each county in which lands of the district are situated, and thereafter collected in the same manner as the annual installment of drainage tax is certified and collected. [Amended by 1981 c.153 Â§71]

Â Â Â Â Â  371.067 Construction, maintenance and repair in city road district. Any construction, maintenance and repairs on roads within the boundaries of a city that constitutes an entire and separate road district under ORS 371.060 shall be only on such public roads, as defined in ORS 368.001, within the district as are designated by order of the governing body of the city. The governing body of the city may cooperate with the county court in construction, maintenance and repairs on roads within the boundaries of the city. [1989 c.593 Â§2; 2003 c.802 Â§102]

Â Â Â Â Â  371.070 Islands as separate road districts. Any island or part thereof exceeding in area 12 square miles and located in any one county hereby is constituted a separate and distinct road district of the county.

Â Â Â Â Â  371.075 Petition for road improvement or grade change; investigation and report; granting petition. Upon the petition of 12 or a majority of the resident freeholders of any road district, approved by the roadmaster, praying for a change in grade or other extensive improvements to a public road as defined in ORS 368.001, the county court shall instruct the county surveyor, engineer or roadmaster to proceed as soon as convenient to the place named in the petition and make such investigations, surveys or estimates as the county court requires and report the same in writing to the county court, setting forth all material matters necessary to fully advise the county court. If the county court determines in favor of such improvement, it shall grant the petition and proceed to make the change in grade or improvements. [Amended by 1981 c.153 Â§72]

Â Â Â Â Â  371.080 [Repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.085 [Amended by 1953 c.480 Â§3; repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.090 [Amended by 1971 c.647 Â§64; 1983 c.350 Â§238; repealed by 1989 c.593 Â§5]

Â Â Â Â Â  371.095 [Amended by 1953 c.480 Â§3; 1963 c.9 Â§19; 1971 c.647 Â§65; repealed by 1987 c.667 Â§8]

Â Â Â Â Â  371.097 Levy of taxes; application of Local Budget Law. (1) A road district may assess, levy and collect each year an ad valorem tax on all taxable property within the road district.

Â Â Â Â Â  (2) Ad valorem taxes authorized by this section shall be paid in money and shall be levied and collected in the same manner as other county taxes.

Â Â Â Â Â  (3) Notwithstanding ORS 294.316 (5), 294.305 to 294.565 apply to the road district for each fiscal year in which ad valorem taxes are assessed and levied by the district. [1987 c.667 Â§2]

Â Â Â Â Â  371.100 [Amended by 1953 c.480 Â§3; 1957 c.70 Â§1; 1967 c.609 Â§7; 1971 c.647 Â§66; 1983 c.350 Â§239; repealed by 1987 c.667 Â§8]

Â Â Â Â Â  371.105 Tax as special fund; use of fund. (1) All tax moneys levied and collected by the road district shall be credited and kept as a special fund by the county treasurer to the account of the road district. No part of such fund shall be transferred or loaned.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the whole amount of the tax moneys levied and collected by the road district shall be expended under the supervision of the county court upon roads within the road district boundary of the district voting the tax as the boundaries existed at the time the tax was voted, and not elsewhere.

Â Â Â Â Â  (3) The fund collected from taxes levied and assessed by a road district comprising and constituted from a city, and from property situated within the city, shall be expended under the supervision of the governing body of the city and not under the supervision of the county court. This fund shall be paid over to the city by the county treasurer when collected. [Amended by 1983 c.350 Â§240; 1985 c.307 Â§3; 1987 c.667 Â§3; 1989 c.593 Â§4; 2003 c.802 Â§103]

Â Â Â Â Â  371.107 [1985 c.307 Â§2; 1987 c.667 Â§4; repealed by 1997 c.541 Â§389]

Â Â Â Â Â  371.110 Effect of change of district boundaries on road tax levy; filing boundary change with county assessor and Department of Revenue. (1) If the boundaries of any road district are changed after the levy of any road tax in or for such road district and before the expenditure of the tax, provision shall be made by the county court for such expenditure in the localities contemplated at the time of levy, notwithstanding the change in boundaries.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [Amended by 2001 c.138 Â§19]

Â Â Â Â Â  371.205 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.210 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.215 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.220 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.225 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.230 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.235 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  371.240 [Repealed by 1969 c.50 Â§1]

SPECIAL ROAD DISTRICTS

Â Â Â Â Â  371.305 Authority to establish special road districts. Contiguous territory lying within any county and not incorporated within the limits of a city may be formed into, or included in, a special road district in the manner provided by ORS 371.305 to 371.360. [Amended by 1961 c.681 Â§1; 1965 c.498 Â§4; 2003 c.802 Â§104]

Â Â Â Â Â  371.310 [Amended by 1965 c.498 Â§5; 1969 c.568 Â§1; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.315 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.318 Formation order to declare whether district board elected or appointed; change in method of selecting board; cost of election. (1) If a county court approves a petition for formation of a special road district, the order of the county court declaring the formation shall also declare, in addition to other matters specified in ORS 198.810, whether the commissioners of the district shall be appointed by the county court or elected by the electors of the district.

Â Â Â Â Â  (2) When a special road district is situated within a county, the county court, by ordinance, may provide for a change in the method of selection of the commissioners of the district. The ordinance shall specify whether election or appointment shall be the method of selecting commissioners and shall prescribe the procedures for effecting the change.

Â Â Â Â Â  (3) When a county court, by an order or ordinance described in this section, requires the commissioners of a special road district to be elected, the county shall pay the costs of conducting the elections at which the commissioners of the district are elected. [1999 c.764 Â§2]

Â Â Â Â Â  371.320 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.323 Election of first commissioners. If a proposal for formation of a special road district is approved and the proposal specifies an elected district board of commissioners, members of the district board of commissioners shall be elected at the election held to form the district. [1999 c.764 Â§4]

Â Â Â Â Â  371.325 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.330 Appointment of first commissioners. If a proposal for formation of a district is approved and the proposal specifies an appointed district board of commissioners, the county court shall appoint three persons with the qualifications described in ORS 371.338 (1) to be the first commissioners of the district and shall designate the term of office of each. [Amended by 1961 c.681 Â§2; 1965 c.498 Â§6; 1971 c.727 Â§102; 1999 c.764 Â§3]

Â Â Â Â Â  371.335 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.336 Powers of district. A special road district may be formed for the purpose of improving roads within the district. A special road district has the power:

Â Â Â Â Â  (1) To make contracts.

Â Â Â Â Â  (2) To acquire, hold, receive and dispose of real and personal property.

Â Â Â Â Â  (3) To sue and be sued.

Â Â Â Â Â  (4) To exercise the power of eminent domain.

Â Â Â Â Â  (5) To assess, levy and collect taxes on all taxable real property within the district.

Â Â Â Â Â  (6) To do any other act necessary to carry out the purposes of ORS 371.305 to 371.360. [1961 c.681 Â§5; 1963 c.9 Â§20; 1965 c.498 Â§7; 1969 c.568 Â§2; 1971 c.727 Â§103; 1987 c.667 Â§6; 2003 c.802 Â§105]

Â Â Â Â Â  371.338 District board of appointed commissioners; qualification; term; vacancies; oath. (1) The powers of a special road district are vested in a district board of commissioners consisting of three commissioners appointed by the county court. Each commissioner shall be an elector of the district. The term of office of a commissioner is three years commencing on January 1 of the year of appointment. Vacancies on the board shall be filled by the county court by appointment for the unexpired term.

Â Â Â Â Â  (2) Notwithstanding the three-year term of office prescribed in subsection (1) of this section, of the commissioners first appointed to a board one commissioner shall be appointed for a term ending December 31 of the second year following the year in which that commissioner first takes office, one commissioner for a term ending December 31 of the year following the year in which that commissioner first takes office and one commissioner for a term ending December 31 of the year in which that commissioner takes office.

Â Â Â Â Â  (3) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitution and laws of the State of
Oregon
and of the
United States
, and to well and faithfully perform the duties of office to the best of the commissionerÂs knowledge and ability. [1961 c.681 Â§6; 1983 c.83 Â§81]

Â Â Â Â Â  371.340 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.342 Officers of appointed district board; meetings; records. As soon as possible after the first commissioners are appointed to the district board of commissioners, and thereafter during each January, the board shall meet and organize by selecting from their number a president, a secretary and a treasurer. The board shall hold one regular meeting each month at a time and place within the district designated by the board. All meetings of the board shall be open to the public and the records of the district shall be available for public inspection. [1961 c.681 Â§Â§7,8; 1969 c.344 Â§5; 1969 c.345 Â§7]

Â Â Â Â Â  371.344 [1961 c.681 Â§9; 1963 c.9 Â§21; 1965 c.498 Â§8; 1973 c.796 Â§59; 1983 c.83 Â§82; 1983 c.350 Â§241; 1997 c.541 Â§384; repealed by 1999 c.632 Â§30]

Â Â Â Â Â  371.345 [Amended by 1959 c.102 Â§1; 1961 c.681 Â§10; 1967 c.609 Â§8; 1971 c.647 Â§67; 1975 c.647 Â§32; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  371.347 Alternative provisions for elected board of commissioners. When a special road district has an elected district board of commissioners, ORS 371.349 and 371.351 are effective in that district in lieu of ORS 371.338 and 371.342. [1999 c.764 Â§5]

Â Â Â Â Â  371.349 District board of elected commissioners; qualification; term; vacancies; oath. (1) The powers of a special road district are vested in a district board of commissioners consisting of three commissioners elected by the electors of the district. Each commissioner shall be an elector of the district. The term of office of a commissioner is four years commencing on July 1 following the date of election. A commissioner may serve until a successor is elected and qualified. Vacancies on the board shall be filled by the district board by appointment for the unexpired term.

Â Â Â Â Â  (2) Notwithstanding the four-year term of office prescribed in subsection (1) of this section, of the commissioners first elected to a board, the term of one commissioner shall end on June 30 of the second year following the year in which that commissioner first takes office.

Â Â Â Â Â  (3) ORS chapter 255 governs the nomination and election of the commissioners of a special road district and the conduct of all elections in the district.

Â Â Â Â Â  (4) Before entering upon the duties of office, a commissioner shall take and subscribe an oath to support the Constitutions and laws of the State of
Oregon
and of the
United States
, and to well and faithfully perform the duties of office to the best of the commissionerÂs knowledge and ability. [1999 c.764 Â§6]

Â Â Â Â Â  371.350 [Amended by 1961 c.681 Â§11; 1971 c.647 Â§68; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  371.351 Officers of elected district board; meetings; records. As soon as possible after the first commissioners are elected to the district board of commissioners, and thereafter during each July, the board shall meet and organize by selecting from their number a president, a secretary and a treasurer. The board shall hold one regular meeting each month at a time and place within the district designated by the board. All meetings of the board shall be open to the public and the records of the district shall be available for public inspection. [1999 c.764 Â§7]

Â Â Â Â Â  371.353 Establishment of zones within special road district. The district board of a special road district located in a county of between 3,000 and 3,500 square miles and with a population of between 100,000 and 200,000 may seek elector approval to divide the district into zones for the purpose of imposing and levying property taxes at a different rate and amount on the assessed value of all taxable property in each zone. The establishment of zones within a district under ORS 371.353 to 371.357 must be based upon and reflect qualitative differences in the services provided by the district to the residents and their property in each zone. [2001 c.553 Â§2]

Â Â Â Â Â  371.354 Notice and public hearing. (1) The district board of a special road district seeking to establish tax zones under ORS 371.353 to 371.357 shall cause a notice of a public hearing relating to the formation of the tax zones to be published once a week for two successive weeks in the newspaper in general circulation in the district that, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The estimated percentage of the total amount of ad valorem taxes of the district that will be collected in each zone.

Â Â Â Â Â  (d) The date, hour and place of the hearing.

Â Â Â Â Â  (e) That all interested persons may attend and shall be given a reasonable opportunity to be heard. [2001 c.553 Â§3]

Â Â Â Â Â  371.355 [Amended by 1961 c.681 Â§12; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.356 Election to approve zones within special road district. (1) Following the notice required under ORS 371.354, the district board of a special road district seeking to establish tax zones shall conduct a public hearing at which district residents and property owners may testify about the proposed zones.

Â Â Â Â Â  (2) Following the hearing, if the district board decides to proceed, the district board shall submit a measure to the electors of the district that establishes the zones and zone boundaries. The measure shall state the operating tax rates proposed to apply to each zone, stated as a percentage, not to exceed 100 percent, of the lesser of the districtÂs statutory or permanent rate limit. The measure may contain any other provisions deemed necessary by the district board.

Â Â Â Â Â  (3) The measure shall be approved and the tax zones established if a majority of district electors voting on the question vote in favor of the measure.

Â Â Â Â Â  (4) If district electors establish tax zones within a road district pursuant to this section, the operating tax rate applicable to each zone may not be modified for three tax years following zone establishment.

Â Â Â Â Â  (5) If tax zones within a road district are established under this section, zone boundaries may not be changed unless notice of the zone boundary change is given and elector approval of the change is obtained in the same manner as zones are established under ORS 371.353 to 371.357. [2001 c.553 Â§4]

Â Â Â Â Â  371.357 Ad valorem taxation; operating tax rate limits. (1) If a special road district is divided into tax zones under ORS 371.353 to 371.357, the district board shall determine, make and declare each item of ad valorem property tax, as set forth in ORS 310.060 (2), for each zone when the district board adopts its budget for any fiscal year.

Â Â Â Â Â  (2) The operating tax rate for each tax zone of the district may not exceed the lesser of the statutory or permanent rate limit for operating taxes of the district established under ORS 310.200 to 310.242 or section 11 (3), Article XI of the Oregon Constitution. [2001 c.553 Â§5]

Â Â Â Â Â  371.359 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§21]

Â Â Â Â Â  371.360 Deposit of tax proceeds in bank. (1) The proceeds of the tax levied and collected for the district shall be deposited in a bank or banks designated by the district board of commissioners. Such moneys shall be paid out only upon order of the board by checks or drafts signed by the president and treasurer of the board. All deposits of any district in any bank in excess of the amount protected by Federal Deposit Insurance Corporation insurance shall be secured by deposit of bonds of the
United States
.

Â Â Â Â Â  (2) Any moneys on deposit in a county treasury in a special fund of a road district on August 9, 1961, shall be paid to the district board of commissioners for deposit as provided in subsection (1) of this section. [Amended by 1961 c.681 Â§13]

Â Â Â Â Â  371.365 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.370 [Repealed by 1961 c.681 Â§14]

Â Â Â Â Â  371.375 [1965 c.498 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.380 [1965 c.498 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.385 Certain tax limitations not in effect after August 22, 1969. If any district existing on August 22, 1969, had a tax limitation set forth in the petition for formation as provided by ORS 371.310, prior to amendment by section 1, chapter 568, Oregon Laws 1969, the limitation stated in such petition shall not be effective to limit the taxing authority of any such district after August 22, 1969. Such limitation shall be construed to be effective only to limit taxes levied prior to August 22, 1969, and after the formation of the district. [1969 c.568 Â§3]

Â Â Â Â Â  Note: 371.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 371 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ROAD ASSESSMENT DISTRICTS

Â Â Â Â Â  371.405 Definitions for ORS 371.405 to 371.535. As used in ORS 371.405 to 371.535:

Â Â Â Â Â  (1) ÂCounty courtÂ includes the board of county commissioners sitting for the transaction of general county business.

Â Â Â Â Â  (2) ÂDistrictÂ means a road assessment district organized under ORS 371.405 to 371.535. [Amended by 1955 c.227 Â§1; 1971 c.647 Â§69; 2003 c.802 Â§106]

Â Â Â Â Â  371.410 Formation of road assessment district in counties with 19,000 to 25,000 population; effect of population increase. (1) A road assessment district may be formed in any county having a population of 19,000 and not more than 25,000, as shown by the decennial federal census, and shall consist of an area of more than 20,000 acres or an assessed valuation of taxable property of not less than $1 million, according to the last county assessment roll. A road assessment district may be formed to provide for the improvement, repair or reconstruction of the public roads within such area of land.

Â Â Â Â Â  (2) A road assessment district formed under subsection (1) of this section shall continue in existence under the provisions of ORS 371.405 to 371.535 notwithstanding a growth in population exceeding 25,000, as shown by a subsequent decennial federal census, in the county where the road district was formed. [Amended by 1955 c.227 Â§2; 1971 c.727 Â§104; 1981 c.69 Â§1]

Â Â Â Â Â  371.415 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.416 Election procedure; initiative and referendum. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors, except as provided in ORS 371.455.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§243]

Â Â Â Â Â  371.420 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.425 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  371.430 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.435 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.440 [Repealed by 1971 c.727 Â§191]

Â Â Â Â Â  371.445 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.450 Election of district directors; terms; oath; qualifications; vacancies. (1) Except as provided in subsection (2) of this section, the term of director is four years.

Â Â Â Â Â  (2) The three directors elected as the first district board shall determine by lot the length of term each shall hold. The term of one director shall expire June 30 next following the first regular district election and the terms of two directors shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) Within 10 days after receiving certificates of election, the directors shall take and file their official oath which shall be filed in the office of the directors.

Â Â Â Â Â  (4) A director shall be an elector of the district and shall have resided within the proposed district for more than 30 days immediately prior to the date of the election.

Â Â Â Â Â  (5) The board of directors shall fill any vacancy on the board by appointment as provided in ORS 198.320. [Amended by 1969 c.669 Â§6; 1971 c.647 Â§73; 1971 c.727 Â§Â§106,194; 1973 c.796 Â§60; 1975 c.647 Â§33; 1983 c.350 Â§244]

Â Â Â Â Â  371.455 Nominees declared elected if number equals positions to be filled. After expiration of the time for filing nominations for a regular district election, if the board of directors determines that the number of candidates nominated equals the number of positions to be filled on the board, the district need not hold the election. Instead, the board of directors, within 10 days after expiration of the time for filing nominations, shall declare the candidate or candidates elected. [Amended by 1955 c.227 Â§3; 1971 c.647 Â§74; 1983 c.350 Â§245]

Â Â Â Â Â  371.460 [Amended by 1963 c.364 Â§2; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.465 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  371.467 Special elections. Special elections may be called by resolution of the board of directors for any proper purpose. [1963 c.364 Â§1; 1971 c.647 Â§75]

Â Â Â Â Â  371.470 Selection of board of directorsÂ president and secretary; record of proceedings; meetings. (1) Within the first 10 days of July in each year next following their election, excepting the year immediately after the election upon organization, the board of directors shall meet and choose one of their number president of the board and elect some suitable person as secretary. The secretary, who may or may not be a member of the board of directors, shall hold office during the pleasure of the board.

Â Â Â Â Â  (2) The board of directors shall keep a record of all its proceedings, which shall be open to the inspection of all owners of property within the district.

Â Â Â Â Â  (3) The secretary shall be paid such amount as the board of directors shall fix.

Â Â Â Â Â  (4) The board of directors shall hold a regular monthly meeting at a time fixed by it and entered in its records and such special meetings as may be required for the proper transaction of business. Written notice of each special meeting shall be given to each member of the board at least 24 hours prior to the time of meeting, stating the particular business to come before such meeting. No business shall be transacted at special meetings other than as specified in the notice, unless by agreement of all the directors entered in the minutes. [Amended by 1955 c.227 Â§4; 1971 c.403 Â§5]

Â Â Â Â Â  371.472 [1963 c.364 Â§4; repealed by 1969 c.345 Â§20]

Â Â Â Â Â  371.475 General powers of board of directors. The board of directors has the following powers and authority, which are not exclusive but are a general outline of powers to be construed liberally:

Â Â Â Â Â  (1) To examine, supervise, order, construct, direct and control the repair, construction, maintenance and reconstruction of all the roads and highways within the district, except primary and secondary state highways and other highways under the exclusive jurisdiction of the Department of Transportation, to the end that such roads and highways shall be kept in the best condition and state of repair possible within their power, authority and the financial condition of the district.

Â Â Â Â Â  (2) To levy and collect assessments as provided in ORS 371.500 and 371.505.

Â Â Â Â Â  (3) To have surveys, estimates and plans made for improvement, maintenance and reconstruction of the roads of the district.

Â Â Â Â Â  (4) To request the county court of the county in which the district is situated to provide to the district the services of the county engineer for the work of the district, and, if the county court does not provide for such district a duly qualified engineer, registered by the state, who has had not less than two yearsÂ experience in the construction and maintenance of roads and highways, to employ a qualified engineer registered by the state, who has had not less than two yearsÂ experience in the construction and maintenance of roads and highways, until such time as the county court may comply with the request of the district.

Â Â Â Â Â  (5) To designate roads within the district for construction, improvement or repair, to request the county court of the county in which the district is situated to provide the right of way for the roads and to construct, repair and improve the roads in accordance with the plans formulated by the engineer employed by the directors. If the board of directors certifies to the county court that funds are available to defray the cost of acquiring such rights of way and the construction, improvement or repair of the road, the county court thereupon shall acquire the necessary right of way and proceed with the necessary construction, repair or improvement at the expense of the road assessment district.

Â Â Â Â Â  (6) To contract under ORS 366.572 (1) or 366.576 with the approval of the county court of the county in which the district is situated.

Â Â Â Â Â  (7) To disburse by order signed by the president and the secretary the funds of the district in payment of the expenses of the district or for the costs of road improvement, maintenance or reconstruction.

Â Â Â Â Â  (8) To sue or be sued in the name of the district.

Â Â Â Â Â  (9) Any and all authority and power necessary to carry out the particular powers and purposes of ORS 371.405 to 371.535.

Â Â Â Â Â  371.480 Contracts as to streets in cities.

The board of directors may contract with any city within or adjacent to the district for the repair, improvement and reconstruction of streets or public ways within the city, where the improvement of the streets is a part of the general road system of the district. The contract shall be upon terms mutually agreeable to the board of directors of the district and the governing body of the city. [Amended by 2003 c.802 Â§107]

Â Â Â Â Â  371.485 Authority of district over roads and highways. A road assessment district has authority over all roads and highways within the district, except state primary and secondary highways, and streets, alleys or public ways within a city within the district other than as provided by ORS 371.480. [Amended by 2003 c.802 Â§108]

Â Â Â Â Â  371.490 [Repealed by 1969 c.344 Â§8]

Â Â Â Â Â  371.495 Declaration of legislative intent. It is the intent of the legislature that the districts authorized by ORS 371.405 to 371.535 shall be special assessment districts and all taxable properties therein located shall be benefited in proportion to the assessed valuations of the various taxable properties therein as from time to time determined by the county assessment roll of the property. [Amended by 1955 c.227 Â§5]

Â Â Â Â Â  371.500 Computing money to be raised by assessment; apportionment; assessment limited; tax not to interfere with others. (1) The board of directors, in each fiscal year, shall make a computation of the total amount of money to be raised by the district through assessments for the ensuing fiscal year of July 1 to June 30, next following, for any and all purposes whatsoever in carrying out the provisions of ORS 371.405 to 371.535, including estimated delinquencies on assessments. This amount of money, when determined by the board of directors, shall be and constitute an assessment upon all the taxable property in the district and shall be apportioned by the board of directors to the property owned or held by each person, firm or corporation in proportion to the assessed valuation of all taxable property in the district as determined by the assessment roll of the county assessor last prepared.

Â Â Â Â Â  (2) The assessment shall not exceed one-fourth of one percent (0.0025) of the real market value of the property, computed in accordance with ORS 308.207, unless authorized by a majority of those voting upon the proposition at a regular or special district election, but by such election no assessment in excess of one-fourth of one percent of the real market value of any property, over and above the one-fourth of one percent assessment above referred to, shall be levied in any one year.

Â Â Â Â Â  (3) The levy of any tax under this section, ORS 371.505 or 371.515 shall not interfere with or prevent the county court from levying any tax for road purposes it may have the authority and power to do under any other law. [Amended by 1955 c.227 Â§6; 1963 c.9 Â§22; 1983 c.350 Â§246; 1991 c.459 Â§389]

Â Â Â Â Â  371.505 Copy of assessment resolution to county assessor; duty of assessor; collection and accounting; separate fund. (1) The secretary of the board of directors shall, after the apportionment of the assessment, certify a copy of the resolution levying and apportioning the assessment, to the county assessor of the county in which the district is situated.

Â Â Â Â Â  (2) The county assessor shall extend the assessment so made against all taxable property within the district in the same manner as county taxes are entered by the assessor on the assessment roll.

Â Â Â Â Â  (3) The assessments shall be collected and accounted for and the collection enforced in the same manner as the taxes of the county, except that the tax collector shall collect and account for the district assessments separately.

Â Â Â Â Â  (4) When paid to the county treasurer such moneys shall be held and carried in a fund to be designated Â______ Road Assessment Fund.Â All warrants of the district shall be drawn against and shall be paid from this fund. However, whenever the district secretary shall furnish bond as provided by ORS 198.220 the treasurer shall deliver all funds in the Road Assessment Fund to the secretary on demand. Thereafter the secretary shall disburse the funds on order of the board of directors. [Amended by 1955 c.227 Â§7; 1963 c.364 Â§3; 1969 c.345 Â§8; 1973 c.305 Â§15]

Â Â Â Â Â  371.510 County assessor to furnish certificate of assessed valuation. The county assessor, upon request of the board of directors, shall furnish from time to time a certificate showing the total assessed valuation, according to the last completed assessment roll, of all the taxable property within the district. [Amended by 1955 c.227 Â§8]

Â Â Â Â Â  371.512 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§23]

Â Â Â Â Â  371.515 District to pay county for expenses; proceedings on default. The district shall pay the county for all the actual expenses and salary of the county engineer while the county engineer is engaged in work for and at the request of the board of directors, and for the cost of all work done by the county in the district at the request of the board of directors, which shall be the amount agreed upon between the county court and board of directors prior to the time such work is commenced or, if no agreement is made, the actual cost of the work done by the county, including a reasonable charge for depreciation of county equipment used. If, after written demand by the county court, the district fails to provide sufficient funds by taxation for the payment of all sums owing to the county, the county court may, by its order entered in its records, extend a special assessment against all the taxable property within the district in an amount sufficient to pay the amounts due the county. This assessment shall be extended upon the county tax roll and shall be assessed and collected in the same manner as the assessments levied by the district, but shall be credited by the county treasurer, when received, to a special fund, to be held for the payment of the indebtedness of the district to the county until such indebtedness is paid from this fund or other funds of the district. [Amended by 1955 c.227 Â§9]

Â Â Â Â Â  371.520 District excluded from other districts; certain unexpended funds credited to district; city within district may make levies. (1) Upon the organization of a road assessment district the entire area thereof shall be excluded by such organization from any existing road district theretofore existing and shall not be included within any other road district thereafter created during the life of the road assessment district.

Â Â Â Â Â  (2) Upon the organization of the road assessment district there shall be credited to it the portion of all special road district levies unexpended in the county treasurerÂs office, or levied upon and uncollected, derived from the area within the road assessment district, except the amounts levied upon and remaining uncollected, or remaining unexpended in the county treasurerÂs office, derived from assessments upon property within a city included within the road assessment district, which shall be paid to the city as provided by law prior to June 16, 1945, for use by the city upon its local streets.

Â Â Â Â Â  (3) The inclusion of a city within the road assessment district shall not prevent the city from levying general or special taxes or assessments upon the property within the city for the purpose of improvement, maintenance, repair or reconstruction of the city streets as authorized or permitted by law or the charter of the city. [Amended by 2003 c.802 Â§109]

Â Â Â Â Â  371.525 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.530 Exclusion of land area from district. A petition for exclusion of land from a district shall be approved only if the exclusion of the land does not reduce the remaining area of the district to less than an area of 20,000 acres and not less than $1 million assessed valuation of taxable property according to the most recent assessment roll prepared by the county assessor. [Amended by 1955 c.227 Â§10; 1971 c.727 Â§107]

Â Â Â Â Â  371.535 Disposition of funds of dissolved district. If a district is dissolved, all funds then on hand or proceeds of assessments theretofore levied shall be held by the county court for the benefit of the roads within the area theretofore within the boundaries of the district. [Amended by 1971 c.727 Â§108]

Â Â Â Â Â  371.540 [1965 c.347 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.545 [1965 c.347 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.550 [1965 c.347 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  371.555 [1965 c.347 Â§5; repealed by 1971 c.727 Â§203]

IMPROVEMENT OF STREETS AND ROADS IN UNINCORPORATED AREAS

Â Â Â Â Â  371.605 Definitions for ORS 371.605 to 371.660. As used in ORS 371.605 to 371.660, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOwnerÂ means a vendee under a recorded land contract or if there is no such contract, the holder of the record title, which vendee or holder has a present interest equal to or greater than a life estate.

Â Â Â Â Â  (2) ÂEngineerÂ means the county engineer, roadmaster, surveyor or other engineer selected by the county governing body.

Â Â Â Â Â  (3) ÂImprovementÂ includes:

Â Â Â Â Â  (a) The grading, graveling, paving or other surfacing of any road, or opening, laying out, widening, extending, altering, changing the grade of or constructing any road.

Â Â Â Â Â  (b) The construction or reconstruction of sidewalks.

Â Â Â Â Â  (c) The installation of ornamental street lights.

Â Â Â Â Â  (d) The reconstruction or repair of any road improvement mentioned in this subsection.

Â Â Â Â Â  (e) The acquisition, establishment, construction or reconstruction of any off-road motor vehicle parking facility.

Â Â Â Â Â  (f) Installing, constructing, reconstructing, improving, extending or repairing lateral sewers, street mains, sewage disposal systems or similar facilities, and other facilities incidental thereto, within the right of way of a county road or public road.

Â Â Â Â Â  (4) ÂRoad,Â Âcounty roadÂ and Âpublic roadÂ have the meanings given those terms in ORS 368.001. [Amended by 1955 c.773 Â§1; 1973 c.461 Â§1; 1975 c.738 Â§2; 1983 c.305 Â§1]

Â Â Â Â Â  371.610 Application of ORS 371.605 to 371.660; authority of county to supersede statutes. (1) ORS 371.605 to 371.660 do not apply to any state highway.

Â Â Â Â Â  (2) The county governing body may designate any public road improved under ORS 371.605 to 371.660 as a county road without invalidating the assessments levied for the purpose of the improvements.

Â Â Â Â Â  (3) Except as otherwise provided in this section, a county may supersede any provision in ORS 371.605 to 371.660 by enacting an ordinance under ORS 203.030 to 203.065 authorizing the use of assessments to finance local improvements, as defined in ORS 223.001, and providing a procedure for levying such assessments. [Amended by 1955 c.773 Â§2; 1959 c.656 Â§1; 1983 c.305 Â§2; 1987 c.615 Â§3; 1991 c.902 Â§111]

Â Â Â Â Â  371.615 Petition or resolution for improvement of roads in unincorporated areas. Proceedings to cause any improvement to be made or constructed in an unincorporated area may be initiated by the county governing body by resolution or by a petition signed by not less than 60 percent of the owners of the land representing not less than 60 percent of the land abutting on the proposed improvement and presented to the county governing body asking for the improvement. The resolution or petition shall indicate where the improvement shall be made and describe the nature of the improvement desired. [Amended by 1955 c.773 Â§3; 1961 c.432 Â§1; 1971 c.327 Â§1; 1983 c.305 Â§3]

Â Â Â Â Â  371.620 Signers of petition and objection in event of cotenancies. In case of tenants by the entireties, joint tenants or tenants in common the parcel of land is considered as having one owner, which owner shall be deemed to have signed the petition provided for in ORS 371.615 or the objection provided for in ORS 371.630 only if every cotenant of the parcel has signed.

Â Â Â Â Â  371.625 Investigation and estimation of cost of improvement by engineer. When the resolution is adopted or the petition is filed with it, the county court shall refer the resolution or petition to the engineer, who shall investigate the proposed improvement. If in the judgment of the engineer the improvement is feasible, the engineer shall make an estimate of the cost of the improvement and report the same to the county court. If the improvement is to be paid for in whole or in part by special assessments against property benefited by the improvement, the engineer shall include in the report:

Â Â Â Â Â  (1) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited;

Â Â Â Â Â  (2) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof; and

Â Â Â Â Â  (3) Where the improvement petitioned for includes the construction and installation of lateral sewers, street mains or similar facilities, a separate statement of the estimated cost of the construction and installation of lateral sewers, street mains or similar facilities. [Amended by 1971 c.327 Â§2; 1973 c.461 Â§2]

Â Â Â Â Â  371.630 Notice to owner of engineerÂs report; filing objections. (1) If the engineer makes a favorable report on the proposed improvement, the county court shall mail to the owner of each parcel of land to be assessed for the proposed improvement a written notice of the favorable report, the estimated cost of the improvement and the estimated amount of the assessment against the land of the owner. The notice shall require the owner to file with the county court within 20 days after the mailing of the notice, a written objection, if any, to the further prosecution of the improvement.

Â Â Â Â Â  (2) If objections are received by the county court signed by more than 50 percent of the owners of land representing more than 50 percent of the total amount of the assessment for the proposed improvement, the proposed improvement shall, by order of the court, be declared abandoned and no new petition may be filed and no new resolution may be adopted for the improvement within a period of one year after the date of the order. [Amended by 1955 c.773 Â§4; 1971 c.327 Â§3]

Â Â Â Â Â  371.635 Court order for improvement; recording; vacation of order and removal of lien. (1) If the number of objections mentioned in ORS 371.630 is not received, the county court may, by order describing the land to be assessed, direct the improvement to be made by contract, or by force account. If by contract, it shall be awarded in the same manner as provided for other contracted county road improvement.

Â Â Â Â Â  (2) The county court shall record the order for the improvement with the county clerk. The recorded order is notice that the land described in the order is subject to a lien of an assessment for the cost of the improvement, in an amount to be determined later by an order of the county court. The county clerk shall indorse upon the order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record.

Â Â Â Â Â  (3) If the proposed improvement described in the order of the county court is not commenced within two years after the order for the improvement is recorded, the county court may by a new order vacate its former order for the proposed improvement. The county court shall record with the county clerk the order vacating the former order for the proposed improvement. Thereupon the land described shall be free of such lien and the effect of the former order. The county clerk shall indorse upon the new order the date of the filing thereof, and shall record and index the same in the County Clerk Lien Record. [Amended by 1955 c.549 Â§1; 1955 c.773 Â§5; 1971 c.327 Â§4; 2001 c.577 Â§3]

Â Â Â Â Â  371.640 Engineer to compile improvement cost; source of payment; reimbursement of source; additional work. (1) After the improvement has been made, inspected by the engineer and accepted by the county court, the engineer shall compile the total cost of the improvement. When compiling the total cost of the improvement, the engineer may add the actual and estimated future costs for engineering and administration. Where the improvement includes the construction and installation of lateral sewers, street mains or similar facilities, the engineer shall separately compile the total cost of those improvements.

Â Â Â Â Â  (2) Payment of the cost of the improvement other than for the construction and installation of lateral sewers and street mains or similar facilities shall be made from the general road funds or from any funds available for the construction or improvement of county roads. Payment of the cost of the construction and installation of lateral sewers and street mains or similar facilities shall be made from any funds available to the county for such improvements.

Â Â Â Â Â  (3) The funds expended for the improvement shall be reimbursed or the improvement warrants shall be retired to the extent of the proceeds of an assessment against the land benefited by the improvement, but no assessment shall be made against any operating railroad right of way without the consent of the owner thereof. Each landowner shall be assessed a portion of the cost of the improvement corresponding to the relative benefit to the land of the landowner from the improvement.

Â Â Â Â Â  (4) All of the cost of improvements within intersections connected with any improvement under ORS 371.605 to 371.660 may be borne by the county.

Â Â Â Â Â  (5) Unless notified to the contrary by the owner prior to the acceptance of bids for improvements under ORS 371.605 to 371.660, an existing driveway shall be reconstructed to the property line to conform with the new grade. Additional driveways or other road connections, including retaining walls, may be constructed simultaneously with the improvements, when a written request is filed with the county court prior to the acceptance of bids by the affected abutting landowners. The cost of the driveway and all requested work shall be charged to the abutting owner and added to the assessment against the land of the owner. [Amended by 1953 c.573 Â§2; 1955 c.773 Â§6; 1961 c.432 Â§2; 1971 c.327 Â§5; 1973 c.461 Â§3; 1987 c.615 Â§4]

Â Â Â Â Â  371.642 Allocation of costs of sidewalk or curb construction and other improvements. Notwithstanding any provision to the contrary in ORS 371.605 to 371.660, the cost of construction of sidewalks under those sections shall be assessed in proportion to the front footage of the land or otherwise, as provided in those sections, to the owners of land abutting on the side of the street or road on which the sidewalks are constructed and fronting on such sidewalks. The cost of construction of all other improvements under those sections shall be assessed, in the manner provided in those sections, to the owners of land benefited by the improvement. [1955 c.773 Â§12; 1971 c.327 Â§6]

Â Â Â Â Â  371.645 Engineer to ascertain assessment; hearing on objections; court order. (1) The engineer shall ascertain the amount of the assessment against each parcel of land assessed for the improvement and report the same to the county court.

Â Â Â Â Â  (2) The county court by order shall thereupon set the time, not less than 10 days after the filing of the report, and place for a hearing of objections to the assessments as fixed in the report of the engineer.

Â Â Â Â Â  (3) Not less than five days prior to the date of the hearing, the county court shall mail to the owner of each parcel of land proposed to be assessed, at the address of the owner as shown on the petition or on the latest tax roll of the county, a written notice of the time and place for the hearing of objections and of the amount of the proposed assessment against the land of the owner.

Â Â Â Â Â  (4) After hearing objections, the county court shall by order find and determine from the evidence submitted the amount of assessment against each individual parcel of land. [Amended by 1955 c.773 Â§7; 1971 c.327 Â§7]

Â Â Â Â Â  371.650 Certification of assessment; recording order; lien. (1) The county court shall certify a list and description of the ownership, stating the amount of assessment against each individual parcel of land, and shall record the order with the county clerk, who shall indorse thereon the date of the filing thereof and record and index it in the County Clerk Lien Record.

Â Â Â Â Â  (2) The assessments and interest are a lien upon the land against which the same are assessed from the date of the filing with the county clerk of the order of the county court for the improvement, as provided in ORS 371.635. Each parcel of land is deemed to be benefited by the improvement to the full amount of the assessment levied thereon. No transfer, sale or division of any such parcel, or change in the legal description thereof, in any way divests the lien from the original parcel and the whole thereof. Failing to enter the name of the owner or a mistake in the name of the owner does not in any way render void any assessment and does not in any way affect the lien on the land described. The lien has priority over all other liens and encumbrances whatsoever, except tax liens.

Â Â Â Â Â  (3) Upon payment of the assessment in full, the county court shall satisfy the same by recording the satisfaction of lien in the County Clerk Lien Record, and the parcel of land charged with such assessment is thereby discharged from the lien. [Amended by 1955 c.773 Â§8; 1959 c.656 Â§2; 2001 c.577 Â§4]

Â Â Â Â Â  371.655 When assessment due, payable and delinquent; application of other statutes. (1) Except as provided in subsection (2) of this section, 30 days after the assessment is certified, the entire amount against each parcel of land shall be due and payable at the office designated by the governing body of the county and, if not so paid, shall be delinquent from that date and shall bear interest at a rate established by the governing body of the county.

Â Â Â Â Â  (2) The owner of property assessed under ORS 371.605 to 371.660 shall have the right to apply for installment payment of the assessment as provided in ORS 223.210.

Â Â Â Â Â  (3) The provisions of ORS 223.205 and 223.210 to 223.314 (Bancroft Bonding Act) and 223.770 relating to the assessment of property benefited by public improvements and to the issuance of bonds and other obligations for the cost of the improvements shall apply in so far as practicable and applicable in relation to the assessment by counties of the cost or any portion of the cost of improvements against the property benefited in accordance with ORS 371.605 to 371.660 and to the issuance of bonds and other obligations by the county. However, notwithstanding the provisions of ORS 223.295, in issuing bonds and other obligations under the provisions of this section, a county may incur indebtedness to an amount not exceeding .0375 of the latest real market valuation of the county.

Â Â Â Â Â  (4) Where, in ORS 223.205 to 223.314 and 223.770, officials of local governments are referred to, the corresponding officials of counties where applicable and unless otherwise designated by charter shall perform the required functions. [Amended by 1955 c.773 Â§9; 1959 c.656 Â§3; 1961 c.432 Â§3; 1963 c.545 Â§1; 1965 c.227 Â§1; 1971 c.325 Â§3; 1981 c.322 Â§8; 1991 c.459 Â§391; 1991 c.902 Â§112; 1995 c.333 Â§17; 1997 c.249 Â§118; 2003 c.802 Â§64]

Â Â Â Â Â  371.660 Delinquent list; execution and sale. (1) One year from the date an assessment for improvements under ORS 371.605 to 371.660 is delinquent, or, in case the assessment has been spread in semiannual installments, one year from the date any semiannual installment of the assessment is delinquent, the county court shall prepare a delinquent list of all assessments not wholly paid. The list shall contain a description of the land, the name of the person to whom assessed and the amount of the assessment and interest due.

Â Â Â Â Â  (2) The county court shall transmit the list to the county clerk, who shall issue a writ of execution thereon, directed to the county court.

Â Â Â Â Â  (3) The county court shall proceed to collect the unpaid assessments named in the list by advertising and selling each parcel of land in the manner provided by law for the sale of real property on execution, but no parcel shall be sold for a sum less than the amount of the unpaid assessment plus interest thereon and the cost of advertising and sale. [Amended by 1955 c.773 Â§10; 1959 c.656 Â§4; 1961 c.432 Â§4]

_______________



Chapter 372

Chapter 372 Â Highway Lighting Districts

2007 EDITION

HIGHWAY LIGHTING DISTRICTS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

372.010Â Â Â Â  Definitions

372.020Â Â Â Â  Authority to organize district

372.030Â Â Â Â  Location of district

372.040Â Â Â Â  Petition to organize district; contents

372.045Â Â Â Â  County board as district governing board; filing petition; landowners as signatories; transfer of records and files

372.090Â Â Â Â  Inspection and report by engineer

372.140Â Â Â Â  General powers of district

372.150Â Â Â Â  Illumination of state highways; cooperation with department

372.170Â Â Â Â  Power to assess, levy and collect taxes

372.175Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

372.180Â Â Â Â  Assessment, levy and collection procedure

372.190Â Â Â Â  Exemption of railroad right of way from assessment

372.200Â Â Â Â  District commissioners; number; qualifications; appointment

372.210Â Â Â Â  Organization; terms of commissioners; disqualification; vacancies

372.220Â Â Â Â  Meetings and officers of board

372.240Â Â Â Â  District employees; expenses of board

372.260Â Â Â Â  Deposit and withdrawal of district moneys; annual reports

372.270Â Â Â Â  Preservation and inspection of records

372.280Â Â Â Â  Initiative and referendum in districts

372.310Â Â Â Â  Petition for annexation of land to district

372.360Â Â Â Â  Board for consolidated district; appointment

372.400Â Â Â Â  Petition for withdrawal of territory from district; notice; hearing

372.410Â Â Â Â  Petitioners to pay cost of notices and preparation of revised boundary descriptions

372.420Â Â Â Â  Board to order withdrawal of territory if remonstrance not filed; grounds for denial or granting of petition

372.430Â Â Â Â  Withdrawn area not subject to subsequent assessments or taxes

372.450Â Â Â Â  District dissolution petition or resolution

372.460Â Â Â Â  Board findings on proposed dissolution; proposed plan

372.470Â Â Â Â  Filing of dissolution plan with county board; notice; hearing

372.480Â Â Â Â  Grounds for granting dissolution; assumption of district indebtedness; disposition of surplus; statement of dissolution

Â Â Â Â Â  372.010 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means board of county commissioners or county court of a county.

Â Â Â Â Â  (2) ÂCountyÂ means the county in which the district, or the greatest length of highway to be illuminated, is located.

Â Â Â Â Â  (3) ÂDistrictÂ means a highway lighting district formed under this chapter.

Â Â Â Â Â  (4) ÂDistrict boardÂ or Âboard of commissionersÂ means the governing body of a district.

Â Â Â Â Â  (5) ÂHighwayÂ means any road or way open to public travel.

Â Â Â Â Â  (6) ÂOwnerÂ or ÂlandownerÂ means the holder of record title to real property or the vendee under a recorded land sale contract, if there is such a contract. [Amended by 1955 c.80 Â§1; 1971 c.514 Â§1; 1983 c.83 Â§83]

Â Â Â Â Â  372.020 Authority to organize district. The abutting property owners or the electors resident along any highway may organize a highway lighting district for the purpose of illuminating the highway abutting their respective properties in the manner provided by this chapter. [Amended by 1971 c.514 Â§2; 1971 c.727 Â§109]

Â Â Â Â Â  372.030 Location of district. A highway lighting district may be entirely outside the limits of a city or it may be both outside and inside such limits. The boundary lines of the district shall include only territory that abuts a portion, not less than 600 feet in length, of a highway. [Amended by 1971 c.514 Â§3]

Â Â Â Â Â  372.040 Petition to organize district; contents. A petition for the formation of a district, in addition to other matters required, shall set forth:

Â Â Â Â Â  (1) The number of owners of property abutting the highway within the proposed district.

Â Â Â Â Â  (2) The estimated initial cost of the acquisition and installation of the lighting equipment and the easements or permits necessary to carry out the purposes of the proposed district.

Â Â Â Â Â  (3) The estimated annual cost of maintenance and operation.

Â Â Â Â Â  (4) Further information as appropriate to fully inform the public of the plan of illumination of the highway. [Amended by 1971 c.514 Â§4; 1971 c.727 Â§110]

Â Â Â Â Â  372.045 County board as district governing board; filing petition; landowners as signatories; transfer of records and files. (1) The county board may be established as the governing board of a district. If the petition for formation filed under ORS 372.040 requests the county board to be the governing board of the district and the district is formed as provided by ORS 198.795 to 198.845, the county board shall act as the district board thereafter.

Â Â Â Â Â  (2) After the formation of a district, the county board shall act as the district board if a petition is filed with the county board requesting that it do so. The petition may be presented by the district board or it may be presented by the landowners in the district. A petition presented by landowners shall be signed by landowners within the district owning not less than 50 percent of the front footage abutting the portion of highway included within the district. A copy of a landownersÂ petition shall be sent to the district board before it is filed with the county board. When a county board becomes the governing body of a district under this subsection, the district board shall turn over to the county board the books, records, files, assets and obligations of the district and upon the delivery thereof, the county board shall become and thereafter act as the district board. [1971 c.514 Â§20b; 1987 c.158 Â§65]

Â Â Â Â Â  372.050 [Amended by 1971 c.514 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.060 [Amended by 1971 c.514 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.070 [Amended by 1971 c.514 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.080 [Amended by 1971 c.514 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.090 Inspection and report by engineer. Upon the filing of the petition for formation, the county board shall, by order, direct the county engineer to:

Â Â Â Â Â  (1) Make an inspection and investigation of the proposed lighting project and of the area described in the petition with respect to feasibility and public convenience and necessity.

Â Â Â Â Â  (2) File a report for the proposed district with the county board on or before a day specified in the order, but not later than the day fixed for the hearing on the petition. [Amended by 1965 c.85 Â§1; 1971 c.514 Â§9; 1971 c.727 Â§111]

Â Â Â Â Â  372.100 [Amended by 1971 c.514 Â§10; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.110 [Amended by 1965 c.85 Â§2; 1971 c.514 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.120 [Amended by 1971 c.514 Â§12; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.130 [Amended by 1971 c.514 Â§13; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.140 General powers of district. A highway lighting district may:

Â Â Â Â Â  (1) Make contracts.

Â Â Â Â Â  (2) Hold, receive and dispose of real and personal property within and without its described boundaries.

Â Â Â Â Â  (3) Do all other acts and things requisite, necessary or convenient in carrying out the objects of the district or exercising the powers expressly conferred upon it by this chapter.

Â Â Â Â Â  (4) Sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it.

Â Â Â Â Â  (5) Have and exercise within and without its boundaries the same rights and powers as other local governments as defined in ORS 174.116, in purchasing and selling real property and rights of way, to be exercised in the manner authorized.

Â Â Â Â Â  (6) Purchase in the open market or obtain from other public utility corporations, electric energy for lighting purposes and poles, wires, conduits, lighting fixtures and all types of property necessary to enable the district to carry out its purposes.

Â Â Â Â Â  (7) Enter into contracts with any person:

Â Â Â Â Â  (a) For the construction, maintenance and operation, or any of these, of the lighting facilities or any one or more of such services.

Â Â Â Â Â  (b) For the renewal, upkeep and maintenance of the lighting facilities or any part thereof.

Â Â Â Â Â  (c) For the use of any lighting facilities if and when owned by such person.

Â Â Â Â Â  (8) Contract with the state, by and through the Department of Transportation, and its successors in interest, with respect to any phases of the lighting of any highway within the district which is owned by the state or under its control. [Amended by 1971 c.514 Â§14; 2003 c.802 Â§110]

Â Â Â Â Â  372.150 Illumination of state highways; cooperation with department. (1) The plans and specifications for the illumination of a state highway shall be submitted to and be approved by the Department of Transportation before a district is authorized to acquire the equipment for illumination or to install it on any state highway.

Â Â Â Â Â  (2) A district shall maintain and operate illumination equipment on a state highway in cooperation with and with the approval of the Department of Transportation. [Amended by 1971 c.514 Â§15]

Â Â Â Â Â  372.160 [Amended by 1971 c.514 Â§16; repealed by 1995 c.733 Â§74]

Â Â Â Â Â  372.170 Power to assess, levy and collect taxes. (1) The district may assess, levy and collect assessments upon all real property situate within its boundaries and which is by law taxable for state and county purposes in each year, on any reasonable basis of assessment. However, the assessment shall not exceed $1 per each front foot of the property abutting on the highway, or portion thereof, proposed to be or lighted. The proceeds of the assessment shall be applied in carrying out the objects and purposes of the district.

Â Â Â Â Â  (2) The district may also assess, levy and collect a special assessment upon all such property in an amount sufficient to pay the initial construction and installation cost. [Amended by 1965 c.21 Â§1; 1971 c.514 Â§17]

Â Â Â Â Â  372.175 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§25]

Â Â Â Â Â  372.180 Assessment, levy and collection procedure. (1) The district board each year shall estimate assessments needed, and the amount thereof shall be levied and returned to the county officer whose duty it is to extend the tax roll at the time required by law for other taxes to be levied and returned.

Â Â Â Â Â  (2) All assessments levied by the district shall become payable at the same time, be collected by the same officer who collects county taxes and be turned over to the district according to law.

Â Â Â Â Â  (3) The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended. The district levy is subject to the limits set forth in ORS 310.150.

Â Â Â Â Â  (4) Property shall be subject to sale for the nonpayment of assessments levied by the district in like manner and with like effect as in the case of county and state taxes. [Amended by 1971 c.514 Â§18; 1991 c.459 Â§392]

Â Â Â Â Â  372.190 Exemption of railroad right of way from assessment. Except for railroad right of way that abuts on the highway at a grade crossing, railroad right of way shall not be subject to assessment by a district. [Amended by 1971 c.514 Â§19]

Â Â Â Â Â  372.200 District commissioners; number; qualifications; appointment. (1) The power given to districts, except as otherwise provided by this chapter, is vested in and shall be exercised by a board of five commissioners. Except as provided by ORS 372.210, each commissioner shall be appointed to serve for a term of four years. The order by which the county board proclaims the formation of the district shall appoint five commissioners to serve as the first board of the district.

Â Â Â Â Â  (2) Each commissioner shall be an elector of the district.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, if there are fewer than 10 electors registered in the district, the county board may appoint as commissioner any owner of land within the district who also is an elector of the state as defined in ORS 246.012. [Amended by 1971 c.514 Â§20; 1983 c.48 Â§1]

Â Â Â Â Â  372.210 Organization; terms of commissioners; disqualification; vacancies. (1) Within 10 days after the issuance of the order proclaiming the formation of a district, the commissioners shall meet and organize by each first taking and subscribing an oath of office.

Â Â Â Â Â  (2) After qualifying, the commissioners first appointed shall determine by lot the length of term each shall hold office. The term of one commissioner shall expire the first Monday in January next following the appointment of that commissioner and the terms of the other four shall expire one in one year, one in two years and two in three years after the first Monday in January next following their appointment.

Â Â Â Â Â  (3) Each year during December the county board shall appoint a successor for any commissioner whose term expires the next following January.

Â Â Â Â Â  (4) If a commissioner ceases to be an elector of the district, or if a commissioner who is not an elector of the district and who is appointed to serve under ORS 372.200 (3) or 372.360 (2) ceases to be an elector of the state or an owner of land within the district, the commissioner is automatically disqualified. If a vacancy occurs as provided by this subsection or for any other cause, the county board shall by order appoint a successor to hold office until the expiration of the predecessorÂs term. [Amended by 1969 c.669 Â§7; 1971 c.514 Â§21; 1983 c.48 Â§2]

Â Â Â Â Â  372.220 Meetings and officers of board. (1) The district board shall hold meetings at the times and places within the district as it determines. It shall hold at least one regular meeting annually in January on a day to be fixed by the board. The board may hold special meetings as it may provide by rule.

Â Â Â Â Â  (2) The board shall, at the time of organization, choose from the commissioners, a president, secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until a successor is appointed and qualified. The officers shall have the powers and perform the duties usual in such cases.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business, and in the absence of the president any other member may preside at any meeting as provided by the rules of the board. [Amended by 1965 c.85 Â§3; 1971 c.514 Â§22]

Â Â Â Â Â  372.230 [Repealed by 1969 c.345 Â§20]

Â Â Â Â Â  372.240 District employees; expenses of board. The district board may employ engineers, superintendents, mechanics, clerks, secretaries or other persons as requisite, necessary or convenient, in carrying on any of its work, at a rate of remuneration fixed by the board. [Amended by 1971 c.403 Â§6; 1971 c.514 Â§23]

Â Â Â Â Â  372.250 [Repealed by 1969 c.344 Â§8]

Â Â Â Â Â  372.260 Deposit and withdrawal of district moneys; annual reports. (1) All moneys of a district shall be deposited in one or more banks designated by the district board. Moneys shall be paid out only when previously ordered by vote of the board and upon a check signed by the treasurer and countersigned by the president, or in the absence or inability of the president to act, by the secretary. A receipt or voucher, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) Annual reports shall be made and filed by the president, secretary and treasurer, and at least once in each year a full and complete itemized statement of receipts and expenditures shall be published in a newspaper of general circulation, published in the county. [Amended by 1971 c.514 Â§24]

Â Â Â Â Â  372.270 Preservation and inspection of records. All the proceedings of the district board shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved, and shall be open to inspection as public records. [Amended by 1971 c.514 Â§25]

Â Â Â Â Â  372.280 Initiative and referendum in districts. The electors of a district may exercise the initiative and referendum powers with reference to legislation of the district, in accordance with ORS 255.135 to 255.205. [Amended by 1971 c.514 Â§26; 1983 c.350 Â§247]

Â Â Â Â Â  372.290 [Repealed by 1971 c.514 Â§32 and 1971 c.727 Â§203; (372.450, 372.460, 372.470 and 372.480 enacted in lieu of 372.290)]

Â Â Â Â Â  372.310 Petition for annexation of land to district. Land abutting a highway may be annexed to a highway lighting district. The petition shall set forth in addition to other matters the information required by ORS 372.040 as applied to the area proposed to be annexed. [1955 c.80 Â§3; 1971 c.514 Â§37; 1971 c.727 Â§112]

Â Â Â Â Â  372.320 [1955 c.80 Â§4; 1971 c.514 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.330 [1955 c.80 Â§5; 1971 c.514 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.340 [1955 c.80 Â§6; 1971 c.514 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.350 [1955 c.80 Â§7; repealed by 1971 c.514 Â§44 and 1971 c.727 Â§203]

Â Â Â Â Â  372.360 Board for consolidated district; appointment. In an order of consolidation or merger of two or more districts, the county board:

Â Â Â Â Â  (1) Shall appoint, except as provided in subsection (2) of this section, five electors of the surviving or successor district as members of the first district board of the consolidated district.

Â Â Â Â Â  (2) May appoint, if there are fewer than 10 electors registered in the consolidated district, any owner of land within the district who is also an elector of the state as defined in ORS 246.012. [1955 c.80 Â§8; 1971 c.514 Â§41; 1971 c.727 Â§113; 1983 c.48 Â§3]

Â Â Â Â Â  372.370 [1955 c.80 Â§9; 1971 c.514 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.380 [1955 c.80 Â§10 1971 c.514 Â§43; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  372.400 Petition for withdrawal of territory from district; notice; hearing. (1) The landowners within a district may petition the county board for withdrawal of a designated and described contiguous area lying along the boundary of and included in the district.

Â Â Â Â Â  (2) The county board, where it appears that the petition has been signed by 10 percent of the landowners representing not less than 10 percent of the front footage abutting the highway included in the district, shall fix a time and place for hearing the petition, which time shall be not less than 31 nor more than 50 days after the date of receipt thereof. At least 10 days prior to the hearing, the county board shall publish a notice thereof by two insertions in a newspaper of general circulation in the district. [1971 c.514 Â§28]

Â Â Â Â Â  372.410 Petitioners to pay cost of notices and preparation of revised boundary descriptions. At the time of filing the petition for withdrawal, the petitioners shall deposit with the county clerk a sum of money sufficient to defray all the costs of publication and the expenses of preparing and filing with the county board the description of the boundaries of the district remaining, should such designated area be withdrawn. The petitioners shall have notice of the filing of the petition given in writing to the secretary of the district board and shall furnish the secretary with a copy of the petition as filed within five days after it is filed. [1971 c.514 Â§29]

Â Â Â Â Â  372.420 Board to order withdrawal of territory if remonstrance not filed; grounds for denial or granting of petition. (1) If at the time and place set for hearing upon the withdrawal petition no remonstrance is filed, either orally or in writing, the county board shall enter an order withdrawing the designated and described contiguous area from the district. If at the hearing any remonstrance is filed and after the hearing the county board is satisfied that the petition should not be granted, then the board may deny the petition or it may change the boundaries of the area proposed to be withdrawn and grant the petition. The boundaries may be reduced if such boundary change will eliminate the remonstrance filed in whole or in part, and if the county board finds that:

Â Â Â Â Â  (a) The lands withdrawn could not be benefited by the district; and

Â Â Â Â Â  (b) The lands remaining in the district will meet the requirements of ORS 372.030.

Â Â Â Â Â  (2) If the petition is granted, the county board shall enter an order withdrawing the area from the district. [1971 c.514 Â§30]

Â Â Â Â Â  372.430 Withdrawn area not subject to subsequent assessments or taxes. The area withdrawn shall, after the date of entry of the withdrawal order, be free from assessments and taxes levied thereafter by the district. However, the withdrawn area shall be taxed for its proportionate share of any indebtedness existing at the time of the order. The proportionate share shall be based on the assessed valuation, according to the assessment roll in the year of the levy, of all property contained in the district immediately prior to the withdrawal. [1971 c.514 Â§31]

Â Â Â Â Â  372.450 District dissolution petition or resolution. Dissolution of a district may be initiated:

Â Â Â Â Â  (1) By a petition for dissolution of the district, filed with the district board, signed by the owners representing not less than 50 percent of the front footage abutting the highway included in the district.

Â Â Â Â Â  (2) By resolution of the district board when it determines that it is in the best interests of the inhabitants of the district that the district be dissolved and liquidated. [1971 c.514 Â§33]

Â Â Â Â Â  372.460 Board findings on proposed dissolution; proposed plan. (1) When the dissolution of a district is proposed, the board shall make findings of fact which shall include:

Â Â Â Â Â  (a) The amount of each outstanding indebtedness, together with a general description thereof and the holders thereof, so far as known.

Â Â Â Â Â  (b) The estimated cost of dissolution.

Â Â Â Â Â  (c) The assets of the district.

Â Â Â Â Â  (d) A detailed statement of all lands acquired by the district for delinquent taxes or delinquent assessments and the amount of the taxes and assessments on each parcel of land sold.

Â Â Â Â Â  (e) All taxes or assessments unpaid and the amount upon each lot or tract of land and all other assets of the district.

Â Â Â Â Â  (2) The board shall propose a plan of dissolution and liquidation which may include provision for transfer and conveyance of all assets of the district to any county service district organized under ORS chapter 451 which will assume all its outstanding indebtedness and undertake to continue to furnish service to the inhabitants of the district.

Â Â Â Â Â  (3) The findings of fact and proposed plan of dissolution and liquidation shall be filed in the office of the county clerk of the county. [1971 c.514 Â§34]

Â Â Â Â Â  372.470 Filing of dissolution plan with county board; notice; hearing. (1) When the district board has complied with ORS 372.460, it shall thereupon file the petition or resolution with the county board of the county and request dissolution of the district in accordance with the plan. No proposal shall be filed until the assent of all known holders of valid indebtedness against the district is obtained or provision is made in the plan for payment of the nonassenting holders.

Â Â Â Â Â  (2) Upon the filing of the proposal, the county board shall fix a time for, and cause notice to be given of, a hearing on the petition. The hearing shall be held not less than 30 nor more than 50 days after the date the petition is filed with the board. Notice of the hearing shall be given by:

Â Â Â Â Â  (a) Posting in three public places within the district not less than 15 days prior to the hearing; and

Â Â Â Â Â  (b) Publication in some newspaper of general circulation in the district once a week for three successive weeks before the hearing, making three publications, the last publication being at least five days before the hearing.

Â Â Â Â Â  (3) The notice shall state the time and the place of the hearing, that it is proposed to dissolve the district and that any interested person may appear and shall be given a reasonable opportunity to be heard. The notice shall give a brief summary of the proposed plan of dissolution and liquidation and state that a copy is on file at the office of the county clerk, available for inspection. [1971 c.514 Â§35]

Â Â Â Â Â  372.480 Grounds for granting dissolution; assumption of district indebtedness; disposition of surplus; statement of dissolution. (1) After the hearing, if the county board determines it is in the best interest of the district to dissolve, it shall grant the petition and enter an order dissolving the district or the county board may deny the petition. If an order is entered dissolving the district, the district board shall thereupon constitute a board of trustees to dispose of the property of the district and pay its debts and obligations or procure releases thereof.

Â Â Â Â Â  (2) If a county service district assumes all indebtedness of the highway lighting district and undertakes to continue to furnish service to the inhabitants pursuant to the plan of dissolution and liquidation, and if the consent of all the known holders of valid indebtedness against the district has been obtained or provision has been made in the plan for payment of the nonassenting holders, the board of trustees may convey to the county service district all assets of the highway lighting district as described by the district board under ORS 372.460 after paying and discharging the debts to, or procuring releases from, the nonassenting holders.

Â Â Â Â Â  (3) Except as provided by subsection (2) of this section, any surplus funds remaining to the credit of the district, after payment of the indebtedness of the district, shall be turned over to the county treasurer to become a part of the general fund of the county. If the assets of the district are insufficient to pay the indebtedness, the board of trustees shall levy taxes, within the limits of the authority of the district, for the liquidation of such indebtedness.

Â Â Â Â Â  (4) Upon completing liquidation of the highway lighting district, the board of trustees shall execute, under oath, a signed statement that the district has been dissolved and its affairs liquidated, which statement shall be filed in the office of the county clerk of the county. [1971 c.514 Â§36]

_______________



Chapter 373

Chapter 373 Â Roads and Highways Through Cities

2007 EDITION

ROADS AND HIGHWAYS THROUGH CITIES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

STATE HIGHWAYS THROUGH CITIES

373.010Â Â Â Â  Routing and marking state highways through cities

373.015Â Â Â Â  Notice and hearing before location, relocation or abandonment of state highway through cities

373.020Â Â Â Â  Jurisdiction over streets taken over for state highway routing through cities; effect on public utility duties

373.030Â Â Â Â  Construction and maintenance of streets; consent of city for grade change

373.050Â Â Â Â  Closing streets that intersect with state highways routed through city

373.060Â Â Â Â  State liable for street closing damages; proceedings on cause of action

USE OF CITY STREETS BY COUNTY

373.110Â Â Â Â  Connecting county road to state highway by road through city

373.120Â Â Â Â  Connecting county roads by roads through certain cities

373.130Â Â Â Â  County use of city streets as bridge approach

POWERS OF CITIES RELATING TO ROADS AND HIGHWAYS

373.210Â Â Â Â  Improvement of through highways by certain cities

373.220Â Â Â Â  Procedure to authorize improvement

373.230Â Â Â Â  Charter or ordinance provisions governing improvement

373.240Â Â Â Â  General road fund of city

373.250Â Â Â Â  Use of city road fund

373.260Â Â Â Â  Agreements between counties and cities as to acquisition of rights of way and road improvement

373.270Â Â Â Â  Transferring jurisdiction over county roads within cities

373.280Â Â Â Â  Assessments made by city under belief county road was city street

373.290Â Â Â Â  Amity given control of county roads and highways declared streets

373.300Â Â Â Â  Monmouth given control of certain highways declared streets

373.310Â Â Â Â  Myrtle Point given jurisdiction over certain county roads declared streets

373.320Â Â Â Â
Salem
given control of roads declared streets

373.330Â Â Â Â  City of
Gresham
given jurisdiction of certain county roads declared city streets

STATE HIGHWAYS THROUGH CITIES

Â Â Â Â Â  373.010 Routing and marking state highways through cities. Whenever the route of any state highway passes through the corporate limits of any city of this state, the Department of Transportation:

Â Â Â Â Â  (1) Shall select and designate the streets of the city over which the state highway shall be routed.

Â Â Â Â Â  (2) Shall erect and maintain such road and other signs on and along such streets at such places and of such material and design as it may select.

Â Â Â Â Â  (3) May alter or change such routing when in its opinion the interests of the motoring public will be better served. [Amended by 1957 c.663 Â§2]

Â Â Â Â Â  373.015 Notice and hearing before location, relocation or abandonment of state highway through cities. Before the Department of Transportation acquires within any incorporated city any new rights of way, or relocates or abandons any existing state highway within any incorporated city, the department shall by letter notify the mayor of such city of the action contemplated by the department, and, if any remonstrances or objections thereto are made by the mayor or the council of such city within 10 days after receipt of such letter, the department, or its designated representative, shall hold a public hearing at the city hall in such city, after having first given written notice thereof to the mayor at least 10 days prior thereto, and, at such public hearing, persons who favor or oppose the contemplated action shall be given an opportunity to be heard. [1955 c.447 Â§1]

Â Â Â Â Â  373.020 Jurisdiction over streets taken over for state highway routing through cities; effect on public utility duties. (1) Complete jurisdiction and control of streets taken over by the Department of Transportation as provided in ORS chapter 366 and ORS 105.760, 373.010, 373.015, 373.030 and this section, is vested in the department and extends from curb to curb, or, if there is no regular established curb, then such control extends over such portion of the right of way as may be utilized by the department for highway purposes. Responsibility for and jurisdiction over all other portions of the street or road remains in the city.

Â Â Â Â Â  (2) All cities retain the right to grant the privilege to open the surface of any such street or road, but all damage occasioned thereby shall promptly be repaired by the city, either itself or at its direction, and the responsibility for the cost thereof shall be upon the city permitting the opening.

Â Â Â Â Â  (3) Cities retain the exclusive right to grant franchises over, beneath and upon any such street or road, and to control and regulate such franchises and the utilization thereof, but the department may utilize any storm sewers thereon or thereunder without cost or charge therefor by the city.

Â Â Â Â Â  (4) Nothing contained in ORS chapter 366 and ORS 105.760, 373.010, 373.015, 373.030 and this section, relieves any public utility or telecommunications utility from the maintenance and repair of any street or portion thereof or the performance of any other obligation required under any franchise granted to it by any city. [Amended by 1979 c.186 Â§14; 1987 c.447 Â§121; 1995 c.79 Â§202]

Â Â Â Â Â  373.030 Construction and maintenance of streets; consent of city for grade change. (1) The Department of Transportation may construct, reconstruct, pave and improve and shall repair and maintain streets and roads through cities where such streets or roads, or both:

Â Â Â Â Â  (a) Form a link in the highway system of the state or constitute a connection between two such highways; and

Â Â Â Â Â  (b) Have been designated by the department as the streets or roads over which there is routed state highway traffic.

Â Â Â Â Â  (2) The department, however, shall not change or establish any grade of any such street or road without the consent of the governing body of the city.

Â Â Â Â Â  373.040 [Amended by 1955 c.490 Â§1; renumbered 105.760]

Â Â Â Â Â  373.050 Closing streets that intersect with state highways routed through city. (1) Whenever the Department of Transportation has located a highway in, into or through the corporate limits of a city upon or over an alignment or route not theretofore comprising a city street and has acquired the necessary rights of way therefor and constructed a highway thereover, or whenever the department, pursuant to ORS 373.010 has selected and designated streets over which to route a state highway within an incorporated city, the department may close any street at the point where it intersects or is intersected by the state highway or by the streets selected and designated as the route of a state highway, by a formal agreement with the municipal authorities of a city set out in a resolution or ordinance of the city, designating the particular streets to be closed by name and intersection.

Â Â Â Â Â  (2) Before any municipal authorities enter into any such formal agreement with the department, such municipal authorities shall comply with all city ordinances or charter provisions pertaining to the closing of streets in the city.

Â Â Â Â Â  (3) Before the street can be closed or dead-ended, the department shall, after investigation, find and declare by resolution that the closing of the street at the point of intersection is necessary in order to provide safety for the general public or will contribute to a more expeditious and orderly movement of traffic, or both.

Â Â Â Â Â  373.060 State liable for street closing damages; proceedings on cause of action. (1) If by the closing of any street as provided in ORS 373.050, real property abutting on the intersected street between the point of intersection and the next street, but in no event beyond a point 300 feet from the point of intersection, is damaged, any person having any right, title or interest in any such real property has a cause of action against the state to enforce payment of such compensation or damages.

Â Â Â Â Â  (2) Any such action may be commenced and prosecuted in the circuit court for the county in which such real property is situated. Any party to any such action has the right to appeal from the judgment of any circuit court to the Court of Appeals. Any person having or claiming any right, title or interest in such real property may join as party plaintiff or may intervene in any action involving real property in which the person claims an interest.

Â Â Â Â Â  (3) The trial circuit court shall, in its general judgment, apportion such compensation as it may award among the various persons found by it to own or have some right, title or interest in such real property. The awarded compensation shall be apportioned according to the rules of law governing the distribution of awards made when real property is taken under the power of eminent domain.

Â Â Â Â Â  (4) The liability of the state and of the municipality terminates wholly when the compensation thus determined is paid into court. Any cause of action granted by this section is barred unless it is commenced within six months after the street is closed and entrance from the street to the state highway or intersecting street is physically barred. [Amended by 1979 c.562 Â§13; 2003 c.576 Â§251]

USE OF CITY STREETS BY COUNTY

Â Â Â Â Â  373.110 Connecting county road to state highway by road through city. (1) Whenever in its judgment it is necessary, for the purpose of connecting an existing county road with an existing state highway, that the connecting road be located, established and designated over property within the boundaries of a city, the county court or board of county commissioners may designate, locate, establish, construct and maintain the connecting road over property within the corporate limits of the city as a county road.

Â Â Â Â Â  (2) The procedure for the establishment of the connecting road may be by petition of freeholders or by a resolution of the county court or board of county commissioners as provided by law for the establishment of county roads.

Â Â Â Â Â  (3) In addition to the authority provided by law for the acquisition of rights of way, in the event the connecting road is established by petition of freeholders or by its resolution, the county court or board of county commissioners may acquire private property within the corporate limits of the city for rights of way for the connecting road by exercise of the power of eminent domain, under the procedure provided by law for exercise of the power of eminent domain by counties for the acquisition of private property for rights of way for county roads.

Â Â Â Â Â  373.120 Connecting county roads by roads through certain cities. The county court or board of county commissioners may construct and pave streets and roads through cities of less than 2,500 population, as shown by the last federal census, where such streets and roads are for the purpose of connecting county roads and highways. [Amended by 1957 c.71 Â§1]

Â Â Â Â Â  373.130 County use of city streets as bridge approach. Whenever any county constructs across any stream any bridge which is wholly or in part within the limits of any city within the county, the county may use as approaches for the bridge such portions as may be necessary of any street of the city leading to the bridge. The power, dominion and right of control over and to improve and maintain the portions of any street so used belong exclusively to the county.

POWERS OF CITIES RELATING TO ROADS AND HIGHWAYS

Â Â Â Â Â  373.210 Improvement of through highways by certain cities. Any city having a population of less than 100,000 may provide for the improvement of any roads or streets within the limits of the city at the partial expense of the general fund of the city in the manner provided in ORS 373.220 and 373.230, where:

Â Â Â Â Â  (1) Such roads or streets are parts of any general system of state or county roads or highways; or

Â Â Â Â Â  (2) Such roads or streets directly connect with state or county roads or highways;

Â Â Â Â Â  (3) Such roads or streets afford an outlet from the limits of the city to adjoining state or county roads or highways; or

Â Â Â Â Â  (4) Such roads or streets provide the most accessible or generally traveled route from within the city to beyond the limits of the city.

Â Â Â Â Â  373.220 Procedure to authorize improvement. Whenever, by majority vote of the legislative authorities of a city mentioned in ORS 373.210 or by initiative vote by the people thereof, it is deemed advisable to construct or improve such designated roads or streets at the partial expense of the general fund of the municipality, the governing body shall so declare by ordinance, stating what portion of the cost shall be paid out of the general fund of the municipality and what portion shall be paid by assessment against property in the manner provided by charter or ordinance provisions of the city, unless the amount or proportion has been fixed by the initiative measure.

Â Â Â Â Â  373.230 Charter or ordinance provisions governing improvement. Except as to the provision that a portion of the cost of the improvement mentioned in ORS 373.220 may be paid out of the general fund of the city, all other charter or ordinance provisions govern in the matter of the construction and improvement of such roads and streets.

Â Â Â Â Â  373.240 General road fund of city. The general road fund of any city shall consist of the road money set apart for the city as a road district or otherwise, under the laws of the state, out of the road tax levied by the county, which the county treasurer shall pay to the city, and any other money placed in the road fund of the city by the orders of the city governing body.

Â Â Â Â Â  373.250 Use of city road fund. The road fund mentioned in ORS 373.240:

Â Â Â Â Â  (1) Shall be used by the city for the construction and repair of county roads and streets therein.

Â Â Â Â Â  (2) May be used for the construction and repair of roads without a city having a population of less than 100,000 which lead directly to it.

Â Â Â Â Â  (3) In carrying out such objects, may be used jointly with the county in which the city is located as provided in ORS 373.260.

Â Â Â Â Â  373.260 Agreements between counties and cities as to acquisition of rights of way and road improvement. (1) The county court or the board of county commissioners of any county and the authorities of any city within the county may enter into an agreement for the construction, improvement or repair of, and the acquisition of right of way for:

Â Â Â Â Â  (a) Any county road or city street within the corporate limits of the city.

Â Â Â Â Â  (b) Any road without such city, if it has a population of less than 100,000, but leading directly to it.

Â Â Â Â Â  (2) In the agreements the parties shall agree upon the proportion which each shall contribute toward such acquisition, construction, improvement or repair and upon the method and kind of acquisition, construction, improvement or repair to be made. [Amended by 1955 c.388 Â§1]

Â Â Â Â Â  373.270 Transferring jurisdiction over county roads within cities. (1) Jurisdiction over a county road within a city may be transferred under this section whenever:

Â Â Â Â Â  (a) The county governing body deems it necessary, expedient or for the best interest of the county to surrender jurisdiction over any county road or portion thereof within the corporate limits of any city; and

Â Â Â Â Â  (b) The governing body of the city deems it necessary or expedient and for the best interests of the city to acquire jurisdiction over the county road or part thereof to the same extent as it has over other public streets and alleys of the city.

Â Â Â Â Â  (2) To initiate a proceeding for the transfer of jurisdiction under this section, the county governing body, upon its own motion or upon the request of the city by its governing body, shall give notice by:

Â Â Â Â Â  (a) Posting in three public places in the county, one of which shall be within the limits of the city; or

Â Â Â Â Â  (b) Publishing the notice once a week for four successive weeks in some newspaper of general circulation in the county.

Â Â Â Â Â  (3) Notice under this section shall give the time and place of hearing and a succinct statement of the proposed action requested and describing the road or portion thereof proposed to be surrendered by the county to the city with convenient certainty.

Â Â Â Â Â  (4) At the time and place mentioned in the notice under this section or at such adjournment as it may fix, the county governing body shall hear the matter, consider any objections or testimony offered by any person interested and determine whether it is necessary, expedient or for the best interests of the county to surrender jurisdiction over the county road or portion thereof to the city.

Â Â Â Â Â  (5) If a county governing body determines to surrender jurisdiction under this section and initiates action under this section:

Â Â Â Â Â  (a) The county governing body shall make an order to that effect and offer to the city to surrender jurisdiction over the county road or portion thereof, and may limit the time for the acceptance of the offer; and

Â Â Â Â Â  (b) The city by appropriate municipal legislation may within the time specified accept the county order and offer to surrender jurisdiction under this section.

Â Â Â Â Â  (6) If a city governing body determines to initiate action under this section for the surrender of jurisdiction by a county over a county road:

Â Â Â Â Â  (a) The city governing body may initiate the action by passage of appropriate municipal legislation that requests surrender and that may set any time or other limitations upon acceptance by the city of the surrender; and

Â Â Â Â Â  (b) The county governing body may surrender jurisdiction of the county road without further action by the city if the county governing body adopts an order surrendering the county road that meets the limitations established by the city in its legislation.

Â Â Â Â Â  (7) When a city adopts appropriate municipal legislation accepting a county governing bodyÂs order under subsection (5) of this section or when a county governing body adopts an order meeting city legislation under subsection (6) of this section:

Â Â Â Â Â  (a) The jurisdiction of the county over the county road or portion thereof as a county road, or for its improvement, construction or repair shall cease;

Â Â Â Â Â  (b) The full and absolute jurisdiction over the road for all purposes of repair, construction, improvement and the levying and collection of assessments therefor shall vest in the city; and

Â Â Â Â Â  (c) The city shall have the same jurisdiction over the road or portion thereof as by its charter and the laws of the state are given or granted it over any of the public streets and alleys of such city.

Â Â Â Â Â  (8) This section is applicable to all county roads, whether acquired by the county or the public by condemnation, defective condemnation and user, user or prescription or in any manner provided by law or in which the easement for road purposes is in the public. [Amended by 1981 c.153 Â§73]

Â Â Â Â Â  373.280 Assessments made by city under belief county road was city street. No assessment made by any city for the improvement of any county road or portion thereof under the bona fide belief of its governing body that it was a public street of the city is invalid where the property owner has permitted the city to make the improvement or where the county has surrendered jurisdiction to the city within the time when the assessment is otherwise collectible by law, if within the time the assessment would be otherwise collectible the city acquires full jurisdiction over the county road or portion thereof as provided in ORS 373.270.

Â Â Â Â Â  373.290 Amity given control of county roads and highways declared streets. The incorporated city of
Amity
, in
Yamhill
County
, has exclusive control and jurisdiction over all county roads and highways within its corporate boundaries. Such county roads and highways are streets, subject to all the burdens and servitudes thereof. The control of such county roads and highways is excepted out of the jurisdiction of the
County
Court
of
Yamhill
County
.

Â Â Â Â Â  373.300 Monmouth given control of certain highways declared streets. The city of
Monmouth
, in
Polk
County
, has full and exclusive jurisdiction, power and control over all that part of the highway known as
Monmouth Avenue
from its intersection with
Main Street north
to the northeast corner of University Out Lot B located within the corporate limits of the city. Such highway is a street, subject to all the burdens and servitudes thereof. The control of such highway is excepted out of the jurisdiction of the
County
Court
of
Polk
County
.

Â Â Â Â Â  373.310 Myrtle Point given jurisdiction over certain county roads declared streets. (1) The city of
Myrtle
Point, in
Coos
County
, has absolute and complete jurisdiction over the following portions of the following county roads located within the corporate limits of the city:

Â Â Â Â Â  (a) All that portion of any county roads within the corporate limits of the city, lying along
First Street
and the whole thereof, as such street is described upon the plat of the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for
Coos
County
.

Â Â Â Â Â  (b) All that portion of the county roads within the corporate limits of the city, lying on or along Spruce Street and the whole thereof, as shown upon the plat of the original town (now city) of Myrtle Point and upon the plat of the first extension to the original town (now city) of Myrtle Point, now on file and of record in the office of the county clerk of Coos County.

Â Â Â Â Â  (c) All that portion of the county roads within the corporate limits of the city, lying upon or along First Street, being Spruce Street extended, and the whole thereof, as shown upon the plats of Border & BenderÂs addition to the town (now city) of Myrtle Point, Border & BenderÂs extension to Border & BenderÂs addition to the town (now city) of Myrtle Point, SengstackenÂs addition to the town (now city) of Myrtle Point and J. H. RobertsÂ addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

Â Â Â Â Â  (d) All that portion of any county roads within the corporate limits of the city, lying along Railroad Avenue and the whole thereof, as shown upon the plats of the first extension to the original town (now city) of Myrtle Point, LehnherrÂs addition to the town (now city) of Myrtle Point, BrownÂs first addition to the town (now city) of Myrtle Point, BrownÂs second addition and SmithÂs addition to the town (now city) of Myrtle Point, now on file and of record in the office of the county clerk for Coos County.

Â Â Â Â Â  (2) The city of
Myrtle
Point has jurisdiction over such portion of the roads in the same manner and to the same extent that it has jurisdiction over such streets, such portions to be streets of the city of
Myrtle
Point.

Â Â Â Â Â  373.320
Salem
given control of roads declared streets. All county roads or other roads under the jurisdiction of the county court of
Marion
or
Polk
County
, within the corporate limits of the City of
Salem
, are streets of the city. The city has exclusive control and jurisdiction over all such roads. The county courts of
Marion
and
Polk
Counties
have no jurisdiction thereof.

Â Â Â Â Â  373.330 City of
Gresham
given jurisdiction of certain county roads declared city streets. (1) As used in this section, Âroad fundsÂ means:

Â Â Â Â Â  (a) State Highway Fund moneys allocated to Multnomah County as provided in ORS 366.739; and

Â Â Â Â Â  (b) Taxes imposed on motor vehicle fuel by
Multnomah
County
.

Â Â Â Â Â  (2) The county roads within the corporate limits of the City of
Gresham
, in
Multnomah
County
, are transferred and designated to be within the exclusive control and jurisdiction of the City of
Gresham
. These county roads are city streets, subject to all of the burdens and servitudes of city streets.
Multnomah
County
does not have control of or jurisdiction over the roads described in this subsection.

Â Â Â Â Â  (3)
Multnomah
County
and the City of
Gresham
shall enter into an agreement concerning the distribution of the total road funds of the county. When
Multnomah
County
and the City of
Gresham
have reached an agreement, they shall notify the Oregon Transportation Commission and the Office of the Legislative Counsel. [2005 c.773 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 773, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 3. (1) As a result of the transfer of jurisdiction over county roads under section 1 of this 2005 Act [373.330] and the transfer of moneys under section 1 or section 2 of this 2005 Act, an advisory committee is created.

Â Â Â Â Â  (2) The advisory committee shall recommend to the governing body of
Multnomah
County
the appropriate allocation of road funds, as defined in section 1 of this 2005 Act, to the Cities of Troutdale,
Wood
Village
and
Fairview
. The recommendation shall be based on the individual needs of each of those cities.

Â Â Â Â Â  (3) The advisory committee shall consist of:

Â Â Â Â Â  (a) One representative from
Multnomah
County
;

Â Â Â Â Â  (b) One representative from the City of
Gresham
;

Â Â Â Â Â  (c) One representative from the City of
Troutdale
;

Â Â Â Â Â  (d) One representative from the City of Wood Village; and

Â Â Â Â Â  (e) One representative from the City of
Fairview
. [2005 c.773 Â§3]

_______________



Chapter 374

Chapter 374 Â Control of Access to Public Highways

2007 EDITION

CONTROL OF ACCESS TO PUBLIC HIGHWAYS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

THROUGHWAYS

374.005Â Â Â Â  Policy and purpose of ORS 374.005 to 374.095

374.010Â Â Â Â  ÂThroughwayÂ defined

374.015Â Â Â Â  Department of Transportation to establish and maintain throughways; highways to be designated throughways

374.020Â Â Â Â  Interference with railroad facilities prohibited

374.025Â Â Â Â  Change from throughway to highway

374.030Â Â Â Â  Separation of throughways into separate roadways; ingress and egress

374.035Â Â Â Â  Acquisition of real property; effect of resolution

374.040Â Â Â Â  Acquisition of land not immediately needed

374.045Â Â Â Â  Payment for land acquired

374.050Â Â Â Â  Parties bringing eminent domain proceedings

374.055Â Â Â Â  Evidentiary purposes of improvement plan

374.060Â Â Â Â  Power of Department of Transportation as to intersecting streets and roads

374.065Â Â Â Â  Intersection of throughways and county roads

374.070Â Â Â Â  Throughways in cities; intersecting streets

374.075Â Â Â Â  Cooperation of municipal and county authorities with Department of Transportation

374.080Â Â Â Â  Agreements with federal government, counties and cities

374.085Â Â Â Â  Severance by throughway of agricultural land

374.090Â Â Â Â  Destruction by throughway of access to agricultural property

374.095Â Â Â Â  Utility roads where access to abutting property affected

APPROACH ROADS, PRIVATE CROSSINGS AND OTHER FACILITIES UPON RIGHT OF WAY

374.305Â Â Â Â  Necessity of permission to build on rights of way

374.307Â Â Â Â  Removal or repair of installation constructed without permission

374.310Â Â Â Â  Rules and regulations; permits

374.312Â Â Â Â  Rules regarding permits for approach roads; intergovernmental agreements

374.313Â Â Â Â  Claim for relief after closure of approach road; mediation; rules; appraisal

374.315Â Â Â Â  Construction under permits; maintenance after construction

374.320Â Â Â Â  Removal or repair of installation on right of way at expense of applicant

374.325Â Â Â Â  Effect of ORS 374.305 to 374.325

374.330Â Â Â Â  Prior status preserved

374.335Â Â Â Â  Driving certain motor vehicles across public highway not deemed operation thereon

374.340Â Â Â Â  Cattle crossings under public road

374.345Â Â Â Â  Rules regarding turning onto state highway from approach road

374.350Â Â Â Â  Process for appeal of decisions regarding access to highways

RIGHTS APPURTENANT TO PROPERTY ABUTTING CERTAIN HIGHWAYS AND ROADS

374.405Â Â Â Â  Access rights of property abutting on state highways

374.410Â Â Â Â  Department of Transportation to prescribe access rights of abutting property

374.415Â Â Â Â  Action to prevent entering or leaving state highways in manner not authorized

374.420Â Â Â Â  County throughways; rights of abutting property owners

374.425Â Â Â Â  County court to prescribe access rights of abutting property

374.430Â Â Â Â  Action to prevent entering or leaving county roads in unauthorized manner

PENALTIES

374.990Â Â Â Â  Penalty for violation of ORS 374.305 or of regulation adopted under ORS 374.310

THROUGHWAYS

Â Â Â Â Â  374.005 Policy and purpose of ORS 374.005 to 374.095. (1) The kind, character and volume of traffic now moving over public highways, the speed at which such traffic moves, the prime and essential factors such as speed, safety and convenience to which transportation of persons and property over public highways is entitled, the relation which such transportation bears to the transportation systems of other states and of the nation as a whole, the ever-increasing toll of injury to and death of persons and the destruction of and damage to property caused by and resulting from accidents on public highways constitute and are conditions and elements which demand of highway officials a program of highway designing, highway regulations, highway use and operation, highway controls and highway safeguards which will make possible and insure a degree of safety and convenience and a type and class of service not possible under existing law.

Â Â Â Â Â  (2) To the end that human lives may be saved, property damage minimized, transportation by motor vehicle promoted and highway travel in general safeguarded, the legislature finds, determines and declares that ORS 374.005 to 374.095 is necessary for the preservation of public safety, the improvement and development of transportation facilities in the state, the protection of highway traffic from the hazards of unrestricted and unregulated entry from adjacent property, the elimination of hazards due to highway grade intersections and in general the promotion of public welfare.

Â Â Â Â Â  374.010 ÂThroughwayÂ defined. As used in ORS 374.005 to 374.095, ÂthroughwayÂ means a highway or street especially designed for through traffic, over, from or to which owners or occupants of abutting land or other persons have no easement of access or only a limited easement of access, light, air or view, by reason of the fact that their property abuts upon the throughway or for any other reason.

Â Â Â Â Â  374.015 Department of Transportation to establish and maintain throughways; highways to be designated throughways. (1) The Department of Transportation, in addition to and without restricting, limiting or repealing any powers and authority which it now has, may lay out, locate, relocate, adopt, establish, construct, designate, maintain and supervise the use and operation of new highways known as throughways.

Â Â Â Â Â  (2) Any relocated section of an existing highway and such portions of existing highways, which at the time they are designated as throughways have less than 10 commercial businesses abutting thereon catering to the motoring public in any one mile of such existing highway, may be designated and constructed as or converted into a throughway by the department. As used in this subsection, ÂrelocatedÂ means a highway or section thereof so located that for its construction an entirely new right of way is necessary.

Â Â Â Â Â  (3) The authority and power of the department extends to and includes state highways within the corporate limits of cities, and with the approval of the municipal authorities may extend to and include city streets.

Â Â Â Â Â  374.020 Interference with railroad facilities prohibited. No throughway shall be established upon or across the tracks, yards, station grounds or other operating properties of any common carrier railroad, or upon or across any industrial or business property served by railroad industrial trackage, or upon or across any property at such a location as to unduly interfere with the reasonable access of shippers, passengers or the public to railroad depots, team tracks or other facilities for receiving or delivering freight or passengers transported by railroad unless the Department of Transportation and the railroad agree on a proposed throughway project. [Amended by 1995 c.733 Â§94]

Â Â Â Â Â  374.025 Change from throughway to highway. Any state highway or section thereof which has been located, established, designated and constructed as a throughway may, in whole or in part, be changed from a throughway to an ordinary highway by the Department of Transportation if in its judgment such action will best serve public needs.

Â Â Â Â Â  374.030 Separation of throughways into separate roadways; ingress and egress. (1) The Department of Transportation may so design a throughway and so regulate, restrict or prohibit access thereto and use thereof as to best serve the traffic for which the throughway is intended. In this connection and for such purpose the department may divide and separate any throughway into separate roadways or lanes by the construction of raised curbings, central dividing sections or other physical separations, or by designating separate roadways or lanes by signs, markers or stripes and the proper lanes for traffic by appropriate signs, markers, stripes or other devices.

Â Â Â Â Â  (2) After any highway has been so marked or designed no person has any right of ingress or egress to, from or across the highway to or from abutting lands, except at such points as may be designated by the department.

Â Â Â Â Â  374.035 Acquisition of real property; effect of resolution. (1) The Department of Transportation may, in the name of the state, acquire by agreement, donation or exercise of the power of eminent domain, fee title to or any interest in any real property, including easements of air, view, light and access, which in the opinion or judgment of the department is deemed necessary for the construction of any throughway, the establishment of any section of an existing state road or highway as a throughway or the construction of a service road. The department may accomplish such acquisition in the same manner and by the same procedure as real property is acquired for state highway purposes, except that in case the acquisition is by proceedings in eminent domain the resolution required under such procedure shall specify, in addition to other provisions and requirements of law, that the real property is required and is being appropriated for the purpose of establishing, constructing and maintaining a throughway.

Â Â Â Â Â  (2) A resolution adopted by the department stating and setting forth that a proposed highway is to be constructed as a throughway is conclusive evidence that the highway when constructed is a throughway with all the characteristics and incidents prescribed by and provided for in ORS 374.005 to 374.095.

Â Â Â Â Â  374.040 Acquisition of land not immediately needed. Whenever it becomes necessary to acquire any real property for use in connection with the location, relocation, construction, reconstruction, improvement and maintenance of any throughway or section thereof or for a service road, the Department of Transportation may, in its discretion, acquire an entire lot, block or tract of land if by so doing the interests of the owner and the state will be best served, even though the entire tract is not immediately needed for the highway proper. This provision and authority shall apply to and be effective whether the real property is acquired by purchase, agreement or exercise of the power of eminent domain.

Â Â Â Â Â  374.045 Payment for land acquired. The Department of Transportation may pay the cost incident to the acquisition of real property or any interest therein for the establishment, location and relocation of throughways and their construction, reconstruction and maintenance out of state highway funds in the same manner that such funds are disbursed for other highway purposes by the department.

Â Â Â Â Â  374.050 Parties bringing eminent domain proceedings. In case an agreement provided for in ORS 374.080 has been entered into, proceedings in eminent domain for the acquisition of real property or any interest therein deemed necessary therefor, may be brought in the name of the state by the Department of Transportation, alone or jointly with any city, county or city and county which are parties to the agreement.

Â Â Â Â Â  374.055 Evidentiary purposes of improvement plan. In any proceeding in eminent domain evidence of the entire plan of improvement is admissible for the purpose of determining:

Â Â Â Â Â  (1) Value of property taken.

Â Â Â Â Â  (2) All damages by reason of deprivation of right of access to any highway to be constructed, established or maintained as a throughway.

Â Â Â Â Â  (3) The damages which, if the property sought to be condemned constitutes a part of a larger parcel, will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned and by reason of the construction of the improvement in the manner proposed.

Â Â Â Â Â  374.060 Power of Department of Transportation as to intersecting streets and roads. The Department of Transportation, with the official approval of municipal authorities of cities with respect to city streets and with the official approval of the county court or board of county commissioners of any county with respect to county roads, may:

Â Â Â Â Â  (1) Close any street, highway or road at or near the point of its intersection with a throughway; or

Â Â Â Â Â  (2) Make provision for carrying the street or road over or under the throughway; or

Â Â Â Â Â  (3) Provide a connection with a throughway by means of a utility or service road to a suitable point of connection; and

Â Â Â Â Â  (4) Do any and all work on the street, highway or road as is necessary therefor.

Â Â Â Â Â  374.065 Intersection of throughways and county roads. (1) The Department of Transportation shall provide for the intersection of throughways by county roads running into or across throughways.

Â Â Â Â Â  (2) Any county road may be closed at the points where it runs into or intersects the throughway if the consent of the county court or board of county commissioners of the county in which the road is located is first obtained.

Â Â Â Â Â  (3) After the establishment of a throughway, no county road shall be constructed running into or intersecting the throughway unless its plans and specifications have first been submitted to and approved in writing by the department. This approval shall be made a matter of record by the department and by the county court or board of county commissioners.

Â Â Â Â Â  374.070 Throughways in cities; intersecting streets. (1) Should any portion or section of a throughway be within the corporate limits of a city, provision shall be made for access thereto from existing streets at points designated by the municipal authorities of the city. In the event plans and specifications are submitted to the municipal authorities of the city by the Department of Transportation and the municipal authorities fail to designate such points within 60 days thereafter, the designation may be made by the department.

Â Â Â Â Â  (2) After establishment of any throughway in or through a municipality, no street shall be constructed turning into or intersecting the throughway unless the plans and specifications therefor have first been submitted to and approved in writing by the department and made a matter of official record.

Â Â Â Â Â  (3) Nothing in this section prohibits the closing of any street at the point where it runs into or intersects any throughway by the proper municipal authorities in the manner provided by law.

Â Â Â Â Â  374.075 Cooperation of municipal and county authorities with Department of Transportation. The municipal authorities of cities and the county court or board of county commissioners of any county may do anything or all things necessary to cooperate with the Department of Transportation for laying out, acquiring and constructing any section or portion of any street or highway within their respective jurisdiction as a throughway and to convert any existing street or highway into a throughway.

Â Â Â Â Â  374.080 Agreements with federal government, counties and cities. The Department of Transportation may enter into cooperative agreements with the federal government and with any county or city for the location, adoption, construction and maintenance of a throughway either within or without the corporate limits of any city, with respect to highways under the exclusive jurisdiction of the department, roads under the jurisdiction of the county court or board of county commissioners and streets under the exclusive jurisdiction of cities, and may, in such agreements, agree upon the allocation of costs of the project, the manner and method of maintenance and all other relevant matters.

Â Â Â Â Â  374.085 Severance by throughway of agricultural land. Wherever by the location, relocation, establishment and construction or reconstruction of a throughway under ORS 374.005 to 374.095 real property, title to which is held under one ownership, is severed and the land is being used for farm or other agricultural purposes, provision shall be made by the Department of Transportation for crossing the highway from one such tract to the other or compensation for the severance of the tract shall be paid. Should such tracts at any time cease to be held under one ownership, the department may terminate and discontinue the road crossings. No such connecting-road crossing shall be used for or in connection with the conduct of any roadside business or enterprise, but shall be available and used solely for passage from one of the severed tracts to the other.

Â Â Â Â Â  374.090 Destruction by throughway of access to agricultural property. Whenever a throughway is located, relocated, constructed or reconstructed through or over farm or agricultural property and thereby all reasonable ingress and egress have been destroyed, the Department of Transportation shall provide access from the abutting properties to the throughway by a service road or by direct access, unless by agreement with the owners of the abutting properties access to the throughway has been waived by the property owner or has been acquired by the state by agreement or exercise of the power of eminent domain.

Â Â Â Â Â  374.095 Utility roads where access to abutting property affected. If under ORS 374.005 to 374.095 any existing highway or section of existing highway is converted into a throughway, by reason thereof real properties then occupied and used are affected and such abutting real properties are dependent upon the existing highway or section of highway for ingress and egress, the Department of Transportation shall provide a utility or service road to serve the properties. This utility or service road shall be constructed and maintained by the state at state expense and shall follow a location or route immediately parallel to and adjoining the throughway. After the service or utility road has been constructed the abutting land ownerÂs right of reasonable view shall not be impaired.

Â Â Â Â Â  374.205 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.210 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.215 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.220 [Amended by 1957 c.459 Â§3; repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.225 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.230 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.235 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.240 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.245 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.250 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.255 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.260 [Repealed by 1967 c.497 Â§7]

Â Â Â Â Â  374.265 [Renumbered 374.335]

Â Â Â Â Â  374.270 [Renumbered 374.340]

APPROACH ROADS, PRIVATE CROSSINGS AND OTHER FACILITIES UPON RIGHT OF WAY

Â Â Â Â Â  374.305 Necessity of permission to build on rights of way. (1) No person, firm or corporation may place, build or construct on the right of way of any state highway or county road, any approach road, structure, pipeline, ditch, cable or wire, or any other facility, thing or appurtenance, or substantially alter any such facility, thing or appurtenance or change the manner of using any such approach road without first obtaining written permission from the Department of Transportation with respect to state highways or the county court or board of county commissioners with respect to county roads.

Â Â Â Â Â  (2) After written notice of not less than 10 days to the permittee and an opportunity for a hearing, the department with respect to crossings over a state highway and the county court or board of county commissioners with respect to crossings over a county road may abolish any crossing at grade by a private road or may alter or change any private road crossing when the public safety, public convenience and the general welfare require the alteration or change.

Â Â Â Â Â  (3) As used in ORS 374.305 to 374.330:

Â Â Â Â Â  (a) ÂApproach roadÂ includes a private road that crosses a state highway or a county road.

Â Â Â Â Â  (b) ÂPrivate road crossingÂ means a privately owned road designed for use by trucks which are prohibited by law from using state highways, county roads or other public highways. [Amended by 1955 c.424 Â§1; 1957 c.323 Â§1; 1967 c.497 Â§1]

Â Â Â Â Â  374.307 Removal or repair of installation constructed without permission. (1) If any person, firm or corporation builds or constructs on the right of way of any state highway or county road any approach road or any other facility, thing or appurtenance without first obtaining the written permission required by ORS 374.305, the Department of Transportation or the county governing body shall, after the expiration of 30 days following the transmittal of a written notice to such person, firm or corporation, at the expense of such person, firm or corporation, remove all such installations from the right of way or reconstruct, repair or maintain any such installation in accordance with or as required by the rules and regulations. This expense may be recovered from such person, firm or corporation by the state or county in any court of competent jurisdiction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the construction which causes imminent danger of personal injury, it may:

Â Â Â Â Â  (a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the person, firm or corporation which caused the construction, and to the owner of the property on which the construction occurred.

Â Â Â Â Â  (b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from any such person, firm or corporation in any court of competent jurisdiction. [1955 c.424 Â§5; 1979 c.873 Â§1]

Â Â Â Â Â  374.310 Rules and regulations; permits. (1) The Department of Transportation with respect to state highways and the county court or board of county commissioners with respect to county roads shall adopt reasonable rules and regulations and may issue permits, not inconsistent with law, for the use of the rights of way of such highways and roads for the purposes described in ORS 374.305. However, the department may not issue a permit for the construction of any approach road at a location where no rights of access exist between the highway and abutting real property.

Â Â Â Â Â  (2) Such rules and regulations and such permits shall include such provisions, terms and conditions as in the judgment of the granting authority may be in the best interest of the public for the protection of the highway or road and the traveling public and may include, but need not be limited to:

Â Â Â Â Â  (a) Provisions for construction of culverts under approaches, requirements as to depth of fills over culverts and requirements for drainage facilities, curbs, islands and other facilities for traffic channelization as may be deemed necessary.

Â Â Â Â Â  (b) With respect to private road crossings, additional provisions for the angle of intersection, crossing at grade or other than grade, sight distances, safety measures including flaggers, crossing signs and signals, reinforcement for protection of the highway, maintenance of the crossing and for payment by the applicant of the costs of any of the foregoing.

Â Â Â Â Â  (c) With respect to private road crossings, the granting authority may also require the applicant to furnish public liability and property damage insurance in a sum fixed by the granting authority, which insurance shall also indemnify the members, officers, employees and agents of such authority from any claim that might arise on account of the granting of the permit and the crossing of the highway or road by vehicles operating under the permit; and the granting authority may also require the applicant to furnish indemnity insurance, an indemnity bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in a sum fixed by the granting authority, indemnifying such authority for any damage to the highways or roads that may be caused by the use of the crossing.

Â Â Â Â Â  (3) The powers granted by this section and ORS 374.315 may not be exercised so as to deny any property adjoining the road or highway reasonable access. In determining what is reasonable, the department or county court or board of county commissioners shall apply the following criteria:

Â Â Â Â Â  (a) The access must be sufficient to allow the authorized uses for the property identified in the acknowledged local comprehensive plan.

Â Â Â Â Â  (b) The type, number, size and location of approaches must be adequate to serve the volume and type of traffic reasonably anticipated to enter and exit the property, based on the planned uses for the property.

Â Â Â Â Â  (4) The department may not charge any fee for issuance of a permit under this section for construction of an approach road. [Amended by 1955 c.424 Â§2; 1957 c.323 Â§2; 1967 c.497 Â§2; 1991 c.331 Â§59; 1997 c.249 Â§119; 1997 c.631 Â§467; 1999 c.974 Â§3; 2003 c.371 Â§1; 2005 c.837 Â§15]

Â Â Â Â Â  374.312 Rules regarding permits for approach roads; intergovernmental agreements. (1) The Department of Transportation shall adopt rules governing the process of application for and issuance of permits for approach roads to highways by owners of property abutting the highways. Rules adopted by the department shall include, but need not be limited to:

Â Â Â Â Â  (a) The time within which a final decision, including resolution of all internal appeals, to grant or deny a permit must be made. The time may not be longer than 120 days unless the applicant and the department agree to an extension.

Â Â Â Â Â  (b) Standards that will be used in making decisions as to whether to grant or deny a permit. Standards applicable to approach roads shall be based on a policy of using local road systems and state highways in a manner consistent with the local transportation system plan and the land uses permitted in the local comprehensive plan acknowledged under ORS chapter 197. In addition, the standards shall require consideration of safety and highway functionality.

Â Â Â Â Â  (c) Criteria for determining what constitutes reasonable access as specified in ORS 374.310 (3).

Â Â Â Â Â  (d) Procedures governing an appeal of denial of a permit, including but not necessarily limited to notice, guarantee of an impartial tribunal, burden of proof and admission and weight of evidence.

Â Â Â Â Â  (e) A rule that an engineer with relevant experience will review and respond to evidence from a qualified expert that is submitted by an applicant.

Â Â Â Â Â  (2) A permit decision for an approach road must be made on the basis of standards and criteria in effect on the date that the application was filed.

Â Â Â Â Â  (3) A permit decision for an approach road must be made on the record. The department shall adopt rules specifying the form of the record.

Â Â Â Â Â  (4) The department and a local government may enter into an intergovernmental agreement setting provisions for and allowing the local government to issue access permits for regional and district state highways. The agreement must provide that permits issued by local governments will be consistent with the highway plan and administrative rules adopted by the department, with state statutes and with the local transportation system plan acknowledged under ORS chapter 197. The department shall adopt rules specifying the circumstances under which authority will be delegated to a local government.

Â Â Â Â Â  (5) The department shall develop a program that allows a person that might be affected by the issuance of the permit, but that is not the owner of the property subject to the permit, to express concerns to the department prior to the issuance of the permit. For purposes of this subsection, persons that might be affected by the issuance of the permit are the city or county in which the road is located and any person that owns property adjacent to the proposed access. Nothing in this subsection gives a city, county or other person that might be affected standing to appeal any decision of the department regarding granting of the permit. [1999 c.974 Â§2; 2003 c.371 Â§2]

Â Â Â Â Â  Note: 374.312 was added to and made a part of 374.305 to 374.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 1, chapter 972, Oregon Laws 1999, provides:

Â Â Â Â Â  Sec. 1. It is the intent of the Legislative Assembly that the Department of Transportation, local governments and regional governments work collaboratively to achieve accessibility and mobility goals for a balanced transportation system. [1999 c.972 Â§1]

Â Â Â Â Â  374.313 Claim for relief after closure of approach road; mediation; rules; appraisal. (1) If the Department of Transportation closes an approach road for which a permit was issued under ORS 374.310 or that was allowed by law prior to enactment of statutory permit requirements for approach roads, or if the department denies an application for an approach road permit submitted pursuant to a grant or reservation of access contained in a contract, condemnation judgment or recorded deed, and the closure or denial is not the result of conditions contained in a contract, condemnation judgment, recorded deed or permit, a person holding an interest in the real property benefited by the access or proposed access may file a claim for relief as a contested case under ORS 183.415 to 183.500.

Â Â Â Â Â  (2) Prior to issuing a final order in a contested case under subsection (1) of this section, the Director of Transportation may provide the opportunity for the parties to participate in mediation consistent with the applicable provisions of ORS 36.185 to 36.210. In any alternative dispute resolution proceeding, the director may authorize administrative remedies, including monetary damages or other relief, as determined by the department by rule, to address issues related to real property value, utility or use.

Â Â Â Â Â  (3) In any proceeding under this section, any party may cause an appraisal of the subject property to be conducted. If the difference in value between a property ownerÂs claim and an offer of monetary compensation by the department is less than $30,000, the director shall provide a simplified procedure for resolving the claim. The cost of conducting an appraisal may be shared by the parties when a mutually acceptable appraiser can be identified. [1999 c.972 Â§3; 2005 c.149 Â§1]

Â Â Â Â Â  Note: 374.313 was added to and made a part of 374.305 to 374.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  374.315 Construction under permits; maintenance after construction. All construction under the permits issued under ORS 374.310 shall be under the supervision of the granting authority and at the expense of the applicant. After completion of the construction of the particular approach road, facility, thing or appurtenance, they shall be maintained at the expense of the applicant and in accordance with the rules and regulations adopted pursuant to ORS 374.310.

Â Â Â Â Â  374.320 Removal or repair of installation on right of way at expense of applicant. (1) Upon failure of the applicant to construct or maintain the particular approach road, facility, thing or appurtenance in accordance with the rules and regulations and the conditions of the permit, the Department of Transportation or the county governing body shall, after the expiration of 30 days following the transmittal of a written notice to the applicant, at applicantÂs expense, remove all such installations from the right of way or reconstruct, repair or maintain any such installation in accordance with or as required by such rules and regulations and the conditions of such permit. This expense may be recovered from the applicant by the state or county in any court of competent jurisdiction.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the Department of Transportation, county governing body or designated agent of the department or governing body, whichever is applicable, determines that a traffic or pedestrian hazard is created by the noncompliance which causes imminent danger of personal injury, it may:

Â Â Â Â Â  (a) Order the construction removed, repaired or maintained to eliminate the hazard, within 24 hours after delivery of written notice to the applicant, and to the owner of the property on which the noncompliance occurred.

Â Â Â Â Â  (b) If the hazard is not removed within the time set under paragraph (a) of this subsection, remove the hazard and recover the expenses of any removal, repair or maintenance from the applicant in any court of competent jurisdiction. [Amended by 1955 c.424 Â§3; 1979 c.873 Â§2]

Â Â Â Â Â  374.325 Effect of ORS 374.305 to 374.325. Nothing in ORS 374.305 to 374.325 shall:

Â Â Â Â Â  (1) Limit or affect any of the powers granted to, or duties imposed upon, the county courts or boards of county commissioners, the Department of Transportation or the Public Utility Commission by ORS 758.010 and 758.020, or any rights granted or authorized under those statutes.

Â Â Â Â Â  (2) Grant any right for the construction or placing of an approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance on the right of way of any highway. [Amended by 1957 c.323 Â§3]

Â Â Â Â Â  374.330 Prior status preserved. (1) Nothing in ORS 374.305, 374.310 and 374.325, as such sections were amended by chapter 323, Oregon Laws 1957, shall be deemed to affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the right of way of any highway prior to August 20, 1957.

Â Â Â Â Â  (2)(a) Nothing in ORS 374.305 or 374.310 as such sections are amended by chapter 497, Oregon Laws 1967, shall be deemed to affect any approach road, structure, pipeline, ditch, cable or wire, or other facility, thing or appurtenance lawfully placed or constructed upon the right of way of any state highway or county road prior to September 13, 1967.

Â Â Â Â Â  (b) Except as provided in paragraph (a) of this subsection, private road crossings authorized by the Public Utility Commission under ORS 374.205 to 374.260 (1965 Replacement Part) are subject to ORS 374.305 to 374.330 after September 13, 1967. [1957 c.323 Â§4; 1967 c.497 Â§3]

Â Â Â Â Â  374.335 Driving certain motor vehicles across public highway not deemed operation thereon. Where any private road crosses or is crossed by a public highway the driving of a motor vehicle across the public highway or upon the public highway for a distance of not to exceed 1,200 feet in the use of the private road shall not be subject to ORS 811.450, 815.155, 815.160, 815.170, 818.020, 818.060, 818.090, 818.110, 818.160, 818.300, 818.320, 818.340, 818.350, 818.400 and ORS chapter 825, provided such vehicle or vehicle use is:

Â Â Â Â Â  (1) Subject to permit issued pursuant to ORS 374.310 or a person authorized by such permittee; or

Â Â Â Â Â  (2) A farm tractor or implement of husbandry. [Formerly 374.265; 1971 c.391 Â§1; 1983 c.338 Â§923; 1987 c.158 Â§66]

Â Â Â Â Â  374.340 Cattle crossings under public road. Any person owning, using or occupying lands on both sides of any public road is entitled to the privilege of making a crossing under the road for the purpose of letting the personÂs cattle and other domestic animals cross the road. A crossing may be installed as provided under ORS 374.305 to 374.330. [Formerly 374.270; 1981 c.153 Â§74]

Â Â Â Â Â  374.345 Rules regarding turning onto state highway from approach road. The Department of Transportation shall adopt rules regulating the procedures and circumstances under which the department may restrict turning movements onto a state highway from an approach road for which a permit was issued under ORS 374.310 when the restriction is not required by contract, condemnation judgment, recorded deed or permit. [1999 c.972 Â§4]

Â Â Â Â Â  374.350 Process for appeal of decisions regarding access to highways. The Department of Transportation shall establish a process through which persons affected by decisions of the department regarding access to highways may appeal the decisions. [1999 c.686 Â§3]

RIGHTS APPURTENANT TO PROPERTY ABUTTING CERTAIN HIGHWAYS AND ROADS

Â Â Â Â Â  374.405 Access rights of property abutting on state highways. No rights in or to any state highway, including what is known as right of access, shall accrue to any real property abutting upon any portion of any state highway constructed, relocated or reconstructed after May 12, 1951, upon right of way, no part of the width of which was acquired prior to May 12, 1951, for public use as a highway, by reason of the real property abutting upon the state highway.

Â Â Â Â Â  374.410 Department of Transportation to prescribe access rights of abutting property. In connection with any acquisition of real property for right of way of any state highway, the Department of Transportation shall prescribe and define the location, width, nature and extent of any right of access that may be permitted by the department to pertain to real property described in ORS 374.405.

Â Â Â Â Â  374.415 Action to prevent entering or leaving state highways in manner not authorized. The Department of Transportation may commence and prosecute to final determination any suit, action or proceeding in the name of the state by and through the department, which in its judgment is necessary to enjoin and prevent any person, whether acting individually or by agent, from entering upon or departing from any state highway mentioned in ORS 374.405, at any location, for any use or in any manner not authorized by any grant of a right of access, as provided in ORS 374.410.

Â Â Â Â Â  374.420 County throughways; rights of abutting property owners. (1) The county court or board of county commissioners may acquire by purchase, agreement, donation or exercise of the power of eminent domain, fee title or any interest in real property, including easements of air, view, light and access, which is necessary for the construction of a throughway or the establishment of a section of an existing county road as a throughway.

Â Â Â Â Â  (2) When right of way is acquired for a throughway after August 13, 1965, no rights in or to the throughway, including what is known as right of access, accrue to real property merely because the property abuts upon that part of the right of way so acquired. This subsection also applies to right of way acquired, prior to August 13, 1965, pursuant to ORS 374.420 to 374.430 (1963 Replacement Parts).

Â Â Â Â Â  (3) ÂThroughway,Â as used in this section, means a proposed or existing county road especially designed for through traffic, which has been designated by resolution of the county court or board of county commissioners as a throughway, over, from or to which owners or occupants of abutting land or other persons have no easement of access or only a limited easement of access, light, air or view, merely because of the fact that their property abuts upon the throughway or for any other reason. [Amended by 1965 c.364 Â§1]

Â Â Â Â Â  374.425 County court to prescribe access rights of abutting property. In connection with the acquisition of real property for right of way for a throughway described in ORS 374.420, the county court or board of county commissioners may prescribe the location, width, nature and extent of any right of access that pertains to such real property. [Amended by 1965 c.364 Â§2]

Â Â Â Â Â  374.430 Action to prevent entering or leaving county roads in unauthorized manner. The county court or board of county commissioners may commence and prosecute to final determination any suit, action or proceeding which in its judgment is necessary to enjoin and prevent any person, whether acting individually or by agent, from entering upon or departing from any throughway under its jurisdiction, mentioned in ORS 374.420, at any location, for any use or in any manner not authorized by any grant of a right of access, as provided in ORS 374.425. [Amended by 1965 c.364 Â§3]

PENALTIES

Â Â Â Â Â  374.990 Penalty for violation of ORS 374.305 or of regulation adopted under ORS 374.310. In addition to the liability for expenses under ORS 374.307 and 374.320, violation of ORS 374.305 or of any rule or regulation adopted under ORS 374.310 is a misdemeanor. [1955 c.424 Â§6]

_______________



Chapter 375

Chapter 375 - (Former Provisions)

Specifications and Materials for Public Highways

SPECIFICATIONS AND MATERIALS FOR PUBLIC HIGHWAYS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

375.010 [Repealed by 1981 c.153 §79]

375.020 [Repealed by 1981 c.153 §79]

375.030 [Amended by 1975 c.771 §25; repealed by 1977 c.338 §2]

375.040 [Repealed by 1975 c.771 §33]

375.050 [Repealed by 1975 c.771 §33]

375.060 [Repealed by 1975 c.771 §33]

375.070 [Repealed by 1975 c.771 §33]

375.080 [Repealed by 1975 c.771 §33]

375.090 [Repealed by 1975 c.771 §33]

375.990 [Repealed by 1975 c.771 §33]

_______________



Chapter 376

Chapter 376 Â Ways of Necessity;
Special Ways
; Pedestrian Malls

2007 EDITION

WAYS OF NECESSITY;
SPECIAL WAYS
; MALLS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

376.005Â Â Â Â  ÂCounty courtÂ defined

STATUTORY WAYS OF NECESSITY

376.150Â Â Â Â  Definitions for ORS 376.150 to 376.200

376.155Â Â Â Â  Petition to establish way of necessity; contents; requirements

376.160Â Â Â Â  Notice to landowners; investigation of proposed way; report to county governing body

376.165Â Â Â Â  Deposit to cover county expenses

376.170Â Â Â Â  Filing of answer by landowner; reply to answer by petitioner

376.175Â Â Â Â  Order granting or denying way of necessity; contents; liability for costs; appeal

376.180Â Â Â Â  Conditions for way of necessity

376.185Â Â Â Â  Way of necessity over public land

376.190Â Â Â Â  Responsibility for maintenance of way of necessity; alteration limited

376.195Â Â Â Â  Subsequent partition of land receiving way of necessity requires government approval

376.197Â Â Â Â  Way of necessity to historic cemeteries

376.200Â Â Â Â  Transfer of jurisdiction over establishment of ways of necessity to circuit court; local court rules; procedure after transfer

FOREST
ROADS

376.305Â Â Â Â  Policy and purpose of Act

376.310Â Â Â Â  Definitions for ORS 376.305 to 376.390

376.315Â Â Â Â  Application to become forest road contractor

376.320Â Â Â Â  Hearing on application; posting, publishing, serving and proof of notice

376.325Â Â Â Â  Signing and contents of notice

376.330Â Â Â Â  Order approving application; service of order

376.335Â Â Â Â  Contracting with applicant

376.340Â Â Â Â  Bond and insurance of forest road contractor

376.345Â Â Â Â  Contents of forest road contract

376.350Â Â Â Â  Filing copies of forest road contract

376.355Â Â Â Â  Limitations on using motor vehicles to transport forest products over forest road; regulations and permits for crossing state highways

376.360Â Â Â Â  Signs giving notice of certain vehicles on forest road

376.365Â Â Â Â  Persons having rights under forest road law and contract

376.370Â Â Â Â  Supervision over forest road work by roadmaster

376.375Â Â Â Â  Contract liability of forest road contractor

376.380Â Â Â Â  Assignment of forest road contract

376.385Â Â Â Â  Paying over fines, penalties and forfeited security deposits to county treasurer

376.390Â Â Â Â  Payment of taxes and fees by forest road contractor

CONDEMNATION OF
LAND FOR FOREST PRODUCT WAYS

376.505Â Â Â Â  Filing statement of route and bond; right of entry

376.507Â Â Â Â  Definition of Âtransportation of the raw products of the forestÂ

376.510Â Â Â Â  Right to acquire and condemn land for logging road

376.515Â Â Â Â  Property subject to appropriation

376.520Â Â Â Â  Condemnation procedure

376.525Â Â Â Â  Assessment of damages

376.530Â Â Â Â  Fencing appropriated land

376.535Â Â Â Â  Use of appropriated property; reversion on disuse

376.540Â Â Â Â  Logging roads

MISCELLANEOUS WAYS

376.620Â Â Â Â  Skyline, logging line, ferry skyline or cable footbridge; authorization and regulation by land board

PEDESTRIAN MALLS

376.705Â Â Â Â  Definitions for ORS 376.705 to 376.825

376.710Â Â Â Â  Legislative findings; short title

376.715Â Â Â Â  Construction of Pedestrian Mall Law; validity of proceedings

376.720Â Â Â Â  Powers of city with respect to pedestrian mall

376.725Â Â Â Â  Resolution for establishment of mall; general contents of resolution

376.730Â Â Â Â  Description of proposed mall and intersecting streets

376.735Â Â Â Â  Contents of resolution when landowners to be paid for damages by assessments on benefited property

376.740Â Â Â Â  Contents of resolution when improvements are proposed

376.745Â Â Â Â  Resolution to be published and posted

376.750Â Â Â Â  Copies of resolution to be mailed to affected persons

376.755Â Â Â Â  Objections to mall; claims for damages; right to damages not created

376.760Â Â Â Â  Effect of objections by landowners

376.765Â Â Â Â  Changing boundaries when assessments to be levied under ORS 376.735; notice; objections

376.770Â Â Â Â  Allowing claims for damages; payment

376.775Â Â Â Â  Hearing objections, claims and protests; waiver; decision; continuations

376.780Â Â Â Â  Resolution after hearing; fixing boundaries

376.785Â Â Â Â  Judicial proceedings to determine unsettled claims for damages; satisfaction prior to traffic prohibition

376.790Â Â Â Â  Assessment of damages and other expenses against benefited lands

376.795Â Â Â Â  Manner of assessment; sale of bonds representing unpaid assessments

376.800Â Â Â Â  Special fund for payment of damages and expenses; use of surplus

376.805Â Â Â Â  Payment of damages and other expenses from sources other than assessments and bonds

376.810Â Â Â Â  Ordinance establishing mall; contents

376.815Â Â Â Â  Adoption of ordinance; payment of claims, damages and compensation

376.820Â Â Â Â  Jurisdiction over mall; abandonment or modification

376.825Â Â Â Â  Improvements on mall; payment of costs

PENALTIES

376.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  376.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ means the governing body of the county, whether it is a county court or board of county commissioners.

Â Â Â Â Â  376.105 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.110 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.115 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.120 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.125 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.130 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.135 [Repealed by 1979 c.862 Â§12]

Â Â Â Â Â  376.140 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  376.145 [Repealed by 1979 c.862 Â§12]

STATUTORY WAYS OF NECESSITY

Â Â Â Â Â  376.150 Definitions for ORS 376.150 to 376.200. As used in ORS 376.150 to 376.200:

Â Â Â Â Â  (1) ÂPublic roadÂ means the entire right of way of any road over which the public has the right of use or any right of way held by the state or a political subdivision of the state for road purposes that is not open for public use.

Â Â Â Â Â  (2) ÂWay of necessityÂ means:

Â Â Â Â Â  (a) A road established under ORS 376.150 to 376.200 to provide motor vehicle access from a public road to land that would otherwise have no motor vehicle access; or

Â Â Â Â Â  (b) A route established under ORS 376.150 to 376.200 to provide utility service access from an existing service location to a service point that would otherwise have no utility service access. [1979 c.862 Â§1; 1989 c.674 Â§1]

Â Â Â Â Â  376.155 Petition to establish way of necessity; contents; requirements. (1) To establish a way of necessity under ORS 376.150 to 376.200, a landowner shall file a petition with the governing body of the county in which the land is located.

Â Â Â Â Â  (2) A petition filed under this section shall contain a drawing and a narrative statement that contain all of the following information:

Â Â Â Â Â  (a) The location and legal description of the property to be served by the proposed way of necessity.

Â Â Â Â Â  (b) The location of all public roads located in the vicinity of the property to be served by the proposed way of necessity that are capable of being used to provide access to the property. The petition shall include the location of public roads that are not open for public use.

Â Â Â Â Â  (c) A specific proposed location for the proposed way of necessity.

Â Â Â Â Â  (d) Evidence showing the necessity for the establishment of a way of necessity.

Â Â Â Â Â  (e) Evidence that either:

Â Â Â Â Â  (A) The proposed way of necessity does not connect to a public road that has access rights acquired and limited by the state or county; or

Â Â Â Â Â  (B) If the public road proposed for access by way of necessity has the limited access rights, the state or county is willing to grant permission to connect the proposed way of necessity to the public road.

Â Â Â Â Â  (f) Evidence that the proposed way of necessity may be connected to the public road safely.

Â Â Â Â Â  (g) Evidence that the specific location proposed for the way of necessity is the nearest practicable point for connection to a way of necessity to a public road.

Â Â Â Â Â  (h) The names and addresses of the persons owning the land across which the way of necessity could be located.

Â Â Â Â Â  (i) The petitionerÂs proposal for the amount of compensation to persons owning land across which the way of necessity is proposed to be located.

Â Â Â Â Â  (j) Evidence that the petitioner does not have an existing easement or right to an easement to provide access to a public road.

Â Â Â Â Â  (k) Evidence that the petitioner does not have any enforceable access to a public road. [1979 c.862 Â§2; 1991 c.936 Â§2]

Â Â Â Â Â  376.160 Notice to landowners; investigation of proposed way; report to county governing body. (1) Upon receipt of a petition for a way of necessity filed under ORS 376.155, a county governing body shall:

Â Â Â Â Â  (a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

Â Â Â Â Â  (b) Direct the county engineer, county surveyor or other persons appointed by the governing body to investigate the proposed way of necessity and to submit a written report to the county governing body.

Â Â Â Â Â  (2) The report under subsection (1) of this section shall include:

Â Â Â Â Â  (a) Possible alternate routes for ways of necessity to the property;

Â Â Â Â Â  (b) A determination of whether the proposed way of necessity meets the requirements under ORS 376.150 to 376.200;

Â Â Â Â Â  (c) The reasonableness of the way of necessity proposed in the petition; and

Â Â Â Â Â  (d) A recommendation for a specific location and width for a way of necessity.

Â Â Â Â Â  (3) Upon receipt of the report under subsection (2) of this section, the county governing body shall:

Â Â Â Â Â  (a) Provide a copy of the report to the petitioner; and

Â Â Â Â Â  (b) Serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the report or the petition.

Â Â Â Â Â  (4) Service of the petition and report under this section shall be accomplished in the manner provided for service of summons in an action at law. If the report includes a recommendation for a route different than the route proposed in the petition, service on the affected parties shall include a copy of the petition. [1979 c.862 Â§3]

Â Â Â Â Â  376.165 Deposit to cover county expenses. Upon receipt of a petition for a way of necessity filed under ORS 376.155, a county governing body may require the petitioner to deposit with the county an amount of money or other security to use for payment of county expenses incurred in the procedure for establishing the way of necessity or to assure that the expenses will be paid. If a deposit of money is required by the governing body, the deposit may be used to pay expenses and shall be deducted from the expenses ordered to be paid under ORS 376.175. [1979 c.862 Â§3a]

Â Â Â Â Â  376.170 Filing of answer by landowner; reply to answer by petitioner. (1) Any person owning land across which a way of necessity is proposed to be established under ORS 376.150 to 376.200 may file an answer controverting any matter in the petition or report and alleging any new matter relevant to the proceedings. An answer filed under this subsection must be filed within 30 days after receipt of service of the petition and report. An answer shall be filed with the county governing body. The county governing body shall provide for service of the answer upon the petitioner in the manner provided for service of summons in an action at law.

Â Â Â Â Â  (2) If an answer is filed under this section, the petitioner may file a reply controverting any matter presented in the answer. A reply filed under this section must be filed within 10 days after receipt of service of the answer by the petitioner. A reply shall be filed with the county governing body. The county governing body shall provide for service of the reply upon the person filing the answer in the manner provided for service of summons in an action at law. [1979 c.862 Â§4]

Â Â Â Â Â  376.175 Order granting or denying way of necessity; contents; liability for costs; appeal. (1) Upon consideration of the matters and issues presented under ORS 376.150 to 376.200, the county governing body shall determine whether or not a need has been demonstrated for the granting of a way of necessity under ORS 376.150 to 376.200 and shall enter an order granting or denying the way of necessity.

Â Â Â Â Â  (2) Any order entered under this section shall:

Â Â Â Â Â  (a) State whether the way of necessity is granted or denied;

Â Â Â Â Â  (b) Declare as established any way of necessity that is granted;

Â Â Â Â Â  (c) Describe the exact location and width of any way of necessity established;

Â Â Â Â Â  (d) Describe those uses that are permitted on any way of necessity established;

Â Â Â Â Â  (e) Direct the petitioner to pay costs and reasonable attorney fees incurred by each owner of land whose land was subject to the petitionerÂs action for a way of necessity under ORS 376.150 to 376.200;

Â Â Â Â Â  (f) Establish the amount of compensation due to any owner of land across which any way of necessity has been established and direct the petitioner to pay the compensation; and

Â Â Â Â Â  (g) Establish the costs incurred by the county in the procedures for the way of necessity under ORS 376.150 to 376.200 and direct the petitioner to reimburse the county for those costs not already paid by petitioner.

Â Â Â Â Â  (3) An order entered under subsections (1) and (2) of this section to provide for utility service, as set forth in ORS 376.150 (2)(b), shall conform to affected utility policy and standards.

Â Â Â Â Â  (4) A petitioner shall pay any costs the petitioner is directed to pay under an order issued under this section within 60 days after entry of the order. The petitioner is liable for any costs not paid within the time established in this subsection. If more than one landowner joins in a petition for a way of necessity under ORS 376.155, every petitioner granted use of the way of necessity shall be jointly and severally liable for any costs ordered to be paid.

Â Â Â Â Â  (5) Any party to the action for a way of necessity may contest any part of the order of the county governing body in an appeal filed with the circuit court within 30 days after entry of the order of the county governing body. [1979 c.862 Â§5; 1989 c.674 Â§2; 1991 c.936 Â§3]

Â Â Â Â Â  376.180 Conditions for way of necessity. A way of necessity established under ORS 376.150 to 376.200 shall:

Â Â Â Â Â  (1) Be located to cause the least possible damage to land across which it is located;

Â Â Â Â Â  (2) Be fenced or gated if required by the county governing body;

Â Â Â Â Â  (3) Not be connected to a public road in a location or manner that creates a traffic hazard or decreases the safety on the public road;

Â Â Â Â Â  (4) Be established only for uses in connection with the property for which the way of necessity is sought;

Â Â Â Â Â  (5) Not be subject to any use that is not described in the order establishing the way of necessity;

Â Â Â Â Â  (6) Not exceed 30 feet in width unless authorized by the county governing body for engineering purposes;

Â Â Â Â Â  (7) Not be connected to a public road where the rights of access to the road have been acquired by the state or a county unless the state or governing body of the county grants permission for the connection;

Â Â Â Â Â  (8) Not be established if the property for which the way of necessity is sought has an existing enforceable access to a public road;

Â Â Â Â Â  (9) Not be established if the petitioner for the way of necessity could acquire an easement for access to a public road through other legal action;

Â Â Â Â Â  (10) Not be established for land that has been subdivided or partitioned in violation of ORS chapter 92;

Â Â Â Â Â  (11) Not be established over land owned by the state or a political subdivision of the state unless permission is granted for the way of necessity under ORS 376.185; and

Â Â Â Â Â  (12) Not be established for any land if the owner of the land had knowingly eliminated access to all public roads from the land by the sale of other land owned by the landowner. [1979 c.862 Â§6; 1991 c.936 Â§5; 1993 c.18 Â§91]

Â Â Â Â Â  376.185 Way of necessity over public land. (1) A way of necessity may not be established under ORS 376.150 to 376.200 across land owned by the state or a political subdivision of the state without the consent of the governing body of the political subdivision or of the appropriate agency of the state. The governing body of a political subdivision of this state and any agency of the state shall not unreasonably withhold consent required under this subsection.

Â Â Â Â Â  (2) Whenever a way of necessity is sought over land owned by the state or a political subdivision of the state, a copy of the petition for the way of necessity, of the county report and of the notice of hearing shall be forwarded by certified mail to:

Â Â Â Â Â  (a) If the political subdivision owns the land, the governing body of the political subdivision.

Â Â Â Â Â  (b) If the state owns the land, to the Department of State Lands and to each agency of the state that has use or control of the land. [1979 c.862 Â§7; 1993 c.98 Â§17]

Â Â Â Â Â  376.190 Responsibility for maintenance of way of necessity; alteration limited. (1) A way of necessity that is established under ORS 376.150 to 376.200 shall be maintained and kept passable by the person owning the land for which the way of necessity is established. This subsection does not require the person to provide for maintenance of the way of necessity for uses or persons not specifically provided in the order establishing the way of necessity.

Â Â Â Â Â  (2) A way of necessity established under ORS 376.150 to 376.200 shall not be altered or vacated except by the governing body of the county in which it is located and in a manner provided by law for the alteration or vacation of a public road.

Â Â Â Â Â  (3) No county shall be required to work, improve, maintain or repair a way of necessity. [1979 c.862 Â§8; 1991 c.936 Â§5]

Â Â Â Â Â  376.195 Subsequent partition of land receiving way of necessity requires government approval. Land for which a way of necessity is established under ORS 376.150 to 376.200 shall not be subsequently partitioned without the approval of the city or county governing body which has partitioning authority. [1979 c.862 Â§9]

Â Â Â Â Â  376.197 Way of necessity to historic cemeteries. (1) Notwithstanding any other provision of ORS 376.150 to 376.200, a way of necessity for nonmotorized conveyance is established to any parcel that meets the criteria described in ORS 308A.125.

Â Â Â Â Â  (2)(a) Notwithstanding any other provision of ORS 376.150 to 376.200, a way of necessity is established to a historic cemetery listed in accordance with the provisions of ORS 97.782.

Â Â Â Â Â  (b) The way of necessity established under paragraph (a) of this subsection shall:

Â Â Â Â Â  (A) Be designated by the owner of the land over which the way of necessity passes; and

Â Â Â Â Â  (B) Be accessible, at reasonable times to be designated by the property owner for visitation, maintenance or research purposes, to the owner of the historic cemetery, to descendants of those persons buried in the historic cemetery and to persons interested in historical research. The reasonableness of the times designated by the property owner shall be based on the need of the property owner to make use of the property and the need of the historic cemetery visitors for family visitation, maintenance or research access to the historic cemetery. [1999 c.314 Â§46; 2001 c.364 Â§1; 2003 c.173 Â§9]

Â Â Â Â Â  376.200 Transfer of jurisdiction over establishment of ways of necessity to circuit court; local court rules; procedure after transfer. (1) Notwithstanding any provision of ORS 376.150 to 376.200, a county governing body may adopt an ordinance removing the county governing body from jurisdiction over the establishment of ways of necessity under ORS 376.150 to 376.200.

Â Â Â Â Â  (2) If the county governing body adopts an ordinance described in subsection (1) of this section, the circuit court of that county shall have jurisdiction of the establishment of ways of necessity for that county. Except as otherwise provided in this section, a court with jurisdiction of the establishment of ways of necessity under this section shall follow the procedures for establishment of a way of necessity provided under ORS 376.150 to 376.200. The court may adopt local court rules to supplement the procedures provided under ORS 376.150 to 376.200.

Â Â Â Â Â  (3) Notwithstanding ORS 376.175, if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, an appeal from the decision of the court shall be to the Court of Appeals.

Â Â Â Â Â  (4) Notwithstanding ORS 376.160 (1), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon filing a petition the petitioner shall:

Â Â Â Â Â  (a) Provide for service of the petition on all persons owning land across which the way of necessity could be located; and

Â Â Â Â Â  (b) Post a bond or security deposit with the court clerk in an amount required by the court to pay for the cost of the investigation and report under subsection (5) of this section.

Â Â Â Â Â  (5) If jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of a petition the court shall appoint a person to investigate the proposed way of necessity and submit a written report to the court and the petitioner. The cost of the investigation and report shall be charged against the bond or security deposit posted under subsection (4) of this section. If the bond or security deposit is more than the actual cost of the investigation and report, the difference shall be refunded to the petitioner. If the bond or security deposit is less than the actual cost of the investigation and report, the petitioner shall pay to the county governing body the amount of the deficiency. A judgment of the court shall not become final until the full cost of the investigation and report has been paid.

Â Â Â Â Â  (6) Notwithstanding ORS 376.160 (3), if jurisdiction for establishment of ways of necessity is in the circuit court as provided under this section, upon receipt of the report under subsection (5) of this section, the petitioner shall serve a copy of the petition and report on all persons owning land across which the way of necessity is proposed to be located under the petition or report. [1979 c.862 Â§10; 1995 c.265 Â§1]

Â Â Â Â Â  376.205 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.220 [Repealed by 1981 c.153 Â§79]

FOREST
ROADS

Â Â Â Â Â  376.305 Policy and purpose of Act. (1) It is declared that a substantial part of the forest resources of this state are now left unharvested and are lost by reason of the excessive cost of transportation thereof to market; that substantial forest areas can be economically managed, harvested and the products thereof transported to market only by use of certain county and public roads which the counties of this state are unable to construct, improve and maintain so as to enable their safe and economical use for such purposes.

Â Â Â Â Â  (2) It is declared to be the public policy of this state to conserve and develop its natural resources, to encourage and facilitate the transportation of products of the forest and the salvage and utilization of such products now being wasted, and to develop and improve certain county and other public roads for such purposes.

Â Â Â Â Â  376.310 Definitions for ORS 376.305 to 376.390. As used in ORS 376.305 to 376.390:

Â Â Â Â Â  (1) ÂForest roadÂ means any county or public road, or part thereof, outside the corporate limits of a city, which is within or extends into or toward a mountainous or timbered area, and which is under the control and supervision of a county court of this state.

Â Â Â Â Â  (2) ÂContract forest roadÂ means a forest road improved or maintained pursuant to a contract made under ORS 376.305 to 376.390.

Â Â Â Â Â  (3) ÂLogging operatorÂ means any person having the right to cut and remove timber or forest products in this state, or who is engaged or desirous of engaging in this state in the transportation of forest products, by motor vehicle, to market or processing plant.

Â Â Â Â Â  (4) Â
Forest
road contractorÂ means a logging operator who has entered into a contract under ORS 376.305 to 376.390 to improve or maintain, or improve and maintain, a contract forest road.

Â Â Â Â Â  (5) ÂMotor vehicleÂ includes any motor vehicle with or without a trailer or semitrailer.

Â Â Â Â Â  (6) ÂPersonÂ means any person, firm or corporation, or group or combination thereof.

Â Â Â Â Â  376.315 Application to become forest road contractor. (1) Any logging operator desiring to become a forest road contractor may make application to the county court having jurisdiction and control over a forest road, to improve or maintain, or improve and maintain, such road.

Â Â Â Â Â  (2) The application shall set forth:

Â Â Â Â Â  (a) A description of the road and the termini thereof.

Â Â Â Â Â  (b) If the applicant proposes to improve the road, a general statement of the improvements proposed to be made.

Â Â Â Â Â  (c) If the applicant proposes to maintain the road, a general description of the maintenance work proposed to be done.

Â Â Â Â Â  (3) The application shall be verified and signed by the applicant and filed in the office of the county clerk, together with an affidavit showing service thereof, either personally, by registered mail or by certified mail with return receipt, on the Public Utility Commission and on the Department of Transportation. [Amended by 1991 c.249 Â§29]

Â Â Â Â Â  376.320 Hearing on application; posting, publishing, serving and proof of notice. (1) The county court shall:

Â Â Â Â Â  (a) Fix a date for hearing the application.

Â Â Â Â Â  (b) Cause a notice of the hearing to be posted at the place where the county court sessions are held and at three public places in the vicinity of the forest road specified in the application, for at least 30 days immediately prior to the date set for hearing.

Â Â Â Â Â  (c) Cause notice of the hearing to be published in a newspaper published in the county and having general circulation therein, but if there is no such newspaper published in the county, then in any newspaper having general circulation in the county, for not less than once a week for two weeks immediately prior to the date set for the hearing.

Â Â Â Â Â  (2) A copy of the notice shall be served personally, by registered mail or by certified mail with return receipt on the Public Utility Commission and on the Department of Transportation at least 15 days prior to the date set for hearing.

Â Â Â Â Â  (3) Proof that the notice has been posted and served shall be made by affidavit and filed in the proceeding. [Amended by 1991 c.249 Â§30]

Â Â Â Â Â  376.325 Signing and contents of notice. The notice of hearing shall be signed by the county clerk and shall state:

Â Â Â Â Â  (1) The date the application was filed.

Â Â Â Â Â  (2) The name of the applicant.

Â Â Â Â Â  (3) The description of the forest road proposed to be improved or maintained, or both.

Â Â Â Â Â  (4) The proposal for improvement or maintenance, or both, as set forth in the application.

Â Â Â Â Â  (5) The time and place of hearing.

Â Â Â Â Â  (6) That all persons interested may appear and be heard for or against the application.

Â Â Â Â Â  376.330 Order approving application; service of order. After the hearing, the county court may, in its discretion, approve or disapprove the application. If the application is approved, a copy of the approving order together with a copy of the findings of the county court shall be served by the county clerk by registered mail or by certified mail with return receipt within 10 days after the order is made, upon the Public Utility Commission and the Department of Transportation. The county clerk shall file in the proceeding the certificate of such service. [Amended by 1991 c.249 Â§31]

Â Â Â Â Â  376.335 Contracting with applicant. Any county court that has approved any such application may contract with the applicant, in accordance with ORS 376.305 to 376.390, and without advertisement for bids, for the improvement or maintenance, or both, of the forest road described in the application. The terms of the contract as to specifications of the work shall not be limited by the proposal for improvement or maintenance as contained in the application.

Â Â Â Â Â  376.340 Bond and insurance of forest road contractor. (1) Before execution of any contract under ORS 376.305 to 376.390, the forest road contractor shall execute and file with the county clerk a performance bond in an amount to be fixed by the county court.

Â Â Â Â Â  (2) The forest road contractor shall furnish, and have in force during the entire term of the contract, public liability and property damage insurance covering the operation and the operation of agents and subcontractors of the forest road contractor in the improvement, maintenance and use of the contract forest road in any amount that may be fixed in the contract, but the public liability insurance shall be for an amount of not less than $50,000 for bodily injuries to or death of one person and, subject to that minimum amount for each person, not less than $100,000 for bodily injuries to or death of more than one person in any one accident, and the property damage insurance shall be for an amount of not less than $5,000 for injury to or destruction of property in any one accident. [Amended by 1953 c.370 Â§5; 1957 c.650 Â§14; 1983 c.740 Â§121]

Â Â Â Â Â  376.345 Contents of forest road contract. Every contract entered into pursuant to ORS 376.305 to 376.390 shall:

Â Â Â Â Â  (1) Describe the road and the termini thereof.

Â Â Â Â Â  (2) Specify the width of the roadbed and contain reasonably complete specifications, prepared by the
county
roadmaster
or other competent person, of the improvement and maintenance work to be done.

Â Â Â Â Â  (3) Specify the time within which the improvement work other than maintenance shall be completed.

Â Â Â Â Â  (4) Contain such provisions pertaining to maintenance as may be agreed upon by the parties.

Â Â Â Â Â  (5) Obligate the forest road contractor to furnish all labor and materials required for the work the contractor has contracted to do.

Â Â Â Â Â  (6) Provide that the same rights and privileges on the contract forest road as are available to the forest road contractor are available to any other logging operator:

Â Â Â Â Â  (a) Upon approval by the county court;

Â Â Â Â Â  (b) Upon the logging operator furnishing insurance as provided in ORS 376.340;

Â Â Â Â Â  (c) Upon the logging operator reimbursing the forest road contractor for an equitable portion of the construction costs, if any, borne by the forest road contractor; and

Â Â Â Â Â  (d) Upon the equitable sharing of the logging operator with the forest road contractor in the costs of maintaining the road, provision being made for either the specific rates therefor per 1,000 feet board measure of timber or equivalent of forest products transported over the road or, in the alternative, a formula for determining such rates with a provision for arbitration under ORS 36.600 to 36.740, in the event of disagreement between the forest road contractor and another logging operator respecting the application of the formula. [Amended by 2003 c.598 Â§41]

Â Â Â Â Â  376.350 Filing copies of forest road contract. One copy of the contract shall be filed with the county clerk, one with the Public Utility Commission and one with the Department of Transportation.

Â Â Â Â Â  376.355 Limitations on using motor vehicles to transport forest products over forest road; regulations and permits for crossing state highways. (1) During such term as may be specified in the contract, the forest road contractor and agents and subcontractors of the forest road contractor have the right and privilege to:

Â Â Â Â Â  (a) Use and operate over the contract forest road, motor vehicles limited as to wheel base, weights, dimensions, tire widths and tire surfaces only as specified in the contract.

Â Â Â Â Â  (b) Transport forest products upon such motor vehicles over the road, with loads limited as to gross weights, axle load weights, tire load weights, and load dimensions and heights only as specified in the contract.

Â Â Â Â Â  (2) Whenever any forest road contractor operates any motor vehicle having a size or weight prohibited by or in excess of the limitations contained in any law pertaining to state highways, on a contract forest road which crosses a state highway, the Department of Transportation may adopt rules and regulations and issue permits for said motor vehicle to cross said state highway in the use of such contract forest road. Such rules and regulations and such permits may include, but need not be limited to, provisions for reinforcing and strengthening the highway and for the installation of signs and signals, and such other requirements as the Department of Transportation may deem necessary for the preservation of the highway and for the safety and best interest of the public. All construction and installations under such permits shall be under the supervision of the Department of Transportation and at the expense of the forest road contractor. [Amended by 1953 c.370 Â§5]

Â Â Â Â Â  376.360 Signs giving notice of certain vehicles on forest road. In the event the forest road contractor is authorized by the provisions of the contract to operate vehicles or combinations of vehicles, including any load thereon, of any size or description not otherwise authorized by law, the county court shall erect and maintain signs giving notice thereof in a conspicuous manner and placed at each end of the forest road or section of forest road covered by the contract, and at such other places as may be necessary to inform and warn the public.

Â Â Â Â Â  376.365 Persons having rights under forest road law and contract. During the term of the forest road contract, all exemptions, privileges and rights granted or provided for by ORS 376.305 to 376.390, and by the provisions of the contract made pursuant thereto, are limited to the forest road contractor, the agents and subcontractors of the forest road contractor, and to such other logging operators as may meet the provisions required to be included in the contract by ORS 376.345 (6). This section does not, however, prevent the use of the forest contract road by the general public. [Amended by 1953 c.370 Â§5]

Â Â Â Â Â  376.370 Supervision over forest road work by roadmaster. (1) All improvement and maintenance work done pursuant to a forest road contract shall be under the supervision of the
county
roadmaster
of the contracting county.

Â Â Â Â Â  (2) On request of the forest road contractor, the county roadmaster shall inspect any completed segment of the contract forest road, and if the county roadmaster determines the work to be in compliance with the contract the county roadmaster shall approve the completion in writing, deliver a copy of the approval to the contractor and file a copy with the county clerk. Except in case of fraud, the approval of the
county
roadmaster
shall be conclusive proof that the work approved is in compliance with the contract.

Â Â Â Â Â  376.375 Contract liability of forest road contractor. The liability of any forest road contractor for failure to improve or maintain the contract forest road or any bridge or culvert thereon in accordance with the contract is limited to the contracting county.

Â Â Â Â Â  376.380 Assignment of forest road contract. Any forest road contractor may assign the forest road contract in its entirety, with approval of the contracting county court and not otherwise. A copy of each assignment shall be filed with the county clerk. A copy of the assignment together with a copy of the resolution of the county court approving the assignment shall be delivered or sent by registered mail or by certified mail with return receipt to the Public Utility Commission and the Department of Transportation. [Amended by 1991 c.249 Â§32]

Â Â Â Â Â  376.385 Paying over fines, penalties and forfeited security deposits to county treasurer. All fines and penalties collected, or security deposits forfeited, under ORS 376.990, shall be paid by the court or judicial officer collecting the same to the county treasurer of the county within which the violation occurred. The county treasurer shall credit moneys so received to the county road fund of the county. [Amended by 1991 c.67 Â§92; 1999 c.1051 Â§270; 2007 c.679 Â§4]

Â Â Â Â Â  376.390 Payment of taxes and fees by forest road contractor. Nothing in ORS 376.305 to 376.390 relieves the forest road contractor or agents or subcontractors of the forest road contractor from payment of any taxes or fees prescribed by law, except that, with respect to a motor vehicle operated upon a contract forest road by a forest road contractor, or agent or subcontractor of the forest road contractor, the road tax mileage fees prescribed by ORS 825.474, 825.476, 825.480 and 825.484 shall be assessed upon the declared combined weight of the motor vehicle or 76,000 pounds, whichever is less. [Amended by 1953 c.370 Â§5]

CONDEMNATION OF
LAND FOR FOREST PRODUCT WAYS

Â Â Â Â Â  376.505 Filing statement of route and bond; right of entry. (1) Any person, firm or corporation that requires land for transportation of the raw products of the forest may file with the county clerk of the county in which the land is located:

Â Â Â Â Â  (a) A statement showing the approximate route of any proposed road or railway and a general description of the tract that the road or railway may travel.

Â Â Â Â Â  (b) At the time of filing the statement, a bond in such sum as may be fixed by order of the county court, conditioned upon the payment to the owners of the lands required for the road or railway of any and all damage that the owners may sustain by reason of entry upon the land for the survey or location of the road or way.

Â Â Â Â Â  (2) When the bond has been filed, such person, firm or corporation shall have the right to enter upon the tract for the purpose of examining, locating or surveying the line of the road or logging railroad. [Amended by 2003 c.14 Â§162]

Â Â Â Â Â  376.507 Definition of Âtransportation of the raw products of the forest.Â As used in ORS 376.505 to 376.540 Âtransportation of the raw products of the forestÂ includes ingress to and egress from forestland solely for the purpose of management, protection, growth and conservation of forest crops by thinning, reseeding, brush control and other forest management operations. [1975 c.723 Â§2]

Â Â Â Â Â  376.510 Right to acquire and condemn land for logging road. Any such person, firm or corporation has the right to acquire and own all lands reasonably necessary for the logging road or way to promote the transportation of logs or the raw products of the forest. If such person, firm or corporation is unable to agree with the owners of the land over which the logging railroad is necessary, as to the amount of compensation to be paid therefor, such person, firm or corporation has the right to condemn so much of the land necessary for the logging railroad, road or ways as may be necessary for the use thereof, and may maintain the suit for condemnation in the circuit court of the county wherein the lands are located. No land shall be taken until compensation has been assessed and tendered.

Â Â Â Â Â  376.515 Property subject to appropriation. No more lands shall be appropriated under ORS 376.505 to 376.540 than are reasonably necessary for the purposes specified therein. No building nor the land upon which it is situated, which is exempt from execution as a homestead under the laws of the state, nor any land belonging to the homestead owner within 100 feet of the building, shall be so appropriated.

Â Â Â Â Â  376.520 Condemnation procedure. Procedure for condemnation under ORS 376.505 to 376.540 shall be as set forth in ORS chapter 35. [Amended by 1971 c.741 Â§23]

Â Â Â Â Â  376.525 Assessment of damages. In assessing damages under ORS 376.510, full compensation shall be allowed for the value of the land appropriated and all other injury and damage which the owner may suffer by reason of the appropriation of the land.

Â Â Â Â Â  376.530 Fencing appropriated land. The person, firm or corporation appropriating land under ORS 376.505 to 376.540, and the successors and assigns of the person, firm or corporation, shall fence with a good and suitable fence both sides of the lands appropriated, in the event the lands are used for agricultural purposes, and shall take such other means and precautions reasonably necessary to protect the adjoining lands not appropriated from damage or injury by reason of the use of the lands appropriated.

Â Â Â Â Â  376.535 Use of appropriated property; reversion on disuse. (1) Any property acquired under ORS 376.505 to 376.540 shall be used exclusively for the purposes set forth therein or such incidental purposes as may be necessary to the continued carrying out of such purposes.

Â Â Â Â Â  (2) Whenever the use of property as contemplated in ORS 376.505 to 376.540 ceases for a period of two years, it shall revert to the original owner, or the heirs or assigns of the original owner, but in assessing damages the amount allowed shall not be in any manner lessened or decreased by reason of the possibility that the lands may so revert to their original owner.

Â Â Â Â Â  (3) The limitations set out in this section shall not apply to or run against any interest acquired by the state.

Â Â Â Â Â  376.540 Logging roads. Any logging road which is necessary for the transportation of a single tract of timber is within ORS 376.505 to 376.540, whether it is a common carrier or otherwise. Such road is not under the jurisdiction of the Department of Transportation unless the owners thereof declare it a common carrier. [Amended by 1997 c.275 Â§5]

MISCELLANEOUS WAYS

Â Â Â Â Â  376.605 [Amended by 1971 c.741 Â§26; repealed by 2001 c.388 Â§1]

Â Â Â Â Â  376.610 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.615 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  376.620 Skyline, logging line, ferry skyline or cable footbridge; authorization and regulation by land board. (1) When authorized by the Department of State Lands, it is lawful for any person, firm or corporation to construct, maintain and operate a skyline, high lead logging line, ferry skyline or cable footbridge across any navigable river, bay, inlet or other navigable waters within the state, not inconsistent with any Act of Congress regulating the construction of bridges across navigable waters. The structures shall be so constructed as not to interfere unnecessarily with the navigation of such navigable waters.

Â Â Â Â Â  (2) The Department of State Lands may make and enforce such regulations and restrictions as it deems necessary to carry out the purposes of this section and may make reasonable charges for any services rendered in connection therewith.

PEDESTRIAN MALLS

Â Â Â Â Â  376.705 Definitions for ORS 376.705 to 376.825. Unless the context otherwise requires, the definitions contained in this section shall govern the construction of ORS 376.705 to 376.825.

Â Â Â Â Â  (1) ÂCityÂ includes every county, city, and city and county within this state. ÂThe cityÂ means the particular county, city, or city and county, acting pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (2) ÂLegislative bodyÂ means the legislative body of the city.

Â Â Â Â Â  (3) ÂStreetÂ as used in the definitions of the terms Âcity streets,Â Âmall intersectionÂ and Âintersecting streets,Â defined in subsections (4), (6) and (7) of this section, means any public street, road, highway, alley, land, court, way or place of any nature open to the use of the public.

Â Â Â Â Â  (4) Â
City street
,Â as used with regard to streets located within a city or city and county, means any street located within the city or city and county, except a freeway, state highway, or county highway. Â
City street
,Â as used with regard to streets located within a county, means any street, located within the county, except a throughway as defined in ORS 374.010 or state highway as defined in ORS 373.010.

Â Â Â Â Â  (5) ÂPedestrian mallÂ means one or more city streets, or portions thereof, on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel.

Â Â Â Â Â  (6) ÂMall intersectionÂ means any intersection of a city street constituting a part of a pedestrian mall with any street, which intersection is itself part of the pedestrian mall.

Â Â Â Â Â  (7) Â
Intersecting street
Â means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of a mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a public street or highway open to vehicular traffic.

Â Â Â Â Â  (8) ÂAssessment rollÂ means the assessment roll or rolls used by the county for purposes of city ad valorem taxes on real property.

Â Â Â Â Â  (9) ÂImprovementsÂ means the improvements referred to in ORS 376.720 (1). [1961 c.666 Â§2]

Â Â Â Â Â  376.710 Legislative findings; short title. (1) The Legislative Assembly hereby finds and declares that in certain areas in cities, and particularly in retail shopping areas thereof, there is need to separate pedestrian travel from vehicular travel and that such separation is necessary to protect the public safety or otherwise to serve the public interest and convenience. The Legislative Assembly further finds and declares that such objective can, in part, be accomplished by the establishment of pedestrian malls pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (2) ORS 376.705 to 376.825 may be cited as the Pedestrian Mall Law of 1961. [1961 c.666 Â§Â§1,3]

Â Â Â Â Â  376.715 Construction of Pedestrian Mall Law; validity of proceedings. (1) ORS 376.705 to 376.825 and all of their provisions shall be liberally construed to the end that their purpose may be effective.

Â Â Â Â Â  (2) Any proceedings taken pursuant to ORS 376.705 to 376.825 shall not be held invalid for failure to comply with the provisions of ORS 376.705 to 376.825, if the acts done and proceedings taken are not invalid under the state or federal Constitution. [Enacted as part of 1961 c.666 Â§5]

Â Â Â Â Â  376.720 Powers of city with respect to pedestrian mall. (1) The legislative body of a city shall have the power:

Â Â Â Â Â  (a) To establish pedestrian malls.

Â Â Â Â Â  (b) To prohibit, in whole or in part, vehicular traffic on a pedestrian mall.

Â Â Â Â Â  (c) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall.

Â Â Â Â Â  (d) To construct on city streets which have been or will be established as a pedestrian mall improvements of any kind or nature necessary or convenient to the operation of such city streets as a pedestrian mall, including but not limited to paving, sidewalks, curbs, gutters, sewers, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, child care facilities, display facilities, information booth, public assembly facilities and other structures, works or improvements necessary or convenient to serve members of the public using such pedestrian mall, including the reconstruction or relocation of existing city-owned works, improvements or facilities on such city streets.

Â Â Â Â Â  (e) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on property benefited by any such improvements, the whole or any portion of the cost of such improvements.

Â Â Â Â Â  (f) To do any and all other acts necessary or convenient for the accomplishment of the purposes of ORS 376.705 to 376.825, including the power to rent, lease or license to any individual firm or corporation any portion of the pedestrian mall for service concessions, commercial uses or otherwise, providing that in any term of use exceeding 60 days, the city shall first advertise for bids therefor by publication not less than once a week for two consecutive weeks in a newspaper of general circulation in the city, making two publications thereof.

Â Â Â Â Â  (2) The powers granted in ORS 376.705 to 376.825 to prohibit, in whole or in part, vehicular traffic on any city street shall be in addition to and not limited by the powers granted by any other law. [1961 c.666 Â§4; subsection (2) enacted as part of 1961 c.666 Â§5; 1971 c.506 Â§1]

Â Â Â Â Â  376.725 Resolution for establishment of mall; general contents of resolution. When the legislative body shall determine that the public interest and convenience require the establishment of a pedestrian mall and that vehicular traffic will not be unduly inconvenienced thereby, it may adopt a resolution declaring its intention to establish such pedestrian mall. Such resolution shall contain:

Â Â Â Â Â  (1) The determination and declaration referred to above.

Â Â Â Â Â  (2) A general description of the city streets, or portions thereof, which are proposed to be established as a pedestrian mall.

Â Â Â Â Â  (3) A general description of the mall intersections.

Â Â Â Â Â  (4) A general description of the intersecting streets.

Â Â Â Â Â  (5) A statement that the legislative body proposes to adopt an ordinance prohibiting, in whole or in part, vehicular traffic on such pedestrian mall. If vehicular traffic is proposed to be prohibited only in part, the resolution shall also contain a general statement of the exceptions proposed to be made. Such exceptions may include exceptions in favor of public, emergency, utility and other classes of vehicles, may include exceptions in favor of all or certain classes of vehicles during certain days or during portions of days, and may include other exceptions of any kind or nature.

Â Â Â Â Â  (6) A general statement of the source or sources of moneys proposed to be used to pay damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall.

Â Â Â Â Â  (7) A day, hour and place for the hearing by the legislative body of protests and objections to the establishment of the proposed pedestrian mall, and a statement that any and all persons having any objection to the establishment of the proposed pedestrian mall may file a written protest with the city recorder at any time not later than the hour so fixed for the hearing.

Â Â Â Â Â  (8) A statement that any person owning or having any legal or equitable interest in any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file a written claim of damages with the city recorder at any time not later than the hour so fixed for hearing; that such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimantÂs interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. [1961 c.666 Â§6]

Â Â Â Â Â  376.730 Description of proposed mall and intersecting streets. In such resolution any street may be described by referring thereto by its lawful or official name, or the name by which it is commonly known, and the pedestrian mall, the mall intersections and the intersecting streets may be described by reference to a map or plat thereof on file in the office of the city recorder. [1961 c.666 Â§7]

Â Â Â Â Â  376.735 Contents of resolution when landowners to be paid for damages by assessments on benefited property. In such resolution the legislative body may propose to pay the whole or any part of damages based on claims filed pursuant to ORS 376.755 (2), if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall from the proceeds of assessments levied upon lands benefited by the establishment of the pedestrian mall. In such cases the resolution shall also contain:

Â Â Â Â Â  (1) General description of the district (which may consist of noncontiguous portions) within which lie the lands deemed by the legislative body to be benefited by the establishment of the proposed pedestrian mall. Such district may be described by metes and bounds.

Â Â Â Â Â  (2) A statement that an assessment will be levied pursuant to ORS 376.705 to 376.825 to pay the whole or a stated portion of the damages based on claims filed pursuant to ORS 376.755 (2), if any, allowed or awarded to any property owner by reason of the establishment of such pedestrian mall and the costs and expenses in connection with proceedings or actions taken pursuant to ORS 376.705 to 376.825.

Â Â Â Â Â  (3) If bonds are to be issued, a statement that bonds to represent unpaid assessments will be issued, and the interest rate, or maximum interest rate, and term, or maximum term, of any such bonds. [1961 c.666 Â§8]

Â Â Â Â Â  376.740 Contents of resolution when improvements are proposed. If, in connection with the initial establishment of a pedestrian mall, the legislative body proposes to make any improvements of the kind or type referred to in ORS 376.720 (1)(d), such resolution shall also contain:

Â Â Â Â Â  (1) A general description of the improvements proposed to be made. Such description may be made (but is not required to be made) in any manner permitted or provided in any law under which such improvements are to be made or financed.

Â Â Â Â Â  (2) A general statement of the source or sources of moneys proposed to be used to pay the costs and expenses of such improvements. [1961 c.666 Â§9]

Â Â Â Â Â  376.745 Resolution to be published and posted. (1) The resolution of intention shall be published in a newspaper of general circulation published within the county, city or city and county, as the case may be. The first publication shall be not less than 60 days prior to the date fixed therein for hearing. In a city where no such newspaper is published, the resolution shall instead be so published in a newspaper of general circulation published in the county in which the city is located.

Â Â Â Â Â  (2) Copies of the resolution headed ÂNotice of Intention to Establish a Pedestrian MallÂ in letters at least one-half inch in height shall be posted not more than 300 feet apart as follows:

Â Â Â Â Â  (a) On all city streets, or portions thereof, proposed to be established as a pedestrian mall.

Â Â Â Â Â  (b) On all intersecting streets.

Â Â Â Â Â  (c) If assessments are to be levied as contemplated by ORS 376.735, then upon all open streets within the district described in the resolution pursuant to such section.

Â Â Â Â Â  (3) Copies shall be posted not less than 60 days prior to the hearing. [1961 c.666 Â§Â§10,11; 2003 c.14 Â§163]

Â Â Â Â Â  376.750 Copies of resolution to be mailed to affected persons. (1) A copy of the resolution shall be mailed, postage prepaid, not less than 60 days prior to the hearing to each person to whom any of the following described lands is assessed as shown on the last equalized assessment roll, at the address of the person as shown upon such roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any of such lands whose name and address and a designation of the land in which the person is interested is on file in the office of the city clerk or county clerk, as the case may be. Such lands are as follows:

Â Â Â Â Â  (a) All parcels of land abutting upon any portion of the pedestrian mall or any portion of any intersecting street.

Â Â Â Â Â  (b) If assessments are to be levied as contemplated by ORS 376.735, then all parcels of land within the assessment district described in the resolution pursuant to such section.

Â Â Â Â Â  (2) The legislative body may determine that such resolution shall also be mailed to such other persons as it may specify. [1961 c.666 Â§12]

Â Â Â Â Â  376.755 Objections to mall; claims for damages; right to damages not created. (1) Not later than the hour set for hearing any interested person may, severally or with others, file with the city recorder written objection to the establishment of the proposed pedestrian mall or to the extent of any district described pursuant to ORS 376.735, or both. Any protest or objection may be withdrawn at any time by written notice of such withdrawal filed with the city recorder with the same effect as if it had never been made.

Â Â Â Â Â  (2) Not later than the hour set for hearing any person owning, or having any legal or equitable interest in, any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file with the city recorder a written claim of damages. Such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimantÂs interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. Any such claim may be withdrawn by the claimant at any time by written withdrawal with the same effect as if it had never been filed.

Â Â Â Â Â  (3) Anything in ORS 376.705 to 376.825 to the contrary notwithstanding, nothing in ORS 376.705 to 376.825 shall be construed or interpreted as creating any right in any person to damages or compensation by reason of the establishment of a pedestrian mall, it being the intention of the Legislative Assembly in enacting ORS 376.705 to 376.825 to provide an orderly method for the determination and payment only of such damages and compensation as are required by the Constitutions of the State of Oregon and the United States of America. In this connection the Legislative Assembly hereby expressly declares that it is its intention that to the extent to which the establishment of a pedestrian mall is justifiable as an exercise of the police power for which no compensation is constitutionally required, no damages or compensation shall be allowed in any action. [1961 c.666 Â§Â§13,14,24]

Â Â Â Â Â  376.760 Effect of objections by landowners. (1) If the owners of lands abutting on the proposed pedestrian mall representing 10 percent of the frontage on the proposed pedestrian mall have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and shall terminate the proceedings for such establishment. In such event no proceeding under ORS 376.705 to 376.825 for the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such termination.

Â Â Â Â Â  (2) If assessments are to be levied as contemplated by ORS 376.735, then if the owners of more than 10 percent of the area of land included within the district described in the resolution of intention and subject to assessment have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and in that event the legislative body may continue with proceedings for the establishment of the pedestrian mall but shall have no power to make any assessment upon benefited property to pay damages. In such event no proceeding under ORS 376.705 to 376.825 for the levy of assessments upon benefited property to pay damages in connection with the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such finding. [1961 c.666 Â§Â§16,17]

Â Â Â Â Â  376.765 Changing boundaries when assessments to be levied under ORS 376.735; notice; objections. (1) If assessments are to be levied as contemplated by ORS 376.735, then at the hearing the legislative body may change the boundaries of the proposed district by adding thereto land which in its opinion will be benefited by the establishment of the pedestrian mall or by excluding from the district lands which in its opinion will not be so benefited. If the legislative body proposes any such change it shall take proceedings as required by this section and shall continue the hearing to the time fixed for hearing objections to the proposed change.

Â Â Â Â Â  (2) No such change shall be made except after notice of intention to do so, given by at least one insertion in the newspaper in which the resolution of intention was published, describing the proposed change and specifying the time for hearing objections, which shall not be less than 30 days after publication of the notice. If the change proposed is one to include additional land in the district, a copy of such notice shall be mailed to each person to whom land proposed to be added is assessed as shown on the last equalized assessment roll, at the address of the person as shown on such roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any such lands whose name and address and a designation of the land in which the person is interested is on file in the office of the county clerk. Such notice shall be mailed at least 25 days prior to the time set for hearing objections.

Â Â Â Â Â  (3) Written objection to any proposed changes may be filed with the city recorder at any time up to the hour fixed for hearing objections to such changes. [1961 c.666 Â§18]

Â Â Â Â Â  376.770 Allowing claims for damages; payment. (1) At the hearing on the resolution of intention the legislative body may allow any claim for damages made pursuant to ORS 376.755 (2). Any such allowance shall be for the full amount of damages claimed in the written claim except that the legislative body, with the written consent of the claimant, may allow a claim for a lesser amount.

Â Â Â Â Â  (2) The right of any claimant to payment of the amount of any allowed claim shall be contingent upon the final establishment of the pedestrian mall but all allowed claims must be paid by the city, from such source as the legislative body may determine, before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, pursuant to ORS 376.705 to 376.825. [1961 c.666 Â§20]

Â Â Â Â Â  376.775 Hearing objections, claims and protests; waiver; decision; continuations. (1) At the hearing all objections and protests shall be heard and considered, and all claims shall be heard and considered.

Â Â Â Â Â  (2) Any objections or protests, whether to the things proposed by the resolution of intention or to any changes proposed pursuant to ORS 376.765, not made at the time and in the manner provided by ORS 376.705 to 376.825 are deemed voluntarily waived, and the proceedings under ORS 376.705 to 376.825 shall not be attacked on any ground not stated in a written objection filed as provided in ORS 376.705 to 376.825.

Â Â Â Â Â  (3) Except in the case of a majority protest, as provided in ORS 376.760, the legislative body may sustain or deny any or all objections or protests and its determination is final.

Â Â Â Â Â  (4) The hearing may be continued from time to time by order entered on the minutes. [1961 c.666 Â§Â§15,19]

Â Â Â Â Â  376.780 Resolution after hearing; fixing boundaries. (1) Following the conclusion of the hearing, the legislative body shall by resolution either abandon the proceeding taken pursuant to ORS 376.705 to 376.825 or determine that the pedestrian mall shall be established.

Â Â Â Â Â  (2) If assessments are to be levied as contemplated by ORS 376.735, then in the resolution provided for in subsection (1) of this section, the legislative body shall fix and establish the boundaries of the district as finally determined. [1961 c.666 Â§Â§21,25]

Â Â Â Â Â  376.785 Judicial proceedings to determine unsettled claims for damages; satisfaction prior to traffic prohibition. (1) If following the hearing the legislative body shall determine that the pedestrian mall shall be established, and if at that time there remain any written claims for damages which have not been allowed pursuant to ORS 376.770 or which have not been withdrawn, the legislative body shall direct that an action or actions be brought in the circuit court of the county in which the city is located in the name of the city by the city attorney, for a determination of the damages, if any, to which the claimant may legally be entitled because of the establishment of the pedestrian mall. Such action shall be in the nature of a proceeding in eminent domain for the condemnation of the right or rights in real property, the taking of which by the establishment of the pedestrian mall results in the damages claimed. In such action the amount set forth in the claim relating thereto shall not constitute a limitation upon the amount which may be pleaded, proved or recovered.

Â Â Â Â Â  (2) Except as may otherwise be provided in ORS 376.705 to 376.825, such action and proceeding shall be governed so far as the same may be made applicable by those provisions of ORS chapter 35 relating to actions and proceedings in eminent domain. In any such action the resolution adopted under ORS 376.780 (1) shall be conclusive evidence of the public necessity of the proposed pedestrian mall; that the property or rights in property to be taken are necessary therefor, and that the pedestrian mall is planned and located in the manner which will be compatible with the greatest public good and the least private injury.

Â Â Â Â Â  (3) The judgment in any such action shall be satisfied and a final order taken before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall pursuant to ORS 376.705 to 376.825. [1961 c.666 Â§Â§22,23]

Â Â Â Â Â  376.790 Assessment of damages and other expenses against benefited lands. After all claims for damages filed pursuant to ORS 376.755 (2) have been finally determined, by allowance by the legislative body, by withdrawal, or by a judgment in an action or actions brought pursuant to ORS chapter 35, and the full amount of damages to be paid has accordingly been finally determined, all or part of the total amount of such damages (but not exceeding such part thereof as may be specified in the resolution of intention), together with all costs and expenses incurred in connection with any proceedings or actions taken pursuant to ORS 376.705 to 376.825, may be assessed against the lands within the district and subject to assessment in proportion to the benefits to be derived from the establishment of the pedestrian mall. [1961 c.666 Â§26]

Â Â Â Â Â  376.795 Manner of assessment; sale of bonds representing unpaid assessments. (1) Such assessment may be levied and bonds to represent unpaid assessments issued and sold substantially in the manner provided in ORS 223.005 to 223.105 and 223.205 to 223.930, and to the extent applicable, such law shall govern as to the preparation of the assessment, the lands subject to assessment, the hearing upon the assessment and the notice thereof, the confirmation and recordation of the assessment, the lien of the assessments, the notice of recordation, the collection of assessments, the issuance, sale and delivery of bonds upon unpaid assessments, the term of the bonds, the maximum interest rate thereon, the collection and enforcement of such bonds and all other matters to the extent applicable and except as provided in ORS 376.705 to 376.825.

Â Â Â Â Â  (2) In so applying the provisions of ORS 223.005 to 228.105 and 223.205 to 223.930, the following provisions and exceptions shall apply:

Â Â Â Â Â  (a) The limits provided by such law on the amount of the assessment shall not apply.

Â Â Â Â Â  (b) The legislative body shall provide for the form of the bonds and of the principal and interest coupons to be attached thereto.

Â Â Â Â Â  (c) The legislative body may provide that the redemption provision of the bonds shall require the payment of such premium as the legislative body may specify. [1961 c.666 Â§Â§27,28]

Â Â Â Â Â  376.800 Special fund for payment of damages and expenses; use of surplus. (1) All collections of assessments and all proceeds of the sale of bonds issued upon unpaid assessments shall be placed in a special fund and used exclusively for the payment of the damages, if any, and expenses for which the assessments were levied.

Â Â Â Â Â  (2) If there is a surplus in such special fund, the legislative body may expend such surplus for the improvement or operation of the pedestrian mall. [1961 c.666 Â§29]

Â Â Â Â Â  376.805 Payment of damages and other expenses from sources other than assessments and bonds. Notwithstanding the fact that the proceedings under ORS 376.705 to 376.825 have provided that assessments are to be levied as contemplated by ORS 376.735, the legislative body, at any time and either before or after the adoption of the resolution provided for in ORS 376.780 (1), may determine that such assessments shall not be levied. In lieu thereof the legislative body may provide for the payment of all or any part of the amounts referred to in ORS 376.790, out of general funds of the city or out of any other available funds. [1961 c.666 Â§30]

Â Â Â Â Â  376.810 Ordinance establishing mall; contents. Following the adoption of the resolution provided for in ORS 376.780 (1), and as soon as moneys have been fully provided for the payment of all claims, if any, allowed pursuant to ORS 376.770, and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant to ORS chapter 35, the legislative body may adopt an ordinance establishing the pedestrian mall. Such ordinance shall contain:

Â Â Â Â Â  (1) A general description of the pedestrian mall and a declaration and determination that the same is finally established. The mall as finally established shall be substantially the same as that described in the resolution of intention.

Â Â Â Â Â  (2) Rules and regulations prohibiting vehicular traffic on such pedestrian mall subject to such exceptions as the ordinance may provide. Such rules and regulations and such exceptions shall be substantially in accordance with the statements made in the resolution of intention.

Â Â Â Â Â  (3) Such additional rules and regulations as the legislative body may determine pertaining to the interpretation, operation and enforcement of the rules and regulations referred to in subsection (2) of this section, and otherwise pertaining to the use, operation, maintenance of the pedestrian mall.

Â Â Â Â Â  (4) Such provisions as the legislative body may determine pertaining to the operative date or dates of any of such rules or regulations. [1961 c.666 Â§31]

Â Â Â Â Â  376.815 Adoption of ordinance; payment of claims, damages and compensation. (1) Such ordinance shall be adopted and published in the manner, and shall take effect, as provided by law or charter for other ordinances of the city. Such ordinance shall be subject to referendum in the same manner as other ordinances of the city.

Â Â Â Â Â  (2) No payment of allowed claims or damages or compensation awarded by any court shall be made until such ordinance is in effect but all such allowed claims, damages and compensation shall be paid before the rules and regulations provided in such ordinance become operative. [1961 c.666 Â§Â§32,33]

Â Â Â Â Â  376.820 Jurisdiction over mall; abandonment or modification. (1) Proceedings under ORS 376.705 to 376.825 and the adoption of such ordinance notwithstanding, the city and its legislative body shall retain its police powers and other rights and powers relating to the city streets constituting a part of the pedestrian mall. No action taken pursuant to ORS 376.705 to 376.825 shall be interpreted or construed to be a vacation or abandonment, in whole or in part, of any city street or any right therein, it being intended that the establishment of a pedestrian mall pursuant to ORS 376.705 to 376.825 be a matter of regulation only.

Â Â Â Â Â  (2) Nothing in ORS 376.705 to 376.825 shall be interpreted or construed to prevent the city and its legislative body, at any time subsequent to the adoption of the ordinance provided for in ORS 376.705 to 376.825, from abandoning the operation of the pedestrian mall, from changing the extent of the pedestrian mall, or from changing or repealing any of the rules and regulations pertaining to the pedestrian mall. [1961 c.666 Â§34]

Â Â Â Â Â  376.825 Improvements on mall; payment of costs. (1) The city and its legislative body shall have the power to improve a pedestrian mall as provided in ORS 376.720 (1)(d), and for the accomplishment, in whole or in part, of that purpose may use ORS 223.005 to 223.105 and 223.205 to 223.930 or any similar special assessment law. Any work or improvement permitted by such statutes shall be deemed to be work or improvement permitted to be done under any such Act or law. The city may also pay the whole or any part of the cost and expenses of improving a pedestrian mall from its general funds or from any other available money and may let contracts for the work in any manner permitted by law or charter.

Â Â Â Â Â  (2) A pedestrian mall established or to be established pursuant to ORS 376.705 to 376.825 may be so improved either concurrently with the proceedings taken under ORS 376.705 to 376.825 for the establishment of the pedestrian mall or at any time subsequent to the establishment of the city mall, but no contract for the work or improvement shall be awarded until moneys have been fully provided for the payment of all claims allowed pursuant to ORS 376.770 and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant hereof. If in connection with the establishment of a pedestrian mall and concurrently with the proceedings taken pursuant to ORS 376.705 to 376.825, the legislative body proposes to improve the proposed pedestrian mall and for that purpose uses ORS 223.005 to 223.105 and 223.205 to 223.930 or any similar special assessment law, the legislative body may combine any part of the proceedings taken pursuant to ORS 376.705 to 376.825 with any part of the proceedings taken under any such special assessment law, to the end that duplication of ordinances, resolutions, notices, hearings and other acts or proceedings may be avoided. [1961 c.666 Â§Â§35,36]

PENALTIES

Â Â Â Â Â  376.990 Penalties. (1) Operation of a motor vehicle by any person over a contract forest road in violation of the contract provisions as to equipment, weight, width, length or height, is punishable, upon conviction, by a fine not exceeding $400 or by imprisonment in the county jail not exceeding one year, or both. The definitions in ORS 376.310 apply to this section.

Â Â Â Â Â  (2) Violation by any person of any of the provisions of ORS 376.305 to 376.390 is punishable, upon conviction, by a fine not exceeding $400 or by imprisonment in the county jail not exceeding one year, or both. [Amended by 1971 c.743 Â§361]

_______________



Chapter 377

Chapter 377 Â Highway Beautification; Motorist Information Signs

2007 EDITION

HIGHWAY BEAUTIFICATION; MOTORIST SIGNS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

TREES

377.030Â Â Â Â  Destruction or removal of trees on state highways without permission prohibited

377.040Â Â Â Â  Application to department to remove trees along state highways

377.050Â Â Â Â  Consent of department for removal of trees along state highways

HISTORIC AND SCENIC HIGHWAYS

377.100Â Â Â Â  Study of highway system; designation of historic and scenic highways

377.105Â Â Â Â  Effect of designation as historic and scenic highway

SCENIC AREAS

377.505Â Â Â Â  Definitions for ORS 377.505 to 377.540

377.510Â Â Â Â  Signs visible from state highways regulated; junkyards prohibited; exceptions

377.515Â Â Â Â  Removal of nonconforming signs deferred

377.521Â Â Â Â  Status of previously designated scenic areas

377.540Â Â Â Â  Director of Transportation to enforce orders and render administrative assistance

JUNKYARDS

377.605Â Â Â Â  Definitions for ORS 377.605 to 377.655

377.610Â Â Â Â  Public policy on junkyards

377.615Â Â Â Â  DirectorÂs authority to promulgate regulations, enter into agreements with federal government

377.620Â Â Â Â  Restrictions on maintaining or establishing junkyard along highway

377.625Â Â Â Â  Screening junkyard located in restricted area

377.630Â Â Â Â  Removing junkyard from restricted area

377.635Â Â Â Â  Junkyard in violation of restrictions declared a public nuisance; authority to abate; when junk placed on state highway right of way

377.640Â Â Â Â  Acquisition of land necessary to screen or relocate junkyards

377.645Â Â Â Â  Expenditure of moneys to screen or relocate junkyards prior to availability of federal matching funds

DISPOSAL OF PROPERTY

377.650Â Â Â Â  Personal property not junk as nuisance; disposition of property; liability

377.655Â Â Â Â  Rules for removal and disposition of signs and property in violation of ORS 377.650

MOTORIST INFORMATION SIGNS

(General Provisions)

377.700Â Â Â Â  Short title

377.705Â Â Â Â  Policy

377.707Â Â Â Â  Identifying location of signs on construction plans; repair or replacement of damaged signs

377.708Â Â Â Â  Effect on certain signs of transfer of jurisdiction over state highway

377.710Â Â Â Â  Definitions for ORS 377.700 to 377.840; rules

377.712Â Â Â Â  Issuance of permits for certain preexisting signs

(Signs, Generally)

377.715Â Â Â Â  Application of ORS 377.700 to 377.840; prohibition against erection or maintenance of certain signs not in compliance with law

377.720Â Â Â Â  Prohibited signs; exceptions

377.723Â Â Â Â  Affidavit of city or county necessary for issuance of sign permit; requirements of affidavit

377.725Â Â Â Â  Permit; application; fee; cancellation; rules

377.729Â Â Â Â  Fees for sign permits and business licenses; rules

377.730Â Â Â Â  License for business of maintaining or erecting signs; fee; application; revocation; suspension

377.735Â Â Â Â  Exemptions from sign permit requirements; historic signs; rules

377.737Â Â Â Â  Giving or receiving compensation or value for signs; rules

377.740Â Â Â Â  ORS 377.700 to 377.840 not intended to authorize signs prohibited by other governmental units

377.745Â Â Â Â  Limitation on form and size of signs

377.750Â Â Â Â  Spacing between signs

377.753Â Â Â Â  Permits for outdoor advertising signs; rules

377.756Â Â Â Â  Permits for signs erected by city or unincorporated community

377.757Â Â Â Â  Requirements for signs authorized by ORS 377.756; payment of cost of sign

377.758Â Â Â Â  Notification by federal authorities of illegal sign; consequences

377.765Â Â Â Â  Status of previously existing signs; removal upon payment of compensation

377.766Â Â Â Â  Relocation credit for removal of outdoor advertising sign

377.767Â Â Â Â  Relocation of existing outdoor advertising sign; conditions

377.768Â Â Â Â  Effect of relocation permit on existing sign permit; duty of director

377.770Â Â Â Â  Signs in protected, commercial or industrial areas

377.773Â Â Â Â  When sign abandoned; removal

377.775Â Â Â Â  Removal procedure for noncomplying signs; ownership issues at hearing; disposition of removed signs; costs of removal

377.777Â Â Â Â  Action to enjoin person from violation of ORS 377.700 to 377.840

377.780Â Â Â Â  Removal of outdoor advertising signs; payment of compensation; value determinations

377.787Â Â Â Â  Contracts to study traveler information needs; council to establish sign programs; rules

377.790Â Â Â Â  Construction, maintenance and operation of tourist and motorist informational signs

377.795Â Â Â Â  Allocation of costs of telephone informational system; webpage fee; disposition of receipts

377.800Â Â Â Â  Tourist and motorist informational signs; logo signs; sign and travel plazas

377.805Â Â Â Â  Form of tourist and motorist informational signs; use of logo signs

377.820Â Â Â Â  Application for tourist or motorist informational sign permit; investigation; disposition

377.825Â Â Â Â  Fees for sign applications, maintenance costs and reinstallation

377.830Â Â Â Â  Limitation on motorist informational sign permits; use of logo signs

(Administration)

377.835Â Â Â Â  Creation of Travel Information Council as semi-independent state agency; members; qualifications; appointment; terms; chairperson; quorum; rules

377.836Â Â Â Â  Application of certain statutes to Travel Information Council

377.838Â Â Â Â  Authority of director of Travel Information Council

377.840Â Â Â Â  Travel Information Council account; budget process; disposition of moneys received

377.845Â Â Â Â  Use of funds by Department of Transportation after repayment of highway fund

PENALTIES

377.992Â Â Â Â  Penalties

NoteÂ Â Â Â Â Â Â Â Â  Sign Task Force--2007 c.199 Â§Â§26,27

Â Â Â Â Â  377.010 [Amended by 1959 c.382 Â§1; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  377.020 [Repealed by 1981 c.153 Â§79]

TREES

Â Â Â Â Â  377.030 Destruction or removal of trees on state highways without permission prohibited. No person shall dig up, cut down, injure, destroy or in any manner remove any trees growing upon the right of way of any state highway without first procuring the written consent of the Department of Transportation.

Â Â Â Â Â  377.040 Application to department to remove trees along state highways. Whenever any person, firm or corporation, including any public, municipal or private corporation and any privately or publicly owned utility or cooperative association, desires to dig up, cut down, injure, destroy or in any manner remove any trees growing upon the right of way of any state highway, such person shall file with the Department of Transportation an application in writing, setting forth the reasons and purpose for the removal or destruction of the trees.

Â Â Â Â Â  377.050 Consent of department for removal of trees along state highways. (1) Upon the filing of the application mentioned in ORS 377.040 the Department of Transportation may, if in its judgment and discretion the destruction or removal of the trees will not mar or in any way affect the scenic beauty of or otherwise harm, injure or affect the highway, issue a permit authorizing the cutting down, digging up, removal or destruction of the trees under such conditions and in such manner as the department may in such permit designate.

Â Â Â Â Â  (2) Such permits may be granted when it becomes necessary to cut or remove brush and tree growth which otherwise would be hazardous to the operation or maintenance of lines for the transmission of electric energy or communication, or which would impair the efficiency of the service of such lines to the public, but such cutting or removal shall be done in such manner as not substantially to impair the scenic beauty of the highway.

HISTORIC AND SCENIC HIGHWAYS

Â Â Â Â Â  377.100 Study of highway system; designation of historic and scenic highways. The Oregon Transportation Commission shall conduct a study of the historic, scenic and cultural values of the state highway system. The study required by this subsection is subject to the following:

Â Â Â Â Â  (1) In developing the study the commission shall appoint a volunteer citizen advisory committee to advise the commission on the study.

Â Â Â Â Â  (2) The study shall identify and evaluate areas of the state highway system for their historic, recreational or scenic significance.

Â Â Â Â Â  (3) The study shall designate highways, portions of highways or highway related structures as historic and scenic highways. [1983 c.552 Â§1; 1985 c.260 Â§1]

Â Â Â Â Â  377.105 Effect of designation as historic and scenic highway. When a highway, portion of a highway or highway related structure is designated as an historic and scenic highway under ORS 377.100, the Oregon Transportation Commission and the Department of Transportation:

Â Â Â Â Â  (1) Shall provide for the rehabilitation, restoration, maintenance and preservation of those features of the highway or structure that have historical, engineering, recreational, scenic or tourist related significance, whenever prudent and feasible.

Â Â Â Â Â  (2) May consult with the State Historic Preservation Officer, state historic organizations and other appropriate groups or organizations to determine how to best rehabilitate, restore, maintain and preserve the significant features of the highway or structure.

Â Â Â Â Â  (3) In all highway planning and funding considerations, shall provide for the continuance of the significant features of the highway or structure, whenever prudent and feasible.

Â Â Â Â Â  (4) As the commission determines appropriate, may arrange for and provide for posting of signs, consistent with ORS 377.700 to 377.840, 810.200 and 810.210, to inform the traveling public of the location and significant features of the highway or structure.

Â Â Â Â Â  (5) Shall not dismantle, destroy, abandon, significantly transform or sell the highway or structure or any portion thereof or take any other action that will adversely affect the preservation of the highway or structure as an historic and scenic highway when it is prudent or feasible not to take such action.

Â Â Â Â Â  (6) May provide for bypass highways to divert damaging traffic from use of the highway or structure or provide other means of limiting or diverting use of the highway or structure by damaging traffic.

Â Â Â Â Â  (7) Are directed to seek and may accept and use for the purposes of this section and ORS 377.100 contributions, gifts, grants and moneys from any source, public or private.

Â Â Â Â Â  (8) May hold hearings that have been given appropriate public notification before any significant action is taken relating to a highway, portion of a highway or highway related structure that is so designated.

Â Â Â Â Â  (9) Shall consider aesthetics and environmental effects when the only alternative to rehabilitation or restoration is to replace a portion of a highway or highway related structure so designated. [1983 c.552 Â§2; 1985 c.16 Â§461; 1985 c.260 Â§2]

Â Â Â Â Â  377.110 [1955 c.541 Â§1; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.115 [1959 c.309 Â§1; 1965 c.219 Â§1; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.120 [1955 c.541 Â§2; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.125 [1959 c.309 Â§2; 1963 c.400 Â§1; 1965 c.219 Â§2; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.130 [1955 c.541 Â§3; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.135 [1959 c.309 Â§3; 1965 c.219 Â§3; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.140 [1955 c.377 Â§14; 1959 c.94 Â§1; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.145 [1959 c.309 Â§4; 1965 c.219 Â§4; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.150 [1955 c.541 Â§4; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.155 [1959 c.309 Â§5; 1965 c.219 Â§5; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.160 [1955 c.541 Â§5; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.165 [1959 c.309 Â§6; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.170 [1955 c.541 Â§15; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.175 [1959 c.309 Â§7; 1965 c.219 Â§6; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.178 [1965 c.219 Â§13; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.180 [1955 c.541 Â§6; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.181 [1961 c.615 Â§13; 1965 c.219 Â§7; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.185 [1959 c.309 Â§8; 1961 c.615 Â§9; 1965 c.219 Â§8; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.190 [1955 c.541 Â§7; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.195 [1959 c.309 Â§9; 1961 c.615 Â§10; 1965 c.219 Â§9; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.200 [1955 c.541 Â§8; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.205 [1959 c.309 Â§10; 1961 c.615 Â§11; repealed by 1965 c.219 Â§10 (377.206 enacted in lieu of 377.205)]

Â Â Â Â Â  377.206 [1965 c.219 Â§11 (enacted in lieu of 377.205); repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.210 [1955 c.541 Â§9; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.215 [1959 c.309 Â§11; 1963 c.400 Â§2; 1965 c.219 Â§14; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.220 [1955 c.541 Â§10; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.225 [1959 c.309 Â§12; 1963 c.400 Â§3; 1965 c.219 Â§15; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.230 [1955 c.541 Â§11; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.235 [1959 c.309 Â§13; 1963 c.400 Â§4; 1965 c.219 Â§16; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.240 [1955 c.541 Â§12; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.245 [1959 c.309 Â§14; 1963 c.400 Â§5; 1965 c.219 Â§17; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.250 [1955 c.541 Â§16; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.255 [1959 c.309 Â§15; 1961 c.615 Â§14; 1963 c.400 Â§6; 1965 c.219 Â§18; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.260 [1955 c.541 Â§18; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.265 [1959 c.309 Â§16; 1963 c.400 Â§7; 1965 c.219 Â§19; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.270 [1955 c.541 Â§17; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.275 [1959 c.309 Â§17; 1963 c.400 Â§8; 1965 c.219 Â§20; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.280 [1955 c.541 Â§13; 1957 c.465 Â§2; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.285 [1959 c.309 Â§18; 1961 c.615 Â§15; 1963 c.400 Â§9; 1965 c.219 Â§21; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.295 [1959 c.309 Â§19; 1963 c.400 Â§10; 1965 c.219 Â§22; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.305 [1959 c.309 Â§20; 1963 c.400 Â§11; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.310 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.320 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.330 [Repealed by 1953 c.335 Â§1]

Â Â Â Â Â  377.340 [Repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.350 [Repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.360 [Amended by 1957 c.663 Â§3; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.405 [1961 c.615 Â§1; 1963 c.400 Â§12; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.410 [1961 c.615 Â§5; 1963 c.400 Â§13; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.415 [1961 c.615 Â§Â§7,16; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.420 [1961 c.615 Â§Â§2,4; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.425 [1961 c.615 Â§8; 1963 c.400 Â§14; repealed by 1971 c.770 Â§31]

Â Â Â Â Â  377.430 [1961 c.615 Â§6; repealed by 1971 c.770 Â§31]

SCENIC AREAS

Â Â Â Â Â  377.505 Definitions for ORS 377.505 to 377.540. As used in ORS 377.505 to 377.540:

Â Â Â Â Â  (1) ÂState highwayÂ has the meaning given that term in ORS 377.710.

Â Â Â Â Â  (2) ÂScenic areaÂ means an area adjacent to or along a segment of a state highway that is within a federal or state park, is a site of historical significance or affords a view of unusual natural beauty, and has been established as a scenic area under the provisions of ORS 377.505 to 377.545 (1975 Replacement Part). [1961 c.614 Â§1; 1963 c.400 Â§15; 1965 c.219 Â§23; 1967 c.590 Â§13; 1977 c.578 Â§3; 1979 c.186 Â§15; 2007 c.199 Â§21]

Â Â Â Â Â  377.510 Signs visible from state highways regulated; junkyards prohibited; exceptions. (1) A sign that is visible from a state highway may not be erected or maintained in an area that has been established by final order as a scenic area except:

Â Â Â Â Â  (a) Traffic control signs or devices.

Â Â Â Â Â  (b) Signs other than outdoor advertising signs, as defined in ORS 377.710.

Â Â Â Â Â  (c) Signs approved by the Director of Transportation, or the authorized representative of the director, erected and maintained by a public utility or telecommunications utility for the purpose of giving warning of the location of an underground cable or other installations.

Â Â Â Â Â  (d) Signs identifying incorporated or unincorporated communities, erected in compliance with ORS 377.715 and 377.756 to 377.758, that are designed to complement the scenic quality of the area in which the signs are erected. Signs located in snow zones may be more than eight feet in height to compensate for snow if approved by the director.

Â Â Â Â Â  (2) Unless adequately screened as provided in ORS 377.620 (3)(a) or unless located within a zoned industrial area, no junkyard shall be established which is visible from a state highway where the area immediately adjacent to the state highway has been established by final order as a scenic area. [1961 c.614 Â§7; 1965 c.219 Â§24; 1967 c.590 Â§14; 1987 c.447 Â§122; 1991 c.287 Â§1; 1993 c.741 Â§45; 2007 c.199 Â§22]

Â Â Â Â Â  377.515 Removal of nonconforming signs deferred. Any sign lawfully maintained in a scenic area prior to the establishment of the area as a scenic area and not included within the exceptions of ORS 377.510, shall be removed by the owner thereof prior to seven years following the establishment of the area as a scenic area, unless the sign is required to be removed at an earlier date, pursuant to other state laws. [1961 c.614 Â§8; 1965 c.219 Â§25; 1967 c.590 Â§15]

Â Â Â Â Â  377.520 [1961 c.614 Â§2; 1963 c.400 Â§16; 1965 c.219 Â§26; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.521 Status of previously designated scenic areas. All scenic areas designated prior to October 4, 1977, shall continue to retain their designation as scenic areas. [1977 c.578 Â§2]

Â Â Â Â Â  Note: 377.521 was enacted into law by the Legislative Assembly but was not added to ORS 377.505 to 377.540 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.525 [1961 c.614 Â§4; 1963 c.400 Â§17; 1969 c.314 Â§30; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.530 [1961 c.614 Â§5; 1963 c.400 Â§18; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.535 [1961 c.614 Â§6; 1963 c.400 Â§19; repealed by 1977 c.578 Â§5]

Â Â Â Â Â  377.540 Director of Transportation to enforce orders and render administrative assistance. The Director of Transportation shall take appropriate action for the administration and enforcement of orders issued under the provisions of ORS 377.505 to 377.545 (1975 Replacement Part). [1961 c.614 Â§10; 1963 c.400 Â§20; 1977 c.578 Â§4; 1993 c.741 Â§46]

Â Â Â Â Â  377.545 [1961 c.614 Â§9; repealed by 2001 c.750 Â§7]

JUNKYARDS

Â Â Â Â Â  377.605 Definitions for ORS 377.605 to 377.655. As used in ORS 377.605 to 377.655, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Transportation.

Â Â Â Â Â  (3) ÂFederal-aid primary systemÂ means the federal-aid primary system in existence on June 1, 1991, and any highway that is not on such system but that is on the National Highway System.

Â Â Â Â Â  (4) ÂInterstate SystemÂ means every state highway that is part of the National System of Interstate and Defense Highways established by the department in compliance with section 103(e) of title 23, United States Code.

Â Â Â Â Â  (5) ÂJunkÂ means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled, wrecked, scrapped or ruined motor vehicles, or motor vehicle parts, iron, steel or other old or scrap ferrous, or nonferrous material, metal or nonmetal materials.

Â Â Â Â Â  (6) ÂJunkyardÂ means any establishment or place of business where there is accumulated on the premises eight or more motor vehicles or an equivalent volume of junk that is maintained, operated or used for storing, keeping, buying or selling of junk and the term includes automobile graveyards, garbage dumps and scrap metal processing facilities.

Â Â Â Â Â  (7) ÂMaintainÂ means to allow to exist.

Â Â Â Â Â  (8) Â
Main
traveled wayÂ means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

Â Â Â Â Â  (9) ÂState highwayÂ or Âstate highway systemÂ means the entire width between the boundary lines of every state highway as defined in ORS 366.005, including but not limited to the Interstate System and the federal-aid primary system.

Â Â Â Â Â  (10) ÂVisibleÂ means capable of being seen without visual aid by a person of normal visual acuity.

Â Â Â Â Â  (11) ÂZoned industrial areaÂ is an area adjacent to a state highway or public highway which is zoned for industrial use under authority of state law. [1967 c.590 Â§3; 1979 c.186 Â§16; 1979 c.210 Â§1; 1993 c.741 Â§47]

Â Â Â Â Â  377.610 Public policy on junkyards. The Legislative Assembly hereby finds and declares that establishment, maintenance and operation of junkyards along public highways should be controlled in accordance with the provisions of ORS 377.605 to 377.655 in order to protect the public investment in such highways, promote the safety and recreational value of public travel on such highways, preserve natural beauty and aesthetic features of such highways and adjacent areas, and maintain the qualifications of this state for its share of federal-aid highway funds payable under title 23, United States Code, and in furtherance of the purposes previously established under ORS 366.556 to 366.578. [1967 c.590 Â§2]

Â Â Â Â Â  377.615 DirectorÂs authority to promulgate regulations, enter into agreements with federal government. (1) The Director of Transportation shall promulgate such regulations as are necessary to carry out the provisions of ORS 377.605 to 377.655. Except where federal law or rules and regulations require otherwise as a condition to receipt of federal granted funds, the rules shall be promulgated pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The director is authorized to enter into any necessary agreements with the United States Government or any officer or agency thereof authorized to make agreements pursuant to title 23, United States Code, relating to the control of junkyards in areas adjacent to the state highway system. [1967 c.590 Â§4; 1993 c.741 Â§48]

Â Â Â Â Â  377.620 Restrictions on maintaining or establishing junkyard along highway. (1) Except as provided in subsection (3) of this section, no junkyard in existence on June 30, 1967, may be maintained after June 30, 1967, within 1,000 feet of the nearest edge of the right of way of:

Â Â Â Â Â  (a) The Interstate System.

Â Â Â Â Â  (b) The federal-aid primary system.

Â Â Â Â Â  (c) Other state highways, unless permitted by the Director of Transportation and subject to rules adopted by the director.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no junkyard shall be established after June 30, 1967, within 1,000 feet of the nearest edge of the right of way of any state highway or which is visible from any state highway, as defined by ORS 377.505, where the area immediately adjacent to the state highway retains designation as a scenic area pursuant to ORS 377.521.

Â Â Â Â Â  (3) Except as provided in ORS 377.510 relating to location of junkyards within or adjacent to designated scenic areas, this section does not prohibit the establishment or maintenance along state highways of the following junkyards:

Â Â Â Â Â  (a) Junkyards that are hidden or adequately screened by the terrain or other natural objects, or by plantings, fences, or other appropriate means so as not to be visible from the main traveled way of the state highway, in accordance with regulations promulgated by the director.

Â Â Â Â Â  (b) Junkyards located in zoned industrial areas.

Â Â Â Â Â  (4) No owner or operator of a junkyard shall place any junk on a state highway right of way. [1967 c.590 Â§5; 1975 c.262 Â§1; 1983 c.740 Â§122; 1993 c.741 Â§49; 2007 c.199 Â§24]

Â Â Â Â Â  377.625 Screening junkyard located in restricted area. (1) Any junkyard which is in existence on June 30, 1967, less than 1,000 feet from the nearest edge of the right-of-way line and visible from the main traveled way of the Interstate System or the federal-aid primary system and is not in a zoned industrial area, may be screened by the Director of Transportation, if economically and otherwise feasible, at locations on the highway rights of way or in areas outside of the rights of way acquired for such purposes by the Department of Transportation.

Â Â Â Â Â  (2) Any junkyard which is in existence on June 30, 1967, less than 1,000 feet from the nearest edge of the right-of-way line and which is visible from the main traveled way of any state highway other than the Interstate System or federal-aid primary system and is not in a zoned industrial area, may be screened by the director when it is financially, economically and otherwise feasible. The screening may be located on the highway rights of way or in areas outside the rights of way acquired for such purposes by the department. [1967 c.590 Â§6; 1979 c.210 Â§2; 1993 c.741 Â§50]

Â Â Â Â Â  377.630 Removing junkyard from restricted area. (1) Where a junkyard is in existence on June 30, 1967, less than 1,000 feet of the nearest edge of the right-of-way line of the Interstate System or federal-aid primary system, is not in a zoned industrial area, and cannot be effectively screened as provided in ORS 377.625 (1), then the Department of Transportation may secure such interests in land as may be necessary to relocate, remove or dispose of the junkyard and may pay for the cost of relocation, removal or disposal thereof, as set forth in ORS 377.640.

Â Â Â Â Â  (2) Where a junkyard is in existence less than 1,000 feet of the nearest edge of the right-of-way line and visible from the main traveled way of any state highway which becomes a part of the Interstate System or federal-aid primary system and is not in a zoned industrial area, the junkyard may be screened as provided in subsection (1) of this section or may be relocated, removed or disposed of by the department after the portion of the state highway involved becomes a part of the Interstate System or the federal-aid primary system, as provided in subsection (1) of this section.

Â Â Â Â Â  (3) Where a junkyard is in existence on June 30, 1967, less than 1,000 feet of the nearest edge of the right-of-way line of any state highway other than the Interstate System or federal-aid primary system, is not in a zoned industrial area, and cannot be effectively screened as provided in ORS 377.625 (2), then the department may, in its discretion, secure such interests in lands as may be necessary to relocate, remove or dispose of the junkyard. [1967 c.590 Â§7; 1979 c.210 Â§3]

Â Â Â Â Â  377.635 Junkyard in violation of restrictions declared a public nuisance; authority to abate; when junk placed on state highway right of way. (1) Any junkyard which comes into existence after June 30, 1967, and which is in violation of ORS 377.620, is hereby found and declared to be a public nuisance. The Director of Transportation, 30 days after written notice is mailed to the person owning or operating the junkyard, may institute, on behalf of the Department of Transportation any legal proceedings the director considers necessary to prevent the violation of ORS 377.620.

Â Â Â Â Â  (2) Whenever the owner or operator of a junkyard places junk on state highway right of way adjacent to or in the immediate vicinity of the junkyard, the director, 10 days after written notice is mailed to the person owning or operating the junkyard, may remove and store the junk. Junk placed on a highway right of way adjacent to or in the vicinity of a junkyard is prima facie evidence that it has been placed there by the owner or the operator of the junkyard. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the junk by sale or otherwise. When removal is performed by the director, the director shall not be liable for conversion of any personal property and the director may collect the directorÂs cost for removal, storage and sale or disposal from the person owning the junk. [1967 c.590 Â§8; 1975 c.262 Â§2; 1979 c.210 Â§4; 1993 c.741 Â§51]

Â Â Â Â Â  377.640 Acquisition of land necessary to screen or relocate junkyards. The Department of Transportation may acquire by purchase, agreement, donation, or the exercise of the power of eminent domain, such lands or interest in lands as may be necessary for the screening or the relocation, removal or disposal of junkyards. In exercising the power of eminent domain the department shall be governed by the provisions of ORS chapter 35. [1967 c.590 Â§9; 1971 c.741 Â§36]

Â Â Â Â Â  377.645 Expenditure of moneys to screen or relocate junkyards prior to availability of federal matching funds. (1) The Department of Transportation may expend moneys appropriated to the department for the purposes of the screening, relocating, removal or disposal of junkyards as provided in ORS 377.625 to 377.640, except that the department may not use moneys that are subject to the provisions of section 3a, Article IX of the Oregon Constitution. Moneys appropriated for the purposes specified in this subsection may be expended by the department unless and until federal-aid matching funds are appropriated and made available to the state for such similar purposes as provided in section 136, title 23, United States Code.

Â Â Â Â Â  (2) All money received by the Director of Transportation under ORS 377.505, 377.510, 377.515 and 377.605 to 377.655 shall be credited to the State Highway Fund. [1967 c.590 Â§Â§10,11; 1983 c.338 Â§924; 1993 c.741 Â§52; 2001 c.750 Â§1]

DISPOSAL OF PROPERTY

Â Â Â Â Â  377.650 Personal property not junk as nuisance; disposition of property; liability. Any personal property not coming within the definition of junk, except a vehicle as defined in ORS 801.590 or a manufactured structure as defined in ORS 446.561, that is deposited, left or displayed on a state highway is hereby found and declared to be a public nuisance. The Director of Transportation may do any of the following with respect to personal property declared to be a nuisance by this section:

Â Â Â Â Â  (1) Ten days after written notice is mailed to the person owning the personal property, the director may institute on behalf of the Department of Transportation any legal proceedings the director considers necessary to prevent the violation of this section.

Â Â Â Â Â  (2) Ten days after written notice, the director may remove the personal property and store it. After 30 days of storage, unless claimed sooner by the owner, the director may sell or otherwise dispose of the personal property. Where removal is performed by the director, the director shall not be liable for any conversion of personal property and may collect the cost for removal, storage and sale or disposal of the personal property from the person owning it.

Â Â Â Â Â  (3) If the property is a sign, as defined under ORS 377.710, that is portable or if the property has been repeatedly deposited, left or displayed in violation of this section, the director may follow the procedures under ORS 377.655. This subsection applies notwithstanding any other provision of this section. [1975 c.262 Â§4; 1983 c.338 Â§925; 1985 c.110 Â§1; 1993 c.741 Â§53; 1999 c.59 Â§102; 2003 c.655 Â§73]

Â Â Â Â Â  377.655 Rules for removal and disposition of signs and property in violation of ORS 377.650. (1) The department shall adopt rules consistent with this section to provide procedures for the removal and disposition of portable signs or personal property that has been repeatedly left, deposited or displayed in violation of ORS 377.650.

Â Â Â Â Â  (2) Rules adopted by the department under this section may provide for any of the following:

Â Â Â Â Â  (a) A reduction in the times required for notice of violation, opportunity for hearing, opportunity to remove the violation and removal of the violation.

Â Â Â Â Â  (b) Removal of the violation without prior notice if the person committing the violation has been given prior notice of the violation. If removal is provided under this paragraph, opportunity for hearing must be provided by the rules within five days after the removal.

Â Â Â Â Â  (c) Any other rules concerning removal and disposition of such violations that the department determines will reduce the repeating of such violations. [1985 c.110 Â§2]

MOTORIST INFORMATION SIGNS

(General Provisions)

Â Â Â Â Â  377.700 Short title. ORS 377.700 to 377.840 and 377.992 shall be known and may be cited as the Oregon Motorist Information Act of 1971. [1971 c.770 Â§1]

Â Â Â Â Â  377.705 Policy. To promote the public safety; to preserve the recreational value of public travel on the stateÂs highways; to preserve the natural beauty and aesthetic features of such highways and adjacent areas; to provide information about and direct travelers to public accommodations, services for the traveling public, campgrounds, parks, recreational areas, and points of scenic, historic, cultural and educational interest, it is the policy of this state and the purpose of ORS 377.700 to 377.840 and 377.992:

Â Â Â Â Â  (1) To establish official information centers and motorist informational signs, including sign plazas in appropriate locations for the convenient arrangement of those signs.

Â Â Â Â Â  (2) To provide for publication and distribution of official guidebooks and other publications.

Â Â Â Â Â  (3) To prohibit the indiscriminate use of other outdoor advertising.

Â Â Â Â Â  (4) To provide motorists, where feasible, a telephone emergency, information and reservation system for lodging. [1971 c.770 Â§2; 1999 c.877 Â§1]

Â Â Â Â Â  377.707 Identifying location of signs on construction plans; repair or replacement of damaged signs. (1) The Department of Transportation shall ensure that all construction and engineering plans for state highways identify the locations of motorist informational signs, tourist oriented directional signs and logo signs. The department shall adopt written plans for protecting the signs from damage during construction.

Â Â Â Â Â  (2) If any sign specified in subsection (1) of this section is damaged, destroyed or lost as a result of work on a highway done by the department, the department shall repair or replace the sign. [2001 c.402 Â§2]

Â Â Â Â Â  Note: 377.707 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.708 Effect on certain signs of transfer of jurisdiction over state highway. (1) As part of the negotiation process between the Department of Transportation and another road authority concerning transfer of jurisdiction over a state highway from the department to the other road authority, the department shall identify any tourist oriented directional signs and logo signs on the state highway that will be affected by the transfer. If there are such signs, the department shall notify the Travel Information Council of the proposed transfer of jurisdiction.

Â Â Â Â Â  (2) When signs described in subsection (1) of this section are identified, the road authority that will receive jurisdiction over the state highway shall, as part of the negotiation process, agree in writing to protect the signs from destruction or removal. The transfer of jurisdiction may not take place until the receiving road authority has entered into the written agreement described in this subsection.

Â Â Â Â Â  (3) After the transfer of jurisdiction, the Travel Information Council shall retain authority over signs on the highway as though the highway were still a state highway.

Â Â Â Â Â  (4) After a transfer of jurisdiction over a state highway from the department to another road authority, the council shall notify the receiving road authority of any request for a new sign and shall request approval of the signÂs location from that road authority. [2003 c.388 Â§2]

Â Â Â Â Â  Note: 377.708 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.710 Definitions for ORS 377.700 to 377.840; rules. As used in ORS 377.700 to 377.840 unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBack-to-back signÂ means a sign with multiple display surfaces mounted on a single structure with display surfaces visible to traffic from opposite directions of travel.

Â Â Â Â Â  (2) ÂCommercial or industrial zoneÂ means an area, adjacent to a state highway, that is zoned for commercial or industrial use by or under state statute or local ordinance.

Â Â Â Â Â  (3) ÂCouncilÂ means the Travel Information Council created by ORS 377.835.

Â Â Â Â Â  (4) ÂCutoutÂ means every type of display in the form of letters, figures, characters or other representations in cutout or irregular form attached to and superimposed upon a sign.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of Transportation.

Â Â Â Â Â  (7) ÂDisplay surfaceÂ means the area of a sign available for the purpose of displaying a message.

Â Â Â Â Â  (8) ÂDouble-faced signÂ means a sign with multiple display surfaces with two or more separate and different messages visible to traffic from one direction of travel.

Â Â Â Â Â  (9) ÂErectÂ means to construct, build, assemble, place, affix, attach, create, paint, draw or in any way bring into being or establish.

Â Â Â Â Â  (10) ÂFederal-aid primary systemÂ or Âprimary highwayÂ means the federal-aid primary system in existence on June 1, 1991, and any highway that is on the National Highway System.

Â Â Â Â Â  (11) ÂFreewayÂ means a divided arterial highway with four or more lanes available for through traffic with full control of access and grade separation at intersections.

Â Â Â Â Â  (12) ÂGovernmental unitÂ means the federal government, the state, or a city, county or other political subdivision or an agency thereof.

Â Â Â Â Â  (13) ÂInterstate highwayÂ or Âinterstate systemÂ means every state highway that is a part of the National System of Interstate and Defense Highways established pursuant to section 103(c), title 23, United States Code.

Â Â Â Â Â  (14) ÂLogoÂ means a symbol or design used by a business as a means of identification of its products or services.

Â Â Â Â Â  (15) ÂLogo signÂ means a sign located on highway right of way on which logos for gas, food, lodging and camping are mounted.

Â Â Â Â Â  (16) ÂMaintainÂ includes painting, changing messages on display surfaces, adding or removing a cutout or display surface of the same dimensions, replacing lights or the catwalk, making routine repairs necessary to keep the sign in a neat, clean, attractive and safe condition, and allowing the sign to exist.

Â Â Â Â Â  (17) Â
Main
traveled wayÂ means the through traffic lanes, exclusive of frontage roads, auxiliary lanes and ramps.

Â Â Â Â Â  (18) ÂMotorist informational signÂ means a sign erected in a safety rest area, scenic overlook or sign plaza and maintained under the authority of ORS 377.700 to 377.840 to inform the traveling public about public accommodations, services for the traveling public and points of scenic, historic, cultural, scientific, outdoor recreational and educational interest.

Â Â Â Â Â  (19) ÂNonconforming signÂ means a sign that complied with ORS 377.700 to 377.840 when erected, but no longer complies with ORS 377.700 to 377.840 because of a later change in the law or in the conditions outside of the ownerÂs control. An unlawfully located or maintained sign is not a nonconforming sign.

Â Â Â Â Â  (20) ÂOutdoor advertising signÂ means:

Â Â Â Â Â  (a) A sign that is not at the location of a business or an activity open to the public, as defined by the department by rule; or

Â Â Â Â Â  (b) A sign for which compensation or anything of value as defined by the department by rule is given or received for the display of the sign or for the right to place the sign on anotherÂs property.

Â Â Â Â Â  (21) ÂProtected areaÂ means an area located within 660 feet of the edge of the right of way of any portion of an interstate highway constructed upon any part of right of way, the entire width of which was acquired by the State of Oregon subsequent to July 1, 1956, and which portion or segment does not traverse:

Â Â Â Â Â  (a) A commercial or industrial zone within the boundaries of a city, as such boundaries existed on September 21, 1959, wherein the use of real property adjacent to the interstate highway is subject to municipal regulation or control; or

Â Â Â Â Â  (b) Other areas where land use, as of September 21, 1959, is established as industrial or commercial pursuant to state law.

Â Â Â Â Â  (22) ÂReconstructÂ means replacing a sign totally or partially destroyed, changing its overall height or performing any work, except maintenance work, that alters or changes a sign that lawfully exists under ORS 377.700 to 377.840.

Â Â Â Â Â  (23) ÂRelocateÂ includes, but is not limited to removing a sign from one site and erecting a new sign upon another site as a substitute therefor.

Â Â Â Â Â  (24) ÂRest areaÂ means an area established and maintained within or adjacent to a state highway right of way by or under public supervision or control for the convenience of the traveling public, and includes safety rest areas, scenic overlooks or similar roadside areas.

Â Â Â Â Â  (25) ÂSecondary highwayÂ means any state highway other than an interstate highway or primary highway.

Â Â Â Â Â  (26)(a) ÂSignÂ means any sign, display, message, emblem, device, figure, painting, drawing, placard, poster, billboard or other thing that is designed, used or intended for advertising purposes or to inform or attract the attention of the public.

Â Â Â Â Â  (b) ÂSignÂ includes the sign structure, display surface and all other component parts of a sign.

Â Â Â Â Â  (c) When dimensions of a sign are specified, ÂsignÂ includes panels and frames and both sides of a sign of specified dimensions or area.

Â Â Â Â Â  (27) ÂSign areaÂ means the overall dimensions of all panels capable of displaying messages on a sign structure.

Â Â Â Â Â  (28) ÂSign plazaÂ means a structure erected and maintained by or for the department or the Travel Information Council, adjacent to or in close proximity to a state highway, for the display of motorist information.

Â Â Â Â Â  (29) ÂSign rules for protected areasÂ means rules adopted by the department applicable to signs displayed within protected areas.

Â Â Â Â Â  (30) ÂSign structureÂ or ÂstructureÂ means the supports, uprights, braces, poles, pylons, foundation elements, framework and display surfaces of a sign.

Â Â Â Â Â  (31) ÂState highway,Â ÂhighwayÂ or Âstate highway systemÂ means the entire width between the boundary lines of the right of way of every state highway, as defined by ORS 366.005, and the interstate system and the federal-aid primary system.

Â Â Â Â Â  (32) ÂTourist oriented directional signÂ means a sign erected on state highway right of way to provide business identification and directional information for services and activities of interest to tourists.

Â Â Â Â Â  (33) ÂTraffic control sign or deviceÂ means an official route marker, guide sign, warning sign, or sign directing or regulating traffic, which has been erected by or under the order of the department.

Â Â Â Â Â  (34) ÂTravel plazaÂ means any staffed facility erected under the authority of the Travel Information Council to serve motorists by providing brochures, displays, signs and other visitor information and located in close proximity to a highway.

Â Â Â Â Â  (35) ÂTri-vision signÂ means a sign that contains display surfaces composed of a series of three-sided rotating slats arranged side by side, either horizontally or vertically, that are rotated by an electromechanical process and capable of displaying a total of three separate and distinct messages, one message at a time, provided that the rotation from one message to another message is no more frequent than every eight seconds and the actual rotation process is accomplished in four seconds or less.

Â Â Â Â Â  (36) ÂV-type signÂ means two signs erected independently of each other with multiple display surfaces having single or multiple messages visible to traffic from opposite directions, with an interior angle between the two signs of not more than 120 degrees and the signs separated by not more than 10 feet at the nearest point.

Â Â Â Â Â  (37) ÂVisibleÂ means capable of being seen without visual aid by a person of normal visual acuity, whether or not legible from the main traveled way of any state highway. [1971 c.770 Â§3; 1973 c.790 Â§1; 1974 c.33 Â§1; 1975 c.336 Â§1; 1977 c.265 Â§1; 1983 c.111 Â§1; 1987 c.336 Â§2; 1993 c.741 Â§54; 1999 c.877 Â§2; 2007 c.199 Â§5]

Â Â Â Â Â  377.712 Issuance of permits for certain preexisting signs. (1) Notwithstanding the provisions of ORS 377.700 to 377.780, the owner of any outdoor advertising sign in existence on May 30, 2007, located in a commercial or industrial zone in existence on May 30, 2007, that meets all requirements for obtaining an outdoor advertising sign permit as set out in ORS 377.700 to 377.780 and for which the owner had not secured an outdoor advertising permit as required by ORS 377.725 prior to May 30, 2007, either because of ignorance of the requirements of ORS 377.725 or because the area, road or street adjacent to which the sign was situated was not, at that time, designated as a state highway, shall be entitled to the issuance of an outdoor advertising sign permit by the Department of Transportation upon application by the owner of the sign and the payment of the fee established by the department under ORS 377.729.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 377.700 to 377.780, the owner of any outdoor advertising sign visible from a road or street that is designated as a state highway after May 30, 2007, is entitled to the issuance of an outdoor advertising sign permit for the sign upon application by the owner of the sign, payment of the fee established by the department under ORS 377.729 and receipt of the affidavit required under ORS 377.723, if the sign was lawfully located within a commercial or industrial zone at the time of designation as a state highway. [1977 c.265 Â§7; 1993 c.376 Â§1; 2001 c.104 Â§127; 2001 c.750 Â§4; 2007 c.199 Â§6]

Â Â Â Â Â  Note: 377.712 was enacted into law by the Legislative Assembly but was not added to or made a part of any series in ORS chapter 377 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Signs, Generally)

Â Â Â Â Â  377.715 Application of ORS 377.700 to 377.840; prohibition against erection or maintenance of certain signs not in compliance with law. ORS 377.700 to 377.840, and the rules adopted pursuant thereto, apply to signs erected or maintained outside the right of way along state highways and visible to the traveling public from a state highway. A person may not erect or maintain a sign visible to the traveling public from a state highway, except where permitted outside the right of way of a state highway, unless the sign complies with the provisions of ORS 377.505 to 377.540 and 377.700 to 377.840, and the rules adopted pursuant thereto. A person may not erect or maintain a sign on the right of way of a state highway, other than a traffic control sign or device. [1971 c.770 Â§8; 1973 c.790 Â§2; 1974 c.33 Â§2; 1975 c.336 Â§2; 1983 c.111 Â§2; 1987 c.336 Â§3; 1999 c.877 Â§3; 2007 c.199 Â§7]

Â Â Â Â Â  377.720 Prohibited signs; exceptions. A sign may not be erected or maintained if it:

Â Â Â Â Â  (1) Interferes with, imitates or resembles any traffic control sign or device, or attempts or appears to attempt to direct the movement of traffic.

Â Â Â Â Â  (2) Prevents the driver of a motor vehicle from having a clear and unobstructed view of traffic control signs or devices or approaching or merging traffic.

Â Â Â Â Â  (3) Contains, includes or is illuminated by any flashing, intermittent, revolving, rotating or moving light or moves or has any animated or moving parts. This subsection does not apply to:

Â Â Â Â Â  (a) A traffic control sign or device.

Â Â Â Â Â  (b) Signs or portions thereof with lights that may be changed at intermittent intervals by electronic process or remote control that are not outdoor advertising signs.

Â Â Â Â Â  (c) A tri-vision sign, except that a tri-vision sign may not be illuminated by any flashing, intermittent, revolving, rotating or moving lights.

Â Â Â Â Â  (4) Has any lighting, unless such lighting is so effectively shielded as to prevent beams or rays of light from being directed at any portion of the main traveled way of a state highway, or is of such low intensity or brilliance as not to cause glare or to impair the vision of the driver of a motor vehicle or otherwise to interfere with the operation thereof.

Â Â Â Â Â  (5) Is located upon a tree, or painted or drawn upon a rock or other natural feature.

Â Â Â Â Â  (6) Advertises activities that are illegal under any state or federal law applicable at the location of the sign or of the activities.

Â Â Â Â Â  (7) Is not maintained in a neat, clean and attractive condition and in good repair.

Â Â Â Â Â  (8) Is not able to withstand a wind pressure of 20 pounds per square foot of exposed surface.

Â Â Â Â Â  (9) Is on a vehicle or trailer that is located on public or private property. This subsection does not apply to a vehicle or trailer used for transportation by the owner or person in control of the property. [1971 c.770 Â§15; 1973 c.790 Â§3; 1977 c.256 Â§2; 1981 c.392 Â§1; 1999 c.877 Â§4; 2007 c.199 Â§8]

Â Â Â Â Â  377.723 Affidavit of city or county necessary for issuance of sign permit; requirements of affidavit. Notwithstanding any other provision of ORS 377.700 to 377.840, the Department of Transportation shall not issue a permit under ORS 377.725 or 377.767 unless the applicant for the permit submits affidavits that meet the following requirements:

Â Â Â Â Â  (1) The applicant must submit an affidavit from each city or county that would have jurisdiction over the proposed sign.

Â Â Â Â Â  (2) Each affidavit must contain a certification by the respective city or county that the proposed sign would comply with all applicable ordinances, plans, rules and other requirements of the city or county.

Â Â Â Â Â  (3) Each affidavit must be on a form prepared by the department. [1981 c.329 Â§2; 1987 c.336 Â§4; 1993 c.741 Â§55]

Â Â Â Â Â  377.725 Permit; application; fee; cancellation; rules. (1) A person may not erect, control, relocate or reconstruct an outdoor advertising sign unless the Department of Transportation has issued a permit for the erection, control, relocation or reconstruction of the sign.

Â Â Â Â Â  (2) A person who applies for a permit to the Director of Transportation shall complete forms furnished by the director. The permit application shall include a precise description of the outdoor advertising sign and such other information as the director considers necessary or desirable to determine compliance with ORS 377.700 to 377.840. The director shall issue a permit for an outdoor advertising sign that complies with ORS 377.700 to 377.840. A valid permit may be transferred to another person upon written notice to the director.

Â Â Â Â Â  (3) A permit may not be issued for an outdoor advertising sign located adjacent to an interstate highway or freeway unless the director determines that access to the sign from the interstate highway or freeway can be obtained without violating the access control line of the interstate highway or freeway.

Â Â Â Â Â  (4) A permit shall be renewed annually on the first day of January. Application for renewal of a permit shall be filed prior to expiration of the term of the permit. If application for renewal of a permit is filed within 30 days after the expiration of the term, the permit shall be granted if any additional fee specified by the department in rules adopted under ORS 377.729 is paid at the time the application is filed. Any permit not renewed in accordance with this section shall be canceled.

Â Â Â Â Â  (5) Permit fees for purposes of this section are as established by the department by rule under ORS 377.729.

Â Â Â Â Â  (6) A permit shall be issued for one year. The applicable fee shall accompany the permit application. A fee may not be prorated for a fraction of a year or be refunded if the outdoor advertising sign is removed.

Â Â Â Â Â  (7) The display surface of an outdoor advertising sign may be changed or cutouts may be attached or removed within the sign area without obtaining a permit. However, a permit shall be obtained if the outdoor advertising sign is reconstructed.

Â Â Â Â Â  (8) A reconstruction permit may be issued for the addition of another display surface on the opposite side of an existing, conforming sign under permit, that is no larger than the existing display surface.

Â Â Â Â Â  (9) The director shall require removal of a sign or shall cancel a permit and require removal of an outdoor advertising sign as provided by ORS 377.775 if the director finds a sign has been erected, maintained or serviced from the highway right of way at any portion of the right of way where the department has acquired rights of access to the highway or rights of access have not accrued to the abutting property. If there is no permit for the outdoor advertising sign, then the director shall require removal of the outdoor advertising sign. In addition, the department may recover from the owner of the sign or outdoor advertising sign or from the person erecting, maintaining or servicing the sign or outdoor advertising sign, the amount of damage to landscaping, sod, fencing, ditches or other highway appurtenances resulting from such acts. If a permit is canceled under this subsection, an outdoor advertising sign may not be relocated under ORS 377.767.

Â Â Â Â Â  (10)(a) The director may cancel a permit, unless a corrected application is filed or the outdoor advertising sign is brought into compliance within 30 days after written notice thereof is mailed to the permittee, if the director finds:

Â Â Â Â Â  (A) The applicant has knowingly supplied materially false or misleading information in the application for a permit or renewal thereof; or

Â Â Â Â Â  (B) The sign covered by the permit violates ORS 377.700 to 377.840.

Â Â Â Â Â  (b) If a permit is canceled under this subsection, an outdoor advertising sign may not be relocated under ORS 377.767, and the holder of the permit is not entitled to a relocation credit as defined in ORS 377.766.

Â Â Â Â Â  (11) The director shall cancel a permit immediately upon failure of a permittee to erect or maintain the outdoor advertising sign as described by the permit application and to attach a permit plate to the sign 180 days after the date of issuance of the permit.

Â Â Â Â Â  (12) The director shall assign a permit plate with an identification number to the permit issued for an outdoor advertising sign. The permittee shall attach the permit plate to the outdoor advertising sign so the plate is visible from the adjacent state highway. The absence of a permit plate or failure to renew the permit annually is prima facie evidence that the outdoor advertising sign does not comply with ORS 377.700 to 377.840.

Â Â Â Â Â  (13) Except as otherwise provided in ORS 377.712, 377.753 and 377.765, no permits shall be issued for the erection of any new outdoor advertising sign after May 30, 2007.

Â Â Â Â Â  (14) The director may establish more than one class or type of outdoor advertising sign permit as necessary or desirable to carry out ORS 377.700 to 377.840.

Â Â Â Â Â  (15) Any hearing under this section shall be conducted as a contested case hearing under ORS chapter 183. [1971 c.770 Â§23; 1973 c.790 Â§4; 1974 c.33 Â§3; 1975 c.336 Â§4; 1977 c.265 Â§2; 1985 c.553 Â§1; 1993 c.376 Â§2; 1993 c.741 Â§56; 1999 c.877 Â§5; 2001 c.750 Â§5; 2003 c.126 Â§1; 2007 c.199 Â§9]

Â Â Â Â Â  377.726 [1977 c.265 Â§8; 1979 c.146 Â§3; 1981 c.308 Â§2; 1999 c.877 Â§6; 2001 c.750 Â§6; repealed by 2007 c.199 Â§28]

Â Â Â Â Â  377.727 [1974 c.33 Â§8; 1999 c.663 Â§1; 2007 c.71 Â§100; repealed by 2007 c.199 Â§28]

Â Â Â Â Â  377.729 Fees for sign permits and business licenses; rules. The Department of Transportation may adopt rules establishing permit fees for purposes of ORS 377.725 and fees for an outdoor advertising business license issued under ORS 377.730. Fees established by the department shall be designed to recover the cost to the department of regulating signs that are outside the right of way of a highway but are visible from the highway. [1985 c.553 Â§4; 1987 c.336 Â§1; 2001 c.750 Â§2]

Â Â Â Â Â  377.730 License for business of maintaining or erecting signs; fee; application; revocation; suspension. (1) A person shall not engage in the business of erecting or maintaining outdoor advertising signs for other persons without first obtaining an annual license therefor from the Director of Transportation and paying the annual license fee established by the Department of Transportation by rule as provided in ORS 377.729.

Â Â Â Â Â  (2) An application for a license or renewal thereof shall be made on a form furnished by the director, shall contain such pertinent information as the director may require and shall be accompanied by the applicable annual fee. A license granted under this section expires on June 30 of each year. The fee shall not be prorated. The director shall by certified mail send to each licensee a notice of expiration of license and a renewal application form not less than 30 days before the date of expiration.

Â Â Â Â Â  (3) If the director finds that an applicant has knowingly provided materially false or misleading information in the application or that a licensee has violated any of the provisions of ORS 377.700 to 377.840, the director may revoke, suspend for a period of up to one year or refuse to renew the license unless a corrected application is filed or the violation ceases, within 30 days after written notice to do so is mailed to the applicant or licensee. During the suspension of a license, the licensee may continue in business, but shall not erect or reconstruct any sign requiring a permit under ORS 377.700 to 377.840. [1971 c.770 Â§22; 1973 c.790 Â§5; 1993 c.741 Â§57; 2001 c.750 Â§3]

Â Â Â Â Â  377.735 Exemptions from sign permit requirements; historic signs; rules. (1) The permit requirements of ORS 377.700 to 377.840 do not apply to:

Â Â Â Â Â  (a) Signs of a governmental unit, including but not limited to traffic control signs or devices, legal notices or warnings.

Â Â Â Â Â  (b) A temporary sign on private property if:

Â Â Â Â Â  (A) The sign does not exceed 12 square feet;

Â Â Â Â Â  (B) The sign is not on a permanent base;

Â Â Â Â Â  (C) The sign does not remain in place for a period of more than 60 days in a calendar year, except that a sign erected by a resident on the residentÂs residential property may remain in place for longer than 60 days in a calendar year;

Â Â Â Â Â  (D) No person receives compensation or anything of value as defined by the Department of Transportation by rule for displaying the sign; and

Â Â Â Â Â  (E) The sign complies with ORS 377.720.

Â Â Â Â Â  (2) The Department of Transportation may adopt rules that, for good cause shown, allow a person displaying a temporary sign to obtain a variance from the restrictions in subsection (1)(b) of this section. The department shall not consider the content of the sign in deciding whether to allow a variance.

Â Â Â Â Â  (3) The department shall adopt rules for the approval and preservation of historic signs. Rules adopted under this subsection may not be based on or allow consideration of the content of the signs.

Â Â Â Â Â  (4) The department shall adopt rules for the erection and maintenance of permanent signs that do not exceed six square feet and that provide messages for the safety or convenience of the public.

Â Â Â Â Â  (5) ORS 377.700 to 377.840 do not apply to a sign erected or maintained within a city more than 660 feet from the nearest edge of the right of way of a state highway, unless the sign is designed to be viewed primarily from the state highway. [1971 c.770 Â§14; 1973 c.790 Â§6; 1975 c.336 Â§5; 1977 c.265 Â§3; 1987 c.336 Â§5; 1993 c.741 Â§58; 1999 c.877 Â§7; 2007 c.199 Â§10]

Â Â Â Â Â  377.737 Giving or receiving compensation or value for signs; rules. (1) To determine whether a person is giving or receiving, or has given or received, compensation or anything of value as defined by the Department of Transportation by rule for displaying a sign, the department may issue an investigative demand upon any person it reasonably believes may have relevant documents or information.

Â Â Â Â Â  (2) If any person after being served an investigative demand under subsection (1) of this section fails or refuses to obey the demand, the Department of Transportation may request that the Department of Justice apply to an appropriate circuit court and, after a hearing, request an order requiring compliance with the demand. [2007 c.199 Â§2]

Â Â Â Â Â  Note: 377.737 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.740 ORS 377.700 to 377.840 not intended to authorize signs prohibited by other governmental units. Nothing in ORS 377.700 to 377.840 and 377.992 is intended to permit a person to erect or maintain any sign that is prohibited by any governmental unit. [1971 c.770 Â§25]

Â Â Â Â Â  377.745 Limitation on form and size of signs. (1) Except as provided in subsection (3) of this section, an outdoor advertising sign may not exceed:

Â Â Â Â Â  (a) A length of 48 feet;

Â Â Â Â Â  (b) A height, excluding foundation and supports, of 14 feet; or

Â Â Â Â Â  (c) A sign area of 825 square feet.

Â Â Â Â Â  (2) In determining the dimensions of an outdoor advertising sign or sign area under this section:

Â Â Â Â Â  (a) Cutouts that project beyond the borders of an outdoor advertising sign shall be included in measuring the area of a sign, but not the height or length of a sign. The sign area of cutouts shall be no more than 20 percent of the area of the sign to which attached.

Â Â Â Â Â  (b) The limitations apply separately to each side of a back-to-back sign.

Â Â Â Â Â  (c) The size limitations apply separately to each sign forming a V-type sign.

Â Â Â Â Â  (d) The size limitations apply separately to each of the display surfaces on a tri-vision sign.

Â Â Â Â Â  (3) A nonconforming outdoor advertising sign in existence on May 30, 2007, may continue to exceed the size limitations established in this section until the sign is reconstructed or relocated, at which time the sign must comply with subsection (1) of this section. [1971 c.770 Â§20; 1973 c.790 Â§7; 1999 c.877 Â§8; 2007 c.199 Â§11]

Â Â Â Â Â  377.750 Spacing between signs. (1) For the purpose of applying the spacing provided by subsection (2) of this section:

Â Â Â Â Â  (a) Distances shall be measured lineally along the highway and parallel to the center line of the highway.

Â Â Â Â Â  (b) A back-to-back sign, double-faced sign, V-type sign or tri-vision sign shall be considered one sign.

Â Â Â Â Â  (c) Distance from an interchange shall be measured from a point departing from or entering onto the main traveled way.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, minimum spacing between outdoor advertising signs shall be:

______________________________________________________________________________

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum spaceÂ Â Â Â Â Â Â Â Â Â  Minimum

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  between signs onÂ Â Â Â Â Â Â Â  space from

Type of highwayÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  same side ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  interchange

where erected
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
highway (in feet)
Â Â Â Â Â Â Â Â
(in feet)

Interstate Highway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500

Freeway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500

Other state highway

Â Â Â Â Â  Inside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

Â Â Â Â Â  Outside citiesÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  None

______________________________________________________________________________

Â Â Â Â Â  (3) A nonconforming outdoor advertising sign in existence on May 30, 2007, may continue to deviate from the spacing limitations established in this section until the sign is reconstructed or relocated, at which time the sign shall comply with the spacing limitations established in this section. [1971 c.770 Â§21; 1973 c.790 Â§8; 1997 c.249 Â§120; 1999 c.877 Â§9; 2007 c.199 Â§12]

Â Â Â Â Â  377.753 Permits for outdoor advertising signs; rules. (1) Notwithstanding the provisions of ORS 377.715, 377.725 and 377.770, the Department of Transportation may issue permits for outdoor advertising signs placed on benches or shelters erected or maintained for use by customers of a mass transit district, a transportation district or other public transportation agency.

Â Â Â Â Â  (2) The department shall determine by rule the fees and criteria for the number, size, and location of such signs but the department may not issue a permit for a sign that is visible from an interstate highway. [2007 c.199 Â§3]

Â Â Â Â Â  Note: 377.753 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.755 [1971 c.770 Â§13; 1973 c.790 Â§9; 1974 s.s. c.33 Â§4; 1977 c.256 Â§1; repealed by 1987 c.336 Â§7]

Â Â Â Â Â  377.756 Permits for signs erected by city or unincorporated community. (1) The Department of Transportation shall issue permits for the erection of signs authorized by ORS 377.756 to 377.758. Subject to subsections (2) and (3) of this section, permits shall be issued at no cost to any city or county that applies or to any nonprofit or civic applicant approved by a city or county. Each permit entitles the holder of the permit to erect one sign in accordance with this section.

Â Â Â Â Â  (2) Each city may be given permits under this section entitling the city to erect not more than two signs that are visible from state highways and that are within the city limits or, pursuant to a memorandum of understanding with appropriate federal authorities, are no more than one mile outside of the city limits. The permits may be given directly to the city or may be given to a nonprofit or civic organization designated by the city governing body.

Â Â Â Â Â  (3) Each county may be given permits under this section entitling each unincorporated community identified in the county comprehensive plan, as defined in ORS 197.015, to erect not more than two signs that are visible from state highways and that are within one mile of the community growth boundary as designated by the county. The permits may be given directly to the county or, if the county governing body so authorizes, to an unincorporated community or a nonprofit or civic organization designated by the county governing body.

Â Â Â Â Â  (4) The department may not issue more than 200 permits under this section. [1987 c.631 Â§2]

Â Â Â Â Â  377.757 Requirements for signs authorized by ORS 377.756; payment of cost of sign. (1) A sign authorized by ORS 377.756 shall not exceed 48 square feet in size and may not have a vertical or horizontal dimension of more than eight feet. Nothing in this subsection affects size requirements for signs of a governmental unit that are authorized under ORS 377.735.

Â Â Â Â Â  (2) Signs erected pursuant to ORS 377.756 to 377.758 shall be kept in good repair and shall be clean and attractive.

Â Â Â Â Â  (3) A county may require an unincorporated community authorized to erect a sign under ORS 377.756 to 377.758 to pay for the cost of erecting and maintaining the sign.

Â Â Â Â Â  (4) If a city or county obtains a permit under ORS 377.756 for a nonprofit or civic organization, the city or county may require the organization to pay the cost of erecting and maintaining the sign.

Â Â Â Â Â  (5) Signs erected pursuant to ORS 377.756 to 377.758 shall conform to the provisions of ORS 377.720. [1987 c.631 Â§Â§3,4]

Â Â Â Â Â  377.758 Notification by federal authorities of illegal sign; consequences. If appropriate federal authorities notify the Department of Transportation that the erection of a sign pursuant to any of the provisions of ORS 377.756 to 377.758 is contrary to any federal law, the department shall cease issuing permits and shall cause any signs erected pursuant to ORS 377.756 to 377.758 to be removed. [1987 c.631 Â§5; 2001 c.104 Â§128]

Â Â Â Â Â  377.760 [1971 c.770 Â§26; 1973 c.790 Â§10; repealed by 1987 c.336 Â§7]

Â Â Â Â Â  377.765 Status of previously existing signs; removal upon payment of compensation. (1) Outdoor advertising signs in existence on May 30, 2007, and lawfully located within commercial or industrial zones in existence on May 30, 2007, and outdoor advertising signs visible from a road or street that is designated as a state highway after May 30, 2007, and lawfully located within a commercial or industrial zone at the time the road or street is designated as a state highway, may remain. Subject to the provisions of ORS 377.700 to 377.840, such signs may be maintained, reconstructed and relocated. However, such signs may not be relocated unless a relocation permit has been issued pursuant to ORS 377.767. A permit may not be issued to relocate an outdoor advertising sign that was not lawfully in existence on May 30, 2007, except that outdoor advertising signs that are visible from a road or street that is designated as a state highway after May 30, 2007, and that are lawfully located within a commercial or industrial zone at the time the road or street is designated as a state highway, may be relocated within the same section of highway.

Â Â Â Â Â  (2) All outdoor advertising signs that are lawfully located outside of a commercial or industrial zone and visible from an interstate highway or a primary highway shall be removed upon payment of just compensation as provided by ORS 377.780.

Â Â Â Â Â  (3) Upon payment of just compensation, the Department of Transportation may remove any lawful outdoor advertising sign located in a scenic area designated pursuant to ORS 377.505 to 377.540.

Â Â Â Â Â  (4) Where an outdoor advertising sign was reconstructed under a waiver, upon payment of just compensation for that portion of the value that is not covered by the waiver, the department may remove the outdoor advertising sign.

Â Â Â Â Â  (5) Outdoor advertising signs in existence on May 30, 2007, that are lawfully located outside of a commercial or industrial zone in existence on July 1, 1971, and visible from a secondary highway and not within a scenic area existing on July 1, 1971, or thereafter designated a scenic area may be removed only upon payment of just compensation as provided in ORS 377.780. Upon payment of just compensation, the department may remove the outdoor advertising sign. It may not be reconstructed or replaced if destroyed by natural causes and may not be relocated.

Â Â Â Â Â  (6) Subject to subsection (2) of this section, the department may remove without payment of just compensation every outdoor advertising sign erected since October 22, 1965, pursuant to a waiver, adjacent to an interstate highway or a primary highway and outside of a commercial or industrial zone, unless an owner of such a sign or signs, within 10 days after April 18, 1973, enters into an agreement transferring title to the signs to the state. Such an agreement may provide for the leasing back of such signs and for a scheduled removal which shall be not later than December 31, 1975.

Â Â Â Â Â  (7) If a secondary highway existing on July 2, 1971, is subsequently designated as an interstate or primary highway, upon payment of just compensation, the department may remove outdoor advertising signs not conforming to the provisions of ORS 377.700 to 377.840.

Â Â Â Â Â  (8) If any other highway is designated as an interstate or primary highway, upon payment of just compensation, the department may remove a nonconforming outdoor advertising sign lawful before such designation but nonconforming thereafter.

Â Â Â Â Â  (9) Upon the construction or designation of a secondary highway, after July 2, 1971, an outdoor advertising sign lawfully in existence and not regulated under ORS 377.700 to 377.840 prior to such construction or designation is subject to subsection (5) of this section.

Â Â Â Â Â  (10) Any outdoor advertising sign lawfully in existence outside of a city on July 2, 1971, beyond 660 feet from the nearest edge of the right of way of an interstate or primary highway and designed to be viewed primarily from such highway shall be removed by July 1, 1976, without compensation. [1971 c.770 Â§18; 1973 c.28 Â§1; 1973 c.790 Â§11; 1975 c.336 Â§7; 1993 c.376 Â§3; 2007 c.199 Â§13]

Â Â Â Â Â  377.766 Relocation credit for removal of outdoor advertising sign. (1) An outdoor advertising sign under state permit prior to May 30, 2007, that has been removed by its owner due to loss of lease but has not yet been relocated as of May 30, 2007, may continue to have a relocation credit subject to all requirements for relocation.

Â Â Â Â Â  (2) As used in this section, Ârelocation creditÂ means a credit for future relocation of a permitted outdoor advertising sign that was removed by the owner due to loss of lease, that had no legal impediment to relocation under ORS 377.767 and for which the owner had not yet obtained a permit under ORS 377.767 to relocate the sign to a new site. [2007 c.199 Â§4]

Â Â Â Â Â  Note: 377.766 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.767 Relocation of existing outdoor advertising sign; conditions. A permit or a relocation credit as defined in ORS 377.766 shall be issued for the relocation of a permitted outdoor advertising sign lawfully located within a commercial or industrial zone in existence on May 30, 2007, if the site lease for the sign is terminated for any reason. The existing outdoor advertising sign may be relocated within any commercial or industrial zone if the new sign and the new site comply with ORS 377.700 to 377.840, and upon the following conditions:

Â Â Â Â Â  (1) The outdoor advertising sign that is relocated may not have a sign size larger than that specified in the permit for the sign located on the site on which the lease was terminated. However, an outdoor advertising sign with 250 square feet or more of display surface on one side may be increased to the maximum size allowed by ORS 377.700 to 377.840 if the relocated sign is not visible from Interstate Highway 5, Interstate Highway 205, or Interstate Highway 84. A single-faced sign may be relocated as a back-to-back sign.

Â Â Â Â Â  (2) The site for the relocated sign is not within the distances set forth below, on the same side of the highway, from a site from which an outdoor advertising sign was purchased pursuant to the provisions of ORS 377.700 to 377.840.

______________________________________________________________________________

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Distance in Either

Types of Highway
Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â
Direction from Site

Â Â Â Â Â  InterstateÂ Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2,000 feet

Â Â Â Â Â  FreewayÂ Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1,000 feet

Â Â Â Â Â  Other
State Highway
Â Â Â Â Â Â Â  500 feet

______________________________________________________________________________

Â Â Â Â Â  (3)(a) If an outdoor advertising sign is relocated within a commercial or industrial zone that first came into existence after January 1, 1973, the site shall be within 750 feet of a developed commercial or industrial area, as measured parallel to the centerline of the highway.

Â Â Â Â Â  (b) For purposes of this subsection, Âdeveloped commercial or industrial areaÂ includes only the land occupied by a building, parking lot, storage area or processing area of a commercial or industrial use and on the same side of the highway.

Â Â Â Â Â  (4) A permit may not be issued to relocate an outdoor advertising sign more than 100 miles from the existing site of the sign as of May 30, 2007, as measured along public streets, roads or highways between that site and the proposed new site. For relocation credits that exist as of May 30, 2007, a permit may not be issued to relocate an outdoor advertising sign more than 100 miles from the existing site of the sign as of September 1, 1977, as measured along public streets, roads or highways between that site and proposed new site.

Â Â Â Â Â  (5) Outdoor advertising signs may not be relocated to a state highway or portion of a state highway designated as part of the scenic byway system by the Oregon Transportation Commission. If a portion of a highway is no longer designated as a scenic byway, as provided by state and federal law, an outdoor advertising sign may be relocated to that portion subject to ORS 377.700 to 377.840 and 377.992 and any other limitations provided by law.

Â Â Â Â Â  (6) If the outdoor advertising sign being relocated is relocated as a tri-vision sign, the applicant shall obtain three equivalent permits or relocation credits and the sign must meet all requirements of this section.

Â Â Â Â Â  (7) If the outdoor advertising sign being relocated is relocated as a back-to-back tri-vision sign or V-type tri-vision sign, the applicant shall obtain six equivalent permits and the sign must meet all requirements of this section. [1975 c.336 Â§9; 1977 c.265 Â§4; 1983 c.226 Â§1; 1993 c.268 Â§1; 1997 c.249 Â§121; 1999 c.877 Â§10; 2007 c.199 Â§14]

Â Â Â Â Â  377.768 Effect of relocation permit on existing sign permit; duty of director. Notwithstanding ORS 377.700 to 377.840:

Â Â Â Â Â  (1) Issuance of a permit under ORS 377.767 to relocate an outdoor advertising sign for which a permit has been issued under ORS 377.725 does not cancel the original permit issued under ORS 377.725 except as provided in this section. The applicant for the permit to relocate shall surrender the original permit to the Director of Transportation upon issuance of the permit to relocate. Upon completion of the relocation of the outdoor advertising sign, including the removal of the sign structure from the original site, the person holding the permit for relocation of the sign shall immediately notify the director in writing.

Â Â Â Â Â  (2) The director shall retain any permit surrendered under subsection (1) of this section. If the director:

Â Â Â Â Â  (a) Is notified that the relocation of the outdoor advertising sign is completed within 180 days after the issuance of the permit for relocation, the director shall cancel the original permit.

Â Â Â Â Â  (b) Cancels the permit for relocation because the relocation of the outdoor advertising sign is not completed within 180 days as required under ORS 377.725, the director shall reinstate the original permit for the sign to the person whose permit for relocation of the sign is canceled.

Â Â Â Â Â  (3) A permit that is reinstated under subsection (2) of this section remains valid and retains all rights under ORS 377.725 of a permit that has not been surrendered under this section.

Â Â Â Â Â  (4) Relocation credits as defined in ORS 377.766 issued prior to May 30, 2007, and not yet used as of May 30, 2007, are valid subject to ORS 377.767. [1979 c.146 Â§2; 1993 c.741 Â§59; 2007 c.199 Â§15]

Â Â Â Â Â  377.770 Signs in protected, commercial or industrial areas. (1) Signs and outdoor advertising signs erected or maintained within protected areas shall comply with the sign rules for protected areas. If any provision of ORS 377.700 to 377.840 or rules adopted pursuant thereto are more restrictive than the sign rules for protected areas, the more restrictive provision or rule applies.

Â Â Â Â Â  (2) In addition to the requirements provided by subsection (1) of this section, and subject to ORS 377.505 to 377.540, 377.720, 377.725, 377.745, 377.750 and 377.767:

Â Â Â Â Â  (a) Outdoor advertising signs lawfully in existence on May 30, 2007, may be maintained, reconstructed or relocated within commercial or industrial zones. Within cities, an outdoor advertising sign may not be erected more than 660 feet from the nearest edge of the right of way if the sign is designed to be viewed primarily from a state highway.

Â Â Â Â Â  (b) The Legislative Assembly declares it is the paramount policy of this state to prohibit outdoor advertising signs visible to the traveling public from a state highway except those lawfully in existence on May 30, 2007, in commercial or industrial zones established on May 30, 2007, except as provided by ORS 377.753, 377.765 and 377.767. [1971 c.770 Â§19; 1973 c.790 Â§12; 1974 c.33 Â§5; 1975 c.336 Â§10; 2007 c.199 Â§16]

Â Â Â Â Â  377.773 When sign abandoned; removal. Any sign that does not have a message on the display surface for a period of six months is deemed to have been abandoned by the owner and is a noncomplying sign subject to removal by the Director of Transportation under the procedure set forth in ORS 377.775. [1974 c.33 Â§7; 1975 c.336 Â§11; 1993 c.741 Â§60; 2007 c.199 Â§17]

Â Â Â Â Â  377.775 Removal procedure for noncomplying signs; ownership issues at hearing; disposition of removed signs; costs of removal. (1) Any sign that fails to comply with ORS 377.700 to 377.840 is a public and private nuisance. In addition to the penalties provided by ORS 377.992, such a sign may be removed by the Director of Transportation or the duly authorized representative of the director as provided by this section. The director may enter upon private property and remove the sign without incurring any liability therefor.

Â Â Â Â Â  (2) If a noncomplying sign does not bear the name and address of its owner or if the owner is not readily identified and located, the director may remove it immediately.

Â Â Â Â Â  (3)(a) If a noncomplying sign bears the name and address of its owner or if the owner of the sign is readily identified and located, the director shall notify the owner that the sign is in violation of ORS 377.700 to 377.840 and that the owner has 30 days from the date of the notice within which to make the sign comply, to remove the sign or to request a hearing before the director within the time specified in the notice.

Â Â Â Â Â  (b) If the sign is not made to comply or is not removed and if the owner does not request a hearing within the time required, or if the owner after a hearing fails to comply with the final order in the proceedings, the director or the duly authorized representatives of the director may remove and destroy or otherwise dispose of the sign.

Â Â Â Â Â  (4)(a) If the person who receives notice under subsection (3) of this section intends to raise issues regarding ownership interests in the sign or its appurtenances in a hearing requested under subsection (3) of this section, the request for hearing must include notice that the person intends to raise those issues and must contain the names and addresses of all persons who have ownership interests in the sign or its appurtenances.

Â Â Â Â Â  (b) If the person requesting the hearing under subsection (3) of this section fails to include notice of intent to raise issues regarding ownership interests, the person may not raise the issues in the hearing. In addition, the person who requested the hearing may not raise issues regarding ownership interests of any person whose name and address the person who requested the hearing has failed to provide as required by paragraph (a) of this subsection.

Â Â Â Â Â  (c) For purposes of this subsection, an ownership interest includes, but is not limited to:

Â Â Â Â Â  (A) An interest in the land on which the sign is located, in the sign structure and in the display surface; and

Â Â Â Â Â  (B) A right to operate the sign, whether the right is created by lease, operating agreement or otherwise.

Â Â Â Â Â  (5)(a) The director shall, after removing a sign in accordance with subsection (2) of this section, place the sign in storage for 30 days while the director makes a further effort to find its owner.

Â Â Â Â Â  (b) If the owner cannot be found within 30 days, the director may, without incurring any liability therefor, destroy or otherwise dispose of the sign.

Â Â Â Â Â  (c) If the owner is found within 30 days, the owner may be required to remove the sign from storage.

Â Â Â Â Â  (d) If the owner is found at any time, the director may recover from the owner the cost of storage. The cost of storage is in addition to the cost of removal payable under subsection (6) of this section.

Â Â Â Â Â  (6) The owner is liable for, and the director shall collect, the costs of removing a sign. Costs shall be determined by the director on the basis of actual costs of removal or on a square-foot flat fee basis.

Â Â Â Â Â  (7) A hearing under this section shall be conducted as a contested case hearing under ORS chapter 183. [1971 c.770 Â§17; 1973 c.790 Â§13; 1977 c.265 Â§5; 1993 c.741 Â§61; 2001 c.508 Â§2; 2007 c.199 Â§18]

Â Â Â Â Â  377.777 Action to enjoin person from violation of ORS 377.700 to 377.840. If the Department of Transportation has issued three or more final orders in a 12-month period finding that a person has violated one or more provisions of ORS 377.700 to 377.840, the Director of Transportation may file an action for injunctive relief to enjoin the person, or any other entity substantially controlled or directed by the person, from further violating ORS 377.700 to 377.840. The action may be filed in the Circuit Court for
Marion
County
or in the circuit court of the county that is the principal place of business or residence of the person the director seeks to enjoin. [2001 c.508 Â§5]

Â Â Â Â Â  Note: 377.777 was added to and made a part of 377.700 to 377.840 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  377.780 Removal of outdoor advertising signs; payment of compensation; value determinations. (1) Where the Department of Transportation elects to remove and pay for a sign visible from secondary highways pursuant to ORS 377.765 (5), upon removal, the department shall pay just compensation.

Â Â Â Â Â  (2) For the purposes of ORS 377.700 to 377.840, the department may acquire by purchase, agreement, donation or exercise of the power of eminent domain land or an interest in land or a sign. The department shall pay just compensation for:

Â Â Â Â Â  (a) The taking from the owner of such lawfully located sign all right, title, leasehold and interest in such sign; and

Â Â Â Â Â  (b) The taking from the owner of the real property on which the sign is located the right to place such sign thereon.

Â Â Â Â Â  (3) When the department is required under ORS 377.700 to 377.840 to make payment therefor to remove a sign, the payment shall be for the value of the items specified by subsection (2) of this section, as determined by the department. In determining value, the department shall use the accepted appraisal method customarily used in such cases or the method prescribed by federal regulations, if any, applicable to such appraisals or payments, whichever results in the lowest valuation. However, in any case, the department shall so appraise such signs or rights taken by whatever method may be required to avoid imposition of a reduction in the amount of federal highway funds the state otherwise would be eligible to receive. [1971 c.770 Â§16; 1973 c.790 Â§14; 1975 c.336 Â§12; 2007 c.199 Â§19]

Â Â Â Â Â  377.785 [1971 c.770 Â§5; 1973 c.790 Â§15; 1983 c.324 Â§36; 1985 c.104 Â§4; renumbered 285.163 in 1991]

Â Â Â Â Â  377.787 Contracts to study traveler information needs; council to establish sign programs; rules. (1) The Travel Information Council may enter into contractual or other agreements with other governmental agencies of this state or an independent contractor to study various ways of providing information deemed necessary to the traveling public by signs, information centers or other means. The council may also enter into contractual or other agreements with other governmental agencies of this state or an independent contractor for the construction of experimental signs or displays to provide information deemed necessary to the traveling public.

Â Â Â Â Â  (2) Notwithstanding any other provisions of ORS 377.700 to 377.840, the Travel Information Council shall institute logo sign and motorist informational sign programs on the state highway system and adopt any rules necessary to carry out such programs. [1979 c.478 Â§Â§5,7; 2007 c.199 Â§20]

Â Â Â Â Â  377.790 Construction, maintenance and operation of tourist and motorist informational signs. Pursuant to the terms of a written agreement between the Department of Transportation and the Travel Information Council:

Â Â Â Â Â  (1) The department shall furnish, erect and maintain motorist informational signs, logo signs, tourist oriented directional signs and sign plazas as requested by the council. Such signs shall be erected and maintained at locations the council considers appropriate. The department may contract for the furnishing, erection and replacement of all such sign plazas, logo signs, tourist oriented directional signs and motorist informational signs to be erected upon a state highway, in tourist information centers, rest areas or other places.

Â Â Â Â Â  (2) In carrying out its responsibilities under ORS 377.700 to 377.840 the council may enter into contractual or other agreements with a city, county or other governmental agency of this state or with an independent contractor providing for the erection, maintenance, administration and operation of sign plazas, logo signs, tourist oriented directional signs and motorist informational signs and collection of the permit fees charged therefor, or for other matter authorized under ORS 377.700 to 377.840 requiring council consideration. When soliciting contracts for goods or professional services, the council shall:

Â Â Â Â Â  (a) Require that an independent contractor, city, county or other governmental agency of the state submit a competitive bid;

Â Â Â Â Â  (b) Review bids submitted;

Â Â Â Â Â  (c) Select the contractor; and

Â Â Â Â Â  (d) Enter into a written contract with the selected contractor, subject to contract specifications established by the department. [1971 c.770 Â§6; 1973 c.790 Â§16; 1983 c.111 Â§3; 1993 c.745 Â§7; 2003 c.14 Â§164]

Â Â Â Â Â  377.795 Allocation of costs of telephone informational system; webpage fee; disposition of receipts. (1) Whenever the Travel Information Council establishes a telephone reservation system for lodging accommodations or other travel services at a sign plaza, the costs thereof shall be apportioned among the subscribing motels, hotels, trailer parks, campgrounds or providers of other travel services on a per room or other equitable basis.

Â Â Â Â Â  (2)(a) Whenever the council establishes a tourist and motorist information Internet webpage, or cooperates with the Department of Transportation or another public or private entity to provide information about travel services through an Internet webpage, the council may charge a fee for advertisement by, or information provided on the Internet webpage on behalf of, the providers of travel services.

Â Â Â Â Â  (b) The council may not place an advertisement for a provider of travel services on an Internet webpage identified as a department webpage. The department may place a link to the councilÂs Internet webpage on an Internet webpage identified as a department webpage.

Â Â Â Â Â  (3) If the council and the Department of Transportation decide to use the telephone system or the tourist and motorist information Internet webpage for emergency or other services, an appropriate portion of the overall telephone and Internet costs shall be borne by the department.

Â Â Â Â Â  (4) Receipts shall be deposited monthly, before the 10th day of the month, to the Travel Information Council account required by ORS 377.840.

Â Â Â Â Â  (5) The council may enter into one or more contracts providing for the promotion and sale of logos, motorist informational signs, sign plazas, subscriptions to the telephone reservation service and subscriptions to the tourist and motorist information Internet webpage. [1971 c.770 Â§7; 1973 c.790 Â§17; 1993 c.745 Â§8; 2001 c.296 Â§1; 2003 c.14 Â§165]

Â Â Â Â Â  377.800 Tourist and motorist informational signs; logo signs; sign and travel plazas. (1) For the convenience and information of the traveling public, a person may upon obtaining a permit therefor display messages as may be allowed by rule adopted by the Travel Information Council for the particular type of sign on a motorist informational sign, tourist oriented directional sign or logo sign or at a sign plaza or travel plaza.

Â Â Â Â Â  (2) The Travel Information Council may not erect a travel plaza on public lands without first obtaining consent from the agency that owns the land. [1971 c.770 Â§9; 1973 c.790 Â§18; 1975 c.336 Â§13; 1983 c.111 Â§4; 2007 c.199 Â§25]

Â Â Â Â Â  377.805 Form of tourist and motorist informational signs; use of logo signs. (1) The Travel Information Council shall by regulation prescribe the size, shape, color, lighting, and lettering of and manner of displaying messages on tourist oriented directional signs, logo signs and motorist informational signs.

Â Â Â Â Â  (2) When appropriate, logo signs, tourist oriented directional signs and motorist informational signs shall be displayed in tiers or on panels. With the approval of the Director of Transportation, the council shall specify the types of locations where such a sign or panel may be erected or maintained, and the size, shape, lighting and other characteristics of the panels, including the location of signs thereon. Tiers or panels may be established at reasonably spaced intervals or at sign plazas.

Â Â Â Â Â  (3) Distinctive signs shall be allowed to the extent considered practicable by the council. Logo signs shall be the primary means used to indicate the availability of one or more brands of motor fuel. Logos shall be of the shape, color and wording customarily used by the company. Logo signs and tourist oriented directional signs shall be placed adjacent to the traveled portion of the highway so as to be easily read by motorists without slowing or stopping. [1971 c.770 Â§10; 1973 c.790 Â§19; 1983 c.111 Â§5; 1993 c.741 Â§62]

Â Â Â Â Â  377.810 [1971 c.770 Â§12; repealed by 1973 c.790 Â§27]

Â Â Â Â Â  377.820 Application for tourist or motorist informational sign permit; investigation; disposition. (1) An application for a tourist oriented directional sign, logo sign or a motorist informational sign permit shall be submitted to the Travel Information Council on a form prescribed by the council. The application shall set forth the name and address of the applicant; the name, nature and location of the business or activity; the location where a tourist oriented directional sign, logo sign or a motorist informational sign is desired; and such other information as the council may require. The applicant shall tender with the application the permit fee required under ORS 377.825 for each sign requested.

Â Â Â Â Â  (2) Upon receipt of an application for a tourist oriented directional sign, logo sign or a motorist informational sign, the council shall refer the application to the Department of Transportation. Upon receipt of the application the department shall do all the following:

Â Â Â Â Â  (a) Notify any city in which a sign is proposed to be located of the proposed location and composition of the sign and seek comments from the city.

Â Â Â Â Â  (b) Investigate the facts and make a report to the council with its recommendations thereon.

Â Â Â Â Â  (c) Not recommend approval of an application unless the requested location conforms to the requirements prescribed by the council under ORS 377.805 and, if applicable, unless the applicant is complying with all statutes and rules of the State Health Officer regarding restaurants and places of public accommodation.

Â Â Â Â Â  (d) Notify the council promptly in writing of the results of its investigation and its recommendations and the reasons for any recommended disapproval.

Â Â Â Â Â  (3) If the council approves the application it shall issue the permit and forward the original to the applicant and a copy thereof to the director. If it is not approved, the council shall return the application and fee, stating the reasons for disapproval and giving the applicant opportunity to correct any defects or to be heard within 30 days by the council and to present evidence, with or without counsel at the applicantÂs discretion. Upon written request, the council shall hear the matter and notify the applicant of its findings and decision. The applicant may then appeal in the manner provided by ORS chapter 183. [1971 c.770 Â§24; 1973 c.790 Â§20; 1983 c.111 Â§6; 1983 c.523 Â§1a; 1993 c.741 Â§63]

Â Â Â Â Â  377.825 Fees for sign applications, maintenance costs and reinstallation. (1) An applicant for a logo sign, tourist oriented directional sign or a motorist informational sign shall pay to the Travel Information Council an initial permit fee and an annual renewal fee which shall be determined for each year by the council in advance of such year.

Â Â Â Â Â  (2) The council may establish a fee schedule for maintenance costs.

Â Â Â Â Â  (3) The council may establish a fee for reinstallation of a sign that has been removed. [1971 c.770 Â§27; 1973 c.790 Â§21; 1983 c.111 Â§7; 1991 c.525 Â§1; 1999 c.38 Â§1]

Â Â Â Â Â  377.830 Limitation on motorist informational sign permits; use of logo signs. Notwithstanding any other provisions of ORS 377.700 to 377.840, the Travel Information Council shall not issue, for any one place or business eligible therefor, more than two permits for motorist informational or logo signs for one direction of travel on a state highway leading to the place or business. Where a logo is available it shall be used and shall be one of the two allowable signs. [1971 c.770 Â§11; 1973 c.790 Â§22; 1983 c.111 Â§8]

(Administration)

Â Â Â Â Â  377.835 Creation of Travel Information Council as semi-independent state agency; members; qualifications; appointment; terms; chairperson; quorum; rules. (1) The Travel Information Council is created as a semi-independent state agency.

Â Â Â Â Â  (2) The Travel Information Council shall consist of 11 members. One shall be the chairperson of the Oregon Transportation Commission or a person within the Department of Transportation designated by the chairperson and 10 appointed members as follows: Two members from among the lodging, restaurant and recreation industries; one member from the vehicular service industry; one member from the outdoor advertising industry; one member from the electrical sign industry; and five members from the public at large. The public at-large members shall be appointed from among the residents of each congressional district. None of the public at-large members shall have any financial interest in any restaurant, hotel, motel, recreational facility, garage, oil company or other vehicular service industry, or in any advertising business other than shares of stock that are traded on a national stock exchange.

Â Â Â Â Â  (3) The 10 appointed members shall be appointed by the Governor. Each shall be appointed to serve for a term of four years but a member may be removed at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause the Governor shall make an appointment to become effective immediately for the unexpired term. Five shall be appointed biennially on July 2 in odd-numbered years.

Â Â Â Â Â  (4) The council shall select one of its members as chairperson, another as vice chairperson and a third as secretary. Six members shall constitute a quorum for the transaction of business. The council shall meet quarterly at a time and place to be determined by the chairperson. The chairperson or any three members of the council may call a special meeting upon not less than one weekÂs written notice to the other members. All members are entitled to expenses as provided by ORS 292.495.

Â Â Â Â Â  (5) The council may, in accordance with ORS chapter 183 and consistent with ORS 377.700 to 377.840, adopt and from time to time amend and repeal rules relating to tourist oriented directional signs, logo signs and motorist informational signs and all other matters necessary and appropriate to carry out its responsibilities under ORS 377.700 to 377.840. The sign rules for protected areas in effect on July 2, 1971, shall be continued in effect unless modified by the commission. All such rules shall be consistent with federal laws and regulations relating to highways. The Director of Transportation shall take appropriate action for the administration and enforcement of orders issued and rules adopted under ORS 377.700 to 377.840.

Â Â Â Â Â  (6) The commission may continue or amend any existing agreements and may enter into new agreements with the United States or any agency thereof authorized to make agreements under section 131, title 23, United States Code relating to the regulation, control and removal of signs within or adjacent to the Interstate and Federal Aid Systems.

Â Â Â Â Â  (7) The council shall be under the administrative control of a director who is appointed by and who holds office at the pleasure of the council. The director of the Travel Information Council may appoint all subordinate officers and employees of the council and may prescribe their duties and fix their compensation. The director of the Travel Information Council may delegate to any subordinate officer or employee any administrative duty, function or power imposed upon the council by or pursuant to law. [1971 c.770 Â§4; 1973 c.790 Â§23; 1981 c.545 Â§5; 1983 c.111 Â§9; 1993 c.741 Â§Â§64,64a; 1997 c.632 Â§6]

Â Â Â Â Â  377.836 Application of certain statutes to Travel Information Council. (1) Except as otherwise provided by law, and except as provided in subsection (2) of this section, the provisions of ORS 279.835 to 279.855 and ORS chapters 240, 276, 279A, 279B, 279C, 282, 283, 291, 292 and 293 do not apply to the Travel Information Council. The council is subject to all other statutes governing a state agency that do not conflict with ORS 377.700 to 377.840, including the tort liability provisions of ORS 30.260 to 30.300 and the provisions of ORS chapter 183. Subject to the requirements of ORS chapters 238 and 238A, the councilÂs employees are members of the Public Employees Retirement System.

Â Â Â Â Â  (2) The following shall apply to the council:

Â Â Â Â Â  (a) ORS 279A.250 to 279A.290;

Â Â Â Â Â  (b) ORS 282.210 to 282.230; and

Â Â Â Â Â  (c) ORS 293.235, 293.240, 293.245, 293.611, 293.625 and 293.630. [1993 c.745 Â§4; 1997 c.249 Â§122; 2003 c.733 Â§77; 2003 c.794 Â§268]

Â Â Â Â Â  377.837 [1973 c.790 Â§26; repealed by 1983 c.111 Â§10]

Â Â Â Â Â  377.838 Authority of director of Travel Information Council. (1) Except as provided in subsection (2) of this section, in carrying out the duties, functions and powers of the Travel Information Council, the director of the Travel Information Council may contract with any state agency for the performance of such duties, functions and powers as the council considers appropriate.

Â Â Â Â Â  (2) The director of the Travel Information Council shall not, without the prior approval of the council:

Â Â Â Â Â  (a) Award any contract for goods or professional services in excess of $25,000; or

Â Â Â Â Â  (b) Authorize any expenditure of moneys in excess of $25,000.

Â Â Â Â Â  (3) The council shall file with the Governor and the Legislative Assembly an annual report of the activities and operations of the council. [1993 c.745 Â§5; 1993 c.741 Â§64b]

Â Â Â Â Â  377.840 Travel Information Council account; budget process; disposition of moneys received. (1) All moneys collected or received by the Travel Information Council shall be deposited into a Travel Information Council account established in a depository insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS 295.001 to 295.108, the chairperson of the council shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to the chairpersonÂs approval, the council may invest moneys collected or received by the council. Investments made by the council are limited to the types of investments listed in ORS 294.035. Interest earned from any amounts invested shall be made available to the council in a manner consistent with the councilÂs approved biennial budget.

Â Â Â Â Â  (2) Subject to the approval of the chairperson or director of the Travel Information Council, all necessary council expenses shall be paid from the moneys collected or earned by the council.

Â Â Â Â Â  (3)(a) The Travel Information Council shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). However, the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or Legislative Assembly.

Â Â Â Â Â  (b) The council shall adopt a budget only after a public hearing thereon. At least 15 days prior to any public hearing on the budget, the council shall give notice of the hearing to all persons known to be interested in the proceedings of the council and to any person who requests notice.

Â Â Â Â Â  (4) All expenditures from the Travel Information Council account are exempt from any state expenditure limitation. The Travel Information Council shall follow generally accepted accounting principles and keep such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the council as may be required by the Secretary of State.

Â Â Â Â Â  (5) As used in this section, ÂdepositoryÂ has the meaning given in ORS 295.001. [1971 c.770 Â§29; 1973 c.790 Â§24; 1987 c.57 Â§1; 1987 c.336 Â§6; 1993 c.741 Â§64c; 1993 c.745 Â§6; 1995 c.245 Â§12; 2003 c.405 Â§7; 2007 c.871 Â§28]

Â Â Â Â Â  Note: The amendments to 377.840 by section 28, chapter 871, Oregon Laws 2007, become operative July 1, 2008, and apply to all public funds on deposit on or after July 1, 2008. See sections 36 and 37, chapter 871, Oregon Laws 2007, as amended by sections 39 and 40, chapter 871, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  377.840. (1) All moneys collected or received by the Travel Information Council shall be deposited into a Travel Information Council account established in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. In a manner consistent with the requirements of ORS chapter 295, the chairperson of the council shall insure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. Subject to the chairpersonÂs approval, the council may invest moneys collected or received by the council. Investments made by the council are limited to the types of investments listed in ORS 294.035. Interest earned from any amounts invested shall be made available to the council in a manner consistent with the councilÂs approved biennial budget.

Â Â Â Â Â  (2) Subject to the approval of the chairperson or director of the Travel Information Council, all necessary council expenses shall be paid from the moneys collected or earned by the council.

Â Â Â Â Â  (3)(a) The Travel Information Council shall adopt a budget on a biennial basis using the classifications of expenditures and revenues required by ORS 291.206 (1). However, the budget shall not be subject to review and approval by the Legislative Assembly or to future modification by the Emergency Board or Legislative Assembly.

Â Â Â Â Â  (b) The council shall adopt a budget only after a public hearing thereon. At least 15 days prior to any public hearing on the budget, the council shall give notice of the hearing to all persons known to be interested in the proceedings of the council and to any person who requests notice.

Â Â Â Â Â  (4) All expenditures from the Travel Information Council account are exempt from any state expenditure limitation. The Travel Information Council shall follow generally accepted accounting principles and keep such other financial and statistical information as may be necessary to completely and accurately disclose the financial condition and financial operations of the council as may be required by the Secretary of State.

Â Â Â Â Â  (5) As used in this section, Âdepository bankÂ has the meaning given in ORS 295.001.

Â Â Â Â Â  377.845 Use of funds by Department of Transportation after repayment of highway fund. After the Travel Information Council has repaid the State Highway Fund for all moneys advanced or owed it may then utilize any funds received in excess of expenses to reimburse the Department of Transportation for such part of the cost of providing public service information in sign plazas in rest areas as the council may decide and also for the acquisition of outdoor advertising signs located outside of commercial or industrial zones adjacent to secondary highways. The Travel Information Council may enter into such agreements with the department as are necessary to carry out the provisions of this section. [1975 c.336 Â§15]

PENALTIES

Â Â Â Â Â  377.990 [Amended by 1953 c.335 Â§2; subsection (4) of 1957 Replacement Part enacted as 1955 c.541 Â§19; repealed by 1959 c.309 Â§22]

Â Â Â Â Â  377.992 Penalties. (1)(a) A person who violates any provision of ORS 377.510 or 377.700 to 377.840 or any regulation of the Travel Information Council adopted pursuant thereto is subject to a civil penalty of up to $100 per day for each day of violation. Except as otherwise provided in paragraph (b) of this subsection, the maximum penalty under this subsection for a violation is $3,000 per sign.

Â Â Â Â Â  (b) A person who violates ORS 377.725 is subject to a civil penalty of up to $100 per day for each day of violation, up to a maximum amount established by the Department of Transportation by rule.

Â Â Â Â Â  (c) Civil penalties under this subsection shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (2) Violation of the conditions and provisions of a permit procured under ORS 377.050 by any person having procured the permit is punishable, upon conviction, by a fine of not more than $100, or imprisonment in the county jail for not more than 30 days or both.

Â Â Â Â Â  (3) Violation of ORS 377.030 to 377.050, 377.510, 377.620 (2) or 377.635 is punishable, upon conviction, by a fine of not more than $100, or imprisonment in the county jail for not more than 30 days, or both. [1971 c.770 Â§28; 2001 c.508 Â§3]

Â Â Â Â Â  Note: Sections 26 and 27, chapter 199, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 26. Sign Task Force. (1) There is created the Sign Task Force on outdoor signs, consisting of 13 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (c) The Governor shall appoint one representative from the Department of Transportation.

Â Â Â Â Â  (d) The Attorney General shall appoint one member.

Â Â Â Â Â  (e) The Director of Transportation shall appoint three representatives from the outdoor sign industry holding 300 or more outdoor sign permits and relocation credits combined.

Â Â Â Â Â  (f) The director shall appoint three representatives from the outdoor sign industry holding fewer than 300 outdoor sign permits and relocation credits combined.

Â Â Â Â Â  (g) The director shall appoint one representative from an organization that promotes scenic values.

Â Â Â Â Â  (h) The director shall appoint one representative who is a landowner and who receives compensation from outdoor advertising companies.

Â Â Â Â Â  (i) The director shall appoint one representative from an advertising agency that does business with outdoor advertising companies in this state.

Â Â Â Â Â  (2) The task force shall examine:

Â Â Â Â Â  (a) Permitting of tri-vision signs;

Â Â Â Â Â  (b) Ownership, use and other issues regarding relocation credits;

Â Â Â Â Â  (c) Emerging technologies in the outdoor sign industry;

Â Â Â Â Â  (d) Increasing the penalties for violation of outdoor sign regulations;

Â Â Â Â Â  (e) Just compensation related to required removal of outdoor advertising signs; and

Â Â Â Â Â  (f) Any other issue relating to the regulation of the outdoor sign industry the task force determines is appropriate.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force shall have its first meeting on or before the later of 30 days after adjournment sine die of the regular session of the Seventy-fourth Legislative Assembly or July 31, 2007.

Â Â Â Â Â  (9) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (10) The task force shall submit a report, and may include recommendations for legislation, to an interim committee related to transportation as appropriate no later than November 1, 2008.

Â Â Â Â Â  (11) The Department of Transportation shall provide staff support to the task force.

Â Â Â Â Â  (12) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the department for that purpose.

Â Â Â Â Â  (13) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.199 Â§26]

Â Â Â Â Â  Sec. 27. Section 26 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session. [2007 c.199 Â§27]

Â Â Â Â Â  377.995 [1959 c.309 Â§21; subsection (5) enacted as 1961 c.615 Â§17; subsection (6) enacted as 1961 c.614 Â§11; subsection (7) enacted as 1967 c.590 Â§12; repealed by 1971 c.770 Â§31]

_______________

CHAPTERS 378 TO 380

[Reserved for expansion]



Chapter 381

Chapter 381 Â Interstate Bridges

2007 EDITION

INTERSTATE BRIDGES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

INTERSTATE BRIDGES UNDER STATE JURISDICTION

381.005Â Â Â Â  Construction, acquisition and maintenance of
Columbia River
bridges

381.010Â Â Â Â  Agreements for carrying out powers

381.015Â Â Â Â  Contents of agreement

381.020Â Â Â Â  Using funds available for bridge expenses; reimbursement

381.075Â Â Â Â  Bridge, connecting road and approaches as state highway

381.080Â Â Â Â  ORS 381.005 to 381.075 as cumulative

381.096Â Â Â Â  Construction, acquisition and maintenance of
Snake River
bridges

381.098Â Â Â Â  Agreements for carrying out powers granted by ORS 381.096

381.100Â Â Â Â  Contents of agreement

INTERSTATE BRIDGES UNDER LOCAL JURISDICTION

381.205Â Â Â Â  Construction, acquisition and maintenance of interstate bridges by counties, cities, towns and ports

381.210Â Â Â Â  Agreements for carrying out powers of counties, cities, towns and ports

381.215Â Â Â Â  Independent or cooperative action

381.220Â Â Â Â  Contents of agreement

381.225Â Â Â Â  Using funds available to public body for bridge expenses

381.227Â Â Â Â  Employment and compensation of attorneys

381.230Â Â Â Â  Using bond proceeds for bridge expenses; security

381.235Â Â Â Â  Formal requirements and conditions of bonds

381.237Â Â Â Â  Issuance of refunding revenue bonds

381.239Â Â Â Â  Revenue bonds and refunding revenue bonds are negotiable instruments; not deemed general obligations of issuer

381.240Â Â Â Â  Incurring indebtedness for bridge expenses; issuing voted bonds

381.245Â Â Â Â  Payment of bond principal and interest with bridge tolls

381.250Â Â Â Â  Acceptance of funds from United States and gifts

381.255Â Â Â Â  Selection of bridge sites

381.260Â Â Â Â  Plans and specifications for bridge construction

381.265Â Â Â Â  Provision in bridge plans for rail traffic; contracting with railroad companies

381.270Â Â Â Â  Bids for bridge construction

381.275Â Â Â Â  Contracts made in name of authority authorizing work

381.280Â Â Â Â  Bond required with certain contracts

381.285Â Â Â Â  Power to exercise eminent domain

381.290Â Â Â Â  Operation of bridge as free or toll bridge

381.295Â Â Â Â  Bridge, connecting road and approaches as state highway

381.300Â Â Â Â  Acquisition and operation of interstate ferry by bridge authority

381.302Â Â Â Â  Acquiring and operating interstate ferry by bridge authority as part of cost of acquiring interstate bridge

381.305Â Â Â Â  Authority conferred by ORS 381.205 to 381.300 is supplemental authority

INTERSTATE BRIDGES FINANCED BY
COUNTY
BONDS

381.405Â Â Â Â  ÂConstruct,Â ÂconstructionÂ and Âcounty courtÂ defined

381.410Â Â Â Â  Interstate bridges as permanent roads

381.415Â Â Â Â  Counties given state power to construct bridges

381.420Â Â Â Â  County financing construction of interstate bridges

381.440Â Â Â Â  Bond election; petition requirements; debt limitation

381.490Â Â Â Â  County bonding committee

381.495Â Â Â Â  Duties and powers of bonding committee

381.500Â Â Â Â  Terms and conditions of bonds

381.505Â Â Â Â  Registering bonds

381.510Â Â Â Â  Bond advertisement and sale

381.515Â Â Â Â  Custody and disbursement of bond proceeds

381.520Â Â Â Â  Tax to pay bond interest and principal

INTERSTATE BRIDGES FINANCED BY CITY BONDS

381.605Â Â Â Â  City construction, operation and financing of interstate bridges

381.611Â Â Â Â  Bond election; petition requirements

381.615Â Â Â Â  Majority vote required

381.635Â Â Â Â  Duties and powers of council

381.640Â Â Â Â  Terms and conditions of bonds

381.645Â Â Â Â  Registering bonds

381.650Â Â Â Â  Bond advertisement and sale

381.655Â Â Â Â  Custody and disbursement of bond proceeds

381.660Â Â Â Â  Use of tolls to pay bonded indebtedness and bridge maintenance

381.665Â Â Â Â  Tax for bridge expense not paid by tolls

381.670Â Â Â Â  Plans for bridge construction; bids; awarding contract

INTERSTATE BRIDGES UNDER STATE JURISDICTION

Â Â Â Â Â  381.005 Construction, acquisition and maintenance of
Columbia River
bridges. The Department of Transportation in the name of the state may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over the Columbia River to the State of
Washington
.

Â Â Â Â Â  381.010 Agreements for carrying out powers. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.005 to 381.080 or any other law, the Department of Transportation in the name of the state may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the
United States
or any of its agencies.

Â Â Â Â Â  (2) The State of
Washington
.

Â Â Â Â Â  (3) Any county, municipality, port or other political subdivisions or agencies of the State of
Washington
.

Â Â Â Â Â  (4) Any county, municipality, port or any other political subdivisions of this state.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  381.015 Contents of agreement. Any agreement made or contract entered into pursuant to the authority of ORS 381.005 to 381.080 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridge.

Â Â Â Â Â  (2) The maximum financial obligation assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Whether the bridge is to be operated free to the public or as toll bridge.

Â Â Â Â Â  (6) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business.

Â Â Â Â Â  381.020 Using funds available for bridge expenses; reimbursement. The Department of Transportation may pay out of state highway funds or any other funds available to it any part of the cost of the construction, purchase, maintenance, operation, repair, reconstruction and improvement of any bridge mentioned in ORS 381.005 assessed and allocated to this state. In the event the bridge is operated as a toll bridge, then the share of toll revenues accruing to this state shall be applied by the department to reimburse the state highway funds for expenditures made in connection with the bridge.

Â Â Â Â Â  381.025 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.030 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.035 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.040 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.045 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.050 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  381.055 [Repealed by 1969 c.197 Â§1]

Â Â Â Â Â  381.060 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  381.065 [Amended by 1971 c.741 Â§27; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.070 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.075 Bridge, connecting road and approaches as state highway. The connecting road and approaches to any bridge mentioned in ORS 381.005, on the Oregon side of the Columbia River, together with the bridge to the center of the channel of the river, shall be part of the Oregon state highway system and shall be so declared and designated by the Department of Transportation by an appropriate resolution duly adopted and entered in the minutes and records of the department.

Â Â Â Â Â  381.080 ORS 381.005 to 381.075 as cumulative. The authority conferred by ORS 381.005 to 381.075 is cumulative and in addition and supplemental to the authority conferred by any other law.

Â Â Â Â Â  381.085 [Repealed by 1953 c.389 Â§7]

Â Â Â Â Â  381.086 [1953 c.389 Â§1; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.088 [1953 c.389 Â§2; 1987 c.447 Â§123; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.090 [1953 c.389 Â§3; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.092 [1953 c.389 Â§4; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.094 [1953 c.389 Â§5; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.096 Construction, acquisition and maintenance of
Snake River
bridges. The Department of Transportation in the name of the state may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over the Snake River into the State of
Idaho
, and may acquire any real property necessary for any such bridge, together with approaches and connecting roads, on both sides of the river. [1955 c.85 Â§1]

Â Â Â Â Â  381.098 Agreements for carrying out powers granted by ORS 381.096. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.096 or any other law, the Department of Transportation in the name of the state may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the
United States
or any of its agencies.

Â Â Â Â Â  (2) The State of
Idaho
.

Â Â Â Â Â  (3) Any county, municipality, port or other political subdivisions or agencies of the State of
Idaho
.

Â Â Â Â Â  (4) Any county, municipality, port or any other political subdivisions of this state.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign. [1955 c.85 Â§2]

Â Â Â Â Â  381.100 Contents of agreement. Any agreement made or contract entered into pursuant to the authority of ORS 381.098 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridge.

Â Â Â Â Â  (2) The maximum financial and other obligations assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Any other appropriate matters or provisions consistent with the prudent principles of economy and good business. [1955 c.85 Â§3]

Â Â Â Â Â  381.110 [1989 c.264 Â§5; repealed by 2007 c.531 Â§19]

INTERSTATE BRIDGES UNDER LOCAL JURISDICTION

Â Â Â Â Â  381.205 Construction, acquisition and maintenance of interstate bridges by counties, cities, towns and ports. Each county, city, town or port of this state adjoining or bordering on any interstate river or stream of water may construct, reconstruct, purchase, rent, lease or otherwise acquire, improve, operate and maintain bridges over any interstate river or stream of water to any adjoining state.

Â Â Â Â Â  381.210 Agreements for carrying out powers of counties, cities, towns and ports. For the purpose of carrying out or putting into effect the right, power and authority granted by ORS 381.205 to 381.305 or any other law, each of the public bodies or agencies mentioned in ORS 381.205 may make and enter into any agreements with:

Â Â Â Â Â  (1) The Government of the
United States
or any of its agencies.

Â Â Â Â Â  (2) The State of
Oregon
or any of its agencies.

Â Â Â Â Â  (3) Any adjoining state, the county, municipality, port or other political subdivision or agency of such adjoining state.

Â Â Â Â Â  (4) The Oregon Department of Transportation.

Â Â Â Â Â  (5) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  381.215 Independent or cooperative action. In carrying out ORS 381.205 to 381.305, each of the counties, cities, towns or ports mentioned in ORS 381.205 may act independent of or in conjunction with each other upon such terms and conditions as may be agreed upon by the contracting parties.

Â Â Â Â Â  381.220 Contents of agreement. Any agreement made or contract entered into pursuant to the authority of ORS 381.205 to 381.305 shall, among other things, contain express provisions with respect to:

Â Â Â Â Â  (1) The site of the bridges.

Â Â Â Â Â  (2) The maximum financial obligation assumed by each of the contracting parties.

Â Â Â Â Â  (3) The estimated cost of the structure with its approaches and connecting roads.

Â Â Â Â Â  (4) The sources from which all the funds are to be obtained or derived.

Â Â Â Â Â  (5) Whether the bridge is to be operated free to the public or as a toll bridge.

Â Â Â Â Â  (6) Any other appropriate matter or provision consistent with the prudent principles of economy and good business.

Â Â Â Â Â  381.225 Using funds available to public body for bridge expenses. Any county, city, town or port mentioned in ORS 381.205 may pay out of its respective funds or any other funds available to any of them, all or any part of the cost of the construction, reconstruction, purchase, maintenance, operation or repair of any bridge authorized by ORS 381.205 to 381.305.

Â Â Â Â Â  381.227 Employment and compensation of attorneys. Whenever any county undertakes the construction or acquisition of an interstate bridge or ferry pursuant to ORS 381.205 to 381.305, the county court or board of county commissioners may employ and pay reasonable compensation to attorneys, including the district attorney of the county, for services heretofore or hereafter performed in connection with the construction or acquisition of such bridge or ferry. Such compensation, which in the case of the district attorney shall be in addition to any other compensation allowed by law, shall be payable solely out of the funds received from the sale of bonds for the construction or acquisition of the bridge or ferry or the revenues derived from the operation thereof. [1953 c.44 Â§1]

Â Â Â Â Â  381.230 Using bond proceeds for bridge expenses; security. The construction, purchase, acquisition, operation or maintenance of any bridge or of its approaches authorized by ORS 381.205 to 381.305 may be financed in whole or in part through the issuance and sale of revenue bonds. As security for the payment of the bonds, the total or any part of the revenues from any such bridge may be hypothecated and pledged by the governing authorities purchasing, constructing, operating or maintaining the bridge without the necessity of the electors of the political subdivisions authorizing the same. However, no such hypothecation or pledge of revenues, or the issuance of the revenue bonds shall constitute in any manner, or to any extent be made to constitute, a general obligation of any county, city, town or port making the pledge.

Â Â Â Â Â  381.235 Formal requirements and conditions of bonds. Revenue bonds mentioned in ORS 381.230:

Â Â Â Â Â  (1) Shall be made to mature at such times and bear such annual rate of interest, payable semiannually, as the authority issuing them may determine.

Â Â Â Â Â  (2) May have coupons attached representing the interest payments.

Â Â Â Â Â  (3) Shall contain a recital that the bonds and the interest thereon shall be limited in payment to the special fund to be derived from tolls or other income from the bridge.

Â Â Â Â Â  (4) May contain such other terms and conditions and be in such form and signed by such official or officials as the authority issuing the bonds shall determine, but the coupons attached to the revenue bonds need bear only the facsimile signature of the officer designated to sign the coupons.

Â Â Â Â Â  381.237 Issuance of refunding revenue bonds. (1) Any county, city, town or port mentioned in ORS 381.205, heretofore or hereafter issuing its revenue bonds under ORS 381.205 to 381.305, may thereafter issue and sell its refunding revenue bonds for the purpose of refinancing and redeeming such outstanding revenue bonds at maturity pursuant to redemption provisions, or at any time before maturity either with the consent of the holders thereof or if the bonds shall so provide.

Â Â Â Â Â  (2) In determining the amount of refunding revenue bonds to be issued:

Â Â Â Â Â  (a) Due credit shall be given for the application of any sinking funds available for the payment of such outstanding revenue bonds, less appropriate reserves deemed necessary to be retained on account of the refunding revenue bonds.

Â Â Â Â Â  (b) There may be included in determining such amount the costs and expenses in connection with the issuance and sale of the refunding revenue bonds, the premium, if any, to be paid on any of the revenue bonds to be refunded, the unpaid interest to accrue on the revenue bonds to be refunded prior to the retirement thereof, and the cost of any improvements to the bridge then determined by the governing authority to be necessary or advisable.

Â Â Â Â Â  (3) The refunding revenue bonds shall be secured in the same manner and be payable from the same source as the revenue bonds refinanced and redeemed as may be otherwise provided in the resolution adopted by the governing authority of the county, city, town or port, but in no event shall such refunding revenue bonds constitute general obligations of the county, city, town or port, nor an indebtedness or liability within the meaning of any constitutional limitation or provision. [1953 c.648 Â§2]

Â Â Â Â Â  381.239 Revenue bonds and refunding revenue bonds are negotiable instruments; not deemed general obligations of issuer. All revenue bonds and refunding revenue bonds issued under ORS 381.205 to 381.305 shall be negotiable instruments under the law merchant, notwithstanding they shall be payable solely from the revenues pledged for that purpose. None of such bonds shall be deemed a charge upon the tax or other revenues of the issuing entity. [1951 c.648 Â§4]

Â Â Â Â Â  381.240 Incurring indebtedness for bridge expenses; issuing voted bonds. Any and all of the counties, cities, towns or ports mentioned in ORS 381.205, independently or in conjunction with each other, may incur indebtedness and issue negotiable bonds therefor in order to obtain funds for the whole or any part of the cost of the construction, reconstruction, purchase, acquisition or maintenance of the bridges authorized by ORS 381.205 to 381.305 when so authorized by the electors of the county, city, town or port. The proposition to incur such indebtedness and to issue bonds therefor may be submitted to the electors of the political subdivision at any general or special election.

Â Â Â Â Â  381.245 Payment of bond principal and interest with bridge tolls. If any bridge constructed, purchased or otherwise acquired under ORS 381.205 to 381.305 is operated as a toll bridge, and the revenues or any part thereof derived as a result of the tolls and charges collected have been pledged and revenue bonds issued, in fixing and determining the amount of tolls to be charged consideration shall be given, among other things, to the amount necessary to be received to pay the interest upon the revenue bonds and to provide for the retirement of the principal of the bonds. Provisions shall be made for the application of the revenue so received to the payment of the interest and principal of the revenue bonds as their respective payments become due.

Â Â Â Â Â  381.250 Acceptance of funds from United States and gifts. In carrying out ORS 381.205 to 381.305 each of the counties, cities, towns or ports mentioned in ORS 381.205 may:

Â Â Â Â Â  (1) Accept from the
United States
or any of its agencies such funds as are available for any of the purposes contemplated by ORS 381.205 to 381.305, and enter into such contracts and agreements with the
United States
or any of its agencies as may be necessary, proper and convenient, not contrary to the laws of this state.

Â Â Â Â Â  (2) Accept from any source any grant or donation of land or any gift of money or other valuable thing made available for any of the purposes contemplated by ORS 381.205 to 381.305.

Â Â Â Â Â  381.255 Selection of bridge sites. The parties contracting for the construction of any bridges under ORS 381.205 to 381.305 shall select and agree upon sites, but no such bridge shall be constructed unless it connects or provision is made for connection with a state and federal highway in this state and any state or federal highway in the adjoining state.

Â Â Â Â Â  381.260 Plans and specifications for bridge construction. Before any bridge is constructed by any of the counties, cities, towns or ports mentioned in ORS 381.205, the authorities desiring to construct the same shall select the location of the bridge and prepare the plans and specifications and the estimated cost of the structure, including rights of way, approaches and connecting roads.

Â Â Â Â Â  381.265 Provision in bridge plans for rail traffic; contracting with railroad companies. (1) Preparation of the specifications and designs of any bridge constructed under ORS 381.205 to 381.305 may give consideration to and include provisions for facilities and accommodations for traffic by rail as well as for traffic by motor vehicle, team, pedestrian or other regular highway traffic.

Â Â Â Â Â  (2) If provision is made for rail traffic, then the agencies under whose jurisdiction and control the bridge has been constructed may contract with any railroad companies for the use of the part of the bridge constructed to accommodate traffic by rail. The contract may be upon such terms and conditions as the interested parties may agree.

Â Â Â Â Â  381.270 Bids for bridge construction. Competitive bids shall be invited for the construction of any bridge mentioned in ORS 381.260 in conformity with the plans, specifications and design. The call for bids shall require that each bidder accompany the bid with a certified check or a bidderÂs bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the amount of not less than five percent of the amount of the bid. The contract, if awarded, shall be awarded to the bidder adjudged to be the lowest and best, responsible bidder. Any and all bids may be rejected and refused if it appears to be the best interest of the general public. [Amended by 1991 c.331 Â§60; 1997 c.631 Â§468]

Â Â Â Â Â  381.275 Contracts made in name of authority authorizing work. All contracts made and entered into for the construction, purchase, acquisition, reconstruction, improvement or repair of any bridge mentioned in ORS 381.205 shall be made in the name of the authority authorizing performance of the work.

Â Â Â Â Â  381.280 Bond required with certain contracts. There shall be required, in connection with all contracts mentioned in ORS 381.275 and involving the employment of labor and materials, a satisfactory bond in a sum not less than 50 percent of the total amount of the contract. The bond:

Â Â Â Â Â  (1) Shall be conditioned upon the faithful performance of the contract.

Â Â Â Â Â  (2) Shall contain a condition that the contractor shall promptly, as due, make payments to all persons supplying the contractor, or the subcontractors, labor and materials of the contractor for the performance of the work, and that such contractor shall pay all contributions or amounts due to the State Industrial Accident Fund from such contractor or subcontractors of the contractor incurred in the performance of the contract.

Â Â Â Â Â  (3) May contain such other conditions or provisions as the
Oregon
authority performing the work or the lawful constituted authority of the adjoining state may require.

Â Â Â Â Â  381.285 Power to exercise eminent domain. Any county, city, town or port mentioned in ORS 381.205 may exercise the power of eminent domain to carry out any of the provisions of ORS 381.205 to 381.305 in accordance with the procedure provided in ORS chapter 35. [Amended by 1971 c.741 Â§28]

Â Â Â Â Â  381.290 Operation of bridge as free or toll bridge. Any bridge constructed, purchased or otherwise acquired and operated under ORS 381.205 to 381.305 may be operated free to the public or on toll. If operated on toll, the revenues therefrom may be pledged as provided in ORS 381.230.

Â Â Â Â Â  381.295 Bridge, connecting road and approaches as state highway. The connecting road and approaches to any bridges mentioned in ORS 381.205, on the Oregon side of the interstate river, together with the bridge to the center of the channel of the river, shall be part of the Oregon state highway system and shall be so declared and designated by the Department of Transportation by an appropriate resolution duly adopted and entered in the minutes and records of the department.

Â Â Â Â Â  381.300 Acquisition and operation of interstate ferry by bridge authority. In the event that any county, city, town or port mentioned in ORS 381.205 has purchased or acquired or agreed to purchase or acquire any ferry which is being operated in carrying passengers and freight over and across any interstate river or stream at or in proximity to the site or location of a bridge constructed or to be constructed under ORS 381.205 to 381.305, the authority constructing the bridge may:

Â Â Â Â Â  (1) Enter into an agreement with the political subdivision which has acquired or agreed to acquire the ferry, succeeding to its rights upon such terms and conditions as may be mutually agreed to by the interested parties.

Â Â Â Â Â  (2) Operate the ferry free to the public or on tolls. If operated on tolls the revenues derived therefrom may be pledged and revenue bonds issued and sold in the same manner as provided in ORS 381.230 and 381.235 for the pledging of the tolls received from bridges and issuing revenue bonds thereon and therefor.

Â Â Â Â Â  381.302 Acquiring and operating interstate ferry by bridge authority as part of cost of acquiring interstate bridge. (1) Whenever any county, city, town or port mentioned in ORS 381.205, heretofore or hereafter determines through its governing authority to construct a bridge under ORS 381.205 to 381.305, it may, as a part of the cost of the bridge, include and acquire any then existing and operating ferry, with appurtenant properties, which the governing body determines to be serving the same area to be served by the proposed bridge and the continued operation of which would adversely affect the traffic on the bridge.

Â Â Â Â Â  (2) Any ferry thus acquired may be operated by the authority constructing such bridge free or on tolls, and if operated on tolls, the tolls charged shall be pledged to the payment of its revenue bonds and interest thereon issued on account of the bridge. Tolls thus collected shall be sufficient to meet all operating costs and expenses, including insurance, maintenance and a reasonable depreciation, and such payments as may have been determined by the governing authority to be necessary to apply on the amortization of the principal and interest of the revenue bonds during the period pending the completion and opening of the bridge.

Â Â Â Â Â  (3) Upon the opening of such bridge to traffic, and thereafter while the bridge is open to traffic, no ferry thus acquired shall operate. The property used in the operation of any such ferry may be sold or disposed of by the governing authority in such manner as will protect the bridge from the competition thereof.

Â Â Â Â Â  (4) Acquisition of any such ferry may be made upon such terms as the governing authority shall determine, and the acquisition price may be made payable not later than the time of the opening of the bridge.

Â Â Â Â Â  (5) Whenever the governing authority of the county, city, town or port determines to proceed in accordance with this section to acquire any ferry as a part of the cost of a bridge, and to thereafter operate such ferry as permitted by this section, it may do so regardless of whether such ferry operates from a point within the boundaries of the county, city, town or port, provided that there has been received a report of engineers indicating the advisability of the acquisition of such ferry in connection with the construction and operation of the bridge. [1953 c.648 Â§3]

Â Â Â Â Â  381.305 Authority conferred by ORS 381.205 to 381.300 is supplemental authority. The authority conferred by ORS 381.205 to 381.300 is in addition and supplemental to the authority conferred by any other law.

INTERSTATE BRIDGES FINANCED BY
COUNTY
BONDS

Â Â Â Â Â  381.405 ÂConstruct,Â ÂconstructionÂ and Âcounty courtÂ defined. As used in ORS 381.405 to 381.520:

Â Â Â Â Â  (1) ÂConstructÂ includes repair, maintain, improve or other words of similar meaning.

Â Â Â Â Â  (2) ÂConstructionÂ includes repair, maintenance, improvement or other words of similar meaning.

Â Â Â Â Â  (3) ÂCounty courtÂ means the county court of the county in which the bridge mentioned in the context is situated, and includes the board of county commissioners or other constituted authorities in the county having control of bridge construction.

Â Â Â Â Â  381.410 Interstate bridges as permanent roads. Bridges over rivers and bodies of water forming interstate boundaries are permanent roads and include approaches and viaducts leading thereto.

Â Â Â Â Â  381.415 Counties given state power to construct bridges. For the purposes of ORS 381.405 to 381.520 the right, power and authority of the state to construct bridges, viaducts and roadways over navigable streams and the beds thereof or upon any state lands is granted and given to all counties.

Â Â Â Â Â  381.420 County financing construction of interstate bridges. Counties may borrow money for the purpose of constructing interstate bridges and issue bonds to evidence such indebtedness.

Â Â Â Â Â  381.425 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.430 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.435 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  381.440 Bond election; petition requirements; debt limitation. (1) This section establishes the procedure for determining whether a county shall issue bonds for the construction of an interstate bridge under ORS 381.420. The question shall be decided by election. The county court:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the county court calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.165 to 250.235.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county charter or an ordinance adopted under the county charter.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, if the county debt for the construction of permanent roads already incurred or authorized, together with the new debt sought to be created by the petition, exceeds two percent of the assessed valuation of the county, then the county court shall not call an election under this section.

Â Â Â Â Â  (6) An election under this section shall be held on a date specified in ORS 203.085. The election shall be conducted under ORS chapters 246 to 260.

Â Â Â Â Â  (7) A county may hold no more than one election under this section in any 12-month period. [Amended by 1983 c.350 Â§248]

Â Â Â Â Â  381.445 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.450 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.455 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.460 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.465 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.470 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.475 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.480 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.485 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.490 County bonding committee. The county court is created a bonding committee of the county. The judge of the county court or chairperson of the board of county commissioners shall be chairperson and the county clerk shall be secretary of the bonding committee.

Â Â Â Â Â  381.495 Duties and powers of bonding committee. If the electors of the county approve the issuance of bonds, the bonding committee shall arrange to issue and sell the bonds. The bonding committee may arrange the form, details and sale of the bonds in a manner consistent with ORS 381.405 to 381.520. [Amended by 1983 c.350 Â§249]

Â Â Â Â Â  381.500 Terms and conditions of bonds. (1) The bonds mentioned in ORS 381.420 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the date of issuance.

Â Â Â Â Â  (c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (e) Be signed by the judge of the county court or chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the county judge or chairperson of the board of county commissioners and the county clerk.

Â Â Â Â Â  (f) Be sealed with the seal of the county.

Â Â Â Â Â  (g) Bear the certificate of the county treasurer over the signature of the county treasurer that they have been registered in the office of the county treasurer, naming the date of register.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the
United States
.

Â Â Â Â Â  (c) Be paid by the county treasurer upon presentation at the office of the county treasurer or at the fiscal agency of the state in
New York City
, upon the date of payment named thereon.

Â Â Â Â Â  381.505 Registering bonds. The county treasurer shall keep a register of all the bonds issued or sold under ORS 381.405 to 381.520, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the county treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  381.510 Bond advertisement and sale. (1) The bonding committee shall advertise in one newspaper in the county, if there is one, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount, interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the bid, that any and all bids may be rejected, that the bonds may be sold only for cash, not below par, and to the highest bidder and such other facts as may in the judgment of the bonding committee procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The bonding committee may reject any and all bids.

Â Â Â Â Â  (3) No bonds authorized by ORS 381.420 shall be sold for less than par or for anything but cash.

Â Â Â Â Â  381.515 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 381.405 to 381.520 shall be paid into the county treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  381.520 Tax to pay bond interest and principal. The county court shall, at the time of making the annual tax levy upon the previous yearÂs assessment, levy a tax on all the taxable property in the county sufficient to pay the outstanding bonds at maturity and the interest on all outstanding bonds for the current year. The proceeds derived from the tax shall be used only for the payment of the principal and interest of the bonds. Such proceeds shall be paid by the county treasurer to the bearer of the bonds or sent to the fiscal agency at
New York City
for the payment of the interest coupons upon presentation as provided in ORS 381.500.

INTERSTATE BRIDGES FINANCED BY CITY BONDS

Â Â Â Â Â  381.605 City construction, operation and financing of interstate bridges. Incorporated cities may construct, maintain and operate toll bridges over rivers and bodies of water forming interstate boundaries, and for such purpose may borrow money and issue and sell bridge bonds to evidence such indebtedness.

Â Â Â Â Â  381.610 [Repealed by 1983 c.350 Â§250 (381.611 enacted in lieu of 381.610)]

Â Â Â Â Â  381.611 Bond election; petition requirements. (1) This section establishes the procedure for determining whether a city shall issue bonds for the construction of an interstate bridge under ORS 381.605. The question shall be decided by election. The city council:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the city council calling the election shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 250.265 to 250.346, except that notwithstanding ORS 250.325, the council shall not consider adoption or rejection of the measure before submitting the measure to the city electors.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the city charter or an ordinance adopted under the city charter.

Â Â Â Â Â  (5) An election under this section shall be held on a date specified in ORS 221.230. The election shall be conducted under ORS chapters 246 to 260. [1983 c.350 Â§251 (enacted in lieu of 381.610)]

Â Â Â Â Â  381.615 Majority vote required. The council may issue and sell bonds for the purpose mentioned in ORS 381.605 only upon the approval of a majority of those voting on the question. [Amended by 1983 c.350 Â§252]

Â Â Â Â Â  381.620 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.625 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.630 [Repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  381.635 Duties and powers of council. If the electors of the city approve the issuance of bonds, the council shall arrange to issue and sell the bonds. The council may arrange and provide the form, terms and sale of the bonds, consistent with ORS 381.605 to 381.670. [Amended by 1983 c.350 Â§253]

Â Â Â Â Â  381.640 Terms and conditions of bonds. (1) The bonds mentioned in ORS 381.605 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the end of the respective issues thereof.

Â Â Â Â Â  (c) Bear interest at a rate not to exceed six percent per year, payable on January 1 and July 1.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the
United States
.

Â Â Â Â Â  (c) Be paid by the city treasurer upon presentation at the office of the city treasurer or at the fiscal agency of the state in
New York City
, upon the date of payment named thereon.

Â Â Â Â Â  (d) Be signed by the mayor and city recorder. The interest coupons shall bear the printed facsimile signatures of the mayor and city recorder.

Â Â Â Â Â  (e) Be sealed with the seal of the council.

Â Â Â Â Â  (f) Bear the certificate of the city treasurer, over the signature of the city treasurer, that they have been registered in the office of the city treasurer, naming the date of registry.

Â Â Â Â Â  381.645 Registering bonds. The city treasurer shall keep a register of all the bonds issued or sold under ORS 381.605 to 381.670, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the city treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  381.650 Bond advertisement and sale. (1) The bonds shall be advertised and sold to the highest bidder for cash.

Â Â Â Â Â  (2) The council shall advertise in one newspaper, if there is one, in the county in which the municipality is located, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount of interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the payment, that any and all bids may be rejected, that the bonds may be sold for cash only and to the highest bidder and such other facts as may in the judgment of the council procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (3) All bids to purchase bonds must be sealed and accompanied by a certified check for five percent of the amount of the bid. The council may reject any and all bids.

Â Â Â Â Â  381.655 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 381.605 to 381.670 shall be paid into the city treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  381.660 Use of tolls to pay bonded indebtedness and bridge maintenance. (1) Tolls shall be fixed, charged and collected for passage over the bridge mentioned in ORS 381.605, and shall be so fixed and adjusted as to provide a fund sufficient to pay the principal and interest of the bonds issued for such bridge and an additional fund to pay the cost of maintaining, repairing and operating such bridge.

Â Â Â Â Â  (2) The tolls, except such part thereof as may be necessary to pay the cost of maintaining, repairing and operating the bridge, shall be placed in a special fund, which is pledged to and charged with the payment of the bonds and the interest thereon.

Â Â Â Â Â  381.665 Tax for bridge expense not paid by tolls. Should the tolls and revenues procured for the use of the bridge be insufficient to pay the cost of maintaining, repairing and operating the bridge and the interest and principal upon bonded indebtedness as it accrues, the city council may each year levy and collect taxes upon all property, real and personal, situated within the boundaries of the municipality and which is by law taxable for state and other purposes, sufficient to provide for such deficit, subject, however, to charter provisions and the provisions of the Oregon Constitution with respect to debt limitations.

Â Â Â Â Â  381.670 Plans for bridge construction; bids; awarding contract. (1) The council shall cause to be prepared surveys, plans, specifications and estimates for the materials to be used and the manner and method of construction of any bridge constructed under ORS 381.605 to 381.670.

Â Â Â Â Â  (2) The council shall invite bids for the construction of any such bridge in conformity with the plans and specifications.

Â Â Â Â Â  (3) The council shall award the contract to the lowest and best responsible bidder, but any and all bids may be rejected if it appears to the best interests of the general public. [Amended by 1971 c.659 Â§5]

Â Â Â Â Â  381.805 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.810 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.815 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  381.820 [Repealed by 2007 c.531 Â§19]

_______________



Chapter 382

Chapter 382 Â Intrastate Bridges

2007 EDITION

INTRASTATE BRIDGES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

COUNTY BRIDGES

(Generally)

382.005Â Â Â Â  ÂCounty courtÂ defined

382.205Â Â Â Â  Using county funds for bridges

(Multnomah County Bridges)

382.305Â Â Â Â  Operation of bridges across
Willamette
River
by
Multnomah
County

382.310Â Â Â Â  Powers of
Multnomah
County
as to
Willamette
River
bridges

382.315Â Â Â Â  Agreements with public service corporations for use of
Willamette
River
bridges

382.325Â Â Â Â  Powers of
Portland
as to
Willamette
River
bridges

382.330Â Â Â Â  Operation of
Adams Street-Glisan Street
bridge in
Portland

382.335Â Â Â Â  Definitions for ORS 382.335 to 382.425

382.340Â Â Â Â  Bridges over
Willamette
River
and
Slough
as permanent roads

382.345Â Â Â Â
Multnomah
County
constructing and financing
Willamette
River
bridges

382.350Â Â Â Â  Petition and order for bond election; debt limitation

382.355Â Â Â Â  Filing and presentation of petition; order of board of county commissioners

382.360Â Â Â Â  Appeals from orders of board of county commissioners

382.365Â Â Â Â  Majority vote to authorize bond issue

382.370Â Â Â Â  Form of petitions, notices and ballots

382.375Â Â Â Â  Election; laws applicable

382.380Â Â Â Â  Order declaring bond election result

382.385Â Â Â Â  County commissioners submitting bond issue on own motion

382.390Â Â Â Â  Arrangement by county commissioners for bond issuance and sale

382.395Â Â Â Â  Terms and conditions of bonds

382.400Â Â Â Â  Registering bonds

382.405Â Â Â Â  Bond advertisement and sale

382.410Â Â Â Â  Custody and disbursement of bond proceeds

382.415Â Â Â Â  Paying bond principal and interest with tax or motor license fund

382.420Â Â Â Â  Title and control of bridge

382.425Â Â Â Â  County clerk as clerk of county commissioners; records of proceedings

CITY BRIDGES

382.505Â Â Â Â  Erection and maintenance of bridges by cities

COUNTY BRIDGES

(Generally)

Â Â Â Â Â  382.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

Â Â Â Â Â  382.105 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  382.110 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  382.115 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  382.120 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  382.125 [Amended by 1963 c.602 Â§1; 1981 c.153 Â§75; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  382.205 Using county funds for bridges. If the money provided by ORS 368.705 is expended and an emergency arises demanding immediate action by it, the county court may in its discretion apply any moneys in the county treasury, not otherwise appropriated, toward defraying the expense of building or repairing bridges on any of the county or state roads within the county or over streams forming boundaries between the county and any other county.

Â Â Â Â Â  382.210 [Amended by 1963 c.602 Â§2; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.215 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.220 [Repealed by 1971 c.659 Â§6]

Â Â Â Â Â  382.225 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.230 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.235 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.240 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.245 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.250 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.255 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.265 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.275 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.280 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  382.285 [Repealed by 1981 c.153 Â§79]

(Multnomah County Bridges)

Â Â Â Â Â  382.305 Operation of bridges across
Willamette
River
by
Multnomah
County
. (1) The Board of County Commissioners of Multnomah County shall operate and maintain all bridges, as defined in subsection (2) of this section, together with the approaches thereof, erected, owned by or leased to the City of Portland or Multnomah County, across the Willamette River within the boundaries of Portland, and the City of Portland shall surrender and deliver possession and control of such bridges, except as provided in ORS 382.310 to 382.330, to the board of county commissioners.

Â Â Â Â Â  (2) As used in ORS 382.305 to 382.330, ÂbridgeÂ means the bridges and parts thereof.

Â Â Â Â Â  382.310 Powers of
Multnomah
County
as to
Willamette
River
bridges. (1) The Board of
County
Commissioners
of
Multnomah
County
shall:

Â Â Â Â Â  (a) Maintain, keep in good condition and repair and operate the bridges and their approaches. The lighting of the bridges and their approaches is a part of the duty to maintain and operate such bridges, and the board may enter into contracts for such lighting.

Â Â Â Â Â  (b) Operate, maintain and keep in good condition all parts of the bridges owned by the city or leased by the city or by the board of county commissioners.

Â Â Â Â Â  (2) The Board of
County
Commissioners
of
Multnomah
County
shall, at the cost and expense of the county:

Â Â Â Â Â  (a) Employ, hire and discharge, from time to time, agents, workers, laborers and servants, as it deems necessary in the conduct, maintenance, repair and operation of the bridges and their approaches.

Â Â Â Â Â  (b) Make needful rules and regulations for the operation and maintenance of the bridges, but such rules and regulations shall be subject to the exercise by the City of
Portland
of such police power and authority as the city has under its charter with respect to the bridges owned by the city.

Â Â Â Â Â  (3) The Board of
County
Commissioners
of
Multnomah
County
may enter into agreements or leases for the use by the public, for highway purposes and for the operation of street cars thereon, of the upper highway deck of the bridges constructed across the
Willamette
River
in
Portland
, by persons or corporations other than the City of
Portland
. [Amended by 2005 c.22 Â§263]

Â Â Â Â Â  382.312 [1975 c.436 Â§4; repealed by 1993 c.741 Â§147]

Â Â Â Â Â  382.315 Agreements with public service corporations for use of
Willamette
River
bridges. If the Board of County Commissioners of Multnomah County makes an agreement or lease for the use of the upper deck of any bridge constructed across the Willamette River within Portland and if any public service corporation operating a street car line within Portland desires to maintain and operate its street cars over the upper deck of the bridge so leased, the board of county commissioners may agree with the public service corporation upon the terms and compensation for such use. If they are unable to agree, the amount of compensation to be paid by the public service corporation shall be the same as may at such time be fixed or charged by the City of
Portland
for the use of other bridges across the
Willamette
River
by public service corporations.

Â Â Â Â Â  382.320 [Repealed by 1969 c.429 Â§6]

Â Â Â Â Â  382.325 Powers of
Portland
as to
Willamette
River
bridges. The City of Portland, Oregon, may:

Â Â Â Â Â  (1) Regulate traffic upon and across the bridges and their approaches constructed by the City of
Portland
.

Â Â Â Â Â  (2) Lay and maintain upon the bridges and their respective approaches constructed by the City of
Portland
all rails and tracks necessary, desirable or convenient for the operation of street cars thereon.

Â Â Â Â Â  (3) Provide for the use of the bridges and their approaches constructed by the City of
Portland
and rails and tracks thereon by street cars propelled by electrical and other motive power, and the carrying of passengers on such street cars.

Â Â Â Â Â  (4) Make contracts with and grant rights, privileges and franchises to any persons, firms or corporations for the use of the bridges and their approaches, and rails and tracks by cars, street cars and trains, the carrying of passengers thereon and for charging and collecting fares and tolls under such rights, privileges and franchises.

Â Â Â Â Â  (5) Contract for, agree upon and charge and collect rents and other compensation for such use by cars, street cars and trains, and the Board of County Commissioners of Multnomah County shall have no right to establish or collect rents or other compensation for the use of the bridges by cars, street cars and trains.

Â Â Â Â Â  (6) Exercise all other power and authority over the bridges and their approaches not expressly conferred by ORS 382.305 to 382.330 on
Multnomah
County
.

Â Â Â Â Â  382.330 Operation of
Adams Street-Glisan Street
bridge in
Portland
. (1) The Board of County Commissioners of Multnomah County shall operate, maintain and repair the bridge existing on February 25, 1913, across the Willamette River from Adams Street on the east side of the river to Glisan Street on the west side of the river, in Portland, subject to the terms and provisions of the lease executed by the Oregon-Washington Railroad and Navigation Company, party of the first part, and the City of Portland, party of the second part, dated October 9, 1912, and filed with the city auditor on October 19, 1912.

Â Â Â Â Â  (2) The board of county commissioners may, from time to time, enter into leases or agreements with the owners of such bridge for the use of the upper deck and its approaches for highway purposes by the public and the operation of street cars thereon.

Â Â Â Â Â  (3) In the event that no public service corporation makes any contract or agreement with the City of Portland for the operation of its street cars over the upper deck of such bridge or its approaches prior to February 25, 1913, the compensation to be paid by the public service corporation shall be fixed by and paid to the City of Portland, subject to the lease mentioned in subsection (1) of this section.

Â Â Â Â Â  382.335 Definitions for ORS 382.335 to 382.425. As used in ORS 382.335 to 382.425:

Â Â Â Â Â  (1) ÂBoard of county commissionersÂ means the Board of County Commissioners of
Multnomah
County
and includes the constituted authorities of
Multnomah
County
having control of road construction, maintenance and operation.

Â Â Â Â Â  (2) ÂConstructÂ includes repair, maintain, improve or other words of similar meaning.

Â Â Â Â Â  (3) ÂConstructionÂ includes repair, maintenance, improvement, reconstruction or other words of similar meaning.

Â Â Â Â Â  382.340 Bridges over
Willamette
River
and
Slough
as permanent roads. Bridges over the
Willamette
River
in
Portland
,
Oregon
, and the Willamette Slough within
Multnomah
County
are permanent roads and include approaches and viaducts leading thereto.

Â Â Â Â Â  382.345
Multnomah
County
constructing and financing
Willamette
River
bridges.
Multnomah
County
may borrow money for the purpose of constructing and reconstructing bridges across the
Willamette
River
in
Portland
,
Oregon
, and Willamette Slough within
Multnomah
County
and issue bonds to evidence such indebtedness.

Â Â Â Â Â  382.350 Petition and order for bond election; debt limitation. Whenever a petition therefor, signed by not less than 10 percent of the electors of Multnomah County and stating the amount of the proposed bond issue is filed with the county clerk, the board of county commissioners shall, subject to ORS 382.355 and 382.360, order an election to determine whether or not the county shall issue bonds for the construction of the bridge mentioned in ORS 382.345. However, if the county debt for the construction of permanent roads already incurred or authorized, together with the new debt sought to be created by the petition, exceeds six percent of the assessed valuation of all the property in the county, then the board of county commissioners shall disregard the petition.

Â Â Â Â Â  382.355 Filing and presentation of petition; order of board of county commissioners. (1) The petition mentioned in ORS 382.350 shall be filed with the county clerk and presented to the board of county commissioners at or before its next regular session.

Â Â Â Â Â  (2) The board of county commissioners shall examine the petition as soon as it is presented. If it is satisfied that the petition substantially conforms to the requirements of ORS 382.370 and contains the names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, the board of county commissioners shall make an order directing that a special election be called and held in the county for the purposes specified in the petition at a time to be then fixed by the board of county commissioners, which shall not be less than 30 nor more than 40 days after the date of making the order and not more than 90 days after the day of filing the petition.

Â Â Â Â Â  (3) If the board of county commissioners determines either that the petition does not substantially conform to the requirements of ORS 382.370 or that it does not contain names and post-office addresses, places of residence and precincts of the requisite number of electors as required by ORS 382.350, it shall make an order declaring that fact, particularly designating the defects and refusing to order a special election.

Â Â Â Â Â  382.360 Appeals from orders of board of county commissioners. (1) There shall be no appeal from the order mentioned in ORS 382.355 (2).

Â Â Â Â Â  (2) Within 10 days after the entry of the order mentioned in ORS 382.355 (3), any one or more of the petitioners may appeal to the circuit court in the same manner as appeals are taken from the county court in actions at law, except that the notice of appeal, if not entered in the journal at the time the order is made, shall be served on the county clerk and no appeal bond shall be required.

Â Â Â Â Â  (3) If the circuit court upon appeal is satisfied that the board of county commissioners should have ordered an election, the circuit court shall direct the board of county commissioners to proceed as if it had declared the proceedings sufficient. If upon appeal the circuit court decides that the judgment of the board of county commissioners was correct it shall make an order affirming the judgment of the board of county commissioners. There shall be no appeal from the judgment of the circuit court.

Â Â Â Â Â  382.365 Majority vote to authorize bond issue. The bonds mentioned in ORS 382.345 shall be issued only upon approval of a majority of those voting at any election for the same.

Â Â Â Â Â  382.370 Form of petitions, notices and ballots. Petitions for bridge bond elections, bridge bond election notices and ballots shall be in substantially the same form as prescribed by ORS 381.440. [Amended by 1983 c.350 Â§254]

Â Â Â Â Â  382.375 Election; laws applicable. (1) Elections for the issuance of the bonds may be held at any general election or at any time, subject to the time limitations of ORS 382.355 (2).

Â Â Â Â Â  (2) The laws of this state governing special and general elections in so far as they do not conflict with ORS 382.335 to 382.425 apply to elections under ORS 382.335 to 382.425.

Â Â Â Â Â  382.380 Order declaring bond election result. If at any such general or special bridge bond election a majority of the electors voting at such election votes in favor of issuing the bonds, the board of county commissioners shall enter an order in its journal declaring that fact. The order shall be absolutely conclusive as to the regularity of all the proceedings in reference to the matter.

Â Â Â Â Â  382.385 County commissioners submitting bond issue on own motion. The board of county commissioners of its own motion may submit the question of issuing bonds for the purposes mentioned in ORS 382.345 at any general election. This may be done by an order of the board of county commissioners, entered in the journal at least 40 days next preceding any general election. The order shall set out the amount of bonds proposed to be issued, the length of time they shall run and the maximum rate of interest they shall bear. After having entered such order the board of county commissioners shall proceed to submit the question to the electors of the county in the same manner and with like effect as upon the petition mentioned in ORS 382.350.

Â Â Â Â Â  382.390 Arrangement by county commissioners for bond issuance and sale. Thirty days after the entry upon the records of the order mentioned in ORS 382.380, or if the election is contested, within 30 days after the final determination of such contest, the board of county commissioners shall arrange to issue such bonds as were authorized at the election and shall thereafter, as soon as may in its judgment be deemed expedient, issue and sell the bonds. The board of county commissioners may arrange the form, details and sale of the bonds consistently with ORS 382.335 to 382.425.

Â Â Â Â Â  382.395 Terms and conditions of bonds. (1) The bonds mentioned in ORS 382.345 shall:

Â Â Â Â Â  (a) Be in denominations of $100 or more, but not exceeding $1,000.

Â Â Â Â Â  (b) Run not to exceed 30 years from the date of their respective issuance.

Â Â Â Â Â  (c) Bear interest at a rate determined by the board of county commissioners, payable semiannually.

Â Â Â Â Â  (d) Have interest coupons attached to them, one coupon for each interest payment that will be made.

Â Â Â Â Â  (e) Be signed by the chairperson of the board of county commissioners and the county clerk. The interest coupons shall bear the printed facsimile signatures of the chairperson of the board of county commissioners and the county clerk.

Â Â Â Â Â  (f) Be sealed with the seal of the county.

Â Â Â Â Â  (g) Bear the certificate of the county treasurer over the signed statement that they have been registered in the treasurerÂs office, naming the date registered.

Â Â Â Â Â  (h) Be issued in series and mature serially.

Â Â Â Â Â  (2) The bonds and interest coupons shall:

Â Â Â Â Â  (a) Be lithographed or printed on good bond paper.

Â Â Â Â Â  (b) Be made payable to bearer, in any coin or currency which, at the time of payment, is legal tender for the payment of public and private debts within the
United States
.

Â Â Â Â Â  (c) Be paid by the county treasurer upon presentation at the treasurerÂs office or at the fiscal agency of the state in
New York City
, upon the date of payment named thereon.

Â Â Â Â Â  (3) Subject to subsections (1) and (2) of this section, denominations of the bonds, dates of maturity and dates when interest is payable may be determined by the board of county commissioners. [Amended by 1981 c.94 Â§35]

Â Â Â Â Â  382.400 Registering bonds. The county treasurer shall keep a register of all the bonds issued or sold under ORS 382.335 to 382.425, noting therein the number of bonds, amount, date of issuance, date of sale and such facts as in the judgment of the county treasurer serve to keep an accurate record of the bonds so issued and sold.

Â Â Â Â Â  382.405 Bond advertisement and sale. (1) The board of county commissioners shall advertise in one newspaper in the county outside of Portland, if there is one, in one leading newspaper in Portland, Oregon, and in one leading financial newspaper in New York City for two weeks before any sale of bonds, the fact of the sale, inviting bids for the bonds and stating such facts as will interest prospective purchasers. For example, the date and place of sale, the terms of sale, the character of the bonds, the amount, interest and denomination of the bonds, the fact that all bids must be accompanied by a certified check for five percent of the amount of the bid, that any and all bids may be rejected, that the bonds may be sold only for cash, not below par, and to the highest bidder and such other facts as may in the judgment of the board of county commissioners procure the most advantageous sale of the bonds may be stated.

Â Â Â Â Â  (2) All bids to purchase bonds shall be sealed and accompanied by a certified check for five percent of the amount of the bid. The board of county commissioners may reject any and all bids.

Â Â Â Â Â  (3) No bonds authorized by ORS 382.345 shall be sold for less than par or for anything but cash.

Â Â Â Â Â  382.410 Custody and disbursement of bond proceeds. The proceeds of all the bonds sold under ORS 382.335 to 382.425 shall be paid into the county treasury and shall go into a special bridge fund. Such proceeds shall be disbursed for the purposes for which the bonds are issued.

Â Â Â Â Â  382.415 Paying bond principal and interest with tax or motor license fund. (1) The board of county commissioners shall, at the time of making the annual tax levy upon the previous yearÂs assessment, levy a tax on all the taxable property in the county sufficient to pay the outstanding bonds at maturity and the interest on all outstanding bonds for the current year. The proceeds derived from the tax shall be used only for the payment of the principal and interest of the bonds. Such proceeds shall be paid by the county treasurer to the bearer of the bonds or sent to the fiscal agency at
New York City
for the payment of the interest coupons upon presentation, as provided in ORS 382.395.

Â Â Â Â Â  (2) The board of county commissioners in its annual budget has the option of providing for the application of all or part of the proceeds of the county motor license fund to all or part of the payments of principal and interest on bridge bonds maturing in the ensuing year. In case this option is exercised and such other provision is made for meeting the debt requirement, in whole or in part, then the tax levy authorized by subsection (1) of this section shall only be for such amount, if any, as may be necessary over and above this other provision of funds.

Â Â Â Â Â  382.420 Title and control of bridge. Upon the completion of any bridge constructed under ORS 382.335 to 382.425, title thereto and full control thereof shall be vested in
Multnomah
County
, control to be exercised on behalf of the county by the board of county commissioners.

Â Â Â Â Â  382.425 County clerk as clerk of county commissioners; records of proceedings. In all proceedings relative to the bonds or to bridge construction, the
County
Clerk
of
Multnomah
County
shall be the clerk of the board of county commissioners. The records of all proceedings shall be recorded in the books of the county clerk.

CITY BRIDGES

Â Â Â Â Â  382.505 Erection and maintenance of bridges by cities. Each incorporated city in this state may erect and maintain bridges across navigable or other water within or without the boundaries of the city when found necessary or convenient and take such action and proceedings as are suitable for obtaining the approval of the proper authorities of the United States Government therefor.

Â Â Â Â Â  382.605 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.610 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.615 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.620 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.625 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.630 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.635 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.640 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.645 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.650 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.655 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.660 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.665 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.670 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.675 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.705 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.710 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.715 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.720 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.725 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.730 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.735 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.740 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.745 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.750 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.755 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.760 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.765 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.770 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.775 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.780 [Repealed by 1969 c.50 Â§1]

Â Â Â Â Â  382.785 [Repealed by 1969 c.50 Â§1]

_______________



Chapter 383

Chapter 383 Â Tollways

2007 EDITION

TOLLWAYS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

383.001Â Â Â Â  Findings

383.003Â Â Â Â  Definitions for ORS 383.003 to 383.075

383.004Â Â Â Â  Establishment of tolls; rules

383.005Â Â Â Â  Agreements for tollway projects; operation of projects

383.006Â Â Â Â  Authority of tollway operator

383.009Â Â Â Â  State Tollway Account; sources; uses

383.011Â Â Â Â  Contract terms regarding entry into possession by Department of Transportation; eminent domain

383.013Â Â Â Â  Tollway design

383.014Â Â Â Â  Interstate system compatibility; rules

383.015Â Â Â Â  Initiation of project; fees; rules; conditions for authorization; studies

383.017Â Â Â Â  Awarding of contracts for tollway projects; rules for awarding rest area concessions; application of certain laws

383.019Â Â Â Â  Agreements between department and private entities regarding maintenance of tollways

383.023Â Â Â Â  Revenue bonds for tollway projects

383.025Â Â Â Â  Certain information provided to Department of Transportation exempt from disclosure

383.027Â Â Â Â  Issuance of revenue bonds by municipality for tollway project

383.035Â Â Â Â  Failure to pay toll; penalty

383.045Â Â Â Â  Evidence from photo enforcement system; payment of fees

383.055Â Â Â Â  Assessment and collection of unpaid tolls; rules

383.065Â Â Â Â  Information provided for toll booth collections

383.075Â Â Â Â  Driver records and information used to collect and enforce tolls

Â Â Â Â Â  383.001 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The development, improvement, expansion and maintenance of an efficient, safe and well-maintained system of roads, highways and other transportation facilities is essential to the economic well-being and high quality of life of the people of this state.

Â Â Â Â Â  (2) Public sources of revenues, including federal funding, to provide an efficient transportation system have not kept pace with the stateÂs growing population and growing transportation needs, and all available alternative sources of funding should be utilized to supplement available public sources of revenues.

Â Â Â Â Â  (3) Because public funding sources are not providing the state with sufficient funds to meet all of its transportation needs, private funding should be encouraged as an additional source of funding for transportation projects and facilities.

Â Â Â Â Â  (4) Various alternatives for utilizing the funds of private entities in the acquisition, design, construction, reconstruction, operation and maintenance of transportation facilities exist, including arrangements whereby private entities obtain exclusive agreements to design, build, own, lease or operate with private funds all or a portion of transportation projects and facilities in exchange for the right to receive certain revenues generated from the operation and utilization of such transportation projects and facilities.

Â Â Â Â Â  (5) Another important alternative for the funding of transportation facilities is the use of federal funds pursuant to 23 U.S.C. 129(a), as amended by section 112 of the Intermodal Surface Transportation Efficiency Act of 1991, which established a program authorizing federal participation in construction of publicly or privately owned toll highways, bridges and tunnels.

Â Â Â Â Â  (6) The federal legislation allows for a mix of federal funding and private funding of transportation facilities, allowing the states to leverage available federal funds as a means for attracting private capital.

Â Â Â Â Â  (7) Legislation for the utilization of private funding of transportation facilities should be flexible enough to permit the Department of Transportation to obtain the advantages of any available alternative under which the acquisition, design, construction, reconstruction, operation, maintenance and repair of transportation facilities can be financed in whole or in part or in combination by any available sources of private or public funding.

Â Â Â Â Â  (8) The funding of transportation facilities through the imposition of tolls on those who use such facilities is a fair and impartial means of assessing the costs of improvements against those who most benefit from such improvements, and is consistent with public policy.

Â Â Â Â Â  (9) Joint endeavors of public and private entities do the following:

Â Â Â Â Â  (a) Take advantage of private sector efficiencies in designing, constructing and operating transportation projects.

Â Â Â Â Â  (b) Allow for the rapid formation of capital necessary for funding transportation projects.

Â Â Â Â Â  (c) Require continued compliance with environmental requirements and applicable state and federal laws that all publicly financed projects must address. [1995 c.668 Â§1]

Â Â Â Â Â  383.003 Definitions for ORS 383.003 to 383.075. As used in ORS 383.003 to 383.075:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Transportation.

Â Â Â Â Â  (2) ÂElectronic toll collection systemÂ means a system that records use of a tollway by electronic transmissions to or from the vehicle using the tollway and that collects tolls, or that is capable of charging an account established by a person for use of the tollway.

Â Â Â Â Â  (3) ÂPhoto enforcement systemÂ means a system of sensors installed to work in conjunction with an electronic toll collection system and other traffic control devices and that automatically produces videotape or one or more photographs, microphotographs or other recorded images of a vehicle in connection with the collection or enforcement of tolls.

Â Â Â Â Â  (4) ÂPrivate entityÂ means any nongovernmental entity, including a corporation, partnership, company or other legal entity, or any natural person.

Â Â Â Â Â  (5) ÂRelated facilityÂ means any real or personal property that:

Â Â Â Â Â  (a) Will be used to operate, maintain, renovate or facilitate the use of the tollway;

Â Â Â Â Â  (b) Will provide goods or services to the users of the tollway; or

Â Â Â Â Â  (c) Can be developed efficiently when tollways are developed and will generate revenue that may be used to reduce tolls or will be deposited in the State Tollway Account.

Â Â Â Â Â  (6) ÂTollÂ means any fee or charge for the use of a tollway.

Â Â Â Â Â  (7) ÂToll booth collectionsÂ means the manual or mechanical collection of cash or charging of an account at a toll plaza, toll booth or similar fixed toll collection facility.

Â Â Â Â Â  (8) ÂTollwayÂ means any roadway, path, highway, bridge, tunnel, railroad track, bicycle path or other paved surface or structure specifically designed as a land vehicle transportation route, the construction, operation or maintenance of which is wholly or partially funded with toll revenues resulting from an agreement under ORS 383.005.

Â Â Â Â Â  (9) ÂTollway operatorÂ means the unit of government or the private entity that is responsible for the construction, reconstruction, installation, improvement, maintenance, repair and operation of a tollway or a related facility.

Â Â Â Â Â  (10) ÂTollway projectÂ means any capital project involving the acquisition of land for, or the construction, reconstruction, improvement, installation, development or equipping of, a tollway, related facilities or any portion thereof.

Â Â Â Â Â  (11) ÂUnit of governmentÂ means any department or agency of the federal government, any state, or any agency, office or department thereof, and any city, county, district, port or other public corporation organized and existing under statutory law or under a voter-approved charter. [1995 c.668 Â§2; 2007 c.531 Â§3]

Â Â Â Â Â  383.004 Establishment of tolls; rules. (1) Except as provided in subsection (2) of this section, a toll may not be established unless the Oregon Transportation Commission has reviewed and approved the toll. The commission shall adopt rules specifying the process under which proposals to establish tolls will be reviewed. When reviewing a proposal to establish tolls, the commission shall take into consideration:

Â Â Â Â Â  (a) The amount and classification of the traffic using, or anticipated to use, the tollway;

Â Â Â Â Â  (b) The amount of the toll proposed to be established for each class or category of tollway user and, if applicable, the different amounts of the toll depending on time and day of use;

Â Â Â Â Â  (c) The extent of the tollway, including improvements necessary for tollway operation and improvements necessary to support the flow of traffic onto or off of the tollway;

Â Â Â Â Â  (d) The location of toll plazas or toll collection devices to collect the toll for the tollway;

Â Â Â Â Â  (e) The cost of constructing, reconstructing, improving, installing, maintaining, repairing and operating the tollway;

Â Â Â Â Â  (f) The amount of indebtedness incurred for the construction of the tollway and debt service requirements, if any;

Â Â Â Â Â  (g) The value of assets, equipment and services required for the operation of the tollway;

Â Â Â Â Â  (h) The period of time during which the toll will be in effect;

Â Â Â Â Â  (i) The process for altering the amount of the toll during the period of operation of the tollway;

Â Â Â Â Â  (j) The method of collecting the toll; and

Â Â Â Â Â  (k) The rate of return that would be fair and reasonable for a private equity holder, if any, in the tollway.

Â Â Â Â Â  (2) Nothing in ORS 383.003 to 383.075 prohibits a city or county from establishing a toll on any highway, as defined in ORS 801.305, that the city or county has jurisdiction over as a road authority pursuant to ORS 810.010. [2007 c.531 Â§2]

Â Â Â Â Â  383.005 Agreements for tollway projects; operation of projects. (1) For purposes of the acquisition, design, construction, reconstruction, operation or maintenance and repair of tollway projects, the Department of Transportation may enter into any combination of contracts, agreements and other arrangements with any one or more private entities or units of government, or any combination thereof, including but not limited to the following:

Â Â Â Â Â  (a) Design-build contracts with private entities pursuant to which a portion or all aspects of the design, construction and installation of all or any portion of a tollway project are accomplished by the private entity;

Â Â Â Â Â  (b) Lease agreements, lease-purchase agreements and installment sale arrangements for the lease, sale or purchase of real and personal property for tollway projects by the state from private entities or units of government or by private entities or units of government from the state;

Â Â Â Â Â  (c) Licenses, franchises or other agreements for the periodic or long-term operation or maintenance of a tollway project;

Â Â Â Â Â  (d) Financing agreements for a tollway project pursuant to which the department makes any loan, grant, guaranty or other financing arrangement with a private entity or unit of government; and

Â Â Â Â Â  (e) Agreements for purchase or acquisition of fee ownership, easements, rights of way or any other interests in land upon which a tollway project is to be built.

Â Â Â Â Â  (2) The department may operate tollway projects and impose and collect tolls on any tollway project the department operates. Any private entity or unit of government that operates a tollway project pursuant to an agreement with the department may impose and collect tolls on the tollway project. [1995 c.668 Â§3; 2001 c.844 Â§7]

Â Â Â Â Â  383.006 Authority of tollway operator. A tollway operator may operate toll booth collections, an electronic toll collection system, a photo enforcement system or any combination of toll booth collections, an electronic toll collection system and a photo enforcement system. [2007 c.531 Â§6]

Â Â Â Â Â  383.007 [1995 c.668 Â§3a; 1997 c.390 Â§1; 1997 c.671 Â§3; repealed by 2001 c.844 Â§9]

Â Â Â Â Â  383.009 State Tollway Account; sources; uses. (1) There is hereby established the State Tollway Account as a separate account within the State Highway Fund. The State Tollway Account shall consist of:

Â Â Â Â Â  (a) All moneys and revenues received by the Department of Transportation from or made available by the federal government to the department for any tollway project or for the operation or maintenance of any tollway;

Â Â Â Â Â  (b) Any moneys received by the department from any other unit of government or any private entity for a tollway project or from the operation or maintenance of any tollway;

Â Â Â Â Â  (c) All moneys and revenues received by the department from any loan made by the department for a tollway project pursuant to ORS 383.005, and from any lease, agreement, franchise or license for the right to the possession and use, operation or management of a tollway project;

Â Â Â Â Â  (d) All tolls and other revenues received by the department from the users of any tollway project;

Â Â Â Â Â  (e) The proceeds of any bonds authorized to be issued under ORS 383.023 for tollway projects;

Â Â Â Â Â  (f) Any moneys that the department has legally transferred from the State Highway Fund to the State Tollway Account for tollway projects;

Â Â Â Â Â  (g) All moneys and revenues received by the department from all other sources that by donation, grant, contract or law are allocated or dedicated for tollway projects;

Â Â Â Â Â  (h) All interest earnings on investments made from any of the moneys held in the State Tollway Account; and

Â Â Â Â Â  (i) All civil penalties and administrative fees paid to the department from the enforcement of tolls.

Â Â Â Â Â  (2) Moneys in the State Tollway Account may be used by the department for the following purposes:

Â Â Â Â Â  (a) To finance preliminary studies and reports for any tollway project;

Â Â Â Â Â  (b) To acquire land to be owned by the state for tollways and any related facilities therefor;

Â Â Â Â Â  (c) To finance the construction, renovation, operation, improvement, maintenance or repair of any tollway project;

Â Â Â Â Â  (d) To make grants or loans to a unit of government for tollway projects;

Â Â Â Â Â  (e) To make loans to private entities for tollway projects;

Â Â Â Â Â  (f) To pay the principal, interest and premium due with respect to, and to pay the costs connected with the issuance or ongoing administration of any bonds or other financial obligations authorized to be issued by, or the proceeds of which are received by, the department for any tollway project;

Â Â Â Â Â  (g) To provide a guaranty or other security for any bonds or other financial obligations, including but not limited to financial obligations with respect to any bond insurance, surety or credit enhancement device issued or incurred by the department, a unit of government or a private entity, for the purpose of financing a single tollway project or any related group or system of tollways or related facilities; and

Â Â Â Â Â  (h) To pay the costs incurred by the department in connection with its oversight, operation and administration of the State Tollway Account, the proposals and projects submitted under ORS 383.015 and the tollway projects financed under ORS 383.005.

Â Â Â Â Â  (3) For purposes of securing bonds authorized by ORS 383.023 or providing a guaranty, surety or other security authorized by subsection (2)(g) of this section, the department may:

Â Â Â Â Â  (a) Irrevocably pledge all or any portion of the amounts that are credited to, or are required to be credited to, the State Tollway Account;

Â Â Â Â Â  (b) Establish subaccounts in the State Tollway Account, and make covenants regarding the credit to and use of amounts in those accounts and subaccounts; and

Â Â Â Â Â  (c) Establish separate trust funds or accounts and make covenants to transfer to those separate trust funds or accounts all or any portion of the amounts that are required to be deposited in the State Tollway Account.

Â Â Â Â Â  (4) Notwithstanding any other provision of ORS 383.001 to 383.075, the department shall not pledge any funds or amounts at any time held in the State Tollway Account as security for the obligations of a private entity unless the department has entered into a binding and enforceable agreement that provides the department reasonable assurance that the department will be repaid, with appropriate interest, any amounts that the department is required to advance pursuant to that pledge.

Â Â Â Â Â  (5) Moneys in the State Tollway Account are continuously appropriated to the department for purposes authorized by this section. [1995 c.668 Â§4; 2005 c.22 Â§264; 2007 c.531 Â§12]

Â Â Â Â Â  383.010 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.011 Contract terms regarding entry into possession by Department of Transportation; eminent domain. (1) Every contract, agreement or other arrangement between the Department of Transportation and any private entity pursuant to which a private entity owns, leases or operates a tollway shall provide that, if an event occurs that seriously jeopardizes or impairs the continued availability and operation of the tollway, the department shall be entitled to enter into and take possession of the tollway and to exercise all of the rights attendant to such possession, including the right to receive all tolls and other revenues of the tollway, subject to any obligations incurred for the tollway, and the right to operate, maintain, repair and reconstruct the tollway.

Â Â Â Â Â  (2) The department may exercise the power of eminent domain to acquire property for tollway projects, regardless of whether the property will be owned in fee simple by the department. [1995 c.668 Â§5; 2001 c.844 Â§2]

Â Â Â Â Â  383.013 Tollway design. (1) The design of each tollway shall at least meet the minimum design standards generally applicable, at the time the Department of Transportation authorizes the tollway, to the state and other units of government authorized to build and own roads, highways, bridges, tunnels, railways and related facilities.

Â Â Â Â Â  (2) In considering the design of a tollway, the department shall solicit the recommendation of all units of government having jurisdiction over any of the territory encompassing or adjacent to the proposed route of the tollway. The department shall consider the present and future needs of local transit authorities and whether the proposed tollway project should be expanded to include the acquisition of land or rights of way for future mass transit needs or for future expansion due to projected population growth.

Â Â Â Â Â  (3) In considering the design of a tollway, the department shall solicit the recommendation of state and local parks departments to consider whether parks or campsites for travelers or bicyclists should be incorporated into the tollway design. The department may enter into agreements for the use of state and local funding for the acquisition and construction of such parks and campsites. The land on which such parks and campsites shall be located may be owned or leased in any manner in which any other tollway property may be owned or leased and shall be managed by any entity chosen by the department for such purpose, including the entity that operates or maintains the tollway. The allocation of revenues derived from the ownership or operation of any park or campsite shall be in accordance with any arrangement the department deems desirable. [1995 c.668 Â§6; 2001 c.844 Â§3]

Â Â Â Â Â  383.014 Interstate system compatibility; rules. The Oregon Transportation Commission shall set standards by rule for electronic toll collection systems and photo enforcement systems used on tollways in this state to ensure that systems used in
Oregon
and systems used in the State of
Washington
are compatible to the extent technology permits. [2007 c.531 Â§8]

Â Â Â Â Â  383.015 Initiation of project; fees; rules; conditions for authorization; studies. (1) Tollway projects may be initiated by the Department of Transportation, by a unit of government having an interest in the installation of a tollway, or by a private entity interested in constructing or operating a tollway project. The department shall charge an administrative fee for reviewing and considering any tollway project proposed by a private entity, which the department shall establish by rule. All such administrative fees shall be deposited into the State Tollway Account.

Â Â Â Â Â  (2) The department shall adopt rules pursuant to which it will consider authorization of a tollway project. The rules shall require consideration of:

Â Â Â Â Â  (a) The opinions and interests of units of government encompassing or adjacent to the path of the proposed tollway project in having the tollway installed;

Â Â Â Â Â  (b) The probable impact of the proposed tollway project on local environmental, aesthetic and economic conditions and on the economy of the state in general;

Â Â Â Â Â  (c) The extent to which funding other than state funding is available for the proposed tollway project;

Â Â Â Â Â  (d) The likelihood that the estimated use of the tollway project will provide sufficient revenues to independently finance the costs related to the construction and future maintenance, repair and reconstruction of the tollway project, including the repayment of any loans to be made from moneys in the State Tollway Account;

Â Â Â Â Â  (e) With respect to tollway projects, any portion of which will be financed with state funds or department loans or grants:

Â Â Â Â Â  (A) The relative importance of the proposed tollway project compared to other proposed tollways; and

Â Â Â Â Â  (B) Traffic congestion and economic conditions in the communities that will be affected by competing tollway projects; and

Â Â Â Â Â  (f) The effects of tollway implementation on community and local street traffic.

Â Â Â Â Â  (3) Notwithstanding any other provision of ORS 383.001 to 383.075, no tollway project shall be authorized unless the department finds that either:

Â Â Â Â Â  (a) Based on the departmentÂs estimate of present and future traffic patterns, the revenues generated by the tollway project will be sufficient, after payment of all obligations incurred in connection with the acquisition, construction and operation of such tollway project, to ensure the continued maintenance, repair and reconstruction of the tollway project without the contribution of additional public funds; or

Â Â Â Â Â  (b) The revenues generated by the tollway project will be at least sufficient to pay its operational expenses and a portion of the costs of its construction, maintenance, repair and reconstruction, and the importance of the tollway project to the welfare or economy of the state is great enough to justify the use of public funding for a portion of its construction, maintenance, repair and reconstruction.

Â Â Â Â Â  (4) If the department finds that a proposed tollway project qualifies for authorization under this section, the department may conduct or cause to be conducted any environmental, geological or other studies required by law as a condition of construction of the tollway project. The costs of completing the studies for any proposed tollway project may be paid by moneys in the State Tollway Account, provided that any such payment shall constitute a loan against the proposed tollway project and shall be reimbursed to the State Tollway Account as a part of the permanent financing for the project. [1995 c.668 Â§7; 1997 c.390 Â§2; 2007 c.531 Â§17]

Â Â Â Â Â  383.017 Awarding of contracts for tollway projects; rules for awarding rest area concessions; application of certain laws. (1) The Department of Transportation may award any contract, franchise, license or agreement related to a tollway project, other than a concession for the provision of goods or services at a rest area, under a competitive process or by private negotiation with one or more entities, or by any combination of competition and negotiation without regard to any other laws concerning the procurement of goods or services for projects of the state.

Â Â Â Â Â  (2) When using a competitive process for the award of a tollway project contract, the department shall consider the following factors in addition to the proposerÂs estimate of cost:

Â Â Â Â Â  (a) The quality of the design, if applicable, submitted by a proposer. In considering the quality of the design of a tollway project, the department shall take into consideration:

Â Â Â Â Â  (A) The structural integrity of the design, including the probable effect of the design on the future costs of maintenance of the tollway;

Â Â Â Â Â  (B) The aesthetic qualities of the design, including such factors as the width of lane separators, landscaping and sound walls;

Â Â Â Â Â  (C) The traffic capacity of the design;

Â Â Â Â Â  (D) The aspects of the design that affect safety, such as the lane width, the quality of lane markers and separators, the shape and positioning of ramps and curves and the changes in elevation; and

Â Â Â Â Â  (E) The ease with which traffic will be able to pass through the toll collection facilities.

Â Â Â Â Â  (b) The extent to which small businesses will be involved in the tollway project. The department shall encourage participation by small businesses to the maximum extent the department determines is practicable. As used in this paragraph, Âsmall businessÂ means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $1 million for construction firms and $300,000 for nonconstruction firms. ÂSmall businessÂ does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $1 million for construction firms or $300,000 for nonconstruction firms over the last three years.

Â Â Â Â Â  (c) The financial stability of the proposer and the ability of the proposer to provide funding for the tollway project and surety for its performance and financial obligations with respect to the tollway project.

Â Â Â Â Â  (d) The experience of the proposer and its subcontractors in building and operating projects such as the tollway project.

Â Â Â Â Â  (e) The terms of the financial arrangement proposed or accepted by the proposer with respect to franchise fees, license fees, lease payments or operating expenses and the proposerÂs required rate of return from its operation or maintenance of the tollway.

Â Â Â Â Â  (3)(a) The department may adopt rules and procedures for the award of franchises, licenses, leases or other concessions for rest areas without regard to any other laws concerning the procurement of goods or services for projects of the state. All such franchises, licenses, leases or other concessions shall require the franchisee, licensee, lessee or concessionaire, as applicable, to maintain the subject premises in accordance with all applicable state and federal health and safety standards, to maintain one or more policies of casualty and property insurance and adequate workersÂ compensation insurance, and to pay and discharge all taxes, utilities, fees and other charges or claims that are levied, assessed or charged against the premises or concession or that may become a lien upon the premises. The rules shall encourage participation by small businesses to the maximum extent the department determines is practicable. The department may grant any small business a 10 percent or greater bid advantage in any bidding process for a concession.

Â Â Â Â Â  (b) As used in this subsection, Âsmall businessÂ means an independent business with fewer than 20 employees and with average annual gross receipts over the last three years not exceeding $300,000. ÂSmall businessÂ does not include a subsidiary or parent company belonging to a group of firms that are owned and controlled by the same individuals and that have average aggregate annual gross receipts in excess of $300,000 over the last three years. ÂSmall businessÂ also does not include a franchise of any business that has average aggregate annual gross receipts in excess of $300,000 over the last three years.

Â Â Â Â Â  (4) Notwithstanding any other provision of this section, the department may use any method for the award of any contract, franchise, license or agreement that is necessary to comply with the requirements of any grant or other funding source.

Â Â Â Â Â  (5) If public funds are involved in the project, construction of a tollway project shall be subject to the prevailing wage requirements of ORS 279C.800 to 279C.870.

Â Â Â Â Â  (6) For purposes of complying with applicable state and local land use laws, including statewide planning goals, comprehensive plans, land use regulations, ORS chapters 195, 196, 197, 198, 199, 215, 221, 222 and 227, and any requirement imposed by the Land Conservation and Development Commission, a tollway project shall be treated as a project of the department and not as a project of any other person or entity.

Â Â Â Â Â  (7) Tollways, and any related facilities that would normally be purchased, constructed or installed by the department if the tollway were a conventional highway that was constructed and operated by the department, shall be exempt from ad valorem property taxation.

Â Â Â Â Â  (8) Tollways are considered state highways for purposes of law enforcement and application of the Oregon Vehicle Code. [1995 c.668 Â§8; 2003 c.794 Â§269]

Â Â Â Â Â  383.019 Agreements between department and private entities regarding maintenance of tollways. (1) Every agreement between the Department of Transportation and a private entity pursuant to which the private entity owns or operates a tollway and is entitled to collect the revenues therefrom shall require that the tollway be maintained in a safe condition and be returned to the state in a safe and serviceable condition without need of any repair or reconstruction.

Â Â Â Â Â  (2) Every agreement between the department and a private entity pursuant to which the private entity owns or operates a tollway and is entitled to collect the revenues therefrom shall provide for the establishment and funding of a maintenance, repair and reconstruction trust fund that is designed to ensure that adequate funds will be available to maintain and repair the tollway, so that the tollway will be surrendered to the department in good condition without need of repair or reconstruction. [1995 c.668 Â§9]

Â Â Â Â Â  383.020 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.021 [1995 c.668 Â§10; repealed by 2001 c.844 Â§9]

Â Â Â Â Â  383.023 Revenue bonds for tollway projects. (1) In accordance with the applicable provisions of ORS chapter 286A, the State Treasurer, at the request of the Department of Transportation, may issue revenue bonds for the purpose of financing a tollway project, provided that such bonds shall never constitute a debt or general obligation of the department or of this state or any of its political subdivisions, but shall be payable solely from the revenues, amounts, funds and accounts described in ORS 383.009 (3).

Â Â Â Â Â  (2) The proceeds of revenue bonds issued under this section may be used by the department or loaned to a private entity or a unit of government for the purpose of financing any portion of the capital costs related to the construction of a tollway project, including costs of the acquisition of interests in land upon which the tollway project will be constructed, to provide a financial reserve required under any federal funding agreement and for the payment of the costs of issuing the bonds and funding bond reserves.

Â Â Â Â Â  (3) The bonds authorized by this section may be issued as taxable bonds or as tax-exempt bonds under the income tax laws of the
United States
.

Â Â Â Â Â  (4) Notwithstanding the status of the bonds for federal income tax purposes, interest paid to the owners of the bonds shall be exempt from personal income taxes imposed by this state.

Â Â Â Â Â  (5) When issuing bonds authorized by this section, the department and the State Treasurer may make covenants with bondholders regarding the imposition and regulation of tolls, the making of loans and grants funded from the State Tollway Account, the use of amounts required to be deposited in the State Tollway Account and the issuance of additional bonds. [1995 c.668 Â§11; 2007 c.783 Â§177]

Â Â Â Â Â  383.025 Certain information provided to Department of Transportation exempt from disclosure. Sensitive business, commercial or financial information presented to the Department of Transportation by a private entity for the purpose of determining the feasibility of the entityÂs participation in a tollway project is exempt from disclosure under ORS 192.410 to 192.505. [2001 c.844 Â§5]

Â Â Â Â Â  383.027 Issuance of revenue bonds by municipality for tollway project. (1) A public body, as defined in ORS 287A.001, may issue revenue bonds for the purpose of financing a tollway project.

Â Â Â Â Â  (2) A nonprofit corporation organized under
Oregon
law may issue revenue bonds for the purpose of financing a tollway project.

Â Â Â Â Â  (3) Revenue bonds authorized by this section shall be issued as prescribed in ORS chapter 287A. [2001 c.844 Â§6; 2007 c.783 Â§Â§178,232d]

Â Â Â Â Â  383.030 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.035 Failure to pay toll; penalty. (1) A person who fails to pay a toll, established pursuant to ORS 383.004, shall pay to the Department of Transportation the amount of the toll, a civil penalty of not more than $25 and an administrative fee established by the tollway operator not to exceed the actual cost of collecting the unpaid toll.

Â Â Â Â Â  (2) In addition to any other penalty, the Department of Transportation shall refuse to renew the motor vehicle registration of the motor vehicle owned by a person who has not paid the toll, the civil penalty and any administrative fee charged under this section.

Â Â Â Â Â  (3) This section does not apply to:

Â Â Â Â Â  (a) A person operating a vehicle owned by a unit of government or the tollway operator;

Â Â Â Â Â  (b) A person who is a member of a category of persons exempted by the Oregon Transportation Commission from paying a toll; or

Â Â Â Â Â  (c) A person who is a member of a category of persons made eligible by the commission for paying a reduced toll, to the extent of the reduction. [2007 c.531 Â§4]

Â Â Â Â Â  383.040 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.045 Evidence from photo enforcement system; payment of fees. (1) Except as provided in subsection (2) of this section, a recorded image of a vehicle and the registration plate of the vehicle produced by a photo enforcement system at the time the driver of the vehicle did not pay a toll shall be prima facie evidence that the registered owner of the vehicle is the driver of the vehicle.

Â Â Â Â Â  (2) If the registered owner of a vehicle is a person in the vehicle rental or leasing business, the registered owner may elect to identify the person who was operating the vehicle at the time the toll was not paid or to pay the toll, civil penalty and administrative fee.

Â Â Â Â Â  (3) A registered owner of a vehicle who pays the toll, civil penalty and administrative fee is entitled to recover the same from the driver, renter or lessee of the vehicle. [2007 c.531 Â§10]

Â Â Â Â Â  383.050 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.055 Assessment and collection of unpaid tolls; rules. The Oregon Transportation Commission shall establish a process by rule for the assessment of unpaid tolls and the collection of civil penalties and administrative fees under ORS 383.035. [2007 c.531 Â§9]

Â 383.060 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.065 Information provided for toll booth collections. The Department of Transportation may provide to a tollway operator the information needed by the operator for toll booth collections or for the operation of an electronic toll collection system or a photo enforcement system. [2007 c.531 Â§7]

Â Â Â Â Â  383.070 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.075 Driver records and information used to collect and enforce tolls. (1) Except as provided in subsections (2) and (3) of this section, records and information used to collect and enforce tolls are exempt from disclosure under public records law and are to be used solely for toll collection and traffic management by the Department of Transportation.

Â Â Â Â Â  (2) Information collected or maintained by an electronic toll collection system may not be disclosed to anyone except:

Â Â Â Â Â  (a) The owner of an account that is charged for the use of a tollway;

Â Â Â Â Â  (b) A financial institution, as necessary to collect tolls owed;

Â Â Â Â Â  (c) Employees of the department;

Â Â Â Â Â  (d) The tollway operator and authorized employees of the operator;

Â Â Â Â Â  (e) A law enforcement officer who is acting in the officerÂs official capacity in connection with toll enforcement; and

Â Â Â Â Â  (f) An administrative law judge or court in an action or proceeding in relation to unpaid tolls or administrative fees or civil penalties related to unpaid tolls.

Â Â Â Â Â  (3) Information collected or maintained by a photo enforcement system may not be disclosed to anyone except:

Â Â Â Â Â  (a) The registered owner or apparent driver of the vehicle;

Â Â Â Â Â  (b) Employees of the department;

Â Â Â Â Â  (c) The tollway operator and authorized employees of the operator;

Â Â Â Â Â  (d) A law enforcement officer who is acting in the officerÂs official capacity in connection with toll enforcement; and

Â Â Â Â Â  (e) An administrative law judge or court in an action or proceeding in relation to unpaid tolls or administrative fees or civil penalties related to unpaid tolls. [2007 c.531 Â§11]

Â Â Â Â Â  383.080 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.090 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.100 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.110 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.120 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.130 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.140 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.210 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.220 [Amended by 1971 c.741 Â§29; repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.230 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.240 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.250 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.260 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.270 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.280 [Repealed by 1981 c.153 Â§79]

Â Â Â Â Â  383.310 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.315 [1995 c.668 Â§13; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.320 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.330 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.340 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.350 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.360 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.370 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.380 [Repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.385 [1997 c.671 Â§1; repealed by 2007 c.531 Â§19]

Â Â Â Â Â  383.386 [1997 c.671 Â§2; 2001 c.844 Â§8; repealed by 2007 c.531 Â§19]

_______________



Chapter 384

Chapter 384 Â Ferries

2007 EDITION

FERRIES

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

384.005Â Â Â Â  ÂCounty courtÂ defined

FERRIES UNDER DEPARTMENT OF TRANSPORTATION

384.105Â Â Â Â  Department of Transportation to acquire and operate or license ferries

384.110Â Â Â Â  Ferry approaches and other appurtenances

384.115Â Â Â Â  Cooperation between Department of Transportation and counties as to ferries

384.120Â Â Â Â  Discretion as to ferry operation with county and charging tolls

384.125Â Â Â Â  Funds from which ferry expense paid

384.130Â Â Â Â  Fixing ferriage rates

384.135Â Â Â Â  Posting ferriage rates

384.140Â Â Â Â  Bond or letter of credit of ferry licensee

384.145Â Â Â Â  Revocation of ferry licenses

384.150Â Â Â Â  Ferry as part of state highway system

INTERSTATE FERRIES UNDER DEPARTMENT OF TRANSPORTATION, COUNTIES, CITIES, TOWNS AND PORTS

384.305Â Â Â Â  Operation of interstate ferries by Department of Transportation, counties, cities, towns or ports

384.310Â Â Â Â  Independent or joint action

384.315Â Â Â Â  Agreements for carrying out powers of interstate ferry authorities

384.320Â Â Â Â  Use of funds for interstate ferry expenses

384.325Â Â Â Â  Loans for interstate ferry acquisition and operation; security

384.330Â Â Â Â  Issuing revenue certificates for interstate ferry expenses

384.335Â Â Â Â  Acceptance of funds from United States and gifts

384.340Â Â Â Â  Eminent domain

384.345Â Â Â Â  Operation of interstate ferry free or on toll

384.350Â Â Â Â  Use of interstate ferry by federal government

384.355Â Â Â Â  Location of interstate ferry; part of state highway system

384.360Â Â Â Â  ORS 384.305 to 384.355 as supplementary authority

384.365Â Â Â Â  Contract or contributions for interstate ferries by counties

OREGON-WASHINGTON COOPERATIVE INTERSTATE FERRIES

384.405Â Â Â Â  Oregon-Washington cooperative interstate ferry service

384.410Â Â Â Â  Location of ferry

384.415Â Â Â Â  Manner of ferry acquisition and operation

384.420Â Â Â Â  Payment of
Oregon
Âs share of ferry expense

384.425Â Â Â Â  Ferry as part of state highway system

384.430Â Â Â Â  Rules and regulations as to ferry operation

384.435Â Â Â Â  Liability and other insurance for ferry service

384.440Â Â Â Â  Free ferry operation

384.445Â Â Â Â  Ferry between Umatilla,
Oregon
, and
Plymouth
,
Washington

GENERAL PROVISIONS

Â Â Â Â Â  384.005 ÂCounty courtÂ defined. As used in this chapter, unless the context requires otherwise, Âcounty courtÂ includes board of county commissioners.

FERRIES UNDER DEPARTMENT OF TRANSPORTATION

Â Â Â Â Â  384.105 Department of Transportation to acquire and operate or license ferries. Whenever the Department of Transportation finds and determines that the operation of a ferry across any stream, river, bay, arm of the ocean or other body of water is necessary and convenient in connection with the use of any state highway, the department may acquire, construct, establish, maintain and operate the ferry. The department may operate the ferry under a contract, or with its own employees or under a license or permit granted by the department, the license or permit to contain such conditions, requirements, terms and provisions as to the department seem best. The maintenance or operation of any such ferry is subject, however, to the federal laws and requirements governing navigation.

Â Â Â Â Â  384.110 Ferry approaches and other appurtenances. The Department of Transportation may itself, or under a cooperative agreement with any county, construct the necessary approaches, ramps, docks, wharves, ferry slips or other such appurtenances as are necessary for the maintenance and operation of a ferry mentioned in ORS 384.105, or the department may require the construction of such approaches, ramps, docks, wharves, ferry slips and other necessary approaches by the licensee in the event that the ferry is operated under a license or permit.

Â Â Â Â Â  384.115 Cooperation between Department of Transportation and counties as to ferries. In the acquisition, establishment, construction or operation of a ferry mentioned in ORS 384.105, the Department of Transportation and the county court of any county within which is located any stream, river, bay, arm of the ocean or other body of water over which it is contemplated and found necessary to operate ferries, may enter into a cooperative agreement for the acquisition, construction, operation or maintenance of the ferry upon such terms and conditions as the county court and the department agree. When the ferry is operated under a cooperative agreement between the county court and the department, the cost and expense incident to the acquisition, construction, operation or maintenance of the ferry shall be apportioned between the county and the state in such manner and amount as is agreed upon.

Â Â Â Â Â  384.120 Discretion as to ferry operation with county and charging tolls. It is discretionary with the Department of Transportation whether a ferry mentioned in ORS 384.105 be operated by the state. If operated by the state and the county under a cooperative agreement, it is discretionary with the Department of Transportation and the county court whether the ferry be operated as a free public ferry or as a charge or toll ferry.

Â Â Â Â Â  384.125 Funds from which ferry expense paid. When a ferry mentioned in ORS 384.105 is acquired, constructed, operated and maintained by the Department of Transportation alone, the entire cost and expense may be paid out of the State Highway Fund. If the ferry has been acquired, constructed and is being operated and maintained under a cooperative agreement between the state and a county, the proportion of the cost and expense to be borne by the state, as agreed upon, shall be paid out of the State Highway Fund and the proportion to be paid by the county shall be paid out of county road funds.

Â Â Â Â Â  384.130 Fixing ferriage rates. (1) The Department of Transportation may fix, alter and establish from time to time the rate of ferriage to be levied and collected, and may, in its judgment, whenever circumstances warrant and require, alter or change any such rate.

Â Â Â Â Â  (2) Whenever the Department of Transportation grants a license to keep and operate a ferry across any stream, river, bay, arm of the ocean or other body of water, the department shall establish the rates of ferriage which may be lawfully demanded for the transportation of persons and property across the body of water, having due regard to the width, situation and location of the body of water and the damages and difficulties incident to the operation of the ferry.

Â Â Â Â Â  384.135 Posting ferriage rates. Every person licensed to keep and operate a ferry as provided in ORS 384.105 shall post in some conspicuous place near the ferry landing a written or printed list of the rates of ferriage which are chargeable under the orders of the Department of Transportation. The list of rates shall at all times be written or printed in a plain, legible manner and posted so near the place where persons pass across the ferry that it may be readily read.

Â Â Â Â Â  384.140 Bond or letter of credit of ferry licensee. Persons licensed by the Department of Transportation to maintain and operate a ferry under ORS 384.105 to 384.150 shall be required to furnish a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in such amount as the department requires. The bond or letter of credit shall be conditioned upon the faithful compliance with and performance of all the conditions, requirements and provisions contained in the license, and shall be in such form as the department may prescribe. The bond or letter of credit shall be made payable to the state. [Amended by 1991 c.331 Â§61; 1997 c.631 Â§469]

Â Â Â Â Â  384.145 Revocation of ferry licenses. (1) If any keeper or operator of a ferry at any time demands and receives more than the amount designated for ferrying or fails to keep or perform the conditions of the license or contract, the Department of Transportation may revoke the license or permit and may require the keeper or operator to discontinue further operation of the ferry.

Â Â Â Â Â  (2) If at any time the keeper of a ferry mentioned in ORS 384.105 neglects or refuses to post and keep up the list of the rates of ferriage mentioned in ORS 384.135, the Department of Transportation may cancel and revoke the license.

Â Â Â Â Â  384.150 Ferry as part of state highway system. Any ferry operated and maintained as provided in ORS 384.105 to 384.145 is part of the state highway system.

Â Â Â Â Â  384.205 [Repealed by 1981 c.126 Â§6]

Â Â Â Â Â  384.210 [Repealed by 1981 c.126 Â§6 and 1981 c.153 Â§79]

Â Â Â Â Â  384.215 [Repealed by 1967 c.344 Â§10 and 1967 c.497 Â§7]

Â Â Â Â Â  384.220 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.225 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.230 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.235 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.240 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.245 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.250 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.255 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.260 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.265 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.270 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.275 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.280 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  384.285 [Repealed by 1953 c.9 Â§2]

INTERSTATE FERRIES UNDER DEPARTMENT OF TRANSPORTATION, COUNTIES, CITIES, TOWNS AND PORTS

Â Â Â Â Â  384.305 Operation of interstate ferries by Department of Transportation, counties, cities, towns or ports. The state acting by and through the Department of Transportation, and any county, city, town or port of the State of
Oregon
adjoining or bordering on any interstate river or stream of water, is each and every one authorized to:

Â Â Â Â Â  (1) Establish, maintain and operate ferry service in and to any adjoining state, and for such purpose may acquire by gift, purchase, lease, contract, agreement, condemnation or otherwise, real, personal and mixed property, rights, rights of way, approaches, licenses, privileges and easements, equipment and facilities in the State of Oregon or any adjoining state, necessary or convenient for the proper construction, maintenance and operation of any such ferry service or services; or

Â Â Â Â Â  (2) Contract with others for the purpose of operating and maintaining such ferry service.

Â Â Â Â Â  384.310 Independent or joint action. In carrying out the provisions of ORS 384.305 to 384.360, the Department of Transportation, and each of the counties, cities, towns or ports mentioned in ORS 384.305, may act independent of or in conjunction with each other upon the terms and conditions agreed upon by the contracting parties.

Â Â Â Â Â  384.315 Agreements for carrying out powers of interstate ferry authorities. For the purpose of carrying out or putting into effect any right, power and authority granted by ORS 384.305 to 384.360 or any other law, the Department of Transportation, and each and all of the public bodies or agencies mentioned in ORS 384.305, may make and enter into agreements with:

Â Â Â Â Â  (1) The Government of the
United States
or any of its agencies.

Â Â Â Â Â  (2) Any adjoining state, its county, municipality, port or other political subdivisions or agencies.

Â Â Â Â Â  (3) Any persons, associations, corporations, domestic or foreign.

Â Â Â Â Â  384.320 Use of funds for interstate ferry expenses. The Department of Transportation, and any county, city, town or port mentioned in ORS 384.305, may pay out of its respective funds, or any other funds to any of them available, all or any part of the cost of the construction, maintenance and operation of the ferry service.

Â Â Â Â Â  384.325 Loans for interstate ferry acquisition and operation; security. The construction, purchase, maintenance and operation of any ferry service under ORS 384.305 to 384.360 may be financed in whole or in part by loans obtained from the United States Government or any of its agencies, or from any other sources. As security for the payment of such loans the revenues derived from the ferry service, over and above the cost of its maintenance and operation, may be hypothecated or pledged, but no such hypothecation or pledge of revenues shall constitute in any manner, or to any extent be made to constitute, a general obligation of the State of Oregon, or of any county, city, town or port making the pledge.

Â Â Â Â Â  384.330 Issuing revenue certificates for interstate ferry expenses. For the purpose of procuring funds, when necessary, with which to construct, maintain and operate the ferry service, the authority constructing, maintaining and operating the service may issue and sell revenue certificates, which shall not be the general obligation of the authority issuing them but shall be redeemable and payable solely from revenues accruing from the ferry service, over and above the cost of operating and maintaining the service. Such certificates may be purchased by the State of
Oregon
.

Â Â Â Â Â  384.335 Acceptance of funds from United States and gifts. The Department of Transportation, and every other public body and agency mentioned in ORS 384.305 may:

Â Â Â Â Â  (1) Accept from the United States or any of its agencies, such funds as are available to this state or to any such public body or agency, for any of the purposes contemplated by ORS 384.305 to 384.360, and enter into such contracts and agreements with the United States or any of its agencies as may be necessary, proper and convenient, and not contrary to the laws of the state.

Â Â Â Â Â  (2) Accept from any source any grant or donation of land, any gift of money or any other valuable thing, made to the state or any such county, city, town or port, for any of the purposes contemplated by ORS 384.305 to 384.360.

Â Â Â Â Â  384.340 Eminent domain. The Department of Transportation, and any county, city, town or port mentioned in ORS 384.305 to 384.360, may exercise the power of eminent domain to carry out any of the provisions of ORS 384.305 to 384.360, in accordance with the procedure provided in ORS chapter 35. [Amended by 1971 c.741 Â§30]

Â Â Â Â Â  384.345 Operation of interstate ferry free or on toll. Any ferry constructed, purchased or otherwise acquired and operated under ORS 384.305 to 384.360 may be operated free to the public or on toll. If operated on toll, the revenues derived therefrom may be pledged as provided in ORS 384.305 to 384.360.

Â Â Â Â Â  384.350 Use of interstate ferry by federal government. If any ferry constructed, maintained and operated under ORS 384.305 to 384.360 is needed by the
United States
for any purpose in connection with national defense, then the authority which constructed and is maintaining and operating the ferry may sell it to the
United States
or may, by contract, make the ferry available to the
United States
.

Â Â Â Â Â  384.355 Location of interstate ferry; part of state highway system. Any ferry service maintained and operated under ORS 384.305 to 384.360 shall connect, or provision shall be made for such connection, with a state and federal highway in this state and a state and federal highway in the adjoining state to which the ferry service is maintained. Such ferry service is a part of the
Oregon
highway system.

Â Â Â Â Â  384.360 ORS 384.305 to 384.355 as supplementary authority. The authority conferred by ORS 384.305 to 384.355 is in addition and supplemental to the authority conferred by any other law.

Â Â Â Â Â  384.365 Contract or contributions for interstate ferries by counties. Whenever the county court of any county determines that the construction or maintenance of a ferry in a state adjoining such county or connecting the county with the adjoining state, where there is then no ferry licensed and maintained, is a necessity or convenience to the citizens of the county, the county court may enter into a contract for the construction or maintenance of such ferry or make contributions deemed advisable toward the construction or maintenance thereof.

OREGON-WASHINGTON COOPERATIVE INTERSTATE FERRIES

Â Â Â Â Â  384.405 Oregon-Washington cooperative interstate ferry service. The Department of Transportation, in the name of this state, if and when it appears to the department to be for the best interest of this state and the citizens thereof, may enter into a written agreement with the State of Washington, by and through its Director of Highways or other lawfully constituted authority, whereby there shall be established and maintained ferry service for the transportation of persons and property across the Columbia River at such sites or locations as are mutually agreed upon by the Oregon Department of Transportation and the Director of Highways of the State of Washington.

Â Â Â Â Â  384.410 Location of ferry. No ferry service shall be established or maintained under ORS 384.405 to 384.440 unless it connects a state and federal highway in the State of
Oregon
with a state and federal highway in the State of
Washington
.

Â Â Â Â Â  384.415 Manner of ferry acquisition and operation. For the purpose of carrying out the objects of ORS 384.405 to 384.440 the Department of Transportation, acting jointly with the State of
Washington
, may:

Â Â Â Â Â  (1) Purchase, acquire and operate ferries between such places; or

Â Â Â Â Â  (2) Lease, rent or hire and operate ferries; or

Â Â Â Â Â  (3) Contract with others for the operation of ferries between such places.

Â Â Â Â Â  384.420 Payment of
Oregon
Âs share of ferry expense. This state shall not be obligated to pay, nor shall it pay for such ferry service, whether furnished by the facilities owned, acquired or operated by the state jointly or under contract with others, any sum in excess of 50 percent of the total cost of the service. The Department of Transportation may pay
Oregon
Âs part of the cost of the ferry service out of state highway funds in the same manner that other disbursements are made out of such funds.

Â Â Â Â Â  384.425 Ferry as part of state highway system. Any ferry operated under ORS 384.405 to 384.440 and the approach roads thereto on the
Oregon
side of the
Columbia River
are a part of the state highway system and shall be so declared and designated by an appropriate resolution entered in the minutes of the Department of Transportation.

Â Â Â Â Â  384.430 Rules and regulations as to ferry operation. (1) The Department of Transportation shall, jointly with the proper officials of the State of
Washington
, for the protection of the general public and for the safeguarding of the interests of the State of
Oregon
, its officers, agents and employees, prescribe all necessary rules and regulations for the proper and efficient operation of any ferry mentioned in ORS 384.405.

Â Â Â Â Â  (2) The operation of any ferry under ORS 384.405 to 384.440 shall conform in all respects to all federal or state laws, rules or regulations.

Â Â Â Â Â  384.435 Liability and other insurance for ferry service. The Department of Transportation may, for the use and benefit of the state, its officers, agents or employees and of the general public, carry public liability insurance if ferries mentioned in ORS 384.405 are owned and operated by the state. The department shall require such public liability insurance if the ferry service is provided under contract with others. In addition to such public liability insurance the department may require such other insurance as in the departmentÂs judgment the interest of the state and the general public require.

Â Â Â Â Â  384.440 Free ferry operation. Any ferry operated under ORS 384.405 to 384.440 may be operated free of tolls.

Â Â Â Â Â  384.445 Ferry between Umatilla,
Oregon
, and
Plymouth
,
Washington
. (1) The County Court of Umatilla County, Oregon, and the Department of Transportation, in cooperation, may enter into such agreement, as in their judgment is advisable, with the County Court of Benton County, Washington, and the Director of Highways of the State of Washington, for the establishment, maintenance and operation of a public ferry across the Columbia River between Umatilla, Oregon, and Plymouth, Washington, and for connecting the ferry with and making it a part of the state highway systems of Oregon and Washington.

Â Â Â Â Â  (2) The
County
Court
of
Umatilla
County
,
Oregon
, and the Department of Transportation may use such portions of the county and state road funds as in their discretion they deem advisable for such purpose.

Â Â Â Â Â  (3) Such public ferry and county road connecting it with the state highway hereby are made a part of the
Oregon
state highway system.

_______________



Chapter 385

Chapter 385 - (Former Provisions)

Tunnels

TUNNELS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

Note: 385.010, 385.020, 385.030, 385.040, 385.050, 385.060, 385.070, 385.080, 385.090, 385.100, 385.110, 385.120, 385.130, 385.140, 385.150, 385.160, 385.170, 385.180, 385.190, 385.200, 385.210, 385.220, 385.230, 385.240, 385.250 and 385.260, relating to tunnels, repealed by 1959 c.30 §1.

_______________

CHAPTERS 386 TO 389

[Reserved for expansion]



Chapter 390

Chapter 390 Â State and Local Parks; Recreation Programs;

Scenic Waterways; Recreation Trails

2007 EDITION

PARKS; RECREATION; WATERWAYS; TRAILS

HIGHWAYS, ROADS, BRIDGES AND FERRIES

GENERAL PROVISIONS

390.005Â Â Â Â  Definitions

OUTDOOR RECREATION RESOURCES

390.010Â Â Â Â  Policy of state toward outdoor recreation resources

VIOLATIONS ENFORCEMENT

390.050Â Â Â Â  Park and recreation violations; enforcement; disposition of fines and costs

LOTTERY BONDS FOR STATE PARK PURPOSES

390.060Â Â Â Â  Definitions for ORS 390.060 to 390.067

390.063Â Â Â Â  Lottery bonds for state park projects

390.065Â Â Â Â  Findings; use of Oregon State Lottery proceeds

390.067Â Â Â Â  Request for issuance of state park lottery bonds;
Oregon
Parks
for the Future Fund; uses of fund

STATE PARKS AND RECREATION DEPARTMENT

(Generally)

390.111Â Â Â Â  Creation of department; jurisdiction and authority

390.112Â Â Â Â  Additional criteria for acquiring and developing new historic sites, parks and recreation areas

390.114Â Â Â Â  State Parks and Recreation Commission

390.117Â Â Â Â  Commission officers; meetings; function; delegation of authority

390.121Â Â Â Â  Powers of commission

390.122Â Â Â Â  Requirements for establishing priorities for acquisition

390.124Â Â Â Â  Commission rulemaking authority; charges for use of parks and other areas; exceptions

390.127Â Â Â Â  State Parks and Recreation Director; appointment; compensation

390.131Â Â Â Â  Duties of director

390.134Â Â Â Â  State Parks and Recreation Department Fund; sources; uses; advisory committee; rules; subaccounts

390.137Â Â Â Â  State Parks and Recreation Department Operating Fund

390.139Â Â Â Â
Oregon
Adopt-a-Park Program; funding; rules; agreement with volunteers

390.140Â Â Â Â  Powers and duties of State Parks and Recreation Director

390.143Â Â Â Â  Agreements to provide interpretive services to recreational facilities; authority under agreement; disposition of moneys

390.144Â Â Â Â  Rules for ORS 390.143

390.150Â Â Â Â  Gifts and grants for State Parks and Recreation Department

390.153Â Â Â Â  Parks Donation Trust Fund; sources; uses

390.155Â Â Â Â  Authority for State Parks and Recreation Department to accept gifts or donations

390.180Â Â Â Â  Standards for recreational planning and fund disbursement; rules; park master plans

390.190Â Â Â Â  Revolving fund

390.195Â Â Â Â  Use of state correctional institution inmate labor for maintenance and improvement at state parks

390.200Â Â Â Â  Authority of department to require fingerprints

390.230Â Â Â Â
Fort
Stevens
Military Reservation; Clatsop Spit

390.231Â Â Â Â  Development of Crissey Field as state park

390.232Â Â Â Â  Tax on government camping and recreational vehicle spaces

(Archaeological Sites and Historical Material)

390.235Â Â Â Â  Permits and conditions for excavation or removal of archaeological or historical material; rules; criminal penalty

390.237Â Â Â Â  Removal without permit; exceptions

390.240Â Â Â Â  Mediation and arbitration of disputes; rules

COMMEMORATIVE COINS

390.245Â Â Â Â  Commemorative coins authorized; sale; use of proceeds

390.247Â Â Â Â  Design; contracted services

LOCAL
PARKS
AND RECREATION SERVICES

(
Jackson
County
)

390.250Â Â Â Â  Development of recreational use of lands by
Jackson
County
; application for state funds

390.255Â Â Â Â  Use of funds to acquire land interests; conditions of grants

390.260Â Â Â Â  Application of Willamette River Greenway laws; restriction on condemnation to acquire lands

(
Ocean
Shores
Lifesaving Services)

390.270Â Â Â Â  Definitions for ORS 390.270 to 390.290

390.275Â Â Â Â  Purpose of ORS 390.270 to 390.290

390.280Â Â Â Â  Duties of State Parks and Recreation Department; grants for lifesaving services; minimum standards; rules

390.285Â Â Â Â  Application by local governing body for reimbursement; report of activities required

390.290Â Â Â Â  Schedule for reimbursement of local governing bodies

(
Tillamook
State
Forest
Recreation Program)

390.295Â Â Â Â  Jurisdiction of State Forestry Department and State Parks and Recreation Department

390.300Â Â Â Â  Tillamook Forest Recreation Trust Account; sources; uses

WILLAMETTE
RIVER GREENWAY

(Generally)

390.310Â Â Â Â  Definitions for ORS 390.310 to 390.368

390.314Â Â Â Â  Legislative findings and policy

390.318Â Â Â Â  Preparation of development and management plan; content of plan

390.322Â Â Â Â  Submission of plan to Land Conservation and Development Commission; revision, approval and distribution of plan

390.330Â Â Â Â  Grants for acquisition of lands by local government units; acquisition of water rights or use of condemnation powers limited

(Land Acquisition)

390.332Â Â Â Â  Acquisition of scenic easements near
Willamette
River
; nature of easement; restriction on use of condemnation

390.334Â Â Â Â  Acquisition of scenic easements in lands subject to development plan; farmlands not to be acquired by condemnation; nature of easement; acquisition of other interests

390.338Â Â Â Â  Limitations on use of condemnation power; acquisition of certain farmlands; disposition of acquired lands; compensation for acquired lands

(Miscellaneous)

390.340Â Â Â Â  Department rules

390.350Â Â Â Â  Intergovernmental agreements; use of gifts and grants

390.360Â Â Â Â  Title to, and use and disposition of, lands acquired by local governmental units

390.364Â Â Â Â  Taxation of lands subject to scenic easements

390.368Â Â Â Â  Authority to contract landscaping and repair of damage to lands subject to scenic easement

ALL-TERRAIN VEHICLES

390.550Â Â Â Â  Definitions

390.555Â Â Â Â  All-Terrain Vehicle Account; sources

390.560Â Â Â Â  Uses of All-Terrain Vehicle Account

390.565Â Â Â Â  All-Terrain Vehicle Account Allocation Committee; appointment; term; duties

390.570Â Â Â Â  Class I all-terrain vehicle operator permits; issuance; safety education courses; rules; fee

390.575Â Â Â Â  Class III all-terrain vehicle operator permits; issuance; safety education courses; rules; fee

390.580Â Â Â Â  All-terrain vehicle operating permit; rules; application; fees; renewal

390.585Â Â Â Â  Rules

390.590Â Â Â Â  Out-of-state all-terrain vehicle permit; qualifications; duration; application; fee

OCEAN
SHORES
; STATE RECREATION AREAS

(General Provisions)

390.605Â Â Â Â  Definitions

390.610Â Â Â Â  Policy

390.615Â Â Â Â  Ownership of Pacific shore; declaration as state recreation area

390.620Â Â Â Â  Pacific shore not to be alienated; judicial confirmation

390.630Â Â Â Â  Acquisition along ocean shore for state recreation areas or access

390.632Â Â Â Â  Public access to coastal shorelands

(Regulating Use of
Ocean
Shore
)

390.635Â Â Â Â  Jurisdiction of department over recreation areas

390.640Â Â Â Â  Permit required for improvements on ocean shore; exceptions

390.650Â Â Â Â  Improvement permit procedure; fee; waiver or reduction

390.655Â Â Â Â  Standards for improvement permits

390.659Â Â Â Â  Hearing before director regarding department action on improvement permit; appeal of directorÂs order; suspension of permit during appeal

390.660Â Â Â Â  Regulation of use of lands adjoining ocean shores; rules

390.661Â Â Â Â  Improvement without permit or contrary to permit conditions as public nuisance

390.663Â Â Â Â  Investigation of violation within ocean shore; cease and desist order; enforcement of order by state and local police

390.666Â Â Â Â  Revocation, suspension or nonrenewal of improvement permit

390.669Â Â Â Â  Action by state or any person to abate public nuisance; temporary restraining order or preliminary injunction; compensation to public

390.672Â Â Â Â  Damages for destruction or infringement of public right of navigation, fishery or recreation; treble damages

390.674Â Â Â Â  Imposition of civil penalties

390.676Â Â Â Â  Schedule of civil penalties; factors to determine amount; rules

390.678Â Â Â Â  Motor vehicle and aircraft use regulated in certain zones; zone markers; proceedings to establish zones

390.685Â Â Â Â  Effect of ORS 390.605, 390.615, 390.678 and 390.685

390.690Â Â Â Â  Title and rights of state unimpaired

(Special Permits)

390.705Â Â Â Â  Prohibition against placing certain conduits across recreation area and against removal of natural products

390.715Â Â Â Â  Permits for pipe, cable or conduit across ocean shore, state recreation areas and submerged lands

390.725Â Â Â Â  Permits for removal of products along ocean shore; rules

390.729Â Â Â Â  Permits for operation of all-terrain vehicles on ocean shore

(Vegetation Line)

390.755Â Â Â Â  Periodic reexamination of vegetation line; department recommendations for adjustment

390.760Â Â Â Â  Exceptions from vegetation line

390.770Â Â Â Â  Vegetation line described

SCENIC WATERWAYS

390.805Â Â Â Â  Definitions for ORS 390.805 to 390.925

390.815Â Â Â Â  Policy; establishment of system

390.826Â Â Â Â  Designated scenic waterways

390.827Â Â Â Â  Effect of ORS 390.826 on rights of Indian tribes

390.835Â Â Â Â  Highest and best use of waters within scenic waterways; prohibitions; authority of various agencies; water rights; conditions; recreational prospecting; placer mining

390.845Â Â Â Â  Administration of scenic waterways and related adjacent lands; limitations on use; condemnation; rules

390.848Â Â Â Â  Passes for use of parts of
Deschutes
River
; rules; fee; exemption from fee; disposition of moneys

390.851Â Â Â Â  Activities prohibited on parts of
Deschutes
River
without pass; exceptions

390.855Â Â Â Â  Designation of additional scenic waterways

390.865Â Â Â Â  Authority of legislature over designation of additional scenic waterways

390.875Â Â Â Â  Transfer of public lands in scenic waterways to department; administration of nontransferred lands

390.885Â Â Â Â  Exchange of property within scenic waterway for property outside waterway

390.895Â Â Â Â  Use of federal funds

390.905Â Â Â Â  Effect of ORS 390.805 to 390.925 on other state agencies

390.910Â Â Â Â  Intergovernmental cooperation; county representative on management advisory committee

390.915Â Â Â Â  Determination of value of scenic easement for tax purposes; easement exempt

390.925Â Â Â Â  Enforcement

DESCHUTES RIVER SCENIC WATERWAY RECREATION AREA

390.930Â Â Â Â  Definitions for ORS 390.930 to 390.940

390.932Â Â Â Â  Creation of Deschutes River Scenic Waterway Recreation Area

390.934Â Â Â Â  Management of Deschutes River Scenic Waterway Recreation Area; plan; rules; budget

390.936Â Â Â Â  Rules

390.938Â Â Â Â  Guidelines for management and development

390.940Â Â Â Â  Relationship to other laws

RECREATION TRAILS

390.950Â Â Â Â  Short title

390.956Â Â Â Â  Policy

390.959Â Â Â Â  Composition of trails system; establishment of markers

390.962Â Â Â Â  Criteria for establishing trails; location; statutes authorizing trails for motorized vehicles unaffected

390.965Â Â Â Â  Hearing required; information to be considered

390.968Â Â Â Â  Selection of rights of way for trails

390.971Â Â Â Â  Department duties and powers; rules

390.974Â Â Â Â  Intergovernmental cooperation to obtain property for use in trail system

390.977Â Â Â Â  Oregon Recreation Trails Advisory Council; members; appointment; terms; duties; expenses; officers; quorum; meetings

390.980Â Â Â Â  Funds for purposes of ORS 390.950 to 390.989; acceptance and use of donated funds; indemnity to owners of land damaged by trail users

390.983Â Â Â Â  Trail property tax assessment

390.986Â Â Â Â  Injunctive relief for violation of ORS 390.950 to 390.989

390.989Â Â Â Â  Eminent domain does not apply to department powers or duties under ORS 390.950 to 390.989

PENALTIES

390.990Â Â Â Â  Violations

390.992Â Â Â Â  Civil penalties

390.995Â Â Â Â  Criminal penalties

GENERAL PROVISIONS

Â Â Â Â Â  390.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the State Parks and Recreation Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the State Parks and Recreation Department.

Â Â Â Â Â  (3) ÂDirectorÂ means the State Parks and Recreation Director. [1989 c.904 Â§2]

OUTDOOR RECREATION RESOURCES

Â Â Â Â Â  390.010 Policy of state toward outdoor recreation resources. The Legislative Assembly recognizes and declares:

Â Â Â Â Â  (1) It is desirable that all Oregonians of present and future generations and visitors who are lawfully present within the boundaries of this state be assured adequate outdoor recreation resources. It is desirable that all levels of government and private interests take prompt and coordinated action to the extent practicable without diminishing or affecting their respective powers and functions to conserve, develop, and utilize such resources for the benefit and enjoyment of all the people.

Â Â Â Â Â  (2) The economy and well-being of the people are in large part dependent upon proper utilization of the stateÂs outdoor recreation resources for the physical, spiritual, cultural, scientific and other benefits which such resources afford.

Â Â Â Â Â  (3) It is in the public interest to increase outdoor recreation opportunities commensurate with the growth in need through necessary and appropriate actions, including, but not limited to, the following:

Â Â Â Â Â  (a) Protection of existing and needed open spaces for appreciation, use and enjoyment of
Oregon
Âs scenic landscape.

Â Â Â Â Â  (b) Provision of adequate land for outdoor recreation.

Â Â Â Â Â  (c) Preservation and restoration for public enjoyment and education of structures, objects, facilities and resources which are examples of
Oregon
history, archaeology and natural science.

Â Â Â Â Â  (d) Development of a system of scenic roads to enhance recreational travel and sightseeing.

Â Â Â Â Â  (e) Encouragement of outdoor activities such as festivals, fairs, and events relating to music, dance, drama, art and sports.

Â Â Â Â Â  (f) Expansion of facilities for camping, picnicking and lodging in or near recreational areas and along routes of travel.

Â Â Â Â Â  (g) Provision of tourist hospitality centers, which may include informational services, sanitary facilities, camping and picnicking areas at points near major highway entrances into the state.

Â Â Â Â Â  (h) Provision of trails for horseback riding, hiking, bicycling and motorized trail vehicle riding.

Â Â Â Â Â  (i) Development of waterways, land and water facilities for recreational boating, hunting and fishing.

Â Â Â Â Â  (j) Development of all recreation potentials of the several river basins, compatible with programs of water use enunciated by the Water Resources Commission.

Â Â Â Â Â  (k) Provision for access to public lands and waters having recreational values.

Â Â Â Â Â  (L) Encouragement of the development of winter sports facilities.

Â Â Â Â Â  (m) Encouragement of programs for recreational enjoyment of mineral resources.

Â Â Â Â Â  (4) It is in the public interest that all efforts be made through research, education and enforcement to the end that
Oregon
Âs outdoor recreation resources will be used under the highest standards of conduct.

Â Â Â Â Â  (5) It shall be the policy of the State of Oregon to supply those outdoor recreation areas, facilities and opportunities which are clearly the responsibility of the state in meeting growing needs; and to encourage all agencies of government, voluntary and commercial organizations, citizen recreation groups and others to work cooperatively and in a coordinated manner to assist in meeting total recreation needs through exercise of their appropriate responsibilities. [Formerly 184.310]

VIOLATIONS ENFORCEMENT

Â Â Â Â Â  390.050 Park and recreation violations; enforcement; disposition of fines and costs. (1) In addition to any other persons permitted to enforce violations, the State Parks and Recreation Department and any employee of the State Parks and Recreation Department specifically designated by the State Parks and Recreation Director may issue citations for park and recreation violations established under this chapter in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) All fines and court costs recovered from park and recreation violations shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1981 c.692 Â§2; 1981 c.798 Â§35; 1987 c.905 Â§21; 1999 c.1051 Â§98]

LOTTERY BONDS FOR STATE PARK PURPOSES

Â Â Â Â Â  390.060 Definitions for ORS 390.060 to 390.067. As used in ORS 390.060 to 390.067, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂState park lottery bondsÂ means the bonds authorized to be issued under ORS 390.067 for the purpose of financing state park projects.

Â Â Â Â Â  (2) ÂState park projectsÂ means projects for the acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including but not limited to parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon. [1997 c.800 Â§3; 1999 c.44 Â§21]

Â Â Â Â Â  Note: 390.060 to 390.067 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.063 Lottery bonds for state park projects. The Legislative Assembly declares that the purpose of ORS 390.060 to 390.067 is to authorize lottery bonds for state park projects. The lottery bonds authorized by ORS 390.060 to 390.067 shall be issued pursuant to ORS 286A.560 to 286A.585. The obligation of the State of Oregon with respect to the bonds and with respect to any grant agreement or other commitment authorized by ORS 267.334, 285B.410, 285B.422, 285B.482, 285B.530 to 285B.548 and 390.060 to 390.067 shall at all times be restricted to the availability of unobligated net lottery proceeds, proceeds of lottery bonds and any other amounts specifically committed by ORS 286A.560 to 286A.585. Neither the faith and credit of the State of
Oregon
nor any of its taxing power shall be pledged or committed to the payment of lottery bonds or any other commitment of the State of
Oregon
authorized by ORS 390.060 to 390.067. [1997 c.800 Â§1; 1999 c.44 Â§22; 2005 c.835 Â§31; 2007 c.783 Â§178a]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.065 Findings; use of
Oregon
State
Lottery proceeds. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Expenditures by visitors to
Oregon
state parks and by employees of the State Parks and Recreation Department currently contribute approximately $549 million each year to local economies throughout
Oregon
. The acquisition, development, improvement, upgrading, preservation and expansion of the capacity of facilities of the system of state parks, including parks, park facilities, ocean shores, scenic waterways, trails and historic sites in the State of Oregon, do and will accomplish the purpose of creating jobs and furthering economic development in Oregon by:

Â Â Â Â Â  (a) Increasing the capacity, usefulness and attractive qualities of public recreational facilities, thereby promoting travel and tourism in
Oregon
;

Â Â Â Â Â  (b) Generating business for and supporting the operations and prosperity of businesses located in the areas of the public recreational facilities; and

Â Â Â Â Â  (c) Creating employment opportunities within this state through the funding of development and improvement projects on which workers will be employed.

Â Â Â Â Â  (2) Based on the findings made in this section, the use of the net proceeds from the operation of the Oregon State Lottery to fund state park projects and to pay state park lottery bonds described in ORS 390.063 is an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [1997 c.800 Â§2; 1999 c.44 Â§23]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.067 Request for issuance of state park lottery bonds;
Oregon
Parks
for the Future Fund; uses of fund. (1) State park lottery bonds shall be issued only at the request of the State Parks and Recreation Director. State park lottery bonds may be issued in an amount sufficient to provide no more than $105 million of net proceeds to pay costs of state park projects, plus the amounts required to pay bond-related costs.

Â Â Â Â Â  (2) The Oregon Parks for the Future Fund is established in the State Treasury, separate and distinct from the General Fund. The net proceeds from the sale of the state park lottery bonds which are available to pay costs of state park projects shall be credited to the Oregon Parks for the Future Fund. Investment earnings on amounts in the Oregon Parks for the Future Fund shall be credited to the Oregon Parks for the Future Fund. All moneys from time to time credited to the Oregon Parks for the Future Fund, including any investment earnings, are appropriated continuously to the State Parks and Recreation Department only for payment of costs of state park projects and for payment of bond-related costs that are allocable to state park lottery bonds. Amounts in the Oregon Parks for the Future Fund shall be disbursed upon the written request of the State Parks and Recreation Director to pay for costs of state park projects pursuant to subsection (3) of this section, and upon the written request of the Director of the Oregon Department of Administrative Services to pay for bond-related costs that are allocable to state park lottery bonds.

Â Â Â Â Â  (3) The State Parks and Recreation Director shall apply amounts in the Oregon Parks for the Future Fund to pay costs of state park projects. The State Parks and Recreation Director may make and administer contracts to carry out state park projects. In addition, the director may enter into agreements with any state agency or local government that commits the State Parks and Recreation Department to pay anticipated funds from the Oregon Parks for the Future Fund to the agency or local government for state park projects. Agreements under this subsection may, subject to the provisions of this section, provide for the remittance of the moneys on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the agreements. The obligation of the state and the department to provide funds under any such agreement shall be subject to the availability of amounts in the Oregon Parks for the Future Fund and any other amounts lawfully available to the State Parks and Recreation Department. The State Parks and Recreation Department and any agency or local government receiving proceeds of state park lottery bonds shall, if so directed by the Oregon Department of Administrative Services, take any action specified by the Oregon Department of Administrative Services which is necessary to maintain the excludability of lottery bond interest from gross income under the United States Internal Revenue Code. [1997 c.800 Â§4]

Â Â Â Â Â  Note: See note under 390.060.

Â Â Â Â Â  390.070 [1997 c.800 Â§5; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.073 [1997 c.800 Â§6; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.075 [1997 c.800 Â§7; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.077 [1997 c.800 Â§8; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.080 [1997 c.800 Â§8a; repealed by 1999 c.44 Â§29]

Â Â Â Â Â  390.110 [Formerly 366.345; repealed by 1989 c.904 Â§48]

STATE PARKS AND RECREATION DEPARTMENT

(Generally)

Â Â Â Â Â  390.111 Creation of department; jurisdiction and authority. (1) The State Parks and Recreation Department is created. The department consists of the State Parks and Recreation Commission, the State Parks and Recreation Director and all other officers and employees of the department.

Â Â Â Â Â  (2) Except as may be provided by an agreement to the contrary between the State Parks and Recreation Commission and the county, city or political subdivision thereof which exercised jurisdiction and authority over the park, ground or place prior to acquisition by the state, the department has complete jurisdiction and authority over all state parks, waysides and scenic, historic or state recreation areas, recreational grounds or places acquired by the state for scenic, historic, natural, cultural or recreational purposes except as otherwise provided by law.

Â Â Â Â Â  (3) The department shall manage and control the utilization of the grounds included within the
State
Capitol
State Park
under ORS 276.053. [1989 c.904 Â§3; 2007 c.892 Â§4]

Â Â Â Â Â  390.112 Additional criteria for acquiring and developing new historic sites, parks and recreation areas. The State Parks and Recreation Department shall propose to the State Parks and Recreation Commission additional criteria for the acquisition and development of new historic sites, parks and recreation areas. The criteria shall include but need not be limited to:

Â Â Â Â Â  (1) Criteria to address opportunities that may be lost to the department if acquisition is delayed, such as Whelan Island in Tillamook County and Cape Sebastian in Curry County;

Â Â Â Â Â  (2) Criteria to protect significant cultural and historic properties, such as ThompsonÂs Mills in Linn County, Fort Rock Cave in Lake County, Fort Yamhill in Polk County and Keil House in Marion County; and

Â Â Â Â Â  (3) Criteria to satisfy the need for overnight and large group use facilities on the perimeter of urban population centers, such as
Columbia
and
Washington
Counties
. [1999 c.1038 Â§4]

Â Â Â Â Â  390.114 State Parks and Recreation Commission. (1) There is established a State Parks and Recreation Commission consisting of seven members appointed by the Governor.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to ORS 171.562 and 171.565.

Â Â Â Â Â  (4) The Governor shall appoint one member of the commission from each of the congressional districts referred to in ORS 188.135, one member from among individuals who reside west of the summit of the Coast Mountain Range and one member from among individuals who reside east of the summit of the Cascade Mountain Range.

Â Â Â Â Â  (5) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1989 c.904 Â§4; 1997 c.249 Â§123]

Â Â Â Â Â  390.117 Commission officers; meetings; function; delegation of authority. (1) The Governor shall designate one member as chairperson, and the members shall select such other officers, for such terms and with such duties and powers necessary for the performance of such offices as the State Parks and Recreation Commission determines appropriate.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a time and place determined by the commission. The commission also shall meet at such other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) It is the function of the State Parks and Recreation Commission to promote the policy of this state toward outdoor recreation resources identified in ORS 390.010 and establish the policies for the operation of the State Parks and Recreation Department in a manner consistent with the policies and purposes of this chapter. In addition, the commission shall perform any other duty vested in it by law.

Â Â Â Â Â  (5) Except for the commissionÂs power to adopt rules, the commission may delegate to the State Parks and Recreation Director the exercise or discharge in the commissionÂs name of any power, duty or function, of whatever character, vested in or imposed by law upon the commission, with the exception of the powers, duties and functions described in ORS 390.121 (1). The official act of the director acting in the commissionÂs name and by the commissionÂs authority shall be considered an official act of the commission. [1989 c.904 Â§6]

Â Â Â Â Â  390.120 [Formerly 366.175; 1979 c.186 Â§17; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.121 Powers of commission. In carrying out its responsibilities, the State Parks and Recreation Commission may:

Â Â Â Â Â  (1) Acquire by purchase, agreement, donation or by exercise of eminent domain, real property or any right or interest therein deemed necessary for the operation and development of state parks, roads, trails, campgrounds, picnic areas, boat ramps, nature study areas, waysides, relaxation areas, visitor and interpretive centers, department management facilities, such as shops, equipment sheds, office buildings, park ranger residences or other real property or any right or interest because of its natural, scenic, cultural, historic or recreational value, or any other places of attraction and scenic or historic value which in the judgment of the State Parks and Recreation Department will contribute to the general welfare, enjoyment and pleasure of the public.

Â Â Â Â Â  (2) Construct, improve, develop, manage, operate and maintain facilities and areas, including but not limited to roads, trails, campgrounds, picnic areas, boat ramps and nature study areas named in subsection (1) of this section.

Â Â Â Â Â  (3) Sell, lease, exchange or otherwise dispose or permit use of real or personal property, including equipment and materials acquired by the department, if in the opinion of the department it is no longer needed, required or useful for department purposes, except that:

Â Â Â Â Â  (a) Real property may be leased when such real property will not be needed for department purposes during the leasing period.

Â Â Â Â Â  (b) Real property used for park purposes may be donated to the United States Department of Interior for the purpose of establishing a national monument when in the judgment of the department such disposition would best serve the interests of this state.

Â Â Â Â Â  (c) Proceeds from the sale of all surplus or unsuitable lands held for park purposes shall be deposited in the Parks Donation Trust Fund for use for park land acquisition or development. Proceeds from the sale of other property shall be paid by the department to the State Treasurer for credit to the State Parks and Recreation Department Fund, and any interest from this fund shall be credited to this fund.

Â Â Â Â Â  (d)(A) Before offering forest products for sale, the department shall cause the forest products to be appraised.

Â Â Â Â Â  (B) If the appraised value of the forest products exceeds $15,000, the department shall offer them for sale by competitive bid. Prior to such bid offering, the department shall give notice not less than once a week for three consecutive weeks by publication in one or more newspapers of general circulation in the county in which the forest products are located and by such other media of communication as the department deems advisable. The minimum bid price and a brief statement of the terms and conditions of the sale shall be in the notice.

Â Â Â Â Â  (C) The notice and competitive bidding under subparagraph (B) of this paragraph shall not be required if the State Parks and Recreation Director declares an emergency to exist that requires the immediate removal of the timber. If an emergency has been so declared:

Â Â Â Â Â  (i) The timber, regardless of value, may be sold by a negotiated price; and

Â Â Â Â Â  (ii) The director shall make available for public inspection a written statement giving the reasons for declaring the emergency.

Â Â Â Â Â  (e) In the case of real property acquired by eminent domain, the prior owner of real property for which sale, lease, exchange or other disposal is proposed must be given the first opportunity to reacquire the property in accordance with ORS chapter 35.

Â Â Â Â Â  (4) Enter into contracts deemed necessary for the construction, maintenance, operation, improvement or betterment of parks or for the accomplishment of the purposes of chapter 904,
Oregon
Laws 1989. All contracts executed by the department shall be made in the name of this state, by and through the department.

Â Â Â Â Â  (5) In carrying out its duties, functions and powers under this chapter, publish guides and other materials relating to recreational opportunities in this state or to any program or function administered by the department. The department may arrange for the sale of such publications. The price of such publications shall include the cost of publishing and distributing the materials. All moneys received by the department from the sale of publications shall be deposited in the State Parks and Recreation Department Fund. The department may contract for the publication of the materials described in this subsection, including the research, design and writing of the materials. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed under the contract. [1989 c.904 Â§9]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 904, Oregon Laws 1989,Â for the words Âthis 1989 ActÂ in section 9, chapter 904, Oregon Laws 1989, compiled as 390.121. Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1989 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  390.122 Requirements for establishing priorities for acquisition. In establishing its priorities for acquisition, the State Parks and Recreation Commission shall:

Â Â Â Â Â  (1) Consider the criteria and specific examples set forth in ORS 390.112; and

Â Â Â Â Â  (2) Encourage public nominations of significant resources that meet the criteria established pursuant to ORS 390.112 and other criteria pertaining to the acquisition of historic sites, parks and recreation areas. [1999 c.1038 Â§5]

Â Â Â Â Â  390.124 Commission rulemaking authority; charges for use of parks and other areas; exceptions. (1) In accordance with any applicable provision of ORS chapter 183, the State Parks and Recreation Commission may adopt rules necessary to carry out the duties, functions and powers imposed by law upon the commission and the State Parks and Recreation Department. Rules adopted pursuant to this section shall be duly entered in the minutes and records of the commission.

Â Â Â Â Â  (2) The commission may adopt rules that assess reasonable charges, including fee reductions, waivers and exemptions, for the use of areas established and maintained by the department. However, the commission shall authorize the use of any state park, individual campsite or day use fee area without charge:

Â Â Â Â Â  (a) Upon the showing of proper identification, by a person maintaining a foster home, as defined by ORS 418.625, and the personÂs children, when accompanied by a foster child residing in the home.

Â Â Â Â Â  (b) Upon the showing of proper identification, by a person maintaining a developmental disability child foster home, as defined by ORS 443.830, and the personÂs children, when accompanied by a foster child residing in the home.

Â Â Â Â Â  (c) If a deed to, lease of or contract to use the property used as a state park, campsite or day use fee area prohibits the charging of fees for use of the property.

Â Â Â Â Â  (d) Upon the showing of proper identification, by either a disabled veteran or a person on leave from military active duty status on Memorial Day, Independence Day or Veterans Day.

Â Â Â Â Â  (3) The commission shall report to an appropriate committee of the Legislative Assembly, no later than January 31 of each odd-numbered year, on the fee reductions, waivers and exemptions adopted by rule by the commission pursuant to subsection (2) of this section. [1989 c.904 Â§Â§10,10a; 1991 c.67 Â§93; 1999 c.316 Â§7; 2003 c.519 Â§1]

Â Â Â Â Â  390.127 State Parks and Recreation Director; appointment; compensation. (1) The State Parks and Recreation Commission shall appoint as State Parks and Recreation Director an individual well qualified by training and experience to serve for a term of four years unless sooner removed by the commission.

Â Â Â Â Â  (2) The director shall receive such salary as may be prescribed by law. In addition to salary, subject to applicable law regulating travel and expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties. [1989 c.904 Â§7]

Â Â Â Â Â  390.130 [Formerly 366.180; 1979 c.186 Â§18; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.131 Duties of director. The State Parks and Recreation Director is the executive head of the State Parks and Recreation Department and shall:

Â Â Â Â Â  (1) Be responsible to the State Parks and Recreation Commission for administration and enforcement of the duties, functions and powers imposed by law upon the commission and the department.

Â Â Â Â Â  (2) Appoint, supervise and control all commission employees and, under policy direction of the commission, be responsible for all of the commissionÂs functions and activities.

Â Â Â Â Â  (3) Establish such administrative divisions as are necessary to carry out properly the commissionÂs functions and activities.

Â Â Â Â Â  (4) Contract with the Department of Transportation for the performance of such administrative services as the director considers appropriate. [1989 c.904 Â§8]

Â Â Â Â Â  390.134 State Parks and Recreation Department Fund; sources; uses; advisory committee; rules; subaccounts. (1) As used in this section:

Â Â Â Â Â  (a) ÂCamperÂ has the meaning given that term in ORS 801.180.

Â Â Â Â Â  (b) ÂCountyÂ includes a metropolitan service district organized under ORS chapter 268, but only to the extent that the district has acquired, through title transfer, and is operating a park or recreation site of a county pursuant to an intergovernmental agreement.

Â Â Â Â Â  (c) ÂMotor homeÂ has the meaning given that term in ORS 801.350.

Â Â Â Â Â  (d) ÂTravel trailerÂ has the meaning given that term in ORS 801.565.

Â Â Â Â Â  (2) The State Parks and Recreation Department Fund is established separate and distinct from the General Fund. Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for the purposes provided by law. The fund shall consist of the following:

Â Â Â Â Â  (a) All moneys placed in the fund as provided by law. Any interest or other income derived from the depositing or other investing of the fund must be credited to the fund.

Â Â Â Â Â  (b) All registration fees received by the Department of Transportation for campers, motor homes and travel trailers that are transferred to the fund under ORS 366.512. The funds must be deposited in a separate subaccount established under subsection (3) of this section.

Â Â Â Â Â  (c) Revenue from fees and charges pursuant to ORS 390.124.

Â Â Â Â Â  (3) Any moneys placed in the fund for a particular purpose may be placed in a separate subaccount within the fund. Each separate subaccount established under this subsection must be separately accounted for. Moneys placed in a subaccount must be used for the purposes for which they are deposited.

Â Â Â Â Â  (4) All of the moneys in the fund except those moneys described in subsection (3), (5), (6) or (7) of this section must be deposited in a separate subaccount within the fund and used by the State Parks and Recreation Department for the acquisition, development, maintenance, care and use of park and recreation sites and for the maintenance and operation of the Oregon State Fair. The moneys in the subaccount under this subsection must be accounted for separately and stated separately in the State Parks and Recreation DepartmentÂs biennial budget.

Â Â Â Â Â  (5) Thirty-five percent of the amount transferred to the State Parks and Recreation Department under ORS 366.512 from the registration of travel trailers, campers and motor homes and under ORS 803.601 from recreational vehicle trip permits must be deposited in a separate subaccount within the fund to be distributed for the acquisition, development, maintenance, care and use of county park and recreation sites. The moneys in the subaccount under this subsection must be accounted for separately. The following apply to the distribution of moneys under this subsection:

Â Â Â Â Â  (a) The moneys must be distributed among the several counties for the purposes described in this subsection. The distribution shall be made at times determined by the State Parks and Recreation Department but must be made not less than once a year.

Â Â Â Â Â  (b) The sums designated under this subsection must be remitted to the county treasurers of the several counties by warrant.

Â Â Â Â Â  (c) The department shall establish an advisory committee to advise the department in the performance of its duties under this subsection. The composition of the advisory committee under this subsection is as determined by the department by rule. In determining the composition of the advisory committee, the department shall attempt to provide reasonable representation for county officials or employees with responsibilities relating to county parks and recreation sites.

Â Â Â Â Â  (d) The department, by rule, shall establish a program to provide moneys to counties for the acquisition, development, maintenance, care and use of county park and recreation sites. The rules under this paragraph shall provide for distribution of moneys based on use and need and, as the department determines necessary, on the need for the development and maintenance of facilities to provide camping sites for campers, motor homes and travel trailers.

Â Â Â Â Â  (6) The department shall create a separate City and
County
Subaccount
within the fund to be used to reimburse cities and counties as provided in ORS 390.290.

Â Â Â Â Â  (7) The department shall create a separate rural Fire Protection District Subaccount to be used to provide funds for the fire protection districts as provided in ORS 390.290.

Â Â Â Â Â  (8) On or before January 15 of each odd-numbered year, the State Parks and Recreation Director shall report to the Joint Legislative Committee on Ways and Means created by ORS 171.555 on the use of moneys deposited pursuant to ORS 805.256 in the fund. The director shall make the report in a form and manner as the committee may prescribe. [1989 c.904 Â§9a; 1993 c.662 Â§2; 1993 c.696 Â§16; 1997 c.421 Â§4; 1997 c.721 Â§1; subsection (7) of 2001 Edition enacted as 2001 c.110 Â§2; 2003 c.14 Â§166; 2003 c.655 Â§74; 2005 c.22 Â§Â§265,266; 2005 c.755 Â§29; 2005 c.777 Â§Â§46,47; 2007 c.792 Â§1]

Â Â Â Â Â  Note: The amendments to 390.134 by section 2, chapter 792,
Oregon
Laws 2007, become operative July 1, 2015. See section 3, chapter 792, Oregon Laws 2007. The text that is operative on and after July 1, 2015, is set forth for the userÂs convenience.

Â Â Â Â Â  390.134. (1) As used in this section:

Â Â Â Â Â  (a) ÂCamperÂ has the meaning given that term in ORS 801.180.

Â Â Â Â Â  (b) ÂCountyÂ includes a metropolitan service district organized under ORS chapter 268, but only to the extent that the district has acquired, through title transfer, and is operating a park or recreation site of a county pursuant to an intergovernmental agreement.

Â Â Â Â Â  (c) ÂMotor homeÂ has the meaning given that term in ORS 801.350.

Â Â Â Â Â  (d) ÂTravel trailerÂ has the meaning given that term in ORS 801.565.

Â Â Â Â Â  (2) The State Parks and Recreation Department Fund is established separate and distinct from the General Fund. Moneys in the fund are continuously appropriated to the State Parks and Recreation Department for the purposes provided by law. The fund shall consist of the following:

Â Â Â Â Â  (a) All moneys placed in the fund as provided by law. Any interest or other income derived from the depositing or other investing of the fund must be credited to the fund.

Â Â Â Â Â  (b) All registration fees received by the Department of Transportation for campers, motor homes and travel trailers that are transferred to the fund under ORS 366.512. The funds must be deposited in a separate subaccount established under subsection (3) of this section.

Â Â Â Â Â  (c) Revenue from fees and charges pursuant to ORS 390.124.

Â Â Â Â Â  (3) Any moneys placed in the fund for a particular purpose may be placed in a separate subaccount within the fund. Each separate subaccount established under this subsection must be separately accounted for. Moneys placed in a subaccount must be used for the purposes for which they are deposited.

Â Â Â Â Â  (4) All of the moneys in the fund except those moneys described in subsection (3), (5), (6) or (7) of this section must be deposited in a separate subaccount within the fund and used by the State Parks and Recreation Department for the acquisition, development, maintenance, care and use of park and recreation sites and for the maintenance and operation of the Oregon State Fair. The moneys in the subaccount under this subsection must be accounted for separately and stated separately in the State Parks and Recreation DepartmentÂs biennial budget.

Â Â Â Â Â  (5) Thirty percent of the amount transferred to the State Parks and Recreation Department under ORS 366.512 from the registration of travel trailers, campers and motor homes and under ORS 803.601 from recreational vehicle trip permits must be deposited in a separate subaccount within the fund to be distributed for the acquisition, development, maintenance, care and use of county park and recreation sites. The moneys in the subaccount under this subsection must be accounted for separately. The following apply to the distribution of moneys under this subsection:

Â Â Â Â Â  (a) The moneys must be distributed among the several counties for the purposes described in this subsection. The distribution shall be made at times determined by the State Parks and Recreation Department but must be made not less than once a year.

Â Â Â Â Â  (b) The sums designated under this subsection must be remitted to the county treasurers of the several counties by warrant.

Â Â Â Â Â  (c) The department shall establish an advisory committee to advise the department in the performance of its duties under this subsection. The composition of the advisory committee under this subsection is as determined by the department by rule. In determining the composition of the advisory committee, the department shall attempt to provide reasonable representation for county officials or employees with responsibilities relating to county parks and recreation sites.

Â Â Â Â Â  (d) The department, by rule, shall establish a program to provide moneys to counties for the acquisition, development, maintenance, care and use of county park and recreation sites. The rules under this paragraph shall provide for distribution of moneys based on use and need and, as the department determines necessary, on the need for the development and maintenance of facilities to provide camping sites for campers, motor homes and travel trailers.

Â Â Â Â Â  (6) The department shall create a separate City and
County
Subaccount
within the fund to be used to reimburse cities and counties as provided in ORS 390.290.

Â Â Â Â Â  (7) The department shall create a separate rural Fire Protection District Subaccount to be used to provide funds for the fire protection districts as provided in ORS 390.290.

Â Â Â Â Â  (8) On or before January 15 of each odd-numbered year, the State Parks and Recreation Director shall report to the Joint Legislative Committee on Ways and Means created by ORS 171.555 on the use of moneys deposited pursuant to ORS 805.256 in the fund. The director shall make the report in a form and manner as the committee may prescribe.

Â Â Â Â Â  390.137 State Parks and Recreation Department Operating Fund. (1) There is established in the State Parks and Recreation Department a revolving fund known as the State Parks and Recreation Department Operating Fund. Moneys shall be transferred from the State Parks and Recreation Department Fund to the State Parks and Recreation Department Operating Fund as needed.

Â Â Â Â Â  (2) Parks Donation Trust Fund moneys shall be transferred to the State Parks and Recreation Department Operating Fund for disbursement for purposes stated in ORS 390.153 (2).

Â Â Â Â Â  (3) Disbursements may be made by check of the department upon the State Treasurer signed by such officer or administrative head as the State Parks and Recreation Director appoints for that purpose. Disbursements shall be made only in payment of claims authorized by law for the ordinary expenditures of the State Parks and Recreation Department incurred in the operation of the department or any of its divisions. The department shall keep accurate account of the funds.

Â Â Â Â Â  (4) Upon approval of the Oregon Department of Administrative Services and the State Treasurer, the State Parks and Recreation Department may contract to write checks upon the State Treasury to pay for claims and expenditures of the department. [1989 c.904 Â§9b]

Â Â Â Â Â  390.139
Oregon
Adopt-a-Park Program; funding; rules; agreement with volunteers. (1) The State Parks and Recreation Department shall administer a program designed to allow volunteers to assist in the operation and maintenance of
Oregon
Âs state parks. The program shall include public informational activities, but shall be directed primarily toward encouraging and facilitating involvement of volunteers in park operation and maintenance, assigning each volunteer to a specific state park. The program shall be called the
Oregon
Adopt-a-Park Program.

Â Â Â Â Â  (2) Private landowners with parks adjacent to their property are vital to the success of the
Oregon
Adopt-a-Park Program. The State Parks and Recreation Department shall ensure that participants in the program comply with requirements to obtain permission from landowners for access across private property if necessary to perform the volunteersÂ duties.

Â Â Â Â Â  (3) Program funding is an authorized use of the State Parks and Recreation Department Fund under ORS 390.134.

Â Â Â Â Â  (4) The State Parks and Recreation Department may adopt any rules necessary for implementation of the
Oregon
Adopt-a-Park Program.

Â Â Â Â Â  (5) An agreement entered into between the State Parks and Recreation Department and a volunteer under subsection (1) of this section shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of the designated state park. The volunteer may request a specific state park the volunteer wishes to adopt, but the assignment shall be at the discretion of the State Parks and Recreation Department. In assigning parks, the department shall coordinate and cooperate with affected federal, state and local management agencies and private landowners.

Â Â Â Â Â  (b) Specification of the duties of the volunteer.

Â Â Â Â Â  (c) Specification of the responsibilities of the volunteer. The volunteer shall agree to abide by all rules related to the program that are adopted by the State Parks and Recreation Department.

Â Â Â Â Â  (d) Specification of the duration of the agreement. The volunteer shall contract to care for the designated state park for one year.

Â Â Â Â Â  (6) The State Parks and Recreation Department shall create a recognition program to acknowledge the efforts of volunteers, agencies and businesses that participate in the
Oregon
Adopt-a-Park Program.

Â Â Â Â Â  (7) The State Parks and Recreation Department may provide trash bags, supplies, equipment and safety information and assistance to the participating volunteers.

Â Â Â Â Â  (8) As used in this section, ÂvolunteerÂ may include an individual, a group of individuals, a volunteer group or service club, or any entity that is tax exempt under section 501(c)(3) of the Internal Revenue Code, as amended. [1997 c.718 Â§2; 1999 c.59 Â§103; 2003 c.14 Â§167]

Â Â Â Â Â  390.140 Powers and duties of State Parks and Recreation Director. (1) Under the direction of the State Parks and Recreation Commission, the State Parks and Recreation Director shall:

Â Â Â Â Â  (a) Study and appraise the recreation needs of this state and assemble and disseminate information relative to recreation, considering both tourist and local needs.

Â Â Â Â Â  (b) Investigate the recreation facilities, personnel, activities and programs existing or needed in the various areas in this state and, by consultation with the appropriate public or private authorities in such areas, assist in the development and coordination of recreation facilities, activities and programs.

Â Â Â Â Â  (c) Advise, cooperate with and encourage counties, cities, districts and other local agencies, areas and communities interested in the development and use of recreation facilities, activities and programs for the public benefit.

Â Â Â Â Â  (d) Recommend and promote standards for recreation facilities, personnel, activities and programs.

Â Â Â Â Â  (e) Aid in recruiting, training and placing recreation personnel.

Â Â Â Â Â  (f) Promote recreation institutes and conferences.

Â Â Â Â Â  (2) Under the direction of the commission, the State Parks and Recreation Director may:

Â Â Â Â Â  (a) Encourage and render assistance in the promotion of training programs for volunteer and professional recreation leaders in cooperation with other public and private agencies, persons, groups, organizations and institutions interested in recreation, and encourage the establishment of standards for recreation personnel.

Â Â Â Â Â  (b) Assist any state agency in rendering recreation services and carrying out recreation functions in conformity with the authorized powers and duties of such state agency, and encourage and assist in the coordination of federal, state and local recreation facilities, personnel, activities and programs. [Formerly 366.182; 1979 c.186 Â§19; 1989 c.904 Â§11]

Â Â Â Â Â  390.143 Agreements to provide interpretive services to recreational facilities; authority under agreement; disposition of moneys. (1) In order to further the interpretive and educational functions of recreation facilities in
Oregon
, the State Parks and Recreation Director may enter into an agreement with a private, nonprofit scientific, historic or educational organization organized solely for the purpose of providing interpretive services to recreation facilities in
Oregon
.

Â Â Â Â Â  (2) An organization entering into an agreement with the director under subsection (1) of this section may:

Â Â Â Â Â  (a) Provide educational or interpretive material for sale at a recreation facility;

Â Â Â Â Â  (b) Acquire display materials and equipment for exhibits at a recreation facility;

Â Â Â Â Â  (c) Provide support for special recreation facility interpretive programs or environmental education programs;

Â Â Â Â Â  (d) Support recreation facility libraries; or

Â Â Â Â Â  (e) Provide support for other interpretive projects related to a specific recreation facility.

Â Â Â Â Â  (3) If the director enters into an agreement with a private organization under subsection (1) of this section, the State Parks and Recreation Department may:

Â Â Â Â Â  (a) Provide incidental personnel services to the organizationÂs interpretive program; and

Â Â Â Â Â  (b) Provide space at a recreation facility for the interpretive materials provided by the organization.

Â Â Â Â Â  (4) Any money received from the sale of publications or other materials provided by an organization pursuant to an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services of the recreation facility for which the organization provides interpretive services.

Â Â Â Â Â  (5) As used in this section, Ârecreation facilityÂ includes but is not limited to state parks and all recreational, historical and scenic attractions owned or under the control of the State of
Oregon
and administered by the State Parks and Recreation Department. [1985 c.303 Â§2]

Â Â Â Â Â  390.144 Rules for ORS 390.143. The State Parks and Recreation Director shall adopt rules to carry out the purpose of ORS 390.143. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) Procedures and forms to be used by an organization desiring to enter into an agreement with the director under ORS 390.143;

Â Â Â Â Â  (2) Guidelines for approving the interpretive material an organization proposes to provide to a recreation facility; and

Â Â Â Â Â  (3) Provisions for renewing or dissolving an agreement between an organization and the director. [1985 c.303 Â§3]

Â Â Â Â Â  390.150 Gifts and grants for State Parks and Recreation Department. The State Parks and Recreation Department may accept and expend, use or dispose of moneys and property from any public or private source, including the federal government, made available to the department in the form of grants, gifts, devises, bequests or endowments for the purpose of carrying out any of the provisions and purposes of ORS 390.140 to 390.150 or to facilitate the carrying out of any of the functions of the State Parks and Recreation Director under ORS 390.140 to 390.150. [Formerly 366.183]

Â Â Â Â Â  390.153 Parks Donation Trust Fund; sources; uses. (1) The Parks Donation Trust Fund is established as a fund in the State Treasury. All gifts or donations of money received by the State Parks and Recreation Department shall be deposited with the State Treasurer and credited by the treasurer to the fund. The treasurer may establish subaccounts in the fund established in this section if the treasurer determines that the terms of a gift or donation require a separate subaccount. Any interest or other income derived from the depositing or other investing of the fund shall be credited monthly to the fund except that interest or other income attributable to a subaccount shall be credited to that subaccount.

Â Â Â Â Â  (2) Moneys in the Parks Donation Trust Fund and in any subaccount of the fund are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no specific purpose is specified, for park and recreation purposes determined by the State Parks and Recreation Commission. [1987 c.181 Â§1; 1989 c.904 Â§12]

Â Â Â Â Â  390.155 Authority for State Parks and Recreation Department to accept gifts or donations. The State Parks and Recreation Department may accept gifts or donations of moneys or property to be used for specific or general park and recreational purposes. Subject to the terms specified in a gift or donation, the State Parks and Recreation Commission may authorize use of gifts or donations in a manner that, in the commissionÂs judgment, best carries out the intent of the gift or donation. [1987 c.181 Â§2]

Â Â Â Â Â  390.160 [Formerly 366.350; 1977 c.556 Â§1; 1979 c.134 Â§2; 1979 c.186 Â§20; 1987 c.358 Â§1; 1989 c.550 Â§4; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.170 [Formerly 366.545; repealed by 1975 c.184 Â§1]

Â Â Â Â Â  390.180 Standards for recreational planning and fund disbursement; rules; park master plans. (1) The State Parks and Recreation Director shall adopt rules that:

Â Â Â Â Â  (a) Establish the standards the State Parks and Recreation Department shall use when that department:

Â Â Â Â Â  (A) Performs comprehensive statewide recreational planning; or

Â Â Â Â Â  (B) Disburses any moneys to local governments or other state agencies under programs established under state or federal law.

Â Â Â Â Â  (b) Establish a process for the development of a master plan for each state park, including public participation and coordination with affected local governments.

Â Â Â Â Â  (c) Establish a master plan for each state park, including an assessment of resources and a determination of the capacity for public use and enjoyment of each park, that the State Parks and Recreation Department shall follow in its development and use of each park.

Â Â Â Â Â  (d) Make state funding assistance available to nonprofit veteransÂ organizations for the construction and restoration of memorials honoring veterans and war memorials located on public property.

Â Â Â Â Â  (2) The State Parks and Recreation Director shall submit an adopted state park master plan to the local government with land use planning responsibility for the subject park. [1979 c.637 Â§1; 1987 c.158 Â§67; 1997 c.604 Â§1; 2005 c.398 Â§1]

Â Â Â Â Â  390.190 Revolving fund. (1) A revolving fund not to exceed the aggregate amount of $100,000 may be established within the State Parks and Recreation Department Fund by a warrant drawn on any funds, other than General Fund, appropriated to or authorized for expenditure by the State Parks and Recreation Department.

Â Â Â Â Â  (2) The fund shall be at the disposal of the State Parks and Recreation Department and may be used by the department:

Â Â Â Â Â  (a) To compensate employees for salaries, travel expenses, relocation expenses and other work-related expenditures; and

Â Â Â Â Â  (b) To pay for services, supplies and materials not to exceed $300 for any transaction.

Â Â Â Â Â  (3) All vouchers for claims paid from the revolving fund shall be approved by the State Parks and Recreation Director. When claims are so approved and audited, warrants covering them shall be drawn in favor of the director and shall be used by the director to reimburse the fund. [1983 c.443 Â§7; 1989 c.904 Â§14]

Â Â Â Â Â  390.195 Use of state correctional institution inmate labor for maintenance and improvement at state parks. (1) The State Parks and Recreation Department shall use state correctional institution inmate labor to improve, maintain and repair buildings and property at state parks and recreation areas whenever feasible. The provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to the use of state correctional institution inmate labor under this section.

Â Â Â Â Â  (2) The State Parks and Recreation Director shall assign and supervise the work of the state inmates who are performing the work described in subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section is intended to exempt the State Parks and Recreation Department from the provisions of ORS 279.835 to 279.855 for any purpose other than the use of state correctional institution inmate labor. [1997 c.533 Â§1; 1999 c.59 Â§104; 2003 c.794 Â§270]

Â Â Â Â Â  Note: 390.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.200 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Parks and Recreation Department may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

Â Â Â Â Â  (b) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (c) In which the person has access to information, the disclosure of which is prohibited by state or federal laws, rules or regulations or information that is defined as confidential under state or federal laws, rules or regulations;

Â Â Â Â Â  (d) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (e) In which the person has responsibility for auditing agency financial transactions;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers, medical information, personal financial information or criminal background information;

Â Â Â Â Â  (g) In which the person has access to tax or financial information of individuals or business entities;

Â Â Â Â Â  (h) In which the person provides security, design or construction services for government buildings, grounds or facilities; or

Â Â Â Â Â  (i) In which the person may issue citations under ORS 390.050. [2005 c.730 Â§55]

Â Â Â Â Â  Note: 390.200 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.210 [Formerly 366.355; 1971 c.741 Â§37; 1987 c.158 Â§68; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.215 [1979 c.792 Â§2; 1987 c.158 Â§69; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.220 [Formerly 358.520; repealed by 1989 c.904 Â§48]

Â Â Â Â Â  390.230
Fort
Stevens
Military Reservation; Clatsop Spit. (1) The right, title and interest of all state agencies, other than the State Fish and Wildlife Commission and political subdivisions, in the lands described in subsection (2) of this section are hereby vested in the State or
Oregon
by and through its State Parks and Recreation Department.

Â Â Â Â Â  (2) All of the lands, together with the accretions thereto lying westerly of the east line of section 7, township 8 north, range 10 west, Willamette Meridian, Clatsop County, State of Oregon, extending northerly to the main channel of the Columbia River as it existed on May 19, 1967; bounded on the south by the south line of said section 7 extended westerly to the low water of the Pacific Ocean; and bounded on the north by the main channel of said Columbia River extended downstream to the Pacific Ocean. [1967 c.288 Â§Â§1,2]

Â Â Â Â Â  390.231 Development of Crissey Field as state park. Consistent with ORS 390.010 and 390.180, the State Parks and Recreation Department shall develop a plan to make Crissey Field in Brookings a state park. The department may jointly develop the park with the State of
California
. [1999 c.562 Â§1]

Â Â Â Â Â  Note: 390.231 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.232 Tax on government camping and recreational vehicle spaces. (1) If a local government, as defined by ORS 174.116, imposes a tax on the rental of privately owned camping or recreational vehicle spaces, the local government shall also impose that tax on the rental of camping or recreational vehicle spaces that are owned by the state or a local government.

Â Â Â Â Â  (2) Notwithstanding any timeline imposed by a local government for remitting tax receipts, a tax collected by the state or a local government pursuant to this section may be held by the collecting agency until the amount of money held by the agency equals or exceeds $100. Once the amount held by the collecting agency equals or exceeds $100, the agency shall remit the tax collected at the next following reporting period established by the local government for payment of the tax. A local government may not assess any penalty or interest against the state or a local government that withholds payments pursuant to this subsection. [1993 c.819 Â§1; 2005 c.610 Â§1]

Â Â Â Â Â  Note: 390.232 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Archaeological Sites and Historical Material)

Â Â Â Â Â  390.235 Permits and conditions for excavation or removal of archaeological or historical material; rules; criminal penalty. (1)(a) A person may not excavate or alter an archaeological site on public lands, make an exploratory excavation on public lands to determine the presence of an archaeological site or remove from public lands any material of an archaeological, historical, prehistorical or anthropological nature without first obtaining a permit issued by the State Parks and Recreation Department.

Â Â Â Â Â  (b) If a person who obtains a permit under this section intends to curate or arrange for alternate curation of an archaeological object that is uncovered during an archaeological investigation, the person must submit evidence to the State Historic Preservation Officer that the Oregon State Museum of Anthropology and the appropriate Indian tribe have approved the applicantÂs curatorial facilities.

Â Â Â Â Â  (c) No permit shall be effective without the approval of the state agency or local governing body charged with management of the public land on which the excavation is to be made, and without the approval of the appropriate Indian tribe.

Â Â Â Â Â  (d) The State Parks and Recreation Director, with the advice of the Oregon Indian tribes and Executive Officer of the Commission on Indian Services, shall adopt rules governing the issuance of permits.

Â Â Â Â Â  (e) Disputes under paragraphs (b) and (c) of this subsection shall be resolved in accordance with ORS 390.240.

Â Â Â Â Â  (f) Before issuing a permit, the State Parks and Recreation Director shall consult with:

Â Â Â Â Â  (A) The landowning or land managing agency; and

Â Â Â Â Â  (B) If the archaeological site in question is associated with a prehistoric or historic native Indian culture:

Â Â Â Â Â  (i) The Commission on Indian Services; and

Â Â Â Â Â  (ii) The most appropriate Indian tribe.

Â Â Â Â Â  (2) The State Parks and Recreation Department may issue a permit under subsection (1) of this section under the following circumstances:

Â Â Â Â Â  (a) To a person conducting an excavation, examination or gathering of such material for the benefit of a recognized scientific or educational institution with a view to promoting the knowledge of archaeology or anthropology;

Â Â Â Â Â  (b) To a qualified archaeologist to salvage such material from unavoidable destruction; or

Â Â Â Â Â  (c) To a qualified archaeologist sponsored by a recognized institution of higher learning, private firm or an Indian tribe as defined in ORS 97.740.

Â Â Â Â Â  (3) Any archaeological materials, with the exception of Indian human remains, funerary objects, sacred objects and objects of cultural patrimony, recovered by a person granted a permit under subsection (2) of this section shall be under the stewardship of the State of
Oregon
to be curated by the Oregon State Museum of Anthropology unless:

Â Â Â Â Â  (a) The Oregon State Museum of Anthropology with the approval from the appropriate Indian tribe approves the alternate curatorial facilities selected by the permittee;

Â Â Â Â Â  (b) The materials are made available for nondestructive research by scholars; and

Â Â Â Â Â  (c)(A) The material is retained by a recognized scientific, educational or Indian tribal institution for whose benefit a permit was issued under subsection (2)(a) of this section;

Â Â Â Â Â  (B) The State Board of Higher Education with the concurrence of the appropriate Indian tribe grants approval for material to be curated by an educational facility other than the institution that collected the material pursuant to a permit issued under subsection (2)(a) of this section; or

Â Â Â Â Â  (C) The sponsoring institution or firm under subsection (2)(c) of this section furnishes the Oregon State Museum of Anthropology with a complete catalog of the material within six months after the material is collected.

Â Â Â Â Â  (4) The Oregon State Museum of Anthropology shall have the authority to transfer permanent possessory rights in subject material to an appropriate Indian tribe.

Â Â Â Â Â  (5) Except for sites containing human remains, funerary objects and objects of cultural patrimony as defined in ORS 358.905, or objects associated with a prehistoric Indian tribal culture, the permit required by subsection (1) of this section or by ORS 358.920 shall not be required for forestry operations on private lands for which notice has been filed with the State Forester under ORS 527.670.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂPrivate firmÂ means any legal entity that:

Â Â Â Â Â  (A) Has as a member of its staff a qualified archaeologist; or

Â Â Â Â Â  (B) Contracts with a qualified archaeologist who acts as a consultant to the entity and provides the entity with archaeological expertise.

Â Â Â Â Â  (b) ÂQualified archaeologistÂ means a person who has the following qualifications:

Â Â Â Â Â  (A) A post-graduate degree in archaeology, anthropology, history, classics or other germane discipline with a specialization in archaeology, or a documented equivalency of such a degree;

Â Â Â Â Â  (B) Twelve weeks of supervised experience in basic archaeological field research, including both survey and excavation and four weeks of laboratory analysis or curating; and

Â Â Â Â Â  (C) Has designed and executed an archaeological study, as evidenced by a Master of Arts or Master of Science thesis, or report equivalent in scope and quality, dealing with archaeological field research.

Â Â Â Â Â  (7) Violation of the provisions of subsection (1)(a) of this section is a Class B misdemeanor. [Formerly 273.705; 1993 c.459 Â§12; 1995 c.543 Â§7; 1995 c.588 Â§2]

Â Â Â Â Â  390.237 Removal without permit; exceptions. In addition to the provisions of ORS 273.241, if any individual or institution excavates or removes from the land designated in ORS 390.235 any materials of archaeological, historical, prehistorical or anthropological nature without obtaining the permit required in ORS 390.235, all materials and collections removed from such lands, with the exception of native Indian human remains, funerary goods, sacred objects and objects of cultural patrimony, which shall go directly to the appropriate Indian tribe, are under the stewardship of the State of Oregon and shall be assigned to the Oregon State Museum of Anthropology with the expressed approval of the appropriate Indian tribe. [Formerly 273.711; 1993 c.459 Â§13; 1995 c.543 Â§10]

Â Â Â Â Â  390.240 Mediation and arbitration of disputes; rules. (1) The following disputes shall be submitted to mediation and if mediation is not successful to arbitration as described in this section:

Â Â Â Â Â  (a) A dispute with regard to the issuance of an archaeological permit under ORS 390.235; or

Â Â Â Â Â  (b) A dispute over the disposition of human skeletal remains or burial goods under ORS 97.750.

Â Â Â Â Â  (2) The State Parks and Recreation Commission in consultation with the Mark O. Hatfield School of Government and the governing bodies of the Oregon Indian tribes shall adopt rules to establish mediation and arbitration procedures. [1993 c.459 Â§15; 2001 c.104 Â§129; 2003 c.598 Â§42; 2003 c.791 Â§Â§32,32a; 2005 c.817 Â§9]

COMMEMORATIVE COINS

Â Â Â Â Â  390.245 Commemorative coins authorized; sale; use of proceeds. (1) The State Treasurer may issue commemorative coins for sale to the public. Such coins shall commemorate
Oregon
history, people or resources and shall not constitute legal tender and may include the use of the state seal of
Oregon
under ORS 186.023. If the State Treasurer decides to issue commemorative coins using the state seal, no private entity shall be authorized to use the state seal on any commemorative coins.

Â Â Â Â Â  (2) All moneys received by the State Treasurer from the sale of commemorative coins shall be paid into the State Treasury and credited to a separate Commemorative Coin Account established within the State Parks and Recreation Department Fund. The State Treasurer is authorized to charge the account the reasonable expenses incurred in the design, production and sale of the coins.

Â Â Â Â Â  (3) All moneys in the account, net of expenses charged, are appropriated continuously to the State Parks and Recreation Department for park land acquisition and development and for historical observances related to historical areas and sites. [1991 c.582 Â§2]

Â Â Â Â Â  390.247 Design; contracted services. (1) The State Treasurer shall select or provide for the selection of the design of the commemorative coins described in ORS 390.245 and shall make such arrangements as the State Treasurer considers appropriate for the production and sale of the coins and shall provide for the production of coins in such numbers considered appropriate.

Â Â Â Â Â  (2) In carrying out the State TreasurerÂs duties, functions and powers with regard to the commemorative coins, the State Treasurer may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Commemorative Coin Account established in ORS 390.245. [1991 c.582 Â§3]

LOCAL
PARKS
AND RECREATION SERVICES

(
Jackson
County
)

Â Â Â Â Â  390.250 Development of recreational use of lands by
Jackson
County
; application for state funds. (1) In furtherance of the state policy declared in ORS 390.010, the governing body of Jackson County, Oregon, may prepare and adopt a plan to promote the public scenic, park and recreational use of lands along Bear Creek that lie within the boundaries of
Jackson
County
. The county governing body may, in preparing any such plan, designate lands or interest in such lands situated within the county that the county and all cities described in subsection (2) of this section consider necessary for immediate or future acquisition for public use for scenic, park or recreational purposes.

Â Â Â Â Â  (2) Each plan adopted under subsection (1) of this section shall be prepared in cooperation with and with the concurrence of all cities within the county that have lands within their respective boundaries that are adjacent or contiguous to Bear Creek.

Â Â Â Â Â  (3) After the adoption of a plan under subsection (1) of this section, the governing body of a city in Jackson County or of Jackson County may apply to the State Parks and Recreation Department under ORS 390.255 for grants of money to be used by the city or county in the acquisition of lands or any interests therein to carry out any such plan. [1973 c.668 Â§1; 1989 c.904 Â§15]

Â Â Â Â Â  390.255 Use of funds to acquire land interests; conditions of grants. (1) The State Parks and Recreation Department may enter into agreements with cities in Jackson County and with Jackson County and make grants of money from such funds as may be available therefor to assist them in acquiring any lands or any interest therein for scenic, park and recreational purposes in accordance with a plan adopted by the governing body of Jackson County. The grants of money that may be made by the department for the acquisition of any lands or interests shall not be less than 50 percent of such acquisition cost subject to availability of funds therefor. All remaining costs, including but not limited to future operation and maintenance costs, shall be borne by the city or county in a manner satisfactory to the department. No grant of money shall be made by the department under this subsection for any lands or interests acquired by a city or county prior to July 22, 1973.

Â Â Â Â Â  (2) The department may require such information, as it considers advisable, from a city or the county applying for a grant of money under ORS 390.250 (3). The department may impose such conditions on the agreements entered into under subsection (1) of this section and on the use of moneys granted pursuant thereto as the department considers necessary in carrying out the state policy declared in ORS 390.010. [1973 c.668 Â§2; 1989 c.904 Â§16]

Â Â Â Â Â  390.260 Application of
Willamette
River
Greenway laws; restriction on condemnation to acquire lands. (1) Nothing in ORS 390.250 to 390.260 applies to the Willamette River Greenway created pursuant to ORS 390.310 to 390.368.

Â Â Â Â Â  (2) No land to which ORS 390.250 to 390.260 are applicable shall be acquired by the exercise of the power of eminent domain. [1973 c.668 Â§3]

(
Ocean
Shores
Lifesaving Services)

Â Â Â Â Â  390.270 Definitions for ORS 390.270 to 390.290. As used in ORS 390.270 to 390.290:

Â Â Â Â Â  (1) ÂOcean shoreÂ has the meaning given that term in ORS 390.605.

Â Â Â Â Â  (2) ÂRural fire protection districtÂ means a district organized under or subject to ORS chapter 478. [1973 c.673 Â§1; 1985 c.395 Â§1; 1989 c.904 Â§17; 2001 c.104 Â§130]

Â Â Â Â Â  390.275 Purpose of ORS 390.270 to 390.290. (1) The purpose of ORS 390.270 to 390.290 is to encourage cities, counties and rural fire protection districts to provide lifesaving services along the ocean shore.

Â Â Â Â Â  (2) Any city, county or rural fire protection district that provides lifesaving services along the ocean shore may qualify for a matching fund grant for services and capital acquisitions under ORS 390.270 to 390.290. [1973 c.673 Â§2; 1985 c.395 Â§2]

Â Â Â Â Â  390.280 Duties of State Parks and Recreation Department; grants for lifesaving services; minimum standards; rules. In addition to the other duties of the State Parks and Recreation Department, the department shall:

Â Â Â Â Â  (1) Make grants to cities, counties and rural fire protection districts to reimburse them for funds used to make capital acquisitions for and pay expenses incurred in providing lifesaving services along the ocean shore as provided in ORS 390.285 and 390.290.

Â Â Â Â Â  (2) Determine the eligibility of a city, county or rural fire protection district for, and the amounts of, such matching fund grants.

Â Â Â Â Â  (3) Establish and adopt minimum standards for lifesaving services at such places.

Â Â Â Â Â  (4) Advise governing bodies how to acquire and qualify for matching fund grants.

Â Â Â Â Â  (5) Adopt rules to carry out ORS 390.270 to 390.290. [1973 c.673 Â§3; 1985 c.395 Â§3]

Â Â Â Â Â  390.285 Application by local governing body for reimbursement; report of activities required. (1) To obtain a grant for reimbursement of the expenses incurred in providing lifesaving services along the ocean shore, a governing body of a city, county or rural fire protection district shall file with the State Parks and Recreation Department a request for reimbursement of funds used during the prior fiscal year for capital acquisitions made and to pay expenses incurred for direct program costs in providing such services. The request shall include:

Â Â Â Â Â  (a) A detailed statement of the funds expended for such services or capital acquisitions during the prior fiscal year, and shall indicate the source of such funds; and

Â Â Â Â Â  (b) Such other information as may be required by the department.

Â Â Â Â Â  (2) To be entitled to continue to receive a grant for reimbursement as authorized by ORS 390.270 to 390.290, the city, county or rural fire protection district with its request to the department shall submit a report of the capital acquisitions made and the lifesaving services provided during the previous year. [1973 c.673 Â§4; 1985 c.395 Â§4]

Â Â Â Â Â  390.290 Schedule for reimbursement of local governing bodies. (1) Expenditures made from city, county or rural fire protection district funds to provide lifesaving services along the ocean shore shall be reimbursed by the State Parks and Recreation Department in accordance with this section.

Â Â Â Â Â  (2) Within the limit of the funds available therefor, there shall be paid to an applicant city, county or rural fire protection district, on account of expenditures subject to reimbursement, 75 percent of any amount in excess of $5,000 so expended from the funds of the applicant in the prior fiscal year.

Â Â Â Â Â  (3) Upon approval of a request of a governing body, the department shall enter into a matching fund relationship to reimburse the funds used to pay expenses of providing such lifesaving services.

Â Â Â Â Â  (4) When approved by the department, claims by a city or county for reimbursement under subsections (2) and (3) of this section shall be presented for payment and paid from the City and County Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid; however, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved.

Â Â Â Â Â  (5) When approved by the department, claims by a rural fire protection district under subsections (2) and (3) of this section shall be presented for payment and paid from the Fire Protection District Subaccount of the State Parks and Recreation Department Fund in the manner other claims against that account are paid. However, if in any fiscal year the aggregate amount of the grants approved exceeds the funds available in that subaccount for the purposes of ORS 390.270 to 390.290, the department shall prorate the available funds among the grants approved. [1973 c.673 Â§5; 1985 c.395 Â§5; 1989 c.904 Â§62]

(
Tillamook
State
Forest
Recreation Program)

Â Â Â Â Â  390.295 Jurisdiction of State Forestry Department and State Parks and Recreation Department. The State Forestry Department shall retain primary responsibility for management of the
Tillamook
State
Forest
, provided, however, that the State Parks and Recreation Department is responsible for management of developed recreation facilities as identified in the recreation plan. [1991 c.889 Â§3]

Â Â Â Â Â  Note: 390.295 and 390.300 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.300
Tillamook
Forest
Recreation Trust Account; sources; uses. (1) The Tillamook Forest Recreation Trust Account is established as a subaccount in the Parks Donation Trust Fund established pursuant to ORS 390.153. All gifts or donations of money received by the state for purposes of developing or implementing the recreation plan described in section 1, chapter 889, Oregon Laws 1991, shall be deposited with the State Treasurer and credited to the subaccount.

Â Â Â Â Â  (2) Moneys in the Tillamook Forest Recreation Trust Account subaccount are continuously appropriated to the State Parks and Recreation Department for the purposes specified in the gift or donation or, if no purpose is specified, for purposes consistent with the recreation plan established under ORS 390.295 and this section. [1991 c.889 Â§5]

Â Â Â Â Â  Note: See note under 390.295.

WILLAMETTE
RIVER GREENWAY

(Generally)

Â Â Â Â Â  390.310 Definitions for ORS 390.310 to 390.368. As used in ORS 390.310 to 390.368, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChannelÂ includes any channel that flows water at ordinary low water.

Â Â Â Â Â  (2) ÂUnit of local governmentÂ means an incorporated city, county or any other political subdivision of this state.

Â Â Â Â Â  (3) Â
Willamette
River
Â means that portion of the
Willamette
River
, including all channels of the
Willamette
River
, from its confluence with the Columbia River upstream to Dexter Dam and the Coast Fork of the
Willamette
River
upstream to Cottage Grove Dam. [1967 c.551 Â§1; 1973 c.558 Â§2; 1989 c.904 Â§18; 2001 c.104 Â§131]

Â Â Â Â Â  390.314 Legislative findings and policy. (1) The Legislative Assembly finds that, to protect and preserve the natural, scenic and recreational qualities of lands along the Willamette River, to preserve and restore historical sites, structures, facilities and objects on lands along the Willamette River for public education and enjoyment and to further the state policy established under ORS 390.010, it is in the public interest to develop and maintain a natural, scenic, historical and recreational greenway upon lands along the Willamette River to be known as the Willamette River Greenway.

Â Â Â Â Â  (2) In providing for the development and maintenance of the Willamette River Greenway, the Legislative Assembly:

Â Â Â Â Â  (a) Recognizing the need for coordinated planning for such greenway, finds it necessary to provide for development and implementation of a plan for such greenway through the cooperative efforts of the state and units of local government.

Â Â Â Â Â  (b) Recognizing the need of the people of this state for existing residential, commercial and agricultural use of lands along the Willamette River, finds it necessary to permit the continuation of existing uses of lands that are included within such greenway; but, for the benefit of the people of this state, also to limit the intensification and change in the use of such lands so that such uses shall remain, to the greatest possible degree, compatible with the preservation of the natural, scenic, historical and recreational qualities of such lands.

Â Â Â Â Â  (c) Recognizing that the use of lands for farm use is compatible with the purposes of the Willamette River Greenway, finds that the use of lands for farm use should be continued within the greenway without restriction.

Â Â Â Â Â  (d) Recognizing the need for central coordination of such greenway for the best interests of all the people of this state, finds it necessary to place the responsibility for the coordination of the development and maintenance of such greenway in the State Parks and Recreation Department.

Â Â Â Â Â  (e) Recognizing the lack of need for the acquisition of fee title to all lands along the Willamette River for exclusive public use for recreational purposes in such greenway, finds it necessary to limit the area within such greenway that may be acquired for state parks and recreation areas and for public recreational use within the boundaries of units of local government along the Willamette River. [1973 c.558 Â§1]

Â Â Â Â Â  390.318 Preparation of development and management plan; content of plan. (1) The State Parks and Recreation Department, in cooperation with units of local government that have lands along the Willamette River within their respective boundaries, shall prepare a plan for the development and management of the Willamette River Greenway as described in ORS 390.314. Such plan may be prepared for segments of the
Willamette
River
and may be submitted as segments for approval under ORS 390.322. Such plan shall specify the boundaries of the Willamette River Greenway and the lands and interests in land situated within such boundaries to be acquired in the development of such greenway. There shall be included within the boundaries of the Willamette River Greenway all lands situated within 150 feet from the ordinary low water line on each side of each channel of the Willamette River and such other lands along the Willamette River as the department and units of local government consider necessary for the development of such greenway; however, the total area included within the boundaries of such greenway shall not exceed, on the average, 320 acres per river mile along the Willamette River. The Willamette River Greenway shall also include all islands and all state parks and recreation areas situated along the
Willamette
River
; however, for the purposes of computing the maximum acreage of lands within such greenway, the acreage of lands situated on such islands and within such state parks and recreation areas shall be excluded.

Â Â Â Â Â  (2) The plan prepared pursuant to subsection (1) of this section, shall depict, through the use of descriptions, maps, charts and other explanatory materials:

Â Â Â Â Â  (a) The boundaries of the Willamette River Greenway.

Â Â Â Â Â  (b) The boundaries of lands acquired or to be acquired as state parks and recreation areas under ORS 390.338.

Â Â Â Â Â  (c) The lands and interests in lands acquired or to be acquired by units of local government under ORS 390.330 to 390.360.

Â Â Â Â Â  (d) Lands within the Willamette River Greenway for which the acquisition of a scenic easement, as provided in ORS 390.332, is sufficient for the purposes of such greenway.

Â Â Â Â Â  (3) The plan shall include the location of all known subsurface mineral aggregate deposits situated on lands within the boundaries of the Willamette River Greenway. [1973 c.558 Â§3; 1989 c.904 Â§19]

Â Â Â Â Â  390.320 [1967 c.551 Â§2; 1973 c.87 Â§1; repealed by 1973 c.558 Â§17]

Â Â Â Â Â  390.322 Submission of plan to Land Conservation and Development Commission; revision, approval and distribution of plan. (1) Following the preparation of the plan or any segment thereof under ORS 390.318, the State Parks and Recreation Department shall submit such plan or segment to the Land Conservation and Development Commission. The commission shall investigate and review such plan or segment as it considers necessary. If the commission finds that the plan or segment complies with ORS 390.310 to 390.368, it shall approve the plan or segment. If the commission finds revision of any part of the submitted plan or segment to be necessary, it may revise the plan or segment itself or require such revision by the department and units of local government.

Â Â Â Â Â  (2) Upon approval of the plan for the Willamette River Greenway or segment thereof, the commission shall cause copies of such plan or segment to be filed with the recording officer for each county having lands within the Willamette River Greenway situated within its boundaries. Such plan or segment filed as required by this subsection shall be retained in the office of the county recording officer open for public inspection during reasonable business hours.

Â Â Â Â Â  (3) If the plan for the Willamette River Greenway is prepared and approved in segments, the total of all such approved segments shall constitute the plan for the Willamette River Greenway for the purposes of ORS 390.310 to 390.368. The department and units of local government, with the approval of the commission, may revise the plan for the Willamette River Greenway from time to time. [1973 c.558 Â§4]

Â Â Â Â Â  390.330 Grants for acquisition of lands by local government units; acquisition of water rights or use of condemnation powers limited. (1) The State Parks and Recreation Department may enter into agreements with units of local government and make grants of money to assist units of local government in acquiring lands or any interest in lands situated within the boundaries of the Willamette River Greenway for exclusive public use for scenic and recreational purposes and to assist units of local government in preserving and restoring historical sites, structures, facilities and objects on lands along the Willamette River as may be determined by the department to be in accordance with the plan approved under ORS 390.322 and to further the purposes of the Willamette River Greenway as set forth in ORS 390.314. Each such agreement shall provide for the transfer by the department to the unit of local government of any scenic or public easement acquired by the department under ORS 390.310 to 390.368 with respect to lands acquired by the unit of local government under this section. The grants of money that may be made by the department for any property or property rights or for the initial preservation and restoration of historical sites, structures, facilities and objects shall not exceed 50 percent of the cost thereof. All remaining costs, including future operation and maintenance, shall be borne by the unit or units of local government in a manner satisfactory to the department. No grant of money shall be made by the department for property acquired by any unit of local government prior to June 30, 1967, or for costs incurred by any unit of local government prior to October 5, 1973, in the preservation and restoration of historical sites, structures, facilities and objects.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, a unit of local government is not authorized, for the purposes of this section, to acquire water rights or installations used in connection with such water rights or to acquire any property or property rights by condemnation.

Â Â Â Â Â  (3) A city, in the acquisition of any property or property rights within the boundaries of the Willamette River Greenway with grants of money made under this section, may use any power of condemnation otherwise provided by law for use by the city in such acquisition. [1967 c.551 Â§3; 1973 c.87 Â§2; 1973 c.558 Â§10; 1989 c.904 Â§20]

(Land Acquisition)

Â Â Â Â Â  390.332 Acquisition of scenic easements near
Willamette
River
; nature of easement; restriction on use of condemnation. (1) Except as otherwise provided in subsection (4) of this section, the State Parks and Recreation Department may acquire scenic easements on any lands situated within 150 feet from the ordinary low water line on each side of each channel of the Willamette River and on any lands situated within 150 feet from the ordinary low water line of each island within the Willamette River. The department may acquire such easements by any method, including but not limited to the exercise of the power of eminent domain.

Â Â Â Â Â  (2) Each scenic easement acquired under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be designed to preserve the vegetation along the
Willamette
River
and the natural and scenic qualities of the lands subject to such easements and authorize the department, at its own expense, to engage in natural vegetative landscaping on such lands to enhance the natural and scenic qualities of such lands.

Â Â Â Â Â  (b) Require the owner of the lands subject to such easement to carry on the use of such lands in a manner to preserve the existing vegetation and natural and scenic qualities of such lands and require the repair by the department, at its own expense, of any damage resulting from natural causes to vegetation on such lands.

Â Â Â Â Â  (c) Not provide for public access or use of the lands subject to such easement, if such easement was acquired by the department through the exercise of the power of eminent domain.

Â Â Â Â Â  (d) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

Â Â Â Â Â  (e) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

Â Â Â Â Â  (3) Each scenic easement acquired under this section on lands that, on the date of the acquisition of such easement, were a part of a larger tract of land not subject to a scenic easement under ORS 390.310 to 390.368, shall provide for the right of the department to acquire fee title to the lands subject to such easement upon a change in the use of the lands in the remainder of such tract that is inconsistent with such scenic easement under ORS 390.310 to 390.368.

Â Â Â Â Â  (4) The department may not acquire, through the exercise of the power of eminent domain, scenic easements under subsection (1) of this section on any lands that on October 5, 1973, were devoted to farm use, as defined in ORS 215.203 (2) or were a portion of a larger tract of land under single ownership that is devoted to such use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in ORS 390.334. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use. [1973 c.558 Â§5; 2003 c.14 Â§168]

Â Â Â Â Â  390.334 Acquisition of scenic easements in lands subject to development plan; farmlands not to be acquired by condemnation; nature of easement; acquisition of other interests. (1) Except as otherwise provided in subsection (2) of this section, after the date of the approval of the plan for the Willamette River Greenway or any segment thereof under ORS 390.322, the State Parks and Recreation Department may acquire scenic easements in any lands described in such plan or segment pursuant to ORS 390.318 (2)(d). Each such easement may be acquired by any means, including but not limited to the exercise of the power of eminent domain.

Â Â Â Â Â  (2) The department shall not acquire, through the exercise of the power of eminent domain, scenic easements in any lands situated within the boundaries of the Willamette River Greenway that are devoted to farm use on October 5, 1973, while such lands remain devoted to farm use. Upon a change in the use of any such lands from farm use, the department may acquire scenic easements in such lands as provided in subsection (1) of this section. Nothing in this subsection is intended to limit the power of the department to acquire, by any means other than the exercise of the power of eminent domain, a scenic easement on lands described in this subsection while such lands are devoted to such farm use. For the purpose of this subsection, Âfarm useÂ has the meaning given that term in ORS 215.203 (2).

Â Â Â Â Â  (3) Each scenic easement acquired under subsection (1) of this section shall:

Â Â Â Â Â  (a) Specify the use of the land existing on the date of the acquisition of the easement and permit the continuation of such use while the land is subject to such easement.

Â Â Â Â Â  (b) With respect to scenic easements acquired through the exercise of the power of eminent domain, not provide for any rights of public access to or use of such lands under such easements.

Â Â Â Â Â  (c) Provide that any subsequent farm use, as defined in ORS 215.203 (2), of the land subject to such easement is compatible with the purposes of the Willamette River Greenway and that any restrictions on the use of the land under such easement are suspended while such land is devoted to such farm use.

Â Â Â Â Â  (d) Prevent the change in use of the lands subject to such easements except with the consent of the department and in accordance with the conditions imposed with such consent. The consent of the department and the conditions imposed therewith shall be in accordance with the intent and purposes of the Willamette River Greenway.

Â Â Â Â Â  (4) In addition to a scenic easement acquired by the department under this section, the department may acquire, by any means other than the exercise of the power of eminent domain, a public easement providing for public access and use of such lands.

Â Â Â Â Â  (5) At any time after the approval of the plan for the Willamette River Greenway or any segment thereof under ORS 390.322, the department may acquire, by any means other than the exercise of the power of eminent domain, lands or interests therein that are situated outside the boundaries of the Willamette River Greenway or the segment thereof as approved. Each such acquisition shall be designed to preserve the natural or scenic character of such lands in conjunction with the lands within the boundaries of the Willamette River Greenway. [1973 c.558 Â§6]

Â Â Â Â Â  390.338 Limitations on use of condemnation power; acquisition of certain farmlands; disposition of acquired lands; compensation for acquired lands. (1) Notwithstanding ORS 390.121, the State Parks and Recreation Department may only exercise the power of eminent domain in the acquisition of lands or interests therein that are situated within the boundaries of the Willamette River Greenway for state parks or recreation areas in the parcels of land described in section 8a, chapter 558, Oregon Laws 1973.

Â Â Â Â Â  (2) If any land acquired by the department under subsection (1) or (4) of this section is a part of a larger tract of land devoted to farm use on the date of the acquisition of such portion of the tract and such acquisition would render uneconomic an otherwise economic farming unit on the whole tract of land, upon the request of the owner of such tract of land, the department shall purchase the entire tract of land. The department shall, whenever practicable, acquire the remainder of any such tract of land with state funds so that the subsequent disposition of any such land will not be subject to restrictions imposed under agreements made for the receipt of nonstate funds otherwise available for the acquisition of such lands.

Â Â Â Â Â  (3) The department may dispose of lands acquired pursuant to subsection (2) of this section that are located outside the boundaries of the Willamette River Greenway as it considers advisable. However, the disposition of any such lands must comply with the laws of this state and the applicable provisions of any agreement by which the department acquired funds for the purchase of such lands.

Â Â Â Â Â  (4) Notwithstanding ORS 390.121, the department may only acquire, by any means other than the exercise of eminent domain, for state parks and recreation areas, lands and interests in lands that are situated within the boundaries of the Willamette River Greenway and that are situated outside the boundaries of the parcels of land described in section 8a, chapter 558, Oregon Laws 1973.

Â Â Â Â Â  (5) In the acquisition of any lands pursuant to subsections (1), (2) and (4) of this section, the department shall include in the compensation and damages, if any, paid for such lands:

Â Â Â Â Â  (a) As a part of the compensation, in valuing such lands as a whole, paid for any such lands acquired without condemnation proceedings initiated as provided in ORS 35.235, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand known to exist in such lands or shown by the owner to exist in such lands.

Â Â Â Â Â  (b) As a part of the compensation and damages, if any, in valuing such lands as a whole, for the appropriation of any such lands, acquired by the department after the commencement of condemnation proceedings under ORS 35.235 but not pursuant to an award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand agreed upon by the department and the owner of lands so acquired.

Â Â Â Â Â  (c) As a part of the true value and damages, in valuing such lands as a whole, for the appropriation of such lands acquired by award in a condemnation action initiated under ORS 35.245, the estimated market value of economically extractable subsurface mineral aggregate deposits of reasonably foreseeable demand alleged in the answer of the defendant made pursuant to ORS 35.295 and proved by the defendant as a matter of defense to be a part of the true value of such lands so acquired.

Â Â Â Â Â  (6) This section does not apply to the acquisition of any lands or interests therein acquired for state parks or recreation areas prior to October 5, 1973, and to any lands or interests in land subject to a legally enforceable option held by the state on October 5, 1973, for the purposes of the acquisition of such lands or interests for state parks and recreation areas. [1973 c.558 Â§8; 1989 c.904 Â§21

]

(Miscellaneous)

Â Â Â Â Â  390.340 Department rules. The State Parks and Recreation Department shall make and promulgate rules and regulations that it considers necessary in carrying out ORS 390.310 to 390.368. [1967 c.551 Â§4; 1973 c.558 Â§11]

Â Â Â Â Â  390.350 Intergovernmental agreements; use of gifts and grants. Units of local government may enter into agreements with the State Parks and Recreation Department and with each other in carrying out the purposes of the Willamette River Greenway, and may accept and use gifts and grants from the department or others. [1967 c.551 Â§5; 1973 c.558 Â§12]

Â Â Â Â Â  390.360 Title to, and use and disposition of, lands acquired by local governmental units. All lands or interests in lands acquired and all historical sites, structures, facilities and objects preserved and restored by the units of local government pursuant to ORS 390.330 with grants of money from the State Parks and Recreation Department, may be used only for the purposes of the Willamette River Greenway as set forth in ORS 390.314, unless a different use is authorized by the department. Title to the lands or interest therein so acquired shall be held by the unit of local government acquiring the same. Such lands or interest therein and such historical sites, structures, facilities and objects preserved and restored shall never be disposed of or sold except upon the approval and consent of the department. [1967 c.551 Â§6; 1973 c.87 Â§3; 1973 c.558 Â§13; 1989 c.904 Â§22]

Â Â Â Â Â  390.364 Taxation of lands subject to scenic easements. For ad valorem tax purposes, land that is subject to a scenic easement acquired under ORS 390.332 or a scenic or public easement acquired under ORS 390.334 shall be valued at its real market value, less any reduction in value caused by the easement, and assessed in accordance with ORS 308.232. The easements shall be exempt from assessment and taxation as any land owned by the state is so exempt. [1973 c.558 Â§7; 1981 c.804 Â§98; 1991 c.459 Â§393]

Â Â Â Â Â  390.368 Authority to contract landscaping and repair of damage to lands subject to scenic easement. In carrying out the purposes of ORS 390.310 to 390.368 the State Parks and Recreation Department may enter into contracts with any agency of the United States, this state or a political subdivision thereof, or with any private person, agency or corporation to perform natural vegetative landscaping or to perform work to restore damage resulting from natural causes to vegetation on any land subject to a scenic easement within the boundaries of the Willamette River Greenway in accordance with the terms of the scenic easement acquired on such land. [1973 c.558 Â§9]

Â Â Â Â Â  390.410 [Formerly 358.610; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.415 [1977 c.482 Â§2; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.420 [Formerly 358.615; 1969 c.314 Â§31; 1977 c.482 Â§4; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.430 [Formerly 358.620; 1977 c.482 Â§5; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.440 [Formerly 358.625; repealed by 1977 c.482 Â§6]

Â Â Â Â Â  390.450 [Formerly 358.630; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.460 [1977 c.482 Â§3; repealed by 1987 c.14 Â§12]

Â Â Â Â Â  390.500 [1987 c.14 Â§1; renumbered 196.150 in 1989]

Â Â Â Â Â  390.505 [1987 c.14 Â§2; renumbered 196.155 in 1989]

Â Â Â Â Â  390.510 [1987 c.14 Â§Â§3,4; 1989 c.171 Â§47; renumbered 196.160 in 1989]

Â Â Â Â Â  390.515 [1987 c.14 Â§5; renumbered in 196.165 in 1989]

ALL-TERRAIN VEHICLES

Â Â Â Â Â  390.550 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂClass I all-terrain vehicleÂ has the meaning given that term in ORS 801.190.

Â Â Â Â Â  (2) ÂClass II all-terrain vehicleÂ has the meaning given that term in ORS 801.193.

Â Â Â Â Â  (3) ÂClass III all-terrain vehicleÂ has the meaning given that term in ORS 801.194. [1999 c.977 Â§2]

Â Â Â Â Â  390.555 All-Terrain Vehicle Account; sources. The All-Terrain Vehicle Account is established as a separate account in the State Parks and Recreation Department Fund, to be accounted for separately. Interest earned by the All-Terrain Vehicle Account shall be credited to the account. After deduction of expenses of collection, transfer and administration, including the expenses of establishment and operation of Class I all-terrain vehicle safety education courses and examinations under ORS 390.570 and Class III all-terrain vehicle safety education courses and examinations under ORS 390.575, the following moneys shall be transferred to the account:

Â Â Â Â Â  (1) Fees collected by the State Parks and Recreation Department for issuance of operating permits for all-terrain vehicles under ORS 390.580 and 390.590.

Â Â Â Â Â  (2) Fees collected by the department from participants in the Class I and Class III all-terrain vehicle safety education courses under ORS 390.570 and 390.575.

Â Â Â Â Â  (3) The moneys transferred from the Department of Transportation under ORS 802.125 that represent unrefunded fuel tax. [1999 c.977 Â§3; 2007 c.887 Â§10]

Â Â Â Â Â  390.560 Uses of All-Terrain Vehicle Account. Moneys in the All-Terrain Vehicle Account established under ORS 390.555 shall be used for the following purposes only:

Â Â Â Â Â  (1) In each 12-month period, no less than 10 percent of the moneys described in ORS 390.555 that are attributable to Class I all-terrain vehicles shall be transferred to the Department of Transportation for the development and maintenance of snowmobile facilities as provided in ORS 802.110;

Â Â Â Â Â  (2) Planning, promoting and implementing a statewide all-terrain vehicle program, including the acquisition, development and maintenance of all-terrain vehicle recreation areas;

Â Â Â Â Â  (3) Education and safety training for all-terrain vehicle operators;

Â Â Â Â Â  (4) Provision of first aid and police services in all-terrain vehicle recreation areas designated by the appropriate authority;

Â Â Â Â Â  (5) Paying the costs of instigating, developing or promoting new programs for all-terrain vehicle users and of advising people of possible usage areas for all-terrain vehicles;

Â Â Â Â Â  (6) Paying the costs of coordinating between all-terrain vehicle user groups and the managers of public lands;

Â Â Â Â Â  (7) Paying the costs of providing consultation and guidance to all-terrain vehicle user programs;

Â Â Â Â Â  (8) Paying the costs of administration of the all-terrain vehicle programs, including staff support provided under ORS 390.565 as requested by the All-Terrain Vehicle Account Allocation Committee; and

Â Â Â Â Â  (9) Paying the costs of law enforcement activities related to the operation of Class I and Class III all-terrain vehicles. The State Parks and Recreation Department shall determine the amount required for law enforcement activities and the intervals at which the moneys shall be distributed. The funds available shall be apportioned according to the terms of an intergovernmental agreement entered into between the State Parks and Recreation Department and a city, the Department of State Police or the sheriff of a county. [1999 c.977 Â§4; 2005 c.22 Â§267; 2007 c.887 Â§9]

Â Â Â Â Â  390.565 All-Terrain Vehicle Account Allocation Committee; appointment; term; duties. (1) The All-Terrain Vehicle Account Allocation Committee is established. The committee shall consist of seven voting members and four nonvoting members appointed by the State Parks and Recreation Commission for a term of four years. Members are eligible for reappointment and vacancies may be filled by the commission. Recommendations under subsection (4)(a) of this section on allocation of moneys in the All-Terrain Vehicle Account must receive an affirmative vote from at least four of the voting members of the committee.

Â Â Â Â Â  (2) Of the voting members of the committee:

Â Â Â Â Â  (a) Two shall be representatives of Class I all-terrain vehicle user organizations.

Â Â Â Â Â  (b) One shall be a representative of a four wheel drive vehicle user organization.

Â Â Â Â Â  (c) One shall be a representative of a dune buggy user organization.

Â Â Â Â Â  (d) One shall be an all-terrain vehicle user.

Â Â Â Â Â  (e) Two shall be representatives of Class III all-terrain vehicle user groups.

Â Â Â Â Â  (3) Of the nonvoting members of the committee:

Â Â Â Â Â  (a) One shall be a representative of the State Parks and Recreation Department.

Â Â Â Â Â  (b) One shall be a representative of the United States Forest Service.

Â Â Â Â Â  (c) One shall be a representative of the Bureau of Land Management.

Â Â Â Â Â  (d) One shall be a representative of a snowmobile user organization.

Â Â Â Â Â  (4) The committee shall:

Â Â Â Â Â  (a) Advise the State Parks and Recreation Department on the allocation of moneys in the All-Terrain Vehicle Account established by ORS 390.555;

Â Â Â Â Â  (b) Recommend, to managers of publicly and privately owned lands, trails and areas that may not be used by any Class II all-terrain vehicle that has not been issued an operating permit under ORS 390.580; and

Â Â Â Â Â  (c) Advise the department on candidates for appointment to the committee.

Â Â Â Â Â  (5) The department shall provide staff support for the committee and shall provide for expansion of programs for all-terrain vehicle users. [1999 c.977 Â§5]

Â Â Â Â Â  390.570 Class I all-terrain vehicle operator permits; issuance; safety education courses; rules; fee. (1) The State Parks and Recreation Department shall issue or provide for issuance of a Class I all-terrain vehicle operator permit to any person who:

Â Â Â Â Â  (a) Has taken a Class I all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class I all-terrain vehicle; or

Â Â Â Â Â  (b) Is at least 16 years of age, has five or more years of experience operating a Class I all-terrain vehicle and passes an equivalency examination.

Â Â Â Â Â  (2) The department shall adopt rules to provide for Class I all-terrain vehicle safety education courses, equivalency examinations and the issuance of Class I all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

Â Â Â Â Â  (a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

Â Â Â Â Â  (b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

Â Â Â Â Â  (c) The department may collect a fee of not more than $5 from each participant in a course established under this section. [1999 c.977 Â§6; 2007 c.887 Â§11]

Â Â Â Â Â  390.575 Class III all-terrain vehicle operator permits; issuance; safety education courses; rules; fee. (1) The State Parks and Recreation Department shall issue or provide for issuance of a Class III all-terrain vehicle operator permit to any person who:

Â Â Â Â Â  (a) Has taken a Class III all-terrain vehicle safety education course established under this section and has been found qualified to operate a Class III all-terrain vehicle; or

Â Â Â Â Â  (b) Is at least 16 years of age, has five or more years of experience operating a Class III all-terrain vehicle and passes an equivalency examination.

Â Â Â Â Â  (2) The department shall adopt rules to provide for Class III all-terrain vehicle safety education courses, equivalency examinations and the issuance of Class III all-terrain vehicle operator permits consistent with this section. The rules adopted by the department shall be consistent with the following:

Â Â Â Â Â  (a) The courses must be given by instructors designated by the department as qualified to conduct the courses and issue the permits.

Â Â Â Â Â  (b) The instructors may be provided and permits issued through public or private local and state organizations meeting qualifications established by the department.

Â Â Â Â Â  (c) The department may collect a fee of not more than $5 from each participant in a course established under this section. [1999 c.977 Â§7; 2007 c.887 Â§12]

Â Â Â Â Â  390.580 All-terrain vehicle operating permit; rules; application; fees; renewal. (1)(a) An all-terrain vehicle off-road operating permit issued under this section is a decal that authorizes use of the all-terrain vehicle for which it is issued on trails and in areas designated for such use by the appropriate authority.

Â Â Â Â Â  (b) An all-terrain vehicle decal issued under this section must be permanently affixed to the vehicle and displayed in a clearly visible manner. The State Parks and Recreation Department shall prescribe by rule the manner in which the decal shall be displayed.

Â Â Â Â Â  (2) The department shall issue an all-terrain vehicle off-road operating permit to any person who completes the application described in subsection (4) of this section and pays the fee specified in subsection (5) of this section.

Â Â Â Â Â  (3) The department shall specify by rule the form of the permit and the information to be contained on the permit.

Â Â Â Â Â  (4) Application for an all-terrain vehicle off-road operating permit for a Class I, Class II or Class III all-terrain vehicle shall be in a form furnished by the department. The application shall include:

Â Â Â Â Â  (a) The name and address of the owner of the all-terrain vehicle; and

Â Â Â Â Â  (b) The make and body style of the all-terrain vehicle for which application is made.

Â Â Â Â Â  (5) The department shall establish by rule a fee for a permit issued or renewed under this section. The fee shall be designed to cover the costs to the department for issuing or renewing permits under this section but shall not exceed $10.

Â Â Â Â Â  (6) Permits issued under this section are valid for two years. A permit may be renewed upon submission of an application that contains the information specified in subsection (4) of this section and payment of the renewal fee specified in subsection (5) of this section.

Â Â Â Â Â  (7) The department may appoint agents to issue permits for all-terrain vehicles. The department shall prescribe the procedure for the issuance of the permits. Agents appointed under this subsection shall issue permits in accordance with the prescribed procedure and shall charge and collect the fees prescribed in this section for the permits. [1999 c.977 Â§8]

Â Â Â Â Â  390.585 Rules. (1) The State Parks and Recreation Department may adopt rules necessary for carrying out the duties imposed by ORS 390.550 to 390.590.

Â Â Â Â Â  (2) The department shall adopt rules establishing rider fit guidelines to ensure that an all-terrain vehicle properly fits the operator of the vehicle. [1999 c.977 Â§9; 2007 c.887 Â§8]

Â Â Â Â Â  390.590 Out-of-state all-terrain vehicle permit; qualifications; duration; application; fee. (1) An out-of-state all-terrain vehicle operating permit is a vehicle permit that is issued as evidence of a grant of authority to operate in this state an all-terrain vehicle that is owned by a resident of another state.

Â Â Â Â Â  (2) The State Parks and Recreation Department shall establish a program for the issuance of out-of-state all-terrain vehicle permits under this section. The program established by the department shall comply with all of the following:

Â Â Â Â Â  (a) A permit may only be issued for all-terrain vehicles owned by the resident of another state where registration is not required by law.

Â Â Â Â Â  (b) A permit is valid for not more than two years.

Â Â Â Â Â  (c) Application for a permit shall state the name and address of each owner.

Â Â Â Â Â  (d) The fee for issuance of a permit shall be $10. [1999 c.977 Â§10]

OCEAN
SHORES
; STATE RECREATION AREAS

(General Provisions)

Â Â Â Â Â  390.605 Definitions. As used in ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂImprovementÂ includes filling a portion of the ocean shore, removal of material from the ocean shore or a structure, appurtenance or other addition, modification or alteration constructed, placed or made on or to the land.

Â Â Â Â Â  (2) ÂOcean shoreÂ means the land lying between extreme low tide of the Pacific Ocean and the statutory vegetation line as described by ORS 390.770 or the line of established upland shore vegetation, whichever is farther inland. ÂOcean shoreÂ does not include an estuary as defined in ORS 196.800.

Â Â Â Â Â  (3) ÂState recreation areaÂ means a land or water area, or combination thereof, under the jurisdiction of the State Parks and Recreation Department used by the public for recreational purposes. [Formerly 274.065 and then 390.710; 1989 c.904 Â§23; 1999 c.373 Â§2]

Â Â Â Â Â  390.610 Policy. (1) The Legislative Assembly hereby declares it is the public policy of the State of Oregon to forever preserve and maintain the sovereignty of the state heretofore legally existing over the ocean shore of the state from the Columbia River on the north to the Oregon-California line on the south so that the public may have the free and uninterrupted use thereof.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that over the years the public has made frequent and uninterrupted use of the ocean shore and recognizes, further, that where such use has been legally sufficient to create rights or easements in the public through dedication, prescription, grant or otherwise, that it is in the public interest to protect and preserve such public rights or easements as a permanent part of OregonÂs recreational resources.

Â Â Â Â Â  (3) Accordingly, the Legislative Assembly hereby declares that all public rights or easements legally acquired in those lands described in subsection (2) of this section are confirmed and declared vested exclusively in the State of
Oregon
and shall be held and administered as state recreation areas.

Â Â Â Â Â  (4) The Legislative Assembly further declares that it is in the public interest to do whatever is necessary to preserve and protect scenic and recreational use of
Oregon
Âs ocean shore. [1967 c.601 Â§Â§1,2(1),(2),(3); 1969 c.601 Â§4]

Â Â Â Â Â  390.615 Ownership of Pacific shore; declaration as state recreation area. Ownership of the shore of the Pacific Ocean between ordinary high tide and extreme low tide, and from the Oregon and Washington state line on the north to the Oregon and California state line on the south, excepting such portions as may have been disposed of by the state prior to July 5, 1947, is vested in the State of Oregon, and is declared to be a state recreation area. No portion of such ocean shore shall be alienated by any of the agencies of the state except as provided by law. [Formerly 274.070 and then 390.720]

Â Â Â Â Â  390.620 Pacific shore not to be alienated; judicial confirmation. (1) No portion of the lands described by ORS 390.610 or any interest either therein now or hereafter acquired by the State of Oregon or any political subdivision thereof shall be alienated except as expressly provided by state law. The State Parks and Recreation Department and the State Land Board shall have concurrent jurisdiction to undertake appropriate court proceedings, when necessary, to protect, settle and confirm all such public rights and easements in the State of
Oregon
.

Â Â Â Â Â  (2) No portion of the ocean shore declared a state recreation area by ORS 390.610 shall be alienated by any of the agencies of the state except as provided by law.

Â Â Â Â Â  (3) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Land Board shall act with respect to the portion of the tidal submerged lands, as defined in ORS 274.705 (7), and the submersible lands, as defined in ORS 274.005 (8), that are situated within the ocean shore as it does with respect to other state-owned submerged and submersible lands within navigable waters of this state.

Â Â Â Â Â  (4) In carrying out its duties under subsection (1) of this section with respect to lands and interests in land within the ocean shore, the State Parks and Recreation Department shall act with respect to such lands and interests as it does with respect to other lands and interests within state recreation areas. [1967 c.601 Â§Â§2(4),3; 1969 c.601 Â§5; 1973 c.364 Â§1]

Â Â Â Â Â  390.630 Acquisition along ocean shore for state recreation areas or access. The State Parks and Recreation Department, in accordance with ORS 390.121, may acquire ownership of or interests in the ocean shore or lands abutting, adjacent or contiguous to the ocean shore as may be appropriate for state recreation areas or access to such areas where such lands are held in private ownership. However, when acquiring ownership of or interests in lands abutting, adjacent or contiguous to the ocean shore for such recreation areas or access where such lands are held in private ownership, the department shall consider the following:

Â Â Â Â Â  (1) The availability of other public lands in the vicinity for such recreational use or access.

Â Â Â Â Â  (2) The land uses, improvements, and density of development in the vicinity.

Â Â Â Â Â  (3) Existing public recreation areas and accesses in the vicinity.

Â Â Â Â Â  (4) Any local zoning or use restrictions affecting the area in question. [1967 c.601 Â§4; 1969 c.601 Â§6; 1989 c.904 Â§24]

Â Â Â Â Â  390.632 Public access to coastal shorelands. (1) In order to further the policy established in ORS 390.610 and to preserve the right of public access to the ocean shore, the State Parks and Recreation Department shall coordinate with affected local governments to provide increased public access to the coastal shorelands.

Â Â Â Â Â  (2) The State Parks and Recreation Department may:

Â Â Â Â Â  (a) Ensure that beach access sites are posted for public use;

Â Â Â Â Â  (b) Maintain parking and trash disposal facilities at beach access sites; and

Â Â Â Â Â  (c) Maintain beach access sites in a safe and litter-free manner. [1999 c.872 Â§2]

(Regulating Use of
Ocean
Shore
)

Â Â Â Â Â  390.635 Jurisdiction of department over recreation areas. Except as provided by ORS 273.551, 274.710 and 390.620, the State Parks and Recreation Department has jurisdiction over the land and interests in land acquired under ORS 390.610, 390.615, 390.620 or 390.630 in order to carry out the purposes of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1969 c.601 Â§21; 1973 c.364 Â§2]

Â Â Â Â Â  390.640 Permit required for improvements on ocean shore; exceptions. (1) In order to promote the public health, safety and welfare, to protect the state recreation areas recognized and declared by ORS 390.610 and 390.615, to protect the safety of the public using such areas, and to preserve values adjacent to and adjoining such areas, the natural beauty of the ocean shore and the public recreational benefit derived therefrom, it is necessary to control and regulate improvements on the ocean shore. Unless a permit therefor is granted as provided by ORS 390.650, no person shall make an improvement on any property that is within the ocean shore.

Â Â Â Â Â  (2) This section does not apply to permits granted pursuant to ORS 390.715, or to rules adopted or permits granted under ORS 390.725.

Â Â Â Â Â  (3) This section does not apply to continuous extensions of densely vegetated land areas that were, as of August 22, 1969, both seaward of the line established by ORS 390.770 and above the 16-foot contour. The elevation mentioned in this subsection refers to the
United States
Coast
and Geodetic Survey Sea-Level Datum of 1929 through the Pacific Northwest Supplementary Adjustment of 1947.

Â Â Â Â Â  (4) This section does not apply to the removal, filling or alteration of material on the ocean shore where those activities are regulated under a state-assumed permit program as provided in 33 U.S.C. 1344(g) of the Federal Water Pollution Control Act, as amended. [1967 c.601 Â§5; 1969 c.601 Â§7; 1973 c.642 Â§14; 1999 c.373 Â§3]

Â Â Â Â Â  390.650 Improvement permit procedure; fee; waiver or reduction. (1) Any person who desires a permit to make an improvement on any property subject to ORS 390.640 shall apply in writing to the State Parks and Recreation Department on a form and in a manner prescribed by the department, stating the kind of and reason for the improvement.

Â Â Â Â Â  (2) Upon receipt of a properly completed application, the State Parks and Recreation Department shall provide notice of the proposal by causing notice of the application to be posted at or near the location of the proposed improvement. The notice shall include the name of the applicant, a description of the proposed improvement and its location and a statement of the time within which interested persons may file a request with the department for a hearing on the application. The department shall give notice of any application, hearing or decision to any person who files a written request with the department for such notice.

Â Â Â Â Â  (3) Within 30 days after the date of posting the notice required in subsection (2) of this section, the applicant or 10 or more other interested persons may file a written request with the State Parks and Recreation Department for a hearing on the application. If such a request is filed, the department shall set a time for a hearing to be held by the department. The department shall cause notice of the hearing to be posted in the manner provided in subsection (2) of this section. The notice shall include the time and place of the hearing. After the hearing on an application or, if a hearing is not requested, after the time for requesting a hearing has expired, the department shall grant the permit if approval would not be adverse to the public interest. ORS chapter 183 does not apply to a hearing or decision under this section.

Â Â Â Â Â  (4) In acting on an application, the State Parks and Recreation Department shall take into consideration the matters described by ORS 390.655. The department shall act on an application within 60 days after the date of receipt or, if a hearing is held, within 45 days after the date of the hearing.

Â Â Â Â Â  (a) The decision of the department shall include written findings setting forth the specific reasons for the approval or denial and, if the application is approved, any conditions the department considers necessary to maintain the standards established under ORS 390.655.

Â Â Â Â Â  (b) A copy of the written findings shall be furnished to the applicant at the time of approval or denial of the application by the department as provided in this subsection.

Â Â Â Â Â  (5) Subsections (2) and (3) of this section do not apply to an application for a permit for the repair, replacement or restoration, in the same location, of an authorized improvement or improvement existing on or before May 1, 1967, if the repair, replacement or restoration is commenced within three years after the damage to or destruction of the improvement being repaired, replaced or restored occurs.

Â Â Â Â Â  (6) The State Parks and Recreation Department may, upon application therefor, either written or oral, grant an emergency permit for a new improvement, dike, revetment, or for the repair, replacement or restoration of an existing, or authorized improvement where property or property boundaries are in imminent peril of being destroyed or damaged by action of the Pacific Ocean or the waters of any bay or river of this state. Said permit may be granted by the department without regard to the provisions of subsections (1), (2), (3), (4) and (5) of this section. Any emergency permit granted hereunder shall be reduced to writing by the department within 10 days after granting the same with a copy thereof furnished to the applicant.

Â Â Â Â Â  (7) Except as provided by subsection (8) of this section, each application under subsection (1) of this section shall be accompanied by a fee to cover, in part, the expenses of the department in investigating, reviewing and issuing the improvement permits. The application fee for each permit shall be:

Â Â Â Â Â  (a) $400 for any project for which the construction value is less than $2,500.

Â Â Â Â Â  (b) $400 for any project for which the construction value is equal to or greater than $2,500, plus an additional amount equal to three percent of the construction value over $2,500.

Â Â Â Â Â  (8) The department may waive or reduce the fee required by subsection (7) of this section for an application submitted by a public body, as that term is defined by ORS 174.109, or tribal government if the primary purpose of the improvement is:

Â Â Â Â Â  (a) Restoring, conserving or protecting the natural, resource, scenic, recreational, cultural or economic values of the ocean shore;

Â Â Â Â Â  (b) Restoring native beach or dune habitat contributing to the recovery of sensitive species, including state and federally listed threatened or endangered species; or

Â Â Â Â Â  (c) Improving native biological values of the ocean shore.

Â Â Â Â Â  (9) Fees received under this section shall be deposited into a subaccount of the State Parks and Recreation Department Fund. Such fees are continuously appropriated to the department for the purpose of carrying out the ocean shore program.

Â Â Â Â Â  (10) As used in this section, Âconstruction valueÂ includes but is not limited to the costs of labor and equipment rental. For a project involving only the movement of sand or similar material on the ocean shore, Âconstruction valueÂ shall equal the costs of labor, fees and equipment rental. [1967 c.601 Â§6; 1969 c.601 Â§10; 1979 c.186 Â§21; 1999 c.373 Â§4; 2003 c.25 Â§1]

Â Â Â Â Â  390.655 Standards for improvement permits. The State Parks and Recreation Department shall consider applications and issue permits under ORS 390.650 in accordance with standards designed to promote the public health, safety and welfare and carry out the policy of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. The standards shall be based on the following considerations, among others:

Â Â Â Â Â  (1) The public need for healthful, safe, aesthetic surroundings and conditions; the natural scenic, recreational and other resources of the area; and the present and prospective need for conservation and development of those resources.

Â Â Â Â Â  (2) The physical characteristics or the changes in the physical characteristics of the area and suitability of the area for particular uses and improvements.

Â Â Â Â Â  (3) The land uses, including public recreational use if any, and the improvements in the area, the trends in land uses and improvements, the density of development and the property values in the area.

Â Â Â Â Â  (4) The need for recreation and other facilities and enterprises in the future development of the area and the need for access to particular sites in the area. [1969 c.601 Â§11; 1979 c.186 Â§22]

Â Â Â Â Â  390.658 [1969 c.601 Â§12; 1979 c.186 Â§23; repealed by 1999 c.373 Â§5 (390.659 enacted in lieu of 390.658)]

Â Â Â Â Â  390.659 Hearing before director regarding department action on improvement permit; appeal of directorÂs order; suspension of permit during appeal. (1) Any applicant whose application for a permit under ORS 390.650 has been denied or who objects to any condition imposed on the permit or any person aggrieved or adversely affected by the granting of a permit may, within 30 days after the denial of the permit or the imposition of the condition, request a hearing from the State Parks and Recreation Director.

Â Â Â Â Â  (2) Upon receipt of a request for hearing from the applicant or if the director finds that the person other than the applicant making the request has a legally protected interest that is adversely affected by the grant of the permit, the director shall set the matter down for hearing within 30 days after receipt of the request. The hearing shall be conducted as a contested case in accordance with ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. The applicant shall be a party to any contested case hearing requested by a person other than the applicant.

Â Â Â Â Â  (3) Within 45 days after the hearing the director shall enter an order containing findings of fact and conclusions of law. The order shall rescind, affirm or modify the directorÂs original order. Appeals from the directorÂs final order may be taken to the Court of Appeals in the manner provided by ORS 183.482.

Â Â Â Â Â  (4) A permit granted by the director may be suspended by the director during the pendency of the proceedings before the director and any appeal. The director shall not suspend the permit unless the person aggrieved or adversely affected by grant of permit makes a showing before the director by clear and convincing evidence that commencement or continuation of the improvement would cause irremediable damage and would be inconsistent with ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1999 c.373 Â§6 (enacted in lieu of 390.658)]

Â Â Â Â Â  390.660 Regulation of use of lands adjoining ocean shores; rules. The State Parks and Recreation Department is hereby directed to protect, to maintain and to promulgate rules governing use of the public of property that is subject to ORS 390.640, property subject to public rights or easements declared by ORS 390.610 and property abutting, adjacent or contiguous to those lands described by ORS 390.615 that is available for public use, whether such public right or easement to use is obtained by dedication, prescription, grant, state-ownership, permission of a private owner or otherwise. [1967 c.601 Â§7; 1969 c.601 Â§16]

Â Â Â Â Â  390.661 Improvement without permit or contrary to permit conditions as public nuisance. The improvement on any property within the ocean shore without a permit issued under ORS 390.650, or in a manner contrary to the conditions set out in the permit, is a public nuisance. [1999 c.373 Â§12]

Â Â Â Â Â  390.663 Investigation of violation within ocean shore; cease and desist order; enforcement of order by state and local police. (1) If the State Parks and Recreation Director determines that any improvement is being made on property within the ocean shore without a permit issued under ORS 390.650, or in a manner contrary to the conditions set out in the permit, the director may:

Â Â Â Â Â  (a) Investigate, hold hearings, make orders and take action, as provided in ORS 390.620 to 390.676, as soon as possible.

Â Â Â Â Â  (b) For the purpose of investigating conditions relating to such improvements, through the employees or the duly authorized representatives of the State Parks and Recreation Department, enter at reasonable times upon any private or public property.

Â Â Â Â Â  (c) Conduct public hearings in accordance with ORS chapter 183.

Â Â Â Â Â  (d) Publish findings and recommendations as they are developed relative to public policies and procedures necessary for the correction of conditions or violations of ORS 390.620 to 390.676.

Â Â Â Â Â  (e) Give notice of any proposed order relating to a violation by personal service or by mailing the notice by registered or certified mail to the person or governmental body affected. Any person aggrieved by a proposed order of the director may request a hearing within 20 days of the date of personal service or mailing of the notice. Hearings shall be conducted under the provisions of ORS chapter 183 applicable to contested cases, and judicial review of final orders shall be conducted in the Court of Appeals according to ORS 183.482. If no hearing is requested or if the party fails to appear, a final order shall be issued upon a prima facie case on the record of the department.

Â Â Â Â Â  (f) Take appropriate action for the enforcement of any rules or final orders. Any violation of ORS 390.620 to 390.676 or of any rule or final order of the director under ORS 390.620 to 390.676 may be enjoined in civil abatement proceedings brought in the name of the State of
Oregon
. In any such proceedings, the director may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation. Proceedings brought by the director shall set forth, if applicable, the dates of notice and hearing and the specific rule or order of the director, together with the facts of noncompliance, the facts giving rise to the public nuisance and a statement of the damages to any public right of navigation, fishery or recreation, if any, resulting from such violation.

Â Â Â Â Â  (2) In addition to the administrative action the director may take under subsection (1) of this section, the director may enter an order requiring any person to cease and desist from any violation if the director determines that such violation presents an imminent and substantial risk of injury, loss or damage to the ocean shore.

Â Â Â Â Â  (3) An order under subsection (2) of this section:

Â Â Â Â Â  (a) May be entered without prior notice or hearing.

Â Â Â Â Â  (b) Shall be served upon the person by personal service or by registered or certified mail.

Â Â Â Â Â  (c) Shall state that a hearing will be held on the order if a written request for hearing is filed by the person subject to the order within 10 days after receipt of the order.

Â Â Â Â Â  (d) Shall not be stayed during the pendency of a hearing conducted under subsection (4) of this section.

Â Â Â Â Â  (4) If a person subject to an order under subsection (2) of this section files a timely demand for hearing, the director shall hold a contested case hearing according to the applicable provisions of ORS chapter 183. If the person fails to request a hearing, the order shall be entered as a final order upon prima facie case made on the record of the department.

Â Â Â Â Â  (5) Neither the director nor any duly authorized representative of the department shall be liable for any damages a person may sustain as a result of a cease and desist order issued under subsection (2) of this section.

Â Â Â Â Â  (6) The state and local police shall cooperate in the enforcement of any order issued under subsection (2) of this section and shall require no further authority or warrant in executing or enforcing such order. If any person fails to comply with an order issued under subsection (2) of this section, the circuit court of the county in which the violation occurred or is threatened shall compel compliance with the directorÂs order in the same manner as with an order of that court.

Â Â Â Â Â  (7) As used in this section, ÂviolationÂ means making an improvement on property within the ocean shore without a permit or in a manner contrary to the conditions set out in a permit issued under ORS 390.650. [1999 c.373 Â§13]

Â Â Â Â Â  390.665 [Formerly 274.100 and then 390.740; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  390.666 Revocation, suspension or nonrenewal of improvement permit. If the State Parks and Recreation Director finds that a person or governmental body holding a permit issued under ORS 390.650 is making an improvement on property within the ocean shore contrary to the conditions set out in the permit, the director may revoke, suspend or refuse to renew such permit. The director may revoke a permit only after giving notice and opportunity for a hearing as provided in ORS 183.415 to 183.430, 183.440 to 183.460 and 183.470. [1999 c.373 Â§14]

Â Â Â Â Â  390.668 [Formerly 274.090 and then 390.730; renumbered 390.678 in 1999]

Â Â Â Â Â  390.669 Action by state or any person to abate public nuisance; temporary restraining order or preliminary injunction; compensation to public. (1) In addition to any enforcement action taken under ORS 390.663, civil proceedings to abate alleged public nuisances under ORS 390.661 may be instituted in the name of the State of
Oregon
upon relation of the State Parks and Recreation Director or by any person in the personÂs name.

Â Â Â Â Â  (2) Before beginning any action under subsection (1) of this section, a person other than the director shall provide to the director 60 daysÂ notice of the intended action. A person other than the director may not begin an action under subsection (1) of this section if the director has commenced and is diligently prosecuting civil, criminal or administrative proceedings in the same matter.

Â Â Â Â Â  (3) The director may institute an action in the name of the State of
Oregon
for a temporary restraining order or preliminary injunction if a threatened or existing public nuisance under ORS 390.661 creates an emergency that requires immediate action to protect the public health, safety or welfare. The director shall not be required to furnish a bond in such proceeding.

Â Â Â Â Â  (4) The State Parks and Recreation Commission, the State Parks and Recreation Director and the employees or duly authorized representatives of the State Parks and Recreation Department shall not be liable for any damages a defendant may sustain as a result of an injunction, restraining order or abatement order issued under this section.

Â Â Â Â Â  (5) A case filed under this section shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (6) In any action brought under this section, the plaintiff may seek and the court may award a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from an existing public nuisance under ORS 390.661. Any money received by the plaintiff under this subsection shall be deposited in an account of the State Parks and Recreation Department for use by the department in administering the ocean shore program. [1999 c.373 Â§15]

Â Â Â Â Â  390.670 [1967 c.601 Â§8; 1969 c.601 Â§13; repealed by 1971 c.780 Â§7]

Â Â Â Â Â  390.672 Damages for destruction or infringement of public right of navigation, fishery or recreation; treble damages. (1) If any person or governmental body, through negligence, violates ORS 390.640, the State Parks and Recreation Director, in a proceeding brought pursuant to ORS 390.669, may seek and the court may award double a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (2) If any person or governmental body intentionally violates ORS 390.640, the director, in a proceeding brought pursuant to ORS 390.669, may seek and the court may award treble a sum of money sufficient to compensate the public for any destruction or infringement of any public right of navigation, fishery or recreation resulting from such violation.

Â Â Â Â Â  (3) An award made pursuant to this section shall be in addition to and not in lieu of any criminal penalties imposed for a violation of ORS 390.640.

Â Â Â Â Â  (4) In any action brought under ORS 390.669, the court shall award to the prevailing party the costs of suit and reasonable attorney fees at trial and on appeal. Subject to the provisions of ORS 20.140, any costs and attorney fees so awarded to the director shall be deposited in an account of the State Parks and Recreation Department to offset the directorÂs expenses of bringing such action. [1999 c.373 Â§16]

Â Â Â Â Â  390.674 Imposition of civil penalties. (1) Civil penalties under ORS 390.992 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the State Parks and Recreation Director under this section may be joined by the director with any other action taken against the same person under ORS 390.995 (1).

Â Â Â Â Â  (3) Any civil penalty recovered under this section shall be deposited into an account of the State Parks and Recreation Department for use by the department in administration of the ocean shore program. [1999 c.373 Â§10]

Â Â Â Â Â  390.676 Schedule of civil penalties; factors to determine amount; rules. (1) The State Parks and Recreation Director shall adopt by rule the amount of civil penalty that may be imposed for a particular violation under ORS 390.992.

Â Â Â Â Â  (2) In imposing a penalty under the schedule adopted under subsection (1) of this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to waters of this state.

Â Â Â Â Â  (c) The impact of the violation on public interests in navigation, fishery and recreation.

Â Â Â Â Â  (d) Any other factors determined by the director to be relevant and consistent with the policy of ORS 390.610.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the director determines to be proper and consistent with the policy of ORS 390.610. Upon the request of the person incurring the penalty, the director shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1999 c.373 Â§11]

Â Â Â Â Â  390.678 Motor vehicle and aircraft use regulated in certain zones; zone markers; proceedings to establish zones. (1) The State Parks and Recreation Department may establish zones on the ocean shore where travel by motor vehicles or landing of any aircraft except for an emergency shall be restricted or prohibited. After the establishment of a zone and the erection of signs or markers thereon, no such use shall be made of such areas except in conformity with the rules of the department.

Â Â Â Â Â  (2) Proceedings to establish a zone:

Â Â Â Â Â  (a) May be initiated by the department on its own motion; or

Â Â Â Â Â  (b) Shall be initiated upon the request of 20 or more landowners or residents or upon request of the governing body of a county or city contiguous to the proposed zone.

Â Â Â Â Â  (3) A zone shall not be established unless the department first holds a public hearing in the vicinity of the proposed zone. The department shall cause notice of the hearing to be given by publication, not less than seven days prior to the hearing, by at least one insertion in a newspaper of general circulation in the vicinity of the zone.

Â Â Â Â Â  (4) Before establishing a zone, the department shall seek the approval of the local government whose lands are adjacent or contiguous to the proposed zone. [Formerly 390.668]

Â Â Â Â Â  390.680 [1967 c.601 Â§9; 1969 c.601 Â§17; repealed by 1973 c.732 Â§5]

Â Â Â Â Â  390.685 Effect of ORS 390.605, 390.615, 390.678 and 390.685. Nothing in ORS 390.605, 390.615, 390.678 and 390.685 is intended to repeal ORS 836.510 to 836.525. [Formerly 274.110 and then 390.750]

Â Â Â Â Â  390.690 Title and rights of state unimpaired. Nothing in ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 shall be construed to relinquish, impair or limit the sovereign title or rights of the State of
Oregon
in the shores of the
Pacific Ocean
as the same may exist before or after July 6, 1967. [1967 c.601 Â§10]

(Special Permits)

Â Â Â Â Â  390.705 Prohibition against placing certain conduits across recreation area and against removal of natural products. No person shall:

Â Â Â Â Â  (1) Place any pipeline, cable line or other conduit across and under the state recreation areas described by ORS 390.635 or the submerged lands adjacent to the ocean shore, except as provided by ORS 390.715.

Â Â Â Â Â  (2) Remove any natural product from the ocean shore, other than fish or wildlife, agates or souvenirs, except as provided by ORS 390.725. [1969 c.601 Â§20]

Â Â Â Â Â  390.710 [Formerly 274.065; 1969 c.601 Â§2; renumbered 390.605]

Â Â Â Â Â  390.715 Permits for pipe, cable or conduit across ocean shore, state recreation areas and submerged lands. (1) The State Parks and Recreation Department may issue permits under ORS 390.650 to 390.659 for pipelines, cable lines and other conduits across and under the ocean shore, state recreation areas and the submerged lands adjacent to the ocean shore, upon payment of just compensation by the permittee. A permit issued under this subsection is not a sale or lease of tide and overflow lands within the scope of ORS 274.040.

Â Â Â Â Â  (2) Whenever the issuance of a permit under subsection (1) of this section will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of the permit until the permittee obtains from the private owner an easement, license or other written authorization that meets the approval of the State Parks and Recreation Department, except as to the compensation to be paid to the private owner.

Â Â Â Â Â  (3) All permits issued under this section are subject to conditions that will ensure safety of the public and the preservation of economic, scenic and recreational values and to rules promulgated by state agencies having jurisdiction over the activities of the grantee or permittee. [1969 c.601 Â§22; 2005 c.300 Â§1; 2007 c.71 Â§101]

Â Â Â Â Â  390.720 [Formerly 274.070; renumbered 390.615]

Â Â Â Â Â  390.725 Permits for removal of products along ocean shore; rules. (1) Removal of natural products such as fish or wildlife, agates or small amounts of driftwood from a state recreation area as defined in ORS 390.605 for personal, noncommercial use is not subject to the provisions of ORS 390.650.

Â Â Â Â Â  (2) The collection of natural products for the purpose of trade, sale or resale shall be subject to the permit provisions and standards of ORS 390.650 and 390.655. Permits shall provide for the payment of just compensation by the permittee as provided by rule adopted under subsection (4) of this section.

Â Â Â Â Â  (3) No archaeological object associated with an archaeological site, as those terms are defined in ORS 358.905, shall be removed from the ocean shore except as provided in ORS 358.920 and 390.235.

Â Â Â Â Â  (4) Rules or permits shall be made or granted by the State Parks and Recreation Department only after consultation with the State Fish and Wildlife Commission, the State Department of Geology and Mineral Industries and the Department of State Lands. Rules and permits shall contain provisions necessary to protect the areas from any use, activity or practice inimicable to the conservation of natural resources or public recreation.

Â Â Â Â Â  (5) The terms, royalty and duration of a permit under this section are at the discretion of the State Parks and Recreation Department. A permit is revocable at any time in the discretion of the department without liability to the permittee.

Â Â Â Â Â  (6) Whenever the issuance of a permit under this section will affect lands owned privately, the State Parks and Recreation Department shall withhold the issuance of such permit until such time as the permittee shall have obtained an easement, license or other written authorization from the private owner, which easement, license or other written authority must meet the approval of the department, except as to the compensation to be paid to the private owner. [1969 c.601 Â§23; 1999 c.373 Â§7]

Â Â Â Â Â  390.729 Permits for operation of all-terrain vehicles on ocean shore. (1) A person may not operate a Class I all-terrain vehicle on the ocean shore unless the person obtains a permit from the State Parks and Recreation Department as provided in this section.

Â Â Â Â Â  (2) The department may issue a permit for the operation of a Class I all-terrain vehicle on the ocean shore if the operator of the vehicle holds a permit issued under ORS 390.570, if the vehicle has a current operating permit issued under ORS 390.580 and if the vehicle will be used to meet the transportation needs of:

Â Â Â Â Â  (a) Individuals with disabilities;

Â Â Â Â Â  (b) Emergency response or emergency aid workers; or

Â Â Â Â Â  (c) Biologists, wildlife monitors or other natural resources workers.

Â Â Â Â Â  (3) Application for a permit issued under this section shall be in a form determined by the department. The department shall specify the information to be contained in the application, the renewal period and the manner in which the permit must be displayed.

Â Â Â Â Â  (4) The department may not charge for a permit issued under this section. [2005 c.300 Â§3]

Â Â Â Â Â  390.730 [Formerly 274.090; 1969 c.601 Â§18; renumbered 390.668]

Â Â Â Â Â  390.735 [1969 c.601 Â§25; repealed by 1973 c.642 Â§13]

Â Â Â Â Â  390.740 [Formerly 274.100; renumbered 390.665]

Â Â Â Â Â  390.750 [Formerly 274.110; 1969 c.601 Â§19; renumbered 390.685]

(Vegetation Line)

Â Â Â Â Â  390.755 Periodic reexamination of vegetation line; department recommendations for adjustment. (1) The State Parks and Recreation Department is directed to periodically reexamine the line of vegetation as established and described by ORS 390.770 for the purpose of obtaining information and material suitable for a re-evaluation and re-definition, if necessary, of such line so that the private and public rights and interest in the ocean shore shall be preserved.

Â Â Â Â Â  (2) The State Parks and Recreation Department may, from time to time, recommend to the Legislative Assembly adjustment of the line described in ORS 390.770. [1969 c.601 Â§27; 1979 c.186 Â§24]

Â Â Â Â Â  390.760 Exceptions from vegetation line. ORS 390.640 does not apply to any state-owned land or to headlands and other lands located at an elevation of more than 16 feet and seaward of a line running between the following designated and numbered points which are more particularly described by ORS 390.770. The elevation mentioned in this section refers to the
United States
Coast
and Geodetic Survey Sea-Level Datum of 1929 through the Pacific Northwest Supplementary Adjustment of 1947.

Point DesignationÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Point Designation

and NumberÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  and Number

FromÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ToÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  FromÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  To

Cl-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-55Â Â Â Â Â Â Â Â Â Â Â  Cl-7-56

Cl-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-76Â Â Â Â Â Â Â Â Â Â Â  Cl-7-77

Cl-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-115Â Â Â Â Â Â Â Â Â  Cl-7-116

Cl-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cl-7-134Â Â Â Â Â Â Â Â Â  Cl-7-135

Ti-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-72Â Â Â Â Â Â Â Â Â Â  La-7-73

Ti-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-87Â Â Â Â Â Â Â Â Â Â  La-7-88

Ti-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Do-8-78Â Â Â Â Â Â Â Â Â Â  Do-8-79

Ti-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-82Â Â Â Â Â Â Â Â Â Â  Co-7-83

Ti-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-111Â Â Â Â Â Â Â Â  Co-7-112

Ti-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-146Â Â Â Â Â Â Â Â  Co-7-147

Ti-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-178Â Â Â Â Â Â Â Â  Co-7-179

Ti-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-200Â Â Â Â Â Â Â Â  Co-7-201

Ti-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Co-7-229Â Â Â Â Â Â Â Â  Co-7-230

Ti-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-25Â Â Â Â Â Â Â Â Â Â  Cu-7-26

Ti-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-54Â Â Â Â Â Â Â Â Â Â  Cu-7-55

Ti-7-249Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Ti-7-250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-155Â Â Â Â Â Â Â Â  Cu-7-156

Li-7-2AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-167Â Â Â Â Â Â Â Â  Cu-7-167A

Li-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-167EÂ Â Â Â Â  Cu-7-168

Li-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-174Â Â Â Â Â Â Â Â  Cu-7-175

Li-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-196Â Â Â Â Â Â Â Â  Cu-7-197

Li-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-201Â Â Â Â Â Â Â Â  Cu-7-202

Li-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-219Â Â Â Â Â Â Â Â  Cu-7-220

Li-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-225Â Â Â Â Â Â Â Â  Cu-7-226

Li-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-236Â Â Â Â Â Â Â Â  Cu-7-237

Li-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-258Â Â Â Â Â Â Â Â  Cu-7-259

Li-7-167AÂ Â Â Â Â Â Â Â Â Â Â Â  Li-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-268Â Â Â Â Â Â Â Â  Cu-7-269

Li-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-288Â Â Â Â Â Â Â Â  Cu-7-289

Li-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-310Â Â Â Â Â Â Â Â  Cu-7-311

Li-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-314Â Â Â Â Â Â Â Â  Cu-7-315

Li-7-215Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-216Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-363Â Â Â Â Â Â Â Â  Cu-7-364

Li-7-269Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-270Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-382Â Â Â Â Â Â Â Â  Cu-7-383

Li-7-293Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-294Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-393Â Â Â Â Â Â Â Â  Cu-7-394

Li-7-296Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-297Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-400Â Â Â Â Â Â Â Â  Cu-7-401

Li-7-314Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-315Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-440Â Â Â Â Â Â Â Â  Cu-7-441

Li-7-325Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-326Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-451Â Â Â Â Â Â Â Â  Cu-7-452

Li-7-357Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-358Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-459Â Â Â Â Â Â Â Â  Cu-7-460

Li-7-377Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Li-7-378Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-493Â Â Â Â Â Â Â Â  Cu-7-494

Li-7-439Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-513Â Â Â Â Â Â Â Â  Cu-7-514

La-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-516Â Â Â Â Â Â Â Â  Cu-7-517

La-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-538Â Â Â Â Â Â Â Â  Cu-7-539

La-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  La-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Cu-7-557Â Â Â Â Â Â Â Â  Cu-7-558

[1969 c.601 Â§9]

Â Â Â Â Â  390.770 Vegetation line described. Except for the areas described by ORS 390.760, ORS 390.640 applies to all the land located along the Pacific Ocean between the
Columbia River
and the Oregon-California boundary between extreme low tide and the lines of vegetation as established and described according to the Oregon Coordinate System, as defined by ORS 93.330, as follows:

Â Â Â Â Â  Beginning near the south jetty of the Columbia River in section 35 of township 9 north, range 11 west of the Willamette Meridian in Clatsop County, Oregon, at a point on the Oregon Coordinate System, north zone, located at y-coordinate 951,840 and x-coordinate 1,112,374, hereby designated point number Cl-7-1; thence from point number Cl-7-1 southerly along the Pacific Coast by a series of straight lines connecting the following designated, numbered and described points in consecutive order to the Oregon-California boundary line near the section line between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California, at a point on the Oregon Coordinate System, south zone, located at y-coordinate 143,339 and x-coordinate 991,832, hereby designated point number Cu-7-634.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Oregon
Coordinate System,

PointÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  north zone

NumberÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  y-coordinateÂ  x-coordinate

Cl-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,840Â Â Â Â Â Â Â Â Â Â  1,112,374

Cl-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,448Â Â Â Â Â Â Â Â Â Â  1,112,500

Cl-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,011Â Â Â Â Â Â Â Â Â Â  1,112,297

Cl-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,883Â Â Â Â Â Â Â Â Â Â  1,112,300

Cl-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,172Â Â Â Â Â Â Â Â Â Â  1,112,573

Cl-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  947,537Â Â Â Â Â Â Â Â Â Â  1,113,734

Â Â Â Â Â  Description of Location of Point Number Cl-7-6: A point near the north boundary of
Fort
Stevens
State Park
located in section 1 of township 8 north, range 11 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,451Â Â Â Â Â Â Â Â Â Â  1,117,616

Â Â Â Â Â  Description of Location of Point Number Cl-7-7: A point near the south boundary of
Fort
Stevens
State Park
located in section 12 of township 8 north, range 11 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,232Â Â Â Â Â Â Â Â Â Â  1,117,707

Cl-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  936,446Â Â Â Â Â Â Â Â Â Â  1,118,379

Cl-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,923Â Â Â Â Â Â Â Â Â Â  1,118,944

Â Â Â Â Â  Description of Location of Point Number Cl-7-10: A point near the north boundary of
Fort
Stevens
State Park
located in section 18 of township 8 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,462Â Â Â Â Â Â Â Â Â Â  1,119,114

Â Â Â Â Â  Description of Location of Point Number Cl-7-11: A point near the south boundary of
Fort
Stevens
State Park
located in section 18 of township 8 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  928,335Â Â Â Â Â Â Â Â Â Â  1,121,309

Cl-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  924,266Â Â Â Â Â Â Â Â Â Â  1,122,688

Â Â Â Â Â  Description of Location of Point Number Cl-7-13: A point near the north boundary of
Camp
Rilea
located in section 30 of township 8 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  907,691Â Â Â Â Â Â Â Â Â Â  1,127,287

Â Â Â Â Â  Description of Location of Point Number Cl-7-14: A point near the south boundary of
Camp
Rilea
near the section line between sections 8 and 9 of township 7 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-14AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  907,381Â Â Â Â Â Â Â Â Â Â  1,127,433

Cl-7-14BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  907,016Â Â Â Â Â Â Â Â Â Â  1,127,370

Cl-7-14CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  906,835Â Â Â Â Â Â Â Â Â Â  1,127,526

Cl-7-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  905,439Â Â Â Â Â Â Â Â Â Â  1,127,761

Cl-7-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  904,776Â Â Â Â Â Â Â Â Â Â  1,127,962

Cl-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  903,245Â Â Â Â Â Â Â Â Â Â  1,128,184

Cl-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  902,731Â Â Â Â Â Â Â Â Â Â  1,128,287

Cl-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  901,368Â Â Â Â Â Â Â Â Â Â  1,128,474

Cl-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  898,590Â Â Â Â Â Â Â Â Â Â  1,128,920

Cl-7-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  896,168Â Â Â Â Â Â Â Â Â Â  1,129,206

Cl-7-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  890,480Â Â Â Â Â Â Â Â Â Â  1,129,617

Cl-7-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  887,910Â Â Â Â Â Â Â Â Â Â  1,129,729

Cl-7-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  886,521Â Â Â Â Â Â Â Â Â Â  1,129,795

Cl-7-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  884,198Â Â Â Â Â Â Â Â Â Â  1,129,862

Cl-7-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  881,377Â Â Â Â Â Â Â Â Â Â  1,129,860

Cl-7-26AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  880,815Â Â Â Â Â Â Â Â Â Â  1,129,949

Cl-7-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  880,455Â Â Â Â Â Â Â Â Â Â  1,129,849

Cl-7-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  875,597Â Â Â Â Â Â Â Â Â Â  1,129,783

Cl-7-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  875,155Â Â Â Â Â Â Â Â Â Â  1,129,814

Cl-7-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  874,962Â Â Â Â Â Â Â Â Â Â  1,129,941

Cl-7-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  874,833Â Â Â Â Â Â Â Â Â Â  1,130,075

Cl-7-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  874,742Â Â Â Â Â Â Â Â Â Â  1,130,275

Cl-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  871,379Â Â Â Â Â Â Â Â Â Â  1,129,723

Cl-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  870,596Â Â Â Â Â Â Â Â Â Â  1,129,609

Cl-7-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  869,710Â Â Â Â Â Â Â Â Â Â  1,129,493

Cl-7-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  869,355Â Â Â Â Â Â Â Â Â Â  1,129,382

Cl-7-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  868,555Â Â Â Â Â Â Â Â Â Â  1,129,147

Cl-7-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  866,858Â Â Â Â Â Â Â Â Â Â  1,128,737

Cl-7-38AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  866,773Â Â Â Â Â Â Â Â Â Â  1,128,608

Cl-7-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  866,671Â Â Â Â Â Â Â Â Â Â  1,128,687

Cl-7-39AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  865,842Â Â Â Â Â Â Â Â Â Â  1,128,515

Cl-7-39BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  865,648Â Â Â Â Â Â Â Â Â Â  1,128,349

Cl-7-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  864,302Â Â Â Â Â Â Â Â Â Â  1,128,029

Cl-7-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  861,388Â Â Â Â Â Â Â Â Â Â  1,127,089

Cl-7-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,891Â Â Â Â Â Â Â Â Â Â  1,126,818

Cl-7-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,700Â Â Â Â Â Â Â Â Â Â  1,126,612

Cl-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,343Â Â Â Â Â Â Â Â Â Â  1,125,571

Cl-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,321Â Â Â Â Â Â Â Â Â Â  1,125,395

Cl-7-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,345Â Â Â Â Â Â Â Â Â Â  1,125,062

Cl-7-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,402Â Â Â Â Â Â Â Â Â Â  1,124,721

Cl-7-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,470Â Â Â Â Â Â Â Â Â Â  1,123,656

Cl-7-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,541Â Â Â Â Â Â Â Â Â Â  1,122,956

Cl-7-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,092Â Â Â Â Â Â Â Â Â Â  1,121,701

Cl-7-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  859,879Â Â Â Â Â Â Â Â Â Â  1,120,816

Cl-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  859,663Â Â Â Â Â Â Â Â Â Â  1,120,509

Â Â Â Â Â  Description of Location of Point Number Cl-7-52: A point about one mile southwest of the City of Seaside near the north boundary of Ecola State Park near the section line between sections 29 and 30 of township 6 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  837,531Â Â Â Â Â Â Â Â Â Â  1,117,635

Â Â Â Â Â  Description of Location of Point Number Cl-7-53: A point on the south side of Tillamook Head near the south boundary of
Ecola
State Park
and near the section line between sections 18 and 19 of township 5 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836,827Â Â Â Â Â Â Â Â Â Â  1,117,747

Cl-7-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836,688Â Â Â Â Â Â Â Â Â Â  1,117,698

Â Â Â Â Â  Description of Location of Point Number Cl-7-55: A point near the north end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836,403Â Â Â Â Â Â Â Â Â Â  1,118,094

Â Â Â Â Â  Description of Location of Point Number Cl-7-56: A point near the southerly end of the headlands at Chapman Point located in section 19 of township 5 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836,120Â Â Â Â Â Â Â Â Â Â  1,118,264

Cl-7-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  835,661Â Â Â Â Â Â Â Â Â Â  1,118,331

Cl-7-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  834,401Â Â Â Â Â Â Â Â Â Â  1,118,606

Cl-7-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  834,031Â Â Â Â Â Â Â Â Â Â  1,118,861

Cl-7-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  833,909Â Â Â Â Â Â Â Â Â Â  1,119,099

Cl-7-61AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  834,060Â Â Â Â Â Â Â Â Â Â  1,119,301

Cl-7-61BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  833,170Â Â Â Â Â Â Â Â Â Â  1,119,289

Cl-7-61CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  832,879Â Â Â Â Â Â Â Â Â Â  1,119,119

Cl-7-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  832,264Â Â Â Â Â Â Â Â Â Â  1,118,827

Cl-7-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  832,218Â Â Â Â Â Â Â Â Â Â  1,118,765

Cl-7-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  832,149Â Â Â Â Â Â Â Â Â Â  1,118,742

Cl-7-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  829,701Â Â Â Â Â Â Â Â Â Â  1,118,589

Cl-7-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  829,700Â Â Â Â Â Â Â Â Â Â  1,118,517

Cl-7-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  829,402Â Â Â Â Â Â Â Â Â Â  1,118,489

Cl-7-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  829,269Â Â Â Â Â Â Â Â Â Â  1,118,565

Cl-7-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  827,556Â Â Â Â Â Â Â Â Â Â  1,118,329

Cl-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  827,311Â Â Â Â Â Â Â Â Â Â  1,118,328

Cl-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  826,952Â Â Â Â Â Â Â Â Â Â  1,118,395

Cl-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  826,854Â Â Â Â Â Â Â Â Â Â  1,118,402

Cl-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  826,694Â Â Â Â Â Â Â Â Â Â  1,118,493

Cl-7-73AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  826,041Â Â Â Â Â Â Â Â Â Â  1,118,595

Cl-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  825,540Â Â Â Â Â Â Â Â Â Â  1,118,654

Cl-7-74AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  825,033Â Â Â Â Â Â Â Â Â Â  1,118,704

Cl-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  824,406Â Â Â Â Â Â Â Â Â Â  1,118,749

Cl-7-75AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,916Â Â Â Â Â Â Â Â Â Â  1,118,765

Cl-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,394Â Â Â Â Â Â Â Â Â Â  1,118,783

Â Â Â Â Â  Description of Location of Point Number Cl-7-76: A point near the north boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,162Â Â Â Â Â Â Â Â Â Â  1,118,834

Â Â Â Â Â  Description of Location of Point Number Cl-7-77: A point near the south boundary of Tolovana Beach State Wayside located in section 31 of township 5 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,122Â Â Â Â Â Â Â Â Â Â  1,118,777

Cl-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  821,713Â Â Â Â Â Â Â Â Â Â  1,118,737

Cl-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  820,798Â Â Â Â Â Â Â Â Â Â  1,118,662

Cl-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  820,616Â Â Â Â Â Â Â Â Â Â  1,118,628

Cl-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  819,990Â Â Â Â Â Â Â Â Â Â  1,118,570

Cl-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  818,487Â Â Â Â Â Â Â Â Â Â  1,118,346

Cl-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  818,253Â Â Â Â Â Â Â Â Â Â  1,118,281

Cl-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  818,178Â Â Â Â Â Â Â Â Â Â  1,118,235

Cl-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  818,148Â Â Â Â Â Â Â Â Â Â  1,118,247

Cl-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,898Â Â Â Â Â Â Â Â Â Â  1,118,169

Cl-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,684Â Â Â Â Â Â Â Â Â Â  1,118,011

Cl-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,465Â Â Â Â Â Â Â Â Â Â  1,117,948

Cl-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,171Â Â Â Â Â Â Â Â Â Â  1,118,071

Cl-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  815,636Â Â Â Â Â Â Â Â Â Â  1,118,331

Cl-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  815,260Â Â Â Â Â Â Â Â Â Â  1,118,392

Cl-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  814,848Â Â Â Â Â Â Â Â Â Â  1,118,435

Cl-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  814,409Â Â Â Â Â Â Â Â Â Â  1,118,513

Cl-7-94AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  814,169Â Â Â Â Â Â Â Â Â Â  1,118,279

Cl-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  814,083Â Â Â Â Â Â Â Â Â Â  1,118,612

Cl-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  813,912Â Â Â Â Â Â Â Â Â Â  1,118,660

Cl-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  812,767Â Â Â Â Â Â Â Â Â Â  1,118,680

Cl-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  811,143Â Â Â Â Â Â Â Â Â Â  1,118,543

Cl-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  810,457Â Â Â Â Â Â Â Â Â Â  1,118,473

Cl-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,795Â Â Â Â Â Â Â Â Â Â  1,118,455

Cl-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,529Â Â Â Â Â Â Â Â Â Â  1,118,398

Cl-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,522Â Â Â Â Â Â Â Â Â Â  1,118,298

Cl-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,366Â Â Â Â Â Â Â Â Â Â  1,118,376

Cl-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,342Â Â Â Â Â Â Â Â Â Â  1,118,314

Cl-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  809,254Â Â Â Â Â Â Â Â Â Â  1,118,366

Cl-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,991Â Â Â Â Â Â Â Â Â Â  1,118,326

Cl-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,579Â Â Â Â Â Â Â Â Â Â  1,118,341

Cl-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,559Â Â Â Â Â Â Â Â Â Â  1,118,262

Cl-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,368Â Â Â Â Â Â Â Â Â Â  1,118,263

Cl-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,288Â Â Â Â Â Â Â Â Â Â  1,118,189

Cl-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,212Â Â Â Â Â Â Â Â Â Â  1,118,226

Cl-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,168Â Â Â Â Â Â Â Â Â Â  1,118,031

Cl-7-112AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,319Â Â Â Â Â Â Â Â Â Â  1,117,849

Cl-7-112BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,236Â Â Â Â Â Â Â Â Â Â  1,117,789

Cl-7-112CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,036Â Â Â Â Â Â Â Â Â Â  1,117,904

Cl-7-112DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,021Â Â Â Â Â Â Â Â Â Â  1,118,029

Cl-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,723Â Â Â Â Â Â Â Â Â Â  1,117,985

Cl-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,577Â Â Â Â Â Â Â Â Â Â  1,118,182

Cl-7-114AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,492Â Â Â Â Â Â Â Â Â Â  1,118,167

Cl-7-114BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,302Â Â Â Â Â Â Â Â Â Â  1,117,900

Cl-7-114CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,197Â Â Â Â Â Â Â Â Â Â  1,117,960

Cl-7-114DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,246Â Â Â Â Â Â Â Â Â Â  1,118,131

Cl-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,972Â Â Â Â Â Â Â Â Â Â  1,118,108

Â Â Â Â Â  Description of Location of Point Number Cl-7-115: A point near the north boundary of
Hug
Point
Park
located in section 18 of township 4 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,841Â Â Â Â Â Â Â Â Â Â  1,118,094

Â Â Â Â Â  Description of Location of Point Number Cl-7-116: A point near the south boundary of
Hug
Point
Park
located near the section line between sections 18 and 19 of township 4 north, range 10 west of the Willamette Meridian in
Clatsop
County
.

Cl-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,272Â Â Â Â Â Â Â Â Â Â  1,118,031

Cl-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,178Â Â Â Â Â Â Â Â Â Â  1,117,848

Cl-7-118AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,026Â Â Â Â Â Â Â Â Â Â  1,117,849

Cl-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,789Â Â Â Â Â Â Â Â Â Â  1,118,058

Cl-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,431Â Â Â Â Â Â Â Â Â Â  1,117,949

Cl-7-120AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,367Â Â Â Â Â Â Â Â Â Â  1,117,779

Cl-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,296Â Â Â Â Â Â Â Â Â Â  1,117,776

Cl-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,158Â Â Â Â Â Â Â Â Â Â  1,117,930

Cl-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,092Â Â Â Â Â Â Â Â Â Â  1,117,892

Cl-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  802,212Â Â Â Â Â Â Â Â Â Â  1,117,559

Cl-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  802,079Â Â Â Â Â Â Â Â Â Â  1,117,577

Cl-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,380Â Â Â Â Â Â Â Â Â Â  1,117,374

Cl-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,289Â Â Â Â Â Â Â Â Â Â  1,117,358

Cl-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,274Â Â Â Â Â Â Â Â Â Â  1,117,370

Cl-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  799,987Â Â Â Â Â Â Â Â Â Â  1,117,070

Cl-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  798,430Â Â Â Â Â Â Â Â Â Â  1,116,632

Cl-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  797,966Â Â Â Â Â Â Â Â Â Â  1,116,576

Cl-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  797,940Â Â Â Â Â Â Â Â Â Â  1,116,740

Cl-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  797,778Â Â Â Â Â Â Â Â Â Â  1,116,650

Cl-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  797,699Â Â Â Â Â Â Â Â Â Â  1,116,278

Â Â Â Â Â  Description of Location of Point Number Cl-7-134: A point at the north end of the headlands at Arch Cape located near the section line between section 25 of township 4 north, range 11 west of the Willamette Meridian and section 30 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  795,909Â Â Â Â Â Â Â Â Â Â  1,116,145

Â Â Â Â Â  Description of Location of Point Number Cl-7-135: A point near the south boundary of Oswald West State Park located near the section corner common to sections 25 and 36 of township 4 north, range 11 west of the Willamette Meridian and sections 30 and 31 of township 4 north, range 10 west of the Willamette Meridian in Clatsop County.

Cl-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  794,385Â Â Â Â Â Â Â Â Â Â  1,115,979

Cl-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  793,087Â Â Â Â Â Â Â Â Â Â  1,115,939

Cl-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  792,118Â Â Â Â Â Â Â Â Â Â  1,115,833

Cl-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  790,613Â Â Â Â Â Â Â Â Â Â  1,115,650

Â Â Â Â Â  Description of Location of Point Number Cl-7-139: A point near the Clatsop-Tillamook county line.

Ti-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  790,200Â Â Â Â Â Â Â Â Â Â  1,115,606

Ti-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  789,633Â Â Â Â Â Â Â Â Â Â  1,115,579

Ti-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  789,412Â Â Â Â Â Â Â Â Â Â  1,115,471

Â Â Â Â Â  Description of Location of Point Number Ti-7-3: A point at the south end of
Cove
Beach
at the north end of the headlands on the north side of
Cape
Falcon
located in section 1 of township 3 north, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  788,172Â Â Â Â Â Â Â Â Â Â  1,114,325

Â Â Â Â Â  Description of Location of Point Number Ti-7-4: A point on the north side of
Cape
Falcon
located in section 1 of township 3 north, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-4AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  787,945Â Â Â Â Â Â Â Â Â Â  1,114,326

Ti-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  787,735Â Â Â Â Â Â Â Â Â Â  1,114,247

Ti-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  787,429Â Â Â Â Â Â Â Â Â Â  1,113,987

Â Â Â Â Â  Description of Location of Point Number Ti-7-6: A point on the north side of
Cape
Falcon
located in section 1 of township 3 north, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774,737Â Â Â Â Â Â Â Â Â Â  1,118,436

Â Â Â Â Â  Description of Location of Point Number Ti-7-7: A point near the south boundary of
Oswald
West
State Park
located near the section line between sections 18 and 19 of township 3 north, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-7AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774,503Â Â Â Â Â Â Â Â Â Â  1,118,717

Ti-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774,092Â Â Â Â Â Â Â Â Â Â  1,119,050

Ti-7-8AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  773,444Â Â Â Â Â Â Â Â Â Â  1,119,807

Ti-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  773,224Â Â Â Â Â Â Â Â Â Â  1,120,065

Ti-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  772,706Â Â Â Â Â Â Â Â Â Â  1,120,476

Ti-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  771,558Â Â Â Â Â Â Â Â Â Â  1,121,062

Ti-7-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  770,506Â Â Â Â Â Â Â Â Â Â  1,121,228

Ti-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  769,862Â Â Â Â Â Â Â Â Â Â  1,121,397

Ti-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  766,603Â Â Â Â Â Â Â Â Â Â  1,121,776

Ti-7-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  764,859Â Â Â Â Â Â Â Â Â Â  1,121,874

Ti-7-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  763,268Â Â Â Â Â Â Â Â Â Â  1,121,881

Ti-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  762,624Â Â Â Â Â Â Â Â Â Â  1,121,940

Ti-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  761,335Â Â Â Â Â Â Â Â Â Â  1,121,889

Â Â Â Â Â  Description of Location of Point Number Ti-7-18: A point near the north boundary of
Nehalem
Bay
Park
located in section 32 of township 3 north, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  745,172Â Â Â Â Â Â Â Â Â Â  1,122,047

Â Â Â Â Â  Description of Location of Point Number Ti-7-19: A point near the south boundary of
Nehalem
Bay
Park
near the south end of
Nehalem
Bay
sand spit located in section 17 of township 2 north, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-19AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  743,930Â Â Â Â Â Â Â Â Â Â  1,122,166

Ti-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  743,294Â Â Â Â Â Â Â Â Â Â  1,121,234

Ti-7-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  742,843Â Â Â Â Â Â Â Â Â Â  1,120,931

Ti-7-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  742,511Â Â Â Â Â Â Â Â Â Â  1,120,795

Ti-7-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  737,706Â Â Â Â Â Â Â Â Â Â  1,120,158

Ti-7-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  737,364Â Â Â Â Â Â Â Â Â Â  1,120,200

Ti-7-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  737,006Â Â Â Â Â Â Â Â Â Â  1,120,377

Ti-7-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  736,659Â Â Â Â Â Â Â Â Â Â  1,120,284

Ti-7-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  736,605Â Â Â Â Â Â Â Â Â Â  1,120,194

Ti-7-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  736,195Â Â Â Â Â Â Â Â Â Â  1,119,992

Ti-7-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  735,826Â Â Â Â Â Â Â Â Â Â  1,119,914

Ti-7-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  732,728Â Â Â Â Â Â Â Â Â Â  1,119,396

Ti-7-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  730,623Â Â Â Â Â Â Â Â Â Â  1,119,099

Ti-7-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  729,193Â Â Â Â Â Â Â Â Â Â  1,118,966

Ti-7-32AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,795Â Â Â Â Â Â Â Â Â Â  1,119,058

Ti-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,495Â Â Â Â Â Â Â Â Â Â  1,119,026

Â Â Â Â Â  Description of Location of Point Number Ti-7-33: A point near the north boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,315Â Â Â Â Â Â Â Â Â Â  1,118,986

Â Â Â Â Â  Description of Location of Point Number Ti-7-34: A point near the south boundary of Rockaway State Wayside located in section 32 of township 2 north, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,102Â Â Â Â Â Â Â Â Â Â  1,118,837

Ti-7-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  727,685Â Â Â Â Â Â Â Â Â Â  1,118,765

Ti-7-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  727,585Â Â Â Â Â Â Â Â Â Â  1,118,689

Ti-7-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  726,959Â Â Â Â Â Â Â Â Â Â  1,118,586

Ti-7-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  726,532Â Â Â Â Â Â Â Â Â Â  1,118,711

Ti-7-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  725,838Â Â Â Â Â Â Â Â Â Â  1,118,610

Ti-7-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  725,699Â Â Â Â Â Â Â Â Â Â  1,118,588

Ti-7-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  725,611Â Â Â Â Â Â Â Â Â Â  1,118,578

Ti-7-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  725,148Â Â Â Â Â Â Â Â Â Â  1,118,201

Ti-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  724,087Â Â Â Â Â Â Â Â Â Â  1,117,923

Ti-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  723,843Â Â Â Â Â Â Â Â Â Â  1,117,852

Ti-7-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  723,687Â Â Â Â Â Â Â Â Â Â  1,117,804

Ti-7-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  723,393Â Â Â Â Â Â Â Â Â Â  1,117,689

Ti-7-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  722,609Â Â Â Â Â Â Â Â Â Â  1,117,479

Ti-7-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  721,882Â Â Â Â Â Â Â Â Â Â  1,117,853

Ti-7-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  721,363Â Â Â Â Â Â Â Â Â Â  1,117,492

Ti-7-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  720,771Â Â Â Â Â Â Â Â Â Â  1,117,726

Ti-7-51AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  720,313Â Â Â Â Â Â Â Â Â Â  1,117,712

Ti-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  719,839Â Â Â Â Â Â Â Â Â Â  1,117,130

Ti-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  717,383Â Â Â Â Â Â Â Â Â Â  1,116,446

Ti-7-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  716,779Â Â Â Â Â Â Â Â Â Â  1,116,324

Ti-7-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  715,094Â Â Â Â Â Â Â Â Â Â  1,115,787

Ti-7-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  714,694Â Â Â Â Â Â Â Â Â Â  1,115,710

Ti-7-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  713,732Â Â Â Â Â Â Â Â Â Â  1,115,426

Ti-7-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  713,010Â Â Â Â Â Â Â Â Â Â  1,115,320

Ti-7-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  706,624Â Â Â Â Â Â Â Â Â Â  1,117,487

Ti-7-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  706,305Â Â Â Â Â Â Â Â Â Â  1,117,368

Ti-7-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  705,591Â Â Â Â Â Â Â Â Â Â  1,117,212

Ti-7-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  702,813Â Â Â Â Â Â Â Â Â Â  1,116,623

Ti-7-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  701,988Â Â Â Â Â Â Â Â Â Â  1,116,474

Ti-7-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  700,758Â Â Â Â Â Â Â Â Â Â  1,116,213

Ti-7-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  700,641Â Â Â Â Â Â Â Â Â Â  1,116,216

Ti-7-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  698,359Â Â Â Â Â Â Â Â Â Â  1,115,831

Ti-7-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  698,018Â Â Â Â Â Â Â Â Â Â  1,115,766

Ti-7-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  697,730Â Â Â Â Â Â Â Â Â Â  1,115,742

Ti-7-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  695,285Â Â Â Â Â Â Â Â Â Â  1,115,488

Ti-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  694,014Â Â Â Â Â Â Â Â Â Â  1,115,269

Ti-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  693,995Â Â Â Â Â Â Â Â Â Â  1,115,417

Ti-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  693,046Â Â Â Â Â Â Â Â Â Â  1,115,096

Ti-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  691,876Â Â Â Â Â Â Â Â Â Â  1,114,912

Ti-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  691,096Â Â Â Â Â Â Â Â Â Â  1,114,625

Ti-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  689,408Â Â Â Â Â Â Â Â Â Â  1,114,216

Ti-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  689,446Â Â Â Â Â Â Â Â Â Â  1,114,088

Ti-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  689,181Â Â Â Â Â Â Â Â Â Â  1,113,946

Ti-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,875Â Â Â Â Â Â Â Â Â Â  1,113,877

Ti-7-78AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,251Â Â Â Â Â Â Â Â Â Â  1,113,654

Ti-7-78BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,240Â Â Â Â Â Â Â Â Â Â  1,113,576

Ti-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,088Â Â Â Â Â Â Â Â Â Â  1,113,584

Ti-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,103Â Â Â Â Â Â Â Â Â Â  1,113,499

Ti-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  686,504Â Â Â Â Â Â Â Â Â Â  1,112,939

Ti-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  686,060Â Â Â Â Â Â Â Â Â Â  1,112,666

Ti-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  685,568Â Â Â Â Â Â Â Â Â Â  1,112,260

Â Â Â Â Â  Description of Location of Point Number Ti-7-83: A point near the north end of the headlands on the north side of
Cape
Meares
located in section 7 of township 1 south, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  679,993Â Â Â Â Â Â Â Â Â Â  1,110,563

Â Â Â Â Â  Description of Location of Point Number Ti-7-84: A point near the south boundary of
Cape
Meares
Park
and near the section line located between sections 13 and 24 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  679,740Â Â Â Â Â Â Â Â Â Â  1,110,651

Ti-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  679,286Â Â Â Â Â Â Â Â Â Â  1,110,648

Ti-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  677,505Â Â Â Â Â Â Â Â Â Â  1,110,400

Ti-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  677,287Â Â Â Â Â Â Â Â Â Â  1,110,279

Â Â Â Â Â  Description of Location of Point Number Ti-7-88: A point near the north end of the headlands at the south end of
Short
Beach
located in section 24 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  676,698Â Â Â Â Â Â Â Â Â Â  1,110,158

Â Â Â Â Â  Description of Location of Point Number Ti-7-89: A point near the south end of the headlands south of
Short
Beach
located in section 24 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  676,630Â Â Â Â Â Â Â Â Â Â  1,110,189

Ti-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  676,425Â Â Â Â Â Â Â Â Â Â  1,110,168

Ti-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  676,188Â Â Â Â Â Â Â Â Â Â  1,110,063

Ti-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675,777Â Â Â Â Â Â Â Â Â Â  1,109,741

Ti-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675,643Â Â Â Â Â Â Â Â Â Â  1,109,518

Â Â Â Â Â  Description of Location of Point Number Ti-7-94: A point near the north end of the headlands on the north side of
Maxwell
Point
located in section 24 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675,616Â Â Â Â Â Â Â Â Â Â  1,109,371

Â Â Â Â Â  Description of Location of Point Number Ti-7-95: A point near the south end of the headlands on the north side of
Maxwell
Point
located in section 24 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675,441Â Â Â Â Â Â Â Â Â Â  1,109,359

Ti-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  675,010Â Â Â Â Â Â Â Â Â Â  1,109,250

Ti-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  674,787Â Â Â Â Â Â Â Â Â Â  1,109,383

Ti-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,979Â Â Â Â Â Â Â Â Â Â  1,109,562

Â Â Â Â Â  Description of Location of Point Number Ti-7-99: A point near the north end of the first headlands north of
Oceanside
located in section 25 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,842Â Â Â Â Â Â Â Â Â Â  1,109,669

Â Â Â Â Â  Description of Location of Point Number Ti-7-100: A point near the south end of the first headlands north of
Oceanside
located in section 25 of township 1 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,809Â Â Â Â Â Â Â Â Â Â  1,109,771

Ti-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,653Â Â Â Â Â Â Â Â Â Â  1,109,909

Ti-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,071Â Â Â Â Â Â Â Â Â Â  1,110,205

Ti-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  672,307Â Â Â Â Â Â Â Â Â Â  1,110,537

Ti-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  671,227Â Â Â Â Â Â Â Â Â Â  1,110,895

Ti-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  670,370Â Â Â Â Â Â Â Â Â Â  1,111,117

Ti-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  670,090Â Â Â Â Â Â Â Â Â Â  1,111,168

Ti-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  669,605Â Â Â Â Â Â Â Â Â Â  1,111,341

Ti-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  668,224Â Â Â Â Â Â Â Â Â Â  1,111,600

Ti-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  667,215Â Â Â Â Â Â Â Â Â Â  1,112,239

Ti-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  666,578Â Â Â Â Â Â Â Â Â Â  1,112,749

Ti-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  666,252Â Â Â Â Â Â Â Â Â Â  1,112,937

Ti-7-112AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  665,808Â Â Â Â Â Â Â Â Â Â  1,113,364

Ti-7-112BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  665,466Â Â Â Â Â Â Â Â Â Â  1,113,850

Ti-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  662,710Â Â Â Â Â Â Â Â Â Â  1,113,335

Â Â Â Â Â  Description of Location of Point Number Ti-7-113: A point near the north end of the
Netarts
Bay
sand spit located in section 6 of township 2 south, range 10 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  628,256Â Â Â Â Â Â Â Â Â Â  1,107,235

Â Â Â Â Â  Description of Location of Point Number Ti-7-114: A point near the south end of the headlands on the south side of Cape Lookout located in section 1 of township 3 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  628,048Â Â Â Â Â Â Â Â Â Â  1,107,599

Ti-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  627,769Â Â Â Â Â Â Â Â Â Â  1,107,736

Ti-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  623,918Â Â Â Â Â Â Â Â Â Â  1,108,889

Ti-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  623,459Â Â Â Â Â Â Â Â Â Â  1,108,997

Ti-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  622,032Â Â Â Â Â Â Â Â Â Â  1,109,287

Ti-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  621,511Â Â Â Â Â Â Â Â Â Â  1,109,345

Ti-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  620,938Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  619,547Â Â Â Â Â Â Â Â Â Â  1,109,539

Ti-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  618,468Â Â Â Â Â Â Â Â Â Â  1,109,563

Ti-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  617,144Â Â Â Â Â Â Â Â Â Â  1,109,557

Ti-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  616,033Â Â Â Â Â Â Â Â Â Â  1,109,533

Ti-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  615,652Â Â Â Â Â Â Â Â Â Â  1,109,506

Ti-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  613,316Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  611,375Â Â Â Â Â Â Â Â Â Â  1,109,312

Ti-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  611,076Â Â Â Â Â Â Â Â Â Â  1,109,287

Ti-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  610,497Â Â Â Â Â Â Â Â Â Â  1,109,309

Ti-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  610,236Â Â Â Â Â Â Â Â Â Â  1,109,255

Ti-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  608,446Â Â Â Â Â Â Â Â Â Â  1,109,185

Ti-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,963Â Â Â Â Â Â Â Â Â Â  1,109,235

Ti-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,726Â Â Â Â Â Â Â Â Â Â  1,109,270

Ti-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,570Â Â Â Â Â Â Â Â Â Â  1,109,326

Ti-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,363Â Â Â Â Â Â Â Â Â Â  1,109,441

Ti-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,271Â Â Â Â Â Â Â Â Â Â  1,109,574

Ti-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,215Â Â Â Â Â Â Â Â Â Â  1,109,756

Ti-7-138AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  606,590Â Â Â Â Â Â Â Â Â Â  1,110,203

Ti-7-138BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  605,488Â Â Â Â Â Â Â Â Â Â  1,110,094

Ti-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  605,446Â Â Â Â Â Â Â Â Â Â  1,109,729

Ti-7-140Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  605,357Â Â Â Â Â Â Â Â Â Â  1,109,499

Ti-7-141Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  604,728Â Â Â Â Â Â Â Â Â Â  1,108,965

Ti-7-142Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,187Â Â Â Â Â Â Â Â Â Â  1,108,572

Ti-7-143Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,827Â Â Â Â Â Â Â Â Â Â  1,108,353

Ti-7-144Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,528Â Â Â Â Â Â Â Â Â Â  1,108,275

Ti-7-145Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600,384Â Â Â Â Â Â Â Â Â Â  1,108,160

Ti-7-146Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  597,511Â Â Â Â Â Â Â Â Â Â  1,107,747

Ti-7-147Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  596,001Â Â Â Â Â Â Â Â Â Â  1,107,589

Ti-7-148Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  595,439Â Â Â Â Â Â Â Â Â Â  1,107,538

Ti-7-149Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  595,111Â Â Â Â Â Â Â Â Â Â  1,107,567

Ti-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  594,576Â Â Â Â Â Â Â Â Â Â  1,107,360

Ti-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  593,266Â Â Â Â Â Â Â Â Â Â  1,107,033

Ti-7-152Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  592,923Â Â Â Â Â Â Â Â Â Â  1,106,907

Ti-7-153Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  592,375Â Â Â Â Â Â Â Â Â Â  1,106,812

Ti-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  592,043Â Â Â Â Â Â Â Â Â Â  1,106,723

Ti-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  591,495Â Â Â Â Â Â Â Â Â Â  1,106,642

Ti-7-156Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  591,069Â Â Â Â Â Â Â Â Â Â  1,106,555

Ti-7-157Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,917Â Â Â Â Â Â Â Â Â Â  1,106,452

Ti-7-158Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,692Â Â Â Â Â Â Â Â Â Â  1,106,577

Ti-7-159Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,950Â Â Â Â Â Â Â Â Â Â  1,106,387

Ti-7-160Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,555Â Â Â Â Â Â Â Â Â Â  1,106,357

Ti-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,508Â Â Â Â Â Â Â Â Â Â  1,106,294

Ti-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  588,511Â Â Â Â Â Â Â Â Â Â  1,106,271

Ti-7-163Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  588,166Â Â Â Â Â Â Â Â Â Â  1,106,184

Ti-7-164Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  587,443Â Â Â Â Â Â Â Â Â Â  1,105,946

Ti-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  586,940Â Â Â Â Â Â Â Â Â Â  1,105,880

Ti-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  586,541Â Â Â Â Â Â Â Â Â Â  1,105,690

Ti-7-167Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  586,307Â Â Â Â Â Â Â Â Â Â  1,105,425

Ti-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  586,275Â Â Â Â Â Â Â Â Â Â  1,105,303

Â Â Â Â Â  Description of Location of Point Number Ti-7-168: A point near the north end of the headlands at
Cape
Kiwanda
located in section 13 of township 4 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,879Â Â Â Â Â Â Â Â Â Â  1,105,024

Â Â Â Â Â  Description of Location of Point Number Ti-7-169: A point near the south end of the headlands at
Cape
Kiwanda
located in section 13 of township 4 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,943Â Â Â Â Â Â Â Â Â Â  1,105,176

Ti-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,920Â Â Â Â Â Â Â Â Â Â  1,105,306

Ti-7-172Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,785Â Â Â Â Â Â Â Â Â Â  1,105,489

Ti-7-173Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,486Â Â Â Â Â Â Â Â Â Â  1,105,725

Ti-7-174Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,067Â Â Â Â Â Â Â Â Â Â  1,105,949

Ti-7-175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  583,794Â Â Â Â Â Â Â Â Â Â  1,106,060

Ti-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  582,447Â Â Â Â Â Â Â Â Â Â  1,106,291

Ti-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  581,986Â Â Â Â Â Â Â Â Â Â  1,106,320

Ti-7-178Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  580,712Â Â Â Â Â Â Â Â Â Â  1,106,517

Ti-7-179Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  579,529Â Â Â Â Â Â Â Â Â Â  1,106,630

Ti-7-180Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  578,628Â Â Â Â Â Â Â Â Â Â  1,106,654

Ti-7-181Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  577,896Â Â Â Â Â Â Â Â Â Â  1,106,615

Ti-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  577,310Â Â Â Â Â Â Â Â Â Â  1,106,645

Ti-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  576,545Â Â Â Â Â Â Â Â Â Â  1,106,588

Â Â Â Â Â  Description of Location of Point Number Ti-7-183: A point near the north boundary of the
Nestucca
Spit
Park
located in section 25 of township 4 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  563,870Â Â Â Â Â Â Â Â Â Â  1,105,586

Â Â Â Â Â  Description of Location of Point Number Ti-7-184: A point near the south end of the
Nestucca
Bay
sand spit located in section 1 of township 5 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-185Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  563,121Â Â Â Â Â Â Â Â Â Â  1,105,422

Ti-7-186Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  562,775Â Â Â Â Â Â Â Â Â Â  1,105,342

Ti-7-187Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  562,449Â Â Â Â Â Â Â Â Â Â  1,104,966

Ti-7-188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  562,278Â Â Â Â Â Â Â Â Â Â  1,104,854

Ti-7-189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  561,494Â Â Â Â Â Â Â Â Â Â  1,104,672

Ti-7-190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  561,308Â Â Â Â Â Â Â Â Â Â  1,104,578

Ti-7-191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,941Â Â Â Â Â Â Â Â Â Â  1,104,548

Ti-7-192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,790Â Â Â Â Â Â Â Â Â Â  1,104,497

Ti-7-193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,754Â Â Â Â Â Â Â Â Â Â  1,104,397

Ti-7-194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,593Â Â Â Â Â Â Â Â Â Â  1,104,376

Ti-7-195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,372Â Â Â Â Â Â Â Â Â Â  1,104,290

Ti-7-196Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,241Â Â Â Â Â Â Â Â Â Â  1,104,283

Ti-7-197Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,241Â Â Â Â Â Â Â Â Â Â  1,104,363

Ti-7-198Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  560,165Â Â Â Â Â Â Â Â Â Â  1,104,416

Ti-7-199Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  559,565Â Â Â Â Â Â Â Â Â Â  1,104,234

Ti-7-200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  558,914Â Â Â Â Â Â Â Â Â Â  1,104,283

Ti-7-201Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  558,132Â Â Â Â Â Â Â Â Â Â  1,104,133

Ti-7-202Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  557,720Â Â Â Â Â Â Â Â Â Â  1,104,136

Ti-7-203Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  557,416Â Â Â Â Â Â Â Â Â Â  1,104,200

Ti-7-204Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  557,271Â Â Â Â Â Â Â Â Â Â  1,104,163

Ti-7-205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  557,145Â Â Â Â Â Â Â Â Â Â  1,104,234

Ti-7-206Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  556,767Â Â Â Â Â Â Â Â Â Â  1,104,137

Ti-7-207Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  556,598Â Â Â Â Â Â Â Â Â Â  1,103,953

Ti-7-208Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  556,495Â Â Â Â Â Â Â Â Â Â  1,103,660

Ti-7-209Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  556,206Â Â Â Â Â Â Â Â Â Â  1,103,587

Ti-7-210Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,796Â Â Â Â Â Â Â Â Â Â  1,103,647

Ti-7-210AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,558Â Â Â Â Â Â Â Â Â Â  1,103,839

Ti-7-210BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,399Â Â Â Â Â Â Â Â Â Â  1,103,485

Ti-7-211Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,268Â Â Â Â Â Â Â Â Â Â  1,103,430

Ti-7-212Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,080Â Â Â Â Â Â Â Â Â Â  1,103,479

Ti-7-213Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  554,132Â Â Â Â Â Â Â Â Â Â  1,103,160

Ti-7-214Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  553,822Â Â Â Â Â Â Â Â Â Â  1,103,024

Ti-7-215Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,907Â Â Â Â Â Â Â Â Â Â  1,103,002

Ti-7-216Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,509Â Â Â Â Â Â Â Â Â Â  1,102,822

Ti-7-217Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,330Â Â Â Â Â Â Â Â Â Â  1,102,906

Ti-7-218Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,144Â Â Â Â Â Â Â Â Â Â  1,102,790

Ti-7-219Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  551,268Â Â Â Â Â Â Â Â Â Â  1,102,583

Ti-7-220Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,789Â Â Â Â Â Â Â Â Â Â  1,102,443

Ti-7-221Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,365Â Â Â Â Â Â Â Â Â Â  1,102,446

Ti-7-222Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,132Â Â Â Â Â Â Â Â Â Â  1,102,342

Ti-7-223Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,616Â Â Â Â Â Â Â Â Â Â  1,102,223

Ti-7-224Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,021Â Â Â Â Â Â Â Â Â Â  1,102,086

Ti-7-225Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,515Â Â Â Â Â Â Â Â Â Â  1,102,174

Ti-7-226Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,045Â Â Â Â Â Â Â Â Â Â  1,101,928

Ti-7-227Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  547,650Â Â Â Â Â Â Â Â Â Â  1,101,841

Ti-7-228Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  547,137Â Â Â Â Â Â Â Â Â Â  1,101,762

Ti-7-229Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  546,721Â Â Â Â Â Â Â Â Â Â  1,101,592

Ti-7-230Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  546,598Â Â Â Â Â Â Â Â Â Â  1,101,590

Ti-7-231Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  546,179Â Â Â Â Â Â Â Â Â Â  1,101,457

Ti-7-232Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,927Â Â Â Â Â Â Â Â Â Â  1,101,496

Ti-7-233Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,736Â Â Â Â Â Â Â Â Â Â  1,101,282

Ti-7-234Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,227Â Â Â Â Â Â Â Â Â Â  1,101,182

Ti-7-234AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  544,521Â Â Â Â Â Â Â Â Â Â  1,100,882

Ti-7-235Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  544,030Â Â Â Â Â Â Â Â Â Â  1,100,781

Ti-7-236Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543,486Â Â Â Â Â Â Â Â Â Â  1,100,741

Ti-7-237Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543,049Â Â Â Â Â Â Â Â Â Â  1,100,540

Ti-7-238Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,679Â Â Â Â Â Â Â Â Â Â  1,100,713

Ti-7-239Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,576Â Â Â Â Â Â Â Â Â Â  1,100,809

Ti-7-239AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,571Â Â Â Â Â Â Â Â Â Â  1,100,910

Ti-7-239BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,633Â Â Â Â Â Â Â Â Â Â  1,100,971

Ti-7-239CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,222Â Â Â Â Â Â Â Â Â Â  1,101,135

Ti-7-240Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,526Â Â Â Â Â Â Â Â Â Â  1,100,550

Ti-7-241Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,447Â Â Â Â Â Â Â Â Â Â  1,100,496

Ti-7-242Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,422Â Â Â Â Â Â Â Â Â Â  1,100,430

Ti-7-243Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  540,945Â Â Â Â Â Â Â Â Â Â  1,100,110

Ti-7-244Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  540,457Â Â Â Â Â Â Â Â Â Â  1,100,012

Ti-7-245Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  540,099Â Â Â Â Â Â Â Â Â Â  1,099,832

Ti-7-246Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  539,845Â Â Â Â Â Â Â Â Â Â  1,099,625

Ti-7-247Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  539,847Â Â Â Â Â Â Â Â Â Â  1,099,586

Ti-7-248Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  539,744Â Â Â Â Â Â Â Â Â Â  1,099,482

Ti-7-249Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  539,703Â Â Â Â Â Â Â Â Â Â  1,099,466

Â Â Â Â Â  Description of Location of Point Number Ti-7-249: A point near the north end of the headlands on the north side of Cascade Head located in section 35 of township 5 south, range 11 west of the Willamette Meridian in
Tillamook
County
.

Ti-7-250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  523,326Â Â Â Â Â Â Â Â Â Â  1,094,861

Â Â Â Â Â  Description of Location of Point Number Ti-7-250:A point near the east end of the headlands on the south side of Cascade Head located in section 14 of township 6 south, range 11 west of the Willamette Meridian in Tillamook County.

Ti-7-250AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  522,807Â Â Â Â Â Â Â Â Â Â  1,095,300

Ti-7-250BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  522,247Â Â Â Â Â Â Â Â Â Â  1,095,417

Ti-7-251Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  522,189Â Â Â Â Â Â Â Â Â Â  1,095,089

Ti-7-252Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  521,960Â Â Â Â Â Â Â Â Â Â  1,094,886

Li-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  521,877Â Â Â Â Â Â Â Â Â Â  1,094,819

Â Â Â Â Â  Description of Location of Point Number Li-7-1: A point near the Tillamook-Lincoln county line.

Li-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,691Â Â Â Â Â Â Â Â Â Â  1,094,773

Li-7-2AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,502Â Â Â Â Â Â Â Â Â Â  1,094,647

Â Â Â Â Â  Description of Location of Point Number Li-7-2A: A point near the north end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,537Â Â Â Â Â Â Â Â Â Â  1,094,519

Â Â Â Â Â  Description of Location of Point Number Li-7-3: A point near the southwest end of the headlands at the south end of the sand spit at the mouth of the Salmon River located in section 23 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,263Â Â Â Â Â Â Â Â Â Â  1,094,410

Li-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,133Â Â Â Â Â Â Â Â Â Â  1,094,540

Li-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,997Â Â Â Â Â Â Â Â Â Â  1,094,408

Li-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,796Â Â Â Â Â Â Â Â Â Â  1,094,379

Li-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,587Â Â Â Â Â Â Â Â Â Â  1,094,221

Li-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,396Â Â Â Â Â Â Â Â Â Â  1,093,880

Li-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,408Â Â Â Â Â Â Â Â Â Â  1,093,725

Â Â Â Â Â  Description of Location of Point Number Li-7-10: A point near the north end of the headlands northwest of
Coon
Lake
located in section 22 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,136Â Â Â Â Â Â Â Â Â Â  1,093,626

Â Â Â Â Â  Description of Location of Point Number Li-7-11: A point near the south end of the headlands northwest of
Coon
Lake
located in section 22 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,059Â Â Â Â Â Â Â Â Â Â  1,093,671

Li-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,822Â Â Â Â Â Â Â Â Â Â  1,093,636

Li-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,635Â Â Â Â Â Â Â Â Â Â  1,093,559

Li-7-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,461Â Â Â Â Â Â Â Â Â Â  1,093,343

Li-7-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,415Â Â Â Â Â Â Â Â Â Â  1,093,152

Li-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,434Â Â Â Â Â Â Â Â Â Â  1,092,979

Â Â Â Â Â  Description of Location of Point Number Li-7-17: A point near the north end of the headlands north of the Town of
Road
Âs End located in section 22 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  515,292Â Â Â Â Â Â Â Â Â Â  1,092,596

Â Â Â Â Â  Description of Location of Point Number Li-7-18: A point near the south end of the headlands north of the Town of
Road
Âs End located in section 27 of township 6 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  515,261Â Â Â Â Â Â Â Â Â Â  1,092,731

Li-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  515,117Â Â Â Â Â Â Â Â Â Â  1,092,921

Li-7-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  515,021Â Â Â Â Â Â Â Â Â Â  1,093,010

Li-7-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  514,830Â Â Â Â Â Â Â Â Â Â  1,093,127

Li-7-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  514,602Â Â Â Â Â Â Â Â Â Â  1,093,209

Li-7-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  514,370Â Â Â Â Â Â Â Â Â Â  1,093,270

Li-7-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  514,191Â Â Â Â Â Â Â Â Â Â  1,093,279

Li-7-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  513,830Â Â Â Â Â Â Â Â Â Â  1,093,339

Li-7-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  513,491Â Â Â Â Â Â Â Â Â Â  1,093,357

Li-7-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  512,314Â Â Â Â Â Â Â Â Â Â  1,093,322

Li-7-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  512,224Â Â Â Â Â Â Â Â Â Â  1,093,336

Li-7-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  510,514Â Â Â Â Â Â Â Â Â Â  1,093,245

Li-7-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,812Â Â Â Â Â Â Â Â Â Â  1,093,179

Li-7-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,682Â Â Â Â Â Â Â Â Â Â  1,093,143

Li-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,435Â Â Â Â Â Â Â Â Â Â  1,093,101

Li-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,375Â Â Â Â Â Â Â Â Â Â  1,093,122

Li-7-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,069Â Â Â Â Â Â Â Â Â Â  1,093,034

Li-7-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  508,017Â Â Â Â Â Â Â Â Â Â  1,092,828

Li-7-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  506,696Â Â Â Â Â Â Â Â Â Â  1,092,542

Li-7-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,869Â Â Â Â Â Â Â Â Â Â  1,092,195

Li-7-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,734Â Â Â Â Â Â Â Â Â Â  1,092,146

Li-7-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,400Â Â Â Â Â Â Â Â Â Â  1,092,088

Li-7-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,271Â Â Â Â Â Â Â Â Â Â  1,092,007

Li-7-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,166Â Â Â Â Â Â Â Â Â Â  1,091,988

Li-7-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,008Â Â Â Â Â Â Â Â Â Â  1,092,005

Li-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  503,674Â Â Â Â Â Â Â Â Â Â  1,091,912

Li-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  503,312Â Â Â Â Â Â Â Â Â Â  1,091,872

Li-7-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  503,204Â Â Â Â Â Â Â Â Â Â  1,091,869

Li-7-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,847Â Â Â Â Â Â Â Â Â Â  1,091,774

Li-7-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,714Â Â Â Â Â Â Â Â Â Â  1,091,763

Li-7-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,386Â Â Â Â Â Â Â Â Â Â  1,091,756

Li-7-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,225Â Â Â Â Â Â Â Â Â Â  1,091,693

Li-7-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,143Â Â Â Â Â Â Â Â Â Â  1,091,693

Li-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,088Â Â Â Â Â Â Â Â Â Â  1,091,657

Li-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,988Â Â Â Â Â Â Â Â Â Â  1,091,631

Li-7-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,944Â Â Â Â Â Â Â Â Â Â  1,091,624

Li-7-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,722Â Â Â Â Â Â Â Â Â Â  1,091,592

Li-7-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,588Â Â Â Â Â Â Â Â Â Â  1,091,528

Li-7-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,497Â Â Â Â Â Â Â Â Â Â  1,091,503

Li-7-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,390Â Â Â Â Â Â Â Â Â Â  1,091,497

Li-7-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,365Â Â Â Â Â Â Â Â Â Â  1,091,486

Li-7-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,321Â Â Â Â Â Â Â Â Â Â  1,091,474

Li-7-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,298Â Â Â Â Â Â Â Â Â Â  1,091,463

Li-7-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500,850Â Â Â Â Â Â Â Â Â Â  1,091,391

Li-7-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500,718Â Â Â Â Â Â Â Â Â Â  1,091,411

Li-7-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  499,879Â Â Â Â Â Â Â Â Â Â  1,091,274

Li-7-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  499,385Â Â Â Â Â Â Â Â Â Â  1,091,157

Li-7-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  498,670Â Â Â Â Â Â Â Â Â Â  1,091,061

Li-7-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  497,823Â Â Â Â Â Â Â Â Â Â  1,090,866

Li-7-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  497,233Â Â Â Â Â Â Â Â Â Â  1,090,690

Li-7-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  496,422Â Â Â Â Â Â Â Â Â Â  1,090,594

Li-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  495,945Â Â Â Â Â Â Â Â Â Â  1,090,488

Li-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,473Â Â Â Â Â Â Â Â Â Â  1,090,275

Li-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,420Â Â Â Â Â Â Â Â Â Â  1,090,363

Li-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,284Â Â Â Â Â Â Â Â Â Â  1,090,309

Â Â Â Â Â  Description of Location of Point Number Li-7-73: A point near the north boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  493,843Â Â Â Â Â Â Â Â Â Â  1,090,125

Â Â Â Â Â  Description of Location of Point Number Li-7-74: A point near the south boundary of D River State Wayside located in section 15 of township 7 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  493,814Â Â Â Â Â Â Â Â Â Â  1,090,060

Li-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  492,402Â Â Â Â Â Â Â Â Â Â  1,089,616

Li-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  491,260Â Â Â Â Â Â Â Â Â Â  1,089,342

Li-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  491,166Â Â Â Â Â Â Â Â Â Â  1,089,322

Li-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  490,870Â Â Â Â Â Â Â Â Â Â  1,089,247

Li-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  489,928Â Â Â Â Â Â Â Â Â Â  1,089,005

Li-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  489,620Â Â Â Â Â Â Â Â Â Â  1,088,961

Li-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  488,669Â Â Â Â Â Â Â Â Â Â  1,088,949

Li-7-82AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  488,637Â Â Â Â Â Â Â Â Â Â  1,088,889

Li-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  488,075Â Â Â Â Â Â Â Â Â Â  1,088,663

Li-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  487,626Â Â Â Â Â Â Â Â Â Â  1,088,428

Li-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  486,116Â Â Â Â Â Â Â Â Â Â  1,088,374

Li-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  485,659Â Â Â Â Â Â Â Â Â Â  1,088,303

Li-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  485,091Â Â Â Â Â Â Â Â Â Â  1,088,202

Li-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  484,395Â Â Â Â Â Â Â Â Â Â  1,088,116

Li-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  484,358Â Â Â Â Â Â Â Â Â Â  1,088,149

Li-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  484,251Â Â Â Â Â Â Â Â Â Â  1,088,115

Li-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  483,284Â Â Â Â Â Â Â Â Â Â  1,087,949

Li-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,954Â Â Â Â Â Â Â Â Â Â  1,087,979

Li-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,712Â Â Â Â Â Â Â Â Â Â  1,087,963

Li-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,628Â Â Â Â Â Â Â Â Â Â  1,087,904

Li-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,564Â Â Â Â Â Â Â Â Â Â  1,088,018

Li-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,139Â Â Â Â Â Â Â Â Â Â  1,088,011

Li-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,591Â Â Â Â Â Â Â Â Â Â  1,087,794

Li-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,279Â Â Â Â Â Â Â Â Â Â  1,087,846

Li-7-98AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,081Â Â Â Â Â Â Â Â Â Â  1,087,939

Li-7-98BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  479,857Â Â Â Â Â Â Â Â Â Â  1,088,114

Li-7-98CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  479,781Â Â Â Â Â Â Â Â Â Â  1,088,257

Li-7-98DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  479,611Â Â Â Â Â Â Â Â Â Â  1,088,768

Li-7-98EÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  478,500Â Â Â Â Â Â Â Â Â Â  1,088,109

Li-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  478,397Â Â Â Â Â Â Â Â Â Â  1,087,758

Li-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  478,143Â Â Â Â Â Â Â Â Â Â  1,087,509

Li-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  476,617Â Â Â Â Â Â Â Â Â Â  1,086,979

Li-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  475,960Â Â Â Â Â Â Â Â Â Â  1,086,770

Li-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  474,682Â Â Â Â Â Â Â Â Â Â  1,086,574

Li-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  472,997Â Â Â Â Â Â Â Â Â Â  1,086,230

Li-7-104AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  471,682Â Â Â Â Â Â Â Â Â Â  1,085,904

Li-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  471,222Â Â Â Â Â Â Â Â Â Â  1,085,803

Li-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  469,714Â Â Â Â Â Â Â Â Â Â  1,085,429

Li-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  468,683Â Â Â Â Â Â Â Â Â Â  1,085,187

Li-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  467,756Â Â Â Â Â Â Â Â Â Â  1,084,910

Li-7-108AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  466,950Â Â Â Â Â Â Â Â Â Â  1,084,728

Li-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  466,375Â Â Â Â Â Â Â Â Â Â  1,084,556

Li-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  465,880Â Â Â Â Â Â Â Â Â Â  1,084,494

Li-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  464,770Â Â Â Â Â Â Â Â Â Â  1,084,177

Li-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  463,989Â Â Â Â Â Â Â Â Â Â  1,084,045

Li-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  463,900Â Â Â Â Â Â Â Â Â Â  1,084,075

Li-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  463,616Â Â Â Â Â Â Â Â Â Â  1,083,926

Li-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  463,441Â Â Â Â Â Â Â Â Â Â  1,083,928

Li-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  462,754Â Â Â Â Â Â Â Â Â Â  1,083,621

Li-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  461,686Â Â Â Â Â Â Â Â Â Â  1,083,458

Li-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  461,447Â Â Â Â Â Â Â Â Â Â  1,083,355

Â Â Â Â Â  Description of Location of Point Number Li-7-118: A point near the north boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460,819Â Â Â Â Â Â Â Â Â Â  1,083,224

Â Â Â Â Â  Description of Location of Point Number Li-7-119: A point near the south boundary of Gleneden Beach State Wayside located in section 16 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460,676Â Â Â Â Â Â Â Â Â Â  1,083,165

Li-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460,619Â Â Â Â Â Â Â Â Â Â  1,083,189

Li-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460,479Â Â Â Â Â Â Â Â Â Â  1,083,124

Li-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459,842Â Â Â Â Â Â Â Â Â Â  1,083,160

Li-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459,810Â Â Â Â Â Â Â Â Â Â  1,083,056

Li-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459,526Â Â Â Â Â Â Â Â Â Â  1,082,851

Li-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  458,278Â Â Â Â Â Â Â Â Â Â  1,082,499

Li-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,957Â Â Â Â Â Â Â Â Â Â  1,082,503

Li-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,823Â Â Â Â Â Â Â Â Â Â  1,082,373

Li-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,388Â Â Â Â Â Â Â Â Â Â  1,082,257

Li-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,345Â Â Â Â Â Â Â Â Â Â  1,082,264

Li-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,943Â Â Â Â Â Â Â Â Â Â  1,082,145

Li-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,756Â Â Â Â Â Â Â Â Â Â  1,082,195

Li-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,730Â Â Â Â Â Â Â Â Â Â  1,082,131

Li-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,340Â Â Â Â Â Â Â Â Â Â  1,081,936

Li-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455,440Â Â Â Â Â Â Â Â Â Â  1,081,686

Li-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455,234Â Â Â Â Â Â Â Â Â Â  1,081,688

Li-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455,151Â Â Â Â Â Â Â Â Â Â  1,081,688

Li-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,875Â Â Â Â Â Â Â Â Â Â  1,081,542

Li-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,469Â Â Â Â Â Â Â Â Â Â  1,081,462

Li-7-140Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,339Â Â Â Â Â Â Â Â Â Â  1,081,439

Li-7-141Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,258Â Â Â Â Â Â Â Â Â Â  1,081,423

Li-7-142Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,718Â Â Â Â Â Â Â Â Â Â  1,081,178

Li-7-143Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,426Â Â Â Â Â Â Â Â Â Â  1,081,102

Li-7-144Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,947Â Â Â Â Â Â Â Â Â Â  1,081,025

Li-7-145Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,852Â Â Â Â Â Â Â Â Â Â  1,080,925

Li-7-146Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,855Â Â Â Â Â Â Â Â Â Â  1,080,644

Li-7-147Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,729Â Â Â Â Â Â Â Â Â Â  1,080,569

Li-7-148Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,344Â Â Â Â Â Â Â Â Â Â  1,080,438

Li-7-149Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,162Â Â Â Â Â Â Â Â Â Â  1,080,331

Li-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,005Â Â Â Â Â Â Â Â Â Â  1,080,288

Â Â Â Â Â  Description of Location of Point Number Li-7-150: A point near the north boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,586Â Â Â Â Â Â Â Â Â Â  1,080,122

Â Â Â Â Â  Description of Location of Point Number Li-7-151: A point near the south boundary of Lincoln Beach State Wayside located in section 28 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-152Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,196Â Â Â Â Â Â Â Â Â Â  1,079,877

Li-7-153Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,126Â Â Â Â Â Â Â Â Â Â  1,079,731

Li-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,167Â Â Â Â Â Â Â Â Â Â  1,079,513

Â Â Â Â Â  Description of Location of Point Number Li-7-154:A point near the north end of the headlands on the north side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  449,614Â Â Â Â Â Â Â Â Â Â  1,079,632

Â Â Â Â Â  Description of Location of Point Number Li-7-155: A point near the south end of the headlands on the south side of Fishing Rock located in section 29 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-156Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  449,234Â Â Â Â Â Â Â Â Â Â  1,079,367

Li-7-157Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,636Â Â Â Â Â Â Â Â Â Â  1,079,264

Li-7-158Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,598Â Â Â Â Â Â Â Â Â Â  1,079,333

Li-7-159Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,314Â Â Â Â Â Â Â Â Â Â  1,079,308

Li-7-160Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,214Â Â Â Â Â Â Â Â Â Â  1,079,378

Li-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,095Â Â Â Â Â Â Â Â Â Â  1,079,385

Â Â Â Â Â  Description of Location of Point Number Li-7-161: A point near the north boundary of
Fogarty
Creek
State Park
located in section 32 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,462Â Â Â Â Â Â Â Â Â Â  1,079,064

Â Â Â Â Â  Description of Location of Point Number Li-7-162: A point near the south boundary of
Fogarty
Creek
State Park
located in section 32 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-163Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,359Â Â Â Â Â Â Â Â Â Â  1,078,881

Li-7-164Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,289Â Â Â Â Â Â Â Â Â Â  1,078,862

Li-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,192Â Â Â Â Â Â Â Â Â Â  1,078,622

Â Â Â Â Â  Description of Location of Point Number Li-7-165: A point near the north end of the headlands on the north side of
Boiler
Bay
located in section 32 of township 8 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,584Â Â Â Â Â Â Â Â Â Â  1,073,460

Â Â Â Â Â  Description of Location of Point Number Li-7-166: A point near the northwest end of the headlands on the north side of Whale Cove located in section 18 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-166AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,612Â Â Â Â Â Â Â Â Â Â  1,073,565

Li-7-166BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,470Â Â Â Â Â Â Â Â Â Â  1,073,776

Li-7-166CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,518Â Â Â Â Â Â Â Â Â Â  1,073,943

Li-7-167Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,432Â Â Â Â Â Â Â Â Â Â  1,074,035

Li-7-167AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,274Â Â Â Â Â Â Â Â Â Â  1,074,000

Â Â Â Â Â  Description of Location of Point Number Li-7-167A: A point near the southeast end of a short sand beach on the northeast side of Whale Cove located in section 17 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  416,791Â Â Â Â Â Â Â Â Â Â  1,074,778

Â Â Â Â Â  Description of Location of Point Number Li-7-168:A point near the south end of the headlands south of Otter Crest located in section 29 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  416,481Â Â Â Â Â Â Â Â Â Â  1,074,645

Li-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  416,355Â Â Â Â Â Â Â Â Â Â  1,074,507

Â Â Â Â Â  Description of Location of Point Number Li-7-170: A point near the north end of the headlands north of DevilÂs Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  415,895Â Â Â Â Â Â Â Â Â Â  1,074,529

Â Â Â Â Â  Description of Location of Point Number Li-7-171: A point near the south end of the headlands north of DevilÂs Punch Bowl located in section 32 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-172Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  415,863Â Â Â Â Â Â Â Â Â Â  1,074,660

Li-7-173Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  415,268Â Â Â Â Â Â Â Â Â Â  1,074,655

Li-7-174Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,849Â Â Â Â Â Â Â Â Â Â  1,074,703

Li-7-175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,615Â Â Â Â Â Â Â Â Â Â  1,074,584

Li-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,600Â Â Â Â Â Â Â Â Â Â  1,074,476

Â Â Â Â Â  Description of Location of Point Number Li-7-176: A point near the north end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  413,971Â Â Â Â Â Â Â Â Â Â  1,075,294

Â Â Â Â Â  Description of Location of Point Number Li-7-177: A point near the south end of the headlands at Otter Rock located in section 32 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-178Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  413,506Â Â Â Â Â Â Â Â Â Â  1,075,645

Li-7-179Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  412,961Â Â Â Â Â Â Â Â Â Â  1,075,950

Li-7-180Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  412,559Â Â Â Â Â Â Â Â Â Â  1,076,104

Li-7-181Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  411,922Â Â Â Â Â Â Â Â Â Â  1,076,232

Li-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  411,277Â Â Â Â Â Â Â Â Â Â  1,076,281

Â Â Â Â Â  Description of Location of Point Number Li-7-182: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 9 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  398,161Â Â Â Â Â Â Â Â Â Â  1,074,515

Â Â Â Â Â  Description of Location of Point Number Li-7-183: A point near Moloch Creek located in section 17 of township 10 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  397,774Â Â Â Â Â Â Â Â Â Â  1,074,441

Li-7-185Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  397,597Â Â Â Â Â Â Â Â Â Â  1,074,358

Li-7-186Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  397,330Â Â Â Â Â Â Â Â Â Â  1,074,317

Li-7-187Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  397,266Â Â Â Â Â Â Â Â Â Â  1,074,257

Li-7-188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  397,004Â Â Â Â Â Â Â Â Â Â  1,074,240

Li-7-189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  396,996Â Â Â Â Â Â Â Â Â Â  1,074,177

Li-7-190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  396,723Â Â Â Â Â Â Â Â Â Â  1,074,107

Li-7-191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  396,479Â Â Â Â Â Â Â Â Â Â  1,074,084

Li-7-192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  396,049Â Â Â Â Â Â Â Â Â Â  1,073,960

Li-7-193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  396,026Â Â Â Â Â Â Â Â Â Â  1,073,913

Li-7-194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  395,585Â Â Â Â Â Â Â Â Â Â  1,073,817

Li-7-195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  395,339Â Â Â Â Â Â Â Â Â Â  1,073,746

Li-7-195AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  395,290Â Â Â Â Â Â Â Â Â Â  1,073,652

Li-7-195BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  395,205Â Â Â Â Â Â Â Â Â Â  1,073,696

Li-7-196Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  395,015Â Â Â Â Â Â Â Â Â Â  1,073,632

Li-7-197Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  394,516Â Â Â Â Â Â Â Â Â Â  1,073,514

Li-7-198Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  394,167Â Â Â Â Â Â Â Â Â Â  1,073,394

Li-7-199Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  393,827Â Â Â Â Â Â Â Â Â Â  1,073,198

Li-7-200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  393,720Â Â Â Â Â Â Â Â Â Â  1,073,104

Li-7-201Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  393,129Â Â Â Â Â Â Â Â Â Â  1,073,076

Li-7-202Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  392,896Â Â Â Â Â Â Â Â Â Â  1,073,021

Li-7-203Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  392,787Â Â Â Â Â Â Â Â Â Â  1,072,999

Li-7-204Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  392,709Â Â Â Â Â Â Â Â Â Â  1,072,972

Li-7-205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  392,212Â Â Â Â Â Â Â Â Â Â  1,072,892

Li-7-206Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  391,492Â Â Â Â Â Â Â Â Â Â  1,072,659

Li-7-207Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  391,328Â Â Â Â Â Â Â Â Â Â  1,072,630

Li-7-208Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  390,819Â Â Â Â Â Â Â Â Â Â  1,072,450

Li-7-209Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  390,258Â Â Â Â Â Â Â Â Â Â  1,072,167

Li-7-210Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  390,118Â Â Â Â Â Â Â Â Â Â  1,072,149

Li-7-211Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  389,984Â Â Â Â Â Â Â Â Â Â  1,072,013

Li-7-212Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  389,313Â Â Â Â Â Â Â Â Â Â  1,071,566

Li-7-213Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  389,069Â Â Â Â Â Â Â Â Â Â  1,071,264

Li-7-214Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  388,955Â Â Â Â Â Â Â Â Â Â  1,071,051

Li-7-215Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  388,946Â Â Â Â Â Â Â Â Â Â  1,070,768

Â Â Â Â Â  Description of Location of Point Number Li-7-215: A point near the north end of the headlands on the north side of Yaquina Head located in section 30 of township 10 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-216Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,772Â Â Â Â Â Â Â Â Â Â  1,073,534

Â Â Â Â Â  Description of Location of Point Number Li-7-216: A point near the southeast end of the headlands on the south side of Yaquina Head located in section 29 of township 10 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-217Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,563Â Â Â Â Â Â Â Â Â Â  1,073,912

Li-7-218Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,386Â Â Â Â Â Â Â Â Â Â  1,074,085

Li-7-219Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,128Â Â Â Â Â Â Â Â Â Â  1,074,260

Li-7-220Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  386,676Â Â Â Â Â Â Â Â Â Â  1,074,440

Li-7-221Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  386,012Â Â Â Â Â Â Â Â Â Â  1,074,651

Li-7-222Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  385,108Â Â Â Â Â Â Â Â Â Â  1,074,857

Li-7-223Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  384,494Â Â Â Â Â Â Â Â Â Â  1,074,912

Li-7-223AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  384,156Â Â Â Â Â Â Â Â Â Â  1,074,959

Li-7-224Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  383,966Â Â Â Â Â Â Â Â Â Â  1,075,015

Li-7-225Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  383,702Â Â Â Â Â Â Â Â Â Â  1,075,148

Li-7-226Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  383,577Â Â Â Â Â Â Â Â Â Â  1,075,050

Li-7-227Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  383,213Â Â Â Â Â Â Â Â Â Â  1,074,990

Li-7-228Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  382,719Â Â Â Â Â Â Â Â Â Â  1,074,996

Li-7-229Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  382,476Â Â Â Â Â Â Â Â Â Â  1,075,069

Li-7-230Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  382,105Â Â Â Â Â Â Â Â Â Â  1,075,222

Li-7-231Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  382,036Â Â Â Â Â Â Â Â Â Â  1,075,230

Li-7-232Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  381,708Â Â Â Â Â Â Â Â Â Â  1,074,913

Li-7-233Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  381,443Â Â Â Â Â Â Â Â Â Â  1,074,806

Li-7-234Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  380,262Â Â Â Â Â Â Â Â Â Â  1,074,523

Li-7-235Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  379,963Â Â Â Â Â Â Â Â Â Â  1,074,392

Li-7-236Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  379,795Â Â Â Â Â Â Â Â Â Â  1,074,402

Li-7-237Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  379,148Â Â Â Â Â Â Â Â Â Â  1,074,225

Li-7-238Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  378,944Â Â Â Â Â Â Â Â Â Â  1,074,198

Li-7-239Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  378,034Â Â Â Â Â Â Â Â Â Â  1,074,043

Li-7-240Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,914Â Â Â Â Â Â Â Â Â Â  1,073,941

Li-7-241Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,641Â Â Â Â Â Â Â Â Â Â  1,073,892

Li-7-242Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,310Â Â Â Â Â Â Â Â Â Â  1,073,746

Li-7-243Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,291Â Â Â Â Â Â Â Â Â Â  1,073,577

Li-7-243AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,167Â Â Â Â Â Â Â Â Â Â  1,073,496

Li-7-243BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  377,031Â Â Â Â Â Â Â Â Â Â  1,073,571

Li-7-244Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  376,880Â Â Â Â Â Â Â Â Â Â  1,073,574

Li-7-245Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  376,584Â Â Â Â Â Â Â Â Â Â  1,073,490

Li-7-246Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  375,537Â Â Â Â Â Â Â Â Â Â  1,073,472

Li-7-247Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  375,067Â Â Â Â Â Â Â Â Â Â  1,073,373

Li-7-248Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  375,072Â Â Â Â Â Â Â Â Â Â  1,073,290

Li-7-249Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,935Â Â Â Â Â Â Â Â Â Â  1,073,281

Li-7-250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,920Â Â Â Â Â Â Â Â Â Â  1,073,300

Li-7-251Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,783Â Â Â Â Â Â Â Â Â Â  1,073,293

Li-7-252Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,324Â Â Â Â Â Â Â Â Â Â  1,073,158

Li-7-253Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,089Â Â Â Â Â Â Â Â Â Â  1,073,032

Li-7-254Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  374,016Â Â Â Â Â Â Â Â Â Â  1,072,856

Li-7-255Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  373,826Â Â Â Â Â Â Â Â Â Â  1,072,845

Li-7-256Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  373,821Â Â Â Â Â Â Â Â Â Â  1,072,880

Li-7-257Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  373,184Â Â Â Â Â Â Â Â Â Â  1,072,824

Li-7-258Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  373,116Â Â Â Â Â Â Â Â Â Â  1,072,886

Li-7-259Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  372,539Â Â Â Â Â Â Â Â Â Â  1,072,719

Li-7-260Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  372,411Â Â Â Â Â Â Â Â Â Â  1,072,706

Li-7-261Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,864Â Â Â Â Â Â Â Â Â Â  1,072,554

Li-7-262Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,541Â Â Â Â Â Â Â Â Â Â  1,072,396

Li-7-263Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  370,453Â Â Â Â Â Â Â Â Â Â  1,072,227

Li-7-264Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,991Â Â Â Â Â Â Â Â Â Â  1,072,262

Li-7-265Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,852Â Â Â Â Â Â Â Â Â Â  1,072,347

Li-7-266Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,368Â Â Â Â Â Â Â Â Â Â  1,072,602

Li-7-266AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  368,949Â Â Â Â Â Â Â Â Â Â  1,073,035

Li-7-267Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  367,806Â Â Â Â Â Â Â Â Â Â  1,072,273

Li-7-268Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  365,746Â Â Â Â Â Â Â Â Â Â  1,071,373

Li-7-269Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  365,649Â Â Â Â Â Â Â Â Â Â  1,071,378

Â Â Â Â Â  Description of Location of Point Number Li-7-269: A point near the south jetty at the entrance to
Yaquina
Bay
located in section 18 of township 11 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-270Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,495Â Â Â Â Â Â Â Â Â Â  1,071,556

Â Â Â Â Â  Description of Location of Point Number Li-7-270:A point near the south boundary of the
South
Newport
Park
located in section 19 of township 11 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-271Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  358,777Â Â Â Â Â Â Â Â Â Â  1,071,368

Li-7-272Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  357,591Â Â Â Â Â Â Â Â Â Â  1,071,246

Li-7-273Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  357,104Â Â Â Â Â Â Â Â Â Â  1,071,144

Li-7-274Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,080Â Â Â Â Â Â Â Â Â Â  1,071,008

Li-7-275Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  355,648Â Â Â Â Â Â Â Â Â Â  1,071,008

Li-7-276Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  354,873Â Â Â Â Â Â Â Â Â Â  1,070,907

Li-7-277Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,593Â Â Â Â Â Â Â Â Â Â  1,070,800

Li-7-278Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,505Â Â Â Â Â Â Â Â Â Â  1,070,756

Li-7-279Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,174Â Â Â Â Â Â Â Â Â Â  1,070,667

Li-7-280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  352,967Â Â Â Â Â Â Â Â Â Â  1,070,584

Li-7-281Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  352,466Â Â Â Â Â Â Â Â Â Â  1,070,600

Li-7-282Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  351,458Â Â Â Â Â Â Â Â Â Â  1,070,441

Li-7-283Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350,947Â Â Â Â Â Â Â Â Â Â  1,070,421

Li-7-284Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350,775Â Â Â Â Â Â Â Â Â Â  1,070,438

Li-7-285Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350,420Â Â Â Â Â Â Â Â Â Â  1,070,324

Li-7-286Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350,027Â Â Â Â Â Â Â Â Â Â  1,070,278

Li-7-287Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  349,666Â Â Â Â Â Â Â Â Â Â  1,070,202

Li-7-288Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,278Â Â Â Â Â Â Â Â Â Â  1,070,067

Li-7-289Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,871Â Â Â Â Â Â Â Â Â Â  1,070,120

Li-7-290Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,063Â Â Â Â Â Â Â Â Â Â  1,069,889

Li-7-291Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  346,876Â Â Â Â Â Â Â Â Â Â  1,069,885

Li-7-292Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  346,841Â Â Â Â Â Â Â Â Â Â  1,069,757

Li-7-293Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  346,124Â Â Â Â Â Â Â Â Â Â  1,069,672

Â Â Â Â Â  Description of Location of Point Number Li-7-293: A point near the north boundary of
Lost
Creek
Park
located in section 6 of township 12 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-294Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  339,166Â Â Â Â Â Â Â Â Â Â  1,068,589

Â Â Â Â Â  Description of Location of Point Number Li-7-294: A point near the south boundary of
Lost
Creek
Park
located in section 7 of township 12 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-295Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  337,635Â Â Â Â Â Â Â Â Â Â  1,068,437

Li-7-295AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  337,344Â Â Â Â Â Â Â Â Â Â  1,068,375

Li-7-296Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  336,132Â Â Â Â Â Â Â Â Â Â  1,068,226

Â Â Â Â Â  Description of Location of Point Number Li-7-296: A point near the north boundary of
Ona
Beach
Park
located in section 18 of township 12 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-297Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  333,385Â Â Â Â Â Â Â Â Â Â  1,068,450

Â Â Â Â Â  Description of Location of Point Number Li-7-297: A point near the south boundary of
Ona
Beach
Park
located in section 18 of township 12 south, range 11 west of the Willamette Meridian in
Lincoln
County
.

Li-7-297AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  333,092Â Â Â Â Â Â Â Â Â Â  1,068,723

Li-7-297BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  332,550Â Â Â Â Â Â Â Â Â Â  1,068,009

Li-7-298Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  332,261Â Â Â Â Â Â Â Â Â Â  1,067,861

Li-7-299Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  331,651Â Â Â Â Â Â Â Â Â Â  1,067,607

Li-7-300Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,909Â Â Â Â Â Â Â Â Â Â  1,067,332

Li-7-301Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,212Â Â Â Â Â Â Â Â Â Â  1,067,169

Li-7-302Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  329,775Â Â Â Â Â Â Â Â Â Â  1,067,021

Li-7-303Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  329,055Â Â Â Â Â Â Â Â Â Â  1,066,830

Li-7-304Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  328,374Â Â Â Â Â Â Â Â Â Â  1,066,629

Li-7-305Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,559Â Â Â Â Â Â Â Â Â Â  1,066,454

Li-7-306Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,920Â Â Â Â Â Â Â Â Â Â  1,066,268

Li-7-307Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,218Â Â Â Â Â Â Â Â Â Â  1,066,154

Li-7-308Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,986Â Â Â Â Â Â Â Â Â Â  1,066,159

Li-7-309Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,483Â Â Â Â Â Â Â Â Â Â  1,066,088

Li-7-310Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,302Â Â Â Â Â Â Â Â Â Â  1,065,997

Li-7-311Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324,853Â Â Â Â Â Â Â Â Â Â  1,065,953

Li-7-312Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324,539Â Â Â Â Â Â Â Â Â Â  1,065,816

Li-7-313Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324,277Â Â Â Â Â Â Â Â Â Â  1,065,641

Li-7-314Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  323,667Â Â Â Â Â Â Â Â Â Â  1,065,529

Â Â Â Â Â  Description of Location of Point Number Li-7-314: A point near the north boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-315Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,726Â Â Â Â Â Â Â Â Â Â  1,065,519

Â Â Â Â Â  Description of Location of Point Number Li-7-315: A point near the south boundary of Seal Rock Wayside located in section 25 of township 12 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-316Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,532Â Â Â Â Â Â Â Â Â Â  1,065,529

Li-7-317Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,312Â Â Â Â Â Â Â Â Â Â  1,065,480

Li-7-318Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,532Â Â Â Â Â Â Â Â Â Â  1,065,461

Li-7-319Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,414Â Â Â Â Â Â Â Â Â Â  1,065,298

Li-7-320Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,226Â Â Â Â Â Â Â Â Â Â  1,065,448

Li-7-321Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,971Â Â Â Â Â Â Â Â Â Â  1,065,448

Li-7-321AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,492Â Â Â Â Â Â Â Â Â Â  1,065,294

Li-7-322Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,154Â Â Â Â Â Â Â Â Â Â  1,065,308

Li-7-323Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,976Â Â Â Â Â Â Â Â Â Â  1,065,381

Li-7-324Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,830Â Â Â Â Â Â Â Â Â Â  1,065,333

Li-7-325Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,653Â Â Â Â Â Â Â Â Â Â  1,065,141

Â Â Â Â Â  Description of Location of Point Number Li-7-325: A point near the north end of the headlands north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-326Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,285Â Â Â Â Â Â Â Â Â Â  1,065,020

Â Â Â Â Â  Description of Location of Point Number Li-7-326: A point near the south end of the headlands, north of Squaw Creek located in section 36 of township 12 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-327Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,254Â Â Â Â Â Â Â Â Â Â  1,065,127

Li-7-328Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,017Â Â Â Â Â Â Â Â Â Â  1,065,300

Li-7-329Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,684Â Â Â Â Â Â Â Â Â Â  1,065,368

Li-7-330Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,039Â Â Â Â Â Â Â Â Â Â  1,065,567

Li-7-331Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,962Â Â Â Â Â Â Â Â Â Â  1,065,616

Li-7-332Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,553Â Â Â Â Â Â Â Â Â Â  1,065,733

Li-7-333Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,986Â Â Â Â Â Â Â Â Â Â  1,065,786

Li-7-334Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,190Â Â Â Â Â Â Â Â Â Â  1,065,631

Li-7-335Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  315,455Â Â Â Â Â Â Â Â Â Â  1,065,643

Li-7-336Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  313,346Â Â Â Â Â Â Â Â Â Â  1,065,757

Li-7-337Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  312,115Â Â Â Â Â Â Â Â Â Â  1,065,744

Li-7-338Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  310,799Â Â Â Â Â Â Â Â Â Â  1,065,676

Li-7-339Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  310,624Â Â Â Â Â Â Â Â Â Â  1,065,655

Li-7-340Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  307,274Â Â Â Â Â Â Â Â Â Â  1,065,368

Li-7-341Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  306,081Â Â Â Â Â Â Â Â Â Â  1,065,272

Li-7-342Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  303,876Â Â Â Â Â Â Â Â Â Â  1,065,014

Li-7-342AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  302,717Â Â Â Â Â Â Â Â Â Â  1,064,861

Li-7-343Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  302,009Â Â Â Â Â Â Â Â Â Â  1,064,789

Li-7-344Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  300,597Â Â Â Â Â Â Â Â Â Â  1,064,626

Li-7-344AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  299,559Â Â Â Â Â Â Â Â Â Â  1,064,546

Li-7-345Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  298,873Â Â Â Â Â Â Â Â Â Â  1,064,546

Li-7-346Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  298,361Â Â Â Â Â Â Â Â Â Â  1,064,661

Li-7-347Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  297,708Â Â Â Â Â Â Â Â Â Â  1,064,983

Li-7-348Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  297,499Â Â Â Â Â Â Â Â Â Â  1,065,264

Li-7-349Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  297,441Â Â Â Â Â Â Â Â Â Â  1,065,520

Li-7-350Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  297,481Â Â Â Â Â Â Â Â Â Â  1,065,745

Li-7-351Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,474Â Â Â Â Â Â Â Â Â Â  1,065,819

Li-7-352Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,365Â Â Â Â Â Â Â Â Â Â  1,065,659

Li-7-353Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,135Â Â Â Â Â Â Â Â Â Â  1,065,187

Li-7-354Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  294,851Â Â Â Â Â Â Â Â Â Â  1,064,836

Li-7-355Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  294,333Â Â Â Â Â Â Â Â Â Â  1,064,433

Li-7-356Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  293,843Â Â Â Â Â Â Â Â Â Â  1,064,235

Li-7-357Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  293,610Â Â Â Â Â Â Â Â Â Â  1,064,140

Â Â Â Â Â  Description of Location of Point Number Li-7-357: A point near the north boundary of
Governor
Patterson
Memorial Park
located in section 25 of township 13 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-358Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  289,703Â Â Â Â Â Â Â Â Â Â  1,063,527

Â Â Â Â Â  Description of Location of Point Number Li-7-358: A point near the south boundary of
Governor
Patterson
Memorial Park
located in section 25 of township 13 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-359Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  289,041Â Â Â Â Â Â Â Â Â Â  1,063,368

Li-7-360Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,797Â Â Â Â Â Â Â Â Â Â  1,063,355

Li-7-361Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,639Â Â Â Â Â Â Â Â Â Â  1,063,301

Li-7-362Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,337Â Â Â Â Â Â Â Â Â Â  1,063,295

Li-7-363Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,294Â Â Â Â Â Â Â Â Â Â  1,063,262

Li-7-364Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  287,261Â Â Â Â Â Â Â Â Â Â  1,063,041

Li-7-365Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  286,718Â Â Â Â Â Â Â Â Â Â  1,062,961

Li-7-366Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  286,312Â Â Â Â Â Â Â Â Â Â  1,062,836

Li-7-367Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  286,113Â Â Â Â Â Â Â Â Â Â  1,062,831

Li-7-368Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  286,084Â Â Â Â Â Â Â Â Â Â  1,062,893

Li-7-369Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  285,824Â Â Â Â Â Â Â Â Â Â  1,062,895

Li-7-370Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  285,212Â Â Â Â Â Â Â Â Â Â  1,062,781

Li-7-371Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  285,027Â Â Â Â Â Â Â Â Â Â  1,062,709

Li-7-372Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  284,609Â Â Â Â Â Â Â Â Â Â  1,062,608

Li-7-373Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  284,253Â Â Â Â Â Â Â Â Â Â  1,062,595

Li-7-374Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283,650Â Â Â Â Â Â Â Â Â Â  1,062,426

Li-7-375Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283,530Â Â Â Â Â Â Â Â Â Â  1,062,418

Li-7-376Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283,344Â Â Â Â Â Â Â Â Â Â  1,062,332

Li-7-377Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283,033Â Â Â Â Â Â Â Â Â Â  1,062,340

Â Â Â Â Â  Description of Location of Point Number Li-7-377: A point near the north boundary of
Beachside
State Park
located in section 2 of township 14 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-378Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,579Â Â Â Â Â Â Â Â Â Â  1,062,025

Â Â Â Â Â  Description of Location of Point Number Li-7-378: A point near the south boundary of
Beachside
State Park
located in section 2 of township 14 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Li-7-379Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,316Â Â Â Â Â Â Â Â Â Â  1,061,896

Li-7-380Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,153Â Â Â Â Â Â Â Â Â Â  1,061,959

Li-7-381Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,897Â Â Â Â Â Â Â Â Â Â  1,062,221

Li-7-382Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,810Â Â Â Â Â Â Â Â Â Â  1,062,238

Li-7-383Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,471Â Â Â Â Â Â Â Â Â Â  1,062,184

Li-7-384Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,189Â Â Â Â Â Â Â Â Â Â  1,062,025

Li-7-385Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,000Â Â Â Â Â Â Â Â Â Â  1,061,989

Li-7-386Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,590Â Â Â Â Â Â Â Â Â Â  1,061,901

Li-7-387Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,530Â Â Â Â Â Â Â Â Â Â  1,061,890

Li-7-388Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,422Â Â Â Â Â Â Â Â Â Â  1,061,867

Li-7-389Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,397Â Â Â Â Â Â Â Â Â Â  1,061,861

Li-7-390Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  277,667Â Â Â Â Â Â Â Â Â Â  1,061,718

Li-7-391Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  277,519Â Â Â Â Â Â Â Â Â Â  1,061,667

Li-7-392Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  277,394Â Â Â Â Â Â Â Â Â Â  1,061,450

Li-7-393Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  277,109Â Â Â Â Â Â Â Â Â Â  1,061,300

Li-7-394Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  276,930Â Â Â Â Â Â Â Â Â Â  1,061,241

Li-7-395Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  276,633Â Â Â Â Â Â Â Â Â Â  1,061,214

Li-7-396Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  276,485Â Â Â Â Â Â Â Â Â Â  1,061,088

Li-7-396AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  275,876Â Â Â Â Â Â Â Â Â Â  1,061,042

Li-7-397Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  275,149Â Â Â Â Â Â Â Â Â Â  1,060,896

Li-7-398Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  274,953Â Â Â Â Â Â Â Â Â Â  1,060,869

Li-7-399Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  274,824Â Â Â Â Â Â Â Â Â Â  1,060,797

Li-7-400Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  274,004Â Â Â Â Â Â Â Â Â Â  1,060,607

Li-7-401Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  273,342Â Â Â Â Â Â Â Â Â Â  1,060,521

Li-7-402Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  273,123Â Â Â Â Â Â Â Â Â Â  1,060,462

Li-7-403Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,973Â Â Â Â Â Â Â Â Â Â  1,060,462

Li-7-403AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,878Â Â Â Â Â Â Â Â Â Â  1,060,433

Li-7-403BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,896Â Â Â Â Â Â Â Â Â Â  1,060,393

Li-7-403CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,820Â Â Â Â Â Â Â Â Â Â  1,060,374

Li-7-403DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,830Â Â Â Â Â Â Â Â Â Â  1,060,421

Li-7-404Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,651Â Â Â Â Â Â Â Â Â Â  1,060,364

Li-7-405Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,426Â Â Â Â Â Â Â Â Â Â  1,060,299

Li-7-406Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,203Â Â Â Â Â Â Â Â Â Â  1,060,283

Li-7-407Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,128Â Â Â Â Â Â Â Â Â Â  1,060,234

Li-7-408Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,948Â Â Â Â Â Â Â Â Â Â  1,060,204

Li-7-409Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,876Â Â Â Â Â Â Â Â Â Â  1,060,227

Li-7-410Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,776Â Â Â Â Â Â Â Â Â Â  1,060,205

Li-7-411Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,517Â Â Â Â Â Â Â Â Â Â  1,060,175

Li-7-412Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,384Â Â Â Â Â Â Â Â Â Â  1,060,219

Li-7-413Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,248Â Â Â Â Â Â Â Â Â Â  1,060,129

Li-7-414Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,079Â Â Â Â Â Â Â Â Â Â  1,060,107

Li-7-415Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,975Â Â Â Â Â Â Â Â Â Â  1,060,035

Li-7-416Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,235Â Â Â Â Â Â Â Â Â Â  1,059,912

Li-7-417Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,078Â Â Â Â Â Â Â Â Â Â  1,059,800

Li-7-418Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  269,654Â Â Â Â Â Â Â Â Â Â  1,059,845

Li-7-418AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  269,628Â Â Â Â Â Â Â Â Â Â  1,059,780

Li-7-418BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  269,456Â Â Â Â Â Â Â Â Â Â  1,059,849

Li-7-419Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  269,109Â Â Â Â Â Â Â Â Â Â  1,059,861

Li-7-420Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  268,340Â Â Â Â Â Â Â Â Â Â  1,059,611

Li-7-421Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  268,199Â Â Â Â Â Â Â Â Â Â  1,059,621

Li-7-422Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  267,680Â Â Â Â Â Â Â Â Â Â  1,059,493

Li-7-423Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,984Â Â Â Â Â Â Â Â Â Â  1,059,424

Li-7-424Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,886Â Â Â Â Â Â Â Â Â Â  1,059,446

Li-7-424AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,752Â Â Â Â Â Â Â Â Â Â  1,059,348

Li-7-425Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,663Â Â Â Â Â Â Â Â Â Â  1,059,404

Li-7-426Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,507Â Â Â Â Â Â Â Â Â Â  1,059,260

Li-7-427Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,377Â Â Â Â Â Â Â Â Â Â  1,059,159

Li-7-428Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  266,168Â Â Â Â Â Â Â Â Â Â  1,059,124

Li-7-429Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  265,966Â Â Â Â Â Â Â Â Â Â  1,059,257

Li-7-430Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  265,666Â Â Â Â Â Â Â Â Â Â  1,059,094

Li-7-430AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  265,602Â Â Â Â Â Â Â Â Â Â  1,058,965

Li-7-431Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  265,475Â Â Â Â Â Â Â Â Â Â  1,058,904

Li-7-432Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  264,325Â Â Â Â Â Â Â Â Â Â  1,058,737

Li-7-433Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  263,983Â Â Â Â Â Â Â Â Â Â  1,058,615

Li-7-434Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  263,577Â Â Â Â Â Â Â Â Â Â  1,058,506

Li-7-435Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  263,465Â Â Â Â Â Â Â Â Â Â  1,058,519

Li-7-436Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  263,387Â Â Â Â Â Â Â Â Â Â  1,058,531

Li-7-437Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  263,394Â Â Â Â Â Â Â Â Â Â  1,058,454

Li-7-438Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  262,996Â Â Â Â Â Â Â Â Â Â  1,058,341

Li-7-439Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  262,881Â Â Â Â Â Â Â Â Â Â  1,058,246

Â Â Â Â Â  Description of Location of Point Number Li-7-439: A point near the north end of the headlands north of
Yachats
Park
and near the section line located between sections 22 and 23 of township 14 south, range 12 west of the Willamette Meridian in
Lincoln
County
.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â
Oregon
Coordinate System,

PointÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  south zone

NumberÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  y-coordinateÂ  x-coordinate

La-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  960,236Â Â Â Â Â Â Â Â Â Â  1,053,478

Â Â Â Â Â  Description of Location of Point Number La-7-1: A point near the south end of the headlands on the south side of Gwynn Knoll located in section 22 of township 15 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  960,110Â Â Â Â Â Â Â Â Â Â  1,053,668

La-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  960,163Â Â Â Â Â Â Â Â Â Â  1,053,738

La-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  960,041Â Â Â Â Â Â Â Â Â Â  1,053,854

La-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  959,932Â Â Â Â Â Â Â Â Â Â  1,053,768

La-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  959,694Â Â Â Â Â Â Â Â Â Â  1,053,879

La-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  959,392Â Â Â Â Â Â Â Â Â Â  1,053,887

La-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  959,274Â Â Â Â Â Â Â Â Â Â  1,053,935

La-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  959,124Â Â Â Â Â Â Â Â Â Â  1,053,946

Â Â Â Â Â  Description of Location of Point Number La-7-9: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 22 of township 15 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  956,771Â Â Â Â Â Â Â Â Â Â  1,054,162

Â Â Â Â Â  Description of Location of Point Number La-7-10: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 27 of township 15 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  955,775Â Â Â Â Â Â Â Â Â Â  1,054,039

La-7-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  955,642Â Â Â Â Â Â Â Â Â Â  1,053,985

La-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  955,236Â Â Â Â Â Â Â Â Â Â  1,053,955

La-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  954,367Â Â Â Â Â Â Â Â Â Â  1,053,807

La-7-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  954,094Â Â Â Â Â Â Â Â Â Â  1,053,672

La-7-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  953,534Â Â Â Â Â Â Â Â Â Â  1,053,686

La-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  953,374Â Â Â Â Â Â Â Â Â Â  1,053,714

La-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  953,268Â Â Â Â Â Â Â Â Â Â  1,053,882

La-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  953,186Â Â Â Â Â Â Â Â Â Â  1,053,909

Â Â Â Â Â  Description of Location of Point Number La-7-19: A point near the north boundary of the Rockwood Beach State Wayside located in section 27 of township 15 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  952,030Â Â Â Â Â Â Â Â Â Â  1,053,601

Â Â Â Â Â  Description of Location of Point Number La-7-20: A point near the south boundary of Rockwood Beach State Wayside near the section line located between section 27 and section 34 of township 15 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,780Â Â Â Â Â Â Â Â Â Â  1,053,530

La-7-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,633Â Â Â Â Â Â Â Â Â Â  1,053,395

La-7-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,613Â Â Â Â Â Â Â Â Â Â  1,053,308

La-7-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,555Â Â Â Â Â Â Â Â Â Â  1,053,229

La-7-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,461Â Â Â Â Â Â Â Â Â Â  1,053,170

La-7-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  951,160Â Â Â Â Â Â Â Â Â Â  1,053,170

La-7-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,892Â Â Â Â Â Â Â Â Â Â  1,053,104

La-7-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,751Â Â Â Â Â Â Â Â Â Â  1,053,055

La-7-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,531Â Â Â Â Â Â Â Â Â Â  1,052,931

La-7-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  950,352Â Â Â Â Â Â Â Â Â Â  1,052,890

La-7-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,988Â Â Â Â Â Â Â Â Â Â  1,052,937

La-7-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,786Â Â Â Â Â Â Â Â Â Â  1,052,942

La-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,469Â Â Â Â Â Â Â Â Â Â  1,052,898

La-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,213Â Â Â Â Â Â Â Â Â Â  1,052,750

La-7-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,177Â Â Â Â Â Â Â Â Â Â  1,052,806

La-7-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,010Â Â Â Â Â Â Â Â Â Â  1,052,702

La-7-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  949,004Â Â Â Â Â Â Â Â Â Â  1,052,837

La-7-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,807Â Â Â Â Â Â Â Â Â Â  1,052,897

La-7-38AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,218Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-38BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,227Â Â Â Â Â Â Â Â Â Â  1,052,797

La-7-38CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,170Â Â Â Â Â Â Â Â Â Â  1,052,794

La-7-38DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,159Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  948,074Â Â Â Â Â Â Â Â Â Â  1,052,893

La-7-39AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  947,907Â Â Â Â Â Â Â Â Â Â  1,052,830

La-7-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  947,752Â Â Â Â Â Â Â Â Â Â  1,052,816

La-7-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  947,671Â Â Â Â Â Â Â Â Â Â  1,052,860

La-7-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  947,129Â Â Â Â Â Â Â Â Â Â  1,052,773

La-7-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  946,916Â Â Â Â Â Â Â Â Â Â  1,052,690

La-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  946,756Â Â Â Â Â Â Â Â Â Â  1,052,589

Â Â Â Â Â  Description of Location of Point Number La-7-44: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,990Â Â Â Â Â Â Â Â Â Â  1,052,518

Â Â Â Â Â  Description of Location of Point Number La-7-45: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 3 of township 16 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,939Â Â Â Â Â Â Â Â Â Â  1,052,486

La-7-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,813Â Â Â Â Â Â Â Â Â Â  1,052,591

La-7-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,783Â Â Â Â Â Â Â Â Â Â  1,052,519

La-7-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,676Â Â Â Â Â Â Â Â Â Â  1,052,511

La-7-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,595Â Â Â Â Â Â Â Â Â Â  1,052,712

La-7-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  943,120Â Â Â Â Â Â Â Â Â Â  1,052,702

La-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  942,217Â Â Â Â Â Â Â Â Â Â  1,052,612

La-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  942,188Â Â Â Â Â Â Â Â Â Â  1,052,505

La-7-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  942,111Â Â Â Â Â Â Â Â Â Â  1,052,558

La-7-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,981Â Â Â Â Â Â Â Â Â Â  1,052,486

La-7-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,899Â Â Â Â Â Â Â Â Â Â  1,052,578

La-7-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,798Â Â Â Â Â Â Â Â Â Â  1,052,469

La-7-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,715Â Â Â Â Â Â Â Â Â Â  1,052,447

La-7-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,651Â Â Â Â Â Â Â Â Â Â  1,052,520

La-7-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  941,460Â Â Â Â Â Â Â Â Â Â  1,052,477

La-7-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,890Â Â Â Â Â Â Â Â Â Â  1,052,398

La-7-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,849Â Â Â Â Â Â Â Â Â Â  1,052,347

La-7-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,664Â Â Â Â Â Â Â Â Â Â  1,052,338

La-7-63AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,377Â Â Â Â Â Â Â Â Â Â  1,052,331

La-7-63BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,382Â Â Â Â Â Â Â Â Â Â  1,052,276

La-7-63CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,284Â Â Â Â Â Â Â Â Â Â  1,052,268

La-7-63DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,276Â Â Â Â Â Â Â Â Â Â  1,052,323

La-7-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  940,181Â Â Â Â Â Â Â Â Â Â  1,052,312

La-7-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  939,875Â Â Â Â Â Â Â Â Â Â  1,052,279

La-7-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  939,480Â Â Â Â Â Â Â Â Â Â  1,052,244

La-7-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  939,027Â Â Â Â Â Â Â Â Â Â  1,052,218

La-7-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,916Â Â Â Â Â Â Â Â Â Â  1,052,176

La-7-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,856Â Â Â Â Â Â Â Â Â Â  1,052,086

La-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,884Â Â Â Â Â Â Â Â Â Â  1,052,005

La-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,716Â Â Â Â Â Â Â Â Â Â  1,051,863

La-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  938,638Â Â Â Â Â Â Â Â Â Â  1,051,843

Â Â Â Â Â  Description of Location of Point Number La-7-72: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 10 of township 16 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  937,638Â Â Â Â Â Â Â Â Â Â  1,051,964

Â Â Â Â Â  Description of Location of Point Number La-7-73: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 15 of township 16 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  937,203Â Â Â Â Â Â Â Â Â Â  1,051,900

La-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  937,051Â Â Â Â Â Â Â Â Â Â  1,051,863

La-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  936,879Â Â Â Â Â Â Â Â Â Â  1,051,895

La-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  935,785Â Â Â Â Â Â Â Â Â Â  1,051,799

La-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  935,426Â Â Â Â Â Â Â Â Â Â  1,051,813

La-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  935,075Â Â Â Â Â Â Â Â Â Â  1,052,056

La-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,880Â Â Â Â Â Â Â Â Â Â  1,052,081

La-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,647Â Â Â Â Â Â Â Â Â Â  1,052,020

La-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,455Â Â Â Â Â Â Â Â Â Â  1,051,950

La-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,615Â Â Â Â Â Â Â Â Â Â  1,051,784

La-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,604Â Â Â Â Â Â Â Â Â Â  1,051,729

La-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  934,316Â Â Â Â Â Â Â Â Â Â  1,051,650

La-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  933,430Â Â Â Â Â Â Â Â Â Â  1,051,561

La-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  933,065Â Â Â Â Â Â Â Â Â Â  1,051,551

Â Â Â Â Â  Description of Location of Point Number La-7-87: A point near the north boundary of Muriel O. Ponsler Memorial Wayside near the section line located between section 15 and section 22 of township 16 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,858Â Â Â Â Â Â Â Â Â Â  1,048,853

Â Â Â Â Â  Description of Location of Point Number La-7-88: A point near the south end of the headlands south of Sea Lion Point located in section 10 of township 17 south, range 12 west of the Willamette Meridian in
Lane
County
.

La-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,719Â Â Â Â Â Â Â Â Â Â  1,048,996

La-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,664Â Â Â Â Â Â Â Â Â Â  1,048,883

La-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,526Â Â Â Â Â Â Â Â Â Â  1,048,892

La-7-91AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,413Â Â Â Â Â Â Â Â Â Â  1,048,940

La-7-91BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,303Â Â Â Â Â Â Â Â Â Â  1,048,919

La-7-91CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,322Â Â Â Â Â Â Â Â Â Â  1,048,991

La-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,257Â Â Â Â Â Â Â Â Â Â  1,049,026

La-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  909,074Â Â Â Â Â Â Â Â Â Â  1,049,036

La-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  907,411Â Â Â Â Â Â Â Â Â Â  1,048,835

La-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  907,100Â Â Â Â Â Â Â Â Â Â  1,048,756

La-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  906,424Â Â Â Â Â Â Â Â Â Â  1,048,703

La-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  905,548Â Â Â Â Â Â Â Â Â Â  1,048,854

La-7-97AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  905,279Â Â Â Â Â Â Â Â Â Â  1,048,958

La-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  905,035Â Â Â Â Â Â Â Â Â Â  1,048,753

La-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  904,794Â Â Â Â Â Â Â Â Â Â  1,048,582

La-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  904,606Â Â Â Â Â Â Â Â Â Â  1,048,539

La-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  903,666Â Â Â Â Â Â Â Â Â Â  1,048,343

La-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  902,600Â Â Â Â Â Â Â Â Â Â  1,048,245

La-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  900,865Â Â Â Â Â Â Â Â Â Â  1,047,986

La-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  900,172Â Â Â Â Â Â Â Â Â Â  1,048,219

La-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  900,135Â Â Â Â Â Â Â Â Â Â  1,048,025

La-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  898,793Â Â Â Â Â Â Â Â Â Â  1,047,704

La-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  896,883Â Â Â Â Â Â Â Â Â Â  1,047,391

La-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  895,796Â Â Â Â Â Â Â Â Â Â  1,047,214

La-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  895,503Â Â Â Â Â Â Â Â Â Â  1,047,145

La-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  894,613Â Â Â Â Â Â Â Â Â Â  1,046,918

La-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  893,579Â Â Â Â Â Â Â Â Â Â  1,046,676

La-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  892,821Â Â Â Â Â Â Â Â Â Â  1,046,624

La-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  892,155Â Â Â Â Â Â Â Â Â Â  1,046,581

La-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  891,073Â Â Â Â Â Â Â Â Â Â  1,046,419

La-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  890,910Â Â Â Â Â Â Â Â Â Â  1,046,252

La-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  890,458Â Â Â Â Â Â Â Â Â Â  1,046,195

La-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  890,028Â Â Â Â Â Â Â Â Â Â  1,046,095

La-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  888,538Â Â Â Â Â Â Â Â Â Â  1,045,834

La-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  888,055Â Â Â Â Â Â Â Â Â Â  1,045,774

La-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  887,644Â Â Â Â Â Â Â Â Â Â  1,045,690

La-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  887,261Â Â Â Â Â Â Â Â Â Â  1,045,648

La-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  886,717Â Â Â Â Â Â Â Â Â Â  1,045,523

La-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  886,285Â Â Â Â Â Â Â Â Â Â  1,045,460

La-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  885,473Â Â Â Â Â Â Â Â Â Â  1,045,302

La-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  885,268Â Â Â Â Â Â Â Â Â Â  1,045,288

La-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  884,851Â Â Â Â Â Â Â Â Â Â  1,045,219

La-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  884,298Â Â Â Â Â Â Â Â Â Â  1,045,109

La-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  883,971Â Â Â Â Â Â Â Â Â Â  1,045,099

La-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  883,618Â Â Â Â Â Â Â Â Â Â  1,044,947

La-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  882,889Â Â Â Â Â Â Â Â Â Â  1,044,796

La-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  881,414Â Â Â Â Â Â Â Â Â Â  1,044,485

La-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  880,567Â Â Â Â Â Â Â Â Â Â  1,044,279

La-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  880,258Â Â Â Â Â Â Â Â Â Â  1,044,200

La-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  879,601Â Â Â Â Â Â Â Â Â Â  1,044,022

La-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  879,061Â Â Â Â Â Â Â Â Â Â  1,043,864

La-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  877,970Â Â Â Â Â Â Â Â Â Â  1,043,710

Â Â Â Â Â  Description of Location of Point Number La-7-136: A point near the north jetty of the mouth of the
Siuslaw
River
.

La-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  876,020Â Â Â Â Â Â Â Â Â Â  1,044,784

La-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  875,946Â Â Â Â Â Â Â Â Â Â  1,044,582

La-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  875,798Â Â Â Â Â Â Â Â Â Â  1,044,454

La-7-140Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  875,347Â Â Â Â Â Â Â Â Â Â  1,044,280

La-7-141Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  874,460Â Â Â Â Â Â Â Â Â Â  1,044,140

La-7-142Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  873,380Â Â Â Â Â Â Â Â Â Â  1,044,014

La-7-143Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  871,882Â Â Â Â Â Â Â Â Â Â  1,043,709

La-7-144Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  870,976Â Â Â Â Â Â Â Â Â Â  1,043,613

La-7-145Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  869,960Â Â Â Â Â Â Â Â Â Â  1,043,487

La-7-146Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  868,997Â Â Â Â Â Â Â Â Â Â  1,043,351

La-7-146AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  868,331Â Â Â Â Â Â Â Â Â Â  1,043,221

La-7-147Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  867,514Â Â Â Â Â Â Â Â Â Â  1,043,108

La-7-148Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  866,180Â Â Â Â Â Â Â Â Â Â  1,042,880

La-7-149Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  865,019Â Â Â Â Â Â Â Â Â Â  1,042,725

La-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  864,002Â Â Â Â Â Â Â Â Â Â  1,042,561

La-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  862,115Â Â Â Â Â Â Â Â Â Â  1,042,273

La-7-152Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  861,496Â Â Â Â Â Â Â Â Â Â  1,042,182

La-7-153Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  860,271Â Â Â Â Â Â Â Â Â Â  1,042,026

La-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  858,490Â Â Â Â Â Â Â Â Â Â  1,041,748

La-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  857,800Â Â Â Â Â Â Â Â Â Â  1,041,633

La-7-156Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  856,103Â Â Â Â Â Â Â Â Â Â  1,041,383

La-7-157Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  855,358Â Â Â Â Â Â Â Â Â Â  1,041,303

La-7-158Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  854,148Â Â Â Â Â Â Â Â Â Â  1,041,117

La-7-159Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  851,830Â Â Â Â Â Â Â Â Â Â  1,040,768

La-7-160Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  851,635Â Â Â Â Â Â Â Â Â Â  1,040,748

La-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  851,199Â Â Â Â Â Â Â Â Â Â  1,040,880

La-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  851,021Â Â Â Â Â Â Â Â Â Â  1,040,865

La-7-163Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  850,800Â Â Â Â Â Â Â Â Â Â  1,040,648

La-7-164Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  850,355Â Â Â Â Â Â Â Â Â Â  1,040,527

La-7-164AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  849,124Â Â Â Â Â Â Â Â Â Â  1,040,339

La-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  848,907Â Â Â Â Â Â Â Â Â Â  1,040,274

La-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  848,749Â Â Â Â Â Â Â Â Â Â  1,040,273

La-7-167Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  846,808Â Â Â Â Â Â Â Â Â Â  1,039,954

La-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  846,243Â Â Â Â Â Â Â Â Â Â  1,039,937

La-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  845,809Â Â Â Â Â Â Â Â Â Â  1,040,006

La-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  845,602Â Â Â Â Â Â Â Â Â Â  1,039,776

La-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  844,723Â Â Â Â Â Â Â Â Â Â  1,039,621

La-7-172Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  843,639Â Â Â Â Â Â Â Â Â Â  1,039,444

La-7-173Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  842,820Â Â Â Â Â Â Â Â Â Â  1,039,311

La-7-174Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  842,031Â Â Â Â Â Â Â Â Â Â  1,039,177

La-7-175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  841,270Â Â Â Â Â Â Â Â Â Â  1,039,078

La-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  840,452Â Â Â Â Â Â Â Â Â Â  1,038,871

La-7-176AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  840,031Â Â Â Â Â Â Â Â Â Â  1,038,859

La-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  839,240Â Â Â Â Â Â Â Â Â Â  1,038,737

La-7-178Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  838,171Â Â Â Â Â Â Â Â Â Â  1,038,563

La-7-179Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  837,525Â Â Â Â Â Â Â Â Â Â  1,038,441

La-7-179AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  836,715Â Â Â Â Â Â Â Â Â Â  1,038,307

La-7-180Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  835,043Â Â Â Â Â Â Â Â Â Â  1,038,003

La-7-181Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  834,753Â Â Â Â Â Â Â Â Â Â  1,037,958

La-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  833,479Â Â Â Â Â Â Â Â Â Â  1,037,720

La-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  832,528Â Â Â Â Â Â Â Â Â Â  1,037,580

La-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  831,085Â Â Â Â Â Â Â Â Â Â  1,037,370

La-7-185Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  829,836Â Â Â Â Â Â Â Â Â Â  1,037,172

La-7-186Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  828,519Â Â Â Â Â Â Â Â Â Â  1,037,020

La-8-187Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  828,149Â Â Â Â Â Â Â Â Â Â  1,037,039

La-8-188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  828,028Â Â Â Â Â Â Â Â Â Â  1,037,333

La-8-189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  827,347Â Â Â Â Â Â Â Â Â Â  1,038,019

La-8-190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  827,070Â Â Â Â Â Â Â Â Â Â  1,037,974

La-8-191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  826,655Â Â Â Â Â Â Â Â Â Â  1,037,788

La-8-191AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  825,980Â Â Â Â Â Â Â Â Â Â  1,037,568

La-8-192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  825,744Â Â Â Â Â Â Â Â Â Â  1,036,688

La-8-193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  824,767Â Â Â Â Â Â Â Â Â Â  1,036,500

La-8-194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,832Â Â Â Â Â Â Â Â Â Â  1,036,281

La-8-195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  823,335Â Â Â Â Â Â Â Â Â Â  1,036,182

La-8-196Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  822,001Â Â Â Â Â Â Â Â Â Â  1,035,914

Do-8-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  821,695Â Â Â Â  1,035,859

Â Â Â Â Â  Description of Location of Point Number Do-8-1: A point near the
Lane-Douglas
County
line located in section 5 of township 20 south, range 12 west of the Willamette Meridian in Lane and
Douglas
Counties
.

Do-8-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  820,707Â Â Â Â Â Â Â Â Â Â  1,035,660

Do-8-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  818,732Â Â Â Â Â Â Â Â Â Â  1,035,340

Do-8-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,872Â Â Â Â Â Â Â Â Â Â  1,035,166

Do-8-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  817,052Â Â Â Â Â Â Â Â Â Â  1,035,024

Do-8-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  816,253Â Â Â Â Â Â Â Â Â Â  1,034,884

Do-8-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  815,512Â Â Â Â Â Â Â Â Â Â  1,034,746

Do-8-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  814,959Â Â Â Â Â Â Â Â Â Â  1,034,666

Do-8-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  813,504Â Â Â Â Â Â Â Â Â Â  1,034,423

Do-8-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  812,595Â Â Â Â Â Â Â Â Â Â  1,034,229

Do-8-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  811,225Â Â Â Â Â Â Â Â Â Â  1,033,996

Do-8-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  810,555Â Â Â Â Â Â Â Â Â Â  1,033,850

Do-8-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  810,122Â Â Â Â Â Â Â Â Â Â  1,033,783

Do-8-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  808,867Â Â Â Â Â Â Â Â Â Â  1,033,554

Do-8-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,868Â Â Â Â Â Â Â Â Â Â  1,033,385

Do-8-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  807,337Â Â Â Â Â Â Â Â Â Â  1,033,283

Do-8-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,927Â Â Â Â Â Â Â Â Â Â  1,033,221

Do-8-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  806,152Â Â Â Â Â Â Â Â Â Â  1,033,077

Do-8-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  805,778Â Â Â Â Â Â Â Â Â Â  1,032,988

Do-8-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  804,851Â Â Â Â Â Â Â Â Â Â  1,032,861

Do-8-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  804,260Â Â Â Â Â Â Â Â Â Â  1,032,873

Do-8-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  803,681Â Â Â Â Â Â Â Â Â Â  1,032,658

Do-8-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  803,506Â Â Â Â Â Â Â Â Â Â  1,032,786

Do-8-23AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  802,770Â Â Â Â Â Â Â Â Â Â  1,033,337

Do-8-23BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  802,137Â Â Â Â Â Â Â Â Â Â  1,033,220

Do-8-23CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,728Â Â Â Â Â Â Â Â Â Â  1,032,555

Do-8-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,155Â Â Â Â Â Â Â Â Â Â  1,032,391

Do-8-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  801,044Â Â Â Â Â Â Â Â Â Â  1,032,207

Do-8-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  800,846Â Â Â Â Â Â Â Â Â Â  1,032,132

Do-8-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  799,332Â Â Â Â Â Â Â Â Â Â  1,031,776

Do-8-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  798,240Â Â Â Â Â Â Â Â Â Â  1,031,548

Do-8-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  796,771Â Â Â Â Â Â Â Â Â Â  1,031,277

Do-8-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  795,799Â Â Â Â Â Â Â Â Â Â  1,031,068

Do-8-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  793,989Â Â Â Â Â Â Â Â Â Â  1,030,720

Do-8-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  793,169Â Â Â Â Â Â Â Â Â Â  1,030,524

Do-8-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  792,296Â Â Â Â Â Â Â Â Â Â  1,030,361

Do-8-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  791,423Â Â Â Â Â Â Â Â Â Â  1,030,178

Do-8-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  790,919Â Â Â Â Â Â Â Â Â Â  1,030,056

Do-8-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  789,882Â Â Â Â Â Â Â Â Â Â  1,029,848

Do-8-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  788,423Â Â Â Â Â Â Â Â Â Â  1,029,555

Do-8-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  787,010Â Â Â Â Â Â Â Â Â Â  1,029,259

Do-8-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  784,545Â Â Â Â Â Â Â Â Â Â  1,028,739

Do-8-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  784,212Â Â Â Â Â Â Â Â Â Â  1,028,670

Do-8-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  782,268Â Â Â Â Â Â Â Â Â Â  1,028,202

Do-8-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  781,537Â Â Â Â Â Â Â Â Â Â  1,028,084

Do-8-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  780,887Â Â Â Â Â Â Â Â Â Â  1,027,942

Do-8-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  780,531Â Â Â Â Â Â Â Â Â Â  1,028,022

Do-8-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  779,988Â Â Â Â Â Â Â Â Â Â  1,028,136

Do-8-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  778,886Â Â Â Â Â Â Â Â Â Â  1,027,543

Do-8-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  777,876Â Â Â Â Â Â Â Â Â Â  1,027,263

Do-8-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  777,208Â Â Â Â Â Â Â Â Â Â  1,027,140

Do-8-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774,943Â Â Â Â Â Â Â Â Â Â  1,026,545

Do-8-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  774,246Â Â Â Â Â Â Â Â Â Â  1,026,386

Do-8-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  773,335Â Â Â Â Â Â Â Â Â Â  1,026,124

Do-8-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  772,554Â Â Â Â Â Â Â Â Â Â  1,025,924

Do-8-52AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  772,330Â Â Â Â Â Â Â Â Â Â  1,025,872

Do-8-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  771,860Â Â Â Â Â Â Â Â Â Â  1,025,808

Do-8-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  771,055Â Â Â Â Â Â Â Â Â Â  1,025,594

Do-8-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  770,024Â Â Â Â Â Â Â Â Â Â  1,025,340

Do-8-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  768,746Â Â Â Â Â Â Â Â Â Â  1,025,005

Do-8-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  766,998Â Â Â Â Â Â Â Â Â Â  1,024,590

Do-8-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  766,108Â Â Â Â Â Â Â Â Â Â  1,024,358

Do-8-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  765,636Â Â Â Â Â Â Â Â Â Â  1,024,230

Do-8-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  763,627Â Â Â Â Â Â Â Â Â Â  1,023,692

Do-8-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  762,742Â Â Â Â Â Â Â Â Â Â  1,023,429

Do-8-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  761,684Â Â Â Â Â Â Â Â Â Â  1,023,139

Do-8-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  758,957Â Â Â Â Â Â Â Â Â Â  1,022,333

Do-8-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  758,469Â Â Â Â Â Â Â Â Â Â  1,022,210

Do-8-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  758,121Â Â Â Â Â Â Â Â Â Â  1,022,053

Do-8-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  757,279Â Â Â Â Â Â Â Â Â Â  1,021,800

Do-8-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  757,020Â Â Â Â Â Â Â Â Â Â  1,021,839

Do-8-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  756,836Â Â Â Â Â Â Â Â Â Â  1,021,696

Do-8-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  755,763Â Â Â Â Â Â Â Â Â Â  1,021,249

Do-8-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  755,026Â Â Â Â Â Â Â Â Â Â  1,021,008

Do-8-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  754,298Â Â Â Â Â Â Â Â Â Â  1,020,903

Do-8-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  753,767Â Â Â Â Â Â Â Â Â Â  1,020,697

Do-8-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  753,439Â Â Â Â Â Â Â Â Â Â  1,020,545

Do-8-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  752,951Â Â Â Â Â Â Â Â Â Â  1,020,747

Do-8-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  751,017Â Â Â Â Â Â Â Â Â Â  1,020,655

Do-8-75AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  750,243Â Â Â Â Â Â Â Â Â Â  1,021,078

Do-8-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  749,488Â Â Â Â Â Â Â Â Â Â  1,020,210

Do-8-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  748,443Â Â Â Â Â Â Â Â Â Â  1,019,383

Do-8-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  747,158Â Â Â Â Â Â Â Â Â Â  1,019,192

Â Â Â Â Â  Description of Location of Point Number Do-8-78: A point near the north boundary of
Umpqua
Lighthouse
State Park
located in section 14 of township 22 south, range 13 west of the Willamette Meridian in
Douglas
County
.

Do-8-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  730,871Â Â Â Â Â Â Â Â Â Â  1,016,121

Â Â Â Â Â  Description of Location of Point Number Do-8-79: A point near the
Douglas-Coos
County
line located near the south line of section 35 of township 22 south, range 13 west of the Willamette Meridian in
Douglas
County
and near the north line of section 2 of township 23 south, range 13 west of the Willamette Meridian in
Coos
County
.

Co-8-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  729,664Â Â Â Â Â Â Â Â Â Â  1,015,856

Co-8-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,936Â Â Â Â Â Â Â Â Â Â  1,015,655

Co-8-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  728,728Â Â Â Â Â Â Â Â Â Â  1,015,623

Co-8-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  727,826Â Â Â Â Â Â Â Â Â Â  1,015,377

Co-8-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  727,278Â Â Â Â Â Â Â Â Â Â  1,015,258

Co-8-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  724,915Â Â Â Â Â Â Â Â Â Â  1,014,674

Co-8-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  724,626Â Â Â Â Â Â Â Â Â Â  1,014,580

Co-8-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  723,853Â Â Â Â Â Â Â Â Â Â  1,014,368

Co-8-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  722,394Â Â Â Â Â Â Â Â Â Â  1,014,019

Co-8-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  721,343Â Â Â Â Â Â Â Â Â Â  1,013,724

Co-8-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  721,060Â Â Â Â Â Â Â Â Â Â  1,013,669

Co-8-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  719,776Â Â Â Â Â Â Â Â Â Â  1,013,295

Co-8-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  717,976Â Â Â Â Â Â Â Â Â Â  1,012,819

Co-8-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  715,485Â Â Â Â Â Â Â Â Â Â  1,012,136

Co-8-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  714,775Â Â Â Â Â Â Â Â Â Â  1,011,970

Co-8-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  713,885Â Â Â Â Â Â Â Â Â Â  1,011,759

Co-8-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  712,681Â Â Â Â Â Â Â Â Â Â  1,012,474

Co-8-17AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  711,651Â Â Â Â Â Â Â Â Â Â  1,012,064

Co-8-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  711,490Â Â Â Â Â Â Â Â Â Â  1,011,380

Co-8-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  711,287Â Â Â Â Â Â Â Â Â Â  1,011,067

Co-8-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  710,228Â Â Â Â Â Â Â Â Â Â  1,010,672

Co-8-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  708,950Â Â Â Â Â Â Â Â Â Â  1,010,242

Co-8-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  707,341Â Â Â Â Â Â Â Â Â Â  1,009,727

Co-8-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  705,667Â Â Â Â Â Â Â Â Â Â  1,009,233

Co-8-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  703,750Â Â Â Â Â Â Â Â Â Â  1,008,601

Co-8-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  702,084Â Â Â Â Â Â Â Â Â Â  1,008,068

Co-8-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  699,008Â Â Â Â Â Â Â Â Â Â  1,007,083

Co-8-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  697,448Â Â Â Â Â Â Â Â Â Â  1,006,514

Co-8-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  696,206Â Â Â Â Â Â Â Â Â Â  1,006,090

Co-8-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  694,708Â Â Â Â Â Â Â Â Â Â  1,005,610

Co-8-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  693,103Â Â Â Â Â Â Â Â Â Â  1,005,043

Co-8-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  692,077Â Â Â Â Â Â Â Â Â Â  1,004,650

Co-8-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  689,886Â Â Â Â Â Â Â Â Â Â  1,003,889

Co-8-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  688,877Â Â Â Â Â Â Â Â Â Â  1,003,573

Co-8-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  687,552Â Â Â Â Â Â Â Â Â Â  1,003,019

Co-8-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  686,230Â Â Â Â Â Â Â Â Â Â  1,002,532

Co-8-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  685,486Â Â Â Â Â Â Â Â Â Â  1,002,304

Co-8-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  683,518Â Â Â Â Â Â Â Â Â Â  1,001,517

Co-8-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  680,557Â Â Â Â Â Â Â Â Â Â  1,000,380

Co-8-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  679,698Â Â Â Â Â Â Â Â Â Â  1,000,075

Co-8-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  677,930Â Â Â Â Â Â Â Â Â Â  999,320

Co-8-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  674,944Â Â Â Â Â Â Â Â Â Â  998,128

Co-8-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  673,411Â Â Â Â Â Â Â Â Â Â  997,493

Co-8-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  672,373Â Â Â Â Â Â Â Â Â Â  997,031

Co-8-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  671,467Â Â Â Â Â Â Â Â Â Â  996,694

Co-8-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  669,759Â Â Â Â Â Â Â Â Â Â  995,885

Co-8-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  668,425Â Â Â Â Â Â Â Â Â Â  995,336

Co-8-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  667,825Â Â Â Â Â Â Â Â Â Â  995,122

Co-8-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  667,544Â Â Â Â Â Â Â Â Â Â  994,955

Co-8-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  666,205Â Â Â Â Â Â Â Â Â Â  994,292

Co-8-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  665,970Â Â Â Â Â Â Â Â Â Â  994,225

Co-8-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  663,013Â Â Â Â Â Â Â Â Â Â  992,854

Co-8-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  660,734Â Â Â Â Â Â Â Â Â Â  991,795

Co-8-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  660,069Â Â Â Â Â Â Â Â Â Â  991,533

Co-8-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  659,389Â Â Â Â Â Â Â Â Â Â  991,150

Co-8-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  657,728Â Â Â Â Â Â Â Â Â Â  990,366

Co-8-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  655,235Â Â Â Â Â Â Â Â Â Â  989,141

Co-8-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  654,440Â Â Â Â Â Â Â Â Â Â  988,702

Co-8-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  653,488Â Â Â Â Â Â Â Â Â Â  988,250

Co-8-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  652,480Â Â Â Â Â Â Â Â Â Â  987,700

Co-8-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  651,099Â Â Â Â Â Â Â Â Â Â  986,981

Co-8-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  649,414Â Â Â Â Â Â Â Â Â Â  986,081

Co-8-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  646,358Â Â Â Â Â Â Â Â Â Â  984,352

Co-8-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  645,749Â Â Â Â Â Â Â Â Â Â  984,047

Co-8-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  644,099Â Â Â Â Â Â Â Â Â Â  983,026

Co-8-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  642,023Â Â Â Â Â Â Â Â Â Â  981,695

Co-8-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  640,681Â Â Â Â Â Â Â Â Â Â  980,828

Co-8-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  640,057Â Â Â Â Â Â Â Â Â Â  980,293

Co-8-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  639,692Â Â Â Â Â Â Â Â Â Â  980,219

Co-8-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  639,520Â Â Â Â Â Â Â Â Â Â  980,356

Co-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  636,896Â Â Â Â Â Â Â Â Â Â  979,344

Co-7-70AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  636,614Â Â Â Â Â Â Â Â Â Â  978,908

Co-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  636,922Â Â Â Â Â Â Â Â Â Â  978,633

Co-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  636,010Â Â Â Â Â Â Â Â Â Â  977,777

Co-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  635,625Â Â Â Â Â Â Â Â Â Â  977,638

Co-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  635,393Â Â Â Â Â Â Â Â Â Â  977,275

Co-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  635,195Â Â Â Â Â Â Â Â Â Â  977,077

Co-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,936Â Â Â Â Â Â Â Â Â Â  976,733

Co-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,587Â Â Â Â Â Â Â Â Â Â  976,559

Co-7-77AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,981Â Â Â Â Â Â Â Â Â Â  976,264

Co-7-77BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,953Â Â Â Â Â Â Â Â Â Â  975,963

Co-7-77CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,143Â Â Â Â Â Â Â Â Â Â  975,869

Co-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,233Â Â Â Â Â Â Â Â Â Â  975,610

Co-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,204Â Â Â Â Â Â Â Â Â Â  975,372

Co-7-79AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,977Â Â Â Â Â Â Â Â Â Â  974,584

Co-7-79BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,194Â Â Â Â Â Â Â Â Â Â  974,479

Co-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,898Â Â Â Â Â Â Â Â Â Â  974,424

Co-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,817Â Â Â Â Â Â Â Â Â Â  974,344

Co-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,937Â Â Â Â Â Â Â Â Â Â  974,077

Â Â Â Â Â  Description of Location of Point Number Co-7-82: A point near the southeast end of the headlands on the east side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,269Â Â Â Â Â Â Â Â Â Â  973,615

Â Â Â Â Â  Description of Location of Point Number Co-7-83: A point near the southwest end of the headlands, on the west side of Yoakam Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-83AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,082Â Â Â Â Â Â Â Â Â Â  973,601

Co-7-83BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,289Â Â Â Â Â Â Â Â Â Â  973,472

Co-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,156Â Â Â Â Â Â Â Â Â Â  973,500

Co-7-84AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,031Â Â Â Â Â Â Â Â Â Â  973,422

Co-7-84BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  634,050Â Â Â Â Â Â Â Â Â Â  973,330

Co-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,855Â Â Â Â Â Â Â Â Â Â  973,285

Co-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,965Â Â Â Â Â Â Â Â Â Â  973,139

Co-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,851Â Â Â Â Â Â Â Â Â Â  973,103

Co-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,629Â Â Â Â Â Â Â Â Â Â  972,839

Co-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,570Â Â Â Â Â Â Â Â Â Â  972,661

Co-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,630Â Â Â Â Â Â Â Â Â Â  972,588

Co-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,486Â Â Â Â Â Â Â Â Â Â  972,500

Co-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,544Â Â Â Â Â Â Â Â Â Â  972,414

Co-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,427Â Â Â Â Â Â Â Â Â Â  972,406

Co-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,376Â Â Â Â Â Â Â Â Â Â  972,209

Co-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,447Â Â Â Â Â Â Â Â Â Â  972,128

Co-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,292Â Â Â Â Â Â Â Â Â Â  972,073

Co-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,295Â Â Â Â Â Â Â Â Â Â  971,922

Co-7-97AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,239Â Â Â Â Â Â Â Â Â Â  971,731

Co-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,169Â Â Â Â Â Â Â Â Â Â  971,619

Co-7-98AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,192Â Â Â Â Â Â Â Â Â Â  971,580

Co-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,177Â Â Â Â Â Â Â Â Â Â  971,464

Co-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,123Â Â Â Â Â Â Â Â Â Â  971,298

Co-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,133Â Â Â Â Â Â Â Â Â Â  971,239

Co-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,087Â Â Â Â Â Â Â Â Â Â  971,152

Co-7-102AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,117Â Â Â Â Â Â Â Â Â Â  971,076

Co-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,119Â Â Â Â Â Â Â Â Â Â  970,748

Co-7-103AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,157Â Â Â Â Â Â Â Â Â Â  970,678

Co-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,149Â Â Â Â Â Â Â Â Â Â  970,563

Co-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,202Â Â Â Â Â Â Â Â Â Â  970,551

Co-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,180Â Â Â Â Â Â Â Â Â Â  970,465

Co-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,184Â Â Â Â Â Â Â Â Â Â  970,383

Co-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,262Â Â Â Â Â Â Â Â Â Â  970,330

Co-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,209Â Â Â Â Â Â Â Â Â Â  970,234

Co-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,279Â Â Â Â Â Â Â Â Â Â  970,284

Co-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  633,340Â Â Â Â Â Â Â Â Â Â  970,280

Â Â Â Â Â  Description of Location of Point Number Co-7-111: A point near the southeast end of the headlands on the east side of Gregory Point located in section 4 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  608,676Â Â Â Â Â Â Â Â Â Â  966,967

Â Â Â Â Â  Description of Location of Point Number Co-7-112: A point near the headlands at the north end of Sacchi Beach located in section 32 of township 26 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  608,553Â Â Â Â Â Â Â Â Â Â  967,076

Co-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  608,289Â Â Â Â Â Â Â Â Â Â  967,090

Co-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  608,179Â Â Â Â Â Â Â Â Â Â  967,050

Co-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,903Â Â Â Â Â Â Â Â Â Â  967,103

Co-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,628Â Â Â Â Â Â Â Â Â Â  966,995

Co-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  607,410Â Â Â Â Â Â Â Â Â Â  966,934

Co-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  606,877Â Â Â Â Â Â Â Â Â Â  966,722

Co-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  606,760Â Â Â Â Â Â Â Â Â Â  966,652

Co-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  606,645Â Â Â Â Â Â Â Â Â Â  966,613

Co-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  606,027Â Â Â Â Â Â Â Â Â Â  966,290

Co-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  605,748Â Â Â Â Â Â Â Â Â Â  966,226

Co-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  605,182Â Â Â Â Â Â Â Â Â Â  966,033

Co-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  604,655Â Â Â Â Â Â Â Â Â Â  965,906

Co-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  604,515Â Â Â Â Â Â Â Â Â Â  965,555

Co-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,978Â Â Â Â Â Â Â Â Â Â  965,298

Co-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,724Â Â Â Â Â Â Â Â Â Â  965,369

Co-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,649Â Â Â Â Â Â Â Â Â Â  965,469

Co-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,508Â Â Â Â Â Â Â Â Â Â  965,465

Co-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,389Â Â Â Â Â Â Â Â Â Â  965,537

Co-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  603,221Â Â Â Â Â Â Â Â Â Â  965,503

Co-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  602,888Â Â Â Â Â Â Â Â Â Â  965,575

Co-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  602,650Â Â Â Â Â Â Â Â Â Â  965,425

Co-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  602,087Â Â Â Â Â Â Â Â Â Â  965,206

Co-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,893Â Â Â Â Â Â Â Â Â Â  965,185

Co-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,186Â Â Â Â Â Â Â Â Â Â  964,997

Co-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,067Â Â Â Â Â Â Â Â Â Â  964,893

Co-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  601,021Â Â Â Â Â Â Â Â Â Â  964,797

Co-7-140Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600,922Â Â Â Â Â Â Â Â Â Â  964,740

Co-7-141Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600,470Â Â Â Â Â Â Â Â Â Â  964,612

Co-7-142Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600,455Â Â Â Â Â Â Â Â Â Â  964,661

Co-7-142AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  600,071Â Â Â Â Â Â Â Â Â Â  964,652

Co-7-142BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  599,897Â Â Â Â Â Â Â Â Â Â  964,617

Co-7-143Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  599,738Â Â Â Â Â Â Â Â Â Â  964,644

Co-7-144Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  598,717Â Â Â Â Â Â Â Â Â Â  964,387

Co-7-145Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  597,922Â Â Â Â Â Â Â Â Â Â  964,202

Co-7-146Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  596,609Â Â Â Â Â Â Â Â Â Â  963,901

Â Â Â Â Â  Description of Location of Point Number Co-7-146: A point near the north boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-147Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  595,213Â Â Â Â Â Â Â Â Â Â  963,487

Â Â Â Â Â  Description of Location of Point Number Co-7-147: A point near the south boundary of Seven Devils Ocean Wayside located in section 17 of township 27 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-148Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  594,314Â Â Â Â Â Â Â Â Â Â  963,289

Co-7-149Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  594,046Â Â Â Â Â Â Â Â Â Â  963,201

Co-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  593,895Â Â Â Â Â Â Â Â Â Â  963,182

Co-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  593,779Â Â Â Â Â Â Â Â Â Â  963,097

Co-7-152Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  593,565Â Â Â Â Â Â Â Â Â Â  963,103

Co-7-153Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  593,028Â Â Â Â Â Â Â Â Â Â  962,935

Co-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  592,633Â Â Â Â Â Â Â Â Â Â  962,887

Co-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  591,719Â Â Â Â Â Â Â Â Â Â  962,643

Co-7-156Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,974Â Â Â Â Â Â Â Â Â Â  962,354

Co-7-157Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,518Â Â Â Â Â Â Â Â Â Â  962,076

Co-7-158Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,387Â Â Â Â Â Â Â Â Â Â  961,812

Co-7-159Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  590,082Â Â Â Â Â Â Â Â Â Â  962,020

Co-7-160Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,739Â Â Â Â Â Â Â Â Â Â  962,163

Co-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,390Â Â Â Â Â Â Â Â Â Â  962,214

Co-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,181Â Â Â Â Â Â Â Â Â Â  962,122

Co-7-163Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  589,030Â Â Â Â Â Â Â Â Â Â  962,216

Co-7-164Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  588,994Â Â Â Â Â Â Â Â Â Â  962,326

Co-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  588,874Â Â Â Â Â Â Â Â Â Â  962,430

Co-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  588,522Â Â Â Â Â Â Â Â Â Â  962,518

Co-7-167Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  587,762Â Â Â Â Â Â Â Â Â Â  962,569

Co-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  587,311Â Â Â Â Â Â Â Â Â Â  962,505

Co-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  586,932Â Â Â Â Â Â Â Â Â Â  962,514

Co-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,508Â Â Â Â Â Â Â Â Â Â  962,011

Co-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  584,006Â Â Â Â Â Â Â Â Â Â  961,931

Co-7-172Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  583,067Â Â Â Â Â Â Â Â Â Â  961,700

Co-7-173Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  581,949Â Â Â Â Â Â Â Â Â Â  961,437

Co-7-174Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  581,179Â Â Â Â Â Â Â Â Â Â  961,231

Co-7-175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  580,403Â Â Â Â Â Â Â Â Â Â  961,047

Co-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  577,758Â Â Â Â Â Â Â Â Â Â  960,367

Co-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  577,356Â Â Â Â Â Â Â Â Â Â  960,253

Co-7-178Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  576,745Â Â Â Â Â Â Â Â Â Â  960,026

Â Â Â Â Â  Description of Location of Point Number Co-7-178: A point near the north boundary of Bullards Beach State Park located near the section line between section 31 of township 27 south, range 14 west of the Willamette Meridian and section 6 of township 28 south, range 14 west of the Willamette Meridian in Coos County.

Co-7-179Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,762Â Â Â Â Â Â Â Â Â Â  952,779

Â Â Â Â Â  Description of Location of Point Number Co-7-179: A point near the north jetty at the mouth of the Coquille River located in section 25 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-180Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  555,175Â Â Â Â Â Â Â Â Â Â  951,991

Co-7-181Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  554,780Â Â Â Â Â Â Â Â Â Â  951,830

Co-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  553,788Â Â Â Â Â Â Â Â Â Â  951,192

Co-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  553,471Â Â Â Â Â Â Â Â Â Â  950,888

Co-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  553,041Â Â Â Â Â Â Â Â Â Â  950,429

Co-7-185Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,360Â Â Â Â Â Â Â Â Â Â  949,847

Co-7-186Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,218Â Â Â Â Â Â Â Â Â Â  949,659

Co-7-187Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  552,103Â Â Â Â Â Â Â Â Â Â  949,891

Co-7-188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  551,837Â Â Â Â Â Â Â Â Â Â  950,159

Co-7-189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  551,431Â Â Â Â Â Â Â Â Â Â  950,406

Co-7-190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  551,116Â Â Â Â Â Â Â Â Â Â  950,464

Co-7-191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,861Â Â Â Â Â Â Â Â Â Â  950,457

Co-7-192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,604Â Â Â Â Â Â Â Â Â Â  950,437

Co-7-193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,337Â Â Â Â Â Â Â Â Â Â  950,321

Co-7-194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  550,057Â Â Â Â Â Â Â Â Â Â  950,249

Co-7-195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,837Â Â Â Â Â Â Â Â Â Â  950,092

Co-7-196Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,618Â Â Â Â Â Â Â Â Â Â  950,060

Co-7-197Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,516Â Â Â Â Â Â Â Â Â Â  949,955

Co-7-198Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,384Â Â Â Â Â Â Â Â Â Â  949,927

Co-7-199Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,282Â Â Â Â Â Â Â Â Â Â  949,968

Co-7-200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  549,124Â Â Â Â Â Â Â Â Â Â  949,939

Â Â Â Â Â  Description of Location of Point Number Co-7-200: A point near the north boundary of Bandon Ocean Wayside located near the section line between section 35 and section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-201Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,632Â Â Â Â Â Â Â Â Â Â  950,177

Â Â Â Â Â  Description of Location of Point Number Co-7-201: A point near the south boundary of Bandon Ocean Wayside located in section 36 of township 28 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-202Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,492Â Â Â Â Â Â Â Â Â Â  950,207

Co-7-203Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,380Â Â Â Â Â Â Â Â Â Â  950,151

Co-7-204Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,264Â Â Â Â Â Â Â Â Â Â  950,206

Co-7-205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,254Â Â Â Â Â Â Â Â Â Â  950,325

Co-7-206Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,186Â Â Â Â Â Â Â Â Â Â  950,339

Co-7-207Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  548,009Â Â Â Â Â Â Â Â Â Â  950,528

Co-7-208Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  547,406Â Â Â Â Â Â Â Â Â Â  950,729

Co-7-209Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  547,161Â Â Â Â Â Â Â Â Â Â  950,718

Co-7-210Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  546,508Â Â Â Â Â Â Â Â Â Â  950,752

Co-7-211Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  546,006Â Â Â Â Â Â Â Â Â Â  950,673

Co-7-212Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,859Â Â Â Â Â Â Â Â Â Â  950,712

Co-7-213Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,715Â Â Â Â Â Â Â Â Â Â  950,683

Co-7-214Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,628Â Â Â Â Â Â Â Â Â Â  950,615

Co-7-215Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,217Â Â Â Â Â Â Â Â Â Â  950,577

Co-7-216Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  545,023Â Â Â Â Â Â Â Â Â Â  950,598

Co-7-216AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  544,709Â Â Â Â Â Â Â Â Â Â  950,664

Co-7-217Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  544,548Â Â Â Â Â Â Â Â Â Â  950,878

Co-7-218Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  544,373Â Â Â Â Â Â Â Â Â Â  950,554

Co-7-219Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543,977Â Â Â Â Â Â Â Â Â Â  950,255

Co-7-220Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  543,175Â Â Â Â Â Â Â Â Â Â  949,972

Co-7-221Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,945Â Â Â Â Â Â Â Â Â Â  949,972

Co-7-222Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,866Â Â Â Â Â Â Â Â Â Â  949,909

Co-7-223Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,547Â Â Â Â Â Â Â Â Â Â  949,822

Co-7-224Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,416Â Â Â Â Â Â Â Â Â Â  949,831

Co-7-225Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,342Â Â Â Â Â Â Â Â Â Â  949,615

Co-7-226Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  542,282Â Â Â Â Â Â Â Â Â Â  949,710

Co-7-227Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,931Â Â Â Â Â Â Â Â Â Â  949,649

Co-7-228Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,758Â Â Â Â Â Â Â Â Â Â  949,563

Co-7-229Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  541,677Â Â Â Â Â Â Â Â Â Â  949,554

Â Â Â Â Â  Description of Location of Point Number Co-7-229: A point near the north boundary of Bandon State Park located near the section line between section 1 and section 2 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-230Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  520,295Â Â Â Â Â Â Â Â Â Â  944,832

Â Â Â Â Â  Description of Location of Point Number Co-7-230: A point near the south boundary of Bandon State Park located in section 26 of township 29 south, range 15 west of the Willamette Meridian in Coos County.

Co-7-231Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,372Â Â Â Â Â Â Â Â Â Â  944,584

Co-7-232Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  519,139Â Â Â Â Â Â Â Â Â Â  944,554

Co-7-233Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,732Â Â Â Â Â Â Â Â Â Â  944,354

Co-7-234Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  518,351Â Â Â Â Â Â Â Â Â Â  944,228

Co-7-235Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,872Â Â Â Â Â Â Â Â Â Â  944,106

Co-7-236Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,379Â Â Â Â Â Â Â Â Â Â  944,081

Co-7-237Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  517,197Â Â Â Â Â Â Â Â Â Â  944,024

Co-7-238Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  516,932Â Â Â Â Â Â Â Â Â Â  943,828

Co-7-239Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  516,537Â Â Â Â Â Â Â Â Â Â  943,820

Co-7-240Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  516,140Â Â Â Â Â Â Â Â Â Â  943,566

Co-7-241Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  515,878Â Â Â Â Â Â Â Â Â Â  943,482

Co-7-242Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  514,876Â Â Â Â Â Â Â Â Â Â  943,184

Co-7-243Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  513,787Â Â Â Â Â Â Â Â Â Â  943,654

Co-7-244Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  513,009Â Â Â Â Â Â Â Â Â Â  943,264

Co-7-245Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  512,191Â Â Â Â Â Â Â Â Â Â  942,822

Co-7-246Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  510,958Â Â Â Â Â Â Â Â Â Â  942,457

Co-7-247Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  510,505Â Â Â Â Â Â Â Â Â Â  942,237

Co-7-248Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,957Â Â Â Â Â Â Â Â Â Â  942,116

Co-7-249Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  509,541Â Â Â Â Â Â Â Â Â Â  942,146

Co-7-250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  508,792Â Â Â Â Â Â Â Â Â Â  941,921

Co-7-251Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  508,381Â Â Â Â Â Â Â Â Â Â  941,799

Co-7-252Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  507,732Â Â Â Â Â Â Â Â Â Â  941,713

Co-7-253Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  506,891Â Â Â Â Â Â Â Â Â Â  941,505

Co-7-253AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  506,462Â Â Â Â Â Â Â Â Â Â  941,413

Co-7-253BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  506,246Â Â Â Â Â Â Â Â Â Â  941,247

Co-7-254Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  505,354Â Â Â Â Â Â Â Â Â Â  940,985

Co-7-255Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,775Â Â Â Â Â Â Â Â Â Â  940,629

Co-7-256Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  504,290Â Â Â Â Â Â Â Â Â Â  940,429

Co-7-257Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  503,786Â Â Â Â Â Â Â Â Â Â  940,333

Co-7-257AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,977Â Â Â Â Â Â Â Â Â Â  940,049

Co-7-257BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  502,502Â Â Â Â Â Â Â Â Â Â  939,827

Co-7-257CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  501,568Â Â Â Â Â Â Â Â Â Â  939,701

Co-7-258Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500,604Â Â Â Â Â Â Â Â Â Â  939,306

Co-7-258AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  500,169Â Â Â Â Â Â Â Â Â Â  939,262

Co-7-258BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  498,906Â Â Â Â Â Â Â Â Â Â  938,349

Co-7-258CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  497,858Â Â Â Â Â Â Â Â Â Â  937,804

Co-7-259Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  497,372Â Â Â Â Â Â Â Â Â Â  937,629

Co-7-259AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  496,995Â Â Â Â Â Â Â Â Â Â  937,388

Co-7-259BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  496,704Â Â Â Â Â Â Â Â Â Â  937,274

Co-7-260Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  495,258Â Â Â Â Â Â Â Â Â Â  936,546

Co-7-260AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,866Â Â Â Â Â Â Â Â Â Â  936,458

Co-7-261Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,435Â Â Â Â Â Â Â Â Â Â  936,200

Â Â Â Â Â  Description of Location of Point Number Co-7-261: A point near the Coos-Curry County line located near the section line between section 21 of township 30 south, range 15 west of the Willamette Meridian in Coos County and section 28 of township 30 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  494,269Â Â Â Â  936,197

Cu-7-1AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  492,997Â Â Â Â Â Â Â Â Â Â  935,582

Cu-7-1BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  492,724Â Â Â Â Â Â Â Â Â Â  935,524

Cu-7-1CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  492,161Â Â Â Â Â Â Â Â Â Â  935,220

Cu-7-1DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  491,652Â Â Â Â Â Â Â Â Â Â  935,056

Cu-7-2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  491,102Â Â Â Â Â Â Â Â Â Â  934,739

Cu-7-3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  490,807Â Â Â Â Â Â Â Â Â Â  934,692

Cu-7-3AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  489,619Â Â Â Â Â Â Â Â Â Â  933,791

Cu-7-4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  488,165Â Â Â Â Â Â Â Â Â Â  933,379

Cu-7-4AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  487,538Â Â Â Â Â Â Â Â Â Â  933,092

Cu-7-5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  486,942Â Â Â Â Â Â Â Â Â Â  932,870

Cu-7-6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  486,037Â Â Â Â Â Â Â Â Â Â  932,272

Cu-7-6AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  485,602Â Â Â Â Â Â Â Â Â Â  932,037

Cu-7-7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  485,134Â Â Â Â Â Â Â Â Â Â  931,874

Cu-7-8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  483,852Â Â Â Â Â Â Â Â Â Â  931,217

Cu-7-9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  483,031Â Â Â Â Â Â Â Â Â Â  930,687

Cu-7-10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  482,079Â Â Â Â Â Â Â Â Â Â  930,304

Cu-7-11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  481,624Â Â Â Â Â Â Â Â Â Â  930,048

Cu-7-12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  481,116Â Â Â Â Â Â Â Â Â Â  929,839

Cu-7-13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,954Â Â Â Â Â Â Â Â Â Â  929,721

Cu-7-14Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,886Â Â Â Â Â Â Â Â Â Â  929,576

Cu-7-15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,564Â Â Â Â Â Â Â Â Â Â  929,341

Cu-7-16Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,217Â Â Â Â Â Â Â Â Â Â  928,860

Cu-7-17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  480,122Â Â Â Â Â Â Â Â Â Â  928,700

Cu-7-18Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  479,910Â Â Â Â Â Â Â Â Â Â  928,435

Cu-7-19Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  479,060Â Â Â Â Â Â Â Â Â Â  927,987

Cu-7-20Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  477,708Â Â Â Â Â Â Â Â Â Â  927,259

Cu-7-21Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  477,184Â Â Â Â Â Â Â Â Â Â  926,960

Cu-7-22Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  476,933Â Â Â Â Â Â Â Â Â Â  926,833

Cu-7-23Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  476,453Â Â Â Â Â Â Â Â Â Â  926,519

Cu-7-24Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  475,128Â Â Â Â Â Â Â Â Â Â  925,801

Cu-7-25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  474,536Â Â Â Â Â Â Â Â Â Â  925,461

Â Â Â Â Â  Description of Location of Point Number Cu-7-25: A point near the north boundary of
Floras
Lake
State Park
located near the section line between section 7 and section 18 of township 31 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-26Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  460,789Â Â Â Â Â Â Â Â Â Â  918,140

Â Â Â Â Â  Description of Location of Point Number Cu-7-26: A point near the south boundary of
Floras
Lake
State Park
located in section 25 of township 31 south, range 16 west of the Willamette Meridian in
Curry
County
.

Cu-7-27Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459,979Â Â Â Â Â Â Â Â Â Â  917,628

Cu-7-27AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  459,587Â Â Â Â Â Â Â Â Â Â  917,079

Cu-7-28Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  458,933Â Â Â Â Â Â Â Â Â Â  917,257

Cu-7-28AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  458,345Â Â Â Â Â Â Â Â Â Â  916,603

Cu-7-29Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  458,318Â Â Â Â Â Â Â Â Â Â  916,281

Cu-7-30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,743Â Â Â Â Â Â Â Â Â Â  916,020

Cu-7-31Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  457,243Â Â Â Â Â Â Â Â Â Â  915,713

Cu-7-32Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,847Â Â Â Â Â Â Â Â Â Â  915,413

Cu-7-33Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  456,546Â Â Â Â Â Â Â Â Â Â  915,235

Cu-7-34Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455,650Â Â Â Â Â Â Â Â Â Â  914,957

Cu-7-35Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  455,367Â Â Â Â Â Â Â Â Â Â  914,795

Cu-7-36Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,864Â Â Â Â Â Â Â Â Â Â  914,510

Cu-7-37Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,408Â Â Â Â Â Â Â Â Â Â  914,160

Cu-7-38Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,311Â Â Â Â Â Â Â Â Â Â  914,127

Cu-7-39Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  454,138Â Â Â Â Â Â Â Â Â Â  913,983

Cu-7-40Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,926Â Â Â Â Â Â Â Â Â Â  913,695

Cu-7-41Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,771Â Â Â Â Â Â Â Â Â Â  913,579

Cu-7-42Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,663Â Â Â Â Â Â Â Â Â Â  913,416

Cu-7-43Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,523Â Â Â Â Â Â Â Â Â Â  913,219

Cu-7-44Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,473Â Â Â Â Â Â Â Â Â Â  913,101

Cu-7-45Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,421Â Â Â Â Â Â Â Â Â Â  912,999

Cu-7-46Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,397Â Â Â Â Â Â Â Â Â Â  912,848

Cu-7-47Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,307Â Â Â Â Â Â Â Â Â Â  912,762

Cu-7-48Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,310Â Â Â Â Â Â Â Â Â Â  912,692

Cu-7-49Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,253Â Â Â Â Â Â Â Â Â Â  912,591

Cu-7-50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,180Â Â Â Â Â Â Â Â Â Â  912,165

Cu-7-51Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,152Â Â Â Â Â Â Â Â Â Â  911,780

Cu-7-52Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,254Â Â Â Â Â Â Â Â Â Â  911,495

Cu-7-53Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,326Â Â Â Â Â Â Â Â Â Â  911,275

Cu-7-54Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  453,460Â Â Â Â Â Â Â Â Â Â  911,156

Â Â Â Â Â  Description of Location of Point Number Cu-7-54: A point near the east end of the headlands on the northeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-55Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,117Â Â Â Â Â Â Â Â Â Â  910,664

Â Â Â Â Â  Description of Location of Point Number Cu-7-55: A point near the east end of the headlands on the southeast side of Cape Blanco located in section 2 of township 32 south, range 16 west of the Willamette Meridian in Curry County.

Cu-7-56Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,107Â Â Â Â Â Â Â Â Â Â  910,814

Cu-7-57Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,002Â Â Â Â Â Â Â Â Â Â  911,078

Cu-7-58Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,734Â Â Â Â Â Â Â Â Â Â  911,201

Cu-7-59Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,988Â Â Â Â Â Â Â Â Â Â  911,384

Cu-7-60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,030Â Â Â Â Â Â Â Â Â Â  911,494

Cu-7-61Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  452,015Â Â Â Â Â Â Â Â Â Â  911,644

Cu-7-62Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,734Â Â Â Â Â Â Â Â Â Â  912,301

Cu-7-63Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,615Â Â Â Â Â Â Â Â Â Â  912,450

Cu-7-64Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,576Â Â Â Â Â Â Â Â Â Â  912,565

Cu-7-65Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,492Â Â Â Â Â Â Â Â Â Â  912,683

Cu-7-66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  451,264Â Â Â Â Â Â Â Â Â Â  912,951

Cu-7-67Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,946Â Â Â Â Â Â Â Â Â Â  913,303

Cu-7-68Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,721Â Â Â Â Â Â Â Â Â Â  913,517

Cu-7-69Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,608Â Â Â Â Â Â Â Â Â Â  913,599

Cu-7-70Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,540Â Â Â Â Â Â Â Â Â Â  913,682

Cu-7-71Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  450,162Â Â Â Â Â Â Â Â Â Â  913,972

Cu-7-72Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  449,475Â Â Â Â Â Â Â Â Â Â  914,516

Cu-7-73Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  449,417Â Â Â Â Â Â Â Â Â Â  914,584

Cu-7-74Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  449,147Â Â Â Â Â Â Â Â Â Â  914,805

Cu-7-75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,724Â Â Â Â Â Â Â Â Â Â  915,150

Cu-7-76Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,634Â Â Â Â Â Â Â Â Â Â  915,187

Cu-7-77Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,533Â Â Â Â Â Â Â Â Â Â  915,272

Cu-7-78Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,435Â Â Â Â Â Â Â Â Â Â  915,325

Cu-7-79Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,362Â Â Â Â Â Â Â Â Â Â  915,436

Cu-7-80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,183Â Â Â Â Â Â Â Â Â Â  915,529

Cu-7-81Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,239Â Â Â Â Â Â Â Â Â Â  915,612

Cu-7-82Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  448,020Â Â Â Â Â Â Â Â Â Â  915,796

Cu-7-83Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,281Â Â Â Â Â Â Â Â Â Â  916,347

Cu-7-84Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,226Â Â Â Â Â Â Â Â Â Â  916,415

Cu-7-85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  447,003Â Â Â Â Â Â Â Â Â Â  916,569

Cu-7-86Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  446,798Â Â Â Â Â Â Â Â Â Â  916,723

Cu-7-87Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  446,483Â Â Â Â Â Â Â Â Â Â  916,915

Cu-7-88Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  445,956Â Â Â Â Â Â Â Â Â Â  917,175

Cu-7-89Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  445,494Â Â Â Â Â Â Â Â Â Â  917,383

Cu-7-90Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  444,827Â Â Â Â Â Â Â Â Â Â  917,614

Cu-7-91Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  444,440Â Â Â Â Â Â Â Â Â Â  917,838

Cu-7-92Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  444,271Â Â Â Â Â Â Â Â Â Â  917,881

Cu-7-93Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  444,145Â Â Â Â Â Â Â Â Â Â  918,032

Cu-7-94Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  443,659Â Â Â Â Â Â Â Â Â Â  918,220

Cu-7-95Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  443,409Â Â Â Â Â Â Â Â Â Â  918,340

Cu-7-96Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  443,151Â Â Â Â Â Â Â Â Â Â  918,543

Cu-7-97Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  443,003Â Â Â Â Â Â Â Â Â Â  918,630

Cu-7-98Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  442,763Â Â Â Â Â Â Â Â Â Â  918,949

Cu-7-99Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  442,510Â Â Â Â Â Â Â Â Â Â  919,118

Cu-7-100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  442,270Â Â Â Â Â Â Â Â Â Â  919,228

Cu-7-101Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  441,914Â Â Â Â Â Â Â Â Â Â  919,360

Cu-7-102Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  441,670Â Â Â Â Â Â Â Â Â Â  919,431

Cu-7-103Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  441,460Â Â Â Â Â Â Â Â Â Â  919,429

Cu-7-104Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  441,310Â Â Â Â Â Â Â Â Â Â  919,539

Cu-7-105Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  440,732Â Â Â Â Â Â Â Â Â Â  919,662

Cu-7-106Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  440,669Â Â Â Â Â Â Â Â Â Â  919,708

Cu-7-107Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  440,538Â Â Â Â Â Â Â Â Â Â  919,741

Cu-7-108Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  440,220Â Â Â Â Â Â Â Â Â Â  919,912

Cu-7-109Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  439,753Â Â Â Â Â Â Â Â Â Â  920,115

Cu-7-110Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  439,262Â Â Â Â Â Â Â Â Â Â  920,242

Cu-7-111Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  438,471Â Â Â Â Â Â Â Â Â Â  920,351

Cu-7-112Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  438,351Â Â Â Â Â Â Â Â Â Â  920,385

Cu-7-113Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  437,983Â Â Â Â Â Â Â Â Â Â  920,477

Cu-7-114Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  437,654Â Â Â Â Â Â Â Â Â Â  920,618

Cu-7-115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  437,160Â Â Â Â Â Â Â Â Â Â  920,983

Cu-7-115AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  436,738Â Â Â Â Â Â Â Â Â Â  920,855

Cu-7-115BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  436,393Â Â Â Â Â Â Â Â Â Â  920,841

Cu-7-115CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  435,898Â Â Â Â Â Â Â Â Â Â  920,940

Cu-7-116Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  435,598Â Â Â Â Â Â Â Â Â Â  920,933

Cu-7-117Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  434,950Â Â Â Â Â Â Â Â Â Â  921,233

Cu-7-117AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  434,721Â Â Â Â Â Â Â Â Â Â  921,074

Cu-7-118Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  434,425Â Â Â Â Â Â Â Â Â Â  921,091

Cu-7-119Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  432,881Â Â Â Â Â Â Â Â Â Â  920,925

Cu-7-120Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  432,240Â Â Â Â Â Â Â Â Â Â  920,985

Cu-7-121Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  431,820Â Â Â Â Â Â Â Â Â Â  921,030

Cu-7-122Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  431,222Â Â Â Â Â Â Â Â Â Â  921,095

Cu-7-123Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  430,698Â Â Â Â Â Â Â Â Â Â  921,141

Cu-7-124Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  429,964Â Â Â Â Â Â Â Â Â Â  921,198

Cu-7-125Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  429,404Â Â Â Â Â Â Â Â Â Â  921,250

Cu-7-126Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  429,064Â Â Â Â Â Â Â Â Â Â  921,277

Cu-7-127Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  428,608Â Â Â Â Â Â Â Â Â Â  921,329

Cu-7-128Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  427,876Â Â Â Â Â Â Â Â Â Â  921,437

Cu-7-129Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  427,588Â Â Â Â Â Â Â Â Â Â  921,493

Cu-7-130Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  427,138Â Â Â Â Â Â Â Â Â Â  921,552

Cu-7-131Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  426,625Â Â Â Â Â Â Â Â Â Â  921,618

Cu-7-132Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  426,249Â Â Â Â Â Â Â Â Â Â  921,697

Cu-7-133Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  425,467Â Â Â Â Â Â Â Â Â Â  921,779

Cu-7-134Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  425,094Â Â Â Â Â Â Â Â Â Â  921,840

Cu-7-135Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  423,993Â Â Â Â Â Â Â Â Â Â  922,034

Cu-7-136Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  422,788Â Â Â Â Â Â Â Â Â Â  922,252

Cu-7-137Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  421,853Â Â Â Â Â Â Â Â Â Â  922,429

Cu-7-138Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  420,941Â Â Â Â Â Â Â Â Â Â  922,654

Cu-7-139Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  420,101Â Â Â Â Â Â Â Â Â Â  922,802

Cu-7-140Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  419,416Â Â Â Â Â Â Â Â Â Â  922,851

Cu-7-141Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,960Â Â Â Â Â Â Â Â Â Â  922,865

Cu-7-142Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,592Â Â Â Â Â Â Â Â Â Â  922,781

Cu-7-143Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,496Â Â Â Â Â Â Â Â Â Â  922,860

Cu-7-144Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,385Â Â Â Â Â Â Â Â Â Â  922,891

Cu-7-145Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,349Â Â Â Â Â Â Â Â Â Â  922,984

Cu-7-146Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,367Â Â Â Â Â Â Â Â Â Â  923,067

Cu-7-147Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,201Â Â Â Â Â Â Â Â Â Â  923,092

Cu-7-148Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,115Â Â Â Â Â Â Â Â Â Â  923,013

Cu-7-149Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,111Â Â Â Â Â Â Â Â Â Â  922,682

Cu-7-150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  418,049Â Â Â Â Â Â Â Â Â Â  922,580

Cu-7-151Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,545Â Â Â Â Â Â Â Â Â Â  922,553

Cu-7-152Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,411Â Â Â Â Â Â Â Â Â Â  922,632

Cu-7-153Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,264Â Â Â Â Â Â Â Â Â Â  922,485

Cu-7-154Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,166Â Â Â Â Â Â Â Â Â Â  922,469

Cu-7-155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,174Â Â Â Â Â Â Â Â Â Â  922,401

Â Â Â Â Â  Description of Location of Point Number Cu-7-155: A point near the north end of the headlands on the north side of The Heads at Port Orford located in section 6 of township 33 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-156Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,164Â Â Â Â Â Â Â Â Â Â  926,366

Â Â Â Â Â  Description of Location of Point Number Cu-7-156: A point near the east end of the headlands at Graveyard Point located in section 5 of township 33 south, range 15 west of the Willamette Meridian in Curry County.

Cu-7-157Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,377Â Â Â Â Â Â Â Â Â Â  926,537

Cu-7-158Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,522Â Â Â Â Â Â Â Â Â Â  926,867

Cu-7-159Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,575Â Â Â Â Â Â Â Â Â Â  927,163

Cu-7-160Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,534Â Â Â Â Â Â Â Â Â Â  927,457

Cu-7-161Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,280Â Â Â Â Â Â Â Â Â Â  927,591

Cu-7-162Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,293Â Â Â Â Â Â Â Â Â Â  927,687

Cu-7-163Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,496Â Â Â Â Â Â Â Â Â Â  927,929

Cu-7-164Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,663Â Â Â Â Â Â Â Â Â Â  928,027

Cu-7-165Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,684Â Â Â Â Â Â Â Â Â Â  928,143

Cu-7-166Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,693Â Â Â Â Â Â Â Â Â Â  928,354

Cu-7-167Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  417,677Â Â Â Â Â Â Â Â Â Â  928,529

Â Â Â Â Â  Description of Location of Point Number Cu-7-167: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 4 of township 33 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-167AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  415,194Â Â Â Â Â Â Â Â Â Â  932,338

Â Â Â Â Â  Description of Location of Point Number Cu-7-167A: A point near the south boundary of property owned through the State Parks and Recreation Department and near Hubbard Creek located in section 9 of township 33 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-167BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,837Â Â Â Â Â Â Â Â Â Â  932,459

Cu-7-167CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,465Â Â Â Â Â Â Â Â Â Â  932,723

Cu-7-167DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,393Â Â Â Â Â Â Â Â Â Â  932,841

Cu-7-167EÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  414,074Â Â Â Â Â Â Â Â Â Â  933,166

Â Â Â Â Â  Description of Location of Point Number Cu-7-167E: A point near the north boundary of property owned through the State Parks and Recreation Department located near the section line between section 9 and section 10 of township 33 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-168Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,665Â Â Â Â Â Â Â Â Â Â  946,358

Â Â Â Â Â  Description of Location of Point Number Cu-7-168: A point near the south end of the headlands at
Humbug
Mountain
located in section 1 of township 34 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-169Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,513Â Â Â Â Â Â Â Â Â Â  946,975

Cu-7-170Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  387,317Â Â Â Â Â Â Â Â Â Â  947,324

Cu-7-171Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  386,789Â Â Â Â Â Â Â Â Â Â  947,744

Cu-7-172Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  386,635Â Â Â Â Â Â Â Â Â Â  947,941

Cu-7-173Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  386,522Â Â Â Â Â Â Â Â Â Â  947,888

Cu-7-174Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  385,894Â Â Â Â Â Â Â Â Â Â  948,151

Â Â Â Â Â  Description of Location of Point Number Cu-7-174: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 6 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  372,047Â Â Â Â Â Â Â Â Â Â  950,729

Â Â Â Â Â  Description of Location of Point Number Cu-7-175: A point near the south end of the first headlands south of Lookout Rock located in section 19 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-176Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  372,002Â Â Â Â Â Â Â Â Â Â  950,847

Cu-7-177Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,704Â Â Â Â Â Â Â Â Â Â  951,058

Cu-7-178Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,593Â Â Â Â Â Â Â Â Â Â  951,098

Cu-7-179Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,013Â Â Â Â Â Â Â Â Â Â  951,190

Cu-7-180Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  371,011Â Â Â Â Â Â Â Â Â Â  951,243

Cu-7-181Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  370,627Â Â Â Â Â Â Â Â Â Â  951,250

Cu-7-182Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  370,015Â Â Â Â Â Â Â Â Â Â  951,386

Cu-7-182AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,639Â Â Â Â Â Â Â Â Â Â  951,391

Cu-7-183Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,389Â Â Â Â Â Â Â Â Â Â  951,143

Cu-7-184Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  369,322Â Â Â Â Â Â Â Â Â Â  951,076

Cu-7-185Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  368,854Â Â Â Â Â Â Â Â Â Â  950,922

Cu-7-186Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  368,488Â Â Â Â Â Â Â Â Â Â  950,650

Cu-7-187Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  368,297Â Â Â Â Â Â Â Â Â Â  950,580

Cu-7-188Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  367,647Â Â Â Â Â Â Â Â Â Â  950,767

Cu-7-189Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  366,689Â Â Â Â Â Â Â Â Â Â  950,737

Cu-7-190Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  366,317Â Â Â Â Â Â Â Â Â Â  950,658

Cu-7-191Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  366,138Â Â Â Â Â Â Â Â Â Â  950,541

Cu-7-192Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  365,769Â Â Â Â Â Â Â Â Â Â  950,590

Cu-7-193Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  365,508Â Â Â Â Â Â Â Â Â Â  950,586

Cu-7-194Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  365,101Â Â Â Â Â Â Â Â Â Â  950,335

Cu-7-195Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  364,751Â Â Â Â Â Â Â Â Â Â  950,302

Cu-7-196Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  364,387Â Â Â Â Â Â Â Â Â Â  950,403

Â Â Â Â Â  Description of Location of Point Number Cu-7-196: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 30 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-197Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,813Â Â Â Â Â Â Â Â Â Â  950,030

Â Â Â Â Â  Description of Location of Point Number Cu-7-197: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 31 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-198Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,702Â Â Â Â Â Â Â Â Â Â  949,975

Cu-7-199Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,664Â Â Â Â Â Â Â Â Â Â  949,867

Cu-7-200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,399Â Â Â Â Â Â Â Â Â Â  949,498

Cu-7-201Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,444Â Â Â Â Â Â Â Â Â Â  949,369

Â Â Â Â Â  Description of Location of Point Number Cu-7-201: A point near the north end of the headlands at Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-202Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,997Â Â Â Â Â Â Â Â Â Â  949,593

Â Â Â Â Â  Description of Location of Point Number Cu-7-202: A point near the east end of the headlands on the south side of Sisters Rocks located in section 31 of township 34 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-203Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,121Â Â Â Â Â Â Â Â Â Â  949,727

Cu-7-204Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,173Â Â Â Â Â Â Â Â Â Â  949,869

Cu-7-205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  362,160Â Â Â Â Â Â Â Â Â Â  949,970

Cu-7-206Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,999Â Â Â Â Â Â Â Â Â Â  950,165

Cu-7-207Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,969Â Â Â Â Â Â Â Â Â Â  950,430

Cu-7-208Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,510Â Â Â Â Â Â Â Â Â Â  950,798

Cu-7-209Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,292Â Â Â Â Â Â Â Â Â Â  950,853

Cu-7-210Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  361,122Â Â Â Â Â Â Â Â Â Â  950,953

Cu-7-211Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,606Â Â Â Â Â Â Â Â Â Â  951,087

Cu-7-212Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,459Â Â Â Â Â Â Â Â Â Â  951,114

Cu-7-213Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,517Â Â Â Â Â Â Â Â Â Â  951,183

Cu-7-214Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,450Â Â Â Â Â Â Â Â Â Â  951,314

Cu-7-215Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,134Â Â Â Â Â Â Â Â Â Â  951,451

Cu-7-216Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  360,012Â Â Â Â Â Â Â Â Â Â  951,442

Cu-7-217Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  359,587Â Â Â Â Â Â Â Â Â Â  951,452

Cu-7-218Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  359,368Â Â Â Â Â Â Â Â Â Â  951,721

Cu-7-219Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  359,145Â Â Â Â Â Â Â Â Â Â  951,794

Â Â Â Â Â  Description of Location of Point Number Cu-7-219: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 32 of township 34 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-220Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  357,690Â Â Â Â Â Â Â Â Â Â  952,165

Â Â Â Â Â  Description of Location of Point Number Cu-7-220: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-221Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  357,476Â Â Â Â Â Â Â Â Â Â  952,176

Cu-7-221AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  357,111Â Â Â Â Â Â Â Â Â Â  952,003

Cu-7-221BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,695Â Â Â Â Â Â Â Â Â Â  951,879

Cu-7-222Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,625Â Â Â Â Â Â Â Â Â Â  951,808

Cu-7-222AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,493Â Â Â Â Â Â Â Â Â Â  951,585

Cu-7-222BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,263Â Â Â Â Â Â Â Â Â Â  951,649

Cu-7-222CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,323Â Â Â Â Â Â Â Â Â Â  951,775

Cu-7-223Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,455Â Â Â Â Â Â Â Â Â Â  951,847

Cu-7-224Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,487Â Â Â Â Â Â Â Â Â Â  952,018

Cu-7-225Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  356,391Â Â Â Â Â Â Â Â Â Â  952,207

Â Â Â Â Â  Description of Location of Point Number Cu-7-225: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-226Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  354,226Â Â Â Â Â Â Â Â Â Â  952,943

Â Â Â Â Â  Description of Location of Point Number Cu-7-226: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 5 of township 35 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-226AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,863Â Â Â Â Â Â Â Â Â Â  952,893

Cu-7-226BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,626Â Â Â Â Â Â Â Â Â Â  952,933

Cu-7-227Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,146Â Â Â Â Â Â Â Â Â Â  952,852

Cu-7-228Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  353,058Â Â Â Â Â Â Â Â Â Â  952,718

Cu-7-229Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  352,840Â Â Â Â Â Â Â Â Â Â  952,706

Cu-7-230Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  352,633Â Â Â Â Â Â Â Â Â Â  952,769

Cu-7-231Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  351,862Â Â Â Â Â Â Â Â Â Â  952,627

Cu-7-232Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  351,477Â Â Â Â Â Â Â Â Â Â  952,632

Cu-7-232AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  350,538Â Â Â Â Â Â Â Â Â Â  952,721

Cu-7-232BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  349,420Â Â Â Â Â Â Â Â Â Â  952,752

Cu-7-233Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  349,083Â Â Â Â Â Â Â Â Â Â  952,680

Cu-7-234Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,478Â Â Â Â Â Â Â Â Â Â  952,367

Cu-7-234AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,283Â Â Â Â Â Â Â Â Â Â  952,216

Cu-7-234BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,268Â Â Â Â Â Â Â Â Â Â  952,170

Cu-7-234CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,210Â Â Â Â Â Â Â Â Â Â  952,173

Cu-7-234DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,060Â Â Â Â Â Â Â Â Â Â  952,066

Cu-7-235Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  348,028Â Â Â Â Â Â Â Â Â Â  951,988

Cu-7-235AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,971Â Â Â Â Â Â Â Â Â Â  951,987

Cu-7-235BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,787Â Â Â Â Â Â Â Â Â Â  951,883

Cu-7-235CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,785Â Â Â Â Â Â Â Â Â Â  951,844

Cu-7-235DÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,741Â Â Â Â Â Â Â Â Â Â  951,853

Cu-7-236Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  347,644Â Â Â Â Â Â Â Â Â Â  951,774

Â Â Â Â Â  Description of Location of Point Number Cu-7-236: A point near the north boundary of property owned through the State Parks and Recreation Department and located near the section line between section 8 and section 17 of township 35 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-237Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  333,550Â Â Â Â Â Â Â Â Â Â  946,491

Â Â Â Â Â  Description of Location of Point Number Cu-7-237: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 30 of township 35 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-237AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  333,494Â Â Â Â Â Â Â Â Â Â  946,351

Cu-7-238Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  333,300Â Â Â Â Â Â Â Â Â Â  946,191

Cu-7-239Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  332,866Â Â Â Â Â Â Â Â Â Â  946,032

Cu-7-240Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  332,566Â Â Â Â Â Â Â Â Â Â  945,795

Cu-7-241Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  332,146Â Â Â Â Â Â Â Â Â Â  945,613

Cu-7-242Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  331,983Â Â Â Â Â Â Â Â Â Â  945,634

Cu-7-243Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  331,576Â Â Â Â Â Â Â Â Â Â  945,411

Cu-7-244Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  331,475Â Â Â Â Â Â Â Â Â Â  945,311

Cu-7-245Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,699Â Â Â Â Â Â Â Â Â Â  944,933

Cu-7-246Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,397Â Â Â Â Â Â Â Â Â Â  944,802

Cu-7-247Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,267Â Â Â Â Â Â Â Â Â Â  944,738

Cu-7-248Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  330,042Â Â Â Â Â Â Â Â Â Â  944,681

Cu-7-249Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  329,435Â Â Â Â Â Â Â Â Â Â  944,417

Cu-7-250Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  329,020Â Â Â Â Â Â Â Â Â Â  944,195

Cu-7-251Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  328,553Â Â Â Â Â Â Â Â Â Â  943,911

Cu-7-252Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  328,291Â Â Â Â Â Â Â Â Â Â  943,737

Cu-7-253Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  328,223Â Â Â Â Â Â Â Â Â Â  943,648

Cu-7-254Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,927Â Â Â Â Â Â Â Â Â Â  943,419

Cu-7-255Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,780Â Â Â Â Â Â Â Â Â Â  943,235

Cu-7-256Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,620Â Â Â Â Â Â Â Â Â Â  943,178

Cu-7-257Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,429Â Â Â Â Â Â Â Â Â Â  943,048

Cu-7-258Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,406Â Â Â Â Â Â Â Â Â Â  942,965

Â Â Â Â Â  Description of Location of Point Number Cu-7-258: A point near the north end of the first headlands south of
Nesika
Beach
located in section 36 of township 35 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-259Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,129Â Â Â Â Â Â Â Â Â Â  943,003

Â Â Â Â Â  Description of Location of Point Number Cu-7-259: A point near the south end of the first headlands south of
Nesika
Beach
located in section 36 of township 35 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-260Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,142Â Â Â Â Â Â Â Â Â Â  943,114

Cu-7-261Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  327,108Â Â Â Â Â Â Â Â Â Â  943,217

Cu-7-262Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,970Â Â Â Â Â Â Â Â Â Â  943,331

Cu-7-263Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,722Â Â Â Â Â Â Â Â Â Â  943,382

Cu-7-264Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,467Â Â Â Â Â Â Â Â Â Â  943,198

Cu-7-265Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  326,241Â Â Â Â Â Â Â Â Â Â  943,072

Cu-7-266Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,990Â Â Â Â Â Â Â Â Â Â  943,172

Cu-7-267Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,794Â Â Â Â Â Â Â Â Â Â  943,124

Cu-7-268Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,798Â Â Â Â Â Â Â Â Â Â  943,026

Â Â Â Â Â  Description of Location of Point Number Cu-7-268: A point near the north end of the headlands west of
Geisel
Monument
State Park
located in section 1 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-269Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,323Â Â Â Â Â Â Â Â Â Â  943,307

Â Â Â Â Â  Description of Location of Point Number Cu-7-269: A point near the south end of the headlands west of
Geisel
Monument
State Park
located in section 1 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-270Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,296Â Â Â Â Â Â Â Â Â Â  943,418

Cu-7-271Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  325,230Â Â Â Â Â Â Â Â Â Â  943,486

Cu-7-272Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324,897Â Â Â Â Â Â Â Â Â Â  943,617

Cu-7-273Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  324,613Â Â Â Â Â Â Â Â Â Â  943,583

Cu-7-274Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  323,664Â Â Â Â Â Â Â Â Â Â  943,235

Cu-7-275Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  323,431Â Â Â Â Â Â Â Â Â Â  943,126

Cu-7-276Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,581Â Â Â Â Â Â Â Â Â Â  942,873

Cu-7-277Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,427Â Â Â Â Â Â Â Â Â Â  942,803

Cu-7-278Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,251Â Â Â Â Â Â Â Â Â Â  942,654

Cu-7-279Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  322,155Â Â Â Â Â Â Â Â Â Â  942,643

Cu-7-280Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,834Â Â Â Â Â Â Â Â Â Â  942,541

Cu-7-281Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,401Â Â Â Â Â Â Â Â Â Â  942,493

Cu-7-282Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,303Â Â Â Â Â Â Â Â Â Â  942,516

Cu-7-283Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  321,162Â Â Â Â Â Â Â Â Â Â  942,457

Cu-7-284Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,966Â Â Â Â Â Â Â Â Â Â  942,548

Cu-7-285Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,879Â Â Â Â Â Â Â Â Â Â  942,553

Cu-7-286Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,735Â Â Â Â Â Â Â Â Â Â  942,469

Cu-7-287Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,662Â Â Â Â Â Â Â Â Â Â  942,356

Cu-7-288Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  320,706Â Â Â Â Â Â Â Â Â Â  942,189

Â Â Â Â Â  Description of Location of Point Number Cu-7-288: A point near the north end of the headlands on the north side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-289Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,993Â Â Â Â Â Â Â Â Â Â  942,104

Â Â Â Â Â  Description of Location of Point Number Cu-7-289: A point near the south end of the headlands on the south side of Hubbard Mound located in section 12 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-290Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,969Â Â Â Â Â Â Â Â Â Â  942,269

Cu-7-291Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,871Â Â Â Â Â Â Â Â Â Â  942,369

Cu-7-292Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,716Â Â Â Â Â Â Â Â Â Â  942,455

Cu-7-293Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,658Â Â Â Â Â Â Â Â Â Â  942,530

Cu-7-294Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  319,339Â Â Â Â Â Â Â Â Â Â  942,693

Cu-7-295Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,872Â Â Â Â Â Â Â Â Â Â  942,734

Cu-7-296Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,543Â Â Â Â Â Â Â Â Â Â  942,722

Cu-7-297Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,142Â Â Â Â Â Â Â Â Â Â  942,591

Cu-7-298Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  318,097Â Â Â Â Â Â Â Â Â Â  942,673

Cu-7-299Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,962Â Â Â Â Â Â Â Â Â Â  942,733

Cu-7-300Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,655Â Â Â Â Â Â Â Â Â Â  942,687

Cu-7-301Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,489Â Â Â Â Â Â Â Â Â Â  942,581

Cu-7-302Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,207Â Â Â Â Â Â Â Â Â Â  942,446

Cu-7-303Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  317,083Â Â Â Â Â Â Â Â Â Â  942,404

Cu-7-304Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,624Â Â Â Â Â Â Â Â Â Â  942,415

Cu-7-305Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,508Â Â Â Â Â Â Â Â Â Â  942,342

Cu-7-306Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,249Â Â Â Â Â Â Â Â Â Â  942,464

Cu-7-307Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  316,067Â Â Â Â Â Â Â Â Â Â  942,452

Cu-7-308Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  315,770Â Â Â Â Â Â Â Â Â Â  942,318

Cu-7-309Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  315,502Â Â Â Â Â Â Â Â Â Â  942,118

Cu-7-310Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  315,456Â Â Â Â Â Â Â Â Â Â  942,061

Â Â Â Â Â  Description of Location of Point Number Cu-7-310: A point near the north end of the headlands on the north side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-311Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  314,647Â Â Â Â Â Â Â Â Â Â  942,005

Â Â Â Â Â  Description of Location of Point Number Cu-7-311: A point near the south end of the headlands on the south side of Otter Point located in section 13 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-312Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  314,646Â Â Â Â Â Â Â Â Â Â  942,186

Cu-7-313Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  314,446Â Â Â Â Â Â Â Â Â Â  942,420

Cu-7-314Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  314,281Â Â Â Â Â Â Â Â Â Â  942,516

Â Â Â Â Â  Description of Location of Point Number Cu-7-314: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-315Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  311,671Â Â Â Â Â Â Â Â Â Â  941,575

Â Â Â Â Â  Description of Location of Point Number Cu-7-315: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 13 of township 36 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-316Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  311,148Â Â Â Â Â Â Â Â Â Â  941,107

Cu-7-317Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  310,653Â Â Â Â Â Â Â Â Â Â  940,806

Cu-7-318Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  310,462Â Â Â Â Â Â Â Â Â Â  940,576

Cu-7-319Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  309,914Â Â Â Â Â Â Â Â Â Â  940,219

Cu-7-320Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  309,762Â Â Â Â Â Â Â Â Â Â  940,223

Cu-7-321Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  309,704Â Â Â Â Â Â Â Â Â Â  940,033

Cu-7-322Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  309,061Â Â Â Â Â Â Â Â Â Â  939,705

Cu-7-323Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  308,802Â Â Â Â Â Â Â Â Â Â  939,615

Cu-7-324Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  308,759Â Â Â Â Â Â Â Â Â Â  939,502

Cu-7-325Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  308,405Â Â Â Â Â Â Â Â Â Â  939,278

Cu-7-326Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  307,772Â Â Â Â Â Â Â Â Â Â  938,993

Cu-7-327Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  307,297Â Â Â Â Â Â Â Â Â Â  938,681

Cu-7-328Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  306,432Â Â Â Â Â Â Â Â Â Â  938,442

Cu-7-329Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  305,981Â Â Â Â Â Â Â Â Â Â  938,395

Cu-7-330Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  305,681Â Â Â Â Â Â Â Â Â Â  938,412

Cu-7-331Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  303,769Â Â Â Â Â Â Â Â Â Â  938,681

Cu-7-332Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  303,158Â Â Â Â Â Â Â Â Â Â  938,841

Cu-7-333Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  301,995Â Â Â Â Â Â Â Â Â Â  939,029

Cu-7-334Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  301,380Â Â Â Â Â Â Â Â Â Â  939,121

Cu-7-335Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  300,895Â Â Â Â Â Â Â Â Â Â  939,188

Cu-7-336Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  300,624Â Â Â Â Â Â Â Â Â Â  939,280

Cu-7-337Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  299,561Â Â Â Â Â Â Â Â Â Â  940,144

Cu-7-338Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  299,278Â Â Â Â Â Â Â Â Â Â  940,253

Cu-7-339Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  298,493Â Â Â Â Â Â Â Â Â Â  940,355

Cu-7-340Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  298,023Â Â Â Â Â Â Â Â Â Â  940,373

Cu-7-341Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  297,112Â Â Â Â Â Â Â Â Â Â  940,531

Cu-7-342Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  296,463Â Â Â Â Â Â Â Â Â Â  940,567

Cu-7-343Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  296,190Â Â Â Â Â Â Â Â Â Â  940,557

Cu-7-344Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,912Â Â Â Â Â Â Â Â Â Â  940,563

Cu-7-345Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,542Â Â Â Â Â Â Â Â Â Â  940,675

Cu-7-346Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  295,184Â Â Â Â Â Â Â Â Â Â  940,661

Cu-7-347Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  294,436Â Â Â Â Â Â Â Â Â Â  940,637

Cu-7-348Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  293,721Â Â Â Â Â Â Â Â Â Â  940,721

Cu-7-349Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  293,103Â Â Â Â Â Â Â Â Â Â  940,677

Cu-7-350Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  292,924Â Â Â Â Â Â Â Â Â Â  940,726

Cu-7-351Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  292,754Â Â Â Â Â Â Â Â Â Â  940,655

Cu-7-352Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  292,555Â Â Â Â Â Â Â Â Â Â  940,699

Cu-7-353Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  292,331Â Â Â Â Â Â Â Â Â Â  940,649

Cu-7-354Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  291,538Â Â Â Â Â Â Â Â Â Â  940,671

Cu-7-355Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  290,969Â Â Â Â Â Â Â Â Â Â  940,618

Cu-7-356Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  290,488Â Â Â Â Â Â Â Â Â Â  940,639

Cu-7-357Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  289,821Â Â Â Â Â Â Â Â Â Â  940,602

Cu-7-358Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  289,127Â Â Â Â Â Â Â Â Â Â  940,603

Cu-7-359Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,874Â Â Â Â Â Â Â Â Â Â  940,656

Cu-7-360Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,782Â Â Â Â Â Â Â Â Â Â  940,825

Cu-7-361Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,451Â Â Â Â Â Â Â Â Â Â  940,821

Cu-7-362Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  288,296Â Â Â Â Â Â Â Â Â Â  940,866

Cu-7-363Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  287,858Â Â Â Â Â Â Â Â Â Â  940,876

Â Â Â Â Â  Description of Location of Point Number Cu-7-363: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 12 of township 37 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-364Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  283,800Â Â Â Â Â Â Â Â Â Â  940,465

Â Â Â Â Â  Description of Location of Point Number Cu-7-364: A point near the south boundary of Buena Vista Ocean Wayside located in section 13 of township 37 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-365Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  282,516Â Â Â Â Â Â Â Â Â Â  940,370

Cu-7-366Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  282,438Â Â Â Â Â Â Â Â Â Â  940,462

Cu-7-367Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  282,176Â Â Â Â Â Â Â Â Â Â  940,320

Cu-7-368Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  282,064Â Â Â Â Â Â Â Â Â Â  940,292

Cu-7-369Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  281,788Â Â Â Â Â Â Â Â Â Â  940,445

Cu-7-370Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  281,665Â Â Â Â Â Â Â Â Â Â  940,291

Cu-7-371Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  281,395Â Â Â Â Â Â Â Â Â Â  940,250

Cu-7-372Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  281,221Â Â Â Â Â Â Â Â Â Â  940,363

Cu-7-373Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  281,096Â Â Â Â Â Â Â Â Â Â  940,249

Cu-7-374Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,653Â Â Â Â Â Â Â Â Â Â  940,150

Cu-7-375Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,355Â Â Â Â Â Â Â Â Â Â  940,255

Cu-7-376Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  280,226Â Â Â Â Â Â Â Â Â Â  940,089

Cu-7-377Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,929Â Â Â Â Â Â Â Â Â Â  940,062

Cu-7-378Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,622Â Â Â Â Â Â Â Â Â Â  940,290

Cu-7-379Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,513Â Â Â Â Â Â Â Â Â Â  940,014

Cu-7-380Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  279,232Â Â Â Â Â Â Â Â Â Â  939,978

Cu-7-381Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,950Â Â Â Â Â Â Â Â Â Â  940,192

Cu-7-382Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  278,891Â Â Â Â Â Â Â Â Â Â  940,095

Â Â Â Â Â  Description of Location of Point Number Cu-7-382: A point near the north boundary of
Cape
Sebastian
State Park
located in section 24 of township 37 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-383Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  274,342Â Â Â Â Â Â Â Â Â Â  939,579

Â Â Â Â Â  Description of Location of Point Number Cu-7-383: A point near the south boundary of
Cape
Sebastian
State Park
located in section 25 of township 37 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-384Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  273,523Â Â Â Â Â Â Â Â Â Â  939,403

Cu-7-385Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  273,238Â Â Â Â Â Â Â Â Â Â  939,357

Cu-7-386Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  272,272Â Â Â Â Â Â Â Â Â Â  939,252

Cu-7-387Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,793Â Â Â Â Â Â Â Â Â Â  939,200

Cu-7-388Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,676Â Â Â Â Â Â Â Â Â Â  939,279

Cu-7-389Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  271,153Â Â Â Â Â Â Â Â Â Â  939,118

Cu-7-390Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,856Â Â Â Â Â Â Â Â Â Â  939,215

Cu-7-391Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,695Â Â Â Â Â Â Â Â Â Â  939,168

Cu-7-392Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,576Â Â Â Â Â Â Â Â Â Â  939,067

Cu-7-393Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  270,530Â Â Â Â Â Â Â Â Â Â  938,848

Â Â Â Â Â  Description of Location of Point Number Cu-7-393: A point near the north end of the headlands on the north side of
Cape
Sebastian
located in section 25 of township 37 south, range 15 west of the Willamette Meridian in
Curry
County
.

Cu-7-394Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  252,193Â Â Â Â Â Â Â Â Â Â  943,857

Â Â Â Â Â  Description of Location of Point Number Cu-7-394: A point near the south boundary of
Pistol
River
State Park
located in the north half of section 18 of township 38 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-395Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  251,337Â Â Â Â Â Â Â Â Â Â  943,988

Cu-7-396Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  250,834Â Â Â Â Â Â Â Â Â Â  943,982

Cu-7-397Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  250,150Â Â Â Â Â Â Â Â Â Â  943,917

Cu-7-398Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  249,456Â Â Â Â Â Â Â Â Â Â  943,857

Cu-7-399Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  249,221Â Â Â Â Â Â Â Â Â Â  943,848

Cu-7-400Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  248,941Â Â Â Â Â Â Â Â Â Â  943,837

Â Â Â Â Â  Description of Location of Point Number Cu-7-400: A point near the north boundary of
Pistol
River
State Park
located in the south half of section 18 of township 38 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-401Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,990Â Â Â Â Â Â Â Â Â Â  941,097

Â Â Â Â Â  Description of Location of Point Number Cu-7-401: A point near the east end of the headlands on the southeast side of Crook Point located in section 30 of township 38 south, range 14 west of the Willamette Meridian in Curry County.

Cu-7-402Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  238,002Â Â Â Â Â Â Â Â Â Â  941,155

Cu-7-403Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,911Â Â Â Â Â Â Â Â Â Â  941,355

Cu-7-404Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,763Â Â Â Â Â Â Â Â Â Â  941,532

Cu-7-405Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,760Â Â Â Â Â Â Â Â Â Â  941,572

Cu-7-406Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,668Â Â Â Â Â Â Â Â Â Â  941,620

Cu-7-407Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,678Â Â Â Â Â Â Â Â Â Â  941,691

Cu-7-408Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,443Â Â Â Â Â Â Â Â Â Â  941,869

Cu-7-409Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,132Â Â Â Â Â Â Â Â Â Â  942,050

Cu-7-410Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  237,039Â Â Â Â Â Â Â Â Â Â  942,168

Cu-7-411Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,964Â Â Â Â Â Â Â Â Â Â  942,398

Cu-7-412Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,877Â Â Â Â Â Â Â Â Â Â  942,491

Cu-7-413Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,760Â Â Â Â Â Â Â Â Â Â  942,718

Cu-7-414Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,379Â Â Â Â Â Â Â Â Â Â  942,999

Cu-7-415Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,173Â Â Â Â Â Â Â Â Â Â  943,040

Cu-7-416Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,194Â Â Â Â Â Â Â Â Â Â  943,117

Cu-7-417Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  236,080Â Â Â Â Â Â Â Â Â Â  943,272

Cu-7-418Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  235,875Â Â Â Â Â Â Â Â Â Â  943,438

Cu-7-419Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  235,756Â Â Â Â Â Â Â Â Â Â  943,434

Cu-7-420Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  235,362Â Â Â Â Â Â Â Â Â Â  943,676

Cu-7-421Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  235,067Â Â Â Â Â Â Â Â Â Â  943,889

Cu-7-422Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  234,713Â Â Â Â Â Â Â Â Â Â  944,091

Cu-7-423Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  234,438Â Â Â Â Â Â Â Â Â Â  944,109

Cu-7-424Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  234,202Â Â Â Â Â Â Â Â Â Â  944,131

Cu-7-425Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,875Â Â Â Â Â Â Â Â Â Â  944,273

Cu-7-426Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,767Â Â Â Â Â Â Â Â Â Â  944,603

Cu-7-426AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,796Â Â Â Â Â Â Â Â Â Â  944,765

Cu-7-427Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,751Â Â Â Â Â Â Â Â Â Â  944,956

Cu-7-428Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,658Â Â Â Â Â Â Â Â Â Â  945,132

Cu-7-429Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,426Â Â Â Â Â Â Â Â Â Â  945,412

Cu-7-430Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  233,190Â Â Â Â Â Â Â Â Â Â  945,531

Cu-7-431Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  232,977Â Â Â Â Â Â Â Â Â Â  945,586

Cu-7-432Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  232,849Â Â Â Â Â Â Â Â Â Â  945,773

Cu-7-433Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  232,791Â Â Â Â Â Â Â Â Â Â  945,872

Cu-7-434Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  232,500Â Â Â Â Â Â Â Â Â Â  946,110

Cu-7-435Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  232,162Â Â Â Â Â Â Â Â Â Â  946,219

Cu-7-436Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,955Â Â Â Â Â Â Â Â Â Â  946,251

Cu-7-437Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,935Â Â Â Â Â Â Â Â Â Â  946,363

Cu-7-438Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,796Â Â Â Â Â Â Â Â Â Â  946,495

Cu-7-439Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,567Â Â Â Â Â Â Â Â Â Â  946,582

Cu-7-440Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,481Â Â Â Â Â Â Â Â Â Â  946,552

Â Â Â Â Â  Description of Location of Point Number Cu-7-440: A point near the north end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-441Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,977Â Â Â Â Â Â Â Â Â Â  947,008

Â Â Â Â Â  Description of Location of Point Number Cu-7-441: A point near the south end of the headlands north of Burnt Hill Creek located in section 5 of township 39 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-442Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  231,019Â Â Â Â Â Â Â Â Â Â  947,130

Cu-7-443Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,972Â Â Â Â Â Â Â Â Â Â  947,316

Cu-7-444Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,895Â Â Â Â Â Â Â Â Â Â  947,402

Cu-7-445Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,752Â Â Â Â Â Â Â Â Â Â  947,520

Cu-7-446Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,697Â Â Â Â Â Â Â Â Â Â  947,583

Cu-7-447Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,628Â Â Â Â Â Â Â Â Â Â  947,614

Cu-7-448Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,477Â Â Â Â Â Â Â Â Â Â  947,633

Cu-7-449Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  230,135Â Â Â Â Â Â Â Â Â Â  947,791

Cu-7-450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  229,994Â Â Â Â Â Â Â Â Â Â  947,781

Cu-7-451Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  229,919Â Â Â Â Â Â Â Â Â Â  947,725

Â Â Â Â Â  Description of Location of Point Number Cu-7-451: A point near the north end of the headlands near the north boundary of
Samuel
H.
Boardman
State Park
located in section 5 of township 39 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-452Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  177,049Â Â Â Â Â Â Â Â Â Â  960,075

Â Â Â Â Â  Description of Location of Point Number Cu-7-452: A point near the south end of the headlands near the south boundary of
Samuel
H.
Boardman
State Park
located in section 26 of township 40 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-453Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,938Â Â Â Â Â Â Â Â Â Â  960,255

Cu-7-454Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,778Â Â Â Â Â Â Â Â Â Â  960,301

Cu-7-455Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,776Â Â Â Â Â Â Â Â Â Â  960,437

Cu-7-456Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,688Â Â Â Â Â Â Â Â Â Â  960,619

Cu-7-457Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,723Â Â Â Â Â Â Â Â Â Â  960,706

Cu-7-457AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,616Â Â Â Â Â Â Â Â Â Â  960,798

Cu-7-458Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,725Â Â Â Â Â Â Â Â Â Â  960,970

Cu-7-459Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  176,621Â Â Â Â Â Â Â Â Â Â  961,227

Â Â Â Â Â  Description of Location of Point Number Cu-7-459: A point near the north boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-460Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  175,617Â Â Â Â Â Â Â Â Â Â  962,284

Â Â Â Â Â  Description of Location of Point Number Cu-7-460: A point near the south boundary of property owned through the State Parks and Recreation Department located in section 26 of township 40 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-461Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  175,336Â Â Â Â Â Â Â Â Â Â  962,456

Cu-7-462Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  175,076Â Â Â Â Â Â Â Â Â Â  962,452

Cu-7-463Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,992Â Â Â Â Â Â Â Â Â Â  962,337

Cu-7-464Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,936Â Â Â Â Â Â Â Â Â Â  962,390

Cu-7-465Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,996Â Â Â Â Â Â Â Â Â Â  962,494

Cu-7-466Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,970Â Â Â Â Â Â Â Â Â Â  962,593

Cu-7-467Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,815Â Â Â Â Â Â Â Â Â Â  962,691

Cu-7-468Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,652Â Â Â Â Â Â Â Â Â Â  962,717

Cu-7-469Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,604Â Â Â Â Â Â Â Â Â Â  962,765

Cu-7-470Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,344Â Â Â Â Â Â Â Â Â Â  962,837

Cu-7-470AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,254Â Â Â Â Â Â Â Â Â Â  962,835

Cu-7-471Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  174,119Â Â Â Â Â Â Â Â Â Â  962,857

Cu-7-472Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  173,877Â Â Â Â Â Â Â Â Â Â  963,022

Cu-7-473Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  173,421Â Â Â Â Â Â Â Â Â Â  963,236

Cu-7-474Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  173,343Â Â Â Â Â Â Â Â Â Â  963,406

Cu-7-475Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  172,855Â Â Â Â Â Â Â Â Â Â  963,444

Cu-7-476Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  172,833Â Â Â Â Â Â Â Â Â Â  963,492

Cu-7-477Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  172,571Â Â Â Â Â Â Â Â Â Â  963,517

Cu-7-478Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  172,417Â Â Â Â Â Â Â Â Â Â  963,455

Cu-7-479Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  172,156Â Â Â Â Â Â Â Â Â Â  963,399

Cu-7-480Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,905Â Â Â Â Â Â Â Â Â Â  963,355

Cu-7-481Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,841Â Â Â Â Â Â Â Â Â Â  963,486

Cu-7-482Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,808Â Â Â Â Â Â Â Â Â Â  963,616

Cu-7-483Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,692Â Â Â Â Â Â Â Â Â Â  963,608

Cu-7-484Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,548Â Â Â Â Â Â Â Â Â Â  963,525

Cu-7-485Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,508Â Â Â Â Â Â Â Â Â Â  963,583

Cu-7-486Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,466Â Â Â Â Â Â Â Â Â Â  963,796

Cu-7-487Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,338Â Â Â Â Â Â Â Â Â Â  963,936

Cu-7-488Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  171,006Â Â Â Â Â Â Â Â Â Â  963,958

Cu-7-489Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,889Â Â Â Â Â Â Â Â Â Â  964,062

Cu-7-490Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,615Â Â Â Â Â Â Â Â Â Â  964,243

Cu-7-490AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,488Â Â Â Â Â Â Â Â Â Â  964,371

Cu-7-490BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,355Â Â Â Â Â Â Â Â Â Â  964,425

Cu-7-490CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,244Â Â Â Â Â Â Â Â Â Â  964,513

Cu-7-491Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,247Â Â Â Â Â Â Â Â Â Â  964,622

Cu-7-492Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,159Â Â Â Â Â Â Â Â Â Â  964,671

Cu-7-493Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  170,070Â Â Â Â Â Â Â Â Â Â  964,634

Â Â Â Â Â  Description of Location of Point Number Cu-7-493: A point near the north boundary of
Harris
Beach
State Park
located in section 36 of township 40 south, range 14 west of the Willamette Meridian in
Curry
County
.

Cu-7-494Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  167,853Â Â Â Â Â Â Â Â Â Â  967,675

Â Â Â Â Â  Description of Location of Point Number Cu-7-494:

A point near the south boundary of
Harris
Beach
State

Park located in section 1 of township 41 south, range 14

west of the Willamette Meridian in
Curry
County
.

Cu-7-495Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  167,343Â Â Â Â Â Â Â Â Â Â  967,740

Cu-7-496Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  167,165Â Â Â Â Â Â Â Â Â Â  967,873

Cu-7-497Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  167,182Â Â Â Â Â Â Â Â Â Â  968,104

Cu-7-498Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  167,085Â Â Â Â Â Â Â Â Â Â  968,102

Cu-7-499Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,970Â Â Â Â Â Â Â Â Â Â  967,980

Cu-7-500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,890Â Â Â Â Â Â Â Â Â Â  968,034

Cu-7-501Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,964Â Â Â Â Â Â Â Â Â Â  968,161

Cu-7-502Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,670Â Â Â Â Â Â Â Â Â Â  968,413

Cu-7-503Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,255Â Â Â Â Â Â Â Â Â Â  968,316

Cu-7-504Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,208Â Â Â Â Â Â Â Â Â Â  968,417

Cu-7-505Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  166,058Â Â Â Â Â Â Â Â Â Â  968,514

Cu-7-506Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,819Â Â Â Â Â Â Â Â Â Â  968,568

Cu-7-507Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,408Â Â Â Â Â Â Â Â Â Â  968,579

Cu-7-508Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,297Â Â Â Â Â Â Â Â Â Â  968,503

Cu-7-509Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,316Â Â Â Â Â Â Â Â Â Â  968,399

Cu-7-510Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,020Â Â Â Â Â Â Â Â Â Â  968,444

Cu-7-511Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,071Â Â Â Â Â Â Â Â Â Â  968,490

Cu-7-512Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  165,053Â Â Â Â Â Â Â Â Â Â  968,567

Cu-7-513Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  164,962Â Â Â Â Â Â Â Â Â Â  968,643

Â Â Â Â Â  Description of Location of Point Number Cu-7-513: A point at the north end of the headlands just west of
Hub Street
in the City of
Brookings
located in section 6 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-514Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  164,204Â Â Â Â Â Â Â Â Â Â  968,716

Â Â Â Â Â  Description of Location of Point Number Cu-7-514: A point near the south end of the headlands just west of
Iris Street
in the City of
Brookings
located in section 6 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-515Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  164,065Â Â Â Â Â Â Â Â Â Â  968,790

Cu-7-516Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,964Â Â Â Â Â Â Â Â Â Â  968,738

Â Â Â Â Â  Description of Location of Point Number Cu-7-516: A point near the north end of the headlands west of
Collis Lane
in the City of
Brookings
located in section 6 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-517Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,616Â Â Â Â Â Â Â Â Â Â  969,413

Â Â Â Â Â  Description of Location of Point Number Cu-7-517: A point near the south end of the first headlands north of Chetco Point located in section 6 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-518Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,660Â Â Â Â Â Â Â Â Â Â  969,483

Cu-7-519Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,496Â Â Â Â Â Â Â Â Â Â  969,623

Cu-7-520Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,239Â Â Â Â Â Â Â Â Â Â  969,733

Cu-7-521Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  163,141Â Â Â Â Â Â Â Â Â Â  969,816

Cu-7-522Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,930Â Â Â Â Â Â Â Â Â Â  969,884

Cu-7-523Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,846Â Â Â Â Â Â Â Â Â Â  970,003

Cu-7-524Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,822Â Â Â Â Â Â Â Â Â Â  970,636

Cu-7-525Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,636Â Â Â Â Â Â Â Â Â Â  971,054

Cu-7-526Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,516Â Â Â Â Â Â Â Â Â Â  971,217

Cu-7-527Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,288Â Â Â Â Â Â Â Â Â Â  971,353

Cu-7-528Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  162,091Â Â Â Â Â Â Â Â Â Â  971,398

Cu-7-529Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,990Â Â Â Â Â Â Â Â Â Â  971,371

Cu-7-530Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,846Â Â Â Â Â Â Â Â Â Â  971,291

Cu-7-531Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,802Â Â Â Â Â Â Â Â Â Â  971,399

Cu-7-532Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,639Â Â Â Â Â Â Â Â Â Â  971,433

Cu-7-533Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,413Â Â Â Â Â Â Â Â Â Â  971,424

Cu-7-534Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,267Â Â Â Â Â Â Â Â Â Â  971,363

Cu-7-535Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,253Â Â Â Â Â Â Â Â Â Â  971,316

Cu-7-536Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,058Â Â Â Â Â Â Â Â Â Â  971,038

Cu-7-537Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,032Â Â Â Â Â Â Â Â Â Â  970,945

Cu-7-538Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,085Â Â Â Â Â Â Â Â Â Â  970,906

Â Â Â Â Â  Description of Location of Point Number Cu-7-538: A point near the east end of the headlands on the north side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-539Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  160,835Â Â Â Â Â Â Â Â Â Â  970,993

Â Â Â Â Â  Description of Location of Point Number Cu-7-539: A point near the southeast end of the headlands on the south side of Chetco Point located in section 7 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-540Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  160,877Â Â Â Â Â Â Â Â Â Â  970,982

Cu-7-541Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  160,984Â Â Â Â Â Â Â Â Â Â  971,113

Cu-7-542Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,056Â Â Â Â Â Â Â Â Â Â  971,337

Cu-7-543Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,327Â Â Â Â Â Â Â Â Â Â  971,526

Cu-7-544Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,346Â Â Â Â Â Â Â Â Â Â  971,624

Cu-7-545Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,442Â Â Â Â Â Â Â Â Â Â  971,619

Cu-7-546Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,543Â Â Â Â Â Â Â Â Â Â  971,869

Cu-7-547Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,541Â Â Â Â Â Â Â Â Â Â  972,098

Cu-7-548Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,476Â Â Â Â Â Â Â Â Â Â  972,284

Cu-7-549Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,427Â Â Â Â Â Â Â Â Â Â  972,320

Cu-7-550Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,528Â Â Â Â Â Â Â Â Â Â  972,418

Cu-7-551Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,698Â Â Â Â Â Â Â Â Â Â  972,784

Cu-7-552Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,633Â Â Â Â Â Â Â Â Â Â  973,055

Cu-7-553Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,548Â Â Â Â Â Â Â Â Â Â  973,154

Cu-7-554Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,282Â Â Â Â Â Â Â Â Â Â  973,278

Cu-7-555Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,127Â Â Â Â Â Â Â Â Â Â  973,267

Cu-7-556Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,104Â Â Â Â Â Â Â Â Â Â  973,227

Cu-7-557Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,116Â Â Â Â Â Â Â Â Â Â  973,168

Â Â Â Â Â  Description of Location of Point Number Cu-7-557: A point near the north end of the headlands on the north side of Chetco Cove located in section 7 of township 41 south, range 13 west of the Willamette Meridian in
Curry
County
.

Cu-7-558Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,504Â Â Â Â Â Â Â Â Â Â  974,502

Â Â Â Â Â  Description of Location of Point Number Cu-7-558: A point near the east end of the headlands on the north side of Chetco Cove located in section 8 of township 41 south, range 13 west of the Willamette Meridian in Curry County.

Cu-7-559Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,529Â Â Â Â Â Â Â Â Â Â  974,635

Cu-7-560Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,544Â Â Â Â Â Â Â Â Â Â  974,866

Cu-7-561Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,649Â Â Â Â Â Â Â Â Â Â  975,127

Cu-7-562Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,562Â Â Â Â Â Â Â Â Â Â  975,508

Cu-7-563Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,508Â Â Â Â Â Â Â Â Â Â  975,746

Cu-7-564Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,526Â Â Â Â Â Â Â Â Â Â  975,953

Cu-7-565Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  161,433Â Â Â Â Â Â Â Â Â Â  976,127

Cu-7-566Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  160,379Â Â Â Â Â Â Â Â Â Â  977,263

Cu-7-567Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  160,031Â Â Â Â Â Â Â Â Â Â  977,584

Cu-7-568Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  159,387Â Â Â Â Â Â Â Â Â Â  978,208

Cu-7-569Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  158,715Â Â Â Â Â Â Â Â Â Â  978,406

Cu-7-570Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  158,434Â Â Â Â Â Â Â Â Â Â  978,624

Cu-7-571Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  158,159Â Â Â Â Â Â Â Â Â Â  978,719

Cu-7-572Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  158,032Â Â Â Â Â Â Â Â Â Â  978,847

Cu-7-573Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  157,479Â Â Â Â Â Â Â Â Â Â  978,988

Cu-7-574Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  157,462Â Â Â Â Â Â Â Â Â Â  979,134

Cu-7-575Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  157,198Â Â Â Â Â Â Â Â Â Â  979,298

Cu-7-576Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  156,876Â Â Â Â Â Â Â Â Â Â  979,630

Cu-7-577Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  156,780Â Â Â Â Â Â Â Â Â Â  979,674

Cu-7-578Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  156,637Â Â Â Â Â Â Â Â Â Â  980,008

Cu-7-579Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  156,570Â Â Â Â Â Â Â Â Â Â  979,994

Cu-7-580Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  156,547Â Â Â Â Â Â Â Â Â Â  980,077

Cu-7-581Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  155,833Â Â Â Â Â Â Â Â Â Â  980,413

Cu-7-582Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  155,518Â Â Â Â Â Â Â Â Â Â  980,627

Cu-7-583Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  155,145Â Â Â Â Â Â Â Â Â Â  980,715

Cu-7-584Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  155,047Â Â Â Â Â Â Â Â Â Â  980,689

Cu-7-585Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  155,067Â Â Â Â Â Â Â Â Â Â  980,612

Cu-7-586Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,825Â Â Â Â Â Â Â Â Â Â  980,572

Cu-7-587Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,813Â Â Â Â Â Â Â Â Â Â  980,617

Cu-7-588Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,921Â Â Â Â Â Â Â Â Â Â  980,757

Cu-7-589Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,852Â Â Â Â Â Â Â Â Â Â  980,881

Cu-7-590Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,945Â Â Â Â Â Â Â Â Â Â  980,926

Cu-7-591Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,890Â Â Â Â Â Â Â Â Â Â  981,077

Cu-7-592Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,457Â Â Â Â Â Â Â Â Â Â  981,657

Cu-7-593Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,205Â Â Â Â Â Â Â Â Â Â  981,833

Cu-7-594Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,898Â Â Â Â Â Â Â Â Â Â  982,094

Cu-7-595Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,197Â Â Â Â Â Â Â Â Â Â  982,374

Cu-7-596Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  154,187Â Â Â Â Â Â Â Â Â Â  982,498

Cu-7-597Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,956Â Â Â Â Â Â Â Â Â Â  982,999

Cu-7-598Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,474Â Â Â Â Â Â Â Â Â Â  983,252

Cu-7-599Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,305Â Â Â Â Â Â Â Â Â Â  983,531

Cu-7-600Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,286Â Â Â Â Â Â Â Â Â Â  983,807

Cu-7-601Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  153,013Â Â Â Â Â Â Â Â Â Â  984,447

Cu-7-602Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  152,765Â Â Â Â Â Â Â Â Â Â  984,652

Cu-7-603Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  152,662Â Â Â Â Â Â Â Â Â Â  984,708

Cu-7-604Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  152,633Â Â Â Â Â Â Â Â Â Â  984,751

Cu-7-605Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  151,850Â Â Â Â Â Â Â Â Â Â  985,113

Cu-7-606Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  151,497Â Â Â Â Â Â Â Â Â Â  985,195

Cu-7-607Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  151,277Â Â Â Â Â Â Â Â Â Â  985,196

Cu-7-608Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150,861Â Â Â Â Â Â Â Â Â Â  985,540

Cu-7-609Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150,632Â Â Â Â Â Â Â Â Â Â  985,569

Cu-7-610Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150,504Â Â Â Â Â Â Â Â Â Â  985,688

Cu-7-611Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  150,030Â Â Â Â Â Â Â Â Â Â  986,310

Cu-7-612Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,534Â Â Â Â Â Â Â Â Â Â  986,461

Cu-7-613Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,266Â Â Â Â Â Â Â Â Â Â  986,445

Cu-7-614Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,132Â Â Â Â Â Â Â Â Â Â  986,537

Cu-7-615Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,047Â Â Â Â Â Â Â Â Â Â  986,629

Cu-7-616Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,098Â Â Â Â Â Â Â Â Â Â  986,767

Cu-7-617Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  148,936Â Â Â Â Â Â Â Â Â Â  986,896

Cu-7-618Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  148,797Â Â Â Â Â Â Â Â Â Â  986,890

Cu-7-619Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,033Â Â Â Â Â Â Â Â Â Â  987,119

Cu-7-620Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  149,030Â Â Â Â Â Â Â Â Â Â  987,307

Cu-7-621Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  148,949Â Â Â Â Â Â Â Â Â Â  987,399

Cu-7-622Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  147,977Â Â Â Â Â Â Â Â Â Â  988,656

Cu-7-623Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  147,740Â Â Â Â Â Â Â Â Â Â  989,001

Cu-7-624Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  147,212Â Â Â Â Â Â Â Â Â Â  989,610

Cu-7-625Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,900Â Â Â Â Â Â Â Â Â Â  989,883

Cu-7-626Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,614Â Â Â Â Â Â Â Â Â Â  990,134

Cu-7-626AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,463Â Â Â Â Â Â Â Â Â Â  990,180

Cu-7-627Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,242Â Â Â Â Â Â Â Â Â Â  990,362

Cu-7-627AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,106Â Â Â Â Â Â Â Â Â Â  990,481

Cu-7-628Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,007Â Â Â Â Â Â Â Â Â Â  990,676

Cu-7-628AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,030Â Â Â Â Â Â Â Â Â Â  990,783

Cu-7-629Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,181Â Â Â Â Â Â Â Â Â Â  990,926

Cu-7-629AÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  146,439Â Â Â Â Â Â Â Â Â Â  991,778

Cu-7-629BÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145,626Â Â Â Â Â Â Â Â Â Â  992,092

Cu-7-629CÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145,317Â Â Â Â Â Â Â Â Â Â  991,861

Cu-7-630Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145,288Â Â Â Â Â Â Â Â Â Â  991,314

Cu-7-631Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  145,176Â Â Â Â Â Â Â Â Â Â  991,095

Cu-7-632Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  144,723Â Â Â Â Â Â Â Â Â Â  991,295

Cu-7-633Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  143,886Â Â Â Â Â Â Â Â Â Â  991,657

Cu-7-634Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  143,339Â Â Â Â Â Â Â Â Â Â  991,832

Â Â Â Â Â  Description of Location of Point Number Cu-7-634: A point near the Oregon-California boundary and near the line located between section 26 of township 41 south, range 13 west of the Willamette Meridian in Curry County, Oregon, and section 32 of township 19 north, range 1 west of the Humboldt Meridian in Del Norte County, California. [1969 c.601 Â§8]

Â Â Â Â Â  390.775 [1977 c.263 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.780 [1977 c.263 Â§2; 1981 c.239 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.785 [1977 c.263 Â§3; 1979 c.819 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.790 [1977 c.263 Â§4; 1979 c.819 Â§2; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.792 [1979 c.819 Â§4; 1983 c.335 Â§1; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  390.795 [1977 c.263 Â§5; 1983 c.335 Â§2; repealed by 1983 c.338 Â§978]

SCENIC WATERWAYS

Â Â Â Â Â  390.805 Definitions for ORS 390.805 to 390.925. As used in ORS 390.805 to 390.925, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂRelated adjacent landÂ means all land within one-fourth of one mile of the bank on the side of Waldo Lake, or a river or segment of river within a scenic waterway, except land that, in the State Parks and Recreation DepartmentÂs judgment, does not affect the view from the waters within a scenic waterway.

Â Â Â Â Â  (2) ÂScenic easementÂ means the right to control the use of related adjacent land, including air space above such land, for the purpose of protecting the scenic view from waters within a scenic waterway; but such control does not affect, without the ownerÂs consent, any regular use exercised prior to the acquisition of the easement, and the landowner retains the right to uses of the land not specifically restricted by the easement.

Â Â Â Â Â  (3) ÂScenic waterwayÂ means
Waldo
Lake
, or a river or segment of river that has been designated as such in accordance with ORS 390.805 to 390.925 or any subsequent Act, and includes related adjacent land. [1971 c.1 Â§2; 1981 c.787 Â§55; 1983 c.334 Â§1; 1983 c.642 Â§10; 1989 c.904 Â§25; 1995 c.79 Â§203; 2001 c.104 Â§132]

Â Â Â Â Â  390.815 Policy; establishment of system. The people of
Oregon
find that many of the free-flowing rivers of
Oregon
and
Waldo
Lake
and lands adjacent to such lake and rivers possess outstanding scenic, fish, wildlife, geological, botanical, historic, archaeologic, and outdoor recreation values of present and future benefit to the public. The people of Oregon also find that the policy of permitting construction of dams and other impoundment facilities at appropriate sections of the rivers of Oregon and Waldo Lake needs to be complemented by a policy that would preserve Waldo Lake and selected rivers or sections thereof in a free-flowing condition and would protect and preserve the natural setting and water quality of the lake and such rivers and fulfill other conservation purposes. It is therefore the policy of
Oregon
to preserve for the benefit of the public
Waldo
Lake
and selected parts of the stateÂs free-flowing rivers. For these purposes there is established an Oregon Scenic Waterways System to be composed of areas designated in accordance with ORS 390.805 to 390.925 and any subsequent Acts. [1971 c.1 Â§1; 1983 c.334 Â§2]

Â Â Â Â Â  390.825 [1971 c.1 Â§3; 1975 c.612 Â§1; 1977 c.671 Â§1; 1983 c.334 Â§3; 1985 c.781 Â§Â§1,2; 1987 c.291 Â§1; repealed by 1989 c.2 Â§1 (390.826 enacted in lieu of 390.825)]

Â Â Â Â Â  390.826 Designated scenic waterways. The following lakes and rivers, or segments of rivers, and related adjacent land are designated as scenic waterways:

Â Â Â Â Â  (1) The Metolius Scenic Waterway which includes the
Metolius
River
from Metolius Springs downstream to its confluence with Candle Creek.

Â Â Â Â Â  (2) The Klamath Scenic Waterway which includes the
Klamath River
from the John Boyle Dam powerhouse downstream to the Oregon-California border.

Â Â Â Â Â  (3) The Clackamas Scenic Waterway which includes:

Â Â Â Â Â  (a) The segments of the Clackamas River from the boundary of the Olallie Lake Scenic Area, as constituted on December 8, 1988, downstream to the North Fork Reservoir, and from immediately below the River Mill Dam downstream to the bridge at Carver;

Â Â Â Â Â  (b) The South Fork Clackamas River from its confluence with an unnamed tributary near the western boundary of Section 7, Township 5 South, Range 5 East, Willamette Meridian, downstream to the confluence of the South Fork Clackamas River with the Clackamas River; and

Â Â Â Â Â  (c) The
North Fork
Clackamas
River
from its source downstream to the North Fork Reservoir.

Â Â Â Â Â  (4) The McKenzie Scenic Waterway which includes:

Â Â Â Â Â  (a) The segments of the McKenzie River from Clear Lake downstream to Carmen Reservoir, from Tamolitch Falls downstream to Trail Bridge Reservoir and from Trail Bridge Dam downstream to Paradise Campground; and

Â Â Â Â Â  (b) The segments of the South Fork McKenzie River from the boundary of the Three Sisters Wilderness, as constituted on December 8, 1988, downstream to Cougar Reservoir, and from immediately below Cougar Dam downstream to its confluence with the McKenzie River.

Â Â Â Â Â  (5) The Deschutes Scenic Waterway which includes the segments of the Deschutes River from Little Lava Lake downstream to Crane Prairie Reservoir, from the gaging station immediately below Wickiup Dam downstream to General Patch Bridge, from Harper Bridge downstream to the Central Oregon Irrigation DistrictÂs diversion structure (near river mile 171), from Robert Sawyer Park downstream to Tumalo State Park, from Deschutes Market Road Bridge downstream to Lake Billy Chinook Reservoir (excluding the Cline Falls hydroelectric facility near river mile 145), and from immediately below the existing Pelton reregulating dam downstream to the confluence of the Deschutes River with the Columbia River, excluding the City of Maupin as its boundaries are constituted on October 4, 1977.

Â Â Â Â Â  (6) The Santiam Scenic Waterway which includes the Little North Fork of the
Santiam
River
from the confluence of Battle Ax Creek and Opal Creek downstream to the boundary of the
Willamette
National Forest
, as constituted on September 20, 1985.

Â Â Â Â Â  (7) The John Day Scenic Waterway which includes:

Â Â Â Â Â  (a) The
John Day
River
from its confluence with Parrish Creek downstream to
Tumwater
Falls
;

Â Â Â Â Â  (b) The North Fork John Day River from the boundary of the North Fork John Day Wilderness (near river mile 76), as constituted on December 8, 1988, downstream to the northern boundary of the south one-half of Section 20, Township 8 South, Range 28 East, Willamette Meridian;

Â Â Â Â Â  (c) The Middle Fork John Day River from its confluence with Crawford Creek (near river mile 71) downstream to the confluence of the Middle Fork John Day River with the North Fork John Day River; and

Â Â Â Â Â  (d) The South Fork John Day River from the Post-Paulina road crossing (near river mile 35) downstream to the northern boundary of the MurdererÂs Creek Wildlife Area, as constituted on December 8, 1988 (near river mile 6).

Â Â Â Â Â  (8) The Illinois Scenic Waterway which includes the Illinois River from its confluence with Deer Creek downstream to its confluence with the
Rogue River
.

Â Â Â Â Â  (9) The Rogue Scenic Waterway which includes the segments of the Rogue River from the boundary of Crater Lake National Park, as constituted on December 8, 1988, downstream to the boundary of the Rogue River National Forest, as constituted on December 8, 1988 (near river mile 173), and from the confluence of the Rogue River with the Applegate River downstream to Lobster Creek Bridge.

Â Â Â Â Â  (10) The Umpqua Scenic Waterway which includes the segments of the North Umpqua River from the boundary of the Mt. Thielsen Wilderness, as constituted on December 8, 1988, downstream to Lemolo Reservoir, and from the Soda Springs Dam powerhouse downstream to its confluence with Rock Creek (near Idleyld Park).

Â Â Â Â Â  (11) The Nestucca Scenic Waterway which includes:

Â Â Â Â Â  (a) The
Nestucca
River
from immediately below the McGuire Dam downstream to its confluence with East Creek (near
Blaine
); and

Â Â Â Â Â  (b)
Walker
Creek
from its source downstream to its confluence with the
Nestucca
River
.

Â Â Â Â Â  (12) The Wallowa-Grande Ronde Scenic Waterway which includes:

Â Â Â Â Â  (a) The
Grande
Ronde
River
from its confluence with the
Wallowa
River
downstream to the Oregon-Washington border; and

Â Â Â Â Â  (b) The
Wallowa
River
from its confluence with the
Minam
River
downstream to the confluence of the
Wallowa
River
with the
Grande
Ronde
River
.

Â Â Â Â Â  (13) The Minam Scenic Waterway which includes the
Minam
River
from
Minam
Lake
downstream to its confluence with the
Wallowa
River
.

Â Â Â Â Â  (14) The Elk Scenic Waterway which includes:

Â Â Â Â Â  (a) The Elk River from the confluence of the North Fork Elk River and South Fork Elk River downstream to the
Elk River
fish hatchery;

Â Â Â Â Â  (b) The North Fork Elk River from its source downstream to its confluence with the South Fork Elk River; and

Â Â Â Â Â  (c) The South Fork Elk River from its source downstream to its confluence with the North Fork Elk River.

Â Â Â Â Â  (15) The Owyhee Scenic Waterway which includes:

Â Â Â Â Â  (a) The
South
Fork
Owyhee
River
from the Oregon-Idaho border downstream to Three Forks; and

Â Â Â Â Â  (b) The
Owyhee
River
from Crooked Creek (near river mile 118) downstream to the mouth of Birch Creek (near river mile 76).

Â Â Â Â Â  (16) The North Fork of the Middle Fork Willamette Scenic Waterway which includes the North Fork of the
Middle
Fork
Willamette
River
from
Waldo
Lake
downstream to a point one mile upstream from the railroad bridge near the town of
Westfir
.

Â Â Â Â Â  (17) The Waldo Lake Scenic Waterway which includes
Waldo
Lake
in
Lane
County
. [1989 c.2 Â§2 (enacted in lieu of 390.825)]

Â Â Â Â Â  390.827 Effect of ORS 390.826 on rights of Indian tribes. Nothing in ORS 390.826 shall:

Â Â Â Â Â  (1) Affect or modify any treaty or other rights of any Indian tribe; or

Â Â Â Â Â  (2) Affect lands held in trust by the Secretary of the Interior for Indian tribes or individual members of Indian tribes or other lands acquired by the Army Corps of Engineers and administered by the Secretary of the Interior for the benefit of Indian tribes and individual members of Indian tribes. [1989 c.2 Â§3]

Â Â Â Â Â  Note: 390.827 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 390 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  390.835 Highest and best use of waters within scenic waterways; prohibitions; authority of various agencies; water rights; conditions; recreational prospecting; placer mining. (1) It is declared that the highest and best uses of the waters within scenic waterways are recreation, fish and wildlife uses. The free-flowing character of these waters shall be maintained in quantities necessary for recreation, fish and wildlife uses. No dam, or reservoir, or other water impoundment facility shall be constructed on waters within scenic waterways. No water diversion facility shall be constructed or used except by right previously established or as permitted by the Water Resources Commission, upon a finding that such diversion is necessary to uses designated in ORS 536.310 (12), and in a manner consistent with the policies set forth under ORS 390.805 to 390.925. The Water Resources Commission shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.845 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

Â Â Â Â Â  (b) As used in this subsection, Âemergency circumstancesÂ exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

Â Â Â Â Â  (4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

Â Â Â Â Â  (5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commissionÂs duties in administration of the water laws.

Â Â Â Â Â  (6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

Â Â Â Â Â  (a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (d) If the water right is for human consumption, an additional finding that:

Â Â Â Â Â  (A) The applicant cannot reasonably obtain water from any other source;

Â Â Â Â Â  (B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

Â Â Â Â Â  (C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

Â Â Â Â Â  (e) If the water right is for livestock consumption, an additional finding that:

Â Â Â Â Â  (A) The right is necessary to prevent the livestock from watering in or along the stream bed;

Â Â Â Â Â  (B) The applicant cannot reasonably obtain water from any other source; and

Â Â Â Â Â  (C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

Â Â Â Â Â  (7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

Â Â Â Â Â  (8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (9)(a) The provisions of this section shall not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

Â Â Â Â Â  (c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

Â Â Â Â Â  (d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

Â Â Â Â Â  (A) Mitigation is provided in accordance with subsection (10) of this section; or

Â Â Â Â Â  (B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

Â Â Â Â Â  (e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

Â Â Â Â Â  (f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

Â Â Â Â Â  (g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

Â Â Â Â Â  (h) Nothing in this subsection shall limit the use of ground water for a use exempted under ORS 537.545.

Â Â Â Â Â  (10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

Â Â Â Â Â  (12) As used in this section, Âmeasurably reduceÂ means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

Â Â Â Â Â  (a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (14) No placer mining shall be permitted on waters within scenic waterways other than recreational placer mining.

Â Â Â Â Â  (15) No person shall be required to obtain a permit for recreational prospecting resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

Â Â Â Â Â  (16) No provision of this section shall be construed to exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.845 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.845 to 196.870.

Â Â Â Â Â  (17) Recreational placer mining, other than recreational prospecting not requiring a permit, shall not:

Â Â Â Â Â  (a) Dam or divert a waterway or obstruct fish passage;

Â Â Â Â Â  (b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

Â Â Â Â Â  (c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

Â Â Â Â Â  (d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

Â Â Â Â Â  (e) Include excavation from the streambank;

Â Â Â Â Â  (f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

Â Â Â Â Â  (g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

Â Â Â Â Â  (h) Be conducted on federal lands except as allowed by agencies of the federal government;

Â Â Â Â Â  (i) Impede boating;

Â Â Â Â Â  (j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

Â Â Â Â Â  (k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

Â Â Â Â Â  (18) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂRecreational placer miningÂ includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. ÂRecreational placer miningÂ does not include recreational prospecting that does not require a permit.

Â Â Â Â Â  (d) ÂWet perimeterÂ means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs. [1971 c.1 Â§4; 1973 c.756 Â§1; 1977 c.671 Â§2; 1985 c.673 Â§177; 1989 c.320 Â§1; 1993 c.99 Â§1; 1995 c.223 Â§1; 1995 c.719 Â§1; 1997 c.223 Â§1; 1997 c.478 Â§1; 2001 c.499 Â§1]

Â Â Â Â Â  Note: Operation of the amendments to 390.835 by section 8, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  390.835. (1) It is declared that the highest and best uses of the waters within scenic waterways are recreation, fish and wildlife uses. The free-flowing character of these waters shall be maintained in quantities necessary for recreation, fish and wildlife uses. A dam, reservoir or other water impoundment facility may not be constructed on waters within scenic waterways. A water diversion facility may not be constructed or used except by right previously established or as permitted by the Water Resources Commission, upon a finding that such diversion is necessary to uses designated in ORS 536.310 (12), and in a manner consistent with the policies set forth under ORS 390.805 to 390.925. The Water Resources Commission shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (2) Filling of the beds or removal of material from or other alteration of the beds or banks of scenic waterways for purposes other than recreational prospecting not requiring a permit shall be prohibited, except as permitted by the Director of the Department of State Lands upon a finding that such activity would be consistent with the policies set forth under ORS 390.805 to 390.925 for scenic waterways and in a manner consistent with the policies set forth under ORS 196.800 to 196.825 and 196.845 to 196.870 for removal of material from the beds and banks and filling of any waters of this state. The Director of the Department of State Lands shall administer and enforce the provisions of this subsection.

Â Â Â Â Â  (3)(a) Upon a finding of emergency circumstances, the Director of the Department of State Lands may issue a temporary permit for the removal, filling or alteration of the beds or banks within a scenic waterway. The temporary permit shall include conditions developed after consultation with the State Department of Fish and Wildlife and the State Parks and Recreation Department.

Â Â Â Â Â  (b) As used in this subsection, Âemergency circumstancesÂ exist if prompt action is necessary to prevent irreparable harm, injury or damage to persons or property.

Â Â Â Â Â  (4) Any person adversely affected or aggrieved by the grant or denial of a permit under subsection (2) or (3) of this section may appeal in accordance with the procedure set forth in ORS 196.835.

Â Â Â Â Â  (5) Nothing in ORS 390.805 to 390.925 affects the authority of the State Fish and Wildlife Commission to construct facilities or make improvements to facilitate the passage or propagation of fish or to exercise other responsibilities in managing fish and wildlife resources. Nothing in ORS 390.805 to 390.925 affects the authority of the Water Resources Commission to construct and maintain stream gauge stations and other facilities related to the commissionÂs duties in administration of the water laws.

Â Â Â Â Â  (6) Upon a finding of necessity under subsection (1) of this section, the Water Resources Commission may issue a water right for human consumption not to exceed 0.005 cubic feet per second per household, or livestock consumption uses not to exceed one-tenth of one cubic foot per second per 1,000 head of livestock, as designated in ORS 536.310 (12) within or above a scenic waterway if the Water Resources Commission makes the following findings:

Â Â Â Â Â  (a) That issuing the water right does not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That issuing the water right is consistent with provisions pertaining to water appropriation and water rights under ORS chapters 536 and 537 and rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the diversion system will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (d) If the water right is for human consumption, an additional finding that:

Â Â Â Â Â  (A) The applicant cannot reasonably obtain water from any other source;

Â Â Â Â Â  (B) Denial of the water right would result in loss of reasonable expectations for use of the property; and

Â Â Â Â Â  (C) The system installed to divert water shall include monitoring equipment to permit water use measurement and reporting.

Â Â Â Â Â  (e) If the water right is for livestock consumption, an additional finding that:

Â Â Â Â Â  (A) The right is necessary to prevent the livestock from watering in or along the stream bed;

Â Â Â Â Â  (B) The applicant cannot reasonably obtain water from any other source; and

Â Â Â Â Â  (C) The applicant has excluded livestock from the stream and its adjacent riparian zone.

Â Â Â Â Â  (7) In making the findings required under subsection (6) of this section, the Water Resources Commission shall consider the existing or potential cumulative impacts of issuing the water right.

Â Â Â Â Â  (8) The Water Resources Commission may not allow human consumption and livestock uses authorized under subsection (6) of this section in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Commission, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (9)(a) The provisions of this section do not apply to a water right application for the use of ground water as defined in ORS 537.515, except upon a finding by the Water Resources Director based on a preponderance of evidence that the use of ground water will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) The Water Resources Department shall review every application for the use of ground water to determine whether to make the finding specified in paragraph (a) of this subsection. The finding shall be based upon the application of generally accepted hydrogeologic methods using relevant and available field information concerning the proposed use.

Â Â Â Â Â  (c) In making the determination required by paragraph (a) of this subsection, the Water Resources Department shall consider the timing of projected impacts of the proposed use in relation to other factors, including but not limited to: Changing climate, recharge, incidental precipitation, out-of-stream appropriations and return flows.

Â Â Â Â Â  (d) If the Water Resources Director makes the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order denying the application unless:

Â Â Â Â Â  (A) Mitigation is provided in accordance with subsection (10) of this section; or

Â Â Â Â Â  (B) The applicant submits evidence to overcome the finding under paragraph (a) of this subsection.

Â Â Â Â Â  (e) Except as provided under subsection (13) of this section, if the Water Resources Director does not make the finding specified in paragraph (a) of this subsection, the Water Resources Director shall issue an order approving the application if the application otherwise meets the requirements of ORS 537.505 to 537.795.

Â Â Â Â Â  (f) A protest of any order issued under this subsection may be filed in the same manner as a protest on any application for a right to appropriate ground water.

Â Â Â Â Â  (g) Each water right permit and certificate for appropriation of ground water issued after July 19, 1995, for which a source of appropriation is within or above a scenic waterway shall be conditioned to allow the regulation of the use if analysis of data available after the permit or certificate is issued discloses that the appropriation will measurably reduce the surface water flows necessary to maintain the free-flowing character of a scenic waterway in quantities necessary for recreation, fish and wildlife in effect as of the priority date of the right or as those quantities may be subsequently reduced.

Â Â Â Â Â  (h) This subsection does not limit the use of ground water for a use exempted under ORS 537.545.

Â Â Â Â Â  (10) The Water Resources Commission or Water Resources Director shall consider mitigation measures and may include mitigation measures as conditions in any water right permit or certificate to ensure the maintenance of the free-flowing character of the scenic waterway in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (11) The Water Resources Commission and the Water Resources Director shall carry out their responsibilities under ORS 536.220 to 536.590 with respect to the waters within scenic waterways in conformity with the provisions of this section.

Â Â Â Â Â  (12) As used in this section, Âmeasurably reduceÂ means that the use authorized under subsection (9) of this section will individually or cumulatively reduce surface water flows within the scenic waterway in excess of a combined cumulative total of one percent of the average daily flow or one cubic foot per second, whichever is less, unless:

Â Â Â Â Â  (a) The Water Resources Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of Environmental Quality and the Department of State Lands unanimously agree to exceed that amount; and

Â Â Â Â Â  (b) Exceeding that amount will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (13) Before authorizing an appropriation that will reduce streamflows within a scenic waterway in amounts up to but not exceeding the amounts described in subsection (12) of this section, the Water Resources Director shall find:

Â Â Â Â Â  (a) That the appropriation will not significantly impair the free-flowing character of these waters in quantities necessary for recreation, fish and wildlife.

Â Â Â Â Â  (b) That the appropriation is consistent with provisions pertaining to water appropriations and water rights under ORS chapters 536 and 537 and the rules adopted thereunder.

Â Â Â Â Â  (c) That construction, operation and maintenance of the appropriation will be carried out in a manner consistent with the purposes set forth in ORS 390.805 to 390.925.

Â Â Â Â Â  (14) Placer mining is not permitted on waters within scenic waterways, other than recreational placer mining.

Â Â Â Â Â  (15) A person may not be required to obtain a permit for recreational prospecting or other nonmotorized recreational activity resulting in the fill, removal or other alteration of less than one cubic yard of material at any one individual site and, cumulatively, not more than five cubic yards of material from within the bed or wet perimeter of any single scenic waterway in a single year. Recreational prospecting shall not occur at any site where fish eggs are present.

Â Â Â Â Â  (16) This section does not exempt recreational placer mining on a scenic waterway, other than recreational prospecting not requiring a permit, from compliance with the provisions of ORS 196.800 to 196.825 and 196.845 to 196.870 or rules adopted pursuant to ORS 196.800 to 196.825 and 196.845 to 196.870.

Â Â Â Â Â  (17) Recreational placer mining may not:

Â Â Â Â Â  (a) Dam or divert a waterway or obstruct fish passage;

Â Â Â Â Â  (b) Include nozzling, sluicing or digging outside the wet perimeter of the stream, nor extend the wet perimeter;

Â Â Â Â Â  (c) Include movement of boulders, logs, stumps or other woody material from the wet perimeter other than movement by hand and nonmotorized equipment;

Â Â Â Â Â  (d) Involve the disturbance of rooted or embedded woody plants, including trees and shrubs, regardless of their location;

Â Â Â Â Â  (e) Include excavation from the streambank;

Â Â Â Â Â  (f) Fail to level pits, piles, furrows or potholes outside the main channel of the waterway upon leaving the site;

Â Â Â Â Â  (g) Include operation of a suction dredge without a suction dredge waste discharge permit from the Department of Environmental Quality including, but not limited to, a prohibition against dredging during periods when fish eggs could be in the dredging site gravel;

Â Â Â Â Â  (h) Be conducted on federal lands except as allowed by agencies of the federal government;

Â Â Â Â Â  (i) Impede boating;

Â Â Â Â Â  (j) Include operation of a dredge between the hours of 6 p.m. and 8 a.m. within 500 feet of a residence or within 500 feet of a campground except within a federally designated recreational mining site; or

Â Â Â Â Â  (k) Include operation of a dredge within the marked or posted swimming area of a designated campground or day use area except within a federally designated recreational mining site.

Â Â Â Â Â  (18) As used in this section:

Â Â Â Â Â  (a) ÂBedÂ means the land within the wet perimeter and any adjacent nonvegetated dry gravel bar.

Â Â Â Â Â  (b) ÂProspectingÂ means to search or explore for samples of gold, silver or other precious minerals, using nonmotorized methods, from among small quantities of aggregate.

Â Â Â Â Â  (c) ÂRecreational placer miningÂ includes, but is not limited to, the use of nonmotorized equipment and motorized surface dredges having an intake nozzle with an inside diameter not exceeding four inches, a motor no larger than 16 horsepower and a muffler meeting or exceeding factory-installed noise reduction standards. ÂRecreational placer miningÂ does not include recreational prospecting that does not require a permit.

Â Â Â Â Â  (d) ÂWet perimeterÂ means the area of the stream that is underwater, or is exposed as a nonvegetated dry gravel bar island surrounded on all sides by actively moving water at the time the activity occurs.

Â Â Â Â Â  390.845 Administration of scenic waterways and related adjacent lands; limitations on use; condemnation; rules. (1) Except as provided in ORS 390.835, scenic waterways shall be administered by the State Parks and Recreation Department, each in such manner as to protect and enhance the values which caused such scenic waterway to be included in the system. In such administration primary emphasis shall be given to protecting the aesthetic, scenic, fish and wildlife, scientific and recreation features, based on the special attributes of each area.

Â Â Â Â Â  (2) After consultation with the State Board of Forestry, the State Department of Agriculture and the affected counties and with the concurrence of the Water Resources Commission, the department shall adopt rules governing the management of related adjacent land. Such rules shall be adopted in accordance with ORS chapter 183. Such rules shall reflect management principles, standards and plans applicable to scenic waterways, their shore lines and related adjacent land and, if necessary, establish varying intensities of protection or development based on special attributes of each area. Such management principles, standards and plans shall protect or enhance the aesthetic and scenic values of the scenic waterways and permit compatible agricultural, forestry and other land uses. Specifically, and not in limitation of the foregoing, such rules shall provide that:

Â Â Â Â Â  (a) No roads, railroads or utilities shall be constructed within any scenic waterway except where necessary to serve the permissible uses, as defined in subsection (2) of this section and in the rules of the department, of the related adjacent land or unless department approval of such use is obtained as provided in subsection (4) or (5) of this section. The department wherever practicable shall require the sharing of land and air space by such roads, railroads and utilities. All permissible roads, railroads and utilities shall be located in such a manner as to minimize the disturbance of the natural beauty of a scenic waterway;

Â Â Â Â Â  (b)
Forest
crops shall be harvested in such manner as to maintain as nearly as reasonably is practicable the natural beauty of the scenic waterway;

Â Â Â Â Â  (c) Occupants of related adjacent land shall avoid pollution of waters within a scenic waterway;

Â Â Â Â Â  (d) The surface of related adjacent land shall not be disturbed for prospecting or mining unless the departmentÂs approval is obtained under subsection (4) or (5) of this section; and

Â Â Â Â Â  (e) Unless department approval of the proposed use is obtained under subsection (4) or (5) of this section, no commercial, business or industrial structures or buildings other than structures or buildings erected in connection with an existing use shall be erected or placed on related adjacent land. All structures and buildings erected or placed on such land shall be in harmony with the natural beauty of the scenic waterway and shall be placed a sufficient distance from other structures or buildings so as not to impair substantially such natural beauty. No signs or other forms of outdoor advertising that are visible from waters within a scenic waterway shall be constructed or maintained.

Â Â Â Â Â  (3) No person shall put related adjacent land to uses that violate ORS 390.805 to 390.925 or the rules of the department adopted under ORS 390.805 to 390.925 or to uses to which the land was not being put before December 3, 1970, or engage in the cutting of trees, or mining, or prospecting on such lands or construct roads, railroads, utilities, buildings or other structures on such lands, unless the owner of the land has given to the department written notice of such proposed use at least one year prior thereto and has submitted to the department with the notice a specific and detailed description of such proposed use or has entered into agreement for such use with the department under subsection (5) of this section. The owner may, however, act in emergencies without the notice required by ORS 390.805 to 390.925 when necessary in the interests of public safety.

Â Â Â Â Â  (4) Upon receipt of the written notice provided in subsection (3) of this section, the department shall first determine whether in its judgment the proposed use would impair substantially the natural beauty of a scenic waterway. If the department determines that the proposal, if put into effect, would not impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land that the owner may immediately proceed with the proposed use as described to the department. If the department determines that the proposal, if put into effect, would impair substantially the natural beauty of the scenic waterway, the department shall notify in writing the owner of the related adjacent land of such determination and no steps shall be taken to carry out such proposal until at least one year after the original notice to the department. During such period:

Â Â Â Â Â  (a) The department and the owner of the land involved may agree upon modifications or alterations of the proposal so that implementation thereof would not in the judgment of the department impair substantially the natural beauty of the scenic waterway; or

Â Â Â Â Â  (b) The department may acquire by purchase, gift or exchange, the land involved or interests therein, including scenic easements, for the purpose of preserving the natural beauty of the scenic waterway.

Â Â Â Â Â  (5) The department, upon written request from an owner of related adjacent land, shall enter into negotiations and endeavor to reach agreement with such owner establishing for the use of such land a plan that would not impair substantially the natural beauty of the scenic waterway. At the time of such request for negotiations, the owner may submit a plan in writing setting forth in detail proposed uses. Three months after the owner makes such a request for negotiations with respect to use of land, either the department or the owner may give written notice that the negotiations are terminated without agreement. Nine months after the notice of termination of negotiations the owner may use land in conformity with any specific written plan submitted by the owner prior to or during negotiations. In the event the department and the owner reach agreement establishing a plan for land use, such agreement is terminable upon at least one yearÂs written notice by either the department or the owner.

Â Â Â Â Â  (6) With the concurrence of the Water Resources Commission, the department may institute condemnation proceedings and by condemnation acquire related adjacent land:

Â Â Â Â Â  (a) At any time subsequent to nine months after the receipt of notice of a proposal for the use of such land that the department determines would, if carried out, impair substantially the natural beauty of a scenic waterway unless the department and the owner of such land have entered into an agreement as contemplated by subsection (4) or (5) of this section or the owner shall have notified the department of the abandonment of such proposal; or

Â Â Â Â Â  (b) At any time related adjacent land is used in a manner violating ORS 390.805 to 390.925, the rules of the department or any agreement entered into by the department pursuant to subsection (4) or (5) of this section; or

Â Â Â Â Â  (c) At any time related adjacent land is used in a manner which, in the judgment of the department, impairs substantially the natural beauty of a scenic waterway, if the department has not been given at least one yearÂs advance written notice of such use and if there is not in effect department approval of such use pursuant to subsection (4) or (5) of this section.

Â Â Â Â Â  (7) In such condemnation the owner of the land shall not receive any award for the value of any structure, utility, road or other improvement constructed or erected upon the land after December 3, 1970, unless the department has received written notice of such proposed structure, utility, road or other improvement at least one year prior to commencement of construction or erection of such structure, utility, road or other improvement or unless the department has given approval for such improvement under subsection (4) or (5) of this section. If the person owned the land on December 3, 1970, and for a continuous period of not less than two years immediately prior thereto, the person shall receive no less for the land than its value on December 3, 1970. The department shall not acquire by condemnation a scenic easement in land. When the department acquires any related adjacent land that is located between a lake or river and other land that is owned by a person having the right to the beneficial use of waters in the river by virtue of ownership of the other land:

Â Â Â Â Â  (a) The right to the beneficial use of such waters shall not be affected by such condemnation; and

Â Â Â Â Â  (b) The owner of the other land shall retain a right of access to the lake or river necessary to use, store or divert such waters as the owner has a right to use, consistent with concurrent use of the land so condemned as a part of the Oregon Scenic Waterways System.

Â Â Â Â Â  (8) Any owner of related adjacent land, upon written request to the department, shall be provided copies of rules then in effect or thereafter adopted by the department pursuant to ORS 390.805 to 390.925.

Â Â Â Â Â  (9) The department shall furnish to any member of the public upon written request and at expense of the member a copy of any notice filed pursuant to subsection (3) of this section.

Â Â Â Â Â  (10) If a scenic waterway contains lands or interests therein owned by or under the jurisdiction of an Indian tribe, the United States, another state agency or local governmental agency, the department may enter into agreement with the tribe or the federal, state or local agency for the administration of such lands or interests therein in furtherance of the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§5; 1971 c.459 Â§1; 1973 c.756 Â§2; 1981 c.236 Â§3; 1983 c.334 Â§4]

Â Â Â Â Â  390.848 Passes for use of parts of
Deschutes
River
; rules; fee; exemption from fee; disposition of moneys. (1) The State Parks and Recreation Department shall establish, by rule, a system for issuing passes necessary to comply with the requirements under ORS 390.851. The department shall establish a reasonable fee for issuance of a pass under this section. The department may establish any form of proof of payment of the user fees that it deems appropriate.

Â Â Â Â Â  (2) The system for issuance of passes established by the department under this section may include issuance of the passes by governmental entities or private persons who have entered into appropriate agreements with the department for issuance of the passes. Agreements under this subsection may include, but are not limited to, terms providing for locations for the collection of fees, methods the department determines appropriate to assure payment of moneys collected and provisions for the distribution of river-user information.

Â Â Â Â Â  (3) The department shall issue, without charge, annual passes to comply with the requirements under ORS 390.851 to persons who own ranch, farm or residential property immediately abutting those portions of the
Deschutes
River
designated as scenic waterways under ORS 390.826 and to members of the immediate family of such persons. This subsection does not authorize the issuance without charge of passes to persons holding less than a majority interest in a firm, corporation or cooperative organization which owns land immediately abutting the
Deschutes
River
designated as scenic waterways under ORS 390.826.

Â Â Â Â Â  (4) Moneys collected under this section shall be deposited in the separate fund established for the State Parks and Recreation Department under ORS 366.512 and, subject to the limitations under subsection (5) of this section, are continually appropriated to that department to be used:

Â Â Â Â Â  (a) For operation of the pass system established under this section;

Â Â Â Â Â  (b) For providing river-user oriented law enforcement services;

Â Â Â Â Â  (c) For providing river recreation information and education;

Â Â Â Â Â  (d) For developing and maintaining river oriented recreation facilities; and

Â Â Â Â Â  (e) For any other purposes the department considers appropriate for the maintenance, enhancement or protection of the natural and scenic beauty of the scenic waterway consistent with ORS 390.805 to 390.925.

Â Â Â Â Â  (5) The use of moneys for purposes described under subsection (4) of this section is limited to the performance of those purposes for areas of the
Deschutes
River
designated as scenic waterways under ORS 390.826. [1981 c.798 Â§2; 1985 c.606 Â§4; 1987 c.291 Â§2; 1987 c.624 Â§15]

Â Â Â Â Â  390.851 Activities prohibited on parts of
Deschutes
River
without pass; exceptions. (1) Unless the person has an appropriate pass issued under ORS 390.848, no person shall launch, operate or ride in any boat or engage in any camping, fishing or other activity in connection with being transported by a boat on those portions of the
Deschutes
River
designated as scenic waterways under ORS 390.826.

Â Â Â Â Â  (2) This section does not apply to:

Â Â Â Â Â  (a) Peace officers, members or employees of a governmental body or their agents while engaged in the discharge of official duties; or

Â Â Â Â Â  (b) Any member of the Confederated Tribes of the Warm Springs Indian Reservation.

Â Â Â Â Â  (3) A person who violates this section commits a Class C violation. [1981 c.798 Â§3; 1987 c.291 Â§3; 1999 c.1051 Â§99]

Â Â Â Â Â  390.855 Designation of additional scenic waterways. The State Parks and Recreation Department shall undertake a continuing study and submit periodic reports to the Governor, with the concurrence of the Water Resources Commission, recommending the designation of additional rivers or segments of rivers and related adjacent land by the Governor as scenic waterways subject to the provisions of ORS 390.805 to 390.925. Consistent with such recommendation, the Governor may designate any river or segment of a river and related adjacent land as a scenic waterway subject to the provisions of ORS 390.805 to 390.925. The department shall consult with the State Fish and Wildlife Commission, the State Department of Agriculture, the Environmental Quality Commission, the Department of State Lands, and such other persons or agencies as it considers appropriate. The State Parks and Recreation Department shall conduct hearings in the counties in which the proposed additional rivers or segments of rivers are located. The following criteria shall be considered in making such report:

Â Â Â Â Â  (1) The river or segment of river is relatively free-flowing and the scene as viewed from the river and related adjacent land is pleasing, whether primitive or rural-pastoral, or these conditions are restorable.

Â Â Â Â Â  (2) The river or segment of river and its setting possess natural and recreation values of outstanding quality.

Â Â Â Â Â  (3) The river or segment of river and its setting are large enough to sustain substantial recreation use and to accommodate existing uses without undue impairment of the natural values of the resource or quality of the recreation experience. [1971 c.1 Â§6]

Â Â Â Â Â  390.865 Authority of legislature over designation of additional scenic waterways. The designation of a river or segment of a river and related adjacent land, pursuant to ORS 390.855, shall not become effective until the day following the adjournment sine die of the regular session of the Legislative Assembly next following the date of the designation or that was in session when the designation was made. The Legislative Assembly by joint resolution may disapprove any such designation or a part thereof, and in that event the designation, or part thereof so disapproved, shall not become effective. [1971 c.1 Â§7]

Â Â Â Â Â  390.875 Transfer of public lands in scenic waterways to department; administration of nontransferred lands. Any public land within or adjacent to a scenic waterway, with the consent of the governing body having jurisdiction thereof, may be transferred to the jurisdiction of the State Parks and Recreation Department with or without compensation. Any land so transferred shall become state recreational land and shall be administered as a part of the scenic waterway. Any such land within a scenic waterway which is not transferred to the jurisdiction of the department, to the fullest extent consistent with the purposes for which the land is held, shall be administered by the body having jurisdiction thereof in accordance with the provisions of ORS 390.805 to 390.925. [1971 c.1 Â§8]

Â Â Â Â Â  390.885 Exchange of property within scenic waterway for property outside waterway. In acquiring related adjacent land by exchange, the State Parks and Recreation Department may accept title to any property within a scenic waterway, and in exchange therefor, may convey to the grantor of such property any property under its jurisdiction that the department is not otherwise restricted from exchanging. In so far as practicable, the properties so exchanged shall be of approximately equal fair market value. If they are not of approximately equal fair market value, the department may accept cash or property from, or pay cash or grant property to, the grantor in order to equalize the values of the properties exchanged. [1971 c.1 Â§9]

Â Â Â Â Â  390.895 Use of federal funds. In addition to State of Oregon funds available for the purposes of ORS 390.805 to 390.925, the State Parks and Recreation Department shall use such portion of moneys made available to it by the Bureau of Outdoor Recreation and other federal agencies, including matching funds, as the department determines are necessary and available to carry out the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§10]

Â Â Â Â Â  390.905 Effect of ORS 390.805 to 390.925 on other state agencies. Nothing in ORS 390.805 to 390.925 affects the jurisdiction or responsibility of other state agencies with respect to boating, fishing, hunting, water pollution, health or fire control; except that such state agencies shall endeavor to perform their responsibilities in a manner consistent with the purposes of ORS 390.805 to 390.925. [1971 c.1 Â§11]

Â Â Â Â Â  390.910 Intergovernmental cooperation; county representative on management advisory committee. In carrying out the provisions of ORS 390.805 to 390.925, the State Parks and Recreation Department may enter into intergovernmental agreements to form committees to advise the various governmental agencies involved regarding management of the scenic waterways. Each such agreement must provide for membership on the committee of a representative of one of the governing bodies of the counties through which the scenic waterway flows. The county representative shall be chosen by the Governor from among those individuals recommended to the Governor by the county governing bodies. [1981 c.236 Â§2]

Â Â Â Â Â  390.915 Determination of value of scenic easement for tax purposes; easement exempt. For ad valorem tax purposes, real property that is subject to a scenic easement shall be valued at its real market value, less any reduction in value caused by the scenic easement, and assessed in accordance with ORS 308.232. The easement shall be exempt from assessment and taxation the same as any other property owned by the state. [1971 c.1 Â§12; 1981 c.804 Â§99; 1991 c.459 Â§394]

Â Â Â Â Â  390.925 Enforcement. In addition to any other penalties provided by law for violation of ORS 390.805 to 390.925 or rules adopted thereunder, the State Parks and Recreation Department is vested with power to obtain injunctions and other appropriate relief against violations of any provisions of ORS 390.805 to 390.925 and any rules adopted under ORS 390.805 to 390.925 and agreements made under ORS 390.805 to 390.925. [1971 c.1 Â§13; 1981 c.798 Â§6]

DESCHUTES RIVER SCENIC WATERWAY RECREATION AREA

Â Â Â Â Â  390.930 Definitions for ORS 390.930 to 390.940. As used in ORS 390.930 to 390.940:

Â Â Â Â Â  (1) ÂManaging agenciesÂ includes:

Â Â Â Â Â  (a) State Parks and Recreation Department;

Â Â Â Â Â  (b) State Department of Fish and Wildlife;

Â Â Â Â Â  (c) Confederated Tribes of the Warm Springs Indian Reservation;

Â Â Â Â Â  (d) State Marine Board;

Â Â Â Â Â  (e)
Sherman
, Wasco and
Jefferson
Counties
;

Â Â Â Â Â  (f)
Oregon
State
Police;

Â Â Â Â Â  (g)
United States
Bureau of Land Management;

Â Â Â Â Â  (h)
United States
Bureau of Indian Affairs; and

Â Â Â Â Â  (i) The City of
Maupin
.

Â Â Â Â Â  (2) ÂRecreation areaÂ means the Deschutes River Scenic Waterway Recreation Area created under ORS 390.932. [1987 c.624 Â§Â§1,18; 1989 c.904 Â§26; 2001 c.104 Â§133]

Â Â Â Â Â  390.932 Creation of Deschutes River Scenic Waterway Recreation Area. There is created the Deschutes River Scenic Waterway Recreation Area consisting of the segment of the Deschutes River scenic waterway under ORS 390.825 that is designated as the segment from immediately below the existing Pelton reregulating dam downstream approximately 100 miles to its confluence with the Columbia River, excluding the City of Maupin as its boundaries are constituted on October 4, 1977. [1987 c.624 Â§17]

Â Â Â Â Â  390.934 Management of Deschutes River Scenic Waterway Recreation Area; plan; rules; budget. (1) The State Parks and Recreation Department shall have primary management responsibility for the State of
Oregon
to manage the Deschutes River Scenic Waterway Recreation Area. In managing the recreation area, the department shall cooperate with other managing agencies having jurisdiction to manage all or part of the recreational area.

Â Â Â Â Â  (2) The department shall adopt a management plan by rule. The department shall implement the plan and shall prepare a budget for implementation taking into consideration the provisions of the management plan. [1987 c.624 Â§Â§3,19]

Â Â Â Â Â  390.936 Rules. In accordance with applicable provisions of ORS chapter 183, the State Parks and Recreation Department shall adopt rules necessary to carry out those provisions of ORS 390.930 to 390.940 that the department is charged with administering. [1987 c.624 Â§Â§12,22]

Â Â Â Â Â  390.938 Guidelines for management and development. The Deschutes River Scenic Waterway Recreation Area shall be managed and developed in accordance with the following guidelines:

Â Â Â Â Â  (1) To the extent allowed under ORS 390.805 to 390.925, the recreational area shall be administered to allow continuance of compatible existing uses, while allowing a wide range of compatible river-oriented public outdoor recreation opportunities, to the extent that these do not impair substantially the natural beauty of the scenic waterway or diminish its aesthetic, fish and wildlife, scientific and recreational values.

Â Â Â Â Â  (2) The management plan shall stress a segment by segment design and shall include provisions for the development of appropriate facilities and services in the recreation area to meet resource needs for protection and preservation and user needs. This development may include but need not be limited to:

Â Â Â Â Â  (a) River and car camp development;

Â Â Â Â Â  (b) Sanitation stations for human waste and garbage;

Â Â Â Â Â  (c) Parking and access road improvement;

Â Â Â Â Â  (d) Signs indicating land ownership;

Â Â Â Â Â  (e) Tree and riparian zone protection and restoration;

Â Â Â Â Â  (f) Educational programs; and

Â Â Â Â Â  (g) Initiation of additional volunteer programs.

Â Â Â Â Â  (3) Before restricting access through the use of a permit system, all other management options shall be considered.

Â Â Â Â Â  (4) Special emphasis shall be placed on protecting the recreation area and all adjacent property from recreationist-caused wildfires. This goal shall be equal in priority to the other primary goals set forth in this section. This protection shall include but not be limited to:

Â Â Â Â Â  (a) Permanent adoption of a fire rule that provides the same protection as the fire rule in force during the 1986 fire season.

Â Â Â Â Â  (b) Requiring boater passes to include the name of the group leader, date and section of river used.

Â Â Â Â Â  (c) The establishment of information centers near major points of entry into the recreation area to provide users with information and education regarding the fire rules and general rules of the river.

Â Â Â Â Â  (d) Conducting cadet patrols at the levels considered necessary to facilitate reasonable compliance with recreation area rules. [1987 c.624 Â§Â§4,20]

Â Â Â Â Â  390.940 Relationship to other laws. The State Parks and Recreation Department and state and local managing agencies shall manage the Deschutes River Scenic Waterway Recreation Area according to the provisions of ORS 390.805 to 390.925 and 390.930 to 390.940 and rules adopted under ORS 390.805 to 390.925 and 390.930 to 390.940. Federal and tribal managing agencies with jurisdiction over their respective lands and waters shall be encouraged to manage their lands and waters in a manner consistent with the provisions of ORS 390.805 to 390.925 and 390.930 to 390.940. [1987 c.624 Â§Â§5,21]

RECREATION TRAILS

Â Â Â Â Â  390.950 Short title. ORS 390.950 to 390.989 and 390.995 (2) may be cited as the Oregon Recreation Trails System Act. [1971 c.614 Â§1]

Â Â Â Â Â  390.953 [1971 c.614 Â§2; 1989 c.904 Â§27; repealed by 2001 c.104 Â§134]

Â Â Â Â Â  390.956 Policy. (1) In order to provide for the ever-increasing outdoor recreation needs of an expanding resident and tourist population and in order to promote public access to, travel within and enjoyment and appreciation of, the open-air, outdoor areas of Oregon, trails should be established both near the urban areas of this state and within, adjacent to or connecting highly scenic areas more remotely located.

Â Â Â Â Â  (2) The purpose of ORS 390.950 to 390.989 and 390.995 (2) is to provide the means for attaining these objectives by instituting a system of recreation trails in this state, by designating certain trails as the initial components of that system, and by prescribing the methods of which, and standards according to which, additional components may be added to the system. [1971 c.614 Â§3]

Â Â Â Â Â  390.959 Composition of trails system; establishment of markers. The system of
Oregon
recreation trails shall be composed of trails established as provided in ORS 390.962 and 390.965. The State Parks and Recreation Department, in consultation with appropriate federal, state and local governmental agencies and public and private organizations, shall establish a uniform marker for the system of
Oregon
recreation trails. [1971 c.614 Â§4]

Â Â Â Â Â  390.962 Criteria for establishing trails; location; statutes authorizing trails for motorized vehicles unaffected. (1) Upon finding that such trails will meet the criteria established in ORS 390.950 to 390.989 and 390.995 (2) and such supplementary criteria as the State Parks and Recreation Department may prescribe, the department is encouraged and empowered to establish and designate
Oregon
recreation trails:

Â Â Â Â Â  (a) Over lands owned by the State of Oregon, by the federal government or by any county, municipality or other local governmental body, with the consent of the state agency, federal agency, county, municipality or other local governmental body having jurisdiction over the lands involved; or

Â Â Â Â Â  (b) Over lands owned by private persons, in the manner and subject to the limitations provided in ORS 390.950 to 390.989 and 390.995 (2).

Â Â Â Â Â  (2) In establishing such trails, the department shall give special recognition to the need for the establishment of recreation trails in or near, or reasonably accessible to, urban areas. Upon the establishment of any such trail, the department shall designate the primary kind of trail it is to be, based upon the mode or modes of travel to be permitted on such trail, including one or more of the following:

Â Â Â Â Â  (a) Footpath.

Â Â Â Â Â  (b) Horseback riding trail.

Â Â Â Â Â  (c) Bicycle path.

Â Â Â Â Â  (3) Nothing in ORS 390.950 to 390.989 and 390.995 (2) affects any other statute authorizing trails for motorized vehicles which is not inconsistent with ORS 390.950 to 390.989 and 390.995 (2). [1971 c.614 Â§5]

Â Â Â Â Â  390.965 Hearing required; information to be considered. (1) The State Parks and Recreation Department may establish trails after public meetings in the areas of the state where trails are planned and only in accordance with the following criteria:

Â Â Â Â Â  (a) Emphasis shall be given to the development of trails across public lands.

Â Â Â Â Â  (b) No trails shall cross private land occupied by a residential dwelling, or upon which a residential dwelling is under construction, within 300 feet of such residential dwelling, without the consent of the owner.

Â Â Â Â Â  (c) Trails shall be selected to minimize the adverse effects on adjacent landowners or users and their operations.

Â Â Â Â Â  (d) Development and management of trails shall be designed to harmonize with and complement any established forest, agricultural, or other use plan that is compatible with the purposes of ORS 390.950 to 390.989 and 390.995 (2).

Â Â Â Â Â  (2) Before establishing a trail the department shall consider at a public meeting the following information:

Â Â Â Â Â  (a) The proposed route of such trail (including maps and illustrations) and the recommended mode or modes of travel to be permitted thereon;

Â Â Â Â Â  (b) The areas adjacent to such trails, to be utilized for scenic, historic, natural, cultural or developmental purposes;

Â Â Â Â Â  (c) The characteristics that, in the judgment of the department, make the proposed trail suitable as an
Oregon
recreation trail;

Â Â Â Â Â  (d) The current status of land ownership and current and potential use along the designated route;

Â Â Â Â Â  (e) The estimated cost of acquisition of lands or interest in lands, if any;

Â Â Â Â Â  (f) The plans for developing and maintaining the trail and the cost thereof;

Â Â Â Â Â  (g) Any anticipated problems of policing the use of such trail and any anticipated hazards to the use of any privately owned lands adjacent to such trail; and

Â Â Â Â Â  (h) The extent to which the state or its political subdivisions and public and private organizations might reasonably be expected to participate in acquiring the necessary lands and in the administration thereof. [1971 c.614 Â§6]

Â Â Â Â Â  390.968 Selection of rights of way for trails. (1) The State Parks and Recreation Department shall select the rights of way for trails designated as Oregon Recreation Trails by ORS 390.962 (1)(a) and (b). Such rights of way shall be:

Â Â Â Â Â  (a) Of sufficient width and so located as to protect natural conditions, scenic and historic features, and any primitive character of the trail area; to provide campsites, shelters, and related public-use facilities along trails in more remote areas; and to provide reasonable public access.

Â Â Â Â Â  (b) Located to avoid, in so far as reasonably practicable, established highways, motor roads, mining areas, power transmission lines, existing commercial and industrial developments, range fences and improvements, private logging operations, and any other activities that would be incompatible with the protection of the trailside environment in its natural condition and the use of the trail for outdoor recreation.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, it is recognized that in many instances (especially in urban areas and for some types of trails across or near private land) it may be advisable to locate segments of trails in or near existing rights of way for roads, highways, public utilities or telecommunications utilities, excluding power transmission lines; and it is recognized that trail rights of way on occasion may be located, or from time to time relocated, through, or adjacent to, lands used for private timber (including logging), agriculture, commercial or industrial operations and that such location or relocation of a trail right of way, of itself, shall not impose any limitation upon an otherwise lawful use of the adjacent private land except to the extent of the terms of any agreement with the private landowner as provided in ORS 390.971 (1) and except as may be provided by any zoning ordinance, law or regulation.

Â Â Â Â Â  (3) The location and width of an
Oregon
recreation trail right of way across federal lands under the jurisdiction of a federal agency shall be by agreement between that agency and the department.

Â Â Â Â Â  (4) In selecting a right of way, the department shall endeavor to obtain the advice and assistance of the local governments, private organizations, landowners, the land users concerned, and the advisory council established under ORS 390.977.

Â Â Â Â Â  (5) The department shall hold a public hearing in the area of the state where the selection of such right of way is to be made. Subject to ORS 390.971, after public hearing, the department may revise the location and width of a right of way from time to time as required by circumstances, with the consent of the head of any federal agency involved, and with such advice and assistance of the local governments, private organizations, landowners, land users, and the advisory council, as the department considers necessary or advisable. [1971 c.614 Â§7; 1987 c.447 Â§124]

Â Â Â Â Â  390.971 Department duties and powers; rules. (1) Within the exterior boundaries of areas under its administration that are included in the right of way selected for an Oregon recreation trail as provided in ORS 390.950 to 390.989 and 390.995 (2), the State Parks and Recreation Department may do any of the following:

Â Â Â Â Â  (a) Enter into written cooperative agreements with landowners, federal agencies, other state agencies, local governments, private organizations and individuals in order to provide for the development, operation, maintenance, location and relocation of the trail. Where the trail crosses commercial forestland, such agreement shall make reasonable provision for temporary relocation reasonably required for commercial forest management.

Â Â Â Â Â  (b) Subject to limitations set forth in ORS 390.950 to 390.989 and 390.995 (2), acquire lands or interests in lands by donation, purchase with donated or appropriated funds or exchange, or with funds obtained under ORS 390.980.

Â Â Â Â Â  (2) The department, in the exercise of its exchange authority, may accept title to any nonstate-owned property within a trail right of way, and, in exchange therefor, the department may convey to the grantor of such property any state-owned property under its jurisdiction or the jurisdiction of any state agency consenting to such exchange that the department or the applicable consenting state agency classifies as suitable for exchange or other disposal. The values of the properties so exchanged either shall be approximately equal or, if they are not approximately equal, the values shall be equalized by the payment of cash to the grantor or to the department or applicable consenting state agency as the circumstances require.

Â Â Â Â Â  (3) If lands included in an Oregon recreation trail right of way are outside the exterior boundaries of state or federally administered areas, the department shall attempt, and any local governments involved shall be encouraged, to enter into written cooperative agreements with landowners, local government, private organizations and individuals in order to develop, administer and maintain the trails and to acquire, develop and administer such lands or interests therein. However, if the department or local governments fail or are unable to enter into such agreements or to acquire such lands or interests therein within one year after the selection of the right of way, the department may acquire private lands or interests therein by donation, exchange or purchase with donated or appropriated funds and may develop and administer such lands or interests therein. Exchanges shall be governed by the provisions of subsection (2) of this section.

Â Â Â Â Â  (4) Oregon recreation trails shall be administered, protected, developed and maintained by the department, or as provided under subsection (1)(a) of this section, to retain their natural, scenic and historic features. Along trails in more remote areas, provision may be made for campsites, shelters and related public-use facilities. Other uses, including reasonable crossings for motor vehicles, public utilities and water pipes and ditches, that will not substantially interfere with the nature and purposes of the trails may be permitted or authorized, as appropriate. The use of motorized vehicles by the general public along any such
Oregon
recreation trail is prohibited. However, the department shall authorize the use of motorized vehicles when, in its judgment, such vehicles are necessary to meet emergencies, trail construction and maintenance needs or to enable adjacent landowners or land users to have reasonable access to their lands or timber rights. The fact that private lands are included in an
Oregon
recreation trail by cooperative agreement of a landowner does not preclude the owner of such lands or agents of the owner from using motorized vehicles on or across such trails or adjacent lands from time to time in accordance with such agreement. Except to the extent otherwise provided by law, the state laws, rules and regulations applicable to lands or areas included in any
Oregon
recreation trail shall continue to apply. Nothing in ORS 390.950 to 390.989 and 390.995 (2) prohibits the use of roads existing on private lands on September 9, 1971, which may cross or traverse portions of the trail right of way, nor shall ORS 390.950 to 390.989 and 390.995 (2) prevent trails from crossing such roads.

Â Â Â Â Â  (5) The department shall endeavor to induce agreements with appropriate state and federal agencies to provide for youth work projects to assist in the construction and maintenance of trails that are part of the
Oregon
recreation trails system.

Â Â Â Â Â  (6) The department shall endeavor, when it considers such to be appropriate, to develop and enhance the educational values and opportunities of
Oregon
recreation trails. In this connection the department shall cooperate with schools, educators and other interested persons or groups in developing and utilizing techniques and materials to demonstrate to and inform the trail-using public of various scenic and natural features visible along or from such trails, including geological, botanical, historical, zoological and similar features.

Â Â Â Â Â  (7) The department shall place and endeavor to maintain signs at such places as it considers appropriate along
Oregon
recreation trails advising users of the
Oregon
laws of criminal trespass and encouraging users to protect the trails and the rights and property of adjacent landowners.

Â Â Â Â Â  (8) The department, with the concurrence of any federal agency administering lands through which an Oregon recreation trail passes, and after consultation with the local governments, private organizations and landowners that the department knows or believes to be concerned, and the advisory council established under ORS 390.977, may adopt rules that may be revised from time to time governing protection, management, use, development and administration of an Oregon recreation trail.

Â Â Â Â Â  (9) The department, on lands not within a forest protection district, upon recommendation of the State Forester, shall have the authority to close trails during periods of high fire danger. The department shall also have the authority to close trails if it deems it necessary to protect the safety of the public.

Â Â Â Â Â  (10) Notwithstanding the provisions of ORS chapter 477, forestland on which a fire exists that was caused by a person using, for recreational purposes, a trail established pursuant to ORS 390.950 to 390.989, shall not be considered an operation area as defined by ORS 477.001, if the fire did not start within an operation. [1971 c.614 Â§9; 1973 c.46 Â§7; 1983 c.740 Â§123; 1997 c.274 Â§37; 2003 c.14 Â§169]

Â Â Â Â Â  390.974 Intergovernmental cooperation to obtain property for use in trail system. The State Parks and Recreation Department is authorized and encouraged to consult and to cooperate with any state, federal or local governmental agency or body and with any privately owned utility having jurisdiction or control over or information concerning the use, abandonment or disposition of roadways, utility rights of way or other properties suitable for the purpose of improving or expanding the Oregon recreation trails system in order to assure, to the extent practicable, that any such properties having value for Oregon recreation trail purposes may be made available for such use. [1971 c.614 Â§11]

Â Â Â Â Â  390.977 Oregon Recreation Trails Advisory Council; members; appointment; terms; duties; expenses; officers; quorum; meetings. (1) There is established an Oregon Recreation Trails Advisory Council consisting of seven members, at least one from each congressional district in the state. However, not less than two of such members shall be from separate counties bordering upon the ocean shore. Members of the council shall be appointed by the State Parks and Recreation Commission and shall serve at the pleasure of the commission for terms of four years. Before the expiration of the term of a member, the commission shall appoint a successor. A member shall be eligible for reappointment. If there is a vacancy for any cause, the commission shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (2) The commission and the State Parks and Recreation Department shall consult with the council from time to time with respect to matters relating to
Oregon
recreation trails, including the designation and establishment of
Oregon
recreation trails, the selection of rights of way, the selection, erection and maintenance of markers along the trail routes and the administration of the trails.

Â Â Â Â Â  (3) Members of the council shall serve without compensation, but the department may pay expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The council shall select one of its members as chairperson.

Â Â Â Â Â  (5) A majority of the members of the council constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) The council shall meet at times and places specified by the call of the chairperson or a majority of the members of the council. [1971 c.614 Â§8; 1981 c.545 Â§7; 1991 c.257 Â§1]

Â Â Â Â Â  390.980 Funds for purposes of ORS 390.950 to 390.989; acceptance and use of donated funds; indemnity to owners of land damaged by trail users. In addition to State of Oregon funds available for the purposes of ORS 390.950 to 390.989 and 390.995 (2), the State Parks and Recreation Department may use such portion of moneys made available to it by any federal agency which may be used for such purposes, including matching funds, as the department determines are necessary or desirable to carry out the purposes of ORS 390.950 to 390.989 and 390.995 (2). In addition to the foregoing, the department may receive and may encourage the receipt of donated funds or property from individuals, groups or organizations (including trail users) for specified or nonspecified uses in connection with the acquisition, development, maintenance and administration of
Oregon
recreation trails. The department if it considers it advisable, may provide under its rules and regulations, for the use of a portion of any such donated funds received for nonspecified purposes to grant to an owner of private land adjacent to an Oregon recreation trail, funds indemnifying such owner for damage clearly caused to the land of the owner, and property therein, by users of such trail and which such landowner has not been able to recover from the user causing such damage. [1971 c.614 Â§12]

Â Â Â Â Â  390.983 Trail property tax assessment. For ad valorem tax purposes, real property that is subject to an easement, or a written cooperative agreement, for purposes of ORS 390.950 to 390.989 and 390.995 (2) shall be valued at its real market value, less any reduction in value caused by the easement or the written cooperative agreement, and assessed in accordance with ORS 308.232. The easement shall be exempt from assessment and taxation the same as any other property owned by the state. [1971 c.614 Â§13; 1981 c.804 Â§100; 1991 c.459 Â§395]

Â Â Â Â Â  390.986 Injunctive relief for violation of ORS 390.950 to 390.989. The State Parks and Recreation Department has power to obtain injunctions against violations of any provisions of ORS 390.950 to 390.989 and any rules and regulations adopted under ORS 390.950 to 390.989 and agreements made under ORS 390.950 to 390.989. [1971 c.614 Â§14]

Â Â Â Â Â  390.989 Eminent domain does not apply to department powers or duties under ORS 390.950 to 390.989. Any power of eminent domain otherwise vested in the State Parks and Recreation Department does not apply to any power or duty vested in the department by ORS 390.950 to 390.989. [1971 c.614 Â§16]

PENALTIES

Â Â Â Â Â  390.990 Violations. (1) Subject to ORS 153.022, a person commits a Class A violation if the person violates:

Â Â Â Â Â  (a) ORS 390.678.

Â Â Â Â Â  (b) Any rule adopted under ORS 390.124.

Â Â Â Â Â  (c) Any rule adopted under ORS 390.340.

Â Â Â Â Â  (d) ORS 390.729.

Â Â Â Â Â  (e) Any rule adopted under ORS 390.845.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section, violation of any rule adopted under this chapter for the regulation of vehicle speed in parks, including violations of rules relating to driving vehicles at a speed greater than a posted speed limit or greater than is reasonable and prudent, are subject to the same penalties as provided in ORS 811.109 for violation of a specific speed limit imposed under law or violation of a posted speed limit. [Subsection (1) formerly 366.990; subsection (2) formerly part of 274.990; 1969 c.601 Â§28; 1971 c.743 Â§362; subsection (4) enacted as 1971 c.614 Â§10; 1981 c.692 Â§3; 1981 c.798 Â§7; 1983 c.740 Â§124; 1989 c.904 Â§63; 1999 c.1051 Â§100; subsection (4) renumbered 390.995 (2) in 1999; 2005 c.300 Â§4]

Â Â Â Â Â  390.992 Civil penalties. (1) Any person who violates any provision of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 or any rule, order or permit adopted or issued under ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 shall be subject to a civil penalty in an amount to be determined by the State Parks and Recreation Director of not more than $10,000 per day of violation.

Â Â Â Â Â  (2) In addition to any other penalties provided under subsection (1) of this section, the State Parks and Recreation Department is vested with power to obtain injunctions and other appropriate relief against a person who violates any provisions of ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770 or any rule, order or permit adopted or issued under ORS 390.610, 390.620 to 390.676, 390.690 and 390.705 to 390.770. [1999 c.373 Â§9]

Â Â Â Â Â  390.995 Criminal penalties. (1) Violation of ORS 390.640 is a misdemeanor.

Â Â Â Â Â  (2) Subject to ORS 153.022, any person who violates a rule adopted under ORS 390.950 to 390.989 is guilty of a misdemeanor, and may be punished by a fine of not more than $500, or by imprisonment not exceeding six months, or both.

Â Â Â Â Â  (3) Subject to ORS 153.022, violation of any provision of ORS 390.640 or 390.705, or any rule adopted to carry out the purposes of ORS 390.640 or 390.705, may be punished by a fine of not more than $500, or by imprisonment not exceeding six months, or both. Each day that a person violates ORS 390.640 or 390.705 shall be considered a separate offense. [Subsection (1) of 1999 Edition enacted as 1999 c.373 Â§17; subsection (2) of 1999 Edition formerly 390.990(4); 2005 c.300 Â§5]

_______________



Chapter 391

Chapter 391 Â Mass Transportation

2007 EDITION

MASS TRANSPORTATION

HIGHWAYS, ROADS, BRIDGES AND FERRIES

LIGHT RAIL TRANSIT

391.090Â Â Â Â  Legislative findings; use of lottery moneys for light rail project; policy and intent

391.100Â Â Â Â  Light Rail Construction Fund; purpose; requirements for expenditures from fund

391.110Â Â Â Â  Legislative findings

391.120Â Â Â Â  Regional Light Rail Extension Construction Fund; purpose; requirements for expenditures from fund; reversion of unobligated balance

391.125Â Â Â Â  Regional Light Rail Extension Bond Account; purpose

391.130Â Â Â Â  Allocation of lottery moneys to Regional Light Rail Extension Construction Fund; authorized expenditures; end of allocations upon certification by Director of Transportation

391.140Â Â Â Â  Revenue bonds for specified light rail project; amount; purpose; issuance by State Treasurer; pledge of revenues

391.150Â Â Â Â  Joint management of specified light rail project; contracting procedures

COLUMBIA RIVER
LIGHT RAIL TRANSIT COMPACT

391.301Â Â Â Â  Ratification of compact

391.306Â Â Â Â
Columbia River
Light Rail Transit Compact

391.311Â Â Â Â  Effect of compact on powers and privileges of mass transit districts in
Oregon
and
Washington

SOUTHEAST METROPOLITAN EXTENSION PROJECT

(Temporary provisions relating to Southeast Metropolitan Extension Project are compiled as notes following ORS 391.311)

MASS TRANSPORTATION FINANCING AUTHORITY

391.500Â Â Â Â  Declaration of policy; construction of statutes

391.510Â Â Â Â  Definitions for ORS 391.500 to 391.660

391.520Â Â Â Â  Financing authority created; membership

391.530Â Â Â Â  Meetings; quorum; expenses

391.540Â Â Â Â  Bylaws; secretaryÂs duties, power

391.550Â Â Â Â  Powers of Mass Transportation Financing Authority

391.560Â Â Â Â  Lease terms for facility financed by bonds

391.570Â Â Â Â  Bonds; form; conditions; issuance; refunding

391.580Â Â Â Â  Pledges for bonds

391.590Â Â Â Â  Bonds not general obligation of state

391.600Â Â Â Â  Tax exempt status of income, property and bond interest

391.605Â Â Â Â  Limitations on transfer to metropolitan service district

391.610Â Â Â Â  Expenses of authority; borrowed funds

391.620Â Â Â Â  Limitation on transfer of property rights

391.630Â Â Â Â  Investments of surplus moneys

391.640Â Â Â Â  Investment in authorityÂs bonds authorized

391.650Â Â Â Â  Severability of ORS 391.500 to 391.660

391.660Â Â Â Â  Short title

ELDERLY AND DISABLED SPECIAL TRANSPORTATION FUND

391.800Â Â Â Â  Elderly and Disabled Special Transportation Fund

391.802Â Â Â Â  Definition for ORS 391.800 to 391.830

391.810Â Â Â Â  Distribution of funds to districts, Indian tribes and counties; rules

391.815Â Â Â Â  Discretionary grant account; purpose; application for grant; grant approval; distribution of moneys

391.820Â Â Â Â  Advisory committees; membership; duties

391.830Â Â Â Â  Use of funds to finance and improve transportation for elderly individuals and individuals with disabilities

OREGON
STREETCAR PROJECT FUND

(Temporary provisions relating to Oregon Streetcar Project Fund are compiled as notes following ORS 391.830)

LIGHT RAIL TRANSIT

Â Â Â Â Â  391.090 Legislative findings; use of lottery moneys for light rail project; policy and intent. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The development, acquisition and construction of light rail systems and their attendant rights of way, equipment and facilities in the urban and metropolitan areas of the State of
Oregon
do and will accomplish the purpose of creating jobs and furthering economic development in
Oregon
by, among other advantages:

Â Â Â Â Â  (a) Providing an important element of the public infrastructure that provides the basic framework for continuing and expanding economic activity in this state;

Â Â Â Â Â  (b) Increasing the economy and efficiency of public transportation, improving the attractiveness of urban and metropolitan areas to new businesses and supporting the operations and prosperity of existing businesses in those areas by making those businesses more accessible to their customers and employees;

Â Â Â Â Â  (c) Alleviating the inefficiencies of congestion and crowding associated with, and reducing the burdens of expansion and maintenance of, existing public transportation systems and facilities, as well as reducing energy consumption and air pollution fostered by the use of motor vehicles; and

Â Â Â Â Â  (d) Creating employment opportunities in urban and metropolitan areas through the funding of projects for the development and construction of the light rail systems.

Â Â Â Â Â  (2) Additionally, the provision of state and local moneys for the proposed Westside corridor light rail project identified in ORS 391.120 (2)(a) will encourage the contribution of otherwise unavailable federal matching grant moneys, the use of which will, for the reasons stated in subsection (1) of this section, forward the purpose of creating jobs and furthering economic development in Oregon.

Â Â Â Â Â  (3) Based on the legislative findings described in this section, the use of net proceeds from the operation of the state lottery for the support of the Westside corridor light rail project, as provided in ORS 391.130, is an appropriate use of state lottery funds under section 4 (3), Article XV of the Oregon Constitution and ORS 461.510.

Â Â Â Â Â  (4) It is the intent and policy of the Legislative Assembly to insure the funding and support of the Westside corridor light rail project identified in ORS 391.120 (2)(a) in the manner provided in ORS 391.130 to 391.150, to the extent required for the state to realize the benefit of all federal matching funds made available for that project, and to the extent necessary to complete the project. [1991 c.575 Â§1]

Â Â Â Â Â  391.100 Light Rail Construction Fund; purpose; requirements for expenditures from fund. (1) There is created as a fund the Light Rail Construction Fund separate and distinct from the General Fund. The moneys in the fund and the interest earnings of the fund are appropriated continuously to the Department of Transportation for the purpose of financing that part of the Banfield Transitway Project that includes construction of a light rail system from the City of Portland to the City of Gresham to be routed along the corridor in which the Banfield Freeway, Interstate Highway 205 and East Burnside Street are located.

Â Â Â Â Â  (2) No moneys shall be expended for construction from the fund created by subsection (1) of this section unless the Director of Transportation determines that the following conditions have occurred no later than the last day of June 1983:

Â Â Â Â Â  (a) The United States Department of Transportation, subject to the appropriations process and to the satisfaction of the Joint Committee on Ways and Means or the Emergency Board, if the Legislative Assembly is not in session, has committed sufficient moneys to complete the Banfield Transitway Project; and

Â Â Â Â Â  (b) The Tri-County Metropolitan Transportation District has entered into a binding, enforceable agreement with the State of
Oregon
in which:

Â Â Â Â Â  (A) During the construction of the Banfield Transitway Project, the district agrees not to request or accept any state General Fund moneys for the light rail construction portion of that project other than those moneys appropriated to the fund created in this section by the Sixtieth Legislative Assembly;

Â Â Â Â Â  (B) The district agrees to provide not less than $2,930,000 of the total funding for the light rail construction part of the Banfield Transitway Project; and

Â Â Â Â Â  (C) In any instance where the actual expenditures for the light rail portion of the Banfield Transitway Project fall short of the estimated expenditures for the project, those moneys, other than federal moneys, that are not required for the project shall remain in the fund established by this section.

Â Â Â Â Â  (3) The Director of Transportation shall certify the unobligated balance of the fund created by this section and that unobligated balance shall revert to the General Fund in accordance with the following:

Â Â Â Â Â  (a) If at any time the Director of Transportation determines that the conditions required under subsection (2) of this section will not occur within the required time under that subsection, the director shall certify the unobligated balance of the fund and the unobligated balance shall revert.

Â Â Â Â Â  (b) If the Director of Transportation determines that the conditions required under subsection (2) of this section have occurred and moneys from the fund are expended on the Banfield Transitway Project, the director shall certify the unobligated balance after the project is accepted by the Director of Transportation and all claims, suits and actions arising out of the project have been resolved. [1979 c.586 Â§1; 1981 c.262 Â§1]

Â Â Â Â Â  391.110 Legislative findings. (1) The Legislative Assembly finds that economic growth and livability depend on a solid transportation infrastructure to aid in the production and distribution of goods and services and the efficient movement of people.

Â Â Â Â Â  (2) The Legislative Assembly also finds that an efficient surface transportation system in our metropolitan areas must balance highways and arterial roads with mass transit and light rail facilities. Mass transit and light rail improvements can lessen the cost of highway expansion, reconstruction and maintenance by significantly decreasing traffic flow.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly shall establish the Regional Light Rail Extension Construction Fund as a means of facilitating the development of a balanced surface transportation system that includes the appropriate application of highways, light rail and mass transit. [1989 c.868 Â§2]

Â Â Â Â Â  391.120 Regional Light Rail Extension Construction Fund; purpose; requirements for expenditures from fund; reversion of unobligated balance. (1) The Regional Light Rail Extension Construction Fund, separate and distinct from the General Fund, is established in the State Treasury. All moneys in the fund are appropriated continuously to the Department of Transportation for the purposes specified in this section. Interest received on moneys credited to the Regional Light Rail Extension Construction Fund shall accrue to and become part of the Regional Light Rail Extension Construction Fund.

Â Â Â Â Â  (2) The Department of Transportation may expend moneys in the Regional Light Rail Extension Construction Fund to finance the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition of equipment and facilities phase of projects for extensions to the Tri-County Metropolitan Transportation DistrictÂs light rail system, as designated in the Regional Transportation Plan adopted by the metropolitan service district in 1989, as amended from time to time. The Director of Transportation may enter into written agreements with the Tri-County Metropolitan Transportation District that commit the department to pay anticipated funds from the Regional Light Rail Extension Construction Fund to the district for the purpose of financing such costs of extending the districtÂs light rail system, including servicing any obligations entered into by the district to finance the costs of extending the districtÂs light rail system, which written agreements may provide for the remittance of such funds on such periodic basis, in such amounts, over such period of years and with such priority over other commitments of such funds as the director shall specify in the commitment. Any such written agreements or commitments, when executed by the director and accepted by the district, shall be solely conditioned upon actual funds available in the Regional Light Rail Extension Construction Fund and shall be valid, binding and irrevocable in accordance with its terms, subject only to the requirements of subsection (3) of this section. The extensions to the light rail system for which projects may be authorized and financed from the Regional Light Rail Extension Construction Fund include:

Â Â Â Â Â  (a) The Westside corridor.

Â Â Â Â Â  (b) The Interstate 5 North corridor.

Â Â Â Â Â  (c) The Interstate 205 corridor.

Â Â Â Â Â  (d) The
Milwaukie
corridor.

Â Â Â Â Â  (e) The Barbur corridor.

Â Â Â Â Â  (f) The
Lake Oswego
corridor.

Â Â Â Â Â  (g) Appropriate branches to the Banfield corridor.

Â Â Â Â Â  (h) Appropriate branches to the corridors specified in paragraphs (a) to (f) of this subsection.

Â Â Â Â Â  (3) Notwithstanding any written agreement entered into by the Director of Transportation under subsection (2) of this section, no moneys shall be expended from the Regional Light Rail Extension Construction Fund for the preliminary engineering phase, final design phase, advanced right of way acquisition phase or construction and acquisition phase of projects unless the Director of Transportation determines:

Â Â Â Â Â  (a) That all state and local approvals are in place for the phase of the specific project for which funding is being sought;

Â Â Â Â Â  (b) That assurances are in place for obtaining all moneys, other than moneys for which the determination is being made, necessary to enable completion of the phase of the specific project for which funding is being sought and that the Tri-County Metropolitan Transportation District has agreed to provide an amount of money equal to that being provided by the Regional Light Rail Extension Construction Fund for the phase of the specific project for which money is being sought;

Â Â Â Â Â  (c) With respect to the phase of the specific project for which funding is being sought, that the body of local officials and state agency representatives designated by the metropolitan service district which functions wholly or partially within the Tri-County Metropolitan Transportation District and known as the Joint Policy Advisory Committee on Transportation has certified that the phase of the specific project is a regional priority; and

Â Â Â Â Â  (d) With respect to construction phases of any project, the elements of the project that are designated for state participation and an estimated total amount of the stateÂs funding obligation.

Â Â Â Â Â  (4) When the actual expenditures for a phase of a specific light rail project fall short of the estimated expenditures for the project, those moneys, other than federal moneys, that are not required for that phase of the project shall remain in the Regional Light Rail Extension Construction Fund for use in completing other projects described in subsection (2) of this section.

Â Â Â Â Â  (5) On or before August 31 in each year, the Director of Transportation shall certify to the Governor and the State Treasurer whether or not there existed, as of the end of the immediately preceding fiscal year, an unobligated balance of moneys in the Regional Light Rail Extension Construction Fund that was derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130. If the Director of Transportation certifies that there existed such an unobligated balance of moneys derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130, an amount equal to the unobligated balance as of the end of the immediately preceding fiscal year shall revert to the Administrative Services Economic Development Fund created by ORS 461.540, and the State Treasurer shall credit such amount to that fund on or before the September 15 next following the date of the certification by the Director of Transportation.

Â Â Â Â Â  (6) The Director of Transportation shall certify the unobligated balance of the Regional Light Rail Extension Construction Fund, and that unobligated balance shall revert to the Administrative Services Economic Development Fund created by ORS 461.540 if the Director of Transportation determines that all projects referred to in subsection (2) of this section have been completed and the projects have been accepted by the Director of Transportation and all claims, suits and actions arising out of the projects have been resolved.

Â Â Â Â Â  (7) For purposes of subsections (5) and (6) of this section, moneys in the Regional Light Rail Extension Construction Fund derived from the moneys required to be transferred to the Regional Light Rail Extension Construction Fund under ORS 391.130 shall be obligated to the extent such moneys are needed to fund the amounts committed to be paid in the current or any future fiscal year under any written agreement or commitment entered into by the Director of Transportation under subsection (2) of this section or to pay any amounts owing under or with respect to any revenue bonds issued under ORS 391.140.

Â Â Â Â Â  (8) The Department of Transportation may deduct from the Regional Light Rail Extension Construction Fund the costs associated with administering the fund. [1989 c.868 Â§3; 1991 c.575 Â§6]

Â Â Â Â Â  391.125 Regional Light Rail Extension Bond Account; purpose. (1) The Regional Light Rail Extension Bond Account is created as a separate and distinct subaccount in the Regional Light Rail Extension Construction Fund. In each fiscal year in which any amounts of principal or interest are due and payable on any revenue bonds issued under ORS 391.140, the Director of Transportation shall cause to be transferred from the Regional Light Rail Extension Construction Fund to the Regional Light Rail Extension Bond Account an amount, which, when added to the moneys on deposit in the account that are available to be used for such purpose, shall be sufficient to pay when due all amounts of principal and interest coming due on such bonds in that fiscal year.

Â Â Â Â Â  (2) All moneys on deposit from time to time in the Regional Light Rail Extension Bond Account, together with all investment earnings thereon, shall be pledged and are continuously appropriated to the payment of the bonds issued under ORS 391.140. All investment earnings on moneys on deposit from time to time in the Regional Light Rail Extension Bond Account shall be retained in that account and applied to pay the principal of and interest on bonds issued under ORS 391.140. [1991 c.575 Â§3]

Â Â Â Â Â  391.130 Allocation of lottery moneys to Regional Light Rail Extension Construction Fund; authorized expenditures; end of allocations upon certification by Director of Transportation. (1) In each fiscal year beginning with the fiscal year commencing July 1, 1991, there is allocated, from the Administrative Services Economic Development Fund created by ORS 461.540, the amount of $8 million. However, commencing with the first fiscal year next following the fiscal year in which bonds are first issued under ORS 391.140, there shall be allocated from such fund the amount of $10 million in each fiscal year. In each fiscal year after bonds are first issued, the Director of Transportation shall certify any funds allotted in excess of amounts necessary to pay the annual debt service on the outstanding bonds and to fund the amounts committed to be paid in the current or any future fiscal year under any written agreement or commitment entered into by the Director of Transportation pursuant to ORS 391.120 (2). The certified amount shall immediately be returned to the Administrative Services Economic Development Fund. All amounts allocated under this section shall be transferred to the Regional Light Rail Extension Construction Fund established by ORS 391.120.

Â Â Â Â Â  (2) The annual amounts required to be transferred to the Regional Light Rail Extension Construction Fund under subsection (1) of this section, together with all investment earnings on the amounts on deposit from time to time in the Regional Light Rail Extension Construction Fund, are continuously appropriated only for the purposes of:

Â Â Â Â Â  (a) Funding the Westside corridor extension of light rail referred to in ORS 391.120; and

Â Â Â Â Â  (b) Paying the principal and interest on revenue bonds issued under ORS 391.140.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, and notwithstanding any other provision of law, the annual allocation made by this section shall be satisfied and credited as and when net proceeds from the operation of the state lottery are received and before any other allocation, appropriation or disbursement of the net proceeds from the operation of the state lottery is made in the applicable fiscal year.

Â Â Â Â Â  (4) For purposes of this section, net proceeds from the operation of the state lottery in each fiscal year include all revenues derived from the operation of the state lottery in each fiscal year less:

Â Â Â Â Â  (a) The revenues used in that fiscal year for the payment of prizes and the expenses of the state lottery as provided in section 4 (4)(d), Article XV of the Oregon Constitution, ORS 461.500 (2) and 461.510 (3) and (4); and

Â Â Â Â Â  (b) The revenues required to be applied, distributed or allocated as provided in ORS 461.543.

Â Â Â Â Â  (5) The transfer of moneys to the Regional Light Rail Extension Construction Fund authorized by this section shall cease when the Director of Transportation certifies in writing that transfers of moneys under this section are no longer necessary because:

Â Â Â Â Â  (a) Moneys in the Regional Light Rail Extension Construction Fund are sufficient for the payment of all amounts committed to be paid under all written agreements or commitments entered into between the Director of Transportation and the Tri-County Metropolitan Transportation District pursuant to ORS 391.120 with respect to the Westside corridor extension of light rail referred to in ORS 391.120 (2)(a), and to pay all amounts of principal of and interest on the outstanding revenue bonds issued under ORS 391.140; and

Â Â Â Â Â  (b) The Westside corridor extension of light rail referred to in ORS 391.120 (2)(a) has been completed and such project has been accepted by the Department of Transportation, and all claims, suits and actions arising out of such project that could create a liability payable out of the moneys in the Regional Light Rail Extension Construction Fund have been resolved.

Â Â Â Â Â  (6) The Director of Transportation shall deliver a copy of such certification to the Governor and the State Treasurer. Upon receipt of the directorÂs written certification that transfer of moneys to the Regional Light Rail Extension Construction Fund under this section is no longer necessary, the State Treasurer shall thereafter credit moneys received by the Regional Light Rail Extension Construction Fund under this section to the Administrative Services Economic Development Fund created by ORS 461.540. [1991 c.575 Â§2; 1993 c.18 Â§92; 1997 c.249 Â§124]

Â Â Â Â Â  391.140 Revenue bonds for specified light rail project; amount; purpose; issuance by State Treasurer; pledge of revenues. (1) In accordance with ORS chapter 286A, the State Treasurer, at the request of the Director of Transportation, shall issue revenue bonds from time to time in an aggregate amount not to exceed:

Â Â Â Â Â  (a) The principal sum of $115 million;

Â Â Â Â Â  (b) The costs incurred in connection with the issuance of the bonds and other administrative expenses of the State Treasurer in connection with the issuance of the bonds; and

Â Â Â Â Â  (c) The amount of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

Â Â Â Â Â  (2) The Director of Transportation shall submit to the State Treasurer from time to time written requests to issue the revenue bonds in amounts sufficient to provide in a timely fashion the moneys required to fund the obligations of the Department of Transportation under any written agreements or commitments entered into under ORS 391.120 (2) for the purpose of financing the state share of the costs of the Westside corridor light rail project identified in ORS 391.120 (2)(a).

Â Â Â Â Â  (3) Moneys received from the issuance of revenue bonds, including any investment earnings thereon, may be expended only for the purpose of financing the costs of development, acquisition and construction of the Westside corridor light rail project identified in ORS 391.120 (2)(a), and to pay the costs of issuing the bonds and other administrative expenses of the State Treasurer in carrying out the provisions of ORS 391.120 and this section, including the funding of any reserves determined to be necessary or advantageous in connection with the revenue bonds.

Â Â Â Â Â  (4) Notwithstanding ORS 286A.100, 286A.102 and 286A.120 or any other provision of law, revenue bonds issued under this section, regardless of whether issued in one or more issues, shall be secured equally and ratably by the pledge of moneys described in this subsection and ORS 391.130. The bonds shall be secured by a pledge of, and a lien on, and shall be secured and payable only from, moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund established by ORS 391.120. The revenue bonds shall not be a general obligation of this state, and shall not be secured by or payable from any funds or assets of this state other than the moneys on deposit from time to time in the Regional Light Rail Extension Construction Fund.

Â Â Â Â Â  (5) The moneys in the Regional Light Rail Extension Bond Account shall be used and applied by the Director of Transportation to pay when due the principal of and interest on any revenue bonds issued under this section.

Â Â Â Â Â  (6) The interest on all revenue bonds issued under this section and on any refunding bonds issued pursuant to ORS chapter 286A is exempt from personal income taxation imposed by this state under ORS chapter 316.

Â Â Â Â Â  (7) The proceeds derived from the issuance and sale of the revenue bonds, including any proceeds required to fund any reserves determined to be necessary or advantageous in connection with the revenue bonds, shall be deposited in a special, segregated subaccount of the Regional Light Rail Extension Construction Fund. The moneys on deposit from time to time in the subaccount, including any investment earnings thereon, shall be disbursed as needed for the purposes described in subsection (3) of this section upon the written request of the Director of Transportation. [1991 c.575 Â§4; 2007 c.783 Â§179]

Â Â Â Â Â  391.150 Joint management of specified light rail project; contracting procedures. (1) The Department of Transportation and the Tri-County Metropolitan Transportation District shall jointly manage the construction phases of the Westside corridor light rail project. The final project management plans of the managing agencies shall provide that the district shall manage and oversee construction of the light rail right of way and facilities and that the department shall manage and oversee the construction of highway improvements related to the extension of the light rail system. The department and the district shall describe in a memorandum of understanding or grant agreement the functions and responsibilities assigned to each of the managing agencies and shall establish an organizational and management system for the project under which significant actions during the construction phase occur only with the knowledge of both of the managing agencies.

Â Â Â Â Â  (2) Subject to ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C and any applicable prohibitions against preferences in contracts related to the construction phase of the Westside corridor light rail project, the managing agencies shall develop procedures that afford qualified businesses in Oregon the opportunity to compete for project contracts to the maximum extent feasible and consistent with federal laws and regulations governing Federal Transit Administration grants.

Â Â Â Â Â  (3) The managing agencies shall seek the cooperation and assistance of contracting and construction associations in this state when establishing the contracting procedures for the Westside corridor light rail project. The managing agencies shall also establish and implement programs to provide contracting and construction businesses with information relating to the project.

Â Â Â Â Â  (4) The managing agencies, to the maximum extent feasible, shall encourage disadvantaged business enterprises to bid for contracts and to otherwise participate in the Westside corridor light rail project. [1991 c.575 Â§5; 1993 c.741 Â§65; 2003 c.794 Â§271]

Â Â Â Â Â  391.160 [1995 s.s. c.3 Â§1; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.165 [1995 s.s. c.3 Â§2; 1997 c.249 Â§125; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.170 [1995 s.s. c.3 Â§3; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.175 [1995 s.s. c.3 Â§8; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.180 [1995 s.s. c.3 Â§6; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.185 [1995 s.s. c.3 Â§4; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.190 [1995 s.s. c.3 Â§5; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.195 [1995 s.s. c.3 Â§13; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.200 [1995 s.s. c.3 Â§7; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.205 [1995 s.s. c.3 Â§9; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.210 [1995 s.s. c.3 Â§11; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.215 [1995 s.s. c.3 Â§11a; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.220 [1995 s.s. c.3 Â§12; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.225 [1995 s.s. c.3 Â§14; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.230 [1995 s.s. c.3 Â§15; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.235 [1995 s.s. c.3 Â§16b; repealed by 1997 c.800 Â§23]

Â Â Â Â Â  391.300 [1995 s.s. c.3 Â§32; repealed by 1996 c.13 Â§4]

COLUMBIA RIVER
LIGHT RAIL TRANSIT COMPACT

Â Â Â Â Â  391.301 Ratification of compact. The Legislative Assembly of the State of
Oregon
hereby adopts and ratifies the Columbia River Light Rail Transit Compact set forth in ORS 391.306, and the provisions of the compact are hereby declared to be the law of this state upon such compact becoming effective as provided in Article XXII of the compact. [1996 c.13 Â§1]

Â Â Â Â Â  391.305 [1995 s.s. c.3 Â§33; repealed by 1996 c.13 Â§4]

Â Â Â Â Â  391.306
Columbia River
Light Rail Transit Compact. The provisions of the Columbia River Light Rail Transit Compact are as follows:

______________________________________________________________________________

ARTICLE I

Columbia River
Light Rail

Transit Authority Established

Â Â Â Â Â  The States of Oregon and Washington establish by way of this interstate compact an independent, separate regional authority, which is an instrumentality of both of the signatory parties hereto, known as Columbia River Light Rail Transit Authority (hereinafter referred to as the ÂAuthorityÂ). The Authority shall be a body corporate and politic, and shall have only those powers and duties granted by this compact and such additional powers as may hereafter be conferred upon the Authority by the acts of both signatories.

ARTICLE II

Definitions

Â Â Â Â Â  As used in this compact, the following words and terms shall have the following meanings, unless the context clearly requires a different meaning:

Â Â Â Â Â  (1) ÂC-TRANÂ means the Clark County Public Transportation Benefit Authority based in
Clark County
,
Washington
, or any successor agency or authority.

Â Â Â Â Â  (2) ÂMajor feeder systemÂ means all bus or other transit services provided by C-TRAN or Tri-Met that are or are planned to be connected with the South North light rail transit line, to accommodate the transfer of passengers to or from the light rail line and to transport light rail passengers between the light rail station and their trip origin or trip destination.

Â Â Â Â Â  (3) ÂSignatoryÂ or Âsignatory stateÂ means the State of
Oregon
or the State of
Washington
.

Â Â Â Â Â  (4) ÂSouth North light rail transit lineÂ means the light rail line directly connecting portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington as may be extended from time to time, including any segment thereof, and also including, without limitation, all light rail vehicles, rights-of-way, trackage, electrification, stations, park-and-ride facilities, maintenance facilities, tunnels, bridges and equipment, fixtures, buildings and structures incidental to or required in connection with the performance of light rail service between portions of Clackamas County, Oregon, Portland, Oregon and Clark County, Washington. The South North light rail transit line shall include a system that comprises any future light rail lines and transit facilities that cross the jurisdictional lines of the signatory states.

Â Â Â Â Â  (5) ÂTransit facilitiesÂ means all real and personal property necessary or useful in rendering transit service by means of rail, bus, water and any other mode of travel including, without limitation, tracks, rights of way, bridges, tunnels, subways, rolling stock for rail, motor vehicles, stations, terminals, areas for parking and all equipment, fixtures, buildings and structures and services incidental to or required in connection with the performance of transit service.

Â Â Â Â Â  (6) ÂTransit serviceÂ means the transportation of persons and their packages and baggage by C-TRAN, Tri-Met or the Authority by means of transit facilities.

Â Â Â Â Â  (7) ÂTri-MetÂ means the Tri-County Metropolitan Transportation District based in
Portland
,
Oregon
, or any successor agency or authority.

ARTICLE III

Purpose and Functions

Â Â Â Â Â  The purpose of the Authority is:

Â Â Â Â Â  (1) To generally cause the South North light rail transit line to be designed, engineered, financed, constructed and developed consistently with the applicable regional transportation and land use plans and the locally preferred alternative selected pursuant to regulations of the Federal Transit Administration or the regulations of any successor federal agency or authority;

Â Â Â Â Â  (2) To facilitate the operation and maintenance of the South North light rail transit line;

Â Â Â Â Â  (3) To coordinate C-TRAN and Tri-Met activities to implement and operate the major feeder system that serves the South North light rail transit line;

Â Â Â Â Â  (4) To coordinate C-TRAN and Tri-Met activities to implement and operate buses or other transit facilities that serve bi-state trips; and

Â Â Â Â Â  (5) To serve only such other regional transit purposes and to perform such other regional transit functions as the signatories may authorize.

ARTICLE IV

Powers

Â Â Â Â Â  The Authority has the power to:

Â Â Â Â Â  (1) Sue and be sued, plead and be impleaded in all actions, suits or proceedings, brought by or against it.

Â Â Â Â Â  (2) Adopt suitable rules and regulations not inconsistent with this compact, the Constitution and laws of the
United States
or the constitutions and laws of the signatories. The Authority may adopt rules and regulations that:

Â Â Â Â Â  (a) Govern its activities;

Â Â Â Â Â  (b) Add specificity to its powers and duties;

Â Â Â Â Â  (c) Interpret legislation that is applicable to the Authority; and

Â Â Â Â Â  (d) Resolve inconsistencies resulting from the application of the laws and regulations of both signatories.

Â Â Â Â Â  (3) Acquire, maintain, control, and convey easements, licenses, and other limited property rights for the purpose of constructing the South North light rail transit line. However, the Authority shall not have the power to own real property.

Â Â Â Â Â  (4) Receive and accept federal, state, regional or local payments, appropriations, grants, gifts, loans, advances, credit enhancements, credit guarantees and other funds, properties and services as may be transferred or made available to the Authority by either signatory, any political subdivision or agency thereof, by the United States, or by any agency thereof, or by any other public or private corporation or individual. Any funds received by the Authority from any source may be commingled and expended to carry out the purposes and functions of the Authority without regard to any law of the signatories that requires expenditure of appropriated funds within the fiscal period for which the appropriation is made.

Â Â Â Â Â  (5) Disburse funds for its lawful activities and to make grants or loans to C-TRAN or Tri-Met.

Â Â Â Â Â  (6) Enter into agreements with:

Â Â Â Â Â  (a) C-TRAN or Tri-Met to provide planning, engineering, design, administration, construction management or other services needed for the development of the South North light rail transit line;

Â Â Â Â Â  (b) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of the South North light rail transit line;

Â Â Â Â Â  (c) C-TRAN, Tri-Met or, except with regard to matters specified in paragraph (a) of this subsection, private entities for the construction of bridges over or tunnels under navigable streams and bodies of water to be owned individually or jointly by the States of Oregon and Washington;

Â Â Â Â Â  (d) C-TRAN or Tri-Met for the management, operation, and maintenance of the South North light rail transit line;

Â Â Â Â Â  (e) C-TRAN or Tri-Met providing for acquisition by C-TRAN, Tri-Met or other public entities of the property rights needed for the South North light rail transit line and related activities;

Â Â Â Â Â  (f) C-TRAN, Tri-Met or private entities to purchase, lease or otherwise acquire the materials, equipment and vehicles needed for the construction and implementation of the South North light rail transit line; and

Â Â Â Â Â  (g) C-TRAN or Tri-Met to implement the decisions of the Authority.

Â Â Â Â Â  (7) Delegate any of its powers and duties to any political subdivision or governmental agency.

Â Â Â Â Â  (8) Resolve any disputes between C-TRAN and Tri-Met over the operation of the South North light rail transit line or the major feeder system. However, the Authority shall not have the power to require from C-TRAN and Tri-Met capital improvements to the South North light rail transit line or the major feeder system.

Â Â Â Â Â  (9) To the extent allowed by law, encourage, assist and facilitate public and private development along the South North light rail transit line.

Â Â Â Â Â  (10) Perform all other necessary and incidental functions.

Â Â Â Â Â  (11) Exercise such additional powers as shall be conferred on it by Act of the federal Congress or jointly by the signatories.

ARTICLE V

Board Membership

Â Â Â Â Â  The Authority shall be governed by a board of six directors consisting of three members of the C-TRAN governing body and three members of the Tri-Met governing body. Directors representing C-TRAN and Tri-Met shall be appointed by their respective governing bodies.

ARTICLE VI

Terms of Office

Â Â Â Â Â  Board members shall serve terms of four years, unless terminated earlier by the governing body of the appointing transit agency.

ARTICLE VII

Compensation of Directors

Â Â Â Â Â  The directors shall serve without compensation. The directors may be reimbursed for the necessary expenses incurred in the performance of their duties pursuant to adopted policies of the transit agency that appointed them.

ARTICLE VIII

Organization and Procedure

Â Â Â Â Â  The board of directors of the Authority shall by rule provide for its own organization and procedure. It shall biennially elect a chairperson from among its directors who shall serve a term of two years subject to earlier removal by a vote of four directors. Meetings of the board shall be held as frequently as the board deems that the proper performance of its duties requires, and the board shall keep minutes of its meetings. The board shall adopt rules and regulations governing its meetings, minutes and transactions.

ARTICLE IX

Staff

Â Â Â Â Â  The Authority shall not have the power to hire administrative staff. Administrative staff support shall be provided by C-TRAN and Tri-Met by intergovernmental agreement.

ARTICLE X

Quorum and Actions by the Board

Â Â Â Â Â  Four directors shall constitute a quorum. No action by the board shall be effective unless there is an affirmative vote of a majority of those present.

ARTICLE XI

Conflicts of Interest

Â Â Â Â Â  (1) No director shall:

Â Â Â Â Â  (a) Be financially interested, either directly or indirectly, in any contract, sale, purchase, lease or transfer of real or personal property to which the board of directors of the Authority is party;

Â Â Â Â Â  (b) In connection with services performed within the scope of official duties, solicit or accept money or any other thing of value in addition to the expenses paid to the director by the Authority; or

Â Â Â Â Â  (c) Offer money or any other thing of value for or in consideration of obtaining an appointment, promotion or privilege in employment with the Authority.

Â Â Â Â Â  (2) Any director who willfully violates any provision of this section shall, in the discretion of the board, forfeit the office of the director. Any contract or agreement made in contravention of this section may be declared void by the board. Nothing in this section shall be considered to abrogate or limit the applicability of any federal or state law that may be violated by any action proscribed by this section.

ARTICLE XII

Financial Plans and Reports

Â Â Â Â Â  The board of directors of the authority shall make and publish, as necessary, financial plans and detailed annual budgets for the construction, operation and maintenance of the South North light rail transit line, including a Sources of Funds plan. The board may also prepare, publish and distribute such other public reports and informational materials as it may deem necessary or desirable.

ARTICLE XIII

Operation and Maintenance Costs

Â Â Â Â Â  (1) The Authority shall annually determine the amount of the South North light rail transit lineÂs operating and maintenance costs and the AuthorityÂs administrative costs that shall be contributed to the Authority by C-TRAN and Tri-Met. The amount to be collected from C-TRAN and Tri-Met shall be based upon all relevant factors, including but not limited to, ridership origination and destination and relative usage of the South North light rail transit line.

Â Â Â Â Â  (2) After establishing the amount to be allocated to C-TRAN and Tri-Met, the Authority shall levy an annual assessment on C-TRAN and Tri-Met for the purpose of financing the management, administration, operation, maintenance, repair, expansion, and related activities for facilities, equipment, systems or improvements included in the South North light rail transit line.

ARTICLE XIV

Capital Contributions

Â Â Â Â Â  (1) The Authority shall enter into a financing plan agreement with C-TRAN, Tri-Met and any private entities providing construction financing for the South North light rail transit line or any segment thereof, which agreement shall establish a financing plan for the construction phases of the South North light rail transit line, including each segment thereof. The financing plan agreement shall specify the obligations of each party to pay a portion of the construction costs of the South North light rail transit line, including the estimated total construction costs, the percentage share of each party of the total construction costs, the estimated schedule for the payment of each partyÂs percentage share and the planned source of funds from which each party intends to fund its share of the total construction costs. The financing plan agreement, among other matters, may:

Â Â Â Â Â  (a) Separately specify each partyÂs obligation for each segment of the South North light rail transit line;

Â Â Â Â Â  (b) Limit the liability of C-TRAN and Tri-Met to particular funding sources identified in the financing plan agreement;

Â Â Â Â Â  (c) Make provisions for any interim financing, credit enhancements or guarantees to be provided by C-TRAN, Tri-Met or any other parties in order to supply the funds needed to construct the South North light rail transit line in accordance with the construction schedule established in the financing plan agreement; or

Â Â Â Â Â  (d) Provide that all or a portion of one partyÂs obligations shall be satisfied by making payments to another party to the agreement in order to pay or reimburse the construction or financing costs incurred by the payee.

Â Â Â Â Â  (2) The financing plan agreement shall provide that C-TRAN and Tri-Met shall each retain full power and authority to pledge their respective sources of funds as security for any bonds, notes or other obligations issued thereby, and for any credit enhancements obtained in connection with any such bonds, notes or other obligations, in order to provide interim or permanent financing for the construction costs of the South North light rail transit line. The financing plan agreement shall not in any way or to any extent create a pledge of or a lien or encumbrance on any funds of C-TRAN or Tri-Met.

Â Â Â Â Â  (3) C-TRAN and Tri-Met singly or together shall enter into one or more Full Funding Grant Agreements with the Federal Transit Administration, or its successor, to establish the federal funding commitment for the South North light rail transit line, or any segments thereof, and the terms and conditions for obtaining the federal funds. The Authority shall cause the South North light rail transit line, and each segment thereof, to be designed, engineered and constructed in a manner consistent with the applicable Full Funding Grant Agreement, applicable state laws and the terms and conditions of the financing plan agreement.

Â Â Â Â Â  (4) The financing plan agreement may be amended from time to time by the Authority, C-TRAN and Tri-Met to the extent such parties determine any amendment is necessary or beneficial. Any such amendment shall require the consent of any private entity that is a party to the financing plan agreement only if and to the extent such consent is required under the terms of the financing plan agreement.

ARTICLE XV

Indemnification

Â Â Â Â Â  (1) C-TRAN shall hold Tri-Met and the Authority harmless and indemnify Tri-Met and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from C-TRANÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

Â Â Â Â Â  (2) Tri-Met shall hold C-TRAN and the Authority harmless and indemnify C-TRAN and the Authority for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from Tri-MetÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

Â Â Â Â Â  (3) The Authority shall hold C-TRAN and Tri-Met harmless and indemnify C-TRAN and Tri-Met for any and all liability, settlements, losses, costs, damages and expenses in connection with any action, suit or claim resulting from the AuthorityÂs negligent errors, omissions or acts in carrying out the purposes of this compact.

ARTICLE XVI

Fares

Â Â Â Â Â  Fares will be established and collected by C-TRAN and Tri-Met for trips originating within their respective districts. Payment of those fares will be honored by the Authority as payment for passage on the South North light rail transit line.

ARTICLE XVII

Insurance

Â Â Â Â Â  The board of directors of the Authority may self-insure or purchase insurance and pay the premiums therefor against loss or damage, against liability for injury to persons or property and against loss of revenue from any cause whatsoever. Such insurance coverage shall be in such form and amount as the board may determine, subject to the requirements of any agreement or other obligations of the Authority.

ARTICLE XVIII

Tax Exemption

Â Â Â Â Â  (1) It is hereby declared that the creation of the Authority and the carrying out of the purposes of the Authority is in all respects for the benefit of all people of the signatory states. It is further declared that the Authority and the board of directors are performing a public purpose and an essential government function, including, without limitation, proprietary, governmental and other functions, in the exercise of the powers conferred by this compact. Therefore, the Authority and the board of directors shall not be required to pay taxes or assessments upon any of the property under its jurisdiction, control, possession or supervision or upon its activities in the operation and maintenance of the South North light rail transit line or upon any revenues therefrom.

Â Â Â Â Â  (2) When C-TRAN or Tri-Met, acting under an agreement with the Authority pursuant to Article IV of this compact, possesses or controls property or conducts activities in the operation and maintenance of the South North light rail transit line:

Â Â Â Â Â  (a) C-TRAN and Tri-Met shall remain subject to the tax laws of their respective states with respect to such property located, or activities conducted, within their respective states;

Â Â Â Â Â  (b) C-TRAN shall be subject to the tax laws of the State of Oregon with respect to such property located, or activities conducted, in Oregon only to the extent Tri-Met would be subject to those laws if Tri-Met rather than C-TRAN possessed or controlled the property or conducted the activity; and

Â Â Â Â Â  (c) Tri-Met shall be subject to the tax laws of the State of
Washington
with respect to such property located, or activities conducted, in
Washington
only to the extent C-TRAN would be subject to those laws if C-TRAN rather than Tri-Met possessed or controlled the property or conducted the activity.

ARTICLE XIX

Applicable Laws

Â Â Â Â Â  The Authority shall be both subject to and exempt from certain laws of the States of Oregon and Washington as concurred in by the legislature of each state, respectively. Where the laws of the States of Oregon and Washington are not made inapplicable to the Authority by legislative action, the laws of the respective states will continue to apply to activities occurring within each stateÂs geographical boundaries. However, the following laws shall apply generally to the Authority regardless of the state in which the activities governed by the laws occur. The following laws shall govern exclusively the matters they address, and the provisions of corresponding or analogous laws of either signatory shall have no effect:

Â Â Â Â Â  (1) Federal Administrative Procedures Act (5 U.S.C. 500 et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (2) Federal Miller Act (40 U.S.C. 270a et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (3) Federal prevailing wage law (40 U.S.C. 276a et seq.), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (4) Federal rules on disadvantaged business enterprises (49 C.F.R. Part 23), as amended from time to time, or any successor legislation;

Â Â Â Â Â  (5) Federal competitive bidding laws (41 U.S.C. 251 et seq.), as amended from time to time, or any successor legislation; and

Â Â Â Â Â  (6) ORS 30.260 to 30.300 (1993 Edition).

ARTICLE XX

Jurisdiction of Courts

Â Â Â Â Â  (1) The United States District Courts shall have original jurisdiction, concurrent with the courts of
Oregon
and
Washington
, of all actions brought by or against the Authority and shall enforce subpoenas issued under this Compact. Any such action initiated in a state court shall be removable to the appropriate United States District Court in the manner provided by the Act of June 25, 1948, as amended (28 U.S.C. 1446).

Â Â Â Â Â  (2) All laws or parts of laws of the United States and of the signatory states that are inconsistent with the provisions of this compact are hereby amended for the purpose of this compact to the extent necessary to eliminate such inconsistencies and to carry out the provisions of this compact.

ARTICLE XXI

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid and to this end, the provisions of this compact are severable.

ARTICLE XXII

Effective Date

Â Â Â Â Â  This compact shall take effect, and the board of the Authority may exercise its authority pursuant to the compact when it has been ratified by the federal Congress and adopted by both signatories, and the six directors of the board have been appointed. The effective date of this compact shall be the date of the establishment of the board of directors of the Authority.

______________________________________________________________________________

[1996 c.13 Â§2]

Â Â Â Â Â  391.310 [1995 s.s. c.3 Â§34; repealed by 1996 c.13 Â§4]

Â Â Â Â Â  391.311 Effect of compact on powers and privileges of mass transit districts in
Oregon
and
Washington
. (1) A mass transit district established under ORS 267.010 to 267.390, when operating under the authority or direction of the Columbia River Light Rail Transit Authority established under the Columbia River Light Rail Transit Compact ratified by ORS 391.301, retains all the rights, powers, privileges and immunities conferred upon the district by ORS 267.010 to 267.390 to the extent that those rights, powers, privileges and immunities are consistent with the provisions of the Columbia River Light Rail Transit Compact.

Â Â Â Â Â  (2) A mass transit agency organized under the laws of the State of Washington, when operating in Oregon under the authority or direction of the Columbia River Light Rail Transit Authority established under the Columbia River Light Rail Transit Compact ratified by ORS 391.301, may exercise all of the rights, powers, privileges and immunities conferred upon a mass transit district by ORS 267.010 to 267.390 to the extent that those rights, powers, privileges and immunities are consistent with the provisions of the Columbia River Light Rail Transit Compact. [1996 c.13 Â§3]

SOUTHEAST METROPOLITAN EXTENSION PROJECT

Â Â Â Â Â  Note: Sections 17 to 21, chapter 746, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 17. As used in sections 17 to 21 of this 2007 Act:

Â Â Â Â Â  (1) ÂPreconstructionÂ means project design and engineering or right-of-way acquisition that is undertaken prior to entering a construction contract.

Â Â Â Â Â  (2) ÂSoutheast Metropolitan Extension ProjectÂ means each stage of the preconstruction activities and construction activities, including but not limited to design, engineering, right-of-way acquisition and procurement and installation of components, to extend light rail between Portland and Clackamas County.

Â Â Â Â Â  (3) ÂTri-MetÂ means the Tri-County Metropolitan Transportation District of Oregon, a mass transit district created under ORS chapter 267. [2007 c.746 Â§17]

Â Â Â Â Â  Sec. 18. (1) In addition to amounts authorized under ORS 286.505 to 286.545 [series repealed], for the biennium beginning July 1, 2007, the State Treasurer may issue lottery bonds pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585] in the amount of $250 million for payment of the expenses of the Southeast Metropolitan Extension Project, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs of the Oregon Department of Administrative Services, the Department of Transportation and the State Treasurer.

Â Â Â Â Â  (2) Lottery bonds authorized under this section shall be issued no later than June 30, 2009, at the request of the Director of Transportation in accordance with the grant agreement described in section 21 of this 2007 Act. If the requirements specified in section 21 of this 2007 Act have not been met by June 30, 2009, the lottery bonds authorized under this section may not be issued.

Â Â Â Â Â  (3) Net proceeds of lottery bonds issued under this section, in the amount of $250 million, shall be deposited in the Southeast Metropolitan Extension Project Fund established by section 20 of this 2007 Act.

Â Â Â Â Â  (4) The bond-related costs of the Oregon Department of Administrative Services, the Department of Transportation and the State Treasurer for the lottery bonds authorized by this section shall be paid from the gross proceeds of lottery bonds issued under subsection (2) of this section and from allocations under ORS 286.576 (1)(c). [2007 c.746 Â§18]

Â Â Â Â Â  Sec. 19. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The Southeast Metropolitan Extension Project will accomplish the purposes of creating jobs and furthering economic development in
Oregon
because:

Â Â Â Â Â  (a) Construction and operation of the Southeast Metropolitan Extension Project will reduce traffic congestion on existing highways and roads, improving the attractiveness of the metropolitan area to new businesses and supporting the operations and prosperity of existing businesses;

Â Â Â Â Â  (b) Construction and operation of the Southeast Metropolitan Extension Project will reduce the cost and time required for family wage earners to commute to work, permitting more of OregonÂs workforce to obtain jobs for which these workers are qualified; and

Â Â Â Â Â  (c) Authorization of the issuance of lottery bonds for the Southeast Metropolitan Extension Project will increase the likelihood of receiving federal funds for the Southeast Metropolitan Extension Project that add new revenues that will directly benefit OregonÂs construction industry.

Â Â Â Â Â  (2) The factors described in subsection (1) of this section will encourage and promote economic development within the State of
Oregon
, and issuance of lottery bonds to finance the Southeast Metropolitan Extension Project is therefore an appropriate use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510. [2007 c.746 Â§19]

Â Â Â Â Â  Sec. 20. The Southeast Metropolitan Extension Project Fund is established separate and distinct from the General Fund. The moneys in the Southeast Metropolitan Extension Project Fund and the interest earnings on the fund are continuously appropriated to the Department of Transportation for the purposes described in section 21 of this 2007 Act and for the purpose of paying the administrative expenses incurred by the department by entering into and administering the grant agreement authorized under section 21 of this 2007 Act. The fund consists of moneys deposited into the fund under section 18 of this 2007 Act and may include fees, moneys or other revenues available for payment of expenses of the Southeast Metropolitan Extension Project from the United States Department of Transportation or the Federal Highway Administration. [2007 c.746 Â§20]

Â Â Â Â Â  Sec. 21. (1) The Director of Transportation shall enter into a grant agreement with Tri-Met no later than June 30, 2009, that requires the Department of Transportation to disburse to Tri-Met from the Southeast Metropolitan Extension Project Fund established by section 20 of this 2007 Act an aggregate amount of $250 million, plus interest earnings on moneys in the fund, over the course of the Southeast Metropolitan Extension Project to pay for costs of the project.

Â Â Â Â Â  (2) Disbursements from the fund authorized by this section shall be made when:

Â Â Â Â Â  (a) Moneys are available in the fund;

Â Â Â Â Â  (b) Tri-Met has entered into one or more contracts for the design, construction or acquisition of components of the Southeast Metropolitan Extension Project; and

Â Â Â Â Â  (c) The director determines that:

Â Â Â Â Â  (A) Tri-Met has entered into necessary intergovernmental agreements with local governments and can demonstrate it has sufficient financing to complete the preconstruction or construction phase of the Southeast Metropolitan Extension Project for which funds are requested;

Â Â Â Â Â  (B) Tri-Met has agreed as part of the grant agreement authorized by this section that Tri-Met will not request or accept any state General Fund moneys for the Southeast Metropolitan Extension Project; and

Â Â Â Â Â  (C) Except for land required for right-of-way acquisition, Tri-Met has obtained the land use final order for the phase of the project for which disbursements are requested.

Â Â Â Â Â  (3) After a determination by the director that Tri-Met has met all of the conditions described in subsection (2) of this section, the department shall disburse to Tri-Met from the Southeast Metropolitan Extension Project Fund the amount requested by Tri-Met until all moneys in the fund have been disbursed to Tri-Met.

Â Â Â Â Â  (4) The state is not liable to the lenders, vendors or contractors of Tri-Met for any action or omission under sections 18 to 21 of this 2007 Act or the grant agreement authorized by this section, except for a failure to allocate and deposit in the Southeast Metropolitan Extension Project Fund amounts authorized by section 18 of this 2007 Act or to disburse from the fund to Tri-Met amounts required by this section and the grant agreement authorized by this section. [2007 c.746 Â§21]

MASS TRANSPORTATION FINANCING AUTHORITY

Â Â Â Â Â  391.500 Declaration of policy; construction of statutes. (1) The Legislative Assembly of the State of
Oregon
finds and declares that:

Â Â Â Â Â  (a) It is in the public interest to provide methods of financing the costs of mass transit facilities; and

Â Â Â Â Â  (b) The method of financing provided in ORS 267.227 and 391.500 to 391.660 is in the public interest and serves a public purpose.

Â Â Â Â Â  (2) The purpose of ORS 267.227 and 391.500 to 391.660 is to create an authority to provide financial assistance to mass transit districts.

Â Â Â Â Â  (3) ORS 267.227 and 391.500 to 391.660 shall be liberally construed. [1977 c.662 Â§2]

Â Â Â Â Â  391.510 Definitions for ORS 391.500 to 391.660. As used in ORS 267.227 and 391.500 to 391.660, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAcquireÂ or ÂacquisitionÂ means the acquisition, by purchase, lease, gift, grant, devise, construction, installation, reconstruction, repair and alteration, and the equipment, improvement and extension of mass transit facilities.

Â Â Â Â Â  (2) ÂAuthorityÂ means the Oregon Mass Transportation Financing Authority created by ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (3) ÂBoardÂ means the members of the authority created in ORS 391.520.

Â Â Â Â Â  (4) ÂDistrictÂ means a mass transit district established under ORS 267.010 to 267.390.

Â Â Â Â Â  (5) ÂFinanceÂ or ÂfinancingÂ means the issuance of revenue bonds pursuant to ORS 391.570 by the authority for the purpose of providing financial assistance to districts.

Â Â Â Â Â  (6) ÂFinancial assistanceÂ means the providing of methods of financing of costs of mass transit facilities under ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (7) ÂMass transit facilityÂ or ÂfacilitiesÂ means any or all property constituting a mass transit system, or any portion thereof, in any manner owned, used, leased or operated by a district and which is located wherever a district is authorized to operate. [1977 c.662 Â§3]

Â Â Â Â Â  391.520 Financing authority created; membership. The Oregon Mass Transportation Financing Authority is hereby created as a public instrumentality of the State of
Oregon
and the exercise by the authority of the powers conferred by ORS 267.227 and 391.500 to 391.660 is the performance of an essential public function. The authority shall consist of the chairperson of the Oregon Transportation Commission, the State Treasurer, or designee, the chairperson of the Oregon Investment Council, or designee, and a representative designated by the board of directors of each district. [1977 c.662 Â§4]

Â Â Â Â Â  391.530 Meetings; quorum; expenses. The members shall select a chairperson from among themselves and may select such other officers as they consider necessary. Any member may call a meeting of the board. A majority of the members of the Oregon Mass Transportation Financing Authority shall constitute a quorum for all purposes. Members of the authority shall receive no compensation for services but shall be entitled to the necessary expenses incurred in the discharge of their duties. [1977 c.662 Â§5]

Â Â Â Â Â  391.540 Bylaws; secretaryÂs duties, power. The Oregon Mass Transportation Financing Authority may adopt and amend appropriate bylaws for the regulation of its affairs and the conduct of its business and may elect a secretary who need not be a member. The secretary shall perform such duties as the board shall designate and may give certificates under the official seal of the authority, and all persons dealing with the authority may rely on such certificates. [1977 c.662 Â§6]

Â Â Â Â Â  391.550 Powers of Mass Transportation Financing Authority. The Oregon Mass Transportation Financing Authority shall have the following powers together with all powers incidental thereto or necessary for the performance thereof:

Â Â Â Â Â  (1) To have perpetual succession as a public instrumentality of the State of
Oregon
;

Â Â Â Â Â  (2) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

Â Â Â Â Â  (3) To have and to use a corporate seal and to alter the same at pleasure;

Â Â Â Â Â  (4) To maintain an office at such place or places as it may designate;

Â Â Â Â Â  (5) To acquire, own, finance, lease and dispose of any mass transit facility and to enter into contracts for any and all of such purposes; provided, that title to or in any mass transit facility so financed may in the discretion of the authority remain in a district and provided, further, that the district shall not itself operate any mass transit facility, except as lessor;

Â Â Â Â Â  (6) To lease or sell to a district any or all of the mass transit facilities upon such terms and conditions as the board shall deem proper, and to charge and collect rent or other payments therefor and to terminate any such lease or sales agreement upon the failure of the district to comply with any of the obligations thereof; and to include in any such lease, if desired, provisions that the district shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board or to purchase any or all of the mass transit facilities for a nominal amount or otherwise or that at or prior to the payment of all of the indebtedness incurred by the authority for the financing of such mass transit facilities the authority may convey any or all of the mass transit facilities to the district with or without consideration;

Â Â Â Â Â  (7) By resolution of a majority of the members of the authority, to issue bonds in the aggregate principal sum of not to exceed $250 million par value for any of its corporate purposes and to refund the same, subject to the provisions of ORS 267.227 and 391.500 to 391.660;

Â Â Â Â Â  (8) To employ or to contract with other state or municipal agencies for such employees and agents as may be necessary in its judgment;

Â Â Â Â Â  (9) To receive and accept from any public agency loans or grants for aid in the acquisition of any mass transit facility and any portion thereof, and to receive and accept grants, gifts or other contributions from any source;

Â Â Â Â Â  (10) To refund outstanding obligations incurred by any district including obligations incurred, undertaken or completed prior to or after October 4, 1977;

Â Â Â Â Â  (11) To receive and to pledge as security for the payment of any bonds issued under ORS 267.227 and 391.500 to 391.660, any lease, purchase agreement, note, bond or other obligation by or on behalf of any district;

Â Â Â Â Â  (12) To make loans to any district for the purpose of providing financial assistance to such district in accordance with an agreement between the authority and such district; and

Â Â Â Â Â  (13) To do all things necessary and convenient to carry out the purpose of ORS 267.227 and 391.500 to 391.660. [1977 c.662 Â§7; 1983 c.306 Â§1]

Â Â Â Â Â  391.560 Lease terms for facility financed by bonds. Any lease of a mass transit facility entered into pursuant to the provisions of ORS 267.227 and 391.500 to 391.660 shall be for a term not shorter than the longest maturity of any bonds issued to finance such mass transit facility or a portion thereof and shall provide for income, revenues and rentals from all sources pledged to the payment of such bonds adequate to pay the principal, interest and premiums, if any, on such bonds as the same fall due and to create and maintain such reserves and accounts for depreciation, if any, as the board in its discretion shall determine to be necessary. [1977 c.662 Â§8]

Â Â Â Â Â  391.570 Bonds; form; conditions; issuance; refunding. (1) Bonds may be issued as serial bonds or as term bonds or a combination of both types. The board may provide that such bonds:

Â Â Â Â Â  (a) May be executed and delivered by the Oregon Mass Transportation Financing Authority at any time and from time to time in such amounts including all necessary and incidental expenses, together with all necessary initial bond and interest reserves and applicable interest during the period of acquisition;

Â Â Â Â Â  (b) May be in such form and denominations and of such terms and maturities;

Â Â Â Â Â  (c) May be in fully registered form or in bearer form registerable either as to principal or interest or both;

Â Â Â Â Â  (d) May bear such conversion privileges and be payable in such installments and at such time or times not exceeding 40 years from the date thereof;

Â Â Â Â Â  (e) May be payable at such time or times and at such place or places whether within or without the State of
Oregon
and evidenced in such manner;

Â Â Â Â Â  (f) May be made optional for redemption prior to maturity at such price or prices and on such terms and conditions;

Â Â Â Â Â  (g) May be executed by the manual or facsimile signatures of such officers of the authority; and

Â Â Â Â Â  (h) May contain such other provisions not inconsistent with ORS 267.227 and 391.500 to 391.660.

Â Â Â Â Â  (2) Any bonds of the authority may be sold for such price and in such manner and from time to time as may be determined by the board. The board shall publish notice of its intent to sell bonds, at least once, at least two days prior to the date of sale, in a newspaper of general circulation in each district which is to receive financial assistance from the proceeds of the bonds. The notice shall state the general purposes for which the bonds are to be sold. Issuance by the authority of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same mass transit facility or any other mass transit facility or for any other purpose, but the proceedings where any subsequent bonds may be issued shall recognize and protect any prior pledge made for any prior issue of bonds. Refunding bonds may be issued whether the bonds to be refunded are then subject to redemption or are thereafter subject to redemption or maturity, and regardless of the purpose for which the bonds to be refunded were issued by the authority. All such bonds and the interest coupons applicable thereto, if any, are made and shall be construed to be negotiable instruments. [1977 c.662 Â§9]

Â Â Â Â Â  391.580 Pledges for bonds. The principal, interest and premiums, if any, on any bonds issued by the Oregon Mass Transportation Financing Authority shall be secured solely by a pledge of the income, revenues and receipts out of which the same shall be made payable and may also be secured by and payable out of proceeds from the sale of the mass transit facility acquired or financed by the proceeds of such bonds. In addition, the district which is to lease or purchase the mass transit facilities financed out of the proceeds of any bonds issued by the authority may, by resolution of the district board, pledge all or any part of the revenues of the district derived from any taxes which the district is authorized to levy as security for the payment of the principal, interest and premiums, if any, on the bonds issued by the authority to finance such mass transit facilities. In the resolution of the district board pledging all or any part of its tax revenues as security for any bonds issued by the authority, the district may reserve the right to pledge from time to time on a parity basis all or any part of its tax revenues as security for any one or more series of bonds issued thereafter by the authority or the district, and in the event the right so reserved by the district is exercised all bonds secured by a pledge of such tax revenues shall be equally and ratably secured by such tax revenues without preference or priority of any kind of any bond or series of bonds secured thereby over any other bond or series of bonds secured thereby. A pledge of tax revenues by a district as a security for the payment of any bonds issued by the authority shall not be considered to be the incurring of bonded indebtedness by the district. Any pledge made pursuant to this section shall be valid and binding from and after the date of issuance of the bonds secured thereby and the income, revenues, receipts or taxes pledged shall be immediately subject to the lien of such pledge without the physical delivery thereof, the filing of any notice or any further act. The lien of any such pledge shall be valid and binding against all persons having claims of any kind against the pledgor whether in tort, contract or otherwise, irrespective of whether such persons have notice thereof. The resolution under which the bonds are authorized to be issued and any indenture executed as security for the bonds, may contain any agreements and provisions with respect to the maintenance of the properties covered thereby, the fixing and collection of rents for any portions leased by the authority to a district, the pledge of the agreement of the district to make such payments as shall be necessary to pay principal, interest and premiums, if any, on the bonds, the creation and maintenance of special funds from such revenues, and the rights and remedies available in the event of default, designation of a trustee, and any other provision the board shall deem advisable. Each pledge and agreement made for the benefit or security of any of the bonds of the authority shall continue effective until the principal, interest and premiums, if any, on the bonds for the benefit of which the same were made shall have been fully paid or provision for such payment duly made. [1977 c.662 Â§10; 1985 c.655 Â§1]

Â Â Â Â Â  391.590 Bonds not general obligation of state. All bonds issued by the Oregon Mass Transportation Financing Authority under the provisions of ORS 267.227 and 391.500 to 391.660 shall not constitute a debt, liability or general obligation of this state, or a pledge of the faith and credit of this state, but shall be payable solely from the income revenues, receipts or assets pledged for their payment. Each bond issued shall contain on the face a statement that the State of Oregon or the authority shall not be obligated to pay the same nor the interest thereon except from the income revenues, receipts or assets pledged therefor, and that neither the general obligation, full faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond. [1977 c.662 Â§11]

Â Â Â Â Â  391.600 Tax exempt status of income, property and bond interest. (1) The income and, to the extent permitted by the Constitution, the property of the Oregon Mass Transportation Financing Authority shall be exempt from all taxation in the State of Oregon. For purposes of the Oregon Securities Law, bonds issued by the authority shall be deemed to be securities issued by an instrumentality or a political subdivision of the State of
Oregon
.

Â Â Â Â Â  (2) Interest payable on bonds of the authority shall be exempt from taxes imposed on income by the State of
Oregon
. [1977 c.662 Â§12]

Â Â Â Â Â  391.605 Limitations on transfer to metropolitan service district. (1) No transfer authorized by ORS 267.020 of a mass transit district system to a metropolitan service district shall take effect while bonds issued by the Oregon Mass Transportation Financing Authority to finance mass transit facilities for the district are outstanding until a plan designed to repay any outstanding bonds when due is prepared by the governing body of the metropolitan service district and approved by:

Â Â Â Â Â  (a) The chairperson of the Oregon Transportation Commission or the chairpersonÂs designee;

Â Â Â Â Â  (b) The State Treasurer or State TreasurerÂs designee; and

Â Â Â Â Â  (c) The chairperson of the Oregon Investment Council or the chairpersonÂs designee.

Â Â Â Â Â  (2) Persons given authority to approve a transfer under subsection (1) of this section may only refuse to approve a transfer for reasons relating to the financial effect of the transfer. [1983 c.306 Â§3]

Â Â Â Â Â  391.610 Expenses of authority; borrowed funds. All expenses of the Oregon Mass Transportation Financing Authority incurred in carrying out the provisions of ORS 267.227 and 391.500 to 391.660 shall be payable solely from funds provided under the authority of ORS 267.227 and 391.500 to 391.660. For the purposes of meeting the necessary expenses of initial organization and operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow moneys from districts, and districts are empowered to lend money to the authority as may be required and agreed for such necessary expenses of organization and operation. Expenses incurred by the authority in connection with any application by a district for financial assistance under ORS 267.227 and 391.500 to 391.660 may be paid from the proceeds of bonds issued by the authority. [1977 c.662 Â§13; 2007 c.531 Â§18]

Â Â Â Â Â  391.620 Limitation on transfer of property rights. The Oregon Mass Transportation Financing Authority shall not convey its right, title and interest in mass transit facilities to any district, prior to the time the bonds secured thereby are fully paid, unless the authority has determined that adequate provision has been made for the payment of principal, interest and premiums, if any, on the bonds as they become due. [1977 c.662 Â§14]

Â Â Â Â Â  391.630 Investments of surplus moneys. The Oregon Mass Transportation Financing Authority may invest any surplus moneys in investments permitted by ORS 294.035. [1977 c.662 Â§15]

Â Â Â Â Â  391.640 Investment in authorityÂs bonds authorized. The state and all counties, cities and other municipal corporations, all banking institutions and building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all personal representatives, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to ORS 267.227 and 391.500 to 391.660. [1977 c.662 Â§16]

Â Â Â Â Â  391.650 Severability of ORS 391.500 to 391.660. If any one or more sections or provisions of ORS 267.227 and 391.500 to 391.660, or the application thereof to any person or circumstance, shall ever be held by any court of competent jurisdiction to be invalid, the remaining provisions of ORS 267.227 and 391.500 to 391.660 and the application thereof to persons or circumstances other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of this Legislative Assembly to enact the remaining provisions of ORS 267.227 and 391.500 to 391.660 notwithstanding such invalidity. [1977 c.662 Â§19]

Â Â Â Â Â  391.660 Short title. ORS 267.227 and 391.500 to 391.660 may be referred to and cited as the ÂOregon Mass Transportation Financing Act.Â [1977 c.662 Â§1]

ELDERLY AND DISABLED SPECIAL TRANSPORTATION FUND

Â Â Â Â Â  391.800 Elderly and Disabled Special Transportation Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Elderly and Disabled Special Transportation Fund. All moneys in the Elderly and Disabled Special Transportation Fund are appropriated continuously to the Department of Transportation for payment of the departmentÂs administrative costs of the program and payment to mass transit districts, transportation districts, Indian tribes and counties as provided in ORS 391.810.

Â Â Â Â Â  (2) The Elderly and Disabled Special Transportation Fund shall consist of:

Â Â Â Â Â  (a) Moneys transferred to the fund under ORS 184.642 and 323.455 (3);

Â Â Â Â Â  (b) Other moneys appropriated to the fund by the Legislative Assembly; and

Â Â Â Â Â  (c) Moneys obtained from interest earned on the investment of moneys in the fund.

Â Â Â Â Â  (3) Moneys in the Elderly and Disabled Special Transportation Fund, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from the investments shall be credited to the Elderly and Disabled Special Transportation Fund. [1985 c.816 Â§9; 1987 c.62 Â§1; 1989 c.224 Â§66; 2003 c.601 Â§2; 2003 c.751 Â§3]

Â Â Â Â Â  391.802 Definition for ORS 391.800 to 391.830. As used in ORS 391.800 to 391.830, ÂIndian tribeÂ means a federally recognized Indian tribe in
Oregon
that has members residing on a reservation or tribal trust lands in
Oregon
. [2003 c.751 Â§2]

Â Â Â Â Â  391.810 Distribution of funds to districts, Indian tribes and counties; rules. (1) The Department of Transportation shall distribute three-quarters of the moneys in the Elderly and Disabled Special Transportation Fund, including the interest attributable thereto, to mass transit districts organized under ORS 267.010 to 267.390, transportation districts organized under ORS 267.510 to 267.650, Indian tribes and to those counties in which no part of a mass transit district or transportation district is located as follows:

Â Â Â Â Â  (a) Each district shall receive that share of the moneys as the population of the counties in which the district is situated, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state. However, if two or more districts are situated in a single county, distribution of moneys under this subsection shall be determined as though only the mass transit district is located in that county or, if there are two or more transportation districts in the county, as though only the transportation district with the highest population is located in that county.

Â Â Â Â Â  (b) Each county in which no part of a mass transit district or transportation district is located shall receive that share of the moneys as its population, determined under ORS 190.510 to 190.610 last preceding apportionment of the moneys, bears to the total population of the state.

Â Â Â Â Â  (c) Each Indian tribe shall receive that share of the moneys as the population of the tribe residing in
Oregon
, determined by the Oregon Transportation Commission pursuant to rules adopted under subsection (4) of this section, bears to the total population of the state.

Â Â Â Â Â  (2) After the requirements of subsection (1) of this section have been met, the department shall distribute the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to the districts, Indian tribes and counties described in subsection (1) of this section as follows:

Â Â Â Â Â  (a) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive an amount, determined by the commission by rule and not to exceed $2,000 annually, to be used to defray the administrative expenses of the district, Indian tribe or county in carrying out its functions under ORS 391.800 to 391.830.

Â Â Â Â Â  (b) Each district, Indian tribe or county that receives a share of the moneys in proportion to population under subsection (1) of this section shall receive for each fiscal year a minimum amount, determined by the commission by rule, to be distributed to providers of transportation for use as specified under ORS 391.830 (4).

Â Â Â Â Â  (c) Each district, Indian tribe or county shall receive any money distributed to it from the discretionary grant account established under ORS 391.815.

Â Â Â Â Â  (d) After the requirements of paragraphs (a) to (c) of this subsection have been satisfied, the department shall set aside and transfer the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to a discretionary grant account established under ORS 391.815.

Â Â Â Â Â  (3) The department may not distribute moneys to a mass transit district, transportation district, Indian tribe or county under this section unless the district, Indian tribe or county has appointed an advisory committee under ORS 391.820.

Â Â Â Â Â  (4) The department shall adopt rules necessary for the administration and implementation of ORS 391.800 to 391.830. The rules may include but are not limited to:

Â Â Â Â Â  (a) Restrictions and requirements on the distribution and use of moneys received under this section;

Â Â Â Â Â  (b) Development of a form contract for use by districts, Indian tribes and counties when distributing moneys received under this section; and

Â Â Â Â Â  (c) Restrictions and requirements on a district, Indian tribe or county for failure to comply with the provisions of this section or ORS 391.815 or 391.830.

Â Â Â Â Â  (5) Each district, Indian tribe or county described in subsection (1) of this section is specifically authorized to enter into an agreement with another district, Indian tribe or county under ORS 190.003 to 190.130 to facilitate the performance of the functions authorized under ORS 391.830. [1985 c.816 Â§10; 1989 c.224 Â§67; 1989 c.866 Â§8; 2003 c.613 Â§1a; 2003 c.751 Â§4]

Â Â Â Â Â  391.815 Discretionary grant account; purpose; application for grant; grant approval; distribution of moneys. (1) After the requirements of ORS 391.810 have been satisfied, the Department of Transportation shall set aside and transfer the remainder of the moneys in the Elderly and Disabled Special Transportation Fund to a discretionary grant account established as an account in the Elderly and Disabled Special Transportation Fund.

Â Â Â Â Â  (2) The moneys in the discretionary grant account established under this section are continuously appropriated to the department for the purpose of distribution for ultimate use for transportation and services to elderly individuals and individuals with disabilities as described under ORS 391.830 (4). The department may distribute moneys from the discretionary grant account only as directed by the Oregon Transportation Commission under this section.

Â Â Â Â Â  (3)(a) A district, Indian tribe or county described in ORS 391.810 (1) may make application to the department for a distribution from the discretionary grant account established under this section. The application shall describe the purposes for which the grant is to be used and the monetary amount that is required to carry out those purposes.

Â Â Â Â Â  (b) Upon receipt of an application, the department shall cause the application to come to the attention of the commission, which shall, after consideration, approve or deny the application, in whole or in part.

Â Â Â Â Â  (c) The commission shall approve only those grants applied for under paragraph (a) of this subsection that are for use for the purposes set forth in ORS 391.830 (4).

Â Â Â Â Â  (4) Upon approval of an application, in whole or in part, the commission shall direct the department to distribute the dollar amount approved to the applying district, Indian tribe or county. [1989 c.866 Â§10; 2003 c.751 Â§5; 2007 c.70 Â§154]

Â Â Â Â Â  391.820 Advisory committees; membership; duties. (1) The governing body of each mass transit district, transportation district, Indian tribe or county that receives moneys from the Elderly and Disabled Special Transportation Fund under ORS 391.810 shall appoint an advisory committee to advise and assist the governing body in carrying out the purposes of ORS 391.800 to 391.830. The number and terms of the members of an advisory committee appointed under this section shall be determined by the appointing governing body.

Â Â Â Â Â  (2) To be qualified to serve on an advisory committee of a district or county, an individual must reside within the boundaries of the district, the county within which a district or part thereof is located or the county in which no part of a district is located and must be:

Â Â Â Â Â  (a) A person who is an elderly individual or an individual with a disability and uses transportation services in the district or county;

Â Â Â Â Â  (b) A person who is an elderly individual or an individual with a disability and lives in an area of the district or county where there are no public transportation services;

Â Â Â Â Â  (c) An individual engaged in providing transportation services to elderly individuals or individuals with disabilities in the district or county;

Â Â Â Â Â  (d) A representative of elderly individuals; or

Â Â Â Â Â  (e) A representative of individuals with disabilities.

Â Â Â Â Â  (3) To be qualified to serve on an advisory committee of an Indian tribe, an individual must be able to represent the transportation needs of elderly individuals and individuals with disabilities served by the Indian tribe as determined by the governing body of the Indian tribe.

Â Â Â Â Â  (4) An advisory committee appointed under this section shall review the distribution of moneys by the governing body of a district, Indian tribe or county under ORS 391.830. The advisory committee may propose any changes to the policies or practices of the governing body relating to the distribution that the advisory committee considers necessary or desirable. [1985 c.816 Â§11; 1987 c.532 Â§1; 1989 c.224 Â§68; 2003 c.751 Â§6; 2007 c.70 Â§155]

Â Â Â Â Â  391.830 Use of funds to finance and improve transportation for elderly individuals and individuals with disabilities. (1)(a) Each mass transit district and transportation district that receives moneys from the Department of Transportation under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a), shall distribute the moneys to providers of transportation for the purpose of financing and improving transportation programs and services for elderly individuals and individuals with disabilities, who reside in the district and the county in which all or a portion of the district is located. The moneys received under ORS 391.810 (1) and (2)(b) and distributed to providers of transportation in areas within the counties in which the district is located but outside the boundaries of the district shall be that share of all moneys received by the district as the population of those counties residing outside the district, as determined by the last federal decennial census, bears to the total population of the counties.

Â Â Â Â Â  (b) Each county that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a) shall distribute the moneys to providers of transportation for the purpose of financing and improving transportation programs and services for elderly individuals and individuals with disabilities, who reside in the county.

Â Â Â Â Â  (c) Each Indian tribe that receives moneys from the department under ORS 391.810 (1) or (2)(b), after providing for costs of administration in an amount determined under ORS 391.810 (2)(a), shall use the moneys for the purpose of financing and improving transportation programs and services for elderly individuals and individuals with disabilities, who are served by the Indian tribe.

Â Â Â Â Â  (2) The governing body of a district, Indian tribe or county, after consultation with the advisory committee it appointed under ORS 391.820, shall determine the amount of money to be distributed to a provider of transportation and the purposes for which the money must be used. Moneys received under ORS 391.810 (2)(c) shall be used for the purposes for which received as indicated in the directive from the Oregon Transportation Commission as described under ORS 391.815. All moneys received under ORS 391.810 shall be distributed and used consistent with rules adopted by the Department of Transportation under ORS 391.810 (4).

Â Â Â Â Â  (3) A provider of transportation receiving funds prior to January 1, 1986, from a governmental unit or agency for purposes related to the transportation needs of elderly individuals or individuals with disabilities is eligible to receive moneys from a district, Indian tribe or county under this section.

Â Â Â Â Â  (4) Moneys distributed to providers of transportation under this section may be used for the following purposes:

Â Â Â Â Â  (a) Maintenance of existing transportation programs and services for elderly individuals or individuals with disabilities.

Â Â Â Â Â  (b) Expansion of such programs and services.

Â Â Â Â Â  (c) Creation of new programs and services.

Â Â Â Â Â  (d) Planning for, and development of, access to transportation for elderly individuals and individuals with disabilities who are not currently served by transportation programs and services.

Â Â Â Â Â  (5) Except in the case of a uniform budget reduction or upon order or other authorization of the department, the increase in moneys received under ORS 391.810 under this section and ORS 323.030, 323.455, 391.810 and 391.815 may not be used to supplant moneys currently appropriated by counties, Indian tribes or districts for transportation projects for elderly individuals or individuals with disabilities.

Â Â Â Â Â  (6) As used in this section, Âprovider of transportationÂ includes a city, county, district, Indian tribe or any other person or agency, whether public or private, that maintains, operates or sponsors vehicles and facilities for the transportation of passengers for profit or on a nonprofit or voluntary basis. [1985 c.816 Â§12; 1989 c.224 Â§69; 1989 c.866 Â§11; 2003 c.613 Â§2; 2003 c.751 Â§7; 2007 c.70 Â§156]

OREGON
STREETCAR PROJECT FUND

Â Â Â Â Â  Note: Sections 22 to 24, chapter 746, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 22. (1) In addition to the amounts authorized under ORS 286.505 to 286.545 [series repealed], for the biennium beginning July 1, 2007, at the request of the Director of Transportation, the State Treasurer may issue lottery bonds pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585] to provide funding for grants authorized under section 23 of this 2007 Act.

Â Â Â Â Â  (2) The use of lottery bond proceeds as provided in subsection (1) of this section will create jobs and further economic development in the State of Oregon and is a lawful use of lottery funds under section 4, Article XV of the Oregon Constitution, because:

Â Â Â Â Â  (a) There is an emerging market for streetcar manufacturing within the
United States
.

Â Â Â Â Â  (b)
Oregon
Âs manufacturing sector is in a unique position to enter into or enhance its participation in this specialized market.

Â Â Â Â Â  (c) Manufacturing 20 streetcar vehicles per year for the next 10 to 15 years is projected to create 300 permanent manufacturing jobs in
Oregon
.

Â Â Â Â Â  (d) By entering into or enhancing their participation in this market,
Oregon
manufacturers will create jobs for
Oregon
residents.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed $20 million, plus an additional amount to be estimated by the State Treasurer for payment of bond-related costs of the Department of Administrative Services, the Department of Transportation and the State Treasurer.

Â Â Â Â Â  (4) Lottery bonds issued under this section shall be issued no later than June 30, 2009, at the request of the director in accordance with the grant agreement described in section 23 of this 2007 Act.

Â Â Â Â Â  (5) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Oregon Streetcar Project Fund established by section 23 of this 2007 Act and used only for the purposes specified in section 23 (3) of this 2007 Act and for bond-related costs. [2007 c.746 Â§22]

Â Â Â Â Â  Sec. 23. (1) The Oregon Streetcar Project Fund is established separate and distinct from the General Fund. Interest earned on moneys in the Oregon Streetcar Project Fund shall be credited to the Oregon Streetcar Project Fund.

Â Â Â Â Â  (2) The Oregon Streetcar Project Fund shall consist of lottery bond proceeds deposited in the fund, earnings on the fund and any other moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (3) The moneys in the Oregon Streetcar Project Fund are continuously appropriated to the Department of Transportation for the purposes of:

Â Â Â Â Â  (a) Making grants to municipalities, as defined in ORS 285B.410, to provide streetcars for public transit systems; and

Â Â Â Â Â  (b) Paying the administrative costs incurred by the department in administering the grant program.

Â Â Â Â Â  (4) Funds for grants authorized under this section may be disbursed only when:

Â Â Â Â Â  (a) Funds are available in the Oregon Streetcar Project Fund;

Â Â Â Â Â  (b) The grant recipient has applied for the funding using the application procedures adopted by the department by rule and has entered into a grant agreement with the department that:

Â Â Â Â Â  (A) Requires the applicant to operate a public transit system that includes streetcars that are available to the public;

Â Â Â Â Â  (B) Requires that grant funds be used only for the costs of purchasing newly constructed streetcars from an Oregon-based and Oregon-owned manufacturer; and

Â Â Â Â Â  (C) Includes any other provisions the department determines necessary to implement the purposes of this section and to protect the interest of the public; and

Â Â Â Â Â  (c) The Director of Transportation determines that the purchase of streetcars as contemplated in the grant agreement will result in the creation or maintenance of jobs with
Oregon
manufacturers of streetcars. If the director determines that there are no
Oregon
manufacturers of streetcars, the director may decline to request the issuance of bonds authorized under section 22 of this 2007 Act or may authorize grant agreements that include the purchase of streetcars from out-of-state manufacturers. [2007 c.746 Â§23]

Â Â Â Â Â  Sec. 24. (1) The Department of Transportation shall study the effect of grants authorized by section 23 of this 2007 Act on the creation or maintenance of jobs in Oregon, and shall file semiannual reports with the Oregon Transportation Commission on the findings of the studies conducted.

Â Â Â Â Â  (2) The department shall adopt rules and develop policies and grant application procedures necessary to achieve the goals of the grant program. [2007 c.746 Â§24]

_______________

CHAPTERS 392 TO 395

[Reserved for expansion]



Chapter 396

TITLE 32

MILITARY AFFAIRS; EMERGENCY SERVICES

Chapter     396.     Militia Generally

398.     Military Justice

399.     Organized Militia

401.     Emergency Services and Communications

_______________

Chapter 396  Militia Generally

2007 EDITION

MILITIA GENERALLY

MILITARY AFFAIRS; EMERGENCY SERVICES

GENERAL PROVISIONS

396.015     Definitions

396.025     Purposes; rules of construction

396.035     Construction against implied repeal

396.045     Severability; conflicts

COMPOSITION; COMMAND AND STAFF OFFICERS

396.105     Militia comprised of organized and unorganized militia

396.115     Persons exempt from militia service

396.120     Authority to administer oaths

396.125     Governor as Commander in Chief; military regulations

396.128     Operation of regulations adopted by Adjutant General

396.130     Service of organized militia outside state

396.135     Militia call by
United States

396.140     Registration of unorganized militia; failure to appear

396.145     Military staff of Governor; Military Council

396.150     Adjutant General; appointment and tenure; qualifications; grade

396.155     Adjutant General; compensation; bond; traveling expenses

396.160     Adjutant General; duties

396.165     Assistant Adjutants General

396.170     Acting Adjutant General

396.175
United States
Property and Fiscal Officer

OREGON MILITARY DEPARTMENT

396.305     Oregon Military Department; duties and functions

396.310     Enumeration of duties not exclusive

396.315     Adjutant General as director of department

396.320     Organization of department

396.325     Army and air technicians as federal employees

396.330     Employees of military department; civil service status; conditions of employment; application of civil service and employment laws

396.332     Authority of Oregon Military Department to require fingerprints for criminal records check

396.335     Drawing warrants

396.340     Receipt and disposition of certain federal moneys

396.345     Disposition of receipts generally

396.350     Military Department Revolving Fund

396.355     Property loss incident to activities of organized militia

396.360     Department programs for at-risk youth; policies and procedures

396.362
Oregon
Military Emergency Financial Assistance Program

396.364
Oregon
Military Emergency Financial Assistance Fund

396.370     Reimbursement for cost of certain hunting licenses

ARMORIES, CAMPS AND OTHER PROPERTY

396.505     Definition of armory for ORS 396.505 to 396.545

396.510     Control of armories and camps; care of property

396.515
Sale
, exchange or lease of military department property

396.520     Applicability of laws governing sale, exchange or lease of military department property generally

396.525     Military Department Construction Account; disposition of moneys received from sale of real property

396.530     Location of new armories; title to armories and grounds

396.535     Acquisition of property for military use; payment for use of property

396.540     Use of armories

396.545     Leases and agreements for use of armories

396.555     Oregon Military Museum established at
Camp
Withycombe

396.560     Grants and donations for
Oregon
Military
Museum

396.565     Disposal of property

396.010 [Repealed by 1961 c.454 §213]

GENERAL PROVISIONS

396.015 Definitions. The terms unorganized militia, all or any part of the organized militia, and organized militia or any force thereof, whenever used in this chapter and ORS chapters 398 and 399, unless a different meaning is plainly required by the context, shall be deemed to include any unit, command, component, element, headquarters, staff or cadre thereof as well as any member thereof. [1961 c.454 §5(4)]

396.020 [Repealed by 1961 c.454 §213]

396.025 Purposes; rules of construction. (1) It is the intent of this chapter and ORS chapters 398 and 399 to provide for the Oregon Military Department and for the State Militia and for the organization, equipment, regulation and use thereof.

(2) All matters relating to the organization, discipline and government of the organized militia, not otherwise provided for in this chapter and ORS chapters 398 and 399 or in military department regulations issued pursuant thereto, shall be decided by the customs and usage of the appropriate force or forces of the Armed Forces of the
United States
. [1961 c.454 §1; 1989 c.360 §2]

396.030 [Repealed by 1961 c.454 §213]

396.035 Construction against implied repeal. This chapter and ORS chapters 398 and 399 being a general law intended as a unified coverage of its subject matter, no part of them shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1961 c.454 §2]

396.040 [Repealed by 1961 c.454 §213]

396.045 Severability; conflicts. (1) If any clause, sentence, paragraph or part of this chapter and ORS chapters 398 and 399 or the application thereof to any person or circumstances shall, for any reason, be adjudged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair or invalidate the remainder of this chapter and ORS chapters 398 and 399, and the application thereof to other persons or circumstances, but shall be confined in its operation to the clause, sentence, paragraph or part thereof directly involved in the controversy in which judgment shall have been rendered and to the person or circumstance involved. It is hereby declared to be the legislative intent that this chapter and ORS chapters 398 and 399 would have been adopted had such invalid provisions not been included.

(2) In so far as the provisions of this chapter and ORS chapters 398 and 399 are inconsistent with the provisions of any other Act, general or special, or of any local law, the provisions of this chapter and ORS chapters 398 and 399 shall be controlling. [1961 c.454 §§3,4]

396.050 [Repealed by 1961 c.454 §213]

396.060 [Repealed by 1961 c.454 §213]

396.070 [Repealed by 1961 c.454 §213]

396.080 [Repealed by 1961 c.454 §213]

396.090 [Repealed by 1961 c.454 §213]

396.100 [Repealed by 1961 c.454 §213]

COMPOSITION; COMMAND AND STAFF OFFICERS

396.105 Militia comprised of organized and unorganized militia. (1) The militia of the state shall be divided into the organized militia and the unorganized militia.

(2) The organized militia shall be composed of the Oregon Army National Guard and the Oregon Air National Guard, which forces together with an inactive National Guard shall comprise the Oregon National Guard; the Oregon State Defense Force whenever such a state force shall be duly organized; and such additional forces as may be created by the Governor.

(3) The unorganized militia shall consist of all able-bodied residents of the state between the ages of 18 and 45 who are not serving in any force of the organized militia or who are not on the state retired list and who are or who have declared their intention to become citizens of the United States; subject, however, to such exemptions from military duty as are created by the laws of the United States. [1961 c.454 §5(1),(2),(3); 1989 c.361 §2; 2005 c.512 §3]

396.110 [Repealed by 1961 c.454 §213]

396.115 Persons exempt from militia service. The following persons shall be exempt from militia service:

(1) Persons exempt from militia service by the laws of the
United States
.

(2) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services, or those recognized by their church as devoting the major portion of their time to the practice of religion.

(3) Students preparing for the ministry in accredited theological or divinity schools.

(4) Persons whose religious tenets or conscientious scruples forbid them to bear arms. [1961 c.454 §18]

396.120 Authority to administer oaths. (1) The following persons of the organized militia may administer oaths for the purposes of military administration, including military justice, and affidavits may be taken for those purposes before those persons who shall have the general powers of a notary public:

(a) The State Judge Advocate and all Assistant State Judge Advocates.

(b) All law specialists.

(c) All summary courts-martial.

(d) All adjutants, assistant adjutants, acting adjutants, personnel adjutants and other persons of equivalent responsibility who may be assigned a different position title by their respective force.

(e) All legal officers.

(f) The president, law officer, trial counsel and assistant trial counsel for all general and special courts-martial.

(g) The president and the counsel for the court of any court of inquiry.

(h) All officers designated to take a deposition.

(i) All persons detailed to conduct an investigation.

(j) All other persons designated by military department regulations issued by the Governor.

(2) The signature without seal of any such person, together with the title of office, is prima facie evidence of authority. [1961 c.454 §198]

396.125 Governor as Commander in Chief; military regulations. (1) The Governor of the state, by virtue of office, is the Commander in Chief of the militia of the state, and may issue military regulations for the governance of the militia. Military regulations issued by the Governor shall have the same force and effect as the provisions of this chapter and ORS chapters 398 and 399. In issuing such regulations, the Governor may give consideration to the laws and regulations of the United States relating to the organization, discipline and training of the militia, to the provisions of this chapter and ORS chapters 398 and 399 and to the laws and regulations governing the United States Army and United States Air Force. The military regulations in force on July 15, 2005, shall remain in force until new regulations are approved and promulgated.

(2) The Governor may delegate to the Adjutant General authority to issue the regulations described in subsection (1) of this section for the governance of the militia. [1961 c.454 §6; 2005 c.512 §1]

396.128 Operation of regulations adopted by Adjutant General. If the Adjutant General adopts regulations for the organization, discipline and governance of the organized militia, the Adjutant General shall specify in the regulations a date on which the regulations become operative for the purposes of all conduct occurring on or after the specified date. The provisions of ORS chapters 396, 398 and 399 do not apply to any conduct occurring on or after the specified date. [2005 c.512 §47]

Note: 396.128 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

396.130 Service of organized militia outside state. (1) The Governor may order the organized militia or any part thereof to serve outside the borders of this state or of the United States in order to perform military duty of every description and to participate in parades, reviews, cruises, conferences, encampments, maneuvers or other training, and to participate in small arms and other military competitions and to attend service schools.

(2) The provisions of this chapter and ORS chapters 398 and 399 shall apply to the members of the organized militia while serving without the state and while going to and returning from such service without the state in like manner and to the same extent as while serving within the state. [1961 c.454 §15]

396.135 Militia call by
United States
. When the militia of the state or any part thereof is called forth under the Constitution and laws of the United States, the Governor shall order out for service the organized militia or such part thereof as may be necessary, and if the number available is insufficient the Governor may call for and accept from the unorganized militia as many volunteers as are required for service in the organized militia or the Governor may direct the members of the unorganized militia or such of them as the Governor may deem necessary to be drafted into the organized militia. [1961 c.454 §16]

396.140 Registration of unorganized militia; failure to appear. (1) Whenever the Governor deems it necessary, the Governor may direct the members of the unorganized militia to present themselves for and submit to registration at such time and place and in such manner as may be prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(2) Any member of the unorganized militia who is ordered to register under the provisions of this section or to be drafted into the organized militia under ORS 396.135, and who fails to appear at the time and place designated in such order, shall be guilty of a misdemeanor. [1961 c.454 §17]

396.145 Military staff of Governor; Military Council. (1) The military staff of the Governor shall consist of the Chief of Staff to the Governor, the Military Council and such personal aides-de-camp as the Governor shall deem necessary.

(2) The Adjutant General shall be Chief of Staff to the Governor.

(3) The Military Council hereby is established as an advisory board to the Governor for the purpose of advising the Governor in all matters of military interest to the state. It shall consist of the Adjutant General and not fewer than 6 nor more than 10 officers of the Oregon National Guard selected for their knowledge of the service. The Oregon Army National Guard and the Oregon Air National Guard shall be represented on the Military Council in proportion to their total strength.

(4) Personal aides-de-camp to the Governor may be selected from the commissioned officers of the Oregon National Guard or from reserve officers of the Armed Forces of the
United States
who are residents of
Oregon
and who are not serving on extended active duty. Officers detailed under this section shall not be relieved from their ordinary duties except when actually on duty with the Governor.

(5) The military staff of the Governor shall, in addition to its other duties, perform such ceremonial functions and duties as the Governor may prescribe. [1961 c.454 §7; 2005 c.512 §4]

396.150 Adjutant General; appointment and tenure; qualifications; grade. (1) The Governor shall appoint an Adjutant General who shall hold office for a four-year term or until relieved by reason of resignation, withdrawal of federal recognition or for cause to be determined by a court-martial. The current term of an Adjutant General shall continue until its prescribed expiration date while such Adjutant General is serving in a federal active duty status under an order or call by the President of the
United States
. Voluntary entry onto extended active duty by a person holding the office of Adjutant General shall be an automatic resignation of such officer.

(2) To be eligible for appointment to the office of Adjutant General, a person must be an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and must have completed at least six years service in the Oregon National Guard as a federally recognized officer.

(3) The Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of major general. If appointed in a lower grade, the Adjutant General may be promoted by the Governor to any grade not exceeding that of major general, to serve in such grade only upon receipt of federal recognition therein. [1961 c.454 §8]

396.155 Adjutant General; compensation; bond; traveling expenses. (1) The Adjutant General shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor.

(2) Before entering upon the duties of office, the Adjutant General shall give to the state a fidelity bond in such penal sum as may be fixed by law or, if not so fixed, as may be fixed by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department.

(3) The Adjutant General shall be reimbursed for actual and necessary traveling expenses. [1961 c.454 §9]

396.160 Adjutant General; duties. (1) The Adjutant General shall be the Director of the Oregon Military Department, and Chief of Staff to the Governor. The Adjutant General shall be the Commander of the Oregon National Guard.

(2) The Adjutant General shall be charged, under the direction of the Governor, with the supervision of all matters pertaining to the administration, discipline, mobilization, organization and training of the Oregon National Guard and the Oregon State Defense Force.

(3) The Adjutant General shall perform all duties required by the laws of the
United States
and of the State of
Oregon
, and the regulations issued thereunder, now or hereafter promulgated.

(4) The Adjutant General may employ such deputies, assistants and other personnel as the Adjutant General shall deem necessary to assist the Adjutant General in the performance of those duties required of the Adjutant General as Director of the Oregon Military Department. The Adjutant General shall fix the compensation of such deputies, assistants and other personnel in accordance with then existing state laws, budgetary restrictions and employment policies.

(5) The Adjutant General shall supervise the preparation and submission of all returns and reports pertaining to the militia of the state as may be required by the
United States
.

(6) The Adjutant General shall be the channel of official military correspondence with the Governor, and shall, on or before November 1 of each year, make a report to the Governor of the transactions, expenditures and condition of the Oregon National Guard. The report shall include the report of the United States Property and Fiscal Officer.

(7) The Adjutant General shall be the custodian of records of officers and enlisted personnel and all other records and papers required by law or regulations to be filed in the office of the Adjutant General. The Adjutant General may deposit with the State Archivist for safekeeping in the official custody, records of the office of the Adjutant General that are used for historical purposes rather than the administrative purposes assigned to the office of the Adjutant General by law.

(8) The Adjutant General shall attest and record all military commissions issued by the Governor and keep a roll of all commissioned officers, with dates of commission and all changes occurring in the commissioned forces.

(9) The Adjutant General shall record, authenticate and communicate to troops and individuals of the militia all orders, instructions and regulations.

(10) The Adjutant General shall cause to be procured, printed and circulated to those concerned all books, blank forms, laws, regulations or other publications governing the militia needful to the proper administration, operation and training thereof or to carry into effect the provisions of this chapter and ORS chapters 398 and 399.

(11) The Adjutant General shall have an appropriate seal of office and affix its impression to all certificates of record issued from the office of the Adjutant General.

(12) The Adjutant General shall render such professional aid and assistance and perform such military duties, not otherwise assigned, as may be ordered by the Governor.

(13) The Adjutant General shall, in time of peace, perform the duties of quartermaster general and chief of ordnance.

(14) The Adjutant General may issue regulations as described in ORS 396.125 (1) if authority is delegated to the Adjutant General by the Governor. [1961 c.454 §10; 1989 c.360 §3; 1989 c.361 §3; 2001 c.104 §137; 2005 c.512 §2]

396.165 Assistant Adjutants General. (1) The Adjutant General may appoint three Assistant Adjutants General, two from the Army National Guard of Oregon and one from the Air National Guard of Oregon who shall serve at the pleasure of the Adjutant General or until relieved by reason of resignation, withdrawal of federal recognition or for cause to be determined by a court-martial. Voluntary entry onto extended active duty by a person holding the office of Assistant Adjutant General shall be deemed automatic resignation of such officer.

(2) To be eligible for appointment to the office of Assistant Adjutant General, a person must be an officer of the Oregon National Guard, federally recognized in the grade of lieutenant colonel or higher, and must have completed at least six years service in the Oregon National Guard as a federally recognized officer.

(3) An Assistant Adjutant General may be appointed in the grade of lieutenant colonel or higher, but not exceeding that of brigadier general. An Assistant Adjutant General may be promoted by the Governor to any grade not exceeding that of brigadier general, to serve in such grade only upon receipt of federal recognition therein.

(4) The Assistant Adjutants General shall perform such duties as may be assigned by the Adjutant General.

(5) An Assistant Adjutant General shall be compensated at a rate determined by the Oregon Department of Administrative Services.

(6) In any absence of the Adjutant General caused by death or other inability to perform the duties of the office, the Governor or the Adjutant General may designate an Assistant Adjutant General to be the Acting Adjutant General. Except when the Governor or the Adjutant General designates another of the Assistant Adjutants General to be the Acting Adjutant General, the Assistant Adjutant General senior in military grade shall assume the responsibilities and powers and perform all the duties required of the Adjutant General, and shall be Acting Adjutant General. An officer serving as Acting Adjutant General under this section shall continue to receive the salary authorized for an Assistant Adjutant General, when the officer is a state employee, but shall otherwise receive the salary authorized for the Adjutant General. The Acting Adjutant General shall serve until the Adjutant General is again able to perform the duties of the office, or if such office is vacant, until an Adjutant General is regularly appointed and qualified. While so serving, the Acting Adjutant General shall give to the state a fidelity bond in the same manner and in the same sum as is required from the Adjutant General. [1961 c.454 §11; 1963 c.62 §1; 1983 c.534 §1; 1999 c.96 §1]

396.170 Acting Adjutant General. (1) If the federally recognized Oregon National Guard, or any portion thereof, is called or ordered to active federal duty by the President, and if such call or order shall include the Adjutant General and Assistant Adjutants General, the Governor may appoint an Acting Adjutant General who shall assume the responsibilities and powers and perform all duties required of the Adjutant General, and who shall be selected from the federally recognized officers not called or ordered to active duty and who meet the qualifications established for the appointment of an Adjutant General, or if no such officer is available, then from the following:

(a) Officers of the National Guard Reserve.

(b) Inactive or retired officers of the Oregon National Guard.

(c) Army or Air Force officers who have retired and are residents of the State of
Oregon
.

(2) If, on the occurrence of a vacancy in the office of Adjutant General, there is no duly qualified and appointed Assistant Adjutant General, the Governor may designate an Acting Adjutant General who shall assume temporarily the responsibilities and powers and perform all duties required of the Adjutant General until such time as an Adjutant General is regularly appointed and qualified. An Acting Adjutant General designated under this provision shall have the same qualifications as are required for the appointment of an Adjutant General.

(3) The Acting Adjutant General serving under the terms of this section shall be compensated as determined by the Governor, but the amount shall not exceed that authorized for a regularly appointed Adjutant General.

(4) The Acting Adjutant General, before entering upon the duties of office, shall give to the state a fidelity bond in such penal sum as may be fixed by law, or if not so fixed, as may be approved by the Governor, with a corporate surety who is authorized to do business in this state. The premium for such bond shall be paid by the military department. [1961 c.454 §12; 1963 c.62 §2]

396.175
United States
Property and Fiscal Officer. (1) The Adjutant General shall recommend to the Governor, who shall appoint, designate or detail, subject to the approval of the Secretary of the Army and the Secretary of the Air Force, a qualified commissioned officer of the Oregon National Guard who is also a commissioned officer of the Army National Guard of the United States or the Air National Guard of the United States, as the case may be, to be the United States Property and Fiscal Officer for Oregon. If the officer is not on active federal duty, the President may order the officer to active duty, with the consent of the officer, to serve as a Property and Fiscal Officer as provided in section 708 of title 32, United States Code. The United States Property and Fiscal Officer shall function under the direction of the Adjutant General, and cooperate fully with National Guard Regulations and Air National Guard Regulations and the regulations and policies of the Department of the Army and Air Force. The United States Property and Fiscal Officer may serve until 60 years of age if otherwise qualified.

(2) As long as the position of the United States Property and Fiscal Officer is covered by a Position Schedule Bond authorized by the United States Code, and such position bonding is automatic upon acceptance of property accountability, no further bonding action on the part of the state or the individual appointed shall be required. [1961 c.454 §13]

396.180 [1961 c.454 §14; repealed by 1971 c.418 §23]

OREGON MILITARY DEPARTMENT

396.305 Oregon Military Department; duties and functions. (1) The Oregon Military Department is established. The department, under the direction of the Governor, shall be responsible as provided in this chapter and ORS chapters 398 and 399 for the supervision of the military affairs of the state.

(2) The military department shall prepare and promulgate necessary regulations for the organization, governance, armament, equipment, training and compensation of the militia of the state in conformity with the provisions of this chapter, ORS chapters 398 and 399 and the laws of the United States. Regulations so made shall be subject to the approval of the Governor.

(3) The military department shall make such changes in the military organization of the Oregon National Guard as are necessary from time to time to conform to the requirements of the laws of the
United States
and the directives of the National Guard Bureau.

(4) The military department shall fix the location of the units and headquarters of the Oregon National Guard, and shall, subject to the approval of the National Guard Bureau, transfer, attach, consolidate or inactivate any organization or unit when in its judgment the efficiency of the present organization will be increased thereby.

(5) The military department shall have the power to establish awards and decorations and to approve the design therefor. [1961 c.454 §19; 1989 c.360 §4; 2005 c.512 §34]

396.310 Enumeration of duties not exclusive. The enumeration of duties and functions in ORS 396.305 to 396.360 and 396.505 to 396.545 shall not be deemed exclusive nor construed as a limitation on the powers and authorities vested in the department by other provisions of law. [1961 c.454 §20]

396.315 Adjutant General as director of department. (1) The military department shall be under the supervision and control of the Adjutant General, who shall also serve as director of the department, and who shall be appointed by the Governor as provided in ORS 396.150.

(2) The Adjutant General shall be responsible for the performance of the duties imposed upon the department, and for such other duties as may be prescribed by this chapter and ORS chapters 398 and 399, or by the Governor. [1961 c.454 §21]

396.320 Organization of department. The Adjutant General shall organize and reorganize the military department as necessary to the accomplishment of its functions and duties. Such organization or reorganization shall be approved by the Governor prior to implementation. [1961 c.454 §22]

396.325 Army and air technicians as federal employees. Army and air technicians are federal civilian employees authorized by section 709, title 32, United States Code and paid from federal funds allocated to the state. As such they are subject to the jurisdiction and control of the Adjutant General. [1961 c.454 §23; 1969 c.367 §1]

396.330 Employees of military department; civil service status; conditions of employment; application of civil service and employment laws. (1) State employees of the Oregon Military Department who are not otherwise members of the Oregon National Guard may be required as a condition of employment to obtain membership in the Oregon State Defense Force when in the judgment of the Adjutant General the membership maintains or enhances the readiness and stability of the department to provide services if the need for Oregon State Defense Force assistance should arise. The decision of the Adjutant General shall be carried out by written regulation and shall not be subject to collective bargaining.

(2) Members of the Oregon National Guard or Oregon State Defense Force who are ordered to state active duty under the provisions of ORS chapter 399 shall be considered as being in the military service of the state and shall be considered temporary employees of the military department.

(3) State employees of the military department may be ordered to state active duty under ORS chapter 399 without jeopardizing their status as regular employees. Employees so ordered must be in an authorized leave status from their regular military department employment during the period served on active duty.

(4) State employees of the military department shall be subject to ORS chapter 240 or 243 when performing as regular employees.

(5) Members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code are not eligible, by reason of that service, for the rights or benefits of public employees granted or authorized by ORS chapter 236, 237, 238, 238A, 240 or 243. Except as required by federal law or regulation, ORS chapters 652, 653, 654, 656, 657, 659, 659A, 661 and 663 do not apply to members of the Oregon National Guard who are serving under Title 10 or Title 32 of the United States Code. [1961 c.454 §24; 1969 c.367 §2; 1989 c.361 §4; 1995 c.571 §1; 1999 c.96 §2; 2001 c.621 §78; 2003 c.733 §78]

396.332 Authority of Oregon Military Department to require fingerprints for criminal records check. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Military Department may require the fingerprints of:

(1) A person who is applying for or is employed in a position in a job category for which a state or nationwide criminal records check is a job qualifier and in which personnel:

(a) Are assigned to the at-risk youth alternative education program;

(b) Are issued firearms and munitions;

(c) Have fiscal and purchasing responsibilities as their primary responsibilities; or

(d) Have regular access to restricted areas within a military installation.

(2) A person who is applying to join the organized militia of this state, as described in ORS 396.105, or is a member of the organized militia of this state. [2001 c.407 §2; 2005 c.730 §§21,79]

396.335 Drawing warrants. Unless otherwise specially provided in this chapter and ORS chapters 398 and 399, warrants on the State Treasury for all duly authenticated bills of the military department as approved by the Adjutant General or the person designated by the Adjutant General, in favor of the persons to whom the state is indebted for military purposes shall be drawn and paid in the same way other claims against the state are paid. [1961 c.454 §25; 1975 c.614 §12]

396.340 Receipt and disposition of certain federal moneys. The Adjutant General may accept, receive and receipt for moneys made available from the federal government in connection with maintenance service contracts for federal property used by the state. All federal moneys received by the Adjutant General under this section shall be deposited in the State Treasury in the Military Department Miscellaneous Receipts Account to be available for Oregon Military Department expenses. [1961 c.454 §27; 1973 c.297 §1; 1989 c.360 §5]

396.345 Disposition of receipts generally. The moneys received by the Adjutant General from fines imposed by courts-martial and, except as provided in ORS 279A.280, 279A.285 and 283.110, the moneys received from other miscellaneous sources shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 §26; 1963 c.169 §5; 1965 c.445 §1; 2003 c.794 §272]

396.350 Military Department Revolving Fund. (1) A revolving fund not to exceed $25,000 for the use of the military department hereby is established for the purpose of providing funds to pay expenses of the department where it is necessary to make immediate cash payments to obtain trade discounts and for travel, postage, expressage, emergency advances and items which are payable immediately in cash upon presentation. The revolving fund shall be deposited with the State Treasury. The Adjutant General, or the person designated by the Adjutant General in writing filed with the Oregon Department of Administrative Services, may draw checks or orders upon the State Treasurer payable from the revolving fund in making disbursements for the purposes listed in this subsection.

(2) The revolving fund shall be reimbursed at least once each month by submission of a duly approved claim for payment from the account or fund appropriated and available for payment of authorized expenses of the military department. [1961 c.454 §28; 1975 c.614 §13; 1979 c.95 §4]

396.355 Property loss incident to activities of organized militia. (1) As used in this section, settle means consider, ascertain, adjust, determine and dispose of a claim, whether by full or partial allowance or by disallowance.

(2) Under such military department regulations as the Governor may prescribe, the Governor or, subject to appeal to the Governor, the Adjutant General, may settle and pay in an amount not more than $500 a claim against the state for:

(a) Damage to or loss of real property, including damage or loss incident to use and occupancy; and

(b) Damage to or loss of personal property, either caused by a member of the organized militia acting within the scope of assigned duties, or otherwise incident to noncombat activities of the organized militia.

(3) A claim may be allowed under subsection (2) of this section only if:

(a) It is presented in writing within one year after it accrues;

(b) It is not payable under section 2733 or 2734 of title 10, United States Code, under section 2672 of title 28, United States Code or under section 715 of title 32, United States Code;

(c) The damage to, or loss of, property was not caused wholly or partly by a negligent or wrongful act of the claimant, agent or employee of the claimant; and

(d) It is substantiated as prescribed in regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) No claim may be paid under this section unless the amount tendered is accepted by the claimant in full satisfaction.

(5) Notwithstanding any other provision of law, the settlement of a claim under this section is final and conclusive.

(6) Claims approved for payment under this section shall be paid from moneys available to the military department. [1961 c.454 §29; 1963 c.169 §6; 1981 c.471 §1]

396.360 Department programs for at-risk youth; policies and procedures. (1) The Oregon Military Department may adopt reasonable policies or procedures for any program operated by the military department for at-risk youth where attendance by at-risk youth is voluntary. The policies or procedures adopted by the military department may include but are not limited to drug testing policies designed to ensure that a person enrolled in the program is not engaging in unlawful drug use.

(2) The military department may adopt policies or procedures pursuant to subsection (1) of this section by regulation or may provide notice of policies or procedures to at-risk youth prior to enrollment in the program.

(3) The results of any drug test performed pursuant to this section shall be used solely for the purpose of determining eligibility for enrollment or continuing attendance in the program and shall not be used against the person in any criminal prosecution. [1999 c.1053 §49; 2005 c.512 §35]

396.362
Oregon
Military Emergency Financial Assistance Program. (1) The Oregon Military Emergency Financial Assistance Program is created in the Oregon Military Department. The purpose of the program is to provide hardship grants and loans to members and immediate family of members of the Oregon National Guard on active duty.

(2) The department shall adopt regulations implementing subsection (1) of this section, including but not limited to establishing procedures for applying for a hardship grant or loan and criteria for determining eligibility to receive a hardship grant or loan.

(3) As used in this section, immediate family means a spouse, child or stepchild. [2005 c.836 §9]

Note: 396.362 and 396.364 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

396.364
Oregon
Military Emergency Financial Assistance Fund. The Oregon Military Emergency Financial Assistance Fund is established in the State Treasury, separate and distinct from the General Fund. The Oregon Military Emergency Financial Assistance Fund shall consist of moneys appropriated to the fund by the Legislative Assembly and moneys contributed through the charitable checkoff program described in ORS 316.491. Moneys in the fund are continuously appropriated to the Oregon Military Department for the purposes of funding hardship grants and loans described in ORS 396.362. Interest earned by the fund shall be credited to the fund. [2005 c.836 §10]

Note: See note under 396.362.

396.370 Reimbursement for cost of certain hunting licenses. (1) As used in this section, active member of the Armed Forces of the
United States
 and Armed Forces of the
United States
 have the meanings given those terms in ORS 497.006.

(2) A person may apply to the Oregon Military Department for reimbursement for the cost of a resident annual hunting license to hunt wildlife issued to the person under ORS 497.102 and a resident annual angling license issued to the person under ORS 497.121 if the person:

(a) Is an active member of the Armed Forces of the
United States
; or

(b) Has retired from the Armed Forces of the
United States
within 12 months of the date of making the application for a license.

(3) The department shall reimburse a person described in subsection (2) of this section for the cost of a resident annual hunting license to hunt wildlife and a resident annual angling license upon receipt of the persons application.

(4) The department shall adopt regulations implementing subsection (3) of this section. [2005 c.831 §11]

Note: 396.370 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 396 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ARMORIES, CAMPS AND OTHER PROPERTY

396.505 Definition of armory for ORS 396.505 to 396.545. As used in ORS 396.505 to 396.545, armory means any building, together with the grounds upon which it is situated, used for the storage and maintenance of military property or the training of troops, and in addition real property acquired or held in contemplation of such use. [1961 c.454 §30; 2001 c.104 §138]

396.510 Control of armories and camps; care of property. (1) The military department shall have control of armories and shall prescribe the regulations governing the same. All state and
United States
property must, as far as possible, be kept in them, and the commanders of troops using the armories will be held responsible for the safekeeping and proper care of such property and its protection against damage, misappropriation or loss. Armories, while occupied by troops, shall be considered military posts under the exclusive jurisdiction of the officer commanding the post.

(2) The military reservations known as
Camp
Rilea
, purchased for the State of
Oregon
;
Camp
Withycombe
, transferred to the state by the federal government; and any military reservations acquired in the future; and any property licensed or leased to the state by the federal government for military use, shall be under the control of the military department. [1961 c.454 §31]

396.515
Sale
, exchange or lease of military department property. (1) Subject to the restriction contained in subsection (4) of this section, the Oregon Military Department may sell, exchange or lease any military department real property that is found to have become unsuitable for military department purposes. The Adjutant General shall make a determination of the unsuitability of the property for military department purposes and the advisability or necessity of sale, exchange or lease of the property.

(2) Title to any real property sold or exchanged shall be given in the name of the State of
Oregon
, and the deed conveying the title shall be signed by the Adjutant General. Title to real property received in exchange of military department real property shall be taken in the name of the State of
Oregon
, and the control of the property shall be vested in the military department.

(3) Military department real property owned jointly by the State of Oregon and the United States, or military department real property subject to federal restrictions in conflict with ORS 396.505 to 396.545, shall, with appropriate federal authorization, be subject to the provisions of ORS 396.505 to 396.545.

(4) Prior to the sale of military department real property, the military department shall submit to the Legislative Assembly if in regular session, or to the Emergency Board when the legislature is not in regular session, the proposed sale of military department real property, for approval. [1961 c.454 §32; 2003 c.28 §1]

396.520 Applicability of laws governing sale, exchange or lease of military department property generally. The sale, exchange or lease of Oregon Military Department real property, as authorized in ORS 396.515, which the State of
Oregon
owns or in which it has an equitable interest or estate, shall be subject to the provisions of ORS 270.020, 273.225 to 273.241. [1961 c.454 §33; 2003 c.28 §2]

396.525 Military Department Construction Account; disposition of moneys received from sale of real property. (1) The Military Department Construction Account, separate and distinct from the General Fund, is established in the State Treasury. Moneys received by the State of
Oregon
in payment for military department real property sold shall be deposited in the Military Department Construction Account. All moneys in the account are appropriated continuously and shall be used by the military department for capital construction expenses.

(2) Interest received on deposits credited to the Military Department Construction Account shall accrue to and become part of the Military Department Construction Account. [1961 c.454 §34; 1973 c.297 §2; 1989 c.254 §1]

396.530 Location of new armories; title to armories and grounds. Armories may be constructed in such cities not already provided with armories or in which existing armories are inadequate, where one or more units of the organized militia, fully organized under this chapter and ORS chapters 398 and 399, may be located and where, in the judgment of the military department, it will be most convenient to the units, and where most needed. All title to the armory and grounds upon which it is situated shall vest in the State of
Oregon
. [1961 c.454 §35]

396.535 Acquisition of property for military use; payment for use of property. (1) The military department shall be a body corporate and shall have the powers of a corporation for the purpose of purchasing, leasing, renting or otherwise acquiring buildings or parts thereof, grounds, premises, offices, rooms, warehouses, garages, shops and storage areas for the use of the department or any unit of the organized militia. For such purpose the military department, subject to the review and supervision of the Oregon Department of Administrative Services as required by ORS 276.428 and 276.429, may make and execute contracts and agreements the legal form and sufficiency of which shall first be approved by the Attorney General.

(2) Costs and charges in connection with the acquisition and use of property under this section shall be paid from funds appropriated for the use of the military department and shall not be general obligations of the State of
Oregon
. [1961 c.454 §36]

396.540 Use of armories. (1) Armories may be used by members and units of the organized militia in accordance with regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(2) Armories may be used by any veterans organizations and their auxiliaries located in the city, town or community where the armory is located, provided such use will not interfere with the use of the facilities by the organized militia or result in risk to federal or state property, and provided that the organization makes a written request therefor and pays for heat, lights, janitor service and other expense required by such use.

(3) Armories may be used by any federal, state, county and municipal bureau, agency or department or by the Armed Forces of the United States, including the Coast Guard, or by the reserve components thereof for their official business, provided that such use does not interfere with the members and units of the organized militia stationed in such armory, and provided that such use is approved by the officer in charge thereof and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(4) Armories may be rented for use by a person, firm, association or corporation, not specified elsewhere in this section, for such purposes and upon such terms as may be approved by the officer in charge of the armory and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399 and provided that such use will not, and only so long as such use does not, interfere with the use of the armory by the members and units of the organized militia stationed therein.

(5) The Oregon National Guard Association described in ORS 399.460 may use an armory or other military facility at no cost, provided that the use is approved by the officer in charge and by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399. [1961 c.454 §37; 1991 c.421 §1; 2003 c.28 §3]

396.545 Leases and agreements for use of armories. (1) The person, firm, association or corporation applying for the rental of an armory or space within an armory shall execute and deliver a written agreement which shall include among its provisions its full name and address, the purpose for which such use is desired, the nature and manner of the intended use of such space, a reasonable rental to be paid for such use and the amounts to be paid for heating, lighting, janitorial and other services connected with such use. The terms and provisions of such agreement shall be governed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399, which regulations shall include provisions designed to prevent unfair competition with privately owned property and business.

(2) No agreement for use made under this section shall be effective until such agreement or lease has been approved and executed by the officer in charge of the armory and has been approved by military superiors as prescribed by military department regulations issued pursuant to this chapter and ORS chapters 398 and 399.

(3) No agreement or lease made under this section may be assigned in whole or in part nor may such space or any part thereof be sublet to or used by a person, firm, association or corporation not a party to such agreement, unless each assignment, subletting or use is first approved in writing by the officer in charge of the armory.

(4) All moneys paid or given, directly or indirectly, for the use of an armory or to obtain an agreement or permission to use the armory shall be use fees within the meaning of this section and shall be paid to the officer in charge of the armory. Any person other than the officer in charge of the armory who receives any such moneys shall immediately pay over the moneys to the officer in charge of the armory, who shall immediately forward such moneys for deposit in the Military Department Miscellaneous Receipts Account in the State Treasury to be available for Oregon Military Department expenses.

(5) Notwithstanding any of the provisions of ORS 396.505 to 396.545, when use of an armory is by a federal, state, county or municipal bureau, agency or department or by any of the Armed Forces of the United States or any of the reserve components thereof, or by any reserve officers training corps unit, the Adjutant General, in the discretion of the Adjutant General, may require the execution of a contract or agreement for such use, upon such terms and conditions as the Adjutant General may prescribe. [1961 c.454 §38; 1973 c.297 §3; 1989 c.360 §6]

396.555
Oregon
Military
Museum
established at
Camp
Withycombe
. (1) The
Oregon
Military
Museum
is established at
Camp
Withycombe
in
Clackamas
County
. The Oregon Military Department shall establish an official repository in the museum for military weapons, documents and artifacts relating to the military history of the citizens of
Oregon
, whether service is in the Oregon National Guard or the Army, Navy, Air Force, Marine Corps or Coast Guard of the
United States
.

(2) The department may enter into agreements with the contributors of such artifacts as it considers necessary. [1975 c.235 §2; 1989 c.360 §7; 2001 c.656 §1]

396.560 Grants and donations for
Oregon
Military
Museum
. The Oregon Military Department may seek, solicit, receive and administer monetary grants or donations for the support and improvement of the
Oregon
Military
Museum
established under ORS 396.555. Grants and donations so received are continuously appropriated to the Oregon Military Department for the purposes of this section and ORS 396.565. [1977 c.118 §2; 1989 c.360 §8; 2001 c.656 §2]

396.565 Disposal of property. The Oregon Military Department may donate, exchange or otherwise dispose of property not required for the current or anticipated needs of the
Oregon
Military
Museum
. Disposal shall be made in a manner appropriate to the historic or intrinsic value of the property and shall be performed to engender goodwill and to improve the museum. [1977 c.118 §3; 1989 c.360 §9; 2001 c.656 §3]

_______________



Chapter 397

Chapter 397 - (Former Provisions)

National Guard

NATIONAL GUARD

MILITARY AFFAIRS; EMERGENCY SERVICES

Note: 397.005, 397.010, 397.015, 397.020, 397.025, 397.030, 397.035, 397.040, 397.045, 397.050, 397.055, 397.060, 397.065, 397.070, 397.075, 397.080, 397.085, 397.090, 397.095, 397.100, 397.105, 397.110, 397.115, 397.120, 397.125, 397.130, 397.135, 397.140, 397.145, 397.150, 397.155, 397.160, 397.165, 397.170, 397.175, 397.180, 397.185, 397.190, 397.195, 397.200, 397.205, 397.210, 397.215, 397.220, 397.225, 397.230, 397.235, 397.240, 397.245, 397.250, 397.255, 397.260, 397.265, 397.270, 397.275, 397.280, 397.285, 397.290, 397.295, 397.300 (Amended by 1953 c.160 §3), 397.305, 397.310, 397.315, 397.320, 397.325, 397.340, 397.345, 397.350, 397.355, 397.360, 397.365, 397.370, 397.371 (1953 c.340 §1), 397.372 (1953 c.340 §§2,3,5,6; 1961 c.147 §1), 397.373 (1953 c.340 §4), 397.374 (1953 c.340 §6; 1961 c.147 §2), 397.375, 397.380, 397.383 (1953 c.289 §2; subsection (2) enacted as 1955 c.351 §2), 397.385, 397.390, 397.395, 397.400, 397.405, 397.410, 397.415, 397.420, 397.425, 397.430 (1955 c.350 §2), 397.435 (1955 c.350 §3), 397.440 (1955 c.350 §4), 397.505, 397.510, 397.515, 397.520, 397.525, 397.530, 397.535, 397.540, 397.545, 397.550, 397.555, 397.560, 397.565, 397.570, 397.575, 397.580, 397.585, 397.590, 397.595 (amended by 1955 c.350 §1), 397.600, 397.605, 397.610, 397.615 and 397.990, all relating to the National Guard, repealed by 1961 c.454 §213.

_______________



Chapter 398

Chapter 398 Â Military Justice

2007 EDITION

MILITARY JUSTICE

MILITARY AFFAIRS; EMERGENCY SERVICES

GENERAL PROVISIONS

398.002Â Â Â Â  Definitions for this chapter and ORS 396.120, 396.145, 399.205 and 399.515

398.004Â Â Â Â  Persons subject to this chapter

398.006Â Â Â Â  Jurisdiction to try certain personnel

398.008Â Â Â Â  Dismissal of commissioned officer

398.010Â Â Â Â  Territorial applicability of this chapter

398.012Â Â Â Â  Judge advocates and legal officers

398.014Â Â Â Â  Presentment of Class A felony charges to civilian authority

APPREHENSION AND RESTRAINT

398.052Â Â Â Â  ÂApprehensionÂ defined; quelling of disorders

398.054Â Â Â Â  Apprehension of deserters

398.056Â Â Â Â  Imposition of restraint; ÂarrestÂ and ÂconfinementÂ defined

398.058Â Â Â Â  Restraint of priority prisoners; notice of charges; speedy disposition; conditional release

398.060Â Â Â Â  Place of confinement

398.062Â Â Â Â  Receiving prisoners; report to commanding officer

398.065Â Â Â Â  Punishment prohibited before trial

398.066Â Â Â Â  Delivery of offenders to civil authorities; redelivery to military authority

398.068Â Â Â Â  Confinement pending trial for failure to appear

NONJUDICIAL PUNISHMENT

398.083Â Â Â Â  Imposition and enforcement of disciplinary punishment without court-martial

COURTS-MARTIAL JURISDICTION

398.102Â Â Â Â  Courts-martial of organized militia not in federal service; composition

398.104Â Â Â Â  Jurisdiction of courts-martial of each component

398.106Â Â Â Â  Jurisdiction of general courts-martial

398.108Â Â Â Â  Jurisdiction of special courts-martial

398.110Â Â Â Â  Jurisdiction of summary courts-martial

398.112Â Â Â Â  Sentences to be approved by Governor or Adjutant General

398.114Â Â Â Â  When complete record of proceedings and testimony required

398.116Â Â Â Â  Authorized sentence of general or special court-martial after declaration of war prior to jurisdiction of Uniform Code of Military Justice

398.118Â Â Â Â  Commutations and pardons granted by Governor; remittance of forfeitures and fines

398.120Â Â Â Â  Application for commutation or pardon

APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

398.126Â Â Â Â  Convening general courts-martial

398.128Â Â Â Â  Convening special courts-martial

398.130Â Â Â Â  Convening summary courts-martial

398.132Â Â Â Â  Who may serve on courts-martial

398.135Â Â Â Â  Detail of military judge

398.136Â Â Â Â  Detail of trial counsel and defense counsel

398.138Â Â Â Â  Detail or employment of reporters and interpreters

398.140Â Â Â Â  Absent and additional members; effect of absences on trial

PRETRIAL PROCEDURE

398.162Â Â Â Â  Charges and specifications

398.164Â Â Â Â  Compulsory self-incrimination and immaterial and degrading evidence prohibited

398.166Â Â Â Â  Investigation

398.168Â Â Â Â  Forwarding of charges

398.170Â Â Â Â  Advice of State Judge Advocate; reference for trial; formal corrections

398.172Â Â Â Â  Service of charges

TRIAL PROCEDURE

398.202Â Â Â Â  Procedural regulations

398.204Â Â Â Â  Unlawfully influencing action of court

398.206Â Â Â Â  Duties of trial counsel and defense counsel

398.209Â Â Â Â  Court sessions

398.210Â Â Â Â  Continuances

398.212Â Â Â Â  Challenges

398.214Â Â Â Â  Oaths

398.216Â Â Â Â  Statute of limitation

398.218Â Â Â Â  Former jeopardy

398.220Â Â Â Â  Pleas of accused

398.222Â Â Â Â
Opportunity
to obtain witnesses and evidence

398.224Â Â Â Â  Refusal to appear or testify

398.226Â Â Â Â  Contempt

398.228Â Â Â Â  Depositions

398.230Â Â Â Â  Admissibility of records of courts of inquiry

398.232Â Â Â Â  Voting and rulings

398.234Â Â Â Â  Number of votes required

398.236Â Â Â Â  Court to announce action

398.238Â Â Â Â  Record of trial

SENTENCES

398.252Â Â Â Â  Cruel and unusual punishments prohibited

398.254Â Â Â Â  Punishments limited

398.256Â Â Â Â  Effective date of sentence

398.258Â Â Â Â  Execution of confinement

REVIEW OF COURTS-MARTIAL

398.272Â Â Â Â  Approval and execution or suspension of sentence

398.274Â Â Â Â  Initial review and action on trial record

398.276Â Â Â Â  Reconsideration and revision of courtÂs ruling

398.278Â Â Â Â  Rehearings

398.280Â Â Â Â  Approval by convening authority

398.282Â Â Â Â  Review of records; disposition

398.284Â Â Â Â  Error of law; lesser included offense

398.286Â Â Â Â  Review counsel

398.288Â Â Â Â  Vacation of suspension

398.290Â Â Â Â  Petition for new trial

398.292Â Â Â Â  Remission and suspension

398.294Â Â Â Â  Restoration

398.296Â Â Â Â  Finality of proceedings, findings and sentences

PUNITIVE PROVISIONS

398.302Â Â Â Â  When persons may be tried or punished

398.304Â Â Â Â  Principals

398.306Â Â Â Â  Accessory after fact

398.308Â Â Â Â  Conviction of lesser included offense

398.310Â Â Â Â  Attempts

398.312Â Â Â Â  Conspiracy

398.314Â Â Â Â  Solicitation

398.316Â Â Â Â  Fraudulent enlistment, appointment or separation

398.318Â Â Â Â  Unlawful enlistment, appointment or separation

398.320Â Â Â Â  Desertion

398.322Â Â Â Â  Absence without leave

398.324Â Â Â Â  Failure to make required move

398.326Â Â Â Â  Contempt toward officials

398.328Â Â Â Â  Disrespect toward superior commissioned officer

398.330Â Â Â Â  Assaulting or willfully disobeying superior commissioned officer

398.332Â Â Â Â  Insubordinate conduct toward warrant officer or noncommissioned officer

398.334Â Â Â Â  Failure to obey order or regulation

398.336Â Â Â Â  Cruelty and maltreatment

398.338Â Â Â Â  Mutiny or sedition

398.340Â Â Â Â  Resistance, breach of arrest and escape

398.342Â Â Â Â  Releasing prisoner without proper authority

398.344Â Â Â Â  Unlawful detention

398.346Â Â Â Â  Noncompliance with procedural rules

398.348Â Â Â Â  Misbehavior before enemy

398.350Â Â Â Â  Subordinate compelling surrender

398.352Â Â Â Â  Improper use of countersign

398.354Â Â Â Â  Forcing safeguard

398.356Â Â Â Â  Captured or abandoned property

398.358Â Â Â Â  Aiding enemy

398.360Â Â Â Â  Misconduct as prisoner

398.362Â Â Â Â  False official statements

398.366Â Â Â Â  Loss, damage, destruction or wrongful disposition of military property

398.368Â Â Â Â  Waste, spoilage or destruction of property other than military

398.370Â Â Â Â  Improper hazarding of vessel

398.372Â Â Â Â  Driving while drunk

398.374Â Â Â Â  Drunk on duty

398.375Â Â Â Â  Sentinel or lookout drunk or sleeping on post; leaving before relief

398.378Â Â Â Â  Malingering

398.380Â Â Â Â  Riot or breach of peace

398.384Â Â Â Â  Stealing goods

398.386Â Â Â Â  Perjury

398.388Â Â Â Â  Frauds against government

398.391Â Â Â Â  Controlled substances

398.393Â Â Â Â  Dueling; failure to report dueling

398.394Â Â Â Â  Provoking or reproachful words or gestures

398.395Â Â Â Â  Insufficient funds or credit

398.397Â Â Â Â  Unlawful force or violence

398.399Â Â Â Â  Conduct unbecoming officer

398.400Â Â Â Â  Conduct to prejudice of good order and discipline; limits to jurisdiction of courts-martial

MISCELLANEOUS PROVISIONS

398.402Â Â Â Â  Courts of inquiry

398.404Â Â Â Â  Redress of injuries to property

398.406Â Â Â Â  Execution of process and sentence

398.408Â Â Â Â  Process of military courts

398.410Â Â Â Â  Payment of fines and disposition thereof

398.412Â Â Â Â  Immunity for action of military courts

398.414Â Â Â Â  Presumption of jurisdiction

398.416Â Â Â Â  Delegation of authority by Governor

398.418Â Â Â Â  Payment of expenses

398.420Â Â Â Â  Armed Forces Court of Appeals for
Oregon

GENERAL PROVISIONS

Â Â Â Â Â  398.002 Definitions for this chapter and ORS 396.120, 396.145, 399.205 and 399.515. As used in this chapter and ORS 396.120, 396.145, 399.205 and 399.515, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccuserÂ means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, or any other person who has an interest other than an official interest in the prosecution of the accused.

Â Â Â Â Â  (2) ÂActive state dutyÂ means full-time duty in the active military service of the state under an order of the Governor issued under authority vested in the Governor by law, and includes travel to and from such duty. The term Âactive state dutyÂ also includes all Oregon National Guard personnel serving on active duty under Title 32 U.S.C. 502 (f).

Â Â Â Â Â  (3) ÂCommanding officerÂ includes only commissioned officers in positions of command.

Â Â Â Â Â  (4) ÂCommissioned officerÂ includes a commissioned warrant officer.

Â Â Â Â Â  (5) ÂComponentÂ includes the Army National Guard, the Air National Guard and the Oregon State Defense Force.

Â Â Â Â Â  (6) ÂConfining authorityÂ means the Governor, a military court or a convening authority or commanding officer designated by the Adjutant General.

Â Â Â Â Â  (7) ÂConvening authorityÂ means a person authorized under this chapter to convene a court-martial.

Â Â Â Â Â  (8) ÂDuty status other than active state dutyÂ means any drill periods and such other training or service, other than active state duty, as may be required under state or federal laws, regulations or orders, and travel to and from such duty.

Â Â Â Â Â  (9) ÂEnlisted memberÂ means a person in an enlisted grade.

Â Â Â Â Â  (10) ÂGradeÂ means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation.

Â Â Â Â Â  (11) ÂJudge advocateÂ means the State Judge Advocate or an Assistant State Judge Advocate.

Â Â Â Â Â  (12) ÂMilitaryÂ refers to any or all of the armed forces.

Â Â Â Â Â  (13) ÂMilitary courtÂ means a court-martial, a court of inquiry or a provost court.

Â Â Â Â Â  (14) ÂMilitary judgeÂ means an official of a general or special court-martial detailed in accordance with ORS 398.135.

Â Â Â Â Â  (15) ÂOfficerÂ means commissioned or warrant officer.

Â Â Â Â Â  (16) ÂOrganized militiaÂ means the organized militia described in ORS 396.105.

Â Â Â Â Â  (17) ÂRankÂ means the order of precedence among members of the armed forces.

Â Â Â Â Â  (18) ÂRecord,Â when used in connection with the proceedings of a court-martial, means:

Â Â Â Â Â  (a) An official written transcript, written summary or other writing relating to the proceedings; or

Â Â Â Â Â  (b) An official audiotape, videotape or similar material from which sound or sound and visual images depicting the proceedings may be reproduced.

Â Â Â Â Â  (19) ÂState Judge AdvocateÂ means the commissioned officer responsible for supervising the administration of military justice and general military legal matters in the organized militia.

Â Â Â Â Â  (20) ÂSuperior commissioned officerÂ means a commissioned officer superior in rank or command.

Â Â Â Â Â  (21) ÂUniform Code of Military JusticeÂ means chapter 47 (commencing with section 801) of Title 10 of the United States Code and regulations adopted thereunder, together with the Manual for Courts-Martial, United States, 1984 (Executive Order 12473 of July 13, 1984, as amended). [1961 c.454 Â§78; 1975 c.719 Â§1; 1985 c.682 Â§14; 1989 c.361 Â§5; 2005 c.512 Â§5]

Â Â Â Â Â  398.004 Persons subject to this chapter. The following persons who are not in federal service are subject to this chapter:

Â Â Â Â Â  (1) Members of the organized militia.

Â Â Â Â Â  (2) All other persons lawfully ordered to duty in or with the organized militia, from the dates they are required by the terms of the order or other directive to obey the same. [1961 c.454 Â§79]

Â Â Â Â Â  398.006 Jurisdiction to try certain personnel. (1) Each person discharged from the organized militia who is later charged with having fraudulently obtained the discharge of the person is, subject to ORS 398.216, subject to trial by court-martial on that charge and is after apprehension subject to this chapter while in the custody of the military for that trial. Upon conviction of that charge the person is subject to trial by court-martial for all offenses under this chapter committed before the fraudulent discharge.

Â Â Â Â Â  (2) No person who has deserted from the organized militia may be relieved from amenability to the jurisdiction of this chapter by virtue of a separation from any later period of service. [1961 c.454 Â§80]

Â Â Â Â Â  398.008 Dismissal of commissioned officer. (1) If any commissioned officer dismissed by order of the Governor makes a written application for trial by court-martial, setting forth under oath that the officer has been wrongfully dismissed, the Governor or the Adjutant General, as soon as practicable shall convene a general court-martial to try that officer on the charges on which the officer was dismissed. A court-martial so convened has jurisdiction to try the dismissed officer on those charges, and the officer shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which the officer is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal; but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

Â Â Â Â Â  (2) If the Governor or the Adjutant General fails to convene a general court-martial within six months from the presentation of an application for trial under this chapter, the Adjutant General shall substitute for the dismissal ordered by the Governor a form of discharge authorized for administrative issue.

Â Â Â Â Â  (3) If a discharge is substituted for a dismissal under this chapter, the Governor alone may reappoint the officer to such commissioned grade and with such rank as, in the opinion of the Governor, that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as actual service for all purposes.

Â Â Â Â Â  (4) If an officer is discharged from the organized militia by administrative action or by board proceedings under law, or is dropped from the rolls by order of the Governor, the officer has no right to trial under this section. [1961 c.454 Â§81; 1975 c.719 Â§2; 2005 c.512 Â§6]

Â Â Â Â Â  398.010 Territorial applicability of this chapter. (1) This chapter applies throughout the state. It also applies to all persons otherwise subject to this chapter while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

Â Â Â Â Â  (2) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this chapter as if the proceedings were held inside the state; and offenses committed outside the state may be tried and punished either inside or outside the state. [1961 c.454 Â§82]

Â Â Â Â Â  398.012 Judge advocates and legal officers. (1) The Governor, on the recommendation of the Adjutant General, shall appoint an officer of the organized militia as State Judge Advocate. To be eligible for appointment, an officer must:

Â Â Â Â Â  (a) Be a member in good standing of the Oregon State Bar;

Â Â Â Â Â  (b) Have been a member of the Oregon State Bar for at least five years; and

Â Â Â Â Â  (c) Meet the qualifications for a judge advocate under the Uniform Code of Military Justice.

Â Â Â Â Â  (2) The Adjutant General may appoint as many Assistant State Judge Advocates as the Adjutant General deems necessary. The Assistant State Judge Advocates shall be officers of the organized militia and members of the Oregon State Bar. However, the Adjutant General may appoint temporary Assistant State Judge Advocates for a period not to exceed 12 months. An individual appointed as a temporary Assistant State Judge Advocate shall be an officer of the Oregon State Defense Force and shall be legally trained but is not required to be admitted to the practice of law by the Supreme Court of this state. The legal services performed by temporary Assistant State Judge Advocates shall be limited to those legal services that may be performed by legal assistants consistent with ORS 9.160.

Â Â Â Â Â  (3) The State Judge Advocate or assistants shall make frequent inspections in the field for supervision of the administration of military justice and general military legal matters.

Â Â Â Â Â  (4) Convening authorities shall at all times communicate directly with their staff judge advocate or legal officers in matters relating to the administration of military justice and general military legal matters; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the State Judge Advocate.

Â Â Â Â Â  (5) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel or investigating officer, or who has been a witness for either the prosecution or defense in any case, may not later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

Â Â Â Â Â  (6) A judicial officer, as defined by ORS 1.210, is not prohibited, by reason of holding that office, from performing all acts necessary or incumbent to the authorized exercise of duties as a judge advocate or as a member of the Military Council. [1961 c.454 Â§83; 1975 c.719 Â§3; 1993 c.483 Â§1; 2005 c.512 Â§7]

Â Â Â Â Â  398.014 Presentment of Class A felony charges to civilian authority. (1) A charge against a person subject to this chapter for an offense that is classified as a Class A felony under the Oregon Criminal Code shall first be presented by the convening authority to a prosecuting civilian authority with jurisdiction over the offense for possible prosecution.

Â Â Â Â Â  (2) If the prosecuting civilian authority declines to prosecute or fails to respond within 90 days from presentation of the charge, the charge may then be prosecuted as provided in this chapter. [2005 c.512 Â§33]

APPREHENSION AND RESTRAINT

Â Â Â Â Â  398.052 ÂApprehensionÂ defined; quelling of disorders. (1) Apprehension is the taking of a person into custody.

Â Â Â Â Â  (2) Any person authorized by this chapter and ORS chapters 396 and 399, or by military department regulations issued pursuant thereto, to apprehend persons subject to this chapter, any marshal of a court-martial appointed pursuant to the provisions of this chapter and any peace officer authorized to do so by law may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it.

Â Â Â Â Â  (3) Commissioned officers, warrant officers and noncommissioned officers have authority to quell quarrels, frays and disorders among persons subject to this chapter and to apprehend persons subject to this chapter who take part therein. [1961 c.454 Â§84]

Â Â Â Â Â  398.054 Apprehension of deserters. Any civil officer having authority to apprehend offenders under the laws of the
United States
or of a state, territory, commonwealth or possession, or the
District of Columbia
, may summarily apprehend a deserter from the organized militia and deliver the deserter into the custody of the organized militia. If an offender is apprehended outside the state, the return of the offender to the area must be in accordance with normal extradition procedures or reciprocal agreement. [1961 c.454 Â§85]

Â Â Â Â Â  398.056 Imposition of restraint; ÂarrestÂ and ÂconfinementÂ defined. (1) Arrest is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. Confinement is the physical restraint of a person.

Â Â Â Â Â  (2) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an oral or written order, delivered in person or through other persons subject to this chapter or through any person authorized by this chapter to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of the command of the officer or subject to the authority of the officer into arrest or confinement.

Â Â Â Â Â  (3) A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority the officer is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

Â Â Â Â Â  (4) No person may be ordered apprehended or into arrest or confinement except for probable cause.

Â Â Â Â Â  (5) Nothing in this section shall be construed to limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified. [1961 c.454 Â§86]

Â Â Â Â Â  398.058 Restraint of priority prisoners; notice of charges; speedy disposition; conditional release. (1)(a) Except as provided in paragraph (b) of this subsection, any person subject to this chapter charged with an offense under this chapter may be ordered, as a priority prisoner, into arrest or confinement, as circumstances may require.

Â Â Â Â Â  (b) A person subject to this chapter charged only with a minor offense normally tried by a summary court-martial or subject to punishment under ORS 398.083 may not ordinarily be placed in confinement.

Â Â Â Â Â  (c) The offense described under ORS 398.322 is not a minor offense for the purposes of this subsection.

Â Â Â Â Â  (2) When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and to try the person or to dismiss the charges and release the person.

Â Â Â Â Â  (3) When a person subject to this chapter is placed in confinement prior to summary court-martial or disposition under ORS 398.083, the person shall be conditionally released pending disposition of the charges.

Â Â Â Â Â  (4) A person described in subsection (3) of this section may be reconfined if the person violates the conditional release. The person violates the conditional release if the person fails to attend drill periods, periods of active duty training, annual training, other periods determined by the confining authority or hearings related to the pending charges or other conditions imposed by the confining authority.

Â Â Â Â Â  (5) As used in this section, Âpriority prisonerÂ means a person subject to this chapter who:

Â Â Â Â Â  (a) Has been ordered into confinement by a confining authority;

Â Â Â Â Â  (b) Is received by a keeper, officer, warden or other person in charge of the county jail, penitentiary, prison or other facility in which the person has been ordered confined; and

Â Â Â Â Â  (c) May be released only upon order of the confining authority. [1961 c.454 Â§87; 1975 c.719 Â§4; 2005 c.512 Â§8]

Â Â Â Â Â  398.060 Place of confinement. (1) Confinement other than in an authorized military confinement facility, whether before, during or after trial by a military court, shall be executed in county jails, penitentiaries or prisons designated by the Governor or by such persons as the Governor may authorize to act.

Â Â Â Â Â  (2) If no designation is made under subsection (1) of this section, the person shall be confined in a county jail.

Â Â Â Â Â  (3) Confinement under this section shall be without requirement of payment of any fee or charge for confining the person. [1961 c.454 Â§88; 2005 c.512 Â§9]

Â Â Â Â Â  398.062 Receiving prisoners; report to commanding officer. (1) A warden, keeper or officer of a county jail, penitentiary or prison designated under ORS 398.060, may not refuse to receive or keep any prisoner committed to the charge of the person, when the committing person furnishes a statement, signed by the committing person, of the offense charged against the prisoner.

Â Â Â Â Â  (2) Every warden, keeper or officer of a county jail, penitentiary or prison designated under ORS 398.060, to whose charge a prisoner is committed shall, within 24 hours after that commitment, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment. [1961 c.454 Â§89; 2005 c.512 Â§36]

Â Â Â Â Â  398.064 [1961 c.454 Â§90; repealed by 1985 c.682 Â§53]

Â Â Â Â Â  398.065 Punishment prohibited before trial. A person, while being held for trial, may not be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed be any more rigorous than the circumstances required to insure the personÂs presence, but the person may be subjected to minor punishment during that period for infractions of discipline. [1985 c.682 Â§2]

Â Â Â Â Â  398.066 Delivery of offenders to civil authorities; redelivery to military authority. (1) Under such military department regulations as may be prescribed under this chapter and ORS chapters 396 and 399, a person on active state duty subject to this chapter who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

Â Â Â Â Â  (2) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to military custody for the completion of the sentence of the offender. [1961 c.454 Â§91]

Â Â Â Â Â  398.068 Confinement pending trial for failure to appear. When an accused person shall have been arrested for failure to appear before a court-martial for trial, the military judge, the president of a court-martial or a summary court officer to whom the charges have been referred for trial may issue a commitment for confinement of such person pending trial, subject to the prior approval of the State Judge Advocate. No person shall be kept in confinement pending trial longer than seven days. [1985 c.682 Â§11]

Â Â Â Â Â  398.082 [1961 c.454 Â§92; repealed by 1975 c.719 Â§5 (398.083 enacted in lieu of 398.082)]

NONJUDICIAL PUNISHMENT

Â Â Â Â Â  398.083 Imposition and enforcement of disciplinary punishment without court-martial. (1) Under such regulations as may be prescribed by the Governor or the Adjutant General, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon such a demand. However, punishment may not be imposed upon any member of the organized militia under this section if the member has, before the imposition of such punishment demanded trial by court-martial in lieu of such punishment. Regulations may be prescribed by the Governor or the Adjutant General with respect to the suspension of punishments authorized under this section. If authorized by regulations prescribed by the Governor or the Adjutant General, the Governor, the Adjutant General or an officer of a general rank in command may delegate powers under this section to a principal assistant who is a member of the organized militia.

Â Â Â Â Â  (2) Subject to subsection (1) of this section, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

Â Â Â Â Â  (a) Upon officers of the command:

Â Â Â Â Â  (A) Restriction to certain specified limits, with or without suspension from duty, for not more than 30 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (B) If imposed by the Governor, the Adjutant General or an officer of a general rank in command:

Â Â Â Â Â  (i) Arrest in quarters for not more than 30 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (ii) Forfeiture of not more than one-half of one monthÂs active duty base pay for two months.

Â Â Â Â Â  (iii) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed.

Â Â Â Â Â  (iv) Detention of not more than one-half of one monthÂs active duty base pay for three months.

Â Â Â Â Â  (b) Upon other military personnel of the command:

Â Â Â Â Â  (A) Forfeiture of not more than seven daysÂ active duty base pay;

Â Â Â Â Â  (B) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

Â Â Â Â Â  (C) Extra duties, including fatigue or other duties, not to exceed two hours per day, including holidays, for not more than 14 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (D) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (E) Correctional custody for not more than seven consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (F) Detention of not more than 14 daysÂ active duty base pay; or

Â Â Â Â Â  (G) If imposed by an officer of the grade of major or above:

Â Â Â Â Â  (i) Forfeiture of not more than one-half of one monthÂs active duty base pay for two months;

Â Â Â Â Â  (ii) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

Â Â Â Â Â  (iii) Extra duties, including fatigue or other duties, not to exceed two hours per day, including holidays, for not more than 45 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (iv) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed;

Â Â Â Â Â  (v) Correctional custody for not more than seven consecutive duty or drill days, the punishment to be completed within 90 days of the date punishment was imposed; or

Â Â Â Â Â  (vi) Detention of not more than one-half of one monthÂs active duty base pay for three months.

Â Â Â Â Â  (3) No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in excess of the maximum amount that may be imposed for each. When any of those punishments are combined to run consecutively, there must be an apportionment.

Â Â Â Â Â  (4) An officer in charge may impose upon enlisted members assigned to the unit of which the officer is in charge such of the punishments authorized under subsection (2)(b)(A), (B), (C), (D), (E) and (F) of this section as the Governor may specifically prescribe by regulation.

Â Â Â Â Â  (5) The officer who imposes the punishments authorized under subsection (2) of this section, or a successor in command, may, at any time, suspend probationally a reduction in grade or a forfeiture imposed under subsection (2) of this section, whether or not executed. In addition, such officer may, at any time, remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges and property affected. The officer may also mitigate reduction in grade to forfeiture of active duty base pay. When mitigating an arrest in quarters to restriction or extra duties to restriction, the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of active duty base pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

Â Â Â Â Â  (6) A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection (5) of this section by the officer who imposed the punishment. Before acting on an appeal from any of the following punishments, the authority who is to act on the appeal shall refer the case to a staff judge advocate or legal officer for consideration and advice:

Â Â Â Â Â  (a) Arrest in quarters for more than seven days;

Â Â Â Â Â  (b) Correctional custody for more than seven consecutive duty or drill days;

Â Â Â Â Â  (c) Forfeiture of more than seven daysÂ active duty base pay;

Â Â Â Â Â  (d) Reduction of one or more pay grades from the fourth or a higher pay grade;

Â Â Â Â Â  (e) Extra duties for more than 14 consecutive drill or duty days;

Â Â Â Â Â  (f) Restriction for more than 14 consecutive drill or duty days; or

Â Â Â Â Â  (g) Detention of more than 14 daysÂ active duty base pay.

Â Â Â Â Â  (7) Except as provided in subsection (6) of this section, before acting on an appeal from any punishment imposed under subsection (2) of this section, the authority who is to act on the appeal may refer the case to a staff judge advocate or legal officer for consideration and advice.

Â Â Â Â Â  (8) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or other legal proceeding for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

Â Â Â Â Â  (9) Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

Â Â Â Â Â  (10) The Governor or the Adjutant General may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing. [1975 c.719 Â§6 (enacted in lieu of 398.082); 1985 c.682 Â§15; 2005 c.512 Â§10]

COURTS-MARTIAL JURISDICTION

Â Â Â Â Â  398.102 Courts-martial of organized militia not in federal service; composition. (1) In the organized militia not in federal service, there are general, special and summary courts-martial constituted like similar courts of the army and air force. They have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures provided for those courts as far as applicable, except as otherwise provided in this chapter.

Â Â Â Â Â  (2) The three kinds of courts-martial shall be constituted as follows:

Â Â Â Â Â  (a) General courts-martial, consisting of:

Â Â Â Â Â  (A) A military judge and not less than five members; or

Â Â Â Â Â  (B) Only a military judge, if before the court is assembled, the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

Â Â Â Â Â  (b) Special courts-martial, consisting of:

Â Â Â Â Â  (A) Not less than three members; or

Â Â Â Â Â  (B) A military judge and not less than three members; or

Â Â Â Â Â  (C) Only a military judge, if one has been detailed to the court, and the accused under the same conditions prescribed in paragraph (a)(B) of this subsection so requests.

Â Â Â Â Â  (c) Summary courts-martial, consisting of one commissioned officer. [1961 c.454 Â§93; 1975 c.719 Â§7; 1985 c.682 Â§16]

Â Â Â Â Â  398.104 Jurisdiction of courts-martial of each component. Each component of the organized militia has court-martial jurisdiction over all persons subject to this chapter. The exercise of jurisdiction by one component over personnel of another component shall be in accordance with military department regulations prescribed by the Governor under ORS 396.125 or by the Adjutant General under ORS 396.160. [1961 c.454 Â§94; 1975 c.719 Â§8; 2005 c.512 Â§11]

Â Â Â Â Â  398.106 Jurisdiction of general courts-martial. Subject to ORS 398.104, general courts-martial have jurisdiction to try persons subject to this chapter for any offense made punishable by this chapter and may, under such limitations as the Governor or the Adjutant General may prescribe, impose any of the following punishments:

Â Â Â Â Â  (1) A fine of not more than $500 for each offense or forfeiture of up to two-thirds of one monthÂs active duty base pay and allowances for up to three months, whichever is greater;

Â Â Â Â Â  (2) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (3) Dishonorable discharge, bad-conduct discharge or dismissal;

Â Â Â Â Â  (4) Reprimand;

Â Â Â Â Â  (5) Reduction of an enlisted member to the lowest or any intermediate enlisted grade;

Â Â Â Â Â  (6) Confinement for not more than 365 days for each offense; or

Â Â Â Â Â  (7) Any combination of these punishments. [1961 c.454 Â§95; 1975 c.719 Â§9; 1985 c.682 Â§17; 1999 c.157 Â§1; 2005 c.512 Â§12]

Â Â Â Â Â  398.108 Jurisdiction of special courts-martial. (1) Subject to ORS 398.104, special courts-martial have jurisdiction to try persons other than officers for any offense made punishable by this chapter.

Â Â Â Â Â  (2) A special court-martial may, under such limitations as the Governor or the Adjutant General may prescribe, impose any of the following punishments:

Â Â Â Â Â  (a) A fine of not more than $250 for each offense or forfeiture of up to one-half of one monthÂs active duty base pay and allowances for up to three months, whichever is greater;

Â Â Â Â Â  (b) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (c) Bad-conduct discharge;

Â Â Â Â Â  (d) Reprimand;

Â Â Â Â Â  (e) Reduction of an enlisted member to the lowest or any intermediate enlisted grade;

Â Â Â Â Â  (f) Confinement for not more than 365 days for each offense; or

Â Â Â Â Â  (g) Any combination of these punishments. [1961 c.454 Â§96; 1975 c.719 Â§10; 1985 c.682 Â§18; 1999 c.157 Â§2; 2005 c.512 Â§13]

Â Â Â Â Â  398.110 Jurisdiction of summary courts-martial. (1) Subject to ORS 398.104, summary courts-martial have jurisdiction to try persons other than officers for any offense made punishable by this chapter.

Â Â Â Â Â  (2) A person with respect to whom summary courts-martial have jurisdiction may not be brought to trial before a summary court-martial if the person objects. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial, as may be appropriate.

Â Â Â Â Â  (3) A summary court-martial may impose the following punishments:

Â Â Â Â Â  (a) For an enlisted member in a pay grade of E-4 or lower, reduction to the lowest or any intermediate pay grade and rank;

Â Â Â Â Â  (b) For a noncommissioned officer, reduction to the next lower pay grade and rank;

Â Â Â Â Â  (c) Forfeiture of pay and allowances during any period of confinement;

Â Â Â Â Â  (d) Forfeiture of up to two-thirds of one monthÂs active duty base pay;

Â Â Â Â Â  (e) A fine not exceeding $25 for each offense;

Â Â Â Â Â  (f) Confinement not exceeding 30 days; or

Â Â Â Â Â  (g) Any combination of these punishments. [1961 c.454 Â§97; 1975 c.719 Â§11; 1985 c.682 Â§19; 1999 c.157 Â§3; 2005 c.512 Â§14]

Â Â Â Â Â  398.112 Sentences to be approved by Governor or Adjutant General. In the organized militia not in federal service:

Â Â Â Â Â  (1) A sentence of dismissal or dishonorable discharge may not be executed until the sentence is approved by the Governor; and

Â Â Â Â Â  (2) A sentence of bad-conduct discharge may not be executed until the sentence is approved by the Adjutant General. [1961 c.454 Â§98; 1999 c.157 Â§4; 2005 c.512 Â§15]

Â Â Â Â Â  398.114 When complete record of proceedings and testimony required. A dishonorable discharge or dismissal shall not be adjudged by any court-martial unless a complete record of the proceedings and testimony before the court has been made. [1961 c.454 Â§99; 1985 c.682 Â§20]

Â Â Â Â Â  398.116 Authorized sentence of general or special court-martial after declaration of war prior to jurisdiction of Uniform Code of Military Justice. A general or special court-martial convened for the trial of a person charged with committing an offense after the declaration of a war or national emergency and before the time when the person is brought under the jurisdiction of the Uniform Code of Military Justice, may, upon conviction, adjudge such punishment as may be appropriate, except that it may not exceed that authorized for a similar offense by the Uniform Code of Military Justice. [1961 c.454 Â§100; 2005 c.512 Â§37]

Â Â Â Â Â  398.118 Commutations and pardons granted by Governor; remittance of forfeitures and fines. Upon the conditions and with the restrictions and limitations as the Governor thinks proper, the Governor may grant commutations and pardons for all punishments imposed under this chapter by a general court-martial or a special court-martial and may remit all forfeitures and fines imposed under ORS 398.106 or 398.108. [2005 c.512 Â§17]

Â Â Â Â Â  398.120 Application for commutation or pardon. (1) When a person subject to this chapter makes an application for commutation or pardon to the Governor, a copy of the application, signed by the applicant and stating fully the grounds of the application, shall be served by the applicant upon:

Â Â Â Â Â  (a) The convening authority; and

Â Â Â Â Â  (b) If the applicant is in confinement, the person in charge of the place of confinement.

Â Â Â Â Â  (2) The applicant shall present to the Governor proof by affidavit of the service.

Â Â Â Â Â  (3) Upon receiving a copy of the application for commutation or pardon, the convening authority shall provide to the Governor, as soon as practicable, the information and records relating to the case as the Governor may request and any other information and records relating to the case that the convening authority considers relevant to the issue of commutation or pardon.

Â Â Â Â Â  (4) Following receipt by the Governor of an application for commutation or pardon, the Governor may not grant the application for at least 30 days. Upon the expiration of 180 days following receipt of an application, if the Governor has not granted the commutation or pardon applied for, the application shall lapse. Any further proceedings for commutation or pardon in the case shall be pursuant only to further application and service. [2005 c.512 Â§18]

APPOINTMENT AND COMPOSITION OF COURTS-MARTIAL

Â Â Â Â Â  398.126 Convening general courts-martial. In the organized militia not in federal service, general courts-martial may be convened by the Governor or by the Adjutant General. [1961 c.454 Â§101; 2005 c.512 Â§19]

Â Â Â Â Â  398.128 Convening special courts-martial. In the organized militia not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron or other detached command, may convene special courts-martial. Special courts-martial may also be convened by superior authority. When any such officer is an accuser, the court shall be convened by superior competent authority. [1961 c.454 Â§102]

Â Â Â Â Â  398.130 Convening summary courts-martial. (1) In the organized militia not in federal service, the commanding officer of a garrison, fort, post, camp, air base, auxiliary air base or other place where troops are on duty, or of a brigade, regiment, wing, group, detached battalion, separate squadron or other detached command, may convene a summary court-martial.

Â Â Â Â Â  (2) When only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by such authority. [1961 c.454 Â§103; 1985 c.682 Â§21]

Â Â Â Â Â  398.132 Who may serve on courts-martial. (1) Any commissioned officer of the organized militia is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

Â Â Â Â Â  (2) Any warrant officer of the organized militia is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such courts for trial.

Â Â Â Â Â  (3)(a) Any enlisted member of the organized militia who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but shall serve as a member of a court only if, before the conclusion of a session called by the military judge under ORS 398.209, prior to trial or, in the absence of such a session, at least 30 days before the court is assembled for the trial of the accused, the accused personally or through counsel has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

Â Â Â Â Â  (b) As used in this subsection, ÂunitÂ means any regularly organized body of the organized militia not larger than a company, a squadron or a corresponding body.

Â Â Â Â Â  (4)(a) When it can be avoided, no person subject to this chapter shall be tried by a court-martial any member of which is junior to the person in rank or grade.

Â Â Â Â Â  (b) When convening a court-martial, the convening authority shall detail as members thereof such members of the organized militia as, in the opinion of the convening authority, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the organized militia is eligible to serve as a member of a general or special court-martial when the member is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

Â Â Â Â Â  (5) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case. The convening authority may delegate any authority under this subsection to the State Judge Advocate or designee. [1961 c.454 Â§104; 1975 c.719 Â§12; 1985 c.682 Â§22; 2003 c.14 Â§171; 2005 c.512 Â§20]

Â Â Â Â Â  398.134 [1961 c.454 Â§105; repealed by 1975 c.719 Â§13 (398.135 enacted in lieu of 398.134)]

Â Â Â Â Â  398.135 Detail of military judge. (1) The authority convening a general court-martial or the State Judge Advocate shall detail a military judge to the general court-martial. Subject to regulations issued by the Governor or the Adjutant General, the authority convening a special court-martial or the State Judge Advocate may detail a military judge to the special court-martial. A military judge shall preside over each open session of the court-martial to which the judge has been detailed.

Â Â Â Â Â  (2) A military judge shall be a commissioned officer of the organized militia or of any of the Armed Forces of the United States, be a member of the bar of the highest court of a state or a member of the bar of a federal court and be certified to be qualified for such duty by the State Judge Advocate.

Â Â Â Â Â  (3) The military judge of a general or special court-martial shall be designated by the State Judge Advocate, or designee, for detail by the convening authority, and, unless the court-martial was convened by the Governor or the Adjutant General, neither the convening authority nor any member of the staff of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

Â Â Â Â Â  (4) A person is not eligible to act as a military judge in a case if the person is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

Â Â Â Â Â  (5) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel, nor may the military judge vote with members of the court. [1975 c.719 Â§14 (enacted in lieu of 398.134); 1985 c.682 Â§23; 1999 c.94 Â§1; 2005 c.512 Â§21]

Â Â Â Â Â  398.136 Detail of trial counsel and defense counsel. (1) For each general and special court-martial the staff judge advocate for the unit, command or organization shall detail trial counsel and such assistants as the staff judge advocate considers appropriate. The State Judge Advocate shall detail defense counsel. A person who has acted as investigating officer, military judge or court member in any case may not act later as trial counsel, assistant trial counsel or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. A person who has acted for the prosecution may not act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.

Â Â Â Â Â  (2) Trial counsel or defense counsel detailed for a general court-martial must be:

Â Â Â Â Â  (a) A judge advocate qualified under the Uniform Code of Military Justice; or

Â Â Â Â Â  (b) A person who is:

Â Â Â Â Â  (A) A member of the Oregon State Bar, or a member of the bar of a federal court or an attorney allowed under ORS 9.241 to practice before a court of this state; and

Â Â Â Â Â  (B) Certified as competent to perform such duties by the State Judge Advocate.

Â Â Â Â Â  (3) In the case of a special court-martial:

Â Â Â Â Â  (a) If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the State Judge Advocate must be a person similarly qualified; and

Â Â Â Â Â  (b) If the trial counsel is a member of the Oregon State Bar, the defense counsel detailed by the State Judge Advocate must have the same qualifications. [1961 c.454 Â§106; 1975 c.719 Â§15; 1985 c.682 Â§24; 1999 c.94 Â§2; 2005 c.512 Â§22]

Â Â Â Â Â  398.138 Detail or employment of reporters and interpreters. Under such regulations as the Governor may prescribe:

Â Â Â Â Â  (1) Qualified court reporters shall be detailed or employed for each general or special court-martial or court of inquiry to record the proceedings of and testimony taken before that court.

Â Â Â Â Â  (2) Interpreters may be detailed or employed for each general or special court-martial or court of inquiry to interpret for the court. [1961 c.454 Â§107; 1985 c.682 Â§25; 1999 c.94 Â§3]

Â Â Â Â Â  398.140 Absent and additional members; effect of absences on trial. (1) No member of a general or special court-martial shall be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as a result of a challenge or by order of the convening authority for good cause.

Â Â Â Â Â  (2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

Â Â Â Â Â  (3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than three members. When the new members have been sworn, the trial shall proceed as if no evidence has previously been introduced, unless a verbatim record of the testimony of previously examined witnesses or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused and counsel for both sides.

Â Â Â Â Â  (4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge or for other good cause, the trial shall proceed, subject to any applicable conditions of ORS 398.102 after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused and counsel for both sides. [1961 c.454 Â§108; 1975 c.719 Â§16]

PRETRIAL PROCEDURE

Â Â Â Â Â  398.162 Charges and specifications. (1) Charges and specifications shall be signed by a person subject to this chapter under oath before a person authorized by ORS 396.120 to administer oaths and shall state:

Â Â Â Â Â  (a) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

Â Â Â Â Â  (b) That they are true in fact to the best of the signerÂs knowledge and belief.

Â Â Â Â Â  (2) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable. [1961 c.454 Â§109; 1985 c.682 Â§26]

Â Â Â Â Â  398.164 Compulsory self-incrimination and immaterial and degrading evidence prohibited. (1) No person subject to this chapter may compel any person to incriminate self or to answer any question the answer to which may tend to incriminate the person.

Â Â Â Â Â  (2) No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing the person of the nature of the accusation and advising the person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

Â Â Â Â Â  (3) No person subject to this chapter may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

Â Â Â Â Â  (4) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence or unlawful inducement may be received in evidence against the person in a trial by court-martial. [1961 c.454 Â§110]

Â Â Â Â Â  398.166 Investigation. (1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

Â Â Â Â Â  (2) The accused shall be advised of the charges and of the right to be represented at that investigation by counsel. Upon request the accused shall be represented by civilian counsel if provided by the accused, or military counsel selected by the accused if such counsel is reasonably available, or by counsel detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation full opportunity shall be given to the accused to cross-examine witnesses if they are available and to present anything in the accusedÂs own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

Â Â Â Â Â  (3) If an investigation of the subject matter of an offense has been conducted before the accused is charged with offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection (2) of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after being informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in behalf of the accused.

Â Â Â Â Â  (4) The requirements of this section are binding on all persons administering this chapter but failure to follow them does not divest a military court of jurisdiction. [1961 c.454 Â§111; 1985 c.682 Â§27]

Â Â Â Â Â  398.168 Forwarding of charges. When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the officer shall report in writing to that person the reasons for delay. [1961 c.454 Â§112; 1975 c.719 Â§17]

Â Â Â Â Â  398.170 Advice of State Judge Advocate; reference for trial; formal corrections. (1) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the State Judge Advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by the State Judge Advocate that:

Â Â Â Â Â  (a) The specification alleges an offense under this chapter;

Â Â Â Â Â  (b) The specification is warranted by the evidence indicated in the report of investigation, if any, under ORS 398.166; and

Â Â Â Â Â  (c) A court-martial has jurisdiction over the accused and the offense.

Â Â Â Â Â  (2) The advice of the State Judge Advocate under subsection (1) of this section with respect to a specification under a charge shall include a written and signed statement by the State Judge Advocate:

Â Â Â Â Â  (a) Expressing conclusions with respect to each matter set forth in subsection (1) of this section; and

Â Â Â Â Â  (b) Recommending action that the convening authority take regarding the specification.

Â Â Â Â Â  (3) If the specification is referred for trial, the recommendation of the State Judge Advocate shall accompany the specification.

Â Â Â Â Â  (4) If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence, may be made. [1961 c.454 Â§113; 1985 c.682 Â§28]

Â Â Â Â Â  398.172 Service of charges. The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person may, against the objection of the person, be brought to trial or be required to participate by self or counsel in a session called by the military judge under ORS 398.209 in a general court-martial within a period of five days after the service of the charges upon the person, or before a special court-martial within a period of three days after the service of the charges upon the person. [1961 c.454 Â§114; 1975 c.719 Â§18]

TRIAL PROCEDURE

Â Â Â Â Â  398.202 Procedural regulations. The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the Governor by military department regulations, which shall, so far as the Governor considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of the state, but which may not be contrary to or inconsistent with this chapter. [1961 c.454 Â§115]

Â Â Â Â Â  398.204 Unlawfully influencing action of court. (1) No authority convening a general, special or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, may censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or the memberÂs functions in the conduct of the proceeding. No person subject to this chapter may attempt to coerce or, by any unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to judicial acts of the authority.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to:

Â Â Â Â Â  (a) General instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; and

Â Â Â Â Â  (b) To statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

Â Â Â Â Â  (3) In the preparation of an effectiveness, fitness or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the organized militia is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the organized militia or in determining whether a member should be retained on active duty, no person subject to this chapter may, in preparing any such report:

Â Â Â Â Â  (a) Consider or evaluate the performance of duty of any such member as a member of a court-martial; or

Â Â Â Â Â  (b) Give a less favorable rating or evaluation of any member of the organized militia because of the zeal with which such member, as counsel, represented any accused before a court-martial. [1961 c.454 Â§116; 1975 c.719 Â§19]

Â Â Â Â Â  398.206 Duties of trial counsel and defense counsel. (1) The trial counsel of a general or special court-martial shall prosecute in the name of the state and shall, under the direction of the court, prepare the record of the proceedings.

Â Â Â Â Â  (2) The accused has the right to be represented in the accusedÂs defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of the accusedÂs own selection if reasonably available, or by the defense counsel detailed under ORS 398.136. Should the accused have counsel of the accusedÂs own selection, the defense counsel and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as associate counsel; otherwise they shall be excused by the military judge or by the president of a court-martial without a military judge.

Â Â Â Â Â  (3) In every court-martial proceeding the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters as defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which defense counsel considers appropriate.

Â Â Â Â Â  (4) An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when qualified to be a trial counsel as required by ORS 398.136, perform any duty imposed by law, regulation or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

Â Â Â Â Â  (5) An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when qualified to be the defense counsel as required by ORS 398.136, perform any duty imposed by law, regulation or the custom of the service upon counsel for the accused. [1961 c.454 Â§117; 1975 c.719 Â§20; 1985 c.682 Â§29]

Â Â Â Â Â  398.208 [1961 c.454 Â§118; repealed by 1975 c.719 Â§21 (398.209 enacted in lieu of 398.208)]

Â Â Â Â Â  398.209 Court sessions. (1) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to ORS 398.172, call the court into session without the presence of the members for the purpose of:

Â Â Â Â Â  (a) Hearing and determining motions, raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

Â Â Â Â Â  (b) Hearing and ruling upon any matter which may be ruled upon by the military judge under this chapter, whether or not the matter is appropriate for later consideration or decision by the members of the court;

Â Â Â Â Â  (c) If permitted by regulations issued by the Governor or the Adjutant General, holding the arraignment and receiving the pleas of the accused; and

Â Â Â Â Â  (d) Performing any other procedural function which may be performed by the military judge under this chapter or under regulations prescribed pursuant to ORS 398.202 and which does not require the presence of the members of the court.

Â Â Â Â Â  (2) These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record.

Â Â Â Â Â  (3) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge. [1975 c.719 Â§22 (enacted in lieu of 398.208); 2005 c.512 Â§38]

Â Â Â Â Â  398.210 Continuances. The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just. [1961 c.454 Â§119; 1975 c.719 Â§23]

Â Â Â Â Â  398.212 Challenges. (1) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

Â Â Â Â Â  (2) Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge may not be challenged except for cause. [1961 c.454 Â§120; 1975 c.719 Â§24]

Â Â Â Â Â  398.214 Oaths. (1) The military judge, interpreters, and in general and special courts-martial, members, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel and reporters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully.

Â Â Â Â Â  (2) Each witness before a military court shall be examined on oath or affirmation. [1961 c.454 Â§121; 1975 c.719 Â§25]

Â Â Â Â Â  398.216 Statute of limitation. (1) A person charged with desertion or absence without leave in time of war, or with aiding the enemy, may be tried and punished at any time without limitation.

Â Â Â Â Â  (2) Except as otherwise provided in this section, a person charged with desertion in time of peace or the offense punishable under ORS 398.386 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

Â Â Â Â Â  (3) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under ORS 398.083 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under ORS 398.083.

Â Â Â Â Â  (4) Periods in which the accused was absent from territory in which the state has the authority to apprehend the accused, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section. [1961 c.454 Â§122; 1985 c.682 Â§30]

Â Â Â Â Â  398.218 Former jeopardy. (1) No person may, without the personÂs consent, be tried a second time for the same offense.

Â Â Â Â Â  (2) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

Â Â Â Â Â  (3) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

Â Â Â Â Â  (4) Administrative actions or proceedings do not bar proceedings under this chapter for an offense. A proceeding under this chapter for an offense does not bar an administrative action or proceeding unless the proceeding for an offense results in a finding of not guilty. [1961 c.454 Â§123; 1985 c.682 Â§31; 1999 c.157 Â§5]

Â Â Â Â Â  398.220 Pleas of accused. (1) If an accused arraigned before a court-martial makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

Â Â Â Â Â  (2) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty. [1961 c.454 Â§124; 1985 c.682 Â§32]

Â Â Â Â Â  398.222
Opportunity
to obtain witnesses and evidence. (1) The trial counsel, the defense counsel and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such military department regulations as the Governor may prescribe.

Â Â Â Â Â  (2) The military judge, the president of a court-martial or a summary court officer may:

Â Â Â Â Â  (a) Issue a warrant for the arrest of any accused person who, having been served with a warrant and a copy of the charges, disobeys a written order by the convening authority to appear before the court;

Â Â Â Â Â  (b) Issue subpoenas duces tecum and other subpoenas;

Â Â Â Â Â  (c) Enforce by attachment the attendance of witnesses and the production of books and papers; and

Â Â Â Â Â  (d) Sentence for refusal to be sworn or to answer, as provided in actions before civil courts of the state.

Â Â Â Â Â  (3) Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall run to any part of the state. [1961 c.454 Â§125; 1975 c.719 Â§26]

Â Â Â Â Â  398.224 Refusal to appear or testify. (1) Any person not subject to this chapter is guilty of an offense against the state when the person:

Â Â Â Â Â  (a) Has been duly subpoenaed to appear as a witness before a court-martial, court of inquiry or any other military court or board, or before any military or civil officer designated to take a deposition to be read in evidence before such a court, commission or board;

Â Â Â Â Â  (b) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit court of the state in ORS 44.415 (2); and

Â Â Â Â Â  (c) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

Â Â Â Â Â  (2) Any person who commits an offense described in subsection (1) of this section shall be tried before the circuit court or judge thereof of the county where the offense occurred, and exclusive jurisdiction is conferred upon those courts for such purpose. Upon conviction, such a person shall be punished by a fine of not more than $2,500, or imprisonment for not more than six months, or both.

Â Â Â Â Â  (3) The district attorney of the county in which the offense occurred, upon certification of the facts by the military court, court of inquiry or board, shall prosecute any person who commits the offense described in subsection (1) of this section. The fine shall be deposited in the General Fund of the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§126; 1985 c.682 Â§33; 1989 c.980 Â§13; 2005 c.512 Â§23]

Â Â Â Â Â  398.226 Contempt. (1) A military court may punish for contempt any person who uses any menacing word, sign or gesture in its presence, or who disturbs its proceedings by any riot or disorder. The punishment may not exceed confinement for 30 days or a fine of $100, or both.

Â Â Â Â Â  (2) A military court shall have the contempt power possessed by a civilian court as provided under ORS 33.015 to 33.155.

Â Â Â Â Â  (3) A person found in contempt under this section and ordered confined may be confined in a county jail upon written order of the military judge.

Â Â Â Â Â  (4) A person ordered confined under this section may be delivered to the civilian authority by a military or civilian law enforcement authority.

Â Â Â Â Â  (5) The county jail may not charge the Oregon Military Department or the state for the costs of a personÂs confinement under this section. [1961 c.454 Â§127; 2005 c.512 Â§24]

Â Â Â Â Â  398.228 Depositions. (1) At any time after charges have been signed, as provided in ORS 398.162, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

Â Â Â Â Â  (2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

Â Â Â Â Â  (3) Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of the state or by the laws of the place where the deposition is taken to administer oaths.

Â Â Â Â Â  (4) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape or similar material, may be played as evidence before any military court or commission, in any proceeding before any court-martial or in any proceeding before a court of inquiry, if it appears:

Â Â Â Â Â  (a) That the witness resides or is beyond the state in which the court-martial or court of inquiry is ordered to sit, or beyond the distance of 100 miles from the place of hearing;

Â Â Â Â Â  (b) That the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing; or

Â Â Â Â Â  (c) That the present whereabouts of the witness is unknown. [1961 c.454 Â§128; 1985 c.682 Â§34]

Â Â Â Â Â  398.230 Admissibility of records of courts of inquiry. (1) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

Â Â Â Â Â  (2) Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

Â Â Â Â Â  (3) Such testimony may also be read in evidence before a court of inquiry or a military board. [1961 c.454 Â§129]

Â Â Â Â Â  398.232 Voting and rulings. (1) Voting by members of a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge upon questions of challenge, on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

Â Â Â Â Â  (2) The military judge and, except for questions of challenge, the president of a court-martial without a military judge, shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty is final and constitutes the ruling of the court. However, the military judge or the president of a court-martial without a military judge may change a ruling at any time during the trial. Unless the ruling is final, if any member objects thereto, the court shall be cleared and closed and the question decided by a voice vote as provided in ORS 398.234 beginning with the junior in rank.

Â Â Â Â Â  (3) Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

Â Â Â Â Â  (a) That the accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

Â Â Â Â Â  (b) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted;

Â Â Â Â Â  (c) That if there is a reasonable doubt as to the degree of guilt, the findings must be in a lower degree as to which there is no reasonable doubt; and

Â Â Â Â Â  (d) That the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.

Â Â Â Â Â  (4) Subsections (1), (2) and (3) of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein. [1961 c.454 Â§130; 1975 c.719 Â§27; 1985 c.682 Â§35]

Â Â Â Â Â  398.234 Number of votes required. (1) No person may be convicted of an offense, except by the concurrence of two-thirds of the members present at the time the vote is taken.

Â Â Â Â Â  (2) All sentences shall be determined by the concurrence of two-thirds of the members present at the time that the vote is taken.

Â Â Â Â Â  (3) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote. However, a determination to reconsider a finding of guilty or to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accusedÂs sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused. [1961 c.454 Â§131; 1985 c.682 Â§36]

Â Â Â Â Â  398.236 Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined. [1961 c.454 Â§132]

Â Â Â Â Â  398.238 Record of trial. (1) Each general court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge, by reason of death, disability or absence, it shall be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of death, disability or absence.

Â Â Â Â Â  (2) Each special and summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner required by such regulations as the Governor may prescribe.

Â Â Â Â Â  (3) A complete record of the proceedings and testimony shall be prepared:

Â Â Â Â Â  (a) In each general court-martial case in which the sentence adjudged includes a dismissal or a dishonorable discharge; and

Â Â Â Â Â  (b) In each special court-martial case in which the sentence adjudged includes a dishonorable discharge.

Â Â Â Â Â  (4) In all other court-martial cases the record shall contain such matters as may be prescribed by regulations of the Governor.

Â Â Â Â Â  (5) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. [1961 c.454 Â§133; 1975 c.719 Â§28; 1985 c.682 Â§37]

SENTENCES

Â Â Â Â Â  398.252 Cruel and unusual punishments prohibited. Punishment by flogging, or by branding, marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to this chapter. The use of irons, single or double, except for the purpose of safe custody, is prohibited. [1961 c.454 Â§134]

Â Â Â Â Â  398.254 Punishments limited. (1) The punishments which a court-martial may direct for an offense may not exceed limits prescribed by this chapter.

Â Â Â Â Â  (2) Unless otherwise provided in regulation to be prescribed by the Governor or Adjutant General, a court-martial sentence of an enlisted member in a pay grade above E-1 reduces that member to pay grade E-1, effective on the date on which the sentence is approved by the convening authority, when the sentence includes a dishonorable discharge or dismissal.

Â Â Â Â Â  (3) If the sentence of a member who is reduced in pay grade under subsection (2) of this section is set aside, disapproved or as finally approved does not include any punishment described in subsection (2) of this section, the rights and privileges of which the member was deprived because of that reduction shall be restored and the member is entitled to the pay and allowances to which the member would have been entitled for the period the reduction was in effect. [1961 c.454 Â§135; 1985 c.682 Â§38]

Â Â Â Â Â  398.256 Effective date of sentence. (1) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

Â Â Â Â Â  (2) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is ordered to be executed by the convening authority but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. Regulations prescribed by the Governor may provide that sentences of confinement may not be executed until approved by designated officers.

Â Â Â Â Â  (3) All other sentences of courts-martial are effective on the date ordered executed. [1961 c.454 Â§136; 1985 c.682 Â§39]

Â Â Â Â Â  398.258 Execution of confinement. (1) A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the organized militia or in any jail, penitentiary or prison designated for that purpose. Persons so confined in a jail, penitentiary or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary or prison by the courts of the state or of any political subdivision thereof.

Â Â Â Â Â  (2) The keepers, officers and wardens of county jails, penitentiaries or prisons designated by the Governor, or by such person as the Governor may authorize to act under ORS 398.060, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law.

Â Â Â Â Â  (3) A person confined under this section shall have the status of a priority prisoner as defined in ORS 398.058 and may be released only upon order of a military court.

Â Â Â Â Â  (4) A keeper, officer or warden described in subsection (2) of this section may not require payment of any fee or charge for receiving or confining a person under this section. [1961 c.454 Â§137; 1975 c.719 Â§29; 1985 c.682 Â§40; 2005 c.512 Â§25]

Â Â Â Â Â  398.260 [1985 c.682 Â§13; repealed by 1999 c.157 Â§8]

REVIEW OF COURTS-MARTIAL

Â Â Â Â Â  398.272 Approval and execution or suspension of sentence. Except as provided in ORS 398.112 and 398.282, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved. The convening authority shall approve the sentence or such part, amount or commuted form of the sentence as the convening authority sees fit, and may suspend the execution of the sentence as approved. [1961 c.454 Â§138; 1985 c.682 Â§41]

Â Â Â Â Â  398.274 Initial review and action on trial record. (1) After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command or by the Governor.

Â Â Â Â Â  (2) The convening authority shall refer the record of each general court-martial to the State Judge Advocate, who shall submit a written opinion thereon to the convening authority. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction. [1961 c.454 Â§Â§139,140]

Â Â Â Â Â  398.276 Reconsideration and revision of courtÂs ruling. (1) If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

Â Â Â Â Â  (2) Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

Â Â Â Â Â  (a) For reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

Â Â Â Â Â  (b) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this chapter; or

Â Â Â Â Â  (c) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory. [1961 c.454 Â§141]

Â Â Â Â Â  398.278 Rehearings. (1) If the convening authority disapproves the findings and sentence of a court-martial the convening authority may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case the convening authority shall state the reasons for disapproval. If the convening authority disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

Â Â Â Â Â  (2) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which the accused was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. [1961 c.454 Â§142]

Â Â Â Â Â  398.280 Approval by convening authority. In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as the convening authority finds correct in law and fact and as the convening authority in the discretion of the convening authority determines should be approved. Unless the convening authority indicated otherwise, approval of the sentence is approval of the findings and sentence. [1961 c.454 Â§143]

Â Â Â Â Â  398.282 Review of records; disposition. (1) If the convening authority is the Governor, action by the Governor on the review of any record of trial is final.

Â Â Â Â Â  (2) In all other cases not covered by subsection (1) of this section, if the sentence of a special court-martial as approved by the convening authority includes a dishonorable discharge, whether or not suspended, the entire record shall be sent to the appropriate judge advocate of the state force concerned to be reviewed in the same manner as a record of trial by general court-martial. The record and the opinion of the judge advocate shall then be sent to the State Judge Advocate for review.

Â Â Â Â Â  (3) All other special and summary court-martial records shall be sent to the judge advocate of the appropriate force of the organized militia and shall be acted upon, transmitted, and disposed of as may be prescribed by the Governor.

Â Â Â Â Â  (4) The State Judge Advocate shall review the record of trial in each case sent to the State Judge Advocate for review as provided under subsection (2) of this section. If the final action of the court-martial has resulted in an acquittal of all charges and specifications, the opinion of the State Judge Advocate shall be limited to questions of jurisdiction.

Â Â Â Â Â  (5) The State Judge Advocate shall take final action in any case reviewable by the State Judge Advocate.

Â Â Â Â Â  (6) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate may act only with respect to the findings and sentence as approved by the convening authority. The State Judge Advocate may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as the State Judge Advocate finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record the State Judge Advocate may weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses. If the State Judge Advocate sets aside the findings and sentence, the State Judge Advocate may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If the State Judge Advocate sets aside the findings and sentence and does not order a rehearing, the State Judge Advocate shall order that the charges be dismissed.

Â Â Â Â Â  (7) In a case reviewable by the State Judge Advocate under this section, the State Judge Advocate shall instruct the convening authority to act in accordance with the State Judge AdvocateÂs decision on the review. If the State Judge Advocate has ordered a rehearing but the convening authority finds a rehearing impracticable, the State Judge Advocate may dismiss the charges.

Â Â Â Â Â  (8) The State Judge Advocate may order one or more boards of review each composed of not fewer than three commissioned officers of the organized militia, each of whom must be a member of the Oregon State Bar. Each board of review shall review the record of any trial by special court-martial referred to it by the State Judge Advocate. Boards of review have the same authority on review as the State Judge Advocate has under this section. [1961 c.454 Â§144; 1985 c.682 Â§42; 2005 c.512 Â§39]

Â Â Â Â Â  398.284 Error of law; lesser included offense. (1) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Â Â Â Â Â  (2) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense. [1961 c.454 Â§145]

Â Â Â Â Â  398.286 Review counsel. (1) Upon the final review of a sentence of a general court-martial, the accused has the right to be represented by counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate.

Â Â Â Â Â  (2) Upon the request of an accused entitled to be so represented, the State Judge Advocate shall appoint a lawyer who is a member of the organized militia and who has the qualifications prescribed in ORS 398.136, if available, to represent the accused before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate, in the review of cases specified in subsection (1) of this section.

Â Â Â Â Â  (3) If provided by the accused, an accused entitled to be so represented may be represented by civilian counsel before the reviewing authority, before the staff judge advocate or legal officer, as the case may be, and before the State Judge Advocate. [1961 c.454 Â§146; 1985 c.682 Â§43]

Â Â Â Â Â  398.288 Vacation of suspension. (1) Before the vacation of the suspension of a special court-martial sentence which as approved includes a dishonorable discharge, or of any general court-martial sentence, the officer having court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if the probationer so desires.

Â Â Â Â Â  (2) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the Governor in cases involving a general court-martial sentence and to the commanding officer of the force of the organized militia of which the probationer is a member in all other cases covered by subsection (1) of this section. If the Governor or commanding officer vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

Â Â Â Â Â  (3) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence. [1961 c.454 Â§147; 1985 c.682 Â§44]

Â Â Â Â Â  398.290 Petition for new trial. At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal or dishonorable discharge, the accused may petition the Governor for a new trial on ground of newly discovered evidence or fraud on the court-martial. [1961 c.454 Â§148; 1985 c.682 Â§45]

Â Â Â Â Â  398.292 Remission and suspension. (1) A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures.

Â Â Â Â Â  (2) The Governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial. [1961 c.454 Â§149]

Â Â Â Â Â  398.294 Restoration. (1) Under such military department regulations as the Governor may prescribe, all rights, privileges and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon the new trial or rehearing.

Â Â Â Â Â  (2) If a previously executed sentence of dishonorable discharge is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the enlistment.

Â Â Â Â Â  (3) If a previously executed sentence of dismissal is not imposed on a new trial, the Governor shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the Governor alone to such commissioned grade and with such rank as in the opinion of the Governor that former officer would have attained had the officer not been dismissed. The reappointment of such former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and the reappointment shall be considered as service for all purposes. [1961 c.454 Â§150; 1985 c.682 Â§46]

Â Â Â Â Â  398.296 Finality of proceedings, findings and sentences. The proceedings, findings and sentences of court-martial as reviewed and approved, as required by this chapter, and all dismissals and discharges carried into execution under sentences by court-martial following review and approval, as required by this chapter, are final and conclusive. Orders publishing the proceedings of court-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies and officers of the state, subject only to action upon a petition for a new trial as provided in ORS 398.290. [1961 c.454 Â§151]

PUNITIVE PROVISIONS

Â Â Â Â Â  398.302 When persons may be tried or punished. A person may not be tried or punished for any offense provided for in ORS 398.302 to 398.400, unless:

Â Â Â Â Â  (1) The offense was committed while the person was in a duty status during a period of time in which the person was under lawful orders to be in a duty status; or

Â Â Â Â Â  (2) The offense charged has a connection with the military duties of the person. For purposes of this subsection, the required connection with military duties is conclusively established for offenses for which there is no equivalent offense in the general criminal laws of this state and for offenses involving wrongful use, possession, manufacture, distribution or introduction of a substance described in ORS 398.391 (2) in violation of ORS 398.391. [1961 c.454 Â§152; 1975 c.719 Â§30; 1999 c.157 Â§6; 2005 c.512 Â§26]

Â Â Â Â Â  398.304 Principals. Any person subject to this chapter who:

Â Â Â Â Â  (1) Commits an offense punishable by this chapter, or aids, abets, counsels, commands or procures its commission; or

Â Â Â Â Â  (2) Causes an act to be done which if directly performed by the person would be punishable by this chapter;

is a principal. [1961 c.454 Â§153]

Â Â Â Â Â  398.306 Accessory after fact. Any person subject to this chapter who, knowing that an offense punishable by this chapter has been committed, receives, comforts or assists the offender in order to hinder or prevent the apprehension, trial or punishment of the offender shall be punished as a court-martial may direct. [1961 c.454 Â§154]

Â Â Â Â Â  398.308 Conviction of lesser included offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein. [1961 c.454 Â§155]

Â Â Â Â Â  398.310 Attempts. (1) An act done with specific intent to commit an offense under this chapter, amounting to more than mere preparation and tending even though failing to effect its commission, is an attempt to commit that offense.

Â Â Â Â Â  (2) Any person subject to this chapter who attempts to commit any offense punishable by this chapter shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

Â Â Â Â Â  (3) Any person subject to this chapter may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated. [1961 c.454 Â§156]

Â Â Â Â Â  398.312 Conspiracy. Any person subject to this chapter who conspires with any other person to commit an offense under this chapter shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct. [1961 c.454 Â§157]

Â Â Â Â Â  398.314 Solicitation. (1) Any person subject to this chapter who solicits or advises another or others to desert in violation of ORS 398.320 or mutiny in violation of ORS 398.338 shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) Any person subject to this chapter who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of ORS 398.348 or sedition in violation of ORS 398.338 shall be punished as a court-martial may direct. [1961 c.454 Â§158]

Â Â Â Â Â  398.316 Fraudulent enlistment, appointment or separation. Any person who:

Â Â Â Â Â  (1) Procures the personÂs own enlistment or appointment in the organized militia by knowingly false representation or deliberate concealment as to qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

Â Â Â Â Â  (2) Procures the personÂs own separation from the organized militia by knowingly false representation or deliberate concealment as to eligibility for that separation;

shall be punished as a court-martial may direct. [1961 c.454 Â§159]

Â Â Â Â Â  398.318 Unlawful enlistment, appointment or separation. Any person subject to this chapter who effects an enlistment or appointment in or a separation from the organized militia of any person who is known to the person to be ineligible for that enlistment, appointment or separation because it is prohibited by law, regulation or order shall be punished as a court-martial may direct. [1961 c.454 Â§160]

Â Â Â Â Â  398.320 Desertion. (1) Any member of the organized militia who:

Â Â Â Â Â  (a) Without authority goes or remains absent from the unit, organization or place of duty of the member with intent to remain away therefrom permanently;

Â Â Â Â Â  (b) Quits the unit, organization or place of duty of the member with intent to avoid hazardous duty or to shirk important service; or

Â Â Â Â Â  (c) Without being regularly separated from one of the forces of the organized militia enlists or accepts an appointment in the same or another one of the forces of the organized militia without fully disclosing the fact that the member has not been regularly separated;

is guilty of desertion.

Â Â Â Â Â  (2) Any commissioned officer of the organized militia who, after tender of resignation and before notice of its acceptance, quits the post or proper duties of the officer without leave and with intent to remain away therefrom permanently is guilty of desertion.

Â Â Â Â Â  (3) Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct. [1961 c.454 Â§161]

Â Â Â Â Â  398.322 Absence without leave. Any person subject to this chapter who, without authority:

Â Â Â Â Â  (1) Fails to go to the appointed place of duty of the person at the time prescribed;

Â Â Â Â Â  (2) Goes from that place; or

Â Â Â Â Â  (3) Is absent from the unit, organization or place of duty at which the person is required to be at the time prescribed;

shall be punished as a court-martial may direct. [1961 c.454 Â§162]

Â Â Â Â Â  398.324 Failure to make required move. Any person subject to this chapter who through neglect or design misses the movement of a ship, aircraft or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct. [1961 c.454 Â§163]

Â Â Â Â Â  398.326 Contempt toward officials. Any commissioned officer subject to this chapter who uses contemptuous words against the President, the Governor or the legislature of this state, or the Governor or legislature of any state, territory, commonwealth or possession wherein that officer may be serving, shall be punished as a court-martial may direct. [1961 c.454 Â§164; 1985 c.682 Â§47]

Â Â Â Â Â  398.328 Disrespect toward superior commissioned officer. Any person subject to this chapter who behaves with disrespect toward a superior commissioned officer shall be punished as a court-martial may direct. [1961 c.454 Â§165]

Â Â Â Â Â  398.330 Assaulting or willfully disobeying superior commissioned officer. Any person subject to this chapter who:

Â Â Â Â Â  (1) Strikes a superior commissioned officer or draws or lifts up any weapon or offers any violence against the officer while the officer is in the execution of office; or

Â Â Â Â Â  (2) Willfully disobeys a lawful command of a superior commissioned officer;

shall be punished as a court-martial may direct. [1961 c.454 Â§166]

Â Â Â Â Â  398.332 Insubordinate conduct toward warrant officer or noncommissioned officer. Any warrant officer or enlisted member who:

Â Â Â Â Â  (1) Strikes or assaults a warrant officer or noncommissioned officer while that officer is in the execution of office;

Â Â Â Â Â  (2) Willfully disobeys the lawful order of a warrant officer or noncommissioned officer; or

Â Â Â Â Â  (3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer or noncommissioned officer while that officer is in the execution of office;

shall be punished as a court-martial may direct. [1961 c.454 Â§167]

Â Â Â Â Â  398.334 Failure to obey order or regulation. Any person subject to this chapter who:

Â Â Â Â Â  (1) Violates or fails to obey any lawful general order or regulation;

Â Â Â Â Â  (2) Having knowledge of any other lawful order issued by a member of the organized militia, which it is the duty of the person to obey, fails to obey the order; or

Â Â Â Â Â  (3) Is derelict in the performance of duties;

shall be punished as a court-martial may direct. [1961 c.454 Â§168]

Â Â Â Â Â  398.336 Cruelty and maltreatment. Any person subject to this chapter who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to the orders of the person shall be punished as a court-martial may direct. [1961 c.454 Â§169]

Â Â Â Â Â  398.338 Mutiny or sedition. (1) Any person subject to this chapter who:

Â Â Â Â Â  (a) With intent to usurp or override lawful military authority refuses, in concert with another, to obey orders or otherwise do the personÂs duty or creates any violence or disturbance is guilty of mutiny;

Â Â Â Â Â  (b) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence or other disturbance against that authority is guilty of sedition;

Â Â Â Â Â  (c) Fails to do the utmost to prevent and suppress a mutiny or sedition being committed in the presence of the person, or fails to take all reasonable means to inform a superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

Â Â Â Â Â  (2) A person who is found guilty of attempted mutiny, mutiny, sedition or failure to suppress or report a mutiny or sedition, shall be punished as a court-martial may direct. [1961 c.454 Â§170]

Â Â Â Â Â  398.340 Resistance, breach of arrest and escape. Any person subject to this chapter who resists apprehension or breaks arrest or who escapes from custody or confinement shall be punished as a court-martial may direct. [1961 c.454 Â§171; 1985 c.682 Â§48]

Â Â Â Â Â  398.342 Releasing prisoner without proper authority. Any person subject to this chapter who, without proper authority, releases any prisoner committed to the charge of the person, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law. [1961 c.454 Â§172]

Â Â Â Â Â  398.344 Unlawful detention. Any person subject to this chapter who, except as provided by law or regulation, apprehends, arrests or confines any person shall be punished as a court-martial may direct. [1961 c.454 Â§173]

Â Â Â Â Â  398.346 Noncompliance with procedural rules. Any person subject to this chapter who:

Â Â Â Â Â  (1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this chapter; or

Â Â Â Â Â  (2) Knowingly and intentionally fails to enforce or comply with any provision of this chapter regulating the proceedings before, during or after trial of an accused;

shall be punished as a court-martial may direct. [1961 c.454 Â§174]

Â Â Â Â Â  398.348 Misbehavior before enemy. Any person subject to this chapter who before or in the presence of the enemy:

Â Â Â Â Â  (1) Runs away;

Â Â Â Â Â  (2) Shamefully abandons, surrenders or delivers up any command, unit, place or military property which it is the duty of the person to defend;

Â Â Â Â Â  (3) Through disobedience, neglect or intentional misconduct endangers the safety of any such command, unit, place or military property;

Â Â Â Â Â  (4) Casts away arms or ammunition;

Â Â Â Â Â  (5) Is guilty of cowardly conduct;

Â Â Â Â Â  (6) Quits a place of duty to plunder or pillage;

Â Â Â Â Â  (7) Causes false alarms in any command, unit or place under control of the Armed Forces of the
United States
or the organized militia;

Â Â Â Â Â  (8) Willfully fails to do the utmost to encounter, engage, capture or destroy any enemy troops, combatants, vessels, aircraft or any other thing, which it is the duty of the person so to encounter, engage, capture or destroy; or

Â Â Â Â Â  (9) Does not afford all practicable relief and assistance to any troops, combatants, vessels or aircraft of the Armed Forces belonging to the United States or their allies, to this state or to any other state, when engaged in battle;

shall be punished as a court-martial may direct. [1961 c.454 Â§175]

Â Â Â Â Â  398.350 Subordinate compelling surrender. Any person subject to this chapter who compels or attempts to compel the commander of any force of the organized militia of this state or of any other state to give it up to an enemy or to abandon it, or who strikes the colors or flag to any enemy without proper authority, shall be punished as a court-martial may direct. [1961 c.454 Â§176]

Â Â Â Â Â  398.352 Improper use of countersign. Any person subject to this chapter who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the knowledge of the person, the person was authorized and required to give, shall be punished as a court-martial may direct. [1961 c.454 Â§177]

Â Â Â Â Â  398.354 Forcing safeguard. Any person subject to this chapter who forces a safeguard shall be punished as a court-martial may direct. [1961 c.454 Â§178]

Â Â Â Â Â  398.356 Captured or abandoned property. (1) All persons subject to this chapter shall secure all public property taken from the enemy for the service of the
United States
, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody or control.

Â Â Â Â Â  (2) Any person subject to this chapter who:

Â Â Â Â Â  (a) Fails to carry out the duties prescribed in subsection (1) of this section;

Â Â Â Â Â  (b) Buys, sells, trades or in any way deals in or disposes of, captured or abandoned property, whereby the person receives or expects any profit, benefit or advantage to self or another directly or indirectly connected with self; or

Â Â Â Â Â  (c) Engages in looting or pillaging;

shall be punished as a court-martial may direct. [1961 c.454 Â§179]

Â Â Â Â Â  398.358 Aiding enemy. Any person subject to this chapter who:

Â Â Â Â Â  (1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money or other things; or

Â Â Â Â Â  (2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly;

shall be punished as a court-martial may direct. [1961 c.454 Â§180]

Â Â Â Â Â  398.360 Misconduct as prisoner. Any person subject to this chapter who, while in the hands of the enemy in time of war:

Â Â Â Â Â  (1) For the purpose of securing favorable treatment by the captors of the person acts without proper authority in a manner contrary to law, custom or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners; or

Â Â Â Â Â  (2) While in a position of authority over such persons maltreats them without justifiable cause;

shall be punished as a court-martial may direct. [1961 c.454 Â§181]

Â Â Â Â Â  398.362 False official statements. Any person subject to this chapter, who, with intent to deceive, signs any false record, return, regulation, order or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct. [1961 c.454 Â§182]

Â Â Â Â Â  398.366 Loss, damage, destruction or wrongful disposition of military property. Any person subject to this chapter who, without proper authority:

Â Â Â Â Â  (1) Sells or otherwise disposes of;

Â Â Â Â Â  (2) Willfully or through neglect damages, destroys or loses; or

Â Â Â Â Â  (3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold or wrongfully disposed of;

any military property of the
United States
or of the state, shall be punished as a court-martial may direct. [1961 c.454 Â§183]

Â Â Â Â Â  398.368 Waste, spoilage or destruction of property other than military. Any person subject to this chapter who, while in a duty status, willfully or recklessly wastes, spoils or otherwise willfully and wrongfully destroys or damages any property other than military property of the
United States
or of the state shall be punished as a court-martial may direct. [1961 c.454 Â§184]

Â Â Â Â Â  398.370 Improper hazarding of vessel. (1) Any person subject to this chapter who willfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the organized militia shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) Any person subject to this chapter who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the organized militia shall be punished as a court-martial may direct. [1961 c.454 Â§185]

Â Â Â Â Â  398.372 Driving while drunk. Any person subject to this chapter who operates any vehicle while drunk, or in a reckless or wanton manner, shall be punished as a court-martial may direct. [1961 c.454 Â§186; 1975 c.719 Â§31; 1979 c.744 Â§18; 1985 c.682 Â§49]

Â Â Â Â Â  398.374 Drunk on duty. Any person subject to this chapter other than a sentinel or lookout who is found drunk on duty shall be punished as a court-martial may direct. [1961 c.454 Â§187; 1985 c.682 Â§50]

Â Â Â Â Â  398.375 Sentinel or lookout drunk or sleeping on post; leaving before relief. Any sentinel or lookout who is found drunk or sleeping upon post, or who leaves it before being regularly relieved, shall be punished as a court-martial may direct. [1985 c.682 Â§4]

Â Â Â Â Â  398.376 [1961 c.454 Â§188; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.378 Malingering. Any person subject to this chapter who for the purpose of avoiding work duty or service in the organized militia:

Â Â Â Â Â  (1) Feigns illness, physical disablement, mental lapse or derangement; or

Â Â Â Â Â  (2) Intentionally inflicts self-injury;

shall be punished as a court-martial may direct. [1961 c.454 Â§189]

Â Â Â Â Â  398.380 Riot or breach of peace. Any person subject to this chapter who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct. [1961 c.454 Â§190]

Â Â Â Â Â  398.382 [1961 c.454 Â§191; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.384 Stealing goods. (1) Any person subject to this chapter who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

Â Â Â Â Â  (a) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it for personal use or to the use of any person other than the owner, steals that property and is guilty of larceny; or

Â Â Â Â Â  (b) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it for personal use or to the use of any person other than the owner, is guilty of wrongful appropriation.

Â Â Â Â Â  (2) Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct. [1961 c.454 Â§194; 1975 c.719 Â§32; 1985 c.682 Â§51]

Â Â Â Â Â  398.386 Perjury. Any person subject to this chapter who in a judicial proceeding or in a course of justice conducted under this chapter willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct. [1961 c.454 Â§192]

Â Â Â Â Â  398.388 Frauds against government. Any person subject to this chapter:

Â Â Â Â Â  (1) Who, knowing it to be false or fraudulent:

Â Â Â Â Â  (a) Makes any claim against the
United States
, the state or any officer thereof; or

Â Â Â Â Â  (b) Presents to any person in the civil or military service thereof, for approval or payment, any claim against the
United States
, the state, or any officer thereof;

Â Â Â Â Â  (2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the
United States
, the state or any officer thereof:

Â Â Â Â Â  (a) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

Â Â Â Â Â  (b) Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

Â Â Â Â Â  (c) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited;

Â Â Â Â Â  (3) Who, having charge, possession, custody or control of any money or other property of the United States or the state, furnished or intended for the Armed Forces of the United States or the organized militia or any force thereof, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

Â Â Â Â Â  (4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or the state, furnished or intended for the Armed Forces of the United States or the organized militia or any force thereof, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or the state;

shall upon conviction, be punished as a court-martial may direct. [1961 c.454 Â§193]

Â Â Â Â Â  398.390 [1961 c.454 Â§195; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.391 Controlled substances. (1) Any person subject to this chapter who wrongfully uses, possesses, manufactures, distributes or introduces into an installation, vessel, vehicle or aircraft used by or under the control of the organized militia a substance described in subsection (2) of this section shall be punished as a court-martial may direct.

Â Â Â Â Â  (2) The substances referred to in subsection (1) of this section are the following:

Â Â Â Â Â  (a) Opium, heroin, cocaine, amphetamine, lysergic acid diethylamide, methamphetamine, phencyclidine, barbituric acid and marijuana and any compound or derivative of any such substance.

Â Â Â Â Â  (b) Any other substance not specified in paragraph (a) of this subsection that is listed in schedules I to V of section 202 of the Controlled Substances Act (21 U.S.C. 812), as modified under ORS 475.035. [1985 c.682 Â§3]

Â Â Â Â Â  398.392 [1961 c.454 Â§196; 1971 c.743 Â§363; repealed by 1975 c.719 Â§34]

Â Â Â Â Â  398.393 Dueling; failure to report dueling. Any person subject to this chapter who fights or promotes or is concerned in or connives at fighting a duel or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct. [1985 c.682 Â§5]

Â Â Â Â Â  398.394 Provoking or reproachful words or gestures. Any person subject to this chapter who uses provoking or reproachful words or gestures toward any other person subject to this chapter shall be punished as a court-martial may direct. [1985 c.682 Â§6]

Â Â Â Â Â  398.395 Insufficient funds or credit. (1) Any person subject to this chapter who makes, draws, utters or delivers any check, draft or order for the payment of money upon any bank or other depository, knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank or other depository for the payment of that check, draft or order in full upon its presentment shall be punished as a court-martial may direct when the person makes, draws or utters the check, draft or order:

Â Â Â Â Â  (a) For the procurement of any article or thing of value, with intent to defraud; or

Â Â Â Â Â  (b) For the payment of any past due obligation or for any other purpose, with intent to deceive.

Â Â Â Â Â  (2) The making, drawing, uttering or delivering by a maker or drawer of a check, draft or order for which payment is refused by the drawee because of insufficient funds of the maker or drawer in the draweeÂs possession or control is prima facie evidence of an intent to defraud or deceive and of a knowledge of insufficient funds in, or credit with, that bank or other depository unless the maker or drawer pays the holder the amount due within five days after receiving notice, orally or in writing, that the check, draft or order was not paid on presentment.

Â Â Â Â Â  (3) As used in this section, ÂcreditÂ means an arrangement or understanding, express or implied, with the bank or other depository for the payment of that check, draft or order. [1985 c.682 Â§7]

Â Â Â Â Â  398.397 Unlawful force or violence. Any person subject to this chapter who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated is guilty of assault and shall be punished as a court-martial may direct. [1985 c.682 Â§8]

Â Â Â Â Â  398.399 Conduct unbecoming officer. Any commissioned officer who is convicted of conduct unbecoming an officer shall be punished as a court-martial may direct. [1985 c.682 Â§9]

Â Â Â Â Â  398.400 Conduct to prejudice of good order and discipline; limits to jurisdiction of courts-martial. Though not specifically mentioned in this chapter, all disorders and neglects to the prejudice of good order and discipline in the organized militia, of which persons subject to this code may be guilty, shall be taken cognizance of by a general, special or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance shall not be taken of, and jurisdiction may not extend to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, aggravated assault, burglary or housebreaking, unless the State of Oregon does not have jurisdiction to prosecute the offense under the general criminal laws of this state or, if the State of Oregon has such jurisdiction, chooses not to exercise that jurisdiction. [1985 c.682 Â§10; 1999 c.157 Â§7]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  398.402 Courts of inquiry. (1) Courts of inquiry to investigate any matter may be convened by the Governor or by any other person designated by the Governor for that purpose, whether or not the persons involved have requested such an inquiry.

Â Â Â Â Â  (2) A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

Â Â Â Â Â  (3) Any person subject to this chapter whose conduct is subject to inquiry shall be designated as a party. Any person subject to this chapter or employed in the Oregon Military Department, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request of the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses and to introduce evidence.

Â Â Â Â Â  (4) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

Â Â Â Â Â  (5) The members, counsel, the reporter and interpreters of courts of inquiry shall take an oath of affirmation to faithfully perform their duties.

Â Â Â Â Â  (6) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Â Â Â Â Â  (7) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Â Â Â Â Â  (8) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel. [1961 c.454 Â§197; 1989 c.360 Â§10]

Â Â Â Â Â  398.404 Redress of injuries to property. (1) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the property of any person has been wrongfully taken by members of the organized militia, the officer may, subject to such military department regulations as the Governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection (3) of this section, on any disbursing officer for the payment by the disbursing officer to the injured parties of the damages so assessed and approved.

Â Â Â Â Â  (2) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the military fund of the unit or units of the organized militia to which such offenders belonged.

Â Â Â Â Â  (3) Any person subject to this chapter who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in behalf of the person and to cross-examine those appearing against the person. The person has the right to appeal to the next higher commander. [1961 c.454 Â§201]

Â Â Â Â Â  398.406 Execution of process and sentence. In the organized militia not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of the state. Where no provision is made for executing those processes and sentences, the process or sentence shall be executed by a United States Marshal or deputy marshal, who shall make a return to the military officer issuing the process or the court imposing the sentence, pursuant to section 333 of title 32, United States Code. [1961 c.454 Â§202]

Â Â Â Â Â  398.408 Process of military courts. (1) Military courts may issue all process necessary to carry into effect the powers vested in those courts. Such courts may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when the courts are sitting within the state and the witnesses, books and records sought are also so located.

Â Â Â Â Â  (2) Such process may be issued by summary courts-martial, provost courts or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by military department regulations issued under this chapter.

Â Â Â Â Â  (3) All officers to whom such process may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents. Except as otherwise specifically provided in this chapter, no such officer may demand or require payment of any fee or charge for receiving, executing or returning such a process or for any service in connection therewith. [1961 c.454 Â§203; 1975 c.719 Â§33; 1981 c.178 Â§13]

Â Â Â Â Â  398.410 Payment of fines and disposition thereof. Fines may be paid to a military court or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due the delinquent, until the fine is liquidated. Any sum so deducted shall be turned in to the military court which imposed the fine and shall be paid over by the officer receiving it in like manner as provided for other fines and moneys collected under a sentence of a summary court-martial. Notwithstanding any other law, a fine or penalty imposed by a military court upon an officer or enlisted person shall be paid by the officer collecting it within 30 days to the State Treasurer and shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§204; 1963 c.169 Â§7]

Â Â Â Â Â  398.412 Immunity for action of military courts. No action or proceeding may be prosecuted against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process of a military court. [1961 c.454 Â§205; 1981 c.178 Â§14]

Â Â Â Â Â  398.414 Presumption of jurisdiction. The jurisdiction of the military courts and boards established by this chapter shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding. [1961 c.454 Â§206]

Â Â Â Â Â  398.416 Delegation of authority by Governor. The Governor may delegate any authority vested in the Governor under this chapter, and may provide for the subdelegation of any such authority, except with respect to the power given the Governor by ORS 398.112, 398.118 and 398.126. [1961 c.454 Â§207; 1985 c.682 Â§52; 2005 c.512 Â§40]

Â Â Â Â Â  398.418 Payment of expenses. The Adjutant General shall have authority to pay all expenses incurred in the administration of state military justice from any fund appropriated to the Oregon Military Department. [1985 c.682 Â§12; 1989 c.360 Â§11]

Â Â Â Â Â  398.420 Armed Forces Court of Appeals for
Oregon
. (1) There is established within the Oregon Military Department the Armed Forces Court of Appeals for
Oregon
.

Â Â Â Â Â  (2) The court shall have jurisdiction over appeals properly brought under regulations adopted by the Adjutant General.

Â Â Â Â Â  (3) The Adjutant General shall appoint three persons who shall serve as judges on the court. The persons appointed shall serve without compensation.

Â Â Â Â Â  (4) One person shall be Chief Judge and two persons shall be Associate Judges. The Chief Judge shall be selected by the three judges. The selection shall be subject to the approval of the Adjutant General.

Â Â Â Â Â  (5)(a) Appointments shall be for a term of six years, except that the initial appointments of the judges shall be for the following terms:

Â Â Â Â Â  (A) One judge shall serve a two-year term.

Â Â Â Â Â  (B) One judge shall serve a four-year term.

Â Â Â Â Â  (C) One judge shall serve a six-year term.

Â Â Â Â Â  (b) The term of office of any successor judges shall be six years, but any judge appointed to fill a vacancy occurring prior to the expiration of the term for which the judgeÂs predecessor was appointed shall be appointed only for the unexpired term of the predecessor.

Â Â Â Â Â  (c) Any person appointed to a full or partial term on the court, unless otherwise disqualified, shall be eligible for reappointment.

Â Â Â Â Â  (6) A person is eligible for appointment to the court if the person:

Â Â Â Â Â  (a) Is a member of the Oregon State Bar and admitted to practice before the highest court of this state;

Â Â Â Â Â  (b) Is a former commissioned officer of the Armed Forces of the
United States
(regular, reserve or National Guard), or a former or current member of the Oregon State Defense Force; and

Â Â Â Â Â  (c) Has at least:

Â Â Â Â Â  (A) Five yearsÂ experience as an officer in the Judge Advocate GeneralÂs Corps; or

Â Â Â Â Â  (B) Fifteen yearsÂ experience in the Judge Advocate Branch of the Oregon State Defense Force.

Â Â Â Â Â  (7) Judges of the court may be removed by the Adjutant General, upon notice and hearing, for neglect of duty or malfeasance in office or for mental or physical disability, but for no other cause.

Â Â Â Â Â  (8) If a judge of the court is temporarily unable to perform the judgeÂs duties due to mental or physical disability, the Adjutant General may designate another person eligible for appointment to the court to fill the office for the period of disability.

Â Â Â Â Â  (9) The Oregon Military Department shall be responsible for reimbursement and funding of all usual travel and per diem expenses of the judges.

Â Â Â Â Â  (10) The Adjutant General shall adopt regulations to govern appellate procedure before the court. The regulations shall be substantially similar to the provisions for post-trial procedure and review of courts-martial under the Uniform Code of Military Justice. [2005 c.512 Â§29]

_______________



Chapter 399

Chapter 399 Â Organized Militia

2007 EDITION

ORGANIZED MILITIA

MILITARY AFFAIRS; EMERG ENCY SERVICES

ORGANIZATION, TRAINING, ADMINISTRATION AND OPERATIONS

399.015Â Â Â Â  Army National Guard

399.025Â Â Â Â  Air National Guard

399.035Â Â Â Â
Oregon
State
Defense Force

399.045Â Â Â Â  Organization and training; equality of treatment and opportunity

399.055Â Â Â Â  Assemblies, periodic training and other duty

399.065Â Â Â Â  Ordering organized militia into active state service; martial law

399.075Â Â Â Â  Ordering organized militia to active state duty; pay and allowances

399.085Â Â Â Â  Credit for active federal service

399.095Â Â Â Â  Militia unit funds

399.105Â Â Â Â  Militia unit facilities

399.115Â Â Â Â  Trespassers and disturbers to be placed in arrest; sales and gambling prohibited

399.125Â Â Â Â  Repossession of military property by state

399.135Â Â Â Â  Right of way on public streets and highways

399.145Â Â Â Â  Free passage through tollgates and tunnels and over tollbridges and ferries

399.150Â Â Â Â  Oaths and affirmations

399.155Â Â Â Â  Unlawful wearing of uniform or insignia

RIGHTS AND PRIVILEGES OF MEMBERS

399.205Â Â Â Â  Complaints of wrongs

399.210Â Â Â Â  Eligibility to state office of federally paid members of organized militia

399.215Â Â Â Â  Exemption from jury duty

399.225Â Â Â Â  Relief from civil or criminal liability; security for costs; exemption from civil process

399.230Â Â Â Â  Employment rights of members of organized militia when called into active state service

399.235Â Â Â Â  Violation of ORS 399.230 as unlawful employment practice; complaint; remedies and penalties

399.238Â Â Â Â  Applications for relief of obligations or liabilities or stay of civil or administrative proceedings by state service members

399.240Â Â Â Â  Limitation on rate of interest incurred by state service members during period of active service

399.245Â Â Â Â  Definitions for ORS 399.245 to 399.265

399.255Â Â Â Â  Scholarship program; award; duration; ineligible courses of study

399.265Â Â Â Â  Award prior to completion of service requirement; repayment required after insufficient service

399.275Â Â Â Â  Tuition waiver program; amount of waiver; qualifications; priority

399.280Â Â Â Â  Eligibility; required period of military service; repayment required after withdrawal from courses or insufficient service

COMMISSIONED AND WARRANT OFFICERS

399.405Â Â Â Â  Appointment of commissioned officers

399.410Â Â Â Â  Applicability of chapter to warrant officers

399.415Â Â Â Â  Qualifications of officers; oath

399.420Â Â Â Â  Assignment and transfer of officers; residence of officers

399.425Â Â Â Â  Resignations

399.430Â Â Â Â  Absence without leave considered resignation

399.435Â Â Â Â  Efficiency and medical examining boards; appointment

399.440Â Â Â Â  Efficiency and medical examining boards; procedure and functions

399.445Â Â Â Â  Officer bonds

399.450Â Â Â Â  Responsibility for public property

399.456Â Â Â Â  Uniform allowance

399.460Â Â Â Â
Oregon
National Guard Association

ENLISTED PERSONNEL

399.505Â Â Â Â  Enlistment, period of service, transfer, discharge and extensions of enlistments

399.510Â Â Â Â  Contract and oath of enlistment

399.515Â Â Â Â  Sections to be explained

399.520Â Â Â Â  Noncommissioned officers

399.525Â Â Â Â  Discharges

399.530Â Â Â Â  Dropping from rolls

PENALTIES

399.990Â Â Â Â  Penalties

Â Â Â Â Â  399.010 [Repealed by 1961 c.454 Â§213]

ORGANIZATION, TRAINING, ADMINISTRATION AND OPERATIONS

Â Â Â Â Â  399.015 Army National Guard. The ground force of the organized militia shall be the Army

National Guard and shall be composed of the army units which are a part of the Oregon National

Guard on August 9, 1961, and such units as may be authorized thereafter, including the

personnel who are enlisted, appointed or commissioned therein. All persons who are members of

the Army National Guard shall be federally recognized as such. [1961 c.454 Â§39]

Â Â Â Â Â  399.020 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.025 Air National Guard. The air force of the organized militia shall be the Air National Guard and shall be composed of the air force units which are a part of the Oregon National Guard on August 9, 1961, and such units as may be authorized thereafter, including the personnel who are enlisted, appointed or commissioned therein. All persons who are members of the Air National Guard shall be federally recognized as such. [1961 c.454 Â§40]

Â Â Â Â Â  399.030 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.035
Oregon
State
Defense Force. (1) In addition to the federally recognized Oregon National Guard subject to call or order to federal service under laws of the
United States
, there shall be organized within the state a National Guard Reserve force. Such force shall be known as the Oregon State Defense Force, and shall be composed principally of officers, warrant officers and enlisted persons not eligible for general service under federal selective service laws.

Â Â Â Â Â  (2) In time of peace the Oregon State Defense Force shall be maintained at cadre strength in numbers to be determined by the Governor.

Â Â Â Â Â  (3) In time of peace the mission of the Oregon State Defense Force shall be to augment the Oregon National Guard as an internal security force. In time of war, it shall replace the Oregon National Guard as a state force when the National Guard is ordered into federal service.

Â Â Â Â Â  (4) Whenever laws of the
United States
authorize the organization of such state forces under federal recognition, the Governor shall promulgate such regulations as are necessary to comply with such federal laws and obtain federal recognition for the force authorized by this section. [1961 c.454 Â§41; 1989 c.361 Â§6]

Â Â Â Â Â  399.040 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.045 Organization and training; equality of treatment and opportunity. (1) The forces of the organized militia shall be organized, armed, disciplined, governed, administered and trained as prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) It hereby is declared to be the policy of the state that there shall be an equality of treatment and opportunity for all persons in the organized militia without regard to race, creed, color or national origin. [1961 c.454 Â§Â§42,43]

Â Â Â Â Â  399.050 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.055 Assemblies, periodic training and other duty. Members and units of the organized militia shall assemble for training and shall participate in field training periods and active duty for training periods, maneuvers, schools, conferences or other similar duties at such times and places as are prescribed therefor by applicable federal and state laws and regulations. In addition to these periods, the commander of any organization may require the officers, warrant officers and enlisted persons of the command to meet for ceremonies, parades or training at such times and places as the commander may appoint. [1961 c.454 Â§44]

Â Â Â Â Â  399.060 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.065 Ordering organized militia into active state service; martial law. (1) The Governor shall have the power, in case of invasion, disaster, insurrection, riot, breach of the peace, or imminent danger thereof, to order into active service of the state for such period, to such extent and in such manner as the Governor may deem necessary all or any part of the organized militia. Such power shall include the power to order the organized militia or any part thereof to function under the operational control of the United States Army, Navy or Air Force commander in charge of the defense of any area within the state which is invaded or attacked or is or may be threatened with invasion or attack.

Â Â Â Â Â  (2) The Governor may order into active service of the state for such period, to such extent and such manner as the Governor may deem necessary units or individuals of the organized militia when in the judgment of the Governor the services of such units or individuals are required for the furtherance of the organization, maintenance, discipline or training of the organized militia or for ceremonial functions of the state government.

Â Â Â Â Â  (3) Whenever any portion of the organized militia is employed pursuant to this section, the Governor, if in the judgment of the Governor the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving, or any specified portion thereof, to be under martial law. [1961 c.454 Â§45]

Â Â Â Â Â  399.070 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.075 Ordering organized militia to active state duty; pay and allowances. (1) The Adjutant General, with the approval of the Governor, may order members of the organized militia to active state duty. Members, while on active state duty, shall receive not less than the pay and allowances of their corresponding grades in the Armed Forces of the
United States
in accordance with a schedule approved by the Adjutant General for the period of time in active state duty. Active state duty under this subsection includes, but is not limited to, support of federal, state and local drug eradication, interdiction and other counterdrug operations under a counterdrug support plan approved by the Governor, and reasons related to homeland security. When participating in such support operations, and to the extent authorized by 32 U.S.C. 112, applicable regulations of the National Guard Bureau and the Oregon Counterdrug Support Plan, the Oregon Military Department is designated as a law enforcement agency for the purpose of carrying out federal asset forfeiture laws only.

Â Â Â Â Â  (2) Members of the organized militia serving on courts-martial, courts of inquiry, efficiency boards, medical boards or other special duty requiring absence from their stations or business under competent orders may be reimbursed for necessary expenses incurred at the rate established for state employees under appropriate travel regulations issued by the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) In lieu of other provisions of this chapter, a medical examiner may be paid for services and necessary disbursements and a properly appointed judge advocate may be paid for legal services and necessary disbursements in any suit, action or proceeding, such amounts as shall be approved by the Governor.

Â Â Â Â Â  (4) Members of the organized militia shall not receive from the state the pay or the pay and allowances provided for by this section when eligible for such pay and allowances from federal funds.

Â Â Â Â Â  (5) Notwithstanding any of the provisions of this chapter, members of the organized militia may with their consent perform without pay or without pay and allowances any of the types of military duty prescribed in this chapter and ORS chapters 396 and 398 pursuant to orders issued by competent military authority; provided however, that necessary traveling expenses, subsistence and per diem allowances may be furnished such members within the discretion of the Adjutant General and within the amount appropriated therefor.

Â Â Â Â Â  (6) All pay and allowances provided for by this chapter, except per diem, mileage and expenses while traveling under orders shall be subject to be applied to the payment of penalties and fines imposed by military courts, and to the payment of any shortage of or injury to state or United States property or funds for which a member of the organized militia is responsible or accountable where such responsibility has been fixed by competent authority.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, members of the organized militia who are ordered to active state duty shall be considered temporary employees of the military department.

Â Â Â Â Â  (b) Members of the organized militia who are ordered to active state duty are not subject to ORS chapter 240 and ORS 243.650 to 243.782.

Â Â Â Â Â  (8) The limitations on employment imposed by ORS 238.082 (2) do not apply to a retired member of the Public Employees Retirement System who has attained normal retirement age and is on active state duty. [1961 c.454 Â§69; 1997 c.486 Â§1; 2003 c.311 Â§1]

Â Â Â Â Â  399.080 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.085 Credit for active federal service. For all purposes under this chapter and ORS chapters 396 and 398, members of the organized militia who enter and serve in the active military service of the United States in time of war under a call or order by the President or who enter and serve on active duty in the military service of the United States in time of peace in their status within the National Guard of the United States or Air National Guard of the United States and who thereafter return to the military service of the state, shall be entitled to credit for time so served as if such service had been rendered to the state. [1961 c.454 Â§47]

Â Â Â Â Â  399.090 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.095 Militia unit funds. (1) There shall be paid to each unit of the organized militia such amount within funds available as the Adjutant General may determine, not in excess of $2,000 a year, for care of state and federal property or other necessary military expenses not otherwise provided for, including rent of armories as follows:

Â Â Â Â Â  (a) Upon certificate of the Adjutant General or the person designated by the Adjutant General that a unit of the organized militia is fully organized and has complied with the military laws and regulations during the preceding three months, the Oregon Department of Administrative Services shall draw a warrant quarterly on the State Treasurer to the commander of the unit in the amount designated in the certificate.

Â Â Â Â Â  (b) Whenever any unit is divided into two separate parts and stationed at different localities, an additional sum of $300 per year may be paid to such unit, and the total sum shall be divided and apportioned between the two parts by the Adjutant General, and the Oregon Department of Administrative Services shall draw warrants accordingly.

Â Â Â Â Â  (2) A custodian of a Unit Headquarters Fund may maintain a checking account in any financial institution authorized to do business in
Oregon
if the financial institution is also authorized to provide checking account services and has its accounts insured by the Federal Deposit Insurance Corporation or other similar federal agency which insures financial institutions. All moneys for a Unit Headquarters Fund shall be deposited, spent and accounted for according to regulations adopted and published by the Oregon Military Department. [1961 c.454 Â§70; 1983 c.107 Â§1; 1983 c.740 Â§125; 1989 c.360 Â§12; 2005 c.512 Â§41]

Â Â Â Â Â  399.100 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.105 Militia unit facilities. Unless furnished by the United States, the state shall provide adequate armory accommodations, bases, camps, target ranges and other facilities and shall maintain such facilities for units of the Oregon National Guard allotted to the state under the laws of the United States, accepted by the Governor and organized under the authority of this chapter and ORS chapters 396 and 398. [1961 c.454 Â§46]

Â Â Â Â Â  399.110 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.115 Trespassers and disturbers to be placed in arrest; sales and gambling prohibited. (1) Any person who trespasses upon any armory, arsenal, camp, range, base or other facility of the organized militia or other place where any unit of the organized militia is performing military duty, including training, or who in any way or manner interrupts or molests the discharge of military duties by any member of the organized militia or of the Armed Forces of the United States or who trespasses or prevents the passage of troops of the organized militia or of the Armed Forces of the United States in the performance of their military duties may be placed in arrest by the commanding officer, or the designated representative of the commanding officer, of the unit performing such military duty at the place where the offense is committed and may be held in arrest during the continuance of the performance of such military duty, but not to exceed 12 hours.

Â Â Â Â Â  (2) The commanding officer or the designated representative of the commanding officer, of any unit of the organized militia performing military duty in or at any armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty may prohibit persons who hawk, peddle, vend or sell goods, wares, merchandise, food products or beverages upon the streets and highways from conducting sales or auctions, and may prohibit all gambling within the limits of such armory, arsenal, camp, range, base or other facility of the organized militia or other place where such unit is performing military duty or within such limits not exceeding one mile therefrom as the commanding officer may prescribe. Such commanding officer may in the discretion of the commanding officer abate as common nuisances all such sales, actions and gambling. [1961 c.454 Â§74]

Â Â Â Â Â  399.120 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.125 Repossession of military property by state. (1) When the Governor orders the return to the state of any arms, equipment, military stores or other military property belonging to the state, or for which the state is responsible, such arms and military property shall be delivered immediately to the officer authorized in the order to receive it, who shall give a receipt for the property and describe its condition in the receipt. If the property mentioned in the order is not promptly delivered as directed, the officer named in the order may take immediate possession of the same in the name of the state.

Â Â Â Â Â  (2) No person shall resist any officer in the performance of the duty required by this section. [1961 c.454 Â§76]

Â Â Â Â Â  399.130 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.135 Right of way on public streets and highways. The organized militia in the performance of its military duties shall have the right of way over any persons or vehicles on any public street or highway of this state, except
United States
mail carriers, fire apparatus and other emergency vehicles. Any person who hinders or delays, or obstructs, the organized militia in the performance of its military duties, is guilty of a misdemeanor. [1961 c.454 Â§72]

Â Â Â Â Â  399.140 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  399.145 Free passage through tollgates and tunnels and over tollbridges and ferries. Any person belonging to the organized militia shall, together with the conveyance in the charge of the person and the property of the state or the United States in the charge of the person, be allowed to pass free through all tollgates and tunnels and over all tollbridges and also over all ferries if the person is in uniform or presents an order for duty or certificate of an order for duty. [1961 c.454 Â§73]

Â Â Â Â Â  399.150 Oaths and affirmations. Oaths and affirmations required in any matter connected with the military service may be administered by any duly commissioned officer of the organized militia or other officer authorized to administer oaths under the laws of the state, and no charge shall be made nor shall any fee be accepted for such service. [1961 c.454 Â§51]

Â Â Â Â Â  399.155 Unlawful wearing of uniform or insignia. No member of the organized militia shall wear, when on or off duty, any uniform or any device, strap, knot or insignia of any design or character used as a designation of grade, rank or office, such as are by law or regulation, duly promulgated, prescribed for the use of the organized militia, without the permission of the commanding officer. [1961 c.454 Â§75(3)]

RIGHTS AND PRIVILEGES OF MEMBERS

Â Â Â Â Â  399.205 Complaints of wrongs. Any member of the organized militia who is wronged by the commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the Governor or Adjutant General. [1961 c.454 Â§200]

Â Â Â Â Â  399.210 Eligibility to state office of federally paid members of organized militia. Any officer or enlisted person of the militia of this state who receives compensation from the
United States
as a federally recognized member of the organized militia shall not be ineligible by reason thereof to hold lucrative office or seat in the Legislative Assembly within the meaning of section 10, Article II of the Oregon Constitution. [1961 c.454 Â§48]

Â Â Â Â Â  399.215 Exemption from jury duty. Active members of the organized militia shall be exempt from duty to act as a juror. [1961 c.454 Â§49]

Â Â Â Â Â  399.220 [1961 c.454 Â§50; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  399.225 Relief from civil or criminal liability; security for costs; exemption from civil process. (1) Members of the organized militia ordered into active service of the state pursuant to this chapter shall not be liable civilly or criminally for any act or acts done by them in the performance of their duty. When an action or proceeding of any nature is commenced in any court by any person against any officer of the militia for any act done by the officer in an official capacity in the discharge of any duty under this chapter and ORS chapters 396 and 398, or an alleged omission by the officer to do an act which it was the duty of the officer to perform, or against any person acting under the authority or order of such officer, or by virtue of any warrant issued by the officer pursuant to law, the defendant may require the person instituting or prosecuting the action or proceeding to file security for the payment of costs that may be awarded to the defendant therein, and the defendant in all cases may make a general denial and give the special matter in evidence. A defendant in whose favor a final judgment is rendered in an action or a final order is made in a special proceeding shall recover the costs of the defendant.

Â Â Â Â Â  (2) No member of the organized militia of the state shall be arrested on any civil process while going to, remaining at, or returning from any place at which the member may be required to attend for military duty. [1961 c.454 Â§71]

Â Â Â Â Â  399.230 Employment rights of members of organized militia when called into active state service. (1) An employee shall be granted a leave of absence by the employer of the employee to perform active state service if:

Â Â Â Â Â  (a) The employee is a member of the organized militia of this state and is called into active service of the state under ORS 399.065 (1) or 399.075.

Â Â Â Â Â  (b) The employee is a member of the organized militia of another state and is called into active service of the state by the Governor of the respective state.

Â Â Â Â Â  (2) The employer shall grant the employee a leave of absence until release from active service of the state permits the employee to resume the duties of employment. The regular employment position of an employee on a leave of absence for active service of the state under this section shall be considered vacant only for the period of the leave of absence. The employee is not subject to removal or discharge from the position as a consequence of the leave of absence.

Â Â Â Â Â  (3) Upon the termination of the leave of absence for active service of the state, an employee shall:

Â Â Â Â Â  (a) Resume the duties of employment within seven calendar days; and

Â Â Â Â Â  (b) Be restored to the employeeÂs position or an equivalent position by the employer without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

Â Â Â Â Â  (4) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section:

Â Â Â Â Â  (a) The State of Oregon shall continue coverage under an employer-sponsored health plan to an employee of the State of Oregon and any other individual provided coverage under the employeeÂs plan on the day before the date the employee goes on leave for a period not exceeding a total of 12 months during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (b) An employer other than the State of Oregon may continue coverage under an employer-sponsored health plan to an employee and any other individual provided coverage under the employeeÂs plan on the day before the date the employee goes on leave during a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (6)(a) Notwithstanding subsection (4) of this section, the State of Oregon, a county, a municipality or other political subdivision of this state may establish and administer a donated leave program that:

Â Â Â Â Â  (A) Allows an employee who is on a leave of absence required under subsection (1) of this section to receive donated leave; and

Â Â Â Â Â  (B) Allows an employee to voluntarily donate vacation time to an eligible employee on a leave of absence required under subsection (1) of this section.

Â Â Â Â Â  (b) An employee who is on a leave of absence required under subsection (1) of this section and who receives donated leave under paragraph (a) of this subsection may receive an amount of donated leave that supplements any compensation received as a member of the organized militia, but may not receive more than the amount the employee was earning in base salary on the date the employee began the leave of absence.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂEmployeeÂ means any individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer who pays or agrees to pay wages or other compensation to the individual for those services.

Â Â Â Â Â  (b) ÂEmployerÂ means any person who employs one or more employees in this state. The term includes the State of
Oregon
or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government. [1989 c.317 Â§1; 2003 c.72 Â§2; 2003 c.311 Â§2; 2003 c.387 Â§11; 2005 c.78 Â§1]

Â Â Â Â Â  Note: 399.230 and 399.235 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See the Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.235 Violation of ORS 399.230 as unlawful employment practice; complaint; remedies and penalties. (1) Any violation of ORS 399.230 (1) to (3) by an employer is an unlawful employment practice.

Â Â Â Â Â  (2) Complaints alleging a violation of ORS 399.230 (1) to (3) may be filed by employees with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. The commissioner shall enforce ORS 399.230 in the manner provided in ORS chapter 659A regarding other unlawful employment practices.

Â Â Â Â Â  (3) Violation of ORS 399.230 (1) to (3) subjects the violator to the same civil remedies and penalties as provided in ORS chapter 659A. [1989 c.317 Â§2; 2001 c.621 Â§79; 2003 c.387 Â§12]

Â Â Â Â Â  Note: See note under 399.230.

Â Â Â Â Â  399.238 Applications for relief of obligations or liabilities or stay of civil or administrative proceedings by state service members. (1) As used in this section, Âservice memberÂ means:

Â Â Â Â Â  (a) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1).

Â Â Â Â Â  (b) A member of the Oregon National Guard who is called into active service outside this state under Title 10 or Title 32 of the United States Code.

Â Â Â Â Â  (c) A member of the Oregon National Guard who is called into active state duty under ORS 399.075.

Â Â Â Â Â  (2) A service member may, while in active service or active state duty or within six months after that service or duty ends, apply to a court or an administrative body:

Â Â Â Â Â  (a) For relief with respect to any obligation or liability incurred by the member before the period of active service or active state duty began. The court or administrative body, after appropriate notice and hearing, may grant relief unless the court or administrative body determines that the ability of the member to comply with the terms of the obligation or liability has not been materially affected by active service or active state duty.

Â Â Â Â Â  (b) For a stay of a civil or administrative proceeding in which the service member is a party. The court or administrative body, after appropriate notice, shall grant the stay unless the court or administrative body determines that the ability of the service member to appear is not materially affected by active service or active state duty.

Â Â Â Â Â  (3) The court or administrative body may not charge or collect any fee from a service member who applies to the court or administrative body for relief under this section.

Â Â Â Â Â  (4) An application filed under this section may not be deemed as consent to jurisdiction in any action or proceeding. [2003 c.387 Â§9; 2005 c.79 Â§1; 2007 c.400 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 400, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. (1) Except as provided in subsection (2) of this section, the amendments to ORS 399.238 by section 1 of this 2007 Act apply to administrative proceedings commenced before, on or after the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (2) The amendments to ORS 399.238 by section 1 of this 2007 Act do not apply to any proceeding in which a final order has been entered after all opportunity for administrative review has been exhausted. [2007 c.400 Â§2]

Â Â Â Â Â  Note: 399.238 and 399.240 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.240 Limitation on rate of interest incurred by state service members during period of active service. (1) As used in this section:

Â Â Â Â Â  (a) ÂInterestÂ includes service charges, renewal fees or other charges or fees associated with an obligation or liability.

Â Â Â Â Â  (b) ÂService memberÂ means:

Â Â Â Â Â  (A) A member of the organized militia who is called into active service of the state by the Governor under ORS 399.065 (1) for 30 or more consecutive days.

Â Â Â Â Â  (B) A member of the Oregon National Guard who is called into active federal service under Title 10 of the United States Code.

Â Â Â Â Â  (2) Notwithstanding ORS 82.010, 83.095, 708A.255, 722.354, 723.502, 723.730 and 725.340, an obligation or liability bearing interest at a rate in excess of six percent per year incurred by a service member before being called into active service may not, during any part of the period of active service, bear interest in excess of six percent per year except by court order.

Â Â Â Â Â  (3) The service member shall provide written notice to the creditor requesting that the rate of interest be reduced to six percent per year and shall include proof of the official orders showing that the service member is being called into active service of the state by the Governor under ORS 399.065 (1) or into active federal service under Title 10 of the United States Code.

Â Â Â Â Â  (4) A creditor that receives a request under subsection (3) of this section to reduce a rate of interest may apply to the court for a determination that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member. If a court determines that the ability of a service member to pay interest on an obligation or liability at a rate in excess of six percent per year is not materially affected because of the active service of the member, the court may order an interest rate that is just.

Â Â Â Â Â  (5) A creditor must recompute the payment schedule to amortize the balance of the obligation or liability over the remainder of the obligation or liability at a rate of interest determined under subsection (2) or (4) of this section. [2003 c.387 Â§4; 2005 c.79 Â§2]

Â Â Â Â Â  Note: See second note under 399.238.

Â Â Â Â Â  399.245 Definitions for ORS 399.245 to 399.265. As used in ORS 399.245 to 399.265:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂQualified applicantÂ means an
Oregon
resident who:

Â Â Â Â Â  (a) Is a member of the Oregon National Guard;

Â Â Â Â Â  (b) Maintains minimum academic standards at the qualified institution of higher education;

Â Â Â Â Â  (c) Meets participation standards in the Oregon National Guard as prescribed by the Oregon Military Department;

Â Â Â Â Â  (d) Is a full-time student; and

Â Â Â Â Â  (e) Serves one year in the Oregon National Guard for each year a scholarship is granted.

Â Â Â Â Â  (3) ÂQualified institution of higher educationÂ means any two-year or four-year, nonprofit, generally accredited institution of higher education located in this state, including community colleges and accredited schools of nursing located in this state.

Â Â Â Â Â  (4) ÂScholarshipÂ means a scholarship equal in value to $800 to be used to pay the educational expenses of the applicant at a qualified institution of higher education during the period for which the scholarship is granted, of which no more than 100 scholarships shall be awarded annually. [1989 c.717 Â§1; 1999 c.704 Â§21]

Â Â Â Â Â  Note: 399.245 to 399.265 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.255 Scholarship program; award; duration; ineligible courses of study. (1) Subject to the availability of funds, the Oregon Military Department shall contract with the Oregon Student Assistance Commission to disburse to qualified applicants, awards made to the applicants on behalf of the Oregon National Guard Scholarship Program as determined by the Oregon Military Department.

Â Â Â Â Â  (2) If the qualified applicant who receives a scholarship under ORS 399.245 to 399.265 meets the standards of the Oregon Military Department for renewal of the scholarship, the scholarship may be renewed upon application until the applicant has received a scholarship for a total of four undergraduate years.

Â Â Â Â Â  (3) A qualified applicant who receives a scholarship under ORS 399.245 to 399.265 must attend the qualified institution of higher education upon which the scholarship application was based unless the commission authorizes the scholarship to be used at a different institution.

Â Â Â Â Â  (4) No scholarship shall be made to any student enrolled in a course of study required for or leading to a degree in theology, divinity or religious education. [1989 c.717 Â§2]

Â Â Â Â Â  Note: See note under 399.245.

Â Â Â Â Â  399.265 Award prior to completion of service requirement; repayment required after insufficient service. A qualified applicant may be awarded a scholarship under ORS 399.245 to 399.265 before completing the national guard service requirement. However, if an applicant fails to fulfill the service requirement, the applicant shall pay to the Oregon Student Assistance Commission the amount of the scholarship received plus interest for each year for which a scholarship was awarded but for which the service requirement was not met. [1989 c.717 Â§3]

Â Â Â Â Â  Note: See note under 399.245.

Â Â Â Â Â  399.270 [1997 c.67 Â§2; repealed by 2001 c.139 Â§3]

Â Â Â Â Â  399.275 Tuition waiver program; amount of waiver; qualifications; priority. (1) As used in this section and ORS 399.280:

Â Â Â Â Â  (a) ÂEligible post-secondary institutionÂ has the meaning given that term in ORS 348.180.

Â Â Â Â Â  (b) ÂSurviving family memberÂ means a spouse or dependent of a member of the Oregon National Guard who is killed while on active duty.

Â Â Â Â Â  (2) Subject to the availability of funds, the Oregon Military Department may contract with the Oregon Student Assistance Commission to:

Â Â Â Â Â  (a) Disburse to eligible post-secondary institutions the dollar amount of tuition waivers authorized by this section and approved for payment by the department; and

Â Â Â Â Â  (b) Provide to the department a compilation of the total dollar amount of the tuition waivers approved for each academic term included in the contract.

Â Â Â Â Â  (3) The department shall regularly provide to the commission the names of members of the Oregon National Guard and surviving family members for whom tuition waivers may be approved.

Â Â Â Â Â  (4) Any member of the Oregon National Guard or surviving family member who registers for classes at an eligible post-secondary institution may receive a tuition waiver of up to 100 percent of the resident tuition charges imposed by that institution, except that in the case of a not-for-profit independent institution, the tuition waiver may not exceed 100 percent of the resident tuition at Oregon State University.

Â Â Â Â Â  (5)(a) A member of the Oregon National Guard may receive the tuition waiver authorized by this section at any time if the member maintains satisfactory performance with the Oregon National Guard and pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

Â Â Â Â Â  (b) A surviving family member may receive the tuition waiver authorized by this section if the surviving family member pursues a course of study in the eligible post-secondary institution in a manner that satisfies the usual requirements of the institution.

Â Â Â Â Â  (c) The member of the Oregon National Guard or surviving family member is responsible for payment of the balance of the tuition charges not provided for by the tuition waiver program.

Â Â Â Â Â  (6) When determining to whom the tuition waivers shall be granted, priority shall be given to those members of the Oregon National Guard who have previously received tuition waivers while serving in the Oregon National Guard and surviving family members who have previously received tuition waivers.

Â Â Â Â Â  (7) The department shall apply qualifications and limitations to the tuition waiver program that are consistent with efficient and effective program management as determined by the Adjutant General. [1995 c.158 Â§1; 1997 c.67 Â§3; 2001 c.139 Â§1; 2005 c.200 Â§1]

Â Â Â Â Â  Note: 399.275 and 399.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 399 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  399.280 Eligibility; required period of military service; repayment required after withdrawal from courses or insufficient service. (1) The tuition waiver program described in this section and ORS 399.275 is not available to any member of the Oregon National Guard or surviving family member who has a baccalaureate degree.

Â Â Â Â Â  (2) A member of the Oregon National Guard or surviving family member may obtain only one undergraduate degree under the tuition waiver program established by this section and ORS 399.275. Only courses that meet degree requirements shall be approved for tuition waivers. A member of the Oregon National Guard or surviving family member may not receive a tuition waiver for any noncredit course.

Â Â Â Â Â  (3) If a member of the Oregon National Guard or surviving family member voluntarily withdraws from a course for which the member is receiving a tuition waiver, the member is liable for all costs relating to withdrawal, including but not limited to all the costs billed by the eligible post-secondary institution to the Oregon Military Department.

Â Â Â Â Â  (4) A member of the Oregon National Guard with no prior military service must complete basic military training, military occupational specialty training or skill-level training prior to being eligible for tuition waivers under this section and ORS 399.275. However, the Adjutant General may waive this requirement if the Adjutant General determines that a tuition waiver would be in the interests of the Oregon National Guard.

Â Â Â Â Â  (5) A member of the Oregon National Guard who receives tuition waivers under this section and ORS 399.275 shall agree in writing to serve in the Oregon National Guard for four years after the completion of the courses for which tuition waivers were given. A member who receives tuition waivers may be asked to reimburse the State of
Oregon
if the member leaves the Oregon National Guard during the four-year period.

Â Â Â Â Â  (6) The Oregon Military Department shall establish any limitations and controls it considers necessary to ensure maximum fiscal efficiency and productivity of the tuition waiver program established by this section and ORS 399.275. [1995 c.158 Â§2; 1997 c.67 Â§4; 2001 c.139 Â§2; 2005 c.200 Â§2]

Â Â Â Â Â  Note: See note under 399.275.

Â Â Â Â Â  399.285 [1995 c.158 Â§3; 1997 c.67 Â§5; repealed by 2001 c.139 Â§3]

Â Â Â Â Â  399.290 [1995 c.158 Â§4; 1997 c.67 Â§6; repealed by 2001 c.139 Â§3]

COMMISSIONED AND WARRANT OFFICERS

Â Â Â Â Â  399.405 Appointment of commissioned officers. All commissioned officers of the organized militia shall be appointed and promoted by the Governor upon recommendation of the Adjutant General. [1961 c.454 Â§53]

Â Â Â Â Â  399.410 Applicability of chapter to warrant officers. The provisions of this chapter relating to commissioned officers shall apply to warrant officers, except that warrant officers who have been absent without leave may be discharged as prescribed by applicable federal and state laws and regulations. [1961 c.454 Â§63]

Â Â Â Â Â  399.415 Qualifications of officers; oath. (1) No person shall be appointed or promoted as a commissioned officer of the organized militia unless the person has passed such examination as to the physical, moral and professional qualifications of the person as may be prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) No person shall be recognized as a commissioned officer of the organized militia and no appointment as such shall become effective until the person has taken and subscribed an oath of office as prescribed by applicable federal and state laws and regulations. Such oath shall be taken and subscribed before an officer of the organized militia authorized to administer oaths as provided in ORS 399.150, or before a notary public. [1961 c.454 Â§54]

Â Â Â Â Â  399.420 Assignment and transfer of officers; residence of officers. (1) Commissioned officers may be assigned, reassigned, transferred or detailed to and from units within the organized militia as prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) An officer must reside within reasonable commuting distance of the station to which the unit of the officer is assigned. The Adjutant General shall determine what constitutes a reasonable distance in all cases of doubt. [1961 c.454 Â§55]

Â Â Â Â Â  399.425 Resignations. (1) A commissioned officer of the organized militia may tender resignation at any time. Such resignation will be tendered in writing through proper military channels in accordance with applicable federal and state laws and regulations. Such resignations shall take effect when properly accepted and announced in orders.

Â Â Â Â Â  (2) A commissioned officer desiring to accept an appointment or to enlist in the active Army, Navy, Air Force, Marine Corps or Coast Guard of the
United States
or a reserve component thereof shall first obtain a conditional release from the commander of the officer. Such conditional release shall be issued in accordance with this chapter and ORS chapters 396 and 398 and military department regulations, and shall include certification that the officer is properly cleared of responsibility for all state and United States property and public money, and that the officer is not indebted to the state or to the organization to which the officer belongs. An officer so released shall be considered to have resigned upon presentation of evidence that the officer has accepted an appointment or enlisted in the force to which released, and the resignation shall be announced in orders.

Â Â Â Â Â  (3) No officer shall be allowed to resign a commission who is under arrest, suspension or who is under orders to be returned to any military court for delinquency. [1961 c.454 Â§56]

Â Â Â Â Â  399.430 Absence without leave considered resignation. (1) Any officer who absents self without leave for 60 days shall be considered to have resigned, and the vacancy shall be announced in appropriate orders.

Â Â Â Â Â  (2) Any officer who is absent without leave from annual active duty training shall be considered to have resigned, and the vacancy shall be announced in appropriate orders. [1961 c.454 Â§57]

Â Â Â Â Â  399.435 Efficiency and medical examining boards; appointment. (1) The efficiency, moral character and general fitness for retention in the organized militia of any commissioned officer may be investigated and determined by an efficiency examining board. The members of an efficiency examining board shall be senior in rank to the officer under investigation unless unavoidable.

Â Â Â Â Â  (2) The physical fitness for further service of any commissioned officer in the organized militia may be investigated and determined by a medical examining board of officers.

Â Â Â Â Â  (3) Efficiency and medical examining boards shall be appointed by the Governor upon recommendation of the Adjutant General except that whenever an examining board is to be appointed for the purpose of determining fitness of any officer for continued federal recognition, such board shall be appointed by the commander designated in the applicable laws of the United States and the regulations issued thereunder. [1961 c.454 Â§58]

Â Â Â Â Â  399.440 Efficiency and medical examining boards; procedure and functions. Efficiency and medical examining boards appointed by the Governor hereby are vested with the powers of courts of inquiry and courts-martial. Such boards shall follow the practice and procedure prescribed by applicable federal and state laws and regulations. Any officer ordered to appear before such a board shall be allowed to appear in person or by counsel, to cross-examine witnesses and to call witnesses on behalf of the officer. The officer shall at all stages of the proceeding be allowed full access to records pertinent to the case and be furnished copies of same. Failure to appear before such examining board shall be sufficient ground for a finding by such board that the officer ordered to appear be discharged from the service of the state. If the findings of such board are unfavorable to an officer and are approved as provided by applicable laws of the
United States
or this chapter and ORS chapters 396 and 398, the Governor shall relieve the officer from duty and shall give the officer a discharge in such form as may be appropriate. If the discharge of an officer is recommended solely because of physical inability to perform active service, such officer may be transferred to the retired reserve if eligible. [1961 c.454 Â§59]

Â Â Â Â Â  399.445 Officer bonds. Officers of the organized militia shall give bonds and security as may be required by the Adjutant General to secure the state against loss on account of misuse or misapplication of state or federal property and funds. Such bonds shall be conditioned upon faithful performance of all duties and the accounting for all property and funds for which the officer is responsible or accountable. The Adjutant General may, in lieu of the foregoing, enter into an agreement, conditioned in like terms and for the same purpose, with a qualified surety company to bond all officers of the organized militia without specifically naming them. The premiums on bonds shall be charged to funds appropriated for the support of the organized militia. [1961 c.454 Â§60]

Â Â Â Â Â  399.450 Responsibility for public property. An officer receiving public property for military purposes shall be accountable for the article so received by the officer until the article is returned, or is disposed of pursuant to law or by order of the Governor. Until the accounts of the officer are examined and found correct, the accountability of such officer or the estate of the officer shall not be affected in any way by resignation, discharge, change in official position or death. The Governor shall have the power to relieve officers of accountability upon good cause shown. [1961 c.454 Â§61]

Â Â Â Â Â  399.455 [1961 c.454 Â§62; repealed by 1963 c.169 Â§11]

Â Â Â Â Â  399.456 Uniform allowance. (1) A person who is appointed as a commissioned officer or warrant officer of the Oregon National Guard under the circumstances set forth in subsection (2) of this section shall, on the date of original appointment as a commissioned officer or warrant officer, be eligible to receive from the state an allowance of $170 for the purpose of purchasing military uniforms and equipment.

Â Â Â Â Â  (2) Payment of the allowances set forth in subsection (1) of this section shall be limited to officers and warrant officers appointed under the following circumstances:

Â Â Â Â Â  (a) Commissioned in the Oregon Army National Guard upon graduation from an approved Army commissioning program.

Â Â Â Â Â  (b) Direct appointment as an officer or Warrant Officer of the Oregon Army National Guard from enlisted or civilian status.

Â Â Â Â Â  (c) Commissioned in the Oregon Air National Guard as a result of direct appointment from enlisted or civilian status.

Â Â Â Â Â  (d) Commissioned in the Oregon Air National Guard upon graduation from an approved Air Force commissioning program.

Â Â Â Â Â  (e) Commissioned in the Oregon Army National Guard from the reserve forces of the Navy, Marine Corps or Air Force.

Â Â Â Â Â  (f) Commissioned in the Oregon Air National Guard from the reserve forces of the Army, Navy or Marine Corps.

Â Â Â Â Â  (3) The allowances set forth in subsection (1) of this section shall be paid from moneys available to the military department only after the officer has furnished satisfactory evidence to the Adjutant General that the officer is properly entitled thereto. [1963 c.169 Â§3; 1967 c.163 Â§5; 1981 c.24 Â§1]

Â Â Â Â Â  399.460
Oregon
National Guard Association. All commissioned officers and warrant officers of the organized militia, including retired officers and warrant officers thereof, may organize themselves into an association, the name of which shall be the Oregon National Guard Association. The association may adopt bylaws not inconsistent with the statutes of this state and may alter and amend such bylaws. [1961 c.454 Â§52]

ENLISTED PERSONNEL

Â Â Â Â Â  399.505 Enlistment, period of service, transfer, discharge and extensions of enlistments. (1) The qualifications for enlistment and reenlistment, the periods of enlistment, reenlistment and voluntary extension of enlistment, the period of service, the form of oath to be taken and the manner and form of transfer and discharge of enlisted personnel of the organized militia shall be those prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) The Governor is authorized to extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel of the Oregon State Defense Force for a period not to exceed six months after the termination of an emergency declared by the Governor, the legislature, the President or Congress.

Â Â Â Â Â  (3) Whenever the period of enlistment, reenlistment, voluntary extension of enlistment, and the period of service of enlisted personnel of the reserve components of the Armed Forces of the United States are extended, the Governor shall extend the period of any enlistment, reenlistment, voluntary extension of enlistment or the period of service of enlisted personnel in the corresponding force of the organized militia for the same period. [1961 c.454 Â§64; 1989 c.361 Â§7]

Â Â Â Â Â  399.510 Contract and oath of enlistment. Every person who enlists or reenlists in any force of the organized militia shall sign an enlistment contract and shall take and subscribe such oath or affirmation of enlistment as may be prescribed by applicable federal and state laws and regulations. Such oath shall be taken and subscribed before any commissioned officer or warrant officer of the organized militia or of any component of the Armed Forces of the
United States
. A person making a false oath as to any material statement contained in such enlistment contract is guilty of perjury and shall be punished upon conviction as provided by law. [1961 c.454 Â§65; 1981 c.24 Â§2]

Â Â Â Â Â  399.515 Sections to be explained. This section and ORS 398.006, 398.008, 398.052, 398.083, 398.132, 398.136, 398.204, 398.252, 398.302 to 398.400, 398.404 and 399.205 shall be carefully explained to every enlisted member at the time of enlistment or transfer or induction into, or at the time of an order to duty in or with any of the forces of the organized militia or within 30 days thereafter. They shall also be explained annually to each unit of the organized militia. A complete text of ORS chapter 398 and ORS 399.205, of the military department regulations prescribed by the Governor thereunder and of the regulations issued by the Adjutant General under ORS 396.160 and 398.420, shall be made available to any member of the organized militia, upon request, for personal examination. [1961 c.454 Â§199; 2005 c.512 Â§31]

Â Â Â Â Â  399.520 Noncommissioned officers. All noncommissioned officers of the organized militia shall be appointed in the discretion of the appointing officer upon the nomination of the officer under whose immediate command they are to serve. Appointing officers shall be designated in military department regulations issued pursuant to ORS 396.305. The appointment of a noncommissioned officer may be terminated as prescribed by such regulations. [1961 c.454 Â§66]

Â Â Â Â Â  399.525 Discharges. (1) An enlisted person may be discharged from any force of the organized militia prior to the expiration of the term of enlistment under such conditions as may be prescribed by applicable federal and state laws and regulations.

Â Â Â Â Â  (2) An enlisted person discharged from a force of the organized militia shall receive a discharge in writing in such form and of such type or classification as may be prescribed by applicable laws and regulations of the
United States
and by military department regulations issued pursuant to this chapter and ORS chapters 396 and 398. [1961 c.454 Â§67]

Â Â Â Â Â  399.530 Dropping from rolls. When an enlisted person of the organized militia absents self without leave and there is reason to believe that the person does not intend to return, the person may be discharged in accordance with military department regulations issued pursuant to ORS 396.305. [1961 c.454 Â§68]

PENALTIES

Â Â Â Â Â  399.990 Penalties. Any person violating ORS 399.125 is guilty of a misdemeanor punishable by imprisonment in the county jail not to exceed six months and a fine not to exceed $500. The fine shall be recovered by an action brought by the district attorney in the name of the state and shall be deposited in the General Fund in the State Treasury, to be available for general governmental expenses. [1961 c.454 Â§77; 1963 c.169 Â§8]

_______________

CHAPTER 400

[Reserved for expansion]



Chapter 401

Chapter 401 Â Emergency Services and Communications

2007 EDITION

EMERGENCY SERVICES AND COMMUNICATIONS

MILITARY AFFAIRS; EMERGENCY SERVICES

EMERGENCY MANAGEMENT AND SERVICES

(Generally)

401.015Â Â Â Â  Statement of policy and purpose

401.025Â Â Â Â  Definitions

401.035Â Â Â Â  Responsibility for emergency services systems

401.039Â Â Â Â  Seizure of firearms during state of emergency

401.041Â Â Â Â  Short title

401.043Â Â Â Â  Emergency Management Assistance Compact

(Powers of Governor)

401.055Â Â Â Â  Declaration of state of emergency; procedures

401.065Â Â Â Â  Police powers during state of emergency; suspension of agency rules

401.074Â Â Â Â  Providing temporary housing during emergency

401.085Â Â Â Â  Management of resources during emergency; rules

401.095Â Â Â Â  Effect of rules and orders during emergency; scope; effect; termination

401.105Â Â Â Â  Termination of state of emergency

401.106Â Â Â Â  Legislative findings

401.107Â Â Â Â  Abnormal disruption of market

401.108Â Â Â Â  Applicability of remedies

401.115Â Â Â Â  Additional powers during emergency

401.125Â Â Â Â  Authority concerning federal financial assistance to political subdivision

401.135Â Â Â Â  Authority concerning federal financial assistance to individuals or families

401.145Â Â Â Â  Authority over removal of disaster debris or wreckage; unconditional authorization of community; liability for injury or damage

401.155Â Â Â Â  Rules to carry out ORS 401.125 to 401.145 and 401.335

(Office of Emergency Management)

401.257Â Â Â Â  Responsibilities of Office of Emergency Management

401.259Â Â Â Â  Agency liaison with Office of Emergency Management

401.261Â Â Â Â  Office of Emergency Management; appointment of director

401.263Â Â Â Â  Appointment of deputy director

401.265Â Â Â Â  Rules

401.267Â Â Â Â  Advisory and technical committees

401.269Â Â Â Â  Interagency agreements

401.270Â Â Â Â  Duties of director; rules

401.271Â Â Â Â  Legislative findings

401.272Â Â Â Â  Animal emergency operations plan

401.273Â Â Â Â  Rescue of companion animal

401.274Â Â Â Â  Livestock emergency operations plan

401.275Â Â Â Â  System for notification of emergencies; emergency management coordinators; rules

401.280Â Â Â Â  Federal grants for emergency management and services; authority of office

(2-1-1 Telecommunications System)

401.282Â Â Â Â  Legislative findings

401.284Â Â Â Â  Definitions for ORS 401.284 to 401.296

401.286Â Â Â Â  Public referral and information telephone number

401.288Â Â Â Â  Contract for 2-1-1 system facilitator

401.290Â Â Â Â  Approval of 2-1-1 service providers

401.292Â Â Â Â  Use of 2-1-1 system by state agencies providing health and human services

401.294Â Â Â Â  Contributions to support establishment of 2-1-1 system; use of contributions

401.296Â Â Â Â  2-1-1 Account

(Seismic Rehabilitation)

401.300Â Â Â Â  Grant program for seismic rehabilitation of certain facilities

(Powers of Local Governments)

401.305Â Â Â Â  Emergency management agency of city or county; emergency program manager; coordination of emergency management functions

401.309Â Â Â Â  Declaration of state of emergency by local government; procedures; mandatory evacuations

401.315Â Â Â Â  City or county authorized to incur obligations for emergency services; county determination of emergency

401.325Â Â Â Â  Emergency management agency appropriation; tax levy

401.335Â Â Â Â  Temporary housing for disaster victims; political subdivisionÂs authority

(Seismic Safety)

401.337Â Â Â Â  Seismic Safety Policy Advisory Commission; members; term

401.343Â Â Â Â
Mission
of commission

401.345Â Â Â Â  Officers; quorum; meetings; compensation and expenses

401.347Â Â Â Â  Support services

401.353Â Â Â Â  Advisory and technical committees; expense reimbursement

(Emergency Service Workers)

401.355Â Â Â Â  Eligibility of emergency service worker for benefits for injury sustained in emergency service

401.365Â Â Â Â  Registration and qualification of emergency management agencies

401.375Â Â Â Â  ÂEmergency serviceÂ defined; service not in violation of child labor laws

401.385Â Â Â Â  Record of enrollment of emergency service workers

401.395Â Â Â Â  Benefits for injury sustained in emergency service

401.405Â Â Â Â  Benefits not assignable; exempt from execution, attachment and garnishment

401.415Â Â Â Â  Benefits as exclusive remedy

401.425Â Â Â Â  Claims for benefits

401.435Â Â Â Â  Appeal

401.445Â Â Â Â  Allocation of necessary funds

401.455Â Â Â Â  Benefits limited by availability of funds; priority among claimants

401.465Â Â Â Â  Obtaining public or private insurance with available funds

(Miscellaneous)

401.480Â Â Â Â  Cooperative assistance agreements

401.485Â Â Â Â  Leaves of absence for disaster relief volunteers; requirements; maximum period; effect on status of employees

401.490Â Â Â Â  Mutual use of supplies and services

401.500Â Â Â Â  Reimbursement by state for services provided by local government employees

401.505Â Â Â Â  Acceptance of aid for emergency services

401.515Â Â Â Â  Nonliability for emergency services; exception; emergency service workers as agents of state or local governments

401.525Â Â Â Â  Use of moneys and property for emergency services authorized

401.535Â Â Â Â  Emergency Management Revolving Account; source; use

EMERGENCY RESPONSE DRILLS

401.538Â Â Â Â  State and local agency emergency response drills

401.543Â Â Â Â  Private employer emergency response drills; exemptions

401.546Â Â Â Â  Conduct of earthquake emergency drills; rules

SEARCH AND RESCUE

(Generally)

401.550Â Â Â Â  Search and Rescue Coordinator; appointment; duties

401.555Â Â Â Â  Program for air search and rescue

401.560Â Â Â Â  Search and rescue activities; responsibilities of sheriff; delegation of sheriffÂs duties

401.570Â Â Â Â  Restriction of access to search and rescue area

401.573Â Â Â Â  County sheriff to adopt search and rescue plan; contents; annual review

401.576Â Â Â Â  Critique of search and rescue incident; filing amended search and rescue plan with Office of Emergency Management

401.580Â Â Â Â  Search and rescue incident number

401.582Â Â Â Â  Investigative subpoena

401.584Â Â Â Â  Leave of absence from employment for search and rescue volunteer

401.590Â Â Â Â  Reimbursement of public body for search and rescue by benefited persons; amount; exceptions

(Equipment and Signaling Devices)

401.605Â Â Â Â  Definitions for ORS 401.605 to 401.627

401.615Â Â Â Â  Assumption of risk of wilderness travel or mountain climbing; use and effect of signal devices

401.625Â Â Â Â  Required equipment when guiding children above timberline

401.627Â Â Â Â  Exemption from liability for electronic signaling device; exceptions

GOVERNORÂS NONEMERGENCY AUTHORITY TO ASSIGN COUNTY, CITY OR DISTRICT RESOURCES

401.638Â Â Â Â  Assignment by Governor of local resources under direction of State Fire Marshal

401.639Â Â Â Â  Powers and duties of local personnel acting under direction of State Fire Marshal

401.641Â Â Â Â  Liability for expenses incurred and for loss or damage to local equipment; filing claim

401.643Â Â Â Â  Liability for expenses incurred using local personnel

401.645Â Â Â Â  Immunity from liability for local personnel acting in line of duty; exception

EMERGENCY HEALTH CARE SERVICES

401.651Â Â Â Â  Definitions for ORS 401.651 to 401.670

401.654Â Â Â Â  Registry of emergency health care providers

401.657Â Â Â Â  Emergency health care facility; emergency operations plan; credentialing plan; rules

401.661Â Â Â Â  Voluntary provision of health care services

401.664Â Â Â Â  Emergency operations plan; credentialing plans

401.667Â Â Â Â  Agency of emergency health care providers and emergency health care facilities for purposes of ORS 30.260 to 30.300; rules

401.670Â Â Â Â  Rules

EMERGENCY TELECOMMUNICATIONS SYSTEMS

401.706Â Â Â Â  Policy; deployment of broadband telecommunications services

401.710Â Â Â Â  Definitions for ORS 305.823 and 401.710 to 401.816

401.715Â Â Â Â  Exemption from liability for 9-1-1 providers

401.720Â Â Â Â  9-1-1 emergency reporting systems mandatory; requirements; Â9-1-1Â as primary emergency number; alternate numbers required; enhancement requirements

401.730Â Â Â Â  Office of Emergency Management duties and powers; rules

401.735Â Â Â Â  Minimum standards for public safety telecommunications personnel; operative date; training program; rules

401.755Â Â Â Â  Submission of revised plan; review; cost estimates; approval of plan

401.765Â Â Â Â  When blocking of telephone numbers prohibited; confidential information; exemption from liability for supplying information to emergency service providers; when supplying information not required

401.770Â Â Â Â  Pay phones to be converted to allow emergency calls without charge

401.773Â Â Â Â  Use of 9-1-1 system by users with hearing or speech impairments

401.775Â Â Â Â  Jurisdictions to provide disaster recovery plan

401.780Â Â Â Â  Agreements among certain safety agencies for rendering emergency services

401.785Â Â Â Â  Mediation of disputes; arbitration; costs and fees

401.790Â Â Â Â  Office to ensure compliance; proceedings authorized

TAX FOR EMERGENCY COMMUNICATIONS

401.792Â Â Â Â  Imposition of tax; rate

401.794Â Â Â Â  Exemptions

401.796Â Â Â Â  Duties of providers

401.798Â Â Â Â  Returns; payment of tax; election; rules

401.800Â Â Â Â  Refunds

401.802Â Â Â Â  Amounts collected held in trust; enforcement

401.804Â Â Â Â  Application of other laws

401.806Â Â Â Â  Emergency Communications Account; subaccounts

401.808Â Â Â Â  Distribution of account proceeds; uses; reimbursement request review; reports

401.814Â Â Â Â  Use or investment of moneys

401.816Â Â Â Â  Primary public safety answering points; rules

EMERGENCY COMMUNICATIONS DISTRICTS

401.818Â Â Â Â  Definitions for ORS 401.818 to 401.857

401.821Â Â Â Â  Formation of emergency communications district; boundaries; approval of formation by safety agencies

401.822Â Â Â Â  Officers of district; qualifications

401.823Â Â Â Â  Application of ORS chapter 255 to district

401.827Â Â Â Â  Board as governing body of district; president of board

401.832Â Â Â Â  Election of board members at formation election; terms of office

401.833Â Â Â Â  Changing number of board members; election; notice to Secretary of State

401.834Â Â Â Â  Continuing schedule of biennial elections after change in number of board members

401.836Â Â Â Â  Manner of electing board members

401.838Â Â Â Â  Election of board members

401.839Â Â Â Â  Changing manner of electing board members; requirements; election

401.841Â Â Â Â  Changing number and manner of electing board members at same election; separate questions

401.842Â Â Â Â  General district powers

401.844Â Â Â Â  Authority to issue general obligation bonds; elector approval required; bond debt limit

401.847Â Â Â Â  Levy of taxes

401.852Â Â Â Â  Boundaries of zones for board members; adjustment for population and boundary changes; filing boundary change with county assessor and Department of Revenue

401.857Â Â Â Â  Advisory committee; duties and powers; appointment by district board; terms and qualifications of members

TSUNAMI INUNDATION ZONE

401.861Â Â Â Â  Definitions

401.863Â Â Â Â  Uniform tsunami warning signal; rules

401.864Â Â Â Â  Contributions to finance tsunami warning system

STATE INTEROPERABILITY EXECUTIVE COUNCIL

401.871Â Â Â Â  State Interoperability Executive Council

401.872Â Â Â Â  Duties of council

401.874Â Â Â Â
Oregon
Interoperable Communication Plan

OREGON
HOMELAND SECURITY COUNCIL

401.881Â Â Â Â
Oregon
Homeland Security Council

PENALTIES

401.990Â Â Â Â  Penalties

Â Â Â Â Â  401.010 [Repealed by 1983 c.586 Â§49]

EMERGENCY MANAGEMENT AND SERVICES

(Generally)

Â Â Â Â Â  401.015 Statement of policy and purpose. (1) The general purpose of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 is to reduce the vulnerability of the State of
Oregon
to loss of life, injury to persons or property and human suffering and financial loss resulting from emergencies, and to provide for recovery and relief assistance for the victims of such occurrences.

Â Â Â Â Â  (2) It is declared to be the policy and intent of the Legislative Assembly that preparations for emergencies and governmental responsibility for responding to emergencies be placed at the local government level. The state shall prepare for emergencies, but shall not assume authority or responsibility for responding to such an event unless the appropriate response is beyond the capability of the city and county in which it occurs, the city or county fails to act, or the emergency involves two or more counties. [1983 c.586 Â§1]

Â Â Â Â Â  401.020 [Amended by 1975 c.379 Â§8; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.025 Definitions. As used in ORS 190.155 to 190.170, 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbnormal disruption of the marketÂ means any human created or natural event or circumstance that causes essential consumer goods or services to be not readily available.

Â Â Â Â Â  (2) ÂBeneficiaryÂ has the meaning given that term in ORS 656.005.

Â Â Â Â Â  (3) ÂCommissionÂ means the Seismic Safety Policy Advisory Commission established under ORS 401.337.

Â Â Â Â Â  (4) ÂEmergencyÂ means a human created or natural event or circumstance that causes or threatens widespread:

Â Â Â Â Â  (a) Loss of life;

Â Â Â Â Â  (b) Injury to person or property;

Â Â Â Â Â  (c) Human suffering; or

Â Â Â Â Â  (d) Financial loss.

Â Â Â Â Â  (5) ÂEmergency management agencyÂ means an organization created and authorized under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 by the state, county or city to provide for and ensure the conduct and coordination of functions for comprehensive emergency program management.

Â Â Â Â Â  (6) ÂEmergency program managementÂ includes all the tasks and activities necessary to provide, support and maintain the ability of the emergency services system to prevent or reduce the impact of emergency or disaster conditions which includes, but is not limited to, coordinating development of plans, procedures, policies, fiscal management, coordination with nongovernmental agencies and organizations, providing for a coordinated communications and alert and notification network and a public information system, personnel training and development and implementation of exercises to routinely test the emergency services system.

Â Â Â Â Â  (7) ÂEmergency program managerÂ means the person administering the emergency management agency of a county or city.

Â Â Â Â Â  (8) ÂEmergency service agencyÂ means an organization within a local government which performs essential services for the publicÂs benefit prior to, during or following an emergency. This includes, but is not limited to, organizational units within local governments, such as law enforcement, fire control, health, medical and sanitation services, public works and engineering, public information and communications.

Â Â Â Â Â  (9) ÂEmergency service workerÂ means an individual who, under the direction of an emergency service agency or emergency management agency, performs emergency services and:

Â Â Â Â Â  (a) Is a registered volunteer or independently volunteers to serve without compensation and is accepted by the Office of Emergency Management or the emergency management agency of a county or city; or

Â Â Â Â Â  (b) Is a member of the Oregon State Defense Force acting in support of the emergency services system.

Â Â Â Â Â  (10) ÂEmergency servicesÂ includes those activities provided by state and local government agencies with emergency operational responsibilities to prepare for and carry out any activity to prevent, minimize, respond to or recover from an emergency. These activities include, without limitation, coordination, preparedness planning, training, interagency liaison, fire fighting, oil or hazardous material spill or release cleanup as defined in ORS 466.605, law enforcement, medical, health and sanitation services, engineering and public works, search and rescue activities, warning and public information, damage assessment, administration and fiscal management, and those measures defined as Âcivil defenseÂ in 50 U.S.C. app. 2252.

Â Â Â Â Â  (11) ÂEmergency services systemÂ means that system composed of all agencies and organizations involved in the coordinated delivery of emergency services.

Â Â Â Â Â  (12) ÂEssential consumer goods or servicesÂ means goods or services that:

Â Â Â Â Â  (a) Are or may be bought or acquired primarily for personal, family or household purposes, including but not limited to residential construction materials or labor, shelter for payment such as a hotel room, food, water or petroleum products such as gasoline or diesel fuel; and

Â Â Â Â Â  (b) Are necessary for the health, safety or welfare of consumers.

Â Â Â Â Â  (13) ÂHuman created or natural event or circumstanceÂ includes, but is not limited to:

Â Â Â Â Â  (a) Fire, explosion, flood, severe weather, landslides or mud slides, drought, earthquake, volcanic activity, tsunamis or other oceanic phenomena, spills or releases of oil or hazardous material as defined in ORS 466.605, contamination, utility or transportation emergencies, disease, blight, infestation, civil disturbance, riot, sabotage, acts of terrorism and war; and

Â Â Â Â Â  (b) A rapid influx of individuals from outside this state, a rapid migration of individuals from one part of this state to another or a rapid displacement of individuals if the influx, migration or displacement results from the type of event or circumstance described in paragraph (a) of this subsection.

Â Â Â Â Â  (14) ÂInjuryÂ means any personal injury sustained by an emergency service worker by accident, disease or infection arising out of and in the course of emergency services or death resulting proximately from the performance of emergency services.

Â Â Â Â Â  (15) ÂLocal governmentÂ means any governmental entity authorized by the laws of this state.

Â Â Â Â Â  (16) ÂMajor disasterÂ means any event defined as a Âmajor disasterÂ under 42 U.S.C. 5122(2).

Â Â Â Â Â  (17) Â
Oregon
emergency management planÂ means the state emergency preparedness operations and management plan. The Office of Emergency Management is responsible for coordinating emergency planning with government agencies and private organizations, preparing the plan for the GovernorÂs signature, and maintaining and updating the plan as necessary.

Â Â Â Â Â  (18) ÂSearch and rescueÂ means the acts of searching for, rescuing or recovering, by means of ground or marine activity, any person who is lost, injured or killed while out of doors. However, Âsearch and rescueÂ does not include air activity in conflict with the activities carried out by the Oregon Department of Aviation.

Â Â Â Â Â  (19) ÂSheriffÂ means the chief law enforcement officer of a county. [1983 c.586 Â§2; 1985 c.733 Â§21; 1987 c.373 Â§84; 1989 c.361 Â§8; 1991 c.418 Â§1; 1991 c.956 Â§10; 1993 c.187 Â§1; 1999 c.935 Â§29; 2005 c.825 Â§9; 2007 c.97 Â§10; 2007 c.223 Â§5; 2007 c.740 Â§20]

Â Â Â Â Â  401.030 [Amended by 1967 c.595 Â§1; 1969 c.80 Â§8; 1975 c.379 Â§9; 1975 c.624 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.035 Responsibility for emergency services systems. (1) The Governor is responsible for the emergency services system within the State of
Oregon
.

Â Â Â Â Â  (2) The executive officer or governing body of each county or city of this state is responsible for the emergency services system within that jurisdiction.

Â Â Â Â Â  (3) In carrying out their responsibilities for emergency services systems, the Governor and the executive officers or governing bodies of the counties or cities may delegate any administrative or operative authority vested in them by ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 and provide for the subdelegation of that authority. [1983 c.586 Â§3]

Â Â Â Â Â  401.039 Seizure of firearms during state of emergency. (1) As used in this section, Âunit of governmentÂ means any department or agency of the federal government, any state or any agency, office or department of a state, any city, county, district, commission, authority, entity, port or other public corporation organized and existing under statutory law or under a voter-approved charter and any intergovernmental entity created under ORS 190.003 to 190.130, 190.410 to 190.440 or 190.480 to 190.490.

Â Â Â Â Â  (2) Notwithstanding ORS 401.065, 401.085, 401.095 and 401.115, during a state of emergency declared under ORS 401.055, a unit of government may not seize a firearm from an individual who lawfully possesses the firearm.

Â Â Â Â Â  (3) If a unit of government seizes a firearm from an individual during a state of emergency in violation of this section, the individual may recover from the unit of government that seized the firearm all costs incurred in the recovery of the firearm, including attorney fees, court costs and any other costs incurred in the recovery of the firearm. [2007 c.740 Â§19]

Â Â Â Â Â  401.040 [Amended by 1963 c.528 Â§1; 1967 c.419 Â§33; 1969 c.80 Â§9; 1975 c.379 Â§10; 1975 c.624 Â§2; 1981 c.615 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.041 Short title. ORS 401.043 may be cited as the Emergency Management Assistance Compact. [2002 s.s.1 c.7 Â§1]

Â Â Â Â Â  Note: 401.041 and 401.043 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.043 Emergency Management Assistance Compact. The Governor shall participate on behalf of the State of
Oregon
with other states legally joining in the compact in a form substantially as follows:

______________________________________________________________________________

EMERGENCY MANAGEMENT

ASSISTANCE COMPACT

Article I - Purposes and Authorities

Â Â Â Â Â  This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this compact, the term ÂstatesÂ is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

Â Â Â Â Â  The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the Governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

Â Â Â Â Â  This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the statesÂ National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II - General Implementation

Â Â Â Â Â  Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

Â Â Â Â Â  The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

Â Â Â Â Â  On behalf of the Governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III -
Party
State
Responsibilities

Â Â Â Â Â  A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

Â Â Â Â Â  (1) Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

Â Â Â Â Â  (2) Review party statesÂ individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

Â Â Â Â Â  (3) Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

Â Â Â Â Â  (4) Assist in warning communities adjacent to or crossing the state boundaries.

Â Â Â Â Â  (5) Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

Â Â Â Â Â  (6) Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

Â Â Â Â Â  (7) Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

Â Â Â Â Â  B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

Â Â Â Â Â  (1) A description of the emergency service function for which assistance is needed including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building, inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

Â Â Â Â Â  (2) The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

Â Â Â Â Â  (3) The specific place and time for staging of the assisting partyÂs response and a point of contact at that location.

Â Â Â Â Â  C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article IV - Limitations

Â Â Â Â Â  Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the Governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer.

Article V - Licenses and Permits

Â Â Â Â Â  Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the Governor of the requesting state may prescribe by executive order or otherwise.

Article VI - Liability

Â Â Â Â Â  Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.

Article VII - Supplementary Agreements

Â Â Â Â Â  Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this compact contains elements of a broad base common to all states, and nothing herein shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Article VIII - Compensation

Â Â Â Â Â  Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX - Reimbursement

Â Â Â Â Â  Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X - Evacuation

Â Â Â Â Â  Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article XI - Implementation

Â Â Â Â Â  A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

Â Â Â Â Â  B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the Governor of the withdrawing state has given notice in writing of such withdrawal to the Governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

Â Â Â Â Â  C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

Article XII - Validity

Â Â Â Â Â  This compact shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability thereof to other persons and circumstances shall not be affected thereby.

Article XIII - Additional Provisions

Â Â Â Â Â  Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 U.S.C. 1385.

______________________________________________________________________________

[2002 s.s.1 c.7 Â§2]

Â Â Â Â Â  Note: See note under 401.041.

Â Â Â Â Â  401.045 [1983 c.586 Â§18; 1993 c.187 Â§2; repealed by 2002 s.s.1 c.7 Â§3]

Â Â Â Â Â  401.050 [Amended by 1963 c.528 Â§2; 1967 c.419 Â§34; 1967 c.595 Â§2; 1969 c.80 Â§10; 1969 c.314 Â§32; 1981 c.615 Â§5; repealed by 1983 c.586 Â§49]

(Powers of Governor)

Â Â Â Â Â  401.055 Declaration of state of emergency; procedures. (1) The Governor may declare a state of emergency by proclamation at the request of a county governing body or after determining that an emergency has occurred or is imminent.

Â Â Â Â Â  (2) All requests by a county governing body that the Governor declare an emergency shall be sent to the Office of Emergency Management. Cities must submit requests through the governing body of the county in which the majority of the cityÂs property is located. Requests from counties shall be in writing and include the following:

Â Â Â Â Â  (a) A certification signed by the county governing body that all local resources have been expended; and

Â Â Â Â Â  (b) A preliminary assessment of property damage or loss, injuries and deaths.

Â Â Â Â Â  (3)(a) If, in the judgment of the Adjutant General, the Governor cannot be reached by available communications facilities in time to respond appropriately to an emergency, the Adjutant General shall notify the Secretary of State or, if the Secretary of State is not available, the State Treasurer that the Governor is not available.

Â Â Â Â Â  (b) After notice from the Adjutant General that the Governor is not available, the elected state official so notified may declare a state of emergency pursuant to the provisions of subsections (1) and (2) of this section.

Â Â Â Â Â  (c) If the Adjutant General is unavailable to carry out the duties described in this subsection, such duties shall be performed by the Director of the Office of Emergency Management.

Â Â Â Â Â  (4) Any state of emergency declared by the Secretary of State or State Treasurer pursuant to this section has the same force and effect as if issued by the Governor, except that it must be affirmed by the Governor as soon as the Governor is reached. However, if the Governor does not set aside the proclamation within 24 hours of being reached, the proclamation shall be considered affirmed by the Governor.

Â Â Â Â Â  (5) Any proclamation of a state of emergency must specify the geographical area covered by the proclamation. Such area shall be no larger than necessary to effectively respond to the emergency.

Â Â Â Â Â  (6) The governing body of each county shall establish a procedure for receiving, processing and transmitting to the Office of Emergency Management, in a timely manner, a request submitted by a city that the Governor declare an emergency. [1983 c.586 Â§4; 1991 c.605 Â§1; 1993 c.187 Â§3; 2007 c.408 Â§1; 2007 c.740 Â§21]

Â Â Â Â Â  401.060 [Amended by 1963 c.528 Â§4; 1967 c.595 Â§3; 1969 c.80 Â§11; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.064 [1975 c.379 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.065 Police powers during state of emergency; suspension of agency rules. During a state of emergency, the Governor shall:

Â Â Â Â Â  (1) Have complete authority over all executive agencies of state government and the right to exercise, within the area designated in the proclamation, all police powers vested in the state by the Oregon Constitution in order to effectuate the purposes of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584;

Â Â Â Â Â  (2) Have authority to suspend provisions of any order or rule of any state agency, if the Governor determines and declares that strict compliance with the provisions of the order or rule would in any way prevent, hinder or delay mitigation of the effects of the emergency; and

Â Â Â Â Â  (3) Have authority to direct any agencies in the state government to utilize and employ state personnel, equipment and facilities for the performance of any activities designed to prevent or alleviate actual or threatened damage due to the emergency, and may direct the agencies to provide supplemental services and equipment to local governments to restore any services in order to provide for the health and safety of the citizens of the affected area. [1983 c.586 Â§5]

Â Â Â Â Â  401.066 [1975 c.379 Â§2; 1977 c.248 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.068 [1975 c.379 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.070 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.074 Providing temporary housing during emergency. Whenever the Governor has declared a state of emergency under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 or the President of the United States has declared an emergency or a major disaster to exist in this state, the Governor, with the concurrence of the Joint Committee on Ways and Means or the Emergency Board, if the Legislative Assembly is not in session, is authorized:

Â Â Â Â Â  (1) To enter into purchase, lease or other arrangements with any agency of the United States for temporary housing units to be occupied by disaster victims and to make the units available to local governments of the state.

Â Â Â Â Â  (2) To assist any local government of this state which requires temporary housing for disaster victims following the declaration of a state of emergency to acquire and prepare a site to receive and utilize temporary housing units by:

Â Â Â Â Â  (a) Advancing or lending funds available to the Governor from any appropriation made by the Legislative Assembly or from any other source; and

Â Â Â Â Â  (b) Passing through funds made available by any public or private agency. [1983 c.586 Â§6]

Â Â Â Â Â  401.075 [1977 c.248 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.080 [Amended by 1953 c.6 Â§4; 1967 c.595 Â§4; 1975 c.379 Â§11; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.085 Management of resources during emergency; rules. Whenever the Governor has declared a state of emergency under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, the Governor shall be authorized to issue, amend and enforce rules and orders to:

Â Â Â Â Â  (1) Control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means, the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods and services;

Â Â Â Â Â  (2) Prescribe and direct activities in connection with use, conservation, salvage and prevention of waste of materials, services and facilities, including, but not limited to, production, transportation, power and communication facilities training, and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, rehabilitation, education, welfare, child care, recreation, consumer protection and other essential civil needs; and

Â Â Â Â Â  (3) Take any other action that may be necessary for the management of resources following an emergency. [1983 c.586 Â§7]

Â Â Â Â Â  401.090 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.095 Effect of rules and orders during emergency; scope; effect; termination. (1) All rules and orders issued under authority conferred by ORS 401.065 to 401.085 shall have the full force and effect of law both during and after the declaration of a state of emergency. All existing laws, ordinances, rules and orders inconsistent with ORS 401.065 to 401.085 shall be inoperative during the period of time and to the extent such inconsistencies exist.

Â Â Â Â Â  (2) The authority exercised under ORS 401.065 to 401.085 may be exercised with respect to the entire territory over which the Governor has jurisdiction, or to any specified part thereof.

Â Â Â Â Â  (3) When real or personal property is taken under power granted by ORS 401.085, the owner of the property shall be entitled to reasonable compensation from the state.

Â Â Â Â Â  (4) The powers granted to the Governor by ORS 401.065 to 401.085 shall continue until termination of the state of emergency. The powers granted to the Governor by ORS 401.074 may continue beyond the termination of the state of emergency and shall be terminated by proclamation of the Governor or by joint resolution of the Legislative Assembly. [1983 c.586 Â§8]

Â Â Â Â Â  401.100 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.105 Termination of state of emergency. (1) The Governor shall terminate the state of emergency by proclamation when the emergency no longer exists, or when the threat of an emergency has passed.

Â Â Â Â Â  (2) The state of emergency proclaimed by the Governor may be terminated at any time by joint resolution of the Legislative Assembly. [1983 c.586 Â§9]

Â Â Â Â Â  401.106 Legislative findings. (1) The Legislative Assembly finds that during an abnormal disruption of the market, some merchants and wholesalers have taken unconscionable advantage of consumers by charging grossly excessive prices for essential consumer goods and services.

Â Â Â Â Â  (2) To prevent merchants and wholesalers from taking unconscionable advantage of consumers during an abnormal disruption of the market, the Legislative Assembly declares that the public interest requires that charging unconscionably excessive prices be prohibited and made subject to regulation as an unlawful trade practice. [2007 c.223 Â§1]

Â Â Â Â Â  Note: 401.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.107 Abnormal disruption of market. (1) As used in subsections (1) to (4) of this section, the terms ÂmerchantÂ and ÂwholesalerÂ do not include a public body as that term is defined in ORS 174.109, a public utility as defined in ORS 757.005 (1)(a)(A) or an electric utility as defined in ORS 757.600.

Â Â Â Â Â  (2) A merchant or wholesaler may not sell or offer to sell essential consumer goods or services for an amount that represents an unconscionably excessive price during a declaration of an abnormal disruption of the market under subsections (5) to (7) of this section.

Â Â Â Â Â  (3) It is a question of law whether a price is unconscionably excessive. Proof that a price is unconscionably excessive may be shown by evidence that:

Â Â Â Â Â  (a) The amount charged for essential consumer goods or services exceeds by 15 percent or more the price at which the goods or services were sold or offered for sale by the merchant or wholesaler in the usual course of business immediately prior to or during a declaration of an abnormal disruption of the market; or

Â Â Â Â Â  (b) The amount charged for the essential consumer goods or services exceeds by 15 percent or more the price at which the same or similar consumer goods or services were readily obtainable by other consumers in or near the geographical area covered by the declaration of an abnormal disruption of the market.

Â Â Â Â Â  (4) Evidence described in subsection (3) of this section constitutes prima facie proof of a violation of subsections (1) to (4) of this section. Evidence described in subsection (3) of this section is not prima facie evidence of a violation of subsections (1) to (4) of this section if the amount charged by the merchant or wholesaler is:

Â Â Â Â Â  (a) Attributable to additional costs imposed by the merchantÂs or wholesalerÂs suppliers or necessarily incurred in procuring the essential consumer goods or services immediately prior to or during the declaration of an abnormal disruption of the market; or

Â Â Â Â Â  (b) The result of increased internal costs or expenses related to the declaration of an abnormal disruption of the market or the result of increased costs unrelated to the declaration of an abnormal disruption of the market.

Â Â Â Â Â  (5) If the Governor determines that an abnormal disruption of the market has occurred, the Governor may declare an abnormal disruption of the market by a proclamation, as part of a state of emergency declared under ORS 401.055, or both.

Â Â Â Â Â  (6) The GovernorÂs declaration of an abnormal disruption of the market under subsection (5) of this section shall specify:

Â Â Â Â Â  (a) The geographical area covered by the declaration. The area may be no larger than necessary to effectively respond to the abnormal disruption of the market.

Â Â Â Â Â  (b) The date and time at which the abnormal disruption of the market commenced. The date of commencement of the abnormal disruption of the market may precede the date on which the declaration is made.

Â Â Â Â Â  (c) That the declaration will terminate automatically 30 days after the date on which the Governor makes the declaration unless the Governor extends the declaration in accordance with paragraph (d) of this subsection or unless the Governor or the Legislative Assembly terminates the declaration sooner.

Â Â Â Â Â  (d) That the Governor may extend the declaration for additional 30-day periods by subsequent declarations that the abnormal disruption of the market continues to exist.

Â Â Â Â Â  (7) The GovernorÂs declaration of an abnormal disruption of the market is subject to termination:

Â Â Â Â Â  (a) By the Governor when the Governor determines that an abnormal disruption of the market no longer exists.

Â Â Â Â Â  (b) At any time by joint resolution of the Legislative Assembly.

Â Â Â Â Â  (c) Automatically 30 days after the date on which the Governor makes the declaration unless the Governor or the Legislative Assembly terminates the declaration sooner. The Governor may extend the declaration for subsequent 30-day periods by declaring for each such extension that the abnormal disruption of the market continues to exist. An extension the Governor declares in accordance with this paragraph also terminates 30 days after the date on which the Governor declared the extension unless the Governor declares another extension or unless the Governor or the Legislative Assembly terminates the extension sooner. [2007 c.223 Â§Â§3,4]

Â Â Â Â Â  401.108 Applicability of remedies. The remedies provided in ORS 401.107 (1) to (4) and in the amendments to ORS 646.607 by section 6, chapter 223, Oregon Laws 2007, are in addition to any other remedies that may exist under the law. [2007 c.223 Â§7(3)]

Â Â Â Â Â  Note: 401.108 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.110 [Amended by 1975 c.379 Â§12; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.115 Additional powers during emergency. During the existence of an emergency, the Governor may:

Â Â Â Â Â  (1) Assume complete control of all emergency operations in the area specified in a proclamation of a state of emergency issued under ORS 401.055, direct all rescue and salvage work and do all things deemed advisable and necessary to alleviate the immediate conditions.

Â Â Â Â Â  (2) Assume control of all police and law enforcement activities in such area, including the activities of all local police and peace officers.

Â Â Â Â Â  (3) Close all roads and highways in such area to traffic or by order of the Governor limit the travel on such roads to such extent as the Governor deems necessary and expedient.

Â Â Â Â Â  (4) Designate persons to coordinate the work of public and private relief agencies operating in such area and exclude from such area any person or agency refusing to cooperate with and work under such coordinator or to cooperate with other agencies engaged in emergency work.

Â Â Â Â Â  (5) Require the aid and assistance of any state or other public or quasi-public agencies in the performance of duties and work attendant upon the emergency conditions in such area. [Formerly 401.530]

Â Â Â Â Â  401.120 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.125 Authority concerning federal financial assistance to political subdivision. Whenever, at the request of the Governor, the President of the
United States
has declared a major disaster to exist in this state, the Governor is authorized:

Â Â Â Â Â  (1) Upon determination that a political subdivision of the state will suffer a substantial loss of tax and other revenues from a major disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the political subdivision, for a loan; and to receive and disburse the proceeds of any approved loan to any applicant political subdivision.

Â Â Â Â Â  (2) To determine the amount needed to restore or resume its governmental functions, and to certify the same to the federal government, provided, however, that no application amount shall exceed 25 percent of the annual operating budget of the applicant political subdivision for the fiscal year in which the major disaster occurs.

Â Â Â Â Â  (3) To recommend to the federal government, based upon the review of the Governor, the cancellation of all or any part of repayment when, in the first three full fiscal year period following the major disaster, the revenues of the political subdivision are insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character. [Formerly 401.630]

Â Â Â Â Â  401.130 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.135 Authority concerning federal financial assistance to individuals or families. Whenever the President of the
United States
, at the request of the Governor, with the concurrence of the Emergency Board or
Joint Ways
and Means Committee of the Legislative Assembly, has declared a major disaster to exist in this state, the Governor is authorized:

Â Â Â Â Â  (1) Upon determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, to accept a grant by the federal government to fund such financial assistance, subject to such terms and conditions as may be imposed upon the grant.

Â Â Â Â Â  (2) To enter into an agreement with the federal government, or any officer or agency thereof, pledging the state to participate in the funding of the assistance authorized in subsection (1) of this section in an amount not to exceed 25 percent thereof.

Â Â Â Â Â  (3) To make financial grants to help meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster which cannot otherwise adequately be met from other means of assistance. [Formerly 401.640; 1997 c.14 Â§1]

Â Â Â Â Â  401.140 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.145 Authority over removal of disaster debris or wreckage; unconditional authorization of community; liability for injury or damage. (1) Whenever the Governor has declared a disaster emergency to exist under the laws of this state, or the President of the
United States
, at the request of the Governor, has declared a major disaster or emergency to exist in this state, the Governor is authorized:

Â Â Â Â Â  (a) Through the use of state departments or agencies, or the use of any of the stateÂs instrumentalities, to clear or remove from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety, or public or private property.

Â Â Â Â Â  (b) To accept funds from the federal government and utilize such funds to make grants to any political subdivision for the purpose of removing debris or wreckage from publicly or privately owned land or water.

Â Â Â Â Â  (2) Authority under subsection (1) of this section shall not be exercised unless the affected political subdivision, corporation, organization, or individual shall first present an unconditional authorization for removal of such debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, shall first agree to indemnify the state government against any claim arising from such removal.

Â Â Â Â Â  (3) Whenever the Governor provides for clearance of debris or wreckage pursuant to subsections (1) and (2) of this section, employees of the designated state agencies or individuals appointed by the Governor are authorized to enter upon private lands or waters and perform any tasks necessary to the removal or clearance operation.

Â Â Â Â Â  (4) Except in cases of willful misconduct, gross negligence or bad faith, any state employee or individual appointed by the Governor authorized to perform duties necessary to the removal of debris or wreckage shall not be liable for death of or injury to persons or damage to property. [Formerly 401.650]

Â Â Â Â Â  401.150 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.155 Rules to carry out ORS 401.125 to 401.145 and 401.335. The Governor is authorized to make rules and regulations as are necessary to carry out the purposes of ORS 401.125 to 401.145 and 401.335. [Formerly 401.660]

Â Â Â Â Â  401.160 [Amended by 1953 c.6 Â§4; 1955 c.451 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.170 [Amended by 1963 c.179 Â§1; 1971 c.766 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.180 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.190 [Amended by 1963 c.528 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.195 [1981 c.763 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.200 [1981 c.763 Â§3; 1983 c.586 Â§27; renumbered 401.355]

Â Â Â Â Â  401.205 [1981 c.763 Â§4; 1983 c.586 Â§28; renumbered 401.365]

Â Â Â Â Â  401.210 [Formerly 401.820; 1983 c.586 Â§29; renumbered 401.375]

Â Â Â Â Â  401.215 [Formerly 401.830; 1983 c.586 Â§30; renumbered 401.385]

Â Â Â Â Â  401.220 [1981 c.763 Â§5; 1983 c.586 Â§31; renumbered 401.395]

Â Â Â Â Â  401.225 [1981 c.763 Â§6; 1983 c.586 Â§32; renumbered 401.405]

Â Â Â Â Â  401.230 [1981 c.763 Â§7; 1983 c.586 Â§33; renumbered 401.415]

Â Â Â Â Â  401.235 [1981 c.763 Â§8; 1983 c.586 Â§34; renumbered 401.425]

Â Â Â Â Â  401.240 [1981 c.763 Â§9; 1983 c.586 Â§35; renumbered 401.435]

Â Â Â Â Â  401.245 [1981 c.763 Â§10; 1983 c.586 Â§36; renumbered 401.445]

Â Â Â Â Â  401.250 [1981 c.763 Â§11; 1983 c.586 Â§37; renumbered 401.455]

Â Â Â Â Â  401.255 [1981 c.763 Â§12; 1983 c.586 Â§38; renumbered 401.465]

(Office of Emergency Management)

Â Â Â Â Â  401.257 Responsibilities of Office of Emergency Management. (1) The Office of Emergency Management is established in the Oregon Military Department.

Â Â Â Â Â  (2) The office shall be responsible for:

Â Â Â Â Â  (a) Coordinating and facilitating private sector and governmental efforts to prevent, prepare for, respond to and recover from emergencies; and

Â Â Â Â Â  (b) Coordinating exercises and training, planning, preparedness, response, mitigation and recovery activities with state and local emergency services agencies and organizations. [2007 c.740 Â§2]

Â Â Â Â Â  Note: Sections 9, 10, 12, 13, 14 and 16, chapter 740, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 9. (1) The Office of Emergency Management in the Department of State Police is abolished. On the operative date of this section, the tenure of office of the Director of the Office of Emergency Management ceases.

Â Â Â Â Â  (2) All the duties, functions and powers of the Office of Emergency Management in the Department of State Police are imposed upon, transferred to and vested in the Office of Emergency Management in the Oregon Military Department. [2007 c.740 Â§9]

Â Â Â Â Â  Sec. 10. (1) The Superintendent of State Police shall:

Â Â Â Â Â  (a) Deliver to the Office of Emergency Management in the Oregon Military Department all records and property within the jurisdiction of the superintendent that relate to the duties, functions and powers transferred by section 9 of this 2007 Act; and

Â Â Â Â Â  (b) Transfer to the Office of Emergency Management in the Oregon Military Department those employees engaged primarily in the exercise of the duties, functions and powers transferred by section 9 of this 2007 Act.

Â Â Â Â Â  (2) The Director of the Office of Emergency Management in the Oregon Military Department shall take possession of the records and property, and shall take charge of the employees and employ them in the exercise of the duties, functions and powers transferred by section 9 of this 2007 Act, without reduction of compensation but subject to change or termination of employment or compensation as provided by law.

Â Â Â Â Â  (3) The Adjutant General shall resolve any dispute between the Office of Emergency Management in the Department of State Police and the Office of Emergency Management in the Oregon Military Department relating to transfers of records, property and employees under this section, and the Adjutant GeneralÂs decision is final. [2007 c.740 Â§10]

Â Â Â Â Â  Sec. 12. The transfer of duties, functions and powers to the Office of Emergency Management in the Oregon Military Department by section 9 of this 2007 Act does not affect any action, proceeding or prosecution involving or with respect to such duties, functions and powers begun before and pending at the time of the transfer, except that the Office of Emergency Management in the Oregon Military Department is substituted for the Office of Emergency Management in the Department of State Police in the action, proceeding or prosecution. [2007 c.740 Â§12]

Â Â Â Â Â  Sec. 13. (1) Nothing in sections 9 to 12 of this 2007 Act relieves a person of a liability, duty or obligation accruing under or with respect to the duties, functions and powers transferred by section 9 of this 2007 Act. The Office of Emergency Management in the Oregon Military Department may undertake the collection or enforcement of any such liability, duty or obligation.

Â Â Â Â Â  (2) The rights and obligations of the Office of Emergency Management in the Department of State Police legally incurred under contracts, leases and business transactions executed, entered into or begun before the operative date of section 9 of this 2007 Act [July 1, 2007] are transferred to the Office of Emergency Management in the Oregon Military Department. For the purpose of succession to these rights and obligations, the Office of Emergency Management in the Oregon Military Department is a continuation of the Office of Emergency Management in the Department of State Police and not a new authority. [2007 c.740 Â§13]

Â Â Â Â Â  Sec. 14. Notwithstanding the transfer of duties, functions and powers by section 9 of this 2007 Act, the rules of the Office of Emergency Management in the Department of State Police in effect on the operative date of section 9 of this 2007 Act [July 1, 2007] continue in effect until superseded or repealed by rules of the Office of Emergency Management in the Oregon Military Department. References in rules of the Office of Emergency Management in the Department of State Police to the Office of Emergency Management in the Department of State Police or an officer or employee of the Office of Emergency Management in the Department of State Police are considered to be references to the Office of Emergency Management in the Oregon Military Department or an officer or employee of the Office of Emergency Management in the Oregon Military Department. [2007 c.740 Â§14]

Â Â Â Â Â  Sec. 16. The Director of the Office of Emergency Management may be appointed before the operative date of section 9 of this 2007 Act [July 1, 2007] and may take any action before that date that is necessary to enable the director to exercise, on and after the operative date of section 9 of this 2007 Act, the duties, functions and powers of the director pursuant to section 9 of this 2007 Act. [2007 c.740 Â§16]

Â Â Â Â Â  401.259 Agency liaison with Office of Emergency Management. (1) The following departments shall designate a person within each department to act as a liaison with the Office of Emergency Management:

Â Â Â Â Â  (a) The Department of Transportation;

Â Â Â Â Â  (b) The State Department of Agriculture;

Â Â Â Â Â  (c) The Department of Environmental Quality;

Â Â Â Â Â  (d) The Department of Human Services;

Â Â Â Â Â  (e) The State Department of Energy;

Â Â Â Â Â  (f) The Oregon Department of Administrative Services;

Â Â Â Â Â  (g) The Department of State Police;

Â Â Â Â Â  (h) The State Department of Geology and Mineral Industries; and

Â Â Â Â Â  (i) The Oregon Military Department.

Â Â Â Â Â  (2) Each person designated as a liaison under subsection (1) of this section shall assist in the coordination of the functions of the personÂs department that relate to emergency preparedness and response with similar functions of the Office of Emergency Management. [2007 c.740 Â§8]

Â Â Â Â Â  Note: 401.259 to 401.269 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.260 [1983 c.586 Â§10; 1993 c.187 Â§4; repealed by 2007 c.740 Â§42]

Â Â Â Â Â  401.261 Office of Emergency Management; appointment of director. (1) The Office of Emergency Management is under the supervision and control of a director, who is responsible for the performance of the duties, functions and powers of the office.

Â Â Â Â Â  (2) The Adjutant General, with the approval of the Governor, shall appoint the Director of the Office of Emergency Management, who holds office at the pleasure of the Adjutant General.

Â Â Â Â Â  (3) The director shall be paid a salary as provided by law or, if not so provided, as prescribed by the Adjutant General, with the approval of the Governor.

Â Â Â Â Â  (4) For purposes of administration, subject to the approval of the Adjutant General, the director may organize and reorganize the office as the director considers necessary to properly conduct the work of the office.

Â Â Â Â Â  (5) The director may divide the functions of the office into administrative divisions. Subject to the approval of the Adjutant General, the director may appoint an individual to administer each division. The administrator of each division serves at the pleasure of the director and is not subject to the provisions of ORS chapter 240. Each individual appointed under this subsection must be well qualified by technical training and experience in the functions to be performed by the individual. [2007 c.740 Â§3]

Â Â Â Â Â  Note: See note under 401.259.

Â Â Â Â Â  401.263 Appointment of deputy director. (1) The Director of the Office of Emergency Management may, by written order filed with the Secretary of State, appoint a deputy director. The deputy director serves at the pleasure of the director, has authority to act for the director in the absence of the director and is subject to the control of the director at all times.

Â Â Â Â Â  (2) Subject to any applicable provisions of ORS chapter 240, the director shall appoint all subordinate officers and employees of the Office of Emergency Management, prescribe their duties and fix their compensation. [2007 c.740 Â§4]

Â Â Â Â Â  Note: See note under 401.259.

Â Â Â Â Â  401.265 Rules. In accordance with applicable provisions of ORS chapter 183, the Director of the Office of Emergency Management may adopt rules necessary for the administration of the laws that the Office of Emergency Management is charged with administering. [2007 c.740 Â§5]

Â Â Â Â Â  Note: See note under 401.259.

Â Â Â Â Â  401.267 Advisory and technical committees. (1) To aid and advise the Director of the Office of Emergency Management in the performance of the functions of the Office of Emergency Management, the director may establish such advisory and technical committees as the director considers necessary. The committees may be continuing or temporary. The director shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The director is an ex officio member of each committee.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the director may be reimbursed from funds available to the office for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495. [2007 c.740 Â§6]

Â Â Â Â Â  Note: See note under 401.259.

Â Â Â Â Â  401.269 Interagency agreements. The Director of the Office of Emergency Management may enter into interagency agreements with other state agencies that the director determines are necessary to carry out the duties of the Office of Emergency Management. [2007 c.740 Â§7]

Â Â Â Â Â  Note: See note under 401.259.

Â Â Â Â Â  401.270 Duties of director; rules. The Director of the Office of Emergency Management shall be responsible for coordinating and facilitating exercises and training, emergency planning, preparedness, response, mitigation and recovery activities with the state and local emergency services agencies and organizations, and shall, with the approval of the Adjutant General or as directed by the Governor:

Â Â Â Â Â  (1) Make rules that are necessary and proper for the administration and implementation of ORS 401.015 to 401.107, 401.257 to 401.325, 401.355 to 401.584 and 401.706;

Â Â Â Â Â  (2) Coordinate the activities of all public and private organizations specifically related to providing emergency services within this state;

Â Â Â Â Â  (3) Maintain a cooperative liaison with emergency management agencies and organizations of local governments, other states and the federal government;

Â Â Â Â Â  (4) Have such additional authority, duties and responsibilities authorized by ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 or as may be directed by the Governor;

Â Â Â Â Â  (5) Administer grants relating to emergency program management, seismic rehabilitation, emergency services for the state and the statewide 2-1-1 system as provided in ORS 401.294;

Â Â Â Â Â  (6) Provide for and staff a State Emergency Operations Center to aid the Governor and the Office of Emergency Management in the performance of duties under ORS 401.015 to 401.107, 401.257 to 401.325, 401.355 to 401.584 and 401.706;

Â Â Â Â Â  (7) Serve as the GovernorÂs authorized representative for coordination of certain response activities and managing the recovery process;

Â Â Â Â Â  (8) Establish training and professional standards for local emergency program management personnel;

Â Â Â Â Â  (9) Establish task forces and advisory groups to assist the office in achieving mandated responsibilities;

Â Â Â Â Â  (10) Enforce compliance requirements of federal and state agencies for receiving funds and conducting designated emergency functions;

Â Â Â Â Â  (11) Oversee the design, implementation and support of a statewide 2-1-1 system as provided under ORS 401.288; and

Â Â Â Â Â  (12) Coordinate the activities of state and local governments to enable state and local governments to work together during domestic incidents as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003. [1983 c.586 Â§11; 1993 c.187 Â§5; 2003 c.556 Â§2; 2005 c.526 Â§10; 2005 c.813 Â§3; 2005 c.825 Â§10; 2007 c.740 Â§22]

Â Â Â Â Â  401.271 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) During an evacuation after a major disaster or an emergency, many pet owners are reluctant to leave their pets and are willing to risk their lives to protect their pets.

Â Â Â Â Â  (2) Animals are important to their owners and the presence of an animal brings comfort to an owner and may enhance recovery for an owner distressed over injury or damage caused by a major disaster or an emergency.

Â Â Â Â Â  (3) Significant loss of livestock as a result of a major disaster or an emergency would seriously threaten the economy of
Oregon
. Therefore, a livestock emergency operations plan will ensure that livestock are provided for during a major disaster or an emergency.

Â Â Â Â Â  (4) It is essential that the Office of Emergency Management and the State Department of Agriculture work together to develop emergency operations plans for animals and livestock that provide for animals and livestock during a major disaster or an emergency. [2007 c.98 Â§1]

Â Â Â Â Â  Note: 401.271 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.272 Animal emergency operations plan. (1) As used in this section:

Â Â Â Â Â  (a) ÂCompanion animalÂ means a domestic animal commonly kept as a household pet.

Â Â Â Â Â  (b) ÂService animalÂ means an animal that assists or performs tasks for a person with a sensory, emotional, mental or physical disability.

Â Â Â Â Â  (2) The Office of Emergency Management, in cooperation with the State Department of Agriculture and county and local governments, shall prepare a written animal emergency operations plan that provides for the evacuation, transport and temporary sheltering of companion animals and service animals during a major disaster or an emergency.

Â Â Â Â Â  (3) The office, in developing the plan, shall emphasize the protection of human life and shall consider:

Â Â Â Â Â  (a) Allowing owners of service animals to be evacuated, transported and sheltered with their service animals;

Â Â Â Â Â  (b) Establishing a sufficient number of evacuation shelters equipped to temporarily shelter companion animals and service animals in close proximity to a human sheltering facility;

Â Â Â Â Â  (c) Allowing owners and their companion animals to be evacuated together whenever possible;

Â Â Â Â Â  (d) Establishing an identification system to ensure that owners who are separated from their companion animals or service animals during an evacuation are provided with all information necessary to locate and reclaim their animals;

Â Â Â Â Â  (e) Transporting companion animals or service animals, in cages or carriers that safely and securely confine the animals, in an impending major disaster or emergency;

Â Â Â Â Â  (f) Recommending that animal shelters, humane societies, veterinary offices, boarding kennels, breeders, grooming facilities, animal testing facilities and any other entity that normally houses companion animals or service animals create evacuation plans for the animals housed at their facilities;

Â Â Â Â Â  (g) Establishing recommended minimum holding periods for companion animals or service animals that are sheltered during a major disaster or an emergency; and

Â Â Â Â Â  (h) Creating and promoting an educational campaign for owners of companion animals or service animals that will:

Â Â Â Â Â  (A) Encourage owners to plan for and incorporate their animals in the ownersÂ personal plans in the event of a major disaster or an emergency; and

Â Â Â Â Â  (B) Inform owners of companion animals or service animals about the animal emergency operations plan prepared under this section. [2007 c.98 Â§3]

Â Â Â Â Â  Note: Section 6, chapter 98, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. The Office of Emergency Management, pursuant to ORS 401.280, shall apply to the United States Department of Homeland Security for federal funds available under the federal Pets Evacuation and Transportation Standards Act of 2006 to carry out the purposes of sections 3 [401.272] and 5 [401.274] of this 2007 Act. [2007 c.98 Â§6]

Â Â Â Â Â  401.273 Rescue of companion animal. (1) A person engaged in search and rescue operations may make every practicable attempt under the circumstances to rescue a companion animal.

Â Â Â Â Â  (2) This section does not impose liability on or expand liability of a person engaged in search and rescue operations. [2007 c.98 Â§4]

Â Â Â Â Â  401.274 Livestock emergency operations plan. (1) As used in this section:

Â Â Â Â Â  (a) ÂEmergencyÂ has the meaning given that term in ORS 401.025.

Â Â Â Â Â  (b) ÂLivestockÂ means cattle, horses, sheep and any other animals designated by the State Department of Agriculture.

Â Â Â Â Â  (c) ÂMajor disasterÂ has the meaning given that term in ORS 401.025.

Â Â Â Â Â  (2) The State Department of Agriculture, in cooperation with the Office of Emergency Management and county and local governments, shall prepare a written livestock emergency operations plan that provides for the evacuation, transport and temporary sheltering of livestock during a major disaster or an emergency.

Â Â Â Â Â  (3) The department, in developing the plan, shall consider:

Â Â Â Â Â  (a) Methods for providing adequate food and water for livestock during a major disaster or an emergency;

Â Â Â Â Â  (b) Methods for providing livestock with adequate shelter or protection from harsh weather conditions during a major disaster or an emergency;

Â Â Â Â Â  (c) Creating and promoting an educational campaign for owners of livestock that will:

Â Â Â Â Â  (A) Encourage owners to plan for and incorporate their livestock in the ownersÂ personal plans in the event of a major disaster or an emergency; and

Â Â Â Â Â  (B) Inform owners of livestock about the livestock emergency operations plan prepared under this section; and

Â Â Â Â Â  (d) Any other methods or arrangements that the department determines would protect livestock during a major disaster or an emergency. [2007 c.98 Â§5]

Â Â Â Â Â  Note: 401.274 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: See note under 401.272.

Â Â Â Â Â  401.275 System for notification of emergencies; emergency management coordinators; rules. (1)(a) The Department of State Police shall maintain a system for the notification and interagency coordination of state resources in response to emergencies involving multijurisdictional cooperation between the various levels of government and private business entities.

Â Â Â Â Â  (b) The department shall provide the Office of Emergency Management with a service level agreement that describes the continued daily operations and maintenance of the system, the services and supplies needed to maintain the system 24 hours a day, every day of the year and the policies and procedures that support the overall notification system.

Â Â Â Â Â  (2) The notification system shall be managed by the Office of Emergency Management as a continuously available communications network and a component of the stateÂs emergency operations center.

Â Â Â Â Â  (3) The notification system shall be the primary point of contact by which any public agency provides the state notification of an emergency or disaster, or requests access to state and federal resources.

Â Â Â Â Â  (4) Each department of state government, and those agencies of state government identified in the
Oregon
emergency management plan with emergency service or administrative responsibilities, shall appoint an emergency management coordinator as their representative to work with the office on the development and implementation of emergency plans and procedures.

Â Â Â Â Â  (5) The Office of Emergency Management shall adopt rules relating to the planning, administration and operation of the notification system maintained under this section. [1993 c.187 Â§8; 2007 c.740 Â§23]

Â Â Â Â Â  401.280 Federal grants for emergency management and services; authority of office. (1) The Office of Emergency Management is designated as the sole agency of the State of
Oregon
for the purpose of negotiating agreements with the United States Department of Homeland Security or other appropriate federal agency, on behalf of the state, for the acquisition of federal funds for the purpose of providing emergency program management and emergency services. All city or county emergency management programs, emergency service agencies and state agencies applying for such funds shall coordinate with the office on development of proposals and shall submit applications to the department to be reviewed or processed, or both.

Â Â Â Â Â  (2) The office is authorized to accept and receive on behalf of the state, counties and cities federal funds for purpose of emergency program management and emergency services, to deposit such funds in the Emergency Management Revolving Account and to authorize the disbursement and distribution of these funds in accordance with the applicable agreement. [1983 c.586 Â§22; 1993 c.187 Â§6; 2007 c.740 Â§24]

(2-1-1 Telecommunications System)

Â Â Â Â Â  401.282 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The implementation of a single, easy-to-use telephone number, 2-1-1, will benefit the residents of this state by providing easier access to available health and human services and services after an emergency, by reducing inefficiencies in connecting people with desired service providers and by reducing duplication of efforts.

Â Â Â Â Â  (2) In a time of reduced resources for the provision of health and human services, establishing a cost-effective means to continue to inform the public about available services is a priority.

Â Â Â Â Â  (3) An integrated statewide system of local information and referral service providers will build upon an already existing network of experienced service providers without the necessity of creating a new agency or department. [2005 c.526 Â§1]

Â Â Â Â Â  Note: 401.282 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.284 Definitions for ORS 401.284 to 401.296. As used in ORS 401.284 to 401.296:

Â Â Â Â Â  (1) Â2-1-1Â means the abbreviated dialing code assigned by the Federal Communications Commission for consumer access to community information and referral services.

Â Â Â Â Â  (2) Â2-1-1 serviceÂ means a telephone service that provides information about and referral to health and human services and services after an emergency.

Â Â Â Â Â  (3) Â2-1-1 service areaÂ means an area in the state of
Oregon
where a 2-1-1 service provider provides 2-1-1 services.

Â Â Â Â Â  (4) Â2-1-1 service providerÂ means a public or nonprofit agency or organization that provides 2-1-1 services.

Â Â Â Â Â  (5) Â2-1-1 system facilitatorÂ means an
Oregon
nonprofit organization that is devoted to creating a statewide 2-1-1 system. [2005 c.526 Â§3]

Â Â Â Â Â  401.286 Public referral and information telephone number. 2-1-1 is created as the official state dialing code for public referral to and information about health and human services and services after an emergency. [2005 c.526 Â§4]

Â Â Â Â Â  401.288 Contract for 2-1-1 system facilitator. (1) Subject to subsection (3) of this section, the Office of Emergency Management shall enter into a contract with a 2-1-1 system facilitator to design, implement and support a statewide 2-1-1 system.

Â Â Â Â Â  (2) The contract shall ensure that the 2-1-1 system facilitator:

Â Â Â Â Â  (a) Creates a structure for a statewide 2-1-1 resources database that:

Â Â Â Â Â  (A) Meets standards for information and referral systems databases established by a nationally recognized corporation devoted to improving access to services through a mechanism of information and referral; and

Â Â Â Â Â  (B) Will be integrated with local resources databases maintained by approved 2-1-1 service providers;

Â Â Â Â Â  (b) Develops a statewide resources database for the 2-1-1 system; and

Â Â Â Â Â  (c) Maintains public information provided by state agencies and programs that provide health and human services for access by 2-1-1 service providers.

Â Â Â Â Â  (3) In awarding the contract under subsection (1) of this section, the office shall ensure that the 2-1-1 system facilitator has the funds and the financial capacity to carry out the terms of the contract and that the contract is cost-neutral to the office. [2005 c.526 Â§5]

Â Â Â Â Â  401.290 Approval of 2-1-1 service providers. (1) The 2-1-1 system facilitator shall recommend 2-1-1 service providers to the Office of Emergency Management based on the following criteria:

Â Â Â Â Â  (a) The ability of the proposed 2-1-1 service provider to meet the national 2-1-1 standards recommended by a nationally recognized corporation devoted to improving access to services through a mechanism of information and referral;

Â Â Â Â Â  (b) The financial stability of the proposed 2-1-1 service provider;

Â Â Â Â Â  (c) The community support for the proposed 2-1-1 service provider;

Â Â Â Â Â  (d) The relationships of the proposed 2-1-1 service provider with other information and referral services; and

Â Â Â Â Â  (e) Other criteria that the 2-1-1 system facilitator deems appropriate.

Â Â Â Â Â  (2) The office shall approve 2-1-1 service providers based on the recommendations of the 2-1-1 system facilitator. Only a 2-1-1 service provider approved by the office may provide 2-1-1 services. [2005 c.526 Â§6]

Â Â Â Â Â  401.292 Use of 2-1-1 system by state agencies providing health and human services. Before a state agency that provides health and human services establishes a new public information hotline, the state agency shall consult with the Office of Emergency Management about using the 2-1-1 system to provide public access to the information. [2005 c.526 Â§7]

Â Â Â Â Â  401.294 Contributions to support establishment of 2-1-1 system; use of contributions. (1) The Office of Emergency Management may accept contributions of moneys and assistance from the federal government or its agencies or from any other source, public or private, and agree to conditions placed on the moneys not inconsistent with the purpose of establishing a statewide 2-1-1 system.

Â Â Â Â Â  (2) The office may, from contributions of moneys received under subsection (1) of this section:

Â Â Â Â Â  (a) Provide grants to approved 2-1-1 service providers for the design, development, and implementation of 2-1-1 for their 2-1-1 service areas;

Â Â Â Â Â  (b) Provide grants to approved 2-1-1 service providers to enable the provision of 2-1-1 services on an ongoing basis; and

Â Â Â Â Â  (c) Provide grants to approved 2-1-1 service providers to enable the provision of 2-1-1 services 24 hours a day, seven days a week. [2005 c.526 Â§8]

Â Â Â Â Â  401.296 2-1-1 Account. The 2-1-1 Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Office of Emergency Management for the 2-1-1 system under ORS 401.294 shall be deposited into the account and are continuously appropriated to the Office of Emergency Management to be used only for the implementation and support of the 2-1-1 system. [2005 c.526 Â§9]

(Seismic Rehabilitation)

Â Â Â Â Â  401.300 Grant program for seismic rehabilitation of certain facilities. (1) The Director of the Office of Emergency Management, pursuant to the authority to administer grant programs for seismic rehabilitation provided in ORS 401.270, shall develop a grant program for the disbursement of funds for the seismic rehabilitation of critical public buildings, including hospital buildings with acute inpatient care facilities, fire stations, police stations, sheriffsÂ offices, other facilities used by state, county, district or municipal law enforcement agencies and buildings with a capacity of 250 or more persons that are routinely used for student activities by kindergarten through grade 12 public schools, community colleges, education service districts and institutions of higher education. The funds for the seismic rehabilitation of critical public buildings under the grant program are to be provided from the issuance of bonds pursuant to the authority provided in Articles XI-M and XI-N of the Oregon Constitution.

Â Â Â Â Â  (2) The grant program shall include the appointment of a grant committee. The grant committee may be composed of any number of persons with qualifications that the director determines necessary. However, the director shall include persons with experience in administering state grant programs and representatives of entities with responsibility over critical public buildings. The director shall also include as permanent members representatives of:

Â Â Â Â Â  (a) The Department of Human Services;

Â Â Â Â Â  (b) The State Department of Geology and Mineral Industries;

Â Â Â Â Â  (c) The Seismic Safety Policy Advisory Commission;

Â Â Â Â Â  (d) The Oregon Department of Administrative Services;

Â Â Â Â Â  (e) The Department of Education;

Â Â Â Â Â  (f) The
Oregon
Fire ChiefsÂ Association;

Â Â Â Â Â  (g) The
Oregon
Association Chiefs of Police; and

Â Â Â Â Â  (h) The
Oregon
Association of Hospitals and Health Systems.

Â Â Â Â Â  (3) The director shall determine the form and method of applying for grants from the grant program, the eligibility requirements for grant applicants, and general terms and conditions of the grants. The director shall also provide that the grant committee review grant applications and make a determination of funding based on a scoring system that is directly related to the statewide needs assessment performed by the State Department of Geology and Mineral Industries. Additionally, the grant process may:

Â Â Â Â Â  (a) Require that the grant applicant provide matching funds for completion of any seismic rehabilitation project.

Â Â Â Â Â  (b) Provide authority to the grant committee to waive requirements of the grant program based on special circumstances such as proximity to fault hazards, community value of the structure, emergency functions provided by the structure and storage of hazardous materials.

Â Â Â Â Â  (c) Allow an applicant to appeal any determination of grant funding to the director for reevaluation.

Â Â Â Â Â  (d) Provide that applicants release the state, the director and the grant committee from any claims of liability for providing funding for seismic rehabilitation.

Â Â Â Â Â  (e) Provide separate rules for funding rehabilitation of structural and nonstructural building elements.

Â Â Â Â Â  (4) Subject to the grant rules established by the director and subject to reevaluation by the director, the grant committee has the responsibility to review and make determinations on grant applications under the grant program established pursuant to this section. [2005 c.813 Â§2; 2007 c.740 Â§25]

(Powers of Local Governments)

Â Â Â Â Â  401.305 Emergency management agency of city or county; emergency program manager; coordination of emergency management functions. (1) Each county of this state shall, and each city may, establish an emergency management agency which shall be directly responsible to the executive officer or governing body of the county or city.

Â Â Â Â Â  (2) The executive officer or governing body of each county and any city which participates shall appoint an emergency program manager who shall have responsibility for the organization, administration and operation of such agency, subject to the direction and control of the county or city.

Â Â Â Â Â  (3) The local governing bodies of counties and cities that have both city and county emergency management programs shall jointly establish policies which provide direction and identify and define the purpose and roles of the individual emergency management programs, specify the responsibilities of the emergency program managers and staff and establish lines of communication, succession and authority of elected officials for an effective and efficient response to emergency conditions.

Â Â Â Â Â  (4) Each emergency management agency shall perform emergency program management functions within the territorial limits of the county or city and may perform such functions outside the territorial limits as required under any mutual aid or cooperative assistance agreement or as authorized by the county or city.

Â Â Â Â Â  (5) The emergency management functions shall include, as a minimum:

Â Â Â Â Â  (a) Coordination of the planning activities necessary to prepare and maintain a current emergency operations plan, management and maintenance of emergency operating facilities from which elected and appointed officials can direct emergency and disaster response activities;

Â Â Â Â Â  (b) Establishment of an incident command structure for management of a coordinated response by all local emergency service agencies; and

Â Â Â Â Â  (c) Coordination with the Office of Emergency Management to integrate effective practices in emergency preparedness and response as provided in the National Incident Management System established by the Homeland Security Presidential Directive 5 of February 28, 2003. [1983 c.586 Â§12; 1993 c.187 Â§9; 2005 c.825 Â§11]

Â Â Â Â Â  401.309 Declaration of state of emergency by local government; procedures; mandatory evacuations. (1) Each county, city or other municipal corporation in this state may, by ordinance or resolution, establish procedures to prepare for and carry out any activity to prevent, minimize, respond to or recover from an emergency. The ordinance or resolution shall describe the conditions required for the declaration of a state of emergency within the jurisdiction and the agency or individual authorized to declare that a state of emergency exists.

Â Â Â Â Â  (2) An ordinance or resolution adopted under this section may designate the emergency management agency, if any, or any other agency or official of the county, city or municipal corporation as the agency or official charged with carrying out emergency duties or functions under the ordinance.

Â Â Â Â Â  (3) A county, city or municipal corporation may authorize an agency or official to order mandatory evacuations of residents and other individuals after a declaration of a state of emergency within the jurisdiction is declared. An evacuation under an ordinance or resolution authorized by this section shall be ordered only when necessary for public safety or when necessary for the efficient conduct of activities that minimize or mitigate the effects of the emergency.

Â Â Â Â Â  (4) Nothing in this section shall be construed to affect or diminish the powers of the Governor during a state of emergency declared under ORS 401.055. The provisions of ORS 401.015 to 401.107, 401.115 and 401.125 to 401.145 supersede the provisions of an ordinance or resolution authorized by this section when the Governor declares a state of emergency within any area in which such an ordinance or resolution applies.

Â Â Â Â Â  (5) As used in this section, ÂemergencyÂ has the meaning given that term in ORS 401.025. [1997 c.361 Â§2]

Â Â Â Â Â  401.310 [Amended by 1953 c.394 Â§10; 1969 c.80 Â§12; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.315 City or county authorized to incur obligations for emergency services; county determination of emergency. In carrying out the provisions of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, counties or cities may enter into contracts and incur obligations necessary to mitigate, prepare for, respond to or recover from emergencies or major disaster. A county shall assess whether an emergency exists. [1983 c.586 Â§13; 1991 c.418 Â§2]

Â Â Â Â Â  401.320 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.325 Emergency management agency appropriation; tax levy. (1) Each county and city may make appropriations, in the manner provided by law for making appropriations for the expenses of the county or city, for the payment of expenses of its emergency management agency and may levy taxes upon the taxable property within the county or city.

Â Â Â Â Â  (2) An appropriation made under subsection (1) of this section shall be budgeted so that it is possible to identify it as a distinguishable expense category. [1983 c.586 Â§14]

Â Â Â Â Â  401.330 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.335 Temporary housing for disaster victims; political subdivisionÂs authority. Any political subdivision of this state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into arrangements necessary to prepare or equip such sites to utilize the housing units. [Formerly 401.620]

(Seismic Safety)

Â Â Â Â Â  401.337 Seismic Safety Policy Advisory Commission; members; term. (1) There is established a Seismic Safety Policy Advisory Commission consisting of the following members:

Â Â Â Â Â  (a) The chief officer or the chief officerÂs designee of the following:

Â Â Â Â Â  (A) Department of Consumer and Business Services;

Â Â Â Â Â  (B) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (C) Department of Land Conservation and Development;

Â Â Â Â Â  (D) Department of Transportation; and

Â Â Â Â Â  (E) Office of Emergency Management; and

Â Â Â Â Â  (b) Thirteen members appointed by the Governor as follows:

Â Â Â Â Â  (A) One representative of local government;

Â Â Â Â Â  (B) Six members representing the public interest, including:

Â Â Â Â Â  (i) One representative of a school district, community college or university;

Â Â Â Â Â  (ii) Two members of the Legislative Assembly; and

Â Â Â Â Â  (iii) Three members of the general public; and

Â Â Â Â Â  (C) Six members representing affected industries or stakeholders.

Â Â Â Â Â  (2) The term of office of each member, except a member of the Legislative Assembly, appointed under subsection (1)(b) of this section is four years, but a member serves at the pleasure of the Governor. The term of office of a member of the Legislative Assembly expires at the end of the term for which the member is elected. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. [1991 c.956 Â§2; 1993 c.187 Â§10; 1995 c.511 Â§1; 1997 c.520 Â§Â§1,1a; 2007 c.740 Â§26]

Â Â Â Â Â  401.340 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.343 Mission of commission. (1) The mission of the Seismic Safety Policy Advisory Commission shall be to reduce exposure to earthquake hazards in
Oregon
by:

Â Â Â Â Â  (a) Developing and influencing policy at the federal, state and local levels;

Â Â Â Â Â  (b) Facilitating improved public understanding and encouraging identification of risk;

Â Â Â Â Â  (c) Supporting research and special studies;

Â Â Â Â Â  (d) Supporting appropriate mitigation;

Â Â Â Â Â  (e) Supporting response and recovery; and

Â Â Â Â Â  (f) Supporting and assisting in the coordination of a grant program for the disbursement of funds for seismic rehabilitation of schools and emergency facilities.

Â Â Â Â Â  (2) The commission shall utilize and influence existing agencies and institutions in meeting its goals and is in no way intended to replace or compete with existing authorities relative to earthquakes. Emphasis shall be on coordination and linking of existing resources and authorities.

Â Â Â Â Â  (3) To improve public understanding of earthquake hazards, reduce such hazards and mitigate the possible effects of potentially damaging earthquakes, the commission shall review and advise the Governor and the Legislative Assembly concerning all plans and proposals addressing seismic hazards in the areas of:

Â Â Â Â Â  (a) Any legislative proposals.

Â Â Â Â Â  (b) Plans and proposals of statewide impact.

Â Â Â Â Â  (c) Lists of recommendations for actions and potential rule changes specifically by state agency. [1991 c.956 Â§4; 1997 c.520 Â§2; 2005 c.813 Â§4]

Â Â Â Â Â  401.345 Officers; quorum; meetings; compensation and expenses. (1) The Seismic Safety Policy Advisory Commission shall select one of its members as chairperson and another as vice chairperson, for two-year terms and with duties and powers necessary for the performance of the functions of such offices as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every two months at a place, day and hour determined by the commission. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) Each member of the commission, except a member of the Legislative Assembly, appointed under ORS 401.337 (1)(b) shall receive compensation and expenses as provided in ORS 292.495. A legislative member shall receive compensation and expenses as provided in ORS 171.072. [1991 c.956 Â§Â§5,6,7; 1995 c.511 Â§2; 1997 c.520 Â§3]

Â Â Â Â Â  401.347 Support services. The Office of Emergency Management shall provide technical, clerical and other necessary support services to the Seismic Safety Policy Advisory Commission. The Department of Consumer and Business Services, the Department of Human Services, the State Department of Geology and Mineral Industries, the Department of Land Conservation and Development, the Department of Transportation, the Water Resources Department and the Oregon University System shall provide assistance, as required, to the commission to enable it to meet its objectives. [1991 c.956 Â§8; 2007 c.740 Â§27]

Â Â Â Â Â  401.350 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.353 Advisory and technical committees; expense reimbursement. (1) To aid and advise the Seismic Safety Policy Advisory Commission in the performance of its functions, the commission may establish such advisory and technical committees as it considers necessary. These committees may be continuing or temporary. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint their members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but in the discretion of the commission may be reimbursed from funds available to the commission for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495. [1991 c.956 Â§9]

(Emergency Service Workers)

Â Â Â Â Â  401.355 Eligibility of emergency service worker for benefits for injury sustained in emergency service. (1) An emergency service worker may apply for and may receive benefits as provided in ORS 401.355 to 401.465 for injury sustained in emergency service performed within or without the state:

Â Â Â Â Â  (a) Where the injury is proximately caused by or in the course of emergency service, with or without negligence of the emergency service worker.

Â Â Â Â Â  (b) Where the injury is not caused by the voluntary intoxication of the emergency service worker.

Â Â Â Â Â  (c) Where the injury is not intentionally self-inflicted.

Â Â Â Â Â  (2) No emergency service worker or beneficiary is eligible for benefits under ORS 401.355 to 401.465:

Â Â Â Â Â  (a) If the emergency service worker is entitled to receive benefits under the workersÂ compensation laws of this state or similar statutes in other states or under any disability, retirement or liability insurance program of the workerÂs regular employer who has contributed to the cost thereof, or under any federal or local program for compensation of injuries of public employees, in those cases where the injury is compensable because it arose out of and in the course of emergency service duties performed as part of the regular employment of the emergency service worker.

Â Â Â Â Â  (b) If the emergency service worker is a member of a federal emergency management or emergency service agency or an emergency management or emergency service agency of another state or foreign nation who is performing emergency services in this state. [Formerly 401.200]

Â Â Â Â Â  401.360 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.365 Registration and qualification of emergency management agencies. All state and local emergency management agencies may register and qualify to come within the provisions of ORS 401.355 to 401.465. [Formerly 401.205]

Â Â Â Â Â  401.370 [Amended by 1953 c.394 Â§10; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.375 ÂEmergency serviceÂ defined; service not in violation of child labor laws. Emergency service shall not be deemed employment in violation of any laws of this state relating to labor by minors. ÂEmergency serviceÂ includes all activities authorized and carried on pursuant to ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, including such training as is necessary and proper to engage in such activities. [Formerly 401.210]

Â Â Â Â Â  401.380 [1953 c.394 Â§8; 1959 c.403 Â§1; 1983 c.586 Â§39; renumbered 401.535]

Â Â Â Â Â  401.385 Record of enrollment of emergency service workers. Each emergency program manager of an emergency management agency shall maintain a record of enrollment of emergency service workers who are personnel of the agency. Each record shall contain the name and address of the worker, the name of the employer of the worker, date of enrollment and authorized classification of assignment to duty, including the times of assigned duty, as well as changes in enrollment. The record forms shall be supplied by the Office of Emergency Management. Records of membership in the Oregon State Defense Force shall be maintained by the Military Department of the State of
Oregon
. [Formerly 401.215; 1989 c.361 Â§9; 1993 c.187 Â§11]

Â Â Â Â Â  401.395 Benefits for injury sustained in emergency service. If an emergency service worker sustains an injury, benefits shall be paid in the same manner as provided for injured workers under the workersÂ compensation laws of this state, except that:

Â Â Â Â Â  (1) If the injury results in temporary partial disability, no benefits shall accrue to the injured emergency service worker on account of loss of wages due to such disability.

Â Â Â Â Â  (2) Costs of rehabilitation services to emergency service workers with disabilities shall be paid from funds specifically appropriated therefor in an amount approved by the Office of Emergency Management, which shall be the reasonable and necessary cost of such services, including services of a physician or rehabilitation facility specially qualified to render rehabilitation services. Expenses of rehabilitation may include travel, board and room, when necessary.

Â Â Â Â Â  (3) The maximum amount payable for medical, surgical or hospital expenses, compensation and rehabilitation on any one claim shall not exceed $20,000. [Formerly 401.220; 1993 c.187 Â§12; 2007 c.70 Â§157]

Â Â Â Â Â  401.405 Benefits not assignable; exempt from execution, attachment and garnishment. No benefits payable under ORS 401.355 to 401.465 are subject to assignment prior to their receipt by the person entitled thereto, nor shall they pass by operation of law. These benefits and the right to receive them are also exempt from seizure on execution, attachment or garnishment, or by the process of any court. [Formerly 401.225]

Â Â Â Â Â  401.410 [1967 c.480 Â§1; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.415 Benefits as exclusive remedy. The filing of claims for benefits under ORS 401.355 to 401.465 is the exclusive remedy of an emergency service worker or beneficiary for injuries compensable under ORS 401.355 to 401.465 against the state or its political subdivision or any emergency management agency or other person acting under governmental authority in furtherance of emergency service activities, regardless of negligence. [Formerly 401.230]

Â Â Â Â Â  401.420 [1967 c.480 Â§2; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.425 Claims for benefits. (1) Claims for benefits under ORS 401.355 to 401.465 shall be filed by application with the Office of Emergency Management in the manner provided by rules of the office.

Â Â Â Â Â  (2) The right to benefits under ORS 401.355 to 401.465 shall be barred unless written claim is filed with the office within 90 days after the injury, or, if death results therefrom, within 90 days after death. However, if death occurs more than one year after the injury, the right shall be barred unless prior written claim based on the injury has been timely filed. The requirements of this subsection may be waived by the office on the ground that, for good and sufficient reason, claim could not be filed on time. [Formerly 401.235; 1993 c.187 Â§13; 2007 c.740 Â§28]

Â Â Â Â Â  401.430 [1967 c.480 Â§3; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.435 Appeal. Any question of law or fact may be appealed to the circuit court of the county where the injury occurred within 30 days from the date of mailing of the final decision by the Office of Emergency Management, if the emergency service worker is dissatisfied with the final decision. [Formerly 401.240; 1993 c.187 Â§14]

Â Â Â Â Â  401.440 [1967 c.480 Â§4; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.445 Allocation of necessary funds. If funds are not available to the Office of Emergency Management to pay claims approved under ORS 401.355 to 401.465, the Oregon Military Department shall request allocation of necessary funds from the Emergency Board if the unavailability occurs during the interim between sessions of the Legislative Assembly. If the unavailability occurs during a session, the department shall request the Joint Committee on Ways and Means to submit legislation necessary to provide such funds. [Formerly 401.245; 1993 c.187 Â§15; 2007 c.740 Â§29]

Â Â Â Â Â  401.450 [1967 c.480 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.455 Benefits limited by availability of funds; priority among claimants. Liability of the State of
Oregon
or any agency thereof for the payment of benefits under ORS 401.355 to 401.465 is contingent upon and limited by the availability of funds. In the event that funds are not sufficient to meet the benefit claims for a given period, priority among claimants shall be determined according to the time of filing of the claim. [Formerly 401.250]

Â Â Â Â Â  401.460 [1967 c.480 Â§6; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.465 Obtaining public or private insurance with available funds. Funds available for purposes of ORS 401.355 to 401.465 may be used to effect insurance or reinsurance with any authority or instrumentality, public or private, or otherwise to distribute the liability for compensation payable to emergency service workers. [Formerly 401.255; 1993 c.187 Â§16]

Â Â Â Â Â  401.470 [1967 c.480 Â§7; repealed by 1983 c.586 Â§49]

(Miscellaneous)

Â Â Â Â Â  401.480 Cooperative assistance agreements. The state, counties and cities may, in collaboration with public and private agencies, enter into cooperative assistance agreements for reciprocal emergency aid and resources. [1983 c.586 Â§15]

Â Â Â Â Â  401.485 Leaves of absence for disaster relief volunteers; requirements; maximum period; effect on status of employees. (1) State agencies and political subdivisions described in ORS 243.325 (2) to (6) may grant leaves of absence to any public employee who is a certified disaster services volunteer of the American Red Cross to participate in disaster relief services in the State of
Oregon
. Cumulative leave granted shall not exceed 15 work days in any 12-month period. Such leave granted shall not result in a loss of compensation, seniority, vacation time, sick leave or accrued overtime for which the employee is otherwise eligible. Compensation to an employee granted leave under this section shall be at the employeeÂs regular rate of pay for those regular work hours during which the employee is absent from work.

Â Â Â Â Â  (2) As used in this section, ÂdisasterÂ means those disasters designated at level II and above by the American Red Cross. [1995 c.70 Â§1]

Â Â Â Â Â  Note: 401.485 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.490 Mutual use of supplies and services. In carrying out the provisions of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, the Governor and the executive officers or governing bodies of the counties and cities may request and utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the state and of local governments. The officers and personnel of all local government departments, offices and agencies may cooperate with, and extend such services and facilities to the Governor, to the Office of Emergency Management and to emergency management agencies and emergency service agencies upon request. [1983 c.586 Â§16]

Â Â Â Â Â  401.500 Reimbursement by state for services provided by local government employees. The state shall reimburse a local government for the compensation paid and the actual and necessary travel, subsistence and maintenance expenses of employees of the local government while actually serving at the direction of the Governor or the Director of the Office of Emergency Management in a state function or capacity. [1983 c.586 Â§17]

Â Â Â Â Â  401.505 Acceptance of aid for emergency services. Whenever any organization, agency, person, firm, corporation or officer thereof offers to the state or to any county or city, services, equipment, supplies, material or funds by way of gift, grant or loan for purposes of emergency program management or emergency services, the state, acting through the Governor, or the county or city, acting through its executive officer or governing body, may accept the offer. Upon acceptance, the Governor or executive officer or governing body of a county or city, as the case may be, may authorize any officer thereof to receive the services, equipment, supplies, materials or funds on behalf of the state, county or city, subject to the terms of the offer and any rules of the agency making the offer. [1983 c.586 Â§19]

Â Â Â Â Â  401.510 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.515 Nonliability for emergency services; exception; emergency service workers as agents of state or local governments. (1) During the existence of an emergency, the state and any local government, any agent thereof or emergency service worker engaged in any emergency services activity, while complying with or attempting to comply with ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 or any rule adopted under those sections, is not, except in cases of willful misconduct, gross negligence or bad faith, liable for the death or injury of any person, or damage or loss of property, as a result of that activity.

Â Â Â Â Â  (2) There shall be no liability on the part of a person who owns or maintains any building or premises which has been designated by any emergency management agency or emergency service agency or any public body or officer of this state or the United States as a fallout shelter or a shelter from destructive operations or attacks by enemies of the United States for the death of or injury to any individual or damage to or loss of property while in or upon the building or premises as a result of the condition of the building or premises or as a result of any act or omission, except willful misconduct, gross negligence or bad faith of such person or the servants, agents or employees of the person when the dead or injured individual entered or went on or into the building or premises for the purpose of seeking refuge therein during or in anticipation of destructive operations or attacks by enemies of the United States or during tests ordered by lawful authority.

Â Â Â Â Â  (3) The provisions of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 do not affect the right of any person to receive benefits or compensation to which the person would otherwise be entitled under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, under ORS chapter 656, under any pension or retirement law or under any act of Congress.

Â Â Â Â Â  (4) Emergency service workers, in carrying out, complying with or attempting to comply with any order or rule issued under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 or any local ordinance, or performing any of their authorized functions or duties or training for the performance of their authorized functions or duties, shall have the same degree of responsibility for their actions and enjoy the same immunities as officers and employees of the state and its local governments performing similar work.

Â Â Â Â Â  (5) This section does not excuse any governmental agency from liability for intentional confiscation or intentional destruction of private property.

Â Â Â Â Â  (6) A person who complies with a lawful order of the Governor under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584 incurs no liability for damages resulting from compliance.

Â Â Â Â Â  (7)(a) An officer, employee or agent of the federal government or another state, or an agency or political subdivision of another state, who is accepted by the Office of Emergency Management to act as an emergency service worker is an agent of this state for the purposes of this section and ORS 30.260 to 30.300.

Â Â Â Â Â  (b) An officer, employee or agent of the federal government or another state, or an agency or political subdivision of another state, who is accepted by a local government emergency management agency to act as an emergency service worker is an agent of the local government emergency management agency for the purposes of this section and ORS 30.260 to 30.300. [1983 c.586 Â§20; 2005 c.825 Â§12]

Â Â Â Â Â  401.520 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.525 Use of moneys and property for emergency services authorized. (1) The expenditure of necessary money and use of state property by any agency in performing duties in an emergency is authorized. Moneys so expended shall be deemed an administrative expense of the agency.

Â Â Â Â Â  (2) If the Governor finds that funds regularly appropriated to state and local governments are not sufficient to cope with a particular emergency, the Governor may, with the concurrence of the Joint Committee on Ways and Means or the Emergency Board, when the Legislative Assembly is not in session, transfer and expend moneys appropriated for other purposes. [1983 c.586 Â§21]

Â Â Â Â Â  401.530 [Amended by 1983 c.586 Â§39a; renumbered 401.115]

Â Â Â Â Â  401.535 Emergency Management Revolving Account; source; use. There is created in the General Fund in the State Treasury an account to be known as the Emergency Management Revolving Account. All contributions, grants-in-aid or other moneys received or collected by the Office of Emergency Management, and any other funds contributed, granted or appropriated for transfer to the revolving account under authority of law shall be placed in the General Fund and credited to the Emergency Management Revolving Account. Moneys in the Emergency Management Revolving Account are continuously appropriated to the Office of Emergency Management for the purpose of this section. The office may use the revolving account to pay for the purchase of organizational and mobile support equipment and surplus property, for shelter construction, administration and personal services, when the purchase or expense is incurred pursuant to the officeÂs agreements with the federal government, other state agencies or political subdivisions of the state. [Formerly 401.380; 1993 c.187 Â§17; 2005 c.755 Â§30; 2007 c.740 Â§30]

Â Â Â Â Â  401.537 [1991 c.310 Â§4; renumbered 455.448 in 1995]

EMERGENCY RESPONSE DRILLS

Â Â Â Â Â  401.538 State and local agency emergency response drills. (1) Each state or local agency shall drill agency employees working in office buildings on emergency procedures so that the employees may respond to an earthquake emergency without confusion or panic. The agencies shall conduct the drills in accordance with Office of Emergency Management rules. The drills must include familiarization with routes and methods of exiting the building and methods of Âduck, cover and holdÂ during an earthquake. An agency shall conduct the drills annually. The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause.

Â Â Â Â Â  (2) As used in this section, Âstate or local agencyÂ means a state or local office, department, division, bureau, board or commission that is assigned, renting, leasing, owning or controlling office space for carrying out its duties. ÂState or local agencyÂ includes the Legislative Assembly when in regular session. [2001 c.366 Â§1]

Â Â Â Â Â  Note: 401.538 to 401.546 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.539 [1991 c.310 Â§5; renumbered 455.449 in 1995]

Â Â Â Â Â  401.540 [Repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.543 Private employer emergency response drills; exemptions. A person employing 250 or more full-time employees within this state shall drill employees working in office buildings on emergency procedures so that the employees may respond to an earthquake emergency without confusion or panic. The person shall conduct the drills in accordance with Office of Emergency Management rules. The drills must include familiarization with routes and methods of exiting the building and methods of Âduck, cover and holdÂ during an earthquake. The employer shall conduct the drills annually during the month of April. The Office of Emergency Management may, by rule or on application, grant exemptions from the drill requirement for good cause. [2001 c.366 Â§2]

Â Â Â Â Â  Note: See note under 401.538.

Â Â Â Â Â  401.546 Conduct of earthquake emergency drills; rules. The Office of Emergency Management, in consultation with the State Department of Geology and Mineral Industries, shall adopt rules governing the conduct of earthquake emergency drills required by ORS 401.538 and 401.543. In addition to the office submitting the rules for publication pursuant to ORS 183.360, the office and the department shall each post the rules on an electronic bulletin board, home page or similar site. [2001 c.366 Â§3]

Â Â Â Â Â  Note: See note under 401.538.

SEARCH AND RESCUE

(Generally)

Â Â Â Â Â  401.550 Search and Rescue Coordinator; appointment; duties. The Director of the Office of Emergency Management shall appoint a Search and Rescue Coordinator to:

Â Â Â Â Â  (1) Coordinate the search and rescue function of the Office of Emergency Management;

Â Â Â Â Â  (2) Coordinate the activities of state and federal agencies involved in search and rescue;

Â Â Â Â Â  (3) Establish liaison with the Oregon State SheriffsÂ Association and other public and private organizations and agencies involved in search and rescue;

Â Â Â Â Â  (4) Provide on-scene search and rescue coordination when requested by an authorized person;

Â Â Â Â Â  (5) Coordinate and process requests for the use of emergency service workers and equipment;

Â Â Â Â Â  (6) Assist in developing training and outdoor education programs;

Â Â Â Â Â  (7) Gather statistics in search and rescue operations; and

Â Â Â Â Â  (8) Gather and disseminate resource information of personnel, equipment and materials available for search and rescue. [1983 c.586 Â§23; 1993 c.18 Â§93]

Â Â Â Â Â  401.555 Program for air search and rescue. The Office of Emergency Management shall establish and maintain a program for the air search and rescue of lost aircraft and persons and for the air support of other emergency situations. The program established under this section may include, but is not limited to, the following:

Â Â Â Â Â  (1) The formation of a volunteer air search and rescue organization and provision of appropriate training to this organization.

Â Â Â Â Â  (2) Directing, coordinating and performing air activities in conjunction with air search and rescue and other emergency situations.

Â Â Â Â Â  (3) Entering into agreements with private persons, volunteer organizations, and federal, state and local agencies for air search and rescue and other emergency activities.

Â Â Â Â Â  (4) Such other related activities as may be deemed necessary and appropriate by the Director of the Office of Emergency Management. [Formerly 835.075; 2007 c.740 Â§31]

Â Â Â Â Â  401.560 Search and rescue activities; responsibilities of sheriff; delegation of sheriffÂs duties. (1) The sheriff of each county has the responsibility for search and rescue activities within the county. The duty of a sheriff under this subsection may be delegated to a qualified deputy or emergency service worker.

Â Â Â Â Â  (2) If the sheriff does not accept the responsibility for search and rescue activities, the chief executive of the county shall designate the county emergency program manager to perform the duties and responsibilities required under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584.

Â Â Â Â Â  (3) The sheriff, or individual authorized under subsection (1) or (2) of this section, of each county shall notify the Office of Emergency Management of each search and rescue in the county and shall request the assignment of incident numbers therefor.

Â Â Â Â Â  (4) When search and rescue activities occur in a multicounty area:

Â Â Â Â Â  (a) The sheriff, or the authorized individual described in subsection (3) of this section, of one county shall take charge or the counties shall form a unified command, as outlined in the National Incident Management System Incident Command System established by Homeland Security Presidential Directive 5 of February 28, 2003; or

Â Â Â Â Â  (b) If the appropriate sheriff or the authorized individual does not assume command as described in paragraph (a) of this subsection, the sheriff who received the initial call shall take charge of the multicounty search and rescue. [1983 c.586 Â§25; 1993 c.187 Â§18; 2007 c.530 Â§1]

Â Â Â Â Â  401.570 Restriction of access to search and rescue area. The sheriff of each county, the county emergency program manager performing the sheriffÂs duties under ORS 401.560 or duly assigned military or state police personnel may restrict access to a specific search and rescue area. No unauthorized person shall then enter into a restricted area or interfere with a search and rescue. Provision shall be made for reasonable access by members of the media in the performance of newsgathering and reporting. Access shall be restricted for a reasonable period of time necessary to accomplish the search and rescue. [1983 c.586 Â§24; 1993 c.187 Â§19]

Â Â Â Â Â  401.573 County sheriff to adopt search and rescue plan; contents; annual review. (1) The sheriff of each county shall adopt a search and rescue plan for the county. The search and rescue plan shall set forth search and rescue policies, including policies for implementation of multicounty search and rescue activities, for the county that comply with the relevant provisions of the National Incident Management System Incident Command System established by Homeland Security Presidential Directive 5 of February 28, 2003, and shall describe procedures for implementing those policies. A county search and rescue plan shall list and describe materials, mutual aid agreements, equipment and personnel available within the county for search and rescue incidents. The plan shall also include:

Â Â Â Â Â  (a) A detailed description of activities and circumstances that constitute search and rescue in the county.

Â Â Â Â Â  (b) Identification of volunteer organizations available to the county for use for search and rescue.

Â Â Â Â Â  (c) Procedures for contacting and requesting assistance from volunteer organizations during search and rescue activities.

Â Â Â Â Â  (d) Procedures for contacting and requesting available assistance from other agencies and groups.

Â Â Â Â Â  (e) Minimum standards for individuals whose technical or professional skills may be required for search and rescue.

Â Â Â Â Â  (2) A county search and rescue plan adopted under this section shall require a person in charge of a search and rescue to complete a fact sheet for the incident. The fact sheet shall contain the incident number assigned under ORS 401.580 for search and rescue and such other information required under the search and rescue plan of the county.

Â Â Â Â Â  (3) The sheriff of each county shall review and, if necessary or desirable, revise the search and rescue plan annually. After the initial adoption of a search and rescue plan under this section and after each annual review or revision of the plan, the sheriff shall submit the plan to the Search and Rescue Coordinator appointed under ORS 401.550.

Â Â Â Â Â  (4) The Office of Emergency Management, after consultation with the Oregon State SheriffsÂ Association, may establish guidelines for county search and rescue plans.

Â Â Â Â Â  (5) The Office of Emergency Management shall annually publish and distribute to the sheriff of each county a search and rescue resource inventory, which shall include materials, equipment and personnel available from counties, agencies and the State of
Oregon
for use in search and rescue incidents. [1985 c.470 Â§2; 1993 c.18 Â§94; 1993 c.187 Â§20; 2007 c.530 Â§2]

Â Â Â Â Â  401.576 Critique of search and rescue incident; filing amended search and rescue plan with Office of Emergency Management. (1) After a search and rescue, the sheriff of the county in which the search and rescue took place shall conduct a critique of the incident:

Â Â Â Â Â  (a) If, in the opinion of the sheriff, the critique would be useful; or

Â Â Â Â Â  (b) Upon request from an individual directly involved in the incident.

Â Â Â Â Â  (2) As part of the critique, the sheriff shall examine the search and rescue report and may receive testimony and information from persons involved in the incident.

Â Â Â Â Â  (3) When a critique of a search and rescue is conducted under this section, the sheriff shall prepare findings of fact concerning the search and rescue, including the investigatory component, and may prepare recommendations for the conduct of future incidents or propose amendments to the search and rescue plan under which the search and rescue was conducted.

Â Â Â Â Â  (4) If amendments to the search and rescue plan are proposed and adopted, the sheriff shall file the amended search and rescue plan with the Office of Emergency Management.

Â Â Â Â Â  (5) The office shall, in consultation with the Oregon State SheriffsÂ Association, develop a standardized critique form to be used in the search and rescue critiques performed by a sheriff under this section. [1985 c.470 Â§3; 1993 c.187 Â§21; 2007 c.530 Â§3]

Â Â Â Â Â  401.580 Search and rescue incident number. (1) An incident number shall be assigned to each search and rescue reported by an authorized person under ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584.

Â Â Â Â Â  (2) The incident number assigned shall be referenced for:

Â Â Â Â Â  (a) The payment of workersÂ compensation benefits for those persons participating in search and rescue activities; and

Â Â Â Â Â  (b) The dispatch and request for state, federal and cooperative assistance resources. [1983 c.586 Â§26; 1993 c.187 Â§22]

Â Â Â Â Â  401.582 Investigative subpoena. (1) If a peace officer has probable cause to believe that an individual is missing and in danger, the officer may request that the Attorney General, a district attorney, a city or county attorney or a circuit court judge execute in writing and cause to be served an investigative subpoena upon an individual who is believed, by the Attorney General, the district attorney, the city or county attorney or circuit court judge, to have information, documents or physical evidence that may be useful in locating the missing person.

Â Â Â Â Â  (2) The investigative subpoena requires the person, under oath or otherwise, to appear and testify, to answer written interrogatories or to produce documents or physical evidence for examination, at a reasonable time and place as may be stated in the subpoena, to further the investigation into the whereabouts of the missing individual.

Â Â Â Â Â  (3) Information, documents or physical evidence obtained pursuant to this section may not be used for criminal investigation or prosecution.

Â Â Â Â Â  (4) This section does not alter the status of information, documents or physical evidence disclosed. Notwithstanding disclosure for the purpose of locating a missing individual, confidential information, documents or physical evidence retain their confidential status. [2007 c.530 Â§4]

Â Â Â Â Â  401.584 Leave of absence from employment for search and rescue volunteer. (1) As used in this section:

Â Â Â Â Â  (a) ÂEmployeeÂ means an individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer that pays or agrees to pay wages or other compensation to the individual for those services.

Â Â Â Â Â  (b) ÂEmployerÂ means a person who employs one or more employees in this state. ÂEmployerÂ includes the State of
Oregon
or a county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government.

Â Â Â Â Â  (2) Upon request of an employee who is a search and rescue volunteer accepted to participate in search and rescue activities by the sheriff, an employer may grant a leave of absence to the employee until release from the search and rescue activities permits the employee to resume the duties of employment.

Â Â Â Â Â  (3) The regular employment position of an employee on leave of absence under this section is considered vacant only for the period of the leave of absence. The employee is not subject to removal or discharge from the position as a consequence of the leave of absence.

Â Â Â Â Â  (4) Upon the termination of a leave of absence under this section, the employer shall restore the employee to the employeeÂs position or an equivalent position without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

Â Â Â Â Â  (5) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence under this section. [2007 c.530 Â§5]

Â Â Â Â Â  401.590 Reimbursement of public body for search and rescue by benefited persons; amount; exceptions. (1) A public body may collect an amount specified in this section as reimbursement for the cost of search and rescue activities when the public body conducts search and rescue activities for the benefit of hikers, climbers, hunters and other users of wilderness areas or unpopulated forested or mountainous recreational areas in this state.

Â Â Â Â Â  (2) The public body may collect moneys as authorized by this section from each person for whose benefit search and rescue activities are conducted. The public body may not collect more than $500 from an individual under this section and may not collect more than the actual cost of the search and rescue activities from all of the individuals for whose benefit the activities are conducted.

Â Â Â Â Â  (3) A public body may obtain reimbursement under this section only when:

Â Â Â Â Â  (a) Reasonable care was not exercised by the individuals for whose benefit the search and rescue activities are conducted; or

Â Â Â Â Â  (b) Applicable laws were violated by such individuals.

Â Â Â Â Â  (4) Any individual who is charged a fee for reimbursement under this section may appeal the charge or the amount of the fee to the public body that charged the fee.

Â Â Â Â Â  (5) For the purposes of subsection (3) of this section, evidence of reasonable care includes:

Â Â Â Â Â  (a) The individuals possessed experience and used equipment that was appropriate for the known conditions of weather and terrain.

Â Â Â Â Â  (b) The individuals used or attempted to use locating devices or cellular telephones when appropriate.

Â Â Â Â Â  (c) The individuals notified responsible persons or organizations of the expected time of departure and the expected time of return and the planned location or route of activity.

Â Â Â Â Â  (d) The individuals had maps and orienteering equipment and used trails or other routes that were appropriate for the conditions.

Â Â Â Â Â  (6) As used in this section, Âpublic bodyÂ means any unit of state or local government that conducts or has authority to conduct search and rescue activities. [1995 c.570 Â§1]

Â Â Â Â Â  Note: 401.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.600 [1975 c.624 Â§4; repealed by 1983 c.586 Â§49]

(Equipment and Signaling Devices)

Â Â Â Â Â  401.605 Definitions for ORS 401.605 to 401.627. As used in ORS 401.605 to 401.627:

Â Â Â Â Â  (1) ÂElectronic signaling deviceÂ includes, but is not limited to, a system consisting of an instrument which emits a radio signal, designed to be carried on the person, an instrument for locating the source of such signal, designed to be utilized by searchers and such instruments as may be employed for testing and maintaining the same.

Â Â Â Â Â  (2) ÂInherent risks of wilderness travel and mountain climbingÂ includes, but is not limited to, those dangers or conditions, the risk of which is an integral part of these activities, such as becoming lost, incapacitated or for some other reason being unable to return safely without outside assistance. ÂInherent risksÂ include the activities associated with search and rescue, due to the unpredictable circumstances under which search and rescue operations are conducted.

Â Â Â Â Â  (3) ÂWilderness travelÂ includes, but is not limited to, travel in areas not served by roads suitable for ordinary motor vehicles, whether or not such areas have been officially designated as wilderness areas. [1987 c.915 Â§1; 1993 c.18 Â§95]

Â Â Â Â Â  Note: 401.605 to 401.627 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.610 [1975 c.624 Â§5; repealed by 1983 c.586 Â§49]

Â Â Â Â Â  401.615 Assumption of risk of wilderness travel or mountain climbing; use and effect of signal devices. (1) In accordance with ORS 31.600 and notwithstanding ORS 31.620 (2), an individual who engages in wilderness travel or mountain climbing accepts and assumes the inherent risks of wilderness travel or mountain climbing.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that the use of electronic signaling devices can aid in locating wilderness travelers or mountain climbers who require search and rescue, but that the use of such devices may be required in unpredictable circumstances which may not result in successful function of such devices. [1987 c.915 Â§2]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.620 [1975 c.624 Â§6; renumbered 401.335]

Â Â Â Â Â  401.625 Required equipment when guiding children above timberline. A person who guides for compensation an organized group that includes children under 18 years of age on any mountain above the timberline must carry an altimeter, a contour map of the area and a compass. [1987 c.915 Â§4]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.627 Exemption from liability for electronic signaling device; exceptions. A person may not maintain an action against the manufacturer, distributor or supplier of an electronic signaling device for any loss or damage incurred during wilderness travel or mountain climbing, based on a claim that the device failed to function successfully unless the person shows that the failure resulted from:

Â Â Â Â Â  (1) Willful or wanton misconduct of the defendant; or

Â Â Â Â Â  (2) The defendantÂs distributing or supplying the device having actual knowledge that the device is unsuitable for the purpose. [1987 c.915 Â§3; 2007 c.530 Â§8]

Â Â Â Â Â  Note: See note under 401.605.

Â Â Â Â Â  401.630 [1975 c.624 Â§7; renumbered 401.125]

Â Â Â Â Â  401.635 [1987 c.915 Â§5; 1993 c.18 Â§96; repealed by 2007 c.530 Â§7]

GOVERNORÂS NONEMERGENCY AUTHORITY TO ASSIGN COUNTY, CITY OR DISTRICT RESOURCES

Â Â Â Â Â  401.638 Assignment by Governor of local resources under direction of State Fire Marshal. (1) The Governor may assign and make available for use and duty in any county, city or district, under the direction and command of the State Fire Marshal or a designee of the State Fire Marshal, any personnel or equipment resources of a county, city or district for the purpose of responding to the structural collapse, or the threat of imminent structural collapse, of a fixture to real property. This section does not authorize the Governor to assign and make available the fire-fighting resources of a fire district that possesses only one self-propelled pumping unit.

Â Â Â Â Â  (2) The Governor may assign and make available local resources under this section without declaring a state of emergency and without regard to the criteria established in ORS 401.015 for assuming authority or responsibility for responding to an event. The State Fire Marshal, or a designee of the State Fire Marshal, may direct and command the use of the local resources made available by the Governor under this section regardless of whether the county, city or district to which the resources are made available has declared a state of emergency under ORS 401.309.

Â Â Â Â Â  (3) The State Fire Marshal shall prepare plans for effectively carrying out this section and shall provide advice and counsel to the Governor for the most practical utilization of local resources under this section. [2005 c.651 Â§1]

Â Â Â Â Â  Note: 401.638 to 401.645 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.639 Powers and duties of local personnel acting under direction of State Fire Marshal. If county, city or district personnel are assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district, the personnel have the same powers, duties, rights, privileges and immunities as they have when performing their duties in the county, city or district in which they are normally employed. [2005 c.651 Â§2]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.640 [1975 c.624 Â§11; renumbered 401.135]

Â Â Â Â Â  401.641 Liability for expenses incurred and for loss or damage to local equipment; filing claim. (1) If county, city or district equipment is assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district, the state:

Â Â Â Â Â  (a) Is liable for any resulting loss of, or damage to, the equipment.

Â Â Â Â Â  (b) Shall pay any expense incurred by the responding county, city or district for transportation, performance or maintenance of the equipment.

Â Â Â Â Â  (2) A claim for loss, damage or expense under subsection (1) of this section must be filed within 60 days after the loss, damage or expense is incurred, or within any extension of time for filing the claim granted by the Department of State Police. The claim must include an itemized notice of the claim, signed under oath, and be served by mail or personally upon the department. An accepted claim for loss, damage or expense shall be payable from moneys made available under ORS 401.355 to 401.465. [2005 c.651 Â§3]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.643 Liability for expenses incurred using local personnel. If county, city or district personnel are assigned and used under ORS 401.638 to respond to a structural collapse or threat of imminent structural collapse in another county, city or district and the response prevents the personnel from performing their duties in the county, city or district in which the personnel are normally employed, the state shall reimburse the county, city or district supplying the personnel for the compensation paid to the personnel during the response. The state shall also defray the actual travel and maintenance expenses for responding personnel incurred as a result of the response. [2005 c.651 Â§4]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.645 Immunity from liability for local personnel acting in line of duty; exception. Personnel assigned under ORS 401.638, the state or a county, city or district is not liable for any injury to person or property resulting from the performance of any duty under ORS 401.638 or an assignment, use or response under ORS 401.638. However, this section does not confer immunity from liability for injury to person or property resulting from intentional misconduct or gross negligence. The immunity from liability provided to responding personnel under this section is in addition to any immunity available to responding personnel under ORS 401.639. [2005 c.651 Â§5]

Â Â Â Â Â  Note: See note under 401.638.

Â Â Â Â Â  401.650 [1975 c.624 Â§Â§8,9,10; renumbered 401.145]

EMERGENCY HEALTH CARE SERVICES

Â Â Â Â Â  401.651 Definitions for ORS 401.651 to 401.670. As used in ORS 401.651 to 401.670:

Â Â Â Â Â  (1) ÂHealth care facilityÂ means a health care facility as defined in ORS 442.015 that has been licensed under ORS chapter 441.

Â Â Â Â Â  (2) ÂHealth care providerÂ means an individual licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care services in the ordinary course of business or practice of a profession. [2003 c.298 Â§2]

Â Â Â Â Â  401.654 Registry of emergency health care providers. (1) The Department of Human Services may establish a registry of emergency health care providers who are available to provide health care services during an emergency or crisis. The department may require training related to the provision of health care services in an emergency or crisis as a condition of registration.

Â Â Â Â Â  (2) The department shall issue identification cards to health care providers included in the registry established under this section that:

Â Â Â Â Â  (a) Identify the health care provider;

Â Â Â Â Â  (b) Indicate that the health care provider is registered as an
Oregon
emergency health care provider;

Â Â Â Â Â  (c) Identify the license or certification held by the health care provider; and

Â Â Â Â Â  (d) Identify the health care providerÂs usual area of practice if that information is available and the department determines that it is appropriate to provide that information.

Â Â Â Â Â  (3) The department by rule shall establish a form for identification cards issued under subsection (2) of this section.

Â Â Â Â Â  (4) The department shall support and provide assistance to the Office of Emergency Management in emergencies or crises involving the public health or requiring emergency medical response. [2003 c.298 Â§3]

Â Â Â Â Â  401.657 Emergency health care facility; emergency operations plan; credentialing plan; rules. (1) The Department of Human Services may designate all or part of a health care facility or other location as an emergency health care center. Upon the Governor declaring a state of emergency under ORS 401.055, or proclaiming a state of public health emergency after determining that a threat to the public health is imminent and likely to be widespread, life-threatening and of a scope that requires immediate medical action to protect the public health, emergency health care centers may be used for:

Â Â Â Â Â  (a) Evaluation and referral of individuals affected by the emergency;

Â Â Â Â Â  (b) Provision of health care services; and

Â Â Â Â Â  (c) Preparation of patients for transportation.

Â Â Â Â Â  (2) The department may enter into cooperative agreements with local public health authorities that allow local public health authorities to designate emergency health care centers under this section.

Â Â Â Â Â  (3) An emergency health care center designated under this section must have an emergency operations plan and a credentialing plan that governs the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services at the center under ORS 401.651 to 401.670. The emergency operations plan and credentialing plan must comply with rules governing those plans adopted by the department. [2003 c.298 Â§4; 2007 c.445 Â§39]

Â Â Â Â Â  401.660 [1975 c.624 Â§12; 1983 c.586 Â§40; renumbered 401.155]

Â Â Â Â Â  401.661 Voluntary provision of health care services. Upon the Governor declaring a state of emergency under ORS 401.055, or proclaiming a state of public health emergency after determining that a threat to the public health is imminent and likely to be widespread, life-threatening and of a scope that requires immediate medical action to protect the public health:

Â Â Â Â Â  (1) The Department of Human Services may direct emergency health care providers registered under ORS 401.654 who are willing to provide health care services on a voluntary basis to proceed to any place in this state where health care services are required by reason of the emergency or crisis; and

Â Â Â Â Â  (2) Any emergency health care provider registered under ORS 401.654 or other health care provider may volunteer to perform health care services described in ORS 401.657 at any emergency health care center or health care facility in the manner provided by ORS 401.664. [2003 c.298 Â§5; 2007 c.445 Â§40]

Â Â Â Â Â  401.664 Emergency operations plan; credentialing plans. (1) Emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services under ORS 401.651 to 401.670 must provide those services in accordance with the emergency operations plan and credentialing plan adopted by the emergency health care center or by the health care facility at which the services are rendered.

Â Â Â Â Â  (2) An emergency health care center or health care facility may determine the services to be provided by any emergency health care provider registered under ORS 401.654 or other health care provider who volunteers to perform health care services under ORS 401.651 to 401.670. [2003 c.298 Â§6]

Â Â Â Â Â  401.667 Agency of emergency health care providers and emergency health care facilities for purposes of ORS 30.260 to 30.300; rules. (1) Emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services without compensation under ORS 401.651 to 401.670 are agents of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of those services.

Â Â Â Â Â  (2) Health care facilities and other persons operating emergency health care centers designated under ORS 401.657 are agents of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of services provided without compensation through those centers or facilities under ORS 401.651 to 401.670.

Â Â Â Â Â  (3) An emergency health care provider registered under ORS 401.654 participating in training authorized by the Department of Human Services under ORS 401.651 to 401.670 is an agent of the state under ORS 30.260 to 30.300 for the purposes of any claims arising out of that training.

Â Â Â Â Â  (4) The provisions of subsections (1) and (2) of this section apply only to emergency health care centers or health care facilities that have adopted emergency operations plans and credentialing plans that govern the use of emergency health care providers registered under ORS 401.654 and other health care providers who volunteer to perform health care services under ORS 401.651 to 401.670. An emergency operations plan and a credentialing plan must comply with rules governing those plans adopted by the Department of Human Services. [2003 c.298 Â§7]

Â Â Â Â Â  401.670 Rules. The Department of Human Services shall adopt all rules necessary for the implementation of ORS 401.651 to 401.670. [2003 c.298 Â§8]

EMERGENCY TELECOMMUNICATIONS SYSTEMS

Â Â Â Â Â  401.706 Policy; deployment of broadband telecommunications services. It is the policy of the State of Oregon to encourage and support the rapid deployment of broadband telecommunications services in areas of the state where such services do not exist, to support redundancy of critical telecommunications assets in order to ensure homeland security protections in the state and to ensure that a secure conduit is available for emergency communications and public safety networks in all Oregon communities. [2003 c.556 Â§1]

Â Â Â Â Â  Note: 401.706 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.710 Definitions for ORS 305.823 and 401.710 to 401.816. As used in ORS 305.823 and 401.710 to 401.816, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountÂ means the Emergency Communications Account.

Â Â Â Â Â  (2) ÂCentral officeÂ means a utility that houses the switching and trunking equipment serving telephones in a defined area.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂEmergency callÂ means a telephone request that results from a situation where prompt service is essential to preserve human life or property.

Â Â Â Â Â  (5) ÂEnhanced 9-1-1 telephone serviceÂ means 9-1-1 telephone service consisting of a network, database and on-premises equipment that provides automatic display at the designated public safety answering point of the address and telephone number at the time of receiving an incoming 9-1-1 call.

Â Â Â Â Â  (6) ÂExchange access servicesÂ means:

Â Â Â Â Â  (a) Telephone exchange access lines or channels that provide local access by a subscriber in this state to the local telecommunications network to effect the transfer of information; and

Â Â Â Â Â  (b) Unless a separate tariff rate is charged therefor, any facility or service provided in connection with the services described in paragraph (a) of this subsection.

Â Â Â Â Â  (7) ÂGoverning bodyÂ means the board of county commissioners of a county, city council of a city, other governing body of a city or county, board of directors of a special district or a 9-1-1 jurisdiction.

Â Â Â Â Â  (8) ÂLocal governmentÂ has the meaning given that term in ORS 190.710.

Â Â Â Â Â  (9) ÂProviderÂ means a utility or other vendor or supplier of telecommunications service or equipment that provides telecommunications with access to the 9-1-1 emergency reporting system through local exchange service, cellular service or other wired or wireless means.

Â Â Â Â Â  (10) ÂPublic or private safety agencyÂ means any unit of state or local government, a special-purpose district or a private firm that provides or has authority to provide fire-fighting, police, ambulance or emergency medical services.

Â Â Â Â Â  (11) ÂPublic safety answering pointÂ means a 24-hour communications facility established as an answering location for 9-1-1 calls originating within a given service area. A Âprimary public safety answering pointÂ receives all calls directly from the public. A Âsecondary public safety answering pointÂ only receives calls from a primary public safety answering point on a transfer or relay basis.

Â Â Â Â Â  (12) ÂSubscriberÂ means a person who has telecommunication access to the 9-1-1 emergency reporting system through local exchange service, cellular service or other wired or wireless means.

Â Â Â Â Â  (13) ÂTTYÂ means a telephone-typewriter used by a person with a hearing or speech impairment to communicate with another device or individual.

Â Â Â Â Â  (14) ÂUtilityÂ means a utility as defined in ORS 759.005, a telecommunications carrier as defined in ORS 133.721 or a municipality or any provider of exchange access services.

Â Â Â Â Â  (15) ÂVendorÂ means any corporation, company, individual or association, providing telephone customer premises equipment or equipment specific to the operation of enhanced 9-1-1 telephone service.

Â Â Â Â Â  (16) Â9-1-1 emergency reporting systemÂ means a telephone service that provides the users of a public telephone system the ability to reach a primary public safety answering point by calling 9-1-1.

Â Â Â Â Â  (17) Â9-1-1 jurisdictionÂ means an entity created under ORS chapter 190, a county service district established under ORS chapter 451 to provide an emergency communications system, an emergency communications district created under ORS 401.818 to 401.857 or a group of public or private safety agencies who have agreed in writing to jointly plan the installation, maintenance, operation or improvement of a 9-1-1 emergency reporting system.

Â Â Â Â Â  (18) Â9-1-1 service areaÂ means the geographical area that contains the entire central office serving area from which the primary public safety answering point will have the capability to answer calls placed to 9-1-1. [1981 c.533 Â§1; 1987 c.447 Â§125; 1987 c.525 Â§5; 1987 c.671 Â§15; 1989 c.793 Â§2; 1991 c.743 Â§1; 1993 c.187 Â§23; 1995 c.276 Â§1; 1999 c.1093 Â§13; 2007 c.70 Â§158; 2007 c.740 Â§32]

Â Â Â Â Â  401.715 Exemption from liability for 9-1-1 providers. No provider or any subsidiary of a provider or any other person that supplies 9-1-1 emergency reporting system equipment, or enhanced 9-1-1 telephone service equipment or services, or the employees or agents thereof, or the 9-1-1 jurisdiction or the employees or agents thereof, shall be held civilly liable for the installation, performance, provision or maintenance of a 9-1-1 emergency reporting system or enhanced 9-1-1 telephone service if the provider, subsidiary or other supplier, or the employees or agents thereof, or the 9-1-1 jurisdiction or the employees or agents thereof, act without willful or wanton conduct. Nothing in this section shall affect any liability a 9-1-1 jurisdiction may have for operator or operator-supervisor negligence in receiving calls from the public and rendering dispatch services to the public. [1989 c.793 Â§5; 1991 c.743 Â§2]

Â Â Â Â Â  401.720 9-1-1 emergency reporting systems mandatory; requirements; Â9-1-1Â as primary emergency number; alternate numbers required; enhancement requirements. (1) The primary emergency telephone number within the state shall be 9-1-1, but a public or private safety agency shall maintain both a separate seven-digit secondary emergency number for use by the telephone company operator and a separate seven-digit nonemergency number.

Â Â Â Â Â  (2) Every public and private safety agency in this state shall participate in a 9-1-1 emergency reporting system.

Â Â Â Â Â  (3) No emergency telephone number other than 9-1-1 shall be published on the top three-quarters of the emergency listing page of a telephone book. However, an alternative nonemergency telephone number for a 9-1-1 jurisdiction may be printed on the top three-quarters of the emergency listing page of a telephone book. The remainder of the page may be used to list the
Oregon
Poison
Center
, Federal Bureau of Investigation, a designated mental health crises service and United States Coast Guard, where applicable. If there is more than one mental health crises service in a jurisdiction, the county health department shall decide which mental health crises service to list by using the criteria of a 24-hour staffed service, nonprofit organization, and non-9-1-1 participating agency. Referral to the community services section will be made for other numbers.

Â Â Â Â Â  (4) The 9-1-1 emergency reporting system shall include at a minimum:

Â Â Â Â Â  (a) A primary public safety answering point automatically accessible anywhere in the 9-1-1 jurisdiction service area by calling 9-1-1;

Â Â Â Â Â  (b) Central dispatch of public and private safety services in the 9-1-1 service area or relay or transfer of 9-1-1 calls to an appropriate public or private safety agency; and

Â Â Â Â Â  (c) Two 9-1-1 circuits from each utility central office to each primary public safety answering point.

Â Â Â Â Â  (5) Every public and private safety agency in this state shall establish or participate in a 9-1-1 emergency reporting system using enhanced 9-1-1 telephone service before January 1, 2000. In addition to the requirements set forth in subsection (4) of this section, enhanced 9-1-1 telephone service shall include:

Â Â Â Â Â  (a) Two call-taker stations with staffing required for one;

Â Â Â Â Â  (b) Automatic display at the designated public safety answering point of the address and telephone number at the time of receiving an incoming 9-1-1 call;

Â Â Â Â Â  (c) A network which is developed to transport address and telephone number information to the designated public safety answering point automatically upon a person placing a call to 9-1-1; and

Â Â Â Â Â  (d) Emergency telephone service in which no more than one call in 100 attempts will receive a busy signal on the first attempt during the average busiest hour or a minimum of two 9-1-1 circuits to the primary public safety answering point. [1981 c.533 Â§2; 1989 c.793 Â§8; 1991 c.743 Â§3; 1999 c.241 Â§1]

Â Â Â Â Â  401.730 Office of Emergency Management duties and powers; rules. (1) The Office of Emergency Management shall:

Â Â Â Â Â  (a) Adopt rules in accordance with ORS chapter 183 relating to the planning, administration and funding of 9-1-1 emergency reporting systems established pursuant to ORS 401.720.

Â Â Â Â Â  (b) Upon request of a 9-1-1 jurisdiction, local government or governing body, assist in planning 9-1-1 emergency reporting systems. In addition, the office may at the request of a 9-1-1 jurisdiction act as an agent of the 9-1-1 jurisdiction for the purposes of purchasing and maintaining equipment and services required to fulfill the requirements of ORS 401.720.

Â Â Â Â Â  (c) Report biennially to the Legislative Assembly the progress made in implementing ORS 305.823 and 401.710 to 401.816. The report shall include financial information concerning all revenues collected, distributed and expended by state agencies and 9-1-1 jurisdictions, and all account and subaccount balances, for the purposes of complying with ORS 401.710 to 401.816.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the office shall not require by rule or otherwise that the proposed or established 9-1-1 emergency reporting system of a 9-1-1 jurisdiction meet any technical standards in addition to those provided in ORS 401.720.

Â Â Â Â Â  (3) The office may establish advisory committees and study groups to study and advise on the planning and administration of 9-1-1 emergency reporting systems, multijurisdictional 9-1-1 emergency reporting systems and issues impacting 9-1-1 emergency reporting systems throughout the state. [1981 c.533 Â§3; 1989 c.793 Â§9; 1991 c.743 Â§4]

Â Â Â Â Â  401.733 [1991 c.743 Â§24; 1993 c.808 Â§5; repealed by 1995 c.79 Â§205]

Â Â Â Â Â  401.735 Minimum standards for public safety telecommunications personnel; operative date; training program; rules. (1) The Office of Emergency Management, by rule, shall adopt minimum standards for public safety telecommunications personnel, including but not limited to emergency telephone workers, as defined in ORS 243.736. In developing the standards, the office shall address the necessary multiagency support, coordination, planning, administration and ongoing maintenance of a certification program which includes testing to determine whether workers subject to the standards are in compliance.

Â Â Â Â Â  (2) The standards referred to in subsection (1) of this section shall not become operative until the Board on Public Safety Standards and Training determines that there has been an adequate personnel training period to permit compliance with the standards.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training shall develop a recommended training program and a plan for implementing the training program to provide workers that are subject to the minimum standards referred to in subsection (1) of this section with the training necessary to comply with the standards. The implementation plan shall address the cost considerations of the training program both to state and local government agencies whose workers are subject to the minimum standards. [1989 c.793 Â§9a; 1991 c.742 Â§12]

Â Â Â Â Â  401.740 [1981 c.533 Â§4; repealed by 1989 c.793 Â§17]

Â Â Â Â Â  401.750 [1981 c.533 Â§5; 1987 c.447 Â§127; repealed by 1989 c.793 Â§17]

Â Â Â Â Â  401.755 Submission of revised plan; review; cost estimates; approval of plan. (1) Each 9-1-1 jurisdiction shall submit to the Office of Emergency Management in writing within 30 days any change made to the 9-1-1 emergency telephone system which alters the final plan or system description on file with the office. Such changes may include but are not limited to, the address of the public safety answering point, telephone numbers used to satisfy requirements set forth in ORS 401.720, director changes, agencies served by the 9-1-1 jurisdiction and method used to direct the 9-1-1 call once received by the primary public safety answering point.

Â Â Â Â Â  (2) If an established 9-1-1 jurisdiction proposes to move its 9-1-1 emergency reporting system from one public safety answering point to another or a governing body proposes to establish a new 9-1-1 jurisdiction with a new primary public safety answering point and if either of these proposals will result in control of the 9-1-1 emergency reporting system by an agency or agencies other than as identified in the final plan approved by the office under ORS 401.750 (1987 Replacement Part), section 7, chapter 743, Oregon Laws 1991, or the system description filed with the office under ORS 401.750 (5) (1987 Replacement Part), the 9-1-1 jurisdiction or governing body shall submit a plan setting forth these changes to:

Â Â Â Â Â  (a) The Office of Emergency Management;

Â Â Â Â Â  (b) Public and private safety agencies in the 9-1-1 service area; and

Â Â Â Â Â  (c) Utilities which provide telephone service in the 9-1-1 service area.

Â Â Â Â Â  (3) In addition to meeting the requirements of ORS 401.720 and rules adopted pursuant to ORS 401.730, the plan shall include a description of all capital and recurring costs for the proposed 9-1-1 emergency reporting system.

Â Â Â Â Â  (4) The office shall review the revised plan for compliance with this section, ORS 401.720 and rules adopted pursuant to ORS 401.730 and, if the office determines that the plan is in compliance, the office shall approve the plan.

Â Â Â Â Â  (5) The office shall not approve a plan submitted under this section unless the plan is accompanied by written approval of the governing bodies of all public and private safety agencies affected by or providing service in the 9-1-1 service area. [1989 c.793 Â§4; 1991 c.743 Â§8]

Â Â Â Â Â  401.760 [1981 c.533 Â§6; 1989 c.793 Â§10; repealed by 1991 c.743 Â§22]

Â Â Â Â Â  401.765 When blocking of telephone numbers prohibited; confidential information; exemption from liability for supplying information to emergency service providers; when supplying information not required. (1) Each telecommunications utility or municipality that provides exchange access service or radio communications service and that provides automatic telephone number identification to public safety answering points may not block the number of the calling party from being forwarded on 9-1-1 calls.

Â Â Â Â Â  (2) Automatic telephone number identifications received by public safety answering points are confidential and are not subject to public disclosure unless and until an official report is written by the public or private safety agency and that agency does not withhold the telephone number under ORS 192.410 to 192.505 or other state and federal laws. Nonpublished and nonlisted telephone numbers may not be included in official reports of public safety answering points and public and private safety agencies or otherwise be subject to public disclosure without the permission of the subscriber.

Â Â Â Â Â  (3) Any telecommunications utility that in good faith provides confidential or nonpublic information, including nonpublished and nonlisted subscriber information, to emergency services providers who are responding to emergency calls placed to a 9-1-1 or an enhanced 9-1-1 emergency reporting system or notifying the public of an emergency is not subject to an action for civil damages as a result thereof. Nothing in this subsection compels a telecommunications utility to provide nonpublished and nonlisted subscriber information directly to emergency services providers or law enforcement agencies prior to placement of an emergency call to a 9-1-1 or an enhanced 9-1-1 emergency reporting system without process of law. Any subscriber information acquired by a 9-1-1 jurisdiction for the purpose of enhancing a 9-1-1 emergency reporting system is not subject to public disclosure and may not be used by other public agencies except:

Â Â Â Â Â  (a) To respond to a 9-1-1 call; or

Â Â Â Â Â  (b) If a telecommunications utility provides subscriber information to a 9-1-1 jurisdiction or emergency services provider, the 9-1-1 jurisdiction or emergency services provider may use the information to notify the public of an emergency by utilizing an automated telephone notification system. [1991 c.751 Â§2; 1999 c.1093 Â§14; 2003 c.382 Â§1]

Â Â Â Â Â  401.770 Pay phones to be converted to allow emergency calls without charge. Any person, partnership, corporation, company or association which provides telephone service through a coin or credit card operated pay station telephone in an area served by a 9-1-1 emergency reporting system established pursuant to ORS 401.720 shall convert every coin or credit pay station telephone to permit calling 9-1-1 and ÂOÂ-operator without depositing a coin or other charge to the caller. Conversion shall be completed at or before the time the 9-1-1 emergency reporting system is operational. [1981 c.533 Â§7; 1985 c.633 Â§6; 1989 c.793 Â§11]

Â Â Â Â Â  401.773 Use of 9-1-1 system by users with hearing or speech impairments. All public safety answering points shall be capable of receiving 9-1-1 emergency calls from persons with hearing or speech impairments through a TTY. [1989 c.793 Â§6; 1995 c.276 Â§11; 2007 c.70 Â§159]

Â Â Â Â Â  401.775 Jurisdictions to provide disaster recovery plan. Each 9-1-1 jurisdiction shall have a disaster recovery plan prepared for its 9-1-1 emergency reporting system by January 1, 1992. The disaster recovery plan shall include at a minimum:

Â Â Â Â Â  (1) Recovery procedures for service which is interrupted from the serving central office to and including the primary public safety answering point and corresponding secondary public safety answering points. This may include, but is not limited to, a hard-wired alternative route or a plan on file with the provider designating alternative routes or answering points.

Â Â Â Â Â  (2) A plan to switch public safety answering point operations to an alternate site in the event the primary public safety answering point becomes inoperable.

Â Â Â Â Â  (3) 24-hour emergency numbers for the providers serving the 9-1-1 jurisdiction. [1989 c.793 Â§7; 1991 c.743 Â§10]

Â Â Â Â Â  401.780 Agreements among certain safety agencies for rendering emergency services. Public or private safety agencies may enter into agreements which provide that an emergency unit dispatched by a 9-1-1 emergency reporting system established pursuant to ORS 401.720 shall render emergency services without regard to jurisdictional boundaries. [1981 c.533 Â§8; 1989 c.793 Â§12; 1991 c.743 Â§11]

Â Â Â Â Â  401.785 Mediation of disputes; arbitration; costs and fees. (1) All disputes between a governing body, 9-1-1 jurisdiction and public or private safety agency regarding a 9-1-1 system, not otherwise resolved in accordance with a written agreement shall be mediated. When a governing body or 9-1-1 jurisdiction obtains knowledge that a dispute exists and cannot be resolved by the agencies, it shall notify the Office of Emergency Management of the dispute in writing. Within 30 days of this notification, the disputing agencies shall mutually select a mediator and notify the office in writing of this selection. If a mediator is not mutually selected by the agencies within this period, the Director of the Office of Emergency Management shall select a mediator from the list of mediators established under subsection (3) of this section. Once selected, the mediator shall establish a schedule for the mediation process. The disputing agencies shall have 60 days from the date the mediator is agreed upon or selected to mediate the dispute unless the agencies mutually agree in writing to an extension of this deadline. A copy of all extensions shall be submitted to the office.

Â Â Â Â Â  (2) When the mediation process in subsection (1) of this section ends, the mediator shall notify the office in writing of the outcome of the mediation. If the agencies are not able to resolve their dispute through mediation, the 9-1-1 jurisdiction or governing body and public or private safety agency or agencies shall submit the dispute to arbitration. The agencies shall have 30 days from the end of the mediation to select an arbitrator. If the disputing agencies are unable to mutually select an arbitrator within this period, the director shall request the presiding judge for the judicial district in which the 9-1-1 system is located to select an arbitrator. The arbitrator shall have 30 days from selection to hear and decide the dispute unless the agencies mutually agree in writing to an extension of this deadline. A party to an arbitration under this subsection may seek confirmation, vacation, modification or correction of the arbitratorÂs decision as provided in ORS 36.700, 36.705 and 36.710. A court may vacate a decision only if there is a basis to vacate the decision as described in ORS 36.705 (1)(a) to (d). The court may modify or correct a decision only for the grounds given in ORS 36.710.

Â Â Â Â Â  (3) The office shall establish a roster of mediators qualified to mediate disputes under subsection (1) of this section. This list may be used by the disputing agencies when selecting a mediator.

Â Â Â Â Â  (4) Unless otherwise agreed upon, the costs of the mediation or arbitration, including the mediatorÂs or arbitratorÂs fees, shall be divided equally among the disputing agencies. [1991 c.743 Â§9; 1995 c.781 Â§42; 2003 c.598 Â§43; 2007 c.740 Â§33]

Â Â Â Â Â  401.790 Office to ensure compliance; proceedings authorized. (1) The Office of Emergency Management may institute proceedings against a public or private safety agency, a 9-1-1 jurisdiction or other person to compel compliance with or to restrain further violation of ORS 305.823 and 401.710 to 401.816 or rules adopted pursuant to ORS 401.730.

Â Â Â Â Â  (2) Proceedings authorized by subsection (1) of this section may be instituted without office notice, hearing or order provided in ORS chapter 183; provided, however, that proceedings brought against a telecommunications utility shall be brought before the Public Utility Commission as provided by ORS chapter 756. [1981 c.533 Â§9; 1987 c.447 Â§128; 1989 c.793 Â§13]

TAX FOR EMERGENCY COMMUNICATIONS

Â Â Â Â Â  401.792 Imposition of tax; rate. (1) There is imposed on each paying retail subscriber who has telecommunication services with access to the 9-1-1 emergency reporting system a tax equal to 75 cents per month. The tax shall be applied on a telecommunications circuit designated for a particular subscriber. One subscriber line shall be counted for each circuit that is capable of generating usage on the line side of the switched network regardless of the quantity or ownership of customer premises equipment connected to each circuit. For providers of central office based services, the tax shall be applied to each line that has unrestricted connection to the switched network. Those central office based service lines that have restricted connection to the switched network shall be charged based on software design in the central office that restricts the number of station calls to and from the network. For cellular, wireless or other radio common carriers, the tax shall apply on a per instrument basis and only if the subscriberÂs place of primary use, as defined and determined under 4 U.S.C. 116 to 126, is within this state.

Â Â Â Â Â  (2) The subscriber shall be liable for the tax imposed by this section.

Â Â Â Â Â  (3) The amounts of tax collected by the provider shall be considered as payment by the subscriber for that amount of tax.

Â Â Â Â Â  (4) Any return made by the provider collecting the tax shall be accepted by the Department of Revenue as evidence of payments by the subscriber of amounts of tax so indicated upon the return. [1981 c.533 Â§10; 1989 c.793 Â§1; 1991 c.743 Â§12; 1993 c.808 Â§1; 1995 c.276 Â§2; 2001 c.740 Â§2; 2002 s.s.1 c.5 Â§1]

Â Â Â Â Â  Note: Section 4 (1), chapter 5, Oregon Laws 2002 (first special session), provides:

Â Â Â Â Â  Sec. 4. (1) Taxes imposed under ORS 401.792 apply to subscriber bills issued on or after January 1, 2002, and before January 1, 2014. [2002 s.s.1 c.5 Â§4(1); 2002 s.s.3 c.4 Â§1(1); 2007 c.629 Â§1(1)]

Â Â Â Â Â  401.794 Exemptions. The tax imposed by ORS 401.792 does not apply to:

Â Â Â Â Â  (1) Services that the state is prohibited from taxing under the Constitution or laws of the
United States
or the Constitution or laws of the State of
Oregon
.

Â Â Â Â Â  (2) Interconnection between telecommunications utilities and competitive access providers certified pursuant to ORS 759.020, radio common carriers and interexchange carriers. [1981 c.533 Â§11; 1995 c.276 Â§3]

Â Â Â Â Â  401.796 Duties of providers. Every provider responsible for the collection of the tax imposed by ORS 401.792 to 401.804 shall keep records, render statements, make returns and comply with rules adopted by the Department of Revenue with respect to the tax. Whenever in the judgment of the department it is necessary, the department may require the provider or subscriber, by notice served upon that person by first-class mail, to make returns, render statements or keep records sufficient to show whether there is tax liability under ORS 401.792 to 401.804. [1981 c.533 Â§12; 1991 c.743 Â§13; 1995 c.276 Â§4]

Â Â Â Â Â  401.798 Returns; payment of tax; election; rules. (1) The provider is responsible for collecting the tax under ORS 401.792 and shall file a return with the Department of Revenue on or before the last day of the month following the end of each calendar quarter, reporting the amount of tax due for access to the 9-1-1 emergency reporting system during the quarter. The department shall prescribe the form of the return required by this section and ORS 401.796. The rules of the department shall require that returns be made under penalties for false swearing.

Â Â Â Â Â  (2) When a return of the tax is required under ORS 401.796 or subsection (1) of this section, the provider required to make the return shall remit the tax due to the department at the time fixed for filing the return.

Â Â Â Â Â  (3) A provider described in subsection (1) of this section may elect to pay the tax based on either of the following:

Â Â Â Â Â  (a) The amount of tax actually collected during the quarter; or

Â Â Â Â Â  (b) The net amount of tax billed during the quarter. The net amount billed equals the gross amount of tax billed less adjustments for uncollectible accounts, refunds, incorrect billings and other appropriate adjustments.

Â Â Â Â Â  (4) Once a provider has made an election under subsection (3) of this section, the provider may not change the method of payment and reporting unless the provider first obtains the permission of the department. [1981 c.533 Â§13; 1991 c.743 Â§14; 1993 c.808 Â§2; 1995 c.276 Â§5]

Â Â Â Â Â  401.800 Refunds. (1) If the amount paid by the provider to the Department of Revenue under ORS 401.798 exceeds the amount of tax payable, the department shall refund the amount of the excess with interest thereon at the rate established under ORS 305.220 for each month or fraction of a month from the date of payment of the excess until the date of the refund. No refund shall be made to a provider who fails to claim the refund within two years after the due date for filing of the return with respect to which the claim for refund relates.

Â Â Â Â Â  (2) A subscriberÂs exclusive remedy in a dispute involving tax liability shall be to file a claim with the department. [1981 c.533 Â§14; 1982 s.s.1 c.16 Â§22; 1991 c.743 Â§15; 1993 c.808 Â§3; 1995 c.276 Â§6]

Â Â Â Â Â  401.802 Amounts collected held in trust; enforcement. (1) Every provider required to collect the tax imposed by ORS 401.792 to 401.804 shall be deemed to hold the same in trust for the State of
Oregon
and for the payment thereof to the Department of Revenue in the manner and at the time provided by ORS 401.798.

Â Â Â Â Â  (2) At any time the provider required to collect the tax fails to remit any amount deemed to be held in trust for the State of Oregon or if the subscriber fails to pay the tax, the department may enforce collection by the issuance of a distraint warrant for the collection of the delinquent amount and all penalties, interest and collection charges accrued thereon. Such warrant shall be issued and proceeded upon in the same manner and shall have the same force and effect as is prescribed with respect to warrants for the collection of delinquent income taxes. [1981 c.533 Â§15; 1991 c.743 Â§16; 1995 c.276 Â§7; 2005 c.22 Â§268]

Â Â Â Â Â  401.804 Application of other laws. Unless the context requires otherwise, the provisions of ORS chapters 305, 314 and 316 as to the audit and examination of reports and returns, determination of deficiencies, assessments, claims for refunds, penalties, interest, jeopardy assessments, warrants, conferences and appeals to the Oregon Tax Court, and procedures relating thereto, shall apply to ORS 401.792 to 401.804 the same as if the tax were a tax imposed upon or measured by net income. All such provisions apply to the subscriber liable for the tax and to the provider required to collect the tax. As to any amount collected and required to be remitted to the Department of Revenue, the tax shall be considered a tax upon the provider required to collect the tax and that provider shall be considered a taxpayer. [1981 c.533 Â§16; 1991 c.743 Â§17; 1995 c.276 Â§8; 1995 c.650 Â§53]

Â Â Â Â Â  401.805 [1955 c.679 Â§1; 1967 c.595 Â§5; 1969 c.247 Â§3; 1975 c.379 Â§13; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.806 Emergency Communications Account; subaccounts. (1) The Emergency Communications Account is established separate and distinct from the General Fund in the State Treasury. All moneys received by the Department of Revenue pursuant to ORS 401.792 to 401.804 and interest thereon shall be paid to the State Treasurer to be held in a suspense account established under ORS 293.445. After payment of refunds, the balance of the moneys received shall be paid into the State Treasury and credited to the Emergency Communications Account. All earnings on investment of moneys in the Emergency Communications Account shall accrue to that account. All moneys in the account are appropriated continuously to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808.

Â Â Â Â Â  (2) The Enhanced 9-1-1 Subaccount is established as a subaccount of the Emergency Communications Account. Thirty-five percent of the amount in the Emergency Communications Account on the date of distribution shall be credited to the Enhanced 9-1-1 Subaccount. All moneys in the account are continuously appropriated to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808 (3), (4) and (5).

Â Â Â Â Â  (3) The Enhanced 9-1-1 Equipment Replacement Subaccount is established as a subaccount of the Emergency Communications Account. Two and one-half percent of the amount in the Emergency Communications Account shall be credited to the Enhanced 9-1-1 Equipment Replacement Subaccount. All moneys in the account are continuously appropriated to the Office of Emergency Management and shall be used for the purposes described in ORS 401.808 (7). [1981 c.533 Â§17; 1991 c.743 Â§18; 1993 c.808 Â§4; 1995 c.276 Â§9; 2001 c.740 Â§2a]

Â Â Â Â Â  401.807 [1987 c.671 Â§1; 1989 c.793 Â§21; renumbered 401.818 in 2003]

Â Â Â Â Â  401.808 Distribution of account proceeds; uses; reimbursement request review; reports. The Office of Emergency Management shall distribute quarterly the entire amount of the moneys in the Emergency Communications Account beginning in June 1982. The office shall pay the following amounts from the account:

Â Â Â Â Â  (1) Administrative costs incurred during the preceding calendar quarter by the Department of Revenue in carrying out ORS 401.792 to 401.804. The amount paid to the department shall not exceed one-half of one percent of the amount in the account on the date of distribution, or actual expenses incurred by the department, whichever is less.

Â Â Â Â Â  (2) Administrative costs incurred during the preceding calendar quarter by the Office of Emergency Management in carrying out its duties under ORS 305.823 and 401.710 to 401.816. The amount paid to the office shall not exceed four percent of the amount in the account on the date of distribution, or actual expenses incurred by the office, whichever is less. The office may provide funding under this subsection for the Oregon Emergency Response System in an amount not to exceed 15 percent of the legislatively approved budget for the Oregon Emergency Response System. Funding provided to the Oregon Emergency Response System under this subsection shall be in the manner prescribed by the office and shall be subject to the availability of funds for such funding.

Â Â Â Â Â  (3) Funds in the Enhanced 9-1-1 Subaccount shall be used to pay for costs incurred during the preceding calendar quarter for enhanced 9-1-1 telephone service established pursuant to ORS 401.720. Enhanced 9-1-1 subaccount funds shall not be disbursed to a 9-1-1 jurisdiction which does not have an approved final plan as required in section 7, chapter 743, Oregon Laws 1991. Payments shall be made only after a reimbursement request has been submitted to the Office of Emergency Management in the manner prescribed by the office. Reimbursement requests for recurring and nonrecurring charges necessary to enable the 9-1-1 jurisdiction to comply with ORS 401.720 shall be submitted directly to the Office of Emergency Management. The costs payable under this section are only those incurred for:

Â Â Â Â Â  (a) Modification of central office switching and trunking equipment;

Â Â Â Â Â  (b) Network development, operation and maintenance;

Â Â Â Â Â  (c) Database development, operation and maintenance;

Â Â Â Â Â  (d) On-premises equipment procurement, maintenance and replacement;

Â Â Â Â Â  (e) Conversion of pay station telephones required by ORS 401.770;

Â Â Â Â Â  (f) Collection of the tax imposed by ORS 401.792 to 401.804; and

Â Â Â Â Â  (g) Addressing if the reimbursement request is consistent with rules adopted by the office.

Â Â Â Â Â  (4) 9-1-1 jurisdictions who have enhanced 9-1-1 telephone service operational prior to December 31, 1991, shall receive funding based on cost information provided in their final plan required in section 7, chapter 743, Oregon Laws 1991. Plans submitted which meet the minimum requirements set forth in ORS 401.720 (2) and (4) shall be approved. Funding for costs incurred prior to the preceding calendar quarter shall be limited to charges associated with database development, network and on-premises equipment which satisfy the requirements of ORS 401.720 (2) and (4). Funding under this section shall be in the manner prescribed by the office and subject to the availability of funds therefor.

Â Â Â Â Â  (5) 9-1-1 jurisdictions may use funds distributed to the jurisdiction from any account described in ORS 401.806 to repay loans from the Special Public Works Fund if the loans were used for purposes that are allowable under ORS 401.710 to 401.816.

Â Â Â Â Â  (6) Any amounts remaining in the Enhanced 9-1-1 Subaccount shall be retained by the Office of Emergency Management and may be distributed in any subsequent quarter for those purposes set forth in subsections (3), (4) and (5) of this section.

Â Â Â Â Â  (7) The Enhanced 9-1-1 Equipment Replacement Subaccount shall be used by the Office of Emergency Management to provide funds to replace and upgrade equipment to carry out the provisions of ORS 401.710 to 401.816. If at any time unexpended and unobligated balances in the subaccount exceed $500,000, such excess amount shall be transferred and credited to the Emergency Communications Account and shall be used for the purposes otherwise provided by law.

Â Â Â Â Â  (8) The office shall review reimbursement requests for modification of central office switching and trunking equipment, conversion of pay station telephones, and network development, operation and maintenance costs necessary to comply with ORS 401.720 for the appropriateness of the costs claimed. The office shall approve or disapprove the reimbursement requests.

Â Â Â Â Â  (9) The office shall review reimbursement requests for database development, operation and maintenance, and on-premises equipment procurement, maintenance and replacement costs necessary to comply with ORS 401.720 for the appropriateness of the costs claimed.

Â Â Â Â Â  (10) After all amounts under subsections (1) and (2) of this section and ORS 401.806 (2) and (3) have been paid, the balance of the Emergency Communications Account shall be distributed to cities on a per capita basis and to counties on a per capita basis of each countyÂs unincorporated area, for distribution to 9-1-1 jurisdictions within the city or county, but each county shall receive a minimum of one percent of the balance of the account after the amounts under subsections (1) and (2) of this section and ORS 401.806 (2) and (3) have been paid. A 9-1-1 jurisdiction whose 9-1-1 service area includes more than one city or county shall receive funds from each city or county involved.

Â Â Â Â Â  (11) Notwithstanding subsection (10) of this section, a city or county may have its quarterly distribution made payable and sent to the 9-1-1 jurisdiction responsible for providing the services required in ORS 401.720.

Â Â Â Â Â  (12) 9-1-1 jurisdictions shall submit an accounting report to the office annually. The report shall be provided in the manner prescribed by the office, and shall include but not be limited to:

Â Â Â Â Â  (a) Funds received and expended under subsection (10) or (11) of this section for the purposes of fulfilling the requirements of ORS 401.720;

Â Â Â Â Â  (b) Local funds received and expended for the purposes of fulfilling the requirements of ORS 401.720; and

Â Â Â Â Â  (c) Local funds received and expended for the purposes of providing emergency communications services. [1981 c.533 Â§18; 1987 c.218 Â§1; 1989 c.793 Â§14; 1991 c.743 Â§19; 1993 c.707 Â§11; 1995 c.276 Â§10; 2001 c.740 Â§2b]

Â Â Â Â Â  401.810 [1955 c.679 Â§Â§2,3; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.812 [1987 c.671 Â§2; 1989 c.793 c.22; 1989 c.1063 Â§1; 1993 c.441 Â§1; renumbered 401.821 in 2003]

Â Â Â Â Â  401.814 Use or investment of moneys. (1) Except as provided in subsection (2) of this section and rules adopted under ORS 401.730 (1)(a), moneys received under ORS 401.808 (10) may be used only to pay for planning, installation, maintenance, operation and improvement of a 9-1-1 emergency reporting system as it relates to getting the call from the citizen to the primary public safety answering point and in transmitting the information from the primary public safety answering point to the secondary public safety answering point or responding police, fire, medical or other emergency unit by telephone, radio or computerized means.

Â Â Â Â Â  (2) Moneys not then being used may be invested by a city or county. The income from the investments shall be used for the purposes described in subsection (1) of this section. [1981 c.533 Â§20; 1989 c.793 Â§16; 1991 c.743 Â§21; 2001 c.740 Â§2c]

Â Â Â Â Â  401.815 [1955 c.679 Â§11; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.816 Primary public safety answering points; rules. (1) The Director of the Office of Emergency Management shall establish by administrative rule the minimum standards for a primary public safety answering point.

Â Â Â Â Â  (2) If a primary public safety answering point does not meet the minimum standards established under subsection (1) of this section within 45 days after receipt of written notice from the Office of Emergency Management, the office shall designate an alternate primary public safety answering point that meets the minimum standards and cause calls to be rerouted to the designated primary public safety answering point. [2001 c.740 Â§6]

Â Â Â Â Â  401.817 [1987 c.671 Â§5; renumbered 401.823 in 2003]

EMERGENCY COMMUNICATIONS DISTRICTS

Â Â Â Â Â  401.818 Definitions for ORS 401.818 to 401.857. As used in ORS 401.818 to 401.857, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ means a 9-1-1 communications district formed under ORS 401.818 to 401.857.

Â Â Â Â Â  (2) ÂDistrict boardÂ or ÂboardÂ means the governing body of a district.

Â Â Â Â Â  (3) Â9-1-1 emergency reporting systemÂ means a system established under ORS 401.720.

Â Â Â Â Â  (4) Â9-1-1 jurisdictionÂ has the meaning given that term by ORS 401.710.

Â Â Â Â Â  (5) ÂPublic or private safety agencyÂ has the meaning given that term by ORS 401.710. [Formerly 401.807]

Â Â Â Â Â  Note: 401.818 to 401.857 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.820 [1955 c.679 Â§5; 1980 c.19 Â§3; renumbered 401.210]

Â Â Â Â Â  401.821 Formation of emergency communications district; boundaries; approval of formation by safety agencies. (1) A 9-1-1 communications district may be created as provided in ORS 198.705 to 198.955 and 401.818 to 401.857.

Â Â Â Â Â  (2) A 9-1-1 communications district shall consist of all the telephone exchange service areas located wholly or partly within a designated 9-1-1 jurisdictionÂs service area that is served by a public safety answering point. A district may include more than one city and county.

Â Â Â Â Â  (3) Before a petition for formation of a district is filed with the county board of the principal county under ORS 198.800, it shall be approved by indorsement thereon by two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district. A county governing body shall not adopt an order under ORS 198.835 for the formation of a district unless the governing body first obtains written approval for the formation of the district from two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (4) In addition to other required matters, the petition for formation shall state the number of district board members for the proposed district and the method of election of the board of the proposed district from among the methods described in ORS 401.836. [Formerly 401.812]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.822 Officers of district; qualifications. (1) The officers of the district shall be a board of five or seven members elected by the electors of the district.

Â Â Â Â Â  (2) Any elector residing within the district is qualified to serve as a district board member. [1987 c.671 Â§3; 1989 c.1063 Â§2]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.823 Application of ORS chapter 255 to district. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of district board members.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [Formerly 401.817]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.825 [1955 c.679 Â§18; 1967 c.595 Â§6; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.827 Board as governing body of district; president of board. (1) The district board shall be the governing body of the district and shall exercise all powers thereof.

Â Â Â Â Â  (2) At its first meeting or as soon thereafter as may be practicable, the board shall choose one of its members as president. [1987 c.671 Â§6]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.830 [1955 c.679 Â§20; 1967 c.595 Â§7; 1980 c.19 Â§4; renumbered 401.215]

Â Â Â Â Â  401.832 Election of board members at formation election; terms of office. (1) Five or seven district board members, determined by the number of board members set forth in the petition for formation, shall be elected at the election for district formation. Nominating petitions shall be filed with the county governing body.

Â Â Â Â Â  (2) When the petition for formation provides for a five-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, two district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, two district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (3) When the petition for formation provides for a seven-member district board, if the effective date of the formation of the district occurs in an odd-numbered year, three district board members shall be elected for four-year terms and the other four district board members shall be elected for two-year terms. If the effective date of the formation occurs in an even-numbered year, three district board members shall be elected for three-year terms and the other four district board members shall be elected for one-year terms.

Â Â Â Â Â  (4) Each district board member shall hold office until election and qualification of a successor.

Â Â Â Â Â  (5) Each district board member elected shall take an oath of office and shall hold office from July 1, next following election.

Â Â Â Â Â  (6) The district board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (7) Except as otherwise provided in this section or in ORS 401.833, the term of a district board member is four years.

Â Â Â Â Â  (8) The terms of the members first elected to a district board shall be determined by lot. [1987 c.671 Â§4; 1989 c.1063 Â§3]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.833 Changing number of board members; election; notice to Secretary of State. (1) This section establishes the procedure for determining the following questions:

Â Â Â Â Â  (a) Whether a district having a five-member board shall increase the number of members to seven.

Â Â Â Â Â  (b) Whether a district having a seven-member board shall decrease the number of members to five.

Â Â Â Â Â  (2) The question of increasing or decreasing the membership of the district board shall be determined at a regular district election. The district board, by resolution, may order the question to be submitted to the electors of the district. The district board shall order the question to be submitted to the electors when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing the petition shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to seven members or decreased to five members if a majority of the votes cast on the question favors the increase or decrease. At an election to increase the membership, electors shall vote for candidates to fill the additional positions.

Â Â Â Â Â  (3) When a district is situated entirely within one county, if the electors approve the increase or decrease in board membership, not later than the 30th day after the election, the district board shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 401.834. The district board shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 401.836.

Â Â Â Â Â  (4) When a district includes territory in more than one county, not later than the 40th day before the regular district election at which a question under this section will be submitted, the district elections authority shall notify the Secretary of State. If the electors favor the increase or decrease in board membership, not later than the 30th day after the election, the Secretary of State by rule shall adjust and stagger the terms of the board members as necessary in order to continue biennial elections of board members in accordance with ORS 401.834. The Secretary of State shall take into consideration and, as much as possible, provide for the continued method of representation adopted by the district under ORS 401.836. [1989 c.1063 Â§5]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.834 Continuing schedule of biennial elections after change in number of board members. When a district expands the membership of its district board from five to seven members or reduces the membership of its board from seven to five members:

Â Â Â Â Â  (1) If the board is reduced to five members, at least two members shall be elected at each regular district election.

Â Â Â Â Â  (2) If the board is expanded to seven members, at least three members shall be elected at each regular district election. [1989 c.1063 Â§6]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.835 [1955 c.679 Â§4; 1957 c.353 Â§1; 1973 c.466 Â§1; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.836 Manner of electing board members. (1) The district board members may be elected in one of the following methods:

Â Â Â Â Â  (a) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district shall be entitled to vote for candidates for election from all the zones in the district.

Â Â Â Â Â  (b) Elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. Each elector of the district shall be entitled to vote only for candidates for election from the zone in which the elector resides.

Â Â Â Â Â  (c) Except for one district board member-at-large, elected by the electors of the district from zones as nearly equal in population as possible according to the latest federal census. The district board member-at-large shall be elected from the entire district. Each elector of the district shall be entitled to vote for the district board member-at-large and for candidates for election from the zone in which the elector resides.

Â Â Â Â Â  (d) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by electors of the zones. Candidates for election at large shall be nominated by electors of the district.

Â Â Â Â Â  (3) Each candidate for election from a zone shall be a resident of that zone. [1989 c.1063 Â§7]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.837 [1987 c.671 Â§7; renumbered 401.857]

Â Â Â Â Â  401.838 Election of board members. At the regular district election, successors to the board members whose terms expire shall be elected as follows:

Â Â Â Â Â  (1) In an unzoned district, if two board members are to be elected, the candidates receiving the first and second highest vote shall be elected. If three or four board members are to be elected, the candidates receiving the first, second or third or first, second, third and fourth highest vote shall be elected.

Â Â Â Â Â  (2) In a district that is zoned under ORS 401.836:

Â Â Â Â Â  (a) If a board member is to be elected by the electors of a zone, the candidate who receives the highest vote from the zone shall be elected.

Â Â Â Â Â  (b) If a board member is to be elected by the electors of the entire district, the candidate receiving the highest vote among the candidates nominated from the same zone shall be elected. [1989 c.1063 Â§8]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.839 Changing manner of electing board members; requirements; election. (1) This section establishes the procedure for determining whether the method adopted in a district for nominating and electing board members should be changed to another method. The question shall be decided by election. The district board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (3) If the question proposes creation of zones or a change in the boundaries of existing zones, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed zone boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words. The statement:

Â Â Â Â Â  (A) Shall specify the method of nomination and election of board members from among the methods described in ORS 401.836.

Â Â Â Â Â  (B) Shall include a general description of the proposed boundaries of the zones, using streets and other generally recognized features.

Â Â Â Â Â  (c) The order calling the election shall contain a map of the proposed zone boundaries and a metes and bounds or legal description of the proposed zone boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustments made in the boundaries under subsection (6) of this section.

Â Â Â Â Â  (4) The map to be contained in the petition under subsection (3) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the question proposes abolition of all zones.

Â Â Â Â Â  (6) Before submitting to election a question to which subsection (3) of this section applies, the district board shall adjust the proposed boundaries of the zones to make them as nearly equal in population as feasible according to the latest federal census. The district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (7) If the electors of the district approve the establishment of zones or a change in the boundaries of existing zones, board members shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by zone shall be filled by persons who reside within zones which are not represented on the board. If more than one zone is not represented on the board when a vacancy occurs, the zone entitled to elect a board member shall be decided by lot. [1989 c.1063 Â§9; 1995 c.79 Â§206; 1995 c.534 Â§17]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.840 [1955 c.679 Â§9; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.841 Changing number and manner of electing board members at same election; separate questions. A question of changing the method of nominating and electing district board members under ORS 401.839 and a question of increasing or decreasing the number of district board members under ORS 401.833 may be submitted to the electors of a district at the same regular district election. However, the questions shall be submitted to the electors as separate questions. [1989 c.1063 Â§10]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.842 General district powers. A 9-1-1 communications district has the power:

Â Â Â Â Â  (1) To have and use a common seal.

Â Â Â Â Â  (2) To sue and be sued in its name.

Â Â Â Â Â  (3) To make and accept any and all contracts, deeds, leases, releases and documents of any kind which, in the judgment of the board, are necessary or proper to the exercise of any power of the district, and to direct the payment of all lawful claims or demands.

Â Â Â Â Â  (4) To assess, levy and collect taxes to pay the cost of acquiring sites for and constructing, reconstructing, altering, operating and maintaining a 9-1-1 emergency reporting system or any lawful claims against the district, and the operating expenses of the district.

Â Â Â Â Â  (5) To employ all necessary agents and assistants.

Â Â Â Â Â  (6) To call elections after the formation of the district.

Â Â Â Â Â  (7) To enlarge the boundaries of the district as provided by ORS 198.705 to 198.955.

Â Â Â Â Â  (8) Generally to do and perform any and all acts necessary and proper to the complete exercise and effect of any of its powers or the purposes for which it was formed. [1987 c.671 Â§8; 1989 c.793 Â§23; 2001 c.104 Â§139; 2003 c.802 Â§111]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.844 Authority to issue general obligation bonds; elector approval required; bond debt limit. (1) For the purpose of carrying into effect the powers granted by ORS 401.818 to 401.857, as well as refunding outstanding obligations, a 9-1-1 communications district, when authorized by a majority of the votes cast at an election by electors of the district, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) The general obligations outstanding at any one time shall never exceed in aggregate principal amount one percent of the real market value of all taxable property within the district computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) The bonds shall mature serially not more than 30 years from the issue date and shall be issued as prescribed in ORS chapter 287A. [1995 c.333 Â§36; 2007 c.783 Â§180]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.845 [1955 c.679 Â§10; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.847 Levy of taxes. (1) Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district. The total amount of taxes levied in each year under this section shall not exceed one-tenth of one percent (0.001) of the real market value of all taxable property within the district computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) Each year a district shall also assess, levy and collect a special tax upon all such property, real and personal, in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for such year. [1987 c.671 Â§9; 1991 c.459 Â§396; 1995 c.333 Â§33]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  Note: Sections 12 to 14, chapter 671, Oregon Laws 1987, provide:

Â Â Â Â Â  Sec. 12. Section 9 of this Act [ORS 401.847] is repealed and section 13 of this Act is enacted in lieu thereof. [1987 c.671 Â§12]

Â Â Â Â Â  Sec. 13. (1) Each year the district board shall determine and fix the amount of money to be levied and raised by taxation, for the purposes of the district.

Â Â Â Â Â  (2) Each year a district shall also assess, levy and collect a special tax upon all taxable property within the district in an amount sufficient to pay the yearly interest and principal due on any outstanding general obligation bonds for such year. [1987 c.671 Â§13; 1995 c.333 Â§34]

Â Â Â Â Â  Sec. 14. Sections 12 and 13 of this Act first become operative on the first day of the first tax year to which section 10, chapter 533, Oregon Laws 1981 [401.792], does not apply. [1987 c.671 Â§14]

Â Â Â Â Â  401.850 [1955 c.679 Â§Â§6,7; 1965 c.285 Â§80; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.852 Boundaries of zones for board members; adjustment for population and boundary changes; filing boundary change with county assessor and Department of Revenue. (1) The board shall adjust zones established within a district as necessary to make them as nearly equal in population as is feasible according to the latest federal census. The board also shall adjust boundaries of zones as necessary to reflect boundary changes of the district.

Â Â Â Â Â  (2) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1989 c.1063 Â§11; 2001 c.138 Â§26]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.855 [1955 c.679 Â§17; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.857 Advisory committee; duties and powers; appointment by district board; terms and qualifications of members. (1) A district board shall appoint an advisory committee to advise and assist the board in carrying out the purposes of ORS 401.818 to 401.857. An advisory committee shall consist of one representative from each public or private safety agency included within the district. A member of the advisory committee shall reside within the district.

Â Â Â Â Â  (2) A member of an advisory committee shall serve for a term of two years. Of the members first appointed, however, one-half of the members shall serve for a term of one year. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee.

Â Â Â Â Â  (3) The advisory committee shall meet not less than four times a year to review the policies and practices of the district board. The advisory committee shall also meet on the call of the district board. The advisory committee may adopt rules for the conduct of its proceedings.

Â Â Â Â Â  (4) The advisory committee may propose changes to any of the boardÂs rules, policies or practices as it deems necessary or desirable. In addition to its other functions and duties, the advisory committee shall review the annual budget of the district. The advisory committee shall meet with the district board and may make such recommendations relating to the budget as the committee considers necessary or prudent. [Formerly 401.837]

Â Â Â Â Â  Note: See note under 401.818.

Â Â Â Â Â  401.860 [1955 c.679 Â§8; repealed by 1980 c.19 Â§6]

TSUNAMI INUNDATION ZONE

Â Â Â Â Â  401.861 Definitions. (1) As used in this section:

Â Â Â Â Â  (a) ÂTransient lodging facilityÂ means a hotel, motel, inn, condominium, any other dwelling unit or a public or private park that is made available for transient occupancy or vacation occupancy as those terms are defined in ORS 90.100.

Â Â Â Â Â  (b) ÂTsunami inundation zoneÂ means an area of expected tsunami inundation, based on scientific evidence that may include geologic field data and tsunami modeling, determined by the governing board of the State Department of Geology and Mineral Industries, by rule, as required by ORS 455.446 (1)(b) and (c).

Â Â Â Â Â  (2) The Office of Emergency Management, in consultation and cooperation with the State Department of Geology and Mineral Industries, shall:

Â Â Â Â Â  (a) Develop and adopt by rule tsunami warning information and evacuation plans for distribution to transient lodging facilities located in a tsunami inundation zone; and

Â Â Â Â Â  (b) Facilitate and encourage broad distribution of the tsunami warning information and evacuation plans to transient lodging facilities and other locations within tsunami inundation zones frequented by visitors to the area.

Â Â Â Â Â  (3) The office is not required to carry out the duties assigned under subsection (2) of this section if sufficient moneys are not available under ORS 401.864. [2005 c.819 Â§1]

Â Â Â Â Â  Note: 401.861 to 401.864 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.863 Uniform tsunami warning signal; rules. (1) The Office of Emergency Management, in consultation with the State Department of Geology and Mineral Industries, shall establish by rule a uniform tsunami warning signal, including rules specifying the type, duration and volume of the warning signal and the location of warning signal delivery devices, for use on the
Oregon
coast.

Â Â Â Â Â  (2) The office is not required to carry out the duties assigned under subsection (1) of this section if sufficient moneys are not available under ORS 401.864. [2005 c.819 Â§2]

Â Â Â Â Â  Note: See note under 401.861.

Â Â Â Â Â  401.864 Contributions to finance tsunami warning system. The Office of Emergency Management or the State Department of Geology and Mineral Industries may seek and accept gifts, grants and donations from any source to finance all or part of the duties assigned under ORS 401.861 and 401.863. [2005 c.819 Â§4]

Â Â Â Â Â  Note: See note under 401.861.

Â Â Â Â Â  401.865 [1955 c.679 Â§12; 1967 c.335 Â§48; 1967 c.637 Â§Â§9,9a; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.870 [1955 c.679 Â§15; repealed by 1980 c.19 Â§6]

STATE INTEROPERABILITY EXECUTIVE COUNCIL

Â Â Â Â Â  401.871 State Interoperability Executive Council. (1) The State Interoperability Executive Council is created within the Department of State Police. The membership of the council shall consist of:

Â Â Â Â Â  (a) Two members from the Legislative Assembly, as follows:

Â Â Â Â Â  (A) The President of the Senate shall appoint one member from the Senate with an interest in public safety communications infrastructure; and

Â Â Â Â Â  (B) The Speaker of the House of Representatives shall appoint one member from the House of Representatives with an interest in public safety and wireless communications infrastructure.

Â Â Â Â Â  (b) The following members appointed by the Governor:

Â Â Â Â Â  (A) One member from the Department of State Police;

Â Â Â Â Â  (B) One member from the Office of Emergency Management;

Â Â Â Â Â  (C) One member from the State Forestry Department;

Â Â Â Â Â  (D) One member from the Department of Corrections;

Â Â Â Â Â  (E) One member from the Department of Transportation;

Â Â Â Â Â  (F) One member from the Oregon Department of Administrative Services;

Â Â Â Â Â  (G) One member from the Department of Human Services;

Â Â Â Â Â  (H) One member from the Oregon Military Department;

Â Â Â Â Â  (I) One member from the Department of Public Safety Standards and Training;

Â Â Â Â Â  (J) One member of an Indian tribe as defined in ORS 97.740;

Â Â Â Â Â  (K) One member from a nonprofit professional organization devoted to the enhancement of public safety communications systems; and

Â Â Â Â Â  (L) One member from the public.

Â Â Â Â Â  (c) The following members appointed by the Governor with the concurrence of the President of the Senate and the Speaker of the House of Representatives:

Â Â Â Â Â  (A) One member from the Oregon Fire ChiefsÂ Association;

Â Â Â Â Â  (B) One member from the Oregon Association Chiefs of Police;

Â Â Â Â Â  (C) One member from the Oregon State SheriffsÂ Association;

Â Â Â Â Â  (D) One member from the Association of Oregon Counties;

Â Â Â Â Â  (E) One member from the League of Oregon Cities; and

Â Â Â Â Â  (F) One member from the Special Districts Association of Oregon.

Â Â Â Â Â  (2) Each agency or organization identified in subsection (1)(b)(A) to (I) and (1)(c) of this section shall recommend a person from the agency or organization for membership on the council.

Â Â Â Â Â  (3) Members of the council are not entitled to compensation, but in the discretion of the Superintendent of State Police may be reimbursed from funds available to the Department of State Police for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amount provided in ORS 292.495.

Â Â Â Â Â  (4) Members of the Legislative Assembly appointed to the council are nonvoting members and may act in an advisory capacity only. [2005 c.825 Â§3; 2007 c.740 Â§34]

Â Â Â Â Â  Note: 401.871 to 401.874 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.872 Duties of council. The State Interoperability Executive Council created under ORS 401.871 shall:

Â Â Â Â Â  (1) Work with public safety agencies in the state to develop a Public Safety Wireless Infrastructure Replacement Plan as provided under section 2, chapter 825, Oregon Laws 2005.

Â Â Â Â Â  (2) Develop an
Oregon
Interoperable Communication Plan. The goal of the plan shall be to achieve statewide interoperability within six years of September 2, 2005. In developing the plan, the council shall:

Â Â Â Â Â  (a) Recommend strategies to improve wireless interoperability among state and local public safety agencies;

Â Â Â Â Â  (b) Develop standards to promote consistent development of existing and future wireless communications infrastructures;

Â Â Â Â Â  (c) Identify immediate short-term technological and policy solutions to tie existing wireless communications infrastructures together into an interoperable communications system;

Â Â Â Â Â  (d) Develop long-term technological and policy recommendations to establish a statewide public safety radio system to improve emergency response and day-to-day public safety operations; and

Â Â Â Â Â  (e) Develop recommendations for legislation and for the development of state and local policies to promote wireless interoperability in
Oregon
.

Â Â Â Â Â  (3) Approve, subject to approval by the Superintendent of State Police, investments by the State of
Oregon
in public safety communications systems.

Â Â Â Â Â  (4) Coordinate state and local activities related to obtaining federal grants for support of interoperability.

Â Â Â Â Â  (5) Develop and provide technical assistance, training and, if requested, appropriate dispute resolution services to state and local agencies responsible for implementation of the Oregon Interoperable Communication Plan.

Â Â Â Â Â  (6) Report, in the manner required by ORS 192.245, to the Legislative Assembly on or before February 1 of each odd-numbered year on the development of the Oregon Interoperable Communication Plan and the councilÂs other activities.

Â Â Â Â Â  (7) Adopt rules necessary to carry out its duties and powers. [2005 c.825 Â§4; 2007 c.740 Â§35]

Â Â Â Â Â  Note: See note under 401.871.

Â Â Â Â Â  401.874
Oregon
Interoperable Communication Plan. (1) The Superintendent of State Police shall advise the State Interoperability Executive Council on the implementation of the Oregon Interoperable Communication Plan and coordinate interoperability among all state agencies.

Â Â Â Â Â  (2) State agencies that own or operate public safety communications systems shall coordinate their efforts and investments to achieve the statewide interoperability goal set by the council and implement the Oregon Interoperable Communication Plan approved by the superintendent. [2005 c.825 Â§5; 2007 c.740 Â§36]

Â Â Â Â Â  Note: See note under 401.871.

Â Â Â Â Â  401.875 [1955 c.679 Â§21; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.880 [1955 c.679 Â§19; repealed by 1980 c.19 Â§6]

OREGON
HOMELAND SECURITY COUNCIL

Â Â Â Â Â  401.881
Oregon
Homeland Security Council. (1) The Oregon Homeland Security Council is created within the Office of Emergency Management. The council shall:

Â Â Â Â Â  (a) Receive briefings on security matters for which the office is responsible at least annually from state agencies and organizations as determined by the council; and

Â Â Â Â Â  (b) Advise state agencies with responsibility for security matters on the future direction of the officeÂs planning, preparedness, response and recovery activities.

Â Â Â Â Â  (2) The membership of the council shall consist of:

Â Â Â Â Â  (a) Four members from the Legislative Assembly appointed as follows:

Â Â Â Â Â  (A) Two members from the Senate appointed by the President of the Senate; and

Â Â Â Â Â  (B) Two members from the House of Representatives appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (b) The Governor;

Â Â Â Â Â  (c) The Adjutant General;

Â Â Â Â Â  (d) The Superintendent of State Police;

Â Â Â Â Â  (e) The Director of the Office of Emergency Management; and

Â Â Â Â Â  (f) Additional members appointed by the Governor who the Governor determines necessary to fulfill the functions of the council, including state agency heads, elected state officials, local government officials, a member of the governing body of an Indian tribe and representatives from the private sector.

Â Â Â Â Â  (3) Each member appointed to the council under subsection (2)(a) and (f) of this section serves at the pleasure of the appointing authority. The membership of a public official ceases upon termination of the office held by the official at the time of appointment to the council.

Â Â Â Â Â  (4) The Governor shall be chairperson of the council.

Â Â Â Â Â  (5) Members of the council are not entitled to compensation but, at the discretion of the director, may be reimbursed, in the manner and amount provided in ORS 292.495, from funds available to the office for actual and necessary travel and other expenses incurred in the performance of their duties as members of the council. [2005 c.825 Â§8]

Â Â Â Â Â  Note: 401.881 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 401 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  401.885 [1955 c.679 Â§16; repealed by 1980 c.19 Â§6]

Â Â Â Â Â  401.890 [1955 c.679 Â§14; repealed by 1980 c.19 Â§6]

PENALTIES

Â Â Â Â Â  401.990 Penalties. Any person knowingly violating any provision of ORS 401.015 to 401.107, 401.257 to 401.325 and 401.355 to 401.584, or any of the rules, regulations or orders adopted and promulgated under those sections, shall, upon conviction thereof, be guilty of a Class C misdemeanor. [1967 c.480 Â§8; 1977 c.248 Â§4; 1983 c.586 Â§41]

_______________

CHAPTERS 402 TO 405

[Reserved for expansion]



Chapter 406

TITLE 33

PRIVILEGES AND BENEFITS OF VETERANS AND SERVICE PERSONNEL

Chapter     406.     Department of Veterans Affairs

407.     Veterans Loans

408.     Miscellaneous Benefits for Veterans and Service Personnel

_______________

Chapter 406  Department of Veterans Affairs

2007 EDITION

DEPARTMENT OF VETERANS AFFAIRS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

DEPARTMENT OF VETERANS AFFAIRS

406.005     Department of Veterans Affairs; duties; rules

406.010     Definition of director

406.020     Director of Veterans Affairs; appointment; confirmation

406.030     Administration of veterans laws

406.040     General powers and duties of department

406.050     Additional powers and duties of director or department; rules; service charges

406.060     Use of services and facilities of other state agencies

406.070     Director to qualify and furnish bond; reimbursement for expenses; location of office

406.085     Revolving account for department when acting as conservator or personal representative of estate of veteran

406.090     Sections not affected by parts of this chapter

406.100     Claims against estate by department when acting as conservator

406.110     Waiver of claims

406.120     Conservatorship Services Account; sources; use

406.130     Veterans Services Account; uses

ADVISORY COMMITTEE

406.210     Function of advisory committee; appointment, qualifications and term of members; chairperson; nominations by veterans organizations to fill vacancies

406.215     Additional duties of advisory committee

406.217     Duties of director concerning advisory committee

406.220     Meetings and reports

406.230     Compensation and expenses of members

RELATIONS WITH VETERANS ORGANIZATIONS

406.310     Director authorized to aid veterans organizations

406.320     Qualification of veterans organization for state aid

406.330     Power to establish regulations for aid program

406.340     Director authorized to accept voluntary services

COUNTY
VETERANS
 SERVICE OFFICER PROGRAM

406.448     Definition of survivor of a veteran

406.450     Services provided by county veterans service officers

406.452     State certification program for veterans service officers; rules

406.454     Distribution formula; rules

406.456     Rules

406.458     Consultation with Association of Oregon Counties

406.460     Limitation on use of funds by county governing body; exceptions

406.462     Distribution of moneys by Director of Veterans Affairs

DEPARTMENT OF VETERANS AFFAIRS

406.005 Department of Veterans Affairs; duties; rules. (1) The Department of Veterans Affairs is established.

(2) The department is under the supervision and control of a director appointed as provided in ORS 406.020.

(3) The department is responsible for the administration of federal and state laws relating to veterans.

(4) The department, with the advice of the Advisory Committee created under ORS 406.210, shall adopt rules that the department considers necessary to carry out the provisions of ORS chapters 406, 407 and 408 and ORS 88.710 to 88.740 and 174.105. [2005 c.625 §1; 2007 c.44 §1]

Note: 406.005 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

406.010 Definition of director. As used in this chapter, director means Director of Veterans Affairs. [Amended by 2005 c.22 §269]

406.020 Director of Veterans Affairs; appointment; confirmation. The Department of Veterans Affairs shall be under the supervision and control of the Director of Veterans Affairs. The Governor shall appoint the director subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565. The appointment may not be made without the written approval of the Advisory Committee provided for in ORS 406.210. The director shall be a war veteran, chosen on the basis of executive and administrative ability. [Amended by 1973 c.792 §14; 2005 c.625 §5]

406.030 Administration of veterans laws. (1) The Director of Veterans Affairs, in the performance of the duties of the director, shall organize and coordinate the administration of all present and future federal and state laws pertaining to veterans, their spouses, dependents and survivors in this state.

(2) As used in this section, survivor means the spouse and dependents of a deceased veteran. [Amended by 1971 c.221 §1; 1985 c.790 §4; 1991 c.441 §5; 1999 c.45 §1; 2001 c.104 §140; 2005 c.625 §6; 2007 c.44 §2]

406.040 General powers and duties of department. The powers, authority and duties relating exclusively to war veterans affairs now or hereafter imposed by law upon any officer or agency of this state, are hereby also granted to and imposed upon the Department of Veterans Affairs. Subject to ORS 406.090, the department shall be responsible for and shall supervise the administration of all such laws. The department may employ such personnel as may be necessary to carry into effect the purposes of this chapter and may prescribe the duties and responsibilities of all such employees. [Amended by 2005 c.625 §7]

406.050 Additional powers and duties of director or department; rules; service charges. In addition to other powers and duties, the Director of Veterans Affairs or the Department of Veterans Affairs is authorized:

(1) To cooperate with officers and agencies of the
United States
in all matters affecting veterans welfare.

(2) To accept grants, donations and gifts on behalf of this state for veterans welfare from any person, corporation, government or governmental agency. Grants, donations and gifts so received shall be deposited with the State Treasurer and credited to a trust fund. Moneys in the trust fund are continuously appropriated to the department and expendable for the purposes specified in subsections (3) and (4) of this section. Interest earned on the moneys in the trust fund created under this subsection shall accrue to the trust fund.

(3) To expend all or any portion of a grant, donation or gift for the purposes specified in the grant, donation or gift.

(4) To expend all or any portion of a grant, donation or gift in the trust fund created under subsection (2) of this section for the administration of ORS 406.010 to 406.070, 406.090, 406.210, 406.220 and 406.340 and for the administration and purposes of ORS 408.368 when:

(a) The department determines that the purpose specified in the grant, donation or gift has been satisfied, or is not feasible or appropriate; or

(b) The grant, donation or gift specifies no purpose.

(5) To donate or otherwise transfer all or any portion of a grant, donation or gift to other persons, corporations or entities engaged in serving veterans if the department determines that the nature of the grant, donation or gift makes use by the department or conversion to cash for use by the department not feasible or appropriate.

(6) To act as agent or attorney in fact for any war veteran and the dependents or beneficiaries of any war veteran relating to rights under any federal or state law.

(7) To act without bond as conservator of the estate of:

(a) A person who qualifies for benefits from the United States Department of Veterans Affairs.

(b) A dependent, an immediate family member, a survivor or a former spouse who has not remarried of a person who qualifies for benefits, or who qualified for benefits while alive, from the United States Department of Veterans Affairs, as those persons are defined by rule by the director.

(8) On behalf of the State of Oregon to extend such assistance as the Department of Veterans Affairs shall determine to be reasonably required to any war veteran and to the dependents of any such war veteran, in the prosecution of any claim or claims before the United States Department of Veterans Affairs, or any other federal or state agency, the securing of employment or relief and any other benefits to which they might be entitled. The Department of Veterans Affairs may adopt rules and regulations with respect to all matters of administration to carry into effect the purposes of this section.

(9) To require and collect such reasonable service charges as the Department of Veterans Affairs deems necessary and expedient to carry out a duty, or to exercise a power or authority, conferred on the department by law. [Amended by 1965 c.374 §1; 1967 c.172 §1; 1973 c.823 §127; 1987 c.425 §5; 1991 c.67 §94; 1995 c.106 §1; 1999 c.52 §1; 2001 c.102 §1; 2003 c.152 §1; 2005 c.625 §8]

406.060 Use of services and facilities of other state agencies. The Department of Veterans Affairs may utilize the services and facilities of any state agency in the course of administration of any law of this state enacted for the benefit and welfare of war veterans and their dependents. All such agencies shall cooperate fully with the department in that regard and furnish such services and facilities when called upon by the department to do so. Neither the authority nor the duties referred to in this section shall be so exercised or performed as to impair the efficient administration of the laws applicable to any state agency. [Amended by 2005 c.625 §9]

406.070 Director to qualify and furnish bond; reimbursement for expenses; location of office. The Director of Veterans Affairs shall qualify in like manner as other heads of state departments, and furnish a fidelity bond in an amount to be fixed by the Governor. The director shall be reimbursed for necessary expenses incurred in the performance of the duties as are other state officers. The director shall maintain the main office of the director at the state capital. [Amended by 1967 c.2 §3]

406.080 [Amended by 1967 c.211 §9; 1987 c.652 §1; repealed by 1987 c.658 §3]

406.085 Revolving account for department when acting as conservator or personal representative of estate of veteran. The Conservatorship Revolving Account is created, separate and distinct from the General Fund, to provide for disbursement of funds for the beneficiary. Funds may also be disbursed from the Conservatorship Revolving Account to the Conservatorship Services Account in compensation for claims arising under ORS 406.100. The Conservatorship Revolving Account shall consist of all money received by the Department of Veterans Affairs as conservator or personal representative herein. Disbursement from the account shall be made by the department. Interest earned by the account shall be credited to the account. [1965 c.374 §2; 1973 c.823 §128; 1987 c.425 §6; 1989 c.932 §3; 1989 c.966 §44; 2005 c.625 §10; 2007 c.218 §4]

406.090 Sections not affected by parts of this chapter. The administration of ORS 273.035 to 273.051, 273.071, 273.161 to 273.175 and 408.710 to 408.750 shall in no way be affected by ORS 406.010 to 406.070, 406.210, 406.220 and 406.340, and such laws are excepted from the operation thereof. The Department of Veterans Affairs shall cooperate with the person or agency responsible for the administration of such laws, and shall render such reasonable assistance in that regard as may be requested by any such person or agency. [Amended by 1967 c.421 §201; 1967 c.616 §§28,28a; 2005 c.625 §11]

406.100 Claims against estate by department when acting as conservator. If the Department of Veterans Affairs is appointed as a conservator under ORS 406.050 or a personal representative under ORS 113.085, the department shall have a claim against the estate of the protected person or the decedent, as the case may be, for all of the following:

(1) Reasonable expenses incurred by the department in the execution or administration of the estate.

(2) After the appointment of the department as conservator, compensation for ordinary services in an amount not to exceed five percent of income to the estate, and reasonable compensation for unusual services as set forth by rule by the department.

(3) After the appointment of the department as personal representative, compensation as provided in ORS 116.173.

(4) With prior approval by the court having probate jurisdiction over the estate, fees charged to the department by the Attorney General for advice or assistance in the performance of the departments duties as conservator or personal representative of the estate. [1987 c.425 §3; 2005 c.625 §12]

406.110 Waiver of claims. The Director of Veterans Affairs may waive all or any portion of a claim arising under ORS 406.100 if the director finds that payment of the claim, or a portion thereof, would pose a hardship to the person from whose estate the claim is payable, or would deplete the estate. [1987 c.425 §4]

406.120 Conservatorship Services Account; sources; use. (1) The Conservatorship Services Account is established as a separate account within the Oregon War Veterans Fund. The Conservatorship Services Account shall consist of all moneys received by the Department of Veterans Affairs as payment of claims arising under ORS 406.100.

(2) The moneys in the Conservatorship Services Account are continuously appropriated to the department for payment of expenses incurred while serving as conservator under ORS 406.050 or personal representative under ORS 406.085.

(3) Moneys in the Conservatorship Services Account shall be held and set aside separately from the other moneys in the Oregon War Veterans Fund, but such account may be accounted for as part of the Oregon War Veterans Fund. [1989 c.932 §2; 2005 c.625 §13]

406.130 Veterans Services Account; uses. There hereby is established in the General Fund of the State Treasury an account to be known as the Veterans Services Account. Moneys in the Veterans Services Account are continuously appropriated to the Department of Veterans Affairs and shall be used by the department for grants and services supplied to veterans by the department under ORS chapters 406 and 408, and for expenses of administration of such grants and services. [1987 c.658 §2; 2005 c.625 §14]

ADVISORY COMMITTEE

406.210 Function of advisory committee; appointment, qualifications and term of members; chairperson; nominations by veterans organizations to fill vacancies. (1) The Governor shall designate and appoint nine persons, all of whom are war veterans as defined by the laws of this state, who shall constitute the Advisory Committee and who shall act in an advisory capacity to the Director of Veterans Affairs concerning all matters upon which the director requests counsel.

(2) The representation on the committee provided for in this section shall be maintained by the Governor in making appointments to fill vacancies. When a vacancy occurs, the Governor shall solicit and consider nominations from the executive committees of congressionally chartered veterans organizations that maintain an
Oregon
state headquarters. A list of not more than three persons nominated by each executive committee shall be submitted to the Governor within 30 days after the vacancy occurs. Organizations interested in participating in the nomination process shall report the current address of their state headquarters to the Director of Veterans Affairs. The director shall notify those organizations of any current or anticipated vacancy.

(3) In addition to the other requirements of this section, until such time as no veteran of a period of service as described in ORS 174.105 or a period of service after January 31, 1955, is willing or able to serve, each period shall be represented by at least one member of the Advisory Committee.

(4) When appointing an individual to the Advisory Committee to succeed an at-large member who vacated or whose term of office is expiring, the Governor may consider the names of the persons recommended for appointment by the executive committees of congressionally chartered veterans organizations that maintain an
Oregon
state headquarters. Any recommendation for appointment must be received by the Governor within 30 days after a vacancy occurs or not later than 30 days prior to the expiration of a members term of office.

(5) The term of office of a member of the Advisory Committee is four years, and a member may be reappointed upon expiration of the members term. However, a member of the Advisory Committee shall not serve more than two consecutive terms.

(6) After consultation with the Director of Veterans Affairs, the Advisory Committee shall select one committee member to act as chairperson of the Advisory Committee, subject to approval by the Governor.

(7) Each participating congressionally chartered veterans organization shall furnish the director with a copy of its Congressional Charter including any subsequent amendments.

(8) In addition to the other requirements of this section, at least one member of the Advisory Committee shall be a veteran of the Korean conflict and at least three members shall be veterans of the period following the Korean conflict. [Amended by 1959 c.675 §1; 1975 c.603 §1; 1982 s.s.1 c.11 §8; 1991 c.798 §1]

406.215 Additional duties of advisory committee. In addition to any other powers and duties granted to the Advisory Committee by law, the Advisory Committee shall:

(1) Work with the Director of Veterans Affairs to insure that the needs of the veterans and their dependents and survivors who reside in this state are recognized and addressed in a timely and effective manner.

(2) Review current issues affecting veterans and their dependents and survivors who reside in this state and make recommendations relating to those issues.

(3) Review current operations of the Department of Veterans Affairs and make recommendations to the director concerning the operation of any part of the department.

(4) Make recommendations to the director for the establishment or revision of programs and entitlements for veterans. [1991 c.798 §2]

406.217 Duties of director concerning advisory committee. The Director of Veterans Affairs shall:

(1) Solicit recommendations from the Advisory Committee on the administration of all federal and state laws affecting veterans, their spouses, dependents and survivors in this state.

(2) Instruct members of the Advisory Committee concerning the operation of all veterans programs administered by the director. [1991 c.798 §3; 2007 c.44 §3]

406.220 Meetings and reports. The Advisory Committee shall meet within this state at least once each three months. At each such meeting the Director of Veterans Affairs shall report upon all matters concerning the administration of the office of the director, and shall request the advice and counsel of the committee on matters concerning the policy thereof. Each August the Advisory Committee shall report to the Governor on all matters which it deems pertinent concerning the administration of the office of the director during the preceding year, and concerning any specific matters previously requested by the Governor, and on the administration of ORS 406.010 to 406.070, 406.090 and 406.340. [Amended by 1957 c.25 §1]

406.230 Compensation and expenses of members. Each member of the Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 §33]

RELATIONS WITH VETERANS ORGANIZATIONS

406.310 Director authorized to aid veterans organizations. From funds available to the office of the Director of Veterans Affairs for this purpose, the director, with advice from the Advisory Committee, is authorized to aid war veterans organizations that have been accredited by the United States Department of Veterans Affairs and counties of the state, in connection with their respective programs of service to war veterans. [Amended by 1991 c.67 §95; 2007 c.401 §1]

406.320 Qualification of veterans organization for state aid. Organizations desiring to apply for benefits under ORS 406.310 shall submit to the Director of Veterans Affairs statements of their expenditures incurred in conducting their rehabilitation programs, in acting under power of attorney for veterans in connection with claims for benefits, in assisting veterans in prosecutions of their claims and in solution of problems arising out of previous military service. However, a veterans organization does not qualify for benefits under ORS 406.310 unless it has carried on a program of veterans rehabilitation work in
Oregon
for not less than two years immediately preceding.

406.330 Power to establish regulations for aid program. The Director of Veterans Affairs, with advice from the Advisory Committee, may adopt such procedural rules and regulations as the director deems advisable in making distribution of funds under ORS 406.310. The director shall also establish a general and uniform policy to be followed by the various organizations and counties in carrying out the work to which the state contributes aid under ORS 406.310. In establishing such policy the director shall give primary consideration to the rehabilitation of the greatest possible number of war veterans in
Oregon
. To that end the director shall eliminate, insofar as possible, a duplication of effort and inefficient expenditure of money. [Amended by 2007 c.401 §2]

406.340 Director authorized to accept voluntary services. In performance of the duties of the office of the Director of Veterans Affairs, the director may accept services voluntarily tendered by any person or organization, and may cooperate with the established service agencies and officers of any organization for the benefit and welfare of all war veterans in this state and their dependents or beneficiaries. Insofar as practicable and consistent with the faithful performance of the directors duties, the director shall avoid duplicating the efforts of voluntary service agencies and officers.

406.410 [1985 c.790 §1; 1991 c.67 §96; repealed by 2007 c.117 §1]

406.420 [1985 c.790 §2; repealed by 2007 c.117 §1]

406.430 [1985 c.790 §3; repealed by 2007 c.117 §1]

COUNTY
VETERANS
 SERVICE OFFICER PROGRAM

406.448 Definition of survivor of a veteran. As used in ORS 406.450, 406.452, 406.454 and 406.456, survivor of a veteran means the spouse or a dependent of a deceased veteran. [2007 c.357 §1]

Note: 406.448 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

406.450 Services provided by county veterans service officers. (1) The Director of Veterans Affairs shall establish a program to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410.

(2) The program shall:

(a) Conduct outreach and provide veterans, spouses and dependents of veterans or survivors of veterans with:

(A) Information regarding veterans benefit programs and other benefit programs; and

(B) Assistance by trained representatives who are certified by the state in applying for all federal and state veterans benefits and aid to which veterans, spouses and dependents of veterans or survivors of veterans may be entitled on account of the veterans military service and in appealing any denial of veterans benefits or aid;

(b) Develop and offer informational materials and training opportunities for county veterans service officers;

(c) Develop a comprehensive and coordinated statewide network of information and referral resources for veterans, spouses and dependents of veterans or survivors of veterans;

(d) Ensure that the receipt of veterans benefits or aid does not adversely impact other benefits or aid that a veteran, the spouse or dependent of a veteran or a survivor of a veteran may be receiving or may be eligible to receive; and

(e) Facilitate coordination of computer systems to ensure the seamless transfer of information. [2005 c.836 §2; 2007 c.357 §2]

406.452 State certification program for veterans service officers; rules. The Director of Veterans Affairs may establish by rule a state certification program for veterans service officers appointed under ORS 408.410 and other individuals providing similar services to ensure their competency. The program curriculum shall provide the training and education necessary to allow veterans service officers and other individuals to assist veterans, spouses and dependents of veterans or survivors of veterans in applying for all federal and state veterans benefits and aid to which veterans, spouses and dependents of veterans or survivors of veterans may be entitled and in appealing any denial of veterans benefits or aid. The curriculum shall include, but need not be limited to, training and education in the following areas:

(1) Applicable federal, state and local laws providing benefits or aid for veterans, spouses and dependents of veterans or survivors of veterans and other benefits or aid for which veterans, spouses or dependents of veterans or survivors of veterans may be eligible;

(2) Skills necessary to provide quality representation and advocacy on behalf of veterans, spouses or dependents of veterans or survivors of veterans, including case preparation and handling of administrative hearings and appeals;

(3) Effective communication skills;

(4) Health care, human services and referral resources; and

(5) Claims management. [2005 c.836 §3; 2007 c.357 §3]

406.454 Distribution formula; rules. (1) The Director of Veterans Affairs shall adopt by rule a formula to distribute to county governing bodies funds appropriated to the director to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410. In developing the distribution formula, the director shall consider factors that include, but need not be limited to:

(a) The number of veterans residing in each county;

(b) A base amount to be distributed equally among counties;

(c) Retention of an amount, not to exceed six percent of the total amount appropriated to the director for the purposes of ORS 406.450, that would otherwise be distributed to a county governing body if the county governing body has not appointed county veterans service officers; and

(d) Criteria for withholding funds from a county governing body.

(2) Funds retained under subsection (1)(c) and (d) of this section must be spent on:

(a) Training costs of veterans service officers and other individuals providing similar services; and

(b) The coordination of computer systems and technology to facilitate efficient delivery of services to veterans, spouses and dependents of veterans or survivors of veterans. [2005 c.836 §4; 2007 c.357 §4]

406.456 Rules. The Director of Veterans Affairs shall adopt rules to implement ORS 406.450, 406.452 and 406.454. The rules shall include, but need not be limited to:

(1) Development and implementation of a distribution formula;

(2) Establishment of reporting and data collection requirements for county veterans service officers including, but not limited to, the number of interviews conducted, the number of veterans, spouses and dependents of veterans or survivors of veterans served by the program, the number of claims filed, the outcomes of claims filed and the outreach activities conducted; and

(3) Establishment of service outcomes for county veterans service officers. [2005 c.836 §5; 2007 c.357 §5]

406.458 Consultation with Association of Oregon Counties. The Director of Veterans Affairs shall carry out the provisions of ORS 406.450, 406.452, 406.454 and 406.456 in consultation with the Association of Oregon Counties. [2005 c.836 §8]

Note: 406.458 to 406.462 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 406 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

406.460 Limitation on use of funds by county governing body; exceptions. (1) A county governing body that receives funds under ORS 406.454 may not use the funds to supplant moneys appropriated by the county governing body for county veterans service officers.

(2)(a) Notwithstanding subsection (1) of this section, if a county governing body reduces appropriations to county programs, the county governing body may reduce the amount of moneys appropriated for county veterans service officers by an amount not greater than the average percentage reduction imposed on all county programs for the same period of time.

(b) A county governing body that reduces the amount of moneys appropriated for county veterans services officers under paragraph (a) of this subsection shall certify to the Director of Veterans Affairs that the amount of the reduction is not greater than the average percentage reduction imposed on all county programs for the same period of time.

(3) Notwithstanding subsection (1) of this section, if the amount of moneys distributed to a county governing body by the Director of Veterans Affairs to enhance and expand the services provided by county veterans service officers appointed under ORS 408.410 for biennia beginning after June 30, 2007, is less than the amount of moneys distributed to the county governing body for the 2005-2007 biennium, the county governing body may reduce the amount of moneys appropriated by the county governing body for county veterans service officers by an amount not greater than the same percentage of reduction. [2005 c.836 §6]

Note: See note under 406.458.

406.462 Distribution of moneys by Director of Veterans Affairs. (1) Moneys appropriated to the Director of Veterans Affairs for the purposes described in ORS 406.450 must be distributed to county governing bodies and expended for the purposes of ORS 406.450 and may not be used to supplant moneys currently budgeted by the director for services provided by county veterans service officers.

(2) Notwithstanding subsection (1) of this section, the director may reduce the amount of moneys distributed to county governing bodies for county veterans service officers if there is a decrease in the amount of General Fund revenues appropriated to the director for the purposes described in ORS 406.450 for the same period of time. [2005 c.836 §7]

Note: See note under 406.458.

_______________



Chapter 407

Chapter 407 Â Veterans Loans

2007 EDITION

VETERANS LOANS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

GENERAL PROVISIONS

407.075Â Â Â Â  Purpose; legislative intent

407.085Â Â Â Â  Definitions

407.095Â Â Â Â  Policy against foreclosure; rules

407.115Â Â Â Â  Administration of loan program; rules

407.125Â Â Â Â  Loans to qualified person

407.131Â Â Â Â  Discount of principal; rules

407.135Â Â Â Â  Authority of department; disposition of certain moneys

407.145Â Â Â Â  Purchase and control of property; disbursements to protect security

407.155Â Â Â Â  Execution and custody of documents

407.165Â Â Â Â  Authority to hold certain funds received from borrower

407.169Â Â Â Â  Escrow accounts; standards; interest; rules

407.177Â Â Â Â  Loan processing and servicing contracts with lending institutions; terms; procedures

407.179Â Â Â Â  Additional powers delegated to lending institution; authority retained by department

407.181Â Â Â Â  Authority of lending institution

407.185Â Â Â Â  Cash flow projection; annual review; report

407.195Â Â Â Â  Loans not being amortized; identification; notice to borrowers

407.201Â Â Â Â  Required disclosure of credit information and loan terms

LOAN PROCEDURES AND CONDITIONS

407.205Â Â Â Â  Application for loan; amount of loan; limit on number of loans; exception

407.215Â Â Â Â  Loan transferred by annulment or dissolution judgment excluded in determining maximum allowable

407.225Â Â Â Â  Investigation and processing of loan application; security; maximum amounts of loans

407.265Â Â Â Â  Loans for home or farm improvements; terms and conditions

407.275Â Â Â Â  Terms of loan to veteran and transferee

407.285Â Â Â Â  Rate of interest payable by certain transferees

407.295Â Â Â Â  Transfer to spouse; notice to department; notice of delinquent payment

407.305Â Â Â Â  Assumption of previous loan by eligible veteran; additional funds

407.315Â Â Â Â  Interest rate for veteranÂs assumption; variable rate; effect of rate on cash flow; rules

407.325Â Â Â Â  Rate of interest on loans

407.327Â Â Â Â  Department to prescribe fixed or variable interest rates

407.335Â Â Â Â  Rate of interest payable by transferee; limit on transfers; rules

407.349Â Â Â Â  Late charges authorized for periodic payments

407.375Â Â Â Â  Sale of foreclosed properties; improvement in lieu of down payment; interest rate; redemption of property; rules

407.377Â Â Â Â
Sale
or management of foreclosed property under personal services contract

407.385Â Â Â Â  Prohibition against using loan for purpose other than farm or home acquisition; prompt use of farm or home as principal residence; extension; exception; penalty

GENERAL OBLIGATION BONDS

407.415Â Â Â Â  Issuance of bonds

407.425Â Â Â Â  Factors considered before requesting bond issuance

407.435Â Â Â Â  Issuance of bonds for tax payment; conditions; term

LIFE AND MORTGAGE INSURANCE

407.465Â Â Â Â  Loan cancellation life insurance

407.475Â Â Â Â  Persons insurable under ORS 407.465

407.480Â Â Â Â  Definitions for ORS 407.480 to 407.490

407.485Â Â Â Â  Agreements for mortgage insurance; terms; amount; required coverage

407.490Â Â Â Â  Mortgage insurance claims; liability of department

FINANCES

407.495Â Â Â Â  Oregon War VeteransÂ Fund; sources; uses

407.505Â Â Â Â  Loan moneys to be reserved for borrower prior to loan commitment

407.515Â Â Â Â  Oregon War VeteransÂ Bond Sinking Account; sources; use

407.525Â Â Â Â  Transfer of sinking account moneys to veteransÂ fund; retransfer

407.555Â Â Â Â  Auditing and payment of claims

407.565Â Â Â Â  Revolving account

MISCELLANEOUS

407.595Â Â Â Â  Loans not subject to execution or assignment

Â Â Â Â Â  407.010 [Amended by 1975 c.219 Â§1; 1977 c.383 Â§6; subsection (3) enacted as 1977 c.383

Â§9; 1979 c.176 Â§1; 1981 c.661 Â§1; 1982 s.s. 1 c.11 Â§10; 1983 c.445 Â§1; renumbered 407.085]

Â Â Â Â Â  407.020 [Amended by 1967 c.245 Â§1; 1971 c.221 Â§2; renumbered 407.115]

Â Â Â Â Â  407.030 [Amended by 1977 c.383 Â§8; renumbered 407.125]

Â Â Â Â Â  407.035 [1981 c.659 Â§7; renumbered 407.505]

Â Â Â Â Â  407.040 [Amended by 1953 c.97 Â§2; 1957 c.125 Â§1; 1963 c.163 Â§1; 1965 c.269 Â§1; 1967

c.112 Â§1; 1969 c.615 Â§1; 1971 c.221 Â§3; 1973 c.574 Â§1; 1975 c.6 Â§1; 1975 c.263 Â§1; 1977 c.676

Â§3; 1979 c.177 Â§1; 1981 c.604 Â§1; 1982 s.s.1 c.11 Â§12; 1983 c.387 Â§1; renumbered 407.205]

Â Â Â Â Â  407.042 [1981 c.366 Â§2; renumbered 407.385]

Â Â Â Â Â  407.043 [1977 c.676 Â§2; renumbered 407.397]

Â Â Â Â Â  407.045 [1969 c.523 Â§1; renumbered 407.215]

Â Â Â Â Â  407.048 [1977 c.315 Â§2; 1981 c.628 Â§1; 1982 s.s.1 c.11 Â§13; 1983 c.445 Â§4; renumbered

407.255]

Â Â Â Â Â  407.050 [Amended by 1957 c.125 Â§2; 1971 c.221 Â§4; 1973 c.574 Â§2; 1975 c.219 Â§2;

renumbered 407.225]

Â Â Â Â Â  407.055 [1977 c.383 Â§1; 1981 c.565 Â§3; 1983 c.445 Â§5; renumbered 407.175]

Â Â Â Â Â  407.058 [1977 c.383 Â§3; 1983 c.445 Â§6; renumbered 407.235]

Â Â Â Â Â  407.060 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  407.061 [1977 c.383 Â§4; 1983 c.445 Â§7; renumbered 407.245]

Â Â Â Â Â  407.063 [1981 c.387 Â§1; 1982 s.s.1 c.11 Â§14; renumbered 407.305]

Â Â Â Â Â  407.065 [1979 c.176 Â§3; renumbered 407.265]

Â Â Â Â Â  407.070 [Amended by 1955 c.151 Â§1; 1957 c.125 Â§3; 1969 c.615 Â§5; 1971 c.221 Â§5; 1975

c.219 Â§3; 1977 c.676 Â§4; 1981 c.387 Â§2; 1982 s.s.1 c.11 Â§17; renumbered 407.275]

Â Â Â Â Â  407.072 [1969 c.615 Â§3; 1971 c.221 Â§6; 1975 c.219 Â§4; 1977 c.645 Â§1; 1981 c.659 Â§5;

renumbered 407.325]

Â Â Â Â Â  407.073 [1969 c.615 Â§4; 1971 c.221 Â§7; 1977 c.676 Â§5; 1983 c.420 Â§3; renumbered 407.335]

Â Â Â Â Â  407.074 [1955 c.102 Â§Â§2,3,7; 1975 c.219 Â§5; 1979 c.238 Â§1; renumbered 407.465]

GENERAL PROVISIONS

Â Â Â Â Â  407.075 Purpose; legislative intent. (1) The provisions of this chapter are intended to carry out the purposes of Article XI-A of the Oregon Constitution. The Legislative Assembly recognizes that its authority to define the scope and purpose of this chapter is limited by the purposes expressed in Article XI-A.

Â Â Â Â Â  (2) The primary purpose of this chapter is to provide loan funds to qualifying
Oregon
veterans for the acquisition or improvement of farms and homes. The Legislative Assembly does not intend, by any past or present enactment, to establish as a principal purpose of this chapter the providing of subsidized energy financing. [1983 c.445 Â§9]

Note: 407.075 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 407 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  407.076 [1955 c.102 Â§Â§4,5,6; 1969 c.433 Â§1; 1979 c.35 Â§1; 1979 c.238 Â§2; renumbered 407.475]

Â Â Â Â Â  407.080 [Amended by 1975 c.219 Â§6; renumbered 407.135]

Â Â Â Â Â  407.085 Definitions. (1) As used in Article XI-A, Oregon Constitution, and this chapter, for the purposes of administration:

Â Â Â Â Â  (a) ÂAcquisitionÂ means:

Â Â Â Â Â  (A) Purchase and improvement of a home or farm.

Â Â Â Â Â  (B) Payment of the balance of the purchase price and interest on a purchase contract, and the improvement of property thereby acquired.

Â Â Â Â Â  (C) Refinance of an existing purchase-money mortgage or mortgage in the nature thereof, and the improvement of property thereby purchased.

Â Â Â Â Â  (D) Improvement of a home or farm.

Â Â Â Â Â  (b) ÂBondsÂ includes, but is not limited to, serial bonds, term bonds, notes, obligations, lines of credit, revolving credit agreements, loans, financing agreements or other evidence of indebtedness determined by the Department of VeteransÂ Affairs, with the approval of the State Treasurer, to be necessary or desirable to provide funds for the purposes expressed in Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (2) As used in this chapter:

Â Â Â Â Â  (a) ÂCommitteeÂ means the Advisory Committee provided for by ORS 406.210.

Â Â Â Â Â  (b) ÂHomeÂ means any residential-type structure, including outbuildings and the real property in connection with it, if any, including long-term leaseholds, which is established, maintained and used primarily as a principal residence by the veteran.

Â Â Â Â Â  (c) ÂImprovementÂ means new construction or any necessary or beneficial additions, alterations or changes appurtenant to the home or farm which protect or improve the basic livability or energy efficiency of the premises.

Â Â Â Â Â  (d) ÂMobile homeÂ means a structure, transportable in one or more sections, which is 10 feet or more in width, and contains more than 500 square feet of living space figured on exterior dimensions of the structure, exclusive of any hitch and is designed to be used as a dwelling by one family, and which remains as personal property under the laws of this state. [Formerly 407.010; 2001 c.98 Â§5; 2005 c.625 Â§15]

Â Â Â Â Â  407.095 Policy against foreclosure; rules. (1) It is the policy of the State of
Oregon
to make every reasonable attempt to keep a veteran in the home purchased under the loan program when the veteran is unable to make required loan payments because of illness, injury, death, involuntary job loss or economic stress due to factors beyond individual control. The Department of VeteransÂ Affairs, by rule, shall implement such state policy. Rules adopted by the department under this section:

Â Â Â Â Â  (a) May provide for a temporary reduction of loan payment.

Â Â Â Â Â  (b) May provide for any other solution jointly agreed to by the borrower and the department.

Â Â Â Â Â  (c) Shall provide for repayment of the amount of any loan payments reduced under the rules in accordance with terms and conditions agreed upon by the borrower and the department.

Â Â Â Â Â  (2) In reducing loan payments under this section, the department must consider the effect of such reduction on the solvency of the program as a whole, on estimates of the most probable financial position of the program for one or more future periods, the condition of the tax exempt bond market, and the effect on other borrowers in the program. [1982 s.s.1 c.11 Â§3; 2005 c.625 Â§16]

Â Â Â Â Â  407.100 [Renumbered 407.155]

Â Â Â Â Â  407.110 [Renumbered 407.595]

Â Â Â Â Â  407.115 Administration of loan program; rules. The Department of VeteransÂ Affairs shall administer the provisions of ORS 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565. The department may adopt all necessary rules not inconsistent with those sections to carry into effect their provisions. The department may appoint assistants and agents necessary to expeditious and efficient administration and fix their compensation. [Formerly 407.020; 2005 c.625 Â§17]

Â Â Â Â Â  407.120 [Amended by 1975 c.219 Â§8; renumbered 407.165]

Â Â Â Â Â  407.125 Loans to qualified person. All moneys in the Oregon War VeteransÂ Fund created by ORS 407.495 may be advanced by the Department of VeteransÂ Affairs as loans to any person qualified for loans under the provisions of section 3, Article XI-A, Oregon Constitution, for the acquisition of farms and homes, as provided in ORS 407.115, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565 and not otherwise. [Formerly 407.030; 1991 c.798 Â§6; 1995 c.238 Â§3; 2005 c.625 Â§18]

Â Â Â Â Â  407.129 [1987 c.509 Â§Â§2,3; repealed by 1993 c.159 Â§1]

Â Â Â Â Â  407.130 [Amended by 1967 c.369 Â§2; 1979 c.115 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.131 Discount of principal; rules. The Department of VeteransÂ Affairs, by rule, may discount a portion of the principal payable to the department in connection with a home or farm loan or in connection with a purchase contract for a home or farm if such action results in economic benefit to the home and farm loan program after considering the time value of money. [1987 c.509 Â§4; 2005 c.625 Â§19]

Â Â Â Â Â  407.135 Authority of department; disposition of certain moneys. The Department of VeteransÂ Affairs is authorized and empowered, in the name and in behalf of the state to commence and prosecute to judgment all suits, actions and proceedings necessary to protect the interest of the state; to bid in property offered for sale under such proceedings and to acquire title to property for and in behalf of the state as a result of such proceedings; to accept deeds from borrowers in lieu of foreclosure; to sell, transfer, convey, lease or assign any property acquired by the department for and in behalf of the state; to make repairs and improvements or alterations; to pay taxes, liens and charges of every kind superior to the lien of the state; and otherwise to administer such property in such manner as the department deems to the best interest of the state. All money received by the department from the sale, leasing or other disposition of any property shall be paid over to the State Treasurer and deposited in the Oregon War VeteransÂ Bond Sinking Account. [Formerly 407.080; 1987 c.652 Â§3; 2003 c.576 Â§439; 2005 c.625 Â§20]

Â Â Â Â Â  407.140 [Amended by 1975 c.462 Â§12; 1981 c.660 Â§36; renumbered 407.415]

Â Â Â Â Â  407.145 Purchase and control of property; disbursements to protect security. (1) The Department of VeteransÂ Affairs may acquire property by purchase when the acquisition of such property is necessary to protect the interest of the state because of default in repayment of loans made in accordance with ORS 407.125 or statutes supplementary thereof. The department shall exercise control of all the property while the title remains vested in the state.

Â Â Â Â Â  (2) The department may take any action and make disbursements as may be necessary to protect the securities for loans acquired under this chapter. Any disbursement so made shall be added to the amount due from the borrower and shall bear interest at the rate then fixed for home improvement loans under ORS 407.325 or at the rate on the existing loan, whichever is higher. Any such disbursement shall be made only upon order of the department.

Â Â Â Â Â  (3) Funds for the protection of security may be disbursed from the Oregon War VeteransÂ Fund including the Oregon War VeteransÂ Bond Sinking Account as the department shall determine. [Formerly 407.090; 1987 c.131 Â§1; 1987 c.652 Â§4; 1997 c.214 Â§1; 2005 c.625 Â§21]

Â Â Â Â Â  407.150 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.155 Execution and custody of documents. All deeds, leases, contracts, releases of mortgages and other instruments necessary or proper in the administration of this chapter shall be executed in behalf of the state by the Department of VeteransÂ Affairs and shall be acknowledged by the department; and all deeds, mortgages, notes, insurance policies, abstracts and other instruments, documents and papers delivered to the department in the administration of those sections shall be kept in the custody of the department. [Formerly 407.100; 2005 c.625 Â§22]

Â Â Â Â Â  407.160 [Amended by 1967 c.335 Â§49; 1967 s.s. c.19 Â§2; 1983 c.798 Â§10; renumbered 407.495]

Â Â Â Â Â  407.165 Authority to hold certain funds received from borrower. The Department of VeteransÂ Affairs may receive and hold for future disposition conditional payments from borrowers who have executed mortgages and security instruments under authority of ORS 407.225, indemnities for fire losses on secured property, and such other sums as must be held by the department in suspense pending further or final disposition thereof. Said funds shall be deposited in the State Treasury in the revolving account authorized by ORS 407.565 until they can be properly applied to the purposes for which they were paid to and received by the department. [Formerly 407.120; 2005 c.625 Â§23]

Â Â Â Â Â  407.169 Escrow accounts; standards; interest; rules. (1) The Department of VeteransÂ Affairs shall make escrow accounts available to current and future borrowers and contract purchasers in connection with loan agreements and purchase contracts made under this chapter.

Â Â Â Â Â  (2) Escrow accounts established under this section shall be consistent with general lending and servicing standards for real estate loan agreements in this state and with the standards used by the United States Department of Veterans Affairs and the Federal Housing Administration.

Â Â Â Â Â  (3) Notwithstanding ORS 86.245 (5) and (7), the Department of VeteransÂ Affairs shall pay interest to a borrower or contract purchaser on funds deposited in the escrow account for the borrower or contract purchaser in the manner and at the rate of interest described in ORS 86.245 (1) to (4).

Â Â Â Â Â  (4) The department shall adopt such rules as the department considers necessary to establish criteria for implementation of this section.

Â Â Â Â Â  (5) As used in this section, Âescrow accountÂ means any account which is part of a real estate loan agreement or purchase contract, whether incorporated into the agreement or contract or as part of a separately executed document, whereby the borrower makes periodic prepayment to the department of estimated property taxes, and the department pays the charges out of the account at the due dates. [1989 c.580 Â§2; 1995 c.182 Â§4; 2005 c.625 Â§24]

Â Â Â Â Â  407.170 [Amended by 1967 c.335 Â§50; 1981 c.660 Â§37; renumbered 407.515]

Â Â Â Â Â  407.175 [Formerly 407.055; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.177 Loan processing and servicing contracts with lending institutions; terms; procedures. (1) When the Department of VeteransÂ Affairs considers such contracts necessary to improve the financial condition of the loan program conducted under this chapter, the department is authorized to enter into contracts with lending institutions under which the lending institutions may provide any of the following services:

Â Â Â Â Â  (a) Processing of new loans and purchase contracts; and

Â Â Â Â Â  (b) Management and servicing of new loans and purchase contracts.

Â Â Â Â Â  (2) Contracts entered into by the department under this section may provide that the lending institution:

Â Â Â Â Â  (a) Receive applications for loans for the acquisition of homes or farms under this chapter;

Â Â Â Â Â  (b) Immediately investigate and process an application for a loan as provided by law; and

Â Â Â Â Â  (c) For approved loans or contracts, if requested by the department, service the loan or purchase contract for a period of time specified by the department.

Â Â Â Â Â  (3) When a lending institution, pursuant to a contract authorized by this section, receives an application for a loan for the acquisition of a manufactured home, as defined in ORS 197.295, the lending institution shall investigate and process the application in the manner prescribed in the contract between the lending institution and the department.

Â Â Â Â Â  (4) When a lending institution, pursuant to a contract authorized by this section, investigates and processes a loan application that it considers eligible for approval under this chapter, the lending institution shall notify the department and state the reasons why the loan may be approved under this chapter. The department shall retain final authority to approve or disapprove the loan. If the department disapproves the loan, the department shall notify the lending institution and the applicant of the disapproval and shall indicate the reasons for the disapproval. When the department is satisfied that all requirements for approval of a loan have been met by the applicant and the lending institution and that the property offered as security for the loan protects the interests of the state, the department shall transfer to the lending institution an amount of money from the Oregon War VeteransÂ Fund equal to the loan amount approved by the department. The lending institution shall disburse the money in the manner prescribed by the department. The lending institution shall record the mortgage, trust deed, contract or other security agreement relating to the loan and then shall forward all the original loan documents to the department.

Â Â Â Â Â  (5) All moneys received by a lending institution as payments on principal and interest for loans made under this chapter shall be paid to the department in accordance with the terms of the contract between the department and the lending institution.

Â Â Â Â Â  (6) The department and lending institution shall mutually agree upon the compensation to be paid to the lending institution for services performed under a contract authorized by this section. Such compensation may be a fixed annual payment or a percentage of the amount of each loan or purchase contract processed or serviced by the lending institution under the contract.

Â Â Â Â Â  (7) Contracts entered into under this section are exempt from the requirements of the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C regarding personal services contracts.

Â Â Â Â Â  (8) As used in this section, Âlending institutionÂ means an entity that is licensed to conduct business in the State of
Oregon
exclusively or in part as a mortgage lender or a conduit for mortgage loans and that, in the judgment of the department, is capable of meeting the needs of the department in carrying out this chapter. [1989 c.746 Â§2; 1993 c.35 Â§1; 1995 c.238 Â§4; 1997 c.802 Â§18; 1999 c.50 Â§1; 2003 c.794 Â§273; 2005 c.625 Â§Â§25,26]

Â Â Â Â Â  407.179 Additional powers delegated to lending institution; authority retained by department. In addition to the powers described in ORS 407.177, the Department of VeteransÂ Affairs also may delegate by contract to a lending institution any of the powers granted to the department in ORS 407.165 and 407.225. The department shall retain final authority to approve or disapprove loans and interpret the duties and responsibilities of borrowers under this chapter. [1989 c.746 Â§4; 1995 c.238 Â§5; 2005 c.625 Â§27]

Â Â Â Â Â  407.180 [Renumbered 407.525]

Â Â Â Â Â  407.181 Authority of lending institution. In exercising the authority granted to it by ORS 407.177 to 407.181, a lending institution shall perform only the services that are delegated to it by contract entered into under ORS 407.177, and shall comply with the terms of the contract and applicable laws. [1989 c.746 Â§3]

Â Â Â Â Â  407.183 [1967 s.s. c.1 Â§2; 1967 s.s. c.19 Â§1; 1969 c.615 Â§6; renumbered 407.535]

Â Â Â Â Â  407.185 Cash flow projection; annual review; report. In addition to, and not in lieu of, the audit required by ORS 297.210 the Department of VeteransÂ Affairs may contract with an independent public accountancy organization for a review of the cash flow projection for the loan program established under this chapter and Article XI-A of the Oregon Constitution and of the assumptions used in developing that projection. The review shall be conducted in accordance with the review guidelines developed by the American Institute of Certified Public Accountants (AICPA). Such contract shall require a written report, copies of which shall be provided to the Governor, the Secretary of State, the State Treasurer, the President of the Senate, and the Speaker of the House of Representatives by the department no later than December 31 of each year. Payment for the services required under the contract shall be paid from funds appropriated for the administration of the department. [1982 s.s.1 c.11 Â§4; 1989 c.489 Â§1; 1997 c.35 Â§1; 1999 c.322 Â§38; 2005 c.625 Â§28]

Â Â Â Â Â  407.186 [1967 s.s. c.1 Â§3; renumbered 407.545]

Â Â Â Â Â  407.190 [Amended by 1967 c.454 Â§45; 1971 c.80 Â§3; renumbered 407.555]

Â Â Â Â Â  407.195 Loans not being amortized; identification; notice to borrowers. (1) The Director of VeteransÂ Affairs shall identify each farm or home loan made under this chapter with moneys from the Oregon War VeteransÂ Fund which, at the current rate of payment by the borrower, is not being amortized or will not be fully amortized by the agreed to date.

Â Â Â Â Â  (2) The director shall notify each borrower making payments on a loan identified under subsection (1) of this section that, at the current rate of payment, the loan principal will not be fully paid by the final payment date. The notice shall also include:

Â Â Â Â Â  (a) The current principal balance.

Â Â Â Â Â  (b) The current monthly principal and interest payment.

Â Â Â Â Â  (c) The estimated monthly principal and interest payment necessary to reduce the principal balance to zero by the agreed to date.

Â Â Â Â Â  (d) The estimated time remaining until the obligation is fully paid at the current payment level and the difference between that time and the agreed to date.

Â Â Â Â Â  (3) The notice required under this section shall be made a part of the annual statement to borrowers for the calendar year 1989 and thereafter. [1987 c.652 Â§22]

Â Â Â Â Â  407.200 [Amended by 1967 c.189 Â§1; 1971 c.80 Â§4; 1983 c.740 Â§128; renumbered 407.565]

Â Â Â Â Â  407.201 Required disclosure of credit information and loan terms. (1) When making a loan or otherwise extending credit under this chapter with moneys from the Oregon War VeteransÂ Fund, the Department of VeteransÂ Affairs shall comply with Title I (Truth in Lending Act) of the Consumer Credit Protection Act, as amended (15 U.S.C. 1601 et seq.) in the same manner required for a bank or national bank, as defined in ORS 706.008, when the bank extends credit in a transaction in which a security interest in real property is or will be acquired.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, the department shall notify each person seeking to acquire a home or farm under this chapter, prior to the signing of a loan agreement or contract, of the variable interest rate provisions of ORS 407.275, 407.315, 407.325 and 407.335. Information required to be disclosed under this subsection includes a history of the interest rate increases on loans during the preceding 10 years and an estimate of the financial effect that an increase of one percent in the interest rate will have on the borrowerÂs obligation under the mortgage, contract or other security agreement. [1987 c.652 Â§20; 1997 c.631 Â§470; 2005 c.625 Â§29]

LOAN PROCEDURES AND CONDITIONS

Â Â Â Â Â  407.205 Application for loan; amount of loan; limit on number of loans; exception. (1) Applications for loans for acquisition of a home or farm under this chapter shall be made to the Department of VeteransÂ Affairs. Loans exclusive of funds disbursed under ORS 407.145 (2) and 407.275 (4) may not exceed the maximum original principal balance permitted on a single-family first mortgage loan by the Federal National Mortgage Association, as published in its announcements and subsequently included in its Selling Guide, at a rate of interest provided by ORS 407.325. Except as provided in subsection (2) of this section, an eligible individual may not receive or, under ORS 407.305, assume more than two loans under this chapter. An applicant may not borrow more than the maximum amount allowed under this section, except that when a loan is made on property that is destroyed by fire or other natural hazard, taken through condemnation or lost or disposed of for a compelling reason devoid of fault on the part of the applicant and when the loan is repaid or the property is transferred by deed or otherwise, the loan may be excluded from consideration in computing the maximum loan allowable. However, the loan right provided in this section may be restored not more than once while an unrepaid balance remains on a previous loan granted to the applicant.

Â Â Â Â Â  (2) The department may allow an eligible individual to receive or, under ORS 407.305, assume more than two loans under this chapter when:

Â Â Â Â Â  (a) The loan received or assumed is an additional loan made for the improvement of the farm or home acquired with an initial loan for the acquisition of that property; or

Â Â Â Â Â  (b) The last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the
United States
shows the eligible individual to be at least 50 percent disabled. However, a loan may be made to an eligible disabled veteran under this paragraph only if the veteran must acquire a different principal residence for compelling medical reasons or because the veteran is transferred by an employer for employment purposes or because the veteranÂs spouse is transferred by an employer for employment purposes and the spouse provides more than 50 percent of the household income.

Â Â Â Â Â  (3) For the purposes of this section, an applicant owns a home when the applicant has fee simple title to the home or is the purchaser of the home under a contract of sale or other instrument of sale. Earnest money or preliminary sales agreements, options or rights of first refusal are not contracts or instruments of sale under this subsection.

Â Â Â Â Â  (4) As used in this section, ÂhomeÂ includes mobile homes and houseboats. [Formerly 407.040; 1989 c.677 Â§5; 1991 c.67 Â§97; 1993 c.192 Â§1; 1997 c.36 Â§1; 1999 c.41 Â§1; 2005 c.625 Â§30; 2007 c.43 Â§1]

Â Â Â Â Â  407.210 [Amended by 1963 c.9 Â§23; renumbered 407.575]

Â Â Â Â Â  407.215 Loan transferred by annulment or dissolution judgment excluded in determining maximum allowable. No applicant is entitled to borrow more than the maximum amount allowed under ORS 407.205 other than for reasons specified in ORS 407.205 except that when the property on which the loan was made becomes the property of the applicantÂs spouse as a result of a judgment declaring a marriage void or dissolved and the loan is repaid or remains unrepaid and there is an assumption of primary liability on the loan by a party, such loan may be excluded from consideration in computing the maximum loan allowable under ORS 407.205. [Formerly 407.045; 2003 c.576 Â§440]

Â Â Â Â Â  407.225 Investigation and processing of loan application; security; maximum amounts of loans. (1) When the Department of VeteransÂ Affairs receives an application pursuant to ORS 407.205, the department shall immediately investigate and process it as provided by law. The security for the loan shall consist of the property to be acquired by the veteran as a home or a farm. The security shall be secured by a mortgage or security agreement in the full amount of the loan which mortgage or security agreement shall be either a first lien or a lien insured by mortgageeÂs title insurance against loss from any prior encumbrance. The department may make subsequent loans for improvements to the security if there are no intervening liens between the first lien of the department created under this section and the recorded liens upon the security securing repayment of such subsequent improvement loans. Such consecutive liens, for the purposes of this chapter, shall be deemed collectively as a first lien upon the security. The mortgage or security agreement shall provide that the borrower, or any subsequent owner of the secured property, may pay all or any part of the loan at any time without penalty.

Â Â Â Â Â  (2) A mobile home shall be secured by a security agreement in the full amount of the loan and the department shall perfect a security interest in favor of the State of
Oregon
. The security agreement shall provide that the borrower or any subsequent owner of the mobile home, may pay all or any part of the loan at any time without penalty. The security agreement shall provide for immediate acceleration of the unpaid balance of the loan if the mobile home is moved from the original site listed in the security agreement without first obtaining the written consent of the department. The security agreement shall also provide that removal of the mobile home to a site outside of this state shall constitute an act of default and result in immediate acceleration of the unpaid balance of the loan.

Â Â Â Â Â  (3) Loans may not exceed:

Â Â Â Â Â  (a) 100 percent of the net appraised value on homes that are real property;

Â Â Â Â Â  (b) 85 percent of the net appraised value on homes that are not real property; and

Â Â Â Â Â  (c) 90 percent of the net appraised value on farms that are real property. [Formerly 407.050; 1985 c.296 Â§3; 1997 c.214 Â§2; 2003 c.49 Â§1; 2005 c.20 Â§1; 2005 c.625 Â§31]

Â Â Â Â Â  407.235 [Formerly 407.058; 1985 c.296 Â§4; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.245 [Formerly 407.061; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.255 [Formerly 407.048; 1987 c.652 Â§5; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.265 Loans for home or farm improvements; terms and conditions. (1) An applicant for a loan solely for the improvement of a home or farm may receive the loan if:

Â Â Â Â Â  (a) The applicant has not previously received a loan under this chapter;

Â Â Â Â Â  (b) The applicant has received a loan under this chapter for the acquisition of that home or farm for which there is an unpaid balance and repayment has been satisfactory; or

Â Â Â Â Â  (c) The applicant has previously received a loan under this chapter and there is no unpaid balance remaining on that loan.

Â Â Â Â Â  (2) Any loan made to an applicant who qualifies under subsection (1)(b) of this section for a loan solely for the improvement of a home or farm may be added to the amount due from the applicant and shall bear interest at the rate prescribed in ORS 407.325. [Formerly 407.065; 1987 c.221 Â§1; 1997 c.214 Â§3]

Â Â Â Â Â  407.275 Terms of loan to veteran and transferee. (1) Loans may be made bearing interest at the rate per annum prescribed as provided by ORS 407.325. Loans may be amortized over a period of not more than 40 years for homes other than mobile homes. Loans for mobile homes may be amortized over a period not exceeding the expected life of the mobile home, as determined by the Department of VeteransÂ Affairs. The limitations contained in this subsection do not preclude the department from later extending the amortization period.

Â Â Â Â Â  (2) If the ownership of the secured property is transferred by deed or otherwise to anyone other than a veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution, the veteranÂs surviving spouse or unremarried former spouse, the veteranÂs surviving child or stepchild, another veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution who assumes the previous loan for the property as described in ORS 407.305 or a governmental entity when the secured property is transferred for public use, the interest from the date of transfer shall be at the rate per annum then fixed as provided by ORS 407.335. However, the department, during the term of the loan, may periodically prescribe the interest rates to be paid by the transferee.

Â Â Â Â Â  (3) Ownership of property that constitutes security for a loan made to a veteran under this chapter and Article XI-A of the Oregon Constitution may not be transferred by deed or otherwise to anyone other than the veteranÂs surviving spouse, unremarried former spouse, surviving child or stepchild or another veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution who assumes the previous loan for the property as described in ORS 407.305, unless the property is used primarily as the principal residence of the transferee for at least two years after the transfer or such shorter period of time as the department for good cause may allow.

Â Â Â Â Â  (4) Mortgages, trust deeds or security agreements on property given to secure any loan made under ORS 407.125 or statutes supplementary thereof may provide that the taxes and insurance premiums may be paid by the department from the Oregon War VeteransÂ Bond Sinking Account. The amount so paid may be added to and become part of the principal of the loan and be repaid as prescribed by the department. The department may prescribe any method or period for repayment of the amount so paid that is not in conflict with the mortgage, trust deed or security agreement. The department may prescribe any method or period for repayment of interest on the amount so paid that is not in conflict with the mortgage, trust deed, security agreement or a separate agreement with the borrower. [Formerly 407.070; 1987 c.221 Â§2; 1987 c.652 Â§6; 1987 c.767 Â§1; 1995 c.238 Â§1; 2005 c.625 Â§32; 2007 c.766 Â§1]

Â Â Â Â Â  407.285 Rate of interest payable by certain transferees. (1) Notwithstanding the repeal of section 5, chapter 11, Oregon Laws 1982 (first special session), during the term of a loan for which the interest rate was initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session), the Department of VeteransÂ Affairs may periodically prescribe the interest rate to be paid by the transferee. However, the interest rate for such loans may not at any time be less than the rate initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session), nor exceed a rate per annum which is one percent higher than the rate initially fixed under section 5, chapter 11, Oregon Laws 1982 (first special session).

Â Â Â Â Â  (2) The department may prescribe the interest rate to be paid by the transferee at a rate greater than the rate described in subsection (1) of this section, but only to the extent necessary to avoid invoking the provisions of section 4, Article XI-A of the Oregon Constitution. [1982 s.s.1 c.11 Â§7; 1987 c.221 Â§3; 2005 c.625 Â§33]

Â Â Â Â Â  407.295 Transfer to spouse; notice to department; notice of delinquent payment. When an ownership interest or possession of a home or farm securing a loan received under this chapter is transferred to the spouse or former spouse of the original borrower as a result of any judicial order or judgment, the Department of VeteransÂ Affairs shall be notified in writing of the transfer by the transferee not later than 30 days after the transfer occurs. If the original borrower remains obligated under the order or judgment to make the payments on the principal and interest of the loan, the department shall notify the transferee when any such loan payment is not received by the 30th day after the payment is due. [1983 c.420 Â§5; 2003 c.576 Â§441; 2005 c.625 Â§34]

Â Â Â Â Â  407.305 Assumption of previous loan by eligible veteran; additional funds. When a veteran who is eligible for a loan under this chapter and Article XI-A of the Oregon Constitution seeks to acquire a home or farm that is serving as security for a previous loan made under this chapter, the veteran may choose either to receive a new loan for the property or to assume the previous loan. If the loan balance for the loan being assumed does not exceed the amount of the veteranÂs entitlement under ORS 407.205, the interest rate to be paid on the assumed loan balance shall be the rate per annum prescribed under ORS 407.315. In addition to the amount assumed, the veteran may apply for and receive additional funds to be applied to the purchase price. The interest rate to be paid on the additional funds shall be the rate per annum currently prescribed under ORS 407.325. The sum of the assumed loan balance and the additional funds shall not exceed the amount of the veteranÂs entitlement under ORS 407.205 or the percentage of the net appraised value prescribed by ORS 407.225 (3). An assumption or an assumption with additional funds under this section shall be deemed to be one loan and the veteran making the assumption or the assumption with additional funds shall be deemed to be a borrower for the purposes of ORS 407.145, 407.205, 407.215, 407.325, 407.385, 407.465 and 407.475. [Formerly 407.063; 1985 c.296 Â§5; 1987 c.221 Â§4; 1995 c.238 Â§6]

Â Â Â Â Â  407.310 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.315 Interest rate for veteranÂs assumption; variable rate; effect of rate on cash flow; rules. (1) When a veteran assumes a previous loan under ORS 407.305, the interest rate to be paid by the veteran from the date of assumption shall be the rate per annum prescribed periodically by the Department of VeteransÂ Affairs, taking into consideration the solvency of the loan program and the interest rates currently prevailing in this state for loans secured by owner-occupied residential property.

Â Â Â Â Â  (2) The department shall make a cash flow projection to determine if assumptions at the interest rate established under subsection (1) of this section are among the causes of a negative cash flow projection for the loan program. The cash flow projection required by this section shall be an estimate of the revenue received from the repayment of mortgages, interest earnings, administrative expenses of the loan program, payment of interest and principal on outstanding debt and other relevant factors during the period in which current outstanding bonds are required to be retired.

Â Â Â Â Â  (3) If the cash flow projection required under subsection (2) of this section indicates that assumptions of loans at the interest rate established under subsection (1) of this section are a cause of a negative cash flow projection for the loan program, the department, by rule and notwithstanding ORS 407.325 (2), shall increase the interest rate to be paid for loans assumed under ORS 407.305 to the lowest rate per annum that assures a positive cash flow projection, but not exceeding the rate then prescribed under ORS 407.325. [1982 s.s.1 c.11 Â§15; 1987 c.221 Â§5; 1987 c.564 Â§1; 2005 c.625 Â§35]

Â Â Â Â Â  407.320 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.325 Rate of interest on loans. (1) The Department of VeteransÂ Affairs, with the advice of the Advisory Committee, will periodically, during the term of the loan, prescribe the interest rates to be paid by the applicant, taking into consideration the current value of the money, the solvency of the loan program, and the ratesÂ effect on veterans. If the department, after considering the factors specified in this section, determines that there is an economic need for a higher rate of interest on loans made for the acquisition of mobile homes and houseboats, the department shall prescribe the rate of interest for the acquisition of a mobile home or houseboat at not higher than two percent more per annum than the basic rate established by this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section:

Â Â Â Â Â  (a) The rate of interest on loans granted on or after May 27, 1971, and originally set at five and nine-tenths percent per annum may not be increased to more than seven and nine-tenths percent per annum.

Â Â Â Â Â  (b) The rate of interest on loans granted on or after January 1, 1981, and originally set at seven and two-tenths percent per annum may not be increased to more than nine and two-tenths percent per annum.

Â Â Â Â Â  (c) The rate of interest on a loan granted on or after May 27, 1971, for the acquisition of a mobile home or houseboat originally set at seven and nine-tenths percent per annum may not be increased to more than nine and nine-tenths percent per annum.

Â Â Â Â Â  (3) The department may prescribe the interest rates to be paid by the applicant at a rate greater than the rates described in subsection (2) of this section, but only if the department determines, at the sole discretion of the department, that such action reduces the probability that invoking the provisions of section 4, Article XI-A of the Oregon Constitution will become necessary.

Â Â Â Â Â  (4) When, during two consecutive fiscal years, the cash flow projection and the review of the projection performed under ORS 407.185 indicate that the Oregon War VeteransÂ Bond Sinking Account will maintain a balance throughout the term of the projections that exceeds the succeeding yearsÂ debt service and operating expenses for the loan program, the department shall prepare a program for reducing the interest rates charged under this section in such a manner as to insure the future solvency and self-supporting nature of the loan program. However, no reduction in interest rates shall occur if the variable rate debt, if converted to a fixed rate, requires retention of the amounts in order to meet projections.

Â Â Â Â Â  (5) Notwithstanding the rate prescribed for acquisition of a home as provided in subsections (1) to (4) of this section, the department may periodically establish separate and distinct interest rates for home improvement loans. [Formerly 407.072; 1985 c.296 Â§6; 1987 c.221 Â§7; 1989 c.171 Â§48; 1989 c.728 Â§4; 1997 c.214 Â§4; 2005 c.625 Â§36]

Â Â Â Â Â  407.327 Department to prescribe fixed or variable interest rates. (1) The Department of VeteransÂ Affairs may prescribe fixed or variable rates on the following:

Â Â Â Â Â  (a) Loans or purchase contracts made after September 27, 1987, for acquisition of homes or farms.

Â Â Â Â Â  (b) Obligations on loans or purchase contracts made on or before September 27, 1987, where ownership of the property subject to the loan or purchase contract is transferred after September 27, 1987.

Â Â Â Â Â  (2) The department may modify loan agreements or purchase contracts made before September 27, 1987, by changing fixed interest rates to variable or variable interest rates to fixed, if all the parties to such loan agreements or contracts agree in writing to such modification. [1987 c.221 Â§Â§11,12; 2005 c.625 Â§37]

Â Â Â Â Â  407.330 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.335 Rate of interest payable by transferee; limit on transfers; rules. (1) The rate of interest referred to in ORS 407.275 (2) shall be prescribed periodically by the Department of VeteransÂ Affairs, taking into consideration the solvency of the loan program and the interest rates currently prevailing in this state for loans secured by residential property. However, a transfer may not be made at a rate lower than the interest rate existing on the loan immediately prior to the transfer.

Â Â Â Â Â  (2) When the department considers it necessary to change the rate of interest under subsection (1) of this section, the department, after 30 daysÂ notice to the public, may prescribe a new rate under this section.

Â Â Â Â Â  (3) During the term of a loan for which the interest rate was initially prescribed under subsection (1) of this section, the department may periodically prescribe the interest rate to be paid by the transferee. However, the interest rate for such loans may not at any time be less than the rate initially prescribed under subsection (1) of this section nor exceed a rate which is one percent higher than the rate initially prescribed under subsection (1) of this section.

Â Â Â Â Â  (4) The department may prescribe the interest rate to be paid by the transferee at a rate greater than the rate described in subsection (3) of this section, but only to the extent necessary to avoid invoking the provisions of section 4, Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (5) Except for a sale or transfer to the original borrower, the surviving spouse, unremarried former spouse, surviving child or stepchild of the original borrower, or a veteran eligible for a loan under this chapter and Article XI-A of the Oregon Constitution, only one sale or transfer of the property referred to in ORS 407.275 (2) is permitted after July 20, 1983. In the event of a second sale or transfer of the property, or any part thereof, the entire unpaid balance of the loan for the property may become immediately due and payable at the discretion of the department as prescribed by rule. [Formerly 407.073; 1987 c.221 Â§8; 1987 c.653 Â§1; 1989 c.490 Â§1; 2005 c.625 Â§38]

Â Â Â Â Â  407.340 [Amended by 1975 c.462 Â§13; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.345 [1982 s.s.1 c.12 Â§2; 1987 c.652 Â§7; repealed by 1991 c.262 Â§1]

Â Â Â Â Â  407.349 Late charges authorized for periodic payments. When a periodic installment payment due under a loan agreement or purchase contract made pursuant to this section and ORS 407.169 or under a prior agreement or contract authorizing a late charge is not received by the Department of VeteransÂ Affairs by the due date, the department may impose a late charge with respect to any such payment as prescribed in ORS 86.160 to 86.185. [1989 c.580 Â§3; 1997 c.40 Â§1; 2005 c.625 Â§39]

Â Â Â Â Â  407.350 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.355 [1983 c.219 Â§2; 1985 c.287 Â§2; 1987 c.661 Â§2; 1991 c.262 Â§3; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.360 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.365 [1983 c.219 Â§3; repealed by 1995 c.238 Â§8]

Â Â Â Â Â  407.370 [Amended by 1975 c.614 Â§15; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.375 Sale of foreclosed properties; improvement in lieu of down payment; interest rate; redemption of property; rules. (1) When the Department of VeteransÂ Affairs offers for sale a home or farm obtained for and in behalf of the state under ORS 407.135 and 407.145 (1), the department shall provide notice of the proposed sale to prospective purchasers. The notice shall state the minimum bid that will be accepted.

Â Â Â Â Â  (2) Subject to subsection (3) of this section, the department shall accept the highest such bid or offer received during the 15-day period after a home or farm acquired under ORS 407.135 or 407.145 (1) is first offered for sale unless the person making the highest bid or offer is disqualified from such purchase based on prior credit history, inadequate income or other grounds for refusal established in rules adopted by the department. Prior to such refusal, the person making the highest bid or offer shall be given the opportunity to purchase the property for cash.

Â Â Â Â Â  (3) When the highest bid under subsection (2) of this section is made by a person who is not eligible for a loan under Article XI-A of the Oregon Constitution, the person who submits the highest bid or offer received from those persons eligible for a loan under Article XI-A of the Oregon Constitution shall be given the opportunity to purchase the property for the amount bid by the highest bidder. The property must be purchased by matching the highest bid within a period of time and at a place specified by rule of the department.

Â Â Â Â Â  (4) When the department sells a home or farm obtained under ORS 407.135 or 407.145 (1) to a person, the department may accept improvement of the property by such purchaser in lieu of other means of satisfying the requirements of ORS 407.225 (3). For the purpose of this section, all purchasers are subject to the provisions of ORS 407.225 (3). The department shall require the purchaser to provide an improvement plan containing a description of the proposed improvements to be made and the cost of the necessary work and materials. An appraiser employed by the department must certify that the ratio of the purchase price and the net appraised value of the home and farm after the proposed improvement is completed will satisfy the requirements of ORS 407.225 (3). The department may then approve the sale subject to the condition that the improvement of the home or farm be completed within 180 days after purchase. Failure by the applicant to complete the improvement within the time allowed shall be considered a breach of the purchase agreement and grounds for foreclosure by the department. Upon timely application and a showing that the improvement cannot be completed within the time allowed because of circumstances beyond the applicantÂs control, the department may grant the applicant an additional period not to exceed 180 days in which to complete the improvement.

Â Â Â Â Â  (5) The rate of interest for a contract made for the acquisition of a home or farm obtained by the department under ORS 407.135 or 407.145 (1) shall be the rate per annum prescribed by the department.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, if the provisions of subsections (1) to (3) of this section have been complied with and no satisfactory bid has been received, the department, after considering the time value of money, may sell the home or farm at a private negotiated sale at any price or at any rate of interest, either fixed or variable, that the department considers to be necessary and prudent to sell the property and that provides an economic benefit to the home and farm loan program that is equivalent to the property being marketed at the current appraised value of the property and the rate prescribed under subsection (5) of this section.

Â Â Â Â Â  (7) Except as provided in this subsection, redemption of a home or farm obtained and sold by the department under ORS 407.135 or 407.145 (1) shall be made as provided in ORS 18.960 to 18.985. When the department accepts improvement of property by a purchaser in lieu of purchase money or cash down payment under subsection (4) of this section, redemption shall be made by paying an amount equal to the fair market value of those improvements actually made to the property under the improvement plan described in subsection (4) of this section, with interest thereon at the rate of nine percent per annum from the date of sale. The department shall determine the fair market value of the improvements and such amount shall be paid in addition to the amount of purchase money and interest thereon required under ORS 18.966 and 18.967. [1982 s.s.1 c.11 Â§2; 1983 c.184 Â§1; 1985 c.287 Â§1; 1987 c.426 Â§3; 1987 c.661 Â§Â§5,6; 2005 c.542 Â§69; 2005 c.625 Â§40]

Â Â Â Â Â  407.377
Sale
or management of foreclosed property under personal services contract. If the Department of VeteransÂ Affairs enters into any personal services contract under which any other person is authorized to sell or manage homes or farms obtained for and in behalf of this state under ORS 407.135 and 407.145 (1), then ORS 407.375 may not apply to the sale of such homes or farms by that person. [1987 c.661 Â§4; 2005 c.625 Â§41]

Â Â Â Â Â  407.380 [Amended by 1967 c.335 Â§51; repealed by 1980 c.17 Â§1 and by 1981 c.660 Â§18]

Â Â Â Â Â  407.385 Prohibition against using loan for purpose other than farm or home acquisition; prompt use of farm or home as principal residence; extension; exception; penalty. (1) Money received as a loan under this chapter shall be used only for the acquisition of a home or farm.

Â Â Â Â Â  (2) Except as provided in this section, use of all or any part of a loan received under this chapter for investment or any purpose other than the acquisition of a home or farm constitutes an act of default and results in immediate acceleration of the unpaid balance of the loan.

Â Â Â Â Â  (3) When the Department of VeteransÂ Affairs determines that a borrower is using loan moneys in violation of this section, the department shall immediately commence any action or proceeding necessary to recover for the state those moneys or any property obtained therewith.

Â Â Â Â Â  (4) A failure by a borrower to move into the home or farm securing the borrowerÂs loan and to use it as the borrowerÂs principal residence within 60 days after the loan or assumption is made, or within such extension as may be granted in writing by the department, shall be conclusively presumed to constitute a violation of this section. A request for an extension for good cause shall be made in writing within the 60-day period. The applicant may file a written request for a hearing within 30 days after a denial of the request for extension.

Â Â Â Â Â  (5) The department may not approve any rental or lease of a home or farm that affects the federally tax exempt status of bonds issued under Article XI-A of the Oregon Constitution. When the rental or lease does not affect the federally tax exempt status of such federally tax exempt bonds, the department may approve in writing the rental or lease of a home or farm after the home or farm is used as the principal residence of the borrower. The department may establish factors to consider when determining whether to approve the rental of a home or farm. [Formerly 407.042; 1987 c.767 Â§3; 1991 c.262 Â§2; 1995 c.238 Â§7; 1999 c.46 Â§1; 2001 c.98 Â§1; 2005 c.625 Â§42]

Â Â Â Â Â  407.390 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.395 [1953 c.595 Â§1; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.397 [Formerly 407.043; repealed by 1985 c.296 Â§10]

Â Â Â Â Â  407.400 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.410 [Repealed by 1981 c.660 Â§18]

GENERAL OBLIGATION BONDS

Â Â Â Â Â  407.415 Issuance of bonds. In order to provide funds for the purposes specified in Article XI-A of the Oregon Constitution, the Department of VeteransÂ Affairs may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. [Formerly 407.140; 2001 c.98 Â§2; 2005 c.625 Â§43; 2007 c.783 Â§181]

Â Â Â Â Â  407.420 [Amended by 1971 c.418 Â§12; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.425 Factors considered before requesting bond issuance. The Department of VeteransÂ Affairs shall request the State Treasurer to issue bonds as provided in ORS chapter 286A whenever the department determines that bonds are to be issued under ORS 407.415. In order to meet the specific requirements of a selected group of applicants for loans under this chapter and before asking the State Treasurer to structure an issue of bonds under this authority, the Department of VeteransÂ Affairs may consider factors including, but not limited to, the number of applications and loans on hand, the amount of debt that will be financed or refinanced by the issue, directly or indirectly, the solvency of the program as a whole, the current value of money, the condition of the tax exempt and taxable bond markets and the effect of the issue on all veterans. [1982 s.s.1 c.12 Â§4; 2001 c.98 Â§3; 2005 c.625 Â§44; 2007 c.783 Â§182]

Â Â Â Â Â  407.430 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  407.435 Issuance of bonds for tax payment; conditions; term. Notwithstanding the general obligation and revenue bond limits required by ORS 286A.035, the State Treasurer may issue general obligation bonds on behalf of the Department of VeteransÂ Affairs in an amount not to exceed the amount reasonably expected to be advanced for the payment of taxes for veterans each tax year. Such bonds shall mature in no more than 18 months and may be sold as determined by the State Treasurer. [1983 c.445 Â§11; 2007 c.783 Â§183]

Â Â Â Â Â  407.440 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  407.445 [1982 s.s.1 c.12 Â§3; repealed by 1991 c.262 Â§1]

LIFE AND MORTGAGE INSURANCE

Â Â Â Â Â  407.465 Loan cancellation life insurance. (1) Subject to the limitations provided for in this chapter, the Department of VeteransÂ Affairs may provide loan cancellation life insurance for any person who receives or assumes a loan or makes a contract under this chapter for the acquisition of a home or farm, and the spouse or former spouse of that person.

Â Â Â Â Â  (2) The insurance may insure the life of the person who receives or assumes the loan or who is the contract purchaser and the life of the spouse or former spouse of that person for all or a portion of the amount of principal and interest due on the state loan or contract. However, for each loan or contract, the lives of not more than two persons shall be insured. The State of
Oregon
shall be named the beneficiary of the insurance. When an individual insured under this chapter dies, the proceeds of the insurance shall be used to pay all or the insured portion of the balance of the state loan or contract, and the department shall issue a revised payment plan or a satisfaction of the loan or contract.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall procure loan cancellation life insurance to meet the requirements of this chapter in compliance with the laws governing the purchase and furnishing of services to state agencies. [Formerly 407.074; 1985 c.221 Â§1; 1987 c.132 Â§1; 2005 c.625 Â§45]

Â Â Â Â Â  407.475 Persons insurable under ORS 407.465. Any person receiving or assuming a loan or making a contract under this chapter for the acquisition of a home or farm, and the spouse or former spouse of that person, may be insured under the insurance provided for by ORS 407.465 upon complying with such rules relating to that insurance as the director may adopt. [Formerly 407.076; 1985 c.221 Â§2; 1987 c.132 Â§2]

Â Â Â Â Â  407.480 Definitions for ORS 407.480 to 407.490. As used in ORS 407.480 to 407.490:

Â Â Â Â Â  (1) ÂInsuranceÂ means any mortgage guarantee or mortgage insurance against financial loss by reason of:

Â Â Â Â Â  (a) Collection activity;

Â Â Â Â Â  (b) Foreclosure; or

Â Â Â Â Â  (c) Foreclosure by the Department of VeteransÂ Affairs under ORS 407.135.

Â Â Â Â Â  (2) ÂMortgageÂ includes a trust deed. [1989 c.677 Â§2; 2005 c.625 Â§46]

Â Â Â Â Â  407.485 Agreements for mortgage insurance; terms; amount; required coverage. (1) The Department of VeteransÂ Affairs may enter into an agreement with any public or private organization or with any federal or state governmental agency to provide insurance for qualified mortgages.

Â Â Â Â Â  (2) The terms of the agreement for insurance, including the amount of insurance and the premium therefor, shall be agreed upon by the department and the organization or agency.

Â Â Â Â Â  (3) Insurance provided under this section may not exceed coverage of the loan balance for property secured by a mortgage or trust deed to the department.

Â Â Â Â Â  (4) If a qualified borrower borrows an amount under this chapter that is 80 percent or less of the net appraised value of the home or farm that secures the loan, the department may approve the loan without requiring insurance. [1989 c.677 Â§3; 1993 c.192 Â§2; 1995 c.238 Â§2; 2005 c.625 Â§47]

Â Â Â Â Â  407.490 Mortgage insurance claims; liability of department. After assignment transfer and delivery by the Department of VeteransÂ Affairs of all rights in the insured property to the organization or person providing insurance, the department shall not be liable to any borrower for any claim or grievance arising out of the insurance agreement or the loan agreement. [1989 c.677 Â§4; 2005 c.625 Â§48]

FINANCES

Â Â Â Â Â  407.495
Oregon
War VeteransÂ Fund; sources; uses. (1) The money arising from the sale of each issue of bonds authorized under section 2, Article XI-A, of the Oregon Constitution, shall be deposited in the State Treasury and be credited to a special fund separate and distinct from the General Fund, to be known as the Oregon War VeteransÂ Fund; which fund hereby is appropriated for the purpose of carrying out the provisions of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415 and 407.515 to 407.565 and to purchase bonds issued for the purposes of such provisions. With the approval of the Department of VeteransÂ Affairs, the moneys in the fund not immediately required for loaning may be invested as provided in ORS 293.701 to 293.820. The earnings from such investments shall inure to the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (2) In addition to the money arising from the sale of such bonds, the Oregon War VeteransÂ Fund shall also consist of:

Â Â Â Â Â  (a) All moneys received as payments on principal and interest of loans made under ORS 407.125;

Â Â Â Â Â  (b) All moneys received as accrued interest upon bonds sold;

Â Â Â Â Â  (c) All moneys derived from tax levies provided for in ORS 291.445;

Â Â Â Â Â  (d) All moneys derived from the sale, rental or administration of property acquired by foreclosure or other proceeding, or deed;

Â Â Â Â Â  (e) All moneys received as interest earned on the investment of moneys in the Oregon War VeteransÂ Fund;

Â Â Â Â Â  (f) All moneys received as proceeds from the sale of refunding bonds; and

Â Â Â Â Â  (g) All other moneys accruing under this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565.

Â Â Â Â Â  (3) All moneys in the Oregon War VeteransÂ Fund are continuously appropriated to the Department of VeteransÂ Affairs for the following purposes:

Â Â Â Â Â  (a) To carry out the provisions of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565;

Â Â Â Â Â  (b) To purchase bonds issued for the purposes of such provisions; and

Â Â Â Â Â  (c) Except for moneys derived from the sale of bonds or from tax levies, for payment of expenses of the administration of this section and ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.425, 407.435, 407.555 and 407.565.

Â Â Â Â Â  (4) With the approval of the department, the moneys in the Oregon War VeteransÂ Fund not immediately required to provide loans for the acquisition of farms and homes may be invested as provided in ORS 293.701 to 293.820. The earnings from such investments shall be credited to the Oregon War VeteransÂ Fund. [Formerly 407.160; 1987 c.652 Â§10; 1991 c.220 Â§11; 2005 c.625 Â§49]

Â Â Â Â Â  407.505 Loan moneys to be reserved for borrower prior to loan commitment. (1) When the Department of VeteransÂ Affairs determines that an applicantÂs loan may be approved in accordance with this chapter, the department, before making a loan commitment, shall reserve an amount of money in the Oregon War VeteransÂ Fund equal to the amount requested by the applicant to be used only for payment to the applicant which shall be set aside in the Direct Commitment Reserve Account.

Â Â Â Â Â  (2) Moneys in the Oregon War VeteransÂ Fund Direct Commitment Reserve Account shall be reserved as loan proceeds for an applicant under subsection (1) of this section and may not be used for any other purpose unless the applicant cancels the application for the loan prior to receipt of the loan proceeds. [Formerly 407.035; 2005 c.625 Â§50]

Â Â Â Â Â  407.510 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.515
Oregon
War VeteransÂ Bond Sinking Account; sources; use. (1) The Oregon War VeteransÂ Bond Sinking Account is created as a restricted account within the Oregon War VeteransÂ Fund. The sinking account shall consist of all moneys received as payments on principal and interest of loans made under ORS 407.125; all moneys received as accrued interest upon bonds sold; all moneys derived from tax levies provided for in ORS 291.445; all moneys derived from the sale, rental or administration of property acquired by foreclosure or other proceeding, or deed; all moneys received as interest upon investments of the account and the Oregon War VeteransÂ Fund; all moneys received as proceeds from the sale of refunding bonds; and all other moneys accruing under ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 not required to be credited to the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (2) Disbursements from the sinking account shall be made upon submission of duly verified claims, approved by the Director of VeteransÂ Affairs, to the Secretary of State, who shall audit the same in the manner that other claims against the state are audited. The moneys in the sinking account, other than those derived from tax levies and from sales of refunding bonds, hereby are continuously appropriated for payment of expenses of administration of ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565. The moneys in the sinking account may be invested as provided in ORS 293.701 to 293.820.

Â Â Â Â Â  (3) Amounts in the sinking account shall be held and set aside separately from the amounts in the Oregon War VeteransÂ Fund and any other funds or assets of this state, but such account may be accounted for as part of the Oregon War VeteransÂ Fund.

Â Â Â Â Â  (4) The debt service reserve account within the sinking account shall be maintained as a subaccount within the sinking account dedicated to provide funds for the payment of bonds issued under authority of Article XI-A of the Oregon Constitution.

Â Â Â Â Â  (5) Nothing in this section shall be construed so as to impair any covenant or agreement with the holders of such bonds heretofore entered into by the director on behalf of this state with respect to the maintenance of the sinking account as heretofore constituted and any such covenant and agreement shall remain in full force and effect.

Â Â Â Â Â  (6) The director may create subaccounts in the sinking account necessary for appropriate administration of the directorÂs duties including, but not limited to, providing for the issuance, security, payment or administration of bonds or to preserve the federally tax exempt status of bonds issued on a federally tax exempt basis. The director may segregate such subaccounts from other subaccounts used for other purposes including, but not limited to, the issuance, security, payment or administration of bonds or other obligations, whether previously or subsequently issued. [Formerly 407.170; 1987 c.425 Â§7; 1987 c.652 Â§13; 1989 c.932 Â§4; 1991 c.220 Â§12; 2001 c.98 Â§4]

Â Â Â Â Â  407.520 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.525 Transfer of sinking account moneys to veteransÂ fund; retransfer. The Department of VeteransÂ Affairs may transfer moneys in the sinking account, except those derived from tax levies and those received from the sale of refunding bonds, to the Oregon War VeteransÂ Fund for the home and farm loan purposes of the Oregon War VeteransÂ Fund or pay the moneys directly from the sinking fund for the home and farm loan purposes of the Oregon War VeteransÂ Fund. When sufficient moneys are available in the Oregon War VeteransÂ Fund, the department may transfer back to the sinking account an amount not exceeding the total transferred from the sinking account to the Oregon War VeteransÂ Fund or paid directly from the sinking fund for the home and farm loan purposes of the Oregon War VeteransÂ Fund. [Formerly 407.180; 1987 c.652 Â§14; 2005 c.625 Â§51; 2007 c.783 Â§184]

Â Â Â Â Â  407.530 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.535 [Formerly 407.183; repealed by 1987 c.652 Â§12]

Â Â Â Â Â  407.540 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.541 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.545 [Formerly 407.186; repealed by 1987 c.652 Â§12]

Â Â Â Â Â  407.550 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.555 Auditing and payment of claims. Except as provided in ORS 407.415, all claims duly approved by the Department of VeteransÂ Affairs, incurred in pursuance of ORS 407.115, 407.125, 407.165, 407.205, 407.275, 407.415, 407.495 and 407.515 to 407.565, shall be paid by warrants drawn upon the State Treasurer by the Oregon Department of Administrative Services upon the appropriate funds for the payment of such claims. [Formerly 407.190; 2005 c.625 Â§52]

Â Â Â Â Â  407.560 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.565 Revolving account. The Oregon Department of Administrative Services is authorized to draw a warrant on the Oregon War VeteransÂ Fund in favor of the Department of VeteransÂ Affairs in a sum not to exceed $2 million, which sum shall constitute an advance to be used in anticipation of the verified vouchers supplied in accordance with this section; and may be used only as a revolving account, separate and distinct from the General Fund, to be maintained with the State Treasurer, for receipt and disbursement of moneys received under authority of ORS 407.165 and for payment of general operating expenses. All reimbursement vouchers for claims paid from the revolving account shall be verified by the Department of VeteransÂ Affairs and presented to the Oregon Department of Administrative Services for payment. The warrants issued by the Oregon Department of Administrative Services shall be drawn in favor of the Department of VeteransÂ Affairs and shall be used to reimburse the revolving account. [Formerly 407.200; 1989 c.966 Â§45; 2005 c.625 Â§53]

Â Â Â Â Â  407.570 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.575 [Formerly 407.210; 1987 c.652 Â§11; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  407.580 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.590 [Repealed by 1967 c.421 Â§206]

MISCELLANEOUS

Â Â Â Â Â  407.595 Loans not subject to execution or assignment. No right, payment or proceeds of any loan made under ORS 407.125 or statutes supplementary thereof shall be subject to garnishment, attachment or execution or the claim of any creditor; nor shall any such right or payment be capable of assignment except as may be necessary for completion of any loan applied for and then only under such rules and regulations as may be prescribed by the Department of VeteransÂ Affairs. [Formerly 407.110; 2005 c.625 Â§54]

Â Â Â Â Â  407.600 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.610 [Amended by 1953 c.106 Â§2; repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.620 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.630 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.640 [Repealed by 1967 c.421 Â§206]

Â Â Â Â Â  407.650 [Repealed by 1953 c.106 Â§2]

Â Â Â Â Â  407.660 [Repealed by 1953 c.106 Â§2]

Â Â Â Â Â  407.990 [Amended by 1967 c.421 Â§202; repealed by 1971 c.743 Â§432]

_______________



Chapter 408

Chapter 408 Â Miscellaneous Benefits for Veterans and Service Personnel

2007 EDITION

MISCELLANEOUS BENEFITS

BENEFITS OF VETERANS AND SERVICE PERSONNEL

EDUCATIONAL BENEFITS FOR VETERANS

408.010Â Â Â Â  ÂBeneficiaryÂ defined for ORS 408.010 to 408.090

408.020Â Â Â Â  Financial aid for educational purposes; limitations on payments and on eligibility for aid

408.030Â Â Â Â  Filing application with educational institution

408.040Â Â Â Â  Handling of application by institution and director; when benefits begin

408.050Â Â Â Â  Monthly statement by institution

408.060Â Â Â Â  Monthly payment of financial aid

408.070Â Â Â Â  Investigation of institutions; rules

408.090Â Â Â Â  Handling of donations

ADVANTAGES GIVEN VETERANS IN PUBLIC EMPLOYMENT

408.225Â Â Â Â  Definitions for ORS 408.225 to 408.235

408.230Â Â Â Â  VeteransÂ preference in public employment

408.235Â Â Â Â  Eligibility for preference

408.238Â Â Â Â  ÂMilitary dutyÂ defined for ORS 408.240 to 408.280

408.240Â Â Â Â  Status and rights of public officer and employee during and after military duty

408.242Â Â Â Â  Public employees in Active Guard Reserve Program

408.250Â Â Â Â  Rights and duties of person replacing public officer in military service

408.260Â Â Â Â  Termination of term of office of substitute for officer in military service

408.270Â Â Â Â  Restoration of employeeÂs seniority and tenure

408.280Â Â Â Â  Reelection of public officer while in military service

408.290Â Â Â Â  Benefits for public employees on temporary active duty in Armed Forces

STATE AID TO VETERANS FOR MEDICAL ISSUES

(Herbicide Exposure)

408.300Â Â Â Â  Short title

408.305Â Â Â Â  Definitions for ORS 408.305 to 408.340

408.310Â Â Â Â  Duty of physician to report symptoms attributable to herbicide exposure; consent of patient; report form; additional information

408.315Â Â Â Â  Application of ORS 408.310

408.320Â Â Â Â  Duties of
Oregon
Public Health Advisory Board

408.325Â Â Â Â  Referral program for affected veterans; rules

408.330Â Â Â Â  Suspension or termination of programs; conditions

408.335Â Â Â Â  Attorney General to represent veterans in certain proceedings; payment of expenses

408.340Â Â Â Â  Limitation of liability

(Hepatitis C)

408.350Â Â Â Â  Educational materials about hepatitis C

OREGON
VETERANSÂ HOMES

408.360Â Â Â Â  Oregon VeteransÂ Home; authority of Department of VeteransÂ Affairs; issuance of certificates of participation

408.365Â Â Â Â  Use of state moneys for operation of Oregon VeteransÂ Home

408.368Â Â Â Â
Oregon
VeteransÂ Home Account

408.370Â Â Â Â  Application of other statutes

408.375Â Â Â Â  Second
Oregon
VeteransÂ Home; contract for operation and management

408.380Â Â Â Â  Application of other statutes to second Oregon VeteransÂ Home

408.385Â Â Â Â  Requirements for establishment of additional veteransÂ homes

408.390Â Â Â Â  City acquisition of land for Oregon VeteransÂ Home

408.393Â Â Â Â  Incurring city indebtedness for Oregon VeteransÂ Home

408.395Â Â Â Â  Condemnation of property for Oregon VeteransÂ Home

COUNTY
AID
TO VETERANS

408.410Â Â Â Â  Appointment of county service officer; duties; annual budget requirement

408.420Â Â Â Â  Recording discharge papers

408.430Â Â Â Â  Free services to veterans rendered by court administrator or county clerk

MISCELLANEOUS VETERANSÂ BENEFITS

408.440Â Â Â Â  Land of enlisted person exempt from foreclosure and judicial sale during war

408.450Â Â Â Â  Duty to pay fees during military duty

408.460Â Â Â Â  Certain claims payable out of General Fund

408.470Â Â Â Â  Persons entitled to interment in Spanish War VeteransÂ plot

408.480Â Â Â Â  Care of veterans ineligible for federal home

408.490Â Â Â Â  Purchase of
United States
flags for placement on veteransÂ graves

408.500Â Â Â Â  Oregon VeteransÂ Emergency Financial Assistance Program; rules

USE OF PUBLIC FACILITIES BY VETERANSÂ ORGANIZATIONS

408.540Â Â Â Â  Use of buildings by veteransÂ organizations

408.560Â Â Â Â  Use of public buildings for meetings of veteransÂ and auxiliary organizations

VETERANS WITH MENTAL ILLNESS

408.570Â Â Â Â  Commitment of veterans with mental illness to federal veterans facility

408.580Â Â Â Â  Transfer of veterans with mental illness from state to federal hospitals

BENEFITS TO INDIGENT VETERANS

408.710Â Â Â Â  Indigent war veteran defined; effect of property ownership

408.720Â Â Â Â  Tax levy to finance activities of veteransÂ service officer; use of proceeds; use of county general funds

408.730Â Â Â Â  Procedure when indigent veterans are cared for by veterans organizations

408.740Â Â Â Â  Appointment and duties of county veteransÂ relief officer

408.750Â Â Â Â  When county court must aid veterans; necessity of veterans organizationÂs consent before sending veterans to poorhouse

EDUCATIONAL BENEFITS FOR VETERANS

Â Â Â Â Â  408.010 ÂBeneficiaryÂ defined for ORS 408.010 to 408.090. As used in ORS 408.010 to 408.090, unless otherwise required by the context, ÂbeneficiaryÂ means any person who served in the active Armed Forces of the United States on or after June 25, 1950, who was relieved or discharged from that service under honorable conditions and who was also a resident of Oregon at the time the person applied for benefits under ORS 408.010 to 408.090. ÂBeneficiaryÂ does not include an alien, an alien enemy, a person who avoided combat service by claiming to be a conscientious objector, a person who served less than 90 days in the Armed Forces of the
United States
or a person inducted or enlisted in the military or naval service who received civilian pay for civilian work. [Amended by 1957 c.195 Â§1; 1965 c.517 Â§1; 1967 c.382 Â§1; 1993 c.139 Â§1; 2005 c.831 Â§1; 2007 c.857 Â§1]

Â Â Â Â Â  408.020 Financial aid for educational purposes; limitations on payments and on eligibility for aid. (1) Beneficiaries who desire to pursue an approved course of study or professional training in or in connection with any accredited state or other public school or accredited private school or accredited college shall have the right and privilege of state financial aid as provided in ORS 408.010 to 408.090.

Â Â Â Â Â  (2) State financial aid is payable at the rate of $150 per month for each month of full-time study or training and $100 per month for each month of part-time study or training.

Â Â Â Â Â  (3) The total number of monthly payments under subsection (2) of this section may not exceed the total number of months served in the Armed Forces of the
United States
or 36, whichever is less.

Â Â Â Â Â  (4) The Director of VeteransÂ Affairs may permit a beneficiary to attend a school or college outside of this state upon a satisfactory showing that the training required is not available in an accredited institution within this state.

Â Â Â Â Â  (5) A beneficiary may not receive payments or benefits under ORS 408.010 to 408.090 at the same time that the beneficiary is receiving educational aid under any federal Act based upon prior service in the Armed Forces. Time spent by a person who applies for benefits under ORS 408.010 to 408.090 in the army specialized training program, the Navy V-12 program or other like training program may not be counted as service in the Armed Forces within the purview of ORS 408.010. [Amended by 1967 c.383 Â§1; 1995 c.343 Â§38; 2005 c.831 Â§2; 2007 c.857 Â§2]

Â Â Â Â Â  408.025 [1955 c.206 Â§2; 1957 c.24 Â§1; repealed by 2005 c.831 Â§4]

Â Â Â Â Â  408.030 Filing application with educational institution. Any beneficiary who desires to pursue a course of study or professional training may file, upon a form approved by the Director of VeteransÂ Affairs, an application with the executive head of the institution in which the beneficiary desires to pursue such course. In the application the beneficiary shall set forth the date of enlistment or induction into the service of the United States, the date of discharge, a certified copy of the discharge or document evidencing release from active duty, the courses of study the beneficiary desires to pursue, and the length of time the beneficiary intends to pursue such courses. [Amended by 1995 c.343 Â§39]

Â Â Â Â Â  408.040 Handling of application by institution and director; when benefits begin. (1) The person to whom an application is made pursuant to ORS 408.030 shall examine and pass upon such application and shall, within 10 days after its receipt by the person, indorse approval or disapproval thereof. If the application is approved it shall be forthwith forwarded to the Director of VeteransÂ Affairs, who shall check it. The director shall determine whether or not the institution of learning or career school is accredited and if the tuition and other charges are reasonable. The director shall also determine whether or not the institution of learning or career school is reasonably qualified to provide the instruction desired by the beneficiary. The director shall be satisfied that the beneficiary has reasonable qualifications to pursue the course of study chosen and that such course, if satisfactorily completed, is likely to enable the beneficiary to become a more useful citizen. If all said conditions are met to the satisfaction of the director, the director may approve the application and file it in the office of the director; otherwise the director shall deny it.

Â Â Â Â Â  (2) Upon approval of an application, benefits are payable beginning with the first day of the applicantÂs attendance during the current term of an institution of learning or career school, after a finding by the director, supported by evidence satisfactory to the director, that any delay in making application was caused by excusable oversight or neglect. [Amended by 1995 c.343 Â§40]

Â Â Â Â Â  408.050 Monthly statement by institution. On or before the 10th day of each calendar month the executive head of the institution of learning or authorized representative, shall render a duly certified statement to the Director of VeteransÂ Affairs, setting forth the names of the beneficiaries attending the institution during the preceding calendar month and the amount of schooling or training furnished such beneficiaries in accordance with ORS 408.010 to 408.090. The statement shall contain a report of the attendance and general attitude and aptitude of each beneficiary, and the number of hours of recitation, lectures or other training scheduled, and a statement of the beneficiaryÂs diligence and progress.

Â Â Â Â Â  408.060 Monthly payment of financial aid. (1) The monthly payments provided in ORS 408.020 shall be allowed to any beneficiary who is enrolled in an approved full-time or part-time course of study or professional training.

Â Â Â Â Â  (2) Upon receipt of the monthly statement provided for in ORS 408.050, the Director of VeteransÂ Affairs, if the director finds that the monthly statement is correct, shall issue a voucher to the Oregon Department of Administrative Services which shall draw a warrant on the State Treasurer or make an electronic transfer in favor of each beneficiary. The warrant or electronic transfer shall be paid out of the funds appropriated for the administration of ORS 408.010 to 408.090. [Amended by 1983 c.740 Â§129; 2005 c.831 Â§3; 2007 c.857 Â§3]

Â Â Â Â Â  408.070 Investigation of institutions; rules. (1) The Director of VeteransÂ Affairs shall investigate from time to time the institutions or other places where financial aid is being furnished to any beneficiary under ORS 408.010 to 408.090 to ascertain whether the spirit of ORS 408.010 to 408.090 is being complied with. If the director determines, after such investigation as the director deems necessary, that any such institution or place is not furnishing bona fide courses of instruction to the beneficiary or beneficiaries, or that any beneficiary is abusing the privileges granted by ORS 408.020, no money shall be paid to any beneficiary who is not receiving bona fide instruction or who is abusing such privileges. In making the investigations, the director may use the services of any state or county agency, and the agencies are required to render any such service requested by the director.

Â Â Â Â Â  (2) The director may adopt rules necessary to carry out ORS 408.010 to 408.090. [Amended by 2007 c.71 Â§102]

Â Â Â Â Â  408.080 [Amended by 1953 c.62 Â§2; 1957 c.91 Â§1; repealed by 1961 c.326 Â§8]

Â Â Â Â Â  408.090 Handling of donations. (1) The Director of VeteransÂ Affairs, acting on behalf of the State of Oregon, is authorized to accept any donation, gift, grant, bequest or devise made in furtherance of the purposes of ORS 408.010 to 408.090, and if made in cash or its equivalent or reduced thereto, shall be promptly paid by the director to the State Treasurer, who shall credit the amount so received to the VeteransÂ Educational Aid Account in the General Fund. The director shall make such disposition of donations, gifts, grants, bequests or devises, not made in cash or its equivalent, as is specified by the donor thereof, and their earnings and proceeds shall inure to said account. All such donations, gifts, grants, bequests or devises accepted by the director are transfers exempt from taxes imposed on inheritances under the laws of this state.

Â Â Â Â Â  (2) All moneys in the VeteransÂ Educational Aid Account are continuously appropriated to the director and may be used by the director for the purposes authorized in ORS 408.010 to 408.090. [Amended by 1961 c.326 Â§7; 1997 c.99 Â§53; 2005 c.755 Â§31]

Â Â Â Â Â  408.100 [Repealed by 1961 c.326 Â§8]

Â Â Â Â Â  408.110 [Repealed by 1961 c.326 Â§8]

ADVANTAGES GIVEN VETERANS IN PUBLIC EMPLOYMENT

Â Â Â Â Â  408.210 [Renumbered 408.238 in 2005]

Â Â Â Â Â  408.220 [Repealed by 1977 c.854 Â§5]

Â Â Â Â Â  408.225 Definitions for ORS 408.225 to 408.235. (1) As used in ORS 408.225 to 408.235:

Â Â Â Â Â  (a) ÂCombat zoneÂ means an area designated by the President of the United States by executive order in which, on the dates designated by executive order, the Armed Forces of the United States are or have engaged in combat.

Â Â Â Â Â  (b) ÂDisabled veteranÂ means a person entitled to disability compensation under laws administered by the United States Department of Veterans Affairs, a person whose discharge or release from active duty was for a disability incurred or aggravated in the line of duty or a person who was awarded the Purple Heart for wounds received in combat.

Â Â Â Â Â  (c) ÂPublic employerÂ means the state or any agency or political subdivision of the state and any person authorized to act on behalf of the state or any agency or political subdivision of the state with respect to control, management or supervision of any employee.

Â Â Â Â Â  (d) ÂVeteranÂ means a person who:

Â Â Â Â Â  (A) Served on active duty with the Armed Forces of the
United States
:

Â Â Â Â Â  (i) For a period of more than 178 consecutive days and was discharged or released from active duty under honorable conditions;

Â Â Â Â Â  (ii) For 178 days or less and was discharged or released from active duty under honorable conditions because of a service-connected disability; or

Â Â Â Â Â  (iii) For at least one day in a combat zone and was discharged or released from active duty under honorable conditions; or

Â Â Â Â Â  (B) Received a combat or campaign ribbon for service in the Armed Forces of the
United States
.

Â Â Â Â Â  (2) As used in subsection (1)(d) of this section, Âactive dutyÂ does not include attendance at a school under military orders, except schooling incident to an active enlistment or a regular tour of duty, or normal military training as a reserve officer or member of an organized reserve or a National Guard unit. [1977 c.854 Â§1; 1981 c.493 Â§1; 1989 c.507 Â§1; 1991 c.67 Â§98; 1993 c.18 Â§97; 1995 c.777 Â§1; 2005 c.99 Â§1; 2005 c.831 Â§7; 2007 c.71 Â§103; 2007 c.525 Â§1]

Â Â Â Â Â  408.230 VeteransÂ preference in public employment. (1) A public employer shall grant a preference to a veteran or disabled veteran who successfully completes an initial application screening or an application examination or who successfully completes a civil service test the employer administers to establish eligibility for a vacant civil service position. The employer shall grant the preference in the following manner:

Â Â Â Â Â  (a) For an initial application screening used to develop a list of persons for interviews, the employer shall add five preference points to a veteranÂs score and 10 preference points to a disabled veteranÂs score.

Â Â Â Â Â  (b) For an application examination, given after the initial application screening, that results in a score, the employer shall add preference points to the total combined examination score without allocating the points to any single feature or part of the examination. The employer shall add five preference points to a veteranÂs score and 10 preference points to a disabled veteranÂs score.

Â Â Â Â Â  (c) For an application examination that consists of an interview, an evaluation of the veteranÂs performance, experience or training, a supervisorÂs rating or any other method of ranking an applicant that does not result in a score, the employer shall give a preference to the veteran or disabled veteran. An employer that uses an application examination of the type described in this paragraph shall devise and apply methods by which the employer gives special consideration in the employerÂs hiring decision to veterans and disabled veterans.

Â Â Â Â Â  (2) Preferences of the type described in subsection (1) of this section are not a requirement that the public employer appoint a veteran or disabled veteran to a civil service position.

Â Â Â Â Â  (3) A public employer shall appoint an otherwise qualified veteran or disabled veteran to a vacant civil service position if the results of a veteranÂs or disabled veteranÂs application examination, when combined with the veteranÂs or disabled veteranÂs preference, are equal to or higher than the results of an application examination for an applicant who is not a veteran or disabled veteran.

Â Â Â Â Â  (4) If a public employer does not appoint a veteran or disabled veteran to a vacant civil service position, upon written request of the veteran or disabled veteran, the employer, in writing, shall provide the employerÂs reasons for the decision not to appoint the veteran or disabled veteran to the position. The employer may base a decision not to appoint the veteran or disabled veteran solely on the veteranÂs or disabled veteranÂs merits or qualifications with respect to the vacant civil service position.

Â Â Â Â Â  (5) Whether or not the person qualifies for a preference under subsection (1) of this section, a public employer shall grant to a person the employer has hired for a permanent civil service position a veteranÂs or disabled veteranÂs preference, as appropriate, if the person seeks promotion to a position with a higher maximum salary rate and the person:

Â Â Â Â Â  (a) Was granted military leave by the public employer to serve in the armed services;

Â Â Â Â Â  (b) Returned from military leave to the civil service position;

Â Â Â Â Â  (c) Qualified as a veteran or disabled veteran by reason of the personÂs service during military leave or otherwise;

Â Â Â Â Â  (d) Successfully completed a test or examination for the position; and

Â Â Â Â Â  (e) Meets the minimum qualifications and any special qualifications for the position.

Â Â Â Â Â  (6) Violation of this section is an unlawful employment practice.

Â Â Â Â Â  (7) A veteran or disabled veteran claiming to be aggrieved by a violation of this section may file a verified written complaint with the Commissioner of the Bureau of Labor and Industries in accordance with ORS 659A.820. [Amended by 1977 c.854 Â§3; 1989 c.507 Â§2; 1999 c.792 Â§1; 2007 c.525 Â§2]

Â Â Â Â Â  408.235 Eligibility for preference. A veteran is eligible to use the preference provided for in ORS 408.230 only for a position for which application is made within 15 years of discharge or release from service in the Armed Forces. Such time limit shall not apply in the case of a disabled veteran. [1977 c.854 Â§4; 1989 c.507 Â§3; 1995 c.777 Â§2; 1999 c.792 Â§2; 2007 c.525 Â§3]

Â Â Â Â Â  408.238 ÂMilitary dutyÂ defined for ORS 408.240 to 408.280. As used in ORS 408.240 to 408.280, Âmilitary dutyÂ means training and service performed by an inductee, enlistee or reservist or any entrant into a temporary component of the Armed Forces of the United States, and authorized time spent reporting for and returning from such training or service, or, if a rejection occurs, from the place reported therefor; but does not include active duty training as a reservist in the Armed Forces of the United States or as a member of the National Guard of the United States where the call is for a period of 15 days or less. [Formerly 408.210]

Â Â Â Â Â  408.240 Status and rights of public officer and employee during and after military duty. (1) Whenever any public officer or employee leaves a position, whether voluntarily or involuntarily, in order to perform military duty, such office or position may not become vacant, nor shall the officer or employee be subject to removal as a consequence thereof. Unless the officer or employee dies, resigns or is relieved or discharged from such duty under other than honorable conditions, during the term for which the officer or employee was elected, appointed or employed, such officer or employee shall be deemed absent on leave until release from such active service has permitted the officer or employee to resume the duties of the office or position. While so absent on leave, the officer or employee may not receive the pay or other emolument of such office or position, nor become liable, as such officer or employee, on an official bond or otherwise, for the acts or omissions of any other person.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply unless the officer or employee, upon the termination of such military duty, is qualified to perform the duties of such position, and makes application within 90 days after the officer or employee is relieved from such military duty, or from hospitalization continuing after discharge for a period of not more than one year. If the officer or employee is not qualified to perform the duties of such position by reason of such service, but is qualified to perform the duties of any other public position, the officer or employee shall be restored to such other position, the duties of which the officer or employee is qualified to perform, as will provide the officer or employee like seniority, status and pay, or the nearest approximation thereof, consistent with the circumstances in the case.

Â Â Â Â Â  (3) Except as otherwise provided in this subsection, subsection (1) of this section does not apply if the total of such military duty exceeds five years. Subsection (1) of this section is applicable with regard to military duty that exceeds five years if the period of additional duty was imposed by law or resulted from inability of the officer or employee to obtain orders relieving the officer or employee from active duty.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The State of Oregon shall continue coverage under an employer-sponsored health plan to a public officer or employee of the State of Oregon and any other individual provided coverage under the officerÂs or employeeÂs plan on the day before the date the officer or employee goes on leave for a period not exceeding a total of 24 months while the public officer or employee is absent on leave.

Â Â Â Â Â  (b) An employer other than the State of Oregon may provide coverage under an employer-sponsored health plan to an officer or employee and any other individual provided coverage under the officerÂs or employeeÂs plan on the day before the date the officer or employee goes on leave for the period during which the officer or employee is absent on leave.

Â Â Â Â Â  (5)(a) Notwithstanding subsection (1) of this section, the State of Oregon, a county, a municipality or other political subdivision of the state may establish and administer a donated leave program that:

Â Â Â Â Â  (A) Allows an officer or employee who is absent on leave to receive donated leave; and

Â Â Â Â Â  (B) Allows an officer or employee to voluntarily donate vacation time to an eligible officer or employee who is absent on leave.

Â Â Â Â Â  (b) An officer or employee who is absent on leave and who receives donated leave under paragraph (a) of this subsection may receive an amount of donated leave that supplements any compensation received for performing military duty, but may not receive more than the amount of base salary the officer or employee was earning on the date the officer or employee began the leave of absence.

Â Â Â Â Â  (c) This subsection does not apply to a leave of absence under ORS 408.290. [Amended by 1979 c.468 Â§13; 2003 c.72 Â§1; 2003 c.387 Â§14; 2005 c.38 Â§3]

Â Â Â Â Â  408.242 Public employees in Active Guard Reserve Program. ORS 408.240 (4)(a) does not apply to a public employee who leaves a position under ORS 408.240 (1) to enter or reenter the Active Guard Reserve Program under 32 U.S.C. 502(f). [2005 c.38 Â§1]

Â Â Â Â Â  Note: 408.242 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.250 Rights and duties of person replacing public officer in military service. During the period any public officer is absent on leave pursuant to ORS 408.240, a substitute shall serve in the place and stead of the public officer. Such substitute shall be appointed by the authority having power to have appointed the substitute as successor had such office become vacant. The substitute shall qualify by taking an oath of office, and by giving bond in an amount and conditioned as required by law for the officer for whom the substitute has been appointed, or, in the event no bond is required by law, then as the appointing authority directs. The substitute shall be designated by the title of the office, followed by the words Âpro tem.Â The substitute shall be invested with the authority, duties and responsibilities, and shall receive the emoluments of the office, in lieu of the officer for whom the person is the substitute.

Â Â Â Â Â  408.260 Termination of term of office of substitute for officer in military service. When the absence on leave of a public officer, granted by ORS 408.240, has terminated, or a successor has been duly appointed and qualified to fill the vacancy created by the death or resignation of such officer, the appointment of the substitute shall terminate, and the substitute immediately shall deliver to such officer or successor all records and other incidents of the office, together with a full and detailed statement of accounting covering the entire period of service as substitute.

Â Â Â Â Â  408.270 Restoration of employeeÂs seniority and tenure. Upon the termination of any leave granted by ORS 408.240, every public employee shall be restored to the position without loss of seniority or other benefits. It is the intention of the Legislative Assembly that such employee shall be restored in such manner as to give the employee the status in employment that the employee would have enjoyed if the employee had continued in such employment continuously from the time of entering the Armed Forces until the time of restoration to such employment. Any person so restored to the position shall not be discharged from such position without cause within one year after such restoration. Any employee who has not completed the probationary period in the position at the time of leaving for military duty, shall, upon returning to such position, be required to serve the remainder of such probationary period, notwithstanding the granting of continuous time credit for time served in the Armed Forces.

Â Â Â Â Â  408.280 Reelection of public officer while in military service. Whenever the term of office of an elected public officer expires during military service in the Armed Forces of the
United States
for which a leave of absence has been granted pursuant to ORS 408.240 and the officer is reelected to such office, the officer shall continue in such office and on such leave of absence. The pro tem officer acting in the place and stead shall continue to act in said capacity during the continuation of such leave of absence of such public officer. Whenever the leave of absence of the reelected public officer has terminated, and the reelected public officer has qualified for the resumption of the duties of said office as required by law, and has conformed to the requirements of ORS 408.240, the appointment of the substitute of the reelected officer shall terminate in the same manner as provided in ORS 408.260.

Â Â Â Â Â  408.290 Benefits for public employees on temporary active duty in Armed Forces. (1) Except as provided in subsection (2) of this section, for all periods of annual active duty for training as a member of the National Guard, National Guard Reserve or of any reserve component of the Armed Forces of the United States or of the United States Public Health Service, any officer or employee of the state, or of any county, municipality or other subdivision of the state, is entitled, upon application therefor, to a leave of absence from duties for a period not exceeding 15 days in any one training year, without loss of time, pay or regular leave and without impairment of efficiency rating or other rights or benefits to which the officer or employee is entitled.

Â Â Â Â Â  (2) Unless the officer or employee has been employed by the state or by any county, municipality or other political subdivision of the state for a period of six months next preceding application, no officer or employee is entitled to receive pay for any period during which the officer or employee is on military leave.

Â Â Â Â Â  (3) As used in this section, Âtraining yearÂ means the federal fiscal year for any particular unit of the National Guard or a reserve component. [Amended by 1955 c.104 Â§1; 1969 c.368 Â§1; 1993 c.197 Â§1]

STATE AID TO VETERANS FOR MEDICAL ISSUES

(Herbicide Exposure)

Â Â Â Â Â  408.300 Short title. ORS 408.305 to 408.340 shall be known and may be cited as the Oregon Vietnam Veteran Benefits Act of 1983. [1983 c.658 Â§1]

Â Â Â Â Â  408.305 Definitions for ORS 408.305 to 408.340. As used in ORS 408.305 to 408.340, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgent BlueÂ means the herbicide composed primarily of cacodylic acid (organic arsenic) and inorganic arsenic.

Â Â Â Â Â  (2) ÂAgent OrangeÂ means the herbicide composed primarily of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.

Â Â Â Â Â  (3) ÂAgent WhiteÂ means any herbicide composed primarily of 2, 4, D and picloram.

Â Â Â Â Â  (4) ÂCausative agentÂ includes Agent Blue, Agent Orange, Agent White and any other combination of chemicals consisting primarily of 2, 4, D or 2, 4, 5, T or any other chemical or biological agent used by any government involved in the Vietnam Conflict, or diseases endemic to Southeast Asia, including, but not limited to, the disease known as melioidosis.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (6) ÂVeteranÂ means any individual who resides in this state, who served on active duty in the Armed Forces of the United States for a period of not less than 180 days any part of which occurred between January 1, 1962, and May 7, 1975, within the borders of Vietnam, Cambodia, Laos or Thailand, and who was either a resident of this state at the time of enlistment, induction or other entry into the Armed Forces or became a bona fide resident of Oregon prior to April 1, 1981. [1983 c.658 Â§2; 1985 c.574 Â§1]

Â Â Â Â Â  408.310 Duty of physician to report symptoms attributable to herbicide exposure; consent of patient; report form; additional information. (1) A physician who has primary responsibility for the treatment of a veteran who may have been exposed to causative agents while serving in the Armed Forces of the United States or for the treatment of a veteranÂs spouse, surviving spouse or minor child who may be exhibiting symptoms or conditions that may be attributable to the veteranÂs exposure to causative agents shall, at the request and direction of the veteran, veteranÂs spouse or surviving spouse or the parent or guardian of such minor child, submit a report to the Department of Human Services. The report shall be made on a form adopted by the department and made available to physicians and hospitals in this state.

Â Â Â Â Â  (2) If there is no physician having primary responsibility for the treatment of a veteran, veteranÂs spouse, surviving spouse or minor child, then the senior medical supervisor of the hospital or clinic treating the veteran, veteranÂs spouse, surviving spouse or minor child shall submit the report described in this section to the department at the request and direction of the veteran, veteranÂs spouse or surviving spouse or the parent or legal guardian of a veteranÂs minor child.

Â Â Â Â Â  (3) The form adopted by the department under this section shall list the symptoms commonly attributed to exposure to causative agents, and shall require the following information:

Â Â Â Â Â  (a) Symptoms of the patient which may be related to exposure to causative agents.

Â Â Â Â Â  (b) A diagnosis of the patientÂs condition.

Â Â Â Â Â  (c) Methods of treatment prescribed.

Â Â Â Â Â  (d) Any other information required by the department.

Â Â Â Â Â  (4) The department, after receiving a report from a physician, hospital or clinic under this section, may require the veteran, veteranÂs spouse, surviving spouse or minor child to provide such other information as may be required by the department. [1983 c.658 Â§3]

Â Â Â Â Â  408.315 Application of ORS 408.310. (1) ORS 408.310 applies to all veterans, spouses, surviving spouses and minor children of veterans treated by a physician, hospital or clinic after January 1, 1982. Physicians, hospitals or clinics shall submit the reports and study required under ORS 408.310 for veterans, spouses, surviving spouses and minor children of veterans treated prior to that date when requested and directed to do so by such individuals.

Â Â Â Â Â  (2) ORS 408.300 to 408.340 apply to all physicians, hospitals and clinics, whether public or private, within the State of
Oregon
. [1983 c.658 Â§8]

Â Â Â Â Â  408.320 Duties of
Oregon
Public Health Advisory Board. The Oregon Public Health Advisory Board created under ORS 431.195 shall:

Â Â Â Â Â  (1) Order the compilation of statistical data from information obtained under ORS 408.310 and determine the use and dissemination of that data.

Â Â Â Â Â  (2) Make recommendations to the Director of Human Services or the Director of VeteransÂ Affairs concerning the implementation and operation of programs authorized by ORS 408.300 to 408.340.

Â Â Â Â Â  (3) Assess programs of federal agencies operating for the benefit of veterans exposed to causative agents and their families, and make recommendations to the appropriate agencies for the improvement of those programs.

Â Â Â Â Â  (4) Suspend or terminate specific programs or duties required under ORS 408.300 to 408.340 when necessary to prevent duplication of those programs or duties by other governmental agencies.

Â Â Â Â Â  (5) Apply for, receive and accept any grants or contributions available from the
United States
or any of its agencies for the purpose of carrying out ORS 408.300 to 408.340.

Â Â Â Â Â  (6) When the advisory board considers it necessary for the health and welfare of veterans and the spouses, surviving spouses and minor children of veterans, ask the Attorney General to initiate proceedings as provided under ORS 408.335.

Â Â Â Â Â  (7) Report biennially to the Legislative Assembly or to the Emergency Board, as appropriate, as necessary to accomplish the objectives of ORS 408.300 to 408.340 concerning the programs instituted under ORS 408.300 to 408.340. [1983 c.658 Â§5]

Â Â Â Â Â  408.325 Referral program for affected veterans; rules. (1) The Department of Human Services and the Oregon Public Health Advisory Board shall institute a cooperative program to refer veterans to appropriate state and federal agencies for the purpose of filing claims to remedy medical and financial problems caused by exposure to causative agents.

Â Â Â Â Â  (2) The Director of Human Services, after receiving the recommendations of the advisory board, shall adopt rules to provide for the administration and operation of programs authorized by ORS 408.300 to 408.340. The Director of Human Services shall cooperate with appropriate state and federal agencies in providing services under ORS 408.300 to 408.340. [1983 c.658 Â§7]

Â Â Â Â Â  408.330 Suspension or termination of programs; conditions. If the Oregon Public Health Advisory Board determines that any federal agency is adequately performing the referral functions described in ORS 408.325, the advisory board may suspend or terminate any program or duty required under ORS 408.300 to 408.340 in order to avoid duplication of services. [1983 c.658 Â§9]

Â Â Â Â Â  408.335 Attorney General to represent veterans in certain proceedings; payment of expenses. (1) When requested to do so by the Director of VeteransÂ Affairs, the Attorney General shall represent, on behalf of all of the members of the class, one or more members of the class of veterans, spouses and surviving spouses of veterans and minor children of veterans who allege injuries caused by exposure to or contact with causative agents, and appear for them in any court or before any administrative agency in any proceeding to compel release of individual medical records, United States Department of Veterans Affairs medical and claim files or any other information relating to causative agents during military service.

Â Â Â Â Â  (2) When requested to do so by the Director of VeteransÂ Affairs, the Attorney General shall represent, on behalf of all of the members of the class of veterans, one or more veterans in any proceeding to compel the United States Department of Veterans Affairs to comply with the requirements of the VeteransÂ Health Care, Training, and Small Business Loan Act of 1981, P.L. 97-72 (38 U.S.C. 610 et seq.) or any other public law, regulation or administrative directive and to release any records or reports prepared under that Act relating to exposure to dioxin or other toxic substances found in a herbicide or defoliant used for military purposes.

Â Â Â Â Â  (3) The expenses incurred by the Attorney General under this section shall be paid from the General Fund.

Â Â Â Â Â  (4) The Attorney General shall seek a judgment ordering the payment of all expenses incurred by the Attorney General from the agency against which the action was brought. [1983 c.658 Â§6; 1985 c.574 Â§2; 1991 c.67 Â§99]

Â Â Â Â Â  408.340 Limitation of liability. (1) A physician, hospital or clinic subject to ORS 408.300 to 408.340 shall not be subject to any criminal or civil liability for providing information required under ORS 408.300 to 408.340.

Â Â Â Â Â  (2) Nothing in this section shall prevent, however, any action for negligence by a physician, hospital or clinic in choosing or providing medical treatment. [1983 c.658 Â§4]

(Hepatitis C)

Â Â Â Â Â  408.350 Educational materials about hepatitis C. (1) As used in this section, ÂveteranÂ means a person who is a resident of
Oregon
and who served in the Armed Forces of the
United States
or the Reserves.

Â Â Â Â Â  (2) The Department of VeteransÂ Affairs shall provide, in written or electronic format, educational materials on the diagnosis, treatment and prevention of hepatitis C in veterans who are at high risk of contracting the disease.

Â Â Â Â Â  (3) The department shall make the materials available to all veterans and health care providers.

Â Â Â Â Â  (4) The materials shall include:

Â Â Â Â Â  (a) The recommendations of the Centers for Disease Control and Prevention and the American Liver Foundation relating to the diagnosis, treatment and prevention of hepatitis C; and

Â Â Â Â Â  (b) Information from other groups that the department believes present reliable information concerning the increased risk to veterans of contracting hepatitis C. [2007 c.381 Â§1]

Â Â Â Â Â  Note: 408.350 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
VETERANSÂ HOMES

Â Â Â Â Â  408.360
Oregon
VeteransÂ Home; authority of Department of VeteransÂ Affairs; issuance of certificates of participation. (1) Subject to approval by the Director of the Oregon Department of Administrative Services as provided in section 3, chapter 795, Oregon Laws 1993, the Department of VeteransÂ Affairs is authorized to issue certificates of participation for the purposes of constructing an Oregon VeteransÂ Home.

Â Â Â Â Â  (2) When issuance of the certificates of participation is approved by the Director of the Oregon Department of Administrative Services, the Department of VeteransÂ Affairs may issue the certificates of participation, but not earlier than the 120th day after September 8, 1993.

Â Â Â Â Â  (3) The Department of VeteransÂ Affairs shall expend the proceeds from the sale of the certificates of participation for construction of an Oregon VeteransÂ Home and shall take any other action considered by the department to be necessary or appropriate for the construction and operation of an Oregon VeteransÂ Home. [1993 c.795 Â§2; 2005 c.625 Â§55]

Â Â Â Â Â  Note: 408.360 to 408.385 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.365 Use of state moneys for operation of
Oregon
VeteransÂ Home. Moneys to pay for the expenses of operating the Oregon VeteransÂ Home may be appropriated from:

Â Â Â Â Â  (1) The General Fund;

Â Â Â Â Â  (2) The Oregon War VeteransÂ Fund pursuant to section 1 (1)(e), Article XI-A, Oregon Constitution; and

Â Â Â Â Â  (3) Moneys donated to the trust fund established by the Director of VeteransÂ Affairs under ORS 406.050 for the purpose of paying for the expenses of operating the Oregon VeteransÂ Home, or moneys in the trust fund that the director determines may be expended for those purposes. [1993 c.795 Â§7; 2001 c.102 Â§2; 2001 c.104 Â§141; 2003 c.302 Â§1]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.368
Oregon
VeteransÂ Home Account. (1) There is created in the State Treasury, separate and distinct from the General Fund, the Oregon VeteransÂ Home Account. Moneys credited to the account are appropriated continuously to the Director of VeteransÂ Affairs to pay expenses that the director determines are appropriate for developing, operating and maintaining each Oregon VeteransÂ Home including, but not limited to, providing care and services to the residents of each home and the costs of administration incurred by the director.

Â Â Â Â Â  (2) The account shall consist of moneys received by the director that relate to the development, operation or maintenance of each Oregon VeteransÂ Home, including but not limited to residentsÂ fees and charges, per diem payments received from the United States Department of Veterans Affairs, Medicare payments and moneys received under ORS 292.057. The director may transfer moneys to the account from the Oregon War VeteransÂ Fund and from other funds and accounts administered by the director.

Â Â Â Â Â  (3) Earnings on moneys in the account shall be credited to the account.

Â Â Â Â Â  (4) Disbursements from the account may be made by the director for the purposes set forth in subsection (1) of this section. The director may also transfer moneys from the account to the Oregon War VeteransÂ Fund. [1999 c.51 Â§1; 2007 c.208 Â§2]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.370 Application of other statutes. (1) In addition to the other uses for the Oregon Housing Fund set forth in ORS 458.600 to 458.655, financial support for an Oregon VeteransÂ Home is a permitted use of moneys from the Oregon Housing Fund.

Â Â Â Â Â  (2) Notwithstanding ORS 442.315, 442.325 and 442.584, an Oregon VeteransÂ Home is not subject to any certificate of need requirement but is otherwise subject to the authority of the Health Resources Commission. [1993 c.795 Â§Â§1,4]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.375 Second
Oregon
VeteransÂ Home; contract for operation and management. The Director of VeteransÂ Affairs shall enter into a contract with a nongovernmental entity for the operation and management of the second Oregon VeteransÂ Home authorized by section 1, chapter 591, Oregon Laws 1995. The entity with whom the director contracts under this section shall be a person experienced in the operation and staffing of long term care facilities, as defined in ORS 442.015. The contract executed under this section shall be subject to the requirements of ORS chapters 279A and 279B, except ORS 279A.140 and 279B.235, and shall provide that:

Â Â Â Â Â  (1) The party who contracts to manage and operate the second Oregon VeteransÂ Home shall be responsible for hiring and maintaining the necessary staff for the facility.

Â Â Â Â Â  (2) The Director of VeteransÂ Affairs shall assign not more than one state employee on a full-time basis to provide oversight of the management of the facility.

Â Â Â Â Â  (3) The second Oregon VeteransÂ Home shall admit only patients who are veterans, as defined in ORS 408.225, or the spouses of veterans. [1995 c.591 Â§4; 2003 c.794 Â§274; 2007 c.668 Â§1]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.380 Application of other statutes to second
Oregon
VeteransÂ Home. (1) The Oregon VeteransÂ Home authorized by section 1, chapter 591, Oregon Laws 1995, is subject to all state laws and administrative rules and all federal laws and administrative regulations to which long term care facilities operated by nongovernmental entities are subject, except for the requirement to obtain a certificate of need under ORS 442.315 from the Department of Human Services.

Â Â Â Â Â  (2) As used in this section, Âlong term care facilityÂ has the meaning given that term in ORS 442.015. [1995 c.591 Â§6; 2005 c.22 Â§270; 2007 c.668 Â§2]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.385 Requirements for establishment of additional veteransÂ homes. The State of Oregon and the Director of VeteransÂ Affairs shall not establish more than two Oregon VeteransÂ Homes until the two facilities authorized by law on July 17, 1995, are constructed and have provided services to patients for a period of time that is sufficient to allow a determination to be made concerning the effectiveness and efficiency of the facilities in providing for the needs of the veterans of Oregon for long term care. Nothing in this section shall be construed to support any further consideration for additional veteransÂ homes. [1995 c.591 Â§5]

Â Â Â Â Â  Note: See note under 408.360.

Â Â Â Â Â  408.390 City acquisition of land for
Oregon
VeteransÂ Home. When such power is conferred or contained in their charters or Acts of incorporation, incorporated cities may purchase, receive, take and acquire by eminent domain, or otherwise, and within or without corporate limits, land and necessary or convenient means of access thereto by roads, ways, streets, railroad spurs, bridges, or the like, and sell or donate the same to the Director of VeteransÂ Affairs for the construction thereon of an Oregon VeteransÂ Home. Such acquisition and donation shall be deemed for the general use and benefit of the inhabitants of any city exercising the powers granted by this section and for the general use and benefit of the veterans of the State of
Oregon
. For the purpose of exercising the power of eminent domain under this section and ORS 408.395 or under the provision in any municipal charter based upon this section, such taking or acquisition shall be deemed to be for a public and municipal use. [Formerly 408.510]

Â Â Â Â Â  408.393 Incurring city indebtedness for
Oregon
VeteransÂ Home. In connection with the exercise of the powers granted by ORS 408.390, such incorporated cities may incur such indebtedness and issue such bonds, warrants or other evidences of debt as their respective charters may authorize. [Formerly 408.520]

Â Â Â Â Â  408.395 Condemnation of property for
Oregon
VeteransÂ Home. For the purpose of exercising the powers conferred by ORS 408.390, any incorporated city may bring and maintain any suit or action for the appropriation, condemnation or taking of real property within or without its corporate limits, in fee simple or otherwise, including riparian rights, rights of way and other easements. The city may proceed to have such property appropriated and the compensation therefor determined and paid, in the manner provided by law for exercising of the power of eminent domain by municipal corporations. [Formerly 408.530]

COUNTY
AID
TO VETERANS

Â Â Â Â Â  408.410 Appointment of county service officer; duties; annual budget requirement. (1) The county governing body in each county may appoint a service officer who shall give aid and assistance to any veteran, the spouse or dependents of the veteran or the survivors of the veteran, in applying for all benefits and aid to which they are entitled by federal, state or local laws, rules and regulations. The county governing body shall fix the compensation of the service officer, provide the service officer with an office and the necessary equipment therefor in the same manner as provided for any other county officer. If a county governing body appoints a service officer, the governing body shall also provide in the annual budget for expenditure of moneys sufficient to enable the county to employ the service officer, to properly maintain the office provided for the service officer and to pay the costs incurred by the service officer in providing assistance to veterans, spouses and dependents of veterans or survivors of veterans. The annual expenditures required by this section shall be made from the county funds referred to in ORS 408.720.

Â Â Â Â Â  (2) As used in this section, Âsurvivor of a veteranÂ means the spouse or a dependent of a deceased veteran. [Amended by 1995 c.557 Â§1; 2007 c.357 Â§6]

Â Â Â Â Â  408.420 Recording discharge papers. Each county clerk shall maintain in the office a special book in which the county clerk shall, upon request, record the final discharge of any war veteran. No recording fee shall be collected when the war veteran requesting such record is an actual resident of said county or was such a resident at the time of entrance into the service of the
United States
. In all other cases a legal fee shall be charged. There shall be kept in connection with such record, an alphabetical index referring to the name of the soldier, sailor or marine whose name appears in each discharge paper so recorded. Such books as are necessary for the recording of the discharge papers shall be paid for by the several counties in the manner provided for paying other claims against the county.

Â Â Â Â Â  408.430 Free services to veterans rendered by court administrator or county clerk. The county clerk or a court clerk or court administrator shall administer all oaths required in matters of pensions, certify pension vouchers, affix the seal of the court whenever required, and make and prepare copies of any documents of record in the office and certify thereto any matter required by veterans seeking benefits from any agency or department of the State of Oregon or federal government, without any charge, fee or compensation. [Amended by 1993 c.223 Â§9]

MISCELLANEOUS VETERANSÂ BENEFITS

Â Â Â Â Â  408.440 Land of enlisted person exempt from foreclosure and judicial sale during war. No suit or action shall be commenced or maintained, during the period provided for in this section, to foreclose any mortgage upon real property, or to collect the debt secured thereby, if the land covered by the mortgage is owned, wholly or in part, by an enlisted person in the Army or Navy of the United States, who enlisted therein in the volunteer forces or who enlisted in the National Guard of the United States and of the State of Oregon and the organization of the enlisted person was called into the service of the United States. The lands of any such soldier or sailor shall be exempt from judicial sale for the satisfaction of any judgment during the period provided for in this section. This moratorium shall extend only during the period of actual service in the army or navy forces of the
United States
, and in no case shall begin prior to the day on which the Congress of the
United States
declares war, nor continue after 60 days subsequent to the conclusion of such war. All statutes of limitation in effect in this state shall be suspended during the period described in this section, as to such mortgages, debts and judgments.

Â Â Â Â Â  408.450 Duty to pay fees during military duty. No person in the military or naval service of the United States, or any auxiliary corps thereof, while exercising any privilege in this state by virtue of having paid an annual license or privilege fee to any state board or commission for the right to practice a profession or engage in a trade, shall lose such privilege because of failure to pay any such fee for any subsequent year during the period the person is in such service, unless dishonorably discharged therefrom. Upon being discharged from such service under honorable conditions and upon written application within 60 days of such discharge, every such person shall be restored to former status with respect to any such privilege without the necessity of paying the then current license fee.

Â Â Â Â Â  408.460 Certain claims payable out of General Fund. Lawful claims payable from the Memorial Fund, 116th Engineers, or the fund entitled Unclaimed Back Pay Due Second Oregon Volunteers, shall be paid, upon approval of the Adjutant General, from the General Fund.

Â Â Â Â Â  408.470 Persons entitled to interment in Spanish War VeteransÂ plot. All honorably discharged soldiers, sailors and marines who served in the forces of the United States during the Spanish War or Philippine Insurrection at any time between April 23, 1898, and July 4, 1902, who are now deceased or may hereafter die in Oregon or who being residents of Oregon die outside of Oregon, may be interred in the burial plot established pursuant to sections 1 to 3, chapter 72, Oregon Laws 1911.

Â Â Â Â Â  408.480 Care of veterans ineligible for federal home. In case of the establishment of a national soldiersÂ home or branch thereof at or near Roseburg, Douglas County, Oregon, and any persons lawfully entitled prior to February 26, 1931, to be cared for in the Oregon State SoldiersÂ Home formerly located at that location and not to be cared for in said national soldiersÂ home or branch thereof, then the Department of Human Services shall have authority to enter into contract with the United States Government for the care of such persons in such home.

Â Â Â Â Â  408.490 Purchase of
United States
flags for placement on veteransÂ graves. The county court or board of county commissioners of each county is authorized annually to budget and pay such amount of money as it may deem reasonable for the purpose of purchasing flags of the United States for placement, by any nationally chartered organization or organizations of war veterans, annually on or prior to Memorial Day, upon the graves of deceased war veterans of the United States who are interred within the county. [1953 c.355 Â§1]

Â Â Â Â Â  408.500
Oregon
VeteransÂ Emergency Financial Assistance Program; rules. (1) The Oregon VeteransÂ Emergency Financial Assistance Program is created.

Â Â Â Â Â  (2) The purpose of the program is to provide emergency financial assistance to
Oregon
veterans and their immediate families for needs that include but are not limited to:

Â Â Â Â Â  (a) Emergency or temporary housing and related housing expenses, such as expenses for utilities, insurance, house repairs, rent assistance or food;

Â Â Â Â Â  (b) Emergency medical or dental expenses;

Â Â Â Â Â  (c) Emergency transportation;

Â Â Â Â Â  (d) Expenses related to starting a business, such as business licenses or occupational licenses;

Â Â Â Â Â  (e) Temporary income after military discharge; and

Â Â Â Â Â  (f) Legal assistance.

Â Â Â Â Â  (3) The Department of VeteransÂ Affairs shall administer the program created under subsection (1) of this section and shall adopt rules implementing the program, including but not limited to establishing procedures for applying for emergency financial assistance and criteria for determining eligibility to receive emergency financial assistance.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂImmediate familyÂ means a spouse, unremarried surviving spouse, child or stepchild.

Â Â Â Â Â  (b) ÂVeteranÂ means:

Â Â Â Â Â  (A) A veteran as defined in ORS 408.225;

Â Â Â Â Â  (B) A person who is a member of the Oregon National Guard who has been demobilized after serving on federal active duty for more than 30 days; or

Â Â Â Â Â  (C) A person who is an
Oregon
resident, is a member of the Reserves and has been demobilized after serving on federal active duty for more than 30 days. [2005 c.831 Â§6; 2007 c.42 Â§1]

Â Â Â Â Â  Note: 408.500 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 408 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  408.510 [Amended by 1993 c.795 Â§8; renumbered 408.390 in 1999]

Â Â Â Â Â  408.520 [Renumbered 408.393 in 1999]

Â Â Â Â Â  408.530 [Renumbered 408.395 in 1999]

USE OF PUBLIC FACILITIES BY VETERANSÂ ORGANIZATIONS

Â Â Â Â Â  408.540 Use of buildings by veteransÂ organizations. All buildings acquired or constructed by county courts pursuant to chapter 595, Oregon Laws 1947, shall be made available for the use of any veteransÂ organizations and their auxiliaries located in the city, town or community where any such building is located.

Â Â Â Â Â  408.550 [Repealed by 1961 c.454 Â§213]

Â Â Â Â Â  408.560 Use of public buildings for meetings of veteransÂ and auxiliary organizations. In counties where there is no armory belonging to or under control of state authority, the county courts or boards of county commissioners, upon written application of the commander or president of any organized unit of war veterans or its auxiliary, shall allow its unit organized in such county, free of cost, to occupy a portion of the courthouse or any other public building, when such occupancy does not materially interfere with occupancy of the building for the original purposes for which it was intended. [Amended by 1961 c.454 Â§210]

VETERANS WITH MENTAL ILLNESS

Â Â Â Â Â  408.570 Commitment of veterans with mental illness to federal veterans facility. When a veteran who has been adjudged mentally ill is eligible for treatment in a United States veterans facility and commitment is necessary for the proper care and treatment of such veteran, the Department of Human Services or community mental health and developmental disabilities program director, as provided under ORS 426.060, may, upon receipt of a certificate of eligibility from the United States Department of Veterans Affairs, assign the person to the United States Department of Veterans Affairs for care, custody and treatment in a United States veterans facility. Upon admission to any such facility, the veteran shall be subject to the rules and regulations of the United States Department of Veterans Affairs and provisions of ORS 426.060 to 426.395 and related rules and regulations of the Department of Human Services. The chief officer of such facility shall be vested with the same powers exercised by superintendents of state hospitals for persons with mental illness within this state with reference to the retention, transfer, trial visit or discharge of the veteran so assigned. The commitment of a veteran to a veterans facility within this state by a court of another state under a similar provision of law has the same force and effect as if the veteran was committed to a veterans facility within that other state. [Amended by 1975 c.690 Â§26; 1991 c.67 Â§100; 2007 c.70 Â§160]

Â Â Â Â Â  408.580 Transfer of veterans with mental illness from state to federal hospitals. Upon receipt of a certificate of eligibility and available facilities, the Department of Human Services may cause to be transferred any veteran from any facility to which the veteran has been assigned to a
United States
veterans facility. No veteran under sentence by any court, or committed by any court after having been charged with any crime and acquitted on the ground of mental disease or defect, may be transferred without an order of such court authorizing the transfer. Whenever any veteran, not a convict, has been committed by order of a court and is transferred as provided in this section, the order of commitment shall be held to apply to the facility to which the veteran is transferred as to any other facility to which the veteran could be assigned or transferred under ORS 426.060. [Amended by 1975 c.690 Â§27]

Â Â Â Â Â  408.590 [Repealed by 1963 c.540 Â§8]

BENEFITS TO INDIGENT VETERANS

Â Â Â Â Â  408.710 Indigent war veteran defined; effect of property ownership. (1) As used in ORS 408.710 to 408.750, Âindigent war veteranÂ means any war veteran who is without means of procuring the necessities of life.

Â Â Â Â Â  (2) No person shall be deprived of the benefits provided for in ORS 408.720 to 408.750 by reason of the fact that the person owns property which is not of such a character that it may be used to give assistance to the person, or owns a home which is not disproportionate to the needs of such veteran and family. No person shall be deprived of such benefits until the person has ceased to be domiciled in the county for a period of one year.

Â Â Â Â Â  408.720 Tax levy to finance activities of veteransÂ service officer; use of proceeds; use of county general funds. (1) Except as provided in subsection (3) of this section, in addition to the taxes now authorized to be levied by law, a county governing body may levy in each year a tax not exceeding one-eightieth of one percent (0.000125) of the real market value of all taxable property within the county, computed in accordance with ORS 308.207. The tax shall be levied and collected in the same manner as other county taxes and is subject to the limits set forth in ORS 310.150.

Â Â Â Â Â  (2) The taxes collected shall be set apart in the county treasury as a special fund for the purpose of financing the employment and the activities of the service officer appointed under ORS 408.410. If an unobligated balance remains in the special fund at the end of a fiscal year, the unobligated balance may be carried forward to the next fiscal year and expended for the purposes described in this subsection.

Â Â Â Â Â  (3) A county governing body need not levy the tax authorized under subsection (1) of this section in any fiscal year when, at the beginning of the fiscal year, the unobligated balance in the special fund described in subsection (2) of this section is sufficient to finance the employment and activities of the service officer for the entire fiscal year.

Â Â Â Â Â  (4) If the unobligated balance in the special fund at the beginning of a fiscal year is not sufficient to finance the employment and activities of the service officer for the entire fiscal year or if the levy authorized by subsection (1) of this section is not made by a county governing body for any year for the objects specified in subsection (2) of this section, all expenses incurred under ORS 408.410 and 408.720 to 408.750 shall be paid from the general funds in the treasury of the county the same as though such levy had been duly made. [Amended by 1963 c.9 Â§24; 1991 c.459 Â§398; 1995 c.557 Â§2]

Â Â Â Â Â  408.730 Procedure when indigent veterans are cared for by veterans organizations. (1) The commander or executive head of any veterans organization organized under a charter issued by an Act of Congress, proposing to undertake the relief provided for in ORS 408.720, shall file with the county clerk of the county in which the veterans organization may be situated, the names of its commander or executive head and its relief committee, if any. The commander or executive head shall also file a notice in writing that such veterans organization will undertake the relief of the indigent persons provided for in ORS 408.720, and by the fourth Monday in January of each year shall file with the county clerk a similar notice, and render and file a detailed statement of the relief furnished during the preceding year, including the amount thereof, the names of the persons to whom furnished and on whose recommendation, and such other facts and suggestions as are deemed material.

Â Â Â Â Â  (2) The commander or executive head shall also file a bond, with one or more sureties, to be approved by the county court or judge thereof, or board of county commissioners, in a sum not less than $100 and not more than $1,000. The amount of the bond shall be fixed by the court, judge or board. It shall run to the county, and be conditioned by stating that if said commander or executive head faithfully applies all funds that come into the hands of the commander or executive head for that purpose, to the relief of the indigent persons named in ORS 408.720, it is void. If the bond is enforced there shall be recovered from the principal and sureties thereon the amount which is found to be misappropriated, which shall be paid into the county treasury.

Â Â Â Â Â  (3) If the county operates on a fiscal year ending on June 30, the notice, statement and bond required by this section may be filed on the fourth Monday in July of each year rather than on the fourth Monday of January. If the statement required by subsection (1) of this section is filed at the time provided in this subsection, this statement shall cover the preceding fiscal year.

Â Â Â Â Â  (4) On the approval and filing of the bond, and on the recommendation of the relief committee of any such veterans organization, orders shall be drawn in favor of the commander or executive head in the same manner as orders are now drawn for the relief of the poor. The orders shall designate thereon the names of the persons for whom the relief is intended and, in like manner, a sum not exceeding $100 may be drawn to pay the funeral expenses of an indigent war veteran, and the indigent wives, widows and the minor children of such war veterans. [Amended by 1955 c.56 Â§1]

Â Â Â Â Â  408.740 Appointment and duties of county veteransÂ relief officer. The relief fund may be disbursed by an officer to be appointed by the county court or board of county commissioners. The commanders or executive heads of the various veterans organizations shall constitute an advisory board to consult and advise with the court or board relative to administration and disbursement of the fund. Such officer shall investigate all requests for relief, and no warrant shall be paid from the fund except upon the order of such officer. The officer shall give such bond as may be required and approved by the court or board, and may be removed at any time by the court or board. If any vacancy occurs in such office, the court or board shall appoint a successor to such officer. Such officer shall be paid a salary from funds of the county other than the relief fund, to be fixed by the court or board, and audited and paid in the manner that county officers are paid, as provided by law.

Â Â Â Â Â  408.750 When county court must aid veterans; necessity of veterans organizationÂs consent before sending veterans to poorhouse. (1) If there is no war veterans organization within any county in this state, the county judge thereof shall undertake the relief provided for in ORS 408.720.

Â Â Â Â Â  (2) The county judge in a county in which there is a war veterans organization, shall not send to the county poorhouse any person for whom relief is provided by ORS 408.720, without first obtaining the consent of the organizationÂs commander or executive head. All the indigent persons named in ORS 408.720 shall be provided for, so far as practicable, at their homes.

_______________



Chapter 409

TITLE 34

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

Chapter     409.     Department of Human Services

410.     Senior and Disability Services

411.     Adult and Family Services; Public Assistance

412.     Temporary Assistance for Needy Families

414.     Medical Assistance

416.     Recovery of Aid and Support

417.     Interstate Compacts on Juveniles and Children; Children and Family Services

418.     Child Welfare Services

419A.  Juvenile Code: General Provisions and Definitions

419B.  Juvenile Code: Dependency

419C.  Juvenile Code: Delinquency

420.     Youth Correction Facilities;
Youth
Care
Centers

420A.
Oregon
Youth Authority; Youth Correction Facilities

421.     Department of Corrections Institutions; Compacts

423.     Corrections and Crime Control Administration and Programs

_______________

Chapter 409  Department of Human Services

2007 EDITION

DEPARTMENT OF HUMAN SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

DEPARTMENT OF HUMAN SERVICES

(Generally)

409.010     Department of Human Services; duties; personnel

409.025     Definitions for 409.025 and 409.027

409.027     Abuse and neglect reports; rules

409.040     Federal law supersedes state law

409.050     Rules

409.055     Copies of rules to be available in local offices; availability for inspection

409.060     Department of Human Services Account

409.070     Department of Human Services Special Checking Account; petty cash fund

409.075     Volunteer Emergency Services Fund

409.080     Combination or elimination of accounts

409.093     Policy on incorporation of family support policies

409.096     Plan for incorporating family support consultants; development of protocol and training

(Director, Deputy, Assistant Directors)

409.100     Director; appointment; confirmation; salary and expenses

409.110     Authority of director; grants

409.120     Delegation of authority of director

409.130     Deputy director; assistant directors

409.140     Assistant director as appointing authority; assignment of employees by director

409.150     Deputy director and assistant directors in unclassified service; other employees; expenses

409.160     Information from personnel within department

409.180     Consolidation of internal audit units

(Child Welfare Services)

409.185     Standards and procedures for child protective services

409.192     Policy on internal review of department decisions

409.194     Establishment of review process; sensitive review committee; rules

409.220     Services relating to prevention, control and treatment of incest and sexual abuse; fees; rules

409.225     Confidentiality of child welfare records, files, papers and communications; when disclosure required

409.230     Disclosure of information in department reports and other materials; immunities

409.240     Payment of expenses; rules

409.250     Revolving fund

409.260     Services to Children and Families Account

(Sexual
Assault
Crisis Centers
and Crisis Lines)

409.270     Definitions for ORS 409.273 to 409.285

409.273     Funding of sexual assault crisis centers and crisis lines; rulemaking

409.276     Standards for sexual assault crisis centers

409.279     Application for grants; notification of final action on application

409.282     Services provided by sexual assault crisis centers and crisis lines

409.285     Sexual Assault Victims Fund

(Family Violence Prevention Programs)

409.290     Definitions for ORS 409.290 to 409.300

409.292     Funding of programs relating to family violence; rulemaking

409.294     Standards for shelter homes and safe houses

409.296     Application for grants; notification of final action on application

409.298     Services provided by shelter homes, safe houses and crisis lines

409.300     Domestic Violence Fund

409.304     Limitation on administrative expenses

HEALTH-RELATED PROFESSIONAL LICENSING BOARDS

409.310     Policy regarding health-related professional licensing boards

409.320     Functions of director

409.330     Director as ex officio member of certain boards

VOLUNTEER PROGRAM

409.360     Authorization to establish volunteer program; volunteer as agent of state; rules

409.365     Department of Human Services Volunteer Program Donated Fund Account

ALCOHOL AND DRUG ABUSE PROGRAMS

409.410     Alcohol and Drug Abuse Programs; duties of director; rules

409.420     Other duties of director

409.425     Inhalant abuse; education resources

GAMBLING ADDICTION PROGRAMS

409.430     Gambling addiction programs; advisory committee

409.435     Problem Gambling Treatment Fund

RESPITE CARE PROGRAM

409.450     Definitions for ORS 409.450 to 409.478

409.454     Legislative findings on respite care

409.458     Oregon Lifespan Respite Care Program established; duties

409.462     Community programs; criteria; administrator of program; advisory council

409.466     Community program duties; advisory committee

409.470     Description of respite care services

409.474     Rules

409.478     Use of funds appropriated to program

PAIN MANAGEMENT COMMISSION

409.500     Pain Management Commission established; duties; staffing

409.510     Additional duties of commission

409.520     Membership of Pain Management Commission

409.530     Selection of chairperson and vice chairperson; requirements for commission meetings

409.540     Pain Management Fund established

409.550     Acceptance of contributions

409.560     Pain management education required of certain licensed health care professionals; duties of Oregon Medical Board; rules

409.565     Completion of pain management education program

409.570     Rules

WOMEN, INFANTS AND CHILDREN PROGRAM

409.600     Women, Infants and Children Program; rulemaking; civil penalties; rules

CHILD CARE SERVICES

409.610     Legislative goal

HEALTH CARE INTERPRETERS

409.615     Definitions for ORS 409.615 to 409.623

409.617     Legislative findings and policy on health care interpreters

409.619
Oregon
Council on Health Care Interpreters

409.621     Testing, qualification and certification standards for health care interpreters

409.623     Rules on procedures for testing, qualification and certification of health care interpreters; fees

409.625     Moneys received credited to Department of Human Services Account

JOB REFERRALS

409.710     Certain job referrals prohibited; eligibility not conditioned on employment at workplace involved in labor dispute

MISCELLANEOUS

409.720     Emergency planning; rules

409.740     Information provided to retired physicians and health care providers

409.742     Disclosure of information pertaining to cremated remains

409.745     Physician Visa Waiver Program; rules; fees

409.747     Setoff of liquidated debts

409.750     State goal to eliminate or alleviate poverty

HOSPITAL TAXES

(Temporary provisions relating to hospital taxes are compiled as notes following ORS 409.750)

LONG TERM CARE FACILITY TAXES

(Temporary provisions relating to long term care facility taxes are compiled as notes following ORS 409.750)

MEDICAID MANAGED CARE TAXES

(Temporary provisions relating to Medicaid managed care taxes are compiled as notes following ORS 409.750)

DEPARTMENT OF HUMAN SERVICES

(Generally)

409.010 Department of Human Services; duties; personnel. (1) The Department of Human Services is created.

(2) The department is responsible for the delivery and administration of programs and services relating to:

(a) Children and families, including but not limited to child protective services, foster care, residential care for children and adoption services;

(b) Elderly persons and persons with disabilities, including but not limited to social, health and protective services and promotion of hiring of otherwise qualified persons who are certifiably disabled;

(c) Persons who, as a result of the persons or the persons familys economic, social or health condition, require financial assistance, institutional care, rehabilitation or other social and health services;

(d) Health and health-related affairs, including but not limited to medical assistance and services, public health services, migrant health services, licensing of health facilities and coordination of the activities of professional and occupational licensing boards;

(e) Mental health and developmental disabilities;

(f) Vocational rehabilitation for individuals with disabilities;

(g) Alcohol abuse, drug abuse, addiction and chemical dependency problems;

(h) Licensing and regulation of individuals, facilities and programs providing health and human services, in accordance with the provisions of state and federal law; and

(i) Any other health and human service programs and functions delegated to the department by or in accordance with the provisions of state and federal law.

(3) The department shall be the recipient of all federal funds paid or to be paid to the state to enable the state to provide the programs and services assigned to the department.

(4)(a) All personnel of the department, including those engaged in the administration of vocational rehabilitation programs, public assistance programs and services to families or children in compliance with the federal Social Security laws, shall be subject to the merit system prescribed in the State Personnel Relations Law. For purposes of the State Personnel Relations Law, the department is the appointing authority of all employees in the department.

(b) The Director of Human Services, in conformity with the State Personnel Relations Law, may appoint and employ such personnel as may be necessary for the department, and may appoint and fix the compensation of all assistants and employees of the department.

(c) The director may authorize reimbursement of such expenses as are approved by the department and incurred by assistants and employees of the department, and by volunteers or other persons not employed by the department, in carrying out duties assigned or authorized by the department.

(5) The director may designate employees to be custodians of records within any of the organizational units of the department, and persons so designated shall have the duties and powers of custodians of public records as prescribed by law. Such designation shall be in writing and notice thereof shall be filed in the office of the Secretary of State, with the director and in the organizational unit to which the authorization applies. [Formerly 184.750; 1993 c.344 §1; 1999 c.421 §1; 2001 c.900 §5; 2007 c.70 §161]

409.015 [1993 c.674 §11; repealed by 1997 c.753 §20]

409.020 [Formerly 184.785; 1993 c.798 §48; repealed by 1997 c.704 §10a (409.021 enacted in lieu of 409.020)]

409.021 [1997 c.704 §10b (enacted in lieu of 409.020); 1999 c.1095 §2; repealed by 2003 c.73 §60]

409.025 Definitions for 409.025 and 409.027. As used in this section and ORS 409.027:

(1) Abuse and neglect report means a report retained by the Department of Human Services in accordance with ORS 124.085, 419B.030 or 430.757 or a similar report filed in another state.

(2) Care means treatment, education, training, instruction, placement services, recreational opportunities or case management, supervision of such services for clients of the department or department administration and support services for clients.

(3) Subject individual means a person who is:

(a) Employed or who seeks to be employed by the department to provide care;

(b) A volunteer or who seeks to be a volunteer to provide care on behalf of the department; or

(c) Providing care or who seeks to provide care on behalf of the department or another person. [2007 c.444 §1]

409.027 Abuse and neglect reports; rules. (1) The Department of Human Services may use abuse and neglect reports maintained by the department for the purpose of providing protective services or screening subject individuals.

(2) The department shall adopt rules to carry out the provisions of subsection (1) of this section.

(3) The rules adopted in subsection (2) of this section may include:

(a) Notice and opportunity for due process for a department employee found to be unfit; and

(b) Notice and opportunity for hearing in accordance with ORS chapter 183 for a subject individual described in ORS 409.025 (3)(c).

(4) Reports maintained under this section are confidential and may not be disclosed for any purpose other than in accordance with this section or any other provision of law. [2007 c.444 §2]

Note: Sections 3 and 5, chapter 444, Oregon Laws 2007, provide:

Sec. 3. (1) The Department of Human Services shall convene a committee consisting of employees of the department and representatives of entities that provide care on behalf of the department to develop recommendations to the department for the use of abuse and neglect reports to screen:

(a) Persons who are licensed, certified, registered or otherwise regulated by the department to provide care; and

(b) Employees of persons described in paragraph (a) of this subsection.

(2) The recommendations of the committee under subsection (1) of this section shall include, but not be limited to:

(a) A process for the use of abuse and neglect reports in determining the fitness of individuals described in subsection (1)(a) and (b) of this section to provide care;

(b) Detailed information about securing the resources for a data system to collect and maintain all abuse and neglect reports;

(c) Identification of the resources necessary to implement the recommendations; and

(d) A schedule for implementing the recommendations.

(3) The department may present a proposal based on the recommendations of the committee, the implementation plan and a supporting budget request to the Seventy-fifth Legislative Assembly. [2007 c.444 §3]

Sec. 5. Section 3 of this 2007 Act is repealed July 1, 2009. [2007 c.444 §5]

409.030 [1991 c.697 §2; repealed by 1993 c.344 §49]

409.040 Federal law supersedes state law. (1) To the extent that there is any conflict between chapter 319, Oregon Laws 1971, and any federal law referred to or to be administered under chapter 319, Oregon Laws 1971, the federal law in effect on June 8, 1971, is controlling.

(2) In all cases where federally granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 409.010, 409.060, 409.070, 409.093 to 409.160, 411.060 and this subsection. [Formerly 184.780]

Note: Legislative Counsel has substituted chapter 319, Oregon Laws 1971, for the words this Act in section 9, chapter 319, Oregon Laws 1971, compiled as 409.040 (formerly 184.780). Specific ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1971 Comparative Section Table located in Volume 20 of ORS.

409.050 Rules. (1) Pursuant to ORS chapter 183, the Director of Human Services may adopt such administrative rules as the director considers necessary to carry out the functions of the Department of Human Services.

(2) Notwithstanding any other provision of law, the director by order may delegate authority under subsection (1) of this section to such extent as the director considers proper to assistant directors of the department. [Formerly 184.787; 2005 c.22 §271]

409.055 Copies of rules to be available in local offices; availability for inspection. The Department of Human Services shall maintain in each of its local offices copies of its rules and regulations that the department is required to file with the Secretary of State. Copies of the rules and regulations shall be available for public use and inspection during regular business hours and shall be compiled and indexed in a manner that will facilitate their use. [2001 c.900 §7]

409.060 Department of Human Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Department of Human Services Account. All moneys in this account are appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the account and all appropriations for the account are subject to allotment control by the Oregon Department of Administrative Services.

(2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the account. The records shall indicate by separate cumulative accounts the source from which the moneys were derived and the individual activity or program against which each withdrawal is charged.

(3) The unobligated balance in the account on June 30 of each odd-numbered year shall be determined by the department as of September 30 next following, and certified to the Oregon Department of Administrative Services. Unless otherwise provided by law or action of the Emergency Board, the amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [Formerly 184.795; 1999 c.421 §2]

409.070 Department of Human Services Special Checking Account; petty cash fund. (1) There is established a Department of Human Services Special Checking Account in the State Treasury. Upon the written request of the Director of Human Services, the Oregon Department of Administrative Services shall draw payments in favor of the Department of Human Services to be charged against appropriations and other moneys available to the Department of Human Services in the same manner as other claims against the state, as provided in ORS chapter 293. All such payments shall be deposited in the special checking account and may be disbursed by check or other means acceptable to the State Treasurer.

(2) The special checking account may be used for the purpose of paying the administrative expenses of programs and services as assigned to the Department of Human Services by law, including the payment of expenses to be reimbursed by the federal government.

(3) In addition to the authority provided in ORS 293.180, the Department of Human Services may establish petty cash funds out of the special checking account or any account established in the State Treasury for the department. Small cash disbursements to pay the expenses of the department may be made from a petty cash fund. Periodically, the department shall request reimbursement for disbursements made from a petty cash fund. Upon receipt of a reimbursement payment from an appropriate account, the department shall use the payment to reimburse the petty cash fund. [Formerly 184.800; 1999 c.421 §3; 1999 c.829 §2; 2001 c.900 §62]

409.075 Volunteer Emergency Services Fund. (1) There is established a Volunteer Emergency Services Fund in the State Treasury. The amount of the fund shall not exceed the aggregate sum of $10,000.

(2) The fund may be used to pay for purchases, by check or other acceptable means, necessary to assist clients of the Department of Human Services with emergency circumstances that qualify such clients for assistance from the fund.

(3) Claims for reimbursement of moneys paid from the Volunteer Emergency Services Fund shall be submitted to the Department of Human Services and the Oregon Department of Administrative Services for approval. When the claims have been approved, the Oregon Department of Administrative Services shall draw a warrant or make an electronic transfer in favor of the Department of Human Services to be charged to the appropriate fund or account to reimburse the Volunteer Emergency Services Fund. [1999 c.829 §3]

409.080 Combination or elimination of accounts. Notwithstanding any other law, the Department of Human Services may, with the approval of the Oregon Department of Administrative Services and the State Treasurer, combine or eliminate any accounts that are established in statute within the authority of the Department of Human Services when the Department of Human Services determines that economy and efficiency in operations can be obtained and that the combination or elimination of accounts does not substantially alter the intent of the authorizing statutes. When accounts are combined, the Department of Human Services retains the authority granted by the statutes establishing the accounts. [1999 c.829 §4; 2001 c.900 §63]

409.093 Policy on incorporation of family support policies. It shall be the policy of the Department of Human Services to incorporate the family support policies under ORS 417.340 to 417.348 into staff training and information given to the general public. [1995 c.486 §2; 2001 c.900 §244]

409.096 Plan for incorporating family support consultants; development of protocol and training. (1) The Department of Human Services shall develop a plan for incorporating family support consultants into a percentage of cases managed within the department. The consultants shall work directly with families to develop support in a manner consistent with the family support policies under ORS 417.340 to 417.348 and 417.349.

(2) The department shall consult with the Family Support Advisory Council established under ORS 417.346, to develop protocol and training consistent with the family support policies under ORS 417.340 to 417.348 and 417.349. [1995 c.486 §3; 2001 c.900 §245]

(Director, Deputy, Assistant Directors)

409.100 Director; appointment; confirmation; salary and expenses. (1) The Department of Human Services shall be under the supervision and control of the Director of Human Services, who is responsible for providing for programs for the delivery to the public of the services assigned to the department by ORS 409.010 or otherwise, and for undertaking long-range planning necessary for the effective and efficient delivery of these services.

(2) The Governor shall appoint the director. The director may be removed at any time at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

(3) The director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties. [Formerly 184.755; 1999 c.421 §§4,5]

409.110 Authority of director; grants. (1) The Director of Human Services, consistent with any federal requirements and with the prior consent of the Governor:

(a) May cause the organizational units within the Department of Human Services to make joint use of the personnel, resources, information and facilities available within the department;

(b) May combine or transfer components of organizational units within the department; and

(c) May organize and reorganize the department in the manner the director considers necessary to properly conduct the work of the department consistent with federal requirements and after consultation with parties affected by such change, including but not limited to service providers, advisory committees and county governments.

(2) The director may make financial grants to local units of government, nonprofit organizations and individuals from funds appropriated by the Legislative Assembly to carry out the departments responsibilities. [Formerly 184.770; 1999 c.421 §6; 2001 c.900 §64]

409.120 Delegation of authority of director. (1) The Director of Human Services may delegate to any of the officers and employees of the department the exercise or discharge in the directors name of any power, duty or function of whatever character vested in or imposed upon the director by law. However, all such delegations of a continuing nature involving provision for services performed by the department may be exercised by an officer or employee of the department only when specifically designated in writing by the director to do so.

(2) The official act of any person acting in the directors name and by the directors authority pursuant to subsection (1) of this section shall be considered an official act of the director. [Formerly 184.773]

409.130 Deputy director; assistant directors. (1) The Director of Human Services may appoint a deputy director, whose appointment is subject to approval by the Governor and who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

(2) The director may appoint assistant directors as necessary to carry out the responsibilities of the Department of Human Services. The appointment of each assistant director is subject to approval by the Governor. An assistant director serves at the pleasure of the director. [Formerly 184.760; 1999 c.421 §7; 2001 c.900 §65]

409.140 Assistant director as appointing authority; assignment of employees by director. (1) For purposes of the State Personnel Relations Law, each assistant director appointed under ORS 409.130, and any other officer specifically designated by law, is considered to be the appointing authority with respect to officers and employees under the supervision of the assistant director or other officer, and ORS 240.400 applies to each such appointing authority.

(2) Notwithstanding subsection (1) of this section, the Director of Human Services at any time may assign an employee from one position to another position in the same class or rank within the department. Upon making such an assignment or transfer, the director forthwith shall give written notice of the action to the Administrator of the Personnel Division. ORS 240.400 applies to the power vested in the director under this subsection. [Formerly 184.767; 2003 c.14 §172]

409.150 Deputy director and assistant directors in unclassified service; other employees; expenses. The deputy director and any assistant directors appointed under ORS 409.130 shall be in the unclassified service of the state. With the approval of the Director of Human Services, each assistant director may appoint deputies and principal assistants as necessary to conduct the work of the department. Notwithstanding ORS 240.205, deputies and principal assistants appointed by an assistant director shall be in the unclassified service of the state and shall serve at the pleasure of the director. In addition to their salaries, they shall, subject to the limitations otherwise provided by law, be reimbursed for all expenses actually and necessarily incurred in the performance of official duties. [Formerly 184.765; 2001 c.900 §66; 2007 c.307 §2]

409.160 Information from personnel within department. (1) The Director of Human Services shall require from the personnel within the department such information, reports and documentation, as the director, in the discretion of the director, determines will be necessary to enable the director to:

(a) Execute responsibilities pursuant to law.

(b) Develop and report to the Governor from time to time on legislative, budgetary and administrative programs to accomplish comprehensive, long-range, coordinated planning and policy formulation in the matters of public interest related to the department.

(c) File with the Oregon Department of Administrative Services, for purposes of ORS 291.208, a budget report for the department.

(2) Where such information, reports or documentation is confidential in the hands of departmental personnel, it shall be confidential in the hands of the director. [Formerly 184.775; 2001 c.900 §67]

409.180 Consolidation of internal audit units. The Director of Human Services may consolidate the internal audits units within the Department of Human Services into an office of audits within the directors office, in order to achieve a higher level of independence and economy of management. [1991 c.321 §1]

(Child Welfare Services)

409.185 Standards and procedures for child protective services. (1) The Director of Human Services shall oversee the development of standards and procedures for assessment, investigation and enforcement of child protective services.

(2)(a) The Department of Human Services shall take action to implement the provision of child protective services as outlined in ORS 417.705 to 417.801 and 419A.170 and based on the recommendations in the 1992 Oregon Child Protective Services Performance Study published by the
University
of
Southern Maine
.

(b) In all substantiated cases of child abuse and neglect, the role of the department is to complete a comprehensive family assessment of risk of abuse or neglect, or both, assess service needs and provide immediate protective services as necessary.

(c) The department shall provide remedial services needed to ensure the safety of the child.

(d) In all cases of child abuse and neglect for which a criminal investigation is conducted, the role of law enforcement agencies is to provide a legally sound, child sensitive investigation of whether abuse or neglect or both have occurred and to gather other evidence and perform other responsibilities in accordance with interagency agreements.

(e) The department and law enforcement agencies shall conduct the investigation and assessment concurrently, based upon the protocols and procedures of the county multidisciplinary child abuse team in each jurisdiction.

(f) When the department and law enforcement agencies conduct a joint investigation and assessment, the activities of the department and agencies are to be clearly differentiated by the protocols of the county multidisciplinary child abuse team.

(g) Nothing in this subsection is intended to be inconsistent with ORS 418.702, 418.747 and 418.748 and ORS chapter 419B.

(h) In all cases of child abuse for which an investigation is conducted, the department shall provide a childs parent, guardian or caregiver with a clear written explanation of the investigation process, the court hearing process and the rights of the parent, guardian or caregiver in the abuse investigation and in the court proceedings related to the abuse investigation.

(3) Upon receipt of a recommendation of the Childrens Advocate under ORS 417.815 (2)(e), the department shall implement the recommendation or give the Childrens Advocate written notice of an intent not to implement the recommendation. [1993 c.676 §11; 1995 c.79 §397; 1997 c.130 §4; 1997 c.249 §126; 2001 c.900 §68; 2003 c.591 §7; 2005 c.499 §1; 2005 c.562 §24]

409.190 [1993 c.676 §28(1); 1997 c.130 §5; repealed by 2001 c.900 §261]

409.192 Policy on internal review of department decisions. It is the policy of the State of
Oregon
to ensure the integrity of the child welfare system. To this end it is necessary to provide for a process to allow for appropriate internal review of decisions made by the Department of Human Services. The state therefore requires that:

(1) Citizens shall be guaranteed the right to review of the actions and conduct of the department.

(2) Citizens shall be provided with a single place to file complaints concerning the actions and conduct of the department and shall be entitled to a response to the complaint within a reasonable period of time.

(3) Citizens shall not be subjected to reprisal for complaining of an action or conduct of the department. [1997 c.873 §28]

409.194 Establishment of review process; sensitive review committee; rules. (1) The Department of Human Services shall adopt rules establishing a review process to carry out the policy expressed in ORS 409.192.

(2) If the actions and conduct of the department are being addressed in a judicial or administrative proceeding, the review required by subsection (1) of this section may not be commenced or shall be stayed pending resolution of the judicial or administrative proceeding.

(3) The Director of Human Services may convene a sensitive review committee for the purpose of reviewing the actions and conduct of the department.

(4)(a) The director may convene a sensitive review committee upon request of the President of the Senate or the Speaker of the House of Representatives.

(b) The President shall appoint at least one state Senator and the Speaker shall appoint at least one state Representative to serve on a sensitive review committee convened pursuant to paragraph (a) of this subsection. The President and the Speaker shall use reasonable efforts to ensure that the Senate, the House of Representatives and the majority and minority parties have balanced representation on the committee.

(c) If the director convenes a sensitive review committee pursuant to this subsection, upon completion of the review by the committee and no more than 180 days after receiving the request from the President or the Speaker, the director shall submit to the President and the Speaker a written report of the findings and conclusions of the committee. [1997 c.873 §29; 2007 c.236 §1]

409.210 [Formerly 184.805; repealed by 1993 c.676 §53]

409.220 Services relating to prevention, control and treatment of incest and sexual abuse; fees; rules. (1) The Department of Human Services may provide services related to the prevention, control and treatment of incest and sexual abuse. Those services include, but are not limited to, consultation, counseling, therapy and treatment programs for children who are the victims of incest and sex offenses, their families and the perpetrators of the incest or sex offense.

(2) When the services described in subsection (1) of this section are provided, the department may charge the perpetrator a fee not to exceed the cost of the services. The fee shall vary according to the service provided, and shall be determined and applied through rules adopted by the department.

(3) The amount of fees collected under subsection (2) of this section are continuously appropriated to the department and shall be used to provide the services described in subsection (1) of this section. [Formerly 184.807]

409.225 Confidentiality of child welfare records, files, papers and communications; when disclosure required. (1) In the interest of family privacy and for the protection of children, families and other recipients of services, the Department of Human Services shall not disclose or use the contents of any child welfare records, files, papers or communications that contain any information about an individual child, family or other recipient of services for purposes other than those directly connected with the administration of child welfare laws or unless required or authorized by ORS 419A.255 or 419B.035. The records, files, papers and communications are confidential and are not available for public inspection. General information, policy statements, statistical reports or similar compilations of data are not confidential unless such information is identified with an individual child, family or other recipient of services or protected by other provision of law.

(2) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose child welfare records:

(a) About a recipient of services, to the recipient if the recipient is 18 years of age or older or is legally emancipated, unless prohibited by court order;

(b) Regarding a specific individual if the individual gives written authorization to release confidential information;

(c) Concerning a child receiving services on a voluntary basis, to the childs parent or legal guardian;

(d) To the juvenile court in proceedings regarding the child; and

(e) Concerning a child who is or has been in the custody of the department, to the childs parent or legal guardian except:

(A) When the child objects; or

(B) If disclosure would be contrary to the best interests of any child or could be harmful to the person caring for the child.

(3) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose child welfare records, if in the best interests of the child, to:

(a) Treatment providers, foster parents, adoptive parents, school officials or other persons providing services to the child or family to the extent that such disclosure is necessary to provide services to the child or family; or

(b) A person designated as a member of a sensitive review committee convened by the Director of Human Services when the purpose of the committee is to determine whether the department acted appropriately and to make recommendations to the department regarding policy and practice.

(4) Any record disclosed under subsection (1), (2) or (3) of this section shall be kept confidential by the person or entity to whom the record is disclosed and shall be used only for the purpose for which disclosure was made.

(5) Unless exempt from disclosure under ORS chapter 192, when an adult who is the subject of information made confidential by subsection (1) of this section publicly reveals or causes to be revealed any significant part of the confidential matter or information, the protections afforded by subsection (1) of this section are presumed voluntarily waived and confidential information about the person making or causing the public disclosure, not already disclosed but related to the information made public, may be disclosed if disclosure is in the best interests of the child or necessary to the administration of the child welfare laws.

(6) Notwithstanding subsection (1) of this section, unless exempt from disclosure under ORS chapter 192, the department shall disclose information related to the departments activities and responsibilities in a case where child abuse or neglect has resulted in a child fatality or near fatality or where an adult has been charged with a crime related to child abuse or neglect.

(7) Notwithstanding subsections (2), (3), (5) and (6) of this section, ORS 192.501 (3) shall apply to investigatory information compiled for criminal law purposes that may be in the possession of the department.

(8) As used in this section, adult means a person who is 18 years of age or older. [1997 c.415 §1; 2001 c.900 §69]

409.230 Disclosure of information in department reports and other materials; immunities. (1) Information contained in Department of Human Services reports and other materials relating to a childs history and prognosis that, in the professional judgment of the person providing the information for the reports or other materials, indicates a clear and immediate danger to another person or to society shall be disclosed to the appropriate authority and the person or entity who is in danger from the child.

(2) An agency or a person who discloses information under subsection (1) of this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed for making the disclosure. The disclosure of information under this section does not make the information admissible in any court or administrative proceeding if it is not otherwise admissible. [1991 c.666 §2; 2001 c.900 §70]

409.240 Payment of expenses; rules. Warrants shall be drawn by the Oregon Department of Administrative Services in favor of the Department of Human Services for the aggregate amounts of the Department of Human Services expenses. The Department of Human Services shall deposit all such warrants in the State Treasury in a checking account in reimbursement of those expenses. The Department of Human Services may draw its checks on the State Treasury in favor of the persons, firms, corporations, associations or counties entitled thereto under such rules as it shall adopt so as to include in single combined payments for specified periods all moneys allotted to particular payees from various sources for the period. [Formerly 184.820]

409.250 Revolving fund. (1) On written request of the Department of Human Services, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $100,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks.

(2) The revolving fund may be used by the Department of Human Services to pay for travel expenses for employees of the department and for any consultants or advisers for whom payment of travel expenses is authorized by law, or advances therefor, or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

(3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the Department of Human Services and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [Formerly 184.810]

409.260 Services to Children and Families Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Services to Children and Families Account. All moneys in the Services to Children and Families Account are continuously appropriated to the Department of Human Services and shall be used by the department for the purposes authorized by law. The moneys in the Services to Children and Families Account are subject to allotment control by the Oregon Department of Administrative Services under ORS 291.232 to 291.260.

(2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Services to Children and Families Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(3) In addition to sources provided under other laws, the sources of revenues in the Services to Children and Families Account may include recoveries of the cost of care provided to clients, amounts paid to the Department of Human Services by other organizations and state agencies in support of the departments programs and activities and other moneys received by the department that are incidental to its operations. [Formerly 184.815; 1997 c.130 §6; 2005 c.755 §32]

(Sexual
Assault
Crisis Centers
and Crisis Lines)

409.270 Definitions for ORS 409.273 to 409.285. As used in ORS 409.273 to 409.285:

(1) Crisis line means an emergency telephone service staffed by persons who are trained to provide emergency peer counseling, information, referral and advocacy to victims of sexual offenses and their families.

(2) Director means the Director of Human Services. [1999 c.943 §2; 2001 c.900 §71]

409.273 Funding of sexual assault crisis centers and crisis lines; rulemaking. (1) The Director of Human Services may make grants to and enter into contracts with private nonprofit organizations that provide intervention and support services to victims of sexual offenses and their families. Grants or contracts under this subsection may be:

(a) For the funding of sexual assault crisis centers; and

(b) For the funding of crisis lines providing services to victims of sexual offenses and their families.

(2) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990:

(a) The director may by rule provide that the locations of premises utilized for sexual assault crisis centers shall be kept confidential.

(b) All information maintained by the sexual assault crisis center or crisis line relating to clients is confidential. Except for the names of clients, necessary information may be disclosed to the director. [1999 c.943 §3]

409.276 Standards for sexual assault crisis centers. The Director of Human Services shall establish minimum standards for sexual assault crisis centers receiving grants or other financial assistance under ORS 409.273. [1999 c.943 §4]

409.279 Application for grants; notification of final action on application. (1) A private nonprofit organization operating a sexual assault crisis center or crisis line may apply to the Director of Human Services for a grant under ORS 409.273. The organization must submit to the director, at the time of application:

(a) A statement of services provided;

(b) Proof of maintenance of accurate and complete financial records;

(c) Clearly defined written policies and procedures; and

(d) A list of members of the governing board.

(2) The director shall approve or reject applications within 60 days after receipt. The director shall mail written notification to the applicant no later than five working days following final action taken on the application.

(3) The director shall consider the geographic area of the state from which an application is submitted to the end that all areas of the state develop programs to deal with the victims of sexual offenses. [1999 c.943 §5]

409.282 Services provided by sexual assault crisis centers and crisis lines. Services provided by sexual assault crisis centers and crisis lines receiving grants or other financial assistance under ORS 409.273 shall be made accessible and available to all persons who reside in the area served who may need the services. If a sexual assault crisis center or crisis line receiving funds under ORS 409.273 is unable to provide necessary services to a client, it shall refer the client to alternative community resources. [1999 c.943 §6]

409.285 Sexual Assault Victims Fund. (1) There is established the Sexual Assault Victims Fund in the Services to Children and Families Account of the General Fund established under ORS 409.260.

(2) All moneys credited to the Sexual Assault Victims Fund are continuously appropriated for the purposes of ORS 409.273 to be expended by the Director of Human Services as provided in ORS 409.273. However, the director shall expend not more than five percent of such moneys for administrative costs of the Department of Human Services incurred under ORS 409.273. [1999 c.943 §7]

(Family Violence Prevention Programs)

409.290 Definitions for ORS 409.290 to 409.300. As used in ORS 409.290 to 409.300 unless the context requires otherwise:

(1) Crisis line means an emergency telephone service staffed by persons who are trained to provide emergency peer counseling, information, referral and advocacy to victims of domestic violence and their families.

(2) Director means the Director of Human Services.

(3) Family violence means the physical injury, sexual abuse or forced imprisonment, or threat thereof, of a person by another who is related by blood, marriage or intimate cohabitation at the present or has been related at some time in the past, to the extent that the persons health or welfare is harmed or threatened thereby, as determined in accordance with rules prescribed by the director.

(4) Safe house means a place of temporary refuge, offered on an as needed basis to victims of domestic violence and their families.

(5) Shelter home means a place of temporary refuge, offered on a 24-hour, seven-day per week basis to victims of domestic violence and their children. [Formerly 108.610]

409.292 Funding of programs relating to family violence; rulemaking. (1) The Director of Human Services may make grants to and enter into contracts with nonprofit private organizations or public agencies for programs and projects designed to prevent, identify and treat family violence. Grants or contracts under this subsection may be:

(a) For the funding of shelter homes for spouses and children who are or have experienced family violence including acquisition and maintenance of shelter homes;

(b) For the funding of crisis lines providing services to victims of domestic violence and their families;

(c) For the funding of safe houses for victims of domestic violence and their families; and

(d) For the development and establishment of programs for professional and paraprofessional personnel in the fields of social work, law enforcement, education, law, medicine and other relevant fields who are engaged in the field of the prevention, identification and treatment of family violence and training programs in methods of preventing family violence.

(2) The director shall not make a grant to any organization or agency under this section except on the condition that a local governmental unit or community organization provide matching moneys equal to 25 percent of the amount of the grant. The applying organization itself may contribute to or provide the required local matching funds. The value of in kind contributions and volunteer labor from the community may be computed and included as a part of the local matching requirement imposed by this subsection.

(3) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990:

(a) The director may by rule provide that the locations of premises utilized for shelter homes or other physical facilities in family violence programs and projects shall be kept confidential.

(b) All information maintained by the shelter home, safe house or crisis line relating to clients is confidential. However, crisis lines specifically funded to provide services for victims of child abuse are subject to the requirements of ORS 419B.005 to 419B.050. Except for the names of clients, necessary information may be disclosed to the director. [Formerly 108.620]

409.294 Standards for shelter homes and safe houses. The Director of Human Services shall establish minimum standards to insure that shelter homes and safe houses receiving grants under ORS 409.292 provide services meeting basic survival needs, including, but not limited to, food, clothing, housing, safety, security, client advocacy and counseling. [Formerly 108.630]

409.296 Application for grants; notification of final action on application. (1) A public agency or nonprofit private organization operating a shelter home or safe house may apply to the Director of Human Services for a grant under ORS 409.292. The agency or organization must submit to the director, at the time of application:

(a) A statement of services provided;

(b) Proof of maintenance of accurate and complete financial records;

(c) Assurance of compliance with local building, fire and health codes for existing structures;

(d) Clearly defined written intake and referral policies and procedures; and

(e) If operated by a private organization, a list of members of the governing board.

(2) The director shall approve or reject applications within 60 days after receipt. The director shall mail written notification to the applicant no later than five working days following final action taken on the application.

(3) The director shall consider the geographic area of the state from which an application is submitted to the end that all areas of the state develop programs to deal with domestic violence. [Formerly 108.640]

409.298 Services provided by shelter homes, safe houses and crisis lines. Services provided by shelter homes, safe houses and crisis lines receiving grants or other financial assistance under ORS 409.292 shall be made accessible and available to all persons who reside in the area served who may need the services. If a shelter home, safe house or crisis line receiving funds pursuant to ORS 409.292 to 409.300 is unable to provide necessary services to a client, it shall refer the client to alternative community resources. [Formerly 108.650]

409.300 Domestic Violence Fund. (1) There is established the Domestic Violence Fund in the Services to Children and Families Account of the General Fund established under ORS 409.260.

(2) All moneys received by the Director of Human Services under ORS 106.045 (2) and any other funds allocated for expenditure under ORS 409.292 shall be credited to the Domestic Violence Fund.

(3) All moneys credited to the Domestic Violence Fund are continuously appropriated for the purposes of ORS 409.292 to be expended by the director as provided in ORS 409.290 and 409.292. However, the director shall expend not more than 10 percent of such moneys for administrative costs of the Department of Human Services incurred under ORS 409.290 and 409.292. [Formerly 108.660]

Note: The amendments to 409.300 by section 15, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 409.300 by section 15, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 409.300, as amended by section 15, chapter 99, Oregon Laws 2007, is set forth for the users convenience.

409.300. (1) There is established the Domestic Violence Fund in the Services to Children and Families Account of the General Fund established under ORS 409.260.

(2) All moneys received by the Director of Human Services under ORS 106.045 or section 7, chapter 99, Oregon Laws 2007, and any other funds allocated for expenditure under ORS 409.292 shall be credited to the Domestic Violence Fund.

(3) All moneys credited to the Domestic Violence Fund are continuously appropriated for the purposes of ORS 409.292 to be expended by the director as provided in ORS 409.290 and 409.292. However, the director shall expend not more than 10 percent of such moneys for administrative costs of the Department of Human Services incurred under ORS 409.290 and 409.292.

409.304 Limitation on administrative expenses. Grants awarded through funding from the Criminal Fine and Assessment Account for domestic violence programs shall be used to support direct services, with no more than five percent of each grant to be spent for administration. [Formerly 108.662]

HEALTH-RELATED PROFESSIONAL LICENSING BOARDS

409.310 Policy regarding health-related professional licensing boards. It is the intention of the Legislative Assembly to provide for the more effective coordination of the administrative functions of boards charged with responsibility for protecting the public through the licensing and regulating of health-related professions practiced in this state. Further, it is the intention of the Legislative Assembly to retain responsibility and authority in the professional licensing boards, members of which are qualified by education, training and experience to make the necessary judgments, for decisions on qualifications, standards of practice, licensing, enforcement, discipline and other discretionary functions relating to professional activities. The professional licensing boards shall have authority to employ such personnel as they consider necessary to carry out their respective functions and shall maintain full budgetary control over the boards expenditures and their recommendations for legislation including but not limited to appropriations. Expenditures are subject to the allotment system under ORS 291.232 to 291.260 and rules adopted thereunder. Budgets shall be prepared pursuant to ORS 291.201 to 291.226 and rules adopted thereunder. [Formerly 184.830; 2001 c.900 §72]

409.320 Functions of director. The Director of Human Services shall require each licensing board in the Department of Human Services to maintain a register of the names and current addresses of all persons holding valid licenses, certificates of registration or other evidence of authority required to practice the occupation or profession, or operate the facility within the jurisdiction of such board and periodically, as the director may require, to file a copy of the register at the office of the department. Any board that is authorized or required to distribute a register described in this section may collect a fee to cover the costs of publication, such fee to be handled as other receipts of the board are handled. [Formerly 184.840; 2005 c.726 §24]

409.330 Director as ex officio member of certain boards. The Director of Human Services, or the designee of the director, shall serve as an ex officio member of all health-related licensing boards in the department, but without the right to vote. However, nothing in this section is intended to authorize the director to intervene in the internal functions and administration of the boards. [Formerly 184.835]

VOLUNTEER PROGRAM

409.360 Authorization to establish volunteer program; volunteer as agent of state; rules. (1) The Director of Human Services is authorized to establish the Department of Human Services Volunteer Program to assist in carrying out the duties of the Department of Human Services.

(2) A volunteer who is performing services pursuant to the Department of Human Services Volunteer Program established under subsection (1) of this section is an agent of the state for purposes of ORS 30.260 to 30.300 and is not an agent of local governments or nonprofit entities that utilize the volunteers services. However, local government or nonprofit entities are responsible for their own negligent acts or those of their own officers, employees and agents.

(3) The director is authorized to adopt all rules necessary to implement and administer the Department of Human Services Volunteer Program. [1997 c.597 §1; 1999 c.421 §8]

409.365 Department of Human Services Volunteer Program Donated Fund Account. (1) The Department of Human Services Volunteer Program Donated Fund Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. The moneys in the account are appropriated continuously to the Department of Human Services.

(2) The Department of Human Services Volunteer Program shall keep a record of all moneys credited to and deposited in the Department of Human Services Volunteer Program Donated Fund Account. The record shall indicate the source from which the moneys are derived and the activity or program against which each withdrawal is charged.

(3) All private donations or contributions made for the use or benefit of the Department of Human Services Volunteer Program shall be deposited in the Department of Human Services Volunteer Program Donated Fund Account. All funds deposited in that account shall be used for direct program expenditures for the Department of Human Services Volunteer Program and shall not be used for direct or indirect administrative expenditures. [1997 c.597 §2; 1999 c.421 §9]

ALCOHOL AND DRUG ABUSE PROGRAMS

409.410 Alcohol and Drug Abuse Programs; duties of director; rules. (1) The Director of Human Services shall administer all alcohol and drug abuse programs, including but not limited to programs or components of programs described in ORS 430.397 to 430.401, 475.225, 743.557 and 743.558 and ORS chapters 430 and 801 to 822.

(2) Subject to ORS 417.300 and 417.305, the director shall:

(a) Report to the Legislative Assembly on accomplishments and issues occurring during each biennium, and report on a new biennial plan describing resources, needs and priorities for all alcohol and drug abuse programs.

(b) Develop within the Department of Human Services priorities for alcohol and drug abuse programs and activities.

(c) Monitor the priorities of approved alcohol and drug abuse related programs in all other state agencies.

(d) Conduct statewide and special planning processes which provide for participation from state and local agencies, groups and individuals.

(e) Identify the needs of special populations including minorities, elderly, youth, women and individuals with disabilities.

(f) Subject to ORS chapter 183, adopt such rules as are necessary for the performance of the duties and functions specified by this section, ORS 409.010 and 430.255 to 430.630, or otherwise lawfully delegated.

(3) The director may apply for, receive and administer funds, including federal funds and grants, from sources other than the state. Subject to expenditure limitation set by the Legislative Assembly, funds received under this subsection may be expended by the director:

(a) For the study, prevention or treatment of alcohol and drug abuse and dependence in this state.

(b) To provide training, both within this state and in other states, in the prevention and treatment of alcohol and drug abuse and dependence. [Formerly 184.757; 1997 c.166 §1; 2001 c.900 §73]

409.420 Other duties of director. In addition to the Director of Human Services other responsibilities, the director shall place special emphasis on all of the following:

(1) Establishing standards for both public and private alcohol and drug abuse prevention, intervention and treatment programs. It is the policy of the Legislative Assembly that all programs providing alcohol and drug abuse related prevention, intervention and treatment services in this state, with public funds, meet the standards established under this subsection.

(2) Providing training for state employees dealing directly with appropriate client groups to insure better recognition and understanding of alcohol and drug abuse problems. Training is also to be directed at increasing knowledge of appropriate and available resources for assisting clients with alcohol and drug abuse problems.

(3) Conducting continuing long-term evaluation of clients and other recipients of services from all Department of Human Services funded programs, for periods of up to 24 months following completion of service, to assess service effectiveness and enable appropriate corrective actions.

(4) Ensuring financial audits and program reviews of alcohol and drug abuse related programs and services that receive funds, including beer and wine tax revenues distributed under ORS 430.380 and 471.810, from any state agency. [Formerly 184.759; 2003 c.14 §173]

409.425 Inhalant abuse; education resources. (1) For purposes of this section, inhalant has the meaning given that term in ORS 167.808.

(2) The Director of Human Services shall develop education resources focusing on the problem of inhalant abuse by minors. The director shall ensure that special emphasis is placed on the education of parents about the risks of inhalant use. The director shall develop tools to help parents talk to their children about the extraordinary risks associated with even a single use of inhalants, as well as those risks that arise from repeated use.

(3) The director shall develop education resources focusing on merchants that sell products that contain inhalants. The director shall encourage merchants that sell products containing inhalants to post signs that inform the public that using inhalants for the purpose of intoxication is illegal and potentially deadly.

(4) The director shall develop and print a standard sign for the purposes of subsection (3) of this section, and shall make the sign available to merchants that elect to display the sign. The sign shall:

(a) Contain the message, Illegal to inhale fumes for purpose of intoxication. Fumes may cause serious injury or death!!

(b) Be at least five by seven inches in size with lettering that is at least three-eighths of an inch in height.

(c) Contain a graphic depiction of the message to convey the message to a person who cannot read the message. If the depiction includes a picture of a person, the depiction of the person shall be of a minor and shall not reflect any specific race or culture.

(5) The sign developed under subsection (4) of this section shall be in English and in such other languages as may be commonly used in this state. Merchants shall be encouraged to post signs in languages other than English if English is not the primary language of a significant number of the patrons of the business. [1999 c.229 §2; 2003 c.14 §174]

GAMBLING ADDICTION PROGRAMS

409.430 Gambling addiction programs; advisory committee. (1) The Department of Human Services, in collaboration with county representatives, prior to January 1, 2000, shall develop a plan for the administration of the statewide gambling addiction programs and delivery of program services.

(2) The Department of Human Services may appoint an advisory committee or designate an existing advisory committee to make recommendations to the department concerning:

(a) Performance standards and evaluation methodology;

(b) Fiscal reporting and accountability;

(c) Delivery of services; and

(d) A distribution plan for use of available funds.

(3) The distribution plan for the moneys available in the Problem Gambling Treatment Fund shall be based on performance standards.

(4) The Department of Human Services may enter into an intergovernmental agreement or other contract for the delivery of services related to programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems related to gambling.

(5) Before entering into an agreement or contract under subsection (4) of this section, the Department of Human Services must consider the experience, performance and program capacity of those organizations currently providing services. [1999 c.985 §3]

409.435 Problem Gambling Treatment Fund. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Problem Gambling Treatment Fund. All moneys in the Problem Gambling Treatment Fund are continuously appropriated to the Department of Human Services to be expended for programs for the prevention and treatment of gambling addiction and other emotional and behavioral problems related to gambling and for the administration of the programs.

(2) The Problem Gambling Treatment Fund shall consist of:

(a) The net proceeds from the Oregon State Lottery allocated to the fund under ORS 461.549;

(b) Moneys appropriated to the fund by the Legislative Assembly; and

(c) Interest earnings on moneys in the fund. [1999 c.985 §2]

RESPITE CARE PROGRAM

409.450 Definitions for ORS 409.450 to 409.478. As used in ORS 409.450 to 409.478:

(1) Caregiver means an individual providing ongoing care for an individual with special needs.

(2) Community lifespan respite care program means a noncategorical respite care program that:

(a) Is operated by community-based private nonprofit, for-profit or public agencies that provide respite care services;

(b) Receives funding through the Oregon Lifespan Respite Care Program established under ORS 409.458;

(c) Serves an area of one or more counties;

(d) Acts as a single local source of information and referral; and

(e) Facilitates access to local respite care services.

(3) Noncategorical care means care without regard to the status of the individual receiving care, including but not limited to age and type of special need.

(4) Provider means an individual or agency selected by a family or caregiver to provide respite care to an individual with special needs.

(5) Respite care means the provision of short-term relief to primary caregivers from the demands of ongoing care for an individual with special needs.

(6) Respite care services includes:

(a) Recruiting and screening paid and unpaid respite care providers;

(b) Identifying local training resources and organizing training opportunities for respite care providers;

(c) Matching families and caregivers with providers and other types of respite care;

(d) Linking families and caregivers with payment resources;

(e) Identifying, coordinating and developing community resources for respite care;

(f) Providing quality assurance and evaluation; and

(g) Assisting families and caregivers to identify respite care needs and resources.

(7) Special needs includes:

(a) Alzheimers disease and related disorders;

(b) Developmental disabilities;

(c) Physical disabilities;

(d) Chronic illness;

(e) Mental illness;

(f) Behavioral and emotional conditions that require supervision;

(g) Situations in which a high risk of abuse or neglect exists; and

(h) Such other situations or conditions as the Department of Human Services may establish by rule. [1997 c.745 §1; 2007 c.71 §104; 2007 c.512 §1]

409.454 Legislative findings on respite care. The Legislative Assembly finds that:

(1) Supporting the efforts of families and caregivers to care for individuals with special needs at home is efficient, cost effective and humane. Families receiving occasional respite care relief are less likely to request admission of an individual with special needs to nursing homes, foster care or other out-of-home care at public expense.

(2) Respite care reduces family and caregiver stress, enhances family and caregiver coping ability and strengthens family ability to meet the challenging demands of caring for individuals with special needs.

(3) Respite care reduces the risk of abuse and neglect of children, senior citizens and other vulnerable groups.

(4) Coordinated, noncategorical respite care services must be available locally to provide reliable short-term relief when it is needed by families and caregivers regardless of where they live in
Oregon
. [1997 c.745 §2]

409.458
Oregon
Lifespan Respite Care Program established; duties. The Director of Human Services shall establish the Oregon Lifespan Respite Care Program to develop and encourage statewide coordination of respite care and to work with community-based private nonprofit, for-profit or public agencies and interested citizen groups in the establishment of community lifespan respite care programs. The Oregon Lifespan Respite Care Program shall:

(1) Provide policy and program development support, including but not limited to data collection and outcome measures;

(2) Identify and promote resolution of local and state level policy concerns;

(3) Provide technical assistance to community lifespan respite care programs in the areas of respite care program operations, resource development, best practices, training, coordination with other caregiver programs and promoting public awareness;

(4) Develop and distribute respite care information;

(5) Promote the exchange of information and coordination among state and local government, community lifespan respite care programs, agencies serving individuals with special needs, families and respite care advocates to encourage efficient provision of respite care and reduce duplication of effort;

(6) Ensure statewide access to community lifespan respite care programs; and

(7) Monitor and evaluate implementation of community lifespan respite care programs. [1997 c.745 §3; 2007 c.512 §2]

409.462 Community programs; criteria; administrator of program; advisory council. (1) The Department of Human Services through the Oregon Lifespan Respite Care Program shall coordinate the establishment of community lifespan respite care programs. The program shall accept proposals to operate community lifespan respite care programs, submitted in the form and manner required by the program, from community-based private nonprofit, for-profit or public agencies that provide respite care services. According to criteria established by the Department of Human Services, the Oregon Lifespan Respite Care Program shall designate and fund agencies described in this section to operate the community lifespan respite care programs.

(2) The Director of Human Services shall create the position of administrator of the Oregon Lifespan Respite Care Program to carry out the duties of the program.

(3) The Director of Human Services shall appoint an advisory council to the Oregon Lifespan Respite Care Program. The council shall be composed of respite care program managers, respite care consumers, family members and other interested individuals and shall meet no fewer than four times per year. [1997 c.745 §4; 2007 c.512 §3]

409.466 Community program duties; advisory committee. Each community lifespan respite care program established pursuant to ORS 409.458 shall:

(1) Involve key local individuals and agencies in the community lifespan respite care program planning process.

(2) Create an advisory committee to advise the community lifespan respite care program on how the program may best serve the needs of families and caregivers of individuals with special needs. A majority of the members of the advisory committee shall be family members and caregivers of individuals with special needs. Other members shall include respite care providers, representatives of local service agencies and other community representatives. Committee membership shall represent senior citizens, adults and children with special needs, and families at risk of abuse or neglect. [1997 c.745 §5; 2007 c.512 §4]

409.470 Description of respite care services. Respite care services made available through the Oregon Lifespan Respite Care Program shall:

(1) Include a flexible array of respite care options responsive to family and caregiver needs and available before families and caregivers are in a crisis situation;

(2) Be sensitive to the unique needs, strengths and multicultural values of an individual, family or caregiver;

(3) Offer the most efficient access to an array of coordinated respite care services that are built on existing community supports and services;

(4) Be driven by community strengths, needs and resources; and

(5) Use a variety of funds and resources, including but not limited to:

(a) Family or caregiver funds;

(b) Private and volunteer resources;

(c) Public funds; and

(d) Exchange of care among families or caregivers. [1997 c.745 §6]

409.474 Rules. The Department of Human Services shall adopt all rules necessary for the operation and administration of the Oregon Lifespan Respite Care Program, including but not limited to:

(1) Establishing criteria, procedures and timelines for designation of the community-based private nonprofit, for-profit or public agencies that will receive funding to provide respite services under community lifespan respite care programs;

(2) Requiring that community lifespan respite care programs publicize the telephone number and address where families and caregivers may contact the program;

(3) Establishing operational guidelines and outcome measures for state and community lifespan respite care programs;

(4) Establishing program reporting and data collection requirements;

(5) Creating statewide minimum standards for lifespan respite care providers;

(6) Establishing standards for coordination between the Oregon Lifespan Respite Care Program and other caregiving programs; and

(7) Establishing a statewide quality assurance process and quality assurance measures. [1997 c.745 §7; 2007 c.512 §5]

409.478 Use of funds appropriated to program. The Oregon Lifespan Respite Care Program may use the funds appropriated to the program for the following purposes:

(1) The purposes established in ORS 409.458 and 409.462;

(2) Costs related to ongoing provider recruitment and training, information and referral, outreach and other components of the provision of local respite care;

(3) One time only start-up costs related to the establishment of the community lifespan respite care program;

(4) Administrative costs for maintaining ongoing program operation at both the state and local levels, including technology acquisition and upgrades to expand access to respite care services and to improve accountability; and

(5) The purchase of community-based respite care for families and individuals. [1997 c.745 §9; 2007 c.512 §6]

PAIN MANAGEMENT COMMISSION

409.500 Pain Management Commission established; duties; staffing. (1) The Pain Management Commission is established within the Department of Human Services. The commission shall:

(a) Develop pain management recommendations;

(b) Develop ways to improve pain management services through research, policy analysis and model projects; and

(c) Represent the concerns of patients in
Oregon
on issues of pain management to the Governor and the Legislative Assembly.

(2) The pain management coordinator of the Department of Human Services shall serve as staff to the commission. [2001 c.987 §1; 2007 c.528 §1]

409.510 Additional duties of commission. The Pain Management Commission shall:

(1) Develop a pain management education program curriculum and update it biennially;

(2) Provide health professional regulatory boards and other health boards, committees or task forces with the curriculum;

(3) Work with health professional regulatory boards and other health boards, committees or task forces to develop approved pain management education programs as required; and

(4)(a) Review the pain management curricula of educational institutions in this state that provide post-secondary education or training for persons required by ORS 409.560 to complete a pain management education program. The commission shall make recommendations about legislation needed to ensure that adequate information about pain management is included in the curricula reviewed and shall report its findings to the Legislative Assembly in the manner required by ORS 192.245 by January 1 of each odd-numbered year.

(b) As used in this subsection, post-secondary educational institution has the meaning given that term in ORS 348.105. [2001 c.987 §3; 2007 c.528 §2]

409.520 Membership of Pain Management Commission. (1) The Pain Management Commission shall consist of 19 members as follows:

(a) Seventeen members shall be appointed by the Director of Human Services. Prior to making appointments, the director shall request and consider recommendations from individuals and public and private agencies and organizations with experience or a demonstrated interest in pain management issues, including but not limited to:

(A) Physicians licensed under ORS chapter 677 or organizations representing physicians;

(B) Nurses licensed under ORS chapter 678 or organizations representing nurses;

(C) Psychologists licensed under ORS 675.010 to 675.150 or organizations representing psychologists;

(D) Physician assistants licensed under ORS chapter 677 or organizations representing physician assistants;

(E) Chiropractic physicians licensed under ORS chapter 684 or organizations representing chiropractic physicians;

(F) Naturopaths licensed under ORS chapter 685 or organizations representing naturopaths;

(G) Clinical social workers licensed under ORS 675.510 to 675.600 or organizations representing clinical social workers;

(H) Acupuncturists licensed under ORS 677.759;

(I) Pharmacists licensed under ORS chapter 689;

(J) Palliative care professionals or organizations representing palliative care professionals;

(K) Mental health professionals or organizations representing mental health professionals;

(L) Health care consumers or organizations representing health care consumers;

(M) Hospitals and health plans or organizations representing hospitals and health plans;

(N) Patients or advocacy groups representing patients;

(O) Dentists licensed under ORS chapter 679;

(P) Occupational therapists licensed under ORS 675.210 to 675.340;

(Q) Physical therapists licensed under ORS 688.010 to 688.201; and

(R) Members of the public.

(b) Two members shall be members of a legislative committee with jurisdiction over human services issues, one appointed by the President of the Senate and one appointed by the Speaker of the House of Representatives. Both members shall be nonvoting, ex officio members of the commission.

(2) The term of office of each member is four years, but a member serves at the pleasure of the appointing authority. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. [2001 c.987 §2; 2003 c.14 §175; 2005 c.162 §1; 2007 c.528 §3]

409.530 Selection of chairperson and vice chairperson; requirements for commission meetings. (1) The Director of Human Services shall select one member of the Pain Management Commission as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the director determines.

(2) A majority of the voting members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every six months at a place, day and hour determined by the director. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.987 §5]

409.540 Pain Management Fund established. There is established the Pain Management Fund in the Department of Human Services Account established under ORS 409.060. All moneys credited to the Pain Management Fund are continuously appropriated for the purposes of ORS 409.500 to 409.570 to be expended by the Pain Management Commission established under ORS 409.500. [2001 c.987 §9]

409.550 Acceptance of contributions. The Pain Management Commission may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions thereon not inconsistent with the purposes of the commission. All such funds shall be deposited in the Pain Management Fund established in ORS 409.540 to aid in financing the duties, functions and powers of the commission. [2001 c.987 §6]

409.560 Pain management education required of certain licensed health care professionals; duties of
Oregon
Medical Board; rules. (1) A physician assistant licensed under ORS chapter 677, a nurse licensed under ORS chapter 678, a psychologist licensed under ORS 675.010 to 675.150, a chiropractic physician licensed under ORS chapter 684, a naturopath licensed under ORS chapter 685, an acupuncturist licensed under ORS 677.759, a pharmacist licensed under ORS chapter 689, a dentist licensed under ORS chapter 679, an occupational therapist licensed under ORS 675.210 to 675.340 and a physical therapist licensed under ORS 688.010 to 688.201 must complete one pain management education program described under ORS 409.510.

(2) The Oregon Medical Board, in consultation with the Pain Management Commission, shall identify by rule physicians licensed under ORS chapter 677 who, on an ongoing basis, treat patients in chronic or terminal pain and who must complete one pain management education program established under ORS 409.510. The board may identify by rule circumstances under which the requirement under this section may be waived. [2001 c.987 §10; 2005 c.162 §2; 2007 c.528 §4]

409.565 Completion of pain management education program. A person required to complete one pain management education program established under ORS 409.510 shall complete the program:

(1) Within 24 months of January 2, 2006;

(2) Within 24 months of the first renewal of the persons license after January 2, 2006; or

(3) For a physician assistant for whom an application under ORS 677.510 (1) has been approved before January 2, 2006, within 24 months after January 2, 2006. [2001 c.987 §11; 2001 c.987 §11a]

Note: 409.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 409 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

409.570 Rules. In accordance with applicable provisions of ORS chapter 183, the Pain Management Commission may adopt rules necessary to implement ORS 409.500 to 409.570. [2001 c.987 §8]

WOMEN, INFANTS AND CHILDREN PROGRAM

409.600 Women, Infants and Children Program; rulemaking; civil penalties; rules. (1) The Women, Infants and Children Program is established in the Department of Human Services. The purpose of the program is to serve as an adjunct to health care by providing nutritious food, nutrition education and counseling, health screening and referral services to pregnant and breast-feeding women and to infants and children in certain high-risk categories.

(2) The department shall adopt:

(a) Standards and procedures to guide administration of the program by the state in conformity with federal requirements and to define the rights, responsibilities and legal procedures of program vendors; and

(b) Rules necessary to implement and carry out the provisions of this section.

(3)(a) In addition to any other penalty provided by law, the department may assess a civil penalty against any person for violation of any rule of the department relating to the Women, Infants and Children Program. The department shall adopt by rule criteria for the amount of civil penalties to be assessed under this section.

(b) All penalties recovered under this section shall be deposited into the General Fund of the State Treasury and credited to a subaccount of the Department of Human Services Account designated by the department. Moneys deposited are appropriated continuously to the department and shall be used only for the administration and enforcement of this section. [1999 c.822 §1]

CHILD CARE SERVICES

409.610 Legislative goal. It is the goal of the Legislative Assembly to provide programs to make child care services more affordable, to improve the quality of services offered and to increase the number of child care providers. Programs should be tailored to the needs of local communities and should include a combination of actions that will address both targeted populations, such as teen parents or children with disabilities, and low-income working or student parents. [1991 c.697 §1; 2007 c.70 §162]

HEALTH CARE INTERPRETERS

409.615 Definitions for ORS 409.615 to 409.623. As used in ORS 409.615 to 409.623:

(1) Health care interpreter means a person who is readily able to communicate with a person with limited English proficiency and to accurately translate the written or oral statements of the person with limited English proficiency into English, and who is readily able to translate the written or oral statements of other persons into the language of the person with limited English proficiency.

(2) Health care means medical, surgical or hospital care or any other remedial care recognized by state law, including mental health care.

(3) Person with limited English proficiency means a person who, by reason of place of birth or culture, speaks a language other than English and does not speak English with adequate ability to communicate effectively with a health care provider. [2001 c.903 §1]

409.617 Legislative findings and policy on health care interpreters. (1) The Legislative Assembly finds that persons with limited English proficiency are often unable to interact effectively with health care providers. Because of language differences, persons with limited English proficiency are often excluded from health care services, experience delays or denials of health care services or receive health care services based on inaccurate or incomplete information.

(2) The Legislative Assembly further finds that the lack of competent health care interpreters among health care providers impedes the free flow of communication between the health care provider and patient, preventing clear and accurate communication and the development of empathy, confidence and mutual trust that is essential for an effective relationship between health care provider and patient.

(3) It is the policy of the Legislative Assembly that health care for persons with limited English proficiency be provided according to the guidelines established under the policy statement issued August 30, 2000, by the U.S. Department of Health and Human Services, Office for Civil Rights, entitled, Title VI of the Civil Rights Act of 1964; Policy Guidance on the Prohibition Against National Origin Discrimination As It Affects Persons With Limited English Proficiency, and the 1978 Patients Bill of Rights. [2001 c.903 §2]

409.619
Oregon
Council on Health Care Interpreters. (1) The Oregon Council on Health Care Interpreters is created in the Department of Human Services. The council shall consist of 25 members appointed as follows:

(a) The Governor shall appoint two members from each of the following groups:

(A) Consumers of medical services who are persons with limited English proficiency and who use health care interpreters;

(B) Educators who either teach interpreters or persons in related educational fields, or who train recent immigrants and persons with limited English proficiency;

(C) Persons with expertise and experience in administration or policymaking related to the development and operation of policies, programs or services related to interpreters, and who have familiarity with the rulings of the federal Office for Civil Rights concerning interpreter services for various institutions;

(D) Health care providers, consisting of one physician and one registered nurse, who utilize interpreter services regularly in their practice;

(E) Representatives of safety net clinics that predominantly serve persons with limited English proficiency; and

(F) Representatives of hospitals, health systems and health plans predominantly serving persons with limited English proficiency.

(b) The Governor shall appoint one representative from each of the following agencies and organizations after consideration of nominations by the executive authority of each:

(A) The Commission on Asian Affairs;

(B) The Commission on Black Affairs;

(C) The Commission on Hispanic Affairs;

(D) The Commission on Indian Services;

(E) The
International
Refugee
Center
of
Oregon
;

(F) The Oregon Judicial Departments Certified Court Interpreter program;

(G) The Commission for Women; and

(H) The Institute for Health Professionals of
Portland
Community College
.

(c) The Director of Human Services shall appoint one member from each of the following:

(A) The Department of Human Services;

(B) The Office of Medical Assistance Programs;

(C) The Mental Health and Developmental Disability Services Division;

(D) The Senior and Disabled Services Division; and

(E) The Health Division.

(d) The membership of the council shall be appointed so as to be representative of the racial, ethnic, cultural, social and economic diversity of the people of this state.

(2) The term of a member shall be three years. A member may be reappointed.

(3) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. The appointing authority may appoint a replacement for any member of the council who misses more than two consecutive meetings of the council. The newly appointed member shall represent the same group as the vacating member.

(4) The council shall select one member as chairperson and one member as vice chairperson, for such terms and with duties and powers as the council determines necessary for the performance of the functions of such offices.

(5) The council may establish such advisory and technical committees as it considers necessary to aid and advise the council in the performance of its functions. The committees may be continuing or temporary committees. The council shall determine the representation, membership, terms and organization of the committees and shall appoint committee members.

(6) A majority of the members of the council shall constitute a quorum for the transaction of business.

(7) Members of the council are not entitled to compensation, but at the discretion of the Director of Human Services may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties, subject to ORS 292.495.

(8) The council may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, for purposes consistent with the purposes of the council.

(9) The Department of Human Services shall provide the council with such services and employees as the council requires to carry out its duties. [2001 c.903 §3]

409.620 [1991 c.697 §4; repealed by 1993 c.676 §53]

409.621 Testing, qualification and certification standards for health care interpreters. The Oregon Council on Health Care Interpreters shall work in cooperation with the Department of Human Services to:

(1) Develop testing, qualification and certification standards for health care interpreters for persons with limited English proficiency.

(2) Coordinate with other states to develop and implement educational and testing programs for health care interpreters.

(3) Examine operational and funding issues, including but not limited to the feasibility of developing a central registry and annual subscription mechanism for health care interpreters.

(4) Do all other acts as shall be necessary or appropriate under the provisions of ORS 409.615 to 409.623. [2001 c.903 §4]

409.623 Rules on procedures for testing, qualification and certification of health care interpreters; fees. (1) In consultation with the Oregon Council on Health Care Interpreters, the Department of Human Services shall by rule establish procedures for testing, qualification and certification of health care interpreters for persons with limited English proficiency, including but not limited to:

(a) Minimum standards for qualification and certification as a health care interpreter, including:

(A) Oral and written language skills in English and in the language for which health care interpreter qualification or certification is granted; and

(B) Formal education or training in medical terminology, anatomy and physiology, and medical ethics;

(b) Categories of expertise of health care interpreters based on the English and non-English skills and the medical terminology skills of the person seeking qualification or certification;

(c) Procedures for receiving applications and for examining applicants for qualification or certification;

(d) The content and administration of required examinations;

(e) The requirements and procedures for reciprocity of qualification and certification for health care interpreters qualified or certified in another state or territory of the United States; and

(f) Fees for application, examination, initial issuance, renewal and reciprocal acceptance of qualification or certification as a health care interpreter and for other fees deemed necessary by the department.

(2) Any person seeking qualification or certification as a health care interpreter must submit an application to the department. If the applicant meets the requirements for qualification or certification established by the department under this section, the department shall issue an annual certificate of qualification or a certification to the health care interpreter. The department shall collect a fee for the issuance of the certificate of qualification or the certification and for any required examinations in the amount established pursuant to subsection (1) of this section.

(3) The department shall work with other states to develop educational and testing programs and procedures for the qualification and certification of health care interpreters.

(4) In addition to the requirements for qualification established under subsection (1) of this section, a person may be qualified as a health care interpreter only if the person:

(a) Is able to fluently interpret or translate the dialect, slang or specialized vocabulary of the non-English language for which qualification is sought;

(b) Has had at least 60 hours of health care interpreter training that includes anatomy and physiology and concepts of medical interpretation; and

(c) Has had practical experience as an intern with a practicing health care interpreter.

(5) A person may not use the title of qualified health care interpreter unless the person has met the requirements for qualification established under subsections (1) and (4) of this section and has been issued a valid certificate of qualification by the department.

(6) In addition to the requirements for certification established under subsection (1) of this section, a person may be certified as a health care interpreter only if:

(a) The person has met all the requirements established under subsection (4) of this section; and

(b) The person has passed written and oral examinations required by the department in English, in the non-English language the person wishes to translate and in medical terminology.

(7) A person may not use the title of certified health care interpreter unless the person has met the requirements for certification established under subsections (1) and (6) of this section and has been issued a valid certification by the department. [2001 c.903 §5]

409.625 Moneys received credited to Department of Human Services Account. All moneys received by the Oregon Council on Health Care Interpreters under ORS 409.615 to 409.625 shall be paid into the General Fund in the State Treasury and placed to the credit of the Department of Human Services Account. Such moneys are appropriated continuously to the department and shall be used only for the administration and enforcement of the provisions of ORS 409.615 to 409.625. [2001 c.903 §7]

409.630 [1991 c.697 §6; repealed by 1993 c.676 §53]

JOB REFERRALS

409.710 Certain job referrals prohibited; eligibility not conditioned on employment at workplace involved in labor dispute. (1) The Department of Human Services may not refer any individual on a job referral that would aid in the filling of a job opening that exists because of a labor dispute.

(2) Notwithstanding any other provision of law, neither the department nor any other state agency may require as a condition of eligibility to receive benefits or services provided by the department or agency that an individual apply for or accept employment at any workplace where there is a labor dispute in progress.

(3) As used in this section, labor dispute has the meaning given that term in ORS 662.010. [Formerly 184.883; 2001 c.900 §74; 2003 c.14 §176]

MISCELLANEOUS

409.720 Emergency planning; rules. (1) As used in this section:

(a) Adult foster home has the meaning given that term in ORS 443.705 (1).

(b) Health care facility has the meaning given that term in ORS 442.015 (16).

(c) Residential facility has the meaning given that term in ORS 443.400 (6).

(2) Every adult foster home, health care facility and residential facility licensed or registered by the Department of Human Services shall:

(a) Adopt a plan to provide for the safety of persons who are receiving care at or are residents of the home or facility in the event of an emergency that requires immediate action by the staff of the home or facility due to conditions of imminent danger that pose a threat to the life, health or safety of persons who are receiving care at or are residents of the home or facility; and

(b) Provide training to all employees of the home or facility about the responsibilities of the employees to implement the plan required by this section.

(3) The department shall adopt by rule the requirements for the plan and training required by this section. The rules adopted shall include, but are not limited to, procedures for the evacuation of the persons who are receiving care at or are residents of the adult foster home, health care facility or residential facility to a place of safety when the conditions of imminent danger require relocation of those persons. [2007 c.205 §1]

409.740 Information provided to retired physicians and health care providers. The Department of Human Services, in consultation with the appropriate professional and trade associations and licensing boards, shall inform retired physicians and health care providers regarding ORS 30.302 and 30.792. [2005 c.362 §1]

409.742 Disclosure of information pertaining to cremated remains. (1) Notwithstanding any other provision of law, the Department of Human Services shall disclose to the general public the name and the dates of birth and death of a person whose cremated remains are in the possession of the department for the purpose of:

(a) Giving a family member of the person an opportunity to claim the cremated remains; and

(b) Creating a memorial for those persons whose cremated remains are not claimed.

(2) If an individual contacts the department to determine whether the department is in possession of the cremated remains of a family member of the individual and the department determines that the department is in possession of the cremated remains, the department shall disclose to the individual that the department is in possession of the cremated remains and offer the individual the opportunity to claim the remains.

(3) As used in this section, family member means any individual related by blood, marriage or adoption to a person whose cremated remains are in the possession of the department. [2005 c.823 §1; 2007 c.9 §1]

409.745 Physician Visa Waiver Program; rules; fees. (1) The Physician Visa Waiver Program is established in the Department of Human Services. The purpose of the program is to make recommendations to the United States Department of State for a waiver of the foreign country residency requirement on behalf of foreign physicians holding visas who seek employment in federally designated shortage areas.

(2) A foreign physician who has completed a residency in the
United States
may apply to the Department of Human Services for a recommendation for a waiver of the foreign country residency requirement in order to obtain employment in a federally designated shortage area in the state. Applications shall be on the forms of and contain the information requested by the department. Each application shall be accompanied by the application fee.

(3) The department reserves the right to recommend or decline to recommend any request for a waiver.

(4) The department shall adopt rules necessary to implement and administer the program, including but not limited to adopting an application fee not to exceed the cost of administering the program. [2003 c.608 §1]

409.747 Setoff of liquidated debts. Notwithstanding ORS 411.760 and 414.095, liquidated and delinquent debts owed to the Department of Human Services may be set off against amounts owed by the department to the debtors. [2007 c.446 §1]

409.750 State goal to eliminate or alleviate poverty. The State of
Oregon
desires to assist and enable the poor to achieve maximum feasible economic self-sufficiency. It shall be a state goal to eliminate or alleviate the causes and conditions of poverty in
Oregon
. The state shall assist community action agencies to stimulate a better focusing of all available local, state, federal and private resources upon the goal. [Formerly 184.801]

HOSPITAL TAXES

Note: Sections 1 to 10 and 12 to 14, chapter 736, Oregon Laws 2003, provide:

Sec. 1. As used in sections 1 to 9 of this 2003 Act:

(1) Charity care means costs for providing inpatient or outpatient care services free of charge or at a reduced charge because of the indigence or lack of health insurance of the patient receiving the care services.

(2) Contractual adjustments means the difference between the amounts charged based on the hospitals full established charges and the amount received or due from the payor.

(3) Hospital has the meaning given that term in ORS 442.015 but does not include special inpatient care facilities.

(4) Net revenue:

(a) Means the total amount of charges for inpatient or outpatient care provided by the hospital to patients, less charity care, bad debts and contractual adjustments;

(b) Does not include revenue derived from sources other than inpatient or outpatient operations, including but not limited to interest and guest meals; and

(c) Does not include any revenue that is taken into account in computing a long term care facility assessment under sections 15 to 22 of this 2003 Act.

(5) Waivered hospital means a type A or type B hospital, as described in ORS 442.470, a hospital that provides only psychiatric care or a hospital identified by the Department of Human Services as appropriate for inclusion in the application described in section 4 of this 2003 Act. [2003 c.736 §1]

Sec. 2. (1) An assessment is imposed on each hospital in this state that is not a waivered hospital. The assessment shall be imposed at a rate determined by the Director of Human Services by rule that is the directors best estimate of the rate needed to fund the services and costs identified in section 9, chapter 736, Oregon Laws 2003. The rate of assessment shall be imposed on the net revenue of each hospital subject to assessment. The director shall consult with representatives of hospitals before setting the assessment.

(2) Notwithstanding subsection (1) of this section, the rate of assessment may not exceed 1.5 percent.

(3) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 75th day following the end of the calendar quarter for which the assessment is being reported. Except as provided in subsection (7) of this section, the hospital shall pay the assessment at the time the hospital files the assessment report. The payment shall accompany the report.

(4) To the extent permitted by federal law, aggregate taxes levied under this section may not exceed payments under section 9 (2), chapter 736, Oregon Laws 2003.

(5) Notwithstanding subsection (4) of this section, a hospital is not guaranteed that any additional moneys paid to the hospital in the form of payments for services shall equal or exceed the amount of the assessment paid by the hospital.

(6) Hospitals operated by the United States Department of Veterans Affairs and pediatric specialty hospitals providing care to children at no charge are exempt from the assessment imposed under this section.

(7)(a) The Department of Human Services shall develop a schedule for collection of the assessment for the calendar quarter ending September 30, 2009, that will result in the collection occurring between December 15, 2009, and the time all Medicaid cost settlements are finalized for that calendar quarter.

(b) The Department of Human Services shall prescribe by rule criteria for late payment of assessments. [2003 c.736 §2; 2007 c.780 §1]

Sec. 3. Notwithstanding section 2 of this 2003 Act, the Director of Human Services shall reduce the rate of assessment imposed under section 2 of this 2003 Act to the maximum rate allowed under federal law if the reduction is required to comply with federal law. [2003 c.736 §3]

Sec. 4. (1) On or before January 1, 2004, the Department of Human Services shall submit an application to the Centers for Medicare and Medicaid Services to request a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) to exempt waivered facilities from the assessment imposed under section 2 of this 2003 Act. The department shall ensure that the application requesting a waiver meets the requirements of 42 C.F.R. 433.68(e)(1).

(2) The Director of Human Services may include in the application requesting a waiver any hospital operated exclusively for a prepaid group practice health plan that serves at least 200,000 members in this state and that has been issued a certificate of authority by the Department of Consumer and Business Services as a health care service contractor if the application requesting a waiver meets the requirements of 42 C.F.R. 433.68(e)(1).

(3) The department shall notify waivered facilities that the department has submitted the application to the Centers for Medicare and Medicaid Services to request a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) to exempt waivered facilities from the assessment imposed under section 2 of this 2003 Act.

(4) If an application to the Centers for Medicare and Medicaid Services for a waiver of the broad-based tax requirement pursuant to 42 C.F.R. 433.68(e) is denied, the Director of Human Services may resubmit the application with appropriate changes to receive a waiver of the broad-based tax requirement. [2003 c.736 §4]

Sec. 5. (1) A hospital that fails to file a report or pay an assessment under section 2 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 2 of this 2003 Act. [2003 c.736 §5]

Sec. 6. (1) Any hospital that has paid an amount that is not required under sections 1 to 9 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any hospital that is aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken pursuant to subsection (1) of this section shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §6]

Sec. 7. The Department of Human Services may audit the records of any hospital in this state to determine compliance with sections 1 to 9 of this 2003 Act. The department may audit records at any time for a period of five years following the date an assessment is due to be reported and paid under section 2 of this 2003 Act. [2003 c.736 §7]

Sec. 8. Amounts collected by the Department of Human Services from the assessments imposed under section 2, chapter 736, Oregon Laws 2003, shall be deposited in the Hospital Quality Assurance Fund established under section 9, chapter 736, Oregon Laws 2003. [2003 c.736 §8; 2005 c.757 §1]

Sec. 9. (1) The Hospital Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Hospital Quality Assurance Fund shall be credited to the Hospital Quality Assurance Fund.

(2) Amounts in the Hospital Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purpose of paying refunds due under section 6, chapter 736, Oregon Laws 2003, and funding hospital services under ORS 414.705 to 414.750, including but not limited to:

(a) Increasing reimbursement rates for inpatient and outpatient hospital services under ORS 414.705 to 414.750 above the rates that were in effect for those services on February 29, 2004;

(b) Expanding, continuing or modifying hospital services for persons described in ORS 414.706 (5); and

(c) Paying administrative costs incurred by the department to administer the assessments imposed under section 2, chapter 736, Oregon Laws 2003.

(3) The department may not use moneys from the Hospital Quality Assurance Fund to supplant, directly or indirectly, other moneys made available to fund services described in subsection (2) of this section. [2003 c.736 §9; 2005 c.757 §2; 2007 c.780 §2]

Sec. 10. Sections 1 to 9, chapter 736, Oregon Laws 2003, apply to net revenues earned by hospitals on or after January 1, 2004, and before the earlier of October 1, 2009, or when the assessment described in sections 37 to 44, chapter 736, Oregon Laws 2003, no longer qualifies for federal matching funds under Title XIX of the Social Security Act. [2003 c.736 §10; 2007 c.780 §3]

Sec. 12. Sections 1 to 9, chapter 736, Oregon Laws 2003, are repealed on January 2, 2012. [2003 c.736 §12; 2007 c.780 §4]

Sec. 13. Nothing in the repeal of sections 1 to 9, chapter 736, Oregon Laws 2003, by section 12, chapter 736, Oregon Laws 2003, affects the imposition and collection of a hospital assessment under sections 1 to 9, chapter 736, Oregon Laws 2003, for a calendar quarter beginning before September 30, 2009. [2003 c.736 §13; 2007 c.780 §5]

Sec. 14. Any moneys remaining in the Hospital Quality Assurance Fund on December 31, 2013, are transferred to the General Fund. [2003 c.736 §14; 2007 c.780 §6]

LONG TERM CARE FACILITY TAXES

Note: Sections 15 to 24, 29 and 31, chapter 736, Oregon Laws 2003, provide:

Sec. 15. As used in sections 15 to 22, chapter 736, Oregon Laws 2003:

(1) Assessment rate means the rate established by the Director of Human Services under section 17, chapter 736, Oregon Laws 2003.

(2) Assessment year means a 12-month period, beginning July 1 and ending the following June 30, for which the assessment rate being determined is to apply.

(3) Gross revenue:

(a) Means the revenue paid to a long term care facility for patient care, room, board and services, less contractual adjustments; and

(b) Does not include:

(A) Revenue derived from sources other than long term care facility operations, including but not limited to donations, interest and guest meals, or any other revenue not attributable to patient care; and

(B) Hospital revenue or revenue derived from hospital operations.

(4) Long term care facility has the meaning given that term in ORS 442.015, but does not include an intermediate care facility for persons with mental retardation.

(5) Medicaid patient days means patient days attributable to patients who receive medical assistance under a plan described in 42 U.S.C. 1396a et seq.

(6) Patient days means the total number of patients occupying beds in a long term care facility for all days in the calendar period for which an assessment is being reported and paid. For purposes of this subsection, if a long term care facility patient is admitted and discharged on the same day, the patient shall be deemed to occupy a bed for one day. [2003 c.736 §15; 2005 c.757 §3; 2007 c.70 §358; 2007 c.780 §7]

Sec. 16. (1) A long term care facility assessment is imposed on each long term care facility in this state.

(2) The amount of the assessment equals the assessment rate times the number of patient days, including Medicaid patient days, at the long term care facility for a calendar quarter.

(3) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the last day of the month following the end of the calendar quarter for which the assessment is being reported. The long term care facility shall pay the assessment at the time the facility files the assessment report. The payment shall accompany the report unless the payment is transmitted electronically or unless the department permits a later payment under criteria prescribed by the department by rule.

(4) A long term care facility is not guaranteed that any additional moneys paid to the facility in the form of reimbursements calculated according to the methodology described in section 24 (4), chapter 736, Oregon Laws 2003, shall equal or exceed the amount of the long term care facility assessment paid by the facility. [2003 c.736 §16; 2005 c.757 §4; 2007 c.780 §8]

Sec. 17. (1) On or before June 15 of each year, the Director of Human Services shall establish an assessment rate for long term care facilities that are not exempt for the assessment year from the assessment imposed under section 16, chapter 736, Oregon Laws 2003. The assessment rate shall apply prospectively to the assessment year. The assessment rate shall be a rate estimated to collect an amount that does not exceed six percent of the annual gross revenue of all long term care facilities in this state, as determined from the financial statements or revenue reports, prescribed by the director by rule, filed by long term care facilities for the period ending June 30 of the previous year. For purposes of establishing an assessment rate pursuant to this subsection, the director shall exclude the annual gross revenue of long term care facilities that are exempt from the assessment imposed under section 16, chapter 736, Oregon Laws 2003.

(2) On or before October 15 of each year, the Department of Human Services shall refund any overage in tax dollars collected under section 16, chapter 736, Oregon Laws 2003, that exceeds the maximum percentage of the projected annual gross revenue of all long term care facilities in this state as described in subsection (1) of this section. The department shall refund any overage described in this subsection by crediting the percentage of the overage attributable to each long term care facility subject to the assessment described in section 16, chapter 736, Oregon Laws 2003, against taxes owed by that facility in succeeding assessment periods. The department may collect any delinquent assessments, but may not collect any underages in actual collections through an adjustment in assessment rates. [2003 c.736 §17; 2005 c.757 §5; 2007 c.780 §9]

Sec. 18. (1) The Oregon Veterans Home is exempt from the assessment imposed under section 16, chapter 736, Oregon Laws 2003.

(2) A waivered long term care facility is exempt from the long term care facility assessment imposed under section 16, chapter 736, Oregon Laws 2003.

(3) As used in this section, waivered long term care facility means:

(a) A long term care facility operated by a continuing care retirement community that is registered under ORS 101.030 and that admits:

(A) Residents of the continuing care retirement community; or

(B) Residents of the continuing care retirement community and nonresidents; or

(b) A long term care facility that is annually identified by the Department of Human Services as having a Medicaid recipient census that exceeds the census level established by the department for the year for which the facility is identified. [2003 c.736 §18; 2003 c.736 §34; 2005 c.757 §7; 2007 c.780 §10]

Sec. 19. (1) A long term care facility that fails to file a report or pay an assessment under section 16 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 16 of this 2003 Act. [2003 c.736 §19]

Sec. 20. (1) A long term care facility that has paid an amount that is not required under sections 15 to 22 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any long term care facility aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken under sections 15 to 22 of this 2003 Act shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §20]

Sec. 21. (1) Each long term care facility subject to assessment under section 16 of this 2003 Act shall maintain records sufficient to determine the amount of the assessment under section 16 of this 2003 Act.

(2) Unless otherwise exempt, a long term care facility shall report the payment of the assessment as an allowable cost for Medicaid reimbursement purposes.

(3) The Department of Human Services may audit the records of any long term care facility in this state to determine compliance with sections 15 to 22 of this 2003 Act. The department may audit records at any time for a period of three years following the date an assessment is due to be reported and paid under section 16 of this 2003 Act. [2003 c.736 §21]

Sec. 22. Amounts collected by the Department of Human Services from the assessment under section 16, chapter 736, Oregon Laws 2003 shall be deposited in the Long Term Care Facility Quality Assurance Fund established under section 24, chapter 736, Oregon Laws 2003. [2003 c.736 §22; 2005 c.757 §10]

Sec. 23. Sections 15 to 22, chapter 736, Oregon Laws 2003, apply to long term care facility assessments imposed in calendar quarters beginning on or after November 26, 2003, and before July 1, 2014. [2003 c.736 §23; 2005 c.757 §8; 2007 c.780 §11]

Sec. 24. (1) The Long Term Care Facility Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Long Term Care Facility Quality Assurance Fund shall be credited to the fund.

(2) Amounts in the Long Term Care Facility Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purposes of paying refunds due under section 20, chapter 736, Oregon Laws 2003, and funding long term care facilities, as defined in section 15, chapter 736, Oregon Laws 2003, that are a part of the Oregon Medicaid reimbursement system.

(3) Funds in the Long Term Care Facility Quality Assurance Fund and the matching federal financial participation under Title XIX of the Social Security Act may be used to fund Medicaid-certified long term care facilities using only the reimbursement methodology described in subsection (4) of this section to achieve a rate of reimbursement greater than the rate in effect on June 30, 2003.

(4) The reimbursement methodology used to make additional payments to Medicaid-certified long term care facilities includes but is not limited to:

(a) Rebasing biennially, beginning on July 1 of each odd-numbered year;

(b) Adjusting for inflation in the nonrebasing year;

(c) Continuing the use of the pediatric rate;

(d) Continuing the use of the complex medical needs additional payment;

(e) Discontinuing the use of the relationship percentage, except when calculating the pediatric rate in paragraph (c) of this subsection; and

(f) Requiring the Department of Human Services to reimburse costs at a rate not lower than the 63rd percentile ceiling of allowable costs for the biennium for which the reimbursement is made. [2003 c.736 §24; 2005 c.757 §11; 2007 c.780 §12]

Sec. 29. Notwithstanding any other provision of law, an assessment under sections 15 to 22, chapter 736, Oregon Laws 2003, may be imposed only in a calendar quarter for which the long term care facility reimbursement rate that is part of the Oregon Medicaid reimbursement system was calculated according to the methodology described in section 24 (4), chapter 736, Oregon Laws 2003. The Department of Human Services may make retroactive increases in payments for the first six months the assessment is imposed. [2003 c.736 §29; 2007 c.780 §13]

Sec. 31. Sections 15 to 22 and 24, chapter 736, Oregon Laws 2003, are repealed on January 2, 2015. [2003 c.736 §31; 2005 c.757 §9; 2007 c.780 §14]

Note: Sections 21 and 23 to 26, chapter 780, Oregon Laws 2007, provide:

Sec. 21. Sections 22 and 23 of this 2007 Act and sections 24 and 29, chapter 736, Oregon Laws 2003, are added to and made a part of sections 15 to 22, chapter 736, Oregon Laws 2003. [2007 c.780 §21]

Sec. 23. Notwithstanding section 17 (1), chapter 736, Oregon Laws 2003, for the period from January 1, 2008, to June 30, 2008, the Director of Human Services, on or before November 15, 2007, shall establish the assessment rate under section 17, chapter 736, Oregon Laws 2003, at a rate estimated to collect an amount for that period not to exceed 5.5 percent of the gross revenue of all long term care facilities in this state during that period, excluding the gross revenue of long term care facilities that are exempt from the assessment imposed under section 16, chapter 736, Oregon Laws 2003. [2007 c.780 §23]

Sec. 24. Section 23 of this 2007 Act is repealed on July 1, 2008. [2007 c.780 §24]

Sec. 25. The repeal of section 23 of this 2007 Act by section 24 of this 2007 Act does not affect any long term care facility assessment imposed at the rate and for the period established pursuant to section 23 of this 2007 Act. [2007 c.780 §25]

Sec. 26. Section 23 of this 2007 Act and the amendments to sections 15, 16, 17, 18, 23, 24 and 29, chapter 736, Oregon Laws 2003, by sections 7 to 13 of this 2007 Act apply to long term care facility assessment in assessment years beginning on or after July 1, 2007. [2007 c.780 §26]

MEDICAID MANAGED CARE TAXES

Note: Sections 37 to 45 and 49 to 51, chapter 736, Oregon Laws 2003, provide:

Sec. 37. As used in sections 37 to 44 of this 2003 Act:

(1) Managed care premiums means premium payments paid to a prepaid managed care health services organization, but does not include Medicare premiums.

(2) Prepaid managed care health services organization or organization means a managed health, dental, mental health or chemical dependency organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725. A prepaid managed care health services organization may be a dental care organization, fully capitated health plan, physician care organization, mental health organization or chemical dependency organization. [2003 c.736 §37]

Sec. 38. (1) An assessment is imposed on each prepaid managed care health services organization in this state. The assessment shall be imposed at a rate set by the Director of Human Services. The rate may not exceed six percent of managed care premiums paid to an organization.

(2) The assessment shall be reported on a form prescribed by the Department of Human Services and shall contain the information required to be reported by the department. The assessment form shall be filed with the department on or before the 75th day following the end of the calendar quarter for which the assessment is being reported. The organization shall pay the assessment at the time the organization files the assessment report. The payment shall accompany the report unless the department permits a later payment under criteria prescribed by the department by rule.

(3) A prepaid managed care health services organization is not guaranteed that any additional moneys paid to the organization shall equal or exceed the amount of the assessment paid by the organization. [2003 c.736 §38; 2007 c.780 §15]

Sec. 39. Notwithstanding section 38 of this 2003 Act, the Director of Human Services may reduce the rate of assessment imposed under section 38 of this 2003 Act to the maximum rate allowed under federal law if the reduction is required to comply with federal law. [2003 c.736 §39]

Sec. 40. (1) A prepaid managed care health services organization that fails to file a report or pay an assessment under section 38 of this 2003 Act by the date the report or payment is due shall be subject to a penalty of $500 per day of delinquency. The total amount of penalties imposed under this section for each reporting period may not exceed five percent of the assessment for the reporting period for which penalties are being imposed.

(2) Penalties imposed under this section shall be collected by the Department of Human Services and deposited in the Department of Human Services Account established under ORS 409.060.

(3) Penalties paid under this section are in addition to and not in lieu of the assessment imposed under section 38 of this 2003 Act. [2003 c.736 §40]

Sec. 41. (1) A prepaid managed care health services organization that has paid an amount that is not required under sections 37 to 44 of this 2003 Act may file a claim for refund with the Department of Human Services.

(2) Any organization that is aggrieved by an action of the Department of Human Services or by an action of the Director of Human Services taken pursuant to subsection (1) of this section shall be entitled to notice and an opportunity for a contested case hearing under ORS chapter 183. [2003 c.736 §41]

Sec. 42. The Department of Human Services may audit the records of any organization in this state to determine compliance with sections 37 to 44 of this 2003 Act. The department may audit the records at any time for a period of five years following the date an assessment is due to be reported and paid under section 38 of this 2003 Act. [2003 c.736 §42]

Sec. 43. Amounts collected by the Department of Human Services from the assessments under section 38, chapter 736, Oregon Laws 2003, shall be deposited in the Medical Care Quality Assurance Fund established under section 44, chapter 736, Oregon Laws 2003. [2003 c.736 §43; 2005 c.757 §12]

Sec. 44. (1) The Medical Care Quality Assurance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Medical Care Quality Assurance Fund shall be credited to the Medical Care Quality Assurance Fund.

(2) Amounts in the Medical Care Quality Assurance Fund are continuously appropriated to the Department of Human Services for the purpose of paying refunds due under section 41, chapter 736, Oregon Laws 2003, and funding the state medical assistance program, including but not limited to health services provided by prepaid managed care health services organizations.

(3) The department may not use moneys from the Medical Care Quality Assurance Fund to supplant, directly or indirectly, other moneys made available to fund the program and services described in subsection (2) of this section. [2003 c.736 §44; 2005 c.757 §13; 2007 c.780 §16]

Sec. 45. Sections 37 to 44, chapter 736, Oregon Laws 2003, apply to managed care premiums received by prepaid managed care health services organizations on or after January 1, 2004, and before October 1, 2009. [2003 c.736 §45; 2007 c.780 §17]

Sec. 49. Sections 37 to 44, chapter 736, Oregon Laws 2003, are repealed on January 2, 2012. [2003 c.736 §49; 2007 c.780 §18]

Sec. 50. Nothing in the repeal of sections 37 to 44, chapter 736, Oregon Laws 2003, by section 49, chapter 736, Oregon Laws 2003, affects the imposition and collection of a prepaid managed care health services organization assessment under sections 37 to 44, chapter 736, Oregon Laws 2003, for a calendar quarter beginning before September 30, 2009. [2003 c.736 §50; 2007 c.780 §19]

Sec. 51. Any moneys remaining in the Medical Care Quality Assurance Fund on December 31, 2011, are transferred to the General Fund. [2003 c.736 §51; 2007 c.780 §20]

_______________



Chapter 410

Chapter 410 Â Senior and Disability Services

2007 EDITION

SENIOR AND DISABILITY SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

SERVICES FOR SENIORS AND PEOPLE WITH DISABILITIES

(Generally)

410.010Â Â Â Â  State policy for seniors and people with disabilities

410.020Â Â Â Â  Implementation of state policy

410.030Â Â Â Â  Legislative findings on long term care options

410.040Â Â Â Â  Definitions for ORS 410.040 to 410.320

410.050Â Â Â Â  General policy

410.060Â Â Â Â  Policy for persons with disabilities served by department

(State Administration)

410.070Â Â Â Â  Duties of Department of Human Services; elderly persons and persons with disabilities; rules

410.072Â Â Â Â  Determination of annual budget levels for type B area agencies; rules

410.074Â Â Â Â  Consultation with representatives of type B area agencies on rules establishing methodology

410.075Â Â Â Â  Authority of department to hold title to property; rules

410.080Â Â Â Â  Department as single state agency for federal programs

410.090Â Â Â Â  Department to implement supportive social services for persons age 60 and older; rules

410.100Â Â Â Â  When department to administer area agency programs

410.110Â Â Â Â  Revolving fund

410.120Â Â Â Â  Senior and Disabled Services Account

410.125Â Â Â Â  Residential Care Facility Licensing Moratorium Fee Subaccount

410.140Â Â Â Â  Records; rules

410.150Â Â Â Â  Use of files; confidentiality; privileged communications

410.160Â Â Â Â  Limitation on estate claims

410.180Â Â Â Â  Long term care reimbursement audit manual

410.190Â Â Â Â  Representation of corporation in contested case proceedings before department

(Area Agencies)

410.210Â Â Â Â  Area agency advisory councils; membership; duties

410.220Â Â Â Â  Use of state and local resources

410.230Â Â Â Â  Expenditure of local funds not required

(Type A Agencies)

410.240Â Â Â Â  Operation of type A agencies

410.250Â Â Â Â  Duties of type A agencies

(Type B Agencies)

410.270Â Â Â Â  Operation of type B agencies

410.280Â Â Â Â  Duties of type B agencies

410.290Â Â Â Â  Conditions to designation as type B agency; plan of operation

410.295Â Â Â Â  Authority of type B agency to regulate adult foster homes

410.300Â Â Â Â  Transfer of state employees to type B agency; conditions

GOVERNORÂS COMMISSION ON SENIOR SERVICES

410.320Â Â Â Â  GovernorÂs Commission on Senior Services

410.330Â Â Â Â  Legislator members; expenses

410.340Â Â Â Â  Appointments to fill vacancies

OREGON
PROJECT
INDEPENDENCE

410.410Â Â Â Â  Definitions for ORS 410.410 to 410.480

410.420Â Â Â Â  Use of funds; rules

410.422Â Â Â Â
Oregon
Project
Independence
Fund

410.425Â Â Â Â  Separate accounts for persons age 60 and over and for persons with AlzheimerÂs disease or related disorders

410.430Â Â Â Â  Eligibility for services under ORS 410.410 to 410.480

410.435Â Â Â Â  Expansion of Oregon Project Independence; rules

410.440Â Â Â Â  Priorities for services

410.450Â Â Â Â  Determinations of eligibility; rules

410.460Â Â Â Â  Computation of allowable costs

410.470Â Â Â Â  Fees; collection; records; use

410.480Â Â Â Â  Required record keeping; audit

ADULT DAY CARE SERVICE

410.485Â Â Â Â  Legislative findings

410.490Â Â Â Â  Duties of department; rules

410.495Â Â Â Â  Registry for adult day care programs in state; rules

LONG TERM CARE

(Assessment of Needs)

410.505Â Â Â Â  Definitions for ORS 410.505 to 410.545

410.510Â Â Â Â  Establishment of procedure for assessment

410.515Â Â Â Â  Notice of availability of admission assessment services; disclosure form; department to provide services; maximum fees

410.520Â Â Â Â  When assessment to occur; exceptions

410.525Â Â Â Â  Disclosure of fees; waiver of assessment; additional assessment services

410.530Â Â Â Â  Department authority; delegation; advisory committee; rules

410.535Â Â Â Â  Rules

410.540Â Â Â Â  Compliance as condition for licensure

410.545Â Â Â Â  Implementation of ORS 410.505 to 410.545 requires federal funding

(Advisory Council)

410.550Â Â Â Â  Medicaid Long Term Care Quality and Reimbursement Advisory Council; membership; duties

410.555Â Â Â Â  Submission of changes to Medicaid reimbursement system to council; advisory recommendation; approval; report; budget review; rules

HOME CARE COMMISSION

410.600Â Â Â Â  Definitions for ORS 410.600 to 410.625

410.602Â Â Â Â  Home Care Commission; membership; rules

410.604Â Â Â Â  Duties of commission; executive director

410.606Â Â Â Â  Referral of qualified individuals on commission registry

410.608Â Â Â Â  Selection of home care worker; right to terminate employment; eligibility determination made by Department of Human Services

410.612Â Â Â Â  Collective bargaining

410.614Â Â Â Â  Rights of home care workers

410.625Â Â Â Â  Authority of commission; budget

STATE POLICY ON PERSONS WITH DISABILITIES

410.710Â Â Â Â  State policy on persons with disabilities

410.715Â Â Â Â  Person suffering brain injury to be considered person with disability

410.720Â Â Â Â  Mental health and addiction services for senior citizens and persons with disabilities

TRUST FUNDS FOR PERSONS WITH DISABILITIES

410.730Â Â Â Â  Self-Sufficiency Trust Fund; rules

410.732Â Â Â Â  Disabilities Trust Fund; rules

PROGRAM TO SERVE NEEDS OF PERSONS WHO ARE DEAF OR HARD OF HEARING

410.740Â Â Â Â  Oregon Deaf and Hard-of-Hearing Services Program; advisory committee

MISCELLANEOUS

410.851Â Â Â Â  Policy on patient-based reimbursement system for long term care facilities; rules

PENALTIES

410.890Â Â Â Â  Civil penalty

SERVICES FOR SENIORS AND PEOPLE WITH DISABILITIES

(Generally)

Â Â Â Â Â  410.010 State policy for seniors and people with disabilities. (1) The Legislative Assembly finds and declares that, in keeping with the traditional concept of the inherent dignity of the individual in our democratic society, the older citizens of this state are entitled to enjoy their later years in health, honor and dignity, and citizens with disabilities are entitled to live lives of maximum freedom and independence.

Â Â Â Â Â  (2) The Legislative Assembly declares that the policy of this state is to provide and encourage programs necessary to fulfill the commitment stated in subsection (1) of this section and that the purpose of policies stated in this section and ORS 410.020 is to provide a guide for the establishment and implementation of programs for older citizens and citizens with disabilities in this state. It further declares that the programs shall be initiated, promoted and developed through:

Â Â Â Â Â  (a) Volunteers and volunteer groups;

Â Â Â Â Â  (b) Partnership with local governmental agencies;

Â Â Â Â Â  (c) Coordinated efforts of state agencies;

Â Â Â Â Â  (d) Coordination and cooperation with federal programs;

Â Â Â Â Â  (e) Partnership with private health and social service agencies;

Â Â Â Â Â  (f) A designated state agency that will encourage and work with older citizens and their organizations, that will coordinate state and local programs, that will encourage and monitor federal programs and that will act as an advocate for older Oregon citizens; and

Â Â Â Â Â  (g) A designated state agency that will encourage and work with citizens with disabilities and their organizations, that will coordinate state and local programs, that will encourage and monitor federal programs and that will act as an advocate for
Oregon
citizens with disabilities.

Â Â Â Â Â  (3) The Legislative Assembly declares that it shall be the policy of this state to give special attention to the special concerns of our most frail and vulnerable older citizens. Furthermore, it shall be the policy of this state to support strongly the full development and participation of citizens with disabilities in all aspects of social, political and community life.

Â Â Â Â Â  (4) Recognizing the diversity in geography, economy and life styles in Oregon and the diversity of local senior citizen networks, the Legislative Assembly declares that it is the policy of this state to avoid complete uniformity in planning and administering programs for older citizens and to encourage and emphasize local control to achieve the most effective blend of state and local authority, not precluding the ability of the state to perform its mandated responsibilities for planning and administration. Multipurpose senior centers may be considered as focal points for the delivery of services to older citizens in each community where practicable. Disability services should also be consolidated where possible to provide efficient and convenient delivery of services to citizens with disabilities. [1981 c.191 Â§1; 1985 c.180 Â§1; 1989 c.224 Â§70; 2007 c.70 Â§163]

Â Â Â Â Â  410.020 Implementation of state policy. In carrying out the policies stated in ORS 410.010, the state shall:

Â Â Â Â Â  (1) Coordinate the effective and efficient provision of community services to older citizens and citizens with disabilities so that the services will be readily available to the greatest number over the widest geographic area; assure that information on these services is available in each locality, utilizing whenever possible existing information services; and assure that each new service receives maximum publicity at the time it is initiated.

Â Â Â Â Â  (2) Assure that older citizens and citizens with disabilities retain the right of free choice in planning and managing their lives; by increasing the number of options in life styles available to older citizens and citizens with disabilities; by aiding older citizens and citizens with disabilities to help themselves; by strengthening the natural support system of family, friends and neighbors to further self-care and independent living; by assuring that older citizens and citizens with disabilities are able to make informed choices regarding the delivery of in-home care services by providing information about their responsibilities as employers of in-home care providers or, alternatively, about the responsibilities of an in-home care agency to provide services; and by encouraging all programs that seek to maximize self-care and independent living within the mainstream of life.

Â Â Â Â Â  (3) Assure that health and social services be available that:

Â Â Â Â Â  (a) Allow the older citizen and citizen with a disability to live independently at home or with others as long as the citizen desires without requiring inappropriate or premature institutionalization.

Â Â Â Â Â  (b) Encourage, by expansion of existing programs for older citizens and citizens with disabilities, by school programs, by meals-on-wheels, by counseling or by other means, public and private development of nutrition programs for older citizens and citizens with disabilities that prevent or minimize illness or social isolation.

Â Â Â Â Â  (c) Assure that if institutionalization is necessary, the institution should be of the highest quality where the older citizen and citizen with a disability may live in dignity.

Â Â Â Â Â  (d) Protect the older citizen and citizen with a disability from physical and mental abuse and from fraudulent practices.

Â Â Â Â Â  (4) Foster both preventive and primary health care, including mental and physical health care, to keep older citizens and citizens with disabilities active and contributing members of society; and encourage full restorative services for those older citizens and citizens with disabilities who require institutional care to increase the possibility of their return to independent living.

Â Â Â Â Â  (5) Encourage public and private development of suitable housing for older citizens and citizens with disabilities, designed and located consistent with their special needs and available at costs they can afford.

Â Â Â Â Â  (6) In implementing subsections (1) to (5) of this section, develop and seek support for plans to assure access to information, counseling and screening, as appropriate, by persons potentially in need of long term care without regard to the personÂs income.

Â Â Â Â Â  (7) Recognize the necessity for a variety of ways to help older citizens and citizens with disabilities maintain sufficient income to meet their needs.

Â Â Â Â Â  (8) Encourage local transportation systems and volunteer groups to meet the daily transportation needs of older citizens and citizens with disabilities and to make accessible to them a broad range of services and programs, including social, health and religious services and programs.

Â Â Â Â Â  (9) Encourage and develop meaningful employment opportunities for older citizens and citizens with disabilities in positions commensurate with their abilities; eliminate discrimination to such employment; and whenever possible, employ older citizens in programs that affect older citizens and citizens with disabilities in programs that affect citizens with disabilities.

Â Â Â Â Â  (10) Involve older citizens and citizens with disabilities in the decision-making process for programs affecting their lives. Recognizing the ability of older citizens and citizens with disabilities to be advisors to the Legislative Assembly, agencies and professional staff, the Legislative Assembly intends that whenever possible older citizens and citizens with disabilities should assist in the development of policies affecting their lives.

Â Â Â Â Â  (11) Assure to older citizens and citizens with disabilities the right to pursue activities within the widest range of civic, cultural, entertainment and recreational opportunities by opening such opportunities to participation by older citizens and citizens with disabilities, by encouraging older citizens and citizens with disabilities to utilize their capabilities by participating in government and by assuring them the right to serve.

Â Â Â Â Â  (12) Make public educational facilities available to older citizens and citizens with disabilities and their organizations so older citizens and citizens with disabilities may pursue their educational interests; and encourage all institutions of learning and other appropriate agencies to develop and provide by outreach as well as by traditional means special education programs to meet the needs and interests of older citizens by addressing the problems and opportunities of aging and by responding to older citizensÂ interests in liberal arts as well as their interests in hobby and recreation courses.

Â Â Â Â Â  (13) Encourage the development of barrier-free construction and the removal of architectural barriers so that more facilities are accessible to older citizens and citizens with disabilities.

Â Â Â Â Â  (14) Promote development of programs to educate persons who work with older citizens in gerontology and geriatrics and encourage qualified persons to seek such education.

Â Â Â Â Â  (15) Encourage immediate application by both public and private agencies of knowledge acquired from research that can sustain and improve the health and happiness of older citizens and citizens with disabilities.

Â Â Â Â Â  (16) Recognize that older citizens who retire should be able to do so in honor and dignity.

Â Â Â Â Â  (17) Encourage and support:

Â Â Â Â Â  (a) Distribution of literature which accurately presents facts concerning aging and disabilities of citizens.

Â Â Â Â Â  (b) Efforts of schools, churches and other institutions, in teaching children and youth about the process of aging and disabilities of citizens so as to correct fallacies handed down from one generation to another.

Â Â Â Â Â  (c) Intergenerational programming and participation by community organizations and institutions to promote better understanding and warm social interaction and to counteract the tendency to isolation of individuals who are elderly or who have disabilities.

Â Â Â Â Â  (d) Correction of stereotyping of individuals who are elderly or who have disabilities in school texts and other books, newspapers, magazines, radio and television by encouraging review and analysis of these media by publishers, company ownership or other appropriate agencies.

Â Â Â Â Â  (e) Efforts which show that many misconceptions and stereotypes have no basis in fact so older citizens and citizens with disabilities will be freed from the destructive tendency to socially conform by embracing these fallacies. [1981 c.191 Â§2; 1983 c.312 Â§2; 1985 c.180 Â§2; 1989 c.224 Â§71; 2007 c.70 Â§164; 2007 c.416 Â§1]

Â Â Â Â Â  410.030 Legislative findings on long term care options. The Legislative Assembly of the State of
Oregon
finds the following regarding older citizens and citizens with disabilities:

Â Â Â Â Â  (1) That there are many older Oregonians and Oregonians with disabilities who face difficulties in maintaining self-care and independent living within the mainstream of life, and who have not yet exhausted their financial resources. These persons are often dependent upon providers of care for advice regarding 24-hour care. These persons and providers are not always aware of options to, or within, such care;

Â Â Â Â Â  (2) That inappropriate or premature institutionalization of persons who have not exhausted their financial resources often leads to exhaustion of those resources, and to the expectation by these persons and providers that continued financing of inappropriate institutional care shall be available under Title XIX. However, under these circumstances, transfer of the person to appropriate, less costly noninstitutional or alternative institutional care, if available, is necessary in order that limited public funds can be utilized to provide appropriate care to as many persons in need as possible; and

Â Â Â Â Â  (3) That to minimize the need for such disruptive transfers, it is in the interest of older Oregonians and Oregonians with disabilities and of providers of care that the Department of Human Services, or any designated state agency, develop plans for assuring access to information, counseling and screening, as appropriate, by persons potentially in need of long term care without regard to the personÂs income. [1983 c.312 Â§1; 1985 c.180 Â§3; 1989 c.224 Â§72; 2007 c.70 Â§165]

Â Â Â Â Â  410.040 Definitions for ORS 410.040 to 410.320. As used in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630:

Â Â Â Â Â  (1) ÂAppropriate living arrangementÂ means any arrangement for an elderly person or a person with a disability in a residential setting which is appropriate for the person considering, in order of priority, the following criteria:

Â Â Â Â Â  (a) The desires and goals of the person;

Â Â Â Â Â  (b) The right of the person to live as independently as possible, in the least restrictive environment; and

Â Â Â Â Â  (c) The cost of the living arrangement compared to other types of living arrangements, based on the criteria in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (2) ÂArea agencyÂ means:

Â Â Â Â Â  (a) An established or proposed type A or type B Area Agency on Aging within a planning and service area designated under Section 305 of the Older Americans Act; or

Â Â Â Â Â  (b) Any public or nonprofit private agency which is designated as a type A or type B Area Agency on Aging under Section 305 of the Older Americans Act.

Â Â Â Â Â  (3) ÂArea agency boardÂ means the local policy-making board which directs the actions of the area agency within state and federal laws and regulations.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂElderly personÂ means a person who is served by a type A area agency or type B area agency or by the department and who is 60 years of age or older.

Â Â Â Â Â  (6) ÂLocal governmentÂ means a political subdivision of the state whose authority is general or a combination of units of general purpose local governments.

Â Â Â Â Â  (7) ÂPerson with a disabilityÂ means a person with a physical or mental disability:

Â Â Â Â Â  (a) Who is eligible for Supplemental Security Income or for general assistance; and

Â Â Â Â Â  (b) Who meets one of the following criteria:

Â Â Â Â Â  (A) Has mental retardation or a developmental disability or is mentally or emotionally disturbed, and resides in or needs placement in a residential program administered by the department.

Â Â Â Â Â  (B) Is an alcohol or drug abuser and resides in or needs placement in a residential program administered by the department.

Â Â Â Â Â  (C) Has a physical or mental disability other than those described in subparagraphs (A) and (B) of this paragraph.

Â Â Â Â Â  (8) ÂPreadmission screeningÂ means a professional program within the department or type B area agencies, with staff that includes registered nurses and social workers, that assesses the needs of clients and recommends appropriate placements in residential programs administered by the department or type B area agencies.

Â Â Â Â Â  (9) ÂProtective servicesÂ means a service to be provided by the department directly or through type B area agencies, in response to the need for protection from harm or neglect to elderly persons and persons with disabilities.

Â Â Â Â Â  (10) ÂTitle XIXÂ means long term care and health services programs in Title XIX of the Social Security Act available to elderly persons and persons with disabilities.

Â Â Â Â Â  (11) ÂType A area agencyÂ means an area agency:

Â Â Â Â Â  (a) For which either the local government or the area agency board does not agree to accept local administrative responsibility for Title XIX; and

Â Â Â Â Â  (b) That provides a service to elderly persons.

Â Â Â Â Â  (12) ÂType B area agencyÂ means an area agency:

Â Â Â Â Â  (a) For which the local government agrees to accept local administrative responsibility for Title XIX;

Â Â Â Â Â  (b) That provides a service to elderly persons or to elderly persons and persons with disabilities who require services similar to those required by elderly persons; and

Â Â Â Â Â  (c) That uses the term Âdisabled servicesÂ or Âdisability servicesÂ in its title to communicate the fact that it provides services to both populations described in paragraph (b) of this subsection. [1981 c.784 Â§1; 1985 c.180 Â§4; 1989 c.224 Â§73; 1993 c.116 Â§2; 2001 c.900 Â§75; 2007 c.70 Â§166]

Â Â Â Â Â  410.050 General policy. (1) The State of
Oregon
finds:

Â Â Â Â Â  (a) That the needs of the elderly population can be best served and planned for at the local community level;

Â Â Â Â Â  (b) That a longer life expectancy and a growing elderly population demands services be provided in a coordinated manner and a single local agency system for such services be instituted;

Â Â Â Â Â  (c) That local resources and volunteer help will augment state funds and needed personnel;

Â Â Â Â Â  (d) That local flexibility in providing services should be encouraged; and

Â Â Â Â Â  (e) That a single state agency should regulate and provide leadership to ensure that the elderly citizens of Oregon will receive the necessary care and services at the least cost and in the least confining situation.

Â Â Â Â Â  (2) The State of Oregon further finds that within budgetary constraints, it is appropriate that savings in nursing home services allocations within a planning and service area be reallocated to alternative care services under Title XIX and Oregon Project Independence in that area. [1981 c.784 Â§2; 1993 c.116 Â§3; 2005 c.22 Â§272]

Â Â Â Â Â  410.060 Policy for persons with disabilities served by department. (1) It is the policy of the State of
Oregon
that persons with disabilities served by the Department of Human Services shall also receive necessary services, as appropriate for their needs, from other state agencies.

Â Â Â Â Â  (2) In carrying out the provisions in subsection (1) of this section, the Department of Human Services shall negotiate interagency agreements and coordinate services with the Employment Department and the Department of Education for the provision of appropriate services to clients of the Department of Human Services who have disabilities.

Â Â Â Â Â  (3)(a) Prior to approval of an appropriate living arrangement, as defined in ORS 410.040, administered by the Department of Human Services, all persons with disabilities shall be assessed by preadmission screening to ensure the appropriateness of the living arrangement.

Â Â Â Â Â  (b) If a person with a disability is diagnosed as, or is reasonably believed to be, a person with mental retardation or a developmental disability, preadmission screening shall include an assessment by the Developmental Disability Diagnosis and Evaluation Service established under ORS 427.104.

Â Â Â Â Â  (4) The Department of Human Services in coordination with the Department of Education shall work with nursing homes that have one or more residents under 18 years of age to develop a program appropriate to the needs of those residents. [1981 c.784 Â§4; 1985 c.180 Â§5; 1989 c.224 Â§74; 2001 c.900 Â§76; 2007 c.70 Â§167]

(State Administration)

Â Â Â Â Â  410.070 Duties of Department of Human Services; elderly persons and persons with disabilities; rules. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Serve as the central state agency with primary responsibility for the planning, coordination, development and evaluation of policy, programs and services for elderly persons and persons with disabilities in
Oregon
.

Â Â Â Â Â  (b) Function as the designated state unit on aging, as defined in the Older Americans Act of 1965.

Â Â Â Â Â  (c) With the advice of the GovernorÂs Commission on Senior Services and the Oregon Disabilities Commission, develop long-range state plans for programs, services and activities for elderly persons and persons with disabilities. State plans should be revised biennially and should be based on area agency plans, statewide priorities and state and federal requirements.

Â Â Â Â Â  (d) Have the authority to transfer state and federal funds, except Title III of the Older Americans Act funds, from one area agency to another area agency or from one program or service to another program or service after consultation with the area agencies involved in the transfer. However, no area agency shall suffer a reduction in state or federal funds due to increased local funds.

Â Â Â Â Â  (e) Receive and disburse all federal and state funds allocated to the department and solicit, accept and administer grants, including federal grants or gifts made to the department or to the state and enter into contracts with private entities for the purpose of providing or contracting for case management services for long term care insurance for the benefit of elderly persons and persons with disabilities in this state.

Â Â Â Â Â  (f) Provide technical, training and program assistance to area agencies and assist them to provide such assistance to public and private agencies and organizations.

Â Â Â Â Â  (g) Assist area agencies to stimulate more effective use of existing resources and services for elderly persons and develop programs, opportunities and services which are not otherwise provided for elderly persons, with the aim of developing a comprehensive and coordinated system for the delivery of social services to elderly persons.

Â Â Â Â Â  (h) Assist local department offices and area agencies which have assumed responsibility for disabled services to stimulate more effective use of existing resources and to develop programs, opportunities and services which are not otherwise provided for persons with disabilities, with the aim of developing a comprehensive and coordinated system for the delivery of social services to persons with disabilities.

Â Â Â Â Â  (i) Serve within government and in the state at large as an advocate for elderly persons and persons with disabilities by holding hearings and conducting studies or investigations concerning matters affecting the health, safety and welfare of elderly persons and persons with disabilities and by assisting elderly persons and persons with disabilities to assure their rights to apply for and receive services and to be given fair hearings when such services are denied.

Â Â Â Â Â  (j) Process fiscal and client data for all area agencies.

Â Â Â Â Â  (k) Conduct regulatory functions with regard to program operation, by adopting rules for providing social services, including protective services, to elderly persons and persons with disabilities who need services that the department or area agencies are authorized to provide and rules for standard rate setting and quality assurance.

Â Â Â Â Â  (L) Provide information and technical assistance to the GovernorÂs Commission on Senior Services, the Oregon Disabilities Commission and the Medicaid Long Term Care Quality and Reimbursement Advisory Council and keep the commissions and the council continually informed of the activities of the department.

Â Â Â Â Â  (m) Make recommendations for legislative action to the Governor and to the Legislative Assembly, after consultation with the GovernorÂs Commission on Senior Services, the Oregon Disabilities Commission and the Medicaid Long Term Care Quality and Reimbursement Advisory Council.

Â Â Â Â Â  (n) Conduct research and other appropriate activities to determine the needs of elderly persons and persons with disabilities in this state, including, but not limited to, their needs for social and health services, and to determine what existing services and facilities, private and public, are available to elderly persons and persons with disabilities to meet those needs.

Â Â Â Â Â  (o) Maintain a clearinghouse for information related to the needs and interests of elderly persons and persons with disabilities.

Â Â Â Â Â  (p) Provide area agencies with assistance in applying for federal, state and private grants and identifying new funding sources.

Â Â Â Â Â  (2) In addition to the requirements of subsection (1) of this section, the department shall:

Â Â Â Â Â  (a) Determine type A and type B area agencies annual budget levels for Oregon Project Independence and Title III of the Older Americans Act expenditures.

Â Â Â Â Â  (b) For type B area agencies:

Â Â Â Â Â  (A) Determine annual budget levels for planning Title XIX reimbursed services. In determining the budget levels, the department shall retain contingency reserves against overruns and transfers in use of Title XIX funds.

Â Â Â Â Â  (B) Provide timely management information so the area agencies and the departmentÂs disability services units can manage Title XIX reimbursements within budgeted levels.

Â Â Â Â Â  (C) Determine annual budget levels for planning and administering programs relating to social, health, independent living and protective services for persons with disabilities for the departmentÂs disability services units and type B area agencies which have assumed local responsibility for the programs and clients transferred under section 2 (2), chapter 787, Oregon Laws 1989.

Â Â Â Â Â  (c) Make payments for services within a central processing system for:

Â Â Â Â Â  (A) A type A area agency, at the request of the agency, for Oregon Project Independence or Title III of the Older Americans Act expenditures, or both.

Â Â Â Â Â  (B) A type B area agency, for Title XIX and Oregon Project Independence expenditures, and at the request of the agency, for Title III of the Older Americans Act expenditures.

Â Â Â Â Â  (d) Assume program responsibility for Title XIX programs in areas served by type A area agencies and in areas where no area agency is designated.

Â Â Â Â Â  (e) Assume planning and program responsibilities for persons with disabilities in areas served by type A area agencies, in areas served by type B agencies that serve only elderly persons and in areas where no area agency exists.

Â Â Â Â Â  (3) When developing programs affecting elderly persons, the department shall consult with the GovernorÂs Commission on Senior Services.

Â Â Â Â Â  (4) When developing programs affecting persons with disabilities, the department shall consult with the Oregon Disabilities Commission. [1981 c.784 Â§3; 1989 c.224 Â§75; 1989 c.787 Â§1; 1991 c.122 Â§12; 1993 c.116 Â§4; 1995 c.667 Â§4; 2001 c.900 Â§77; 2007 c.70 Â§168]

Â Â Â Â Â  410.072 Determination of annual budget levels for type B area agencies; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Adopt by rule a methodology for determining annual budget levels for type B area agencies for planning and administering programs for elderly persons and persons with disabilities that:

Â Â Â Â Â  (a) Includes both direct and indirect costs; and

Â Â Â Â Â  (b) Results in a budget level for a type B area agency that is not less than 95 percent of the amount that would otherwise be budgeted for a local department office serving elderly persons and persons with disabilities;

Â Â Â Â Â  (2) Determine annual budget levels for planning and administering programs for elderly persons and persons with disabilities for type B area agencies using the methodology adopted under subsection (1) of this section; and

Â Â Â Â Â  (3) Consider the budget levels determined under subsection (2) of this section when making recommendations to the Governor on the level of funding for type B area agencies each biennium. [2003 c.772 Â§2]

Â Â Â Â Â  410.074 Consultation with representatives of type B area agencies on rules establishing methodology. Before adopting the rules described in ORS 410.072, the Department of Human Services shall consult with representatives of type B area agencies. [2003 c.772 Â§4]

Â Â Â Â Â  Note: 410.074 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 410 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.075 Authority of department to hold title to property; rules. The Department of Human Services may take title to real and personal property in performing its duties under ORS 411.630, 411.708, 411.795, 414.105 and 416.310. Title shall be taken in the name of the department. The department may convey the property by deed or other appropriate conveyance under procedures adopted by rule of the department. [1993 c.249 Â§2; 2005 c.381 Â§23]

Â Â Â Â Â  410.080 Department as single state agency for federal programs. (1) The Department of Human Services is the designated single state agency for all federal programs under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630.

Â Â Â Â Â  (2) Except as provided in ORS 410.070 (2)(d) and 410.100, the administration of services to clients under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 shall be through area agencies, and shall comply with all applicable federal regulations. [1981 c.784 Â§7; 2001 c.900 Â§246; 2005 c.22 Â§273]

Â Â Â Â Â  410.090 Department to implement supportive social services for persons age 60 and older; rules. (1) The Department of Human Services is directed to develop and place in effect a program of supportive social services for persons age 60 or older.

Â Â Â Â Â  (2) The Department of Human Services is authorized to develop and adopt such rules as necessary for the sound, efficient and economical administration of the provisions of this section and ORS 410.320 to 410.340, including the implementation of a fee for service schedule based upon ability to pay, and to assure that no eligible person, resident in a skilled nursing home or intermediate care facility, shall be removed and placed in an alternative care program unless such services are determined to be more appropriate for the individual citizen based upon appropriate, individual, service considerations. [Formerly 184.865]

Â Â Â Â Â  410.100 When department to administer area agency programs. (1) In the event that a local government withdraws the designation of an area agency, or the Department of Human Services withdraws the area agency designation in accordance with the Older Americans Act, the department shall administer the services to clients previously performed by the area agency until a new area agency is designated.

Â Â Â Â Â  (2) The department may withdraw any particular program or service, except Title III of the Older Americans Act programs, from the area agency, and administer such programs and services. Before such action is taken, the department must consult with the director of the area agency and the chief elected official of the affected local government. Such action shall be taken by the department only when it can be shown that the federal or state laws or rules have not been complied with, that state or federal funds are not being expended for the purposes for which they were intended, or that elderly persons are not receiving appropriate services within available resources. Withdrawal of any particular program or service is appealable to the Governor after requesting a reconsideration by the Director of Human Services. [1981 c.784 Â§10; 2001 c.900 Â§78; 2007 c.70 Â§169]

Â Â Â Â Â  410.110 Revolving fund. (1) On written request of the Department of Human Services, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $50,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the Department of Human Services to pay for travel expenses for employees of the Department of Human Services and for any consultants or advisers for whom payment of travel expenses is authorized by law, or advances therefor, or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the Department of Human Services and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [1981 c.784 Â§24]

Â Â Â Â Â  410.120 Senior and Disabled Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Senior and Disabled Services Account. All moneys in the Senior and Disabled Services Account are continuously appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the Senior and Disabled Services Account and all appropriations for the Department of Human Services shall be subject to allotment made by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Senior and Disabled Services Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The unobligated balance in the Senior and Disabled Services Account on June 30 of each odd-numbered year shall be determined by the Department of Human Services as of September 30 following the close of each biennium and certified to the Oregon Department of Administrative Services. The amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [1981 c.784 Â§25; 1989 c.787 Â§11]

Â Â Â Â Â  410.125 Residential Care Facility Licensing Moratorium Fee Subaccount. (1) The Residential Care Facility Licensing Moratorium Fee Subaccount is established in the Senior and Disabled Services Account established under ORS 410.120. Fees collected by the Department of Human Services under section 3, chapter 690, Oregon Laws 2005, shall be deposited in the Residential Care Facility Licensing Moratorium Fee Subaccount. Moneys deposited in the subaccount are continuously appropriated to the department.

Â Â Â Â Â  (2) Notwithstanding ORS 410.120 (3), moneys in the subaccount at the end of a biennium are retained in the subaccount and do not revert to the General Fund. [2005 c.690 Â§7]

Â Â Â Â Â  Note: 410.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 410 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.130 [1981 c.784 Â§26; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  410.140 Records; rules. The Department of Human Services shall make and enforce rules governing the custody, use and preservation of the records, papers, files and communications by any other agency or department of government or person to which the records may be furnished. Use shall be limited to the purposes for which the records are furnished and by the provisions of the law under which they may be furnished. [1981 c.784 Â§27]

Â Â Â Â Â  410.150 Use of files; confidentiality; privileged communications. For the protection of applicants for and recipients of services, the Department of Human Services shall not disclose or use the contents of any records, files, papers or communications for purposes other than those directly connected with the administration of the laws of Oregon, and these records, files, papers and communications are considered confidential subject to the rules of the Department of Human Services, except as otherwise provided in ORS 411.320. In any judicial proceedings, except proceedings directly connected with the administration of public assistance laws, their contents are considered privileged communications. [1981 c.784 Â§28; 1997 c.581 Â§2]

Â Â Â Â Â  410.160 Limitation on estate claims. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 extends estate claims requirements and procedures related to certain Title XIX services under current
Oregon
statutes and federal regulations to other services. [1981 c.784 Â§36; 1993 c.116 Â§5; 2005 c.22 Â§274]

Â Â Â Â Â  410.180 Long term care reimbursement audit manual. In carrying out the reimbursement system stated in the state policy on long term care reimbursement, the Department of Human Services shall develop, publish and make available an audit manual. The audit manual shall include clear guidelines on costs that are approved for reimbursement. [1983 c.406 Â§2]

Â Â Â Â Â  Note: 410.180 and 410.190 were enacted into law by the Legislative Assembly and were added to and made a part of ORS chapter 410 but not to any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  410.190 Representation of corporation in contested case proceedings before department. (1) Notwithstanding ORS 8.690, 9.160, 9.320, ORS chapter 180, ORS 203.145 or other law, in any contested case proceeding before the Department of Human Services, a corporation may be represented by an attorney or by any officer or authorized agent or employee of the corporation.

Â Â Â Â Â  (2) As used in this section, ÂcorporationÂ includes a public or private corporation, whether or not organized for profit. [1987 c.428 Â§34b]

Â Â Â Â Â  Note: See note under 410.180.

(Area Agencies)

Â Â Â Â Â  410.210 Area agency advisory councils; membership; duties. (1) Each area agency shall have an area agency advisory council, with members appointed by the area agency board.

Â Â Â Â Â  (a) For a type A area agency, membership of the council shall include consumers of services provided primarily to elderly persons under Department of Human Services programs, including low income and minority persons.

Â Â Â Â Â  (b) A type B area agency that serves elderly persons and persons with disabilities shall have two advisory councils. One shall include persons described in paragraph (a) of this subsection. The second shall be a disability services advisory council. That council shall have as a majority of its members persons with disabilities and shall include consumers of services and other interested persons. Any disability services advisory council in existence at the time the area agency assumes responsibility for providing services to persons with disabilities shall become the disability services advisory council for the area agency.

Â Â Â Â Â  (2) Each area agency advisory council shall:

Â Â Â Â Â  (a) Recommend basic policy guidelines for the administration of the activities of the area agencies on behalf of elderly persons or persons with disabilities, and advise the area agency on questions of policy.

Â Â Â Â Â  (b) Advise the area agency with respect to development of the area plan and budget, and review and comment on the completed area plan and budget before its transmittal to the Director of Human Services.

Â Â Â Â Â  (c) Review and evaluate the effectiveness of the area agency in meeting the needs of elderly persons or persons with disabilities in the planning and service area.

Â Â Â Â Â  (d) Meet at least quarterly. The meetings are subject to ORS 192.610 to 192.690. [1981 c.784 Â§11; 1989 c.224 Â§76; 1991 c.67 Â§101; 1993 c.116 Â§1; 2001 c.900 Â§79; 2007 c.70 Â§170]

Â Â Â Â Â  410.220 Use of state and local resources. Each area agency may use, with the consent of state and municipal departments and agencies, their services, equipment, facilities and personnel, and pay therefor, within the limits of its resources, as agreed between the agencies and cooperate with other public and private agencies as to the use of services, equipment and facilities. [1981 c.784 Â§14]

Â Â Â Â Â  410.230 Expenditure of local funds not required. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 requires an area agency or local governmental unit to expend local funds for the purpose of maintaining or expanding services to elderly persons and persons with disabilities. [1981 c.784 Â§37; 1989 c.224 Â§77; 2005 c.22 Â§275; 2007 c.70 Â§171]

(Type A Agencies)

Â Â Â Â Â  410.240 Operation of type A agencies. On and after October 1, 1981, a type A area agency shall operate in the same manner as it operated with local administrative responsibility for Title III of the Older Americans Act and Oregon Project Independence before October 1, 1981. Nothing in ORS 409.010, 410.040 to 410.320, 411.590 and 441.630 requires a type A area agency to become a type B area agency. [1981 c.784 Â§8; 2005 c.22 Â§276]

Â Â Â Â Â  410.250 Duties of type A agencies. Each type A area agency shall:

Â Â Â Â Â  (1) Conduct local planning functions for Title III of the Older Americans Act and Oregon Project Independence.

Â Â Â Â Â  (2) Develop a local plan for service delivery that complies with federal and state requirements and is in accord with locally determined objectives consistent with the state policy on aging. This plan shall be reviewed and approved by the Department of Human Services.

Â Â Â Â Â  (3) Assess the needs of elderly persons within the planning and service delivery area for service for social and health services, and determine what resources are currently available to meet those needs.

Â Â Â Â Â  (4) Assume the responsibility of determining services required to meet the needs of elderly persons, assure that such services are provided within the resources available and determine when such services are no longer needed.

Â Â Â Â Â  (5) Endeavor to coordinate and expand existing resources in order to develop within its planning and service area a comprehensive and coordinated system for the delivery of social and health services to elderly persons.

Â Â Â Â Â  (6) Serve as an advocate within government and within the community at large for the interests of elderly persons within its planning and service area.

Â Â Â Â Â  (7) Make grants to or enter into contracts with any public or private agency for the provision of social or health services not otherwise sufficiently available to elderly persons within the planning and service area.

Â Â Â Â Â  (8) Monitor and evaluate the activities of its service providers to insure that the services being provided comply with the terms of the grant or contract. Where a provider is found to be in breach of the terms of its grant or contract, the area agency shall enforce the terms of the grant or contract.

Â Â Â Â Â  (9) Conduct research, evaluation, demonstration or training activities appropriate to the achievement of the goal of improving the quality of life for elderly persons within its planning and service area.

Â Â Â Â Â  (10) Comply with department requirements that have been developed in consultation with the area agencies for client and fiscal information and provide to the department information necessary for federal and state reporting, program evaluation, program management, fiscal control and research needs. [1981 c.784 Â§12]

(Type B Agencies)

Â Â Â Â Â  410.270 Operation of type B agencies. (1) A local government shall be responsible for all actions of a type B area agency in its jurisdiction, including but not limited to the accountability for funds and compliance with federal and state laws and rules. Such responsibility shall include all geographic areas in which the type B area agency is designated to operate.

Â Â Â Â Â  (2) The respective local government shall appoint a director of the type B area agency in its jurisdiction who must meet minimum qualifications established by the Department of Human Services. The director shall serve with the continuing approval of the Director of Human Services. Continuing approval may be withdrawn by the Director of Human Services only when it can be shown that the state or federal rules have not been complied with by the type B area agency, that state or federal funds are not being expended for the purposes for which they were intended or that elderly persons are not receiving appropriate services within available funds. Withdrawal of continuing approval is appealable to the Governor by the local government after requesting a reconsideration by the Director of Human Services. [1981 c.784 Â§9; 1991 c.67 Â§102; 2001 c.900 Â§80; 2007 c.70 Â§172]

Â Â Â Â Â  410.280 Duties of type B agencies. Each type B area agency shall:

Â Â Â Â Â  (1) Comply with the provisions of ORS 410.250 (1) and (3) to (10).

Â Â Â Â Â  (2) Conduct local planning functions for Title XIX of the Social Security Act.

Â Â Â Â Â  (3) Develop a local plan for service delivery subject to review and approval by the Department of Human Services and the responsible unit of local government that complies with federal and state requirements and in accord with locally determined objectives consistent with the state policy on aging.

Â Â Â Â Â  (4) Provide protective services within available resources. [1981 c.784 Â§13; 1993 c.116 Â§6]

Â Â Â Â Â  410.290 Conditions to designation as type B agency; plan of operation. (1) Prior to the designation of an area agency as a type B area agency, the area agency, the responsible unit of local government and the Department of Human Services must jointly agree upon a plan under which the area agency will operate.

Â Â Â Â Â  (2) The plan described in subsection (1) of this section shall:

Â Â Â Â Â  (a) Establish an administrative structure and qualifications for key personnel that reflect the population to be served.

Â Â Â Â Â  (b) Be developed in coordination with the appropriate local mental health authority.

Â Â Â Â Â  (c) Include any necessary interagency agreements regarding which agency is to have responsibility for each specific group of clients under 60 years of age.

Â Â Â Â Â  (d) Address necessary transfers of staff, available equipment and administrative and service funds.

Â Â Â Â Â  (e) Be prepared with the participation of potentially affected clients, staff and other individuals at the local level, including but not limited to individuals with physical disabilities. [1981 c.784 Â§16; 1989 c.224 Â§78; 2007 c.70 Â§173]

Â Â Â Â Â  410.295 Authority of type B agency to regulate adult foster homes. (1) The Director of Human Services may delegate the following functions pertaining to regulation of adult foster homes for elderly persons and persons with disabilities to a type B area agency:

Â Â Â Â Â  (a) Conducting inspections and issuing and renewing licenses under ORS 443.735;

Â Â Â Â Â  (b) Investigating complaints under ORS 443.765; and

Â Â Â Â Â  (c) Other regulatory functions designated by the director by rule.

Â Â Â Â Â  (2) This section does not apply to adult foster homes in counties that have been granted an exemption under ORS 443.780.

Â Â Â Â Â  (3) As used in this section, Âadult foster homeÂ has the meaning given that term in ORS 443.705. [2005 c.219 Â§2; 2007 c.70 Â§174]

Â Â Â Â Â  410.300 Transfer of state employees to type B agency; conditions. (1) A type B area agency may contract with the Department of Human Services for services of state employees or have such employees transferred to employment by the area agency by transfer agreement.

Â Â Â Â Â  (2) State employees whose services have been contracted to a type B area agency shall be supervised for program purposes by the area agency.

Â Â Â Â Â  (3) If state employees are transferred to a type B area agency, the provisions of ORS 236.610 to 236.640 shall apply.

Â Â Â Â Â  (4) Prior to transfer of any state employee to any other public employer under ORS 409.010, 410.040 to 410.320, 411.590 and 441.630, at a date to be determined by the Director of Human Services, each type B area agency shall prepare a plan in coordination with local staff of the department for implementation of ORS 409.010, 410.040 to 410.320, 411.590 and 441.630. The plan shall show how statutory responsibilities are to be met and how all staff are to be utilized. [1981 c.784 Â§15; 1993 c.18 Â§98; 2001 c.900 Â§81; 2005 c.22 Â§277]

GOVERNORÂS COMMISSION ON SENIOR SERVICES

Â Â Â Â Â  410.320 GovernorÂs Commission on Senior Services. (1) The GovernorÂs Commission on Senior Services is created. The commission shall consist of at least 21 members appointed by the Governor for terms of three years.

Â Â Â Â Â  (2) Prior to making appointments, the Governor shall request and consider recommendations from the area agencies on aging and other interested senior organizations. The Governor shall designate a member to serve at the pleasure of the Governor as chairperson for a term of two years with such duties as the Governor shall prescribe. The membership of the commission shall be composed of persons broadly representative of major public and private agencies who are experienced in or have demonstrated particular interest in the special needs of elderly persons, including persons who have been active in organizations and advocates on behalf of elderly persons. Additionally, membership shall include persons who are active in advocacy organizations representing the interests of persons with disabilities who are served in programs under the Department of Human Services and consumers of services provided primarily to elderly persons and persons with disabilities under department programs, including low income persons, minorities and persons with disabilities. At least a majority of members shall be 60 years of age or older.

Â Â Â Â Â  (3) The GovernorÂs Commission on Senior Services shall advise the Governor and the Director of Human Services on needs of elderly persons, and recommend actions by the Governor, the Department of Human Services, other governmental entities and the private sector, appropriate to meet such needs.

Â Â Â Â Â  (4) The commission shall have authority to study programs and budgets of all state agencies that affect elderly persons. After such study, the commission shall make recommendations to the Governor and to the agencies involved. Such recommendations shall be designed to provide coordination of programs for elderly persons, to avoid unnecessary duplication in provision of services, and to point out gaps in provision of services. The commission shall also recommend development of a comprehensive plan for delivery of services to elderly persons. In carrying out these tasks, the commission shall coordinate its efforts with other advisory groups within the Department of Human Services to avoid duplication of effort.

Â Â Â Â Â  (5) The commission shall promote responsible statewide advocacy for elderly persons.

Â Â Â Â Â  (6) Members of the commission, other than legislators, shall be entitled to compensation and expenses as provided in ORS 292.495. [Formerly 184.900; 1983 c.740 Â§130; 1989 c.224 Â§79; 1991 c.67 Â§103; 2001 c.900 Â§82; 2007 c.70 Â§175]

Â Â Â Â Â  410.330 Legislator members; expenses. (1) In addition to the members of the GovernorÂs Commission on Senior Services appointed under ORS 410.320, the President of the Senate shall appoint one member from the Senate and the Speaker of the House of Representatives shall appoint one member from the House of Representatives. If the Speaker of the House of Representatives or the President of the Senate is a member, either may designate from time to time an alternate from among the members of the appropriate house to exercise powers as a member of the commission except that the alternate shall not preside if the Speaker or President is chairperson.

Â Â Â Â Â  (2) The members of the commission appointed under subsection (1) of this section shall be entitled to payment of compensation and expenses under ORS 171.072 from funds appropriated to the Legislative Assembly. [Formerly 184.905; 1983 c.740 Â§131; 1987 c.879 Â§15]

Â Â Â Â Â  410.340 Appointments to fill vacancies. In case of a vacancy on the GovernorÂs Commission on Senior Services, the appointing authority shall appoint a successor for the remainder of the unexpired term. [Formerly 184.910; 1983 c.740 Â§132]

OREGON
PROJECT
INDEPENDENCE

Â Â Â Â Â  410.410 Definitions for ORS 410.410 to 410.480. As used in ORS 410.410 to 410.480:

Â Â Â Â Â  (1) ÂAuthorized agencyÂ means any organization designated by the Department of Human Services as an area agency on aging.

Â Â Â Â Â  (2) ÂAuthorized serviceÂ means any service designated by the department pursuant to rule to be eligible for Oregon Project Independence funding.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂHome health serviceÂ means items and services furnished to an individual by a home health agency, or by others under arrangement with such agency, on a visiting basis in a place of temporary or permanent residence used as the individualÂs home for the purpose of maintaining that individual at home.

Â Â Â Â Â  (5) ÂService providerÂ means any agency or program that provides one or more authorized services under Oregon Project Independence. [1981 c.186 Â§1; 1983 c.740 Â§133]

Â Â Â Â Â  410.420 Use of funds; rules. (1) Funds appropriated for Oregon Project Independence shall only be expended for the following authorized services:

Â Â Â Â Â  (a) Homemaker;

Â Â Â Â Â  (b) Housekeeper;

Â Â Â Â Â  (c) Chore;

Â Â Â Â Â  (d) Escort;

Â Â Â Â Â  (e) Home health;

Â Â Â Â Â  (f) Personal care service;

Â Â Â Â Â  (g) Elderly day care; and

Â Â Â Â Â  (h) Other services authorized by the Department of Human Services.

Â Â Â Â Â  (2) The department shall adopt rules to implement ORS 410.410 to 410.480. [1981 c.186 Â§2; 1983 c.740 Â§134; 2001 c.900 Â§83]

Â Â Â Â Â  410.422
Oregon
Project
Independence
Fund. (1) The Oregon Project Independence Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Oregon Project Independence Fund shall be credited to the Oregon Project Independence Fund. Moneys in the Oregon Project Independence Fund at the end of a biennium are retained in the Oregon Project Independence Fund and do not revert to the General Fund.

Â Â Â Â Â  (2) The Oregon Project Independence Fund consists of moneys appropriated to the fund by the Legislative Assembly, interest earned by the fund, moneys contributed to the fund by donors and moneys transferred to the fund under ORS 311.701.

Â Â Â Â Â  (3) Moneys in the Oregon Project Independence Fund are continuously appropriated to the Department of Human Services for the purpose of funding Oregon Project Independence as provided in ORS 410.410 to 410.480. [2005 c.749 Â§1]

Â Â Â Â Â  410.425 Separate accounts for persons age 60 and over and for persons with AlzheimerÂs disease or related disorders. Except as provided in ORS 410.422, the funds available for purposes of ORS 410.410 to 410.480 shall be kept in separate accounts in the General Fund. One account shall be used for funds appropriated for persons otherwise eligible who are 60 years of age or older. The other account shall be used for funds appropriated for persons otherwise eligible who have AlzheimerÂs disease or a related disorder. [1987 c.692 Â§3; 2005 c.749 Â§2]

Â Â Â Â Â  410.430 Eligibility for services under ORS 410.410 to 410.480. (1) In order to qualify for services from an authorized agency or service provider, each client or recipient must:

Â Â Â Â Â  (a) Be 60 years old or older or have been diagnosed as having AlzheimerÂs disease or a related disorder;

Â Â Â Â Â  (b) Not be receiving financial assistance from the Department of Human Services, except food stamp benefits and limited Medicare reimbursement benefits administered by the department; and

Â Â Â Â Â  (c) Be assessed to be at the risk of entering an institution.

Â Â Â Â Â  (2) Eligibility determination shall be required before any client may receive services from an authorized agency or service provider. [1981 c.186 Â§3; 1987 c.692 Â§1; 1997 c.581 Â§3; 1999 c.59 Â§105; 2001 c.900 Â§84]

Â Â Â Â Â  410.435 Expansion of
Oregon
Project
Independence
; rules. (1) Notwithstanding ORS 410.430 and subject to the conditions described in subsection (2) of this section, the Department of Human Services shall adopt rules:

Â Â Â Â Â  (a) Expanding the eligibility requirements of Oregon Project Independence to cover persons 19 years of age or older with physical disabilities; and

Â Â Â Â Â  (b) Expanding authorized services under Oregon Project Independence to include:

Â Â Â Â Â  (A) Public education on long term care planning and resources;

Â Â Â Â Â  (B) Establishment and maintenance of a website on long term care planning and resources; and

Â Â Â Â Â  (C) Long term care case management and case planning services offered for a fee to persons who are not eligible for services from Oregon Project Independence.

Â Â Â Â Â  (2) The department may not adopt the rules expanding Oregon Project Independence described in subsection (1) of this section unless the amount of moneys in the Oregon Project Independence Fund established in ORS 410.422 is sufficient to provide services to eligible clients under ORS 410.410 to 410.480 and is sufficient to fund the expansion of the program to persons with physical disabilities and the additional authorized services described in subsection (1) of this section.

Â Â Â Â Â  (3) Rules adopted under subsection (1) of this section are valid only for the biennium in which the rules are adopted. [2005 c.749 Â§9]

Â Â Â Â Â  410.440 Priorities for services. (1) Eligible clients shall receive authorized services on a priority basis, with highest priorities receiving services first.

Â Â Â Â Â  (2) Priority for receipt of authorized services shall be:

Â Â Â Â Â  (a) Clients already receiving authorized service as long as their condition indicates services are needed.

Â Â Â Â Â  (b) Clients who are to be placed immediately in an institution if needed authorized services are not provided.

Â Â Â Â Â  (c) Clients who are probably to be placed in an institution if needed authorized services are not provided. [1981 c.186 Â§4]

Â Â Â Â Â  410.450 Determinations of eligibility; rules. (1) Eligibility determinations and determinations of services for Oregon Project Independence shall be made in accordance with rules of the Department of Human Services.

Â Â Â Â Â  (2) Determination of services shall be based on each clientÂs financial, physical, functional, medical and social need for such services.

Â Â Â Â Â  (3) Clients who appear eligible for services provided by the department because of disability or age and income shall be encouraged to apply to the department for service. [1981 c.186 Â§5; 1983 c.740 Â§135; 2005 c.22 Â§278]

Â Â Â Â Â  410.460 Computation of allowable costs. Allowable costs by authorized agencies are those associated with the direct provision of services to clients and such administrative costs as may be required to assure adequate services and to provide information to the Department of Human Services. [1981 c.186 Â§6; 1983 c.740 Â§136]

Â Â Â Â Â  410.470 Fees; collection; records; use. (1) The Department of Human Services shall establish fees for services provided under ORS 410.410 to 410.480 after consultation with area agencies on aging. The fees may differ for different areas and for different income levels.

Â Â Â Â Â  (2) Fees established under subsection (1) of this section shall be charged to all clients.

Â Â Â Â Â  (3) A record of all fees collected shall be kept by each authorized agency and made available upon request to the department.

Â Â Â Â Â  (4) Nothing prevents any client of Oregon Project Independence from making a contribution.

Â Â Â Â Â  (5) Fees and any contribution must be used to expand services. [1981 c.186 Â§7; 1983 c.740 Â§137; 2005 c.749 Â§10]

Â Â Â Â Â  410.480 Required record keeping; audit. (1) Each authorized agency and service provider shall maintain books, records, documents and accounting procedures which reflect costs and such other activities as the Department of Human Services may require. The books, records and documents shall be made available to the department upon request.

Â Â Â Â Â  (2) Each authorized agency shall submit to the department an audit of its financial records annually. Such audits shall be conducted by an individual holding a permit issued by the Oregon Board of Accountancy under ORS 673.010 to 673.457.

Â Â Â Â Â  (3) Fiscal and program reports shall be completed on forms provided by the department and be submitted to the department by the specified due dates.

Â Â Â Â Â  (4) The use or disclosure by any party of any information concerning a recipient or client of authorized services described in ORS 410.410 to 410.480 for any purpose not directly connected with the administration of the responsibilities of the department, or an authorized agency or a service provider is prohibited except with written consent of the recipient, or the legal representative thereof. [1981 c.186 Â§8; 1983 c.740 Â§138; 1999 c.322 Â§39]

ADULT DAY CARE SERVICE

Â Â Â Â Â  410.485 Legislative findings. The Legislative Assembly finds that there is a need for the Department of Human Services to promote the availability of adult day care services and that flexibility in the combination of adult day care with other community-based services gives individuals who would otherwise be placed in restrictive care settings a greater variety of choices. [1991 c.787 Â§1]

Â Â Â Â Â  410.490 Duties of department; rules. (1) To provide greater flexibility and availability of services, the Department of Human Services shall apply for waiver of federal statutory and regulatory requirements to make adult day care services available under ORS chapter 414.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules consistent with the rules adopted under ORS 410.495, that include a provision identifying adult day care as a service available for recipients eligible for medical assistance.

Â Â Â Â Â  (3) As used in ORS 410.485 and this section, Âadult day careÂ means community-based group programs designed to meet the needs of adults with functional or cognitive impairments through individual plans of care that are structured, comprehensive and provide a variety of health, social and related support services in protective settings during part of the day but provide less than 24-hour care. [1991 c.787 Â§Â§2,3; 2007 c.70 Â§176]

Â Â Â Â Â  410.495 Registry for adult day care programs in state; rules. (1) The Department of Human Services shall develop a registry of all adult day care programs in
Oregon
.

Â Â Â Â Â  (2) The department shall adopt rules, to be followed voluntarily, substantially consistent with standards established by the Oregon Association of Adult Day Care Services regarding adult day care programs. Each program in the registry shall indicate for inclusion in the registration data the extent to which the program agrees to operate in conformity with the rules adopted under this section.

Â Â Â Â Â  (3) As used in this section, Âadult day careÂ means a community-based group program designed to meet the needs of adults with functional or cognitive impairments through an individual plan of care. ÂAdult day careÂ means a structured, comprehensive program that provides a variety of health, social and related support services in a protective setting during part of a day but for less than 24 hours. [1991 c.788 Â§1; 2007 c.70 Â§177]

LONG TERM CARE

(Assessment of Needs)

Â Â Â Â Â  410.505 Definitions for ORS 410.505 to 410.545. As used in ORS 410.505 to 410.545:

Â Â Â Â Â  (1) ÂAdmission assessmentÂ means a professional program that provides an assessment of the long term care needs of persons applying for or considering admission to an intermediate care facility or who have remained in a skilled nursing facility for more than 30 days, and who are not or do not appear to be Medicaid eligible. The program includes providing information regarding appropriate service and placement alternatives, including nursing facilities and community-based options. The program includes all services necessary to comply with the minimum federal criteria for preadmission screening established by the Health Care Financing Administration under the Omnibus Budget Reconciliation Act of 1987. The admission assessment shall provide the applicant with appropriate options but the recommendation of the admission assessment team is not binding; the applicant has the right to choose from any options which are available.

Â Â Â Â Â  (2) ÂIntermediate care facilityÂ means a facility as defined in ORS 442.015 and which is Medicaid certified.

Â Â Â Â Â  (3) ÂSkilled nursing facilityÂ means a facility as defined in ORS 442.015 and which is Medicaid certified. [1989 c.912 Â§2]

Â Â Â Â Â  410.510 Establishment of procedure for assessment. For reasons stated in ORS 410.030 (2), the Department of Human Services shall establish a procedure for assessment of the long term care needs of each person making application for admission to an intermediate care facility and for each person who remains in a skilled nursing facility for more than 30 days. [1989 c.912 Â§3]

Â Â Â Â Â  410.515 Notice of availability of admission assessment services; disclosure form; department to provide services; maximum fees. (1) Prior to admission to an adult foster home, as defined in ORS 443.705, a residential care facility, as defined in ORS 443.400, an assisted living facility or a nursing facility that is not Medicaid certified, the person seeking admission shall be advised by the facility of the availability of admission assessment services at the personÂs own expense and shall sign a disclosure form indicating that the person has been so advised.

Â Â Â Â Â  (2) The Department of Human Services shall establish a fee and provide assessment services to such persons upon request. The department shall establish a maximum fee that certified programs may charge such persons.

Â Â Â Â Â  (3) Adult foster homes, residential care facilities, assisted living facilities and nursing facilities that are not Medicaid certified shall maintain a record of such disclosure forms and shall make them available to the department or area agencies on aging upon request. [1989 c.912 Â§10]

Â Â Â Â Â  410.520 When assessment to occur; exceptions. (1) Subject to subsection (2) of this section, admission screening shall occur:

Â Â Â Â Â  (a) Before admission to an intermediate care facility; and

Â Â Â Â Â  (b) Within seven days following the 30th day from admission to a skilled nursing facility.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply for the following:

Â Â Â Â Â  (a) Patients transferred from one facility to another providing the same level of care;

Â Â Â Â Â  (b) Patients who are returning to an intermediate care facility after having entered acute care facilities from such facilities;

Â Â Â Â Â  (c) Patients who are being admitted to an intermediate care facility for less than 30 days. If a patient is admitted under this paragraph and is to remain in the facility for more than 30 days, the patient shall receive an assessment within seven days following the 30th day from admission;

Â Â Â Â Â  (d) Patients who must be admitted immediately to a nursing facility. Patients admitted under this paragraph shall receive an assessment within seven days of admission;

Â Â Â Â Â  (e) Patients who are entering a nursing home that is part of a continuing care retirement community; and

Â Â Â Â Â  (f) Patients discharged from an acute care facility who opt to receive assessment services beyond the minimum federal criteria from the Department of Human Services or an area agency on aging rather than from a certified program may receive these additional assessment services within seven days of admission. [1989 c.912 Â§4]

Â Â Â Â Â  410.525 Disclosure of fees; waiver of assessment; additional assessment services. (1) If the admission assessment is performed by a certified program, the program shall disclose to the person receiving the assessment any portion of the fee that may be charged to that person, and shall inform the person of the right of the person to receive an assessment from the Department of Human Services or an area agency on aging at no charge.

Â Â Â Â Â  (2) The department or area agencies on aging shall not charge any portion of the fee to the person receiving the assessment.

Â Â Â Â Â  (3) Once the person or persons performing the assessment have met the minimum federal criteria, the person receiving the assessment shall have the option to receive additional assessment services and information regarding appropriate placement alternatives. The person shall sign a form to be developed by the department indicating the personÂs preference. [1989 c.912 Â§6]

Â Â Â Â Â  410.530 Department authority; delegation; advisory committee; rules. (1) The Department of Human Services has the following authority which it may delegate to any program certified by the department to provide assessment services:

Â Â Â Â Â  (a) To provide information and education to the general public, hospitals, nursing facilities and physicians regarding availability of the assessment program.

Â Â Â Â Â  (b) To accept referrals from individuals, families, physicians, human service professionals, nursing home professionals, social service agencies or other organizations.

Â Â Â Â Â  (c) To assess the long term care needs of referred persons.

Â Â Â Â Â  (d) To identify available noninstitutional services to meet the needs of referred persons, including public and private case management services.

Â Â Â Â Â  (e) To prepare, explain and document recommendations for persons receiving assessment program services as to the need for skilled nursing care, for intermediate care as provided in a facility or for other care which is available in the community.

Â Â Â Â Â  (f) To inform referred persons of the extent to which home and community-based services are available, and of their right to choose among the appropriate alternatives that may be available, in consultation with an attending physician and a family member.

Â Â Â Â Â  (g) To provide public education targeted at older persons, care givers and families regarding alternative long term care services.

Â Â Â Â Â  (h) To determine and publish minimum qualifications for members of the admission assessment team.

Â Â Â Â Â  (2)(a) After consultation with the committee appointed under subsection (3) of this section, the Department of Human Services shall adopt by rule criteria and procedures for certifying and decertifying public or private admission assessment programs and contracting with certified programs. The department shall establish a maximum fee that a certified program may charge for assessment services. The rules shall specify that a certified program may not charge the person receiving assessment services for any portion of the fee associated with the services necessary to meet the minimum federal criteria.

Â Â Â Â Â  (b) In certifying a program, the department shall determine that the program includes:

Â Â Â Â Â  (A) Adequately trained personnel;

Â Â Â Â Â  (B) Information regarding appropriate service and placement alternatives, including nursing facilities and community-based options;

Â Â Â Â Â  (C) Provisions to the applicant of information about appropriate options; and

Â Â Â Â Â  (D) Prohibition of an assessment being provided by any certified program which has any financial interest in the facility to which placement is recommended.

Â Â Â Â Â  (c) The program shall not require the recommendation of the admission team be binding and the applicant has the right to choose from any options that are available.

Â Â Â Â Â  (3) The Director of Human Services shall appoint an advisory committee to advise the department in certifying and decertifying programs that provide or fail to provide the service described in this section. The director shall appoint representatives from the Oregon Association of Hospitals, the Oregon Health Care Association, the Oregon Association of Homes for the Aging and representatives of organizations of seniors. [1989 c.912 Â§5; 1991 c.67 Â§104]

Â Â Â Â Â  410.535 Rules. The Department of Human Services shall adopt rules to carry out the provisions of ORS 410.505 to 410.545, including, but not limited to:

Â Â Â Â Â  (1) Granting exceptions to ORS 410.540; and

Â Â Â Â Â  (2) Insuring confidentiality of all client information gathered during the admission assessment process. [1989 c.912 Â§8]

Â Â Â Â Â  410.540 Compliance as condition for licensure. Compliance with the provisions of ORS 410.505 to 410.545 shall be a condition for licensure as a nursing facility. [1989 c.912 Â§7]

Â Â Â Â Â  410.545 Implementation of ORS 410.505 to 410.545 requires federal funding. Implementation of ORS 410.505 to 410.545 is subject to federal fund participation of the admission assessment activities specified in ORS 410.510 to 410.530. [1989 c.912 Â§12]

(Advisory Council)

Â Â Â Â Â  410.550 Medicaid Long Term Care Quality and Reimbursement Advisory Council; membership; duties. (1) The Medicaid Long Term Care Quality and Reimbursement Advisory Council is created, to consist of 12 members. Appointed members shall be residents of the State of
Oregon
and representative of the geographic locations of all long term care facilities and community-based care facilities in this state. The members shall include:

Â Â Â Â Â  (a) The Long Term Care Ombudsman, who shall serve as a standing member of the council;

Â Â Â Â Â  (b) A representative of the GovernorÂs Commission on Senior Services, to be appointed by the commission;

Â Â Â Â Â  (c) A representative of the Oregon Disabilities Commission, to be appointed by the commission;

Â Â Â Â Â  (d) A representative of the Oregon Association of Area Agencies on Aging and Disabilities, to be appointed by the Governor;

Â Â Â Â Â  (e) A representative of a senior or disabilities advocacy organization or an individual who advocates on behalf of seniors or persons with disabilities, to be appointed by the Governor;

Â Â Â Â Â  (f) A nursing home administrator licensed under ORS 678.710 to 678.840 who has practiced continuously in Oregon in long term care for three years immediately preceding appointment, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (g) Two consumers of long term care facilities or community-based care facilities or family members of such residents, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (h) A director of nurses of an Oregon long term care facility who has practiced in this state in long term care for three years preceding appointment, to be appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (i) A representative of an assisted living facility or a residential care facility, to be appointed by the President of the Senate;

Â Â Â Â Â  (j) A representative of an adult foster home, to be appointed by the President of the Senate; and

Â Â Â Â Â  (k) An in-home care agency provider, to be appointed by the President of the Senate.

Â Â Â Â Â  (2) The term of office for each member appointed under this section shall be three years or until a successor has been appointed and qualified.

Â Â Â Â Â  (3) Members of the council shall receive no compensation for their services but unpaid volunteers not otherwise compensated shall be allowed actual and necessary travel expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The council shall:

Â Â Â Â Â  (a) Elect a chairperson from among its members and elect or appoint a secretary, each of whom shall hold office for one year or until successors are elected;

Â Â Â Â Â  (b) Hold an annual meeting and hold other meetings at such times and places as the Department of Human Services or the chairperson of the council may direct;

Â Â Â Â Â  (c) Keep a record of its proceedings that is open to inspection at all times; and

Â Â Â Â Â  (d) Act in an advisory capacity to the department on matters pertaining to quality of long term care facilities and community-based care facilities and reimbursement for long term care services and community-based care services. [1995 c.667 Â§1; 2001 c.104 Â§142]

Â Â Â Â Â  410.555 Submission of changes to Medicaid reimbursement system to council; advisory recommendation; approval; report; budget review; rules. (1) The Department of Human Services shall submit to the Medicaid Long Term Care Quality and Reimbursement Advisory Council, for the councilÂs review and recommendation, any proposed change or modification to the Oregon Medicaid reimbursement system for long term care services and community-based care services.

Â Â Â Â Â  (2) Upon review of any proposed change or modification under subsection (1) of this section, the council shall issue a written advisory recommendation to the department. The recommendation shall state whether the council supports or opposes the proposed change or modification and whether the council believes the proposed change or modification will have an adverse or positive effect on the quality of long term care services and community-based care services provided under the Oregon Medicaid program.

Â Â Â Â Â  (3) Prior to implementing any change or modification to the reimbursement system for long term care services and community-based care services, the Department of Human Services shall submit the councilÂs written recommendation to the Legislative Assembly or to the Emergency Board if the Legislative Assembly is not in session. Before instituting the proposed change or modification, the department shall obtain the approval of the Legislative Assembly or the Emergency Board if the Legislative Assembly is not in session. A proposed change or modification with an estimated fiscal impact of $100,000 or less shall be exempt from the provisions of this subsection.

Â Â Â Â Â  (4) At the beginning of each legislative session, the Medicaid Long Term Care Quality and Reimbursement Advisory Council shall review the GovernorÂs proposed budget for the Department of Human Services.

Â Â Â Â Â  (5) The Department of Human Services shall adopt such rules as are reasonably necessary for the enforcement of this section. The department shall submit to the council any proposed rule that directly or indirectly affects payment rates prior to proceeding with the notice requirements provided for in ORS 183.335. The department shall consider the comments of the council that pertain to the proposed rule. [1995 c.667 Â§2]

HOME CARE COMMISSION

Â Â Â Â Â  410.600 Definitions for ORS 410.600 to 410.625. As used in ORS 410.600 to 410.625:

Â Â Â Â Â  (1) ÂActivities of daily livingÂ includes but is not limited to the following:

Â Â Â Â Â  (a) Bathing and personal hygiene;

Â Â Â Â Â  (b) Dressing and grooming;

Â Â Â Â Â  (c) Eating;

Â Â Â Â Â  (d) Mobility;

Â Â Â Â Â  (e) Bowel and bladder management; and

Â Â Â Â Â  (f) Cognition.

Â Â Â Â Â  (2) ÂArea agencyÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (3) ÂCommissionÂ means the Home Care Commission established and operated pursuant to section 11, Article XV of the Oregon Constitution, and ORS 410.600 to 410.625.

Â Â Â Â Â  (4) ÂElderly personÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (5) ÂHome care servicesÂ means assistance with activities of daily living and self-management provided by a home care worker in the home of an elderly person or person with a disability.

Â Â Â Â Â  (6) ÂHome care workerÂ means a person:

Â Â Â Â Â  (a) Who is hired directly by an elderly person or person with a disability who receives moneys from the Department of Human Services for that purpose;

Â Â Â Â Â  (b) Whose compensation is paid in whole or in part by the department, an area agency or other public agency that receives moneys from the department for that purpose; and

Â Â Â Â Â  (c) Who provides either hourly or live-in home care services.

Â Â Â Â Â  (7) ÂPerson with a disabilityÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (8) ÂSelf-managementÂ includes but is not limited to the following activities, other than activities of daily living, required by an individual to continue living independently in the individualÂs own home:

Â Â Â Â Â  (a) Medication and oxygen management;

Â Â Â Â Â  (b) Transportation;

Â Â Â Â Â  (c) Meal preparation;

Â Â Â Â Â  (d) Shopping; and

Â Â Â Â Â  (e) Client focused general household work. [2001 c.901 Â§1; 2003 c.14 Â§177; 2007 c.70 Â§178]

Â Â Â Â Â  410.602 Home Care Commission; membership; rules. (1) The Home Care Commission is created, consisting of nine members appointed by the Governor and confirmed by the Senate as provided in ORS 171.562 and 171.565. Five members shall be elderly persons or persons with disabilities who are receiving or who have received home care services. One member shall be appointed to represent each of the following entities, or a successor entity, for as long as a comparable entity exists:

Â Â Â Â Â  (a) GovernorÂs Commission on Senior Services;

Â Â Â Â Â  (b) Department of Human Services;

Â Â Â Â Â  (c)
Oregon
Disabilities Commission; and

Â Â Â Â Â  (d)
Oregon
Association of Area Agencies on Aging and Disabilities.

Â Â Â Â Â  (2) The members shall be appointed for terms of three years. A member is eligible for reappointment and may serve no more than three consecutive terms. When making appointments to the commission, the Governor may consider recommendations from the entities listed in subsection (1) of this section and other organizations representing the interests of elderly persons and persons with disabilities.

Â Â Â Â Â  (3) If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The commission shall exercise all powers necessary to effectuate the purposes of ORS 410.600 to 410.625.

Â Â Â Â Â  (5) The Governor shall select annually from the membership of the commission a chairperson who serves at the pleasure of the Governor. The chairperson or majority of the members of the commission then in office shall have the power to call regular or special meetings of the commission. The commission shall meet at a place, date and hour determined by the commission.

Â Â Â Â Â  (6) Members of the commission shall be paid compensation and expenses as provided in ORS 292.495 from such funds as may be available to the commission.

Â Â Â Â Â  (7) Meetings of the commission shall be open and public in accordance with ORS 192.610 to 192.690. Records of the commission shall be open and available to the public in accordance with ORS 192.410 to 192.505. The commission shall meet regularly with the executive director of the Home Care Commission to make recommendations and set policy, to approve or reject reports of the executive director, to adopt rules and to transact other business.

Â Â Â Â Â  (8) A quorum of the commission shall consist of a majority of the members of the commission then in office. All decisions of the commission shall be made by a majority of all the members then in office.

Â Â Â Â Â  (9) The commission shall, in accordance with ORS chapter 183, adopt and enforce rules to carry out the provisions of ORS 410.600 to 410.625.

Â Â Â Â Â  (10) The commission is not subject to ORS 291.050 to 291.060.

Â Â Â Â Â  (11) Members of the commission are officers of the state and the commission is a state commission for purposes of ORS 30.260 to 30.300 and 278.120 and ORS chapter 180.

Â Â Â Â Â  (12) The chairperson may sign, on behalf of the commission, contracts or agreements that the commission authorizes or is required to execute. [2001 c.901 Â§2; 2007 c.70 Â§179; 2007 c.797 Â§3]

Â Â Â Â Â  410.604 Duties of commission; executive director. (1) The Home Care Commission shall ensure the quality of home care services by:

Â Â Â Â Â  (a) Establishing qualifications for home care workers with the advice and consent of the Department of Human Services as the single state Medicaid agency;

Â Â Â Â Â  (b) Providing training opportunities for home care workers and elderly persons and persons with disabilities who employ home care workers;

Â Â Â Â Â  (c) Establishing and maintaining a registry of qualified home care workers;

Â Â Â Â Â  (d) Providing routine, emergency and respite referrals of home care workers;

Â Â Â Â Â  (e) Entering into contracts with public and private organizations and individuals for the purpose of obtaining or developing training materials and curriculum or other services as may be needed by the commission; and

Â Â Â Â Â  (f) Working cooperatively with area agencies and state and local agencies to accomplish the duties listed in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (2)(a) The commission shall enter into an interagency agreement with the department to contract for a department employee to serve as executive director of the commission. The executive director shall be appointed by the Director of Human Services in consultation with the Governor and subject to approval by the commission, and shall serve at the pleasure of the Director of Human Services. The commission may delegate to the executive director the authority to act on behalf of the commission to carry out its duties and responsibilities, including but not limited to:

Â Â Â Â Â  (A) Entering into contracts or agreements; and

Â Â Â Â Â  (B) Taking reasonable or necessary actions related to the commissionÂs role as employer of record for home care workers under ORS 410.612.

Â Â Â Â Â  (b) The commission shall enter into an interagency agreement with the department for carrying out any of the duties or functions of the commission, for department expenditures and for the provision of staff support by the department.

Â Â Â Â Â  (3) When conducting its activities, and in making decisions relating to those activities, the commission shall first consider the effect of its activities and decisions on:

Â Â Â Â Â  (a) Improving the quality of service delivered by home care workers; and

Â Â Â Â Â  (b) Ensuring adequate hours of service are provided to elderly persons and persons with disabilities by home care workers.

Â Â Â Â Â  (4) The commission has the authority to contract for services, lease, acquire, hold, own, encumber, insure, sell, replace, deal in and with and dispose of real and personal property in its own name. [2001 c.901 Â§3; 2007 c.70 Â§180; 2007 c.797 Â§4]

Â Â Â Â Â  410.606 Referral of qualified individuals on commission registry. The Department of Human Services, an area agency or other public agency shall provide to an individual seeking a home care worker the names of qualified individuals, in the appropriate geographic area, who have been placed on the registry maintained by the Home Care Commission. [2001 c.901 Â§4]

Â Â Â Â Â  410.608 Selection of home care worker; right to terminate employment; eligibility determination made by Department of Human Services. (1) An elderly person or a person with a disability who hires a home care worker has the right to select the home care worker, including a family member.

Â Â Â Â Â  (2) An elderly person or a person with a disability who hires a home care worker has the right to terminate the employment of the home care worker at any time and for any reason.

Â Â Â Â Â  (3) The Department of Human Services shall determine the eligibility of an elderly person or a person with a disability to receive home care services under the Medicaid program and state-funded long term care services. [2001 c.901 Â§5; 2007 c.70 Â§181]

Â Â Â Â Â  410.610 [1981 c.183 Â§1; 1987 c.428 Â§27; 1989 c.721 Â§50; renumbered 124.050 in 1995]

Â Â Â Â Â  410.612 Collective bargaining. (1) For purposes of collective bargaining under ORS 243.650 to 243.782, the Home Care Commission is the employer of record for home care workers.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, home care workers may not be considered for any purposes to be an employee of the State of
Oregon
, an area agency or other public agency.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services shall represent the commission in collective bargaining negotiations with the certified or recognized exclusive representatives of all appropriate bargaining units of home care workers. The department is authorized to agree to terms and conditions of collective bargaining agreements on behalf of the commission and the Department of Human Services. [2001 c.901 Â§6]

Â Â Â Â Â  410.614 Rights of home care workers. Notwithstanding ORS 243.650 (19) and (20), the Home Care Commission shall be considered a public employer and home care workers shall be considered public employees governed by ORS 243.650 to 243.782. Home care workers have the right to form, join and participate in the activities of labor organizations of their own choosing for the purpose of representation and collective bargaining with the commission on matters concerning employment relations. These rights shall be exercised in accordance with the rights granted to public employees with mediation and interest arbitration under ORS 243.742 as the method of concluding the collective bargaining process. Home care workers do not have the right to strike. [2001 c.901 Â§7]

Â Â Â Â Â  410.620 [1981 c.183 Â§2; renumbered 124.055 in 1995]

Â Â Â Â Â  410.625 Authority of commission; budget. (1) In carrying out its duties under ORS 410.600 to 410.625, the Home Care Commission may:

Â Â Â Â Â  (a) Enter into an interagency agreement or a contract with any state agency for the performance of the commissionÂs duties or the leasing of office space;

Â Â Â Â Â  (b) Provide nonemployee compensation to home care workers or prospective home care workers who attend training sessions approved or sponsored by the commission;

Â Â Â Â Â  (c) On behalf of an elderly person or a disabled person who hires a home care worker through the Home Care Commission registry, elect workersÂ compensation coverage or arrange for health insurance coverage, including group coverage, for the personÂs home care workers; and

Â Â Â Â Â  (d) As prescribed by rule, charge fees to and collect fees from persons who attend training sessions sponsored by the commission and who currently are not home care workers.

Â Â Â Â Â  (2) The commission and the Department of Human Services shall confer as to the amount of funds necessary to carry out the duties and activities of the commission, and the department shall include the agreed upon amount in the GovernorÂs budget request to the Legislative Assembly.

Â Â Â Â Â  (3) The commission may apply for and receive gifts and grants from any public or private source.

Â Â Â Â Â  (4) The commission may award grants from funds appropriated by the Legislative Assembly to the department for allocation to the commission or from funds otherwise available from any other source for the purpose of carrying out the duties of the commission under ORS 410.600 to 410.625. [2007 c.797 Â§2]

Â Â Â Â Â  410.630 [1981 c.183 Â§3; renumbered 124.060 in 1995]

Â Â Â Â Â  410.640 [1981 c.183 Â§4; 1983 c.434 Â§3; renumbered 124.065 in 1995]

Â Â Â Â Â  410.650 [1981 c.183 Â§5; 1983 c.434 Â§1; 1983 c.740 Â§139; renumbered 124.070 in 1995]

Â Â Â Â Â  410.660 [1981 c.183 Â§6; renumbered 124.075 in 1995]

Â Â Â Â Â  410.670 [1981 c.183 Â§7; 1987 c.428 Â§28; renumbered 124.080 in 1995]

Â Â Â Â Â  410.680 [1981 c.183 Â§8; 1985 c.651 Â§1; renumbered 124.085 in 1995]

Â Â Â Â Â  410.690 [1981 c.183 Â§9; 1983 c.434 Â§2; 1985 c.651 Â§2; renumbered 124.090 in 1995]

Â Â Â Â Â  410.700 [1981 c.183 Â§10; renumbered 124.095 in 1995]

STATE POLICY ON PERSONS WITH DISABILITIES

Â Â Â Â Â  410.710 State policy on persons with disabilities. The Legislative Assembly finds and declares that it is a policy of this state that:

Â Â Â Â Â  (1) All persons regardless of any disability have the right to live their lives with dignity and to participate in society and all state programs to the fullest extent possible.

Â Â Â Â Â  (2) There is a need for education of state employees and the public generally about the capacity of persons with disabilities to participate and compete in the mainstream of society.

Â Â Â Â Â  (3) Stereotypes and negative labels have no place in state laws and words such as Âvictim,Â Âafflicted,Â ÂcrippledÂ and ÂhandicappedÂ that have connotations of unclean, unworthy, unproductive and begging are judgmental. Wherever possible, words such as these shall be avoided.

Â Â Â Â Â  (4) The language of state laws shall reflect a positive outlook about persons with disabilities. The worth and uniqueness of each individual citizen is to be emphasized by using words and phrases that emphasize the person first and then identify any disability when relevant. [1989 c.224 Â§1; 2005 c.411 Â§3]

Â Â Â Â Â  410.715 Person suffering brain injury to be considered person with disability. It is the policy of the state that any person experiencing an injury defined as an injury to the brain caused by extrinsic forces where the injury results in the loss of cognitive, psychological, social, behavioral or physiological function for a sufficient time to affect that personÂs ability to perform activities of daily living shall be considered a person with a disability. [1991 c.402 Â§1; 2007 c.70 Â§182]

Â Â Â Â Â  410.720 Mental health and addiction services for senior citizens and persons with disabilities. (1) It is the policy of this state to provide mental health and addiction services for all
Oregon
senior citizens and persons with disabilities through a comprehensive and coordinated statewide network of local mental health services and alcohol and drug abuse education and treatment. These services should involve family and friends and be provided in the least restrictive and most appropriate settings.

Â Â Â Â Â  (2) The Department of Human Services shall facilitate the formation of local community partnerships between the senior, disability, mental health, alcohol and drug abuse and health care communities by supporting the development of program approaches including, but not limited to:

Â Â Â Â Â  (a) Mental health and addiction screenings and assessments in long term care settings;

Â Â Â Â Â  (b) Outreach services to seniors and persons with disabilities in their homes, including gatekeeper programs, neighborhood programs and programs designed for rural communities;

Â Â Â Â Â  (c) Multilingual and multicultural medical and psychiatric services for ethnic minorities with physical disabilities and hearing impairments;

Â Â Â Â Â  (d) Education and training for health care consumers, health care professionals and mental health and addiction services providers on mental health and addiction issues, programs and services for seniors and persons with disabilities; and

Â Â Â Â Â  (e) Education and consultation services for primary care physicians treating seniors and persons with disabilities.

Â Â Â Â Â  (3) In carrying out the provisions of subsections (1) and (2) of this section, the department shall:

Â Â Â Â Â  (a) Develop plans for service coordination within the department;

Â Â Â Â Â  (b) Recommend budget provisions for the delivery of needed services offered by the department; and

Â Â Â Â Â  (c) Develop plans for expanding mental health and addiction services for seniors and persons with disabilities to meet the increasing demand. [1991 c.775 Â§2; 2001 c.104 Â§143; 2001 c.900 Â§85; 2005 c.691 Â§6]

TRUST FUNDS FOR PERSONS WITH DISABILITIES

Â Â Â Â Â  410.730 Self-Sufficiency Trust Fund; rules. (1) The Self-Sufficiency Trust Fund is established, separate and distinct from the General Fund, in the State Treasury. Interest earned, if any, shall inure to the benefit of this fund. The purpose of the Self-Sufficiency Trust Fund is to provide a life-care planning option to meet the supplemental service needs of individuals with disabilities by enabling parents, families and others to plan more secure futures for their dependents with disabilities or other named beneficiaries with disabilities without fear of loss of benefits or invasion of trust principal.

Â Â Â Â Â  (2) The State Treasurer shall be custodian of the Self-Sufficiency Trust Fund, and the Oregon Department of Administrative Services shall direct payments from the trust fund upon vouchers properly certified by the Director of Human Services.

Â Â Â Â Â  (3) The Director of Human Services may accept money from a self-sufficiency trust described in subsection (8) of this section for deposit in the Self-Sufficiency Trust Fund pursuant to an agreement with the trust. The Department of Human Services shall maintain separate accounting records in the Self-Sufficiency Trust Fund for each named beneficiary and shall promptly credit to each account moneys deposited in the Self-Sufficiency Trust Fund by a self-sufficiency trust described in subsection (8) of this section on behalf of a named beneficiary.

Â Â Â Â Â  (4) The agreement, naming one or more beneficiaries residing in this state who have developmental disabilities, mental illness or physical disabilities or persons otherwise eligible for benefits or services due to disability, shall specify the supplementary care, support or treatment to be provided for each named beneficiary with the moneys deposited in the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (5) The State Treasurer shall credit interest on the Self-Sufficiency Trust Fund to the fund, and the Department of Human Services shall allocate the interest pro rata to the respective accounts of the named beneficiaries of the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (6) The moneys in each account together with any accumulated interest on that account shall be expended only to provide supplementary care, support and treatment for the named beneficiary in accordance with the terms of the agreement. The moneys from each account shall not be expended to provide supplementary care, support and treatment unless the named beneficiary is 18 years of age or older or is emancipated, or the parents of the beneficiary have died, or in cases of extreme, unforeseen hardship. If the agreement so provides, the moneys in each account may be expended for purposes other than providing supplementary care, support and treatment upon a showing of extreme, unforeseen hardship. The Department of Human Services shall by rule establish criteria for determining what conditions constitute extreme, unforeseen hardship allowing expenditure of moneys for purposes other than providing supplementary care, support and treatment.

Â Â Â Â Â  (7) In the event that the Director of Human Services determines that the money in the account of a named beneficiary cannot be used for supplementary care, support or treatment of the beneficiary in a manner consistent with the agreement, the remaining money in the account, together with any accumulated interest, shall be promptly returned to the self-sufficiency trust which deposited the money in the Self-Sufficiency Trust Fund.

Â Â Â Â Â  (8) A nonprofit corporation that is a 501-C-3 organization under the United States Internal Revenue Code of 1954 and that is organized under the Nonprofit Corporation Act, Title 13-B, may establish a self-sufficiency trust for the purpose of providing for supplementary care, support or treatment of one or more persons who have developmental disabilities, mental illness or physical disabilities or persons otherwise eligible for benefits or services due to disability by depositing the proceeds in the Self-Sufficiency Trust Fund established under subsections (1) to (7) of this section.

Â Â Â Â Â  (9) The receipt by a beneficiary of supplementary care, support or treatment provided with money from the Self-Sufficiency Trust Fund shall not in any way reduce, impair or diminish the benefits to which the beneficiary is otherwise entitled by law. No interest in the principal or income of this trust shall be anticipated, assigned or encumbered, or shall be subject to any creditorÂs claim or to legal process, prior to its actual receipt by the beneficiary. Furthermore, because of the special needs of the beneficiary, no part of the corpus thereof, nor principal nor undistributed income shall be subject to the claims of voluntary or involuntary creditors for the provision of care and services, including residential care, by any public entity, office, department or agency of the State of Oregon or of any other state, or of the United States or any other governmental agency.

Â Â Â Â Â  (10) The Director of Human Services shall serve as the official who implements the provision of care, support or treatment for the beneficiary from moneys maintained in the Self-Sufficiency Trust Fund in the beneficiaryÂs name. The director shall adopt rules necessary for the administration and the implementation of this subsection. [Formerly 412.700; 2007 c.70 Â§183]

Â Â Â Â Â  410.732 Disabilities Trust Fund; rules. (1) The Disabilities Trust Fund is established, separate and distinct from the General Fund, in the State Treasury. The purpose of the Disabilities Trust Fund is to provide supplemental services to meet the needs of low income and indigent individuals with disabilities.

Â Â Â Â Â  (2) The State Treasurer shall be custodian of the Disabilities Trust Fund and the Oregon Department of Administrative Services, subject to appropriations, shall direct payments for the benefit of low income and indigent people with disabilities or recipients of services from the Department of Human Services, or both, from the trust fund as recommended by the Director of Human Services.

Â Â Â Â Â  (3) The Director of Human Services may accept for deposit in the Disabilities Trust Fund:

Â Â Â Â Â  (a) Moneys left to the Disabilities Trust Fund by donors of a self-sufficiency trust described in ORS 410.730 (8) at the death of the beneficiary with a disability; and

Â Â Â Â Â  (b) Bequests and contributions from private donors, corporations or foundations.

Â Â Â Â Â  (4) The State Treasurer shall credit interest on the Disabilities Trust Fund to the fund.

Â Â Â Â Â  (5) Moneys in the Disabilities Trust Fund shall be expended only to provide supplemental services to meet the need for care, support or treatment for low income or indigent individuals with developmental disabilities, mental illness or physical disabilities or who are otherwise eligible to receive services or benefits because of disability.

Â Â Â Â Â  (6) The receipt by a beneficiary of supplementary care, support or treatment provided with money from the Disabilities Trust Fund shall not in any way reduce, impair or diminish the benefits to which the beneficiary is otherwise entitled by law. No interest in the principal or income of this trust shall be anticipated, assigned or encumbered, or shall be subject to any creditorÂs claim or to legal process, prior to its actual receipt by the beneficiary. Furthermore, because of the special needs of the beneficiary, no part of the corpus thereof, nor principal nor undistributed income shall be subject to the claims of voluntary or involuntary creditors for the provision of care and services, including residential care, by any public entity, office, department or agency of the State of Oregon or of any other state, or of the United States or any other governmental agency.

Â Â Â Â Â  (7) The Director of Human Services shall serve as the official who implements the provision of care, support or treatment for the beneficiary from moneys available from the Disabilities Trust Fund. The director shall adopt rules necessary for the administration and implementation of this section.

Â Â Â Â Â  (8) The care, support or treatment provided under ORS 410.730 and this section must conform to the waiver requirements of the federal Centers for Medicare and Medicaid Services.

Â Â Â Â Â  (9) Upon the death of a named beneficiary of a self-sufficiency trust established under ORS 410.730 (8), the balance of any money deposited to the account of the beneficiary in the Self-Sufficiency Trust Fund shall be transferred to the Disabilities Trust Fund for the purposes described in subsection (1) of this section unless the agreement entered into between the Director of Human Services and the self-sufficiency trust under ORS 410.730 (3) provides otherwise. The Director of Human Services shall enter into no agreement under ORS 410.730 (3) unless the agreement provides that at least 50 percent of any moneys credited to the account of the named beneficiary at the time of the beneficiaryÂs death be transferred from the Self-Sufficiency Trust Fund to the Disabilities Trust Fund upon the death of the beneficiary. [Formerly 412.710; 2007 c.70 Â§184]

PROGRAM TO SERVE NEEDS OF PERSONS WHO ARE DEAF OR HARD OF HEARING

Â Â Â Â Â  410.740
Oregon
Deaf and Hard-of-Hearing Services Program; advisory committee. (1) The Oregon Deaf and Hard-of-Hearing Services Program is created in the Department of Human Services. The purpose of the program is to assist members of the public and state agencies in making agency programs available and accessible to individuals who are deaf or hard of hearing.

Â Â Â Â Â  (2) The program may also provide the following:

Â Â Â Â Â  (a) Identification and publicity of the needs and concerns of individuals who are deaf or hard of hearing as their needs and concerns relate to the full achievement of economic, social, legal and political equity.

Â Â Â Â Â  (b) Advice to the Department of Human Services, the Governor, the Legislative Assembly and appropriate state agency administrators on how state services for individuals who are deaf or hard of hearing might be improved or better coordinated to meet the needs of these individuals.

Â Â Â Â Â  (c) Information to individuals who are deaf or hard of hearing about where they may obtain assistance in rehabilitation and employment and about laws prohibiting discrimination in employment as a result of disability.

Â Â Â Â Â  (d) Cooperation with and assistance to interest groups in rehabilitation and employment of individuals who are deaf or hard of hearing and encouragement of public and private employers to undertake affirmative action to ensure equitable employment of individuals who are deaf or hard of hearing.

Â Â Â Â Â  (e) Promotion of a continuous program of information and education to employers and the general public to increase awareness of and sensitivity to the needs of individuals who are deaf or hard of hearing for equitable education and training that will ensure for these individuals their full vocational potential.

Â Â Â Â Â  (f) Promotion of a continuous information program for placement of individuals who are deaf or hard of hearing in suitable employment.

Â Â Â Â Â  (3)(a) The Director of Human Services shall appoint an advisory committee to advise the director regarding the program. The director shall consult with the advisory committee regarding the services described in this section.

Â Â Â Â Â  (b) The director shall appoint to the advisory committee 12 individuals who have experience in issues that affect individuals who are deaf or hard of hearing. [2005 c.663 Â§11; 2007 c.70 Â§185]

MISCELLANEOUS

Â Â Â Â Â  410.850 [1985 c.647 Â§2; repealed by 1987 c.523 Â§1 (410.851 enacted in lieu of 410.850)]

Â Â Â Â Â  410.851 Policy on patient-based reimbursement system for long term care facilities; rules. (1) The Legislative Assembly finds and declares that patients admitted to and cared for by long term care facilities in
Oregon
are more impaired than in the past. In keeping with the traditional commitment of the State of Oregon to the care and protection of its citizens who are frail or elderly or who have disabilities, as expressed in ORS 410.020 (1) to (6), the Legislative Assembly declares that a patient-based reimbursement system emphasizing quality incentives is appropriate for long term care facilities. Such a system would reward long term care facilities for outcomes, such as maintaining or improving a patientÂs condition, and meet the legitimate costs of caring for patients.

Â Â Â Â Â  (2) ÂPatient-based reimbursementÂ means reimbursement for direct patient care according to the needs of the patient, based on multiple levels of patient health, functioning and impairment. Notwithstanding the above, patient-based reimbursement does not require the Department of Human Services to assess each patient and reimburse long term care facilities according to the constantly changing conditions of the patients except for changes between skilled and intermediate levels of care which shall result in prompt readjustment of rates.

Â Â Â Â Â  (3) The Department of Human Services shall establish by rule definitions of levels of care and the payment rates for the patient-based reimbursement system. [1987 c.523 Â§2 (enacted in lieu of 410.850); 2007 c.70 Â§186]

PENALTIES

Â Â Â Â Â  410.890 Civil penalty. Violation of ORS 410.520 shall be subject to a civil penalty not to exceed $5,000, imposed in the manner provided in ORS 441.705 to 441.745. [1989 c.912 Â§9; 1991 c.67 Â§105]

Â Â Â Â Â  410.990 [1981 c.183 Â§12; 1999 c.1051 Â§177; renumbered 124.990 in 2001]

_______________



Chapter 411

Chapter 411 Â Adult and Family Services; Public Assistance

2007 EDITION

ADULT & FAMILY SERVICES; PUBLIC ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

411.010Â Â Â Â  Definitions

411.060Â Â Â Â  State agency for public assistance; rules

411.062Â Â Â Â  When bilingual services required

411.070Â Â Â Â  Statewide standards for public assistance; rules

411.095Â Â Â Â  Notice; hearings; rules

411.097Â Â Â Â  Content of certain notices of termination

411.099Â Â Â Â  Assessment for service eligibility

411.101Â Â Â Â  Notification procedures and standards for communications; rules

411.105Â Â Â Â  Application required; declaration of eligibility; report on change in circumstance; recovery of assistance and costs of representation

411.111Â Â Â Â  Reconsideration of grants of assistance

411.116Â Â Â Â  Rules, contracts and intergovernmental agreements for providing social services to individuals

411.117Â Â Â Â  Requirements when applicants or recipients victims of domestic violence; identification

411.118Â Â Â Â  Report to Legislative Assembly

411.119Â Â Â Â  Prohibition against denial of assistance based on drug conviction; exception

411.120Â Â Â Â  Authorized expenditures for public assistance

411.121Â Â Â Â  Local district pilot projects; rules

411.122Â Â Â Â  Department to make dependent care payments directly to providers

411.125Â Â Â Â  Family Services Review Commission; appointment; duties

411.130Â Â Â Â  Quarterly allocation of funds for each category of public assistance

411.135Â Â Â Â  Cooperation with federal government in research and training personnel

411.137Â Â Â Â  Contributions by state and counties for medical assistance demonstration projects under ORS 411.135

411.145Â Â Â Â  County public welfare boards; appointment; term; expenses; termination

411.155Â Â Â Â  Duties of county public welfare boards

411.220Â Â Â Â  Deposit of funds received for public assistance purposes; appropriation thereof

411.230Â Â Â Â  Payment of claims; rules

411.240Â Â Â Â  Public Welfare Account

411.242Â Â Â Â  Advancements from Public Welfare Account to meet claims payable from federal funds

411.245Â Â Â Â  Revolving fund

411.300Â Â Â Â  Rules and regulations concerning use and custody of records

411.320Â Â Â Â  Disclosure and use of public assistance records limited; contents as privileged communication; exceptions

411.335Â Â Â Â  Prohibited use of lists or names

411.375Â Â Â Â  Public assistance investigations; power to subpoena, administer oaths, take depositions and fix witness fees

411.380Â Â Â Â  Petition for enforcement of subpoena issued under ORS 411.375

411.385Â Â Â Â  Court order to show cause issued upon filing of petition for enforcement of subpoena

411.390Â Â Â Â  Court may compel appearance of witness before petitioner

411.575Â Â Â Â  Acceptance of gifts and grants for scholarships

411.580Â Â Â Â  Scholarships and grants for recipients

411.590Â Â Â Â  Housekeeper, homemaker or home care worker in residence of public assistance recipient not state employee; exception

411.595Â Â Â Â  Procedure where waiver of federal requirement involves policy change

411.598Â Â Â Â  Payment of monthly premium payments by recipients of medical assistance; rules

411.600Â Â Â Â  Exemption from payment of monthly premium payments for certain recipients of medical assistance; rules

MISCELLANEOUS PROVISIONS RELATING TO PUBLIC ASSISTANCE

411.610Â Â Â Â  Indorsement by others of public assistance checks or warrants payable to deceased recipient; disposition of proceeds

411.620Â Â Â Â  Recovery of public assistance obtained or disposed of unlawfully

411.630Â Â Â Â  Unlawfully obtaining public assistance

411.632Â Â Â Â  Relief where assets transferred, removed or secreted

411.635Â Â Â Â  Recovery of improperly disbursed public assistance

411.640Â Â Â Â  Unlawfully receiving public assistance

411.650Â Â Â Â  Statement required to obtain public assistance

411.660Â Â Â Â  Modification, cancellation or suspension of public assistance

411.670Â Â Â Â  Definitions for ORS 411.670, 411.675 and 411.690

411.675Â Â Â Â  Submitting wrongful claim or payment prohibited

411.690Â Â Â Â  Liability of person wrongfully receiving payment; amount of recovery; rules

411.692Â Â Â Â  Definition for ORS 93.268 and 411.694

411.694Â Â Â Â  Department of Human Services request for notice of transfer or encumbrance of real property; rules

411.700Â Â Â Â  Income and resources that may be disregarded in determining eligibility; presentation of fiscal analysis to Emergency Board

411.703Â Â Â Â  Issuance of warrants for overpayment of public assistance

OREGON
SUPPLEMENTAL INCOME PROGRAM

411.704Â Â Â Â  Definitions for ORS 411.120, 411.706 and 411.708

411.706Â Â Â Â
Oregon
Supplemental Income Program

411.708Â Â Â Â  Recovery of assistance from certain estates; exceptions; certain transfers of property voidable

GENERAL ASSISTANCE

411.710Â Â Â Â  Basis for granting general assistance

411.720Â Â Â Â  Residence required of applicants for general assistance

411.730Â Â Â Â  Application for general assistance; determination of eligibility and amount of grant

411.740Â Â Â Â  General assistance administration

411.750Â Â Â Â  Cooperation with federal government in providing general assistance

411.760Â Â Â Â  Assistance grants are inalienable

411.790Â Â Â Â  Assistance to certain persons receiving employment income

411.795Â Â Â Â  Claim against estate of deceased recipient

SPOUSAL CARE

411.802Â Â Â Â  Compensation for in-home care by spouse

411.803Â Â Â Â  When spouse may be compensated for in-home care

FOOD STAMP BENEFITS

411.806Â Â Â Â  Definitions for ORS 411.806 to 411.845

411.811Â Â Â Â  Distribution by tribal councils; duties of department with respect to food distribution programs; rules

411.816Â Â Â Â  Rules for eligibility and benefit level

411.818Â Â Â Â  Disregard of cost-of-living adjustment; rules

411.825Â Â Â Â  Food stamp plan

411.827Â Â Â Â  Appropriation of sums received from federal government

411.830Â Â Â Â  Payment of losses from plan

411.835Â Â Â Â  Residence requirement

411.837Â Â Â Â  Compliance with state and federal laws required

411.840Â Â Â Â  Unlawfully obtaining or disposing of food stamp benefits

411.845Â Â Â Â  Prosecution; costs; accounting

COMMUNITY WORK AND TRAINING PROGRAMS

411.855Â Â Â Â  Definitions for ORS 411.855 to 411.870

411.860Â Â Â Â  Work relief programs authorized for general assistance applicants or recipients

411.865Â Â Â Â  Denial of general assistance to applicants or recipients; causes

411.870Â Â Â Â  Approval of programs; rules

411.875Â Â Â Â  Status of applicants, recipients, beneficiaries and trainees under community work and training program; workersÂ compensation coverage

JOBS PLUS PROGRAM

411.877Â Â Â Â  Definitions for program

411.878Â Â Â Â  Intent; state program creation; rules

411.880Â Â Â Â  Exemptions and waivers from federal law to be obtained

411.882Â Â Â Â  Maximizing use of federal grants and apportionments

411.884Â Â Â Â  Application of program

411.886Â Â Â Â  JOBS Plus Advisory Board; duties; membership

411.888Â Â Â Â  Vacancies on board; chairperson; meetings

411.889Â Â Â Â  Contracting with private institutions

411.890Â Â Â Â  JOBS Plus Implementation Council; duties; membership

411.892Â Â Â Â  Employer eligibility; job requirements; program participant eligibility; termination of participation; job assignment; exemptions; wages; reimbursement of employers

411.894Â Â Â Â  Oregon JOBS Individual Education Account; employer contribution; participant access; administered by Oregon Student Assistance Commission

411.896Â Â Â Â  Annual report on program

DISPLACED HOMEMAKERS

411.900Â Â Â Â  Definitions for ORS 411.900 to 411.910

411.905Â Â Â Â  Programs for displaced homemakers; scope of activities

411.910Â Â Â Â  Contracts with public and private agencies to carry out programs

PUBLIC ASSISTANCE ACCESSIBILITY PROGRAM

411.965Â Â Â Â  Policy on program accessibility

411.967Â Â Â Â  Forms and notices to be in plain language

411.969Â Â Â Â  Informational materials for applicants

411.972Â Â Â Â  Receipts for documents supplied by applicants and recipients

411.975Â Â Â Â  Time for issuance of recipient checks; effect of delay

411.977Â Â Â Â  Treatment of applicants and recipients; grievance procedure

PENALTIES

411.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  411.010 Definitions. As used in this chapter and in other statutes providing for assistance and services to needy persons, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂGeneral assistanceÂ means assistance or service of any character provided to needy persons not otherwise provided for to the extent of such need and the availability of funds, including medical, surgical and hospital or other remedial care.

Â Â Â Â Â  (3) ÂPublic assistanceÂ means the following types of assistance:

Â Â Â Â Â  (a) Temporary assistance for needy families granted under ORS 412.001 to 412.069 and 418.647;

Â Â Â Â Â  (b) General assistance granted under ORS 411.710 to 411.730;

Â Â Â Â Â  (c) Medical assistance;

Â Â Â Â Â  (d) Assistance provided by the
Oregon
Supplemental Income Program;

Â Â Â Â Â  (e) General assistance other than general assistance granted under ORS 411.710 to 411.730; and

Â Â Â Â Â  (f) Any other functions that may be delegated to the Director of Human Services by or in accordance with federal and state laws. [Amended by 1961 c.620 Â§1; 1963 c.599 Â§1; 1965 c.556 Â§15; 1969 c.597 Â§228; 1971 c.779 Â§7; 1973 c.464 Â§1; 1997 c.581 Â§4; 2005 c.381 Â§4]

Â Â Â Â Â  411.040 [1969 c.597 Â§227; 1983 c.740 Â§140; 1999 c.59 Â§106; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.050 [Amended by 1969 c.314 Â§34; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.060 State agency for public assistance; rules. Subject to ORS 417.300 and 417.305, the Department of Human Services shall:

Â Â Â Â Â  (1) Administer and supervise all public assistance programs;

Â Â Â Â Â  (2) Determine eligibility for all public assistance programs; and

Â Â Â Â Â  (3) Adopt and enforce rules necessary to ensure full compliance with federal and state laws relating to public assistance programs. [Amended by 1969 c.597 Â§229; 1971 c.319 Â§8; subsection (2) enacted as 1971 c.779 Â§72; 1977 c.267 Â§17; 1989 c.834 Â§15; 2003 c.14 Â§178; 2005 c.381 Â§5]

Â Â Â Â Â  411.062 When bilingual services required. (1) When the caseload of a Department of Human Services local office consists of 35 or more non-English-speaking households which share the same language, the department shall provide at that local office written materials in that language and access to a bilingual assistance worker or caseworker fluent in both that language and English.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) A Ânon-English-speaking householdÂ is a household that does not have an adult member who is fluent in English.

Â Â Â Â Â  (b) ÂWritten materialsÂ includes all forms, notices and other documents which the Department of Human Services provides to any English-speaking client for the establishment, maintenance and explanation of eligibility for public assistance.

Â Â Â Â Â  (3) The Personnel Division of the Oregon Department of Administrative Services shall recruit qualified individuals and shall maintain lists of such individuals for purposes of meeting the requirements of this section. [1979 c.834 Â§2; 2001 c.900 Â§218]

Â Â Â Â Â  Note: 411.062 was added to and made a part of ORS chapter 411 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.064 [1979 c.834 Â§3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.070 Statewide standards for public assistance; rules. The Department of Human Services shall by rule fix statewide uniform standards for all public assistance programs and effect uniform observance thereof throughout the state. In establishing statewide standards for public assistance, the department, within the limits of available funds, shall:

Â Â Â Â Â  (1) Take into consideration all basic requirements for a standard of living compatible with decency and health, including food, shelter, clothing, fuel, public utilities, telecommunications service, medical care and other essential items and, upon the basis of investigations of the facts, shall provide budgetary guides for determining minimum costs of meeting such requirements.

Â Â Â Â Â  (2) Develop standards for making payments and providing support services in the job opportunity and basic skills program described in ORS 412.006. [Amended by 1955 c.613 Â§1; 1969 c.597 Â§229a; 1971 c.779 Â§8; 1987 c.447 Â§129; 1991 c.122 Â§9; 1993 c.18 Â§99; 1999 c.1093 Â§15; 2001 c.900 Â§219; 2003 c.567 Â§3; 2007 c.861 Â§13]

Â Â Â Â Â  411.080 [Amended by 1969 c.597 Â§230; repealed by 1971 c.319 Â§11]

Â Â Â Â Â  411.090 [Amended by 1969 c.597 Â§231; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.095 Notice; hearings; rules. (1) Except as provided in subsection (2) of this section, when the Department of Human Services changes a benefit standard that results in the reduction, suspension or closure of a grant of general assistance or a grant of public assistance, the department shall mail a notice of intended action to each recipient affected by the change at least 30 days before the effective date of the action.

Â Â Â Â Â  (2) If the department has fewer than 60 days before the effective date to implement a proposed change described in subsection (1) of this section, the department shall mail a notice of intended action to each recipient affected by the change as soon as practicable but at least 10 working days before the effective date of the action.

Â Â Â Â Â  (3) When the department conducts a hearing pursuant to ORS 416.310 to 416.340 and 416.510 to 416.830 and 416.990 or when the department proposes to deny, reduce, suspend or terminate a grant of general assistance, a grant of public assistance or a support service payment used to support participation in the job opportunity and basic skills program, the department shall provide an opportunity for a hearing under ORS chapter 183.

Â Â Â Â Â  (4) When emergency assistance or the continuation of assistance pending a hearing on the reduction, suspension or termination of public assistance or a support service payment used to support participation in the job opportunity and basic skills program is denied, and the applicant for or recipient of public assistance or a support service payment requests a hearing on the denial, an expedited hearing on the denial shall be held within five working days after the request. A written decision shall be issued within three working days after the hearing is held.

Â Â Â Â Â  (5) For purposes of this section, a reduction or termination of services resulting from an assessment for service eligibility as defined in ORS 411.099 is a grant of public assistance.

Â Â Â Â Â  (6) Adoption of rules, conduct of hearings and issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [1971 c.734 Â§41; 1987 c.3 Â§9; 2001 c.900 Â§247; 2003 c.243 Â§1; 2003 c.567 Â§1; 2005 c.414 Â§1]

Â Â Â Â Â  411.097 Content of certain notices of termination. When the Department of Human Services terminates a grant of public assistance due to the ineligibility of a recipient or the termination of a public assistance program, the department shall include in the notice of termination a statement indicating that if circumstances affecting the eligibility of the recipient change, the recipient may contact the department and reapply for public assistance. [2005 c.692 Â§2]

Â Â Â Â Â  Note: 411.097 was added to and made a part of ORS chapter 411 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.099 Assessment for service eligibility. (1) As used in this section:

Â Â Â Â Â  (a) ÂActivities of daily livingÂ has the meaning given that term in ORS 410.600.

Â Â Â Â Â  (b) ÂAssessment for service eligibilityÂ means a process of evaluating the functional impairment levels of an individual and an individualÂs requirements for assistance in performing activities of daily living.

Â Â Â Â Â  (2)(a) No fewer than 14 days prior to conducting a reassessment for service eligibility, the Department of Human Services shall mail a notice of the assessment process to the individual to be assessed. The notice shall include a description and explanation of the assessment process, an explanation of the process for appealing the results of the assessment and a description of the rights described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) The individual being assessed has the right to set the date, time and place of the assessment at a location that is convenient for the individual and to invite other persons to participate in the assessment.

Â Â Â Â Â  (3) If the assessment for service eligibility results in a reduction or termination of services, the individual is entitled to an expedited hearing under ORS 411.095 (4). [2005 c.414 Â§2]

Â Â Â Â Â  Note: 411.099 and 411.101 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.100 [Repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.101 Notification procedures and standards for communications; rules. No later than July 1, 2006, the Department of Human Services shall adopt rules establishing notification procedures regarding reassessments for service eligibility and standards for communications between an individual being assessed, and caregivers and family of the individual being assessed, and the case managers who are responsible for implementing the notification procedures. [2005 c.414 Â§4]

Â Â Â Â Â  Note: See note under 411.099.

Â Â Â Â Â  411.105 Application required; declaration of eligibility; report on change in circumstance; recovery of assistance and costs of representation. (1) A person seeking public assistance shall file an application for public assistance with the Department of Human Services. At the time of application, the applicant shall declare to the department any circumstance that directly affects the applicantÂs eligibility to receive assistance or the amount of assistance available to the applicant. Upon the receipt of property or income or upon any other change in circumstances that directly affects the eligibility of the recipient to receive assistance or the amount of assistance available to the recipient, the applicant, recipient or other person in the assistance household shall immediately notify the department of the receipt or possession of such property or income, or other change in circumstances. The department shall recover from the recipient the amount of assistance improperly disbursed by reason of failure to comply with the provision of this section.

Â Â Â Â Â  (2) The department may recover any cash assistance granted for general assistance under ORS 411.710 to 411.730 and the recipientÂs portion of the aid described in ORS 412.014 (3) that has been paid to any recipient 18 years of age or older, and for the costs incurred by the department to provide representation to the recipient under ORS 412.014 (2), when the recipient is presently receiving or subsequently receives Supplemental Security Income. The amount of recovery shall be limited to the total amount of Supplemental Security Income that was received for the same time period that the general assistance or the aid received under ORS 412.014 was being paid.

Â Â Â Â Â  (3) Nothing in subsection (1) or (2) of this section shall be construed as to prevent the department from entering into a compromise agreement for recovery of assistance improperly disbursed, if the department determines that the administration and collection costs involved would exceed the amount that can reasonably be expected to be recovered. [1969 c.68 Â§3; 1975 c.178 Â§1; 1977 c.194 Â§1; 2005 c.381 Â§6; 2007 c.861 Â§9]

Â Â Â Â Â  411.110 [Repealed by 1969 c.68 Â§1 (411.111 enacted in lieu of 411.110)]

Â Â Â Â Â  411.111 Reconsideration of grants of assistance. (1) The Department of Human Services may reconsider a grant of general assistance or a grant of public assistance only for the following purposes:

Â Â Â Â Â  (a) To correct an inadvertent clerical or mathematical error made when determining a grant of general assistance or a grant of public assistance;

Â Â Â Â Â  (b) To correct misinformation provided to an applicant or recipient by the department;

Â Â Â Â Â  (c) To consider facts not previously known to the department;

Â Â Â Â Â  (d) To correct errors caused by a misapplication of the law by the department;

Â Â Â Â Â  (e) To consider substantive changes in the applicable law; or

Â Â Â Â Â  (f) To consider a change in circumstances that directly affects the eligibility of a recipient of general assistance or public assistance.

Â Â Â Â Â  (2) A recipient of general assistance or public assistance may request reconsideration of a grant of general assistance or a grant of public assistance for the purposes described in subsection (1) of this section.

Â Â Â Â Â  (3) If the department reduces, suspends or terminates a grant of general assistance or a grant of public assistance after reconsideration under subsection (1) of this section, the department shall provide an opportunity for a hearing under ORS chapter 183.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the department may conduct periodic redeterminations of eligibility of recipients of grants of general assistance or grants of public assistance and participate in audits and other review activities as required by state or federal law. [1969 c.68 Â§2 (enacted in lieu of 411.110); 2005 c.381 Â§29]

Â Â Â Â Â  411.113 [1971 c.779 Â§73; 2001 c.900 Â§86; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  411.114 [1973 c.651 Â§2; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  411.115 [1957 c.572 Â§1; 1961 c.620 Â§2; 1965 c.556 Â§16; 1971 c.779 Â§9; repealed by 1975 c.180 Â§1 (411.116 enacted in lieu of 411.115)]

Â Â Â Â Â  411.116 Rules, contracts and intergovernmental agreements for providing social services to individuals. In addition to its other powers, the Department of Human Services may adopt rules and enter into contracts and intergovernmental agreements, subject to availability of funds therefor and consistent with federal and state law and regulations, for the purpose of providing social services, including protection, job preparation and support services, reduction of unintended pregnancy and provision of information and referrals for community, medical and social resources, to those individuals in need of, or who request such services. [1975 c.180 Â§2 (enacted in lieu of 411.115); 1997 c.581 Â§5]

Â Â Â Â Â  411.117 Requirements when applicants or recipients victims of domestic violence; identification. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Identify applicants for and recipients of assistance under the temporary assistance to needy families program who are currently victims of domestic violence, have been victims of domestic violence or are at risk of victimization by domestic violence.

Â Â Â Â Â  (b) Ensure that appropriate individuals on the local level who provide assistance to domestic violence victims participate in individualized case management with the department.

Â Â Â Â Â  (c) Refer individuals identified under this subsection to appropriate counseling and support services.

Â Â Â Â Â  (d) Waive or modify any temporary assistance to needy families program requirements that may make it more difficult for individuals identified under this subsection to escape domestic violence or place those individuals at risk of further or future domestic violence, including but not limited to:

Â Â Â Â Â  (A) Time limits on receipt of benefits;

Â Â Â Â Â  (B) Work requirements;

Â Â Â Â Â  (C) Paternity establishment and child support cooperation requirements;

Â Â Â Â Â  (D) Residency requirements;

Â Â Â Â Â  (E) Family cap provisions; and

Â Â Â Â Â  (F) Penalties for failure to comply with a program requirement.

Â Â Â Â Â  (e) Maintain emergency assistance eligibility and payment limits for victims of domestic violence or persons at risk of victimization by domestic violence identified under this section at no less than the levels in effect on January 1, 1997.

Â Â Â Â Â  (f) Allow eligibility for temporary assistance to needy families for persons identified under this section as victims of domestic violence or persons identified as at risk of victimization by domestic violence who would otherwise be eligible except for the fact that they are noncitizens.

Â Â Â Â Â  (2) All information received by the department in identifying the individuals described in subsection (1) of this section shall remain confidential.

Â Â Â Â Â  (3) For purposes of this section, Âdomestic violenceÂ means the occurrence of one or more of the following acts between family members, intimate partners or household members:

Â Â Â Â Â  (a) Attempting to cause or intentionally, knowingly or recklessly causing physical injury or emotional, mental or verbal abuse;

Â Â Â Â Â  (b) Intentionally, knowingly or recklessly placing another in fear of imminent serious physical injury;

Â Â Â Â Â  (c) Committing sexual abuse in any degree as defined in ORS 163.415, 163.425 and 163.427; or

Â Â Â Â Â  (d) Using coercive or controlling behavior. [1997 c.330 Â§2]

Â Â Â Â Â  411.118 Report to Legislative Assembly. The Department of Human Services shall report to each session of the Legislative Assembly on the status and efficacy of:

Â Â Â Â Â  (1) The domestic violence identification process under ORS 411.117;

Â Â Â Â Â  (2) Emergency assistance utilization for victims of domestic violence; and

Â Â Â Â Â  (3) Domestic violence training for department staff, information sharing and evaluation. [1997 c.330 Â§3]

Â Â Â Â Â  411.119 Prohibition against denial of assistance based on drug conviction; exception. (1) Except as provided in subsection (2) of this section, a person who is otherwise eligible to receive public assistance, including food stamp benefits, may not be denied assistance because the person has been convicted of a drug-related felony.

Â Â Â Â Â  (2) The Department of Human Services may suspend a personÂs food stamp benefits if:

Â Â Â Â Â  (a) The person has been convicted of the manufacture or delivery of a controlled substance under ORS 475.840 (1)(a) to (c); and

Â Â Â Â Â  (b) The person is on probation, parole or post-prison supervision and the agency supervising the person makes a recommendation to the department, pursuant to subsection (3) of this section, that the department suspend the personÂs food stamp benefits.

Â Â Â Â Â  (3) When making a recommendation to the department regarding the continuation or suspension of a personÂs food stamp benefits, a supervising authority shall consider, at a minimum, whether there is reason to believe:

Â Â Â Â Â  (a) That the person traded the personÂs food stamp benefits for controlled substances; and

Â Â Â Â Â  (b) That, as a result of the trading, a member of the personÂs household who is a dependent of the person did not receive the food stamp benefits for which the member is eligible.

Â Â Â Â Â  (4) The department shall reinstate the food stamp benefits of a person whose benefits were suspended under subsection (2) of this section if the department receives a recommendation from the supervising authority to reinstate the benefits pursuant to subsection (5) of this section.

Â Â Â Â Â  (5) When making a recommendation to the department regarding the reinstatement of food stamp benefits, the supervising authority shall consider, at a minimum, the following:

Â Â Â Â Â  (a) Whether members of the personÂs household are also receiving food stamp benefits; and

Â Â Â Â Â  (b) Whether the person is enrolled in and successfully participating in a rehabilitation program. [1997 c.581 Â§46; 2005 c.706 Â§22]

Â Â Â Â Â  411.120 Authorized expenditures for public assistance. The Department of Human Services may, subject to the allotment system provided for in ORS 291.234 to 291.260, expend such sums as are required to be expended in this state to provide public assistance excluding medical assistance. Expenditures for public assistance include, but are not limited to, expenditures for the following purposes:

Â Â Â Â Â  (1) General assistance to needy persons and their dependents.

Â Â Â Â Â  (2) Temporary assistance for needy families granted under ORS 412.001 to 412.069 and 418.647, including services to relatives with whom dependent children applying for or receiving temporary assistance for needy families are living in order to help such relatives attain the maximum self-support or self-care consistent with the maintenance of continuing parental care and protection or in order to maintain and strengthen family life for such children.

Â Â Â Â Â  (3) Assistance provided by the
Oregon
Supplemental Income Program.

Â Â Â Â Â  (4) General assistance granted under ORS 411.710 to 411.730.

Â Â Â Â Â  (5) Carrying out the provisions of law for child welfare purposes.

Â Â Â Â Â  (6) Scholarships or grants for qualified recipients to provide them education and professional, technical or other helpful training, payable to a publicly supported career school or educational institution on behalf of the recipient.

Â Â Â Â Â  (7) Other purposes for which the department is authorized to expend funds, including the administration expenses of the department.

Â Â Â Â Â  (8) Carrying out the provisions of ORS 411.116. [Amended by 1957 c.648 Â§1; 1961 c.600 Â§4; 1961 c.620 Â§3; 1965 c.556 Â§17; 1967 c.588 Â§3; 1969 c.123 Â§1; 1969 c.203 Â§1; 1971 c.779 Â§10; 1991 c.66 Â§1; 1995 c.343 Â§41; 1997 c.581 Â§6; 2005 c.381 Â§7]

Â Â Â Â Â  411.121 Local district pilot projects; rules. (1) Notwithstanding ORS 411.070, the Department of Human Services is authorized to establish and implement local district pilot projects that promote the improvement of work skills, education and employability by offering client incentives that reward significant progress leading toward self-sufficiency. Client incentives offered under this section shall not exceed the equivalent of one monthÂs temporary assistance for needy families grant in any 12-month period. No applicant or recipient participating in a pilot program shall be disadvantaged by such participation.

Â Â Â Â Â  (2) The department shall monitor the results of any approved pilot projects to determine the types of client incentives that result in positive client performance. Within the limit of existing funds, the department may implement statewide those client incentives that prove to be cost-effective. The department shall solicit input from clients and client advocates prior to such statewide implementation.

Â Â Â Â Â  (3) The department shall adopt all rules necessary to implement and administer the provisions of this section. [1997 c.581 Â§47]

Â Â Â Â Â  411.122 Department to make dependent care payments directly to providers. The Department of Human Services shall provide dependent care payments directly to dependent care providers for eligible families. [1989 c.1047 Â§1; 1995 c.278 Â§47]

Â Â Â Â Â  Note: 411.122 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.125 Family Services Review Commission; appointment; duties. (1) There is established the Family Services Review Commission consisting of 16 members. The members shall be appointed by the Governor for a term of four years. In making the appointments, the Governor shall consider representatives of county public welfare boards, as well as representatives from all of the congressional districts. Four members shall be recipients or former recipients of cash or self-sufficiency-related services from the Department of Human Services. Four members shall be representatives of business and professional interests. Four members shall be public welfare policy specialists. Four members shall be advocates of public welfare from the state agencies or public or private organizations interested in public welfare. The commission shall receive compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The commission shall advise and consult with the Director of Human Services in carrying out the functions of the department relating to programs and services to persons who, as a result of the personÂs or the personÂs familyÂs economic, social or health condition, require medical assistance, financial assistance, institutional care, rehabilitation, vocational rehabilitation or other social or health services. The commission shall, through its chairperson, have access to information regarding persons receiving assistance and other relevant information about self-sufficiency programs of the department. [1969 c.597 Â§228b; 1971 c.779 Â§71; 1981 c.545 Â§8; 1991 c.10 Â§1; 1999 c.422 Â§1; 2001 c.900 Â§87]

Â Â Â Â Â  411.130 Quarterly allocation of funds for each category of public assistance. The Department of Human Services, taking into consideration the total amount of funds available for public assistance in Oregon during the biennial period beginning July 1 of each odd-numbered year, the estimated number of beneficiaries in each category thereof, current and estimated costs of essential needs to maintain a standard of living during such period compatible with decency and health and such other matters as it may deem pertinent, shall estimate and allocate the funds available for each category of public assistance on a monthly basis subject to the quarterly revisions. Changes in such allocations, if any, shall be uniform and, as nearly as practicable and considering the above factors, proportionately equal in each such category. The monthly amounts so found estimated and allocated shall be deemed to be the funds available for each category for public assistance in
Oregon
.

Â Â Â Â Â  411.135 Cooperation with federal government in research and training personnel. In addition to its other powers, the Department of Human Services may:

Â Â Â Â Â  (1) Enter into agreements with, join with or accept grants from, the federal government for cooperative research and demonstration projects for public welfare purposes, including, but not limited to, any project which:

Â Â Â Â Â  (a) Relates to the prevention and reduction of dependency.

Â Â Â Â Â  (b) Aids in effecting coordination of planning between private and public welfare agencies of the state.

Â Â Â Â Â  (c) Improves the administration and effectiveness of programs carried on or assisted by the department.

Â Â Â Â Â  (2) With the cooperation and the financial assistance of the federal government, train personnel employed or preparing for employment in the department. The training may be carried out in any manner, including but not limited to:

Â Â Â Â Â  (a) Directly by the department.

Â Â Â Â Â  (b) Indirectly through grants to public or other nonprofit institutions of learning or through grants of fellowships.

Â Â Â Â Â  (c) Any other manner for which federal aid in support of the training is available.

Â Â Â Â Â  (3) Subject to the allotment system provided for in ORS 291.234 to 291.260, expend the sums required to be expended for the programs and projects described in subsections (1) and (2) of this section. [1957 c.569 Â§1; 1961 c.600 Â§5; 1969 c.597 Â§232; 1971 c.779 Â§11; 1975 c.509 Â§1; 1991 c.66 Â§2]

Â Â Â Â Â  411.137 Contributions by state and counties for medical assistance demonstration projects under ORS 411.135. Exclusive of all sums of money contributed by the federal government for medical assistance and administration under ORS 414.033 (2) the State of Oregon shall contribute 40 percentum and the several counties of the state in which demonstration projects are operating shall each contribute 60 percentum of all sums, including administrative costs, required to be expended for such purposes in and for such respective counties. [1975 c.509 Â§8; 1991 c.66 Â§3]

Â Â Â Â Â  411.140 [Amended by 1961 c.517 Â§1; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.145 County public welfare boards; appointment; term; expenses; termination. (1) A county public welfare board of not fewer than five nor more than seven members may be created within each county. The members shall be appointed by the governing body of the county, on the basis of recognized interest in and knowledge of the field of public assistance. Members of the governing body may be appointed to the board.

Â Â Â Â Â  (2) Members shall be appointed for a term of four years. Before the expiration of the term of a member of the county public welfare board, the governing body shall appoint the successor of the member to assume the duties of the member on July 1 next following. In case of a vacancy for any cause, the governing body shall make an appointment to be immediately effective for the unexpired term. Any member of the county public welfare board may be removed by the governing body at any time for cause. The governing body shall name the chairperson of the county public welfare board.

Â Â Â Â Â  (3) Members appointed shall receive no compensation for their services but shall be allowed the actual and necessary expenses incurred by them in attending any meeting of the Department of Human Services when such attendance is authorized by the Director of Human Services. The expenses authorized pursuant to this subsection shall be paid by the department out of the Public Welfare Account.

Â Â Â Â Â  (4) The governing body of the county may abolish the county public welfare board upon 60 daysÂ notice. On the effective date stated in the notice, the county public welfare board shall be abolished and the tenure of office of members shall cease.

Â Â Â Â Â  (5) Until the notice required in subsection (4) of this section is given, any county public welfare board in existence on November 4, 1993, shall continue and shall perform its duties under ORS 411.155. [1971 c.779 Â§69; 1993 c.88 Â§Â§1,2; 2001 c.900 Â§88]

Â Â Â Â Â  411.150 [Repealed by 1971 c.779 Â§78]

Â Â Â Â Â  411.155 Duties of county public welfare boards. The county public welfare board shall:

Â Â Â Â Â  (1) Receive information and complaints from local citizens and may at its discretion transmit such complaints to the Department of Human Services on matters relating to public assistance programs. The department shall, if requested, investigate and report on its findings pursuant to any complaint presented to it by a county public welfare board.

Â Â Â Â Â  (2) Evaluate the effectiveness of public welfare programs in relation to local needs, determine the need and develop locally sponsored programs to augment public welfare programs, interpret public welfare programs and inform the public.

Â Â Â Â Â  (3) Confer with local welfare offices on selection of special local programs, budget, eligibility for assistance, and other matters which will assist local offices in effectively serving local needs.

Â Â Â Â Â  (4) Recommend changes, if any are needed, in the program or delivery of services to improve the departmentÂs response to local problems. [1971 c.779 Â§70]

Â Â Â Â Â  411.160 [Amended by 1967 c.454 Â§46; 1967 c.561 Â§3; 1967 s.s. c.12 Â§1; repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.170 [Amended by 1963 c.143 Â§1; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.180 [Amended by 1963 c.143 Â§2; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.190 [Amended by 1955 c.443 Â§1; 1961 c.657 Â§1; 1967 c.240 Â§1; repealed by 1969 c.45 Â§11]

Â Â Â Â Â  411.200 [Repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.210 [Amended by 1967 c.240 Â§2; repealed by 1969 c.45 Â§10]

Â Â Â Â Â  411.220 Deposit of funds received for public assistance purposes; appropriation thereof. (1) The Department of Human Services shall deposit in the State Treasury to the credit of the General Fund all the amounts received by it from the United States Government or its agencies or from any other source for public assistance purposes. All such funds, together with any remaining balances of funds received for the purposes of public assistance of any type, hereby are appropriated for expenditure by the department for the type of public assistance for which such funds were granted to or received by the state or appropriated by the state, as the case may be.

Â Â Â Â Â  (2) All moneys received from refunds, cancellations or recoveries resulting from public assistance payments made from state funds, as differentiated from federal or county funds, shall be paid into the State Treasury and credited to the Public Welfare Account and hereby are appropriated for expenditure by the department for public assistance purposes. [Subsections (2) and (3) enacted as 1953 c.458 Â§Â§2,4; 1961 c.600 Â§6; 1961 c.620 Â§4; 1969 c.45 Â§1; 1969 c.203 Â§2]

Â Â Â Â Â  411.222 [1955 c.380 Â§Â§1,3; repealed by 1957 c.531 Â§3]

Â Â Â Â Â  411.230 Payment of claims; rules. Warrants shall be drawn by the Oregon Department of Administrative Services in favor of the Department of Human Services for the aggregate amounts of public assistance or refunds to counties duly certified by the department to be due to any person or county in such amount as may be set forth in such certification. The department shall cause to be deposited all such warrants in payment of public assistance or refunds to counties in the State Treasury in a suspense checking account for distribution to those entitled thereto and may draw its checks on the State Treasury in favor of the persons, firms, corporations, associations or counties entitled thereto under such rules as it shall promulgate so as to include in single combined payments for specified periods all moneys allotted to particular payees from various sources for said period. [Amended by 1967 c.454 Â§47; 1971 c.80 Â§5]

Â Â Â Â Â  411.240 Public Welfare Account. (1) There hereby is established in the General Fund of the State Treasury an account to be known as the Public Welfare Account. All moneys in the Public Welfare Account hereby are appropriated for and shall be used by the Department of Human Services for the respective purposes authorized by law. The moneys in the Public Welfare Account and all appropriations from the account shall be subject to allotment made by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Public Welfare Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The unobligated balance in the Public Welfare Account on June 30 of each odd-numbered year shall be determined by the Department of Human Services as of September 30 following the close of each biennium and certified to the Oregon Department of Administrative Services. The amount certified pursuant to this subsection shall revert to the General Fund and become available for general governmental purposes. [Amended by 1961 c.600 Â§7; 1963 c.537 Â§4; 1965 c.440 Â§3; 1967 c.454 Â§107; 2003 c.14 Â§179]

Â Â Â Â Â  411.242 Advancements from Public Welfare Account to meet claims payable from federal funds. Pending receipt by the State Treasurer of federal funds for the payment of public assistance, the moneys in the Public Welfare Account appropriated for expenditure by the Department of Human Services for public assistance purposes shall be expended to the extent necessary to meet claims for public assistance which otherwise would be paid from such federal funds. Upon notice that such federal funds have been received by the State Treasurer, the department shall prepare a claim against such funds for the amount advanced from the Public Welfare Account for the purposes of this section and a warrant may be drawn by the Oregon Department of Administrative Services in favor of the State Treasurer in payment of such claim, for credit to and reimbursement of the Public Welfare Account. [1953 c.410 Â§1; 1961 c.600 Â§8; 1967 c.454 Â§48; 1971 c.80 Â§6]

Â Â Â Â Â  411.245 Revolving fund. The revolving fund in the amount of $50,000 established by warrant drawn on the State Treasurer by the Oregon Department of Administrative Services payable out of the Public Welfare Account in favor of the Department of Human Services is continued. The revolving fund shall be used by the Department of Human Services for the purpose of providing funds to pay current salaries and expenses, emergency public assistance advances and other expenses when it is necessary to make immediate cash payments. The revolving fund shall be deposited with the State Treasurer. For the purpose of providing working cash balances for emergency public assistance advances and other expenses when it is necessary to make immediate cash payments, the Department of Human Services may withdraw from the State Treasury portions of the fund to be used by designated custodians for the purposes authorized by this section. The designated custodians may hold the funds or may deposit the funds in any bank authorized as a depository of state funds, or may hold part and deposit the remainder. The revolving fund shall be reimbursed by warrants drawn by the Oregon Department of Administrative Services upon the verified claims of the Department of Human Services and warrants payable out of the Public Welfare Account. [1953 c.460 Â§1; 1967 c.71 Â§1; 1967 c.454 Â§49; 1971 c.80 Â§7; 1971 c.779 Â§12; 2003 c.14 Â§180]

Â Â Â Â Â  411.250 [Repealed by 1983 c.537 Â§7]

Â Â Â Â Â  411.260 [Amended by 1957 c.570 Â§1; 1969 c.597 Â§236; 1971 c.779 Â§13; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.270 [Amended by 1957 c.570 Â§2; 1969 c.597 Â§237; 1971 c.779 Â§14; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.280 [Amended by 1969 c.597 Â§238; 1971 c.779 Â§15; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.290 [Repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.300 Rules and regulations concerning use and custody of records. (1) The Department of Human Services shall make and enforce reasonable rules and regulations governing the custody, use and preservation of the records, papers, files and communications of the department. The use of such records, papers, files and communications by any other agency or department of government or person to which they may be furnished shall be limited to the purposes for which they are furnished and by the provisions of the law under which they may be furnished.

Â Â Â Â Â  (2) No rules or regulations shall be made or administrative practice followed by the Department of Human Services pursuant to subsection (1) of this section that would interfere with the purposes of ORS 411.060, 411.155, 411.320 and 411.335. [Amended by 1953 c.500 Â§12; 1971 c.779 Â§16; 2005 c.381 Â§8]

Â Â Â Â Â  411.310 [Repealed by 1967 c.98 Â§1]

Â Â Â Â Â  411.320 Disclosure and use of public assistance records limited; contents as privileged communication; exceptions. (1) For the protection of applicants for and recipients of public assistance, except as otherwise provided in this section, the Department of Human Services shall not disclose or use the contents of any public assistance records, files, papers or communications for purposes other than those directly connected with the administration of the public assistance laws of Oregon or as necessary to assist public assistance applicants and recipients in accessing and receiving other governmental or private nonprofit services, and these records, files, papers and communications are considered confidential subject to the rules and regulations of the Department of Human Services. In any judicial or administrative proceeding, except proceedings directly connected with the administration of public assistance or child support enforcement laws, their contents are considered privileged communications.

Â Â Â Â Â  (2) Nothing in this section prohibits the disclosure or use of contents of records, files, papers or communications for purposes directly connected with the establishment and enforcement of support obligations pursuant to the Title IV-D program.

Â Â Â Â Â  (3) Nothing in this section prohibits the disclosure of the address, Social Security number and photograph of any applicant or recipient to a law enforcement official at the request of such official. To receive information pursuant to this section, the officer must furnish the agency the name of the applicant or recipient and advise that the applicant or recipient:

Â Â Â Â Â  (a) Is fleeing to avoid prosecution, custody or confinement after conviction for a felony;

Â Â Â Â Â  (b) Is violating a condition of probation or parole; or

Â Â Â Â Â  (c) Has information that is necessary for the officer to conduct the official duties of the officer and the location or apprehension of the applicant or recipient is within such official duties. [1953 c.500 Â§5; 1971 c.779 Â§17; 1995 c.609 Â§8; 1997 c.581 Â§7; 2001 c.900 Â§88a]

Â Â Â Â Â  411.325 [1953 c.500 Â§6; 1961 c.620 Â§5; 1963 c.70 Â§1; 1967 c.502 Â§16; 1971 c.779 Â§18; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.330 [1953 c.500 Â§Â§7,8; 1971 c.779 Â§19; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.335 Prohibited use of lists or names. No person or agency shall solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in or acquiesce in the use of, any lists or names for commercial or political purposes of any nature, or for any purpose not directly connected with the administration of the public assistance laws. [1953 c.500 Â§9; 1997 c.581 Â§8]

Â Â Â Â Â  411.350 [1967 c.578 Â§1; 1971 c.779 Â§20; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.375 Public assistance investigations; power to subpoena, administer oaths, take depositions and fix witness fees. (1) In connection with any public assistance investigation or hearing the Director of Human Services or any examiner, referee or other officer duly appointed to conduct the investigation or hearing may by subpoena compel the attendance and testimony of witnesses and the production of books, accounts, documents and other papers, and may administer oaths, take depositions and fix the fees and mileage of witnesses.

Â Â Â Â Â  (2) The Department of Human Services shall provide for defraying the expenses of such investigations or hearings, which may be held in any part of the state. [1955 c.364 Â§1; 1969 c.597 Â§240]

Â Â Â Â Â  411.380 Petition for enforcement of subpoena issued under ORS 411.375. (1) In case of the refusal of a witness to attend or testify or produce any papers required by such subpoena, the person designated by the subpoena as the person before whom the testimony is to be given or the papers produced, may petition the circuit court in and for the county in which the investigation or hearing is pending for an order directing the witness to attend and testify or produce the papers before the petitioner.

Â Â Â Â Â  (2) The petition shall allege that due notice was given of the time and place for the attendance of the witness or the production of the papers, that the witness was subpoenaed in the manner prescribed and that the witness failed and refused to attend, to produce the papers required by the subpoena or to answer questions propounded to the witness in the course of the investigation or hearing. [1955 c.364 Â§2]

Â Â Â Â Â  411.385 Court order to show cause issued upon filing of petition for enforcement of subpoena. Upon the filing of such a petition, the court shall enter an order, a copy of which shall be served upon the witness, directing the witness to appear before the court at a time and place to be fixed by the court in such order, the time to be not more than 10 days from the date of the order, and then and there show cause why the witness has not attended and testified or produced the papers as required by the subpoena. [1955 c.364 Â§3]

Â Â Â Â Â  411.390 Court may compel appearance of witness before petitioner. (1) If at the hearing provided for in ORS 411.385 it is apparent to the court that the subpoena was regularly issued, the court shall thereupon enter an order that the witness appear before the petitioner at a time and place to be fixed in such order, and testify and produce the required papers.

Â Â Â Â Â  (2) Failure by the witness to comply with an order made pursuant to subsection (1) of this section shall be dealt with as for contempt of court. [1955 c.364 Â§4]

Â Â Â Â Â  411.395 [1961 c.171 Â§2; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  411.405 [1965 c.556 Â§14; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.410 [Amended by 1961 c.605 Â§3; renumbered 416.020]

Â Â Â Â Â  411.415 [1971 c.617 Â§3; 1989 c.224 Â§80; 1991 c.93 Â§9; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.420 [Amended by 1957 c.154 Â§1; 1961 c.605 Â§4; renumbered 416.030]

Â Â Â Â Â  411.425 [1953 c.361 Â§3; 1955 c.501 Â§1; 1959 c.273 Â§1; 1961 c.605 Â§8; renumbered 416.060]

Â Â Â Â Â  411.428 [Formerly 411.440; renumbered 416.080]

Â Â Â Â Â  411.430 [Repealed by 1953 c.361 Â§19]

Â Â Â Â Â  411.434 [Formerly 411.450; 1955 c.501 Â§2; renumbered 416.090]

Â Â Â Â Â  411.438 [Formerly 411.460; renumbered 416.100]

Â Â Â Â Â  411.440 [Renumbered 411.428 and then 416.080]

Â Â Â Â Â  411.441 [1959 c.522 Â§Â§2,4; renumbered 416.110]

Â Â Â Â Â  411.442 [1953 c.361 Â§Â§4,5; 1961 c.605 Â§9; renumbered 416.120]

Â Â Â Â Â  411.444 [1953 c.361 Â§6; 1961 c.605 Â§10; renumbered 416.130]

Â Â Â Â Â  411.446 [1953 c.361 Â§7; 1961 c.605 Â§11; renumbered 416.140]

Â Â Â Â Â  411.448 [1953 c.361 Â§8; 1961 c.605 Â§17; renumbered 416.170]

Â Â Â Â Â  411.450 [Renumbered 411.434 and then 416.090]

Â Â Â Â Â  411.452 [1953 c.361 Â§9; renumbered 416.180]

Â Â Â Â Â  411.454 [1953 c.361 Â§10; renumbered 416.190]

Â Â Â Â Â  411.456 [1953 c.361 Â§11; renumbered 416.200]

Â Â Â Â Â  411.458 [1953 c.361 Â§12; renumbered 416.210]

Â Â Â Â Â  411.460 [Renumbered 411.438 and then 416.100]

Â Â Â Â Â  411.462 [1953 c.361 Â§13; 1961 c.605 Â§20; renumbered 416.230]

Â Â Â Â Â  411.464 [1953 c.361 Â§15; renumbered 416.240]

Â Â Â Â Â  411.466 [1953 c.361 Â§16; renumbered 416.250]

Â Â Â Â Â  411.470 [Amended by 1953 c.361 Â§19; renumbered 416.260]

Â Â Â Â Â  411.474 [1957 c.571 Â§1; renumbered 416.270]

Â Â Â Â Â  411.480 [Renumbered 416.310]

Â Â Â Â Â  411.490 [Amended by 1961 c.104 Â§1; renumbered 416.320]

Â Â Â Â Â  411.500 [Renumbered 416.330]

Â Â Â Â Â  411.510 [Amended by 1961 c.600 Â§9; renumbered 416.810]

Â Â Â Â Â  411.520 [Renumbered 416.820]

Â Â Â Â Â  411.530 [Renumbered 416.830]

Â Â Â Â Â  411.552 [1959 c.454 Â§1; 1961 c.620 Â§8; renumbered 416.510]

Â Â Â Â Â  411.554 [1959 c.454 Â§2; renumbered 416.520]

Â Â Â Â Â  411.556 [1959 c.454 Â§3; renumbered 416.530]

Â Â Â Â Â  411.558 [1959 c.454 Â§4; renumbered 416.540]

Â Â Â Â Â  411.560 [1959 c.454 Â§Â§5,7; renumbered 416.550]

Â Â Â Â Â  411.562 [1959 c.454 Â§6; renumbered 416.560]

Â Â Â Â Â  411.564 [1959 c.454 Â§8; renumbered 416.570]

Â Â Â Â Â  411.566 [1959 c.454 Â§9; renumbered 416.580]

Â Â Â Â Â  411.568 [1959 c.454 Â§11; renumbered 416.590]

Â Â Â Â Â  411.570 [1959 c.454 Â§12; renumbered 416.600]

Â Â Â Â Â  411.572 [1959 c.454 Â§10; renumbered 416.610]

Â Â Â Â Â  411.575 Acceptance of gifts and grants for scholarships. (1) In addition to other funds made available for education and training of public assistance recipients, the Department of Human Services may accept gifts and grants from private sources for the purpose of providing the scholarships or grants authorized under ORS 411.580.

Â Â Â Â Â  (2) The moneys received under subsection (1) of this section shall be deposited in a special account, separate and distinct from the General Fund, to be named the Department of Human Services Scholarship Account, which account is established. All moneys in the account and all earnings thereon are continuously appropriated to the Department of Human Services to be used together with any federal funds that may be available to provide scholarships or grants under ORS 411.580.

Â Â Â Â Â  (3) The amount in the Department of Human Services Scholarship Account that is available after scholarships and grants under ORS 411.580 have been awarded for any period shall be reported to the Oregon Investment Council by the Department of Human Services and shall be considered investment funds within the meaning of ORS 293.701 to 293.820 and shall be invested in accordance with the standards of ORS 293.726. All earnings on such investments shall be credited to the Department of Human Services Scholarship Account. [1967 c.588 Â§2; 1969 c.707 Â§1; 1971 c.774 Â§16; 1989 c.966 Â§46; 1997 c.130 Â§7; 2003 c.14 Â§181]

Â Â Â Â Â  411.580 Scholarships and grants for recipients. (1) In addition to any other scholarships or grants provided by law and subject to the availability of funds in the Department of Human Services Scholarship Account, the Department of Human Services may award tuition and fee-exempting scholarships or grants and additional funds for purchase of required books and supplies from other funds, whether from public or private sources, made available for training of recipients toward self-support to those qualified to receive welfare assistance, for enrollment at any publicly supported educational, vocational or training institution in this state.

Â Â Â Â Â  (2) Selection of scholarship or grant recipients shall be made by county public welfare board created by ORS 411.145, with the advice and assistance of all publicly supported educational, vocational or training institutions.

Â Â Â Â Â  (3) Scholarships or grants shall be awarded on the basis of the recipientÂs apparent ability and willingness to profit from the education or the vocational, technical, or other courses available, to the end that scholarships or grants awarded will benefit both the student and the people of this state.

Â Â Â Â Â  (4) In order to facilitate the most effective use of funds granted under this section, the Department of Human Services may apply funds available under this section to supportive services, including but not limited to transportation and child care, for scholarship or grant recipients whenever the availability of such services has been eliminated by the exhaustion of funds in the departmentÂs job related training program. [1967 c.588 Â§1; 1969 c.123 Â§2; 1971 c.227 Â§1; 1971 c.387 Â§1; 1971 c.774 Â§17; 1971 c.779 Â§21a; 1997 c.130 Â§8; 2003 c.14 Â§182]

Â Â Â Â Â  411.590 Housekeeper, homemaker or home care worker in residence of public assistance recipient not state employee; exception. A person who is hired as a housekeeper or homemaker, or home care worker as defined in ORS 410.600, and is not otherwise employed by the Department of Human Services, an area agency or other public agency, shall not for any purposes be deemed to be an employee of the State of Oregon or an area agency whether or not the department or agency selects the person for employment or exercises any direction or control over the personÂs employment. However, nothing in this section precludes the state or an area agency from being considered the employer of the person for purposes of ORS chapter 657. [1975 c.401 Â§5; 1981 c.784 Â§23; 1987 c.780 Â§1; 1999 c.548 Â§1; 2001 c.900 Â§89; 2001 c.901 Â§8]

Â Â Â Â Â  411.595 Procedure where waiver of federal requirement involves policy change. (1) As used in this section Âpolicy changeÂ includes any change in the operation of public assistance programs that affects recipients adversely in any substantial manner, including but not limited to the denial, reduction, modification or delay of benefits. ÂPolicy changeÂ does not include any procedural change that affects internal management but does not adversely and substantially affect the interest of public assistance recipients.

Â Â Â Â Â  (2) The Department of Human Services may submit applications for waiver of federal statutory or regulatory requirements to the federal government or any agency thereof. Following the submission of any application for waiver that involves a policy change, and prior to implementation, the department shall do the following:

Â Â Â Â Â  (a) Conduct a hearing in accordance with ORS chapter 183 regarding the waiver application or application for waiver renewals and the proposed rules;

Â Â Â Â Â  (b) Prepare a complete summary of the testimony and written comments received at the hearing;

Â Â Â Â Â  (c) Submit the application for waiver or application for waiver renewals involving a policy change to the legislative review agency, as defined in ORS 291.375, and present the summary of testimony and comments described in this section; and

Â Â Â Â Â  (d) Give notice of the date of its appearance before the Emergency Board or the Joint Committee on Ways and Means in accordance with ORS 183.335, and before the Family Services Review Commission. [1983 c.299 Â§2; 1987 c.3 Â§14; 2001 c.900 Â§90]

Â Â Â Â Â  411.598 Payment of monthly premium payments by recipients of medical assistance; rules. (1) The Department of Human Services shall adopt rules:

Â Â Â Â Â  (a) Requiring recipients of medical assistance who are not otherwise exempt to pay monthly premium payments while receiving medical assistance; and

Â Â Â Â Â  (b) Granting recipients of medical assistance under ORS 414.706 (5) who are required to pay monthly premium payments a grace period of up to six months for payment of overdue premiums.

Â Â Â Â Â  (2) The department may not disenroll a recipient during the grace period described in subsection (1)(b) of this section.

Â Â Â Â Â  (3) A recipient or former recipient of medical assistance under ORS 414.706 (5) who did not pay one or more monthly premium payments while receiving medical assistance is not eligible to reapply for medical assistance under ORS 414.706 (5) until the recipient or former recipient has paid the amount of overdue premiums in full. [2005 c.692 Â§6]

Â Â Â Â Â  411.600 Exemption from payment of monthly premium payments for certain recipients of medical assistance; rules. Notwithstanding ORS 414.065, the Department of Human Services shall adopt rules exempting recipients of medical assistance under ORS 414.706 (5) whose family income is no more than 10 percent of the federal poverty guidelines, as defined in ORS 414.340, from the requirement to pay monthly premium payments. [2005 c.692 Â§4]

MISCELLANEOUS PROVISIONS RELATING TO PUBLIC ASSISTANCE

Â Â Â Â Â  411.610 Indorsement by others of public assistance checks or warrants payable to deceased recipient; disposition of proceeds. Any check or warrant issued by the Department of Human Services to a recipient of public assistance who subsequently dies may be indorsed in the name of the deceased by the surviving spouse or a next of kin in the order described in ORS 293.490 (3); and payment may be made and the proceeds used without any of the restrictions enumerated in ORS 293.495 (1). [Amended by 1957 c.120 Â§1; 1981 c.594 Â§9]

Â Â Â Â Â  411.620 Recovery of public assistance obtained or disposed of unlawfully. (1) The Department of Human Services may prosecute a civil suit or action against any person who has obtained, for personal benefit or for the benefit of any other person, any amount or type of general assistance or public assistance, as defined in ORS 411.010, or has aided any other person to obtain such general assistance or public assistance, in violation of any provision of ORS 411.630, or in violation of ORS 411.640. In such suit or action the department may recover the amount or value of such general assistance or public assistance so obtained in violation of ORS 411.630, or in violation of ORS 411.640, with interest thereon, together with costs and disbursements incurred therein.

Â Â Â Â Â  (2) Excepting as to bona fide purchasers for value, the department, the conservator for the recipient or the personal representative of the estate of a deceased recipient may prosecute a civil suit or action to set aside the transfer, gift or other disposition of any money or property made in violation of any provisions of ORS 411.630, 411.708 and 414.105 and the department may recover out of such money or property, or otherwise, the amount or value of any general assistance or public assistance obtained as a result of such violation, with interest thereon, together with costs and disbursements incurred therein. [Amended by 1963 c.499 Â§1; 1971 c.334 Â§2; 1973 c.661 Â§1; 1983 c.638 Â§1; 2001 c.900 Â§220; 2005 c.381 Â§24]

Â Â Â Â Â  411.630 Unlawfully obtaining public assistance. (1) No person shall knowingly obtain or attempt to obtain, for the benefit of the person or of any other person, any public assistance, as defined in ORS 411.010, to which the person or such other person is not entitled under state law by means of:

Â Â Â Â Â  (a) Any false representation or fraudulent device, or

Â Â Â Â Â  (b) Failure to immediately notify the Department of Human Services of the receipt or possession of property or income, or of any other change of circumstances, which directly affects the eligibility for, or the amount of, such assistance.

Â Â Â Â Â  (2) No person shall transfer, conceal or dispose of any money or property with the intent:

Â Â Â Â Â  (a) To enable the person to meet or appear to meet any requirement of eligibility prescribed by state law or by rule or regulation promulgated by the department for a grant or an increase in a grant of any type of general assistance or public assistance, as defined in ORS 411.010; or

Â Â Â Â Â  (b) Except as to a conveyance by such person to create a tenancy by the entirety, to hinder or prevent the department from recovering any part of any claim which it may have against the person or the estate of the person.

Â Â Â Â Â  (3) No person shall knowingly aid or abet any person to violate any provision of this section.

Â Â Â Â Â  (4) No person shall receive, possess or conceal any money or property of an applicant for or recipient of any type of general assistance or public assistance, as defined in ORS 411.010, with the intent to enable such applicant or recipient to meet or appear to meet any requirement of eligibility referred to in subsection (2)(a) of this section or, except as to a conveyance by such applicant or recipient to create a tenancy by the entirety, with the intent to hinder or prevent the department from recovering any part of any claim which it may have against such applicant or recipient or the estate of the applicant or recipient. [Amended by 1963 c.499 Â§2; 1969 c.66 Â§1; 1971 c.779 Â§22]

Â Â Â Â Â  411.632 Relief where assets transferred, removed or secreted. If it reasonably appears that a customer who is a recipient of public assistance has assets in excess of those allowed to a recipient of such assistance under applicable federal and state statutes and regulations, and it reasonably appears that such assets may be transferred, removed, secreted or otherwise disposed, then the Department of Human Services may seek appropriate relief under ORCP 83 and 84, or any other provision of law but only to the extent of the liability. The state shall not be required to post a bond in seeking the relief. [1987 c.438 Â§6; 2001 c.900 Â§91]

Â Â Â Â Â  411.635 Recovery of improperly disbursed public assistance. Public assistance improperly disbursed as a result of recipient conduct that is not in violation of ORS 411.630 may be recouped pursuant to ORS 293.250 or from earnings that the state disregards pursuant to ORS 411.700 and 412.009 as follows:

Â Â Â Â Â  (1) The Department of Human Services shall notify the recipient that the recipient may elect to limit the recoupment monthly to an amount equal to one-half the amount of disregarded earnings by granting the department a confession of judgment for the amount of the overpayment.

Â Â Â Â Â  (2) If the recipient does not elect to grant the confession of judgment within 30 days the department may recoup the overpayment from the entire amount of disregarded earnings. The recipient may at any time thereafter elect to limit the monthly recoupment to one-half the disregarded earnings by granting the department a confession of judgment.

Â Â Â Â Â  (3) The department shall not execute on a confession of judgment until the recipient is no longer receiving public assistance and has either refused to agree to or has defaulted on a reasonable plan to satisfy the judgment.

Â Â Â Â Â  (4) Nothing in this section limits the authority of the department by rule to exempt from recoupment any portion of disregarded earnings. [1979 c.719 Â§2]

Â Â Â Â Â  411.640 Unlawfully receiving public assistance. A person has received an overpayment of public assistance, for purposes of ORS 411.703, if the person has:

Â Â Â Â Â  (1) Received, either for the benefit of the person or for the benefit of any other person, any amount or type of general assistance or public assistance, as defined in ORS 411.010, to which the person or such other person is not entitled under state law;

Â Â Â Â Â  (2) Spent lawfully received public assistance that was designated by the Department of Human Services for a specific purpose on an expense not approved by the department and not considered a basic requirement under standards adopted by the department pursuant to ORS 411.070;

Â Â Â Â Â  (3) Misappropriated public assistance by cashing and retaining the proceeds of a check on which the person is not the payee and the check has not been lawfully endorsed or assigned to the person; or

Â Â Â Â Â  (4) Failed to reimburse the department, when required by law, for public assistance furnished for a need for which the person is compensated by another source. [1963 c.499 Â§4; 2007 c.118 Â§1]

Â Â Â Â Â  411.650 Statement required to obtain public assistance. (1) Every person 18 years of age or over who applies for or receives any type of general assistance or public assistance, as defined in ORS 411.010, whether such general assistance or public assistance is applied for or received for the benefit of the person or of another individual, shall execute to the Department of Human Services at the time of making such application, and at such times as may be required by the department in any case, written statements relating to each individual for whose benefit such general assistance or public assistance is applied for or received, and to any person who has a duty to support such individual, or to whom such individual owes a duty of support. Such statements shall include, but need not be limited to, so much of the following information, relating to each such individual or other person, as may be specified or required by the department:

Â Â Â Â Â  (a) The name of the individual, address, date and place of birth, residence, family relationships, and the composition of the household in which the individual lives;

Â Â Â Â Â  (b) The financial circumstances of the individual and means of and ability for support of the individual and other individuals, including but not limited to information concerning:

Â Â Â Â Â  (A) The employment of the individual and the nature and amount of the income of the individual, from whatever source derived;

Â Â Â Â Â  (B) The tangible and intangible assets of the individual, property and resources of any nature including, but not limited to, money, real and personal property, rights and expectancies as an heir, devisee, legatee, trustee or cestui que trust, and any rights, benefits, claims or choses in action, whether arising in tort or based upon statute, contract or judgment;

Â Â Â Â Â  (C) The receipt of the individual, transfer or disposal of any assets, property or resources, referred to in subparagraph (B) of this paragraph, within three years immediately preceding such application and during any period with respect to which such general assistance or public assistance is granted; and

Â Â Â Â Â  (D) Such other information as may be required pursuant to state or federal laws applicable to such general assistance or public assistance.

Â Â Â Â Â  (2) All applications for such general assistance or public assistance and all statements referred to in subsection (1) of this section shall be upon forms prescribed and furnished by the department. Each such statement shall be subscribed by each individual who executes or joins in the execution of such statement.

Â Â Â Â Â  (3) The spouse of any individual who applies for or receives such general assistance or public assistance may be required by the department to join in the execution of, or separately to execute, any statement referred to in subsection (1) of this section, under oath or affirmation, except during any period in which it appears to the department that:

Â Â Â Â Â  (a) Such individual and the spouse of the individual are estranged and are living apart;

Â Â Â Â Â  (b) The spouse is absent from this state or the whereabouts of the spouse is unknown; or

Â Â Â Â Â  (c) The spouse is physically or mentally incapable of executing such statement or of providing any information referred to in subsection (1) of this section. [1963 c.499 Â§5; 1965 c.300 Â§1; 1971 c.799 Â§23; 2003 c.576 Â§442]

Â Â Â Â Â  411.660 Modification, cancellation or suspension of public assistance. (1) If any person is convicted of a violation of any provision of ORS 411.630, any grant of general assistance or public assistance made wholly or partially to meet the needs of such person shall be modified, canceled or suspended for such time and under such terms and conditions as may be prescribed by or pursuant to rules or regulations of the Department of Human Services.

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit a grant of general assistance or public assistance to meet the needs of a child under the age of 18 years. [1963 c.499 Â§6; 2001 c.900 Â§92]

Â Â Â Â Â  411.670 Definitions for ORS 411.670, 411.675 and 411.690. As used in this section and ORS 411.675 and 411.690:

Â Â Â Â Â  (1) ÂClaims for paymentÂ includes bills, invoices, electronic transmissions and any other document requesting money in compensation for or reimbursement of needs which have been furnished to any public assistance recipient.

Â Â Â Â Â  (2) ÂNeedÂ means any type of care, service, commodity, shelter or living requirement.

Â Â Â Â Â  (3) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, governmental subdivisions and agencies and public and private organizations of any character. [1983 c.609 Â§2]

Â Â Â Â Â  411.675 Submitting wrongful claim or payment prohibited. No person shall obtain or attempt to obtain for personal benefit or the benefit of any other person, any payment for furnishing any need to or for the benefit of any public assistance recipient by knowingly:

Â Â Â Â Â  (1) Submitting or causing to be submitted to the Department of Human Services any false claim for payment;

Â Â Â Â Â  (2) Submitting or causing to be submitted to the department any claim for payment which has been submitted for payment already unless such claim is clearly labeled as a duplicate;

Â Â Â Â Â  (3) Submitting or causing to be submitted to the department any claim for payment which is a claim upon which payment has been made by the department or any other source unless clearly labeled as such; or

Â Â Â Â Â  (4) Accepting any payment from the department for furnishing any need if the need upon which the payment is based has not been provided. [1983 c.609 Â§3]

Â Â Â Â Â  411.690 Liability of person wrongfully receiving payment; amount of recovery; rules. (1) Any person who accepts from the Department of Human Services any payment made to such person for furnishing any need to or for the benefit of a public assistance recipient shall be liable to refund or credit the amount of such payment to the department if such person has obtained or subsequently obtains from the recipient or from any source any additional payment received for furnishing the same need to or for the benefit of such recipient. However, the liability of such person shall be limited to the lesser of the following amounts:

Â Â Â Â Â  (a) The amount of the payment so accepted from the department; or

Â Â Â Â Â  (b) The amount by which the aggregate sum of all payments so accepted or received by such person exceeds the maximum amount payable for such need from public assistance funds under rules adopted by the department.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, any person who after having been afforded an opportunity for a hearing pursuant to the portions of ORS chapter 183 relating to a contested case, is found to violate ORS 411.675 shall be liable to the department for treble the amount of the payment received as a result of such violation.

Â Â Â Â Â  (3) The department may prosecute civil actions to recover moneys claimed due under this section and for costs and disbursements incurred in such actions. [1963 c.609 Â§11; 1977 c.669 Â§1; 1983 c.609 Â§4]

Â Â Â Â Â  411.692 Definition for ORS 93.268 and 411.694. As used in ORS 93.268 and 411.694, ÂencumbranceÂ means a voluntary instrument granting a security interest in the affected real property to secure a monetary obligation. [2003 c.638 Â§1; 2005 c.22 Â§279]

Â Â Â Â Â  Note: 411.692 and 411.694 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.694 Department of Human Services request for notice of transfer or encumbrance of real property; rules. (1) When an individual receives public assistance as defined in ORS 411.010 and the individual is the holder of record title to real property or the purchaser under a land sale contract, the Department of Human Services may present to the county clerk for recordation in the deed and mortgage records of a county a request for notice of transfer or encumbrance of the real property.

Â Â Â Â Â  (2) A title insurance company or agent shall provide the department with a notice of transfer or encumbrance as required by ORS 93.268.

Â Â Â Â Â  (3) If the department has caused a request for notice of transfer or encumbrance to be recorded in the deed and mortgage records, the department shall present to the county clerk for recordation a termination of request for notice of transfer or encumbrance when, in the judgment of the department, it is no longer necessary or appropriate for the department to monitor transfers or encumbrances related to the real property.

Â Â Â Â Â  (4) The department shall adopt by rule a form of the request for notice of transfer or encumbrance, the notice of transfer or encumbrance and the termination of request for notice of transfer or encumbrance that, at a minimum:

Â Â Â Â Â  (a) Contains the name of the public assistance recipient, a departmental case identifier or other appropriate information that links the individual who is the holder of record title to real property or the purchaser under a land sale contract to the individualÂs public assistance records;

Â Â Â Â Â  (b) Contains the legal description of the real property;

Â Â Â Â Â  (c) Contains a mailing address for the department to receive the notice of transfer or encumbrance; and

Â Â Â Â Â  (d) Complies with the requirements for recordation in ORS 205.232 and 205.234 for those forms intended to be recorded.

Â Â Â Â Â  (5) The department shall pay the recordation fee required by the county clerk under ORS 205.320.

Â Â Â Â Â  (6) The request for notice of transfer or encumbrance described in this section does not affect title to real property and is not a lien on, encumbrance of or other interest in the real property. [2003 c.638 Â§2]

Â Â Â Â Â  Note: See note under 411.692.

Â Â Â Â Â  411.700 Income and resources that may be disregarded in determining eligibility; presentation of fiscal analysis to Emergency Board. (1) In the determination of eligibility and the amount of need with respect to a recipient or applicant of public assistance under ORS 411.706 and ORS chapter 414, the Department of Human Services may disregard such amounts of income and resources as are required by federal law or rules adopted pursuant thereto or as are authorized by the Legislative Assembly including the following:

Â Â Â Â Â  (a) Any elderly rental assistance payments provided by ORS 310.635 or refunds in lieu of such relief shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (b) Any increase in the amount of assistance that is authorized by section 4, Public Law 93-233 (87 Stat. 953) and which is also being paid on March 5, 1974, shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (2) Any increase in the amount of assistance provided under Title XVI of the Social Security Act to meet changes in the cost of living that is an increase over that amount being paid on January 1, 1977, pursuant to an Act of Congress and which will first be paid after January 1, 1977, shall be disregarded in determining eligibility and need.

Â Â Â Â Â  (3) When considering an application for public assistance, the department shall exempt from consideration as a resource up to $10,000 equity value of any licensed and unlicensed vehicles owned by the applicant or recipient.

Â Â Â Â Â  (4) The department shall implement subsection (3) of this section statewide to the extent possible that is consistent with federal regulation to maintain state eligibility for federal participation in public assistance programs. In the event the department determines that this policy has a net fiscal cost to the state, the department shall present the fiscal analysis to the Emergency Board for additional funding or direction to modify or suspend the policy. [1974 c.17 Â§2; 1975 c.498 Â§1; 1977 c.841 Â§11; 1977 c.863 Â§1a; 1993 c.355 Â§1; 1997 c.170 Â§29; 1997 c.581 Â§9; 2005 c.381 Â§9]

Â Â Â Â Â  411.703 Issuance of warrants for overpayment of public assistance. (1) If an overpayment of public assistance, including food stamp benefits, is not repaid within 30 days of the payment due date, after an individual has been afforded an opportunity for a contested case hearing under ORS chapter 183 relating to the overpayment of public assistance, including food stamp benefits issued under ORS 411.806 to 411.845, the Department of Human Services may:

Â Â Â Â Â  (a) Issue a warrant that meets the requirements of ORS 205.125 for the overpayment; and

Â Â Â Â Â  (b) Present a warrant issued under this section for recordation in the County Clerk Lien Record of the county clerk of any county in the state.

Â Â Â Â Â  (2) The warrant must include the principal amount of the overpayment, interest accumulated pursuant to ORS 82.010 or other applicable law, costs associated with recording, indexing and serving the warrant and costs associated with an instrument evidencing satisfaction or release of the warrant.

Â Â Â Â Â  (3) The department shall mail a copy of the warrant to the debtor at the last known address of the debtor.

Â Â Â Â Â  (4) Upon receipt of the warrant for recordation, the county clerk shall record the warrant in the manner provided in ORS 205.125.

Â Â Â Â Â  (5) Upon issuance of the warrant, the department may issue a notice of garnishment in accordance with ORS 18.854.

Â Â Â Â Â  (6) Upon recording, the warrant:

Â Â Â Â Â  (a) Has the effect described in ORS 205.125 and 205.126; and

Â Â Â Â Â  (b) May be enforced as provided in ORS 18.854 and 205.126. [2003 c.663 Â§2; 2007 c.118 Â§2]

OREGON
SUPPLEMENTAL INCOME PROGRAM

Â Â Â Â Â  411.704 Definitions for ORS 411.120, 411.706 and 411.708. As used in this section and ORS 411.120, 411.706 and 411.708:

Â Â Â Â Â  (1) ÂAssistanceÂ means:

Â Â Â Â Â  (a) Cash payments made under ORS 411.706 to or on behalf of a needy person who is a resident of this state and who is blind, has a disability or is 65 years of age or older; or

Â Â Â Â Â  (b) Special need allowances for one-time or ongoing needs.

Â Â Â Â Â  (2) ÂBlindÂ means having:

Â Â Â Â Â  (a) Visual acuity with corrective lenses that does not exceed 20/200 in the better eye, or vision in the better eye that is restricted to a field that subtends an angle of not greater than 20 degrees; or

Â Â Â Â Â  (b) An equivalent visual impairment, as determined by the Department of Human Services after examination by:

Â Â Â Â Â  (A) An ophthalmologist licensed to practice medicine and surgery in Oregon or in another state or territory of the United States having qualifications substantially similar to those of the State of Oregon; or

Â Â Â Â Â  (B) An optometrist licensed and practicing in Oregon or in another state or territory of the United States having qualifications substantially similar to those of the State of Oregon.

Â Â Â Â Â  (3) ÂDisabilityÂ means a physical or mental impairment that:

Â Â Â Â Â  (a) Is likely to continue without substantial improvement for no less than 12 months or to result in death; and

Â Â Â Â Â  (b) Prevents performance of substantially all the ordinary duties of occupations in which a person not having the physical or mental impairment is capable of engaging, having due regard to the training, experience and circumstances of the individual with the physical or mental impairment.

Â Â Â Â Â  (4)(a) ÂIncomeÂ means net income in cash or in kind available to the applicant or recipient, the receipt of which is regular and predictable enough to afford security in the sense that the applicant or recipient may rely upon it to contribute toward meeting the needs of the applicant or recipient.

Â Â Â Â Â  (b) ÂIncomeÂ does not include:

Â Â Â Â Â  (A) Earnings or other income that may be exempted in compliance with federal laws and regulations; or

Â Â Â Â Â  (B) Premiums on life insurance policies, whether paid by the applicant, recipient or other person.

Â Â Â Â Â  (5) ÂRecipientÂ means a person who is receiving assistance provided by the Oregon Supplemental Income Program.

Â Â Â Â Â  (6) ÂResourcesÂ means an asset that may be applied toward meeting the needs of the applicant or recipient, including real and personal property holdings contributing to the maintenance of the applicant or recipient or representing investments or savings that may be drawn upon for maintenance purposes. [2005 c.381 Â§2; 2007 c.70 Â§187]

Â Â Â Â Â  411.705 [1975 c.672 Â§20; repealed by 1977 c.841 Â§13]

Â Â Â Â Â  411.706
Oregon
Supplemental Income Program. (1) The Oregon Supplemental Income Program shall:

Â Â Â Â Â  (a) Provide supplemental cash payments to recipients of Supplemental Security Income; and

Â Â Â Â Â  (b) Grant special need allowances for one-time or ongoing needs.

Â Â Â Â Â  (2) The program shall grant assistance to eligible persons who are blind, have disabilities or are 65 years of age or older. Persons granted assistance under this section shall receive medical assistance as defined in ORS 414.025.

Â Â Â Â Â  (3) The program shall grant assistance according to the rules of the Department of Human Services and on the basis of need, taking into account the income and resources available to the applicant or recipient. [2005 c.381 Â§3; 2007 c.70 Â§188]

Â Â Â Â Â  411.708 Recovery of assistance from certain estates; exceptions; certain transfers of property voidable. (1) The amount of any assistance paid under ORS 411.706 is a claim against the property or interest in the property belonging to and a part of the estate of any deceased recipient. If the deceased recipient has no estate, the estate of the surviving spouse of the deceased recipient, if any, shall be charged for assistance granted under ORS 411.706 to the deceased recipient or the surviving spouse. There shall be no adjustment or recovery of assistance correctly paid on behalf of any deceased recipient under ORS 411.706 except after the death of the surviving spouse of the deceased recipient, if any, and only at a time when the deceased recipient has no surviving child who is under 21 years of age or who is blind or has a disability. Transfers of real or personal property by recipients of assistance without adequate consideration are voidable and may be set aside under ORS 411.620 (2).

Â Â Â Â Â  (2) Except when there is a surviving spouse, or a surviving child who is under 21 years of age or who is blind or has a disability, the amount of any assistance paid under ORS 411.706 is a claim against the estate in any conservatorship proceedings and may be paid pursuant to ORS 125.495.

Â Â Â Â Â  (3) A claim under this section shall exclude benefits paid to or on behalf of a beneficiary under a policy of qualified long term care insurance, as defined in ORS 414.025 (2)(s).

Â Â Â Â Â  (4) Nothing in this section authorizes the recovery of the amount of any assistance from the estate or surviving spouse of a recipient to the extent that the need for assistance resulted from a crime committed against the recipient. [Formerly 412.600; 2007 c.70 Â§189; 2007 c.486 Â§10]

GENERAL ASSISTANCE

Â Â Â Â Â  411.710 Basis for granting general assistance. (1) General assistance shall be granted in accordance with the rules and regulations of the Department of Human Services and on the basis of need, taking into account the income, resources and maintenance available to the individual from whatever source derived and the necessary expenditures of the individual and the conditions existing in each case.

Â Â Â Â Â  (2) With respect to health services and needs to be provided in any general assistance programs during any period, and within the limits of funds available therefor, the department shall determine and fix, subject to such revisions as it may make from time to time:

Â Â Â Â Â  (a) The types and extent of health services and needs to be provided to applicants and recipients.

Â Â Â Â Â  (b) Statewide uniform standards to be observed in the provision of health services and needs.

Â Â Â Â Â  (c) The maximum number of days of health services and needs toward the cost of which general assistance funds will be expended in the care of any applicant or recipient.

Â Â Â Â Â  (d) Schedules of maximum fees, charges and daily rates to which general assistance funds will be applied toward meeting the costs of providing health services and needs to an applicant or recipient.

Â Â Â Â Â  (3) The types and extent of health services and needs and the amounts to be paid in meeting the costs thereof, as determined and fixed by the department, shall be the total general assistance available to applicants and recipients for health services and needs and the total amounts from general assistance funds available to vendors in meeting such costs.

Â Â Â Â Â  (4) Payments of general assistance for medical care and services shall constitute payment in full for all such care and services for which the payments were made. [Amended by 1965 c.556 Â§18]

Â Â Â Â Â  411.720 Residence required of applicants for general assistance. No person shall be eligible for general assistance unless the person is a resident of the State of
Oregon
. [Amended by 1969 c.468 Â§1]

Â Â Â Â Â  411.730 Application for general assistance; determination of eligibility and amount of grant. The Department of Human Services shall receive all applications for general assistance, and shall determine in accordance with its rules and regulations the eligibility for and the amount of the assistance which any person shall receive. [Amended by 1955 c.613 Â§2; 1969 c.68 Â§4; 1971 c.779 Â§24]

Â Â Â Â Â  411.740 General assistance administration. The Department of Human Services shall administer and supervise the administration of general assistance and it shall prescribe the form of and supply all blank applications, reports, affidavits and such other forms as the department deems advisable. [Amended by 1969 c.597 Â§244; 1971 c.779 Â§25]

Â Â Â Â Â  411.750 Cooperation with federal government in providing general assistance. The Department of Human Services shall cooperate with the United States Government, departments and agencies of the State of Oregon and the counties of the state in providing general assistance, either direct relief, community work and training, medical and hospital care or other services for needy persons and shall receive, disburse or distribute all sums of money, commodities and other properties from the United States Government, departments or agencies of the State of Oregon and counties of the state for assistance purposes for needy persons. [Amended by 1967 c.130 Â§1]

Â Â Â Â Â  411.760 Assistance grants are inalienable. All moneys granted under the provisions of ORS 411.060, 411.070, 411.706 and 411.710 to 411.730 are inalienable by any assignment or transfer and are exempt from garnishment, levy or execution under the laws of this state. [Amended by 2005 c.381 Â§10]

Â Â Â Â Â  411.765 [1969 c.207 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.770 [Repealed by 1953 c.500 Â§12]

Â Â Â Â Â  411.775 [1969 c.207 Â§3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.785 [1969 c.207 Â§4; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.790 Assistance to certain persons receiving employment income. (1) In granting general assistance, the Department of Human Services shall apply a graduated scale that disregards a portion of a personÂs income, if that income is earned in employment that is part of an approved treatment or rehabilitation program and if the person has been unemployed and receiving general assistance due to chronic mental illness.

Â Â Â Â Â  (2) The department shall continue to provide health services and needs, as described in ORS 411.710 (2), to a person described in subsection (1) of this section for a period of time not to exceed two years after the person ceases to receive general assistance if:

Â Â Â Â Â  (a) Group health insurance is not available to the person through employment or otherwise; and either

Â Â Â Â Â  (b) Termination of eligibility for health services and needs would seriously inhibit the personÂs ability to continue employment; or

Â Â Â Â Â  (c) The personÂs earnings are not sufficient to allow the person a reasonable equivalent of the general assistance and health service benefits which would be available to the person in the absence of the earnings.

Â Â Â Â Â  (3) If the person described in subsection (1) of this section is covered by a group health insurance plan, the department shall continue to provide health services and needs for the limited purpose of paying the costs of treatment for preexisting conditions until such costs are paid in whole or in part by the group health insurance policy.

Â Â Â Â Â  (4) For purposes of this section, Âapproved treatment and rehabilitation programÂ and Âchronic mental illnessÂ shall be defined by the department by rule.

Â Â Â Â Â  (5) For the purposes of general assistance, any work performed by a person while that person is hospitalized in a state or community psychiatric hospital shall not be considered employment.

Â Â Â Â Â  (6) Nothing in this section is intended to limit the authority of the department to disregard the income of, and extend the period of eligibility for health services and needs to, persons other than those described in subsection (1) of this section. [1981 c.341 Â§2; 2001 c.900 Â§93]

Â Â Â Â Â  411.795 Claim against estate of deceased recipient. (1) The amount of any general assistance paid under this chapter is a claim against the property or any interest therein belonging to and a part of the estate of any deceased recipient or if there be no estate or the estate does not have sufficient assets to satisfy the claim, the estate of the surviving spouse shall be charged for such aid paid to either or both; provided, however, that there shall be no adjustment or recovery of any general assistance correctly paid to or on behalf of any individual under this chapter except after the death of such individual and the surviving spouse of the individual, if any, and only at a time when the individual has no surviving child who is under 21 years of age or is blind or permanently and totally disabled.

Â Â Â Â Â  (2) Except where there is a surviving spouse, or a surviving child who is under 21 years of age or is blind or permanently and totally disabled, the amount of any general assistance paid under this chapter is a claim against the estate in any conservatorship proceedings and may be paid pursuant to ORS 125.495.

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or the surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient.

Â Â Â Â Â  (4) As used in this section, Âgeneral assistanceÂ includes the stateÂs monthly contribution to the federal government to defray the costs of outpatient prescription drug coverage provided to a person who is eligible for Medicare Part D prescription drug coverage and who receives benefits under the state medical assistance program or Title XIX of the Social Security Act. [1971 c.422 Â§1; 1975 c.386 Â§1; 1985 c.522 Â§1; 1995 c.664 Â§91; 2005 c.754 Â§2]

Â Â Â Â Â  Note: 411.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 411 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.800 [1980 c.18 Â§1; 1983 c.2 Â§2; 1985 c.255 Â§1; 1985 c.819 Â§1; 1987 c.71 Â§1; 1989 c.1001 Â§1; 1991 c.39 Â§1; 1993 c.11 Â§1; 1995 c.148 Â§1; repealed by 1997 c.581 Â§48]

SPOUSAL CARE

Â Â Â Â Â  411.802 Compensation for in-home care by spouse. If an approved provider providing in-home care to a recipient of public assistance for compensation marries the recipient, the Department of Human Services shall consider the care provided as compensable even though provided by a spouse. The standard of compensation under this section shall be the same as the standard applied for in-home care provided by an approved provider not residing in the home of the recipient. [1987 c.629 Â§2; 2001 c.900 Â§94]

Â Â Â Â Â  411.803 When spouse may be compensated for in-home care. When a married recipient of public assistance provided under ORS 411.706 requires in-home care, the Department of Human Services shall provide that such care be compensated even though provided by the spouse, in the manner and to the extent specified by rule of the department based on the extent of need and the availability of funds therefor. [1985 c.638 Â§2; 2001 c.900 Â§95; 2005 c.381 Â§11]

Â Â Â Â Â  411.805 [1961 c.526 Â§1; repealed by 1963 c.599 Â§2 (411.806 enacted in lieu of 411.805)]

FOOD STAMP BENEFITS

Â Â Â Â Â  411.806 Definitions for ORS 411.806 to 411.845. As used in ORS 411.806 to 411.845, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂAdministrative costsÂ means, but is not limited to, costs in connection with:

Â Â Â Â Â  (a) Distributing food stamp benefits to recipients under a food stamp plan;

Â Â Â Â Â  (b) The compensation of personnel while employed in carrying out ORS 411.806 to 411.845; and

Â Â Â Â Â  (c) Reimbursement of the federal government for any loss described in ORS 411.830.

Â Â Â Â Â  (2) ÂFood stamp planÂ means a plan under which the federal government makes food stamp benefits available to this state or its agencies for distribution to individuals and households certified to be in economic need of and eligible to receive such food stamp benefits for the purchase of food commodities from retail food outlets.

Â Â Â Â Â  (3) ÂHouseholdÂ means two or more related or nonrelated individuals who do not reside in an institution.

Â Â Â Â Â  (4) ÂIssuing agencyÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂRecipientÂ means an individual or household determined and certified, pursuant to ORS 411.811 or 411.825, to be eligible to receive food stamp benefits under a food stamp plan. [1963 c.599 Â§3 (enacted in lieu of 411.805); 1971 c.779 Â§26; 1997 c.581 Â§10]

Â Â Â Â Â  411.810 [1961 c.526 Â§2; repealed by 1963 c.599 Â§4 (411.811 enacted in lieu of 411.810)]

Â Â Â Â Â  411.811 Distribution by tribal councils; duties of department with respect to food distribution programs; rules. (1) A tribal council of an Indian tribe may make direct distribution of food commodities to recipients.

Â Â Â Â Â  (2) With respect to food distribution programs, the Department of Human Services shall:

Â Â Â Â Â  (a) Execute agreements necessary to maintain the eligibility of this state to receive food commodities, and to carry into effect ORS 411.806 to 411.845 relating to such programs, including agreements with other agencies of this state, with the federal government and its agencies, and with tribal councils of Indian tribes;

Â Â Â Â Â  (b) Order, ship and store food commodities pending their delivery to tribal councils of Indian tribes or otherwise for direct distribution to recipients;

Â Â Â Â Â  (c) Determine and require that the storage, distribution and handling of food commodities are made in accordance with state and federal laws, rules, regulations and requirements;

Â Â Â Â Â  (d) Determine the quantities of food commodities which recipients shall be entitled to receive with respect to any period and geographical area; and

Â Â Â Â Â  (e) Except as otherwise provided by ORS 411.816, adopt and enforce rules necessary to maintain the eligibility of this state to receive food commodities and to carry into effect ORS 411.806 to 411.845 relating to such programs. [1963 c.599 Â§5 (enacted in lieu of 411.810); 1971 c.779 Â§27; 1989 c.942 Â§1]

Â Â Â Â Â  411.815 [1961 c.526 Â§3; repealed by 1963 c.599 Â§6 (411.816 enacted in lieu of 411.815)]

Â Â Â Â Â  411.816 Rules for eligibility and benefit level. The Department of Human Services shall adopt rules conforming to federal laws and regulations required to be observed in maintaining the eligibility of this state to receive from the federal government, and to issue food stamp benefits under a food stamp plan. Rules adopted by the department pursuant to this section shall relate to and include, but shall not be limited to:

Â Â Â Â Â  (1) The classifications of and requirements of eligibility for individuals and households to receive food stamp benefits under such plans. The limitations upon the income and resources of individuals and households established as requirements of eligibility under this section shall not exceed the maximum limitations on income and resources allowable under federal laws, rules and regulations;

Â Â Â Â Â  (2) The periods during which individuals and households shall be certified or recertified to be eligible to receive food stamp benefits under such plans;

Â Â Â Â Â  (3) The amount of food stamp benefits to be issued or allotted to recipients, with respect to any period, under a food stamp plan;

Â Â Â Â Â  (4) Periodic redetermination and review of the eligibility of recipients to receive food stamp benefits issued under such plans;

Â Â Â Â Â  (5) Cancellation of certifications issued for, and adjustment of the numbers of individuals in any household eligible to receive food stamp benefits issued to recipients under such plans for any period in accordance with changes of circumstances in individual cases; and

Â Â Â Â Â  (6) Procedures to review, on the basis of substantial hardship, request for such adjustments. [1963 c.599 Â§7 (enacted in lieu of 411.815); 1969 c.571 Â§1; 1989 c.942 Â§2; 1997 c.581 Â§11]

Â Â Â Â Â  411.818 Disregard of cost-of-living adjustment; rules. (1) The Department of Human Services shall seek approval from the United States Department of Agriculture under 7 U.S.C. 2026 to disregard the amount of the annual cost-of-living adjustment for Social Security benefits and for Supplemental Security Income benefits in determining eligibility for food stamp benefits.

Â Â Â Â Â  (2) Upon receipt of federal approval to disregard the cost-of-living adjustment for Social Security benefits or Supplemental Security Income benefits and approval of federal funding, the department shall immediately adopt temporary rules consistent with the federal approval.

Â Â Â Â Â  (3) The Department of Human Services shall annually renew an application approved by the United States Department of Agriculture under subsections (1) and (2) of this section. [2007 c.526 Â§Â§2,3]

Â Â Â Â Â  Note: 411.818 (3) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 411 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 4, chapter 526, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. The Department of Human Services shall submit the request for approval under section 2 of this 2007 Act [411.818 (1) and (2)] no later than October 1, 2007. [2007 c.526 Â§4]

Â Â Â Â Â  411.820 [1961 c.526 Â§Â§4,5; 1963 c.599 Â§12; 1975 c.179 Â§1; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  411.825 Food stamp plan. (1) The Department of Human Services shall determine and certify to the eligibility of all individuals and households to receive food stamp benefits under a food stamp plan.

Â Â Â Â Â  (2) The department shall:

Â Â Â Â Â  (a) Issue to recipients food stamp benefits made available from the federal government under such plan; and

Â Â Â Â Â  (b) Account to the federal government for all such food stamp benefits.

Â Â Â Â Â  (3) In order to carry out the provisions of ORS 411.806 to 411.845, the department is authorized to contract with any governmental agencies or private agencies for distribution of food stamp benefits. [1963 c.559 Â§10; 1971 c.779 Â§28; 1975 c.179 Â§2; 1997 c.581 Â§12]

Â Â Â Â Â  411.827 Appropriation of sums received from federal government. All sums received by the Department of Human Services from the federal government to assist in meeting the costs of processing applications from, and of certifying and recertifying, individuals and households under ORS 411.806 to 411.845 are hereby appropriated to the department for expenditure in meeting the costs of processing applications from, and making certifications and recertifications of, individuals and households for the benefits made available pursuant to ORS 411.806 to 411.845. [1963 c.599 Â§14]

Â Â Â Â Â  411.830 Payment of losses from plan. (1) Any loss for which this state or its agencies may be liable to reimburse the federal government, in accordance with federal laws or regulations applicable to food stamp plans, shall be paid from funds appropriated to the Department of Human Services for the purposes of ORS 411.806 to 411.845.

Â Â Â Â Â  (2) Subsection (1) of this section shall not relieve any person of any civil or criminal liability to this state. [1963 c.599 Â§15; 1981 c.858 Â§1; 1997 c.581 Â§13]

Â Â Â Â Â  411.835 Residence requirement. Individuals and households are not eligible to receive food stamp benefits under a food stamp plan unless they reside in a county in which such plan is in effect. [1963 c.599 Â§9; 1997 c.581 Â§14]

Â Â Â Â Â  411.837 Compliance with state and federal laws required. Counties, state institutions and agencies, issuing agencies, retail food outlets, wholesale food concerns, banks and all persons who participate in or administer any part of a food stamp plan shall comply with all state and federal laws, rules and regulations applicable to such plans. [1963 c.599 Â§11]

Â Â Â Â Â  411.840 Unlawfully obtaining or disposing of food stamp benefits. (1) No person shall knowingly obtain or attempt to obtain, or aid or abet another person in obtaining or attempting to obtain, any food stamp benefit under a food stamp plan to which the person or such other person is not entitled to receive or use under ORS 411.806 to 411.845, or under any rule or regulation promulgated pursuant to ORS 411.806 to 411.845.

Â Â Â Â Â  (2) No person shall knowingly give, sell, trade or otherwise dispose of to another person not entitled to receive or use the same pursuant to ORS 411.806 to 411.845, or pursuant to any rule or regulation promulgated pursuant to ORS 411.806 to 411.845:

Â Â Â Â Â  (a) Any food stamp benefit received under a food stamp plan; or

Â Â Â Â Â  (b) Any food commodity received wholly or partially in exchange for a food stamp benefit received under a food stamp plan. [1963 c.599 Â§16; 1997 c.581 Â§15]

Â Â Â Â Â  411.845 Prosecution; costs; accounting. (1) If any person obtains, gives, sells, trades or otherwise disposes of any food stamp benefit in violation of ORS 411.840, the district attorney shall prosecute, for and in the name of the State of
Oregon
, a civil action or suit to recover from such person:

Â Â Â Â Â  (a) The food stamp benefit so obtained by such person; or

Â Â Â Â Â  (b) The value of the food stamp benefit so obtained, given, sold, traded or otherwise disposed of by such person.

Â Â Â Â Â  (2) In any suit or action prosecuted under subsection (1) of this section, the state is entitled to recover interest and its costs and disbursements incurred in such suit or action.

Â Â Â Â Â  (3) Food stamp benefits and moneys recovered by the state under this section shall be accounted for or paid to the federal and state governments, as their respective interests therein may appear. [1963 c.599 Â§17; 1997 c.581 Â§16]

Â Â Â Â Â  411.848 [1991 c.965 Â§3; renumbered 458.530 in 1993]

Â Â Â Â Â  411.849 [1991 c.965 Â§4; 1993 c.271 Â§2; renumbered 458.532 in 1993]

Â Â Â Â Â  411.850 [1991 c.965 Â§5; renumbered 458.545 in 1993]

Â Â Â Â Â  411.851 [1991 c.965 Â§1; renumbered 458.540 in 1993]

COMMUNITY WORK AND TRAINING PROGRAMS

Â Â Â Â Â  411.855 Definitions for ORS 411.855 to 411.870. For the purposes of ORS 411.855 to 411.870:

Â Â Â Â Â  (1) ÂCommunity work and training programÂ means a program of a constructive nature designed to conserve work skills and to develop new skills of applicants and recipients of public assistance, pursuant to a plan jointly entered into by the Department of Human Services and a public entity, private nonprofit organization or private business under which such public entity, private nonprofit organization or private business undertakes to provide work or training to applicants or recipients of public assistance, who are required to participate without compensation in such program, and to provide supervision and control over such work or training.

Â Â Â Â Â  (2) ÂPrivate businessÂ means any business in which a profit may be made by the owner of the business.

Â Â Â Â Â  (3) ÂPrivate nonprofit organizationÂ means any organization which provides a service available to the general public where funding is based wholly or in part by donations from the general public and in which no part of the income of which is distributable to its members, directors or officers.

Â Â Â Â Â  (4) ÂPublic entityÂ means any agency of the federal or state government, county, city, town, public corporation or political subdivision in this state, including the Department of Human Services with respect to work or training in the department. [1961 c.631 Â§1; 1965 c.291 Â§1; 1967 c.130 Â§2; 1969 c.597 Â§245; 1971 c.779 Â§29; 1979 c.99 Â§1; 1993 c.739 Â§21]

Â Â Â Â Â  411.860 Work relief programs authorized for general assistance applicants or recipients. Subject to rules and regulations promulgated by the Department of Human Services, each employable applicant or recipient of general assistance may be required to participate without compensation in a community work and training program, as a condition to a grant of general assistance for the benefit of the applicant or recipient or those to whom the applicant or recipient owes a legal duty of support, and for periods of time limited by the amount of such assistance, in cash or in kind, provided through such grant. However, no applicant or recipient of general assistance shall be required or permitted to perform labor or services without compensation in a community work and training program if such labor or services can be performed by an employee of the public entity as a part of the regular duties of the employee. [1961 c.631 Â§2; 1965 c.291 Â§2; 1967 c.130 Â§3]

Â Â Â Â Â  411.865 Denial of general assistance to applicants or recipients; causes. The application for or grant of general assistance to any employable individual required to participate in a community work and training program may be denied or suspended for such time as may be fixed under rule or regulation of the Department of Human Services, if such individual without good cause:

Â Â Â Â Â  (1) Fails to participate satisfactorily in such community work and training program to which the individual may be assigned;

Â Â Â Â Â  (2) Fails to report for a community work and training program when and as directed by the department or by the supervisor of the individual therein;

Â Â Â Â Â  (3) Abandons or repeatedly is absent from such work or training;

Â Â Â Â Â  (4) Is insubordinate to the supervisor of the individual therein;

Â Â Â Â Â  (5) Fails therein to take due precaution for the safety of the individual or others, or to use safety clothing or equipment made available to the individual;

Â Â Â Â Â  (6) Is guilty of misconduct connected with such work or training; or

Â Â Â Â Â  (7) If, within 30 days prior to such application, the individual was rendered ineligible for general assistance in another county, or the grant of general assistance in another county was suspended, for any of the causes stated in subsections (1) to (6) of this section. [1961 c.631 Â§3; 1967 c.130 Â§4; 1971 c.779 Â§30]

Â Â Â Â Â  411.870 Approval of programs; rules. All community work and training programs shall be subject to approval of the Department of Human Services. The department shall promulgate and enforce rules and regulations necessary to carry into effect ORS 411.855 to 411.870. [1961 c.631 Â§4; 1967 c.130 Â§5]

Â Â Â Â Â  411.875 Status of applicants, recipients, beneficiaries and trainees under community work and training program; workersÂ compensation coverage. Persons who are applicants, recipients, beneficiaries or trainees in community work and training programs as defined by ORS 411.855, and persons who are volunteers during their participation in such programs:

Â Â Â Â Â  (1) Are not serving in positions in the services of a public entity as defined by ORS 411.855 for the purposes of any civil service law or of any retirement system of such public entity.

Â Â Â Â Â  (2) Are not employees as defined in ORS 657.015.

Â Â Â Â Â  (3) Shall be provided workersÂ compensation coverage under the state workersÂ compensation system through election under ORS 656.039 by the employer or the employerÂs agent or may be provided another program of insurance if the applicant, recipient, beneficiary or trainee is not otherwise covered by a program of insurance offering similar coverage. Coverage need not include time loss benefits. [1967 c.130 Â§8; 1993 c.739 Â§22]

JOBS PLUS PROGRAM

Â Â Â Â Â  411.877 Definitions for program. As used in ORS 316.680, 411.877 to 411.896 and 657.925:

Â Â Â Â Â  (1) ÂBoardÂ means the JOBS Plus Advisory Board established in ORS 411.886.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂJOBS PlusÂ or ÂprogramÂ means the JOBS Plus Program established in ORS 411.878. [1995 c.561 Â§2 and 1995 c.816 Â§15]

Â Â Â Â Â  Note: Chapter 561, Oregon Laws 1995, and sections 14 to 33, chapter 816, Oregon Laws 1995, were enacted by the Legislative Assembly as duplicate JOBS Plus Programs. Legislative Counsel has compiled the relevant sections of both chapters as ORS 316.680, 411.877 to 411.896 and 657.925. Legislative Counsel has not substituted ORS section references for provisions in chapter 816,
Oregon
Laws 1995, that technically are not related to the JOBS Plus Program.

Â Â Â Â Â  411.878 Intent; state program creation; rules. (1) In establishing and implementing a program to be known as the JOBS Plus Program, the Legislative Assembly recognizes that early attachment to work and development of knowledge and skills are the most effective means of helping people make the transition from dependence on public assistance and subsiding in poverty to regular employment and self-reliance. It is the intent of the Legislative Assembly to promote greater economic self-sufficiency among
Oregon
families and workers by:

Â Â Â Â Â  (a) Increasing the employability of unemployed and underemployed Oregonians through on-the-job training;

Â Â Â Â Â  (b) Invigorating the public-private workforce partnership through development of jobs with both private for-profit and public employers;

Â Â Â Â Â  (c) Ensuring that program participants through their employment development plans have opportunities to improve work skills, education and employability and to establish recent work histories with work site training, mentoring, individual education accounts and provision of necessary support service benefits that include child care, workersÂ compensation, job placement and a guarantee that participation in the JOBS Plus Program does not result in a reduction in net income to a participant when compared with the participantÂs combined income from the temporary assistance for needy families program, the food stamp program and the unemployment insurance program; and

Â Â Â Â Â  (d) Expeditiously placing program participants in subsidized and unsubsidized employment.

Â Â Â Â Â  (2) The JOBS Plus Program is created as a program in which residents of the State of
Oregon
shall, in lieu of receiving food stamp benefits and payments from the temporary assistance for needy families program, be provided jobs and paid in a way that promotes self-sufficiency and encourages unemployed Oregonians to improve their positions in the workforce. Recipients of unemployment insurance also shall be offered employment under the program. The JOBS Plus Program shall be a public assistance to work strategy for the State of
Oregon
and operate under the job opportunities and basic skills program and rules adopted thereunder to the extent such rules are not inconsistent with ORS 316.680, 411.877 to 411.896 and 657.925. These rules include but are not limited to rules regarding participation requirements, exemptions and support services. [1995 c.561 Â§3 and 1995 c.816 Â§16; 1997 c.581 Â§17]

Â Â Â Â Â  411.880 Exemptions and waivers from federal law to be obtained. The Governor and the Department of Human Services shall work diligently to obtain all exemptions and waivers from and amendments to federal statutes, rules and regulations necessary to implement the JOBS Plus Program at the earliest possible date, including but not limited to exemptions under section 1115 (42 U.S.C. 1315) of the Social Security Act and section 17 (7 U.S.C. 2026) of the Food Stamp Act. [1995 c.561 Â§4 and 1995 c.816 Â§17]

Â Â Â Â Â  411.882 Maximizing use of federal grants and apportionments. In administering the JOBS Plus Program and to the extent permitted by federal law, the Department of Human Services shall maximize the use of federal grants and apportionments of the temporary assistance for needy families program, the food stamp program and employment related child care. [1995 c.561 Â§5 and 1995 c.816 Â§18; 1997 c.581 Â§18]

Â Â Â Â Â  411.884 Application of program. The provisions of ORS 316.680, 411.877 to 411.896 and 657.925 apply to the entire state except to the extent the provisions of ORS 316.680, 411.877 to 411.896 and 657.925 are inconsistent with the control group study conducted pursuant to chapter 739, Oregon Laws 1993, in Clackamas, Lincoln, Malheur and Washington Counties. [1995 c.561 Â§6 and 1995 c.816 Â§19]

Â Â Â Â Â  411.886 JOBS Plus Advisory Board; duties; membership. (1) The JOBS Plus Advisory Board is established. The board shall advise the Department of Human Services and the Employment Department in the direction and administration of the JOBS Plus Program established under ORS 316.680, 411.877 to 411.896 and 657.925. The board shall have seven members, consisting of six representatives of the business community and one employed former recipient of temporary assistance for needy families, the food stamp program or the unemployment insurance program.

Â Â Â Â Â  (2) The Governor shall appoint new members from nominees recommended by the board.

Â Â Â Â Â  (3) Members appointed to the board shall serve terms of three years. [1995 c.561 Â§7 and 1995 c.816 Â§20; 1997 c.581 Â§19]

Â Â Â Â Â  411.888 Vacancies on board; chairperson; meetings. (1) Nominations for persons to fill scheduled vacancies must be made to the Governor not less than 30 days prior to the effective date of the vacancy. Nominations for persons to fill an unscheduled vacancy shall be made to the Governor not more than 30 days after the position becomes vacant.

Â Â Â Â Â  (2) The JOBS Plus Advisory Board shall select one of its members to serve as a chairperson for such terms and with duties and powers necessary for the performance of the functions of such office as the board determines. A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at least once each quarter with the Director of Human Services and the Director of the Employment Department.

Â Â Â Â Â  (4) The board shall report at least annually to the Governor and the Legislative Assembly on the status and progress of the JOBS Plus Program. The chairperson of the board shall have the additional duty to work with and coordinate the local councils created in ORS 411.890. [1995 c.561 Â§10(1) to (4) and 1995 c.816 Â§23(1) to (4)]

Â Â Â Â Â  411.889 Contracting with private institutions. The Employment Department and the Department of Human Services shall explore contracting for job procurement and placement services with private job placement institutions. If contracting is deemed beneficial, the Employment Department and the Department of Human Services are encouraged to and shall have the authority to contract with private placement firms. [1995 c.561 Â§10(5) and 1995 c.816 Â§23(5); 2001 c.657 Â§4]

Â Â Â Â Â  411.890 JOBS Plus Implementation Council; duties; membership. A JOBS Plus Implementation Council shall be established in service areas to be determined by the Director of Human Services to assist the JOBS Plus Advisory Board, the Department of Human Services and the Employment Department in the administration of the JOBS Plus Program and to allow local flexibility in dealing with the particular needs of each county. Each council shall be primarily responsible for recruiting and encouraging participation of employment providers in the county. Each council shall be composed of seven members who shall be appointed by the county commissioners in each county in the district. Council members shall be residents of the district in which they are appointed and shall serve four-year terms. Six members of the council shall be from the local business community. At least one member shall be a current or former recipient of the temporary assistance for needy families program, the food stamp program or the unemployment insurance program. [1995 c.561 Â§11 and 1995 c.816 Â§24; 1997 c.581 Â§20; 2001 c.900 Â§96]

Â Â Â Â Â  411.892 Employer eligibility; job requirements; program participant eligibility; termination of participation; job assignment; exemptions; wages; reimbursement of employers. (1)(a) All employers, including public and private sector employers within the State of
Oregon
, are eligible to participate in the JOBS Plus Program. The Department of Human Services or Employment Department, as appropriate, shall adopt by rule a method to disqualify employers from participating in the program. No employer is required to participate in the JOBS Plus Program. In the event that there are unassigned participants whom no employer desires to utilize, the participants may be assigned to work for a public agency.

Â Â Â Â Â  (b) The maximum number of program participants that any employer is authorized to receive at any one time may not exceed 10 percent of the total number of the employerÂs employees. However, each employer may receive one participant. The Director of Human Services or Director of the Employment Department, as appropriate, may waive the limit in special circumstances.

Â Â Â Â Â  (c) The Department of Human Services or Employment Department, as appropriate, by rule shall establish criteria for excluding employers from participation for failure to abide by program requirements, showing a pattern of terminating participants prior to the completion of training or other demonstrated unwillingness to comply with the stated intent of the program.

Â Â Â Â Â  (2) The Department of Human Services or Employment Department, as appropriate, shall ensure that jobs made available to program participants:

Â Â Â Â Â  (a) Do not require work in excess of 40 hours per week;

Â Â Â Â Â  (b) Are in conformity with section 3304(a)(5) of the Federal Unemployment Tax Act;

Â Â Â Â Â  (c) Are not used to displace regular employees or to fill unfilled positions previously established; and

Â Â Â Â Â  (d) Do not pay a wage that is substantially less than the wage paid for similar jobs in the local economy with appropriate adjustments for experience and training.

Â Â Â Â Â  (3)(a) Eligibility for the program shall be limited to residents who are:

Â Â Â Â Â  (A) Adults and caretaker relatives who are receiving temporary assistance for needy families benefits;

Â Â Â Â Â  (B) Adult food stamp program recipients except as described in subsection (5)(b) of this section;

Â Â Â Â Â  (C) Unemployment compensation recipients; and

Â Â Â Â Â  (D) Unemployed noncaretaker parents of children who are receiving temporary assistance for needy families benefits.

Â Â Â Â Â  (b) In addition to those residents eligible for the program under paragraph (a) of this subsection, additional residents who are seeking employment may be eligible for the program if there are legislatively allocated funds available from the savings attributable to the program in the Unemployment Compensation Trust Fund or in the temporary assistance for needy families budget of the Department of Human Services.

Â Â Â Â Â  (4)(a) Individuals desiring work through the program shall contact the nearest Department of Human Services office serving the county in which they reside if they are temporary assistance for needy families program or food stamp program applicants or recipients or noncustodial parents of individuals receiving temporary assistance for needy families. Unemployment insurance applicants or recipients or others seeking employment may gain access to the program through their local Employment Department office.

Â Â Â Â Â  (b) With the assistance of the local JOBS Plus Implementation Councils and the JOBS Plus Advisory Board, the Department of Human Services shall develop a job inventory of sufficient size to accommodate all of the participants who desire to work in the program. In consultation with the participant, the department shall try to match the profile of each participant with the needs of an employer when assigning a participant to work with the employer.

Â Â Â Â Â  (c) Either the employer or the participant may terminate the assignment by contacting the appropriate Department of Human Services or Employment Department office. In such event, the Department of Human Services or Employment Department shall reassess the needs of the participant and assign the participant to another JOBS Plus Program placement or another job opportunity and basic skills program component and, at the employerÂs request, provide the employer with another participant.

Â Â Â Â Â  (d)(A) Subject to ORS 657.925 (6)(d), if after four months in a placement, a participant has not been hired for an unsubsidized position, the employer shall allow the worker to undertake eight hours of job search per week. Participating employers shall consider such time as hours worked for the purposes of paying wages.

Â Â Â Â Â  (B) Subject to ORS 657.925 (6)(d), if after six months in a placement, a participant has not been hired for an unsubsidized position, the placement shall be terminated, and the caseworker shall reassess the participantÂs employment development plan.

Â Â Â Â Â  (e) The Department of Human Services may pay placement and barrier removal payments to temporary assistance for needy families and food stamp program participants as necessary to enable participation in the JOBS Plus Program.

Â Â Â Â Â  (f) The Department of Human Services shall accept eligible volunteers into the program prior to mandating program participation by eligible persons.

Â Â Â Â Â  (5)(a) Assignment of participants to available jobs shall be based on a preference schedule developed by the Department of Human Services and the Employment Department. Any temporary assistance for needy families recipient or food stamp recipient may volunteer for the program.

Â Â Â Â Â  (b) The following individuals may not be required to participate in the program:

Â Â Â Â Â  (A) Temporary assistance for needy families and food stamp recipients who are eligible for Supplemental Security Income benefits or other ongoing state or federal maintenance benefits based on age or disability.

Â Â Â Â Â  (B) Food stamp applicants or recipients who are employed full-time or are college students eligible for food stamps and enrolled full-time in a community college or an institution of higher education, or enrolled half-time in a community college or an institution of higher education and working at least 20 hours per week.

Â Â Â Â Â  (C) Teenage parents who remain in high school if progressing toward a diploma. Teenage parents not in school are eligible for the JOBS Plus Program.

Â Â Â Â Â  (c) The Department of Human Services shall provide life skills classes and opportunities to achieve General Educational Development (GED) certificates to appropriate participants in conjunction with working in the JOBS Plus Program.

Â Â Â Â Â  (d) Temporary assistance for needy families and food stamp benefits shall be suspended at the end of the calendar month in which an employer makes the first wage payment to a participant who is a custodial parent in a family that receives temporary assistance for needy families or to any adult member of a household receiving food stamp benefits. Failure of the participant to cooperate with the requirements of the JOBS Plus Program may result in the participantÂs removal, in accordance with rules adopted by the Department of Human Services, from the JOBS Plus Program and suspension of the participantÂs temporary assistance for needy families grant and food stamp benefits. A temporary assistance for needy families and food stamp benefits recipient who has been removed from the program for failing to cooperate shall be eligible to reapply to participate in the program and shall have eligibility for program services determined without regard to the length of time the person was not participating following removal.

Â Â Â Â Â  (6)(a) Employers shall pay all participating individuals at least the hourly rate of the
Oregon
minimum wage.

Â Â Â Â Â  (b) Sick leave, holiday and vacation absences shall conform to the individual employerÂs rules for temporary employees.

Â Â Â Â Â  (c) Group health insurance benefits shall be provided by the employer to program participants if, and to the extent that, state or federal law requires the employer to provide such benefits.

Â Â Â Â Â  (d) All persons participating in the JOBS Plus Program shall be considered to be temporary employees of the individual employer providing the work and shall be entitled only to benefits required by state or federal law.

Â Â Â Â Â  (e) Employers shall provide workersÂ compensation coverage for each JOBS Plus Program participant.

Â Â Â Â Â  (7) In the event that the net monthly full-time wage paid to a participant would be less than the level of income from the temporary assistance for needy families program and the food stamp benefit amount equivalent that the participant would otherwise receive, the Department of Human Services shall determine and pay a supplemental payment as necessary to provide the participant with that level of net income. The department shall determine and pay in advance supplemental payments to participants on a monthly basis as necessary to ensure equivalent net program wages. Participants shall be compensated only for time worked.

Â Â Â Â Â  (8) In addition to and not in lieu of the payments provided for under subsections (6) and (7) of this section, participants shall be entitled to retain the full child support payments collected by the Department of Justice.

Â Â Â Â Â  (9) Program participants who are eligible for federally and state funded medical assistance at the time they enter the program shall remain eligible as long as they continue to participate in the program. In conformity with existing state day care program regulations, child day care shall be provided for all program participants who require it.

Â Â Â Â Â  (10) JOBS Plus Program employers shall:

Â Â Â Â Â  (a) Endeavor to make JOBS Plus Program placements positive learning and training experiences;

Â Â Â Â Â  (b) Maintain health, safety and working conditions at or above levels generally acceptable in the industry and no less than that of comparable jobs of the employer;

Â Â Â Â Â  (c) Provide on-the-job training to the degree necessary for the participants to perform their duties;

Â Â Â Â Â  (d) Recruit volunteer mentors from among their regular employees to assist the participants in becoming oriented to work and the workplace; and

Â Â Â Â Â  (e) Sign an agreement to abide by all requirements of the program, including the requirement that the program not supplant existing jobs. All agreements shall include provisions noting the employerÂs responsibility to repay reimbursements in the event the employer violates program rules. When a professional placement service, professional employment organization or temporary employment agency is acting as an employer pursuant to subsection (14) of this section, agreements under this paragraph shall require a three-party agreement between the professional placement service, professional employment organization or temporary employment agency, the organization where the participant has been placed to perform services and the State of Oregon. The three-party agreement shall include provisions requiring that all JOBS Plus reimbursements received by the professional placement service, professional employment organization or temporary employment agency be credited to the organization where the participant has been placed to perform services.

Â Â Â Â Â  (11) Program participant wages shall be subject to federal and state income taxes, Social Security taxes and unemployment insurance tax or reimbursement as applicable under ORS chapter 657, which shall be withheld and paid in accordance with state and federal law. Supplemental payments made pursuant to subsection (7) of this section shall not be subject to state income taxes under ORS chapter 316 and, to the extent allowed by federal law, shall not be subject to federal income taxes and Social Security taxes.

Â Â Â Â Â  (12)(a)(A) The Department of Human Services shall reimburse employers for the employersÂ share of Social Security, unemployment insurance and workersÂ compensation premiums paid on behalf of program participants, other than those who are unemployment insurance claimants, referred to the employer by the Department of Human Services, as well as the minimum wage earnings paid by the employer to program participants referred to the employer by the Department of Human Services.

Â Â Â Â Â  (B) The Employment Department shall reimburse employers $5 per hour paid by the employer as earnings to JOBS Plus Program participants, who are unemployment insurance claimants and are referred to the employer by the Employment Department.

Â Â Â Â Â  (b) If the Department of Human Services or Employment Department finds that an employer has violated any of the rules of the JOBS Plus Program, the appropriate department:

Â Â Â Â Â  (A) Shall withhold any amounts due to employers under paragraph (a) of this subsection.

Â Â Â Â Â  (B) May seek repayment of any amounts paid to employers under paragraph (a) of this subsection.

Â Â Â Â Â  (13) Subject to ORS 657.925 (6)(d), for unemployment insurance claimants participating in the JOBS Plus Program:

Â Â Â Â Â  (a) If after nine weeks in a placement, a participant has not been hired for an unsubsidized position, the employer shall allow the worker to undertake up to five hours of job search per week. Participating employers shall consider this time as hours worked for the purposes of paying wages.

Â Â Â Â Â  (b) If after 13 weeks in a placement, a participant has not been hired for an unsubsidized position, the employer shall terminate the placement and the Employment Department shall assess the participantÂs employment development plan.

Â Â Â Â Â  (14) For purposes of this section, ÂemployerÂ shall include professional placement services, professional employment organizations and temporary employment agencies. [1995 c.561 Â§13 and 1995 c.816 Â§28; 1997 c.181 Â§1; 1997 c.249 Â§127; 1997 c.581 Â§21; 1997 c.704 Â§44; 2001 c.657 Â§3; 2007 c.861 Â§17]

Â Â Â Â Â  411.894
Oregon
JOBS Individual Education Account; employer contribution; participant access; administered by
Oregon
Student Assistance Commission. (1) The Oregon JOBS Individual Education Account is established to improve the position of JOBS Plus participants in the workforce by increasing their access to continuing education. Employer contributions to the account under this section shall be used to pay for education expenses for the individual as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) After the participant has participated in the JOBS Plus Program for 30 days, the employer shall pay, in addition to the participant wage, one dollar for each participant hour worked into the participantÂs individual education account. Contributions to such an account shall be tax deferred or tax-exempt to the extent permitted by federal and state law.

Â Â Â Â Â  (b) Any participant for whom an Oregon JOBS Individual Education Account contribution is made shall be eligible for access to education benefits from that participantÂs individual education account for up to five years after the participant has left the JOBS Plus Program and has held a full-time, unsubsidized job for at least 30 days.

Â Â Â Â Â  (c) When any participant has qualified for use of that participantÂs individual education account, an amount equal to that participantÂs individual education account balance shall be transferred to the Oregon Student Assistance Commission for that participantÂs use. Only one individual education account shall be created for any participant. Each account shall be administered by the commission and shall be used for continuing education and training for the participant and the participantÂs immediate family.

Â Â Â Â Â  (3)(a) The commission may use any interest earned by an individual education account transferred to the commission under this section for payment of expenses incurred by the commission in carrying out its duties under this section.

Â Â Â Â Â  (b) The Department of Human Services shall transfer any interest earned by the Oregon JOBS Individual Education Account to the General Fund for general governmental purposes. The department shall transfer the interest no later than the close of each fiscal year in which the interest is earned.

Â Â Â Â Â  (4) Any unexpended or unobligated moneys remaining in an individual education account five years after the participant has left the JOBS Plus Program are appropriated and transferred to the commission for the Oregon Opportunity Grant program on that date. [1995 c.561 Â§14 and 1995 c.816 Â§29; 1999 c.704 Â§22; 1999 c.1070 Â§17; 2005 c.837 Â§16; 2007 c.802 Â§6]

Â Â Â Â Â  411.896 Annual report on program. The Department of Human Services shall submit an annual written report to the Legislative Assembly and the Governor containing a full and complete analysis of the JOBS Plus Program. The report shall include recommendations from the department and the JOBS Plus Advisory Board regarding appropriate revisions to the program. [1995 c.561 Â§16 and 1995 c.816 Â§31]

DISPLACED HOMEMAKERS

Â Â Â Â Â  411.900 Definitions for ORS 411.900 to 411.910. As used in ORS 411.900 to 411.910 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (2) ÂDisplaced homemakerÂ means an individual who:

Â Â Â Â Â  (a) Has not worked in the labor force for a substantial number of years but has, during those years, worked in the home, providing unpaid household services for family members;

Â Â Â Â Â  (b) Has been dependent on public assistance or on the income of another family member but is no longer supported by that income, or is receiving public assistance on account of dependent children in the home, especially where such assistance will be terminated within one year as a result of the youngest child reaching the age of 18; or

Â Â Â Â Â  (c) Is currently unemployed and is experiencing difficulty in obtaining employment or is currently underemployed as defined in the Comprehensive Employment and Training Act, Section 675.4 (1979), and is experiencing difficulty in upgrading employment. [1977 c.150 Â§1; 1979 c.572 Â§1]

Â Â Â Â Â  Note: 411.900 to 411.910 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 411 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  411.905 Programs for displaced homemakers; scope of activities. The Director of Human Services shall establish multipurpose service programs for displaced homemakers to be staffed to the maximum extent feasible by displaced homemakers. The programs shall include, but are not limited to:

Â Â Â Â Â  (1) Job placement, counseling and development services designed for a displaced homemaker entering the job market after a number of years as a homemaker outside of the labor force;

Â Â Â Â Â  (2) Job training services developed in cooperation with public and private employers to train displaced homemakers for available jobs in the public and private sectors, taking into account the skills and job experiences of a homemaker and to assist displaced homemakers in gaining admission to existing public and private job training programs;

Â Â Â Â Â  (3) Health education and counseling services with respect to general principles of preventative health care, health care consumer education particularly selection of physicians and health care services, family health care and nutrition education, addiction to drugs, controlled substances or alcohol and other related health care matters;

Â Â Â Â Â  (4) Financial management services which provide information and assistance on insurance, taxes, estate and probate problems, mortgages, loans and other related financial matters;

Â Â Â Â Â  (5) Coordination of program services and existing community services which may benefit the displaced homemaker; and

Â Â Â Â Â  (6) Information and referral services which will assist the displaced homemaker to identify and access resources designed to facilitate the development of independence and economic self-sufficiency in the client. [1977 c.150 Â§2; 1979 c.572 Â§2; 1979 c.744 Â§19; 1987 c.158 Â§72]

Note: See note under 411.900.

Â Â Â Â Â  411.910 Contracts with public and private agencies to carry out programs. (1) In carrying out the duties described in ORS 411.905, the Director of Human Services may enter into contracts with and make grants to public and private agencies for the purpose of establishing and operating multipurpose service programs.

Â Â Â Â Â  (2) In entering into contracts and making grants for the purpose of establishing and operating multipurpose service programs the director shall establish priorities among qualified public and private agencies on the basis of financial need, geographic distribution, community support and volunteer participation. [1977 c.150 Â§3; 1979 c.572 Â§3]

Â Â Â Â Â  Note: See note under 411.900.

Â Â Â Â Â  411.920 [1999 c.1019 Â§1; 2001 c.684 Â§5; renumbered 660.309 in 2001]

Â Â Â Â Â  411.923 [1999 c.1019 Â§2; repealed by 2001 c.684 Â§38]

Â Â Â Â Â  411.926 [1999 c.1019 Â§3; 2001 c.684 Â§6; renumbered 660.321 in 2001]

Â Â Â Â Â  411.929 [1999 c.1019 Â§4; 2001 c.684 Â§14; renumbered 660.324 in 2001]

Â Â Â Â Â  411.932 [1999 c.1019 Â§5; 2001 c.684 Â§7; renumbered 660.333 in 2001]

Â Â Â Â Â  411.935 [1999 c.1019 Â§6; 2001 c.684 Â§8; renumbered 660.330 in 2001]

Â Â Â Â Â  411.950 [1983 c.753 Â§5; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.955 [1983 c.753 Â§6; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  411.960 [1983 c.753 Â§7; repealed by 2001 c.900 Â§261]

PUBLIC ASSISTANCE ACCESSIBILITY PROGRAM

Â Â Â Â Â  411.965 Policy on program accessibility. The Legislative Assembly finds:

Â Â Â Â Â  (1) That many persons eligible for public assistance programs, especially those with the lowest incomes and the greatest need for assistance, are precluded from receiving benefits because of program inaccessibility;

Â Â Â Â Â  (2) That program inaccessibility stems from barriers that arise in learning of the availability of benefits, in applying for benefits and in maintaining eligibility once eligibility is established;

Â Â Â Â Â  (3) That a gap often exists between the reading and literacy skills possessed by potential applicants to programs and the skills demanded for completion of agency application forms and procedures. Most persons eligible for public assistance programs read at below the eighth-grade level and most public assistance forms require more than an eighth-grade reading level;

Â Â Â Â Â  (4) That simplifying program rules and rewriting forms and brochures to close the Âliteracy gapÂ would contribute to decreasing the program error rate and saving program costs; and

Â Â Â Â Â  (5) That the Department of Human Services would better serve the people of the State of
Oregon
by making public assistance programs accessible to those low-income persons legally entitled to assistance. [1987 c.3 Â§2]

Â Â Â Â Â  411.967 Forms and notices to be in plain language. Every form, notice, brochure or other written material of the Department of Human Services intended for use by persons inquiring about, applicants for or recipients of public assistance shall be written in plain language. A form, notice, or brochure is written in plain language if it substantially complies with all of the following tests:

Â Â Â Â Â  (1) Uses short sentences and paragraphs;

Â Â Â Â Â  (2) Uses everyday words readable at an eighth-grade level of reading ability;

Â Â Â Â Â  (3) Uses simple and active verb forms;

Â Â Â Â Â  (4) Uses type of readable size;

Â Â Â Â Â  (5) Uses uppercase and lowercase letters;

Â Â Â Â Â  (6) Heads sections and other subdivisions with captions which fairly reflect the content of the section or subdivision and which are in boldfaced type or otherwise stand out significantly from the text;

Â Â Â Â Â  (7) Uses layout and spacing which separate the paragraphs and sections of the document from each other and from the borders of the paper;

Â Â Â Â Â  (8) Is written and organized in a clear and coherent manner;

Â Â Â Â Â  (9) Is designed to facilitate ease of reading and comprehension; and

Â Â Â Â Â  (10) Is readable at the sixth-grade level of reading ability except for vocabulary referred to in subsection (2) of this section. [1987 c.3 Â§3(1)]

Â Â Â Â Â  411.969 Informational materials for applicants. (1) The Department of Human Services shall publish, make available and publicize to all persons inquiring about, applicants for and recipients of public assistance the following informational materials:

Â Â Â Â Â  (a) Brochures enumerating and explaining the public assistance programs administered by the department; and

Â Â Â Â Â  (b) Publications explaining how public assistance programs function, including but not limited to how grants are calculated, how overpayments are calculated, how child support is handled, the effect of earnings on grants, hearing rights and the right of the recipient to see the recipientÂs file.

Â Â Â Â Â  (2) All notices of overpayments shall show the calculation of the overpayment and contain an explanation of the calculation. [1987 c.3 Â§4]

Â Â Â Â Â  411.972 Receipts for documents supplied by applicants and recipients. The Department of Human Services shall provide written receipts to applicants and recipients for all documents delivered to a local office by the applicant or recipient upon the request of the applicant or recipient. [1987 c.3 Â§5; 2001 c.900 Â§248]

Â Â Â Â Â  411.975 Time for issuance of recipient checks; effect of delay. (1) For all recipients who are on the monthly reporting system, the Department of Human Services shall have 10 calendar days from the date the department receives a complete monthly report to issue the recipientÂs assistance check for that month.

Â Â Â Â Â  (2) If the department fails to issue a check in a timely manner pursuant to this section, the recipient may request same day issuance of the check from the local office. The department shall pay the recipient a sum equal to one-tenth of the householdÂs monthly assistance grant if the department fails to issue the check the same day. The payment shall be treated as a resource and not counted as income by the department.

Â Â Â Â Â  (3) As used in this section, Âsame dayÂ means that the request is received by the local office before 12 noon. [1987 c.3 Â§6; 2001 c.900 Â§249]

Â Â Â Â Â  411.977 Treatment of applicants and recipients; grievance procedure. (1) All applicants for and recipients of public assistance shall be treated in a courteous, fair and dignified manner by Department of Human Services personnel.

Â Â Â Â Â  (2) Any applicant or recipient who alleges discourteous, unfair or undignified treatment by department personnel or alleges that incorrect or inadequate information regarding public assistance programs has been provided by department personnel may file a grievance with the department. The department shall publicize the grievance system in each local office.

Â Â Â Â Â  (3) The grievance shall be discussed first with the supervisor of the employee against whom the grievance is filed. If the grievance is not resolved, the applicant or recipient may discuss the grievance with the local office manager.

Â Â Â Â Â  (4) The department shall compile a monthly report summarizing each grievance filed against department personnel and the action taken. The report shall identify each grievance by local office and indicate the number of grievances filed against individual employees. The report shall protect the anonymity of department personnel. The report shall be presented to the Family Services Review Commission and to all county public welfare boards. [1987 c.3 Â§7; 2001 c.900 Â§97]

Â Â Â Â Â  411.979 [1987 c.3 Â§8; repealed by 1993 c.742 Â§36]

PENALTIES

Â Â Â Â Â  411.990 Penalties. (1) Violation of ORS 411.320 or 411.335 is punishable, upon conviction, by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 60 days, or by both.

Â Â Â Â Â  (2) Violation of any provision of ORS 411.630 or 411.840 is a Class C felony which may be reduced to a Class A misdemeanor in accordance with ORS 161.705.

Â Â Â Â Â  (3) Violation of ORS 411.675 is a Class C felony.

Â Â Â Â Â  (4) Criminal prosecution of violators of ORS 411.675 shall be commenced in accordance with ORS 131.125 (6) and (7). [Subsection (2) of 1959 Replacement Part enacted as 1955 c.501 Â§3; subsection (3) of 1959 Replacement Part enacted as 1953 c.500 Â§10; part renumbered 416.990; 1963 c.599 Â§18; 1977 c.669 Â§2; 1981 c.713 Â§1; 1983 c.609 Â§5; 1989 c.831 Â§2; 1997 c.427 Â§2]

_______________



Chapter 412

Chapter 412 Â Temporary Assistance for Needy Families

2007 EDITION

TEMPORARY ASSISTANCE FOR NEEDY FAMILIES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

412.001Â Â Â Â  Definitions

412.006Â Â Â Â  Eligibility for aid; assessment; JOBS participation; rules

412.009Â Â Â Â  Determination of amount of aid; engagement in JOBS; disqualification; rules

412.014Â Â Â Â  State Family Pre-SSI/SSDI program; rules

412.016Â Â Â Â  Enrollment in educational institution as allowable work activity

412.017Â Â Â Â  Limitation on enrollment in educational institution

412.024Â Â Â Â  Assignment of support rights; cooperation required for establishing paternity of child or obtaining support; exceptions; sanctions; rules

412.026Â Â Â Â  Payment of aid to individual other than relative; rules

412.028Â Â Â Â  Petition for and appointment of guardian or conservator; costs; compensation

412.029Â Â Â Â  Expenditures limited to needs of beneficiary; rules

412.034Â Â Â Â  Denial of aid when unemployed parent refuses employment

412.039Â Â Â Â  Cooperation of department with Director of Employment Department to find employment for parent

412.044Â Â Â Â  Cooperation with other agencies to provide vocational training

412.049Â Â Â Â  Powers and duties of department; rules

412.054Â Â Â Â  Application for aid

412.059Â Â Â Â  Investigation of eligibility of child; rules

412.064Â Â Â Â  Authority to determine eligibility

412.069Â Â Â Â  Appeal from denial of or failure to act on application or from modification or cancellation of aid

412.074Â Â Â Â  Use and custody of records of temporary assistance for needy families program; rules

412.076Â Â Â Â  Policy on encouraging self-care and self-support

412.079Â Â Â Â  Time limits; exceptions; rules

412.084Â Â Â Â  Minor parents; eligibility to receive support services

412.089Â Â Â Â  Referral to mental health or drug abuse professional; provision of resources; staff training

412.094Â Â Â Â  Public officials to cooperate in locating and furnishing information concerning parents of children receiving or applying to receive public assistance and in prosecuting nonsupport cases; use of information restricted

412.099Â Â Â Â  Sharing aid prohibited; defense

412.104Â Â Â Â  Report required where subsistence or lodging provided nonrecipient; rules

412.109Â Â Â Â  Policy on absent parent

412.114Â Â Â Â  When child deprived of parental support of absent parent; effect of joint custody decree

412.124Â Â Â Â  Post-TANF aid to employed families; rules

412.139Â Â Â Â  Duties of department relating to federal law

412.144Â Â Â Â  Duties of department relating to other agencies

412.151Â Â Â Â  Direct deposit services; statewide electronic transfer system; debit card

412.155Â Â Â Â  Additional monthly payments of elderly rental assistance

412.161Â Â Â Â  Policy on two-parent families

412.991Â Â Â Â  Criminal penalties

Â Â Â Â Â  412.001 Definitions. As used in ORS 412.001 to 412.155 and 418.647, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂAidÂ means money payments with respect to, or on behalf of, a dependent child or children and includes:

Â Â Â Â Â  (a) Money payments to meet the needs of the relative with whom the child is living and the spouse of the relative if the spouse lives with the relative, the relative is the childÂs parent and the child is a dependent child by reason of the physical or mental incapacity, or the unemployment or underemployment, of a parent; or

Â Â Â Â Â  (b) Payments made to a representative payee or guardian pursuant to ORS 412.026 or 412.028.

Â Â Â Â Â  (2) ÂCaretaker relativeÂ means a dependent childÂs father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew or niece who lives in a residence maintained by one or more of the relatives as the childÂs or the relativeÂs own home.

Â Â Â Â Â  (3)(a) ÂDependent childÂ means a needy child:

Â Â Â Â Â  (A) Who has been deprived of parental support or care by reason of the death, continued absence from the home or physical or mental incapacity, or unemployment or underemployment, of a parent;

Â Â Â Â Â  (B) Whose caretaker relatives are not able to provide adequate care and support for the child without public assistance, as defined in ORS 411.010;

Â Â Â Â Â  (C) Who lives with a caretaker relative; and

Â Â Â Â Â  (D) Who meets the requirements of paragraph (b) of this subsection.

Â Â Â Â Â  (b)(A) Except as provided in subparagraphs (B) and (C) of this paragraph, a Âdependent childÂ must be under the age of 18 years.

Â Â Â Â Â  (B) A child may qualify as a Âdependent child,Â subject to the availability of funds, if the child is 18 or 19 or 20 years of age and a student regularly attending a school in grade 12 or below or regularly attending a course of professional or technical training designed to fit the child for gainful employment, other than a course provided by or through a college or university.

Â Â Â Â Â  (C) Students under the age of 21 years and regularly attending a school, college or university or regularly attending a course of professional or technical training designed to fit the child for gainful employment may be included in the description in subparagraph (B) of this paragraph at the option of the Department of Human Services.

Â Â Â Â Â  (4) ÂFederally required participation ratesÂ means the participation rates as required by section 407 of the Social Security Act.

Â Â Â Â Â  (5) ÂRepresentative payeeÂ means an individual designated by the department to receive money payments of aid pursuant to ORS 412.026. [Formerly 418.035]

Â Â Â Â Â  412.005 [1961 c.633 Â§2; 1965 c.94 Â§1; 1969 c.69 Â§1; 1969 c.597 Â§246; 1973 c.651 Â§3; 2001 c.900 Â§98; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.006 Eligibility for aid; assessment; JOBS participation; rules. (1) Aid pursuant to the temporary assistance for needy families program shall be granted under this section to any dependent child who is living in a home meeting the standards of care and health fixed by the rules of the Department of Human Services and who is a resident of the State of Oregon, if a parent or caretaker relative with whom the child is living is a resident of the State of Oregon.

Â Â Â Â Â  (2) Except as provided in subsections (7) and (8) of this section, a needy caretaker relative may be required to participate in the job opportunity and basic skills program that is described in subsections (3) to (6) of this section.

Â Â Â Â Â  (3) The department shall use a basic assessment tool to determine if a needy caretaker relative applying for or receiving aid under this section has or may have a barrier to employment or to family stability. If the basic assessment tool indicates that there is or may be a barrier, the needy caretaker relative shall be referred for an in-depth assessment by a person with relevant expertise or specialized training.

Â Â Â Â Â  (4) Based upon the assessment described in subsection (3) of this section, the department, in cooperation with appropriate partner agencies or professionals, shall work with the participant to create an effective individualized case plan that establishes goals and identifies suitable activities that promote family stability and financial independence.

Â Â Â Â Â  (5) Suitable activities may include:

Â Â Â Â Â  (a) Job readiness activities or employment;

Â Â Â Â Â  (b) Vocational rehabilitation or training;

Â Â Â Â Â  (c) Remedial, secondary or post-secondary education;

Â Â Â Â Â  (d) Community service; or

Â Â Â Â Â  (e) Other activities that reduce or eliminate barriers to full participation in the program or to employment.

Â Â Â Â Â  (6) For individuals with disabilities, the goal of the individualized case plan must be to promote greater independence and may include physical or mental health evaluation or treatment.

Â Â Â Â Â  (7) A needy caretaker relative receiving aid under ORS 412.001 to 412.069 and 418.647 may volunteer for but may not be required to participate in the job opportunity and basic skills program:

Â Â Â Â Â  (a) More than 10 hours per week during the first two months of the third trimester of the parentÂs pregnancy;

Â Â Â Â Â  (b) During the last month of the parentÂs pregnancy;

Â Â Â Â Â  (c) If the needy caretaker relative is experiencing medical complications due to pregnancy that prohibit participation in activities in the program;

Â Â Â Â Â  (d) For one parent per family, during the first six months after the birth of a child, up to a total of 12 months per family except that:

Â Â Â Â Â  (A) The department may require a parent to participate in suitable activities, with a preference for educational activities, 16 weeks after the birth of a child if the parent is under 20 years of age; and

Â Â Â Â Â  (B) The department may require a parent of a child under 12 months of age to participate in evidence-based parenting classes or family stability activities; or

Â Â Â Â Â  (e) If participation is likely to cause undue hardship or is contrary to the best interests of the child or needy caretaker relative.

Â Â Â Â Â  (8) The department shall adopt rules to carry out the provisions of this section. [Formerly 418.040]

Â Â Â Â Â  412.009 Determination of amount of aid; engagement in JOBS; disqualification; rules. (1) The need for and amount of aid pursuant to the temporary assistance for needy families to be granted for any dependent child or relative pursuant to ORS 412.006 shall be determined, in accordance with the rules of the Department of Human Services, taking into account:

Â Â Â Â Â  (a) The income, resources and maintenance available to such child and relative from whatever source derived, allowable deductions and the statewide income and payment standards.

Â Â Â Â Â  (b) The income and financial condition of the stepparent, if any, of the child for whom aid is sought.

Â Â Â Â Â  (2) Subsection (1)(b) of this section is not intended to relieve any parent of any legal obligation in respect of the support of the natural or adopted children of the parent.

Â Â Â Â Â  (3) The department by rule shall adopt proven methods of encouraging participantsÂ full engagement in the job opportunity and basic skills program, including the development of an individualized case plan in accordance with ORS 412.006.

Â Â Â Â Â  (4)(a) The department may not reduce the familyÂs aid payment as a method of encouraging full engagement in the job opportunity and basic skills program pursuant to subsection (3) of this section until the department determines that the noncompliant needy caretaker relative:

Â Â Â Â Â  (A) Has no barriers or refuses to take appropriate steps to address identified barriers to participation in the program;

Â Â Â Â Â  (B) Has the ability to be fully engaged in the program as defined by the department by rule; and

Â Â Â Â Â  (C) Is willfully noncompliant with the requirements of the individualized case plan.

Â Â Â Â Â  (b) The department may not reduce aid payments under this subsection to families:

Â Â Â Â Â  (A) Receiving aid pursuant to ORS 412.014 or 412.124;

Â Â Â Â Â  (B) In which the caretaker relative participates in suitable activities for the number of hours required each month to satisfy federally required participation rates; or

Â Â Â Â Â  (C) Until the department has screened for and, if appropriate, assessed barriers to participation, including but not limited to physical or mental health needs, substance abuse, domestic violence or learning needs.

Â Â Â Â Â  (c) The department may not reduce aid payments under this subsection before assessing the risk of harm posed to the children in the household by the reduction in aid payments and taking steps to ameliorate the risk.

Â Â Â Â Â  (5)(a) The department may reduce the aid payment to a family in accordance with subsection (4) of this section following notice and an opportunity for a hearing under ORS chapter 183, as follows:

Â Â Â Â Â  (A) The department may reduce the aid payment by the portion attributable to the needs of the noncompliant individual for up to three months.

Â Â Â Â Â  (B) After three months of noncompliance and subject to subsection (4)(c) of this section, the department may terminate the aid payment to the family.

Â Â Â Â Â  (b) Any reduction or termination in aid under this section may continue until the noncompliant individual participates in suitable activities required by the case plan for two consecutive weeks.

Â Â Â Â Â  (c) A caretaker relative may request a hearing to contest the basis for a reduction in or termination of an aid payment within 90 days of a reduction in or termination of aid.

Â Â Â Â Â  (6) Every six months, the department shall report to the Family Services Review Commission established under ORS 411.125 the status of and outcomes for families for whom aid has been reduced or terminated under subsection (5) of this section. The department shall work with the commission to establish the details to be provided in the report. [Formerly 418.045]

Â Â Â Â Â  Note: The amendments to 412.009 (formerly 418.045) by section 3a, chapter 861, Oregon Laws 2007, become operative October 1, 2008. See section 25, chapter 861, Oregon Laws 2007. The text that is operative on and after October 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  412.009. (1) The need for and amount of aid pursuant to the temporary assistance for needy families to be granted for any dependent child or relative pursuant to ORS 412.006 shall be determined, in accordance with the rules of the Department of Human Services, taking into account:

Â Â Â Â Â  (a) The income, resources and maintenance available to such child and relative from whatever source derived, allowable deductions and the statewide income and payment standards.

Â Â Â Â Â  (b) The income and financial condition of the stepparent, if any, of the child for whom aid is sought.

Â Â Â Â Â  (2) Subsection (1)(b) of this section is not intended to relieve any parent of any legal obligation in respect of the support of the natural or adopted children of the parent.

Â Â Â Â Â  (3) In determining the need for and amount of aid to be granted under subsection (1) of this section and under ORS 411.070, the department shall:

Â Â Â Â Â  (a) Disregard no less than $50 of the amount of child support received for each child per month, up to a total of $200 or the maximum established by federal law, for the family; and

Â Â Â Â Â  (b) Disregard any other amounts of income and resources of the family as the department may prescribe by rule.

Â Â Â Â Â  (4) The department by rule shall adopt proven methods of encouraging participantsÂ full engagement in the job opportunity and basic skills program, including the development of an individualized case plan in accordance with ORS 412.006.

Â Â Â Â Â  (5)(a) The department may not reduce the familyÂs aid payment as a method of encouraging full engagement in the job opportunity and basic skills program pursuant to subsection (4) of this section until the department determines that the noncompliant needy caretaker relative:

Â Â Â Â Â  (A) Has no barriers or refuses to take appropriate steps to address identified barriers to participation in the program;

Â Â Â Â Â  (B) Has the ability to be fully engaged in the program as defined by the department by rule; and

Â Â Â Â Â  (C) Is willfully noncompliant with the requirements of the individualized case plan.

Â Â Â Â Â  (b) The department may not reduce aid payments under this subsection to families:

Â Â Â Â Â  (A) Receiving aid pursuant to ORS 412.014 or 412.124;

Â Â Â Â Â  (B) In which the caretaker relative participates in suitable activities for the number of hours required each month to satisfy federally required participation rates; or

Â Â Â Â Â  (C) Until the department has screened for and, if appropriate, assessed barriers to participation, including but not limited to physical or mental health needs, substance abuse, domestic violence or learning needs.

Â Â Â Â Â  (c) The department may not reduce aid payments under this subsection before assessing the risk of harm posed to the children in the household by the reduction in aid payments and taking steps to ameliorate the risk.

Â Â Â Â Â  (6)(a) The department may reduce the aid payment to a family in accordance with subsection (5) of this section following notice and an opportunity for a hearing under ORS chapter 183, as follows:

Â Â Â Â Â  (A) The department may reduce the aid payment by the portion attributable to the needs of the noncompliant individual for up to three months.

Â Â Â Â Â  (B) After three months of noncompliance and subject to subsection (5)(c) of this section, the department may terminate the aid payment to the family.

Â Â Â Â Â  (b) Any reduction or termination in aid under this section may continue until the noncompliant individual participates in suitable activities required by the case plan for two consecutive weeks.

Â Â Â Â Â  (c) A caretaker relative may request a hearing to contest the basis for a reduction in or termination of an aid payment within 90 days of a reduction in or termination of aid.

Â Â Â Â Â  (7) Every six months, the department shall report to the Family Services Review Commission established under ORS 411.125 the status of and outcomes for families for whom aid has been reduced or terminated under subsection (6) of this section. The department shall work with the commission to establish the details to be provided in the report.

Â Â Â Â Â  412.010 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.014 State Family Pre-SSI/SSDI program; rules. (1) There is created in the Department of Human Services the State Family Pre-SSI/SSDI program. The department shall provide aid under this section to families that are eligible for temporary assistance for needy families under ORS 412.001 to 412.069 and 418.647 and that include a needy caretaker relative who is unable to maintain substantial gainful activity due to a disability or combination of disabilities that meet the criteria of section 216 of the Social Security Act.

Â Â Â Â Â  (2) The department shall assist families receiving aid under this section in qualifying for federal Supplemental Security Income and Social Security disability benefits, including obtaining necessary medical records and evaluations. The department shall contract with nonprofit legal services organizations, or lawyers lawfully admitted to the bar of any state, to represent recipients in any administrative appeal.

Â Â Â Â Â  (3) The department shall adopt rules for determining the amount of aid granted under this section that is not less than the combined total of 43 percent of the Supplemental Security Income payment in effect at that time and the amount of aid the child would receive under ORS 412.006 if the caretaker relative did not receive aid.

Â Â Â Â Â  (4) Participation in the State Family Pre-SSI/SSDI program shall be voluntary. The department shall provide information to potential participants in the State Family Pre-SSI/SSDI program about the opportunities for employment while receiving Supplemental Security Income benefits and about employment resources available to State Family Pre-SSI/SSDI program participants. The information must be in a format accessible to the potential participant.

Â Â Â Â Â  (5) Participants in the State Family Pre-SSI/SSDI program must cooperate with the department in establishing eligibility for Supplemental Security Income or Social Security disability benefits. The department by rule may establish policies for monitoring and encouraging full engagement in the State Family Pre-SSI/SSDI program, including activities that promote family stability. The department shall offer participants the opportunity to participate in any suitable activity in the job opportunity and basic skills program under ORS 412.009. [2007 c.861 Â§8]

Â Â Â Â Â  412.015 [1961 c.633 Â§1; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.016 Enrollment in educational institution as allowable work activity. (1) Subject to the limitation in ORS 412.017, a parent who applies for or receives temporary assistance for needy families under ORS 412.001 to 412.069 and 418.647 who meets the criteria described in subsection (2) of this section may enroll in and attend a two-year or four-year program at an educational institution as an allowable work activity for purposes of ORS 412.001 to 412.069 and 418.647.

Â Â Â Â Â  (2) To enroll in and attend an educational institution as an allowable work activity, a parent must:

Â Â Â Â Â  (a) Be accepted for full-time attendance into or be enrolled full-time at an educational institution;

Â Â Â Â Â  (b) Demonstrate that completion of the educational program is likely to result in employment that provides the wages and benefits necessary for the parent to support the parentÂs family without temporary assistance for needy families; and

Â Â Â Â Â  (c) Make satisfactory academic progress, as defined by the educational institution, toward a degree or certificate.

Â Â Â Â Â  (3) A parent who is enrolled at an educational institution under this section shall receive temporary assistance for needy families under ORS 412.001 to 412.069 and 418.647 as well as be eligible for all other support services under the temporary assistance for needy families program. Assistance under this section does not include tuition and fees associated with enrollment at an educational institution.

Â Â Â Â Â  (4) The Department of Human Services shall inform all parents applying for or participating in the temporary assistance for needy families program of the option to enroll in an educational institution and the requirements under subsection (2) of this section.

Â Â Â Â Â  (5) The department shall adopt rules to implement and administer this section.

Â Â Â Â Â  (6) As used in this section, Âeducational institutionÂ has the meaning given that term in ORS 348.105. [2003 c.212 Â§1]

Â Â Â Â Â  Note: 412.016 becomes operative October 1, 2008. See section 4, chapter 212, Oregon Laws 2003, and sections 24 and 25, chapter 861, Oregon Laws 2007.

Â Â Â Â Â  Note: 412.016 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 412 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  412.017 Limitation on enrollment in educational institution. For a calendar year, the number of parents enrolled in an educational institution under ORS 412.016 may not exceed one percent of the number of households receiving temporary assistance for needy families on January 1 of the calendar year. [2003 c.212 Â§2]

Â Â Â Â Â  Note: 412.017 becomes operative October 1, 2008. See section 4, chapter 212, Oregon Laws 2003, and sections 24 and 25, chapter 861, Oregon Laws 2007.

Â Â Â Â Â  Note: 412.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 412 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  412.020 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.024 Assignment of support rights; cooperation required for establishing paternity of child or obtaining support; exceptions; sanctions; rules. (1) Aid, as defined in ORS 412.001, may not be granted to, or on behalf of, any applicant or recipient and for as long as the applicant or recipient refuses to assign to the state any rights to support from any other person such applicant may have personally or in behalf of any other family member for whom the applicant is applying for or receiving aid, and that have accrued at any time such assignment is executed. If aid is paid and received for the support of a child, the rights to child support that any person may have for the child are deemed to have been assigned by operation of law to the state. Notice of the assignment by operation of law shall be given to the applicant at the time of application for public assistance, and shall be given to any obligee who may hold some interest in such support rights by depositing a notice in the United States mail, postage prepaid, addressed to the last-known address of such person. Assignment of support rights to the state shall be as set forth in rules adopted by the Department of Human Services and the Department of Justice.

Â Â Â Â Â  (2) Except as otherwise provided in this subsection, an applicant or recipient who receives aid as defined in ORS 412.001 shall cooperate with the Department of Human Services and the Department of Justice in establishing the paternity of the applicantÂs or recipientÂs child born out of wedlock and in obtaining support or other payments or property due the applicant or child. An applicant or recipient is not required to cooperate if there is good cause or some other exception to the cooperation requirement that takes into account the best interest of the child. The Department of Human Services shall adopt rules defining good cause, other exceptions to cooperation and noncooperation by an applicant or recipient, and setting the sanction for noncooperation. The sanction may include total ineligibility of the family for aid, but in no situation may the sanction be less than a 25 percent reduction of the monthly grant amount. At the time an applicant applies for aid, the Department of Human Services shall inform the applicant, in writing, of the requirement of and exceptions to cooperation and the sanctions for noncooperation, and shall inform recipients, in writing, whenever eligibility for aid is redetermined.

Â Â Â Â Â  (3) This section shall apply to recipients of aid under ORS 412.001 to 412.069, 412.124 and 418.647 only as long as the aid is funded in whole or in part with federal grants under Title IV-A of the Social Security Act. [Formerly 418.042]

Â Â Â Â Â  412.025 [1961 c.633 Â§5; 1963 c.446 Â§1; 1965 c.40 Â§1; 1973 c.651 Â§4; 2005 c.22 Â§280; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.026 Payment of aid to individual other than relative; rules. Subject to rules of the Department of Human Services and to such conditions and limitations as may be prescribed pursuant to the temporary assistance for needy families program:

Â Â Â Â Â  (1) Money payments of aid with respect to the temporary assistance for needy families program, including payments to meet the needs of the relative, and the relativeÂs spouse, with whom a dependent child is living, may be made to an individual other than such relative or spouse if it is determined by the department that the relative to whom such payments are made has such inability to manage funds that continuation of such payments to the relative would be contrary to the welfare of such child and that, therefore, it is necessary to provide such aid through payments in the manner authorized by this section. Such determination shall be subject to review and hearing, upon application of such relative, in the manner prescribed pursuant to ORS 412.069. However, the pendency of such application, review or hearing shall not stay the effect of such determination.

Â Â Â Â Â  (2) The department may designate any responsible individual, including any public officer or employee, as a representative payee if such individual is willing to act in such capacity. Representative payees shall receive no compensation for their services, but shall be allowed expenses actually and necessarily incurred by them in the performance of their duties under ORS 412.029. Such expenses shall be paid from funds appropriated to the department for administrative expenditures.

Â Â Â Â Â  (3) During the time payments of aid pursuant to the temporary assistance for needy families program with respect to a dependent child or relative are made to a representative payee, the department shall:

Â Â Â Â Â  (a) Undertake and continue special efforts to develop greater ability on the part of such relative to manage funds in such manner as to protect the welfare of the relative and the family of the relative; and

Â Â Â Â Â  (b) Periodically review the determination made pursuant to subsection (1) of this section and terminate payments to the representative payee if it is established by such review that the conditions justifying such determination no longer exist. [Formerly 418.050]

Â Â Â Â Â  412.028 Petition for and appointment of guardian or conservator; costs; compensation. (1) If, after such period as may be prescribed by the Department of Human Services, it appears to the department that the need for money payments of aid to a representative payee is continuing or likely to continue in any case, the department may petition for the judicial appointment of a guardian or a conservator of the estate of the relative referred to in ORS 412.026 (1). If a guardian or a conservator of the estate of the relative is appointed and duly qualified, money payments of aid otherwise payable to the relative, or representative payee, shall be paid to the guardian or the conservator until the department determines that the conditions which would justify money payments of aid to a representative payee under ORS 412.026 no longer exist.

Â Â Â Â Â  (2) Subject to funds made available to the department for administrative expenditures, the department shall, with respect to any guardianship or conservatorship established under this section:

Â Â Â Â Â  (a) Pay all costs and fees reasonably incurred in obtaining the appointment of the guardian or the conservator, including any necessary bond premiums;

Â Â Â Â Â  (b) Pay all costs and fees necessarily incurred by the guardian or the conservator in administering money payments of aid received by the guardian or conservator under this section; and

Â Â Â Â Â  (c) Compensate the guardian or the conservator, for the fees in administering the money payments, according to schedules of fees prescribed by rule or regulation of the department. [Formerly 418.054]

Â Â Â Â Â  412.029 Expenditures limited to needs of beneficiary; rules. Each money payment of aid made to a representative payee or to a guardian or a conservator under ORS 412.026 or 412.028 shall be expended by the representative payee, guardian or conservator solely to purchase the needs of the individuals with respect to whom the payment is made. However, from the money payments the individuals may receive from the representative payee, guardian or conservator such sums of money and at such intervals as may be permitted by rule or regulation of the Department of Human Services. [Formerly 418.059]

Â Â Â Â Â  412.030 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.034 Denial of aid when unemployed parent refuses employment. Aid under ORS 412.006 shall not be granted with respect to, or on behalf of, a dependent child living with an unemployed parent if, and for as long as, the unemployed parent of such child refuses without good cause to accept employment in which the unemployed parent is able to engage and which is offered through any employment office defined in ORS 657.010 or which is otherwise offered by any employer if such offer is determined by the Department of Human Services after notification by such employer to be a bona fide offer of such employment. [Formerly 418.075]

Â Â Â Â Â  412.035 [1961 c.633 Â§3; 1963 c.446 Â§2; 1967 c.204 Â§1; 1969 c.468 Â§2; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.039 Cooperation of department with Director of Employment Department to find employment for parent. During any period in which aid may be granted under ORS 412.006 with respect to, or on behalf of, a dependent child living with an unemployed parent, the Department of Human Services and the Director of the Employment Department shall enter into cooperative arrangements looking toward employment of the unemployed parent of any such child, shall provide for the registration and periodic reregistration of such parent at employment offices established pursuant to ORS 657.705 to 657.725 and shall, with respect to such parent, effect maximum utilization of the job placement services and other services and facilities of such offices. [Formerly 418.085]

Â Â Â Â Â  412.040 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.044 Cooperation with other agencies to provide vocational training. The Department of Human Services and any other state agency, which administers, supervises or participates in the administration of programs of public vocational or adult education services available in this state, may enter into and execute cooperative arrangements looking toward maximum utilization of such services to encourage the training or retraining of individuals participating in a community work and training program as defined in ORS 411.855, and otherwise to assist such individuals in preparing for regular employment. [Formerly 418.097]

Â Â Â Â Â  412.045 [1961 c.633 Â§4; 1965 c.556 Â§19; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.049 Powers and duties of department; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Supervise the administration of the temporary assistance for needy families program under ORS 412.001 to 412.155 and 418.647.

Â Â Â Â Â  (2) Make such rules and regulations and take such action as may be necessary or desirable for carrying out ORS 412.001 to 412.155 and 418.647.

Â Â Â Â Â  (3) Prescribe the form of and print and supply such forms as it deems necessary and advisable.

Â Â Â Â Â  (4) Cooperate with the federal government in matters of mutual concern pertaining to temporary assistance for needy families, including the adoption of such methods of administration as are found by the federal government to be necessary for the efficient operation of the plan for such aid.

Â Â Â Â Â  (5) Accept and disburse any and all federal funds made available to the State of
Oregon
for temporary assistance for needy families purposes. [Formerly 418.100]

Â Â Â Â Â  412.050 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.054 Application for aid. Application for aid under ORS 412.001 to 412.069 and 418.647 shall be made to the Department of Human Services by the relative with whom the child lives. The application shall be in the manner and upon the form prescribed by the department. [Formerly 418.110]

Â Â Â Â Â  412.055 [1961 c.633 Â§6; 1965 c.468 Â§1; 1967 c.116 Â§1; 1969 c.69 Â§2; 1969 c.636 Â§1; 1973 c.394 Â§1; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.059 Investigation of eligibility of child; rules. Whenever the Department of Human Services receives a notification of the dependency of a child or an application for aid, a record shall promptly be made of the circumstances, relating the facts supporting the application and such other information as may be required by the rules and regulations of the department. [Formerly 418.115]

Â Â Â Â Â  412.060 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.064 Authority to determine eligibility. The Department of Human Services shall decide whether the child is eligible for aid under ORS 412.001 to 412.069 and 418.647 and determine the date on which the aid granted shall begin. [Formerly 418.120]

Â Â Â Â Â  412.065 [1961 c.633 Â§7; 1967 c.285 Â§1; 1969 c.68 Â§5; 1971 c.779 Â§31; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.069 Appeal from denial of or failure to act on application or from modification or cancellation of aid. If an application is not acted upon within a reasonable time after the filing of the application or is denied in whole or in part, or if any grant of aid is modified or canceled, the applicant or recipient may petition the Department of Human Services for review in the county which the applicant or recipient elects as provided by ORS chapter 183. [Formerly 418.125]

Â Â Â Â Â  412.070 [Amended by 1955 c.364 Â§5; repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.074 Use and custody of records of temporary assistance for needy families program; rules. (1) Except as otherwise provided in this section and except for purposes directly connected with the administration of the temporary assistance for needy families program, delivery or administration of programs and services the Department of Human Services is authorized to deliver and administer pursuant to ORS 409.010 or as necessary to assist public assistance applicants and recipients in accessing and receiving other governmental or private nonprofit services and in accordance with the rules of the department, a person may not solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of, any list of or names of, or any information concerning, persons applying for or receiving such aid, directly or indirectly derived from the records, papers, files or communications of the department or acquired in the course of the performance of official duties.

Â Â Â Â Â  (2) Nothing in this section prohibits the disclosure and use of information about applicants and recipients as is necessary to carry out the child support enforcement laws of this state and of the
United States
.

Â Â Â Â Â  (3) Nothing in this section prohibits the disclosure of the address of any applicant or recipient to a law enforcement official at the request of such official. To receive information pursuant to this section, the official must furnish the agency the name of the applicant or recipient and advise that the applicant or recipient:

Â Â Â Â Â  (a) Is fleeing to avoid prosecution, custody or confinement after conviction for a felony;

Â Â Â Â Â  (b) Is violating a condition of probation or parole; or

Â Â Â Â Â  (c) Has information that is necessary for the official to conduct the official duties of the official and the location or apprehension of the applicant or recipient is within such official duties. [Formerly 418.130]

Â Â Â Â Â  412.075 [1961 c.633 Â§8; 1971 c.734 Â§42; 1971 c.779 Â§32; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.076 Policy on encouraging self-care and self-support. (1) The Legislative Assembly declares that it is in the public interest of the State of Oregon to assist appropriate individuals who are current, former or potential recipients of, or who are included in assistance households receiving, temporary assistance for needy families to attain self-care or self-support.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is in the public interest of the State of Oregon that all available workforce services, including those authorized under other provisions of law, be utilized to provide incentives, opportunities and necessary services to appropriate individuals in order that they may be employed in the regular economy, may be trained for regular employment and may participate in special work projects. [Formerly 418.150]

Â Â Â Â Â  412.079 Time limits; exceptions; rules. (1) Except as provided in subsections (2) and (3) of this section, a needy caretaker relative may not receive aid under ORS 412.006 for more than a total of 60 months.

Â Â Â Â Â  (2) The Department of Human Services may not count toward the 60-month limit on receipt of aid described in subsection (1) of this section any month in which a needy caretaker relative:

Â Â Â Â Â  (a) Receives a grant of temporary assistance to needy families under ORS 412.001 to 412.069 and 418.647, or assistance funded under Title IV-A of the Social Security Act in this or another state, prior to July 1, 2003;

Â Â Â Â Â  (b) Resides in an area described in 18 U.S.C. 1151, and 50 percent or more of the adult residents in the area are unemployed;

Â Â Â Â Â  (c) Is, in that month, a minor child and neither the head of the household nor married to the head of the household;

Â Â Â Â Â  (d) Receives aid under ORS 412.001 to 412.155 and 418.647 that is not funded with grants under Title IV-A of the Social Security Act;

Â Â Â Â Â  (e) Is enrolled at an educational institution under ORS 412.016;

Â Â Â Â Â  (f) Is exempt from time limits pursuant to rules adopted by the department in accordance with section 408(a)(7)(C) of the Social Security Act; or

Â Â Â Â Â  (g) Is unable to obtain or maintain employment for a sufficient number of hours in a month to satisfy the federally required participation rates because the needy caretaker relative:

Â Â Â Â Â  (A) Is a victim of domestic violence as defined in ORS 411.117;

Â Â Â Â Â  (B) Has a certified learning disability;

Â Â Â Â Â  (C) Has a mental health condition or an alcohol or drug abuse problem;

Â Â Â Â Â  (D) Has a disability as defined by the department by rule in a manner consistent with the definition of disability in the Americans with Disabilities Act;

Â Â Â Â Â  (E) Has a child with a disability;

Â Â Â Â Â  (F) Is deprived of needed medical care; or

Â Â Â Â Â  (G) Is subjected to battery or extreme cruelty as defined by the department by rule.

Â Â Â Â Â  (3) A needy caretaker relative may not be denied aid on the basis of the 60-month limitation described in subsection (1) of this section if the individual is experiencing a situation described in subsection (2) of this section.

Â Â Â Â Â  (4)(a) The Department of Human Services shall monitor the average period of time a person receives aid and shall record such information by family size. The department shall monitor the wages and benefits received by an individual who becomes employed while receiving aid, including medical and child care benefits. The department shall monitor and record the rate at which persons who cease receiving aid for employment subsequently apply for and receive aid.

Â Â Â Â Â  (b) The department shall report the results of the monitoring required under paragraph (a) of this subsection to the Legislative Assembly not later than the 15th day of each legislative session. [Formerly 418.131]

Â Â Â Â Â  412.080 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.084 Minor parents; eligibility to receive support services. (1) A person who is a minor parent of a child and is receiving or applying for aid shall reside with the personÂs parent, parents or legal guardian. The person may substitute an alternative supervised living arrangement if the Department of Human Services determines that it is unsafe or impractical for the person to reside with the personÂs parent, parents or legal guardian. Failure of a minor parent applying for or receiving temporary assistance for needy families to reside with the personÂs parent, parents or legal guardian or in an alternative supervised living arrangement shall result in the termination of aid.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section shall not apply to an applicant for or recipient of temporary assistance for needy families when circumstances or conditions exist that the department by rule establishes are not in the best interest of the child.

Â Â Â Â Â  (3) If a person who is a minor parent receiving aid and who is not living with the personÂs parent, parents or legal guardian subsequently returns to reside with the parent, parents or guardian and is determined ineligible to receive aid by reason of the parentÂs or guardianÂs income, the minor parent shall be eligible to receive such services, including medical care, as the department determines are necessary to allow the minor parent to attain a high school diploma or the equivalent, or to participate in the job opportunity and basic skills program as described in ORS 412.006. [Formerly 418.132]

Â Â Â Â Â  412.085 [1961 c.633 Â§13; 1967 c.285 Â§2; 1971 c.779 Â§33; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.089 Referral to mental health or drug abuse professional; provision of resources; staff training. (1) The Department of Human Services shall refer a person applying for or receiving temporary assistance for needy families to an evaluation by a mental health or drug abuse professional if the department reasonably believes such referral is necessary. The Department of Human Services shall develop guidelines to assist in the identification and referral of individuals requiring mental health or drug abuse treatment.

Â Â Â Â Â  (2) If an evaluation conducted under subsection (1) of this section determines that mental health or drug abuse treatment is necessary for the person to function successfully in the workplace, the department shall provide such resources as are necessary and available for the person to participate in and successfully complete treatment.

Â Â Â Â Â  (3) A person who refuses to participate in an evaluation under subsection (1) of this section or treatment under subsection (2) of this section shall be subject to the provisions of ORS 412.009 (4) and (5).

Â Â Â Â Â  (4) The department shall provide training to staff who work directly with persons applying for or receiving temporary assistance for needy families in assessment and evaluation of mental health disorders, addictions and battered womenÂs syndrome as may be necessary to implement the provisions of subsection (1) of this section. [Formerly 418.134]

Â Â Â Â Â  Note: The amendments to 412.089 (formerly 418.134) by section 5b, chapter 861, Oregon Laws 2007, become operative October 1, 2008. See section 25, chapter 861, Oregon Laws 2007. The text that is operative on and after October 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  412.089. (1) The Department of Human Services shall refer a person applying for or receiving temporary assistance for needy families to an evaluation by a mental health or drug abuse professional if the department reasonably believes such referral is necessary. The Department of Human Services shall develop guidelines to assist in the identification and referral of individuals requiring mental health or drug abuse treatment.

Â Â Â Â Â  (2) If an evaluation conducted under subsection (1) of this section determines that mental health or drug abuse treatment is necessary for the person to function successfully in the workplace, the department shall provide such resources as are necessary and available for the person to participate in and successfully complete treatment.

Â Â Â Â Â  (3) A person who refuses to participate in an evaluation under subsection (1) of this section or treatment under subsection (2) of this section shall be subject to the provisions of ORS 412.009 (5) and (6).

Â Â Â Â Â  (4) The department shall provide training to staff who work directly with persons applying for or receiving temporary assistance for needy families in assessment and evaluation of mental health disorders, addictions and battered womenÂs syndrome as may be necessary to implement the provisions of subsection (1) of this section.

Â Â Â Â Â  412.090 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.094 Public officials to cooperate in locating and furnishing information concerning parents of children receiving or applying to receive public assistance and in prosecuting nonsupport cases; use of information restricted. (1) All state, county and city agencies, officers and employees shall cooperate in the location of parents who have abandoned or deserted, or are failing to support, children receiving or applying to receive public assistance and shall on request supply the Department of Human Services, the Division of Child Support of the Department of Justice or the district attorney of any county in the state with all information on hand relative to the location, income and property of such parents, including information disclosed to the Division of Child Support under ORS 314.840 (2)(j). The granting of aid to the applicant shall not be delayed or contingent upon receipt of the answer to such requests by the Department of Human Services, the Division of Child Support or the district attorney. The Department of Human Services shall use such information only for the purposes of administration of public assistance to such children, and the district attorney and the Division of Child Support shall use such information only for the purpose of enforcing the liability of such parents to support such children, and neither shall use the information or disclose it for any other purpose. Any person who violates this prohibition against disclosure, upon conviction, is punishable as provided in ORS 314.991 (2).

Â Â Â Â Â  (2) The Department of Human Services shall cooperate with the Division of Child Support or the district attorney prosecuting or considering the prosecution of such parent for nonsupport and shall report to the Division of Child Support or the district attorney all information contained in the case record which concerns the question of nonsupport and the suitability of prosecution as a method of obtaining support for the child in each case. [Formerly 418.135]

Â Â Â Â Â  412.095 [1961 c.633 Â§9; 1969 c.69 Â§3; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.099 Sharing aid prohibited; defense. (1) No person over the age of 18 years, other than a stepchild, shall habitually accept subsistence or lodging in the dwelling place of any householder, who is a recipient of aid, to whom the person is neither married nor related within the fourth degree of consanguinity computed according to the rules of the civil law.

Â Â Â Â Â  (2) It shall be a defense to a charge of violation of subsection (1) of this section that the person accused has fully paid to the householder, in cash or in kind, the actual costs of any such subsistence and the value of any such lodging so accepted. However, such payment shall constitute a defense to a charge of violation of subsection (1) of this section only if:

Â Â Â Â Â  (a) The payment was made before the commencement of the criminal action based upon such violation;

Â Â Â Â Â  (b) The payment was made pursuant to an express agreement entered into between the householder and the person accused, before acceptance of the subsistence or lodging; and

Â Â Â Â Â  (c) The person accused or the householder has, within three days after entering into such agreement, furnished the Department of Human Services with a true and complete statement of the terms and conditions of such agreement. [Formerly 418.140]

Â Â Â Â Â  412.100 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.104 Report required where subsistence or lodging provided nonrecipient; rules. (1) Subject to rules and regulations of the Department of Human Services, each person 18 years of age or over to whom or for whose benefit a grant of aid is made, and who provides subsistence or lodging to any individual whose needs are not provided for in such grant, shall, within three days after first providing such subsistence or lodging, and at such other times as may be required, promptly furnish the department with a true and complete statement of the circumstances, terms and conditions under which the individual provides subsistence or lodging to such individual.

Â Â Â Â Â  (2) The department may modify, cancel or suspend a grant of aid for the benefit of any person who fails to comply with subsection (1) of this section for such a period of time and under such terms and conditions as may be prescribed by rules or regulations of the department.

Â Â Â Â Â  (3) Nothing set forth in subsections (1) and (2) of this section or no regulation of the department shall be construed to prevent two or more members of the same sex who are recipients of temporary assistance for needy families grants from entering into a communal lodging arrangement nor shall any recipient of such a grant have the grant reduced solely by reason of such communal lodging arrangement. Any lodging accepted by recipients for the purpose of establishing a communal lodging arrangement as specified in this section shall be subject to the approval of the department which shall determine adequacy of such lodging. [Formerly 418.145]

Â Â Â Â Â  412.105 [1961 c.633 Â§10; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.108 [1967 c.217 Â§3; 1973 c.823 Â§129; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.109 Policy on absent parent. (1) The Legislative Assembly declares that the policy of this state is that, to the extent consistent with federal law, the temporary assistance for needy families program policy and practice shall recognize that an absent parent is often an important influence in the life of a child.

Â Â Â Â Â  (2) Program policy and practice:

Â Â Â Â Â  (a) Shall recognize that regular, frequent visits with absent parents are often in the best interests of needy children;

Â Â Â Â Â  (b) Shall not interfere with the continuing relationship of absent parents with their children, whether the parents are temporarily or permanently out of the homes of their children; and

Â Â Â Â Â  (c) Shall not restrict parents in adopting plans that they consider to be in the best interests of their children. [Formerly 418.147]

Â Â Â Â Â  412.110 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.113 [1967 c.217 Â§2; 1969 c.597 Â§247; 1971 c.779 Â§34; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.114 When child deprived of parental support of absent parent; effect of joint custody decree. (1) For purposes of ORS 412.001, if a parent does not reside in the home in which the child resides, it shall be assumed that the child is deprived of parental support or care by reason of the continued absence of the parent unless:

Â Â Â Â Â  (a) The parent visits the child in the childÂs home more than four times per week or more than a total of 30 hours per week; and

Â Â Â Â Â  (b) The functioning of the parent as a provider of maintenance, physical care and guidance is not interrupted or terminated as a result of absence of the parent from the home.

Â Â Â Â Â  (2) A determination that a needy child is not deprived of parental support or care by reason of the continued absence of a parent shall not be based solely on an award by a court of joint legal custody. [Formerly 418.149]

Â Â Â Â Â  412.115 [1961 c.633 Â§11; 1999 c.745 Â§4; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.120 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.124 Post-TANF aid to employed families; rules. (1) The Department of Human Services shall continue to provide aid to families residing in
Oregon
that become ineligible for temporary assistance for needy families under ORS 412.006 due to employment or increased hours of work.

Â Â Â Â Â  (2) Families may receive aid under this section for 12 consecutive months or until the household income exceeds 250 percent of the federal poverty guidelines, whichever occurs first, as long as the caretaker relatives participate in combined employment and work activities for the number of hours required each month to satisfy federally required participation rates.

Â Â Â Â Â  (3) If the needy caretaker relatives cease to participate in employment or suitable activities for a sufficient number of hours each month to satisfy federally required participation rates, the department shall determine eligibility under ORS 412.006 based upon information available to the department. If the department does not have sufficient information available to determine eligibility for aid under ORS 412.006, the department shall provide notice and an opportunity for hearing prior to terminating aid. The notice must state the information that the department lacks and that the caretaker relatives must provide to complete the determination for aid.

Â Â Â Â Â  (4) The department by rule shall establish standards for aid provided under this section. The department must disregard such aid for purposes of publicly subsidized child care assistance.

Â Â Â Â Â  (5) In addition to money payments, aid includes necessary support service payments and services as part of the job opportunity and basic skills program to directly or indirectly assist the family in achieving long term financial stability. [Formerly 418.155]

Â Â Â Â Â  412.125 [1961 c.633 Â§12; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.130 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.139 Duties of department relating to federal law. The Department of Human Services shall have the responsibility and authority to provide such services as are necessary to maintain the intent of and compliance with federal requirements for the program described in ORS 412.124. [Formerly 418.160]

Â Â Â Â Â  412.140 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.144 Duties of department relating to other agencies. The Department of Human Services shall have the responsibility and authority to provide such services and engage in such cooperative and coordinated efforts with the Employment Department and other appropriate agencies as are necessary to maintain the intent of and compliance with federal requirements for the program described in ORS 412.124. [Formerly 418.163]

Â Â Â Â Â  412.150 [Repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.151 Direct deposit services; statewide electronic transfer system; debit card. (1) The Department of Human Services shall provide direct deposit services for any person receiving temporary assistance for needy families who has an appropriate account at a qualified financial institution.

Â Â Â Â Â  (2) The department shall negotiate with electronic transfer processors to establish a system for providing temporary assistance for needy families to eligible individuals through an electronic transfer system. To the extent practicable, the department shall include food stamp assistance received under ORS 411.806 to 411.845 in any electronic debit card system established under this section.

Â Â Â Â Â  (3) The department shall seek all state and federal approvals necessary for implementation of an electronic transfer system as described in subsection (2) of this section. The department shall establish a statewide electronic transfer system within six months of receiving all necessary approvals. [Formerly 418.047]

Â Â Â Â Â  Note: 412.151 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 412 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  412.155 Additional monthly payments of elderly rental assistance. The Department of Human Services shall include in the payment made under ORS 412.001 to 412.155 and 418.647 a monthly amount to be designated elderly rental assistance. The amount shall be determined by the department, subject to the total amount appropriated for that purpose by the Legislative Assembly. [Formerly 418.172]

Â Â Â Â Â  412.160 [Amended by 1957 c.56 Â§1; repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.161 Policy on two-parent families. The Legislative Assembly finds:

Â Â Â Â Â  (1) That the provision of public assistance to children dependent by reasons of unemployment of parents would help keep families together and reduce hardship in times of high unemployment;

Â Â Â Â Â  (2) That the lack of public assistance to two-parent unemployed families does not produce significant financial savings for the State of Oregon since family break-up increases the number of single-parent families receiving public assistance;

Â Â Â Â Â  (3) That children in two-parent unemployed families have needs as urgent as those of children in single-parent unemployed families;

Â Â Â Â Â  (4) That the provision of public assistance to two-parent unemployed families would provide access to medical care for these families, health being one of the prerequisites to seeking and maintaining employment;

Â Â Â Â Â  (5) That because federal law now requires recent employment and active work search to be eligible for federal funds for public assistance to two-parent unemployed families, the availability of federal funds helps those families who are trying hardest to help themselves be self-supporting; and

Â Â Â Â Â  (6) That additional funds need to be made available in the temporary assistance for needy families program to effectuate this policy. [Formerly 418.180]

Â Â Â Â Â  412.170 [Amended by 1955 c.444 Â§3; repealed by 1961 c.633 Â§14]

Â Â Â Â Â  412.180 [Repealed by 1953 c.550 Â§12]

Â Â Â Â Â  412.510 [Amended by 1959 c.409 Â§1; 1969 c.69 Â§4; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.520 [Amended by 1959 c.409 Â§2; 1965 c.556 Â§20; 1969 c.69 Â§5; 1969 c.468 Â§3; 1973 c.651 Â§5; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.530 [Amended by 1963 c.71 Â§1; 1965 c.42 Â§1; 1971 c.779 Â§35; 1973 c.651 Â§6; 2005 c.22 Â§281; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.540 [Amended by 1959 c.409 Â§3; 1965 c.93 Â§1; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.550 [Amended by 1959 c.409 Â§4; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  412.560 [Amended by 1959 c.409 Â§5; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.570 [Amended by 1955 c.364 Â§6; 1969 c.68 Â§6; 1971 c.779 Â§36; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.580 [Amended by 1969 c.597 Â§248; 1971 c.734 Â§43; 2001 c.900 Â§99; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.590 [Amended by 1953 c.500 Â§12; 1959 c.409 Â§6; 1971 c.779 Â§37; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.600 [Amended by 1971 c.335 Â§1; 1975 c.386 Â§2; 1985 c.522 Â§2; 1993 c.249 Â§3; 1995 c.664 Â§92; 2001 c.900 Â§221; 2005 c.22 Â§282; 2005 c.381 Â§12; renumbered 411.708 in 2005]

Â Â Â Â Â  412.610 [Amended by 1999 c.745 Â§5; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.620 [Repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.625 [1967 c.217 Â§5; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.630 [Amended by 1957 c.56 Â§2; repealed by 2005 c.381 Â§30]

Â Â Â Â Â  412.700 [1989 c.922 Â§Â§1,2,3,4; 1991 c.412 Â§1; renumbered 410.730 in 2005]

Â Â Â Â Â  412.710 [1989 c.922 Â§5; 1991 c.412 Â§2; 2003 c.14 Â§183; renumbered 410.732 in 2005]

Â Â Â Â Â  412.990 [Repealed by 1953 c.500 Â§12]

Â Â Â Â Â  412.991 Criminal penalties. A person who violates ORS 412.074 or 412.099 (1) commits a Class A misdemeanor. [Formerly subsection (1) of 418.990]

_______________



Chapter 413

Chapter 413 - (Former Provisions)

Old-Age Assistance

OLD-AGE ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

413.005 [Formerly 413.010; 1965 c.556 §21; 1973 c.651 §7; 2003 c.14 §184; repealed by 2005 c.381 §30]

413.009 [Formerly 413.020; 1965 c.556 §22; 1967 c.204 §2; 1969 c.468 §4; 1973 c.651 §8; repealed by 2005 c.381 §30]

413.010 [Amended by 1961 c.620 §9; renumbered 413.005]

413.015 [Formerly 413.030; repealed by 1969 c.69 §8]

413.019 [Formerly 413.040; 1967 c.116 §2; repealed by 2005 c.381 §30]

413.020 [Renumbered 413.009]

413.025 [Formerly 413.150; 1969 c.69 §6; repealed by 1981 c.784 §38]

413.029 [Formerly 413.190; repealed by 2005 c.381 §30]

413.030 [Amended by 1961 c.620 §10; renumbered 413.015]

413.035 [Formerly 413.211; repealed by 1973 c.651 §11]

413.039 [1961 c.620 §23; 1963 c.609 §4; 1965 c.556 §23; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.040 [Amended by 1961 c.620 §11; renumbered 413.019]

413.045 [1961 c.620 §22; 1963 c.609 §5; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.047 [1963 c.609 §2; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.049 [1961 c.620 §11b; repealed by 1963 c.609 §6]

413.050 [Amended by 1961 c.620 §12; renumbered 413.068]

413.052 [1963 c.609 §3; 1965 c.556 §24; repealed by 1965 c.556 §28; and 1969 c.203 §13]

413.055 [1961 c.620 §25; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.059 [1961 c.620 §§27,28; repealed by 1965 c.556 §28 and 1969 c.203 §13]

413.060 [Repealed by 1961 c.171 §4]

413.061 [1963 c.609 §9(4); repealed by 1969 c.203 §13]

413.063 [1963 c.609 §9(1), (2), (3); repealed by 1969 c.203 §13]

413.065 [1961 c.620 §29; repealed by 1963 c.609 §6]

413.066 [1963 c.609 §8; repealed by 1969 c.203 §13]

413.068 [Formerly 413.050; 1969 c.203 §3; 1971 c.779 §38; repealed by 2005 c.381 §30]

413.070 [Amended by 1961 c.620 §13; 1969 c.203 §4; 1971 c.779 §39; 2003 c.14 §185; repealed by 2005 c.381 §30]

413.080 [Repealed by 1969 c.597 §281]

413.090 [Amended by 1955 c.364 §7; 1961 c.620 §14; 1969 c.68 §7; 1971 c.779 §40; repealed by 2005 c.381 §30]

413.100 [Amended by 1971 c.734 §44; 1971 c.779 §41; repealed by 2005 c.381 §30]

413.110 [Amended by 1955 c.381 §1; 1971 c.779 §42; repealed by 2005 c.381 §30]

413.120 [Amended by 1955 c.381 §2; 1961 c.620 §15; 1965 c.43 §1; 1973 c.651 §9; 2005 c.22 §283; repealed by 2005 c.381 §30]

413.130 [Amended by 1961 c.620 §16; 1969 c.203 §6; repealed by 2005 c.381 §30]

413.140 [Amended by 1961 c.620 §17; 1969 c.203 §7; 2003 c.14 §186; repealed by 2005 c.381 §30]

413.150 [Renumbered 413.025]

413.160 [Amended by 1957 c.56 §3; 1971 c.779 §43; repealed by 2005 c.381 §30]

413.165 [1965 c.556 §26; 1971 c.779 §44; 1973 c.823 §130; 2001 c.900 §99a; repealed by 2005 c.381 §30]

413.170 [Amended by 1961 c.620 §18; 1969 c.203 §8; repealed by 2001 c.900 §261]

413.180 [Amended by 1961 c.620 §19; 1969 c.203 §9; 1971 c.779 §45; repealed by 2001 c.900 §261]

413.190 [Renumbered 413.029]

413.200 [Amended by 1955 c.444 §4; 1961 c.620 §20; subsection (2) enacted as 1961 c.620 §7; 1969 c.203 §10; 1971 c.455 §1; 1975 c.386 §3; 1985 c.522 §3; 1993 c.249 §4; 1995 c.664 §93; repealed by 2005 c.381 §30]

413.210 [Repealed by 1953 c.500 §12]

413.211 [1957 c.705 §2; renumbered 413.035]

413.220 [Repealed by 2005 c.381 §30]

413.230 [Amended by 1961 c.620 §31; 1991 c.67 §106; repealed by 2005 c.381 §30]

413.240 [1961 c.620 §30; 1969 c.203 §11; 2003 c.14 §187; repealed by 2005 c.381 §30]

413.990 [Repealed by 1953 c.500 §12]

_______________



Chapter 414

Chapter 414 Â Medical Assistance

2007 EDITION

MEDICAL ASSISTANCE

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

OREGON
HEALTH PLAN

414.018Â Â Â Â  Goals; findings

414.019Â Â Â Â  Laws comprising Oregon Health Plan

414.021Â Â Â Â  Duties of administrator; staff; advisory committees; grants; meetings

414.022Â Â Â Â  Provision of mental health services; goals; criteria; reports

414.023Â Â Â Â  Chemical dependency services; goal

414.024Â Â Â Â  Guidelines for selecting areas for initial operation of programs

414.025Â Â Â Â  Definitions

MISCELLANEOUS PROVISIONS

414.031Â Â Â Â  Oregon Health Policy Commission to review changes proposed by Department of Human Services for medical assistance program and other health care programs

414.032Â Â Â Â  Medical assistance to categorically needy and medically needy

414.033Â Â Â Â  Expenditures for medical assistance authorized

414.034Â Â Â Â  Acceptance of federal billing, reimbursement and reporting forms

414.036Â Â Â Â  Policy on persons without access to health services

PROCEDURE TO OBTAIN MEDICAL ASSISTANCE

414.038Â Â Â Â  Medically needy program; determination of income

414.039Â Â Â Â  Medically needy program; rules

414.042Â Â Â Â  Determination of need for and amount of medical assistance; rules

414.047Â Â Â Â  Application for medical assistance

414.049Â Â Â Â  Documentation required for person applying for medical assistance under ORS 414.705 to 414.750

414.051Â Â Â Â  Authorization and payment for dental services

414.055Â Â Â Â  Hearing on eligibility

414.057Â Â Â Â  Notice of change in circumstances

MEDICAL ASSISTANCE

414.065Â Â Â Â  Determination of health services covered; standards; cost sharing; payments by department as payment in full; rules

414.073Â Â Â Â  Information on all licensed healing arts to be made available

414.075Â Â Â Â  Payment of deductibles imposed under federal law

414.085Â Â Â Â  Cooperative agreements authorized

414.095Â Â Â Â  Exemptions applicable to payments

414.105Â Â Â Â  Recovery of medical assistance; estate claims; transfer of assets; rules

414.106Â Â Â Â  Possible limitation on recovery of certain medical assistance; federal law

414.107Â Â Â Â  Entitlement to mental health care and chemical dependency services

414.109Â Â Â Â
Oregon
Health Plan Fund

INSURANCE AND SERVICE CONTRACTS

414.115Â Â Â Â  Medical assistance by insurance or service contracts; rules

414.125Â Â Â Â  Rates on insurance or service contracts; requirements for insurer or contractor

414.135Â Â Â Â  Contracts relating to direct providers of care and services

414.145Â Â Â Â  Implementation of ORS 414.115, 414.125 or 414.135

STATE AND LOCAL PUBLIC HEALTH PARTNERSHIP

414.150Â Â Â Â  Purpose of ORS 414.150 to 414.153

414.151Â Â Â Â  Enrollment of poverty level medical assistance program clients; agreements with local governments

414.152Â Â Â Â  Duties of state agencies

414.153Â Â Â Â  Authorization for payment for certain services

ADVISORY COMMITTEES

414.211Â Â Â Â  Medicaid Advisory Committee

414.221Â Â Â Â  Duties of committee

414.225Â Â Â Â  Department to consult with committee

414.227Â Â Â Â  Application of public meetings law to advisory committees

PRESCRIPTION DRUGS

(
Oregon
Prescription Drug Program)

414.312Â Â Â Â
Oregon
Prescription Drug Program

414.314Â Â Â Â  Application and participation in Oregon Prescription Drug Program; prescription drug charges; fees

414.316Â Â Â Â  Preferred drug list for Oregon Prescription Drug Program

414.318Â Â Â Â  Prescription Drug Purchasing Fund

414.320Â Â Â Â  Rules

(Prescription Drug Coverage by Medical Assistance)

414.325Â Â Â Â  Prescription drugs; use of legend or generic drugs; prior authorization; rules

414.327Â Â Â Â  Electronically transmitted prescriptions; federal waiver; rules

414.329Â Â Â Â  Prescription drug benefits for certain persons who are eligible for Medicare Part D prescription drug coverage; rules

(Practitioner-Managed Prescription Drug Plan)

414.330Â Â Â Â  Legislative findings on prescription drugs

414.332Â Â Â Â  Policy for Practitioner-Managed Prescription Drug Plan

414.334Â Â Â Â  Practitioner-Managed Prescription Drug Plan for
Oregon
Health Plan

414.336Â Â Â Â  Limitation on rules regarding Practitioner-Managed Prescription Drug Plan

(Patient Prescription Drug Assistance Program)

414.338Â Â Â Â  Patient Prescription Drug Assistance Program;
College
of
Pharmacy
at
Oregon
State
University
to operate program

(Senior Prescription Drug Assistance Program)

414.340Â Â Â Â  Definitions for ORS 414.340, 414.342 and 414.348

414.342Â Â Â Â  Senior Prescription Drug Assistance Program; application and enrollment; enrollment fee; critical access pharmacies; rules

414.344Â Â Â Â  Contracts to provide services under Senior Prescription Drug Assistance Program

414.346Â Â Â Â  Rules

414.348Â Â Â Â  Senior Prescription Drug Assistance Fund

DRUG USE REVIEW BOARD

414.350Â Â Â Â  Definitions for ORS 414.350 to 414.415

414.355Â Â Â Â  Drug Use Review Board created; duties; members; term; qualifications

414.360Â Â Â Â  Duties of board regarding retrospective and prospective drug use review programs; rules

414.365Â Â Â Â  Educational and informational duties of board; procedures to insure confidentiality

414.370Â Â Â Â  Authorized intervention procedures

414.375Â Â Â Â  Standards for prospective drug use review program

414.380Â Â Â Â  Standards for retrospective drug use review program

414.385Â Â Â Â  Compliance with Omnibus Budget Reconciliation Act of 1990

414.390Â Â Â Â  Unauthorized disclosure of information prohibited; staff access to information

414.395Â Â Â Â  When executive session authorized; public testimony

414.400Â Â Â Â  Board subject to public record laws; chairperson; expenses; quorum; advisory committees

414.410Â Â Â Â  Staff

414.415Â Â Â Â  Contents of annual report; public comment

MEDICAL ASSISTANCE FOR CERTAIN INDIVIDUALS

414.420Â Â Â Â  Suspension of medical assistance for pregnant women who are incarcerated

414.422Â Â Â Â  Conditions for coverage for pregnant women who are incarcerated

414.424Â Â Â Â  Suspension of medical assistance of persons with serious mental illness under certain circumstances

414.426Â Â Â Â  Payment of cost of medical care for institutionalized persons

414.428Â Â Â Â  Coverage for American Indian and Alaskan Native beneficiaries

414.500Â Â Â Â  Findings regarding medical assistance for persons with hemophilia

414.510Â Â Â Â  Definitions

414.520Â Â Â Â  Hemophilia services

414.530Â Â Â Â  When payments not made for hemophilia services

414.532Â Â Â Â  Definitions for ORS 414.534 to 414.538

414.534Â Â Â Â  Treatment for breast or cervical cancer; eligibility criteria for medical assistance

414.536Â Â Â Â  Presumptive eligibility for medical assistance for treatment of breast or cervical cancer

414.538Â Â Â Â  Prohibition on coverage limitations; priority to low-income women

414.540Â Â Â Â  Rules

414.550Â Â Â Â  Definitions for ORS 414.550 to 414.565

414.555Â Â Â Â  Findings regarding medical assistance for persons with cystic fibrosis

414.560Â Â Â Â  Cystic fibrosis services

414.565Â Â Â Â  When payments not made for cystic fibrosis services

OREGON
HEALTH CARE COST CONTAINMENT SYSTEM

414.610Â Â Â Â  Legislative intent

414.620Â Â Â Â  System established

414.630Â Â Â Â  Prepaid capitated health care service contracts; when fee for services to be paid

414.640Â Â Â Â  Selection of providers; reimbursement for services not covered; actions as trade practice; actions not insurance; rules

414.660Â Â Â Â  Demonstration projects for medical service contracts

414.670Â Â Â Â  Phasing in eligible clients

SCOPE OF COVERED HEALTH SERVICES

414.705Â Â Â Â  Definitions for ORS 414.705 to 414.750

414.706Â Â Â Â  Legislative approval and funding of health services to certain persons

414.707Â Â Â Â  Level of health services provided to certain persons

414.708Â Â Â Â  Conditions for coverage for certain elderly persons, blind persons or persons who have disabilities

414.709Â Â Â Â  Adjustment of population of eligible persons in event of insufficient resources

414.710Â Â Â Â  Services available to certain eligible persons

414.712Â Â Â Â  Medical assistance for certain eligible persons

414.715Â Â Â Â  Health Services Commission; confirmation; qualifications; terms; expenses; subcommittees

414.720Â Â Â Â  Public hearings; public involvement; biennial reports on health services priorities; funding

414.725Â Â Â Â  Prepaid managed care health services contracts; financial reporting; rules

414.727Â Â Â Â  Reimbursement of rural hospitals by prepaid managed care health services organization

414.728Â Â Â Â  Reimbursement of rural hospitals by Department of Human Services

414.730Â Â Â Â  Subcommittee on Mental Health Care and Chemical Dependency

414.735Â Â Â Â  Adjustment of reimbursement in event of insufficient resources; approval of Legislative Assembly or Emergency Board; notice to providers

414.736Â Â Â Â  Definitions

414.737Â Â Â Â  Mandatory enrollment in prepaid managed care health services organization

414.738Â Â Â Â  Use of physician care organizations

414.739Â Â Â Â  Circumstances under which fully capitated health plan may contract as physician care organization

414.740Â Â Â Â  Contracts with certain prepaid group practice health plan

414.741Â Â Â Â  Determination of benchmarks for setting per capita rates

414.742Â Â Â Â  Payment for mental health drugs

414.743Â Â Â Â  Payment to noncontracting hospital by fully capitated health plan; rules

414.744Â Â Â Â  Pharmacy benefit manager to manage prescription drug benefits

414.745Â Â Â Â  Liability of health care providers and plans

414.747Â Â Â Â  Supplemental rebates from pharmaceutical manufacturers

414.750Â Â Â Â  Authority of Legislative Assembly to authorize services for other persons

414.751Â Â Â Â  Office for
Oregon
Health Policy and Research Advisory Committee

PAYMENT OF MEDICAL EXPENSES OF PERSON IN CUSTODY OF LAW ENFORCEMENT OFFICER

414.805Â Â Â Â  Liability of individual for medical services received while in custody of law enforcement officer

414.807Â Â Â Â  Department to pay for medical services related to law enforcement activity; certification of injury

414.815Â Â Â Â  Law Enforcement Medical Liability Account; limited liability; rules; report

EXPANSION OF
OREGON
HEALTH PLAN

414.825Â Â Â Â  Policy

414.831Â Â Â Â  Family Health Insurance Assistance Program

414.839Â Â Â Â  Subsidies for health insurance coverage

(Temporary provisions relating to Healthy Oregon Act are compiled as notes following ORS 414.839)

Â Â Â Â Â  414.001 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.002 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.003 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.004 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.005 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.006 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.007 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.008 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.009 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.010 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.011 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.012 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.013 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.014 [Repealed by 1953 c.378 Â§2]

Â Â Â Â Â  414.015 [Repealed by 1953 c.30 Â§2]

Â Â Â Â Â  414.016 [Repealed by 1953 c.30 Â§2]

Â Â Â Â Â  414.017 [Repealed by 1953 c.30 Â§2]

OREGON
HEALTH PLAN

Â Â Â Â Â  414.018 Goals; findings. (1) It is the intention of the Legislative Assembly to achieve the goals of universal access to an adequate level of high quality health care at an affordable cost.

Â Â Â Â Â  (2) The Legislative Assembly finds:

Â Â Â Â Â  (a) A significant level of public and private funds is expended each year for the provision of health care to Oregonians;

Â Â Â Â Â  (b) The state has a strong interest in assisting
Oregon
businesses and individuals to obtain reasonably available insurance or other coverage of the costs of necessary basic health care services;

Â Â Â Â Â  (c) The lack of basic health care coverage is detrimental not only to the health of individuals lacking coverage, but also to the public welfare and the stateÂs need to encourage employment growth and economic development, and the lack results in substantial expenditures for emergency and remedial health care for all purchasers of health care including the state; and

Â Â Â Â Â  (d) The use of managed health care systems has significant potential to reduce the growth of health care costs incurred by the people of this state. [1993 c.815 Â§1]

Â Â Â Â Â  Note: 414.018 to 414.024 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.019 Laws comprising
Oregon
Health Plan. As used in ORS 414.018 to 414.024, 414.042, 414.107, 414.710 and 414.720, as of November 4, 1993, ÂOregon Health PlanÂ means chapter 815, Oregon Laws 1993, and the seven pieces of legislation enacted during the 1987, 1989 and 1991 legislative sessions, the goal of which is to ensure that Oregonians have access to health care coverage, including the high-risk pool created by chapter 838, Oregon Laws 1989, the employer-based coverage reforms contained in chapter 591, Oregon Laws 1987, chapter 381, Oregon Laws 1989, and chapter 916, Oregon Laws 1991, the cost containment and technology assessments contained in chapter 470, Oregon Laws 1991, and the prioritization and medical assistance reforms contained in chapter 836, Oregon Laws 1989, and chapter 753, Oregon Laws 1991. [1993 c.815 Â§2; 1999 c.547 Â§4; 2005 c.22 Â§284]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.020 [Repealed by 1953 c.204 Â§9]

Â Â Â Â Â  414.021 Duties of administrator; staff; advisory committees; grants; meetings. (1) The Administrator of the Office for Oregon Health Policy and Research shall be responsible for analyzing and reporting on the implementation of the elements of the Oregon Health Plan that are assigned to various state agencies, including but not limited to the Department of Human Services and the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The administrator shall administer the Health Services Commission, the Medicaid Advisory Committee and the Health Resources Commission and provide administrative support to the Oregon Health Policy Commission. Pursuant to the responsibilities described in this subsection and subsection (1) of this section, the administrator may review and monitor the progress of the various activities that comprise
Oregon
Âs efforts to reform health care through state-funded and employer-based coverage. Except for administration of the Health Services Commission, the Medicaid Advisory Committee and the Health Resources Commission and providing administrative support to the Oregon Health Policy Commission and as specifically authorized in ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the administrator shall not be responsible for the day-to-day operations of the Oregon Health Plan, but shall exercise such oversight responsibilities as are necessary to further the Oregon Health PlanÂs goals.

Â Â Â Â Â  (3) The administrator shall employ such staff or utilize such state agency personnel as are necessary to fulfill the responsibilities and duties of the administrator. In addition, the administrator may contract with third parties for technical and administrative services necessary to carry out Oregon Health Plan activities where contracting promotes economy, avoids duplication of effort and makes best use of available expertise. The administrator may call upon other state agencies to provide available information as necessary to assist the administrator in meeting the responsibilities under ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712. The information shall be supplied as promptly as circumstances permit.

Â Â Â Â Â  (4) The Oregon Health Policy Commission shall serve as the primary advisory committee to the administrator, the Governor and the Legislative Assembly. The administrator also may appoint other technical or advisory committees to assist the Oregon Health Policy Commission in formulating its advice. Individuals appointed to any technical or other advisory committee shall serve without compensation for their services as members, but may be reimbursed for their travel expenses pursuant to ORS 292.495.

Â Â Â Â Â  (5) The administrator may apply for, receive and accept grants, gifts and other payments, including property and services, from any governmental or other public or private entity or person and may make arrangements for the use of these receipts, including the undertaking of special studies and other projects relating to health care costs and access to health care.

Â Â Â Â Â  (6) The directors of the Departments of Human Services and Consumer and Business Services and other state agency personnel responsible for implementing elements of the Oregon Health Plan shall cooperate fully with the administrator in carrying out their responsibilities under the Oregon Health Plan.

Â Â Â Â Â  (7) All health policy advisory committees reporting to the Office for Oregon Health Policy and Research and all advisory task forces on health policy appointed by the administrator shall report directly to the Oregon Health Policy Commission.

Â Â Â Â Â  (8)(a) ORS 192.610 to 192.690 apply to any meeting of any technical or advisory committee or advisory task force with the authority to make decisions for, conduct policy research for or make recommendations to the Office for Oregon Health Policy and Research.

Â Â Â Â Â  (b) Paragraph (a) of this subsection applies only to meetings attended by two or more committee or task force members who are not employed by a public body. [1993 c.815 Â§3; 1995 c.727 Â§19; 1997 c.683 Â§14; 1999 c.547 Â§5; 2003 c.47 Â§1; 2003 c.784 Â§6]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.022 Provision of mental health services; goals; criteria; reports. Mental health services shall be provided by the Department of Human Services, in collaboration with the Health Services Commission, for the purpose of determining how best to serve the range of mental health conditions statewide utilizing a capitated managed care system. The services shall begin as soon as feasible following receipt of the necessary waiver in anticipation that the services are to be available not later than January 1, 1995, and shall cover up to 25 percent of state-funded mental health services until July 1, 1997. After July 1, 1997, the services shall cover all of the state-funded eligible mental health services. The provision of services under this section shall support and be consistent with community mental health and developmental disabilities programs established and operated or contracted for under ORS chapter 430. The goals and criteria are:

Â Â Â Â Â  (1) Test actuarial assumptions used to project costs and utilization rates, and revise estimates of cost for statewide implementation.

Â Â Â Â Â  (2) Compare current medical assistance fee for service with capitated managed care mental health system, using state determined quality assurance standards to evaluate capacity, diagnosis, utilization and treatment:

Â Â Â Â Â  (a) Including components for testing full integration of physical medicine and mental health services and measuring the impact of mental health services on utilization of physical health services.

Â Â Â Â Â  (b) Comparing current medical assistance fee for service with capitated managed care system for utilization and length of stay in private and public hospitals, and in nonhospital residential care facilities.

Â Â Â Â Â  (c) Comparing for specific conditions, treatment configuration, effectiveness and disposition rates.

Â Â Â Â Â  (3) Design the services to assure geographic coverage of urban and rural areas including significant population bases, and areas with and without existing capacity to provide fully capitated managed care services including:

Â Â Â Â Â  (a) Requiring providers to maintain and report information about clients by type and amount of services in a predetermined uniform format for comparison with state established quality assurance standards.

Â Â Â Â Â  (b) Within the geographic areas in which services are provided, requiring providers to serve the full range of mental health populations and conditions.

Â Â Â Â Â  (c) Requiring providers to have the full range of eligible mental health services available including, but not limited to, assessment, case management, outpatient treatment and hospitalization.

Â Â Â Â Â  (4) The department shall report to the Emergency Board and other appropriate interim legislative committees and task forces by October 1, 1996, on the implementation of the services. [1993 c.815 Â§29; 1995 c.806 Â§3; 1995 c.807 Â§4; 1999 c.835 Â§1; 2001 c.900 Â§100]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.023 Chemical dependency services; goal. Chemical dependency services shall begin on January 1, 1995, to operate through June 30, 1996, in the Department of Human Services for the purpose of demonstrating the relationship of alcohol and drug services to the costs of physical medicine. After July 1, 1996, the services shall cover all of the eligible state-funded chemical dependency services. The goal of the services is to reduce the inappropriate use of physical medicine by providing treatment services in an integrated and managed care system. The services shall consist of outpatient services only and may be either statewide or geographically limited depending on the waiver agreement negotiated with the federal government. [1993 c.815 Â§30; 1997 c.249 Â§128]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.024 Guidelines for selecting areas for initial operation of programs. In the selection of any area of the state for the initial operation of the programs authorized by ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the Administrator of the Office for Oregon Health Policy and Research shall take into account the levels and rates of unemployment in different areas of the state, the need to provide basic health care coverage to a population reasonably representative of the portion of the stateÂs population that lacks such coverage and the need for geographic, demographic and economic diversity. [1993 c.815 Â§31; 1997 c.683 Â§15; 1999 c.547 Â§6]

Â Â Â Â Â  Note: See note under 414.018.

Â Â Â Â Â  414.025 Definitions. As used in this chapter, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂCategory of aidÂ means assistance provided by the Oregon Supplemental Income Program, aid granted under ORS 412.001 to 412.069 and 418.647 or federal Supplemental Security Income payments.

Â Â Â Â Â  (2) ÂCategorically needyÂ means, insofar as funds are available for the category, a person who is a resident of this state and who:

Â Â Â Â Â  (a) Is receiving a category of aid.

Â Â Â Â Â  (b) Would be eligible for, but is not receiving a category of aid.

Â Â Â Â Â  (c) Is in a medical facility and, if the person left such facility, would be eligible for a category of aid.

Â Â Â Â Â  (d) Is under the age of 21 years and would be a dependent child as defined in ORS 412.001 except for age and regular attendance in school or in a course of professional or technical training.

Â Â Â Â Â  (e)(A) Is a caretaker relative, as defined in ORS 412.001, who cares for a child who would be a dependent child except for age and regular attendance in school or in a course of professional or technical training; or

Â Â Â Â Â  (B) Is the spouse of the caretaker relative.

Â Â Â Â Â  (f) Is under the age of 21 years, is in a foster family home or licensed child-caring agency or institution under a purchase of care agreement and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (g) Is a spouse of an individual receiving a category of aid and who is living with the recipient of a category of aid, whose needs and income are taken into account in determining the cash needs of the recipient of a category of aid, and who is determined by the Department of Human Services to be essential to the well-being of the recipient of a category of aid.

Â Â Â Â Â  (h) Is a caretaker relative as defined in ORS 412.001 who cares for a dependent child receiving aid granted under ORS 412.001 to 412.069 and 418.647 or is the spouse of the caretaker relative.

Â Â Â Â Â  (i) Is under the age of 21 years, is in a youth care center and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (j) Is under the age of 21 years and is in an intermediate care facility which includes institutions for persons with mental retardation; or is under the age of 22 years and is in a psychiatric hospital.

Â Â Â Â Â  (k) Is under the age of 21 years and is in an independent living situation with all or part of the maintenance cost paid by the Department of Human Services.

Â Â Â Â Â  (L) Is a member of a family that received aid under ORS 412.006 or 412.014 in at least three of the six months immediately preceding the month in which the family became ineligible for aid due to increased hours of or increased income from employment. As long as the member of the family is employed, such families will continue to be eligible for medical assistance for a period of at least six calendar months beginning with the month in which such family became ineligible for assistance due to increased hours of employment or increased earnings.

Â Â Â Â Â  (m) Is an adopted person under 21 years of age for whom a public agency is assuming financial responsibility in whole or in part.

Â Â Â Â Â  (n) Is an individual or is a member of a group who is required by federal law to be included in the stateÂs medical assistance program in order for that program to qualify for federal funds.

Â Â Â Â Â  (o) Is an individual or member of a group who, subject to the rules of the department and within available funds, may optionally be included in the stateÂs medical assistance program under federal law and regulations concerning the availability of federal funds for the expenses of that individual or group.

Â Â Â Â Â  (p) Is a pregnant woman who would be eligible for aid granted under ORS 412.001 to 412.069 and 418.647, whether or not the woman is eligible for cash assistance.

Â Â Â Â Â  (q) Except as otherwise provided in this section and to the extent of available funds, is a pregnant woman or child for whom federal financial participation is available under Title XIX of the federal Social Security Act.

Â Â Â Â Â  (r) Is not otherwise categorically needy and is not eligible for care under Title XVIII of the federal Social Security Act or is not a full-time student in a post-secondary education program as defined by the Department of Human Services by rule, but whose family income is less than the federal poverty level and whose family investments and savings equal less than the investments and savings limit established by the department by rule.

Â Â Â Â Â  (s) Would be eligible for a category of aid but for the receipt of qualified long term care insurance benefits under a policy or certificate issued on or after January 1, 2008. As used in this paragraph, Âqualified long term care insuranceÂ means a policy or certificate of insurance as defined in ORS 743.652 (6).

Â Â Â Â Â  (3) ÂIncomeÂ has the meaning given that term in ORS 411.704.

Â Â Â Â Â  (4) ÂInvestments and savingsÂ means cash, securities as defined in ORS 59.015, negotiable instruments as defined in ORS 73.0104 and such similar investments or savings as the Department of Human Services may establish by rule that are available to the applicant or recipient to contribute toward meeting the needs of the applicant or recipient.

Â Â Â Â Â  (5) ÂMedical assistanceÂ means so much of the following medical and remedial care and services as may be prescribed by the Department of Human Services according to the standards established pursuant to ORS 414.065, including payments made for services provided under an insurance or other contractual arrangement and money paid directly to the recipient for the purchase of medical care:

Â Â Â Â Â  (a) Inpatient hospital services, other than services in an institution for mental diseases;

Â Â Â Â Â  (b) Outpatient hospital services;

Â Â Â Â Â  (c) Other laboratory and X-ray services;

Â Â Â Â Â  (d) Skilled nursing facility services, other than services in an institution for mental diseases;

Â Â Â Â Â  (e) PhysiciansÂ services, whether furnished in the office, the patientÂs home, a hospital, a skilled nursing facility or elsewhere;

Â Â Â Â Â  (f) Medical care, or any other type of remedial care recognized under state law, furnished by licensed practitioners within the scope of their practice as defined by state law;

Â Â Â Â Â  (g) Home health care services;

Â Â Â Â Â  (h) Private duty nursing services;

Â Â Â Â Â  (i) Clinic services;

Â Â Â Â Â  (j) Dental services;

Â Â Â Â Â  (k) Physical therapy and related services;

Â Â Â Â Â  (L) Prescribed drugs, including those dispensed and administered as provided under ORS chapter 689;

Â Â Â Â Â  (m) Dentures and prosthetic devices; and eyeglasses prescribed by a physician skilled in diseases of the eye or by an optometrist, whichever the individual may select;

Â Â Â Â Â  (n) Other diagnostic, screening, preventive and rehabilitative services;

Â Â Â Â Â  (o) Inpatient hospital services, skilled nursing facility services and intermediate care facility services for individuals 65 years of age or over in an institution for mental diseases;

Â Â Â Â Â  (p) Any other medical care, and any other type of remedial care recognized under state law;

Â Â Â Â Â  (q) Periodic screening and diagnosis of individuals under the age of 21 years to ascertain their physical or mental impairments, and such health care, treatment and other measures to correct or ameliorate impairments and chronic conditions discovered thereby;

Â Â Â Â Â  (r) Inpatient hospital services for individuals under 22 years of age in an institution for mental diseases; and

Â Â Â Â Â  (s) Hospice services.

Â Â Â Â Â  (6) ÂMedical assistanceÂ includes any care or services for any individual who is a patient in a medical institution or any care or services for any individual who has attained 65 years of age or is under 22 years of age, and who is a patient in a private or public institution for mental diseases. ÂMedical assistanceÂ includes Âhealth servicesÂ as defined in ORS 414.705. ÂMedical assistanceÂ does not include care or services for an inmate in a nonmedical public institution.

Â Â Â Â Â  (7) ÂMedically needyÂ means a person who is a resident of this state and who is considered eligible under federal law for medically needy assistance.

Â Â Â Â Â  (8) ÂResourcesÂ has the meaning given that term in ORS 411.704. For eligibility purposes, ÂresourcesÂ does not include charitable contributions raised by a community to assist with medical expenses. [1965 c.556 Â§2; 1967 c.502 Â§3; 1969 c.507 Â§1; 1971 c.488 Â§1; 1973 c.651 Â§10; 1974 c.16 Â§1; 1977 c.114 Â§1; 1981 c.825 Â§3; 1983 c.415 Â§3; 1985 c.747 Â§9; 1987 c.872 Â§1; 1989 c.697 Â§2; 1989 c.836 Â§19; 1991 c.66 Â§6; 1995 c.343 Â§42; 1995 c.807 Â§1; 1997 c.581 Â§22; 1999 c.59 Â§107; 1999 c.350 Â§1; 1999 c.515 Â§1; 2003 c.14 Â§188; 2005 c.381 Â§13; 2007 c.70 Â§190; 2007 c.486 Â§11; 2007 c.861 Â§18]

Â Â Â Â Â  Note: The amendments to 414.025 by section 18a, chapter 861,
Oregon
Laws 2007, become operative October 1, 2008. See section 25, chapter 861, Oregon Laws 2007. The text that is operative on and after October 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  414.025. As used in this chapter, unless the context or a specially applicable statutory definition requires otherwise:

Â Â Â Â Â  (1) ÂCategory of aidÂ means assistance provided by the Oregon Supplemental Income Program, aid granted under ORS 412.001 to 412.069 and 418.647 or federal Supplemental Security Income payments.

Â Â Â Â Â  (2) ÂCategorically needyÂ means, insofar as funds are available for the category, a person who is a resident of this state and who:

Â Â Â Â Â  (a) Is receiving a category of aid.

Â Â Â Â Â  (b) Would be eligible for, but is not receiving a category of aid.

Â Â Â Â Â  (c) Is in a medical facility and, if the person left such facility, would be eligible for a category of aid.

Â Â Â Â Â  (d) Is under the age of 21 years and would be a dependent child as defined in ORS 412.001 except for age and regular attendance in school or in a course of professional or technical training.

Â Â Â Â Â  (e)(A) Is a caretaker relative, as defined in ORS 412.001, who cares for a child who would be a dependent child except for age and regular attendance in school or in a course of professional or technical training; or

Â Â Â Â Â  (B) Is the spouse of the caretaker relative.

Â Â Â Â Â  (f) Is under the age of 21 years, is in a foster family home or licensed child-caring agency or institution under a purchase of care agreement and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (g) Is a spouse of an individual receiving a category of aid and who is living with the recipient of a category of aid, whose needs and income are taken into account in determining the cash needs of the recipient of a category of aid, and who is determined by the Department of Human Services to be essential to the well-being of the recipient of a category of aid.

Â Â Â Â Â  (h) Is a caretaker relative as defined in ORS 412.001 who cares for a dependent child receiving aid granted under ORS 412.001 to 412.069 and 418.647 or is the spouse of the caretaker relative.

Â Â Â Â Â  (i) Is under the age of 21 years, is in a youth care center and is one for whom a public agency of this state is assuming financial responsibility, in whole or in part.

Â Â Â Â Â  (j) Is under the age of 21 years and is in an intermediate care facility which includes institutions for persons with mental retardation; or is under the age of 22 years and is in a psychiatric hospital.

Â Â Â Â Â  (k) Is under the age of 21 years and is in an independent living situation with all or part of the maintenance cost paid by the Department of Human Services.

Â Â Â Â Â  (L) Is a member of a family that received aid in the preceding month under ORS 412.006 or 412.014 and became ineligible for aid due to increased hours of or increased income from employment. As long as the member of the family is employed, such families will continue to be eligible for medical assistance for a period of at least six calendar months beginning with the month in which such family became ineligible for assistance due to increased hours of employment or increased earnings.

Â Â Â Â Â  (m) Is an adopted person under 21 years of age for whom a public agency is assuming financial responsibility in whole or in part.

Â Â Â Â Â  (n) Is an individual or is a member of a group who is required by federal law to be included in the stateÂs medical assistance program in order for that program to qualify for federal funds.

Â Â Â Â Â  (o) Is an individual or member of a group who, subject to the rules of the department and within available funds, may optionally be included in the stateÂs medical assistance program under federal law and regulations concerning the availability of federal funds for the expenses of that individual or group.

Â Â Â Â Â  (p) Is a pregnant woman who would be eligible for aid granted under ORS 412.001 to 412.069 and 418.647, whether or not the woman is eligible for cash assistance.

Â Â Â Â Â  (q) Except as otherwise provided in this section and to the extent of available funds, is a pregnant woman or child for whom federal financial participation is available under Title XIX of the federal Social Security Act.

Â Â Â Â Â  (r) Is not otherwise categorically needy and is not eligible for care under Title XVIII of the federal Social Security Act or is not a full-time student in a post-secondary education program as defined by the Department of Human Services by rule, but whose family income is less than the federal poverty level and whose family investments and savings equal less than the investments and savings limit established by the department by rule.

Â Â Â Â Â  (s) Would be eligible for a category of aid but for the receipt of qualified long term care insurance benefits under a policy or certificate issued on or after January 1, 2008. As used in this paragraph, Âqualified long term care insuranceÂ means a policy or certificate of insurance as defined in ORS 743.652 (6).

Â Â Â Â Â  (3) ÂIncomeÂ has the meaning given that term in ORS 411.704.

Â Â Â Â Â  (4) ÂInvestments and savingsÂ means cash, securities as defined in ORS 59.015, negotiable instruments as defined in ORS 73.0104 and such similar investments or savings as the Department of Human Services may establish by rule that are available to the applicant or recipient to contribute toward meeting the needs of the applicant or recipient.

Â Â Â Â Â  (5) ÂMedical assistanceÂ means so much of the following medical and remedial care and services as may be prescribed by the Department of Human Services according to the standards established pursuant to ORS 414.065, including payments made for services provided under an insurance or other contractual arrangement and money paid directly to the recipient for the purchase of medical care:

Â Â Â Â Â  (a) Inpatient hospital services, other than services in an institution for mental diseases;

Â Â Â Â Â  (b) Outpatient hospital services;

Â Â Â Â Â  (c) Other laboratory and X-ray services;

Â Â Â Â Â  (d) Skilled nursing facility services, other than services in an institution for mental diseases;

Â Â Â Â Â  (e) PhysiciansÂ services, whether furnished in the office, the patientÂs home, a hospital, a skilled nursing facility or elsewhere;

Â Â Â Â Â  (f) Medical care, or any other type of remedial care recognized under state law, furnished by licensed practitioners within the scope of their practice as defined by state law;

Â Â Â Â Â  (g) Home health care services;

Â Â Â Â Â  (h) Private duty nursing services;

Â Â Â Â Â  (i) Clinic services;

Â Â Â Â Â  (j) Dental services;

Â Â Â Â Â  (k) Physical therapy and related services;

Â Â Â Â Â  (L) Prescribed drugs, including those dispensed and administered as provided under ORS chapter 689;

Â Â Â Â Â  (m) Dentures and prosthetic devices; and eyeglasses prescribed by a physician skilled in diseases of the eye or by an optometrist, whichever the individual may select;

Â Â Â Â Â  (n) Other diagnostic, screening, preventive and rehabilitative services;

Â Â Â Â Â  (o) Inpatient hospital services, skilled nursing facility services and intermediate care facility services for individuals 65 years of age or over in an institution for mental diseases;

Â Â Â Â Â  (p) Any other medical care, and any other type of remedial care recognized under state law;

Â Â Â Â Â  (q) Periodic screening and diagnosis of individuals under the age of 21 years to ascertain their physical or mental impairments, and such health care, treatment and other measures to correct or ameliorate impairments and chronic conditions discovered thereby;

Â Â Â Â Â  (r) Inpatient hospital services for individuals under 22 years of age in an institution for mental diseases; and

Â Â Â Â Â  (s) Hospice services.

Â Â Â Â Â  (6) ÂMedical assistanceÂ includes any care or services for any individual who is a patient in a medical institution or any care or services for any individual who has attained 65 years of age or is under 22 years of age, and who is a patient in a private or public institution for mental diseases. ÂMedical assistanceÂ includes Âhealth servicesÂ as defined in ORS 414.705. ÂMedical assistanceÂ does not include care or services for an inmate in a nonmedical public institution.

Â Â Â Â Â  (7) ÂMedically needyÂ means a person who is a resident of this state and who is considered eligible under federal law for medically needy assistance.

Â Â Â Â Â  (8) ÂResourcesÂ has the meaning given that term in ORS 411.704. For eligibility purposes, ÂresourcesÂ does not include charitable contributions raised by a community to assist with medical expenses.

Â Â Â Â Â  414.026 [2001 c.980 Â§2; renumbered 414.420 in 2005]

Â Â Â Â Â  414.027 [2001 c.980 Â§3; renumbered 414.422 in 2005]

Â Â Â Â Â  414.028 [Formerly 414.305; renumbered 414.426 in 2005]

Â Â Â Â Â  414.029 [2003 c.76 Â§1; renumbered 414.428 in 2005]

Â Â Â Â Â  414.030 [Repealed by 1953 c.204 Â§9]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  414.031
Oregon
Health Policy Commission to review changes proposed by Department of Human Services for medical assistance program and other health care programs. (1) The Department of Human Services shall submit to the Oregon Health Policy Commission any proposals to amend the State Medicaid Plan, modify Medicaid operational protocols, submit an application for a waiver to the Centers for Medicare and Medicaid Services or adopt or amend any administrative rules for the stateÂs medical assistance program and other health care programs.

Â Â Â Â Â  (2) If the commission has concerns regarding a State Medicaid Plan amendment, a modification in Medicaid operational protocols, an application for a waiver or adoption or amendment of an administrative rule proposed by the department, the department shall consider the concerns expressed by the commission during administrative decision-making. [2003 c.784 Â§9]

Â Â Â Â Â  Note: 414.031 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.032 Medical assistance to categorically needy and medically needy. Within the limits of funds available therefor, medical assistance shall be made available to persons who are categorically needy or medically needy. [1967 c.502 Â§4; 1985 c.747 Â§10]

Â Â Â Â Â  414.033 Expenditures for medical assistance authorized. The Department of Human Services may:

Â Â Â Â Â  (1) Subject to the allotment system provided for in ORS 291.234 to 291.260, expend such sums as are required to be expended in this state to provide medical assistance. Expenditures for medical assistance include, but are not limited to, expenditures for deductions, cost sharing, enrollment fees, premiums or similar charges imposed with respect to hospital insurance benefits or supplementary health insurance benefits, as established by federal law.

Â Â Â Â Â  (2) Enter into agreements with, join with or accept grants from, the federal government for cooperative research and demonstration projects for public welfare purposes, including, but not limited to, any project which determines the cost of providing medical assistance to the medically needy and evaluates service delivery systems. [1991 c.66 Â§5]

Â Â Â Â Â  414.034 Acceptance of federal billing, reimbursement and reporting forms. The Department of Human Services shall accept federal Centers for Medicare and Medicaid Services billing, reimbursement and reporting forms instead of department billing, reimbursement and reporting forms if the federal forms contain substantially the same information as required by the department forms. [2003 c.135 Â§1]

Â Â Â Â Â  Note: 414.034 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.035 [1965 c.556 Â§1; repealed by 1967 c.502 Â§21]

Â Â Â Â Â  414.036 Policy on persons without access to health services. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Hundreds of thousands of Oregonians have no health insurance or other coverage and lack the income and resources needed to obtain health care;

Â Â Â Â Â  (b) The number of persons without access to health services increases dramatically during periods of high unemployment;

Â Â Â Â Â  (c) Without health coverage, persons who lack access to health services may receive treatment, but through costly, inefficient, acute care;

Â Â Â Â Â  (d) The unpaid cost of health services for such persons is shifted to paying patients, driving up the cost of hospitalization and health insurance for all Oregonians; and

Â Â Â Â Â  (e) The stateÂs medical assistance program is increasingly unable to fund the health care needs of low-income citizens.

Â Â Â Â Â  (2) In order to provide access to health services for those in need, to contain rising health services costs through appropriate incentives to providers, payers and consumers, to reduce or eliminate cost shifting and to promote the stability of the health services delivery system and the health and well-being of all Oregonians, it is the policy of the State of Oregon to provide medical assistance to those individuals in need whose family income is below the federal poverty level and who are eligible for services under the programs authorized by this chapter. [1983 c.415 Â§2; 1989 c.836 Â§1; 1991 c.753 Â§1]

Â Â Â Â Â  414.037 [1967 c.502 Â§5; repealed by 1975 c.509 Â§2 (414.038 enacted in lieu of 414.037)]

PROCEDURE TO OBTAIN MEDICAL ASSISTANCE

Â Â Â Â Â  414.038 Medically needy program; determination of income. (1) Payments in behalf of medically needy individuals may be made for a member of a family which has annual income within the following levels:

Â Â Â Â Â  (a) One hundred thirty-three and one-third (133-1/3) percent of the highest money payment which would ordinarily be made under the stateÂs ADC plan to a family of the same size without any income or resources.

Â Â Â Â Â  (b) In the case of a single individual, an amount reasonably related to amounts payable to families consisting of two or more individuals who are without income or resources.

Â Â Â Â Â  (2) In computing a familyÂs or individualÂs income, as provided in subsection (1) of this section, any costs, whether in the form of insurance premiums or otherwise, incurred by the family or individual for medical care or for any other type of remedial care recognized under state law may be excluded, except to the extent that they are reimbursed by a third party. [1975 c.509 Â§Â§3,4 (enacted in lieu of 414.037)]

Â Â Â Â Â  414.039 Medically needy program; rules. (1) The Department of Human Services shall establish by rule a medically needy program providing services to which the categorically eligible are entitled.

Â Â Â Â Â  (2) These services shall be provided to persons who meet categorical eligibility requirements, other than requirements relating to income limitations. Maximum income eligibility for services through the medically needy program shall be set at up to 133-1/3 percent of the payment standard for temporary assistance for needy families eligibility, the percent to be set by the department in consultation with the Legislative Assembly. [1985 c.747 Â§12; 1989 c.31 Â§1; 1991 c.66 Â§7; 1997 c.581 Â§23]

Â Â Â Â Â  414.040 [1953 c.204 Â§2; renumbered 414.810 and then 566.310]

Â Â Â Â Â  414.042 Determination of need for and amount of medical assistance; rules. (1) The need for and the amount of medical assistance to be made available for each eligible group of recipients of medical assistance shall be determined, in accordance with the rules of the Department of Human Services, taking into account:

Â Â Â Â Â  (a) The requirements and needs of the person, the spouse and other dependents;

Â Â Â Â Â  (b) The income, resources and maintenance available to the person but, except as provided in ORS 414.025 (2)(r), resources shall be disregarded for those eligible by reason of having income below the federal poverty level and who are eligible for medical assistance only because of the enactment of chapter 836, Oregon Laws 1989;

Â Â Â Â Â  (c) The responsibility of the spouse and, with respect to a person who is blind or is permanently and totally disabled or is under 21 years of age, the responsibility of the parents; and

Â Â Â Â Â  (d) The report of the Health Services Commission as funded by the Legislative Assembly and such other programs as the Legislative Assembly may authorize. However, medical assistance, including health services, shall not be provided to persons described in ORS 414.025 (2)(r) unless the Legislative Assembly specifically appropriates funds to provide such assistance.

Â Â Â Â Â  (2) Such amounts of income and resources may be disregarded as the department may prescribe by rules, except that the department may not require any needy person over 65 years of age, as a condition of entering or remaining in a hospital, nursing home or other congregate care facility, to sell any real property normally used as such personÂs home. Any rule of the department inconsistent with this section is to that extent invalid. The amounts to be disregarded shall be within the limits required or permitted by federal law, rules or orders applicable thereto.

Â Â Â Â Â  (3) In the determination of the amount of medical assistance available to a medically needy person, all income and resources available to the person in excess of the amounts prescribed in ORS 414.038, within limits prescribed by the department, shall be applied first to costs of needed medical and remedial care and services not available under the medical assistance program and then to the costs of benefits under the medical assistance program. [1967 c.502 Â§6; 1971 c.503 Â§1; 1989 c.836 Â§20; 1991 c.66 Â§8; 1991 c.753 Â§2; 1993 c.815 Â§20; 1995 c.807 Â§2; 1997 c.581 Â§24; 2007 c.861 Â§21]

Â Â Â Â Â  414.045 [1965 c.556 Â§3; repealed by 1967 c.502 Â§21]

Â Â Â Â Â  414.047 Application for medical assistance. (1) Application for any category of aid shall also constitute application for medical assistance.

Â Â Â Â Â  (2) Except as otherwise provided in this section, each person requesting medical assistance shall make application therefor to the Department of Human Services. The department shall determine eligibility for and fix the date on which such assistance may begin, and shall obtain such other information required by the rules of the department.

Â Â Â Â Â  (3) If an applicant is unable to make application for medical assistance, an application may be made by someone acting responsibly for the applicant. [1967 c.502 Â§7; 1969 c.68 Â§8; 1971 c.779 Â§46; 1991 c.66 Â§9; 2003 c.14 Â§189]

Â Â Â Â Â  414.049 Documentation required for person applying for medical assistance under ORS 414.705 to 414.750. For each person applying for health services under ORS 414.705 to 414.750, the Department of Human Services shall fully document:

Â Â Â Â Â  (1) The category of aid as defined in ORS 414.025 that makes the person eligible for medical assistance or the way in which the person qualifies as categorically needy as defined in ORS 414.025;

Â Â Â Â Â  (2) The status of the person as a resident of this state; and

Â Â Â Â Â  (3) The financial income and resources of the person. [2003 c.810 Â§17]

Â Â Â Â Â  Note: 414.049 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.050 [1953 c.204 Â§2; renumbered 414.820 and then 566.320]

Â Â Â Â Â  414.051 Authorization and payment for dental services. The Department of Human Services shall approve or deny prior authorization requests for dental services not later than 30 days after submission thereof by the provider, and shall make payments to providers of prior authorized dental services not later than 30 days after receipt of the invoice of the provider. [1979 c.296 Â§2; 1991 c.66 Â§10]

Â Â Â Â Â  414.055 Hearing on eligibility. Any individual whose claim for medical assistance is denied or is not acted upon with reasonable promptness may petition the Department of Human Services for a fair hearing. The hearing shall be held at a time and place and shall be conducted in accordance with the rules of the department. [1965 c.556 Â§4; 1971 c.734 Â§45; 1971 c.779 Â§47; 1991 c.66 Â§11]

Â Â Â Â Â  414.057 Notice of change in circumstances. Upon the receipt of property or income or upon any other change in circumstances which directly affects the eligibility of the recipient to receive medical assistance or the amount of medical assistance available to the recipient, the recipient shall immediately notify the Department of Human Services of the receipt or possession of such property or income, or other change in circumstances. Failure to give the notice shall entitle the Department of Human Services to recover from the recipient the amount of assistance improperly disbursed by reason thereof. [1967 c.502 Â§8; 1971 c.779 Â§48; 1991 c.66 Â§12]

Â Â Â Â Â  414.060 [1953 c.204 Â§3; renumbered 414.830 and then 566.330]

MEDICAL ASSISTANCE

Â Â Â Â Â  414.065 Determination of health services covered; standards; cost sharing; payments by department as payment in full; rules. (1)(a) With respect to medical and remedial care and services to be provided in medical assistance during any period, and within the limits of funds available therefor, the Department of Human Services shall determine, subject to such revisions as it may make from time to time and with respect to the Âhealth servicesÂ defined in ORS 414.705, subject to legislative funding in response to the report of the Health Services Commission and paragraph (b) of this subsection:

Â Â Â Â Â  (A) The types and extent of medical and remedial care and services to be provided to each eligible group of recipients of medical assistance.

Â Â Â Â Â  (B) Standards to be observed in the provision of medical and remedial care and services.

Â Â Â Â Â  (C) The number of days of medical and remedial care and services toward the cost of which public assistance funds will be expended in the care of any person.

Â Â Â Â Â  (D) Reasonable fees, charges and daily rates to which public assistance funds will be applied toward meeting the costs of providing medical and remedial care and services to an applicant or recipient.

Â Â Â Â Â  (E) Reasonable fees for professional medical and dental services which may be based on usual and customary fees in the locality for similar services.

Â Â Â Â Â  (F) The amount and application of any copayment or other similar cost-sharing payment that the department may require a recipient to pay toward the cost of medical and remedial care or services.

Â Â Â Â Â  (b) Notwithstanding ORS 414.720 (8), the department shall adopt rules establishing timelines for payment of health services under paragraph (a) of this subsection.

Â Â Â Â Â  (2) The types and extent of medical and remedial care and services and the amounts to be paid in meeting the costs thereof, as determined and fixed by the department and within the limits of funds available therefor, shall be the total available for medical assistance and payments for such medical assistance shall be the total amounts from public assistance funds available to providers of medical and remedial care and services in meeting the costs thereof.

Â Â Â Â Â  (3) Except for payments under a cost-sharing plan, payments made by the department for medical assistance shall constitute payment in full for all medical and remedial care and services for which such payments of medical assistance were made.

Â Â Â Â Â  (4) Medical benefits, standards and limits established pursuant to subsection (1)(a)(A), (B) and (C) of this section for the eligible medically needy, except for persons receiving assistance under ORS 411.706, may be less than but may not exceed medical benefits, standards and limits established for the eligible categorically needy, except that, in the case of a research and demonstration project entered into under ORS 411.135, medical benefits, standards and limits for the eligible medically needy may exceed those established for specific eligible groups of the categorically needy. [1965 c.556 Â§5; 1967 c.502 Â§12; 1975 c.509 Â§5; 1981 c.825 Â§4; 1987 c.918 Â§4; 1989 c.836 Â§21; 1991 c.66 Â§13; 1991 c.753 Â§3; 1995 c.271 Â§1; 1995 c.807 Â§3; 1999 c.546 Â§1; 2001 c.875 Â§1; 2005 c.381 Â§14; 2005 c.806 Â§1]

Â Â Â Â Â  414.070 [1953 c.204 Â§4; renumbered 414.840 and then 566.340]

Â Â Â Â Â  414.073 Information on all licensed healing arts to be made available. When giving information concerning medical assistance, the Department of Human Services shall make available to applicants or recipients materials which include at least a listing of all the healing arts licensed in this state. [1971 c.188 Â§2; 1991 c.66 Â§14]

Â Â Â Â Â  414.075 Payment of deductibles imposed under federal law. Medical assistance provided to any individual who is covered by the hospital insurance benefits or supplementary health insurance benefits, or either of them, as established by federal law, may include:

Â Â Â Â Â  (1) The full amount of any deductible imposed with respect to such individual under the hospital insurance benefits; and

Â Â Â Â Â  (2) All or any part of any deductible, cost sharing, or similar charge imposed with respect to such individual under the health insurance benefits. [1965 c.556 Â§Â§8,9; 1967 c.502 Â§13; 1977 c.114 Â§2]

Â Â Â Â Â  414.080 [1953 c.204 Â§5; renumbered 414.850 and then 566.350]

Â Â Â Â Â  414.085 Cooperative agreements authorized. (1) The Department of Human Services may enter into cooperative arrangements with other state agencies and with public or private local agencies:

Â Â Â Â Â  (a) To establish and maintain standards for private or public institutions in which recipients of medical assistance may receive care or services.

Â Â Â Â Â  (b) To obtain maximum utilization of health services and vocational rehabilitation services in the provision of medical assistance.

Â Â Â Â Â  (c) To provide medical assistance in a manner consistent with simplicity of administration and the best interests of the recipients.

Â Â Â Â Â  (d) To arrange for joint planning and for development of alternate methods of care, making maximum utilization of available resources, with respect to recipients with mental diseases or tuberculosis, and to provide an individual plan for each such patient to assure that the institutional care provided is in the best interests of the patient.

Â Â Â Â Â  (e) To obtain satisfactory progress toward attaining a comprehensive mental health program, utilizing community mental health centers, nursing homes and other alternatives to care in a public institution for mental diseases.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall be construed to impose upon or grant to the department responsibility or authority for state programs relating to standards, licensing, vocational rehabilitation, mental health or tuberculosis not otherwise expressly so imposed or granted by law. [1965 c.556 Â§10; 1991 c.66 Â§15]

Â Â Â Â Â  414.090 [1953 c.204 Â§6; renumbered 414.860 and then 566.360]

Â Â Â Â Â  414.095 Exemptions applicable to payments. Neither medical assistance nor amounts payable to vendors out of public assistance funds are transferable or assignable at law or in equity and none of the money paid or payable under the provisions of this chapter is subject to execution, levy, attachment, garnishment or other legal process. [1965 c.556 Â§11; 1967 c.502 Â§14; 2001 c.900 Â§222]

Â Â Â Â Â  414.105 Recovery of medical assistance; estate claims; transfer of assets; rules. (1) The Department of Human Services may recover from any person the amounts of medical assistance incorrectly paid on behalf of such person.

Â Â Â Â Â  (2) Medical assistance pursuant to this chapter paid on behalf of an individual who was 55 years of age or older when the individual received such assistance, or paid on behalf of a person of any age who was a permanently institutionalized inpatient in a nursing facility, intermediate care facility for persons with mental retardation or other medical institution, may be recovered from the estate of the individual or from any recipient of property or other assets held by the individual at the time of death including the estate of the surviving spouse. Claim for such medical assistance correctly paid to the individual may be established against the estate, but there shall be no adjustment or recovery thereof until after the death of the surviving spouse, if any, and only at a time when the individual has no surviving child who is under 21 years of age or who is blind or permanently and totally disabled. Transfers of real or personal property by recipients of such aid without adequate consideration are voidable and may be set aside under ORS 411.620 (2).

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient.

Â Â Â Â Â  (4) In any action or proceeding under this section to recover medical assistance paid, it shall be the legal burden of the person who receives the property or other assets from a Medicaid recipient to establish the extent and value of the Medicaid recipientÂs legal title or interest in the property or assets in accordance with rules established by the department.

Â Â Â Â Â  (5) As used in this section, ÂestateÂ includes all real and personal property and other assets in which the deceased individual had any legal title or interest at the time of death including assets conveyed to a survivor, heir or assign of the deceased individual through joint tenancy, tenancy in common, survivorship, life estate, living trust or other similar arrangement. [1965 c.556 Â§12; 1967 c.502 Â§15; 1969 c.507 Â§2; 1971 c.334 Â§1; 1973 c.334 Â§1; part renumbered 416.280; 1975 c.386 Â§4; 1985 c.522 Â§4; 1991 c.66 Â§16; 1993 c.249 Â§5; 1995 c.642 Â§1; 2001 c.620 Â§5; 2001 c.900 Â§223; 2007 c.70 Â§191]

Â Â Â Â Â  414.106 Possible limitation on recovery of certain medical assistance; federal law. (1) Subject to the requirements of subsection (2) of this section, if 42 U.S.C. 1396p (b)(1)(B) as in effect on January 1, 1995, is repealed without replacement or is declared unconstitutional, the Director of Human Services shall limit the recovery of medical assistance paid pursuant to ORS chapter 414 from the estate of an individual or a recipient of property or other assets held by an individual at the time of death, including a surviving spouse of the individual, to the recovery of medical assistance payments paid on behalf of the individual on or after the date that the individual attained 65 years of age.

Â Â Â Â Â  (2) The director shall limit the recovery of medical assistance as described under subsection (1) of this section only if the director determines, after receiving the written opinion of the Attorney General, that the recovery limitation will not violate any federal law in effect on the operative date of the recovery limitation. The director may condition, limit, modify or terminate any recovery limitation as the director considers necessary to avoid a violation of federal law. [1995 c.642 Â§2; 2001 c.900 Â§224]

Â Â Â Â Â  Note: 414.106 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.107 Entitlement to mental health care and chemical dependency services. Until such time as mental health care and chemical dependency services are integrated into the Health Services Commission priority list and the integrated list is funded by the Legislative Assembly and the necessary federal waivers are obtained, persons eligible for care and treatment under this chapter shall be entitled to such care and services. [1991 c.753 Â§5a; 1993 c.815 Â§15]

Â Â Â Â Â  Note: 414.107 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.109
Oregon
Health Plan Fund. (1) The Oregon Health Plan Fund is established, separate and distinct from the General Fund. Interest earned by the Oregon Health Plan Fund shall be retained by the Oregon Health Plan Fund.

Â Â Â Â Â  (2) Moneys in the Oregon Health Plan Fund are continuously appropriated to the Department of Human Services for the purposes of funding the maintenance and expansion of the number of persons eligible for medical assistance under the Oregon Health Plan and funding the maintenance of the benefits available under the Oregon Health Plan. [2002 s.s.3 c.2 Â§9]

Â Â Â Â Â  Note: 414.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

INSURANCE AND SERVICE CONTRACTS

Â Â Â Â Â  414.115 Medical assistance by insurance or service contracts; rules. (1) In lieu of providing one or more of the medical and remedial care and services available under medical assistance by direct payments to providers thereof and in lieu of providing such medical and remedial care and services made available pursuant to ORS 414.065, the Department of Human Services shall use available medical assistance funds to purchase and pay premiums on policies of insurance, or enter into and pay the expenses on health care service contracts, or medical or hospital service contracts that provide one or more of the medical and remedial care and services available under medical assistance for the benefit of the categorically needy or the medically needy, or both. Notwithstanding other specific provisions, the use of available medical assistance funds to purchase medical or remedial care and services may provide the following insurance or contract options:

Â Â Â Â Â  (a) Differing services or levels of service among groups of eligibles as defined by rules of the department; and

Â Â Â Â Â  (b) Services and reimbursement for these services may vary among contracts and need not be uniform.

Â Â Â Â Â  (2) The policy of insurance or the contract by its terms, or the insurer or contractor by written acknowledgment to the department must guarantee:

Â Â Â Â Â  (a) To provide medical and remedial care and services of the type, within the extent and according to standards prescribed under ORS 414.065;

Â Â Â Â Â  (b) To pay providers of medical and remedial care and services the amount due, based on the number of days of care and the fees, charges and costs established under ORS 414.065, except as to medical or hospital service contracts which employ a method of accounting or payment on other than a fee-for-service basis;

Â Â Â Â Â  (c) To provide medical and remedial care and services under policies of insurance or contracts in compliance with all laws, rules and regulations applicable thereto; and

Â Â Â Â Â  (d) To provide such statistical data, records and reports relating to the provision, administration and costs of providing medical and remedial care and services to the department as may be required by the department for its records, reports and audits. [1967 c.502 Â§9; 1975 c.401 Â§1; 1981 c.825 Â§5; 1991 c.66 Â§17]

Â Â Â Â Â  414.125 Rates on insurance or service contracts; requirements for insurer or contractor. (1) Any payment of available medical assistance funds for policies of insurance or service contracts shall be according to such uniform area-wide rates as the Department of Human Services shall have established and which it may revise from time to time as may be necessary or practical, except that, in the case of a research and demonstration project entered into under ORS 411.135 special rates may be established.

Â Â Â Â Â  (2) No premium or other periodic charge on any policy of insurance, health care service contract, or medical or hospital service contract shall be paid from available medical assistance funds unless the insurer or contractor issuing such policy or contract is by law authorized to transact business as an insurance company, health care service contractor or hospital association in this state. [1967 c.502 Â§10; 1975 c.509 Â§6; 1991 c.66 Â§18]

Â Â Â Â Â  414.135 Contracts relating to direct providers of care and services. The Department of Human Services may enter into nonexclusive contracts under which funds available for medical assistance may be administered and disbursed by the contractor to direct providers of medical and remedial care and services available under medical assistance in consideration of services rendered and supplies furnished by them in accordance with the provisions of this chapter. Payment shall be made according to the rules of the department pursuant to the number of days and the fees, charges and costs established under ORS 414.065. The contractor must guarantee the department by written acknowledgment:

Â Â Â Â Â  (1) To make all payments under this chapter promptly but not later than 30 days after receipt of the proper evidence establishing the validity of the providerÂs claim.

Â Â Â Â Â  (2) To provide such data, records and reports to the department as may be required by the department. [1967 c.502 Â§11; 1991 c.66 Â§19]

Â Â Â Â Â  414.145 Implementation of ORS 414.115, 414.125 or 414.135. (1) The provisions of ORS 414.115, 414.125 or 414.135 shall be implemented whenever it appears to the Department of Human Services that such implementation will provide comparable benefits at equal or less cost than provision thereof by direct payments by the department to the providers of medical assistance, but in no case greater than the legislatively approved budgeted cost per eligible recipient at the time of contracting.

Â Â Â Â Â  (2) When determining comparable benefits at equal or less cost as provided in subsection (1) of this section, the department must take into consideration the recipientsÂ need for reasonable access to preventive and remedial care, and the contractorÂs ability to assure continuous quality delivery of both routine and emergency services. [1967 c.502 Â§11a; 1975 c.401 Â§3; 1983 c.590 Â§9; 1985 c.747 Â§12a; 1991 c.66 Â§20]

STATE AND LOCAL PUBLIC HEALTH PARTNERSHIP

Â Â Â Â Â  414.150 Purpose of ORS 414.150 to 414.153. It is the purpose of ORS 414.150 to 414.153 to take advantage of opportunities to:

Â Â Â Â Â  (1) Enhance the state and local public health partnership;

Â Â Â Â Â  (2) Improve the access to care and health status of women and children; and

Â Â Â Â Â  (3) Strengthen public health programs and services at the county health department level. [1991 c.337 Â§1]

Â Â Â Â Â  Note: 414.150 to 414.153 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.151 Enrollment of poverty level medical assistance program clients; agreements with local governments. The Department of Human Services shall endeavor to develop agreements with local governments to facilitate the enrollment of poverty level medical assistance program clients. Subject to the availability of funds therefor, the agreement shall be structured to allow flexibility by the state and local governments and may allow any of the following options for enrolling clients in poverty level medical assistance programs:

Â Â Â Â Â  (1) Initial processing shall be done at the county health department by employees of the county, with eligibility determination completed at the local office of the Department of Human Services;

Â Â Â Â Â  (2) Initial processing and eligibility determination shall be done at the county health department by employees of the local health department; or

Â Â Â Â Â  (3) Application forms shall be made available at the county health department with initial processing and eligibility determination shall be done at the local office of the Department of Human Services. [1991 c.337 Â§2; 1993 c.18 Â§100; 2001 c.900 Â§101]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.152 Duties of state agencies. To capitalize on the successful public health programs provided by county health departments and the sizable investment by state and local governments in the public health system, state agencies shall encourage agreements that allow county health departments and other publicly supported programs to continue to be the providers of those prevention and health promotion services now available, plus other maternal and child health services such as prenatal outreach and care, child health services and family planning services to women and children who become eligible for poverty level medical assistance program benefits pursuant to ORS 414.153. [1991 c.337 Â§3]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.153 Authorization for payment for certain services. In order to make advantageous use of the system of public health services available through county health departments and other publicly supported programs and to insure access to public health services through contract under ORS chapter 414, the state shall:

Â Â Â Â Â  (1) Unless cause can be shown why such an agreement is not feasible, require and approve agreements between prepaid health plans and publicly funded providers for authorization of payment for point of contact services in the following categories:

Â Â Â Â Â  (a) Immunizations;

Â Â Â Â Â  (b) Sexually transmitted diseases; and

Â Â Â Â Â  (c) Other communicable diseases;

Â Â Â Â Â  (2) Allow enrollees in prepaid health plans to receive from fee-for-service providers:

Â Â Â Â Â  (a) Family planning services;

Â Â Â Â Â  (b) Human immunodeficiency virus and acquired immune deficiency syndrome prevention services; and

Â Â Â Â Â  (c) Maternity case management if the Department of Human Services determines that a prepaid plan cannot adequately provide the services;

Â Â Â Â Â  (3) Encourage and approve agreements between prepaid health plans and publicly funded providers for authorization of and payment for services in the following categories:

Â Â Â Â Â  (a) Maternity case management;

Â Â Â Â Â  (b) Well-child care;

Â Â Â Â Â  (c) Prenatal care;

Â Â Â Â Â  (d) School-based clinics;

Â Â Â Â Â  (e) Health services for children provided through schools and Head Start programs; and

Â Â Â Â Â  (f) Screening services to provide early detection of health care problems among low income women and children, migrant workers and other special population groups; and

Â Â Â Â Â  (4) Recognize the social value of partnerships between county health departments and other publicly supported programs and other health providers, and take appropriate measures to involve publicly supported health care and service programs in the development and implementation of managed health care programs in their areas of responsibility. [1991 c.337 Â§4; 1993 c.592 Â§1]

Â Â Â Â Â  Note: See note under 414.150.

Â Â Â Â Â  414.205 [1967 c.502 Â§18; 1981 c.825 Â§1; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.210 [1957 c.692 Â§1; repealed by 1963 c.631 Â§2]

ADVISORY COMMITTEES

Â Â Â Â Â  414.211 Medicaid Advisory Committee. (1) There is established a Medicaid Advisory Committee consisting of not more than 15 members appointed by the Governor.

Â Â Â Â Â  (2) The committee shall be composed of:

Â Â Â Â Â  (a) A physician licensed under ORS chapter 677;

Â Â Â Â Â  (b) Two members of health care consumer groups that include Medicaid recipients;

Â Â Â Â Â  (c) Two Medicaid recipients, one of whom shall be a person with a disability;

Â Â Â Â Â  (d) The Director of Human Services or designee;

Â Â Â Â Â  (e) Health care providers;

Â Â Â Â Â  (f) Persons associated with health care organizations, including but not limited to managed care plans under contract to the Medicaid program; and

Â Â Â Â Â  (g) Members of the general public.

Â Â Â Â Â  (3) In making appointments, the Governor shall consult with appropriate professional and other interested organizations. All members appointed to the committee shall be familiar with the medical needs of low income persons.

Â Â Â Â Â  (4) The term of office for each member shall be two years, but each member shall serve at the pleasure of the Governor.

Â Â Â Â Â  (5) Members of the committee shall receive no compensation for their services but, subject to any applicable state law, shall be allowed actual and necessary travel expenses incurred in the performance of their duties from the Public Welfare Account. [1995 c.727 Â§43; 2007 c.70 Â§192]

Â Â Â Â Â  Note: 414.211 and 414.221 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.215 [1967 c.502 Â§19; 1991 c.66 Â§21; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.220 [1957 c.692 Â§2; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.221 Duties of committee. The Medicaid Advisory Committee shall advise the Administrator of the Office for Oregon Health Policy and Research and the Director of Human Services on:

Â Â Â Â Â  (1) Medical care, including mental health and alcohol and drug treatment and remedial care to be provided under ORS chapter 414; and

Â Â Â Â Â  (2) The operation and administration of programs provided under ORS chapter 414. [1995 c.727 Â§44; 2003 c.784 Â§7; 2007 c.697 Â§16]

Â Â Â Â Â  Note: See note under 414.211.

Â Â Â Â Â  414.225 Department to consult with committee. The Department of Human Services shall consult with the Medicaid Advisory Committee concerning the determinations required under ORS 414.065. [1967 c.502 Â§20; 1991 c.66 Â§22; 1995 c.727 Â§46; 2003 c.784 Â§8]

Â Â Â Â Â  414.227 Application of public meetings law to advisory committees. (1) ORS 192.610 to 192.690 apply to any meeting of an advisory committee with the authority to make decisions for, conduct policy research for or make recommendations to the Department of Human Services on administration or policy related to the medical assistance program operated under this chapter.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to advisory committee meetings attended by two or more advisory committee members who are not employed by a public body. [2001 c.353 Â§2]

Â Â Â Â Â  414.230 [1957 c.692 Â§5; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.240 [1957 c.692 Â§3; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.250 [1957 c.692 Â§4; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.260 [1957 c.692 Â§6; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.270 [1957 c.692 Â§7(1); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.280 [1957 c.692 Â§7(2); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.290 [1957 c.692 Â§7(3); repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.300 [1957 c.692 Â§8; repealed by 1963 c.631 Â§2]

Â Â Â Â Â  414.305 [1969 c.507 Â§3; 1971 c.33 Â§1; 1977 c.384 Â§5; 1991 c.66 Â§23; 2001 c.900 Â§102; renumbered 414.028 in 2001]

Â Â Â Â Â  414.310 [1957 c.692 Â§9; 1961 c.130 Â§2; repealed by 1963 c.631 Â§2]

PRESCRIPTION DRUGS

(
Oregon
Prescription Drug Program)

Â Â Â Â Â  414.312
Oregon
Prescription Drug Program. (1) As used in ORS 414.312 to 414.318:

Â Â Â Â Â  (a) ÂPharmacy benefit managerÂ means an entity that, in addition to being a prescription drug claims processor, negotiates and executes contracts with pharmacies, manages preferred drug lists, negotiates rebates with prescription drug manufacturers and serves as an intermediary between the Oregon Prescription Drug Program, prescription drug manufacturers and pharmacies.

Â Â Â Â Â  (b) ÂPrescription drug claims processorÂ means an entity that processes and pays prescription drug claims, adjudicates pharmacy claims, transmits prescription drug prices and claims data between pharmacies and the Oregon Prescription Drug Program and processes related payments to pharmacies.

Â Â Â Â Â  (c) ÂProgram priceÂ means the reimbursement rates and prescription drug prices established by the administrator of the Oregon Prescription Drug Program.

Â Â Â Â Â  (2) The Oregon Prescription Drug Program is established in the Department of Human Services. The purpose of the program is to:

Â Â Â Â Â  (a) Purchase prescription drugs or reimburse pharmacies for prescription drugs in order to receive discounted prices and rebates;

Â Â Â Â Â  (b) Make prescription drugs available at the lowest possible cost to participants in the program; and

Â Â Â Â Â  (c) Maintain a list of prescription drugs recommended as the most effective prescription drugs available at the best possible prices.

Â Â Â Â Â  (3) The Director of Human Services shall appoint an administrator of the Oregon Prescription Drug Program. The administrator shall:

Â Â Â Â Â  (a) Negotiate price discounts and rebates on prescription drugs with prescription drug manufacturers;

Â Â Â Â Â  (b) Purchase prescription drugs on behalf of individuals and entities that participate in the program;

Â Â Â Â Â  (c) Contract with a prescription drug claims processor to adjudicate pharmacy claims and transmit program prices to pharmacies;

Â Â Â Â Â  (d) Determine program prices and reimburse pharmacies for prescription drugs;

Â Â Â Â Â  (e) Adopt and implement a preferred drug list for the program;

Â Â Â Â Â  (f) Develop a system for allocating and distributing the operational costs of the program and any rebates obtained to participants of the program; and

Â Â Â Â Â  (g) Cooperate with other states or regional consortia in the bulk purchase of prescription drugs.

Â Â Â Â Â  (4) The following individuals or entities may participate in the program:

Â Â Â Â Â  (a) Public EmployeesÂ Benefit Board;

Â Â Â Â Â  (b) Local governments as defined in ORS 174.116 and special government bodies as defined in ORS 174.117 that directly or indirectly purchase prescription drugs;

Â Â Â Â Â  (c) Enrollees in the Senior Prescription Drug Assistance Program created under ORS 414.342;

Â Â Â Â Â  (d) Oregon Health and
Science
University
established under ORS 353.020;

Â Â Â Â Â  (e) State agencies that directly or indirectly purchase prescription drugs, including agencies that dispense prescription drugs directly to persons in state-operated facilities;

Â Â Â Â Â  (f) Residents of this state who lack or are underinsured for prescription drug coverage;

Â Â Â Â Â  (g) Private entities; and

Â Â Â Â Â  (h) Labor organizations.

Â Â Â Â Â  (5) The state agency that receives federal Medicaid funds and is responsible for implementing the stateÂs medical assistance program may not participate in the program.

Â Â Â Â Â  (6) The administrator may establish different reimbursement rates or prescription drug prices for pharmacies in rural areas to maintain statewide access to the program.

Â Â Â Â Â  (7) The administrator shall establish the terms and conditions for a pharmacy to enroll in the program. A licensed pharmacy that is willing to accept the terms and conditions established by the administrator may apply to enroll in the program.

Â Â Â Â Â  (8) Except as provided in subsection (9) of this section, the administrator may not:

Â Â Â Â Â  (a) Contract with a pharmacy benefit manager;

Â Â Â Â Â  (b) Establish a state-managed wholesale or retail drug distribution or dispensing system; or

Â Â Â Â Â  (c) Require pharmacies to maintain or allocate separate inventories for prescription drugs dispensed through the program.

Â Â Â Â Â  (9) The administrator shall contract with one or more entities to provide the functions of a prescription drug claims processor. The administrator may also contract with a pharmacy benefit manager to negotiate with prescription drug manufacturers on behalf of the administrator.

Â Â Â Â Â  (10) Notwithstanding subsection (4)(f) of this section, individuals who are eligible for Medicare Part D prescription drug coverage may participate in the program. [2003 c.714 Â§1; 2007 c.2 Â§1; 2007 c.67 Â§1; 2007 c.697 Â§17]

Â Â Â Â Â  Note: 414.312 to 414.320 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.314 Application and participation in
Oregon
Prescription Drug Program; prescription drug charges; fees. (1) An individual or entity described in ORS 414.312 (4) may apply to participate in the Oregon Prescription Drug Program. Participants shall apply on an application provided by the Department of Human Services. The department may charge participants a nominal fee to participate in the program. The department shall issue a prescription drug identification card to participants of the program.

Â Â Â Â Â  (2) The department shall provide a mechanism to calculate and transmit the program prices for prescription drugs to a pharmacy. The pharmacy shall charge the participant the program price for a prescription drug.

Â Â Â Â Â  (3) A pharmacy may charge the participant the professional dispensing fee set by the department.

Â Â Â Â Â  (4) Prescription drug identification cards issued under this section must contain the information necessary for proper claims adjudication or transmission of price data. [2003 c.714 Â§2; 2007 c.67 Â§2; 2007 c.697 Â§18]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.316 Preferred drug list for
Oregon
Prescription Drug Program. The Office for Oregon Health Policy and Research shall develop and recommend to the Department of Human Services a preferred drug list that identifies preferred choices of prescription drugs within therapeutic classes for particular diseases and conditions, including generic alternatives, for use in the Oregon Prescription Drug Program. The office shall conduct public hearings and use evidence-based evaluations on the effectiveness of similar prescription drugs to develop the preferred drug list. [2003 c.714 Â§3; 2007 c.697 Â§19]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.318 Prescription Drug Purchasing Fund. The Prescription Drug Purchasing Fund is established separate and distinct from the General Fund. The Prescription Drug Purchasing Fund shall consist of moneys appropriated to the fund by the Legislative Assembly and moneys received by the Department of Human Services for the purposes established in this section in the form of gifts, grants, bequests, endowments or donations. The moneys in the Prescription Drug Purchasing Fund are continuously appropriated to the department and shall be used to purchase prescription drugs, reimburse pharmacies for prescription drugs and reimburse the department for the costs of administering the Oregon Prescription Drug Program, including contracted services costs, computer costs, professional dispensing fees paid to retail pharmacies and other reasonable program costs. Interest earned on the fund shall be credited to the fund. [2003 c.714 Â§4; 2007 c.697 Â§20]

Â Â Â Â Â  Note: See note under 414.312.

Â Â Â Â Â  414.320 Rules. The Department of Human Services shall adopt rules to implement and administer ORS 414.312 to 414.318. The rules shall include but are not limited to establishing procedures for:

Â Â Â Â Â  (1) Issuing prescription drug identification cards to individuals and entities that participate in the Oregon Prescription Drug Program; and

Â Â Â Â Â  (2) Enrolling pharmacies in the program. [2003 c.714 Â§5; 2007 c.697 Â§21]

Â Â Â Â Â  Note: See note under 414.312.

(Prescription Drug Coverage by Medical Assistance)

Â Â Â Â Â  414.325 Prescription drugs; use of legend or generic drugs; prior authorization; rules. (1) As used in this section, Âlegend drugÂ means any drug requiring a prescription by a practitioner, as defined in ORS 689.005.

Â Â Â Â Â  (2) A licensed practitioner may prescribe such drugs under this chapter as the practitioner in the exercise of professional judgment considers appropriate for the diagnosis or treatment of the patient in the practitionerÂs care and within the scope of practice. Prescriptions shall be dispensed in the generic form pursuant to ORS 689.515 and pursuant to rules of the Department of Human Services unless the practitioner prescribes otherwise and an exception is granted by the department.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the department shall place no limit on the type of legend drug that may be prescribed by a practitioner, but the department shall pay only for drugs in the generic form unless an exception has been granted by the department.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, an exception must be applied for and granted before the department is required to pay for minor tranquilizers and amphetamines and amphetamine derivatives, as defined by rule of the department.

Â Â Â Â Â  (5)(a) Notwithstanding subsections (1) to (4) of this section and except as provided in paragraph (b) of this subsection, the department is authorized to:

Â Â Â Â Â  (A) Withhold payment for a legend drug when federal financial participation is not available; and

Â Â Â Â Â  (B) Require prior authorization of payment for drugs that the department has determined should be limited to those conditions generally recognized as appropriate by the medical profession.

Â Â Â Â Â  (b) The department may not require prior authorization for therapeutic classes of nonsedating antihistamines and nasal inhalers, as defined by rule by the department, when prescribed by an allergist for treatment of any of the following conditions, as described by the Health Services Commission on the funded portion of its prioritized list of services:

Â Â Â Â Â  (A) Asthma;

Â Â Â Â Â  (B) Sinusitis;

Â Â Â Â Â  (C) Rhinitis; or

Â Â Â Â Â  (D) Allergies.

Â Â Â Â Â  (6)(a) The department shall pay a rural health clinic for a legend drug prescribed and dispensed under this chapter by a licensed practitioner at the rural health clinic for an urgent medical condition if:

Â Â Â Â Â  (A) There is not a pharmacy within 15 miles of the clinic;

Â Â Â Â Â  (B) The prescription is dispensed for a patient outside of the normal business hours of any pharmacy within 15 miles of the clinic; or

Â Â Â Â Â  (C) No pharmacy within 15 miles of the clinic dispenses legend drugs under this chapter.

Â Â Â Â Â  (b) As used in this subsection, Âurgent medical conditionÂ means a medical condition that arises suddenly, is not life-threatening and requires prompt treatment to avoid the development of more serious medical problems.

Â Â Â Â Â  (7) Notwithstanding ORS 414.334, the department may conduct prospective drug utilization review prior to payment for drugs for a patient whose prescription drug use exceeded 15 drugs in the preceding six-month period.

Â Â Â Â Â  (8) Notwithstanding subsection (3) of this section, the department may pay a pharmacy for a particular brand name drug rather than the generic version of the drug after notifying the pharmacy that the cost of the particular brand name drug, after receiving discounted prices and rebates, is equal to or less than the cost of the generic version of the drug. [1977 c.818 Â§Â§2,3; 1979 c.777 Â§45; 1979 c.785 Â§3; 1983 c.608 Â§2; 1999 c.529 Â§1; 2001 c.897 Â§Â§5,6; 2003 c.14 Â§Â§190,191; 2003 c.91 Â§Â§1,2; 2003 c.810 Â§Â§20,21; 2005 c.692 Â§Â§8,9]

Â Â Â Â Â  414.327 Electronically transmitted prescriptions; federal waiver; rules. (1) The Department of Human Services shall seek a waiver from the federal Centers for Medicare and Medicaid Services to allow the department to communicate prescription drug orders by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules permitting the department to communicate prescription drug orders by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist. [2001 c.623 Â§8; 2003 c.14 Â§192]

Â Â Â Â Â  Note: 414.327 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.329 Prescription drug benefits for certain persons who are eligible for Medicare Part D prescription drug coverage; rules. (1) Notwithstanding ORS 414.705 to 414.750, the Department of Human Services shall adopt rules modifying the prescription drug benefits for persons who are eligible for Medicare Part D prescription drug coverage and who receive prescription drug benefits under the state medical assistance program or Title XIX of the Social Security Act. The rules shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of the Part D classes of drugs for which federal financial participation is not available and that are not covered classes of drugs;

Â Â Â Â Â  (b) Identification of the Part D classes of drugs for which federal financial participation is not available and that are covered classes of drugs;

Â Â Â Â Â  (c) Identification of the classes of drugs not covered under Medicare Part D prescription drug coverage for which federal financial participation is available and that are covered classes of drugs; and

Â Â Â Â Â  (d) Cost-sharing obligations related to the provision of Part D classes of drugs for which federal financial participation is not available.

Â Â Â Â Â  (2) As used in this section, Âcovered classes of drugsÂ means classes of prescription drugs provided to persons eligible for prescription drug coverage under the state medical assistance program or Title XIX of the Social Security Act. [2005 c.754 Â§1]

Â Â Â Â Â  Note: 414.329 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Practitioner-Managed Prescription Drug Plan)

Â Â Â Â Â  414.330 Legislative findings on prescription drugs. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The cost of prescription drugs in the Oregon Health Plan is growing and will soon be unsustainable;

Â Â Â Â Â  (2) The benefit of prescription drugs when appropriately used decreases the need for other expensive treatments and improves the health of Oregonians; and

Â Â Â Â Â  (3) Providing the most effective drugs in the most cost-effective manner will benefit both patients and taxpayers. [2001 c.897 Â§1]

Â Â Â Â Â  Note: 414.330 to 414.334 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.332 Policy for Practitioner-Managed Prescription Drug Plan. It is the policy of the State of
Oregon
that a Practitioner-Managed Prescription Drug Plan will ensure that:

Â Â Â Â Â  (1) Oregonians have access to the most effective prescription drugs appropriate for their clinical conditions;

Â Â Â Â Â  (2) Decisions concerning the clinical effectiveness of prescription drugs are made by licensed health practitioners, are informed by the latest peer-reviewed research and consider the health condition of a patient or characteristics of a patient, including the patientÂs gender, race or ethnicity; and

Â Â Â Â Â  (3) The cost of prescription drugs in the Oregon Health Plan is managed through market competition among pharmaceutical manufacturers by publicly considering, first, the effectiveness of a given drug and, second, its relative cost. [2001 c.897 Â§2]

Â Â Â Â Â  Note: See note under 414.330.

Â Â Â Â Â  414.334 Practitioner-Managed Prescription Drug Plan for
Oregon
Health Plan. (1) The Department of Human Services shall adopt a Practitioner-Managed Prescription Drug Plan for the Oregon Health Plan. The purpose of the plan is to ensure that enrollees of the Oregon Health Plan receive the most effective prescription drug available at the best possible price.

Â Â Â Â Â  (2) Before adopting the plan, the department shall conduct public meetings and consult with the Health Resources Commission.

Â Â Â Â Â  (3) The department shall consult with representatives of the regulatory boards and associations representing practitioners who are prescribers under the Oregon Health Plan and ensure that practitioners receive educational materials and have access to training on the Practitioner-Managed Prescription Drug Plan.

Â Â Â Â Â  (4) Notwithstanding the Practitioner-Managed Prescription Drug Plan adopted by the department, a practitioner may prescribe any drug that the practitioner indicates is medically necessary for an enrollee as being the most effective available.

Â Â Â Â Â  (5) An enrollee may appeal to the department a decision of a practitioner or the department to not provide a prescription drug requested by the enrollee.

Â Â Â Â Â  (6) This section does not limit the decision of a practitioner as to the scope and duration of treatment of chronic conditions, including but not limited to arthritis, diabetes and asthma. [2001 c.897 Â§3]

Â Â Â Â Â  Note: See note under 414.330.

Â Â Â Â Â  414.336 Limitation on rules regarding Practitioner-Managed Prescription Drug Plan. The Department of Human Services may not adopt or amend any rule that requires a prescribing practitioner to contact the department to request an exception for a medically appropriate or medically necessary drug that is not listed on the Practitioner-Managed Prescription Drug Plan drug list for that class of drugs adopted under ORS 414.334, unless otherwise authorized by enabling legislation setting forth the requirement for prior authorization. [2003 c.810 Â§22]

Â Â Â Â Â  Note: 414.336 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Patient Prescription Drug Assistance Program)

Â Â Â Â Â  414.338 Patient Prescription Drug Assistance Program;
College
of
Pharmacy
at
Oregon
State
University
to operate program. (1) The Patient Prescription Drug Assistance Program is established. The purpose of the program is to match low-income Oregonians who lack prescription drug benefit coverage with prescription drug assistance programs offered by pharmaceutical companies.

Â Â Â Â Â  (2) The program shall:

Â Â Â Â Â  (a) Provide information on:

Â Â Â Â Â  (A) Eligibility requirements and coverage provided by publicly funded prescription drug benefit programs administered by the Department of Human Services; and

Â Â Â Â Â  (B) The process for applying to receive publicly funded prescription drug benefits;

Â Â Â Â Â  (b) Assist a patient in applying to pharmaceutical companies for free or discounted prescription drug medications if the patient is not eligible for any publicly funded prescription drug benefit program;

Â Â Â Â Â  (c) Provide information, in an organized and easily understood manner, to patients, physicians, pharmacists and pharmacies regarding patient qualifications for prescription drug assistance programs;

Â Â Â Â Â  (d) Increase awareness of the various prescription drug assistance programs offered by pharmaceutical companies; and

Â Â Â Â Â  (e) Establish a toll-free hotline and Internet website to increase public awareness of the Patient Prescription Drug Assistance Program and to provide public access to the information and services provided through the program.

Â Â Â Â Â  (3)(a) The
College
of
Pharmacy
at
Oregon
State
University
shall operate the Patient Prescription Drug Assistance Program until June 30, 2003, and may operate the program thereafter unless the Department of Human Services enters into a contract described in paragraph (b) of this subsection.

Â Â Â Â Â  (b) For periods on or after July 1, 2003, the Department of Human Services may contract with any pharmacy provider to operate the Patient Prescription Drug Assistance Program. [2001 c.869 Â§1]

Â Â Â Â Â  Note: 414.338 to 414.348 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Senior Prescription Drug Assistance Program)

Â Â Â Â Â  414.340 Definitions for ORS 414.340, 414.342 and 414.348. As used in this section and ORS 414.342 and 414.348:

Â Â Â Â Â  (1) ÂEligible personÂ means a resident of this state who:

Â Â Â Â Â  (a) Is 65 years of age or older;

Â Â Â Â Â  (b) Has a gross annual income that does not exceed the lesser of the maximum amount established by the Department of Human Services by rule or 185 percent of the federal poverty guidelines;

Â Â Â Â Â  (c) Has not been covered under any public or private prescription drug benefit program for the previous six months; and

Â Â Â Â Â  (d) Has less than $2,000 in resources.

Â Â Â Â Â  (2) ÂEnrolleeÂ means a person who has been found to be eligible for the Senior Prescription Drug Assistance Program, who has paid an enrollment fee of up to $50 and who has a Senior Prescription Drug Assistance Program enrollment card issued by the Department of Human Services.

Â Â Â Â Â  (3) ÂFederal poverty guidelinesÂ means the most recent poverty guidelines as published annually in the Federal Register by the United States Department of Health and Human Services.

Â Â Â Â Â  (4) ÂIncomeÂ has the meaning given that term in ORS 411.704.

Â Â Â Â Â  (5) ÂResourcesÂ includes but is not limited to cash, checking and savings accounts, certificates of deposit, money market funds, stocks and bonds. ÂResourcesÂ does not include the primary residence or car of an eligible person.

Â Â Â Â Â  (6) ÂSenior Prescription Drug Assistance Program priceÂ means the price of a prescription drug paid by an enrollee that is equal to or less than the Medicaid price. [2001 c.869 Â§3; 2005 c.381 Â§15]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.342 Senior Prescription Drug Assistance Program; application and enrollment; enrollment fee; critical access pharmacies; rules. (1) The Senior Prescription Drug Assistance Program is created in the Department of Human Services. The purpose of the program is to provide financial assistance to eligible persons for the purchase of prescription drugs.

Â Â Â Â Â  (2) A pharmacy shall charge an enrollee the Senior Prescription Drug Assistance Program price for a prescription drug upon presentation of a Senior Prescription Drug Assistance Program enrollment card.

Â Â Â Â Â  (3) A pharmacy may charge the enrollee an amount established by the Department of Human Services to cover the professional dispensing fee, which may not exceed the fee paid by the state Medicaid program.

Â Â Â Â Â  (4) This section does not apply to over-the-counter medications.

Â Â Â Â Â  (5) The department shall provide a mechanism to calculate and transmit the Senior Prescription Drug Assistance Program price to the pharmacy.

Â Â Â Â Â  (6) A person seeking to participate in the Senior Prescription Drug Assistance Program shall apply annually by completing and mailing a one-page application and including payment of an enrollment fee established by the department, not to exceed $50. The department shall issue an enrollment card annually to enrollees of the program. Each individualÂs application shall be considered separately, regardless of the number of persons in the individualÂs household.

Â Â Â Â Â  (7) The maximum prescription drug assistance available annually to an enrollee is $2,000.

Â Â Â Â Â  (8) Subject to funds available, the Department of Human Services may adjust the Senior Prescription Drug Assistance Program price to subsidize up to 50 percent of the Medicaid price of the prescription drug, using a sliding scale based on the income and resources of an enrollee.

Â Â Â Â Â  (9)(a) The department shall adopt rules that:

Â Â Â Â Â  (A) Identify critical access pharmacies; and

Â Â Â Â Â  (B) Provide for additional reimbursement to critical access pharmacies that participate in the Senior Prescription Drug Assistance Program.

Â Â Â Â Â  (b) In addition, a critical access pharmacy may charge an enrollee a fee of not more than $2 per prescription. The $2 charge shall be annually adjusted for inflation using the U.S. City Average Consumer Price Index, as defined in ORS 316.037. [2001 c.869 Â§4]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.344 Contracts to provide services under Senior Prescription Drug Assistance Program. The Department of Human Services may contract with a pharmacy provider or a pharmacy benefits manager to provide services under the Senior Prescription Drug Assistance Program established under ORS 414.342. [2001 c.869 Â§10]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.346 Rules. The Department of Human Services shall adopt rules necessary to implement ORS 414.342. [2001 c.869 Â§8]

Â Â Â Â Â  Note: See note under 414.338.

Â Â Â Â Â  414.348 Senior Prescription Drug Assistance Fund. The Senior Prescription Drug Assistance Fund is established separate and distinct from the General Fund. The Senior Prescription Drug Assistance Fund may receive any appropriations, allocations, federal moneys or gifts designated for the Senior Prescription Drug Assistance Program. The moneys in the Senior Prescription Drug Assistance Fund are continuously appropriated to the Department of Human Services and shall be used to reimburse retail pharmacies for subsidized prices provided to enrollees and to reimburse the department for the costs of administering the program, including contracted services costs, computer costs, professional fees paid to retail pharmacies and other reasonable program costs. Interest earned on the fund accrues to the fund. [2001 c.869 Â§6; 2005 c.22 Â§285]

Â Â Â Â Â  Note: See note under 414.338.

DRUG USE REVIEW BOARD

Â Â Â Â Â  414.350 Definitions for ORS 414.350 to 414.415. As used in ORS 414.350 to 414.415:

Â Â Â Â Â  (1) ÂAppropriate and medically necessary useÂ means drug prescribing, drug dispensing and patient medication usage in conformity with the criteria and standards developed under ORS 414.350 to 414.415.

Â Â Â Â Â  (2) ÂBoardÂ means the Drug Use Review Board created under ORS 414.355.

Â Â Â Â Â  (3) ÂCompendiaÂ means those resources widely accepted by the medical profession in the efficacious use of drugs, including the following sources:

Â Â Â Â Â  (a) The American Hospital Formulary Services drug information.

Â Â Â Â Â  (b) The United States Pharmacopeia drug information.

Â Â Â Â Â  (c) The American Medical Association drug evaluations.

Â Â Â Â Â  (d) The peer-reviewed medical literature.

Â Â Â Â Â  (e) Drug therapy information provided by manufacturers of drug products consistent with the federal Food and Drug Administration requirements.

Â Â Â Â Â  (4) ÂCounselingÂ means the effective communication of information by a pharmacist, as defined by rules of the State Board of Pharmacy.

Â Â Â Â Â  (5) ÂCriteriaÂ means the predetermined and explicitly accepted elements based on the compendia that are used to measure drug use on an ongoing basis to determine if the use is appropriate, medically necessary and not likely to result in adverse medical outcomes.

Â Â Â Â Â  (6) ÂDrug-disease contraindicationÂ means the potential for, or the occurrence of, an undesirable alteration of the therapeutic effect of a given prescription because of the presence, in the patient for whom it is prescribed, of a disease condition or the potential for, or the occurrence of, a clinically significant adverse effect of the drug on the patientÂs disease condition.

Â Â Â Â Â  (7) ÂDrug-drug interactionÂ means the pharmacological or clinical response to the administration of at least two drugs different from that response anticipated from the known effects of the two drugs when given alone, which may manifest clinically as antagonism, synergism or idiosyncrasy. Such interactions have the potential to have an adverse effect on the individual or lead to a clinically significant adverse reaction, or both, that:

Â Â Â Â Â  (a) Is characteristic of one or any of the drugs present; or

Â Â Â Â Â  (b) Leads to interference with the absorption, distribution, metabolizing, excretion or therapeutic efficacy of one or any of the drugs.

Â Â Â Â Â  (8) ÂDrug use reviewÂ means the programs designed to measure and assess on a retrospective and a prospective basis, through an evaluation of claims data, the proper utilization, quantity, appropriateness as therapy and medical necessity of prescribed medication in the medical assistance program.

Â Â Â Â Â  (9) ÂInterventionÂ means an action taken by the Department of Human Services with a prescriber or pharmacist to inform about or to influence prescribing or dispensing practices or utilization of drugs.

Â Â Â Â Â  (10) ÂOverutilizationÂ means the use of a drug in quantities or for durations that put the recipient at risk of an adverse medical result.

Â Â Â Â Â  (11) ÂPharmacistÂ means an individual who is licensed as a pharmacist under ORS chapter 689.

Â Â Â Â Â  (12) ÂPrescriberÂ means any person authorized by law to prescribe drugs.

Â Â Â Â Â  (13) ÂProspective programÂ means the prospective drug use review program described in ORS 414.375.

Â Â Â Â Â  (14) ÂRetrospective programÂ means the retrospective drug use review program described in ORS 414.380.

Â Â Â Â Â  (15) ÂStandardsÂ means the acceptable prescribing and dispensing methods determined by the compendia, in accordance with local standards of medical practice for health care providers.

Â Â Â Â Â  (16) ÂTherapeutic appropriatenessÂ means drug prescribing based on scientifically based and clinically relevant drug therapy that is consistent with the criteria and standards developed under ORS 414.350 to 414.415.

Â Â Â Â Â  (17) ÂTherapeutic duplicationÂ means the prescribing and dispensing of two or more drugs from the same therapeutic class such that the combined daily dose puts the recipient at risk of an adverse medical result or incurs additional program costs without additional therapeutic benefits.

Â Â Â Â Â  (18) ÂUnderutilizationÂ means that a drug is used by a recipient in insufficient quantity to achieve a desired therapeutic goal. [1993 c.578 Â§1]

Â Â Â Â Â  Note: 414.350 to 414.415 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.355 Drug Use Review Board created; duties; members; term; qualifications. (1) There is created a 12-member Drug Use Review Board responsible for advising the Department of Human Services on the implementation of the retrospective and prospective drug utilization review programs.

Â Â Â Â Â  (2) The members of the board shall be appointed by the Director of Human Services and shall serve a term of two years. An individual appointed to the board may be reappointed upon completion of the individualÂs term. The membership of the board shall be composed of the following:

Â Â Â Â Â  (a) Four persons licensed as physicians and actively engaged in the practice of medicine or osteopathic medicine in Oregon, who may be from among persons recommended by the Oregon Medical Association, the Osteopathic Physicians and Surgeons of Oregon or other organization representing physicians;

Â Â Â Â Â  (b) One person licensed as a physician in
Oregon
who is actively engaged in academic medicine;

Â Â Â Â Â  (c) Three persons licensed and actively practicing pharmacy in Oregon who may be from among persons recommended by the Oregon State Pharmacists Association, the National Association of Chain Drug Stores, the Oregon Society of Hospital Pharmacists, the Oregon Society of Consultant Pharmacists or other organizations representing pharmacists whether affiliated or unaffiliated with any association;

Â Â Â Â Â  (d) One person licensed as a pharmacist in
Oregon
who is actively engaged in academic pharmacy;

Â Â Â Â Â  (e) Two persons who shall represent persons receiving medical assistance; and

Â Â Â Â Â  (f) One person licensed and actively practicing dentistry in Oregon who may be from among persons recommended by the Oregon Dental Association or other organizations representing dentists.

Â Â Â Â Â  (3) Board members must have expertise in one or more of the following:

Â Â Â Â Â  (a) Clinically appropriate prescribing of outpatient drugs covered by the medical assistance program.

Â Â Â Â Â  (b) Clinically appropriate dispensing and monitoring of outpatient drugs covered by the medical assistance program.

Â Â Â Â Â  (c) Drug use review, evaluation and intervention.

Â Â Â Â Â  (d) Medical quality assurance.

Â Â Â Â Â  (4) The director shall fill a vacancy on the board by appointing a new member to serve the remainder of the unexpired term based upon qualifications described in subsections (2) and (3) of this section.

Â Â Â Â Â  (5) A board member may be removed only by a vote of eight members of the board and the removal must be approved by the director. The director may remove a member, without board action, if a member fails to attend two consecutive meetings unless such member is prevented from attending by serious illness of the member or in the memberÂs family. [1993 c.578 Â§2]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.360 Duties of board regarding retrospective and prospective drug use review programs; rules. (1) The Drug Use Review Board shall advise the Department of Human Services on:

Â Â Â Â Â  (a) Adoption of rules to implement ORS 414.350 to 414.415 in accordance with the provisions of ORS 183.710 to 183.725, 183.745 and 183.750 and ORS chapter 183.

Â Â Â Â Â  (b) Implementation of the medical assistance program retrospective and prospective programs as described in ORS 414.350 to 414.415, including the type of software programs to be used by the pharmacist for prospective drug use review and the provisions of the contractual agreement between the state and any entity involved in the retrospective drug use review program.

Â Â Â Â Â  (c) Development of and application of the criteria and standards to be used in retrospective and prospective drug utilization review in a manner that insures that such criteria and standards are based on the compendia, relevant guidelines obtained from professional groups through consensus-driven processes, the experience of practitioners with expertise in drug therapy, data and experience obtained from drug utilization review program operations. The board shall have an open professional consensus process for establishing and revising criteria and standards. Criteria and standards shall be available to the public. In developing recommendations for criteria and standards, the board shall establish an explicit ongoing process for soliciting and considering input from interested parties. The board shall make timely revisions to the criteria and standards based upon this input in addition to revisions based upon scheduled review of the criteria and standards. Further, the drug utilization review standards shall reflect the local practices of prescribers in order to monitor:

Â Â Â Â Â  (A) Therapeutic appropriateness.

Â Â Â Â Â  (B) Overutilization or underutilization.

Â Â Â Â Â  (C) Therapeutic duplication.

Â Â Â Â Â  (D) Drug-disease contraindications.

Â Â Â Â Â  (E) Drug-drug interactions.

Â Â Â Â Â  (F) Incorrect drug dosage or drug treatment duration.

Â Â Â Â Â  (G) Clinical abuse or misuse.

Â Â Â Â Â  (H) Drug allergies.

Â Â Â Â Â  (d) Development, selection and application of and assessment for interventions for medical assistance program prescribers, dispensers and patients that are educational and not punitive in nature.

Â Â Â Â Â  (2) In reviewing retrospective and prospective drug use, the board may consider only drugs that have received final approval from the federal Food and Drug Administration. [1993 c.578 Â§6; 2003 c.70 Â§1]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.365 Educational and informational duties of board; procedures to insure confidentiality. In addition to advising the Department of Human Services, the Drug Use Review Board shall do the following subject to the approval of the Director of Human Services:

Â Â Â Â Â  (1) Publish an annual report, as described in ORS 414.415.

Â Â Â Â Â  (2) Publish and disseminate educational information to prescribers and pharmacists regarding the board and the drug use review programs, including information on the following:

Â Â Â Â Â  (a) Identifying and reducing the frequency of patterns of fraud, abuse or inappropriate or medically unnecessary care among prescribers, pharmacists and recipients.

Â Â Â Â Â  (b) Potential or actual severe or adverse reactions to drugs.

Â Â Â Â Â  (c) Therapeutic appropriateness.

Â Â Â Â Â  (d) Overutilization or underutilization.

Â Â Â Â Â  (e) Appropriate use of generic products.

Â Â Â Â Â  (f) Therapeutic duplication.

Â Â Â Â Â  (g) Drug-disease contraindications.

Â Â Â Â Â  (h) Drug-drug interactions.

Â Â Â Â Â  (i) Drug allergy interactions.

Â Â Â Â Â  (j) Clinical abuse and misuse.

Â Â Â Â Â  (3) Adopt and implement procedures designed to insure the confidentiality of any information collected, stored, retrieved, assessed or analyzed by the board, staff of the board or contractors to the drug use review programs that identifies individual prescribers, pharmacists or recipients. [1993 c.578 Â§7]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.370 Authorized intervention procedures. In appropriate instances, interventions developed under ORS 414.360 (1)(d) may include the following:

Â Â Â Â Â  (1) Information disseminated to prescribers and pharmacists to insure that they are aware of the duties and powers of the Drug Use Review Board.

Â Â Â Â Â  (2) Written, oral or electronic reminders of recipient-specific or drug-specific information that are designed to insure recipient, prescriber and pharmacist confidentiality, and suggested changes in the prescribing or dispensing practices designed to improve the quality of care.

Â Â Â Â Â  (3) Face-to-face discussions between experts in drug therapy and the prescriber or pharmacist who has been targeted for educational intervention.

Â Â Â Â Â  (4) Intensified reviews or monitoring of selected prescribers or pharmacists.

Â Â Â Â Â  (5) Educational outreach through the retrospective program focusing on improvement of prescribing and dispensing practices.

Â Â Â Â Â  (6) The timely evaluation of interventions to determine if the interventions have improved the quality of care.

Â Â Â Â Â  (7) The review of case profiles before the conducting of an intervention. [1993 c.578 Â§8; 2003 c.70 Â§2]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.375 Standards for prospective drug use review program. The prospective drug use review program must be based on the guidelines established by the Department of Human Services in consultation with the Drug Use Review Board. The program must provide that prior to the prescription being filled or delivered a review will be conducted by the pharmacist at the point of sale to screen for potential drug therapy problems resulting from the following:

Â Â Â Â Â  (1) Therapeutic duplication.

Â Â Â Â Â  (2) Drug-drug interactions, including serious interactions with nonprescription or over-the-counter drugs.

Â Â Â Â Â  (3) Incorrect dosage and duration of treatment.

Â Â Â Â Â  (4) Drug-allergy interactions.

Â Â Â Â Â  (5) Clinical abuse and misuse.

Â Â Â Â Â  (6) Drug-disease contraindications. [1993 c.578 Â§13]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.380 Standards for retrospective drug use review program. The retrospective drug use review program must:

Â Â Â Â Â  (1) Be based on the guidelines established by the Department of Human Services in consultation with the Drug Use Review Board; and

Â Â Â Â Â  (2) Use the mechanized drug claims processing and information retrieval system to analyze claims data on drug use against explicit predetermined standards that are based on the compendia and other sources to monitor the following:

Â Â Â Â Â  (a) Therapeutic appropriateness.

Â Â Â Â Â  (b) Overutilization or underutilization.

Â Â Â Â Â  (c) Fraud and abuse.

Â Â Â Â Â  (d) Therapeutic duplication.

Â Â Â Â Â  (e) Drug-disease contraindications.

Â Â Â Â Â  (f) Drug-drug interactions.

Â Â Â Â Â  (g) Incorrect drug dosage or duration of drug treatment.

Â Â Â Â Â  (h) Clinical abuse and misuse. [1993 c.578 Â§12]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.385 Compliance with Omnibus Budget Reconciliation Act of 1990. The Drug Use Review Board, retrospective and prospective programs, and related educational programs shall be operated in accordance with the requirements of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508). [1993 c.578 Â§11]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.390 Unauthorized disclosure of information prohibited; staff access to information. (1) Information collected under ORS 414.350 to 414.415 that identifies an individual is confidential and shall not be disclosed by the Drug Use Review Board, the retrospective drug use review program, or the Department of Human Services to any person other than a health care provider appearing on a recipientÂs medication profile.

Â Â Â Â Â  (2) The staff of the board may have access to identifying information for purposes of carrying out intervention activities. The identifying information shall not be released to anyone other than a staff member of the board, retrospective drug use review program, Department of Human Services, or to any health care provider appearing on a recipientÂs medication profile or, for purposes of investigating potential fraud in programs administered by the Department of Human Services, to the Department of Justice.

Â Â Â Â Â  (3) The board may release cumulative, nonidentifying information for the purposes of legitimate research and for educational purposes. [1993 c.578 Â§10]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.395 When executive session authorized; public testimony. (1) Notwithstanding ORS 192.660, the Drug Use Review Board may meet in an executive session for purposes of reviewing the prescribing or dispensing practices of individual physicians or pharmacists or to discuss drug use review data pertaining to individual physicians or pharmacists or to review profiles of individual clients. The meeting is subject to the requirements of ORS 192.650 (2).

Â Â Â Â Â  (2) The board shall provide appropriate opportunity for public testimony at the regularly scheduled board meetings. [1993 c.578 Â§14]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.400 Board subject to public record laws; chairperson; expenses; quorum; advisory committees. (1) The Drug Use Review Board shall operate in accordance with ORS chapter 192. The board shall annually elect a chairperson from the members of the board.

Â Â Â Â Â  (2) Each board member is entitled to reimbursement for actual and necessary travel expenses incurred in connection with the memberÂs duties, pursuant to ORS 292.495.

Â Â Â Â Â  (3) A quorum consists of eight members of the board.

Â Â Â Â Â  (4) The board may establish advisory committees to assist in carrying out the boardÂs duties under ORS 414.350 to 414.415 with approval of the Director of Human Services. [1993 c.578 Â§4; 2001 c.900 Â§103]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.410 Staff. The Department of Human Services shall provide staff to the Drug Use Review Board. [1993 c.578 Â§5]

Â Â Â Â Â  Note: See note under 414.350.

Â Â Â Â Â  414.415 Contents of annual report; public comment. (1) The annual report under ORS 414.365 (1) shall be subject to public comments prior to its submission to the Director of Human Services. Copies of the annual report shall also be submitted to the President of the Senate, the Speaker of the House of Representatives and other persons who request copies of the report.

Â Â Â Â Â  (2) The annual report must include information on the following:

Â Â Â Â Â  (a) An overview of the activities of the Drug Use Review Board and the prospective and retrospective programs;

Â Â Â Â Â  (b) A summary of interventions made, including the number of cases brought before the board, and the number of interventions made;

Â Â Â Â Â  (c) An assessment of the impact of the interventions, criteria and standards used, including an overall assessment of the impact of the educational programs and interventions on prescribing and dispensing patterns;

Â Â Â Â Â  (d) An assessment of the impact of these criteria, standards and educational interventions on quality of care; and

Â Â Â Â Â  (e) An estimate of the cost savings generated as a result of the prospective and retrospective programs, including an overview of the fiscal impact of the programs to other areas of the medical assistance program such as hospitalization or long term care costs. This analysis should include a cost-benefit analysis of both the prospective and retrospective programs and should take into account the administrative costs of the drug utilization review program. [1993 c.578 Â§9]

Â Â Â Â Â  Note: See note under 414.350.

MEDICAL ASSISTANCE FOR CERTAIN INDIVIDUALS

Â Â Â Â Â  414.420 Suspension of medical assistance for pregnant women who are incarcerated. (1) When a woman who is enrolled in the Oregon Health Plan as a pregnant woman becomes an inmate residing in a public institution, the Department of Human Services shall suspend medical assistance under the plan.

Â Â Â Â Â  (2) The department shall continue to determine the eligibility of the pregnant woman as categorically needy as defined in ORS 414.025.

Â Â Â Â Â  (3) Upon notification that a pregnant woman described under subsection (1) of this section is no longer an inmate residing in a public institution, the department shall reinstate medical assistance under the plan if the woman is otherwise eligible for medical assistance. [Formerly 414.026]

Â Â Â Â Â  414.422 Conditions for coverage for pregnant women who are incarcerated. ORS 414.420 does not extend eligibility to an otherwise ineligible individual or extend medical assistance to an individual if matching federal funds are not available to pay for medical assistance. [Formerly 414.027]

Â Â Â Â Â  414.424 Suspension of medical assistance of persons with serious mental illness under certain circumstances. (1) As used in this section:

Â Â Â Â Â  (a) ÂPerson with a serious mental illnessÂ means a person who is diagnosed by a psychiatrist, a licensed clinical psychologist or a certified nonmedical examiner as having dementia, schizophrenia, bipolar disorder, major depression or other affective disorder or psychotic mental disorder other than a disorder caused primarily by substance abuse.

Â Â Â Â Â  (b) ÂPublic institutionÂ means:

Â Â Â Â Â  (A) A state hospital as defined in ORS 162.135;

Â Â Â Â Â  (B) A local correctional facility as defined in ORS 169.005;

Â Â Â Â Â  (C) A Department of Corrections institution as defined in ORS 421.005; or

Â Â Â Â Â  (D) A youth correction facility as defined in ORS 162.135.

Â Â Â Â Â  (2) Except as provided in subsection (6) of this section, the Department of Human Services shall suspend the medical assistance of a person with a serious mental illness when:

Â Â Â Â Â  (a) The person receives medical assistance because of a serious mental illness; and

Â Â Â Â Â  (b) The person becomes an inmate residing in a public institution.

Â Â Â Â Â  (3) The department shall continue to determine the eligibility of the person as categorically needy as defined in ORS 414.025.

Â Â Â Â Â  (4) Upon notification that a person described in subsection (2) of this section is no longer an inmate residing in a public institution, the department shall reinstate the personÂs medical assistance if the person is otherwise eligible for medical assistance.

Â Â Â Â Â  (5) This section does not extend eligibility to an otherwise ineligible person or extend medical assistance to a person if matching federal funds are not available to pay for medical assistance.

Â Â Â Â Â  (6) Subsection (2) of this section does not apply to a person with a serious mental illness residing in a state hospital as defined in ORS 162.135 who is under 22 years of age or who is 65 years of age or older. [2005 c.494 Â§2; 2007 c.70 Â§193]

Â Â Â Â Â  414.426 Payment of cost of medical care for institutionalized persons. The Department of Human Services is hereby authorized to pay the cost of care for patients in institutions operated under ORS 179.321 under the medical assistance program established by ORS chapter 414. [Formerly 414.028]

Â Â Â Â Â  Note: 414.426 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.428 Coverage for American Indian and Alaskan Native beneficiaries. (1) An individual described in ORS 414.025 (2)(r) who is eligible for or receiving medical assistance and who is an American Indian and Alaskan Native beneficiary shall receive the benefit package of health care services described in ORS 414.835 if:

Â Â Â Â Â  (a) The Department of Human Services receives 100 percent federal medical assistance percentage for payments made by the department for the health care services provided as part of the benefit package described in ORS 414.835 that are not included in the benefit package described in ORS 414.834; or

Â Â Â Â Â  (b) The department receives funding from the Indian tribes for which federal financial participation is available.

Â Â Â Â Â  (2) As used in this section, ÂAmerican Indian and Alaskan Native beneficiaryÂ means:

Â Â Â Â Â  (a) A member of a federally recognized Indian tribe, band or group;

Â Â Â Â Â  (b) An Eskimo or Aleut or other Alaskan native enrolled by the United States Secretary of the Interior pursuant to the Alaska Native Claims Settlement Act, 43 U.S.C. 1601; or

Â Â Â Â Â  (c) A person who is considered by the United States Secretary of the Interior to be an Indian for any purpose. [Formerly 414.029; 2007 c.861 Â§22]

Â Â Â Â Â  Note: 414.428 becomes operative the day after the date the Department of Human Services receives approval from the federal Centers for Medicare and Medicaid Services to amend
Oregon
Âs Medicaid waiver. See section 2, chapter 76, Oregon Laws 2003.

Â Â Â Â Â  Note: 414.428 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 414.834 and 414.835 were repealed by section 5, chapter 735, Oregon Laws 2003. The text of 414.428 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 414.428 for the repeal of 414.834 and 414.835 has not been made.

Â Â Â Â Â  414.500 Findings regarding medical assistance for persons with hemophilia. The Legislative Assembly finds that there are citizens of this state who have the disease of hemophilia and that hemophilia is generally excluded from any private medical insurance coverage except in an employment situation under group coverage which is usually ended upon termination of employment. The Legislative Assembly further finds that there is a need for a statewide program for the medical care of persons with hemophilia who are unable to pay for their necessary medical services, wholly or in part. [1975 c.513 Â§1; 1989 c.224 Â§81]

Note: 414.500 to 414.530 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.510 Definitions. (1) ÂEligible individualÂ means a resident of the State of
Oregon
over the age of 20 years.

Â Â Â Â Â  (2) ÂHemophilia servicesÂ means a program for medical care, including the cost of blood transfusions and the use of blood derivatives. [1975 c.513 Â§2]

Note: See note under 414.500.

Â Â Â Â Â  414.520 Hemophilia services. Within the limit of funds expressly appropriated and available for medical assistance to hemophiliacs, hemophilia services under ORS 414.500 to 414.530 shall be made available to eligible persons as recommended by the Medical Advisory Committee of the Oregon Chapter of the National Hemophilia Foundation. [1975 c.513 Â§3]

Note: See note under 414.500.

Â Â Â Â Â  414.530 When payments not made for hemophilia services. Payments under ORS 414.500 to 414.530 shall not be made for any services which are available to the recipient under any other private, state or federal programs or under other contractual or legal entitlements. However, no provision of ORS 414.500 to 414.530 is intended to limit in any way state participation in any federal program for medical care of persons with hemophilia. [1975 c.513 Â§4]

Â Â Â Â Â  Note: See note under 414.500.

Â Â Â Â Â  414.532 Definitions for ORS 414.534 to 414.538. As used in ORS 414.534 to 414.538:

Â Â Â Â Â  (1) ÂMedical assistanceÂ has the meaning given that term in ORS 414.025.

Â Â Â Â Â  (2) ÂProviderÂ has the meaning given that term in ORS 743.801. [2001 c.902 Â§1]

Â Â Â Â Â  Note: 414.532 to 414.540 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.534 Treatment for breast or cervical cancer; eligibility criteria for medical assistance. (1) The Department of Human Services shall provide medical assistance to a woman who:

Â Â Â Â Â  (a) Is screened for breast or cervical cancer through the Oregon Breast and Cervical Cancer Program operated by the department;

Â Â Â Â Â  (b) As a result of a screening in accordance with paragraph (a) of this subsection, is found by a provider to be in need of treatment for breast or cervical cancer;

Â Â Â Â Â  (c) Does not otherwise have creditable coverage, as defined in 42 U.S.C. 300gg(c); and

Â Â Â Â Â  (d) Is 64 years of age or younger.

Â Â Â Â Â  (2) The period of time a woman can receive medical assistance based on the eligibility criteria of subsection (1) of this section:

Â Â Â Â Â  (a) Begins:

Â Â Â Â Â  (A) On the date the department makes a formal determination that the woman is eligible for medical assistance in accordance with subsection (1) of this section; or

Â Â Â Â Â  (B) Up to three months prior to the month in which the woman applied for medical assistance if on the earlier date the woman met the eligibility criteria of subsection (1) of this section.

Â Â Â Â Â  (b) Ends when:

Â Â Â Â Â  (A) The woman is no longer in need of treatment; or

Â Â Â Â Â  (B) The department determines the woman no longer meets the eligibility criteria of subsection (1) of this section. [2001 c.902 Â§2]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.536 Presumptive eligibility for medical assistance for treatment of breast or cervical cancer. (1) The Department of Human Services shall provide medical assistance to a woman whom the department determines is presumptively eligible for medical assistance. As used in this section, a woman is Âpresumptively eligible for medical assistanceÂ if the department determines that the woman likely is eligible for medical assistance under ORS 414.534.

Â Â Â Â Â  (2) The period of time a woman may receive medical assistance based on presumptive eligibility is limited. The period of time:

Â Â Â Â Â  (a) Begins on the date that the department determines the woman likely meets the eligibility criteria under ORS 414.534; and

Â Â Â Â Â  (b) Ends on the earlier of the following dates:

Â Â Â Â Â  (A) If the woman applies for medical assistance following the determination by the department that the woman is presumptively eligible for medical assistance, the date on which a formal determination on eligibility is made by the department in accordance with ORS 414.534; or

Â Â Â Â Â  (B) If the woman does not apply for medical assistance following the determination by the department that the woman is presumptively eligible for medical assistance, the last day of the month following the month in which presumptive eligibility begins. [2001 c.902 Â§3]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.538 Prohibition on coverage limitations; priority to low-income women. (1) The Department of Human Services shall provide medical assistance under ORS 414.534 or 414.536 to a woman who meets general coverage requirements applicable to recipients of medical assistance. The department may not impose income or resource limitations or a prior period of uninsurance on a woman who otherwise qualifies for medical assistance under ORS 414.534 or 414.536.

Â Â Â Â Â  (2) In providing medical assistance under ORS 414.534 or 414.536, the Department of Human Services shall give priority to low-income women. [2001 c.902 Â§4]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.540 Rules. The Department of Human Services shall adopt rules necessary for the implementation and administration of ORS 414.534 to 414.538. [2001 c.902 Â§5]

Â Â Â Â Â  Note: See note under 414.532.

Â Â Â Â Â  414.550 Definitions for ORS 414.550 to 414.565. As used in ORS 414.550 to 414.565:

Â Â Â Â Â  (1) ÂCystic fibrosis servicesÂ means a program for medical care, including the cost of prescribed medications and equipment, respiratory therapy, physical therapy, counseling services that pertain directly to cystic fibrosis related health needs and outpatient services including physiciansÂ fees, X-rays and necessary clinical tests to insure proper ongoing monitoring and maintenance of the patientÂs health.

Â Â Â Â Â  (2) ÂEligible individualÂ means a resident of the State of
Oregon
over 18 years of age. [1985 c.532 Â§2]

Â Â Â Â Â  Note: 414.550 to 414.565 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.555 Findings regarding medical assistance for persons with cystic fibrosis. The Legislative Assembly finds that there are citizens of this state who have the disease of cystic fibrosis and that cystic fibrosis is generally excluded from any private medical insurance coverage except in an employment situation under group coverage which is usually ended upon termination of employment. The Legislative Assembly further finds that there is a need for a statewide program for the medical care of persons with cystic fibrosis who are unable to pay for their necessary medical services, wholly or in part. [1985 c.532 Â§1; 1989 c.224 Â§82]

Â Â Â Â Â  Note: See note under 414.550.

Â Â Â Â Â  414.560 Cystic fibrosis services. (1) Within the limit of funds expressly appropriated and available for medical assistance to individuals who have cystic fibrosis, cystic fibrosis services under ORS 414.550 to 414.565 shall be made available by the Services for Children with Special Health Needs to eligible individuals as recommended by the review committee. The review committee shall consist of the Cystic Fibrosis Center Director, the Oregon Cystic Fibrosis Chapter Medical Advisory Committee and other recognized and knowledgeable community leaders in the area of health care delivery designated to serve on the review committee by the Director of the Services for Children with Special Health Needs.

Â Â Â Â Â  (2) No member of the review committee shall be held criminally or civilly liable for actions pursuant to this section provided the member acts in good faith, on probable cause and without malice. [1985 c.532 Â§3; 1989 c.224 Â§83]

Â Â Â Â Â  Note: See note under 414.550.

Â Â Â Â Â  414.565 When payments not made for cystic fibrosis services. Payments under ORS 414.550 to 414.565 shall not be made for any services which are available to the recipient under any other private, state or federal programs or under other contractual or legal entitlements. However, no provision of ORS 414.550 to 414.565 is intended to limit in any way state participation in any federal program for medical care of persons with cystic fibrosis. [1985 c.532 Â§4]

Â Â Â Â Â  Note: See note under 414.550.

OREGON
HEALTH CARE COST CONTAINMENT SYSTEM

Â Â Â Â Â  414.610 Legislative intent. It is the intent of the Legislative Assembly to develop and implement new strategies for persons eligible to receive medical assistance that promote and change the incentive structure in the delivery and financing of medical care, that encourage cost consciousness on the part of the users and providers while maintaining quality medical care and that strive to make state payments for such medical care sufficient to compensate providers adequately for the reasonable costs of such care in order to minimize inappropriate cost shifts onto other health care payers. [1983 c.590 Â§1; 1985 c.747 Â§8]

Â Â Â Â Â  414.620 System established. There is established the Oregon Health Care Cost Containment System. The system shall consist of state policies and actions that encourage price competition among health care providers, that monitor services and costs of the health care system in
Oregon
, and that maintain the regulatory controls necessary to assure quality and affordable health services to all Oregonians. The system shall also include contracts with providers on a prepaid capitation basis for the provision of at least hospital or physician medical care, or both, to eligible persons as described in ORS 414.025. [1983 c.590 Â§2; 1985 c.747 Â§2]

Â Â Â Â Â  414.630 Prepaid capitated health care service contracts; when fee for services to be paid. (1) The Department of Human Services shall execute prepaid capitated health service contracts for at least hospital or physician medical care, or both, with hospital and medical organizations, health maintenance organizations and any other appropriate public or private persons.

Â Â Â Â Â  (2) For purposes of ORS 279A.025, 279A.140, 414.145 and 414.610 to 414.640, instrumentalities and political subdivisions of the state are authorized to enter into prepaid capitated health service contracts with the Department of Human Services and shall not thereby be considered to be transacting insurance.

Â Â Â Â Â  (3) In the event that there is an insufficient number of qualified bids for prepaid capitated health services contracts for hospital or physician medical care, or both, in some areas of the state, the department may continue a fee for service payment system.

Â Â Â Â Â  (4) Payments to providers may be subject to contract provisions requiring the retention of a specified percentage in an incentive fund or to other contract provisions by which adjustments to the payments are made based on utilization efficiency. [1983 c.590 Â§3; 1991 c.66 Â§24; 2003 c.794 Â§275]

Â Â Â Â Â  414.640 Selection of providers; reimbursement for services not covered; actions as trade practice; actions not insurance; rules. (1) Eligible persons shall select, to the extent practicable as determined by the Department of Human Services, from among available providers participating in the program.

Â Â Â Â Â  (2) The department by rule shall define the circumstances under which it may choose to reimburse for any medical services not covered under the prepaid capitation or costs of related services provided by or under referral from any physician participating in the program in which the eligible person is enrolled.

Â Â Â Â Â  (3) The department shall establish requirements as to the minimum time period that an eligible person is assigned to specific providers in the system.

Â Â Â Â Â  (4) Actions taken by providers, potential providers, contractors and bidders in specific accordance with this chapter in forming consortiums or in otherwise entering into contracts to provide medical care shall be considered to be conducted at the direction of this state, shall be considered to be lawful trade practices and shall not be considered to be the transaction of insurance for purposes of ORS 279A.025, 279A.140, 414.145 and 414.610 to 414.640. [1983 c.590 Â§4; 1991 c.66 Â§25; 2003 c.794 Â§276]

Â Â Â Â Â  414.650 [1983 c.590 Â§7; 1987 c.660 Â§19; 1989 c.513 Â§1; 1991 c.66 Â§26; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  414.660 Demonstration projects for medical service contracts. The Department of Human Services shall pursue demonstration projects for medical service contracts in at least the four standard metropolitan statistical areas in this state and is authorized to seek the necessary federal waivers in order to accomplish such contracts including but not limited to:

Â Â Â Â Â  (1) Limiting the scope of the system to selected geographic areas;

Â Â Â Â Â  (2) Allowing participating health plans to offer benefit enhancements;

Â Â Â Â Â  (3) Limiting the choice of eligible persons to those providers affiliated with a participating health plan;

Â Â Â Â Â  (4) Allowing primary care providers access to data concerning clientsÂ utilization of service from other providers; and

Â Â Â Â Â  (5) Allowing the department the reimbursement flexibility necessary to implement a prospective reimbursement system for hospital care. [1983 c.590 Â§5; 1985 c.747 Â§3; 1991 c.66 Â§27]

Â Â Â Â Â  414.670 Phasing in eligible clients. For the purpose of insuring that a maximum number of eligible persons are served by the Oregon Health Care Cost Containment System through prepaid capitated provider contracts, the Department of Human Services is directed to phase eligible clients into the newly formed systems as rapidly as possible. [1983 c.590 Â§6; 1985 c.747 Â§3a; 1991 c.66 Â§28]

SCOPE OF COVERED HEALTH SERVICES

Â Â Â Â Â  414.705 Definitions for ORS 414.705 to 414.750. (1) As used in ORS 414.705 to 414.750, Âhealth servicesÂ means at least so much of each of the following as are approved and funded by the Legislative Assembly:

Â Â Â Â Â  (a) Services required by federal law to be included in the stateÂs medical assistance program in order for the program to qualify for federal funds;

Â Â Â Â Â  (b) Services provided by a physician as defined in ORS 677.010, a nurse practitioner certified under ORS 678.375 or other licensed practitioner within the scope of the practitionerÂs practice as defined by state law, and ambulance services;

Â Â Â Â Â  (c) Prescription drugs;

Â Â Â Â Â  (d) Laboratory and X-ray services;

Â Â Â Â Â  (e) Medical supplies;

Â Â Â Â Â  (f) Mental health services;

Â Â Â Â Â  (g) Chemical dependency services;

Â Â Â Â Â  (h) Emergency dental services;

Â Â Â Â Â  (i) Nonemergency dental services;

Â Â Â Â Â  (j) Provider services, other than services described in paragraphs (a) to (i), (k), (L) and (m) of this subsection, defined by federal law that may be included in the stateÂs medical assistance program;

Â Â Â Â Â  (k) Emergency hospital services;

Â Â Â Â Â  (L) Outpatient hospital services; and

Â Â Â Â Â  (m) Inpatient hospital services.

Â Â Â Â Â  (2) Health services approved and funded under subsection (1) of this section are subject to the prioritized list of health services required in ORS 414.720. [1989 c.836 Â§2; 1991 c.753 Â§4; 2003 c.735 Â§1; 2003 c.810 Â§7]

Â Â Â Â Â  Note: 414.705 to 414.750 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.706 Legislative approval and funding of health services to certain persons. The Legislative Assembly shall approve and fund health services to the following persons:

Â Â Â Â Â  (1) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o);

Â Â Â Â Â  (2) Pregnant women with incomes no more than 185 percent of the federal poverty guidelines;

Â Â Â Â Â  (3) Persons under 19 years of age with incomes no more than 200 percent of the federal poverty guidelines;

Â Â Â Â Â  (4) Persons described in ORS 414.708; and

Â Â Â Â Â  (5) Persons 19 years of age or older with incomes no more than 100 percent of the federal poverty guidelines who do not have federal Medicare coverage. [2003 c.735 Â§3]

Â Â Â Â Â  Note: 414.706 to 414.709 were added to and made a part of 414.705 to 414.750 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.707 Level of health services provided to certain persons. (1) Subject to funds available:

Â Â Â Â Â  (a) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o), and persons under 19 years of age and pregnant women who are eligible to receive health services under ORS 414.706, are eligible to receive all the health services approved and funded by the Legislative Assembly.

Â Â Â Â Â  (b) Persons described in ORS 414.708 are eligible to receive the health services described in ORS 414.705 (1)(c), (f) and (g).

Â Â Â Â Â  (c) Persons 19 years of age and older who are eligible to receive health services under ORS 414.706 are eligible to receive the health services described in ORS 414.705 (1)(b) to (m).

Â Â Â Â Â  (2) Persons who are categorically needy as described in ORS 414.025 (2)(n) and (o), and persons under 19 years of age and pregnant women who are eligible to receive health services under ORS 414.706, must be provided, at a minimum, the health services described in ORS 414.705 (1)(a) to (g).

Â Â Â Â Â  (3) Persons 19 years of age and older who are eligible to receive health services under ORS 414.706 must be provided, at a minimum, health services described in ORS 414.705 (1)(b) to (h).

Â Â Â Â Â  (4) Persons described in ORS 414.708 must be provided, at a minimum, the health services described in ORS 414.705 (1)(c).

Â Â Â Â Â  (5) The Department of Human Services shall:

Â Â Â Â Â  (a) Develop at least three benefit packages of provider services to be offered under ORS 414.705 (1)(j); and

Â Â Â Â Â  (b) Define by rule the services to be offered under ORS 414.705 (1)(k).

Â Â Â Â Â  (6) Notwithstanding ORS 414.735, the Legislative Assembly shall adjust health services funded under ORS 414.705 (1) by increasing or reducing benefit packages or health services and, subject to ORS 414.709, by increasing or reducing the population of eligible persons. [2003 c.735 Â§4]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.708 Conditions for coverage for certain elderly persons, blind persons or persons who have disabilities. (1) A person is eligible to receive the health services described in ORS 414.707 (1)(b) when the person is a resident of this state who:

Â Â Â Â Â  (a) Is 65 years of age or older, or is blind or has a disability as those terms are defined in ORS 411.704;

Â Â Â Â Â  (b) Has a gross annual income that does not exceed the standard established by the Department of Human Services; and

Â Â Â Â Â  (c) Is not covered under any public or private prescription drug benefit program.

Â Â Â Â Â  (2) A person receiving prescription drug services under ORS 414.707 (1)(b) shall pay up to a percentage of the Medicaid price of the prescription drug established by the department by rule and the dispensing fee. [2003 c.735 Â§11; 2005 c.381 Â§16; 2007 c.70 Â§194]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.709 Adjustment of population of eligible persons in event of insufficient resources. (1) Except as provided in subsection (2) of this section, if insufficient resources are available during a biennium, the population of eligible persons receiving health services may not be reduced below the population of eligible persons approved and funded in the legislatively adopted budget for the Department of Human Services for the biennium.

Â Â Â Â Â  (2) The Department of Human Services may periodically limit enrollment of persons described in ORS 414.708 in order to stay within the legislatively adopted budget for the department. [2003 c.735 Â§4a]

Â Â Â Â Â  Note: See note under 414.706.

Â Â Â Â Â  414.710 Services available to certain eligible persons. The following services are available to persons eligible for services under ORS 414.025, 414.036, 414.042, 414.065 and 414.705 to 414.750 but such services are not subject to ORS 414.720:

Â Â Â Â Â  (1) Nursing facilities and home- and community-based waivered services funded through the Department of Human Services;

Â Â Â Â Â  (2) Medical assistance to eligible persons who receive assistance under ORS 411.706 or to children described in ORS 414.025 (2)(f), (i), (j), (k) and (m), 418.001 to 418.034, 418.189 to 418.970 and 657A.020 to 657A.460;

Â Â Â Â Â  (3) Institutional, home- and community-based waivered services or community mental health program care for persons with mental retardation, developmental disabilities or severe mental illness and for the treatment of alcohol and drug dependent persons; and

Â Â Â Â Â  (4) Services to children who are wards of the Department of Human Services by order of the juvenile court and services to children and families for health care or mental health care through the department. [1989 c.836 Â§3; 1991 c.67 Â§107; 1991 c.753 Â§5; 1993 c.815 Â§17; 1997 c.581 Â§25; 1999 c.1084 Â§52; 2005 c.381 Â§17; 2007 c.70 Â§195]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.712 Medical assistance for certain eligible persons. The Department of Human Services shall provide medical assistance under ORS 414.705 to 414.750 to eligible persons who receive assistance under ORS 411.706 and to children described in ORS 414.025 (2)(f), (i), (j), (k) and (m), 418.001 to 418.034, 418.189 to 418.970 and 657A.020 to 657A.460 and those mental health and chemical dependency services recommended according to standards of medical assistance and according to the schedule of implementation established by the Legislative Assembly. In providing medical assistance services described in ORS 414.018 to 414.024, 414.042, 414.107, 414.710, 414.720 and 735.712, the Department of Human Services shall also provide the following:

Â Â Â Â Â  (1) Ombudsman services for eligible persons who receive assistance under ORS 411.706. With the concurrence of the Governor, the Director of Human Services shall appoint ombudsmen and may terminate an ombudsman. Ombudsmen are under the supervision and control of the director. An ombudsman shall serve as a patientÂs advocate whenever the patient or a physician or other medical personnel serving the patient is reasonably concerned about access to, quality of or limitations on the care being provided by a health care provider. Patients shall be informed of the availability of an ombudsman. Ombudsmen shall report to the Governor in writing at least once each quarter. A report shall include a summary of the services that the ombudsman provided during the quarter and the ombudsmanÂs recommendations for improving ombudsman services and access to or quality of care provided to eligible persons by health care providers.

Â Â Â Â Â  (2) Case management services in each health care provider organization for those eligible persons who receive assistance under ORS 411.706. Case managers shall be trained in and shall exhibit skills in communication with and sensitivity to the unique health care needs of people who receive assistance under ORS 411.706. Case managers shall be reasonably available to assist patients served by the organization with the coordination of the patientÂs health care services at the reasonable request of the patient or a physician or other medical personnel serving the patient. Patients shall be informed of the availability of case managers.

Â Â Â Â Â  (3) A mechanism, established by rule, for soliciting consumer opinions and concerns regarding accessibility to and quality of the services of each health care provider.

Â Â Â Â Â  (4) A choice of available medical plans and, within those plans, choice of a primary care provider.

Â Â Â Â Â  (5) Due process procedures for any individual whose request for medical assistance coverage for any treatment or service is denied or is not acted upon with reasonable promptness. These procedures shall include an expedited process for cases in which a patientÂs medical needs require swift resolution of a dispute. [1991 c.753 Â§14; 1993 c.815 Â§18; 1997 c.581 Â§26; 1999 c.547 Â§7; 1999 c.1084 Â§53; 2003 c.14 Â§Â§193,193a; 2003 c.591 Â§Â§1,2; 2005 c.381 Â§18]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.715 Health Services Commission; confirmation; qualifications; terms; expenses; subcommittees. (1) The Health Services Commission is established, consisting of 11 members appointed by the Governor and confirmed by the Senate. Five members shall be physicians licensed to practice medicine in this state who have clinical expertise in the general areas of obstetrics, perinatal, pediatrics, adult medicine, mental health and chemical dependency, disabilities, geriatrics or public health. One of the physicians shall be a doctor of osteopathy. Other members shall include a public health nurse, a social services worker and four consumers of health care. In making the appointments, the Governor shall consult with professional and other interested organizations.

Â Â Â Â Â  (2) Members of the Health Services Commission shall serve for a term of four years, at the pleasure of the Governor.

Â Â Â Â Â  (3) Members shall receive no compensation for their services, but subject to any applicable state law, shall be allowed actual and necessary travel expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The commission may establish such subcommittees of its members and other medical, economic or health services advisers as it determines to be necessary to assist the commission in the performance of its duties. [1989 c.836 Â§4; 1991 c.753 Â§12]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.720 Public hearings; public involvement; biennial reports on health services priorities; funding. (1) The Health Services Commission shall conduct public hearings prior to making the report described in subsection (3) of this section. The commission shall solicit testimony and information from advocates representing seniors, persons with disabilities, mental health services consumers and low-income Oregonians, representatives of commercial carriers, representatives of small and large Oregon employers and providers of health care, including but not limited to physicians licensed to practice medicine, dentists, oral surgeons, chiropractors, naturopaths, hospitals, clinics, pharmacists, nurses and allied health professionals.

Â Â Â Â Â  (2) The commission shall actively solicit public involvement in a community meeting process to build a consensus on the values to be used to guide health resource allocation decisions.

Â Â Â Â Â  (3) The commission shall report to the Governor a list of health services ranked by priority, from the most important to the least important, representing the comparative benefits of each service to the entire population to be served. The list submitted by the commission pursuant to this subsection is not subject to alteration by any other state agency. The recommendation may include practice guidelines reviewed and adopted by the commission pursuant to subsection (4) of this section.

Â Â Â Â Â  (4) In order to encourage effective and efficient medical evaluation and treatment, the commission:

Â Â Â Â Â  (a) May include clinical practice guidelines in its prioritized list of services. The commission shall actively solicit testimony and information from the medical community and the public to build a consensus on clinical practice guidelines developed by the commission.

Â Â Â Â Â  (b) Shall consider both the clinical effectiveness and cost-effectiveness of health services in determining their relative importance using peer-reviewed medical literature as defined in ORS 743A.060.

Â Â Â Â Â  (5) The commission shall make its report by July 1 of the year preceding each regular session of the Legislative Assembly and shall submit a copy of its report to the Governor, the Speaker of the House of Representatives and the President of the Senate.

Â Â Â Â Â  (6) The commission may alter the list during interim only under the following conditions:

Â Â Â Â Â  (a) Technical changes due to errors and omissions; and

Â Â Â Â Â  (b) Changes due to advancements in medical technology or new data regarding health outcomes.

Â Â Â Â Â  (7) If a service is deleted or added and no new funding is required, the commission shall report to the Speaker of the House of Representatives and the President of the Senate. However, if a service to be added requires increased funding to avoid discontinuing another service, the commission must report to the Emergency Board to request the funding.

Â Â Â Â Â  (8) The report listing services to be provided pursuant to ORS 414.036, 414.042, 414.065, 414.107, 414.705 to 414.725 and 414.735 to 414.750 shall remain in effect from October 1 of the odd-numbered year through September 30 of the next odd-numbered year. [1989 c.836 Â§4a; 1991 c.753 Â§6; 1991 c.916 Â§2a; 1993 c.754 Â§1; 1993 c.815 Â§19; 1997 c.245 Â§2; 2003 c.735 Â§10; 2003 c.810 Â§8]

Â Â Â Â Â  Note: 414.720 was added to and made a part of ORS chapter 414 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.725 Prepaid managed care health services contracts; financial reporting; rules. (1)(a) Pursuant to rules adopted by the Department of Human Services, the department shall execute prepaid managed care health services contracts for health services funded by the Legislative Assembly. The contract must require that all services are provided to the extent and scope of the Health Services CommissionÂs report for each service provided under the contract. The contracts are not subject to ORS chapters 279A and 279B, except ORS 279A.250 to 279A.290 and 279B.235. Notwithstanding ORS 414.720 (8), the rules adopted by the department shall establish timelines for executing the contracts described in this paragraph.

Â Â Â Â Â  (b) It is the intent of ORS 414.705 to 414.750 that the state use, to the greatest extent possible, prepaid managed care health services organizations to provide physical health, dental, mental health and chemical dependency services under ORS 414.705 to 414.750.

Â Â Â Â Â  (c) The department shall solicit qualified providers or plans to be reimbursed for providing the covered services. The contracts may be with hospitals and medical organizations, health maintenance organizations, managed health care plans and any other qualified public or private prepaid managed care health services organization. The department may not discriminate against any contractors that offer services within their providersÂ lawful scopes of practice.

Â Â Â Â Â  (d) The department shall establish annual financial reporting requirements for prepaid managed care health services organizations. The department shall prescribe a reporting procedure that elicits sufficiently detailed information for the department to assess the financial condition of each prepaid managed care health services organization and that includes information on the three highest executive salary and benefit packages of each prepaid managed care health services organization.

Â Â Â Â Â  (e) The department shall require compliance with the provisions of paragraph (d) of this subsection as a condition of entering into a contract with a prepaid managed care health services organization.

Â Â Â Â Â  (2) The department may institute a fee-for-service case management system or a fee-for-service payment system for the same physical health, dental, mental health or chemical dependency services provided under the health services contracts for persons eligible for health services under ORS 414.705 to 414.750 in designated areas of the state in which a prepaid managed care health services organization is not able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health, dental, mental health or chemical dependency services provided to the enrollee. In addition, the department may make other special arrangements as necessary to increase the interest of providers in participation in the stateÂs managed care system, including but not limited to the provision of stop-loss insurance for providers wishing to limit the amount of risk they wish to underwrite.

Â Â Â Â Â  (3) As provided in subsections (1) and (2) of this section, the aggregate expenditures by the department for health services provided pursuant to ORS 414.705 to 414.750 may not exceed the total dollars appropriated for health services under ORS 414.705 to 414.750.

Â Â Â Â Â  (4) Actions taken by providers, potential providers, contractors and bidders in specific accordance with ORS 414.705 to 414.750 in forming consortiums or in otherwise entering into contracts to provide health care services shall be performed pursuant to state supervision and shall be considered to be conducted at the direction of this state, shall be considered to be lawful trade practices and may not be considered to be the transaction of insurance for purposes of the Insurance Code.

Â Â Â Â Â  (5) Health care providers contracting to provide services under ORS 414.705 to 414.750 shall advise a patient of any service, treatment or test that is medically necessary but not covered under the contract if an ordinarily careful practitioner in the same or similar community would do so under the same or similar circumstances.

Â Â Â Â Â  (6) A prepaid managed care health services organization shall provide information on contacting available providers to an enrollee in writing within 30 days of assignment to the health services organization.

Â Â Â Â Â  (7) Each prepaid managed care health services organization shall provide upon the request of an enrollee or prospective enrollee annual summaries of the organizationÂs aggregate data regarding:

Â Â Â Â Â  (a) Grievances and appeals; and

Â Â Â Â Â  (b) Availability and accessibility of services provided to enrollees.

Â Â Â Â Â  (8) A prepaid managed care health services organization may not limit enrollment in a designated area based on the zip code of an enrollee or prospective enrollee. [1989 c.836 Â§6; 1991 c.753 Â§8; 2003 c.14 Â§194; 2003 c.735 Â§13; 2003 c.794 Â§277; 2003 c.810 Â§4; 2005 c.806 Â§8; 2007 c.458 Â§1]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.727 Reimbursement of rural hospitals by prepaid managed care health services organization. (1) A prepaid managed care health services organization, as defined in ORS 414.736, that contracts with the Department of Human Services under ORS 414.725 (1) to provide prepaid managed care health services, including hospital services, shall reimburse Type A and Type B hospitals and rural critical access hospitals, as described in ORS 442.470 and identified by the Office of Rural Health as rural hospitals, fully for the cost of covered services based on the cost-to-charge ratio used for each hospital in setting the capitation rates paid to the prepaid managed care health services organization for the contract period.

Â Â Â Â Â  (2) The department shall base the capitation rates described in subsection (1) of this section on the most recent audited Medicare cost report for
Oregon
hospitals adjusted to reflect the Medicaid mix of services.

Â Â Â Â Â  (3) This section may not be construed to prohibit a prepaid managed care health services organization and a hospital from mutually agreeing to reimbursement other than the reimbursement specified in subsection (1) of this section.

Â Â Â Â Â  (4) Hospitals reimbursed under subsection (1) of this section are not entitled to any additional reimbursement for services provided. [1997 c.642 Â§2; 1999 c.546 Â§2; 2005 c.806 Â§2]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.728 Reimbursement of rural hospitals by Department of Human Services. For services provided to persons who are entitled to receive medical assistance and whose medical assistance benefits are not administered by a prepaid managed care health services organization, as defined in ORS 414.736, the Department of Human Services shall reimburse Type A and Type B hospitals and rural critical access hospitals, as described in ORS 442.470 and identified by the Office of Rural Health as rural hospitals, fully for the cost of covered services based on the most recent audited Medicare cost report for Oregon hospitals adjusted to reflect the Medicaid mix of services. [2005 c.806 Â§4]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.730 Subcommittee on Mental Health Care and Chemical Dependency. The Health Services Commission shall establish a Subcommittee on Mental Health Care and Chemical Dependency to assist the commission in determining priorities for mental health care and chemical dependency. The subcommittee shall include mental health and chemical dependency professionals who provide inpatient and outpatient mental health and chemical dependency care. [1989 c.836 Â§7; 1995 c.79 Â§209; 2005 c.22 Â§286]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.735 Adjustment of reimbursement in event of insufficient resources; approval of Legislative Assembly or Emergency Board; notice to providers. (1) If insufficient resources are available during a contract period:

Â Â Â Â Â  (a) The population of eligible persons determined by law shall not be reduced.

Â Â Â Â Â  (b) The reimbursement rate for providers and plans established under the contractual agreement shall not be reduced.

Â Â Â Â Â  (2) In the circumstances described in subsection (1) of this section, reimbursement shall be adjusted by reducing the health services for the eligible population by eliminating services in the order of priority recommended by the Health Services Commission, starting with the least important and progressing toward the most important.

Â Â Â Â Â  (3) The Department of Human Services shall obtain the approval of the Legislative Assembly or Emergency Board, if the Legislative Assembly is not in session, before instituting the reductions. In addition, providers contracting to provide health services under ORS 414.705 to 414.750 must be notified at least two weeks prior to any legislative consideration of such reductions. Any reductions made under this section shall take effect no sooner than 60 days following final legislative action approving the reductions. [1989 c.836 Â§8; 1991 c.753 Â§9; 2003 c.14 Â§195]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.736 Definitions. As used in this section and ORS 414.725, 414.737, 414.738, 414.739, 414.740, 414.741, 414.742, 414.743 and 414.744:

Â Â Â Â Â  (1) ÂDesignated areaÂ means a geographic area of the state defined by the Department of Human Services by rule that is served by a prepaid managed care health services organization.

Â Â Â Â Â  (2) ÂFully capitated health planÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that the health services provided under the contract are reasonably accessible to enrollees.

Â Â Â Â Â  (3) ÂPhysician care organizationÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that the health services described in ORS 414.705 (1)(b), (c), (d), (e), (g) and (j) are reasonably accessible to enrollees. A physician care organization may also contract with the department on a prepaid capitated basis to provide the health services described in ORS 414.705 (1)(k) and (L).

Â Â Â Â Â  (4) ÂPrepaid managed care health services organizationÂ means a managed physical health, dental, mental health or chemical dependency organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725. A prepaid managed care health services organization may be a dental care organization, fully capitated health plan, physician care organization, mental health organization or chemical dependency organization. [2003 c.810 Â§2]

Â Â Â Â Â  Note: 414.736 to 414.744 were added to and made a part of 414.705 to 414.750 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.737 Mandatory enrollment in prepaid managed care health services organization. (1) Except as provided in subsections (2) and (3) of this section, a person who is eligible for or receiving physical health, dental, mental health or chemical dependency services under ORS 414.705 to 414.750 must be enrolled in the prepaid managed care health services organizations to receive the health services for which the person is eligible.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is a noncitizen and who is eligible only for labor and delivery services and emergency treatment services;

Â Â Â Â Â  (b) A person who is an American Indian and Alaskan Native beneficiary; and

Â Â Â Â Â  (c) A person whom the department may by rule exempt from the mandatory enrollment requirement of subsection (1) of this section, including but not limited to:

Â Â Â Â Â  (A) A person who is also eligible for Medicare;

Â Â Â Â Â  (B) A woman in her third trimester of pregnancy at the time of enrollment;

Â Â Â Â Â  (C) A person under 19 years of age who has been placed in adoptive or foster care out of state;

Â Â Â Â Â  (D) A person under 18 years of age who is medically fragile and who has special health care needs; and

Â Â Â Â Â  (E) A person with major medical coverage.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a person who resides in a designated area in which a prepaid managed care health services organization providing physical health, dental, mental health or chemical dependency services is not able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health, dental, mental health or chemical dependency services provided to the enrollee.

Â Â Â Â Â  (4) As used in this section, ÂAmerican Indian and Alaskan Native beneficiaryÂ means:

Â Â Â Â Â  (a) A member of a federally recognized Indian tribe, band or group;

Â Â Â Â Â  (b) An Eskimo or Aleut or other Alaskan Native enrolled by the United States Secretary of the Interior pursuant to the Alaska Native Claims Settlement Act, 43 U.S.C. 1601; or

Â Â Â Â Â  (c) A person who is considered by the United States Secretary of the Interior to be an Indian for any purpose. [2003 c.810 Â§3]

Â Â Â Â Â  Note: The amendments to 414.737 by section 8, chapter 751, Oregon Laws 2007, become operative upon receipt of necessary federal approval. See section 9, chapter 751, Oregon Laws 2007. The text that is operative on and after receipt of federal approval is set forth for the userÂs convenience.

Â Â Â Â Â  414.737. (1) Except as provided in subsections (2) and (3) of this section, a person who is eligible for or receiving physical health, dental, mental health or chemical dependency services under ORS 414.705 to 414.750 must be enrolled in the prepaid managed care health services organizations to receive the health services for which the person is eligible.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is a noncitizen and who is eligible only for labor and delivery services and emergency treatment services;

Â Â Â Â Â  (b) A person who is an American Indian and Alaskan Native beneficiary; and

Â Â Â Â Â  (c) A person whom the department may by rule exempt from the mandatory enrollment requirement of subsection (1) of this section, including but not limited to:

Â Â Â Â Â  (A) A person who is also eligible for Medicare;

Â Â Â Â Â  (B) A woman in her third trimester of pregnancy at the time of enrollment;

Â Â Â Â Â  (C) A person under 19 years of age who has been placed in adoptive or foster care out of state;

Â Â Â Â Â  (D) A person under 18 years of age who is medically fragile and who has special health care needs;

Â Â Â Â Â  (E) A person receiving services under the Medically Involved Home-Care Program created by ORS 417.345 (1); and

Â Â Â Â Â  (F) A person with major medical coverage.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a person who resides in a designated area in which a prepaid managed care health services organization providing physical health, dental, mental health or chemical dependency services is not able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health, dental, mental health or chemical dependency services provided to the enrollee.

Â Â Â Â Â  (4) As used in this section, ÂAmerican Indian and Alaskan Native beneficiaryÂ means:

Â Â Â Â Â  (a) A member of a federally recognized Indian tribe, band or group;

Â Â Â Â Â  (b) An Eskimo or Aleut or other Alaskan Native enrolled by the United States Secretary of the Interior pursuant to the Alaska Native Claims Settlement Act, 43 U.S.C. 1601; or

Â Â Â Â Â  (c) A person who is considered by the United States Secretary of the Interior to be an Indian for any purpose.

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.738 Use of physician care organizations. (1) If the Department of Human Services has not been able to contract with the fully capitated health plan or plans in a designated area, the department may contract with a physician care organization in the designated area.

Â Â Â Â Â  (2) The Office for Oregon Health Policy and Research shall develop criteria that the department shall consider when determining the circumstances under which the department may contract with a physician care organization. The criteria developed by the office shall include but not be limited to the following:

Â Â Â Â Â  (a) The physician care organization must be able to assign an enrollee to a person or entity that is primarily responsible for coordinating the physical health services provided to the enrollee;

Â Â Â Â Â  (b) The contract with a physician care organization does not threaten the financial viability of other fully capitated health plans in the designated area; and

Â Â Â Â Â  (c) The contract with a physician care organization must be consistent with the legislative intent of using prepaid managed care health services organizations to provide services under ORS 414.705 to 414.750. [2003 c.810 Â§5]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.739 Circumstances under which fully capitated health plan may contract as physician care organization. (1) A fully capitated health plan may apply to the Department of Human Services to contract with the department as a physician care organization rather than as a fully capitated health plan to provide services under ORS 414.705 to 414.750.

Â Â Â Â Â  (2) The Office for Oregon Health Policy and Research shall develop the criteria that the department must use to determine the circumstances under which the department may accept an application by a fully capitated health plan to contract as a physician care organization. The criteria developed by the office shall include but not be limited to the following:

Â Â Â Â Â  (a) The fully capitated health plan must show documented losses due to hospital risk and must show due diligence in managing those risks; and

Â Â Â Â Â  (b) Contracting as a physician care organization is financially viable for the fully capitated health plan. [2003 c.810 Â§5a]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.740 Contracts with certain prepaid group practice health plan. (1) Notwithstanding ORS 414.738 (1), the Department of Human Services shall contract under ORS 414.725 with a prepaid group practice health plan that serves at least 200,000 members in this state and that has been issued a certificate of authority by the Department of Consumer and Business Services as a health care service contractor to provide health services as described in ORS 414.705 (1)(b), (c), (d), (e), (g) and (j). A health plan may also contract with the Department of Human Services on a prepaid capitated basis to provide the health services described in ORS 414.705 (1)(k) and (L). The Department of Human Services may accept financial contributions from any public or private entity to help implement and administer the contract. The Department of Human Services shall seek federal matching funds for any financial contributions received under this section.

Â Â Â Â Â  (2) In a designated area, in addition to the contract described in subsection (1) of this section, the Department of Human Services shall contract with prepaid managed care health services organizations to provide health services under ORS 414.705 to 414.750. [2003 c.810 Â§6]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.741 Determination of benchmarks for setting per capita rates. (1) The Health Services Commission shall retain an actuary to determine the benchmark for setting per capita rates necessary to reimburse prepaid managed care health services organizations and fee-for-service providers for the cost of providing health services under ORS 414.705 to 414.750.

Â Â Â Â Â  (2) The actuary retained by the commission shall use the following information to determine the benchmark for setting per capita rates:

Â Â Â Â Â  (a) For hospital services, the most recently available Medicare cost reports for
Oregon
hospitals;

Â Â Â Â Â  (b) For services of physicians licensed under ORS chapter 677 and other health professionals using procedure codes, the Medicare Resource Based Relative Value system conversion rates for Oregon;

Â Â Â Â Â  (c) For prescription drugs, the most recent payment methodologies in the fee-for-service payment system for the Oregon Health Plan;

Â Â Â Â Â  (d) For durable medical equipment and supplies, 80 percent of the Medicare allowable charge for purchases and rentals;

Â Â Â Â Â  (e) For dental services, the most recent payment rates obtained from dental care organization encounter data; and

Â Â Â Â Â  (f) For all other services not listed in paragraphs (a) to (e) of this subsection:

Â Â Â Â Â  (A) The Medicare maximum allowable charge, if available; or

Â Â Â Â Â  (B) The most recent payment rates obtained from the data available under subsection (3) of this section.

Â Â Â Â Â  (3) The actuary shall use the most current encounter data and the most current fee-for-service data that is available, reasonable trends for utilization and cost changes to the midpoint of the next biennium, appropriate differences in utilization and cost based on geography, state and federal mandates and other factors that, in the professional judgment of the actuary, are relevant to the fair and reasonable estimation of costs. The Department of Human Services shall provide the actuary with the data and information in the possession of the department or contractors of the department reasonably necessary to develop a benchmark for setting per capita rates.

Â Â Â Â Â  (4) The commission shall report the benchmark per capita rates developed under this section to the Director of the Oregon Department of Administrative Services, the Director of Human Services and the Legislative Fiscal Officer no later than August 1 of every even-numbered year.

Â Â Â Â Â  (5) The Department of Human Services shall retain an actuary to determine:

Â Â Â Â Â  (a) Per capita rates for health services that the department shall use to develop the departmentÂs proposed biennial budget; and

Â Â Â Â Â  (b) Capitation rates to reimburse physician care organizations for the cost of providing health services under ORS 414.705 to 414.750 using the same methodologies used to develop capitation rates for fully capitated health plans. The rates may not advantage or disadvantage fully capitated health plans for similar services.

Â Â Â Â Â  (6) The Department of Human Services shall submit to the Legislative Assembly no later than February 1 of every odd-numbered year a report comparing the per capita rates for health services on which the proposed budget of the department is based with the rates developed by the actuary retained by the Health Services Commission. If the rates differ, the department shall disclose, by provider categories described in subsection (2) of this section, the amount of and reason for each variance. [2003 c.810 Â§9]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.742 Payment for mental health drugs. The Department of Human Services may not establish capitation rates that include payment for mental health drugs. The department shall reimburse pharmacy providers for mental health drugs only on a fee-for-service payment basis. [2003 c.810 Â§11]

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.743 Payment to noncontracting hospital by fully capitated health plan; rules. (1) As used in this section, Âfully capitated health planÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that all health services described in ORS 414.705 are reasonably accessible to enrollees.

Â Â Â Â Â  (2) A fully capitated health plan that does not have a contract with a hospital to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must pay for hospital services at 80 percent of the Medicare rate for the noncontracting hospital.

Â Â Â Â Â  (3) A hospital that does not have a contract with a fully capitated health plan to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must accept as payment in full the rates described in subsection (2) of this section.

Â Â Â Â Â  (4) This section does not apply to type A and type B hospitals, as described in ORS 442.470, and rural critical access hospitals, as defined in ORS 315.613.

Â Â Â Â Â  (5) The Department of Human Services shall adopt rules to implement and administer this section. [Subsection (1) of 2003 Edition enacted as 2003 c.735 Â§16(1); subsections (2) to (5) of 2003 Edition enacted as 2003 c.735 Â§16(2) to (5) and 2003 c.810 Â§12(1) to (4); 2007 c.886 Â§1]

Â Â Â Â Â  Note: The amendments to 414.743 by section 2, chapter 886,
Oregon
Laws 2007, become operative January 2, 2010. See section 3, chapter 886, Oregon Laws 2007. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  414.743. (1) As used in this section, Âfully capitated health planÂ means an organization that contracts with the Department of Human Services on a prepaid capitated basis under ORS 414.725 to provide an adequate network of providers to ensure that all health services described in ORS 414.705 are reasonably accessible to enrollees.

Â Â Â Â Â  (2) A fully capitated health plan that does not have a contract with a hospital to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must pay for hospital services as follows:

Â Â Â Â Â  (a) For inpatient hospital services, based on the capitation rates developed for the budget period, at the level of the statewide average unit cost, multiplied by the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (b) For outpatient hospital services, based on the capitation rates developed for the budget period, at the level of charges multiplied by the statewide average cost-to-charge ratio, the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (3) A hospital that does not have a contract with a fully capitated health plan to provide inpatient or outpatient hospital services under ORS 414.705 to 414.750 must accept as payment in full for hospital services, rates:

Â Â Â Â Â  (a) For inpatient hospital services, based on the capitation rates developed for the budget period, at the level of the statewide average unit cost, multiplied by the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (b) For outpatient hospital services, based on the capitation rates developed for the budget period, at the level of charges multiplied by the statewide average cost-to-charge ratio, the geographic factor, the payment discount factor and an adjustment factor of 0.925.

Â Â Â Â Â  (4) This section does not apply to type A and type B hospitals, as described in ORS 442.470, and rural critical access hospitals, as defined in ORS 315.613.

Â Â Â Â Â  (5) The Department of Human Services shall adopt rules to implement and administer this section.

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.744 Pharmacy benefit manager to manage prescription drug benefits. (1) Subject to the provisions of subsection (4) of this section, the Department of Human Services shall contract with a pharmacy benefit manager to manage prescription drug benefits for the medical assistance program. The pharmacy benefit manager shall purchase prescription drugs in bulk or reimburse pharmacies for prescription drugs prescribed for eligible persons in the medical assistance program.

Â Â Â Â Â  (2) The pharmacy benefit manager shall establish two programs for the medical assistance program. One program shall purchase prescription drugs for or reimburse fully capitated health plans that use the pharmacy benefit manager under contract with the department. The second program shall reimburse fee-for-service pharmacy providers directly or provide for payment by the Department of Human Services.

Â Â Â Â Â  (3) Fully capitated health plans may use the pharmacy benefit manager under contract with the department under subsection (1) of this section.

Â Â Â Â Â  (4) In awarding a contract under this section, the department must ensure that the contractor has the capacity and competence to administer the services and that the contract is cost-neutral to the department.

Â Â Â Â Â  (5) ORS 414.325 and 414.334 apply to the management of prescription drug benefits under this section. [2003 c.810 Â§13]

Â Â Â Â Â  Note: 414.744 becomes operative the day after the date the Department of Human Services receives the necessary waivers from the Centers for Medicare and Medicaid Services. See section 18, chapter 810, Oregon Laws 2003.

Â Â Â Â Â  Note: See note under 414.736.

Â Â Â Â Â  414.745 Liability of health care providers and plans. Any health care provider or plan contracting to provide services to the eligible population under ORS 414.705 to 414.750 shall not be subject to criminal prosecution, civil liability or professional disciplinary action for failing to provide a service which the Legislative Assembly has not funded or has eliminated from its funding pursuant to ORS 414.735. [1989 c.836 Â§10; 1991 c.753 Â§10]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.747 Supplemental rebates from pharmaceutical manufacturers. (1) The Department of Human Services shall negotiate and enter into agreements with pharmaceutical manufacturers for supplemental rebates that are in addition to the discount required under federal law to participate in the medical assistance program.

Â Â Â Â Â  (2) The department may participate in a multistate prescription drug purchasing pool for the purpose of negotiating supplemental rebates.

Â Â Â Â Â  (3) ORS 414.325 and 414.334 apply to prescription drugs purchased for the medical assistance program under this section. [2003 c.810 Â§15]

Â Â Â Â Â  Note: 414.747 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.750 Authority of Legislative Assembly to authorize services for other persons. Nothing in ORS 414.036 and 414.705 to 414.750 is intended to limit the authority of the Legislative Assembly to authorize services for persons whose income exceeds 100 percent of the federal poverty level for whom federal medical assistance matching funds are available if state funds are available therefor. [1989 c.836 Â§18; 1991 c.753 Â§11]

Â Â Â Â Â  Note: See note under 414.705.

Â Â Â Â Â  414.751 Office for
Oregon
Health Policy and Research Advisory Committee. (1) There is established in the Office for Oregon Health Policy and Research the Office for Oregon Health Policy and Research Advisory Committee composed of members appointed by the Governor. Members shall include:

Â Â Â Â Â  (a) Representatives of managed care health services organizations under contract with the Department of Human Services pursuant to ORS 414.725 and serving primarily rural areas of the state;

Â Â Â Â Â  (b) Representatives of managed care health services organizations under contract with the Department of Human Services pursuant to ORS 414.725 and serving primarily urban areas of the state;

Â Â Â Â Â  (c) Representatives of medical organizations representing health care providers under contract with managed care health services organizations pursuant to ORS 414.725 who serve patients in both rural and urban areas of the state;

Â Â Â Â Â  (d) One representative from Type A hospitals and one representative from Type B hospitals; and

Â Â Â Â Â  (e) Representatives of the Department of Human Services.

Â Â Â Â Â  (2) Members of the advisory committee shall not be entitled to compensation or per diem. [1997 c.683 Â§35; 2001 c.69 Â§2]

Â Â Â Â Â  Note: 414.751 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PAYMENT OF MEDICAL EXPENSES OF PERSON IN CUSTODY OF LAW ENFORCEMENT OFFICER

Â Â Â Â Â  414.805 Liability of individual for medical services received while in custody of law enforcement officer. (1) An individual who receives medical services while in the custody of a law enforcement officer is liable:

Â Â Â Â Â  (a) To the provider of the medical services for the charges and expenses therefor; and

Â Â Â Â Â  (b) To the Department of Human Services for any charges or expenses paid by the Department of Human Services out of the Law Enforcement Medical Liability Account for the medical services.

Â Â Â Â Â  (2) A person providing medical services to an individual described in subsection (1)(a) of this section shall first make reasonable efforts to collect the charges and expenses thereof from the individual before seeking to collect them from the Department of Human Services out of the Law Enforcement Medical Liability Account.

Â Â Â Â Â  (3)(a) If the provider has not been paid within 45 days of the date of the billing, the provider may bill the Department of Human Services who shall pay the account out of the Law Enforcement Medical Liability Account.

Â Â Â Â Â  (b) A bill submitted to the Department of Human Services under this subsection must be accompanied by evidence documenting that:

Â Â Â Â Â  (A) The provider has billed the individual or the individualÂs insurer or health care service contractor for the charges or expenses owed to the provider; and

Â Â Â Â Â  (B) The provider has made a reasonable effort to collect from the individual or the individualÂs insurer or health care service contractor the charges and expenses owed to the provider.

Â Â Â Â Â  (c) If the provider receives payment from the individual or the insurer or health care service contractor after receiving payment from the Department of Human Services, the provider shall repay the department the amount received from the public agency less any difference between payment received from the individual, insurer or contractor and the amount of the billing.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂLaw enforcement officerÂ means an officer who is commissioned and employed by a public agency as a peace officer to enforce the criminal laws of this state or laws or ordinances of a public agency.

Â Â Â Â Â  (b) ÂPublic agencyÂ means the state, a city, port, school district, mass transit district or county. [1991 c.778 Â§7; 2007 c.71 Â§105]

Â Â Â Â Â  Note: 414.805 to 414.815 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.807 Department to pay for medical services related to law enforcement activity; certification of injury. (1)(a) When charges and expenses are incurred for medical services provided to an individual for injuries related to law enforcement activity and subject to the availability of funds in the account, the cost of such services shall be paid by the Department of Human Services out of the Law Enforcement Medical Liability Account established in ORS 414.815 if the provider of the medical services has made all reasonable efforts to collect the amount, or any part thereof, from the individual who received the services.

Â Â Â Â Â  (b) When a law enforcement agency involved with an injury certifies that the injury is related to law enforcement activity, the Department of Human Services shall pay the provider:

Â Â Â Â Â  (A) If the provider is a hospital, in accordance with current fee schedules established by the Director of the Department of Consumer and Business Services for purposes of workersÂ compensation under ORS 656.248; or

Â Â Â Â Â  (B) If the provider is other than a hospital, 75 percent of the customary and usual rates for the services.

Â Â Â Â Â  (2) After the injured person is incarcerated and throughout the period of incarceration, the Department of Human Services shall continue to pay, out of the Law Enforcement Medical Liability Account, charges and expenses for injuries related to law enforcement activities as provided in subsection (1) of this section. Upon release of the injured person from actual physical custody, the Law Enforcement Medical Liability Account is no longer liable for the payment of medical expenses of the injured person.

Â Â Â Â Â  (3) If the provider of medical services has filed a medical services lien as provided in ORS 87.555, the Department of Human Services shall be subrogated to the rights of the provider to the extent of payments made by the Department of Human Services to the provider for the medical services. The Department of Human Services may foreclose the lien as provided in ORS 87.585.

Â Â Â Â Â  (4) The Department of Human Services shall deposit in the Law Enforcement Medical Liability Account all moneys received by the department from:

Â Â Â Â Â  (a) Providers of medical services as repayment;

Â Â Â Â Â  (b) Individuals whose medical expenses were paid by the department under this section; and

Â Â Â Â Â  (c) Foreclosure of a lien as provided in subsection (3) of this section.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂInjuries related to law enforcement activityÂ means injuries sustained prior to booking, citation in lieu of arrest or release instead of booking that occur during and as a result of efforts by a law enforcement officer to restrain or detain, or to take or retain custody of, the individual.

Â Â Â Â Â  (b) ÂLaw enforcement officerÂ has the meaning given that term in ORS 414.805. [1991 c.778 Â§2; 1993 c.196 Â§9]

Â Â Â Â Â  Note: See note under 414.805.

Â Â Â Â Â  414.810 [Formerly 414.040; renumbered 566.310]

Â Â Â Â Â  414.815 Law Enforcement Medical Liability Account; limited liability; rules; report. (1) The Law Enforcement Medical Liability Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. The moneys in the Law Enforcement Medical Liability Account are appropriated continuously to the Department of Human Services to pay expenses in administering the account and paying claims out of the account as provided in ORS 414.807.

Â Â Â Â Â  (2) The liability of the Law Enforcement Medical Liability Account is limited to funds accrued to the account from assessments collected under ORS 137.309 (6), (8) or (9), or collected from individuals under ORS 414.805.

Â Â Â Â Â  (3) The Department of Human Services may contract with persons experienced in medical claims processing to provide claims processing for the account.

Â Â Â Â Â  (4) The Department of Human Services shall adopt rules to implement administration of the Law Enforcement Medical Liability Account including, but not limited to, rules that establish reasonable deadlines for submission of claims.

Â Â Â Â Â  (5) Each biennium, the Department of Human Services shall submit a report to the Legislative Assembly regarding the status of the Law Enforcement Medical Liability Account. Within 30 days of the convening of each regular legislative session, the department shall submit the report to the chair of the Senate Judiciary Committee and the chair of the House Judiciary Committee. The report shall include, but is not limited to, the number of claims submitted and paid during the biennium and the amount of money in the fund at the time of the report. [1991 c.778 Â§1; 1993 c.196 Â§10; 1999 c.1051 Â§256; 2005 c.804 Â§8]

Â Â Â Â Â  Note: See note under 414.805.

Â Â Â Â Â  414.820 [Formerly 414.050; renumbered 566.320]

EXPANSION OF
OREGON
HEALTH PLAN

Â Â Â Â Â  414.821 [2001 c.898 Â§1; 2003 c.14 Â§196; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.823 [2001 c.898 Â§2; 2003 c.14 Â§197; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.825 Policy. It is the policy of the State of
Oregon
that:

Â Â Â Â Â  (1) The state, in partnership with the private sector, move toward providing affordable access to basic health care services for OregonÂs low-income, uninsured children and families;

Â Â Â Â Â  (2) Subject to funds available, the state provide subsidies to low-income Oregonians, using federal and state resources, to make health care services affordable to OregonÂs low-income, uninsured children and families and that those subsidies should encourage the shared responsibility of employers and individuals in a public-private partnership;

Â Â Â Â Â  (3) The respective roles and responsibilities of government, employers, providers, individuals and the health care delivery system be clearly defined;

Â Â Â Â Â  (4) All public subsidies be clearly defined and based on an individualÂs ability to pay, not exceeding the cost of purchasing a basic package of health care services, except for those individuals with the greatest medical needs; and

Â Â Â Â Â  (5) The health care delivery system encourage the use of evidence-based health care services, including appropriate education, early intervention and prevention, and procedures that are effective and appropriate in producing good health. [2001 c.898 Â§3; 2003 c.14 Â§198]

Â Â Â Â Â  Note: 414.825, 414.831 and 431.839 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 414 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  414.827 [2001 c.898 Â§4; 2003 c.14 Â§199; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.829 [2001 c.898 Â§5; 2003 c.14 Â§200; repealed by 2003 c.684 Â§13 and 2003 c.735 Â§5]

Â Â Â Â Â  414.830 [Formerly 414.060; renumbered 566.330]

Â Â Â Â Â  414.831 Family Health Insurance Assistance Program. The Office of Private Health Partnerships shall focus on expanding group coverage provided by the Family Health Insurance Assistance Program. [2001 c.898 Â§5a; 2003 c.14 Â§201; 2003 c.684 Â§6; 2005 c.744 Â§37]

Â Â Â Â Â  Note: See note under 414.825.

Â Â Â Â Â  414.833 [2001 c.898 Â§6; 2003 c.14 Â§202; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.834 [2001 c.898 Â§7; 2003 c.14 Â§203; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.835 [2001 c.898 Â§8; 2003 c.14 Â§204; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.837 [2001 c.898 Â§10; 2003 c.14 Â§205; repealed by 2003 c.735 Â§5]

Â Â Â Â Â  414.839 Subsidies for health insurance coverage. (1) Subject to funds available, the Department of Human Services may provide public subsidies for the purchase of health insurance coverage provided by public programs or private insurance, including but not limited to the Family Health Insurance Assistance Program, for currently uninsured individuals based on incomes up to 200 percent of the federal poverty level. The objective is to create a transition from dependence on public programs to privately financed health insurance.

Â Â Â Â Â  (2) Public subsidies shall apply only to health benefit plans that meet or exceed the basic benchmark health benefit plan or plans established under ORS 735.733.

Â Â Â Â Â  (3) Cost sharing shall be permitted and structured in such a manner to encourage appropriate use of preventive care and avoidance of unnecessary services.

Â Â Â Â Â  (4) Cost sharing shall be based on an individualÂs ability to pay and may not exceed the cost of purchasing a plan.

Â Â Â Â Â  (5) The state may pay a portion of the cost of the subsidy, based on the individualÂs income and other resources. [2001 c.898 Â§11; 2003 c.14 Â§206; 2003 c.684 Â§7; 2003 c.735 Â§9]

Â Â Â Â Â  Note: See note under 414.825.

(Temporary provisions relating to Healthy Oregon Act)

Â Â Â Â Â  Note: Sections 1 to 13 and 27, chapter 697, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. Sections 2 to 13 of this 2007 Act shall be known and may be cited as the Healthy Oregon Act. [2007 c.697 Â§1]

Â Â Â Â Â  Sec. 2. As used in sections 2 to 13 of this 2007 Act, except as otherwise specifically provided or unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccountable health planÂ means a prepaid managed care health services organization described in ORS 414.725 or an entity that contracts with the Oregon Health Fund Board to provide a health benefit plan, as defined in ORS 743.730, through the Oregon Health Fund program.

Â Â Â Â Â  (2) ÂCore health care safety net providerÂ means a safety net provider that is especially adept at serving persons who experience significant barriers to accessing health care, including homelessness, language and cultural barriers, geographic isolation, mental illness, lack of health insurance and financial barriers, and that has a mission or mandate to deliver services to persons who experience barriers to accessing care and serves a substantial share of persons without health insurance and persons who are enrolled in Medicaid or Medicare, as well as other vulnerable or special populations.

Â Â Â Â Â  (3) ÂDefined set of essential health servicesÂ means the services:

Â Â Â Â Â  (a) Identified by the Health Services Commission using the methodology in ORS 414.720 or an alternative methodology developed pursuant to section 9 (3)(c) of this 2007 Act; and

Â Â Â Â Â  (b) Approved by the
Oregon
Health Fund Board.

Â Â Â Â Â  (4) ÂEmployerÂ has the meaning given that term in ORS 657.025.

Â Â Â Â Â  (5) ÂOregon Health CardÂ means the card issued by the Oregon Health Fund Board that verifies the eligibility of the holder to participate in the Oregon Health Fund program.

Â Â Â Â Â  (6) ÂOregon Health FundÂ means the fund established in section 8 of this 2007 Act.

Â Â Â Â Â  (7) ÂOregon Health Fund BoardÂ means the board established in section 5 of this 2007 Act.

Â Â Â Â Â  (8) ÂSafety net providerÂ means providers that deliver health services to persons experiencing cultural, linguistic, geographic, financial or other barriers to accessing appropriate, timely, affordable and continuous health care services. ÂSafety net providersÂ includes health care safety net providers, core health care safety net providers, tribal and federal health care organizations and local nonprofit organizations, government agencies, hospitals and individual providers. [2007 c.697 Â§2]

Â Â Â Â Â  Sec. 3. The Oregon Health Fund program shall be based on the following principles:

Â Â Â Â Â  (1) Expanding access. The state Medicaid program, the Oregon State ChildrenÂs Health Insurance Program and the Family Health Insurance Assistance Program must be expanded to include the current uninsured population in
Oregon
to the greatest extent possible.

Â Â Â Â Â  (2) Equity. All individuals must be eligible for and have timely access to at least the same set of essential and effective health services.

Â Â Â Â Â  (3) Financing of the health care system must be equitable, broadly based and affordable.

Â Â Â Â Â  (4) Population benefit. The public must set priorities to optimize the health of Oregonians.

Â Â Â Â Â  (5) Responsibility for optimizing health must be shared by individuals, employers, health care systems and communities.

Â Â Â Â Â  (6) Education is a powerful tool for health promotion. The health care system, health plans, providers and government must promote and engage in education activities for individuals, communities and providers.

Â Â Â Â Â  (7) Effectiveness. The relationship between specific health interventions and their desired health outcomes must be backed by unbiased, objective medical evidence.

Â Â Â Â Â  (8) Efficiency. The administration and delivery of health services must use the fewest resources necessary to produce the most effective health outcome.

Â Â Â Â Â  (9) Explicit decision-making. Decision-making will be clearly defined and accessible to the public, including lines of accountability, opportunities for public engagement and how public input will be used in decision-making.

Â Â Â Â Â  (10) Transparency. The evidence used to support decisions must be clear, understandable and observable to the public.

Â Â Â Â Â  (11) Economic sustainability. Health service expenditures must be managed to ensure long-term sustainability, using efficient planning, budgeting and coordination of resources and reserves, based on public values and recognizing the impact that public and private health expenditures have on each other.

Â Â Â Â Â  (12) Aligned financial incentives. Financial incentives must be aligned to support and invest in activities that will achieve the goals of the Oregon Health Fund program.

Â Â Â Â Â  (13) Wellness. Health and wellness promotion efforts must be emphasized and strengthened.

Â Â Â Â Â  (14) Community-based. The delivery of care and distribution of resources must be organized to take place at the community level to meet the needs of the local population, unless outcomes or cost can be improved at regional or statewide levels.

Â Â Â Â Â  (15) Coordination. Collaboration, coordination and integration of care and resources must be emphasized throughout the health care system.

Â Â Â Â Â  (16) The health care safety net is a key delivery system element for the protection of the health of Oregonians and the delivery of community-based care. [2007 c.697 Â§3]

Â Â Â Â Â  Sec. 4. The intent of the Healthy Oregon Act is to develop an Oregon Health Fund program comprehensive plan, based upon the principles set forth in section 3 of this 2007 Act, that meets the intended goals of the program to:

Â Â Â Â Â  (1) As a primary goal, cover the current uninsured population in
Oregon
through the expansion of the state Medicaid program, the Oregon State ChildrenÂs Health Insurance Program and the Family Health Insurance Assistance Program;

Â Â Â Â Â  (2) Reform the health care delivery system to maximize federal and other public resources without compromising proven programs supported by federal law that ensure to vulnerable populations access to efficient and high quality care;

Â Â Â Â Â  (3) Ensure that all Oregonians have timely access to and participate in a health benefit plan that provides high quality, effective, safe, patient-centered, evidence-based and affordable health care delivered at the lowest cost;

Â Â Â Â Â  (4) Develop a method to finance the coverage of a defined set of essential health services for Oregonians that is not necessarily tied directly to employment;

Â Â Â Â Â  (5) Allow the potential for employees, employers, individuals and unions to participate in the program, or to purchase primary coverage or offer, purchase or bargain for coverage of benefits beyond the defined set of essential health services;

Â Â Â Â Â  (6) Allow for a system of public and private health care partnerships that integrate public involvement and oversight, consumer choice and competition within the health care market;

Â Â Â Â Â  (7) Use proven models of health care benefits, service delivery and payments that control costs and overutilization, with emphasis on preventive care and chronic disease management using evidence-based outcomes and a health benefit model that promotes a primary care medical home;

Â Â Â Â Â  (8) Provide services for dignified end-of-life care;

Â Â Â Â Â  (9) Restructure the health care system so that payments for services are fair and proportionate among various populations, health care programs and providers;

Â Â Â Â Â  (10) Fund a high quality and transparent health care delivery system that will be held to high standards of transparency and accountability and allows users and purchasers to know what they are receiving for their money;

Â Â Â Â Â  (11) Ensure that funding for health care is equitable and affordable for all
Oregon
residents, especially the uninsured; and

Â Â Â Â Â  (12) Ensure, to the greatest extent possible, that annual inflation in the cost of providing access to essential health care services does not exceed the increase in the cost of living for the previous calendar year, based on the Portland-Salem, OR-WA, Consumer Price Index for All Urban Consumers for All Items, as published by the Bureau of Labor Statistics of the United States Department of Labor. [2007 c.697 Â§4]

Â Â Â Â Â  Sec. 5. (1) There is established within the Department of Human Services the Oregon Health Fund Board that shall be responsible for developing the Oregon Health Fund program comprehensive plan. The board shall consist of seven members appointed by the Governor, subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. The members of the board shall be selected based upon their ability to represent the best interests of
Oregon
as a whole. Members of the board shall have expertise, knowledge and experience in the areas of consumer advocacy, management, finance, labor and health care, and to the extent possible shall represent the geographic and ethnic diversity of the state. A majority of the board members must consist of individuals who do not receive or have not received within the past two years more than 50 percent of the individualÂs income or the income of the individualÂs family from the health care industry or the health insurance industry.

Â Â Â Â Â  (2) Each board member shall serve for a term of four years. However, a board member shall serve until a successor has been appointed and qualified. A member is eligible for reappointment.

Â Â Â Â Â  (3) If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the balance of the unexpired term.

Â Â Â Â Â  (4) The board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (5) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Official action by the board requires the approval of a majority of the members of the board.

Â Â Â Â Â  (7) A member of the board is not entitled to compensation for services as a member, but is entitled to expenses as provided in ORS 292.495 (2). [2007 c.697 Â§5]

Â Â Â Â Â  Sec. 6. (1) Within 30 days after the effective date of this 2007 Act [June 28, 2007], the Governor shall appoint an executive director of the Oregon Health Fund Board who will be responsible for establishing the administrative framework for the board.

Â Â Â Â Â  (2) The executive director appointed under this section may employ and shall fix the duties and amounts of compensation of persons necessary to carry out the provisions of sections 2 to 13 of this 2007 Act. Those persons shall serve at the pleasure of the executive director.

Â Â Â Â Â  (3) The executive director shall serve at the pleasure of the Governor. [2007 c.697 Â§6]

Â Â Â Â Â  Sec. 7. Except as otherwise provided by law, and except for ORS 279A.250 to 279A.290, the provisions of ORS chapters 279A, 279B and 279C do not apply to the Oregon Health Fund Board. [2007 c.697 Â§7]

Â Â Â Â Â  Sec. 8. (1) The Oregon Health Fund is established separate and distinct from the General Fund. Interest earned from the investment of moneys in the Oregon Health Fund shall be credited to the fund. The Oregon Health Fund may include:

Â Â Â Â Â  (a) Employer and employee health care contributions.

Â Â Â Â Â  (b) Individual health care premium contributions.

Â Â Â Â Â  (c) Federal funds from Title XIX or XXI of the Social Security Act, and state matching funds, that are made available to the fund, excluding Title XIX funds for long term care supports, services and administration, and reimbursements for graduate medical education costs pursuant to 42 U.S.C. 1395ww(h) and disproportionate share adjustments made pursuant to 42 U.S.C. 1396a(a)(13)(A)(iv).

Â Â Â Â Â  (d) Contributions from the United States Government and its agencies for which the state is eligible provided for purposes that are consistent with the goals of the Oregon Health Fund program.

Â Â Â Â Â  (e) Moneys appropriated to the Oregon Health Fund Board by the Legislative Assembly for carrying out the provisions of the Healthy Oregon Act.

Â Â Â Â Â  (f) Interest earnings from the investment of moneys in the fund.

Â Â Â Â Â  (g) Gifts, grants or contributions from any source, whether public or private, for the purpose of carrying out the provisions of the Healthy Oregon Act.

Â Â Â Â Â  (2)(a) All moneys in the Oregon Health Fund are continuously appropriated to the Oregon Health Fund Board to carry out the provisions of the Healthy Oregon Act.

Â Â Â Â Â  (b) The Oregon Health Fund shall be segregated into subaccounts as required by federal law. [2007 c.697 Â§8]

Â Â Â Â Â  Sec. 9. (1)(a) The Oregon Health Fund Board shall establish a committee to examine the impact of federal law requirements on reducing the number of Oregonians without health insurance, improving OregoniansÂ access to health care and achieving the goals of the Healthy Oregon Act, focusing particularly on barriers to reducing the number of uninsured Oregonians, including but not limited to:

Â Â Â Â Â  (A) Medicaid requirements such as eligibility categories and household income limits;

Â Â Â Â Â  (B) Federal tax code policies regarding the impact on accessing health insurance or self-insurance and the affect on the portability of health insurance;

Â Â Â Â Â  (C) Emergency Medical Treatment and Active Labor Act regulations that make the delivery of health care more costly and less efficient; and

Â Â Â Â Â  (D) Medicare policies that result in
Oregon
Âs health care providers receiving significantly less than the national average Medicare reimbursement rate. The committee shall survey providers and determine how this and other Medicare policies and procedures affect costs, quality and access. The committee shall assess how an increase in Medicare reimbursement rates to
Oregon
providers would benefit
Oregon
in health care costs, quality and access to services, including improved access for persons with disabilities and improved access to long term care.

Â Â Â Â Â  (b) With the approval of the Oregon Health Fund Board, the committee shall report its findings to the
Oregon
congressional delegation no later than July 31, 2008.

Â Â Â Â Â  (c) The committee shall request that the
Oregon
congressional delegation:

Â Â Â Â Â  (A) Participate in at least one hearing in each congressional district in this state on the impacts of federal policies on health care services; and

Â Â Â Â Â  (B) Request congressional hearings in
Washington
,
D.C.

Â Â Â Â Â  (2) The Oregon Health Fund Board shall develop a comprehensive plan to achieve the Oregon Health Fund program goals listed in section 4 of this 2007 Act. The board shall establish subcommittees, organized to maximize efficiency and effectiveness and assisted, in the manner the board deems appropriate, by the Oregon Health Policy Commission, the Office for Oregon Health Policy and Research, the Health Services Commission and the Medicaid Advisory Committee, to develop proposals for the Oregon Health Fund program comprehensive plan. The proposals may address, but are not limited to, the following:

Â Â Â Â Â  (a) Financing the Oregon Health Fund program, including but not limited to proposals for:

Â Â Â Â Â  (A) A model for rate setting that ensures providers will receive fair and adequate compensation for health care services.

Â Â Â Â Â  (B) Collecting employer and employee contributions and individual health care premium contributions, and redirecting them to the Oregon Health Fund.

Â Â Â Â Â  (C) Implementing a health insurance exchange to serve as a central forum for uninsured individuals and businesses to purchase affordable health insurance.

Â Â Â Â Â  (D) Taking best advantage of health savings accounts and similar vehicles for making health insurance more accessible to uninsured individuals.

Â Â Â Â Â  (E) Addressing the issue of medical liability and medical errors including, but not limited to, consideration of a patientsÂ compensation fund.

Â Â Â Â Â  (F) Requesting federal waivers under Titles XIX and XXI of the Social Security Act, or other federal matching funds that may be made available to implement the comprehensive plan and increase access to health care.

Â Â Â Â Â  (G) Evaluating statutory and regulatory barriers to the provision of cost-effective services, including limitations on access to information that would enable providers to fairly evaluate contract reimbursement, the regulatory effectiveness of the certificate of need process, consideration of a statewide uniform credentialing process and the costs and benefits of improving the transparency of costs of hospital services and health benefit plans.

Â Â Â Â Â  (b) Delivering health services in the Oregon Health Fund program, including but not limited to proposals for:

Â Â Â Â Â  (A) An efficient and effective delivery system model that ensures the continued viability of existing prepaid managed care health services organizations, as described in ORS 414.725, to serve Medicaid populations.

Â Â Â Â Â  (B) The design and implementation of a program to create a public partnership with accountable health plans to provide, through the use of an Oregon Health Card, health insurance coverage of the defined set of essential health services that meets standards of affordability based upon a calculation of how much individuals and families, particularly the uninsured, can be expected to spend for health insurance and still afford to pay for housing, food and other necessities. The proposal must ensure that each accountable health plan:

Â Â Â Â Â  (i) Does not deny enrollment to qualified Oregonians eligible for Medicaid;

Â Â Â Â Â  (ii) Provides coverage of the entire defined set of essential health services;

Â Â Â Â Â  (iii) Will develop an information system to provide written information, and telephone and Internet access to information, necessary to connect enrollees with appropriate medical and dental services and health care advice;

Â Â Â Â Â  (iv) Offers a simple and timely complaint process;

Â Â Â Â Â  (v) Provides enrollees with information about the cost and quality of services offered by health plans and procedures offered by medical and dental providers;

Â Â Â Â Â  (vi) Provides advance disclosure of the estimated out-of-pocket costs of a service or procedure;

Â Â Â Â Â  (vii) Has contracts with a sufficient network of providers, including but not limited to hospitals and physicians, with the capacity to provide culturally appropriate, timely health services and that operate during hours that allow optimal access to health services;

Â Â Â Â Â  (viii) Ensures that all enrollees have a primary care medical home;

Â Â Â Â Â  (ix) Includes in its network safety net providers and local community collaboratives;

Â Â Â Â Â  (x) Regularly evaluates its services, surveys patients and conducts other assessments to ensure patient satisfaction;

Â Â Â Â Â  (xi) Has strategies to encourage enrollees to utilize preventive services and engage in healthy behaviors;

Â Â Â Â Â  (xii) Has simple and uniform procedures for enrollees to report claims and for accountable health plans to make payments to enrollees and providers;

Â Â Â Â Â  (xiii) Provides enrollment, encounter and outcome data for evaluation and monitoring purposes; and

Â Â Â Â Â  (xiv) Meets established standards for loss ratios, rating structures and profit or nonprofit status.

Â Â Â Â Â  (C) Using information technology that is cost-neutral or has a positive return on investment to deliver efficient, safe and quality health care and a voluntary program to provide every Oregonian with a personal electronic health record that is within the individualÂs control, use and access and that is portable.

Â Â Â Â Â  (D) Empowering individuals through education as well as financial incentives to assume more personal responsibility for their own health status through the choices they make.

Â Â Â Â Â  (E) Establishing and maintaining a registry of advance directives and Physician Orders for Life-Sustaining Treatment (POLST) forms and a process for assisting a person who chooses to execute an advance directive in accordance with ORS 127.531 or a POLST form.

Â Â Â Â Â  (F) Designing a system for regional health delivery.

Â Â Â Â Â  (G) Combining, reorganizing or eliminating state agencies involved in health planning and policy, health insurance and the delivery of health care services and integrating and streamlining their functions and programs to maximize their effectiveness and efficiency. The subcommittee may consider, but is not limited to considering, the following state agencies, functions or programs:

Â Â Â Â Â  (i) The Health Services Commission;

Â Â Â Â Â  (ii) The Oregon Health Policy Commission;

Â Â Â Â Â  (iii) The Health Resources Commission;

Â Â Â Â Â  (iv) The Medicaid Advisory Committee;

Â Â Â Â Â  (v) The Department of Human Services, including but not limited to the state Medicaid agency, the Office for Oregon Health Policy and Research, offices involved in health systems planning, offices involved in carrying out the duties of the department with respect to certificates of need under ORS 443.305 to 443.350 and the functions of the department under ORS chapter 430;

Â Â Â Â Â  (vi) The Department of Consumer and Business Services;

Â Â Â Â Â  (vii) The Oregon Patient Safety Commission;

Â Â Â Â Â  (viii) The Office of Private Health Partnerships;

Â Â Â Â Â  (ix) The Public EmployeesÂ Benefit Board;

Â Â Â Â Â  (x) The State Accident Insurance Fund Corporation; and

Â Â Â Â Â  (xi) The Office of Rural Health.

Â Â Â Â Â  (c) Establishing the defined set of essential health services, including but not limited to proposals for a methodology, consistent with the principles in section 3 of this 2007 Act, for determining and continually updating the defined set of essential health services. The Oregon Health Fund Board may delegate this function to the Health Services Commission established under ORS 414.715.

Â Â Â Â Â  (d) The eligibility requirements and enrollment procedures for the Oregon Health Fund program, including, but not limited to, proposals for:

Â Â Â Â Â  (A) Public subsidies of premiums or other costs under the program.

Â Â Â Â Â  (B) Streamlined enrollment procedures, including:

Â Â Â Â Â  (i) A standardized application process;

Â Â Â Â Â  (ii) Requirements to ensure that enrollees demonstrate
Oregon
residency;

Â Â Â Â Â  (iii) A process to enable a provider to enroll an individual in the Oregon Health Fund program at the time the individual presents for treatment to ensure coverage as of the date of the treatment; and

Â Â Â Â Â  (iv) Permissible waiting periods, preexisting condition limitations or other administrative requirements for enrollment.

Â Â Â Â Â  (C) A grievance and appeal process for enrollees.

Â Â Â Â Â  (D) Standards for disenrollment and changing enrollment in accountable health plans.

Â Â Â Â Â  (E) An outreach plan to educate the general public, particularly uninsured and underinsured persons, about the program and the programÂs eligibility requirements and enrollment procedures.

Â Â Â Â Â  (F) Allowing employers to offer health insurance coverage by insurers of the employerÂs choice or to contract for coverage of benefits beyond the defined set of essential health services.

Â Â Â Â Â  (3) On the effective date of this 2007 Act [June 28, 2007], the Oregon Health Policy Commission, the Office for Oregon Health Policy and Research, the Health Services Commission and the Medicaid Advisory Committee are directed to begin compiling data and conducting research to inform the decision-making of the subcommittees when they are convened. No later than February 1, 2008, the Oregon Health Policy Commission, the Office for Oregon Health Policy and Research, the Health Services Commission and the Medicaid Advisory Committee shall present reports containing data and recommendations to the subcommittees as follows:

Â Â Â Â Â  (a) The Oregon Health Policy Commission shall report on the financing mechanism for the comprehensive plan;

Â Â Â Â Â  (b) The Administrator of the Office for Oregon Health Policy and Research shall report on the health care delivery model of the comprehensive plan;

Â Â Â Â Â  (c) The Health Services Commission shall report on the methodology for establishing the defined set of essential health services under the comprehensive plan; and

Â Â Â Â Â  (d) The Medicaid Advisory Committee shall report on eligibility and enrollment requirements under the comprehensive plan.

Â Â Â Â Â  (4) The membership of the subcommittees shall, to the extent possible, represent the geographic and ethnic diversity of the state and include individuals with actuarial and financial management experience, individuals who are providers of health care, including safety net providers, and individuals who are consumers of health care, including seniors, persons with disabilities and individuals with complex medical needs.

Â Â Â Â Â  (5) Each subcommittee shall select one of its members as chairperson for such terms and with such duties and powers necessary for performance of the functions of those offices. Each chairperson shall serve as an ex officio member of the Oregon Health Fund Board. Chairpersons shall collaborate to integrate the committee recommendations to the extent possible.

Â Â Â Â Â  (6) The committee and the subcommittees are public bodies for purposes of ORS chapter 192 and must provide reasonable opportunity for public testimony at each meeting.

Â Â Â Â Â  (7) All agencies of state government, as defined in ORS 174.111, are directed to assist the committee, the subcommittees and the Oregon Health Fund Board in the performance of their duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the committees, the subcommittees and the Oregon Health Fund Board consider necessary to perform their duties.

Â Â Â Â Â  (8) The Oregon Health Fund Board shall report to the Legislative Assembly not later than February 29, 2008. The report must describe the progress of the subcommittees and the board toward developing a comprehensive plan to:

Â Â Â Â Â  (a) Decrease the number of children and adults without health insurance;

Â Â Â Â Â  (b) Ensure universal access to health care;

Â Â Â Â Â  (c) Contain health care costs; and

Â Â Â Â Â  (d) Address issues regarding the quality of health care services.

Â Â Â Â Â  (9) The Oregon Health Fund Board shall present a plan to the Legislative Assembly not later than February 1, 2008, for the design and implementation of the health insurance exchange described in subsection (2)(a)(C) of this section. [2007 c.697 Â§9]

Â Â Â Â Â  Sec. 10. The Oregon Health Fund Board shall conduct public hearings on the draft Oregon Health Fund program comprehensive plan developed under section 9 of this 2007 Act and solicit testimony and input from advocates representing seniors, persons with disabilities, tribes, consumers of mental health services, low-income Oregonians, employers, employees, insurers, health plans and providers of health care including, but not limited to, physicians, dentists, oral surgeons, chiropractors, naturopaths, hospitals, clinics, pharmacists, nurses and allied health professionals. [2007 c.697 Â§10]

Â Â Â Â Â  Sec. 11. (1) The Oregon Health Fund Board shall finalize the Oregon Health Fund program comprehensive plan developed under section 9 of this 2007 Act with due consideration to the information provided in the public hearings under section 10 of this 2007 Act and shall present the finalized comprehensive plan to the Governor, the Speaker of the House of Representatives and the President of the Senate no later than October 1, 2008. The board is authorized to submit the finalized comprehensive plan as a measure request directly to the Legislative Counsel upon the convening of the Seventy-fifth Legislative Assembly.

Â Â Â Â Â  (2) Upon legislative approval of the comprehensive plan, the board is authorized to request federal waivers deemed necessary and appropriate to implement the comprehensive plan.

Â Â Â Â Â  (3) Upon legislative approval of the comprehensive plan, the board is authorized immediately to implement any elements necessary to implement the plan that do not require legislative changes or federal approval. [2007 c.697 Â§11]

Â Â Â Â Â  Sec. 12. (1) The Oregon Health Fund program comprehensive plan described in section 11 of this 2007 Act must ensure, except as provided in subsection (2) of this section, that a resident of Oregon who is not a beneficiary of a health benefit plan providing coverage of the defined set of essential health services and who is not eligible to be enrolled in a publicly funded medical assistance program providing primary care and hospital services participates in the Oregon Health Fund program. A resident of
Oregon
who is a beneficiary of a health benefit plan or enrolled in a medical assistance program described in this subsection may choose to participate in the program. An employee of an employer located in this state may participate in the program if
Oregon
is the location of the employeeÂs physical worksite, regardless of the employeeÂs state of residence.

Â Â Â Â Â  (2)
Oregon
residents who are enrolled in commercial health insurance plans, self-insured programs, health plans funded by a Taft-Hartley trust, or state or local government health insurance pools may not be required to participate in the Oregon Health Fund Program. [2007 c.697 Â§12]

Â Â Â Â Â  Sec. 13. (1) The Administrator of the Office for Oregon Health Policy and Research, in collaboration with the Oregon Health Research and Evaluation Collaborative and other persons with relevant expertise, shall be responsible for developing a plan for evaluating the implementation and outcomes of the legislation described in section 11 of this 2007 Act. The evaluation plan shall focus particularly on the individuals receiving health care covered through the state Medicaid program, the Oregon State ChildrenÂs Health Insurance Program and the Family Health Insurance Assistance Program and shall include measures of:

Â Â Â Â Â  (a) Access to care;

Â Â Â Â Â  (b) Access to health insurance coverage;

Â Â Â Â Â  (c) Quality of care;

Â Â Â Â Â  (d) Consumer satisfaction;

Â Â Â Â Â  (e) Health status;

Â Â Â Â Â  (f) Provider capacity;

Â Â Â Â Â  (g) Population demand;

Â Â Â Â Â  (h) Provider and consumer participation;

Â Â Â Â Â  (i) Utilization patterns;

Â Â Â Â Â  (j) Health outcomes;

Â Â Â Â Â  (k) Health disparities;

Â Â Â Â Â  (L) Financial impacts, including impacts on medical debt;

Â Â Â Â Â  (m) The extent to which employers discontinue coverage due to the availability of publicly financed coverage or other employer responses;

Â Â Â Â Â  (n) Impacts on the financing of health care and uncompensated care;

Â Â Â Â Â  (o) Adverse selection, including migration to
Oregon
primarily for access to health care;

Â Â Â Â Â  (p) Use of technology;

Â Â Â Â Â  (q) Transparency of costs; and

Â Â Â Â Â  (r) Impact on health care costs.

Â Â Â Â Â  (2) The administrator shall develop recommendations for a model quality institute that shall:

Â Â Â Â Â  (a) Develop and promote methods for improving collection, measurement and reporting of information on quality in health care;

Â Â Â Â Â  (b) Provide leadership and support to further the development of widespread and shared electronic health records;

Â Â Â Â Â  (c) Develop the capacity of the workforce to capitalize on health information technology;

Â Â Â Â Â  (d) Encourage purchasers, providers and state agencies to improve system transparency and public understanding of quality in health care;

Â Â Â Â Â  (e) Support the Oregon Patient Safety CommissionÂs efforts to increase collaboration and state leadership to improve health care safety; and

Â Â Â Â Â  (f) Coordinate an effort among all state purchasers of health care and insurers to support delivery models and reimbursement strategies that will more effectively support infrastructure investments, integrated care and improved health outcomes. [2007 c.697 Â§13]

Â Â Â Â Â  Sec. 27. Sections 1 to 13 of this 2007 Act are repealed on January 2, 2010. [2007 c.697 Â§27]

Â Â Â Â Â  414.840 [Formerly 414.070; renumbered 566.340]

Â Â Â Â Â  414.850 [Formerly 414.080; renumbered 566.350]

Â Â Â Â Â  414.860 [Formerly 414.090; renumbered 566.360]

_______________



Chapter 415

Chapter 415 - (Former Provisions)

Alien and Nonresident Public Charges

ALIEN AND NONRESIDENT PUBLIC CHARGES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

415.010 [Amended by 1957 c.388 §1; repealed by 1985 c.511 §1]

415.020 [Repealed by 1957 c.388 §17]

415.030 [Amended by 1983 c.179 §1; repealed by 1985 c.511 §1]

415.040 [Amended by 1983 c.179 §2; repealed by 1985 c.511 §1]

415.050 [Repealed by 1983 c.179 §3]

415.060 [Amended by 1957 c.388 §2; 1969 c.597 §59; repealed by 1985 c.511 §1]

415.070 [Repealed by 1957 c.388 §3 (415.090 enacted in lieu of 415.070)]

415.080 [Repealed by 1957 c.388 §17]

415.090 [1957 c.388 §4 (enacted in lieu of 415.070); repealed by 1985 c.511 §1]

415.110 [Amended by 1957 c.388 §16; repealed by 1985 c.511 §1]

415.120 [Repealed by 1985 c.511 §1]

415.990 [Repealed by 1957 c.388 §17]

_______________



Chapter 416

Chapter 416 Â Recovery of Aid and Support

2007 EDITION

RECOVERY OF AID AND SUPPORT

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

RECOVERY FROM ESTATES

416.310Â Â Â Â  Estate of deceased person liable for aid received; relatives not relieved from obligation of support

416.320Â Â Â Â  Manner of approval and payment of county claims against estate

416.340Â Â Â Â  Collection of claim against estate of deceased; waiver of claim

PARENTAL SUPPORT OF DEPENDENT CHILDREN

416.400Â Â Â Â  Definitions for ORS 416.400 to 416.465

416.405Â Â Â Â  Policy

416.407Â Â Â Â  Parties to support proceedings; notice

416.415Â Â Â Â  Notice and finding of financial responsibility; request for hearing; order

416.417Â Â Â Â  When order of support contingent on child residing in state financed or supported residence

416.419Â Â Â Â  Tribunals for establishment of paternity or for child support order

416.422Â Â Â Â  Past support; consolidation in court proceeding

416.425Â Â Â Â  Motions to modify financial responsibility orders; service

416.427Â Â Â Â  Hearings procedure; parties; enforcement of order; appeal of order

416.429Â Â Â Â  Notice of intent to establish and enforce arrearages; request for hearing; order

416.430Â Â Â Â  Establishing paternity of child; certification of paternity issue to circuit court

416.435Â Â Â Â  Certification of paternity issue to circuit or juvenile court; trial

416.440Â Â Â Â  Filing order with court; order effective as circuit court judgment

416.443Â Â Â Â  Reopening issue of paternity; order

416.448Â Â Â Â  Multiple child support judgments

416.450Â Â Â Â  Preventing transfer of assets to evade compliance with order

416.455Â Â Â Â  Authority of administrator and administrative law judge; rules

416.460Â Â Â Â  Expeditious court hearings

416.465Â Â Â Â  Relief from compliance with order

RECOVERY OF SUPPORT FOR YOUTH OFFENDERS

416.480Â Â Â Â  Definitions for ORS 416.480 to 416.486

416.483Â Â Â Â  Order for support of youth offender or other offender

416.486Â Â Â Â  Youth authority may enter into agreements for support enforcement services

LIEN ON RECIPIENTÂS CLAIM FOR DAMAGES FOR PERSONAL INJURIES

416.510Â Â Â Â  Definitions for ORS 416.510 to 416.610

416.520Â Â Â Â  Claim for damages for personal injuries not grounds for denying assistance

416.530Â Â Â Â  Notice of claim to department or prepaid managed care health services organization

416.540Â Â Â Â  Lien of department; assignment of lien to prepaid managed care health services organization

416.550Â Â Â Â  Procedure to perfect lien

416.560Â Â Â Â  Form of notice of lien

416.570Â Â Â Â  Notice to department when judgment rendered or claim settled; statement by department of amount of lien

416.580Â Â Â Â  Payment in satisfaction of lien

416.590Â Â Â Â  Procedure when recipient is minor

416.600Â Â Â Â  Release of portion of lien in certain cases

416.610Â Â Â Â  Action against recipient who fails to notify department or prepaid managed care health services organization of claim

MISCELLANEOUS PROVISIONS

416.810Â Â Â Â  Disposition of reimbursements for public assistance granted

416.820Â Â Â Â  Acceptance and disbursement of gifts for support of certain persons

416.830Â Â Â Â  Acceptance and disbursement of gifts for public assistance

PENALTIES

416.990Â Â Â Â  Penalties

Â Â Â Â Â  Note: Definitions in 25.010 and 25.011 apply to ORS chapter 416.

Â Â Â Â Â  416.010 [1961 c.605 Â§2; 1969 c.597 Â§250; 1971 c.407 Â§1; 1995 c.79 Â§210; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.020 [Formerly 411.410; 1971 c.480 Â§3; 1971 c.779 Â§49; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.030 [Formerly 411.420; 1967 c.549 Â§7; 1971 c.125 Â§1; 1971 c.750 Â§5; 1999 c.59 Â§108; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.035 [1971 c.750 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.040 [1961 c.605 Â§6; subsection (4) enacted as 1963 c.499 Â§8; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.050 [1961 c.605 Â§7; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.055 [1971 c.480 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.060 [Formerly 411.425; repealed by 1971 c.651 Â§1 (416.061 enacted in lieu of 416.060)]

Â Â Â Â Â  416.061 [1971 c.651 Â§2 (enacted in lieu of 416.060); repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.070 [1961 c.605 Â§16; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.080 [Formerly 411.440 and then 411.428; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.090 [Formerly 411.450 and then 411.434; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.100 [Formerly 411.460 and then 411.438; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.110 [Formerly 411.441; 1979 c.562 Â§14; 1983 c.740 Â§141; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.120 [Formerly 411.442; subsection (4) enacted as 1961 c.605 Â§15; 1971 c.734 Â§46; 1999 c.849 Â§Â§75,76; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.130 [Formerly 411.444; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.140 [Formerly 411.446; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.145 [1971 c.734 Â§48; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.150 [1961 c.605 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.160 [1961 c.605 Â§14; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  416.170 [Formerly 411.448; 1975 c.146 Â§5; 1983 c.696 Â§19; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.180 [Formerly 411.452; 1993 c.223 Â§10; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.190 [Formerly 411.454; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.200 [Formerly 411.456; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.210 [Formerly 411.458; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.220 [1961 c.605 Â§19; 1971 c.779 Â§50; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.230 [Formerly 411.462; 1971 c.407 Â§2; repealed by 1979 c.690 Â§19]

Â Â Â Â Â  416.240 [Formerly 411.464; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.250 [Formerly 411.466; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.260 [Formerly 411.470; 1969 c.45 Â§2; 1971 c.418 Â§13; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.270 [Formerly 411.474; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  416.280 [Formerly part of 414.105; repealed by 2001 c.900 Â§261]

RECOVERY FROM ESTATES

Â Â Â Â Â  416.310 Estate of deceased person liable for aid received; relatives not relieved from obligation of support. (1) Except as otherwise provided by ORS 411.708, the estate of every deceased person who received aid from the state or any county or whose burial expenses have been paid by the state or any county, other than aid received pursuant to ORS 412.006, 444.120 or 444.220, is liable for the actual cost of such aid so rendered or the actual expenses of such burial. The state or the county shall have a just and valid claim against such estate therefor.

Â Â Â Â Â  (2) Nothing in this section relieves the parents, children, brothers or sisters of any needy person from their obligation to support such person, or prevents the county court from recovering for such support.

Â Â Â Â Â  (3) Nothing in this section authorizes the recovery of the amount of any aid from the estate or surviving spouse of a recipient to the extent that the need for aid resulted from a crime committed against the recipient. [Formerly 411.480; 1985 c.522 Â§5; 1993 c.249 Â§6; 2005 c.381 Â§25]

Â Â Â Â Â  416.320 Manner of approval and payment of county claims against estate. All claims of the type mentioned in ORS 416.310 shall be itemized and verified by the county clerk and presented by the county clerk to the administrator or executor of the estate; except that the claims shall be verified by the county accountant in counties having a county accountant authorized by ORS chapter 210. The claims shall be approved and paid by the administrator or executor in the manner and in the order of preference provided by law for approval and payment of claims and charges against estates of deceased persons. [Formerly 411.490; 1983 c.310 Â§19]

Â Â Â Â Â  416.330 [Formerly 411.500; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  416.340 Collection of claim against estate of deceased; waiver of claim. (1) With respect to any claim which the Department of Human Services may have against the estate of a deceased person, the Department of Human Services may, subject to such terms as it may prescribe in any such case:

Â Â Â Â Â  (a) Secure payment of such claim in whole or in part by the acceptance of assignments, conveyances, notes, mortgages and other transfers of property or interests therein.

Â Â Â Â Â  (b) Waive such claim to the extent that the Department of Human Services finds that the enforcement thereof would tend to defeat the purpose of the public assistance laws.

Â Â Â Â Â  (2) To the extent that the need for aid resulted from a crime committed against the recipient, a claim for recovery of the amount of such aid defeats the purpose of the public assistance laws. [1963 c.114 Â§2; 1985 c.522 Â§6]

PARENTAL SUPPORT OF DEPENDENT CHILDREN

Â Â Â Â Â  416.400 Definitions for ORS 416.400 to 416.465. As used in ORS 416.400 to 416.465, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (2) ÂCourtÂ means any circuit court of this state and any court in another state having jurisdiction to determine the liability of persons for the support of another person.

Â Â Â Â Â  (3) ÂCourt orderÂ means any judgment or order of any
Oregon
court that orders payment of a set or determinable amount of support money by the subject parent and does not include an order or judgment in any proceeding in which the court did not order support.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Justice of this state or its equivalent in any other state from which a written request for establishment or enforcement of a support obligation is received under ORS 416.415.

Â Â Â Â Â  (5) ÂDependent childÂ means any person under the age of 18 who is not otherwise emancipated, self-supporting, married or a member of the Armed Forces of the
United States
. ÂDependent childÂ also means a child attending school as defined in ORS 107.108.

Â Â Â Â Â  (6) ÂOfficeÂ means the office of the Division of Child Support or the office of the district attorney.

Â Â Â Â Â  (7) ÂParentÂ means the natural or adoptive father or mother of a dependent child or youth offender. ÂParentÂ also means stepparent when the person has an obligation to support a dependent child under ORS 108.045.

Â Â Â Â Â  (8) ÂPast supportÂ means the amount of child support that could have been ordered and accumulated as arrears against a parent for the benefit of a child for any period of time during which the child was not supported by the parent and for which period no support order was in effect.

Â Â Â Â Â  (9) ÂPublic assistanceÂ means any money payments made by the state that are paid to or for the benefit of any dependent child or youth offender, including but not limited to payments made so that food, shelter, medical care, clothing, transportation or other necessary goods, services or items may be provided, and payments made in compensation for the provision of the necessities. ÂPublic assistanceÂ does not include money payments made by the state to or for the benefit of a dependent child as the result of the childÂs removal from the parentÂs home against the wishes of the parent, if the Department of Human Services determines after completion of a child protective services assessment that the report of abuse is unfounded according to rules adopted by the Department of Human Services.

Â Â Â Â Â  (10) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1979 c.421 Â§1; 1985 c.567 Â§1; 1985 c.671 Â§30; 1987 c.161 Â§1; 1989 c.519 Â§3; 1989 c.812 Â§11; 1995 c.343 Â§43; 1995 c.422 Â§131v; 1995 c.514 Â§8; 1997 c.704 Â§59; 1999 c.735 Â§20; 2001 c.455 Â§21; 2003 c.73 Â§61; 2003 c.576 Â§443; 2007 c.643 Â§1]

Â Â Â Â Â  Note: Section 3, chapter 643, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. The amendments to ORS 109.015 and 416.400 by sections 1 and 2 of this 2007 Act apply to cases in which a child is taken into protective custody by the Department of Human Services on or after the effective date of this 2007 Act [September 27, 2007]. [2007 c.643 Â§3]

Â Â Â Â Â  416.405 Policy. It is the public policy of this state that dependent children shall be maintained, as much as possible, from the resources of both of the parents, thereby relieving or avoiding, at least in part, the burden often borne by single parents or by the general citizenry through public assistance programs. The existing remedies pertaining to family desertion and nonsupport of dependent children are to be augmented by the additional remedies provided in ORS 416.400 to 416.465 which are directed to the real and personal property resources of the responsible parents. These additional remedies are not in lieu of existing law. ORS 416.400 to 416.465 shall be liberally construed and administered to implement the policy stated in this section. [1979 c.421 Â§2; 1985 c.671 Â§31]

Â Â Â Â Â  416.407 Parties to support proceedings; notice. (1) In any proceeding under ORS 416.400 to 416.465, the following are parties and shall be given notice of any such proceeding by the administrator:

Â Â Â Â Â  (a) The State of
Oregon
.

Â Â Â Â Â  (b) An obligee who has physical custody of a child for whose benefit a support order or an order establishing paternity is sought, is being modified or is being enforced under this chapter.

Â Â Â Â Â  (c) A noncustodial parent or a male who is alleged to be the father of a child when an action is initiated under this chapter to establish, modify or enforce a support or paternity order.

Â Â Â Â Â  (d) A person joined as a party under subsection (2) of this section.

Â Â Â Â Â  (2) Pursuant to administrative rule, a party may join a person who has physical custody of a child to a proceeding under ORS 416.400 to 416.465. [1993 c.596 Â§31; 1999 c.836 Â§2; 2005 c.560 Â§9]

Â Â Â Â Â  416.410 [1979 c.421 Â§3; 1985 c.671 Â§32; 1991 c.520 Â§4; repealed by 1995 c.514 Â§14]

Â Â Â Â Â  416.415 Notice and finding of financial responsibility; request for hearing; order. (1)(a) At any time after the state is assigned support rights, a public assistance payment is made, an application for enforcement services under ORS 25.080 is made by an individual who is not a recipient of public assistance or a written request for enforcement of a support obligation is received from the state agency of another state responsible for administering the federal child support enforcement program, the administrator may, if there is no court order, issue a notice and finding of financial responsibility. The notice shall be served upon the parent in the manner prescribed for service of summons in a civil action, or by certified mail, return receipt requested. Notices that involve the establishment of paternity must be served by personal service. All notices may be personally served by the administrator on the premises of the offices of the administrator.

Â Â Â Â Â  (b) The administrator shall serve the notice and finding issued under this section upon the obligee. Service shall be by regular mail.

Â Â Â Â Â  (2) The administrator shall include in the notice:

Â Â Â Â Â  (a) A statement of the name of the caretaker relative or agency and the name of the dependent child for whom support is to be paid;

Â Â Â Â Â  (b) A statement of the monthly support for which the parent shall be responsible;

Â Â Â Â Â  (c) A statement of the past support for which the parent shall be responsible;

Â Â Â Â Â  (d) A statement that the parent may be required to provide health care coverage for the dependent child whenever the coverage is available to the parent at a reasonable cost;

Â Â Â Â Â  (e) To the extent known, a statement of:

Â Â Â Â Â  (A) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the dependent child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.425, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (B) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the dependent child;

Â Â Â Â Â  (f) A statement that if the parent or the obligee desires to discuss the amount of support or health care coverage that the parent is required to pay or provide, the parent or the obligee may contact the office that sent the notice and request a negotiation conference. If no agreement is reached on the monthly support to be paid, the administrator may issue a new notice and finding of financial responsibility, which may be sent to the parent and to the obligee by regular mail addressed to the parentÂs and to the obligeeÂs last-known address, or if applicable, the parentÂs or the obligeeÂs attorneyÂs last-known address;

Â Â Â Â Â  (g) A statement that if the parent or the obligee objects to all or any part of the notice and finding of financial responsibility, then the parent or the obligee must send to the office issuing the notice, within 20 days of the date of service, a written response that sets forth any objections and requests a hearing. In those cases where the administrator is seeking to establish paternity, then the alleged parent and the obligee will have 30 days to respond instead of 20 days;

Â Â Â Â Â  (h) A statement that if such a timely response is received by the appropriate office, either the parent or the obligee or both shall have the right to a hearing; and that if no timely written response is received, the administrator may enter an order in accordance with the notice and finding of financial responsibility;

Â Â Â Â Â  (i) A statement that as soon as the order is entered, the property of the parent is subject to collection action, including but not limited to wage withholding, garnishment and liens and execution thereon;

Â Â Â Â Â  (j) A reference to ORS 416.400 to 416.465;

Â Â Â Â Â  (k) A statement that both the parent and the obligee are responsible for notifying the office of any change of address or employment;

Â Â Â Â Â  (L) A statement that if the parent has any questions, the parent should telephone or visit the appropriate office or consult an attorney; and

Â Â Â Â Â  (m) Such other information as the administrator finds appropriate.

Â Â Â Â Â  (3) If the paternity of the dependent child has not been legally established, the notice and finding of financial responsibility shall also include:

Â Â Â Â Â  (a) An allegation that the person is the parent of the dependent child;

Â Â Â Â Â  (b) The name of the childÂs other parent;

Â Â Â Â Â  (c) The childÂs date of birth;

Â Â Â Â Â  (d) The probable time or period of time during which conception took place; and

Â Â Â Â Â  (e) A statement that if the alleged parent or the obligee does not timely send to the office issuing the notice a written response that denies paternity and requests a hearing, then the administrator, without further notice to the alleged parent, or to the obligee, may enter an order that declares and establishes the alleged parent as the legal parent of the child.

Â Â Â Â Â  (4) The statement of monthly future support required under subsection (2)(b) and the statement of past support required under subsection (2)(c) of this section are to be computed as follows:

Â Â Â Â Â  (a) If there is sufficient information available concerning the parentÂs financial and living situation, the formula provided for in ORS 25.275 and 25.280 shall be used; or

Â Â Â Â Â  (b) If there is insufficient information available to use the formula, an allegation of ability to pay shall be the basis of the statement.

Â Â Â Â Â  (5) The parent or alleged parent and the obligee shall have time to request a hearing as outlined in subsection (2)(g) of this section. The time limits may be extended by the administrator and are nonjurisdictional.

Â Â Â Â Â  (6) If a timely written response setting forth objections and requesting a hearing is received by the appropriate office, a hearing shall be held under ORS 416.427.

Â Â Â Â Â  (7) If no timely written response and request for hearing is received by the appropriate office, the administrator may enter an order in accordance with the notice, and shall include in that order:

Â Â Â Â Â  (a) If the paternity of the dependent child is established by the order, a declaration of that fact;

Â Â Â Â Â  (b) The amount of monthly support to be paid, with directions on the manner of payment;

Â Â Â Â Â  (c) The amount of past support to be ordered against the parent;

Â Â Â Â Â  (d) Whether health care coverage is to be provided for the dependent child;

Â Â Â Â Â  (e) The name of the caretaker relative or agency and the name and birthdate of the dependent child for whom support is to be paid; and

Â Â Â Â Â  (f) A statement that the property of the parent is subject to collection action, including but not limited to wage withholding, garnishment and liens and execution thereon.

Â Â Â Â Â  (8) The parent and the obligee shall be sent a copy of the order by regular mail addressed to the last-known address of each of the parties or if applicable, to the last-known address of an attorney of record for a party. The order is final, and action by the administrator to enforce and collect upon the order, including arrearages, may be taken from the date of issuance of the order.

Â Â Â Â Â  (9) The provisions of ORS 107.108 apply to an order entered under this section for the support of a child attending school. [1979 c.421 Â§4; 1985 c.671 Â§33; 1989 c.566 Â§1; 1989 c.811 Â§7; 1993 c.596 Â§32; 1995 c.514 Â§9; 1997 c.704 Â§62; 2003 c.73 Â§62; 2003 c.116 Â§12; 2005 c.560 Â§10]

Â Â Â Â Â  416.417 When order of support contingent on child residing in state financed or supported residence. An order for support entered pursuant to ORS 416.400 to 416.465 for a child in the care and custody of the Department of Human Services, or a youth offender or other offender in the legal or physical custody of the Oregon Youth Authority, may be made contingent upon the child, youth offender or other offender residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the Director of Human Services, the Administrator of the Division of Child Support or the Director of the Oregon Youth Authority shall be sufficient to establish the periods of residence and to satisfy the order for periods of nonresidence. A hearing to contest the period of nonresidency or failure to satisfy shall be held pursuant to ORS 416.427. [1985 c.610 Â§8; 1989 c.519 Â§4; 1995 c.422 Â§131w; 1999 c.213 Â§3; 2005 c.560 Â§11]

Â Â Â Â Â  416.419 Tribunals for establishment of paternity or for child support order. (1) Except as otherwise provided in subsection (2) of this section, the administrator may act as the tribunal described in ORS 110.304 in the establishment of paternity or of a child support order, or in the modification or enforcement of a child support order.

Â Â Â Â Â  (2)(a) When a hearing is requested pursuant to ORS 416.427, the tribunal is the Office of Administrative Hearings, except as provided in ORS 416.430.

Â Â Â Â Â  (b) When an order is appealed pursuant to ORS 416.427 (6), the tribunal is a circuit court. [1995 c.608 Â§15; 1997 c.704 Â§45; 1999 c.680 Â§4; 2005 c.560 Â§12]

Â Â Â Â Â  416.420 [1979 c.421 Â§8; repealed by 1989 c.811 Â§10]

Â Â Â Â Â  416.422 Past support; consolidation in court proceeding. (1) Past support may not be ordered for any period of time prior to the later of:

Â Â Â Â Â  (a) The date of the most recent application for service from the Child Support Program administered under Title IV-D of the Social Security Act; or

Â Â Â Â Â  (b) In the case of a mandatory referral based on the receipt of public assistance, the date of the last referral to the Child Support Program administered under Title IV-D of the Social Security Act.

Â Â Â Â Â  (2) If the administrator has issued a notice and finding of financial responsibility under ORS 416.415 that includes a statement of past support but the administrator or an administrative law judge has not issued an order, and a court proceeding that involves the same obligor and child support for the same child is pending or is commenced after the notice is issued, the administrator may certify all matters under the notice to the court for consolidation in the court proceeding. After the matter is certified to the court, the court may, in the same manner as the administrator, order a parent to pay an amount of past support.

Â Â Â Â Â  (3) If the administrator does not certify the matter to the court under subsection (2) of this section and the courtÂs judgment or order does not address past support, the administrator or an administrative law judge may thereafter issue an order directing a parent to pay an amount of past support. [1995 c.514 Â§16; 2003 c.146 Â§9; 2003 c.576 Â§207; 2007 c.71 Â§106]

Â Â Â Â Â  416.425 Motions to modify financial responsibility orders; service. (1) Any time support enforcement services are being provided under ORS 25.080, the obligor, the obligee, the party holding the support rights or the administrator may move for the existing order to be modified under this section. The motion shall be in writing in a form prescribed by the administrator, shall set out the reasons for modification and shall state the telephone number and address of the party requesting modification.

Â Â Â Â Â  (2) The moving party shall state in the motion, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the dependent child, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.415, 419B.400 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the dependent child, other than the order the party is moving to modify.

Â Â Â Â Â  (3) The moving party shall include with the motion a certificate regarding any pending support proceeding and any existing support order other than the order the party is moving to modify. The party shall use a certificate that is in a form prescribed by the administrator and include information required by the administrator and subsection (2) of this section.

Â Â Â Â Â  (4) The moving party shall serve the motion upon the obligor, the obligee, the party holding the support rights and the administrator, as appropriate. The nonrequesting parties must be served in the same manner as provided for service of the notice and finding of financial responsibility under ORS 416.415 (1)(a). Notwithstanding ORS 25.085, the requesting party must be served by first class mail to the requesting partyÂs last known address. The nonrequesting parties have 30 days to resolve the matter by stipulated agreement or to serve the moving party by regular mail with a written response setting forth any objections to the motion and a request for hearing. The hearing shall be conducted under ORS 416.427.

Â Â Â Â Â  (5) When the moving party is other than the administrator and no objections and request for hearing have been served within 30 days, the moving party may submit a true copy of the motion to the administrative law judge as provided in ORS 416.427, except the default may not be construed to be a contested case as defined in ORS chapter 183. Upon proof of service, the administrative law judge shall issue an order granting the relief sought.

Â Â Â Â Â  (6) When the moving party is the administrator and no objections and request for hearing have been served within 30 days, the administrator may enter an order granting the relief sought.

Â Â Â Â Â  (7) A motion for modification made under this section does not stay the administrator from enforcing and collecting upon the existing order unless so ordered by the court in which the order is entered.

Â Â Â Â Â  (8) An administrative order filed in accordance with ORS 416.440 is a final judgment as to any installment or payment of money that has accrued up to the time the nonrequesting party is served with a motion to set aside, alter or modify the judgment. The administrator may not set aside, alter or modify any portion of the judgment that provides for any payment of money for minor children that has accrued before the motion is served. However:

Â Â Â Â Â  (a) The administrator may allow a credit against child support arrearages for periods of time, excluding reasonable parenting time unless otherwise provided by order or judgment, during which the obligor, with the knowledge and consent of the obligee or pursuant to court order, has physical custody of the child; and

Â Â Â Â Â  (b) The administrator may allow a credit against child support arrearages for any Social Security or veteransÂ benefits paid retroactively to the child, or to a representative payee administering the funds for the childÂs use and benefit, as a result of a parentÂs disability or retirement.

Â Â Â Â Â  (9) The party requesting modification has the burden of showing a substantial change of circumstances or that a modification is appropriate under the provisions of ORS 25.287.

Â Â Â Â Â  (10) An administrative order modifying a court order is not effective until the administrative order is reviewed and approved by the court that entered the court order. The court shall make a written finding on the record that the administrative order complies with the formula established by ORS chapter 25. The court may approve the administrative order at any time after the order is issued. If upon review the court finds that the administrative order should not be approved, the court shall set the matter for hearing de novo.

Â Â Â Â Â  (11) The obligee is a party to all proceedings under this section.

Â Â Â Â Â  (12) An order entered under this section that modifies a support order because of the incarceration of the obligor is effective only during the period of the obligorÂs incarceration and for 60 days after the obligorÂs release from incarceration. The previous support order is reinstated by operation of law on the 61st day after the obligorÂs release from incarceration. An order that modifies a support order because of the obligorÂs incarceration must contain a notice that the previous order will be reinstated on the 61st day after the obligorÂs release from incarceration. [1979 c.421 Â§5; 1985 c.671 Â§37; 1989 c.566 Â§2; 1991 c.519 Â§4; 1993 c.596 Â§33; 1995 c.609 Â§1; 1999 c.127 Â§1; 1999 c.836 Â§1; 2003 c.75 Â§88; 2003 c.116 Â§13; 2003 c.419 Â§4; 2003 c.572 Â§16b; 2003 c.576 Â§208a; 2005 c.560 Â§13]

Â Â Â Â Â  416.427 Hearings procedure; parties; enforcement of order; appeal of order. (1) When a party requests a hearing pursuant to ORS 416.415, 416.417, 416.425 (1) or 416.429, the contested case provisions of ORS chapter 183 apply except as provided in subsection (6) of this section.

Â Â Â Â Â  (2) Except as provided in ORS 416.430, hearings shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings.

Â Â Â Â Â  (3) The administrative law judge may issue subpoenas for witnesses necessary to develop a full record. The attorney of record for the office of the Division of Child Support or the office of the district attorney may issue subpoenas. Witnesses appearing pursuant to subpoena, other than parties or officers or employees of the administrator, shall receive fees and mileage as prescribed by law for witnesses in ORS 44.415 (2). Obedience to the subpoena may be compelled in the same manner as set out in ORS 183.440 (2).

Â Â Â Â Â  (4) Upon issuance of an order, action by the administrator to enforce and collect upon the order, including arrearages, may be taken. Action by the administrator may not be stayed or partially stayed pending appeal or by any court unless there is substantial evidence showing that the obligor would be irreparably harmed and that the obligee would not be irreparably harmed.

Â Â Â Â Â  (5) An order issued by the administrative law judge or the administrator is final. The order shall be in full force and effect while any appeal is pending unless the order is stayed by a court. A court may not grant a stay unless there is substantial evidence showing the obligor would be irreparably harmed and that the obligee would not be irreparably harmed.

Â Â Â Â Â  (6) Appeal of the order of the administrative law judge or any default or consent order entered by the administrator pursuant to ORS 416.400 to 416.465 may be taken to the circuit court of the county in which the order has been entered pursuant to ORS 416.440 for a hearing de novo. The appeal shall be by petition for review filed within 60 days after the order has been entered pursuant to ORS 416.440. Unless otherwise specifically provided by law, the appeal shall be conducted pursuant to the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (7) The obligor, the obligee and the state are parties to any proceedings, including appeals, under this section. [1985 c.671 Â§35; 1989 c.566 Â§3; 1989 c.980 Â§13a; 1993 c.596 Â§34; 1995 c.608 Â§6; 1999 c.849 Â§Â§78,79; 2003 c.75 Â§34; 2003 c.576 Â§Â§209,210; 2005 c.560 Â§14]

Â Â Â Â Â  416.429 Notice of intent to establish and enforce arrearages; request for hearing; order. (1) The administrator may issue a notice of intent to establish and enforce arrearages for any support order that is registered, filed or entered in this state. The notice must be served upon the obligor in the manner prescribed for service of summons in a civil action or mailed to the obligor at the obligorÂs last-known address by certified mail, return receipt requested. The administrator shall mail the notice to the obligee by regular mail.

Â Â Â Â Â  (2) The notice shall include:

Â Â Â Â Â  (a) A statement of the name of the caretaker relative or agency and the name of the dependent child for whom support is to be paid;

Â Â Â Â Â  (b) A statement of the monthly support the obligor is required to pay under the support order;

Â Â Â Â Â  (c) A statement of the arrearages claimed to be owed under the support order;

Â Â Â Â Â  (d) A demand that the obligor make full payment to the Department of Justice or the clerk of the court, whichever is appropriate, within 14 days of the receipt or service of the notice;

Â Â Â Â Â  (e) A statement that if full payment or an objection is not received within 14 days, the administrator will enter an order directing that the amount of the arrearages stated in the notice be entered in the child support accounting record maintained by the Department of Justice;

Â Â Â Â Â  (f) A statement that if the obligor or the obligee objects to the enforcement of the arrearages, then the objecting party must send to the office issuing the notice, within 14 days of the date of service, a written response that sets forth any objections and requests a hearing;

Â Â Â Â Â  (g) A statement that the only basis upon which an obligor or an obligee may object to the enforcement of the arrearages is that the amount of the arrearages specified in the notice is incorrect;

Â Â Â Â Â  (h) A reference to ORS 416.400 to 416.465;

Â Â Â Â Â  (i) A statement that the obligor and the obligee are responsible for notifying the office of any change of address or employment;

Â Â Â Â Â  (j) A statement that if the obligor or the obligee has any questions, the obligor or obligee should telephone or visit the appropriate office or consult an attorney; and

Â Â Â Â Â  (k) Such other information as the administrator finds appropriate.

Â Â Â Â Â  (3) If a timely written response setting forth objections and requesting a hearing is received by the appropriate office, a hearing shall be held under ORS 416.427.

Â Â Â Â Â  (4) If no timely written response and request for hearing is received by the appropriate office, the administrator shall enter an order directing that the amount of the arrearages stated in the notice be entered in the child support accounting record maintained by the Department of Justice.

Â Â Â Â Â  (5) Action to administratively enforce and collect upon the arrearages established under this section may be taken 14 days after service of or receipt or refusal of the notice by the obligor or obligee.

Â Â Â Â Â  (6) Nothing in this section shall prevent the administrator from using other available enforcement remedies at any time. [1985 c.671 Â§36; 1991 c.520 Â§1; 1993 c.596 Â§35; 1995 c.608 Â§18; 1999 c.93 Â§1; 1999 c.735 Â§21; 2003 c.576 Â§211]

Â Â Â Â Â  416.430 Establishing paternity of child; certification of paternity issue to circuit court. (1) The administrator may establish paternity of a child in the course of a support proceeding under ORS 416.400 to 416.465 when both parents sign statements that paternity has not been legally established and that the male parent is the father of the child. The administrator may enter an order which establishes paternity.

Â Â Â Â Â  (2) If the parent fails to file a response denying paternity and requesting a hearing within the time period allowed in ORS 416.415 (2), then the administrator, without further notice to the parent, may enter an order, in accordance with ORS 416.415 (7), which declares and establishes the parent as the legal father of the child.

Â Â Â Â Â  (3) Any order entered pursuant to subsection (1) or (2) of this section establishes legal paternity for all purposes. The Center for Health Statistics of the Department of Human Services shall prepare a new birth certificate in the new name, if any, of the child. The original birth certificate shall be sealed and filed and may be opened only upon order of a court of competent jurisdiction.

Â Â Â Â Â  (4)(a) If paternity is alleged under ORS 416.415 (3) and a written response denying paternity and requesting a hearing is received within the time period allowed in ORS 416.415 (2), or if the administrator determines that there is a valid issue with respect to paternity of the child, the administrator, subject to the provisions of subsections (5) and (6) of this section, shall certify the matter to the circuit court for a determination based upon the contents of the file and any evidence which may be produced at trial. The proceedings in court shall for all purposes be deemed suits in equity. The provisions of ORS 109.145 to 109.230 apply to proceedings certified to court by the administrator pursuant to this section.

Â Â Â Â Â  (b) Any response denying paternity and requesting a hearing shall be sent by the enforcement office to the obligee by regular mail.

Â Â Â Â Â  (5) An action to establish paternity initiated under ORS 416.400 to 416.465 shall not be certified to court for trial unless all of the following have occurred:

Â Â Â Â Â  (a) Blood tests have been conducted;

Â Â Â Â Â  (b) The results of the blood tests have been served upon the parties and notice has been given that an order establishing paternity will be entered unless a written objection is received within 30 days; and

Â Â Â Â Â  (c) A written objection to the entry of an order has been timely received from a party.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (5) of this section, the administrator:

Â Â Â Â Â  (a) Shall certify the matter to court:

Â Â Â Â Â  (A) Within 30 days of receipt by the administrator of a timely written objection to the entry of an order by a party under subsection (5)(c) of this section;

Â Â Â Â Â  (B) When a party requests certification in writing after the administrator has received a partyÂs written denial of paternity if at least 120 days have elapsed from receipt of the denial; or

Â Â Â Â Â  (C) Upon receipt of blood test results with a cumulative paternity index of less than 99; and

Â Â Â Â Â  (b) May certify the matter to court at any time under any other circumstances.

Â Â Â Â Â  (7) If the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, evidence of the tests, together with the testimony of the parent, shall be a sufficient basis upon which to establish paternity and the administrator may enter an order declaring the alleged father as the legal father of the child unless a party objects in writing to the entry of the order. The testimony of the parent may be presented by affidavit.

Â Â Â Â Â  (8) Prior to certification to court, the administrator may attempt to resolve the issue of paternity by discovery conducted under the Oregon Rules of Civil Procedure. Unless otherwise specifically provided by statute, the proceedings shall be conducted under the Oregon Rules of Civil Procedure.

Â Â Â Â Â  (9) When, in accordance with subsection (6)(a)(A) of this section, a party objects to the entry of an order and the blood tests conducted under ORS 109.250 to 109.262 result in a cumulative paternity index of 99 or greater, notwithstanding the partyÂs objection, evidence of the tests, together with the testimony of a parent, is a sufficient basis upon which to presume paternity for purposes of establishing temporary support under this section. The court shall, upon motion of any party, enter a temporary order requiring the alleged father to provide support pending the determination of parentage by the court. In determining the amount of support, the court shall use the formula established under ORS 25.275. [1979 c.431 Â§7; 1983 c.709 Â§44; 1985 c.671 Â§38; 1989 c.566 Â§6; 1991 c.484 Â§2; 1993 c.596 Â§36; 1995 c.514 Â§13; 1995 c.609 Â§2; 1999 c.80 Â§28]

Â Â Â Â Â  416.435 Certification of paternity issue to circuit or juvenile court; trial. (1) Except as provided in subsection (2) of this section, when a response denying paternity and requesting a hearing is received pursuant to ORS 416.415 (3), or paternity is a valid issue as determined by the administrator under ORS 416.430, the certification to the circuit court shall be to the court in the judicial district where the parent or dependent child resides.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if there is an
Oregon
juvenile court case regarding the dependent child, the matter may be certified to the county that has jurisdiction of the juvenile court case.

Â Â Â Â Â  (3) The certification shall include true copies of the notice and finding of financial responsibility, the return of service, the denial of paternity and request for hearing and any other relevant papers.

Â Â Â Â Â  (4) The court shall set the matter for trial and notify the parties of the time and place of trial.

Â Â Â Â Â  (5) If paternity is established, the monthly support and the amount of past support to be ordered may be established under ORS 416.427. [1979 c.421 Â§6; 1985 c.671 Â§39; 1989 c.811 Â§8; 1991 c.519 Â§5; 1995 c.514 Â§10; 2003 c.572 Â§17]

Â Â Â Â Â  416.440 Filing order with court; order effective as circuit court judgment. (1) The documents required to be filed for purposes of subsection (2) of this section include all the following:

Â Â Â Â Â  (a) A true copy of any order entered, filed or registered by the administrator or administrative law judge pursuant to ORS 416.400 to 416.465 or ORS chapter 110.

Â Â Â Â Â  (b) A true copy of the return of service, if applicable.

Â Â Â Â Â  (c) A separate statement containing the information required to be contained in a judgment under ORS 18.042 (2).

Â Â Â Â Â  (2) The documents described under subsection (1) of this section shall be filed in the office of the clerk of the circuit court in the county in which either the parent or the dependent child resides or in the county where the court order was entered if the administrative order is an order modifying a court order. Upon receipt of the documents, the clerk shall enter the order in the register of the circuit court, shall note in the register that the order creates a lien and shall make the notations required by ORS 18.075 in the judgment lien record maintained under ORS 18.075.

Â Â Â Â Â  (3) Upon entry in the register under subsection (2) of this section, the order shall have all the force, effect and attributes of a judgment of the circuit court, including but not limited to:

Â Â Â Â Â  (a) Creation of a judgment lien under ORS chapter 18; and

Â Â Â Â Â  (b) Ability to be enforced by contempt proceedings and pursuant to ORS 18.252 to 18.993.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, an administrative order modifying a court order shall not become effective until reviewed and approved by the court under ORS 416.425 (10).

Â Â Â Â Â  (5) Notwithstanding subsections (2) and (3) of this section, the entry in the register of an order of the administrator or administrative law judge does not preclude any subsequent proceeding or remedy available under ORS 416.400 to 416.465.

Â Â Â Â Â  (6) A court or administrative order of another state may be filed, or if appropriate, registered, pursuant to this section for the purposes of ORS chapter 110. Notwithstanding any other provision of this chapter, an order of another state registered pursuant to ORS 110.405, 110.408 and 110.411 may not be modified unless the requirements of ORS 110.432 are met. [1979 c.421 Â§9; 1983 c.696 Â§20; 1985 c.671 Â§39a; 1989 c.566 Â§4; 1989 c.768 Â§Â§10,13; 1991 c.519 Â§6; 1995 c.608 Â§7; 2003 c.75 Â§89; 2003 c.116 Â§14; 2003 c.576 Â§212; 2005 c.568 Â§30; 2007 c.339 Â§14]

Â Â Â Â Â  416.443 Reopening issue of paternity; order. (1) As used in this section, Âblood testsÂ has the meaning given that term in ORS 109.251.

Â Â Â Â Â  (2) No later than one year after an order establishing paternity is entered under ORS 416.440 and if blood tests have not been completed, a party may apply to the administrator to have the issue of paternity reopened and for an order for blood tests.

Â Â Â Â Â  (3) No later than one year after a voluntary acknowledgment of paternity is filed in this state and if blood tests have not been completed, a party to the acknowledgment, or the Department of Human Services if the child named in the acknowledgment is in the care and custody of the department under ORS chapter 419B, may apply to the administrator for services under ORS 25.080 and for an order for blood tests.

Â Â Â Â Â  (4) Upon receipt of a timely application, the administrator shall order:

Â Â Â Â Â  (a) The mother and the male party to submit to blood tests; and

Â Â Â Â Â  (b) The person having physical custody of the child to submit the child to blood tests.

Â Â Â Â Â  (5) If a party refuses to comply with an order under subsection (4) of this section, the issue of paternity shall, upon the motion of the administrator, be resolved against that party by an order of the court either affirming or setting aside the order establishing paternity or the voluntary acknowledgment of paternity.

Â Â Â Â Â  (6) If the results of the blood tests exclude the male party as the biological father of the child, the administrator may file a motion with the court for an order setting aside the order establishing paternity or the voluntary acknowledgment of paternity and for a judgment of nonpaternity.

Â Â Â Â Â  (7) Support paid before an order establishing paternity or a voluntary acknowledgment of paternity is set aside under this section may not be returned to the payer.

Â Â Â Â Â  (8) The administrator shall send a court-certified true copy of a judgment of nonpaternity to the State Registrar of the Center for Health Statistics. Upon receipt of the judgment, the state registrar shall correct any records maintained by the state registrar that indicate that the male party is the parent of the child.

Â Â Â Â Â  (9) The Child Support Program shall pay any state registrar fees and any costs for blood tests ordered under this section, subject to recovery from the party who requested the tests. [1995 c.608 Â§43; 1999 c.735 Â§22; 2003 c.576 Â§213; 2007 c.454 Â§7]

Â Â Â Â Â  416.445 [1979 c.421 Â§10; 1985 c.610 Â§4; 1989 c.726 Â§8; 1991 c.362 Â§4; 1991 c.519 Â§7; repealed by 1993 c.798 Â§21]

Â Â Â Â Â  416.448 Multiple child support judgments. (1) As used in this section:

Â Â Â Â Â  (a) ÂChild support judgmentÂ has the meaning given that term in ORS 25.089.

Â Â Â Â Â  (b) ÂGoverning child support judgmentÂ has the meaning given that term in ORS 25.091.

Â Â Â Â Â  (2) Notwithstanding any other provision of this section or ORS 25.089, when two or more child support judgments exist involving the same obligor and child, and when one or more of the judgments was issued by a tribunal of another state, the administrator shall apply the provisions of ORS chapter 110 before enforcing or modifying a child support judgment under this section or ORS 25.089.

Â Â Â Â Â  (3) When the administrator finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state:

Â Â Â Â Â  (a) The administrator may petition the court for the county where a child who is subject to the judgments resides for a governing child support judgment under ORS 25.091; or

Â Â Â Â Â  (b) The administrator may apply the presumption described in ORS 25.091, determine the controlling terms of the child support judgments and issue a proposed governing child support order and notice to the parties in the manner prescribed by rules adopted by the Department of Justice under ORS 416.455. The proposed governing child support order must include all of the information described in ORS 25.091 (8). The administrator shall serve the proposed governing child support order and notice in the manner provided in ORS 416.425. The notice must include a statement that the proposed governing child support order shall become final unless a written objection is made to the administrator within 60 days after service of the proposed governing child support order and notice.

Â Â Â Â Â  (4) If the administrator receives a timely written objection to a proposed governing child support order issued under subsection (3)(b) of this section, the administrator shall certify the matter to the court for the county where a child who is subject to the judgments resides for a governing child support judgment under ORS 25.091.

Â Â Â Â Â  (5) If the administrator does not receive a timely written objection to a proposed governing child support order issued under subsection (3)(b) of this section, the governing child support order is final. The administrator shall certify the governing child support order to a court for review and approval under ORS 416.425 (10). The governing child support order is not effective until reviewed and approved by the court. If the court approves the governing child support order, the governing child support order becomes the governing child support judgment upon filing as provided in ORS 416.440.

Â Â Â Â Â  (6) When a governing child support judgment is entered as described in ORS 416.440, the noncontrolling terms of each earlier child support judgment regarding monetary support or a health benefit plan under ORS 25.321 to 25.343 are terminated. However, subject to subsection (7) of this section, the entry of a governing child support judgment does not affect any support payment arrearage or any liability related to health benefit plan coverage that has accrued under a child support judgment before the governing child support judgment is entered.

Â Â Â Â Â  (7) For purposes of reconciling any monetary support arrears or credits under all of the child support judgments, amounts collected and credited for a particular period under one child support judgment must be credited against the amounts accruing or accrued for the same period under any other child support judgment.

Â Â Â Â Â  (8) Not sooner than 30 days and not later than 60 days after entry of the governing child support judgment, the administrator shall file a certified copy of the governing child support judgment with each court that issued an earlier child support judgment. A failure to file does not affect the validity or enforceability of the governing child support judgment.

Â Â Â Â Â  (9) When an administrative law judge finds that two or more child support judgments exist involving the same obligor and child and the same period, and each child support judgment was issued in this state, the administrative law judge shall remand the matter to the administrator to follow the provisions of subsection (3) of this section. [2003 c.146 Â§5; 2005 c.22 Â§287; 2005 c.83 Â§3]

Â Â Â Â Â  416.450 Preventing transfer of assets to evade compliance with order. If at any time subsequent to service, receipt or refusal of a notice pursuant to ORS 416.415, and prior to the entry of an order, the administrator reasonably believes that the parent is about to transfer, encumber, convey, sell, remove, secrete, waste or otherwise dispose of property which could be made subject to collection action to satisfy the order for past support, the administrator may certify the matter to the circuit court, accompanied by a legal description of the property in question, in order to obtain a temporary restraining order directing that such property not be transferred, encumbered, conveyed, sold, removed, secreted, wasted or otherwise disposed of pending entry of a support order by the circuit court. The administrator shall, in such cases, file in the case record a certified statement of the reasons upon which such belief is founded. If the parent furnishes a good and sufficient bond satisfactory to the court, the temporary restraining order shall be vacated. A certified copy of an order entered under this section may be recorded in the same manner as a notice of lis pendens under ORS 93.740. [1979 c.421 Â§11; 1995 c.514 Â§11]

Â Â Â Â Â  416.455 Authority of administrator and administrative law judge; rules. (1) In any individual case, commencing with the payment of public assistance, with the application for enforcement services under ORS 25.080 by an individual not receiving public assistance or upon receipt of a written request for enforcement of a support obligation from the state agency of another state responsible for administering the federal child support enforcement program, the administrator may take action under ORS 416.400 to 416.465. The administrator and, as appropriate, the administrative law judge, may establish, modify and terminate support orders, require health care coverage for dependent children, establish paternity and collect child support.

Â Â Â Â Â  (2) The Department of Justice may make such rules as may be necessary or desirable for carrying out ORS 416.400 to 416.465. [1979 c.421 Â§12; 1985 c.671 Â§40; 1993 c.18 Â§101; 2003 c.73 Â§63a; 2003 c.75 Â§90]

Â Â Â Â Â  416.460 Expeditious court hearings. The Supreme Court by administrative order shall provide, where necessary, for expeditious hearings on all matters referred to the circuit court pursuant to ORS 416.435 or 416.450. [1979 c.421 Â§13]

Â Â Â Â Â  416.465 Relief from compliance with order. The court may, upon such terms as may be just at any time within one year after notice thereof, relieve a parent from an administrative order taken against that parent because of mistake, inadvertence, surprise or excusable neglect. [1979 c.421 Â§15]

Â Â Â Â Â  416.470 [1979 c.421 Â§16; 1985 c.671 Â§41; 1989 c.566 Â§5; 2003 c.116 Â§15; repealed by 2005 c.560 Â§17]

RECOVERY OF SUPPORT FOR YOUTH OFFENDERS

Â Â Â Â Â  416.480 Definitions for ORS 416.480 to 416.486. As used in ORS 416.480 to 416.486:

Â Â Â Â Â  (1) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (2) ÂCourtÂ means the juvenile court or the circuit court.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (5) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1995 c.422 Â§131s; 2001 c.455 Â§22]

Â Â Â Â Â  Note: 416.480 to 416.486 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 416 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  416.483 Order for support of youth offender or other offender. (1) After an opportunity for a hearing on the matter, the court or the administrator may enter an order in favor of the Oregon Youth Authority that requires a parent or other person to pay support toward the care and maintenance of a youth offender or other offender if:

Â Â Â Â Â  (a) The parent or other person is legally responsible for the support of the youth offender or other offender; and

Â Â Â Â Â  (b)(A) The youth offender is committed to the legal custody of the youth authority by order of the juvenile court; or

Â Â Â Â Â  (B) The other offender is placed in the physical custody of the youth authority under ORS 137.124.

Â Â Â Â Â  (2) The formula established under ORS 25.275 applies to an order entered under this section.

Â Â Â Â Â  (3) When the administrator makes an order under this section, the provisions of ORS 416.400 to 416.465 apply. [1995 c.422 Â§131t; 1999 c.213 Â§1; 2007 c.71 Â§107]

Â Â Â Â Â  Note: See note under 416.480.

Â Â Â Â Â  416.486 Youth authority may enter into agreements for support enforcement services. The Director of the Oregon Youth Authority may apply to the Department of Justice for support enforcement services available under Title IV-D of the Social Security Act with respect to any youth offender or other offender in the legal or physical custody of the Oregon Youth Authority. The youth authority and the department may enter into agreements to implement this section. [1995 c.422 Â§131u; 1999 c.213 Â§2; 2003 c.73 Â§64]

Â Â Â Â Â  Note: See note under 416.480.

LIEN ON RECIPIENTÂS CLAIM FOR DAMAGES FOR PERSONAL INJURIES

Â Â Â Â Â  416.510 Definitions for ORS 416.510 to 416.610. As used in ORS 416.510 to 416.610, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂActionÂ means an action, suit or proceeding.

Â Â Â Â Â  (2) ÂApplicantÂ means an applicant for assistance.

Â Â Â Â Â  (3) ÂAssistanceÂ means moneys paid by the Department of Human Services to persons directly and moneys paid by the department or by a prepaid managed care health services organization for services provided under contract pursuant to ORS 414.725 to others for the benefit of such persons.

Â Â Â Â Â  (4) ÂClaimÂ means a claim of a recipient of assistance for damages for personal injuries against any person or public body, agency or commission other than the State Accident Insurance Fund Corporation or WorkersÂ Compensation Board.

Â Â Â Â Â  (5) ÂCompromiseÂ means a compromise between a recipient and any person or public body, agency or commission against whom the recipient has a claim.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂJudgmentÂ means a judgment in any action or proceeding brought by a recipient to enforce the claim of the recipient.

Â Â Â Â Â  (8) ÂPrepaid managed care health services organizationÂ means a managed health, dental or mental health care organization that contracts with the Department of Human Services on a prepaid capitated basis under the Oregon Health Plan pursuant to ORS 414.725. Prepaid managed care health services organizations may be dental care organizations, fully capitated health plans, mental health organizations or chemical dependency organizations.

Â Â Â Â Â  (9) ÂRecipientÂ means a recipient of assistance.

Â Â Â Â Â  (10) ÂSettlementÂ means a settlement between a recipient and any person or public body, agency or commission against whom the recipient has a claim. [Formerly 411.552; 1969 c.203 Â§12; 2001 c.600 Â§1]

Â Â Â Â Â  416.520 Claim for damages for personal injuries not grounds for denying assistance. If any applicant or recipient has a claim for damages for personal injuries, the existence of such claim or any action to enforce such claim shall not be grounds for denying or discontinuing assistance to such applicant or recipient. [Formerly 411.554]

Â Â Â Â Â  416.530 Notice of claim to department or prepaid managed care health services organization. When any applicant or recipient makes a claim or, without making a claim, begins an action to enforce such claim, the applicant or recipient, or the attorney for the applicant or the recipient, shall immediately notify the Department of Human Services and the recipientÂs prepaid managed care health services organization, if the recipient is receiving services from the organization. If an applicant or recipient, or the attorney for the applicant or the recipient, has given notice that the applicant or recipient has made a claim, it shall not be necessary for the applicant or recipient, or the attorney for the applicant or the recipient, to give notice that the applicant or recipient has begun an action to enforce such claim. The notification shall include the name and address of each person or public body, agency or commission against whom claim is made or action is brought. If claim is made or action is brought against a corporation, the address given in such notification shall be that of its principal place of business. If the applicant or recipient is a minor, the parents, legal guardian or foster parents of the minor shall give the notification required by this section. [Formerly 411.556; 2001 c.600 Â§2]

Â Â Â Â Â  416.540 Lien of department; assignment of lien to prepaid managed care health services organization. (1) Except as provided in subsection (2) of this section and in ORS 416.590, the Department of Human Services shall have a lien upon the amount of any judgment in favor of a recipient or amount payable to the recipient under a settlement or compromise for all assistance received by such recipient from the date of the injury of the recipient to the date of satisfaction of such judgment or payment under such settlement or compromise.

Â Â Â Â Â  (2) The lien does not attach to the amount of any judgment, settlement or compromise to the extent of attorneyÂs fees, costs and expenses incurred by a recipient in securing such judgment, settlement or compromise and to the extent of medical, surgical and hospital expenses incurred by the recipient on account of the personal injuries for which the recipient had a claim.

Â Â Â Â Â  (3) The department may assign the lien described in subsection (1) of this section to a prepaid managed care health services organization for medical costs incurred by a recipient:

Â Â Â Â Â  (a) During a period for which the department paid a capitation or enrollment fee; and

Â Â Â Â Â  (b) On account of the personal injury for which the recipient had a claim.

Â Â Â Â Â  (4) A prepaid managed care health services organization to which the department has assigned a lien shall notify the department no later than 10 days after filing notice of a lien.

Â Â Â Â Â  (5) For the purposes of ORS 416.510 to 416.610, the department may designate the prepaid managed care health services organization to which a lien is assigned as its designee.

Â Â Â Â Â  (6) If the department and a prepaid managed care health services organization both have filed a lien, the departmentÂs lien shall be satisfied first. [Formerly 411.558; 2001 c.600 Â§4]

Â Â Â Â Â  416.550 Procedure to perfect lien. (1) Upon receiving notice under ORS 416.530, to perfect its lien the Department of Human Services shall:

Â Â Â Â Â  (a) File a notice of lien, substantially in the form prescribed in ORS 416.560, with the recording officer of the county in which the person against whom claim is made or action is brought resides. If the claim or action is against a corporation, the notice of lien shall be filed with the recording officer of the county within the state in which such corporation has its principal place of business. If the claim or action is against a public body, agency or commission, the notice of lien shall be filed with the recording officer of the county in which the public body, agency or commission has its main offices; and

Â Â Â Â Â  (b) Prior to the date of satisfaction of the judgment or payment under the settlement or compromise, send a certified copy of the notice of lien by registered mail or by certified mail with return receipt to each person or public body, agency or commission against whom claim is made or action is brought by the recipient.

Â Â Â Â Â  (2) Upon the filing of a notice of lien by the department, the recording officer shall enter the name of the injured person, the approximate date of the injury and the name of the department as lienor in the hospital lien docket provided for in ORS 87.575 and shall make an index thereto in the names of the injured persons and the department. [Formerly 411.560; 1991 c.249 Â§33; 2001 c.600 Â§5]

Â Â Â Â Â  416.560 Form of notice of lien. The form of the notice required by ORS 416.550 (1) shall be substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  Notice is hereby given that the Department of Human Services has rendered assistance to ____________, a person who was injured on or about the ___ day of ______ in the city of ______ and State of ______, and the Department of Human Services hereby asserts a lien to the extent provided in ORS 416.510 to 416.610, for the amount of such assistance upon any amount due and owing ________ (name of injured person) under a judgment, settlement or compromise from ______ alleged to have caused such injuries and from any other person or public body, agency or commission liable for the injury or obligated to compensate the injured person on account of such injuries.

Department of Human Services

by____________,

Director of Human Services or designee.

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of______
Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn on oath say: That I am the Director of Human Services or designee; that I have read the foregoing notice of lien and know the contents thereof and believe the same to be true.

____________

Â Â Â Â Â  Subscribed and sworn to before me this ___ day of ______, ______.

____________, Notary Public.

______________________________________________________________________________

[Formerly 411.562; 1969 c.597 Â§251; 2001 c.600 Â§6]

Â Â Â Â Â  416.570 Notice to department when judgment rendered or claim settled; statement by department of amount of lien. Immediately after a judgment has been rendered in favor of a recipient or a settlement or compromise has been agreed upon, the person or public body, agency or commission bound by such judgment, settlement or compromise shall notify the Department of Human Services. After such notification the department shall send a statement of the amount of its lien to such person or public body, agency or commission by registered mail or by certified mail with return receipt. [Formerly 411.564; 1991 c.249 Â§34; 2001 c.600 Â§7]

Â Â Â Â Â  416.580 Payment in satisfaction of lien. (1) After a notice of lien is filed in the manner provided in ORS 416.550 (2), any person or public body, agency or commission who makes any payment to the injured recipient, the heirs, personal representatives or assigns of the recipient, or their attorneys, under a judgment, settlement or compromise without previously having paid to the Department of Human Services the amount of its lien, shall be liable to the State of Oregon, for the use and benefit of the department for a period of 180 days after the date of such payment for the amount of such payment to the extent that the lien attached thereto under ORS 416.540.

Â Â Â Â Â  (2) Any amount paid to the department in satisfaction of its lien shall be distributed by the department to the United States Government and the Public Welfare Account, as their interests may appear.

Â Â Â Â Â  (3) If the recipient is a minor, no payments to the department in satisfaction of its lien and, except to the extent of the fees, costs and expenses specified in ORS 416.540 (2), no payments to the recipient under a judgment, settlement or compromise shall be made until a hearing has taken place and the court has issued its order under ORS 416.590. [Formerly 411.566; 1969 c.45 Â§3; 2001 c.600 Â§8]

Â Â Â Â Â  416.590 Procedure when recipient is minor. (1) If the recipient is a minor, after the date on which a judgment in favor of the recipient is rendered or settlement or compromise is agreed upon, the guardian of the minor or the conservator of the estate of the minor shall petition the court having probate jurisdiction in the county in which the guardian or conservator was appointed to determine the sum that will be needed for the minorÂs complete physical rehabilitation. If the guardian or the conservator of the minorÂs estate fails to petition the court, any other interested person or public body, agency or commission may file the petition. The lien of the Department of Human Services provided for in ORS 416.510 to 416.610 shall not attach to the amount of the judgment, settlement or compromise to the extent of the sum needed for the rehabilitation. Among other data, the petition shall contain the name and address of each person or public body, agency or commission liable to the minor under the judgment, settlement or compromise.

Â Â Â Â Â  (2) The court shall conduct a hearing to determine the sum that will be needed by the minor and at least 10 days prior to the date of the hearing, the clerk of the court shall notify the conservator of the minorÂs estate, the department and the person who filed the petition, if the person is someone other than the guardian or the conservator of the minorÂs estate, of the date on which the hearing will be held. At the hearing any interested person as well as witnesses for the minor and for the department may testify on the question before the court. Upon reaching a decision, the court shall issue an order setting forth the decision and the clerk of the court shall enter the order in an appropriate record book. The clerk shall also send a copy of the order to the guardian or the conservator of the minorÂs estate, the person who filed the petition if the person is someone other than the guardian or the conservator of the minorÂs estate, the department and to each person or public body, agency or commission liable to the minor under the judgment, settlement or compromise. [Formerly 411.568; 1973 c.823 Â§131; 2001 c.600 Â§9]

Â Â Â Â Â  416.600 Release of portion of lien in certain cases. When the Department of Human Services determines that a recipient will incur additional medical, surgical or hospital expenses or that additional assistance will have to be given to the recipient after the date of satisfaction of judgment or payment under a settlement or compromise, the department may release any portion of its lien to the extent of such anticipated expenses and assistance. [Formerly 411.570; 2001 c.600 Â§10]

Â Â Â Â Â  416.610 Action against recipient who fails to notify department or prepaid managed care health services organization of claim. The Department of Human Services or the recipientÂs prepaid managed care health services organization, if the recipient is receiving services from the organization, shall have a cause of action against any recipient who fails to give the notification required by ORS 416.530 for amounts received by the recipient pursuant to a judgment, settlement or compromise to the extent that the department or the prepaid managed care health services organization could have had a lien against such amounts had such notice been given. [Formerly 411.572; 2001 c.600 Â§3]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  416.810 Disposition of reimbursements for public assistance granted. All sums of money recovered by or paid to the Department of Human Services as reimbursement for funds granted for public assistance shall be paid into the State Treasury and credited to the Public Welfare Account and may be expended for public assistance purposes in accordance with ORS 411.060 to 411.111, 411.250 and 411.710 to 411.730. However, the United States Government is entitled to a share of any amount received as its interest may appear, which shall be promptly paid to the United States Government. [Formerly 411.510; 1969 c.45 Â§4; 2003 c.14 Â§208]

Â Â Â Â Â  416.820 Acceptance and disbursement of gifts for support of certain persons. The Department of Human Services may accept funds, money or other valuable things from relatives, corporations or interested persons or organizations for the care and support of needy persons and may expend the same for the care and support of the individual or individuals for whom the money was paid. Funds accruing thereunder shall be deposited with the State Treasurer in a special account and shall be disbursed in accordance with ORS 411.060 to 411.111, 411.250 and 411.710 to 411.730. [Formerly 411.520; 1971 c.779 Â§51]

Â Â Â Â Â  416.830 Acceptance and disbursement of gifts for public assistance. The Department of Human Services may accept from persons, corporations and organizations contributions or gifts in cash or otherwise that shall be disbursed in the same manner as moneys appropriated for public assistance purposes, unless the donor of a gift stipulates a different manner in which a gift shall be expended. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the department for the purposes specified in this section. [Formerly 411.530; 1971 c.779 Â§52; 1989 c.966 Â§47; 2005 c.755 Â§33]

PENALTIES

Â Â Â Â Â  416.990 Penalties. Any person who makes, renders, signs or verifies any false or fraudulent statement, or supplies any false or fraudulent information with intent to evade any lawful requirement of the Department of Human Services is guilty of a misdemeanor. [Formerly part of 411.990; 2001 c.900 Â§225]

_______________



Chapter 417

Chapter 417 Â Interstate Compacts on Juveniles and Children;

Children and Family Services

2007 EDITION

INTERSTATE COMPACTS; CHILDREN & FAMILY SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

INTERSTATE COMPACT ON JUVENILES

417.010Â Â Â Â  ÂJuvenileÂ defined for ORS 417.010 to 417.080

417.020Â Â Â Â  Declaration of public policy

417.030Â Â Â Â  Interstate Compact on Juveniles

417.040Â Â Â Â  Juvenile Compact Administrator and staff; rules

417.050Â Â Â Â  Supplementary agreements

417.060Â Â Â Â  Proceedings for recovery of expenses in enforcing compact and agreements

417.070Â Â Â Â  Juvenile court jurisdiction

417.080Â Â Â Â  Enforcement of compact

INTERSTATE COMPACTS FOR ADOPTION ASSISTANCE

417.090Â Â Â Â  Definitions for ORS 417.090 to 417.105

417.095Â Â Â Â  Authority to enter into interstate compacts

417.100Â Â Â Â  Requirements for interstate compacts

417.105Â Â Â Â  Medical assistance identification document; penalty for false, misleading or fraudulent statement; rules

INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

417.200Â Â Â Â  Interstate Compact on Placement of Children

417.210Â Â Â Â  Financial responsibility for placed children

417.220Â Â Â Â  Agreements with other states; effect of financial provisions

417.230Â Â Â Â  Compliance with visitation, inspection or supervision requirements

417.240Â Â Â Â  Placement of children in institutions in other states

417.250Â Â Â Â  ÂExecutive headÂ defined

417.260Â Â Â Â  ORS 418.290 inapplicable to children placed pursuant to compact

POLICIES ON PROVIDING SERVICES TO CHILDREN AND FAMILIES

417.270Â Â Â Â  Policy on equal access; documentation of expenditure for males and females; identification of disparities; equal access plan

417.300Â Â Â Â  Purpose of ORS 417.305

417.305Â Â Â Â  Legislative findings relating to serving children and families

FAMILY SUPPORT SERVICES

417.340Â Â Â Â  Definitions for ORS 417.340 to 417.349

417.342Â Â Â Â  Family support services; principles

417.344Â Â Â Â  Types of services included

417.345Â Â Â Â  Medically Involved Home-Care Program; services; enrollment; effect of program on funding for certain programs; rules

417.346Â Â Â Â  Duties of Director of Human Services; rules

417.348Â Â Â Â  Eligibility requirements

417.349Â Â Â Â  Department of Human Services to provide family support services

417.350Â Â Â Â  Family support services as social benefits

417.355Â Â Â Â  Principles of family law system

FAMILY- OR CLIENT-CENTERED SERVICE SYSTEM

417.360Â Â Â Â  Findings and policy

417.362Â Â Â Â  System requirements

FAMILY DECISION-MAKING MEETING

417.365Â Â Â Â  ÂFamily decision-making meetingÂ defined for ORS 417.365 to 417.375

417.368Â Â Â Â  Consideration of meeting required for certain cases

417.371Â Â Â Â  Notice to family members of meeting; definitions

417.375Â Â Â Â  Development of family plan; contents

SERVICES TO CHILDREN AND FAMILIES

(Generally)

417.705Â Â Â Â  Definitions for ORS 417.705 to 417.801

417.707Â Â Â Â  Duty of state agencies providing services for children and families

417.708Â Â Â Â  Legislative findings relating to young children

417.710Â Â Â Â  Statement of purpose

417.715Â Â Â Â  Policy; service system values and goals

417.720Â Â Â Â  Characteristics of service system

417.725Â Â Â Â  Key elements of system; family resource and community learning centers

417.727Â Â Â Â
Oregon
Early Childhood System

417.728Â Â Â Â  Statewide early childhood system; requirements

(State Commission)

417.730Â Â Â Â  State Commission on Children and Families; members; appointments; qualifications

417.733Â Â Â Â  State Commission on Children and Families Account

417.735Â Â Â Â  Duties of state commission; rules

417.740Â Â Â Â  Officers; quorum; meetings

417.745Â Â Â Â  Rules

417.747Â Â Â Â  Foster care demonstration projects

417.750Â Â Â Â  Advisory and technical committees; expenses of committee members

(Local Commissions on Children and Families)

417.760Â Â Â Â  Local commissions; members; staff director; approval of local plan; revised or amended plans

417.765Â Â Â Â  Qualifications of members; terms

417.770Â Â Â Â  Regional commissions appointed pursuant to intergovernmental agreement

417.775Â Â Â Â  Purpose and duties of local commission; local coordinated comprehensive plan; community plan

417.777Â Â Â Â  Local early childhood system plan

417.780Â Â Â Â  State funds not replacement for county moneys; waiver for financial hardship

417.785Â Â Â Â  Local commission as recommended structure; approved alternative structure allowed

417.787Â Â Â Â  Transfer of funds to local commission; transfer of services

(Programs and Services)

417.788Â Â Â Â  Relief nurseries

417.790Â Â Â Â  Grants for services and initiatives, Great Start and juvenile services

417.793Â Â Â Â  Parents-as-teachers programs

417.795Â Â Â Â  Healthy Start Family Support Services programs; standards; coordination

(Evaluation of Local Plans)

417.797Â Â Â Â  Responsibility; requirements; review of outcomes

(Runaway and Homeless Youth)

417.799Â Â Â Â  Runaway and homeless youth; delivery of services; planning

417.800Â Â Â Â  State commission to coordinate efforts and make recommendations

417.801Â Â Â Â  Local commissions; duties

(Office of ChildrenÂs Advocate)

417.805Â Â Â Â  Toll-free child abuse hotline

417.810Â Â Â Â  Office of ChildrenÂs Advocate established; appointment; staff

417.815Â Â Â Â  Duties of office; confidentiality; protection for person filing complaint

417.825Â Â Â Â  Portions of certain filing fees dedicated to office

(
Deschutes
County
Demonstration Project)

417.830Â Â Â Â  Authority of
Deschutes
County
to establish demonstration project; plan

417.833Â Â Â Â  Appointment of local commission; duties; staff director

417.836Â Â Â Â  Intergovernmental agreement; federal waivers

417.839Â Â Â Â  Limitations on countyÂs authority

417.842Â Â Â Â  Reports to Legislative Assembly; legislative committee to monitor resources, provide forum and advise county

JUVENILE CRIME PREVENTION

417.845Â Â Â Â  Juvenile Crime Prevention Advisory Committee; membership; chairperson, staffing

417.850Â Â Â Â  Duties of committee

417.855Â Â Â Â  Local high-risk juvenile crime prevention plan

417.857Â Â Â Â
Deschutes
County
; waiver; early intervention

PENALTIES

417.990Â Â Â Â  Penalty for placement of children in violation of compact

INTERSTATE COMPACT ON JUVENILES

Â Â Â Â Â  417.010 ÂJuvenileÂ defined for ORS 417.010 to 417.080. As used in ORS 417.010 to 417.080, ÂjuvenileÂ includes any person who is within the jurisdiction of the juvenile court. [1959 c.434 Â§8]

Â Â Â Â Â  417.020 Declaration of public policy. (1) It hereby is found and declared that:

Â Â Â Â Â  (a) Juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others; and

Â Â Â Â Â  (b) The cooperation of this state with other states is necessary to provide for the welfare and protection of juveniles and of the people of this state.

Â Â Â Â Â  (2) It is therefore the policy of this state, in adopting the Interstate Compact on Juveniles, to cooperate fully with other states in returning juveniles to such other states whenever their return is sought, to accept the return of juveniles whenever a juvenile residing in this state is found or apprehended in another state and to take all measures to initiate proceedings for the return of such juveniles. [1959 c.434 Â§1]

Â Â Â Â Â  417.030 Interstate Compact on Juveniles. The Governor hereby is authorized and directed to execute for, on behalf of and in the name of the State of
Oregon
, a compact with any state or states legally joining therein in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  The contracting states solemnly agree:

ARTICLE I

FINDINGS AND PURPOSES

Â Â Â Â Â  That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

ARTICLE II

EXISTING RIGHTS AND REMEDIES

Â Â Â Â Â  That all remedies and procedures provided in this compact shall be in addition to and not in substitution for other rights, remedies and procedures and shall not be in derogation of parental rights and responsibilities.

ARTICLE III

DEFINITIONS

Â Â Â Â Â  That, for the purposes of this compact, Âdelinquent juvenileÂ means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or the jurisdiction or supervision of an agency or institution pursuant to an order of such court; Âprobation or paroleÂ means any kind of conditional release of juveniles authorized under the laws of the states party hereto; ÂcourtÂ means any court having jurisdiction over delinquent, neglected or dependent children; ÂstateÂ means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and ÂresidenceÂ or any variant thereof means a place at which a home or regular place of abode is maintained.

ARTICLE IV

RETURN OF RUNAWAYS

Â Â Â Â Â  (a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for the return of the juvenile. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenileÂs custody, the circumstances of the running away of the juvenile, location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering the welfare of the juvenile or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitionerÂs entitlement to the juvenileÂs custody is based, such as birth certificates, letter of guardianship, or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel a return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, the judge shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to legal custody, and that it is in the best interest and for the protection of such juvenile that the juvenile be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the person to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon such order shall be delivered over to the officer whom the court demanding shall have appointed to receive the juvenile, unless the juvenile shall first be taken forthwith before a judge of a court in the state, who shall inform the juvenile of the demand made for the return of the juvenile, and who may appoint counsel or guardian ad litem for the juvenile. If the judge of such court shall find that the requisition is in order, the judge shall deliver such juvenile over to the officer whom the court demanding shall have appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Â Â Â Â Â  Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of the parent, guardian, person or agency entitled to legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for the personÂs own protection and welfare, for such a time not exceeding 30 days as will enable the return to another state party to this compact pursuant to a requisition for the return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein the juvenile is found any criminal charge, or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference. Upon the return to the state from which the juvenile ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

Â Â Â Â Â  (b) That the state to which a juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

Â Â Â Â Â  (c) That ÂjuvenileÂ as used in the Article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.

ARTICLE V

RETURN OF ESCAPEES AND ABSCONDERS

Â Â Â Â Â  (a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody the juvenile has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the name and age of the delinquent juvenile, the particulars of adjudication as a delinquent juvenile, the circumstances of the breach of the terms of probation or parole or of escape from an institution or agency vested with legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the person to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding shall have appointed to receive the juvenile, unless the juvenile shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform the juvenile of the demand made for the return and who may appoint counsel or guardian ad litem. If the judge of such court shall find that the requisition is in order, the judge shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding the juvenile shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Â Â Â Â Â  Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition. But in such event, the juvenile must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding 90 days, as will enable detention under a detention order issued on a requisition pursuant to this Article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with legal custody or supervision, there is pending in the state wherein the juvenile is detained any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference. Upon the return to the state from which the juvenile escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

Â Â Â Â Â  (b) That the state to which a delinquent juvenile is returned under this Article shall be responsible for payment of the transportation costs of such return.

ARTICLE Va

INTERSTATE RENDITION OF JUVENILES ALLEGED TO BE DELINQUENT

Â Â Â Â Â  (a) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

Â Â Â Â Â  (b) All provisions and procedures of Articles V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article V of the Compact shall be forwarded by the judge of the court in which the petition has been filed.

ARTICLE VI

VOLUNTARY RETURN PROCEDURE

Â Â Â Â Â  That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of Article IV (a) or of Article V (a) of this compact, may consent to the immediate return to the state from which the juvenile absconded, escaped or ran away. Such consent shall be given by the juvenile or delinquent juvenile and counsel or guardian ad litem if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and counsel or guardian ad litem, if any, consent to the return to the demanding state. Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of the rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver the juvenile to the duly accredited officer or officers of the state demanding the return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned order the juvenile to return unaccompanied to such state and shall provide the juvenile with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which such juvenile or delinquent juvenile is ordered to return.

ARTICLE VII

COOPERATIVE SUPERVISION OF

PROBATIONERS AND PAROLEES

Â Â Â Â Â  (a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called Âsending stateÂ) may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called Âreceiving stateÂ) while on probation or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

Â Â Â Â Â  (b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

Â Â Â Â Â  (c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against the juvenile within the receiving state any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for any act committed in such state, or if the juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

Â Â Â Â Â  (d) That the sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

ARTICLE VIII

RESPONSIBILITY FOR COSTS

Â Â Â Â Â  (a) That the provisions of Articles IV (b), V (b) and VII (d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Â Â Â Â Â  (b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles IV (b), V (b) or VII (d) of this compact.

ARTICLE IX

DETENTION PRACTICES

Â Â Â Â Â  That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

ARTICLE X

SUPPLEMENTARY AGREEMENTS

Â Â Â Â Â  That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to the juvenile being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to the juvenile being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

ARTICLE XI

ACCEPTANCE OF FEDERAL

AND OTHER AID

Â Â Â Â Â  That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE XII

COMPACT ADMINISTRATORS

Â Â Â Â Â  That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XIII

EXECUTION OF COMPACT

Â Â Â Â Â  That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

ARTICLE XIV

RENUNCIATION

Â Â Â Â Â  That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six monthsÂ notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under Article VII of this compact shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article X of this compact shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six monthsÂ renunciation notice of this Article.

ARTICLE XV

SEVERABILITY

Â Â Â Â Â  That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the Constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1959 c.434 Â§2; 1979 c.288 Â§4]

Â Â Â Â Â  417.040 Juvenile Compact Administrator and staff; rules. (1) The office of Juvenile Compact Administrator hereby is created. The Director of the Oregon Youth Authority shall be ex officio Juvenile Compact Administrator, with no additional compensation. The administrator shall act jointly with like officers of other party states in promulgating rules and regulations to carry out more effectively the terms of the compact. The administrator shall cooperate with all departments, agencies and officers of the government of this state and its subdivisions in facilitating the proper administration of the compact or of any supplementary agreement or agreements entered into by this state thereunder.

Â Â Â Â Â  (2) The Juvenile Compact Administrator shall appoint a Deputy Juvenile Compact Administrator to serve at the pleasure of the administrator. The deputy shall be appointed on the basis of personal qualifications in accordance with standards fixed by the Oregon Youth Authority. The youth authority shall fix the salary of the deputy. Subject to the approval of the youth authority, and at salaries fixed by it, the administrator may employ such other personnel as may be necessary to accomplish the purposes of ORS 417.010 to 417.080. The administrator shall prescribe the duties of the deputy and such other personnel, and they shall be subject to the control and under the immediate supervision of the administrator. Personnel other than the administrator and the deputy shall be subject to any applicable provision of the State Personnel Relations Law. Subject to the approval of the youth authority, the administrator may also provide necessary offices, supplies and equipment. [1959 c.434 Â§3; 1971 c.401 Â§11; 2005 c.655 Â§1]

Â Â Â Â Â  417.050 Supplementary agreements. The Juvenile Compact Administrator may enter into supplementary agreements with appropriate officials of other states under the compact. In the event that a supplementary agreement requires or contemplates the use of any institution or facility of this state or requires or contemplates the providing of any service by this state, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the providing of the service. [1959 c.434 Â§4]

Â Â Â Â Â  417.060 Proceedings for recovery of expenses in enforcing compact and agreements. The Juvenile Compact Administrator may recover from parents or guardians any moneys expended by this state or any of its subdivisions in returning a delinquent or nondelinquent juvenile to this state, for care pending the return of the juvenile to this state or for care provided pursuant to any supplementary agreement. Proceedings to recover such moneys shall be brought before the juvenile court, which shall, upon the parent, parents or guardian being duly summoned or voluntarily appearing, enter such order or judgment as is equitable in the premises. The order or judgment may be enforced by execution or in any manner in which a court of equity may enforce its orders or judgments. No property belonging to persons subject to the order or judgment shall be exempt from levy and sale under execution. [1959 c.434 Â§5; 2003 c.576 Â§444]

Â Â Â Â Â  417.070 Juvenile court jurisdiction. The juvenile courts of this state have jurisdiction of juveniles within the operation of ORS 417.010 to 417.080. [1959 c.434 Â§7]

Â Â Â Â Â  417.080 Enforcement of compact. The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. [1959 c.434 Â§6]

INTERSTATE COMPACTS FOR ADOPTION ASSISTANCE

Â Â Â Â Â  417.090 Definitions for ORS 417.090 to 417.105. As used in ORS 417.090 to 417.105:

Â Â Â Â Â  (1) ÂAdoption assistanceÂ means financial and medical assistance to an adoptive family to assist the family with the costs associated with the needs of the adoptive child.

Â Â Â Â Â  (2) ÂAdoption assistance stateÂ means the state that has signed an adoption assistance agreement in a particular case.

Â Â Â Â Â  (3) ÂMedical assistanceÂ means programs for payment of medical and remedial care provided to eligible individuals.

Â Â Â Â Â  (4) ÂResidence stateÂ means the state in which a child who is the subject of an adoption assistance agreement is living.

Â Â Â Â Â  (5) ÂStateÂ means a state of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands or a territory or possession of, or administered by, the
United States
. [1999 c.859 Â§1]

Â Â Â Â Â  417.095 Authority to enter into interstate compacts. (1) The Department of Human Services may develop, participate in the development of, negotiate and enter into one or more interstate compacts on behalf of this state with other states to:

Â Â Â Â Â  (a) Provide adoption assistance and other necessary services for children who are the subjects of adoption assistance agreements in one state and are residing in another state; and

Â Â Â Â Â  (b) Establish procedures for efficient interstate delivery of adoption assistance and related services and benefits that will protect the interests of adopted children who move from one state to another.

Â Â Â Â Â  (2) When the department enters into an interstate compact under this section, the compact has the force and effect of law for as long as it remains in effect. [1999 c.859 Â§2]

Â Â Â Â Â  417.100 Requirements for interstate compacts. (1) A compact entered into under ORS 417.095 must contain all of the following:

Â Â Â Â Â  (a) A provision making the compact available for joinder by all states.

Â Â Â Â Â  (b) A provision for withdrawal from the compact upon written notice to the parties with a period of one year between the date of the notice and the effective date of the withdrawal.

Â Â Â Â Â  (c) A requirement that, notwithstanding a stateÂs withdrawal from the compact, the state shall continue to provide the protections afforded by the compact for the duration of any adoption assistance agreement to all children and their adoptive parents who, on the effective date of the stateÂs withdrawal, are receiving adoption assistance from a state other than the residence state.

Â Â Â Â Â  (d) A requirement that:

Â Â Â Â Â  (A) Each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement;

Â Â Â Â Â  (B) An adoption assistance agreement be in writing and signed by the adoptive parents and the child welfare agency of the state that undertakes to provide the adoption assistance; and

Â Â Â Â Â  (C) An adoption assistance agreement is intended expressly for the benefit of the adopted child and is enforceable by the adoptive parents and the state agency providing the adoption assistance.

Â Â Â Â Â  (2) A compact entered into under ORS 417.095 may contain:

Â Â Â Â Â  (a) Provisions necessary to administer the compact.

Â Â Â Â Â  (b) Provisions establishing procedures for and entitlement to medical and necessary social services for a child when the child and the adoptive parents are living in a state other than the state responsible for or providing the services or the funds to pay part or all of the costs of the services. [1999 c.859 Â§3]

Â Â Â Â Â  417.105 Medical assistance identification document; penalty for false, misleading or fraudulent statement; rules. (1) The Department of Human Services shall issue a medical assistance identification document to a child who is living in this state if the child:

Â Â Â Â Â  (a) Is the subject of an adoption assistance agreement with another state;

Â Â Â Â Â  (b) Is eligible for medical assistance in the other state; and

Â Â Â Â Â  (c) Files with the department a certified copy of the adoption assistance agreement obtained from the adoption assistance state.

Â Â Â Â Â  (2) The department shall consider the holder of a medical assistance identification document issued under this section to be the same as a holder of any other medical assistance identification document issued under other laws of this state. The department shall process and make payment on claims on behalf of the holder in the same manner and subject to the same conditions and procedures as for other recipients of medical assistance.

Â Â Â Â Â  (3) The department shall provide coverage and benefits for a child who is in another state and is covered by an adoption assistance agreement made by the department if the coverage or benefits are not provided by the residence state. The adoptive parent may submit to the department evidence of payment for services or benefit amounts that are not payable in the residence state. The department shall reimburse the adoptive parent for services and benefit amounts covered by this stateÂs medical assistance program. However, the department may not reimburse the adoptive parent for services or benefit amounts covered under any insurance or other third-party medical contract or arrangement held by the child or the adoptive parent. The additional services and benefit amounts provided under this subsection are for services for which there is no federal contribution toward the cost of the services, or for services for which there is a federal contribution toward the cost of the services but the services are not provided by the residence state.

Â Â Â Â Â  (4)(a) For purposes of subsection (1) of this section, the department by rule may require the adoptive parents to show, at least annually, that the adoption assistance agreement is in force.

Â Â Â Â Â  (b) The department shall adopt rules implementing subsection (3) of this section. The department shall include in the rules procedures for obtaining prior approval for services in those instances when approval is required for the assistance.

Â Â Â Â Â  (5) A person who submits a false, misleading or fraudulent claim for payment or reimbursement for services or benefits under this section, or makes a false, misleading or fraudulent statement in connection therewith, commits a Class C felony if the person knows or should know that the claim or statement is false, misleading or fraudulent. [1999 c.859 Â§4]

INTERSTATE COMPACT ON PLACEMENT OF CHILDREN

Â Â Â Â Â  417.200 Interstate Compact on Placement of Children. The Interstate Compact on the Placement of Children is enacted into law and entered into on behalf of this state with all other jurisdictions legally joining therein in form substantially as follows:

______________________________________________________________________________

INTERSTATE COMPACT ON

THE PLACEMENT OF CHILDREN

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

Â Â Â Â Â  (a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

Â Â Â Â Â  (b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

Â Â Â Â Â  (c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis on which to evaluate a projected placement before it is made.

Â Â Â Â Â  (d) Appropriate jurisdictional arrangements for the care of children will be promoted.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂChildÂ means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

Â Â Â Â Â  (b) ÂSending agencyÂ means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

Â Â Â Â Â  (c) ÂReceiving stateÂ means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

Â Â Â Â Â  (d) ÂPlacementÂ means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

ARTICLE III

CONDITIONS FOR PLACEMENT

Â Â Â Â Â  (a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

Â Â Â Â Â  (b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

Â Â Â Â Â  (1) The name, date and place of birth of the child.

Â Â Â Â Â  (2) The identity and address or addresses of the parents or legal guardian.

Â Â Â Â Â  (3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

Â Â Â Â Â  (4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

Â Â Â Â Â  (c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agencyÂs state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

Â Â Â Â Â  (d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

ARTICLE IV

PENALTY FOR ILLEGAL PLACEMENT

Â Â Â Â Â  The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

ARTICLE V

RETENTION OF JURISDICTION

Â Â Â Â Â  (a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agencyÂs state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

Â Â Â Â Â  (b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

Â Â Â Â Â  (c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

ARTICLE VI

INSTITUTIONAL CARE

OF DELINQUENT CHILDREN

Â Â Â Â Â  A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care and the court finds that:

Â Â Â Â Â  (1) Equivalent facilities for the child are not available in the sending agencyÂs jurisdiction; and

Â Â Â Â Â  (2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

ARTICLE VII

COMPACT ADMINISTRATOR

Â Â Â Â Â  The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the jurisdiction of the officer and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE VIII

LIMITATIONS

Â Â Â Â Â  This compact shall not apply to:

Â Â Â Â Â  (a) The sending or bringing of a child into a receiving state by a parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or guardian and leaving the child with any such relative or nonagency guardian in the receiving state.

Â Â Â Â Â  (b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

ARTICLE IX

ENACTMENT AND WITHDRAWAL

Â Â Â Â Â  This compact shall be open to joinder by any state, territory or possession of the
United States
, the
District of Columbia
,
Commonwealth
of
Puerto Rico
, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1975 c.482 Â§1]

Â Â Â Â Â  417.210 Financial responsibility for placed children. (1) Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of ORS chapter 110 and any other applicable laws also may be invoked.

Â Â Â Â Â  (2) The Âappropriate public authoritiesÂ as used in Article III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the Department of Human Services and the department shall receive and act with reference to notices required by Article III thereof.

Â Â Â Â Â  (3) As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, the phrase Âappropriate authority in the receiving stateÂ with reference to this state shall mean the Department of Human Services. [1975 c.482 Â§2; 1995 c.608 Â§39; 1999 c.59 Â§109; 2001 c.900 Â§250]

Â Â Â Â Â  417.220 Agreements with other states; effect of financial provisions. The officers and agencies of this state and its subdivisions having authority to place children are authorized to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the State Treasurer in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state. [1975 c.482 Â§3]

Â Â Â Â Â  417.230 Compliance with visitation, inspection or supervision requirements. Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under ORS 418.250, 418.255 and 418.260 shall be considered to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children. [1975 c.482 Â§4]

Â Â Â Â Â  417.240 Placement of children in institutions in other states. Any court having jurisdiction pursuant to ORS 419B.100 or 419C.005 to place children may place a child in an institution in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof. [1975 c.482 Â§5; 1993 c.33 Â§324]

Â Â Â Â Â  417.250 ÂExecutive headÂ defined. As used in Article VII of the Interstate Compact on the Placement of Children, the term Âexecutive headÂ means the Governor. The Governor is authorized to appoint a compact administrator in accordance with the terms of said Article VII. [1975 c.482 Â§6]

Â Â Â Â Â  417.260 ORS 418.290 inapplicable to children placed pursuant to compact. The provisions of ORS 418.290 do not apply to a child placed or proposed to be placed in
Oregon
pursuant to the Interstate Compact on the Placement of Children. Application of the requirement contained in paragraph (d) of Article III of the Interstate Compact on the Placement of Children shall be in lieu of the requirements of ORS 418.290. [1975 c.482 Â§7]

POLICIES ON PROVIDING SERVICES TO CHILDREN AND FAMILIES

Â Â Â Â Â  417.270 Policy on equal access; documentation of expenditure for males and females; identification of disparities; equal access plan. (1) The Legislative Assembly hereby acknowledges that females under 18 years of age often lack equal access, both individually and as a group, when compared with males under 18 years of age, to the facilities, services and treatment available through human services and juvenile corrections programs provided by or funded by the State of
Oregon
.

Â Â Â Â Â  (2) The Legislative Assembly therefore declares that, as a matter of statewide concern, it is in the best interests of the people of this state that equal access for both males and females under 18 years of age to appropriate facilities, services and treatment be available through all state agencies providing or funding human services and juvenile corrections programs for children and adolescents.

Â Â Â Â Â  (3) Recognizing this concern, the Legislative Assembly further declares that:

Â Â Â Â Â  (a) Any state administrative agency that regularly provides services to minors shall, when the agency submits its annual budget to the Legislative Assembly, specify the percentages of moneys allocated to, and expended for, the two separate groups, males under 18 years of age and females under 18 years of age;

Â Â Â Â Â  (b) All state agencies providing human services and juvenile corrections programs shall identify existing disparities in the allocations of moneys and services to, and expended for, the two groups, males under 18 years of age and females under 18 years of age, and shall document such disparities, if any, for the purpose of reporting the information to the next session of the Legislative Assembly; and

Â Â Â Â Â  (c) The state agencies described in subsection (1) of this section shall:

Â Â Â Â Â  (A) Develop a plan to implement equal access to appropriate services and treatment, based on presenting behaviors, for both males under 18 years of age and females under 18 years of age, by January 1, 1995; and

Â Â Â Â Â  (B) Monitor the implementation and results of newly enacted legislation intended to improve services for females under 18 years of age.

Â Â Â Â Â  (4) As used in subsection (3)(b) of this section, disparities include, but are not limited to, disparities in:

Â Â Â Â Â  (a) The nature, extent and effectiveness of services offered for females under 18 years of age within the areas of teen pregnancy, physical and sexual abuse, alcohol and drug abuse, services offered for runaway and homeless females under 18 years of age and services offered for females under 18 years of age who are involved in gangs or other delinquent activity; and

Â Â Â Â Â  (b) The equity of services offered to at-risk children and youth with respect to gender within the areas of physical and sexual abuse, alcohol and drug abuse and services offered to runaway and homeless children and youth. [1993 c.461 Â§1]

Â Â Â Â Â  417.300 Purpose of ORS 417.305. The purpose of ORS 417.305 is to establish a state policy for serving
Oregon
Âs children and families, in recognition that addressing the needs, strengths and assets of children necessarily requires addressing the needs, strengths and assets of families and communities, and to direct state agencies to work in partnership with local communities to plan, coordinate and provide programs accordingly. [1989 c.834 Â§2; 1999 c.1053 Â§1]

Â Â Â Â Â  417.305 Legislative findings relating to serving children and families. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Children are our future;

Â Â Â Â Â  (b) Healthy children and families are of fundamental importance to the vitality of
Oregon
;

Â Â Â Â Â  (c) Children are entitled to safety and health;

Â Â Â Â Â  (d) All children deserve love, respect and guidelines for responsible behavior;

Â Â Â Â Â  (e) Families should be supported and strengthened;

Â Â Â Â Â  (f) Communities provide the context for healthy children and families, and strong families and healthy communities are interdependent; and

Â Â Â Â Â  (g) Economic opportunity and social cohesion are essential for healthy communities.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that demands on families, created in part by changes in family structures and relationships, intensify the need for
Oregon
to support children and families toward the goals of family stability and broader access for children, youth and families to:

Â Â Â Â Â  (a) The best possible physical and mental health;

Â Â Â Â Â  (b) Adequate food and safe physical shelter;

Â Â Â Â Â  (c) A safe and healthy environment;

Â Â Â Â Â  (d) The highest quality child care;

Â Â Â Â Â  (e) The highest quality of educational opportunity;

Â Â Â Â Â  (f) Quality education;

Â Â Â Â Â  (g) Effective training, apprenticeship and productive employment;

Â Â Â Â Â  (h) A range of civic, cultural, educational, family support and positive youth development programs and activities that promote self-esteem, involvement and a sense of community;

Â Â Â Â Â  (i) Community services that are efficient, coordinated and readily available; and

Â Â Â Â Â  (j) Genuine participation in decisions concerning the planning and managing of their lives and respect for such decisions.

Â Â Â Â Â  (3) In the interest of ensuring coordination of all children and family services and education programs provided by or funded by the state and the effective use of state resources, the state shall:

Â Â Â Â Â  (a) Develop a plan for appropriating adequate funds;

Â Â Â Â Â  (b) Develop a cooperative partnership among state agencies that serve children, youth and families;

Â Â Â Â Â  (c) Establish state priorities; develop and implement service standards that reflect a balanced and comprehensive range of services for all children, youth and families; monitor and evaluate services and ensure accessibility of services for all children, youth and families; and

Â Â Â Â Â  (d) Actively seek the advice of local governmental jurisdictions, providers of services, educators, the private business sector, citizens and youth in effecting this subsection.

Â Â Â Â Â  (4) The Legislative Assembly finds that, in order to fulfill the purposes of this section, service delivery systems for children and families shall include:

Â Â Â Â Â  (a) Cooperative partnerships among state agencies that serve children, youth and families;

Â Â Â Â Â  (b) Methods of accountability to measure effectiveness of state-funded programs; and

Â Â Â Â Â  (c) Use of public resources for programs and services that move the state toward meeting the goals described in subsection (2) of this section. [1989 c.834 Â§3; 1991 c.715 Â§1; 1999 c.1053 Â§2; 2001 c.182 Â§1; 2001 c.831 Â§10a; 2003 c.293 Â§1]

Â Â Â Â Â  417.310 [1989 c.834 Â§4; 1991 c.715 Â§2; 1995 c.440 Â§49; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.315 [1989 c.834 Â§5; 1991 c.715 Â§3; 1993 c.676 Â§41a; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.320 [1989 c.834 Â§6; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.325 [1989 c.834 Â§7; repealed by 1999 c.1053 Â§51]

Â Â Â Â Â  417.330 [1989 c.834 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.335 [1989 c.834 Â§1; repealed by 1993 c.676 Â§53]

FAMILY SUPPORT SERVICES

Â Â Â Â Â  417.340 Definitions for ORS 417.340 to 417.349. As used in ORS 417.340 to 417.348 and 417.349:

Â Â Â Â Â  (1) ÂFamilyÂ means the unit that consists of:

Â Â Â Â Â  (a) A member with a disability or chronic illness; and

Â Â Â Â Â  (b) One or more related persons who reside in the same household.

Â Â Â Â Â  (2) ÂFamily member with a disability or chronic illnessÂ means a person who has a disability or chronic illness that:

Â Â Â Â Â  (a) Is likely to continue indefinitely;

Â Â Â Â Â  (b) Results in substantial functional limitations in one or more of the following areas of major life activity:

Â Â Â Â Â  (A) Self-care;

Â Â Â Â Â  (B) Receptive and expressive language;

Â Â Â Â Â  (C) Learning;

Â Â Â Â Â  (D) Mobility;

Â Â Â Â Â  (E) Self-direction;

Â Â Â Â Â  (F) Capacity for independent living; or

Â Â Â Â Â  (G) Economic self-sufficiency; and

Â Â Â Â Â  (c) Reflects the personÂs need for special, interdisciplinary or generic care, treatment or other services that are of lifelong duration and must be individually planned and coordinated. [1991 c.122 Â§1; 2001 c.900 Â§251]

Â Â Â Â Â  Note: The amendments to 417.340 by section 1, chapter 751, Oregon Laws 2007, become operative upon receipt of necessary federal approval. See section 9, chapter 751, Oregon Laws 2007. The text that is operative on and after receipt of federal approval is set forth for the userÂs convenience.

Â Â Â Â Â  417.340. As used in ORS 417.340 to 417.348 and 417.349:

Â Â Â Â Â  (1) ÂChildÂs homeÂ means the home in which a child resides with the childÂs biological or adoptive parents or legal guardian. It does not include foster care, proctor care, group home placement or other institutional placement.

Â Â Â Â Â  (2) ÂFamilyÂ means the unit that consists of:

Â Â Â Â Â  (a) A member with a disability or chronic illness; and

Â Â Â Â Â  (b) One or more related persons who reside in the same household.

Â Â Â Â Â  (3) ÂFamily member with a disability or chronic illnessÂ means a person who has a disability or chronic illness that:

Â Â Â Â Â  (a) Is likely to continue indefinitely;

Â Â Â Â Â  (b) Results in substantial functional limitations in one or more of the following areas of major life activity:

Â Â Â Â Â  (A) Self-care;

Â Â Â Â Â  (B) Receptive and expressive language;

Â Â Â Â Â  (C) Learning;

Â Â Â Â Â  (D) Mobility;

Â Â Â Â Â  (E) Self-direction;

Â Â Â Â Â  (F) Capacity for independent living; or

Â Â Â Â Â  (G) Economic self-sufficiency; and

Â Â Â Â Â  (c) Reflects the personÂs need for special, interdisciplinary or generic care, treatment or other services that are of lifelong duration and must be individually planned and coordinated.

Â Â Â Â Â  (4) ÂMedically involvedÂ means having a physical or developmental disability that requires assistance with most activities of daily living and requires health and personal care throughout the day and night.

Â Â Â Â Â  417.342 Family support services; principles. (1) Family support services are based on the belief that all people, regardless of disability, chronic illness or special need, have the right to a permanent and stable familial relationship in the community. However, nothing in ORS 417.340 to 417.348 or 417.349 is intended to keep a family member with a disability or chronic illness in the family home or to require any person with a disability or chronic illness to live in the family home.

Â Â Â Â Â  (2) Family support services can provide the support necessary to enable the family to meet the needs of caring for a family member with a disability or chronic illness at home and, subject to available funds, shall be based on the following principles:

Â Â Â Â Â  (a) Family support services may use private and volunteer resources, publicly funded services and other flexible dollars to provide a family with the services needed to care for the family member with a disability or chronic illness.

Â Â Â Â Â  (b) Family support services must be sensitive to the unique needs, strengths and multicultural values of an individual and the family rather than fitting the individual and family into existing services.

Â Â Â Â Â  (c) Family support services must be built on a relationship of respect and trust that recognizes that families are better able to determine their own needs than have their needs determined by the state or a public agency.

Â Â Â Â Â  (d) Family support services shall be provided in a manner that develops comprehensive, responsive and flexible support to families in their role as primary caregivers for family members with disabilities or chronic illnesses.

Â Â Â Â Â  (e) Family support services shall focus on the entire family and be responsive to the needs of the individual and the family.

Â Â Â Â Â  (f) Family support services may be needed throughout the lifespan of the individual family member living at home who has a disability or chronic illness.

Â Â Â Â Â  (g) Family support services shall be available to families before they are in crisis.

Â Â Â Â Â  (h) Family support services may be a service option offered to families, but not imposed on them.

Â Â Â Â Â  (i) Family support services shall encourage maximum use of existing social networks and natural sources of support and should encourage community integration.

Â Â Â Â Â  (j) Family support services shall not be confined to a single program or set of services but shall be a philosophy that permeates all programs and services. [1991 c.122 Â§2; 2001 c.900 Â§252]

Â Â Â Â Â  Note: The amendments to 417.342 by section 2, chapter 751, Oregon Laws 2007, become operative upon receipt of necessary federal approval. See section 9, chapter 751, Oregon Laws 2007. The text that is operative on and after receipt of federal approval is set forth for the userÂs convenience.

Â Â Â Â Â  417.342. (1) Family support services are based on the belief that all people, regardless of disability, chronic illness or special need, have the right to a permanent and stable familial relationship in the community. Children have a developmental need to grow up in a family home environment. However, nothing in ORS 417.340 to 417.348 or 417.349 is intended to require any person with a disability or chronic illness to live in the family home.

Â Â Â Â Â  (2) Family support services can provide the support necessary to enable the family to meet the needs of caring for a family member with a disability or chronic illness at home and, subject to available funds, shall be based on the following principles:

Â Â Â Â Â  (a) Family support services may use private and volunteer resources, publicly funded services and other flexible dollars to provide a family with the services needed to care for the family member with a disability or chronic illness.

Â Â Â Â Â  (b) Family support services must be sensitive to the unique needs, strengths and multicultural values of an individual and the family rather than fitting the individual and family into existing services.

Â Â Â Â Â  (c) Family support services must be built on a relationship of respect and trust that recognizes that families are better able to determine their own needs than have their needs determined by the state or a public agency.

Â Â Â Â Â  (d) Family support services shall be provided in a manner that develops comprehensive, responsive and flexible support to families in their role as primary caregivers for family members with disabilities or chronic illnesses.

Â Â Â Â Â  (e) Family support services shall focus on the entire family and be responsive to the needs of the individual and the family.

Â Â Â Â Â  (f) Family support services may be needed throughout the lifespan of the individual family member living at home who has a disability or chronic illness.

Â Â Â Â Â  (g) Family support services shall be available to families before they are in crisis.

Â Â Â Â Â  (h) Family support services may be a service option offered to families, but not imposed on them.

Â Â Â Â Â  (i) Family support services shall encourage maximum use of existing social networks and natural sources of support and should encourage community integration.

Â Â Â Â Â  (j) Family support services shall not be confined to a single program or set of services but shall be a philosophy that permeates all programs and services.

Â Â Â Â Â  417.344 Types of services included. Family support services may include but are not limited to:

Â Â Â Â Â  (1) Family support consultation;

Â Â Â Â Â  (2) Information and referral;

Â Â Â Â Â  (3) Financial assistance;

Â Â Â Â Â  (4) Emergency and outreach services; and

Â Â Â Â Â  (5) Individual and family centered assistance, including but not limited to:

Â Â Â Â Â  (a) Purchase of special equipment;

Â Â Â Â Â  (b) Respite care;

Â Â Â Â Â  (c) Recreation;

Â Â Â Â Â  (d) Transportation;

Â Â Â Â Â  (e) Special dietary needs;

Â Â Â Â Â  (f) Dependent care;

Â Â Â Â Â  (g) Medical services;

Â Â Â Â Â  (h) Housing modification;

Â Â Â Â Â  (i) Counseling; and

Â Â Â Â Â  (j) Support groups. [1991 c.122 Â§3; 1995 c.278 Â§48]

Â Â Â Â Â  417.345 Medically Involved Home-Care Program; services; enrollment; effect of program on funding for certain programs; rules. (1) The Medically Involved Home-Care Program is created in the Department of Human Services. The department shall provide all State Plan Medicaid and waivered services available under state and federal law that are necessary to enable a medically involved child to be cared for in the childÂs home. The waivered services that must be available include but are not limited to home nursing care, durable medical equipment and respite care.

Â Â Â Â Â  (2) The Department of Human Services shall adopt by rule criteria for determining the need for and extent of assistance to be provided to a medically involved child enrolled in the Medically Involved Home-Care Program created by subsection (1) of this section. The criteria shall include, but are not limited to, consideration of:

Â Â Â Â Â  (a) The medical needs of the child;

Â Â Â Â Â  (b) The needs of any other family member with a disability or chronic illness in the childÂs home;

Â Â Â Â Â  (c) Family and community support available to the child and family caregivers; and

Â Â Â Â Â  (d) The assistance necessary for the family to care for the child in the childÂs home, disregarding parental or legal guardian income.

Â Â Â Â Â  (3) Subject to limits on enrollment required by state or federal law, services offered through the Medically Involved Home-Care Program shall be made available to children meeting the criteria established by the department by rule. Priority for enrollment shall be given to:

Â Â Â Â Â  (a) A child transferring to the childÂs home from nursing home placement, foster care placement or other out-of-home placement;

Â Â Â Â Â  (b) A child living at home who is at risk of nursing home placement, foster care placement or other out-of-home placement;

Â Â Â Â Â  (c) A child who does not otherwise qualify for medical assistance under ORS chapter 414 and for whom the department pays family support payments pursuant to ORS 430.215 that exceed $10,000 per year; and

Â Â Â Â Â  (d) A child who is at risk of losing eligibility for medical assistance under ORS chapter 414 due to a caregiverÂs employment or an increase in a caregiverÂs earnings.

Â Â Â Â Â  (4) As used in this section, ÂchildÂ means a person under 18 years of age.

Â Â Â Â Â  (5) The Department of Human Services shall enroll no fewer than 125 medically involved children in the Medically Involved Home-Care Program beginning January 1, 2008. The department shall enroll an additional 25 medically involved children each calendar year thereafter, to the maximum number allowed by federal law or under the terms of the federal approval.

Â Â Â Â Â  (6) Moneys appropriated to the department for the Medically Involved Home-Care Program may not be used to supplant moneys appropriated to the department for the ChildrenÂs Intensive In-Home Services program. [2007 c.751 Â§Â§4 to 6]

Â Â Â Â Â  Note: Sections 7 and 9, chapter 751, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 7. Within 30 days after the effective date of this 2007 Act [July 12, 2007], the Director of Human Services shall seek any form of federal approval from the Centers for Medicare and Medicaid Services that is necessary to implement the Medically Involved Home-Care Program. The director shall notify Legislative Counsel upon receipt or denial of necessary federal approval. [2007 c.751 Â§7]

Â Â Â Â Â  Sec. 9. Sections 3 to 6 of this 2007 Act [417.345] and the amendments to ORS 414.737, 417.340 and 417.342 by sections 1, 2 and 8 of this 2007 Act become operative upon receipt of the necessary federal approval described in section 7 of this 2007 Act. [2007 c.751 Â§9]

Â Â Â Â Â  417.346 Duties of Director of Human Services; rules. Subject to the availability of funds therefor, the Director of Human Services shall:

Â Â Â Â Â  (1) Identify current programs and potential resources available to families providing care for a family member with a disability or chronic illness.

Â Â Â Â Â  (2) Develop a biennial plan for adequate funding and recommend budgetary priorities for family support services.

Â Â Â Â Â  (3) Develop a biennial cooperative plan for assuring a statewide interagency system of family support services.

Â Â Â Â Â  (4) Adopt rules for family support services that are guided by the goals and principles set forth in ORS 417.340 to 417.348. These rules shall contain a grievance procedure.

Â Â Â Â Â  (5) Make a biennial report to the Legislative Assembly on the state of the family support system, including strengths, deficiencies, cost savings and recommendations. This report shall include a comprehensive statement of the efforts of the Department of Human Services to carry out the policies and principles set forth in this legislation. The report shall include but not be limited to a list of family support services, a summary of costs and the number of clients served.

Â Â Â Â Â  (6) Establish a Family Support Advisory Council whose purpose is to review and comment on plans and services provided or contracted for family support by state agencies and advise the director on the state plans for coordinated family support services.

Â Â Â Â Â  (a) The council shall meet a minimum of four times per year.

Â Â Â Â Â  (b) The membership of the council shall be 51 percent consumers of family support services.

Â Â Â Â Â  (c) The remaining membership shall be composed of representatives of agencies providing family support services and representatives of advocacy groups. One member shall be a representative of the Department of Education. [1991 c.122 Â§4; 2001 c.900 Â§109]

Â Â Â Â Â  417.348 Eligibility requirements. Subject to the availability of funds therefor, a family shall be eligible to receive family support services and goods if the family meets any of the following requirements:

Â Â Â Â Â  (1) The family has a family member requiring long term care due to disability or chronic illness whom the family desires to keep at home or return to the home from an institution or other out-of-home placement.

Â Â Â Â Â  (2) The family desires to care for the dependent family member at home if financial, physical or other barriers are reduced or eliminated and adequate community based support services are provided.

Â Â Â Â Â  (3) The family is caring for a family member who is waiting for residential or vocational services.

Â Â Â Â Â  (4) Other requirements established by the Department of Human Services. The requirements must be reviewed by the Family Support Advisory Council. [1991 c.122 Â§5; 2001 c.900 Â§110]

Â Â Â Â Â  417.349 Department of Human Services to provide family support services. In accordance with ORS 417.342 and 417.344, the Department of Human Services shall provide family support services throughout the department. Notwithstanding ORS 430.640, the department may contract directly with community organizations for the provision of family support services. [2001 c.900 Â§6]

Â Â Â Â Â  417.350 Family support services as social benefits. Funds, goods and services provided to families under ORS 417.340 to 417.348 are social benefits for the promotion of general welfare. The benefits may not be used to replace or reduce other state or federal benefits provided the families under
Oregon
law. [1993 c.241 Â§1]

Â Â Â Â Â  417.355 Principles of family law system. The Sixty-eighth Legislative Assembly accepts the recommendations of the Task Force on Family Law and recognizes that a comprehensive family law system must reflect the following principles:

Â Â Â Â Â  (1) The welfare of children shall be paramount in the resolution of family conflicts.

Â Â Â Â Â  (2) Children must learn to develop healthy relationships and to resolve conflicts in peaceful ways.

Â Â Â Â Â  (3) Whenever possible and appropriate, children shall continue to have both parents in their lives and parents shall be encouraged to work out agreements between themselves regarding their children.

Â Â Â Â Â  (4) The safety and economic well-being of family members shall be given priority.

Â Â Â Â Â  (5) Family members in conflict must have appropriate forums in which to grieve and accept change.

Â Â Â Â Â  (6) All families deserve respect and the support of social policy. [1995 c.800 Â§1]

FAMILY- OR CLIENT-CENTERED SERVICE SYSTEM

Â Â Â Â Â  417.360 Findings and policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The current delivery system for human services is fragmented and uncoordinated, producing service duplication and inappropriate or inadequate responses to individuals and to families;

Â Â Â Â Â  (b) Clients with multiple needs must interact with a variety of agencies and frequently feel powerless to negotiate the complicated array of services;

Â Â Â Â Â  (c) The system is too often perceived as victimizing the persons it is intended to serve;

Â Â Â Â Â  (d) Dedicated direct service workers become the target of disillusionment by clients even though the workers are equally frustrated by their lack of control over bureaucratic requirements; and

Â Â Â Â Â  (e) The state needs to rethink and restructure traditional methods of delivering human services. Organizations that have traditionally not viewed themselves as partners, such as social services and education, must be strongly encouraged to integrate their programs.

Â Â Â Â Â  (2) It shall be the policy of this state to foster a family-or client-centered service delivery system at the community level with the goal of providing more efficient and responsive services, driven by the needs of the individuals and families served and not by funding tied to traditional, categorical programs. Family services available through community level delivery systems should include, but need not be limited to, education, information and referral services. [1991 c.359 Â§1; 1995 c.800 Â§1a]

Â Â Â Â Â  417.362 System requirements. A family- or client-centered service system must be a system that:

Â Â Â Â Â  (1) Insures active participation of clients in service planning, decision making and service delivery;

Â Â Â Â Â  (2) Empowers direct service workers to gain access to a broad continuum of services and flexible funding to meet the needs of individuals and families served;

Â Â Â Â Â  (3) Pools funds of multiple service delivery agencies;

Â Â Â Â Â  (4) Generates policies for program planning and implementation at the community level rather than mandating policies at the state level; and

Â Â Â Â Â  (5) Supports and enhances family harmony with the goal of preserving the health and integrity of all family units. [1991 c.359 Â§2; 1995 c.800 Â§2]

Â Â Â Â Â  417.364 [1991 c.359 Â§3; repealed by 1993 c.676 Â§53]

FAMILY DECISION-MAKING MEETING

Â Â Â Â Â  417.365 ÂFamily decision-making meetingÂ defined for ORS 417.365 to 417.375. As used in ORS 417.365 to 417.375, Âfamily decision-making meetingÂ means a family-focused intervention facilitated by professional staff that is designed to build and strengthen the natural caregiving system for the child. Family decision-making meetings may include family group conferences, family unity meetings, family mediation or other professionally recognized interventions that include extended family and rely upon the family to make decisions about planning for its children. The purpose of the family decision-making meeting is to establish a plan that provides for the safety, attachment and permanency needs of the child. [1997 c.799 Â§1]

Â Â Â Â Â  417.368 Consideration of meeting required for certain cases. (1) The Department of Human Services shall consider the use of a family decision-making meeting in each case in which a child is placed in substitute care for more than 30 days.

Â Â Â Â Â  (2) When the department determines that the use of a family decision-making meeting is appropriate, the meeting shall be held, whenever possible, before the child has been in substitute care for 60 days.

Â Â Â Â Â  (3) If the department elects not to conduct a family decision-making meeting, the reasons for that decision shall be clearly documented in the written service plan of the child developed by the department. [1997 c.799 Â§2]

Â Â Â Â Â  417.371 Notice to family members of meeting; definitions. (1) If the Department of Human Services determines that the use of a family decision-making meeting is appropriate, the department shall conduct and document reasonable inquiries to promptly locate and notify the parents, grandparents and any other family member who has had significant, direct contact with the child in the year prior to the substitute care placement.

Â Â Â Â Â  (2) All family members notified by the department may attend the meeting unless the department determines that the safety of any attendee will be compromised by the attendance of any family member.

Â Â Â Â Â  (3) Any family member the department deems a safety risk may provide written statements that address the subject of any family decision-making meeting, including the determination of placement of the child or components of a service plan for the child and family members.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂFamily memberÂ means any person related to the child by blood, marriage or adoption, including but not limited to parents, grandparents, stepparents, aunts, uncles, sisters, brothers, cousins or great-grandparents. ÂFamily memberÂ also includes a child 12 years of age or older, or a child younger than 12 years of age when appropriate.

Â Â Â Â Â  (b) ÂReasonable inquiriesÂ means efforts that involve reviewing the case file for relevant information, contacting the parents or guardians and contacting additional sources of information that may lead to ascertaining the whereabouts of family members, if necessary. [1997 c.799 Â§3]

Â Â Â Â Â  417.375 Development of family plan; contents. (1) If the Department of Human Services conducts a family decision-making meeting under ORS 417.365 to 417.375, the meeting shall result in the development of a written family plan that may include a primary permanent plan, concurrent permanent plan, placement recommendations and service recommendations. The family plan or service agreement shall also include:

Â Â Â Â Â  (a) The expectations of the parents of the child and other family members;

Â Â Â Â Â  (b) Services the department will provide;

Â Â Â Â Â  (c) Timelines for implementation of the plan;

Â Â Â Â Â  (d) The benefits of compliance with the plan;

Â Â Â Â Â  (e) The consequences of noncompliance with the plan; and

Â Â Â Â Â  (f) A schedule of subsequent meetings, if appropriate.

Â Â Â Â Â  (2) Any family member participating in a family decision-making meeting shall sign a written acknowledgment of the content of the family plan developed at the family decision-making meeting and their attendance at the meeting.

Â Â Â Â Â  (3) The department shall incorporate the family plan developed at the family decision-making meeting into the departmentÂs service plan for the child to the extent that the family plan protects the child, builds on family strengths and is focused on achieving permanency for the child within a reasonable time.

Â Â Â Â Â  (4) If the family plan is not incorporated in the departmentÂs service plan for the child, the department shall document the reasons in the service plan.

Â Â Â Â Â  (5) The department shall send a copy of the family plan to the family participants, including those family members who participated in writing pursuant to ORS 417.371 (3), no later than 21 days after the conclusion of the family decision-making meeting. [1997 c.799 Â§4; 2001 c.686 Â§18]

Â Â Â Â Â  417.400 [1979 c.682 Â§1; 1989 c.835 Â§2; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.405 [1979 c.682 Â§3; 1985 c.631 Â§6; 1989 c.835 Â§3; 1991 c.581 Â§7; 1993 c.33 Â§325; 1993 c.546 Â§121; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.410 [1979 c.682 Â§2; 1985 c.499 Â§1; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.415 [1979 c.682 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.420 [1979 c.682 Â§9; 1981 c.383 Â§1; 1989 c.835 Â§14; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.425 [1979 c.682 Â§10; 1981 c.383 Â§2; 1989 c.835 Â§15; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.430 [1979 c.682 Â§11; 1981 c.383 Â§3; 1985 c.618 Â§9; 1989 c.835 Â§16; 1993 c.33 Â§361; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.435 [1979 c.682 Â§12; 1985 c.499 Â§2; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.440 [1979 c.682 Â§13; 1989 c.835 Â§17; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.445 [1979 c.682 Â§14; 1985 c.499 Â§9; 1989 c.835 Â§18; 1991 c.581 Â§8; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.450 [1979 c.682 Â§15; 1981 c.383 Â§4; 1983 c.283 Â§1; 1985 c.499 Â§7; repealed by 1989 c.119 Â§1]

Â Â Â Â Â  417.455 [1979 c.682 Â§16; 1981 c.383 Â§5; 1985 c.499 Â§5; 1989 c.835 Â§21; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.475 [1979 c.682 Â§4; 1989 c.835 Â§4; 1991 c.581 Â§9; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.480 [1979 c.682 Â§5; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.485 [1979 c.682 Â§6; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.490 [1979 c.682 Â§7; 1981 c.869 Â§6; 1985 c.499 Â§6; 1987 c.320 Â§157; 1989 c.834 Â§16; 1989 c.835 Â§22; 1991 c.581 Â§10; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.500 [Repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.510 [1989 c.835 Â§1; repealed by 1993 c.676 Â§53]

Â Â Â Â Â  417.600 [1987 c.906 Â§1; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.610 [1987 c.906 Â§2; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.620 [1987 c.906 Â§3; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.630 [1987 c.906 Â§4; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.640 [1987 c.906 Â§5; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.650 [1987 c.906 Â§6; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.660 [1987 c.906 Â§7; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.670 [1987 c.906 Â§9; 1989 c.994 Â§1; repealed by 1993 c.33 Â§373]

Â Â Â Â Â  417.672 [1991 c.747 Â§1; repealed by 1993 c.33 Â§373 and 1993 c.676 Â§53]

Â Â Â Â Â  417.700 [1991 c.265 Â§Â§1,2; 1993 c.18 Â§102; 1993 c.676 Â§42; renumbered 417.900 in 1993]

SERVICES TO CHILDREN AND FAMILIES

(Generally)

Â Â Â Â Â  417.705 Definitions for ORS 417.705 to 417.801. As used in ORS 417.705 to 417.801:

Â Â Â Â Â  (1) ÂCommunity mobilizationÂ means government and private efforts to increase community awareness and facilitate the active participation of citizens and organizations in projects and issues that will have positive impact on the well-being of children, families and communities.

Â Â Â Â Â  (2) ÂEfficiencyÂ means a measurable indicator of the amount of resources required to produce an output.

Â Â Â Â Â  (3) ÂHigh-level outcomeÂ means the
Oregon
benchmarks adopted by the Oregon Progress Board and any other measurable indicators of societal well-being.

Â Â Â Â Â  (4) ÂIntermediate outcomeÂ means a measurable indicator of the effort by an agency or other entity toward achieving a high-level outcome target.

Â Â Â Â Â  (5) ÂLocal commissionÂ means a local commission on children and families established pursuant to ORS 417.760.

Â Â Â Â Â  (6) ÂLocal coordinated comprehensive planÂ or Âlocal planÂ means a local coordinated comprehensive plan for children and families that is developed pursuant to ORS 417.775 through a process coordinated and led by a local commission and that consists of:

Â Â Â Â Â  (a) A community plan that identifies the communityÂs needs, strengths, goals, priorities and strategies for:

Â Â Â Â Â  (A) Creating positive outcomes for children and families;

Â Â Â Â Â  (B) Community mobilization;

Â Â Â Â Â  (C) Coordinating programs, strategies and services for children who are 0 through 18 years of age and their families among community groups, government agencies, private providers and other parties; and

Â Â Â Â Â  (D) Addressing the needs of target populations; and

Â Â Â Â Â  (b) The service plans listed in ORS 417.775 (6) that designate specific services for the target populations identified in the community plan.

Â Â Â Â Â  (7) ÂOutcomeÂ means the measure of a desired result.

Â Â Â Â Â  (8) ÂOutputÂ means the amount or frequency of products or services delivered by an agency or other entity.

Â Â Â Â Â  (9) ÂPerformance measureÂ includes outcomes, outputs and efficiencies that indicate how well an agency or other entity is carrying out its mission and achieving its goals.

Â Â Â Â Â  (10) ÂServices for children and familiesÂ does not include services provided by the Department of Education or school districts that are related to curriculum or instructional programs.

Â Â Â Â Â  (11) ÂState commissionÂ means the State Commission on Children and Families established under ORS 417.730.

Â Â Â Â Â  (12) ÂTargetÂ means a specific level of achievement desired for a specific time, expressed numerically. [1993 c.676 Â§30; 1999 c.1053 Â§3; 2003 c.148 Â§1; 2003 c.553 Â§1]

Â Â Â Â Â  417.707 Duty of state agencies providing services for children and families. The purpose of ORS 417.705 to 417.801 and 419A.170, as described in ORS 417.708 to 417.725, shall be implemented by all state agencies providing services for children and families to guide the providing of those services. [Formerly 417.755]

Â Â Â Â Â  417.708 Legislative findings relating to young children. The Legislative Assembly finds:

Â Â Â Â Â  (1) The first three years of life are a crucial period in a childÂs life, and during this period a child is sensitive to the protective mechanisms of parental and family support.

Â Â Â Â Â  (2) Brain development that takes place during the first year of life is rapid and extensive and has implications for lifelong physical, social-emotional and cognitive well-being. [2001 c.831 Â§2]

Â Â Â Â Â  417.710 Statement of purpose. Subject to the availability of funds therefor and the specific provisions of ORS 417.705 to 417.801 and 419A.170, it is the purpose of ORS 417.705 to 417.801 and 419A.170 to:

Â Â Â Â Â  (1) Authorize the State Commission on Children and Families to set statewide guidelines for the planning, coordination and delivery of services for children and families in conjunction with other state agencies and other planning bodies;

Â Â Â Â Â  (2) Vest in local commissions on children and families the authority to distribute state and federal funds allocated to the local commissions to supervise services or to purchase services for children and families in the local area and to supervise the development of the local coordinated comprehensive plan;

Â Â Â Â Â  (3) Provide a process for comprehensive local planning for services for children and families to provide local services that are consistent with statewide guidelines;

Â Â Â Â Â  (4) Retain in the state the responsibility for funding of services for children and families through a combination of local, state and federal funding, including the leveraging of public and private funds available under ORS 417.705 to 417.801 and 419A.170; and

Â Â Â Â Â  (5) Retain state supervision of child protection and other services that should be uniform throughout the state and that are necessarily the stateÂs responsibility. [1993 c.676 Â§1; 1999 c.1053 Â§4; 2003 c.553 Â§2]

Â Â Â Â Â  417.715 Policy; service system values and goals. (1) It is the intent of the Legislative Assembly to enable families and communities to protect, nurture and realize the full physical, social, emotional, cognitive and cultural developmental potential of children in
Oregon
. Toward this end, the Legislative Assembly shall develop and implement a statewide system of services that is preventive, integrated in local communities and accessible to children and families and that focuses on promoting the wellness of
Oregon
Âs children.

Â Â Â Â Â  (2) The service system shall be based on promoting the wellness of
Oregon
Âs children and families. The following values shall guide the design and implementation of this system:

Â Â Â Â Â  (a) A commitment to children that ranks them as
Oregon
Âs first priority;

Â Â Â Â Â  (b) A commitment to reducing the number of
Oregon
Âs children and families living in poverty;

Â Â Â Â Â  (c) A commitment to equitable treatment of gender in both services and funding;

Â Â Â Â Â  (d) A view that strengthening families is of paramount concern, but that child safety must come first if a conflict between the well-being of a child and the well-being of a family arises;

Â Â Â Â Â  (e) A recognition of the central role of families as the best place for children to develop;

Â Â Â Â Â  (f) A realization that good parenting skills are fundamental to a healthy society;

Â Â Â Â Â  (g) A sensitivity to diversity that requires culturally competent services respectful of genders, cultures, orientations and disabilities;

Â Â Â Â Â  (h) An offering of opportunities for children to develop self-worth and concern for others, and to reach their full potential;

Â Â Â Â Â  (i) A fundamental assumption that children should be provided the means to attain safety and good health; and

Â Â Â Â Â  (j) A commitment to early detection and treatment of families at risk for child abuse and neglect.

Â Â Â Â Â  (3) The service system shall emphasize:

Â Â Â Â Â  (a) Services designed to identify risks and nurture potential at the earliest time in a childÂs life;

Â Â Â Â Â  (b) Services designed to respond to and reduce risks at the earliest possible point of detection;

Â Â Â Â Â  (c) A comprehensive continuum of services such as prevention, early intervention and treatment for children in all age groups;

Â Â Â Â Â  (d) The realization that funding one age group or gender of children at the expense of another is destructive of the wellness of children; and

Â Â Â Â Â  (e) That maintenance and enhancement of treatment services and augmentation of preventive services are paramount to the effective delivery of services to children and families.

Â Â Â Â Â  (4) The service system must begin at the local level, through cooperation and integration of all local and state providers, treat the whole person and be built on the strengths and natural supports of neighborhoods and communities. [1993 c.676 Â§1a]

Â Â Â Â Â  417.720 Characteristics of service system. The characteristics of the service system developed and implemented under ORS 417.705 to 417.801 and 419A.170 are that the system:

Â Â Â Â Â  (1) Is nonstigmatizing;

Â Â Â Â Â  (2) Is available and accessible when needed and is based on the perspective of children and families and, whenever possible, allows families to design their own service programs, based on assessment of their needs and their solutions and resources for change;

Â Â Â Â Â  (3) Is outcome-oriented;

Â Â Â Â Â  (4) Is integrated;

Â Â Â Â Â  (5) Recognizes the contributions of the systemÂs workers;

Â Â Â Â Â  (6) Promotes in the community a sense of responsibility for self and others and is committed to the well-being of children as well as support for families;

Â Â Â Â Â  (7) Emphasizes local planning for children and families and integrates local needs with statewide goals;

Â Â Â Â Â  (8) Provides services locally in a process that encourages partnerships, alliances and efficient use of resources; and

Â Â Â Â Â  (9) Provides local service delivery systems that build on the unique strengths of the county or community. [1993 c.676 Â§2]

Â Â Â Â Â  417.725 Key elements of system; family resource and community learning centers. (1) Key elements of the service system developed and implemented under ORS 417.705 to 417.801 and 419A.170 are:

Â Â Â Â Â  (a) A two-to-seven-year incremental implementation process with measurable outcomes;

Â Â Â Â Â  (b) An implementation process resulting in a voluntary system based on nurturing human development; and

Â Â Â Â Â  (c) A service continuum based on promoting wellness for the children of
Oregon
whose parents have given their express written consent. Family resource centers and community learning centers as defined in ORS 329.007 are a viable, but not the exclusive, structure for delivering a service continuum.

Â Â Â Â Â  (2) If a system of family resource centers and community learning centers is selected by a local commission on children and families established pursuant to ORS 417.760 to deliver services, the centers:

Â Â Â Â Â  (a) May serve as the prevention arm of the voluntary delivery system and may link and integrate neighborhood-based services with the intent that services be available to all families who have given their express written consent to promote their childrenÂs wellness;

Â Â Â Â Â  (b) Shall involve parents in the care and education of their children;

Â Â Â Â Â  (c) Shall involve the local community in developing and overseeing family resource center programs and community learning center programs;

Â Â Â Â Â  (d) Shall be consistent with the local coordinated comprehensive plan; and

Â Â Â Â Â  (e) Shall incorporate the requirements specified for community learning centers under ORS 329.156. [1993 c.676 Â§3; 2001 c.831 Â§10; 2003 c.153 Â§1]

Â Â Â Â Â  417.727
Oregon
Early Childhood System. Based on the findings expressed in ORS 417.708, there is created the Oregon Early Childhood System. The goals of the system are to:

Â Â Â Â Â  (1) Prevent child abuse and neglect;

Â Â Â Â Â  (2) Improve the health and development of young children;

Â Â Â Â Â  (3) Promote bonding and attachment in the early years of a childÂs life;

Â Â Â Â Â  (4) Support parents in providing the optimum environment for their young children;

Â Â Â Â Â  (5) Link and integrate services and supports in the voluntary statewide early childhood system pursuant to ORS 417.728;

Â Â Â Â Â  (6) Link and integrate services and supports in the voluntary local early childhood system pursuant to ORS 417.777;

Â Â Â Â Â  (7) Ensure that children are entering school ready to learn; and

Â Â Â Â Â  (8) Ensure that children receive quality child care. [2001 c.831 Â§4]

Â Â Â Â Â  417.728 Statewide early childhood system; requirements. (1) The State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services shall lead a joint effort with other state and local early childhood partners to establish the policies necessary for a voluntary statewide early childhood system that shall be incorporated into the local coordinated comprehensive plan.

Â Â Â Â Â  (2) The voluntary statewide early childhood system shall be designed to achieve:

Â Â Â Â Â  (a) The appropriate early childhood benchmarks jointly identified by the State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services, with input from early childhood partners, as the appropriate benchmarks; and

Â Â Â Â Â  (b) Any other early childhood benchmark or intermediate outcome jointly identified by the State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services, with input from early childhood partners, as an appropriate benchmark or outcome.

Â Â Â Â Â  (3) The voluntary statewide early childhood system shall include the following components:

Â Â Â Â Â  (a) A process to identify as early as possible children and families who would benefit from early childhood services;

Â Â Â Â Â  (b) A plan to support the identified needs of the child and family that coordinates case management personnel and the delivery of services to the child and family; and

Â Â Â Â Â  (c) Services to support children who are zero through eight years of age and their families who give their express written consent, including:

Â Â Â Â Â  (A) Screening, assessment and home visiting services pursuant to ORS 417.795;

Â Â Â Â Â  (B) Specialized or targeted home visiting services;

Â Â Â Â Â  (C) Community-based services such as relief nurseries, family support programs and parent education programs;

Â Â Â Â Â  (D) High quality child care, as defined by the Commission for Child Care;

Â Â Â Â Â  (E) Preschool and other early education services;

Â Â Â Â Â  (F) Health services for children and pregnant women;

Â Â Â Â Â  (G) Mental health services;

Â Â Â Â Â  (H) Alcohol and drug treatment programs that meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357;

Â Â Â Â Â  (I) Developmental disability services; and

Â Â Â Â Â  (J) Other state and local services.

Â Â Â Â Â  (4) The State Commission on Children and Families, the Department of Education, the Employment Department and the Department of Human Services shall jointly:

Â Â Â Â Â  (a) Consolidate administrative functions relating to the voluntary statewide early childhood system, to the extent practicable, including but not limited to training and technical assistance, planning and budgeting. This paragraph does not apply to the administrative functions of the Department of Education relating to education programs;

Â Â Â Â Â  (b) Adopt policies to establish training and technical assistance programs to ensure that personnel have skills in appropriate areas, including screening, family assessment, competency-based home visiting skills, cultural and gender differences and other areas as needed;

Â Â Â Â Â  (c) Identify research-based age-appropriate and culturally and gender appropriate screening and assessment tools that would be used as appropriate in programs and services of the voluntary statewide early childhood system;

Â Â Â Â Â  (d) Develop a plan for the implementation of a common data system for voluntary early childhood programs as provided in section 7, chapter 831, Oregon Laws 2001;

Â Â Â Â Â  (e) Coordinate existing and new early childhood programs to provide a range of community-based supports;

Â Â Â Â Â  (f) Establish a common set of quality assurance standards to guide local implementation of all elements of the voluntary statewide early childhood system, including voluntary universal screening and assessment, home visiting, staffing, evaluation and community-based services;

Â Â Â Â Â  (g) Ensure that all plans for voluntary early childhood services are coordinated and consistent with federal and state law, including but not limited to plans for Oregon prekindergarten programs, federal Head Start programs, early childhood special education services, early intervention services and public health services;

Â Â Â Â Â  (h) Identify how the voluntary statewide early childhood system for children who are zero through eight years of age will link with systems of support for older children and their families;

Â Â Â Â Â  (i) Contract for an evaluation of the outcomes of the voluntary statewide early childhood system; and

Â Â Â Â Â  (j) During January of each odd-numbered year, report to the Governor and the Legislative Assembly on the voluntary statewide early childhood system. The report shall include the evaluation described in paragraph (i) of this subsection.

Â Â Â Â Â  (5) The State Commission on Children and Families, the State Board of Education, the Employment Department and the Department of Human Services when adopting rules to administer voluntary early childhood programs under their individual authority shall adopt rules that are consistent with the requirements of the voluntary statewide early childhood system created under this section.

Â Â Â Â Â  (6) Information gathered in conjunction with the voluntary comprehensive screening and assessment of children and their families may be used only for the following purposes:

Â Â Â Â Â  (a) Providing services to children and families who give their express written consent;

Â Â Â Â Â  (b) Providing statistical data that are not personally identifiable;

Â Â Â Â Â  (c) Accomplishing other purposes for which the family has given express written consent; and

Â Â Â Â Â  (d) Meeting the requirements of mandatory state and federal disclosure laws. [Formerly 417.748; 2003 c.293 Â§2; 2005 c.271 Â§2]

(State Commission)

Â Â Â Â Â  417.730 State Commission on Children and Families; members; appointments; qualifications. (1) There is established a State Commission on Children and Families consisting of:

Â Â Â Â Â  (a) The Director of Human Services;

Â Â Â Â Â  (b) The Superintendent of Public Instruction;

Â Â Â Â Â  (c) The Director of the Employment Department or, at the GovernorÂs direction, the chairperson of the Commission for Child Care;

Â Â Â Â Â  (d) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member;

Â Â Â Â Â  (e) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (f) Twelve members appointed by the Governor.

Â Â Â Â Â  (2) The appointments made by the Governor shall reflect the stateÂs diverse populations and regions and shall include representatives with expertise along the full developmental continuum of a child from the prenatal stage through 18 years of age. The members appointed by the Governor shall include:

Â Â Â Â Â  (a) One representative from the Oregon Juvenile Department DirectorsÂ Association, from which the Governor may solicit suggestions for appointment;

Â Â Â Â Â  (b) Six public members who have demonstrated interest in children, with consideration given to a youth member and persons from the education community;

Â Â Â Â Â  (c) Two members from local commissions on children and families, one from a rural area and one from an urban area;

Â Â Â Â Â  (d) One social service professional; and

Â Â Â Â Â  (e) Two members from the business community who have demonstrated interest in children.

Â Â Â Â Â  (3) The term of office of each member appointed by the Governor is four years. Before the expiration of the term of an appointed member, the Governor shall appoint a successor whose term begins on October 1. An appointed member is eligible for reappointment. If there is a vacancy in an appointed position for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointments by the Governor to the state commission are subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) An appointed member of the state commission who is not a member of the Legislative Assembly is entitled to compensation and expenses as provided in ORS 292.495. Members who are members of the Legislative Assembly shall be paid compensation and expense reimbursement as provided in ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (6)(a) The majority of the members of the state commission shall be laypersons.

Â Â Â Â Â  (b) As used in this subsection, ÂlaypersonÂ means a person whose primary income is not derived from either offering direct service to children and youth or being an administrator for a program for children and youth. [1993 c.676 Â§4; 1999 c.1053 Â§5; 2001 c.104 Â§146; 2003 c.293 Â§3]

Â Â Â Â Â  417.733 State Commission on Children and Families Account. The State Commission on Children and Families Account is established separate and distinct from the General Fund. All moneys received by the State Commission on Children and Families, other than appropriations from the General Fund, shall be deposited into the account and are continuously appropriated to the commission to carry out the duties, functions and powers of the commission. [2001 c.716 Â§14]

Â Â Â Â Â  Note: 417.733 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 417 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  417.735 Duties of state commission; rules. (1) The State Commission on Children and Families shall promote the wellness of children and families at the state level and shall act in accordance with the principles, characteristics and values identified in ORS 417.708 to 417.725. The state commission shall provide no direct services.

Â Â Â Â Â  (2)(a) Funds for local commissions shall consist of payments from moneys appropriated for local commissions to the State Commission on Children and Families by the Legislative Assembly. The state commission shall develop an equitable formula for the distribution of funds to counties or regions for services for children and families, and a minimum annual grant shall be provided to each county or region.

Â Â Â Â Â  (b) The state commission shall provide technical assistance and research-based information to local commissions to support the development of county goals, performance measures and outcomes for services and programs.

Â Â Â Â Â  (c) The state commission may withhold funds from a local commission if services and programs funded through the local commission do not meet appropriate performance measures and outcomes.

Â Â Â Â Â  (3) The state commission shall:

Â Â Â Â Â  (a) Set guidelines for the planning, coordination and delivery of services by local commissions in partnership with other planning bodies and agencies providing services for children and families. The guidelines shall be consistent with the key elements of the service system developed and implemented under ORS 417.705 to 417.801. In conjunction with other planning bodies and agencies providing social supports, the state commission shall use the local coordinated comprehensive plans to advise agencies, the Legislative Assembly and the Governor;

Â Â Â Â Â  (b) Advise the Legislative Assembly and the Governor concerning possible solutions to problems facing children and families;

Â Â Â Â Â  (c) In consultation with other agencies, identify high-level and intermediate outcomes relating to children and families and monitor the progress of local coordinated comprehensive plans in meeting intermediate outcome targets;

Â Â Â Â Â  (d) Encourage the development of innovative projects, based on proven practices of effectiveness, that benefit children and families;

Â Â Â Â Â  (e) Ensure that all services for children and families are integrated and evaluated according to their outcomes;

Â Â Â Â Â  (f) Compile, analyze and distribute information that informs and supports statewide coordinated planning;

Â Â Â Â Â  (g) Establish a uniform system of reporting and collecting statistical data from counties and other agencies serving children and families;

Â Â Â Â Â  (h) Provide a process whereby the Department of Human Services, Juvenile Crime Prevention Advisory Committee, Oregon Youth Authority, Department of Education, Department of Community Colleges and Workforce Development, Employment Department, Housing and Community Services Department and Economic and Community Development Department review all findings from data collected by the local commissions through the local coordinated comprehensive plans. The information gathered in this review shall be considered by those agencies in designing future economic resources and services and in the coordination of services;

Â Â Â Â Â  (i) Make recommendations to the Commission for Child Care for the development of the stateÂs biennial child care plan; and

Â Â Â Â Â  (j) Communicate information and policy advice on current research and proven practices of effectiveness, from both inside and outside the state, including successful local strategies, to local commissions, the Governor, the Legislative Assembly, state agencies and the public. The information shall include progress in meeting intermediate outcome targets identified in the local coordinated comprehensive plans.

Â Â Â Â Â  (4)(a) The state commission shall develop a review and approval process for local coordinated comprehensive plans that includes:

Â Â Â Â Â  (A) A requirement that the local plan has been approved by the board or boards of county commissioners;

Â Â Â Â Â  (B) Assurance that the local plan meets essential criteria and approval required by appropriate entities and meets appropriate systems and planning connections; and

Â Â Â Â Â  (C) Review of state expenditures of resources allocated to the local commissions on children and families.

Â Â Â Â Â  (b) The state commission shall develop the process under this subsection in consultation with other entities involved in the review and approval process.

Â Â Â Â Â  (c) The state commission shall act on any waiver request from a local commission within 90 days after receipt of the request.

Â Â Â Â Â  (d) The state commission may disapprove a local plan for failure to address the elements described in paragraph (a) of this subsection within 90 days after receipt of the request.

Â Â Â Â Â  (5) The state commission, in coordination with the local commissions on children and families, shall:

Â Â Â Â Â  (a) Assist the local commissions in the development and implementation of performance measures and outcomes for evaluating services at the local level;

Â Â Â Â Â  (b) Monitor the progress in meeting intermediate outcome targets in the local coordinated comprehensive plans;

Â Â Â Â Â  (c) In conjunction with the Department of Human Services and using the staff resources and other resources of the state commission, educate, inform and provide technical assistance to local commissions, including but not limited to technical assistance with:

Â Â Â Â Â  (A) Federal and state laws, regulations and rules, and changes therein, governing the use of federal and state funds;

Â Â Â Â Â  (B) Facilitation;

Â Â Â Â Â  (C) Planning;

Â Â Â Â Â  (D) Policy development;

Â Â Â Â Â  (E) Proven practices of effectiveness;

Â Â Â Â Â  (F) Local systems development;

Â Â Â Â Â  (G) Community problem solving and mobilization; and

Â Â Â Â Â  (H) Other services, as appropriate;

Â Â Â Â Â  (d) Conduct research and disseminate information to local commissions on children and families;

Â Â Â Â Â  (e) Negotiate federal waivers in consultation with the Department of Human Services; and

Â Â Â Â Â  (f) Develop a process for reviewing requests for waivers from requirements of the state commission. Requests for waivers shall be granted or denied as a part of the approval process for a local coordinated comprehensive plan. The state commission shall not grant a request for waiver that allows funds to be used for any purpose other than early childhood prevention, intervention and treatment programs.

Â Â Â Â Â  (6) The state commission shall employ a staff director who shall be responsible for hiring and supervising any additional personnel necessary to assist the state commission in performing its duties. The staff director shall be responsible for management functions of the state commission subject to policy direction by the state commission.

Â Â Â Â Â  (7) To the extent that federal funding is not jeopardized, the State Commission on Children and Families shall enter into an interagency agreement with the Department of Human Services in which they agree on a system to:

Â Â Â Â Â  (a) Distribute all Title XX Social Services Block Grant funds;

Â Â Â Â Â  (b) Ensure that federal and state requirements are met for federal funds administered by the state commission; and

Â Â Â Â Â  (c) Carry out the necessary auditing, monitoring and information requirements for federal funds distributed by the state commission.

Â Â Â Â Â  (8) In addition to the authority under subsection (5)(e) of this section, the state commission may direct the Department of Human Services or the appropriate state department providing services for children and families to negotiate federal waivers. If the Department of Human Services or any other state agency does not pursue a federal waiver recommended by the state commission, the state commission may ask the Governor to direct the Department of Human Services or other state agency to apply for and negotiate the waiver.

Â Â Â Â Â  (9) If the Department of Human Services or any other state agency refuses to distribute state or federal funds as requested by the state commission, the state commission may ask the Governor to direct the Department of Human Services or other state agency to distribute the funds.

Â Â Â Â Â  (10) The programs shall be funded as fully as possible by Title XX of the federal Social Security Act, consistent with the terms and conditions of the block grant program and the local coordinated comprehensive plans that reflect community priorities established by the local planning process.

Â Â Â Â Â  (11) In conjunction with the Department of Human Services, the state commission, as soon as possible, shall develop a plan to re-engineer and integrate the data processing systems related to childrenÂs programs with the objective of making management information more accessible. The state commission shall make regular presentations to the Joint Legislative Committee on Information Management and Technology on its progress in developing and implementing the plan.

Â Â Â Â Â  (12) Before each regular session of the Legislative Assembly, the state commission shall report, to the Governor and to the appropriate joint interim committee as determined by the Speaker of the House of Representatives and the President of the Senate, the following:

Â Â Â Â Â  (a) Any additional proposals contained in ÂA Positive Future for OregonÂs Children and FamiliesÂ by the 1991-1992 Oregon ChildrenÂs Care Team Interim Task Force that should be undertaken;

Â Â Â Â Â  (b) The status in all counties of local service systems related to the health and wellness of children and the adequacy of financial resources to deliver services;

Â Â Â Â Â  (c) The progress in achieving desired outcomes, including but not limited to the statewide guidelines set by the state commission under ORS 417.710 (1);

Â Â Â Â Â  (d) Barriers to achieving intermediate and high-level outcome targets as identified in local coordinated comprehensive plans;

Â Â Â Â Â  (e) Proposed solutions to barriers identified under paragraph (d) of this subsection, including proven, effective and innovative strategies; and

Â Â Â Â Â  (f) County and community mobilization to increase public awareness and involvement and funding of community determined priorities.

Â Â Â Â Â  (13)(a) The state commission may solicit, accept and receive federal moneys or moneys or other property from persons or corporations, public or private, for the purpose of carrying out the provisions of ORS 417.705 to 417.801 and 419A.170.

Â Â Â Â Â  (b) All federal moneys collected or received under paragraph (a) of this subsection shall be accepted and transferred or expended by the state commission upon such terms and conditions as are prescribed by the federal government.

Â Â Â Â Â  (c) All moneys and other property accepted by the state commission under this subsection shall be transferred, expended or used upon such terms and conditions as are prescribed by the donor in a manner consistent with applicable law.

Â Â Â Â Â  (14) The state commission shall:

Â Â Â Â Â  (a) Implement the recommendations of the Juvenile Crime Prevention Advisory Committee, as approved by the Governor; and

Â Â Â Â Â  (b) In cooperation with other state and federal agencies, coordinate technical assistance efforts on a statewide and county-specific basis relating to juvenile crime prevention programs and services.

Â Â Â Â Â  (15) The state commission may contract with local governments or other entities to administer juvenile crime prevention programs and services. In accordance with the applicable provisions of ORS chapter 183, the state commission may adopt rules necessary for the administration of juvenile crime prevention programs and services. [1993 c.676 Â§5; 1995 c.800 Â§3; 1997 c.249 Â§129; 1997 c.707 Â§30; 1999 c.1053 Â§6; 2001 c.831 Â§10b; 2001 c.905 Â§1; 2003 c.148 Â§2; 2003 c.293 Â§4; 2005 c.503 Â§9]

Â Â Â Â Â  417.740 Officers; quorum; meetings. (1) The Governor shall select a chairperson for the State Commission on Children and Families who shall be a layperson as defined in ORS 417.730 (6)(b). The state commission shall select one of its members as vice chairperson. The chairperson and vice chairperson shall serve for such terms and with such duties and powers as the state commission determines to be necessary to perform the functions of their offices.

Â Â Â Â Â  (2) A majority of the members of the state commission constitutes a quorum for the transaction of business. The affirmative vote of a majority of the members of the state commission is required for action by the state commission.

Â Â Â Â Â  (3) The state commission shall meet once a month for the first year and then at least once every three months at a place, day and hour determined by the state commission. The state commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [1993 c.676 Â§7]

Â Â Â Â Â  417.745 Rules. In accordance with applicable provisions of ORS chapter 183, the State Commission on Children and Families may adopt rules necessary to administer the duties of the state commission. [1993 c.676 Â§8]

Â Â Â Â Â  417.747 Foster care demonstration projects. (1) The Department of Human Services, in consultation with local commissions on children and families, may establish community-based foster care demonstration projects. The purposes of the demonstration projects are to:

Â Â Â Â Â  (a) Promote strategies that keep abused and neglected children in their familiar surroundings and neighborhood schools;

Â Â Â Â Â  (b) Recruit community volunteers to serve as foster parents for abused and neglected children who live in the community;

Â Â Â Â Â  (c) Identify barriers to recruiting community foster parents and recommend strategies to address those identified barriers; and

Â Â Â Â Â  (d) Create a community-based system of support for foster children and community foster parents.

Â Â Â Â Â  (2) A demonstration project shall be subject to federal requirements and the restrictions agreed upon between the department and the county where the demonstration project is located. [1993 c.676 Â§28(3); 1999 c.1053 Â§7; 2001 c.189 Â§1; 2001 c.900 Â§226]

Â Â Â Â Â  417.748 [1999 c.1053 Â§20; 2001 c.831 Â§5; renumbered 417.728 in 2001]

Â Â Â Â Â  417.750 Advisory and technical committees; expenses of committee members. (1) To aid and advise the State Commission on Children and Families in the performance of its functions, the state commission may establish such advisory and technical committees as it considers necessary. The state commission shall determine the representation, membership, terms and organization of the committees and shall appoint the members. The advisory and technical committees shall include members of local commissions on children and families.

Â Â Â Â Â  (2) Members of committees are not entitled to compensation, but at the discretion of the state commission may be reimbursed from funds available to the state commission for actual and necessary travel and other expenses incurred in the performance of their official duties, subject to ORS 292.495. [1993 c.676 Â§9; 1999 c.1053 Â§8]

Â Â Â Â Â  417.755 [1993 c.676 Â§10; 1999 c.1053 Â§10; renumbered 417.707 in 2001]

(Local Commissions on Children and Families)

Â Â Â Â Â  417.760 Local commissions; members; staff director; approval of local plan; revised or amended plans. (1) The board of county commissioners of a county or the boards of county commissioners of contiguous counties that agree to appoint a regional commission:

Â Â Â Â Â  (a) Shall appoint a chairperson and a minimum of eight members to a local commission on children and families in the manner described in ORS 417.765.

Â Â Â Â Â  (b) Shall appoint a local staff director. The staff director shall hire and supervise any other support staff necessary for operation of the local commission. The staff director and staff are subject to county personnel policies and other administration policies and ordinances. The staff director shall be responsible for all management functions of the local commission.

Â Â Â Â Â  (c) Must approve the local coordinated comprehensive plan before it may be submitted to the State Commission on Children and Families. If the local plan has been revised or is amended, the revised or amended local plan must be submitted to the board or boards for approval before it is submitted to the state commission.

Â Â Â Â Â  (2) The board or boards of county commissioners must approve any transfer of responsibility for a state service and its funding to a local commission.

Â Â Â Â Â  (3) Funds payable to implement local coordinated comprehensive plans shall be paid to the county. The board or boards of county commissioners are responsible for the expenditure of such funds subject to county budget and fiscal operating procedures. [1993 c.676 Â§12; 1999 c.59 Â§110; 1999 c.1053 Â§11]

Â Â Â Â Â  417.765 Qualifications of members; terms. (1) A majority of a local commission on children and families, including the chairperson, shall be laypersons as defined in ORS 417.730 (6)(b). Appointments to the local commission shall reflect the countyÂs or countiesÂ diverse populations and shall reflect expertise along the full spectrum of developmental stages of a child, from the prenatal stage through 18 years of age. Members shall include persons who have knowledge of the issues relating to children and families in the affected communities, including education, municipal government and the court system.

Â Â Â Â Â  (2) Members of the local commission shall be appointed to four-year terms. The appointing board or boards of county commissioners may appoint a member for additional terms or may limit the number of terms that a member may serve. [1993 c.676 Â§13; 1999 c.528 Â§1; 1999 c.1053 Â§12]

Â Â Â Â Â  417.770 Regional commissions appointed pursuant to intergovernmental agreement. (1) The boards of county commissioners of contiguous counties that agree to appoint a regional commission by intergovernmental agreement authorized by ORS chapter 190 shall provide in the agreement for the following:

Â Â Â Â Â  (a) The appointment of the chairperson and members of the regional commission in the manner described in ORS 417.760;

Â Â Â Â Â  (b) The adoption of procedures and policies to govern the regional commission, which adoption may be subject to concurrence by the boards of county commissioners;

Â Â Â Â Â  (c) The hiring and supervision of support staff necessary for the operation of the regional commission pursuant to ORS 417.760;

Â Â Â Â Â  (d) The methods for adoption of a budget for the regional commission, the expenditure of funds and fiscal operating procedures; and

Â Â Â Â Â  (e) Other conditions and procedures necessary for the cooperation of a regional agency.

Â Â Â Â Â  (2) The agreement may require the prior approval of the boards of county commissioners for the participating counties to transfer a state service and its funding to the regional commission. [1993 c.676 Â§13a]

Â Â Â Â Â  417.775 Purpose and duties of local commission; local coordinated comprehensive plan; community plan. (1) Under the direction of the board or boards of county commissioners, and in conjunction with the guidelines set by the State Commission on Children and Families, the main purposes of a local commission on children and families are to promote wellness for children of all ages and their families in the county or region, if the families have given their express written consent, to mobilize communities and to develop policy and oversee the implementation of a local coordinated comprehensive plan described in this section. A local commission shall:

Â Â Â Â Â  (a) Inform and involve citizens;

Â Â Â Â Â  (b) Identify and map the range of resources in the community;

Â Â Â Â Â  (c) Plan, advocate and fund research-based initiatives for children who are 0 through 18 years of age and their families;

Â Â Â Â Â  (d) Develop local policies, priorities, outcomes and targets;

Â Â Â Â Â  (e) Prioritize activities identified in the local plan and mobilize the community to take action;

Â Â Â Â Â  (f) Prioritize the use of nondedicated resources;

Â Â Â Â Â  (g) Monitor implementation of the local plan; and

Â Â Â Â Â  (h) Monitor and evaluate the intermediate outcome targets identified in the local plan that are reviewed under ORS 417.797, and report on the progress in addressing priorities and achieving outcomes.

Â Â Â Â Â  (2)(a) A local commission may not provide direct services for children and their families.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a local commission may provide direct services for children and their families for a period not to exceed six months if:

Â Â Â Â Â  (A)(i) The local commission determines that there is an emergency;

Â Â Â Â Â  (ii) A provider of services discontinues providing the services in the county or region; or

Â Â Â Â Â  (iii) No provider is able to offer the services in the county or region; and

Â Â Â Â Â  (B) The family has given its express written consent.

Â Â Â Â Â  (3) The local commission shall lead and coordinate a process to assess needs, strengths, goals, priorities and strategies, and identify county or regional outcomes to be achieved. The process shall be in conjunction with other coordinating bodies for services for children and their families and shall include representatives of education, mental health services, developmental disability services, alcohol and drug treatment programs, public health programs, local child care resource and referral agencies, child care providers, law enforcement and corrections agencies, private nonprofit entities, local governments, faith-based organizations, businesses, families, youth and the local community. The process shall include populations representing the diversity of the county or region.

Â Â Â Â Â  (4) Through the process described in subsection (3) of this section, the local commission shall coordinate the development of a single local plan for coordinating community programs, strategies and services for children who are 0 through 18 years of age and their families among community groups, government agencies, private providers and other parties. The local plan shall be a comprehensive area-wide service delivery plan for all services to be provided for children and their families in the county or region, if the families have given their express written consent. The local plan shall be designed to achieve state and county or regional outcomes based on state policies and guidelines and to maintain a level of services consistent with state and federal requirements.

Â Â Â Â Â  (5) The local commission shall prepare the local coordinated comprehensive plan and applications for funds to implement ORS 417.705 to 417.801 and 419A.170. The local plan, policies and proposed service delivery systems shall be submitted to the board or boards of county commissioners for approval prior to submission to the state commission. The local plan shall be based on identifying the most effective service delivery system allowing for the continuation of current public and private programs where appropriate. The local plan shall address needs, strengths and assets of all children, their families and communities, including those children and their families at highest risk.

Â Â Â Â Â  (6) Subject to the availability of funds:

Â Â Â Â Â  (a) The local coordinated comprehensive plan shall include:

Â Â Â Â Â  (A) Identification of ways to connect all state and local planning processes related to services for children and their families into the local coordinated comprehensive plan to create positive outcomes for children and their families; and

Â Â Â Â Â  (B) Provisions for a continuum of social supports at the community level for children from the prenatal stage through 18 years of age, and their families, that takes into account areas of need, service overlap, asset building and community strengths as outlined in ORS 417.305 (2).

Â Â Â Â Â  (b) The local coordinated comprehensive plan shall reference:

Â Â Â Â Â  (A) A voluntary local early childhood system plan created pursuant to ORS 417.777;

Â Â Â Â Â  (B) Local alcohol and other drug prevention and treatment plans developed pursuant to ORS 430.258;

Â Â Â Â Â  (C) Local service plans, developed pursuant to ORS 430.630, for the delivery of mental health services for children and their families;

Â Â Â Â Â  (D) Local public health plans, developed pursuant to ORS 431.385, that include public health issues such as prenatal care, immunizations, well-child checkups, tobacco use, nutrition, teen pregnancy, maternal and child health care and suicide prevention; and

Â Â Â Â Â  (E) The local high-risk juvenile crime prevention plan developed pursuant to ORS 417.855.

Â Â Â Â Â  (7) The local coordinated comprehensive plan shall include a list of staff positions budgeted to support the local commission on children and families. The list shall indicate the status of each position as a percentage of full-time equivalency dedicated to the implementation of the local coordinated comprehensive plan. The county board or boards of commissioners shall be responsible for providing the level of staff support detailed in the local plan and shall ensure that funds provided for these purposes are used to carry out the local plan.

Â Â Â Â Â  (8) The local coordinated comprehensive plan shall:

Â Â Â Â Â  (a) Improve results by addressing the needs, strengths and assets of all children, their families and communities in the county or region, including those children and their families at highest risk;

Â Â Â Â Â  (b) Improve results by identifying the methods that work best at the state and local levels to coordinate resources, reduce paperwork and simplify processes, including data gathering and planning;

Â Â Â Â Â  (c) Be based on local, state and federal resources;

Â Â Â Â Â  (d) Be based on proven practices of effectiveness for the specific community;

Â Â Â Â Â  (e) Contribute to a voluntary statewide system of formal and informal services and supports that is provided at the community level, that is integrated in local communities and that promotes improved outcomes for
Oregon
Âs children;

Â Â Â Â Â  (f) Be presented to the citizens in each county for public review, comment and adjustment;

Â Â Â Â Â  (g) Be designed to achieve outcomes based on research-identified proven practices of effectiveness; and

Â Â Â Â Â  (h) Address other issues, local needs or children and family support areas as determined by the local commission pursuant to ORS 417.735.

Â Â Â Â Â  (9) In developing the local coordinated comprehensive plan, the local commission shall:

Â Â Â Â Â  (a) Secure active participation pursuant to subsection (3) of this section;

Â Â Â Â Â  (b) Provide for community participation in the planning process, including media notification;

Â Â Â Â Â  (c) Conduct an assessment of the community that identifies needs and strengths;

Â Â Â Â Â  (d) Identify opportunities for service integration; and

Â Â Â Â Â  (e) Develop a local coordinated comprehensive plan and budget to meet the priority needs of a county or region.

Â Â Â Â Â  (10) The state commission may disapprove the part of the local coordinated comprehensive plan relating to the planning process required by this section and the voluntary local early childhood system plan.

Â Â Â Â Â  (11)(a) The state commission may disapprove the planning process and the voluntary local early childhood system plan only upon making specific findings that the local plan substantially fails to conform to the principles, characteristics and values identified in ORS 417.708 to 417.725 and 417.735 (4) or that the local plan fails to conform with the planning process requirements of this section. The staff of the state commission shall assist the local commission in remedying the deficiencies in the planning process or the voluntary local early childhood system plan. The state commission shall set a date by which any deficient portions of the planning process or the voluntary local early childhood system plan must be revised and resubmitted to the state commission by the local commission.

Â Â Â Â Â  (b) The state commission does not have approval authority over the following service plans referenced in the local coordinated comprehensive plan:

Â Â Â Â Â  (A) The local alcohol and other drug prevention and treatment plans developed pursuant to ORS 430.258;

Â Â Â Â Â  (B) Local service plans, developed pursuant to ORS 430.630, relating to the delivery of mental health services;

Â Â Â Â Â  (C) Local public health plans developed pursuant to ORS 431.385; and

Â Â Â Â Â  (D) Local high-risk juvenile crime prevention plans developed pursuant to ORS 417.855.

Â Â Â Â Â  (12) The state commission, the GovernorÂs Council on Alcohol and Drug Abuse Programs, the Department of Human Services and the Juvenile Crime Prevention Advisory Committee may jointly approve the community plan that is part of the local coordinated comprehensive plan, but may not jointly approve the service plans that are referenced in the local plan. If the community plan is disapproved in whole, the agencies shall identify with particularity the manner in which the community plan is deficient and the service plans may be implemented. If only part of the community plan is disapproved, the remainder of the community plan and the service plans may be implemented. The staff of the agencies shall assist the local commission in remedying the disapproved portions of the community plan. The agencies shall jointly set a date by which the deficient portions of the community plan shall be revised and resubmitted to the agencies by the local commission. In reviewing the community plan, the agencies shall consider the impact of state and local budget reductions on the community plan.

Â Â Â Â Â  (13) If a local commission determines that the needs of the county or region it serves differ from those identified by the state commission, it may ask the state commission to waive specific requirements in its list of childrenÂs support areas. The process for granting waivers shall be developed by the state commission prior to the start of the review and approval process for the local coordinated comprehensive plan described in ORS 417.735 (4) and shall be based primarily on a determination of whether the absence of a waiver would prevent the local commission from best meeting the needs of the county or region.

Â Â Â Â Â  (14) From time to time, the local commission may amend the local coordinated comprehensive plan and applications for funds to implement ORS 417.705 to 417.801 and 419A.170. The local commission must amend the local plan to reflect current community needs, strengths, goals, priorities and strategies. Amendments become effective upon approval of the board or boards of county commissioners and the state commission.

Â Â Â Â Â  (15) The local commission shall keep an official record of any amendments to the local coordinated comprehensive plan under subsection (14) of this section.

Â Â Â Â Â  (16) The local commission shall provide an opportunity for public and private contractors to review the components of the local coordinated comprehensive plan and any amendments to the local plan, to receive notice of any component that the county or counties intend to provide through a county agency and to comment publicly to the board or boards of county commissioners if they disagree with the proposed service delivery plan. [1993 c.676 Â§14; 1999 c.1053 Â§13; 2001 c.179 Â§1; 2001 c.276 Â§2; 2001 c.831 Â§11; 2003 c.148 Â§3; 2003 c.293 Â§5; 2003 c.553 Â§3]

Â Â Â Â Â  417.777 Local early childhood system plan. (1) Each local commission on children and families, as part of the local coordinated comprehensive plan developed under ORS 417.775 for the county or region, shall lead and coordinate the development of a voluntary local early childhood system plan that shall focus on the needs of children who are zero through eight years of age and their families. Local
Oregon
prekindergarten programs, early childhood special education programs and early intervention services shall collaborate and participate with the local commission in the development and implementation of the voluntary early childhood system plan.

Â Â Â Â Â  (2) In the process of developing the voluntary local early childhood system plan, a local commission shall include parents, youth, community representatives and representatives of local providers of early childhood services that reflect the diversity of the county or region, including but not limited to representatives from:

Â Â Â Â Â  (a) Hospitals and the health professions;

Â Â Â Â Â  (b) Local interagency coordinating councils;

Â Â Â Â Â  (c)
Oregon
prekindergarten programs;

Â Â Â Â Â  (d) Contractors who are designated by the Superintendent of Public Instruction to be responsible for the administration of early childhood special education and early intervention services in a service area;

Â Â Â Â Â  (e) Community corrections agencies;

Â Â Â Â Â  (f) Mental health services;

Â Â Â Â Â  (g) County health departments;

Â Â Â Â Â  (h) Healthy Start Family Support Services programs;

Â Â Â Â Â  (i) Alcohol and drug treatment programs;

Â Â Â Â Â  (j) Local child care resource and referral agencies;

Â Â Â Â Â  (k) Child care providers;

Â Â Â Â Â  (L) Developmental disability services;

Â Â Â Â Â  (m) The kindergarten through grade 12 education community;

Â Â Â Â Â  (n) Faith-based organizations; and

Â Â Â Â Â  (o) Other providers of prenatal and perinatal services.

Â Â Â Â Â  (3) A voluntary local early childhood system plan shall:

Â Â Â Â Â  (a) Provide for the coordination of early childhood programs by creating a process to connect children and families with the most appropriate supports;

Â Â Â Â Â  (b) Include a description of how the components of the voluntary statewide early childhood system specified in ORS 417.728 will be implemented in the county or region;

Â Â Â Â Â  (c) Build on existing programs;

Â Â Â Â Â  (d) Identify ways to maximize the use of volunteers and other community resources; and

Â Â Â Â Â  (e) Ensure that the diverse populations within a community receive services that are culturally and gender appropriate.

Â Â Â Â Â  (4) Local communities are encouraged to:

Â Â Â Â Â  (a) Use private nonprofit organizations to raise community awareness and support for the voluntary local early childhood system; and

Â Â Â Â Â  (b) Involve the medical community to ensure appropriate referrals to services and supports that are provided through the voluntary local early childhood system. [2001 c.831 Â§9; 2003 c.293 Â§6]

Â Â Â Â Â  417.780 State funds not replacement for county moneys; waiver for financial hardship. Funds received by a county or counties from the state to implement ORS 417.705 to 417.801 and 419A.170 shall not be used to replace county general fund moneys, other than federal or state funds, currently being used by the county for existing programs for children and youth. However, in case of severe financial hardship demonstrated by a county or counties, the State Commission on Children and Families may waive the requirements of this section in approving the local coordinated comprehensive plan. [1993 c.676 Â§15; 1999 c.1053 Â§15]

Â Â Â Â Â  417.785 Local commission as recommended structure; approved alternative structure allowed. A local commission is the recommended local structure for implementation of ORS 417.705 to 417.801 and 419A.170. However, a county or counties may elect to offer another structure but shall submit only one local coordinated comprehensive plan. The alternative structure must be approved by the State Commission on Children and Families. [1993 c.676 Â§16; 1999 c.1053 Â§16]

Â Â Â Â Â  417.787 Transfer of funds to local commission; transfer of services. The State Commission on Children and Families shall:

Â Â Â Â Â  (1) Determine when funds for services for children and families not described in ORS 409.010 (2)(a) and 430.215 are to be transferred to the local commission. If a local commission with an approved local coordinated comprehensive plan requests a transfer, the state commission shall determine whether funds can be transferred.

Â Â Â Â Â  (2) Determine which, if any, services for children and families that are not described in ORS 409.010 (2)(a) and 430.215 are not to be transferred to local commissions but are to remain state responsibilities. [1993 c.676 Â§29; 1999 c.1053 Â§17; 2001 c.900 Â§227]

(Programs and Services)

Â Â Â Â Â  417.788 Relief nurseries. (1) The State Commission on Children and Families shall support relief nurseries statewide through local commissions on children and families as funding becomes available. Local commissions may establish relief nurseries for young children who are at risk and their families. Local commissions in adjoining counties may choose to establish regional relief nurseries. The relief nurseries shall:

Â Â Â Â Â  (a) Be consistent with the voluntary early childhood system plan that is part of the local coordinated comprehensive plan; and

Â Â Â Â Â  (b) Involve the parents of children served by the relief nurseries.

Â Â Â Â Â  (2) Programs at the relief nurseries shall include:

Â Â Â Â Â  (a) Therapeutic early childhood education programs; and

Â Â Â Â Â  (b) Parent education, training and support.

Â Â Â Â Â  (3) Each relief nursery that receives state funding shall have financial support from the community that is at least equal to 25 percent of any state allocation. [1999 c.1053 Â§22; 2001 c.831 Â§12]

Â Â Â Â Â  417.790 Grants for services and initiatives, Great Start and juvenile services. The State Commission on Children and Families shall:

Â Â Â Â Â  (1) Make grants to local commissions on children and families to fund research-based services and initiatives to improve outcomes for children, youth or families. The state commission shall assist counties in the implementation of community services that are efficient, accountable, coordinated and readily available. Grants for services and initiatives to support children, youth or families shall be used at the local level according to the countyÂs local coordinated comprehensive plan. These services shall be provided in accordance with ORS 417.715 and 417.720.

Â Â Â Â Â  (2) Make Great Start grants to local commissions on children and families to fund community-based programs for children who are newborn through eight years of age. A county or region shall use Great Start grant funds to provide research-based early childhood programs in community settings and to provide services that have proven to be successful and that meet the needs of the community as described in the countyÂs local coordinated comprehensive plan. These services shall be provided in accordance with ORS 417.728. [1993 c.676 Â§31; 2001 c.976 Â§1]

Â Â Â Â Â  417.793 Parents-as-teachers programs. The State Commission on Children and Families shall support parents-as-teachers programs statewide through local commissions on children and families as funding becomes available. If a local commission offers a program, the program shall be part of a comprehensive, research-based approach to parent education and support. The program shall be consistent with the voluntary early childhood system plan that is part of the local coordinated comprehensive plan. [2001 c.831 Â§12b]

Â Â Â Â Â  417.795 Healthy Start Family Support Services programs; standards; coordination. (1) The State Commission on Children and Families established under ORS 417.730 shall establish Healthy Start Family Support Services programs through contracts entered into by local commissions on children and families in all counties of this state as funding becomes available.

Â Â Â Â Â  (2) These programs shall be nonstigmatizing, voluntary and designed to achieve the appropriate early childhood benchmarks and shall:

Â Â Â Â Â  (a) Ensure that express written consent is obtained from the family prior to any release of information that is protected by federal or state law and before the family receives any services;

Â Â Â Â Â  (b) Ensure that services are voluntary and that, if a family chooses not to accept services or ends services, there are no adverse consequences for those decisions;

Â Â Â Â Â  (c) Offer a voluntary comprehensive screening and risk assessment of all newly born children and their families;

Â Â Â Â Â  (d) Ensure that the disclosure of information gathered in conjunction with the voluntary comprehensive screening and risk assessment of children and their families is limited pursuant to ORS 417.728 (6) to the following purposes:

Â Â Â Â Â  (A) Providing services under the programs to children and families who give their express written consent;

Â Â Â Â Â  (B) Providing statistical data that are not personally identifiable;

Â Â Â Â Â  (C) Accomplishing other purposes for which the family has given express written consent; and

Â Â Â Â Â  (D) Meeting the requirements of mandatory state and federal disclosure laws;

Â Â Â Â Â  (e) Ensure that risk factors used in the risk assessment are limited to those risk factors that have been shown by research to be associated with poor outcomes for children and families;

Â Â Â Â Â  (f) Identify, as early as possible, families that would benefit most from the programs;

Â Â Â Â Â  (g) Provide parenting education and support services, including but not limited to community-based home visiting services and primary health care services;

Â Â Â Â Â  (h) Provide other supports, including but not limited to referral to and linking of community and public services for children and families such as mental health services, alcohol and drug treatment programs that meet the standards promulgated by the Department of Human Services pursuant to ORS 430.357, child care, food, housing and transportation;

Â Â Â Â Â  (i) Coordinate services for children consistent with the voluntary local early childhood system plan developed pursuant to ORS 417.777;

Â Â Â Â Â  (j) Provide follow-up services and supports from birth through five years of age;

Â Â Â Â Â  (k) Integrate data with any common data system for early childhood programs implemented pursuant to section 7, chapter 831,
Oregon
Laws 2001;

Â Â Â Â Â  (L) Be included in a statewide independent evaluation to document:

Â Â Â Â Â  (A) Level of screening and assessment;

Â Â Â Â Â  (B) Incidence of child abuse and neglect;

Â Â Â Â Â  (C) Change in parenting skills; and

Â Â Â Â Â  (D) Rate of child development;

Â Â Â Â Â  (m) Be included in a statewide training program in the dynamics of the skills needed to provide early childhood services, such as assessment and home visiting; and

Â Â Â Â Â  (n) Meet voluntary statewide and local early childhood system quality assurance and quality improvement standards.

Â Â Â Â Â  (3) The Healthy Start Family Support Services programs, local health departments and other providers of prenatal and perinatal services in counties, as part of the voluntary local early childhood system, shall:

Â Â Â Â Â  (a) Identify existing services and describe and prioritize additional services necessary for a voluntary home visit system;

Â Â Â Â Â  (b) Build on existing programs;

Â Â Â Â Â  (c) Maximize the use of volunteers and other community resources that support all families;

Â Â Â Â Â  (d) Target, at a minimum, all first birth families in the county; and

Â Â Â Â Â  (e) Ensure that home visiting services provided by local health departments for children and pregnant women support and are coordinated with local Healthy Start Family Support Services programs.

Â Â Â Â Â  (4) Through a Healthy Start Family Support Services program, a trained family support worker or nurse shall be assigned to each family assessed as at risk that consents to receive services through the worker or nurse. The worker or nurse shall conduct home visits and assist the family in gaining access to needed services.

Â Â Â Â Â  (5) The services required by this section shall be provided by hospitals, public or private entities or organizations, or any combination thereof, capable of providing all or part of the family risk assessment and the follow-up services. In granting a contract, a local commission may utilize collaborative contracting or requests for proposals and shall take into consideration the most effective and consistent service delivery system.

Â Â Â Â Â  (6) The family risk assessment and follow-up services for families at risk shall be provided by trained family support workers or nurses organized in teams supervised by a manager and including a family services coordinator who is available to consult.

Â Â Â Â Â  (7) Each Healthy Start Family Support Services program shall adopt disciplinary procedures for family support workers, nurses and other employees of the program. The procedures shall provide appropriate disciplinary actions for family support workers, nurses and other employees who violate federal or state law or the policies of the program. [1993 c.677 Â§1; 1999 c.1053 Â§21; 2001 c.831 Â§14; 2003 c.14 Â§209; 2005 c.271 Â§3]

(Evaluation of Local Plans)

Â Â Â Â Â  417.797 Responsibility; requirements; review of outcomes. (1) Each state agency or other entity that is responsible for a component of the local coordinated comprehensive plan shall ensure that a biennial evaluation of the plan component is conducted according to a consistent framework. The program evaluation shall include:

Â Â Â Â Â  (a) An identified goal and associated
Oregon
benchmarks;

Â Â Â Â Â  (b) Proven practices of effectiveness and related
Oregon
data;

Â Â Â Â Â  (c) A target population and a description of local service systems that may be used in identifying, screening, recruiting and serving the target population;

Â Â Â Â Â  (d) Specific intermediate outcomes that measure progress in addressing risk contributors or developing core supports and competencies and specific tools and data sources to measure the intermediate outcomes;

Â Â Â Â Â  (e) Baseline data about the incidence of risk and asset and support factors with the goal of measuring change over time, including an assessment of local need;

Â Â Â Â Â  (f) Measures of fiscal accountability;

Â Â Â Â Â  (g) Identified roles and responsibilities for state agencies and local partners and performance measures to evaluate effectiveness in agreed-upon roles; and

Â Â Â Â Â  (h) Measures of the change in coordination among service providers and programs as a result of the local plan, including increases in access to services.

Â Â Â Â Â  (2) The State Commission on Children and Families shall disclose the results of the evaluations to any person upon request.

Â Â Â Â Â  (3) The Oregon Progress Board shall conduct a review of the intermediate outcome targets achieved by local coordinated comprehensive plans in accordance with ORS 417.735 (3)(c) for the purpose of identifying progress in achieving outcomes specified in local plans. The Oregon Progress Board shall coordinate the review with the evaluations conducted according to subsection (1) of this section. [1999 c.1053 Â§19; 2003 c.148 Â§4]

(Runaway and Homeless Youth)

Â Â Â Â Â  417.799 Runaway and homeless youth; delivery of services; planning. (1) The State Commission on Children and Families is responsible for coordinating statewide planning for delivery of services to runaway and homeless youth and their families.

Â Â Â Â Â  (2) The State Commission on Children and Families shall lead a process that will allow the state commission, the Juvenile Crime Prevention Advisory Committee, the Employment Department, the Department of Human Services, the Housing and Community Services Department, the Department of Community Colleges and Workforce Development, the Department of Education and the Oregon Youth Authority to develop a comprehensive and coordinated approach for services and support for runaway and homeless youth and their families. The approach shall include an assessment of service needs, the integration of existing services and the identification and tracking of a statewide high-level outcome related to runaway and homeless youth and their families.

Â Â Â Â Â  (3) Through the process, the agencies and other persons and entities involved in the process shall:

Â Â Â Â Â  (a) Recommend funding mechanisms, financial resources and policy changes that will support a continuum of services and that will ensure integration of services among state agencies that provide services to runaway and homeless youth and their families;

Â Â Â Â Â  (b) Identify means of service delivery that are culturally competent, gender specific and evidence based and that reflect differences in approaches for urban and rural runaway and homeless youth and their families;

Â Â Â Â Â  (c) Develop urban and rural demonstration sites to test effective service delivery models for the urban and rural populations;

Â Â Â Â Â  (d) Recommend policies and services that specifically address the needs and responsibilities of parents of runaway and homeless youth;

Â Â Â Â Â  (e) Review existing state laws regarding parental accountability to determine recommended enforcement levels and examine new strategies to encourage parents to be accountable for positive development of their children; and

Â Â Â Â Â  (f) Recommend policies that integrate a system of services for runaway and homeless youth into the stateÂs continuum of care for children who are 0 through 18 years of age.

Â Â Â Â Â  (4) In addition to the state agencies listed in subsection (2) of this section, the state commission shall include representatives of youth, nonprofit organizations and statewide coalitions related to runaway and homeless youth services and supports in the joint process described in subsection (2) of this section. [2005 c.495 Â§2]

Â Â Â Â Â  417.800 State commission to coordinate efforts and make recommendations. The State Commission on Children and Families shall coordinate the collection of data, provision of technical assistance to communities for assessing the needs of runaway and homeless youth, and identification and promotion of the best practices for service delivery, and shall recommend long term goals to identify and address the underlying causes of homelessness of youth. [2005 c.495 Â§3]

Â Â Â Â Â  417.801 Local commissions; duties. Local commissions on children and families shall consider the needs, resources and support for runaway and homeless youth and their families as part of the development of local coordinated comprehensive plans. As part of this process, local commissions shall provide information to the State Commission on Children and Families on the barriers to local implementation of care and services to runaway and homeless youth and their families that result from existing state level policies. [2005 c.495 Â§5]

(Office of ChildrenÂs Advocate)

Â Â Â Â Â  417.805 Toll-free child abuse hotline. The Office of ChildrenÂs Advocate shall maintain a state toll-free telephone line to allow the public to:

Â Â Â Â Â  (1) Access information and be referred to the appropriate services in matters of child abuse.

Â Â Â Â Â  (2) Voice concerns regarding the actions and conduct of the Department of Human Services relating to child abuse.

Â Â Â Â Â  (3) Have a single place to file complaints concerning the actions and conduct of the Department of Human Services relating to child abuse. [1993 c.678 Â§7; 2003 c.591 Â§3]

Â Â Â Â Â  417.810 Office of ChildrenÂs Advocate established; appointment; staff. (1) The Office of ChildrenÂs Advocate is established in the Department of Human Services. The office is under the supervision and control of the ChildrenÂs Advocate, who is responsible for the performance of the duties, functions and powers of the office. With the concurrence of the Governor, the Director of Human Services shall appoint the ChildrenÂs Advocate and may terminate the ChildrenÂs Advocate.

Â Â Â Â Â  (2) Subject to available funds and the applicable provisions of ORS chapter 240, the ChildrenÂs Advocate may hire staff to carry out the duties, functions and powers of the office and shall prescribe their duties and fix their compensation.

Â Â Â Â Â  (3) The ChildrenÂs Advocate shall be a person who has background and experience in:

Â Â Â Â Â  (a) Law enforcement with particular emphasis on crimes involving child victims; or

Â Â Â Â Â  (b) Social work with particular emphasis on child abuse. [1993 c.678 Â§8; 2003 c.591 Â§4]

Â Â Â Â Â  417.815 Duties of office; confidentiality; protection for person filing complaint. (1) The Office of ChildrenÂs Advocate shall be accessible to the public through the state toll-free telephone line maintained pursuant to ORS 417.805 and through other electronic and written forms of communication. The office shall:

Â Â Â Â Â  (a) Disseminate information and educate the public about the detection and prevention of child abuse and about the prosecution of persons accused of child abuse;

Â Â Â Â Â  (b) Cooperate with other units within the Department of Human Services and law enforcement officials in performing duties under ORS 418.747 and 418.748 and 419B.005 to 419B.050 when the investigation involves alleged child abuse;

Â Â Â Â Â  (c) Provide technical assistance in the development and implementation of state and local programs that relate to child abuse;

Â Â Â Â Â  (d) In cooperation with the department, objectively review the departmentÂs systems for handling child abuse cases; and

Â Â Â Â Â  (e) Analyze data collected by the office to discern general patterns and trends, chronic problems and other systemic difficulties in the detection, reporting, investigation, prosecution and resolution of cases of child abuse.

Â Â Â Â Â  (2) In addition to the duties required under subsection (1) of this section, the office shall:

Â Â Â Â Â  (a) Review any complaint regarding the departmentÂs involvement in a specific child abuse case, unless the office determines there is an adequate remedy for the complaint;

Â Â Â Â Â  (b) Make any appropriate referrals of the complaint or complainant at the time the office receives the complaint or during the officeÂs review process;

Â Â Â Â Â  (c) Inform the complainant of the referral of the complaint or any other action taken by the office on the complaint;

Â Â Â Â Â  (d) Inform the department of the officeÂs intention to review the departmentÂs action, unless the office determines that advance notice will unduly hinder the review; and

Â Â Â Â Â  (e) Conduct a review of the departmentÂs action when appropriate, and inform the department of the results of the review, including any recommendation the ChildrenÂs Advocate believes would resolve any case or any systemic issues identified in the review.

Â Â Â Â Â  (3) If the office has knowledge of confidential information relating to a child involved or allegedly involved in child abuse, the office shall keep the information confidential from public disclosure. However, the office is subject to legal mandates in ORS 418.747 and 418.748 and 419B.005 to 419B.050.

Â Â Â Â Â  (4) A person who files a complaint under this section or ORS 417.805 or participates in any investigation under this section may not be, because of that action:

Â Â Â Â Â  (a) Subject to any penalties, sanctions or restrictions imposed by the department;

Â Â Â Â Â  (b) Subject to any penalties, sanctions or restrictions connected with the personÂs employment; or

Â Â Â Â Â  (c) Denied any right, privilege or benefit.

Â Â Â Â Â  (5) If deemed necessary by the ChildrenÂs Advocate for the purposes of carrying out the duties of the office, the office may conduct criminal records checks pursuant to ORS 181.537 on a person through the Law Enforcement Data System maintained by the Department of State Police. [1993 c.678 Â§Â§9,10; 1995 c.79 Â§211; 2003 c.591 Â§5; 2005 c.730 Â§22]

Â Â Â Â Â  417.825 Portions of certain filing fees dedicated to office. (1) In addition to any other fees provided by law, the appropriate agency:

Â Â Â Â Â  (a) When birth certificates are registered with the state, shall pay a $1 fee on each birth certificate registered with the agency.

Â Â Â Â Â  (b) That issues birth certificates for the state or a county, shall collect a $1 fee on each birth certificate issued by the agency.

Â Â Â Â Â  (c) When adoptions and divorces are filed with the court, shall collect a $1 fee on each adoption and divorce filed with the agency.

Â Â Â Â Â  (2) The agencies paying or collecting the fees described in subsection (1) of this section shall transfer moneys from the fees imposed by this section to the State Treasurer for deposit in the Department of Human Services Account established under ORS 409.060. The moneys deposited under this section are appropriated continuously to the Department of Human Services for use by the Office of ChildrenÂs Advocate for the administration of ORS 417.805, 417.810 and 417.815. [1993 c.678 Â§11; 2003 c.591 Â§6]

(
Deschutes
County
Demonstration Project)

Â Â Â Â Â  417.830 Authority of
Deschutes
County
to establish demonstration project; plan. (1) Consistent with the requirements of ORS 417.715 to 417.725, the governing body of
Deschutes
County
may establish a demonstration project that authorizes the county to:

Â Â Â Â Â  (a) Within the county, assume responsibility for providing or obtaining some or all services to children and families that primarily focus on the welfare of the child and that would otherwise be provided or obtained by or through one or more state agencies with the exception of child protective services as described in ORS 418.747, 418.748 and 418.746 to 418.796; and

Â Â Â Â Â  (b) During the time the county assumes responsibility for the services and according to the provisions of the intergovernmental agreement by which the county assumes those responsibilities, receive the moneys available to state agencies to provide or obtain those services. If the moneys therefor are not transferred, the county is not required to assume responsibility for the service.

Â Â Â Â Â  (2) In order to exercise authority under subsection (1) of this section, the local commission appointed under ORS 417.833 shall develop for the governing body of Deschutes County a plan for assuming the responsibilities described in subsection (1)(a) of this section. The plan shall establish standards by which the appropriate state agencies may monitor and assure performance of the demonstration project. The standards shall not establish requirements for how the county provides or obtains the service, but shall address expected outcomes and goals. The plan may provide for the transfer of employees involved in the services. The provisions of ORS 423.549 shall apply to any transferred employees of the Department of Corrections and the provisions of ORS 236.605 to 236.640 apply to all other transferred employees.

Â Â Â Â Â  (3) The plan shall be submitted to the county governing body and may be submitted to the presiding judge for the judicial district for approval. No portion of the plan that relates to the administration, procedures or programs of the courts shall be submitted to the county governing body without the concurrence of the presiding judge for the judicial district.

Â Â Â Â Â  (4) The plan shall be specific about the services for which the county assumes responsibility and shall provide measures by which the state can assure that services are not being diminished from the level provided or obtained by the state. [1993 c.675 Â§1; 1995 c.161 Â§1; 1995 c.781 Â§48a]

Â Â Â Â Â  417.833 Appointment of local commission; duties; staff director. (1) The governing body of the county shall appoint a chairperson and a minimum of eight members to a local commission to develop and implement the plan. No member shall be appointed to the commission whose primary income is derived from either offering direct service to children and youth or being an administrator for a program for children and youth. Members of the commission shall be appointed to four-year terms. A member is eligible for reappointment.

Â Â Â Â Â  (2) There shall be a staff director for the local commission. The governing body shall hire the staff director. The staff director shall be supervised by the local commission. The staff director shall hire and supervise any other support staff necessary for operation of the local commission. Such staff shall be county employees subject to county personnel rules.

Â Â Â Â Â  (3) The governing body of the county may include the presiding judge for the judicial district in the appointment of the chairperson and members of the local commission, the hiring of the staff director and the approval of the plan.

Â Â Â Â Â  (4) The local commission shall establish a local advisory council to aid and advise the commission. Affected state, county and local agencies shall participate in activities of the council and shall identify current delivery systems and attached resources. [1993 c.675 Â§2; 1995 c.161 Â§2; 1995 c.781 Â§49]

Â Â Â Â Â  417.836 Intergovernmental agreement; federal waivers. (1) The governing body of
Deschutes
County
shall:

Â Â Â Â Â  (a) Submit a request for an intergovernmental agreement to each state agency responsible for the services the county has determined to assume responsibility to provide or obtain. The request for intergovernmental agreement shall describe how the county developed the plan and include a proposal for the intergovernmental agreement. The county shall submit the request to the administrative head of the appropriate state agency then responsible for the services for which the county has determined to assume responsibility; and

Â Â Â Â Â  (b) Enter into an intergovernmental agreement with the appropriate state agencies to assume responsibility for the services by implementing the plan developed by the county. If the county submits a request under this subsection, each state agency receiving the request shall work in good faith to develop an intergovernmental agreement to transfer responsibility for such services to the county and to transfer to the county the moneys available to state agencies to provide and obtain those services.

Â Â Â Â Â  (2) Before the agreement becomes operative, all federal waivers necessary to enable the state to operate under the agreement without loss of federal funds shall be obtained. The county and state agencies shall cooperate in obtaining any necessary federal waivers. [1993 c.675 Â§3]

Â Â Â Â Â  417.839 Limitations on countyÂs authority. The authority of
Deschutes
County
under ORS 417.830 (1) is subject to the following limitations:

Â Â Â Â Â  (1) Unless specifically authorized by the Superintendent of Public Instruction,
Deschutes
County
shall not assume responsibility for any services provided or obtained by the Department of Education.

Â Â Â Â Â  (2) Unless specifically authorized by the State Court Administrator,
Deschutes
County
shall not assume responsibility for any services provided or obtained by the Judicial Department or any court, division or agency within the Judicial Department. [1993 c.675 Â§4; 2001 c.962 Â§94]

Â Â Â Â Â  417.842 Reports to Legislative Assembly; legislative committee to monitor resources, provide forum and advise county. (1) Deschutes County and any state agency from which the county proposes to assume responsibility for services under ORS 417.830 to 417.842 shall report to the appropriate committees of the Legislative Assembly both during the regular session of the Legislative Assembly and during the legislative interim concerning the progress of the demonstration project and any problems or successes of the demonstration project.

Â Â Â Â Â  (2) In addition to any other duties the committees might have, the committees to which the Speaker of the House of Representatives and the President of the Senate assign the responsibility for monitoring the progress of the demonstration project under this section shall also:

Â Â Â Â Â  (a) Monitor the identification of resources available to be transferred to
Deschutes
County
when it assumes responsibilities for services under this section; and

Â Â Â Â Â  (b) Provide a forum for presenting and discussing problems that arise between
Deschutes
County
and state agencies when the county proposes to assume responsibilities for services under ORS 417.830 to 417.842. When requested by the county or a state agency during the process of the countyÂs proposal to assume responsibilities under ORS 417.830 to 417.842, the committee shall give advice as to the resolution of any conflict concerning the proposal. [1993 c.675 Â§5]

JUVENILE CRIME PREVENTION

Â Â Â Â Â  417.845 Juvenile Crime Prevention Advisory Committee; membership; chairperson, staffing. (1) The Juvenile Crime Prevention Advisory Committee is created within the State Commission on Children and Families.

Â Â Â Â Â  (2) The committee shall have the following members:

Â Â Â Â Â  (a) The Director of the Oregon Youth Authority or a designee of the director;

Â Â Â Â Â  (b) The staff director of the State Commission on Children and Families or a designee of the staff director;

Â Â Â Â Â  (c) The Director of Human Services or one or more designees of the director, one of whom has expertise in treatment and prevention of substance abuse;

Â Â Â Â Â  (d) The executive director of the Oregon Criminal Justice Commission or a designee of the executive director;

Â Â Â Â Â  (e) The Superintendent of Public Instruction or a designee of the superintendent;

Â Â Â Â Â  (f) The Superintendent of State Police or a designee of the superintendent;

Â Â Â Â Â  (g) The Director of the Department of Corrections or a designee of the director;

Â Â Â Â Â  (h) One designee of the Governor;

Â Â Â Â Â  (i) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member;

Â Â Â Â Â  (j) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (k) One designee of the Chief Justice of the Supreme Court from the Judicial Department who serves as a nonvoting member to provide information and support the partnership role of the courts in an effective comprehensive statewide approach to high-risk youth and their families.

Â Â Â Â Â  (3) In addition to the members listed in subsection (2) of this section, the Governor shall appoint the following members who shall be representative of the geographic and cultural diversity of the state:

Â Â Â Â Â  (a) To represent local public and private entities:

Â Â Â Â Â  (A) A county commissioner;

Â Â Â Â Â  (B) A local juvenile director;

Â Â Â Â Â  (C) A director of a local commission on children and families;

Â Â Â Â Â  (D) Two law enforcement officials;

Â Â Â Â Â  (E) A county mental health director;

Â Â Â Â Â  (F) An alcohol and drug abuse professional;

Â Â Â Â Â  (G) A school superintendent;

Â Â Â Â Â  (H) A private youth service provider; and

Â Â Â Â Â  (I) An elected city official;

Â Â Â Â Â  (b) A researcher;

Â Â Â Â Â  (c) A citizen member; and

Â Â Â Â Â  (d) Other members as determined by the Governor.

Â Â Â Â Â  (4) Each member of the committee appointed by the Governor under subsection (3) of this section shall serve a term of four years. Members appointed by the Governor shall serve at the pleasure of the Governor. A vacancy in the office of any member appointed by the Governor under subsection (3) of this section shall be filled by the Governor by appointment for the unexpired term.

Â Â Â Â Â  (5) The Governor shall select one of the members of the committee as chairperson and one of its members as vice chairperson.

Â Â Â Â Â  (6) The committee shall meet at times, places and intervals deemed advisable by a majority of the members.

Â Â Â Â Â  (7) The State Commission on Children and Families shall provide staff support to the committee. [1999 c.1053 Â§36; 2001 c.900 Â§111; 2001 c.904 Â§8; 2001 c.905 Â§9; 2005 c.503 Â§8]

Â Â Â Â Â  417.850 Duties of committee. The Juvenile Crime Prevention Advisory Committee shall:

Â Â Â Â Â  (1) Review the budget and allocation formula for appropriations for the purpose of juvenile crime prevention;

Â Â Â Â Â  (2) Review the components of the local coordinated comprehensive plans for children and families created pursuant to ORS 417.775 that address local high-risk juvenile crime prevention plans developed under ORS 417.855 and make recommendations to the Governor about the local plans;

Â Â Â Â Â  (3) Ensure that high-risk juvenile crime prevention planning criteria are met by state and local public and private entities;

Â Â Â Â Â  (4) Recommend high-risk juvenile justice and juvenile crime prevention policies to the Governor and the Legislative Assembly;

Â Â Â Â Â  (5) Ensure initiation of contracts based on approved local high-risk juvenile crime prevention plans and oversee contract changes;

Â Â Â Â Â  (6) Review data and outcome information;

Â Â Â Â Â  (7) Establish and publish review and assessment criteria for the local high-risk juvenile crime prevention plans. The criteria shall include, but not be limited to, measuring changes in juvenile crime and juvenile recidivism;

Â Â Â Â Â  (8) Review and coordinate county youth diversion plans and basic services grants with the local high-risk juvenile crime prevention plans. Basic services grants may be used for detention and other juvenile department services including:

Â Â Â Â Â  (a) Shelter care;

Â Â Â Â Â  (b) Treatment services;

Â Â Â Â Â  (c) Graduated sanctions; and

Â Â Â Â Â  (d) Aftercare for youth offenders;

Â Â Â Â Â  (9) Work to ensure broad-based citizen involvement in the planning and execution of high-risk juvenile crime prevention plans at both the state and local levels;

Â Â Â Â Â  (10) Develop a funding policy that provides incentives for flexible programming and promotes strategies that stress reinvestment in youth;

Â Â Â Â Â  (11) Periodically report to the Governor and the Legislative Assembly on the progress of the committee;

Â Â Â Â Â  (12) Oversee and approve funding and policy recommendations of the state advisory group as required by the federal Juvenile Justice and Delinquency Prevention Act of 1974, 42 U.S.C. 5601 et seq.; and

Â Â Â Â Â  (13) Work with tribal governments to develop tribal high-risk juvenile crime prevention plans. [1999 c.1053 Â§38]

Â Â Â Â Â  417.855 Local high-risk juvenile crime prevention plan. (1) Each board of county commissioners shall designate an agency or organization to serve as the lead planning organization to facilitate the creation of a partnership among state and local public and private entities in each county. The partnership shall include, but is not limited to, local commissions on children and families, education representatives, public health representatives, local alcohol and drug planning committees, representatives of the court system, local mental health planning committees, city or municipal representatives and local public safety coordinating councils. The partnership shall develop a local high-risk juvenile crime prevention plan that shall be incorporated into the local coordinated comprehensive plans created pursuant to ORS 417.775.

Â Â Â Â Â  (2) The local high-risk juvenile crime prevention plans shall use services and activities to meet the needs of a targeted population of youths who:

Â Â Â Â Â  (a) Have more than one of the following risk factors:

Â Â Â Â Â  (A) Antisocial behavior;

Â Â Â Â Â  (B) Poor family functioning or poor family support;

Â Â Â Â Â  (C) Failure in school;

Â Â Â Â Â  (D) Substance abuse problems; or

Â Â Â Â Â  (E) Negative peer association; and

Â Â Â Â Â  (b) Are clearly demonstrating at-risk behaviors that have come to the attention of government or community agencies, schools or law enforcement and will lead to imminent or increased involvement in the juvenile justice system.

Â Â Â Â Â  (3)(a) The State Commission on Children and Families shall allocate funds available to support the local high-risk juvenile crime prevention plans to counties based on the youth population age 18 or younger in those counties.

Â Â Â Â Â  (b) The state commission shall award a minimum grant to small counties. The minimum grant level shall be determined by the Juvenile Crime Prevention Advisory Committee through a public process and reviewed by the committee biennially. [1999 c.1053 Â§39; 2005 c.503 Â§10]

Â Â Â Â Â  417.857
Deschutes
County
; waiver; early intervention. (1)
Deschutes
County
may place greater emphasis on early intervention and work with younger children than required by the Juvenile Crime Prevention Advisory Committee if the county has been granted a waiver pursuant to this section.

Â Â Â Â Â  (2) The Juvenile Crime Prevention Advisory Committee shall develop an objective process, review criteria and timetable for consideration of a waiver request. A waiver granted under this section applies to the requirements for basic services grants described in ORS 417.850 (8) and high-risk juvenile crime prevention resources managed by the State Commission on Children and Families. The waiver shall be consistent with the goals of ORS 417.705 to 417.801, 417.850, 417.855, 430.250, 430.255, 430.257, 430.258 and 430.259.

Â Â Â Â Â  (3) Any documentation required for a waiver under this section shall be obtained to the greatest extent possible from material contained in the countyÂs juvenile crime prevention plan and from material as determined through biennial intergovernmental agreements. The Juvenile Crime Prevention Advisory Committee may ask the county to submit additional information regarding how the county intends to use crime prevention funds under the waiver.

Â Â Â Â Â  (4) The Juvenile Crime Prevention Advisory Committee shall grant a waiver or continue a waiver based on criteria that include:

Â Â Â Â Â  (a) The rate of Oregon Youth Authority discretionary bed usage compared to other counties;

Â Â Â Â Â  (b) The countyÂs rates of first-time juvenile offenders, chronic juvenile offenders and juvenile recidivism compared to other counties;

Â Â Â Â Â  (c) The amount and allocation of expenditures from all funding sources for juvenile crime prevention, including prevention and early intervention strategies, and how the requested waiver addresses the needs and priorities for the target population described in ORS 417.855 and for the target population described in the waiver;

Â Â Â Â Â  (d) Inclusion of prevention or early intervention strategies in the juvenile crime prevention plan;

Â Â Â Â Â  (e) Investments in evidence-based crime prevention programs and practices;

Â Â Â Â Â  (f) Support of the local public safety coordinating council, local commission on children and families and board of county commissioners;

Â Â Â Â Â  (g) Local integration practices including citizens, victims, courts, law enforcement, business and schools;

Â Â Â Â Â  (h) Identification of the risk factors for the target population described in the waiver; and

Â Â Â Â Â  (i) Changes in the risk factors for the target population described in the waiver.

Â Â Â Â Â  (5) The committee shall review and act on any request for a waiver within 90 days after receipt of the request.

Â Â Â Â Â  (6) The duration of a waiver granted under this section is four years. Before the expiration of a waiver granted under this section, the county may submit a request for another waiver. [1999 c.1053 Â§40; 2005 c.503 Â§18; 2005 c.517 Â§1]

Â Â Â Â Â  417.900 [Formerly 417.700; 1995 c.343 Â§44; repealed by 2007 c.765 Â§7]

PENALTIES

Â Â Â Â Â  417.990 Penalty for placement of children in violation of compact. The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of the Interstate Compact on the Placement of Children is a Class A misdemeanor. [1975 c.482 Â§8]

_______________



Chapter 418

Chapter 418 Â Child Welfare Services

2007 EDITION

CHILD WELFARE SERVICES

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

CHILD WELFARE SERVICES GENERALLY

418.001Â Â Â Â  Definition for ORS 418.005 to 418.030

418.005Â Â Â Â  Powers of department in connection with child welfare services; rules; advisory committee

418.010Â Â Â Â  Children not to be taken charge of when parents object

418.015Â Â Â Â  Custody and care of needy children by department

418.016Â Â Â Â  Criminal records checks required for caregivers of children and for other persons in household; rules

418.017Â Â Â Â  Parent allowed to anonymously leave child at authorized facility; facility immunity; notification to department

418.018Â Â Â Â  Department required to inform public about ORS 418.017 and affirmative defense; funding

418.020Â Â Â Â  Unexpended balances of budgeted county funds may be expended as aid for children

418.025Â Â Â Â  Prevention, reduction or control of juvenile delinquency by county programs and activities

418.027Â Â Â Â  Agreements for custody, care or treatment; rules

418.030Â Â Â Â  Services to prevent, control and treat juvenile delinquency

418.032Â Â Â Â  Department subrogated to right of support for certain children in department custody; child support agreements for children with disabilities

418.033Â Â Â Â  Release of records to citizen review board; when findings of board public; rules

418.034Â Â Â Â  Department responsible for costs of medical care of certain children in detention or lockup facilities; recovery of costs; obtaining additional funds

418.036Â Â Â Â  Child welfare report

PREVENTION OF CHILD ABUSE AND NEGLECT

418.189Â Â Â Â  Policy on child abuse and neglect

CHILD-CARING AGENCIES; PLACEMENT IN FOSTER HOMES BY CHILD-CARING AGENCIES

418.205Â Â Â Â  Definitions for ORS 418.205 to 418.310 and 418.992 to 418.998

418.210Â Â Â Â  Application of ORS 418.205 to 418.325

418.215Â Â Â Â  Private child-caring agency to be licensed; fine assessment

418.240Â Â Â Â  Licensing criteria; duration; rules

418.243Â Â Â Â  Outdoor Youth Program Advisory Board; duties; membership; staff

418.244Â Â Â Â  Officers of Outdoor Youth Program Advisory Board; quorum; meetings

418.246Â Â Â Â  Bond for outdoor youth program licensure

418.250Â Â Â Â  Supervision of child-caring agencies

418.255Â Â Â Â  Inspection and supervision

418.260Â Â Â Â  Investigation of abuses, derelictions or deficiencies in child-caring agencies

418.265Â Â Â Â  Reports; audit

418.270Â Â Â Â  Surrender of child to private child-caring agency; consent to adoption; time for adoption proceedings; effect of release and surrender

418.275Â Â Â Â  Private child-caring agency as guardian of child; power of agency

418.280Â Â Â Â  Placement of children

418.285Â Â Â Â  Authority of department same as private child-caring agency under ORS 418.270 to 418.280

418.290Â Â Â Â  Child placement by nonresident

418.295Â Â Â Â  Certain attorneys not to represent prospective adoptive parents; employees not to recommend any attorney to prospective adoptive parents

418.300Â Â Â Â  When child placement by private persons prohibited

418.302Â Â Â Â  Administrative review required for certain children in voluntary placement

418.305Â Â Â Â  Authority of department to visit placed-out children; location and relationships confidential

418.306Â Â Â Â  Denial of visitation by child-caring agency as disciplinary measure prohibited

418.307Â Â Â Â  Medical or dental treatment of children without consent; conditions; immunity of treating personnel

418.310Â Â Â Â  Application of statutes to institutions caring for adults and children

418.312Â Â Â Â  When transfer of custody not required; voluntary placement agreement; review of children placed in certain institutions

418.315Â Â Â Â  Department may provide foster care for children surrendered or committed to department

418.319Â Â Â Â  Goal regarding placed children receiving federal assistance

418.325Â Â Â Â  Medical examinations required; frequency; childÂs health record; other health care; explanation to adoptive parents

418.327Â Â Â Â  Licensing of certain schools and organizations offering residential programs; rules

PAYMENTS TO ADOPTIVE PARENTS

418.330Â Â Â Â  Payments to adoptive parents; conditions; limitations

418.335Â Â Â Â  Determination of eligibility for payments; review; hearing

418.340Â Â Â Â  Rules

SHELTER-CARE HOMES

418.470Â Â Â Â  Authority to pay for shelter-care homes

418.472Â Â Â Â  Siting of shelter-care home

INDEPENDENT RESIDENCE FACILITIES

418.475Â Â Â Â  Independent residence facilities; extent and nature of agreement between minor and department

PURCHASE OF CARE

418.480Â Â Â Â  ÂPurchase of careÂ defined

418.485Â Â Â Â  Policy

418.490Â Â Â Â  Coordination of state activities

418.495Â Â Â Â  Authority to purchase care; relative foster care payments; agreement content; rules

418.500Â Â Â Â  Out-of-state care for children

USE OF PSYCHOTROPIC MEDICATIONS

418.517Â Â Â Â  Procedures for use of psychotropic medications for children in foster care; rules; hearing

FOSTER HOMES NOT SUPERVISED BY CHILD-CARING AGENCIES

418.625Â Â Â Â  Definitions for ORS 418.625 to 418.645

418.627Â Â Â Â  Placement consistent with the Indian Child Welfare Act

418.630Â Â Â Â  Foster home must be certified as approved

418.635Â Â Â Â  Certificate of approval; revocation

418.640Â Â Â Â  Supervision of foster homes; foster parent training; rules; law enforcement officer training

418.642Â Â Â Â  Confidentiality of information about person who maintains foster home; exceptions; rules

418.643Â Â Â Â  Denial of visitation by foster home as disciplinary measure prohibited

418.645Â Â Â Â  Appeal from decision of department

418.647Â Â Â Â  Foster care payments

418.648Â Â Â Â  Rights of foster parents

OREGON
YOUTH CONSERVATION CORPS

418.650Â Â Â Â  Policy; purpose

418.653Â Â Â Â  Oregon Youth Conservation Corps; advisory committee; appointment; term; duties

418.657Â Â Â Â  Duties of program director; participant eligibility; rules; staff

418.658Â Â Â Â  Oregon Community Stewardship Corps; projects; tuition vouchers for program participants; sponsors; criteria; rules

418.660Â Â Â Â  Projects; consistency with public land law

418.663Â Â Â Â  Employment goals

A. R. BURBANK TRUST FUND

418.675Â Â Â Â  Powers and duties of trustees of A. R. Burbank Trust Fund

418.680Â Â Â Â  Annual report of trustees

418.685Â Â Â Â  Certain agencies declared to be orphansÂ homes

GENERAL POLICY

418.688Â Â Â Â  Policy

YOUTH SPORTS ACTIVITIES

418.691Â Â Â Â  Definitions for ORS 418.691 to 418.701

418.696Â Â Â Â  Youth sports providers encouraged to perform certain activities related to qualifications of coaches or supervisors

418.699Â Â Â Â  Additional duties or liabilities not imposed on youth sports providers

418.701Â Â Â Â  Youth sports providers authorized to request criminal background checks from Department of State Police

MISCELLANEOUS PROVISIONS

418.702Â Â Â Â  Training and continuing education for mandatory reporters; notice to persons required to report child abuse

418.704Â Â Â Â  Youth Suicide Prevention Coordinator; duties

418.706Â Â Â Â  State Technical Assistance Team for child fatalities; duties

DOMESTIC VIOLENCE FATALITY REVIEW TEAMS

418.712Â Â Â Â  Definitions for ORS 418.714 and 418.718

418.714Â Â Â Â  Domestic violence fatality review teams

418.718Â Â Â Â  Statewide team

INVESTIGATION OF CHILD ABUSE, RAPE AND SUICIDE

418.746Â Â Â Â  Child Abuse Multidisciplinary Intervention Account; uses; eligibility determination; plans; rules

418.747Â Â Â Â  County teams for investigation; duties; training; method of investigation; designated medical professional

418.748Â Â Â Â  Statewide team on child abuse and suicide

418.751Â Â Â Â  Training and education for persons investigating child abuse

REGIONAL
ASSESSMENT
CENTERS
AND COMMUNITY ASSESSMENT SERVICES

418.780Â Â Â Â  Purpose

418.782Â Â Â Â  Definitions for ORS 418.746 to 418.796

418.783Â Â Â Â  Child Abuse Multidisciplinary Intervention Program

418.784Â Â Â Â  Advisory Council on Child Abuse Assessment; membership; officers; meetings; quorum

418.785Â Â Â Â  Child Fatality Review Teams

418.786Â Â Â Â  Grant program

418.788Â Â Â Â  Grant application; criteria for awarding grants; rules

418.790Â Â Â Â  Application contents for regional centers

418.792Â Â Â Â  Application contents for community assessment center

418.793Â Â Â Â  Report to Child Abuse Multidisciplinary Intervention Program; rules

418.794Â Â Â Â  Confidentiality of video recordings

418.795Â Â Â Â  Confidentiality of information and records

418.796Â Â Â Â  Authority of council to solicit and accept contributions

418.800Â Â Â Â  Review of certain cases by county multidisciplinary child abuse team

REFUGEE CHILDREN

418.925Â Â Â Â  ÂRefugee childÂ defined

418.927Â Â Â Â  When refugee child may be removed from home; placement

418.930Â Â Â Â  Petition to juvenile court required upon removal of refugee child

418.933Â Â Â Â  Judicial determination on removal required

418.935Â Â Â Â  Petition by relative of refugee child

418.937Â Â Â Â  Placement decision; order of preference for placement

418.939Â Â Â Â  Record for refugee child; content

418.941Â Â Â Â  Refugee Child Welfare Advisory Committee; duties; access to juvenile records

418.943Â Â Â Â  Annual report

418.945Â Â Â Â  Rules

LOCAL RESIDENTIAL CHILD CARE FACILITIES

418.950Â Â Â Â  Definitions for ORS 418.950 to 418.970

418.955Â Â Â Â  Policy

418.960Â Â Â Â  City and county siting of child-caring facilities; applications; denial procedure; proof of facility qualifications

418.965Â Â Â Â  Approval or denial of applications

418.970Â Â Â Â  ORS 418.950 to 418.970 inapplicable to existing facilities

PENALTIES

418.990Â Â Â Â  Criminal penalties

418.992Â Â Â Â  Civil penalty

418.993Â Â Â Â  Procedure

418.994Â Â Â Â  Schedule of penalties; rules

418.995Â Â Â Â  Factors considered in imposing penalty

418.997Â Â Â Â  Judicial review

418.998Â Â Â Â  Disposition of penalties

CHILD WELFARE SERVICES GENERALLY

Â Â Â Â Â  418.001 Definition for ORS 418.005 to 418.030. As used in ORS 418.005 to 418.030, ÂchildÂ or ÂjuvenileÂ means an individual under 21 years of age. [1973 c.827 Â§34]

Â Â Â Â Â  418.003 [1973 c.463 Â§Â§2,3; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  418.005 Powers of department in connection with child welfare services; rules; advisory committee. (1) In order to establish, extend and strengthen welfare services for the protection and care of homeless, dependent or neglected children or children in danger of becoming delinquent, the Department of Human Services may:

Â Â Â Â Â  (a) Make all necessary rules and regulations for administering child welfare services under this section.

Â Â Â Â Â  (b) Accept and disburse any and all federal funds made available to the State of
Oregon
for child welfare services.

Â Â Â Â Â  (c) Make such reports in such form and containing such information as may from time to time be required by the federal government and comply with such provisions as may from time to time be found necessary to insure correctness and verification of such reports.

Â Â Â Â Â  (d) Cooperate with medical, health, nursing and welfare groups and organizations and with any agencies in the state providing for protection and care of homeless, dependent or neglected children or children in danger of becoming delinquent.

Â Â Â Â Â  (e) Cooperate with the United States Government or any of its agencies in administering the provisions of this section.

Â Â Â Â Â  (2)(a) There is created an advisory committee that shall consist of 21 members to advise the department on the development and administration of child welfare policies, programs and practices. Members shall be appointed by and serve at the pleasure of the Director of Human Services.

Â Â Â Â Â  (b) Advisory committee membership shall include representatives of other state agencies concerned with services, representatives of professional, civic or other public or private organizations, private citizens interested in service programs, and recipients of assistance or service or their representatives.

Â Â Â Â Â  (c) Members of the advisory committee shall receive no compensation for their services. Members of the advisory committee other than members employed in full-time public service shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties by the department. Such reimbursements shall be subject to the provisions of ORS 292.210 to 292.288. Members of the advisory committee who are employed in full-time public service may be reimbursed for their actual and necessary expenses incurred in the performance of their duties by their employing agency.

Â Â Â Â Â  (d) The advisory committee shall meet at least once every three months.

Â Â Â Â Â  (3) Subject to the allotment system provided for in ORS 291.234 to 291.260, the department may expend the amounts necessary to carry out the purposes and administer the provisions of this section. [Formerly 419.002; 1971 c.401 Â§12; 1975 c.352 Â§1; 1997 c.249 Â§130; 2001 c.900 Â§112; 2003 c.14 Â§210]

Â Â Â Â Â  418.010 Children not to be taken charge of when parents object. Nothing in ORS 418.005 shall be construed as authorizing any state official, agent or representative, in carrying out any of the provisions of that section, to take charge of any child over the objection of either of the parents of such child or of the person standing in loco parentis to such child. [Formerly 419.004]

Â Â Â Â Â  418.015 Custody and care of needy children by department. (1) The Department of Human Services may, in its discretion, accept custody of children and may provide care, support and protective services for children who are dependent or neglected, who have mental or physical disabilities or who for other reasons are in need of public service.

Â Â Â Â Â  (2) The department shall accept any child placed in its custody by a court under, but not limited to ORS chapter 419B or 419C, and shall provide such services for the child as the department finds to be necessary.

Â Â Â Â Â  (3) All children in the legal custody of the department who, in the judgment of the Director of Human Services or the authorized representative for the director are in need of care or treatment services, may be placed with any person or family of good standing or any child caring agency for such services under an agreement pursuant to ORS 418.027. [Formerly 419.006; 1971 c.401 Â§13; 1971 c.698 Â§1; 1977 c.117 Â§1; 1987 c.157 Â§1; 1993 c.33 Â§326; 2007 c.70 Â§196]

Â Â Â Â Â  418.016 Criminal records checks required for caregivers of children and for other persons in household; rules. (1) To protect the health and safety of children who are in the custody of the Department of Human Services and who may be placed in a foster home or adoptive home or with a relative caregiver, the department shall adopt rules pursuant to ORS 181.534 and ORS chapter 418 to require that criminal records checks be conducted under ORS 181.534 on:

Â Â Â Â Â  (a) All persons who seek to be foster parents, adoptive parents or relative caregivers; and

Â Â Â Â Â  (b) Other individuals over 18 years of age who will be in the household of the foster parent, adoptive parent or relative caregiver.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall include:

Â Â Â Â Â  (a) A list of crimes for which a conviction disqualifies a person from becoming a foster parent, adoptive parent or relative caregiver;

Â Â Â Â Â  (b) A requirement that persons who have been convicted of crimes listed in the rules are disqualified from becoming a foster parent, adoptive parent or relative caregiver; and

Â Â Â Â Â  (c) A provision that the department may approve a person who has been convicted of certain crimes listed in the rules if the person demonstrates to the department that:

Â Â Â Â Â  (A) The person possesses the qualifications to be a foster parent or adoptive parent regardless of having been convicted of a listed crime; or

Â Â Â Â Â  (B) The disqualification would create emotional harm to the child for whom the person is seeking to become a foster parent, adoptive parent or relative caregiver and placement of the child with the person would be a safe placement that is in the best interests of the child.

Â Â Â Â Â  (3) In accordance with 42 U.S.C. 671(a)(20)(B), the Legislative Assembly elects to make the provisions related to criminal records checks set forth in 42 U.S.C. 671(a)(20)(A) inapplicable to this state. [2001 c.686 Â§26; 2005 c.730 Â§23]

Â Â Â Â Â  Note: The amendments to 418.016 by section 1, chapter 611,
Oregon
Laws 2007, become operative October 1, 2008. See section 2, chapter 611, Oregon Laws 2007. The text that is operative on and after October 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  418.016. (1) To protect the health and safety of children who are in the custody of the Department of Human Services and who may be placed in a foster home or adoptive home or with a relative caregiver, the department shall adopt rules pursuant to ORS 181.534 and ORS chapter 418 to require that criminal records checks be conducted under ORS 181.534 on:

Â Â Â Â Â  (a) All persons who seek to be foster parents, adoptive parents or relative caregivers; and

Â Â Â Â Â  (b) Other individuals over 18 years of age who will be in the household of the foster parent, adoptive parent or relative caregiver.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall include:

Â Â Â Â Â  (a) A list of crimes for which a conviction disqualifies a person from becoming a foster parent, adoptive parent or relative caregiver;

Â Â Â Â Â  (b) A requirement that persons who have been convicted of crimes listed in the rules are disqualified from becoming a foster parent, adoptive parent or relative caregiver; and

Â Â Â Â Â  (c) A provision that the department may approve a person who has been convicted of certain crimes listed in the rules if the person demonstrates to the department that:

Â Â Â Â Â  (A) The person possesses the qualifications to be a foster parent or adoptive parent regardless of having been convicted of a listed crime; or

Â Â Â Â Â  (B) The disqualification would create emotional harm to the child for whom the person is seeking to become a foster parent, adoptive parent or relative caregiver and placement of the child with the person would be a safe placement that is in the best interests of the child.

Â Â Â Â Â  Note: 418.016 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.017 Parent allowed to anonymously leave child at authorized facility; facility immunity; notification to department. (1) A parent may leave an infant at an authorized facility in the physical custody of an agent, employee, physician or other medical professional working at the authorized facility if the infant:

Â Â Â Â Â  (a) Is 30 days of age or younger as determined to a reasonable degree of medical certainty; and

Â Â Â Â Â  (b) Has no evidence of abuse.

Â Â Â Â Â  (2) A parent leaving an infant under this section is not required to provide any identifying information about the infant or the parent.

Â Â Â Â Â  (3) An agent, employee, physician or other medical professional working at an authorized facility shall receive an infant brought to the authorized facility under this section.

Â Â Â Â Â  (4) If acting in good faith in receiving an infant, an authorized facility receiving an infant under this section and any agent, employee, physician or other medical professional working at the authorized facility are immune from any criminal or civil liability that otherwise might result from their actions relating to receiving the infant. A city, county or other political subdivision of this state that operates a sheriffÂs office, police station or fire station that receives an infant under this section is immune from any criminal or civil liability that otherwise might result from the actions taken by its employees or agents in receiving the infant.

Â Â Â Â Â  (5) When an infant has been left at an authorized facility as provided in this section:

Â Â Â Â Â  (a) The authorized facility shall notify the Department of Human Services that an infant has been left at the facility as provided in subsection (1) of this section no later than 24 hours after receiving the infant.

Â Â Â Â Â  (b) The infant is deemed abandoned for purposes of ORS 419B.100, and the department is deemed to have protective custody of the infant under ORS 419B.150 from the moment the infant was left at the facility. The department shall comply with the applicable provisions of ORS chapter 419B with regard to the infant.

Â Â Â Â Â  (6) The authorized facility shall release the infant to the department when release is appropriate considering the infantÂs medical condition and shall provide the department with all information the facility has regarding the infant.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂAbuseÂ has the meaning given that term in ORS 419B.005.

Â Â Â Â Â  (b) ÂAuthorized facilityÂ means a hospital as described in ORS 442.015, freestanding birthing center as defined in ORS 442.015, physicianÂs office, sheriffÂs office, police station or fire station.

Â Â Â Â Â  (c) ÂPhysicianÂ means a person licensed by the Oregon Medical Board to practice medicine and surgery. [2001 c.597 Â§1; 2005 c.22 Â§288]

Â Â Â Â Â  Note: 418.017 and 418.018 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.018 Department required to inform public about ORS 418.017 and affirmative defense; funding. (1) The Department of Human Services shall inform the public about the provisions of ORS 418.017 and the affirmative defense created in ORS 163.535.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the Department of Human Services may accept gifts, grants or contributions from any source, whether public or private, for the purpose of carrying out subsection (1) of this section. Moneys accepted under this subsection shall be deposited in the State Treasury to the credit of the department and are continuously appropriated to the department for the payment of expenses and costs incurred in carrying out subsection (1) of this section. [2001 c.597 Â§3]

Â Â Â Â Â  Note: See note under 418.017.

Â Â Â Â Â  418.020 Unexpended balances of budgeted county funds may be expended as aid for children. The governing body of any county may expend as aid for homeless, neglected or abused children, foundlings or orphans, wayward children or children in need of correctional or institutional care or committed to a youth care center, as defined in ORS 420.855, the whole or any part of any unexpended balance of any fund budgeted by the county for any purpose whatsoever. [Formerly 419.008; 1965 c.567 Â§Â§10,11; 1967 c.444 Â§8]

Â Â Â Â Â  418.025 Prevention, reduction or control of juvenile delinquency by county programs and activities. (1) The governing body of any county, or its representatives designated by it for the purpose, on behalf of the county, may:

Â Â Â Â Â  (a) Conduct programs and carry on and coordinate activities for the prevention, reduction or control of juvenile delinquency, including but not limited to the establishment and operation of youth care centers, as defined in ORS 420.855, to care for children committed to the custody of the centers under ORS 420.865.

Â Â Â Â Â  (b) Cooperate, coordinate or act jointly with any other county, any city or any appropriate officer or public or private agency in conducting programs and carrying on and coordinating activities for the prevention, reduction or control of juvenile delinquency, including but not limited to the establishment, support and maintenance of joint agencies, institutions or youth care centers to conduct such programs and carry on and coordinate such activities.

Â Â Â Â Â  (c) Expend county moneys for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Accept and use or expend property or moneys from any public or private source made available for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) All officers and agencies of a county, upon request, shall cooperate in so far as possible with the governing body of the county, or its designated representatives, in conducting programs and carrying on and coordinating activities under subsection (1) of this section. [Formerly 419.010; 1965 c.567 Â§Â§12,13; 1967 c.444 Â§9]

Â Â Â Â Â  418.027 Agreements for custody, care or treatment; rules. (1) The Director of Human Services or the authorized representative of the director may enter into agreements with persons, families or child caring agencies found suitable for the placement of children in the legal custody of the Department of Human Services. If, in the judgment of the director or the authorized representative of the director, a child needs placement services after reaching 18 years of age, such services must be approved by the director or authorized representative.

Â Â Â Â Â  (2) The agreement shall provide for such services as the child might require, such as the custody, care or treatment of the child for a time fixed in the agreement but not to exceed the time when the child reaches 21 years of age.

Â Â Â Â Â  (3) The agreement shall be signed by the person or authorized representative of the agency providing the care or treatment and by the director or the authorized representative of the director.

Â Â Â Â Â  (4) If the agreement provides for payments to the agency providing such services as the child may require, the department shall make these payments.

Â Â Â Â Â  (5) The department shall adopt rules specifying criteria upon which the director shall base the judgment that a child needs placement services after reaching 18 years of age. [1987 c.157 Â§3]

Â Â Â Â Â  418.030 Services to prevent, control and treat juvenile delinquency. The Department of Human Services may provide consultation services related to the prevention, control and treatment of juvenile delinquency to local and statewide public and private agencies, groups and individuals or may initiate such consultation services. Consultation services include but are not limited to conducting studies and surveys, sponsoring or participating in education programs, and advising and assisting agencies, groups and individuals. [1971 c.401 Â§90; 1975 c.795 Â§1; 1995 c.79 Â§212]

Â Â Â Â Â  418.032 Department subrogated to right of support for certain children in department custody; child support agreements for children with disabilities. (1) Whenever the Department of Human Services has accepted custody of a child under the provisions of ORS 418.015 and is required to provide financial assistance for the care and support of the child, the state shall, by operation of law, be assignee of and subrogated to any right to support from any other person including any sums that may have accrued, up to the amount of assistance provided by the department. If the right to support is contained in a judgment or order that requires a single gross monthly payment for the support of two or more children, the assignment and right of subrogation shall be of such childÂs proportionate share of the gross amount. The assignment shall be as provided in ORS 412.024.

Â Â Â Â Â  (2) The department shall attempt to enter into agreements with any person who voluntarily gives custody of a child with a mental or physical disability to the department. Any agreement entered into shall set out the timely and nonadversarial settlement of child support obligations that the person may have with respect to the child. [1979 c.343 Â§4; 1995 c.502 Â§1; 1999 c.80 Â§75; 2003 c.73 Â§65; 2003 c.576 Â§445; 2007 c.70 Â§197]

Â Â Â Â Â  418.033 Release of records to citizen review board; when findings of board public; rules. The Department of Human Services may release pertinent portions of client or provider records to citizen review boards established by the department to hear client or provider grievances pursuant to rules of the department. The citizen review boards may make such information available to participants in the review of client or provider grievances. The findings of the citizen review board in client or provider grievances may be disclosed to the public, at the discretion of the department, if the aggrieved client or provider has disclosed information concerning the grievance to the public either directly or through another person or persons acting on behalf of the aggrieved client or provider. [1985 c.601 Â§3]

Â Â Â Â Â  418.034 Department responsible for costs of medical care of certain children in detention or lockup facilities; recovery of costs; obtaining additional funds. (1) Notwithstanding ORS 169.140 or any other provision of law, within the availability of funds therefor, the Department of Human Services shall be responsible for the costs and expenses associated with the provision of medical care for any child in the care and custody of the Department of Human Services who is held in a juvenile detention facility or in a local correctional facility or lockup as defined in ORS 169.005.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prevents the Department of Human Services from obtaining reimbursement for such costs and expenses as provided in ORS 419B.400, 419B.402, 419B.404, 419B.406, 419C.590, 419C.592, 419C.595 or 419C.597.

Â Â Â Â Â  (3) If funds are not available to pay for medical costs as required by subsection (1) of this section, the Department of Human Services shall apply to the Emergency Board or to the Legislative Assembly for additional necessary funds.

Â Â Â Â Â  (4) As used in this section, Âmedical careÂ means emergency medical care or medical care for a medical condition that existed prior to the childÂs being held in a juvenile detention facility or in a local correctional facility or lockup. [1979 c.97 Â§1; 1993 c.33 Â§327]

Â Â Â Â Â  418.035 [Formerly 419.052 and then 418.055; 1967 c.155 Â§1; 1969 c.69 Â§7; 1981 c.819 Â§1; 1983 c.414 Â§2; 1995 c.343 Â§45; 1999 c.59 Â§111; 2003 c.14 Â§211; 2007 c.861 Â§1; renumbered 412.001 in 2007]

Â Â Â Â Â  418.036 Child welfare report. On or before November 1 of each even-numbered year, the Department of Human Services shall develop and submit a report to the appropriate legislative interim committees dealing with child welfare matters. The report shall cover the prior 24-month period and shall include, but need not be limited to:

Â Â Â Â Â  (1) The number of children in foster care;

Â Â Â Â Â  (2) The number of children that have had more than one foster care placement;

Â Â Â Â Â  (3) The number of placements for each child described in subsection (2) of this section;

Â Â Â Â Â  (4) The percentage of foster children placed apart from siblings;

Â Â Â Â Â  (5) The number of placement changes experienced by foster children;

Â Â Â Â Â  (6) The number and percentage of children placed with relatives; and

Â Â Â Â Â  (7) The departmentÂs Status of Children in
Oregon
Âs Child Protection System annual report. [2007 c.238 Â§1]

Â Â Â Â Â  Note: 418.036 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.040 [Formerly 419.054 and then 418.060; 1969 c.468 Â§5; 1995 c.816 Â§1; 1997 c.581 Â§27; 2005 c.22 Â§289; 2007 c.861 Â§2; renumbered 412.006 in 2007]

Â Â Â Â Â  418.042 [1975 c.458 Â§12; 1983 c.767 Â§4; 1995 c.816 Â§9; 1999 c.80 Â§74; 2003 c.14 Â§212; 2003 c.73 Â§66; 2007 c.861 Â§12; renumbered 412.024 in 2007]

Â Â Â Â Â  418.045 [Formerly 419.056 and then 418.065; 1965 c.41 Â§1; 1995 c.816 Â§2; 1997 c.581 Â§28; 2007 c.861 Â§3; renumbered 412.009 in 2007]

Â Â Â Â Â  418.047 [1995 c.816 Â§7; 1997 c.581 Â§29; renumbered 412.151 in 2007]

Â Â Â Â Â  418.050 [1963 c.610 Â§5; 1975 c.243 Â§1; 1997 c.581 Â§30; 2001 c.900 Â§113; renumbered 412.026 in 2007]

Â Â Â Â Â  418.054 [1963 c.610 Â§6; 1973 c.823 Â§132; renumbered 412.028 in 2007]

Â Â Â Â Â  418.055 [Formerly 419.052; 1963 c.610 Â§1; renumbered 418.035]

Â Â Â Â Â  418.059 [1963 c.610 Â§7; 1973 c.823 Â§133; renumbered 412.029 in 2007]

Â Â Â Â Â  418.060 [Formerly 419.054; renumbered 418.040]

Â Â Â Â Â  418.065 [Formerly 419.056; 1963 c.610 Â§2; renumbered 418.045]

Â Â Â Â Â  418.070 [1961 c.712 Â§2; 1963 c.610 Â§3; 1967 c.155 Â§2; 1969 c.65 Â§1; 1973 c.464 Â§2; 1983 c.414 Â§3; 1985 c.622 Â§2; 1997 c.581 Â§31; 1999 c.59 Â§112; 2001 c.900 Â§114; 2003 c.14 Â§213; 2007 c.806 Â§14; 2007 c.861 Â§4; renumbered 418.647 in 2007]

Â Â Â Â Â  418.075 [1961 c.712 Â§3; 1971 c.779 Â§54; 2003 c.14 Â§214; 2005 c.218 Â§7; 2007 c.861 Â§14; renumbered 412.034 in 2007]

Â Â Â Â Â  418.080 [1961 c.712 Â§5; repealed by 1965 c.538 Â§1]

Â Â Â Â Â  418.085 [1961 c.712 Â§4; 2003 c.14 Â§215; 2007 c.861 Â§15; renumbered 412.039 in 2007]

Â Â Â Â Â  418.090 [1961 c.712 Â§6; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  418.095 [1961 c.712 Â§7; 1965 c.291 Â§3; 1967 c.130 Â§6; repealed by 2007 c.861 Â§23]

Â Â Â Â Â  418.097 [1963 c.610 Â§8; 1967 c.130 Â§7; renumbered 412.044 in 2007]

Â Â Â Â Â  418.100 [Formerly 419.058; 1971 c.779 Â§56; 1975 c.242 Â§1; 1997 c.581 Â§32; renumbered 412.049 in 2007]

Â Â Â Â Â  418.105 [Formerly 419.060; repealed by 1971 c.779 Â§78]

Â Â Â Â Â  418.110 [Formerly 419.062; 1969 c.68 Â§9; 1971 c.779 Â§57; renumbered 412.054 in 2007]

Â Â Â Â Â  418.115 [Formerly 419.064; 1969 c.68 Â§10; 1971 c.779 Â§58; renumbered 412.059 in 2007]

Â Â Â Â Â  418.120 [Formerly 419.066; 1969 c.68 Â§11; 1971 c.779 Â§59; renumbered 412.064 in 2007]

Â Â Â Â Â  418.125 [Formerly 419.068; 1971 c.779 Â§60; 1973 c.612 Â§16; renumbered 412.069 in 2007]

Â Â Â Â Â  418.130 [Formerly 419.070; 1975 c.387 Â§1; 1995 c.609 Â§9; 1997 c.581 Â§33; 2001 c.900 Â§115; 2003 c.14 Â§216; renumbered 412.074 in 2007]

Â Â Â Â Â  418.131 [1995 c.816 Â§4; 2003 c.212 Â§3; 2007 c.861 Â§5; renumbered 412.079 in 2007]

Â Â Â Â Â  418.132 [1995 c.816 Â§5; 1997 c.581 Â§34; 2007 c.861 Â§16; renumbered 412.084 in 2007]

Â Â Â Â Â  418.133 [1995 c.816 Â§11; repealed by 1997 c.581 Â§48]

Â Â Â Â Â  418.134 [1995 c.816 Â§6; 1997 c.581 Â§35; 2007 c.861 Â§5a; renumbered 412.089 in 2007]

Â Â Â Â Â  418.135 [Formerly 419.072; 1971 c.779 Â§61; 1979 c.690 Â§14; 2007 c.356 Â§5; renumbered 412.094 in 2007]

Â Â Â Â Â  418.140 [1961 c.341 Â§2; 1963 c.332 Â§1; 1969 c.246 Â§1; renumbered 412.099 in 2007]

Â Â Â Â Â  418.145 [1963 c.332 Â§3; 1967 c.446 Â§1; 1971 c.779 Â§62; 1997 c.581 Â§36; renumbered 412.104 in 2007]

Â Â Â Â Â  418.147 [1987 c.3 Â§10; 1997 c.581 Â§37; renumbered 412.109 in 2007]

Â Â Â Â Â  418.149 [1987 c.3 Â§Â§11,12; 2007 c.861 Â§5c; renumbered 412.114 in 2007]

Â Â Â Â Â  418.150 [1969 c.281 Â§2; 1997 c.581 Â§38; 2005 c.22 Â§290; renumbered 412.076 in 2007]

Â Â Â Â Â  418.155 [1969 c.281 Â§3; 1973 c.222 Â§1; 1995 c.816 Â§12; 1997 c.581 Â§39; 2003 c.14 Â§217; 2007 c.861 Â§6; renumbered 412.124 in 2007]

Â Â Â Â Â  418.160 [1969 c.281 Â§4; 1973 c.222 Â§2; 1979 c.452 Â§1; 1995 c.816 Â§13; 2007 c.861 Â§19; renumbered 412.139 in 2007]

Â Â Â Â Â  418.163 [1973 c.222 Â§4; 1979 c.452 Â§2; 2001 c.900 Â§116; 2007 c.861 Â§20; renumbered 412.144 in 2007]

Â Â Â Â Â  418.165 [1969 c.281 Â§5; repealed by 1973 c.222 Â§5]

Â Â Â Â Â  418.170 [1969 c.281 Â§6; repealed by 1973 c.222 Â§5]

Â Â Â Â Â  418.172 [1975 c.734 Â§3; 1977 c.841 Â§12; 1997 c.170 Â§30; renumbered 412.155 in 2007]

Â Â Â Â Â  418.175 [1969 c.281 Â§Â§7,8; repealed by 1973 c.222 Â§5]

Â Â Â Â Â  418.180 [1983 c.414 Â§1; 1985 c.622 Â§1; 1997 c.581 Â§40; renumbered 412.161 in 2007]

Â Â Â Â Â  418.185 [1983 c.414 Â§4; 1995 c.816 Â§10; 1997 c.581 Â§41; repealed by 2007 c.861 Â§23]

PREVENTION OF CHILD ABUSE AND NEGLECT

Â Â Â Â Â  418.187 [1985 c.549 Â§1; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.189 Policy on child abuse and neglect. The Legislative Assembly recognizes that children are societyÂs most valuable resource and that child abuse and neglect is a threat to the physical, mental and emotional health of children. The Legislative Assembly further recognizes that assisting community-based private nonprofit and public organizations, agencies or school districts in identifying and establishing needed primary prevention programs will reduce the incidence of child abuse and neglect, and the necessity for costly subsequent intervention in family life by the state. Child abuse and neglect prevention programs can be most effectively and economically administered through the use of trained volunteers and the cooperative efforts of the communities, citizens and the state. [1985 c.549 Â§2]

Â Â Â Â Â  418.191 [1985 c.549 Â§Â§3,7; 1993 c.678 Â§1; 1995 c.440 Â§43; 1999 c.1053 Â§28; 1999 c.1084 Â§42; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.193 [1985 c.549 Â§4; 1993 c.678 Â§2; 1995 c.440 Â§44; 1999 c.1053 Â§29; 1999 c.1084 Â§43; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.195 [1985 c.549 Â§5; 1999 c.1084 Â§44; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.197 [1985 c.549 Â§6; 1999 c.1084 Â§45; repealed by 1999 c.1084 Â§56]

Â Â Â Â Â  418.198 [1995 c.440 Â§46; repealed by 1999 c.1084 Â§37]

Â Â Â Â Â  418.199 [1985 c.549 Â§8; 1987 c.771 Â§3; 1989 c.966 Â§48; 1993 c.678 Â§3; 1995 c.440 Â§48; repealed by 1999 c.1084 Â§37]

CHILD-CARING AGENCIES; PLACEMENT IN FOSTER HOMES BY CHILD-CARING AGENCIES

Â Â Â Â Â  418.205 Definitions for ORS 418.205 to 418.310 and 418.992 to 418.998. As used in ORS 418.205 to 418.310 and 418.992 to 418.998, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂChildÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (2)(a) ÂChild-caring agencyÂ means any private agency or private organization providing:

Â Â Â Â Â  (A) Day treatment for children with emotional disturbances;

Â Â Â Â Â  (B) Adoption placement services;

Â Â Â Â Â  (C) Residential care, including but not limited to foster care or residential treatment for children;

Â Â Â Â Â  (D) Outdoor youth programs; or

Â Â Â Â Â  (E) Other similar services for children.

Â Â Â Â Â  (b) ÂChild-caring agencyÂ does not include residential facilities or foster care homes certified or licensed by the Department of Human Services under ORS 443.400 to 443.455, 443.830 and 443.835 for children receiving developmental disability services.

Â Â Â Â Â  (3)(a) ÂOutdoor youth programÂ means a program that provides, in an outdoor living setting, services to children who have behavioral problems, mental health problems or problems with abuse of alcohol or drugs.

Â Â Â Â Â  (b) ÂOutdoor youth programÂ does not include any program, facility or activity:

Â Â Â Â Â  (A) Operated by a governmental entity;

Â Â Â Â Â  (B) Operated or affiliated with the Oregon Youth Conservation Corps; or

Â Â Â Â Â  (C) Licensed by the Department of Human Services under other authority of the department.

Â Â Â Â Â  (4) ÂPrivateÂ means not owned, operated or administered by any governmental agency or unit. [Formerly 419.101; 1975 c.310 Â§1; 1983 c.510 Â§1; 1999 c.316 Â§3; 2001 c.809 Â§1; 2001 c.900 Â§117; 2007 c.70 Â§198]

Â Â Â Â Â  418.210 Application of ORS 418.205 to 418.325. ORS 418.205 to 418.325 shall not apply to:

Â Â Â Â Â  (1) Homes established and maintained by fraternal organizations wherein only members, their wives, widows and children are admitted as residents;

Â Â Â Â Â  (2) Any family foster home that is subject to ORS 418.625 to 418.645; or

Â Â Â Â Â  (3) Any child care facility that is subject to ORS 657A.030 and 657A.250 to 657A.450. [Formerly 419.105; 1975 c.310 Â§2; 1983 c.510 Â§2; 1995 c.278 Â§49]

Â Â Â Â Â  418.215 Private child-caring agency to be licensed; fine assessment. (1) No private child-caring agency shall provide or engage in any care or service described in ORS 418.205 unless the agency is at the time:

Â Â Â Â Â  (a) Duly incorporated under the corporation laws of any state; and

Â Â Â Â Â  (b) Licensed to provide or engage in the care or service by the Department of Human Services under the provisions of ORS 418.205 to 418.325.

Â Â Â Â Â  (2) The fine which may be imposed for violation of the provisions of this section, as provided in ORS 412.991 and 418.990, may be assessed by any court of competent jurisdiction upon presentation of evidence of such action. [Formerly 419.106; 1975 c.310 Â§3; 1977 c.717 Â§16; 1983 c.510 Â§3; 1987 c.94 Â§131]

Â Â Â Â Â  418.220 [Formerly 419.108; 1971 c.401 Â§14; 1975 c.310 Â§4; 1983 c.510 Â§4; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.225 [Formerly 419.110; 1971 c.401 Â§15; 1975 c.310 Â§5; 1975 c.795 Â§2; 1983 c.510 Â§5; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.230 [Formerly 419.112; repealed by 1983 c.510 Â§21]

Â Â Â Â Â  418.235 [Formerly 419.114; 1971 c.401 Â§16; 1973 c.367 Â§17; 1983 c.510 Â§6; repealed by 1987 c.94 Â§171]

Â Â Â Â Â  418.240 Licensing criteria; duration; rules. (1) All private child-caring agencies subject to ORS 418.205 to 418.325 shall obtain from the Department of Human Services a license authorizing their work. The department shall use the criteria designated in this subsection, and such rules pursuant thereto as the department may develop subject to ORS chapter 183, as the basis of judgment in granting, withholding, suspending or revoking such licenses. The criteria are as follows:

Â Â Â Â Â  (a) The fitness of the applicant.

Â Â Â Â Â  (b) The employment of capable, trained or experienced staff who are not applicants for the approval.

Â Â Â Â Â  (c) Sufficient financial backing to insure effective work.

Â Â Â Â Â  (d) The probability of permanence in the proposed organization.

Â Â Â Â Â  (e) The care and services provided to the children served will be in their best interests and that of society.

Â Â Â Â Â  (f) That the agency is in compliance with the standards of care and treatment established in rules by the department.

Â Â Â Â Â  (2) In addition to the licensing requirements of subsection (1) of this section, a private child-caring agency shall submit written proof of compliance with ORS 336.575 to the department.

Â Â Â Â Â  (3) The department shall charge no fee for its own inspections leading to its decisions regarding such licensing, nor for issuance of such licenses, but may impose fees to cover costs of related inspections done for the department by other governmental agencies.

Â Â Â Â Â  (4) A license issued by the department under this section shall be valid for a period of two years, unless suspended or revoked sooner by the department. However, the department at any time may require amendments to an existing license to accommodate changes in the factors upon which an existing license was based. [Formerly 419.116; 1971 c.401 Â§17; 1983 c.510 Â§7; 1985 c.264 Â§2; 1987 c.94 Â§132]

Â Â Â Â Â  418.243 Outdoor Youth Program Advisory Board; duties; membership; staff. (1) There is established the Outdoor Youth Program Advisory Board for the purpose of providing advice to the Department of Human Services on licensing outdoor youth programs as child-caring agencies. The department shall consult with the board on the licensure of outdoor youth programs as child-caring agencies prior to the adoption of rules and on a regular basis.

Â Â Â Â Â  (2) The board shall provide advice to the department in the following areas:

Â Â Â Â Â  (a) Policies adopted by the department regarding outdoor youth programs;

Â Â Â Â Â  (b) Requirements for treatment programs provided by outdoor youth programs;

Â Â Â Â Â  (c) Requirements for behavior management by outdoor youth programs;

Â Â Â Â Â  (d) Requirements for health and safety; and

Â Â Â Â Â  (e) Any other requirements the department imposes on outdoor youth programs.

Â Â Â Â Â  (3) The board shall be appointed by the Governor and consist of:

Â Â Â Â Â  (a) Three members who are providers of outdoor youth programs or employed by outdoor youth programs;

Â Â Â Â Â  (b) Two members of the general public; and

Â Â Â Â Â  (c) One member from an agency that regulates public lands.

Â Â Â Â Â  (4) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) The appointment of a member of the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (6) A member of the board is entitled to expenses as provided in ORS 292.495 (2).

Â Â Â Â Â  (7) The department shall provide the board with the necessary clerical and support staff to assist the board in carrying out the responsibilities of the board. [2001 c.809 Â§3]

Â Â Â Â Â  Note: 418.243 to 418.246 were added to and made a part of 418.205 to 418.310 by legislative action but were not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.244 Officers of Outdoor Youth Program Advisory Board; quorum; meetings. (1) The Outdoor Youth Program Advisory Board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the board determines.

Â Â Â Â Â  (2) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The board shall meet at times and places specified by the call of the chairperson or of a majority of the members of the board. [2001 c.809 Â§5]

Â Â Â Â Â  Note: See note under 418.243.

Â Â Â Â Â  418.245 [Formerly 419.118; repealed by 1975 c.310 Â§9]

Â Â Â Â Â  418.246 Bond for outdoor youth program licensure. (1) In addition to any requirements for licensure established by the Department of Human Services, each outdoor youth program that is applying for licensure as a child-caring agency shall file with the department a bond in the amount of $50,000 or 50 percent of the programÂs yearly budget, whichever amount is less. The bond shall be issued by a surety company or an insured institution, as defined in ORS 706.008, authorized to do business in this state.

Â Â Â Â Â  (2) The bond required under subsection (1) of this section shall be continuous until canceled and shall remain in full force and unimpaired at all times to comply with this section. The surety or insured institution shall give the department at least 30 daysÂ written notice before it cancels or terminates its liability under the bond.

Â Â Â Â Â  (3) An action on the bond may be brought by any person aggrieved by the misconduct of an outdoor youth program required to be licensed under ORS 418.205 to 418.310. [2001 c.809 Â§6]

Â Â Â Â Â  Note: See note under 418.243.

Â Â Â Â Â  418.250 Supervision of child-caring agencies. (1) In order to enable it to supervise all child-caring agencies and institutions in this state, public and private, and also all homeless or neglected children in this state, whether kept in such agencies or institutions or not, the Department of Human Services may require such agencies or institutions, and also any court functioning as a juvenile court, to furnish at any time, on blanks prepared or recommended by the department, such information as the department in its judgment may require in regard to each child in any such agency or institution or any record of each child that has been placed out under order of any such court. The agency, institution or court shall furnish such information to the department upon request. All such information so requested and received by the department shall be considered and treated at all times as confidential and not as a public record.

Â Â Â Â Â  (2) No employee of the department shall disclose any such information contrary to the provisions of subsection (1) of this section. [Formerly 419.120; 1971 c.401 Â§18]

Â Â Â Â Â  418.255 Inspection and supervision. (1) The Department of Human Services shall inspect and supervise all private child-caring agencies, whether incorporated or not, within this state, and may inspect and supervise public child-caring agencies within the state. The department is hereby given right of entrance, privilege of inspection, and access to all accounts and records of work and children, for the purpose of ascertaining the kind and quality of work done and to obtain a proper basis for its decisions and recommendations.

Â Â Â Â Â  (2) Inspection and visitation of child-caring agencies by the department shall be made at unexpected times, with irregular intervals between visits, and without previous notice to the agency visited. In addition to such official inspection, many other informal visits shall be made. The department and its agents shall advise agency and institution officers and workers in regard to approved methods of child care, best types of housing and equipment and adequate records of agency or institutional work. The principal purpose of such advice shall be to offer friendly counsel and assistance on child welfare problems and advice on progressive methods and improvement of the service. [Formerly 419.122; 1971 c.401 Â§19; 1983 c.510 Â§8]

Â Â Â Â Â  418.260 Investigation of abuses, derelictions or deficiencies in child-caring agencies. If any abuses, derelictions or deficiencies are made known to the Department of Human Services or its agents during their inspection of any child-caring agency or institution, or at any time are reported to the department, the department shall at once carefully investigate the reports or rumors and take such action as the matters require. If any abuses, derelictions or deficiencies are found in any state child-caring institution or agency, they shall be reported at once in writing to the responsible state agency. If any such abuses, derelictions or deficiencies are found in any other public institution, they shall be reported in like manner to the proper authority or governing board. In either case, if such abuses, derelictions or deficiencies are not corrected in a reasonable time, the same shall be reported in writing to the legislature or the appropriate interim committee if the legislature is not in session. If any such abuses, derelictions or deficiencies are found in any private child-caring agency, they shall be brought at once to the attention of its trustees or managers. If they are not corrected in a reasonable time, the department shall suspend or revoke its approval of such agency. However, if the abuses, derelictions or deficiencies found in a private child-caring agency are determined by the department to be or threaten a serious danger to any child or to the public, the department may immediately suspend or revoke the agencyÂs license, subject to the provisions of ORS 183.430. [Formerly 419.124; 1971 c.401 Â§20; 1975 c.310 Â§6; 1983 c.510 Â§9]

Â Â Â Â Â  418.265 Reports; audit. (1) At the request of the Department of Human Services, each public or private child-caring agency or institution within this state shall make a report of its work to the department in such form and detail as the department prescribes.

Â Â Â Â Â  (2) The reports may include detailed statistics of all children served, financial statements of the expense of their care, the number and kind of workers employed, the value and conditions of the plant owned or used, the amount of the endowment or invested funds and any other essential matters that may be indicated by the requirements of the department.

Â Â Â Â Â  (3) The department shall prepare and supply to the various child-caring agencies and institutions the necessary printed blanks to record the desired information. Within any year, the department may require such further detailed information and audit of the financial affairs of such agency or institution as it deems to be in the public interest and may make such inspection of the books and records of such agency or institution as it deems necessary. Such audit and inspection of books and records of such agencies and institutions shall be at the expense of the department.

Â Â Â Â Â  (4) All such agencies or institutions shall conform their records to the statutory fiscal year of the state.

Â Â Â Â Â  (5) All reports required of agencies and institutions shall be filed with the department not later than 60 days from the date of request. [Formerly 419.126; 1971 c.401 Â§21; 1983 c.478 Â§1]

Â Â Â Â Â  418.270 Surrender of child to private child-caring agency; consent to adoption; time for adoption proceedings; effect of release and surrender. (1) If licensed for such purposes by the Department of Human Services, a private child-caring agency may receive children from their parents or legal guardians for special, temporary or continued care. The parents or guardians may sign releases or surrenders giving to such agencies guardianship and control of the persons of such children during the period of such care, which may be extended until the children arrive at legal age. Such releases do not surrender the rights of such parents or guardians in respect to the adoption of such children and do not entitle such organization to give consent to the adoption of the children unless the release or surrender expressly recites that it is given for the purpose of adoption. Private child-caring agencies are authorized to place children for adoption or foster care only if authorized by the department in the license issued by the department.

Â Â Â Â Â  (2) Any entire severance of family ties of such children by adoption or otherwise shall be accomplished only by the order of a court of competent jurisdiction.

Â Â Â Â Â  (3) In the absence of the certificate provided for in subsection (4) of this section, it is unlawful to present a child surrendered to an agency by a parent, parents or guardian for a court to pass upon the adoption of the child until at least six months have elapsed after signing the surrender.

Â Â Â Â Â  (4) Parents or legal guardians of children whom they have by release or surrender agreement given into the guardianship of incorporated child-caring agencies for the purpose of adoption may, concurrently or subsequently and without any adoption proceeding having been initiated, agree that the release or surrender shall become irrevocable as soon as the child is placed by the agency in the physical custody of a person or persons for the purpose of adoption by them, and waive their right to personal appearance in court in matters of adoption of such children, by a duly signed and attested certificate. From and after such physical placement for adoption such certificate of irrevocability and waiver and the release or surrender may not be revoked by the parent or guardian unless fraud or duress is affirmatively proved.

Â Â Â Â Â  (5) No agreement to release or surrender a child for adoption, or other agreement or waiver of rights having the same effect, executed before March 24, 1971, in connection with the surrender of a child into the guardianship of a child-caring agency for purposes of adoption, may be revoked or held invalid for any reason except upon affirmative proof of fraud or duress. [Formerly 419.128; 1971 c.26 Â§1; 1975 c.310 Â§7; 1983 c.510 Â§10]

Â Â Â Â Â  418.275 Private child-caring agency as guardian of child; power of agency. (1) A private child-caring agency shall be the guardian of each child released or surrendered to it under the conditions provided in ORS 418.270 and of each child committed to it through a permanent order of a court of competent jurisdiction.

Â Â Â Â Â  (2) The agency may retain children released, surrendered or committed to it in institutional care, or may place them in private family homes temporarily or as members of families. If the agency deems the action proper and desirable, it may consent in loco parentis to the legal adoptions of the children, subject to the conditions provided in ORS 418.270. [Formerly 419.130; 1967 c.375 Â§1; 1973 c.823 Â§134; 1983 c.510 Â§11]

Â Â Â Â Â  418.280 Placement of children. Private child-caring agencies, in placing children in private families, shall:

Â Â Â Â Â  (1) Safeguard the welfare of the children by the thorough investigation of each applicant and home and its environment;

Â Â Â Â Â  (2) Carefully select the child to suit the new relationship and location;

Â Â Â Â Â  (3) Personally and adequately supervise each home and child until the latter returns to the direct care of the agency or, if permanently placed, receives legal adoption or attains legal age; and

Â Â Â Â Â  (4) So far as practicable, place such children in families of the same religious faith as that held by the children or their parents. [Formerly 419.132; 1983 c.510 Â§12; 2003 c.14 Â§218]

Â Â Â Â Â  418.285 Authority of department same as private child-caring agency under ORS 418.270 to 418.280. In addition to its other powers and responsibilities, the Department of Human Services has the same authority as a private child-caring agency under ORS 418.270 to 418.280. In exercising this authority, the department shall comply with the provisions of ORS 418.270 to 418.280 the same as a private child-caring agency. [Formerly 419.133; 1971 c.401 Â§22; 2003 c.14 Â§219]

Â Â Â Â Â  418.290 Child placement by nonresident. No person, agent, agency or institution of another state shall place a child in a family home in this state without first having furnished the Department of Human Services such guarantee as the department may require against the child becoming a public charge within five years from the date of such placement. [Formerly 419.134; 1971 c.401 Â§23; 1975 c.310 Â§8]

Â Â Â Â Â  418.295 Certain attorneys not to represent prospective adoptive parents; employees not to recommend any attorney to prospective adoptive parents. (1) No attorney employed by the State of
Oregon
shall represent prospective adoptive parents in their attempt to adopt a child being cared for under the provisions of ORS 412.001 to 412.161, 418.005 to 418.025, 418.205 to 418.315, 418.625 to 418.685 and 418.647.

Â Â Â Â Â  (2) No employee of the Department of Human Services shall recommend any attorney to serve as counsel for prospective adoptive parents. [Formerly 419.135; 1969 c.597 Â§254; 1971 c.401 Â§24; 2001 c.900 Â§118]

Â Â Â Â Â  418.300 When child placement by private persons prohibited. No private individual, including midwives, physicians, nurses, hospital officials and all officers and employees or representatives of unauthorized agencies, organizations or institutions, shall engage in child-placing work, except that relatives of the first and second degrees may thus provide for children of their own blood. [Formerly 419.136; 1983 c.510 Â§13]

Â Â Â Â Â  418.302 Administrative review required for certain children in voluntary placement. For those children who have remained in voluntary placement for 18 months, an administrative review by the Department of Human Services shall be required. The department shall review the same information required in reports on children placed pursuant to court order. [1981 c.777 Â§3]

Â Â Â Â Â  418.305 Authority of department to visit placed-out children; location and relationships confidential. The Department of Human Services may require any child-caring agency to divulge the location and relationship of any of its placed-out children. The department or its agents may visit the location to ascertain the condition of such children or the quality of the child-placing work done. The location and relationship of each placed-out child shall be confidentially held by the department and its agents and revealed only when the welfare of the child requires such action on order of a court of competent jurisdiction. [Formerly 419.138; 1971 c.401 Â§25; 2003 c.14 Â§220]

Â Â Â Â Â  418.306 Denial of visitation by child-caring agency as disciplinary measure prohibited. A child-caring agency providing residential care shall not deny a parent or guardian of a child who is under the care of the child-caring agency the right to visit the child solely as a disciplinary measure against the child. [1993 c.785 Â§2]

Â Â Â Â Â  418.307 Medical or dental treatment of children without consent; conditions; immunity of treating personnel. (1) A physician licensed by the Oregon Medical Board, or a dentist licensed by the Oregon Board of Dentistry, or a hospital licensed by the Department of Human Services is authorized to treat a child who is ward of the court or is a dependent or delinquent child in accord with the physicianÂs best medical judgment and without consent if:

Â Â Â Â Â  (a) Because of the general state of the childÂs health or any particular condition, the physician, dentist, or responsible official of the hospital determines that in the medical judgment of the physician, dentist or responsible official prompt action is reasonably necessary to avoid unnecessary suffering or discomfort or to effect a more expedient or effective cure; and

Â Â Â Â Â  (b) It is impossible or highly impractical to obtain consent for treating the child from the child-caring agency, the childÂs parent or the childÂs legal guardian.

Â Â Â Â Â  (2) No charge of assault or battery shall be made against a physician, dentist, or hospital official or employee who provides medical treatment pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) A minor child described in subsection (1) of this section who is 15 years of age or older may consent to medical treatment pursuant to ORS 109.640. [1975 c.580 Â§2]

Â Â Â Â Â  418.310 Application of statutes to institutions caring for adults and children. ORS 418.205 to 418.310 and 418.992 to 418.998 apply to private agencies and institutions for the combined care of adults and children where the care for children includes day or residential treatment or care. [Formerly 419.140; 1983 c.510 Â§14]

Â Â Â Â Â  418.312 When transfer of custody not required; voluntary placement agreement; review of children placed in certain institutions. (1) The Department of Human Services may not require any parent or legal guardian to transfer legal custody of a child in order to have the child placed under ORS 418.205 to 418.310, 418.480 to 418.500 and 418.992 to 418.998 in a foster home, group home or institutional child care setting, when the sole reason for the placement is the need to obtain services for the childÂs emotional, behavioral or mental disorder or developmental or physical disability. In all such cases, the child shall be placed pursuant to a voluntary placement agreement. When a child is placed pursuant to a voluntary placement agreement, the department shall have responsibility for the childÂs placement and care. When a child remains in voluntary placement for more than 180 days, the juvenile court shall make a judicial determination, within the first 180 days of the placement, that the placement is in the best interests of the child. In addition, the juvenile court shall hold a permanency hearing as provided in ORS 419B.476 no later than 14 months after the childÂs original voluntary placement, and not less frequently than once every 12 months thereafter during the continuation of the childÂs original voluntary placement, to determine the future status of the child.

Â Â Â Â Â  (2) As used in this section, Âvoluntary placement agreementÂ means a binding, written agreement between the department and the parent or legal guardian of a minor child that does not transfer legal custody to the department but that specifies, at a minimum, the legal status of the child and the rights and obligations of the parent or legal guardian, the child and the department while the child is in placement. [1979 c.746 Â§1; 1993 c.348 Â§1; 1995 c.79 Â§213; 1999 c.59 Â§113; 2001 c.686 Â§6]

Â Â Â Â Â  Note: 418.312 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.315 Department may provide foster care for children surrendered or committed to department. The Department of Human Services may, in its discretion, provide foster care and other services for any child who has been surrendered under ORS 418.270, as authorized by ORS 418.285, to the department for adoption or has been permanently committed to the department by order of court. [Formerly 419.142; 1969 c.45 Â§9; 1971 c.401 Â§26; 1971 c.779 Â§63]

Â Â Â Â Â  418.319 Goal regarding placed children receiving federal assistance. For each federal fiscal year beginning on and after October 1, 1983, the Department of Human Services establishes as a goal that no more than 33 percent of the children receiving assistance in foster home or substitute care placements under Title 4E of the Social Security Act shall have been in such placement at any time during that fiscal year for a period in excess of 24 months. The department shall report to the regular session of the Legislative Assembly next following October 1 with its plan for achieving its goal and any plans for reducing the number or percentage of children in such placements during the period before the next October 1. [1981 c.251 Â§1]

Â Â Â Â Â  Note: 418.319 was enacted into law by the Legislative Assembly but was not added to or made a part of any series within ORS chapter 418 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.320 [Formerly 419.144; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  418.325 Medical examinations required; frequency; childÂs health record; other health care; explanation to adoptive parents. (1) A child-caring agency shall safeguard the health of each ward or other dependent or delinquent child in its care by providing for medical examinations of each child by a qualified physician at the following intervals:

Â Â Â Â Â  (a) Three examinations during the first year of the childÂs life;

Â Â Â Â Â  (b) One examination during the second year of the childÂs life;

Â Â Â Â Â  (c) One examination at the age of four;

Â Â Â Â Â  (d) One examination at the age of six;

Â Â Â Â Â  (e) One examination at the age of nine; and

Â Â Â Â Â  (f) One examination at the age of 14.

Â Â Â Â Â  (2) If an examination under subsection (1) of this section has not occurred within six months prior to the transfer for adoption of the custody of a child by a child-caring agency to the prospective adoptive parents of such child, a child-caring agency shall provide for a medical examination of such child within six months prior to such transfer.

Â Â Â Â Â  (3) Any testing that occurs at intervals other than those specified in subsections (1) and (2) of this section shall not be considered to be in lieu of the required examinations. However, nothing in subsections (1) and (2) of this section is intended to limit more frequent examinations that are dictated by the general state of the childÂs health or by any particular condition.

Â Â Â Â Â  (4) Within 90 days of obtaining guardianship over a child under six years of age, a child-caring agency shall provide for such child to be:

Â Â Â Â Â  (a) Inoculated as determined appropriate by the county public health department; and

Â Â Â Â Â  (b) Tested for:

Â Â Â Â Â  (A) Phenylketonuria pursuant to ORS 433.285;

Â Â Â Â Â  (B) Visual and aural acuity consistent with the childÂs age;

Â Â Â Â Â  (C) Sickle-cell anemia;

Â Â Â Â Â  (D) Effects of rubella, if any;

Â Â Â Â Â  (E) Effects of parental venereal disease, if any; and

Â Â Â Â Â  (F) The hereditary or congenital effects of parental use of drugs or controlled substances.

Â Â Â Â Â  (5) Within six months prior to the transfer for adoption of the custody of a child by a child-caring agency to the prospective adoptive parents of such child, the child-caring agency shall provide for such child to have a complete physical examination by a physician, including but not limited to inspection for evidence of child abuse in accordance with rules of the Department of Human Services, and be tested for visual and aural acuity consistent with the childÂs age.

Â Â Â Â Â  (6) A child-caring agency shall record the results of tests provided a child pursuant to subsections (1) to (5) of this section in the childÂs health record. The childÂs health record shall be kept as a part of the agencyÂs total records of that child. The childÂs health record shall be made available to both natural parents and to both prospective foster or adoptive parents of that child. A qualified member of a child-caring agency under the supervision of a qualified physician shall explain to adoptive parents the medical factors possible as a result of a childÂs birth history, hereditary or congenital defects, or disease or disability experience. [1973 c.545 Â§2; 1979 c.492 Â§5; 1979 c.744 Â§20; 2003 c.14 Â§221]

Â Â Â Â Â  418.327 Licensing of certain schools and organizations offering residential programs; rules. (1) Inspections and reviews of private schools or other organizations offering residential programs for children may be conducted by the Department of Human Services at times and frequencies of the departmentÂs choosing. The department shall consult with representatives of the private schools and organizations in developing the standards that shall be the basis for inspections and reviews.

Â Â Â Â Â  (2) Upon finding that the facilities and operation of a school or organization described in subsection (1) of this section meet the standards of the department for the physical health, care and safety of the children, the department shall issue a license to operate the residential program. The license shall be valid for a period of two years, unless sooner suspended or revoked by the department. However, the department may require that application be made for amendment to an existing license when changes in a facility or program are to occur. The department shall charge no fee for its own inspections or reviews, nor for issuing licenses, but may charge fees to cover costs of inspections done by other governmental agencies for the department.

Â Â Â Â Â  (3) No person or organization shall operate a facility described in subsection (1) of this section without having a current, valid license issued by the department.

Â Â Â Â Â  (4) Any person, including the Director of Human Services, may file a complaint with the department alleging that children attending a private school which provides boarding or residential programs, or that children within the control of any other organization which provides boarding or residential programs, are not receiving shelter, food, guidance, training or education necessary to the health, safety, welfare or social growth of the children or necessary to serve the best interests of society.

Â Â Â Â Â  (5) The department shall investigate complaints made under subsection (4) of this section and, if a reasonable basis for sustaining the complaint appears, shall set a hearing to examine publicly the complaint. The department shall conduct its investigation under the standards and authority provided under ORS 418.215 to 418.325. Except as provided in subsection (7) of this section, at least two weeksÂ written notice of the hearing and substance of the complaint and the evidence in support thereof shall be provided to the operator of the school or organization. The parents of the child or children involved shall be notified if such persons can be conveniently located. Notice shall be served personally on the operator of the school or organization, but may be served by mail at the last-known or determined address of the parent or other adult responsible for the child.

Â Â Â Â Â  (6) The hearing shall comply with the provisions of ORS chapter 183 as to procedures, findings and orders. Where the evidence at the hearing justifies such an order, the department is authorized to order the private school or organization to correct the conditions not in conformity with standards. If corrections are not made within time limits set by the department, the department may suspend or revoke the license or may refuse to renew the license and is empowered to make any other lawful orders necessary to the protection of the child or children involved.

Â Â Â Â Â  (7) Where a condition exists that immediately endangers the health or safety of a child, the Director of Human Services may issue an interim order without any notice, or with such notice as is practical under the circumstances, requiring the school or organization to alter the conditions under which the child lives or receives schooling. Such interim emergency order shall remain in force until a final order, after a hearing as provided in subsection (5) of this section, is entered.

Â Â Â Â Â  (8) Any school or organization shall cooperate with the department in making any inspection or review or investigating any complaint made under this section.

Â Â Â Â Â  (9) The Superintendent of Public Instruction shall cooperate with the department upon request by advising the department as to whether or not the educational program conducted at the school or organization meets minimum standards required of public educational institutions.

Â Â Â Â Â  (10) Nothing in this section applies to public or private institutions of higher education, community colleges, common or union high school districts that provide board and room in lieu of transportation or any other child-caring program already subject to state licensing procedures by any agency of this state.

Â Â Â Â Â  (11) Subject to ORS chapter 183, the department may adopt rules to implement this section.

Â Â Â Â Â  (12) In addition to remedies otherwise provided under this section and under ORS 412.991 and 418.990, the department may commence an action to enjoin operation of a private school or other organization offering residential programs for children:

Â Â Â Â Â  (a) If the school or organization is being operated without a valid license issued under subsection (2) of this section; or

Â Â Â Â Â  (b) If the private school or organization fails to correct the conditions not in conformity with standards, as set out in an order issued under subsection (6) of this section, within the time specified in the order. [1975 c.313 Â§1; 1977 c.232 Â§1; 1979 c.284 Â§140; 1983 c.510 Â§15]

PAYMENTS TO ADOPTIVE PARENTS

Â Â Â Â Â  418.330 Payments to adoptive parents; conditions; limitations. (1) The Department of Human Services may make payments to adoptive parents on behalf of a child placed for adoption by the department or by an approved child-caring agency when the department determines:

Â Â Â Â Â  (a) The child has special needs because of a handicap to adoptive placement by reason of the childÂs physical or mental condition, race, age, or membership in a sibling group; or

Â Â Â Â Â  (b) The adoptive family is capable of providing the permanent family relationships needed by the child in all respects other than financial, and the needs of the child are beyond the economic ability and resources of the family.

Â Â Â Â Â  (2) Payments in subsidization of adoption may include but are not limited to the maintenance costs, medical and surgical expenses, and other costs incidental to the care, training and education of the child. Such payments may not exceed the cost of providing comparable assistance in foster care and shall not be made after the adoptive child becomes 18 years of age. [1971 c.129 Â§Â§1,2]

Â Â Â Â Â  418.335 Determination of eligibility for payments; review; hearing. (1) Qualification for payments in subsidization of adoption shall be determined and approved by the Department of Human Services prior to the completion of the adoption proceeding, and shall be redetermined annually thereafter. The department may increase, decrease, suspend or terminate payments at any time in its discretion.

Â Â Â Â Â  (2) If a payment in subsidization of adoption is suspended or terminated prior to the 18th birthday of the child, the parents of the child may petition the department for a review of the case. The department shall afford the petitioner an opportunity for a hearing which shall be held in the county the petitioner elects. [1971 c.129 Â§Â§3,4]

Â Â Â Â Â  418.340 Rules. The Department of Human Services shall make all necessary rules and regulations for administering the program for payments in subsidization of adoptions. [1971 c.129 Â§5]

Â Â Â Â Â  418.342 [1989 c.306 Â§2; renumbered 657A.100 in 1993]

Â Â Â Â Â  418.344 [1989 c.306 Â§1; renumbered 657A.110 in 1993]

Â Â Â Â Â  418.346 [1989 c.306 Â§3; renumbered 657A.120 in 1993]

Â Â Â Â Â  418.348 [1989 c.306 Â§4; renumbered 657A.130 in 1993]

Â Â Â Â Â  418.350 [1989 c.306 Â§5; renumbered 657A.140 in 1993]

Â Â Â Â Â  418.352 [1989 c.306 Â§6; renumbered 657A.150 in 1993]

Â Â Â Â Â  418.354 [1989 c.306 Â§7; renumbered 657A.160 in 1993]

Â Â Â Â Â  418.355 [Formerly 419.152; 1971 c.401 Â§28; repealed by 1989 c. 41 Â§2]

Â Â Â Â Â  418.356 [1989 c.306 Â§8; renumbered 657A.170 in 1993]

Â Â Â Â Â  418.358 [1989 c.306 Â§9; 1993 c.344 Â§28; renumbered 657A.180 in 1993]

Â Â Â Â Â  418.360 [Formerly 419.154; 1971 c.401 Â§29; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.361 [1989 c.306 Â§10; 1993 c.344 Â§29; renumbered 657A.020 in 1993]

Â Â Â Â Â  418.363 [1989 c.306 Â§11; renumbered 657A.190 in 1993]

Â Â Â Â Â  418.365 [Formerly 419.156; 1971 c.401 Â§30; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.370 [Formerly 419.158; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.373 [1973 c.610 Â§2; 1985 c.753 Â§6; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.375 [1973 c.610 Â§1; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.379 [1973 c.610 Â§3; 1977 c.554 Â§1; 1979 c.524 Â§7; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.380 [1971 c.533 Â§1; renumbered 418.400]

Â Â Â Â Â  418.381 [1973 c.610 Â§4; 1977 c. 554 Â§2; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.383 [1973 c.610 Â§Â§5,7; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.385 [1971 c.533 Â§2; renumbered 418.401]

Â Â Â Â Â  418.386 [1973 c.610 Â§8; repealed by 1985 c.753 Â§7]

Â Â Â Â Â  418.388 [1973 c.610 Â§Â§9,10; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.390 [1971 c.533 Â§3; renumbered 418.402]

Â Â Â Â Â  418.391 [1973 c.610 Â§11; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.393 [1973 c.610 Â§12; 1979 c.524 Â§8; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.395 [1973 c.610 Â§14; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.397 [1973 c.610 Â§13; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.399 [1973 c.610 Â§6; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.400 [Formerly 418.380; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.401 [Formerly 418.385; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.402 [Formerly 418.390; repealed by 1993 c.344 Â§49]

Â Â Â Â Â  418.405 [Formerly 419.202; 1963 c.451 Â§1; 1971 c.401 Â§31; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.410 [Formerly 419.204; 1967 c.89 Â§1; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.415 [Formerly 419.206; 1971 c.401 Â§32; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.420 [Formerly 419.208; 1969 c.440 Â§1; 1971 c.401 Â§33; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.425 [Formerly 419.210; 1971 c.401 Â§34; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.430 [Formerly 419.212; 1967 c.454 Â§50; 1971 c.401 Â§35; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.435 [Formerly 419.214; 1963 c.450 Â§1; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.440 [Formerly 419.216; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.445 [Formerly 419.218; 1967 c.534 Â§18; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.450 [Formerly 419.220; repealed by 1967 c.534 Â§34]

Â Â Â Â Â  418.455 [Formerly 419.222; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.460 [Formerly 419.566 and then 419.224; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.465 [1963 c.150 Â§2; repealed by 1989 c.41 Â§2]

SHELTER-CARE HOMES

Â Â Â Â Â  418.470 Authority to pay for shelter-care homes. (1) The Department of Human Services may engage and make reasonable payment for services of persons to make available, maintain and operate shelter-care homes for the safekeeping of children taken into temporary custody pending investigation and disposition.

Â Â Â Â Â  (2) The services, pursuant to specific prior authorization of the department, shall be deemed actually rendered if the shelter-care home is made available, maintained and operated to receive such children.

Â Â Â Â Â  (3) As used in this section and ORS 418.472, Âshelter-care homeÂ means a certified foster home or a licensed facility contracted with by the Department of Human Services for the purpose of safekeeping of children taken into temporary custody pending investigation and disposition where the circumstances are such that the child need not be kept in secure custody. [1969 c.184 Â§1; 1971 c.401 Â§36; 1985 c.791 Â§1; 2003 c.14 Â§222]

Â Â Â Â Â  418.472 Siting of shelter-care home. The governing body of a county or its designee in a county with a population of less than 400,000 may allow the operation of a shelter-care home, as defined in ORS 418.470, upon a lot or parcel in any zone, including an exclusive farm use or forest use zone, if the shelter-care home is an existing use on that lot or parcel on September 20, 1985. [1985 c.791 Â§2]

INDEPENDENT RESIDENCE FACILITIES

Â Â Â Â Â  418.475 Independent residence facilities; extent and nature of agreement between minor and department. (1) Within the limit of moneys appropriated therefor, the Department of Human Services may establish or certify independent residence facilities for minors who:

Â Â Â Â Â  (a) Are 16 years of age or older;

Â Â Â Â Â  (b) Have been placed in at least one substitute care resource;

Â Â Â Â Â  (c) Have been determined by the department to be unsuitable for placement in a substitute care resource;

Â Â Â Â Â  (d) Have received permission from the appropriate juvenile court, if they are wards of the court; and

Â Â Â Â Â  (e) Have been determined by the department to be suitable for an independent resident program.

Â Â Â Â Â  (2) Residence facilities shall provide independent housing arrangements with counseling services and minimal supervision available from at least one counselor. All residential facilities having six or more residents shall be licensed by the department under ORS 443.400 to 443.455.

Â Â Â Â Â  (3) Each resident shall be required to maintain a program of education or employment, or a combination thereof, amounting to full-time activity and shall be required to pay a portion or all of the residentÂs housing expenses and other support costs.

Â Â Â Â Â  (4) The department may make payment grants directly to minors enrolled in an independent living program for food, shelter, clothing and incidental expenses. The payment grants shall be subject to an agreement between the minor and the department that establishes a budget of expenses.

Â Â Â Â Â  (5) The department may establish cooperative financial management agreements with a minor and for that purpose may enter into joint bank accounts requiring two signatures for withdrawals. The management agreements or joint accounts may not subject the department or any counselor involved to any liability for debts or other responsibilities of the minor.

Â Â Â Â Â  (6) The department shall make periodic reports to the juvenile court as required by the court regarding any minor who is a ward of the court enrolled in an independent living program.

Â Â Â Â Â  (7) The enrollment of a minor in an independent living program in accordance with the provisions of subsection (1) of this section does not remove or limit in any way the obligation of the parent of the minor to pay support as ordered by a court under the provisions of ORS 419B.400 or 419C.590. [1973 c.801 Â§1; 1977 c.717 Â§17; 1981 c.283 Â§1; 1993 c.33 Â§328; 2003 c.14 Â§223; 2007 c.71 Â§108]

PURCHASE OF CARE

Â Â Â Â Â  418.480 ÂPurchase of careÂ defined. As used in ORS 418.480 to 418.500, Âpurchase of careÂ includes the purchase of institutional and foster family care and services, adoptive services, services to the unwed mother and her child and such other care and services as the Department of Human Services shall determine to be necessary to carry out the policy stated in ORS 418.485. [1971 c.457 Â§1; 2001 c.900 Â§119]

Â Â Â Â Â  418.485 Policy. It is the policy of the State of
Oregon
to strengthen family life and to insure the protection of all children either in their own homes or in other appropriate care outside their homes. In affording such protection, the Director of Human Services shall in cooperation with public and private child-caring agencies develop a set of short-range and long-range priorities for the development of needed child care and services, such priorities to be periodically reviewed and revised as necessary. Such priorities are to be set out in a form enumerating the number of children in each category of need, the type of child care and services needed, the areas of the state where such care and services are needed, and the projected costs. The State of
Oregon
hereby commits itself to the purchase of care and services for children who need care and to encourage private child-caring agencies to develop programs required to meet the needs of the children of this state and money may be appropriated therefor. In developing programs necessary to meet the needs of the children of this state, the Director of Human Services shall make every attempt feasible to develop community organizations. Such efforts to develop community organizations are to be documented and presented to the next session of the Legislative Assembly. [1971 c.457 Â§2; 1975 c.795 Â§3]

Â Â Â Â Â  418.490 Coordination of state activities. In carrying out the policies of this state as stated in ORS 418.485, it shall be the responsibility of the Director of Human Services to coordinate the activities of all state agencies that have responsibilities for care of children to insure the best care possible and to avoid duplication of effort or conflict in policy. [1971 c.457 Â§3]

Â Â Â Â Â  418.495 Authority to purchase care; relative foster care payments; agreement content; rules. (1) Within the limits of funds available therefor, the Department of Human Services may enter into agreements with licensed child-caring agencies and other appropriate facilities, including youth care centers, for the purchase of care for children who require and are eligible for such care, regardless of whether the children are wards of the state or whether the department is their guardian or has their custody or whether the children are surrendered to a child-caring agency or committed thereto by order of a court under ORS chapter 419B or 419C. The agreement shall prescribe the procedures for payment, the rate of payment and may contain such other conditions as the department and the agency or facility may agree.

Â Â Â Â Â  (2) The department shall by rule adopt payment standards for foster care. In establishing standards, the department may take into account the income, resources and maintenance available to and the necessary expenditures of a foster parent who is a relative, as defined by rule, of the child placed in care. [1971 c.457 Â§4; 1993 c.33 Â§329; 2007 c.801 Â§1]

Â Â Â Â Â  418.500 Out-of-state care for children. If the Department of Human Services determines that need exists for care and treatment of a child who is eligible for such care and treatment that is not available through any public or private agency or facility in this state, it may enter into an agreement with a public or private agency outside this state for the purchase of care for the child. Such agreements shall contain the matter described in ORS 418.495 and shall apply to children described therein. [1971 c.457 Â§5]

Â Â Â Â Â  418.505 [Formerly 419.252; 1963 c.451 Â§2; 1967 c.89 Â§2; 1967 c.454 Â§51; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.510 [Formerly 419.254; 1967 c.454 Â§52; 1971 c.401 Â§37; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.515 [Formerly 419.256; 1963 c.451 Â§3; 1969 c.440 Â§2; 1971 c.401 Â§38; repealed by 1989 c.41 Â§2]

USE OF PSYCHOTROPIC MEDICATIONS

Â Â Â Â Â  418.517 Procedures for use of psychotropic medications for children in foster care; rules; hearing. (1) The Department of Human Services shall develop by rule procedures for the use of psychotropic medications for children placed in foster care by the department.

Â Â Â Â Â  (2) The procedures shall include but not be limited to:

Â Â Â Â Â  (a) Required notice by the foster parent to the department within one working day after receiving a new prescription of the psychotropic medication.

Â Â Â Â Â  (b) Required timely notice by the department to the childÂs parent and the parentÂs legal representative, if any, and the childÂs legal representative or the court appointed special advocate containing the following information:

Â Â Â Â Â  (A) The prescribed psychotropic medication;

Â Â Â Â Â  (B) The amount of the dosage;

Â Â Â Â Â  (C) The dosage recommended by the manufacturer or the United States Food and Drug Administration;

Â Â Â Â Â  (D) The reason for the medication;

Â Â Â Â Â  (E) The efficacy of the medication; and

Â Â Â Â Â  (F) The side effects of the medication.

Â Â Â Â Â  (c) Specified follow-up and monitoring by the department of a child taking psychotropic medication.

Â Â Â Â Â  (3) Any parent, legal representative of the parent, legal representative of the child or court appointed special advocate may petition the juvenile court for a hearing if the parent, the representative of the parent, if any, the legal representative of the child or the advocate objects to the use of or the prescribed dosage of the psychotropic medication. The court may order an independent evaluation of the need for or the prescribed dosage of the medication. The court may order that administration of the medication be discontinued or the prescribed dosage be modified upon a showing that either the prescribed medication or the dosage, or both, are inappropriate.

Â Â Â Â Â  (4) As used in this section, Âpsychotropic medicationÂ means medication the prescribed intent of which is to affect or alter thought processes, mood or behavior, including but not limited to antipsychotic, antidepressant and anxiolytic medication and behavior medications. The classification of a medication depends upon its stated, intended effect when prescribed because it may have many different effects. [1993 c.361 Â§1]

Â Â Â Â Â  Note: 418.517 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.520 [Formerly 419.258; 1971 c.401 Â§39; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.525 [Formerly 419.260; 1967 c.454 Â§53; 1971 c.401 Â§40; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.530 [Formerly 419.262; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.555 [Formerly 419.302; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.560 [Formerly 419.304; 1971 c.401 Â§41; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.565 [Formerly 419.306; 1967 c.454 Â§54; 1969 c.597 Â§255; 1971 c.401 Â§42; repealed by 1989 c.41 Â§2]

Â Â Â Â Â  418.570 [Formerly 419.530 and then 419.308; repealed by 1963 c.451 Â§4]

Â Â Â Â Â  418.605 [Formerly 419.352; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  418.610 [Formerly 419.356; repealed by 1983 c.537 Â§7 and 1983 c.740 Â§142]

FOSTER HOMES NOT SUPERVISED BY CHILD-CARING AGENCIES

Â Â Â Â Â  418.625 Definitions for ORS 418.625 to 418.645. As used in ORS 418.625 to 418.645:

Â Â Â Â Â  (1) ÂCertificateÂ means a written approval to operate a foster home issued by the Department of Human Services on a form prescribed by the department that states the name of the foster parent, the address of the premises to which the certificate applies and the maximum number of children to be maintained or boarded in the foster home at any one time.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂFoster homeÂ means any home maintained by a person who has under the care of the person in the home any child under the age of 21 years unattended by the childÂs parent or guardian, for the purpose of providing the child with care, food and lodging, but does not include:

Â Â Â Â Â  (a) Any boarding school that is essentially and primarily engaged in educational work;

Â Â Â Â Â  (b) Any home in which a child is provided board and room by a school board;

Â Â Â Â Â  (c) Any foster home under the direct supervision of a private child-caring agency or institution certified by the department;

Â Â Â Â Â  (d) Any home under the direct supervision of a custodial parent for the purpose of providing respite care as defined by rule; or

Â Â Â Â Â  (e) Any developmental disability child foster home as defined in ORS 443.830. [Formerly 419.402; 1971 c.401 Â§44; 1975 c.267 Â§1; 1995 c.564 Â§1; 1997 c.130 Â§9; 2001 c.686 Â§4; 2001 c.900 Â§120; 2005 c.679 Â§2; 2007 c.801 Â§2]

Â Â Â Â Â  418.627 Placement consistent with the Indian Child Welfare Act. (1) The Legislative Assembly finds that in the Indian Child Welfare Act, Public Law 95-608, the United States Congress recognized the special legal status of Indian tribes and their members. This section implements the federal policy of protecting Indian cultures by insuring the placement of Indian children within Indian families or communities, and that as a consequence, the State of Oregon should take the actions provided in subsections (2) to (4) of this section.

Â Â Â Â Â  (2) A person providing a foster home to an American Indian child shall be eligible for payments under ORS 418.625 to 418.645 regardless of the relationship by blood or marriage that the person has to the child where the childÂs placement in the foster home is pursuant to the Indian Child Welfare Act (25 U.S.C. 1901 et seq.).

Â Â Â Â Â  (3) Certification of a foster home described in subsection (2) of this section shall be pursuant to standards set out in an agreement between the Department of Human Services and the tribe of which the child is a member or, if there is no such agreement, certification shall be pursuant to standards adopted by a federally recognized Indian tribe.

Â Â Â Â Â  (4) If subsection (2) or (3) of this section is found to be unconstitutional for any reason, then the entire section shall be null and void. [1987 c.773 Â§Â§2,3]

Â Â Â Â Â  418.630 Foster home must be certified as approved. No person shall operate a foster home without a certificate of approval issued by the Department of Human Services. [Formerly 419.404; 1971 c.401 Â§45]

Â Â Â Â Â  418.635 Certificate of approval; revocation. Application for a certificate to operate a foster home shall be made to the Department of Human Services upon a form to be furnished by the department. Upon receipt of such application, the department shall cause an investigation of the qualifications of the foster home to be made to determine which type of certificate should be issued in accordance with the rules of the department pertinent to the certification of foster homes, and shall issue an appropriate certificate to any person maintaining a foster home which complies with ORS 418.625 to 418.645. Such certificate may be revoked by the department following notice and opportunity for hearing as provided in ORS chapter 183 because of violation of any of the provisions of ORS 418.625 to 418.645 or of the rules provided for in ORS 418.640. Such certificate shall apply only to the premises designated on the certificate at the time of issue and a change of residence shall automatically terminate the certificate. [Formerly 419.406; 1973 c.612 Â§17; 1975 c.267 Â§2; 2001 c.686 Â§5]

Â Â Â Â Â  418.640 Supervision of foster homes; foster parent training; rules; law enforcement officer training. (1) The Department of Human Services shall adopt such rules, not inconsistent with ORS 418.625 to 418.645, as it deems necessary or advisable to protect the best interests of children in foster homes and to carry out the intent and purpose of ORS 418.625 to 418.645.

Â Â Â Â Â  (2) The department shall adopt rules assuring that all foster parents receive training designed to assist the foster parent in both understanding the mental and emotional problems that occur in child victims of abuse and neglect, including sexual abuse and rape of a child, as defined in ORS 419B.005, and in managing the behavior that may result from such problems. The training shall be provided in accordance with rules adopted by the department.

Â Â Â Â Â  (3) The Board on Public Safety Standards and Training shall develop a training program for law enforcement officers investigating child abuse cases and interviewing child abuse victims. The curriculum shall address the area of training and education necessary to facilitate the skills necessary to investigate reports of child abuse. The curriculum shall include, but not be limited to:

Â Â Â Â Â  (a) Assessment of risk to child;

Â Â Â Â Â  (b) Dynamics of child abuse; and

Â Â Â Â Â  (c) Legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (4) The department or duly authorized representative shall visit every certified foster home from time to time and as often as appears necessary to determine that such foster home consistently maintains the standards fixed by the department and that proper care is being given to the children therein. [Formerly 419.408; 1971 c.401 Â§46; 1989 c.998 Â§1; 1993 c.622 Â§Â§4,4a; 2005 c.22 Â§291]

Â Â Â Â Â  418.642 Confidentiality of information about person who maintains foster home; exceptions; rules. (1) Notwithstanding ORS 192.410 to 192.505, the name, address and other identifying information about a person who maintains a foster home are confidential and not accessible for public inspection.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Department of Human Services may adopt rules that allow the department to disclose information about a person who maintains a foster home if the department deems:

Â Â Â Â Â  (a) It necessary or advisable to protect the best interests of a child; or

Â Â Â Â Â  (b) It necessary for the administration of the child welfare laws. [1999 c.465 Â§2]

Â Â Â Â Â  418.643 Denial of visitation by foster home as disciplinary measure prohibited. A foster home shall not deny a parent or guardian of a child who is under the care of the foster home the right to visit the child solely as a disciplinary measure against the child. [1993 c.785 Â§4]

Â Â Â Â Â  418.645 Appeal from decision of department. Any person affected by any decision or order of the Department of Human Services made pursuant to ORS 418.625 to 418.645 may appeal therefrom to the Court of Appeals as provided in ORS 183.480 for the review of orders in contested cases. [Formerly 419.410; 1969 c.597 Â§256; 1971 c.401 Â§47; 1973 c.612 Â§18]

Â Â Â Â Â  418.647 Foster care payments. (1) With respect to any period for which federal funds are made available to this state in aid of a state-administered program of aid to any child defined in and meeting the requirements of this section, the Department of Human Services may provide foster care payments in behalf of a child in the foster home of any individual or in a licensed private child-caring agency who:

Â Â Â Â Â  (a) Is a needy child meeting the requirements of ORS 412.001 (3)(b)(A) or (B) who has been deprived of parental support or care by reason of the continued absence from the home, the physical or mental incapacity or the unemployment or underemployment of a parent or parents;

Â Â Â Â Â  (b) Would meet the requirements of ORS 412.006 except for the removal of the child from the home of a caretaker relative as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of such child;

Â Â Â Â Â  (c) Has been accepted for placement and care by the department;

Â Â Â Â Â  (d) Has been placed in a foster home or licensed private child-caring agency as a result of such determination; and

Â Â Â Â Â  (e) Received aid in or for the month in which court proceedings leading to such determination were initiated, or would have received such aid in or for such month if application had been made therefor, or in the case of a child who had been living with a caretaker relative as defined in ORS 412.001 within six months prior to the month in which such proceedings were initiated, would have received such aid in or for such month if in such month the child had been living with and removed from the home of such a relative and application had been made therefor.

Â Â Â Â Â  (2) ÂFoster homeÂ means a foster home which is certified by this state or has been approved, by the agency of this state responsible for the certification of foster homes, as meeting the standards established for such certification. [Formerly 418.070]

Â Â Â Â Â  Note: 418.647 is part of 412.001 to 412.069 and ORS chapter 418 but is not part of any smaller series in ORS chapter 418. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.648 Rights of foster parents. A foster parent has the right to:

Â Â Â Â Â  (1) Be treated with dignity, respect and trust as a member of a team, including respect for the family values and routines of the foster parent.

Â Â Â Â Â  (2) Be included as a valued member of a team that provides care and planning for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (3) Receive support services, as resources permit, from the Department of Human Services that are designed to assist in the care of the foster child placed in the home of the foster parent.

Â Â Â Â Â  (4) Be informed of any condition that relates solely to a foster child placed in the home of the foster parent that may jeopardize the health or safety of the foster parent or other members of the home or alter the manner in which foster care should be provided to the foster child. The information shall include complete access to written reports, psychological evaluations and diagnoses that relate solely to a foster child placed in the home of the foster parent provided that confidential information given to a foster parent must be kept confidential by the foster parent, except as necessary to promote or to protect the health and welfare of the foster child and the community.

Â Â Â Â Â  (5) Have input into a permanency plan for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (6) Receive assistance from the department in dealing with family loss and separation when the foster child leaves the home of the foster parent.

Â Â Â Â Â  (7) Be informed of all policies and procedures of the department that relate to the role of the foster parent.

Â Â Â Â Â  (8) Be informed of how to receive services and to have access to department personnel or service providers 24 hours a day, seven days a week.

Â Â Â Â Â  (9) Initiate an inactive referral status for a reasonable period of time, not to exceed 12 months, to allow a foster parent relief from caring for foster children.

Â Â Â Â Â  (10) Not be discriminated against on the basis of race, color, religion, sex, national origin, age or disability.

Â Â Â Â Â  (11) Be notified of the foster parentÂs right to limited participation in proceedings in the juvenile court and provided with an explanation of that right. [2005 c.676 Â§1]

Â Â Â Â Â  Note: The amendments to 418.648 by section 24, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 418.648 by section 24, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 418.648, as amended by section 24, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  418.648. A foster parent has the right to:

Â Â Â Â Â  (1) Be treated with dignity, respect and trust as a member of a team, including respect for the family values and routines of the foster parent.

Â Â Â Â Â  (2) Be included as a valued member of a team that provides care and planning for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (3) Receive support services, as resources permit, from the Department of Human Services that are designed to assist in the care of the foster child placed in the home of the foster parent.

Â Â Â Â Â  (4) Be informed of any condition that relates solely to a foster child placed in the home of the foster parent that may jeopardize the health or safety of the foster parent or other members of the home or alter the manner in which foster care should be provided to the foster child. The information shall include complete access to written reports, psychological evaluations and diagnoses that relate solely to a foster child placed in the home of the foster parent provided that confidential information given to a foster parent must be kept confidential by the foster parent, except as necessary to promote or to protect the health and welfare of the foster child and the community.

Â Â Â Â Â  (5) Have input into a permanency plan for a foster child placed in the home of the foster parent.

Â Â Â Â Â  (6) Receive assistance from the department in dealing with family loss and separation when the foster child leaves the home of the foster parent.

Â Â Â Â Â  (7) Be informed of all policies and procedures of the department that relate to the role of the foster parent.

Â Â Â Â Â  (8) Be informed of how to receive services and to have access to department personnel or service providers 24 hours a day, seven days a week.

Â Â Â Â Â  (9) Initiate an inactive referral status for a reasonable period of time, not to exceed 12 months, to allow a foster parent relief from caring for foster children.

Â Â Â Â Â  (10) Not be discriminated against on the basis of race, color, religion, sex, sexual orientation, national origin, age or disability.

Â Â Â Â Â  (11) Be notified of the foster parentÂs right to limited participation in proceedings in the juvenile court and provided with an explanation of that right.

Â Â Â Â Â  Note: 418.648 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
YOUTH CONSERVATION CORPS

Â Â Â Â Â  418.650 Policy; purpose. (1) The Legislative Assembly of the State of
Oregon
finds and declares that:

Â Â Â Â Â  (a) It is the policy of the State of Oregon to maintain a strong economy in order to provide its citizens a stable and plentiful job market, and to conserve and protect its natural resources, scenic beauty, historical and cultural sites and other community facilities;

Â Â Â Â Â  (b) The development and maintenance of a healthy economy for
Oregon
depends substantially upon a strong work ethic among
Oregon
Âs disadvantaged and at-risk young adults;

Â Â Â Â Â  (c) Many public lands and environmental resources, including parks, rangelands, forests, wildlife habitats, fisheries, soils and waters are and will continue to be subject to resource production demand and public uses;

Â Â Â Â Â  (d) In order to instill and preserve superior work attitudes among OregonÂs disadvantaged and at-risk young adults and to maintain, protect and conserve the valuable resources of the State of Oregon, programs need to be implemented which will assure continued economic productivity and scenic beauty, as well as the public health, safety and social benefit;

Â Â Â Â Â  (e) To these ends, conservation work programs may prove successful and cost-effective both in providing jobs for disadvantaged and at-risk young adults and in assisting land preservation and management agencies to conserve and protect natural and urban facilities; and

Â Â Â Â Â  (f) As a result of such employment opportunities, benefits will redound to the stateÂs environmental maintenance and productivity, the stateÂs economy and to the disadvantaged and at-risk youth participants who benefit from the exposure to and respect for the work ethic in the context of safeguarding and improving the environmental resources of the state.

Â Â Â Â Â  (2) The general purposes of ORS 418.650 to 418.663 are:

Â Â Â Â Â  (a) To establish a disadvantaged and at-risk youth work program in order to perform conservation work of public value in the most cost-effective manner;

Â Â Â Â Â  (b) To utilize such a program as a means of needed assistance to protect, conserve, rehabilitate and improve the natural, historical and cultural resources of the state; and

Â Â Â Â Â  (c) To utilize such a program to increase educational, training and employment opportunities for disadvantaged and at-risk youth for the purpose of improving work skills, instilling the work ethic and increasing employability. [1987 c.326 Â§Â§1,2; 1991 c.581 Â§1]

Â Â Â Â Â  Note: 418.650 to 418.663 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.653
Oregon
Youth Conservation Corps; advisory committee; appointment; term; duties. (1) Subject to the availability of funds therefor, there is created an Oregon Youth Conservation Corps that shall provide emergency services, public conservation, rehabilitation and improvement programs. The corps shall be headed by a program director, and shall be administered through the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (2) Upon implementation of subsection (1) of this section, there shall be created an Oregon Youth Conservation Corps Advisory Committee to consist of nine members, three to be appointed by the President of the Senate, three to be appointed by the Speaker of the House of Representatives and three public members to be appointed by the Governor. No more than one Senator and one Representative shall be appointed.

Â Â Â Â Â  (3) Committee members may receive reimbursement of necessary and actual expenses under ORS 292.495 (2), but may not receive compensation under ORS 292.495 (1) or otherwise for participation as a committee member.

Â Â Â Â Â  (4) Committee members may be removed by the appointing authority. Vacancies shall be filled by the appointing authority. Committee members shall serve for a term of three years and may be reappointed for an additional consecutive term.

Â Â Â Â Â  (5) The advisory committee established under subsection (2) of this section shall advise the program director on the implementation of ORS 418.650 to 418.663. [1987 c.326 Â§3; 1989 c.786 Â§6; 1991 c.581 Â§2; 1993 c.676 Â§43; 1999 c.71 Â§1; 2001 c.259 Â§2]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.657 Duties of program director; participant eligibility; rules; staff. (1) In consultation with the Oregon Youth Conservation Corps Advisory Committee and the Commissioner for Community College Services, the program director of the Oregon Youth Conservation Corps shall:

Â Â Â Â Â  (a) Establish eligibility criteria for participants. Such criteria shall not render the program ineligible for federal funds. Participants shall be lawful permanent residents of the state.

Â Â Â Â Â  (b) Establish criteria in order to make the required determination that enrollment in the corps was not the reason that an individual ceased attendance at a secondary school.

Â Â Â Â Â  (c) Assume that application of the eligibility and participation criteria results in enrollment of at least 75 percent disadvantaged and at-risk youth among the total number of participants.

Â Â Â Â Â  (2) The program director, in consultation with the Commissioner for Community College Services, may take the following actions, including but not limited to:

Â Â Â Â Â  (a) Applying for and accepting grants or contributions of funds from any public or private source;

Â Â Â Â Â  (b) Making agreements with any local, state or federal agency to utilize any service, material or property of any such agency, where such agreements are considered reasonable and necessary; and

Â Â Â Â Â  (c) Purchasing or contracting for necessary private services, equipment, materials and property where such are needed to carry out the projects approved for and undertaken by the corps.

Â Â Â Â Â  (3) The State Board of Education may adopt all necessary rules to carry out the purposes and objectives of the program and to regulate the standards of conduct and other operating guidelines for corps members and other personnel.

Â Â Â Â Â  (4) Corps members are exempt from:

Â Â Â Â Â  (a) State Personnel Relations Law; and

Â Â Â Â Â  (b) ORS 279C.800 to 279C.870. [1987 c.326 Â§Â§5,6; 1989 c.786 Â§7; 1991 c.581 Â§3; 1993 c.676 Â§44; 1999 c.71 Â§2; 2003 c.43 Â§1; 2003 c.794 Â§278a]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.658
Oregon
Community Stewardship Corps; projects; tuition vouchers for program participants; sponsors; criteria; rules. (1) The program director of the Oregon Youth Conservation Corps shall establish a separate program known as the Oregon Community Stewardship Corps. In addition to the established purposes of the Oregon Youth Conservation Corps, the purpose of the Oregon Community Stewardship Corps is to promote community service activities throughout the state for a broad cross section of Oregon disadvantaged and at-risk youth through programs that also include appropriate educational and job training opportunities for participants.

Â Â Â Â Â  (2) In addition to projects submitted under ORS 418.660 (1), projects of the Oregon Community Stewardship Corps may include, but shall not be limited to:

Â Â Â Â Â  (a) Child care services.

Â Â Â Â Â  (b) Elderly and disabled care services.

Â Â Â Â Â  (c) Literacy education programs.

Â Â Â Â Â  (d) Recycling and other waste reduction services.

Â Â Â Â Â  (3) The Oregon Community Stewardship Corps shall offer employment and educational opportunities of at least three but not more than 12 monthsÂ duration for selected participants.

Â Â Â Â Â  (4) Under rules adopted by the State Board of Education, participants who successfully complete any 12-month program under this section shall be eligible for $1,500 in tuition vouchers that can be used at any career school or post-secondary educational institution that is qualified to receive assistance through the Oregon Student Assistance Commission.

Â Â Â Â Â  (5) All Oregonians who are at least 13 years of age and under 25 years of age are eligible to participate in the program. To ensure that Oregon Community Stewardship Corps participants represent a broad cross section of Oregonians, special emphasis shall be given to recruiting school dropouts and other disadvantaged and at-risk youth, according to criteria established by the Oregon Youth Conservation Corps Advisory Committee.

Â Â Â Â Â  (6) To the extent practicable, the program director shall enlist state and federal agencies, local government, nonprofit organizations and private businesses, and any combination of such entities, to act as sponsors for programs administered under this section. Selection of sponsors shall be based on criteria that include the following:

Â Â Â Â Â  (a) The availability of other resources on a matching basis, including contributions from private sources, other federal, state and local agencies, and moneys available through the federal Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);

Â Â Â Â Â  (b) The provision of related educational and job training programs to participants, including but not limited to school and college coursework, General Educational Development (GED) tests equivalency training, project-related education and professional training;

Â Â Â Â Â  (c) Assurances that proposed projects will not displace existing employees or duplicate existing private or government programs; and

Â Â Â Â Â  (d) Assurances that proposed projects are devoted to the enhancement of the community and are not based in maintenance activities and that these projects meet an identified need.

Â Â Â Â Â  (7) In consultation with the advisory committee and the Commissioner for Community College Services, the program director shall make grants for programs administered under this section. [1989 c.786 Â§9; 1991 c.581 Â§4; 1993 c.676 Â§45; 1995 c.343 Â§46; 1997 c.249 Â§131; 1999 c.59 Â§114; 1999 c.71 Â§3; 2001 c.259 Â§1; 2001 c.684 Â§27; 2003 c.43 Â§2]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.660 Projects; consistency with public land law. (1) The programs established under ORS 418.650 to 418.663 may include, but shall not be limited to, projects such as:

Â Â Â Â Â  (a) Rangeland conservation, rehabilitation and improvement;

Â Â Â Â Â  (b) Endangered species and other wildlife habitat conservation, rehabilitation and improvement;

Â Â Â Â Â  (c) Urban revitalization;

Â Â Â Â Â  (d) Historical and cultural site preservation and maintenance;

Â Â Â Â Â  (e) Recreational area development, maintenance, improvement and beautification;

Â Â Â Â Â  (f) Road and trail maintenance and improvement;

Â Â Â Â Â  (g) Soil conservation work, including erosion control;

Â Â Â Â Â  (h) Flood, drought and storm damage assistance and relief;

Â Â Â Â Â  (i) Stream, lake, waterfront harbor and port improvement and pollution control;

Â Â Â Â Â  (j) Fish culture and habitat maintenance and improvement;

Â Â Â Â Â  (k) Insect, disease, rodent and other pestilence control;

Â Â Â Â Â  (L) Improvement of abandoned railroad land and right of way;

Â Â Â Â Â  (m) Land reclamation and improvement, including strip-mined lands, public landscape work and tree planting programs;

Â Â Â Â Â  (n) Energy conservation projects including assistance in the performance of energy efficiency audits, weatherization and renewable resource enhancement;

Â Â Â Â Â  (o) Emergency assistance in times of natural or other disaster; and

Â Â Â Â Â  (p) Recycling projects.

Â Â Â Â Â  (2) In consultation with the Oregon Youth Conservation Corps Advisory Committee and the Commissioner for Community College Services, the program director of the Oregon Youth Conservation Corps shall ensure that projects selected under ORS 418.650 to 418.663 shall be consistent with all other provisions of applicable state and federal law relating to the management, oversight and administration of affected public lands. [1987 c.326 Â§Â§7,8; 1989 c.786 Â§8; 1991 c.581 Â§5; 1993 c.676 Â§46; 1999 c.71 Â§4; 2003 c.43 Â§3]

Â Â Â Â Â  Note: See note under 418.650.

Â Â Â Â Â  418.663 Employment goals. (1) Projects selected under ORS 418.650 to 418.663 shall:

Â Â Â Â Â  (a) Result in an increase in employment opportunities for disadvantaged and at-risk youth over those opportunities which would otherwise be available;

Â Â Â Â Â  (b) Not result in the displacement of currently employed workers, including partial displacement such as reduction in the hours of nonovertime work or wages or employment benefits;

Â Â Â Â Â  (c) Not impair existing contracts for services or result in the substitution of state for other funds in connection with work that would otherwise be performed;

Â Â Â Â Â  (d) Not substitute jobs assisted under ORS 418.650 to 418.663 for existing federally assisted jobs;

Â Â Â Â Â  (e) Not employ any person when any other person is on layoff by an employer from the same or any substantially equivalent job in the same area; and

Â Â Â Â Â  (f) Not be used to employ any person to fill a job opening created by the act of an employer in laying off or terminating employment of any regular employee, otherwise reducing the regular workforce not supported under ORS 418.650 to 418.663, in anticipation of filling the vacancy so created by hiring a person to be supported under ORS 418.650 to 418.663.

Â Â Â Â Â  (2) Where a labor organization represents employees who are engaged in similar work or a workersÂ cooperative is engaged in work in the same area to that proposed to be performed under the program for which an application is being developed, the organization or cooperative shall be notified and shall be afforded a reasonable period of time prior to the submission of the application in which to make comments to the applicant and to the program director of the Oregon Youth Conservation Corps. [1987 c.326 Â§9; 1991 c.581 Â§6; 1999 c.71 Â§5]

Â Â Â Â Â  Note: See note under 418.650.

A. R. BURBANK TRUST FUND

Â Â Â Â Â  418.675 Powers and duties of trustees of A. R. Burbank Trust Fund. The Governor, Secretary of State and State Treasurer constitute the Board of Trustees of the A. R. Burbank Trust Fund and may receive or reject on behalf of the state all moneys and property, real and personal, given, devised or bequeathed to the State of Oregon in trust for the use and benefit of an orphansÂ home located at Salem or Portland; make, on behalf of the state, all deeds of conveyance conveying real property owned by the state as trustee; receive and satisfy mortgages in that behalf and execute all other contracts or instruments necessary to be executed on behalf of the state for the above-named purposes. Such board of trustees shall have full control and management of said trust funds and may loan and invest the same on good securities, in the same manner that funds of the Common School Fund are loaned. The same laws governing the school fund shall apply to loans made from this fund as far as practicable. All lawful expenses necessarily incurred in loaning said money or in the management of said fund may be paid out of the interest. No part of the principal shall ever be used toward the support of such home. [Formerly 419.452]

Â Â Â Â Â  418.680 Annual report of trustees. On October 1 of each year the Board of Trustees of the A. R. Burbank Trust Fund shall make and file with the Secretary of State a full report of the condition of the trust fund, showing the amount thereof, moneys outstanding and any other data necessary to a full understanding of its condition. [Formerly 419.454; 1975 c.605 Â§20]

Â Â Â Â Â  418.685 Certain agencies declared to be orphansÂ homes. For the purposes of ORS 418.675, the BoysÂ and GirlsÂ Aid Society and the Baby Home at
Portland
hereby are declared to be orphansÂ homes. [Formerly 419.456]

GENERAL POLICY

Â Â Â Â Â  418.687 [1973 c.629 Â§1; 1981 c.230 Â§1; repealed by 1989 c.786 Â§13; amended by 1989 c.904 Â§64; amendment treated as reenactment, see 418.688]

Â Â Â Â Â  418.688 Policy. The Legislative Assembly recognizes that it is in the public interest to provide employment for young people within the existing administrative and financial capabilities of the Department of Transportation, the State Fish and Wildlife Commission, the State Forestry Department, the State Parks and Recreation Department and the Department of State Lands. [1989 c.904 Â§64 amending 418.687 treated as reenactment of 418.687 repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.690 [1973 c.629 Â§2; repealed by 1989 c.786 Â§13]

YOUTH SPORTS ACTIVITIES

Â Â Â Â Â  418.691 Definitions for ORS 418.691 to 418.701. As used in ORS 418.691 to 418.701:

Â Â Â Â Â  (1) ÂSubject individualÂ means any person who is or will be directly involved with the coaching or supervision of children participating in an organized youth sports activity.

Â Â Â Â Â  (2) ÂYouth sports activityÂ does not include any activity operated by a school district or public charter school.

Â Â Â Â Â  (3) ÂYouth sports providerÂ means any person, organization or agency that operates in
Oregon
and is directly involved with children participating in an organized youth sports activity. [2001 c.550 Â§1]

Â Â Â Â Â  Note: 418.691 to 418.701 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.693 [1973 c.629 Â§3; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.695 [1973 c.629 Â§4; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.696 Youth sports providers encouraged to perform certain activities related to qualifications of coaches or supervisors. Every youth sports provider is encouraged to:

Â Â Â Â Â  (1) Create and adopt a list of crimes that disqualify a subject individual from coaching or supervising a youth sports activity for the youth sports provider if the subject individual has been convicted of the crime or has been convicted of a substantially equivalent crime in another jurisdiction;

Â Â Â Â Â  (2) Complete a criminal records check on subject individuals who coach or supervise a youth sports activity for the youth sports provider; and

Â Â Â Â Â  (3) Require all subject individuals who coach or supervise a youth sports activity to complete a sports education program. [2001 c.550 Â§2]

Â Â Â Â Â  Note: See note under 418.691.

Â Â Â Â Â  418.697 [1973 c.629 Â§5; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.699 Additional duties or liabilities not imposed on youth sports providers. Nothing in ORS 418.691 to 418.701 imposes any additional duty or liability on any youth sports provider by reason of the youth sports provider not performing a duty that is encouraged by ORS 418.696. [2001 c.550 Â§4]

Â Â Â Â Â  Note: See note under 418.691.

Â Â Â Â Â  418.701 Youth sports providers authorized to request criminal background checks from Department of State Police. (1) Upon the request of a youth sports provider, and in compliance with procedures adopted by the Department of State Police under ORS 181.555, the Department of State Police shall furnish to the authorized staff of the youth sports provider such information on a subject individual as the Department of State Police may have in its possession from its central bureau of criminal identification, including but not limited to manual or computerized criminal offender information. With the approval of the Department of State Police, a local law enforcement agency may furnish the information described in this subsection to a youth sports provider.

Â Â Â Â Â  (2)(a) Subsequent to furnishing the information required under subsection (1) of this section, the Department of State Police shall conduct nationwide criminal records checks of the subject individual through the Federal Bureau of Investigation by use of the subject individualÂs fingerprints and shall report the results to the staff of the youth sports provider, who must be specifically authorized to receive the information. In accordance with the procedures of the Department of State Police, a local law enforcement agency may conduct the criminal records check described in this paragraph if the local law enforcement agency has received approval under subsection (1) of this section.

Â Â Â Â Â  (b) The Department of State Police or a local law enforcement agency may not transfer the fingerprint card used to conduct a criminal records check unless the public agency or person receiving the fingerprint card agrees to destroy the fingerprint card or return the fingerprint card to the Department of State Police or local law enforcement agency.

Â Â Â Â Â  (c) If a public agency or person returns a fingerprint card to the Department of State Police or local law enforcement agency, the Department of State Police or local law enforcement agency shall destroy the fingerprint card or return the fingerprint card to the subject individual. The Department of State Police or local law enforcement agency may not keep a record of the fingerprints. [2001 c.550 Â§3]

Â Â Â Â Â  Note: See note under 418.691.

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  418.702 Training and continuing education for mandatory reporters; notice to persons required to report child abuse. (1) The Department of Human Services shall implement a training and continuing education curriculum for persons other than law enforcement officers required by law to investigate allegations of child abuse. The curriculum shall address the areas of training and education necessary to facilitate the skills necessary to investigate reports of child abuse and shall include but not be limited to:

Â Â Â Â Â  (a) Assessment of risk to the child;

Â Â Â Â Â  (b) Dynamics of child abuse, child sexual abuse and rape of children; and

Â Â Â Â Â  (c) Legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (2) The Oregon State Bar and each board that licenses, certifies or registers public and private officials required to report child abuse under ORS 419B.010 shall identify those persons regulated by the board who in their official capacity have regular and on-going contact with children and shall notify those persons every two years of their duty to report child abuse. Such notice shall contain what the person is required to report and where such report shall be made and also advise of the symptoms to look for and provide a contact number for further information.

Â Â Â Â Â  (3) The department shall develop content of the notice for such a mailing. The cost of distribution shall be paid by the board.

Â Â Â Â Â  (4) The department shall develop and make available, at cost, training materials that may be used at training conferences and other similar events involving such public and private officials, as defined in ORS 419B.005. [Formerly 418.749]

Â Â Â Â Â  Note: 418.702 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.704 Youth Suicide Prevention Coordinator; duties. There is established a Youth Suicide Prevention Coordinator within the Department of Human Services. The coordinator shall:

Â Â Â Â Â  (1) Facilitate the development of a statewide strategic plan to address youth suicide;

Â Â Â Â Â  (2) Improve outreach to special populations of youth that are at risk for suicide; and

Â Â Â Â Â  (3) Provide technical assistance to state and local partners and coordinate interagency efforts to establish prevention and intervention strategies. [Formerly 418.756]

Â Â Â Â Â  Note: 418.704 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.705 [1961 c.621 Â§1; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.706 State Technical Assistance Team for child fatalities; duties. The State Technical Assistance Team for child fatalities is established in the Department of Human Services. The purpose of the State Technical Assistance Team is to provide staff support for the statewide interdisciplinary team, as described in ORS 418.748, and, upon request, to provide technical assistance to the child fatality review teams established under ORS 418.785. The duties of the State Technical Assistance Team shall include but are not limited to:

Â Â Â Â Â  (1) Designing, implementing and maintaining an information management system for child fatalities;

Â Â Â Â Â  (2) Providing training assistance and support for identified individuals on county multidisciplinary child abuse teams in accurate data collection and input;

Â Â Â Â Â  (3) Compiling and analyzing data on child fatalities;

Â Â Â Â Â  (4) Using data concerning child deaths to identify strategies for the prevention of child fatalities and serving as a resource center to promote the use of the strategies at the county level; and

Â Â Â Â Â  (5) Upon request of a county multidisciplinary child abuse team, providing technical assistance and consultation services on a variety of issues related to child fatalities including interagency agreements, team building, case review and prevention strategies. [Formerly 418.753]

Â Â Â Â Â  Note: 418.706 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.710 [1961 c.621 Â§4; repealed by 1989 c.786 Â§13]

DOMESTIC VIOLENCE FATALITY REVIEW TEAMS

Â Â Â Â Â  418.712 Definitions for ORS 418.714 and 418.718. As used in ORS 418.714 and 418.718, Âdomestic violence fatalityÂ means a fatality in which:

Â Â Â Â Â  (1) The deceased was the victim of a homicide committed by a current or former spouse, fiancé, fiancée or dating partner;

Â Â Â Â Â  (2) The deceased was the victim of a suicide and there is evidence that the suicide is related to previous domestic violence;

Â Â Â Â Â  (3) The deceased was the perpetrator of the homicide of a current or former spouse, fiancé, fiancée or dating partner and the perpetrator also died in the course of the domestic violence incident;

Â Â Â Â Â  (4) The deceased was a child who died in the course of a domestic violence incident in which either a parent of the child or the perpetrator also died;

Â Â Â Â Â  (5) The deceased was a current or former spouse, fiancé, fiancée or dating partner of the current or former spouse, fiancé, fiancée or dating partner of the perpetrator; or

Â Â Â Â Â  (6) The deceased was a person 18 years of age or older not otherwise described in this section and was the victim of a homicide related to domestic violence. [2005 c.547 Â§1]

Â Â Â Â Â  Note: 418.712 to 418.718 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.714 Domestic violence fatality review teams. (1) A local domestic violence coordinating council recognized by the local public safety coordinating council or by the governing body of the county may establish a multidisciplinary domestic violence fatality review team to assist local organizations and agencies in identifying and reviewing domestic violence fatalities. When no local domestic violence coordinating council exists, a similar interdisciplinary group may establish the fatality review team.

Â Â Â Â Â  (2) The purpose of a fatality review team is to review domestic violence fatalities and make recommendations to prevent domestic violence fatalities by:

Â Â Â Â Â  (a) Improving communication between public and private organizations and agencies;

Â Â Â Â Â  (b) Determining the number of domestic violence fatalities occurring in the teamÂs county and the factors associated with those fatalities;

Â Â Â Â Â  (c) Identifying ways in which community response might have intervened to prevent a fatality;

Â Â Â Â Â  (d) Providing accurate information about domestic violence to the community; and

Â Â Â Â Â  (e) Generating recommendations for improving community response to and prevention of domestic violence.

Â Â Â Â Â  (3) A fatality review team shall include but is not limited to the following members, if available:

Â Â Â Â Â  (a) Domestic violence program service staff or other advocates for battered women;

Â Â Â Â Â  (b) Medical personnel with expertise in the field of domestic violence;

Â Â Â Â Â  (c) Local health department staff;

Â Â Â Â Â  (d) The local district attorney or the district attorneyÂs designees;

Â Â Â Â Â  (e) Law enforcement personnel;

Â Â Â Â Â  (f) Civil legal services attorneys;

Â Â Â Â Â  (g) Protective services workers;

Â Â Â Â Â  (h) Community corrections professionals;

Â Â Â Â Â  (i) Judges, court administrators or their representatives;

Â Â Â Â Â  (j) Perpetrator treatment providers;

Â Â Â Â Â  (k) A survivor of domestic violence; and

Â Â Â Â Â  (L) Medical examiners or other experts in the field of forensic pathology.

Â Â Â Â Â  (4) Other individuals may, with the unanimous consent of the team, be included in a fatality review team on an ad hoc basis. The team, by unanimous consent, may decide the extent to which the individual may participate as a full member of the team for a particular review.

Â Â Â Â Â  (5) Upon formation and before reviewing its first case, a fatality review team shall adopt a written protocol for review of domestic violence fatalities. The protocol must be designed to facilitate communication among organizations and agencies involved in domestic violence cases so that incidents of domestic violence and domestic violence fatalities are identified and prevented. The protocol shall define procedures for case review and preservation of confidentiality, and shall identify team members.

Â Â Â Â Â  (6) Consistent with recommendations provided by the statewide interdisciplinary team under ORS 418.718, a local fatality review team shall provide the statewide team with information regarding domestic violence fatalities.

Â Â Â Â Â  (7) To ensure consistent and uniform results, fatality review teams may collect and summarize data to show the statistical occurrence of domestic violence fatalities in the teamÂs county.

Â Â Â Â Â  (8) Each organization or agency represented on a fatality review team may share with other members of the team information concerning the victim who is the subject of the review. Any information shared between team members is confidential.

Â Â Â Â Â  (9) An individual who is a member of an organization or agency that is represented on a fatality review team is not required to disclose information. The intent of this section and ORS 418.718 is to allow the voluntary disclosure of information.

Â Â Â Â Â  (10) An oral or written communication or a document related to a domestic violence fatality review that is shared within or produced by a fatality review team is confidential, not subject to disclosure and not discoverable by a third party. An oral or written communication or a document provided by a third party to a fatality review team is confidential, not subject to disclosure and not discoverable by a third party. All information and records acquired by a team in the exercise of its duties are confidential and may be disclosed only as necessary to carry out the purposes of the fatality review. However, recommendations of a team upon the completion of a review may be disclosed without personal identifiers at the discretion of two-thirds of the members of the team.

Â Â Â Â Â  (11) Information, documents and records otherwise available from other sources are not immune from discovery or introduction into evidence solely because the information, documents or records were presented to or reviewed by a fatality review team.

Â Â Â Â Â  (12) ORS 192.610 to 192.690 do not apply to meetings of a fatality review team.

Â Â Â Â Â  (13) Each fatality review team shall develop written agreements signed by member organizations and agencies that specify the organizationsÂ and agenciesÂ understanding of and agreement with the principles outlined in this section. [2005 c.547 Â§2]

Â Â Â Â Â  Note: See note under 418.712.

Â Â Â Â Â  418.715 [1961 c.621 Â§Â§2,5; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.718 Statewide team. (1) The Department of Human Services may form a statewide interdisciplinary team to meet twice a year to review domestic violence fatality cases, identify domestic violence trends, make recommendations and take actions involving statewide issues.

Â Â Â Â Â  (2) The statewide interdisciplinary team may recommend specific cases to a local multidisciplinary domestic violence fatality review team for review under ORS 418.714.

Â Â Â Â Â  (3) The statewide interdisciplinary team shall provide recommendations to local fatality review teams in the development of protocols. The recommendations must be designed to facilitate communication among organizations and agencies involved in domestic violence fatality cases so that incidents of domestic violence and fatalities related to domestic violence are identified and prevented. The recommendations must include procedures relevant for both urban and rural counties. [2005 c.547 Â§3]

Â Â Â Â Â  Note: See note under 418.712.

Â Â Â Â Â  418.720 [1961 c.621 Â§3; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.725 [1961 c.621 Â§6; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.730 [1961 c.621 Â§7; repealed by 1989 c.786 Â§13]

Â Â Â Â Â  418.740 [1971 c.451 Â§2; 1973 c.408 Â§32; 1975 c.644 Â§2; 1979 c.731 Â§4; 1985 c.723 Â§1a; 1989 c.65 Â§1; 1989 c.721 Â§Â§9,51; 1991 c.386 Â§11; 1991 c.544 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.745 [1971 c.451 Â§1; 1975 c.644 Â§3; repealed by 1993 c.546 Â§141]

INVESTIGATION OF CHILD ABUSE, RAPE AND SUICIDE

Â Â Â Â Â  418.746 Child Abuse Multidisciplinary Intervention Account; uses; eligibility determination; plans; rules. (1) The Child Abuse Multidisciplinary Intervention Account is established separate and distinct from the General Fund. Interest earned, if any, shall inure to the benefit of the account. All moneys deposited in the account are continuously appropriated to the Department of Justice for the purposes of ORS 418.751 and this section.

Â Â Â Â Â  (2) The Child Abuse Multidisciplinary Intervention Program, with the advice of the Advisory Council on Child Abuse Assessment, created by ORS 418.784, shall allocate moneys from the Child Abuse Multidisciplinary Intervention Account to eligible county multidisciplinary child abuse teams formed under ORS 418.747, or entities designated by the teams, serving the counties from which the moneys were collected. The program may award only one grant per county. The moneys shall be allocated by the same formula as, or a formula similar to, the formula used by the Attorney General for equitable distribution of the fund for victimÂs assistance programs under ORS 147.227 (1). Moneys allocated under this subsection may not be used as replacement revenues for currently available funds previously allocated by the county for child abuse intervention.

Â Â Â Â Â  (3) The Child Abuse Multidisciplinary Intervention Program shall determine eligibility of the applicants and:

Â Â Â Â Â  (a) Allocate funds if the applicant is deemed eligible;

Â Â Â Â Â  (b) Conditionally allocate funds, with appropriate conditions, when necessary to establish eligibility; or

Â Â Â Â Â  (c) Deny funding.

Â Â Â Â Â  (4) In making the eligibility determination, the Child Abuse Multidisciplinary Intervention Program shall consider the following nonexclusive list of factors:

Â Â Â Â Â  (a) Whether the services offered by an applicant substantially further the goals and purposes of ORS 418.747, 418.790 and 418.792;

Â Â Â Â Â  (b) Whether the county multidisciplinary child abuse team or the entity designated by the team has properly allocated other available funds;

Â Â Â Â Â  (c) Any evaluations of previously funded services as required by subsection (7) of this section;

Â Â Â Â Â  (d) The extent to which the countyÂs coordinated child abuse multidisciplinary intervention plan provides for comprehensive services to the victims of child abuse;

Â Â Â Â Â  (e) Whether the funds are being used as replacement revenues as prohibited by subsection (2) of this section;

Â Â Â Â Â  (f) Whether there is a community assessment center or advocacy center in existence or planned in the county; and

Â Â Â Â Â  (g) The extent to which funding a community assessment center is given priority in the intervention plan as required under subsection (5) of this section.

Â Â Â Â Â  (5)(a) At least once a biennium, the county multidisciplinary child abuse team shall submit to the Child Abuse Multidisciplinary Intervention Program a coordinated child abuse multidisciplinary intervention plan. The intervention plan must:

Â Â Â Â Â  (A) Describe all sources of funding, other than moneys that may be allocated from the Child Abuse Multidisciplinary Intervention Account, including in-kind contributions that are available for the intervention plan;

Â Â Â Â Â  (B) Describe the critical needs of victims of child abuse in the county, including but not limited to assessment, advocacy and treatment, and how the intervention plan addresses those needs in a comprehensive manner;

Â Â Â Â Â  (C) Include the countyÂs written protocol and agreements required by ORS 418.747 (2) and 418.785; and

Â Â Â Â Â  (D) Describe how the intervention plan gives priority to funding a community assessment center and how the funding supports the center.

Â Â Â Â Â  (b) When submitting the intervention plan, the county multidisciplinary child abuse team shall also submit:

Â Â Â Â Â  (A) Those applications for funding received from entities under subsection (6) of this section that the team determines best meet the needs of the countyÂs intervention plan and a recommendation that the applications for funding be granted; and

Â Â Â Â Â  (B) If the team is seeking funding from the Child Abuse Multidisciplinary Intervention Program, an application setting forth the information required by rule of the program.

Â Â Â Â Â  (6) An entity wishing to apply for funding from the Child Abuse Multidisciplinary Intervention Program shall submit an application to the county multidisciplinary child abuse team for the county in which the entity proposes to provide services. The application shall:

Â Â Â Â Â  (a) Describe the services to be funded with moneys from the Child Abuse Multidisciplinary Intervention Program according to the coordinated child abuse multidisciplinary intervention plan and the anticipated outcomes in terms of benefits to children and families; and

Â Â Â Â Â  (b) Describe how the services further the goals and purposes of ORS 418.747, 418.790 and 418.792.

Â Â Â Â Â  (7)(a) A designated entity providing services according to a coordinated child abuse multidisciplinary intervention plan funded with moneys from the Child Abuse Multidisciplinary Intervention Program shall submit an annual report to the county multidisciplinary child abuse team. A multidisciplinary child abuse team shall submit an annual report to the Child Abuse Multidisciplinary Intervention Program.

Â Â Â Â Â  (b) The annual report filed by the county multidisciplinary child abuse team must:

Â Â Â Â Â  (A) Document how the moneys were utilized and describe to what extent the services were able to meet anticipated outcomes in terms of benefits to children and families.

Â Â Â Â Â  (B) Include local and state issues and recommendations relating to the prevention of child fatalities identified in the fatality review process under ORS 418.785.

Â Â Â Â Â  (c) A county multidisciplinary child abuse team receiving a report from a designated entity shall review the report and take into account success of the entity at meeting service outcomes before making future recommendations regarding allocation of moneys.

Â Â Â Â Â  (d) The Child Abuse Multidisciplinary Intervention Program shall review reports received under this section before making future eligibility and allocation decisions and when evaluating services funded under this section.

Â Â Â Â Â  (8) Two or more county multidisciplinary child abuse teams may join together to develop joint child abuse multidisciplinary intervention plans. The joint intervention plans shall be submitted as provided in subsection (5) of this section.

Â Â Â Â Â  (9) The Child Abuse Multidisciplinary Intervention Program may adopt rules to carry out the provisions of ORS 418.751 and this section including, but not limited to, the following:

Â Â Â Â Â  (a) Notices and time limits for applications;

Â Â Â Â Â  (b) Method of review and the role of advisory bodies; and

Â Â Â Â Â  (c) Reallocation of moneys not applied for or disbursed. [1993 c.637 Â§Â§3,7; 1997 c.872 Â§31; 2001 c.624 Â§4; 2001 c.829 Â§8; 2003 c.354 Â§1; 2005 c.562 Â§5]

Â Â Â Â Â  Note: 418.746 to 418.796 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  418.747 County teams for investigation; duties; training; method of investigation; designated medical professional. (1) The district attorney in each county shall be responsible for developing county multidisciplinary child abuse teams to consist of but not be limited to law enforcement personnel, Department of Human Services child protective service workers, school officials, county health department personnel, county mental health department personnel who have experience with children and family mental health issues, child abuse intervention center workers, if available, and juvenile department representatives, as well as others specially trained in child abuse, child sexual abuse and rape of children investigation.

Â Â Â Â Â  (2) The teams shall develop a written protocol for immediate investigation of and notification procedures for child abuse cases and for interviewing child abuse victims. Each team also shall develop written agreements signed by member agencies that are represented on the team that specify:

Â Â Â Â Â  (a) The role of each agency;

Â Â Â Â Â  (b) Procedures to be followed to assess risks to the child;

Â Â Â Â Â  (c) Guidelines for timely communication between member agencies;

Â Â Â Â Â  (d) Guidelines for completion of responsibilities by member agencies;

Â Â Â Â Â  (e) That upon clear disclosure that the alleged child abuse occurred in a child care facility as defined in ORS 657A.250, immediate notification of parents or guardians of children attending the child care facility is required regarding any abuse allegation and pending investigation; and

Â Â Â Â Â  (f) Criteria and procedures to be followed when removal of the child is necessary for the childÂs safety.

Â Â Â Â Â  (3) Each team member and the personnel conducting child abuse investigations and interviews of child abuse victims shall be trained in risk assessment, dynamics of child abuse, child sexual abuse and rape of children and legally sound and age appropriate interview and investigatory techniques.

Â Â Â Â Â  (4) All investigations of child abuse and interviews of child abuse victims shall be carried out by appropriate personnel using the protocols and procedures called for in this section. If trained personnel are not available in a timely fashion and, in the judgment of a law enforcement officer or child protective services worker, there is reasonable cause to believe a delay in investigation or interview of the child abuse victim could place the child in jeopardy of physical harm, the investigation may proceed without full participation of all personnel. This authority applies only for as long as reasonable danger to the child exists. A law enforcement officer or child protective services worker shall make a reasonable effort to find and provide a trained investigator or interviewer.

Â Â Â Â Â  (5) To ensure the protection and safe placement of a child, the Department of Human Services may request that team members obtain criminal history information on any person who is part of the household where the department may place or has placed a child who is in the departmentÂs custody. All information obtained by the team members and the department in the exercise of their duties is confidential and may be disclosed only when necessary to ensure the safe placement of a child.

Â Â Â Â Â  (6) Each team shall classify, assess and review cases under investigation.

Â Â Â Â Â  (7)(a) Each team shall develop and implement procedures for evaluating and reporting compliance of member agencies with the protocols and procedures required under this section. Each team shall submit to the administrator of the Child Abuse Multidisciplinary Intervention Program copies of the protocols and procedures required under this section and the results of the evaluation as requested.

Â Â Â Â Â  (b) The administrator may:

Â Â Â Â Â  (A) Consider the evaluation results when making eligibility determinations under ORS 418.746 (3);

Â Â Â Â Â  (B) If requested by the Advisory Council on Child Abuse Assessment, ask a team to revise the protocols and procedures being used by the team based on the evaluation results; or

Â Â Â Â Â  (C) Ask a team to evaluate the teamÂs compliance with the protocols and procedures in a particular case.

Â Â Â Â Â  (c) The information and records compiled under this subsection are exempt from ORS 192.410 to 192.505.

Â Â Â Â Â  (8) Each team shall develop policies that provide for an independent review of investigation procedures of sensitive cases after completion of court actions on particular cases. The policies shall include independent citizen input. Parents of child abuse victims shall be notified of the review procedure.

Â Â Â Â Â  (9) Each team shall designate at least one physician, physician assistant or nurse practitioner who has been trained to conduct child abuse medical assessments, as defined in ORS 418.782, and who is, or who may designate another physician, physician assistant or nurse practitioner who is, regularly available to conduct the medical assessment described in ORS 419B.023.

Â Â Â Â Â  (10) If photographs are taken pursuant to ORS 419B.028, and if the team meets to discuss the case, the photographs shall be made available to each member of the team at the first meeting regarding the childÂs case following the taking of the photographs.

Â Â Â Â Â  (11) No later than September 1, 2008, each team shall submit to the Department of Justice a written summary identifying the designated medical professional described in subsection (9) of this section. After that date, this information shall be included in each regular report to the Department of Justice.

Â Â Â Â Â  (12) If, after reasonable effort, the team is not able to identify a designated medical professional described in subsection (9) of this section, the team shall develop a written plan outlining the necessary steps, recruitment and training needed to make such a medical professional available to the children of the county. The team shall also develop a written strategy to ensure that each child in the county who is a suspected victim of child abuse will receive a medical assessment in compliance with ORS 419B.023. This strategy, and the estimated fiscal impact of any necessary recruitment and training, shall be submitted to the Department of Justice no later than September 1, 2008. This information shall be included in each regular report to the Department of Justice for each reporting period in which a team is not able to identify a designated medical professional described in subsection (9) of this section. [1989 c.998 Â§4; 1991 c.451 Â§1; 1993 c.622 Â§5; 1995 c.134 Â§1; 1997 c.703 Â§2; 2001 c.900 Â§121; 2003 c.354 Â§2; 2005 c.562 Â§6; 2007 c.674 Â§6]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.748 Statewide team on child abuse and suicide. (1) The Department of Human Services shall form a statewide interdisciplinary team to meet twice a year to review child fatality cases where child abuse or suicide is suspected, identify trends, make recommendations and take actions involving statewide issues.

Â Â Â Â Â  (2) The statewide interdisciplinary team may recommend specific cases to a child fatality review team for its review under ORS 418.785.

Â Â Â Â Â  (3) The statewide interdisciplinary team shall provide recommendations to child fatality review teams in the development of protocols. The recommendations shall address investigation, training, case selection and fatality review of child deaths, including but not limited to child abuse and youth suicide cases. [1989 c.998 Â§5; 1991 c.451 Â§4; 1997 c.714 Â§2; 2005 c.562 Â§7]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.749 [1989 c.998 Â§6; 1993 c.546 Â§104; 1993 c.622 Â§6; renumbered 418.702 in 2005]

Â Â Â Â Â  418.750 [1971 c.451 Â§3; 1973 c.110 Â§2; 1975 c.644 Â§4; 1981 c.892 Â§94; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.751 Training and education for persons investigating child abuse. (1) The Department of Human Services, as provided in ORS 418.702, and the Department of Justice shall ensure that training and education are provided for persons, other than law enforcement officers, who are required to investigate allegations of child abuse. The Department of Human Services and the Department of Justice shall consult with the State Commission on Children and Families in assessing the grant funding that might be distributed to enhance and support training and continuing education for the county multidisciplinary child abuse teams.

Â Â Â Â Â  (2) The Department of Human Services and the Department of Justice shall work with the Board on Public Safety Standards and Training to ensure that the training that is offered to persons under subsection (1) of this section and ORS 418.702 is coordinated with the training given to law enforcement officers. [1993 c.637 Â§Â§6,12; 2001 c.624 Â§5; 2005 c.562 Â§8]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.753 [1995 c.757 Â§1; 1997 c.714 Â§3; 2005 c.562 Â§9; renumbered 418.706 in 2005]

Â Â Â Â Â  418.755 [1971 c.451 Â§4; 1975 c.644 Â§7; 1977 c.741 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.756 [1997 c.714 Â§1; renumbered 418.704 in 2005]

Â Â Â Â Â  418.760 [1971 c.451 Â§5; 1975 c.644 Â§8; 1977 c.741 Â§2; 1983 c.815 Â§13; 1985 c.723 Â§2; 1989 c.998 Â§2; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.762 [1975 c.644 Â§6; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.764 [1977 c.97 Â§2; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.765 [1971 c.451 Â§6; 1973 c.306 Â§1; 1975 c.644 Â§9; 1977 c.741 Â§3; 1989 c.371 Â§1; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.770 [1971 c.451 Â§7; 1973 c.306 Â§2; 1975 c.644 Â§10; 1977 c.741 Â§4; 1983 c.153 Â§1; 1985 c.601 Â§1; 1987 c.906 Â§8; 1993 c.33 Â§330; repealed by 1993 c.546 Â§141]

Â Â Â Â Â  418.775 [Formerly 146.770; 1973 c.110 Â§1; 1975 c.644 Â§11; 1981 c.892 Â§95; repealed by 1993 c.546 Â§141]

REGIONAL
ASSESSMENT
CENTERS
AND COMMUNITY ASSESSMENT SERVICES

Â Â Â Â Â  418.780 Purpose. (1) The Legislative Assembly recognizes that:

Â Â Â Â Â  (a) Protection of the child is of primary importance.

Â Â Â Â Â  (b) A serious need exists for a coordinated multidisciplinary approach to the prevention and investigation of child abuse, for intervention and for the treatment of children who are victims of child abuse in a manner that is sensitive to the needs of children. No child in this state should be denied access to a child abuse medical assessment because of an inability to pay. The cost of not assessing and treating abused children with the aid of specially trained personnel is too high.

Â Â Â Â Â  (2) The purpose of ORS 418.746 to 418.796 is to establish and maintain:

Â Â Â Â Â  (a) Sufficient county multidisciplinary child abuse teams to conduct timely investigations of allegations of child abuse and provide comprehensive services to victims of child abuse through coordinated child abuse multidisciplinary intervention plans.

Â Â Â Â Â  (b) Sufficient regional assessment centers and community assessment centers in
Oregon
to ensure that every child reasonably suspected to have been subjected to child abuse receives a skilled, complete and therapeutic child abuse medical assessment. [1991 c.898 Â§1; 1993 c.33 Â§331; 1997 c.872 Â§32; 2001 c.624 Â§6; 2005 c.562 Â§4]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.782 Definitions for ORS 418.746 to 418.796. As used in ORS 418.746 to 418.796:

Â Â Â Â Â  (1) ÂChild abuseÂ means ÂabuseÂ as defined by ORS 419B.005.

Â Â Â Â Â  (2) ÂChild abuse medical assessmentÂ means an assessment by or under the direction of a licensed physician or other licensed health care professional trained in the evaluation, diagnosis and treatment of child abuse. ÂChild abuse medical assessmentÂ includes the taking of a thorough medical history, a complete physical examination and an interview for the purpose of making a medical diagnosis, determining whether or not the child has been abused and identifying the appropriate treatment or referral for follow-up for the child.

Â Â Â Â Â  (3) ÂCommunity assessment centerÂ means a neutral, child-sensitive community-based facility or service provider to which a child from the community may be referred to receive a thorough child abuse medical assessment for the purpose of determining whether the child has been abused or neglected.

Â Â Â Â Â  (4) ÂRegional assessment centerÂ means a facility operated by a community assessment center that provides child abuse medical assessments, assistance with difficult or complex child abuse medical assessments, education, training, consultation, technical assistance and referral services for community assessment centers or county multidisciplinary child abuse teams in a region or regions designated by the administrator of the Child Abuse Multidisciplinary Intervention Program. [1991 c.898 Â§2; 1993 c.546 Â§105; 1993 c.622 Â§8; 1997 c.872 Â§33; 1997 c.873 Â§32; 2005 c.562 Â§10]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.783 Child Abuse Multidisciplinary Intervention Program. (1) The Child Abuse Multidisciplinary Intervention Program is established in the Department of Justice. The purpose of the program is to:

Â Â Â Â Â  (a) Establish and maintain a coordinated multidisciplinary community-based system for responding to allegations of child abuse that is sensitive to the needs of children;

Â Â Â Â Â  (b) Ensure the safety and health of children who are victims of child abuse to the greatest extent possible; and

Â Â Â Â Â  (c) Administer the grant programs established under ORS 418.746 and 418.786.

Â Â Â Â Â  (2) The Attorney General or the Attorney GeneralÂs designee is the administrator of the Child Abuse Multidisciplinary Intervention Program and of the Child Abuse Multidisciplinary Intervention Account established in ORS 418.746. [2005 c.562 Â§2]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.784 Advisory Council on Child Abuse Assessment; membership; officers; meetings; quorum. (1) There is created the Advisory Council on Child Abuse Assessment, consisting of at least nine members appointed by the Attorney General. The Attorney General shall serve as an ex officio member of the council. The council shall direct the administrator of the Child Abuse Multidisciplinary Intervention Program on the administration of funds to establish and maintain regional assessment centers or community assessment centers under ORS 418.746 to 418.796.

Â Â Â Â Â  (2) Of the members appointed to the council:

Â Â Â Â Â  (a) One member shall be an employee of the Department of Human Services with duties related to child protective services;

Â Â Â Â Â  (b) One member shall be a physician licensed to practice medicine in
Oregon
who specializes in children and families;

Â Â Â Â Â  (c) One member shall be a person having experience dealing with child abuse;

Â Â Â Â Â  (d) One member shall be a district attorney or the designee of a district attorney;

Â Â Â Â Â  (e) One member shall be an employee of a law enforcement agency, in addition to the member who is a district attorney or the designee of a district attorney;

Â Â Â Â Â  (f) One member shall be from an operating regional assessment center; and

Â Â Â Â Â  (g) At least three members shall be citizens with appropriate interest in advocating for the medical interest of abused children.

Â Â Â Â Â  (3) Members of the council who are not state employees:

Â Â Â Â Â  (a) Are not entitled to compensation; and

Â Â Â Â Â  (b) Are entitled to reimbursement for actual and necessary travel expenses incurred by them in the performance of their official duties as members of the council if there are sufficient funds available in the Child Abuse Multidisciplinary Intervention Account established in ORS 418.746.

Â Â Â Â Â  (4) Members of the council who are state employees carrying out their state employment functions are entitled to compensation and reimbursement by their employing agencies for actual and necessary travel and other expenses incurred by them in the performance of their official duties as members of the council.

Â Â Â Â Â  (5) The council shall elect one of its members to serve as chairperson, for such terms and with such duties and powers as the council determines.

Â Â Â Â Â  (6) The council shall meet at least four times per year at a place, day and hour determined by the council.

Â Â Â Â Â  (7) A majority of the members of the council constitutes a quorum for the transaction of business. [1991 c.898 Â§3; 1993 c.33 Â§332; 1997 c.872 Â§34; 1999 c.59 Â§115; 2001 c.624 Â§7; 2003 c.354 Â§3; 2005 c.562 Â§25]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.785 Child Fatality Review Teams. (1) Each county multidisciplinary child abuse team shall establish a child fatality review team to conduct child fatality reviews. The purpose of the review process is to help prevent severe and fatal child abuse and neglect by:

Â Â Â Â Â  (a) Identifying local and state issues related to preventable child fatalities; and

Â Â Â Â Â  (b) Promoting implementation of recommendations at the county level.

Â Â Â Â Â  (2) In establishing the review process and carrying out reviews, the child fatality review team shall be assisted by the county medical examiner or county health officer as well as other professionals who are specially trained in areas relevant to the purpose of the team.

Â Â Â Â Â  (3) The categories of fatalities reviewed by the child fatality review team include:

Â Â Â Â Â  (a) Child fatalities in which child abuse or neglect may have occurred at any time prior to death or may have been a factor in the fatality;

Â Â Â Â Â  (b) Any category established by the county multidisciplinary child abuse team;

Â Â Â Â Â  (c) All child fatalities where the child is less than 18 years of age and there is an autopsy performed by the medical examiner; and

Â Â Â Â Â  (d) Any specific cases recommended for local review by the statewide interdisciplinary team established under ORS 418.748.

Â Â Â Â Â  (4) A child fatality review team shall develop a written protocol for review of child fatalities. The protocol shall be designed to facilitate communication and the exchange of information between persons who perform autopsies and those professionals and agencies concerned with the prevention, investigation and treatment of child abuse and neglect.

Â Â Â Â Â  (5) Within the guidelines, and in a format, established by the statewide interdisciplinary team established under ORS 418.748, the child fatality review team shall provide the statewide interdisciplinary team with information regarding the categories of child fatalities described under subsection (3) of this section.

Â Â Â Â Â  (6) Upon the conclusion of a criminal case involving a child fatality, or upon the conclusion of a direct appeal if one is taken, the district attorney may submit a letter to the Governor and the Director of Human Services outlining recommendations for the systemic improvement of child abuse investigations. [2005 c.562 Â§20; 2007 c.674 Â§8]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.786 Grant program. To accomplish the purpose described in ORS 418.780, with the assistance of the Advisory Council on Child Abuse Assessment, the administrator of the Child Abuse Multidisciplinary Intervention Program shall develop and administer a grant program to establish and maintain regional assessment centers and community assessment centers under ORS 418.746 to 418.796. [1991 c.898 Â§4; 1993 c.33 Â§333; 1997 c.872 Â§35; 2001 c.624 Â§8; 2005 c.562 Â§11]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.788 Grant application; criteria for awarding grants; rules. (1) Subject to the availability of funds under the provisions of ORS 418.796, the administrator of the Child Abuse Multidisciplinary Intervention Program shall make grants for the establishment and maintenance of regional assessment centers or community assessment centers.

Â Â Â Â Â  (2) A public or private agency may apply to the administrator for a grant to establish and maintain a regional assessment center or community assessment center under ORS 418.746 to 418.796. The administrator may consolidate applications from more than one public or private agency or may return the application with the recommendation that the application be consolidated.

Â Â Â Â Â  (3) The administrator shall by rule establish criteria for awarding grants to establish and maintain regional assessment centers or community assessment centers under ORS 418.746 to 418.796, including but not limited to:

Â Â Â Â Â  (a) Expenses eligible for reimbursement from funds under ORS 418.796;

Â Â Â Â Â  (b) The extent to which the applicantÂs proposed assessment center will best accomplish the purposes of ORS 418.746 to 418.796;

Â Â Â Â Â  (c) The extent to which an applicant meets criteria for receiving a grant to establish and maintain a regional assessment center or community assessment center; and

Â Â Â Â Â  (d) For a regional assessment center, the extent to which the applicantÂs proposed assessment center meets the documented needs of the communities, community assessment centers and county multidisciplinary child abuse teams in the region or regions to be served by the center.

Â Â Â Â Â  (4) The administrator is not required to fund any grant in the total amount requested in the application. [1991 c.898 Â§5; 1993 c.33 Â§334; 1997 c.872 Â§36; 2001 c.624 Â§9; 2003 c.354 Â§4; 2005 c.562 Â§12]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.790 Application contents for regional centers. Each application for funds to establish or maintain a regional assessment center shall include:

Â Â Â Â Â  (1) A description of how the services of the proposed regional assessment center are to be delivered, including but not limited to:

Â Â Â Â Â  (a) A coordinated investigation of child abuse allegations;

Â Â Â Â Â  (b) A child abuse medical assessment in the region or regions served by the center, including assessments requested by county multidisciplinary child abuse teams;

Â Â Â Â Â  (c) A neutral, nonintrusive video-recorded interview pursuant to interviewing guidelines adopted by the Advisory Council on Child Abuse Assessment;

Â Â Â Â Â  (d) Mental health treatment or referral for mental health treatment, if indicated as necessary by the assessments; and

Â Â Â Â Â  (e) A complete written report of the assessment results.

Â Â Â Â Â  (2) A description of any interagency agreements, as required by ORS 418.747, with the Department of Human Services, local law enforcement agencies, other regional assessment centers or other agencies involved in child abuse cases.

Â Â Â Â Â  (3) A description of procedures to be followed in the proposed regional assessment center, including but not limited to:

Â Â Â Â Â  (a) The contents, availability and distribution of written reports for each assessment;

Â Â Â Â Â  (b) The availability of regional assessment center staff to testify in cases involving alleged abuse of children evaluated by the assessment center;

Â Â Â Â Â  (c) Coordination with child witness programs and other child advocacy groups;

Â Â Â Â Â  (d) The level of support available to the regional assessment center through in-kind contributions from the community; and

Â Â Â Â Â  (e) A plan for providing training, education, consultation, technical assistance and referral services to community assessment centers or intervention services in the region.

Â Â Â Â Â  (4) Evidence indicating that the applicant has state-of-the-art equipment and adequately trained staff to perform child abuse medical assessments and interviews, including but not limited to:

Â Â Â Â Â  (a) A physician who is trained in the evaluation, diagnosis and treatment of child abuse and who is licensed to practice medicine in
Oregon
by the Oregon Medical Board; and

Â Â Â Â Â  (b) An interviewer who has an advanced academic degree in human services or who has comparable specialized training and experience.

Â Â Â Â Â  (5) A description of where the regional assessment center is to be physically located, including but not limited to a hospital, medical clinic or other appropriate public or private agency. The proposed center may not be located in an office of the Department of Human Services or in the office of any law enforcement agency.

Â Â Â Â Â  (6) A description of the region to be served.

Â Â Â Â Â  (7) A description of the geographic location of the proposed regional assessment center. The proposed center shall be located so that it is reasonably accessible by the community assessment centers in the region.

Â Â Â Â Â  (8) Evidence that the applicant has a sufficiently trained staff to provide education, training, consultation, technical assistance and referral services for community assessment centers in the region. [1991 c.898 Â§Â§6,8; 1993 c.33 Â§335; 1997 c.872 Â§37; 2001 c.104 Â§147; 2001 c.624 Â§14; 2003 c.354 Â§5; 2005 c.562 Â§13]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.792 Application contents for community assessment center. Each application for funds to provide a community assessment center shall include:

Â Â Â Â Â  (1) Evidence indicating that the applicant has at least one medical practitioner trained in the evaluation, diagnosis and treatment of child abuse and neglect.

Â Â Â Â Â  (2) A commitment by the medical practitioner:

Â Â Â Â Â  (a) To attend annual continuing education courses regarding evaluation and diagnosis of child abuse and neglect; and

Â Â Â Â Â  (b) To refer complex cases, as defined by the Advisory Council on Child Abuse Assessment by rule, to a regional assessment center.

Â Â Â Â Â  (3) Evidence indicating the proposed community assessment center has access to special equipment used in the evaluation of child abuse.

Â Â Â Â Â  (4) A description of where the community assessment center is to be located, including but not limited to a hospital, medical clinic or other appropriate public or private agency. However, the proposed center shall not be located in an office of the Department of Human Services or in the office of any law enforcement agency.

Â Â Â Â Â  (5) The level of support available to the proposed community assessment center through in-kind contributions from the community.

Â Â Â Â Â  (6) A description of procedures to be followed by the proposed community assessment center, including the availability of personnel from the community assessment center to testify in cases involving alleged abuse of children evaluated by the center. [1991 c.898 Â§7; 1997 c.130 Â§10; 1997 c.872 Â§38; 2005 c.562 Â§14]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.793 Report to Child Abuse Multidisciplinary Intervention Program; rules. Once each year, a regional assessment center or community assessment center established under ORS 418.746 to 418.796 shall submit a report to the Child Abuse Multidisciplinary Intervention Program describing how the assessment center has met the purposes of ORS 418.746 to 418.796. The program may prescribe by rule a form for the report. [2001 c.624 Â§12; 2005 c.562 Â§15]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.794 Confidentiality of video recordings. Video recordings produced pursuant to ORS 418.746 to 418.796 shall remain in the custody of the regional assessment center or the community assessment center and shall remain confidential and not subject to public disclosure except under a lawfully issued subpoena and protective order. [1991 c.898 Â§9; 1993 c.33 Â§336; 2005 c.562 Â§16]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.795 Confidentiality of information and records. (1) All information and records acquired by a county multidisciplinary child abuse team established under ORS 418.747 or a child fatality review team established under ORS 418.785 in the exercise of its duties are confidential and may be disclosed only when necessary to carry out the purposes of the child abuse investigation or the child fatality review process.

Â Â Â Â Â  (2) A member agency of a county multidisciplinary child abuse team or a member of the team may use or disclose protected health information without obtaining an authorization from an individual or a personal representative of the individual if use or disclosure is necessary for public health purposes, including the prevention, investigation and treatment of child abuse.

Â Â Â Â Â  (3) A child fatality review team shall have access to and subpoena power to obtain all medical records, hospital records and records maintained by any state, county or local agency, including, but not limited to, police investigative data, coroner or medical examiner investigative data and social services records, as necessary to complete a child abuse investigation or a review of a specific fatality under ORS 418.785.

Â Â Â Â Â  (4) As used in this section, Âpersonal representativeÂ and Âprotected health informationÂ have the meanings given those terms in ORS 192.519. [2005 c.562 Â§19]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.796 Authority of council to solicit and accept contributions. The Advisory Council on Child Abuse Assessment may solicit and accept contributions of funds and assistance from the
United States
, its agencies or from other sources, public or private, and agree to conditions not inconsistent with the purposes of ORS 418.746 to 418.796. All funds received are to aid in financing the functions of the advisory council and the purposes of ORS 418.746 to 418.796 and shall be deposited in the General Fund of the State Treasury to the credit of a separate account and are continuously appropriated to the Child Abuse Multidisciplinary Intervention Program established by ORS 418.783 for the purposes of ORS 418.746 to 418.796. [1991 c.898 Â§10; 1993 c.33 Â§337; 1997 c.872 Â§39; 2001 c.624 Â§10; 2005 c.562 Â§17]

Â Â Â Â Â  Note: See note under 418.746.

Â Â Â Â Â  418.800 Review of certain cases by county multidisciplinary child abuse team. (1) If, in a case of alleged child sexual abuse as described in ORS 419B.005 (1)(a)(C), (D) or (E) by a parent, guardian or caregiver living in the childÂs home, the Department of Human Services asks the parent, guardian or caregiver to move from the family home during the investigation and the parent, guardian or caregiver consents to leave the family home, the department shall notify the district attorney responsible for the county multidisciplinary child abuse team for the county in which the child resides about the case. The notification shall be in writing and be given no later than three business days after the departure of the parent, guardian or caregiver from the family home.

Â Â Â Â Â  (2) A parent, guardian or caregiver who consents to leave the family home as described in subsection (1) of this section or the spouse of the parent, guardian or caregiver may ask the district attorney responsible for the team for a review of the case by the team.

Â Â Â Â Â  (3) No later than 90 days after receiving a request under subsection (2) of this section, the team shall:

Â Â Â Â Â  (a) Review the case and consider at least the following:

Â Â Â Â Â  (A) Whether the investigation should continue;

Â Â Â Â Â  (B) The welfare of the child and the adults living in the family home; and

Â Â Â Â Â  (C) The proposed timeline for completing the investigation; and

Â Â Â Â Â  (b) Provide to the person who requested the review a summary of the proposed timeline for completing the investigation.

Â Â Â Â Â  (4)(a) This section may not be construed to create a new private right of action against a district attorney or any member of a county multidisciplinary child abuse team.

Â Â Â Â Â  (b) A district attorney and members of a county multidisciplinary child abuse team reviewing a case under subsection (2) of this section are immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to reviewing a case, failing to review a case referred to the team under subsection (2) of this section or providing to the person who requested the review a summary of the proposed timeline for completing the investigation.

Â Â Â Â Â  (c) The act of reviewing a case or failing to review a case referred to the team under subsection (2) of this section or providing or failing to provide a summary to the person who requested the review may not be used by a defendant in any subsequent criminal prosecution or juvenile proceeding. [2005 c.499 Â§2]

Â Â Â Â Â  Note: 418.800 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 418 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 7, chapter 674, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. No later than October 1, 2008, the Department of Justice shall submit to the appropriate interim legislative committee a report documenting the progress in the implementation of section 3 of this 2007 Act [419B.023] and the amendments to ORS 418.747, 418.785 and 419B.028 by sections 5, 6 and 8 of this 2007 Act. The report shall also include, but is not limited to, any fiscal constraints encountered in the implementation of section 3 of this 2007 Act and the amendments to ORS 418.747, 418.485 and 419B.028 by sections 5, 6 and 8 of this 2007 Act. [2007 c.674 Â§7]

Â Â Â Â Â  418.805 [1969 c.641 Â§1; 1977 c.717 Â§20; 1979 c.745 Â§1; 1987 c.794 Â§1; renumbered 657A.250 in 1993]

Â Â Â Â Â  418.810 [1969 c.641 Â§2; 1971 c.401 Â§48; 1975 c.311 Â§1; 1987 c.794 Â§4; 1993 c.344 Â§31; 1993 c.469 Â§6; renumbered 657A.280 in 1993]

Â Â Â Â Â  418.815 [1969 c.641 Â§3; 1971 c.401 Â§49; 1985 c.792 Â§2; 1991 c.390 Â§3; 1993 c.344 Â§32; renumbered 657A.290 in 1993]

Â Â Â Â Â  418.817 [1987 c.621 Â§12; 1987 c.794 Â§3; renumbered 657A.440 in 1993]

Â Â Â Â Â  418.820 [1969 c.641 Â§4; 1975 c.268 Â§1; 1985 c.792 Â§3; 1989 c.439 Â§2; 1991 c.390 Â§2; 1993 c.344 Â§33; renumbered 657A.260 in 1993]

Â Â Â Â Â  418.825 [1969 c.641 Â§5; 1971 c.401 Â§50; 1993 c.344 Â§34; renumbered 657A.300 in 1993]

Â Â Â Â Â  418.830 [1969 c.641 Â§6; 1971 c.401 Â§51; 1975 c.311 Â§2; 1993 c.344 Â§35; renumbered 657A.310 in 1993]

Â Â Â Â Â  418.835 [1969 c.641 Â§7; 1971 c.401 Â§52; 1993 c.344 Â§36; 1993 c.733 Â§4; renumbered 657A.270 in 1993]

Â Â Â Â Â  418.840 [1969 c.641 Â§8; 1975 c.268 Â§2; 1993 c.344 Â§37; 1993 c.733 Â§5; renumbered 657A.350 in 1993]

Â Â Â Â Â  418.845 [1969 c.641 Â§9; 1971 c.401 Â§53; 1973 c.612 Â§19; 1993 c.344 Â§38; 1993 c.733 Â§6; renumbered 657A.360 in 1993]

Â Â Â Â Â  418.850 [1969 c.641 Â§11; 1971 c.401 Â§54; 1975 c.311 Â§3; 1993 c.344 Â§39; renumbered 657A.390 in 1993]

Â Â Â Â Â  418.855 [1969 c.641 Â§12; 1971 c.401 Â§55; 1987 c.794 Â§6; 1993 c.344 Â§40; renumbered 657A.400 in 1993]

Â Â Â Â Â  418.860 [1969 c.641 Â§13; 1971 c.401 Â§56; 1993 c.344 Â§41; renumbered 657A.410 in 1993]

Â Â Â Â Â  418.865 [1969 c.641 Â§15; 1971 c.401 Â§57; 1993 c.344 Â§42; renumbered 657A.420 in 1993]

Â Â Â Â Â  418.870 [1969 c.641 Â§14; 1971 c.401 Â§58; 1993 c.344 Â§43; renumbered 657A.370 in 1993]

Â Â Â Â Â  418.875 [1969 c.641 Â§4a; 1971 c.401 Â§59; repealed by 1975 c.352 Â§2]

Â Â Â Â Â  418.880 [1969 c.641 Â§Â§4b,4c; 1971 c.401 Â§60; repealed by 1975 c.352 Â§2]

Â Â Â Â Â  418.885 [1969 c.641 Â§10; 1971 c.401 Â§61; 1993 c.344 Â§44; renumbered 657A.450 in 1993]

Â Â Â Â Â  418.890 [1979 c.745 Â§2; renumbered 657A.460 in 1993]

Â Â Â Â Â  418.900 [1979 c.524 Â§1; 1989 c.302 Â§1; renumbered 657A.500 in 1993]

Â Â Â Â Â  418.905 [1979 c.524 Â§2; 1985 c.650 Â§1; 1987 c.585 Â§2; 1989 c.302 Â§2; 1993 c.344 Â§45; renumbered 657A.510 in 1993]

Â Â Â Â Â  418.910 [1979 c.524 Â§3; 1989 c.302 Â§3; 1993 c.344 Â§46; renumbered 657A.520 in 1993]

Â Â Â Â Â  418.915 [1979 c.524 Â§4; 1991 c.67 Â§109; 1993 c.344 Â§47; renumbered 657A.530 in 1993]

Â Â Â Â Â  418.920 [1979 c.524 Â§5; 1991 c.67 Â§110; repealed by 1993 c.344 Â§49]

REFUGEE CHILDREN

Â Â Â Â Â  418.925 ÂRefugee childÂ defined. As used in ORS 418.925 to 418.945, Ârefugee childÂ is a person under 18 years of age who has entered the United States and is unwilling or unable to return to the personÂs country because of persecution or a well-founded fear of persecution on account of race, religion, nationality, membership in a particular group or political opinion, or whose parents entered the United States within the preceding 10 years and are or were unwilling or unable to return to their country because of persecution or a well-founded fear of persecution on account of race, religion, nationality, membership in a particular group or political opinion. [1985 c.358 Â§1]

Â Â Â Â Â  Note: The amendments to 418.925 by section 25, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 418.925 by section 25, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 418.925, as amended by section 25, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  418.925. As used in ORS 418.925 to 418.945, Ârefugee childÂ is a person under 18 years of age who has entered the United States and is unwilling or unable to return to the personÂs country because of persecution or a well-founded fear of persecution on account of race, religion, sex, sexual orientation, nationality, membership in a particular group or political opinion, or whose parents entered the United States within the preceding 10 years and are or were unwilling or unable to return to their country because of persecution or a well-founded fear of persecution on account of race, religion, sex, sexual orientation, nationality, membership in a particular group or political opinion.

Â Â Â Â Â  418.927 When refugee child may be removed from home; placement. (1) The Department of Human Services shall not remove a refugee child from the childÂs home pursuant to ORS 419B.150 or 419C.080 unless, in addition to the requirements of ORS 419B.150 or 419C.080, removal is necessary to prevent imminent serious emotional or physical harm to the child and the provision of preventative or remedial services do not alleviate the harm.

Â Â Â Â Â  (2) Whenever the department removes a refugee child from the childÂs home pursuant to the temporary custody provisions of ORS 419B.150 or 419C.080, the department shall place the child according to ORS 418.937. [1985 c.358 Â§2; 1993 c.33 Â§338]

Â Â Â Â Â  418.930 Petition to juvenile court required upon removal of refugee child. Within one working day of the removal of a refugee child, the Department of Human Services shall file a petition with the juvenile court containing, in addition to the facts required by ORS 419B.809 or 419C.255, a specific and detailed account of the circumstances which led the department to conclude that the child was in imminent danger of serious emotional or physical harm. [1985 c.358 Â§5; 1993 c.33 Â§339; 2001 c.622 Â§43]

Â Â Â Â Â  418.933 Judicial determination on removal required. (1) No refugee child shall remain out of the childÂs home pursuant to ORS 418.927 for longer than five days unless there has been a judicial determination supported by clear and convincing evidence that:

Â Â Â Â Â  (a) Preventative or remedial services provided by the Department of Human Services have failed to alleviate the need for removal; and

Â Â Â Â Â  (b) Return to the home will likely result in psychological or physical damage to the child.

Â Â Â Â Â  (2) The department must include in its petition in addition to the material required under ORS 418.930 and 419B.809 or ORS 419C.255, the following:

Â Â Â Â Â  (a) Specific actions the department is taking or has taken to alleviate the need for removal.

Â Â Â Â Â  (b) Assurance that the department has complied with the placement preferences of ORS 418.937.

Â Â Â Â Â  (c) Assurance that the department is making or has made diligent efforts to locate and to give notice to all affected refugee family members and to the Refugee Child Welfare Advisory Committee of the pendency of the petition. [1985 c.358 Â§6; 1993 c.33 Â§340; 2001 c.622 Â§44]

Â Â Â Â Â  418.935 Petition by relative of refugee child. Any person within the fifth degree of consanguinity of a refugee child may petition the juvenile court for standing in actions arising under ORS 419B.150, 419C.080 or 419C.088 equal to that of the primary parenting family where the primary parenting family has been determined incompetent, missing, dead or has had parental rights terminated as a result of judicial proceedings. [1985 c.358 Â§9; 1993 c.33 Â§341]

Â Â Â Â Â  418.937 Placement decision; order of preference for placement. When making any placement decision involving a refugee child under ORS 419B.150, 419C.080 or 419C.088, the Department of Human Services and the juvenile court shall consider that childÂs culture and tradition. Unless shown to be inappropriate and inconsistent with the best interests of the child, the department and juvenile court shall place the child with the following in order of preference:

Â Â Â Â Â  (1) Natural parents.

Â Â Â Â Â  (2) Extended family members.

Â Â Â Â Â  (3) Members of the same cultural heritage.

Â Â Â Â Â  (4) Persons with knowledge and appreciation of the cultural heritage of the child. [1985 c.358 Â§3; 1993 c.33 Â§342]

Â Â Â Â Â  418.939 Record for refugee child; content. The Department of Human Services shall maintain a record for each refugee child in its care containing:

Â Â Â Â Â  (1) The name, age, former residence, legal status, health records, sex, race and accumulated length of time in foster care;

Â Â Â Â Â  (2) The name, former residence, health history and character of each genetic parent;

Â Â Â Â Â  (3) The date of reception, placing out and adoption of each child and the name, race, occupation and residence of the person with whom a child is placed;

Â Â Â Â Â  (4) The date of the removal of any child to another home and the reason for removal;

Â Â Â Â Â  (5) The date of termination of guardianship;

Â Â Â Â Â  (6) The history of each child until the child reaches 18 years of age, is legally adopted or is discharged according to law; and

Â Â Â Â Â  (7) Such other further demographic information as is required. [1985 c.358 Â§7]

Â Â Â Â Â  418.941 Refugee Child Welfare Advisory Committee; duties; access to juvenile records. (1) In cooperation with refugee community resources, the Department of Human Services shall establish a Refugee Child Welfare Advisory Committee. The department shall assist the committee in its required tasks.

Â Â Â Â Â  (2) The committee shall:

Â Â Â Â Â  (a) Assist in the review of the departmentÂs implementation of ORS 418.925 to 418.945.

Â Â Â Â Â  (b) Assist in the identification, development and certification of foster family homes that meet the requirements of ORS 418.925 to 418.945 for the placement of refugee children. Special emphasis shall be placed on locating refugee homes.

Â Â Â Â Â  (c) Assist the department in developing training programs to insure the availability of culturally sensitive social work.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 40.225 to 40.275, 412.074, 419A.255, 419B.035 and 419B.045, the committee shall have access to any records of the juvenile court which are pertinent to the care of an individual refugee child. [1985 c.358 Â§4; 1993 c.33 Â§362; 1993 c.546 Â§106]

Â Â Â Â Â  418.943 Annual report. The Department of Human Services shall publish annually a report on refugee children in its care. The report shall include, by county and statewide, information on legal status, living arrangement, age, sex, race, accumulated length of time in foster care and other demographic information deemed appropriate. The report shall also state the extent to which the department has complied with ORS 418.925 to 418.945 and shall include descriptions of the methods of compliance. [1985 c.358 Â§8]

Â Â Â Â Â  418.945 Rules. The Department of Human Services shall adopt rules necessary to implement ORS 418.925 to 418.945. [1985 c.358 Â§10]

LOCAL RESIDENTIAL CHILD CARE FACILITIES

Â Â Â Â Â  418.950 Definitions for ORS 418.950 to 418.970. As used in ORS 418.950 to 418.970, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ means any person or organization providing substitute residential care for an average daily population of eight or fewer children. ÂAgencyÂ includes but is not limited to:

Â Â Â Â Â  (a) Child-caring agencies licensed by the Department of Human Services under ORS 418.205 to 418.325;

Â Â Â Â Â  (b) Foster homes as defined in ORS 418.625 providing care for more than four children; and

Â Â Â Â Â  (c) Youth care centers as defined in ORS 420.855.

Â Â Â Â Â  (2) ÂAverage daily populationÂ means the sum of days in residence of all children residing in a child-caring facility during a certain period divided by the number of days in the period.

Â Â Â Â Â  (3) ÂChild-caring facilityÂ means a residence or building used by an agency to provide substitute residential care for children. [1979 c.597 Â§2; 1987 c.94 Â§133]

Â Â Â Â Â  418.955 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of this state to encourage and promote the provision of local residential care for the disadvantaged children of this state;

Â Â Â Â Â  (2) There is a growing need for community-based child-caring facilities to provide quality care and protect the welfare of these children;

Â Â Â Â Â  (3) Restrictions on the siting of such facilities have become a problem in the state;

Â Â Â Â Â  (4) It is the policy of this state to provide for the equitable distribution of child-caring facilities throughout the cities and counties of the state; and

Â Â Â Â Â  (5) It is a matter of statewide concern that procedures be adopted by cities and counties for determining the siting of child-caring facilities. [1979 c.597 Â§1]

Â Â Â Â Â  418.960 City and county siting of child-caring facilities; applications; denial procedure; proof of facility qualifications. (1) Each city and county may adopt a procedure which will provide opportunities for the siting of child-caring facilities within its jurisdiction including the siting of such facilities in single-family residential zones. The procedure shall specify all conditions the requirements of which must be satisfied for the approval of an application for the siting of a child-caring facility, including any applicable zoning or land use restrictions.

Â Â Â Â Â  (2) If a city or county denies an application for the siting of a child-caring facility, it shall make formal findings under the provisions of the procedure adopted under subsection (1) of this section.

Â Â Â Â Â  (3) Denial of an application for the siting of a child-caring facility by an agency, board or commission of a city or county may be appealed to the governing body of the city or county.

Â Â Â Â Â  (4) A city or county shall not require, under the procedure established under this section, independent satisfaction of conditions that have been required by the state for certification of the child-caring facility, unless, in the case of the particular facility, the city or county finds:

Â Â Â Â Â  (a) That circumstances have changed;

Â Â Â Â Â  (b) That additional information about those conditions is necessary; or

Â Â Â Â Â  (c) That review of such conditions is necessary to respond to the residents of the jurisdiction.

Â Â Â Â Â  (5) Upon request, an agency applying for certification of a child-caring facility shall supply the city or county with a copy of the agencyÂs application for state certification of the facility. [1979 c.597 Â§3]

Â Â Â Â Â  418.965 Approval or denial of applications. (1) A city or county shall approve or deny an application for the siting of a child-caring facility within 90 days after the date of application, unless both the applicant and the city or county agree to an extension of time.

Â Â Â Â Â  (2) A city or county may not deny an application for the siting of a child-caring facility unless it has adopted the procedure authorized by ORS 418.960. [1979 c.597 Â§Â§4,5; 2005 c.22 Â§292]

Â Â Â Â Â  418.970 ORS 418.950 to 418.970 inapplicable to existing facilities. The provisions of ORS 418.950 to 418.970 do not apply to child-caring facilities in existence and operating on October 3, 1979. [1979 c.597 Â§6]

PENALTIES

Â Â Â Â Â  418.990 Criminal penalties. (1) A person who violates ORS 418.250 (2), 418.255, 418.290 or 418.300 commits a Class D violation.

Â Â Â Â Â  (2) A person who violates ORS 418.630 commits a Class B misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 418.215, 418.250 (1) or 418.327 (3) is a Class A misdemeanor. Each day of violation is a separate offense. [Formerly part of 419.990; subsection (2) enacted as 1961 c.341 Â§3; subsection (5) enacted as 1969 c.641 Â§20; subsection (6) enacted as 1971 c.451 Â§8; subsection (7) enacted as 1973 c.306 Â§3; 1975 c.644 Â§12; 1977 c.232 Â§2; 1983 c.510 Â§16; 1985 c.723 Â§3; 1987 c.94 Â§134; 1987 c.794 Â§5; 1993 c.546 Â§107; part renumbered 657A.990 in 1993; 1999 c.1051 Â§178; subsection (1) renumbered 412.991 in 2007]

Â Â Â Â Â  418.992 Civil penalty. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a private child-caring agency for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 418.205 to 418.310.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a private child-caring agency.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the private child-caring agency.

Â Â Â Â Â  (2) A civil penalty may not be imposed under this section:

Â Â Â Â Â  (a) For violations other than those involving direct care or feeding of children, staff to child ratio or sanitation involving direct care; or

Â Â Â Â Â  (b) Unless a violation is found on two consecutive surveys of the private child-caring agency.

Â Â Â Â Â  (3) The director in every case shall prescribe a reasonable time for elimination of a violation:

Â Â Â Â Â  (a) Not to exceed 30 days after first notice of a violation; or

Â Â Â Â Â  (b) In cases where the violation requires more than 30 days to correct, such time as is specified in a plan of correction found acceptable by the director.

Â Â Â Â Â  (4) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the director considers proper and consistent with the public health and safety. [1983 c.510 Â§23; 2007 c.71 Â§109]

Â Â Â Â Â  418.993 Procedure. (1) Any civil penalty under ORS 418.992 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the private child-caring agency to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services. [1983 c.510 Â§24; 1991 c.734 Â§19]

Â Â Â Â Â  418.994 Schedule of penalties; rules. After public hearing, the Director of Human Services by rule shall adopt a schedule establishing the civil penalty that may be imposed under ORS 418.992. However, the civil penalty shall not exceed $500 for each violation. [1983 c.510 Â§25]

Â Â Â Â Â  418.995 Factors considered in imposing penalty. In imposing a penalty pursuant to the schedule adopted pursuant to ORS 418.992, the Director of Human Services shall consider the following factors:

Â Â Â Â Â  (1) The past history of the private child-caring agency incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (2) Any prior violations of statutes or rules pertaining to private child-caring agencies.

Â Â Â Â Â  (3) The economic and financial conditions of the private child-caring agency incurring the penalty.

Â Â Â Â Â  (4) The immediacy and extent to which the violation threatens the health, safety and well-being of the children. [1983 c.510 Â§26]

Â Â Â Â Â  418.996 [1983 c.510 Â§27; 1989 c.706 Â§12; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  418.997 Judicial review. Judicial review of civil penalties imposed under ORS 418.992, shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1983 c.510 Â§28]

Â Â Â Â Â  418.998 Disposition of penalties. All penalties recovered under ORS 418.992 to 418.998 shall be paid into the State Treasury and credited to the General Fund. [1983 c.510 Â§29]

_______________



Chapter 419

Chapter 419 - (Former Provisions)

Juvenile Court Proceedings; County Juvenile Departments;

Local Citizen Review Boards

JUVENILE COURT PROCEEDINGS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

419.002 [Amended by 1961 c.600 §10; renumbered 418.005]

419.004 [Renumbered 418.010]

419.006 [Renumbered 418.015]

419.008 [Renumbered 418.020]

419.010 [1959 c.610 §1; renumbered 418.025]

419.052 [Amended by 1957 c.150 §1; renumbered 418.055 and then 418.035]

419.054 [Renumbered 418.060 and then 418.040]

419.056 [Amended by 1953 c.269 §2; 1955 c.700 §1; subsection (2) of 1959 Replacement Part enacted as 1955 c.700 §2; renumbered 418.065 and then 418.045]

419.058 [Renumbered 418.100]

419.060 [Renumbered 418.105]

419.062 [Renumbered 418.110]

419.064 [Renumbered 418.115]

419.066 [Renumbered 418.120]

419.068 [Renumbered 418.125]

419.070 [Renumbered 418.130]

419.072 [1955 c.329 §1; 1961 c.423 §1; renumbered 418.135]

419.101 [1959 c.432 §66 (enacted in lieu of 419.102 and 419.104); renumbered 418.205]

419.102 [Repealed by 1959 c.432 §65 (419.101 enacted in lieu of 419.102 and 419.104)]

419.104 [Repealed by 1959 c.432 §65 (419.101 enacted in lieu of 419.102 and 419.104)]

419.105 [Renumbered 418.210]

419.106 [Renumbered 418.215]

419.108 [Renumbered 418.220]

419.110 [Renumbered 418.225]

419.112 [Renumbered 418.230]

419.114 [Renumbered 418.235]

419.116 [Renumbered 418.240]

419.118 [Amended by 1957 c.710 §13; 1959 c.432 §67; renumbered 418.245]

419.120 [Renumbered 418.250]

419.122 [Renumbered 418.255]

419.124 [Renumbered 418.260]

419.126 [Amended by 1961 c.171 §3; renumbered 418.265]

419.128 [Renumbered 418.270]

419.130 [Renumbered 418.275]

419.132 [Renumbered 418.280]

419.133 [1959 c.429 §2; renumbered 418.285]

419.134 [Renumbered 418.290]

419.135 [1959 c.429 §6; renumbered 418.295]

419.136 [Renumbered 418.300]

419.138 [Renumbered 418.305]

419.140 [Amended by 1959 c.432 §68; renumbered 418.310]

419.142 [1959 c.429 §5; renumbered 418.315]

419.144 [1959 c.429 §4; renumbered 418.320]

419.152 [Renumbered 418.355]

419.154 [Renumbered 418.360]

419.156 [Renumbered 418.365]

419.158 [Renumbered 418.370]

419.202 [Renumbered 418.405]

419.204 [Amended by 1961 c.316 §4; renumbered 418.410]

419.206 [Renumbered 418.415]

419.208 [Amended by 1955 c.301 §1; 1959 c.368 §1; renumbered 418.420]

419.210 [Renumbered 418.425]

419.212 [Renumbered 418.430]

419.214 [Renumbered 418.435]

419.216 [Renumbered 418.440]

419.218 [Renumbered 418.445]

419.220 [Renumbered 418.450]

419.222 [Renumbered 418.455]

419.224 [Formerly 419.566; renumbered 418.460]

419.252 [Amended by 1961 c.316 §5; renumbered 418.505]

419.254 [Renumbered 418.510]

419.256 [Amended by 1955 c.301 §2; 1959 c.368 §2; renumbered 418.515]

419.258 [Renumbered 418.520]

419.260 [Renumbered 418.525]

419.262 [Renumbered 418.530]

419.302 [Renumbered 418.555]

419.304 [Renumbered 418.560]

419.306 [Renumbered 418.565]

419.308 [Formerly 419.530; renumbered 418.570]

419.352 [Amended by 1959 c.432 §69; renumbered 418.605]

419.354 [Repealed by 1959 c.432 §59]

419.356 [Amended by 1959 c.432 §70; renumbered 418.610]

419.402 [Renumbered 418.625]

419.404 [Renumbered 418.630]

419.406 [Renumbered 418.635]

419.408 [Renumbered 418.640]

419.410 [Renumbered 418.645]

419.452 [Renumbered 418.675]

419.454 [Renumbered 418.680]

419.456 [Renumbered 418.685]

419.472 [1959 c.432 §1; 1979 c.836 §8; 1987 c.809 §4; 1993 c.18 §103; repealed by 1993 c.33 §373]

419.474 [Subsection (1) enacted as 1959 c.432 §3(1); subsection (2) enacted as 1959 c.432 §57; repealed by 1993 c.33 §373]

419.476 [Subsection (1) enacted as 1959 c.432 §2; subsection (3) enacted as 1959 c.432 §3 (2); 1963 c.496 §1; 1971 c.451 §17; 1977 c.525 §6; 1983 c.338 §926; repealed by 1993 c.33 §373]

419.477 [1979 c.288 §2; repealed by 1993 c.33 §373]

419.478 [1959 c.432 §4; repealed by 1993 c.33 §373]

419.479 [1979 c.275 §2; 1983 c.815 §12; repealed by 1993 c.33 §373]

419.480 [1959 c.432 §5; repealed by 1979 c.275 §6]

419.482 [1959 c.432 §6; 1983 c.507 §3; 1985 c.16 §462; repealed by 1993 c.33 §373]

419.484 [1959 c.432 §7; 1969 c.274 §3; 1971 c.151 §1; 1983 c.740 §143; 1983 c.815 §17; repealed by 1993 c.33 §373]

419.486 [1959 c.432 §8; 1969 c.274 §4; 1983 c.815 §18; 1985 c.515 §1; repealed by 1993 c.33 §373]

419.488 [1959 c.432 §9; 1969 c.591 §298; 1979 c.284 §141; 1987 c.606 §7; 1991 c.249 §35; repealed by 1993 c.33 §373]

419.490 [1959 c.432 §10; repealed by 1993 c.33 §373]

419.492 [1959 c.432 §11; repealed by 1993 c.33 §373]

419.494 [1959 c.432 §12; renumbered 419A.295 in 1993]

419.496 [1959 c.432 §13; repealed by 1993 c.33 §373]

419.497 [1991 c.188 §2; repealed by 1993 c.33 §373]

419.498 [1959 c.432 §14; 1973 c.455 §1; 1979 c.583 §1; 1979 c.867 §8; 1981 c.174 §3; 1981 s.s. c.3 §65; 1983 c.369 §4; 1983 c.401 §3; 1983 c.815 §19; 1987 c.606 §8; 1987 c.803 §22; 1987 c.892 §7; 1989 c.171 §49; repealed by 1993 c.33 §373]

419.500 [1959 c.432 §§15, 80; 1965 c.524 §1; 1971 c.31 §1; repealed by 1993 c.33 §373]

419.502 [Repealed by 1959 c.432 §59]

419.503 [Repealed by 1959 c.432 §59]

419.504 [Amended by 1955 c.3 §1; repealed by 1959 c.432 §59]

419.505 [1959 c.432 §16; 1987 c.809 §5; 1993 c.18 §104; repealed by 1993 c.33 §373]

419.506 [Repealed by 1959 c.432 §59]

419.507 [1959 c.432 §17; 1963 c.81 §1; 1965 c.616 §88; 1969 c.679 §1; 1971 c.401 §91; 1971 c.698 §2; 1973 c.495 §1; 1975 c.662 §7; subsection (4) enacted as 1981 c.648 §2; 1983 c.510 §17; 1983 c.815 §5; 1985 c.824 §1; 1987 c.94 §135; 1987 c.320 §158; 1987 c.665 §1a; 1987 c.778 §1; 1987 c.892 §5; 1989 c.171 §50; 1989 c.462 §1; 1989 c.814 §1; 1989 c.844 §3; 1989 c.1075 §4; 1991 c.460 §17; 1991 c.818 §1; subsection (11) enacted as 1991 c.669 §10; repealed by 1993 c.33 §373]

419.508 [Repealed by 1959 c.432 §59]

419.509 [1959 c.432 §18; 1963 c.344 §1; 1969 c.679 §2; 1971 c.105 §1; 1971 c.401 §92; 1971 c.698 §3; 1975 c.718 §3; 1983 c.815 §3; repealed by 1993 c.33 §373]

419.510 [Repealed by 1959 c.432 §59]

419.511 [1959 c.432 §19; 1963 c.344 §2; 1965 c.616 §89; 1969 c.679 §3; 1971 c.401 §93; 1971 c.571 §1; 1973 c.823 §135; 1983 c.815 §4; 1991 c.224 §1; repealed by 1993 c.33 §373]

419.512 [Repealed by 1959 c.432 §59]

419.513 [1959 c.432 §20; 1979 c.343 §5; 1983 c.761 §14; 1985 c.610 §9; 1989 c.519 §5; 1989 c.811 §9; repealed by 1993 c.33 §373]

419.514 [Repealed by 1959 c.432 §59]

419.515 [1959 c.432 §21; 1979 c.284 §142; 1989 c.726 §9; repealed by 1993 c.33 §373]

419.516 [Repealed by 1959 c.432 §59]

419.517 [1959 c.432 §22; repealed by 1993 c.33 §373]

419.518 [Repealed by 1959 c.432 §59]

419.519 [1959 c.432 §23; repealed by 1993 c.33 §373]

419.520 [Repealed by 1959 c.432 §59]

419.521 [1959 c.432 §§24, 25; 1961 c.344 §105; 1973 c.823 §136; repealed by 1993 c.33 §373]

419.522 [Repealed by 1959 c.432 §59]

419.523 [1959 c.432 §26; 1963 c.152 §1; 1973 c.804 §1; 1979 c.744 §21; 1989 c.907 §2; repealed by 1993 c.33 §373]

419.524 [Repealed by 1959 c.432 §59]

419.525 [1959 c.432 §27; 1985 c.820 §1; 1987 c.803 §21; 1989 c.171 §51; repealed by 1993 c.33 §373]

419.526 [Repealed by 1959 c.432 §59]

419.527 [1959 c.432 §28; repealed by 1993 c.33 §373]

419.528 [Repealed by 1959 c.432 §59]

419.529 [1959 c.432 §29; 1963 c.496 §2; repealed by 1993 c.33 §373]

419.530 [Renumbered 419.308 and then 418.570]

419.531 [1959 c.432 §30; 1979 c.275 §3; repealed by 1993 c.33 §373]

419.532 [Repealed by 1959 c.432 §59]

419.533 [1959 c.432 §31; 1971 c.199 §3; subsections (3) and (4) enacted as 1971 c.199 §2; 1975 c.596 §1; 1985 c.631 §1; 1991 c.900 §1; repealed by 1993 c.33 §373]

419.534 [Repealed by 1959 c.432 §59]

419.535 [1959 c.432 §32; 1971 c.199 §4; 1983 c.507 §4; 1985 c.16 §463; repealed by 1993 c.33 §373]

419.536 [Repealed by 1959 c.432 §59]

419.537 [1959 c.432 §33; 1971 c.199 §5; 1983 c.507 §5; 1985 c.16 §464; repealed by 1993 c.33 §373]

419.538 [Repealed by 1959 c.432 §59]

419.539 [1959 c.432 §34; 1971 c.199 §6; 1983 c.507 §6; 1985 c.16 §465; repealed by 1993 c.33 §373]

419.540 [Repealed by 1959 c.432 §59]

419.541 [1959 c.432 §35; 1971 c.199 §7; 1983 c.507 §7; repealed by 1993 c.33 §373]

419.542 [Amended by 1957 c.414 §1; repealed by 1959 c.432 §59]

419.543 [1959 c.432 §36; repealed by 1993 c.33 §373]

419.544 [Repealed by 1959 c.432 §59]

419.545 [1959 c.432 §37; repealed by 1979 c.275 §6]

419.546 [Repealed by 1959 c.432 §59]

419.547 [1959 c.432 §38; 1979 c.275 §4; repealed by 1993 c.33 §373]

419.548 [Repealed by 1959 c.432 §59]

419.549 [1959 c.432 §39; repealed by 1993 c.33 §373]

419.550 [Repealed by 1957 c.413 §2]

419.551 [1957 c.413 §1; repealed by 1959 c.432 §59]

419.552 [Repealed by 1959 c.432 §59]

419.553 [1959 c.432 §40; repealed by 1993 c.33 §373]

419.554 [Repealed by 1955 c.491 §9]

419.555 [1959 c.432 §41; repealed by 1979 c.275 §6]

419.556 [Repealed by 1955 c.491 §9]

419.557 [1959 c.432 §42; 1965 c.151 §1; 1979 c.275 §5; repealed by 1993 c.33 §373]

419.558 [Repealed by 1959 c.432 §59]

419.559 [1959 c.432 §43; 1963 c.82 §1; 1989 c.445 §1; repealed by 1993 c.33 §373]

419.560 [Repealed by 1955 c.491 §9]

419.561 [1959 c.432 §44; 1969 c.198 §80; 1973 c.649 §1; 1979 c.588 §3; 1983 c.815 §14; 1991 c.210 §1; repealed by 1993 c.33 §373]

419.562 [Repealed by 1959 c.432 §59]

419.563 [1959 c.432 §45; 1969 c.409 §1; 1977 c.335 §1; 1979 c.867 §9; 1985 c.502 §24; repealed by 1993 c.33 §373]

419.564 [Repealed by 1959 c.432 §59]

419.565 [1957 c.276 §1; repealed by 1959 c.652 §24]

419.566 [Amended by 1959 c.432 §71; renumbered 419.224 and then 418.460]

419.567 [1959 c.432 §46; subsection (4) enacted as 1969 c.274 §2; 1971 c.24 §1; 1979 c.836 §13; 1981 c.524 §1; 1991 c.666 §1; repealed by 1993 c.33 §373]

419.568 [Renumbered 419.618]

419.569 [1959 c.432 §47; 1971 c.401 §94; 1985 c.618 §1; repealed by 1993 c.33 §373]

419.570 [Repealed by 1959 c.432 §59]

419.571 [1959 c.432 §48; repealed by 1993 c.33 §373]

419.572 [Repealed by 1959 c.432 §59]

419.573 [1959 c.432 §49; 1985 c.618 §2; repealed by 1993 c.33 §373]

419.574 [Repealed by 1959 c.432 §59]

419.575 [1959 c.432 §50; 1975 c.718 §1; 1979 c.338 §1; 1981 c.648 §3; 1985 c.500 §13; 1985 c.618 §3a; 1985 c.631 §4; 1989 c.1033 §2; repealed by 1993 c.33 §373]

419.576 [1979 c.502 §2; 1981 c.777 §1; 1983 c.815 §6; 1987 c.809 §6; 1993 c.18 §105; repealed by 1993 c.33 §373]

419.577 [1959 c.432 §51; 1969 c.274 §5; 1975 c.718 §2; 1981 c.887 §1; 1983 c.815 §15; 1985 c.618 §§4, 4a; 1987 c.892 §6; 1989 c.1033 §3; repealed by 1993 c.33 §373]

419.578 [1979 c.588 §2; repealed by 1993 c.33 §373]

419.579 [1959 c.432 §52; 1985 c.618 §8; 1989 c.1033 §4; repealed by 1993 c.33 §373]

419.580 [1983 c.815 §11; repealed by 1993 c.33 §373]

419.581 [1959 c.432 §53; 1969 c.274 §6; 1981 s.s. c.3 §4; repealed by 1993 c.33 §373]

419.582 [1983 c.815 §16; subsections (1) and (2) enacted by 1987 c.665 §2; 1989 c.844 §4; repealed by 1993 c.33 §373]

419.583 [1959 c.432 §54; repealed by 1993 c.33 §373]

419.584 [1977 c.577 §1; 1983 c.815 §1; 1989 c.464 §1; repealed by 1993 c.33 §373]

419.585 [1959 c.432 §55; 1969 c.679 §4; 1971 c.401 §95; 1973 c.453 §1; repealed by 1977 c.577 §2]

419.586 [1971 c.226 §2; repealed by 1975 c.680 §13]

419.587 [1959 c.432 §56; 1975 c.795 §4; 1979 c.250 §1; repealed by 1993 c.33 §373]

419.588 [1991 c.898 §12; repealed by 1993 c.33 §373]

419.590 [1973 c.202 §3; repealed by 1993 c.33 §373]

419.591 [1973 c.202 §1; repealed by 1993 c.33 §373]

419.593 [1979 c.836 §10; 1989 c.224 §84; repealed by 1993 c.33 §373]

419.595 [1979 c.836 §11; 1989 c.224 §85; repealed by 1993 c.33 §373]

419.597 [1979 c.836 §12; 1983 c.294 §2; repealed by 1993 c.33 §373]

419.598 [1985 c.612 §3; 1987 c.892 §1; repealed by 1989 c.1033 §8]

419.599 [1985 c.618 §7; repealed by 1989 c.1033 §8]

419.600 [1985 c.618 §6; 1987 c.892 §2; repealed by 1989 c.1033 §8]

419.601 [1989 c.1033 §1; repealed by 1993 c.33 §373]

419.602 [1955 c.491 §1; repealed by 1993 c.33 §373]

419.604 [1955 c.491 §2; 1963 c.186 §1; 1987 c.779 §1; repealed by 1993 c.33 §373]

419.606 [1955 c.491 §3; repealed by 1993 c.33 §373]

419.608 [1955 c.491 §4; repealed by 1993 c.33 §373]

419.609 [1989 c.1033 §6; repealed by 1993 c.33 §373]

419.610 [1955 c.491 §5; repealed by 1993 c.33 §373]

419.612 [1955 c.491 §7; 1981 c.869 §8; repealed by 1993 c.33 §373]

419.613 [1989 c.1033 §7; repealed by 1993 c.33 §373]

419.614 [1955 c.491 §8; 1985 c.500 §9; repealed by 1993 c.33 §373]

419.616 [1955 c.491 §6; 1987 c.779 §2; repealed by 1993 c.33 §373]

419.618 [Formerly 419.568; 1963 c.519 §37; repealed by 1993 c.33 §373]

419.630 [1979 c.339 §1; repealed by 1993 c.33 §373]

419.635 [1979 c.339 §2; 1983 c.815 §20; repealed by 1993 c.33 §373]

419.640 [1979 c.339 §3; 1983 c.815 §21; 1991 c.460 §18; 1991 c.818 §2; repealed by 1993 c.33 §373]

419.645 [1979 c.339 §4; 1983 c.815 §22; repealed by 1993 c.33 §373]

419.650 [1979 c.339 §5; 1983 c.815 §23; repealed by 1993 c.33 §373]

419.655 [1979 c.339 §6; repealed by 1993 c.33 §373]

419.710 [1953 c.576 §1; 1973 c.827 §37; 1977 c.525 §7; repealed by 1993 c.33 §373]

419.720 [1953 c.576 §2; repealed by 1993 c.33 §373]

419.730 [1953 c.576 §3; repealed by 1963 c.356 §3]

419.740 [1953 c.576 §4; repealed by 1993 c.33 §373]

419.750 [1963 c.356 §1; repealed by 1993 c.33 §373]

419.760 [1963 c.356 §2; repealed by 1993 c.33 §373]

419.770 [1985 c.721 §§5,8; 1987 c.809 §3a; 1989 c.294 §3; repealed by 1993 c.33 §373]

419.772 [1985 c.721 §4; 1989 c.294 §1; repealed by 1993 c.33 §373]

419.774 [1989 c.294 §2; repealed by 1993 c.33 §373]

419.776 [1985 c.721 §6; 1989 c.294 §4; repealed by 1993 c.33 §373]

419.778 [1985 c.721 §9; repealed by 1993 c.33 §373]

419.780 [1985 c.721 §11; 1987 c.809 §1; 1989 c.294 §5; repealed by 1993 c.33 §373]

419.782 [1985 c.721 §10; repealed by 1993 c.33 §373]

419.784 [1985 c.721 §12; 1987 c.809 §2; 1989 c.294 §6; repealed by 1993 c.33 §373]

419.786 [1985 c.721 §14; repealed by 1993 c.33 §373]

419.788 [1985 c.721 §13; repealed by 1993 c.33 §373]

419.790 [1985 c.721 §15; 1987 c.809 §3; 1989 c.294 §7; repealed by 1993 c.33 §373]

419.792 [1985 c.721 §16; repealed by 1993 c.33 §373]

419.794 [1985 c.721 §17a; repealed by 1993 c.33 §373]

419.800 [1975 c.680 §2; 1977 c.558 §1; 1979 c.841 §1; 1983 c.820 §1; 1989 c.774 §2; 1991 c.386 §12; 1991 c.669 §11; 1991 c.681 §1; 1991 c.830 §7; repealed by 1993 c.33 §373]

419.802 [1983 c.820 §5; repealed by 1993 c.33 §373]

419.804 [1983 c.820 §6; repealed by 1993 c.33 §373]

419.805 [1975 c.680 §3; 1979 c.841 §2; 1983 c.820 §2; 1991 c.681 §2; repealed by 1993 c.33 §373]

419.810 [1975 c.680 §4; 1979 c.841 §3; 1983 c.820 §3; 1991 c.681 §3; repealed by 1993 c.33 §373]

419.815 [1975 c.680 §5; 1979 c.841 §4; repealed by 1993 c.33 §373]

419.817 [1983 c.820 §7; repealed by 1993 c.33 §373]

419.820 [1975 c.680 §7; 1983 c.820 §8; repealed by 1993 c.33 §373]

419.823 [1983 c.820 §9; repealed by 1993 c.33 §373]

419.825 [1975 c.680 §8; repealed by 1983 c.820 §18]

419.827 [1983 c.820 §10; repealed by 1993 c.33 §373]

419.830 [1975 c.680 §9; 1983 c.820 §11; repealed by 1993 c.33 §373]

419.835 [1975 c.680 §10; 1983 c.820 §12; repealed by 1993 c.33 §373]

419.837 [1983 c.820 §15; repealed by 1993 c.33 §373]

419.838 [1983 c.820 §14; repealed by 1993 c.33 §373]

419.839 [1983 c.820 §13; repealed by 1993 c.33 §373]

419.840 [1975 c.680 §12; 1981 c.897 §50; repealed by 1981 c.820 §18]

419.990 [Subsection (4) of 1959 Replacement Part enacted as 1953 c.576 §2(2); 1959 c.432 §72; subsections (1), (2) and (3) of 1959 Replacement Part renumbered as part of ORS 418.990; subsection (2) enacted as 1975 c.680 §11; repealed by 1993 c.33 §373]

_______________



Chapter 419a

Chapter 419A Â Juvenile Code: General Provisions and Definitions

2007 EDITION

JUVENILE CODE: GENERAL PROVISIONS AND DEFINITIONS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

419A.004Â  Definitions

COUNTY JUVENILE DEPARTMENT

419A.010Â  Appointment of counselors and director

419A.012Â  Duties of director or counselor

419A.014Â  Reports by juvenile department

419A.015Â  Reports to school districts concerning youth offenders on probation

419A.016Â  Powers of director or counselor

419A.018Â  Juvenile department is county agency

419A.020Â  County responsibility for expenses of juvenile department

419A.022Â  Responsibility of counties over 400,000 population

COURT SERVICES

419A.045Â  Policy and purpose

419A.046Â  Definition for ORS 419A.046 to 419A.048

419A.047Â  Financial aid to counties for court services

419A.048Â  Court to comply with fiscal reporting procedures

DETENTION AND SHELTER FACILITIES

419A.050Â  Authority to acquire, equip and maintain detention and shelter facilities

419A.052Â  Specifications of facilities

419A.055Â  Examination of facilities; capacity limits

419A.057Â  Payment of maintenance expenses; admission of youth offenders

419A.059Â  Designation of detention and shelter facilities

419A.061Â  Inspection of detention facilities

419A.063Â  Requirements for detention facilities

LOCAL CITIZEN REVIEW BOARDS

419A.090Â  Local citizen review boards

419A.092Â  Membership; training

419A.094Â  Additional boards; creation

419A.096Â  Duties of Judicial Department in administering boards

419A.098Â  Rules

419A.100Â  Confidentiality of information; penalty

419A.102Â  Access to confidential information by boards; procedure

419A.104Â  Report on children and wards in substitute care

419A.106Â  Review of cases generally

419A.107Â  Review of cases of youth offenders

419A.108Â  Procedure for conflicts of interest

419A.109Â  Review of cases of wards for whom guardian has been appointed; rules

419A.110Â  Immunity of participants in case review

419A.112Â  Disclosure of information to participants in case review; confidentiality

419A.114Â  When presence of agency personnel at board hearings required

419A.116Â  Findings and recommendations; judicial review

419A.118Â  Records; disclosure of findings and recommendations

419A.120Â  Court use of findings and recommendations

419A.122Â  Use of findings and recommendations by Department of Human Services

419A.124Â  Policy and procedure recommendations

419A.128Â  State Citizen Review Board Operating Account

JUVENILE COURT REFEREES

419A.150Â  Appointment; qualifications; hearings; orders; rehearings

COURT APPOINTED SPECIAL ADVOCATES

419A.170Â  Appointment; duties; immunity; access to information; CASA Fund; rules

CONTEMPT

419A.180Â  Power of court to enforce orders by contempt order

FORMER JEOPARDY

419A.190Â  Effect of adjudicatory hearing or admission

APPEALS

419A.200Â  Who may appeal; time limitations; procedure; scope of review; effect of filing appeal

419A.205Â  Judgments described; jurisdiction of juvenile court during pendency of appeal; disposition

419A.208Â  Orders subject to appeal by state; effect of appeal of preadjudicatory order

419A.211Â  Appointment of counsel

FINGERPRINTING AND PHOTOGRAPHING

419A.250Â  Authority; segregation of records; access; when records may be kept with those of adults; destruction of records; missing children

RECORDS

419A.253Â  When information in report or material considered by court must be identified in record

419A.255Â  Maintenance; disclosure; providing transcript; exceptions to confidentiality

419A.256Â  When transcript of proceeding is part of record of case; disclosure

419A.257Â  Disclosure to district attorney and other state and county entities

419A.260Â  Expunction; definitions

419A.262Â  Expunction proceeding; notice to victim; effect of expunction; confidentiality; penalties

MISCELLANEOUS

419A.300Â  Reports to school districts concerning young persons on conditional release

Â Â Â Â Â  419A.002 [1993 c.33 Â§1; 1993 c.546 Â§1; 1997 c.873 Â§1; repealed by 2003 c.396 Â§143]

GENERAL PROVISIONS

Â Â Â Â Â  419A.004 Definitions. As used in this chapter and ORS chapters 419B and 419C, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCASA Volunteer ProgramÂ means a program approved or sanctioned by the juvenile court to recruit, train and supervise volunteer persons to serve as court appointed special advocates.

Â Â Â Â Â  (2) ÂChild care centerÂ means a residential facility for wards or youth offenders that is licensed under the provisions of ORS 418.240.

Â Â Â Â Â  (3) ÂCommunity serviceÂ has the meaning given that term in ORS 137.126.

Â Â Â Â Â  (4) ÂConflict of interestÂ means a person appointed to a local citizen review board who has a personal or pecuniary interest in a case being reviewed by that board.

Â Â Â Â Â  (5) ÂCounselorÂ means a juvenile department counselor or a county juvenile probation officer.

Â Â Â Â Â  (6) ÂCourtÂ means the juvenile court.

Â Â Â Â Â  (7) ÂCourt appointed special advocateÂ or ÂCASAÂ means a person appointed by the court pursuant to a CASA Volunteer Program to act as special advocate pursuant to ORS 419A.170.

Â Â Â Â Â  (8) ÂCourt facilityÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (10) ÂDetentionÂ or Âdetention facilityÂ means a facility established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063 for the detention of children, wards, youths or youth offenders pursuant to a judicial commitment or order.

Â Â Â Â Â  (11) ÂDirectorÂ means the director of a juvenile department established under ORS 419A.010 to 419A.020 and 419A.050 to 419A.063.

Â Â Â Â Â  (12) ÂGuardianÂ means guardian of the person and not guardian of the estate.

Â Â Â Â Â  (13) ÂIndian childÂ means any unmarried person less than 18 years of age who is:

Â Â Â Â Â  (a) A member of an Indian tribe; or

Â Â Â Â Â  (b) Eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.

Â Â Â Â Â  (14) ÂJuvenile courtÂ means the court having jurisdiction of juvenile matters in the several counties of this state.

Â Â Â Â Â  (15) ÂLocal citizen review boardÂ means the board specified by ORS 419A.090 and 419A.092.

Â Â Â Â Â  (16) ÂParentÂ means the biological or adoptive mother and the legal father of the child, ward, youth or youth offender. As used in this subsection, Âlegal fatherÂ means:

Â Â Â Â Â  (a) A man who has adopted the child, ward, youth or youth offender or whose paternity has been established or declared under ORS 109.070 or 416.400 to 416.465 or by a juvenile court; and

Â Â Â Â Â  (b) In cases in which the Indian Child Welfare Act applies, a man who is a father under applicable tribal law.

Â Â Â Â Â  (17) ÂPermanent foster careÂ means an out-of-home placement in which there is a long-term contractual foster care agreement between the foster parents and the department that is approved by the juvenile court and in which the foster parents commit to raise a ward in substitute care or youth offender until the age of majority.

Â Â Â Â Â  (18) ÂPlanned permanent living arrangementÂ means an out-of-home placement other than by adoption, placement with a relative or placement with a legal guardian that is consistent with the case plan and in the best interests of the ward.

Â Â Â Â Â  (19) ÂPublic buildingÂ has the meaning given that term in ORS 166.360.

Â Â Â Â Â  (20) ÂReasonable timeÂ means a period of time that is reasonable given a child or wardÂs emotional and developmental needs and ability to form and maintain lasting attachments.

Â Â Â Â Â  (21) ÂRecordsÂ means any information in written form, pictures, photographs, charts, graphs, recordings or documents pertaining to a case.

Â Â Â Â Â  (22) ÂResidesÂ or Âresidence,Â when used in reference to the residence of a child, ward, youth or youth offender, means the place where the child, ward, youth or youth offender is actually living or the jurisdiction in which wardship or jurisdiction has been established.

Â Â Â Â Â  (23) ÂRestitutionÂ has the meaning given that term in ORS 137.103.

Â Â Â Â Â  (24) ÂSerious physical injuryÂ means:

Â Â Â Â Â  (a) A serious physical injury as defined in ORS 161.015; or

Â Â Â Â Â  (b) A physical injury that:

Â Â Â Â Â  (A) Has a permanent or protracted significant effect on a childÂs daily activities;

Â Â Â Â Â  (B) Results in substantial and recurring pain; or

Â Â Â Â Â  (C) In the case of a child under 10 years of age, is a broken bone.

Â Â Â Â Â  (25) ÂShelter careÂ means a home or other facility suitable for the safekeeping of a child, ward, youth or youth offender who is taken into temporary custody pending investigation and disposition.

Â Â Â Â Â  (26) ÂShort-term detention facilityÂ means a facility established under ORS 419A.050 (3) for holding children, youths and youth offenders pending further placement.

Â Â Â Â Â  (27) ÂSiblingÂ means one of two or more children or wards related:

Â Â Â Â Â  (a) By blood or adoption through a common legal parent; or

Â Â Â Â Â  (b) Through the marriage of the childrenÂs or wardsÂ legal or biological parents.

Â Â Â Â Â  (28) ÂSubstitute careÂ means an out-of-home placement directly supervised by the department or other agency, including placement in a foster family home, group home or other child caring institution or facility. ÂSubstitute careÂ does not include care in:

Â Â Â Â Â  (a) A detention facility, forestry camp or youth correction facility;

Â Â Â Â Â  (b) A family home that the court has approved as a wardÂs permanent placement, when a private child caring agency has been appointed guardian of the ward and when the wardÂs care is entirely privately financed; or

Â Â Â Â Â  (c) In-home placement subject to conditions or limitations.

Â Â Â Â Â  (29) ÂSurrogateÂ means a person appointed by the court to protect the right of the child, ward, youth or youth offender to receive procedural safeguards with respect to the provision of free appropriate public education.

Â Â Â Â Â  (30) ÂTribal courtÂ means a court with jurisdiction over child custody proceedings and that is either a Court of Indian Offenses, a court established and operated under the code of custom of an Indian tribe or any other administrative body of a tribe that is vested with authority over child custody proceedings.

Â Â Â Â Â  (31) ÂVictimÂ means any person determined by the district attorney or juvenile department to have suffered direct financial, psychological or physical harm as a result of an act that has brought the youth or youth offender before the juvenile court. When the victim is a minor, ÂvictimÂ includes the legal guardian of the minor. The youth or youth offender may not be considered the victim. When the victim of the crime cannot be determined, the people of
Oregon
, as represented by the district attorney, are considered the victims.

Â Â Â Â Â  (32) ÂViolent felonyÂ means any offense that, if committed by an adult, would constitute a felony and:

Â Â Â Â Â  (a) Involves actual or threatened serious physical injury to a victim; or

Â Â Â Â Â  (b) Is a sexual offense. As used in this paragraph, Âsexual offenseÂ has the meaning given the term Âsex crimeÂ in ORS 181.594.

Â Â Â Â Â  (33) ÂWardÂ means a person within the jurisdiction of the juvenile court under ORS 419B.100.

Â Â Â Â Â  (34) ÂYoung personÂ means a person who has been found responsible except for insanity under ORS 419C.411 and placed under the jurisdiction of the Psychiatric Security Review Board.

Â Â Â Â Â  (35) ÂYouthÂ means a person under 18 years of age who is alleged to have committed an act that is a violation, or, if done by an adult would constitute a violation, of a law or ordinance of the
United States
or a state, county or city.

Â Â Â Â Â  (36) ÂYouth care centerÂ has the meaning given that term in ORS 420.855.

Â Â Â Â Â  (37) ÂYouth offenderÂ means a person who has been found to be within the jurisdiction of the juvenile court under ORS 419C.005 for an act committed when the person was under 18 years of age. [1993 c.33 Â§2; 1993 c.546 Â§2; 1995 c.422 Â§65; 1997 c.130 Â§11; 1997 c.696 Â§2; 1997 c.873 Â§4; 1999 c.59 Â§116; 1999 c.109 Â§3; 1999 c.577 Â§11; 1999 c.859 Â§6; 1999 c.1095 Â§17; 2001 c.485 Â§3; 2001 c.900 Â§122; 2001 c.904 Â§12; 2001 c.910 Â§2; 2003 c.396 Â§1; 2003 c.576 Â§446; 2005 c.160 Â§1; 2005 c.517 Â§2; 2005 c.843 Â§1; 2007 c.609 Â§Â§7,8; 2007 c.806 Â§Â§1,2]

COUNTY JUVENILE DEPARTMENT

Â Â Â Â Â  419A.010 Appointment of counselors and director. (1)(a) Subject to paragraph (b) of this subsection, the governing body of any county, after consultation with the judges of the juvenile court in that county, shall appoint or designate one or more persons of good moral character as counselors of the juvenile department of the county, to serve at the pleasure of and at a salary designated by the governing body of the county.

Â Â Â Â Â  (b) The governing bodies of two or more contiguous counties may, pursuant to an agreement between the counties concerned, and after consultation with the judges of the juvenile courts in those counties, jointly appoint one or more persons of good moral character as counselors of the juvenile departments of the counties, to serve at the pleasure of and at a salary designated by the governing bodies of the counties concerned.

Â Â Â Â Â  (c) When more than one person is appointed under this subsection, the appointing authority may designate one as director of the juvenile department or departments and the others to serve as juvenile counselors or staff members.

Â Â Â Â Â  (d) Additional qualifications for a person appointed director of a juvenile department of a county under this subsection may be established by the governing body of a county, subject to the approval of such qualifications by the judge of the juvenile court in that county.

Â Â Â Â Â  (e) When the chairperson of the governing body of the county is also the judge of the juvenile court under ORS 5.020, only the judge shall make the decisions described in this subsection.

Â Â Â Â Â  (2) The director shall be the administrator of the juvenile department or departments for the county or counties, including any juvenile detention facilities maintained by the county or by the counties jointly, and the supervisor of the staff of the juvenile department or departments and detention facilities, subject to the direction of the appointing authority. [1993 c.33 Â§4; 1993 c.546 Â§3]

Â Â Â Â Â  419A.012 Duties of director or counselor. The director of a juvenile department or one of the counselors shall:

Â Â Â Â Â  (1) Make or cause to be made an investigation of every child, ward, youth or youth offender brought before the court and report fully thereon to the court.

Â Â Â Â Â  (2) Be present in court to represent the interests of the child, ward, youth or youth offender when the case is heard.

Â Â Â Â Â  (3) Furnish such information and assistance as the court requires.

Â Â Â Â Â  (4) Take charge of any child, ward, youth or youth offender before and after the hearing as may be directed by the court. [1993 c.33 Â§5; 2003 c.396 Â§2]

Â Â Â Â Â  419A.014 Reports by juvenile department. The juvenile department of a county shall report annually to the Oregon Criminal Justice Commission the frequency with which runaway children held under ORS 419C.156, youths and youth offenders are held in preadjudicative detention and the duration of the detention. [1993 c.33 Â§6; 2001 c.904 Â§2; 2001 c.905 Â§3; 2003 c.396 Â§3]

Â Â Â Â Â  419A.015 Reports to school districts concerning youth offenders on probation. (1)(a) Once each month, a county juvenile department shall provide to each school district in the county a list of all youth offenders enrolled in a school in the school district who are on probation by order of the juvenile court in the county. The department shall include in the list the name and business telephone number of the juvenile counselor assigned to each case.

Â Â Â Â Â  (b) When a youth offender who is on probation transfers from one school district to a different school district, the juvenile counselor assigned to the case shall notify the superintendent of the school district to which the youth offender has transferred of the youth offenderÂs probation status. The juvenile counselor shall make the notification no later than 72 hours after the juvenile counselor knows of the transfer.

Â Â Â Â Â  (2) Upon request by the school district, the juvenile department shall provide additional information, including the offense that brought the youth offender within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (3) In addition to the general notification required by subsection (1) of this section, the juvenile department:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the juvenile department believes the youth offender represents a risk to other students or school staff.

Â Â Â Â Â  (4) When a school district receives notice under this section, the school district may disclose the information only to those school employees the district determines need the information in order to safeguard the safety and security of the school, students and staff. A person to whom personally identifiable information is disclosed under this subsection may not disclose the information to another person except to carry out the provisions of this subsection.

Â Â Â Â Â  (5) Except as otherwise provided in ORS 192.490, a juvenile department, school district or anyone employed or acting on behalf of a juvenile department or school district who sends or receives records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1997 c.765 Â§2; 1999 c.620 Â§9; 1999 c.963 Â§1a; 2005 c.517 Â§3]

Note: 419A.015 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.016 Powers of director or counselor. Any director or counselor has the power of a peace officer as to any child, ward, youth or youth offender committed to the care of the director or counselor. Any director or counselor may, in the discretion of the director or counselor and at any time, bring a child, ward, youth or youth offender committed to the custody and care by the juvenile court before the court for any further action the court considers advisable. [1993 c.33 Â§7; 2003 c.396 Â§4]

Â Â Â Â Â  419A.018 Juvenile department is county agency. Except as provided in ORS 419A.010, the juvenile department of a county is and shall be considered a county agency for all purposes. [1993 c.33 Â§15]

Â Â Â Â Â
419A.020
County
responsibility for expenses of juvenile department. (1) The cost of maintaining a juvenile department and all expenditures incidental thereto, including traveling expenses, and necessarily incurred in supplying the immediate necessities of children, wards, youths or youth offenders while committed to the charge of a director or counselor, and all salaries for the personnel of a juvenile department and of any detention facilities maintained in the county, are payable upon the order of the board of county commissioners or county court of the county from county funds budgeted and levied for that purpose in any manner provided by law.

Â Â Â Â Â  (2) When two or more counties have counselors appointed to serve the counties jointly, each county shall provide funds to pay its share of the costs and expenses of the employment of counselors and maintaining juvenile departments. The method of determining the portion of such costs and expenses each county is to bear must be provided in the agreement made between the counties under ORS 419A.010 (1)(b). [1993 c.33 Â§16; 2003 c.396 Â§5]

Â Â Â Â Â  419A.022 Responsibility of counties over 400,000 population. The board of county commissioners or county court of counties having more than 400,000 inhabitants, according to the latest federal decennial census, shall provide proper accommodations for detention rooms and hospital wards, as may be necessary for the care, custody and discipline of children, wards, youths or youth offenders. The expense of the same shall be audited and paid in the same manner as other bills in such county are audited and paid. [1993 c.33 Â§17; 2003 c.396 Â§6]

Â Â Â Â Â  419A.044 [Formerly 423.310; repealed by 2001 c.904 Â§9 and 2001 c.905 Â§11]

COURT SERVICES

Â Â Â Â Â  419A.045 Policy and purpose. It is declared to be the legislative policy of the State of Oregon to recognize county juvenile courts and departments as a basic foundation for the provision of services to children, wards, youths, youth offenders and their families and, with the limited amount of funds available, to assist counties in financing certain juvenile court-related services on a continuing basis. The purpose of ORS 419A.045 to 419A.048 is to provide basic grants to juvenile departments to assist them in the administration of court services as defined in ORS 3.250. [Formerly 423.315; 2003 c.396 Â§7]

Â Â Â Â Â  419A.046 Definition for ORS 419A.046 to 419A.048. As used in ORS 419A.046 to 419A.048, Âstate contributionÂ means the amount of money to which each county is entitled from the funds appropriated for the purposes of carrying out the provisions of ORS 419A.046 to 419A.048. [Formerly 423.330]

Â Â Â Â Â  419A.047 Financial aid to counties for court services. (1) The state shall provide financial assistance to the counties for the implementation of local coordinated comprehensive plans from funds appropriated for that purpose for court services, as defined in ORS 3.250.

Â Â Â Â Â  (2) The Oregon Youth Authority shall determine each countyÂs estimated percentage share of the amount to be appropriated for the purposes of this section. Such determination must be based upon each countyÂs respective share of residents under the age of 18.

Â Â Â Â Â  (3) The numbers of residents under the age of 18 for each county must be certified to the Oregon Youth Authority by January 1 of each odd-numbered year by the
Portland
State
University
Population
Research
Center
. [Formerly 423.340; 2001 c.904 Â§3; 2001 c.905 Â§4; 2003 c.396 Â§8; 2007 c.71 Â§110]

Â Â Â Â Â  419A.048 Court to comply with fiscal reporting procedures. Any court with juvenile court jurisdiction that receives financial assistance under ORS 419A.045 to 419A.048 shall comply with fiscal reporting procedures developed and approved by the Oregon Youth Authority. [Formerly 423.350; 2001 c.904 Â§4; 2001 c.905 Â§5]

DETENTION AND SHELTER FACILITIES

Â Â Â Â Â  419A.050 Authority to acquire, equip and maintain detention and shelter facilities. (1) Any county may acquire in any lawful manner, equip and maintain within the county suitable facilities for the shelter or detention of children, wards, youths and youth offenders confined pursuant to a judicial commitment or order pending final adjudication of the case by the juvenile court.

Â Â Â Â Â  (2) When two or more counties have entered into an agreement under ORS 419A.010, the counties jointly may acquire in any lawful manner, equip and maintain, at a suitable site or sites in the counties, facilities suitable for the shelter or detention of children, wards, youths and youth offenders confined pursuant to judicial commitment or order pending final adjudication of the case by the juvenile court.

Â Â Â Â Â  (3) Any county may designate, equip and maintain a short-term detention facility for children, youths and youth offenders in transit. The facility may house up to a total of five children, youths and youth offenders in transit for a period not to exceed four continuous days pending further placement. Short-term detention facilities:

Â Â Â Â Â  (a) May not be located with detention facilities established under subsection (1) or (2) of this section; and

Â Â Â Â Â  (b) Are subject to the standards and specifications found in ORS 169.740 and 419A.052. Upon written request of the county, the Department of Corrections may approve waivers and variances from the standards and specifications as long as the waivers or variances are consistent with the safety and welfare of detained children, youths and youth offenders. [1993 c.33 Â§8; 1993 c.546 Â§4; 1997 c.696 Â§1; 2003 c.396 Â§9]

Â Â Â Â Â  419A.052 Specifications of facilities. (1) Suitable detention facilities must be of Class I construction and comply with the State of
Oregon Structural Specialty Code
and Fire and Life Safety Code. In addition, the facilities must provide:

Â Â Â Â Â  (a) Sanitary drinking water in living units and dayrooms;

Â Â Â Â Â  (b) Toilets and washbasins accessible to detainees in all housing and activity areas;

Â Â Â Â Â  (c) At least one shower for every 10 detainees;

Â Â Â Â Â  (d) A heating system and all equipment required to ensure healthful and comfortable living and working conditions, and that maintains a temperature no lower than 64 degrees;

Â Â Â Â Â  (e) Lighting at 20 footcandles density; and

Â Â Â Â Â  (f) Verbal or mechanical communications from sleeping rooms to staff.

Â Â Â Â Â  (2) New or major renovated facilities must conform to the requirements of subsection (1) of this section and must also provide:

Â Â Â Â Â  (a) That any single sleeping rooms located therein are at least 70 square feet and that any dormitories located therein are at least 50 square feet per detainee and house no more than five detainees each;

Â Â Â Â Â  (b) At least one toilet and washbasin for every five detainees;

Â Â Â Â Â  (c) Corridors of at least six feet in width;

Â Â Â Â Â  (d) Thirty square feet of dayroom space per detainee;

Â Â Â Â Â  (e) Heating units capable of maintaining 68 to 85 degrees temperature;

Â Â Â Â Â  (f) Tamper-proof lighting with capability of 20 footcandles;

Â Â Â Â Â  (g) Air circulation of 10 cubic feet of fresh air per minute, per detainee;

Â Â Â Â Â  (h) Sleeping roomsÂ water valves accessible for staff control;

Â Â Â Â Â  (i) Rooms provided for classes, library, arts and crafts; and

Â Â Â Â Â  (j) Indoor and outdoor recreation and exercise areas. [1993 c.33 Â§9; 1999 c.59 Â§117; 2003 c.396 Â§10]

Â Â Â Â Â  419A.055 Examination of facilities; capacity limits. The county court or board of commissioners of a county may institute an examination of the countyÂs juvenile detention facility and establish its capacity in accordance with constitutional standards. If a county court or board of commissioners adopts a capacity limit and that limit is exceeded, the county, through the juvenile department director, shall immediately notify the judge of the juvenile court who shall authorize the release of a sufficient number of detainees to reduce the population of the detention facility to the established capacity. [1993 c.33 Â§10; 2003 c.396 Â§11]

Â Â Â Â Â  419A.057 Payment of maintenance expenses; admission of youth offenders. (1) All expenses incurred in the maintenance of the facilities for detention and the personnel required for the facilities, except as otherwise provided in subsection (2) of this section, shall be paid upon order of the board of county commissioners or county court from county funds duly levied and collected in any manner provided by law. When joint detention facilities are maintained as provided in ORS 419A.050 (2), each county shall pay its share of the costs and expenses of acquiring, equipping and maintaining the joint detention facilities, to be determined pursuant to an agreement between the counties. Counties may accept gifts or donations of property, including money, for the use of detention facilities to be expended and used as directed by the board of county commissioners.

Â Â Â Â Â  (2) When a county operates a combined facility to provide both care and rehabilitation services, under ORS 420.855 to 420.885, and detention facilities, the county may also receive state support for the care and rehabilitation services as permitted by ORS 420.880.

Â Â Â Â Â  (3) When a county operates a combined facility as described in subsection (2) of this section, only youth offenders may be admitted to the youth care center of the facility and only following court review of the admission. [1993 c.33 Â§11; 1993 c.546 Â§5; 2003 c.396 Â§12; 2005 c.159 Â§2]

Â Â Â Â Â  419A.059 Designation of detention and shelter facilities. The juvenile court of each county shall designate the place or places in which children, wards, youths or youth offenders are to be placed in detention or shelter care when taken into temporary custody. If the county is adjacent to another state, the court may designate a place or places in the adjoining state where children, wards, youths or youth offenders, pursuant to an agreement between such place or places and the juvenile department of the county, may be placed in detention or shelter care when taken into custody. A county juvenile department may not enter into an agreement with an out-of-state place for placement in detention as provided in this section, unless the place or places conform to standards of this state for such a place and unless the agreement includes a provision that the place be subject to inspection by officers of this state under ORS 419A.061. [1993 c.33 Â§12; 2003 c.396 Â§13]

Â Â Â Â Â  419A.061 Inspection of detention facilities. Inspection of juvenile detention facilities, including jails or lockups, and enforcement of the juvenile detention standards contained in ORS 419A.059 or otherwise established by statute, must be conducted in the same manner as provided in ORS 169.070 and 169.080. [1993 c.33 Â§13; 2003 c.396 Â§14]

Â Â Â Â Â  419A.063 Requirements for detention facilities. (1) The juvenile court may not place a youth offender in a detention facility under ORS 419C.453 unless the facility:

Â Â Â Â Â  (a) Houses youth offenders in a room or ward screened from the sight and sound of adults who may be detained in the facility; and

Â Â Â Â Â  (b) Is staffed by juvenile department employees.

Â Â Â Â Â  (2) In no case may the court order, pursuant to ORS 419C.453, that a youth offender under 14 years of age be placed in any detention facility in which adults are detained or imprisoned.

Â Â Â Â Â  (3) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§14; 2003 c.396 Â§15; 2003 c.442 Â§6]

LOCAL CITIZEN REVIEW BOARDS

Â Â Â Â Â  419A.090 Local citizen review boards. Subject to the availability of funds, the Judicial Department shall establish local citizen review boards. There shall be at least one local citizen review board in each county with a population of 5,000 or more, except that for two or more contiguous counties, each with a population of fewer than 100,000, there may be joint local citizen review boards. [1993 c.33 Â§18]

Â Â Â Â Â  419A.092 Membership; training. (1) Each local citizen review board shall be composed of at least three and not more than seven members appointed by the Chief Justice of the Supreme Court of the State of
Oregon
. If more than five members are appointed to a local citizen review board, the additional members serve as alternate members. Each member appointed shall be sworn in by a judge of the court to which the member is to be appointed to serve. The Chief Justice shall appoint local citizen review boards according to the following guidelines:

Â Â Â Â Â  (a) Members of each local citizen review board shall be recruited from groups with special knowledge or interest in foster care, child welfare and juvenile corrections, which may include but are not limited to adoptive parents and members of the professions of law, medicine, psychology, social work, law enforcement, corrections and education;

Â Â Â Â Â  (b) As far as practicable, members of each local citizen review board shall represent the various socioeconomic and ethnic groups of the area served;

Â Â Â Â Â  (c) A person providing child protective services employed by the Department of Human Services, by any private agency regulated, certified, directed or licensed by or contracting with the department or by any juvenile court may not serve on any local citizen review board reviewing cases under ORS 419A.106;

Â Â Â Â Â  (d) A person employed by the Oregon Youth Authority, by any private agency regulated, certified, directed or licensed by or contracting with the Oregon Youth Authority or by any juvenile court may not serve on any local citizen review board reviewing cases under ORS 419A.107;

Â Â Â Â Â  (e) The appointment of any individual member of a local citizen review board may be made only from a list approved by the presiding judge of the court to which the individual member is to be appointed to serve; and

Â Â Â Â Â  (f) Members of local citizen review boards must be domiciled or employed within the counties of the court that they are appointed to serve.

Â Â Â Â Â  (2) Prior to reviewing cases, all persons appointed to serve as local citizen review board members must participate in a 16-hour orientation training program established and approved by the Supreme Court of the State of Oregon. In addition, each local citizen review board member must receive eight hours of training annually. [1993 c.33 Â§19; 1993 c.412 Â§1; 2001 c.241 Â§1; 2003 c.442 Â§8]

Â Â Â Â Â  419A.094 Additional boards; creation. Local citizen review boards shall be added when the number of cases requiring review by existing boards exceeds a number per month established by rule under ORS 419A.096, as the maximum number that may be reviewed by a single board. [1993 c.33 Â§20]

Â Â Â Â Â  419A.096 Duties of Judicial Department in administering boards. (1) Subject to the availability of funds, the Judicial Department, in accordance with the direction of the Supreme Court of the State of
Oregon
, shall:

Â Â Â Â Â  (a) Establish and approve policies and procedures for the operation of local citizen review boards;

Â Â Â Â Â  (b) Approve and cause to have conducted training programs for local citizen review board members;

Â Â Â Â Â  (c) Provide consultation services on request to local citizen review boards;

Â Â Â Â Â  (d) Establish reporting procedures to be followed by the local citizen review boards to provide data for the evaluation of ORS 419A.090 to 419A.128, 419B.470, 419B.473, 419B.476, 419B.500 and 419B.502; and

Â Â Â Â Â  (e) Employ staff and provide for support services for the local citizen review boards.

Â Â Â Â Â  (2) The Supreme Court shall establish requirements and procedures necessary for compliance with subsection (1) of this section and shall direct the State Court Administrator to carry out duties prescribed by the Supreme Court relating to the administration of the local citizen review board program established under this section and ORS 419A.090, 419A.092, 419A.094 and 419A.098. [1993 c.33 Â§21]

Â Â Â Â Â  419A.098 Rules. The Chief Justice, in consultation with the Supreme Court, shall adopt rules under ORS 1.002 that may include any procedures for the administration of the local citizen review board program regarding:

Â Â Â Â Â  (1) Removal of members of local citizen review boards;

Â Â Â Â Â  (2) The time, content and manner in which case plans and case progress reports shall be provided by the Department of Human Services or other agency or individual directly responsible for the care of the child or ward to the local citizen review board. These rules may require that such information be provided in shorter time periods than those contained in ORS 419B.443, and that information in addition to that specified by ORS 419B.443 be provided;

Â Â Â Â Â  (3) Procedures for providing written notice of the review to the department, any other agency directly responsible for the care or placement of the child or ward, the parents or their attorneys, foster parents, surrogate parents, mature children and wards or their attorneys, the appointed attorney or court appointed special advocate of any child or ward, any district attorney or attorney general actively involved in the case and other interested persons. The notice shall include advice that persons receiving a notice may participate in the hearing and be accompanied by a representative;

Â Â Â Â Â  (4) Procedures for securing or excusing the presence at the review of caseworkers and other employees of the department or other agencies directly responsible for the care of the child or ward;

Â Â Â Â Â  (5) Procedures by which boards can remove cases from review when such review is not required under federal law;

Â Â Â Â Â  (6) Grounds for removal of members;

Â Â Â Â Â  (7) Terms of board members; and

Â Â Â Â Â  (8) Organization of individual boards. [1993 c.33 Â§23; 1993 c.546 Â§6; 2001 c.962 Â§95; 2003 c.396 Â§Â§16,17]

Â Â Â Â Â  419A.100 Confidentiality of information; penalty. (1) Before beginning to serve on a local citizen review board, each member shall swear or affirm to the court that the member shall keep confidential the information reviewed by the board and its actions and recommendations in individual cases.

Â Â Â Â Â  (2) The members and staff of a local citizen review board are not subject to subpoena to appear in court to testify regarding information reviewed by the board or actions taken or recommendations made by the board in individual cases.

Â Â Â Â Â  (3) A member of a local citizen review board who violates the duty imposed by subsection (1) of this section commits a Class A violation. [1993 c.33 Â§27; 1993 c.412 Â§3; 1999 c.1051 Â§179]

Â Â Â Â Â  419A.102 Access to confidential information by boards; procedure. (1) Notwithstanding the provisions of ORS 40.225 to 40.275, 412.074, 419B.035, 419B.045, 419B.440, 419B.443, 419B.446, 419B.449, 419B.452 and 419B.460, each local citizen review board shall have access to:

Â Â Â Â Â  (a) Any records of the court which are pertinent to the case; and

Â Â Â Â Â  (b) Any records of the Department of Human Services that would be admissible in a permanency hearing conducted under ORS 419B.470, 419B.473 and 419B.476, including school records and reports of private service providers contained in the records of the department or other agency.

Â Â Â Â Â  (2) All requested records not already before the local citizen review board shall be submitted by the department within five working days after receipt of the request. The following provisions apply:

Â Â Â Â Â  (a) Copies may be sent in lieu of originals.

Â Â Â Â Â  (b) Except as otherwise provided in this paragraph, the local citizen review boards and the staff provided for the boards must return all records and copies received from the department to the department within seven working days after completion of the review. The staff of a local citizen review board may retain a reference copy of case materials used by the local citizen review board to make its recommendation if the following apply:

Â Â Â Â Â  (A) The material is necessary for the ongoing work of the board with regard to the particular case or to work of the board; and

Â Â Â Â Â  (B) The confidentiality of the material is continued and protected in the same manner as other materials received from the department. Materials thus retained by the local boards are exempt from disclosure under the public records law.

Â Â Â Â Â  (3) If a local citizen review board is denied access to requested records, it may request a court hearing. The court may require the organization in possession of the records to show cause why the records should not be made available as provided by this section. [1993 c.33 Â§28; 1993 c.546 Â§91; 1999 c.859 Â§17]

Â Â Â Â Â  419A.104 Report on children and wards in substitute care. Within seven working days after the first of each month, the Department of Human Services shall send to the citizen review board state administrative office the federally required report listing all children and wards in substitute care. The report must include the dates of placement and the dates by which a review must be conducted. [1993 c.412 Â§5 (enacted in lieu of 1993 c.33 Â§29); 2003 c.396 Â§18]

Â Â Â Â Â  419A.106 Review of cases generally. (1) Except for cases removed from review under procedures established under ORS 419A.098, the local citizen review board shall review the case of each child and ward in substitute care which is assigned by the court. The following provisions apply:

Â Â Â Â Â  (a) The review shall take place at times set by the board, the first review to be no more than six months after the child or ward is placed in substitute care and subsequent reviews to take place no less frequently than once every six months thereafter until the child or ward is no longer within the jurisdiction of the court, no longer in substitute care or until an adoption proceeding becomes final.

Â Â Â Â Â  (b) The court, by rule of the court or on an individual case basis, may relieve the local citizen review board of its responsibility to review a case if a complete judicial review has taken place within 60 days prior to the next scheduled board review. A complete judicial review is a hearing that results in a written order that contains the findings required under ORS 419B.476 or includes substantially the same findings as are required under ORS 419A.116.

Â Â Â Â Â  (c) The court shall notify the local citizen review board of a denial of a petition to terminate parental rights within 10 days of the denial. As soon as practical but no later than 45 days after the denial, the board shall review any case where a petition to terminate parental rights has been denied.

Â Â Â Â Â  (2) The local citizen review board may hold joint or separate reviews for groups of siblings.

Â Â Â Â Â  (3) At any review conducted under this section or at a court hearing conducted in lieu of that review, the court or local citizen review board shall inquire of those present as to the parentÂs current address and telephone numbers and, if the parent has a contact person, the name, current address and telephone number of the contact person. When appropriate, the court may enter a protective order limiting disclosure of information obtained under this subsection. [1993 c.33 Â§30; 1993 c.412 Â§6; 2001 c.686 Â§Â§19,19a; 2003 c.396 Â§19]

Â Â Â Â Â  419A.107 Review of cases of youth offenders. (1) Subject to the availability of funds, a local citizen review board shall review cases of youth offenders in the custody of the Oregon Youth Authority and placed in substitute care. The local citizen review board shall focus on public safety, youth offender accountability and reformation in conducting the reviews.

Â Â Â Â Â  (2) The Judicial Department and the Oregon Youth Authority shall enter into an intergovernmental agreement regarding the reviews conducted under subsection (1) of this section. The intergovernmental agreement must outline the:

Â Â Â Â Â  (a) Timing of the reviews;

Â Â Â Â Â  (b) Participants to be invited to the reviews; and

Â Â Â Â Â  (c) Process to be followed in conducting the reviews.

Â Â Â Â Â  (3) The local citizen review board shall forward findings and recommendations generated at a review under subsection (1) of this section to the court and any other parties designated in the agreement under subsection (2) of this section. The court shall cause the findings and recommendations to become part of the juvenile court file for consideration by the juvenile court judge. [1999 c.187 Â§1; 2001 c.241 Â§2]

Â Â Â Â Â  Note: 419A.107 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.108 Procedure for conflicts of interest. Whenever a member of a local citizen review board has a potential conflict of interest in a case being reviewed, the member shall declare to the local citizen review board the nature of the potential conflict prior to participating in the case review. The following apply as described:

Â Â Â Â Â  (1) The declaration of the member shall be recorded in the official records of the board.

Â Â Â Â Â  (2) If, in the judgment of the majority of the local board, the potential conflict of interest may prevent the member from fairly and objectively reviewing the case, the local board may remove the member from participation in the review. [1993 c.33 Â§32]

Â Â Â Â Â  419A.109 Review of cases of wards for whom guardian has been appointed; rules. (1) Subject to the availability of funds and upon request of a court under ORS 419B.367, a local citizen review board shall review the case of a ward for whom a guardian has been appointed under ORS 419B.365 or 419B.366. In the request for review, the court shall notify the local citizen review board of the names and addresses of the parties.

Â Â Â Â Â  (2) The review shall take place within 45 days, or as soon as is practicable given the schedule of the local citizen review board, after the local citizen review board receives the request for review by the court.

Â Â Â Â Â  (3) The local citizen review board shall send notice of the review to all parties.

Â Â Â Â Â  (4) The Chief Justice of the Supreme Court, in consultation with the Supreme Court, shall adopt rules under ORS 1.002 that may include any procedures for the administration of the local citizen review board program regarding:

Â Â Â Â Â  (a) The time, content and manner in which the guardian must provide reports to the local citizen review board; and

Â Â Â Â Â  (b) The process to be followed in conducting the reviews.

Â Â Â Â Â  (5) The local citizen review board shall forward findings and recommendations generated at a review under subsection (1) of this section to the court and all parties. The court shall cause the findings and recommendations to become part of the juvenile court file for consideration by the juvenile court judge. The court shall give the local citizen review board written notice if the court modifies, alters or takes action on a case as a result of the recommendations of the local citizen review board. [2003 c.229 Â§8; 2005 c.84 Â§2; 2007 c.333 Â§6]

Â Â Â Â Â  Note: 419A.109 was added to and made a part of ORS chapter 419A by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419A.110 Immunity of participants in case review. Anyone participating in a case review by a local citizen review board shall have:

Â Â Â Â Â  (1) Immunity from any liability, civil or criminal, for defamation for statements made in good faith by the participant, orally or in writing, in the course of such case review.

Â Â Â Â Â  (2) The same immunity with respect to participating in any judicial proceeding resulting from the review or recommendation of a local board to the juvenile court. [1993 c.33 Â§35]

Â Â Â Â Â  419A.112 Disclosure of information to participants in case review; confidentiality. (1) The local citizen review board may disclose records disclosed to the local board under ORS 419A.102 to:

Â Â Â Â Â  (a) Parents and their attorneys;

Â Â Â Â Â  (b) Foster parents;

Â Â Â Â Â  (c) Mature children;

Â Â Â Â Â  (d) Mature wards;

Â Â Â Â Â  (e) The attorneys for children and wards; and

Â Â Â Â Â  (f) Other persons authorized by the local board to participate in the case review.

Â Â Â Â Â  (2) Before participating in a local citizen review board case review, each participant, other than parents, children and wards, shall swear or affirm to the board that the participant shall keep confidential the information disclosed by the board in the case review and to disclose it only as authorized by law. [1993 c.33 Â§34; 1997 c.328 Â§2; 1999 c.92 Â§5; 2003 c.396 Â§20; 2005 c.159 Â§3]

Â Â Â Â Â  419A.114 When presence of agency personnel at board hearings required. (1) Unless excused from doing so by the local citizen review board, the Department of Human Services and any other agency directly responsible for the care and placement of the child or ward shall require the presence of any employees having knowledge of the case at local board meetings.

Â Â Â Â Â  (2) The local citizen review board may require the presence of specific employees of the department or agency at local board meetings. If an employee fails to be present at such a meeting, the local review board may request a court hearing. The court may require the employee to be present and show cause why the employee should not be compelled to appear before the local citizen review board.

Â Â Â Â Â  (3) As used in this section, ÂpresenceÂ includes telephone participation except that the caseworker on the case at the time of the meeting must be physically present if required. [1993 c.33 Â§37; 2003 c.396 Â§21]

Â Â Â Â Â  419A.116 Findings and recommendations; judicial review. (1) After reviewing each case, the local citizen review board shall make written findings and recommendations with respect to:

Â Â Â Â Â  (a) Whether reasonable efforts were made prior to the placement, to prevent or eliminate the need for removal of the child or ward from the home;

Â Â Â Â Â  (b) If the case plan at the time of the review is to reunify the family, whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home and whether the parent has made sufficient progress to make it possible for the child or ward to safely return home;

Â Â Â Â Â  (c) If the case plan at the time of the review is something other than to reunify the family, whether the department has made reasonable efforts to place the child or ward in a timely manner in accordance with the case plan, including, if appropriate, placement of the child or ward through an interstate placement, and to complete the steps necessary to finalize the permanent placement of the child or ward;

Â Â Â Â Â  (d) The continuing need for and appropriateness of the placement;

Â Â Â Â Â  (e) Compliance with the case plan;

Â Â Â Â Â  (f) The progress which has been made toward alleviating the need for placement;

Â Â Â Â Â  (g) A likely date by which the child or ward may be returned home or placed for adoption;

Â Â Â Â Â  (h) Other problems, solutions or alternatives the board determines should be explored; and

Â Â Â Â Â  (i) Whether the court should appoint an attorney or other person as special advocate to represent or appear on behalf of the child or ward under ORS 419B.195.

Â Â Â Â Â  (2) The local citizen review board may, if the case plan has changed during the period since the last review by a local citizen review board or court hearing, make written findings and recommendations with respect to:

Â Â Â Â Â  (a) Whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home and whether the parent has made sufficient progress to make it possible for the child or ward to safely return home, if a plan to reunify the family was in effect for any part of the period since the last review or hearing; or

Â Â Â Â Â  (b) Whether the department has made reasonable efforts to place the child or ward in a timely manner in accordance with the case plan, including, if appropriate, placement of the child or ward through an interstate placement, and to complete the steps necessary to finalize the permanent placement of the child or ward, if a case plan other than to reunify the family was in effect for any part of the period since the last review or hearing.

Â Â Â Â Â  (3) In determining whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home, the local citizen review board shall consider the child or wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (4) No later than 10 days after receiving the findings and recommendations of the local citizen review board, a party adversely affected by the findings and recommendations may request judicial review. [1993 c.33 Â§31; 2001 c.686 Â§20; 2003 c.396 Â§22; 2007 c.611 Â§3]

Â Â Â Â Â  419A.118 Records; disclosure of findings and recommendations. The local citizen review board shall keep accurate records and retain these records on file. The local citizen review board shall send copies of its written findings and recommendations to the following:

Â Â Â Â Â  (1) The court;

Â Â Â Â Â  (2) The Department of Human Services; and

Â Â Â Â Â  (3) Other participants in the review. [1993 c.33 Â§33]

Â Â Â Â Â  419A.120 Court use of findings and recommendations. Upon receipt of findings and recommendations from the local citizen review board, the court shall:

Â Â Â Â Â  (1) Review the findings and recommendations of the local citizen review board within 10 days after the findings and recommendations are received by the court. If the court finds it appropriate, the court may on its own motion schedule a review hearing.

Â Â Â Â Â  (2) Cause the findings and recommendations of the local citizen review board to become part of the juvenile court file.

Â Â Â Â Â  (3) Give the local citizen review board written notice if the court modifies, alters or takes action on a case as a result of the boardÂs recommendations. [1993 c.33 Â§38]

Â Â Â Â Â  419A.122 Use of findings and recommendations by Department of Human Services. Upon receipt of findings and recommendations from the local citizen review board, the Department of Human Services shall:

Â Â Â Â Â  (1) Review the findings and recommendations of the local citizen review board within 10 days after the findings and recommendations are received by the department. The recommendations shall be implemented and the case plan modified as the department deems appropriate and resources permit.

Â Â Â Â Â  (2) Give the local citizen review board written notice of such intent within 17 days of receipt of the report if the department does not intend to implement the recommendations.

Â Â Â Â Â  (3) Cause the findings and recommendations of the local citizen review board to become part of the case file of the department. [1993 c.33 Â§39; 1993 c.412 Â§7]

Â Â Â Â Â  419A.124 Policy and procedure recommendations. In addition to reviewing individual cases of children and wards in substitute care, local citizen review boards may make recommendations to the court and the Department of Human Services concerning substitute care services, policies, procedures and laws. [1993 c.33 Â§36; 2003 c.396 Â§23]

Â Â Â Â Â  419A.128 State Citizen Review Board Operating Account. (1) There is created a State Citizen Review Board Operating Account in the General Fund which is continuously appropriated to the State Court Administrator to pay the expenses incurred under ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476. Such expenses shall be paid only from funds specifically appropriated for the purposes of ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476 and no other moneys appropriated to the State Court Administrator shall be used for these purposes.

Â Â Â Â Â  (2) The State Court Administrator may accept funds and assistance from public and private sources for carrying out the purposes of ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476 and may agree to conditions on the funds and assistance that are not inconsistent with ORS 419A.090 to 419A.128, 419B.470, 419B.473 and 419B.476. Such funds shall be credited to the State Citizen Review Board Operating Account. [1993 c.33 Â§42; 2003 c.442 Â§9]

JUVENILE COURT REFEREES

Â Â Â Â Â  419A.150 Appointment; qualifications; hearings; orders; rehearings. (1) The judge of the juvenile court may appoint one or more persons as referee of the juvenile court. A referee shall be appointed in every county in which there is no resident juvenile court judge. A person appointed referee must be qualified by training and experience in the handling of juvenile matters, must have such further qualifications as may be prescribed by law and holds office as referee at the pleasure of the judge. The state shall pay the compensation of a referee appointed by the judge of a circuit court from funds available for the purpose. The county shall pay the compensation of a referee appointed by the judge of a county court.

Â Â Â Â Â  (2) The judge may direct that any case, or all cases of a class designated by the judge, be processed or heard in the first instance by a referee in the manner provided for the hearing of cases by the court. Upon conclusion of the hearing in each case, the referee shall transmit to the judge the findings, recommendations or order in writing of the referee.

Â Â Â Â Â  (3) When the referee conducts a hearing, the persons entitled to request rehearing as provided in subsection (7) of this section must be notified of the refereeÂs findings, recommendations or order, together with a notice to the effect that a rehearing may be had before a judge if requested within 10 days. A rehearing before a judge of the juvenile court may be determined on the same evidence introduced before the referee if a stenographic transcript of the proceedings was kept, but, in any case, additional evidence may be presented.

Â Â Â Â Â  (4) All orders of a referee become immediately effective, subject to the right of review provided in this section, and continue in full force and effect, unless stayed by order of the referee or by a juvenile court judge, until vacated or modified upon rehearing by order of a judge of the juvenile court. Any order entered by a referee becomes a final order of the juvenile court upon expiration of 10 days following its entry, unless a rehearing is ordered or requested.

Â Â Â Â Â  (5) The judge of the juvenile court or, in counties having more than one judge of the juvenile court, the presiding judge of the juvenile court may establish requirements that any or all orders of referees must be expressly approved by a judge of the juvenile court before becoming effective.

Â Â Â Â Â  (6) A judge of the juvenile court may, on the judgeÂs own motion, order a rehearing of any matter heard before a referee.

Â Â Â Â Â  (7) At any time prior to the expiration of 10 days after the entry of the order and findings of a referee into the court register, a child, ward, youth, youth offender, the parent, guardian, district attorney, Department of Human Services, juvenile department or other party affected by the order may request rehearing. The request for rehearing must be served upon all parties by the party requesting the rehearing.

Â Â Â Â Â  (8) All rehearings of matters heard before a referee shall be heard expeditiously by a judge of the juvenile court within 30 days after the filing of the request, unless the court orders a continuance. In no event may the rehearing occur later than 45 days after the date of the filing of the request. The rehearing is conducted de novo.

Â Â Â Â Â  (9) Notwithstanding subsection (7) of this section, when a referee finds that a youth is not within the jurisdiction of the court in a proceeding brought under ORS 419C.005, the district attorney may not request a rehearing. [1993 c.33 Â§43; 1993 c.546 Â§7; 2003 c.396 Â§24]

COURT APPOINTED SPECIAL ADVOCATES

Â Â Â Â Â  419A.170 Appointment; duties; immunity; access to information; CASA Fund; rules. (1) In every case under ORS chapter 419B, the court shall appoint a court appointed special advocate. The court appointed special advocate is deemed a party in these proceedings, and in the furtherance thereof, may be represented by counsel, file pleadings and request hearings and may subpoena, examine and cross-examine witnesses. If the court appointed special advocate is represented by counsel, counsel shall be paid from funds available to the Court Appointed Special Advocate Volunteer Program. No funds from the Public Defense Services Account or Judicial Department operating funds may be used for this purpose.

Â Â Â Â Â  (2) Subject to the direction of the court, the duties of the court appointed special advocate are to:

Â Â Â Â Â  (a) Investigate all relevant information about the case;

Â Â Â Â Â  (b) Advocate for the child or ward, ensuring that all relevant facts are brought before the court;

Â Â Â Â Â  (c) Facilitate and negotiate to ensure that the court, Department of Human Services, if applicable, and the child or wardÂs attorney, if any, fulfill their obligations to the child or ward in a timely fashion; and

Â Â Â Â Â  (d) Monitor all court orders to ensure compliance and to bring to the courtÂs attention any change in circumstances that may require a modification of the courtÂs order.

Â Â Â Â Â  (3) If a juvenile court does not have available to it a CASA Volunteer Program, or a sufficient number of qualified CASA volunteers, the court may, in fulfillment of the requirements of this section, appoint a juvenile department employee or other suitable person to represent the child or wardÂs interest in court pursuant to ORS 419A.012 or 419B.195.

Â Â Â Â Â  (4) Any person appointed as a court appointed special advocate in any judicial proceeding on behalf of the child or ward is immune from any liability for defamation or statements made in good faith by that person, orally or in writing, in the course of the case review or judicial proceeding.

Â Â Â Â Â  (5) Any person appointed as a court appointed special advocate, CASA Volunteer Program director, CASA Volunteer Program employee or member of the board of directors or trustees of any CASA Volunteer Program is immune from any liability for acts or omissions or errors in judgment made in good faith in the course or scope of that personÂs duties or employment as part of a CASA Volunteer Program.

Â Â Â Â Â  (6) Whenever the court appoints a court appointed special advocate or other person under subsections (1) to (3) of this section to represent the child or ward, it may require a parent, if able, or guardian of the estate, if the estate is able, to pay, in whole or in part, the reasonable costs of CASA services including reasonable attorney fees. The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408.

Â Â Â Â Â  (7) Upon presentation of the order of appointment by the court appointed special advocate, any agency, hospital, school organization, division, office or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the court appointed special advocate to inspect and copy any records relating to the child or ward involved in the case, without the consent of the child, ward or parents.

Â Â Â Â Â  (8) All records and information acquired or reviewed by a court appointed special advocate during the course of official duties are deemed confidential under ORS 419A.255.

Â Â Â Â Â  (9) For the purposes of a Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) grant to this state under Public Law No. 93-247, or any related state or federal legislation, a court appointed special advocate or other person appointed pursuant to subsections (1) to (3) of this section is deemed a guardian ad litem to represent the interests of the child or ward in proceedings before the court. Any provisions of this section and ORS 419B.035 and 419B.045 that cause this state to lose federal funding are null and void.

Â Â Â Â Â  (10) There is created a Court Appointed Special Advocate (CASA) Fund in the General Fund. The fund consists of all moneys credited to it. Moneys in the Court Appointed Special Advocate Fund are continuously appropriated to the State Commission on Children and Families and may be used only to carry out the purposes of this section. The commission may apply for and receive funds from federal and private sources for carrying out the provisions of this section.

Â Â Â Â Â  (11) The state commission may expend moneys from the Court Appointed Special Advocate Fund directly or indirectly through contracts or grants for the creation, supervision and operation of CASA Volunteer Programs statewide in accordance with the provisions of ORS 419A.045 to 419A.048. The commission may also expend moneys from the Court Appointed Special Advocate Fund to pay the reasonable costs of its administration of the Court Appointed Special Advocate Fund. The commission shall adopt rules for carrying out its responsibilities under this section and ORS 419B.035 and 419B.045. [1993 c.33 Â§44; 1993 c.546 Â§92; 1993 c.676 Â§41; 1997 c.130 Â§12; 2001 c.962 Â§91; 2003 c.396 Â§Â§25,26; 2005 c.755 Â§35]

CONTEMPT

Â Â Â Â Â  419A.180 Power of court to enforce orders by contempt order. In case of failure to comply with any order of the juvenile court, the court may proceed for contempt of court against the person failing to comply. [1993 c.33 Â§45]

FORMER JEOPARDY

Â Â Â Â Â  419A.190 Effect of adjudicatory hearing or admission. Except as provided in ORS 153.108 (1), proceedings in adult criminal court and other juvenile court adjudicatory proceedings based on an act alleged in a petition or citation to have been committed by a child, ward, youth or youth offender or allegations arising out of the same conduct are barred when the juvenile court judge or referee has begun taking evidence in an adjudicatory hearing or has accepted a child, ward, youth or youth offenderÂs admission or answer of no contest to the allegations of the petition or citation. This section does not prevent appeal of any preadjudicatory order of the court that could be appealed in a criminal case, including, but not limited to, an order suppressing evidence. [1993 c.33 Â§46; 1999 c.1051 Â§134; 2003 c.396 Â§27]

APPEALS

Â Â Â Â Â  419A.200 Who may appeal; time limitations; procedure; scope of review; effect of filing appeal. (1) Except as provided in ORS 419A.190, any person or entity, including, but not limited to, a party to a juvenile court proceeding under ORS 419B.875 (1) or 419C.285 (1), whose rights or duties are adversely affected by a judgment of the juvenile court may appeal therefrom. An appeal from a circuit court must be taken to the Court of Appeals, and an appeal from a county court must be taken to the circuit court.

Â Â Â Â Â  (2) If the proceeding is in the circuit court and no record of the proceedings was kept, the court, on motion made not later than 15 days after the entry of the courtÂs judgment, shall grant a rehearing and shall direct that a record of the proceedings be kept. However, the court may not grant a rehearing in a case barred by ORS 419A.190 without the consent of the child, ward, youth or youth offender affected by such case. If a rehearing is held, the time for taking an appeal runs from the date of entry of the courtÂs judgment after the rehearing.

Â Â Â Â Â  (3)(a) The appeal may be taken by causing a notice of appeal, in the form prescribed by ORS 19.250, to be served:

Â Â Â Â Â  (A) On all parties who have appeared in the proceeding;

Â Â Â Â Â  (B) On the trial court administrator or other person serving as clerk of the juvenile court; and

Â Â Â Â Â  (C) On the juvenile court transcript coordinator, if a transcript is designated in connection with the appeal.

Â Â Â Â Â  (b) The original of the notice with proof of service must be filed with:

Â Â Â Â Â  (A) The Court of Appeals if the appeal is from a circuit court; or

Â Â Â Â Â  (B) The circuit court if the appeal is from a county court.

Â Â Â Â Â  (c) The notice must be filed not later than 30 days after the entry of the courtÂs judgment. On appeal from the county court, the circuit court shall hear the matter de novo and its judgment is appealable to the Court of Appeals in the same manner as if the proceeding had been commenced in the circuit court.

Â Â Â Â Â  (4) The counsel in the proceeding from which the appeal is being taken shall file and serve those documents necessary to commence an appeal if the counsel is requested to do so by the party the counsel represents. If the party requesting an appeal is represented by court-appointed counsel, court-appointed counsel may discharge the duty to commence an appeal under this subsection by complying with policies and procedures established by the office of public defense services for appeals of juvenile court judgments.

Â Â Â Â Â  (5)(a) Upon motion of a person, other than the state, entitled to appeal under subsection (1) of this section, the appellate court shall grant the person leave to file a notice of appeal after the time limits described in subsection (3) of this section if:

Â Â Â Â Â  (A) The person shows a colorable claim of error in the proceeding from which the appeal is taken; and

Â Â Â Â Â  (B) The person shows that the failure to file a timely notice of appeal is not personally attributable to the person.

Â Â Â Â Â  (b) A person other than the state is not entitled to relief under this subsection for failure to file timely notice of cross-appeal when the state appeals pursuant to ORS 419A.208.

Â Â Â Â Â  (c) The request for leave to file a notice of appeal after the time limits prescribed in subsection (3) of this section must be filed no later than 90 days after entry of the judgment being appealed and must be accompanied by the notice of appeal sought to be filed. A request for leave under this subsection may be filed by mail and is deemed filed on the date of mailing if the request is mailed as provided in ORS 19.260.

Â Â Â Â Â  (d) The court may not grant relief under this subsection unless the state has notice and opportunity to respond to the personÂs request for relief.

Â Â Â Â Â  (6) An appeal to the Court of Appeals must be conducted in the same manner as an appeal under ORS chapter 19 except that:

Â Â Â Â Â  (a) The court shall advance the appeal on the courtÂs docket in the same manner as appeals in criminal cases; and

Â Â Â Â Â  (b) The courtÂs scope of review is de novo on the record.

Â Â Â Â Â  (7)(a) Except as provided in ORS 419A.208 (2), or when otherwise ordered by the appellate court, the filing of an appeal does not suspend an order or judgment of the juvenile court nor discharge the ward or youth offender from the custody of the person, institution or agency in whose custody the ward or youth offender may have been placed nor preclude the juvenile court after notice and hearing from entering such further orders relating to the ward or youth offenderÂs custody pending final disposition of the appeal as it finds necessary by reason only of matters transpiring subsequent to the order or judgment appealed from. The trial court administrator shall immediately file certified copies of any such order or judgment with the Court of Appeals.

Â Â Â Â Â  (b) Notwithstanding the filing of an appeal from a jurisdictional or dispositional judgment or an order entered pursuant to ORS 419B.449 or 419B.476, the juvenile court may proceed with the adjudication of a petition seeking termination of the parental rights of a parent of the ward who is subject to the judgment from which the appeal is taken.

Â Â Â Â Â  (c) The appeal of any judgment entered in a termination of parental rights proceeding under paragraph (b) of this subsection must be consolidated, if appropriate, with any pending appeal of an order or judgment entered under ORS 419B.325, 419B.449 or 419B.476. The consolidated appeal must be conducted and advanced on the courtÂs docket in the same manner as termination of parental rights cases.

Â Â Â Â Â  (8) On appeal of a judgment or final order, the appellate court may review any interlocutory order that:

Â Â Â Â Â  (a) Involves the merits or necessarily affects the judgment or final order appealed from; and

Â Â Â Â Â  (b) Was made after entry of the last appealable judgment or final order preceding entry of the judgment or final order being appealed.

Â Â Â Â Â  (9) The district attorney or Attorney General shall represent the state in the appeal. [1993 c.33 Â§47; 1995 c.79 Â§214; 1995 c.422 Â§66; 1997 c.389 Â§10; 1997 c.761 Â§5; 1999 c.263 Â§1; 1999 c.859 Â§15a; 2001 c.480 Â§Â§3,3a; 2001 c.910 Â§3; 2003 c.396 Â§28; 2007 c.58 Â§1]

Â Â Â Â Â  419A.205 Judgments described; jurisdiction of juvenile court during pendency of appeal; disposition. (1) For the purpose of being appealed, the following are judgments:

Â Â Â Â Â  (a) A judgment finding a child or youth to be within the jurisdiction of the court;

Â Â Â Â Â  (b) A judgment disposing of a petition including, but not limited to, a disposition under ORS 419B.325 or 419C.411;

Â Â Â Â Â  (c) Any final disposition of a petition; and

Â Â Â Â Â  (d) A final order adversely affecting the rights or duties of a party and made in a proceeding after judgment including, but not limited to, a final order under ORS 419B.449 or 419B.476.

Â Â Â Â Â  (2) An appeal from a judgment finding a child or youth to be within the jurisdiction of the court does not deprive the juvenile court of jurisdiction to proceed with a disposition of the matter.

Â Â Â Â Â  (3) If an appeal is taken from a judgment finding a child or youth to be within the jurisdiction of the court before the juvenile court enters a judgment disposing of the matter under ORS 419B.325 or 419C.411, any necessary modification of the appeal must be made according to the rules of the appellate court.

Â Â Â Â Â  (4) When an appeal is taken from a judgment finding a child or youth to be within the jurisdiction of the court, if the appellate court:

Â Â Â Â Â  (a) Reverses the judgment, the judgment disposing of the matter is reversed; or

Â Â Â Â Â  (b) Modifies the judgment, a party may move for relief as otherwise provided by law. [2001 c.480 Â§2; 2003 c.348 Â§1; 2003 c.396 Â§29]

Â Â Â Â Â  419A.208 Orders subject to appeal by state; effect of appeal of preadjudicatory order. (1) In addition to the stateÂs right to appeal under ORS 419A.200, the state may appeal from any of the following orders of a judge or referee:

Â Â Â Â Â  (a) An order made prior to an adjudicatory hearing dismissing or setting aside a delinquency petition;

Â Â Â Â Â  (b) An order that sets aside a petition for delinquency if the order is made after an adjudicatory hearing in which the youth is found to be within the jurisdiction of the court;

Â Â Â Â Â  (c) An order made prior to an adjudicatory hearing suppressing or limiting evidence or refusing to suppress or limit evidence; or

Â Â Â Â Â  (d) An order made prior to an adjudicatory hearing for the return or restoration of things seized.

Â Â Â Â Â  (2) If the state pursuant to subsection (1) of this section appeals a preadjudicatory order, and the youth is in detention in the same proceeding pursuant to ORS 419C.109, 419C.136, 419C.139, 419C.170 and 419C.173, the juvenile court shall consider release of the youth from detention during the pendency of the appeal in accordance with the following provisions:

Â Â Â Â Â  (a) When the youth is charged with an act that would be murder if committed by an adult, release shall be denied when the proof is evident or the presumption strong that the youth committed the act.

Â Â Â Â Â  (b) The youth shall be released upon the youthÂs personal recognizance unless release criteria show to the satisfaction of the juvenile court that the youth would not be likely to appear before the court as ordered upon later appearance dates and that such a release is therefore unwarranted. Release criteria include the following:

Â Â Â Â Â  (A) The youthÂs education and employment status and history and financial condition;

Â Â Â Â Â  (B) The nature and extent of the youthÂs family relationships;

Â Â Â Â Â  (C) The youthÂs past and present residences;

Â Â Â Â Â  (D) The names of persons who agree to assist the youth in attending court at the proper time;

Â Â Â Â Â  (E) The nature of the current petition;

Â Â Â Â Â  (F) The youthÂs juvenile record, if any, and, if the youth has previously been released pending trial, whether the youth appeared as required;

Â Â Â Â Â  (G) Any facts indicating the possibility of violations of law if the youth is released without restrictions;

Â Â Â Â Â  (H) Any facts tending to indicate that the youth has strong ties to the community; and

Â Â Â Â Â  (I) Any other facts tending to indicate the likelihood that the youth will appear before the court as ordered upon later appearance dates.

Â Â Â Â Â  (c) If the court finds that release of the youth on the youthÂs personal recognizance is unwarranted, it shall order conditional release. The court may impose upon the released youth one or more of the following conditions, but shall impose the least onerous condition reasonably likely to ensure the youthÂs later appearance:

Â Â Â Â Â  (A) Release of the youth into the care of a parent or other responsible person or organization for supervising the youth and assisting the youth in appearing in court. The supervisor shall immediately notify the court in the event that the youth breaches the terms of the conditional release.

Â Â Â Â Â  (B) Reasonable restrictions on the activities, movements, associations and residences of the youth.

Â Â Â Â Â  (C) Any other reasonable restriction designed to ensure the youthÂs appearance. [2001 c.480 Â§5; 2003 c.396 Â§30]

Â Â Â Â Â  419A.211 Appointment of counsel. (1) If the child, ward, youth, youth offender, parent or guardian is determined to be entitled to, and financially eligible for, appointment of counsel at state expense in an appeal as provided in ORS 419A.200 and 419A.208, the court, upon request of the person or upon its own motion, shall appoint suitable counsel to represent the person. Counsel appointed by the court shall be paid compensation determined by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or the Supreme Court is the appellate court. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2)(a) When the court appoints counsel to represent the child, ward, youth or youth offender, it may order the parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (b) The test of the parentÂs or estateÂs ability to pay costs under paragraph (a) of this subsection is the same test as applied to appointment of counsel for defendants under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (c) If counsel is provided at state expense, the court shall determine the amount the parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (d) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408 and 419C.600.

Â Â Â Â Â  (3) When the court appoints counsel and the child, ward, youth, youth offender, parent or guardian has been determined to be entitled to, and financially eligible for, appointed counsel at state expense, the compensation for counsel and costs and expenses necessary to the appeal shall be determined and paid as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or the Supreme Court is the appellate court. [2001 c.480 Â§6; 2001 c.962 Â§56; 2003 c.396 Â§Â§31,32; 2003 c.449 Â§50]

FINGERPRINTING AND PHOTOGRAPHING

Â Â Â Â Â  419A.250 Authority; segregation of records; access; when records may be kept with those of adults; destruction of records; missing children. (1) A child, ward, youth or youth offender may be photographed or fingerprinted by a law enforcement agency:

Â Â Â Â Â  (a) Pursuant to a search warrant;

Â Â Â Â Â  (b) According to laws concerning adults if the youth has been transferred to criminal court for prosecution;

Â Â Â Â Â  (c) Upon consent of both the child or youth and the child or youthÂs parent after advice that they are not required to give such consent;

Â Â Â Â Â  (d) Upon request or consent of the childÂs parent alone if the child is less than 10 years of age, and if the law enforcement agency delivers the original photographs or fingerprints to the parent and does not make or retain any copies thereof; or

Â Â Â Â Â  (e) By order of the juvenile court.

Â Â Â Â Â  (2) When a youth is taken into custody under ORS 419C.080, the law enforcement agency taking the youth into custody shall photograph and fingerprint the youth. When a youth is found within the jurisdiction of the juvenile court for the commission of an act that would constitute a crime if committed by an adult, the court shall ensure that the youth offenderÂs fingerprints have been taken. The law enforcement agency attending upon the court is the agency responsible for obtaining the fingerprints. The law enforcement agency attending upon the court may, by agreement, arrange for another law enforcement agency to obtain the fingerprints on the attending agencyÂs behalf.

Â Â Â Â Â  (3) Fingerprint and photograph files or records of children, wards, youths and youth offenders must be kept separate from those of adults, and fingerprints and photographs known to be those of a child may be maintained on a local basis only and may not be sent to a central state or federal depository.

Â Â Â Â Â  (4) Fingerprint and photograph files or records of a child, ward, youth or youth offender are open to inspection only by, or the contents disclosed only to, the following:

Â Â Â Â Â  (a) Public agencies for use in investigation or prosecution of crimes and of conduct by a child, ward, youth or youth offender that if committed by an adult would be an offense, provided that a law enforcement agency may provide information to another agency only when the information is pertinent to a specific investigation by that agency;

Â Â Â Â Â  (b) The juvenile department and the juvenile court having the child, ward, youth or youth offender before it in any proceeding;

Â Â Â Â Â  (c) Caseworkers and counselors taking action or otherwise responsible for planning and care of the child, ward, youth or youth offender;

Â Â Â Â Â  (d) The parties to the proceeding and their counsel; and

Â Â Â Â Â  (e) The victim or a witness of an act or behavior described under ORS 419C.005 (1) or the victimÂs parent, guardian, personal representative or subrogee, when necessary to identify the youth or youth offender committing the act or behavior and identifying the apparent extent of the youth or youth offenderÂs involvement in the act or behavior.

Â Â Â Â Â  (5)(a) Fingerprint and photograph files or records of youths and youth offenders must be sent to a central state depository in the same manner as fingerprint and photograph files or records of adults. The fingerprint and photograph files or records of a youth or youth offender sent to a central depository under this subsection are open to inspection in the same manner and under the same circumstances as fingerprint and photograph files or records of adults.

Â Â Â Â Â  (b) A party filing a petition alleging that a youth is within the jurisdiction of the court under ORS 419C.005 shall notify the central state depository of the following:

Â Â Â Â Â  (A) The filing of a petition alleging that a youth committed an act that if committed by an adult would constitute a crime; or

Â Â Â Â Â  (B) The dismissal of a petition alleging that a youth committed an act that if committed by an adult would constitute a crime.

Â Â Â Â Â  (c) The juvenile court shall notify the central state depository of the disposition of a case in which jurisdiction is based on ORS 419C.005.

Â Â Â Â Â  (d) The Department of State Police shall delete the fingerprint and photograph files or records of a youth or youth offender from the depository and destroy the files or records relating to the conduct that caused the files or records to be sent to the depository:

Â Â Â Â Â  (A) One year after receiving the files, if the central state depository has not received notice under paragraph (b) of this subsection;

Â Â Â Â Â  (B) No later than one year following receipt of a notice of dismissal of a petition under paragraph (b)(B) of this subsection; or

Â Â Â Â Â  (C) In all other circumstances, no later than five years and 30 days after fingerprint and photograph files or records are sent to the central state depository.

Â Â Â Â Â  (6) Fingerprint and photograph files and records of a child, ward, youth or youth offender must be expunged when the juvenile court orders expunction of a child, ward, youth or youth offenderÂs record pursuant to ORS 419A.260 and 419A.262.

Â Â Â Â Â  (7) The parent or guardian of a missing child may submit a fingerprint card and photograph of the child to a law enforcement agency at the time a missing person report is made. The law enforcement agency may submit the fingerprint file to the Department of State Police bureau of criminal identification. The information must be entered into the Law Enforcement Data System and the Western Identification Network Automated Fingerprint Identification System.

Â Â Â Â Â  (8) When fingerprint files or records are submitted under subsection (7) of this section, the Department of State Police shall enter in a special index in the computerized criminal history files the name of the child and the name of the county or agency that submitted the fingerprint file or record.

Â Â Â Â Â  (9) Fingerprints and other information entered in any data system pursuant to subsection (7) of this section must be deleted when the child is located. [1993 c.33 Â§48; 1993 c.602 Â§1; 1995 c.422 Â§67; 1999 c.111 Â§3; 2003 c.396 Â§33; 2007 c.71 Â§111]

RECORDS

Â Â Â Â Â  419A.253 When information in report or material considered by court must be identified in record. (1) When, for the purpose of a hearing or proceeding that will result in the entry of an order or judgment, the juvenile court considers information in a report or other material described in ORS 419A.255 (2) and no party has offered the report or material as an exhibit or asked the court to take judicial notice of the information, the court shall identify on the record the report or material, or the part of the report or material, that the court has considered. Subject to the courtÂs ruling on objections by the parties, the court shall either take judicial notice of the information pursuant to ORS 40.060 to 40.085 or cause the report or material, or the part of the report or material, to be marked and received as an exhibit. The court shall cause a list to be made that reasonably identifies, by reference to its source, information judicially noticed under this subsection. The list may be included in the order or judgment or may be set out in a separate document attached to the order or judgment. If an appeal is taken from the order or judgment following the hearing or proceeding and the designation of record on appeal includes exhibits, the court or the trial court administrator shall cause the exhibits and any report or other materials containing judicially noticed information to be transmitted to the appellate court as part of the record on appeal.

Â Â Â Â Â  (2) The list described in subsection (1) of this section is part of the record of the case maintained by the clerk of the court under ORS 419A.255 (1).

Â Â Â Â Â  (3) Nothing in ORS 419A.255 limits access to any juvenile court records by an appellate court reviewing a juvenile court order or judgment. Appellate court rules may establish procedures for appellate court access to juvenile court records. [2005 c.451 Â§2]

Â Â Â Â Â  419A.255 Maintenance; disclosure; providing transcript; exceptions to confidentiality. (1) The clerk of the court shall keep a record of each case, including therein the summons and other process, the petition and all other papers in the nature of pleadings, motions, orders of the court and other papers filed with the court, but excluding reports and other material relating to the child, ward, youth or youth offenderÂs history and prognosis. The record of the case shall be withheld from public inspection but is open to inspection by the child, ward, youth, youth offender, parent, guardian, court appointed special advocate, surrogate or a person allowed to intervene in a proceeding involving the child, ward, youth or youth offender, and their attorneys. The attorneys are entitled to copies of the record of the case.

Â Â Â Â Â  (2) Reports and other material relating to the child, ward, youth or youth offenderÂs history and prognosis are privileged and, except at the request of the child, ward, youth or youth offender, may not be disclosed directly or indirectly to anyone other than the judge of the juvenile court, those acting under the judgeÂs direction, service providers in the case and the attorneys of record for the child, ward, youth or youth offender or the child, ward, youth or youth offenderÂs parent, guardian, court appointed special advocate, surrogate or person allowed to intervene in a proceeding involving the child, ward, youth or youth offender. Reports and other material relating to a youth offenderÂs history and prognosis in cases under ORS 419C.005 may be disclosed to the superintendent of the school district in which the youth offender resides. The service providers in the case, school superintendents and attorneys are entitled to examine and obtain copies of any reports or other material relating to the child, ward, youth or youth offenderÂs history and prognosis. Any service provider in the case, school superintendent or attorney who examines or obtains copies of such reports or materials is responsible for preserving their confidentiality. A service provider or school superintendent who obtains copies of such reports or materials shall return the copies to the court upon the conclusion of the service providerÂs or superintendentÂs involvement in the case.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (7) of this section, no information appearing in the record of the case or in reports or other material relating to the child, ward, youth or youth offenderÂs history or prognosis may be disclosed to any person not described in subsection (2) of this section without the consent of the court, except for purposes of evaluating the child, ward, youth or youth offenderÂs eligibility for special education as provided in ORS chapter 343, and no such information may be used in evidence in any proceeding to establish criminal or civil liability against the child, ward, youth or youth offender, whether such proceeding occurs after the child, ward, youth or youth offender has reached 18 years of age or otherwise, except for the following purposes:

Â Â Â Â Â  (a) In connection with a presentence investigation after guilt has been admitted or established in a criminal court.

Â Â Â Â Â  (b) In connection with a proceeding in another juvenile court concerning the child, ward, youth or youth offender or an appeal from the juvenile court.

Â Â Â Â Â  (4) If the court finds that the child, ward, youth, youth offender or parent is without financial means to purchase all or a necessary part of the transcript of the evidence or proceedings, the court shall order upon motion the transcript or part thereof to be furnished. The transcript or part thereof furnished under this subsection shall be paid for in the same manner as furnished transcripts are paid for in criminal cases.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, the following are not confidential and not exempt from disclosure:

Â Â Â Â Â  (a) The name and date of birth of the youth or youth offender;

Â Â Â Â Â  (b) The basis for the juvenile courtÂs jurisdiction over the youth or youth offender;

Â Â Â Â Â  (c) The date, time and place of any juvenile court proceeding in which the youth or youth offender is involved;

Â Â Â Â Â  (d) The act alleged in the petition that if committed by an adult would constitute a crime if jurisdiction is based on ORS 419C.005;

Â Â Â Â Â  (e) That portion of the juvenile court order providing for the legal disposition of the youth or youth offender when jurisdiction is based on ORS 419C.005;

Â Â Â Â Â  (f) The names and addresses of the youth or youth offenderÂs parents or guardians; and

Â Â Â Â Â  (g) The register described in ORS 7.020 when jurisdiction is based on ORS 419C.005.

Â Â Â Â Â  (6) Notwithstanding any other provision of law, when a youth has been taken into custody under ORS 419C.080, the following information shall be disclosed unless, and only for so long as, there is a clear need to delay disclosure in the course of a specific investigation, including the need to protect the complaining party or the victim:

Â Â Â Â Â  (a) The youthÂs name and age and whether the youth is employed or in school;

Â Â Â Â Â  (b) The youth offense for which the youth was taken into custody;

Â Â Â Â Â  (c) The name and age of the adult complaining party and the adult victim, unless the disclosure of such information is otherwise prohibited or restricted;

Â Â Â Â Â  (d) The identity of the investigating and arresting agency; and

Â Â Â Â Â  (e) The time and place that the youth was taken into custody and whether there was resistance, pursuit or a weapon used in taking the youth into custody.

Â Â Â Â Â  (7)(a) Information contained in reports and other materials relating to a child, ward, youth or youth offenderÂs history and prognosis that, in the professional judgment of the juvenile counselor, caseworker, school superintendent, teacher or detention worker to whom the information for the reports or other materials has been provided, indicates a clear and immediate danger to another person or to society shall be disclosed to the appropriate authority and the person or entity who is in danger from the child, ward, youth or youth offender.

Â Â Â Â Â  (b) An agency or a person who discloses information under paragraph (a) of this subsection has immunity from any liability, civil or criminal, that might otherwise be incurred or imposed for making the disclosure.

Â Â Â Â Â  (c) Nothing in this subsection affects the provisions of ORS 146.750, 146.760, 419B.035, 419B.040 and 419B.045. The disclosure of information under this section does not make the information admissible in any court or administrative proceeding if it is not otherwise admissible.

Â Â Â Â Â  (8) A county juvenile department is the agency responsible for disclosing youth and youth offender records if the records are subject to disclosure.

Â Â Â Â Â  (9) A petition filed under ORS 419B.851 alleging that a child who is a foreign national is within the jurisdiction of the court, or a motion requesting an implementation plan other than return of a ward to the wardÂs parent, is subject to disclosure to the consulate for the child or wardÂs country as provided under ORS 419B.851 (3).

Â Â Â Â Â  (10) Nothing in this section prohibits a guardian appointed under ORS 419B.365 or 419B.366 from disclosing or providing copies of letters of guardianship when so required to fulfill the duties of a guardian.

Â Â Â Â Â  (11) The court shall cooperate in the sharing of information with a court in another state to facilitate an interstate placement of a child or ward. [1993 c.33 Â§49; 1993 c.234 Â§3; 1993 c.546 Â§8; 1995 c.422 Â§68; 1997 c.724 Â§Â§3,4; 1999 c.59 Â§118; 1999 c.620 Â§8; 2001 c.904 Â§11; 2001 c.910 Â§1; 2003 c.143 Â§4; 2003 c.229 Â§9; 2003 c.396 Â§34a; 2007 c.611 Â§4]

Â Â Â Â Â  419A.256 When transcript of proceeding is part of record of case; disclosure. (1)(a) Once prepared and filed with the court, a transcript of a juvenile court proceeding is part of the record of the case maintained by the clerk of the court under ORS 419A.255 (1) and is subject to the provisions of ORS 419A.255 (1) and (3) governing access and disclosure.

Â Â Â Â Â  (b) Notwithstanding ORS 419A.255, if a transcript, audiotape or videotape has been prepared in any proceeding under ORS chapter 419C, the victim may obtain a copy by paying the actual cost of preparation.

Â Â Â Â Â  (2) The official audio, video or other recording of a juvenile court proceeding shall be withheld from public inspection but is open to inspection by the child, ward, youth, youth offender, parent, guardian, court appointed special advocate, surrogate or a person allowed to intervene in a proceeding involving the child, ward, youth or youth offender, and their attorneys. [2005 c.451 Â§3; 2007 c.609 Â§9]

Â Â Â Â Â  419A.257 Disclosure to district attorney and other state and county entities. (1) The district attorney or assistant attorney general representing the state in a juvenile court proceeding, the juvenile department, the Department of Human Services and the Oregon Youth Authority may inspect and obtain from the court copies of the records, reports and other materials described in ORS 419A.255 (1) and (2) to the same extent that attorneys for the other parties and the other parties are authorized to inspect and obtain copies of the records, reports and other materials. An agency or person that inspects or obtains records, reports or materials under this subsection is subject to ORS 419A.255 (3).

Â Â Â Â Â  (2) Nothing in ORS 419A.255 prohibits the district attorney or assistant attorney general representing the state in a juvenile court proceeding, the juvenile department, the Department of Human Services, the Oregon Youth Authority or the other parties in the proceeding or their attorneys from disclosing to each other records, reports and other materials described in ORS 419A.255 (1) and (2) if the disclosure is reasonably necessary to perform official duties related to the involvement of the child, ward, youth or youth offender with the juvenile court or juvenile department. An agency or person to whom records, reports or materials are disclosed under this subsection is subject to ORS 419A.255 (3).

Â Â Â Â Â  (3) An agency or person that inspects or obtains records, reports or materials under subsection (1) of this section or to whom records, reports or materials are disclosed under subsection (2) of this section may not use or disclose the records, reports or materials except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section;

Â Â Â Â Â  (b) In the juvenile court proceeding for which the records, reports or materials were sought or disclosed;

Â Â Â Â Â  (c) With the consent of the court as provided in ORS 419A.255 (2) or (3); or

Â Â Â Â Â  (d) As provided in ORS 419A.253. [2005 c.451 Â§4]

Â Â Â Â Â  419A.260 Expunction; definitions. (1) As used in this section and ORS 419A.262:

Â Â Â Â Â  (a) ÂContactÂ means any instance in which a personÂs act or behavior, or alleged act or behavior, which could result in a juvenile courtÂs assumption of jurisdiction under ORS 419B.100 (1)(a) to (c) and (f) or 419C.005 comes to the attention of an agency specified in paragraph (d) of this subsection.

Â Â Â Â Â  (b) ÂExpunctionÂ means:

Â Â Â Â Â  (A) The removal and destruction or sealing of a judgment or order related to a contact and all records and references; and

Â Â Â Â Â  (B) Where a record is kept by the Department of Human Services or the Oregon Youth Authority, either the sealing of such record by the department or the Oregon Youth Authority or, in a multiperson file, the affixing to the front of the file, by the department or the youth authority, a stamp or statement identifying the name of the individual, the date of expunction and instruction that no further reference shall be made to the material that is subject to the expunction order except upon an order of a court of competent jurisdiction.

Â Â Â Â Â  (c) ÂPersonÂ includes a person under 18 years of age.

Â Â Â Â Â  (d) ÂRecordÂ includes a fingerprint or photograph file, report, exhibit or other material which contains information relating to a personÂs contact with any law enforcement agency or juvenile court or juvenile department and is kept manually, through the use of electronic data processing equipment, or by any other means by a law enforcement or public investigative agency, a juvenile court or juvenile department or an agency of the State of Oregon. ÂRecordÂ does not include:

Â Â Â Â Â  (A) A transcript of a studentÂs Youth Corrections Education Program academic record;

Â Â Â Â Â  (B) Material on file with a public agency which is necessary for obtaining federal financial participation regarding financial assistance or services on behalf of a person who has had a contact;

Â Â Â Â Â  (C) Records kept or disseminated by the Department of Transportation, State Marine Board and State Fish and Wildlife Commission pursuant to juvenile or adult order or recommendation;

Â Â Â Â Â  (D) Police and court records related to an order of waiver where the matter is still pending in the adult court or on appeal therefrom, or to any disposition as an adult pursuant to such order;

Â Â Â Â Â  (E) Records related to a support obligation;

Â Â Â Â Â  (F) Medical records;

Â Â Â Â Â  (G) Records of a proposed or adjudicated termination of parental rights and adoptions;

Â Â Â Â Â  (H) Any law enforcement record of a person who currently does not qualify for expunction or of current investigations or cases waived to the adult court;

Â Â Â Â Â  (I) Records and case reports of the Oregon Supreme Court and the Oregon Court of Appeals;

Â Â Â Â Â  (J) Any records in cases under ORS 419C.005 in which a juvenile court found a person to be within the jurisdiction of the court based upon the personÂs commission of an act which if done by an adult would constitute one of the following offenses:

Â Â Â Â Â  (i) Aggravated murder under ORS 163.095;

Â Â Â Â Â  (ii) Murder under ORS 163.115;

Â Â Â Â Â  (iii) Attempt, solicitation or conspiracy to commit murder or aggravated murder;

Â Â Â Â Â  (iv) Manslaughter in the first degree under ORS 163.118;

Â Â Â Â Â  (v) Manslaughter in the second degree under ORS 163.125;

Â Â Â Â Â  (vi) Criminally negligent homicide under ORS 163.145;

Â Â Â Â Â  (vii) Assault in the first degree under ORS 163.185;

Â Â Â Â Â  (viii) Criminal mistreatment in the first degree under ORS 163.205;

Â Â Â Â Â  (ix) Kidnapping in the first degree under ORS 163.235;

Â Â Â Â Â  (x) Rape in the third degree under ORS 163.355;

Â Â Â Â Â  (xi) Rape in the second degree under ORS 163.365;

Â Â Â Â Â  (xii) Rape in the first degree under ORS 163.375;

Â Â Â Â Â  (xiii) Sodomy in the third degree under ORS 163.385;

Â Â Â Â Â  (xiv) Sodomy in the second degree under ORS 163.395;

Â Â Â Â Â  (xv) Sodomy in the first degree under ORS 163.405;

Â Â Â Â Â  (xvi) Unlawful sexual penetration in the second degree under ORS 163.408;

Â Â Â Â Â  (xvii) Unlawful sexual penetration in the first degree under ORS 163.411;

Â Â Â Â Â  (xviii) Sexual abuse in the third degree under ORS 163.415;

Â Â Â Â Â  (xix) Sexual abuse in the second degree under ORS 163.425;

Â Â Â Â Â  (xx) Sexual abuse in the first degree under ORS 163.427;

Â Â Â Â Â  (xxi) Promoting prostitution under ORS 167.012;

Â Â Â Â Â  (xxii) Compelling prostitution under ORS 167.017;

Â Â Â Â Â  (xxiii) Aggravated vehicular homicide under ORS 163.149; or

Â Â Â Â Â  (xxiv) An attempt to commit a crime listed in this subparagraph other than manslaughter in the second degree and criminally negligent homicide;

Â Â Â Â Â  (K) Blood samples, buccal samples and other physical evidence and identification information obtained, stored or maintained by the Department of State Police under authority of ORS 137.076, 181.085 or 419C.473; or

Â Â Â Â Â  (L) Records maintained in the Law Enforcement Data System under ORS 181.592.

Â Â Â Â Â  (e) ÂTerminationÂ means:

Â Â Â Â Â  (A) For a person who is the subject of a record kept by a juvenile court or juvenile department, the final disposition of a case by informal means, by a decision not to place the person on probation or make the person a ward of the court after the person has been found to be within the courtÂs jurisdiction, or by a discontinuance of probation or of the courtÂs wardship.

Â Â Â Â Â  (B) For a person who is the subject of a record kept by a law enforcement or public investigative agency, a juvenile court or juvenile department or an agency of the State of Oregon, the final disposition of the personÂs most recent contact with a law enforcement agency.

Â Â Â Â Â  (2) The juvenile court or juvenile department shall make reasonable effort to provide written notice to a child who is within the courtÂs jurisdiction under ORS 419B.100 (1)(a) to (c) and (f) or to a youth who is within the courtÂs jurisdiction under ORS 419C.005, and to the childÂs or youthÂs parent, of the procedures for expunction of a record, the right to counsel under this chapter, the legal effect of an expunction order and the procedures for seeking relief from the duty to report as a sex offender provided under ORS 181.823, at the following times:

Â Â Â Â Â  (a) At any dispositional hearing or at the time of entering into a formal accountability agreement;

Â Â Â Â Â  (b) At the time of termination;

Â Â Â Â Â  (c) Upon notice to the subject of an expunction pending pursuant to application of a juvenile department or motion on a juvenile court; and

Â Â Â Â Â  (d) At the time of notice of execution of an expunction order. [1993 c.33 Â§50; 1993 c.546 Â§93; 1993 c.602 Â§2; 1995 c.422 Â§69; 1999 c.97 Â§4; 1999 c.111 Â§1; 1999 c.626 Â§17; amendments by 1999 c.626 Â§40 repealed by 2001 c.884 Â§1; 2001 c.884 Â§Â§3b,3d; 2007 c.867 Â§8]

Â Â Â Â Â  419A.262 Expunction proceeding; notice to victim; effect of expunction; confidentiality; penalties. (1) An expunction proceeding shall be commenced in the county where the subject person resided at the time of the most recent termination.

Â Â Â Â Â  (2) Upon application of either a person who is the subject of a record or a juvenile department, or upon its own motion, the juvenile court shall order expunction if, after a hearing when the matter is contested, it finds that:

Â Â Â Â Â  (a) At least five years have elapsed since the date of the personÂs most recent termination;

Â Â Â Â Â  (b) Since the date of the most recent termination, the person has not been convicted of a felony or a Class A misdemeanor;

Â Â Â Â Â  (c) No proceedings seeking a criminal conviction or an adjudication in a juvenile court are pending against the person;

Â Â Â Â Â  (d) The person is not within the jurisdiction of any juvenile court on the basis of a petition alleging an act or behavior as defined in ORS 419B.100 (1)(a) to (c) and (f) or 419C.005; and

Â Â Â Â Â  (e) The juvenile department is not aware of any pending investigation of the conduct of the person by any law enforcement agency.

Â Â Â Â Â  (3) In the case of an application by the juvenile department or of the court acting upon its own motion, expunction shall not be ordered if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (4) When a person who is the subject of a record kept by a juvenile court or juvenile department reaches 18 years of age, the juvenile court, after a hearing when the matter is contested, shall order expunction if:

Â Â Â Â Â  (a) The person never has been found to be within the jurisdiction of the court; or

Â Â Â Â Â  (b) The conditions of subsection (2) of this section have been met.

Â Â Â Â Â  (5) Expunction shall not be ordered under this section if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (6) Subsections (4) and (5) of this section apply only to cases resulting in termination after September 13, 1975.

Â Â Â Â Â  (7) Notwithstanding subsections (2) and (4) to (6) of this section, upon application of a person who is the subject of a record kept by a juvenile court or juvenile department, upon application of the juvenile department, or upon its own motion, the juvenile court, after a hearing when the matter is contested, may order expunction of all or any part of the personÂs record if it finds that to do so would be in the best interests of the person and the public. In the case of an application by the juvenile department or of the court acting upon its own motion, expunction shall not be ordered if actual notice of expunction has not been given to the person in accordance with subsection (10) of this section unless the person has reached 21 years of age.

Â Â Â Â Â  (8) When an expunction proceeding is commenced by application of the person whose records are to be expunged, the person shall set forth as part of the application the names of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies that the person has reason to believe possess an expungible record of the person. The juvenile department shall provide the names and addresses of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies that a reasonable search of department files indicates have expungible records.

Â Â Â Â Â  (9) When an expunction proceeding is commenced by application of the juvenile department or upon the courtÂs own motion, the application or motion shall set forth the names and addresses of the juvenile courts, juvenile departments, institutions and law enforcement and other agencies that a reasonable search of department files indicates have expungible records and those provided by the subject person.

Â Â Â Â Â  (10)(a) Notice and a copy of an application for expunction under subsections (2) to (7) of this section shall be given to:

Â Â Â Â Â  (A) The district attorney of the county in which the expunction proceeding is commenced and the district attorney of each county in which the record sought to be expunged is kept; and

Â Â Â Â Â  (B) The person who is the subject of the record if the person has not initiated the expunction proceeding.

Â Â Â Â Â  (b) A district attorney who receives notice under this subsection shall notify the victim of the acts that resulted in the disposition that is the subject of the application for expunction and shall mail a copy of the application for expunction to the victimÂs last known address.

Â Â Â Â Â  (11) Within 30 days of receiving the notice of application for expunction under subsection (10) of this section, a district attorney shall give written notice of any objection and the grounds therefor to the person whose records are to be expunged and to the juvenile court. If no objection is filed the court may decide the issue of expunction either without a hearing or after full hearing pursuant to subsections (12) to (15) of this section.

Â Â Â Â Â  (12) When an expunction is pending pursuant to subsections (2) to (7) of this section, the court may proceed with or without a hearing, except that:

Â Â Â Â Â  (a) The court may not enter an expunction judgment without a hearing if a timely objection to expunction has been filed pursuant to subsection (11) of this section; and

Â Â Â Â Â  (b) The court may not deny an expunction without a hearing if the proceeding is based on an application of the subject.

Â Â Â Â Â  (13)(a) Notice of a hearing on a pending expunction shall be served on the subject and any district attorney filing a timely objection pursuant to subsection (11) of this section.

Â Â Â Â Â  (b) When a district attorney receives notice of a hearing for expunction of a record concerning a youth or youth offender proceeding under ORS chapter 419C, if the victim of the acts that resulted in the disposition that is the subject of the application for expunction requests, the district attorney shall mail notice of the hearing to the victimÂs last-known address.

Â Â Â Â Â  (14) The court shall conduct a hearing on a pending expunction in accord with the provisions of ORS 419B.195, 419B.198, 419B.201, 419B.205, 419B.208, 419B.310, 419B.812 to 419B.839 and 419B.908. Rules of evidence shall be as in a hearing to establish juvenile court jurisdiction and as defined in ORS 419B.310 (3) and 419C.400 (2). The burden of proof shall be with the party contesting expunction.

Â Â Â Â Â  (15) At the conclusion of a hearing on a pending expunction, the court shall issue judgment granting or denying expunction.

Â Â Â Â Â  (16) The juvenile court or juvenile department shall send a copy of an expunction judgment to each agency subject to the judgment. Upon receipt of a copy of the judgment, the agency shall comply and, within 21 days of the date of receipt, return the copy to the juvenile court or juvenile department with an indorsement indicating compliance.

Â Â Â Â Â  (17) When all agencies subject to an expunction judgment have indicated their compliance or in any event no later than six weeks following the date the judgment was delivered as required by subsection (16) of this section, the juvenile court shall provide the person who is the subject of the record with a copy of the expunction judgment, a list of complying and noncomplying agencies, and a written notice of rights and effects of expunction. The juvenile court and juvenile department then shall expunge forthwith all records which they possess and which are subject to the judgment, except the original expunction judgment and the list of complying and noncomplying agencies which must be preserved under seal.

Â Â Â Â Â  (18) In addition to those agencies identified in ORS 419A.260 (1)(d), the juvenile, circuit, municipal and justice courts, and the district and city attorneys of this state, are bound by an expunction judgment of any juvenile court of appropriate jurisdiction in this state issuing an expunction judgment.

Â Â Â Â Â  (19) Upon entry of an expunction judgment, the contact that is the subject of the expunged record shall not be disclosed by any agency. An agency that is subject to an expunction judgment shall respond to any inquiry about the contact by indicating that no record or reference concerning the contact exists.

Â Â Â Â Â  (20) A person who is the subject of a record that has been expunged under this section may assert that the record never existed and that the contact, which was the subject of the record, never occurred without incurring a penalty for perjury or false swearing under the laws of this state.

Â Â Â Â Â  (21) Juvenile courts, by court rule or by order related to a particular matter, may direct that records concerning a subject person be destroyed. No such records shall be destroyed until at least three years have elapsed after the date of the subjectÂs most recent termination. In the event the record has been expunged, the expunction judgment and list of complying and noncomplying agencies may not be destroyed, but shall be preserved under seal. The destruction of records under this subsection does not constitute expunction.

Â Â Â Â Â  (22) An expunction judgment and list of complying and noncomplying agencies shall be released from confidentiality only on order of the court originating the expunction judgment, based on a finding that review of a particular case furthers compliance with the expunction provisions of this chapter.

Â Â Â Â Â  (23) A subject has a right of action against any person who intentionally violates the confidentiality provisions of this section. In any such proceeding, punitive damages up to an amount of $1,000 may be sought in addition to any actual damages. The prevailing party shall be entitled to costs and reasonable attorney fees.

Â Â Â Â Â  (24) Intentional violation of the confidentiality provisions of this section by a public employee is cause for dismissal.

Â Â Â Â Â  (25) A person who intentionally releases all or part of an expunged record commits a Class C misdemeanor. [1993 c.33 Â§51; 1993 c.546 Â§9; 1997 c.249 Â§132; 1999 c.111 Â§2; 2001 c.480 Â§7; 2001 c.622 Â§45; 2007 c.609 Â§10]

Â Â Â Â Â  419A.290 [1993 c.33 Â§52; 1993 c.546 Â§114; repealed by 1995 c.422 Â§138]

Â Â Â Â Â  419A.295 [Formerly 419.494; repealed by 1995 c.79 Â§215]

MISCELLANEOUS

Â Â Â Â Â  419A.300 Reports to school districts concerning young persons on conditional release. (1)(a) Once each month, the Department of Human Services shall provide to each school district a list of all young persons enrolled in a school in the school district who are on conditional release. The department shall include in the list the name and business telephone number of the caseworker assigned to each case.

Â Â Â Â Â  (b) When a young person who is on conditional release transfers from one school district to a different school district, the caseworker assigned to the case shall notify the superintendent of the school district to which the young person has transferred of the young personÂs status. The caseworker shall make the notification no later than 72 hours after the caseworker knows of the transfer.

Â Â Â Â Â  (2) Upon request by the school district, the department shall provide additional information, including the offense that brought the young person within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (3) In addition to the general notification required by subsection (1) of this section, the department:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act that brought the young person within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act that brought the young person within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the department believes the young person represents a risk to other students or school staff.

Â Â Â Â Â  (4) ORS 419A.015 (4) and (5) apply to persons sending or receiving records under this section. [2005 c.843 Â§29]

_______________



Chapter 419b

Chapter 419B Â Juvenile Code: Dependency

2007 EDITION

JUVENILE CODE: DEPENDENCY

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

REPORTING OF CHILD ABUSE

419B.005Â  Definitions

419B.007Â  Policy

419B.010Â  Duty of officials to report child abuse; exceptions; penalty

419B.015Â  Report form and content; notice

419B.017Â  Time limits for notification between law enforcement agencies and Department of Human Services; rules

419B.020Â  Duty of department or law enforcement agency receiving report; investigation; notice to parents; physical examination; childÂs consent; notice at conclusion of investigation

419B.022Â  Short title

419B.023Â  Duties of person conducting investigation under ORS 419B.020

419B.024Â  Critical Incident Response Team for child fatality; rules

419B.025Â  Immunity of person making report in good faith

419B.028Â  Photographing child during investigation; photographs as records

419B.030Â  Central registry of reports

419B.035Â  Confidentiality of records; when available to others

419B.040Â  Certain privileges not grounds for excluding evidence in court proceedings on child abuse

419B.045Â  Investigation conducted on public school premises; notification; role of school personnel

419B.050Â  Authority of health care provider to disclose information; immunity from liability

JUVENILE COURT

(Generally)

419B.090Â  Juvenile court; jurisdiction; policy

419B.100Â  Jurisdiction; bases; Indian children

419B.110Â  Emergency medical care; court may authorize

419B.116Â  Intervention; caregiver relationship; rights of limited participation

419B.117Â  Notice to parents or guardian of child; when given; contents

419B.118Â  Venue

419B.121Â  Return of runaway children to another state

419B.124Â  Transfer to juvenile court from another court

419B.127Â  Transfer to court of county of child or wardÂs residence

419B.130Â  Delegation of jurisdiction by county of residence

419B.132Â  Delegation of jurisdiction among county juvenile courts

419B.135Â  Transfer of case; transportation of child or ward

(Protective Custody)

419B.150Â  When protective custody authorized; disposition of runaway child taken into protective custody

419B.155Â  Protective custody not arrest

419B.157Â  Jurisdiction attaches at time of custody

419B.160Â  Place of detention; record; parental notice required

419B.165Â  Release of child taken into custody

419B.168Â  Procedure when child is not released

419B.171Â  Report required when child is taken into custody

419B.175Â  Initial disposition of child taken into custody

(Shelter Hearings)

419B.180Â  Shelter and detention facilities

419B.183Â  Speedy hearing required

419B.185Â  Evidentiary hearing

(Placement of Child or Ward)

419B.192Â  Placement of child or ward; preference given to relatives and certain other persons

(Counsel)

419B.195Â  Appointment of counsel for child or ward; access of appointed counsel to records of child or ward

419B.198Â  Responsibility for payment of costs related to provision of appointed counsel for child or ward

419B.201Â  Compensation for court-appointed counsel for child or ward under ORS 135.055

419B.205Â  Appointment of counsel for parent or legal guardian

419B.208Â  Other law applicable to appointment of counsel

419B.211Â  Motion to withdraw as counsel

(Educational Surrogate)

419B.220Â  Appointment of surrogate

419B.223Â  Duties and tenure of surrogate

(Guardian Ad Litem for Parent)

419B.231Â  Appointment; hearing; findings

419B.234Â  Qualifications; duties; privilege

419B.237Â  Duration of appointment; compensation

(Hearings)

419B.305Â  When hearing must be held; continuation; priority

419B.310Â  Conduct of hearings

(Disposition)

419B.325Â  Disposition required; evidence

419B.328Â  Ward of the court; duration of wardship

419B.331Â  When protective supervision authorized; conditions that may be imposed

419B.334Â  Placement out of state

419B.337Â  Commitment to custody of Department of Human Services

419B.340Â  Reasonable or active efforts determination

419B.343Â  Recommendations of committing court; case planning; plan contents

419B.346Â  Medical planning

419B.349Â  Court authority to review placement

419B.352Â  Hospitalization; mental health examination

(Guardianships)

419B.365Â  Permanent guardianship; petition; when filed; procedure

419B.366Â  Guardianship; motion; procedure

419B.367Â  Letters of guardianship; reports by guardian; review of reports; legal status and liability of guardian

419B.368Â  Review, modification or vacation of guardianship order

419B.369Â  Guardianship study; rules

(Legal Custodian of Child)

419B.370Â  Guardianship as incident of custody

419B.373Â  Duties and authority of legal custodian

(Guardian)

419B.376Â  Duties and authority of guardian

419B.379Â  Guardian is not conservator

(Authority Over Parents)

419B.385Â  Parent or guardian as party

419B.387Â  Parent participation in treatment or training

419B.389Â  Inability of parent to comply with order of court

(Paternity)

419B.395Â  Judgment of paternity or nonpaternity

(Support)

419B.400Â  Authority to order support; collection

419B.402Â  Support order is judgment

419B.404Â  Support for child or ward in state financed or supported institution

419B.406Â  Assignment of support order to state

419B.408Â  Enforcement of support order

(Reports by Guardians and Custodians)

419B.440Â  Circumstances requiring reports

419B.443Â  Time and content of reports

419B.446Â  Filing report

419B.449Â  Review hearing by court; findings

419B.452Â  Distribution of report by court

(Child Surrendered for Adoption)

419B.460Â  AgencyÂs responsibility

(Permanency Hearing)

419B.470Â  Permanency hearing; schedule

419B.473Â  Notice; appearance

419B.476Â  Conduct of hearing; court determinations; orders

(Termination of Parental Rights)

419B.498Â  Termination of parental rights; petition by Department of Human Services; when required

419B.500Â  Termination of parental rights generally

419B.502Â  Termination upon finding of extreme conduct

419B.504Â  Termination upon finding of unfitness

419B.506Â  Termination upon finding of neglect

419B.508Â  Termination upon finding of abandonment

419B.517Â  Mediation to be encouraged

419B.518Â  Appointment of counsel for parents

419B.521Â  Conduct of termination hearing

419B.524Â  Effect of termination order

419B.527Â  Disposition of ward after termination

419B.529Â  Adoption after permanent commitment or surrender; procedure; certain fees prohibited

419B.530Â  Representation by Attorney General

(Emancipation of Minor)

419B.550Â  Definitions for ORS 419B.550 to 419B.558

419B.552Â  Application for emancipation judgment; effect of judgment

419B.555Â  Hearing; notice to parent; duty to advise minor of liabilities of emancipated person; filing fee

419B.558Â  Entry of judgment of emancipation

JUVENILE COURT DEPENDENCY PROCEDURE

419B.800Â  Applicability of ORS 419B.800 to 419B.929

419B.803Â  Jurisdiction

419B.806Â  Consolidation; when required; procedures

419B.809Â  Petition; contents; form; dismissal

419B.812Â  Issuance of summons; time for hearing on petition

419B.815Â  Summons for proceeding to establish jurisdiction under ORS 419B.100; contents; failure to appear

419B.816Â  Notice to person contesting petition to establish jurisdiction

419B.818Â  Form of summons under ORS 419B.815

419B.819Â  Summons for proceeding to establish permanent guardianship or terminate parental rights; contents; failure to appear

419B.820Â  Notice to parent contesting petition to establish permanent guardianship or terminate parental rights

419B.822Â  Form of summons under ORS 419B.819

419B.823Â  Service of summons generally

419B.824Â  Methods of serving summons

419B.827Â  Responsibility for costs of service of summons and travel expenses of party summoned

419B.830Â  Return of summons

419B.833Â  Proof of service of summons or mailing

419B.836Â  Effect of error in summons or service of summons

419B.839Â  Required and discretionary summons

419B.842Â  When arrest warrant authorized

419B.845Â  Restraining order when child abuse alleged

419B.846Â  Service of restraining order

419B.848Â  Process generally

419B.851Â  Service of process; filing; proof of service

419B.854Â  Computing statutory time periods

419B.857Â  Pleadings; construction

419B.860Â  Motions

419B.863Â  Pleadings; captions

419B.866Â  Signing pleadings required; effect of signing or not signing

419B.869Â  Responding to pleadings; time limit

419B.872Â  Amendment of pleadings

419B.875Â  Parties to proceedings; rights of limited participation; status of grandparents; interpreters

419B.878Â  Applicability of Indian Child Welfare Act

419B.881Â  Disclosure; scope; when required; exceptions; breach of duty to disclose

419B.884Â  Depositions; procedure

419B.887Â  Objections at depositions; effect of failure to make timely objection; errors and irregularities in transcript preparation

419B.890Â  Dismissal of petition at end of petitionerÂs case; settlement conference

419B.893Â  Subpoenas generally

419B.896Â  Subpoena for production of books, papers, documents and other tangible things

419B.899Â  Issuance of subpoena

419B.902Â  Service of subpoena

419B.905Â  Subpoena of incarcerated witness

419B.908Â  Witness fees; payment

419B.911Â  Failure to obey subpoena

419B.914Â  Proceeding when person entitled to service is not summoned and is not before court

419B.918Â  Manner of appearance

419B.920Â  New hearings

419B.923Â  Modifying or setting aside order or judgment

419B.926Â  Stay of order or judgment pending appeal

419B.929Â  Enforcement of certain orders and judgments

MISCELLANEOUS

419B.950Â  Educational program regarding federal and state adoption and child welfare laws; establishment; purpose

REPORTING OF CHILD ABUSE

Â Â Â Â Â  419B.005 Definitions. As used in ORS 419B.005 to 419B.050, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂAbuseÂ means:

Â Â Â Â Â  (A) Any assault, as defined in ORS chapter 163, of a child and any physical injury to a child which has been caused by other than accidental means, including any injury which appears to be at variance with the explanation given of the injury.

Â Â Â Â Â  (B) Any mental injury to a child, which shall include only observable and substantial impairment of the childÂs mental or psychological ability to function caused by cruelty to the child, with due regard to the culture of the child.

Â Â Â Â Â  (C) Rape of a child, which includes but is not limited to rape, sodomy, unlawful sexual penetration and incest, as those acts are defined in ORS chapter 163.

Â Â Â Â Â  (D) Sexual abuse, as defined in ORS chapter 163.

Â Â Â Â Â  (E) Sexual exploitation, including but not limited to:

Â Â Â Â Â  (i) Contributing to the sexual delinquency of a minor, as defined in ORS chapter 163, and any other conduct which allows, employs, authorizes, permits, induces or encourages a child to engage in the performing for people to observe or the photographing, filming, tape recording or other exhibition which, in whole or in part, depicts sexual conduct or contact, as defined in ORS 167.002 or described in ORS 163.665 and 163.670, sexual abuse involving a child or rape of a child, but not including any conduct which is part of any investigation conducted pursuant to ORS 419B.020 or which is designed to serve educational or other legitimate purposes; and

Â Â Â Â Â  (ii) Allowing, permitting, encouraging or hiring a child to engage in prostitution, as defined in ORS chapter 167.

Â Â Â Â Â  (F) Negligent treatment or maltreatment of a child, including but not limited to the failure to provide adequate food, clothing, shelter or medical care that is likely to endanger the health or welfare of the child.

Â Â Â Â Â  (G) Threatened harm to a child, which means subjecting a child to a substantial risk of harm to the childÂs health or welfare.

Â Â Â Â Â  (H) Buying or selling a person under 18 years of age as described in ORS 163.537.

Â Â Â Â Â  (I) Permitting a person under 18 years of age to enter or remain in or upon premises where methamphetamines are being manufactured.

Â Â Â Â Â  (J) Unlawful exposure to a controlled substance, as defined in ORS 475.005, that subjects a child to a substantial risk of harm to the childÂs health or safety.

Â Â Â Â Â  (b) ÂAbuseÂ does not include reasonable discipline unless the discipline results in one of the conditions described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) ÂChildÂ means an unmarried person who is under 18 years of age.

Â Â Â Â Â  (3) ÂPublic or private officialÂ means:

Â Â Â Â Â  (a) Physician, including any intern or resident.

Â Â Â Â Â  (b) Dentist.

Â Â Â Â Â  (c) School employee.

Â Â Â Â Â  (d) Licensed practical nurse or registered nurse.

Â Â Â Â Â  (e) Employee of the Department of Human Services, State Commission on Children and Families, Child Care Division of the Employment Department, the Oregon Youth Authority, a county health department, a community mental health and developmental disabilities program, a county juvenile department, a licensed child-caring agency or an alcohol and drug treatment program.

Â Â Â Â Â  (f) Peace officer.

Â Â Â Â Â  (g) Psychologist.

Â Â Â Â Â  (h) Member of the clergy.

Â Â Â Â Â  (i) Licensed clinical social worker.

Â Â Â Â Â  (j) Optometrist.

Â Â Â Â Â  (k) Chiropractor.

Â Â Â Â Â  (L) Certified provider of foster care, or an employee thereof.

Â Â Â Â Â  (m) Attorney.

Â Â Â Â Â  (n) Naturopathic physician.

Â Â Â Â Â  (o) Licensed professional counselor.

Â Â Â Â Â  (p) Licensed marriage and family therapist.

Â Â Â Â Â  (q) Firefighter or emergency medical technician.

Â Â Â Â Â  (r) A court appointed special advocate, as defined in ORS 419A.004.

Â Â Â Â Â  (s) A child care provider registered or certified under ORS 657A.030 and 657A.250 to 657A.450.

Â Â Â Â Â  (t) Member of the Legislative Assembly.

Â Â Â Â Â  (4) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department.

Â Â Â Â Â  (b) Any county sheriffÂs office.

Â Â Â Â Â  (c) The
Oregon
State
Police.

Â Â Â Â Â  (d) A county juvenile department. [1993 c.546 Â§12; 1993 c.622 Â§1a; 1995 c.278 Â§50; 1995 c.766 Â§1; 1997 c.127 Â§1; 1997 c.561 Â§3; 1997 c.703 Â§3; 1997 c.873 Â§30; 1999 c.743 Â§22; 1999 c.954 Â§4; 2001 c.104 Â§148; 2003 c.191 Â§1; 2005 c.562 Â§26; 2005 c.708 Â§4]

Â Â Â Â Â  419B.007 Policy. The Legislative Assembly finds that for the purpose of facilitating the use of protective social services to prevent further abuse, safeguard and enhance the welfare of abused children, and preserve family life when consistent with the protection of the child by stabilizing the family and improving parental capacity, it is necessary and in the public interest to require mandatory reports and investigations of abuse of children and to encourage voluntary reports. [1993 c.546 Â§13]

Â Â Â Â Â  419B.010 Duty of officials to report child abuse; exceptions; penalty. (1) Any public or private official having reasonable cause to believe that any child with whom the official comes in contact has suffered abuse or that any person with whom the official comes in contact has abused a child shall immediately report or cause a report to be made in the manner required in ORS 419B.015. Nothing contained in ORS 40.225 to 40.295 or 419B.234 (6) affects the duty to report imposed by this section, except that a psychiatrist, psychologist, member of the clergy, attorney or guardian ad litem appointed under ORS 419B.231 is not required to report such information communicated by a person if the communication is privileged under ORS 40.225 to 40.295 or 419B.234 (6). An attorney is not required to make a report under this section by reason of information communicated to the attorney in the course of representing a client if disclosure of the information would be detrimental to the client.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a report need not be made under this section if the public or private official acquires information relating to abuse by reason of a report made under this section, or by reason of a proceeding arising out of a report made under this section, and the public or private official reasonably believes that the information is already known by a law enforcement agency or the Department of Human Services.

Â Â Â Â Â  (3) A person who violates subsection (1) of this section commits a Class A violation. Prosecution under this subsection shall be commenced at any time within 18 months after commission of the offense. [1993 c.546 Â§14; 1999 c.1051 Â§180; 2001 c.104 Â§149; 2001 c.904 Â§15; 2005 c.450 Â§7]

Â Â Â Â Â  419B.015 Report form and content; notice. (1)(a) A person making a report of child abuse, whether the report is made voluntarily or is required by ORS 419B.010, shall make an oral report by telephone or otherwise to the local office of the Department of Human Services, to the designee of the department or to a law enforcement agency within the county where the person making the report is located at the time of the contact. The report shall contain, if known, the names and addresses of the child and the parents of the child or other persons responsible for care of the child, the childÂs age, the nature and extent of the abuse, including any evidence of previous abuse, the explanation given for the abuse and any other information that the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

Â Â Â Â Â  (b) When a report of child abuse is received by the department, the department shall notify a law enforcement agency within the county where the report was made. When a report of child abuse is received by a designee of the department, the designee shall notify, according to the contract, either the department or a law enforcement agency within the county where the report was made. When a report of child abuse is received by a law enforcement agency, the agency shall notify the local office of the department within the county where the report was made.

Â Â Â Â Â  (2) When a report of child abuse is received under subsection (1)(a) of this section, the entity receiving the report shall make the notification required by subsection (1)(b) of this section according to rules adopted by the department under ORS 419B.017.

Â Â Â Â Â  (3)(a) When a report alleging that a child or ward in substitute care may have been subjected to abuse is received by the department, the department shall notify the attorney for the child or ward, the childÂs or wardÂs court appointed special advocate, the parents of the child or ward and any attorney representing a parent of the child or ward that a report has been received.

Â Â Â Â Â  (b) The name and address of and other identifying information about the person who made the report may not be disclosed under this subsection. Any person or entity to whom notification is made under this subsection may not release any information not authorized by this subsection.

Â Â Â Â Â  (c) The department shall make the notification required by this subsection within three business days of receiving the report of abuse.

Â Â Â Â Â  (d) Notwithstanding the obligation imposed by this subsection, the department is not required under this subsection to notify the parent or parentÂs attorney that a report of abuse has been received if the notification may interfere with an investigation or assessment or jeopardize the childÂs or wardÂs safety. [1993 c.546 Â§15; 1993 c.734 Â§1a; 2005 c.250 Â§1; 2007 c.237 Â§1]

Â Â Â Â Â  419B.017 Time limits for notification between law enforcement agencies and Department of Human Services; rules. (1) The Department of Human Services shall adopt rules establishing:

Â Â Â Â Â  (a) The time within which the notification required by ORS 419B.015 (1)(a) must be made. At a minimum, the rules shall:

Â Â Â Â Â  (A) Establish which reports of child abuse require notification within 24 hours after receipt;

Â Â Â Â Â  (B) Provide that all other reports of child abuse require notification within 10 days after receipt; and

Â Â Â Â Â  (C) Establish criteria that enable the department, the designee of the department or a law enforcement agency to quickly and easily identify reports that require notification within 24 hours after receipt.

Â Â Â Â Â  (b) How the notification is to be made.

Â Â Â Â Â  (2) The department shall appoint an advisory committee to advise the department in adopting rules required by this section. The department shall include as members of the advisory committee representatives of law enforcement agencies and multidisciplinary teams formed pursuant to ORS 418.747 and other interested parties.

Â Â Â Â Â  (3) In adopting rules required by this section, the department shall balance the need for providing other entities with the information contained in a report received under ORS 419B.015 with the resources required to make the notification.

Â Â Â Â Â  (4) The department may recommend practices and procedures to local law enforcement agencies to meet the requirements of rules adopted under this section. [2005 c.250 Â§3]

Â Â Â Â Â  Note: 419B.017 was added to and made a part of 419B.005 to 419B.050 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.020 Duty of department or law enforcement agency receiving report; investigation; notice to parents; physical examination; childÂs consent; notice at conclusion of investigation. (1) If the Department of Human Services or a law enforcement agency receives a report of child abuse, the department or the agency shall immediately:

Â Â Â Â Â  (a) Cause an investigation to be made to determine the nature and cause of the abuse of the child; and

Â Â Â Â Â  (b) Notify the Child Care Division if the alleged child abuse occurred in a child care facility as defined in ORS 657A.250.

Â Â Â Â Â  (2) If the abuse reported in subsection (1) of this section is alleged to have occurred at a child care facility:

Â Â Â Â Â  (a) The department and the law enforcement agency shall jointly determine the roles and responsibilities of the department and the agency in their respective investigations; and

Â Â Â Â Â  (b) The department and the agency shall each report the outcomes of their investigations to the Child Care Division.

Â Â Â Â Â  (3) If the law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the law enforcement agency shall notify by oral report followed by written report the local office of the department. The department shall provide protective social services of its own or of other available social agencies if necessary to prevent further abuses to the child or to safeguard the childÂs welfare.

Â Â Â Â Â  (4) If a child is taken into protective custody by the department, the department shall promptly make reasonable efforts to ascertain the name and address of the childÂs parents or guardian.

Â Â Â Â Â  (5)(a) If a child is taken into protective custody by the department or a law enforcement official, the department or law enforcement official shall, if possible, make reasonable efforts to advise the parents or guardian immediately, regardless of the time of day, that the child has been taken into custody, the reasons the child has been taken into custody and general information about the childÂs placement, and the telephone number of the local office of the department and any after-hours telephone numbers.

Â Â Â Â Â  (b) Notice may be given by any means reasonably certain of notifying the parents or guardian, including but not limited to written, telephonic or in-person oral notification. If the initial notification is not in writing, the information required by paragraph (a) of this subsection also shall be provided to the parents or guardian in writing as soon as possible.

Â Â Â Â Â  (c) The department also shall make a reasonable effort to notify the noncustodial parent of the information required by paragraph (a) of this subsection in a timely manner.

Â Â Â Â Â  (d) If a child is taken into custody while under the care and supervision of a person or organization other than the parent, the department, if possible, shall immediately notify the person or organization that the child has been taken into protective custody.

Â Â Â Â Â  (6) If a law enforcement officer or the department, when taking a child into protective custody, has reasonable cause to believe that the child has been affected by sexual abuse and rape of a child as defined in ORS 419B.005 (1)(a)(C) and that physical evidence of the abuse exists and is likely to disappear, the court may authorize a physical examination for the purposes of preserving evidence if the court finds that it is in the best interest of the child to have such an examination. Nothing in this section affects the authority of the department to consent to physical examinations of the child at other times.

Â Â Â Â Â  (7) A minor child of 12 years of age or older may refuse to consent to the examination described in subsection (6) of this section. The examination shall be conducted by or under the supervision of a physician licensed under ORS chapter 677 or a nurse practitioner licensed under ORS chapter 678 and, whenever practicable, trained in conducting such examinations.

Â Â Â Â Â  (8) When the department completes an investigation under this section, if the person who made the report of child abuse provided contact information to the department, the department shall notify the person about whether contact with the child was made, whether the department determined that child abuse occurred and whether services will be provided. The department is not required to disclose information under this subsection if the department determines that disclosure is not permitted under ORS 419B.035. [1993 c.546 Â§16; 1993 c.622 Â§7a; 1997 c.130 Â§13; 1997 c.703 Â§1; 1997 c.873 Â§33; 2007 c.501 Â§4; 2007 c.781 Â§1]

Â Â Â Â Â  419B.022 Short title. ORS 419B.023 and 419B.024 shall be known and may be cited as ÂKarlyÂs Law.Â [2007 c.674 Â§1]

Â Â Â Â Â  Note: 419B.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.023 Duties of person conducting investigation under ORS 419B.020. (1) As used in this section:

Â Â Â Â Â  (a) ÂDesignated medical professionalÂ means the person described in ORS 418.747 (9) or the personÂs designee.

Â Â Â Â Â  (b) ÂSuspicious physical injuryÂ includes, but is not limited to:

Â Â Â Â Â  (A) Burns or scalds;

Â Â Â Â Â  (B) Extensive bruising or abrasions on any part of the body;

Â Â Â Â Â  (C) Bruising, swelling or abrasions on the head, neck or face;

Â Â Â Â Â  (D) Fractures of any bone in a child under the age of three;

Â Â Â Â Â  (E) Multiple fractures in a child of any age;

Â Â Â Â Â  (F) Dislocations, soft tissue swelling or moderate to severe cuts;

Â Â Â Â Â  (G) Loss of the ability to walk or move normally according to the childÂs developmental ability;

Â Â Â Â Â  (H) Unconsciousness or difficulty maintaining consciousness;

Â Â Â Â Â  (I) Multiple injuries of different types;

Â Â Â Â Â  (J) Injuries causing serious or protracted disfigurement or loss or impairment of the function of any bodily organ; or

Â Â Â Â Â  (K) Any other injury that threatens the physical well-being of the child.

Â Â Â Â Â  (2) If a person conducting an investigation under ORS 419B.020 observes a child who has suffered suspicious physical injury and the person has a reasonable suspicion that the injury may be the result of abuse, the person shall, in accordance with the protocols and procedures of the county multidisciplinary child abuse team described in ORS 418.747:

Â Â Â Â Â  (a) Immediately photograph or cause to have photographed the suspicious physical injuries in accordance with ORS 419B.028; and

Â Â Â Â Â  (b) Ensure that a designated medical professional conducts a medical assessment within 48 hours, or sooner if dictated by the childÂs medical needs.

Â Â Â Â Â  (3) The requirement of subsection (2) of this section shall apply:

Â Â Â Â Â  (a) Each time suspicious physical injury is observed by Department of Human Services or law enforcement personnel:

Â Â Â Â Â  (A) During the investigation of a new allegation of abuse; or

Â Â Â Â Â  (B) If the injury was not previously observed by a person conducting an investigation under ORS 419B.020; and

Â Â Â Â Â  (b) Regardless of whether the child has previously been photographed or assessed during an investigation of an allegation of abuse.

Â Â Â Â Â  (4)(a) Department or law enforcement personnel shall make a reasonable effort to locate a designated medical professional. If after reasonable efforts a designated medical professional is not available to conduct a medical assessment within 48 hours, the child shall be evaluated by an available physician.

Â Â Â Â Â  (b) If the child is evaluated by a physician, physician assistant or nurse practitioner other than a designated medical professional, the evaluating physician, physician assistant or nurse practitioner shall make photographs, clinical notes, diagnostic and testing results and any other relevant materials available to the designated medical professional for consultation within 72 hours following evaluation of the child.

Â Â Â Â Â  (c) The person conducting the medical assessment may consult with and obtain records from the childÂs regular pediatrician or family physician under ORS 419B.050.

Â Â Â Â Â  (5) Nothing in this section prevents a person conducting a child abuse investigation from seeking immediate medical treatment from a hospital emergency room or other medical provider for a child who is physically injured or otherwise in need of immediate medical care.

Â Â Â Â Â  (6) If the child described in subsection (2) of this section is less than five years of age, the designated medical professional may, within 14 days, refer the child for a screening for early intervention services or early childhood special education, as those terms are defined in ORS 343.035. The referral may not indicate the child is subject to a child abuse investigation unless written consent is obtained from the childÂs parent authorizing such disclosure. If the child is already receiving those services, or is enrolled in the Head Start program, a person involved in the delivery of those services to the child shall be invited to participate in the county multidisciplinary child abuse teamÂs review of the case and shall be provided with paid time to do so by the personÂs employer.

Â Â Â Â Â  (7) Nothing in this section limits the rights provided to minors in ORS chapter 109 or the ability of a minor to refuse to consent to the medical assessment described in this section. [2007 c.674 Â§3]

Â Â Â Â Â  Note: 419B.023 was added to and made a part of 419B.005 to 419B.050 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 7, chapter 674, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. No later than October 1, 2008, the Department of Justice shall submit to the appropriate interim legislative committee a report documenting the progress in the implementation of section 3 of this 2007 Act [419B.023] and the amendments to ORS 418.747, 418.785 and 419B.028 by sections 5, 6 and 8 of this 2007 Act. The report shall also include, but is not limited to, any fiscal constraints encountered in the implementation of section 3 of this 2007 Act and the amendments to ORS 418.747, 418.485 and 419B.028 by sections 5, 6 and 8 of this 2007 Act. [2007 c.674 Â§7]

Â Â Â Â Â  419B.024 Critical Incident Response Team for child fatality; rules. (1) The Department of Human Services shall assign a Critical Incident Response Team within 24 hours after the department determines that a child fatality was likely the result of child abuse or neglect if:

Â Â Â Â Â  (a) The child was in the custody of the department at the time of death; or

Â Â Â Â Â  (b) The child was the subject of a child protective services assessment by the department within the 12 months preceding the fatality.

Â Â Â Â Â  (2) During the course of its review of the case, the Critical Incident Response Team may include or consult with the district attorney from the county in which the incident resulting in the fatality occurred.

Â Â Â Â Â  (3) The department shall adopt rules necessary to carry out the provisions of this section. The rules adopted by the department shall substantially conform with the departmentÂs child welfare protocol regarding Notification and Review of Critical Incidents. [2007 c.674 Â§4]

Â Â Â Â Â  Note: 419B.024 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.025 Immunity of person making report in good faith. Anyone participating in good faith in the making of a report of child abuse and who has reasonable grounds for the making thereof shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report. [1993 c.546 Â§17]

Â Â Â Â Â  419B.028 Photographing child during investigation; photographs as records. (1) In carrying out its duties under ORS 419B.020, any law enforcement agency or the Department of Human Services may photograph or cause to have photographed any child subject of the investigation for purposes of preserving evidence of the childÂs condition at the time of the investigation. Photographs of the anal or genital region may be taken only by medical personnel.

Â Â Â Â Â  (2) When a child is photographed pursuant to ORS 419B.023, the person taking the photographs or causing to have the photographs taken shall, within 48 hours or by the end of the next regular business day, whichever occurs later:

Â Â Â Â Â  (a) Provide hard copies or prints of the photographs and, if available, copies of the photographs in an electronic format to the designated medical professional described in ORS 418.747 (9); and

Â Â Â Â Â  (b) Place hard copies or prints of the photographs and, if available, copies of the photographs in an electronic format in any relevant files pertaining to the child maintained by the law enforcement agency or the department.

Â Â Â Â Â  (3) For purposes of ORS 419B.035, photographs taken under authority of this section shall be considered records. [1993 c.546 Â§18; 2007 c.674 Â§5]

Â Â Â Â Â  419B.030 Central registry of reports. (1) A central state registry shall be established and maintained by the Department of Human Services. The local offices of the department shall report to the state registry in writing when an investigation has shown reasonable cause to believe that a childÂs condition was the result of abuse even if the cause remains unknown. Each registry shall contain current information from reports cataloged both as to the name of the child and the name of the family.

Â Â Â Â Â  (2) When the department provides specific case information from the central state registry, the department shall include a notice that the information does not necessarily reflect any subsequent proceedings that are not within the jurisdiction of the department. [1993 c.546 Â§19]

Â Â Â Â Â  419B.035 Confidentiality of records; when available to others. (1) Notwithstanding the provisions of ORS 192.001 to 192.170, 192.210 to 192.505 and 192.610 to 192.990 relating to confidentiality and accessibility for public inspection of public records and public documents, reports and records compiled under the provisions of ORS 419B.010 to 419B.050 are confidential and may not be disclosed except as provided in this section. The Department of Human Services shall make the records available to:

Â Â Â Â Â  (a) Any law enforcement agency or a child abuse registry in any other state for the purpose of subsequent investigation of child abuse;

Â Â Â Â Â  (b) Any physician, at the request of the physician, regarding any child brought to the physician or coming before the physician for examination, care or treatment;

Â Â Â Â Â  (c) Attorneys of record for the child or childÂs parent or guardian in any juvenile court proceeding;

Â Â Â Â Â  (d) Citizen review boards established by the Judicial Department for the purpose of periodically reviewing the status of children, youths and youth offenders under the jurisdiction of the juvenile court under ORS 419B.100 and 419C.005. Citizen review boards may make such records available to participants in case reviews;

Â Â Â Â Â  (e) A court appointed special advocate in any juvenile court proceeding in which it is alleged that a child has been subjected to child abuse or neglect;

Â Â Â Â Â  (f) The Child Care Division for certifying, registering or otherwise regulating child care facilities;

Â Â Â Â Â  (g) The Office of ChildrenÂs Advocate; and

Â Â Â Â Â  (h) Any person, upon request to the Department of Human Services, if the reports or records requested regard an incident in which a child, as the result of abuse, died or suffered serious physical injury as defined in ORS 161.015. Reports or records disclosed under this paragraph must be disclosed in accordance with ORS 192.410 to 192.505.

Â Â Â Â Â  (2)(a) When disclosing reports and records pursuant to subsection (1)(h) of this section, the Department of Human Services may exempt from disclosure the names, addresses and other identifying information about other children, witnesses, victims or other persons named in the report or record if the department determines, in written findings, that the safety or well-being of a person named in the report or record may be jeopardized by disclosure of the names, addresses or other identifying information, and if that concern outweighs the publicÂs interest in the disclosure of that information.

Â Â Â Â Â  (b) If the Department of Human Services does not have a report or record of abuse regarding a child who, as the result of abuse, died or suffered serious physical injury as defined in ORS 161.015, the department may disclose that information.

Â Â Â Â Â  (3) The Department of Human Services may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to any person, administrative hearings officer, court, agency, organization or other entity when the department determines that such disclosure is necessary to administer its child welfare services and is in the best interests of the affected child, or that such disclosure is necessary to investigate, prevent or treat child abuse and neglect, to protect children from abuse and neglect or for research when the Director of Human Services gives prior written approval. The Department of Human Services shall adopt rules setting forth the procedures by which it will make the disclosures authorized under this subsection or subsection (1) or (2) of this section. The name, address and other identifying information about the person who made the report may not be disclosed pursuant to this subsection and subsection (1) of this section.

Â Â Â Â Â  (4) A law enforcement agency may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to other law enforcement agencies, district attorneys, city attorneys with criminal prosecutorial functions and the Attorney General when the law enforcement agency determines that disclosure is necessary for the investigation or enforcement of laws relating to child abuse and neglect.

Â Â Â Â Â  (5) A law enforcement agency, upon completing an investigation and closing the file in a specific case relating to child abuse or neglect, shall make reports and records in the case available upon request to any law enforcement agency or community corrections agency in this state, to the Department of Corrections or to the State Board of Parole and Post-Prison Supervision for the purpose of managing and supervising offenders in custody or on probation, parole, post-prison supervision or other form of conditional or supervised release. A law enforcement agency may make reports and records compiled under the provisions of ORS 419B.010 to 419B.050 available to law enforcement, community corrections, corrections or parole agencies in an open case when the law enforcement agency determines that the disclosure will not interfere with an ongoing investigation in the case. The name, address and other identifying information about the person who made the report may not be disclosed under this subsection or subsection (6)(b) of this section.

Â Â Â Â Â  (6)(a) Any record made available to a law enforcement agency or community corrections agency in this state, to the Department of Corrections or the State Board of Parole and Post-Prison Supervision or to a physician in this state, as authorized by subsections (1) to (5) of this section, shall be kept confidential by the agency, department, board or physician. Any record or report disclosed by the Department of Human Services to other persons or entities pursuant to subsections (1) and (3) of this section shall be kept confidential.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection:

Â Â Â Â Â  (A) A law enforcement agency, a community corrections agency, the Department of Corrections and the State Board of Parole and Post-Prison Supervision may disclose records made available to them under subsection (5) of this section to each other, to law enforcement, community corrections, corrections and parole agencies of other states and to authorized treatment providers for the purpose of managing and supervising offenders in custody or on probation, parole, post-prison supervision or other form of conditional or supervised release.

Â Â Â Â Â  (B) A person may disclose records made available to the person under subsection (1)(h) of this section if the records are disclosed for the purpose of advancing the public interest.

Â Â Â Â Â  (7) An officer or employee of the Department of Human Services or of a law enforcement agency or any person or entity to whom disclosure is made pursuant to subsections (1) to (6) of this section may not release any information not authorized by subsections (1) to (6) of this section.

Â Â Â Â Â  (8) As used in this section, Âlaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (9) A person who violates subsection (6)(a) or (7) of this section commits a Class A violation. [1993 c.546 Â§Â§20,20a; 1995 c.278 Â§51; 1997 c.328 Â§8; 1999 c.1051 Â§181; 2003 c.14 Â§224; 2003 c.412 Â§1; 2003 c.591 Â§8; 2005 c.317 Â§1; 2005 c.659 Â§2]

Â Â Â Â Â  419B.040 Certain privileges not grounds for excluding evidence in court proceedings on child abuse. (1) In the case of abuse of a child, the privileges created in ORS 40.230 to 40.255, including the psychotherapist-patient privilege, the physician-patient privilege, the privileges extended to nurses, to staff members of schools and to registered clinical social workers and the husband-wife privilege, shall not be a ground for excluding evidence regarding a childÂs abuse, or the cause thereof, in any judicial proceeding resulting from a report made pursuant to ORS 419B.010 to 419B.050.

Â Â Â Â Â  (2) In any judicial proceedings resulting from a report made pursuant to ORS 419B.010 to 419B.050, either spouse shall be a competent and compellable witness against the other. [1993 c.546 Â§21]

Â Â Â Â Â  419B.045 Investigation conducted on public school premises; notification; role of school personnel. If an investigation of a report of child abuse is conducted on public school premises, the school administrator shall first be notified that the investigation is to take place, unless the school administrator is a subject of the investigation. The school administrator or a school staff member designated by the administrator may, at the investigatorÂs discretion, be present to facilitate the investigation. The Department of Human Services or the law enforcement agency making the investigation shall be advised of the childÂs disabling conditions, if any, prior to any interview with the affected child. A school administrator or staff member is not authorized to reveal anything that transpires during an investigation in which the administrator or staff member participates nor shall the information become part of the childÂs school records. The school administrator or staff member may testify at any subsequent trial resulting from the investigation and may be interviewed by the respective litigants prior to any such trial. [1993 c.546 Â§22; 2003 c.14 Â§225]

Â Â Â Â Â  419B.050 Authority of health care provider to disclose information; immunity from liability. (1) Upon notice by a law enforcement agency, the Department of Human Services, a member agency of a county multidisciplinary child abuse team or a member of a county multidisciplinary child abuse team that a child abuse investigation is being conducted under ORS 419B.020, a health care provider must permit the law enforcement agency, the department, the member agency of the county multidisciplinary child abuse team or the member of the county multidisciplinary child abuse team to inspect and copy medical records, including, but not limited to, prenatal and birth records, of the child involved in the investigation without the consent of the child, or the parent or guardian of the child. A health care provider who in good faith disclosed medical records under this section is not civilly or criminally liable for the disclosure.

Â Â Â Â Â  (2) As used in this section, Âhealth care providerÂ has the meaning given that term in ORS 192.519. [1997 c.873 Â§27; 1999 c.537 Â§3; 2001 c.104 Â§150; 2005 c.562 Â§27]

JUVENILE COURT

(Generally)

Â Â Â Â Â  419B.090 Juvenile court; jurisdiction; policy. (1) The juvenile court is a court of record and exercises jurisdiction as a court of general and equitable jurisdiction and not as a court of limited or inferior jurisdiction. The juvenile court is called ÂThe _________ Court of _________ County, Juvenile Department.Â

Â Â Â Â Â  (2)(a) It is the policy of the State of
Oregon
to recognize that children are individuals who have legal rights. Among those rights are the right to:

Â Â Â Â Â  (A) Permanency with a safe family;

Â Â Â Â Â  (B) Freedom from physical, sexual or emotional abuse or exploitation; and

Â Â Â Â Â  (C) Freedom from substantial neglect of basic needs.

Â Â Â Â Â  (b) Parents and guardians have a duty to afford their children the rights listed in paragraph (a) of this subsection. Parents and guardians have a duty to remove any impediment to their ability to perform parental duties that afford these rights to their children. When a parent or guardian fails to fulfill these duties, the juvenile court may determine that it is in the best interests of the child to remove the child from the parent or guardian either temporarily or permanently.

Â Â Â Â Â  (c) The provisions of this chapter shall be liberally construed to the end that a child coming within the jurisdiction of the court may receive such care, guidance, treatment and control as will lead to the childÂs welfare and the protection of the community.

Â Â Â Â Â  (3) It is the policy of the State of
Oregon
to safeguard and promote each childÂs right to safety, stability and well-being. The State of
Oregon
recognizes the importance of a childÂs relationships with parents, siblings, grandparents and other relatives.

Â Â Â Â Â  (4) It is the policy of the State of
Oregon
to guard the liberty interest of parents protected by the Fourteenth Amendment to the United States Constitution and to protect the rights and interests of children, as provided in subsection (2) of this section. The provisions of this chapter shall be construed and applied in compliance with federal constitutional limitations on state action established by the United States Supreme Court with respect to interference with the rights of parents to direct the upbringing of their children, including, but not limited to, the right to:

Â Â Â Â Â  (a) Guide the secular and religious education of their children;

Â Â Â Â Â  (b) Make health care decisions for their children; and

Â Â Â Â Â  (c) Discipline their children.

Â Â Â Â Â  (5) It is the policy of the State of Oregon, in those cases not described as extreme conduct under ORS 419B.502, to offer appropriate reunification services to parents and guardians to allow them the opportunity to adjust their circumstances, conduct or conditions to make it possible for the child to safely return home within a reasonable time. Although there is a strong preference that children live in their own homes with their own families, the state recognizes that it is not always possible or in the best interests of the child or the public for children who have been abused or neglected to be reunited with their parents or guardians. In those cases, the State of
Oregon
has the obligation to create or provide an alternative, safe and permanent home for the child.

Â Â Â Â Â  (6) The State of
Oregon
recognizes the value of the Indian Child Welfare Act and hereby incorporates the policies of that Act. [1997 c.873 Â§2a; 1999 c.859 Â§22; 2001 c.686 Â§21; 2007 c.71 Â§112; 2007 c.806 Â§3]

Â Â Â Â Â  419B.100 Jurisdiction; bases; Indian children. (1) Except as otherwise provided in subsection (6) of this section and ORS 107.726, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:

Â Â Â Â Â  (a) Who is beyond the control of the personÂs parents, guardian or other person having custody of the person;

Â Â Â Â Â  (b) Whose behavior is such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (c) Whose condition or circumstances are such as to endanger the welfare of the person or of others;

Â Â Â Â Â  (d) Who is dependent for care and support on a public or private child-caring agency that needs the services of the court in planning for the best interest of the person;

Â Â Â Â Â  (e) Whose parents or any other person or persons having custody of the person have:

Â Â Â Â Â  (A) Abandoned the person;

Â Â Â Â Â  (B) Failed to provide the person with the care or education required by law;

Â Â Â Â Â  (C) Subjected the person to cruelty, depravity or unexplained physical injury; or

Â Â Â Â Â  (D) Failed to provide the person with the care, guidance and protection necessary for the physical, mental or emotional well-being of the person;

Â Â Â Â Â  (f) Who has run away from the home of the person;

Â Â Â Â Â  (g) Who has filed a petition for emancipation pursuant to ORS 419B.550 to 419B.558; or

Â Â Â Â Â  (h) Who is subject to an order entered under ORS 419C.411 (7)(a).

Â Â Â Â Â  (2) The court shall have jurisdiction under subsection (1) of this section even though the child is receiving adequate care from the person having physical custody of the child.

Â Â Â Â Â  (3) The practice of a parent who chooses for the parent or the child of the parent treatment by prayer or spiritual means alone may not be construed as a failure to provide physical care within the meaning of this chapter, but does not prevent a court of competent jurisdiction from exercising that jurisdiction under subsection (1)(c) of this section.

Â Â Â Â Â  (4) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a child.

Â Â Â Â Â  (5) The court does not have further jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (6)(a) An Indian tribe has exclusive jurisdiction over any child custody proceeding involving an Indian child who resides or is domiciled within the reservation of the tribe, except where the jurisdiction is otherwise vested in the state by existing federal law.

Â Â Â Â Â  (b) Upon the petition of either parent, the Indian custodian or the Indian childÂs tribe, the juvenile court, absent good cause to the contrary and absent objection by either parent, shall transfer a proceeding for the foster care placement of, or termination of parental rights to, an Indian child not domiciled or residing within the reservation of the Indian childÂs tribe, to the jurisdiction of the tribe.

Â Â Â Â Â  (c) The juvenile court shall give full faith and credit to the public acts, records and judicial proceedings of an Indian tribe applicable to an Indian child custody proceeding to the same extent that the juvenile court gives full faith and credit to the public acts, records and judicial proceedings of any other entity. [1993 c.33 Â§53; 1993 c.546 Â§10; 1993 c.643 Â§5; 2005 c.843 Â§31]

Â Â Â Â Â  419B.110 Emergency medical care; court may authorize. Whether or not a petition has been filed, if a child requires emergency medical care, including surgery, and no parent is available or willing to consent to the care, a judge of the juvenile court may authorize the care. The judge may thereafter direct the filing of a new petition. [1993 c.546 Â§24]

Â Â Â Â Â  419B.115 [1993 c.546 Â§25; 1997 c.479 Â§2; 1997 c.873 Â§21; 1999 c.859 Â§7; 2001 c.214 Â§1; 2001 c.622 Â§Â§39,39a; 2001 c.962 Â§83; renumbered 419B.875 in 2001]

Â Â Â Â Â  419B.116 Intervention; caregiver relationship; rights of limited participation. (1)(a) As used in this section, Âcaregiver relationshipÂ means a relationship between a person and a child or ward:

Â Â Â Â Â  (A) That has existed:

Â Â Â Â Â  (i) For the 12 months immediately preceding the initiation of the dependency proceeding;

Â Â Â Â Â  (ii) For at least six months during the dependency proceeding; or

Â Â Â Â Â  (iii) For half of the child or wardÂs life if the child or ward is less than six months of age;

Â Â Â Â Â  (B) In which the person had physical custody of the child or ward or resided in the same household as the child or ward;

Â Â Â Â Â  (C) In which the person provided the child or ward on a daily basis with the love, nurturing and other necessities required to meet the child or wardÂs psychological and physical needs; and

Â Â Â Â Â  (D) On which the child depended to meet the child or wardÂs needs.

Â Â Â Â Â  (b) ÂCaregiver relationshipÂ does not include a relationship between a child or ward and a person who is the nonrelated foster parent of the child or ward unless the relationship continued for a period of at least six consecutive months.

Â Â Â Â Â  (2) A person asserting that the person has a caregiver relationship with a child or ward may file a motion for intervention in a juvenile dependency proceeding.

Â Â Â Â Â  (3) Filing a motion under subsection (2) of this section is the sole means by which a person may become a party to a juvenile dependency proceeding as an intervenor. An order granting intervention under this section is exclusively for juvenile dependency proceedings and does not confer standing or rights of intervention in any other action. Intervention is not allowed in proceedings under ORS 419B.500.

Â Â Â Â Â  (4) A motion for intervention under subsection (2) of this section must state:

Â Â Â Â Â  (a) The personÂs relationship to the child or ward and the personÂs involvement in the child or wardÂs life;

Â Â Â Â Â  (b) The reason that intervention is sought;

Â Â Â Â Â  (c) How the personÂs intervention is in the best interests of the child or ward;

Â Â Â Â Â  (d) Why the existing parties cannot adequately present the case; and

Â Â Â Â Â  (e) What specific relief is being sought.

Â Â Â Â Â  (5)(a) If a party wishes to oppose a motion for intervention, the party must file a written objection to the motion stating the grounds for the objection no later than 21 days after the motion is filed. If no written objection is filed as provided in this paragraph, the court may grant the motion without a hearing. Except as provided in paragraph (b) of this subsection, if a written objection is filed as provided in this paragraph, the court shall hold a hearing on the motion.

Â Â Â Â Â  (b) If a motion for intervention does not state a prima facie case as to the facts that must be proved under paragraph (c) of this subsection, the court may deny the motion without a hearing.

Â Â Â Â Â  (c) If the court holds a hearing on the motion for intervention, the court may grant the motion for intervention if the person moving to intervene in the case proves by a preponderance of the evidence that:

Â Â Â Â Â  (A) A caregiver relationship exists between the person and the child or ward;

Â Â Â Â Â  (B) The intervention is in the best interests of the child or ward;

Â Â Â Â Â  (C) The reason for intervention and the specific relief sought are consistent with the best interests of the child or ward; and

Â Â Â Â Â  (D) The existing parties cannot adequately protect the best interests of the child or ward without the intervention.

Â Â Â Â Â  (6) A person granted intervention is a party to the case and, except as provided in subsection (10) of this section, may be granted such relief as the court determines to be appropriate and in the best interests of the child or ward.

Â Â Â Â Â  (7) A person who is not a party under ORS 419B.875 may seek rights of limited participation by filing a written motion for limited participation in a juvenile court proceeding. The motion must state:

Â Â Â Â Â  (a) The reason that limited participation is being sought;

Â Â Â Â Â  (b) How the personÂs limited participation is in the best interests of the child or ward;

Â Â Â Â Â  (c) Why the parties cannot adequately present the case; and

Â Â Â Â Â  (d) The specific rights of limited participation that are being sought.

Â Â Â Â Â  (8)(a) If a party wishes to oppose a motion filed under subsection (7) of this section, the party must file a written objection to the motion stating the grounds for the objection no later than 21 days after the motion is filed. If no written objection is filed as provided in this paragraph, the court may grant the motion without a hearing.

Â Â Â Â Â  (b) If a motion seeking rights of limited participation does not state a prima facie case as to the facts that must be proved under paragraph (c) of this subsection, the court may deny the motion without a hearing.

Â Â Â Â Â  (c) If the court holds a hearing on the motion seeking rights of limited participation, the court may grant the motion if the person seeking rights of limited participation proves by a preponderance of the evidence that:

Â Â Â Â Â  (A) The personÂs limited participation is in the best interests of the child or ward;

Â Â Â Â Â  (B) The reason for limited participation and the specific rights sought are consistent with the best interests of the child or ward; and

Â Â Â Â Â  (C) The parties cannot adequately present the case.

Â Â Â Â Â  (9) If the court grants a motion under subsection (8) of this section, the court shall specify in the order the rights of limited participation that are being granted.

Â Â Â Â Â  (10)(a) At any time, a person granted intervention or a person granted rights of limited participation may move to be considered a temporary placement or visitation resource for the child or ward.

Â Â Â Â Â  (b) At any time after a court has determined at a permanency hearing that the permanent plan for the child or ward should be something other than to return home, a person granted intervention may move to be considered the permanent placement resource for the child or ward.

Â Â Â Â Â  (11) The court may modify or set aside any order granting intervention or rights of limited participation as provided in ORS 419B.923. [2001 c.624 Â§3; 2003 c.14 Â§226; 2003 c.231 Â§3; 2003 c.315 Â§2; 2003 c.396 Â§35a; 2005 c.449 Â§2; 2005 c.676 Â§2]

Â Â Â Â Â  419B.117 Notice to parents or guardian of child; when given; contents. (1) At the first appearance by the parents or guardian of a child before the court, the court shall inform the parents or guardian verbally and provide a standard notice describing:

Â Â Â Â Â  (a) The obligation of the parents or guardian to pay for compensation and reasonable expenses for counsel for the child, support of the child while the child is in the custody of a state-financed or state-supported residence and any other obligations to pay money that may arise as a result of the child being within the jurisdiction of the court;

Â Â Â Â Â  (b) The assignment of support rights under ORS 419B.406;

Â Â Â Â Â  (c) The right of the parents or guardian to appeal a decision on jurisdiction or disposition made by the court; and

Â Â Â Â Â  (d) The time for filing an appeal of a decision by the court.

Â Â Â Â Â  (2) The court shall prepare and provide the standard notice required under subsection (1) of this section.

Â Â Â Â Â  (3) The court shall place a notation in the record of the case of the date that the parents or guardian were provided information under this section. [1997 c.748 Â§2]

Â Â Â Â Â  419B.118 Venue. (1) Subject to the provisions of subsections (2), (3) and (4) of this section, a juvenile court proceeding shall commence in the county of wardship if, at the commencement of the proceeding, wardship exists as a result of proceedings under this chapter, or, in the absence of such wardship, in the county where the child resides.

Â Â Â Â Â  (2) If the proceeding is based on allegations of jurisdiction under ORS 419B.100 (1)(a), (b) or (c), the proceeding may also commence in the county in which the alleged act or behavior took place.

Â Â Â Â Â  (3) If the proceeding is based on allegations of jurisdiction under ORS 419B.100 (1)(b), (c), (d), (e) or (f), the proceedings may also commence in the county where the child is present when the proceeding begins.

Â Â Â Â Â  (4) A termination of parent-child relationship proceeding may be commenced in the county of wardship or where the child or ward resides or is found unless the child is an Indian child subject to the Indian Child Welfare Act and the tribal court has assumed jurisdiction. [1993 c.33 Â§54; 1993 c.546 Â§26; 2003 c.396 Â§36]

Â Â Â Â Â  419B.121 Return of runaway children to another state. Notwithstanding ORS 419C.145, the court may order the detention of a child who resides in another state if the court finds probable cause to believe that the child has run away from home or from a placement. If a child is ordered detained under this section, the court shall make such orders as are necessary to cause the child to be immediately returned to the childÂs state of residence. [1993 c.33 Â§55]

Â Â Â Â Â  419B.124 Transfer to juvenile court from another court. If during the pendency of a proceeding in any court other than a juvenile court it is ascertained that the age of the person who is the subject of the proceeding is such that the matter is within the exclusive jurisdiction of the juvenile court, it is the duty of the court in which the proceeding is pending forthwith to transfer the proceeding, together with all the papers, documents and testimony connected therewith, to the juvenile court of the county in which the proceeding is pending. [1993 c.33 Â§56]

Â Â Â Â Â  419B.127 Transfer to court of county of child or wardÂs residence. If a proceeding is initiated in a court of a county other than the county in which the child resides, that court, on its own motion or on the motion of a party made at any time prior to disposition, shall transfer the proceeding to the court of the county of the childÂs residence for such further proceeding as the receiving court finds proper. A like transfer may be made if the residence of a child or ward changes during the proceeding, or if the ward has been adjudicated within the jurisdiction of the court when the proceeding is initiated on grounds specified in ORS 419B.100 (1)(b) or (c) and other proceedings involving the ward are pending in the county of the wardÂs residence. Certified copies of the court records pertaining to the immediate proceeding shall accompany the case on transfer. [1993 c.33 Â§57; 2003 c.396 Â§37]

Â Â Â Â Â  419B.130 Delegation of jurisdiction by county of residence. Where a juvenile court proceeding is pending in a county other than the county in which the child resides and the case is transferable under ORS 419B.124 or 419B.127, the juvenile court of the county in which the child resides may authorize the court in which the case is pending to proceed with the case in either of the following ways where it will facilitate disposition of the case without adverse effect on the interests of the child:

Â Â Â Â Â  (1) To hear, determine and dispose of the case in its entirety; or

Â Â Â Â Â  (2) Prior to transferring the case, to conduct a hearing into the facts alleged to bring the child within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the juvenile court of the county in which the child resides. [1993 c.33 Â§58]

Â Â Â Â Â  419B.132 Delegation of jurisdiction among county juvenile courts. (1) When a proceeding is pending in the juvenile court of any county, the juvenile court of that county may authorize the juvenile court of any other county to do one or both of the following, when it will facilitate the disposition of the case without adverse effect on the interests of the child or ward:

Â Â Â Â Â  (a) To conduct a hearing into the facts alleged to bring the child within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the court in which the case is pending.

Â Â Â Â Â  (b) To assume jurisdiction over the case and administer protection supervision of the ward, when the court in which the proceeding is pending:

Â Â Â Â Â  (A) Finds that the ward has moved to the other county or orders as part of its disposition of the proceeding that legal custody of the ward be given to a person residing in the other county; and

Â Â Â Â Â  (B) Is advised that the court of the other county will accept the wardship and jurisdiction of the case. The county accepting wardship and jurisdiction shall pay the cost of administering protective supervision of the ward, unless the transferring and receiving counties otherwise agree. The county transferring jurisdiction shall pay the cost of transporting the ward, unless the transferring and receiving counties otherwise agree.

Â Â Â Â Â  (2) When the juvenile court of one county is authorized by the juvenile court of another county to conduct a hearing into facts as provided in this section or ORS 419B.130, the facts so found and certified may be taken as established by the court of the county authorizing the hearing and, if adopted by written order of the latter court, form a part of its record in the case. [1993 c.33 Â§59; 2003 c.396 Â§38]

Â Â Â Â Â  419B.135 Transfer of case; transportation of child or ward. If the child or ward who is the subject of the proceeding is, at the time of a transfer or temporary transfer provided for in ORS 419B.127, 419B.130 and 419B.132, in shelter care or for other reason needs transportation to the other county, the county in which the child or ward resides shall make such order or provision for the transportation and safekeeping of the child or ward as is appropriate in the circumstances, including an order directing any peace officer of the county in which the child or ward resides to transfer the child or ward in the manner directed. [1993 c.33 Â§60; 2003 c.396 Â§39]

(Protective Custody)

Â Â Â Â Â  419B.150 When protective custody authorized; disposition of runaway child taken into protective custody. (1) A child may be taken into protective custody by a peace officer, counselor, employee of the Department of Human Services or any other person authorized by the juvenile court of the county in which the child is found, in the following circumstances:

Â Â Â Â Â  (a) When the childÂs condition or surroundings reasonably appear to be such as to jeopardize the childÂs welfare;

Â Â Â Â Â  (b) When the juvenile court, by order indorsed on the summons as provided in ORS 419B.839 or otherwise, has ordered that the child be taken into protective custody; or

Â Â Â Â Â  (c) When it reasonably appears that the child has run away from home.

Â Â Â Â Â  (2)(a) Before issuing an order under subsection (1)(b) of this section, the court shall review an affidavit sworn on information and belief provided by a peace officer, counselor or employee of the department or other person authorized by the juvenile court that sets forth with particularity the facts and circumstances on which the request for protective custody is based, why protective custody is in the best interests of the child and the reasonable efforts or, if the Indian Child Welfare Act applies, active efforts made by the department to eliminate the need for protective custody of the child.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, an order directing that a child be taken into protective custody under subsection (1) of this section shall contain written findings, including a brief description of the reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to eliminate the need for protective custody of the child that the department has made and why protective custody is in the best interests of the child.

Â Â Â Â Â  (c) The court may issue an order even though no services have been provided if the court makes written findings that no existing services could eliminate the need for protective custody of the child and that protective custody is in the best interests of the child.

Â Â Â Â Â  (3) When a child is taken into protective custody as a runaway under subsection (1) of this section, the peace officer or other person who takes the child into custody:

Â Â Â Â Â  (a)(A) Shall release the child without unnecessary delay to the custody of the childÂs parent or guardian or to a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services; or

Â Â Â Â Â  (B) Shall follow the procedures described in ORS 419B.160, 419B.165, 419B.168 and 419B.171;

Â Â Â Â Â  (b) Shall, if possible, determine the preferences of the child and the childÂs parent or guardian as to whether the best interests of the child are better served by placement in a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services or by release to the childÂs parent or guardian; and

Â Â Â Â Â  (c) Notwithstanding ORS 419B.165 and subsection (1) of this section, shall release the child to a shelter facility that has agreed to provide care and services to children who have run away from home and that has been designated by the juvenile court to provide such care and services if it reasonably appears that the child would not willingly remain at home if released to the childÂs parent or guardian. [1993 c.33 Â§61; 1993 c.546 Â§27; 1997 c.873 Â§10; 1999 c.691 Â§1; amendments by 1999 c.691 Â§2 repealed by 2001 c.484 Â§1; 2001 c.622 Â§Â§46,47; 2001 c.686 Â§Â§1,2]

Â Â Â Â Â  419B.155 Protective custody not arrest. (1) Protective custody shall not be deemed an arrest so far as the child is concerned.

Â Â Â Â Â  (2) A peace officer taking a child into protective custody has all the privileges and immunities of a peace officer making an arrest. [1993 c.33 Â§62; 1993 c.546 Â§28]

Â Â Â Â Â  419B.157 Jurisdiction attaches at time of custody. Except as otherwise provided in ORS 419B.168, 419C.094 and 419C.103, the jurisdiction of the juvenile court of the county in which a child is taken into protective custody shall attach from the time the child is taken into custody. [1993 c.33 Â§63; 1993 c.546 Â§29]

Â Â Â Â Â  419B.160 Place of detention; record; parental notice required. (1) A child or ward may not be detained at any time in a police station, jail, prison or other place where adults are detained, except that a child or ward may be detained in a police station for up to five hours when necessary to obtain the child or wardÂs name, age, residence and other identifying information.

Â Â Â Â Â  (2) All peace officers shall keep a record of children taken into protective custody and shall promptly notify the juvenile court or counselor of all children taken into protective custody.

Â Â Â Â Â  (3) As soon as practicable after the child is taken into custody, the person taking the child into custody shall notify the childÂs parent, guardian or other person responsible for the child. The notice shall inform the parent, guardian or other person of the action taken and the time and place of the hearing. [1993 c.33 Â§64; 1993 c.320 Â§1; 1993 c.546 Â§30; 2003 c.396 Â§40]

Â Â Â Â Â  419B.165 Release of child taken into custody. The person taking the child into custody shall release the child to the custody of the childÂs parent or other responsible person in this state, except in the following cases:

Â Â Â Â Â  (1) Where the court has issued an order directing that the child be taken into protective custody.

Â Â Â Â Â  (2) Where the person taking the child into custody has probable cause to believe that the welfare of the child or others may be immediately endangered by the release of the child. [1993 c.33 Â§65; 1993 c.546 Â§31]

Â Â Â Â Â  419B.168 Procedure when child is not released. (1) If a child taken into protective custody is not released as provided in ORS 419B.165 and the juvenile court for the county has not established the alternative procedure authorized in subsection (4) of this section, the person taking the child into custody shall, without unnecessary delay, do one of the following:

Â Â Â Â Â  (a) Take the child before the court or a person appointed by the court to effect disposition under ORS 419B.165.

Â Â Â Â Â  (b) Take the child to a place of detention or shelter care or a public or private agency designated by the court and as soon as possible thereafter notify the court that the child has been taken into custody.

Â Â Â Â Â  (2) Where a child residing in some other county is taken into protective custody the child may be:

Â Â Â Â Â  (a) Released to the childÂs parent or other responsible person in this state as provided in ORS 419B.165.

Â Â Â Â Â  (b) Delivered to a peace officer or juvenile counselor in the county in which the child resides, if such delivery can be made without unnecessary delay. In such event, the person to whom the child is delivered shall assume protective custody of the child and shall proceed as provided in this chapter.

Â Â Â Â Â  (3) Where a child is released or delivered as provided in subsection (2) of this section, the jurisdiction of the juvenile court of the county in which the child resides shall attach from the time the child is taken into custody.

Â Â Â Â Â  (4) The juvenile court may establish, as an alternative to the provisions of subsection (1) of this section, that if a child taken into protective custody is not released as provided in ORS 419B.165, procedures shall be followed that comply with the following:

Â Â Â Â Â  (a) The person taking the child into custody may communicate, by telecommunications or otherwise, with the person appointed by the court to effect disposition under ORS 419B.175.

Â Â Â Â Â  (b) After interviewing the person taking the child into custody and obtaining such other information as is considered necessary, the person appointed by the court under ORS 419B.175 to effect disposition may exercise the authority granted under that section and shall, in such case, direct that the person taking the child into custody release the child or deliver the child in accordance with such direction.

Â Â Â Â Â  (c) The person taking the child into custody shall comply with the direction of the person appointed by the court to effect disposition. [1993 c.33 Â§66; 1993 c.546 Â§32]

Â Â Â Â Â  419B.171 Report required when child is taken into custody. Except where the child is taken into custody pursuant to an order of the court, the person taking the child into custody shall promptly file with the court or a counselor a brief written report stating all of the following:

Â Â Â Â Â  (1) The childÂs name, age and address.

Â Â Â Â Â  (2) The name and address of the person having legal or physical custody of the child.

Â Â Â Â Â  (3) Efforts to notify the person having legal or physical custody of the child and the results of those efforts.

Â Â Â Â Â  (4) Reasons for and circumstances under which the child was taken into protective custody.

Â Â Â Â Â  (5) If the child is not taken to court, the placement of the child.

Â Â Â Â Â  (6) If the child was not released, the reason why the child was not released.

Â Â Â Â Â  (7) If the child is not taken to court, why the type of placement was chosen.

Â Â Â Â Â  (8) Efforts to determine whether the child or the parents have any Indian heritage and the results of those efforts. If the child is an Indian child, the placement of the child shall be according to the preferences and criteria set out in the Indian Child Welfare Act. [1993 c.33 Â§67; 1993 c.546 Â§33]

Â Â Â Â Â  419B.175 Initial disposition of child taken into custody. (1) This subsection establishes the authority and procedures that apply to a person designated by a court to effect disposition of a child taken into protective custody or brought before the court under ORS 419B.160, 419B.165, 419B.168 or 419B.171. The person shall, when the person has taken custody of a child or has authority to effect disposition of a child taken into custody:

Â Â Â Â Â  (a) Release the child to the custody of a parent, guardian or other responsible person;

Â Â Â Â Â  (b) Release the child on the childÂs own recognizance when appropriate;

Â Â Â Â Â  (c) Subject to ORS 419B.121 or 419B.180, place the child in shelter care or detention. The child shall be placed in shelter care rather than detention, unless the person has probable cause to believe that the court will be able to detain the child under ORS 419B.121; or

Â Â Â Â Â  (d) Pursuant to order of the court made after the filing of a petition, hold, retain or place the child in shelter care subject to further order.

Â Â Â Â Â  (2) If the child is released under subsection (1)(a) of this section, the person releasing the child shall inform the juvenile court. [1993 c.33 Â§69; 1993 c.546 Â§35]

(Shelter Hearings)

Â Â Â Â Â  419B.180 Shelter and detention facilities. The juvenile court of each county shall designate the place or places in which children are to be placed in detention or shelter care when taken into protective custody. If the county is adjacent to another state, the court may designate a place or places in the adjoining state where children, pursuant to an agreement between such place or places and the juvenile department of the county, may be placed in detention when taken into custody. A county juvenile department shall not enter into an agreement with an out-of-state place for detention of juveniles, as provided in this section, unless the place or places conform to standards of this state for such a place and unless the agreement includes a provision that the place be subject to inspection by officers of this state under ORS 419A.061. [1993 c.33 Â§68; 1993 c.546 Â§34]

Â Â Â Â Â  419B.183 Speedy hearing required. A child or ward may not be held in detention or shelter care more than 24 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing. [1993 c.33 Â§70; 2003 c.396 Â§41]

Â Â Â Â Â  419B.185 Evidentiary hearing. (1) When a child or ward is taken, or is about to be taken, into protective custody pursuant to ORS 419B.150, 419B.160, 419B.165, 419B.168 and 419B.171 and placed in detention or shelter care, a parent, child or ward shall be given the opportunity to present evidence to the court at the hearings specified in ORS 419B.183, and at any subsequent review hearing, that the child or ward can be returned home without further danger of suffering physical injury or emotional harm, endangering or harming others, or not remaining within the reach of the court process prior to adjudication. At the hearing:

Â Â Â Â Â  (a) The court shall make written findings as to whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the child or ward from the home and to make it possible for the child or ward to safely return home. When the court finds that no services were provided but that reasonable services would not have eliminated the need for protective custody, the court shall consider the department to have made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for protective custody. The court shall include in the written findings a brief description of the preventive and reunification efforts made by the department.

Â Â Â Â Â  (b) In determining whether a child or ward shall be removed or continued out of home, the court shall consider whether the provision of reasonable services can prevent or eliminate the need to separate the family.

Â Â Â Â Â  (c) In determining whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the child or ward from the home and to make it possible for the child or ward to safely return home, the court shall consider the child or wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (d) The court shall make a written finding in every order of removal that describes why it is in the best interests of the child or ward that the child or ward be removed from the home or continued in care.

Â Â Â Â Â  (e) When the court determines that a child or ward shall be removed from the home or continued in care, the court shall make written findings whether the department made diligent efforts pursuant to ORS 419B.192. The court shall include in its written findings a brief description of the efforts made by the department.

Â Â Â Â Â  (f) The court shall determine whether the child or ward is an Indian child as defined in ORS 419A.004 or in the applicable State-Tribal Indian Child Welfare Agreement.

Â Â Â Â Â  (g) The court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is relevant to the determinations and findings required under this section. As used in this paragraph, Ârelevant evidenceÂ has the meaning given that term in ORS 40.150.

Â Â Â Â Â  (2) To aid the court in making the written findings required by subsection (1)(a), (d) and (e) of this section, the department shall present written documentation to the court outlining:

Â Â Â Â Â  (a) The efforts made to prevent taking the child or ward into protective custody and to provide services to make it possible for the child or ward to safely return home;

Â Â Â Â Â  (b) The efforts the department made pursuant to ORS 419B.192; and

Â Â Â Â Â  (c) Why protective custody is in the best interests of the child or ward. [1993 c.33 Â§71; 1993 c.295 Â§5; 1993 c.546 Â§123; 1997 c.873 Â§19; 1999 c.859 Â§8; 2001 c.686 Â§3; 2003 c.355 Â§1; 2003 c.396 Â§42; 2007 c.806 Â§4]

Â Â Â Â Â  419B.190 [1993 c.295 Â§2; 1997 c.863 Â§3; 1999 c.65 Â§1; 2001 c.622 Â§37; renumbered 419B.845 in 2001]

(Placement of Child or Ward)

Â Â Â Â Â  419B.192 Placement of child or ward; preference given to relatives and certain other persons. (1) If the court finds that a child or ward is in need of placement or continuation in substitute care, there shall be a preference given to placement of the child or ward with relatives and persons who have a caregiver relationship with the child or ward as defined in ORS 419B.116. The Department of Human Services shall make diligent efforts to place the child or ward with such persons and shall report to the court the efforts made by the department to effectuate that placement.

Â Â Â Â Â  (2) If a child or ward in need of placement or continuation in substitute care has a sibling also in need of placement or continuation in substitute care, the department shall make diligent efforts to place the siblings together and shall report to the court the efforts made by the department to carry out the placement, unless the court finds that placement of the siblings together is not in the best interests of the child or the ward or the childÂs or the wardÂs sibling.

Â Â Â Â Â  (3) In attempting to place the child or ward pursuant to subsections (1) and (2) of this section, the department shall consider, but not be limited to considering, the following:

Â Â Â Â Â  (a) The ability of the person being considered to provide safety for the child or ward, including a willingness to cooperate with any restrictions placed on contact between the child or ward and others, and to prevent anyone from influencing the child or ward in regard to the allegations of the case;

Â Â Â Â Â  (b) The ability of the person being considered to support the efforts of the department to implement the permanent plan for the child or ward;

Â Â Â Â Â  (c) The ability of the person being considered to meet the child or wardÂs physical, emotional and educational needs, including the child or wardÂs need to continue in the same school or educational placement;

Â Â Â Â Â  (d) Which person has the closest existing personal relationship with the child or ward if more than one person requests to have the child or ward placed with them pursuant to this section; and

Â Â Â Â Â  (e) The ability of the person being considered to provide a placement for the childÂs or wardÂs sibling who is also in need of placement or continuation in substitute care.

Â Â Â Â Â  (4) Notwithstanding subsections (1) to (3) of this section, in cases where the Indian Child Welfare Act applies, the placement preferences of the Indian Child Welfare Act shall be followed. [1997 c.479 Â§4; 1999 c.569 Â§9; 2003 c.396 Â§43; 2005 c.449 Â§1; 2005 c.521 Â§2; 2007 c.806 Â§5]

(Counsel)

Â Â Â Â Â  419B.195 Appointment of counsel for child or ward; access of appointed counsel to records of child or ward. (1) If the child, ward, parent or guardian requests counsel for the child or ward but is without sufficient financial means to employ suitable counsel possessing skills and experience commensurate with the nature of the petition and the complexity of the case, the court may appoint suitable counsel to represent the child or ward at state expense if the child or ward is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. Whenever requested to do so, the court shall appoint counsel to represent the child or ward in a case filed pursuant to ORS 419B.100. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2) Upon presentation of the order of appointment under this section by the attorney for the child or ward, any agency, hospital, school organization, division or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney to inspect and copy any records of the child or ward involved in the case, without the consent of the child or ward or parents. This subsection does not apply to records of a police agency relating to an ongoing investigation prior to charging. [1993 c.33 Â§72; 1993 c.234 Â§1; 1993 c.546 Â§38; 2001 c.962 Â§43; 2003 c.396 Â§Â§44,45; 2003 c.449 Â§Â§9,46]

Â Â Â Â Â  419B.198 Responsibility for payment of costs related to provision of appointed counsel for child or ward. (1) When the court appoints counsel to represent a child or ward, it may order the parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) The test of the parentÂs or estateÂs ability to pay costs under subsection (1) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the policies, procedures, standards and guidelines adopted under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (3) If counsel is provided at state expense, the court shall determine the amount the parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (4) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419B.408. [1993 c.33 Â§73; 1997 c.761 Â§6; 2001 c.962 Â§44; 2003 c.396 Â§Â§46,47; 2003 c.449 Â§10]

Â Â Â Â Â  419B.201 Compensation for court-appointed counsel for child or ward under ORS 135.055. When the court appoints counsel for the child or ward and the child or ward is determined to be entitled to, and financially eligible for, appointment of counsel at state expense, and the parent or guardian is without sufficient financial means to employ counsel, the compensation for counsel and reasonable fees and expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1993 c.33 Â§74; 2001 c.962 Â§45; 2003 c.396 Â§Â§48,49; 2003 c.449 Â§30]

Â Â Â Â Â  419B.205 Appointment of counsel for parent or legal guardian. (1) Counsel shall be appointed for the parent or legal guardian whenever the nature of the proceedings and due process so require, and when the parent or legal guardian has been determined by the court to be eligible to receive appointed counsel under the standard in ORS 135.050 or the policies, procedures, standards and guidelines adopted under ORS 151.216. In deciding whether to appoint counsel under this section, the court shall consider the following factors:

Â Â Â Â Â  (a) The duration and degree of invasiveness of the interference with the parent-child relationship that possibly could result from the proceeding;

Â Â Â Â Â  (b) The complexity of the issues and evidence;

Â Â Â Â Â  (c) The nature of allegations and evidence contested by the parent or legal guardian; and

Â Â Â Â Â  (d) The effect the facts found or the disposition in the proceeding may have on later proceedings or events, including but not limited to termination of parental rights or criminal proceedings.

Â Â Â Â Â  (2) The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216. [1993 c.33 Â§75; 2001 c.962 Â§46; 2003 c.449 Â§Â§11,47]

Â Â Â Â Â  419B.208 Other law applicable to appointment of counsel. Appointment of counsel for the child, ward or parent is subject to ORS 135.055, 151.216 and 151.219. [1993 c.33 Â§76; 2001 c.962 Â§47; 2003 c.396 Â§Â§50,51]

Â Â Â Â Â  419B.211 Motion to withdraw as counsel. (1) When a parent or guardian is required to appear at a hearing related to a petition to establish jurisdiction or a petition to establish permanent guardianship or terminate parental rights, if the parent or guardian fails to appear at the hearing without reasonable explanation, the attorney for the parent or guardian may move to withdraw from representing the parent or guardian.

Â Â Â Â Â  (2) The attorney shall explain to the court the basis for a motion to withdraw under this section.

Â Â Â Â Â  (3) The court may grant a motion to withdraw as counsel under this section. [2007 c.497 Â§2]

(Educational Surrogate)

Â Â Â Â Â  419B.220 Appointment of surrogate. (1) Upon the request of any party, the court shall appoint a surrogate for a child who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court if:

Â Â Â Â Â  (a) The court finds that the child may be eligible for special education programs because of a disabling condition as provided in ORS chapter 343;

Â Â Â Â Â  (b) The child does not already have a surrogate appointed by a school district or other educational agency; and

Â Â Â Â Â  (c) The requesting party nominates a person who is willing to serve as the surrogate and who meets the requirements described in subsection (2) of this section.

Â Â Â Â Â  (2) A surrogate appointed under this section:

Â Â Â Â Â  (a) May not be an employee of the state educational agency, a school district or any other agency that is involved in the education or care of the child;

Â Â Â Â Â  (b) May not have a conflict of interest that would interfere with the surrogate representing the special education interests of the child; and

Â Â Â Â Â  (c) Shall have knowledge and skills that ensure that the surrogate can adequately represent the child in special education decisions. [1993 c.33 Â§77; 2005 c.662 Â§14]

Â Â Â Â Â  419B.223 Duties and tenure of surrogate. A person that is appointed surrogate for a ward has the duty and authority to protect the due process rights of the ward with respect to the provision of free appropriate public education. A surrogate appointed by the court shall immediately apply to the attending school district for an evaluation of the wardÂs eligibility for special education and shall participate in the development of the wardÂs educational plan as provided in ORS chapter 343. The duties and responsibilities of the surrogate shall continue until whichever of the following occurs first:

Â Â Â Â Â  (1) The ward is 21 years of age;

Â Â Â Â Â  (2) The ward is determined to be no longer eligible for special education; or

Â Â Â Â Â  (3) The juvenile court terminates wardship and determines that the childÂs parent or guardian is both known and available to protect the special educational rights of the child. [1993 c.33 Â§78; 2003 c.396 Â§52]

Â Â Â Â Â  419B.230 [1993 c.33 Â§85; 1993 c.546 Â§39; repealed by 2001 c.622 Â§57]

(Guardian Ad Litem for Parent)

Â Â Â Â Â  419B.231 Appointment; hearing; findings. (1) In a proceeding under this chapter, including a proceeding for the termination of parental rights, the court, on its own motion or on the written or oral motion of a party in the proceeding, may appoint a guardian ad litem for a parent involved in the proceeding as provided in this section.

Â Â Â Â Â  (2) The court shall conduct a hearing to determine whether to appoint a guardian ad litem in a proceeding under this chapter if:

Â Â Â Â Â  (a) A party moves for the appointment and the affidavit or oral representations submitted in support of the motion state facts that, if proved at a hearing under this section, would establish that it is more probable than not that:

Â Â Â Â Â  (A) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (B) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment; or

Â Â Â Â Â  (b) The court has a reasonable belief that:

Â Â Â Â Â  (A) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (B) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment.

Â Â Â Â Â  (3)(a) A court may not appoint a guardian ad litem under this section unless the court conducts a hearing. At the hearing, the court may receive testimony, reports and other evidence without regard to whether the evidence is admissible under ORS 40.010 to 40.210 and 40.310 to 40.585 if the evidence is:

Â Â Â Â Â  (A) Relevant to the findings required under this section; and

Â Â Â Â Â  (B) Of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs.

Â Â Â Â Â  (b) For purposes of this subsection, evidence is relevant if it is Ârelevant evidenceÂ as defined in ORS 40.150.

Â Â Â Â Â  (4) A court may not appoint a guardian ad litem for a parent unless the court finds by a preponderance of the evidence presented at the hearing that:

Â Â Â Â Â  (a) Due to the parentÂs mental or physical disability or impairment, the parent lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; and

Â Â Â Â Â  (b) The appointment of a guardian ad litem is necessary to protect the parentÂs rights in the proceeding during the period of the parentÂs disability or impairment.

Â Â Â Â Â  (5) The fact that a guardian ad litem has been appointed under this section may not be used as evidence of mental or emotional illness in any juvenile court proceeding, any civil commitment proceeding or any other civil proceeding. [2005 c.450 Â§2]

Â Â Â Â Â  419B.233 [1993 c.33 Â§87; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.234 Qualifications; duties; privilege. (1) A person appointed as a guardian ad litem under ORS 419B.231:

Â Â Â Â Â  (a) Must be a licensed mental health professional or attorney;

Â Â Â Â Â  (b) Must be familiar with legal standards relating to competence;

Â Â Â Â Â  (c) Must have skills and experience in representing persons with mental and physical disabilities or impairments; and

Â Â Â Â Â  (d) May not be a member of the parentÂs family.

Â Â Â Â Â  (2) The guardian ad litem is not a party in the proceeding but is a representative of the parent.

Â Â Â Â Â  (3) The guardian ad litem shall:

Â Â Â Â Â  (a) Consult with the parent, if the parent is able, and with the parentÂs attorney and make any other inquiries as are appropriate to assist the guardian ad litem in making decisions in the juvenile court proceeding.

Â Â Â Â Â  (b) Make legal decisions that the parent would ordinarily make concerning the juvenile court proceeding including, but not limited to, whether to:

Â Â Â Â Â  (A) Admit or deny the allegations of any petition;

Â Â Â Â Â  (B) Agree to or contest jurisdiction, wardship, temporary commitment, guardianship or permanent commitment;

Â Â Â Â Â  (C) Accept or decline a conditional postponement; or

Â Â Â Â Â  (D) Agree to or contest specific services or placement.

Â Â Â Â Â  (c) Make decisions concerning the adoption of a child of the parent including release or surrender, certificates of irrevocability and consent to adoption under ORS 109.312 or 418.270 and agreements under ORS 109.305.

Â Â Â Â Â  (d) Control the litigation and provide direction to the parentÂs attorney on the decisions that would ordinarily be made by the parent in the proceeding.

Â Â Â Â Â  (e) Inform the court if the parent no longer needs a guardian ad litem.

Â Â Â Â Â  (4) In making decisions under subsection (3) of this section, the guardian ad litem shall make the decisions consistent with what the guardian ad litem believes the parent would decide if the parent did not lack substantial capacity to either understand the nature and consequences of the proceeding or give direction or assistance to the parentÂs attorney on decisions the parent must make in the proceeding.

Â Â Â Â Â  (5) The parentÂs attorney shall follow directions provided by the guardian ad litem on decisions that are ordinarily made by the parent in the proceeding. The parentÂs attorney shall inquire at every critical stage in the proceeding as to whether the parentÂs competence has changed and, if appropriate, shall request removal of the guardian ad litem.

Â Â Â Â Â  (6)(a) A parent for whom a guardian ad litem has been appointed under ORS 419B.231 has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional services to the parent:

Â Â Â Â Â  (A) Between the guardian ad litem and the parentÂs attorney or a representative of the attorney; or

Â Â Â Â Â  (B) Between the guardian ad litem and the parent.

Â Â Â Â Â  (b) The privilege created by this subsection:

Â Â Â Â Â  (A) May be claimed by the parent or the guardian ad litem. The guardian ad litem may claim the privilege only on behalf of the parent.

Â Â Â Â Â  (B) Is subject to ORS 40.280, 40.285 and 40.290. [2005 c.450 Â§3]

Â Â Â Â Â  419B.236 [1993 c.33 Â§88; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.237 Duration of appointment; compensation. (1) The appointment of a guardian ad litem under ORS 419B.231 continues until:

Â Â Â Â Â  (a) The court terminates the appointment;

Â Â Â Â Â  (b) The juvenile court proceeding is dismissed; or

Â Â Â Â Â  (c) The parentÂs parental rights are terminated, unless the court continues the appointment.

Â Â Â Â Â  (2) A party to the proceeding or the attorney for the parent for whom a guardian ad litem has been appointed may request removal of the guardian ad litem. The court:

Â Â Â Â Â  (a) Shall remove the guardian ad litem if the court determines that the parent no longer lacks substantial capacity either to understand the nature and consequences of the proceeding or to give direction and assistance to the parentÂs attorney on decisions the parent must make in the proceeding; or

Â Â Â Â Â  (b) May remove the guardian ad litem on other grounds as the court determines appropriate.

Â Â Â Â Â  (3) The Public Defense Services Commission shall compensate a guardian ad litem for duties the guardian ad litem performs in the proceeding from funds appropriated to the commission. [2005 c.450 Â§4]

Â Â Â Â Â  419B.239 [1993 c.33 Â§89; 1993 c.546 Â§40; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.242 [1993 c.33 Â§90; 1993 c.546 Â§41; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.245 [1993 c.33 Â§91; 2001 c.622 Â§38; renumbered 419B.872 in 2001]

Â Â Â Â Â  419B.260 [1993 c.546 Â§43 (enacted in lieu of 1993 c.33 Â§92); 1997 c.707 Â§31; 1997 c.873 Â§12; 1999 c.302 Â§1; 2001 c.622 Â§36; renumbered 419B.806 in 2001]

Â Â Â Â Â  419B.265 [1993 c.33 Â§93; 1993 c.546 Â§44; 1995 c.273 Â§21; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.268 [1993 c.33 Â§94; 1993 c.295 Â§3; 1993 c.546 Â§45; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.271 [1993 c.33 Â§95; 1993 c.295 Â§4; 1993 c.546 Â§46; 1995 c.273 Â§22; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.274 [1993 c.33 Â§96; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.277 [1993 c.33 Â§97; 1993 c.546 Â§47; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.280 [1993 c.33 Â§98; renumbered 419B.827 in 2001]

Â Â Â Â Â  419B.282 [1993 c.33 Â§99; 2001 c.622 Â§48; renumbered 419B.842 in 2001]

Â Â Â Â Â  419B.285 [1993 c.33 Â§100; 1993 c.546 Â§48; 2001 c.622 Â§41; renumbered 419B.914 in 2001]

Â Â Â Â Â  419B.300 [1993 c.546 Â§50; 2001 c.622 Â§40; renumbered 419B.881 in 2001]

(Hearings)

Â Â Â Â Â  419B.305 When hearing must be held; continuation; priority. (1) Except as otherwise provided in this section, no later than 60 days after a petition alleging that a child is within the jurisdiction of the court under ORS 419B.100 has been filed, the court shall hold a hearing on the petition and enter an order under ORS 419B.325 (1). Upon written order supported by factual findings of good cause, the court may continue a petition beyond 60 days.

Â Â Â Â Â  (2) No later than 30 days after a petition alleging jurisdiction under ORS 419B.100 is filed all parties shall comply with ORS 419B.881.

Â Â Â Â Â  (3) When a person denies allegations in the petition, the court shall set the case for a hearing within the time limits prescribed by subsection (1) of this section. Upon written order supported by factual findings of good cause, the court may continue the hearing beyond the 60-day time limit.

Â Â Â Â Â  (4) Upon expiration of any continuance granted by this section, the court shall give a petition filed under ORS 419B.100 that is beyond the time limit imposed by subsection (1) of this section the highest priority on the court docket. [1997 c.873 Â§18; 1999 c.859 Â§9; 2001 c.622 Â§53]

Â Â Â Â Â  419B.310 Conduct of hearings. (1) The hearing shall be held by the court without a jury and may be continued from time to time. During the hearing of a case filed pursuant to ORS 419B.100, the court, on its own motion or upon the motion of a party, may take testimony from any child appearing as a witness and may exclude the childÂs parents and other persons if the court finds such action would be likely to be in the best interests of the child. However, the court shall not exclude the attorney for each party and the testimony shall be reported.

Â Â Â Â Â  (2) Stenographic notes or other report of the hearings shall be taken only when required by the court.

Â Â Â Â Â  (3) The facts alleged in the petition showing the child to be within the jurisdiction of the court as provided in ORS 419B.100 (1), unless admitted, must be established by a preponderance of competent evidence. [1993 c.33 Â§101; 1993 c.546 Â§51; 2001 c.622 Â§54]

Â Â Â Â Â  419B.315 [1993 c.546 Â§53; 2001 c.622 Â§55; renumbered 419B.884 in 2001]

Â Â Â Â Â  419B.317 [1993 c.33 Â§102; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.320 [1993 c.33 Â§103; 2001 c.104 Â§151; 2001 c.338 Â§1; 2001 c.962 Â§48; renumbered 419B.908 in 2001]

(Disposition)

Â Â Â Â Â  419B.325 Disposition required; evidence. (1) At the termination of the hearing or hearings in the proceeding, the court shall enter an appropriate order directing the disposition to be made of the case.

Â Â Â Â Â  (2) For the purpose of determining proper disposition of the ward, testimony, reports or other material relating to the wardÂs mental, physical and social history and prognosis may be received by the court without regard to their competency or relevancy under the rules of evidence. [1993 c.33 Â§104; 2003 c.396 Â§53]

Â Â Â Â Â  419B.328 Ward of the court; duration of wardship. (1) The court shall make a child found to be within the jurisdiction of the court as provided in ORS 419B.100 a ward of the court.

Â Â Â Â Â  (2) The courtÂs wardship continues, and the ward is subject to the courtÂs jurisdiction, until one of the following occurs:

Â Â Â Â Â  (a) The court dismisses the petition concerning the ward;

Â Â Â Â Â  (b) The court transfers jurisdiction over the ward as provided in ORS 419B.127, 419B.130 and 419B.132;

Â Â Â Â Â  (c) The court enters an order terminating the wardship;

Â Â Â Â Â  (d) A judgment of adoption of the ward is entered by a court of competent jurisdiction; or

Â Â Â Â Â  (e) The ward becomes 21 years of age. [1993 c.33 Â§105; 1995 c.422 Â§70; 2003 c.396 Â§54; 2003 c.576 Â§447]

Â Â Â Â Â  419B.331 When protective supervision authorized; conditions that may be imposed. When the court determines it would be in the best interest and welfare of a ward, the court may place the ward under protective supervision. The court may direct that the ward remain in the legal custody of the wardÂs parents or other person with whom the ward is living, or the court may direct that the ward be placed in the legal custody of some relative or some person maintaining a foster home approved by the court, or in a child care center or a youth care center authorized to accept the ward. The court may specify particular requirements to be observed during the protective supervision consistent with recognized juvenile court practice, including but not limited to restrictions on visitation by the wardÂs parents, restrictions on the wardÂs associates, occupation and activities, restrictions on and requirements to be observed by the person having the wardÂs legal custody, and requirements for visitation by and consultation with a juvenile counselor or other suitable counselor. [1993 c.33 Â§106; 2003 c.396 Â§55]

Â Â Â Â Â  419B.334 Placement out of state. When the court determines it would be in the best interest and welfare of a ward, the court may, if there is an interstate compact or agreement or an informal arrangement with another state permitting the ward to reside in another state while under protective supervision, or to be placed in an institution or with an agency in another state, place the ward under protective supervision in such other state. [1993 c.33 Â§107; 2003 c.396 Â§56]

Â Â Â Â Â  419B.337 Commitment to custody of Department of Human Services. (1) When the court determines it would be in the best interest and for the welfare of a ward, the court may place the ward in the legal custody of the Department of Human Services for care, placement and supervision. When the court enters an order removing a ward from the wardÂs home or an order continuing care, the court shall make a written finding as to whether:

Â Â Â Â Â  (a) Removal of the ward from the wardÂs home or continuation of care is in the best interest and for the welfare of the ward;

Â Â Â Â Â  (b) Reasonable efforts, considering the circumstances of the ward and parent, have been made to prevent or eliminate the need for removal of the ward from the home or to make it possible for the ward to safely return home. In making this finding, the court shall consider the wardÂs health and safety the paramount concerns; and

Â Â Â Â Â  (c) Diligent efforts have been made to place the ward pursuant to ORS 419B.192.

Â Â Â Â Â  (2) The court may specify the particular type of care, supervision or services to be provided by the Department of Human Services to wards placed in the departmentÂs custody and to the parents or guardians of the wards, but the actual planning and provision of such care, supervision or services is the responsibility of the department. The department may place the ward in a child care center authorized to accept the ward.

Â Â Â Â Â  (3) The court may make an order regarding visitation by the wardÂs parents or siblings. The Department of Human Services is responsible for developing and implementing a visitation plan consistent with the courtÂs order.

Â Â Â Â Â  (4) Uniform commitment blanks, in a form approved by the Director of Human Services, shall be used by all courts for placing wards in the legal custody of the Department of Human Services.

Â Â Â Â Â  (5) If the ward has been placed in the custody of the Department of Human Services, the court shall make no commitment directly to any residential facility, but shall cause the ward to be delivered into the custody of the department at the time and place fixed by rules of the department. A ward so committed may not be placed in a Department of Corrections institution.

Â Â Â Â Â  (6) Commitment of a ward to the Department of Human Services continues until dismissed by the court or until the ward becomes 21 years of age.

Â Â Â Â Â  (7) A court may dismiss commitment of a ward to the Department of Human Services if:

Â Â Â Â Â  (a)(A) Dismissal is appropriate because the ward has been safely reunited with a parent or because a safe alternative to reunification has been implemented for the ward; and

Â Â Â Â Â  (B) The ward is at least 14 years of age but less than 21 years of age and the court finds that:

Â Â Â Â Â  (i) The department has provided case planning pursuant to ORS 419B.343 that addresses the wardÂs needs and goals for a successful transition to independent living, including needs and goals relating to housing, physical and mental health, education, employment, community connections and supportive relationships;

Â Â Â Â Â  (ii) The department has provided appropriate services pursuant to the case plan;

Â Â Â Â Â  (iii) The department has involved the ward in the development of the case plan and in the provision of appropriate services; and

Â Â Â Â Â  (iv) The ward has safe and stable housing and is unlikely to become homeless as a result of dismissal of commitment of the ward to the department; or

Â Â Â Â Â  (b) The ward has been committed to the custody of the Oregon Youth Authority. [1993 c.33 Â§108; 1993 c.546 Â§129; 1999 c.859 Â§10; 2003 c.396 Â§57; 2005 c.679 Â§1; 2007 c.806 Â§6]

Â Â Â Â Â  419B.340 Reasonable or active efforts determination. (1) If the court awards custody to the Department of Human Services, the court shall include in the disposition order a determination whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to prevent or eliminate the need for removal of the ward from the home. If the ward has been removed prior to the entry of the order, the order shall also include a determination whether the department has made reasonable or active efforts to make it possible for the ward to safely return home. In making the determination under this subsection, the court shall consider the wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (2) In support of its determination whether reasonable or active efforts have been made by the department, the court shall enter a brief description of what preventive and reunification efforts were made and why further efforts could or could not have prevented or shortened the separation of the family.

Â Â Â Â Â  (3) When the first contact with the family has occurred during an emergency in which the ward could not remain without jeopardy at home even with reasonable services being provided, the department shall be considered to have made reasonable or active efforts to prevent or eliminate the need for removal.

Â Â Â Â Â  (4) When the court finds that preventive or reunification efforts have not been reasonable or active, but further preventive or reunification efforts could not permit the ward to remain without jeopardy at home, the court may authorize or continue the removal of the ward.

Â Â Â Â Â  (5) If a court determines that one of the following circumstances exist, the juvenile court may make a finding that the department is not required to make reasonable efforts to make it possible for the ward to safely return home:

Â Â Â Â Â  (a) Aggravated circumstances including, but not limited to, the following:

Â Â Â Â Â  (A) The parent by abuse or neglect has caused the death of any child;

Â Â Â Â Â  (B) The parent has attempted, solicited or conspired, as described in ORS 161.405, 161.435 or 161.450 or under comparable laws of any jurisdiction, to cause the death of any child;

Â Â Â Â Â  (C) The parent by abuse or neglect has caused serious physical injury to any child;

Â Â Â Â Â  (D) The parent has subjected any child to rape, sodomy or sexual abuse;

Â Â Â Â Â  (E) The parent has subjected any child to intentional starvation or torture;

Â Â Â Â Â  (F) The parent has abandoned the ward as described in ORS 419B.100 (1)(e); or

Â Â Â Â Â  (G) The parent has unlawfully caused the death of the other parent of the ward;

Â Â Â Â Â  (b) The parent has been convicted in any jurisdiction of one of the following crimes:

Â Â Â Â Â  (A) Murder of another child of the parent, which murder would have been an offense under 18 U.S.C. 1111(a);

Â Â Â Â Â  (B) Manslaughter in any degree of another child of the parent, which manslaughter would have been an offense under 18 U.S.C. 1112(a);

Â Â Â Â Â  (C) Aiding, abetting, attempting, conspiring or soliciting to commit an offense described in subparagraph (A) or (B) of this paragraph; or

Â Â Â Â Â  (D) Felony assault that results in serious physical injury to the ward or another child of the parent; or

Â Â Â Â Â  (c) The parentÂs rights to another child have been terminated involuntarily.

Â Â Â Â Â  (6) If, pursuant to a determination under subsection (5) of this section, the juvenile court makes a finding that the department is not required to make reasonable efforts to prevent or eliminate the need for removal of the ward from the home or to make it possible for the ward to safely return home, and the department determines that it will not make such efforts, the court shall conduct a permanency hearing as provided in ORS 419B.470 no later than 30 days after the judicial finding under subsection (5) of this section.

Â Â Â Â Â  (7) When an Indian child is involved, the department must satisfy the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family and that these efforts have proven unsuccessful. Foster care placement may not be ordered in a proceeding in the absence of a determination, supported by clear and convincing evidence, including the testimony of expert witnesses, that the continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical injury to the Indian child. [1993 c.33 Â§109; 1993 c.546 Â§124; 1999 c.859 Â§11; 2001 c.686 Â§14; 2003 c.396 Â§58]

Â Â Â Â Â  419B.343 Recommendations of committing court; case planning; plan contents. (1) To ensure effective planning for wards, the Department of Human Services shall take into consideration recommendations and information provided by the committing court before placement in any facility. The department shall ensure that the case planning in any case:

Â Â Â Â Â  (a) For the reunification of the family bears a rational relationship to the jurisdictional findings that brought the ward within the courtÂs jurisdiction under ORS 419B.100;

Â Â Â Â Â  (b) Incorporates the perspective of the ward and the family and, whenever possible, allows the family to assist in designing its own service programs, based on an assessment of the familyÂs needs and the familyÂs solutions and resources for change; and

Â Â Â Â Â  (c) Is integrated with other agencies in cooperation with the caseworkers.

Â Â Â Â Â  (2) Except in cases when the plan is something other than to reunify the family, the department shall include in the case plan:

Â Â Â Â Â  (a) Appropriate services to allow the parent the opportunity to adjust the parentÂs circumstances, conduct or conditions to make it possible for the ward to safely return home within a reasonable time; and

Â Â Â Â Â  (b) A concurrent permanent plan to be implemented if the parent is unable or unwilling to adjust the parentÂs circumstances, conduct or conditions in such a way as to make it possible for the ward to safely return home within a reasonable time.

Â Â Â Â Â  (3) Any time after a ward attains 14 years of age, if the department determines that it is appropriate, but in no case later than the date the ward attains 16 years of age, the department shall ensure that the case planning in the case addresses the wardÂs needs and goals for a successful transition to independent living, including needs and goals related to housing, physical and mental health, education, employment, community connections and supportive relationships.

Â Â Â Â Â  (4) The case plan for a ward in substitute care must include the health and education records of the ward, including the most recent information available regarding:

Â Â Â Â Â  (a) The names and addresses of the wardÂs health and education providers;

Â Â Â Â Â  (b) The grade level of the wardÂs academic performance;

Â Â Â Â Â  (c) The wardÂs school record;

Â Â Â Â Â  (d) Whether the wardÂs placement takes into account proximity to the school in which the ward is enrolled at the time of placement;

Â Â Â Â Â  (e) The wardÂs immunizations;

Â Â Â Â Â  (f) Any known medical problems of the ward;

Â Â Â Â Â  (g) The wardÂs medications; and

Â Â Â Â Â  (h) Any other relevant health and education information concerning the ward that the department determines is appropriate to include in the records. [1993 c.33 Â§110; 1995 c.770 Â§1; 1997 c.873 Â§13; 1999 c.859 Â§12; 2001 c.686 Â§15; 2003 c.396 Â§59; 2003 c.544 Â§3a; 2007 c.611 Â§5]

Â Â Â Â Â  419B.346 Medical planning. Whenever a ward who is in need of medical care or other special treatment by reason of physical or mental condition is placed in the custody of the Department of Human Services by the juvenile court, the department shall prepare a plan for care or treatment within 14 days after assuming custody of the ward. The court may indicate in general terms the type of care which it regards as initially appropriate. A copy of the plan, including a time schedule for its implementation, shall be sent to the juvenile court that committed the ward to the department. The court may at any time request regular progress reports on implementation of the plan. The department shall notify the court when the plan is implemented, and shall report to the court concerning the progress of the ward annually thereafter. If the plan is subsequently revised, the department shall notify the court of the revisions and the reasons for the revisions. [1993 c.33 Â§111; 2003 c.396 Â§60]

Â Â Â Â Â  419B.349 Court authority to review placement. Commitment of a child or ward to the Department of Human Services does not terminate the courtÂs continuing jurisdiction to protect the rights of the child or ward or the child or wardÂs parents or guardians. Notwithstanding ORS 419B.337 (5), if upon review of a placement of a child or ward made by the department the court determines that the placement is not in the best interest of the child or ward, the court may direct the department to place the child or ward in the care of the child or wardÂs parents, in foster care with a foster care provider who is a relative, in foster care with another foster care provider, in residential care, in group care or in some other specific type of residential placement, but unless otherwise required by law, the court may not direct a specific placement. The actual planning and placement of the child or ward is the responsibility of the department. Nothing in this section affects any contractual right of a private agency to refuse or terminate a placement. [1993 c.33 Â§112; 1997 c.497 Â§1; 1997 c.764 Â§1; 2003 c.396 Â§61; 2007 c.235 Â§1; 2007 c.806 Â§13]

Â Â Â Â Â  419B.350 [1997 c.873 Â§15; 1999 c.859 Â§13; repealed by 2001 c.686 Â§25]

Â Â Â Â Â  419B.352 Hospitalization; mental health examination. The court may direct that the child or ward be examined or treated by a physician, psychiatrist or psychologist, or receive other special care or treatment in a hospital or other suitable facility. If the court determines that mental health examination and treatment should be provided by services delivered through the Department of Human Services, the department shall determine the appropriate placement or services in consultation with the court and other affected agencies. If an affected agency objects to the type of placement or services, the court shall determine the appropriate type of placement or service. During the examination or treatment of the child or ward, the department may, if appropriate, be appointed guardian of the child or ward. [1993 c.33 Â§113; 2001 c.900 Â§123; 2003 c.396 Â§62]

(Guardianships)

Â Â Â Â Â  419B.365 Permanent guardianship; petition; when filed; procedure. (1) At any time following establishment of jurisdiction and wardship under ORS 419B.100, but prior to filing of a petition under ORS 419B.500, or after dismissal of a petition filed under ORS 419B.500 if it fails to result in termination of the parentÂs rights, a party, or person granted rights of limited participation for the purpose of filing a guardianship petition, may file, and the court may hear, a petition for permanent guardianship. If the Department of Human Services chooses not to participate in a proceeding initiated by an intervenor under ORS 419B.875, the state is not foreclosed from filing a subsequent action should the intervenorÂs petition be denied.

Â Â Â Â Â  (2) The grounds for granting a permanent guardianship are the same as those for termination of parental rights.

Â Â Â Â Â  (3) The court shall grant a permanent guardianship if it finds by clear and convincing evidence that:

Â Â Â Â Â  (a) The grounds cited in the petition are true; and

Â Â Â Â Â  (b) It is in the best interest of the ward that the parent never have physical custody of the ward but that other parental rights and duties should not be terminated.

Â Â Â Â Â  (4) If an Indian child is involved, the permanent guardianship must be in compliance with the Indian Child Welfare Act. Notwithstanding subsection (3) of this section, the facts supporting any finding made to establish a permanent guardianship for an Indian child, including the finding that continued custody by the parents or Indian custodian would result in serious emotional or physical harm to the Indian child, must be established beyond a reasonable doubt.

Â Â Â Â Â  (5) Unless vacated under ORS 419B.368, a guardianship established under this section continues as long as the ward is subject to the courtÂs jurisdiction as provided in ORS 419B.328. [1997 c.873 Â§3; 1999 c.59 Â§119; 1999 c.859 Â§23; 2003 c.229 Â§6; 2003 c.396 Â§63a; 2007 c.333 Â§1]

Â Â Â Â Â  419B.366 Guardianship; motion; procedure. (1) A party, or a person granted rights of limited participation for the purpose of filing a guardianship motion, may file a motion to establish a guardianship. The motion must be in writing and state with particularity the factual and legal grounds for the motion.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (3) of this section, the facts supporting any finding made or relief granted under this section must be established by a preponderance of evidence.

Â Â Â Â Â  (3) If an Indian child is involved, the guardianship must be in compliance with the Indian Child Welfare Act. The facts supporting any finding made to establish a guardianship for an Indian child, including the finding that continued custody by the parents or Indian custodian would result in serious emotional or physical harm to the Indian child, must be established by clear and convincing evidence.

Â Â Â Â Â  (4) In a proceeding under this section, the court may receive testimony and reports as provided in ORS 419B.325.

Â Â Â Â Â  (5) If the court has approved a plan of guardianship under ORS 419B.476, the court may grant the motion for guardianship if the court determines, after a hearing, that:

Â Â Â Â Â  (a) The ward cannot safely return to a parent within a reasonable time;

Â Â Â Â Â  (b) Adoption is not an appropriate plan for the ward;

Â Â Â Â Â  (c) The proposed guardian is suitable to meet the needs of the ward and is willing to accept the duties and authority of a guardian; and

Â Â Â Â Â  (d) Guardianship is in the wardÂs best interests. In determining whether guardianship is in the wardÂs best interests, the court shall consider the wardÂs wishes.

Â Â Â Â Â  (6) Unless vacated pursuant to ORS 419B.368, a guardianship established under this section continues as long as the ward is subject to the courtÂs jurisdiction as provided in ORS 419B.328. [2003 c.229 Â§2; 2007 c.333 Â§2]

Â Â Â Â Â  419B.367 Letters of guardianship; reports by guardian; review of reports; legal status and liability of guardian. (1) Upon granting a motion for guardianship under ORS 419B.366 or upon granting a petition for guardianship under ORS 419B.365, the court shall issue letters of guardianship to the guardian. As provided in ORS 419A.255, a guardian may disclose letters of guardianship when necessary to fulfill the duties of a guardian. Letters of guardianship must be in substantially the following form:

______________________________________________________________________________

State of
Oregon
,Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ) LETTERS OF

County
of___
Â  Â Â Â Â Â Â Â Â Â Â Â  ) GUARDIANSHIP

Â Â Â Â Â  BY THESE LETTERS OF GUARDIANSHIP be informed:

Â Â Â Â Â  That on ______ (month) ___(day), 2___, the ______ Court, ______ County, State of Oregon, appointed ________ (name of guardian) guardian for ________ (name of ward) and that the named guardian has qualified and has the authority and duties of guardian for the named ward including legal custody of the ward, except as provided below.

Â Â Â Â Â  IN TESTIMONY WHEREOF, I have subscribed my name and affixed the seal of the court at my office on ______ (month) ___(day), 2___.

(Seal)

______, Clerk of the Court

By______, Deputy

______________________________________________________________________________

Â Â Â Â Â  (2) In the order appointing the guardian, the court shall require the guardian to file with the court a verified written report within 30 days after each anniversary of appointment and may:

Â Â Â Â Â  (a) Specify the frequency and nature of visitation or contact between relatives, including siblings, and the ward, if the court determines that visitation or contact is in the wardÂs best interests;

Â Â Â Â Â  (b) Enter an order for child support pursuant to ORS 419B.400 that complies with ORS 25.275; and

Â Â Â Â Â  (c) Make any other order to provide for the wardÂs continuing safety and well-being.

Â Â Â Â Â  (3)(a) Upon timely receipt of a report under subsection (2) of this section, the court shall review the report and cause the report to become part of the juvenile court file and may:

Â Â Â Â Â  (A) Direct the local citizen review board to conduct a review;

Â Â Â Â Â  (B) Subject to the availability of funds, appoint a court visitor and require the visitor to file a report with the court; or

Â Â Â Â Â  (C) Conduct a court review.

Â Â Â Â Â  (b) If the court does not receive a report under subsection (2) of this section in a timely manner, the court shall:

Â Â Â Â Â  (A) Direct the local citizen review board to conduct a review;

Â Â Â Â Â  (B) Subject to the availability of funds, appoint a court visitor and require the visitor to file a report with the court; or

Â Â Â Â Â  (C) Conduct a court review.

Â Â Â Â Â  (4) Except as otherwise limited by the court, a person appointed guardian has legal custody of the ward and the duties and authority of legal custodian and guardian under ORS 419B.373 and 419B.376. A guardian is not liable to third persons for acts of the ward solely by reason of being appointed guardian. [2003 c.229 Â§3; 2005 c.84 Â§1; 2007 c.333 Â§3]

Â Â Â Â Â  419B.368 Review, modification or vacation of guardianship order. (1) The court, on its own motion or upon the motion of a party and after such hearing as the court may direct, may review, modify or vacate a guardianship order.

Â Â Â Â Â  (2) The court may modify a guardianship order if the court determines to do so would be in the wardÂs best interests.

Â Â Â Â Â  (3) The court may vacate a guardianship order, return the ward to the custody of a parent and make any other order the court is authorized to make under this chapter if the court determines that:

Â Â Â Â Â  (a) It is in the wardÂs best interests to vacate the guardianship;

Â Â Â Â Â  (b) The conditions and circumstances giving rise to the establishment of the guardianship have been ameliorated; and

Â Â Â Â Â  (c) The parent is presently able and willing to adequately care for the ward.

Â Â Â Â Â  (4) The court may vacate a guardianship order after determining that the guardian is no longer willing or able to fulfill the duties of a guardian. Upon vacating a guardianship order under this subsection, the court shall conduct a hearing:

Â Â Â Â Â  (a) Within 14 days, make written findings required in ORS 419B.185 (1)(a), (d) and (e) and make any order directing disposition of the ward that the court is authorized to make under this chapter; and

Â Â Â Â Â  (b) Pursuant to ORS 419B.476 within 90 days.

Â Â Â Â Â  (5) In determining whether it is in the wardÂs best interests to modify or vacate a guardianship, the court shall consider, but is not limited to considering:

Â Â Â Â Â  (a) The wardÂs emotional and developmental needs;

Â Â Â Â Â  (b) The wardÂs need to maintain existing attachments and relationships and to form attachments and relationships, including those with the birth family;

Â Â Â Â Â  (c) The wardÂs health and safety; and

Â Â Â Â Â  (d) The wardÂs wishes.

Â Â Â Â Â  (6) In addition to service required under ORS 419B.851, a party filing a motion to vacate a guardianship shall serve the motion upon the Department of Human Services.

Â Â Â Â Â  (7) Notwithstanding subsection (1) of this section, a parent may not move the court to vacate a guardianship once a guardianship is granted under ORS 419B.365. [2003 c.229 Â§4; 2007 c.333 Â§4; 2007 c.806 Â§7]

Â Â Â Â Â  419B.369 Guardianship study; rules. (1) When a ward is in the legal custody of the Department of Human Services, the department shall conduct a guardianship study of the proposed guardianÂs home and provide a report to the court regarding the suitability of the proposed guardian and whether guardianship is in the wardÂs best interests. The department shall adopt rules necessary to carry out the duties imposed by this subsection.

Â Â Â Â Â  (2) When a ward is not in the legal custody of the department, the court may order the proposed guardian to obtain, at the proposed guardianÂs expense, a guardianship study of the proposed guardianÂs home and provide a report to the court regarding the suitability of the proposed guardian and whether guardianship is in the wardÂs best interests. [2003 c.229 Â§5; 2007 c.333 Â§5]

(Legal Custodian of Child)

Â Â Â Â Â  419B.370 Guardianship as incident of custody. (1) When the court grants legal custody to the Department of Human Services, it may also grant guardianship of the ward to the department, to remain in effect solely while the ward remains in the legal custody of the department.

Â Â Â Â Â  (2) When the court grants legal custody to a private institution or agency or to a suitable person or entity, the court may grant guardianship of the ward to the private institution or agency to which the ward is committed or to the suitable person or entity if it appears necessary to do so in the interests of the ward.

Â Â Â Â Â  (3) Unless guardianship is granted as provided in subsection (1) or (2) of this section, the court as an incident of its wardship has the duties and authority of the guardian as provided in ORS 419B.376 and 419B.379. [1993 c.33 Â§114; 1993 c.367 Â§3; 2003 c.229 Â§10; 2003 c.396 Â§64]

Â Â Â Â Â  419B.373 Duties and authority of legal custodian. A person, agency or institution having legal custody of a ward has the following duties and authority:

Â Â Â Â Â  (1) To have physical custody and control of the ward.

Â Â Â Â Â  (2) To supply the ward with food, clothing, shelter and incidental necessaries.

Â Â Â Â Â  (3) To provide the ward with care, education and discipline.

Â Â Â Â Â  (4) To authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for the ward, and, in an emergency where the wardÂs safety appears urgently to require it, to authorize surgery or other extraordinary care.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require.

Â Â Â Â Â  (6) To apply for any Social Security benefits or public assistance to which the ward is otherwise entitled and to use the benefits or assistance to pay for the care of the ward. [1993 c.33 Â§115; 1993 c.367 Â§1; 2003 c.396 Â§65]

(Guardian)

Â Â Â Â Â  419B.376 Duties and authority of guardian. A person, agency or institution having guardianship of a ward by reason of appointment by the court has the duties and authority of a guardian of the ward, including but not limited to the following:

Â Â Â Â Â  (1) To authorize surgery for the ward, but this authority does not prevent the person having legal custody of the ward from acting under ORS 419B.373 (4).

Â Â Â Â Â  (2) To authorize the ward to enlist in the Armed Forces of the
United States
.

Â Â Â Â Â  (3) To consent to the wardÂs marriage.

Â Â Â Â Â  (4) When the ward has been committed under ORS 419B.527, to consent to the adoption of the ward.

Â Â Â Â Â  (5) To make other decisions concerning the ward of substantial legal significance.

Â Â Â Â Â  (6) To make such reports and to supply such information to the court as the court may from time to time require. [1993 c.33 Â§116; 2003 c.396 Â§66]

Â Â Â Â Â  419B.379 Guardian is not conservator. A person appointed guardian of the ward by the court is guardian only and not a conservator of the estate of the ward, unless that person is appointed conservator of the wardÂs estate in a protective proceeding as provided in ORS chapter 125. [1993 c.33 Â§117; 1995 c.664 Â§94; 2003 c.396 Â§67]

(Authority Over Parents)

Â Â Â Â Â  419B.385 Parent or guardian as party. A parent or legal guardian of a ward, if such parent or guardian was served with summons under ORS 419B.812 to 419B.839 prior to the adjudication, is subject to the jurisdiction of the court for purposes of this section. The court may order the parent or guardian to assist the court in any reasonable manner in providing appropriate education or counseling for the ward. [1993 c.33 Â§118; 2001 c.622 Â§49; 2003 c.396 Â§68]

Â Â Â Â Â  419B.387 Parent participation in treatment or training. If the court finds in an evidentiary hearing that treatment or training is needed by a parent to correct the circumstances that resulted in wardship or to prepare the parent to resume the care of the ward, the court may order the parent to participate in the treatment or training if the participation is in the wardÂs best interests. [1993 c.546 Â§55 (enacted in lieu of 1993 c.33 Â§Â§119 and 120); 2003 c.396 Â§69]

Â Â Â Â Â  419B.389 Inability of parent to comply with order of court. A parent who believes or claims that financial, health or other problems will prevent or delay the parentÂs compliance with an order of the court must inform the court of the relevant circumstances as soon as reasonably possible and, if appropriate, seek relief from the order under ORS 419B.923. [2001 c.360 Â§3; 2003 c.315 Â§1]

(Paternity)

Â Â Â Â Â  419B.395 Judgment of paternity or nonpaternity. (1) If in any proceeding under ORS 419B.100 or 419B.500 the juvenile court determines that the child or ward has no legal father or that paternity is disputed as allowed in ORS 109.070, the court may enter a judgment of paternity or a judgment of nonpaternity in compliance with the provisions of ORS 109.070, 109.124 to 109.230, 109.250 to 109.262 and 109.326.

Â Â Â Â Â  (2) Before entering a judgment under subsection (1) of this section, the court must find that adequate notice and an opportunity to be heard was provided to:

Â Â Â Â Â  (a) The parties to the proceeding;

Â Â Â Â Â  (b) The man alleged or claiming to be the child or wardÂs father; and

Â Â Â Â Â  (c) The Administrator of the Division of Child Support of the Department of Justice or the branch office providing support services to the county in which the court is located.

Â Â Â Â Â  (3) When appropriate, the court shall inform a man before the court claiming to be the father of a child or ward that paternity establishment services may be available through the administrator if the child or ward:

Â Â Â Â Â  (a) Is a child born out of wedlock;

Â Â Â Â Â  (b) Has not been placed for adoption; and

Â Â Â Â Â  (c) Has no legal father.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂAdministratorÂ has the meaning given that term in ORS 25.010.

Â Â Â Â Â  (b) ÂChild born out of wedlockÂ has the meaning given that term in ORS 109.124.

Â Â Â Â Â  (c) ÂLegal fatherÂ has the meaning given that term in ORS 419A.004 (16). [2005 c.160 Â§8]

(Support)

Â Â Â Â Â  419B.400 Authority to order support; collection. (1) The court may, after a hearing on the matter, require the parents or other person legally obligated to support a child alleged to be within the jurisdiction of the court under ORS 419B.100 or a ward to pay toward the child or wardÂs support such amounts at such intervals as the court may direct, even though the child or ward is over 18 years of age as long as the child or ward is a child attending school, as defined in ORS 107.108.

Â Â Â Â Â  (2) At least 21 days before the hearing, the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the child or ward, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465 or 419C.590 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the child or ward.

Â Â Â Â Â  (3) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (2) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (2)(a) and (b) to the courts.

Â Â Â Â Â  (4) The court, in determining the amount to be paid, shall use the scale and formula provided for in ORS 25.275 and 25.280. Unless otherwise ordered, the amounts so required to be paid shall be paid to the Department of Justice or the county clerk, whichever is appropriate, for transmission to the person, institution or agency having legal custody of the child or ward. [1993 c.33 Â§121; 1997 c.704 Â§Â§46,60; 2003 c.116 Â§16; 2003 c.396 Â§70a]

Â Â Â Â Â  419B.402 Support order is judgment. Any order for support entered pursuant to ORS 419B.400 shall be entered as a judgment and the court does not have the power to set aside, alter or modify the judgment, or any portion thereof, which provides for any payment of money, either for minor children or the support of a party, which has accrued prior to the filing of a motion to set aside, alter or modify the judgment. [1993 c.33 Â§122; 2003 c.576 Â§252]

Â Â Â Â Â  419B.404 Support for child or ward in state financed or supported institution. Any order for support entered pursuant to ORS 419B.400 for a child or ward in the care and custody of the Department of Human Services may be made contingent upon the child or ward residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the Director of Human Services, the Administrator of the Division of Child Support or the administratorÂs authorized representative shall be sufficient to establish such periods of residence and to satisfy the order for periods of nonresidence. [1993 c.33 Â§123; 2003 c.396 Â§71]

Â Â Â Â Â  419B.406 Assignment of support order to state. When a child or ward is in the legal custody of the Department of Human Services and the child or ward is the beneficiary of an order of support in a judgment of dissolution or other order and the department is required to provide financial assistance for the care and support of the child or ward, the state is assignee of and subrogated to the child or wardÂs proportionate share of the support obligation including sums that have accrued whether or not the support order or judgment provides for separate monthly amounts for the support of each of two or more children or wards or a single monthly gross payment for the benefit of two or more children or wards, up to the amount of assistance provided by the department. The assignment shall be as provided in ORS 412.024. [1993 c.33 Â§124; 1999 c.80 Â§76; 2003 c.73 Â§67; 2003 c.396 Â§72; 2003 c.572 Â§18; 2003 c.576 Â§448]

Â Â Â Â Â  419B.408 Enforcement of support order. (1) An order of support entered pursuant to ORS 419B.400 may be enforced by execution or in the manner provided by law for the enforcement of a judgment granting an equitable remedy or by an order to withhold pursuant to ORS 25.372 to 25.427.

Â Â Â Â Â  (2) No property of the child or wardÂs parents, or either of them, or other person legally obligated to support the child or ward is exempt from levy and sale or other process to enforce collection of the amounts ordered by the court to be paid toward the support of the child or ward. [1993 c.33 Â§125; 1993 c.798 Â§31; 2003 c.396 Â§73]

Â Â Â Â Â  419B.420 [1993 c.33 Â§126; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.423 [1993 c.33 Â§127; 1993 c.546 Â§125; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.426 [1993 c.33 Â§128; repealed by 2001 c.622 Â§57]

(Reports by Guardians and Custodians)

Â Â Â Â Â  419B.440 Circumstances requiring reports. Any public or private agency having guardianship or legal custody of a child or ward pursuant to court order shall file reports on the child or ward with the juvenile court that entered the original order concerning the child or ward or, when no such order exists, with the juvenile court of the county of the child or wardÂs residence in the following circumstances:

Â Â Â Â Â  (1) When the child or ward has been placed with the agency as a result of a court order and prior to, or as soon as practicable after the agency places the child or ward in any placement including, but not limited to, the child or wardÂs home, shelter care, substitute care or a child care center, unless the court has previously received a report or treatment plan indicating the actual physical placement of the child or ward.

Â Â Â Â Â  (2)(a) When the child or ward has been placed with the agency as the result of a court order and remains under agency care for six consecutive months from date of initial placement;

Â Â Â Â Â  (b) When the child or ward has been surrendered for adoption or the parentsÂ rights have been terminated and the agency has not physically placed the child or ward for adoption or initiated adoption proceedings within six months of receiving the child or ward; and

Â Â Â Â Â  (c) When the ward is in the legal custody of the Department of Human Services as provided in ORS 419B.337, but the ward has been placed for a period of six consecutive months in the physical custody of a parent or a person who was appointed the wardÂs legal guardian prior to placement of the ward in the legal custody of the department. [1993 c.33 Â§129; 2003 c.396 Â§74; 2007 c.610 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 610, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 419B.440, 419B.443, 419B.446 and 419B.449 by sections 1 to 4 of this 2007 Act apply to wards of the state placed in the legal custody of the Department of Human Services on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.610 Â§5]

Â Â Â Â Â  419B.443 Time and content of reports. (1) An agency described in ORS 419B.440 shall file the reports required by ORS 419B.440 (2) at the end of the initial six-month period and no less frequently than each six months thereafter. The agency shall file reports more frequently if the court so orders. The reports shall include, but not be limited to:

Â Â Â Â Â  (a) A description of the problems or offenses that necessitated the placement of the child or ward with the agency;

Â Â Â Â Â  (b) A description of the type and an analysis of the effectiveness of the care, treatment and supervision that the agency has provided for the child or ward;

Â Â Â Â Â  (c) A list of all placements made since the child or ward has been in the guardianship or legal custody of an agency and the length of time the child or ward has spent in each placement;

Â Â Â Â Â  (d) For a child or ward in substitute care, a list of all schools the child or ward has attended since the child or ward has been in the guardianship or legal custody of the agency, the length of time the child or ward has spent in each school and, for a child or ward 14 years of age or older, the number of high school credits the child or ward has earned;

Â Â Â Â Â  (e) A list of dates of face-to-face contacts the assigned case worker has had with the child or ward since the child or ward has been in the guardianship or legal custody of the agency and, for a child or ward in substitute care, the place of each contact;

Â Â Â Â Â  (f) For a child or ward in substitute care, a list of the visits the child or ward has had with the childÂs or wardÂs parents or siblings since the child or ward has been in the guardianship or legal custody of the agency and the place and date of each visit;

Â Â Â Â Â  (g) A description of agency efforts to return the child or ward to the parental home or find permanent placement for the child or ward, including, when applicable, efforts to assist the parents in remedying factors which contributed to the removal of the child or ward from the home;

Â Â Â Â Â  (h) A proposed treatment plan or proposed continuation or modification of an existing treatment plan, including a proposed visitation plan or proposed continuation or modification of an existing visitation plan and a description of efforts expected of the child or ward and the parents to remedy factors that have prevented the child or ward from safely returning home within a reasonable time;

Â Â Â Â Â  (i) If continued substitute care is recommended, a proposed timetable for the childÂs or wardÂs return home or other permanent placement or a justification of why extended substitute care is necessary; and

Â Â Â Â Â  (j) If the child or ward has been placed in foster care outside the state, whether the child or ward has been visited not less frequently than every six months by a state or private agency.

Â Â Â Â Â  (2) In addition to the information required in a report made under subsection (1) of this section, for a ward who is in the legal custody of the Department of Human Services pursuant to ORS 419B.337 but who will be or recently has been placed in the physical custody of a parent or a person who was appointed the wardÂs legal guardian prior to placement of the ward in the legal custody of the department, a report required under ORS 419B.440 (1) shall include:

Â Â Â Â Â  (a) A recommended timetable for dismissal of the departmentÂs legal custody of the ward and termination of the wardship; and

Â Â Â Â Â  (b) A description of the services that the department will provide to the ward and the wardÂs physical custodian to eliminate the need for the department to continue legal custody.

Â Â Â Â Â  (3) In addition to the information required in a report made under subsection (1) of this section, if the report is made by the department under ORS 419B.440 (2)(c), the report shall include:

Â Â Â Â Â  (a) A recommended timetable for dismissal of the departmentÂs legal custody of the ward and termination of the wardship; and

Â Â Â Â Â  (b) A description of the services that the department has provided to the ward and the wardÂs physical custodian to eliminate the need for the department to continue legal custody.

Â Â Â Â Â  (4) Notwithstanding the requirements of subsection (1) of this section, reports need not contain information contained in prior reports. [1993 c.33 Â§130; 2001 c.686 Â§22; 2003 c.396 Â§75; 2007 c.610 Â§2; 2007 c.611 Â§6; 2007 c.806 Â§8]

Â Â Â Â Â  Note: See note under 419B.440.

Â Â Â Â Â  419B.446 Filing report. (1) Notwithstanding the requirements under ORS 419B.440 that reports be filed with the court, any report after the initial report that is required by ORS 419B.443 on a child or ward whose case is being regularly reviewed by a local citizen review board shall be filed with that local citizen review board rather than the court.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, all reports made under ORS 419B.440 (2)(c) on wards in the legal custody of the Department of Human Services shall be filed with the court. [1993 c.33 Â§131; 2003 c.396 Â§76; 2007 c.610 Â§3]

Â Â Â Â Â  Note: See note under 419B.440.

Â Â Â Â Â  419B.449 Review hearing by court; findings. (1) Upon receiving any report required by ORS 419B.440, the court may hold a hearing to review the child or wardÂs condition and circumstances and to determine if the court should continue jurisdiction and wardship or order modifications in the care, placement and supervision of the child or ward. The court shall hold a hearing:

Â Â Â Â Â  (a) In all cases under ORS 419B.440 (2)(b) when the parentsÂ rights have been terminated;

Â Â Â Â Â  (b) If requested by the child or ward, the attorney for the child or ward, if any, the parents or the public or private agency having guardianship or legal custody of the child or ward within 30 days of receipt of the notice provided in ORS 419B.452;

Â Â Â Â Â  (c) Not later than six months after receipt of a report made under ORS 419B.440 (1) on a ward who is in the legal custody of the Department of Human Services pursuant to ORS 419B.337 but who is placed in the physical custody of a parent or a person who was appointed the wardÂs legal guardian prior to placement of the ward in the legal custody of the department; or

Â Â Â Â Â  (d) Within 30 days after receipt of a report made under ORS 419B.440 (2)(c).

Â Â Â Â Â  (2) The court shall conduct a hearing provided in subsection (1) of this section in the manner provided in ORS 419B.310, except that the court may receive testimony and reports as provided in ORS 419B.325. At the conclusion of the hearing, the court shall enter findings of fact.

Â Â Â Â Â  (3) If the child or ward is in substitute care and the decision of the court is to continue the child or ward in substitute care, the findings of the court shall specifically state:

Â Â Â Â Â  (a)(A) Why continued care is necessary as opposed to returning the child or ward home or taking prompt action to secure another permanent placement; and

Â Â Â Â Â  (B) The expected timetable for return or other permanent placement.

Â Â Â Â Â  (b) Whether the agency having guardianship or legal custody of the child or ward has made diligent efforts to place the child or ward pursuant to ORS 419B.192.

Â Â Â Â Â  (c) The number of placements made, schools attended, face-to-face contacts with the assigned case worker and visits had with parents or siblings since the child or ward has been in the guardianship or legal custody of the agency and whether the frequency of each of these is in the best interests of the child or ward.

Â Â Â Â Â  (d) For a child or ward 14 years of age or older, whether the child or ward is progressing adequately toward graduation from high school and, if not, the efforts that have been made by the agency having custody or guardianship to assist the child or ward to graduate.

Â Â Â Â Â  (4) If the ward is in the legal custody of the department but has been placed in the physical custody of the parent or a person who was appointed the wardÂs legal guardian prior to placement of the ward in the legal custody of the department, and the decision is to continue the ward in the legal custody of the department and the physical custody of the parent or guardian, the findings of the court shall specifically state:

Â Â Â Â Â  (a) Why it is necessary and in the best interests of the ward to continue the ward in the legal custody of the department; and

Â Â Â Â Â  (b) The expected timetable for dismissal of the departmentÂs legal custody of the ward and termination of the wardship.

Â Â Â Â Â  (5) In making the findings under subsection (2) of this section, the court shall consider the efforts made to develop the concurrent case plan, including, but not limited to, identification of appropriate permanent placement options for the child or ward both inside and outside this state and, if adoption is the concurrent case plan, identification and selection of a suitable adoptive placement for the child or ward.

Â Â Â Â Â  (6) In addition to findings of fact required by subsection (2) of this section, the court may order the Department of Human Services to consider additional information in developing the case plan or concurrent case plan.

Â Â Â Â Â  (7) Any final decision of the court made pursuant to the hearing provided in subsection (1) of this section is appealable under ORS 419A.200. [1993 c.33 Â§132; 1999 c.568 Â§1; 2001 c.480 Â§8; 2001 c.910 Â§4; 2003 c.396 Â§77; 2007 c.610 Â§4; 2007 c.611 Â§7; 2007 c.806 Â§9]

Â Â Â Â Â  Note: See note under 419B.440.

Â Â Â Â Â  419B.452 Distribution of report by court. Except when a child or ward has been surrendered for adoption or the parentsÂ rights have been terminated, the court shall send a copy of the report required by ORS 419B.440 to the parents and shall notify the parents either that a hearing will be held or that the parents may request a hearing at which time they may ask for modifications in the care, treatment and supervision of the child or ward. If the court finds that informing the parents of the identity and location of the foster parents of the child or ward is not in the best interest of the child or ward, the court may order such information deleted from the report before sending the report to the parents. If an Indian child is involved, the court shall send a copy of the report to the Indian childÂs tribe as required by the notice requirements of the Indian Child Welfare Act. [1993 c.33 Â§133; 1993 c.546 Â§126; 2003 c.396 Â§78]

(Child Surrendered for Adoption)

Â Â Â Â Â  419B.460 AgencyÂs responsibility. Where a child has been surrendered for adoption and the agency has not physically placed the child for adoption or initiated adoption proceedings within six months of receiving the child, the agency shall file a petition alleging that the child comes within the jurisdiction of the court. [1993 c.33 Â§134]

(Permanency Hearing)

Â Â Â Â Â  419B.470 Permanency hearing; schedule. (1) The court shall conduct a permanency hearing within 30 days after a judicial finding is made under ORS 419B.340 (5) if, based upon that judicial finding, the Department of Human Services determines that it will not make reasonable efforts to reunify the family.

Â Â Â Â Â  (2) In all other cases when a child or ward is in substitute care, the court shall conduct a permanency hearing no later than 12 months after the ward was found within the jurisdiction of the court under ORS 419B.100 or 14 months after the child or ward was placed in substitute care, whichever is the earlier.

Â Â Â Â Â  (3) If a ward is removed from court sanctioned permanent foster care, the department shall request and the court shall conduct a permanency hearing within three months after the date of the change in placement.

Â Â Â Â Â  (4) If a ward has been surrendered for adoption or the parentsÂ rights have been terminated and the department has not physically placed the ward for adoption or initiated adoption proceedings within six months after the surrender or entry of an order terminating parental rights, the court shall conduct a permanency hearing within 30 days after receipt of the report required by ORS 419B.440 (2)(b).

Â Â Â Â Â  (5) Unless good cause otherwise is shown, the court shall also conduct a permanency hearing at any time upon the request of the department, an agency directly responsible for care or placement of the child or ward, parents whose parental rights have not been terminated, an attorney for the child or ward, a court appointed special advocate, a citizen review board, a tribal court or upon its own motion. The court shall schedule the hearing as soon as possible after receiving a request.

Â Â Â Â Â  (6) After the initial permanency hearing conducted under subsection (1) or (2) of this section or any permanency hearing conducted under subsection (3) to (5) of this section, the court shall conduct subsequent permanency hearings not less frequently than once every 12 months for as long as the child or ward remains in substitute care.

Â Â Â Â Â  (7) After the permanency hearing conducted under subsection (4) of this section, the court shall conduct subsequent permanency hearings at least every six months for as long as the ward is not physically placed for adoption or adoption proceedings have not been initiated.

Â Â Â Â Â  (8) If a child returns to substitute care after a courtÂs previously established jurisdiction over the child has been dismissed or terminated, a permanency hearing shall be conducted no later than 12 months after the child is found within the jurisdiction of the court on a newly filed petition or 14 months after the childÂs most recent placement in substitute care, whichever is the earlier. [1993 c.33 Â§135; 1993 c.546 Â§127; 1999 c.859 Â§14; 2001 c.686 Â§7; 2003 c.396 Â§79; 2007 c.806 Â§10]

Â Â Â Â Â  419B.473 Notice; appearance. (1) The court may order that the child or ward or any other person be present during the hearing.

Â Â Â Â Â  (2) The court shall notify the parties listed in ORS 419B.470 and any other interested parties of the hearing. The notice shall state the time and place of the hearing. Upon request of the court, the Department of Human Services or other legal custodian of the child or ward shall provide the court with information concerning the whereabouts and identity of such parties. [1993 c.33 Â§136; 2003 c.396 Â§80]

Â Â Â Â Â  419B.476 Conduct of hearing; court determinations; orders. (1) A permanency hearing shall be conducted in the manner provided in ORS 418.312, 419B.310, 419B.812 to 419B.839 and 419B.908, except that the court may receive testimony and reports as provided in ORS 419B.325.

Â Â Â Â Â  (2) At a permanency hearing the court shall:

Â Â Â Â Â  (a) If the case plan at the time of the hearing is to reunify the family, determine whether the Department of Human Services has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the ward to safely return home and whether the parent has made sufficient progress to make it possible for the ward to safely return home. In making its determination, the court shall consider the wardÂs health and safety the paramount concerns.

Â Â Â Â Â  (b) If the case plan at the time of the hearing is something other than to reunify the family, determine whether the department has made reasonable efforts to place the ward in a timely manner in accordance with the plan, including, if appropriate, reasonable efforts to place the ward through an interstate placement, and to complete the steps necessary to finalize the permanent placement.

Â Â Â Â Â  (c) If the case plan at the time of the hearing is something other than to reunify the family, determine whether the department has considered permanent placement options for the ward, including, if appropriate, whether the department has considered both permanent in-state placement options and permanent interstate placement options for the ward.

Â Â Â Â Â  (d) Make the findings of fact under ORS 419B.449 (2).

Â Â Â Â Â  (3)(a) In the circumstances described in paragraph (b) of this subsection, in addition to making the determination required by subsection (2)(a) or (b) of this section, at a permanency hearing the court shall review the comprehensive plan for the wardÂs transition to independent living and determine and make findings as to:

Â Â Â Â Â  (A) Whether the plan is adequate to ensure the wardÂs successful transition to independent living;

Â Â Â Â Â  (B) Whether the department has offered appropriate services pursuant to the plan; and

Â Â Â Â Â  (C) Whether the department has involved the ward in the development of the plan.

Â Â Â Â Â  (b) The requirements of paragraph (a) of this subsection apply when:

Â Â Â Â Â  (A) The ward is 16 years of age or older; or

Â Â Â Â Â  (B) The ward is 14 years of age or older and there is a comprehensive plan for the wardÂs transition to independent living.

Â Â Â Â Â  (4) At a permanency hearing the court may:

Â Â Â Â Â  (a) If the case plan changed during the period since the last review by a local citizen review board or court hearing and a plan to reunify the family was in effect for any part of that period, determine whether the department has made reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the ward to safely return home. In making its determination, the court shall consider the wardÂs health and safety the paramount concerns;

Â Â Â Â Â  (b) If the case plan changed during the period since the last review by a local citizen review board or court hearing and a plan other than to reunify the family was in effect for any part of that period, determine whether the department has made reasonable efforts to place the ward in a timely manner in accordance with the plan, including, if appropriate, placement of the ward through an interstate placement, and to complete the steps necessary to finalize the permanent placement;

Â Â Â Â Â  (c) If the court determines that further efforts will make it possible for the ward to safely return home within a reasonable time, order that the parents participate in specific services for a specific period of time and make specific progress within that period of time;

Â Â Â Â Â  (d) Determine the adequacy and compliance with the case plan and the case progress report;

Â Â Â Â Â  (e) Review the efforts made by the department to develop the concurrent permanent plan, including but not limited to identification of appropriate permanent in-state placement options and appropriate permanent interstate placement options and, if adoption is the concurrent case plan, identification and selection of a suitable adoptive placement for the ward;

Â Â Â Â Â  (f) Order the department to develop or expand the case plan or concurrent permanent plan and provide a case progress report to the court and other parties within 10 days after the permanency hearing;

Â Â Â Â Â  (g) Order the department or agency to modify the care, placement and supervision of the ward;

Â Â Â Â Â  (h) Order the local citizen review board to review the status of the ward prior to the next court hearing; or

Â Â Â Â Â  (i) Set another court hearing at a later date.

Â Â Â Â Â  (5) The court shall enter an order within 20 days after the permanency hearing. In addition to any determinations or orders the court may make under subsection (4) of this section, the order shall include:

Â Â Â Â Â  (a) The courtÂs determination required under subsections (2) and (3) of this section, including a brief description of the efforts the department has made with regard to the case plan in effect at the time of the permanency hearing;

Â Â Â Â Â  (b) The courtÂs determination of the permanency plan for the ward that includes whether and, if applicable, when:

Â Â Â Â Â  (A) The ward will be returned to the parent;

Â Â Â Â Â  (B) The ward will be placed for adoption, and a petition for termination of parental rights will be filed;

Â Â Â Â Â  (C) The ward will be referred for establishment of legal guardianship; or

Â Â Â Â Â  (D) The ward will be placed in another planned permanent living arrangement;

Â Â Â Â Â  (c) If the court determines that the permanency plan for the ward should be to return home because further efforts will make it possible for the ward to safely return home within a reasonable time, the courtÂs determination of the services in which the parents are required to participate, the progress the parents are required to make and the period of time within which the specified progress must be made;

Â Â Â Â Â  (d) If the court determines that the permanency plan for the ward should be adoption, the courtÂs determination of whether one of the circumstances in ORS 419B.498 (2) is applicable;

Â Â Â Â Â  (e) If the court determines that the permanency plan for the ward should be establishment of a legal guardianship or placement with a fit and willing relative, the courtÂs determination of why neither placement with parents nor adoption is appropriate;

Â Â Â Â Â  (f) If the court determines that the permanency plan for the ward should be a planned permanent living arrangement, the courtÂs determination of a compelling reason, that must be documented by the department, why it would not be in the best interests of the ward to be returned home, placed for adoption, placed with a legal guardian or placed with a fit and willing relative;

Â Â Â Â Â  (g) If the current placement is not expected to be permanent, the courtÂs projected timetable for return home or for placement in another planned permanent living arrangement. If the timetable set forth by the court is not met, the department shall promptly notify the court and parties;

Â Â Â Â Â  (h) If an Indian child is involved, the tribal affiliation of the ward; and

Â Â Â Â Â  (i) If the ward has been placed in an interstate placement, the courtÂs determination of whether the interstate placement continues to be appropriate and in the best interests of the ward.

Â Â Â Â Â  (6) If an Indian child is involved, the court shall follow the placement preference established by the Indian Child Welfare Act.

Â Â Â Â Â  (7) Any final decision of the court made pursuant to the permanency hearing is appealable under ORS 419A.200. On appeal of a final decision of the court under this subsection, the courtÂs finding, if any, under ORS 419B.340 (5) that the department is not required to make reasonable efforts to make it possible for the ward to safely return home is an interlocutory order to which a party may assign error. [1993 c.33 Â§137; 1993 c.546 Â§128; 1999 c.568 Â§2; 1999 c.859 Â§15; 2001 c.480 Â§9; 2001 c.622 Â§50; 2001 c.686 Â§16; 2001 c.910 Â§5; 2003 c.396 Â§81; 2003 c.544 Â§1a; 2007 c.611 Â§8; 2007 c.806 Â§11]

(Termination of Parental Rights)

Â Â Â Â Â  419B.498 Termination of parental rights; petition by Department of Human Services; when required. (1) Except as provided in subsection (2) of this section, the Department of Human Services shall simultaneously file a petition to terminate the parental rights of a child or wardÂs parents and identify, recruit, process and approve a qualified family for adoption if the child or ward is in the custody of the department and:

Â Â Â Â Â  (a) The child or ward has been in substitute care under the responsibility of the department for 15 months of the most recent 22 months;

Â Â Â Â Â  (b) A parent has been convicted of murder of another child of the parent, voluntary manslaughter of another child of the parent, aiding, abetting, attempting, conspiring or soliciting to commit murder or voluntary manslaughter of the child or ward or of another child of the parent or felony assault that has resulted in serious physical injury to the child or ward or to another child of the parent; or

Â Â Â Â Â  (c) A court of competent jurisdiction has determined that the child or ward is an abandoned child.

Â Â Â Â Â  (2) The department shall file a petition to terminate the parental rights of a parent in the circumstances described in subsection (1) of this section unless:

Â Â Â Â Â  (a) The child or ward is being cared for by a relative and that placement is intended to be permanent;

Â Â Â Â Â  (b) There is a compelling reason, which is documented in the case plan, for determining that filing such a petition would not be in the best interests of the child or ward. Such compelling reasons include, but are not limited to:

Â Â Â Â Â  (A) The parent is successfully participating in services that will make it possible for the child or ward to safely return home within a reasonable time as provided in ORS 419B.476 (5)(c);

Â Â Â Â Â  (B) Another permanent plan is better suited to meet the health and safety needs of the child or ward, including the need to preserve the childÂs or wardÂs sibling attachments and relationships; or

Â Â Â Â Â  (C) The court or local citizen review board in a prior hearing or review determined that while the case plan was to reunify the family the department did not make reasonable efforts or, if the Indian Child Welfare Act applies, active efforts to make it possible for the child or ward to safely return home; or

Â Â Â Â Â  (c) The department has not provided to the family of the child or ward, consistent with the time period in the case plan, such services as the department deems necessary for the child or ward to safely return home, if reasonable efforts to make it possible for the child or ward to safely return home are required to be made with respect to the child or ward.

Â Â Â Â Â  (3) No petition to terminate the parental rights of a child or wardÂs parents pursuant to subsection (1) of this section or pursuant to ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 may be filed until the court has determined that the permanency plan for the child or ward should be adoption after a permanency hearing pursuant to ORS 419B.476. [1999 c.859 Â§21; 2001 c.686 Â§17; 2003 c.396 Â§82; 2003 c.544 Â§2; 2007 c.234 Â§1; 2007 c.806 Â§12]

Â Â Â Â Â  419B.500 Termination of parental rights generally. The parental rights of the parents of a ward may be terminated as provided in this section and ORS 419B.502 to 419B.524, only upon a petition filed by the state or the ward for the purpose of freeing the ward for adoption if the court finds it is in the best interest of the ward. If an Indian child is involved, the termination of parental rights must be in compliance with the Indian Child Welfare Act. The rights of one parent may be terminated without affecting the rights of the other parent. [1993 c.33 Â§138; 1993 c.546 Â§56; 1997 c.873 Â§6; 2003 c.396 Â§83]

Â Â Â Â Â  419B.502 Termination upon finding of extreme conduct. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents are unfit by reason of a single or recurrent incident of extreme conduct toward any child. In such case, no efforts need to be made by available social agencies to help the parent adjust the conduct in order to make it possible for the child or ward to safely return home within a reasonable amount of time. In determining extreme conduct, the court shall consider the following:

Â Â Â Â Â  (1) Rape, sodomy or sex abuse of any child by the parent.

Â Â Â Â Â  (2) Intentional starvation or torture of any child by the parent.

Â Â Â Â Â  (3) Abuse or neglect by the parent of any child resulting in death or serious physical injury.

Â Â Â Â Â  (4) Conduct by the parent to aid or abet another person who, by abuse or neglect, caused the death of any child.

Â Â Â Â Â  (5) Conduct by the parent to attempt, solicit or conspire, as described in ORS 161.405, 161.435 or 161.450 or under comparable laws of any jurisdiction, to cause the death of any child.

Â Â Â Â Â  (6) Previous involuntary terminations of the parentÂs rights to another child if the conditions giving rise to the previous action have not been ameliorated.

Â Â Â Â Â  (7) Conduct by the parent that knowingly exposes any child of the parent to the storage or production of methamphetamines from precursors. In determining whether extreme conduct exists under this subsection, the court shall consider the extent of the child or wardÂs exposure and the potential harm to the physical health of the child or ward. [1993 c.33 Â§139; 1995 c.767 Â§1; 1997 c.873 Â§5; 1999 c.859 Â§16; 2001 c.575 Â§1; 2001 c.686 Â§23; 2003 c.396 Â§84]

Â Â Â Â Â  419B.504 Termination upon finding of unfitness. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents are unfit by reason of conduct or condition seriously detrimental to the child or ward and integration of the child or ward into the home of the parent or parents is improbable within a reasonable time due to conduct or conditions not likely to change. In determining such conduct and conditions, the court shall consider but is not limited to the following:

Â Â Â Â Â  (1) Emotional illness, mental illness or mental retardation of the parent of such nature and duration as to render the parent incapable of providing proper care for the child or ward for extended periods of time.

Â Â Â Â Â  (2) Conduct toward any child of an abusive, cruel or sexual nature.

Â Â Â Â Â  (3) Addictive or habitual use of intoxicating liquors or controlled substances to the extent that parental ability has been substantially impaired.

Â Â Â Â Â  (4) Physical neglect of the child or ward.

Â Â Â Â Â  (5) Lack of effort of the parent to adjust the circumstances of the parent, conduct, or conditions to make it possible for the child or ward to safely return home within a reasonable time or failure of the parent to effect a lasting adjustment after reasonable efforts by available social agencies for such extended duration of time that it appears reasonable that no lasting adjustment can be effected.

Â Â Â Â Â  (6) Criminal conduct that impairs the parentÂs ability to provide adequate care for the child or ward. [1993 c.33 Â§140; 1997 c.873 Â§7; 2001 c.686 Â§24; 2003 c.396 Â§85; 2007 c.70 Â§199]

Â Â Â Â Â  419B.506 Termination upon finding of neglect. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents have failed or neglected without reasonable and lawful cause to provide for the basic physical and psychological needs of the child or ward for six months prior to the filing of a petition. In determining such failure or neglect, the court shall disregard any incidental or minimal expressions of concern or support and shall consider but is not limited to one or more of the following:

Â Â Â Â Â  (1) Failure to provide care or pay a reasonable portion of substitute physical care and maintenance if custody is lodged with others.

Â Â Â Â Â  (2) Failure to maintain regular visitation or other contact with the child or ward that was designed and implemented in a plan to reunite the child or ward with the parent.

Â Â Â Â Â  (3) Failure to contact or communicate with the child or ward or with the custodian of the child or ward. In making this determination, the court may disregard incidental visitations, communications or contributions. [1993 c.33 Â§141; 1997 c.873 Â§8; 2003 c.396 Â§86]

Â Â Â Â Â  419B.508 Termination upon finding of abandonment. The rights of the parent or parents may be terminated as provided in ORS 419B.500 if the court finds that the parent or parents have abandoned the child or ward or the child or ward was left under circumstances such that the identity of the parent or parents of the child or ward was unknown and could not be ascertained, despite diligent searching, and the parent or parents have not come forward to claim the child or ward within three months following the finding of the child or ward. [1993 c.33 Â§142; 2003 c.396 Â§87]

Â Â Â Â Â  419B.515 [1993 c.33 Â§143; 1993 c.546 Â§57; repealed by 2001 c.622 Â§57]

Â Â Â Â Â  419B.517 Mediation to be encouraged. The use of mediation shall be encouraged in cases involving:

Â Â Â Â Â  (1) A parent or guardian in a juvenile dependency proceeding in which the child is taken into protective custody or placed in substitute care; or

Â Â Â Â Â  (2) The termination of parental rights. [1995 c.767 Â§4; 2005 c.656 Â§1]

Â Â Â Â Â  Note: 419B.517 was added to and made a part of ORS chapter 419B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.518 Appointment of counsel for parents. (1) If the parents are determined to be financially eligible, and request the assistance of appointed counsel, the court shall appoint an attorney to represent them at state expense. Appointment of counsel under this section is subject to ORS 135.055, 151.216 and 151.219.

Â Â Â Â Â  (2) The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines adopted under ORS 151.216. [1993 c.33 Â§144; 2001 c.962 Â§55; 2005 c.449 Â§4]

Â Â Â Â Â  419B.521 Conduct of termination hearing. (1) The court shall hold a hearing on the question of terminating the rights of the parent or parents. The court may not hold the hearing any earlier than 10 days after service or final publication of the summons. The facts on the basis of which the rights of the parents are terminated, unless admitted, must be established by clear and convincing evidence and a stenographic or other report authorized by ORS 8.340 shall be taken of the hearing.

Â Â Â Â Â  (2) Not earlier than provided in subsection (1) of this section and not later than six months from the date on which summons for the petition to terminate parental rights is served, the court before which the petition is pending shall hold a hearing on the petition except for good cause shown. When determining whether or not to grant a continuance for good cause, the judge shall take into consideration the age of the child or ward and the potential adverse effect delay may have on the child or ward. The court shall make written findings when granting a continuance.

Â Â Â Â Â  (3) The court, on its own motion or upon the motion of a party, may take testimony from any child appearing as a witness and may exclude the childÂs parents and other persons if the court finds such action would be likely to be in the best interests of the child. However, the court may not exclude the attorney for each party and any testimony taken under this subsection shall be recorded.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, if an Indian child is involved, termination of parental rights must be supported by evidence beyond a reasonable doubt, including testimony of qualified expert witnesses, that continued custody of the child is likely to result in serious emotional or physical harm to the child. [1993 c.33 Â§145; 1993 c.546 Â§58; 1995 c.767 Â§2; 1997 c.873 Â§9; 2003 c.396 Â§88]

Â Â Â Â Â  419B.524 Effect of termination order. Unless there is an appeal from the order terminating the rights of the parent or parents, the order permanently terminates all rights of the parent or parents whose rights are terminated and the parent or parents have no standing to appear as such in any legal proceeding concerning the ward. [1993 c.33 Â§146; 2003 c.396 Â§89]

Â Â Â Â Â  419B.527 Disposition of ward after termination. (1) After the entry of an order terminating the rights of the parent or parents of the ward, the court may:

Â Â Â Â Â  (a) Place the ward in the legal custody and guardianship of a public or private institution or agency authorized to consent in loco parentis to the adoption of children. An order pursuant to this paragraph is a Âpermanent commitmentÂ for the purposes of ORS 109.305, 109.309, 109.312 to 109.330 and 109.350 to 109.390; or

Â Â Â Â Â  (b) Make any order directing disposition of the ward that it is empowered to make under this chapter.

Â Â Â Â Â  (2) If the rights of only one parent have been terminated, the authority to consent to the adoption of the ward as provided in subsection (1)(a) of this section is effective only with respect to the parent whose rights have been terminated. [1993 c.33 Â§147; 2003 c.396 Â§90]

Â Â Â Â Â  419B.529 Adoption after permanent commitment or surrender; procedure; certain fees prohibited. (1) Notwithstanding ORS 109.309, a prospective adoptive parent is not required to file a petition for adoption when:

Â Â Â Â Â  (a) A juvenile court that is a circuit court has entered an order of permanent commitment of a ward to the Department of Human Services under ORS 419B.527 or the parent has signed and the department has accepted a release and surrender to the department and a certificate of irrevocability and waiver as provided in ORS 418.270 regarding a child;

Â Â Â Â Â  (b) The department has completed a home study as defined in ORS 109.304 that finds the prospective parent is suitable to adopt the child or ward and the department consents to the adoption of the child or ward by the prospective parent;

Â Â Â Â Â  (c) A home study and a placement report requesting the juvenile court to enter a judgment of adoption have been filed in the juvenile court proceeding; and

Â Â Â Â Â  (d) At the time the placement report is filed under paragraph (c) of this subsection, the prospective adoptive parent files the adoption report form required under ORS 109.400.

Â Â Â Â Â  (2) Notwithstanding ORS 21.114, the clerk of the juvenile court may not charge or collect first appearance or hearing fees for a proceeding under this section.

Â Â Â Â Â  (3) After the filing of the home study and the placement report requesting the court to enter a judgment of adoption, the juvenile court that entered the order of permanent commitment may proceed as provided in ORS 109.307 and 109.350 and may enter a judgment of adoption.

Â Â Â Â Â  (4) Records of adoptions filed and established under this section shall be kept in accordance with, and are subject to, ORS 7.211. [1997 c.873 Â§24; 1999 c.859 Â§24; 2003 c.396 Â§91; 2003 c.576 Â§449]

Â Â Â Â Â  419B.530 Representation by Attorney General. (1) Whenever a juvenile court has before it an action to terminate parental rights, the juvenile court or the Department of Human Services may request the services of the Attorney General.

Â Â Â Â Â  (2) Whenever an action to terminate parental rights is before a juvenile court pursuant to ORS 419B.500, 419B.502, 419B.504, 419B.506 and 419B.508, the Attorney General shall have the same authority to assist the court as is granted to the district attorney under ORS 8.685. [1993 c.33 Â§148]

(Emancipation of Minor)

Â Â Â Â Â  419B.550 Definitions for ORS 419B.550 to 419B.558. As used in ORS 419B.550 to 419B.558:

Â Â Â Â Â  (1) ÂDomicileÂ of a minor means the legal residence or domicile of the custodial parent or guardian.

Â Â Â Â Â  (2) ÂEmancipationÂ means conferral of certain rights of majority upon a minor, as enumerated in ORS 419B.552.

Â Â Â Â Â  (3) ÂMinorÂ means a person under the age of 18 years.

Â Â Â Â Â  (4) ÂParentÂ means legal guardian or custodian, natural parent or adoptive parent if the minor has been legally adopted.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, if a minor is subject to the jurisdiction of the juvenile court pursuant to ORS 419B.100 or 419C.005, the domicile of that minor shall be that of the court which has jurisdiction. [1993 c.546 Â§133]

Â Â Â Â Â  419B.552 Application for emancipation judgment; effect of judgment. (1) A juvenile court, upon the written application of a minor who is domiciled within the jurisdiction of such court, is authorized to enter a judgment of emancipation in the manner provided in ORS 419B.558. A judgment of emancipation shall serve only to:

Â Â Â Â Â  (a) Recognize the minor as an adult for the purposes of contracting and conveying, establishing a residence, suing and being sued, and recognize the minor as an adult for purposes of the criminal laws of this state.

Â Â Â Â Â  (b) Terminate as to the parent and child relationship the provisions of ORS 109.010 until the child reaches the age of majority.

Â Â Â Â Â  (c) Terminate as to the parent and child relationship the provisions of ORS 108.045, 109.100, 419B.373, 419B.400, 419B.402, 419B.404, 419B.406, 419B.408, 419C.550, 419C.590, 419C.592, 419C.595, 419C.597 and 419C.600.

Â Â Â Â Â  (2) A judgment of emancipation shall not affect any age qualification for purchasing alcoholic liquor, the requirements for obtaining a marriage license, nor the minorÂs status under ORS 109.510. [1993 c.546 Â§134; 2003 c.576 Â§450]

Â Â Â Â Â  419B.555 Hearing; notice to parent; duty to advise minor of liabilities of emancipated person; filing fee. (1) The juvenile court shall conduct a preliminary hearing on the minorÂs application for emancipation within 10 days of the date on which it is filed or as soon as possible thereafter. At the time of the preliminary hearing, the court may issue a temporary custody order, stay any pending proceedings or enter any other temporary order appropriate to the circumstances. No action of the court pursuant to this subsection may be extended beyond the date set for a final hearing.

Â Â Â Â Â  (2) The final hearing shall be held no later than 60 days or as soon as possible after the date on which the application is filed.

Â Â Â Â Â  (3) Notice to the parent or parents of the applicant shall be made pursuant to ORS 419B.812 to 419B.839.

Â Â Â Â Â  (4) At the preliminary hearing, the court shall advise the minor of the civil and criminal rights and civil and criminal liabilities of an emancipated minor. This advice shall be recited in the judgment of emancipation.

Â Â Â Â Â  (5) The hearing mentioned in subsection (2) of this section may be waived by the minor and parent or parents.

Â Â Â Â Â  (6) A uniform filing fee of $77 shall be charged and collected by the court for each application for emancipation. In addition, the court shall collect any other fees required by law. [1993 c.546 Â§135; 1997 c.801 Â§33; 2001 c.622 Â§51; 2003 c.576 Â§451; 2003 c.737 Â§Â§68,69; 2005 c.702 Â§Â§81,82,83]

Â Â Â Â Â  Note: Section 15 (23), chapter 860, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 15. (23) In addition to the fee provided for in ORS 419B.555 (6), for the period commencing September 1, 2007, and ending June 30, 2009, the clerk of the court shall collect a surcharge of $4 for each application for emancipation under ORS 419B.555. [2007 c.860 Â§15(23)]

Â Â Â Â Â  419B.558 Entry of judgment of emancipation. (1) The juvenile court in its discretion may enter a judgment of emancipation where the minor is at least 16 years of age and the court finds that the best interests of the minor will be served by emancipation. In making its determination, the court shall take into consideration the following factors:

Â Â Â Â Â  (a) Whether the parent of the minor consents to the proposed emancipation;

Â Â Â Â Â  (b) Whether the minor has been living away from the family home and is substantially able to be self-maintained and self-supported without parental guidance and supervision; and

Â Â Â Â Â  (c) Whether the minor can demonstrate to the satisfaction of the court that the minor is sufficiently mature and knowledgeable to manage the minorÂs affairs without parental assistance.

Â Â Â Â Â  (2) Upon entry of a judgment of emancipation by the court, the applicant shall be given a copy of the judgment. The judgment shall instruct that the applicant obtain an
Oregon
driverÂs license or an
Oregon
identification card through the Department of Transportation and that the Department of Transportation make a notation of the minorÂs emancipated status on the license or identification card.

Â Â Â Â Â  (3) An emancipated minor shall be subject to the jurisdiction of the adult courts for all criminal offenses. [1993 c.546 Â§136; 2003 c.576 Â§452]

JUVENILE COURT DEPENDENCY PROCEDURE

Â Â Â Â Â  419B.800 Applicability of ORS 419B.800 to 419B.929. (1) ORS 419B.800 to 419B.929 govern procedure and practice in all juvenile court proceedings under this chapter. The Oregon Rules of Civil Procedure do not apply in these proceedings.

Â Â Â Â Â  (2) ORS 419B.800 to 419B.929 apply to all proceedings under this chapter pending on or filed on or after January 1, 2002, except when, in the opinion of the court, application in a case pending on January 1, 2002, would not be feasible or would work an injustice.

Â Â Â Â Â  (3) ORS 419B.800 to 419B.929 do not preclude a court in which they apply from regulating pleading, practice and procedure in any manner not inconsistent with ORS 419B.800 to 419B.929. [2001 c.622 Â§2]

Â Â Â Â Â  419B.803 Jurisdiction. (1) A juvenile court having subject matter jurisdiction has jurisdiction over:

Â Â Â Â Â  (a) A party, who has been served in the matter as provided in ORS 419B.812 to 419B.839 to the extent that prosecution of the action is not inconsistent with the Constitution of this state and the Constitution of the
United States
;

Â Â Â Â Â  (b) A child under 12 years of age who is the subject of a petition filed pursuant to ORS 419B.100; and

Â Â Â Â Â  (c) Any other party specified in ORS 419B.875 (1).

Â Â Â Â Â  (2) Juvenile court jurisdiction is subject to ORS 109.701 to 109.834. [2001 c.622 Â§3]

Â Â Â Â Â  419B.806 Consolidation; when required; procedures. (1) As used in this section, ÂconsolidatedÂ means that actions are heard before one judge of the circuit court to determine issues regarding a child or ward.

Â Â Â Â Â  (2) In any action filed in the juvenile court in which the legal or physical custody of a child or ward is at issue and there is also a child custody, parenting time, visitation, restraining order, filiation or Family Abuse Prevention Act action involving the child or ward in a domestic relations, filiation or guardianship proceeding, the matters shall be consolidated. Actions must be consolidated under this subsection regardless of whether the actions to be consolidated were filed or initiated before or after the filing of the petition under ORS 419B.100.

Â Â Â Â Â  (3) Consolidation does not merge the procedural or substantive law of the individual actions. Parties to the individual consolidated actions do not have standing, solely by virtue of the consolidation, in every action subject to the order of consolidation. Parties must comply with provisions for intervention or participation in a particular action under the provisions of law applicable to that action.

Â Â Â Â Â  (4) Upon entry of an order of consolidation, all pending issues pertaining to the actions subject to the order shall be heard together in juvenile court. The court shall hear the juvenile matters first unless the court finds that it is in the best interest of the child or ward to proceed otherwise.

Â Â Â Â Â  (5) A judge shall make and modify orders and findings in actions subject to the order of consolidation upon the filing of proper motions and notice as provided by law applicable to the actions. Any findings, orders or modifications must be consistent with the juvenile court orders, and persons who were parties to the juvenile court action may not relitigate issues in consolidated actions.

Â Â Â Â Â  (6) The judge shall set out separately from orders entered under this chapter or ORS chapter 419C any orders or judgments made in other actions subject to the consolidation order. The trial court administrator shall file the orders and judgments in the appropriate actions subject to the consolidation order. An order or judgment in an individual juvenile court action is final if it finally disposes of the rights and duties of the parties to that action, without reference to whether the order or judgment disposes of the rights and duties of the parties to another action with which the action has been consolidated.

Â Â Â Â Â  (7)(a) When the actions described in subsection (2) of this section exist in two or more circuit courts, the judges assigned to the actions shall confer to determine the appropriate court in which to consolidate and hear the actions. The judges shall confer not later than 10 judicial days after a court has received notice of the existence of an action in another circuit court.

Â Â Â Â Â  (b) If the judges agree on the circuit court in which the actions should be consolidated, the judges shall take such action as is necessary to consolidate the actions in the circuit court.

Â Â Â Â Â  (c) If the judges do not agree on the circuit court in which the actions should be consolidated, the actions must be consolidated in the court in which the juvenile action is filed or, if more than one juvenile action is pending, in the court in which the first juvenile action was filed.

Â Â Â Â Â  (8) Nothing in this section requires the consolidation of any administrative proceeding under ORS chapter 25 or 416 with a juvenile court or other action. [Formerly 419B.260; 2003 c.396 Â§92; 2007 c.547 Â§12]

Â Â Â Â Â  419B.809 Petition; contents; form; dismissal. (1) Any person may file a petition in the juvenile court alleging that a child named therein is within the jurisdiction of the court under ORS 419B.100.

Â Â Â Â Â  (2) The petition and all subsequent court documents in the proceeding must be entitled ÂIn the matter of_____, a child.Â The petition must be in writing, signed by the petitioner or the petitionerÂs attorney and verified.

Â Â Â Â Â  (3) When the petition is filed by a peace officer, district attorney, attorney general, juvenile department counselor, employee of the Department of Human Services or employee of the Oregon Youth Authority, the petition may be verified upon the information and belief of the petitioner. In all other cases, the petition must be based on the personal knowledge of the petitioner.

Â Â Â Â Â  (4) The petition alleging jurisdiction must set forth in ordinary and concise language such of the following facts as are known and indicate any that are not known. The petition shall:

Â Â Â Â Â  (a) Contain the name, age and residence of the child.

Â Â Â Â Â  (b) Contain the facts that bring the child within the jurisdiction of the court, including sufficient information to put the parties on notice of the issues in the proceeding.

Â Â Â Â Â  (c) Contain the name and residence of the childÂs parent and, in cases under ORS 419B.100, the names of persons with whom, and the places where, the child has resided for the previous five years.

Â Â Â Â Â  (d) Indicate whether there is a proceeding involving the custody of the child pending in any court.

Â Â Â Â Â  (e) Indicate whether a person other than a parent has or claims to have physical custody of the child and, if so, the name and residence of the person having physical custody of the child.

Â Â Â Â Â  (f) Indicate whether the petitioner has participated in any capacity in any other proceeding concerning the custody of or parenting time or visitation with the child and, if so, the court, case number and date of any child custody determination.

Â Â Â Â Â  (g) Indicate whether the petitioner knows of any proceeding that could affect the current proceeding and, if so, the court, case number and date of the proceeding.

Â Â Â Â Â  (5) At any time after a petition is filed, the court may make an order providing for temporary custody of the child.

Â Â Â Â Â  (6) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require.

Â Â Â Â Â  (7) Prior to an adjudicatory hearing on the petition, the court may dismiss the petition provided that every party has had an opportunity to investigate and present a case supporting the petition or has waived the opportunity to investigate and the right to present a case. At or after an adjudicatory hearing, the court may dismiss the petition at any other stage of the proceedings.

Â Â Â Â Â  (8) The petition for jurisdiction must be in substantially the following form.

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF
OREGON

FOR
____________
COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  PETITION

TO THE ABOVE-ENTITLED COURT:

Petitioner, whose name appears below, respectfully represents to the Court as follows:

1.Â Â  The name, age and residence of the above-named child are as follows: (name); (age); (DOB); (resides at), _______________,
Oregon
. (Alternative: The name and age of the above-named child are as follows:________. The childÂs residence is provided in a sealed document because providing that information would jeopardize the health, safety or liberty of the child or of a party to the case. ORS 109.767.)

2.Â Â  The child is within the jurisdiction of the Court by reason of the following facts:

Â Â Â Â Â  A.Â  _______________

Â Â Â Â Â  B.Â  _______________

3.Â Â  Uniform Child Custody Jurisdiction and Enforcement Act information:

Â Â Â Â Â  A.Â  Child(ren)Âs present address: _______________(Alternative: The childÂs present address is provided in a sealed document because providing that information would jeopardize the health, safety or liberty of the child or of a party to the case. ORS 109.767.)

Â Â Â Â Â  B.Â  Places the child(ren) has lived during the previous five years:

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  C.Â  Names and present addresses of persons with whom child(ren) has lived during that period:

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  D.Â  The petitioner has/has not participated as a party or witness or in any other capacity in any other proceeding concerning the custody of or parenting time or visitation with the child. Court, case number and date of any child custody determination:

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  E.Â Â  Petitioner knows/does not know of any proceeding that could affect the current proceeding. Court, case number and date of the proceeding:

Â Â Â Â Â  Â Â Â Â Â  _______________

Â Â Â Â Â  F.Â Â  Petitioner knows/does not know of any person who has physical custody of the child(ren) or claims rights of legal custody, physical custody, parenting time or visitation with the child(ren). Names and addresses of such persons:

Â Â Â Â Â  Â Â Â Â Â  _______________

4.Â Â  The child resides in
___________
County
.

5.Â Â  The name and present address of each parent is as follows:

Â Â Â Â Â  _______________

6.Â Â  The petition is not filed pursuant to the direction of this Court.

Â Â Â Â Â  WHEREFORE, petitioner prays this Court to have an investigation made of the circumstances concerning the above-named child and to make such order or orders as are appropriate in the circumstances.

DATED: ____________, 2___.

__________________

Petitioner

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of ______Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn, on oath or upon affirmation, depose and say that I am the petitioner in the above-entitled proceeding, that I have read the foregoing petition, know the contents thereof, and the same is true as I am informed and believe.

__________________

Petitioner

Â Â Â Â Â  SIGNED AND SWORN to before me on ____________, 2___.

_____________________

SEAL (Alternate Verification)

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County
of______
Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  I, ____________, being first duly sworn, on oath or upon affirmation, depose and say that I am the petitioner in the above-entitled proceeding, that I have read the foregoing petition, know the contents thereof, and the same is true based on my personal knowledge of this matter.

__________________

Petitioner

Â Â Â Â Â  SIGNED AND SWORN to before me on ____________, 2___.

_____________________

SEAL

______________________________________________________________________________

[2001 c.622 Â§4]

Â Â Â Â Â  419B.812 Issuance of summons; time for hearing on petition. (1) As used in this section and ORS 419B.815, 419B.819 and 419B.824, a Âtrue copyÂ of a summons or petition means an exact and complete copy of the original summons or petition with a certificate upon the copy signed by an attorney of record or a party that indicates that the copy is exact and complete.

Â Â Â Â Â  (2) A summons under ORS 419B.815 or 419B.819 must be titled ÂIn the matter of_____, a childÂ and must contain the name of the person to be served and the address at which the summons and petition may be served.

Â Â Â Â Â  (3) The summons must be issued no later than 30 days after the filing of a petition alleging jurisdiction under ORS 419B.100, a petition to establish a permanent guardianship under ORS 419B.365 or a petition seeking termination of parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508.

Â Â Â Â Â  (4) The petitioner, the petitionerÂs attorney, the juvenile department, the district attorney, the Attorney General or the Department of Human Services may issue a summons.

Â Â Â Â Â  (5) The summons must be signed by the:

Â Â Â Â Â  (a) Petitioner;

Â Â Â Â Â  (b) PetitionerÂs attorney;

Â Â Â Â Â  (c) Juvenile department;

Â Â Â Â Â  (d) District attorney;

Â Â Â Â Â  (e) Attorney General; or

Â Â Â Â Â  (f) Department of Human Services.

Â Â Â Â Â  (6) The summons must be served with a true copy of the petition.

Â Â Â Â Â  (7) The summons and petition may be served by any competent person 18 years of age or older who is a resident of the state where service is made or of this state.

Â Â Â Â Â  (8) The summons and petition may be transmitted by telegraph or facsimile as provided in ORS 419B.848 (3).

Â Â Â Â Â  (9) The court shall fix the date and time for the hearing on a petition at a reasonable time after service or, if service is by publication, final publication of the summons. The time may not be less than 24 hours after service or, if service is by publication, final publication in a proceeding to establish jurisdiction under ORS 419B.100 and may not be less than 10 days after service or, if service is by publication, final publication in a proceeding to establish permanent guardianship or terminate parental rights. [2001 c.622 Â§5; 2003 c.205 Â§1]

Â Â Â Â Â  419B.815 Summons for proceeding to establish jurisdiction under ORS 419B.100; contents; failure to appear. (1) A court may make an order establishing jurisdiction under ORS 419B.100 only after service of summons and a true copy of the petition as provided in ORS 419B.812, 419B.823, 419B.824, 419B.827, 419B.830, 419B.833 and 419B.839.

Â Â Â Â Â  (2) A summons under this section must require one of the following:

Â Â Â Â Â  (a) That the person appear personally before the court at the time and place specified in the summons for a hearing on the allegations of the petition;

Â Â Â Â Â  (b) That the person appear personally before the court at the time and place specified in the summons to admit or deny the allegations of the petition; or

Â Â Â Â Â  (c) That the person file a written answer to the petition within 30 days from the date on which the person is served with the summons.

Â Â Â Â Â  (3) If the court does not direct the type of response to be required by the summons under subsection (2) of this section, the summons shall require the person being summoned to respond in the manner authorized by subsection (2)(c) of this section.

Â Â Â Â Â  (4) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that the petition seeks to establish jurisdiction under ORS 419B.100 and that, if the person fails to appear at the time and place specified in the summons or an order under ORS 419B.816 or, if the summons requires the filing of a written answer, fails to file the answer within the time provided, the court may establish jurisdiction without further notice either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child.

Â Â Â Â Â  (b) A notice that the person has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you are the child or the parent or legal guardian of the child and you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone ________ for further information.

______________________________________________________________________________

Â Â Â Â Â  (c) A statement that, if the person is represented by an attorney, the person has the responsibility to maintain contact with the personÂs attorney and to keep the attorney advised of the personÂs whereabouts.

Â Â Â Â Â  (d) A statement that, if the person is represented by an attorney, the person must appear personally at any hearing where the person is required to appear, unless the person is the child at issue in the proceeding who must be served with summons in accordance with ORS 419B.839 (1)(f). The statement must explain that to Âappear personallyÂ does not include appearance through the personÂs attorney.

Â Â Â Â Â  (e) A statement that, if the court has granted the person an exception in advance under ORS 419B.918, the person may appear in any manner permitted by the court under ORS 419B.918.

Â Â Â Â Â  (f) A statement that no later than 30 days after the petition is filed each party about whom allegations have been made must admit or deny the allegations and that, unless the court specifies otherwise, the admission or denial may be made orally at the hearing or filed with the court in writing.

Â Â Â Â Â  (g) A statement that if the petition alleges that the child has been physically or sexually abused, the court, at the hearing, may enter an order restraining the alleged perpetrator of the abuse from having contact with the child or attempting to contact the child and requiring the alleged perpetrator to move from the household in which the child resides.

Â Â Â Â Â  (h) A statement that the parent or other person legally obligated to support the child may be required to pay at some future date for all or a portion of the support of the child, including the cost of out-of-home placement, depending upon the ability of the parent or other person to pay support.

Â Â Â Â Â  (5) If the summons requires the person to appear before the court to admit or deny the allegations of the petition or requires the person to file a written answer to the petition, the summons must advise the person that, if the person contests the petition, the court:

Â Â Â Â Â  (a) Will schedule a hearing on the allegations of the petition and order the person to appear personally; and

Â Â Â Â Â  (b) May schedule other hearings related to the petition and order the person to appear personally.

Â Â Â Â Â  (6) At a hearing, when the person is required to appear personally, or in the personÂs written answer to the petition, the person shall inform the court and the petitioner of the personÂs current residence address, mailing address and telephone number.

Â Â Â Â Â  (7) If a person fails to appear for any hearing related to the petition, or fails to file a written answer, as directed by summons or court order under this section or ORS 419B.816, the court may establish jurisdiction without further notice, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child.

Â Â Â Â Â  (8) If the summons requires the person to appear personally before the court, or if a court orders the person to appear personally at a hearing in the manner provided in ORS 419B.816, the person may not appear through the personÂs attorney, unless the person is the child at issue in the proceeding who has been served with summons in accordance with ORS 419B.839 (1)(f). [2001 c.622 Â§6; 2001 c.962 Â§54; 2003 c.205 Â§Â§10,11; 2007 c.497 Â§3]

Â Â Â Â Â  419B.816 Notice to person contesting petition to establish jurisdiction. If the person appears in the manner provided in ORS 419B.815 (2)(b) or (c) and the person contests the petition, the court, by written order provided to the person in person or mailed to the person at the address provided by the person, or by oral order made on the record, shall:

Â Â Â Â Â  (1) Inform the person of the time, place and purpose of the next hearing or hearings related to the petition;

Â Â Â Â Â  (2) Require the person to appear personally at the next hearing or hearings related to the petition;

Â Â Â Â Â  (3) Inform the person that, if the person is represented by an attorney, the personÂs attorney may not attend the hearing in place of the person, unless the person is the child at issue in the proceeding who has been served with summons in accordance with ORS 419B.839 (1)(f);

Â Â Â Â Â  (4) Inform the person that, if the court has granted the person an exception in advance under ORS 419B.918, the person may appear in any manner permitted by the court under ORS 419B.918; and

Â Â Â Â Â  (5) Inform the person that, if the person fails to appear as ordered for any hearing related to the petition, the court may establish jurisdiction without further notice, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law including, but not limited to, making the child a ward of the court and removing the child from the legal and physical custody of the parent or other person having legal or physical custody of the child. [2003 c.205 Â§10b; 2007 c.497 Â§4]

Â Â Â Â Â  419B.818 Form of summons under ORS 419B.815. The summons for appearance in a proceeding to establish jurisdiction under ORS 419B.100 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF
OREGON

FOR
____________
COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMONS

TO: Name and address

IN THE NAME OF THE STATE OF
OREGON
:

You are directed:

_____ To appear in person before this Court at _______________ (address), Courtroom #_____, _______________,
Oregon
, on: the _____ day of _____, 2___, at ___ oÂclock __.m. for a hearing on the allegations of the petition and at any subsequent court-ordered hearing. You must appear personally in the courtroom on the date and at the time listed above. An attorney may not attend the hearing in your place. However, if you are the child at issue in this proceeding and you have an attorney, you may rely upon your attorney to appear at the hearing on your behalf.

_____ To appear in person before this Court at _______________ (address), Courtroom #_____, _______________,
Oregon
, on the _____ day of _____, 2___, at ___ oÂclock __.m. to admit or deny the allegations of the petition and at any subsequent court-ordered hearing. You must appear personally in the courtroom on the date and at the time listed above. An attorney may not attend the hearing in your place. However, if you are the child at issue in this proceeding and you have an attorney, you may rely upon your attorney to appear at the hearing on your behalf.

_____ To file a written answer to the petition no later than 30 days after the date you were served with this summons and to appear at any court-ordered hearing. An attorney may not attend any court-ordered hearing in your place. However, if you are the child at issue in this proceeding and you have an attorney, you may rely upon your attorney to file and to appear at the hearing on your behalf.

NOTICE:

READ THESE PAPERS CAREFULLY!!

A petition has been filed to establish jurisdiction under ORS 419B.100. A copy of the petition is attached.

No later than 30 days from the date the petition is filed, each person about whom allegations have been made in the petition must admit or deny the allegations. Unless directed otherwise above, the admission or denial may be made orally at the hearing or filed with the court in writing.

If you do not appear or file a written answer as directed above, or do not appear at any subsequent court-ordered hearing, the Court may proceed without further notice and take jurisdiction of the child(ren) either on the date specified in this summons or on a future date, and make such orders and take such action as authorized by law including, but not limited to, establishing wardship over the child, ordering the removal of the child(ren) from the legal and physical custody of the parent(s) or guardian(s) and, if the petition alleges that the child(ren) has (have) been physically or sexually abused, restraining you from having contact with, or attempting to contact, the child(ren) and requiring you to move from the household in which the child(ren) resides (reside).

RIGHTS AND OBLIGATIONS

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you are the child or the parent or legal guardian of the child and you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone _____ for further information. If you are represented by an attorney, it is your responsibility to maintain contact with your attorney and to keep your attorney advised of your whereabouts.

If you are a parent or other person legally obligated to support the child(ren), you have the obligation to support the child(ren). You may be required to pay for compensation and reasonable expenses for the child(ren)Âs attorney. You may be required to pay support for the child(ren) while the child(ren) is (are) in state financed or state supported custody. You may be required to provide health insurance coverage for the child(ren) while the child(ren) is (are) in state financed or state supported custody. You may be required to pay other costs that arise from the child(ren) being in the jurisdiction of the Court. If you are ordered to pay for the child(ren)Âs support or there is an existing order of support from a divorce or other proceeding, that support order may be assigned to the state to apply to the costs of the child(ren)Âs care.

If this summons requires you to appear before the court to admit or deny the allegations of the petition or requires you to file a written answer to the petition and you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally and may schedule other hearings related to the petition and order you to appear personally. If you are ordered to appear, you must appear personally in the courtroom, unless the court has granted you an exception in advance under ORS 419B.918 to appear by other means including, but not limited to, telephonic or other electronic means. If you are the child at issue in this proceeding and you have an attorney, your attorney may appear in your place.

By: (Name and Title)

Date Issued: ____________

______________________________________________________________________________

[2001 c.622 Â§7; 2003 c.73 Â§68; 2003 c.205 Â§8; 2007 c.497 Â§5]

Â Â Â Â Â  419B.819 Summons for proceeding to establish permanent guardianship or terminate parental rights; contents; failure to appear. (1) A court may make an order establishing permanent guardianship under ORS 419B.365 or terminating parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 only after service of summons and a true copy of the petition on the parent, as provided in ORS 419B.812, 419B.823, 419B.824, 419B.827, 419B.830 and 419B.833. A putative father who satisfies the criteria set out in ORS 419B.839 (1)(d) or 419B.875 (1)(a)(C) also must be served with summons and a true copy of the petition, unless a court of competent jurisdiction has found him not to be the child or wardÂs legal or biological father or he has filed a petition for filiation that was dismissed and no appeal of the judgment or order is pending.

Â Â Â Â Â  (2) A summons under this section must require one of the following:

Â Â Â Â Â  (a) That the parent appear personally before the court at the time and place specified in the summons for a hearing on the allegations of the petition;

Â Â Â Â Â  (b) That the parent appear personally before the court at the time and place specified in the summons to admit or deny the allegations of the petition; or

Â Â Â Â Â  (c) That the parent file a written answer to the petition within 30 days from the date on which the parent is served with the summons.

Â Â Â Â Â  (3) If the court does not direct the type of response to be required by the summons under subsection (2) of this section, the summons shall require the parent to respond in the manner authorized by subsection (2)(c) of this section.

Â Â Â Â Â  (4) A summons under this section must contain:

Â Â Â Â Â  (a) A statement that the rights of the parent are proposed to be terminated or, if the petition seeks to establish a permanent guardianship, that a permanent guardianship is proposed to be established.

Â Â Â Â Â  (b) A statement that, if the parent fails to appear at the time and place specified in the summons or in an order under ORS 419B.820 or, if the summons requires the filing of a written answer, fails to file the answer within the time provided, the court may, without further notice and in the parentÂs absence, terminate the parentÂs rights or grant the guardianship petition, either on the date specified in the summons or order or on a future date, and may take any other action that is authorized by law.

Â Â Â Â Â  (c) A notice that the parent has the right to be represented by an attorney. The notice must be in substantially the following form:

______________________________________________________________________________

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone ________ for further information.

______________________________________________________________________________

Â Â Â Â Â  (d) A statement that, if the parent is represented by an attorney, the parent has the responsibility to maintain contact with the parentÂs attorney and to keep the attorney advised of the parentÂs whereabouts.

Â Â Â Â Â  (e) A statement that, if the parent is represented by an attorney, the parent must appear personally at any hearing where the parent is required to appear. The statement must explain that Âappear personallyÂ does not include appearance through the parentÂs attorney.

Â Â Â Â Â  (f) A statement that, if the court has granted the parent an exception in advance under ORS 419B.918, the parent may appear in any manner permitted by the court under ORS 419B.918.

Â Â Â Â Â  (5) If the summons requires the parent to appear before the court to admit or deny the allegations of the petition or requires the parent to file a written answer to the petition, the summons must advise the parent that, if the parent contests the petition, the court:

Â Â Â Â Â  (a) Will schedule a hearing on the allegations of the petition and order the parent to appear personally; and

Â Â Â Â Â  (b) May schedule other hearings related to the petition and order the parent to appear personally.

Â Â Â Â Â  (6) At a hearing, when the parent is required to appear personally, or in the parentÂs written answer to the petition, the parent shall inform the court and the petitioner of the parentÂs current residence address, mailing address and telephone number.

Â Â Â Â Â  (7) If a parent fails to appear for any hearing related to the petition, or fails to file a written answer, as directed by summons or court order under this section or ORS 419B.820, the court, without further notice and in the parentÂs absence, may:

Â Â Â Â Â  (a) Terminate the parentÂs rights or, if the petition seeks to establish a permanent guardianship, grant the guardianship petition either on the date specified in the summons or order or on a future date; and

Â Â Â Â Â  (b) Take any other action that is authorized by law.

Â Â Â Â Â  (8) If the summons requires the parent to appear personally before the court, or if a court orders the parent to appear personally at a hearing in the manner provided in ORS 419B.820, the parent may not appear through the parentÂs attorney.

Â Â Â Â Â  (9) If a guardian ad litem has been appointed for a parent under ORS 419B.231, a copy of the summons served on the parent under this section must be provided to the guardian ad litem. [2003 c.205 Â§3; 2005 c.160 Â§2; 2005 c.450 Â§5; 2007 c.454 Â§13; 2007 c.497 Â§6]

Â Â Â Â Â  419B.820 Notice to parent contesting petition to establish permanent guardianship or terminate parental rights. If the parent appears in the manner provided in ORS 419B.819 (2)(b) or (c) and the parent contests the petition, the court, by written order provided to the parent in person or mailed to the parent at the address provided by the parent or by oral order made on the record, shall:

Â Â Â Â Â  (1) Inform the parent of the time, place and purpose of the next hearing or hearings related to the petition;

Â Â Â Â Â  (2) Require the parent to appear personally at the next hearing or hearings related to the petition;

Â Â Â Â Â  (3) Inform the parent that, if the parent is represented by an attorney, the parentÂs attorney may not attend the hearing in place of the parent;

Â Â Â Â Â  (4) Inform the parent that, if the court has granted the parent an exception in advance under ORS 419B.918, the parent may appear in any manner permitted by the court under ORS 419B.918; and

Â Â Â Â Â  (5) Inform the parent that, if the parent fails to appear as ordered for any hearing related to the petition, the court, without further notice and in the parentÂs absence, may:

Â Â Â Â Â  (a) Terminate the parentÂs rights or, if the petition seeks to establish a permanent guardianship, grant the guardianship petition either on the date specified in the order or on a future date; and

Â Â Â Â Â  (b) Take any other action that is authorized by law. [2003 c.205 Â§5; 2007 c.497 Â§7]

Â Â Â Â Â  Note: 419B.820 was added to and made a part of ORS chapter 419B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  419B.821 [2001 c.622 Â§8; 2003 c.230 Â§1; renumbered 419B.823 in 2003]

Â Â Â Â Â  419B.822 Form of summons under ORS 419B.819. The summons for appearance in a proceeding to establish permanent guardianship under ORS 419B.365 or to terminate parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 must be in substantially the following form:

______________________________________________________________________________

IN THE CIRCUIT COURT

OF THE STATE OF
OREGON

FOR
____________
COUNTY

In the Matter ofÂ Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  Petition No.

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  A Child.Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  SUMMONS

TO: Name and address

IN THE NAME OF THE STATE OF
OREGON
:

You are directed:

___ To appear in person before this Court at _______________ (address), Courtroom #_____, _______________,
Oregon
, on: the _____ day of _____, 2___, at ___ oÂclock __.m. for a hearing on the allegations of the petition and at any subsequent court-ordered hearing. You must appear personally in the courtroom on the date and at the time listed above. An attorney may not attend the hearing in your place.

___ To appear in person before this Court at _______________ (address), Courtroom #_____, _______________,
Oregon
, on: the _____ day of _____, 2___, at ___ oÂclock __.m. to admit or deny the allegations of the petition and at any subsequent court-ordered hearing. You must appear personally in the courtroom on the date and at the time listed above. An attorney may not attend the hearing in your place.

___ To file a written answer to the petition no later than 30 days after the date you were served with this summons and to appear at any court-ordered hearing. An attorney may not attend any court-ordered hearing in your place.

NOTICE:

READ THESE PAPERS CAREFULLY!!

A petition has been filed to:

___ Establish a permanent guardianship under ORS 419B.365.

___ Terminate your parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508.

A copy of the petition is attached.

If you do not appear or file a written answer as directed above, or do not appear at any subsequent court-ordered hearing, the Court may proceed without further notice and (establish a permanent guardianship) (terminate your parental rights) either on the date specified in this summons or on a future date, and make such orders and take such action as authorized by law.

RIGHTS AND OBLIGATIONS

You have a right to be represented by an attorney. If you wish to be represented by an attorney, please retain one as soon as possible to represent you in this proceeding. If you cannot afford to hire an attorney and you meet the stateÂs financial guidelines, you are entitled to have an attorney appointed for you at state expense. To request appointment of an attorney to represent you at state expense, you must contact the juvenile court immediately. Phone _____ for further information. If you are represented by an attorney, it is your responsibility to maintain contact with your attorney and to keep your attorney advised of your whereabouts.

If this summons requires you to appear before the court to admit or deny the allegations of the petition or requires you to file a written answer to the petition and you contest the petition, the court will schedule a hearing on the allegations of the petition and order you to appear personally and may schedule other hearings related to the petition and order you to appear personally. If you are ordered to appear, you must appear personally in the courtroom, unless the court has granted you an exception in advance under ORS 419B.918 to appear by other means including, but not limited to, telephonic or other electronic means.

By: (Name and Title)

Date Issued: ____________

______________________________________________________________________________

[2003 c.205 Â§7; 2007 c.497 Â§8]

Â Â Â Â Â  419B.823 Service of summons generally. The summons must be served, either inside or outside of the state, in a manner reasonably calculated under all the circumstances to apprise the person served of the existence and pendency of the juvenile proceeding and to afford the person a reasonable opportunity to appear. Service of summons may be made, subject to the restrictions and requirements of ORS 419B.824, by the following methods:

Â Â Â Â Â  (1) Personal service of the summons and petition upon the person to be served;

Â Â Â Â Â  (2) Substituted service by leaving a copy of the summons and petition at a personÂs dwelling house or usual place of abode;

Â Â Â Â Â  (3) Office service by leaving the summons and petition with a person who is apparently in charge of an office;

Â Â Â Â Â  (4) Service by mail; or

Â Â Â Â Â  (5) Alternative service as ordered by the court under ORS 419B.824 (5). [Formerly 419B.821]

Â Â Â Â Â  419B.824 Methods of serving summons. (1) Personal service may be made by delivery of a true copy of the summons and a true copy of the petition to the person to be served.

Â Â Â Â Â  (2) Substituted service may be made by delivering a true copy of the summons and a true copy of the petition at the dwelling house or usual place of abode of the person to be served to any person 14 years of age or older residing in the dwelling house or usual place of abode. When substituted service is used, the person effecting service shall cause to be mailed a true copy of the summons and a true copy of the petition and a statement of the date, time, and place at which substituted service was made. The summons, petition and statement must be mailed by first class mail to the dwelling house or usual place of abode of the person who has been served as soon as is practicable after the substituted service was made. When the computation of a period of time is based on service of summons, substituted service is complete upon such mailing.

Â Â Â Â Â  (3) If the person to be served maintains an office for conducting business, office service may be made by leaving a true copy of the summons and a true copy of the petition at the office during normal working hours with the person who is apparently in charge. When office service is used, the person effecting service shall cause to be mailed a true copy of the summons and a true copy of the petition and a statement of the date, time, and place at which office service was made. The summons, petition and statement must be mailed by first class mail to the person who has been served at the personÂs dwelling house or usual place of abode, place of business or such other place under the circumstances that is most reasonably calculated to apprise the person of the existence and pendency of the juvenile proceeding. The summons, petition and statement must be mailed as soon as is practicable after the office service was made. When the computation of a period of time is based on service of summons, office service is complete upon such mailing.

Â Â Â Â Â  (4) Service by mail must be made by mailing a true copy of the summons and a true copy of the petition to the person to be served by first class mail and another true copy of the petition and another true copy of the summons by certified or registered mail, return receipt requested, or by express mail. Service by mail is not complete unless the person to be served signs a receipt for the mail. Service by mail is complete on the date that the person to be served signs a receipt for the mail.

Â Â Â Â Â  (5)(a) If any parent or guardian required to be summoned as provided in ORS 419B.812 to 419B.839 cannot be served as provided in ORS 419B.823 (1) to (4), the court may order alternative service of summons on the parent or guardian in any of the following methods or combination of methods that under the circumstances is most reasonably calculated to notify the parent or guardian of the existence and pendency of the action:

Â Â Â Â Â  (A) By sending the parent or guardian a copy of the summons by first class mail and an additional copy by registered or certified mail, return receipt requested, to one or more addresses;

Â Â Â Â Â  (B) By posting at specified locations; or

Â Â Â Â Â  (C) By publication of summons pursuant to subsection (6) of this section.

Â Â Â Â Â  (b) If alternative service is ordered the court shall specify a time for response.

Â Â Â Â Â  (6)(a) On written motion and affidavit that service cannot be made by any method otherwise specified in this section, the court may order service by publication.

Â Â Â Â Â  (b) In addition to the contents of a summons as described in ORS 419B.815 or 419B.819, a published summons must also contain the date of first publication of the summons. If the names of one or both parents or the guardian are unknown, they may be summoned as ÂThe parent(s) or guardian of (naming or describing the child), found (stating the address or place where the child was found)Â.

Â Â Â Â Â  (c) An order for publication must direct that publication be made in a newspaper of general circulation in the county where the action is commenced or, if there is no such newspaper, in a newspaper to be designated as most likely to give notice to the person to be served. The summons must be published three times in successive calendar weeks. If the person effecting service knows of a specific location other than the county where the action is commenced where publication might reasonably result in actual notice to the person to be served, the person effecting service shall so state in the affidavit required by paragraph (a) of this subsection, and the court may order publication in a comparable manner at such location in addition to, or in lieu of, publication in the county where the action is commenced.

Â Â Â Â Â  (d) If the court orders service by publication and the person effecting service does not know and cannot upon diligent inquiry ascertain the current address of a person being served, a copy of the summons and the petition must be mailed by the methods specified in subsection (4) of this section to the person being served at that personÂs last known address. If the person effecting service does not know, and cannot ascertain upon diligent inquiry, the current or last known address of the person being served, mailing of a copy of the summons and the petition is not required.

Â Â Â Â Â  (7) For purposes of this section, Âfirst class mailÂ does not include certified or registered mail or any other form of mail that may delay actual delivery of the mail to the addressee. [2001 c.622 Â§9; 2003 c.205 Â§14; 2003 c.230 Â§2]

Â Â Â Â Â  419B.827 Responsibility for costs of service of summons and travel expenses of party summoned. The court may authorize payment of travel expenses of any party summoned. Except as provided in this section, responsibility for the payment of the cost of service of summons or other process on any party, and for payment of travel expenses so authorized, shall be borne by the party issuing the summons or requesting the court to issue the summons. When the Department of Human Services issues the summons or requests the court to issue the summons, responsibility for such payment shall be borne by the county. [Formerly 419B.280]

Â Â Â Â Â  419B.830 Return of summons. The summons must be promptly returned to the clerk with whom the petition is filed with proof of service or mailing or with proof that the person to be served cannot be found. The summons may be returned by first class mail. [2001 c.622 Â§10]

Â Â Â Â Â  419B.833 Proof of service of summons or mailing. (1) Except for service by publication, proof of service of summons or mailing must be made by:

Â Â Â Â Â  (a) The certificate of the server if the summons is not served by a sheriff or a sheriffÂs deputy. The certificate must indicate the time, place and manner of service, that the server is a competent person of at least 18 years of age and is a resident of the state of service or of this state and that the server reasonably believes that the person served is the identical one named in the summons. If the person served was not personally served, the server shall state in the certificate when, where and with whom a copy of the summons and petition was left or describe in detail the manner and circumstances of service. If the summons and petition were mailed, the certificate may be made by the person completing the mailing or the attorney for any party and must state the circumstances of mailing and have the return receipt attached.

Â Â Â Â Â  (b) The sheriffÂs or sheriffÂs deputyÂs certificate of service if the summons is served by a sheriff or a sheriffÂs deputy. The certificate must indicate the time, place and manner of service and, if the person served was not personally served, when, where and with whom a copy of the summons and petition was left or describe in detail the manner and circumstances of service. If the summons and petition were mailed, the certificate must state the circumstances of mailing and have the return receipt attached.

Â Â Â Â Â  (2) Service by publication must be proved by an affidavit in substantially the following form:

______________________________________________________________________________

AFFIDAVIT OF PUBLICATION

STATE OF
OREGON
Â Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )Â Â Â Â Â Â Â Â Â Â  ss.

County of ______Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  )

I, ________, being first duly sworn, depose and say that I am the ________ (here set forth the title or job description of the person making the affidavit), of the ________, a newspaper of general circulation published at ________ in the aforesaid county and state; that I know from my personal knowledge that the ________, a printed copy of which is hereto annexed, was published in the entire issue of said newspaper three times in the following issues: (here set forth dates of issues in which the same was published).

Subscribed and sworn to before me this _____ day of ____________, 2___.

__________________

Notary Public for
Oregon

My commission expires:____________.

______________________________________________________________________________

Â Â Â Â Â  (3) The affidavit of service may be made and certified before a notary public or other official authorized to administer oaths by the
United States
, any state or territory of the
United States
or the
District of Columbia
. The notary public or official shall affix the notaryÂs or officialÂs official seal, if any, to the affidavit. The signature of the notary or other official, when attested by the affixing of the official seal of the person, is prima facie evidence of authority to make and certify the affidavit.

Â Â Â Â Â  (4) A certificate or affidavit containing proof of service may be made upon the summons or as a separate document attached to the summons.

Â Â Â Â Â  (5) In addition to the other ways specified in this section, proof of service may be made by a written acceptance of service by the person who was served.

Â Â Â Â Â  (6) If summons has been properly served, failure to make or file a proper proof of service does not affect the validity of the service. [2001 c.622 Â§11]

Â Â Â Â Â  419B.836 Effect of error in summons or service of summons. Failure to comply with provisions of ORS 419B.812, 419B.815, 419B.818, 419B.819, 419B.822 and 419B.839 relating to the form of summons, issuance of summons or who may serve summons does not affect the validity of service of summons or the existence of jurisdiction over the person if the court determines that the served person received actual notice of the substance and pendency of the action. The court may allow amendment to a summons or affidavit or certificate of service of summons. The court shall disregard any error in the content of summons that does not materially prejudice the substantive rights of the party to whom summons was issued. If service is made in any manner complying with ORS 419B.812 to 419B.839, the court shall also disregard any error in the service of summons that does not violate the due process rights of the party against whom summons was issued. [2001 c.622 Â§12; 2003 c.205 Â§15]

Â Â Â Â Â  419B.839 Required and discretionary summons. (1) Summons in proceedings to establish jurisdiction under ORS 419B.100 must be served on:

Â Â Â Â Â  (a) The parents of the child without regard to who has legal or physical custody of the child;

Â Â Â Â Â  (b) The legal guardian of the child;

Â Â Â Â Â  (c) A putative father of the child who satisfies the criteria set out in ORS 419B.875 (1)(a)(C), except as provided in subsection (4) of this section;

Â Â Â Â Â  (d) A putative father of the child if notice of the initiation of filiation or paternity proceedings was on file with the Center for Health Statistics of the Department of Human Services prior to the initiation of the juvenile court proceedings, except as provided in subsection (4) of this section;

Â Â Â Â Â  (e) The person who has physical custody of the child, if the child is not in the physical custody of a parent; and

Â Â Â Â Â  (f) The child, if the child is 12 years of age or older.

Â Â Â Â Â  (2) If it appears to the court that the welfare of the child or of the public requires that the child immediately be taken into custody, the court may indorse an order on the summons directing the officer serving it to take the child into custody.

Â Â Â Â Â  (3) Summons may be issued requiring the appearance of any person whose presence the court deems necessary.

Â Â Â Â Â  (4) Summons under subsection (1) of this section is not required to be given to a putative father whom a court of competent jurisdiction has found not to be the childÂs legal father or who has filed a petition for filiation that was dismissed if no appeal from the judgment or order is pending.

Â Â Â Â Â  (5) If a guardian ad litem has been appointed for a parent under ORS 419B.231, a copy of a summons served on the parent under this section must be provided to the guardian ad litem. [2001 c.622 Â§13; 2003 c.205 Â§9; 2005 c.160 Â§3; 2005 c.450 Â§6]

Â Â Â Â Â  419B.842 When arrest warrant authorized. (1) No person required to appear as provided in ORS 419B.812 to 419B.839 shall without reasonable cause fail to appear or, where directed in the summons, to bring the child before the court.

Â Â Â Â Â  (2) If the summons cannot be served, if the person to whom the summons is directed fails to obey it or if it appears to the court that the summons will be ineffectual, the court may direct issuance of a warrant of arrest against the person summoned or against the child. [Formerly 419B.282]

Â Â Â Â Â  419B.845 Restraining order when child abuse alleged. (1)(a) When a petition has been filed alleging that the child has been physically or sexually abused, the court may enter an order restraining the alleged perpetrator of the abuse from having contact with the child or attempting to contact the child and requiring the alleged perpetrator to move from the household in which the child resides. The court may issue a restraining order only if the court finds that:

Â Â Â Â Â  (A) There is probable cause to believe the abuse occurred and that the person to be restrained committed the abuse; and

Â Â Â Â Â  (B) The order is in the best interest of the child.

Â Â Â Â Â  (b) Upon finding that to do so would aid in protecting the victim of the alleged abuse, the court may enter, in addition to a restraining order described in paragraph (a) of this subsection, other appropriate orders including, but not limited to, orders that control contact between the alleged abuser and other children in the household.

Â Â Â Â Â  (c) The court shall include in an order entered under this subsection the following information about the person to be restrained:

Â Â Â Â Â  (A) Name;

Â Â Â Â Â  (B) Address;

Â Â Â Â Â  (C) Age and birth date;

Â Â Â Â Â  (D) Race;

Â Â Â Â Â  (E) Sex;

Â Â Â Â Â  (F) Height and weight; and

Â Â Â Â Â  (G) Color of hair and eyes.

Â Â Â Â Â  (d) The court may include in the order a provision that a peace officer accompany the restrained person to the household when it is necessary for the restrained person to remove personal property.

Â Â Â Â Â  (2) If the court enters an order under this section:

Â Â Â Â Â  (a) The clerk of the court shall provide without charge the number of certified true copies of the petition and order necessary to effect service and shall have a true copy of the petition and order delivered to the sheriff or other person qualified to serve the order for service upon the person to be restrained; and

Â Â Â Â Â  (b) The sheriff or other person qualified to serve the order shall serve the person to be restrained personally unless that person is present at the hearing. After accepting the order, if the sheriff or other person cannot complete service within 10 days, the sheriff or other person shall hold the order for future service and file a return to the clerk of the court showing that service was not completed.

Â Â Â Â Â  (3) Within 30 days after an order is served under this section, the restrained person may file a written request with the court and receive a court hearing on any portion of the order. If the restrained person requests a hearing under this subsection:

Â Â Â Â Â  (a) The clerk of the court shall notify the parties and, if the restrained person is not a party, the restrained person of the date and time of the hearing; and

Â Â Â Â Â  (b) The court shall hold the hearing within 21 days after the request and may cancel or modify the order.

Â Â Â Â Â  (4) Upon receipt of the order and completion of any required service, the sheriff shall immediately enter the order into the Law Enforcement Data System maintained by the Department of State Police. Entry into the Law Enforcement Data System constitutes notice to all law enforcement agencies of the existence of the order. Law enforcement agencies shall establish procedures adequate to ensure that an officer at the scene of an alleged violation of the order may be informed of the existence and terms of the order. The order shall be fully enforceable in any county in this state.

Â Â Â Â Â  (5) A restraining order issued pursuant to this section remains in effect for a period of one year or until the order is modified, amended or terminated by court order.

Â Â Â Â Â  (6) A court that issued a restraining order under this section may renew the order for a period of up to one year if the court finds that there is probable cause to believe the renewal is in the best interest of the child. The court may renew the order on motion alleging facts supporting the required finding. If the renewal order is granted, subsections (2) and (3) of this section apply.

Â Â Â Â Â  (7) If a restraining order issued pursuant to this section is terminated before its expiration date, the clerk of the court shall promptly deliver a true copy of the termination order to the sheriff. The sheriff shall promptly remove the original order from the Law Enforcement Data System.

Â Â Â Â Â  (8) Pending a contempt hearing for alleged violation of a restraining order issued under this section, a person arrested and taken into custody pursuant to ORS 133.310 may be released as provided in ORS 135.230 to 135.290. Unless the order provides otherwise, the security amount for release shall be $5,000.

Â Â Â Â Â  (9) When a restraining order entered under this section prohibits the restrained person from contacting the protected person in writing, the restrained person does not violate the restraining order by serving on the protected person a copy of a notice of appeal of the restraining order or any other document required by law to be served on the adverse party to an appeal if:

Â Â Â Â Â  (a) Neither the restrained person nor the protected person is represented by counsel;

Â Â Â Â Â  (b) The restrained person serves the document by mail; and

Â Â Â Â Â  (c) The contents of the document are not intended to harass or intimidate the protected person. [Formerly 419B.190; 2007 c.255 Â§13]

Â Â Â Â Â  419B.846 Service of restraining order. (1) A sheriff may serve a restraining order under ORS 419B.845 in the county in which the sheriff was elected and in any other county that is adjacent to the county in which the sheriff was elected.

Â Â Â Â Â  (2) A sheriff may serve and enter into the Law Enforcement Data System a facsimile of a certified true copy of a restraining order under ORS 419B.845 that was transmitted to the sheriff by a trial court administrator or another sheriff using a telephonic facsimile communication device. A copy of the facsimile must be attached to the sheriffÂs return of service. Before transmitting a restraining order to a sheriff under this subsection, the person sending the facsimile must receive confirmation by telephone from the sheriffÂs office that a telephonic facsimile communication device is available and operating. [2003 c.304 Â§14; 2007 c.255 Â§14]

Â Â Â Â Â  419B.848 Process generally. (1) All process authorized to be issued by any court or officer of the court runs in the name of the State of
Oregon
and must be signed by the officer issuing the process, and if the process is issued by a clerk of the court, the seal of office of the clerk must be affixed to the process. Summonses and subpoenas are not process.

Â Â Â Â Â  (2) A civil process may be served or executed on Sunday or any legal holiday. No limitation or prohibition stated in ORS 1.060 applies to the service or execution of a civil process on a Sunday or legal holiday.

Â Â Â Â Â  (3) An order in any case, and all other papers requiring service, may be transmitted by telegraph or facsimile for service in any place. The facsimile or telegraphic copy, as defined in ORS 165.840, of the order or paper transmitted may be served or executed by the officer or person to whom it is sent for that purpose and returned by the officer or person if any return is required in the same manner and with the same force and effect in all respects as if the copy were the original. The officer or person serving or executing the order or paper has the same authority and is subject to the same liabilities as if the copy were the original. The original, if an order, must be filed in the court from which it was issued and a certified copy of the order must be preserved in the office from which it was sent. The operator may use either the original or certified copy to transmit the order or paper.

Â Â Â Â Â  (4) Proof of service or execution of process must be made as provided in ORS 419B.833. [2001 c.622 Â§14]

Â Â Â Â Â  419B.851 Service of process; filing; proof of service. (1) Except as otherwise provided in ORS 419B.800 to 419B.929, every order, every petition and answer subsequent to the original petition, every written motion other than one that may be heard ex parte and every written request and similar paper must be served upon each of the parties.

Â Â Â Â Â  (2)(a) Whenever under ORS 419B.800 to 419B.929 service is required or permitted to be made upon a party, and that party is represented by an attorney, the service must be made upon the attorney unless otherwise ordered by the court. Service upon the attorney or upon a party must be made by delivering a copy to the attorney or party, by mailing it to the attorneyÂs or partyÂs last known address or, if the party is represented by an attorney, by facsimile communication device as provided in subsection (6) of this section. As used in this paragraph, Âdelivery of a copyÂ means:

Â Â Â Â Â  (A) Handing it to the person to be served;

Â Â Â Â Â  (B) Leaving it at the personÂs office with the personÂs clerk or a person apparently in charge of the office or, if there is no one in charge, leaving it in a conspicuous place in the office; or

Â Â Â Â Â  (C) If the office is closed or the person to be served has no office, leaving it at the personÂs dwelling house or usual place of abode with a person who is over 14 years of age and who resides at the dwelling house or usual place of abode.

Â Â Â Â Â  (b) A party who has appeared without providing an appropriate address for service may be served by placing a copy of the paper required to be served in the court file. Service by mail is complete upon mailing. Service of any notice or other paper to bring a party into contempt may only be upon such party personally.

Â Â Â Â Â  (3) When a petition is filed under subsection (1) of this section alleging that a child who is a foreign national is within the jurisdiction of the court, or when a motion is filed requesting implementation of a plan other than return of a ward to the wardÂs parent, a copy of the petition or motion shall be served on the consulate for the child or wardÂs country.

Â Â Â Â Â  (4) All papers required to be served upon a party under subsection (1) of this section must be filed with the court within a reasonable time after service. Except as otherwise provided in ORS 419B.812 to 419B.839 and 419B.845, proof of service of all papers required or permitted to be served may be by written acknowledgment of service, by an affidavit of the person making service or by a certificate of an attorney. Proof of service may be made upon the papers served or as a separate document attached to the papers. When service is made by facsimile communication device, proof of service must be made by an affidavit of the person making service or by a certificate of an attorney. The printed confirmation of receipt of the message generated by the facsimile machine must be attached to the affidavit or certificate.

Â Â Â Â Â  (5) The filing of any papers with the court must be made by filing them with the clerk of the court or the person exercising the duties of that office. The clerk or the person exercising the duties of that office shall indorse the time of day, day of the month, month and year upon the paper. The clerk or person exercising the duties of that office is not required to receive any paper for filing unless:

Â Â Â Â Â  (a) The contents of the paper are legible; and

Â Â Â Â Â  (b) All of the following are legibly indorsed on the front of the paper:

Â Â Â Â Â  (A) The name of the court;

Â Â Â Â Â  (B) The title of the cause and the paper;

Â Â Â Â Â  (C) The names of the parties; and

Â Â Â Â Â  (D) If there is one, the name of the attorney for the parties requesting filing.

Â Â Â Â Â  (6) Whenever under ORS 419B.800 to 419B.929 service is required or permitted to be made upon a party and that party is represented by an attorney, the service may be made upon the attorney by means of a facsimile if the attorney maintains such a device at the attorneyÂs office and the device is operating at the time service is made. [2001 c.622 Â§15; 2003 c.143 Â§5; 2003 c.396 Â§34b]

Â Â Â Â Â  419B.854 Computing statutory time periods. (1) In computing any period of time prescribed or allowed by any applicable statute, by the local rules of any court or by order of court, the day of the act or event from which the designated period of time begins to run is not included. The last day of the period so computed is included, unless it is a Saturday or legal holiday, in which event the period runs until the end of the next day that is not a Saturday or a legal holiday. If the period of time relates to serving a public officer or filing a document at a public office and if the last day falls on a day when that particular office is closed before the end of or for all of the normal work day, the last day is excluded in computing the period of time, in which event the period runs until the close of office hours on the next day the office is open for business. When the period of time prescribed or allowed, without including the extra time allowed by subsection (2) of this section, is less than seven days, intermediate Saturdays and legal holidays are excluded in the computation. As used in this subsection, a Âlegal holidayÂ means a day described in ORS 187.010 or 187.020.

Â Â Â Â Â  (2) Except for service of summons, whenever a party has the right or is required to do some act within a prescribed period after the service of a notice or other paper upon the party and the notice or paper is served by mail, three days are added to the prescribed period. [2001 c.622 Â§16]

Â Â Â Â Â  419B.857 Pleadings; construction. (1) All petitions, answers, motions and other papers must be liberally construed with a view of substantial justice between the parties.

Â Â Â Â Â  (2) In every stage of an action, the court shall disregard an error or defect in a petition, answer, motion, other paper or proceeding that does not affect the substantial rights of the adverse party. [2001 c.622 Â§17]

Â Â Â Â Â  419B.860 Motions. (1) An application for an order is a motion. Unless a motion is made in court, the motion must be in writing, state with particularity the factual and legal grounds for the motion and set forth the relief or order sought.

Â Â Â Â Â  (2) ORS 419B.863 and 419B.866 and any local rules of any court applicable to captions, signing and other matters of form of petitions and answers apply to all motions and other papers provided for by ORS 419B.800 to 419B.929. [2001 c.622 Â§18]

Â Â Â Â Â  419B.863 Pleadings; captions. (1) Every petition, answer, motion or other paper must contain a caption setting forth the name of the court, the title of the action and the register number of the case.

Â Â Â Â Â  (2) When a party does not know the name of another party and alleges that lack of knowledge in a petition, answer, motion or other paper, the other party may be designated by any name. When the other partyÂs true name is discovered, the process and all petitions, answers, motions, other papers and proceedings in the case may be amended by substituting the true name. [2001 c.622 Â§19]

Â Â Â Â Â  419B.866 Signing pleadings required; effect of signing or not signing. (1) If a party is represented by an attorney, every answer, motion and other paper of the party must be signed by an attorney of record who is an active member of the Oregon State Bar. If a party is not represented by an attorney, the party shall sign the petition, answer, motion or other paper and state the address of the party. Only petitions need be verified. Motions must be accompanied by an affidavit unless the parties agree otherwise.

Â Â Â Â Â  (2) If a petition, answer, motion or other paper is not signed, it must be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant.

Â Â Â Â Â  (3)(a) Except as otherwise provided in paragraph (d) of this subsection, by signing, filing or otherwise submitting an argument in support of a petition, answer, motion or other paper, an attorney or party makes the certifications to the court identified in paragraphs (b), (c) and (d) of this subsection and further certifies that the certifications are based on the personÂs reasonable knowledge, information and belief formed after the making of any inquiry that is reasonable under the circumstances.

Â Â Â Â Â  (b) A party or attorney certifies that the petition, answer, motion or other paper is not being presented for any improper purpose including, but not limited to, harassing or causing unnecessary delay or needless increase in the cost of litigation.

Â Â Â Â Â  (c) An attorney certifies that the claims and other legal positions taken in the petition, answer, motion or other paper are warranted by existing law or by a nonfrivolous argument for the extension, modification or reversal of existing law or the establishment of new law.

Â Â Â Â Â  (d) A party or attorney certifies that the allegations and other factual assertions in the petition, answer, motion or other paper are supported by evidence. An allegation or other factual assertion that the party or attorney does not wish to certify is supported by evidence must be specifically identified. The party or attorney certifies that the party or attorney reasonably believes that an allegation or other factual assertion so identified will be supported by evidence after further investigation and discovery. [2001 c.622 Â§20]

Â Â Â Â Â  419B.869 Responding to pleadings; time limit. (1) No later than 30 days after a petition alleging jurisdiction under ORS 419B.100 is filed, each party about whom allegations have been made shall admit or deny the allegations. Unless the court specifies how admissions or denials are to be made pursuant to ORS 419B.800, admissions and denials may be made orally in court or in writing.

Â Â Â Â Â  (2) Allegations in a petition that are not admitted or denied are denied. [2001 c.622 Â§21]

Â Â Â Â Â  419B.872 Amendment of pleadings. (1) A petition, answer, motion or other paper may be amended by a party within a reasonable time before an adjudication on the petition, answer, motion or other paper. Whenever an amended petition, answer, motion or other paper is filed, it shall be served upon all parties. When the interests of justice require additional time to prepare, due to the amendments to the petition, answer, motion or other paper, the court shall grant such additional time as is reasonable.

Â Â Â Â Â  (2) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require. [Formerly 419B.245]

Â Â Â Â Â  419B.875 Parties to proceedings; rights of limited participation; status of grandparents; interpreters. (1)(a) Parties to proceedings in the juvenile court under ORS 419B.100 and 419B.500 are:

Â Â Â Â Â  (A) The child or ward;

Â Â Â Â Â  (B) The parents or guardian of the child or ward;

Â Â Â Â Â  (C) A putative father of the child or ward who has demonstrated a direct and significant commitment to the child or ward by assuming, or attempting to assume, responsibilities normally associated with parenthood, including but not limited to:

Â Â Â Â Â  (i) Residing with the child or ward;

Â Â Â Â Â  (ii) Contributing to the financial support of the child or ward; or

Â Â Â Â Â  (iii) Establishing psychological ties with the child or ward;

Â Â Â Â Â  (D) The state;

Â Â Â Â Â  (E) The juvenile department;

Â Â Â Â Â  (F) A court appointed special advocate, if appointed;

Â Â Â Â Â  (G) The Department of Human Services or other child-caring agency if the agency has temporary custody of the child or ward; and

Â Â Â Â Â  (H) The tribe in cases subject to the Indian Child Welfare Act if the tribe has intervened pursuant to the Indian Child Welfare Act.

Â Â Â Â Â  (b) An intervenor who is granted intervention under ORS 419B.116 is a party to a proceeding under ORS 419B.100. An intervenor under this paragraph is not a party to a proceeding under ORS 419B.500.

Â Â Â Â Â  (2) The rights of the parties include, but are not limited to:

Â Â Â Â Â  (a) The right to notice of the proceeding and copies of the petitions, answers, motions and other papers;

Â Â Â Â Â  (b) The right to appear with counsel and, except for intervenors under subsection (1)(b) of this section, to have counsel appointed as otherwise provided by law;

Â Â Â Â Â  (c) The right to call witnesses, cross-examine witnesses and participate in hearings;

Â Â Â Â Â  (d) The right of appeal; and

Â Â Â Â Â  (e) The right to request a hearing.

Â Â Â Â Â  (3) A putative father who satisfies the criteria set out in subsection (1)(a)(C) of this section shall be treated as a parent, as that term is used in this chapter and ORS chapters 419A and 419C, until the court confirms his paternity or finds that he is not the legal or biological father of the child or ward.

Â Â Â Â Â  (4) If no appeal from the judgment or order is pending, a putative father whom a court of competent jurisdiction has found not to be the child or wardÂs legal or biological father or who has filed a petition for filiation that was dismissed is not a party under subsection (1) of this section.

Â Â Â Â Â  (5)(a) A person granted rights of limited participation under ORS 419B.116 is not a party to a proceeding under ORS 419B.100 or 419B.500 but has only those rights specified in the order granting rights of limited participation.

Â Â Â Â Â  (b) Persons moving for or granted rights of limited participation are not entitled to appointed counsel but may appear with retained counsel.

Â Â Â Â Â  (6) If a foster parent, preadoptive parent or relative is currently providing care for a child or ward, the Department of Human Services shall give the foster parent, preadoptive parent or relative notice of a proceeding concerning the child or ward. A foster parent, preadoptive parent or relative providing care for a child or ward has the right to be heard at the proceeding. Except when allowed to intervene, the foster parent, preadoptive parent or relative providing care for the child or ward is not considered a party to the juvenile court proceeding solely because of notice and the right to be heard at the proceeding.

Â Â Â Â Â  (7) When a legal grandparent of a child or ward requests in writing and provides a mailing address, the Department of Human Services shall give the legal grandparent notice of a hearing concerning the child or ward and the court shall give the legal grandparent an opportunity to be heard. Except when allowed to intervene, a legal grandparent is not considered a party to the juvenile court proceeding solely because of notice and an opportunity to be heard.

Â Â Â Â Â  (8) Interpreters for parties and persons granted rights of limited participation shall be appointed in the manner specified by ORS 45.275 and 45.285. [Formerly 419B.115; 2003 c.231 Â§Â§1,2; 2003 c.396 Â§Â§93a,94a; 2005 c.160 Â§4; 2005 c.450 Â§8; 2007 c.454 Â§11; 2007 c.611 Â§9]

Â Â Â Â Â  419B.878 Applicability of Indian Child Welfare Act. When a court conducts a hearing, the court shall inquire whether a child is an Indian child subject to the Indian Child Welfare Act. If the court knows or has reason to know that an Indian child is involved, the court shall enter an order requiring the Department of Human Services to notify the Indian childÂs tribe of the pending proceedings and of the tribeÂs right to intervene and shall enter an order that the case be treated as an Indian Child Welfare Act case until such time as the court determines that the case is not an Indian Child Welfare Act case. [2001 c.622 Â§22]

Â Â Â Â Â  419B.881 Disclosure; scope; when required; exceptions; breach of duty to disclose.(1) In all proceedings brought under ORS 419B.100 or 419B.500, each party, including the state, shall disclose to each other party and to a guardian ad litem appointed under ORS 419B.231 the following information and material within the possession or under the control of the party:

Â Â Â Â Â  (a) The names and addresses of all persons the party intends to call as witnesses at any stage of the hearing, together with any relevant written or recorded statements or memoranda of any oral statements of such persons;

Â Â Â Â Â  (b) Any written or recorded statements or memoranda of any oral statements made either by the parent or by the child to any other party or agent for any other party;

Â Â Â Â Â  (c) Any reports or statements of experts who will be called as witnesses, including the results of any physical or mental examinations and of comparisons or experiments that the party intends to offer in evidence at the hearing; and

Â Â Â Â Â  (d) Any books, papers, documents or photographs that the party intends to offer in evidence at the hearing, or that were obtained from or belong to any other party.

Â Â Â Â Â  (2)(a) Disclosure shall be made as soon as practicable following the filing of a petition and no later than:

Â Â Â Â Â  (A) Thirty days after a petition alleging jurisdiction has been filed.

Â Â Â Â Â  (B) Three days before any review hearing, except for information received or discovered less than three days prior to the hearing.

Â Â Â Â Â  (C) Ten days before a termination trial, except for information received or discovered less than 10 days prior to the trial.

Â Â Â Â Â  (b) The court may supervise the exercise of discovery to the extent necessary to insure that it proceeds properly and expeditiously.

Â Â Â Â Â  (3) The obligation to disclose is an ongoing obligation and if a party finds, either before or during the hearing, additional material or information that is subject to disclosure, the information or material shall be promptly disclosed.

Â Â Â Â Â  (4) The following material and information need not be disclosed:

Â Â Â Â Â  (a) Attorney work product; and

Â Â Â Â Â  (b) Transcripts, recordings or memoranda of testimony of witnesses before the grand jury, except transcripts or recordings of testimony of a party to the current juvenile court proceeding.

Â Â Â Â Â  (5) Upon a showing of good cause, the court may at any time order that specified disclosure be denied, restricted or deferred or make such other order as is appropriate.

Â Â Â Â Â  (6) Upon request of a party, the court may permit a showing of good cause for denial or regulation of disclosure by the parties or the contents of subpoenaed materials, or portion of the showing, to be made in camera. A record shall be made of the proceeding.

Â Â Â Â Â  (7) If the court enters an order following an in camera showing, the entire record of the showing shall be sealed and preserved in the records of the court, to be made available to the appellate court in the event of an appeal. The trial court may, after disposition, unseal the record.

Â Â Â Â Â  (8) When some parts of certain material are subject to disclosure and other parts are not, as much of the material as is subject to disclosure shall be disclosed.

Â Â Â Â Â  (9) Upon being notified of any breach of a duty to disclose material or information, the court may:

Â Â Â Â Â  (a) Order the violating party to permit inspection of the material;

Â Â Â Â Â  (b) Grant a continuance;

Â Â Â Â Â  (c) Refuse to permit the witness to testify;

Â Â Â Â Â  (d) Refuse to receive in evidence the material that was not disclosed; or

Â Â Â Â Â  (e) Enter such other order as the court considers appropriate. [Formerly 419B.300; 2005 c.450 Â§9]

Â Â Â Â Â  419B.884 Depositions; procedure. (1) After the commencement of a proceeding under ORS 419B.100 or 419B.500, a party may move the court for an order allowing a deposition to be taken to perpetuate the testimony of a witness who is:

Â Â Â Â Â  (a) Outside the jurisdiction of, or otherwise not subject to the process of, the court; or

Â Â Â Â Â  (b) Unable to attend because of age, sickness, infirmity, imprisonment or undue hardship.

Â Â Â Â Â  (2) The affidavit in support of the motion to take a deposition to perpetuate testimony, in addition to setting forth the reasons described in subsection (1)(a) and (b) of this section, shall also set forth:

Â Â Â Â Â  (a) The reasons why the testimony of the witness sought to be deposed cannot be taken by telephone at the time of the hearing;

Â Â Â Â Â  (b) Where the deposition is to be taken;

Â Â Â Â Â  (c) The manner of recording the deposition; and

Â Â Â Â Â  (d) A brief statement of the substance of the testimony that the witness is expected to give.

Â Â Â Â Â  (3) If the court finds that taking a deposition will best promote the just, speedy and inexpensive resolution of one or more issues in the proceeding or that taking a deposition is necessary to meet the requirements of due process, the court shall grant the motion.

Â Â Â Â Â  (4) If the motion is granted, the court may, in its discretion, set conditions regarding the time, place and method of taking the deposition. [Formerly 419B.315]

Â Â Â Â Â  419B.887 Objections at depositions; effect of failure to make timely objection; errors and irregularities in transcript preparation. (1) As used in this section, ÂdepositionÂ means a deposition taken under ORS 419B.884.

Â Â Â Â Â  (2) Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of a deposition unless the ground for the objection is one that might have been obviated or removed if presented before or during the taking of the deposition.

Â Â Â Â Â  (3) Unless seasonable objection is made at the time the deposition is taken, the following are waived:

Â Â Â Â Â  (a) Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation or in the conduct of the parties; and

Â Â Â Â Â  (b) Errors of any kind that might be obviated, removed or cured if promptly presented.

Â Â Â Â Â  (4) Unless a motion to suppress the deposition or some part of the deposition is made with reasonable promptness after the error or irregularity is, or with due diligence might have been, ascertained, errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, indorsed, transmitted and filed are waived. [2001 c.622 Â§23]

Â Â Â Â Â  419B.890 Dismissal of petition at end of petitionerÂs case; settlement conference. (1) After the proponent of the petition has completed the presentation of evidence, any other party, without waiving the right to offer evidence in the event the motion is not granted, may move for dismissal of any or all of the allegations of the petition on the ground that upon the facts and the law the proponent of the petition has failed to prove the allegations or, if proven, the allegations do not constitute a legal basis for the relief sought by the petition. The court may order dismissal of the petition or one or more of the allegations of the petition, or the court may decline to render any order until the close of all the evidence.

Â Â Â Â Â  (2) Unless the court in its judgment of dismissal otherwise specifies, a dismissal under this section operates as an adjudication without prejudice.

Â Â Â Â Â  (3) At any time at the request of a party or upon the courtÂs own motion, the court may order a settlement conference or, if funds are available for a mediator, mediation. [2001 c.622 Â§24]

Â Â Â Â Â  419B.893 Subpoenas generally. (1) A subpoena is a writ or an order directed to a person and may require the attendance of the person at a particular time and place to testify as a witness on behalf of a particular party mentioned in the subpoena or may require the person to produce books, papers, documents or other tangible things and permit inspection of them at a particular time and place. A subpoena may be for a trial, a hearing of any kind or a deposition under ORS 419B.884. A subpoena requiring attendance to testify as a witness requires that the witness remain until the testimony is closed unless sooner discharged, but at the end of each dayÂs attendance a witness may demand of the party, or the partyÂs attorney, the payment of legal witness fees for the next following day and if not then paid, the witness is not obliged to remain longer in attendance. Every subpoena must state the name of the court and the title of the action.

Â Â Â Â Â  (2) Any party may have compulsory attendance of witnesses or the compulsory production of records. [2001 c.622 Â§25; 2003 c.14 Â§227]

Â Â Â Â Â  419B.896 Subpoena for production of books, papers, documents and other tangible things. A subpoena may command the person to whom it is directed to produce and permit inspection and copying, at the time and place specified in the subpoena, of designated books, papers, documents or other tangible things in the possession, custody or control of the person. A command to produce books, papers, documents or other tangible things and permit inspection of them may be joined with a command to appear at trial or hearing or, if the books, papers, documents or other tangible things are to be produced before trial, the command may be issued separately. A person commanded to produce and permit inspection and copying of designated books, papers, documents or other tangible things but not commanded to also appear for deposition under ORS 419B.884, hearing or trial may, within 14 days after service of the subpoena or before the time specified for compliance if such time is less than 14 days after service, serve upon the party or attorney designated in the subpoena written objection to inspection or copying of any or all of the designated materials. If objection is made, the party serving the subpoena may not inspect and copy the materials except pursuant to an order of the court in whose name the subpoena was issued. If objection has been made, the party serving the subpoena, upon notice to the person commanded to produce, may move for an order to compel production. When a subpoena commands production of books, papers, documents or other tangible things, the court, upon motion made promptly and in any event at or before the time specified in the subpoena for compliance with the subpoena, may:

Â Â Â Â Â  (1) Quash or modify the subpoena if it is unreasonable and oppressive; or

Â Â Â Â Â  (2) Condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents or other tangible things. [2001 c.622 Â§26; 2003 c.14 Â§228]

Â Â Â Â Â  419B.899 Issuance of subpoena. (1) A subpoena may be issued:

Â Â Â Â Â  (a) To require attendance before a court, at the trial of an issue in a court or, if separate from a subpoena commanding the attendance of a person, to produce and permit inspection of books, papers, documents or other tangible things. A subpoena may be issued under this paragraph:

Â Â Â Â Â  (A) In blank by the clerk of the court in which the action is pending or, if there is no clerk, by a judge or justice of the court; or

Â Â Â Â Â  (B) By an attorney of record of the party to the action in whose behalf the witness is required to appear, subscribed by the signature of the attorney.

Â Â Â Â Â  (b) To require attendance at a deposition authorized under ORS 419B.884.

Â Â Â Â Â  (c) To require attendance out of court in cases not provided for in paragraph (a) of this subsection, before a judge, justice or other officer authorized to administer oaths or take testimony in any matter under the laws of this state. A subpoena may be issued under this paragraph by the judge, justice or other officer before whom the attendance is required.

Â Â Â Â Â  (2) Upon the request of a party or attorney, any subpoena issued by a clerk of court may be issued in blank and delivered to the party or attorney requesting it, who must fill it in before service.

Â Â Â Â Â  (3) A subpoena to produce and permit inspection of records of a person who is not a party to the action must be served on the person and, if the person is represented, the personÂs attorney at least 10 days before the subpoena is served on the keeper or custodian of the records. [2001 c.622 Â§27; 2003 c.14 Â§229]

Â Â Â Â Â  419B.902 Service of subpoena. (1) A subpoena may be served by the party or any other person 18 years of age or older. Except as provided in subsections (2), (3) and (4) of this section, the service must be made by delivering a copy to the witness personally. The service must be made so as to allow the witness a reasonable time for preparation and travel to the place of attendance. If the subpoena is not accompanied by a command to appear at trial, hearing or deposition under ORS 419B.884, whether the subpoena is served personally or by mail, copies of a subpoena commanding production and inspection of books, papers, documents or other tangible things before trial must be served on each party at least seven days before the subpoena is served on the person required to produce and permit inspection, unless the court orders a shorter period.

Â Â Â Â Â  (2)(a) A law enforcement agency shall designate an individual upon whom service of a subpoena may be made. A designated individual must be available during normal business hours. In the absence of a designated individual, service of a subpoena under paragraph (b) of this subsection may be made upon the officer in charge of the law enforcement agency.

Â Â Â Â Â  (b) If a peace officerÂs attendance at trial is required as a result of employment as a peace officer, a subpoena may be served on the officer by delivering a copy personally to the officer or to an individual designated by the agency that employs the officer no later than 10 days prior to the date attendance is sought. A subpoena may be served in this manner only if the officer is currently employed as a peace officer and is present within the state at the time of service.

Â Â Â Â Â  (c) When a subpoena has been served as provided in paragraph (b) of this subsection, the law enforcement agency shall make a good faith effort to give actual notice to the officer whose attendance is sought of the date, time and location of the court appearance. If the officer cannot be notified, the law enforcement agency shall promptly notify the court and a postponement or continuance may be granted to allow the officer to be personally served.

Â Â Â Â Â  (d) As used in this subsection, Âlaw enforcement agencyÂ means the Oregon State Police, a county sheriffÂs department or a municipal police department.

Â Â Â Â Â  (3) Under the following circumstances, service of a subpoena to a witness by mail has the same legal force and effect as personal service:

Â Â Â Â Â  (a) The attorney mailing the subpoena certifies in connection with or upon the return of service that the attorney, or the attorneyÂs agent, has had personal or telephone contact with the witness and the witness indicated a willingness to appear at trial if subpoenaed; or

Â Â Â Â Â  (b) The subpoena was mailed to the witness more than five days before trial by certified mail or some other designation of mail that provides a receipt for the mail signed by the recipient and the attorney received a return receipt signed by the witness prior to trial.

Â Â Â Â Â  (4) Service of subpoena by mail may be used for a subpoena commanding production of books, papers, documents or other tangible things that is not accompanied by a command to appear at trial or hearing or at a deposition under ORS 419B.884.

Â Â Â Â Â  (5) Proof of service of a subpoena is made in the same manner as proof of service of a summons except that the server is not required to certify that the server is not a party in the action or an attorney for a party in the action. [2001 c.622 Â§28; 2003 c.14 Â§230]

Â Â Â Â Â  419B.905 Subpoena of incarcerated witness. If a witness is confined in a prison or jail in this state, a subpoena may be served on the witness and attendance of the witness may be compelled. The subpoena and court order must be served upon the custodian of the witness. The court may order:

Â Â Â Â Â  (1) Temporary removal and production of the witness for the purpose of giving testimony;

Â Â Â Â Â  (2) That the witness be allowed to testify by telephone or closed-circuit television; or

Â Â Â Â Â  (3) That the testimony of the witness be taken by deposition under ORS 419B.884 at the place of confinement. [2001 c.622 Â§29]

Â Â Â Â Â  419B.908 Witness fees; payment. Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases. Except as provided by this section, responsibility for the per diem and mileage fees of any witness, and travel expenses if so ordered by the court, shall be borne by the party who subpoenas the witness or requests the court to subpoena the witness. If the witness was subpoenaed by more than one party, the witness shall be paid by the party who first subpoenas the witness. The court may then, thereafter, order that the costs be distributed equally among all parties who subpoenaed the witness and that the original payor of the costs be reimbursed accordingly. When the witness has been subpoenaed on behalf of a party who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [Formerly 419B.320]

Â Â Â Â Â  419B.911 Failure to obey subpoena. Disobedience to a subpoena or a refusal to be sworn or answer as a witness is punishable as contempt by the court before whom the action is pending or by the judge or justice issuing the subpoena. [2001 c.622 Â§30]

Â Â Â Â Â  419B.914 Proceeding when person entitled to service is not summoned and is not before court. If the child or ward is before the court, the court has the power to proceed with the case without service upon those entitled to service under ORS 419B.812 to 419B.839 if diligent efforts have failed to reveal the identity or the whereabouts of the person, except that:

Â Â Â Â Â  (1) No order entered pursuant to ORS 419B.500, 419B.502, 419B.504, 419B.506 and 419B.508 may be entered unless ORS 419B.518, 419B.521, 419B.524 and 419B.812 to 419B.839 are complied with.

Â Â Â Â Â  (2) No order for support as provided in ORS 419B.400, 419B.402, 419B.404 and 419B.406 may be entered against a person unless that person is served as provided in ORS 419B.812 to 419B.839. [Formerly 419B.285; 2003 c.396 Â§95]

Â Â Â Â Â  419B.917 [2001 c.622 Â§31; repealed by 2003 c.205 Â§12 (419B.918 enacted in lieu of 419B.917)]

Â Â Â Â Â  419B.918 Manner of appearance. (1) Notwithstanding ORS 419B.815, 419B.816, 419B.819 and 419B.820, on timely written motion of a person showing good cause, a court may permit the person, instead of appearing personally, to participate in any hearing related to a petition alleging jurisdiction under ORS 419B.100, a petition to establish a permanent guardianship under ORS 419B.365 or a petition seeking termination of parental rights under ORS 419B.500, 419B.502, 419B.504, 419B.506 or 419B.508 in any manner that complies with the requirements of due process including, but not limited to, telephonic or other electronic means.

Â Â Â Â Â  (2) If a person who is summoned or ordered to appear under ORS 419B.815, 419B.816, 419B.819 or 419B.820 seeks to reschedule any hearing at which the person is required to appear, the person must:

Â Â Â Â Â  (a) Appear personally at the time specified in the summons or order to request the change; or

Â Â Â Â Â  (b) Include in the personÂs written motion requesting the change the personÂs current mailing address, to which the court may send notice of the new date for the hearing if the motion is granted.

Â Â Â Â Â  (3) In any proceeding that involves the interstate placement of a child or ward, the court may:

Â Â Â Â Â  (a) Permit a party from outside this state to provide information, testify or otherwise participate in the proceeding in any manner the court designates, provided the party complies with subsection (1) of this section, if applicable;

Â Â Â Â Â  (b) Permit an attorney from outside this state representing any party to participate in the proceeding in any manner the court designates; and

Â Â Â Â Â  (c) Obtain information or testimony in any manner the court designates from a state or private agency located in another state. [2003 c.205 Â§13 (enacted in lieu of 419B.917); 2007 c.497 Â§9; 2007 c.611 Â§10]

Â Â Â Â Â  419B.920 New hearings. If it appears to the court that a person required to be summoned under ORS 419B.812 to 419B.839 was not served as required by ORS 419B.812 to 419B.839 or was served on such short notice that the person did not have a reasonable opportunity to appear at the time fixed, upon motion of the person, the court shall reopen the case for full consideration. A motion for a new hearing must be made not later than 10 days after entry of the order for which a new hearing is sought. [2001 c.622 Â§32]

Â Â Â Â Â  419B.923 Modifying or setting aside order or judgment. (1) Except as otherwise provided in this section, on motion and such notice and hearing as the court may direct, the court may modify or set aside any order or judgment made by it. Reasons for modifying or setting aside an order or judgment include, but are not limited to:

Â Â Â Â Â  (a) Clerical mistakes in judgments, orders or other parts of the record and errors in the order or judgment arising from oversight or omission. These mistakes and errors may be corrected by the court at any time on its own motion or on the motion of a party and after notice as the court orders to all parties who have appeared. During the pendency of an appeal, an order or judgment may be corrected as provided in subsection (7) of this section.

Â Â Â Â Â  (b) Excusable neglect.

Â Â Â Â Â  (c) Newly discovered evidence that by due diligence could not have been discovered in time to present it at the hearing from which the order or judgment issued.

Â Â Â Â Â  (2) A motion to modify or set aside an order or judgment or request a new hearing must be accompanied by an affidavit that states with reasonable particularity the facts and legal basis for the motion.

Â Â Â Â Â  (3) A motion to modify or set aside an order or judgment must be made within a reasonable time except no order or judgment pursuant to ORS 419B.527 may be set aside or modified during the pendency of a proceeding for the adoption of the ward, nor after a petition for adoption has been granted.

Â Â Â Â Â  (4) Except as provided in subsection (6) of this section, notice and a hearing as provided in ORS 419B.195, 419B.198, 419B.201, 419B.205, 419B.208, 419B.310, 419B.325 and 419B.893 must be provided in any case when the effect of modifying or setting aside the order or judgment will or may be to deprive a parent of the legal custody of the child or ward, to place the child or ward in an institution or agency or to transfer the child or ward from one institution or agency to another. The provisions of this subsection do not apply to a parent whose rights have been terminated under ORS 419B.500 to 419B.524 or whose child has been permanently committed by order or judgment of the court unless an appeal from the order or judgment is pending.

Â Â Â Â Â  (5) When an Indian child is involved, notice must be provided as required under the Indian Child Welfare Act.

Â Â Â Â Â  (6) Except when the child or ward is an Indian child, notice and a hearing are not required when the effect of modifying or setting aside the order or judgment will be to transfer the child or ward from one foster home to another.

Â Â Â Â Â  (7) A motion under subsection (1) of this section may be filed with and decided by the trial court during the time an appeal from a judgment is pending before an appellate court. The moving party shall serve a copy of the motion on the appellate court. The moving party shall file a copy of the trial courtÂs order or judgment in the appellate court within seven days of the date of the trial court order or judgment. Any necessary modification of the appeal required by the court order or judgment must be pursuant to rule of the appellate court.

Â Â Â Â Â  (8) This section does not limit the inherent power of a court to modify an order or judgment within a reasonable time or the power of a court to set aside an order or judgment for fraud upon the court. [2001 c.622 Â§33; 2003 c.396 Â§97]

Â Â Â Â Â  419B.926 Stay of order or judgment pending appeal. (1) On its own motion or on the motion of a party, the court may stay the effect of any order or judgment made by it pending appeal as provided in ORS 19.335, 19.340 and 19.350 or other provision of law.

Â Â Â Â Â  (2) This section does not limit the right of a party to a stay otherwise provided for by law. [2001 c.622 Â§34]

Â Â Â Â Â  419B.929 Enforcement of certain orders and judgments. A court may enforce an order or judgment directing a party to perform a specific act by punishing the party refusing or neglecting to comply with the order or judgment, as for a contempt as provided in ORS 33.015 to 33.155. [2001 c.622 Â§35]

MISCELLANEOUS

Â Â Â Â Â  419B.950 Educational program regarding federal and state adoption and child welfare laws; establishment; purpose. The State Court Administrator shall establish a statewide program to educate judges who hear dependency cases under ORS chapter 419B about federal and state adoption and child welfare laws. The program shall include continuing legal education concerning changes in federal and state laws. The purpose of the program is to ensure that judges are knowledgeable about current adoption and child welfare laws, so that they may make decisions as to the best interests of a child. To that end, the State Court Administrator shall:

Â Â Â Â Â  (1) Establish a program administering continuing legal education for judges who hear dependency cases under ORS chapter 419B.

Â Â Â Â Â  (2) Conduct seminars for judges who hear dependency cases under ORS chapter 419B.

Â Â Â Â Â  (3) Identify family law resources in the public and private sectors to administer continuing legal education on current adoption and child welfare laws. [1997 c.593 Â§1]

Â Â Â Â Â  Note: 419B.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 419c

Chapter 419C Â Juvenile Code: Delinquency

2007 EDITION

JUVENILE CODE: DELINQUENCY

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERALLY

419C.001Â  Purposes of juvenile justice system in delinquency cases; audits

419C.005Â  Jurisdiction

419C.010Â  Extradition

419C.013Â  Venue

419C.020Â  Notice to parents or guardian of youth; when given; contents

419C.025Â  Appearance by telephone or closed-circuit television

TRANSFER

419C.050Â  Transfer to juvenile court from another court

419C.053Â  Transfer to court of county of youthÂs residence

419C.056Â  Transfer of jurisdiction by court in county of youthÂs residence

419C.058Â  Transfer of jurisdiction to tribal court

419C.059Â  Facilitation of disposition; interests of youth; authority of court where proceeding pending to allow other county to conduct hearing or assume jurisdiction

419C.062Â  Fact-finding when other county conducts hearing; record

419C.065Â  Transportation of youth whose case is transferred

419C.067Â  Case transferred to juvenile court after verdict in criminal court

CUSTODY

419C.080Â  Custody; when authorized

419C.085Â  Citation in lieu of custody

419C.088Â  Custody by private person

419C.091Â  Custody not arrest

419C.094Â  Jurisdiction attaches at time youth taken into custody

419C.097Â  Notice to parents, victim

419C.100Â  Release of youth taken into custody; exceptions

419C.103Â  Procedure when youth is not released; release decision when youth taken into custody resides in other county

419C.106Â  Report required when youth is taken into custody

419C.109Â  Initial disposition of youth taken into custody

DETENTION

419C.125Â  Detention in place where adults are detained of certain persons alleged to be within courtÂs jurisdiction

419C.130Â  Youth or youth offender may not be detained where adults are detained; exceptions

419C.133Â  Detention of youth under 12 years of age; judicial review required

419C.136Â  Temporary hold to develop release plan; duration

419C.139Â  Speedy hearing on detention cases

419C.142Â  Notice of detention hearing

419C.145Â  Preadjudication detention; grounds

419C.150Â  Time limitations on detention

419C.153Â  Detention review or release hearing

419C.156Â  Detention of runaway from another state

419C.159Â  Escape; punishment

SHELTER HEARINGS

419C.170Â  Time limitations on shelter care

419C.173Â  Evidentiary hearing

419C.176Â  Conditional release by court

419C.179Â  Release security provisions not applicable

COURT-APPOINTED COUNSEL

419C.200Â  Court-appointed counsel for youth

419C.203Â  Payment for compensation of counsel

419C.206Â  Compensation for counsel when youth, parent or guardian cannot pay

419C.209Â  Applicability of other laws

EDUCATIONAL SURROGATE

419C.220Â  Appointment of surrogate

419C.223Â  Duties and tenure

AUTHORIZED DIVERSION PROGRAMS

419C.225Â  Authorized diversion programs

419C.226Â  Youth courts

FORMAL ACCOUNTABILITY AGREEMENTS

419C.230Â  Formal accountability agreements; when appropriate; consultation with victim

419C.233Â  Nature of agreement

419C.236Â  Agreement may require counseling, community service, education, treatment or training; restitution

419C.237Â  Agreement may require mental health evaluation

419C.239Â  Requirements of agreement; disclosure

419C.242Â  Revocation and modification of agreement

419C.245Â  Right to counsel

PETITION

419C.250Â  Who may file petition; form

419C.255Â  Facts to be pleaded

419C.258Â  Service

419C.261Â  Amendment and dismissal of petition; consultation with victim

CRIMINAL PROCEDURE LAWS

419C.270Â  Application of criminal procedure laws

419C.273Â  Right of victim to be present at proceedings; advice of rights; notice; effect on validity of proceedings

419C.276Â  When address and phone number of victim or witness not to be disclosed to youth or youth offender; deposition of victim; when contact with victim prohibited; effect of threats by youth or youth offender

CONSOLIDATION

419C.280Â  Consolidation

PARTIES

419C.285Â  Parties to delinquency proceeding; rights of limited participation; interpreters

SUMMONS

419C.300Â  Time limits on issuance of summons

419C.303Â  Form of summons; content

419C.306Â  Effect of summons; to whom issued

419C.309Â  Service of summons or other process

419C.312Â  Alternate service

419C.315Â  Travel expenses of party summoned

419C.317Â  Compliance with summons

419C.320Â  When arrest warrant for summoned person authorized

419C.323Â  Proceeding when summoned party not before court

WAIVER

419C.340Â  Authority to waive youth to adult court

419C.343Â  Depositions

419C.346Â  Juvenile courtÂs retention of authority over parent

419C.349Â  Grounds for waiving youth to adult court

419C.352Â  Grounds for waiving youth under 15 years of age

419C.355Â  Written findings required

419C.358Â  Consolidation of nonwaivable and waivable charges

419C.361Â  Disposition of nonwaivable consolidated charges and lesser included offenses

419C.364Â  Waiver of future cases

419C.367Â  Vacating order waiving future cases

419C.370Â  Waiver of motor vehicle, boating, game, violation and property cases

419C.372Â  Handling of motor vehicle, boating or game cases not requiring waiver

419C.374Â  Alternative conduct of proceedings involving traffic, boating and game cases

ADJUDICATION

419C.400Â  Conduct of hearings

419C.405Â  Witnesses; subpoena

419C.408Â  Witness fees

419C.411Â  Disposition order; factors to be considered; finding of responsible except for insanity

419C.420Â  Adjudication without hearing

DISPOSITION

419C.440Â  When court has duties and authority of guardian

419C.441Â  Mental health evaluation, care and treatment

419C.443Â  Diversion; marijuana offenses; requirements

419C.446Â  Probation; requirements

419C.449Â  Supervision fee

419C.450Â  Restitution

419C.453Â  Detention; when authorized

419C.456Â  Detention after escape

419C.459Â  Fines

419C.461Â  Disposition for graffiti related offenses

419C.462Â  Community service

419C.465Â  Service to victim

419C.470Â  Opportunities to fulfill obligations imposed by court

419C.472Â  Suspension of driving privileges

419C.473Â  Authority to order blood or buccal samples

419C.475Â  Authority to order HIV testing

419C.478Â  Commitment to
Oregon
Youth Authority or Department of Human Services

419C.481Â  Guardianship and legal custody of youth offender committed to Oregon Youth Authority

419C.486Â  Consideration of recommendations of committing court; case planning

419C.489Â  Condition requiring medical care or special treatment; preparation of plan; progress reports

419C.492Â  CourtÂs authority to review placement

419C.495Â  When commitment to youth correction facility authorized

419C.498Â  Disposition under compact, agreement or arrangement with another state

419C.501Â  Duration of disposition

419C.504Â  Duration of probation

419C.507Â  Additional options; consultation

419C.510Â  Advisory committee to study dispositions; recommendations

MENTAL DISEASE OR DEFECT

419C.520Â  Definitions

419C.522Â  Mental disease or defect as affirmative defense

419C.524Â  Notice prerequisite to defense; timing

419C.527Â  Procedure for state to obtain mental examination of youth; limitations

419C.529Â  Finding of mental disease or defect; jurisdiction of Psychiatric Security Review Board; conditional release or commitment

419C.530Â  Continuing jurisdiction of Psychiatric Security Review Board after placement

419C.532Â  Hearings of juvenile panel of Psychiatric Security Review Board; requirements; standards; dispositions

419C.533Â  Rules

419C.535Â  Appointed counsel; representation of state in contested hearings before panel

419C.538Â  Conditional release

419C.540Â  Discharge or conditional release after commitment

419C.542Â  Hearings before juvenile panel of Psychiatric Security Review Board

419C.544Â  Transfer of cases from juvenile panel to adult panel of Psychiatric Security Review Board

LEGAL CUSTODIAN OF YOUTH OR YOUTH OFFENDER

419C.550Â  Duties and authority

GUARDIAN

419C.555Â  Authority to appoint guardian

419C.558Â  Duties and authority of guardian

419C.561Â  Limitation of guardianship granted by juvenile court

AUTHORITY OF COURT OVER PARENT OR GUARDIAN

419C.570Â  Parent or guardian summoned subject to jurisdiction of court; probation contract

419C.573Â  Court may order education or counseling

419C.575Â  Court may order drug or alcohol treatment; hearing required; appointment of counsel for parent or guardian

SUPPORT

419C.590Â  Authority of court to order support; hearing; determination of amount

419C.592Â  Support order is judgment and final

419C.595Â  Support for youth offender in state financed or supported residence

419C.597Â  Assignment of support obligation to state

419C.600Â  Enforcement

MODIFICATION OF ORDERS

419C.610Â  Authority to modify or set aside orders

419C.613Â  Notice of modification

419C.615Â  Grounds for setting aside order; procedure; appeal

419C.616Â  Effect of prior proceeding on petition under ORS 419C.615

419C.617Â  Time limitation for certain adults seeking relief under ORS 419C.615

REPORTS BY AGENCY HAVING GUARDIANSHIP OR LEGAL CUSTODY

419C.620Â  Circumstances requiring report

419C.623Â  Frequency and content of report

419C.626Â  Review hearing by court; findings; appeal

419C.629Â  Distribution of report by court

DISPOSITIONAL REVIEW HEARINGS

419C.653Â  Notice; appearance

CURFEW

419C.680Â  Curfew; parental responsibility; authority of political subdivisions; custody authorized

GENERALLY

Â Â Â Â Â  419C.001 Purposes of juvenile justice system in delinquency cases; audits. (1) The Legislative Assembly declares that in delinquency cases, the purposes of the Oregon juvenile justice system from apprehension forward are to protect the public and reduce juvenile delinquency and to provide fair and impartial procedures for the initiation, adjudication and disposition of allegations of delinquent conduct. The system is founded on the principles of personal responsibility, accountability and reformation within the context of public safety and restitution to the victims and to the community. The system shall provide a continuum of services that emphasize prevention of further criminal activity by the use of early and certain sanctions, reformation and rehabilitation programs and swift and decisive intervention in delinquent behavior. The system shall be open and accountable to the people of
Oregon
and their elected representatives.

Â Â Â Â Â  (2)(a) Programs, policies and services shall be regularly and independently audited. Audits performed under this subsection must include program audits and performance audits, as defined in ORS 297.070. Programs, policies and services that were established before, on or after June 30, 1995, are subject to audit under this subsection.

Â Â Â Â Â  (b) The programs, policies and services of county juvenile departments shall be subject to regular review pursuant to this subsection.

Â Â Â Â Â  (c) The Secretary of State shall perform an audit that includes the performance of county juvenile departments.

Â Â Â Â Â  (d) ORS 297.405 to 297.555 do not apply to an audit conducted pursuant to this subsection.

Â Â Â Â Â  (e) Notwithstanding ORS 297.040, the costs and expenses of audits conducted under this subsection may not be charged to the county juvenile departments. The Secretary of State shall pay the costs and expenses of audits conducted under this subsection from funds available to the Secretary of State.

Â Â Â Â Â  (3) To facilitate an audit under subsection (2) of this section:

Â Â Â Â Â  (a) The Secretary of State may subpoena witnesses, require the production of books and papers and the rendering of reports in such manner and form as the Secretary of State requires and may do all things necessary to secure a full and thorough investigation.

Â Â Â Â Â  (b) The custodian of information that the Secretary of State deems necessary to conduct the audit shall provide the Secretary of State or the auditor selected by the Secretary of State access to the information notwithstanding the fact that the information may be made confidential or access to the information restricted by ORS 419A.255 or another law. Information obtained by the Secretary of State or the auditor pursuant to this paragraph and made confidential by ORS 419A.255 or another law may be used by the Secretary of State, the officers and employees of the Secretary of State or the auditor solely for the purpose of performing the audit required by subsection (2) of this section and may not be used or disclosed for any other purpose. [1995 c.422 Â§1a; 2001 c.904 Â§16; 2007 c.688 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 688, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. (1) The Secretary of State shall perform an audit that includes no fewer than four counties each biennium during the 2007-2009 and 2009-2011 biennia.

Â Â Â Â Â  (2) No later than September 1, 2010, the Secretary of State shall submit to the Legislative Assembly a report containing the results of the audits of county juvenile departments and including recommendations for the most efficient collection of future audit data. [2007 c.688 Â§2]

Â Â Â Â Â  419C.005 Jurisdiction. (1) Except as otherwise provided in ORS 137.707, the juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and who has committed an act that is a violation, or that if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a youth.

Â Â Â Â Â  (3) The court does not have jurisdiction as provided in subsection (1) of this section after a minor has been emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (4) The courtÂs jurisdiction over a person under this section or ORS 419C.067 continues until one of the following occurs:

Â Â Â Â Â  (a) The court dismisses a petition filed under this chapter or waives the case under ORS 419C.340. If jurisdiction is based on a previous adjudication, then dismissal or waiver of a later case does not terminate jurisdiction under the previous case unless the court so orders.

Â Â Â Â Â  (b) The court transfers jurisdiction of the case as provided in ORS 419C.053, 419C.056 and 419C.059.

Â Â Â Â Â  (c) The court enters an order terminating jurisdiction.

Â Â Â Â Â  (d) The person becomes 25 years of age.

Â Â Â Â Â  (e) The court places the person under the jurisdiction of the Psychiatric Security Review Board as provided in ORS 419C.529. If the court also has jurisdiction over the person based on a previous adjudication under this chapter or ORS chapter 419B, placing a person under the jurisdiction of the board in a later case does not terminate wardship under the previous case unless the court so orders. [1993 c.33 Â§149; 1995 c.422 Â§73; 2003 c.396 Â§98; 2005 c.843 Â§7]

Â Â Â Â Â  419C.010 Extradition. (1) The provisions of this chapter shall not apply to a youth who, while under the age of 18 years, commits an act which is a violation, or which if done by an adult would constitute a violation, of a law or ordinance of this state or any of its political subdivisions, punishable by imprisonment, and thereafter flees from this state.

Â Â Â Â Â  (2) The youth described in subsection (1) of this section may be proceeded against in the manner provided in ORS 133.743 to 133.857.

Â Â Â Â Â  (3) Upon the return of the youth described in subsection (1) of this section to this state by extradition or otherwise, any proceedings against the youth shall be commenced in the same manner as provided in this chapter.

Â Â Â Â Â  (4) If a youth described in subsection (1) of this section has fled to a state which has adopted the Rendition Amendment to the Interstate Compact on Juveniles, the return of the youth shall be sought in accordance with the provisions of that compact. [1993 c.33 Â§150]

Â Â Â Â Â  419C.013 Venue. (1) A juvenile proceeding based on allegations of jurisdiction under ORS 419C.005 shall commence in either the county where the youth resides or the county in which the alleged act was committed.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 34.320, an application for a writ of habeas corpus brought by or on behalf of a person who has been committed or placed in a youth correction facility which attacks the validity of the order of commitment shall be brought in the county in which the court that entered the order of commitment is located. [1993 c.33 Â§151; 1995 c.422 Â§73a]

Â Â Â Â Â  419C.020 Notice to parents or guardian of youth; when given; contents. (1) At the first appearance by the parents or guardian of a youth before the court, the court shall inform the parents or guardian verbally and provide a standard notice describing:

Â Â Â Â Â  (a) The obligation of the parents or guardian to pay for compensation and reasonable expenses for counsel for the youth, support of the youth while the youth is in the custody of a state-financed or state-supported residence and any other obligations to pay money that may arise as a result of the youth being within the jurisdiction of the court;

Â Â Â Â Â  (b) The assignment of support rights under ORS 419C.597;

Â Â Â Â Â  (c) The right of the parents or guardian to appeal a decision on jurisdiction or disposition made by the court; and

Â Â Â Â Â  (d) The time for filing an appeal of a decision by the court.

Â Â Â Â Â  (2) The Oregon Youth Authority shall prepare and provide the standard notice required under subsection (1) of this section.

Â Â Â Â Â  (3) The court shall place a notation in the record of the case of the date that the parents or guardian were provided information under this section. [1997 c.748 Â§4; 2003 c.396 Â§99]

Â Â Â Â Â  419C.025 Appearance by telephone or closed-circuit television. (1) Except as provided in subsection (2) of this section, when a person is directed to appear before the court in a proceeding under this chapter, the person may appear by telephone or closed-circuit television as long as all parties having an interest in the proceeding have access to the telephone or television circuit used for the appearance and as long as the appearance is made publicly audible within the courtroom of the court under whose authority the hearing is held.

Â Â Â Â Â  (2) A person may not appear before the court as provided in subsection (1) of this section if:

Â Â Â Â Â  (a) The proceeding is a contested adjudication;

Â Â Â Â Â  (b) The proceeding is a contested waiver hearing;

Â Â Â Â Â  (c) The proceeding is a contested dispositional hearing;

Â Â Â Â Â  (d) The person has been issued a summons under ORS 419C.306 (2); or

Â Â Â Â Â  (e) The person who is the subject of the proceeding objects to appearance by telephone or closed-circuit television and the court finds that such appearance would be detrimental to the best interest of the person making the objection.

Â Â Â Â Â  (3) A person who appears before the court under subsection (1) of this section shall be provided with the opportunity to consult privately with counsel during the proceeding. [2003 c.687 Â§11]

TRANSFER

Â Â Â Â Â  419C.050 Transfer to juvenile court from another court. Except as otherwise provided in ORS 137.707, if during the pendency of a proceeding involving an allegation of a crime in any court other than a juvenile court it is ascertained that the age of the person who is the subject of the proceeding is such that the matter is within the exclusive jurisdiction of the juvenile court, it is the duty of the court in which the proceeding is pending forthwith to transfer the proceeding, together with all the papers, documents and testimony connected therewith, to the juvenile court of the county in which the proceeding is pending. [1993 c.33 Â§152; 1995 c.422 Â§73b]

Â Â Â Â Â  419C.053 Transfer to court of county of youthÂs residence. (1) If a proceeding is initiated in a court of a county other than the county in which the youth resides, that court, on its own motion or on the motion of a party made at any time prior to disposition, may transfer the proceeding to the court of the county of the youthÂs residence for such further proceeding as the receiving court finds proper. A like transfer may be made if the residence of the youth changes during the proceeding, or if the youth has been adjudicated within the jurisdiction of the court where the proceeding is initiated on grounds specified in ORS 419C.005 (1), and other proceedings involving the youth are pending in the county of the youthÂs residence. Certified copies of the court records pertaining to the immediate proceeding shall accompany the case on transfer.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if a youth has no ascertainable residence in any county in this state, the court of the county wherein a proceeding is initiated may adjudicate any petition under ORS 419C.005 (1). [1993 c.33 Â§153; 1995 c.422 Â§73c]

Â Â Â Â Â  419C.056 Transfer of jurisdiction by court in county of youthÂs residence. Where a juvenile court proceeding is pending in a county other than the county in which the youth resides and the case is transferable, the juvenile court of the county in which the youth resides may authorize the court in which the case is pending to proceed with the case in either of the following ways where it will facilitate disposition of the case without adverse effect on the interests of the youth:

Â Â Â Â Â  (1) To hear, determine and dispose of the case in its entirety; or

Â Â Â Â Â  (2) Prior to transferring the case, to conduct a hearing into the facts alleged to bring the youth within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the juvenile court of the county in which the youth resides. [1993 c.33 Â§154]

Â Â Â Â Â  419C.058 Transfer of jurisdiction to tribal court. (1) The presiding judge of the twenty-second judicial district, with the approval of the Chief Justice of the Supreme Court, may enter into a memorandum of understanding with the Confederated Tribes of Warm Springs regarding the adjudication and disposition of youths and youth offenders.

Â Â Â Â Â  (2) A memorandum of understanding entered into under subsection (1) of this section may allow the juvenile court of the judicial district:

Â Â Â Â Â  (a) To waive its jurisdiction over a youth and transfer the case, notwithstanding ORS 419C.005, to the jurisdiction of the tribal court of the Confederated Tribes of Warm Springs for adjudication; or

Â Â Â Â Â  (b) After finding the youth to be within its jurisdiction under ORS 419C.005, to transfer the case to the tribal court of the Confederated Tribes of Warm Springs for disposition.

Â Â Â Â Â  (3) A memorandum of understanding entered into under subsection (1) of this section applies only to youths or youth offenders who are enrolled members of a federally recognized tribe and who reside on the Warm Springs Reservation.

Â Â Â Â Â  (4) A memorandum of understanding entered into under subsection (1) of this section may contain, but is not limited to, provisions relating to:

Â Â Â Â Â  (a) The duration of the memorandum of understanding;

Â Â Â Â Â  (b) The cases that are subject to transfer;

Â Â Â Â Â  (c) Who may request a transfer;

Â Â Â Â Â  (d) The custody of a youth or youth offender after transfer; and

Â Â Â Â Â  (e) The sharing of information about a case after it has been transferred. [2003 c.415 Â§2]

Â Â Â Â Â  419C.059 Facilitation of disposition; interests of youth; authority of court where proceeding pending to allow other county to conduct hearing or assume jurisdiction. Where a proceeding is pending in the juvenile court of any county, the juvenile court of that county may authorize the juvenile court of any other county to do one or both of the following, where it will facilitate the disposition of the case without adverse effect on the interests of the youth:

Â Â Â Â Â  (1) To conduct a hearing into the facts alleged to bring the youth within the jurisdiction of the juvenile court, to determine the facts and to certify its findings to the court in which the case is pending.

Â Â Â Â Â  (2) To assume jurisdiction over the case and administer probation or protection supervision of the youth, where the court in which the proceeding is pending:

Â Â Â Â Â  (a) Finds that the youth has moved to the other county or orders as part of its disposition of the proceeding that legal custody of the youth be given to a person residing in the other county; and

Â Â Â Â Â  (b) Is advised that the court of the other county will accept jurisdiction of the case. The cost of administering probation or protective supervision of the youth shall be paid by the county accepting jurisdiction, unless the transferring and receiving counties otherwise agree. The cost of transporting the youth shall be paid by the county transferring jurisdiction, unless the transferring and receiving counties otherwise agree. [1993 c.33 Â§155]

Â Â Â Â Â  419C.062 Fact-finding when other county conducts hearing; record. Where the juvenile court of one county is authorized by the juvenile court of another county to conduct a hearing into facts as provided in ORS 419C.056 (2) or 419C.059 (1), the facts so found and certified may be taken as established by the court of the county authorizing the hearing and, if adopted by written order of the latter court, form a part of its record in the case. [1993 c.33 Â§156]

Â Â Â Â Â  419C.065 Transportation of youth whose case is transferred. If the youth who is the subject of the proceeding is, at the time of the transfer or temporary transfer provided for in ORS 419C.053, 419C.056 or 419C.059, in detention or shelter care or for other reason needs transportation to the other county, the county in which the youth resides shall make such order or provision for the transportation and safekeeping of the youth as is appropriate in the circumstances, including an order directing any peace officer of the county in which the youth resides to transfer the youth in the manner directed. [1993 c.33 Â§157]

Â Â Â Â Â  419C.067 Case transferred to juvenile court after verdict in criminal court. When a case is transferred to the juvenile court under ORS 137.707, the juvenile court shall enter an order finding the youth within the jurisdiction of the court under ORS 419C.005 based on the verdict in the criminal court. The juvenile courtÂs order has the same effect as an adjudication under ORS 419C.400. [1995 c.422 Â§82]

CUSTODY

Â Â Â Â Â  419C.080 Custody; when authorized. (1) A peace officer, or any other person authorized by the juvenile court of the county in which the youth is found, may take a youth into custody in the following circumstances:

Â Â Â Â Â  (a) When, if the youth were an adult, the youth could be arrested without a warrant; or

Â Â Â Â Â  (b) When the juvenile court, by order indorsed on the summons as provided in ORS 419C.306 or otherwise, has ordered that the youth be taken into custody.

Â Â Â Â Â  (2) In any order issued under subsection (1)(b) of this section that may result in a substitute care placement or detention, the court shall include a written finding describing why it is in the best interests of the youth to be taken into custody.

Â Â Â Â Â  (3) A peace officer or person authorized by the juvenile court shall take a youth into custody if the peace officer or person authorized by the juvenile court has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382. [1993 c.33 Â§158; 1993 c.546 Â§59; 1997 c.727 Â§1; 1999 c.577 Â§3; 1999 c.1095 Â§13; 2001 c.686 Â§8]

Â Â Â Â Â  419C.085 Citation in lieu of custody. In lieu of taking a youth into custody, a peace officer may issue a citation to a youth for the same offenses and under the same circumstances that a citation may be issued to an adult. Unless the citation is issued for violation of law or ordinance for which an order has been entered pursuant to ORS 419C.370, the citation is returnable to the juvenile court of the county in which the citation is issued. Law enforcement agencies in a county, in consultation with the juvenile court of the county, may develop a form for citations issued pursuant to this section. The peace officer shall send a copy of the citation to the district attorney. [1993 c.33 Â§159; 2001 c.870 Â§16]

Â Â Â Â Â  419C.088 Custody by private person. A private person may take a youth into custody in circumstances where, if the youth were an adult, the person could arrest the youth. [1993 c.546 Â§160; 1993 c.33 Â§60; 1997 c.727 Â§2]

Â Â Â Â Â  419C.091 Custody not arrest. (1) Custody under ORS 419C.080 and 419C.088 shall not be deemed an arrest so far as the youth is concerned. All peace officers shall keep a record of youths taken into custody and shall promptly notify the juvenile court or counselor of all youths taken into custody.

Â Â Â Â Â  (2) A peace officer taking a youth into custody has all the privileges and immunities of a peace officer making an arrest. [1993 c.33 Â§161; 1993 c.546 Â§61; 1997 c.727 Â§3]

Â Â Â Â Â  419C.094 Jurisdiction attaches at time youth taken into custody. Except as otherwise provided in ORS 419C.103 (3) and (4), the jurisdiction of the juvenile court of the county in which a youth is taken into custody under ORS 419C.080 and 419C.088 shall attach from the time the youth is taken into custody. [1993 c.33 Â§162; 1993 c.546 Â§62; 1997 c.727 Â§4; 1999 c.577 Â§9]

Â Â Â Â Â  419C.097 Notice to parents, victim. (1) As soon as practicable after the youth is taken into custody under ORS 419C.080 and 419C.088, the person taking the youth into custody shall notify the youthÂs parent, guardian or other person responsible for the youth. The notice shall inform the parent, guardian or other person of the action taken and the time and place of the hearing.

Â Â Â Â Â  (2) If the victim requests, the district attorney or juvenile department shall notify the victim of the time and place of the hearing. [1993 c.33 Â§163; 1993 c.320 Â§2; 1993 c.546 Â§63; 1997 c.727 Â§5; 2007 c.609 Â§11]

Â Â Â Â Â  419C.100 Release of youth taken into custody; exceptions. The person taking the youth into custody under ORS 419C.080 and 419C.088 shall release the youth to the custody of the youthÂs parent, guardian or other responsible person in this state, except in the following cases:

Â Â Â Â Â  (1) When the court has issued a warrant of arrest against the youth.

Â Â Â Â Â  (2) When the person taking the youth into custody has probable cause to believe that release of the youth may endanger the welfare of the youth, the victim or others.

Â Â Â Â Â  (3) When the person taking the youth into custody has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382. [1993 c.33 Â§164; 1993 c.546 Â§64; 1997 c.727 Â§6; 1999 c.577 Â§4; 1999 c.615 Â§2; 1999 c.1095 Â§14; 2007 c.609 Â§12]

Â Â Â Â Â  419C.103 Procedure when youth is not released; release decision when youth taken into custody resides in other county. (1) Except as otherwise provided in subsection (2) of this section, if a youth taken into custody is not released as provided in ORS 419C.100 and the juvenile court for the county has not established the alternative procedure authorized in subsection (5) of this section, the person taking the youth into custody shall, without unnecessary delay, do one of the following:

Â Â Â Â Â  (a) Take the youth before the court or a person appointed by the court to effect disposition under ORS 419C.109 and 419C.136.

Â Â Â Â Â  (b) Take the youth to a place of detention or shelter care or a public or private agency designated by the court and as soon as possible thereafter notify the court that the youth has been taken into custody.

Â Â Â Â Â  (2) If the person taking the youth into custody has probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, the person may not release the youth from custody and shall do one of the following without unnecessary delay:

Â Â Â Â Â  (a) Take the youth before the court for a determination of initial disposition under ORS 419C.109 (3); or

Â Â Â Â Â  (b) Notwithstanding ORS 419C.133, take the youth to a place of detention and, as soon as possible thereafter, notify the court and the juvenile department that the youth has been taken into custody and detained.

Â Â Â Â Â  (3) Where a youth residing in some other county is taken into custody the youth may be:

Â Â Â Â Â  (a) Released to the youthÂs parent, guardian or other responsible person in this state as provided in ORS 419C.100.

Â Â Â Â Â  (b) Delivered to a peace officer or juvenile counselor in the county in which the youth resides, if such delivery can be made without unnecessary delay. In such event, the person to whom the youth is delivered shall assume custody of the youth and shall proceed as provided in this chapter.

Â Â Â Â Â  (4) Where a youth is released or delivered as provided in subsection (3) of this section, the jurisdiction of the juvenile court of the county in which the youth resides shall attach from the time the youth is taken into custody.

Â Â Â Â Â  (5) The juvenile court may establish, as an alternative to the provisions of subsection (1) of this section, that if a youth taken into custody is not released as provided in ORS 419C.100, procedures shall be followed that comply with the following:

Â Â Â Â Â  (a) The person taking the youth into custody may communicate, by telecommunications or otherwise, with the person appointed by the court to effect disposition under ORS 419C.109.

Â Â Â Â Â  (b) After interviewing the person taking the youth into custody and obtaining such other information as is considered necessary, the person appointed by the court under ORS 419C.109 to effect disposition may exercise the authority granted under that section and shall, in such case, direct that the person taking the youth into custody release the youth or deliver the youth in accordance with such direction.

Â Â Â Â Â  (c) The person taking the youth into custody shall comply with the direction of the person appointed by the court to effect disposition. [1993 c.33 Â§165; 1993 c.546 Â§65; 1997 c.727 Â§7; 1999 c.577 Â§5; 1999 c.1095 Â§15]

Â Â Â Â Â  419C.106 Report required when youth is taken into custody. (1) Except where the youth is taken into custody pursuant to an order of the court, the person taking the youth into custody under ORS 419C.080 and 419C.088 shall promptly file with the court or a counselor a brief written report stating all of the following:

Â Â Â Â Â  (a) The youthÂs name, age and address.

Â Â Â Â Â  (b) The name and address of the person having legal or physical custody of the youth.

Â Â Â Â Â  (c) Efforts to notify the person having legal or physical custody of the youth and the results of those efforts.

Â Â Â Â Â  (d) Reasons for and circumstances under which the youth was taken into custody and, if known, the name and contact information of any victim.

Â Â Â Â Â  (e) If the youth is not taken to court, the placement of the youth.

Â Â Â Â Â  (f) If the youth was not released, the reason why the youth was not released.

Â Â Â Â Â  (g) If the youth is not taken to court, why the type of placement was chosen.

Â Â Â Â Â  (2) The person taking the youth into custody under ORS 419C.080 and 419C.088 shall also send a copy of the report under subsection (1) of this section to the district attorney. [1993 c.33 Â§166; 1993 c.546 Â§66; 1997 c.727 Â§8; 2001 c.870 Â§17; 2007 c.609 Â§13]

Â Â Â Â Â  419C.109 Initial disposition of youth taken into custody. (1) Except as otherwise provided in subsection (3) of this section, the court may designate a person to effect disposition of a youth taken into custody or brought before the court under ORS 419C.097, 419C.100, 419C.103 and 419C.106. If the requirements of ORS 419C.145 (3) are met, the person may do any of the following when the person has taken custody of a youth or has authority to effect disposition of a youth taken into custody:

Â Â Â Â Â  (a) Release the youth to the custody of a parent, guardian or other responsible person.

Â Â Â Â Â  (b) Release the youth on the youthÂs own recognizance when appropriate.

Â Â Â Â Â  (c) Upon a finding that release of the youth on the youthÂs own recognizance is unwarranted, or upon order of the court or if probable cause exists to believe the youth may be detained under ORS 419C.145, 419C.150, 419C.153, 419C.156, 419C.159 or 419C.453, place the youth on conditional release.

Â Â Â Â Â  (d) Subject to ORS 419A.059, 419A.061, 419C.130 and 419C.133, place the youth in shelter care or detention. The youth shall be placed in shelter care rather than detention, unless the person has probable cause to believe that the court will be able to detain the youth under ORS 419C.145, 419C.150, 419C.153, 419C.156, 419C.159 or 419C.453.

Â Â Â Â Â  (e) Pursuant to order of the court made subsequent to the filing of a petition, hold, retain or place the youth in detention or shelter care subject to further order.

Â Â Â Â Â  (f) Exercise authority to detain the youth as provided in ORS 419C.136.

Â Â Â Â Â  (2) If the youth is released under subsection (1) of this section, the person releasing the youth may issue a summons to the youth requiring the youth to appear before the court. The summons must include the date, time and location for the youth to appear before the court. The person releasing the youth shall inform the juvenile court, which may review the release as provided in ORS 419C.153. If the youth fails to appear on the date and time required by the summons, the court may issue a warrant for the arrest of the youth.

Â Â Â Â Â  (3)(a) When a youth is retained in custody under ORS 419C.100 (3) and 419C.103 (2) and a petition is filed under ORS 419C.005 alleging that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382, the court shall determine the youthÂs initial disposition at a hearing conducted pursuant to ORS 419C.145. The parties to the hearing are the youth, the juvenile department and the state, represented by the district attorney.

Â Â Â Â Â  (b) The court shall inform the youth:

Â Â Â Â Â  (A) Of the youthÂs rights, including the right to be represented by counsel and the right to remain silent; and

Â Â Â Â Â  (B) Of the allegations against the youth.

Â Â Â Â Â  (c) The court shall make a determination under ORS 419C.145 whether the youth should remain in detention pending adjudication on the merits. The court may order that the hearing be continued and that the youth remain in detention for a reasonable period of time not to exceed seven days if the court finds:

Â Â Â Â Â  (A) That additional information concerning the youth is necessary to aid the court in making the determination under ORS 419C.145; and

Â Â Â Â Â  (B) There is probable cause to believe that the youth, while in or on a public building or court facility within the last 120 days, possessed a firearm or destructive device in violation of ORS 166.250, 166.370 or 166.382.

Â Â Â Â Â  (d) If the court orders that the hearing be continued and that the youth remain in detention under paragraph (c) of this subsection, in addition to and not in lieu of any other order the court may make, the court may order a mental health assessment or screening of the youth.

Â Â Â Â Â  (e) If the court determines that the youth should not be detained pending adjudication on the merits, the court may order any other preadjudication disposition authorized. [1993 c.33 Â§169; 1993 c.546 Â§67; 1995 c.422 Â§73d; 1999 c.577 Â§6; 1999 c.1095 Â§16]

DETENTION

Â Â Â Â Â  419C.125 Detention in place where adults are detained of certain persons alleged to be within courtÂs jurisdiction. (1) A juvenile court may order a person who is 18 years of age or older and alleged to be within the jurisdiction of the juvenile court under ORS 419C.005 to be detained in a jail or other place where adults are detained only in those circumstances in which the juvenile court could detain a youth before adjudication on the merits in a detention facility.

Â Â Â Â Â  (2) In order to detain a person under subsection (1) of this section, the court shall make case-specific findings at a hearing under ORS 419C.145 that placement in a jail or other place where adults are detained meets the specific needs of the person alleged to be within the jurisdiction of the court.

Â Â Â Â Â  (3) The court may not detain a person under subsection (1) of this section unless, except for the personÂs age, the court would detain the person under ORS 419C.145 (2).

Â Â Â Â Â  (4) The provisions of ORS 419C.153 apply to a person detained under subsection (1) of this section except that a person detained under subsection (1) of this section has the right to appear in person at any hearing held under ORS 419C.153.

Â Â Â Â Â  (5) The provisions of ORS 419C.150 apply to a person detained under subsection (1) of this section.

Â Â Â Â Â  (6) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [2003 c.442 Â§2]

Â Â Â Â Â  419C.130 Youth or youth offender may not be detained where adults are detained; exceptions. (1) A youth or youth offender may not be detained at any time in a police station, jail, prison or other place where adults are detained, except as follows:

Â Â Â Â Â  (a) A youth or youth offender may be detained in a police station for up to five hours when necessary to obtain the youth or youth offenderÂs name, age, residence and other identifying information.

Â Â Â Â Â  (b) A youth waived under ORS 419C.349 or 419C.364 to the court handling criminal actions or to municipal court may be detained in a jail or other place where adults are detained, except that any such person under 16 years of age shall, prior to conviction or after conviction but prior to execution of sentence, be detained, if at all, in a facility used by the county for the detention of youths.

Â Â Â Â Â  (c) When detention is authorized by ORS 419C.453, a youth offender may be detained in a jail or other place where adults are detained.

Â Â Â Â Â  (2) A youth waived to the court handling criminal actions or to municipal court pursuant to a standing order of the juvenile court under ORS 419C.370, including a youth accused of nonpayment of fines, may not be detained in a jail or other place where adults are detained.

Â Â Â Â Â  (3) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§167; 1993 c.546 Â§115; 2003 c.442 Â§4]

Â Â Â Â Â  419C.133 Detention of youth under 12 years of age; judicial review required. No youth under 12 years of age shall be placed in detention except pursuant to judicial review and written findings describing why it is in the best interests of the youth to be placed in detention. Such review may be ex parte, and the youth does not need to be present. However, a juvenile court judge or referee must determine that the youth is eligible for detention under ORS 419C.145 or 419C.156 and that appropriate alternative methods of controlling the youthÂs behavior are unavailable. A youth detained under this section shall have the right to a hearing as provided in ORS 419C.153. [1993 c.33 Â§168; 2001 c.686 Â§9]

Â Â Â Â Â  419C.136 Temporary hold to develop release plan; duration. If a parent, guardian or other person responsible for the youth cannot be found or will not take responsibility for the youth, no appropriate shelter care space is available and the youth cannot be released safely on recognizance or conditionally, a youth who is accused of an act which would be a crime if committed by an adult may be detained for a period of time not exceeding 36 hours from the time the youth first is taken into custody to allow the juvenile department counselor or other person designated by the juvenile court to develop a release plan to insure the youthÂs safety and appearance in court. Such detention shall conform to the limitations of ORS 419C.130. [1993 c.33 Â§170; 1995 c.422 Â§73e]

Â Â Â Â Â  419C.139 Speedy hearing on detention cases. No youth shall be held in detention or shelter care more than 36 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing under ORS 419C.109 (3), 419C.145, 419C.150, 419C.153, 419C.156 and 419C.159. [1993 c.33 Â§171; 1995 c.422 Â§73f; 1999 c.577 Â§7]

Â Â Â Â Â  419C.142 Notice of detention hearing. (1) Whenever a hearing concerning the detention of a youth under this chapter is held, notice of the hearing shall be given to:

Â Â Â Â Â  (a) The youth;

Â Â Â Â Â  (b) If any can be found, to a parent or guardian of the youth or to any other person responsible for the youth; and

Â Â Â Â Â  (c) If the victim requests notice, the victim.

Â Â Â Â Â  (2) The notice shall state the time, place and purpose of the hearing. If a parent, guardian or other person cannot be found and personally notified prior to the hearing, a written notice of the hearing shall be left at the residence, if known, of a parent, guardian or other person. [1993 c.33 Â§172; 2007 c.609 Â§14]

Â Â Â Â Â  419C.145 Preadjudication detention; grounds. (1) A youth may be held or placed in detention before adjudication on the merits if one or more of the following circumstances exists:

Â Â Â Â Â  (a) The youth is a fugitive from another jurisdiction;

Â Â Â Â Â  (b) The youth is alleged to be within the jurisdiction of the court under ORS 419C.005, by having committed or attempted to commit an offense which, if committed by an adult, would be chargeable as:

Â Â Â Â Â  (A) A crime involving infliction of physical injury to another person;

Â Â Â Â Â  (B) A misdemeanor under ORS 166.023; or

Â Â Â Â Â  (C) Any felony crime;

Â Â Â Â Â  (c) The youth has willfully failed to appear at one or more juvenile court proceedings by having disobeyed a proper summons, citation or subpoena;

Â Â Â Â Â  (d) The youth is currently on probation imposed as a consequence of the youth previously having been found to be within the jurisdiction of the court under ORS 419C.005, and there is probable cause to believe the youth has violated one or more of the conditions of that probation;

Â Â Â Â Â  (e) The youth is subject to conditions of release pending or following adjudication of a petition alleging that the youth is within the jurisdiction of the court pursuant to ORS 419C.005 and there is probable cause to believe the youth has violated a condition of release;

Â Â Â Â Â  (f) The youth is alleged to be in possession of a firearm in violation of ORS 166.250; or

Â Â Â Â Â  (g) The youth is required to be held or placed in detention for the reasonable protection of the victim.

Â Â Â Â Â  (2) A youth detained under subsection (1) of this section must be released to the custody of a parent or other responsible person, released upon the youthÂs own recognizance or placed in shelter care unless the court or its authorized representative makes written findings that there is probable cause to believe that the youth may be detained under subsection (1) of this section, that describe why it is in the best interests of the youth to be placed in detention and that one or more of the following circumstances are present:

Â Â Â Â Â  (a) No means less restrictive of the youthÂs liberty gives reasonable assurance that the youth will attend the adjudicative hearing; or

Â Â Â Â Â  (b) The youthÂs behavior endangers the physical welfare of the youth, the victim or another person, or endangers the community.

Â Â Â Â Â  (3) When a youth is ordered held or placed in detention, the court or its authorized representative shall state in writing the basis for its detention decision and a finding describing why it is in the best interests of the youth to be placed in detention. The youth shall have the opportunity to rebut evidence received by the court and to present evidence at the hearing.

Â Â Â Â Â  (4) In determining whether release is appropriate under subsection (2) of this section, the court or its authorized representative shall consider the following:

Â Â Â Â Â  (a) The nature and extent of the youthÂs family relationships and the youthÂs relationships with other responsible adults in the community;

Â Â Â Â Â  (b) The youthÂs previous record of referrals to juvenile court and recent demonstrable conduct;

Â Â Â Â Â  (c) The youthÂs past and present residence;

Â Â Â Â Â  (d) The youthÂs education status and school attendance record;

Â Â Â Â Â  (e) The youthÂs past and present employment;

Â Â Â Â Â  (f) The youthÂs previous record regarding appearance in court;

Â Â Â Â Â  (g) The nature of the charges against the youth and any mitigating or aggravating factors;

Â Â Â Â Â  (h) The youthÂs mental health;

Â Â Â Â Â  (i) The reasonable protection of the victim; and

Â Â Â Â Â  (j) Any other facts relevant to the likelihood of the youthÂs appearance in court or likelihood that the youth will comply with the law and other conditions of release.

Â Â Â Â Â  (5) Notwithstanding subsection (2) of this section, the court may not release a youth when:

Â Â Â Â Â  (a) There is probable cause to believe the youth committed an offense that, if committed by an adult, would constitute a violent felony; and

Â Â Â Â Â  (b) There is clear and convincing evidence that the youth poses a danger of serious physical injury to or sexual victimization of the victim or members of the public while the youth is on release. [1993 c.33 Â§173; 1993 c.546 Â§130; 1995 c.422 Â§73g; 1999 c.577 Â§10; 2001 c.686 Â§10; 2005 c.631 Â§5; 2007 c.609 Â§15]

Â Â Â Â Â  419C.150 Time limitations on detention. (1) A youth may be held in detention under this section and ORS 419C.145, 419C.153 and 419C.156 for a maximum of 28 days except for good cause shown prior to the expiration of the 28-day period. If good cause for continued detention is shown, the period of detention may be extended for no more than an additional 28 days unless the adjudication is continued with the express consent of the youth.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a youth alleged to be within the jurisdiction of the juvenile court for having committed an act that would be murder, attempted murder, conspiracy to commit murder or treason if committed by an adult and if proof of the act is evident or the presumption strong that the youth committed the act. The juvenile court may conduct such hearing as the court considers necessary to determine whether the proof is evident or the presumption strong. [1993 c.33 Â§174]

Â Â Â Â Â  419C.153 Detention review or release hearing. Any youth ordered detained under ORS 419C.145, 419C.150 and 419C.156 shall have a review hearing at least every 10 days, excluding Saturdays, Sundays and judicial holidays. At the review hearing the court shall determine whether sufficient cause exists to require continued detention of the youth. In addition, the court may review and may confirm, revoke or modify any order for the detention or release of the youth under this section or ORS 419C.109, 419C.136, 419C.139, 419C.145, 419C.150 or 419C.156 and, in the event that the youth is alleged to have committed an offense which if committed by an adult would be a misdemeanor or Class C felony, may do so ex parte. Release of a youth may not be revoked, however, except upon a finding that the youth may be detained under this section or ORS 419C.145, 419C.150 and 419C.156, and after a hearing is held in accordance with ORS 419C.109, 419C.136 and 419C.139. If the victim requests, the district attorney or juvenile department shall notify the victim of the review hearing. [1993 c.33 Â§175; 2003 c.687 Â§12; 2007 c.609 Â§16]

Â Â Â Â Â  419C.156 Detention of runaway from another state. Notwithstanding ORS 419C.145 (1) and (2), the court may order the detention of a youth who resides in another state if the court makes written findings that there is probable cause to believe that the youth has run away from home or from a placement and that describe why it is in the best interests of the youth to be placed in detention. If a youth is ordered detained under this section, the court shall make such orders as are necessary to cause the youth to be immediately returned to the youthÂs state of residence. [1993 c.33 Â§176; 2001 c.686 Â§11]

Â Â Â Â Â  419C.159 Escape; punishment. Any youth 12 years of age or older, alleged to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult, who escapes from a juvenile detention facility as defined in ORS 419A.004 after having been placed in the facility pursuant to the filing of a petition alleging that the youth has committed an act which would be a crime if committed by an adult commits a violation punishable by placement in a detention facility for youths for a specific period of time not to exceed eight days, in addition to time already spent in the facility, when such punishment is ordered by the juvenile court pursuant to ORS 419C.453. [1993 c.33 Â§177]

SHELTER HEARINGS

Â Â Â Â Â  419C.170 Time limitations on shelter care. No youth shall be held in shelter care more than 36 hours, excluding Saturdays, Sundays and judicial holidays, except on order of the court made pursuant to a hearing under ORS 419C.145, 419C.150, 419C.153 and 419C.156. [1993 c.33 Â§178; 1995 c.422 Â§73h]

Â Â Â Â Â  419C.173 Evidentiary hearing. (1) When the youth is taken, or is about to be taken, into temporary custody pursuant to ORS 419C.080 and 419C.088 and placed in shelter care, a parent or youth shall be given the opportunity to present evidence to the court at the hearing specified in ORS 419C.170, and at any subsequent review hearing, that the youth can be returned home without further danger of suffering physical injury or emotional harm, endangering or harming others, or not remaining within the reach of the court process prior to adjudication.

Â Â Â Â Â  (2) If the victim requests, the district attorney or juvenile department shall notify the victim of a hearing under this section.

Â Â Â Â Â  (3) At the hearing:

Â Â Â Â Â  (a) The court shall make a written finding as to whether reasonable efforts have been made, considering the circumstances of the youthÂs conduct, to prevent or eliminate the need for removal of the youth from the home;

Â Â Â Â Â  (b) In determining whether a youth shall be removed or continued out of the home, the court shall consider whether the provision of reasonable and available services can prevent or eliminate the need to remove the youth from the home; and

Â Â Â Â Â  (c) The court shall make a written finding in every order of removal that it is in the best interest of the youth and the community that the youth be removed from the home or continued in care. [1993 c.33 Â§179; 1993 c.295 Â§6; 1993 c.546 Â§131; 1999 c.92 Â§1; 2007 c.609 Â§17]

Â Â Â Â Â  419C.176 Conditional release by court. If the court finds that release of the youth on the youthÂs own recognizance is unwarranted and if probable cause exists to believe that the youth may be detained under ORS 419A.063, 419C.145 or 419C.453, the court may make a conditional release of the youth subject to such conditions as will protect the safety of the youth, the victim, other persons and the community and insure the youthÂs appearance in court. [1993 c.33 Â§180; 2007 c.609 Â§18]

Â Â Â Â Â  419C.179 Release security provisions not applicable. Provisions regarding security for release in criminal cases shall not be applicable to youths held or taken into custody as provided in this chapter. [1993 c.33 Â§181; 1999 c.1051 Â§271]

COURT-APPOINTED COUNSEL

Â Â Â Â Â  419C.200 Court-appointed counsel for youth. (1) If the youth, the parent or guardian requests counsel for the youth but is without sufficient financial means to employ suitable counsel possessing skills and experience commensurate with the nature of the petition and the complexity of the case, the court may appoint suitable counsel to represent the youth at state expense if the youth is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. Whenever requested to do so, the court shall appoint counsel to represent the youth in every case filed pursuant to ORS 419C.005 in which the youth would be entitled to appointed counsel if the youth were an adult charged with the same offense. The court may not substitute one appointed counsel for another except pursuant to the policies, procedures, standards and guidelines of the Public Defense Services Commission.

Â Â Â Â Â  (2) Upon presentation of the order of appointment under this section by the attorney for the youth, any agency, hospital, school organization, division or department of the state, doctor, nurse or other health care provider, psychologist, psychiatrist, police department or mental health clinic shall permit the attorney to inspect and copy any records of the youth or youths involved in the case, without the consent of the youth or youths or parents. This subsection does not apply to records of a police agency relating to an ongoing investigation prior to charging. [1993 c.33 Â§182; 1993 c.234 Â§2; 1993 c.546 Â§68; 2001 c.962 Â§49; 2003 c.449 Â§Â§12,48]

Â Â Â Â Â  419C.203 Payment for compensation of counsel. (1) When the court appoints counsel to represent a youth, it may order the youth, if able, parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part the administrative costs of determining the ability of the youth, parents or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel.

Â Â Â Â Â  (2) The test of the youthÂs, parentÂs or estateÂs ability to pay costs under subsection (1) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the policies, procedures, standards and guidelines adopted under ORS 151.216. If counsel is provided at state expense, the court shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (3) If counsel is provided at state expense, the court shall determine the amount the youth, parents or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (4) In determining whether to order the youth to pay costs under subsection (1) of this section, the court shall also consider the reformative effect of having the youth pay. The court may order that a portion of any moneys earned by the youth in juvenile work projects be used to pay costs ordered under subsection (1) of this section.

Â Â Â Â Â  (5) The courtÂs order of payment is enforceable in the same manner as an order of support under ORS 419C.600. [1993 c.33 Â§183; 1997 c.761 Â§Â§7,7a; 2001 c.962 Â§50; 2003 c.449 Â§13]

Â Â Â Â Â  419C.206 Compensation for counsel when youth, parent or guardian cannot pay. When the court appoints counsel for the youth and the youth is determined to be entitled to, and financially eligible for, appointment of counsel at state expense and the parent or guardian is without sufficient financial means to employ counsel, the compensation for counsel and reasonable fees and expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1993 c.33 Â§184; 2001 c.962 Â§51; 2003 c.449 Â§31]

Â Â Â Â Â  419C.209 Applicability of other laws. Appointment of counsel for the youth or parent is subject to ORS 135.055, 151.216 and 151.219. [1993 c.33 Â§186; 2001 c.962 Â§52]

EDUCATIONAL SURROGATE

Â Â Â Â Â  419C.220 Appointment of surrogate. (1) Upon the request of any party, the court shall appoint a surrogate for a youth or youth offender who is temporarily or permanently in the custody of, or committed to, a public or private agency through the action of the juvenile court if:

Â Â Â Â Â  (a) The court finds that the youth or youth offender may be eligible for special education programs because of a disabling condition as provided in ORS chapter 343;

Â Â Â Â Â  (b) The youth or youth offender does not already have a surrogate appointed by a school district or other educational agency; and

Â Â Â Â Â  (c) The requesting party nominates a person who is willing to serve as the surrogate and who meets the requirements described in subsection (2) of this section.

Â Â Â Â Â  (2) A surrogate appointed under this section:

Â Â Â Â Â  (a) May not be an employee of the state educational agency, a school district or any other agency that is involved in the education or care of the youth or youth offender;

Â Â Â Â Â  (b) May not have a conflict of interest that would interfere with the surrogate representing the special education interests of the youth or youth offender; and

Â Â Â Â Â  (c) Shall have knowledge and skills that ensure that the surrogate can adequately represent the youth or youth offender in special education decisions. [1993 c.33 Â§187; 2003 c.396 Â§100; 2005 c.662 Â§15]

Â Â Â Â Â  419C.223 Duties and tenure. A person that is appointed surrogate for a youth offender has the duty and authority to protect the due process rights of the youth offender with respect to the provision of free appropriate public education. A surrogate appointed by the court shall immediately apply to the attending school district for an evaluation of the youth offenderÂs eligibility for special education and shall participate in the development of the youth offenderÂs educational plan as provided in ORS chapter 343. The duties and responsibilities of the surrogate shall continue until whichever of the following occurs first:

Â Â Â Â Â  (1) The youth offender is 21 years of age;

Â Â Â Â Â  (2) The youth offender is determined to be no longer eligible for special education; or

Â Â Â Â Â  (3) The juvenile court terminates jurisdiction of the youth offender and determines that the youth offenderÂs parent or guardian is both known and available to protect the special educational rights of the youth offender. [1993 c.33 Â§188; 2003 c.396 Â§101]

AUTHORIZED DIVERSION PROGRAMS

Â Â Â Â Â  419C.225 Authorized diversion programs. (1) Following a review of a police report and other relevant information, a county juvenile department may refer a youth to an authorized diversion program if the youth is eligible to enter into a formal accountability agreement under ORS 419C.230.

Â Â Â Â Â  (2) An authorized diversion program may include a youth court, mediation program, crime prevention or chemical substance abuse education program or other program established for the purpose of providing consequences and reformation and preventing future delinquent acts. [2001 c.485 Â§5]

Â Â Â Â Â  419C.226 Youth courts. (1) An organization may establish and operate a youth court only with the agreement and cooperation of a county juvenile department. To establish a youth court, the organization and the county juvenile department must enter into a written agreement that:

Â Â Â Â Â  (a) Describes the types of cases that may be referred to the youth court;

Â Â Â Â Â  (b) Establishes protocols for handling the cases, including time limits to be observed; and

Â Â Â Â Â  (c) Establishes data collection and outcome reporting requirements.

Â Â Â Â Â  (2) A youth court in existence on January 1, 2002, may continue to operate in the form in which it exists on January 1, 2002.

Â Â Â Â Â  (3) A youth court may be described by other terms including, but not limited to, a peer court, teen court or peer jury. [2001 c.485 Â§6]

Â Â Â Â Â  Note: Section 2, chapter 250, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 2. (1) Following a review of a police report and other relevant information, a county juvenile department may refer a youth to a youth court if the youth is eligible to enter into a formal accountability agreement under ORS 419C.230.

Â Â Â Â Â  (2)(a) An organization may establish and operate a youth court only with the agreement and cooperation of a county juvenile department. To establish a youth court, the organization and the county juvenile department must enter into a written agreement that:

Â Â Â Â Â  (A) Describes the types of cases to be referred to the youth court;

Â Â Â Â Â  (B) Establishes protocols for handling the cases, including time limits to be observed; and

Â Â Â Â Â  (C) Establishes data collection and outcome reporting requirements.

Â Â Â Â Â  (b) A youth court in existence on the effective date of this 2001 Act [January 1, 2002] may continue to operate in the form in which it exists on the effective date of this 2001 Act.

Â Â Â Â Â  (c) A youth court may be described by other terms including, but not limited to, a peer court, teen court or peer jury. [2001 c.250 Â§2]

FORMAL ACCOUNTABILITY AGREEMENTS

Â Â Â Â Â  419C.230 Formal accountability agreements; when appropriate; consultation with victim. (1) A formal accountability agreement may be entered into when a youth has been referred to a county juvenile department, and a juvenile department counselor has probable cause to believe that the youth may be found to be within the jurisdiction of the juvenile court for one or more acts specified in ORS 419C.005.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, unless authorized by the district attorney, a formal accountability agreement may not be entered into when the youth:

Â Â Â Â Â  (a) Is alleged to have committed an act that if committed by an adult would constitute:

Â Â Â Â Â  (A) A felony sex offense under ORS 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.425 or 163.427; or

Â Â Â Â Â  (B) An offense involving the use or possession of a firearm, as defined in ORS 166.210, or destructive device, as described in ORS 166.382; or

Â Â Â Â Â  (b) Is being referred to the county juvenile department for a second or subsequent time for commission of an act that if committed by an adult would constitute a felony.

Â Â Â Â Â  (3) The juvenile department must consult the victim before entering into a formal accountability agreement if:

Â Â Â Â Â  (a) The victim has requested consultation in plea negotiations; and

Â Â Â Â Â  (b) The formal accountability agreement involves an alleged act that if committed by an adult would constitute a violent felony. [1993 c.33 Â§189; 1995 c.422 Â§74; 1999 c.577 Â§8; 2007 c.609 Â§19]

Â Â Â Â Â  419C.233 Nature of agreement. A formal accountability agreement is a voluntary contract between a youth described in ORS 419C.230 and a juvenile department whereby the youth agrees to fulfill certain conditions in exchange for not having a petition filed against the youth. [1993 c.33 Â§190; 1995 c.422 Â§123]

Â Â Â Â Â  419C.236 Agreement may require counseling, community service, education, treatment or training; restitution. (1) A formal accountability agreement may require participation in or referral to counseling, a period of community service, drug or alcohol education or treatment, vocational training or any other legal activity which in the opinion of the counselor would be beneficial to the youth.

Â Â Â Â Â  (2) A formal accountability agreement may require that the youth make restitution to any person who was physically injured or who suffered loss of or damage to property as a result of the conduct alleged. Before setting the amount of restitution, the juvenile department shall consult with the victim concerning the amount of damage. Restitution does not limit or impair the right of a victim to sue in a civil action for damages suffered, nor shall the fact of consultation by the victim be admissible in such civil action to prove consent or agreement by the victim. However, the court shall credit any restitution paid by the youth to a victim against any judgment in favor of the victim in such civil action. [1993 c.33 Â§191; 1995 c.422 Â§124]

Â Â Â Â Â  419C.237 Agreement may require mental health evaluation. If a youth enters into a formal accountability agreement under ORS 419C.230, and a juvenile department counselor has probable cause to believe that the youth may be found to be within the jurisdiction of the juvenile court for an act that would be a violation of ORS 167.315, 167.320, 167.322 or 167.333 if done by an adult, the agreement may provide for the youth to undergo psychiatric, psychological or mental health evaluation and, if warranted by the mental condition of the youth, undergo appropriate care or treatment. [2001 c.926 Â§5]

Â Â Â Â Â  419C.239 Requirements of agreement; disclosure. (1) A formal accountability agreement shall:

Â Â Â Â Â  (a) Be completed within a period of time not to exceed one year;

Â Â Â Â Â  (b) Be voluntarily entered into by all parties;

Â Â Â Â Â  (c) Be revocable by the youth at any time by a written revocation;

Â Â Â Â Â  (d) Be revocable by the juvenile department in the event the department has reasonable cause to believe the youth has failed to carry out the terms of the formal accountability agreement or has committed a subsequent offense;

Â Â Â Â Â  (e) Not be used as evidence against the youth at any adjudicatory hearing;

Â Â Â Â Â  (f) Be executed in writing and expressed in language understandable to the persons involved;

Â Â Â Â Â  (g) Be signed by the juvenile department, the youth, the youthÂs parent or parents or legal guardian, and the youthÂs counsel, if any;

Â Â Â Â Â  (h) Become part of the youthÂs juvenile department record; and

Â Â Â Â Â  (i) When the youth has been charged with having committed the youthÂs first violation of a provision under ORS 475.860 (3)(b) or 475.864 (3) and unless the juvenile department determines that it would be inappropriate in the particular case:

Â Â Â Â Â  (A) Require the youth to participate in a diagnostic assessment and an information or treatment program as recommended by the assessment. The agencies or organizations providing assessment or programs of information or treatment must be the same as those designated by the court under ORS 419C.443 (1) and must meet the standards set by the Director of Human Services. The parent of the youth shall pay the cost of the youthÂs participation in the program based upon the ability of the parent to pay.

Â Â Â Â Â  (B) Monitor the youthÂs progress in the program which shall be the responsibility of the diagnostic assessment agency or organization. It shall make a report to the juvenile department stating the youthÂs successful completion or failure to complete all or any part of the program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the juvenile department and the diagnostic assessment agency or organization. The juvenile department shall make the report a part of the record of the case.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the following information contained in a formal accountability agreement under ORS 419C.230 is not confidential and is not exempt from disclosure:

Â Â Â Â Â  (a) The name and date of birth of the youth;

Â Â Â Â Â  (b) The act alleged; and

Â Â Â Â Â  (c) The portion of the agreement providing for the disposition of the youth. [1993 c.33 Â§192; 1995 c.422 Â§76; 1995 c.440 Â§4; 1997 c.615 Â§1; 2005 c.708 Â§53]

Â Â Â Â Â  419C.242 Revocation and modification of agreement. (1) If a formal accountability agreement is revoked pursuant to ORS 419C.239, the juvenile department shall either extend the agreement pursuant to subsection (2) of this section or file a petition with the juvenile court, and an adjudicatory hearing may be held.

Â Â Â Â Â  (2) If the juvenile department has reasonable cause to believe that the youth has failed to carry out the terms of the formal accountability agreement or has committed a subsequent offense, in lieu of revoking the agreement, the department may modify the terms of the agreement and extend the period of the agreement for an additional six months from the date on which the modification was made with the consent of the youth and the youthÂs counsel, if any. The period of a formal accountability agreement may be extended only once under this subsection. [1993 c.33 Â§193; 1995 c.422 Â§125]

Â Â Â Â Â  419C.245 Right to counsel. The juvenile department counselor shall inform a youth and the youthÂs parents or guardian of the youthÂs right to counsel and to appointed counsel at state expense, if the youth is determined to be financially eligible under the policies, procedures, standards and guidelines of the Public Defense Services Commission. The right to counsel shall attach prior to the youthÂs entering into a formal accountability agreement. [1993 c.33 Â§194; 1995 c.422 Â§126; 2001 c.962 Â§84; 2003 c.449 Â§14]

PETITION

Â Â Â Â Â  419C.250 Who may file petition; form. (1) The state, acting through the district attorney, Attorney General or, when authorized by the district attorney, the juvenile department counselor, may file a petition alleging that a youth is within the jurisdiction of the court as provided in ORS 419C.005.

Â Â Â Â Â  (2) At any time after a petition is filed, the court may make an order providing for the temporary custody of the youth.

Â Â Â Â Â  (3) The petition and all subsequent court documents in the proceeding shall be entitled, ÂIn the Matter of ________, a youth.Â The petition shall be in writing and verified upon the information and belief of the petitioner. [1993 c.546 Â§70 (enacted in lieu of 1993 c.33 Â§195); 1995 c.422 Â§77; 1999 c.59 Â§120]

Â Â Â Â Â  419C.255 Facts to be pleaded. (1) The petition shall set forth in ordinary and concise language such of the following facts as are known and indicate any which are not known:

Â Â Â Â Â  (a) The name, age and residence of the youth.

Â Â Â Â Â  (b) The facts which bring the youth within the jurisdiction of the court as provided in ORS 419C.005.

Â Â Â Â Â  (c) The name and residence of the youthÂs parents or, if the youth has no parents or the names and residences of both parents are unknown, then the name and address of the youthÂs guardian, if the youth has a guardian.

Â Â Â Â Â  (d) The name and residence of the person having physical custody of the youth.

Â Â Â Â Â  (2) A petition alleging jurisdiction under ORS 419C.005 shall set forth in addition the name of any person who was physically injured or who suffered loss of or damage to property as a result of the conduct alleged. [1993 c.33 Â§198; 2007 c.609 Â§20]

Â Â Â Â Â  419C.258 Service. A true copy of the petition shall be served, together with the summons, upon all persons upon whom summonses are served under ORS 419C.300, 419C.303 and 419C.306. The petitioner, or an attorney for the petitioner, must certify on the copy that the copy is an exact and complete copy of the original summons and complaint. [1993 c.33 Â§199; 1995 c.273 Â§23]

Â Â Â Â Â  419C.261 Amendment and dismissal of petition; consultation with victim. (1) The court, on motion of an interested party or on its own motion, may at any time direct that the petition be amended. If the amendment results in a substantial departure from the facts originally alleged, the court shall grant such continuance as the interests of justice may require. When the court directs the amendment of a petition alleging that a youth has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for directing the amendment.

Â Â Â Â Â  (2)(a) The court may set aside or dismiss a petition filed under ORS 419C.005 in furtherance of justice after considering the circumstances of the youth and the interests of the state in the adjudication of the petition.

Â Â Â Â Â  (b) If the victim requests notice, the district attorney or juvenile department shall notify the victim of a hearing to amend the petition in advance of the hearing.

Â Â Â Â Â  (c) When the court sets aside or dismisses a petition alleging that a youth has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for setting aside or dismissing the petition.

Â Â Â Â Â  (3) The district attorney or juvenile department must consult the victim regarding plea negotiations if:

Â Â Â Â Â  (a) The victim has requested to be consulted regarding plea negotiations;

Â Â Â Â Â  (b) The petition alleges the youth committed an act that would constitute a violent felony, as defined in ORS 419A.004, if committed by an adult; and

Â Â Â Â Â  (c) The negotiations could lead to an amendment of the petition for purposes of obtaining an admission from the youth. [1993 c.33 Â§200; 1995 c.422 Â§77a; 2001 c.803 Â§7; 2007 c.609 Â§23]

CRIMINAL PROCEDURE LAWS

Â Â Â Â Â  419C.270 Application of criminal procedure laws. In all proceedings brought under ORS 419C.005, the following rules of criminal procedure apply:

Â Â Â Â Â  (1) ORS 133.673, 133.693 and 133.703;

Â Â Â Â Â  (2) ORS 135.455, 135.465 and 135.470;

Â Â Â Â Â  (3) ORS 135.610, 135.630 (3) to (6), 135.640 and 135.670;

Â Â Â Â Â  (4) ORS 135.711, 135.713, 135.715, 135.717, 135.720, 135.725, 135.727, 135.730, 135.733, 135.735, 135.737, 135.740 and 135.743;

Â Â Â Â Â  (5) ORS 135.805 and 135.815 (1)(a) to (e) and (2);

Â Â Â Â Â  (6) ORS 135.825, 135.835, 135.845 and 135.855 to 135.873; and

Â Â Â Â Â  (7) ORS 136.432. [1993 c.546 Â§72; 1997 c.313 Â§31; 1999 c.304 Â§Â§7,8; 2007 c.581 Â§4; 2007 c.609 Â§21]

Â Â Â Â Â  419C.273 Right of victim to be present at proceedings; advice of rights; notice; effect on validity of proceedings. (1)(a) The victim of any act alleged in a petition filed under this chapter may be present at and, upon request, must be informed in advance of critical stages of the proceedings held in open court when the youth or youth offender will be present.

Â Â Â Â Â  (b) The victim must be informed of any constitutional rights of the victim. Except as provided in ORS 147.417, the district attorney or juvenile department must ensure that victims are informed of their constitutional rights. If a victim requests, the district attorney or juvenile department must support the victim in exercising the victimÂs constitutional rights.

Â Â Â Â Â  (2)(a) The victim has the right, upon request, to be notified in advance of or to be heard at:

Â Â Â Â Â  (A) A detention or shelter hearing;

Â Â Â Â Â  (B) A hearing to review the placement of the youth or youth offender; or

Â Â Â Â Â  (C) A dispositional hearing.

Â Â Â Â Â  (b) For a release hearing, the victim has the right:

Â Â Â Â Â  (A) Upon request, to be notified in advance of the hearing;

Â Â Â Â Â  (B) To appear personally at the hearing; and

Â Â Â Â Â  (C) If present, to reasonably express any views relevant to the issues before the court.

Â Â Â Â Â  (c) Failure to notify the victim of a hearing under this subsection or failure of the victim to appear at the hearing does not affect the validity of the proceeding.

Â Â Â Â Â  (3) If the victim is not present at a critical stage of the proceeding, the court shall ask the district attorney or juvenile department whether the victim requested to be notified of critical stages of the proceedings. If the victim requested to be notified, the court shall ask the district attorney or juvenile department whether the victim was notified of the date, time and place of the hearing. The validity of the proceeding is not affected by the failure to notify the victim of a hearing or failure of the victim to appear at a hearing that is a critical stage of the proceeding, including but not limited to hearings under ORS 135.953, 181.823, 419A.262, 419C.097, 419C.142, 419C.173, 419C.261, 419C.450 or 419C.653.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCritical stage of the proceedingÂ means a hearing that:

Â Â Â Â Â  (A) Affects the legal interests of the youth or youth offender;

Â Â Â Â Â  (B) Is held in open court; and

Â Â Â Â Â  (C) Is conducted in the presence of the youth or youth offender.

Â Â Â Â Â  (b) ÂCritical stage of the proceedingÂ includes, but is not limited to:

Â Â Â Â Â  (A) Detention and shelter hearings;

Â Â Â Â Â  (B) Hearings to review placements;

Â Â Â Â Â  (C) Hearings to set or change conditions of release;

Â Â Â Â Â  (D) Hearings to transfer proceedings or to transfer parts of proceedings;

Â Â Â Â Â  (E) Waiver hearings;

Â Â Â Â Â  (F) Adjudication and plea hearings;

Â Â Â Â Â  (G) Dispositional hearings, including but not limited to restitution hearings;

Â Â Â Â Â  (H) Review or dispositional review hearings;

Â Â Â Â Â  (I) Hearings on motions to amend, dismiss or set aside petitions, orders or judgments;

Â Â Â Â Â  (J) Probation violation hearings, including probation revocation hearings, when the basis for the alleged violation directly implicates a victimÂs rights or well-being;

Â Â Â Â Â  (K) Hearings for relief from the duty to report under ORS 181.823; and

Â Â Â Â Â  (L) Expunction hearings.

Â Â Â Â Â  (5) Nothing in this section creates a cause of action for compensation or damages. This section may not be used to invalidate an accusatory instrument, ruling of the court or otherwise suspend or terminate any proceeding at any point after the case is commenced or on appeal. [2007 c.609 Â§2]

Â Â Â Â Â  419C.276 When address and phone number of victim or witness not to be disclosed to youth or youth offender; deposition of victim; when contact with victim prohibited; effect of threats by youth or youth offender. (1) If a victim or witness requests, the court shall order that the address and telephone number of the victim or witness not be given to the youth or youth offender unless good cause is shown to the court.

Â Â Â Â Â  (2) If contacted by the attorney of the youth or youth offender, an agent of the youth or youth offender, or an agent of the attorney of the youth or youth offender, a victim must be clearly informed by the attorney or agent, either in person or in writing:

Â Â Â Â Â  (a) Of the identity and capacity of the person contacting the victim;

Â Â Â Â Â  (b) That the victim does not have to talk to the attorney or agent, or provide other discovery unless the victim wishes; and

Â Â Â Â Â  (c) That the victim may have a representative of the state present during any interview.

Â Â Â Â Â  (3) Unless the victim consents after receiving a full advice of rights as provided in subsection (2) of this section, a victim may not be required to be interviewed or deposed by or give discovery to the youth or youth offender or the attorney for the youth or youth offender, or an agent of the attorney or youth or youth offender. This subsection does not prohibit the youth or youth offender from:

Â Â Â Â Â  (a) Subpoenaing or examining the victim in a proceeding when the purpose is other than for discovery; or

Â Â Â Â Â  (b) Subpoenaing books, papers or documents as provided in ORS 136.580.

Â Â Â Â Â  (4) Any preadjudication release order must prohibit any contact with the victim, either directly or indirectly, unless specifically authorized by the court. This subsection does not limit contact by the attorney for the youth or youth offender, or an agent of the attorney, other than the youth or youth offender, in the manner set forth in subsection (2) of this section.

Â Â Â Â Â  (5)(a) If a victim notifies the district attorney or juvenile department that the youth or youth offender, by direct or indirect contact, threatened or intimidated the victim, the district attorney or juvenile department shall notify the court and the attorney for the youth or youth offender. If the youth or youth offender is not in custody and the court finds there is probable cause to believe the victim has been threatened or intimidated by the youth or youth offender, by direct or indirect contact, the court shall immediately issue an order to show cause why the release status should not be revoked.

Â Â Â Â Â  (b) After conducting a hearing as the court deems appropriate, if the court finds that the victim has been threatened or intimidated by the youth or youth offender, by direct or indirect contact, the release status shall be revoked and the youth or youth offender shall be held in detention until conditions of release sufficient to ensure the safety of the victim and the community can be implemented.

Â Â Â Â Â  (c) In any hearing convened under this subsection, the victim has the right to be notified in advance of the hearing, to appear personally at the hearing and, if present, to express any views relevant to the issues before the court.

Â Â Â Â Â  (6) For purposes of subsections (4) and (5) of this section, ÂcontactÂ has the meaning given that term in ORS 163.730. [2007 c.609 Â§3]

CONSOLIDATION

Â Â Â Â Â  419C.280 Consolidation. Juvenile court hearings shall be held at a special session of the court for that purpose and each case shall be heard separately, except that two or more cases may be heard together in the following instances:

Â Â Â Â Â  (1) Cases involving violations of motor vehicle laws or ordinances where none of the cases involves death or serious injury to persons.

Â Â Â Â Â  (2) Cases arising in whole or in part out of a single transaction or series of related transactions. [1993 c.33 Â§201]

PARTIES

Â Â Â Â Â  419C.285 Parties to delinquency proceeding; rights of limited participation; interpreters. (1) At the adjudication stage of a delinquency proceeding, the parties to the proceeding are the youth and the state, represented by the district attorney or the juvenile department. At the dispositional stage of a delinquency proceeding, the following are also parties:

Â Â Â Â Â  (a) The parents or guardian of the youth;

Â Â Â Â Â  (b) A court appointed special advocate, if appointed;

Â Â Â Â Â  (c) The Oregon Youth Authority or other child care agency, if the youth is temporarily committed to the agency; and

Â Â Â Â Â  (d) An intervenor who petitions or files a motion on the basis of a child-parent relationship under ORS 109.119.

Â Â Â Â Â  (2) The rights of the parties include, but are not limited to:

Â Â Â Â Â  (a) The right to notice of the proceeding and copies of the pleadings;

Â Â Â Â Â  (b) The right to appear with counsel and to have counsel appointed if otherwise provided by law;

Â Â Â Â Â  (c) The right to call witnesses, cross-examine witnesses and participate in hearings;

Â Â Â Â Â  (d) The right to appeal;

Â Â Â Â Â  (e) The right to request a hearing; and

Â Â Â Â Â  (f) The right to notice of any proceeding before the Psychiatric Security Review Board.

Â Â Â Â Â  (3)(a) Persons who are not parties under subsection (1) of this section may petition the court for rights of limited participation. The petition must be filed and served on all parties no later than two weeks before a proceeding in the case in which participation is sought. The petition must state:

Â Â Â Â Â  (A) The reason the participation is sought;

Â Â Â Â Â  (B) How the personÂs involvement is in the best interest of the youth or the administration of justice;

Â Â Â Â Â  (C) Why the parties cannot adequately present the case; and

Â Â Â Â Â  (D) What specific relief is being sought.

Â Â Â Â Â  (b) If the court finds that the petition is well founded, the court may grant rights of limited participation as specified by the court.

Â Â Â Â Â  (c) Persons petitioning for rights of limited participation are not entitled to appointed counsel.

Â Â Â Â Â  (4) In all delinquency proceedings, interpreters shall be appointed in the manner specified by ORS 45.275 and 45.285 for the parties to the proceeding, any person granted rights of limited participation, and any parent or guardian of the youth without regard to whether the parent or guardian is a party to the proceeding. [1993 c.546 Â§73; 1997 c.873 Â§22; 2001 c.214 Â§2; 2001 c.962 Â§85; 2003 c.396 Â§Â§102,103; 2005 c.843 Â§8]

SUMMONS

Â Â Â Â Â  419C.300 Time limits on issuance of summons. Promptly after the petition is filed, there shall be an investigation of the circumstances concerning the youth. No later than 60 days after the petition is filed, summons may be issued. [1993 c.33 Â§202]

Â Â Â Â Â  419C.303 Form of summons; content. The summons shall be signed by a counselor or some other person acting under the direction of the court and shall contain the name of the court, the title of the proceeding and, except for a published summons, a brief statement of the substance of the facts required by ORS 419C.255 (1)(b). The summons shall also include a notice that the parent or other person legally obligated to support the youth may be required to pay, at some future date, for all or a portion of the support of the youth, including the cost of out-of-home placement, depending upon the ability of the parent to pay support. [1993 c.33 Â§203; 1993 c.546 Â§94]

Â Â Â Â Â  419C.306 Effect of summons; to whom issued. (1) The summons shall require the person or persons who have physical custody of the youth to appear and bring the youth before the court at the time and place stated in the summons. The time for the hearing on the petition shall be fixed at a reasonable time, not less than 24 hours, after the issuance of the summons. If it appears to the court that the welfare of the youth or of the public requires that the youth immediately be taken into custody, the court may indorse an order on the summons as provided in ORS 419C.080 (2) directing the officer serving it to take the youth into custody.

Â Â Â Â Â  (2)(a) Summons shall be issued to the legal parents of the youth, without regard to who has legal or physical custody of the youth, and to the legal guardians, if any, of the youth.

Â Â Â Â Â  (b) Parents or guardians summoned pursuant to paragraph (a) of this subsection shall appear personally pursuant to the summons. Following the initial appearance, parents or guardians shall appear as directed by the court.

Â Â Â Â Â  (c) An employer may not discharge, threaten to discharge, intimidate or coerce any employee by reason of the employeeÂs attendance at a juvenile court hearing as required under paragraph (a) of this subsection.

Â Â Â Â Â  (d) This subsection may not be construed to alter or affect an employerÂs policies or agreements with employees concerning employeesÂ wages during times when an employee attends a juvenile court hearing under paragraph (a) of this subsection.

Â Â Â Â Â  (3) If the youth is 12 years of age or older, a certified copy of the summons shall be served upon the youth. If the petition alleges that the youth is within the jurisdiction of the court for having violated ORS 471.430, the summons must contain a statement that, if the youth fails to appear as required in the summons, the driving privileges of the youth are subject to suspension under ORS 419C.472.

Â Â Â Â Â  (4) Summons may be issued requiring the appearance of any person whose presence the court deems necessary. When a summons is issued to a youth pursuant to a petition alleging jurisdiction under ORS 419C.005, a copy of the summons shall be mailed to all victims whose names appear on the petition pursuant to ORS 419C.255 (2). The copy of the summons shall be accompanied by a notice that the victim may be present for the youthÂs appearance before the court and is entitled to request and receive notification of future hearings before the court in regard to the particular case. The copy of the summons shall also be accompanied by a notice informing the victim of the provisions of ORS 30.765. [1993 c.33 Â§204; 1993 c.546 Â§74; 1999 c.965 Â§1; 2001 c.686 Â§12; 2001 c.817 Â§7; 2003 c.687 Â§13]

Â Â Â Â Â  419C.309 Service of summons or other process. Summonses or other process issuing from the juvenile court may be served without further indorsement in any county of the state by an officer of the county in which the proceeding is pending, by an officer of the county in which the person to be served is found or by any person authorized by the court to serve the process. Except as otherwise provided in this chapter, the provisions of law or the Oregon Rules of Civil Procedure applicable to summonses in civil cases apply to summonses issued from juvenile court. [1993 c.33 Â§205]

Â Â Â Â Â  419C.312 Alternate service. (1) If any parent or guardian required to be summoned as provided in ORS 419C.306 cannot be found within the state, a summons may be served on the parent or guardian in any of the following ways:

Â Â Â Â Â  (a) If the address of the parent or guardian is known, by sending the parent or guardian a copy of the summons by registered or certified mail with a return receipt to be signed by the addressee only.

Â Â Â Â Â  (b) By personal service outside the state.

Â Â Â Â Â  (2) Service as provided in this section and ORS 419C.309 shall vest the court with jurisdiction over the parents or guardian in the same manner and to the same extent as if the person served were served personally within this state. [1993 c.33 Â§206; 1993 c.546 Â§75]

Â Â Â Â Â  419C.315 Travel expenses of party summoned. The court may authorize payment of travel expenses of any party summoned. Except as provided in this section, responsibility for the payment of the cost of service of summons or other process on any party, and for payment of travel expenses so authorized, shall be borne by the party issuing the summons or requesting the court to issue the summons. When the Oregon Youth Authority issues the summons or requests the court to issue the summons, responsibility for such payment shall be borne by the county. [1993 c.33 Â§207]

Â Â Â Â Â  419C.317 Compliance with summons. No person required to appear as provided in ORS 419C.306 shall without reasonable cause fail to appear or, where directed in the summons, to bring the youth before the court. [1993 c.33 Â§208]

Â Â Â Â Â  419C.320 When arrest warrant for summoned person authorized. If the summons cannot be served, if the person to whom the summons is directed fails to obey it or if it appears to the court that the summons will be ineffectual, the court may direct issuance of a warrant of arrest against the person summoned or against the youth. [1993 c.33 Â§209]

Â Â Â Â Â  419C.323 Proceeding when summoned party not before court. If the youth is before the court, the court has jurisdiction to proceed with the case notwithstanding the failure to serve summons upon any person required to be served by ORS 419C.300, 419C.303 and 419C.306, except that:

Â Â Â Â Â  (1) No order for support as provided in ORS 419C.590, 419C.592, 419C.595 and 419C.597 may be entered against a person unless that person is served as provided in ORS 419C.309.

Â Â Â Â Â  (2) If it appears to the court that a parent or guardian required to be served by ORS 419C.300, 419C.303 and 419C.306 was not served as provided in ORS 419C.309, 419C.312 and 419C.315, or was served on such short notice that the parent or guardian did not have a reasonable opportunity to appear at the time fixed, the court shall, upon petition by the parent or guardian, reopen the case for full consideration. [1993 c.33 Â§210]

WAIVER

Â Â Â Â Â  419C.340 Authority to waive youth to adult court. In the circumstances set forth in ORS 419C.349, 419C.352, 419C.364, 419C.367 and 419C.370, the court may waive the youth to the appropriate court handling criminal actions, or to municipal court. [1993 c.33 Â§211; 1993 c.546 Â§76]

Â Â Â Â Â  419C.343 Depositions. (1) After the commencement of any proceeding in which a motion to waive has been filed, a party may move the court for an order allowing the taking of a deposition to perpetuate the testimony of a witness who is:

Â Â Â Â Â  (a) Outside of the jurisdiction of, or otherwise not subject to the process of, the court; or

Â Â Â Â Â  (b) Unable to attend because of age, sickness, infirmity, imprisonment or undue hardship.

Â Â Â Â Â  (2) The affidavit in support of the motion to take a deposition to perpetuate testimony, in addition to setting forth the reasons described in subsection (1)(a) and (b) of this section, shall also set forth:

Â Â Â Â Â  (a) The reasons why the testimony of the witness sought to be deposed cannot be taken by telephone at the time of the hearing;

Â Â Â Â Â  (b) Where the deposition is to be taken;

Â Â Â Â Â  (c) The manner of recording the deposition; and

Â Â Â Â Â  (d) A brief statement of the substance of the testimony that the witness is expected to give.

Â Â Â Â Â  (3) If the court finds that taking a deposition will best promote the just, speedy and inexpensive resolution of one or more issues in the proceeding or that taking a deposition is necessary to meet the requirements of due process, the court shall grant the motion.

Â Â Â Â Â  (4) If the motion is granted, the court may, in its discretion, set conditions regarding the time, place and method of taking the deposition.

Â Â Â Â Â  (5) All objections to any testimony or evidence taken at the deposition shall be made at the time and noted upon the record. The court before which the testimony is offered shall rule on any objections before the testimony is offered. Any objection not made at the deposition is waived. [1993 c.546 Â§81]

Â Â Â Â Â  419C.346 Juvenile courtÂs retention of authority over parent. If the juvenile court waives a youth to another court under ORS 419C.349, 419C.355 and 419C.370 for disposition as an adult, the juvenile court nevertheless may retain jurisdiction over the youthÂs parents or guardians under ORS 419C.570. However, if the court enters an order of waiver under ORS 419C.364, jurisdiction over the parents or guardians under ORS 419C.570 shall terminate. [1993 c.33 Â§212; 1993 c.546 Â§77]

Â Â Â Â Â  419C.349 Grounds for waiving youth to adult court. The juvenile court, after a hearing except as otherwise provided in ORS 419C.364 or 419C.370, may waive a youth to a circuit, justice or municipal court of competent jurisdiction for prosecution as an adult if:

Â Â Â Â Â  (1) The youth is 15 years of age or older at the time of the commission of the alleged offense;

Â Â Â Â Â  (2) The youth, except as otherwise provided in ORS 419C.364 and 419C.370, is alleged to have committed a criminal offense constituting:

Â Â Â Â Â  (a) Murder under ORS 163.115 or any aggravated form thereof;

Â Â Â Â Â  (b) A Class A or Class B felony;

Â Â Â Â Â  (c) Any of the following Class C felonies:

Â Â Â Â Â  (A) Escape in the second degree under ORS 162.155;

Â Â Â Â Â  (B) Assault in the third degree under ORS 163.165;

Â Â Â Â Â  (C) Coercion under ORS 163.275 (1)(a);

Â Â Â Â Â  (D) Arson in the second degree under ORS 164.315; or

Â Â Â Â Â  (E) Robbery in the third degree under ORS 164.395;

Â Â Â Â Â  (d) Any Class C felony in which the youth used or threatened to use a firearm; or

Â Â Â Â Â  (e) Any other felony or any misdemeanor if the youth and the state stipulate to the waiver;

Â Â Â Â Â  (3) The youth at the time of the alleged offense was of sufficient sophistication and maturity to appreciate the nature and quality of the conduct involved; and

Â Â Â Â Â  (4) The juvenile court, after considering the following criteria, determines by a preponderance of the evidence that retaining jurisdiction will not serve the best interests of the youth and of society and therefore is not justified:

Â Â Â Â Â  (a) The amenability of the youth to treatment and rehabilitation given the techniques, facilities and personnel for rehabilitation available to the juvenile court and to the criminal court which would have jurisdiction after transfer;

Â Â Â Â Â  (b) The protection required by the community, given the seriousness of the offense alleged;

Â Â Â Â Â  (c) The aggressive, violent, premeditated or willful manner in which the offense was alleged to have been committed;

Â Â Â Â Â  (d) The previous history of the youth, including:

Â Â Â Â Â  (A) Prior treatment efforts and out-of-home placements; and

Â Â Â Â Â  (B) The physical, emotional and mental health of the youth;

Â Â Â Â Â  (e) The youthÂs prior record of acts which would be crimes if committed by an adult;

Â Â Â Â Â  (f) The gravity of the loss, damage or injury caused or attempted during the offense;

Â Â Â Â Â  (g) The prosecutive merit of the case against the youth; and

Â Â Â Â Â  (h) The desirability of disposing of all cases in one trial if there were adult cooffenders. [1993 c.33 Â§213; 1993 c.546 Â§78; 1999 c.951 Â§1; 2003 c.404 Â§1]

Â Â Â Â Â  419C.352 Grounds for waiving youth under 15 years of age. The juvenile court, after a hearing, except as provided in ORS 419C.364 or 419C.370, may waive a youth under 15 years of age at the time the act was committed to circuit court for prosecution as an adult if:

Â Â Â Â Â  (1) The youth is represented by counsel during the waiver proceedings;

Â Â Â Â Â  (2) The juvenile court makes the findings required under ORS 419C.349 (3) and (4); and

Â Â Â Â Â  (3) The youth is alleged to have committed an act or acts that if committed by an adult would constitute one or more of the following crimes:

Â Â Â Â Â  (a) Murder or any aggravated form thereof under ORS 163.095 or 163.115;

Â Â Â Â Â  (b) Rape in the first degree under ORS 163.375 (1)(a);

Â Â Â Â Â  (c) Sodomy in the first degree under ORS 163.405 (1)(a); or

Â Â Â Â Â  (d) Unlawful sexual penetration in the first degree under ORS 163.411 (1)(a). [1993 c.33 Â§214; 1993 c.546 Â§79; 1995 c.422 Â§78]

Â Â Â Â Â  419C.355 Written findings required. The juvenile court shall make a specific, detailed, written finding of fact to support any determination under ORS 419C.349 (3) and (4). [1993 c.33 Â§215]

Â Â Â Â Â  419C.358 Consolidation of nonwaivable and waivable charges. When a person is waived for prosecution as an adult, the person shall be waived only on the actual charges justifying the waiver under ORS 419C.349 (2) or 419C.352, as the case may be. Any nonwaivable charges arising out of the same act or transaction as the waivable charge shall be consolidated with the waivable charge for purposes of conducting the adjudicatory hearing on the nonwaivable charges. [1993 c.33 Â§216; 1993 c.546 Â§82]

Â Â Â Â Â  419C.361 Disposition of nonwaivable consolidated charges and lesser included offenses. (1) Notwithstanding that the juvenile court has waived the case under ORS 419C.349, 419C.352, 419C.355, 419C.358, 419C.364, 419C.367 and 419C.370, the court of waiver shall return the case to the juvenile court unless an accusatory instrument is filed in the court of waiver alleging, in the case of a person under 16 years of age, a crime listed in ORS 419C.352 or, in the case of any other person, a crime listed in ORS 419C.349 (2). Also in the case of a waived person, when a trial has been held in the court of waiver upon an accusatory instrument alleging a crime listed in ORS 419C.349 (2) or 419C.352, as the case may be, and the person is found guilty of any lesser included offense that is not itself a waivable offense, the trial court shall not sentence the defendant therein, but the trial court shall order a presentence report to be made in the case, shall set forth in a memorandum such observations as the court may make regarding the case and shall then return the case to the juvenile court in order that the juvenile court make disposition in the case based upon the guilty finding in the court of waiver. Disposition shall be as if the juvenile court itself had found the youth to be in its jurisdiction pursuant to ORS 419C.005. The records and consequences of the case shall, in all respects, be as if the juvenile court itself had found the youth to be in its jurisdiction pursuant to ORS 419C.005. When the person is found guilty of a nonwaivable charge that was consolidated with a waivable charge under ORS 419C.358, the case shall be returned to the juvenile court for disposition as provided in this subsection for lesser included offenses.

Â Â Â Â Â  (2) Nothing in this section or ORS 419C.358 applies to a waiver under ORS 419C.364 or 419C.370. [1993 c.33 Â§217; 1993 c.546 Â§83]

Â Â Â Â Â  419C.364 Waiver of future cases. After the juvenile court has entered an order waiving a youth to an adult court under ORS 419C.349, the court may, if the youth is 16 years of age or older, enter a subsequent order providing that in all future cases involving the same youth, the youth shall be waived to the appropriate court without further proceedings under ORS 419C.349 and 419C.370. [1993 c.33 Â§218; 1993 c.546 Â§84]

Â Â Â Â Â  419C.367 Vacating order waiving future cases. The juvenile court may at any time direct that the subsequent order entered under ORS 419C.364 be vacated or that a pending case be waived to the juvenile court for further proceedings. The court may make such a direction on any case but shall do so and require a pending case to be waived to the juvenile court if it cannot support the finding required under ORS 419C.355. The juvenile court shall direct that the subsequent order entered under ORS 419C.364 shall be vacated when the youth is not convicted in the waived case that preceded the order under ORS 419C.364. [1993 c.33 Â§219; 1993 c.546 Â§85; 1995 c.79 Â§216]

Â Â Â Â Â  419C.370 Waiver of motor vehicle, boating, game, violation and property cases. (1) The juvenile court may enter an order directing that all cases involving:

Â Â Â Â Â  (a) Violation of a law or ordinance relating to the use or operation of a motor vehicle, boating laws or game laws be waived to criminal or municipal court;

Â Â Â Â Â  (b) An offense classified as a violation under the laws of this state or a political subdivision of this state be waived to municipal court if the municipal court has agreed to accept jurisdiction; and

Â Â Â Â Â  (c) A misdemeanor that entails theft, destruction, tampering with or vandalism of property be waived to municipal court if the municipal court has agreed to accept jurisdiction.

Â Â Â Â Â  (2) Cases waived under subsection (1) of this section are subject to the following:

Â Â Â Â Â  (a) That the criminal or municipal court prior to hearing a case, other than a case involving a parking violation, in which the defendant is or appears to be under 18 years of age notify the juvenile court of that fact; and

Â Â Â Â Â  (b) That the juvenile court may direct that any such case be waived to the juvenile court for further proceedings.

Â Â Â Â Â  (3)(a) When a person who has been waived under subsection (1)(c) of this section is convicted of a property offense, the municipal court may impose any sanction authorized for the offense except for incarceration. The municipal court shall notify the juvenile court of the disposition of the case.

Â Â Â Â Â  (b) When a person has been waived under subsection (1) of this section and fails to appear as summoned or is placed on probation and is alleged to have violated a condition of the probation, the juvenile court may recall the case to the juvenile court for further proceedings. When a person has been returned to juvenile court under this paragraph, the juvenile court may proceed as though the person had failed to appear as summoned to the juvenile court or had violated a juvenile court probation order under ORS 419C.446.

Â Â Â Â Â  (4) Records of cases waived under subsection (1)(c) of this section are juvenile records for purposes of expunction under ORS 419A.260. [1993 c.33 Â§220; 1993 c.546 Â§86; 1995 c.481 Â§1; 1999 c.158 Â§1; 1999 c.615 Â§1; 2003 c.396 Â§104]

Â Â Â Â Â  419C.372 Handling of motor vehicle, boating or game cases not requiring waiver. If the youthÂs conduct consists, or is alleged to consist, of a violation of a law or ordinance relating to the use or operation of a motor vehicle, boating laws or game laws and it appears to the court that the nature of the offense and the youthÂs background are such that a proceeding as provided in this chapter is not warranted, the court may handle:

Â Â Â Â Â  (1) Cases involving boating laws or game laws as provided in ORS 419C.374.

Â Â Â Â Â  (2) Cases involving the use or operation of a motor vehicle as provided under ORS 809.412. [1993 c.33 Â§221; 1993 c.546 Â§95]

Â Â Â Â Â  419C.374 Alternative conduct of proceedings involving traffic, boating and game cases. (1) A petition relating to boating or game offenses shall be filed as provided in ORS 419C.250, 419C.255 and 419C.258. Motor vehicle offenses are subject to ORS 809.412.

Â Â Â Â Â  (2) Summons as provided in ORS 419C.300 shall be issued to the parent or other person having physical custody of the youth, requiring the parent or other person to appear with the youth before the court at the time and place stated in the summons.

Â Â Â Â Â  (3) The summons may be served as provided in ORS 419C.309, 419C.312 and 419C.315 or by mailing a copy thereof to the parent or other person having physical custody of the youth. If the summons is served personally, a warrant may be issued as provided in ORS 419C.320.

Â Â Â Â Â  (4) A hearing shall be held as provided in ORS 419C.142, 419C.280 and 419C.400. At the termination of the hearing, if the court finds the matters alleged in the petition to be true, it may enter an order finding the youth to be a:

Â Â Â Â Â  (a) Youth motor vehicle offender and dispose of the case as provided in ORS 809.412; or

Â Â Â Â Â  (b) Youth boating law offender or a game law offender and may dispose of the case as provided in subsection (5) of this section.

Â Â Â Â Â  (5) In a proceeding under this chapter, the juvenile court may suspend a hunting or fishing license or permit where a game violation is involved and may make such other recommendations where a boating violation is involved. [1993 c.33 Â§222; 1995 c.422 Â§79]

ADJUDICATION

Â Â Â Â Â  419C.400 Conduct of hearings. (1) The hearing shall be held by the court without a jury and may be continued from time to time.

Â Â Â Â Â  (2) The facts alleged in the petition showing the youth to be within the jurisdiction of the court as provided in ORS 419C.005, unless admitted, must be established beyond a reasonable doubt.

Â Â Â Â Â  (3) If the youth files written notice of intent to rely on the defense set forth in ORS 419C.522, the youth has the burden of proving the defense by a preponderance of the evidence.

Â Â Â Â Â  (4) For the purpose of determining proper disposition of the youth, testimony, reports or other material relating to the youthÂs mental, physical and social history and prognosis may be received by the court without regard to their competency or relevancy under the rules of evidence.

Â Â Â Â Â  (5) An adjudication by a juvenile court that a youth is within its jurisdiction is not a conviction of a crime or offense. [1993 c.33 Â§223; 1993 c.546 Â§87; 2005 c.843 Â§9]

Â Â Â Â Â  419C.405 Witnesses; subpoena. (1) Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed. The youth, parents, guardian or any person appearing in the youthÂs behalf may have compulsory attendance of witnesses in the youthÂs or their behalf in the same manner as provided in ORS 136.567 to 136.603. The form of the subpoena shall be substantially as provided in ORS 136.575 (4) or (6), but shall describe the action as a Âjuvenile court proceedingÂ and the appearance as on behalf of Âthe court,Â Âthe youth,Â and so on, as the case may be.

Â Â Â Â Â  (2) In addition to the subpoena available under subsection (1) of this section, when the petition alleges that the youth is within the jurisdiction of the court by reason of a ground set forth in ORS 419C.005, the youth or any person appearing in behalf of the youth or the state may secure the attendance of out-of-state witnesses in the same manner as provided in ORS 136.623 to 136.637. [1993 c.33 Â§224]

Â Â Â Â Â  419C.408 Witness fees. Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases. Except as provided by this section, responsibility for the per diem and mileage fees of any witness, and travel expenses if so ordered by the court, shall be borne by the party who subpoenas the witness or requests the court to subpoena the witness. If the witness was subpoenaed to appear on behalf of the Oregon Youth Authority, responsibility for per diem, mileage fees and travel expenses shall be borne by the county. If the witness was subpoenaed by more than one party, the witness shall be paid by the party who first subpoenas the witness. The court may then, thereafter, order that the costs be distributed equally among all parties who subpoenaed the witness and that the original payor of the costs be reimbursed accordingly. When the witness has been subpoenaed on behalf of a party who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [1993 c.33 Â§225; 2001 c.962 Â§53]

Â Â Â Â Â  419C.411 Disposition order; factors to be considered; finding of responsible except for insanity. (1) At the termination of the hearing or hearings in the proceeding or after entry of an order under ORS 419C.067, the court shall enter an appropriate order directing the disposition to be made of the case.

Â Â Â Â Â  (2) The court shall find a youth responsible except for insanity if:

Â Â Â Â Â  (a) The youth asserted mental disease or defect as a defense as provided in ORS 419C.524; and

Â Â Â Â Â  (b) The court determined by a preponderance of the evidence that, as a result of mental disease or defect at the time the youth committed the act alleged in the petition, the youth lacked substantial capacity either to appreciate the nature and quality of the act or to conform the youthÂs conduct to the requirements of law.

Â Â Â Â Â  (3) Except as otherwise provided in subsections (6) and (7) of this section, in determining the disposition of the case, the court shall consider each of the following:

Â Â Â Â Â  (a) The gravity of the loss, damage or injury caused or attempted during, or as part of, the conduct that is the basis for jurisdiction under ORS 419C.005;

Â Â Â Â Â  (b) Whether the manner in which the youth offender engaged in the conduct was aggressive, violent, premeditated or willful;

Â Â Â Â Â  (c) Whether the youth offender was held in detention under ORS 419C.145 and, if so, the reasons for the detention;

Â Â Â Â Â  (d) The immediate and future protection required by the victim, the victimÂs family and the community; and

Â Â Â Â Â  (e) The youth offenderÂs juvenile court record and response to the requirements and conditions imposed by previous juvenile court orders.

Â Â Â Â Â  (4) In addition to the factors listed in subsection (3) of this section, the court may consider the following:

Â Â Â Â Â  (a) Whether the youth offender has made any efforts toward reform or rehabilitation or making restitution;

Â Â Â Â Â  (b) The youth offenderÂs educational status and school attendance record;

Â Â Â Â Â  (c) The youth offenderÂs past and present employment;

Â Â Â Â Â  (d) The disposition proposed by the youth offender;

Â Â Â Â Â  (e) The recommendations of the district attorney and the juvenile court counselor and the statements of the victim and the victimÂs family;

Â Â Â Â Â  (f) The youth offenderÂs mental, emotional and physical health and the results of the mental health or substance abuse treatment; and

Â Â Â Â Â  (g) Any other relevant factors or circumstances raised by the parties.

Â Â Â Â Â  (5) The courtÂs consideration of matters under this section may be addressed on appeal only if raised by a party at a dispositional hearing or by a motion to modify or set aside under ORS 419C.610.

Â Â Â Â Â  (6) When a youth is found responsible except for insanity, the court shall order a disposition under ORS 419C.529 if the court finds by a preponderance of the evidence that, at the time of disposition, the youth:

Â Â Â Â Â  (a) Has a serious mental condition; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others.

Â Â Â Â Â  (7) When a youth is found responsible except for insanity and the court does not make a finding described in subsection (6) of this section, the court may:

Â Â Â Â Â  (a) Enter an order finding the youth to be within the courtÂs jurisdiction under ORS 419B.100 and make any disposition authorized by ORS chapter 419B;

Â Â Â Â Â  (b) Initiate civil commitment proceedings; or

Â Â Â Â Â  (c) Enter an order of discharge. [1993 c.33 Â§226; 1995 c.422 Â§80; 2003 c.396 Â§105; 2005 c.843 Â§10]

Â Â Â Â Â  419C.420 Adjudication without hearing. If a youth is cited or summoned for a violation under ORS 471.430, 475.860 (3) or 475.864 (3) and fails to appear, the court may adjudicate the citation or petition and enter a disposition without a hearing. [2001 c.904 Â§14; 2005 c.708 Â§54]

DISPOSITION

Â Â Â Â Â  419C.440 When court has duties and authority of guardian. Unless guardianship is granted as provided in ORS 419C.555, the court as an incident of its jurisdiction over the youth offender has the duties and authority of the guardian as provided in ORS 419C.558. [1993 c.33 Â§227; 2003 c.396 Â§106]

Â Â Â Â Â  419C.441 Mental health evaluation, care and treatment. A court having jurisdiction pursuant to ORS 419C.005 over a youth offender who commits an act that would be a violation of ORS 167.315, 167.320, 167.322 or 167.333 if done by an adult may, in addition to any other exercise of jurisdiction over the youth offender, order that the youth offender undergo psychiatric, psychological or mental health evaluation. If warranted by the mental condition of the youth offender, the court may order that the youth offender undergo appropriate care or treatment. [2001 c.926 Â§4; 2003 c.396 Â§107]

Â Â Â Â Â  419C.443 Diversion; marijuana offenses; requirements. (1) Except when otherwise provided in subsection (3) of this section, when a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 for a first violation of the provisions under ORS 475.860 (3)(b) or 475.864 (3), the court shall order an evaluation and designate agencies or organizations to perform diagnostic assessment and provide programs of information and treatment. The designated agencies or organizations must meet the standards set by the Director of Human Services. Whenever possible, the court shall designate agencies or organizations to perform the diagnostic assessment that are separate from those that may be designated to carry out a program of information or treatment. The parent of the youth offender shall pay the cost of the youth offenderÂs participation in the program based upon the ability of the parent to pay. The petition shall be dismissed by the court upon written certification of the youth offenderÂs successful completion of the program from the designated agency or organization providing the information and treatment.

Â Â Â Â Â  (2) Monitoring the youth offenderÂs progress in the program shall be the responsibility of the diagnostic assessment agency or organization. The agency or organization shall make a report to the court stating the youth offenderÂs successful completion or failure to complete all or any part of the program specified by the diagnostic assessment. The form of the report shall be determined by agreement between the court and the diagnostic assessment agency or organization. The court shall make the report a part of the record of the case.

Â Â Â Â Â  (3) The court is not required to make the disposition required by subsection (1) of this section if the court determines that the disposition is inappropriate in the case or if the court finds that the youth offender has previously entered into a formal accountability agreement under ORS 419C.239 (1)(i). [1993 c.33 Â§228; 1995 c.422 Â§135; 1995 c.440 Â§5; 2003 c.396 Â§108; 2005 c.22 Â§295; 2005 c.708 Â§55]

Â Â Â Â Â  419C.446 Probation; requirements. (1) When a court determines it would be in the best interest and welfare of a youth offender, the court may place the youth offender on probation. The court may direct that the youth offender remain in the legal custody of the youth offenderÂs parents or other person with whom the youth offender is living, or the court may direct that the youth offender be placed in the legal custody of some relative or some person maintaining a foster home approved by the court, or in a child care center or a youth care center authorized to accept the youth offender.

Â Â Â Â Â  (2) The court may specify particular requirements to be observed during the probation consistent with recognized juvenile court practice, including but not limited to restrictions on visitation by the youth offenderÂs parents, restrictions on the youth offenderÂs associates, occupation and activities, restrictions on and requirements to be observed by the person having the youth offenderÂs legal custody, requirements that the youth offender pay any assessment under ORS 137.290, requirements for visitation by and consultation with a juvenile counselor or other suitable counselor, requirements to make restitution under ORS 419C.450, requirements of a period of detention under ORS 419C.453, requirements to pay a fine under ORS 419C.459, requirements to pay a supervision fee under ORS 419C.449, requirements to perform community service under ORS 419C.462, or service for the victim under ORS 419C.465, or requirements to submit to blood or buccal testing under ORS 419C.473.

Â Â Â Â Â  (3) If the youth offender is a sex offender, as defined in ORS 181.594, the juvenile department shall notify the chief of police, if the youth offender is going to reside within a city, and the county sheriff of the county in which the youth offender is going to reside of the youth offenderÂs release on probation and the requirements imposed on the youth offenderÂs probation under subsection (2) of this section. [1993 c.33 Â§229; 1993 c.546 Â§88; 1997 c.725 Â§1; 1999 c.97 Â§5; 2001 c.884 Â§8; 2003 c.396 Â§109]

Â Â Â Â Â  419C.449 Supervision fee. (1) In determining whether to impose a supervision fee under ORS 419C.446 (2), the court shall consider whether the youth offender or the parent or legal guardian of the youth offender will be able to pay the fee. When a supervision fee is required, the fee shall be determined and fixed by the county juvenile department.

Â Â Â Â Â  (2) The county shall collect or provide by contract for the collection of the supervision fee from the youth offender or the parent or legal guardian of the youth offender and shall retain the fee to be used by the county for funding of its juvenile department program. [1997 c.725 Â§3; 2001 c.485 Â§2; 2003 c.396 Â§110]

Â Â Â Â Â  419C.450 Restitution. (1)(a) It is the policy of the State of
Oregon
to encourage and promote the payment of restitution and other obligations by youth offenders as well as by adult offenders. In any case within the jurisdiction of the juvenile court pursuant to ORS 419C.005 in which the youth offender caused another person any physical, emotional or psychological injury or any loss of or damage to property, the victim has the right to receive prompt restitution. The district attorney shall investigate and present to the court, prior to or at the time of adjudication, evidence of the nature and amount of the injury, loss or damage. If the court finds from the evidence presented that a victim suffered injury, loss or damage, in addition to any other sanction it may impose, the court shall:

Â Â Â Â Â  (A) Include in the judgment a requirement that the youth offender pay the victim restitution in a specific amount that equals the full amount of the victimÂs injury, loss or damage as determined by the court; or

Â Â Â Â Â  (B) Include in the judgment a requirement that the youth offender pay the victim restitution, and that the specific amount of restitution will be established by a supplemental judgment based upon a determination made by the court within 90 days of entry of the judgment. In the supplemental judgment, the court shall establish a specific amount of restitution that equals the full amount of the victimÂs injury, loss or damage as determined by the court. The court may extend the time within which the determination and supplemental judgment may be completed for good cause. The lien, priority of the lien and ability to enforce a specific amount of restitution established under this subparagraph by a supplemental judgment relates back to the date of the original judgment that is supplemented.

Â Â Â Â Â  (b) After the district attorney makes a presentation described in paragraph (a) of this subsection, if the court is unable to find from the evidence presented that a victim suffered injury, loss or damage, the court shall make a finding on the record to that effect.

Â Â Â Â Â  (c) No finding made by the court or failure of the court to make a finding under this subsection limits or impairs the rights of a person injured to sue and recover damages in a civil action under subsection (2) of this section.

Â Â Â Â Â  (d) The court may order restitution, including but not limited to counseling and treatment expenses, for emotional or psychological injury under this section only:

Â Â Â Â Â  (A) When the act that brought the youth offender within the jurisdiction of the court would constitute aggravated murder, murder or a sex crime if committed by an adult; and

Â Â Â Â Â  (B) For an injury suffered by the victim or a member of the victimÂs family who observed the act.

Â Â Â Â Â  (e) If the youth offender will be present at a hearing under this subsection and the victim requests notice, the district attorney or juvenile department shall notify the victim of the hearing.

Â Â Â Â Â  (2) Restitution for injury inflicted upon a person by the youth offender, for property taken, damaged or destroyed by the youth offender and for a reward offered by the victim or an organization authorized by the victim and paid for information leading to the apprehension of the youth offender, shall be required as a condition of probation. Restitution does not limit or impair the right of a victim to sue in a civil action for damages suffered, nor shall the fact of consultation by the victim be admissible in such civil action to prove consent or agreement by the victim. However, the court shall credit any restitution paid by the youth offender to a victim against any judgment in favor of the victim in such civil action. Before setting the amount of such restitution, the court shall notify the person upon whom the injury was inflicted or the owner of the property taken, damaged or destroyed and give such person an opportunity to be heard on the issue of restitution.

Â Â Â Â Â  (3)(a) If a judgment or supplemental judgment described in subsection (1) of this section includes restitution, a court may delay the enforcement of the monetary sanctions, including restitution, only if the youth offender alleges and establishes to the satisfaction of the court the youth offenderÂs inability to pay the judgment in full at the time the judgment is entered. If the court finds that the youth offender is unable to pay, the court may establish or allow an appropriate supervising authority to establish a payment schedule. The supervising authority shall be authorized to modify any payment schedule established under this section. In establishing a payment schedule, the court or the supervising authority shall take into consideration:

Â Â Â Â Â  (A) The availability to the youth offender of paid employment during such time as the youth offender may be committed to a youth correction facility;

Â Â Â Â Â  (B) The financial resources of the youth offender and the burden that payment of restitution will impose, with due regard to the other obligations of the youth offender;

Â Â Â Â Â  (C) The present and future ability of the youth offender to pay restitution on an installment basis or on other conditions to be fixed by the court; and

Â Â Â Â Â  (D) The rehabilitative effect on the youth offender of the payment of restitution and the method of payment.

Â Â Â Â Â  (b) As used in this subsection, Âsupervising authorityÂ means any state or local agency that is authorized to supervise the youth offender.

Â Â Â Â Â  (4) Notwithstanding ORS 419C.501 and 419C.504, when the court has ordered a youth offender to pay restitution, as provided in this section, the judgment shall be entered in the register or docket of the court in the manner provided by ORS chapter 18 and enforced in the manner provided by ORS 18.252 to 18.993. The judgment is in favor of the state and may be enforced only by the state. Notwithstanding ORS 419A.255, a judgment for restitution entered under this subsection is a public record. Judgments entered under this subsection are subject to ORS 18.048.

Â Â Â Â Â  (5) A person required to pay restitution under subsection (1) of this section may file a motion supported by an affidavit for satisfaction of the judgment or supplemental judgment requiring payment of restitution in the circuit court of the county in which the original judgment was entered if:

Â Â Â Â Â  (a) At least 50 percent of the monetary obligation is satisfied or at least 10 years have passed since the original judgment was entered;

Â Â Â Â Â  (b) The person has substantially complied with all established payment plans;

Â Â Â Â Â  (c) The person has not been found to be within the jurisdiction of the juvenile court under ORS 419C.005 or convicted of an offense since the date the original judgment of restitution was entered; and

Â Â Â Â Â  (d) The person has satisfactorily completed any required period of probation or parole for the act for which the judgment of restitution was entered.

Â Â Â Â Â  (6) When a person files a motion described in subsection (5) of this section, the district attorney for the county in which the motion was filed shall promptly notify the victim for whose benefit the judgment of restitution was entered that the person has filed the motion and that the victim may object in writing to the motion through the district attorney.

Â Â Â Â Â  (7) If the victim does not object to the motion as provided in subsection (6) of this section, the court shall hold a hearing on the motion and may enter an order granting a full or partial satisfaction if the allegations in the affidavit supporting the motion are true and failure to grant the motion would result in an injustice. In determining whether an injustice would result, the court shall take into account:

Â Â Â Â Â  (a) The financial resources of the defendant and the burden that continued payment of restitution will impose, with due regard to the other obligations of the defendant;

Â Â Â Â Â  (b) The ability of the defendant to continue paying restitution on an installment basis or under other conditions to be fixed by the court; and

Â Â Â Â Â  (c) The rehabilitative effect on the defendant of the continued payment of restitution and the method of payment.

Â Â Â Â Â  (8) A person may file a motion under subsection (5) of this section no more than one time per year for each judgment of restitution entered against the person. [1993 c.33 Â§230; 1993 c.405 Â§1; 1995 c.422 Â§83; 1997 c.313 Â§32; 1997 c.727 Â§11; 2001 c.202 Â§1; 2003 c.576 Â§214; 2003 c.670 Â§4; 2007 c.425 Â§2; 2007 c.609 Â§22]

Â Â Â Â Â  419C.453 Detention; when authorized. (1) Pursuant to a hearing, the juvenile court may order a youth offender placed in a detention facility for a specific period of time not to exceed eight days, in addition to time already spent in the facility, unless a program plan that is in conformance with standards established by the State Commission on Children and Families has been filed with and approved by the commission, in which case the youth offender may be held in detention for a maximum of 30 days in addition to time already spent in the facility, when:

Â Â Â Â Â  (a) The youth offender has been found to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult; or

Â Â Â Â Â  (b) The youth offender has been placed on formal probation for an act which would be a crime if committed by an adult, and has been found to have violated a condition of that probation.

Â Â Â Â Â  (2) Pursuant to a hearing, the juvenile court may order a youth offender who is at least 18 years of age placed in a jail or other place where adults are detained. The placement must be for a specific period of time and may not exceed eight days in addition to time already spent in a juvenile detention facility or jail. The court may order placement under this subsection when:

Â Â Â Â Â  (a) The youth offender has been found to be within the jurisdiction of the juvenile court by reason of having committed an act which would be a crime if committed by an adult; or

Â Â Â Â Â  (b) The youth offender has been placed on formal probation for an act which would be a crime if committed by an adult, and has been found to have violated a condition of that probation.

Â Â Â Â Â  (3) In order to detain a youth offender under subsection (2) of this section, the court shall make case-specific findings that placement in a jail or other place where adults are detained meets the specific needs of the youth offender.

Â Â Â Â Â  (4) As used in this section, ÂadultÂ does not include a person who is 18 years of age or older and is alleged to be, or has been found to be, within the jurisdiction of the juvenile court under ORS 419C.005. [1993 c.33 Â§231; 2001 c.904 Â§5; 2001 c.905 Â§6; 2003 c.396 Â§111; 2003 c.442 Â§3; 2005 c.503 Â§17]

Â Â Â Â Â  419C.456 Detention after escape. Pursuant to a hearing, the juvenile court may order a youth offender 12 years of age or older placed in a detention facility for a specific period of time not to exceed eight days, in addition to time already spent in the facility, when the youth offender has been found to be within the jurisdiction of the juvenile court by reason of having escaped from a detention facility, after having been placed in the facility pursuant to the filing of a petition alleging that the youth has committed an act which would be a crime if committed by an adult or the offense described in ORS 419C.159. [1993 c.33 Â§232; 2003 c.396 Â§112]

Â Â Â Â Â  419C.459 Fines. In circumstances under which, if the youth offender were an adult, a fine not exceeding a certain amount could be imposed under the Oregon Criminal Code, the court may impose such a fine upon the youth offender. In determining whether to impose a fine and, if so, then in what amount, the court shall consider whether the youth offender will be able to pay a fine and whether payment of a fine is likely to have a rehabilitative effect on the youth offender. Fines ordered paid under this section shall be collected by the clerk of the court. [1993 c.33 Â§233; 2003 c.396 Â§113]

Â Â Â Â Â  419C.461 Disposition for graffiti related offenses. (1) When a youth offender has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a violation of ORS 164.383 or 164.386 or criminal mischief and the act consisted of defacing property by creating graffiti, the court, in addition to any other disposition, may order the youth offender to perform:

Â Â Â Â Â  (a) Personal service, as provided in ORS 419C.465, consisting of removing graffiti; or

Â Â Â Â Â  (b) If the victim does not agree to the personal service, community service consisting of removing graffiti at some location other than that defaced by the youth offender.

Â Â Â Â Â  (2) In no case shall the youth offender, pursuant to this section, perform more hours of personal or community service than would be indicated by dividing the monetary damage caused by the youth offender by the legal minimum wage.

Â Â Â Â Â  (3)(a) When a youth offender has been found to be within the jurisdiction of the juvenile court for having committed an act that if committed by an adult would constitute a violation of ORS 164.383, the court may find the parent, legal guardian or other person lawfully charged with the care or custody of the youth offender liable for actual damages to person or property caused by the youth offender. However, a parent who is not entitled to legal custody of the youth offender at the time of the act is not liable for the damages.

Â Â Â Â Â  (b) The legal obligation of the parent, legal guardian or other person under this subsection may not exceed the liability provided in ORS 30.765.

Â Â Â Â Â  (c) The court may, with the consent of the parent, legal guardian or other person, order the parent, legal guardian or other person to complete a parent effectiveness program approved by the court. Upon the parentÂs, legal guardianÂs or other personÂs completion of the program to the satisfaction of the court, the court may dismiss any other penalties imposed upon the parent, legal guardian or other person. [1995 c.615 Â§6; 2003 c.396 Â§114]

Â Â Â Â Â  419C.462 Community service. The court may order a youth offender to perform appropriate community service for a number of hours not to exceed that which could be required under ORS 137.129 if the youth offender were an adult. [1993 c.33 Â§234; 2003 c.396 Â§115]

Â Â Â Â Â  419C.465 Service to victim. Upon agreement of the youth offender, the youth offenderÂs parent or guardian and the victim of the youth offenderÂs conduct, the court may order a youth offender to perform personal service for the victim as a condition of probation. Contact with a victim to determine whether the victim is willing to agree to such personal service shall be by a person to be designated by the court and may not be by the youth offender. The victim shall be advised by such person of any prior findings of juvenile court jurisdiction of the youth offender under ORS 419C.005. The court shall specify the nature and length of the service as the court finds appropriate. Personal service performed pursuant to the order shall constitute full or partial satisfaction of any restitution ordered by the court, as provided by agreement prior to the making of the order. However, in no case shall the youth offender, pursuant to this section, perform more hours of personal service than would be indicated by dividing the victimÂs monetary loss by the legal minimum wage. [1993 c.33 Â§235; 2003 c.396 Â§116]

Â Â Â Â Â  419C.470 Opportunities to fulfill obligations imposed by court. The Oregon Youth Authority and county juvenile departments, respectively, and to the extent practicable, shall create opportunities for youth offenders placed in the legal custody of the youth authority or under the supervision of a county juvenile department to pay restitution as ordered by the court and the assessment under ORS 137.290, and to perform any community service ordered by the court, as well as to fulfill any other obligation imposed by the court. [1993 c.33 Â§236; 1995 c.422 Â§84]

Â Â Â Â Â  419C.472 Suspension of driving privileges. (1) The court may order that the driving privileges of a youth be suspended if:

Â Â Â Â Â  (a) The petition alleges that the youth is within the jurisdiction of the court for violating ORS 471.430;

Â Â Â Â Â  (b) The youth has been issued a summons under ORS 419C.306; and

Â Â Â Â Â  (c) The youth fails to appear as required by the summons.

Â Â Â Â Â  (2) When a court issues an order under subsection (1) of this section:

Â Â Â Â Â  (a) The court shall send a notice to the Department of Transportation certifying that the youth failed to appear and that the court has ordered the suspension of the driving privileges of the youth; and

Â Â Â Â Â  (b) Neither the state nor a juvenile department counselor may file a petition under ORS 419C.250 alleging that the youth is within the jurisdiction of the court for having committed an act that if committed by an adult would constitute a violation of ORS 153.992. [2001 c.817 Â§5]

Â Â Â Â Â  419C.473 Authority to order blood or buccal samples. (1) Whenever a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 for having committed an act that if done by an adult would constitute a felony listed in subsection (2) of this section, the court shall order the youth offender to submit to the obtaining of a blood or buccal sample in the manner provided by ORS 137.076. The court shall further order that as soon as practicable after the entry of the dispositional order, the law enforcement agency attending upon the court shall cause a blood or buccal sample to be obtained and transmitted in accordance with ORS 137.076. The court may also order the youth offender to reimburse the appropriate agency for the cost of obtaining and transmitting the blood or buccal sample.

Â Â Â Â Â  (2) The felonies to which subsection (1) of this section applies are:

Â Â Â Â Â  (a) Rape, sodomy, unlawful sexual penetration, sexual abuse in the first or second degree, public indecency, incest or using a child in a display of sexually explicit conduct, as those offenses are defined in ORS 163.355 to 163.427, 163.465 (1)(c), 163.525 and 163.670;

Â Â Â Â Â  (b) Burglary in the second degree, as defined in ORS 164.215, when committed with intent to commit any offense listed in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Promoting or compelling prostitution, as defined in ORS 167.012 and 167.017;

Â Â Â Â Â  (d) Burglary in the first degree, as defined in ORS 164.225;

Â Â Â Â Â  (e) Assault in the first degree, as defined in ORS 163.185;

Â Â Â Â Â  (f) Conspiracy or attempt to commit any Class A or Class B felony listed in paragraphs (a) to (e) of this subsection; or

Â Â Â Â Â  (g) Murder or aggravated murder.

Â Â Â Â Â  (3) No order for the obtaining and transmitting of a blood or buccal sample is required to be entered if:

Â Â Â Â Â  (a) The Department of State Police notifies the court or the law enforcement agency attending upon the court that it has previously received an adequate blood or buccal sample taken from the youth offender in accordance with this section, ORS 137.076 or 161.325 (4); or

Â Â Â Â Â  (b) The court determines that obtaining a sample would create a substantial and unreasonable risk to the health of the youth offender.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, blood and buccal samples and other physical evidence and criminal identification information obtained under authority of this section or as a result of analysis conducted pursuant to ORS 181.085 may be maintained, stored, destroyed and released to authorized persons or agencies under the conditions established in ORS 181.085 and rules adopted by the Department of State Police under the authority of that section. [1993 c.33 Â§237; 1999 c.97 Â§6; 2001 c.852 Â§4; 2003 c.396 Â§117]

Â Â Â Â Â  419C.475 Authority to order HIV testing. (1) Whenever a youth offender has been found to be within the jurisdiction of the court under ORS 419C.005 (1) for having committed an act from which it appears that the transmission of body fluids from one person to another as described in ORS 135.139 may have been involved or a sexual act may have occurred, the court shall order the youth offender to submit to HIV testing as provided in ORS 135.139 if the victim, or parent or guardian of the victim, requests the court to make such an order.

Â Â Â Â Â  (2) The court may also order the youth offender or the parent or guardian of the youth offender to reimburse the appropriate agency for the cost of the test. [1993 c.331 Â§3; 2003 c.396 Â§118]

Â Â Â Â Â  419C.478 Commitment to
Oregon
Youth Authority or Department of Human Services. (1) The court may, in addition to probation or any other dispositional order, place a youth offender who is at least 12 years of age in the legal custody of the Oregon Youth Authority for care, placement and supervision or, when authorized under subsection (3) of this section, place a youth offender in the legal custody of the Department of Human Services for care, placement and supervision. In any order issued under this section, the court shall include written findings describing why it is in the best interests of the youth offender to be placed with the youth authority or the department.

Â Â Â Â Â  (2) If the court places a youth offender under subsection (1) of this section, the court may specify the type of care, supervision or services to be provided by the youth authority or the department to youth offenders placed in the youth authorityÂs or departmentÂs custody and to the parents or guardians of the youth offenders, but the actual planning and provision of the care, supervision, security or services is the responsibility of the youth authority or the department. The youth authority or the department may place the youth offender in a youth care center or other facility authorized to accept the youth offender.

Â Â Â Â Â  (3) The court may place a youth offender in the legal custody of the department under subsection (1) of this section if:

Â Â Â Â Â  (a) The court has determined that a period of out-of-home placement and supervision should be part of the disposition in the case;

Â Â Â Â Â  (b) The court finds that, because of the youth offenderÂs age or mental or emotional condition, the youth offender:

Â Â Â Â Â  (A) Is not amenable to reform and rehabilitation through participation in the programs provided and administered by the youth authority; and

Â Â Â Â Â  (B) Is amenable to reform and rehabilitation through participation in the programs provided and administered by the department;

Â Â Â Â Â  (c) The court finds that the department can provide adequate security to protect the community and the youth offender;

Â Â Â Â Â  (d) The court provides for periodic review of the placement; and

Â Â Â Â Â  (e) The court, in making the findings and determinations required by this subsection, has considered the relevant facts and circumstances of the case, as provided in ORS 419C.411.

Â Â Â Â Â  (4) Uniform commitment blanks, in a form approved by the director of the youth authority, or by the Director of Human Services for placements under subsection (3) of this section, shall be used by all courts for placing youth offenders in the legal custody of the youth authority or the department.

Â Â Â Â Â  (5) If the youth offender has been placed in the custody of the youth authority or the department, the court may not make a commitment directly to any residential facility, but shall cause the youth offender to be delivered into the custody of the youth authority or the department at the time and place fixed by rules of the youth authority or the department. A youth offender committed under this subsection may not be placed in a Department of Corrections institution.

Â Â Â Â Â  (6) When the court places a youth offender in the legal custody of the department under subsection (1) of this section, ORS 419B.440, 419B.443, 419B.446, 419B.449, 419B.452, 419B.470, 419B.473 and 419B.476 apply as if the youth offender were a ward. [1993 c.33 Â§238; 1993 c.546 Â§89; 1995 c.422 Â§130; 2001 c.686 Â§13; 2003 c.396 Â§119; 2005 c.159 Â§4]

Â Â Â Â Â  419C.481 Guardianship and legal custody of youth offender committed to
Oregon
Youth Authority. (1) The juvenile court retains jurisdiction and the Oregon Youth Authority retains legal custody of a youth offender committed to it regardless of the physical placement of the youth offender by the youth authority.

Â Â Â Â Â  (2) When the court grants legal custody to the youth authority, it may also grant guardianship of the youth offender to the youth authority, to remain in effect solely while the youth offender remains in the legal custody of the youth authority.

Â Â Â Â Â  (3) The director of the youth authority may authorize the superintendent of the youth correction facility, as defined in ORS 420.005, in which the youth offender is placed, if any, to exercise the duties and authority of a guardian of the youth offender under ORS 419C.558 and to determine parole and final release under ORS 420.045. [1993 c.33 Â§239; 1993 c.367 Â§4; 2003 c.396 Â§120]

Â Â Â Â Â  419C.483 [1993 c.33 Â§241; repealed by 1999 c.92 Â§7]

Â Â Â Â Â  419C.486 Consideration of recommendations of committing court; case planning. To ensure effective planning for youth offenders committed to its custody, the Oregon Youth Authority shall take into consideration recommendations and information provided by the committing court before placement in any facility. The youth authority shall ensure that the case planning in any case:

Â Â Â Â Â  (1) Serves the purposes of and is consistent with the principles of ORS 419C.001;

Â Â Â Â Â  (2) Incorporates the perspective of the youth offender and the family; and

Â Â Â Â Â  (3) Is integrated with the efforts of other agencies responsible for providing services to the youth offender or the family. [1993 c.33 Â§240; 1995 c.770 Â§2; 2003 c.396 Â§121; 2005 c.159 Â§1]

Â Â Â Â Â  419C.489 Condition requiring medical care or special treatment; preparation of plan; progress reports. Whenever a youth offender who is in need of medical care or other special treatment by reason of physical or mental condition is placed in the custody of the Oregon Youth Authority by the juvenile court, the youth authority shall prepare a plan for care or treatment within 14 days after assuming custody of the youth offender. The court may indicate in general terms the type of care which it regards as initially appropriate. A copy of the plan, including a time schedule for its implementation, shall be sent to the juvenile court that committed the youth offender to the youth authority. The court may at any time request regular progress reports on implementation of the plan. The youth authority shall notify the court when the plan is implemented, and shall report to the court concerning the progress of the youth offender annually thereafter. If the plan is subsequently revised, the youth authority shall notify the court of the revisions and the reasons therefor. [1993 c.33 Â§242; 2003 c.396 Â§122]

Â Â Â Â Â  419C.492 CourtÂs authority to review placement. Commitment of a youth offender to the Oregon Youth Authority or the Department of Human Services does not terminate the courtÂs continuing jurisdiction to protect the rights of the youth offender or the youth offenderÂs parents or guardians. Notwithstanding ORS 419C.478 (5), if upon review of a placement of a youth offender made by the youth authority or the department, the court determines that the placement is so inappropriate as to violate the rights of the youth offender or the youth offenderÂs parents or guardians, the court may direct the youth authority or the department to place the youth offender in a specific type of residential placement, but the actual planning and placement of the youth offender shall be the responsibility of the youth authority or the department. Nothing in this section affects any contractual right of a private agency to refuse or terminate a placement. [1993 c.33 Â§243; 1995 c.422 Â§131]

Â Â Â Â Â  419C.495 When commitment to youth correction facility authorized. (1) A youth offender placed in the legal custody of the Oregon Youth Authority may be placed in a youth correction facility or in a private institution operated as a facility for youth offenders requiring secure custody only when the juvenile court having jurisdiction so recommends.

Â Â Â Â Â  (2) A youth offender who is admitted to a youth correction facility may be retained in the facility for the duration of the commitment period. In no case may a youth offender be retained in a youth correction facility after the youth offender has attained 25 years of age.

Â Â Â Â Â  (3) No youth offender shall be transferred or returned after discharge to a facility described in subsection (1) of this section, except upon court order under this chapter.

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall be deemed to prohibit return of a youth offender to a facility described in subsection (1) of this section, in the discretion of the youth authority, if the youth offender has been released from the facility on temporary or indefinite parole, or to prohibit transfer of a youth offender from one such facility to another. [1993 c.33 Â§244; 1999 c.109 Â§2]

Â Â Â Â Â  419C.498 Disposition under compact, agreement or arrangement with another state. If there is an interstate compact or agreement or an informal arrangement with another state permitting the youth offender to reside in another state while on probation or under protective supervision, or to be placed in an institution or with an agency in another state, the court may place the youth offender on probation or under protective supervision in such other state, or, subject to ORS 419C.495, place the youth offender in an institution in such other state in accordance with the compact, agreement or arrangement. [1993 c.33 Â§245; 2003 c.396 Â§123]

Â Â Â Â Â  419C.501 Duration of disposition. (1) The court shall fix the duration of any disposition made pursuant to this chapter and the duration may be for an indefinite period. Any placement in the legal custody of the Department of Human Services or the Oregon Youth Authority under ORS 419C.478 or placement under the jurisdiction of the Psychiatric Security Review Board under ORS 419C.529 shall be for an indefinite period. However, the period of institutionalization or commitment may not exceed:

Â Â Â Â Â  (a) The period of time specified in the statute defining the crime for an act that would constitute an unclassified misdemeanor if committed by an adult;

Â Â Â Â Â  (b) Thirty days for an act that would constitute a Class C misdemeanor if committed by an adult;

Â Â Â Â Â  (c) Six months for an act that would constitute a Class B misdemeanor if committed by an adult;

Â Â Â Â Â  (d) One year for an act that would constitute a Class A misdemeanor if committed by an adult;

Â Â Â Â Â  (e) Five years for an act that would constitute a Class C felony if committed by an adult;

Â Â Â Â Â  (f) Ten years for an act that would constitute a Class B felony if committed by an adult;

Â Â Â Â Â  (g) Twenty years for an act that would constitute a Class A felony if committed by an adult; and

Â Â Â Â Â  (h) Life for a young person who was found to have committed an act that, if committed by an adult would constitute murder or any aggravated form of murder under ORS 163.095 or 163.115.

Â Â Â Â Â  (2) Except as provided in subsection (1)(h) of this section, the period of any disposition may not extend beyond the date on which the young person or youth offender becomes 25 years of age. [1993 c.33 Â§246; 1995 c.422 Â§85; 1999 c.964 Â§1; 2005 c.843 Â§11]

Â Â Â Â Â  419C.504 Duration of probation. In any case under ORS 419C.005 the court, notwithstanding ORS 419C.501, may place the youth offender on probation to the court for a period not to exceed five years. However, the period of probation shall not extend beyond the date on which the youth offender becomes 23 years of age. [1993 c.33 Â§247; 1995 c.422 Â§86]

Â Â Â Â Â  419C.507 Additional options; consultation. The court may, in lieu of or in addition to any disposition under this chapter, direct that a youth offender be examined or treated by a physician, psychiatrist or psychologist, or receive other special care or treatment in a hospital or other suitable facility. If the court determines that mental health examination and treatment should be provided by services delivered through the Department of Human Services, the department shall determine the appropriate placement or services in consultation with the court, the Oregon Youth Authority and other affected agencies. If the youth authority or another affected agency objects to the type of placement or services, the court shall determine the appropriate type of placement or service. During the examination or treatment of the youth offender, the department may, if appropriate, be appointed guardian of the youth offender. [1993 c.33 Â§248; 2001 c.900 Â§124; 2003 c.396 Â§124]

Â Â Â Â Â  419C.510 Advisory committee to study dispositions; recommendations. The Chief Justice of the Supreme Court shall create an advisory committee consisting of three judges appointed by the Chief Justice. The advisory committee shall study dispositions imposed in juvenile court cases under ORS 419C.005 and make recommendations for disposition criteria that consider:

Â Â Â Â Â  (1) The protection of the community;

Â Â Â Â Â  (2) The accountability of the offender; and

Â Â Â Â Â  (3) The competency of the offender. [1995 c.422 Â§127]

Â Â Â Â Â  Note: 419C.510 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 419C or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MENTAL DISEASE OR DEFECT

Â Â Â Â Â  419C.520 Definitions. As used in ORS 419C.411, 419C.522 to 419C.527 and 419C.529 to 419C.544:

Â Â Â Â Â  (1) ÂConditional releaseÂ includes but is not limited to the monitoring of mental and physical health treatment.

Â Â Â Â Â  (2) ÂMental disease or defectÂ does not include an abnormality:

Â Â Â Â Â  (a) Manifested only by repeated criminal or otherwise antisocial conduct;

Â Â Â Â Â  (b) Constituting solely a personality disorder; or

Â Â Â Â Â  (c) Constituting solely a conduct disorder.

Â Â Â Â Â  (3) ÂSerious mental conditionÂ means a condition that requires supervision and treatment services for the safety of others and is:

Â Â Â Â Â  (a) A mental illness of major depression;

Â Â Â Â Â  (b) A mental illness of bipolar disorder; or

Â Â Â Â Â  (c) A mental illness of psychotic disorder. [2005 c.843 Â§3; 2007 c.889 Â§3]

Â Â Â Â Â  419C.522 Mental disease or defect as affirmative defense. Mental disease or defect constituting insanity under ORS 419C.411 (2) is an affirmative defense. [2005 c.843 Â§4]

Â Â Â Â Â  419C.524 Notice prerequisite to defense; timing. (1) A youth may not introduce evidence on the issue of the defense set forth in ORS 419C.522 unless the youth gives notice of intent to do so in the manner provided in subsection (2) of this section.

Â Â Â Â Â  (2) A youth who is required under subsection (1) of this section to give notice must do so by filing a written notice of intent. A youth who is not in detention must file the notice of intent no later than 60 days after the petition is filed unless the court finds good cause to extend the time. If the youth fails to file notice timely, the youth may not introduce evidence for the establishment of the defense set forth in ORS 419C.522 unless the court permits the evidence to be introduced when just cause for failure to file the notice is shown.

Â Â Â Â Â  (3) Just cause for failure to file notice timely exists if the youth was not represented by counsel until after the filing period.

Â Â Â Â Â  (4) The filing of a notice of intent under this section by a youth in detention constitutes express consent of the youth for continued detention under ORS 419C.150. [2005 c.843 Â§5]

Â Â Â Â Â  419C.527 Procedure for state to obtain mental examination of youth; limitations. Upon the filing of a written notice of intent or the introduction of evidence by the youth as provided in ORS 419C.524, the state may have at least one psychiatrist certified, or eligible to be certified, by the Oregon Medical Board in child psychiatry or licensed psychologist with expertise in child psychology of its selection examine the youth. Unless the court finds good cause to extend the time, the state must obtain an examination under this section no later than 60 days after the notice of intent was filed or the evidence was introduced. The state shall file notice with the court of its intention to have the youth examined. Upon filing of the notice, the court shall order the youth to participate in an examination. If the youth objects to the examiner chosen by the state, the court for good cause shown may direct the state to select a different examiner. The examiner shall provide a copy of the report generated from the examination to the state. A report generated from an examination under this section is a report relating to the youthÂs history and prognosis under ORS 419A.255 (2). [2005 c.843 Â§6]

Â Â Â Â Â  419C.529 Finding of mental disease or defect; jurisdiction of Psychiatric Security Review Board; conditional release or commitment. (1) After the entry of a jurisdictional order under ORS 419C.411 (2), if the court finds by a preponderance of the evidence that the young person, at the time of disposition, has a serious mental condition or has a mental disease or defect other than a serious mental condition and presents a substantial danger to others, requiring conditional release or commitment to a hospital or facility designated on an individual case basis by the Department of Human Services as provided in subsection (6) of this section, the court shall order the young person placed under the jurisdiction of the Psychiatric Security Review Board.

Â Â Â Â Â  (2) The court shall determine whether the young person should be committed to a hospital or facility designated on an individual case basis by the department, as provided in subsection (6) of this section, or conditionally released pending a hearing before the juvenile panel of the Psychiatric Security Review Board as follows:

Â Â Â Â Â  (a) If the court finds that the young person is not a proper subject for conditional release, the court shall order the young person committed to a secure hospital or a secure intensive community inpatient facility designated on an individual case basis by the department, as provided in subsection (6) of this section, for custody, supervision and treatment pending a hearing before the juvenile panel in accordance with ORS 419C.532, 419C.535, 419C.538, 419C.540 and 419C.542 and shall order the young person placed under the jurisdiction of the board.

Â Â Â Â Â  (b) If the court finds that the young person can be adequately controlled with supervision and treatment services if conditionally released and that necessary supervision and treatment services are available, the court may order the young person conditionally released, subject to those supervisory orders of the court that are in the best interests of justice and the young person. The court shall designate a qualified mental health or developmental disabilities treatment provider or state, county or local agency to supervise the young person on release, subject to those conditions as the court directs in the order for conditional release. Prior to the designation, the court shall notify the qualified mental health or developmental disabilities treatment provider or agency to whom conditional release is contemplated and provide the qualified mental health or developmental disabilities treatment provider or agency an opportunity to be heard before the court. After receiving an order entered under this paragraph, the qualified mental health or developmental disabilities treatment provider or agency designated shall assume supervision of the young person subject to the direction of the juvenile panel. The qualified mental health or developmental disabilities treatment provider or agency designated as supervisor shall report in writing no less than once per month to the juvenile panel concerning the supervised young personÂs compliance with the conditions of release.

Â Â Â Â Â  (c) For purposes of determining whether to order commitment to a hospital or facility or conditional release, the primary concern of the court is the protection of society.

Â Â Â Â Â  (3) In determining whether a young person should be conditionally released, the court may order examinations or evaluations deemed necessary.

Â Â Â Â Â  (4) Upon placing a young person on conditional release and ordering the young person placed under the jurisdiction of the board, the court shall notify the juvenile panel in writing of the courtÂs conditional release order, the supervisor designated and all other conditions of release pending a hearing before the juvenile panel in accordance with ORS 419C.532, 419C.535, 419C.538, 419C.540 and 419C.542.

Â Â Â Â Â  (5) When making an order under this section, the court shall:

Â Â Â Â Â  (a) Determine whether the parent or guardian of the young person is able and willing to assist the young person in obtaining necessary mental health or developmental disabilities services and is willing to acquiesce in the decisions of the juvenile panel. If the court finds that the parent or guardian:

Â Â Â Â Â  (A) Is able and willing to do so, the court shall order the parent or guardian to sign an irrevocable consent form in which the parent agrees to any placement decision made by the juvenile panel.

Â Â Â Â Â  (B) Is unable or unwilling to do so, the court shall order that the young person be placed in the legal custody of the Department of Human Services for the purpose of obtaining necessary mental health or developmental disabilities services.

Â Â Â Â Â  (b) Make specific findings on whether there is a victim and, if so, whether the victim wishes to be notified of any board hearings concerning the young person and of any conditional release, discharge or escape of the young person.

Â Â Â Â Â  (c) Include in the order a list of the persons who wish to be notified of any board hearing concerning the young person.

Â Â Â Â Â  (d) Determine on the record the act committed by the young person for which the young person was found responsible except for insanity.

Â Â Â Â Â  (e) State on the record the mental disease or defect on which the young person relied for the responsible except for insanity defense.

Â Â Â Â Â  (6) When the department designates a hospital or facility for commitment of a young person under this section, the department shall take into account the care and treatment needs of the young person, the resources of the department and the safety of the public. [2005 c.843 Â§13; 2007 c.889 Â§4]

Â Â Â Â Â  419C.530 Continuing jurisdiction of Psychiatric Security Review Board after placement. The juvenile panel of the Psychiatric Security Review Board exercises continuing jurisdiction over a young person committed to, or retained in, a hospital or facility designated by the Department of Human Services under ORS 419C.529. If the board determines after review that the placement of a young person in the particular hospital or facility is so inappropriate as to create a substantial danger to others, the board may direct the department to place the young person in a specific type of facility or direct specific care or supervision, but the actual placement of the young person is the responsibility of the department. [2007 c.889 Â§2]

Â Â Â Â Â  419C.532 Hearings of juvenile panel of Psychiatric Security Review Board; requirements; standards; dispositions. (1) The juvenile panel of the Psychiatric Security Review Board shall conduct hearings on an application for discharge, conditional release, commitment or modification filed under or required by ORS 419C.538, 419C.540 and 419C.542, and shall make findings on the issues before the juvenile panel.

Â Â Â Â Â  (2) In every hearing before the juvenile panel, the juvenile panel shall determine whether the young person:

Â Â Â Â Â  (a) Has a serious mental condition; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others.

Â Â Â Â Â  (3) The juvenile panel shall order a young person discharged from commitment or conditional release if the juvenile panel finds that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect; or

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others.

Â Â Â Â Â  (4) The juvenile panel shall order a young person conditionally released subject to ORS 419C.538 if the juvenile panel finds that:

Â Â Â Â Â  (a) The young person:

Â Â Â Â Â  (A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others;

Â Â Â Â Â  (b) The young person can be adequately controlled with treatment services as a condition of release; and

Â Â Â Â Â  (c) Necessary supervision and treatment services are available.

Â Â Â Â Â  (5) The juvenile panel shall order a young person committed to, or retained in, a hospital or facility designated by the Department of Human Services for custody, supervision and treatment subject to ORS 419C.540 if the juvenile panel finds that the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Cannot be adequately controlled if conditionally released.

Â Â Â Â Â  (6) In determining whether a young person should be committed to or retained in a hospital or facility, conditionally released or discharged, the primary concern of the juvenile panel is the protection of society.

Â Â Â Â Â  (7) In a hearing before the juvenile panel, a young person who has a mental disease or defect in a state of remission is considered to have a mental disease or defect if the mental disease or defect may, with reasonable medical probability, occasionally become active.

Â Â Â Â Â  (8) At any time, the juvenile panel may appoint a psychiatrist certified, or eligible to be certified, by the Oregon Medical Board in child psychiatry or a licensed psychologist with expertise in child psychology to examine the young person and submit a written report to the juvenile panel. Reports filed with the juvenile panel pursuant to the examination must include, but need not be limited to, an opinion as to whether the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Could be adequately controlled with treatment services as a condition of release.

Â Â Â Â Â  (9) The juvenile panel may make a determination regarding discharge or conditional release based upon the written report submitted under subsection (8) of this section or ORS 419C.540 (3). If a member of the juvenile panel desires further information from the examining psychiatrist or licensed psychologist who submitted the report, the juvenile panel shall summon the psychiatrist or psychologist to give testimony.

Â Â Â Â Â  (10) The juvenile panel shall consider all available evidence that is material, relevant and reliable regarding the issues before the juvenile panel. Evidence may include, but is not limited to, the record of the juvenile court adjudication, information supplied by the attorney representing the state or by any other interested person, including the young person, information concerning the young personÂs mental condition and the entire psychiatric and juvenile court history of the young person. All evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their serious affairs is admissible at the hearings. Testimony must be taken upon oath or affirmation of the witness from whom received. The officer presiding at the hearing shall administer oaths and affirmations to witnesses.

Â Â Â Â Â  (11) The standard of proof on all issues at a hearing of the juvenile panel is by a preponderance of the evidence.

Â Â Â Â Â  (12)(a) The juvenile panel shall furnish written notice of any hearing pending under this section within a reasonable time prior to the hearing to:

Â Â Â Â Â  (A) The young person about whom the hearing is being conducted;

Â Â Â Â Â  (B) The attorney representing the young person;

Â Â Â Â Â  (C) The young personÂs parents or guardians, if known;

Â Â Â Â Â  (D) The person having legal custody of the young person;

Â Â Â Â Â  (E) The Attorney General or other attorney representing the state, if any; and

Â Â Â Â Â  (F) The district attorney and the court or juvenile department of the county in which the young person was adjudicated.

Â Â Â Â Â  (b) The juvenile panel shall include in the notice required by paragraph (a) of this subsection:

Â Â Â Â Â  (A) The time, place and location of the hearing;

Â Â Â Â Â  (B) The nature of the hearing, the specific action for which the hearing has been requested, the issues to be considered at the hearing and a reference to the particular sections of the statutes and rules involved;

Â Â Â Â Â  (C) A statement of the authority and jurisdiction under which the hearing is to be held; and

Â Â Â Â Â  (D) A statement of all rights under subsection (13) of this section.

Â Â Â Â Â  (13) A young person about whom a hearing is being held has the right:

Â Â Â Â Â  (a) To appear at all proceedings held under this section, except juvenile panel deliberations.

Â Â Â Â Â  (b) To cross-examine all witnesses appearing to testify at the hearing.

Â Â Â Â Â  (c) To subpoena witnesses and documents as provided in ORS 161.395.

Â Â Â Â Â  (d) To be represented by suitable legal counsel possessing skills and experience commensurate with the nature and complexity of the case, to consult with counsel prior to the hearing and, if financially eligible, to have suitable counsel appointed at state expense.

Â Â Â Â Â  (e) To examine all information, documents and reports that the juvenile panel considers and, if the information, documents and reports are available to the juvenile panel before the hearing, to examine them prior to the hearing.

Â Â Â Â Â  (14) Except for deliberations of the juvenile panel, the juvenile panel shall keep a record of all hearings before the juvenile panel.

Â Â Â Â Â  (15) Upon request of a person listed in subsection (12)(a) of this section or on its own motion, the juvenile panel may continue a hearing for a reasonable period not to exceed 60 days to obtain additional information or testimony or for other good cause shown.

Â Â Â Â Â  (16) Within 15 days after the conclusion of the hearing, the juvenile panel shall provide written notice of the juvenile panelÂs decision to the young person, the attorney representing the young person, the young personÂs parents or guardians, if known, the person having legal custody of the young person, the district attorney of the county in which the young person was adjudicated and the Attorney General or other attorney representing the state, if any.

Â Â Â Â Â  (17) The juvenile panel shall maintain and keep current the medical, social and delinquency history of all young persons. The juvenile panel shall determine the confidentiality of records maintained by the juvenile panel pursuant to ORS 192.501 to 192.505. [2005 c.843 Â§14]

Â Â Â Â Â  419C.533 Rules. (1) The juvenile panel of the Psychiatric Security Review Board, by rule pursuant to ORS 183.325 to 183.410 and not inconsistent with law, may implement its policies and set out its procedure and practice requirements and may promulgate such interpretive rules as the panel deems necessary or appropriate to carry out its statutory responsibilities.

Â Â Â Â Â  (2) The juvenile panel of the Psychiatric Security Review Board shall adopt rules defining the type of dangerous behavior that requires the temporary placement of a young person with mental retardation in a secure hospital or facility.

Â Â Â Â Â  (3) The juvenile panel of the Psychiatric Security Review Board shall consult with the Department of Human Services before issuing proposed rules for public comment and before adopting rules under this section. [2007 c.889 Â§6]

Â Â Â Â Â  419C.535 Appointed counsel; representation of state in contested hearings before panel. (1) If the juvenile panel of the Psychiatric Security Review Board determines that a young person about whom a hearing under ORS 419C.532 is being held is financially eligible, the juvenile panel shall appoint suitable counsel to represent the young person. Counsel appointed must be an attorney who satisfies the professional qualification standards established by the Public Defense Services Commission under ORS 151.216. The public defense services executive director shall determine and allow fair compensation for counsel appointed under this subsection and the reasonable expenses of the young person in respect to the hearing. Compensation payable to appointed counsel may not be less than the applicable compensation level established under ORS 151.216. The public defense services executive director shall pay compensation and expenses allowed from funds available for that purpose.

Â Â Â Â Â  (2) When the juvenile panel appoints counsel to represent the young person, the juvenile panel may order the young person, if able, parent, if able, or guardian of the estate, if the estate is able, to pay to the Public Defense Services Account in the General Fund, through the clerk of the court, in full or in part, the administrative costs of determining the ability of the young person, parent or estate to pay for legal services and the costs of the legal and other services that are related to the provision of appointed counsel. The juvenile panelÂs order of payment may be entered in the County Clerk Lien Record and enforced as provided in ORS 205.126.

Â Â Â Â Â  (3) The test of the young personÂs, parentÂs or estateÂs ability to pay costs under subsection (2) of this section is the same test as applied to appointment of counsel for defendants under ORS 135.050 or under the rules adopted under ORS 151.216. If counsel is provided at state expense, the juvenile panel shall apply this test in accordance with the guidelines adopted by the Public Defense Services Commission under ORS 151.485.

Â Â Â Â Â  (4) If counsel is provided at state expense, the juvenile panel shall determine the amount the young person, parent or estate is required to pay for the costs of administrative, legal and other services related to the provision of appointed counsel in the same manner as this amount is determined under ORS 151.487.

Â Â Â Â Â  (5) The Attorney General may represent the state at contested hearings before the juvenile panel unless the district attorney of the county in which the young person was adjudicated elects to represent the state. The district attorney of the county in which the young person was adjudicated shall cooperate with the Attorney General in securing the material necessary for presenting a contested hearing before the juvenile panel. If the district attorney elects to represent the state, the district attorney shall give timely written notice to the Attorney General, the juvenile panel and the attorney representing the young person. [2005 c.843 Â§15]

Â Â Â Â Â  419C.538 Conditional release. (1) When the juvenile panel of the Psychiatric Security Review Board orders a young person conditionally released under ORS 419C.532 (4), the juvenile panel may designate a qualified mental health or developmental disabilities treatment provider or state, county or local agency to supervise the young person on release subject to those conditions as the juvenile panel directs in the order for conditional release. Prior to the designation, the juvenile panel shall notify the qualified mental health or developmental disabilities treatment provider or agency to whom conditional release is contemplated and provide the qualified mental health or developmental disabilities treatment provider or agency an opportunity to be heard before the juvenile panel. After receiving an order entered under ORS 419C.532 (4), the qualified mental health or developmental disabilities treatment provider or agency designated shall assume supervision of the young person pursuant to the direction of the juvenile panel.

Â Â Â Â Â  (2) Conditions of release contained in orders entered under ORS 419C.532 (4) may be modified from time to time and conditional release may be terminated by order of the juvenile panel as provided in ORS 419C.532 and 419C.542.

Â Â Â Â Â  (3)(a) As a condition of release, the juvenile panel may require the young person to report to any state, county or local mental health or developmental disabilities facility for evaluation. Whenever medical, psychiatric or psychological treatment is recommended, the juvenile panel may order the young person, as a condition of release, to cooperate with and accept the treatment of the facility.

Â Â Â Â Â  (b) The facility to which the young person has been referred for evaluation shall perform the evaluation and submit a written report of its findings to the juvenile panel. If the facility finds that treatment of the young person is appropriate, the facility shall include its recommendations for treatment in the report to the juvenile panel.

Â Â Â Â Â  (c) Whenever treatment is provided by the facility, the facility shall furnish reports to the juvenile panel on a regular basis concerning the progress of the young person.

Â Â Â Â Â  (d) The facility shall comply with any other conditions of release prescribed by order of the juvenile panel.

Â Â Â Â Â  (4) If at any time it appears to the juvenile panel or the chairperson of the juvenile panel that a young person has violated the terms of conditional release or that the mental health of the young person has changed, the juvenile panel or the chairperson of the juvenile panel may order the young person returned to a hospital or facility designated by the Department of Human Services for evaluation and treatment. A written order of the juvenile panel, or the chairperson of the juvenile panel on behalf of the juvenile panel, is sufficient warrant for any peace officer to take the young person into custody and transport the young person accordingly. A peace officer shall execute the order, and the young person shall be returned as soon as practicable to a facility designated by the department. Within 20 days following the return of the young person to the facility designated by the department, the juvenile panel shall conduct a hearing. At a hearing required by this subsection, the state has the burden of proving the young personÂs lack of fitness for conditional release.

Â Â Â Â Â  (5) The community mental health and developmental disabilities program director, the director of the facility providing treatment for the young person on conditional release, a peace officer or a person responsible for the supervision of a young person on conditional release may take a young person into custody or request that the young person be taken into custody if there is reasonable cause to believe the young person presents a substantial danger to others and that the young person is in need of immediate custody, supervision and treatment. A young person taken into custody under this subsection must immediately be transported to a hospital or facility designated by the department. Within 20 days following the return of the young person to the facility designated by the department, the juvenile panel shall conduct a hearing. At a hearing required by this subsection, the state has the burden of proving the young personÂs lack of fitness for conditional release.

Â Â Â Â Â  (6)(a) A young person conditionally released under ORS 419C.532 (4) may apply to the juvenile panel for discharge from or modification of an order of conditional release on the ground that the young person no longer has a mental disease or defect or, if affected by a mental disease or defect other than a serious mental condition, no longer presents a substantial danger to others and no longer requires supervision or treatment services. Within 60 days after receiving an application under this paragraph, the juvenile panel shall conduct a hearing. At a hearing required by this paragraph, the young person has the burden of proving the young personÂs fitness for discharge or modification of the order of conditional release. A young person may not apply for discharge or modification of conditional release more often than once every six months.

Â Â Â Â Â  (b) Upon application by any qualified mental health or developmental disabilities treatment provider or state, county or local agency responsible for supervision or treatment services pursuant to an order of conditional release, the juvenile panel shall conduct a hearing to determine if the conditions of release should be continued, modified or terminated. The application must be accompanied by a report setting forth the facts supporting the application. At a hearing required by this paragraph, the state has the burden of proving the young personÂs lack of fitness for discharge or modification of the order of conditional release. [2005 c.843 Â§16; 2007 c.889 Â§5]

Â Â Â Â Â  419C.540 Discharge or conditional release after commitment. (1) The director of a hospital or facility to which a young person was committed under ORS 419C.532 (5) shall apply to the juvenile panel of the Psychiatric Security Review Board for an order of discharge or conditional release of the young person if, at any time after the commitment, the director is of the opinion that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect;

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others; or

Â Â Â Â Â  (c) Can be controlled with proper supervision and treatment services if conditionally released.

Â Â Â Â Â  (2) The director shall include in an application under subsection (1) of this section a report setting forth the facts that support the opinion of the director. If the application is for conditional release, the director shall also include a verified conditional release plan. The juvenile panel shall hold a hearing on an application under subsection (1) of this section within 30 days of its receipt. Not less than 10 days prior to the hearing before the juvenile panel, copies of the report must be sent to the Attorney General or other attorney representing the state, if any, the district attorney of the county in which the young person was adjudicated, the young person, the young personÂs attorney, the young personÂs parents or guardians, if known, and the person having legal custody of the young person.

Â Â Â Â Â  (3) The attorney representing the state may choose a psychiatrist certified, or eligible to be certified, by the Oregon Medical Board in child psychiatry or a licensed psychologist with expertise in child psychology to examine the young person prior to any decision of the juvenile panel on discharge or conditional release. The results of the examination must be in writing and filed with the juvenile panel and must include, but need not be limited to, an opinion as to whether the young person:

Â Â Â Â Â  (a)(A) Has a serious mental condition; or

Â Â Â Â Â  (B) Has a mental disease or defect other than a serious mental condition and presents a substantial danger to others; and

Â Â Â Â Â  (b) Could be adequately controlled with treatment services as a condition of release.

Â Â Â Â Â  (4) A young person who has been committed to a hospital or facility under ORS 419C.532 (5) or the young personÂs parents or guardians acting on the young personÂs behalf may apply to the juvenile panel for an order of discharge or conditional release upon the grounds that the young person:

Â Â Â Â Â  (a) No longer has a mental disease or defect;

Â Â Â Â Â  (b) Has a mental disease or defect other than a serious mental condition but no longer presents a substantial danger to others; or

Â Â Â Â Â  (c) Can be controlled with proper supervision and treatment services if conditionally released.

Â Â Â Â Â  (5) When an application is made under subsection (4) of this section, the juvenile panel shall require a report from the director of the hospital or facility. The director shall prepare and transmit the report as provided in subsection (2) of this section.

Â Â Â Â Â  (6) At a hearing on an application under subsection (4) of this section:

Â Â Â Â Â  (a) The applicant has the burden of proving the young personÂs fitness for discharge or conditional release; or

Â Â Â Â Â  (b) If more than two years have passed since the state had the burden of proving the young personÂs lack of fitness for discharge or conditional release, the state has the burden of proving the young personÂs lack of fitness for discharge or conditional release.

Â Â Â Â Â  (7) A person may not file an application for discharge or conditional release under subsection (4) of this section:

Â Â Â Â Â  (a) Sooner than 90 days after the initial juvenile panel hearing concerning the young person.

Â Â Â Â Â  (b) If another application for discharge or conditional release of the young person was filed during the immediately preceding 90 days.

Â Â Â Â Â  (8) The juvenile panel shall hold a hearing on an application under subsection (4) of this section within 30 days after the application is filed. [2005 c.843 Â§17]

Â Â Â Â Â  419C.542 Hearings before juvenile panel of Psychiatric Security Review Board. (1) A young person committed by the court under ORS 419C.529 to a hospital or facility designated by the Department of Human Services may not be held in the hospital or facility for more than 90 days from the date of the courtÂs commitment order without an initial hearing before the juvenile panel of the Psychiatric Security Review Board to determine whether the young person should be discharged or conditionally released.

Â Â Â Â Â  (2) A young person may not be held pursuant to an order under ORS 419C.532 (5) for a period of time exceeding one year without a hearing before the juvenile panel to determine whether the young person should be discharged or conditionally released.

Â Â Â Â Â  (3) When a young person has spent three years on conditional release, the juvenile panel shall bring the young person before the juvenile panel no later than 30 days after the expiration of the three-year period. The juvenile panel shall review the young personÂs status and determine whether the young person should be discharged from the jurisdiction of the board.

Â Â Â Â Â  (4) Notwithstanding the fact that a young person who is brought before the juvenile panel under subsection (3) of this section continues to have a serious mental condition, the juvenile panel may discharge the young person if the young person did not exhibit behaviors that presented a substantial danger to others during the period of conditional release and no longer requires supervision by the juvenile panel. [2005 c.843 Â§18]

Â Â Â Â Â  419C.544 Transfer of cases from juvenile panel to adult panel of Psychiatric Security Review Board. (1) When a young person attains 18 years of age, the juvenile panel of the Psychiatric Security Review Board shall transfer the young personÂs case to the adult panel of the board if the act that brought the young person within the boardÂs jurisdiction would constitute murder or any aggravated form of murder if committed by an adult.

Â Â Â Â Â  (2) At any time after a young person not described in subsection (1) of this section attains 18 years of age, the juvenile panel of the board may hold a hearing to determine whether it is in the young personÂs best interest to transfer the young personÂs case to the adult panel of the board. The juvenile panel of the board shall transfer the young personÂs case to the adult panel of the board unless good cause is shown for retaining the young personÂs case with the juvenile panel. [2005 c.843 Â§19]

LEGAL CUSTODIAN OF YOUTH OR YOUTH OFFENDER

Â Â Â Â Â  419C.550 Duties and authority. A person, agency or institution having legal custody of a youth or youth offender has the following duties and authority:

Â Â Â Â Â  (1) To have physical custody and control of the youth or youth offender.

Â Â Â Â Â  (2) To supply the youth or youth offender with food, clothing, shelter and incidental necessaries.

Â Â Â Â Â  (3) To provide the youth or youth offender with care, education and discipline.

Â Â Â Â Â  (4) To authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for the youth or youth offender, and, in an emergency when the youth or youth offenderÂs safety appears urgently to require it, to authorize surgery or other extraordinary care.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require.

Â Â Â Â Â  (6) To apply for any Social Security benefits or public assistance to which the youth or youth offender is otherwise entitled and to use the benefits or assistance to pay for the care of the youth or youth offender. [1993 c.33 Â§250; 1993 c.367 Â§2; 2003 c.396 Â§125]

GUARDIAN

Â Â Â Â Â  419C.555 Authority to appoint guardian. Except when the court grants legal custody to the Oregon Youth Authority, the court may grant guardianship of the youth offender to a private institution or agency to which the youth offender is committed or to some suitable person or entity if it appears necessary to do so in the interests of the youth offender. [1993 c.33 Â§249; 2003 c.396 Â§126]

Â Â Â Â Â  419C.558 Duties and authority of guardian. A person, agency or institution having guardianship of a youth offender by reason of appointment by the court has the duties and authority of a guardian of the youth offender, including but not limited to the following:

Â Â Â Â Â  (1) To authorize surgery for the youth offender, but this authority does not prevent the person having legal custody of the youth offender from acting under ORS 419C.550 (4).

Â Â Â Â Â  (2) To authorize the youth offender to enlist in the Armed Forces of the
United States
.

Â Â Â Â Â  (3) To consent to the youth offenderÂs marriage.

Â Â Â Â Â  (4) To make other decisions concerning the youth offender of substantial legal significance.

Â Â Â Â Â  (5) To make such reports and to supply such information to the court as the court may from time to time require. [1993 c.33 Â§251; 2003 c.396 Â§127]

Â Â Â Â Â  419C.561 Limitation of guardianship granted by juvenile court. A person appointed guardian of a youth offender by the court is guardian only and not a conservator of the estate of the youth offender, unless that person is appointed conservator of the youth offenderÂs estate in a protective proceeding as provided in ORS chapter 125. [1993 c.33 Â§252; 1995 c.664 Â§95; 2003 c.396 Â§128]

AUTHORITY OF COURT OVER PARENT OR GUARDIAN

Â Â Â Â Â  419C.570 Parent or guardian summoned subject to jurisdiction of court; probation contract. (1)(a) A parent or legal guardian of a youth offender, if the parent or guardian was served with summons under ORS 419C.300, 419C.303 and 419C.306 prior to the adjudication or at least 10 days prior to disposition, is subject to the jurisdiction of the court for purposes of this section. The court may:

Â Â Â Â Â  (A) Order the parent or guardian to assist the court in any reasonable manner in providing appropriate education or counseling for the youth offender;

Â Â Â Â Â  (B) If the youth offender is within the jurisdiction of the court for having committed an act that if committed by an adult would constitute a violation of ORS 166.250, 166.370 or 166.382, require the parent or guardian to pay or cause to be paid all or part of the reasonable costs of any mental health assessment or screening ordered by the court under ORS 419C.109 (3);

Â Â Â Â Â  (C) If the court orders probation, require the parent or guardian to enter into a contract with the juvenile department in regard to the supervision and implementation of the youth offenderÂs probation; or

Â Â Â Â Â  (D) If the court orders probation, require the parent or guardian to pay all or a portion of the supervision fee if a supervision fee is imposed under ORS 419C.446 (2).

Â Â Â Â Â  (b) In all cases in which a youth offender is placed on probation, the juvenile department and the parent or guardian shall develop a plan for supervision of the youth offender. The plan must be reasonably calculated to provide the supervision necessary to prevent further acts of delinquency given the individual circumstances of the youth offender. The court shall review and ratify the plan and make the plan a part of the probation order.

Â Â Â Â Â  (2) The court may require the parent or guardian to pay a specific sum not to exceed $1,000 for a violation by the parent or guardian of the courtÂs order or the contract under subsection (1)(a) of this section.

Â Â Â Â Â  (3) The court may not revoke a youth offenderÂs probation solely because of a failure of the youth offenderÂs parent or guardian to comply with an order or a contract under subsection (1)(a) of this section. [1993 c.33 Â§253; 1995 c.592 Â§1; 1999 c.577 Â§12; 2001 c.485 Â§1; 2003 c.396 Â§129]

Â Â Â Â Â  419C.573 Court may order education or counseling. (1)(a) The court may order the parent or guardian to participate in any educational or counseling programs as are reasonably directed toward improvement of parenting skills and the ability of the parent to supervise the youth offender if the court finds:

Â Â Â Â Â  (A) That a deficiency in parenting skills has significantly contributed to the circumstances bringing the youth offender within the jurisdiction of the court; and

Â Â Â Â Â  (B) That participation would be consistent with the best interests of the youth offender.

Â Â Â Â Â  (b) The programs may include, but need not be limited to, parenting classes.

Â Â Â Â Â  (c) The court may order such participation with the youth offender or separately.

Â Â Â Â Â  (2) As an alternative to a contempt proceeding, the court may require a parent or guardian to pay a specific sum not to exceed $1,000 for a violation by the parent or guardian of an order under subsection (1) of this section.

Â Â Â Â Â  (3) The court may not revoke a youth offenderÂs probation solely because of a failure of the youth offenderÂs parent or guardian to comply with an order under subsection (1) of this section. [1993 c.33 Â§254; 1995 c.592 Â§2; 2003 c.396 Â§130]

Â Â Â Â Â  419C.575 Court may order drug or alcohol treatment; hearing required; appointment of counsel for parent or guardian. If the court finds that the parentÂs or guardianÂs addiction to or habitual use of alcohol or controlled substances has significantly contributed to the circumstances bringing the youth offender within the jurisdiction of the court, the court may conduct a special hearing to determine if the court should order the parent or guardian to participate in treatment and pay the costs thereof. Notice of this hearing shall be by special petition and summons to be filed by the court and served upon the parent or guardian. The court shall appoint counsel to represent the parent or guardian if the parent or guardian is eligible under ORS 135.050. If, at this hearing, the court finds it is in the best interest of the youth offender for the parent or guardian to be directly involved in treatment, the judge may order the parent or guardian to participate in treatment. The dispositional order shall be in writing and shall contain appropriate findings of fact and conclusions of law. The judge shall state with particularity, both orally and in the written order of the disposition, the precise terms of the disposition. [1993 c.33 Â§255; 1993 c.546 Â§90; 1995 c.422 Â§87; 2003 c.396 Â§131]

SUPPORT

Â Â Â Â Â  419C.590 Authority of court to order support; hearing; determination of amount. (1) The court may, after a hearing on the matter, require the parents or other person legally obligated to support a youth offender to pay toward the youth offenderÂs support such amounts at such intervals as the court may direct, while the youth offender is within the jurisdiction of the court even though the youth offender is over 18 years of age as long as the youth offender is a child attending school, as defined in ORS 107.108.

Â Â Â Â Â  (2) At least 21 days before the hearing, the court shall notify the Administrator of the Division of Child Support of the Department of Justice, or the branch office providing support services to the county where the hearing will be held, of the hearing. Before the hearing the administrator shall inform the court, to the extent known:

Â Â Â Â Â  (a) Whether there is pending in this state or any other jurisdiction any type of support proceeding involving the youth offender, including a proceeding brought under ORS 25.287, 107.085, 107.135, 107.431, 108.110, 109.100, 109.103, 109.165, 125.025, 416.400 to 416.465 or 419B.400 or ORS chapter 110; and

Â Â Â Â Â  (b) Whether there exists in this state or any other jurisdiction a support order, as defined in ORS 110.303, involving the youth offender.

Â Â Â Â Â  (3) The Judicial Department and the Department of Justice may enter into an agreement regarding how the courts give the notice required under subsection (2) of this section to the Department of Justice and how the Department of Justice gives the information described in subsection (2)(a) and (b) to the courts.

Â Â Â Â Â  (4) The court, in determining the amount to be paid, shall use the scale and formula provided for in ORS 25.275 and 25.280. Unless otherwise ordered, the amounts so required to be paid shall be paid to the Department of Justice or the county clerk, whichever is appropriate, for transmission to the person, institution or agency having legal custody of the youth offender. [1993 c.33 Â§256; 1997 c.704 Â§Â§47,61; 2003 c.116 Â§17; 2003 c.396 Â§132a]

Â Â Â Â Â  419C.592 Support order is judgment and final. Any order for support entered pursuant to ORS 419C.590 is a judgment and is final as to any installment or payment of money which has accrued up to the time either party makes a motion to set aside, alter or modify the order, and the court does not have the power to set aside, alter or modify such order, or any portion thereof, which provides for any payment of money, either for minor children or the support of a party, which has accrued prior to the filing of such motion. [1993 c.33 Â§257; 2003 c.576 Â§253]

Â Â Â Â Â  419C.595 Support for youth offender in state financed or supported residence. Any order for support entered pursuant to ORS 419C.590 for a youth offender in the care and custody of the Oregon Youth Authority may be made contingent upon the youth offender residing in a state financed or supported residence, shelter or other facility or institution. A certificate signed by the director of the youth authority, the Administrator of the Division of Child Support or the administratorÂs authorized representative is sufficient to establish such periods of residence and to satisfy the order for periods of nonresidence. [1993 c.33 Â§259; 2003 c.396 Â§133]

Â Â Â Â Â  419C.597 Assignment of support obligation to state. When a youth offender or other offender is in the legal or physical custody of the Oregon Youth Authority and the offender is the beneficiary of an order of support in a judgment of dissolution or other order and the youth authority is required to provide financial assistance for the care and support of the offender, the youth authority shall be assignee of and subrogated to the offenderÂs proportionate share of any such support obligation including sums that have accrued whether or not the support order or judgment provides for separate monthly amounts for the support of each of two or more children or a single monthly gross payment for the benefit of two or more children, up to the amount of assistance provided by the youth authority. The assignment shall be as provided in ORS 412.024. [1993 c.33 Â§258; 1999 c.80 Â§77; 2001 c.455 Â§23; 2003 c.572 Â§19; 2003 c.576 Â§453]

Â Â Â Â Â  419C.600 Enforcement. (1) An order of support entered pursuant to ORS 419C.590, 419C.592, 419C.595 and 419C.597 may be enforced by execution or in the manner provided by law for the enforcement of a judgment granting an equitable remedy or by an order to withhold pursuant to ORS 25.372 to 25.427.

Â Â Â Â Â  (2) No property of the youth offenderÂs parents, or either of them, or other person legally obligated to support the youth offender is exempt from levy and sale or other process to enforce collection of the amounts ordered by the court to be paid toward the support of the youth offender. [1993 c.33 Â§260; 1993 c.798 Â§31a; 2003 c.396 Â§134]

MODIFICATION OF ORDERS

Â Â Â Â Â  419C.610 Authority to modify or set aside orders. (1) Except as provided in ORS 419C.613, 419C.615 and 419C.616, the court may modify or set aside any order made by it upon such notice and with such hearing as the court may direct.

Â Â Â Â Â  (2) When the court modifies or sets aside an order of jurisdiction based on a petition alleging that a youth offender has committed an act that would constitute a sex crime, as defined in ORS 181.594, if committed by an adult, the court shall make written findings stating the reason for modifying or setting aside the order. [1993 c.33 Â§261; 2001 c.803 Â§1]

Â Â Â Â Â  419C.613 Notice of modification. (1) Except as provided in subsection (2) of this section, notice and a hearing as provided in this chapter shall be granted in any case where the effect of modifying or setting aside the order will or may be to deprive a parent of the legal custody of the youth offender, to place the youth offender in an institution or agency or to transfer the youth offender from one institution or agency to another. However, the provisions of this subsection do not apply to a parent whose rights have been terminated by the court or whose child has been permanently committed by order of the court unless an appeal from such order is pending.

Â Â Â Â Â  (2) Notice and a hearing as provided in subsection (1) of this section are not required where the effect of modifying or setting aside the order will be to transfer the youth offender from one foster home to another. [1993 c.33 Â§262; 2003 c.396 Â§135]

Â Â Â Â Â  419C.615 Grounds for setting aside order; procedure; appeal. (1) In addition to any other grounds upon which a person may petition a court under ORS 419C.610, a person may petition the court on the following grounds to set aside an order finding the person to be within the jurisdiction of the court under ORS 419C.005:

Â Â Â Â Â  (a) A substantial denial in the proceedings resulting in the personÂs adjudication, or in the appellate review of the adjudication, of the personÂs rights under the United States Constitution or the Oregon Constitution, or both, and the denial rendered the adjudication void; or

Â Â Â Â Â  (b) Unconstitutionality of the statute making criminal, if the person were an adult, the acts for which the person was adjudicated.

Â Â Â Â Â  (2) When a person petitions the court on one of the grounds listed in subsection (1) of this section:

Â Â Â Â Â  (a) A copy of the petition shall be served on the district attorney, who shall represent the state in the matter.

Â Â Â Â Â  (b) The court shall decide the issues raised. The court may receive proof by affidavits, depositions and other competent evidence. Oral testimony may be taken by telephone or other means approved by the court. The petitioner has the burden of proving by a preponderance of the evidence the facts alleged in the petition.

Â Â Â Â Â  (c) The court shall set aside the order finding the petitioner to be within the jurisdiction of the court if the petitioner establishes one of the grounds set forth in subsection (1) of this section.

Â Â Â Â Â  (3) Either the petitioner or the state may appeal from the courtÂs order granting or denying a petition for relief under this section. The manner of taking the appeal and the scope of review are the same as provided under ORS 419A.200.

Â Â Â Â Â  (4) Nothing in this section may be construed to limit the original jurisdiction of the Supreme Court in habeas corpus as provided by the Oregon Constitution. [2001 c.803 Â§3]

Â Â Â Â Â  419C.616 Effect of prior proceeding on petition under ORS 419C.615. (1) The effect of a prior proceeding concerning the adjudication of the person that is challenged in a petition under ORS 419C.615 is as follows:

Â Â Â Â Â  (a) The failure of the petitioner to have sought appellate review of the adjudication, or to have raised matters alleged in the petition at the prior proceeding, does not affect the availability of relief under ORS 419C.615. No proceeding under ORS 419C.615 may be pursued while direct appellate review of the adjudication remains available.

Â Â Â Â Â  (b) When the petitioner sought and obtained direct appellate review of the adjudication, no ground for relief may be asserted in a petition for relief under ORS 419C.615 unless the ground was not asserted and could not reasonably have been asserted in the direct appellate review proceeding. If the petitioner was not represented by counsel in the direct appellate review proceeding, due to lack of funds to retain such counsel and the failure of the court to appoint counsel for that proceeding, any ground for relief under ORS 419C.615 that was not specifically decided by the appellate court may be asserted in the petition described in ORS 419C.615.

Â Â Â Â Â  (2) The court may grant leave, at any time prior to entry of an order granting or denying relief, to withdraw the petition. The court may make appropriate orders as to the amendment of the petition or any other pleading, as to the filing of further pleadings, or as to extending the time of filing of any pleading other than the original petition.

Â Â Â Â Â  (3) All grounds for relief claimed in a petition described in ORS 419C.615 must be asserted in the original or amended petition, and any grounds not asserted are deemed waived, unless the court on hearing a subsequent petition finds grounds for relief asserted therein that could not reasonably have been raised in the original or amended petition. However, any prior petition or amended petition that was withdrawn prior to the entry of an order granting or denying relief by leave of the court, as provided in subsection (2) of this section, has no effect on the right of the petitioner to bring a subsequent petition. [2001 c.803 Â§4]

Â Â Â Â Â  419C.617 Time limitation for certain adults seeking relief under ORS 419C.615. If a person seeking relief under ORS 419C.615 is over 18 years of age and is no longer within the jurisdiction of the juvenile court, the petition must be filed within two years of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted therein that could not reasonably have been raised in the original petition or an amended petition:

Â Â Â Â Â  (1) If no appeal is taken, the date the juvenile court adjudication was entered in the register.

Â Â Â Â Â  (2) If an appeal is taken, the date the appeal is final in the
Oregon
appellate courts. [2001 c.803 Â§5]

REPORTS BY AGENCY HAVING GUARDIANSHIP OR LEGAL CUSTODY

Â Â Â Â Â  419C.620 Circumstances requiring report. When required by the court, the Oregon Youth Authority or a private agency having guardianship or legal custody of a youth offender pursuant to court order shall file reports on the youth offender with the juvenile court that entered the original order concerning the youth offender. [1993 c.33 Â§263; 1999 c.92 Â§2; 2005 c.159 Â§5]

Â Â Â Â Â  419C.623 Frequency and content of report. (1) The Oregon Youth Authority or private agency shall file the reports required by ORS 419C.620 at times required by the court, required by the youth offenderÂs reformation plan or case plan and as determined necessary by the youth authority or agency. The youth authority or agency shall file reports more frequently if the court so orders. The reports shall include, but need not be limited to:

Â Â Â Â Â  (a) A description of the offenses that necessitated the placement of the youth offender with the youth authority or agency;

Â Â Â Â Â  (b) A description of the youth offenderÂs risk to reoffend and an analysis of the need for services and assistance; and

Â Â Â Â Â  (c) A proposed reformation plan or case plan, or proposed continuation or modification of an existing reformation plan or case plan, including, where applicable, a description of services to be provided in furtherance of the youth offenderÂs reformation and safe return to the community.

Â Â Â Â Â  (2) Notwithstanding the requirements of subsection (1) of this section, reports following the first report that is required by subsection (1) of this section need not contain information contained in prior reports.

Â Â Â Â Â  (3) Notwithstanding the requirements under ORS 419C.620 that reports be filed with the court, any report after the first report that is required by subsection (1) of this section on a youth offender whose case is being regularly reviewed by a local citizen review board shall be filed with that local citizen review board rather than with the court. [1993 c.33 Â§264; 1999 c.92 Â§3; 2005 c.159 Â§6]

Â Â Â Â Â  419C.626 Review hearing by court; findings; appeal. (1) Upon receiving a report required by ORS 419C.620:

Â Â Â Â Â  (a) The court may hold a hearing to review the youth offenderÂs condition and circumstances and to determine if the court should continue jurisdiction over the youth offender or order modifications in the custody, placement and supervision of the youth offender.

Â Â Â Â Â  (b) And if requested by the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the Oregon Youth Authority, a district attorney or a private agency having guardianship or legal custody of the youth offender, the court shall hold a hearing within 30 days of receipt of the request.

Â Â Â Â Â  (2) The court, on its own motion, may hold a review hearing at any time. Unless good cause otherwise is shown, the court shall hold a review hearing at any time upon the request of the youth offender, the attorney for the youth offender, if any, the parents of the youth offender if parental rights have not been terminated, a court appointed special advocate, a local citizen review board, the youth authority, a district attorney or a private agency having guardianship or legal custody of the youth offender.

Â Â Â Â Â  (3) A hearing under subsection (1) or (2) of this section shall be conducted in the manner provided in ORS 419C.400 (1), 419C.405 and 419C.408, except that the court may receive testimony and reports as provided in ORS 419C.400 (4). At the conclusion of the hearing, the court shall enter findings of fact if the decision is to continue the youth offender in an out-of-home placement in the legal custody of the youth authority or a private agency. The findings shall specifically state:

Â Â Â Â Â  (a) Why continued out-of-home placement is necessary as opposed to returning the youth offender to the youth offenderÂs home or promptly securing another placement;

Â Â Â Â Â  (b) The expected timetable for return home; and

Â Â Â Â Â  (c) Whether the youth offenderÂs reformation plan or case plan should be modified.

Â Â Â Â Â  (4) The court may direct the local citizen review board to review the status of the youth offender prior to the courtÂs next review under ORS 419A.106, 419A.108, 419A.110, 419A.112, 419A.116 and 419A.118.

Â Â Â Â Â  (5) Any final decision of the court made pursuant to a hearing under subsection (1) or (2) of this section is appealable under ORS 419A.200. [1993 c.33 Â§265; 1999 c.92 Â§4; 2001 c.480 Â§10; 2001 c.910 Â§6; 2005 c.159 Â§7; 2005 c.843 Â§26]

Â Â Â Â Â  419C.629 Distribution of report by court. Except when a youth offender has been surrendered for adoption or the parentsÂ rights have been terminated, the court shall send a copy of a report required by ORS 419C.620 to the parents of the youth offender and shall notify the parents either that a hearing will be held or that the parents may request a hearing at which time they may ask for modifications in the custody, placement and supervision of the youth offender. If the court finds that informing the parents of the identity and location of the foster parents of the youth offender or providing other information in the youth offenderÂs reformation plan or case plan is not in the best interest of the youth offender, the court may order the information deleted from the report before sending the report to the parents. [1993 c.33 Â§266; 1999 c.92 Â§6; 2005 c.159 Â§8]

Â Â Â Â Â  419C.640 [1993 c.33 Â§267; repealed by 1999 c.92 Â§7]

DISPOSITIONAL REVIEW HEARINGS

Â Â Â Â Â  419C.650 [1993 c.33 Â§268; 2003 c.396 Â§136; repealed by 2005 c.159 Â§10]

Â Â Â Â Â  419C.653 Notice; appearance. (1) The court may order that the youth offender or any other person be present during a hearing under ORS 419C.626.

Â Â Â Â Â  (2) The court shall notify the parties listed in ORS 419C.626 and any other interested parties of the hearing. The notice shall state the time and place of the hearing. Upon request of the court, the Oregon Youth Authority or other legal custodian of the youth offender shall provide the court with information concerning the whereabouts and identity of such parties. If the victim requests notice, the district attorney or juvenile department shall notify the victim of the time and place of the hearing. [1993 c.33 Â§269; 2003 c.396 Â§137; 2005 c.159 Â§9; 2007 c.609 Â§24]

Â Â Â Â Â  419C.656 [1993 c.33 Â§270; 2001 c.480 Â§11; 2001 c.910 Â§7; 2003 c.396 Â§138; repealed by 2005 c.159 Â§10]

CURFEW

Â Â Â Â Â  419C.680 Curfew; parental responsibility; authority of political subdivisions; custody authorized. (1) No minor shall be in or upon any street, highway, park, alley or other public place between the hours of 12 midnight and 4 a.m. of the following morning, unless:

Â Â Â Â Â  (a) Such minor is accompanied by a parent, guardian or other person 18 years of age or over and authorized by the parent or by law to have care and custody of the minor;

Â Â Â Â Â  (b) Such minor is then engaged in a lawful pursuit or activity which requires the presence of the minor in such public places during the hours specified in this section; or

Â Â Â Â Â  (c) The minor is emancipated pursuant to ORS 419B.550 to 419B.558.

Â Â Â Â Â  (2) No parent, guardian or person having the care and custody of a minor under the age of 18 years shall allow such minor to be in or upon any street, highway, park, alley or other public place between the hours specified in subsection (1) of this section, except as otherwise provided in that subsection.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not affect the authority of any political subdivision to make regulations concerning the conduct of minors in public places by ordinance or other local law, provided, that the local ordinance or law restricts curfew hours at least to the extent required by subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The county court or board of county commissioners of any county may provide by ordinance for a curfew restriction on minors applicable to areas not within a city, which has the same terms provided in subsection (1) of this section except that the period of curfew may include hours in addition to those specified in subsection (1) of this section. The ordinance may provide different periods of curfew for different age groups.

Â Â Â Â Â  (5) Any minor who violates subsection (1) of this section or an ordinance established under subsection (4) of this section may be taken into custody as provided in ORS 419C.080, 419C.085 and 419C.088 and may be subjected to further proceedings as provided in this chapter. [1993 c.33 Â§271; 1993 c.546 Â§140; 1995 c.593 Â§2; 1997 c.727 Â§9]

_______________



Chapter 420

Chapter 420 Â Youth Correction Facilities;
Youth
Care
Centers

2007 EDITION

YOUTH CORRECTION FACILITIES;
YOUTH
CENTERS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

420.005Â Â Â Â  Definitions

420.011Â Â Â Â  Admissions to youth correction facilities; assignment of persons within custody of Department of Corrections; temporary assignment; return to Department of Corrections custody

420.014Â Â Â Â  Population limits; controlling admissions; rules

420.017Â Â Â Â  Diversion plan

420.019Â Â Â Â  Implementation of diversion plan

420.021Â Â Â Â  Expenses borne by county

420.031Â Â Â Â  Wardship over youth offender at youth correction facility; legal custody of youth offender

420.040Â Â Â Â  Liability for misconduct of youth offender placed in youth correction facility

420.045Â Â Â Â  Parole; discharge; revocation of parole

420.048Â Â Â Â  Notice required when youth offender transfers to new school district

420.054Â Â Â Â  Authorization for medical and other remedial care and treatment of person in physical custody of youth authority

EMPLOYMENT PROGRAM

420.060Â Â Â Â  Employment agreements; definitions

420.065Â Â Â Â  Youth offenderÂs compensation; disposition of compensation

420.070Â Â Â Â  Youth offender in legal custody of superintendent

420.074Â Â Â Â  Employment status of youth offender

PETTY CASH FUND

420.077Â Â Â Â  Petty cash fund

WORK AND TRAINING CAMPS

420.210Â Â Â Â  Establishing work and training camps for youth offenders

420.215Â Â Â Â  Operation of camps by Director of Oregon Youth Authority

420.220Â Â Â Â  Responsibility for custody of youth offenders assigned to camp

420.225Â Â Â Â  Cooperation with public agencies in work assignments

420.230Â Â Â Â  Contracts with public agencies

420.235Â Â Â Â  Return of rule violator or bad security risk to more secure youth correction facility

COMMITMENT OF YOUTH OFFENDERS TO HOSPITALS OR OTHER FACILITIES

420.500Â Â Â Â  Restriction on transfer of youth offenders to institutions

420.505Â Â Â Â  Application by youth offender in youth correction facility for admission to hospital or facility; examination of applicant; limitation on involuntary retention at institution

PAYMENT OF COMMITMENT PROCEEDING EXPENSES

420.525Â Â Â Â  County of youthÂs residence to pay certain expenses of commitment proceedings

PLACEMENT OF YOUTHS IN FOSTER HOMES

420.810Â Â Â Â  Placement of youths in foster homes

420.815Â Â Â Â  Placement agreements with persons or families

420.821Â Â Â Â  Visiting of foster homes by staff members

420.825Â Â Â Â  Replacement of youth

420.835Â Â Â Â  Prohibition of interference with control of placed child

420.840Â Â Â Â  Cooperation of superintendents with other child welfare agencies

YOUTH CARE CENTERS

420.855Â Â Â Â  Definitions for ORS 420.855 to 420.885

420.860Â Â Â Â  Policy and intent

420.865Â Â Â Â  Commitment to youth care center

420.870Â Â Â Â  Standards for approval of youth care centers

420.875Â Â Â Â  Application for state support of center; required reports

420.880Â Â Â Â  Level of state support

420.885Â Â Â Â  Audit and payment of claims

YOUTH OFFENDER FOSTER HOMES

420.888Â Â Â Â  Definitions for ORS 420.888 to 420.892

420.890Â Â Â Â  Certification of youth offender foster homes

420.892Â Â Â Â  Certification standards; rules

APPREHENSION OF ESCAPED, ABSENT OR PAROLED YOUTH OFFENDERS

420.905Â Â Â Â  Definitions for ORS 420.905 to 420.915

420.910Â Â Â Â  Arrest and detention of escaped, absent or paroled youth offenders

420.915Â Â Â Â  Procedure upon apprehension of escapee, absentee or parole violator; rules

PENALTIES

420.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  420.005 Definitions. As used in ORS 420.005 to 420.048, 420.060 to 420.235, 420.810 to 420.840 and 420.905 to 420.915, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDesign capacityÂ means the number of youth offenders or other persons a youth correction facility is able to hold based on applicable safety codes and standards.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (3) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth correction facilityÂ means a facility used for the confinement of youth offenders and other persons placed in the legal or physical custody of the youth authority and includes secure regional youth facilities, regional accountability camps, residential academies and satellites, camps and branches of those facilities.

Â Â Â Â Â  (5) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1965 c.616 Â§29; 1969 c.597 Â§128; 1971 c.401 Â§96; 1985 c.229 Â§1; 1995 c.422 Â§88; 1999 c.109 Â§4; 2001 c.295 Â§13; 2003 c.396 Â§139]

Â Â Â Â Â  420.010 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.011 Admissions to youth correction facilities; assignment of persons within custody of Department of Corrections; temporary assignment; return to Department of Corrections custody. (1) Except as provided in subsections (2) and (3) of this section, admissions to the youth correction facilities are limited to youth offenders who are at least 12 but less than 19 years of age, found by the juvenile court to have committed an act that if committed by an adult would constitute aggravated murder, murder, a felony or a Class A misdemeanor and placed in the legal custody of the Oregon Youth Authority. A youth offender admitted to a youth correction facility may not be transferred by administrative process to any penal or correctional institution.

Â Â Â Â Â  (2)(a) In addition to the persons placed in the legal custody of the youth authority under ORS 419C.478 (1) or 419C.481, and with the concurrence of the Director of the Oregon Youth Authority or the directorÂs designee, persons who are committed to the Department of Corrections under ORS 137.124 and meet the requirements of ORS 137.124 (5) or (7) may be temporarily assigned to a youth correction facility as provided by ORS 137.124 (5) or (7). A person assigned on such a temporary basis remains within the legal custody of the Department of Corrections and such reassignment is subject to termination by the Director of the Oregon Youth Authority by referring the person back to the Department of Corrections as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) After a person is transferred to the physical custody of the youth authority under ORS 137.124 (5) or (7), the Director of the Oregon Youth Authority may refer the person back to the Department of Corrections for physical custody and placement if the director, after consulting with the Department of Corrections, determines that the person:

Â Â Â Â Â  (A) Poses a substantial danger to youth authority staff or persons in the custody of the youth authority; or

Â Â Â Â Â  (B) Is not likely, in the foreseeable future, to benefit from the rehabilitation and treatment programs administered by the youth authority and is appropriate for placement in a Department of Corrections institution.

Â Â Â Â Â  (3) Any person under 18 years of age at the time of committing the crime and under 20 years of age at the time of sentencing and commitment who, after waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712, is sentenced to a term of imprisonment in the custody of the Department of Corrections, and any person under 16 years of age who after waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370 or sentencing under ORS 137.707 (5)(b)(A) or (7)(b) or 137.712 is sentenced to a term of imprisonment in the county jail, shall be temporarily assigned to a youth correction facility by the Department of Corrections, or by the sheriff to whose custody the person has been committed, pursuant to ORS 137.124 (6). The director shall designate the appropriate youth correction facility or schools for such assignment. A person assigned to a youth correction facility under ORS 137.124 (6) and this subsection remains within the legal custody of the Department of Corrections or sheriff to whose custody the person was committed. The assignment of such a person to the youth correction facility is subject, when the person is 16 years of age or older, to termination by the director by referring the person back to the Department of Corrections or the sheriff to serve the balance of the personÂs sentence. Assignment to a youth correction facility pursuant to ORS 137.124 (6) and this subsection, if not terminated earlier by the director, shall terminate upon the personÂs attaining the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the person, and the person shall be referred to the Department of Corrections or the sheriff having legal custody of the person to serve the balance of the personÂs sentence.

Â Â Â Â Â  (4) Whenever a person committed to the custody of the Department of Corrections is temporarily assigned to a youth correction facility pursuant to this section, the youth authority may provide programs and treatment for the person, and may adopt rules relating to conditions of confinement at the youth correction facility, as the youth authority determines are appropriate. However, the person remains subject to laws and rules of the State Board of Parole and Post-Prison Supervision relating to parole. [1965 c.616 Â§31; 1969 c.679 Â§5; 1971 c.401 Â§98; 1971 c.458 Â§1; 1975 c.182 Â§1; 1983 c.815 Â§2; 1985 c.631 Â§7; 1987 c.320 Â§159; 1993 c.33 Â§343; 1993 c.546 Â§122; 1995 c.422 Â§Â§89,89a; 1995 c.423 Â§28; 1997 c.433 Â§13; 1999 c.109 Â§1; 2003 c.396 Â§140]

Â Â Â Â Â  420.014 Population limits; controlling admissions; rules. (1) The total population of youth offenders confined in the youth correction facilities may not exceed the design capacity of the facilities designated for close custody purposes by the Director of the Oregon Youth Authority. The total population limit shall include offenders in the youth correction facility who were waived by the juvenile court to be prosecuted as adults or who were prosecuted as adults under ORS 137.707.

Â Â Â Â Â  (2) The director by rule shall determine reasonable standards for care and treatment of youth offenders housed in youth correction facilities. Within the total limit established under subsection (1) of this section, the Director of the Oregon Youth Authority shall establish and impose a maximum allowable population level for each youth correction facility. The maximum allowable population shall not exceed the design capacity for the facility and shall be further limited by the ability of the facility to meet the standard of care and treatment established by rule under this subsection, protect communities, hold youth offenders accountable for their behavior and improve the competency of youth offenders to become responsible and productive members of their communities.

Â Â Â Â Â  (3) The director by rule shall establish criteria upon which the decision to place a youth in a youth correction facility must be based, and which, in turn, shall be based upon behaviors and characteristics of youths otherwise eligible for commitment to a youth correction facility.

Â Â Â Â Â  (4) After conferring with the juvenile court judges, the director shall develop and implement by rule, a method of controlling admissions to the youth correction facilities so as not to exceed maximum levels determined under subsections (1) and (2) of this section. [1985 c.500 Â§4; 1987 c.507 Â§1; 1993 c.762 Â§1; 1995 c.422 Â§90; 2001 c.904 Â§6; 2001 c.905 Â§7]

Â Â Â Â Â  Note: 420.014 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.015 [1959 c.432 Â§73; 1963 c.256 Â§1; 1965 c.616 Â§35; renumbered 420.031]

Â Â Â Â Â  420.016 [Formerly 420.150 and then 420.050; repealed by 1971 c.698 Â§7]

Â Â Â Â Â  420.017 Diversion plan. (1) The Oregon Youth Authority shall develop annually a plan for diversion of delinquent youth from commitment to the youth correction facilities to alternative community services.

Â Â Â Â Â  (2) In consultation with the local commissions on children and families established under ORS 417.760, the juvenile departments shall develop a plan for services needed to divert the commitment of youth from the youth correction facilities, and how these services are to be administered if funds are provided. Following review and comment by local commissions, the plan must be approved in the form of a resolution by the governing body of the appropriate county and of a letter of concurrence from the presiding judge for the judicial district in which the juvenile court is located.

Â Â Â Â Â  (3) The youth authority shall develop and implement a statewide diversion plan after taking the local juvenile departmentsÂ plans into consideration and after consulting with affected service providers. [1985 c.500 Â§7; 1993 c.676 Â§47; 1993 c.742 Â§88; 1995 c.422 Â§91; 1995 c.781 Â§44]

Â Â Â Â Â  420.019 Implementation of diversion plan. (1)(a) The Oregon Youth Authority may contract with the governing body of a county or two or more counties, if the counties have joined together as a consortium or region, for implementing the statewide diversion plan, which may include juvenile parole and probation services or out-of-home placement.

Â Â Â Â Â  (b) A county or counties that contract with the Oregon Youth Authority under this section shall have access to a continuum of out-of-home placement options including, but not limited to, youth correction facilities, youth care centers, foster care and private placements. Participating counties shall be ensured access to an equitable share of out-of-home placements.

Â Â Â Â Â  (c) A county or counties that contract with the Oregon Youth Authority under this section have the responsibility for parole decisions regarding youths from the county or counties committed to youth correction facilities. In the event that a county or counties are operating over the allocated youth correction facility cap, the youth authority may assume parole authority until the county population is at the cap.

Â Â Â Â Â  (d) The state and county may agree that the governing body of the county or counties may subcontract for services or that the state will provide services or that the county or counties may subcontract for some services and the state provide other services as stipulated in the contract with the youth authority.

Â Â Â Â Â  (e) When services previously provided by the Oregon Youth Authority transfer to a county or counties, terms of the contract must include, but need not be limited to, the actual cost of employee salaries, benefits and other payroll expenses, plus support costs necessary for the transferred positions.

Â Â Â Â Â  (f) The youth authority is responsible for performance auditing of contracts and subcontracts.

Â Â Â Â Â  (g) The youth authority shall contract directly with service providers in those counties where the governing body of the county or counties chooses not to contract with the youth authority.

Â Â Â Â Â  (h) The funds provided to implement the diversion plan or provide for out-of-home placement or parole and probation services shall not be used by a county to supplant moneys otherwise provided to the county juvenile department for services to delinquent youth.

Â Â Â Â Â  (2)(a) Unless otherwise provided in the contract, a county that is contracting with the youth authority under subsection (1) of this section shall supervise state employees providing parole and probation services within the county.

Â Â Â Â Â  (b) Subject to a collective bargaining agreement, supervision under this subsection includes discipline, performance evaluation, training and all other functions previously carried out by state employed supervisors. [1985 c.500 Â§8; 1995 c.422 Â§92; 1997 c.249 Â§134]

Â Â Â Â Â  420.020 [Amended by 1955 c.89 Â§1; 1965 c.616 Â§40; renumbered 420.075]

Â Â Â Â Â  420.021 Expenses borne by county. All traveling and other expenses incurred in placing a person in a youth correction facility in the legal custody of the Oregon Youth Authority and delivering the person into the custody of the youth authority under ORS 419B.337 (1), 419C.478 (1) or 419C.481 shall be borne by the county from which the person was placed in the legal custody of the youth authority. [Formerly 420.160; 1969 c.679 Â§6; 1971 c.401 Â§97; 1993 c.33 Â§344; 1995 c.422 Â§93]

Â Â Â Â Â  420.025 [Formerly 420.170; 1969 c.679 Â§7; repealed by 1971 c.401 Â§120]

Â Â Â Â Â  420.030 [Amended by 1959 c.432 Â§74; 1963 c.256 Â§2; 1965 c.616 Â§41; renumbered 420.080]

Â Â Â Â Â  420.031 Wardship over youth offender at youth correction facility; legal custody of youth offender. (1) The granting of legal custody and guardianship over the youth offender to the Oregon Youth Authority does not terminate the juvenile courtÂs jurisdiction over the youth offender.

Â Â Â Â Â  (2) Upon parole of the youth offender from a youth correction facility, the legal custody of the youth offender is vested in the parents of the youth offender or other person to whom the youth offender is returned, subject to ORS 420.045 (3). [Formerly 420.015; 1969 c.679 Â§8; 1971 c.401 Â§99; 1995 c.422 Â§94; 2003 c.396 Â§141]

Â Â Â Â Â  420.035 [1985 c.500 Â§5; repealed by 1993 c.742 Â§82]

Â Â Â Â Â  420.037 [1985 c.500 Â§6; repealed by 1993 c.742 Â§82]

Â Â Â Â Â  420.040 Liability for misconduct of youth offender placed in youth correction facility. The youth correction facility, the superintendents of the youth correction facility, the Director of the Oregon Youth Authority and personnel of the Oregon Youth Authority are not liable for any damages whatsoever that are sustained by any person on account of the actions or misconduct of a youth offender placed in a youth correction facility. [1963 c.256 Â§10; 1965 c.616 Â§39; 1969 c.597 Â§129; 1971 c.401 Â§100; 1995 c.422 Â§95; 2007 c.71 Â§113]

Â Â Â Â Â  420.045 Parole; discharge; revocation of parole. (1) Upon finding that a youth offender placed in a youth correction facility is ready for release therefrom and that the youth offender had best be returned to the parent or guardian of the youth offender or to a suitable and desirable home or facility, the Director of the Oregon Youth Authority may, after advising the committing court, release the youth offender on parole conditioned upon good behavior.

Â Â Â Â Â  (2) At such time as the Director of the Oregon Youth Authority finds that final release is compatible with the safety of the community and the best interests of the youth offender, with the consent of the committing court, the Director of the Oregon Youth Authority may make and issue a final order discharging the youth offender.

Â Â Â Â Â  (3) The Director of the Oregon Youth Authority may revoke a parole if the conditions of the parole have been violated or if the continuation of the youth offender on parole would not be in the best interests of the youth offender or the community. After the revocation of parole, the Director of the Oregon Youth Authority shall immediately advise the committing court thereof. [1965 c.616 Â§37; 1969 c.679 Â§9; 1971 c.401 Â§101; 1995 c.422 Â§96]

Â Â Â Â Â  420.048 Notice required when youth offender transfers to new school district. (1)(a) When a youth offender who is in the legal custody of the Oregon Youth Authority transfers from one school district to a different school district, the person responsible for supervising the youth offender shall notify the superintendent of the school district to which the youth offender has transferred of the youth offenderÂs status as a youth offender. The person shall make the notification no later than 72 hours after the person knows of the transfer.

Â Â Â Â Â  (b) When a school district receives notification under this section, the school district may request the Oregon Youth Authority to provide additional information about the youth offender. The youth authority shall provide additional information, including the offense that brought the youth offender within the jurisdiction of the juvenile court and such other information that is subject to disclosure under ORS 419A.255 (5).

Â Â Â Â Â  (2) In addition to the general notification required by subsection (1)(a) of this section, the youth authority:

Â Â Â Â Â  (a) Shall notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a firearm or delivery of a controlled substance.

Â Â Â Â Â  (b) May notify the school district of the specific offense if the act bringing the youth offender within the jurisdiction of the juvenile court involved a violation of ORS 163.355 to 163.445 or 163.465 or any other offense if the youth authority believes the youth offender represents a risk to other students or school staff.

Â Â Â Â Â  (3) Except as otherwise provided in ORS 192.490, the youth authority, a school district or anyone employed or acting on behalf of the youth authority or school district who sends or receives records under this section is not liable civilly or criminally for failing to disclose the information under this section. [1999 c.963 Â§3]

Â Â Â Â Â  420.050 [Formerly 420.150; 1965 c.616 Â§32; renumbered 420.016]

Â Â Â Â Â  420.051 [1965 c.616 Â§38; repealed by 1967 c.586 Â§1]

Â Â Â Â Â  420.054 Authorization for medical and other remedial care and treatment of person in physical custody of youth authority. The Oregon Youth Authority may authorize ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for a person under 18 years of age who is placed in the physical custody of the youth authority under ORS 137.124 and, in an emergency in which the safety of the person appears urgently to require it, may authorize surgery or other extraordinary care. [2001 c.195 Â§3]

Â Â Â Â Â  420.055 [1969 c.679 Â§10; 1971 c.401 Â§102; repealed by 1995 c.422 Â§139]

EMPLOYMENT PROGRAM

Â Â Â Â Â  420.060 Employment agreements; definitions. (1) Upon finding that the education and training of a youth offender placed in a youth correction facility will be furthered if the youth offender is permitted to work at gainful employment on a temporary basis, the superintendent may enter into an agreement with any suitable person or business establishment for the temporary employment of the youth offender.

Â Â Â Â Â  (2) For the purposes of ORS 420.060 to 420.074, Âyouth correction facilityÂ includes youth care centers as defined in ORS 420.855 and approved by the Oregon Youth Authority pursuant to ORS 420.865, and ÂsuperintendentÂ includes the person in charge of any such youth care center. [1969 c.410 Â§1; 1971 c.401 Â§103; 1995 c.422 Â§97]

Â Â Â Â Â  420.065 Youth offenderÂs compensation; disposition of compensation. (1) Such agreements shall provide for compensation to be paid for the youth offenderÂs work at the prevailing wages for such work in the community where the youth offender is employed or at a wage rate approved by the superintendent.

Â Â Â Â Â  (2) All sums earned by a youth offender placed in a youth correction facility, other than amounts involuntarily withheld by the employer of the youth offender, shall be paid directly to the superintendent or to the youth offender if so directed by the superintendent. Except as otherwise provided in ORS 419C.203, all moneys received by the superintendent under this section shall be placed in a trust account to be used solely for the benefit of the youth offender. [1969 c.410 Â§2; 1995 c.422 Â§98; 1997 c.724 Â§2]

Â Â Â Â Â  420.070 Youth offender in legal custody of superintendent. While temporarily employed under ORS 420.060 to 420.074, a youth offender placed in a youth correction facility shall remain in the legal custody of the superintendent. The superintendent shall continue to exercise appropriate supervision over the youth offender during the period of the temporary employment of the youth offender. [1969 c.410 Â§3; 1995 c.422 Â§99]

Â Â Â Â Â  420.074 Employment status of youth offender. While temporarily employed under the provisions of ORS 420.060 to 420.074, youth offenders placed in a youth correction facility are entitled to the protection and benefits of ORS chapters 652, 654 and 656 to the same extent as other employees of their employer under 21, except that:

Â Â Â Â Â  (1) Payment of wages by an employer of a youth offender directly to the superintendent as provided by ORS 420.065 (2) shall not be deemed in violation of ORS chapter 652; and

Â Â Â Â Â  (2) Compensation paid under ORS chapter 656 that is not expended on medical services shall be treated in the same manner as the youth offenderÂs earnings under ORS 420.065, so long as the youth offender remains in the legal custody of the youth correction facility. [1969 c.410 Â§4; 1995 c.79 Â§217; 1995 c.422 Â§100]

Â Â Â Â Â  420.075 [Formerly 420.020; repealed by 1969 c.597 Â§281]

PETTY CASH FUND

Â Â Â Â Â  420.077 Petty cash fund. (1) The institution petty cash fund shall be used by the Oregon Youth Authority to meet immediate spending needs such as clothing, transportation, supplies, and other incidentals for clients at the youth correction facilities.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority shall designate custodians for subaccounts of the institution petty cash fund at each of the youth correction facilities. To establish the subaccounts, the youth authority may prepare vouchers in favor of the persons designated as custodians. Warrants shall be drawn for the amounts of the vouchers.

Â Â Â Â Â  (3) Subject to rule established by the Oregon Department of Administrative Services:

Â Â Â Â Â  (a) The designated custodians may make disbursements as authorized by subsection (1) of this section.

Â Â Â Â Â  (b) With the approval of the State Treasurer and notwithstanding ORS 293.265, the designated custodians may hold institution petty cash funds in cash or may deposit them to the account of the Oregon Youth Authority, in any bank or banks in the state authorized as a depository of state funds, or in the State Treasury, or may hold part in cash and deposit the remainder.

Â Â Â Â Â  (4) The designated custodians shall at least monthly submit to the director verified reimbursement vouchers properly supported by evidences of disbursements from the subaccounts of the petty cash fund. Upon allowance of the reimbursement vouchers, the Oregon Department of Administrative Services shall issue a warrant on the State Treasurer in favor of the designated custodians, payable out of Oregon Youth Authority trust fund subaccounts equal to the amounts expended. [1985 c.490 Â§4; 1987 c.158 Â§73; 1989 c.51 Â§2; 1995 c.422 Â§101]

Â Â Â Â Â  Note: 420.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.080 [Formerly 420.030; 1969 c.314 Â§35; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  420.110 [Repealed by 1965 c.616 Â§101]

WORK AND TRAINING CAMPS

Â Â Â Â Â  420.120 [Amended by 1965 c.616 Â§42; 1971 c.401 Â§104; 1971 c.722 Â§1; 1995 c.422 Â§102; 1997 c.433 Â§14; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  420.130 [Repealed by 1959 c.432 Â§59]

Â Â Â Â Â  420.140 [Amended by 1959 c.432 Â§75; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.150 [Amended by 1963 c.256 Â§3; renumbered 420.050 and then 420.016]

Â Â Â Â Â  420.160 [Amended by 1963 c.432 Â§76; 1965 c.616 Â§33; renumbered 420.021]

Â Â Â Â Â  420.170 [Amended by 1965 c.616 Â§34; renumbered 420.025]

Â Â Â Â Â  420.180 [Repealed by 1957 c.210 Â§1; (420.181 enacted in lieu of 420.180)]

Â Â Â Â Â  420.181 [1957 c.210 Â§2 (enacted in lieu of 420.180); 1963 c.256 Â§4; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.190 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.200 [Amended by 1953 c.111 Â§3; repealed by 1959 c.507 Â§1]

Â Â Â Â Â  420.210 Establishing work and training camps for youth offenders. The Director of the Oregon Youth Authority, in cooperation with any public agency, may establish at any place in this state one or more work and training camps for any youth offenders committed to the custody of the Oregon Youth Authority who are determined by the director to be qualified and amenable as security risks for work and training in such camps. [1953 c.154 Â§1; 1963 c.256 Â§5; 1969 c.597 Â§130; 1971 c.401 Â§105; 1995 c.422 Â§103; 2001 c.295 Â§1]

Â Â Â Â Â  420.215 Operation of camps by Director of
Oregon
Youth Authority. Any camp established pursuant to ORS 420.210 shall be maintained and operated under the supervision of the Director of the Oregon Youth Authority and shall be governed, as far as applicable, by the rules and regulations concerning discipline, care and education of the youth authority. [1953 c.154 Â§2; 1995 c.422 Â§104; 2001 c.295 Â§2]

Â Â Â Â Â  420.220 Responsibility for custody of youth offenders assigned to camp. The Director of the Oregon Youth Authority is responsible for the care and custody of all youth offenders assigned to a camp established under ORS 420.210. [1953 c.154 Â§3; 1995 c.422 Â§105; 2001 c.295 Â§3]

Â Â Â Â Â  420.225 Cooperation with public agencies in work assignments. The Director of the Oregon Youth Authority and the persons employed by the director or designated to have direct control of the youth offenders at camp shall cooperate to the fullest extent with any public agency assisting in the camp program in making assignments and in supervising any work or training of youth offenders who are physically able to perform manual labor. [1953 c.154 Â§4; 1963 c.256 Â§6; 1995 c.422 Â§106; 2001 c.295 Â§4]

Â Â Â Â Â  420.230 Contracts with public agencies. The Director of the Oregon Youth Authority may enter into contracts with any public agency cooperating or willing to cooperate in the camp program to carry into effect the purposes of ORS 420.210 to 420.235, providing among other things for the type of work to be performed by youth offenders at any camp, for rate of payment and other matters relating to the maintenance and training of the youth offenders while at a camp. [1953 c.154 Â§5; 1963 c.256 Â§7; 1969 c.597 Â§131; 1971 c.401 Â§106; 1995 c.422 Â§107; 2001 c.295 Â§5]

Â Â Â Â Â  420.235 Return of rule violator or bad security risk to more secure youth correction facility. Any youth offender who violates the rules and regulations relating to discipline of a camp or who appears to the Director of the Oregon Youth Authority to be a bad security risk may be returned to a more secure youth correction facility on order of the director. [1953 c.154 Â§6; 1995 c.422 Â§108; 2001 c.295 Â§6]

Â Â Â Â Â  420.310 [Repealed by 1959 c.432 Â§77 (420.331 enacted in lieu of 420.310 and 420.330)]

Â Â Â Â Â  420.320 [Amended by 1965 c.616 Â§43; 1971 c.722 Â§2; 1995 c.422 Â§109; 1997 c.433 Â§15; repealed by 2001 c.295 Â§17]

Â Â Â Â Â  420.330 [Repealed by 1959 c.432 Â§77 (420.331 enacted in lieu of 420.310 and 420.330)]

Â Â Â Â Â  420.331 [1959 c.432 Â§78 (enacted in lieu of 420.310 and 420.330); repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.340 [Amended by 1957 c.210 Â§3; repealed by 1959 c.432 Â§59]

Â Â Â Â Â  420.350 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.360 [Repealed by 1959 c.191 Â§1]

Â Â Â Â Â  420.370 [Repealed by 1957 c.210 Â§4 (420.371 enacted in lieu of 420.370)]

Â Â Â Â Â  420.371 [1957 c.210 Â§5 (enacted in lieu of 420.370); 1963 c.256 Â§8; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.380 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.390 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.400 [Repealed by 1987 c.158 Â§74]

Â Â Â Â Â  420.405 [1993 c.766 Â§1; 1995 c.422 Â§110a; 1995 c.649 Â§8; 1995 c.798 Â§5; renumbered 326.700 in 1995]

COMMITMENT OF YOUTH OFFENDERS TO HOSPITALS OR OTHER FACILITIES

Â Â Â Â Â  420.500 Restriction on transfer of youth offenders to institutions. A youth offender in a youth correction facility may not be transferred to an institution for persons with mental illness or mental retardation for a period of more than 14 days unless the youth offender has been committed to an institution for persons with mental illness or mental retardation in the manner specified in ORS 420.505 and 420.525. [1975 c.662 Â§3; 1995 c.422 Â§111; 2007 c.70 Â§200]

Â Â Â Â Â  420.505 Application by youth offender in youth correction facility for admission to hospital or facility; examination of applicant; limitation on involuntary retention at institution. (1) A youth offender at a youth correction facility may apply for admission to a hospital or facility designated by the Department of Human Services. The application may be made on behalf of the youth offender by the parents or legal guardian of the youth offender. However, the superintendent shall not be required to cause the examination of a youth offender who applies under this section more often than once in six months.

Â Â Â Â Â  (2) Within five working days after receipt of the application, the superintendent of the youth correction facility shall cause the youth offender to be examined by one or more qualified persons at the facility and shall request the examination of the youth offender by one or more qualified persons employed or designated by the department. The examination conducted or authorized by the department shall take place within five working days after receipt of the request from the superintendent. The examiners shall prepare separate reports and shall submit such reports to the superintendent. A copy of the reports shall be given to the applicant.

Â Â Â Â Â  (3) If the superintendent finds that there is a probable cause to believe that the youth offender has a mental illness and that it would be in the best interests of the youth offender to be admitted to a hospital or facility designated by the department, the superintendent shall notify the department and shall order the youth offender transferred pursuant to ORS 179.473.

Â Â Â Â Â  (4) No youth offender at a youth correction facility voluntarily admitted to a hospital or facility designated by the department shall be detained therein more than 72 hours after the youth offender is of the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the youth offender and has given notice in writing of the desire of the youth offender to be released. If the youth offender is under the age specified in ORS 420A.010 (5) setting the age limits for which the Oregon Youth Authority may retain legal and physical custody of the youth offender, the youth offender may be returned to the youth correction facility after notice in writing has been given by the parent or legal guardian of the youth offender, that such parent or guardian desires that the youth offender be discharged from the hospital or facility designated by the department. [1975 c.662 Â§4; 1977 c.601 Â§7; 1995 c.422 Â§112; 1997 c.433 Â§16; 2005 c.439 Â§3; 2007 c.70 Â§201]

Â Â Â Â Â  420.510 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.515 [1975 c.662 Â§5; repealed by 1977 c.601 Â§8]

Â Â Â Â Â  420.520 [Repealed by 1965 c.616 Â§101]

PAYMENT OF COMMITMENT PROCEEDING EXPENSES

Â Â Â Â Â  420.525 County of youthÂs residence to pay certain expenses of commitment proceedings. The costs of the hearings held under ORS 179.473, 419B.328, 419B.331, 419B.334, 419B.337, 419B.343, 419B.346, 419B.349, 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492, 419C.498 and 420.500 to 420.525 and the fees for physicians and other qualified persons appointed under ORS 179.473, 419B.328, 419B.331, 419B.334, 419B.337, 419B.343, 419B.346, 419B.349, 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492, 419C.498 and 420.500 to 420.525 shall be charged to the county of the youthÂs residence prior to the initial commitment of the youth to a youth correction facility or to the county of the inmateÂs residence prior to the initial commitment of the inmate to a penal or correctional institution. Attorney fees may also be charged to that county if the youth or inmate has no separate estate or if the parents of the youth refuse or are unable to provide an attorney. [1975 c.662 Â§6; 1993 c.33 Â§345; 1995 c.422 Â§113]

Â Â Â Â Â  420.530 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.540 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.550 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.560 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.570 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.580 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.590 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.600 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.610 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.620 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.630 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.640 [Repealed by 1965 c.616 Â§101]

Â Â Â Â Â  420.710 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  420.720 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  420.730 [Repealed by 1957 c.160 Â§6]

PLACEMENT OF YOUTHS IN FOSTER HOMES

Â Â Â Â Â  420.810 Placement of youths in foster homes. All children in the legal custody of the Department of Human Services, who in the judgment of the Director of Human Services or the authorized representative of the director have made sufficient progress in rehabilitation and reform, may be placed with any person or family of good standing and character for care and education under an agreement pursuant to ORS 420.815. [1953 c.153 Â§1; 1965 c.616 Â§44; 1971 c.84 Â§1]

Â Â Â Â Â  420.815 Placement agreements with persons or families. (1) The Director of Human Services or the authorized representative of the director may enter into agreements with persons or families found suitable for the placement of children in the legal custody of the Department of Human Services.

Â Â Â Â Â  (2) The agreement shall provide for the custody, care, education, maintenance and earnings of the child placed for a time fixed in the agreement but not to exceed the time when the child reaches the age of 21 years.

Â Â Â Â Â  (3) The agreement shall be signed by the person assuming the foster care and by the director or the authorized representative of the director.

Â Â Â Â Â  (4) If the agreement provides for payments to the person assuming the foster care, the department shall make these payments. [1953 c.153 Â§2; 1957 c.77 Â§1; 1959 c.311 Â§1; 1965 c.616 Â§45; 1971 c.84 Â§2]

Â Â Â Â Â  420.820 [1953 c.153 Â§3; repealed by 1971 c.84 Â§3 (420.821 enacted in lieu of 420.820)]

Â Â Â Â Â  420.821 Visiting of foster homes by staff members. The Director of Human Services or the authorized representative of the director shall designate members of the staff of the director as visiting agents. As required by the director or the authorized representative of the director, these visiting agents shall:

Â Â Â Â Â  (1) Visit the foster homes and children placed therein;

Â Â Â Â Â  (2) Ascertain whether the children are properly placed; and

Â Â Â Â Â  (3) Make reports to the director or the designated representative of the director concerning the investigations and visits. [1971 c.84 Â§4 (420.821 enacted in lieu of 420.820)]

Â Â Â Â Â  420.825 Replacement of youth. Any child placed pursuant to ORS 420.810 to 420.840 may on order of the Director of Human Services or the authorized representative of the director be replaced, if in the opinion of the director or the authorized representative of the director the child would benefit by removal from the foster home. [1953 c.153 Â§4; 1971 c.84 Â§5; 2005 c.374 Â§3]

Â Â Â Â Â  420.830 [1953 c.153 Â§5; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  420.835 Prohibition of interference with control of placed child. No parent or other person not a party to the placement agreement shall interfere with or assume any control over the placed child. [1953 c.153 Â§6]

Â Â Â Â Â  420.840 Cooperation of superintendents with other child welfare agencies. The Director of Human Services or the authorized representative of the director in carrying out the provisions of ORS 420.810 to 420.840 may cooperate with and consult any private or public agency concerned with child welfare. [1953 c.153 Â§8; 1971 c.84 Â§6]

YOUTH CARE CENTERS

Â Â Â Â Â  420.855 Definitions for ORS 420.855 to 420.885. As used in ORS 418.020, 418.025 and 420.855 to 420.885, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂJuvenile courtÂ means the court exercising jurisdiction under ORS chapters 419B and 419C in the county.

Â Â Â Â Â  (2) ÂYouthÂ means a youth as defined in ORS 419A.004 who is at least 12 years of age and has been found to be within the jurisdiction of the juvenile court under ORS 419C.005.

Â Â Â Â Â  (3) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (4) ÂYouth care centerÂ or ÂcenterÂ means a facility established and operated by a public or private agency or a combination thereof, primarily to provide care and rehabilitation services for youths committed to the custody of the youth care center by the juvenile court or placed by the youth authority. ÂYouth care centerÂ or ÂcenterÂ does not include detention facilities established under ORS 419A.050 to 419A.057 except that when a county operates a combined facility to provide both care and rehabilitation services under ORS 420.855 to 420.885, and detention facilities, the combined facility may be considered a Âyouth care centerÂ to the extent that it is used to provide the care and rehabilitation services for youths not in detention. [1967 c.444 Â§1; 1969 c.597 Â§139; 1971 c.401 Â§62; 1971 c.698 Â§4; 1985 c.500 Â§10; 1993 c.33 Â§346; 1995 c.422 Â§114]

Â Â Â Â Â  420.860 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly that the State of Oregon shall encourage, aid and financially assist its county governments and public and private agencies in the establishment and development of youth care centers for youths found to be in need of care and rehabilitation pursuant to ORS 419C.446, 419C.450, 419C.478, 419C.481, 419C.486, 419C.489, 419C.492 and 419C.498. [1967 c.444 Â§10; 1993 c.33 Â§347; 1995 c.422 Â§115]

Â Â Â Â Â  420.865 Commitment to youth care center. (1) The Oregon Youth Authority may place a youth who has been placed in its legal custody pursuant to ORS 419C.478 or 419C.481 in a youth care center if the center complies with the provisions of ORS 420.855 to 420.885 and has been approved by the youth authority.

Â Â Â Â Â  (2) Placement of a youth by the youth authority in a youth care center does not terminate the juvenile courtÂs wardship over the youth or the custody of the youth authority. The center may retain such youths in full- or part-time residential care or, with the consent of the youth authority, may place them on a full- or part-time basis in foster homes. [1967 c.444 Â§Â§2,4; 1971 c.401 Â§63; 1971 c.698 Â§5; 1993 c.33 Â§348; 1995 c.422 Â§116]

Â Â Â Â Â  420.870 Standards for approval of youth care centers. Approval of the youth care center by the Oregon Youth Authority, required by ORS 420.865, shall be based on reasonable and satisfactory assurance that:

Â Â Â Â Â  (1) Adequate physical facilities exist which comply with applicable rules of the Department of Human Services and the State Fire Marshal.

Â Â Â Â Â  (2) There is employment of capable and trained or experienced personnel.

Â Â Â Â Â  (3) The youth care programs include educational, vocational, recreational and counseling opportunities that will be in the best interests of the youth.

Â Â Â Â Â  (4) A county must demonstrate that an adequate probation system for youths exists in the county in order to be eligible for state support for a youth care center. [1967 c.444 Â§3; 1971 c.401 Â§64; 1989 c.41 Â§1; 1995 c.422 Â§117]

Â Â Â Â Â  420.875 Application for state support of center; required reports. (1) An approved youth care center is eligible for state support from funds appropriated to the Oregon Youth Authority for that purpose to meet its operating expenses. Public or private agencies operating a youth care center shall make application for state support to the youth authority. The application shall contain such information as may be required by the youth authority.

Â Â Â Â Â  (2) Upon receiving the application, the youth authority shall cause an investigation of the affairs and methods of the youth care center and, if it finds that the center meets the requirements of ORS 420.870, shall grant its application for state support.

Â Â Â Â Â  (3) At such times as the youth authority may require, all youth care centers receiving state support under the provisions of ORS 420.855 to 420.885, shall file with the youth authority a financial and statistical report, and a report on the content and conduct of the youth care center, in such form as may be prescribed by the youth authority. If any youth care center fails to file the prescribed reports within 30 calendar days after requested by the youth authority, no further state support shall be paid until it has complied with the provisions of this subsection. [1967 c.444 Â§5; 1969 c.196 Â§1; 1971 c.401 Â§65; 1995 c.422 Â§118]

Â Â Â Â Â  420.880 Level of state support. Subject to the availability of funds, each youth care center that has received approval from the Oregon Youth Authority and continues to meet the requirements of ORS 420.855 to 420.885 and the rules of the youth authority is eligible to receive state support in an amount to be negotiated between the youth care center and the youth authority. [1967 c.444 Â§6; 1969 c.196 Â§2; 1971 c.401 Â§66; 1971 c.698 Â§6; 1974 c.57 Â§1; 1977 c.279 Â§1; 1985 c.500 Â§11; 1995 c.422 Â§119; 2001 c.295 Â§7]

Â Â Â Â Â  420.885 Audit and payment of claims. (1) The youth care center shall present to the Oregon Youth Authority an itemized statement showing the names of the youths being cared for during the period for which the statement is submitted and the amount which the center claims for the period. The youth authority shall investigate the claim and approve only that portion which is in accordance with the provisions of ORS 420.855 to 420.885 and the rules of the youth authority.

Â Â Â Â Â  (2) When certified by the youth authority, claim for state reimbursements shall be presented to the Oregon Department of Administrative Services and paid in the same manner as the claims against the state are paid.

Â Â Â Â Â  (3) If the center is operated jointly by more than one public or private agency, each agency participating in the operation shall be entitled to a pro rata share of the amount due, to be determined by the contribution of each to the operating cost of the center. [1967 c.444 Â§7; 1969 c.196 Â§3; 1971 c.401 Â§67; 1995 c.422 Â§120]

YOUTH OFFENDER FOSTER HOMES

Â Â Â Â Â  420.888 Definitions for ORS 420.888 to 420.892. As used in ORS 420.888 to 420.892:

Â Â Â Â Â  (1) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (2) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004.

Â Â Â Â Â  (3) ÂYouth offender foster homeÂ means any home maintained by a person who has under the care of the person in the home, for the purpose of providing the youth offender with supervision, food and lodging, a youth offender committed to the legal custody of the youth authority under ORS 419C.478. The youth offender must be unrelated to the person by blood or marriage and unattended by the youth offenderÂs parent or guardian. [1995 c.422 Â§131m; 1997 c.727 Â§12; 2005 c.374 Â§1]

Â Â Â Â Â  Note: 420.888 to 420.892 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 420 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420.890 Certification of youth offender foster homes. (1) A person may not operate a youth offender foster home without a certificate of approval issued by the Oregon Youth Authority.

Â Â Â Â Â  (2) A person may apply for a certificate of approval to operate a youth offender foster home by submitting an application to the youth authority on a form furnished by the youth authority.

Â Â Â Â Â  (3)(a) Upon receipt of an application under subsection (2) of this section, the youth authority shall cause an investigation to be made of the applicant and the applicantÂs home. The youth authority, in accordance with rules adopted under ORS 420.892, shall determine whether to issue a certificate of approval to the applicant. The certificate must be in the form prescribed by the youth authority and must state the name of the foster parent, the address of the premises to which the certificate applies and the maximum number of youth offenders to be maintained in the youth offender foster home at any one time. The certificate applies only to the premises designated in the certificate and a change of residence automatically terminates the certificate. The certificate is effective for one year.

Â Â Â Â Â  (b) After notice and opportunity for hearing as provided in ORS 183.310 to 183.482, the youth authority may deny an application for a certificate of approval under paragraph (a) of this subsection. A person whose application for a certificate of approval has been denied may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases.

Â Â Â Â Â  (4)(a) After notice and opportunity for hearing as provided in ORS 183.310 to 183.482, the youth authority may revoke, deny an application to renew or attach conditions to a certificate of approval issued under subsection (3)(a) of this section for a violation of any provision of this section or ORS 420.892 or of the rules adopted under ORS 420.892.

Â Â Â Â Â  (b) A person whose certificate of approval is revoked, not renewed or is made subject to conditions by a decision of the youth authority under paragraph (a) of this subsection may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases. [1995 c.422 Â§131n; 2005 c.374 Â§2]

Â Â Â Â Â  Note: See note under 420.888.

Â Â Â Â Â  420.892 Certification standards; rules. (1) The Oregon Youth Authority shall adopt the rules it deems necessary or advisable to carry out the intent and purposes of this section and ORS 420.890.

Â Â Â Â Â  (2) The youth authority shall adopt rules establishing standards for certification of youth offender foster homes. The youth authority shall include in the rules requirements that a foster parent receive training designed to assist the foster parent in understanding juvenile delinquency and managing the behavior that results from juvenile delinquency.

Â Â Â Â Â  (3) The youth authority or its representative shall visit every certified youth offender foster home from time to time as often as appears necessary to determine whether:

Â Â Â Â Â  (a) The youth offender foster home consistently maintains the standards established by the youth authority; and

Â Â Â Â Â  (b) Proper care is being provided to youth offenders at the youth offender foster home.

Â Â Â Â Â  (4) A person operating a youth offender foster home may not, as a disciplinary measure against a youth offender in the youth offender foster home, deny a parent or guardian of the youth offender the right to visit the youth offender. [1995 c.422 Â§131o]

Â Â Â Â Â  Note: See note under 420.888.

APPREHENSION OF ESCAPED, ABSENT OR PAROLED YOUTH OFFENDERS

Â Â Â Â Â  420.905 Definitions for ORS 420.905 to 420.915. As used in ORS 420.905 to 420.915, Âpeace officerÂ means any sheriff, constable, marshal, or the deputy of any such officer, any member of the state police or any member of the police force of any city. [1957 c.129 Â§5]

Â Â Â Â Â  420.910 Arrest and detention of escaped, absent or paroled youth offenders. (1)(a) When a youth offender placed in a youth correction facility has escaped or is absent without authorization from the youth correction facility or from the custody of any person in whose charge the youth offender lawfully has been placed, the superintendent of the youth correction facility concerned, or the superintendentÂs authorized representative, may order the arrest and detention of the youth offender.

Â Â Â Â Â  (b) When a youth offender on parole from a youth correction facility is absent from the custody of a person in whose charge the youth offender lawfully has been placed, or has failed to abide by rules of parole supervision or to respond successfully to prior sanctions imposed by the Oregon Youth Authority pursuant to administrative rule, the superintendent of the youth correction facility from which the youth offender is on parole, or the superintendentÂs authorized representative, may order the arrest and detention of the youth offender.

Â Â Â Â Â  (c) The superintendent or authorized representative may issue an order under this subsection based on a reasonable belief that grounds exist for issuing the order. Where reasonable, the superintendent or representative shall investigate to ascertain whether such grounds exist.

Â Â Â Â Â  (2) Any order issued by the superintendent of a youth correction facility, or the superintendentÂs representative, as authorized by subsection (1) of this section constitutes full authority for the arrest and detention of the escapee, absentee or parole violator, and all laws applicable to warrants of arrest shall apply to such orders.

Â Â Â Â Â  (3) In lieu of the procedure in subsection (1) of this section, the juvenile court of the county from which the youth offender or parolee was committed may direct issuance of a warrant of arrest against the youth offender or parolee when notified by the superintendent or authorized representative of the superintendent of the youth correction facility concerned that any youth offender placed in a youth correction facility has escaped or is absent without authorization from the institution to which committed, from parole supervision or from the custody of any person in whose charge the youth offender lawfully has been placed. [1957 c.129 Â§1; 1957 c.481 Â§1; 1963 c.256 Â§9; 1965 c.616 Â§46; 1985 c.229 Â§2; 1987 c.892 Â§3; 1995 c.422 Â§121]

Â Â Â Â Â  420.915 Procedure upon apprehension of escapee, absentee or parole violator; rules. (1) Upon issuance of an order or warrant of arrest, any peace officer may apprehend and deliver to a juvenile detention facility as described in ORS 419A.050 and 419A.052 the escapee, absentee or parole violator described in ORS 420.910 who is under 18 years of age. If the escapee, absentee or parole violator is 18 years of age or older, any peace officer may deliver such person to an adult detention facility.

Â Â Â Â Â  (2) A youth correction facility escapee or absentee described in ORS 420.910 may be held in a juvenile detention facility as described in ORS 419A.050 and 419A.052 or an adult detention facility as provided in subsection (1) of this section for up to 36 hours.

Â Â Â Â Â  (3) The parole violator described in ORS 420.910 may be held in a juvenile detention facility as described in ORS 419A.050 and 419A.052 or an adult detention facility as provided in subsection (1) of this section no more than 72 hours, excluding Saturdays, Sundays and judicial holidays, except pursuant to such provisions as the Oregon Youth Authority may adopt by rule to govern the use of detention for parolees and review of revocation of parole.

Â Â Â Â Â  (4) The director or authorized representative of the juvenile department in whose juvenile detention facility the escapee or absentee from a youth correction facility is held, or the administrator of the adult detention facility in which the escapee or absentee is held, shall immediately inform the institution to which such escapee or absentee was committed and shall surrender the escapee or absentee to any person authorized by the superintendent or authorized representative of such institution to receive the escapee or absentee.

Â Â Â Â Â  (5) The director or authorized representative of the juvenile department in whose juvenile detention facility the parole violator is held, or the administrator of the adult detention facility in which the violator is held, shall immediately inform the paroling authority.

Â Â Â Â Â  (6) Except as provided in subsection (3) of this section, the provisions of ORS 419B.175, 419B.183, 419B.185, 419C.109, 419C.136, 419C.139, 419C.145, 419C.150, 419C.153, 419C.170 and 419C.173 do not apply to the detention of an escapee, absentee or parole violator under this section. [1957 c.129 Â§Â§2,4; 1985 c.229 Â§3; 1985 c.618 Â§4c; 1987 c.892 Â§4; 1989 c.1033 Â§5; 1993 c.33 Â§349; 1995 c.422 Â§122]

Â Â Â Â Â  420.920 [1957 c.129 Â§3; repealed by 1965 c.616 Â§101]

PENALTIES

Â Â Â Â Â  420.990 Penalties. Violation of ORS 420.835 is a misdemeanor. [1953 c.153 Â§7]

_______________



Chapter 420a

Chapter 420A Â
Oregon
Youth Authority; Youth Correction Facilities

2007 EDITION

OREGON
YOUTH AUTHORITY; YOUTH CORRECTIONS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

420A.005Â  Definitions

OREGON
YOUTH AUTHORITY

420A.010Â  Creation and duties

420A.012Â  Recidivism; definition; reporting system; duties of Oregon Youth Authority and juvenile departments

420A.014Â  Enumeration of duties not exclusive

420A.015Â  Director; appointment

420A.017Â  Senate confirmation of director

420A.020Â  Subordinate officers and employees; appointment

420A.021Â  Authority of Oregon Youth Authority to require fingerprints

420A.023Â  Authority of youth correction officers to exercise power of peace officer

420A.025Â  Rulemaking authority; general

420A.030Â
Oregon
Youth Authority Account

420A.032Â  Revolving fund

420A.035Â  Authorization to deposit money belonging to youth offenders in trust account

420A.040Â  Provision of juvenile corrections programs to tribal youth offender; agreements

YOUTH CORRECTION FACILITIES

420A.100Â  Authority to establish and operate

420A.105Â  Rulemaking authority

420A.108Â  Policy regarding rules and dispositions for violations of rules; review of dispositions

420A.111Â  Levels of custody; transfer between levels; significance

420A.115Â  Parole of youth offenders

420A.120Â  Suspension of parole or conditional release; rules

420A.122Â  Notice of release or discharge of youth offender

420A.125Â  Youth offenders; intake assessments; reformation plan; placement

420A.135Â  Secure regional youth facilities

420A.145Â  Regional youth accountability camps

420A.147Â  Placement in regional youth accountability camps

420A.155Â  Regional residential academies

SECOND LOOK

420A.200Â  Duration of custody of Oregon Youth Authority

420A.203Â  Eligibility for second look; report to sentencing court; hearing; disposition

420A.206Â  Conditional release; release plan; conditions; effect of violation of release plan; revocation

MISCELLANEOUS PROVISIONS

420A.220Â  Damage to property of employee of Oregon Youth Authority; claims; payment

420A.223Â  Juvenile Justice Information System; establishment; rules

GENERAL PROVISIONS

Â Â Â Â Â  420A.005 Definitions. As used in ORS 420A.005 to 420A.155, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCognitive restructuringÂ means any rehabilitation process that redirects the thinking of an offender into more socially acceptable directions and that is generally accepted by rehabilitation professionals.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Oregon Youth Authority.

Â Â Â Â Â  (3) ÂReformation planÂ means a written plan prepared by the Oregon Youth Authority that is tailored to the youth offenderÂs unique requirements as identified by the initial assessment. ÂReformation planÂ includes, but is not limited to, a plan for medical, educational, vocational, social and psychological services and training as well as other rehabilitative services designed to reduce future criminal and antisocial conduct and to provide the youth offender with clear expectations about what programs must be successfully completed by the youth offender.

Â Â Â Â Â  (4) ÂYouth authorityÂ means the Oregon Youth Authority.

Â Â Â Â Â  (5) ÂYouth correction facilityÂ has the meaning given that term in ORS 420.005.

Â Â Â Â Â  (6) ÂYouth offenderÂ has the meaning given that term in ORS 419A.004. [1995 c.422 Â§1b; 1997 c.433 Â§6]

OREGON
YOUTH AUTHORITY

Â Â Â Â Â  420A.010 Creation and duties. (1) The Oregon Youth Authority is established. The youth authority shall:

Â Â Â Â Â  (a) Supervise the management and administration of youth correction facilities, state parole and probation services, community out-of-home placement for youth offenders committed to its legal custody and other functions related to state programs for youth corrections;

Â Â Â Â Â  (b) Provide capital improvements and capital construction necessary for the implementation of all youth correction facilities;

Â Â Â Â Â  (c) Carry out dispositions of youth offenders committed to its legal custody;

Â Â Â Â Â  (d) Exercise custody and supervision over those youth offenders committed to the youth authority by order of the juvenile court and persons placed in the physical custody of the youth authority under ORS 137.124 or other statute until the time that a lawful release authority authorizes release or terminates the commitment or placement;

Â Â Â Â Â  (e) Provide adequate food, clothing, health and medical care, sanitation and security for confined youth offenders and others in youth authority custody;

Â Â Â Â Â  (f) Provide youth offenders and others in youth authority custody with opportunities for self-improvement and work; and

Â Â Â Â Â  (g) Conduct investigations and prepare reports for release authorities.

Â Â Â Â Â  (2) To meet the individual circumstances of each person committed to its custody, the youth authority shall:

Â Â Â Â Â  (a) Develop a flexible fee-for-service provider system that can respond quickly to each personÂs identified and changing circumstances; and

Â Â Â Â Â  (b) Develop a process for joint state and county review of contracts entered into under subsection (6)(b) of this section and paragraph (a) of this subsection based on:

Â Â Â Â Â  (A) Measurable outcomes, which must include in dominant part the reduction of future criminal or antisocial conduct and which also must include:

Â Â Â Â Â  (i) Academic progress;

Â Â Â Â Â  (ii) Social adjustments;

Â Â Â Â Â  (iii) Behavioral improvements;

Â Â Â Â Â  (iv) Rearrests; and

Â Â Â Â Â  (v) Other measurements as determined by the youth authority;

Â Â Â Â Â  (B) Performance measurements including:

Â Â Â Â Â  (i) Fiscal accountability;

Â Â Â Â Â  (ii) Compliance with state and federal regulations;

Â Â Â Â Â  (iii) Record keeping, including data collection and management; and

Â Â Â Â Â  (iv) Reporting; and

Â Â Â Â Â  (C) Provision of services identified under the reformation plan.

Â Â Â Â Â  (3) In order to measure performance as required in subsection (2) of this section, the youth authority shall require parties to the contracts to compile, manage and exchange data to the extent of available information systems resources to facilitate the measurement of outcomes including, but not limited to, reduction in future criminal or antisocial conduct.

Â Â Â Â Â  (4) The youth authority may administer a program of state assistance to counties for the construction and operation of local youth detention facilities or to purchase detention services.

Â Â Â Â Â  (5) The youth authority shall accept and exercise legal or physical custody of youth offenders and others 12 years of age and over and under 25 years of age who are committed to, or placed with, the youth authority pursuant to:

Â Â Â Â Â  (a) A juvenile court adjudication and disposition under ORS chapter 419C; or

Â Â Â Â Â  (b) ORS 137.124.

Â Â Â Â Â  (6)(a) The youth authority shall cooperate with and assist county governments and juvenile departments in carrying out the principles and purposes of the juvenile justice system as provided in ORS 419C.001.

Â Â Â Â Â  (b) The youth authority is authorized to contract with counties, groups of counties or private providers to administer juvenile corrections programs and services as provided in ORS 420.017, 420.019, 420A.145 and 420A.155 (1) to (4).

Â Â Â Â Â  (c) The youth authority may provide consultation services related to the juvenile justice system to local or statewide public or private agencies, groups and individuals or may initiate such consultation services. Consultation services include, but are not limited to, conducting studies and surveys, sponsoring or participating in educational programs and providing advice and assistance. Nothing in ORS 419C.001 and 420A.005 to 420A.155 is intended to diminish the stateÂs efforts to plan, evaluate and deliver effective human services programs to youth offenders, either in a youth correction facility or on probation or parole. Therefore, the Oregon Youth Authority and the Department of Human Services shall jointly develop and implement needed social and rehabilitative services.

Â Â Â Â Â  (7) The youth authority is the recipient of all federal funds paid or to be paid to the state to enable the state to provide youth correction programs and services assigned to the Department of Human Services prior to January 1, 1996.

Â Â Â Â Â  (8) The youth authority shall report its progress in implementing the provisions of chapter 422, Oregon Laws 1995, to the Legislative Assembly at each regular session.

Â Â Â Â Â  (9) The equal access provisions of ORS 417.270 apply to the youth authorityÂs development and administration of youth correction facilities, programs and services, including the development and implementation of the statewide diversion plan described in ORS 420.017.

Â Â Â Â Â  (10) The youth authority shall:

Â Â Â Â Â  (a) Be cognizant of and sensitive to the issue of overrepresentation of minority youth offenders in youth correction facilities;

Â Â Â Â Â  (b) Endeavor to develop and operate, and require its subcontractors to develop and operate, culturally appropriate programs for youth offenders; and

Â Â Â Â Â  (c) Keep data reflecting the ethnicity and gender of all youth offenders committed to its care.

Â Â Â Â Â  (11) The youth authority is a designated agency as defined in ORS 181.010. [1995 c.422 Â§2; 1997 c.433 Â§7; 2003 c.396 Â§142]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 422, Oregon Laws 1995,Â for the words Âthis ActÂ in section 2, chapter 422, Oregon Laws 1995, compiled as 420A.010. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1995 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  420A.012 Recidivism; definition; reporting system; duties of
Oregon
Youth Authority and juvenile departments. (1) The Oregon Youth Authority, in consultation with the Oregon Juvenile Department DirectorsÂ Association, shall adopt one or more definitions of recidivism and establish a recidivism reporting system applicable to youth offenders. The definition must be designed to address outcomes including, but not limited to, community safety and rehabilitation.

Â Â Â Â Â  (2) The juvenile department of a county annually shall submit to the Oregon Youth Authority, in the form established under subsection (1) of this section, statistical data relating to the recidivism of delinquent youths experienced by the county during the previous year.

Â Â Â Â Â  (3) The Oregon Youth Authority shall publish an annual comprehensive report that includes the data provided by the counties under subsection (2) of this section and similar data that measures the recidivism of youths supervised by the youth authority who are on probation or parole.

Â Â Â Â Â  (4) The Oregon Youth Authority shall cooperate and, to the extent of available information systems resources, shall share data with the Department of Corrections to enable the department to track youth offenders who later enter the adult corrections system and to assess the effect of juvenile corrections on future criminal conduct that occurs during and after supervision by the Oregon Youth Authority and county juvenile departments. The Department of Corrections shall manage data under this subsection in a manner consistent with the confidentiality of juvenile court records and the effectiveness of orders of expunction. [1995 c.422 Â§Â§128,129; 1997 c.433 Â§8; 2001 c.904 Â§7; 2001 c.905 Â§8]

Â Â Â Â Â  Note: 420A.012 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.014 Enumeration of duties not exclusive. The enumeration of duties, functions and powers in ORS 420A.010 is not intended to be exclusive nor limit the duties, functions and powers imposed on or vested in the Oregon Youth Authority by other statutes. [1995 c.422 Â§3]

Â Â Â Â Â  420A.015 Director; appointment. (1) The Oregon Youth Authority is under the supervision and control of a director, who is responsible for the performance of the duties, functions and powers of the youth authority.

Â Â Â Â Â  (2) The Governor shall appoint the director, who holds office at the pleasure of the Governor.

Â Â Â Â Â  (3) The director shall receive a salary as provided by law or, if not so provided, as prescribed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) For purposes of administration, subject to the approval of the Governor, the Director of the Oregon Youth Authority may organize and reorganize the youth authority as the director considers necessary to conduct properly the work of the youth authority.

Â Â Â Â Â  (5) The director may divide the functions of the youth authority into administrative divisions. Each division is under the supervision of a person appointed by the director, subject to the approval of the Governor, to serve at the pleasure of the director and not to be subject to the State Personnel Relations Law. Each person must be well qualified by technical training and experience in the functions to be performed by the person. [1995 c.422 Â§5]

Â Â Â Â Â  420A.017 Senate confirmation of director. The appointment of the Director of the Oregon Youth Authority is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565. [1995 c.422 Â§6]

Â Â Â Â Â  420A.020 Subordinate officers and employees; appointment. (1) The Director of the Oregon Youth Authority may appoint, subject to the approval of the Governor, a deputy director to serve at the pleasure of the director, with authority to act for the director in the absence of the director but subject to the control of the director at all times. The designation of the deputy director must be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) Subject to any applicable provisions of the State Personnel Relations Law, the director shall appoint all subordinate officers and employees of the youth authority, prescribe their duties and fix their compensation. [1995 c.422 Â§7]

Â Â Â Â Â  420A.021 Authority of
Oregon
Youth Authority to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Oregon Youth Authority may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the youth authority; or

Â Â Â Â Â  (2) Provides services or seeks to provide services to the youth authority as a contractor, vendor or volunteer. [2005 c.730 Â§61]

Â Â Â Â Â  Note: 420A.021 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.023 Authority of youth correction officers to exercise power of peace officer. (1) The Director of the Oregon Youth Authority may authorize an individual youth correction officer or group of youth correction officers to exercise the powers and authority of a peace officer in the supervision and custody of youth offenders and persons in the physical custody of the youth authority under ORS 137.124 or other applicable law.

Â Â Â Â Â  (2) The authority of a youth correction officer acting as a peace officer under subsection (1) of this section includes but is not limited to:

Â Â Â Â Â  (a) Preventing an escape from the grounds of a youth correction facility by a person in the custody of the youth authority; and

Â Â Â Â Â  (b) Going beyond the grounds of a youth correction facility to:

Â Â Â Â Â  (A) Pursue a person in the custody of the youth authority who is in the act of escaping from a youth correction facility;

Â Â Â Â Â  (B) Search for a person in the custody of the youth authority who is in the act of escaping from a youth correction facility; and

Â Â Â Â Â  (C) Recapture a person in the custody of the youth authority who is in the act of escaping from a youth correction facility.

Â Â Â Â Â  (3) A youth correction officer acting as a peace officer under subsection (1) of this section retains the authority until the law enforcement agency that has general jurisdiction over the area in which the escape or attempted escape took place assumes responsibility for recapturing the person.

Â Â Â Â Â  (4) The Oregon Youth Authority shall inform the appropriate law enforcement agency of the escape or attempted escape of a person in youth authority custody as soon as is reasonably practicable. [1995 c.422 Â§9]

Â Â Â Â Â  420A.025 Rulemaking authority; general. In accordance with applicable provisions of ORS chapter 183, the Director of the Oregon Youth Authority may adopt rules necessary for the administration of the laws that the Oregon Youth Authority is charged with administering. [1995 c.422 Â§8]

Â Â Â Â Â  420A.030
Oregon
Youth Authority Account. (1) The Oregon Youth Authority Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all fees, assessments and other moneys received by the Oregon Youth Authority shall be paid into the State Treasury and credited to the account. All moneys in the account are appropriated continuously and shall be used by the youth authority for purposes authorized by law.

Â Â Â Â Â  (2) The youth authority shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The Oregon Youth Authority is authorized to accept gifts, grants and donations from any source to carry out the duties imposed upon the youth authority. [1995 c.422 Â§Â§10,11]

Â Â Â Â Â  420A.032 Revolving fund. (1) Upon written request of the Oregon Youth Authority, the Oregon Department of Administrative Services shall establish a revolving fund by drawing warrants on amounts appropriated to the Oregon Youth Authority for operating expenses. The revolving fund shall be deposited with the State Treasurer, to be held in a special account against which the Oregon Youth Authority may draw checks.

Â Â Â Â Â  (2) The revolving fund established under subsection (1) of this section may be used by the Oregon Youth Authority to pay expenses of youth authority operations when it is appropriate to make immediate payments for goods and services, including advance payments of travel expenses or emergency payroll draws.

Â Â Â Â Â  (3) The revolving fund shall be reimbursed by funds drawn as authorized by law and charged against the appropriate fund or account. [1995 c.422 Â§12]

Â Â Â Â Â  420A.035 Authorization to deposit money belonging to youth offenders in trust account. The Oregon Youth Authority may deposit money belonging to youth offenders in a trust account in the State Treasury separate and distinct from the General Fund. Interest earned by the account, if any, shall accrue to the benefit of the account. [1995 c.422 Â§12a]

Â Â Â Â Â  420A.040 Provision of juvenile corrections programs to tribal youth offender; agreements. An agency that provides juvenile corrections programs may enter into an agreement with a tribe for the purposes of placing a tribal youth offender into a state youth correction facility or program. The tribe shall pay the agency reasonable expenses associated with the incarceration and treatment of the youth offender. As used in this section, ÂtribeÂ means a tribe located in
Oregon
that is recognized by the United States Secretary of the Interior. [1995 c.422 Â§131L]

Â Â Â Â Â  Note: 420A.040 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 420A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

YOUTH CORRECTION FACILITIES

Â Â Â Â Â  420A.100 Authority to establish and operate. (1) The Oregon Youth Authority may establish and operate youth correction facilities. If the youth authority establishes youth correction facilities, the youth authority shall site the facilities in accordance with applicable state and local laws.

Â Â Â Â Â  (2) Youth correction facilities must be used for the confinement of youth offenders and others placed in the custody of the youth authority and for the development of those persons into productive members of society. [1995 c.422 Â§13]

Â Â Â Â Â  420A.105 Rulemaking authority. The Director of the Oregon Youth Authority may adopt rules necessary to carry out the provisions of ORS 420A.105 to 420A.155. The rules must include but need not be limited to:

Â Â Â Â Â  (1) Procedures by which youth offenders may apply for transfers from one level of custody to another; and

Â Â Â Â Â  (2) Rules applicable to parole of youth offenders. [1995 c.422 Â§15]

Â Â Â Â Â  420A.108 Policy regarding rules and dispositions for violations of rules; review of dispositions. (1) It is the policy of the State of
Oregon
that:

Â Â Â Â Â  (a) Rules regulating the conduct of youth offenders be based on the following principles and goals:

Â Â Â Â Â  (A) Concrete expectations and goals for the conduct of youth offenders;

Â Â Â Â Â  (B) Safety of youth correction facility staff, the public, visitors and youth offenders;

Â Â Â Â Â  (C) Maintenance of order within youth correction facilities;

Â Â Â Â Â  (D) Maintenance of a structured environment within youth correction facilities; and

Â Â Â Â Â  (E) Maintenance of an atmosphere necessary for effective education, training, treatment and reform within youth correction facilities.

Â Â Â Â Â  (b) Dispositions and sanctions for violations of rules regulating the conduct of youth offenders must be structured to reflect the severity and frequency of the violations and must be consistently and promptly imposed.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority, upon request, shall review any disposition that results in the transfer of a youth offender to a different youth correction facility no later than 72 hours after the transfer. [1995 c.422 Â§19]

Â Â Â Â Â  420A.111 Levels of custody; transfer between levels; significance. (1) The Director of the Oregon Youth Authority may authorize the transfer of a youth offender from one level of custody to another.

Â Â Â Â Â  (2) Before a transfer under subsection (1) of this section may take place, the Director of the Oregon Youth Authority shall review the record of the youth offender and enter an order granting or denying the transfer.

Â Â Â Â Â  (3) The youth offender subject to a transfer order, or an order denying transfer, may request a hearing. The request must be in writing and submitted no later than 10 days after receipt of the order.

Â Â Â Â Â  (4) In a hearing that would result in the transfer of a youth offender to a less restrictive setting, the youth offender has the burden of demonstrating that the transfer is warranted and consistent with ORS 419C.001.

Â Â Â Â Â  (5) Different levels of custody in youth correction facilities reflect the differences between the level of security and direct supervision of the facilities. [1995 c.422 Â§Â§14,18]

Â Â Â Â Â  420A.115 Parole of youth offenders. (1) The Director of the Oregon Youth Authority may authorize any youth offender to go on parole, subject to conditions of supervision and custody established by the Director of the Oregon Youth Authority and subject to being taken into custody and detained under written order of the Director of the Oregon Youth Authority or as provided in ORS 420A.120.

Â Â Â Â Â  (2) The Director of the Oregon Youth Authority shall determine whether violations of conditions of parole have occurred. [1995 c.422 Â§16]

Â Â Â Â Â  420A.120 Suspension of parole or conditional release; rules. (1) The Oregon Youth Authority, upon being informed and having reasonable grounds to believe that a youth offender under the youth authorityÂs supervision or control has violated the conditions of parole or other conditional release from custody, may suspend the youth offenderÂs parole or conditional release and order that the youth offender be taken into custody and detained. The written order of the youth authority is sufficient warrant for any law enforcement officer to take custody of the youth offender.

Â Â Â Â Â  (2) The youth authority shall adopt rules establishing standards and procedures for revocation of parole and conditional release. The rules must be consistent with the requirements of due process and other applicable law.

Â Â Â Â Â  (3) If the juvenile court has committed a youth offender to the legal custody of the youth authority and has placed the youth offender on probation, and the youth authority has probable cause to believe that the youth offender has violated a condition of probation, the juvenile court, upon request of the youth authority, may order that the youth offender be taken into custody as provided in ORS chapter 419C. [1995 c.422 Â§17; 1997 c.727 Â§10]

Â Â Â Â Â  420A.122 Notice of release or discharge of youth offender. (1) Prior to a youth offenderÂs release or discharge from a youth correction facility, the Oregon Youth Authority shall notify the following of the release or discharge:

Â Â Â Â Â  (a) Law enforcement agencies in the community in which the youth offender is going to reside;

Â Â Â Â Â  (b) The school district in which the youth offender is going to reside; and

Â Â Â Â Â  (c) If requested by the victim, as defined in ORS 419A.004, the victim.

Â Â Â Â Â  (2) The youth authority shall include in the notification:

Â Â Â Â Â  (a) The youth offenderÂs name and date of release or discharge;

Â Â Â Â Â  (b) The type of placement to which the youth offender is released;

Â Â Â Â Â  (c) Whether school attendance is a condition of release; and

Â Â Â Â Â  (d) If the youth offender is a sex offender, as defined in ORS 181.594, all other conditions of release.

Â Â Â Â Â  (3) The youth authority, a law enforcement agency or anyone employed by or acting on behalf of the youth authority or law enforcement agency with responsibility for sending records under this section is not liable civilly or criminally for failing to disclose the information under this section.

Â Â Â Â Â  (4) No later than seven days after a youth offenderÂs release or discharge from a youth correction facility, the Department of Education or its contractor shall provide the youth offenderÂs education records to the school district in which the youth offender enrolls. [1999 c.620 Â§4; 2001 c.884 Â§7; 2007 c.609 Â§25]

Â Â Â Â Â  Note: 420A.122 was added to and made a part of 420A.005 to 420A.155 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  420A.125 Youth offenders; intake assessments; reformation plan; placement. (1) The Oregon Youth Authority shall conduct, or cause to be conducted, intake assessments when youth offenders and other persons are initially placed in a youth correction facility.

Â Â Â Â Â  (2) At the time of the intake assessment, the youth authority shall provide the person with a copy of the rules of conduct for youth offenders and other persons in custody in youth correction facilities. The youth authority shall also provide a youth offender with information concerning the process for transferring from one level of custody to another.

Â Â Â Â Â  (3) An intake assessment shall include the following for each person:

Â Â Â Â Â  (a) A physical health evaluation;

Â Â Â Â Â  (b) If appropriate, a psychiatric evaluation;

Â Â Â Â Â  (c) A psychological evaluation if a psychological evaluation of the person has not been done in the six months prior to the personÂs commitment to the youth correction facility;

Â Â Â Â Â  (d) A drug and alcohol abuse evaluation;

Â Â Â Â Â  (e) If appropriate, a sex offender evaluation; and

Â Â Â Â Â  (f) If appropriate, a vocational evaluation.

Â Â Â Â Â  (4) For a youth offender, the intake assessment must also include an educational evaluation to be provided by the Department of Education. The educational evaluation must include evaluations for special education as required by the Individuals with Disabilities Education Act, 20 U.S.C. 1400 et seq.

Â Â Â Â Â  (5) Following assessment of a youth offender, the Director of the Oregon Youth Authority shall prepare, or cause to be prepared, a reformation plan for the youth offender and make the initial placement of the youth offender based upon the plan. The director shall base the placement on:

Â Â Â Â Â  (a) The evaluations required by subsections (3) and (4) of this section;

Â Â Â Â Â  (b) The severity of the conduct engaged in by the youth offender;

Â Â Â Â Â  (c) The juvenile record of the youth offender; and

Â Â Â Â Â  (d) The conduct of the youth offender during assessment. [1995 c.422 Â§20; 1999 c.369 Â§1]

Â Â Â Â Â  420A.135 Secure regional youth facilities. (1) The Oregon Youth Authority may establish up to five secure regional youth facilities.

Â Â Â Â Â  (2) A secure regional youth facility shall:

Â Â Â Â Â  (a) Provide secure incarceration;

Â Â Â Â Â  (b) Provide education and job and life skills training including, but not limited to, anger management and self-control; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the custody of, the youth authority are eligible to participate in, and are accepted for placement in, a secure regional youth facility. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a secure regional youth facility, but the recommendation is not binding on the youth authority. [1995 c.422 Â§Â§21,22; 2005 c.271 Â§4]

Â Â Â Â Â  420A.145 Regional youth accountability camps. (1) The Oregon Youth Authority may establish up to eight regional youth accountability camps.

Â Â Â Â Â  (2) A regional youth accountability camp shall:

Â Â Â Â Â  (a) Be based on a military basic training model that includes discipline, physical work, physical exercise and military drill;

Â Â Â Â Â  (b) Provide for cognitive restructuring in conformance with generally accepted rehabilitative standards; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The youth authority may contract with all of the governing bodies of the counties in a region to administer cooperatively a regional youth accountability camp subject to the provisions of ORS 420.011, 420.014, 420A.108 and 420A.111 (5).

Â Â Â Â Â  (4) The youth authority may contract with any private agency to administer a regional youth accountability camp subject to the provisions of ORS 420A.108 and 420A.111 (5). [1995 c.422 Â§23; 2005 c.271 Â§5]

Â Â Â Â Â  420A.147 Placement in regional youth accountability camps. (1) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the custody of, the youth authority are eligible to participate in, and are accepted for, a regional youth accountability camp. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a regional youth accountability camp, but the recommendation is not binding on the youth authority.

Â Â Â Â Â  (2) In determining whether to place a person in a regional youth accountability camp, the Director of the Oregon Youth Authority must find that the person is physically and mentally able to withstand the rigors of the program or that the program can be modified to accommodate a personÂs physical or mental limitations. If the Director of the Oregon Youth Authority determines that a personÂs acceptance into a regional youth accountability camp is consistent with the safety of the community, the welfare of the person, the objectives of the regional youth accountability camp and the rules of the youth authority, the Director of the Oregon Youth Authority may place the person into the program. [1995 c.422 Â§24]

Â Â Â Â Â  420A.155 Regional residential academies. (1) The Oregon Youth Authority may establish up to four regional residential academies.

Â Â Â Â Â  (2) A regional residential academy shall:

Â Â Â Â Â  (a) Provide a secure, closed residential campus;

Â Â Â Â Â  (b) Provide year-round education, job and life skills training, vocational training and apprenticeship programs; and

Â Â Â Â Â  (c) Include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357.

Â Â Â Â Â  (3) The youth authority may contract with all of the governing bodies of the counties in a region to administer cooperatively a regional residential academy subject to the provisions of ORS 420.011, 420.014, 420A.108 and 420A.111 (5).

Â Â Â Â Â  (4) The youth authority may contract with any private agency to administer a regional residential academy subject to the provisions of ORS 420A.108 and 420A.111 (5).

Â Â Â Â Â  (5) The Director of the Oregon Youth Authority is solely responsible for determining which persons committed to, or placed in the physical custody of, the youth authority are eligible to participate in, and are accepted for, a regional residential academy. The juvenile court may recommend to the Oregon Youth Authority that a youth offender be placed in a regional residential academy, but the recommendation is not binding on the youth authority. [1995 c.422 Â§Â§25,26; 2005 c.271 Â§6]

SECOND LOOK

Â Â Â Â Â  420A.200 Duration of custody of
Oregon
Youth Authority. (1) A person may not continue in the legal or physical custody of the Oregon Youth Authority after the person attains 25 years of age.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 137.124 and 420.011, when a person in the physical custody of the Oregon Youth Authority under ORS 137.124 attains 24 years and 11 months of age and if the person will not complete the term of imprisonment imposed before the person attains 25 years of age, the Oregon Youth Authority shall transfer the person to the physical custody of the Department of Corrections. [1995 c.422 Â§52]

Â Â Â Â Â  420A.203 Eligibility for second look; report to sentencing court; hearing; disposition. (1)(a) This section and ORS 420A.206 apply only to persons who were under 18 years of age at the time of the commission of the offense for which the persons were sentenced to a term of imprisonment, who committed the offense on or after June 30, 1995, and who were:

Â Â Â Â Â  (A) Sentenced to a term of imprisonment of at least 24 months following waiver under ORS 419C.349, 419C.352, 419C.364 or 419C.370; or

Â Â Â Â Â  (B) Sentenced to a term of imprisonment of at least 24 months under ORS 137.707 (5)(b)(A) or (7)(b).

Â Â Â Â Â  (b) When a person described in paragraph (a) of this subsection has served one-half of the sentence imposed, the sentencing court shall determine what further commitment or disposition is appropriate as provided in this section. As used in this subsection and subsection (2) of this section, Âsentence imposedÂ means the total period of mandatory incarceration imposed for all convictions resulting from a single prosecution or criminal proceeding not including any reduction in the sentence under ORS 421.121 or any other statute.

Â Â Â Â Â  (2)(a) No more than 120 days and not less than 60 days before the date on which a person has served one-half of the sentence imposed, the Oregon Youth Authority or the Department of Corrections, whichever has physical custody of the person, shall file in the sentencing court a notice and request that the court set a time and place for the hearing required under this section. The youth authority or department shall serve the person with a copy of the notice and request for hearing on or before the date of filing.

Â Â Â Â Â  (b) Upon receiving the notice and request for a hearing under paragraph (a) of this subsection, the sentencing court shall schedule a hearing for a date not more than 30 days after the date on which the person will have served one-half of the sentence imposed or such later date as is agreed upon by the parties.

Â Â Â Â Â  (c) The court shall notify the following of the time and place of the hearing:

Â Â Â Â Â  (A) The person and the personÂs parents;

Â Â Â Â Â  (B) The records supervisor of the correctional institution in which the person is incarcerated; and

Â Â Â Â Â  (C) The district attorney who prosecuted the case.

Â Â Â Â Â  (d) The court shall make reasonable efforts to notify the following of the time and place of the hearing:

Â Â Â Â Â  (A) The victim and the victimÂs parents or legal guardian; and

Â Â Â Â Â  (B) Any other person who has filed a written request with the court to be notified of any hearing concerning the transfer, discharge or release of the person.

Â Â Â Â Â  (3) In a hearing under this section:

Â Â Â Â Â  (a) The person and the state are parties to the proceeding.

Â Â Â Â Â  (b) The person has the right to appear with counsel. If the person requests that the court appoint counsel and the court determines that the person is financially eligible for appointed counsel at state expense, the court shall order that counsel be appointed.

Â Â Â Â Â  (c) The district attorney represents the state.

Â Â Â Â Â  (d) The court shall determine admissibility of evidence as if the hearing were a sentencing proceeding.

Â Â Â Â Â  (e) The court may consider, when relevant, written reports of the Oregon Youth Authority, the Department of Corrections and qualified experts, in addition to the testimony of witnesses. Within a reasonable time before the hearing, as determined by the court, the person must be given the opportunity to examine all reports and other documents concerning the person that the state, the Oregon Youth Authority or the Department of Corrections intends to submit for consideration by the court at the hearing.

Â Â Â Â Â  (f) Except as otherwise provided by law or by order of the court based on good cause, the person must be given access to the records maintained in the personÂs case by the Oregon Youth Authority and the Department of Corrections.

Â Â Â Â Â  (g) The person may examine all of the witnesses called by the state, may subpoena and call witnesses to testify on the personÂs behalf and may present evidence and argument. The court may permit witnesses to appear by telephone or other two-way electronic communication device.

Â Â Â Â Â  (h) The hearing must be recorded.

Â Â Â Â Â  (i) The hearing and the record of the hearing are open to the public.

Â Â Â Â Â  (j) The question to be decided is which of the dispositions provided in subsection (4) of this section should be ordered in the case.

Â Â Â Â Â  (k) The person has the burden of proving by clear and convincing evidence that the person has been rehabilitated and reformed, and if conditionally released, the person would not be a threat to the safety of the victim, the victimÂs family or the community and that the person would comply with the release conditions.

Â Â Â Â Â  (4)(a) At the conclusion of the hearing and after considering and making findings regarding each of the factors in paragraph (b) of this subsection, the court shall order one of the following dispositions:

Â Â Â Â Â  (A) Order that the person serve the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, with the personÂs physical custody determined under ORS 137.124, 420.011 and 420A.200.

Â Â Â Â Â  (B) Order that the person be conditionally released under ORS 420A.206 at such time as the court may order, if the court finds that the person:

Â Â Â Â Â  (i) Has been rehabilitated and reformed;

Â Â Â Â Â  (ii) Is not a threat to the safety of the victim, the victimÂs family or the community; and

Â Â Â Â Â  (iii) Will comply with the conditions of release.

Â Â Â Â Â  (b) In making the determination under this section, the court shall consider:

Â Â Â Â Â  (A) The experiences and character of the person before and after commitment to the Oregon Youth Authority or the Department of Corrections;

Â Â Â Â Â  (B) The personÂs juvenile and criminal records;

Â Â Â Â Â  (C) The personÂs mental, emotional and physical health;

Â Â Â Â Â  (D) The gravity of the loss, damage or injury caused or attempted, during or as part of the criminal act for which the person was convicted and sentenced;

Â Â Â Â Â  (E) The manner in which the person committed the criminal act for which the person was convicted and sentenced;

Â Â Â Â Â  (F) The personÂs efforts, participation and progress in rehabilitation programs since the personÂs conviction;

Â Â Â Â Â  (G) The results of any mental health or substance abuse treatment;

Â Â Â Â Â  (H) Whether the person demonstrates accountability and responsibility for past and future conduct;

Â Â Â Â Â  (I) Whether the person has made and will continue to make restitution to the victim and the community;

Â Â Â Â Â  (J) Whether the person will comply with and benefit from all conditions that will be imposed if the person is conditionally released;

Â Â Â Â Â  (K) The safety of the victim, the victimÂs family and the community;

Â Â Â Â Â  (L) The recommendations of the district attorney, the Oregon Youth Authority and the Department of Corrections; and

Â Â Â Â Â  (M) Any other relevant factors or circumstances raised by the state, the Oregon Youth Authority, the Department of Corrections or the person.

Â Â Â Â Â  (5) The court shall provide copies of its disposition order under subsection (4) of this section to the parties, to the records supervisor of the correctional institution in which the person is incarcerated and to the manager of the institution-based records office of the Department of Corrections.

Â Â Â Â Â  (6) The person or the state may appeal an order entered under this section. On appeal, the appellate courtÂs review is limited to claims that:

Â Â Â Â Â  (a) The disposition is not authorized under this section;

Â Â Â Â Â  (b) The court failed to comply with the requirements of this section in imposing the disposition; or

Â Â Â Â Â  (c) The findings of the court are not supported by substantial evidence in the record. [1995 c.422 Â§53; 1997 c.727 Â§15; 2001 c.962 Â§99]

Â Â Â Â Â  420A.206 Conditional release; release plan; conditions; effect of violation of release plan; revocation. (1)(a) If, after the hearing required by ORS 420A.203, the court determines that conditional release is the appropriate disposition, the court shall direct the Department of Corrections to prepare a proposed release plan. The Department of Corrections shall submit the release plan no later than 45 days after completion of the hearing. The Department of Corrections shall incorporate any conditions recommended by the court and shall consider any recommendations made by the Oregon Youth Authority. The release plan submitted to the court must include:

Â Â Â Â Â  (A) A description of support services and program opportunities available to the person;

Â Â Â Â Â  (B) The recommended conditions of the release and supervision;

Â Â Â Â Â  (C) The level of supervision required;

Â Â Â Â Â  (D) Conditions or requirements that provide for the safety of the victim, the victimÂs family and the community;

Â Â Â Â Â  (E) For persons whose sentences include a requirement to make restitution or to pay compensatory fines or attorney fees and who have not yet made full payment, a payment schedule;

Â Â Â Â Â  (F) Any conditions reasonably necessary to further the reform and rehabilitation of the person and to ensure compliance with the other conditions imposed; and

Â Â Â Â Â  (G) Any special conditions necessary because of the personÂs individual circumstances.

Â Â Â Â Â  (b) If the court does not approve the proposed release plan, the court shall return the plan to the Department of Corrections with recommended modifications and additions. The Department of Corrections shall submit a revised plan to the court no later than 15 days after receipt of the courtÂs recommended modifications and additions.

Â Â Â Â Â  (c) If the court does not approve the revised plan, the court shall make any changes that the court deems appropriate and prepare the final release plan. The final release plan must require, in addition to any other conditions, that the person:

Â Â Â Â Â  (A) Comply with the conditions of post-release supervision;

Â Â Â Â Â  (B) Be under the supervision of the Department of Corrections and its representatives and follow the direction and counsel of the Department of Corrections and its representatives;

Â Â Â Â Â  (C) Answer all reasonable inquiries of the court or the supervisory authority of the Department of Corrections;

Â Â Â Â Â  (D) Report to the supervision officer as directed by the court or the supervisory authority of the Department of Corrections;

Â Â Â Â Â  (E) Not own, possess or be in control of any dangerous weapon or deadly weapon, as those terms are defined in ORS 161.015, or any dangerous animal;

Â Â Â Â Â  (F) Respect and obey all municipal, county, state and federal laws;

Â Â Â Â Â  (G) Participate in a victim impact treatment program; and

Â Â Â Â Â  (H) Pay any restitution, compensatory fine or attorney fees ordered and regularly perform any community service ordered.

Â Â Â Â Â  (2) When the court has approved a final release plan, the court shall enter an order conditionally releasing the person. The order of conditional release shall:

Â Â Â Â Â  (a) State the conditions of release;

Â Â Â Â Â  (b) Require the person to comply fully with all of the conditions of release;

Â Â Â Â Â  (c) Confirm that the person has been given a copy of the conditions of release;

Â Â Â Â Â  (d) Continue the personÂs commitment to the legal custody of the Department of Corrections;

Â Â Â Â Â  (e) Provide that the Department of Corrections or its designee shall supervise the person;

Â Â Â Â Â  (f) Provide that the period of supervision is the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, unless the conditional release is revoked or suspended; and

Â Â Â Â Â  (g) Require that the Department of Corrections or its designee submit a report to the court no later than 90 days after the person is conditionally released and at least every 180 days thereafter informing the court of the personÂs circumstances and progress on conditional release.

Â Â Â Â Â  (3)(a) A person conditionally released under this section remains within the jurisdiction of the sentencing court for the period of the conditional release.

Â Â Â Â Â  (b) At any time after the entry of an order of conditional release, the court, on its own motion or on motion of the Department of Corrections, may amend the conditional release order to modify the conditions of the personÂs release and supervision, providing that the modifications are consistent with the requirements for conditions of release in subsections (1) and (2) of this section. Before entering an amended order under this paragraph, the court shall provide the Department of Corrections and the person with a reasonable amount of time to comment on the proposed modifications. The court shall serve the Department of Corrections and the person with a copy of the amended order at least 15 days before the order takes effect.

Â Â Â Â Â  (c) The Department of Corrections and the supervisory authority may adjust the level of the personÂs supervision as is appropriate to the personÂs progress and conduct in the community.

Â Â Â Â Â  (4)(a) If an officer of the Department of Corrections or the supervisory authority or a law enforcement officer has reasonable grounds to believe that a person released under this section has violated a condition of the release, the officer may take the person into custody and detain the person pending a hearing on the alleged violation as provided in paragraph (c) of this subsection. No later than 24 hours after a person is taken into custody under this subsection, the Department of Corrections or the supervisory authority shall file a notice and affidavit with the court as provided in paragraph (b) of this subsection and serve a copy of the notice and affidavit on the person.

Â Â Â Â Â  (b) When a notice and affidavit is filed under paragraph (a) of this subsection and if the court finds that the notice and affidavit state reasonable grounds to believe the person has violated a condition of the release, the court shall issue an order that the person appear and show cause why the conditional release should not be revoked or suspended as a sanction for the alleged violation. When a court issues an order under this paragraph, the court shall:

Â Â Â Â Â  (A) Serve a copy of the order to show cause on the person and the district attorney; and

Â Â Â Â Â  (B) Provide the person with written notice containing the following information:

Â Â Â Â Â  (i) The time, place and purpose of the hearing;

Â Â Â Â Â  (ii) That the person has the right to have adverse witnesses present at the hearing for purpose of confrontation and cross-examination unless the court determines that good cause exists for not permitting confrontation;

Â Â Â Â Â  (iii) That the person has the right to subpoena witnesses and present documentary evidence and testimony of witnesses;

Â Â Â Â Â  (iv) That the person has the right to be represented by counsel and, if financially eligible, to have counsel appointed at state expense as provided in paragraph (d) of this subsection; and

Â Â Â Â Â  (v) The possible sanction authorized if the court determines that the person has violated the conditions of release.

Â Â Â Â Â  (c) The court shall hold the hearing no more than 15 days after issuing the order to appear and show cause. The court may order the person to be detained pending the hearing and disposition.

Â Â Â Â Â  (d) In a hearing under this subsection:

Â Â Â Â Â  (A) The person has the right to be represented by counsel and, if financially eligible, to have counsel appointed at state expense if the court determines, after request, that the request is based on a timely and colorable claim that:

Â Â Â Â Â  (i) The person has not committed the alleged violation of the release conditions;

Â Â Â Â Â  (ii) Even if the violation is a matter of public record or is uncontested, there are substantial reasons that justify or mitigate the violation and make revocation inappropriate and the reasons are complex or otherwise difficult to develop or present; or

Â Â Â Â Â  (iii) The person, in doubtful cases, appears to be incapable of speaking effectively on the personÂs own behalf;

Â Â Â Â Â  (B) The Department of Corrections or the supervisory authority has the burden of proving the alleged violation by a preponderance of the evidence;

Â Â Â Â Â  (C) The state is a party and is represented by the district attorney;

Â Â Â Â Â  (D) The standards for the introduction and admissibility of evidence in contested case hearings under ORS 183.450 (1) and (2) apply in the hearing;

Â Â Â Â Â  (E) If the court finds that the person has violated the conditions of release and that subsection (5) of this section does not apply, the person has the burden of establishing good cause why the conditional release should not be revoked or suspended; and

Â Â Â Â Â  (F) At the conclusion of the hearing, the court shall enter an order containing findings of fact and, if the court finds that the person violated a condition of release, stating what sanctions are imposed.

Â Â Â Â Â  (e) Except as provided in subsection (5) of this section, when the court finds that the person has violated a condition of release, the court shall impose one or more of the following sanctions:

Â Â Â Â Â  (A) Adjustments to the level of supervision;

Â Â Â Â Â  (B) Modifications of the conditions of release;

Â Â Â Â Â  (C) Any appropriate available local sanctions including, but not limited to, community service work, house arrest, electronic surveillance, restitution centers, work release centers or day centers;

Â Â Â Â Â  (D) Suspension of conditional release for up to 180 days; or

Â Â Â Â Â  (E) Revocation of conditional release.

Â Â Â Â Â  (5) At the conclusion of the hearing, the court shall revoke the personÂs conditional release and order the person committed to the physical custody of the Department of Corrections to be confined for the entire remainder of the sentence of imprisonment imposed, taking into account any reduction in the sentence under ORS 421.121 or any other statute, if the court finds that:

Â Â Â Â Â  (a) The person has been convicted of a new criminal offense;

Â Â Â Â Â  (b) The person has violated the condition prohibiting ownership, possession or control of a dangerous weapon or deadly weapon, as those terms are defined in ORS 161.015, or a dangerous animal; or

Â Â Â Â Â  (c) The personÂs conditional release has been suspended twice under this section within the past 18 months.

Â Â Â Â Â  (6)(a) The state, the Department of Corrections or the person may appeal from an order of conditional release under this section. The appellate courtÂs review is limited to claims that the court failed to comply with the requirements of law in ordering the conditional release.

Â Â Â Â Â  (b) The state, the Department of Corrections or the person may appeal from an order of the court entered under subsection (4) or (5) of this section. The appellate courtÂs review is limited to claims that:

Â Â Â Â Â  (A) The disposition is not authorized under this section;

Â Â Â Â Â  (B) The court failed to comply with the requirements of law; and

Â Â Â Â Â  (C) The finding of the court that the person did or did not violate a condition of release is not supported by substantial evidence in the record. [1995 c.422 Â§56; 1997 c.727 Â§16; 2001 c.962 Â§92]

MISCELLANEOUS PROVISIONS

Â Â Â Â Â  420A.220 Damage to property of employee of
Oregon
Youth Authority; claims; payment. (1) The Oregon Youth Authority may audit, allow and pay a claim for damage to property made by an employee from funds appropriated to the youth authority if:

Â Â Â Â Â  (a) The damage to property arises out of the employeeÂs employment at one of the institutions or facilities operated by the youth authority; and

Â Â Â Â Â  (b) The employee files a written claim with the employeeÂs employer within 180 days after the employee discovers or should have discovered the damage.

Â Â Â Â Â  (2) No claim under subsection (1) of this section shall be paid:

Â Â Â Â Â  (a) That exceeds, in the aggregate with payments of other claims, the moneys appropriated for such purpose.

Â Â Â Â Â  (b) To the extent that the person incurring damage has been or may be compensated by liability insurance or otherwise.

Â Â Â Â Â  (c) If the youth authority determines the cause or occasion of the accident resulting in damage is chargeable to the conduct or negligence of the person damaged.

Â Â Â Â Â  (3) The decision of the youth authority to reject any claim filed under this section is final and is not subject to review under ORS chapter 183 or by any other agency or court. The provisions of this section do not affect any other remedy that may be available to the claimant under law.

Â Â Â Â Â  (4)(a) If any person owes a debt to this state or a state agency, and the debt has been fixed by final judgment of a court of competent jurisdiction or is no longer subject to judicial review, the youth authority shall deduct the amount of the debt from any award made to that person under this section.

Â Â Â Â Â  (b) The youth authority shall request the State Treasurer to transfer to the appropriate fund or account to which the debt is owed, an amount equal to the amount deducted from the award under paragraph (a) of this subsection, for use during that biennium in accordance with law by the state agency administering the fund or account to which the debt is owed. The State Treasurer shall evidence the transfer by proper bookkeeping entries. If the youth authority or State Treasurer cannot determine the appropriate fund or account, the amount shall be transferred to the General Fund for general governmental purposes.

Â Â Â Â Â  (c) Any debt owed by a person to this state or a state agency is satisfied, upon the completion of a transfer made pursuant to paragraph (b) of this subsection, to the extent of the amount so transferred. [1999 c.905 Â§10]

Â Â Â Â Â  420A.223 Juvenile Justice Information System; establishment; rules. (1) The Juvenile Justice Information System, an electronic information system administered by the state through the Oregon Youth Authority, is established. The youth authority shall adopt rules governing the administration of the Juvenile Justice Information System including, but not limited to:

Â Â Â Â Â  (a) Confidentiality of information;

Â Â Â Â Â  (b) State and county roles and costs; and

Â Â Â Â Â  (c) County reporting requirements.

Â Â Â Â Â  (2) The youth authority shall develop and administer the Juvenile Justice Information System according to the Criminal Justice Information Standards program established under ORS 181.715.

Â Â Â Â Â  (3) Counties shall provide the youth authority with required data elements in the format required by the rules of the youth authority at no cost to the state. [1999 c.595 Â§1]

_______________



Chapter 421

Chapter 421 Â Department of Corrections Institutions; Compacts

2007 EDITION

CORRECTIONS INSTITUTIONS; COMPACTS

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

GENERAL PROVISIONS

421.005Â Â Â Â  Definitions

ADMINISTRATION

421.068Â Â Â Â  Revenue from certain sources to be used to enhance inmate activities and programs

421.073Â Â Â Â  Housing of Inmates from Other Jurisdictions Account

421.081Â Â Â Â  Correctional education system

421.084Â Â Â Â  Adult basic skills development program; contents

INMATE RIGHTS

421.085Â Â Â Â  Experimentation on inmates prohibited; inmateÂs right to judicial restraint of violation; action for damages

CUSTODY OF INMATES

421.105Â Â Â Â  Enforcement of rules; violence and injury to inmates prohibited

421.120Â Â Â Â  Reduction in term of sentence of inmates; rules

421.121Â Â Â Â  Reduction in term of incarceration; rules

421.122Â Â Â Â  Status of time enrolled in work release

421.125Â Â Â Â  Clothing and money for released inmate; inmate moneys; rules

421.137Â Â Â Â  Labeling of goods made in hobby and recreation programs; disposition of sale price

421.142Â Â Â Â  Manufacture and sale of handiwork; disposition of sale price

421.145Â Â Â Â  Disposition of moneys earned by inmates

421.147Â Â Â Â  Disposition of unclaimed or abandoned tangible property of inmates; rules

421.150Â Â Â Â  Custody of federal prisoners

421.155Â Â Â Â  Dangerous offenders to be observed and treated

421.160Â Â Â Â  Written report concerning conduct of dangerous offenders

421.166Â Â Â Â  Emergency leave; rules

421.168Â Â Â Â  Transitional leave; rules

421.170Â Â Â Â  Enrollment of inmate in work release program

INMATE DISCIPLINE

421.180Â Â Â Â  Disciplinary procedures; rules

421.185Â Â Â Â  Assistance and representation in disciplinary procedures

421.190Â Â Â Â  Admissible evidence at disciplinary hearing

421.194Â Â Â Â  Disciplinary orders not subject to judicial review

TRANSFER OF INMATES

421.205Â Â Â Â  Contracts with federal government, other states or counties, or other agencies for detention and care of inmates

421.210Â Â Â Â  Transfer of inmates to contract institutions; term of confinement

421.213Â Â Â Â  Records of transfer; availability of information; rules

421.215Â Â Â Â  Procurement of transferred inmates when required for judicial proceedings

421.220Â Â Â Â  Return of transferred inmates

421.225Â Â Â Â  Expenses of superintendents

421.229Â Â Â Â  Transfer of foreign inmates; authority of Governor; written approval of inmate

INTERSTATE CORRECTIONS COMPACT

421.245Â Â Â Â  Interstate Corrections Compact

421.250Â Â Â Â  Powers of Governor; delegation of authority

421.254Â Â Â Â  Priority of corrections compacts

WESTERN INTERSTATE CORRECTIONS COMPACT

421.282Â Â Â Â  Definitions for ORS 421.282 to 421.294

421.284Â Â Â Â  Western Interstate Corrections Compact

421.286Â Â Â Â  Commitments or transfers of inmates to institution in another state

421.288Â Â Â Â  Enforcing and administering compact

421.290Â Â Â Â  Hearings by director

421.292Â Â Â Â  Hearings in another state

421.294Â Â Â Â  Contracts to implement compact

INTERSTATE
FOREST
FIRE SUPPRESSION COMPACT

421.296Â Â Â Â
Interstate
Forest
Fire Suppression Compact

421.297Â Â Â Â  Powers of Governor; delegation of authority

421.298Â Â Â Â  Duties of State Forester

INMATE INDUSTRIES AND COMMODITIES

421.305Â Â Â Â  Establishment of industries in institutions; authority of Oregon Corrections Enterprises; rules; fees

421.312Â Â Â Â  Contracts with federal government for producing goods or furnishing services of inmates during national emergency authorized

421.340Â Â Â Â  Rules for exchange of products among institutions

OREGON
CORRECTIONS ENTERPRISES

421.344Â Â Â Â  Creation of Oregon Corrections Enterprises as semi-independent agency; administrator

421.347Â Â Â Â  Advisory council; membership; duties

421.349Â Â Â Â  Advisory committee; duties

421.352Â Â Â Â  Applicability of certain statutes to Oregon Corrections Enterprises

421.354Â Â Â Â  Authority of
Oregon
Corrections Enterprises

421.357Â Â Â Â  Limitation on amount agency may charge Oregon Corrections Enterprises; costs of audits

421.359Â Â Â Â  Disposition of income and revenues

421.362Â Â Â Â  Continuation of employment of certain Department of Corrections employees; alternative retirement programs

421.364Â Â Â Â  Provision of legal services to Oregon Corrections Enterprises

421.367Â Â Â Â  Report to Governor and Legislative Assembly

INMATE LABOR GENERALLY

421.405Â Â Â Â  Use of inmate labor for benefit of officials prohibited; exceptions

421.412Â Â Â Â  Use of inmate labor in acquisition of crops to be consumed in state institutions

421.420Â Â Â Â  Use of inmate labor to clear unimproved land

PRISON WORK PROGRAMS

421.437Â Â Â Â  Inmate compensation; rules

421.438Â Â Â Â  Authority to enter into contracts concerning certain operations and programs

421.442Â Â Â Â  Creation of accounts and subaccounts relating to prison work and on-the-job training programs

421.444Â Â Â Â  Intellectual property; acquisition and development

421.445Â Â Â Â  Supervision of inmates in Oregon Corrections Enterprises program; agreements

FOREST
AND WORK CAMPS

421.450Â Â Â Â  Definitions for ORS 421.455 to 421.480

421.455Â Â Â Â
Forest
work camps; restrictions on placement at camps

421.465Â Â Â Â  Transfer of state inmates to forest work camp; limitations and conditions

421.467Â Â Â Â  Transfer of local inmates to forest work camp; limitations and conditions

421.468Â Â Â Â  Prior approval required for transfer of local inmate; return; custody and jurisdiction

421.470Â Â Â Â  Authority over inmates in camps; cost of care

421.476Â Â Â Â  Compensation of inmates for labor at forest camps; rules

421.480Â Â Â Â  Return of inmate to institution

421.490Â Â Â Â  Work camps

ALTERNATIVE INCARCERATION PROGRAM

421.500Â Â Â Â  Findings

421.502Â Â Â Â  Definitions for ORS 421.502 to 421.512

421.504Â Â Â Â  Special alternative incarceration program; requirements

421.506Â Â Â Â  Intensive alternative incarceration addiction program; requirements

421.508Â Â Â Â  Determination of eligibility for program; denial; suspension; completion

421.510Â Â Â Â  Eligibility for transitional leave

421.512Â Â Â Â  Rulemaking

MEDICAL TREATMENT PROGRAMS

421.590Â Â Â Â  Medical treatment programs; sex offenders; establishment; rules

STATE PENITENTIARY

421.605Â Â Â Â  Location and use of penitentiary

421.609Â Â Â Â  New correctional facilities; authorization; limitation on

CORRECTIONS FACILITIES SITING

(Generally)

421.611Â Â Â Â  Findings

421.612Â Â Â Â  Definitions

421.614Â Â Â Â  Corrections facilities; determining location

421.616Â Â Â Â  When department required to nominate sites for corrections facilities; criteria for nominations; report required

421.618Â Â Â Â  Meetings to discuss site selections

421.621Â Â Â Â  Corrections Facilities Siting Authority; membership; duties

421.623Â Â Â Â  Hearings in region where nominated site located; ranking sites; findings

421.626Â Â Â Â  Notification to Governor; approval or disapproval of sites

421.628Â Â Â Â  Effect of decision of Corrections Facilities Siting Authority; public services necessary for constructing and operating facility

421.630Â Â Â Â  Judicial review

(WomenÂs Facility and
Intake
Center
)

421.635Â Â Â Â  Definitions for ORS 421.635 to 421.657

421.637Â Â Â Â  When department required to propose site; criteria; report; media notice

421.639Â Â Â Â  Exclusion of
F.
H.
Dammasch
State
Hospital
as department facility

421.641Â Â Â Â  Hearings in region where proposed site located; report

421.643Â Â Â Â  Notice to Governor regarding proposed site

421.645Â Â Â Â  Issuing permits necessary for construction and operation of facility; rules

421.647Â Â Â Â  Review of decision relating to permits

421.649Â Â Â Â  Provision of public services

421.651Â Â Â Â  Prison Advisory Committee; duties

421.653Â Â Â Â  Judicial review

421.655Â Â Â Â  Proceedings for review; consolidation; priority

421.657Â Â Â Â  Condemnation of property

BRANCH INSTITUTIONS

421.805Â Â Â Â  Siting of branch institutions

PENALTIES

421.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  421.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartment of Corrections institutionsÂ means those Department of Corrections facilities used for the incarceration of persons sentenced to the custody of the Department of Corrections, and includes the satellites, camps or branches of those facilities.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (4) ÂDischargeÂ means any lawful release from a state correctional institution pursuant to the expiration of a judicial sentence or other incarcerative sanction.

Â Â Â Â Â  (5) ÂRelease authorityÂ means an entity having authority to grant release in a particular case. [Amended by 1959 c.687 Â§6; 1965 c.616 Â§47; 1969 c.502 Â§8; 1971 c.212 Â§1; 1983 c.505 Â§7; 1987 c.320 Â§7; 1989 c.790 Â§55]

Â Â Â Â Â  421.010 [Renumbered 421.605]

Â Â Â Â Â  421.012 [Formerly 421.086; repealed by 1969 c.502 Â§27]

Â Â Â Â Â  421.015 [Amended by 1953 c.476 Â§5; repealed by 1965 c.616 Â§48 (421.016 enacted in lieu of 421.015)]

Â Â Â Â Â  421.016 [1965 c.616 Â§49 (enacted in lieu of 421.015); 1969 c.502 Â§1; 1971 c.212 Â§2; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  421.020 [Amended by 1953 c.476 Â§5; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.025 [Amended by 1953 c.476 Â§5; repealed by 1959 c.80 Â§2]

Â Â Â Â Â  421.030 [Renumbered 421.615]

Â Â Â Â Â  421.035 [Amended by 1955 c.660 Â§28; repealed by 1963 c.554 Â§3]

Â Â Â Â Â  421.055 [Amended by 1965 c.616 Â§50; 1987 c.320 Â§160; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.060 [Amended by 1959 c.687 Â§7; repealed by 1995 c.384 Â§28]

Â Â Â Â Â  421.065 [Amended by 1959 c.687 Â§8; 1965 c.616 Â§51; 1975 c.631 Â§2; 1987 c.320 Â§161; 1993 c.18 Â§106; repealed by 1995 c.384 Â§28]

ADMINISTRATION

Â Â Â Â Â  421.068 Revenue from certain sources to be used to enhance inmate activities and programs. (1) Revenues, less operating expenses, from the following sources shall be deposited into an account established by the Department of Corrections to provide money to enhance inmate activities and programs including education programs:

Â Â Â Â Â  (a) Operation of correctional institution canteens;

Â Â Â Â Â  (b) Operation of the vending machines in the inmate visiting area of correctional institutions;

Â Â Â Â Â  (c) Operation of inmate telephones in correctional institutions;

Â Â Â Â Â  (d) Funds confiscated from the inmates under existing disciplinary procedures; and

Â Â Â Â Â  (e) Funds donated under administrative rules promulgated by the Director of the Department of Corrections.

Â Â Â Â Â  (2) The Department of Corrections shall limit use of the fund to uses benefiting the general inmate population and enhancing inmate activities and programs including education programs. [1991 c.663 Â§1]

Â Â Â Â Â  Note: 421.068 and 421.081 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.070 [Amended by 1959 c.687 Â§9; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.073 Housing of Inmates from Other Jurisdictions Account. The Housing of Inmates from Other Jurisdictions Account is created within the General Fund. Moneys credited to the account are continuously appropriated to the Department of Corrections for costs of incarceration. The Department of Corrections shall deposit all moneys received by the department as reimbursement under ORS 169.053 (3) into the account. [1996 c.1 Â§2]

Â Â Â Â Â  Note: 421.073 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.075 [Amended by 1955 c.389 Â§1; 1959 c.687 Â§10; 1965 c.616 Â§52; 1969 c.597 Â§132; repealed by 1983 c.574 Â§5]

Â Â Â Â Â  421.077 [1975 c.443 Â§1; repealed by 1979 c.204 Â§1]

Â Â Â Â Â  421.080 [1955 c.660 Â§1; renumbered 421.705]

Â Â Â Â Â  421.081 Correctional education system. (1) The Administrator of Correctional Education shall plan, design and implement a correctional education system that can be operated within the existing correctional institutions for inmates of those institutions.

Â Â Â Â Â  (2)(a) The primary objective of the correctional education system is the adult basic skills development program described in ORS 421.084.

Â Â Â Â Â  (b) The secondary objective is to provide professional and technical education that will ensure that inmates who complete the professional and technical program will possess, at a minimum, entry-level marketable professional and technical skills in an occupational field for which there is a demand in this state. [1991 c.855 Â§2; 2007 c.15 Â§2]

Â Â Â Â Â  Note: See note under 421.068.

Â Â Â Â Â  421.082 [1975 c.443 Â§2; 1987 c.320 Â§162; 1989 c.363 Â§1; repealed by 1991 c.855 Â§6]

Â Â Â Â Â  421.083 [1955 c.660 Â§2; renumbered 421.710]

Â Â Â Â Â  421.084 Adult basic skills development program; contents. (1) The Administrator of Correctional Education shall administer an adult basic skills development program for all individuals in the custody of the Department of Corrections. The program shall:

Â Â Â Â Â  (a) Test individuals for basic reading and mathematics skills or, for individuals with limited English language proficiency, English speaking skills. Testing for basic intelligence, learning disabilities, developmental disabilities and adaptive behavior skills shall be administered as needed except that the administrator may accept equivalent test results from other sources.

Â Â Â Â Â  (b) Except as provided in subsection (2) of this section, be mandatory for all individuals testing below a 8.0 grade equivalency on a standardized reading test approved by the National Reporting System for Adult Education of the United States Department of Education and by the Adult Basic Skills Program of the Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (c) Provide progress testing and certification.

Â Â Â Â Â  (d) Provide strong incentives for entering the program and for achieving the minimum reading level and, for those individuals with demonstrated ability, provide incentives for making progress toward earning a General Educational Development (GED) certificate.

Â Â Â Â Â  (e) Maintain records of an individualÂs achievement in the program and make those records available to the State Board of Parole and Post-Prison Supervision.

Â Â Â Â Â  (2) Testing for basic skills and participation in the adult basic skills development program are not required for inmates:

Â Â Â Â Â  (a) Sentenced to or otherwise confined by the department for less than one year;

Â Â Â Â Â  (b) Sentenced to life imprisonment without parole;

Â Â Â Â Â  (c) Sentenced to death;

Â Â Â Â Â  (d) With developmental disabilities; or

Â Â Â Â Â  (e) Who are specifically exempted by the Department of Corrections for security or health reasons. [1989 c.363 Â§3; 1991 c.855 Â§4; 2007 c.15 Â§3; 2007 c.70 Â§202; 2007 c.71 Â§114a]

INMATE RIGHTS

Â Â Â Â Â  421.085 Experimentation on inmates prohibited; inmateÂs right to judicial restraint of violation; action for damages. (1) As used in this section:

Â Â Â Â Â  (a) ÂMedical experimentation or researchÂ includes, but is not limited to, the testing and use of drugs and medication, medical and surgical procedures, exposure to substances or conditions or physical manipulation to ascertain their nontherapeutic effect on human beings, and any substance, condition, drug, medication, treatment, or procedure that is not generally recognized and accepted as therapeutic in the medical profession.

Â Â Â Â Â  (b) ÂPsychiatric or psychological experimentation or researchÂ includes, but is not limited to, any treatment, therapy, drug, medication, procedure, surgery, or device not generally recognized and accepted as therapeutic in the psychiatric and psychological professions.

Â Â Â Â Â  (2) There shall be no medical, psychiatric, or psychological experimentation or research with inmates in Department of Corrections institutions of the State of
Oregon
.

Â Â Â Â Â  (3) Notwithstanding ORS 137.260, an inmate in any Department of Corrections institution is entitled to maintain an action to restrain any violation of this section or to maintain an action to recover damages caused by a violation of this section. [1973 c.371 Â§2; 1987 c.320 Â§163]

Â Â Â Â Â  421.086 [1955 c.660 Â§11; renumbered 421.012]

Â Â Â Â Â  421.095 [1973 c.210 Â§2; 1987 c.320 Â§164; repealed by 1997 c.851 Â§17]

CUSTODY OF INMATES

Â Â Â Â Â  421.105 Enforcement of rules; violence and injury to inmates prohibited. (1) The superintendent may enforce obedience to the rules for the government of the inmates in the institution under the supervision of the superintendent by appropriate punishment but neither the superintendent nor any other prison official or employee may strike or inflict physical violence except in self-defense, or inflict any cruel or unusual punishment.

Â Â Â Â Â  (2) The person of an inmate sentenced to imprisonment in the Department of Corrections institution is under the protection of the law and the inmate shall not be injured except as authorized by law. [Amended by 1953 c.476 Â§5; 1969 c.502 Â§9; 1987 c.158 Â§75; 1987 c.320 Â§165]

Â Â Â Â Â  421.110 [Amended by 1955 c.532 Â§1; subsection (3) of 1959 Replacement Part enacted as 1955 c.485 Â§2; 1961 c.412 Â§2; renumbered 137.240]

Â Â Â Â Â  421.112 [1955 c.660 Â§10; 1961 c.412 Â§3; renumbered 137.250]

Â Â Â Â Â  421.115 [Repealed by 1955 c.532 Â§3]

Â Â Â Â Â  421.120 Reduction in term of sentence of inmates; rules. (1) As used in this section, Âprison employmentÂ includes actual work in prison industry, meritorious work in connection with prison maintenance and operation, actual work in agriculture and actual work at work camp.

Â Â Â Â Â  (2) Each inmate confined in execution of the judgment of sentence upon any conviction in the Department of Corrections institution, for any term other than life, and whose record of conduct shows that the inmate faithfully has observed the rules of the institution, shall be entitled to a deduction from the term of sentence to be computed as follows:

Â Â Â Â Â  (a) From the term of a sentence of not less than six months nor more than one year, one day shall be deducted for every six days of the sentence actually served in the Department of Corrections institution.

Â Â Â Â Â  (b) From the term of a sentence of more than one year, one day shall be deducted for every two days of the sentence actually served in the Department of Corrections institution.

Â Â Â Â Â  (c) From the term of any sentence, one day shall be deducted for every 15 days of work actually performed in prison industry, or in meritorious work in connection with prison maintenance and operation, or of enrollment in an educational activity as certified by the educational director of the institution during the first year of prison employment or educational activity, and one day shall be deducted for every seven days of such work actually performed or educational activity certified after the first year to and including the fifth year of prison employment or educational activity certified, and one day for every six days of the work actually performed or educational activity certified after the fifth year of prison employment.

Â Â Â Â Â  (d) From the term of any sentence, one day shall be deducted for every 10 days of work actually performed in agriculture during the first year of prison employment, and one day for every six days of the work actually performed thereafter.

Â Â Â Â Â  (e) From the term of any sentence, one day shall be deducted for every six daysÂ work performed at work camp during the first year of prison employment, and one day for every four days thereafter. Once the four-day rate is achieved, it may be applied to subsequent work or education release programs while the inmate is serving the same term.

Â Â Â Â Â  (3) The deductions allowed in subsection (2)(c), (d) and (e) of this section shall be in addition to those allowed in subsection (2)(a) and (b) of this section.

Â Â Â Â Â  (4) The Department of Corrections shall develop pursuant to the rulemaking provisions of ORS chapter 183 a uniform procedure for granting, retracting and restoring deductions allowed in subsection (2) of this section.

Â Â Â Â Â  (5) When a paroled inmate violates any condition of parole, no deduction from the term of sentence, as provided in subsection (2) of this section, shall be made for service by the inmate in the Department of Corrections institution prior to acceptance and release on parole, except when authorized by the State Board of Parole and Post-Prison Supervision upon recommendation of the superintendent thereof.

Â Â Â Â Â  (6) The provisions of this section shall apply only to offenders sentenced for felonies committed prior to November 1, 1989. [Amended by 1953 c.560 Â§2; 1955 c.505 Â§1; 1957 c.686 Â§1; 1969 c.502 Â§10; 1973 c.562 Â§1; 1975 c.264 Â§1; 1977 c.374 Â§2; 1981 c.425 Â§2; 1985 c.53 Â§1; 1987 c.320 Â§166; 1989 c.790 Â§56; 2003 c.14 Â§231]

Â Â Â Â Â  421.121 Reduction in term of incarceration; rules. (1) Except as provided in ORS 137.635, each inmate sentenced to the custody of the Department of Corrections for felonies committed on or after November 1, 1989, is eligible for a reduction in the term of incarceration for appropriate institutional behavior, as defined by rule of the Department of Corrections, and for participation in the adult basic skills development program described in ORS 421.084.

Â Â Â Â Â  (2) The maximum amount of time credits earned for appropriate institutional behavior or for participation in the adult basic skills development program described in ORS 421.084 may not exceed 20 percent of the total term of incarceration in a Department of Corrections institution.

Â Â Â Â Â  (3) The time credits may not be used to shorten the term of actual prison confinement to less than six months.

Â Â Â Â Â  (4) The department shall adopt rules pursuant to the rulemaking provisions of ORS chapter 183 to establish a process for granting, retracting and restoring the time credits earned by the offender as allowed in subsections (1) to (3) of this section. [1989 c.790 Â§Â§60,61; 1991 c.855 Â§5; 2007 c.15 Â§5]

Â Â Â Â Â  421.122 Status of time enrolled in work release. For purposes of ORS 421.120, the time that a person is enrolled in good standing in the work release program is considered to be part of the sentence of the person actually served in the Department of Corrections institution. Employment performed by an enrollee while so enrolled is considered to be prison employment and shall qualify for the reduction in sentence authorized under ORS 421.120 (2)(d) in addition to any other reduction for which the enrollee may qualify. [1965 c.463 Â§15; 1969 c.361 Â§1; 1987 c.320 Â§167; 2003 c.14 Â§232]

Â Â Â Â Â  421.125 Clothing and money for released inmate; inmate moneys; rules. (1) Upon the discharge or parole of any inmate from the Department of Corrections, the department shall see that such discharged or paroled inmate is properly clothed.

Â Â Â Â Â  (2) It is the responsibility of every inmate of the Department of Corrections, during the inmateÂs term of imprisonment, to accumulate funds in anticipation of parole, discharge or other authorized prerelease and for the purposes set out in this subsection. The Department of Corrections shall adopt rules to:

Â Â Â Â Â  (a) Safeguard inmate moneys, whether such moneys are from earnings of the inmate while in a Department of Corrections facility, or from other sources, and to provide for disbursement of such moneys to the inmate following the inmateÂs release from imprisonment;

Â Â Â Â Â  (b) Establish, within appropriations provided for this purpose, a program of release funds to be provided for those inmates who have not been able to accumulate sufficient moneys to accommodate their release needs;

Â Â Â Â Â  (c) Assess fees to the inmate for self-improvement programs, services and assistance provided by the department when the inmate has moneys to pay for such programs, services and assistance;

Â Â Â Â Â  (d) Permit inmates to purchase elective programs, services or assistance which are approved by, but are not provided by, the department; and

Â Â Â Â Â  (e) Assess the inmate for damages or destruction caused by willful misconduct of the inmate.

Â Â Â Â Â  (3) An inmate sentenced to the custody of the Department of Corrections by an
Oregon
court is eligible to apply for release funds for a period up to 90 days following the release of the inmate from the Department of Corrections facility by parole or discharge, including a release to the legal custody of another authority in this state. However, inmates eligible to apply for release funds do not include inmates released to the legal custody of another authority in this state for ultimate transfer to the custody of a law enforcement or corrections agency in another state. An inmate released to the legal custody of another authority in this state is not eligible to apply for release funds so long as the person is imprisoned under such authority. [Amended by 1955 c.265 Â§1; 1967 c.612 Â§1; 1969 c.502 Â§11; 1969 c.597 Â§122b; 1969 c.678 Â§3; 1983 c.447 Â§1; 1987 c.320 Â§168]

Â Â Â Â Â  421.130 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.135 [Renumbered 421.625]

Â Â Â Â Â  421.137 Labeling of goods made in hobby and recreation programs; disposition of sale price. (1) The requirements imposed by this chapter on the labeling and sale of goods, wares and merchandise made by inmates in any Department of Corrections institution do not apply to any goods, wares or merchandise made as part of any hobby or recreation program at the institutions or made by an inmate on the inmateÂs own time.

Â Â Â Â Â  (2) The balance of any proceeds from the sale of any goods, wares or merchandise made by an inmate made as part of a hobby or recreation program or on the inmateÂs own time, after deducting any amount that has been distributed to the inmate as spending money in accordance with rules made by the Director of the Department of Corrections, shall be paid to the inmate upon release. [1971 c.275 Â§2; 1987 c.320 Â§169]

Â Â Â Â Â  421.140 [Renumbered 421.408]

Â Â Â Â Â  421.142 Manufacture and sale of handiwork; disposition of sale price. (1) The superintendent of the Department of Corrections institution hereby is vested with authority, in the discretion of the superintendent, to allow the manufacture of small articles of handiwork by the inmates of the Department of Corrections institution, out of raw materials purchased by the inmates with their own funds, which articles may be sold to the public at the Department of Corrections institution. State-owned property shall not be sold or given to inmates under this section.

Â Â Â Â Â  (2) The superintendent of the Department of Corrections institution in which the inmate manufacturing the article is confined may provide that all or a part of the sales price of the articles be deposited to the account of the inmate manufacturing the article. [1953 c.537 Â§1; 1969 c.502 Â§12; 1987 c.320 Â§170]

Â Â Â Â Â  421.145 Disposition of moneys earned by inmates. No moneys obtained from the sale of the products of any inmateÂs labor shall be applied toward the maintenance of the inmate or the support of the dependents of the inmate, or shall become a part of the betterment fund of the Department of Corrections institution, until all the cost of operation, maintenance, depreciation and other expenses in connection with the plant of the Department of Corrections institution industry in which the inmate is employed are fully paid from the fund arising from the sale of such products. [Amended by 1959 c.687 Â§11; 1987 c.320 Â§171]

Â Â Â Â Â  421.147 Disposition of unclaimed or abandoned tangible property of inmates; rules. Notwithstanding ORS 98.302 to 98.436, the Department of Corrections shall determine and direct the disposition of the unclaimed or abandoned tangible property of an inmate of a Department of Corrections institution held by the department. The department shall adopt rules to carry out the duties imposed by this section. [2005 c.184 Â§2]

Â Â Â Â Â  421.150 Custody of federal prisoners. Whenever the proper authorities of the
United States
desire that
United States
prisoners be imprisoned in a Department of Corrections institution, the Department of Corrections may make arrangements for the custody of the prisoners upon terms that will be just to both this state and the
United States
. [Formerly 421.230; 1987 c.320 Â§172]

Â Â Â Â Â  421.155 Dangerous offenders to be observed and treated. Any person sentenced under ORS 161.725 and 161.735, shall be given such physical, mental and psychiatric observation and treatment as is available and may tend to rehabilitate such person and make possible the earliest possible release from the Department of Corrections institution in which such person is confined, with the least possible danger to the health and safety of others. [Formerly 421.232; 1971 c.743 Â§364; 1987 c.320 Â§173]

Â Â Â Â Â  421.160 Written report concerning conduct of dangerous offenders. The executive officer of the Department of Corrections institution in which a person sentenced under ORS 161.725 and 161.735 is confined, shall make the reports required by ORS 144.228 (2). All such reports shall be made available to the Director of the Department of Corrections. [Formerly 421.233; 1969 c.597 Â§133; 1971 c.743 Â§365; 1987 c.320 Â§174]

Â Â Â Â Â  421.165 [Formerly 421.239; 1963 c.269 Â§1; 1967 c.354 Â§2; 1969 c.502 Â§13; 1969 c.597 Â§134; 1980 c.9 Â§1; 1983 c.516 Â§1; 1987 c.320 Â§175; 1989 c.790 Â§57; 1989 c.1024 Â§1; repealed by 1989 c.790 Â§58]

Â Â Â Â Â  421.166 Emergency leave; rules. The Director of the Department of Corrections shall establish by rule an emergency leave program. An inmate may be granted emergency leave not to exceed 10 days in length for the following purposes:

Â Â Â Â Â  (1) To visit a terminally ill member of the inmateÂs family if the member lives within the state.

Â Â Â Â Â  (2) To visit a gravely ill or injured child of the inmate if the child lives within the state.

Â Â Â Â Â  (3) To attend the funeral of a member of the inmateÂs immediate family if the funeral is in the state. [1989 c.790 Â§62]

Â Â Â Â Â  421.168 Transitional leave; rules. (1) The Director of the Department of Corrections shall establish by rule a short-term transitional leave program. The program shall provide inmates with an opportunity to secure appropriate transitional support when necessary for successful reintegration into the community prior to the inmateÂs discharge to post-prison supervision.

Â Â Â Â Â  (2) An inmate may submit a transition plan to the Department of Corrections. The plan shall indicate that the inmate has secured an employment, educational or other transitional opportunity in the community to which the offender will be released and that a leave of up to 30 days is an essential part of the offenderÂs successful reintegration into the community.

Â Â Â Â Â  (3) Upon verification of the inmateÂs transition plan, the department may grant a transitional leave no more than 30 days prior to the inmateÂs discharge date.

Â Â Â Â Â  (4) No inmate shall be eligible for transitional leave before having served six months of prison incarceration.

Â Â Â Â Â  (5) The department shall establish by rule a set of release conditions for offenders released on transitional leave status. An offender on transitional leave status shall be subject to immediate return to prison for any violation of the conditions of release.

Â Â Â Â Â  (6) The provisions of this section do not apply to inmates whose sentences were imposed under ORS 137.635. [1989 c.790 Â§63]

Â Â Â Â Â  421.170 Enrollment of inmate in work release program. The superintendent of the Department of Corrections institution in which an inmate is confined may recommend to the Director of the Department of Corrections that an inmate of the Department of Corrections institution be enrolled in the work release program established under ORS 144.420. If the inmate has not served at least one-fourth of the maximum term of the sentence, the superintendent must, prior to making a recommendation, consider the original recommendation, if any, of the sentencing court. [1965 c.463 Â§6; 1969 c.502 Â§14; 1987 c.320 Â§176]

INMATE DISCIPLINE

Â Â Â Â Â  421.180 Disciplinary procedures; rules. The Department of Corrections by rule shall adopt procedures to be utilized in disciplining persons committed to the physical and legal custody of the department. [1973 c.621 Â§4; 1983 c.211 Â§1; 1987 c.320 Â§177]

Â Â Â Â Â  421.185 Assistance and representation in disciplinary procedures. The procedures adopted pursuant to ORS 421.180 shall provide that an inmate shall be entitled to assistance and representation under terms and conditions established by the Department of Corrections. Nothing in this section shall be construed to limit the authority of the department to designate persons eligible to assist and represent the inmate. [1973 c.621 Â§5; 1987 c.320 Â§178]

Â Â Â Â Â  421.190 Admissible evidence at disciplinary hearing. Evidence may be received at disciplinary hearings even though inadmissible under rules of evidence applicable to court procedure and the department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the inmate a reasonable opportunity for a fair hearing. [1973 c.621 Â§6; 1987 c.320 Â§179]

Â Â Â Â Â  421.194 Disciplinary orders not subject to judicial review. (1) Disciplinary orders of the Department of Corrections issued under procedures adopted pursuant to ORS 421.180 are not subject to judicial review by any court of this state.

Â Â Â Â Â  (2) This section does not affect any right that an inmate may have to prosecute a writ of habeas corpus. [1995 c.108 Â§2]

Â Â Â Â Â  421.195 [1973 c.621 Â§7; 1977 c.323 Â§1; 1977 c.374 Â§4; 1983 c.740 Â§144; 1987 c.320 Â§180; repealed by 1995 c.108 Â§5]

TRANSFER OF INMATES

Â Â Â Â Â  421.205 Contracts with federal government, other states or counties, or other agencies for detention and care of inmates. (1) The Department of Corrections may enter into contracts or arrangements with the authorities of the federal government, of any state having a reformatory or prison for the confinement and detention of inmates that is not a party to the Interstate Corrections Compact under ORS 421.245 or the Western Interstate Corrections Compact under ORS 421.284, or of any county in this state. This contract may provide for the reception, detention, care, maintenance and employment of persons convicted of felony in the courts of this state and sentenced to a term of imprisonment therefor.

Â Â Â Â Â  (2) The Department of Corrections may enter into contracts or arrangements with the federal government and with states that are not parties to the Interstate Corrections Compact under ORS 421.245 or the Western Interstate Corrections Compact under ORS 421.284 to receive, detain, care for, maintain and employ persons convicted of felony by the federal government or in such other states, on such basis as it may agree with the authorities of the federal government or of each state. [Amended by 1959 c.290 Â§9; 1971 c.242 Â§1; 1973 c.444 Â§1; 1979 c.486 Â§4; 1987 c.320 Â§181]

Â Â Â Â Â  421.210 Transfer of inmates to contract institutions; term of confinement. After the making of a contract under ORS 421.205, persons convicted of felony in the courts of this state and sentenced to the legal and physical custody of the Department of Corrections, including those who, at the date of entering into the contract, are in the legal and physical custody of the Department of Corrections, may be conveyed, as provided by law, by the Department of Corrections to the jurisdiction named in the contract. They shall be delivered to the authorities of said jurisdiction, there to be confined until their respective sentences have expired or until they are otherwise discharged by law. [Amended by 1959 c.290 Â§10; 1969 c.502 Â§15; 1973 c.444 Â§2; 1987 c.320 Â§182]

Â Â Â Â Â  421.211 [1955 c.309 Â§2; 1959 c.290 Â§11; 1959 c.687 Â§12; 1969 c.502 Â§16; repealed by 1973 c.444 Â§3]

Â Â Â Â Â  421.213 Records of transfer; availability of information; rules. Whenever an inmate serving a sentence imposed by a court of this state is transferred from a Department of Corrections institution under this chapter, the superintendent of the Department of Corrections institution in which the inmate was confined shall retain a record of the transfer and shall make such information available to law enforcement agencies and the courts upon request. The Department of Corrections shall adopt rules governing the release of this information to other interested parties under ORS 192.410 to 192.505. [1955 c.309 Â§7; 1959 c.687 Â§13; 1967 c.471 Â§5; 1969 c.502 Â§17; 1983 c.248 Â§1; 1987 c.320 Â§183]

Â Â Â Â Â  421.215 Procurement of transferred inmates when required for judicial proceedings. If the presence of any inmate confined in a county jail or in the institution of another state or the federal government, is required in any judicial proceeding of this state, the superintendent in charge of the institution from which the inmate was conveyed, upon being so directed by the Director of the Department of Corrections or upon the written order or direction of any court of competent jurisdiction or of a judge thereof, shall procure such inmate, bring the inmate to the place directed in such order and hold the inmate in custody subject to the further order and direction of the director, or of the court or of a judge thereof, until the inmate is lawfully discharged from custody. The superintendent shall, by direction of the director or of the court or a judge thereof, deliver such inmate into the custody of the sheriff of the county in which the inmate was convicted, and shall, by like order, return such inmate to the institution from which the inmate was taken. [Amended by 1955 c.309 Â§3; 1959 c.687 Â§14; 1965 c.616 Â§53; 1969 c.502 Â§18; 1983 c.740 Â§145; 1987 c.320 Â§184]

Â Â Â Â Â  421.220 Return of transferred inmates. Upon the expiration of any contract entered into under ORS 421.205, all inmates of this state confined in such institution or jail shall be returned by the Department of Corrections to department custody, or delivered to such other institution as the Department of Corrections has contracted with under ORS 421.205. [Amended by 1955 c.309 Â§4; 1959 c.687 Â§15; 1965 c.616 Â§54; 1969 c.502 Â§19; 1983 c.740 Â§146; 1987 c.320 Â§185]

Â Â Â Â Â  421.225 Expenses of superintendents. The superintendents shall be allowed and paid all their necessary expenses and disbursements incurred while performing any duty required of them by ORS 421.205, 421.210, 421.215 and 421.220. [Amended by 1955 c.309 Â§5; 1959 c.687 Â§16; 1969 c.502 Â§20]

Â Â Â Â Â  421.229 Transfer of foreign inmates; authority of Governor; written approval of inmate. When a treaty is in effect between the United States and a foreign country providing for the transfer of a convicted criminal offender who is a citizen or national of a foreign country to the foreign country of which the offender is a citizen or national, the Governor is authorized to act, in accordance with the treaty, on behalf of the State of Oregon and to approve the transfer of the convicted criminal offender, provided that such offender approves of the transfer in writing. [1979 c.486 Â§5]

Â Â Â Â Â  Note: 421.229 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.230 [Amended by 1959 c.687 Â§17; renumbered 421.150]

Â Â Â Â Â  421.232 [1955 c.636 Â§4; 1961 c.424 Â§7; renumbered 421.155]

Â Â Â Â Â  421.233 [1955 c.636 Â§8; 1961 c.424 Â§8; renumbered 421.160]

Â Â Â Â Â  421.235 [Repealed by 1957 c.160 Â§6]

Â Â Â Â Â  421.237 [1955 c.254 Â§2; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  421.239 [1955 c.59 Â§1; 1959 c.687 Â§18; renumbered 421.165]

Â Â Â Â Â  421.240 [Amended by 1953 c.111 Â§3; renumbered 421.270]

INTERSTATE CORRECTIONS COMPACT

Â Â Â Â Â  421.245 Interstate Corrections Compact. The Interstate Corrections Compact is enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂStateÂ means a state of the
United States
, the
United States of America
, a territory or possession of the
United States
, the
District of Columbia
, the
Commonwealth
of
Puerto Rico
.

Â Â Â Â Â  (2) ÂSending stateÂ means a state party to this compact in which conviction or court commitment was had.

Â Â Â Â Â  (3) ÂReceiving stateÂ means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

Â Â Â Â Â  (4) ÂInmateÂ means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

Â Â Â Â Â  (5) ÂInstitutionÂ means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in subsection (4) of this Article may lawfully be confined.

ARTICLE III

CONTRACTS

Â Â Â Â Â  (1) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

Â Â Â Â Â  (a) Its duration.

Â Â Â Â Â  (b) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

Â Â Â Â Â  (c) Participation in programs of inmate employment, if any, the disposition or crediting of any payments received by inmates on account thereof, and the crediting of proceeds from or disposal of any products resulting therefrom.

Â Â Â Â Â  (d) Delivery and retaking of inmates.

Â Â Â Â Â  (e) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (2) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

PROCEDURES AND RIGHTS

Â Â Â Â Â  (1) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

Â Â Â Â Â  (2) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

Â Â Â Â Â  (3) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

Â Â Â Â Â  (4) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

Â Â Â Â Â  (5) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

Â Â Â Â Â  (6) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

Â Â Â Â Â  (7) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

Â Â Â Â Â  (8) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the status of the inmate changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

Â Â Â Â Â  (9) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

ACTS NOT REVIEWABLE IN
RECEIVING
STATE
; EXTRADITION

Â Â Â Â Â  (1) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (2) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained in this compact shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

FEDERAL AID

Â Â Â Â Â  Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ENTRY INTO FORCE

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

ARTICLE VIII

WITHDRAWAL AND TERMINATION

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

OTHER ARRANGEMENTS UNAFFECTED

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1979 c.486 Â§1]

Â Â Â Â Â  Note: 421.245 to 421.254 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.250 Powers of Governor; delegation of authority. The Governor is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and the Governor may in the discretion of the Governor delegate this authority to the Director of the Department of Corrections. [1979 c.486 Â§2; 1987 c.320 Â§186]

Â Â Â Â Â  Note: See note under 421.245.

Â Â Â Â Â  421.254 Priority of corrections compacts. Whenever any state that is a party to the Western Interstate Corrections Compact becomes a party to the Interstate Corrections Compact, this state will perform its duty toward that state under the Interstate Corrections Compact instead of under the Western Interstate Corrections Compact in so far as the two compacts conflict. [1979 c.486 Â§3]

Â Â Â Â Â  Note: See note under 421.245.

Â Â Â Â Â  421.255 [1955 c.660 Â§6; 1959 c.550 Â§1; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.260 [1955 c.660 Â§7; 1959 c.550 Â§2; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.265 [1955 c.660 Â§8; 1959 c.550 Â§3; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.270 [Formerly 421.240; repealed by 1959 c.550 Â§4]

WESTERN INTERSTATE CORRECTIONS COMPACT

Â Â Â Â Â  421.282 Definitions for ORS 421.282 to 421.294. As used in ORS 421.282 to 421.294, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCompactÂ means the Western Interstate Corrections Compact as set forth in ORS 421.284.

Â Â Â Â Â  (2) ÂInmate,Â ÂinstitutionÂ and ÂstateÂ have the meanings defined in Article II of the compact. [1959 c.290 Â§2]

Â Â Â Â Â  421.284 Western Interstate Corrections Compact. The Western Interstate Corrections Compact hereby is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

PURPOSE AND POLICY

Â Â Â Â Â  The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders.

ARTICLE II

DEFINITIONS

Â Â Â Â Â  As used in this compact, unless the context clearly requires otherwise:

Â Â Â Â Â  (a) ÂStateÂ means a state of the
United States
or, subject to the limitation contained in Article VII,
Guam
.

Â Â Â Â Â  (b) ÂSending stateÂ means a state party to this compact in which conviction was had.

Â Â Â Â Â  (c) ÂReceiving stateÂ means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

Â Â Â Â Â  (d) ÂInmateÂ means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

Â Â Â Â Â  (e) ÂInstitutionÂ means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined.

ARTICLE III

CONTRACTS

Â Â Â Â Â  (a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

Â Â Â Â Â  1. Its duration.

Â Â Â Â Â  2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

Â Â Â Â Â  3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

Â Â Â Â Â  4. Delivery and retaking of inmates.

Â Â Â Â Â  5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (b) Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that monies are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

Â Â Â Â Â  (c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

ARTICLE IV

PROCEDURES AND RIGHTS

Â Â Â Â Â  (a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

Â Â Â Â Â  (b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

Â Â Â Â Â  (c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

Â Â Â Â Â  (d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

Â Â Â Â Â  (e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

Â Â Â Â Â  (f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

Â Â Â Â Â  (g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

Â Â Â Â Â  (h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the status of the inmate changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

Â Â Â Â Â  (i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

ARTICLE V

ACTS NOT REVIEWABLE IN
RECEIVING
STATE
: EXTRADITION

Â Â Â Â Â  (a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

FEDERAL AID

Â Â Â Â Â  Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

ARTICLE VII

ENTRY INTO FORCE

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article,
Alaska
and
Hawaii
shall be deemed contiguous to each other; to any and all of the states of
California
,
Oregon
and
Washington
; and to
Guam
. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to
Alaska
,
Hawaii
,
California
,
Oregon
and
Washington
.

ARTICLE VIII

WITHDRAWAL AND TERMINATION

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

ARTICLE IX

OTHER ARRANGEMENTS UNAFFECTED

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1959 c.290 Â§3; 2005 c.22 Â§296]

Â Â Â Â Â  421.286 Commitments or transfers of inmates to institution in another state. Any court, agency or officer of this state having power to commit or transfer an inmate to an institution for confinement may commit or transfer the inmate to any institution in another state if this state has entered into a contract for the confinement of inmates in an institution of the other state pursuant to Article III of the compact. [1959 c.290 Â§4]

Â Â Â Â Â  421.288 Enforcing and administering compact. All courts, agencies and officers of this state or any political subdivision therein shall enforce the compact and carry out its provisions including, but not limited to, making and submitting such reports as the compact requires. [1959 c.290 Â§5]

Â Â Â Â Â  421.290 Hearings by director. (1) The Director of the Department of Corrections shall hold such hearings as are requested by another state pursuant to Article IV (f) of the compact. ORS chapter 183 does not apply to these hearings, which shall be conducted in compliance with Article IV (f) of the compact.

Â Â Â Â Â  (2) The cost of any hearing conducted under subsection (1) of this section shall be paid out of the Department of Corrections Revolving Fund. Reimbursements received from the state that requested the hearing shall be paid into the revolving fund. [1959 c.290 Â§6; 1965 c.616 Â§55; 1969 c.597 Â§135; 1987 c.320 Â§187]

Â Â Â Â Â  421.292 Hearings in another state. (1) The State Board of Parole and Post-Prison Supervision may hold hearings in another state in connection with the case of an inmate confined in an institution of another state that is a party to the compact, or may request a hearing to be held by officers of the other state under Article IV (f) of the compact.

Â Â Â Â Â  (2) The cost of any hearing conducted under subsection (1) of this section shall be paid by the Department of Corrections out of money appropriated to the department for the purpose of paying lawful expenses of the department. [1959 c.290 Â§7; 1969 c.597 Â§136; 1983 c.740 Â§147; 1987 c.320 Â§188]

Â Â Â Â Â  421.294 Contracts to implement compact. The Department of Corrections may enter into any contracts on behalf of this state, not prohibited by any law of this state, as it considers appropriate to implement the participation of this state in the compact pursuant to Article III thereof. However, the department shall not enter into any contract:

Â Â Â Â Â  (1) Relating to commitments or transfers of children who are under 12 years of age;

Â Â Â Â Â  (2) Providing for commitments or transfers of inmates from another state who are 19 years of age or older to a youth correction facility, as defined in ORS 420.005; or

Â Â Â Â Â  (3) Providing for commitments or transfers of youths in this state who are under 17 years of age to an institution in another state if any of the inmates in that institution are 21 years of age or older. [1959 c.290 Â§8; 1987 c.320 Â§189; 1996 c.4 Â§6; 2001 c.295 Â§14]

INTERSTATE
FOREST
FIRE SUPPRESSION COMPACT

Â Â Â Â Â  421.296
Interstate
Forest
Fire Suppression Compact. The Interstate Forest Fire Suppression Compact is enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

Purpose

Â Â Â Â Â  The purpose of this compact is to provide for the development and execution of programs to facilitate the use of offenders in the forest fire suppression efforts of the party states for the ultimate protection of life, property and natural resources in the party states. The purpose of this compact is also, in emergent situations, to allow a sending state to cross state lines with an inmate when, because of weather or road conditions, it is necessary to cross state lines to facilitate the transport of an inmate.

ARTICLE II

Definitions

Â Â Â Â Â  (1) ÂSending stateÂ means a state party to this compact from which a fire suppression unit is traveling.

Â Â Â Â Â  (2) ÂReceiving stateÂ means a state party to this compact to which a fire suppression unit is traveling.

Â Â Â Â Â  (3) ÂInmateÂ means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

Â Â Â Â Â  (4) ÂInstitutionÂ means any prison, reformatory, honor camp or other correctional facility, except facilities for the mentally ill or mentally handicapped, in which inmates may lawfully be confined.

Â Â Â Â Â  (5) ÂFire suppression unitÂ means a group of inmates selected by the sending states, corrections personnel and any other persons deemed necessary for the transportation, supervision, care, security and discipline of inmates to be used in forest fire suppression efforts in the receiving state.

Â Â Â Â Â  (6) ÂForest fireÂ means any fire burning in any land designated by a party state or the federal land management agencies as forestland.

ARTICLE III

Contracts

Â Â Â Â Â  (1) Each party state may make one or more contracts with any one or more of the other party states for the assistance of one or more fire suppression units in forest fire suppression efforts. Any such contract shall provide for matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

Â Â Â Â Â  (2) The terms and provisions of this compact shall be part of any contract entered into by the authority of, or pursuant to, this compact. Nothing in any such contract may be inconsistent with this compact.

ARTICLE IV

Procedures and Rights

Â Â Â Â Â  (1) Each party state shall appoint a liaison for the coordination and deployment of the fire suppression units of each party state.

Â Â Â Â Â  (2) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, which has entered into a contract pursuant to this compact, decide that the assistance of a fire suppression unit of a party state is required for forest fire suppression efforts, the authorities may request the assistance of one or more fire suppression units of any state party to this compact through an appointed liaison.

Â Â Â Â Â  (3) Inmates who are members of a fire suppression unit shall at all times be subject to the jurisdiction of the sending state and at all times shall be under the ultimate custody of corrections officers duly accredited by the sending state.

Â Â Â Â Â  (4) The receiving state must make adequate arrangements for the confinement of inmates who are members of a fire suppression unit of a sending state in the event corrections officers duly accredited by the sending state make a discretionary determination that an inmate requires institutional confinement.

Â Â Â Â Â  (5) Cooperative efforts shall be made by corrections officers and personnel of the receiving state located at a fire camp with the corrections officers and other personnel in the establishment and maintenance of fire suppression unit base camps.

Â Â Â Â Â  (6) All inmates who are members of a fire suppression unit of a sending state shall be cared for and treated equally with such similar inmates of the receiving state.

Â Â Â Â Â  (7) Further, in emergent situations, a sending state shall be granted authority and all the protections of this compact to cross state lines with an inmate when, because of road conditions, it is necessary to facilitate the transport of an inmate.

ARTICLE V

Acts Not Reviewable

in
Receiving
State
: Extradition

Â Â Â Â Â  (1) If while located within the territory of a receiving state there occurs against the inmate within such state any criminal charge or if the inmate is suspected of committing within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

Â Â Â Â Â  (2) An inmate member of a fire suppression unit of the sending state who is deemed to have escaped by a duly accredited corrections officer of a sending state shall be under the jurisdiction of both the sending state and the receiving state. Nothing contained in this Article shall be construed to prevent or affect the activities of officers and guards of any jurisdiction directed toward the apprehension and return of an escapee.

ARTICLE VI

Entry into Force

Â Â Â Â Â  This compact shall enter into force and become effective and binding upon approval of this compact by at least two of the states from among the States of Idaho,
Oregon
and
Washington
.

ARTICLE VII

Withdrawal and Termination

Â Â Â Â Â  This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states.

ARTICLE VIII

Other Arrangements Unaffected

Â Â Â Â Â  Nothing contained in this compact shall be construed to abrogate or impair any agreement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

ARTICLE IX

Construction and Severability

Â Â Â Â Â  The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1991 c.302 Â§2]

Â Â Â Â Â  421.297 Powers of Governor; delegation of authority. The Governor is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and the Governor may in the discretion of the Governor delegate this authority to the Director of the Department of Corrections. [1991 c.302 Â§3]

Â Â Â Â Â  421.298 Duties of State Forester. The State Forester shall make reasonable efforts to use local available crews within
Oregon
before calling on fire suppression units from other states. [1991 c.302 Â§4]

INMATE INDUSTRIES ND COMMODITIES

Â Â Â Â Â  421.305 Establishment of industries in institutions; authority of
Oregon
Corrections Enterprises; rules; fees. (1) Subject to the authority of the Director of the Department of Corrections over care, custody and control of inmates and of corrections institutions, in carrying out the powers and duties generally described by ORS 421.354, Oregon Corrections Enterprises may:

Â Â Â Â Â  (a) Install and equip plants in any of the Department of Corrections institutions, or any other location, for the employment of any of the inmates therein in forms of industry and employment not inconsistent with section 41, Article I, Oregon Constitution, and this chapter.

Â Â Â Â Â  (b) Purchase, acquire, install, maintain and operate materials, machinery and appliances necessary in the conduct and operation of such plants.

Â Â Â Â Â  (c) Make any and all contracts or agreements, enter into any partnerships, joint ventures or other business arrangements, create and participate fully in the operation of any business structure, including but not limited to the development of business structures for inmate work program systems and networks with any public, private, government, nonprofit or for-profit person or entity that in the judgment of Oregon Corrections Enterprises is necessary or appropriate to accomplish the marketing of products or services produced by inmates or the production of goods, wares or services by inmates.

Â Â Â Â Â  (d) Acquire, receive, hold, keep, pledge, control, convey, manage, use, lend, expend and invest all funds, appropriations and revenues received by Oregon Corrections Enterprises from any source.

Â Â Â Â Â  (e) Determine, approve or adopt policies for the organization, administration and development of Oregon Corrections Enterprises.

Â Â Â Â Â  (f) Sue in the name of Oregon Corrections Enterprises and be sued, plead and be impleaded in all actions, suits or proceedings in any forum brought by or against Oregon Corrections Enterprises by any and all private or local, federal or other public entities, agencies or persons. Oregon Corrections Enterprises shall not have authority to sue or be sued by the State of
Oregon
.

Â Â Â Â Â  (g) Appoint and employ any instructional, administrative, professional, trade, occupational and other personnel as are necessary or appropriate to carry out the duties and missions of Oregon Corrections Enterprises, and prescribe their compensation and terms of office or employment.

Â Â Â Â Â  (h) Purchase, acquire, receive, hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use, dispose of and hold title to real and personal property of any nature, including intellectual property, in the name of Oregon Corrections Enterprises.

Â Â Â Â Â  (i) Hold, control, convey, sell, manage, operate, lease, license, lend, invest, improve, develop, use and dispose of any and all Oregon Corrections Enterprises products and services. Oregon Corrections Enterprises shall adopt policies regarding the sale of products and services of Oregon Corrections Enterprises, which products and services shall be sold for cash or on such terms as are approved by the administrator.

Â Â Â Â Â  (j) Subject to ORS 283.085 to 283.092, borrow money for the needs of Oregon Corrections Enterprises in such amounts and for such time and upon such terms as may be determined by the administrator.

Â Â Â Â Â  (k) Erect, construct, improve, develop, repair, maintain, equip, furnish, lease, lend, convey, sell, manage, operate, use, dispose of and hold title to buildings, structures and lands for Oregon Corrections Enterprises.

Â Â Â Â Â  (L) Authorize, create, eliminate, establish, operate, reorganize, reduce or expand any program, system, facility or other unit of operation in furthering the missions of Oregon Corrections Enterprises.

Â Â Â Â Â  (m) Establish, charge, collect and use charges and fees for Oregon Corrections Enterprises services and the use of Oregon Corrections Enterprises facilities.

Â Â Â Â Â  (n) Establish agreements with any state agency for the performance of such duties, functions and powers as the administrator may determine to be appropriate.

Â Â Â Â Â  (o) Make available, by lease or otherwise, or control access to any Oregon Corrections Enterprises facilities or services or other of its properties and assets to such persons, firms, partnerships, associations or corporations and on such terms the administrator considers appropriate, charge and collect rent or other fees or charges therefor and terminate or deny any such access or any such lease or other agreement for such reasons as the administrator considers appropriate and as may be consistent with the obligations of Oregon Corrections Enterprises under any such lease or other agreement.

Â Â Â Â Â  (p) Contract for the operation of any department, section, equipment or holdings of Oregon Corrections Enterprises and enter into any agreements with a person, firm or corporation for the management by a person, firm or corporation on behalf of Oregon Corrections Enterprises of any of its properties or for the more efficient or economical performance of clerical, accounting, administrative and other functions relating to its inmate work program facilities.

Â Â Â Â Â  (q) Enter into affiliation, cooperation, territorial, management or other similar agreements with other public or private inmate work programs for the sharing, division, allocation or furnishing of services on an exclusive or a nonexclusive basis, management of facilities, formation of Oregon Corrections Enterprises systems and other similar activities.

Â Â Â Â Â  (2) Products and services provided to a private vendor pursuant to a contract under subsection (1)(c) of this section are not subject to the limits imposed by ORS 421.312.

Â Â Â Â Â  (3)(a) Plants may be installed or equipped for purposes of this section on the premises of a Department of Corrections institution upon approval by the Director of the Department of Corrections.

Â Â Â Â Â  (b) The director shall have sole discretion regarding whether a plant may be installed on the premises of a Department of Corrections institution, and the director shall determine the manner of such installation.

Â Â Â Â Â  (c) The director shall have sole discretion regarding access by any person to any plant under construction, installed or located on the premises of a Department of Corrections institution.

Â Â Â Â Â  (d) The director may enter into any and all contracts or agreements, enter into any partnership, joint venture or other business arrangement and create and participate fully in the operation of any business structure, including but not limited to the development of business structures for inmate work program systems and networks with any public, private, government, nonprofit or for-profit person or entity that in the judgment of the director is necessary or appropriate to accomplish the production services by inmates.

Â Â Â Â Â  (4) Compensation, if any, paid to inmates assigned to work in industries under this section shall be determined and established by the administrator of Oregon Corrections Enterprises upon the approval of the director. The prevailing wage paid in the marketplace for the work performed shall be paid to workers, other than inmates, who are employed to operate the industry provided for in this section.

Â Â Â Â Â  (5) The director, in consultation with the administrator of Oregon Corrections Enterprises, shall adopt rules providing for the disposition of any compensation earned under this section. [Amended by 1965 c.616 Â§57; 1983 c.574 Â§1; 1987 c.320 Â§190; 1995 c.384 Â§11; 1997 c.851 Â§3; 1999 c.955 Â§15]

Â Â Â Â Â  421.310 [Amended by 1955 c.55 Â§3; 1965 c.616 Â§58; 1969 c.349 Â§4; 1981 c.380 Â§1; 1983 c.574 Â§2; 1987 c.153 Â§2; 1987 c.320 Â§191; 1989 c.89 Â§1; 1995 c.384 Â§12; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.312 Contracts with federal government for producing goods or furnishing services of inmates during national emergency authorized. (1) The Department of Corrections or Oregon Corrections Enterprises may enter into contracts or agreements with any agency of the federal government providing for the sale to such agency of goods, wares or merchandise manufactured, mined or produced in any of the Department of Corrections institutions of this state or by Oregon Corrections Enterprises, or providing for the furnishing of the labor or services of inmates of any such institutions to such agency, or containing both such provisions, when the President of the United States has, by official action, recognized the existence of a national emergency.

Â Â Â Â Â  (2) A contract or agreement made pursuant to subsection (1) of this section may authorize the use of the facilities of any Department of Corrections institution or Oregon Corrections Enterprises facilities in conjunction with:

Â Â Â Â Â  (a) The manufacturing, mining or producing of any goods, wares or merchandise being sold to an agency of the federal government.

Â Â Â Â Â  (b) The furnishing of the labor or services of inmates of any Department of Corrections institution to any agency of the federal government. [1955 c.55 Â§2; 1965 c.616 Â§59; 1987 c.320 Â§192; 1999 c.955 Â§16]

Â Â Â Â Â  421.315 [Amended by 1955 c.55 Â§4; 1965 c.616 Â§60; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.320 [Amended by 1965 c.616 Â§61; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.325 [Amended by 1959 c.687 Â§19; 1983 c.574 Â§4; 1987 c.320 Â§193; 1995 c.384 Â§13; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.330 [Amended by 1965 c.616 Â§62; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.335 [Amended by 1965 c.616 Â§63; 1969 c.349 Â§5; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.340 Rules for exchange of products among institutions. The Department of Corrections and such officials as may direct or control the management of penal, correctional, custodial and charitable institutions of the state or its political subdivisions, and the youth correction facilities, shall jointly annually promulgate rules to authorize the purchase by such institutions of the products to be manufactured by Oregon Corrections Enterprises. [Amended by 1965 c.616 Â§64; 1987 c.320 Â§194; 1999 c.955 Â§17]

Â Â Â Â Â  421.343 [1989 c.82 Â§1; repealed by 1999 c.955 Â§28]

OREGON
CORRECTIONS ENTERPRISES

Â Â Â Â Â  421.344 Creation of
Oregon
Corrections Enterprises as semi-independent agency; administrator. There is established Oregon Corrections Enterprises, a semi-independent agency. The Director of the Department of Corrections shall assign or appoint an administrator who shall serve at the pleasure of the director. The administrator shall have authority to do all things necessary and convenient to carry out ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. [1999 c.955 Â§3]

Â Â Â Â Â  421.345 [Amended by 1955 c.445 Â§1; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.347 Advisory council; membership; duties. (1) The administrator of Oregon Corrections Enterprises shall establish, by the issuance of a policy directive or order, an advisory council consisting of not fewer than three members to provide policy input concerning Oregon Corrections Enterprises operations and its discharge of the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. The council shall select one of its members as chairperson. The council shall meet not less frequently than semiannually at the offices of Oregon Corrections Enterprises. The council shall meet at such other times and places specified by the administrator. All members shall be entitled to expenses as provided in ORS 292.495.

Â Â Â Â Â  (2) The membership of the advisory council shall consist of at least one representative of each of the following interests, as determined at the discretion of the administrator:

Â Â Â Â Â  (a) At least one member shall be a person who has experience in, and can represent the interests and perspective of the banking or finance industry;

Â Â Â Â Â  (b) At least one member shall be a person who has experience in and can represent the interests and perspective of private business in
Oregon
; and

Â Â Â Â Â  (c) At least one member shall be a person who has experience in the field of labor relations and can represent the interests and perspective of organized labor.

Â Â Â Â Â  (3) Members of the advisory council must be citizens of the
United States
and residents of the State of
Oregon
. No member of the council may be an employee of the Department of Corrections or of Oregon Corrections Enterprises.

Â Â Â Â Â  (4) The order or policy directive that establishes the advisory council may specify the terms of office of members of the council and may provide for removal of members from the advisory council by the administrator, either at the pleasure of the administrator or for other grounds specified in the order or policy directive. Upon the expiration or termination of the term of any member appointed to represent an interest under subsection (2) of this section, the administrator shall appoint a successor to represent that interest. A member of the advisory council shall be eligible for reappointment. [1999 c.955 Â§4]

Â Â Â Â Â  421.349 Advisory committee; duties. In addition to the advisory council required by ORS 421.347, the administrator may establish, by the issuance of a policy directive or order, one or more advisory committees, bodies or advisors to advise and assist Oregon Corrections Enterprises in discharging its functions and duties as prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. The administrator may authorize the payment of expenses, as provided in ORS 292.495, to the members of any advisory committee or body established under this section. [1999 c.955 Â§5]

Â Â Â Â Â  421.350 [Amended by 1965 c.616 Â§65; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.352 Applicability of certain statutes to
Oregon
Corrections Enterprises. (1) The provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292 and 293 and ORS 35.550 to 35.575, 183.710 to 183.725, 183.745, 183.750, 184.345, 190.430, 190.490, 200.035, 236.380, 236.605 to 236.640, 243.303, 243.305, 243.315, 243.325 to 243.335, 243.345, 243.350, 243.696, 279.835 to 279.855, 282.010 to 282.150 and 656.017 (2) shall not apply to Oregon Corrections Enterprises.

Â Â Â Â Â  (2) Oregon Corrections Enterprises shall not be subject to any provision of law enacted after December 2, 1999, that governs state agencies generally unless the provision specifically provides that it applies to Oregon Corrections Enterprises. [1999 c.955 Â§6; 2003 c.794 Â§279]

Â Â Â Â Â  Note: The amendments to 421.352 by section 34, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 421.352 by section 34, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 421.352, as amended by section 34, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  421.352. (1) The provisions of ORS chapters 182, 183, 240, 270, 273, 276, 279A, 279B, 279C, 283, 291, 292 and 293 and ORS 35.550 to 35.575, 183.710 to 183.725, 183.745, 183.750, 184.345, 190.430, 190.490, 200.035, 236.605 to 236.640, 243.303, 243.305, 243.315, 243.325 to 243.335, 243.345, 243.350, 243.696, 279.835 to 279.855, 282.010 to 282.150 and 656.017 (2) do not apply to Oregon Corrections Enterprises.

Â Â Â Â Â  (2) Oregon Corrections Enterprises is not subject to any provision of law enacted after December 2, 1999, that governs state agencies generally unless the provision specifically provides that it applies to Oregon Corrections Enterprises.

Â Â Â Â Â  421.354 Authority of
Oregon
Corrections Enterprises. (1) Oregon Corrections Enterprises may engage eligible inmates in state corrections institutions in work or on-the-job training. This authority is subject to the authority granted the Director of the Department of Corrections by section 41, Article I of the Oregon Constitution, and to any rules or orders issued by the director regarding care, custody and control of inmates. Oregon Corrections Enterprises shall ensure that all inmate work and on-the-job training programs are cost-effective and designed to develop inmate motivation, work capabilities, cooperation and successful transition into the community.

Â Â Â Â Â  (2) Oregon Corrections Enterprises may enter into contracts or agreements with private persons or government agencies for the purpose of:

Â Â Â Â Â  (a) Accomplishing the production and marketing of products or services produced or performed by inmates;

Â Â Â Â Â  (b) Making prison work products or services available to any public agency and to any private enterprise; or

Â Â Â Â Â  (c) Making prison work products available to any private person.

Â Â Â Â Â  (3) Oregon Corrections Enterprises may make or enter into any agreement to assist inmates in making a successful transition upon release by state correction institutions.

Â Â Â Â Â  (4) Oregon Corrections Enterprises shall carry out the public purposes and missions stated in section 41, Article I of the Oregon Constitution, and in this section in the manner that, in the determination of Oregon Corrections Enterprises, best promotes the public welfare of the people of the State of
Oregon
. [1999 c.955 Â§7]

Â Â Â Â Â  421.355 [Amended by 1965 c.616 Â§66; repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.357 Limitation on amount agency may charge
Oregon
Corrections Enterprises; costs of audits. (1) A state agency shall not charge Oregon Corrections Enterprises for services or products provided by the agency in an amount that exceeds the amount the agency charges other state agencies for the same services or products.

Â Â Â Â Â  (2) Oregon Corrections Enterprises shall pay the cost of audits of Oregon Corrections Enterprises performed pursuant to the Secretary of StateÂs statutory and constitutional authority. [1999 c.955 Â§11]

Â Â Â Â Â  421.359 Disposition of income and revenues. All income and revenues generated or received by Oregon Corrections Enterprises shall remain within, and are continuously appropriated to, Oregon Corrections Enterprises for the purposes of discharging the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.442, 421.444 and 421.445. There shall be no commingling of funds between Oregon Corrections Enterprises and the Department of Corrections. [1999 c.955 Â§9]

Â Â Â Â Â  421.360 [Repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.362 Continuation of employment of certain Department of Corrections employees; alternative retirement programs. (1) All persons employed by the Department of Corrections in inmate work programs on December 2, 1999, shall be offered continuation of their employment with Oregon Corrections Enterprises. Those employees who continue employment with Oregon Corrections Enterprises shall retain their Public Employees Retirement System status granted prior to December 2, 1999. The terms and conditions of the continued employment shall be determined by the administrator. The terms and conditions of employment for Oregon Corrections Enterprises employees who may become represented for collective bargaining in the appropriate bargaining unit shall be determined in accordance with ORS 243.650 to 243.782, except for ORS 243.696. For purposes of collective bargaining, the appropriate bargaining unit shall be a separate unit composed exclusively of Oregon Corrections Enterprises employees.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 237, Oregon Corrections Enterprises may offer to its employees alternative retirement programs in addition to the Public Employees Retirement System. [1999 c.955 Â§13]

Â Â Â Â Â  421.364 Provision of legal services to
Oregon
Corrections Enterprises. Notwithstanding any other provision of law, the Attorney General, at the request of Oregon Corrections Enterprises, shall identify one or more assistant attorneys general to provide legal services related to the inmate work programs of Oregon Corrections Enterprises. At least one assistant attorney general shall have an office located at the main office of Oregon Corrections Enterprises as a primary office location. [1999 c.955 Â§14]

Â Â Â Â Â  421.365 [Repealed by 1981 c.380 Â§4]

Â Â Â Â Â  421.367 Report to Governor and Legislative Assembly. (1) Oregon Corrections Enterprises shall report annually to the Governor and the Legislative Assembly regarding Oregon Corrections Enterprises activities and operations for the preceding year.

Â Â Â Â Â  (2) Notwithstanding ORS 421.352, Oregon Corrections Enterprises shall provide to the Oregon Department of Administrative Services such financial information as the Oregon Department of Administrative Services may require for purposes of completing the financial report described in ORS 291.040. [1999 c.955 Â§8]

Â Â Â Â Â  421.400 [1989 c.855 Â§1; repealed by 1997 c.851 Â§17]

INMATE LABOR GENERALLY

Â Â Â Â Â  421.405 Use of inmate labor for benefit of officials prohibited; exceptions. (1) Except as provided in subsection (2) of this section, no officer or employee of this state shall receive the use or profit of the labor or services of any inmate of a Department of Corrections institution, or be directly or indirectly interested in any contract or work upon which inmates are employed. However, this subsection does not prohibit inmates from doing work or services:

Â Â Â Â Â  (a) As janitors or gardeners in or about the institutional premises or premises owned or controlled by Oregon Corrections Enterprises.

Â Â Â Â Â  (b) As chauffeur or driver of a vehicle used by any prison official or employees of
Oregon
Corrections Enterprises in the discharge of official business.

Â Â Â Â Â  (c) Contemplated under ORS 421.455 to 421.480.

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit inmates from performing work or services as apprentices or trainees in a program conducted pursuant to ORS 660.002 to 660.210 for any officer or employee of this state who does not exercise direct Department of Corrections institution supervisory authority over the inmates. [Amended by 1959 c.687 Â§20; 1961 c.213 Â§1; 1965 c.616 Â§67; 1969 c.502 Â§21; 1979 c.68 Â§1; 1987 c.320 Â§195; 1999 c.955 Â§18]

Â Â Â Â Â  421.408 [Formerly 421.140; 1965 c.616 Â§68; 1969 c.502 Â§22; 1969 c.570 Â§1; 1987 c.320 Â§196; repealed by 1995 c.384 Â§28]

Â Â Â Â Â  421.410 [Amended by 1957 c.343 Â§1; 1961 c.213 Â§2; 1965 c.463 Â§20; 1965 c.616 Â§69; 1979 c.68 Â§2; 1981 c.380 Â§2; 1983 c.574 Â§3; 1987 c.320 Â§197; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.412 Use of inmate labor in acquisition of crops to be consumed in state institutions. (1) Notwithstanding any other provision of law, the Department of Corrections or Oregon Corrections Enterprises may enter into a contract with a person for the purchase or donation of fruit, vegetables or other crops for use or consumption in state institutions. The contract may provide that any or all labor required inside or outside of the Department of Corrections institutions to harvest, load and transport the fruit, vegetables or other crop shall be performed by inmates confined in such institutions. The department or Oregon Corrections Enterprises may enter into a contract pursuant to this section only if it appears to the department or Oregon Corrections Enterprises that the contract would be advantageous.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the Director of the Department of Corrections, in compliance with the rules of the department, may authorize the use of inmates from the institution for the purpose of harvesting, loading and transporting the fruit, vegetables or other crops which are the subject matter of a contract made under subsection (1) of this section.

Â Â Â Â Â  (3) This section authorizes use of inmate labor for cultivating, clearing, grading, draining, restoring riparian areas and other improvement of private or public land, or any contract or agreement therefor. [1955 c.253 Â§2; 1959 c.687 Â§21; 1965 c.616 Â§70; 1969 c.502 Â§23; 1987 c.320 Â§198; 1999 c.955 Â§19]

Â Â Â Â Â  421.415 [Amended by 1959 c.687 Â§22; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.420 Use of inmate labor to clear unimproved land. The Department of Corrections may enter into a contract with any person whom it considers advisable in connection with a Department of Corrections institution for employment of inmates therein in clearing unimproved land in the state. [Amended by 1959 c.687 Â§23; 1965 c.616 Â§71; 1987 c.320 Â§199]

Â Â Â Â Â  421.425 [Renumbered 421.620]

Â Â Â Â Â  421.430 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.431 [1995 c.384 Â§1; repealed by 1997 c.851 Â§17]

Â Â Â Â Â  421.434 [1995 c.384 Â§2; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.435 [Repealed by 1959 c.687 Â§24]

Â Â Â Â Â  421.436 [1995 c.384 Â§14; repealed by 1997 c.851 Â§17]

PRISON WORK PROGRAMS

Â Â Â Â Â  421.437 Inmate compensation; rules. (1) Inmates who participate in programs operated by the Department of Corrections or Oregon Corrections Enterprises shall be permitted to retain a portion of compensation earned, if any, for their personal use as determined and established by the Director of the Department of Corrections by rule. The director shall ensure that the rules adopted under this section are designed to:

Â Â Â Â Â  (a) Instill in inmates a viable work ethic;

Â Â Â Â Â  (b) Emulate private gainful employment;

Â Â Â Â Â  (c) Encourage productivity; or

Â Â Â Â Â  (d) Maintain the safe, secure and orderly operation and management of department facilities.

Â Â Â Â Â  (2) Except as otherwise required by federal law to permit transportation in interstate commerce of goods, wares or merchandise manufactured, produced or mined, wholly or in part by inmates, the rules adopted under subsection (1) of this section may not authorize inmates engaged in prison work programs to retain for their personal use more than 20 percent of gross compensation paid. [1997 c.851 Â§11; 1999 c.955 Â§20]

Â Â Â Â Â  421.438 Authority to enter into contracts concerning certain operations and programs. (1) The Department of Corrections may enter into contracts for the purchase or other acquisition, transfer or disposition of supplies, materials, equipment, products and other personal property, and services for the following prison operations and programs:

Â Â Â Â Â  (a) Prison work and on-the-job training programs;

Â Â Â Â Â  (b)
Forest
and work camps established under ORS chapter 421;

Â Â Â Â Â  (c) Farm and agricultural operations and programs;

Â Â Â Â Â  (d) Food services operations and programs; and

Â Â Â Â Â  (e) Facility or property maintenance operations and programs.

Â Â Â Â Â  (2) Notwithstanding ORS 179.040 or any other law, the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C do not apply to contracts entered into by the department under this section. [1995 c.384 Â§17; 1997 c.802 Â§19; 1997 c.851 Â§4; 2003 c.794 Â§280]

Â Â Â Â Â  Note: 421.438 and 421.442 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.440 [1995 c.384 Â§25; repealed by 1999 c.955 Â§28]

Â Â Â Â Â  421.442 Creation of accounts and subaccounts relating to prison work and on-the-job training programs. (1) The Department of Corrections may create accounts and subaccounts as reasonably required to discharge the functions and duties prescribed by section 41, Article I of the Oregon Constitution, including accounts and subaccounts for the deposit of income generated from prison work programs. Accounts and subaccounts created under this subsection shall be maintained separate and distinct from the General Fund. Moneys credited to the accounts and subaccounts are continuously appropriated to the department for the purpose of implementing, maintaining and developing prison work programs. Moneys in the department accounts or subaccounts may be transferred to the inmate injury component of the Insurance Fund for the payment of expenses therefrom authorized by law. Moneys in the accounts or subaccounts may be invested as provided in ORS 293.701 to 293.790 and as authorized by ORS 421.305. Earnings on the investment of moneys in the accounts or subaccounts shall be credited to the respective account or subaccount.

Â Â Â Â Â  (2) Oregon Corrections Enterprises may create accounts and subaccounts as reasonably required to discharge the functions and duties prescribed by section 41, Article I of the Oregon Constitution, and ORS 192.502, 421.305, 421.312, 421.344 to 421.367, 421.412, 421.444 and 421.445 and this section, including accounts and subaccounts for the deposit of income generated from prison work programs. All moneys collected or received by Oregon Corrections Enterprises shall be deposited into an account or subaccounts established by Oregon Corrections Enterprises in a depository bank insured by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. The administrator shall ensure that sufficient collateral secures any amount of funds on deposit that exceeds the limits of the coverage of the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund. All moneys in the account or subaccounts are continuously appropriated to Oregon Corrections Enterprises for the purpose of implementing, maintaining and developing prison work programs. Moneys in the accounts or subaccounts may be invested as provided in ORS 293.701 to 293.790 and as authorized by ORS 421.305. Earnings on the investment of moneys in the accounts or subaccounts shall be credited to the respective account or subaccount.

Â Â Â Â Â  (3) Moneys credited to or received by inmate work programs conducted by the department may not be commingled with moneys credited to or received by inmate work programs conducted by Oregon Corrections Enterprises.

Â Â Â Â Â  (4) Moneys in the accounts or subaccounts are available for implementing, maintaining and developing prison work and on-the-job training programs, including, but not limited to:

Â Â Â Â Â  (a) The purchase of all necessary machinery and equipment for establishing, equipping and enlarging prison industries;

Â Â Â Â Â  (b) The purchase of raw materials, the payment of salaries and wages and all other expenses necessary and proper in the judgment of the Director of the Department of Corrections or the administrator of Oregon Corrections Enterprises in the conduct and operation of prison industries; and

Â Â Â Â Â  (c) Department transfers to the inmate injury component of the Insurance Fund from the payment of expenses authorized by law.

Â Â Â Â Â  (5) No part of the accounts or subaccounts may be expended for maintenance, repairs, construction or reconstruction, or general or special expenses of a Department of Corrections institution, other than for prison work and on-the-job training programs.

Â Â Â Â Â  (6) The transfers referred to in subsections (1) and (4)(c) of this section may be authorized by the Legislative Assembly, or the Emergency Board if the Legislative Assembly is not in session, whenever it appears to the Legislative Assembly or the board, as the case may be, that there are insufficient moneys in the inmate injury component of the Insurance Fund for the payment of expenses authorized by law. [1995 c.384 Â§26; 1997 c.851 Â§5; 1999 c.955 Â§27; 2003 c.405 Â§8]

Â Â Â Â Â  Note: See note under 421.438.

Â Â Â Â Â  421.444 Intellectual property; acquisition and development. (1) The Department of Corrections and Oregon Corrections Enterprises each may acquire or develop intellectual property of any kind, whether patentable or copyrightable or not, including patents, copyrights, trademarks, inventions, discoveries, processes and ideas.

Â Â Â Â Â  (2) The department and Oregon Corrections Enterprises each may manage, license, market, develop or dispose of its intellectual property, in whole or in part, in any manner deemed by the department or Oregon Corrections Enterprises to be advisable for implementing, maintaining and developing prison work programs.

Â Â Â Â Â  (3) Money received by the department or Oregon Corrections Enterprises as a result of its use, ownership, disposal or management of property acquired under this section or of transactions regarding such property shall be deposited in accounts maintained by the department or Oregon Corrections Enterprises as authorized by law. [1997 c.851 Â§12; 1999 c.955 Â§21]

Â Â Â Â Â  421.445 Supervision of inmates in
Oregon
Corrections Enterprises program; agreements. Notwithstanding any other law, inmates participating in a program operated by Oregon Corrections Enterprises may be supervised by any employee or agent of a local, state or federal governmental agency pursuant to an agreement between the agency and Oregon Corrections Enterprises. An agreement entered into under this section must require that the person exercising custodial supervision over inmates receive security training approved and provided by the Department of Corrections. [1997 c.851 Â§18; 1999 c.955 Â§22]

Â Â Â Â Â  Note: 421.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOREST
AND WORK CAMPS

Â Â Â Â Â  421.450 Definitions for ORS 421.455 to 421.480. As used in ORS 421.455 to 421.480, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂLocal inmateÂ means a person sentenced by a court or legal authority to serve sentence in a county or city jail, but does not include a child detained by order of the juvenile court.

Â Â Â Â Â  (2) ÂState inmateÂ means an inmate of a Department of Corrections institution. [1967 c.504 Â§2; 1987 c.320 Â§200]

Â Â Â Â Â  421.455
Forest
work camps; restrictions on placement at camps. (1) The Director of the Department of Corrections shall establish at places in state forests recommended by the State Board of Forestry one or more forest work camps at which state inmates and local inmates may be employed. Only such state inmates as are determined by the Department of Corrections to require minimum security may be placed at a forest work camp, but the Department of Corrections shall not place an inmate at a forest work camp if the department is aware that the inmate has ever been convicted, of:

Â Â Â Â Â  (a) Rape in the first degree, as described in ORS 163.375.

Â Â Â Â Â  (b) Rape in the second degree, as described in ORS 163.365.

Â Â Â Â Â  (c) Rape in the third degree, as described in ORS 163.355.

Â Â Â Â Â  (d) Sodomy in the first degree, as described in ORS 163.405.

Â Â Â Â Â  (e) Sodomy in the second degree, as described in ORS 163.395.

Â Â Â Â Â  (f) Sodomy in the third degree, as described in ORS 163.385.

Â Â Â Â Â  (g) Unlawful sexual penetration in the first degree, as described in ORS 163.411.

Â Â Â Â Â  (h) Unlawful sexual penetration in the second degree, as described in ORS 163.408.

Â Â Â Â Â  (i) Sexual abuse in the first degree, as described in ORS 163.427.

Â Â Â Â Â  (j) Sexual abuse in the second degree, as described in ORS 163.425.

Â Â Â Â Â  (k) Any crime in any other jurisdiction that would constitute a crime described in this subsection if presently committed in this state.

Â Â Â Â Â  (L) Any attempt to commit a crime described in this subsection.

Â Â Â Â Â  (2) The State Board of Forestry may make contracts with any other state agency in order to effectuate the purposes of ORS 421.455, 421.465, 421.470 and 421.476. [Amended by 1965 c.616 Â§72; 1967 c.504 Â§5; 1987 c.320 Â§201; 1987 c.478 Â§1; 1991 c.386 Â§13; 1991 c.830 Â§12]

Â Â Â Â Â  421.460 [Amended by 1961 c.656 Â§2; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.465 Transfer of state inmates to forest work camp; limitations and conditions. (1) Upon the requisition of the State Forester, the superintendent shall send at the time and to the place designated as many state inmates requisitioned from the institution under the supervision of the superintendent as have been determined under rules adopted by the Director of the Department of Corrections to be eligible for employment at a forest work camp and as are available.

Â Â Â Â Â  (2) Before a state inmate is sent to any forest work camp, the superintendent of the institution in which the inmate is confined shall cause the inmate to be given such inoculations as are necessary in the public interest.

Â Â Â Â Â  (3) While a state inmate is at a forest work camp, the superintendent of the institution in which the inmate was confined is responsible for the custody and care of the inmate. [Amended by 1961 c.656 Â§3; 1965 c.616 Â§73; 1967 c.504 Â§6; 1969 c.502 Â§24; 1987 c.320 Â§202]

Â Â Â Â Â  421.467 Transfer of local inmates to forest work camp; limitations and conditions. (1) Subject to ORS 421.468, the governing body of a county or city in this state may transfer a local inmate to the temporary custody of the Department of Corrections solely for employment at a forest work camp established under ORS 421.455 to 421.480. The county or city transferring the local inmate shall pay the cost of transportation and other expenses incidental to the local inmateÂs conveyance to the forest work camp and the return of the local inmate to the county or city, including the expenses of law enforcement officers accompanying the local inmate, and is responsible for costs of any medical treatment of the local inmate while the local inmate is employed at the forest work camp not compensated under ORS 655.505 to 655.555.

Â Â Â Â Â  (2) Before a local inmate is sent to a forest work camp, the governing body of the county or city shall cause the local inmate to be given such inoculations as are necessary in the public interest, and must submit to the Department of Corrections a certificate, signed by a physician licensed under ORS chapter 677, that the local inmate is physically and mentally able to perform the work described in ORS 421.470, and is free from communicable disease. [1967 c.504 Â§3; 1987 c.320 Â§203]

Â Â Â Â Â  421.468 Prior approval required for transfer of local inmate; return; custody and jurisdiction. (1) A local inmate may not be transferred under ORS 421.467 without the prior approval of the Director of the Department of Corrections. The director shall return each local inmate to the county or city from which the local inmate was transferred at such time as the local inmate is to be released by the county or city, or upon request of the governing body of the county or city.

Â Â Â Â Â  (2) While employed at a forest work camp established under ORS 421.455 to 421.480, a local inmate is temporarily within the custody of the Director of the Department of Corrections and subject to rules promulgated by the director governing such custody and employment, but remains subject to the jurisdiction of the county or city. [1967 c.504 Â§4; 1987 c.320 Â§204]

Â Â Â Â Â  421.470 Authority over inmates in camps; cost of care. (1) The Director of the Department of Corrections has authority over the forest work camps except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The State Forester shall assign and supervise the work of the state inmates and local inmates, which work shall be:

Â Â Â Â Â  (a) Manual labor, as far as possible, of the type contemplated by ORS 530.210 to 530.280.

Â Â Â Â Â  (b) Fire-fighting labor of the type contemplated for forest protection districts under ORS chapter 477.

Â Â Â Â Â  (3) Moneys for the cost of custody of the state inmates and local inmates, and for the labor done by them under this section, shall be paid from funds appropriated and made available to the State Board of Forestry. Moneys for the cost of care of each local inmate shall be paid by the county or city from which the local inmate was transferred under ORS 421.467, but not to exceed $2 a day for each local inmate. Additional moneys required for the cost of care of local inmates shall be paid from funds appropriated and made available to the State Board of Forestry. All such moneys shall be collected by the Director of the Department of Corrections who shall deposit such funds to the credit of the State Prison Work Programs Account. [Amended by 1961 c.213 Â§3; 1961 c.656 Â§4; 1965 c.253 Â§142; 1967 c.504 Â§7; 1987 c.320 Â§205; 1995 c.384 Â§15]

Â Â Â Â Â  421.475 [Amended by 1955 c.433 Â§1; 1961 c.656 Â§5; 1965 c.616 Â§74; 1967 c.504 Â§8; 1969 c.570 Â§2; 1987 c.320 Â§206; 1995 c.384 Â§16; repealed by 1997 c.851 Â§6 (421.476 enacted in lieu of 421.475)]

Â Â Â Â Â  421.476 Compensation of inmates for labor at forest camps; rules. The Director of the Department of Corrections shall determine and establish compensation, if any, to be paid to inmates assigned to work in forest work camps. The director shall adopt rules providing for the disposition of any compensation earned under this section. [1997 c.851 Â§7 (enacted in lieu of 421.475)]

Â Â Â Â Â  421.480 Return of inmate to institution. When the need for the labor of a state inmate or local inmate transferred to a forest work camp has ceased or when the inmate is guilty of any violation of the rules of the Director of the Department of Corrections, the director may return the inmate to the institution, county or city from which the inmate was transferred. [Amended by 1961 c.656 Â§6; 1967 c.504 Â§9; 1987 c.320 Â§207]

Â Â Â Â Â  421.490 Work camps. In addition to camps established under ORS 421.455 to 421.480 the Department of Corrections may execute agreements for the establishment and operation of work camps for minimum custody inmates of Department of Corrections institutions in cooperation with all public agencies. [1963 c.157 Â§2; 1987 c.320 Â§208]

ALTERNATIVE INCARCERATION PROGRAM

Â Â Â Â Â  421.500 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is no method in this state for diverting sentenced offenders from a traditional correctional setting;

Â Â Â Â Â  (2) The absence of a program that instills discipline, enhances self-esteem and promotes alternatives to criminal behavior has a major impact on overcrowding of prisons and criminal recidivism in this state; and

Â Â Â Â Â  (3) An emergency need exists to implement a highly structured corrections program that involves intensive mental and physical training and substance abuse treatment. [1993 c.681 Â§1; 1999 c.239 Â§2]

Â Â Â Â Â  Note: 421.500 to 421.512 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.502 Definitions for ORS 421.502 to 421.512. As used in ORS 421.502 to 421.512:

Â Â Â Â Â  (1) ÂCognitive restructuringÂ means any rehabilitation process that redirects the thinking of an offender into more socially acceptable directions and that is generally accepted by rehabilitation professionals.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3)(a) ÂOffenderÂ includes a person who:

Â Â Â Â Â  (A) Is in the custody of the department; and

Â Â Â Â Â  (B) Is at least 18 years of age at the time of entry into the program.

Â Â Â Â Â  (b) ÂOffenderÂ includes a person who is under 18 years of age and has been convicted of a crime upon remand from the juvenile court.

Â Â Â Â Â  (c) ÂOffenderÂ does not include a person convicted of a crime described in ORS 163.095, 163.115, 163.118, 163.235, 163.355, 163.365, 163.375, 163.385, 163.395, 163.405, 163.408, 163.411, 163.415, 163.425, 163.427, 163.435, 163.525, 164.325 or 164.415.

Â Â Â Â Â  (4) ÂProgramÂ means the special alternative incarceration program established under ORS 421.504 and the intensive alternative incarceration addiction program established under ORS 421.506. [1993 c.681 Â§2; 1999 c.239 Â§1; 2003 c.464 Â§3]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.504 Special alternative incarceration program; requirements. (1) The Department of Corrections, in consultation with the Oregon Criminal Justice Commission, shall establish a special alternative incarceration program stressing a highly structured and regimented routine. The program:

Â Â Â Â Â  (a) Shall reflect evidence-based practices;

Â Â Â Â Â  (b) Shall include a component of intensive self-discipline, physical work and physical exercise;

Â Â Â Â Â  (c) Shall provide for cognitive restructuring in conformance with generally accepted rehabilitative standards;

Â Â Â Â Â  (d) May include a drug and alcohol treatment component that meets the standards promulgated by the Department of Human Services pursuant to ORS 430.357; and

Â Â Â Â Â  (e) Shall be at least 270 daysÂ duration.

Â Â Â Â Â  (2) The department shall provide capital improvements and capital construction necessary for the implementation of the program.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may convert the special alternative incarceration program required by this section into an intensive alternative incarceration addiction program as described in ORS 421.506 if the department determines that the needs of offenders in the departmentÂs custody would be better served by an intensive alternative incarceration addiction program than by the special alternative incarceration program. [1993 c.681 Â§3; 1997 c.63 Â§3; 2005 c.271 Â§7; 2005 c.708 Â§12; 2007 c.617 Â§1]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.506 Intensive alternative incarceration addiction program; requirements. The Department of Corrections shall establish an intensive alternative incarceration addiction program. The program shall:

Â Â Â Â Â  (1) Be based on intensive interventions, rigorous personal responsibility and accountability, physical labor and service to the community;

Â Â Â Â Â  (2) Require strict discipline and compliance with program rules;

Â Â Â Â Â  (3) Provide 14 hours of highly structured and regimented routine every day;

Â Â Â Â Â  (4) Provide for cognitive restructuring to enable offenders participating in the program to confront and alter their criminal thinking patterns;

Â Â Â Â Â  (5) Provide addiction treatment that incorporates proven, research-based interventions; and

Â Â Â Â Â  (6) Be at least 270 daysÂ duration. [2003 c.464 Â§2]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.508 Determination of eligibility for program; denial; suspension; completion. (1)(a) The Department of Corrections is responsible for determining which offenders are eligible to participate in, and which offenders are accepted for, a program. However, the department may not consider an offender for a program unless authorized to do so as provided in ORS 137.750.

Â Â Â Â Â  (b) The department may not accept an offender into a program unless the offender submits a written request to participate. The request must contain a signed statement providing that the offender:

Â Â Â Â Â  (A) Is physically and mentally able to withstand the rigors of the program; and

Â Â Â Â Â  (B) Has reviewed the program description provided by the department and agrees to comply with each of the requirements of the program.

Â Â Â Â Â  (c) The department may deny, for any reason, a request to participate in a program. The department shall make the final determination regarding an offenderÂs physical or mental ability to withstand the rigors of the program.

Â Â Â Â Â  (d) If the department determines that an offenderÂs participation in a program is consistent with the safety of the community, the welfare of the applicant, the program objectives and the rules of the department, the department may, in its discretion, accept the offender into the program.

Â Â Â Â Â  (2) The department may suspend an offender from a program for administrative or disciplinary reasons.

Â Â Â Â Â  (3) When an offender has successfully completed a program, the department may release the offender on post-prison supervision. Successful completion of a program does not relieve the offender from fulfilling any other obligations imposed as part of the sentence including, but not limited to, the payment of restitution and fines. [1993 c.681 Â§4; 1997 c.313 Â§17; 2003 c.464 Â§4]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.510 Eligibility for transitional leave. Offenders participating in a program are eligible for transitional leave as provided in ORS 421.168. Notwithstanding the 30-day maximum period allowed in ORS 421.168, the Department of Corrections may grant a transitional leave of up to 90 days for an offender in a program. The offender may not be released on transitional leave more than 90 days prior to the offenderÂs discharge date. [1997 c.63 Â§2; 2003 c.464 Â§5]

Â Â Â Â Â  Note: See note under 421.500.

Â Â Â Â Â  421.512 Rulemaking. (1) The Department of Corrections shall adopt rules to carry out the provisions of ORS 421.504, 421.506 and 421.508.

Â Â Â Â Â  (2) The Oregon Criminal Justice Commission shall adopt or amend rules as necessary to integrate the programs into sentencing guidelines. [1993 c.681 Â§5; 2003 c.464 Â§6]

Â Â Â Â Â  Note: See note under 421.500.

MEDICAL TREATMENT PROGRAMS

Â Â Â Â Â  421.590 Medical treatment programs; sex offenders; establishment; rules. (1) For the purposes of this section:

Â Â Â Â Â  (a) ÂMedical treatment programÂ means a treatment program based on a successful medical model that has been proven to reduce recidivism, and that may include treatment by prescribed medication when recommended by a qualified psychiatrist or physician, psychological treatment, or both. Any treatment administered under a medical treatment program must be within the range of treatments generally recognized as acceptable within the medical community.

Â Â Â Â Â  (b) ÂProgram participantÂ means a person sentenced for a term of imprisonment based on conviction of a sex crime or a felony attempt to commit a sex crime, or a person who is eligible for parole or post-prison supervision after a term of imprisonment based on conviction of a sex crime or a felony attempt to commit a sex crime, who agrees to participate in a medical treatment program after having been evaluated to be a suitable candidate and who has been provided with adequate information to give informed consent to participation.

Â Â Â Â Â  (c) ÂSex crimeÂ means rape in any degree, sodomy in any degree, unlawful sexual penetration in any degree and sexual abuse in the first or second degree.

Â Â Â Â Â  (2) The Department of Corrections shall establish a medical treatment program for persons convicted of a sex crime or a felony attempt to commit a sex crime. Any person sentenced for a sex crime or a felony attempt to commit a sex crime may be evaluated to determine if available medical or psychological treatment would be likely to reduce the biological, emotional or psychological impulses that were the probable cause of the personÂs criminal conduct. If the evaluation determines that the person is a suitable candidate, the department shall offer to allow the person to participate in the medical treatment program. The person must agree to become a program participant.

Â Â Â Â Â  (3) The State Board of Parole and Post-Prison Supervision shall offer as a condition of parole or post-prison supervision to persons convicted of a sex crime or a felony attempt to commit a sex crime the opportunity to participate in a medical treatment program established by the Department of Corrections under this section. Any person eligible for release for a sex crime or felony attempt to commit a sex crime may be evaluated to determine if available medical or psychological treatment would be likely to reduce the biological, emotional or psychological impulses that were the probable cause of the personÂs criminal conduct. If the evaluation determines that the person is a suitable candidate, the board shall offer to allow the person to participate in the medical treatment program. The person must agree to become a program participant.

Â Â Â Â Â  (4) The Department of Corrections shall adopt rules prescribing the procedures and guidelines for implementing the medical treatment programs required under the provisions of this section. [1993 c.807 Â§5; 2003 c.14 Â§233]

Â Â Â Â Â  Note: 421.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

STATE PENITENTIARY

Â Â Â Â Â  421.605 Location and use of penitentiary. The Oregon State Penitentiary, located in
Salem
,
Marion
County
, shall be used as a Department of Corrections institution for the imprisonment of male persons committed to the custody of the Department of Corrections. [Formerly 421.010; 1971 c.212 Â§3; 1987 c.320 Â§208a]

Â Â Â Â Â  421.609 New correctional facilities; authorization; limitation on. (1) The Department of Corrections may not seek authorization for construction or expansion of new correctional facilities or expansion of existing correctional facilities in this state unless the department:

Â Â Â Â Â  (a) Has evaluated the availability and cost of using correctional facilities outside this state; and

Â Â Â Â Â  (b) Has determined that constructing new correctional facilities, including costs of debt service and infrastructure improvements, or expanding existing correctional facilities in this state is less expensive than using correctional facilities outside this state after considering constitutional requirements, requirements of state law and available programs that enhance the likelihood of offenders successfully functioning in society upon release.

Â Â Â Â Â  (2) If the Department of Corrections determines that using appropriate correctional facilities outside this state is less expensive than constructing new correctional facilities, including costs of debt service and infrastructure improvements, or expanding existing correctional facilities, the department shall use correctional facilities outside this state. [1997 c.715 Â§6(1),(2)]

Â Â Â Â Â  Note: 421.609 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.610 [1961 c.491 Â§1; 1971 c.212 Â§4; repealed by 1987 c.320 Â§246]

CORRECTIONS FACILITIES SITING

(Generally)

Â Â Â Â Â  421.611 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There is a serious and urgent need to construct and operate additional correctional facilities in this state to accommodate current and projected prison populations.

Â Â Â Â Â  (2) Immediate corrections facility planning and siting requires an expedited process. Existing corrections facility siting procedures are inadequate to meet the current and projected need for the siting of additional correctional facilities in this state. [1995 c.745 Â§1]

Â Â Â Â Â  Note: 421.611 to 421.630 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 421 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  421.612 Definitions. As used in ORS 421.611 to 421.630, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAuthorityÂ means the Corrections Facilities Siting Authority as established in ORS 421.621.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections. [1995 c.745 Â§2]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.614 Corrections facilities; determining location. (1) The Department of Corrections shall determine locations for corrections facilities pursuant to the provisions of ORS 421.611 to 421.630.

Â Â Â Â Â  (2) The department shall establish, by rule, mandatory and desirable criteria to be used in the nominations made under ORS 421.616. [1995 c.745 Â§3]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.615 [Formerly 421.030; 1969 c.502 Â§25; repealed by 1971 c.212 Â§6]

Â Â Â Â Â  421.616 When department required to nominate sites for corrections facilities; criteria for nominations; report required. When directed by executive order of the Governor to initiate the corrections facility siting process established in ORS 421.611 to 421.630, the Department of Corrections shall:

Â Â Â Â Â  (1) Nominate sites for the construction and operation of additional corrections facilities in this state, based on the criteria adopted by the department pursuant to ORS 421.614, and the following criteria:

Â Â Â Â Â  (a) The interest demonstrated by local jurisdictions in having a site selected for a corrections facility within their jurisdiction.

Â Â Â Â Â  (b) The availability or the ability of the local jurisdictions to provide adequate infrastructure to serve the facility.

Â Â Â Â Â  (c) Natural features that allow design to promote compatibility with surroundings.

Â Â Â Â Â  (d) The availability of or ability to provide local support facilities.

Â Â Â Â Â  (e) The cost of developing the proposed facility, including but not limited to:

Â Â Â Â Â  (A) The cost of land acquisition and construction including the availability of land or facilities owned by the State of
Oregon
.

Â Â Â Â Â  (B) The cost of operating the facility.

Â Â Â Â Â  (f) The location and dispersal of social service residential facilities and other corrections facilities.

Â Â Â Â Â  (2) Publish an initial report stating the conclusions of the department with regard to each site nominated.

Â Â Â Â Â  (3) Provide copies of the report to:

Â Â Â Â Â  (a) Each of the county commissioners in the county where any of the nominated sites are located;

Â Â Â Â Â  (b) Each of the city council members where that site is located if any one of the sites is in a city;

Â Â Â Â Â  (c) Governmental agencies that may be called upon to provide services to the facility at any of the sites, including police, fire, water, sewage, roads and public transit; and

Â Â Â Â Â  (d) Any member of the public who requests a copy and pays a fee as set by the department.

Â Â Â Â Â  (4) Provide media notice regarding the process and the sites nominated, including but not limited to publication in a newspaper of general circulation in the county or counties where the sites are located. [1995 c.745 Â§4]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.618 Meetings to discuss site selections. Prior to nominating sites pursuant to ORS 421.616, the Department of Corrections shall hold a meeting or multiple meetings with the elected local government officials involved to discuss the site selections, the on-site and off-site improvements needed at each site and the site preferences of the local governments. [1995 c.745 Â§5]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.620 [Formerly 421.425; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.621 Corrections Facilities Siting Authority; membership; duties. (1) There is established a Corrections Facilities Siting Authority. Subject to the approval of the Governor, the authority shall make corrections facility site selection decisions as set forth in ORS 421.623. The authority shall consist of five persons, to be appointed by the Governor and to serve at the GovernorÂs pleasure. The Governor shall appoint one of the members as chairperson.

Â Â Â Â Â  (2) A majority of the authority members constitutes a quorum for the transaction of business. Members of the authority are entitled to compensation and expenses as provided in ORS 292.495. Any vacancy shall be filled by the Governor.

Â Â Â Â Â  (3) The authority shall:

Â Â Â Â Â  (a) Direct such staff as assigned to it by the Department of Corrections;

Â Â Â Â Â  (b) Consult with the department, local government officials and others as it deems necessary;

Â Â Â Â Â  (c) Hold hearings; and

Â Â Â Â Â  (d) Make decisions on the siting of corrections facilities. [1995 c.745 Â§6]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.623 Hearings in region where nominated site located; ranking sites; findings. (1) Within 30 days after nomination of sites as set forth in ORS 421.616, the Corrections Facilities Siting Authority shall hold a hearing within the region where each nominated site is located to receive Department of Corrections, local government, neighborhood, law enforcement and public testimony regarding the sites nominated and conditions proposed therefor.

Â Â Â Â Â  (2) Not later than 10 days before the hearing held by the authority as required by subsection (1) of this section, any affected local government or any person may submit proposed conditions to the authority. Each proposed condition shall:

Â Â Â Â Â  (a) Be stated separately;

Â Â Â Â Â  (b) Be in writing;

Â Â Â Â Â  (c) Identify the site to which the condition, if approved, would attach;

Â Â Â Â Â  (d) Be specific;

Â Â Â Â Â  (e) Directly relate to any site or its proposed development, infrastructure, access thereto or physical condition on or in the immediate vicinity of such site; and

Â Â Â Â Â  (f) Be supported by a statement of the need or reasons therefor.

Â Â Â Â Â  (3)(a) Within 45 days after nomination of the sites as set forth in ORS 421.616, the authority shall select and rank in order of preference such sites as the Governor deems necessary or advisable for the construction and operation of corrections facilities, and specify site development conditions for each site, supported by findings, which findings shall address the criteria specified by the department pursuant to ORS 421.614 and in ORS 421.616.

Â Â Â Â Â  (b) In addition to the findings required by paragraph (a) of this subsection, when the authority refuses to adopt a proposed condition submitted in accordance with subsection (2) of this section, the authority shall state on the record why, in its judgment, the refusal to adopt the proposed condition is in the public interest.

Â Â Â Â Â  (4) If one or more of the nominated sites meets the mandatory criteria established by the department pursuant to ORS 421.614, the local jurisdiction demonstrates interest as described in subsection (5) of this section, and the authority selects a site that has not demonstrated interest as described under subsection (5) of this section, the authority shall make findings that demonstrate why it selected the site in which the local jurisdiction did not demonstrate interest.

Â Â Â Â Â  (5) A local jurisdiction may demonstrate interest by presenting to the Department of Corrections a resolution that sets forth such interest no later than 30 days from issuance of an executive order under ORS 421.616. [1995 c.745 Â§7; 1999 c.853 Â§1]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.625 [Formerly 421.135; repealed by 1965 c.616 Â§101]

Â Â Â Â Â  421.626 Notification to Governor; approval or disapproval of sites. (1) As soon as practicable after making the siting decisions, the Corrections Facilities Siting Authority shall notify the Governor and shall make available for the GovernorÂs review any documents or materials that the Governor may request.

Â Â Â Â Â  (2) Within 15 days after receiving the notification required by subsection (1) of this section, the Governor shall approve or disapprove such sites as selected and ranked by the authority as the Governor deems necessary and advisable.

Â Â Â Â Â  (3) If the Governor disapproves one or more of the sites, the Governor may direct the authority to make and rank an additional selection or selections, as appropriate, from the nominated sites and notify the Governor of the selection. Within 15 days of receiving any new selection, the Governor shall approve or disapprove such additional sites as selected and ranked by the authority as the Governor deems necessary or advisable. [1995 c.745 Â§8]

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.628 Effect of decision of Corrections Facilities Siting Authority; public services necessary for constructing and operating facility. (1) Notwithstanding ORS 169.690, 195.025, 197.180, 215.130 (4) and 227.286 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, the decisions of the Corrections Facilities Siting Authority, if approved by the Governor, shall bind the state and all counties, cities and political subdivisions in this state as to the approval of the sites and the construction and operation of the proposed corrections facilities. Affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates and enter into any intergovernmental agreements as necessary for construction and operation of the facilities, subject only to the conditions of the siting decisions.

Â Â Â Â Â  (2) Each state or local governmental agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (3) Except as provided in subsections (4) to (16) of this section, nothing in ORS 421.611 to 421.630 expands or alters the obligations of cities, counties and political subdivisions to pay for infrastructure improvements for the proposed corrections facilities.

Â Â Â Â Â  (4) The Department of Corrections shall seek to obtain public services necessary for the construction and operation of corrections facilities from a public body providing such services. The department shall not acquire or develop and furnish its own public services under this section that could be provided by a public body unless the department concludes that the state can achieve significant cost savings by doing so.

Â Â Â Â Â  (5) Upon request of the Department of Corrections, a public body furnishing public services shall make public services available to the department that are either necessary for the construction and operation of a corrections facility or required by additions to or remodeling of a corrections facility sited or constructed under ORS 421.611 to 421.630 or any other law. All rates, terms and conditions of furnishing public services shall be just, fair and reasonable. A just, fair and reasonable rate shall assure the public body the recovery of the additional costs of providing and maintaining the requested service to the corrections facility, including, but not limited to, feasibility and design engineering costs, and reasonable capacity replacement, but shall not exceed the public bodyÂs actual capital and operating expenses, including reasonable reserves charged to all ratepayers, for such service. The public bodyÂs rates, terms and conditions shall be conclusively deemed to be just, fair and reasonable if the department and public body so agree in writing.

Â Â Â Â Â  (6) If the Department of Corrections and the public body cannot agree on the rates, terms and conditions of furnishing necessary public services to a corrections facility, either the department or the public body may deliver to the other a notice of request to mediate any disputed issues, including, but not limited to, whether the department can achieve significant cost savings to the state by acquiring or developing and furnishing its own public services. If either the department or the public body requests mediation, the other shall participate in good faith in such mediation. Unless otherwise agreed by the department and the public body, the mediation shall be concluded within 30 days of delivery of the notice of request to mediate.

Â Â Â Â Â  (7) If the mediation fails to resolve the issues in dispute, or if mediation is not requested by either the Department of Corrections or the public body, the department and the public body may agree to submit any disputed matters to arbitration. The arbitration may be either binding or nonbinding. If the department and the public body cannot agree on the selection of the arbitrator and the arbitration rules and procedure, upon motion directed to the Court of Appeals, the Chief Judge of the Court of Appeals shall select the arbitrator and decide the rules and procedure. The arbitratorÂs decision and award shall be guided by the standards set forth in this section. The decision and award of the arbitrator shall be final and binding on the department and the public body only if they agree to enter into binding arbitration prior to the initiation of the arbitration. If the department and public body have agreed to binding arbitration of disputed issues, either the department or the public body, if dissatisfied with the arbitratorÂs decision and award, may file exceptions in the Court of Appeals within 21 days of the issuance of the decision and award. Exceptions shall be limited to the causes set forth in ORS 36.705 (1)(a) to (d), and to the grounds for modification or correction of an award under ORS 36.710. If any of the exceptions requires consideration of facts that do not appear on the face of the arbitratorÂs decision and award or is not stipulated to by the parties, the court may appoint a master to take evidence and make the necessary factual findings. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (8) If the Department of Corrections and the public body have submitted disputed matters to nonbinding arbitration or if the department and public body have chosen not to submit disputed matters to arbitration, the department shall issue a preliminary order to the public body that either concludes that the state can achieve significant costs savings by acquiring or developing and furnishing its own public services, or establishes the rates, terms and conditions upon which the public body shall make necessary public services available to the department for the corrections facility. The public body, no later than 15 days following the departmentÂs issuance of its preliminary order, may contest the preliminary order by filing a written notice to that effect with the department. The preliminary order shall become final, binding and conclusive if the public body fails to request a hearing within the time permitted in this section.

Â Â Â Â Â  (9) If a hearing is requested, the department shall provide the public body with an opportunity to be heard and shall issue its final order upon conclusion of the hearing. The department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the public body a reasonable opportunity for a fair hearing. The procedures shall ensure that the public body has a reasonable opportunity to place in the record the information upon which the public body relies as a basis for its position. The departmentÂs order shall be guided by the standards set forth in this section.

Â Â Â Â Â  (10) Proceedings for review of the departmentÂs final order shall be instituted when the affected public body files a petition with the Court of Appeals that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the final order on which the petition is based.

Â Â Â Â Â  (b) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (11) Within 30 days after service of the petition, the department shall transmit to the Court of Appeals the original or a certified copy of the entire record and any findings that may have been made.

Â Â Â Â Â  (12) The Court of Appeals shall review the final order of the Department of Corrections de novo on the record created before the department. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (13) Proceedings for review in the Court of Appeals under this section shall be given priority over all other matters before the Court of Appeals.

Â Â Â Â Â  (14) The Department of Corrections or other state agency shall not be required to make payments to the public body for necessary public services to a corrections facility in excess of funds that are legally available for such purposes.

Â Â Â Â Â  (15) Nothing in this section shall require a public body to furnish public services to the Department of Corrections for a corrections facility in the event that the Legislative Assembly fails to make funds available in an amount sufficient to pay the stateÂs share of costs of such services as determined under this section.

Â Â Â Â Â  (16) As used in this section, Âpublic servicesÂ means off-site infrastructure, including, but not limited to, sewer and water systems and service, and road improvements. [1995 c.745 Â§9; 1997 c.715 Â§4; 2003 c.598 Â§44]

Â Â Â Â Â  Note: Operation of the amendments to 421.628 by section 9, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval, including amendments by section 45, chapter 598, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  421.628. (1) Notwithstanding ORS 169.690, 195.025, 197.180, 215.130 (4) and 227.286 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, and except for permit decisions delegated by the federal government to the Department of State Lands, the decisions of the Corrections Facilities Siting Authority, if approved by the Governor, shall bind the state and all counties, cities and political subdivisions in this state as to the approval of the sites and the construction and operation of the proposed corrections facilities. Except for those statutes and rules for which permit decisions have been delegated by the federal government to the Department of State Lands, all affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates and enter into any intergovernmental agreements as necessary for construction and operation of the facilities, subject only to the conditions of the siting decisions.

Â Â Â Â Â  (2) Each state or local governmental agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (3) Except as provided in subsections (4) to (16) of this section, nothing in ORS 421.611 to 421.630 expands or alters the obligations of cities, counties and political subdivisions to pay for infrastructure improvements for the proposed corrections facilities.

Â Â Â Â Â  (4) The Department of Corrections shall seek to obtain public services necessary for the construction and operation of corrections facilities from a public body providing such services. The department may not acquire or develop and furnish its own public services under this section that could be provided by a public body unless the department concludes that the state can achieve significant cost savings by doing so.

Â Â Â Â Â  (5) Upon request of the Department of Corrections, a public body furnishing public services shall make public services available to the department that are either necessary for the construction and operation of a corrections facility or required by additions to or remodeling of a corrections facility sited or constructed under ORS 421.611 to 421.630 or any other law. All rates, terms and conditions of furnishing public services shall be just, fair and reasonable. A just, fair and reasonable rate shall assure the public body the recovery of the additional costs of providing and maintaining the requested service to the corrections facility, including, but not limited to, feasibility and design engineering costs, and reasonable capacity replacement, but may not exceed the public bodyÂs actual capital and operating expenses, including reasonable reserves charged to all ratepayers, for such service. The public bodyÂs rates, terms and conditions shall be conclusively deemed to be just, fair and reasonable if the department and public body so agree in writing.

Â Â Â Â Â  (6) If the Department of Corrections and the public body cannot agree on the rates, terms and conditions of furnishing necessary public services to a corrections facility, either the department or the public body may deliver to the other a notice of request to mediate any disputed issues, including, but not limited to, whether the department can achieve significant cost savings to the state by acquiring or developing and furnishing its own public services. If either the department or the public body requests mediation, the other shall participate in good faith in such mediation. Unless otherwise agreed by the department and the public body, the mediation shall be concluded within 30 days of delivery of the notice of request to mediate.

Â Â Â Â Â  (7) If the mediation fails to resolve the issues in dispute, or if mediation is not requested by either the Department of Corrections or the public body, the department and the public body may agree to submit any disputed matters to arbitration. The arbitration may be either binding or nonbinding. If the department and the public body cannot agree on the selection of the arbitrator and the arbitration rules and procedure, upon motion directed to the Court of Appeals, the Chief Judge of the Court of Appeals shall select the arbitrator and decide the rules and procedure. The arbitratorÂs decision and award shall be guided by the standards set forth in this section. The decision and award of the arbitrator shall be final and binding on the department and the public body only if they agree to enter into binding arbitration prior to the initiation of the arbitration. If the department and public body have agreed to binding arbitration of disputed issues, either the department or the public body, if dissatisfied with the arbitratorÂs decision and award, may file exceptions in the Court of Appeals within 21 days of the issuance of the decision and award. Exceptions shall be limited to the causes set forth in ORS 36.705 (1)(a) to (d), and to the grounds for modification or correction of an award under ORS 36.710. If any of the exceptions requires consideration of facts that do not appear on the face of the arbitratorÂs decision and award or is not stipulated to by the parties, the court may appoint a master to take evidence and make the necessary factual findings. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (8) If the Department of Corrections and the public body have submitted disputed matters to nonbinding arbitration or if the department and public body have chosen not to submit disputed matters to arbitration, the department shall issue a preliminary order to the public body that either concludes that the state can achieve significant costs savings by acquiring or developing and furnishing its own public services, or establishes the rates, terms and conditions upon which the public body shall make necessary public services available to the department for the corrections facility. The public body, no later than 15 days following the departmentÂs issuance of its preliminary order, may contest the preliminary order by filing a written notice to that effect with the department. The preliminary order shall become final, binding and conclusive if the public body fails to request a hearing within the time permitted in this section.

Â Â Â Â Â  (9) If a hearing is requested, the department shall provide the public body with an opportunity to be heard and shall issue its final order upon conclusion of the hearing. The department shall establish procedures to regulate and provide for the nature and extent of the proofs and evidence and the method of taking and furnishing the same in order to afford the public body a reasonable opportunity for a fair hearing. The procedures shall ensure that the public body has a reasonable opportunity to place in the record the information upon which the public body relies as a basis for its position. The departmentÂs order shall be guided by the standards set forth in this section.

Â Â Â Â Â  (10) Proceedings for review of the departmentÂs final order shall be instituted when the affected public body files a petition with the Court of Appeals that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the final order on which the petition is based.

Â Â Â Â Â  (b) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (11) Within 30 days after service of the petition, the department shall transmit to the Court of Appeals the original or a certified copy of the entire record and any findings that may have been made.

Â Â Â Â Â  (12) The Court of Appeals shall review the final order of the Department of Corrections de novo on the record created before the department. The Court of AppealsÂ decision shall be final and not subject to further review.

Â Â Â Â Â  (13) Proceedings for review in the Court of Appeals under this section shall be given priority over all other matters before the Court of Appeals.

Â Â Â Â Â  (14) The Department of Corrections or other state agency is not required to make payments to the public body for necessary public services to a corrections facility in excess of funds that are legally available for such purposes.

Â Â Â Â Â  (15) This section does not require a public body to furnish public services to the Department of Corrections for a corrections facility in the event that the Legislative Assembly fails to make funds available in an amount sufficient to pay the stateÂs share of costs of such services as determined under this section.

Â Â Â Â Â  (16) As used in this section, Âpublic servicesÂ means off-site infrastructure, including, but not limited to, sewer and water systems and service, and road improvements.

Â Â Â Â Â  Note: See note under 421.611.

Â Â Â Â Â  421.630 Judicial review. (1) Notwithstanding ORS 183.400, 183.482, 183.484 and 197.825 or any other law, exclusive jurisdiction for review of any decision relating to the establishment of, addition to, remodeling of or siting of a corrections facility including the establishment of criteria under ORS 421.614, the nomination of sites under ORS 421.616 or any actions under ORS 421.623 or 421.626 is conferred upon the Supreme Court.

Â Â Â Â Â  (2) Proceedings for review shall be instituted when any person or local government adversely affected files a petition with the Supreme Court that meets the following requirements:

Â Â Â Â Â  (a) The petition shall be filed within 21 days of issuance of the specific decision on which the petition is based, except that a petition based on a decision to adopt criteria pursuant to ORS 421.614 shall be filed within 21 days of the issuance of the criteria. A decision made pursuant to ORS 421.623 or 421.626 with respect to any site may be reviewed by the Supreme Court as provided in ORS 421.611 to 421.630.

Â Â Â Â Â  (b) The petition shall state the nature of the decision the petitioner desires reviewed, in what manner the decision below rejected the position raised by the petitioner below and shall state, by supporting affidavit, the facts showing how the petitioner is adversely affected. In the case of a decision by the Corrections Facilities Siting Authority, the petitioner is adversely affected only when the petitioner can establish by clear and convincing evidence in the affidavit that:

Â Â Â Â Â  (A) The petitioner participated before the authority;

Â Â Â Â Â  (B) The petitioner will be within sight or sound of the facility or is affected economically in excess of $5,000 in value; and

Â Â Â Â Â  (C) The petitioner proposed conditions as required by ORS 421.623 (2) that were rejected by the authority.

Â Â Â Â Â  (c) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections, the authority and the Attorney General.

Â Â Â Â Â  (d) Within 30 days after service of the petition, the department shall transmit to the Supreme Court, or a special master it designates, the original or a certified copy of the entire record and any findings that may have been made. The court shall not substitute its judgment for that of the Governor, the department or the authority as to any issue of fact or issue within executive branch discretion.

Â Â Â Â Â  (3) If the petition is for review of a decision made by the siting authority, the record shall include only:

Â Â Â Â Â  (a) The report of the authority.

Â Â Â Â Â  (b) The conditions, if any, on the nomination.

Â Â Â Â Â  (c) The transcript of the hearing before the authority. However, on motion of the authority, the Supreme Court may limit the transcript to those matters in which the petitioner is interested as provided in subsection (2)(b) of this section.

Â Â Â Â Â  (d) Evidence submitted by the petitioner to the authority, but on motion of any party to the judicial review, the Supreme Court may supplement the record with additional materials from the hearing before the authority.

Â Â Â Â Â  (e) The transcript of the decision-making meeting of the authority.

Â Â Â Â Â  (f) The authority findings and decision.

Â Â Â Â Â  (4) Upon review, the Supreme Court may reverse or remand the decision if the Supreme Court concludes that the department, the authority or the Governor:

Â Â Â Â Â  (a) Exceeded the statutory or constitutional authority of the decision maker;

Â Â Â Â Â  (b) Made a decision based on findings that are not supported by substantial evidence in the record as described in ORS 183.482 (8)(c); or

Â Â Â Â Â  (c) Refused to adopt a proposed condition submitted under ORS 421.623 (2) and failed to provide the statement required by ORS 421.623 (3)(b).

Â Â Â Â Â  (5) Proceedings for review under this section shall be given priority over all other matters before the Supreme Court. [1995 c.745 Â§10; 1999 c.853 Â§2]

Â Â Â Â Â  Note: See note under 421.611.

(WomenÂs Facility and
Intake
Center
)

Â Â Â Â Â  421.635 Definitions for ORS 421.635 to 421.657. As used in ORS 421.635 to 421.657:

Â Â Â Â Â  (1) ÂAdversely affectedÂ has the meaning used in ORS 183.480. A person within sight or sound of the womenÂs correctional facility and intake center complex is presumed to be adversely affected by decisions or actions under ORS 421.635 to 421.657.

Â Â Â Â Â  (2) ÂComplexÂ means a womenÂs correctional facility and intake center, administration and other associated buildings, roads, sewer and water lines and other public services, and any other improvements made to the real property approved for siting under ORS 421.643.

Â Â Â Â Â  (3) ÂPublic servicesÂ means off-site infrastructure to support the construction and operation of a complex. ÂPublic servicesÂ includes but is not limited to electric and telecommunications services, sewer and water systems, fire and life safety services and road improvements.

Â Â Â Â Â  (4) ÂState building codeÂ has the meaning given that term in ORS 455.010. [1999 c.982 Â§2]

Â Â Â Â Â  421.637 When department required to propose site; criteria; report; media notice. When directed by executive order of the Governor, the Department of Corrections shall:

Â Â Â Â Â  (1) Propose a site for the construction and operation of a womenÂs correctional facility and intake center complex in this state. The department shall consider the following criteria:

Â Â Â Â Â  (a) Interest demonstrated by local jurisdictions in having the site selected for a womenÂs correctional facility and intake center complex. A local jurisdiction may demonstrate interest by presenting to the Director of the Department of Corrections a resolution setting forth such interest.

Â Â Â Â Â  (b) The availability or the ability of local jurisdictions to provide adequate infrastructure to serve the complex.

Â Â Â Â Â  (c) Natural features that allow design features to promote compatibility with surroundings.

Â Â Â Â Â  (d) The availability of the site by purchase, condemnation, exchange or otherwise.

Â Â Â Â Â  (e) The sufficiency of the size and shape of the site to accommodate the complex.

Â Â Â Â Â  (f) Whether the site is located in an area designated as a 100-year floodplain on a current map of the Federal Emergency Management Agency.

Â Â Â Â Â  (g) Whether the site is located in a tsunami inundation zone.

Â Â Â Â Â  (h) Whether the site either has infrastructure available on-site or the infrastructure otherwise can be provided and maintained. For purposes of this paragraph, ÂinfrastructureÂ includes but is not limited to:

Â Â Â Â Â  (A) Water for domestic use, fire protection and irrigation;

Â Â Â Â Â  (B) Sanitary sewer collection and treatment;

Â Â Â Â Â  (C) Surface drainage storm water collection and disposal; and

Â Â Â Â Â  (D) Electricity, natural gas, oil or propane and telecommunications.

Â Â Â Â Â  (i) Whether the site is served by a road or highway system capable of supporting the complex. New roadway improvements should be able to be constructed and available at the time the complex is scheduled to open.

Â Â Â Â Â  (2) Publish an initial report stating the conclusions of the department with regard to the proposed site.

Â Â Â Â Â  (3) Provide copies of the report to:

Â Â Â Â Â  (a) Each of the county commissioners in the county where the proposed site is located;

Â Â Â Â Â  (b) Each of the city council members where the proposed site is located if the site is in a city;

Â Â Â Â Â  (c) Governmental agencies that may be called upon to provide services to the complex, including police, fire, water, sewage, roads and public transit; and

Â Â Â Â Â  (d) Any member of the public who requests a copy and pays a fee as set by the department.

Â Â Â Â Â  (4) Provide media notice regarding the process and the proposed site, including but not limited to publication in a newspaper of general circulation in the county or counties where the site is located. [1999 c.982 Â§3]

Â Â Â Â Â  421.639 Exclusion of
F.
H.
Dammasch
State
Hospital
as department facility. Notwithstanding ORS 421.611 to 421.630 or any actions taken under ORS 421.611 to 421.630, and notwithstanding ORS 421.637, 421.641 and 421.643, the real property known as the
F.
H.
Dammasch
State
Hospital
shall not be used as a Department of Corrections facility. [1999 c.982 Â§6]

Â Â Â Â Â  421.641 Hearings in region where proposed site located; report. (1) Within 21 days after a site is proposed under ORS 421.637, the Director of the Department of Corrections shall hold a hearing within the region where the proposed site is located to receive Department of Corrections, local government, neighborhood, law enforcement and public testimony regarding the proposed site.

Â Â Â Â Â  (2) Not later than seven days before the hearing held under subsection (1) of this section, any affected local government or any person may submit proposed conditions to the director. Each proposed condition shall:

Â Â Â Â Â  (a) Be stated separately;

Â Â Â Â Â  (b) Be in writing;

Â Â Â Â Â  (c) Be specific;

Â Â Â Â Â  (d) Directly relate to the site and the criteria described in ORS 421.637 (1); and

Â Â Â Â Â  (e) Be supported by a statement of the need or reasons therefor.

Â Â Â Â Â  (3) Within seven days following the hearing required under subsection (1) of this section, the director shall issue a final report regarding the proposed site. If the director recommends that the proposed site be used for the construction and operation of a womenÂs correctional facility and intake center complex, the director shall specify in the report those conditions the director deems necessary and appropriate for the site.

Â Â Â Â Â  (4) If the director recommends a site for which the local government did not express interest as described in ORS 421.637 (1)(a), the director shall make findings that demonstrate why the director selected the site. [1999 c.982 Â§4]

Â Â Â Â Â  421.643 Notice to Governor regarding proposed site. Within 30 days of the date of the executive order described in ORS 421.637, the Director of the Department of Corrections shall notify the Governor of the site proposed for the construction and operation of a womenÂs correctional facility and intake center complex. The director shall make available for the GovernorÂs review the final report required under ORS 421.641 and any other documents or materials that the Governor may request. The Governor shall approve or disapprove the site as the Governor deems necessary or advisable. [1999 c.982 Â§5]

Â Â Â Â Â  421.645 Issuing permits necessary for construction and operation of facility; rules. (1) Notwithstanding ORS 195.025, 197.175, 197.180, 215.130 (4), 227.286, 455.148 or 455.150 or any other provision of law, including but not limited to statutes, ordinances, regulations and charter provisions, the Director of the Department of Consumer and Business Services, through the Building Codes Division, shall exercise authority for the issuance of all permits required under the state building code for the construction and operation of the womenÂs correctional facility and intake center complex approved under ORS 421.643.

Â Â Â Â Â  (2) All other state agencies, including but not limited to the Department of Environmental Quality, shall issue such permits within the authority of the agency as may be necessary for the construction and operation of the complex.

Â Â Â Â Â  (3) Within the authority of the city, county or political subdivision, each city, county and political subdivision shall issue the appropriate permits, licenses and certificates not issued under subsections (1) and (2) of this section, including all necessary construction permits over public rights of way, and enter into any intergovernmental agreements as may be necessary for the construction and operation of the complex.

Â Â Â Â Â  (4) A state agency or local government that issues a permit, license or certificate under subsections (1) to (7) of this section shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (5) Except as provided in ORS 421.649, nothing in ORS 421.635 to 421.657 expands or otherwise alters the obligations of a city, county or political subdivision to pay for infrastructure improvements for the complex.

Â Â Â Â Â  (6)(a) State agencies and local governments shall issue any permit, license or certificate required under subsections (1) to (3) of this section within 60 days of receiving a completed application for the permit, license or certificate from the Department of Corrections or a person acting on behalf of the department. A state agency or local government may impose reasonable conditions on any permit, license or certificate but may not deny the permit, license or certificate unless denial is required under federal law.

Â Â Â Â Â  (b) If a permit, license or certificate required under subsections (1) to (7) of this section is not issued within 60 days of receiving a completed application, the Department of Corrections may file a petition for a writ of mandamus in the circuit court for the jurisdiction of the affected local government to compel issuance of the permit, license or certificate. The writ shall issue unless the local government can demonstrate by clear and convincing evidence that issuing the permit, license or certificate would violate a substantive provision of the state building code, exceed the local governmentÂs statutory authority or violate federal law.

Â Â Â Â Â  (c) Proceedings on a petition for a writ of mandamus under this subsection shall comply with the applicable provisions of ORS chapter 34.

Â Â Â Â Â  (7) The issuance of any permit, license or certificate under subsections (1) to (7) of this section and any construction or development undertaken pursuant to such permit, license or certificate shall not be considered in support of or in opposition to an application for a land use decision under ORS chapter 197, 215 or 227.

Â Â Â Â Â  (8) In accordance with the applicable provisions of ORS chapter 183 and notwithstanding ORS 455.035, the Director of the Department of Consumer and Business Services shall adopt such rules as the director determines necessary to implement the provisions of subsections (1) to (7) of this section. [1999 c.982 Â§Â§7,8(1); 2001 c.573 Â§4]

Â Â Â Â Â  421.647 Review of decision relating to permits. (1) Notwithstanding ORS 183.400, 183.482, 183.484 or 197.825 or any other law, review of any decision or action relating to the issuance or denial of a permit, license or certificate under ORS 421.645 (1) to (7) is as described in this section.

Â Â Â Â Â  (2) A person or governmental entity adversely affected by a decision or action may institute a proceeding for review by filing a petition in Marion County Circuit Court that meets the following requirements:

Â Â Â Â Â  (a) The petition must be filed within 21 days of issuance of the specific decision or action on which the petition is based.

Â Â Â Â Â  (b) The petition must include the following:

Â Â Â Â Â  (A) A statement of the nature of the decision or action the petitioner desires to be reviewed.

Â Â Â Â Â  (B) A statement of the constitutional, statutory or other legal provision providing a basis for the challenge.

Â Â Â Â Â  (C) A statement of whether the validity of the decision or action depends on factual findings and whether it is necessary to create a record in order to review the challenge.

Â Â Â Â Â  (D) A statement and supporting affidavit showing how the petitioner is adversely affected by the decision or action.

Â Â Â Â Â  (c) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (3) The court may affirm, reverse or remand the decision or action. The court shall reverse or remand the decision or action if the court finds that the entity making the decision or taking the action:

Â Â Â Â Â  (a) Exceeded its statutory or constitutional authority; or

Â Â Â Â Â  (b) Made a decision or took an action, the validity of which depends on the existence of one or more facts, when the requisite fact or facts do not exist.

Â Â Â Â Â  (4) As to any decision or action, the validity of which depends on the existence of a particular fact:

Â Â Â Â Â  (a) The court shall first decide whether any claims of error require fact-finding because the challenged decision or action depends on the existence of one or more facts. If the court determines that the claim of error requires fact-finding, the court shall decide whether additional evidence is required in order to determine whether the necessary fact exists. To be considered by the court, the evidence, if required, need not have been before the decision maker at the time of making the decision or taking the action.

Â Â Â Â Â  (b) In determining the existence of a necessary fact, the fact shall be deemed to exist if the court finds, based on the record presented to or made before it, that there is evidence, taken in isolation, from which a reasonable person could conclude that the fact exists.

Â Â Â Â Â  (5) If the court determines that the claim of error may be resolved without taking additional evidence, the court shall certify the matter to the Supreme Court and the Supreme Court shall accept the certification. The Supreme Court shall conduct its review as provided in subsections (3) and (4) of this section.

Â Â Â Â Â  (6) Any party to the proceedings before the court may appeal from the judgment of that court to the Supreme Court by filing a petition meeting the criteria set forth in subsection (2) of this section. The petition must be filed within 21 days after the entry of the judgment. The Supreme Court shall conduct its review as provided in subsections (3) and (4) of this section. [1999 c.982 Â§9]

Â Â Â Â Â  421.649 Provision of public services. (1) The Department of Corrections shall obtain public services necessary for the construction and operation of a womenÂs correctional facility and intake center complex in the manner provided under ORS 421.628 (4) to (15).

Â Â Â Â Â  (2) Regardless of the territorial limits of the public body providing public services to the complex, and notwithstanding any other law, upon request or application from the department, the public body shall provide any public service necessary for the construction and operation of the complex. During the pendency of any mediation, arbitration or judicial review proceeding under this section, the public body shall provide any public service necessary for the continued construction and operation of the complex, as requested by the department.

Â Â Â Â Â  (3) The existence of a public service provided to the complex shall not be a consideration in support of or in opposition to an application for a land use decision, limited land use decision or expedited land division under ORS chapter 197, 215 or 227. [1999 c.982 Â§10]

Â Â Â Â Â  421.651 Prison Advisory Committee; duties. (1) Within 60 days after August 20, 1999, the Director of the Department of Corrections shall form a Prison Advisory Committee. The committee shall meet to discuss, and make recommendations to the director about, potential construction and operational impacts of the womenÂs correctional facility and intake center complex. Impacts may include plans for buffering, lighting and noise mitigation to minimize intrusion into the privacy of surrounding residences. The director shall consider the recommendations and shall adopt such recommendations as practicable, considering safety, security and operational needs of the complex.

Â Â Â Â Â  (2) The Department of Corrections shall maintain a policy or plan for notifying local jurisdictions and surrounding residents of inmate escapes and other incidents that, in the directorÂs judgment, may raise local safety concerns.

Â Â Â Â Â  (3) Any decision made or action taken under this section is final and is not subject to judicial review. [1999 c.982 Â§11]

Â Â Â Â Â  421.653 Judicial review. (1) Except as provided in ORS 421.647 and notwithstanding ORS 183.400, 183.482, 183.484 or 197.825 or any other law, exclusive jurisdiction for review of the constitutionality of ORS 421.635 to 421.651 and any decision relating to the siting of a womenÂs correctional facility and intake center complex under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, is conferred upon the Supreme Court.

Â Â Â Â Â  (2) A person or local government adversely affected by ORS 421.635 to 421.651 may institute a proceeding for review by filing with the Supreme Court a petition that meets the following requirements:

Â Â Â Â Â  (a) The petition for review of the constitutionality of ORS 421.635 to 421.657 and section 8 (2), chapter 982, Oregon Laws 1999, must be filed within 21 days after August 20, 1999. The petition must include the following:

Â Â Â Â Â  (A) A statement of the constitutional provision providing a basis for the challenge.

Â Â Â Â Â  (B) A statement and supporting affidavit showing how the petitioner is adversely affected.

Â Â Â Â Â  (b) A petition for review of a decision made under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, shall be filed within 21 days of issuance of the specific decision on which the petition is based.

Â Â Â Â Â  (3) The petitioner shall serve a copy of the petition by registered or certified mail upon the Department of Corrections and the Attorney General.

Â Â Â Â Â  (4) A petition filed under subsection (2)(b) of this section shall state the nature of the decision the petitioner desires reviewed and in what manner the decision below rejected the position raised by the petitioner.

Â Â Â Â Â  (5) Within 30 days after service of the petition under subsection (2)(a) of this section, the department shall transmit to the Supreme Court, or a special master it designates, the original or a certified copy of the entire record and any findings that may have been made. The court shall not substitute its judgment for that of the Governor or the Director of the Department of Corrections as to any issue of fact or issue within executive branch discretion.

Â Â Â Â Â  (6) If the petition is filed under subsection (2)(b) of this section, the record shall include only:

Â Â Â Â Â  (a) The directorÂs final report prepared under ORS 421.641.

Â Â Â Â Â  (b) The conditions, if any, on the proposed site.

Â Â Â Â Â  (c) The transcript of the hearing before the department. However, on motion of the director, the Supreme Court may limit the transcript to those matters in which the petitioner is interested as provided in subsection (2)(b) of this section.

Â Â Â Â Â  (d) Evidence submitted by the petitioner to the director, but on motion of any party to the judicial review, the Supreme Court may supplement the record with additional materials from the hearing before the director.

Â Â Â Â Â  (7) Upon review, the Supreme Court may reverse or remand a decision made under ORS 421.637, 421.641, 421.643, 421.645 (8), 421.649 and 421.651 and section 8 (2), chapter 982, Oregon Laws 1999, if the Supreme Court finds the director, Department of Corrections or the Governor:

Â Â Â Â Â  (a) Exceeded the statutory or constitutional authority of the decision maker; or

Â Â Â Â Â  (b) Made a decision not supported by substantial evidence. For purposes of this subsection, Âsubstantial evidenceÂ means evidence that, taken in isolation, a reasonable mind could accept as adequate to support a conclusion. The substantiality of the evidence shall not be evaluated by considering the whole record.

Â Â Â Â Â  (8) Proceedings for review under this section shall be given priority over all other matters before the Supreme Court. [1999 c.982 Â§12]

Â Â Â Â Â  421.655 Proceedings for review; consolidation; priority. (1) To the extent practicable, the appropriate court shall consolidate any proceedings for review under ORS 421.635 to 421.657.

Â Â Â Â Â  (2) A circuit court, the Court of Appeals and the Supreme Court shall give proceedings for review under ORS 421.635 to 421.657, and all appeals therefrom, priority over all other matters before the court.

Â Â Â Â Â  (3) Except for proceedings on a petition for a writ of mandamus under ORS 421.645 (1) to (7), the circuit court may not issue an injunction or a stay in a proceeding under ORS 421.635 to 421.657. [1999 c.982 Â§13]

Â Â Â Â Â  421.657 Condemnation of property. The condemnation of any real property required under ORS 421.635 to 421.657 and section 8 (2), chapter 982, Oregon Laws 1999, by the Department of Corrections, or on behalf of the department, shall be conducted according to the applicable provisions of ORS chapter 35. Amounts paid in just compensation for condemned real property shall be determined according to ORS 35.346. [1999 c.982 Â§14]

Â Â Â Â Â  421.705 [Formerly 421.080; 1965 c.616 Â§75; 1983 c.505 Â§8; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  421.710 [Formerly 421.083; 1983 c.505 Â§9; repealed by 1987 c.320 Â§246]

BRANCH INSTITUTIONS

Â Â Â Â Â  421.805 Siting of branch institutions. The Department of Corrections may establish and operate institutions, other domiciliary facilities or branches of existing Department of Corrections institutions or domiciliary facilities. Siting of such institutions, branches or domiciliary facilities must be done in accordance with statutes governing the siting or locating of correctional institutions. The institutions, branches or facilities shall be used for the care and custody of inmates assigned thereto and shall be operated to facilitate the return of the inmates to society. [1969 c.580 Â§2; 1983 c.740 Â§148; 1987 c.320 Â§209]

Â Â Â Â Â  Note: 421.805 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 421 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  421.990 Penalties. (1) Violation of ORS 421.340 is punishable upon conviction by a fine not exceeding $1,000 or by imprisonment in the county jail for a term not exceeding one year, or both.

Â Â Â Â Â  (2) Violation of ORS 421.105 (2) is punishable in the same manner as if the individual injured unlawfully was not convicted or sentenced. [Amended by 1965 c.616 Â§76; 1981 c.380 Â§3; 1997 c.851 Â§13; 1999 c.955 Â§25]

_______________

CHAPTER 422

[Reserved for expansion]



Chapter 423

Chapter 423 Â Corrections and Crime Control Administration and Programs

2007 EDITION

CORRECTIONS AND CRIME CONTROL

HUMAN SERVICES; JUVENILE CODE; CORRECTIONS

(Temporary provisions relating to provision of correctional services in facility located in another

state are compiled as notes preceding ORS 423.010)

GENERAL PROVISIONS

423.010Â Â Â Â  Definitions for ORS 423.010 to 423.070

423.020Â Â Â Â  Department of Corrections; duties and powers; fees

423.030Â Â Â Â  Department not limited by ORS 423.020

423.035Â Â Â Â  Application of ORS 409.710 (1)

423.070Â Â Â Â  Deposit and disbursement of funds received under Western Interstate Corrections Compact

423.075Â Â Â Â  Director; appointment; duties; rules

423.076Â Â Â Â  DirectorÂs authority to grant peace officer power to corrections officer

423.078Â Â Â Â  Visitors; visiting status; administrative review of status changes; rules

423.085Â Â Â Â  Administrator of Correctional Education

423.090Â Â Â Â  Establishment or designation of diagnostic facilities

423.093Â Â Â Â  Reimbursement of expenses from prisoner; limitation

423.097Â Â Â Â  Department of Corrections Account

423.100Â Â Â Â  Revolving fund

CORRECTIONS OMBUDSMAN

423.400Â Â Â Â  Office established; appointment by Governor

423.405Â Â Â Â  Qualifications for office; prohibited activities

423.410Â Â Â Â  Term; reappointment

423.415Â Â Â Â  Deputy and additional officers and employees

423.420Â Â Â Â  General duties and powers; rules

423.425Â Â Â Â  Investigatory authority

423.430Â Â Â Â  Investigative priority; confidentiality of matters; charging fees prohibited

423.435Â Â Â Â  Recommendations following investigation; notice from Department of Corrections of action taken; notice to Legislative Assembly of recommended statutory changes

423.440Â Â Â Â  Letters between ombudsman and persons in custody; immunity of complainants and ombudsman; privilege against giving evidence or testifying

423.445Â Â Â Â  Witness rights; fees; expenses of state agency personnel

423.450Â Â Â Â  Contempt proceedings against person interfering with ombudsman

COMMUNITY CORRECTIONS

423.475Â Â Â Â  Findings

423.478Â Â Â Â  Duties of department and counties; authority of county supervisory authority

423.483Â Â Â Â  Baseline funding; basis on which county can discontinue participation

423.500Â Â Â Â  Definitions for ORS 423.500 to 423.560

423.505Â Â Â Â  Legislative policy on program funding

423.520Â Â Â Â  Financial grants to counties from Department of Corrections

423.525Â Â Â Â  Application for financial aid; review of application; rules for program evaluation; use of funds; community corrections manager; modification of plan

423.530Â Â Â Â  Procedure for determining amount of financial grants; rules

423.535Â Â Â Â  Biennial community corrections plan required; county authority to contract for services

423.540Â Â Â Â  Program compliance review by Director of Department of Corrections; effect of failure to comply

423.549Â Â Â Â  State positions in community corrections branch; abolishment; county authority; affected employees; pay

423.555Â Â Â Â  Statewide program evaluation and information system

423.560Â Â Â Â  Local public safety coordinating council; duties

423.565Â Â Â Â  Additional duties of public safety coordinating council

423.569Â Â Â Â  Annual summary

PAYMENTS BY SUPERVISED PERSON

423.570Â Â Â Â  Monthly fee payable by person on supervised release; use; payment as condition of release; waiver

(Temporary provisions relating to provision of correctional services in facility located in another

state)

Â Â Â Â Â  Note: Sections 1 to 3, chapter 422, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 1. (1) The Department of Corrections may enter into a contract with a public entity for the provision of correctional services in a correctional facility that is located in another state if the facility is suitable for the confinement and care of persons committed to the legal and physical custody of the department.

Â Â Â Â Â  (2) Contracts entered into under subsection (1) of this section are exempt from the provisions of ORS chapter 279 [chapter became ORS 279.835 to 279.855] and sections 1 to 46 [ORS chapter 279A], 47 to 87 [ORS chapter 279B] and 88 to 179 [ORS chapter 279C] of this 2003 Act.

Â Â Â Â Â  (3)(a) After entering into a contract under subsection (1) of this section, the department:

Â Â Â Â Â  (A) May convey a person committed to the legal and physical custody of the department to a correctional facility owned or operated by the public entity with whom the department has contracted; and

Â Â Â Â Â  (B) May transfer physical custody of the person to the custodial authorities of the facility.

Â Â Â Â Â  (b) A person whose physical custody is transferred under this subsection shall be confined in the correctional facility to which the person was conveyed until:

Â Â Â Â Â  (A) The personÂs sentence has expired or the person is otherwise discharged by law; or

Â Â Â Â Â  (B) The department directs that the person:

Â Â Â Â Â  (i) Be returned to the physical custody of the department; or

Â Â Â Â Â  (ii) Be conveyed to another correctional facility.

Â Â Â Â Â  (c) Except as otherwise provided in the contract entered into under subsection (1) of this section, a person whose physical custody is transferred under this subsection is subject to the operational policies and procedures of the correctional facility to which the person is transferred, including but not limited to policies and procedures for the conduct and discipline of persons incarcerated in the correctional facility.

Â Â Â Â Â  (4) When a contract under subsection (1) of this section expires, the department shall return all persons confined in a correctional facility pursuant to the contract to the physical custody of the department or convey the persons to another correctional facility pursuant to another contract. [2003 c.422 Â§1; 2003 c.794 Â§331b]

Â Â Â Â Â  Sec. 2. The Department of Corrections may not enter into a contract under section 1 of this 2003 Act unless the department:

Â Â Â Â Â  (1) Evaluates the availability and cost of correctional facilities in this state considering constitutional requirements, state law requirements and the availability of programs that enhance the likelihood of offenders successfully functioning in society upon release; and

Â Â Â Â Â  (2) Determines that appropriate correctional facilities are not available in this state. [2003 c.422 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2003 Act are repealed on December 31, 2009. [2003 c.422 Â§3]

GENERAL PROVISIONS

Â Â Â Â Â  423.010 Definitions for ORS 423.010 to 423.070. As used in ORS 423.010 to 423.070, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartment of Corrections institutionsÂ has the meaning given that term in ORS 421.005.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Corrections. [1965 c.616 Â§1; 1969 c.597 Â§96; 1983 c.505 Â§13; 1987 c.320 Â§210; 1997 c.249 Â§135; 2001 c.295 Â§15; 2007 c.71 Â§115]

Â Â Â Â Â  423.020 Department of Corrections; duties and powers; fees. (1) The Department of Corrections is created. The department shall:

Â Â Â Â Â  (a) Supervise the management and administration of the Department of Corrections institutions, parole and probation services, community corrections and other functions related to state programs for corrections;

Â Â Â Â Â  (b) Carry out legally mandated sanctions for the punishment of persons committed to its jurisdiction by the courts of this state;

Â Â Â Â Â  (c) Exercise custody over those persons sentenced to a period of incarceration until such time as a lawful release authority authorizes their release;

Â Â Â Â Â  (d) Provide adequate food, clothing, health and medical care, sanitation and security for persons confined;

Â Â Â Â Â  (e) Provide persons who are motivated, capable and cooperative with opportunities for self-improvement and work;

Â Â Â Â Â  (f) Conduct investigations and prepare reports for release authorities; and

Â Â Â Â Â  (g) Supervise persons sentenced or placed in the community for the period of time specified and in accordance with conditions of supervision ordered by the release authority.

Â Â Â Â Â  (2) The Department of Corrections may provide consultation services related to the criminal justice system to local or statewide public or private agencies, groups, and individuals, or initiate such consultation services. Consultation services shall include, but not be limited to, conducting studies and surveys, sponsoring or participating in educational programs, and advising and assisting these agencies, groups or individuals. Nothing in chapter 320, Oregon Laws 1987, is intended to diminish the stateÂs efforts to plan, evaluate and deliver effective human services programs to offenders, either in an institution or on probation or parole. Therefore, the Department of Corrections and the Department of Human Services shall continue to jointly develop and implement needed social and rehabilitative services, including services for inmates housed in regional minimum security facilities.

Â Â Â Â Â  (3) The Department of Corrections shall be the recipient of all federal funds paid or to be paid to the state to enable the state to provide corrections programs and services assigned to the Department of Human Services before June 15, 1987.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, the department may charge a person confined in a Department of Corrections institution a reasonable health care fee for any health care services, medications and equipment provided the person during the personÂs confinement if the department:

Â Â Â Â Â  (a) Provides necessary medical care regardless of the personÂs ability to pay;

Â Â Â Â Â  (b) Provides equal treatment to all persons confined in a department institution regardless of a personÂs ability to pay;

Â Â Â Â Â  (c) Establishes a system that notifies the person of the fees and what services are covered; and

Â Â Â Â Â  (d) Establishes a grievance system that allows a person to challenge the deduction of a fee from the personÂs account.

Â Â Â Â Â  (5) The department may provide ordinary medical, dental, psychiatric, psychological, hygienic or other remedial care and treatment for a person under 18 years of age who is confined in a Department of Corrections institution and, in an emergency in which the safety of the person appears urgently to require it, may authorize surgery or other extraordinary care. [1965 c.616 Â§2; 1967 c.352 Â§1; 1967 c.585 Â§6; 1969 c.597 Â§98; 1971 c.401 Â§107; 1987 c.320 Â§1; 1995 c.523 Â§2; 2001 c.195 Â§1]

Â Â Â Â Â  Note: The Legislative Counsel has not, pursuant to 173.160, undertaken to substitute specific ORS references for the words Âchapter 320, Oregon Laws 1987.Â Chapter 320, Oregon Laws 1987, enacted into law and amended the ORS sections which may be found by referring to the 1987 Comparative Section Table located in Volume 20 of Oregon Revised Statutes.

Â Â Â Â Â  423.025 [1969 c.597 Â§Â§97,137; repealed by 1971 c.319 Â§11]

Â Â Â Â Â  423.027 [1969 c.597 Â§111; 1975 c.605 Â§21; repealed by 1985 c.565 Â§66]

Â Â Â Â Â  423.030 Department not limited by ORS 423.020. The enumeration of duties, functions and powers in ORS 423.020 is not exclusive nor intended as a limitation on the powers and authority vested in the Department of Corrections by other provisions of law. [1965 c.616 Â§3; 1969 c.597 Â§99; 1987 c.320 Â§211]

Â Â Â Â Â  423.035 Application of ORS 409.710 (1). ORS 409.710 (1) applies to the Department of Corrections. [Derived from 1987 c.781 Â§2]

Â Â Â Â Â  Note: 423.035 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 423 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  423.040 [1965 c.616 Â§4; 1967 c.7 Â§39; 1969 c.597 Â§100; 1971 c.319 Â§7; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.050 [1965 c.616 Â§5; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.060 [1965 c.616 Â§6; 1969 c.597 Â§101; repealed by 1987 c.320 Â§246]

Â Â Â Â Â  423.070 Deposit and disbursement of funds received under Western Interstate Corrections Compact. All funds received by this state or by the Department of Corrections under a lawful contract with another party to the Western Interstate Corrections Compact made in compliance with Article III thereof, shall be paid into the State Treasury. The Director of the Department of Corrections shall expend these funds in compliance with the contract. [Formerly 179.122; 1987 c.320 Â§212]

Â Â Â Â Â  423.075 Director; appointment; duties; rules. (1) The Department of Corrections shall be under the supervision and control of a director who is responsible for providing for programs for the delivery to the public of the services assigned to the department, and for undertaking long-range planning necessary for the effective and efficient delivery of these services.

Â Â Â Â Â  (2) The Governor shall appoint the director for a term of four years, but the director may be removed at any time during such term at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the Governor, and shall be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) The director may appoint a deputy director, whose appointment is subject to approval by the Governor and who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (5) The Director of the Department of Corrections shall:

Â Â Â Â Â  (a) For purposes of administration and control, and with the approval of the Governor, organize and reorganize the department in whatever manner the director deems necessary to conduct the work of the department.

Â Â Â Â Â  (b) Appoint all subordinate superintendents, officers and employees, whether classified or unclassified, of the department, prescribe their duties and fix their compensation, subject to applicable provisions of the State Personnel Relations Law.

Â Â Â Â Â  (c) Delegate to departmental employees such responsibilities and authority as the director determines to be necessary.

Â Â Â Â Â  (d) Provide for the safety of all prisoners in the custody of the department and may adopt rules for the government and administration of the department. [1987 c.320 Â§Â§2,3]

Â Â Â Â Â  423.076 DirectorÂs authority to grant peace officer power to corrections officer. (1) The Director of the Department of Corrections may grant to an individual corrections officer or classification of corrections officer all the powers and authority of a peace officer over inmates.

Â Â Â Â Â  (2) A corrections officer granted the authority of a peace officer under subsection (1) of this section shall have the authority to:

Â Â Â Â Â  (a) Prevent an escape from the grounds of a correctional facility by an inmate; and

Â Â Â Â Â  (b) Go beyond the grounds of a correctional facility to:

Â Â Â Â Â  (A) Pursue an inmate if the inmate is in the act of escaping from a correctional facility;

Â Â Â Â Â  (B) Search for an inmate if the inmate is in the act of escaping from a correctional facility; and

Â Â Â Â Â  (C) Recapture an inmate if the inmate is in the act of escaping from a correctional facility.

Â Â Â Â Â  (3) A corrections officer who has been granted the authority of a peace officer under subsection (1) of this section shall retain the authority until the law enforcement agency having general jurisdiction over the area in which the escape or attempted escape of the inmate took place assumes responsibility for recapture of the inmate.

Â Â Â Â Â  (4) The Department of Corrections shall inform the appropriate law enforcement agency of an escape or attempted escape of an inmate as soon as is reasonably practicable.

Â Â Â Â Â  (5) As used in this section, ÂinmateÂ means a person sentenced to a period of incarceration in a prison or other correctional facility until such time as a lawful release authority authorizes the release of the person. [1991 c.879 Â§1]

Â Â Â Â Â  423.078 Visitors; visiting status; administrative review of status changes; rules. The Department of Corrections shall establish by rule an internal procedure for administrative review of decisions to revoke or restrict an approved visitorÂs visiting status within a department facility. The department shall include in the internal procedure established under this section an opportunity for the person to obtain final administrative review of the disputed action from a department official who is assigned to the departmentÂs central administration. [1999 c.679 Â§2]

Â Â Â Â Â  423.080 [1967 c.564 Â§Â§8,9; repealed by 1969 c.597 Â§281]

Â Â Â Â Â  423.085 Administrator of Correctional Education. (1) The Director of the Department of Corrections shall appoint an unclassified employee to the position of Administrator of Correctional Education.

Â Â Â Â Â  (2) The Administrator of Correctional Education shall be employed full-time with authority over, and responsibility for, statewide corrections education programs. The administrator shall:

Â Â Â Â Â  (a) Plan, design and implement the correctional education system required in ORS 421.081; and

Â Â Â Â Â  (b) Recommend to the Director of the Department of Corrections rules as necessary to carry out the responsibilities of the office of Administrator of Correctional Education.

Â Â Â Â Â  (3)(a) The Department of Corrections, through the Administrator of Correctional Education, may negotiate contracts with organizations and agencies to implement the provisions of ORS 421.081 and 421.084 and this section. The Department of Corrections, in discharging its duties under this section, shall honor provisions of existing collective bargaining agreements with current employees of the department that provide for contracting out.

Â Â Â Â Â  (b) All moneys appropriated to the Department of Corrections for general, professional and technical education instruction shall be expended only for those purposes. [1977 c.435 Â§7; 1987 c.320 Â§213; 1989 c.363 Â§4; 1991 c.855 Â§1; 2007 c.15 Â§4]

Â Â Â Â Â  423.090 Establishment or designation of diagnostic facilities. The Department of Corrections may establish or designate facilities to be used for diagnostic purposes for such categories of persons as the department may by rule assign to the facility. Such assignments shall not exceed 60 days in duration. [1967 c.585 Â§1; 1987 c.320 Â§214]

Â Â Â Â Â  423.093 Reimbursement of expenses from prisoner; limitation. Neither the Department of Corrections nor any city or county may seek reimbursement for expenses incurred in safekeeping and maintaining prisoners through a counterclaim or request for setoff in an action by a person against the department or the county or city. [2001 c.641 Â§4]

Â Â Â Â Â  423.097 Department of Corrections Account. (1) The Department of Corrections Account is established in the General Fund of the State Treasury. Except for moneys otherwise designated by statute, all fees, assessments, proceeds from the issuance of certificates of participation and other moneys received by the Department of Corrections shall be paid into the State Treasury and credited to the account. All moneys in the account are continuously appropriated to the department for purposes authorized by law.

Â Â Â Â Â  (2) The department shall keep a record of all moneys deposited in the account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

Â Â Â Â Â  (3) The department may accept gifts, grants and donations from any source to carry out the duties imposed upon the department. [1999 c.909 Â§10]

Â Â Â Â Â  423.100 Revolving fund. (1) On written request of the Department of Corrections, the Oregon Department of Administrative Services shall establish a revolving fund of not to exceed $15,000, including unreimbursed advances, by drawing warrants on amounts appropriated to the Department of Corrections for operating expenses. The revolving fund shall be deposited with the State Treasurer, to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund established under subsection (1) of this section may be used by the department to pay for:

Â Â Â Â Â  (a) Travel expenses for employees of the department and for any consultants or advisors for whom payment of travel expenses is authorized by law, or advances therefor;

Â Â Â Â Â  (b) Purchases not exceeding $100 each, which may be required from time to time;

Â Â Â Â Â  (c) Receipt or disbursement of federal funds available under federal law;

Â Â Â Â Â  (d) Emergency expenses of indigent inmates released on any form of temporary release or transitional leave; or

Â Â Â Â Â  (e) Settlement of legal claims against the department in cases where immediate payment is necessary or advisable.

Â Â Â Â Â  (3) The revolving fund shall be reimbursed by warrants drawn by the Oregon Department of Administrative Services upon the verified claims of the department charged against the appropriate fund or account. [1973 c.818 Â§5; 1974 c.13 Â§6; 1987 c.320 Â§215; 1989 c.790 Â§64]

Â Â Â Â Â  423.205 [1969 c.177 Â§7; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.210 [1967 c.572 Â§1; 1969 c.177 Â§4; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.220 [1967 c.572 Â§2; 1969 c.177 Â§1; 1973 c.212 Â§1; 1973 c.792 Â§15; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.230 [1967 c.572 Â§3; 1969 c.177 Â§2; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.240 [1967 c.572 Â§4; 1969 c.177 Â§3; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.280 [1967 c.572 Â§5; repealed by 1985 c.44 Â§2 and 1985 c.558 Â§9]

Â Â Â Â Â  423.310 [1967 c.534 Â§7; 1971 c.401 Â§108; 1981 c.171 Â§3; renumbered 419A.044 in 1997]

Â Â Â Â Â  423.315 [1981 c.171 Â§2; renumbered 419A.045 in 1997]

Â Â Â Â Â  423.320 [1967 c.534 Â§8; 1971 c.401 Â§109; repealed by 1981 c.171 Â§7]

Â Â Â Â Â  423.330 [1969 c.498 Â§2; 1971 c.429 Â§2; 1981 c.171 Â§4; renumbered 419A.046 in 1997]

Â Â Â Â Â  423.340 [1969 c.498 Â§3; 1971 c.429 Â§3; 1981 c.171 Â§5; renumbered 419A.047 in 1997]

Â Â Â Â Â  423.350 [1969 c.498 Â§4; 1971 c.401 Â§110; 1971 c.429 Â§1; 1981 c.171 Â§6; renumbered 419A.048 in 1997]

Â Â Â Â Â  423.360 [1969 c.498 Â§5; 1971 c.401 Â§111; repealed by 1981 c.171 Â§7]

CORRECTIONS OMBUDSMAN

Â Â Â Â Â  423.400 Office established; appointment by Governor. The office of Corrections Ombudsman is established in the office of the Governor. The Governor shall appoint the Corrections Ombudsman. [1977 c.378 Â§1]

Â Â Â Â Â  423.405 Qualifications for office; prohibited activities. (1) The Corrections Ombudsman shall be a person of recognized judgment, objectivity and integrity who is qualified by training and experience to analyze problems of law enforcement, corrections administration and public policy.

Â Â Â Â Â  (2) No person while serving as Corrections Ombudsman shall:

Â Â Â Â Â  (a) Be actively involved in political party activities;

Â Â Â Â Â  (b) Be a candidate for or hold other public office, whether elective or appointive; or

Â Â Â Â Â  (c) Be engaged in any other full-time occupation, business or profession. [1977 c.378 Â§2]

Â Â Â Â Â  423.410 Term; reappointment. The Corrections Ombudsman shall serve at the pleasure of the Governor for a term of four years. The Corrections Ombudsman may be reappointed for additional terms. [1977 c.378 Â§3]

Â Â Â Â Â  423.415 Deputy and additional officers and employees. The Corrections Ombudsman may appoint a Deputy Ombudsman and any other subordinate officers and employees necessary to the performance of the duties of the ombudsman and shall prescribe their duties and fix their compensation. [1977 c.378 Â§4]

Â Â Â Â Â  423.420 General duties and powers; rules. The Corrections Ombudsman shall have the power:

Â Â Â Â Â  (1) To investigate, on complaint or on the ombudsmanÂs own motion, any action by the Department of Corrections or any employee thereof without regard to its finality;

Â Â Â Â Â  (2) To adopt rules required for the discharge of the duties of office, including procedures for receiving and processing complaints, conducting investigations, and reporting findings, not inconsistent with ORS 423.400 to 423.450;

Â Â Â Â Â  (3) To examine by subpoena the records and documents of the Department of Corrections or any employee thereof;

Â Â Â Â Â  (4) To enter and inspect without notice any premises under the jurisdiction of the Department of Corrections;

Â Â Â Â Â  (5) To subpoena any person to appear, to give sworn testimony or to produce documentary or other evidence that is reasonably material to an inquiry;

Â Â Â Â Â  (6) To undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as might lead to improvements in the functioning of the Department of Corrections;

Â Â Â Â Â  (7) To bring suit in the Circuit Court for
Marion
County
to enforce ORS 423.400 to 423.450;

Â Â Â Â Â  (8) To establish and administer a budget for the office; and

Â Â Â Â Â  (9) To strengthen procedures and practices which lessen the possibility that objectionable corrections actions will occur. [1977 c.378 Â§5; 1987 c.320 Â§216]

Â Â Â Â Â  423.425 Investigatory authority. (1) The Corrections Ombudsman shall investigate, on complaint or on the ombudsmanÂs own motion, any corrections action that is or is alleged to be:

Â Â Â Â Â  (a) Contrary to or inconsistent with law or Department of Corrections practice;

Â Â Â Â Â  (b) Based on mistaken facts or irrelevant considerations;

Â Â Â Â Â  (c) Inadequately explained when reasons should have been revealed;

Â Â Â Â Â  (d) Inefficiently performed; or

Â Â Â Â Â  (e) Unreasonable, unfair, or otherwise objectionable, even though in accordance with law.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the Corrections Ombudsman may decide not to investigate because:

Â Â Â Â Â  (a) The complainant could reasonably be expected to use a different administrative remedy or action;

Â Â Â Â Â  (b) The complaint is trivial, frivolous, vexatious or not made in good faith; or

Â Â Â Â Â  (c) The complaint has been too long delayed to justify present examination. [1977 c.378 Â§6; 1987 c.320 Â§217]

Â Â Â Â Â  423.430 Investigative priority; confidentiality of matters; charging fees prohibited. The Corrections Ombudsman shall:

Â Â Â Â Â  (1) Give priority to investigating administrative actions that are not otherwise reviewable by either administrative or judicial action;

Â Â Â Â Â  (2) Treat confidentially all matters and the identities of the complainants or witnesses coming before the ombudsman; and

Â Â Â Â Â  (3) Not levy any fees for the submission or investigation of complaints. [1977 c.378 Â§7]

Â Â Â Â Â  423.435 Recommendations following investigation; notice from Department of Corrections of action taken; notice to Legislative Assembly of recommended statutory changes. (1) After investigation of any action, the Corrections Ombudsman shall state the recommendations and reasons if, in the ombudsmanÂs opinion, the Department of Corrections or any employee thereof should:

Â Â Â Â Â  (a) Consider the matter further;

Â Â Â Â Â  (b) Modify or cancel any action;

Â Â Â Â Â  (c) Alter a rule, practice or ruling;

Â Â Â Â Â  (d) Explain more fully the administrative action in question;

Â Â Â Â Â  (e) Rectify an omission; or

Â Â Â Â Â  (f) Take any other action.

Â Â Â Â Â  (2) If the Corrections Ombudsman so requests, the Department of Corrections shall, within the time specified, inform the ombudsman about the action taken on the recommendations or the reasons for not complying with them. After a reasonable period of time has elapsed, the Corrections Ombudsman may issue a report.

Â Â Â Â Â  (3) If the Corrections Ombudsman believes that any action has been dictated by laws whose results are unfair or otherwise objectionable, and could be revised by legislative action, the ombudsman shall bring to notice of the Legislative Assembly any views concerning desirable statutory change. [1977 c.378 Â§8; 1987 c.320 Â§218]

Â Â Â Â Â  423.440 Letters between ombudsman and persons in custody; immunity of complainants and ombudsman; privilege against giving evidence or testifying. (1) A letter to the Corrections Ombudsman from a person held in custody, including by detention, incarceration and hospitalization, by the Department of Corrections shall be forwarded immediately, unopened, to the Corrections Ombudsman. A letter from the Corrections Ombudsman to such person shall be immediately delivered, unopened, to the person.

Â Â Â Â Â  (2) No person who files a complaint pursuant to ORS 423.400 to 423.450 shall be subject to any penalties, sanctions or restrictions because of such complaint.

Â Â Â Â Â  (3) The Corrections Ombudsman and the staff of the office shall have the same immunities from civil and criminal liabilities as a judge of this state.

Â Â Â Â Â  (4) The Corrections Ombudsman and the staff of the ombudsman shall not be compelled to testify or produce evidence in any judicial or administrative proceeding with respect to any matter involving the exercise of their official duties except as may be necessary to enforce ORS 423.400 to 423.450. [1977 c.378 Â§9; 1987 c.320 Â§219]

Â Â Â Â Â  423.445 Witness rights; fees; expenses of state agency personnel. (1) Any person required to testify under ORS 423.400 to 423.450 shall be accorded the same privileges and immunities, receive the same fees and mileage and be subject to the same penalties provided in ORS 183.440.

Â Â Â Â Â  (2) The fees and mileage shall be paid by warrant upon the State Treasurer upon the certificate of the Corrections Ombudsman. No tender of witness fees or mileage in advance shall be necessary.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a representative of a state agency shall receive actual necessary traveling expenses only. [1977 c.378 Â§10]

Â Â Â Â Â  423.450 Contempt proceedings against person interfering with ombudsman. If any person willfully obstructs or hinders the proper and lawful exercise of the Corrections OmbudsmanÂs powers, or willfully misleads or attempts to mislead the Corrections Ombudsman in inquiries under ORS 423.400 to 423.450, the judge of the Circuit Court for Marion County, on application of the ombudsman, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1977 c.378 Â§11]

COMMUNITY CORRECTIONS

Â Â Â Â Â  423.475 Findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Passage by the voters of chapter 2, Oregon Laws 1995, has created mandatory minimum penalties for certain violent offenses, and the probable effect thereof will be a significant increase in the demands placed on state secure facilities.

Â Â Â Â Â  (2) These demands are a shared responsibility of the State of
Oregon
and its county governments. The state recognizes that it is in a better position than counties to assume responsibility for serious violent offenders and career property offenders.

Â Â Â Â Â  (3) Counties are willing, in the context of a partnership with the state, to assume responsibility for felony offenders sentenced to a term of incarceration of 12 months or less.

Â Â Â Â Â  (4) Under the terms of the partnership agreement, the counties agree to assume responsibility for the offenders described in subsection (3) of this section, subject to the state agreeing to provide adequate funding to the counties for this responsibility.

Â Â Â Â Â  (5) The amendments to statutes made by sections 1a to 5, 7, 8, 9a, 9b, 9c, 10 to 14, 17 to 19 and 22 to 29, chapter 423, Oregon Laws 1995, and the provisions of ORS 423.478, 423.483 and 423.549 and section 5a, chapter 423, Oregon Laws 1995, are intended to acknowledge and implement the terms of the partnership between the state and the counties. [1995 c.423 Â§1]

Â Â Â Â Â  423.478 Duties of department and counties; authority of county supervisory authority. (1) The Department of Corrections shall:

Â Â Â Â Â  (a) Operate prisons for offenders sentenced to terms of incarceration for more than 12 months;

Â Â Â Â Â  (b) Provide central information and data services sufficient to:

Â Â Â Â Â  (A) Allow tracking of offenders; and

Â Â Â Â Â  (B) Permit analysis of correlations between sanctions, supervision, services and programs, and future criminal conduct; and

Â Â Â Â Â  (c) Provide interstate compact administration and jail inspections.

Â Â Â Â Â  (2) Subject to ORS 423.483, the county, in partnership with the department, shall assume responsibility for community-based supervision, sanctions and services for offenders convicted of felonies who are:

Â Â Â Â Â  (a) On parole;

Â Â Â Â Â  (b) On probation;

Â Â Â Â Â  (c) On post-prison supervision;

Â Â Â Â Â  (d) Sentenced, on or after January 1, 1997, to 12 months or less incarceration;

Â Â Â Â Â  (e) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for violation of a condition of parole, probation or post-prison supervision; and

Â Â Â Â Â  (f) On conditional release under ORS 420A.206.

Â Â Â Â Â  (3) Notwithstanding the fact that the court has sentenced a person to a term of incarceration, when an offender is committed to the custody of the supervisory authority of a county under ORS 137.124 (2) or (4), the supervisory authority may execute the sentence by imposing sanctions other than incarceration if deemed appropriate by the supervisory authority. If the supervisory authority releases a person from custody under this subsection and the person is required to report as a sex offender under ORS 181.595, the supervisory authority, as a condition of release, shall order the person to report to the Department of State Police, a chief of police or a county sheriff or to the supervising agency, if any:

Â Â Â Â Â  (a) When the person is released;

Â Â Â Â Â  (b) Within 10 days of a change of residence;

Â Â Â Â Â  (c) Once each year within 10 days of the personÂs birth date;

Â Â Â Â Â  (d) Within 10 days of the first day the person works at, carries on a vocation at or attends an institution of higher education; and

Â Â Â Â Â  (e) Within 10 days of a change in work, vocation or attendance status at an institution of higher education.

Â Â Â Â Â  (4) As used in this section, Âattends,Â Âinstitution of higher education,Â ÂworksÂ and Âcarries on a vocationÂ have the meanings given those terms in ORS 181.594. [1995 c.423 Â§9; 1997 c.313 Â§33; 1997 c.433 Â§9; 1999 c.156 Â§1; 1999 c.626 Â§21; amendments by 1999 c.626 Â§44 repealed by 2001 c.884 Â§1; 2005 c.567 Â§12]

Â Â Â Â Â  423.483 Baseline funding; basis on which county can discontinue participation. (1) The baseline funding for biennia beginning after June 30, 1999, is the current service level for the expenses of providing management, support services, supervision and sanctions for offenders described in ORS 423.478 (2). At a minimum, each bienniumÂs appropriation must be established at this baseline.

Â Â Â Â Â  (2) If the total state community corrections appropriation is less than the baseline calculated under subsection (1) of this section, a county may discontinue participation by written notification to the director 180 days prior to implementation of the change. If a county discontinues participation, the responsibility for correctional services transferred to the county, and the portion of funding made available to the county under ORS 423.530 reverts to the Department of Corrections. In no case does responsibility for supervision and provision of correctional services to misdemeanor offenders revert to the department.

Â Â Â Â Â  (3) As used in this section, Âcurrent service levelÂ means the calculated cost of continuing current legislatively funded programs, phased in programs and increased caseloads minus one-time costs, decreased caseloads, phased out programs and pilot programs with the remainder adjusted for inflation as determined by the Legislative Assembly in its biennial appropriation to the Department of Corrections. [1995 c.423 Â§6; 1999 c.952 Â§1]

Â Â Â Â Â  423.500 Definitions for ORS 423.500 to 423.560. As used in ORS 423.500 to 423.560, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDirectorÂ means the Director of the Department of Corrections.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Corrections.

Â Â Â Â Â  (3) ÂPlanÂ means the biennial community corrections plan required by ORS 423.535. [1977 c.412 Â§1a; 1979 c.160 Â§2; 1987 c.320 Â§220; 1995 c.423 Â§1a]

Â Â Â Â Â  423.505 Legislative policy on program funding. Because counties are in the best position for the management, oversight and administration of local criminal justice matters and for determining local resource priorities, it is declared to be the legislative policy of this state to establish an ongoing partnership between the state and counties and to finance with appropriations from the General Fund statewide community correction programs on a continuing basis. The intended purposes of this program are to:

Â Â Â Â Â  (1) Provide appropriate sentencing and sanctioning options including incarceration, community supervision and services;

Â Â Â Â Â  (2) Provide improved local services for persons charged with criminal offenses with the goal of reducing the occurrence of repeat criminal offenses;

Â Â Â Â Â  (3) Promote local control and management of community corrections programs;

Â Â Â Â Â  (4) Promote the use of the most effective criminal sanctions necessary to protect public safety, administer punishment to the offender and rehabilitate the offender;

Â Â Â Â Â  (5) Enhance, increase and support the state and county partnership in the management of offenders; and

Â Â Â Â Â  (6) Enhance, increase and encourage a greater role for local government and the local criminal justice system in the planning and implementation of local public safety policies. [1977 c.412 Â§1; 1989 c.607 Â§1; 1995 c.423 Â§2]

Â Â Â Â Â  423.510 [1977 c.412 Â§2; 1985 c.44 Â§3; 1985 c.558 Â§7; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.515 [1977 c.412 Â§4; 1987 c.320 Â§220a; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.520 Financial grants to counties from Department of Corrections. The Department of Corrections shall make grants to assist counties in the implementation and operation of community corrections programs including, but not limited to, preventive or diversionary correctional programs, probation, parole, work release and local correctional facilities and programs for offenders. The department shall require recipients of the grants to cooperate, to the extent of available information systems resources, in the collection and sharing of data necessary to evaluate the effect of community corrections programs on future criminal conduct. [1977 c.412 Â§5; 1987 c.320 Â§221; 1995 c.423 Â§3; 1997 c.433 Â§10]

Â Â Â Â Â  423.525 Application for financial aid; review of application; rules for program evaluation; use of funds; community corrections manager; modification of plan. (1) A county, group of counties or intergovernmental corrections entity shall apply to the Director of the Department of Corrections in a manner and form prescribed by the director for funding made available under ORS 423.500 to 423.560. The application shall include a community corrections plan. The Department of Corrections shall provide consultation and technical assistance to counties to aid in the development and implementation of community corrections plans.

Â Â Â Â Â  (2)(a) From July 1, 1995, until June 30, 1999, a county, group of counties or intergovernmental corrections entity may make application requesting funding for the construction, acquisition, expansion or remodeling of correctional facilities to serve the county, group of counties or intergovernmental corrections entity. The department shall review the application for funding of correctional facilities in accordance with criteria that consider design, cost, capacity, need, operating efficiency and viability based on the countyÂs, group of countiesÂ or intergovernmental corrections entityÂs ability to provide for ongoing operations.

Â Â Â Â Â  (b)(A) If the application is approved, the department shall present the application with a request to finance the facility with financing agreements to the State Treasurer and the Director of the Oregon Department of Administrative Services. Except as otherwise provided in subparagraph (B) of this paragraph, upon approval of the request by the State Treasurer and the Director of the Oregon Department of Administrative Services, the facility may be financed with financing agreements, and certificates of participation issued pursuant thereto, as provided in ORS 283.085 to 283.092. All decisions approving or denying applications and requests for financing under this section are final. No such decision is subject to judicial review of any kind.

Â Â Â Â Â  (B) If requests to finance county correctional facility projects are submitted after February 22, 1996, and the requests have not been approved by the department on the date a session of the Legislative Assembly convenes, the requests are also subject to the approval of the Legislative Assembly.

Â Â Â Â Â  (c) After approval but prior to the solicitation of bids or proposals for the construction of a project, the county, group of counties or intergovernmental corrections entity and the department shall enter into a written agreement that determines the procedures, and the parties responsible, for the awarding of contracts and the administration of the construction project for the approved correctional facility. If the parties are unable to agree on the terms of the written agreement, the Governor shall decide the terms of the agreement. The GovernorÂs decision is final.

Â Â Â Â Â  (d) After approval of a construction project, the administration of the project shall be conducted as provided in the agreement required by paragraph (c) of this subsection. The agreement must require at a minimum that the county, group of counties or intergovernmental corrections entity shall submit to the department any change order or alteration of the design of the project that, singly or in the aggregate, reduces the capacity of the correctional facility or materially changes the services or functions of the project. The change order or alteration is not effective until approved by the department. In reviewing the change order or alteration, the department shall consider whether the implementation of the change order or alteration will have any material adverse impact on the parties to any financing agreements or the holders of any certificates of participation issued to fund county correctional facilities under this section. In making its decision, the department may rely on the opinions of the Department of Justice, bond counsel or professional financial advisers.

Â Â Â Â Â  (3) Notwithstanding ORS 283.085, for purposes of this section, Âfinancing agreementÂ means a lease purchase agreement, an installment sale agreement, a loan agreement or any other agreement to finance a correctional facility described in this section, or to refinance a previously executed financing agreement for the financing of a correctional facility. The state is not required to own or operate a correctional facility in order to finance it under ORS 283.085 to 283.092 and this section. The state, an intergovernmental corrections entity, county or group of counties may enter into any agreements, including, but not limited to, leases and subleases, that are reasonably necessary or generally accepted by the financial community for purposes of acquiring or securing financing as authorized by this section. In financing county correctional facilities under this section, Âproperty rightsÂ as used in ORS 283.085 includes leasehold mortgages of the stateÂs rights under leases of correctional facilities from counties.

Â Â Â Â Â  (4) Notwithstanding any other provision of state law, county charter or ordinance, a county may convey or lease to the State of Oregon, acting by and through the Department of Corrections, title to interests in, or a lease of, any real property, facilities or personal property owned by the county for the purpose of financing the construction, acquisition, expansion or remodeling of a correctional facility. Upon the payment of all principal and interest on, or upon any other satisfaction of, the financing agreement used to finance the construction, acquisition, expansion or remodeling of a correctional facility, the state shall reconvey its interest in, or terminate and surrender its leasehold of, the property or facilities, including the financed construction, acquisition, expansion or remodeling, to the county. In addition to any authority granted by ORS 283.089, for the purposes of obtaining financing, the state may enter into agreements under which the state may grant to trustees or lenders leases, subleases and other security interests in county property conveyed or leased to the state under this subsection and in the property or facilities financed by financing agreements.

Â Â Â Â Â  (5) In connection with the financing of correctional facilities, the Director of the Oregon Department of Administrative Services may bill the Department of Corrections, and the Department of Corrections shall pay the amounts billed, in the same manner as provided in ORS 283.089. As required by ORS 283.091, the Department of Corrections and the Oregon Department of Administrative Services shall include in the GovernorÂs budget request to the Legislative Assembly all amounts that will be due in each fiscal period under financing agreements for correctional facilities. Amounts payable by the state under a financing agreement for the construction, acquisition, expansion or remodeling of a correctional facility are limited to available funds as defined in ORS 283.085, and no lender, trustee, certificate holder or county has any claim or recourse against any funds of the state other than available funds.

Â Â Â Â Â  (6) The director shall adopt rules that may be necessary for the administration, evaluation and implementation of ORS 423.500 to 423.560. The standards shall be sufficiently flexible to foster the development of new and improved supervision or rehabilitative practices and maximize local control.

Â Â Â Â Â  (7) When a county assumes responsibility under ORS 423.500 to 423.560 for correctional services previously provided by the department, the county and the department shall enter into an intergovernmental agreement that includes a local community corrections plan consisting of program descriptions, budget allocation, performance objectives and methods of evaluating each correctional service to be provided by the county. The performance objectives must include in dominant part reducing future criminal conduct. The methods of evaluating services must include, to the extent of available information systems resources, the collection and analysis of data sufficient to determine the apparent effect of the services on future criminal conduct.

Â Â Â Â Â  (8) All community corrections plans shall comply with rules adopted pursuant to ORS 423.500 to 423.560, and shall include but need not be limited to an outline of the basic structure and the supervision, services and local sanctions to be applied to offenders convicted of felonies who are:

Â Â Â Â Â  (a) On parole;

Â Â Â Â Â  (b) On probation;

Â Â Â Â Â  (c) On post-prison supervision;

Â Â Â Â Â  (d) Sentenced, on or after January 1, 1997, to 12 months or less incarceration;

Â Â Â Â Â  (e) Sanctioned, on or after January 1, 1997, by a court or the State Board of Parole and Post-Prison Supervision to 12 months or less incarceration for a violation of a condition of parole, probation or post-prison supervision; and

Â Â Â Â Â  (f) On conditional release under ORS 420A.206.

Â Â Â Â Â  (9) All community corrections plans shall designate a community corrections manager of the county or counties and shall provide that the administration of community corrections under ORS 423.500 to 423.560 shall be under such manager.

Â Â Â Â Â  (10) No amendment to or modification of a county-approved community corrections plan shall be placed in effect without prior notice to the director for purposes of statewide data collection and reporting.

Â Â Â Â Â  (11) The obligation of the state to provide funding and the scheduling for providing funding of a project approved under this section is dependent upon the ability of the state to access public security markets to sell financing agreements.

Â Â Â Â Â  (12) No later than January 1 of each odd-numbered year, the Department of Corrections shall:

Â Â Â Â Â  (a) Evaluate the community corrections policy established in ORS 423.475, 423.478, 423.483 and 423.500 to 423.560; and

Â Â Â Â Â  (b) Assess the effectiveness of local revocation options. [1977 c.412 Â§6; 1987 c.320 Â§222; 1989 c.790 Â§65; 1995 c.79 Â§218; 1995 c.423 Â§Â§4,4a; 1996 c.4 Â§Â§7,8; 1997 c.433 Â§11; 1999 c.156 Â§2; 1999 c.952 Â§2]

Â Â Â Â Â  423.530 Procedure for determining amount of financial grants; rules. (1) Financial grants for community corrections pursuant to ORS 423.500 to 423.560 consist of the Grant-in-Aid Program. The Grant-in-Aid Program consists of moneys appropriated to the Department of Corrections for the purposes of management, support services and supervision of offenders described in ORS 423.478 (2). The department shall determine, prior to July 1 of each odd-numbered year, each countyÂs percentage share of the amount appropriated for the purposes of this subsection. Such determination shall be based upon a weighted formula of workload and population as adopted by the department by rule. In adopting the rule, the department shall consult with a broad based committee including, but not limited to, representatives of the Department of Corrections, local county community corrections, county boards of commissioners and county sheriffs.

Â Â Â Â Â  (2) Funding received by a county pursuant to ORS 423.500 to 423.560 approved for county corrections programs shall not be reduced by the department except by action of the Legislative Assembly or the Emergency Board. Such reductions shall be made proportionately using the applicable allocation formula. [1977 c.412 Â§7; 1979 c.160 Â§1; 1985 c.708 Â§1; 1987 c.320 Â§223; 1989 c.613 Â§1; 1989 c.790 Â§66; 1993 c.680 Â§1; 1995 c.423 Â§5]

Â Â Â Â Â  423.535 Biennial community corrections plan required; county authority to contract for services. (1) Prior to receiving funds, the county shall have a biennial community corrections plan.

Â Â Â Â Â  (2) The county and the Department of Corrections shall enter into an intergovernmental agreement referring to the plan.

Â Â Â Â Â  (3) The county may contract with public or private agencies including, but not limited to, other counties, cities, special districts and public or private agencies for the provision of services to offenders. [1977 c.412 Â§13; 1987 c.320 Â§224; 1989 c.613 Â§2; 1995 c.423 Â§7]

Â Â Â Â Â  423.540 Program compliance review by Director of Department of Corrections; effect of failure to comply. The Director of the Department of Corrections shall annually review a countyÂs compliance with the intergovernmental agreement under ORS 423.500 to 423.560. A county must substantially comply with the provisions of its community corrections intergovernmental agreement and plan established pursuant to ORS 423.525 (7). If the director determines that there are reasonable grounds to believe that a county is not in substantial compliance with the intergovernmental agreement or plan, the director shall contact the county regarding the alleged noncompliance and offer technical assistance to reach compliance. If the county does not resolve the alleged noncompliance, the director shall, after giving the county not less than 30 daysÂ notice, conduct a hearing to ascertain whether there is substantial compliance or satisfactory progress being made toward compliance. After technical assistance is provided and the hearing occurs, the director may suspend any portion of the funding made available to the county under ORS 423.500 to 423.560 until the required compliance occurs. [1977 c.412 Â§8; 1979 c.487 Â§14; 1987 c.320 Â§225; 1995 c.423 Â§8; 1997 c.715 Â§5]

Â Â Â Â Â  423.545 [1977 c.412 Â§9; 1987 c.320 Â§226; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.549 State positions in community corrections branch; abolishment; county authority; affected employees; pay. (1) Notwithstanding ORS 236.605 to 236.640, all state positions in the state community corrections branch of the Department of Corrections, the funding for which is transferred to counties, are abolished on January 1, 1997. Counties have sole discretion in the development of methods and means of county community corrections operation under ORS 423.500 to 423.560 including establishment of wages, benefits and working conditions and selection of any employees to operate supervision programs or other services and sanctions under ORS 423.478 and 423.525. The implementation of this section does not give rise to any bargaining obligation under ORS 243.650 to 243.782. Notwithstanding any collective bargaining agreement, the department shall first offer to any employee so affected and not hired by a county a vacant position in other department branches and operations for which the employee is qualified. This preference lapses 90 days after the operative date of this section. The department has sole discretion in selecting and filling vacant positions from among affected employees having preference.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, for each month of employment during the period of January 1, 1997, through June 30, 1997, a county shall pay each affected employee hired by the county in regular full-time employment to provide or to support the provision of community corrections programs and services the same minimum gross monthly salary or hourly wage that the affected employee received in state employment immediately prior to termination of the employeeÂs state position. In the event an affected employee formerly employed by the state in a supervisory position is hired by a county in a nonsupervisory position, the county shall pay the affected employee during this period the same minimum gross monthly salary or hourly wage to which an affected employee in the nonsupervisory position would have been entitled to receive in state employment at the top step of the state pay classification for that position immediately prior to its termination. A county shall also provide to each affected employee during this period the same benefits provided to existing county employees performing the same or substantially similar work, giving full consideration to the length of the employeeÂs state service as though the service had been in and for the county. [1995 c.423 Â§16 (enacted in lieu of 423.550)]

Â Â Â Â Â  423.550 [1977 c.412 Â§10; 1987 c.320 Â§227; 1989 c.607 Â§3; 1989 c.614 Â§3; 1993 c.680 Â§2; repealed by 1995 c.423 Â§15 (423.549 enacted in lieu of 423.550)]

Â Â Â Â Â  423.551 [1989 c.614 Â§5; repealed by 1995 c.423 Â§31]

Â Â Â Â Â  423.552 [1989 c.510 Â§2; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.553 [1989 c.510 Â§3; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.554 [1989 c.510 Â§Â§4,5; repealed by 1995 c.423 Â§30]

Â Â Â Â Â  423.555 Statewide program evaluation and information system. The Department of Corrections shall establish and operate, with the cooperation and participation of county community corrections agencies, a statewide evaluation and information system to monitor the effectiveness of correctional services provided to criminal offenders under ORS 423.500 to 423.560. To the extent of available information systems resources, the system shall permit ongoing evaluation of apparent correlations between services provided and future criminal conduct. [1977 c.412 Â§11; 1987 c.320 Â§228; 1995 c.423 Â§10; 1997 c.433 Â§12]

Â Â Â Â Â  423.560 Local public safety coordinating council; duties. (1) The board or boards of county commissioners of a county shall convene a local public safety coordinating council. The council shall include, but need not be limited to:

Â Â Â Â Â  (a) A police chief selected by the police chiefs in the county;

Â Â Â Â Â  (b) The sheriff of the county or, if two or more counties have joined together to provide community corrections services, a sheriff selected by the sheriffs in the counties;

Â Â Â Â Â  (c) The district attorney of the county or, if two or more counties have joined together to provide community corrections services, a district attorney selected by the district attorneys of the counties;

Â Â Â Â Â  (d) A state court judge, and a public defender or defense attorney, both appointed by the presiding judge of the judicial district in which the county is located;

Â Â Â Â Â  (e) A director of community corrections, a county commissioner, a juvenile department director, a health director, a mental health director and at least one lay citizen, all appointed by the county commissioners;

Â Â Â Â Â  (f) A city councilor or mayor and a city manager or other city representative, both selected by the cities in the county;

Â Â Â Â Â  (g) A representative of the Oregon State Police, who is a nonvoting member of the council, selected by the Superintendent of State Police; and

Â Â Â Â Â  (h) A representative of the Oregon Youth Authority, who is a nonvoting member of the council, selected by the Director of the Oregon Youth Authority.

Â Â Â Â Â  (2) The boards of county commissioners of two or more counties may jointly convene a single, regional local public safety coordinating council by means of an intergovernmental agreement. Local officials may combine the council with existing local criminal justice advisory councils established under ORS 1.851.

Â Â Â Â Â  (3) The local public safety coordinating council shall, at a minimum:

Â Â Â Â Â  (a) Develop and recommend to the county board of commissioners a plan for use of:

Â Â Â Â Â  (A) State resources to serve the local offender population; and

Â Â Â Â Â  (B) State and local resources to serve the needs of that part of the local offender population who are at least 15 years of age and less than 18 years of age, which plan must provide for coordination of community-wide services involving prevention, treatment, education, employment resources and intervention strategies; and

Â Â Â Â Â  (b) Coordinate local criminal justice policy among affected criminal justice entities.

Â Â Â Â Â  (4) Nonvoting members of a local public safety coordinating council may not be counted in determining whether a quorum exists.

Â Â Â Â Â  (5) The appointing authorities described in subsection (1) of this section shall fill a vacancy over which they have appointment authority within three months of a vacancy or as soon as possible. [1977 c.412 Â§12; 1995 c.423 Â§11; 1997 c.249 Â§136; 1997 c.698 Â§1; 2003 c.162 Â§1; 2007 c.682 Â§2]

Â Â Â Â Â  423.565 Additional duties of public safety coordinating council. In addition to the duties assigned to it under ORS 423.560, the local public safety coordinating council convened by the board of commissioners shall, at a minimum:

Â Â Â Â Â  (1) Develop and recommend to the county board of commissioners the plan for use of state resources to serve the local youth offender population;

Â Â Â Â Â  (2) Coordinate local juvenile justice policy among affected juvenile justice entities; and

Â Â Â Â Â  (3) In consultation with the local commission on children and families, develop and recommend to the county board of commissioners a plan designed to prevent criminal involvement by youth. The plan must provide for coordination of community-wide services involving treatment, education, employment and intervention strategies aimed at crime prevention. [1995 c.422 Â§75; 1995 c.423 Â§11a]

Â Â Â Â Â  423.569 Annual summary. (1) The board or boards of county commissioners that have convened a local public safety coordinating council shall publish an annual summary of program, service or budget changes made in response to the recommendations of the local public safety coordinating council described in ORS 423.560 and 423.565.

Â Â Â Â Â  (2) The summary described in subsection (1) of this section shall be provided to the local public safety coordinating council and the Oregon Criminal Justice Commission. [2007 c.682 Â§1]

PAYMENTS BY SUPERVISED PERSON

Â Â Â Â Â  423.570 Monthly fee payable by person on supervised release; use; payment as condition of release; waiver. (1) A person sentenced to probation or placed by an authority on parole, post-prison supervision or other form of release, subject to supervision by a community corrections program established under ORS 423.500 to 423.560, shall be required to pay a monthly fee to offset costs of supervising the probation, parole, post-prison supervision or other supervised release.

Â Â Â Â Â  (2) A person sentenced to probation or placed by an authority on parole, post-prison supervision or other form of release, subject to supervision other than by a community corrections program established under ORS 423.500 to 423.560, may be required by the releasing authority to pay a monthly fee to offset costs of supervising the probation, parole, post-prison supervision or other supervised release.

Â Â Â Â Â  (3) When a fee is required under subsection (1) of this section, the fee shall be determined and fixed by the releasing authority but shall be at least $25, and if the releasing authority fails to establish the amount of a released personÂs required fee, the fee shall be $25.

Â Â Â Â Â  (4) Fees are payable one month following the commencement of probation, parole, post-prison supervision or other supervised release and at one-month intervals thereafter. If the released person is supervised under county authority, the county shall collect or provide by contract for the collection of the fee from the released person and shall retain the fee to be used by the county for funding of its community corrections program.

Â Â Â Â Â  (5) Except in the case of a probation granted by a court before that date, the fee requirements imposed by this section apply beginning July 1, 1981, to all persons under supervised probation, parole, post-prison supervision or other form of supervised release pursuant to subsection (1) of this section, including persons on such supervised release in this state under any interstate agreement. Timely payment of the fee is hereby made a condition of such probation, parole, post-prison supervision or other supervised release. In the case of a probation granted by a court prior to July 1, 1981, the court may amend its order granting probation to provide for payment of the fee.

Â Â Â Â Â  (6) In cases of financial hardship or when otherwise advisable in the interest of the released personÂs rehabilitation:

Â Â Â Â Â  (a) The community corrections manager may waive or reduce the amount of the fee.

Â Â Â Â Â  (b) The sentencing court may waive or reduce the amount of the fee for any person whom the court has sentenced to probation. If any of the fee requirement is reduced by the court, only the court may restore the requirement. [1981 c.169 Â§1; 1983 c.252 Â§1; 1987 c.320 Â§229; 1989 c.497 Â§1; 1989 c.790 Â§67; 1993 c.14 Â§23; 1995 c.423 Â§14]

_______________

CHAPTERS 424 AND 425

[Reserved for expansion]



Chapter 426

TITLE 35

MENTAL HEALTH AND DEVELOPMENTAL DISABILITIES;

ALCOHOL AND DRUG ABUSE

Chapter     426.     Persons With Mental Illness; Sexually Dangerous Persons

427.     Persons With Mental Retardation; Persons With Developmental Disabilities

428.     Nonresident Persons With Mental Disabilities

430.     Administration; Alcohol and Drug Abuse Programs

_______________

Chapter 426  Persons With Mental Illness; Sexually Dangerous Persons

2007 EDITION

MENTALLY ILL AND SEXUALLY DANGEROUS PERSONS

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

PERSONS WITH MENTAL ILLNESS

(Definitions)

426.005     Definitions for ORS 426.005 to 426.390

(Hospitals)

426.010     State hospitals for mentally ill persons

426.020     Superintendent; chief medical officer

426.060     Commitment to Department of Human Services; authority of department to direct placement; transfer authority; delegation

(Commitment Procedure)

426.070     Initiation; notification required; recommendation to court; citation

426.072     Custody; care; responsibilities of treating physician; rules

426.074     Investigation; procedure; content; report

426.075     Notice and records of treatment prior to hearing; procedures

426.080     Execution and return of citation or warrant of detention

426.090     Citation; service

426.095     Commitment hearing; postponement; right to cross-examine; admissibility of investigation report

426.100     Advice of court; appointment of legal counsel; costs; representation of states interest

426.110     Appointment of examiners; qualifications; costs

426.120     Examination report; rules

426.123     Observation of person in custody; warning; evidence

426.125     Qualifications and requirements for conditional release

426.127     Outpatient commitment

426.130     Court determination of mental illness; discharge; release for voluntary treatment; conditional release; commitment; prohibition relating to firearms; period of commitment

426.135     Counsel on appeal; costs of appeal

426.140     Place of confinement; attendant

426.150     Transportation to treatment facility

426.155     Release of information about person held in custody pending commitment proceeding or while committed or recommitted

426.160     Record of proceedings

426.170     Delivery of certified copy of record

(Emergency and Voluntary Admissions)

426.180     Emergency commitment of certain Native Americans

426.190     Admission on emergency commitment

426.200     Duties following emergency admission; application for voluntary admission; court commitment

426.210     Limit of detention after commitment in emergency proceedings

426.217     Change of status of committed patient to voluntary patient; effect of change

426.220     Voluntary admission; leave of absence; notice to parent or guardian

426.223     Retaking persons in custody of or committed to department; assistance of peace officers and others

426.225     Voluntary admission to state hospital of committed person; examination by physician

(Emergency Care and Treatment)

426.228     Custody; authority of peace officers and other persons; transporting to facility; reports; examination of person

426.231     Physician hold; when authorized; statement required

426.232     Physician emergency admission; notice; limit of hold

426.233     Authority of community mental health and developmental disabilities program director and of other persons; costs of transportation

426.234     Duties of professionals at facility where person admitted; notification; duties of court

426.235     Transfer between hospital and nonhospital facilities

426.236     Rules

426.237     Prehearing detention; duties of community mental health and developmental disabilities program director; certification for treatment; court proceedings

426.238     Classifying facilities

(Costs)

426.241     Payment of care, custody and treatment costs; denial of payment; rules

426.250     Payment of costs related to commitment proceedings

426.255     County to pay costs

(Trial Visits; Conditional Release; Outpatient Commitment; Early Release)

426.273     Trial visits

426.275     Effect of failure to adhere to condition of placement

426.278     Distribution of copies of conditions for outpatient commitment or trial visit

426.292     Release prior to expiration of term of commitment

(Competency and Discharge)

426.295     Judicial determination of competency; restoration of competency

426.297     Payment of expenses for proceeding under ORS 426.295

426.300     Discharge of patients; application for public assistance

426.301     Release of committed patient; certification of continued mental illness; service of certificate; content; period of further commitment; effect of failure to protest further commitment

426.303     Effect of protest of further commitment; advice of court

426.307     Court hearing; continuance; attorney; examination; determination of mental illness; order of further commitment; period of commitment

426.309     Effect of ORS 426.217 and 426.301 to 426.307 on other discharge procedure

(Miscellaneous)

426.310     Reimbursement of county in case of nonresident patients

426.320     Payment of certain expenses by the state

426.330     Presentation and payment of claims

426.335     Limitations on liability

426.370     Withholding information obtained in certain commitment or admission investigations

426.380     Availability of writ of habeas corpus

426.385     Rights of committed persons

426.390     Construction

426.395     Posting of statement of rights of committed persons

(Licensing of Persons Who May Order Restraint or Seclusion)

426.415     Licensing of persons who may order and oversee use of restraint and seclusion in facilities providing mental health treatment to individuals under 21 years of age; rules

PERSONS WITH CHRONIC MENTAL ILLNESS

(Generally)

426.490     Policy

426.495     Definitions for ORS 426.490 to 426.500; rules

426.500     Powers and duties of Department of Human Services; rules

(Community Housing)

426.502     Definitions for ORS 426.502 to 426.508

426.504     Authority of department to develop community housing for persons with chronic mental illness; sale of community housing; conditions

426.506     Community Mental Health Housing Fund; Community Housing Trust Account; report

426.508     Sale of F. H. Dammasch State Hospital; fair market value; redevelopment of property; property reserved for community housing

SEXUALLY DANGEROUS PERSONS

426.510     Sexually dangerous person defined

426.650     Voluntary admission to state institution; rules

426.670     Treatment programs for sexually dangerous persons

426.675     Determination of sexually dangerous persons; custody pending sentencing; hearing; sentencing; rules

426.680     Trial visits for probationer

PERSONS WITH MENTAL ILLNESS

(Definitions)

426.005 Definitions for ORS 426.005 to 426.390. (1) As used in ORS 426.005 to 426.390, unless the context requires otherwise:

(a) Department means the Department of Human Services.

(b) Director of the facility means a superintendent of a state mental hospital, the chief of psychiatric services in a community hospital or the person in charge of treatment and rehabilitation programs at other treatment facilities.

(c) Facility means a state mental hospital, community hospital, residential facility, detoxification center, day treatment facility or such other facility as the department determines suitable, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation for committed mentally ill persons.

(d) Mentally ill person means a person who, because of a mental disorder, is one or more of the following:

(A) Dangerous to self or others.

(B) Unable to provide for basic personal needs and is not receiving such care as is necessary for health or safety.

(C) A person:

(i) With a chronic mental illness, as defined in ORS 426.495;

(ii) Who, within the previous three years, has twice been placed in a hospital or approved inpatient facility by the department under ORS 426.060;

(iii) Who is exhibiting symptoms or behavior substantially similar to those that preceded and led to one or more of the hospitalizations or inpatient placements referred to in sub-subparagraph (ii) of this subparagraph; and

(iv) Who, unless treated, will continue, to a reasonable medical probability, to physically or mentally deteriorate so that the person will become a person described under either subparagraph (A) or (B) of this paragraph or both.

(e) Nonhospital facility means any facility, other than a hospital, that is approved by the department to provide adequate security, psychiatric, nursing and other services to persons under ORS 426.232 or 426.233.

(f) Prehearing period of detention means a period of time calculated from the initiation of custody during which a person may be detained under ORS 426.228, 426.231, 426.232 or 426.233.

(2) Whenever a community mental health and developmental disabilities program director, director of the facility, superintendent of a state hospital or administrator of a facility is referred to, the reference includes any designee such person has designated to act on the persons behalf in the exercise of duties. [1961 c.706 §25; 1973 c.838 §1; 1987 c.903 §5; 1989 c.993 §3; 1993 c.484 §11; 2001 c.900 §125; 2007 c.70 §203]

(Hospitals)

426.010 State hospitals for mentally ill persons. Except as otherwise ordered by the Department of Human Services pursuant to ORS 179.325, the Oregon State Hospital in Salem, Marion County, and the Blue Mountain Recovery Center in Pendleton, Umatilla County, shall be used as state hospitals for the care and treatment of mentally ill persons who are assigned to the care of such institutions by the department or who have previously been committed to such institutions. [Amended by 1955 c.651 §3; 1965 c.339 §23; 1965 c.595 §2; 1983 c.505 §1; 1999 c.983 §6; 2007 c.14 §1]

426.020 Superintendent; chief medical officer. The superintendent of a hospital referred to in ORS 426.010 shall be a person the Department of Human Services considers qualified to administer the hospital. If the superintendent of any hospital is a physician licensed by the Oregon Medical Board, the superintendent shall serve as chief medical officer. If the superintendent is not a physician, the Director of Human Services or the designee of the director shall appoint a physician to serve as chief medical officer who shall be in the unclassified service. [Amended by 1955 c.651 §4; 1969 c.391 §1; 1973 c.807 §2; 1987 c.158 §76; 2003 c.14 §234; 2007 c.71 §116]

426.030 [Amended by 1955 c.651 §5; 1957 c.43 §1; repealed by 1999 c.983 §7]

426.060 Commitment to Department of Human Services; authority of department to direct placement; transfer authority; delegation. (1) Commitments to the Department of Human Services shall be made only by the judge of a circuit court in a county of this state.

(2) The following is a nonexclusive list of powers the department may exercise concerning the placement of persons committed or persons receiving emergency care and treatment under ORS 426.070, 426.228 to 426.235 or 426.237:

(a) In its discretion and for reasons which are satisfactory to the department, the department may direct any court-committed person to the facility best able to treat the person. The authority of the department on such matters shall be final.

(b) At any time, for good cause and in the best interest of the mentally ill person, the department may transfer a committed person from one facility to another. When transferring a person under this paragraph, the department shall make the transfer:

(A) If the transfer is from a facility in one class to a facility of the same class, as provided by rule of the department;

(B) If the transfer is from a facility in one class to a facility in a less restrictive class, by following the procedures for trial visits under ORS 426.273; and

(C) If the transfer is from a facility in one class to a facility in a more restrictive class, by following the procedures under ORS 426.275.

(c) At any time, for good cause and in the best interest of the mentally ill person, the department may transfer a person receiving emergency care and treatment under ORS 426.070 or 426.228 to 426.235, or intensive treatment under ORS 426.237, between hospitals and nonhospital facilities approved by the department to provide emergency care or treatment as defined by rule of the department.

(d) Pursuant to its rules, the department may delegate to a community mental health and developmental disabilities program director the responsibility for assignment of mentally ill persons to suitable facilities or transfer between such facilities under conditions which the department may define. [Amended by 1955 c.651 §6; 1963 c.254 §1; 1967 c.534 §19; 1973 c.838 §2; 1975 c.690 §1; 1987 c.903 §6; 1993 c.484 §12]

(Commitment Procedure)

426.070 Initiation; notification required; recommendation to court; citation. (1) Any of the following may initiate commitment procedures under this section by giving the notice described under subsection (2) of this section:

(a) Two persons;

(b) The county health officer; or

(c) Any magistrate.

(2) For purposes of subsection (1) of this section, the notice must comply with the following:

(a) It must be in writing under oath;

(b) It must be given to the community mental health and developmental disabilities program director or a designee of the director in the county where the allegedly mentally ill person resides;

(c) It must state that a person within the county other than the person giving the notice is a mentally ill person and is in need of treatment, care or custody;

(d) If the commitment proceeding is initiated by two persons under subsection (1)(a) of this section, it may include a request that the court notify the two persons:

(A) Of the issuance or nonissuance of a warrant under this section; or

(B) Of the courts determination under ORS 426.130 (1); and

(e) If the notice contains a request under paragraph (d) of this subsection, it must also include the addresses of the two persons making the request.

(3) Upon receipt of a notice under subsections (1) and (2) of this section or when notified by a circuit court that the court received notice under ORS 426.234, the community mental health and developmental disabilities program director, or designee of the director, shall:

(a) Immediately notify the judge of the court having jurisdiction for that county under ORS 426.060 of the notification described in subsections (1) and (2) of this section.

(b) Immediately notify the Department of Human Services if commitment is proposed because the person appears to be a mentally ill person, as defined in ORS 426.005 (1)(d)(C). When such notice is received, the department may verify, to the extent known by the department, whether or not the person meets the criteria described in ORS 426.005 (1)(d)(C)(i) and (ii) and so inform the community mental health and developmental disabilities program director or designee of the director.

(c) Initiate an investigation under ORS 426.074 to determine whether there is probable cause to believe that the person is in fact a mentally ill person.

(4) Upon completion, a recommendation based upon the investigation report under ORS 426.074 shall be promptly submitted to the court. If the community mental health and developmental disabilities program director determines that probable cause does not exist to believe that a person released from detention under ORS 426.234 (2)(c) or (3)(b) is a mentally ill person, the community mental health and developmental disabilities program director shall not submit a recommendation to the court.

(5) When the court receives notice under subsection (3) of this section:

(a) If the court, following the investigation, concludes that there is probable cause to believe that the person investigated is a mentally ill person, it shall, through the issuance of a citation as provided in ORS 426.090, cause the person to be brought before it at a time and place as it may direct, for a hearing under ORS 426.095 to determine whether the person is mentally ill. The person shall be given the opportunity to appear voluntarily at the hearing unless the person fails to appear or unless the person is detained pursuant to paragraph (b) of this subsection.

(b)(A) The judge may cause the allegedly mentally ill person to be taken into custody pending the investigation or hearing by issuing a warrant of detention under this subsection. A judge may only issue a warrant under this subsection if the court finds that there is probable cause to believe that failure to take the person into custody would pose serious harm or danger to the person or to others.

(B) To cause the custody of a person under this paragraph, the judge must issue a warrant of detention to the community mental health and developmental disabilities program director or designee, the sheriff of the county or designee, directing that person to take the allegedly mentally ill person into custody and produce the person at the time and place stated in the warrant.

(C) At the time the person is taken into custody, the person shall be informed by the community mental health and developmental disabilities program director, the sheriff or a designee of the following:

(i) The persons rights with regard to representation by or appointment of counsel as described in ORS 426.100;

(ii) The warning under ORS 426.123; and

(iii) The persons right, if the community mental health and developmental disabilities program director, sheriff or designee reasonably suspects that the person is a foreign national, to communicate with an official from the consulate of the persons country. A community mental health and developmental disabilities program director, sheriff or designee is not civilly or criminally liable for failure to provide the information required by this sub-subparagraph. Failure to provide the information required by this sub-subparagraph does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding.

(D) The court may make any orders for the care and custody of the person prior to the hearing as it considers necessary.

(c) If the notice includes a request under subsection (2)(d)(A) of this section, the court shall notify the two persons of the issuance or nonissuance of a warrant under this subsection. [Amended by 1957 c.329 §1; 1967 c.534 §20; 1973 c.838 §3; 1975 c.690 §2; 1979 c.408 §1; 1983 c.740 §149; 1987 c.903 §7; 1989 c.993 §4; 1993 c.484 §26; 1995 c.201 §2; 1995 c.498 §1; 2003 c.14 §235; 2003 c.109 §3]

426.072 Custody; care; responsibilities of treating physician; rules. (1) A hospital or nonhospital facility and a treating physician must comply with the following when an allegedly mentally ill person is placed in custody at the hospital or nonhospital facility:

(a) By a warrant of detention under ORS 426.070;

(b) By a peace officer under ORS 426.228 or other person authorized under ORS 426.233; or

(c) By a physician under ORS 426.232.

(2) In circumstances described under subsection (1) of this section, the hospital or nonhospital facility and treating physician must comply with the following:

(a) The person shall receive the care, custody and treatment required for mental and physical health and safety;

(b) The treating physician shall report any care, custody and treatment to the court as required in ORS 426.075;

(c) All methods of treatment, including the prescription and administration of drugs, shall be the sole responsibility of the treating physician. However, the person shall not be subject to electroshock therapy or unduly hazardous treatment and shall receive usual and customary treatment in accordance with medical standards in the community;

(d) The treating physician shall be notified immediately of any use of mechanical restraints on the person. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the treating physician; and

(e) The treating physician shall give the person the warning under ORS 426.123 at times the treating physician determines the person will reasonably understand the notice. This paragraph only requires the notice to be given as often as the physician determines is necessary to assure that the person is given an opportunity to be aware of the notice.

(3) The Department of Human Services shall adopt rules necessary to carry out this section, including rules regarding the content of the medical record compiled during the current period of custody. [1987 c.903 §9; 1993 c.484 §13; 1997 c.531 §1]

426.074 Investigation; procedure; content; report. The following is applicable to an investigation initiated by a community mental health and developmental disabilities program director, or a designee of the director, as part of commitment procedures under ORS 426.070 and 426.228 to 426.235:

(1) If the allegedly mentally ill person is held in custody before the hearing the investigation shall be completed at least 24 hours before the hearing under ORS 426.095, otherwise the investigation shall comply with the following time schedule:

(a) If the allegedly mentally ill person can be located, the investigator shall contact the person within three judicial days from the date the community mental health and developmental disabilities program director or a designee receives a notice under ORS 426.070 alleging that the person is mentally ill.

(b) Within 15 days from the date the community mental health and developmental disabilities program director or a designee receives a notice under ORS 426.070 alleging that a person is mentally ill, one of the following shall occur:

(A) The investigation shall be completed and submitted to the court.

(B) An application for extension shall be made to the court under paragraph (c) of this subsection.

(c) The community mental health and developmental disabilities program director, a designee or the investigator may file for an extension of the time under paragraph (b) of this subsection only if one of the following occurs:

(A) A treatment option less restrictive than involuntary in-patient commitment is actively being pursued.

(B) The allegedly mentally ill person cannot be located.

(d) A court may grant an extension under paragraph (c) of this subsection for a time and upon the terms and conditions the court considers appropriate.

(2) This subsection establishes a nonexclusive list of provisions applicable to the content of the investigation, as follows:

(a) The investigation conducted should, where appropriate, include an interview or examination of the allegedly mentally ill person in the home of the person or other place familiar to the person.

(b) Whether or not the allegedly mentally ill person consents, the investigation should include interviews with any persons that the investigator has probable cause to believe have pertinent information regarding the investigation. If the allegedly mentally ill person objects to the contact with any person, the objection shall be noted in the investigators report.

(c) The investigator shall be allowed access to physicians, nurses or social workers and to medical records compiled during the current involuntary prehearing period of detention to determine probable cause and to develop alternatives to commitment. If commitment is proposed because the person appears to be a mentally ill person as defined in ORS 426.005 (1)(d)(C), the investigator shall be allowed access to medical records necessary to verify the existence of criteria described in ORS 426.005 (1)(d)(C). The investigator shall include pertinent parts of the medical record in the investigation report. Records and communications described in this paragraph and communications related thereto are not privileged under ORS 40.230, 40.235, 40.240 or 40.250.

(3) A copy of the investigation report shall be provided as soon as possible, but in no event later than 24 hours prior to the hearing, to the allegedly mentally ill person and to that persons counsel. Copies shall likewise be provided to counsel assisting the court, to the examiners and to the court for use in questioning witnesses. [1987 c.903 §10; 1989 c.993 §5; 1993 c.484 §14; 1997 c.649 §1]

426.075 Notice and records of treatment prior to hearing; procedures. This section establishes procedures that are required to be followed before the hearing if a court, under ORS 426.070, orders a hearing under ORS 426.095. The following apply as described:

(1) The court shall be fully advised of all drugs and other treatment known to have been administered to the allegedly mentally ill person that may substantially affect the ability of the person to prepare for or function effectively at the hearing. The following shall advise the court as required by this subsection:

(a) When not otherwise provided by paragraph (b) of this subsection, the community mental health and developmental disabilities program director or designee.

(b) When the person has been detained by a warrant of detention under ORS 426.070, 426.180, 426.228, 426.232 or 426.233, the treating physician.

(2) The court shall appoint examiners under ORS 426.110 sufficiently long before the hearing so that they may begin their preparation for the hearing. The records established by the Department of Human Services by rule and the investigation report shall be made available to the examiners at least 24 hours before the hearing in order that the examiners may review the medical record and have an opportunity to inquire of the medical personnel concerning the treatment of the allegedly mentally ill person relating to the detention period prior to the hearing.

(3) The medical record described in subsection (2) of this section shall be made available to counsel for the allegedly mentally ill person at least 24 hours prior to the hearing.

(4) When requested by a party to the action, the partys attorney shall subpoena physicians who are or have been treating the allegedly mentally ill person. Any treating physician subpoenaed under this subsection shall be subpoenaed as an expert witness. [1973 c.838 §8; 1975 c.690 §3; 1979 c.408 §2; 1987 c.903 §12; 1989 c.189 §1; 1993 c.484 §15]

426.080 Execution and return of citation or warrant of detention. The person serving a warrant of detention or the citation provided for by ORS 426.090 shall, immediately after service thereof, make a return upon the original warrant or citation showing the time, place and manner of such service and file it with the clerk of the court. In executing the warrant of detention or citation, the person has all the powers provided by ORS 133.235 and 161.235 to 161.245 and may require the assistance of any peace officer or other person. [Amended by 1971 c.743 §366; 1973 c.836 §348; 1973 c.838 §4a]

426.090 Citation; service. The judge shall cause a citation to issue to the allegedly mentally ill person stating the nature of the information filed concerning the person and the specific reasons the person is believed to be mentally ill. The citation shall further contain a notice of the time and place of the commitment hearing, the right to legal counsel, the right to have legal counsel appointed if the person is unable to afford legal counsel, and, if requested, to have legal counsel immediately appointed, the right to subpoena witnesses in behalf of the person to the hearing and other information as the court may direct. The citation shall be served upon the person by delivering a duly certified copy of the original thereof to the person in person prior to the hearing. The person shall have an opportunity to consult with legal counsel prior to being brought before the court. [Amended by 1957 c.329 §2; 1967 c.459 §1; 1971 c.368 §1; 1973 c.838 §5; 1975 c.690 §4]

426.095 Commitment hearing; postponement; right to cross-examine; admissibility of investigation report. The following is applicable to a commitment hearing held by a court under ORS 426.070:

(1) The hearing may be held in a hospital, the persons home or in some other place convenient to the court and the allegedly mentally ill person.

(2) The court shall hold the hearing at the time established according to the following:

(a) Except as provided by paragraph (b) or (c) of this subsection, a hearing shall be held five judicial days from the day a court under ORS 426.070 issues a citation provided under ORS 426.090.

(b) Except as provided by paragraph (c) of this subsection, if a person is detained by a warrant of detention under ORS 426.070, a hearing shall be held within five judicial days of the commencement of detention.

(c) If requested under this paragraph, the court, for good cause, may postpone the hearing for not more than five judicial days in order to allow preparation for the hearing. The court may make orders for the care and custody of the person during a postponement as it deems necessary. If a person is detained before a hearing under ORS 426.070, 426.180, 426.228, 426.232 or 426.233 and the hearing is postponed under this paragraph, the court, for good cause, may allow the person to be detained during the postponement if the postponement is requested by the person or the legal counsel of the person. Any of the following may request a postponement under this paragraph:

(A) The allegedly mentally ill person.

(B) The legal counsel or guardian of the allegedly mentally ill person.

(C) The person representing the states interest.

(3) The allegedly mentally ill person and the person representing the states interest shall have the right to cross-examine all the following:

(a) Witnesses.

(b) The person conducting the investigation.

(c) The examining physicians or other qualified persons recommended by the Department of Human Services who have examined the person.

(4) The provisions of ORS 40.230, 40.235, 40.240 and 40.250 shall not apply to and the court may consider as evidence any of the following:

(a) Medical records for the current involuntary prehearing period of detention.

(b) Statements attributed by the maker of the medical records or the investigation report to witnesses concerning their own observations in the absence of objection or if such persons are produced as witnesses at the hearing available for cross-examination.

(c) The testimony of any treating physicians, nurses or social workers for the prehearing period of detention. Any treating physician, nurse or social worker who is subpoenaed as a witness for the proceeding shall testify as an expert witness under the provisions of ORS 40.410, 40.415, 40.420 and 40.425 and is subject to treatment as an expert witness in the payment of witness fees and costs.

(d) The investigation report prepared under ORS 426.074. Subject to the following, the investigation report shall be introduced in evidence:

(A) Introduction of the report under this paragraph does not require the consent of the allegedly mentally ill person.

(B) Upon objection by any party to the action, the court shall exclude any part of the investigation report that may be excluded under the Oregon Evidence Code on grounds other than those set forth in ORS 40.230, 40.235, 40.240 or 40.250.

(C) Neither the investigation report nor any part thereof shall be introduced into evidence under this paragraph unless the investigator is present during the proceeding to be cross-examined or unless the presence of the investigator is waived by the allegedly mentally ill person or counsel for the allegedly mentally ill person. [1973 c.838 §9; 1975 c.690 §5; 1987 c.903 §13; 1993 c.484 §16; 1997 c.649 §2]

426.100 Advice of court; appointment of legal counsel; costs; representation of states interest. (1) At the time the allegedly mentally ill person is brought before the court, the court shall advise the person of the following:

(a) The reason for being brought before the court;

(b) The nature of the proceedings;

(c) The possible results of the proceedings;

(d) The right to subpoena witnesses; and

(e) The persons rights regarding representation by or appointment of counsel.

(2) Subsection (3) of this section establishes the rights of allegedly mentally ill persons in each of the following circumstances:

(a) When the person is held by warrant of detention issued under ORS 426.070.

(b) In commitment hearings under ORS 426.095.

(c) When the person is detained as provided under ORS 426.228, 426.232 or 426.233.

(d) In recommitment hearings under ORS 426.307.

(3) When provided under subsection (2) of this section, an allegedly mentally ill person has the following rights relating to representation by or appointment of counsel:

(a) The right to obtain suitable legal counsel possessing skills and experience commensurate with the nature of the allegations and complexity of the case during the proceedings.

(b) If the person is determined to be financially eligible for appointed counsel at state expense, the court will appoint legal counsel to represent the person. If a person is appointed counsel at state expense, payment of expenses and compensation relating to legal counsel shall be made as provided under ORS 426.250.

(c) If the allegedly mentally ill person does not request legal counsel, the legal guardian, relative or friend may request the assistance of suitable legal counsel on behalf of the person.

(d) If no request for legal counsel is made, the court shall appoint suitable legal counsel unless counsel is expressly, knowingly and intelligently refused by the person.

(e) If the person is being involuntarily detained before a hearing on the issue of commitment, the right under paragraph (a) of this subsection to contact an attorney or under paragraph (b) of this subsection to have an attorney appointed may be exercised as soon as reasonably possible.

(f) In all cases suitable legal counsel shall be present at the hearing and may be present at examination and may examine all witnesses offering testimony, and otherwise represent the person.

(4) The responsibility for representing the states interest in commitment proceedings, including, but not limited to, preparation of the states case and appearances at commitment hearings is as follows:

(a) The Attorney Generals office shall have the responsibility relating to proceedings initiated by state hospital staff that are any of the following:

(A) Recommitment proceedings under ORS 426.307; or

(B) Proceedings under ORS 426.228, 426.232 or 426.233.

(b) The district attorney if requested to do so by the governing body of the county.

(c) In lieu of the district attorney under paragraph (b) of this subsection, a counsel designated by the governing body of a county shall take the responsibility. A county governing body may designate counsel to take responsibility under this paragraph either for single proceedings or for all such proceedings the county will be obligated to pay for under ORS 426.250. If a county governing body elects to proceed under this paragraph, the county governing body shall so notify the district attorney. The expenses of an attorney appointed under this paragraph shall be paid as provided under ORS 426.250. [Amended by 1967 c.458 §1; 1971 c.368 §2; 1973 c.838 §6; 1975 c.690 §6; 1977 c.259 §1; 1979 c.574 §§1,2; 1979 c.867 §10; 1981 s.s. c.3 §133; 1987 c.903 §14; 1993 c.484 §17; 2001 c.962 §57]

426.110 Appointment of examiners; qualifications; costs. The following requirements relating to the appointment of examiners for purposes of a hearing under ORS 426.095 apply as described:

(1) The judge shall appoint one qualified examiner. If requested, the judge shall appoint one additional qualified examiner. A request for an additional examiner under this subsection must be made in writing and must be made by the allegedly mentally ill person or the attorney for the allegedly mentally ill person.

(2) To be qualified for purposes of this section, an examiner must meet all of the following qualifications:

(a) The person must agree to be an examiner.

(b) The person must be one of the following:

(A) A physician licensed by the Oregon Medical Board who is competent to practice psychiatry as provided by the Department of Human Services by rule.

(B) Certified as a mental health examiner qualified to make examinations for involuntary commitment proceedings by the department. The department has authority to establish, by rule, requirements for certification as a mental health examiner for purposes of this subparagraph.

(3) The cost of examiners under this section shall be paid as provided under ORS 426.250. [Amended by 1973 c.838 §10; 1987 c.158 §77; 1987 c.903 §15]

426.120 Examination report; rules. (1) Persons appointed under ORS 426.110 to conduct the examination shall do the following:

(a) Examine the person as to mental condition;

(b) Initiate the examination process prior to the hearing. Any failure to comply with this paragraph shall not, in itself, constitute sufficient grounds to challenge the examination conducted by an examiner;

(c) Make their separate reports in writing, under oath, to the court; and

(d) Upon completion of the hearing, file the reports with the clerk of the court.

(2) The following is a nonexclusive list of requirements relating to the content of examination reports prepared under subsection (1) of this section:

(a) If the examining persons find, and show by their reports, that the person examined is a mentally ill person, the reports shall include a recommendation as to the type of treatment facility best calculated to help the person recover from mental illness.

(b) Each report shall also advise the court whether in the opinion of the examiner the mentally ill person would cooperate with and benefit from a program of voluntary treatment.

(c) Reports shall contain the information required by the Department of Human Services by rule. The department shall adopt rules necessary to carry out this paragraph.

(3) The examiner shall be allowed access to physicians, nurses or social workers and to medical records compiled during the current involuntary prehearing period of detention and the investigation report. Records and communications described in this subsection and communications related thereto are not privileged under ORS 40.230, 40.235, 40.240 or 40.250. [Amended by 1973 c.838 §11; 1975 c.690 §7; 1987 c.903 §16; 1997 c.649 §3]

426.123 Observation of person in custody; warning; evidence. (1) Whenever specifically required under ORS 426.070, 426.072, 426.180 or 426.234, a person shall be given a warning that observations of the person by the staff of the facility where the person is in custody may be used as evidence in subsequent court proceedings to determine whether the person should be or should continue to be committed as a mentally ill person.

(2) The warning described under subsection (1) of this section shall be given both orally and in writing.

(3) Failure to give a warning under this section does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding. [1987 c.903 §11; 1993 c.484 §18]

426.125 Qualifications and requirements for conditional release. The following qualifications, requirements and other provisions relating to a conditional release under ORS 426.130 apply as described:

(1) A court may only order conditional release if all of the following occur:

(a) The conditional release is requested by the legal guardian, relative or friend of the mentally ill person.

(b) The person requesting the conditional release requests to be allowed to care for the mentally ill person during the period of commitment in a place satisfactory to the judge.

(c) The person requesting the release establishes all of the following to the satisfaction of the court:

(A) Ability to care for the mentally ill person.

(B) That there are adequate financial resources available for the care of the mentally ill person.

(2) If the court determines to allow conditional release, the court shall order that the mentally ill person be conditionally released and placed in the care of the requester. The court shall establish any terms and conditions on the conditional release that the court determines appropriate.

(3) Any conditional release ordered under this section is subject to the provisions under ORS 426.275. [1987 c.903 §18]

426.127 Outpatient commitment. The following provisions are applicable to outpatient commitment under ORS 426.130 as described:

(1) The Department of Human Services may only place a person in an outpatient commitment if an adequate treatment facility is available.

(2) Conditions for the outpatient commitment shall be set at the time of the hearing under ORS 426.095 by the community mental health and developmental disabilities program director, or a designee for the director, for the county in which the hearing takes place. The conditions shall include, but not be limited to, the following:

(a) Provision for outpatient care.

(b) A designation of a facility, service or other provider to provide care or treatment.

(3) A copy of the conditions shall be given to all of the persons described in ORS 426.278.

(4) Any outpatient commitment ordered under this section is subject to the provisions under ORS 426.275.

(5) The community mental health and developmental disabilities program director or designee, for the county where a person is on outpatient commitment, may modify the conditions for outpatient commitment when a modification is in the best interest of the person. The community mental health and developmental disabilities program director or designee shall send notification of such changes and the reasons for the changes to all those who received a copy of the original conditions under ORS 426.278. [1987 c.903 §19; 1989 c.171 §52; 2003 c.14 §236]

426.130 Court determination of mental illness; discharge; release for voluntary treatment; conditional release; commitment; prohibition relating to firearms; period of commitment. (1) After hearing all of the evidence, and reviewing the findings of the examining persons, the court shall determine whether the person is mentally ill. If, in the opinion of the court, the person is:

(a) Not mentally ill, the person shall be discharged forthwith.

(b) Mentally ill based upon clear and convincing evidence, the court:

(A) Shall order the release of the individual and dismiss the case if:

(i) The mentally ill person is willing and able to participate in treatment on a voluntary basis; and

(ii) The court finds that the person will probably do so.

(B) May order conditional release under this subparagraph subject to the qualifications and requirements under ORS 426.125. If the court orders conditional release under this subparagraph, the court shall establish a period of commitment for the conditional release.

(C) May order commitment of the individual to the Department of Human Services for treatment if, in the opinion of the court, subparagraph (A) or (B) of this paragraph is not in the best interest of the mentally ill person. If the court orders commitment under this subparagraph:

(i) The court shall establish a period of commitment.

(ii) The department may place the committed person in outpatient commitment under ORS 426.127.

(D) Shall order that the person be prohibited from purchasing or possessing a firearm if, in the opinion of the court, there is a reasonable likelihood the person would constitute a danger to self or others or to the community at large as a result of the persons mental or psychological state as demonstrated by past behavior or participation in incidents involving unlawful violence or threats of unlawful violence, or by reason of a single incident of extreme, violent, unlawful conduct. When a court makes an order under this subparagraph, the court shall cause a copy of the order to be delivered to the sheriff of the county who will enter the information into the Law Enforcement Data System.

(2) A court that orders a conditional release or a commitment under this section shall establish a period of commitment for the person subject to the order. Any period of commitment ordered for commitment or conditional release under this section shall be for a period of time not to exceed 180 days.

(3) If the commitment proceeding was initiated under ORS 426.070 (1)(a) and if the notice included a request under ORS 426.070 (2)(d)(B), the court shall notify the two persons of the courts determination under subsection (1) of this section. [Amended by 1973 c.838 §12; 1975 c.690 §8; 1979 c.408 §3; 1987 c.903 §17; 1989 c.839 §36; 1993 c.735 §9; 1995 c.498 §2]

426.135 Counsel on appeal; costs of appeal. If a person determined to be mentally ill as provided in ORS 426.130 appeals the determination or disposition based thereon, and is determined to be financially eligible for appointed counsel at state expense, upon request of the person or upon its own motion, the court shall appoint suitable legal counsel to represent the person. The compensation for legal counsel and costs and expenses necessary to the appeal shall be determined and paid by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or Supreme Court is the appellate court. The compensation, costs and expenses shall be paid as provided in ORS 138.500. [1979 c.867 §12; 1981 s.s. c.3 §134; 1985 c.502 §25; 2001 c.962 §58]

426.140 Place of confinement; attendant. (1) No person, not incarcerated upon a criminal charge, who has been adjudged a mentally ill person or one against whom commitment proceedings have been instituted shall be confined in any prison, jail or other enclosure where those charged with a crime or a violation of a municipal ordinance are incarcerated, unless the person represents an immediate and serious danger to staff or physical facilities of a hospital or other facility approved by the Department of Human Services for the care, custody and treatment of the person.

(2) No allegedly mentally ill person who has been taken into custody shall be confined, either before or after the commitment hearing, without an attendant in direct charge of the person; and, if not confined in a community hospital, the sheriff or community mental health and developmental disabilities program director having the person in custody shall select some suitable person to act as attendant in quarters suitable for the comfortable, safe and humane confinement of the person and approved by the department. [Amended by 1973 c.838 §23; 1975 c.690 §9; 1977 c.764 §1]

426.150 Transportation to treatment facility. (1) Upon receipt of the order of commitment, the Department of Human Services or its designee shall take the mentally ill person into its custody, and insure the safekeeping and proper care of the person until delivery is made to an assigned treatment facility or its representative. The representative of the treating facility to which the person has been assigned, accompanied by any assistants the department or its designee may deem necessary, shall proceed to the place where the person is to be delivered into custody, and upon demand shall be given custody of the mentally ill person, together with the certified record required by ORS 426.170. The representative shall issue appropriate receipts therefor and immediately proceed to transport the committed mentally ill person safely to the facility to which the person has been assigned by the department and there make delivery of the person and the record to the director or a designated employee of the facility. In taking custody of the person, the department, its designee, or the representative of the facility has all the powers provided by ORS 133.225 and 161.255 and may require the assistance of any peace officer or other person.

(2) The committing judge, upon approval of the examining physicians or other qualified persons as recommended by the department and upon request of a guardian, friend or relative of the mentally ill person, may authorize the guardian, friend or relative to transport the person to the designated facility when the committing judge determines that means of transportation would not be detrimental to the welfare of the mentally ill person or to the public. [Amended by 1963 c.325 §1; 1973 c.838 §24; 1975 c.690 §10]

426.155 Release of information about person held in custody pending commitment proceeding or while committed or recommitted. (1) The provisions of this section apply to the release of information about a person who is held in custody either pending a commitment proceeding under ORS 426.070, 426.140, 426.228, 426.232, 426.233 or 426.237 (1)(b) or while committed or recommitted under ORS 426.005 to 426.390.

(2) Notwithstanding the provisions of ORS 179.495, 179.505 or 192.502 (2) and notwithstanding any other provision of ORS 426.005 to 426.390, a facility or nonhospital facility where a person is held shall establish procedures for releasing information as required under subsections (3) and (4) of this section.

(3)(a) If a person described in subsection (1) of this section authorizes disclosure as provided in subsection (5) of this section, upon request of a member of the family of the person, or any other person designated by the person, a facility or nonhospital facility where the person is held shall provide the family member or the designee with the following information:

(A) The persons diagnosis;

(B) The persons prognosis;

(C) The medications prescribed for the person and the side effects of medications prescribed, if any;

(D) The persons progress;

(E) Information about any civil commitment process, including the date, time and location of the persons commitment hearing; and

(F) Where and when the person may be visited.

(b) If a request for information is made under this subsection and the person described in subsection (1) of this section is unable to authorize disclosure as provided in subsection (5) of this section, the person requesting information shall be provided notice of the presence of the person described in subsection (1) of this section in any facility or nonhospital facility. Information shall not be provided under this paragraph if the physician of the person described in subsection (1) of this section determines that it would not be in the persons best interest to provide the information or if providing the information is prohibited by federal law.

(4) Upon the admission of any person to a facility or nonhospital facility under ORS 426.005 to 426.390, the facility or nonhospital facility shall make reasonable attempts to notify the persons next of kin, or any other person designated by the person, of the persons admission, unless the person requests that this information not be provided. The facility or nonhospital facility shall make reasonable attempts to notify the persons next of kin, or any other person designated by the person, of the persons release, transfer, serious illness, injury or death upon request of the family member or designee, unless the person requests that this information not be provided. The person shall be advised by the facility or nonhospital facility that the person has the right to request that this information not be provided.

(5) The person who is held in custody shall be notified by the facility or nonhospital facility that information about the person has been requested. Except as provided in subsection (3) of this section, the consent of the person who is held is required for release of information under subsections (3) and (4) of this section. If, when initially informed of the request for information, the person is unable to give voluntary and informed consent to authorize the release of information, notation of the attempt shall be made in the persons treatment record and daily efforts shall be made to secure the persons consent or refusal of authorization.

(6) Notwithstanding any other provision of this section, an individual eligible to receive information under subsection (3) of this section may not receive information unless the individual first agrees to make no further disclosure of the information. The agreement may be made orally.

(7) A facility or nonhospital facility that releases information under subsection (3) or (4) of this section shall:

(a) Notify the person who is held to whom, when and what information was released; and

(b) Note in the medical record of the person who is held:

(A) The basis for finding that the person gave voluntary and informed consent;

(B) The oral or written consent of the person who is held;

(C) To whom, when and what information was released;

(D) The agreement to the requirements of subsection (6) of this section by the person who requested information; and

(E) Any determination made by the persons physician under subsection (3)(b) of this section regarding the provision of notice of the presence of the person in any facility or nonhospital facility.

(8) A facility or nonhospital facility, including the staff of such facilities and nonhospital facilities, that releases information under this section or rules adopted under ORS 426.236 may not be held civilly or criminally liable for damages caused or alleged to be caused by the release of information or the failure to release information as long as the release was done in good faith and in compliance with subsections (3) and (4) of this section or rules adopted under ORS 426.236.

(9) The provisions of subsections (3) and (4) of this section do not limit the ability or obligation of facilities, nonhospital facilities, physicians, mental health care providers or licensed mental health professionals to provide information as otherwise allowed or required by law. [2001 c.481 §2]

Note: 426.155 was added to and made a part of 426.005 to 426.390 by legislative action but was not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.

426.160 Record of proceedings. The judge shall cause to be recorded in the court records a full account of proceedings had at all hearings and examinations conducted pursuant to ORS 426.005, 426.060 to 426.170, 426.217, 426.228, 426.255 to 426.292, 426.300 to 426.309, 426.335, 426.385 and 426.395, together with the judgments and orders of the court and a copy of the orders issued. The account of the proceedings and transcripts of testimony if taken thereat shall be delivered to the court clerk or court administrator who shall cause it to be sealed and neither the account of the proceedings nor the transcript of testimony if taken shall be disclosed to any person except:

(1) As provided in ORS 426.070 (5)(c), 426.130 (3) or 426.170;

(2) Upon request of the person subject to the proceedings, the legal representatives, or the attorney of the person; or

(3) Pursuant to court order. [Amended by 1965 c.420 §1; 1969 c.148 §1; 1973 c.838 §21; 1993 c.223 §11; 1993 c.484 §19; 1995 c.498 §3]

426.170 Delivery of certified copy of record. If any person is adjudged mentally ill and ordered committed to the Department of Human Services, a copy of the complete record in the case, certified to by the court clerk or court administrator, shall be given to the health officer of the county, or to the sheriff, for delivery to the director of the facility to which such mentally ill person is assigned. The record shall include the name, residence, nativity, sex and age of such mentally ill person and all other information that may be required by the rules and regulations promulgated by the department. [Amended by 1973 c.838 §25; 1993 c.223 §12]

426.175 [1969 c.371 §1; 1975 c.690 §11; 1977 c.764 §2; 1987 c.903 §20; 1991 c.901 §1; repealed by 1993 c.484 §27]

(Emergency and Voluntary Admissions)

426.180 Emergency commitment of certain Native Americans. (1) This section applies to commitments of a person from a reservation for land-based tribes of Native Americans when, under federal law, the state does not have jurisdiction of commitments on the reservation.

(2) When this section is applicable as provided under subsection (1) of this section, a person alleged to be mentally ill by affidavit of two other persons may be admitted to a state hospital for persons with mental illness for emergency treatment, care and custody, provided such affidavit includes or is accompanied by all of the following:

(a) The circumstances constituting the emergency.

(b) Written application for admission to the hospital, executed in duplicate.

(c) A certificate to the effect that the person is so mentally ill as to be in need of immediate hospitalization.

(d) A medical history, including the name, condition, sex and age of the person.

(e) The name and address of the nearest relative or legal guardian, if any, of the person.

(3) The certificates, applications and medical histories shall be made upon forms prescribed by the Department of Human Services and shall be executed by the county health officer or by two physicians licensed by the Oregon Medical Board, none of whom shall be related to the person by blood or marriage.

(4) When a person is admitted to a state hospital under this section, any physician treating the person shall give the person the warning under ORS 426.123.

(5) This section may be applied as provided by agreement with the ruling body of the reservation. Payment of costs for a commitment made under this section shall be as provided under ORS 426.250. [Amended by 1953 c.442 §2; 1975 c.690 §12; 1987 c.903 §21; 2007 c.70 §204]

426.190 Admission on emergency commitment. Immediately upon execution of the documents mentioned in ORS 426.180, the person, together with the documents, shall be transported by the sheriff or other person on the authorization of the county health officers or deputy to the state hospital indicated by law to receive such patient. The chief medical officer of the state hospital may refuse to admit the person unless the chief medical officer is satisfied from the documents that an emergency exists, and that the person is so mentally ill as to be in need of immediate hospitalization. The superintendent shall file such documents in the office of the hospital, where they shall remain a matter of record. If the superintendent is satisfied that an emergency exists, and that such person is so mentally ill as to be in need of immediate hospitalization, the superintendent shall receive and care for as a patient in the hospital the person named in the documents. [Amended by 1969 c.391 §2]

426.200 Duties following emergency admission; application for voluntary admission; court commitment. Within 48 hours after admission under ORS 426.190, an examination as to the mental condition of any person so admitted shall be commenced and shall be conducted as expeditiously as possible by two staff physicians of the state hospital where the person has been received. If, after completion of the examination, the physicians certify that the person is so mentally ill as to be in need of treatment, care or custody, the superintendent shall, if the superintendent determines that further hospitalization is necessary, within 48 hours thereafter, either obtain from the mentally ill person a signed application for voluntary admission under the provisions of ORS 426.220 or file a complaint with the court having jurisdiction under ORS 426.060 in the county where the hospital is located, requesting a court commitment as provided by law. If the examining physicians certify that the person is not so mentally ill as to be in need of treatment, care or custody, the superintendent of the state hospital shall immediately discharge the person. Costs shall be paid as provided under ORS 426.250. [Amended by 1963 c.325 §2; 1975 c.690 §13; 1987 c.903 §22]

426.210 Limit of detention after commitment in emergency proceedings. In no event shall any person admitted to a state hospital pursuant to the emergency proceedings provided by ORS 426.180 to 426.200 be detained therein by virtue of such proceedings for more than five judicial days following admission. The court, for good cause, may allow a postponement and detention during the postponement as provided under ORS 426.095. [Amended by 1987 c.903 §23]

426.215 [1965 c.628 §1; 1973 c.838 §32; 1975 c.690 §14; 1977 c.764 §3; 1979 c.408 §4; 1985 c.743 §§1,2,3; 1987 c.368 §1; 1987 c.903 §§24,25; repealed by 1993 c.484 §27]

426.217 Change of status of committed patient to voluntary patient; effect of change. At any time after commitment by the court, the person, with the approval of the Department of Human Services or its designee, may change the status of the person to that of a voluntary patient. Notwithstanding ORS 426.220, any person who alters status to that of a voluntary patient under this section shall be released from the treating facility within 72 hours of the request of the person for release. [1973 c.838 §14; 1975 c.690 §15]

426.220 Voluntary admission; leave of absence; notice to parent or guardian. (1) Pursuant to rules and regulations promulgated by the Department of Human Services, the superintendent of any state hospital for the treatment and care of persons with mental illness may admit and hospitalize therein as a patient, any person who may have a nervous disorder or a mental illness, and who voluntarily has made written application for such admission. No person under the age of 18 years shall be admitted as a patient to any such state hospital unless an application therefor in behalf of the person has been executed by the parent, adult next of kin or legal guardian of the person. Except when a period of longer hospitalization has been imposed as a condition of admission, pursuant to rules and regulations of the department, no person voluntarily admitted to any state hospital shall be detained therein more than 72 hours after the person, if at least 18 years of age, has given notice in writing of a desire to be discharged therefrom, or, if the patient is under the age of 18 years, after notice in writing has been given by the parent, adult next of kin or legal guardian of the person that such parent, adult next of kin or legal guardian desires that such person be discharged therefrom.

(2) Any person voluntarily admitted to a state hospital pursuant to this section may upon application and notice to the superintendent of the hospital concerned, be granted a temporary leave of absence from the hospital if such leave, in the opinion of the superintendent, will not interfere with the successful treatment or examination of the applicant for leave.

(3) Upon admission or discharge of a minor to or from a state hospital the superintendent shall immediately notify the parent or guardian. [Amended by 1953 c.127 §2; 1963 c.325 §3; 1967 c.371 §1; 1969 c.273 §1; 2007 c.70 §205]

426.222 [1953 c.597 §1; 1961 c.385 §1; 1969 c.391 §3; 1969 c.638 §4; repealed by 1975 c.690 §28]

426.223 Retaking persons in custody of or committed to department; assistance of peace officers and others. In retaking custody of a mentally ill person who has been committed to the Department of Human Services under ORS 426.130 and who has, without lawful authority, left the custody of the facility to which the person has been assigned under ORS 426.060, or in the case of an allegedly mentally ill person who is in custody under ORS 426.070, 426.095, 426.228 to 426.235 or 426.237 at a hospital or nonhospital facility and who has, without lawful authority, left the hospital or nonhospital facility, the facility director or designee has all the powers provided by ORS 133.225 and 161.255 and may require the assistance of any peace officer or other person. [1975 c.690 §25; 1993 c.484 §20]

426.224 [1953 c.597 §2; 1961 c.385 §2; 1969 c.391 §4; 1969 c.638 §5; repealed by 1975 c.690 §28]

426.225 Voluntary admission to state hospital of committed person; examination by physician. (1) If any person who has been committed to the Department of Human Services under ORS 426.127 or 426.130 (1)(b)(B) or (C) requests, during this period of commitment, voluntary admission to a state hospital, the superintendent shall cause the person to be examined immediately by a physician. If the physician finds the person to be in need of immediate care or treatment for mental illness, the person shall be voluntarily admitted upon request of the person.

(2) If any person who has been committed to the department under ORS 426.127 or 426.130 (1)(b)(B) or (C) requests, during this period of commitment, voluntary admission to a facility approved by the department, the administrator of the facility shall cause the person to be examined immediately by a physician. If the physician finds the person to be in need of immediate care or treatment for mental illness, and the department grants approval, the person shall be voluntarily admitted upon request of the person. [1989 c.993 §2]

426.226 [1953 c.597 §3; 1969 c.391 §5; 1969 c.638 §6; repealed by 1975 c.690 §28]

(Emergency Care and Treatment)

426.228 Custody; authority of peace officers and other persons; transporting to facility; reports; examination of person. (1) A peace officer may take into custody a person who the officer has probable cause to believe is dangerous to self or to any other person and is in need of immediate care, custody or treatment for mental illness. As directed by the community mental health and developmental disabilities program director, a peace officer shall remove a person taken into custody under this section to the nearest hospital or nonhospital facility approved by the Department of Human Services. The officer shall prepare a written report and deliver it to the treating physician. The report shall state:

(a) The reason for custody;

(b) The date, time and place the person was taken into custody; and

(c) The name of the community mental health and developmental disabilities program director and a telephone number where the director may be reached at all times.

(2) A peace officer shall take a person into custody when the community mental health and developmental disabilities program director, pursuant to ORS 426.233, notifies the peace officer that the director has probable cause to believe that the person is imminently dangerous to self or to any other person. As directed by the community mental health and developmental disabilities program director, the peace officer shall remove the person to a hospital or nonhospital facility approved by the department. The community mental health and developmental disabilities program director shall prepare a written report that the peace officer shall deliver to the treating physician. The report shall state:

(a) The reason for custody;

(b) The date, time and place the person was taken into custody; and

(c) The name of the community mental health and developmental disabilities program director and a telephone number where the director may be reached at all times.

(3) If more than one hour will be required to transport the person to the hospital or nonhospital facility from the location where the person was taken into custody, the peace officer shall obtain, if possible, a certificate from a physician licensed by the Oregon Medical Board stating that the travel will not be detrimental to the persons physical health and that the person is dangerous to self or to any other person and is in need of immediate care or treatment for mental illness. The physician shall have personally examined the allegedly mentally ill person within 24 hours prior to signing the certificate.

(4) When a peace officer or other authorized person, acting under this section, delivers a person to a hospital or nonhospital facility, a physician licensed by the Oregon Medical Board shall examine the person immediately. If the physician finds the person to be in need of emergency care or treatment for mental illness, the physician shall proceed under ORS 426.232, otherwise the person shall not be retained in custody. If the person is to be released from custody, the peace officer or the community mental health and developmental disabilities program director shall return the person to the place where the person was taken into custody unless the person declines that service.

(5) A peace officer may transfer a person in custody under this section to the custody of a person authorized by the county governing body under ORS 426.233 (3). The peace officer may meet the authorized person at any location that is in accordance with ORS 426.140 to effect the transfer. When transferring a person in custody to an authorized person, the peace officer shall deliver the report required under subsections (1) and (2) of this section to the authorized person.

(6) A person authorized under ORS 426.233 (3) shall take a person into custody when directed to do so by a peace officer or by a community mental health and developmental disabilities program director under ORS 426.233.

(7) A person authorized under ORS 426.233 (3) shall perform the duties of the peace officer or the community mental health and developmental disabilities program director required by this section and ORS 426.233 if the peace officer or the director has not already done so.

(8) A person authorized under ORS 426.233 (3) may transfer a person in custody under this section to the custody of another person authorized under ORS 426.233 (3) or a peace officer. The authorized person transferring custody may meet another authorized person or a peace officer at any location that is in accordance with ORS 426.140 to effect the transfer.

(9)(a) When a peace officer takes a person into custody under this section, and the peace officer reasonably suspects that the person is a foreign national, the peace officer shall inform the person of the persons right to communicate with an official from the consulate of the persons country.

(b) A peace officer is not civilly or criminally liable for failure to provide the information required by this subsection. Failure to provide the information required by this subsection does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding. [1993 c.484 §2; 1997 c.531 §2; 2003 c.109 §2]

Note: 426.228 to 426.238 were added to and made a part of 426.005 to 426.390 by legislative action but were not added to any other series therein. See Preface to Oregon Revised Statutes for further explanation.

426.230 [Amended by 1955 c.651 §7; repealed by 1957 c.388 §17]

426.231 Physician hold; when authorized; statement required. (1) A physician licensed by the Oregon Medical Board may hold a person for transportation to a treatment facility for up to 12 hours in a health care facility licensed under ORS chapter 431 and approved by the Department of Human Services if:

(a) The physician believes the person is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness;

(b) The physician is not related to the person by blood or marriage; and

(c) An admitting physician at the receiving facility consents to the transporting.

(2) Before transporting the person, the physician shall prepare a written statement that:

(a) The physician has examined the person within the preceding 12 hours;

(b) An admitting physician at the receiving facility has consented to the transporting of the person for examination and admission if appropriate; and

(c) The physician believes the person is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness.

(3) The written statement required by subsection (2) of this section authorizes a peace officer, a person authorized under ORS 426.233 or the designee of a community mental health and developmental disabilities program director to transport a person to the treatment facility indicated on the statement. [1993 c.484 §3; 1997 c.531 §3]

Note: See note under 426.228.

426.232 Physician emergency admission; notice; limit of hold. (1) When a physician licensed to practice medicine by the Oregon Medical Board believes a person who is brought to a hospital or nonhospital facility by a peace officer under ORS 426.228, a person authorized under ORS 426.233 or a person who is at a hospital or nonhospital facility is dangerous to self or to any other person and is in need of emergency care or treatment for mental illness, the physician may do one of the following:

(a) After consulting with a physician or a qualified mental health professional, as defined by rule of the Department of Human Services, detain the person and cause the person to be admitted or, if the person is already admitted, cause the person to be retained in a hospital where the physician has admitting privileges or is on staff. Neither the physician nor the qualified mental health professional may be related by blood or marriage to the person.

(b) Approve the person for emergency care or treatment at a nonhospital facility approved by the department.

(2) When approving a person for emergency care or treatment at a nonhospital facility under this section, the physician shall notify immediately the community mental health and developmental disabilities program director in the county where the person was taken into custody and maintain the person, if the person is being held at a hospital, for as long as is feasible given the needs of the person for mental or physical health or safety. However, under no circumstances may the person be held for longer than five judicial days. [1993 c.484 §4; 1995 c.201 §3; 1997 c.531 §4]

Note: See note under 426.228.

426.233 Authority of community mental health and developmental disabilities program director and of other persons; costs of transportation. (1)(a) A community mental health and developmental disabilities program director operating under ORS 430.610 to 430.695 or a designee thereof, under authorization of a county governing body, may take one of the actions listed in paragraph (b) of this subsection when the community mental health and developmental disabilities program director or designee has probable cause to believe a person:

(A) Is dangerous to self or to any other person and is in need of immediate care, custody or treatment for mental illness; or

(B)(i) Is a mentally ill person placed on conditional release under ORS 426.125, outpatient commitment under ORS 426.127 or trial visit under ORS 426.273; and

(ii) Is dangerous to self or to any other person or is unable to provide for basic personal needs and is not receiving the care that is necessary for health and safety and is in need of immediate care, custody or treatment for mental illness.

(b) The community mental health and developmental disabilities program director or designee under the circumstances set out in paragraph (a) of this subsection may:

(A) Notify a peace officer to take the person into custody and direct the officer to remove the person to a hospital or nonhospital facility approved by the Department of Human Services;

(B) Authorize involuntary admission of, or, if already admitted, cause to be involuntarily retained in a nonhospital facility approved by the department, a person approved for care or treatment at a nonhospital facility by a physician under ORS 426.232;

(C) Notify a person authorized under subsection (3) of this section to take the person into custody and direct the authorized person to remove the person in custody to a hospital or nonhospital facility approved by the department;

(D) Direct a person authorized under subsection (3) of this section to transport a person in custody from a hospital or a nonhospital facility approved by the department to another hospital or nonhospital facility approved by the department as provided under ORS 426.235; or

(E) Direct a person authorized under subsection (3) of this section to transport a person in custody from a facility approved by the department to another facility approved by the department as provided under ORS 426.060.

(2) A designee under subsection (1) of this section must be recommended by the community mental health and developmental disabilities program director, meet the standards established by rule of the department and be approved by the county governing body before assuming the authority permitted under subsection (1) of this section.

(3) The county governing body may, upon recommendation by the community mental health and developmental disabilities program director, authorize any person to provide custody and secure transportation services for a person in custody under ORS 426.228. In authorizing a person under this subsection, the county governing body shall grant the person the authority to do the following:

(a) Accept custody from a peace officer of a person in custody under ORS 426.228;

(b) Take custody of a person upon notification by the community mental health and developmental disabilities program director under the provisions of this section;

(c) Remove a person in custody to an approved hospital or nonhospital facility as directed by the community mental health and developmental disabilities program director;

(d) Transfer a person in custody to another person authorized under this subsection or a peace officer;

(e) Transfer a person in custody from a hospital or nonhospital facility to another hospital facility or nonhospital facility when directed to do so by the community mental health and developmental disabilities program director; and

(f) Retain a person in custody at the approved hospital or nonhospital facility until a physician makes a determination under ORS 426.232.

(4) A person authorized under subsection (3) of this section must be recommended by the community mental health and developmental disabilities program director, meet the standards established by rule of the department and be approved by the governing body before assuming the authority granted under this section.

(5) The costs of transporting a person as authorized under ORS 426.060, 426.228 or 426.235 by a person authorized under subsection (3) of this section shall be the responsibility of the county whose peace officer or community mental health and developmental disabilities program director directs the authorized person to take custody of a person and to transport the person to a facility approved by the department, but the county shall not be responsible for costs that exceed the amount provided by the state for that transportation. A person authorized to act under subsection (3) of this section shall charge the cost of emergency medical transportation to, and collect that cost from, the person, third party payers or otherwise legally responsible persons or agencies in the same manner that costs for the transportation of other persons are charged and collected. [1993 c.484 §5; 1997 c.531 §5]

Note: See note under 426.228.

426.234 Duties of professionals at facility where person admitted; notification; duties of court. (1) At the time a person is admitted to or retained in a hospital or nonhospital facility under ORS 426.232 or 426.233, a physician, nurse or qualified mental health professional at the hospital or nonhospital facility shall:

(a) Inform the person of the persons right to representation by or appointment of counsel as described in ORS 426.100;

(b) Give the person the warning under ORS 426.123;

(c) Immediately examine the allegedly mentally ill person;

(d) Set forth, in writing, the condition of the person and the need for emergency care or treatment; and

(e) If the physician, nurse or qualified mental health professional reasonably suspects that the person is a foreign national, inform the person of the persons right to communicate with an official from the consulate of the persons country. A physician, nurse or qualified mental health professional is not civilly or criminally liable for failure to provide the information required by this paragraph. Failure to provide the information required by this paragraph does not in itself constitute grounds for the exclusion of evidence that would otherwise be admissible in a proceeding.

(2)(a) At the time the person is admitted to or retained in a hospital under ORS 426.232, the physician shall contact the community mental health and developmental disabilities program director of the county in which the person resides, if the county of residence is different from the county in which the hospital is located. The community mental health and developmental disabilities program director may request that the physician notify the circuit court in the county in which the person resides. If the community mental health and developmental disabilities program director does not make the request authorized by this paragraph, the physician shall notify, immediately and in writing, the circuit court in the county in which the person is hospitalized.

(b) At the time the person is admitted to a hospital under ORS 426.232 after being brought to the hospital by a peace officer under ORS 426.228, the physician shall contact the community mental health and developmental disabilities program director of the county in which the person is hospitalized. The community mental health and developmental disabilities program director of the county in which the person is hospitalized may request that the physician notify the circuit court in the county in which the person is hospitalized. If the community mental health and developmental disabilities program director does not make the request authorized by this paragraph, the physician shall notify, immediately and in writing, the circuit court in the county in which the person was taken into custody.

(c) If, at any time prior to the hearing under ORS 426.070 to 426.130, the physician responsible for a person admitted or retained under ORS 426.232 determines that the person is not dangerous to self or others and is not in need of emergency care or treatment for mental illness, the physician may release the person from the detention authorized by ORS 426.232. The physician shall immediately notify the circuit court notified under this subsection and the community mental health and developmental disabilities program director of the persons release from detention.

(3)(a) At the time the person is admitted to or retained in a nonhospital facility under ORS 426.233, the community mental health and developmental disabilities program director in the county where the person was taken into custody shall contact the community mental health and developmental disabilities program director of the county in which the person resides, if the county of residence is different from the county in which the person was taken into custody. The community mental health and developmental disabilities program director of the county in which the person resides may request that the community mental health and developmental disabilities program director of the county in which the person was taken into custody notify the circuit court in the county where the person resides. Otherwise, the community mental health and developmental disabilities program director of the county in which the person was taken into custody shall notify, immediately and in writing, the circuit court in the county in which the person was taken into custody.

(b) If, at any time prior to the hearing under ORS 426.070 to 426.130, a community mental health and developmental disabilities program director, after consultation with a physician, determines that a person admitted or retained under ORS 426.233 is not dangerous to self or others and is not in need of immediate care, custody or treatment for mental illness, the community mental health and developmental disabilities program director may release the person from detention. The community mental health and developmental disabilities program director shall immediately notify the circuit court originally notified under paragraph (a) of this subsection of the persons release from detention.

(4) When the judge of the circuit court receives notice under subsection (2) or (3) of this section, the judge immediately shall commence proceedings under ORS 426.070 to 426.130. In a county having a population of 100,000 or more, and when feasible in a county with a lesser population, the community mental health and developmental disabilities program director or designee who directs the peace officer or other authorized person to take a person into custody under ORS 426.233 shall not also conduct the investigation as provided for under ORS 426.074. Except when a person is being held under ORS 426.237 (1)(b), a person shall not be held under ORS 426.232 or 426.233 for more than five judicial days without a hearing being held under ORS 426.070 to 426.130.

(5) When the judge of the circuit court receives notice under subsection (2)(c) or (3)(b) of this section that a person has been released, and unless the court receives the recommendation required by ORS 426.070 (4), the judge shall dismiss the case no later than 14 days after the date the person was initially detained. [1993 c.484 §6; 1995 c.201 §1; 1997 c.531 §6; 2001 c.481 §3; 2003 c.109 §4]

Note: See note under 426.228.

426.235 Transfer between hospital and nonhospital facilities. (1) The community mental health and developmental disabilities program director may transfer a person in custody under ORS 426.232, 426.233 or 426.237 (1)(b) to a hospital or nonhospital facility approved by the Department of Human Services at any time during the period of detention.

(2) A person in custody at a hospital may be transferred from the hospital only with the consent of the treating physician and when the director of a nonhospital facility approved by the department agrees to admit the person.

(3) A person in custody at a nonhospital facility approved by the department may be transferred to a hospital approved by the department only when a physician with admitting privileges agrees to admit the person.

(4) In transporting a person between a hospital and nonhospital facility under this section, the community mental health and developmental disabilities program director has all the powers provided in ORS 133.225 and 161.255 and may compel the assistance of any peace officer or other person.

(5) When a person is transferred under this section, the community mental health and developmental disabilities program director shall notify immediately the court notified under ORS 426.234 (2) or (3) of the fact of the transfer and of the location of the person. [1993 c.484 §7]

Note: See note under 426.228.

426.236 Rules. The Department of Human Services shall adopt rules necessary to carry out the provisions of ORS 426.155 and 426.228 to 426.238. [1993 c.484 §8; 2001 c.481 §4]

Note: See note under 426.228.

426.237 Prehearing detention; duties of community mental health and developmental disabilities program director; certification for treatment; court proceedings. (1) During a prehearing period of detention as provided in ORS 426.070, 426.140, 426.232 or 426.233, the community mental health and developmental disabilities program director shall do one of the following:

(a) Recommend, in an investigation report as provided in ORS 426.074, that the circuit court not proceed further in the matter if the community mental health and developmental disabilities program director does not believe the person is a mentally ill person.

(b) No later than three judicial days after initiation of a prehearing period of detention as provided in ORS 426.070, 426.140, 426.232 or 426.233, certify the detained person for a 14-day period of intensive treatment if:

(A) The community mental health and developmental disabilities program director and a psychiatrist, as defined by rule by the Department of Human Services, have probable cause to believe the person is a mentally ill person;

(B) The community mental health and developmental disabilities program director in the county where the person resides verbally approves the arrangements for payment for the services at the hospital or nonhospital facility; and

(C) The community mental health and developmental disabilities program director locates a hospital or nonhospital facility that:

(i) Is approved by the department and the community mental health and developmental disabilities program director in the county where the person resides; and

(ii) Can, in the opinion of the community mental health and developmental disabilities program director and the psychiatrist, provide intensive care or treatment for mental illness necessary and sufficient to meet the emergency psychiatric needs of the person.

(c) Recommend, in an investigation report as provided in ORS 426.074, that the circuit court hold a hearing under ORS 426.070 to 426.130 if the community mental health and developmental disabilities program director has probable cause to believe the person is a mentally ill person.

(2)(a) If the circuit court adopts the recommendation of the community mental health and developmental disabilities program director under subsection (1)(a) of this section, the circuit court shall enter an order releasing the person and dismissing the case. Unless the person agrees to voluntary treatment, if the person is being detained in a:

(A) Nonhospital facility, the community mental health and developmental disabilities program director shall make discharge plans and insure the discharge of the person.

(B) Hospital, the treating physician shall make discharge plans and discharge the person.

(b) Upon release of the person, the community mental health and developmental disabilities program director shall attempt to notify the persons next of kin if the person consents to the notification.

(3)(a) If the detained person is certified for treatment under subsection (1)(b) of this section, the community mental health and developmental disabilities program director shall:

(A) Deliver immediately a certificate to the court having jurisdiction under ORS 426.060; and

(B) Orally inform the person of the certification and deliver a copy of the certificate to the person.

(b) The certificate required by paragraph (a) of this subsection shall include:

(A) A written statement under oath by the community mental health and developmental disabilities program director and the psychiatrist that they have probable cause to believe the person is a mentally ill person in need of care or treatment for mental illness;

(B) A treatment plan that describes, in general terms, the types of treatment and medication to be provided to the person during the 14-day period of intensive treatment;

(C) A notice of the persons right to an attorney and that an attorney will be appointed by the court or as otherwise obtained under ORS 426.100 (3);

(D) A notice that the person has a right to request and be provided a hearing under ORS 426.070 to 426.130 at any time during the 14-day period; and

(E) The date and time the copy of the certificate was delivered to the person.

(c) Immediately upon receipt of a certificate under paragraph (a) of this subsection, the court shall notify the persons attorney or appoint an attorney for the person if the person cannot afford one. Within 24 hours of the time the certificate is delivered to the court, the persons attorney shall review the certificate with the person. If the person and the persons attorney consent to the certification within one judicial day of the time the certificate is delivered to the circuit court and, except as provided in subsection (4) of this section, the court shall postpone the hearing required by ORS 426.070 to 426.130 for 14 days.

(d) When a person is certified for treatment under subsection (1)(b) of this section and accepts the certification:

(A) Except as otherwise provided in this paragraph, all methods of treatment, including the prescription and administration of drugs, shall be the sole responsibility of the treating physician. However, the person shall not be subject to electroshock therapy or unduly hazardous treatment and shall receive usual and customary treatment in accordance with medical standards in the community.

(B) Except when the person expressly refuses treatment, the treating physician shall treat the person within the scope of the treatment plan provided the person under paragraph (b) of this subsection. The persons refusal of treatment constitutes sufficient grounds for the community mental health and developmental disabilities program director to request a hearing as provided in subsection (4)(a) of this section.

(C) If the person is in a hospital and the community mental health and developmental disabilities program director locates a nonhospital facility, approved by the department, that, in the opinion of the community mental health and developmental disabilities program director and the treating physician, can provide care or treatment for mental illness necessary and sufficient to meet the emergency psychiatric needs of the person, the treating physician shall discharge the person from the hospital and the community mental health and developmental disabilities program director shall remove the person to the nonhospital facility for the remainder of the 14-day intensive treatment period. If, however, in the opinion of the treating physician, the persons condition requires the person to receive medical care or treatment, the physician shall retain the person in the hospital.

(D) If the person is in a nonhospital facility, the community mental health and developmental disabilities program director shall transfer the person to a hospital approved by the department under the following conditions:

(i) If, in the opinion of a physician, the persons condition requires the person to receive medical care or treatment in a hospital; and

(ii) The physician agrees to admit the person to a hospital, approved by the department, where the physician has admitting privileges.

(E) If the person is transferred as provided in subparagraph (C) or (D) of this paragraph, the community mental health and developmental disabilities program director shall notify the circuit court, in the county where the certificate was filed, of the location of the person. The person may appeal the transfer as provided by rules of the department.

(e) If the person is in a hospital, the treating physician may discharge the person at any time during the 14-day period. The treating physician shall confer with the community mental health and developmental disabilities program director and the persons next of kin, if the person consents to the consultation, prior to discharging the person. Immediately upon discharge of the person, the treating physician shall notify the court in the county in which the certificate was filed initially.

(f) If the person is in a nonhospital facility, the community mental health and developmental disabilities program director may discharge the person at any time during the 14-day period. The community mental health and developmental disabilities program director shall consult with the treating physician and the persons next of kin, if the person consents to the consultation, prior to discharging the person. Immediately upon discharge of the person, the community mental health and developmental disabilities program director shall notify the court in the county in which the certificate was filed initially.

(g) The person may agree to voluntary treatment at any time during the 14-day period. When a person agrees to voluntary treatment under this paragraph, the community mental health and developmental disabilities program director immediately shall notify the court in the county in which the certificate was filed initially.

(h) A person consenting to 14 days of treatment under subsection (3)(c) of this section shall not be held longer than 14 days from the time of consenting without a hearing as provided in ORS 426.070 to 426.130.

(i) When the court receives notification under paragraph (e), (f) or (g) of this subsection, the court shall dismiss the case.

(4) The judge of the circuit court shall immediately commence proceedings under ORS 426.070 to 426.130 when:

(a) The person consenting to 14 days of treatment or the community mental health and developmental disabilities program director requests a hearing. The hearing shall be held without unreasonable delay. In no case shall the person be held in a hospital or nonhospital facility longer than five judicial days after the request for a hearing is made without a hearing being held under ORS 426.070 to 426.130.

(b) The community mental health and developmental disabilities program director acts under subsection (1)(c) of this section. In no case shall the person be held longer than five judicial days without a hearing under this subsection. [1993 c.484 §9; 2003 c.14 §237]

Note: See note under 426.228.

426.238 Classifying facilities. The Department of Human Services may assign classifications, as defined by rule of the department, to facilities that provide care and treatment for persons committed to the department under ORS 426.130 or provide emergency care or treatment for persons pursuant to ORS 426.070, 426.228 to 426.235 or 426.237. The department may authorize a facility to retake custody of a person who unlawfully leaves a facility as provided in ORS 426.223. [1993 c.484 §10]

Note: See note under 426.228.

426.240 [Amended by 1959 c.652 §22; 1975 c.690 §16; repealed by 1977 c.764 §4 (426.241 enacted in lieu of 426.240)]

(Costs)

426.241 Payment of care, custody and treatment costs; denial of payment; rules. (1) The cost of emergency psychiatric care, custody and treatment related to or resulting from such psychiatric condition, provided by a hospital or other facility approved by the Department of Human Services and the community mental health and developmental disabilities program director of the county in which the facility is located, except a state mental hospital, for an allegedly mentally ill person admitted or detained under ORS 426.070, 426.140, 426.228, 426.232 or 426.233, or for a mentally ill person admitted or detained under ORS 426.150, 426.223, 426.273, 426.275 or 426.292, shall be paid by the county of which the person is a resident from state funds provided it for this purpose. The county is responsible for the cost when state funds available therefor are exhausted. The hospital or other facility shall charge to and collect from the person, third party payers or other persons or agencies otherwise legally responsible therefor, the costs of the emergency care, custody and treatment, as it would for any other patient, and any funds received shall be applied as an offset to the cost of the services provided under this section.

(2) If any person is admitted to or detained in a state mental hospital under ORS 426.070, 426.140, 426.180 to 426.210, 426.228, 426.232 or 426.233 for emergency care, custody or treatment, the department shall charge to and collect from the person, third party payers or other persons or agencies otherwise legally responsible therefor, the costs as it would for other patients of the state mental hospitals under the provisions of ORS 179.610 to 179.770.

(3) If any person is adjudged mentally ill under the provisions of ORS 426.130, and the person receives care and treatment in a state mental hospital, the person, third party payers or other persons or agencies otherwise legally responsible therefor, shall be required to pay for the costs of the hospitalization at the state hospital, as provided by ORS 179.610 to 179.770, if financially able to do so.

(4) For purposes of this section and ORS 426.310 resident means resident of the county in which the person maintains a current mailing address or, if the person does not maintain a current mailing address within the state, the county in which the person is found, or the county in which a court-committed mentally ill person has been conditionally released.

(5)(a) The department may deny payment for part or all of the emergency psychiatric services provided by a hospital or nonhospital facility under ORS 426.232, 426.233 or 426.237 when the department finds, upon review, that the allegedly mentally ill persons condition did not meet the admission criteria in ORS 426.232 (1), 426.233 (1) or 426.237 (1)(b)(A). The payer responsible under this section shall make a request for denial of payment for emergency psychiatric services provided under ORS 426.232, 426.233 or 426.237 in writing to the department.

(b) The department may require the following to provide the department with any information the department determines necessary to review a request for denial of payment made under this subsection and to make a finding, or to conduct review of emergency psychiatric services for the purpose of planning or defining standards in department rule:

(A) A hospital or nonhospital facility approved under ORS 426.228 to 426.235 or 426.237.

(B) A physician or a person providing emergency psychiatric services under ORS 426.228 to 426.235 or 426.237.

(c) The department shall adopt rules necessary to carry out the purposes of this subsection. [1977 c.764 §5 (enacted in lieu of 426.240); 1979 c.392 §1; 1981 c.750 §16; 1987 c.527 §1; 1993 c.484 §21]

426.250 Payment of costs related to commitment proceedings. The following is a nonexclusive list of responsibilities for payment of various costs related to commitment proceedings under this chapter and ORS 430.397 to 430.401 as described:

(1) Any physician or qualified person recommended by the Department of Human Services who is employed under ORS 426.110 to make an examination as to the mental condition of a person alleged to be mentally ill shall be allowed a fee as the court in its discretion determines reasonable for the examination.

(2) Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases, and are subject to compulsory attendance in the same manner as provided in ORS 136.567 to 136.603. The attendance of out-of-state witnesses may be secured in the same manner as provided in ORS 136.623 to 136.637. The party who subpoenas the witness or requests the court to subpoena the witness is responsible for payment of the cost of the subpoena and payment for the attendance of the witness at a hearing. When the witness has been subpoenaed on behalf of an allegedly mentally ill person who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. If the costs of witnesses subpoenaed by the allegedly mentally ill person are paid as provided under this subsection, the procedure for subpoenaing witnesses shall comply with ORS 136.570.

(3) If a person with a right to a counsel under ORS 426.100 is determined to be financially eligible for appointed counsel at state expense, the public defense services executive director shall determine and pay, as provided in ORS 135.055, the reasonable expenses related to the representation of the person and compensation for legal counsel. The expenses and compensation so allowed shall be paid by the public defense services executive director from funds available for the purpose.

(4) The department shall pay the costs of expenses incurred under ORS 426.100 by the Attorney Generals office. Any costs for district attorneys or other counsel appointed to assume responsibility for presenting the states case shall be paid by the county where the commitment hearing is held, subject to reimbursement under ORS 426.310.

(5) All costs incurred in connection with a proceeding under ORS 426.200, including the costs of transportation, commitment and delivery of the person, shall be paid by the county of which the person is a resident; or, if the person is not a resident of this state, then by the county from which the emergency admission was made.

(6) All costs incurred in connection with a proceeding under ORS 426.180 for the commitment of a person from a reservation for land-based tribes of Native Americans, including the cost of transportation, commitment and delivery of the person, shall be paid by the ruling body of the reservation of which the person is a resident. [Amended by 1965 c.420 §2; 1975 c.690 §17; 1977 c.764 §6; 1987 c.606 §9; 1987 c.903 §§26,26a; 2001 c.962 §59]

426.255 County to pay costs. Costs of hearings conducted pursuant to ORS 426.307, and the fees for physicians and other qualified persons shall be charged to the county of the persons residence in the same manner provided by ORS 426.310, whether the hearing is held in the county of residence or county of the treating facility. [1973 c.838 §19; 1987 c.803 §23; 1987 c.903 §27]

426.260 [Amended by 1955 c.651 §8; repealed by 1957 c.160 §6]

426.270 [Amended by 1955 c.651 §9; repealed by 1957 c.160 §6]

(Trial Visits; Conditional Release; Outpatient Commitment; Early Release)

426.273 Trial visits. (1) During a period of commitment of a patient under ORS 426.130, the Department of Human Services may grant a trial visit to the patient for a period of time and under any conditions the department shall establish. The department shall only grant a trial visit under this section if the trial visit is agreed to by the community mental health and developmental disabilities program director, or the designee of the director, for the county in which the person would reside.

(2) When in the opinion of the department, the committed person can be appropriately served by outpatient care during the period of commitment, the outpatient care may be required as a condition for trial visit for a period which, when added to the inpatient treatment period, shall not exceed the period of commitment. If outpatient care is required as a condition for a trial visit, the conditions shall include a designation of a facility, service or other provider to provide care or treatment.

(3) A copy of the conditions for trial visit shall be given to all of the persons listed in ORS 426.278.

(4) Any trial visit granted under this section is subject to the provisions under ORS 426.275.

(5) The director of the community mental health and developmental disabilities program, or designee, of the county in which a person who is on trial visit lives while on trial visit may modify the conditions for continued trial visit when such modification is in the best interest of the person. The director shall send notification of such changes and the reasons for the changes to all those who received a copy of the original conditions under ORS 426.278. [1985 c.242 §2 (enacted in lieu of 426.290); 1987 c.903 §28]

426.275 Effect of failure to adhere to condition of placement. The following are applicable to placements of mentally ill persons that are made as conditional release under ORS 426.125, outpatient commitments under ORS 426.127 or trial visits under ORS 426.273 as described:

(1) If the person responsible under this subsection determines that the mentally ill person is failing to adhere to the terms and conditions of the placement, the responsible person shall notify the court having jurisdiction that the mentally ill person is not adhering to the terms and conditions of the placement. If the placement is an outpatient commitment under ORS 426.127 or a trial visit under ORS 426.273, the notifications shall include a copy of the conditions for the placement. The person responsible for notifying the court under this subsection is as follows:

(a) For conditional releases under ORS 426.125, the guardian, relative or friend in whose care the mentally ill person is conditionally released.

(b) For outpatient commitments under ORS 426.127, the community mental health and developmental disabilities program director, or designee of the director, of the county in which the person on outpatient commitment lives.

(c) For trial visits under ORS 426.273, the community mental health and developmental disabilities program director, or designee of the director, of the county in which the person on trial visit is to receive outpatient treatment.

(2) On its own motion, the court with jurisdiction of a mentally ill person on such placement may cause the person to be brought before it for a hearing to determine whether the person is or is not adhering to the terms and conditions of the placement. The person shall have the same rights with respect to notice, detention stay, hearing and counsel as for a hearing held under ORS 426.095. The court shall hold the hearing within five judicial days of the date the mentally ill person receives notice under this section. The court may allow postponement and detention during postponement as provided under ORS 426.095.

(3) Pursuant to the determination of the court upon hearing under this section, a person on placement shall either continue the placement on the same or modified conditions or shall be returned to the Department of Human Services for involuntary care and treatment on an inpatient basis subject to discharge at the end of the commitment period or as otherwise provided under this chapter and ORS 430.397 to 430.401.

(4) If the person on placement is living in a county other than the county of the court that established the current period of commitment under ORS 426.130 during which the trial visit, conditional release or outpatient commitment takes place, the court establishing the current period of commitment shall transfer jurisdiction to the appropriate court of the county in which the person is living while on the placement and the court receiving the transfer shall accept jurisdiction.

(5) The court may proceed as provided in ORS 426.307 or this section when the court:

(a) Receives notice under ORS 426.070 or 426.228 to 426.235; and

(b) Determines that the person is a mentally ill person on conditional release under ORS 426.125, outpatient commitment under ORS 426.127 or trial visit under ORS 426.273. [1985 c.242 §3 (enacted in lieu of 426.290); 1987 c.903 §29; 1993 c.484 §22]

426.278 Distribution of copies of conditions for outpatient commitment or trial visit. The following persons shall be given a copy of the conditions of a placement of a mentally ill person that is made as an outpatient commitment under ORS 426.127 or as a trial visit under ORS 426.273:

(1) The committed person;

(2) The community mental health and developmental disabilities program director, or designee of the director, of the county in which the committed person is to receive outpatient treatment;

(3) The director of any facility, service or other provider designated to provide care or treatment;

(4) The court of current commitment; and

(5) The appropriate court of the county in which the committed person lives during the commitment period if the person is living in a different county than the county of the court that made the current commitment. [1987 c.903 §30]

426.280 [Amended by 1961 c.228 §1; 1961 c.706 §26; 1969 c.597 §91; 1973 c.838 §26; 1985 c.242 §5; 1987 c.903 §31; 1993 c.484 §23; 1997 c.531 §7; renumbered 426.335 in 2003]

426.290 [Amended by 1959 c.513 §1; 1961 c.228 §2; 1969 c.391 §6; 1973 c.838 §27; 1975 c.690 §18; repealed by 1985 c.242 §1 (426.273, 426.275 and 426.292 enacted in lieu of 426.290)]

426.292 Release prior to expiration of term of commitment. Nothing in this chapter and ORS 430.397 to 430.401 prohibits the Department of Human Services from releasing a person from a hospital or other facility in which the person is being treated prior to the expiration of the period of commitment under ORS 426.130 when, in the opinion of the director of the facility or treating physician, the person is no longer mentally ill. [1985 c.242 §4 (enacted in lieu of 426.290)]

(Competency and Discharge)

426.295 Judicial determination of competency; restoration of competency. (1) No person admitted to a state hospital for the treatment of mental illness shall be considered by virtue of the admission to be incompetent.

(2) Upon petition of a person committed to a state hospital, or the guardian, relative or creditor of the person or other interested person, the court of competent jurisdiction in the county in which the state hospital is located or, if the petitioner requests a hearing in the county where the commitment originated, then the court in such county shall hold a hearing to determine whether or not the person in the state hospital is competent. A guardian who is not the petitioner shall be notified of the hearing at least three days before the date set for hearing. After the hearing the court shall enter an order pursuant to its finding and serve a copy of the order on the petitioner and forward a copy of the order to the committing court.

(3) When a person committed to a state hospital has been declared incompetent pursuant to subsection (2) of this section and is discharged from the hospital, the superintendent of the hospital shall advise the court which entered the order of incompetency whether or not, in the opinion of the chief medical officer of the hospital on the basis of medical evidence, the person is competent. The superintendent shall make a reasonable effort to notify the discharged person of the advice to the court. If the court is advised that the person is competent, the court shall enter an order to that effect. If the court is advised that the person is not competent, upon petition of the person, the guardian, relative or creditor of the person or other interested person, the court shall hold a hearing to determine whether or not the discharged person is competent. The court shall serve a copy of any order entered pursuant to this subsection on the person and forward a copy of such order to the committing court. [1965 c.628 §2; 1967 c.460 §1; 1969 c.391 §7]

426.297 Payment of expenses for proceeding under ORS 426.295. (1) The expenses of a proceeding under ORS 426.295 (2) shall be paid by the person, unless it appears from the affidavit of the person or other evidence that the person is unable to pay the expenses. If the person is unable to pay, the expenses of the proceedings shall be paid by the county of which the mentally ill person was a resident at the time of admission. If the county of residence cannot be established, the county from which the person was admitted shall pay the expenses.

(2) The expenses of the proceeding under ORS 426.295 (3) shall be paid by the petitioner.

(3) Any physician employed by the court to make an examination as to the mental condition of a person subject to a competency proceeding under ORS 426.295 or 426.380 to 426.390 shall be allowed a reasonable professional fee by order of the court. Witnesses summoned and giving testimony shall receive the same fees as are paid in ORS 44.415 (2). [1967 c.460 §2; 1989 c.980 §14]

426.300 Discharge of patients; application for public assistance. (1) The Department of Human Services shall, by filing a written certificate with the last committing court and the court of residence, discharge any patient from court commitment, except one held upon an order of a court or judge having criminal jurisdiction in an action or proceeding arising out of criminal offense when in its opinion the individual is no longer a mentally ill person or when in its opinion the transfer of the individual to a voluntary status is in the best interest of the treatment of the patient.

(2) The department may sign applications for public assistance on behalf of those patients who may be eligible for public assistance. [Amended by 1963 c.325 §4; 1967 c.549 §8; 1973 c.838 §22; 1997 c.249 §137]

426.301 Release of committed patient; certification of continued mental illness; service of certificate; content; period of further commitment; effect of failure to protest further commitment. (1) At the end of the 180-day period of commitment, any person whose status has not been changed to voluntary shall be released unless the Department of Human Services certifies to the court in the county where the treating facility is located that the person is still mentally ill and in need of further treatment. The department, pursuant to its rules, may delegate to the director of the treating facility the responsibility for making the certification. The director of the treating facility shall consult with the community mental health and developmental disabilities program director of the county of residence prior to making the certification. If the certification is made, the person will not be released, but the director of the treating facility shall immediately issue a copy of the certification to the person and to the community mental health and developmental disabilities program director of the county of residence.

(2) The certification shall be served upon the person by the director of the facility wherein the person is confined or the designee of the director. The director of the facility shall inform the court in writing that service has been made and the date thereof.

(3) The certification shall advise the person of all the following:

(a) That the department or facility has requested that commitment be continued for an additional period of time.

(b) That the person may consult with legal counsel and that legal counsel will be provided for the person without cost if the person is unable to afford legal counsel.

(c) That the person may protest this further commitment within 14 days, and if the person does not commitment will be continued for an indefinite period of time up to 180 days.

(d) That if the person does protest a further period of commitment, the person is entitled to a hearing before the court on whether commitment should be continued.

(e) That the person may protest either orally or in writing by signing the form accompanying the certification; that the person is entitled to have a physician or other qualified person as recommended by the department, other than a member of the staff at the facility where the person is confined, examine the person and report to the court the results of the examination.

(f) That the person may subpoena witnesses and offer evidence on behalf of the person at the hearing.

(g) That if the person is without funds to retain legal counsel or an examining physician or qualified person as recommended by the department, the court will appoint legal counsel, a physician or other qualified person.

(4) Nothing in subsection (3) of this section requires the giving of the warning under ORS 426.123.

(5) The person serving the certification shall read and deliver the certification to the person and ask whether the person protests a further period of commitment. The person may protest further commitment either orally or by signing a simple protest form to be given to the person with the certification. If the person does not protest a further period of commitment within 14 days of service of the certification, the department or facility shall so notify the court and the court shall, without further hearing, order the commitment of the person for an additional indefinite period of time up to 180 days. [1973 c.838 §15; 1975 c.690 §19; 1987 c.903 §32; 2001 c.962 §60]

426.303 Effect of protest of further commitment; advice of court. When the person protests a further period of commitment the Department of Human Services or facility designated in accordance with ORS 426.301 shall immediately notify the court and the court shall have the person brought before it and shall again advise the person that the department or facility has requested that commitment be continued for an additional period of time and that if the person does not protest this commitment the commitment will be continued for an indefinite period of time up to 180 days. The person shall also be informed of the rights set forth in ORS 426.301. [1973 c.838 §16; 1975 c.690 §20]

426.305 [1955 c.522 §4; 1963 c.325 §5; repealed by 1965 c.628 §3]

426.307 Court hearing; continuance; attorney; examination; determination of mental illness; order of further commitment; period of commitment. If the person requests a hearing under ORS 426.301 or if the court proceeds under ORS 426.275 (5), the following provisions apply as described:

(1) The hearing shall be conducted as promptly as possible and at a time and place as the court may direct.

(2) If the person requests a continuance in order to prepare for the hearing or to obtain legal counsel to represent the person, the court may grant postponement and detention during postponement as provided under ORS 426.095.

(3) The person has the right to representation by or appointment of counsel as provided under ORS 426.100 subject to ORS 135.055, 151.216 and 151.219.

(4) If the person requests an examination by a physician or other qualified person as recommended by the Department of Human Services and is without funds to retain a physician or other qualified person for purposes of the examination, the court shall appoint a physician or other qualified person, other than a member of the staff from the facility where the person is confined, to examine the person at no expense to the person and to report to the court the results of the examination.

(5) The provisions of ORS 40.230, 40.235, 40.240 and 40.250 do not apply to the use of medical records from the current period of commitment or to testimony related to such records or period of commitment in connection with hearings under this section. The court may consider as evidence such reports and testimony.

(6) The court shall then conduct a hearing and after hearing the evidence and reviewing the recommendations of the treating and examining physicians or other qualified persons, the court shall determine whether the person is still a mentally ill person and in need of further treatment. If in the opinion of the court the individual is still a mentally ill person by clear and convincing evidence and in need of further treatment, the court may order commitment to the department for an additional indefinite period of time up to 180 days.

(7) At the end of the 180-day period, the person shall be released unless the department or facility again certifies to the committing court that the person is still a mentally ill person and in need of further treatment, in which event the procedures set forth in ORS 426.301 to 426.307 shall be followed. [1973 c.838 §17; 1975 c.690 §21; 1979 c.408 §5; 1987 c.803 §24; 1987 c.903 §§33,33a; 1989 c.171 §53; 1993 c.484 §24; 1997 c.649 §4; 2001 c.962 §61]

426.309 Effect of ORS 426.217 and 426.301 to 426.307 on other discharge procedure. ORS 426.217 and 426.301 to 426.307 do not restrict or limit the discharge procedures set forth in ORS 426.300. [1973 c.838 §20]

(Miscellaneous)

426.310 Reimbursement of county in case of nonresident patients. (1) If the mentally ill person is a resident of some other county in this state, the county making the commitment shall be reimbursed by the county of which the person is a resident. All reasonable and actual expenses incurred and paid by the county by reason of the care, custody, treatment, investigation examination and commitment hearing shall, upon presentation of a copy of the order of the judge making the examination and commitment, together with a properly itemized and certified claim covering the expense, be promptly paid to the county by the county of which the person was a resident. The expenses reimbursed under this subsection shall include any expenses incurred to pay for representation of the states interest under ORS 426.100 and 426.250.

(2) If an allegedly mentally ill person is a resident of some other county in this state, a county attempting a commitment shall be reimbursed by the county of which the person is a resident, as defined in ORS 426.241, for all actual, reasonable expenses incurred and paid by the county attempting commitment by reason of the care, custody, treatment, investigation examination and commitment hearing. The expenses reimbursed under this subsection shall include any expenses incurred to pay for representation of the states interest under ORS 426.100 and 426.250. [Amended by 1975 c.690 §22; 1977 c.764 §7; 1979 c.392 §2; 1987 c.903 §34]

426.320 Payment of certain expenses by the state. When a mentally ill person is assigned to or transferred to a state mental hospital, all actual and necessary expenses incurred by the agent or attendant from the state hospital and the assistants of the agent or attendant, together with those of the person for transportation to the hospital, shall be paid by the state in the manner provided in ORS 426.330. [Amended by 1975 c.690 §23]

426.330 Presentation and payment of claims. The special funds authorized for the use of the superintendents of the
Oregon
State
Hospital
, the
Blue
Mountain
Recovery
Center
and the
Eastern
Oregon
Training
Center
to better enable them promptly to meet the advances and expenses necessary in the matter of transferring patients to the state hospitals are continued in existence. The superintendents shall present their claims monthly with proper vouchers attached, showing the expenditures from the special funds during the preceding month, which claims, when approved by the Department of Human Services, shall be paid by warrant upon the State Treasurer against the fund appropriated to cover the cost of transporting these patients. [Amended by 1975 c.614 §14; 1985 c.565 §67; 2007 c.14 §2; 2007 c.70 §206]

426.335 Limitations on liability. The following limitations on liability and circumstances are applicable to situations within this chapter and ORS 430.397 to 430.401:

(1) None of the following shall in any way be held criminally or civilly liable for the making of the notification under ORS 426.070, provided the person acts in good faith, on probable cause and without malice:

(a) The community mental health and developmental disabilities program director or designee of the director.

(b) The two petitioning persons.

(c) The county health officer.

(d) Any magistrate.

(e) Any peace officer or parole and probation officer.

(f) Any physician attending the allegedly mentally ill person.

(g) The physician attached to a hospital or institution wherein the allegedly mentally ill person is a patient.

(2) The person conducting the investigation under ORS 426.070 and 426.074 shall not be held criminally or civilly liable for conducting the investigation, provided the investigator acts in good faith, on probable cause and without malice.

(3) The person representing the states interest under ORS 426.100 shall not be held criminally or civilly liable for performing responsibilities under ORS 426.100 as long as the person acts in good faith and without malice.

(4) No person appointed under ORS 426.110 to conduct an examination under ORS 426.120 shall be held criminally or civilly liable for actions pursuant to ORS 426.120 if the examiner acts in good faith and without malice.

(5) No physician, hospital or judge shall be held criminally or civilly liable for actions pursuant to ORS 426.228, 426.231, 426.232, 426.234 or 426.235 if the physician, hospital or judge acts in good faith, on probable cause and without malice.

(6) No peace officer, person authorized under ORS 426.233, community mental health director or designee, hospital or other facility, physician or judge shall in any way be held criminally or civilly liable for actions pursuant to ORS 426.228 to 426.235 if the individual or facility acts in good faith, on probable cause and without malice.

(7) Any guardian, relative or friend of a mentally ill person who assumes responsibility for the mentally ill person under a conditional release under ORS 426.125 shall not be liable for any damages that are sustained by any person on account of the misconduct of the mentally ill person while on conditional release if the guardian, relative or friend acts in good faith and without malice.

(8) The persons designated in this subsection shall not be liable for damages that are sustained by any person or property on account of the misconduct of a mentally ill person while the mentally ill person is on outpatient commitment under ORS 426.127 if the designated person acts without willful and wanton neglect of duty. This subsection is applicable to all of the following:

(a) The community mental health and developmental disabilities program director and the designee of the director for the county in which the committed person resides.

(b) The superintendent or director of any staff of any facility where the mentally ill person receives treatment during the outpatient commitment.

(c) The Director of Human Services.

(d) The physician and the facility granting an outpatient commitment to a patient.

(9) For trial visits granted under ORS 426.273 and 426.275:

(a) None of the following shall be liable for a patients expenses while on trial visit:

(A) The physician and the facility granting a trial visit to a patient;

(B) The superintendent or director of the facility granting a trial visit;

(C) The Director of Human Services; and

(D) The chief medical officer of the facility.

(b) The following persons shall not be liable for damages that are sustained by any person on account of the misconduct of such patient while on trial visit if the person acts without willful and wanton neglect of duty:

(A) The community mental health and developmental disabilities program director for the county in which the person resides;

(B) The superintendent, director or chief medical officer of any facility granting a trial visit to a patient;

(C) The physician responsible for the patients trial visit;

(D) The Director of Human Services; or

(E) The employees and agents of persons listed in this paragraph. [Formerly 426.280; 2005 c.264 §21]

426.340 [Repealed by 1975 c.690 §28]

426.350 [Amended by 1961 c.152 §1; repealed by 1971 c.64 §12]

426.360 [1961 c.513 §§1,2,3; 1969 c.597 §92; 1971 c.655 §246; 1977 c.253 §40; repealed by 2001 c.900 §261]

426.370 Withholding information obtained in certain commitment or admission investigations. A community mental health and developmental disabilities program director or designee may withhold information obtained during an investigation under ORS 426.070, 426.228, 426.232, 426.233 or 426.234 if the community mental health and developmental disabilities program director determines:

(1) That information was not included in its investigation report or otherwise used in a material way to support a determination by the community mental health and developmental disabilities program director that there was probable cause to believe a person was a mentally ill person; and

(2) Release of the information would constitute a clear and immediate danger to any person. [1989 c.993 §6; 1993 c.484 §25]

Note: 426.370 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.375 [1967 c.460 §5; repealed by 1973 c.838 §29]

426.380 Availability of writ of habeas corpus. Any individual committed pursuant to ORS 426.005 to 426.223 and 426.241 to 426.380 shall be entitled to the writ of habeas corpus upon proper petition by the individual or a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the state hospital in which the person is detained is located. [1967 c.460 §6]

426.385 Rights of committed persons. (1) Every mentally ill person committed to the Department of Human Services shall have the right to:

(a) Communicate freely in person and by reasonable access to telephones;

(b) Send and receive sealed mail, except that this right may be limited for security reasons in state institutions as described in ORS 426.010;

(c) Wear the clothing of the person;

(d) Keep personal possessions, including toilet articles;

(e) Religious freedom;

(f) A private storage area with free access thereto;

(g) Be furnished with a reasonable supply of writing materials and stamps;

(h) A written treatment plan, kept current with the progress of the person;

(i) Be represented by counsel whenever the substantial rights of the person may be affected;

(j) Petition for a writ of habeas corpus;

(k) Not be required to perform routine labor tasks of the facility except those essential for treatment;

(L) Be given reasonable compensation for all work performed other than personal housekeeping duties;

(m) Daily access to fresh air and the outdoors, except that this right may be limited when it would create significant risk of harm to the person or others;

(n) Such other rights as may be specified by rule; and

(o) Exercise all civil rights in the same manner and with the same effect as one not admitted to the facility, including, but not limited to, the right to dispose of real property, execute instruments, make purchases, enter contractual relationships, and vote, unless the person has been adjudicated incompetent and has not been restored to legal capacity. Disposal of personal property in possession of the person in a state institution described in ORS 426.010 is subject to limitation for security reasons.

(2)(a) A person must be immediately informed, verbally and in writing, of any limitation:

(A) Of the right to send or receive sealed mail under subsection (1)(b) of this section;

(B) Regarding the disposal of personal property under subsection (1)(o) of this section; and

(C) Of the right to daily access to fresh air and the outdoors under subsection (1)(m) of this section.

(b) Any limitation under this subsection and the reasons for the limitation must be stated in the persons written treatment plan.

(c) The person has the right to challenge any limitation under this subsection pursuant to rules adopted by the department. The person must be informed, verbally and in writing, of this right.

(3) Mentally ill persons committed to the department shall have the right to be free from potentially unusual or hazardous treatment procedures, including convulsive therapy, unless they have given their express and informed consent or authorized the treatment pursuant to ORS 127.700 to 127.737. This right may be denied to such persons for good cause as defined in administrative rule only by the director of the facility in which the person is confined, but only after consultation with and approval of an independent examining physician. Any denial shall be entered into the patients treatment record and shall include the reasons for the denial. No patient shall be subjected to psychosurgery, as defined in ORS 677.190 (22)(b).

(4) Mechanical restraints shall not be applied to a person admitted to a facility unless it is determined by the chief medical officer of the facility or designee to be required by the medical needs of the person. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the chief medical officer of the facility or designee.

(5) Nothing in this section prevents the department from acting to exclude contraband from its facilities and to prevent possession or use of contraband in its facilities.

(6) As used in this section:

(a) Contraband has the meaning given that term in ORS 162.135.

(b) Security reasons means the protection of the mentally ill person from serious and immediate harm and the protection of others from threats or harassment as defined by rule of the department. [1967 c.460 §4; 1973 c.838 §28; 1981 c.372 §3; 1983 c.486 §1; 1993 c.442 §16; 1995 c.141 §1; 2001 c.104 §152; 2007 c.56 §1]

426.390 Construction. Nothing in ORS 426.295, 426.297 and 426.380 to 426.390 is intended to detract from the powers of a court under ORS chapter 125 or ORS 179.640. [1967 c.460 §7; 1973 c.823 §137; 1995 c.664 §96]

426.395 Posting of statement of rights of committed persons. A simple and clear statement of rights guaranteed to patients committed to the Department of Human Services shall be prominently posted in each room frequented by patients in all facilities housing such patients. A copy of the statement shall be given to each patient upon admission and sent, upon request, to the legal counsel, guardian, relative or friend of the patient. The statement shall include the name, address and telephone number of the system described in ORS 192.517 (1). [1973 c.838 §31; 2003 c.14 §238; 2007 c.57 §1]

426.405 [1983 c.536 §1; repealed by 2001 c.900 §261]

426.407 [1983 c.536 §2; repealed by 2001 c.900 §261]

426.410 [1969 c.638 §1; repealed by 1975 c.690 §28]

(Licensing of Persons Who May Order Restraint or Seclusion)

426.415 Licensing of persons who may order and oversee use of restraint and seclusion in facilities providing mental health treatment to individuals under 21 years of age; rules. (1) The Director of Human Services may adopt rules establishing requirements and procedures for licensing persons who may order, monitor and evaluate the use of restraint and seclusion in facilities providing intensive mental health treatment services to individuals under 21 years of age.

(2) A license may not be issued or renewed under rules adopted under this section unless the person applying for the license or renewal:

(a) Is employed by or providing services under contract with a provider that is certified by the Department of Human Services to provide intensive mental health treatment services for individuals under 21 years of age;

(b) Has successfully completed an emergency safety intervention training program approved by the director;

(c) Provides documented evidence of the persons ability to assess the psychological and physical well-being of individuals under 21 years of age;

(d) Meets other qualifications established by the director by rule for qualified mental health professionals; and

(e) Demonstrates knowledge of federal and state rules governing the use of restraint and seclusion in intensive mental health treatment programs for individuals under 21 years of age.

(3) The rules described in subsection (1) of this section shall:

(a) Specify procedures for issuing and renewing licenses;

(b) Establish a term of licensure;

(c) Require a person issued a license to satisfy annual training requirements relating to emergency safety intervention procedures;

(d) Specify grounds for denial, suspension or revocation of a license;

(e) Set any license or renewal fees the director determines are necessary; and

(f) Specify any other licensing provisions the director determines are necessary to comply with federal law or regulations or to operate a licensing system described in this section. [2001 c.807 §1]

Note: 426.415 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.450 [1971 c.622 §6; renumbered 430.397 in 1995]

426.460 [1971 c.622 §7; 1973 c.795 §3; 1979 c.744 §22; 1981 c.809 §1; 1985 c.565 §68; renumbered 430.399 in 1995]

426.470 [1971 c.622 §8; renumbered 430.401 in 1995]

PERSONS WITH CHRONIC MENTAL ILLNESS

(Generally)

426.490 Policy. It is declared to be the policy and intent of the Legislative Assembly that the State of
Oregon
shall assist in improving the quality of life of persons with chronic mental illness within this state by ensuring the availability of an appropriate range of residential opportunities and related support services. [1979 c.784 §1; 2007 c.70 §207]

Note: 426.490 to 426.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 426 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

426.495 Definitions for ORS 426.490 to 426.500; rules. (1) As used in ORS 426.490 to 426.500, unless the context requires otherwise:

(a) Case manager means a person who works on a continuing basis with a person with a chronic mental illness and is responsible for assuring the continuity of the various services called for in the discharge plan of the person with a chronic mental illness including services for basic personal maintenance, mental and personal treatment, and appropriate education and employment.

(b) Discharge plan means a written plan prepared jointly with the person with a chronic mental illness, mental health staff and case manager prior to discharge, prescribing for the basic and special needs of the person upon release from the hospital.

(c) Person with a chronic mental illness means an individual who is:

(A) Eighteen years of age or older; and

(B) Diagnosed by a psychiatrist, a licensed clinical psychologist or a nonmedical examiner certified by the Department of Human Services as having chronic schizophrenia, a chronic major affective disorder, a chronic paranoid disorder or another chronic psychotic mental disorder other than those caused by substance abuse.

(2) For purposes of providing services in the community, the department may adopt rules consistent with accepted professional practices in the fields of psychology and psychiatry to specify other criteria for determining who is a person with a chronic mental illness. [1979 c.784 §2; 1987 c.903 §35; 2007 c.70 §208]

Note: See note under 426.490.

426.500 Powers and duties of Department of Human Services; rules. For the purpose of carrying out the policy and intent of ORS 426.490 to 426.500, the Department of Human Services shall:

(1) Adopt rules for the administration of ORS 426.490 to 426.500;

(2) Prepare a written discharge plan for each person with a chronic mental illness who is a patient at a state mental institution or who is committed to the department pursuant to ORS 426.005 to 426.223 and 426.241 to 426.380;

(3) Ensure that case managers are provided for each person with a chronic mental illness described in subsection (2) of this section; and

(4) Disburse from any available funds:

(a) Funds for one LINC model in the area served by
F.
H.
Dammasch
State
Hospital
and one LINC model in the area served by the
Oregon
State
Hospital
licensed under ORS 443.415;

(b) Discretionary funds for services necessary to implement a discharge plan, including but not limited to transportation, medication, recreation and socialization; and

(c) Funds to provide day treatment services, community psychiatric inpatient services, and work activity services for persons with chronic mental illness when needed. [1979 c.784 §3; 1999 c.59 §121; 2007 c.70 §209]

Note: See note under 426.490.

(Community Housing)

426.502 Definitions for ORS 426.502 to 426.508. As used in ORS 426.502 to 426.508:

(1) Community housing means property and related equipment that are used or could be used to house persons with chronic mental illness and their care providers. Community housing includes single-family housing and multiple-unit residential housing.

(2) Construct means to build, install, assemble, expand, alter, convert, replace or relocate. Construct includes to install equipment and to prepare a site.

(3) Department means the Department of Human Services.

(4) Equipment means furnishings, fixtures or appliances that are used or could be used to provide care in community housing.

(5) Multiple-unit residential housing means housing that provides two or more living units and spaces for common use by the occupants in social and recreational activities. Multiple-unit residential housing may include nonhousing facilities incidental or appurtenant to the housing that, in the determination of the department, improve the quality of the housing.

(6) Person with a chronic mental illness has the meaning given that term in ORS 426.495.

(7) Single-family housing means a detached living unit with common living room and dining facilities for at least three occupants with chronic mental illness. Single-family housing may include nonhousing facilities incidental or appurtenant to the housing that, in the determination of the department, improve the quality of the housing. [1999 c.983 §2; 2005 c.11 §1; 2007 c.70 §210]

426.504 Authority of department to develop community housing for persons with chronic mental illness; sale of community housing; conditions. (1) The Department of Human Services may, through contract or otherwise, acquire, purchase, receive, hold, exchange, demolish, construct, lease, maintain, repair, replace, improve and equip community housing for the purpose of housing persons with chronic mental illness.

(2) The department may dispose of community housing acquired under subsection (1) of this section in a public or private sale, upon such terms and conditions as the department considers advisable to increase the quality and quantity of community housing available for persons with chronic mental illness. Except as provided in subsection (3) of this section, in any instrument conveying fee title to community housing, the department shall include language that restricts the use of the community housing to housing for persons with chronic mental illness. Such restriction is not a violation of ORS 93.270.

(3) If the department determines that community housing acquired under subsection (1) of this section is no longer suitable for use as community housing, the department may sell or otherwise dispose of the community housing without including in any instrument conveying fee title to the community housing any language that restricts the use of the community housing. Proceeds from the sale or disposition of community housing under this subsection are considered proceeds described in ORS 426.506 (4)(c).

(4) When exercising the authority granted to the department under this section, the department is not subject to ORS chapter 273 or ORS 270.100 to 270.190, 276.900 to 276.915 or 279A.250 to 279A.290. [1999 c.983 §3; 2003 c.794 §281; 2005 c.11 §2; 2007 c.70 §211]

426.506 Community Mental Health Housing Fund; Community Housing Trust Account; report. (1) There is created in the State Treasury, separate and distinct from the General Fund, the Community Mental Health Housing Fund. All earnings on investments of moneys in the Community Mental Health Housing Fund shall accrue to the fund. Interest earned on moneys in the fund shall be credited to the fund. All moneys in the fund are continuously appropriated to the Department of Human Services to carry out the provisions of ORS 426.504.

(2) The Community Mental Health Housing Fund shall be administered by the department to provide housing for persons with chronic mental illness. As used in this subsection, housing may include acquisition, maintenance, repair, furnishings and equipment.

(3)(a) There is established within the Community Mental Health Housing Fund a Community Housing Trust Account. With approval of the State Treasurer and upon request of the Director of Human Services, moneys in the account may be invested as provided in ORS 293.701 to 293.820.

(b) Notwithstanding the provisions of ORS 270.150, the department shall deposit into the Community Housing Trust Account the proceeds, less costs to the state, received by the department from the sale of
F.
H.
Dammasch
State
Hospital
property under ORS 426.508. The department may expend, for the purposes set forth in ORS 426.504, any earnings credited to the account, including any interest earned on moneys deposited in the account, and up to five percent of the sale proceeds initially credited to the account by the Oregon Department of Administrative Services. At least 95 percent of the sale proceeds shall remain in the account in perpetuity. Proceeds deposited in the account may not be commingled with proceeds from the sale of any surplus real property owned, operated or controlled by the Department of Human Services and used as a state training center.

(c) Interest earned on moneys in the Community Housing Trust Account may be expended in the following manner:

(A) Seventy percent of interest earned on deposits in the account shall be expended for community housing purposes; and

(B) Thirty percent of interest earned on deposits in the account shall be expended for institutional housing purposes.

(d) Interest earned on deposits in the Community Housing Trust Account shall not be used to support operating expenses of the department.

(4) The Community Mental Health Housing Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly;

(b)
Sale
proceeds and earnings from the account under subsection (3) of this section;

(c) Proceeds from the sale, transfer or lease of any surplus real property owned, operated or controlled by the department and used as community housing;

(d) Moneys reallocated from other areas of the departments budget;

(e) Interest and earnings credited to the fund; and

(f) Gifts of money or other property from any source, to be used for the purposes of developing housing for persons with chronic mental illness.

(5) The department shall adopt policies:

(a) To establish priorities for the use of moneys in the Community Mental Health Housing Fund for the sole purpose of developing housing for persons with chronic mental illness;

(b) To match public and private moneys available from other sources for developing housing for persons with chronic mental illness; and

(c) To administer the fund in a manner that will not exceed the State Treasurys maximum cost per transaction.

(6) The Department of Human Services shall collaborate with the Housing and Community Services Department to ensure the highest return and best value for community housing from the Community Mental Health Housing Fund.

(7) The Department of Human Services shall provide a report of revenues to and expenditures from the Community Mental Health Housing Fund as part of its budget submission to the Governor and Legislative Assembly under ORS chapter 291. [1999 c.983 §4; 2001 c.954 §31; 2007 c.70 §212; 2007 c.217 §7]

426.508 Sale of F. H. Dammasch State Hospital; fair market value; redevelopment of property; property reserved for community housing. (1) Notwithstanding ORS 421.611 to 421.630 or any actions taken under ORS 421.611 to 421.630, the Department of Corrections shall transfer the real property known as the
F.
H.
Dammasch
State
Hospital
and all improvements to the Oregon Department of Administrative Services to be sold for the benefit of the Department of Human Services.

(2)(a) Notwithstanding ORS 270.100 to 270.190, and except as provided in subsection (4) of this section, the Oregon Department of Administrative Services shall sell or otherwise convey the real property known as the
F.
H.
Dammasch
State
Hospital
in a manner consistent with the provisions of this section. Conveyance shall not include transfer to a state agency. The sale price of the real property shall equal or exceed the fair market value of the real property. The Oregon Department of Administrative Services shall engage the services of a licensed real estate broker or principal real estate broker to facilitate the sale of the real property.

(b) The Oregon Department of Administrative Services shall retain from the sale or other conveyance of the real property those costs incurred by the state in selling or conveying the real property, including costs incurred by the Department of Corrections in transferring the real property to the Oregon Department of Administrative Services. The remaining proceeds from the sale or other conveyance shall be transferred to the Community Housing Trust Account created under ORS 426.506 (3).

(3) Redevelopment of the real property formerly occupied by the F. H. Dammasch State Hospital shall be consistent with the Dammasch Area Transportation Efficient Land Use Plan developed by Clackamas County, the City of Wilsonville, the Oregon Department of Administrative Services, the Department of Land Conservation and Development, the Department of Transportation, the State Housing Council, the Department of Human Services and the Department of State Lands.

(4) The Oregon Department of Administrative Services shall reserve from the sale of the real property under subsection (2) of this section not more than 10 acres. The real property reserved from sale shall be transferred to the Department of Human Services for use by the Department of Human Services to develop community housing for persons with chronic mental illness. The Oregon Department of Administrative Services and the Department of Human Services shall jointly coordinate with the City of
Wilsonville
to identify the real property reserved from sale under this subsection. [1999 c.983 §5; 2001 c.300 §76; 2001 c.900 §253; 2007 c.70 §213]

SEXUALLY DANGEROUS PERSONS

426.510 Sexually dangerous person defined. As used in ORS 426.510 to 426.680, unless the context otherwise requires, sexually dangerous person means a person who because of repeated or compulsive acts of misconduct in sexual matters, or because of a mental disease or defect, is deemed likely to continue to perform such acts and be a danger to other persons. [1963 c.467 §1; 1977 c.377 §1]

426.520 [1963 c.467 §2; repealed by 1977 c.377 §6]

426.530 [1963 c.467 §3; 1971 c.743 §367; 1973 c.836 §349; repealed by 1977 c.377 §6]

426.540 [1963 c.467 §4; repealed by 1977 c.377 §6]

426.550 [1963 c.467 §5; repealed by 1977 c.377 §6]

426.560 [1963 c.467 §6; repealed by 1977 c.377 §6]

426.570 [1963 c.467 §7; 1973 c.836 §350; repealed by 1977 c.377 §6]

426.580 [1963 c.467 §§8,9; 1973 c.443 §1; repealed by 1977 c.377 §6]

426.590 [1963 c.467 §10; repealed by 1977 c.377 §6]

426.610 [1963 c.467 §11; 1973 c.443 §2; repealed by 1977 c.377 §6]

426.620 [1963 c.467 §12; repealed by 1977 c.377 §6]

426.630 [1963 c.467 §13; repealed by 1977 c.377 §6]

426.640 [1963 c.467 §14; 1973 c.443 §3; 1975 c.380 §8; repealed by 1977 c.377 §6]

426.650 Voluntary admission to state institution; rules. (1) Pursuant to rules promulgated by the Department of Human Services, the superintendent of any state hospital for the treatment and care of persons with mental illness may admit and hospitalize therein as a patient any person in need of medical or mental therapeutic treatment as a sexually dangerous person who voluntarily has made written application for such admission. No person under the age of 18 years shall be admitted as a patient to any such state hospital unless an application therefor in behalf of the person has been executed by the parent, adult next of kin or legal guardian of the person. Pursuant to rules and regulations of the department, no person voluntarily admitted to any state hospital shall be detained therein more than 72 hours after the person, if at least 18 years of age, has given notice in writing of desire to be discharged therefrom, or, if the patient is under the age of 18 years, after notice in writing has been given by the parent, adult next of kin or legal guardian of the person that such parent, adult next of kin or legal guardian desires that such person be discharged therefrom.

(2) Any person voluntarily admitted to a state facility pursuant to this section may upon application and notice to the superintendent of the institution concerned, be granted a temporary leave of absence from the institution if such leave, in the opinion of the chief medical officer, will not interfere with the successful treatment or examination of the applicant. [1963 c.467 §15; 1969 c.391 §8; 1973 c.443 §4; 1973 c.827 §43; 1974 c.36 §11; 2007 c.70 §214]

426.660 [1963 c.467 §16; repealed by 1973 c.443 §5]

426.670 Treatment programs for sexually dangerous persons. The Department of Human Services hereby is directed and authorized to establish and operate treatment programs, either separately within an existing state Department of Corrections institution, as part of an existing program within a Department of Human Services institution, or in specified and approved sites in the community to receive, treat, study and retain in custody, as required, such sexually dangerous persons as are committed under ORS 426.510 to 426.670. [1963 c.467 §17; 1965 c.481 §1; 1979 c.606 §1; 1987 c.320 §230]

426.675 Determination of sexually dangerous persons; custody pending sentencing; hearing; sentencing; rules. (1) When a defendant has been convicted of a sexual offense under ORS 163.305 to 163.467 or 163.525 and there is probable cause to believe the defendant is a sexually dangerous person, the court prior to imposing sentence may continue the time for sentencing and commit the defendant to a facility designated under ORS 426.670 for a period not to exceed 30 days for evaluation and report.

(2) If the facility reports to the court that the defendant is a sexually dangerous person and that treatment available may reduce the risk of future sexual offenses, the court shall hold a hearing to determine by clear and convincing evidence that the defendant is a sexually dangerous person. The state and the defendant shall have the right to call and cross-examine witnesses at such hearing. The defendant may waive the hearing required by this subsection.

(3) If the court finds that the defendant is a sexually dangerous person and that treatment is available which will reduce the risk of future sexual offenses, it may, in its discretion at the time of sentencing:

(a) Sentence the defendant to probation on the condition that the person participate in and successfully complete a treatment program for sexually dangerous persons pursuant to ORS 426.670;

(b) Impose a sentence of imprisonment with the order that the defendant be assigned by the Director of the Department of Corrections to participate in a treatment program for sexually dangerous persons pursuant to ORS 426.670. The Department of Corrections and Department of Human Services shall jointly adopt administrative rules to coordinate assignment and treatment of prisoners under this subsection; or

(c) Impose any other sentence authorized by law. [1977 c.377 §3; 1979 c.606 §2; 1987 c.320 §231; 1993 c.14 §24]

426.680 Trial visits for probationer. (1) The superintendent of the facility designated under ORS 426.670 to receive commitments for medical or mental therapeutic treatment of sexually dangerous persons may grant a trial visit to a defendant committed as a condition of probation where:

(a) The trial visit is not inconsistent with the terms and conditions of probation; and

(b) The trial visit is agreed to by the community mental health and developmental disabilities program director for the county in which the person would reside.

(2) Trial visit here shall correspond to trial visit as described in ORS 426.273 to 426.292 and 426.335, except that the length of a trial visit may be for the duration of the period of probation, subject to the consent of the sentencing court. [1973 c.443 §7; 1977 c.377 §4; 1985 c.242 §7]

426.700 [1973 c.616 §1; repealed by 1981 c.372 §2]

426.705 [1973 c.616 §2; repealed by 1981 c.372 §2]

426.710 [1973 c.616 §6; repealed by 1981 c.372 §2]

426.715 [1973 c.616 §7; repealed by 1981 c.372 §2]

426.720 [1973 c.616 §8; repealed by 1981 c.372 §2]

426.725 [1973 c.616 §9; repealed by 1981 c.372 §2]

426.730 [1973 c.616 §10; repealed by 1981 c.372 §2]

426.735 [1973 c.616 §11; repealed by 1981 c.372 §2]

426.740 [1973 c.616 §12; repealed by 1981 c.372 §2]

426.745 [1973 c.616 §§13,14,15; repealed by 1981 c.372 §2]

426.750 [1973 c.616 §3; repealed by 1981 c.372 §2]

426.755 [1973 c.616 §4; repealed by 1981 c.372 §2]

426.760 [1977 c.148 §5; repealed by 1981 c.372 §2]

_______________



Chapter 427

Chapter 427 Â Persons With Mental Retardation;

Persons With Developmental Disabilities

2007 EDITION

MENTAL RETARDATION; DEVELOPMENTAL DISABILITIES

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

GENERAL PROVISIONS

427.005Â Â Â Â  Definitions

427.007Â Â Â Â  Policy; Department of Human Services to plan and facilitate community services

EASTERN
OREGON
TRAINING
CENTER

427.010Â Â Â Â
Eastern
Oregon
Training
Center
; care provided; fees; superintendent

427.020Â Â Â Â  Review of plan of care for residents; certification for continued care and training; notice to resident

427.031Â Â Â Â  Rights of residents

427.041Â Â Â Â  Leave of absence for resident

427.051Â Â Â Â  Effect of admission to training center on competency

427.061Â Â Â Â  Payment for care and treatment in state training center

DIAGNOSTIC EVALUATIONS

427.104Â Â Â Â  Developmental Disability Diagnosis and Evaluation Service; duties and powers

427.105Â Â Â Â  Diagnostic evaluations; contents; purpose; rules

427.108Â Â Â Â  Fee schedules for diagnosis and evaluation services

427.112Â Â Â Â  Certain facilities to charge for performing diagnostic evaluations

ADMISSION TO
STATE
TRAINING
CENTER

427.175Â Â Â Â  Admission to training center; rules

427.180Â Â Â Â  Requirements for admission

427.185Â Â Â Â  Application for admission; diagnostic evaluation; costs of transportation and maintenance during evaluation

427.190Â Â Â Â  Determination of eligibility and priority for admission; notice of admission; appeal

427.195Â Â Â Â  Schedule of admissions; priority admissions; costs of transportation and maintenance

427.205Â Â Â Â  State Training Center Review Board; appointment; terms; compensation and expenses; duties

INVOLUNTARY COMMITMENTS OF PERSONS WITH MENTAL RETARDATION

427.215Â Â Â Â  Definitions for ORS 427.061 and 427.235 to 427.290

427.235Â Â Â Â  Notice to court of need for commitment; investigation; report and recommendation

427.245Â Â Â Â  Hearing to determine mental retardation; citation to appear; notice; right to legal counsel

427.255Â Â Â Â  Detention prior to investigation or hearing; care and maintenance while under custody

427.265Â Â Â Â  Court to advise person of nature of proceeding and rights; appointment of legal counsel

427.270Â Â Â Â  Report of diagnostic evaluation; recommendations of examining facility; appointment of persons to conduct additional examination

427.275Â Â Â Â  Fees of persons appointed by court to perform diagnostic evaluations; payment by counties; witnesses; fees; costs

427.280Â Â Â Â  Treatment given after citation issued; notice to court

427.285Â Â Â Â  Witnesses required at hearing; cross-examination

427.290Â Â Â Â  Determination by court of mental retardation; discharge; conditional release; commitment; appointment of guardian or conservator

427.293Â Â Â Â  Record of proceedings; sealed records; disclosure

427.295Â Â Â Â  Appeal of determination; appointment of legal counsel; costs

427.300Â Â Â Â  Assignment to appropriate facility; notice of transfer or discharge; appeal; hearing

427.306Â Â Â Â  Confinement of persons with mental retardation; attendants; least restrictive setting

COMMUNITY HOUSING

427.330Â Â Â Â  Definitions for ORS 427.330 to 427.345

427.335Â Â Â Â  Authority of department to develop community housing; sale of community housing; conditions; financial assistance to providers

427.340Â Â Â Â  Developmental Disabilities Community Housing Fund; Community Housing Trust Account; reports

427.345Â Â Â Â
Sale
of state training center; fair market value; use of proceeds

GENERAL PROVISIONS

Â Â Â Â Â  427.005 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂAdaptive behaviorÂ means the effectiveness or degree with which an individual meets the standards of personal independence and social responsibility expected for age and cultural group.

Â Â Â Â Â  (2) ÂCareÂ means:

Â Â Â Â Â  (a) Supportive services, including, but not limited to, provision of room and board;

Â Â Â Â Â  (b) Supervision;

Â Â Â Â Â  (c) Protection; and

Â Â Â Â Â  (d) Assistance in bathing, dressing, grooming, eating, management of money, transportation or recreation.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDevelopmental periodÂ means the period of time between birth and the 18th birthday.

Â Â Â Â Â  (5) ÂDirector of the facilityÂ means the superintendent of a state training center, or the person in charge of care, treatment and training programs at other facilities.

Â Â Â Â Â  (6) ÂFacilityÂ means a state training center, community hospital, group home, activity center, intermediate care facility, community mental health clinic, or such other facility or program as the department approves to provide necessary services to persons with mental retardation.

Â Â Â Â Â  (7) ÂIncapacitatedÂ means a person is unable, without assistance, to properly manage or take care of personal affairs or is incapable, without assistance, of self-care.

Â Â Â Â Â  (8) Â
Independence
Â means the extent to which persons with mental retardation or developmental disabilities exert control and choice over their own lives.

Â Â Â Â Â  (9) ÂIntegrationÂ means:

Â Â Â Â Â  (a) Use by persons with mental retardation or developmental disabilities of the same community resources that are used by and available to other persons;

Â Â Â Â Â  (b) Participation by persons with mental retardation or developmental disabilities in the same community activities in which persons without disabilities participate, together with regular contact with persons without disabilities; and

Â Â Â Â Â  (c) Residence by persons with developmental disabilities in homes or in home-like settings that are in proximity to community resources, together with regular contact with persons without disabilities in their community.

Â Â Â Â Â  (10) ÂIntellectual functioningÂ means functioning as assessed by one or more of the individually administered general intelligence tests developed for the purpose.

Â Â Â Â Â  (11) ÂMental retardationÂ means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period. Persons of borderline intelligence may be considered to have mental retardation if there is also serious impairment of adaptive behavior. Definitions and classifications shall be consistent with the ÂManual on Terminology and Classification in Mental RetardationÂ of the American Association on Mental Deficiency, 1977 Revision. Mental retardation is synonymous with mental deficiency.

Â Â Â Â Â  (12) ÂMinorÂ means an unmarried person under 18 years of age.

Â Â Â Â Â  (13) ÂPhysicianÂ means a person licensed by the Oregon Medical Board to practice medicine and surgery.

Â Â Â Â Â  (14) ÂProductivityÂ means engagement in income-producing work by a person with mental retardation or a developmental disability which is measured through improvements in income level, employment status or job advancement or engagement by a person with mental retardation or a developmental disability in work contributing to a household or community.

Â Â Â Â Â  (15) ÂResidentÂ means a person admitted to a state training center either voluntarily or after commitment to the department.

Â Â Â Â Â  (16) ÂSignificantly subaverageÂ means a score on a test of intellectual functioning that is two or more standard deviations below the mean for the test.

Â Â Â Â Â  (17) ÂState training centerÂ means
Eastern
Oregon
Training
Center
and any other facility operated by the department for the care, treatment and training of persons with mental retardation.

Â Â Â Â Â  (18) ÂTrainingÂ means:

Â Â Â Â Â  (a) The systematic, planned maintenance, development or enhancement of self-care, social or independent living skills; or

Â Â Â Â Â  (b) The planned sequence of systematic interactions, activities, structured learning situations or education designed to meet each residentÂs specified needs in the areas of physical, emotional, intellectual and social growth.

Â Â Â Â Â  (19) ÂTreatmentÂ means the provision of specific physical, mental, social interventions and therapies which halt, control or reverse processes that cause, aggravate or complicate malfunctions or dysfunctions. [1959 c.331 Â§10; 1961 c.706 Â§27; 1965 c.339 Â§1; subsection (2) enacted as 1965 c.595 Â§5; 1967 c.299 Â§1; 1979 c.683 Â§2; 1985 c.463 Â§1; 1985 c.565 Â§69; 1991 c.67 Â§111; 2001 c.900 Â§126; 2007 c.70 Â§215]

Â Â Â Â Â  427.007 Policy; Department of Human Services to plan and facilitate community services. (1) The Legislative Assembly finds and declares that a significant number of persons with mental retardation or other developmental disabilities currently reside in state-operated hospitals and training centers or lack needed services simply because appropriate community-based services, including residential facilities, day programs, home care and other support, care and training programs, do not exist. The Legislative Assembly further finds that families are the major providers of support, care, training and other services to their members with mental retardation or other developmental disabilities who live at home, and many of these families experience exceptionally high financial outlays and extraordinary physical and emotional challenges due to the unavailability of appropriate family support services. Such services pertain to the needs of the person with a disability, the needs of other family members related to their care-giving and nurturing capacity, and specialized needs for environmental accommodation to reduce dependency of the family member with mental retardation or another developmental disability. Therefore, the Department of Human Services is directed to facilitate the development of appropriate community-based services, including family support, residential facilities, day programs, home care and other necessary support, care and training programs, in an orderly and systematic manner. The role of state-operated hospitals and training centers in
Oregon
shall be as specialized back-up facilities to a primary system of community-based services for persons with mental retardation or other developmental disabilities.

Â Â Â Â Â  (2) In carrying out the directive in subsection (1) of this section, the department shall develop a biennial plan in conjunction with the budgeting process for review by each Legislative Assembly. In developing this plan, the department shall meet with and consider the input of representatives from the following constituencies: Consumer organizations, parent-family organizations, advocacy organizations, unions representing workers in state-operated hospitals and training centers, community provider organizations, state and local education officials and community mental health departments or programs. Such plans shall include, where appropriate:

Â Â Â Â Â  (a) Proposals for the decrease in the number of persons with mental retardation or other developmental disabilities to be served in state-operated hospitals and training centers at a steady and planned rate until such time that the Legislative Assembly shall determine that each person served in programs or facilities operated or supported by the department is being served according to the best contemporary professional practices in the least restrictive environment, with preference given to the community-based setting over the institutional. However, no person shall be moved from any facility until a comprehensive assessment of the personÂs medical, treatment, training and support service needs has been completed, the move determined to be in the personÂs best interest and appropriate service alternatives procured.

Â Â Â Â Â  (b) Proposals for the orderly development of community-based services, including family support, residential facilities, day programs, home care and other necessary support, care and training programs, to accommodate persons coming out of state-operated hospitals and training centers and to serve persons already in the community waiting for services. The proposals shall include services developed for persons in the community waiting for services that are at least equal in number to those services developed for those coming out of state-operated hospitals and training centers, and shall include services for all persons who are leaving the public education system, in order to further prevent unnecessary institutionalization of persons with mental retardation or other developmental disabilities. Funding for these services shall be commensurate with individual need. These proposals may include provisions for an array of both publicly and privately operated services and shall include specific implementation plans requiring that new services developed are designed to significantly increase the independence, productivity and integration into the community of persons with mental retardation or developmental disabilities.

Â Â Â Â Â  (c) Proposals for the location of community-based services for persons with mental retardation or other developmental disabilities in proximity to family, friends, supportive services and home communities whenever possible.

Â Â Â Â Â  (3) In further carrying out the directive in subsection (1) of this section, the department shall develop monitoring and evaluation systems which ensure competent management, program quality and cost-effectiveness of community-based services. Such systems shall include, where appropriate:

Â Â Â Â Â  (a) A comprehensive system of case management which assures an orderly movement of persons with mental retardation or other developmental disabilities from state-operated hospitals and training centers to community-based services, and between community-based service alternatives, and assures an effective system of service delivery to persons with mental retardation or other developmental disabilities living in the community, based on individualized planning and close cooperation with consumers, families and guardians.

Â Â Â Â Â  (b) An annual progress assessment of every person with mental retardation or another developmental disability served in programs or facilities operated or supported by the department. This assessment shall measure the degree to which a family with a member with mental retardation or another developmental disability demonstrates enhanced care-giving and nurturing capacities, and the degree to which the independence, productivity and integration into the community of each person with mental retardation or another developmental disability has been increased as a result of receiving such services. The overall results of these assessments shall annually be aggregated and analyzed for each program or facility operated or supported by the department, and shall be made available for public inspection and review by the Legislative Assembly.

Â Â Â Â Â  (c) The development of specific standards for each component within the array of services, for persons with mental retardation or other developmental disabilities, either operated or supported by the department and assure the competent management, program quality and cost-effectiveness of such services.

Â Â Â Â Â  (4) Subject to available funds, the department shall ensure that each family with a member with mental retardation or another developmental disability has access to family support services, and that each person with mental retardation or a developmental disability living in the community, including those leaving the public education system, has access to community-based services necessary to enable the person to strive to achieve independence, productivity and integration. Specific services proposed for the person shall be identified in an individual habilitation plan or in a family support service plan.

Â Â Â Â Â  (5) Subject to available funds, the department shall determine the content of individual habilitation plans and family support service plans, and the process whereby such plans are developed and updated.

Â Â Â Â Â  (6) The department shall establish grievance procedures for mediation of disputes concerning eligibility for or appropriateness of services in individual cases. [1981 c.287 Â§1; 1985 c.463 Â§2; 1987 c.353 Â§1; 1987 c.609 Â§1; 1989 c.505 Â§1; 2001 c.900 Â§127; 2007 c.70 Â§216]

Â Â Â Â Â  Note: 427.007 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 427 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  427.009 [1987 c.870 Â§1; repealed by 2001 c.900 Â§261]

EASTERN
OREGON
TRAINING
CENTER

Â Â Â Â Â  427.010
Eastern
Oregon
Training
Center
; care provided; fees; superintendent. (1) Except as otherwise ordered by the Department of Human Services pursuant to ORS 179.325, the Eastern Oregon Training Center in Pendleton, Umatilla County, shall be used for the care, treatment and training of persons with mental retardation who are assigned to the care of the institution by the department according to procedures defined in ORS 427.185 or who were residents on October 3, 1979.

Â Â Â Â Â  (2) Upon receipt of an application approved by the department or its designee, pursuant to its rules, a person with mental retardation may be entitled to admission to the state training center for emergency, respite or part-time care. Part-time care means presence of the person at the facility less than 24 hours per day and may include day or night care. Admission for emergency care or respite care may not exceed 90 days. Admission for part-time care may exceed 90 days. The fee schedule for such care, training and treatment in the training center shall be established by the department in the same manner as for other residents. The fees shall be charged and collected by the department in the same manner as charges are collected under ORS 179.610 to 179.770.

Â Â Â Â Â  (3) The superintendent of the training center named in subsection (1) of this section shall be a person the department considers qualified to administer the training center. If the superintendent of the training center is a physician licensed by the Oregon Medical Board, the superintendent shall serve as chief medical officer. If not a physician, the superintendent shall appoint a physician to serve as chief medical officer who shall be in the unclassified service. [Amended by 1953 c.155 Â§7; 1965 c.339 Â§2; 1965 c.595 Â§3; 1969 c.391 Â§9; 1971 c.75 Â§1; 1973 c.262 Â§1; 1973 c.807 Â§3; 1979 c.683 Â§6; 1983 c.505 Â§2; 1983 c.740 Â§150; 2001 c.900 Â§128; 2007 c.70 Â§217]

Â Â Â Â Â  427.012 [Formerly 428.548; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.015 [1961 c.661 Â§2; 1967 c.534 Â§21; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.020 Review of plan of care for residents; certification for continued care and training; notice to resident. (1) State training centers shall annually review the plan of care for each resident and certify the residentÂs eligibility and need for continued residential care and training and shall present each certification with clear and convincing justification for continued residential care and training to the State Training Center Review Board for review and action pursuant to this section. If the board does not approve of the certification or, if the resident objects to continued residential care and training, the resident shall be released pursuant to ORS 427.300 or, if the Department of Human Services considers release not to be in the best interest of the resident, the superintendent of the state training center where the person is a resident shall initiate commitment proceedings pursuant to ORS 427.235 to 427.270, 427.280 and 427.285. The board may require the physical presence of any resident during the review. However, the board shall require the physical presence of each resident at least once every three years of residence in a state training center.

Â Â Â Â Â  (2) The plan of care for each resident shall include, but not be limited to, the following:

Â Â Â Â Â  (a) Current diagnosis;

Â Â Â Â Â  (b) Level of functioning;

Â Â Â Â Â  (c) Current habilitation and health programs in which the resident is participating;

Â Â Â Â Â  (d) Statement as to continued eligibility and continued need for residential care;

Â Â Â Â Â  (e) Statement of long-term and short-term goals for the resident; and

Â Â Â Â Â  (f) Verification that the person has been advised of the facilityÂs statement of rights and the policies governing the immediate living area of the person.

Â Â Â Â Â  (3) The state training center shall notify the resident orally. In addition, the resident, the residentÂs parent, guardian or person entitled to custody shall be notified by certified mail of the intent to certify the need for the residentÂs continued commitment. The notification shall include the following:

Â Â Â Â Â  (a) Time, place and location of the hearing of the State Training Center Review Board;

Â Â Â Â Â  (b) Explanation of the possible consequences of the proceedings; and

Â Â Â Â Â  (c) Explanation of the residentÂs right to appear before the board on the residentÂs own behalf or to be represented at the proceeding by the residentÂs parent, guardian, the person entitled to custody or other person, including counsel, of the residentÂs choosing.

Â Â Â Â Â  (4) In the event the resident, because of severe disability, is unable to receive and acknowledge the communication required by subsection (3) of this section, that fact shall be documented in the residentÂs record and conveyed to the board. [1979 c.683 Â§28]

Â Â Â Â Â  427.025 [1961 c.661 Â§3; 1965 c.339 Â§3; 1967 c.534 Â§22; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.030 [Amended by 1953 c.155 Â§7; 1957 c.403 Â§6; 1959 c.331 Â§7; repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.031 Rights of residents. (1) Every resident shall have the right to exercise all civil rights in the same manner, and with the same effect, as one not admitted to a state training center, including, but not limited to, the right to dispose of property, execute instruments, make purchases, enter contractual relationships, and vote, unless the resident has been adjudicated incompetent and has not been restored to legal capacity.

Â Â Â Â Â  (2) Pursuant to rules of the Department of Human Services, a statement of rights guaranteed to residents admitted to state training centers shall be prominently posted in all facilities housing such residents. Each resident shall be encouraged and assisted to understand and exercise these rights which shall include, but not be limited to, the right to:

Â Â Â Â Â  (a) Communicate freely in person by sending and receiving sealed mail and by reasonable access to telephones;

Â Â Â Â Â  (b) Wear the residentÂs own clothing;

Â Â Â Â Â  (c) Keep personal possessions, including toilet articles;

Â Â Â Â Â  (d) Religious freedom;

Â Â Â Â Â  (e) A private storage area with free access thereto;

Â Â Â Â Â  (f) Be furnished with a reasonable supply of writing materials and stamps;

Â Â Â Â Â  (g) Be represented by counsel whenever the substantial rights of the resident may be affected;

Â Â Â Â Â  (h) Petition for a writ of habeas corpus;

Â Â Â Â Â  (i) Not be required to perform labor tasks of the facility except those essential for treatment and training; and

Â Â Â Â Â  (j) Be given reasonable compensation for all work performed other than personal housekeeping duties.

Â Â Â Â Â  (3) Every resident shall have the right to the least hazardous treatment procedures available in the least restrictive state training center living area according to personal need and provisions of law.

Â Â Â Â Â  (4) Mechanical restraints shall not be applied to a resident of a state training center unless it is determined by the chief medical officer of the facility or the designee of the chief medical officer to be required for the safety and welfare of the person or the safety of others. Every use of a mechanical restraint and the reasons therefor shall be made a part of the clinical record of the person over the signature of the chief medical officer of the facility or the designee of the chief medical officer. [1979 c.683 Â§29]

Â Â Â Â Â  427.035 [1961 c.661 Â§4; 1965 c.339 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.040 [Amended by 1953 c.155 Â§7; repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.041 Leave of absence for resident. The superintendent of a state training center may grant a temporary leave of absence to any resident of the state training center pursuant to the rules of the Department of Human Services. The state training center, the superintendent and the chief medical officer thereof, and the Director of Human Services shall not be liable for a residentÂs expenses while on temporary leave of absence nor shall they be liable for any damages whatsoever that are sustained by a person on account of the actions or misconduct of a resident while on leave of absence. [Formerly 427.150; 2007 c.70 Â§218]

Â Â Â Â Â  427.045 [1961 c.661 Â§Â§5,6; 1965 c.339 Â§5; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.050 [Amended by 1953 c.155 Â§7; 1957 c.388 Â§12; 1961 c.661 Â§11; renumbered 427.065]

Â Â Â Â Â  427.051 Effect of admission to training center on competency. A person admitted to a state training center may not be considered by virtue of the admission to be incompetent. [Formerly 427.305; 2007 c.70 Â§219]

Â Â Â Â Â  427.055 [1961 c.661 Â§Â§7,8; 1965 c.339 Â§6; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.059 [1961 c.661 Â§Â§9,10; 1965 c.339 Â§7; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.060 [Amended by 1961 c.661 Â§12; renumbered 427.067]

Â Â Â Â Â  427.061 Payment for care and treatment in state training center. (1) If any mentally retarded person is admitted to and detained in a state training center under ORS 427.255, the Department of Human Services shall charge to and collect from appropriate persons the costs in the same manner as it would for other residents of the state training center under the provisions of ORS 179.610 to 179.770.

Â Â Â Â Â  (2) If any person is adjudged mentally retarded as provided by ORS 427.255, and the person receives care, treatment and training in a state training center, the person, or other persons or agencies legally responsible for the support of the person, may be required to pay the cost of the care of the person at the state training center, as provided by ORS 179.610 to 179.770. [1979 c.683 Â§32]

Â Â Â Â Â  427.062 [1969 c.632 Â§Â§2,3,4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.065 [Formerly 427.050; 1965 c.339 Â§8; 1975 c.155 Â§4; 1979 c.683 Â§12; renumbered 427.195]

Â Â Â Â Â  427.067 [Formerly 427.060; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.070 [Amended by 1961 c.661 Â§13; repealed by 1965 c.339 Â§27]

Â Â Â Â Â  427.075 [1969 c.38 Â§2; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.080 [Repealed by 1961 c.661 Â§20]

Â Â Â Â Â  427.085 [1961 c.661 Â§15; 1967 c.534 Â§23; 1969 c.591 Â§299; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.090 [Amended by 1961 c.661 Â§16; 1965 c.339 Â§9; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.100 [Amended by 1965 c.339 Â§10; repealed by 1979 c.683 Â§37]

DIAGNOSTIC EVALUATIONS

Â Â Â Â Â  427.104 Developmental Disability Diagnosis and Evaluation Service; duties and powers. The Department of Human Services with funds appropriated for that purpose by the legislature, shall establish and operate a Developmental Disability Diagnosis and Evaluation Service for people with mental retardation or developmental disabilities. The Developmental Disability Diagnosis and Evaluation Service shall provide all or part of diagnostic evaluations, as defined in ORS 427.105, when complete evaluations are not available through community mental health and developmental disabilities programs, and the Developmental Disability Diagnosis and Evaluation Service shall:

Â Â Â Â Â  (1) Provide consultation and training to community mental health and developmental disabilities programs in the development of local diagnosis and evaluation services;

Â Â Â Â Â  (2) Develop and periodically revise department standards and procedures for diagnosis and evaluation services;

Â Â Â Â Â  (3) Coordinate diagnostic evaluations statewide to minimize duplication of tests and examinations;

Â Â Â Â Â  (4) Approve applications for admission to the training center;

Â Â Â Â Â  (5) Provide necessary information to the State Training Center Review Board when a decision of the Developmental Disability Diagnosis and Evaluation Service regarding admission to the state training center is appealed by the person, the parents or legal guardian of the person;

Â Â Â Â Â  (6) Provide consultation to appropriate agencies and individuals regarding persons evaluated; and

Â Â Â Â Â  (7) Process and coordinate all placements of residents from the state training center. [1953 c.631 Â§1; 1965 c.339 Â§21; 1971 c.74 Â§1; 1979 c.683 Â§13; 2001 c.900 Â§129]

Â Â Â Â Â  427.105 Diagnostic evaluations; contents; purpose; rules. (1) Pursuant to rules of the Department of Human Services, a diagnostic evaluation shall include, but not be limited to, the following:

Â Â Â Â Â  (a) A social history;

Â Â Â Â Â  (b) A psychological evaluation, including an appropriate individual test of intellectual capacity, an academic achievement test, a social development assessment and an adaptive behavior assessment;

Â Â Â Â Â  (c) A medical evaluation including prenatal, natal, early postnatal and other past and family history, a complete physical examination including tests of visual function, and any specialized examinations necessary;

Â Â Â Â Â  (d) A speech and hearing screening; and

Â Â Â Â Â  (e) A dental screening.

Â Â Â Â Â  (2) The diagnostic evaluation shall also attempt to determine the existence of related conditions such as epilepsy, cerebral palsy, autism and specific learning disorders and to outline the most appropriate services for the treatment and training of the person, whether those services are immediately available or not.

Â Â Â Â Â  (3) A facility approved by the department to conduct diagnostic evaluations may contract with qualified persons to perform components of the evaluation. [1979 c.683 Â§14]

Â Â Â Â Â  427.106 [1953 c.631 Â§2; 1965 c.339 Â§22; 1969 c.53 Â§1; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.108 Fee schedules for diagnosis and evaluation services. The Department of Human Services shall establish fee schedules for services under ORS 427.104. All fees collected under this section shall be deposited in the Mental Health and Developmental Disability Services Account. [1953 c.631 Â§3; 1977 c.384 Â§6; 1979 c.683 Â§15]

Â Â Â Â Â  427.110 [Repealed by 1953 c.155 Â§7]

Â Â Â Â Â  427.112 Certain facilities to charge for performing diagnostic evaluations. A general hospital, community mental health and developmental disabilities program, or other facility, except a state training center, providing diagnostic evaluations under ORS 427.105 shall charge to and collect from the person, third party payers, or other persons or agencies otherwise legally responsible therefor, the costs of the diagnostic evaluation or emergency care, custody and treatment, as the facility would for any other client or resident. [1979 c.683 Â§30]

Â Â Â Â Â  427.120 [Amended by 1953 c.155 Â§7; 1959 c.331 Â§8; 1965 c.339 Â§11; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.130 [Amended by 1955 c.651 Â§10; repealed by 1957 c.160 Â§6]

Â Â Â Â Â  427.140 [Repealed by 1957 c.388 Â§17]

Â Â Â Â Â  427.150 [1953 c.155 Â§5; 1963 c.411 Â§1; 1965 c.339 Â§12; 1969 c.597 Â§93; 1979 c.683 Â§27; renumbered 427.041]

ADMISSION TO
STATE
TRAINING
CENTER

Â Â Â Â Â  427.175 Admission to training center; rules. Pursuant to reasonable rules of the Department of Human Services and in conformity with ORS 427.180 to 427.190, the superintendent of a state training center shall admit as a resident and take custody of any person who meets the admission requirements set out in ORS 427.180. [Formerly 427.220]

Â Â Â Â Â  427.180 Requirements for admission. (1) A person shall be admitted to a state training center only after:

Â Â Â Â Â  (a) The person has either been committed to the Department of Human Services as a mentally retarded person under ORS 427.290, or an application for admission has been filed either by the person or by another in the manner set forth in ORS 427.185;

Â Â Â Â Â  (b) The person has undergone a diagnostic evaluation as defined in ORS 427.105 and the completed evaluation has been provided to the Developmental Disability Diagnosis and Evaluation Service established under ORS 427.104; and

Â Â Â Â Â  (c) Either the Developmental Disability Diagnosis and Evaluation Service or, upon appeal, the Director of Human Services finds that the person meets the requirements set out in subsection (2) of this section and approves the person for admission.

Â Â Â Â Â  (2) A person shall be approved for admission under subsection (1)(c) of this section if the following conditions exist:

Â Â Â Â Â  (a) The person is mentally retarded;

Â Â Â Â Â  (b) Programs and services needed by the person are available in a training center and comparable services are not available in community mental health and developmental disabilities programs or other human service agencies;

Â Â Â Â Â  (c) Admission to a state training center is the best available plan and in the best interest of the person, family of the person and the community; and

Â Â Â Â Â  (d) Space is available or may become available within a reasonable time in an appropriate unit of a state training center. [1979 c.683 Â§8]

Â Â Â Â Â  427.185 Application for admission; diagnostic evaluation; costs of transportation and maintenance during evaluation. (1) A person seeking admission to a state training center shall apply on forms and in the manner established by the Department of Human Services, to the community mental health and developmental disabilities program serving the area in which the applicant currently resides. If the person seeking admission is a minor or is incapacitated, the application shall be made by the personÂs parents or guardian or by the person entitled to custody.

Â Â Â Â Â  (2) Upon receipt of an application, the community mental health and developmental disabilities program shall provide or arrange a diagnostic evaluation, meeting the requirements set forth in ORS 427.105, of the person on whose behalf the application for admission is made at a facility approved by the department. The community mental health and developmental disabilities program or its designee shall schedule a date for the diagnostic evaluation and notify the applicant or person having custody. No person shall be kept in residence in a training center for a diagnostic evaluation longer than 10 business days.

Â Â Â Â Â  (3) The costs of transportation to the community mental health and developmental disabilities program or designated facility shall be paid by the applicant. The cost of maintenance for any period of residence in a training center shall be determined as provided for in ORS 179.610 to 179.770 and paid by the applicant or other persons or agencies legally responsible. [Formerly 427.225]

Â Â Â Â Â  427.190 Determination of eligibility and priority for admission; notice of admission; appeal. (1) Upon receipt of a completed diagnostic evaluation, the community mental health and developmental disabilities program shall forward the completed application and the completed diagnostic evaluation to the Developmental Disability Diagnosis and Evaluation Service.

Â Â Â Â Â  (2) Upon receipt of a completed application and diagnostic evaluation from the community mental health and developmental disabilities program, the Developmental Disability Diagnosis and Evaluation Service shall promptly determine the eligibility and priority for admission in accordance with ORS 427.180 and 427.195.

Â Â Â Â Â  (3) When space in an appropriate unit of a training center becomes available for a person otherwise eligible for admission under ORS 427.180, the Developmental Disability Diagnosis and Evaluation Service shall notify the applicant or, if the person is committed, the director of the community mental health and developmental disabilities program in the county of the personÂs residence that the person has been accepted for admission. The notice shall establish the date when the admission is to be made. If the person does not appear at the designated training center within 15 days after the date established for admission, the application of the person may be canceled by the Developmental Disability Diagnosis and Evaluation Service.

Â Â Â Â Â  (4) A person applying for admission to a state training center or, if the person is a minor or incapacitated, the person applying for admission on behalf of the minor or incapacitated person may appeal any decision of the Developmental Disability Diagnosis and Evaluation Service regarding admission to the Director of Human Services. The appeal shall be filed within 30 days of receipt of notice of the decision and shall set forth the reasons for the appeal. The director shall convene the State Training Center Review Board, established under ORS 427.205, within 30 days of receipt of the appeal. The board shall advise the director regarding disposition of the appeal, and the director shall make a decision on the appeal within 30 days of the meeting of the board. The decision of the director shall be final. [1979 c.683 Â§10]

Â Â Â Â Â  427.195 Schedule of admissions; priority admissions; costs of transportation and maintenance. (1) Persons are entitled to admission to state training centers in the order in which completed applications are received and filed by the Developmental Disability Diagnosis and Evaluation Service, whether the person has been committed to the Department of Human Services or is voluntarily requesting admission. However, pursuant to rules of the department, persons may be admitted on a priority basis if their behavior or condition is a threat to their welfare or safety or to the safety of others.

Â Â Â Â Â  (2) A person committed to the department and approved for admission by the Developmental Disability Diagnosis and Evaluation Service shall be conveyed to the designated training center by a member of the family of the person or other persons legally responsible for the person. The expense of the transportation of the person to the designated training center shall be paid by the county in which the petition of commitment is filed.

Â Â Â Â Â  (3) The costs of transportation for a voluntary applicant to the designated training center shall be paid by the applicant or, if the applicant is a minor or incapacitated person, by the parents or person entitled to custody of the applicant.

Â Â Â Â Â  (4) The cost of maintenance for the period of residence shall be determined as provided for in ORS 179.610 to 179.770 and paid by the appropriate persons or agencies, whether the resident was committed to the department or voluntarily applied for admission to the training center. [Formerly 427.065]

Â Â Â Â Â  427.200 [1953 c.615 Â§1; repealed by 1957 c.202 Â§6]

Â Â Â Â Â  427.205
State
Training
Center
Review Board; appointment; terms; compensation and expenses; duties. (1) The Director of Human Services shall appoint a State Training Center Review Board composed of three members. The Oregon Association for Retarded Citizens, the Fairview Parents Association and the Oregon Developmental Disabilities Council or their successor organizations may each recommend three persons to the director. The director may select one person from each list to serve as a member of the board. Each board member shall have had at least five years of involvement and active interest in programs for persons with mental retardation. A board member may not be an employee of the Department of Human Services.

Â Â Â Â Â  (2) The term of office of each member is two years. The director may remove any member for misconduct or neglect of duty. Replacement of board members shall be accomplished by the same procedure as that used in subsection (1) of this section for selection. The director shall request a new list of three persons from the organization whose nominee for board member is to be replaced.

Â Â Â Â Â  (3) A member of the board not otherwise employed full-time by the state shall be paid on a per diem basis an amount equal to four percent of the gross monthly salary of a member of the State Board of Parole and Post-Prison Supervision for each day during which the member is engaged in the performance of official duties, including necessary travel time. In addition, subject to ORS 292.220 to 292.250 regulating travel and other expenses of state officers and employees, the member shall be reimbursed for actual and necessary travel and other expenses incurred by the member in the performance of official duties.

Â Â Â Â Â  (4) The board shall perform the following duties:

Â Â Â Â Â  (a) Review decisions of the Developmental Disability Diagnosis and Evaluation Service regarding admissions to training centers that have been appealed by the applicant or, if a minor or incapacitated person, by the person applying on the behalf of the minor or incapacitated person and advise the director regarding the appropriateness for the admission.

Â Â Â Â Â  (b) Review decisions of the department pursuant to ORS 427.300 (2) when the resident, parent of the resident, guardian or person entitled to custody has appealed the decision and advised the director regarding the appropriateness of the decision.

Â Â Â Â Â  (c) Annually review state training center plans for continuing residential care and training of residents pursuant to ORS 427.020.

Â Â Â Â Â  (5) The board shall operate pursuant to rules adopted by the department. [1979 c.683 Â§11; 1989 c.1006 Â§3; 2007 c.70 Â§220]

Â Â Â Â Â  427.210 [1959 c.331 Â§1; 1965 c.339 Â§13; 1973 c.827 Â§44; repealed by 1979 c.683 Â§37]

INVOLUNTARY COMMITMENTS OF PERSONS WITH MENTAL RETARDATION

Â Â Â Â Â  427.215 Definitions for ORS 427.061 and 427.235 to 427.290. As used in ORS 427.061 and 427.235 to 427.290, unless the context requires otherwise, Âmentally retarded personÂ applies only to a person who, because of mental retardation, is or is alleged to be either:

Â Â Â Â Â  (1) Dangerous to self or others; or

Â Â Â Â Â  (2) Unable to provide for basic personal needs and not receiving care as is necessary for the health, safety or habilitation of the person. [1979 c.683 Â§16; 2001 c.104 Â§153]

Â Â Â Â Â  427.220 [1959 c.331 Â§2; 1961 c.661 Â§17; 1965 c.339 Â§14; 1973 c.277 Â§1; 1979 c.683 Â§7; renumbered 427.175]

Â Â Â Â Â  427.225 [1961 c.661 Â§19; 1965 c.339 Â§15; 1973 c.277 Â§2; 1979 c.683 Â§9; renumbered 427.185]

Â Â Â Â Â  427.230 [1959 c.331 Â§6; 1965 c.339 Â§16; 1973 c.277 Â§3; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.235 Notice to court of need for commitment; investigation; report and recommendation. (1) Any two persons may notify the judge of the court having probate jurisdiction for the county or the circuit court, if it is not the probate court but its jurisdiction has been extended to include commitment of the mentally retarded under ORS 3.275, that a person within the county is a mentally retarded person in need of commitment for residential care, treatment and training. Such notice shall be in writing and sworn to before an officer qualified to administer an oath and shall set forth the facts sufficient to show the need for investigation. The circuit court shall forward notice to the community mental health and developmental disabilities program director in the county if it finds the notice sufficient to show the need for investigation. The director or the designee of the director shall immediately investigate to determine whether the person is in fact a mentally retarded person. However, if the petition for commitment is from a state training center, the duties of the community mental health and developmental disabilities program director under ORS 427.235 to 427.270, 427.280 and 427.285 shall be the responsibility of the superintendent of the state training center or the designee of the superintendent.

Â Â Â Â Â  (2) Any person who acts in good faith shall not be held civilly liable for making of the notification under subsection (1) of this section.

Â Â Â Â Â  (3) Any investigation conducted by the community mental health and developmental disabilities program director or the designee of the director under subsection (1) of this section shall commence with an interview or examination of the allegedly mentally retarded person, where possible, in the home of the allegedly mentally retarded person or other place familiar to the allegedly mentally retarded person. Further investigation if warranted shall include a diagnostic evaluation as defined in ORS 427.105 and may also include interviews with the allegedly mentally retarded personÂs relatives, neighbors, teachers and physician. The investigation shall also determine if any alternatives to commitment are available. The investigator shall also determine and recommend to the court whether the person is incapacitated and in need of a guardian or conservator.

Â Â Â Â Â  (4) The investigation report shall be submitted to the court within 30 days of receipt of notice from the court. A copy of the investigation report and diagnostic evaluation, if any, shall also be made available to the Developmental Disability Diagnosis and Evaluation Service and to the allegedly mentally retarded person and, where the allegedly mentally retarded person is a minor or incapacitated, to the parents of the allegedly mentally retarded person or guardian as soon as possible after its completion but in any case prior to a hearing held under ORS 427.245.

Â Â Â Â Â  (5) Any person conducting an evaluation or investigation under this section shall in no way be held civilly liable for conducting the investigation or performing the diagnostic evaluation.

Â Â Â Â Â  (6) If requested by a person conducting an investigation under this section, a physician who has examined the allegedly mentally retarded person may, with patient authorization or in response to a court order, provide any relevant information the physician has regarding the allegedly mentally retarded person. [1979 c.683 Â§17; 2003 c.89 Â§4]

Â Â Â Â Â  427.240 [1959 c.331 Â§3; 1965 c.339 Â§17; 1969 c.391 Â§10; 1973 c.277 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.245 Hearing to determine mental retardation; citation to appear; notice; right to legal counsel. (1) If the court, following receipt of an investigation report under ORS 427.235, concludes that there is probable cause to believe that the subject of the investigation is in fact a mentally retarded person, it shall, through the issuance of a citation as provided in subsection (2) of this section, cause the person to be brought before it at such time and place as it may direct for a hearing to determine whether the person is mentally retarded. The person shall be given the opportunity to appear at the hearing. If the person is detained pursuant to ORS 427.255, the court shall hold the hearing within seven judicial days.

Â Â Â Â Â  (2) Upon a determination under subsection (1) of this section that probable cause exists to believe that the person is in fact a mentally retarded person, the judge shall cause a citation to issue to the person or, if the person is a minor or incapacitated, to the parent or legal guardian of the person. The citation shall state the specific reasons the person is believed to be mentally retarded. The citation shall also contain a notice of the time and place of the commitment hearing, the right to legal counsel, the right to have legal counsel appointed if the person is unable to afford legal counsel, the right to have legal counsel appointed immediately if so requested, the right to subpoena witnesses in behalf of the person to testify at the hearing, the right to cross-examine all witnesses and such other information as the court may direct. The citation shall be served on the person by the community mental health and developmental disabilities program director or the designee of the director delivering a duly certified copy of the original to the person prior to the hearing. The person, the parents of the person or the legal guardian of the person shall have the opportunity to consult with legal counsel prior to being brought before the court. The community mental health and developmental disabilities program director or the designee of the director shall advise the person of the purpose of the citation and the possible consequences of the proceeding. [1979 c.683 Â§18; 1989 c.242 Â§1]

Â Â Â Â Â  427.250 [1959 c.331 Â§4; 1965 c.339 Â§18; 1969 c.391 Â§11; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.255 Detention prior to investigation or hearing; care and maintenance while under custody. (1) If the court finds that there is probable cause to believe that failure to take an allegedly mentally retarded person into custody pending an investigation or hearing would pose an imminent and serious danger to the person or to others, the judge may issue a warrant of detention to either the community mental health and developmental disabilities program director or the sheriff of the county directing that the person or the designee of the person take the allegedly mentally retarded person into custody and produce the mentally retarded person at the time and place stated in the warrant. At the time the person is taken into custody, the person taking the person into custody shall advise the allegedly mentally retarded person or, if the allegedly mentally retarded person is incapacitated or a minor, the parents or guardian of the allegedly mentally retarded person of the personÂs right to counsel, to have legal counsel appointed if the allegedly mentally retarded person is unable to afford legal counsel, and, if requested, to have legal counsel appointed immediately.

Â Â Â Â Â  (2) A person taken into custody under subsection (1) of this section shall be provided all care, custody, evaluation and treatment required for the mental and physical health and safety of the person and the director of the facility retaining custody shall report any care, custody, evaluation or treatment provided the person to the court as required by ORS 427.280. Any diagnostic evaluation performed on such person shall be consistent with Department of Human Services rules and ORS 427.105. Any prescription or administration of drugs shall be the sole responsibility of the treating physician. The allegedly mentally retarded person shall have the right to the least hazardous treatment procedures while in custody, and the treating physician shall be notified immediately of the use of any mechanical restraints on the person. A note of each use of mechanical restraint and the reasons therefor shall be made a part of the personÂs clinical record over the signature of the treating physician. [1979 c.683 Â§19]

Â Â Â Â Â  427.260 [1959 c.331 Â§5; 1965 c.339 Â§19; 1973 c.277 Â§5; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.265 Court to advise person of nature of proceeding and rights; appointment of legal counsel. (1) At the time the allegedly mentally retarded person is brought before the court, the court shall advise the person of the reason for being brought before the court, the nature of the proceedings and the possible results of the proceedings. The court shall also advise the allegedly mentally retarded person of the right to subpoena witnesses and to suitable legal counsel possessing skills and experience commensurate with the nature of the allegations and complexity of the case during the proceedings, and that if the person does not have funds with which to retain suitable legal counsel, the court shall appoint such legal counsel to represent the person. If the allegedly mentally retarded person does not request legal counsel, the legal guardian, relative or friend may request the assistance of legal counsel on behalf of the person.

Â Â Â Â Â  (2) If no request for legal counsel is made, the court shall appoint suitable legal counsel.

Â Â Â Â Â  (3) If the person is unable to afford legal counsel, the court, if the matter is before a county or justice court, or the public defense services executive director, if the matter is before the circuit court, shall determine and allow, as provided in ORS 135.055, the reasonable expenses of the person and compensation for legal counsel. The expenses and compensation so allowed by a county court shall be paid by the county of residence of the allegedly mentally retarded person. The expenses and compensation determined by the public defense services executive director shall be paid by the public defense services executive director from funds available for the purpose. In all cases legal counsel shall be present at the hearing and may examine all witnesses offering testimony, and otherwise represent the person.

Â Â Â Â Â  (4) If the allegedly mentally retarded person, the legal counsel, parent, guardian, an examiner or the court requests, the court may, for good cause, postpone the hearing for not more than 72 hours in order to allow preparation for the hearing. The court may, for good cause, order the continuation of detention authorized under ORS 427.255, during a postponement. [1979 c.683 Â§20; 1979 c.867 Â§13; 1981 s.s. c.3 Â§135; 2001 c.962 Â§71]

Â Â Â Â Â  427.270 Report of diagnostic evaluation; recommendations of examining facility; appointment of persons to conduct additional examination. (1) The examining facility conducting the diagnostic evaluation shall make its report in writing to the court. Where components of the diagnostic evaluation have been performed within the previous year according to Department of Human Services rules and ORS 427.105, and the records of the evaluation are available to the examining facility pursuant to ORS 179.505 and department rules, the results of such evaluation may be introduced in court in lieu of repetition of those components by the examining facility. If the facility finds, and shows by its report, that the person examined is a mentally retarded person, the report shall include a recommendation as to the type of treatment or training facility best calculated to habilitate the person. The report shall also advise the court whether in the opinion of the examining facility the mentally retarded person and, if the mentally retarded person is a minor or incapacitated, the parents or legal guardian of the mentally retarded person would cooperate with voluntary treatment or training and whether the person would benefit either from voluntary treatment or training or from appointment of a legal guardian or conservator.

Â Â Â Â Â  (2) If the allegedly mentally retarded person or the parent, legal guardian or legal counsel of the allegedly mentally retarded person requests, the judge shall appoint an additional physician or psychologist, or both, to examine the person and make separate reports in writing to the court. However, the court shall not appoint more than one additional physician and one additional psychologist to examine the person. [1979 c.683 Â§21]

Â Â Â Â Â  427.275 Fees of persons appointed by court to perform diagnostic evaluations; payment by counties; witnesses; fees; costs. (1) Any physician or psychologist employed by the judge to make a diagnostic evaluation of a person alleged to be mentally retarded shall be allowed a fee as the court in its discretion determines reasonable for the evaluation. The costs of the evaluation shall be paid by the county of residence of the person or, if the person has no residence within the state, by the county in which the person is taken into custody. The county shall not be held responsible for the costs of prior examinations or tests reported to the court, or of diagnostic evaluations performed or arranged by the community mental health and developmental disabilities program or Department of Human Services.

Â Â Â Â Â  (2) Witnesses subpoenaed to give testimony shall receive the same fees as are paid in criminal cases and are subject to compulsory attendance in the same manner as provided in ORS 136.567 to 136.603. The attendance of out-of-state witnesses may be secured in the same manner as provided in ORS 136.623 to 136.637. The party who subpoenas the witness or requests the court to subpoena the witness is responsible for payment of the cost of the subpoena and payment for the attendance of the witness at a hearing. When the witness has been subpoenaed on behalf of an allegedly mentally retarded person who is represented by appointed counsel, the fees and costs allowed for that witness shall be paid pursuant to ORS 135.055. [1979 c.683 Â§31; 1987 c.606 Â§10; 2001 c.962 Â§72]

Â Â Â Â Â  427.280 Treatment given after citation issued; notice to court. The court shall be fully advised by the community mental health and developmental disabilities program director or, when the person has been detained under ORS 427.255, by the director of the facility retaining custody of all treatment known to have been administered to the allegedly mentally retarded person after a citation has been issued to the person. [1979 c.683 Â§22]

Â Â Â Â Â  427.285 Witnesses required at hearing; cross-examination. The investigator and other appropriate persons or professionals as necessary shall appear at the hearing and present the evidence. The allegedly mentally retarded person shall have the right to cross-examine all witnesses, the investigator and the representative. [1979 c.683 Â§23]

Â Â Â Â Â  427.290 Determination by court of mental retardation; discharge; conditional release; commitment; appointment of guardian or conservator. After hearing all of the evidence, and reviewing the findings of the investigation and other examiners, the court shall determine whether the person is mentally retarded and because of mental retardation is either dangerous to self or others or is unable to provide for the personal needs of the person and is not receiving care as is necessary for the health, safety or habilitation of the person. If in the opinion of the court the person is not mentally retarded, the person shall be discharged forthwith. If in the opinion of the court the person is, by clear and convincing evidence, mentally retarded, the court may order as follows:

Â Â Â Â Â  (1) If the mentally retarded person can give informed consent and is willing and able to participate in treatment and training on a voluntary basis, and the court finds that the person will do so, the court shall order release of the person and dismiss the case.

Â Â Â Â Â  (2) If a relative, a friend or legal guardian of the mentally retarded person requests that the relative, friend or legal guardian be allowed to care for the mentally retarded person for a period of one year in a place satisfactory to the judge and shows that the relative, friend or legal guardian is able to care for the mentally retarded person and that there are adequate financial resources available for the care of the mentally retarded person, the court may commit the mentally retarded person and order that the mentally retarded person be conditionally released and placed in the care and custody of the relative, friend or legal guardian. The order may be revoked and the mentally retarded person committed to the Department of Human Services for the balance of the year whenever, in the opinion of the court, it is in the best interest of the mentally retarded person.

Â Â Â Â Â  (3) If in the opinion of the court voluntary treatment and training or conditional release is not in the best interest of the mentally retarded person, the court may order the commitment of the person to the department for care, treatment or training. The commitment shall be for a period not to exceed one year with provisions for continuing commitment pursuant to ORS 427.020.

Â Â Â Â Â  (4) If in the opinion of the court the mentally retarded person may be incapacitated, the court may appoint a legal guardian or conservator pursuant to ORS chapter 125. The appointment of a guardian or conservator shall be a separate order from the order of commitment. [1979 c.683 Â§24; 1995 c.664 Â§97]

Â Â Â Â Â  427.293 Record of proceedings; sealed records; disclosure. (1) The court shall cause to be recorded in the court records:

Â Â Â Â Â  (a) A full account of all proceedings conducted under ORS 427.235 to 427.290;

Â Â Â Â Â  (b) Reports submitted to the court under ORS 427.270;

Â Â Â Â Â  (c) The judgments and orders of the court; and

Â Â Â Â Â  (d) A copy of the judgments and orders issued.

Â Â Â Â Â  (2) The account of the proceedings, including any transcript of testimony, and reports submitted to the court under ORS 427.270 shall be delivered to the court clerk or court administrator who shall cause them to be sealed. The account of the proceedings, the reports and any transcript of testimony may not be disclosed to any person except upon:

Â Â Â Â Â  (a) Request of the person subject to the proceedings or the legal representative or attorney of the person; or

Â Â Â Â Â  (b) Order of the court. [1999 c.82 Â§2]

Â Â Â Â Â  427.295 Appeal of determination; appointment of legal counsel; costs. If a person determined by a court to be mentally retarded appeals the determination or disposition based thereon, and is determined to be financially eligible for appointed counsel at state expense, the court, upon request of the person or upon its own motion, shall appoint suitable legal counsel to represent the person. The compensation for legal counsel and costs and expenses necessary to the appeal shall be determined and paid by the public defense services executive director as provided in ORS 135.055 if the circuit court is the appellate court or as provided in ORS 138.500 if the Court of Appeals or Supreme Court is the appellate court. The compensation, costs and expenses so allowed shall be paid as provided in ORS 138.500. [1979 c.867 Â§15; 1981 s.s. c.3 Â§136; 1985 c.502 Â§26; 2001 c.962 Â§73]

Â Â Â Â Â  427.300 Assignment to appropriate facility; notice of transfer or discharge; appeal; hearing. (1) The Department of Human Services may, at its discretion, direct any court-committed mentally retarded person to the facility best able to treat and train the person. The authority of the department on such matters shall be final.

Â Â Â Â Â  (2) At any time, for good cause and in the best interest of the mentally retarded person, the department may decide to transfer a resident from one facility to another or discharge a resident as no longer in need of residential care, treatment or training in a state training center. Fifteen days prior to department action, the department shall notify the resident and the parent, guardian or person entitled to custody of the resident by certified mail of its decision. The notice shall indicate the right of the aforementioned parties to appeal this decision to the State Training Center Review Board in writing within 10 days after receipt of notice. Within 30 days from the date the appeal is received by the department, the State Training Center Review Board shall hold a hearing at which the department and the person having filed the appeal shall present their case and shall communicate its recommendation to the Director of Human Services pursuant to ORS 427.205 (4)(b); and the director shall communicate the decision of the director by certified mail to the appealing party.

Â Â Â Â Â  (3) The department, pursuant to its rules, may delegate to a community mental health and developmental disabilities program director the responsibility for assignment of mentally retarded persons to suitable facilities or transfer between such facilities under conditions which the department may define. Any voluntary client or resident shall be released from the treating or training facility within 15 business days of the request of the client or resident for release, unless commitment procedures are initiated under ORS 427.235. [1979 c.683 Â§25]

Â Â Â Â Â  427.305 [1973 c.585 Â§2; 1979 c.683 Â§33; renumbered 427.051]

Â Â Â Â Â  427.306 Confinement of persons with mental retardation; attendants; least restrictive setting. (1) No person, not incarcerated upon a criminal charge, who has been alleged or adjudged a mentally retarded person shall be confined in any prison, jail or other enclosure where those charged with a crime or a violation of a municipal ordinance are incarcerated.

Â Â Â Â Â  (2) No person alleged or adjudged a mentally retarded person, not incarcerated on a criminal charge, shall be confined without an attendant in charge of the person. If not confined in a community hospital, the community mental health and developmental disabilities program director or sheriff having the person in custody shall select some suitable person to act as attendant in quarters suitable for the comfortable, safe and humane confinement of the person. The person shall be detained in the least restrictive setting consistent with the personÂs emotional and physical needs and the protection of others. [1979 c.683 Â§26]

Â Â Â Â Â  427.310 [1973 c.585 Â§3; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.315 [1973 c.585 Â§6; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.320 [1973 c.585 Â§4; repealed by 1979 c.683 Â§37]

Â Â Â Â Â  427.325 [1973 c.585 Â§5; repealed by 1979 c.683 Â§37]

COMMUNITY HOUSING

Â Â Â Â Â  427.330 Definitions for ORS 427.330 to 427.345. As used in ORS 427.330 to 427.345:

Â Â Â Â Â  (1) ÂCare providerÂ means an individual, family member or entity that provides care.

Â Â Â Â Â  (2)(a) ÂCommunity housingÂ includes:

Â Â Â Â Â  (A) Real property, including but not limited to buildings, structures, improvements to real property and related equipment, that is used or could be used to house and provide care for individuals with mental retardation or other developmental disabilities; and

Â Â Â Â Â  (B) A single-family home or multiple-unit residential housing that an individual with mental retardation or other developmental disability shares with other inhabitants, including but not limited to family members, care providers or friends.

Â Â Â Â Â  (b) ÂCommunity housingÂ does not include the
Eastern
Oregon
Training
Center
.

Â Â Â Â Â  (3) ÂConstructÂ means to build, install, assemble, expand, alter, convert, replace or relocate. ÂConstructÂ includes to install equipment and to prepare a site.

Â Â Â Â Â  (4) ÂDevelopmental disabilityÂ means a disability attributable to mental retardation, cerebral palsy, epilepsy or other neurological handicapping condition or severe physical impairment that requires training similar to that required by persons with mental retardation, and the disability:

Â Â Â Â Â  (a) Originates before the person attains the age of 22 years;

Â Â Â Â Â  (b) Has continued or can be expected to continue indefinitely; and

Â Â Â Â Â  (c) Constitutes a substantial handicap to the ability of the person to function in society.

Â Â Â Â Â  (5) ÂEquipmentÂ means furnishings, fixtures, appliances, special adaptive equipment or supplies that are used or could be used to provide care in community housing.

Â Â Â Â Â  (6) ÂFamily memberÂ means an individual who is related by blood or marriage to an individual with mental retardation or other developmental disability.

Â Â Â Â Â  (7) ÂFinancial assistanceÂ means a grant or loan to pay expenses incurred to provide community housing.

Â Â Â Â Â  (8) ÂHousing providerÂ means an individual or entity that provides community housing. [1999 c.753 Â§2; 2001 c.900 Â§130; 2007 c.70 Â§221]

Â Â Â Â Â  427.335 Authority of department to develop community housing; sale of community housing; conditions; financial assistance to providers. (1) The Department of Human Services may, through contract or otherwise, acquire, purchase, receive, hold, exchange, operate, demolish, construct, lease, maintain, repair, replace, improve and equip community housing for the purpose of providing care to individuals with mental retardation or other developmental disabilities.

Â Â Â Â Â  (2) The department may dispose of community housing acquired under subsection (1) of this section in a public or private sale, upon such terms and conditions as the department considers advisable to increase the quality and quantity of community housing for individuals with mental retardation or other developmental disabilities. The department may include in any instrument conveying fee title to community housing language that restricts the use of the community housing to provide care for individuals with mental retardation or other developmental disabilities. Such restriction is not a violation of ORS 93.270. Any instrument conveying fee title to community housing under this subsection shall provide that equipment in the community housing is a part of and shall remain with the real property unless such equipment was modified or designed specifically for an individualÂs use, in which case such equipment shall follow the individual.

Â Â Â Â Â  (3) The department may provide financial assistance to a housing provider or a care provider that wishes to provide community housing for individuals with mental retardation or other developmental disabilities under rules promulgated by the department.

Â Â Â Â Â  (4) The department may transfer its ownership of equipment to care providers.

Â Â Â Â Â  (5) When exercising the authority granted to the department under this section, the department is not subject to ORS 276.900 to 276.915 or 279A.250 to 279A.290 or ORS chapters 270 and 273. [1999 c.753 Â§3; 2003 c.794 Â§282; 2007 c.70 Â§222]

Â Â Â Â Â  427.340 Developmental Disabilities Community Housing Fund; Community Housing Trust Account; reports. (1) There is established a Developmental Disabilities Community Housing Fund in the State Treasury, separate and distinct from the General Fund. All moneys in the fund are continuously appropriated to the Department of Human Services to pay expenses incurred by the Department of Human Services in carrying out the provisions of ORS 427.330 and 427.335. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) There is established within the fund a Community Housing Trust Account. Notwithstanding the provisions of ORS 270.150, the Department of Human Services shall negotiate with the Oregon Department of Administrative Services to apply the proceeds from the sale, transfer or lease of any surplus real property owned, operated or controlled by the Department of Human Services and used as a state training center to the account. The Department of Human Services may expend, for the purposes of ORS 427.330 to 427.345, any earnings credited to the account, including any income from the lease of surplus property and any interest earned on moneys deposited in the account, and up to five percent of any sale or transfer proceeds initially credited to the account by the Oregon Department of Administrative Services. At least 95 percent of all sale or transfer proceeds shall remain in the account in perpetuity.

Â Â Â Â Â  (3) The fund shall consist of:

Â Â Â Â Â  (a) Moneys appropriated to the fund by the Legislative Assembly;

Â Â Â Â Â  (b) Repayment of financial assistance provided to housing providers or care providers for community housing under ORS 427.335 (3);

Â Â Â Â Â  (c) Proceeds from the account under subsection (2) of this section;

Â Â Â Â Â  (d) Moneys reallocated from other areas of the Department of Human ServicesÂ budget; and

Â Â Â Â Â  (e) Interest credited to the fund.

Â Â Â Â Â  (4) The Department of Human Services shall provide a report of revenues to and expenditures from the fund as part of its budget submission to the Governor and Legislative Assembly under ORS chapter 291. [1999 c.753 Â§4; 2001 c.954 Â§32]

Â Â Â Â Â  427.345
Sale
of state training center; fair market value; use of proceeds. (1) When the Department of Human Services sells any surplus real property owned by the department and used as a state training center, the sale price shall equal or exceed the fair market value of the property.

Â Â Â Â Â  (2) The proceeds from the sale of any real property owned by the department and used as a state training center shall be applied under the provisions of ORS 427.340 (2). [1999 c.753 Â§5]

_______________



Chapter 428

Chapter 428 Â Nonresident Persons With Mental Disabilities

2007 EDITION

NONRESIDENT PERSONS WITH MENTAL DISABILITIES

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

OBLIGATIONS CONCERNING NONRESIDENT PERSONS WITH MENTAL DISABILITIES

428.205Â Â Â Â  Declaration of policy

428.210Â Â Â Â  Definitions for ORS 428.210 to 428.270

428.220Â Â Â Â  Determining residence; admission to state hospital of person whose residence is not established

428.230Â Â Â Â  Return of nonresident patients; admission of eligible persons

428.240Â Â Â Â  Reciprocal agreements for interstate exchange of nonresident patients

428.250Â Â Â Â  Liability for expenses of returning nonresident patients

428.260Â Â Â Â  Transportation of nonresident patients; payment of expenses

428.270Â Â Â Â  Liability of persons for care and return of nonresident persons with mental disabilities

INTERSTATE COMPACT ON MENTAL HEALTH

428.310Â Â Â Â  Execution and termination of compact concerning persons with mental disabilities

428.320Â Â Â Â  Department of Human Services as compact administrator; rules; supplementary agreements

428.330Â Â Â Â  Dealing with state not party to compact

Â Â Â Â Â  428.010 [Amended by 1955 c.597 Â§2; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.020 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.030 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.040 [Amended by 1957 c.388 Â§13; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.050 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.060 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.070 [Amended by 1957 c.92 Â§1; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.080 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.090 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.100 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.110 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.120 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.130 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.140 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.144 [1955 c.597 Â§4; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.146 [1955 c.597 Â§5; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.148 [1955 c.597 Â§6; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  428.150 [Repealed by 1959 c.652 Â§24]

OBLIGATIONS CONCERNING NONRESIDENT PERSONS WITH MENTAL DISABILITIES

Â Â Â Â Â  428.205 Declaration of policy. It is declared to be the policy and intent of the Legislative Assembly that whenever a person physically present in the State of Oregon is in need of institutionalization by reason of mental illness or mental retardation, the person shall be eligible for care and treatment in an institution of the State of Oregon irrespective of the residence of the person, settlement or citizenship qualifications. [1975 c.155 Â§2; 2007 c.70 Â§223]

Â Â Â Â Â  428.210 Definitions for ORS 428.210 to 428.270. As used in ORS 428.210 to 428.270:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂForeign hospitalÂ means an institution in any other state which corresponds to the institutions defined in subsection (7) of this section.

Â Â Â Â Â  (3) ÂNonresidentÂ means any person who is not a resident of this state as defined in subsection (6) of this section.

Â Â Â Â Â  (4) ÂOther stateÂ includes all the states, territories, possessions, commonwealths and agencies of the
United States
and the
District of Columbia
, with the exception of the State of
Oregon
.

Â Â Â Â Â  (5) ÂPatientÂ means any person who has been committed by a court of competent jurisdiction to a state hospital, except a person committed to a state hospital pursuant to ORS 136.150 (1969 Replacement Part), 136.160 (1969 Replacement Part), 161.341 or 161.370.

Â Â Â Â Â  (6) ÂResident of this stateÂ means a person who has lived in this state continuously for a period of one year and who has not acquired legal residence in any other state by living continuously therein for at least one year subsequent to the residence of the person in this state. However, a service man or woman on active duty in the Armed Forces of the United States who was domiciled in Oregon upon entry into active duty and who has acquired no other domicile shall be entitled to have his or her children considered a resident of this state so long as no other domicile is acquired by the service man or woman.

Â Â Â Â Â  (7) ÂState hospitalÂ means any institution listed in ORS 426.010 or 427.010. [1957 c.388 Â§5; 1959 c.588 Â§19; 1967 c.299 Â§2; 1971 c.743 Â§368; 1977 c.380 Â§20; 2001 c.900 Â§131]

Â Â Â Â Â  428.220 Determining residence; admission to state hospital of person whose residence is not established. (1) In determining whether or not any person committed by a court of competent jurisdiction to a state hospital or foreign hospital is a resident of this state:

Â Â Â Â Â  (a) The time spent in a state hospital or foreign hospital or on parole therefrom shall not be counted in determining the residence of such person in this or any other state.

Â Â Â Â Â  (b) The residence of such person at the time of commitment shall remain the residence of the person for the duration of the commitment of the person.

Â Â Â Â Â  (2) The Department of Human Services may give written authorization for the admission to a state hospital whenever:

Â Â Â Â Â  (a) The residence of any person cannot be established after reasonable and diligent investigation and effort.

Â Â Â Â Â  (b) The peculiar circumstances of a case, in the judgment of the department, provide a sufficient reason for the suspension of the residence requirement provided by ORS 428.210 (6). [1957 c.388 Â§6]

Â Â Â Â Â  428.230 Return of nonresident patients; admission of eligible persons. (1) Except as provided in ORS 428.205, 428.220 and 428.330, the Department of Human Services shall return nonresident patients to any other state in which they may have legal residence.

Â Â Â Â Â  (2) The department may give written authorization for the return to a state hospital of a resident of
Oregon
who has been committed by a court of competent jurisdiction to a foreign hospital.

Â Â Â Â Â  (3) The superintendent of any state hospital shall admit and care for any person eligible for admission pursuant to subsection (2) of this section or ORS 428.220 (2) upon receipt of a certified copy of the commitment papers and the written authorization of the department. [1957 c.388 Â§7; 1975 c.155 Â§5]

Â Â Â Â Â  428.240 Reciprocal agreements for interstate exchange of nonresident patients. (1) For the purpose of facilitating the return of nonresident patients, the Department of Human Services may enter into a reciprocal agreement with any other state for the mutual exchange of persons committed by a court of competent jurisdiction to any state hospital or foreign hospital, whose legal residence is in the otherÂs jurisdiction.

Â Â Â Â Â  (2) In such agreements, the department may:

Â Â Â Â Â  (a) Only for purposes of mutual exchange with the other state, vary the period of residence required by ORS 428.210 (6).

Â Â Â Â Â  (b) Provide for the arbitration of disputes arising out of the mutual exchange of such persons between this state and any other state. [1957 c.388 Â§8]

Â Â Â Â Â  428.250 Liability for expenses of returning nonresident patients. (1) Except as provided in ORS 428.270, all expenses incurred under ORS 428.230 and 428.240 in returning nonresident patients from this state to any other state shall be paid by this state.

Â Â Â Â Â  (2) All expenses of returning residents of this state shall be borne by the other state making the return. [1957 c.388 Â§9]

Â Â Â Â Â  428.260 Transportation of nonresident patients; payment of expenses. (1) For the purpose of carrying out the provisions of ORS 428.210 to 428.270, the Department of Human Services may employ all help necessary in arranging for and transporting nonresident patients.

Â Â Â Â Â  (2) The cost and expense of providing such assistance and all expenses incurred in effecting the transportation of such patients shall be paid from funds appropriated for that purpose upon vouchers approved by the department and the superintendent of the state hospital from which such patients are transported. [1957 c.388 Â§10; 1985 c.511 Â§2]

Â Â Â Â Â  428.270 Liability of persons for care and return of nonresident persons with mental disabilities. (1) Any person, except an officer, agent or employee of a common carrier acting in the line of duty, who brings or in any way aids in bringing into this state any patient without the written authorization of the Department of Human Services, shall be liable to this state for all expenses incurred in the care of such patient and in the transportation of such patient to the other state where the patient legally resides.

Â Â Â Â Â  (2) Hospitals and sanitariums, other than state hospitals, that care for and treat persons with mental illness or mental retardation shall be responsible for the return of those persons to their places of residence or domicile outside the state if they are brought into this state for treatment and care and are discharged from such institutions without being fully recovered.

Â Â Â Â Â  (3) Failure to comply with the provisions of subsection (2) of this section shall render the person operating the hospital or sanitarium liable to reimburse the state for all expenses incurred in the care, maintenance and return of the persons with mental illness or mental retardation to their places of residence or domicile outside the state. [1957 c.388 Â§11; 2007 c.70 Â§224]

INTERSTATE COMPACT ON MENTAL HEALTH

Â Â Â Â Â  428.310 Execution and termination of compact concerning persons with mental disabilities. The Department of Human Services may execute and terminate a compact on behalf of the State of
Oregon
with any state, territory or possession of the
United States
, the
District of Columbia
and the
Commonwealth
of
Puerto Rico
joining therein, in the form substantially as follows:

______________________________________________________________________________

Â Â Â Â Â  The contracting states solemnly agree that:

ARTICLE I

Â Â Â Â Â  The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

ARTICLE II

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (a) ÂSending stateÂ shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

Â Â Â Â Â  (b) ÂReceiving stateÂ shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

Â Â Â Â Â  (c) ÂInstitutionÂ shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

Â Â Â Â Â  (d) ÂPatientÂ shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

Â Â Â Â Â  (e) ÂAfter-careÂ shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

Â Â Â Â Â  (f) ÂMental illnessÂ shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

Â Â Â Â Â  (g) ÂMental deficiencyÂ shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

Â Â Â Â Â  (h) ÂStateÂ shall mean any state, territory or possession of the
United States
, the
District of Columbia
and the
Commonwealth
of
Puerto Rico
.

ARTICLE III

Â Â Â Â Â  (a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution in that state irrespective of the residence, settlement or citizenship qualifications of the person.

Â Â Â Â Â  (b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patientÂs full record with due regard for the location of the patientÂs family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

Â Â Â Â Â  (c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

Â Â Â Â Â  (d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that the patient would be taken if the patient were a local patient.

Â Â Â Â Â  (e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

ARTICLE IV

Â Â Â Â Â  (a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patientÂs intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

Â Â Â Â Â  (b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

Â Â Â Â Â  (c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

ARTICLE V

Â Â Â Â Â  Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, the patient shall be detained in the state where found pending disposition in accordance with law.

ARTICLE VI

Â Â Â Â Â  The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

ARTICLE VII

Â Â Â Â Â  (a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

Â Â Â Â Â  (b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

Â Â Â Â Â  (c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Â Â Â Â Â  (d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

Â Â Â Â Â  (e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

ARTICLE VIII

Â Â Â Â Â  (a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties and responsibilities of any patientÂs guardian on the guardianÂs own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue the power and responsibility of the guardian, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

Â Â Â Â Â  (b) The term ÂguardianÂ as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with responsibility for the property of a patient.

ARTICLE IX

Â Â Â Â Â  (a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

Â Â Â Â Â  (b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

ARTICLE X

Â Â Â Â Â  (a) Each party state shall appoint a Âcompact administratorÂ who, on behalf of the state of the compact administrator, shall act as general coordinator of activities under the compact in the state of the compact administrator and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by the state of the compact administrator either in the capacity of sending or receiving state. The compact administrator or the duly designated representative of the compact administrator shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

Â Â Â Â Â  (b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

ARTICLE XI

Â Â Â Â Â  The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

ARTICLE XII

Â Â Â Â Â  This compact shall enter into full force and effect as to any state when entered into according to law and such state shall thereafter be a party thereto with any and all states legally joining therein.

ARTICLE XIII

Â Â Â Â Â  (a) A state party to this compact may withdraw therefrom as provided by law and such renunciation shall be by the same authority which executed it. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

Â Â Â Â Â  (b) Withdrawal from any agreement permitted by Article VII (b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

ARTICLE XIV

Â Â Â Â Â  This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

______________________________________________________________________________

[1957 c.388 Â§14]

Â Â Â Â Â  428.320 Department of Human Services as compact administrator; rules; supplementary agreements. The Department of Human Services shall carry out the duties of compact administrator, may promulgate rules and regulations to carry out more effectively the terms of the compact, and may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact. The power of termination of the compact formerly vested in the Board of Control under ORS 428.310 is vested in the department. [1957 c.388 Â§15; 1961 c.706 Â§28]

Â Â Â Â Â  428.330 Dealing with state not party to compact. (1) The Department of Human Services may comply with the terms of the Interstate Compact on Mental Health in dealing with a state which is not a party of the interstate compact.

Â Â Â Â Â  (2) When the department acts under subsection (1) of this section, the term Âparty state,Â as used in the Interstate Compact on Mental Health, includes states which are not parties of the interstate compact. [1975 c.155 Â§3]

Â Â Â Â Â  428.410 [1959 c.588 Â§1; 1965 c.339 Â§24; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.420 [1959 c.588 Â§2; 1965 c.339 Â§25; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.430 [1959 c.588 Â§3; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.440 [1959 c.588 Â§4; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.450 [1959 c.588 Â§5; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.460 [1959 c.588 Â§6; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.470 [1959 c.588 Â§7; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.480 [1959 c.588 Â§8; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.490 [1959 c.588 Â§12; 1963 c.395 Â§1; 1969 c.597 Â§95; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.500 [1959 c.588 Â§11; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.510 [1959 c.588 Â§16; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.520 [1959 c.588 Â§9; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.530 [1959 c.588 Â§10; repealed by 1971 c.75 Â§2]

Â Â Â Â Â  428.540 [1959 c.588 Â§14; renumbered 427.012]

Â Â Â Â Â  428.550 [1959 c.588 Â§26; repealed by 1971 c.75 Â§2]

_______________

CHAPTER 429

[Reserved for expansion]



Chapter 430

Chapter 430 Â Administration; Alcohol and Drug Abuse Programs

2007 EDITION

ADMINISTRATION; ALCOHOL AND DRUG ABUSE

MENTAL HEALTH; ALCOHOL AND DRUG ABUSE

DEFINITIONS

430.010Â Â Â Â  Definitions

MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

430.021Â Â Â Â  Functions of Department of Human Services; report to department on use of restraint or seclusion; rules

430.030Â Â Â Â  Application of ORS 430.021

430.050Â Â Â Â  Mental Health Advisory Board; Disability Issues Advisory Committee; rules

430.071Â Â Â Â  Policy to support and promote self-determination

430.073Â Â Â Â  Consumer Advisory Council

430.075Â Â Â Â  Consumer participation on task forces, commissions, advisory groups and committees

430.078Â Â Â Â  Rules

430.140Â Â Â Â  Federal grants for promoting mental health

430.160Â Â Â Â  Federal funds deposited in special account

430.165Â Â Â Â  Fee schedules; collection of fees; definition

430.170Â Â Â Â  Revolving fund

430.180Â Â Â Â  Mental Health and Developmental Disability Services Account

430.190Â Â Â Â  Mental Health and Developmental Disability Services Institution Account

430.195Â Â Â Â  Department of Human Services receipt of funds for client use; disbursements from trust accounts; authority of other agencies

430.205Â Â Â Â  Definitions for ORS 430.205 and 430.210

430.210Â Â Â Â  Rights of persons receiving mental health or developmental disability services; status of rights

430.212Â Â Â Â  Reconnection of family members with individual with developmental disability; rules

430.215Â Â Â Â  Department of Human Services responsibility for developmental disability services and psychiatric treatment services for children

430.218Â Â Â Â  Application of savings generated by support service brokerages

ALCOHOL AND DRUG ABUSE PREVENTION, INTERVENTION AND TREATMENT

430.240Â Â Â Â  Goal of treatment programs for drug-dependent persons

430.250Â Â Â Â  Policy

430.255Â Â Â Â  GovernorÂs Council on Alcohol and Drug Abuse Programs; qualifications; duties; compensation and expenses; removal

430.257Â Â Â Â  Legislative findings; comprehensive state plan; assistance for council

430.258Â Â Â Â  Statewide plan of services for alcohol and drug abuse prevention and treatment

430.259Â Â Â Â  State agencies to cooperate in plan

430.265Â Â Â Â  Contracts with federal government for services to alcohol and drug-dependent persons

430.270Â Â Â Â  Publicizing effects of alcohol and drugs

430.290Â Â Â Â  Prevention of alcoholism and drug dependency

430.306Â Â Â Â  Definitions for ORS 430.315 to 430.335, 430.397 and 430.399

430.315Â Â Â Â  Policy

430.325Â Â Â Â  Prohibitions on local governments as to certain crimes

430.335Â Â Â Â  Authority of Department of Human Services relating to alcohol and drug dependence

430.338Â Â Â Â  Purposes of laws related to alcoholism

430.342Â Â Â Â  Local alcoholism planning committees; duties; members

430.345Â Â Â Â  Grants for alcohol and drug abuse prevention, intervention and treatment

430.347Â Â Â Â  Definitions for ORS 430.345 to 430.380

430.350Â Â Â Â  Assistance and recommendation of local planning committee

430.355Â Â Â Â  Grant application may cover more than one service

430.357Â Â Â Â  Rules for ORS 430.345 to 430.380

430.359Â Â Â Â  Funding of services

430.362Â Â Â Â  Application requirements for priority consideration

430.364Â Â Â Â  Consideration given requests for priority

430.366Â Â Â Â  Requirements for service proposals

430.368Â Â Â Â  Appeal and review of funding requests; conclusiveness of review

430.370Â Â Â Â  County contracts for services; joint county-city operation

430.375Â Â Â Â  Fee schedule

430.380Â Â Â Â  Mental Health Alcoholism and Drug Services Account; uses

430.385Â Â Â Â  Construction

430.395Â Â Â Â  Funding of regional centers for treatment of drug and alcohol dependent adolescents; rules; criteria for areas served by centers

430.397Â Â Â Â  Voluntary admission of person to treatment facility; notice to parent or guardian

430.399Â Â Â Â  When person must be taken to treatment facility; admission or referral; when jail custody may be used; confidentiality of records

430.401Â Â Â Â  Liability of public officers

PREVENTION OF DRUG ABUSE

430.405Â Â Â Â  ÂDrug-dependent personÂ defined for ORS 430.415

430.415Â Â Â Â  Drug dependence as illness

DRUG TREATMENT FOR OFFENDERS

430.420Â Â Â Â  Integration of drug treatment services into criminal justice system; plans

430.422Â Â Â Â  Drug Prevention and Education Fund

430.424Â Â Â Â  Distribution of funds; funding criteria

430.426Â Â Â Â  Rules; acceptance of gifts, grants and donations

DIVERSION PROGRAMS

(Definitions)

430.450Â Â Â Â  Definitions for ORS 430.450 to 430.555

(Treatment Program)

430.455Â Â Â Â  Information to drug-dependent person upon arrest

430.460Â Â Â Â  Consent to evaluation; effect of refusal

430.465Â Â Â Â  Referral for evaluation

430.470Â Â Â Â  Notice of right to evaluation if not given at time of arrest

430.475Â Â Â Â  Evaluation results as evidence; admissibility at subsequent trial; privileged communication

430.480Â Â Â Â  Effect of ORS 430.450 to 430.555 on other evidence

430.485Â Â Â Â  Treatment may be ordered

430.490Â Â Â Â  Diversion plan for defendant; participation as condition of probation or parole

430.495Â Â Â Â  Content of diversion plan; duration

430.500Â Â Â Â  Dismissal of charges

430.505Â Â Â Â  Expunction of verdict

430.510Â Â Â Â  Notice when treatment unsuccessful

430.515Â Â Â Â  Procedure to terminate treatment

(Administration)

430.535Â Â Â Â  Duties of Department of Human Services; bilingual forms

430.540Â Â Â Â  Designation of and standards for evaluation sites

430.545Â Â Â Â  Procedures at evaluation sites; administration of antagonist drugs

430.550Â Â Â Â  Discrimination prohibited

430.555Â Â Â Â  Liability for violation of civil rights or injuries to participant

DRUG DEPENDENCY TREATMENT PROGRAMS

430.560Â Â Â Â  Drug dependency treatment programs established by Department of Human Services; contracts; rules

430.565Â Â Â Â  Nonapplicability of drug laws to certain persons in treatment program

430.570Â Â Â Â  Information concerning opiate inhibitors to drug dependent persons

430.590Â Â Â Â  Regulation of location of methadone clinic; enforcement

LOCAL MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

430.610Â Â Â Â  Legislative policy

430.620Â Â Â Â  Establishment of community mental health and developmental disabilities program by one or more counties

430.625Â Â Â Â  Local advisory committees

430.630Â Â Â Â  Services to be provided by community mental health and developmental disabilities program; local mental health authorities; local mental health services plan

430.632Â Â Â Â  Biennial report on implementation of comprehensive local plan for delivery of mental health services

430.635Â Â Â Â  Priority for preventive services for children

430.640Â Â Â Â  Duties of Department of Human Services in assisting and supervising community mental health and developmental disabilities programs; rules

430.660Â Â Â Â  Federal laws, rules and regulations govern activities under ORS 430.610 to 430.695 when federal granted funds involved

430.665Â Â Â Â  Evaluation of programs; population schedule for distributing funds

430.670Â Â Â Â  Contracts to provide services; approval of department; competition for subcontracts; exception

430.672Â Â Â Â  Contract requirements for community mental health and developmental disabilities programs

430.673Â Â Â Â  Mediation; retaliation prohibited; action for damages; attorney fees; rules

430.675Â Â Â Â  Priorities for services provided by community mental health and developmental disabilities program

430.685Â Â Â Â  Priorities for services for persons with mental or emotional disturbances

430.690Â Â Â Â  Funding distribution formula; matching funds; administrative expenses

430.693Â Â Â Â  Use of population data in funding formula

430.695Â Â Â Â  Treatment of certain receipts as offsets to state funds; contracts for statewide or regional services; retention of receipts

CHILDRENÂS MENTAL HEALTH SERVICES

430.705Â Â Â Â  Mental health services for children

430.715Â Â Â Â  Hospital services; child care and residential treatment programs; other services

430.725Â Â Â Â  Gifts and grants

ABUSE REPORTING FOR PERSONS WITH MENTAL ILLNESS OR DEVELOPMENTAL DISABILITIES

430.735Â Â Â Â  Definitions for ORS 430.735 to 430.765

430.737Â Â Â Â  Mandatory reports and investigations

430.743Â Â Â Â  Abuse report; content; action on report; notice to law enforcement agency and Department of Human Services

430.745Â Â Â Â  Investigation of abuse report; notice to medical examiners; findings; recommendations

430.746Â Â Â Â  Training requirements for persons investigating reports of alleged abuse

430.747Â Â Â Â  Photographs of victim during investigation; exception; photographs as records

430.753Â Â Â Â  Immunity of persons making reports in good faith; confidentiality

430.755Â Â Â Â  Retaliation prohibited; liability for retaliation

430.757Â Â Â Â  Reports of abuse to be maintained by Department of Human Services

430.763Â Â Â Â  Confidentiality of records; when record may be made available to agency

430.765Â Â Â Â  Duty of officials to report abuse; exceptions for privileged communications; exception for religious practice

430.768Â Â Â Â  Claims of self-defense addressed in certain reports of abuse; review teams; rules

PROGRAM FOR PERSONS CONVICTED OF DRIVING UNDER INFLUENCE OF ALCOHOL; CRIMES COMMITTED WHILE INTOXICATED

430.850Â Â Â Â  Treatment program; eligibility

430.860Â Â Â Â  Participation in program; report to court

430.870Â Â Â Â  Rules

430.880Â Â Â Â  Authority to accept gifts, grants or services

ALCOHOL AND DRUG TREATMENT DURING PREGNANCY

430.900Â Â Â Â  Definitions for ORS 430.900 to 430.930

430.905Â Â Â Â  Policy

430.915Â Â Â Â  Health care providers to encourage counseling and therapy

430.920Â Â Â Â  Risk assessment for drug and alcohol use; informing patient of results; assistance to patient in reducing need for controlled substances

430.925Â Â Â Â  Demonstration pilot projects; goals

430.930Â Â Â Â  Drug and alcohol abuse education at Oregon Health and
Science
University

430.955Â Â Â Â  Standardized screening instrument; assessing drug use during pregnancy

DEFINITIONS

Â Â Â Â Â  430.010 Definitions. As used in ORS 430.010 to 430.050, 430.140 to 430.170, 430.265, 430.270 and 430.610 to 430.695:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth facilityÂ means a facility licensed as required by ORS 441.015 or a facility accredited by the Joint Commission on Accreditation of Hospitals, either of which provides full-day or part-day acute treatment for alcoholism, drug addiction or mental or emotional disturbance, and is licensed to admit persons requiring 24-hour nursing care.

Â Â Â Â Â  (3) ÂResidential facilityÂ or Âday or partial hospitalization programÂ means a program or facility providing an organized full-day or part-day program of treatment. Such a program or facility shall be licensed, approved, established, maintained, contracted with or operated by the department under:

Â Â Â Â Â  (a) ORS 430.265 to 430.380 and 430.610 to 430.880 for alcoholism;

Â Â Â Â Â  (b) ORS 430.265 to 430.380, 430.405 to 430.565 and 430.610 to 430.880 for drug addiction; or

Â Â Â Â Â  (c) ORS 430.610 to 430.880 for mental or emotional disturbances.

Â Â Â Â Â  (4) ÂOutpatient serviceÂ means:

Â Â Â Â Â  (a) A program or service providing treatment by appointment and by medical or osteopathic physicians licensed by the Oregon Medical Board under ORS 677.010 to 677.450; psychologists licensed by the State Board of Psychologist Examiners under ORS 675.010 to 675.150; nurse practitioners registered by the Oregon State Board of Nursing under ORS 678.010 to 678.410; or clinical social workers licensed by the State Board of Clinical Social Workers under ORS 675.510 to 675.600; or

Â Â Â Â Â  (b) A program or service providing treatment by appointment that is licensed, approved, established, maintained, contracted with or operated by the department under:

Â Â Â Â Â  (A) ORS 430.265 to 430.380 and 430.610 to 430.880 for alcoholism;

Â Â Â Â Â  (B) ORS 430.265 to 430.380, 430.405 to 430.565 and 430.610 to 430.880 for drug addiction; or

Â Â Â Â Â  (C) ORS 430.610 to 430.880 for mental or emotional disturbances. [Derived from 1961 c.706 Â§Â§1, 37; 1969 c.597 Â§81; 1983 c.601 Â§1; 1987 c.411 Â§4; 1989 c.721 Â§52; 1991 c.292 Â§1; 2001 c.900 Â§132; 2007 c.70 Â§225]

Â Â Â Â Â  430.020 [1961 c.706 Â§2; 1965 c.339 Â§20; repealed by 1969 c.597 Â§82 (430.021 enacted in lieu of 430.020)]

MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

Â Â Â Â Â  430.021 Functions of Department of Human Services; report to department on use of restraint or seclusion; rules. Subject to ORS 417.300 and 417.305:

Â Â Â Â Â  (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Direct, promote, correlate and coordinate all the activities, duties and direct services for persons with mental or emotional disturbances, mental retardation, developmental disabilities, alcoholism or drug dependence; and

Â Â Â Â Â  (b) Promote, correlate and coordinate the mental health and developmental disabilities activities of all governmental organizations throughout the state in which there is any direct contact with mental health and developmental disabilities programs.

Â Â Â Â Â  (2) The department shall develop cooperative programs with interested private groups throughout the state to effect better community awareness and action in the field of mental health and developmental disabilities, and encourage and assist in all necessary ways community general hospitals to establish psychiatric services.

Â Â Â Â Â  (3) To the greatest extent possible, the least costly settings for treatment, outpatient services and residential facilities shall be widely available and utilized except when contraindicated because of individual health care needs. State agencies that purchase treatment for mental or emotional disturbances shall develop criteria consistent with this policy. In reviewing applications for certificates of need, the Director of Human Services shall take this policy into account.

Â Â Â Â Â  (4) The department shall establish, coordinate, assist and direct a community mental health and developmental disabilities program in cooperation with local government units and integrate such a program with the total state mental and developmental disabilities health program.

Â Â Â Â Â  (5) The department shall promote public education in the state concerning mental health and developmental disabilities and act as the liaison center for work with all interested public and private groups and agencies in the field of mental health and developmental disabilities services.

Â Â Â Â Â  (6) The department shall accept the custody of persons committed to its care by the courts of this state.

Â Â Â Â Â  (7) The department shall adopt rules to require a facility and a nonhospital facility as those terms are defined in ORS 426.005, and a provider that employs a person described in ORS 426.415, if subject to department rules regarding the use of restraint or seclusion during the course of mental health treatment of a child or adult, to report to the department each calendar quarter the number of incidents involving the use of restraint or seclusion. The aggregate data shall be made available to the public. [1969 c.597 Â§83 (enacted in lieu of 430.020); 1973 c.795 Â§4; 1983 c.601 Â§4; 1987 c.660 Â§20; 1989 c.116 Â§3; 1989 c.834 Â§17; 1991 c.122 Â§8; 2001 c.900 Â§133; 2007 c.70 Â§226; 2007 c.164 Â§1]

Â Â Â Â Â  430.030 Application of ORS 430.021. The enumeration of duties, functions and powers under ORS 430.021 shall not be deemed exclusive nor construed as a limitation on the powers and authority vested in the Department of Human Services by other provisions of law. [1961 c.706 Â§3; 1969 c.597 Â§85]

Â Â Â Â Â  430.040 [1961 c.706 Â§Â§6,8(2); repealed by 1963 c.490 Â§1 (430.041 enacted in lieu of 430.040)]

Â Â Â Â Â  430.041 [1963 c.490 Â§2 (enacted in lieu of 430.040); repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.050 Mental Health Advisory Board; Disability Issues Advisory Committee; rules. (1) The Director of Human Services, with the approval of the Governor, shall appoint at least 15 but not more than 20 members of a Mental Health Advisory Board, composed of both lay and professionally trained individuals, qualified by training or experience to study the problems of mental health and make recommendations for the development of policies and procedures with respect to the state mental health programs. The membership shall provide balanced representation of program areas and shall include persons who represent the interests of children. At least four members of the board shall be persons with disabilities who shall serve as the Disability Issues Advisory Committee which is hereby established. The members of the board shall serve for terms of four years and are entitled to compensation and expenses as provided in ORS 292.495. The director may remove any member of the board for misconduct, incapacity or neglect of duty.

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules specifying the duties of the board. In addition to those duties assigned by rule, the board shall assist the department in planning and preparation of administrative rules for the assumption of responsibility for psychiatric care in state and community hospitals by community mental health and developmental disabilities programs, in accordance with ORS 430.630 (3)(e).

Â Â Â Â Â  (3) The board shall meet at least once each quarter.

Â Â Â Â Â  (4) The director may make provision for technical and clerical assistance to the Mental Health Advisory Board and for the expenses of such assistance.

Â Â Â Â Â  (5) The Disability Issues Advisory Committee shall meet at least once annually to make recommendations to the Mental Health Advisory Board.

Â Â Â Â Â  (6) As used in this section, Âperson with a disabilityÂ means any person who:

Â Â Â Â Â  (a) Has a physical or mental impairment which substantially limits one or more major life activities;

Â Â Â Â Â  (b) Has a record of such an impairment; or

Â Â Â Â Â  (c) Is regarded as having such an impairment. [1961 c.706 Â§18; 1969 c.314 Â§36; 1969 c.597 Â§86; 1981 c.750 Â§12; 1989 c.116 Â§4; 1989 c.777 Â§1; 2007 c.70 Â§227]

Â Â Â Â Â  430.060 [1961 c.706 Â§9; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.065 [1991 c.654 Â§1; 2001 c.900 Â§134; repealed by 2005 c.705 Â§2]

Â Â Â Â Â  430.070 [1961 c.706 Â§10; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.071 Policy to support and promote self-determination. The Department of Human Services shall adopt a policy that supports and promotes self-determination for persons receiving mental health services. The policy shall be designed to remove barriers that:

Â Â Â Â Â  (1) Segregate persons with disabilities from full participation in the community in the most integrated setting in accordance with the United States Supreme Court decision in Olmstead v. L.C., 527 U.S. 581 (1999); and

Â Â Â Â Â  (2) Prevent persons with disabilities from enjoying a meaningful life, the benefits of community involvement and citizen rights guaranteed by law. [2007 c.805 Â§1]

Â Â Â Â Â  Note: 430.071 to 430.078 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.073 Consumer Advisory Council. (1) As used in this section and ORS 430.075, ÂconsumerÂ means a person who has received or is receiving mental health or addiction services.

Â Â Â Â Â  (2) The Director of Human Services shall establish a Consumer Advisory Council to advise the director on the provision of mental health services by the Department of Human Services. The council may review, evaluate and provide feedback on all site reviews related to mental health services provided by the department.

Â Â Â Â Â  (3) The director shall appoint 15 to 25 consumers to the council. In making appointments, the director shall strive to balance the representation according to geographic areas of the state and age.

Â Â Â Â Â  (4) The department shall provide administrative support to the council.

Â Â Â Â Â  (5) Members of the council are not entitled to compensation or reimbursement of expenses under ORS 292.495. [2007 c.805 Â§2]

Â Â Â Â Â  Note: See note under 430.071.

Â Â Â Â Â  430.075 Consumer participation on task forces, commissions, advisory groups and committees. (1) Subject to the limitations in subsection (2) of this section, at least 20 percent of the membership of all task forces, commissions, advisory groups and committees established by a public body, as defined in ORS 174.109, shall be consumers, with representation balanced by age.

Â Â Â Â Â  (2) Subsection (1) of this section applies only to task forces, commissions, advisory groups and committees established by a public body, as defined in ORS 174.109, that:

Â Â Â Â Â  (a) Primarily relate to persons with mental health or addiction issues; and

Â Â Â Â Â  (b) Are subject to ORS 192.630. [2007 c.805 Â§3]

Â Â Â Â Â  Note: See note under 430.071.

Â Â Â Â Â  430.078 Rules. The Department of Human Services shall adopt rules to implement ORS 430.071 to 430.075. [2007 c.805 Â§4]

Â Â Â Â Â  Note: See note under 430.071.

Â Â Â Â Â  430.080 [1961 c.706 Â§7; 1967 c.263 Â§1; 1973 c.697 Â§6; renumbered 430.270]

Â Â Â Â Â  430.090 [1961 c.706 Â§8(1); renumbered 430.260]

Â Â Â Â Â  430.095 [1969 c.637 Â§1; renumbered 430.265]

Â Â Â Â Â  430.100 [1961 c.706 Â§19; 1967 c.263 Â§2; 1969 c.314 Â§37; 1969 c.597 Â§87; 1971 c.622 Â§5; 1973 c.697 Â§7; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.103 [1969 c.459 Â§1; 1971 c.484 Â§1; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  430.107 [1969 c.442 Â§3; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  430.110 [1961 c.706 Â§16; 1969 c.597 Â§88; 1973 c.247 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.120 [1961 c.706 Â§17; 1963 c.471 Â§3; repealed by 1973 c.807 Â§4]

Â Â Â Â Â  430.130 [1961 c.706 Â§12; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.140 Federal grants for promoting mental health. (1) The Department of Human Services is designated as the state agency to apply to and receive from the federal government or any agency thereof such grants for promoting mental health, including grants for mental hygiene programs, as may be available to this state or any of its political subdivisions or agencies.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the department is designated the Mental Health Authority for the State of
Oregon
and shall:

Â Â Â Â Â  (a) Disburse or supervise the disbursement of all funds made available at any time by the federal government or this state for those purposes, except the funds made available by the state for the care of dependent or delinquent children in public or private institutions.

Â Â Â Â Â  (b) Adopt, carry out and administer plans for those purposes. Plans so adopted shall be made statewide in application insofar as reasonably feasible, possible or permissible, and shall be so devised as to meet the approval of the federal government or any of its agencies, not inconsistent with the laws of the state. [1961 c.706 Â§15]

Â Â Â Â Â  430.150 [1961 c.706 Â§Â§13,14; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.160 Federal funds deposited in special account. All funds applied for and received by the Department of Human Services and allotted to the state by the Surgeon General, the Treasury Department, or other agency of the United States for the construction and operation of community facilities in carrying out the state plan for the promotion of mental health and retardation services, shall be deposited with the State Treasurer and shall be credited to a special account in the State Treasury, separate from the General Fund, to be used as a depository for such federal funds. Such funds hereby are continuously appropriated and shall be expended solely for the purpose of construction and operation of community facilities and in accordance with the plan upon which the allotment to the state was based. [1965 c.557 Â§5]

Â Â Â Â Â  430.165 Fee schedules; collection of fees; definition. The Department of Human Services may prescribe fee schedules for any of the programs that it establishes and operates under ORS 430.265, 430.306 to 430.375, 430.405, 430.415, 430.850 to 430.880, 813.500 and 813.510. The fees shall be charged and collected by the department in the same manner as charges are collected under ORS 179.610 to 179.770. When the department acts under this section, Âperson in a state institutionÂ or Âperson at a state institutionÂ or any similar phrase, as defined in ORS 179.610, includes a person who receives services from a program for which fee schedules are established under this section. [1975 c.181 Â§2; 1983 c.338 Â§927; 2001 c.900 Â§228]

Â Â Â Â Â  430.170 Revolving fund. (1) On request of the Department of Human Services, the Oregon Department of Administrative Services shall draw on amounts appropriated to the Department of Human Services for operating expenses for use by the Department of Human Services as a revolving fund. The revolving fund shall not exceed the aggregate sum of $25,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the Department of Human Services may draw checks. The Department of Human Services may establish petty cash funds within the revolving fund by drawing checks upon the revolving fund payable to the custodians of the petty cash funds.

Â Â Â Â Â  (2) The revolving fund may be used by the Department of Human Services to pay incidental expenses for which the department has appropriated funds.

Â Â Â Â Â  (3) Claims for reimbursement of amounts paid from the revolving fund shall be submitted to the Department of Human Services and the Oregon Department of Administrative Services for approval. When such claims have been approved by the Department of Human Services and the Oregon Department of Administrative Services, a payment covering them shall be drawn in favor of the Department of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [1971 c.306 Â§8; 1999 c.829 Â§5]

Â Â Â Â Â  430.180 Mental Health and Developmental Disability Services Account. (1) There is established in the General Fund of the State Treasury an account to be known as the Mental Health and Developmental Disability Services Account, to which all reimbursements to the Department of Human Services for cost and care of persons in state programs collected pursuant to ORS 179.610 to 179.770, 426.241, 427.108 and 430.165 shall be deposited.

Â Â Â Â Â  (2) The moneys in the Mental Health and Developmental Disability Services Account are hereby continuously appropriated to the Department of Human Services for the purposes of paying the expenses of those state programs and associated administrative costs for which revenues are collected pursuant to ORS 179.770, 426.241 and 430.165 and revenues collected for those programs established pursuant to ORS 427.104, 427.106 (1977 Replacement Part) and 427.108.

Â Â Â Â Â  (3) The Department of Human Services shall keep a record of all moneys credited to and deposited in the Mental Health and Developmental Disability Services Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived.

Â Â Â Â Â  (4) In order to facilitate financing the costs advanced as set forth in subsection (2) of this section, the department may at any time during the biennium transfer to the Mental Health and Developmental Disability Services Account, with the approval of the Director of the Oregon Department of Administrative Services, such funds as it deems necessary, not to exceed $4 million, from funds duly appropriated to the department for a biennial period. Such funds so transferred shall be retransferred from the Mental Health and Developmental Disability Services Account by the department to the appropriation from which the original transfer was made. The retransfers shall be accomplished prior to the last day of each biennial period. [1977 c.384 Â§2; 1989 c.116 Â§6; 2001 c.487 Â§15]

Â Â Â Â Â  430.190 Mental Health and Developmental Disability Services Institution Account. There is hereby established in the General Fund the Mental Health and Developmental Disability Services Institution Account. Such amounts appropriated, collected or received by the Department of Human Services for the purpose of institution operations shall be available for deposit in the Mental Health and Developmental Disability Services Institution Account. The Mental Health and Developmental Disability Services Institution Account is continuously appropriated to the Department of Human Services for institution operations. [1983 c.562 Â§4; 1985 c.494 Â§4; 1989 c.116 Â§8; 2001 c.900 Â§232]

Â Â Â Â Â  430.195 Department of Human Services receipt of funds for client use; disbursements from trust accounts; authority of other agencies. (1) The Department of Human Services may receive funds that are the property of the departmentÂs clients or are contributed for the use of the departmentÂs clients. The department shall deposit such funds in trust accounts established under ORS 293.445. Interest earned by a trust account shall be credited to the account.

Â Â Â Â Â  (2) Disbursements from a trust account shall be made for purposes for which the contributions or payments were made to the department. When such purposes include the care or maintenance of a client, the department may reimburse itself for care and services provided to the client.

Â Â Â Â Â  (3) The department may by interagency agreement authorize another state agency to exercise the authority granted under this section. Any system of accounts used for purposes of this subsection shall provide detailed accountability for each receipt and disbursement of funds for each client. The department shall remain accountable for the proper handling of the trust accounts authorized by this section. [1999 c.829 Â§7]

Â Â Â Â Â  Note: 430.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.205 Definitions for ORS 430.205 and 430.210. As used in this section and ORS 430.210:

Â Â Â Â Â  (1) ÂFacilityÂ means any of the following which are licensed or certified by the Department of Human Services or which contract with that department or a program for the provision of services:

Â Â Â Â Â  (a) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (b) A domiciliary care facility as defined in ORS 443.205;

Â Â Â Â Â  (c) A residential facility as defined in ORS 443.400; or

Â Â Â Â Â  (d) An adult foster home as defined in ORS 443.705.

Â Â Â Â Â  (2) ÂPersonÂ means an individual who has a mental illness or developmental disability and receives services from a program or facility.

Â Â Â Â Â  (3) ÂProgramÂ means a community mental health and developmental disabilities program as described in ORS 430.610 to 430.695 and agencies with which it contracts to provide services.

Â Â Â Â Â  (4) ÂServicesÂ means mental health and developmental disabilities services provided under ORS 430.630. [1993 c.96 Â§2]

Â Â Â Â Â  430.210 Rights of persons receiving mental health or developmental disability services; status of rights. (1) While receiving services, every person shall have the right to:

Â Â Â Â Â  (a) Choose from available services those which are appropriate, consistent with the plan developed in accordance with paragraphs (b) and (c) of this subsection and provided in a setting and under conditions that are least restrictive to the personÂs liberty, that are least intrusive to the person and that provide for the greatest degree of independence.

Â Â Â Â Â  (b) An individualized written service plan, services based upon that plan and periodic review and reassessment of service needs.

Â Â Â Â Â  (c) Ongoing participation in planning of services in a manner appropriate to the personÂs capabilities, including the right to participate in the development and periodic revision of the plan described in paragraph (b) of this subsection, and the right to be provided with a reasonable explanation of all service considerations.

Â Â Â Â Â  (d) Not receive services without informed voluntary written consent except in a medical emergency or as otherwise permitted by law.

Â Â Â Â Â  (e) Not participate in experimentation without informed voluntary written consent.

Â Â Â Â Â  (f) Receive medication only for the personÂs individual clinical needs.

Â Â Â Â Â  (g) Not be involuntarily terminated or transferred from services without prior notice, notification of available sources of necessary continued services and exercise of a grievance procedure.

Â Â Â Â Â  (h) A humane service environment that affords reasonable protection from harm, reasonable privacy and daily access to fresh air and the outdoors, except that such access may be limited when it would create significant risk of harm to the person or others.

Â Â Â Â Â  (i) Be free from abuse or neglect and to report any incident of abuse without being subject to retaliation.

Â Â Â Â Â  (j) Religious freedom.

Â Â Â Â Â  (k) Not be required to perform labor, except personal housekeeping duties, without reasonable and lawful compensation.

Â Â Â Â Â  (L) Visit with family members, friends, advocates and legal and medical professionals.

Â Â Â Â Â  (m) Exercise all rights set forth in ORS 426.385 and 427.031 if the individual is committed to the Department of Human Services.

Â Â Â Â Â  (n) Be informed at the start of services and periodically thereafter of the rights guaranteed by this section and the procedures for reporting abuse, and to have these rights and procedures, including the name, address and telephone number of the system described in ORS 192.517 (1), prominently posted in a location readily accessible to the person and made available to the personÂs guardian and any representative designated by the person.

Â Â Â Â Â  (o) Assert grievances with respect to infringement of the rights described in this section, including the right to have such grievances considered in a fair, timely and impartial grievance procedure.

Â Â Â Â Â  (p) Have access to and communicate privately with any public or private rights protection program or rights advocate.

Â Â Â Â Â  (q) Exercise all rights described in this section without any form of reprisal or punishment.

Â Â Â Â Â  (2) An individual who is receiving developmental disability services under ORS 430.630 has the right to be informed and have the individualÂs guardian and any representative designated by the individual be informed that a family member has contacted the department to determine the location of the individual, and to be informed of the name and contact information, if known, of the family member.

Â Â Â Â Â  (3) The rights described in this section are in addition to, and do not limit, all other statutory and constitutional rights which are afforded all citizens including, but not limited to, the right to vote, marry, have or not have children, own and dispose of property, enter into contracts and execute documents.

Â Â Â Â Â  (4) The rights described in this section may be asserted and exercised by the person, the personÂs guardian and any representative designated by the person.

Â Â Â Â Â  (5) Nothing in this section may be construed to alter any legal rights and responsibilities between parent and child. [1993 c.96 Â§3; 2005 c.550 Â§1; 2007 c.57 Â§2]

Â Â Â Â Â  430.212 Reconnection of family members with individual with developmental disability; rules. (1) The Department of Human Services shall establish a process by rule that implements the reconnection of family members with an individual with a developmental disability as defined in ORS 427.330.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall include a process that provides guidance for the release of information about the individual to family members when:

Â Â Â Â Â  (a) The individual is incapable of providing consent for the release of information;

Â Â Â Â Â  (b) The individual does not have a guardian or any representative designated by the individual who is authorized to release information; and

Â Â Â Â Â  (c) The release of information is in the best interests of the individual as determined by the department. [2005 c.550 Â§2]

Â Â Â Â Â  Note: 430.212 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.215 Department of Human Services responsibility for developmental disability services and psychiatric treatment services for children. The Department of Human Services shall be responsible for:

Â Â Â Â Â  (1) Planning, policy development, administration and delivery of services to children with developmental disabilities and their families. Services to children with developmental disabilities may include, but are not limited to, case management, family support, crisis and diversion services, intensive in-home services, and residential and foster care services; and

Â Â Â Â Â  (2) Psychiatric residential and day treatment services for children with mental or emotional disturbances. [1993 c.676 Â§28(2); 1999 c.316 Â§1]

Â Â Â Â Â  Note: 430.215 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.218 Application of savings generated by support service brokerages. The Department of Human Services shall apply any savings generated by support service brokerages developed under the Staley Settlement Agreement to provide services to individuals who are awaiting adult developmental disability support services and who are not receiving any services. [2005 c.805 Â§1]

Â Â Â Â Â  Note: 430.218 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ALCOHOL AND DRUG ABUSE PREVENTION, INTERVENTION AND TREATMENT

Â Â Â Â Â  430.240 Goal of treatment programs for drug-dependent persons. The Department of Human Services in developing treatment programs for drug-dependent persons shall develop programs that assist drug-dependent persons to become persons who are able to live healthy and productive lives without the use of any natural or synthetic opiates. [1991 c.574 Â§2]

Â Â Â Â Â  Note: 430.240 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.250 Policy. (1) The Legislative Assembly recognizes that:

Â Â Â Â Â  (a) Dependence on alcohol or other drugs is treatable and preventable;

Â Â Â Â Â  (b) The Legislative Assembly has a responsibility to the citizens of the state to ensure that all related services and resources are provided in an effective and efficient manner; and

Â Â Â Â Â  (c) State agencies are accountable to coordinate all related services to the maximum extent possible.

Â Â Â Â Â  (2) The GovernorÂs Council on Alcohol and Drug Abuse Programs, created pursuant to ORS 430.255, shall implement the state policy as set forth in subsection (1) of this section by:

Â Â Â Â Â  (a) Developing a statewide alcohol and other drug abuse plan that:

Â Â Â Â Â  (A) Incorporates priorities and recommendations contained in the alcohol and drug abuse related components of each local coordinated comprehensive plan;

Â Â Â Â Â  (B) Describes the need for services and the process by which state resources shall be prioritized in order to meet the demand for services for children and families;

Â Â Â Â Â  (C) Sets forth principles to guide the state in purchasing alcohol and other drug abuse prevention materials and treatment services; and

Â Â Â Â Â  (D) Recommends goals, specific priorities and programs for review by the Governor and the Legislative Assembly; and

Â Â Â Â Â  (b) Monitoring those programs and financial efforts of the state which prevent, intervene in and treat alcohol and other drug problems for compliance with the approved statewide alcohol and drug abuse plan.

Â Â Â Â Â  (3) The Legislative Assembly expects as a condition of budget approval that all appropriate state agencies work with and through the GovernorÂs Council on Alcohol and Drug Abuse Programs to assist:

Â Â Â Â Â  (a) In the preparation of the proposed statewide alcohol and drug abuse plan;

Â Â Â Â Â  (b) In the implementation, monitoring and evaluation of the statewide plan approved by the Legislative Assembly; and

Â Â Â Â Â  (c) In developing and implementing methods for evaluating the effectiveness and efficiency of their respective alcohol and drug abuse prevention, intervention or treatment or rehabilitation services, or any of them. [1985 c.740 Â§1; 1999 c.1053 Â§33]

Â Â Â Â Â  Note: 430.250 to 430.257 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.255 GovernorÂs Council on Alcohol and Drug Abuse Programs; qualifications; duties; compensation and expenses; removal. (1)(a) There is created in the office of the Governor the GovernorÂs Council on Alcohol and Drug Abuse Programs. The council shall consist of not more than 11 members who are appointed by the Governor for terms of four years. Members are eligible for one reappointment. Members must be without conflicting interests and as representative as possible of:

Â Â Â Â Â  (A) Geographic regions of the state;

Â Â Â Â Â  (B) At-risk populations, including among others, youth, the elderly, minorities and women;

Â Â Â Â Â  (C) Knowledgeable professionals, such as pharmacists, physicians, attorneys and the like who are not necessarily representatives of professional organizations, but who may be recovering;

Â Â Â Â Â  (D) Knowledgeable nonprofessionals who may represent advocate groups and who may be recovering; and

Â Â Â Â Â  (E) Local advisory groups.

Â Â Â Â Â  (b) In addition to the members appointed to the council under paragraph (a) of this subsection, the council shall include:

Â Â Â Â Â  (A) One member appointed by the President of the Senate, who shall be a member of the Senate and who shall be a nonvoting, advisory member; and

Â Â Â Â Â  (B) One member appointed by the Speaker of the House of Representatives, who shall be a member of the House of Representatives and who shall be a nonvoting, advisory member.

Â Â Â Â Â  (2) The duties of the GovernorÂs Council on Alcohol and Drug Abuse Programs are to:

Â Â Â Â Â  (a) Assess the economic and social impact of alcohol and drug abuse on the State of
Oregon
and report the findings and recommendations to the Governor by January 1 of each even-numbered year.

Â Â Â Â Â  (b) Review and make recommendations to the Governor on the goals, financing, priorities and a state plan for prevention, intervention and treatment of alcohol and drug abuse problems, which encompasses all appropriate state agencies and is consistent with ORS 430.258, by January 1 of each even-numbered year.

Â Â Â Â Â  (c) Review alcohol and drug abuse programs and make recommendations to the Governor on the effectiveness and priorities for improvements of all such prevention and treatment programs for alcohol and drug problems engaged in or financed through state agencies by January 1 of each even-numbered year.

Â Â Â Â Â  (d) Review and approve the components of the local coordinated comprehensive plan created pursuant to ORS 417.775 that address alcohol and other drug prevention and treatment plans developed under ORS 430.258.

Â Â Â Â Â  (e) Work to ensure broad-based citizen involvement in the planning and execution of the alcohol and drug prevention and treatment plans at both the state and local level.

Â Â Â Â Â  (3) Members of the council are entitled to compensation and expenses as provided under ORS 292.495.

Â Â Â Â Â  (4) The Governor may remove any member for misconduct, incapacity or neglect of duty.

Â Â Â Â Â  (5) The Director of Human Services shall provide the technical and financial support as is required and authorized by the Legislative Assembly and as is necessary to carry out this section and ORS 409.010, 430.250, 430.257, 430.258, 430.259, 430.270, 430.290, 430.359, 430.368, 430.535 and 430.630. [1985 c.740 Â§4; 1999 c.1053 Â§34]

Â Â Â Â Â  Note: See note under 430.250.

Â Â Â Â Â  430.257 Legislative findings; comprehensive state plan; assistance for council. (1) The Legislative Assembly finds that alcohol and other drug use, abuse and addiction:

Â Â Â Â Â  (a) Pose significant social and public health problems for
Oregon
;

Â Â Â Â Â  (b) Impact the budgets and workloads of state and local agencies that provide services for children and families and contribute to incidences of crime, violence, accidents and deaths, as well as reducing worker productivity; and

Â Â Â Â Â  (c) Contribute substantially to the problems faced by a significant number of persons served by the Department of Human Services, Department of Corrections, Oregon Youth Authority, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families.

Â Â Â Â Â  (2) The Department of Human Services, Department of Corrections, Oregon Youth Authority, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families shall contribute to the development of a comprehensive state plan for alcohol and other drug prevention, intervention and treatment services.

Â Â Â Â Â  (3) The administrative heads of the Department of Education, Department of Human Services, Oregon State Police, Department of Transportation, Oregon Liquor Control Commission, Juvenile Crime Prevention Advisory Committee and State Commission on Children and Families shall each designate an individual, or in the instance of multidivisional departments, individuals, to serve as liaison to and assist the GovernorÂs Council on Alcohol and Drug Abuse Programs in meeting the policies, duties and responsibilities set forth in this section and ORS 409.010, 430.250, 430.255, 430.258, 430.259, 430.270, 430.290, 430.359, 430.368, 430.535 and 430.630. [1985 c.740 Â§6; 1987 c.660 Â§21; 1991 c.453 Â§2; 1999 c.1053 Â§35; 2001 c.900 Â§135]

Â Â Â Â Â  Note: See note under 430.250.

Â Â Â Â Â  430.258 Statewide plan of services for alcohol and drug abuse prevention and treatment. The GovernorÂs Council on Alcohol and Drug Abuse Programs shall prepare criteria and policies for a statewide plan of services for alcohol and other drug prevention and treatment for children and families to guide local alcohol and drug councils. Local commissions on children and families shall incorporate alcohol and other drug prevention and treatment plans developed pursuant to this section into the local coordinated comprehensive plan created under ORS 417.775. The criteria and policies prepared for the statewide plan of services shall:

Â Â Â Â Â  (1) Describe the need for prevention and treatment services and strategies, and the method by which state and federal resources shall be prioritized in order to meet the needs, including prevention and treatment for families with young children and adolescents;

Â Â Â Â Â  (2) Set forth principles guiding the purchase of prevention and treatment services and strategies from local community providers;

Â Â Â Â Â  (3) Identify outcomes for the provision of prevention and treatment services and strategies and a method for monitoring those outcomes;

Â Â Â Â Â  (4) Identify consistent standards for measuring prevention and treatment provision and success;

Â Â Â Â Â  (5) Outline a process for providing training and technical assistance to state and local community providers, including prevention and treatment for special needs populations; and

Â Â Â Â Â  (6) Identify how prevention and treatment services and strategies will link to other services and supports for children and families. [1999 c.1053 Â§31]

Â Â Â Â Â  430.259 State agencies to cooperate in plan. All state agencies providing alcohol and other drug prevention and treatment services and strategies, or purchasing prevention and treatment services and strategies from local community providers approved or licensed by the Department of Human Services, shall coordinate with the office to report expenditures and client data for the purposes of service capacity utilization and monitoring resources and outcomes coordination in the statewide plan of services and strategies for alcohol and other drug prevention and treatment for children and families prepared under ORS 430.258. [1999 c.1053 Â§32]

Â Â Â Â Â  430.260 [Formerly 430.090; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.265 Contracts with federal government for services to alcohol and drug-dependent persons. The Department of Human Services is authorized to contract with the federal government for services to alcohol and drug-dependent persons who are either residents or nonresidents of the State of
Oregon
. [Formerly 430.095]

Â Â Â Â Â  430.270 Publicizing effects of alcohol and drugs. The Department of Human Services, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, shall take such means as it considers most effective to bring to the attention of the general public, employers, the professional community and particularly the youth of the state, the harmful effects to the individual and society of the irresponsible use of alcoholic beverages, controlled substances and other chemicals, and substances with abuse potential. [Formerly 430.080; 1979 c.744 Â§23; 1985 c.740 Â§12]

Â Â Â Â Â  430.290 Prevention of alcoholism and drug dependency. (1) The objective of this section is to prevent alcoholism and drug dependency.

Â Â Â Â Â  (2) To carry out the objective of this section, the Department of Human Services shall:

Â Â Â Â Â  (a) Consult with and be advised by the GovernorÂs Council on Alcohol and Drug Abuse Programs and the Mental Health Advisory Board in identifying program priorities for the primary prevention of alcoholism and drug dependency.

Â Â Â Â Â  (b) Solicit program proposals that address identified priorities from agencies, associations, individuals or any political subdivision of this state and award and distribute moneys under this section in accordance with the provisions of this section.

Â Â Â Â Â  (3) Every applicant for a grant to develop a primary prevention of alcoholism program shall be assisted in its preparation by the local alcohol planning committee, if there be one, operating in the area to which the application relates. Every applicant shall establish to the satisfaction of the department that the committee was actively involved in the development and preparation of such program.

Â Â Â Â Â  (4) Every grant applicant shall include the recommendations of the local alcohol planning committee, if there be one, operating in the area. The department shall take the recommendations of the local alcohol planning committee into consideration before making or refusing a grant. [1973 c.582 Â§Â§1,2; 1985 c.740 Â§13]

Â Â Â Â Â  430.305 [1971 c.622 Â§2; repealed by 1973 c.682 Â§1 (430.306 enacted in lieu of 430.305)]

Â Â Â Â Â  430.306 Definitions for ORS 430.315 to 430.335, 430.397 and 430.399. As used in ORS 430.315 to 430.335, 430.397 and 430.399, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlcoholicÂ means any person who has lost the ability to control the use of alcoholic beverages, or who uses alcoholic beverages to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. An alcoholic may be physically dependent, a condition in which the body requires a continuing supply of alcohol to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of alcoholic beverages.

Â Â Â Â Â  (2) ÂApplicantÂ means a city, county or any combination thereof.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDetoxification centerÂ means a publicly or privately operated profit or nonprofit facility approved by the department that provides emergency care or treatment for alcoholics or drug-dependent persons.

Â Â Â Â Â  (5) ÂDirector of the treatment facilityÂ means the person in charge of treatment and rehabilitation programs at a treatment facility.

Â Â Â Â Â  (6) ÂDrug-dependent personÂ means one who has lost the ability to control the personal use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance.

Â Â Â Â Â  (7) ÂHalfway houseÂ means a publicly or privately operated profit or nonprofit, residential facility approved by the department that provides rehabilitative care and treatment for alcoholics or drug-dependent persons.

Â Â Â Â Â  (8) ÂLocal alcoholism planning committeeÂ means a committee appointed or designated by the county governing body under ORS 430.342.

Â Â Â Â Â  (9) ÂOther treatment facilityÂ includes outpatient facilities, inpatient facilities and such other facilities as the department determines suitable, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation for alcoholics or drug-dependent persons and which operate in the form of a general hospital, a state hospital, a foster home, a hostel, a clinic or other suitable form approved by the department. [1973 c.682 Â§1a (enacted in lieu of 430.305); 1977 c.856 Â§2; 1979 c.744 Â§24; 1987 c.61 Â§1; 2001 c.900 Â§136]

Â Â Â Â Â  430.310 [1961 c.706 Â§21; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.315 Policy. The Legislative Assembly finds alcoholism or drug dependence is an illness. The alcoholic or drug-dependent person is ill and should be afforded treatment for that illness. To the greatest extent possible, the least costly settings for treatment, outpatient services and residential facilities shall be widely available and utilized except when contraindicated because of individual health care needs. State agencies that purchase treatment for alcoholism or drug dependence shall develop criteria consistent with this policy in consultation with the Department of Human Services. In reviewing applications for certificate of need, the Director of Human Services shall take this policy into account. [1971 c.622 Â§1; 1973 c.795 Â§5; 1983 c.601 Â§3; 1987 c.660 Â§22; 2001 c.900 Â§137]

Â Â Â Â Â  430.320 [1961 c.706 Â§22; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.325 Prohibitions on local governments as to certain crimes. (1) A political subdivision in this state shall not adopt or enforce any local law or regulation that makes any of the following an offense, a violation or the subject of criminal or civil penalties or sanctions of any kind:

Â Â Â Â Â  (a) Public intoxication.

Â Â Â Â Â  (b) Public drinking, except as to places where any consumption of alcoholic beverages is generally prohibited.

Â Â Â Â Â  (c) Drunk and disorderly conduct.

Â Â Â Â Â  (d) Vagrancy or other behavior that includes as one of its elements either drinking alcoholic beverages or using controlled substances in public, being an alcoholic or a drug-dependent person, or being found in specified places under the influence of alcohol or controlled substances.

Â Â Â Â Â  (e) Using or being under the influence of controlled substances.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall affect any local law or regulation of any political subdivision in this state against driving while under the influence of intoxicants, as defined in ORS 813.010, or other similar offenses that involve the operation of motor vehicles. [1971 c.622 Â§3; 1973 c.795 Â§6; 1975 c.715 Â§1; 1977 c.745 Â§39; 1983 c.338 Â§928]

Â Â Â Â Â  430.330 [1961 c.706 Â§23; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.335 Authority of Department of Human Services relating to alcohol and drug dependence. Subject to the availability of funds therefor, the Department of Human Services may:

Â Â Â Â Â  (1) Provide directly through publicly operated treatment facilities, which shall not be considered to be state institutions, or by contract with publicly or privately operated profit or nonprofit treatment facilities, for the care of alcoholics or drug-dependent persons.

Â Â Â Â Â  (2) Sponsor and encourage research of alcoholism and drug dependence.

Â Â Â Â Â  (3) Seek to coordinate public and private programs relating to alcoholism and drug dependence.

Â Â Â Â Â  (4) Apply for federally granted funds available for study or prevention and treatment of alcoholism and drug dependence.

Â Â Â Â Â  (5) Directly or by contract with public or private entities, administer financial assistance, loan and other programs to assist the development of drug and alcohol free housing. [1971 c.622 Â§4; 1973 c.795 Â§7; 1987 c.61 Â§2; 2007 c.14 Â§6]

Â Â Â Â Â  430.338 Purposes of laws related to alcoholism. The purposes of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 are:

Â Â Â Â Â  (1) To encourage local units of government to provide treatment and rehabilitation services to persons suffering from alcoholism;

Â Â Â Â Â  (2) To foster sound local planning to address the problem of alcoholism and its social consequences;

Â Â Â Â Â  (3) To promote a variety of treatment and rehabilitation services for alcoholics designed to meet the therapeutic needs of diverse segments of a communityÂs population, recognizing that no single approach to alcoholism treatment and rehabilitation is suitable to every individual;

Â Â Â Â Â  (4) To increase the independence and ability of individuals recovering from alcoholism to lead satisfying and productive lives, thereby reducing continued reliance upon therapeutic support;

Â Â Â Â Â  (5) To insure sufficient emphasis upon the unique treatment and rehabilitation needs of minorities; and

Â Â Â Â Â  (6) To stimulate adequate evaluation of alcoholism treatment and rehabilitation programs. [1977 c.856 Â§1]

Â Â Â Â Â  Note: 430.338 and 430.342 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.340 [1961 c.706 Â§11; repealed by 1963 c.490 Â§5]

Â Â Â Â Â  430.342 Local alcoholism planning committees; duties; members. (1) The governing body of each county or combination of counties in a mental health administrative area, as designated by the Department of Human Services shall appoint a local alcoholism planning committee or shall designate an already existing body to act as the local alcoholism planning committee.

Â Â Â Â Â  (2) The committee shall identify needs and establish priorities for alcoholism services. In doing so, it shall coordinate its activities with existing community mental health planning bodies.

Â Â Â Â Â  (3) Members of the committee shall be representative of the geographic area and shall be persons with interest or experience in developing programs dealing with alcohol problems. The membership of the committee shall include a number of minority members which reasonably reflects the proportion of the need for alcoholism treatment and rehabilitation services of minorities in the community. [1977 c.856 Â§3; 2001 c.899 Â§3]

Â Â Â Â Â  Note: See note under 430.338.

Â Â Â Â Â  430.345 Grants for alcohol and drug abuse prevention, intervention and treatment. Upon application therefor, the Department of Human Services may make grants from funds specifically appropriated for the purposes of carrying out ORS 430.345 to 430.380 to any applicant for the establishment, operation and maintenance of alcohol and drug abuse prevention, early intervention and treatment services. When necessary, a portion of the appropriated funds may be designated by the department for training and technical assistance, or additional funds may be appropriated for this purpose. Alcohol and drug abuse prevention, early intervention and treatment services shall be approved if the applicant establishes to the satisfaction of the department:

Â Â Â Â Â  (1) The adequacy of the services to accomplish the goals of the applicant and the program goals are consonant with the purposes of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 and goals of the State Plan for Alcohol Problems.

Â Â Â Â Â  (2) The community need for the services as documented in the annual community mental health plan.

Â Â Â Â Â  (3) That an appropriate operating relationship exists, or will exist with other community facilities able to assist in providing alcohol and drug abuse prevention, early intervention and treatment services, including nearby detoxification centers and halfway houses.

Â Â Â Â Â  (4) That the services comply with the rules adopted by the department pursuant to ORS 430.357. [1973 c.682 Â§3; 1977 c.856 Â§4; 1987 c.53 Â§1]

Â Â Â Â Â  430.347 Definitions for ORS 430.345 to 430.380. As used in ORS 430.345 to 430.380:

Â Â Â Â Â  (1) ÂApplicantÂ means a county or combination of counties.

Â Â Â Â Â  (2) ÂMinoritiesÂ means persons who are:

Â Â Â Â Â  (a) Black Americans or persons having origins in any of the black racial groups of
Africa
.

Â Â Â Â Â  (b) Hispanic Americans or persons of Mexican, Puerto Rican, Cuban, Central or South American or other Spanish culture or origin, regardless of race.

Â Â Â Â Â  (c) Native Americans or persons who are American Indian, Eskimo, Aleut or Native Hawaiian.

Â Â Â Â Â  (d) Asian-Pacific Americans or persons whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, the United States Trust Territories of the Pacific or the Northern Marianas.

Â Â Â Â Â  (e) Asian-Indian Americans or persons whose origins are from
India
,
Pakistan
or
Bangladesh
.

Â Â Â Â Â  (3) ÂMinority programÂ is a treatment and rehabilitation program that provides services primarily to minorities and that is intended to present treatment and rehabilitation opportunities designed to meet the particular needs of minorities, whether by its geographic location, methods of treatment or other factors. [1975 c.424 Â§7; 1977 c.856 Â§5; 1987 c.53 Â§2; 1987 c.167 Â§1]

Â Â Â Â Â  430.350 Assistance and recommendation of local planning committee. (1) Every applicant for a grant made under ORS 430.345 to 430.380 shall be assisted in the preparation and development of alcohol and drug abuse prevention, early intervention and treatment services by the local planning committee operating in the area to which the application relates. Every application shall establish to the satisfaction of the Department of Human Services that the committee was actively involved in the development and preparation of such program.

Â Â Â Â Â  (2) The department shall require of every applicant for a grant made under ORS 430.345 to 430.380 the recommendation of the local planning committee in the area to which the application relates. The department shall take such recommendation into consideration before making or refusing grants under ORS 430.345 to 430.380. [1973 c.682 Â§4; 1977 c.856 Â§6; 1987 c.53 Â§3]

Â Â Â Â Â  430.355 Grant application may cover more than one service. An application for funds under ORS 430.345 to 430.380 may contain requests for funds to establish, operate and maintain any number of alcohol and drug abuse prevention, early intervention and treatment services. [1973 c.682 Â§5; 1977 c.856 Â§7; 1987 c.53 Â§4]

Â Â Â Â Â  430.357 Rules for ORS 430.345 to 430.380. (1) The Department of Human Services shall make all necessary and proper rules governing the administration of ORS 430.345 to 430.380, including but not limited to standards, consistent with modern knowledge about alcohol and drug abuse prevention, early intervention and treatment services.

Â Â Â Â Â  (2) All standards and guidelines adopted by the Department of Human Services to implement programs authorized under ORS 430.345 to 430.380 shall be adopted as rules pursuant to ORS chapter 183 regardless of whether they come within the definition of rule in ORS 183.310 (8). [Formerly 430.360; 1985 c.565 Â§70; 1987 c.53 Â§5]

Â Â Â Â Â  430.359 Funding of services. (1) Upon approval of an application, the Department of Human Services shall enter into a matching fund relationship with the applicant. In all cases the amount granted by the department under the matching formula shall not exceed 50 percent of the total estimated costs, as approved by the department, of the alcohol and drug abuse prevention, early intervention and treatment services.

Â Â Â Â Â  (2) The amount of state funds shall be apportioned among the applicants according to the community need of the applicant for services as compared with the community needs of all applicants. In evaluating the community needs of the applicant, the department, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, shall give priority consideration to those applications that identify and include alcohol and drug abuse prevention, early intervention and treatment services aimed at providing services to minorities with a significant population of affected persons. The funds granted shall be distributed monthly.

Â Â Â Â Â  (3) Federal funds at the disposal of an applicant for use in providing alcohol and drug abuse prevention, early intervention and treatment services may be counted toward the percentage contribution of an applicant.

Â Â Â Â Â  (4) An applicant that is, at the time of a grant made under this section, expending funds appropriated by its governing body for the alcohol and drug abuse prevention, early intervention and treatment services shall, as a condition to the receipt of funds under this section, maintain its financial contribution to these programs at an amount not less than the preceding year. However, the financial contribution requirement may be waived in its entirety or in part in any year by the Department of Human Services because of:

Â Â Â Â Â  (a) The severe financial hardship that would be imposed to maintain the contribution in full or in part;

Â Â Â Â Â  (b) The application of any special funds for the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available in the current year;

Â Â Â Â Â  (c) The application of federal funds, including but not limited to general revenue sharing, distributions from the Oregon and California land grant fund and block grant funds to the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available for such application in the current year; or

Â Â Â Â Â  (d) The application of fund balances resulting from fees, donations or underexpenditures in a given year of the funds appropriated to counties pursuant to ORS 430.380 (2) to the alcohol and drug abuse prevention, early intervention and treatment services in the prior year when such funds are not available for such application in the current year.

Â Â Â Â Â  (5) Any moneys received by an applicant from fees, contributions or other sources for alcohol and drug abuse prevention, early intervention and treatment services for service purposes, including federal funds, shall be considered a portion of an applicantÂs contribution for the purpose of determining the matching fund formula relationship. All moneys so received shall only be used for the purposes of carrying out ORS 430.345 to 430.380.

Â Â Â Â Â  (6) Grants made pursuant to ORS 430.345 to 430.380 shall be paid from funds specifically appropriated therefor and shall be paid in the same manner as other claims against the state are paid. [Formerly 430.365; 1985 c.517 Â§1; 1985 c.740 Â§14; 1987 c.53 Â§6]

Â Â Â Â Â  430.360 [1973 c.682 Â§6; 1977 c.856 Â§9; renumbered 430.357]

Â Â Â Â Â  430.362 Application requirements for priority consideration. (1) To receive priority consideration under ORS 430.359 (2), an applicant shall clearly set forth in its application:

Â Â Â Â Â  (a) The number of minorities within the county with significant populations of affected persons and an estimate of the nature and extent of the need within each minority population for alcohol and drug abuse prevention, early intervention and treatment services; and

Â Â Â Â Â  (b) The manner in which the need within each minority population is to be addressed, including support for minority programs under the application.

Â Â Â Â Â  (2) Minority program funding proposals included within an application must be clearly identified as minority programs and must include distinct or severable budget statements.

Â Â Â Â Â  (3) Nothing in this section is intended to preclude any minority program from being funded by a city or county or to preclude any other program from serving the needs of minorities. [1977 c.856 Â§10; 1987 c.53 Â§7]

Â Â Â Â Â  430.364 Consideration given requests for priority. Within the limits of available funds, in giving priority consideration under ORS 430.359 (2), the Department of Human Services shall:

Â Â Â Â Â  (1) Identify all applications containing funding proposals for minority programs and assess the extent to which such funding proposals address the needs of minorities as stated in ORS 430.362, adjusting such amounts as it deems justified on the basis of the facts presented for its consideration and such additional information as may be necessary to determine an appropriate level of funding for such programs, and award such funds to those applicants for the purposes stated in the application; and

Â Â Â Â Â  (2) After making a determination of the appropriate level of funding minority programs under subsection (1) of this section, assess the remaining portions of all applications containing minority program funding proposals together with applications which do not contain funding proposals for minority programs on the basis of the remaining community need stated in ORS 430.345, adjusting such amounts as it deems justified on the basis of the facts presented for its consideration and such additional information as may be necessary to determine an appropriate level of funding such programs, and award such funds to those applicants. [1977 c.856 Â§11]

Â Â Â Â Â

Â Â Â Â Â  430.365 [1973 c.682 Â§Â§7,11; 1975 c.424 Â§8; 1977 c.856 Â§9; renumbered 430.359]

Â Â Â Â Â  430.366 Requirements for service proposals. (1) Every proposal for alcohol and drug abuse prevention, early intervention and treatment services received from an applicant shall contain:

Â Â Â Â Â  (a) A clear statement of the goals and objectives of the program for the following fiscal year, including the number of persons to be served and methods of measuring the success of services rendered;

Â Â Â Â Â  (b) A description of services to be funded; and

Â Â Â Â Â  (c) A statement of the minorities to be served, if a minority program.

Â Â Â Â Â  (2) Thirty days before the end of each fiscal year, every service funded under ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050 shall file a concise progress report with the Department of Human Services, including a narrative statement of progress made in meeting its goals and objectives for the year.

Â Â Â Â Â  (3) The department shall assemble all progress reports received in each biennium and transmit them to the succeeding session of the Legislative Assembly. [1977 c.856 Â§12; 1987 c.53 Â§8]

Â Â Â Â Â  430.368 Appeal and review of funding requests; conclusiveness of review. (1) Any alcohol and drug abuse prevention, early intervention and treatment service, including but not limited to minority programs, aggrieved by any final action of an applicant with regard to requesting funding for the program from the Department of Human Services, may appeal the applicantÂs action to the Director of Human Services within 30 days of the action. For the purposes of this section Âfinal actionÂ means the submission of the applicantÂs compiled funding requests to the department. The director shall review, in consultation with the GovernorÂs Council on Alcohol and Drug Abuse Programs, all appealed actions for compliance with the purposes and requirements of ORS 430.306, 430.338 to 430.380, 471.810, 473.030 and 473.050, including but not limited to ORS 430.338 (5).

Â Â Â Â Â  (2) The director shall act on all appeals within 60 days of filing, or before the time of the departmentÂs decision on the applicantÂs funding request, whichever is less. The director is not required to follow procedures for hearing a contested case, but shall set forth written findings justifying the action. The decision of the director shall be final, and shall not be subject to judicial review. [1977 c.856 Â§13; 1983 c.740 Â§15; 1987 c.53 Â§9; 2003 c.14 Â§239]

Â Â Â Â Â  430.370 County contracts for services; joint county-city operation. (1) A county may provide alcohol and drug abuse prevention, early intervention and treatment services by contracting therefor with public or private, profit or nonprofit agencies. A county entering into such a contract shall receive grants under ORS 430.345 to 430.380 only if the contracting agency meets the requirements of ORS 430.345.

Â Â Â Â Â  (2) A city and county, or any combination thereof, may enter into a written agreement, as provided in ORS 190.003 to 190.620, jointly to establish, operate and maintain alcohol and drug abuse prevention, early intervention and treatment services. [1973 c.682 Â§Â§8, 9; 1977 c.856 Â§14; 1987 c.53 Â§10; 1987 c.61 Â§3]

Â Â Â Â Â  430.375 Fee schedule. The Department of Human Services shall recommend fee schedules to be used in determining the dollar fee to charge a person admitted to approved alcohol and drug abuse prevention, early intervention and treatment services for the expenses incurred by the service in offering alcohol and drug abuse prevention, early intervention and treatment services. An individual facility may adopt the schedules developed by the department or may, subject to the approval of the department, develop and adopt its own fee schedules. The fee schedules adopted by each facility shall be applied uniformly to all persons admitted to the facility and shall be based on the costs of a personÂs alcohol and drug abuse prevention, early intervention and treatment services and the ability of the person to pay. The person admitted shall be liable to the facility only to the extent indicated by the fee schedules. [1973 c.682 Â§10; 1977 c.856 Â§15; 1987 c.53 Â§11]

Â Â Â Â Â  430.380 Mental Health Alcoholism and Drug Services Account; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the Mental Health Alcoholism and Drug Services Account. Moneys deposited in the account are continuously appropriated for the purposes of ORS 430.345 to 430.380. Moneys deposited in the account may be invested in the manner prescribed in ORS 293.701 to 293.820.

Â Â Â Â Â  (2) Forty percent of the moneys in the Mental Health Alcoholism and Drug Services Account shall be continuously appropriated to the counties on the basis of population. The counties must use the moneys for the establishment, operation and maintenance of alcohol and drug abuse prevention, early intervention and treatment services and for local matching funds under ORS 430.345 to 430.380.

Â Â Â Â Â  (3) Forty percent of the moneys shall be continuously appropriated to the Department of Human Services to be used for state matching funds to counties for alcohol and drug abuse prevention, early intervention and treatment services pursuant to ORS 430.345 to 430.380.

Â Â Â Â Â  (4) Twenty percent of the moneys shall be continuously appropriated to the Department of Human Services to be used for alcohol and drug abuse prevention, early intervention and treatment services for inmates of correctional and penal institutions and for parolees therefrom and for probationers as provided pursuant to rules of the department. However, prior to expenditure of moneys under this subsection, the department must present its program plans for approval to the appropriate legislative body which is either the
Joint Ways
and Means Committee during a session of the Legislative Assembly or the Emergency Board during the interim between sessions. [1975 c.424 Â§5; 1977 c.856 Â§16; 1987 c.53 Â§12]

Â Â Â Â Â  430.385 Construction. Nothing in ORS 430.347, 430.359, 430.380, 471.805, 471.810, 473.030 or this section shall be construed as justification for a reduction in General Fund support of local alcohol and drug abuse prevention, early intervention and treatment services. [1975 c.424 Â§1; 1987 c.53 Â§13]

Â Â Â Â Â  430.395 Funding of regional centers for treatment of drug and alcohol dependent adolescents; rules; criteria for areas served by centers. (1) Subject to the availability of funds, the Department of Human Services may fund regional centers for the treatment of adolescents with drug and alcohol dependencies.

Â Â Â Â Â  (2) The Department of Human Services shall define by rule a minimum number of inpatient beds and outpatient slots necessary for effective treatment and economic operation of any regional center funded by state funds.

Â Â Â Â Â  (3) The areas to be served by any treatment facility shall be determined by the following:

Â Â Â Â Â  (a) Areas that demonstrate the most need;

Â Â Â Â Â  (b) Areas with no treatment program or an inadequate program; and

Â Â Â Â Â  (c) Areas where there is strong, organized community support for youth treatment programs.

Â Â Â Â Â  (4) The area need is determined by:

Â Â Â Â Â  (a) Current area youth admissions to treatment programs;

Â Â Â Â Â  (b) Per capita consumption of alcohol in the area;

Â Â Â Â Â  (c) Percentage of area population between 10 and 18 years of age;

Â Â Â Â Â  (d) Whether the area has effective, specialized outpatient and early intervention services in place;

Â Â Â Â Â  (e) Whether the area suffers high unemployment and economic depression; and

Â Â Â Â Â  (f) Other evidence of need.

Â Â Â Â Â  (5) As used in this section, Âregional centerÂ means a community residential treatment facility including intensive residential and outpatient care for adolescents with drug and alcohol dependencies. [1989 c.997 Â§1]

Â Â Â Â Â  Note: 430.395 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.397 Voluntary admission of person to treatment facility; notice to parent or guardian. Any person may voluntarily apply for admission to any treatment facility, as defined in ORS 430.306, operated pursuant to rules of the Department of Human Services. The director of the treatment facility shall determine whether the person shall be admitted as a patient, or referred to another appropriate treatment facility or denied referral or admission. If the person is under 18 years of age or an incompetent, the director of the treatment facility shall notify the personÂs parents or guardian of the admission or referral. [Formerly 426.450]

Â Â Â Â Â  Note: 430.397 to 430.401 were added to and made a part of ORS chapter 426 by legislative action but were not added to ORS chapter 430 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.399 When person must be taken to treatment facility; admission or referral; when jail custody may be used; confidentiality of records. (1) Any person who is intoxicated or under the influence of controlled substances in a public place may be taken or sent home or to a treatment facility by the police. However, if the person is incapacitated, the health of the person appears to be in immediate danger, or the police have reasonable cause to believe the person is dangerous to self or to any other person, the person shall be taken by the police to an appropriate treatment facility. A person shall be deemed incapacitated when in the opinion of the police officer or director of the treatment facility the person is unable to make a rational decision as to acceptance of assistance.

Â Â Â Â Â  (2) The director of the treatment facility shall determine whether a person shall be admitted as a patient, or referred to another treatment facility or denied referral or admission. If the person is incapacitated or the health of the person appears to be in immediate danger, or if the director has reasonable cause to believe the person is dangerous to self or to any other person, the person must be admitted. The person shall be discharged within 48 hours unless the person has applied for voluntary admission to the treatment facility.

Â Â Â Â Â  (3) In the absence of any appropriate treatment facility, an intoxicated person or a person under the influence of controlled substances who would otherwise be taken by the police to a treatment facility may be taken to the city or county jail where the person may be held until no longer intoxicated, under the influence of controlled substances or incapacitated.

Â Â Â Â Â  (4) An intoxicated person or person under the influence of controlled substances, when taken into custody by the police for a criminal offense, shall immediately be taken to the nearest appropriate treatment facility when the condition of the person requires emergency medical treatment.

Â Â Â Â Â  (5) The records of a patient at a treatment facility shall not be revealed to any person other than the director and staff of the treatment facility without the consent of the patient. A patientÂs request that no disclosure be made of admission to a treatment facility shall be honored unless the patient is incapacitated or disclosure of admission is required by ORS 430.397.

Â Â Â Â Â  (6) As used in this section, Âtreatment facilityÂ has the meaning given Âother treatment facilityÂ in ORS 430.306. [Formerly 426.460]

Â Â Â Â Â  Note: See note under 430.397.

Â Â Â Â Â  430.400 [Formerly 475.295; repealed by 1995 c.440 Â§41]

Â Â Â Â Â  430.401 Liability of public officers. No peace officer, treatment facility and staff, physician or judge shall be held criminally or civilly liable for actions pursuant to ORS 430.315 to 430.335 and 430.397 to 430.401 provided the actions are in good faith, on probable cause and without malice. [Formerly 426.470]

Â Â Â Â Â  Note: See note under 430.397.

PREVENTION OF DRUG ABUSE

Â Â Â Â Â  430.405 ÂDrug-dependent personÂ defined for ORS 430.415. As used in ORS 430.415, Âdrug-dependent personÂ means one who has lost the ability to control the use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance. [1973 c.697 Â§3; 1977 c.745 Â§47; 1979 c.744 Â§25; 1979 c.777 Â§46a; 1987 c.61 Â§4; 2001 c.900 Â§138; 2007 c.71 Â§117]

Â Â Â Â Â  430.415 Drug dependence as illness. The Legislative Assembly finds drug dependence is an illness. The drug-dependent person is ill and shall be afforded treatment for the illness of the drug-dependent person. [1973 c.697 Â§2]

DRUG TREATMENT FOR OFFENDERS

Â Â Â Â Â  430.420 Integration of drug treatment services into criminal justice system; plans. (1) In collaboration with local seizing agencies, the district attorney, the local public safety coordinating council and the local mental health advisory committee, a local alcoholism planning committee appointed or designated pursuant to ORS 430.342 shall develop a plan to integrate drug treatment services into the criminal justice system for offenders who commit nonviolent felony drug possession offenses. The plan may also include property offenders as provided for under ORS 475.245. The plan developed under this subsection must be incorporated into the local coordinated comprehensive plan required by ORS 417.775.

Â Â Â Â Â  (2)(a) A plan may include, but need not be limited to, programs that occur before adjudication, after adjudication as part of a sentence of probation or as part of a conditional discharge.

Â Â Â Â Â  (b) A plan must include, but need not be limited to:

Â Â Â Â Â  (A) A description of local criminal justice and treatment coordination efforts;

Â Â Â Â Â  (B) A description of the method by which local, state and federal treatment resources are prioritized and allocated to meet the needs of the drug abusing offender population;

Â Â Â Â Â  (C) The principles that guide criminal justice strategies for supervision and treatment of drug abusing offenders and the purchase of treatment services from local community providers;

Â Â Â Â Â  (D) The desired outcomes for criminal justice strategies for supervision and treatment of drug abusing offenders and the provision of treatment services and identification of a method for monitoring and reporting the outcomes; and

Â Â Â Â Â  (E) Consistent standards for measuring the success of criminal justice strategies for supervision and treatment of drug abusing offenders and the provision of treatment.

Â Â Â Â Â  (3) A program must include, but need not be limited to:

Â Â Â Â Â  (a) Ongoing oversight of the participant;

Â Â Â Â Â  (b) Frequent monitoring to determine whether a participant is using controlled substances unlawfully; and

Â Â Â Â Â  (c) A coordinated strategy governing responses to a participantÂs compliance or noncompliance with the program.

Â Â Â Â Â  (4) The local alcoholism planning committee shall submit the plan to the Department of Human Services and shall provide the county board of commissioners with a copy of the plan. [2005 c.830 Â§43]

Â Â Â Â Â  Note: 430.420 to 430.426 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.422 Drug Prevention and Education Fund. The Drug Prevention and Education Fund is established separate and distinct from the General Fund. The Drug Prevention and Education Fund consists of moneys deposited in the fund under ORS 131.597 and 430.426, and other moneys as may be appropriated to the fund by law. The moneys in the Drug Prevention and Education Fund are continuously appropriated to the Department of Human Services for the purpose of assisting counties in paying the costs incurred by the counties in providing drug treatment services pursuant to plans submitted under ORS 430.420. [2005 c.830 Â§46]

Â Â Â Â Â  Note: See note under 430.420.

Â Â Â Â Â  430.424 Distribution of funds; funding criteria. The Department of Human Services shall distribute moneys in the Drug Prevention and Education Fund established in ORS 430.422 based on a review of the plans submitted to the office under ORS 430.420. Funding criteria include, but need not be limited to, whether the plan includes the existence or development of a drug treatment court or a drug diversion program. [2005 c.830 Â§44]

Â Â Â Â Â  Note: See note under 430.420.

Â Â Â Â Â  430.425 [1973 c.697 Â§Â§4,5; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.426 Rules; acceptance of gifts, grants and donations. (1) The Department of Human Services shall adopt rules necessary to carry out the provisions of ORS 430.420 to 430.426.

Â Â Â Â Â  (2) The department may accept gifts, grants and donations from any source, public or private. Moneys accepted under this section must be deposited in the Drug Prevention and Education Fund to be used for the purposes for which the fund is established. [2005 c.830 Â§45]

Â Â Â Â Â  Note: See note under 430.420.

DIVERSION PROGRAMS

(Definitions)

Â Â Â Â Â  430.450 Definitions for ORS 430.450 to 430.555. As used in ORS 430.450 to 430.555, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunity diversion planÂ means a system of services approved and monitored by the Department of Human Services in accordance with approved county mental health plans, which may include but need not be limited to, medical, educational, vocational, social and psychological services, training, counseling, provision for residential care, and other rehabilitative services designed to benefit the defendant and protect the public.

Â Â Â Â Â  (2) ÂCrimes of violence against the personÂ means criminal homicide, assault and related offenses as defined in ORS 163.165 to 163.208, rape and sexual abuse, incest, or any other crime involving the use of a deadly weapon or which results in physical harm or death to a victim.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDiversionÂ means the referral or transfer from the criminal justice system into a program of treatment or rehabilitation of a defendant diagnosed as drug dependent and in need of treatment at department approved sites, on the condition that the defendant successfully fulfills the specified obligations of a program designed for rehabilitation.

Â Â Â Â Â  (5) ÂDiversion coordinatorÂ means a person designated by a county mental health program director to work with the criminal justice system and health care delivery system to screen defendants who may be suitable for diversion; to coordinate the formulation of individual diversion plans for such defendants; and to report to the court the performance of those defendants being treated under an individual diversion plan.

Â Â Â Â Â  (6) ÂDirector of the treatment facilityÂ means the person in charge of treatment and rehabilitation programs at the treatment facility.

Â Â Â Â Â  (7) ÂDrug abuseÂ means repetitive, excessive use of a drug or controlled substance short of dependence, without medical supervision, which may have a detrimental effect on the individual or society.

Â Â Â Â Â  (8) ÂDrug-dependent personÂ means one who has lost the ability to control the personal use of controlled substances or other substances with abuse potential, or who uses such substances or controlled substances to the extent that the health of the person or that of others is substantially impaired or endangered or the social or economic function of the person is substantially disrupted. A drug-dependent person may be physically dependent, a condition in which the body requires a continuing supply of a drug or controlled substance to avoid characteristic withdrawal symptoms, or psychologically dependent, a condition characterized by an overwhelming mental desire for continued use of a drug or controlled substance.

Â Â Â Â Â  (9) ÂEvaluationÂ means any diagnostic procedures used in the determination of drug dependency, and may include but are not limited to chemical testing, medical examinations and interviews.

Â Â Â Â Â  (10) ÂIndividual diversion planÂ means a system of services tailored to the individualÂs unique needs as identified in the evaluation, which may include but need not be limited to medical, educational, vocational, social and psychological services, training, counseling, provision for residential care, and other rehabilitative services designed to benefit the defendant and protect the public. The plan shall include appropriate methods for monitoring the individualÂs progress toward achievement of the defined treatment objectives and shall also include periodic review by the court.

Â Â Â Â Â  (11) ÂTreatment facilityÂ means detoxification centers, outpatient clinics, residential care facilities, hospitals and such other facilities determined to be suitable by the Department of Human Services, any of which may provide diagnosis and evaluation, medical care, detoxification, social services or rehabilitation. [1977 c.871 Â§2; 1979 c.744 Â§26; 2001 c.900 Â§139]

(Treatment Program)

Â Â Â Â Â  430.455 Information to drug-dependent person upon arrest. When a person is arrested for violation of the criminal statutes of this state which do not involve crimes of violence against another person, and the officer or person making the arrest has reasonable grounds for believing the arrested individual is a drug-dependent person, the officer or person making the arrest may:

Â Â Â Â Â  (1) Fully inform the arrested person of the right of the arrested person to evaluation and the possible consequences of such evaluation;

Â Â Â Â Â  (2) Inform the arrested person of the right of the arrested person to counsel before consenting to evaluation; and

Â Â Â Â Â  (3) Fully explain the voluntary nature of the evaluation and the limitations upon the confidentiality of the information obtained during the evaluation. [1977 c.871 Â§7]

Â Â Â Â Â  430.460 Consent to evaluation; effect of refusal. Upon obtaining the written consent of the arrested person, the officer or person making the arrest shall request an approved site to conduct an evaluation to determine whether the arrested person is drug dependent. Refusal of the arrested person to consent to the evaluation is not admissible in evidence upon the trial of the arrested person. [1977 c.871 Â§8]

Â Â Â Â Â  430.465 Referral for evaluation. A defendant may be informed of the rights of the defendant to evaluation and, upon giving written consent, may be referred for such evaluation at any time prior to conviction for the offense for which the defendant is charged, notwithstanding prior refusal to submit to evaluation. The procedures stipulated in ORS 430.455 and 430.460 shall be followed whenever the right to evaluation is restated under this section. [1977 c.871 Â§9]

Â Â Â Â Â  430.470 Notice of right to evaluation if not given at time of arrest. (1) In the event that an officer or person making the arrest fails to inform the person arrested of the right to evaluation, and possible diversion, within 24 hours from the time of booking, an officer of the court or diversion coordinator may do so.

Â Â Â Â Â  (2) At the time of arraignment, the judge shall inform the defendant of the rights described in ORS 430.455. [1977 c.871 Â§10]

Â Â Â Â Â  430.475 Evaluation results as evidence; admissibility at subsequent trial; privileged communication. (1) The results of the evaluation of an arrested person suspected of being drug dependent shall be made available to the prosecuting and defense attorneys and the presiding judge for the judicial district, but shall not be entered into evidence in any subsequent trial of the accused except upon written consent of the accused or upon a finding by the court that the relevance of the results outweighs their prejudicial effect.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, results of evaluation or information voluntarily provided to evaluation or treatment personnel by a person under ORS 430.450 to 430.555 shall be confidential and shall not be admitted as evidence in criminal proceedings. Reports submitted to the court or the prosecutor by the diversion coordinator shall consist solely of matters required to be reported by the terms of the diversion plan, together with an assessment of the personÂs progress toward achieving the goals set forth in the plan. Communications between the person participating in the plan and the diversion coordinator shall be privileged unless they relate directly to the elements required to be reported under the diversion plan. [1977 c.871 Â§Â§11,27; 1995 c.781 Â§45]

Â Â Â Â Â  430.480 Effect of ORS 430.450 to 430.555 on other evidence. Nothing in ORS 430.450 to 430.555 is intended to limit the introduction of other evidence bearing upon the question of whether or not a person is using or is under the influence of controlled substances. [1977 c.871 Â§12; 1979 c.744 Â§27]

Â Â Â Â Â  430.485 Treatment may be ordered. When the results of the evaluation obtained under ORS 430.460 or 430.465 indicate that the defendant is a drug-dependent person within the meaning of ORS 430.450 to 430.555, and the results of the evaluation indicate that such person may benefit in a substantial manner from treatment for drug dependence, the prosecutor, with the concurrence of the court, may direct the defendant to receive treatment as a contingent alternative to prosecution. If defendant refuses treatment, criminal proceedings shall be resumed. [1977 c.871 Â§15]

Â Â Â Â Â  430.490 Diversion plan for defendant; participation as condition of probation or parole. (1) Prior to the initiation of diversion, the local diversion coordinator shall submit an individual diversion plan for the defendant. Upon approval of the plan by the prosecutor and the court, the person diverted shall be required to follow the diversion plan as a condition of continuance in treatment. The plan shall be entered into the record of the court.

Â Â Â Â Â  (2) Participation in a diversion program may be made a condition of probation or parole. [1977 c.871 Â§Â§16,28]

Â Â Â Â Â  430.495 Content of diversion plan; duration. (1) The diversion plan shall include appropriate methods for monitoring the progress of the diverted individual toward the achievement of the defined treatment objectives. In the presence of counsel, the defendant shall review the terms of the individual diversion plan, including methods for monitoring progress, and execute a written statement indicating consent. Such statement shall include a voluntary waiver of stipulated rights as necessary to implement the approved plan. Any authorized waiver under this section shall not extend beyond the time of participation by the person in the diversion plan.

Â Â Â Â Â  (2) No individual diversion plan shall continue for more than the maximum time a person can be sentenced for the offense charged. [1977 c.871 Â§Â§17,21]

Â Â Â Â Â  430.500 Dismissal of charges. (1) Upon successful completion of treatment, as outlined in the individual diversion plan, a request may be made to dismiss charges against the individual related to the offense for which diversion was initiated as an alternative to prosecution.

Â Â Â Â Â  (2) When the prosecutor and the court have determined that the individual has successfully completed treatment, as outlined in the diversion plan, the prosecutor shall dismiss charges against the individual related to the offense for which diversion was initiated as an alternative to prosecution. [1977 c.871 Â§Â§18,19]

Â Â Â Â Â  430.505 Expunction of verdict. If a person is diverted after conviction, but prior to sentencing, the court may order expunction from the record of the verdict of the court and all proceedings incident thereto upon successful completion of the diversion plan and a post-treatment period of three years, provided there have been no new convictions for misdemeanor or felony offenses. [1977 c.871 Â§20]

Â Â Â Â Â  430.510 Notice when treatment unsuccessful. If treatment under ORS 430.450 to 430.555 is unsuccessful, the prosecuting attorney and the court shall be notified before the defendant is released from treatment. After such notice the prosecution may be resumed. If the person has been convicted of the offense for which the person has been arrested, the court may proceed to impose sentence, which shall take into account the period during which the person participated in treatment. [1977 c.871 Â§25]

Â Â Â Â Â  430.515 Procedure to terminate treatment. Termination of treatment under ORS 430.450 to 430.555 may be instituted at any time by either the prosecutor, the director of the treatment facility, the court or the person diverted into treatment. An order to terminate treatment shall be based upon a finding of substantial violation of the diversion plan or upon a showing to the satisfaction of the court that the person diverted constitutes a threat to the peace and safety of the public and that continued treatment will involve direct risk to the community or the treatment facility. Such findings and showing shall be made before the court in open hearing, with the person under treatment entitled to counsel and to due process of law. [1977 c.871 Â§26]

Â Â Â Â Â  430.520 [1977 c.871 Â§4; repealed by 1985 c.740 Â§18]

Â Â Â Â Â  430.525 [1977 c.871 Â§Â§5,13; repealed by 1985 c.740 Â§18]

(Administration)

Â Â Â Â Â  430.535 Duties of Department of Human Services; bilingual forms. (1) The Department of Human Services and the GovernorÂs Council on Alcohol and Drug Abuse Programs shall, subject to the availability of funds, develop bilingual forms to assist non-English-speaking persons in understanding their rights under ORS 430.450 to 430.555.

Â Â Â Â Â  (2) The department shall assist county mental health programs in the development of comprehensive and coordinated identification, evaluation, treatment, education and rehabilitation services for the drug-dependent person. The State Plan for Drug Problems shall be consistent with such system. [1977 c.871 Â§Â§3,14; 1985 c.740 Â§16]

Â Â Â Â Â  430.540 Designation of and standards for evaluation sites. (1) The county mental health program director shall designate sites for evaluation in the county plan of individuals who may be or are known to be drug dependent. The Department of Human Services shall establish standards for such sites and periodically publish a list of approved sites.

Â Â Â Â Â  (2) The costs of evaluation shall be borne by the county of appropriate jurisdiction. [1977 c.871 Â§6]

Â Â Â Â Â  430.545 Procedures at evaluation sites; administration of antagonist drugs. (1) Evaluation sites provided for under ORS 430.450 to 430.555 shall conduct such procedures as may be necessary to determine if an individual is a drug-dependent person. A person shall be evaluated only with that personÂs written consent. Subject to approval of the Department of Human Services, the director of a treatment facility or the director of an evaluation site may designate personnel to provide treatment or evaluation as appropriate under the lawful limitations of their certification, licensure or professional practice.

Â Â Â Â Â  (2) Antagonist drugs may be administered for diagnosis of addiction by a registered nurse at an approved site when the nurse has completed required training and a physician is available on call. Antagonist drugs shall not be administered without informed written consent of the person. [1977 c.871 Â§22; 1979 c.744 Â§28]

Â Â Â Â Â  430.550 Discrimination prohibited. No person, otherwise eligible, shall be denied evaluation or treatment under ORS 430.450 to 430.555 on account of age, sex, race, nationality, religious preference or ability to pay. [1977 c.871 Â§24]

Â Â Â Â Â  Note: The amendments to 430.550 by section 26, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 430.550 by section 26, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 430.550, as amended by section 26, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  430.550. A person, otherwise eligible, may not be denied evaluation or treatment under ORS 430.450 to 430.555 on account of the personÂs race, religion, sex, sexual orientation, nationality, age or ability to pay.

Â Â Â Â Â  430.555 Liability for violation of civil rights or injuries to participant. Liability for violation of civil rights under ORS 430.450 to 430.555 or injuries to a person participating in a diversion program or caused by a person in a diversion program under ORS 430.450 to 430.555 shall, except in the case of gross negligence, be borne by the county making the arrest and the state in equal shares, and shall not extend to persons administering the provisions of ORS 430.450 to 430.555. [1977 c.871 Â§23]

DRUG DEPENDENCY TREATMENT PROGRAMS

Â Â Â Â Â  430.560 Drug dependency treatment programs established by Department of Human Services; contracts; rules. (1) The Department of Human Services shall establish for drug-dependent persons treatment programs that involve:

Â Â Â Â Â  (a) Detoxification;

Â Â Â Â Â  (b) Detoxification with acupuncture and counseling; and

Â Â Â Â Â  (c) The supplying of synthetic opiates to such persons under close supervision and control. However, the supplying of synthetic opiates shall be used only when detoxification or detoxification with acupuncture and counseling has proven ineffective or upon a written request of a physician licensed by the Oregon Medical Board showing medical need for synthetic opiates if the request is approved in writing by the parole and probation officer, if any, of the drug-dependent person. The copy of the request and the approval must be included in the clientÂs permanent treatment and releasing authority records.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, synthetic opiates may be made available to a pregnant woman with her informed consent without prior resort to the treatment programs described in subsection (1)(a) and (b) of this section.

Â Â Â Â Â  (3) In establishing the programs authorized by subsection (1) of this section, the Department of Human Services may enter into contracts with detoxification programs, physicians licensed by the Oregon Medical Board, acupuncturists, counselors, licensed pharmacies and any agency of this state or a political subdivision in this state to conduct the required examinations and to supply the services used in the programs.

Â Â Â Â Â  (4) The department shall establish rules of eligibility for the programs authorized by ORS 430.565 and this section, considering such factors as residency, duration of dependency on drugs or controlled substances, failure of previous attempts at abstinence and other relevant factors. The department shall establish reasonable fees for participation in the programs.

Â Â Â Â Â  (5) Pursuant to ORS chapter 183, the department shall adopt rules governing the administration of the programs authorized by ORS 430.565 and this section. [Formerly 475.715; 1979 c.744 Â§29; 1991 c.574 Â§3; 2005 c.264 Â§22]

Â Â Â Â Â  430.565 Nonapplicability of drug laws to certain persons in treatment program. The provisions of any law restricting the use, possession, control or administration of a controlled substance shall not apply to any physician, pharmacist or other person while participating in the program authorized by ORS 430.560 (1)(c) so long as the physician, pharmacist or other person complies with provisions of ORS 430.560 and this section and the rules of the Department of Human Services made pursuant to ORS 430.560 and this section. [Formerly 475.725; 1979 c.744 Â§30; 1991 c.574 Â§4]

Â Â Â Â Â  430.570 Information concerning opiate inhibitors to drug dependent persons. The Department of Human Services shall cause information concerning the usefulness and feasibility of opiate inhibitors to be made available to persons involved in administering diversion programs, corrections programs and other programs for drug dependent persons. [1987 c.618 Â§4]

Â Â Â Â Â  430.580 [1983 c.601 Â§2; repealed by 1987 c.411 Â§5]

Â Â Â Â Â

Â Â Â Â Â  430.590 Regulation of location of methadone clinic; enforcement. (1) It is unlawful for any person to commence operating a methadone clinic:

Â Â Â Â Â  (a) Within 1,000 feet of the real property comprising an existing public or private elementary, secondary or career school attended primarily by minors; or

Â Â Â Â Â  (b) Within 1,000 feet of the real property comprising an existing licensed child care facility. As used in this section, Âlicensed child care facilityÂ means a child care center certified under ORS 657A.280 that is operating under authority of a valid business license.

Â Â Â Â Â  (2) Commencing operation of a methadone clinic within 1,000 feet of a school or licensed child care facility is a nuisance and operation of the clinic shall be enjoined and abated as provided in ORS 105.550 to 105.600. [1991 c.574 Â§5; 1995 c.278 Â§52; 1995 c.343 Â§47; 2003 c.293 Â§14]

Â Â Â Â Â  Note: 430.590 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOCAL MENTAL HEALTH AND DEVELOPMENTAL DISABILITY SERVICES

Â Â Â Â Â  430.610 Legislative policy. It is declared to be the policy and intent of the Legislative Assembly that:

Â Â Â Â Â  (1) Subject to the availability of funds, mental health services should be available to all persons with mental or emotional disturbances, mental retardation, developmental disabilities, alcoholism or drug dependence, and persons who are alcohol or drug abusers, regardless of age, county of residence or ability to pay;

Â Â Â Â Â  (2) The Department of Human Services and other state agencies shall conduct their activities in the least costly and most efficient manner so that delivery of services to persons with mental or emotional disturbances, mental retardation, developmental disabilities, alcoholism or drug dependence, and persons who are alcohol or drug abusers, shall be effective and coordinated;

Â Â Â Â Â  (3) To the greatest extent possible, mental health services shall be delivered in the community where the person lives in order to achieve maximum coordination of services and minimum disruption in the life of the person; and

Â Â Â Â Â  (4) The State of Oregon shall encourage, aid and financially assist its county governments in the establishment and development of community mental health and developmental disabilities programs, including but not limited to, treatment and rehabilitation services for persons with mental or emotional disturbances, mental retardation, developmental disabilities, alcoholism or drug dependence, and persons who are alcohol or drug abusers, and prevention of these problems through county administered community mental health and developmental disabilities programs. [1961 c.706 Â§36; 1973 c.639 Â§1; 1981 c.750 Â§1; 2001 c.900 Â§140; 2007 c.70 Â§228]

Â Â Â Â Â  430.620 Establishment of community mental health and developmental disabilities program by one or more counties. (1) The county court or board of county commissioners, or its representatives designated by it for the purpose, of any county, on behalf of the county, may:

Â Â Â Â Â  (a) In conformity with the rules of the Department of Human Services, establish and operate, or contract with a public agency or private corporation for, a community mental health and developmental disabilities program.

Â Â Â Â Â  (b) Cooperate, coordinate or act jointly with any other county or counties or any appropriate officer or agency of such counties in establishing and operating or contracting for a community mental health and developmental disabilities program to service all such counties in conformity with the regulations of the department.

Â Â Â Â Â  (c) Expend county moneys for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Accept and use or expend property or moneys from any public or private source made available for the purposes referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (2) All officers and agencies of a county, upon request, shall cooperate insofar as possible with the county court or board of county commissioners, or its designated representatives, in conducting programs and carrying on and coordinating activities under subsection (1) of this section. [1961 c.706 Â§39; 1973 c.639 Â§2; 1981 c.750 Â§2; 1989 c.116 Â§10]

Â Â Â Â Â  430.625 Local advisory committees. (1) If any local mental health program has an advisory committee, persons with disabilities, as defined in ORS 430.050 (6), and older adults shall be appointed to serve on the advisory committee.

Â Â Â Â Â  (2) The persons with disabilities described in subsection (1) of this section shall meet separately as a disability issues advisory committee. [1989 c.777 Â§2; 2005 c.691 Â§1; 2007 c.70 Â§229]

Â Â Â Â Â  Note: 430.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.630 Services to be provided by community mental health and developmental disabilities program; local mental health authorities; local mental health services plan. (1) In addition to any other requirements that may be established by rule by the Department of Human Services and subject to the availability of funds, each community mental health and developmental disabilities program shall provide the following basic services to persons with mental retardation, developmental disabilities, alcoholism or drug dependence, and persons who are alcohol or drug abusers:

Â Â Â Â Â  (a) Outpatient services;

Â Â Â Â Â  (b) Aftercare for persons released from hospitals and training centers;

Â Â Â Â Â  (c) Training, case and program consultation and education for community agencies, related professions and the public;

Â Â Â Â Â  (d) Guidance and assistance to other human service agencies for joint development of prevention programs and activities to reduce factors causing mental retardation, developmental disabilities, alcohol abuse, alcoholism, drug abuse and drug dependence; and

Â Â Â Â Â  (e) Age-appropriate treatment options for older adults.

Â Â Â Â Â  (2) As alternatives to state hospitalization, it is the responsibility of the community mental health and developmental disabilities program to ensure that, subject to the availability of funds, the following services for persons with mental retardation, developmental disabilities, alcoholism or drug dependence, and persons who are alcohol or drug abusers, are available when needed and approved by the Department of Human Services:

Â Â Â Â Â  (a) Emergency services on a 24-hour basis, such as telephone consultation, crisis intervention and prehospital screening examination;

Â Â Â Â Â  (b) Care and treatment for a portion of the day or night, which may include day treatment centers, work activity centers and preschool programs;

Â Â Â Â Â  (c) Residential care and treatment in facilities such as halfway houses, detoxification centers and other community living facilities;

Â Â Â Â Â  (d) Continuity of care, such as that provided by service coordinators, community case development specialists and core staff of federally assisted community mental health centers;

Â Â Â Â Â  (e) Inpatient treatment in community hospitals; and

Â Â Â Â Â  (f) Other alternative services to state hospitalization as defined by the department.

Â Â Â Â Â  (3) In addition to any other requirements that may be established by rule of the department, each community mental health and developmental disabilities program, subject to the availability of funds, shall provide or ensure the provision of the following services to persons with mental or emotional disturbances:

Â Â Â Â Â  (a) Screening and evaluation to determine the clientÂs service needs;

Â Â Â Â Â  (b) Crisis stabilization to meet the needs of persons with acute mental or emotional disturbances, including the costs of investigations and prehearing detention in community hospitals or other facilities approved by the department for persons involved in involuntary commitment procedures;

Â Â Â Â Â  (c) Vocational and social services that are appropriate for the clientÂs age, designed to improve the clientÂs vocational, social, educational and recreational functioning;

Â Â Â Â Â  (d) Continuity of care to link the client to housing and appropriate and available health and social service needs;

Â Â Â Â Â  (e) Psychiatric care in state and community hospitals, subject to the provisions of subsection (4) of this section;

Â Â Â Â Â  (f) Residential services;

Â Â Â Â Â  (g) Medication monitoring;

Â Â Â Â Â  (h) Individual, family and group counseling and therapy;

Â Â Â Â Â  (i) Public education and information;

Â Â Â Â Â  (j) Prevention of mental or emotional disturbances and promotion of mental health;

Â Â Â Â Â  (k) Consultation with other community agencies;

Â Â Â Â Â  (L) Preventive mental health services for children and adolescents, including primary prevention efforts, early identification and early intervention services. Preventive services should be patterned after service models that have demonstrated effectiveness in reducing the incidence of emotional, behavioral and cognitive disorders in children. As used in this paragraph:

Â Â Â Â Â  (A) ÂEarly identificationÂ means detecting emotional disturbance in its initial developmental stage;

Â Â Â Â Â  (B) ÂEarly intervention servicesÂ for children at risk of later development of emotional disturbances means programs and activities for children and their families that promote conditions, opportunities and experiences that encourage and develop emotional stability, self-sufficiency and increased personal competence; and

Â Â Â Â Â  (C) ÂPrimary prevention effortsÂ means efforts that prevent emotional problems from occurring by addressing issues early so that disturbances do not have an opportunity to develop; and

Â Â Â Â Â  (m) Preventive mental health services for older adults, including primary prevention efforts, early identification and early intervention services. Preventive services should be patterned after service models that have demonstrated effectiveness in reducing the incidence of emotional and behavioral disorders and suicide attempts in older adults. As used in this paragraph:

Â Â Â Â Â  (A) ÂEarly identificationÂ means detecting emotional disturbance in its initial developmental stage;

Â Â Â Â Â  (B) ÂEarly intervention servicesÂ for older adults at risk of development of emotional disturbances means programs and activities for older adults and their families that promote conditions, opportunities and experiences that encourage and maintain emotional stability, self-sufficiency and increased personal competence and that deter suicide; and

Â Â Â Â Â  (C) ÂPrimary prevention effortsÂ means efforts that prevent emotional problems from occurring by addressing issues early so that disturbances do not have an opportunity to develop.

Â Â Â Â Â  (4) A community mental health and developmental disabilities program shall assume responsibility for psychiatric care in state and community hospitals, as provided in subsection (3)(e) of this section, in the following circumstances:

Â Â Â Â Â  (a) The person receiving care is a resident of the county served by the program. For purposes of this paragraph, ÂresidentÂ means the resident of a county in which the person maintains a current mailing address or, if the person does not maintain a current mailing address within the state, the county in which the person is found, or the county in which a court-committed person with a mental illness has been conditionally released.

Â Â Â Â Â  (b) The person has been hospitalized involuntarily or voluntarily, pursuant to ORS 426.130 or 426.220, except for persons confined to the Secure Child and Adolescent Treatment Unit at
Oregon
State
Hospital
, or has been hospitalized as the result of a revocation of conditional release.

Â Â Â Â Â  (c) Payment is made for the first 60 consecutive days of hospitalization.

Â Â Â Â Â  (d) The hospital has collected all available patient payments and third-party reimbursements.

Â Â Â Â Â  (e) In the case of a community hospital, the department has approved the hospital for the care of persons with mental or emotional disturbances, the community mental health and developmental disabilities program has a contract with the hospital for the psychiatric care of residents and a representative of the program approves voluntary or involuntary admissions to the hospital prior to admission.

Â Â Â Â Â  (5) Subject to the review and approval of the department, a community mental health and developmental disabilities program may initiate additional services after the services defined in this section are provided.

Â Â Â Â Â  (6) Each community mental health and developmental disabilities program and the state hospital serving the programÂs geographic area shall enter into a written agreement concerning the policies and procedures to be followed by the program and the hospital when a patient is admitted to, and discharged from, the hospital and during the period of hospitalization.

Â Â Â Â Â  (7) Each community mental health and developmental disabilities program shall have a mental health advisory committee, appointed by the board of county commissioners or the county court or, if two or more counties have combined to provide mental health services, the boards or courts of the participating counties or, in the case of a Native American reservation, the tribal council.

Â Â Â Â Â  (8) A community mental health and developmental disabilities program may request and the department may grant a waiver regarding provision of one or more of the services described in subsection (3) of this section upon a showing by the county and a determination by the department that persons with mental or emotional disturbances in that county would be better served and unnecessary institutionalization avoided.

Â Â Â Â Â  (9) Each community mental health and developmental disabilities program shall cooperate fully with the GovernorÂs Council on Alcohol and Drug Abuse Programs in the performance of its duties.

Â Â Â Â Â  (10)(a) As used in this subsection, Âlocal mental health authorityÂ means one of the following entities:

Â Â Â Â Â  (A) The board of county commissioners of one or more counties that establishes or operates a community mental health and developmental disabilities program;

Â Â Â Â Â  (B) The tribal council, in the case of a federally recognized tribe of Native Americans that elects to enter into an agreement to provide mental health services; or

Â Â Â Â Â  (C) A regional local mental health authority comprised of two or more boards of county commissioners.

Â Â Â Â Â  (b) Each local mental health authority that provides mental health services shall determine the need for local mental health services and adopt a comprehensive local plan for the delivery of mental health services for children, families, adults and older adults that describes the methods by which the local mental health authority shall provide those services. The local mental health authority shall review and revise the local plan biennially. The purpose of the local plan is to create a blueprint to provide mental health services that are directed by and responsive to the mental health needs of individuals in the community served by the local plan.

Â Â Â Â Â  (c) The local plan shall identify ways to:

Â Â Â Â Â  (A) Coordinate and ensure accountability for all levels of care described in paragraph (e) of this subsection;

Â Â Â Â Â  (B) Maximize resources for consumers and minimize administrative expenses;

Â Â Â Â Â  (C) Provide supported employment and other vocational opportunities for consumers;

Â Â Â Â Â  (D) Determine the most appropriate service provider among a range of qualified providers;

Â Â Â Â Â  (E) Ensure that appropriate mental health referrals are made;

Â Â Â Â Â  (F) Address local housing needs for persons with mental health disorders;

Â Â Â Â Â  (G) Develop a process for discharge from state and local psychiatric hospitals and transition planning between levels of care or components of the system of care;

Â Â Â Â Â  (H) Provide peer support services, including but not limited to drop-in centers and paid peer support;

Â Â Â Â Â  (I) Provide transportation supports; and

Â Â Â Â Â  (J) Coordinate services among the criminal and juvenile justice systems, adult and juvenile corrections systems and local mental health programs to ensure that persons with mental illness who come into contact with the justice and corrections systems receive needed care and to ensure continuity of services for adults and juveniles leaving the corrections system.

Â Â Â Â Â  (d) When developing a local plan, a local mental health authority shall:

Â Â Â Â Â  (A) Coordinate with the budgetary cycles of state and local governments that provide the local mental health authority with funding for mental health services;

Â Â Â Â Â  (B) Involve consumers, advocates, families, service providers, schools and other interested parties in the planning process;

Â Â Â Â Â  (C) Coordinate with the local public safety coordinating council to address the services described in paragraph (c)(J) of this subsection;

Â Â Â Â Â  (D) Conduct a population based needs assessment to determine the types of services needed locally;

Â Â Â Â Â  (E) Determine the ethnic, age-specific, cultural and diversity needs of the population served by the local plan;

Â Â Â Â Â  (F) Describe the anticipated outcomes of services and the actions to be achieved in the local plan;

Â Â Â Â Â  (G) Ensure that the local plan coordinates planning, funding and services with:

Â Â Â Â Â  (i) The educational needs of children, adults and older adults;

Â Â Â Â Â  (ii) Providers of social supports, including but not limited to housing, employment, transportation and education; and

Â Â Â Â Â  (iii) Providers of physical health and medical services;

Â Â Â Â Â  (H) Describe how funds, other than state resources, may be used to support and implement the local plan;

Â Â Â Â Â  (I) Demonstrate ways to integrate local services and administrative functions in order to support integrated service delivery in the local plan; and

Â Â Â Â Â  (J) Involve the local mental health advisory committees described in subsection (7) of this section.

Â Â Â Â Â  (e) The local plan must describe how the local mental health authority will ensure the delivery of and be accountable for clinically appropriate services in a continuum of care based on consumer needs. The local plan shall include, but not be limited to, services providing the following levels of care:

Â Â Â Â Â  (A) Twenty-four-hour crisis services;

Â Â Â Â Â  (B) Secure and nonsecure extended psychiatric care;

Â Â Â Â Â  (C) Secure and nonsecure acute psychiatric care;

Â Â Â Â Â  (D) Twenty-four-hour supervised structured treatment;

Â Â Â Â Â  (E) Psychiatric day treatment;

Â Â Â Â Â  (F) Treatments that maximize client independence;

Â Â Â Â Â  (G) Family and peer support and self-help services;

Â Â Â Â Â  (H) Support services;

Â Â Â Â Â  (I) Prevention and early intervention services;

Â Â Â Â Â  (J) Transition assistance between levels of care;

Â Â Â Â Â  (K) Dual diagnosis services;

Â Â Â Â Â  (L) Access to placement in state-funded psychiatric hospital beds;

Â Â Â Â Â  (M) Precommitment and civil commitment in accordance with ORS chapter 426; and

Â Â Â Â Â  (N) Outreach to older adults at locations appropriate for making contact with older adults, including senior centers, long term care facilities and personal residences.

Â Â Â Â Â  (f) In developing the part of the local plan referred to in paragraph (c)(J) of this subsection, the local mental health authority shall collaborate with the local public safety coordinating council to address the following:

Â Â Â Â Â  (A) Training for all law enforcement officers on ways to recognize and interact with persons with mental illness, for the purpose of diverting them from the criminal and juvenile justice systems;

Â Â Â Â Â  (B) Developing voluntary locked facilities for crisis treatment and follow-up as an alternative to custodial arrests;

Â Â Â Â Â  (C) Developing a plan for sharing a daily jail and juvenile detention center custody roster and the identity of persons of concern and offering mental health services to those in custody;

Â Â Â Â Â  (D) Developing a voluntary diversion program to provide an alternative for persons with mental illness in the criminal and juvenile justice systems; and

Â Â Â Â Â  (E) Developing mental health services, including housing, for persons with mental illness prior to and upon release from custody.

Â Â Â Â Â  (g) Services described in the local plan shall:

Â Â Â Â Â  (A) Address the vision, values and guiding principles described in the Report to the Governor from the Mental Health Alignment Workgroup, January 2001;

Â Â Â Â Â  (B) Be provided to children, older adults and families as close to their homes as possible;

Â Â Â Â Â  (C) Be culturally appropriate and competent;

Â Â Â Â Â  (D) Be, for children, older adults and adults with mental health needs, from providers appropriate to deliver those services;

Â Â Â Â Â  (E) Be delivered in an integrated service delivery system with integrated service sites or processes, and with the use of integrated service teams;

Â Â Â Â Â  (F) Ensure consumer choice among a range of qualified providers in the community;

Â Â Â Â Â  (G) Be distributed geographically;

Â Â Â Â Â  (H) Involve consumers, families, clinicians, children and schools in treatment as appropriate;

Â Â Â Â Â  (I) Maximize early identification and early intervention;

Â Â Â Â Â  (J) Ensure appropriate transition planning between providers and service delivery systems, with an emphasis on transition between children and adult mental health services;

Â Â Â Â Â  (K) Be based on the ability of a client to pay;

Â Â Â Â Â  (L) Be delivered collaboratively;

Â Â Â Â Â  (M) Use age-appropriate, research-based quality indicators;

Â Â Â Â Â  (N) Use best-practice innovations; and

Â Â Â Â Â  (O) Be delivered using a community-based, multisystem approach.

Â Â Â Â Â  (h) A local mental health authority shall submit to the Department of Human Services a copy of the local plan and biennial revisions adopted under paragraph (b) of this subsection at time intervals established by the department.

Â Â Â Â Â  (i) Each local commission on children and families shall reference the local plan for the delivery of mental health services in the local coordinated comprehensive plan created pursuant to ORS 417.775. [1961 c.706 Â§40; 1973 c.639 Â§3; 1981 c.750 Â§3; 1985 c.740 Â§17; 1987 c.903 Â§37; 1991 c.777 Â§2; 1995 c.79 Â§219; 2001 c.899 Â§1; 2003 c.553 Â§5; 2003 c.782 Â§1; 2005 c.22 Â§297; 2005 c.691 Â§2; 2007 c.70 Â§230]

Â Â Â Â Â  430.632 Biennial report on implementation of comprehensive local plan for delivery of mental health services. A local mental health authority shall submit to the Department of Human Services by October 1 of each even-numbered year a report on the implementation of the comprehensive local plan adopted under ORS 430.630 (10). [2001 c.899 Â§5]

Â Â Â Â Â  Note: 430.632 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.635 Priority for preventive services for children. The childrenÂs mental health programs of the Department of Human Services shall address preventive services under ORS 430.630 (3)(L). The department budget shall give high priority to such services. [1991 c.777 Â§1]

Â Â Â Â Â  Note: 430.635 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.640 Duties of Department of Human Services in assisting and supervising community mental health and developmental disabilities programs; rules. (1) The Department of Human Services, in carrying out the legislative policy declared in ORS 430.610, subject to the availability of funds shall:

Â Â Â Â Â  (a) Assist
Oregon
counties and groups of
Oregon
counties in the establishment and financing of community mental health and developmental disabilities programs operated or contracted for by one or more counties.

Â Â Â Â Â  (b) If a county declines to operate or contract for a community mental health and developmental disabilities program, contract with another public agency or private corporation to provide the program. The county must be provided with an opportunity to review and comment.

Â Â Â Â Â  (c) In an emergency situation when no community mental health and developmental disabilities program is operating within a county or when a county is unable to provide a service essential to public health and safety, operate the program or service on a temporary basis.

Â Â Â Â Â  (d) At the request of the tribal council of a federally recognized tribe of Native Americans, contract with the tribal council for the establishment and operation of a community mental health and developmental disabilities program in the same manner that the department contracts with a county court or board of county commissioners.

Â Â Â Â Â  (e) If a county agrees, contract with a public agency or private corporation for all services within one or more of the following program areas: Mental or emotional disturbances, drug abuse, mental retardation or other developmental disabilities and alcohol abuse and alcoholism.

Â Â Â Â Â  (f) Approve or disapprove the biennial plan and budget information for the establishment and operation of each community mental health and developmental disabilities program. Subsequent amendments to or modifications of an approved plan or budget information involving more than 10 percent of the state funds provided for services under ORS 430.630 may not be placed in effect without prior approval of the department. However, an amendment or modification affecting 10 percent or less of state funds for services under ORS 430.630 within the portion of the program for persons with mental or emotional disturbances, or within the portion for persons with mental retardation or developmental disabilities or within the portion for persons with alcohol or drug dependence may be made without department approval.

Â Â Â Â Â  (g) Make all necessary and proper rules to govern the establishment and operation of community mental health and developmental disabilities programs, including adopting rules defining the range and nature of the services which shall or may be provided under ORS 430.630.

Â Â Â Â Â  (h) Collect data and evaluate services in the state hospitals in accordance with the same methods prescribed for community mental health and developmental disabilities programs under ORS 430.665.

Â Â Â Â Â  (i) Develop guidelines that include, for the development of comprehensive local plans in consultation with local mental health authorities:

Â Â Â Â Â  (A) The use of integrated services;

Â Â Â Â Â  (B) The outcomes expected from services and programs provided;

Â Â Â Â Â  (C) Incentives to reduce the use of state hospitals;

Â Â Â Â Â  (D) Mechanisms for local sharing of risk for state hospitalization;

Â Â Â Â Â  (E) The provision of clinically appropriate levels of care based on an assessment of the mental health needs of consumers;

Â Â Â Â Â  (F) The transition of consumers between levels of care; and

Â Â Â Â Â  (G) The development, maintenance and continuation of older adult mental health programs with mental health professionals trained in geriatrics.

Â Â Â Â Â  (j) Work with local mental health authorities to provide incentives for community-based care whenever appropriate while simultaneously ensuring adequate statewide capacity.

Â Â Â Â Â  (k) Provide technical assistance and information regarding state and federal requirements to local mental health authorities throughout the local planning process required under ORS 430.630 (10).

Â Â Â Â Â  (L) Provide incentives for local mental health authorities to enhance or increase vocational placements for adults with mental health needs.

Â Â Â Â Â  (m) Develop or adopt nationally recognized system-level performance measures, linked to the Oregon Benchmarks, for state-level monitoring and reporting of mental health services for children, adults and older adults, including but not limited to quality and appropriateness of services, outcomes from services, structure and management of local plans, prevention of mental health disorders and integration of mental health services with other needed supports.

Â Â Â Â Â  (n) Develop standardized criteria for each level of care described in ORS 430.630 (10), including protocols for implementation of local plans, strength-based mental health assessment and case planning.

Â Â Â Â Â  (o) Develop a comprehensive long-term plan for providing appropriate and adequate mental health treatment and services to children, adults and older adults that is derived from the needs identified in local plans, is consistent with the vision, values and guiding principles in the Report to the Governor from the Mental Health Alignment Workgroup, January 2001, and addresses the need for and the role of state hospitals.

Â Â Â Â Â  (p) Report biennially to the Governor and the Legislative Assembly on the progress of the local planning process and the implementation of the local plans adopted under ORS 430.630 (10)(b) and the state planning process described in paragraph (o) of this subsection, and on the performance measures and performance data available under paragraph (m) of this subsection.

Â Â Â Â Â  (q) On a periodic basis, not to exceed 10 years, reevaluate the methodology used to estimate prevalence and demand for mental health services using the most current nationally recognized models and data.

Â Â Â Â Â  (r) Encourage the development of regional local mental health authorities comprised of two or more boards of county commissioners that establish or operate a community mental health and developmental disabilities program.

Â Â Â Â Â  (2) The department may provide technical assistance and other incentives to assist in the planning, development and implementation of regional local mental health authorities whenever the department determines that a regional approach will optimize the comprehensive local plan described under ORS 430.630 (10).

Â Â Â Â Â  (3) The enumeration of duties and functions in subsection (1) of this section shall not be deemed exclusive nor construed as a limitation on the powers and authority vested in the department by other provisions of law. [1961 c.706 Â§38; 1973 c.639 Â§4; 1981 c.750 Â§7; 2001 c.325 Â§1; 2001 c.694 Â§1; 2001 c.899 Â§2; 2005 c.691 Â§3; 2007 c.70 Â§231]

Â Â Â Â Â

Â Â Â Â Â  430.642 [1995 c.270 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.650 [1961 c.706 Â§41; 1963 c.490 Â§3; 1965 c.179 Â§1; 1967 c.70 Â§1; 1973 c.639 Â§5; 1974 s.s. c.56 Â§1; repealed by 1981 c.750 Â§17]

Â Â Â Â Â

Â Â Â Â Â  430.655 [1973 c.639 Â§9; repealed by 1981 c.750 Â§17]

Â Â Â Â Â  430.660 Federal laws, rules and regulations govern activities under ORS 430.610 to 430.695 when federal granted funds involved. In all cases where federal granted funds are involved, the federal laws, rules and regulations applicable thereto shall govern notwithstanding any provision to the contrary in ORS 430.610 to 430.695. [1961 c.706 Â§42; 1973 c.639 Â§6]

Â Â Â Â Â  430.665 Evaluation of programs; population schedule for distributing funds. (1) In order to improve services to persons with mental or emotional disturbances and provide information for uniform analysis, each community mental health and developmental disabilities program shall collect and report data and evaluate programs in accordance with methods prescribed by the Department of Human Services after consultation with the program directors.

Â Â Â Â Â  (2) Information collected by the department under subsection (1) of this section shall include, but need not be limited to:

Â Â Â Â Â  (a) Numbers of persons served;

Â Â Â Â Â  (b) Ages of persons served;

Â Â Â Â Â  (c) Types of services provided; and

Â Â Â Â Â  (d) Cost of services.

Â Â Â Â Â  (3) Within the limits of available funds allocated for the administration of community mental health and developmental disabilities programs, community mental health and developmental disabilities programs shall collect data and evaluate programs with moneys provided by the department. The department shall distribute funds so that programs within the same population grouping shall receive equal amounts of funds. The population groupings are:

Â Â Â Â Â  (a) More than 400,000 population.

Â Â Â Â Â  (b) Less than 400,000 but more than 100,000.

Â Â Â Â Â  (c) Less than 100,000 but more than 50,000.

Â Â Â Â Â  (d) Less than 50,000.

Â Â Â Â Â  (4) During the first biennium that a new service is funded by the department, two percent of the service funds shall be set aside for use in data collection and evaluation of the service. Thereafter, the service shall be evaluated as a part of the total community mental health program. [1981 c.750 Â§5; 2005 c.691 Â§4; 2007 c.70 Â§232]

Â Â Â Â Â  430.670 Contracts to provide services; approval of department; competition for subcontracts; exception. (1) A community mental health and developmental disabilities program may provide services by contracting therefor with a public agency, private corporation or individual. All elements of service provided for in the contract shall be considered as a part of a community mental health program for all purposes of ORS 430.610 to 430.695. Contracts authorized by this section shall comply with rules adopted by the Department of Human Services.

Â Â Â Â Â  (2) A private corporation that contracts with a county or the Department of Human Services to operate a community mental health and developmental disabilities program shall provide an opportunity for competition among private care providers when awarding subcontracts for provision of services described in ORS 430.630 (1) to (3).

Â Â Â Â Â  (3) In keeping with the principles of family support expressed in ORS 417.342 and notwithstanding subsection (2) of this section or ORS 291.047 (3), an entity operating a community mental health and developmental disabilities program may purchase services for an individual from a service provider without first providing an opportunity for competition among other service providers if the service provider is selected by the individual, the individualÂs family or the individualÂs guardian, as long as the service provider has been approved by the department to provide such service. [1963 c.117 Â§1; 1973 c.639 Â§7; 1981 c.750 Â§14; 1999 c.524 Â§1]

Â Â Â Â Â  430.672 Contract requirements for community mental health and developmental disabilities programs. (1) Except for community mental health and developmental disabilities programs operated by the county, a county may impose only standards, requirements and conditions for mental health and developmental disabilities programs that are substantially similar to the standards, requirements and conditions established for such programs by the Department of Human Services.

Â Â Â Â Â  (2) When a county contracts with a public agency or private corporation for a community mental health and developmental disabilities program, the county shall include in the contract only terms that are substantially similar to model contract terms developed by the department under ORS 430.640 (1)(g). The county may not add contractual requirements, including qualifications for contractor selection, that are nonessential to the services provided under ORS 430.630. The county may add contract requirements that the county considers necessary to ensure the siting and maintenance of facilities of the community mental health and developmental disabilities program.

Â Â Â Â Â  (3) The provisions of subsections (1) and (2) of this section apply only insofar as funds are provided by the department to the county for community mental health and developmental disabilities programs.

Â Â Â Â Â  (4) As used in this section, Âcommunity mental health and developmental disabilities programÂ includes those program elements that serve only persons with developmental disabilities. [1999 c.524 Â§3; 2001 c.899 Â§4]

Â Â Â Â Â  430.673 Mediation; retaliation prohibited; action for damages; attorney fees; rules. (1) When a dispute exists between a county and a community mental health and developmental disabilities program that is a private corporation or individual regarding the terms of their contract or the interpretation of an administrative rule of the Department of Human Services relating to department programs under this chapter, either party may request mediation under rules adopted by the department.

Â Â Â Â Â  (2) A county may not retaliate against a community mental health and developmental disabilities program solely because the program:

Â Â Â Â Â  (a) Requested mediation under subsection (1) of this section;

Â Â Â Â Â  (b) Requested dispute resolution or filed an appeal under rules adopted by the department under this section with respect to a dispute described in subsection (1) of this section; or

Â Â Â Â Â  (c) Initiated a contested case proceeding otherwise available under ORS chapter 183 with respect to a dispute described in subsection (1) of this section.

Â Â Â Â Â  (3) For purposes of this section, ÂretaliateÂ means an adverse action taken by a county against a community mental health and developmental disabilities program to:

Â Â Â Â Â  (a) Materially alter or terminate the contract between the county and the community mental health and developmental disabilities program; or

Â Â Â Â Â  (b) Fail to renew the contract between the county and the community mental health and developmental disabilities program.

Â Â Â Â Â  (4) Notwithstanding any other remedy provided by law, a community mental health and developmental disabilities program against which a county has retaliated in violation of subsection (2) of this section may bring an action against the county for actual damages or $1,000, whichever is greater. The court shall award reasonable attorney fees to the prevailing party in an action under this subsection. An action described in this section shall be considered a tort claim under ORS 30.260 to 30.300. Except as provided in this section, the provisions of ORS 30.260 to 30.300 apply to an action described in this section.

Â Â Â Â Â  (5) In accordance with any applicable provision of ORS chapter 183, the department may adopt rules to carry out the provisions of this section. [1999 c.524 Â§4; 2003 c.430 Â§1]

Â Â Â Â Â  430.675 Priorities for services provided by community mental health and developmental disabilities program. Within the limits of available funds, community mental health and developmental disabilities programs shall provide those services as defined in ORS 430.630 (3)(a) to (h) to persons in the following order of priority:

Â Â Â Â Â  (1) Those persons who, in accordance with the assessment of professionals in the field of mental health, are at immediate risk of hospitalization for the treatment of mental or emotional disturbances or are in need of continuing services to avoid hospitalization or pose a hazard to the health and safety of themselves, including the potential for suicide, or others and those persons under 18 years of age who, in accordance with the assessment of professionals in the field of mental health, are at immediate risk of removal from their homes for treatment of mental or emotional disturbances or exhibit behavior indicating high risk of developing disturbances of a severe or persistent nature;

Â Â Â Â Â  (2) Those persons who, because of the nature of their illness, their geographic location or their family income, are least capable of obtaining assistance from the private sector; and

Â Â Â Â Â  (3) Those persons who, in accordance with the assessment of professionals in the field of mental health, are experiencing mental or emotional disturbances but will not require hospitalization in the foreseeable future. [1981 c.750 Â§6; 2005 c.691 Â§5]

Â Â Â Â Â  430.685 Priorities for services for persons with mental or emotional disturbances. In allocating funds for community mental health and developmental disabilities programs affecting persons with mental or emotional disturbances, the Department of Human Services shall observe the following priorities:

Â Â Â Â Â  (1) To assure the establishment and operation of community mental health and developmental disabilities programs for persons with mental or emotional disturbances in every geographic area of the state to provide some services in each category of services described in ORS 430.630 (3) unless a waiver has been granted;

Â Â Â Â Â  (2) To assure survival of services that address the needs of persons within the priority of services under ORS 430.675 and that meet department standards;

Â Â Â Â Â  (3) To develop the interest and capacity of community mental health and developmental disabilities programs to provide new or expanded services to meet the needs for services under ORS 430.675 and to promote the equal availability of such services throughout the state; and

Â Â Â Â Â  (4) To encourage and assist in the development of model projects to test new services and innovative methods of service delivery. [1981 c.750 Â§10; 2007 c.70 Â§233]

Â Â Â Â Â  430.690 Funding distribution formula; matching funds; administrative expenses. (1) Within the limits of state funds, community mental health and developmental disabilities program services shall be funded as follows:

Â Â Â Â Â  (a) Services defined in ORS 430.630 (1) and (2) shall be funded up to 100 percent with state funds.

Â Â Â Â Â  (b) State funds available for payments to community mental health and developmental disabilities programs for services under ORS 430.630 (3) shall be paid by the Department of Human Services to the programs under the priorities set forth in ORS 430.685.

Â Â Â Â Â  (2) If a group of counties acts jointly to operate a community mental health and developmental disabilities program, state funds shall be allocated, and the countiesÂ contributions shall be prorated, in accordance with the agreement establishing the program.

Â Â Â Â Â  (3) The counties or other entities operating community mental health and developmental disabilities programs shall not be required to match funds granted under subsections (1) and (2) of this section. However, the department may require matching funds if they are required as a condition of receipt of federal funds and the county or entity agrees to match funds.

Â Â Â Â Â  (4) A reasonable portion of state funds granted under subsection (1)(b) of this section may be expended by community mental health and developmental disabilities programs and their subcontractors for expenses incurred in administering services. [1981 c.750 Â§Â§8,11]

Â Â Â Â Â  430.693 Use of population data in funding formula. (1) If the Department of Human Services uses a formula for allocating to counties moneys described in subsection (3) of this section, and if the formula includes population as a factor in determining the amount of each allocation, the department shall calculate the formula annually using the most current population data that is available.

Â Â Â Â Â  (2) The department shall use as the source of the population data required by subsection (1) of this section the primary population research center that is part of the Oregon University System.

Â Â Â Â Â  (3) Subsection (1) of this section applies to moneys allocated to counties for community mental health and addiction services. [2007 c.417 Â§1]

Â Â Â Â Â  Note: 430.693 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.695 Treatment of certain receipts as offsets to state funds; contracts for statewide or regional services; retention of receipts. (1) Any program fees, third-party reimbursements, contributions or funds from any source, except client resources applied toward the cost of care in group homes for persons with mental retardation or mental illness and client resources and third-party payments for community psychiatric inpatient care, received by a community mental health and developmental disabilities program are not an offset to the costs of the services and may not be applied to reduce the programÂs eligibility for state funds, providing the funds are expended for mental health services approved by the Department of Human Services.

Â Â Â Â Â  (2) Within the limits of available funds, the department may contract for specialized, statewide and regional services including but not limited to group homes for persons with mental retardation or mental or emotional disturbances, day and residential treatment programs for children and adolescents with mental or emotional disturbances and community services for clients of the Psychiatric Security Review Board.

Â Â Â Â Â  (3) Fees and third-party reimbursements, including all amounts paid pursuant to Title XIX of the Social Security Act by the Department of Human Services, for services rendered by the community mental health and developmental disabilities program and interest earned on the funds shall be retained by the program and expended for any service that meets the standards of the department. [1981 c.750 Â§9; 2007 c.70 Â§234; 2007 c.71 Â§118]

Â Â Â Â Â  430.700 [1981 c.750 Â§13; repealed by 1995 c.79 Â§220]

CHILDRENÂS MENTAL HEALTH SERVICES

Â Â Â Â Â  430.705 Mental health services for children. Notwithstanding ORS 430.640, the State of Oregon, through the Department of Human Services, may establish the necessary facilities and provide comprehensive mental health services for children throughout the state. These services may include, but need not be limited to:

Â Â Â Â Â  (1) The prevention of mental illness, emotional disturbances and drug dependency in children; and

Â Â Â Â Â  (2) The treatment of children with mental illness, emotional disturbances and drug dependency. [1971 c.300 Â§2; 1999 c.59 Â§122; 2001 c.900 Â§140a; 2007 c.70 Â§235]

Â Â Â Â Â  430.710 [1963 c.581 Â§1; repealed by 1969 c.321 Â§9 and 1969 c.597 Â§281]

Â Â Â Â Â  430.715 Hospital services; child care and residential treatment programs; other services. The Department of Human Services may contract for general hospital services and may provide or contract with public or private agencies or persons to provide child care and residential treatment programs to implement the objectives of ORS 430.705. The Department of Human Services may also purchase or contract for specific services and supplies for treatment of individual children. [1971 c.300 Â§3; 1995 c.278 Â§53]

Â Â Â Â Â  430.720 [1963 c.581 Â§2; repealed by 1969 c.321 Â§9 and 1969 c.597 Â§281]

Â Â Â Â Â  430.725 Gifts and grants. The Department of Human Services shall have authority to contract with private, nonprofit agencies and persons for receipt of grants-in-aid and other funds to be applied to child mental health service programs. [1971 c.300 Â§4]

Â Â Â Â Â  430.730 [1963 c.581 Â§3; repealed by 1971 c.109 Â§1]

ABUSE REPORTING FOR PERSONS WITH MENTAL ILLNESS OR DEVELOPMENTAL DISABILITIES

Â Â Â Â Â  430.735 Definitions for ORS 430.735 to 430.765. As used in ORS 430.735 to 430.765:

Â Â Â Â Â  (1) ÂAbuseÂ means one or more of the following:

Â Â Â Â Â  (a) Any death caused by other than accidental or natural means.

Â Â Â Â Â  (b) Any physical injury caused by other than accidental means, or that appears to be at variance with the explanation given of the injury.

Â Â Â Â Â  (c) Willful infliction of physical pain or injury.

Â Â Â Â Â  (d) Sexual harassment or exploitation, including but not limited to any sexual contact between an employee of a facility or community program and an adult.

Â Â Â Â Â  (e) Neglect that leads to physical harm through withholding of services necessary to maintain health and well-being. For purposes of this paragraph, ÂneglectÂ does not include a failure of the state or a community program to provide services due to a lack of funding available to provide the services.

Â Â Â Â Â  (2) ÂAdultÂ means a person 18 years of age or older with:

Â Â Â Â Â  (a) A developmental disability who is currently receiving services from a community program or facility or was previously determined eligible for services as an adult by a community program or facility; or

Â Â Â Â Â  (b) A mental illness who is receiving services from a community program or facility.

Â Â Â Â Â  (3) ÂAdult protective servicesÂ means the necessary actions taken to prevent abuse or exploitation of an adult, to prevent self-destructive acts and to safeguard an adultÂs person, property and funds, including petitioning for a protective order as defined in ORS 125.005. Any actions taken to protect an adult shall be undertaken in a manner that is least intrusive to the adult and provides for the greatest degree of independence.

Â Â Â Â Â  (4) ÂCare providerÂ means an individual or facility that has assumed responsibility for all or a portion of the care of an adult as a result of a contract or agreement.

Â Â Â Â Â  (5) ÂCommunity programÂ means a community mental health and developmental disabilities program as established in ORS 430.610 to 430.695.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂFacilityÂ means a residential treatment home or facility, residential care facility, adult foster home, residential training home or facility or crisis respite facility.

Â Â Â Â Â  (8) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department;

Â Â Â Â Â  (b) Any county sheriffÂs office;

Â Â Â Â Â  (c) The
Oregon
State
Police; or

Â Â Â Â Â  (d) Any district attorney.

Â Â Â Â Â  (9) ÂPublic or private officialÂ means:

Â Â Â Â Â  (a) Physician, naturopathic physician, osteopathic physician, psychologist, chiropractor or podiatric physician and surgeon, including any intern or resident;

Â Â Â Â Â  (b) Licensed practical nurse, registered nurse, nurseÂs aide, home health aide or employee of an in-home health service;

Â Â Â Â Â  (c) Employee of the Department of Human Services, county health department, community mental health and developmental disabilities program or private agency contracting with a public body to provide any community mental health service;

Â Â Â Â Â  (d) Peace officer;

Â Â Â Â Â  (e) Member of the clergy;

Â Â Â Â Â  (f) Licensed clinical social worker;

Â Â Â Â Â  (g) Physical, speech or occupational therapist;

Â Â Â Â Â  (h) Information and referral, outreach or crisis worker;

Â Â Â Â Â  (i) Attorney;

Â Â Â Â Â  (j) Licensed professional counselor or licensed marriage and family therapist; or

Â Â Â Â Â  (k) Any public official who comes in contact with adults in the performance of the officialÂs duties. [1991 c.744 Â§2; 1999 c.463 Â§7; 2003 c.443 Â§4; 2007 c.21 Â§2; 2007 c.70 Â§236; 2007 c.492 Â§2]

Â Â Â Â Â  Note: 430.735 to 430.765 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.737 Mandatory reports and investigations. The Legislative Assembly finds that for the purpose of preventing abuse and safeguarding and enhancing the welfare of adults with mental illness or developmental disabilities, it is necessary and in the public interest to require mandatory reports and thorough and unbiased investigations of adults with mental illness or developmental disabilities who are allegedly abused. [1991 c.744 Â§1; 2003 c.443 Â§1; 2007 c.70 Â§237]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.740 [1963 c.581 Â§4; repealed by 1969 c.321 Â§9]

Â Â Â Â Â  430.743 Abuse report; content; action on report; notice to law enforcement agency and Department of Human Services. (1) When a report is required under ORS 430.765 (1) and (2), an oral report shall be made immediately by telephone or otherwise to the designee of the Department of Human Services or a law enforcement agency within the county where the person making the report is at the time of contact. If known, the report shall include:

Â Â Â Â Â  (a) The name, age and present location of the allegedly abused adult;

Â Â Â Â Â  (b) The names and addresses of persons responsible for the adultÂs care;

Â Â Â Â Â  (c) The nature and extent of the alleged abuse, including any evidence of previous abuse;

Â Â Â Â Â  (d) Any information that led the person making the report to suspect that abuse has occurred plus any other information that the person believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator; and

Â Â Â Â Â  (e) The date of the incident.

Â Â Â Â Â  (2) When a report is received by the departmentÂs designee under this section, the designee shall immediately determine whether the reported victim has sustained any serious injury. If so, the designee shall immediately notify the department. If there is reason to believe a crime has been committed, the designee shall notify the law enforcement agency having jurisdiction within the county where the report was made. If the designee is unable to gain access to the allegedly abused adult, the designee may contact the law enforcement agency for assistance and the agency shall provide assistance. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not. The receiving agency shall also immediately notify the department in cases of serious injury or death. [1991 c.744 Â§4; 2001 c.900 Â§141]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.745 Investigation of abuse report; notice to medical examiners; findings; recommendations. (1) Upon receipt of any report of alleged abuse of an adult, the Department of Human Services or its designee shall investigate promptly to determine the nature and cause of the abuse. If the department or its designee determines that a law enforcement agency is conducting an investigation of the same incident, the department or its designee need not conduct its own investigation.

Â Â Â Â Â  (2) The department or its designee may enter a facility and inspect and copy records of a facility or community program if necessary for the completion of its investigation.

Â Â Â Â Â  (3) In cases in which the department, its designee or the law enforcement agency conducting the investigation finds reasonable cause to believe that an adult has died as a result of abuse, it shall report that information to the appropriate medical examiner. The medical examiner shall complete an investigation as required under ORS chapter 146 and report the findings to the department, its designee or the law enforcement agency.

Â Â Â Â Â  (4) Upon completion of an investigation conducted by a law enforcement agency, that agency shall provide the department or its designee with a report of its findings and supporting evidence.

Â Â Â Â Â  (5) If the department or its designee determines that there is reasonable cause to believe that abuse occurred at a facility or that abuse was caused or aided by a person licensed by a licensing agency to provide care or services, it shall immediately notify each appropriate licensing agency and provide each licensing agency with a copy of its investigative findings.

Â Â Â Â Â  (6) Upon completion of the investigation, the department or its designee shall prepare written findings which include recommended actions and a determination of whether protective services are needed. Appropriate protective services shall be provided as necessary to prevent further abuse of the adult. Any protective services provided shall be undertaken in a manner that is least intrusive to the adult and provides for the greatest degree of independence that is available within existing resources. [1991 c.744 Â§5]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.746 Training requirements for persons investigating reports of alleged abuse. Any designee of the Department of Human Services who makes a determination or conducts an investigation under ORS 430.743 or 430.745 shall receive training and consultation that is necessary to allow the designee to make the determination or conduct a thorough and unbiased investigation. The training required under this section shall address the cultural and social diversity of the people of this state. [2003 c.443 Â§3]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.747 Photographs of victim during investigation; exception; photographs as records. (1) In carrying out its duties under ORS 430.735 to 430.765, a law enforcement agency or the Department of Human ServicesÂ designee may photograph or cause to have photographed any victim who is the subject of the investigation for purposes of preserving evidence of the condition of the victim at the time of investigation unless the victim knowingly refuses to be photographed.

Â Â Â Â Â  (2) For purposes of ORS 430.763, photographs taken under authority of subsection (1) of this section shall be considered case records. [1991 c.744 Â§6]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.750 [1963 c.581 Â§5; repealed by 1969 c.321 Â§9]

Â Â Â Â Â  430.753 Immunity of persons making reports in good faith; confidentiality. (1) Anyone participating in good faith in making a report of abuse pursuant to ORS 430.743 and 430.765 (1) and (2) and who has reasonable grounds for making the report, shall have immunity from any civil liability that might otherwise be incurred or imposed with respect to the making or content of the report. The participant shall have the same immunity with respect to participating in any judicial proceeding resulting from the report.

Â Â Â Â Â  (2) The identity of the person making the report shall be treated as confidential information and shall be disclosed only with the consent of that person, by judicial order or as otherwise permitted by ORS 430.763. [1991 c.744 Â§7]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.755 Retaliation prohibited; liability for retaliation. (1) A facility, community program or person shall not retaliate against any person who reports in good faith suspected abuse or against the allegedly abused adult with respect to any report.

Â Â Â Â Â  (2) Any facility, community program or person that retaliates against any person because of a report of suspected abuse shall be liable in a private action to that person for actual damages and, in addition, a penalty up to $1,000, notwithstanding any other remedy provided by law.

Â Â Â Â Â  (3)(a) Any adverse action is evidence of retaliation if taken within 90 days of a report.

Â Â Â Â Â  (b) For purposes of this subsection, Âadverse actionÂ means any action taken by a facility, community program or person involved in a report against the person making the report or against the adult with respect to whom the report was made because of the report, and includes but is not limited to:

Â Â Â Â Â  (A) Discharge or transfer from the facility, except for clinical reasons;

Â Â Â Â Â  (B) Discharge from or termination of employment;

Â Â Â Â Â  (C) Demotion or reduction in remuneration for services; or

Â Â Â Â Â  (D) Restriction or prohibition of access to the facility or its residents. [1991 c.744 Â§8; 2003 c.443 Â§5]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.757 Reports of abuse to be maintained by Department of Human Services. A proper record of all reports of abuse made under ORS 430.743 and 430.765 (1) and (2) shall be maintained by the Department of Human Services. [1991 c.744 Â§9]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.760 [1969 c.253 Â§1; repealed by 1985 c.555 Â§26]

Â Â Â Â Â

Â Â Â Â Â  430.763 Confidentiality of records; when record may be made available to agency. Notwithstanding the provisions of ORS 192.410 to 192.505, the names of persons who made reports of abuse, witnesses of alleged abuse and the affected adults and materials under ORS 430.747 maintained under the provisions of ORS 430.757 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make this information and any investigative report available to any law enforcement agency, to any public agency that licenses or certifies facilities or licenses or certifies the persons practicing therein and to any public agency providing protective services for the adult, if appropriate. The department shall also make this information and any investigative report available to any private agency providing protective services for the adult and to the system described in ORS 192.517 (1). When this information and any investigative report is made available to a private agency, the confidentiality requirements of this section apply to the private agency. [1991 c.744 Â§10; 2003 c.14 Â§240; 2005 c.498 Â§9]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.765 Duty of officials to report abuse; exceptions for privileged communications; exception for religious practice. (1) Any public or private official who has reasonable cause to believe that any adult with whom the official comes in contact while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused an adult shall report or cause a report to be made in the manner required in ORS 430.743.

Â Â Â Â Â  (2) Nothing contained in ORS 40.225 to 40.295 affects the duty to report imposed by subsections (1) and (2) of this section, except that a psychiatrist, psychologist, member of the clergy or attorney shall not be required to report such information communicated by a person if the communication is privileged under ORS 40.225 to 40.295.

Â Â Â Â Â  (3) An adult who in good faith is voluntarily under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall for this reason alone not be considered subjected to abuse under ORS 430.735 to 430.765. [1991 c.744 Â§Â§3,11]

Â Â Â Â Â  Note: See note under 430.735.

Â Â Â Â Â  430.768 Claims of self-defense addressed in certain reports of abuse; review teams; rules. (1) When the Department of Human Services investigates a report of abuse under ORS 430.735 to 430.765 at a residential training home as defined in ORS 443.400 that is operated by the department or a report of abuse at a state hospital described in ORS 426.010, the department shall address in the written report of its findings whether the person alleged to be responsible for the abuse was acting in self-defense.

Â Â Â Â Â  (2) The department shall make a finding that the allegation of abuse is unsubstantiated if the department finds that:

Â Â Â Â Â  (a) The person was acting in self-defense in response to the use or imminent use of physical force;

Â Â Â Â Â  (b) The amount of force used was reasonably necessary to protect the person from violence or assault; and

Â Â Â Â Â  (c) The person used the least restrictive procedures necessary under the circumstances in accordance with an approved behavior management plan or other method of response approved by the department by rule.

Â Â Â Â Â  (3) Notwithstanding ORS 179.505, the department shall disclose to the person alleged to be responsible for the abuse a copy of its findings under subsection (1) of this section if the allegation of abuse is substantiated.

Â Â Â Â Â  (4) If a person makes a claim of self-defense during an investigation of a report of abuse and the allegation is found to be substantiated, the person may ask the Director of Human Services to review the finding. The director shall appoint a review team to conduct the review and make a recommendation to the director under procedures adopted by the director by rule.

Â Â Â Â Â  (5) As used in this section, Âself-defenseÂ means the use of physical force upon another person in self-defense or to defend a third person. [2005 c.660 Â§1]

Â Â Â Â Â  Note: 430.768 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  430.770 [1969 c.253 Â§2; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.780 [1969 c.253 Â§3; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.790 [1969 c.253 Â§4; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.810 [1969 c.253 Â§5; repealed by 1985 c.555 Â§26]

Â Â Â Â Â  430.820 [1969 c.253 Â§6; repealed by 1985 c.555 Â§26]

PROGRAM FOR PERSONS CONVICTED OF DRIVING UNDER INFLUENCE OF ALCOHOL; CRIMES COMMITTED WHILE INTOXICATED

Â Â Â Â Â  430.850 Treatment program; eligibility. (1) Subject to the availability of funds therefor, the Department of Human Services may establish and administer a treatment program with courts, with the consent of the judge thereof, for any person convicted of driving under the influence of alcohol, or of any crime committed while the defendant was intoxicated when the judge has probable cause to believe the person is an alcoholic or problem drinker and would benefit from treatment, who is eligible under subsection (2) of this section to participate in such program. The program shall involve medical and mental treatment to include at least the supplying of disulfiram or any other agent that interferes with normal metabolic degradation of alcohol in the body resulting in an increase in acetaldehyde concentrate in the blood, at regular intervals and under close supervision and control.

Â Â Â Â Â  (2) A person eligible to participate in the program is a person who:

Â Â Â Â Â  (a) Has been convicted of driving under the influence of alcohol if such conviction has not been appealed, or if such conviction has been appealed, whose conviction has been sustained upon appeal; or

Â Â Â Â Â  (b) Has been convicted of any crime committed while the defendant was intoxicated if such conviction has not been reversed on appeal, and when the judge has probable cause to believe the person is an alcoholic or problem drinker and would benefit from treatment; and

Â Â Â Â Â  (c) Has been referred by the participating court to the Department of Human Services for participation in the treatment program; and

Â Â Â Â Â  (d) Prior to sentencing, has been medically evaluated by the Department of Human Services and accepted by the department as a participant in the program; and

Â Â Â Â Â  (e) Has consented as a condition to probation to participate in the program; and

Â Â Â Â Â  (f) Has been sentenced to probation by the court, a condition of which probation is participation in the program according to the rules adopted by the Department of Human Services under ORS 430.870. [1973 c.340 Â§1; 1993 c.14 Â§25]

Â Â Â Â Â  430.860 Participation in program; report to court. The Department of Human Services may:

Â Â Â Â Â  (1) Accept for medical evaluation any person meeting the conditions defined in ORS 430.850 (2)(a) or (b) and referred for participation in the program by a participating court, cause such medical evaluation to be made and report the results of the evaluation to the referring court;

Â Â Â Â Â  (2) Within the limitation of funds available to the program, accept any person as a participant in the program who is eligible under ORS 430.850 (2) and whose medical evaluation shows the person suitable to participate in the program; and

Â Â Â Â Â  (3) Report to the referring court the progress of, and any violation of rules of the department adopted under ORS 430.870 by, a participant. [1973 c.340 Â§2]

Â Â Â Â Â  430.870 Rules. The Department of Human Services shall adopt rules necessary to the efficient administration and functioning of the program and rules regulating the conduct of participants in the program. Rules regulating the conduct of participants in the program shall include but not be limited to rules requiring participants to keep appointments and the time, place and frequency of any dosages. [1973 c.340 Â§3]

Â Â Â Â Â  430.880 Authority to accept gifts, grants or services. (1) The Department of Human Services may accept gifts and apply for and accept grants or services from the federal government or any of its agencies, from associations, individuals and private corporations to carry out the purposes of ORS 430.850 to 430.880.

Â Â Â Â Â  (2) All moneys received by the department under ORS 430.850 to 430.880 shall be paid into the State Treasury and deposited in the General Fund to the credit of a special account. Such moneys are appropriated continuously to the department for the purposes of ORS 430.850 to 430.880. [1973 c.340 Â§4]

Â Â Â Â Â  430.890 [1973 c.817 Â§4; repealed by 1979 c.419 Â§3]

Â Â Â Â Â  430.891 [1975 c.150 Â§4; repealed by 1979 c.419 Â§3]

ALCOHOL AND DRUG TREATMENT DURING PREGNANCY

Â Â Â Â Â  430.900 Definitions for ORS 430.900 to 430.930. As used in ORS 430.900 to 430.930, ÂsubstanceÂ has the meaning of Âcontrolled substanceÂ as defined in ORS 475.005 and includes alcoholic beverages or other substances with abuse potential. [1989 c.1046 Â§7]

Â Â Â Â Â  430.905 Policy. The Legislative Assembly declares:

Â Â Â Â Â  (1) Because the growing numbers of pregnant substance users and drug- and alcohol-affected infants place a heavy financial burden on
Oregon
Âs taxpayers and those who pay for health care, it is the policy of this state to take effective action that will minimize these costs.

Â Â Â Â Â  (2) Special attention must be focused on preventive programs and services directed at women at risk of becoming pregnant substance users as well as on pregnant women who use substances or who are at risk of substance use or abuse.

Â Â Â Â Â  (3) It is the policy of this state to achieve desired results such as alcohol- and drug-free pregnant women and healthy infants through a holistic approach covering the following categories of needs:

Â Â Â Â Â  (a) Biological-physical need, including but not limited to detoxification, dietary and obstetrical.

Â Â Â Â Â  (b) Psychological need, including but not limited to support, treatment for anxiety, depression and low self-esteem.

Â Â Â Â Â  (c) Instrumental need, including but not limited to child care, transportation to facilitate the receipt of services and housing.

Â Â Â Â Â  (d) Informational and educational needs, including but not limited to prenatal and postpartum health, substance use and parenting. [1989 c.1046 Â§1]

Â Â Â Â Â  430.910 [1989 c.1046 Â§2; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.915 Health care providers to encourage counseling and therapy. If during routine pregnancy or prenatal care, the attending health care provider determines that the patient uses or abuses drugs or alcohol or uses unlawful controlled substances, or the patient admits such use to the provider, it is the policy of this state that the provider encourage and facilitate counseling, drug therapy and other assistance to the patient in order to avoid having the child, when born, become subject to protective services. [1989 c.1046 Â§3]

Â Â Â Â Â  430.920 Risk assessment for drug and alcohol use; informing patient of results; assistance to patient in reducing need for controlled substances. (1) The attending health care provider shall perform during the first trimester of pregnancy or as early as possible a risk assessment which shall include an assessment for drug and alcohol usage. If the results of the assessment indicate that the patient uses or abuses drugs or alcohol or uses unlawful controlled substances, the provider shall tell the patient about the potential health effects of continued substance abuse and recommend counseling by a trained drug or alcohol abuse counselor.

Â Â Â Â Â  (2) The provider shall supply to the local public health administrator demographic information concerning patients described in subsection (1) of this section without revealing the identity of the patients. The local administrator shall use forms prescribed by the Department of Human Services and shall send copies of the forms and any compilation made from the forms to the Department of Human Services at such times as the department may require by rule.

Â Â Â Â Â  (3) The provider, if otherwise authorized, may administer or prescribe controlled substances that relieve withdrawal symptoms and assist the patient in reducing the need for unlawful controlled substances according to medically acceptable practices. [1989 c.1046 Â§4]

Â Â Â Â Â  430.925 Demonstration pilot projects; goals. Subject to the availability of federal funds, the Department of Human Services shall design and place in operation as soon as possible after August 5, 1989, two demonstration pilot projects in local health departments to alleviate the health related problems of pregnant and postpartum women and their infants which arise from substance use. One project shall be within a metropolitan statistical area and one project shall be in a rural area outside of a metropolitan statistical area. The project designs shall take account of the findings, policies and intent of ORS 430.900 to 430.930. Projects shall incorporate promising or innovative services and activities intended to realize the following goals:

Â Â Â Â Â  (1) Promote the involvement and coordinated participation of multiple organizations in the delivery of comprehensive services for substance-using pregnant and postpartum women and their infants;

Â Â Â Â Â  (2) Increase the availability and accessibility of prevention, early intervention and treatment services for these populations;

Â Â Â Â Â  (3) Improve the identification of substance-using women and their recruitment into and retention in appropriate treatment programs;

Â Â Â Â Â  (4) Decrease the incidence and prevalence of drug and alcohol use among pregnant and postpartum women;

Â Â Â Â Â  (5) Decrease the incidence of pregnancy among women who use alcohol and other drugs through intensive family planning counseling and referral;

Â Â Â Â Â  (6) Improve the birth outcomes of women who used alcohol and other drugs during pregnancy and to decrease the incidence of infants affected by maternal substance use;

Â Â Â Â Â  (7) Reduce the severity of impairment among children born to substance-using women; and

Â Â Â Â Â  (8) Promote continuing education among health providers to improve identification of pregnant women at risk of substance abuse or abusing substances and improved services to these women and their infants. [1989 c.1046 Â§5]

Â Â Â Â Â  430.930 Drug and alcohol abuse education at
Oregon
Health and
Science
University
. The Oregon Health and
Science
University
shall have an integrated curriculum in the medical school to teach medical students drug and alcohol abuse assessment and treatment procedures and practices. [1989 c.1046 Â§6]

Â Â Â Â Â  430.950 [1991 c.706 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  430.955 Standardized screening instrument; assessing drug use during pregnancy. (1) The Department of Human Services and the Oregon Health and
Science
University
shall develop a standardized screening instrument designed to identify the use of substances during pregnancy.

Â Â Â Â Â  (2) The department and the Oregon Health and
Science
University
shall request the boards responsible for the licensing of health care providers and appropriate professional organizations to work with them to conduct a series of training sessions for health professionals who provide maternity care on how to assess drug use in pregnancy. [1991 c.706 Â§4; 2001 c.900 Â§142]

Â Â Â Â Â  Note: 430.955 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 430 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________






Volume 11, Chapters 431 - 470

Chapter 431

TITLE 36

PUBLIC HEALTH AND SAFETY

Chapter     431.     State and Local Administration and Enforcement of Health Laws

432.     Vital Statistics

433.     Disease and Condition Control; Mass Gatherings; Indoor Air

435.     Birth Control; Termination of Pregnancy

436.     Sterilization

437.     Tuberculosis

438.     Clinical and Environmental Laboratories

440.     Health Districts;
Port
Hospitals

441.     Health Care Facilities

442.     Health Planning

443.     Home Health Agencies; Residential Facilities; Hospice Programs

444.     Special Medical Services for Children

445.     Indigent Persons Injured in Motor Vehicle Accidents

446.     Manufactured Dwellings and Structures; Parks; Tourist Facilities; Ownership Records; Dealers and Dealerships

447.     Plumbing; Architectural Barriers

448.     Pool Facilities; Water and Sewage Systems

450.     Sanitary Districts and Authorities; Water Authorities

451.
County
Service
Facilities

452.     Vector and Weed Control

453.     Hazardous Substances; Radiation Sources

454.     Sewage Treatment and Disposal Systems

455.     Building Code

456.     Housing

457.     Urban Renewal

458.     Housing and Community Services Programs; Individual Development Accounts

459.     Solid Waste Management

459A.  Reuse and Recycling

460.     Elevators; Amusement Rides and Devices

461.
Oregon
State
Lottery

462.     Racing

463.     Boxing, Mixed Martial Arts and Entertainment Wrestling

464.     Games

465.     Hazardous Waste and Hazardous Materials I

466.     Hazardous Waste and Hazardous Materials II

467.     Noise Control

468.     Environmental Quality Generally

468A.  Air Quality

468B.  Water Quality

469.     Energy; Conservation Programs; Energy Facilities

469A.  Renewable Portfolio Standards

470.     Small Scale Local Energy Projects

_______________

Chapter 431  State and Local Administration and Enforcement of Health Laws

2007 EDITION

PUBLIC HEALTH AND SAFETY

ADMINISTRATION OF HEALTH LAWS

STATE ADMINISTRATION

431.035     Authority of Director of Human Services to delegate functions; Public Health Director; appointment; duties

431.045     Public Health Officer; appointment; qualifications; duties

ENFORCEMENT OF HEALTH LAWS AND RULES

431.110     General powers of Department of Human Services

431.120     Duties of Department of Human Services; rules

431.150     Enforcement of health laws generally

431.155     Restraining violation of public health laws

431.157     County authority to restrain violation of public health laws

431.160     Commencement of prosecutions

431.170     Enforcing health laws and rules when local officers are delinquent

431.175     Warrant procedure

431.180     Interference with individuals selection of physician or treatment or with religious practice prohibited

431.190     Advisory board on health care professions; duties; purpose of board rules

431.195     Oregon Public Health Advisory Board; members; terms; meetings; compensation; duties

FINANCIAL ADMINISTRATION; SURPLUS PROPERTY; FEDERAL AID

431.210     Public Health Account

431.220     Record of moneys in Public Health Account

431.230     Emergency or revolving fund

431.250     Federal grants to be handled by Department of Human Services; disbursement; planning

EMERGENCY PLAN AND INCIDENT MANAGEMENT SYSTEM

431.260     Definitions

431.262     Authority of Department of Human Services and local public health administrators to enforce public health laws; authorized actions; rules; penalties

431.264     Authority of Public Health Director to take public health actions; authorized actions; rules

431.266     Rules

BONE MARROW DONOR PROGRAM

431.270     Department duties

SPINAL CORD INJURY RESEARCH BOARD

431.290     Spinal Cord Injury Research Board; members; terms; chairperson; meetings; rules

431.292     Duties of board; grants

431.294     Spinal Cord Injury Research Fund

STATE LABORATORY

431.310     Bacteriological and other examinations and newborn screening by state laboratory; rules; fees

CONFERENCE OF LOCAL HEALTH OFFICIALS

431.330     Conference of Local Health Officials; officers of conference

431.335     Meetings of conference; notice; expenses of members and officers of conference

431.340     Recommendations of conference

431.345     Minimum standards for financial assistance to local boards of health

431.350     Department to adopt rules for ORS 431.330 to 431.350

LOCAL PUBLIC HEALTH SERVICES

431.375     Policy on local public health services; local public health authority; contracts for provision of maternal and child public health services by tribal governing council

431.380     Distribution of funds for local purposes

431.385     Local annual plan; effect of failure to submit plan; approval; disapproval; variance

LOCAL BOARDS OF HEALTH

431.405     Purpose of ORS 431.405 to 431.510

431.410     Boards of health for counties

431.412     County board of health; formation; composition; advisory board

431.414     District board of health; formation; composition; advisory board

431.415     Powers and duties of local health boards; rules; fee schedules

431.416     Local public health authority or health district; duties

431.418     Local public health administrator; health officer; duties; salary

431.440     Public health administrators have police powers

431.480     City boards abolished; expenditure of funds obtained from school district

431.510     Quarters and funds for local health boards

431.520     Disposal of local health records

431.530     Authority of local health administrator in emergency

431.550     Authority of Department of Human Services to collect information from local public health administrators

EMERGENCY MEDICAL SERVICES AND TRAUMA SYSTEMS

431.607     Department of Human Services to develop comprehensive emergency medical services and trauma system

431.609     Designation of trauma areas; rules; trauma system hospitals

431.611     Department to adopt rules; contents

431.613     Area trauma advisory boards; duties; members

431.617     Liability of provider

431.619     Continuous duties of department

431.623     Program created in Department of Human Services

431.627     Designation of other trauma centers

431.633     Reporting of certain patients; reimbursement for certain services

431.671     Emergency Medical Services for Children Program; duties of Department of Human Services

AUTOMATED EXTERNAL DEFIBRILLATORS

431.680     Automated external defibrillators required at health clubs; exceptions

HEALTH HAZARD ANNEXATIONS OR DISTRICT FORMATION

431.705     Definitions for ORS 431.705 to 431.760

431.710     When department to initiate district formation or annexation

431.715     Resolution requesting department to initiate formation or annexation

431.717     Compelling adoption of resolution

431.720     Commission to review certain plans; approval of plans

431.725     Department to review resolution; notice of hearing

431.730     Conduct of hearing

431.735     Directors authority under ORS 431.705 to 431.760

431.740     Notice to boundary commission; service facilities to conform to plans and schedules

431.745     Petition for alternative plan

431.750     Commission review of alternative plan; certification of alternative plan

431.756     Judicial review

431.760     Certain persons prohibited from participating in proceedings

RECOMBINANT DNA

431.805     Definitions for ORS 431.805 and 431.810

431.810     Recombinant DNA research to comply with federal guidelines

SPECIAL PROGRAMS

(Temporary provisions relating to strategic plan to slow rate of diabetes are compiled as notes preceding ORS 431.825)

431.825     Fetal alcohol syndrome pamphlets

431.827     Female genital mutilation prevention and education activities

431.830     Acquired immune deficiency syndrome services and programs

SMOKING CESSATION AND TOBACCO USE REDUCTION

431.831     Smoking cessation program reimbursement; rules

431.832     Tobacco Use Reduction Account established

431.834     Department to adopt rules; contents

431.836     Department to prepare report

REGULATION OF TOBACCO SALES

431.840     Free distribution to minors prohibited; restriction on sales; notice

431.845     Civil penalty for violation of ORS 431.840

431.850     Procedure applicable to penalty

431.853     Random inspections of sellers of tobacco products; site; frequency; rules

ALZHEIMERS DISEASE

431.855     Alzheimers Disease Research Fund

431.860     Control of fund

TOXIC HOUSEHOLD PRODUCTS

431.870     Definitions for ORS 431.870 to 431.915

431.875     Legislative findings

431.880     Aversive agent required

431.885     Toxic household products required to comply with aversive agent requirement; exemptions

431.887     Limitation on liability; application

431.890     Poison Prevention Task Force; members; meetings; duties

431.895     Efficacy and toxicity data available to task force; use; confidentiality of data

431.900     Reports to legislature

431.905     Enforcement by civil action; injunction; damages; attorney fees

431.910     Prohibited conduct

431.915     Civil penalty for violation of ORS 431.870 to 431.915

LEAD POISONING PREVENTION

431.920     Training provider accreditation; lead poisoning prevention programs; fees

REGULATION OF TANNING FACILITIES

431.925     Definitions for ORS 431.925 to 431.955

431.930     Purpose of ORS 431.925 to 431.955

431.935     Tanning device to comply with federal requirements; exception for certain phototherapy devices

431.940     Standards and regulation of tanning devices; rules; fee; inspection

431.945     Written warning statement and sign; content; rules

431.950     Civil penalty for violation of ORS 431.925 to 431.955

431.955     Disposition of receipts

PENALTIES

431.990     Penalties

431.005 [1973 c.358 §1; repealed by 1977 c.751 §39]

431.010 [Amended by 1967 c.461 §1; 1969 c.695 §7; 1971 c.650 §5; repealed by 1973 c.358 §15]

431.015 [1973 c.358 §2; repealed by 1977 c.751 §39]

431.019 [1973 c.358 §2a; repealed by 1977 c.751 §39]

431.020 [Amended by 1967 c.461 §2; 1971 c.650 §6; repealed by 1973 c.358 §15]

431.023 [1973 c.358 §4; repealed by 1977 c.751 §39]

431.025 [1971 c.650 §11; repealed by 1973 c.358 §15]

431.030 [Repealed by 1971 c.650 §51]

STATE ADMINISTRATION

431.035 Authority of Director of Human Services to delegate functions; Public Health Director; appointment; duties. (1) The Director of Human Services may delegate to any of the officers and employees of the Department of Human Services the exercise or discharge in the directors name of any power, duty or function of whatever character vested in or imposed upon the director by the laws of
Oregon
. However, the power to administer oaths and affirmations, subpoena witnesses, take evidence and require the production of books, papers, correspondence, memoranda, agreements or other documents or records may be exercised by an officer or employee of the department only when specifically delegated in writing by the director.

(2) The official act of any such person so acting in the directors name and by the authority of the director shall be deemed to be an official act of the director.

(3)(a) The Director of Human Services shall appoint a Public Health Director to perform the duties and exercise authority over public health emergency matters in the state and other duties as assigned by the Director of Human Services. The Director of Human Services may appoint the same person to serve as both the Public Health Director and the Public Health Officer appointed under ORS 431.045.

(b) The Public Health Director shall be an assistant director appointed by the Director of Human Services in accordance with ORS 409.130.

(c) The Public Health Director shall delegate to an employee of the department the duties, powers and functions granted to the Public Health Director by ORS 431.264 and 433.443 in the event of the absence from the state or the unavailability of the director. The delegation must be in writing. [1973 c.829 §2; 2007 c.445 §1]

431.040 [Amended by 1969 c.314 §39; 1971 c.650 §7; repealed by 1973 c.358 §15]

431.045 Public Health Officer; appointment; qualifications; duties. The Director of Human Services shall appoint a physician licensed by the Oregon Medical Board and certified by the American Board of Preventive Medicine who shall serve as the Public Health Officer and be responsible for the medical and paramedical aspects of the health programs within the Department of Human Services. [1971 c.650 §2; 1973 c.358 §5; 1977 c.267 §18; 1987 c.618 §1; 2001 c.900 §143; 2007 c.71 §119]

431.050 [Amended by 1967 c.461 §3; repealed by 1971 c.650 §51]

431.053 [1973 c.358 §3; repealed by 1977 c.751 §39]

431.055 [1967 c.363 §2; repealed by 1971 c.650 §51]

431.060 [Repealed by 1971 c.650 §51]

431.065 [1971 c.37 §2; 1977 c.582 §7; repealed by 2001 c.900 §261]

431.070 [1961 c.723 §1; 1969 c.314 §40; repealed by 1971 c.650 §51]

ENFORCEMENT OF HEALTH LAWS AND RULES

431.110 General powers of Department of Human Services. Subject to ORS 417.300 and 417.305, the Department of Human Services shall:

(1) Have direct supervision of all matters relating to the preservation of life and health of the people of the state.

(2) Keep the vital statistics and other health related statistics of the state.

(3) Make sanitary surveys and investigations and inquiries respecting the causes and prevention of diseases, especially of epidemics.

(4) Investigate, conduct hearings and issue findings in connection with annexations proposed by cities as provided in ORS 222.840 to 222.915.

(5) Have full power in the control of all communicable diseases.

(6) Have authority to send a representative of the department to any part of the state when deemed necessary.

(7) From time to time, publish and distribute to the public in such form as the department determines, such information as in its judgment may be useful in carrying on the work or purposes for which the department was established.

(8) Carry out the duties imposed on the department under ORS chapter 690. [Amended by 1955 c.105 §1; 1967 c.624 §18; 1971 c.650 §9; 1977 c.582 §8; 1987 c.414 §83; 1989 c.834 §18; 1991 c.122 §11; 2001 c.900 §254]

431.120 Duties of Department of Human Services; rules. The Department of Human Services shall:

(1) Enforce state health policies and rules.

(2) Have the custody of all books, papers, documents and other property belonging to the State Health Commission, which may be deposited in the departments office.

(3) Give any instructions that may be necessary, and forward them to the various local public health administrators throughout the state.

(4) Routinely conduct epidemiological investigations for each case of sudden infant death syndrome including, but not limited to, the identification of risk factors such as birth weight, maternal age, prenatal care, history of apnea and socioeconomic characteristics. The department may conduct the investigations through local health departments only upon adoption by rule of a uniform epidemiological data collection method.

(5) Adopt rules related to loans and grants awarded under ORS 285B.560 to 285B.599 or 541.700 to 541.855 for the improvement of drinking water systems for the purpose of maintaining compliance with applicable state and federal drinking water quality standards. In adopting rules under this subsection, the Department of Human Services shall coordinate the departments rulemaking process with the Water Resources Department and the Economic and Community Development Department in order to ensure that rules adopted under this subsection are consistent with rules adopted under ORS 285B.563 and 541.845.

(6) Control health care capital expenditures by administering the state certificate of need program pursuant to ORS 442.325 to 442.344. [Amended by 1971 c.650 §10; 1977 c.582 §9; 1981 c.385 §1; 1991 c.944 §4; 1993 c.18 §107; 1993 c.754 §8; 2005 c.835 §24]

431.130 [Amended by 1959 c.629 §5; 1959 c.684 §2; 1961 c.725 §10; 1963 c.32 §1; 1965 c.362 §3; 1969 c.14 §2; 1969 c.641 §16; 1971 c.195 §1; 1971 c.413 §13; 1971 c.763 §13; 1973 c.408 §33; 1973 c.833 §41; 1973 c.835 §233; repealed by 1977 c.582 §61]

431.140 [Amended by 1959 c.314 §21; 1973 c.833 §42; 1977 c.582 §10; 2001 c.900 §144; repealed by 2007 c.445 §42]

431.150 Enforcement of health laws generally. (1) The local public health administrators are charged with the strict and thorough enforcement of the public health laws of this state in their districts, under the supervision and direction of the Department of Human Services. They shall make an immediate report to the department of any violation of such laws coming to their notice by observation, or upon the complaint of any person, or otherwise.

(2) The department is charged with the thorough and efficient execution of the public health laws of this state in every part of the state, and with supervisory powers over all local public health administrators, to the end that all the requirements are complied with.

(3) The department may investigate cases of irregularity or violation of law. All local public health administrators shall aid the department, upon request, in such investigation.

(4) When any case of violation of the public health laws of this state is reported to any district attorney or official acting in said capacity, such official shall forthwith initiate and promptly follow up the necessary proceedings against the parties responsible for the alleged violations of law.

(5) Upon request of the department, the Attorney General shall likewise assist in the enforcement of the public health laws of this state. [Amended by 1959 c.314 §22; 1971 c.650 §12; 1973 c.833 §43; 1973 c.835 §165; 1974 c.36 §12; 1977 c.582 §11]

431.155 Restraining violation of public health laws. (1) Whenever it appears to the Department of Human Services that any person is engaged or about to engage in any acts or practices that constitute a violation of any statute relating to public health administered by the department, or any rule or order issued thereunder, the department may institute proceedings in the circuit courts to enforce obedience thereto by injunction, or by other processes, mandatory or otherwise, restraining such person, or its officers, agents, employees and representatives from further violation of such statute, rule or order, and enjoining upon them obedience thereto.

(2) The provisions of this section are in addition to and not in substitution of any other enforcement provisions contained in any statute administered by the department. [1967 c.94 §2; 1971 c.650 §13; 1977 c.582 §12; 2001 c.900 §145]

431.157 County authority to restrain violation of public health laws. Pursuant to ORS 448.100 (1) and 446.425 (1), the county is delegated the authority granted to the Director of Human Services in ORS 431.155. [1983 c.370 §4; 2003 c.309 §5]

Note: 431.157 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.160 Commencement of prosecutions. The district attorney, county attorney or Attorney General may institute prosecutions for violation of any public health statute by information, by indictment or by complaint verified before any magistrate. [Amended by 1959 c.314 §23; 1973 c.833 §44; 1977 c.582 §13; 1995 c.658 §104]

431.170 Enforcing health laws and rules when local officers are delinquent. (1) The Director of Human Services shall take direct charge of the functions that are necessary to preserve the public health in any county or district whenever any county or district official fails or refuses to administer or enforce the public health laws or rules that the director or board is charged to enforce.

(2) The director may call to the aid of the director such assistance as is necessary for the enforcement of such statutes and rules, the expense of which shall be borne by the county or district making the use of this procedure necessary, to be paid out of the respective county or district treasury upon vouchers properly certified by the director. [Amended by 1959 c.314 §24; 1973 c.833 §45; 1977 c.582 §14; 2001 c.900 §146]

431.175 Warrant procedure. If necessary, the Director of Human Services or a designee thereof, the State Fire Marshal or a designee thereof or an officer of a law enforcement agency may appear before any magistrate empowered to issue warrants in criminal cases, and require such magistrate to issue a warrant, directing it to any sheriff or deputy or any constable or police officer, to enter the described property or to remove any person or obstacle, or to defend any threatened violence to the director or a designee thereof, the State Fire Marshal or a designee thereof or an officer, upon entering private property, or to assist the director in any way. [Formerly 433.025; 1991 c.67 §112]

431.180 Interference with individuals selection of physician or treatment or with religious practice prohibited. Nothing in the public health laws shall be construed to empower or authorize the Department of Human Services or its representatives, or any county or district board of health or its representatives to interfere in any manner with the individuals right to select the physician or mode of treatment of the choice of the individual, nor interfere with the practice of any person whose religion treats or administers to people who are sick or suffering by purely spiritual means. However, sanitary laws and rules must be complied with. [Amended by 1977 c.582 §15; 2007 c.70 §238]

431.190 Advisory board on health care professions; duties; purpose of board rules. The Director of Human Services shall appoint, not later than 60 days after October 4, 1977, an advisory board to study the practices and procedures of the health care professions in this state and to recommend rules relating to the auditing of health care practices in hospitals which will:

(1) Promote standard record keeping by hospitals and persons practicing any of the healing arts in hospitals;

(2) Establish those criteria most appropriate for determining the proper objects of such auditing; and

(3) Insure auditing of those practices and procedures most relevant to the causes and occurrence of professional negligence in hospitals. [1977 c.448 §8; 1993 c.742 §96]

431.195
Oregon
Public Health Advisory Board; members; terms; meetings; compensation; duties. (1) There is established the Oregon Public Health Advisory Board to serve as an advisory body to the Director of Human Services.

(2) The members of the board shall be residents of this state and shall be appointed by the Governor. The board shall consist of 15 members at least one-half of whom shall be public members broadly representing the state as a whole and the others to include representatives of local government and public and private health providers.

(3) The Oregon Public Health Advisory Board shall:

(a) Advise the director on policy matters related to the operation of the Department of Human Services.

(b) Provide a review of statewide public health issues and make recommendations to the director.

(c) Participate in public health policy development.

(4) Members shall be appointed for four-year terms. No person shall serve more than two consecutive terms.

(5) The board shall meet at least quarterly.

(6) Members of the board shall be entitled to compensation and expenses as provided in ORS 292.495.

(7) Vacancies on the board shall be filled by appointments of the Governor for the unexpired term. [1983 c.653 §1; 2001 c.900 §147; 2003 c.784 §10; 2005 c.771 §3]

Note: 431.195 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FINANCIAL ADMINISTRATION; SURPLUS PROPERTY; FEDERAL AID

431.210 Public Health Account. (1) There is established in the General Fund the Public Health Account, classified separately as to federal and other moneys.

(2) All fines, fees, penalties, federal apportionments or contributions and other moneys received by the Department of Human Services relating to public health shall be turned over to the State Treasurer not later than the 10th day of the calendar month next succeeding their receipt by the department and shall be credited to the Public Health Account.

(3) All moneys credited to the Public Health Account are continuously appropriated to the department for the payment of expenses of the department. [Amended by 1971 c.650 §14; 1973 c.427 §5; 1977 c.582 §16; 2001 c.900 §148; 2005 c.755 §36]

431.220 Record of moneys in Public Health Account. The Department of Human Services shall keep a record of all moneys deposited in the Public Health Account. This record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. [Amended by 1973 c.427 §6; 1977 c.582 §17; 2007 c.71 §120]

431.230 Emergency or revolving fund. (1) The Director of Human Services may request the Oregon Department of Administrative Services to, and when so requested, the Oregon Department of Administrative Services shall, draw a payment on the Public Health Account in favor of the Director of Human Services in a sum not exceeding $25,000, which sum shall be used by the director as an emergency or revolving fund.

(2) The emergency or revolving fund shall be deposited with the State Treasurer, and shall be at the disposal of the Director of Human Services. It may be used to pay advances for salaries, travel expenses or any other proper claim against, or expense of, the Department of Human Services or the health-related licensing boards for whom the department provides accounting services.

(3) Claims for reimbursement of advances paid from the emergency or revolving fund shall be submitted to the department for approval. When such claims are so approved, payments covering them shall be drawn in favor of the Director of Human Services and charged against the appropriate fund or account, and shall be used to reimburse the emergency or revolving fund.

(4) The department may establish petty cash funds within the emergency or revolving fund by drawing checks upon the emergency or revolving fund payable to the custodians of the petty cash funds. [Amended by 1973 c.427 §7; 1975 c.614 §16; 1999 c.829 §6; 2003 c.14 §241]

431.240 [Repealed by 1955 c.147 §1]

431.250 Federal grants to be handled by Department of Human Services; disbursement; planning. (1) The Department of Human Services hereby is designated as the state agency to apply to and receive from the federal government or any agency thereof such grants for promoting public health and the prevention of disease, including grants for cancer control and industrial hygiene programs, as may be available to this state or any of its political subdivisions or agencies.

(2) For the purposes of subsection (1) of this section, the department shall:

(a) Disburse or supervise the disbursement of all funds made available at any time by the federal government or this state for those purposes.

(b) Adopt, carry out and administer plans for those purposes. Plans so adopted shall be made statewide in application insofar as reasonably feasible, possible or permissible, and shall be so devised as to meet the approval of the federal government or any of its agencies, not inconsistent with the laws of the state. [Amended by 1961 c.706 §20a; 1967 c.343 §1; 1971 c.650 §15; 1973 c.829 §20; 1977 c.751 §34; subsections (3), (4) renumbered 442.110; 2001 c.900 §149]

EMERGENCY PLAN AND INCIDENT MANAGEMENT SYSTEM

431.260 Definitions. As used in ORS 431.035 to 431.530:

(1) Childrens facility has the meaning given that term in ORS 433.235.

(2) Communicable disease means a disease or condition, the infectious agent of which may be transmitted by any means from one person or from an animal to another person, that may result in illness, death or severe disability.

(3) Condition of public health importance means a disease, syndrome, symptom, injury or other threat to public health that is identifiable on an individual or community level.

(4) Disease outbreak means a significant or notable increase in the number of cases of a disease or other condition of public health importance.

(5) Epidemic means the occurrence in a community or region of a group of similar conditions of public health importance that are in excess of normal expectancy and derived from a common or propagated source.

(6) Local public health administrator means the public health administrator of a county or health district appointed under ORS 431.418 or the authorized representative of that public health administrator.

(7) Local public health authority means a county government, or a health district created under ORS 431.414 or a person or agency a county or health district has contracted with to act as the local public health authority.

(8) Public health law means any statute, rule or local ordinance that has the purpose of promoting or protecting the public health and that establishes the authority of the Department of Human Services, the Public Health Director, the Public Health Officer, a local public health authority or local public health administrator to enforce the statute, rule or local ordinance.

(9) Public health measure means a test, medical examination, treatment, isolation, quarantine or other measure imposed on an individual or group of individuals in order to prevent the spread of or exposure to a communicable disease, toxic substance or transmissible agent.

(10) Reportable disease means a disease or condition, the reporting of which enables a public health authority to take action to protect or to benefit the public health.

(11) School has the meaning given that term in ORS 433.235.

(12) Specimen means blood, sputum, urine, stool or other bodily fluids and wastes, tissues, and cultures necessary to perform required tests.

(13) Test means any diagnostic or investigative analyses or medical procedures that determine the presence or absence of, or exposure to, a condition of potential public health importance, or its precursor in an individual.

(14) Toxic substance means a substance that may cause illness, disability or death to persons who are exposed to it. [2007 c.445 §3]

431.262 Authority of Department of Human Services and local public health administrators to enforce public health laws; authorized actions; rules; penalties. (1) The Department of Human Services and local public health administrators shall have the power to enforce public health laws. The enforcement powers authorized by this section include, but are not limited to, the authority to:

(a) Investigate possible violations of public health laws;

(b) Issue subpoenas requiring testimony or the production of physical or other evidence;

(c) Issue administrative orders to enforce compliance with public health laws;

(d) Issue a notice of violation of a public health law and impose a civil penalty as established by rule not to exceed $500 a day per violation;

(e) Enter private property at any reasonable time with consent of the owner or custodian of the property to inspect, investigate, evaluate or conduct tests, or take specimens or samples for testing, as may be reasonably necessary to determine compliance with any public health law;

(f) Enter a public place to inspect, investigate, evaluate, conduct tests, or take specimens or samples for testing as may be reasonably necessary to determine compliance with the provisions of any public health law;

(g) Seek an administrative warrant from an appropriate court authorizing the inspection, investigation, evaluation or testing, or taking of specimens or samples for testing, if denied entry to property;

(h) Restrict access to contaminated property;

(i) Require removal or abatement of a toxic substance on any property and prescribe the proper measures for the removal or abatement;

(j) Maintain a civil action to enforce compliance with public health laws, including a petition to a court for an order imposing a public health measure appropriate to the public health threat presented;

(k) Refer any possible criminal violations of public health laws to a district attorney or other appropriate law enforcement official; and

(L) Request the Attorney General to assist in the enforcement of the public health laws.

(2) Any administrative actions undertaken by the state under this section shall comply with the provisions of ORS chapter 183.

(3) State and local law enforcement officials, to the extent resources are available, must assist the Department of Human Services and local public health administrators in ensuring compliance with administrative or judicial orders issued pursuant to this section.

(4) Nothing in this section shall be construed to limit any other enforcement authority granted by law to a local public health authority or to the state. [2007 c.445 §4]

431.264 Authority of Public Health Director to take public health actions; authorized actions; rules. (1) Unless the Governor has declared a public health emergency under ORS 433.441, the Public Health Director may, upon approval of the Governor or the designee of the Governor, take the public health actions described in subsection (2) of this section if the Public Health Director determines that:

(a)(A) A communicable disease, reportable disease, disease outbreak, epidemic or other condition of public health importance has affected more than one county;

(B) There is an immediate need for a consistent response from the state in order to adequately protect the public health;

(C) The resources of the local public health authority or authorities are likely to be quickly overwhelmed or unable to effectively manage the required response; and

(D) There is a significant risk to the public health; or

(b) A communicable disease, reportable disease, disease outbreak, epidemic or other condition of public health importance is reported in
Oregon
and is an issue of significant regional or national concern or is an issue for which there is significant involvement from federal authorities requiring state-federal coordination.

(2) The Public Health Director, after making the determinations required under subsection (1) of this section, may take the following public health actions:

(a) Coordinate the public health response across jurisdictions.

(b) Prescribe measures for the:

(A) Identification, assessment and control of the communicable disease or reportable disease, disease outbreak, epidemic or other condition of public health importance; and

(B) Allocation and distribution of antitoxins, serums, vaccines, immunizing agents, antibiotics, antidotes and other pharmaceutical agents, medical supplies or personal protective equipment.

(c) After consultation with appropriate medical experts, create and require the use of diagnostic and treatment guidelines and provide notice of those guidelines to health care providers, institutions and facilities.

(d) Require a person to obtain treatment and use appropriate prophylactic measures to prevent the introduction or spread of a communicable disease or reportable disease, unless:

(A) The person has a medical diagnosis for which a vaccination is contraindicated; or

(B) The person has a religious or conscientious objection to the required treatments or prophylactic measures.

(e) Notwithstanding ORS 332.075, direct a district school board to close a childrens facility or school under the jurisdiction of the board. The authority granted to the Public Health Director under this paragraph supersedes the authority granted to the district school board under ORS 332.075 to the extent the authority granted to the board is inconsistent with the authority granted to the director.

(f) Issue guidelines for private businesses regarding appropriate work restrictions.

(g) Organize public information activities regarding the public health response to circumstances described in subsection (1) of this section.

(h) Adopt reporting requirements for, and provide notice of those reporting requirements to, health care providers, institutions and facilities for the purpose of obtaining information directly related to the public health threat presented.

(i) Take control of antitoxins, serums, vaccines, immunizing agents, antibiotics, antidotes and other pharmaceutical agents, medical supplies or personal protective equipment.

(3) The authority granted to the Public Health Director under this section is not intended to override the general authority provided to a local public health authority except as already permitted by law, or under the circumstances described in subsection (1) of this section.

(4) If the Department of Human Services adopts temporary rules to implement subsection (2) of this section, the rules adopted are not subject to the provisions of ORS 183.335 (6)(a). The department may amend the temporary rules adopted under this subsection as often as is necessary to respond to the public health threat.

(5) If it is necessary for the department to purchase antitoxins, serums, vaccines, immunizing agents, antibiotics, antidotes or other pharmaceutical agents, medical supplies or personal protective equipment, the purchases are not subject to the provisions of ORS chapter 279A, 279B or 279C.

(6) If property is taken under the authority granted to the Public Health Director under subsection (2) of this section, the owner of the property is entitled to reasonable compensation from the state. [2007 c.445 §5]

431.266 Rules. The Public Health Director, after consultation with local public health authorities and local public health administrators, shall adopt rules governing the development of emergency plans and an incident management system. [2007 c.445 §5a]

Note: 431.266 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

BONE MARROW DONOR PROGRAM

431.270 Department duties. (1) The Department of Human Services shall educate residents of this state about:

(a) The need for bone marrow donors;

(b) The procedures required to become registered as a potential bone marrow donor, including procedures for determining a persons tissue type; and

(c) The medical procedures a donor must undergo to donate bone marrow or other sources of blood stem cells.

(2) The Department of Human Services shall make special efforts to educate and recruit citizens of
Oregon
with a special emphasis on minority populations to volunteer as potential bone marrow donors. Means of communication may include use of press, radio and television, and placement of educational materials in appropriate health care facilities, blood banks and state and local agencies. The Department of Human Services in conjunction with the Department of Transportation shall make educational materials available at all places where driver licenses are issued or renewed. [1991 c.652 §1]

Note: 431.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.275 [1991 c.652 §5; repealed by 1999 c.59 §123]

431.280 [1991 c.652 §6; repealed by 1999 c.59 §123]

SPINAL CORD INJURY RESEARCH BOARD

431.290 Spinal Cord Injury Research Board; members; terms; chairperson; meetings; rules. (1) There is established a Spinal Cord Injury Research Board consisting of 11 members appointed by the Governor.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) The appointment of a member to the board is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

(4) The members of the Spinal Cord Injury Research Board shall be citizens of this state who are well informed on the issues relating to spinal cord injuries and related disabilities. Members may include, but are not limited to:

(a) A minimum of five health professionals with clinical practice experience in each of the practice fields of neuroscience, neurology, neurosurgery, neuropharmacology and spinal cord rehabilitative medicine;

(b) A representative of the Oregon Disabilities Commission;

(c) A representative of a disabilities advocacy organization or an individual who advocates on behalf of persons with spinal cord injuries;

(d) A representative of the Department of Human Services;

(e) Members of the Legislative Assembly; and

(f) A person with a spinal cord injury.

(5) The board shall elect one of its members as chairperson and another as vice chairperson, for such terms and with such duties and powers necessary for the performance of the functions of such offices as the board determines.

(6) The board shall meet at least once every three months at a place, day and hour determined by the chairperson. The board also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the board.

(7) In accordance with applicable provisions of ORS chapter 183, the board may adopt rules necessary for the administration of the grant program and fund described in ORS 431.292 and 431.294. [1999 c.1044 §§1,3]

Note: 431.290 to 431.294 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.292 Duties of board; grants. (1) The Spinal Cord Injury Research Board may solicit, receive and review applications from public and private agencies, organizations and research institutions for grants from the Spinal Cord Injury Research Fund created under ORS 431.294, to conduct research programs that focus on the treatment and cure of spinal cord injury.

(2) After review of a grant application, the board shall grant approval of the application and disburse moneys from the Spinal Cord Injury Research Fund if the application meets the criteria established by the board and if money exists in the fund.

(3) The board may solicit contributions to the fund from public and private sources.

(4) The board shall provide the Governor and the Legislative Assembly with a biennial report no later than January 31 of each odd-numbered year that summarizes the status of funds appropriated for spinal cord injury research and the progress of the board in encouraging spinal cord injury research. [1999 c.1044 §4]

Note: See note under 431.290.

431.294 Spinal Cord Injury Research Fund. (1) There is created within the State Treasury, separate and distinct from the General Fund, the Spinal Cord Injury Research Fund administered by the Spinal Cord Injury Research Board. Moneys in the fund are continuously appropriated for the purpose of carrying out ORS 431.292.

(2) The Spinal Cord Injury Research Fund shall consist of:

(a) Moneys appropriated to the fund by the Legislative Assembly; and

(b) Moneys obtained from gifts or grants by any public or private source received by the board under ORS 431.292 (3). [1999 c.1044 §5]

Note: See note under 431.290.

STATE LABORATORY

431.310 Bacteriological and other examinations and newborn screening by state laboratory; rules; fees. (1) For the better protection of the public health the laboratory of the Department of Human Services shall make bacteriological and other examinations of water, milk, blood, secretions or tissues required by any state, county or city institution, or officer, and may make such examinations for any licensed physician in accordance with the rules of the department.

(2) The department shall establish by rule and collect fees for tests performed in the state public health laboratory, not to exceed:

(a) $50 per test for tests other than newborn screening tests; and

(b) $30 per specimen for newborn screening tests.

(3) All money received for such tests shall be deposited in the Public Health Account to be used for expenses of the state public health laboratory. [Amended by 1977 c.582 §18; 1981 c.630 §1; 1983 c.351 §1; 1993 c.374 §1; 2001 c.760 §1]

431.320 [Repealed by 1967 c.146 §1 (431.330, 431.335, 431.340, 431.345 and 431.350 enacted in lieu of 431.320)]

431.325 [1971 c.650 §17; 1977 c.582 §19; repealed by 1993 c.742 §95]

CONFERENCE OF LOCAL HEALTH OFFICIALS

431.330 Conference of Local Health Officials; officers of conference. (1) The Conference of Local Health Officials is created. The conference shall consist of all local health officers and public health administrators, appointed pursuant to ORS 431.418 and such other local health personnel as may be included by the rules of the conference.

(2) The Conference of Local Health Officials shall select one of its members as chairperson, another as vice chairperson and another as secretary with such powers and duties necessary to the performance of the functions of such offices as the conference shall determine. The chairperson, after consultation with the Director of Human Services, shall appoint from the conference membership an executive committee. The executive committee with the chairperson shall advise the director in the administration of ORS 431.330 to 431.350. [1967 c.146 §2 (enacted in lieu of 431.320); 1977 c.582 §20; 1979 c.96 §1]

431.335 Meetings of conference; notice; expenses of members and officers of conference. (1) The Conference of Local Health Officials shall meet at least annually at a place, day and hour determined by the executive committee and the Director of Human Services. The conference may meet specially at such other times as the director or the executive committee considers necessary.

(2) The director shall cause at least 10 days notice of each meeting date to be given to the members. The chairperson or an authorized representative of the chairperson shall preside at all meetings of the conference.

(3) Each conference member shall receive from the local board which the conference member represents from funds available under ORS 431.510, the actual and necessary travel and other expenses incurred by the conference member in attendance at no more than two meetings of the conference per year. Additionally, subject to applicable law regulating travel and other expenses for state officers, a local health official who is a member of the executive committee of the conference or who is the chairperson shall receive from funds available to the Department of Human Services, actual and necessary travel and other expenses for attendance at no more than six meetings per year of the executive committee called by the department. [1967 c.146 §3 (enacted in lieu of 431.320); 1977 c.582 §21]

431.340 Recommendations of conference. The Conference of Local Health Officials may submit to the Department of Human Services such recommendations on the rules and standards specified in ORS 431.345 and 431.350. [1967 c.146 §6 (enacted in lieu of 431.320); 1977 c.582 §22]

431.345 Minimum standards for financial assistance to local boards of health. In order to establish criteria for local boards of health to qualify for such financial assistance as may be made available, the Department of Human Services, upon receipt of written approval from the Conference of Local Health Officials shall adopt minimum standards governing:

(1) Education and experience for professional and technical personnel employed in local health departments, such standards to be consistent with any applicable merit system.

(2) Organization, operation and extent of activities which are required or expected of local health departments to carry out their responsibilities in implementing the public health laws of this state and the rules of the Department of Human Services. [1967 c.146 §5 (enacted in lieu of 431.320); 1977 c.582 §23]

431.350 Department to adopt rules for ORS 431.330 to 431.350. Upon receipt of written approval from the Conference of Local Health Officials the Department of Human Services shall adopt rules necessary for the administration of ORS 431.330 to 431.350. [1967 c.146 §4 (enacted in lieu of 431.320); 1977 c.582 §24]

LOCAL PUBLIC HEALTH SERVICES

431.375 Policy on local public health services; local public health authority; contracts for provision of maternal and child public health services by tribal governing council. (1) The Legislative Assembly of the State of
Oregon
finds that each citizen of this state is entitled to basic public health services which promote and preserve the health of the people of
Oregon
. To provide for basic public health services the state, in partnership with county governments, shall maintain and improve public health services through county or district administered public health programs.

(2) County governments or health districts established under ORS 431.414 are the local public health authority responsible for management of local public health services unless the county contracts with private persons or an agency to act as the local public health authority or the county relinquishes authority to the state. If authority is relinquished, the state may then contract with private persons or an agency or perform the services.

(3) All expenditure of public funds utilized to provide public health services on the local level must be approved by the local public health authority unless the county has relinquished authority to the state or an exception has been approved by the Department of Human Services with the concurrence of the Conference of Local Health Officials.

(4) The Department of Human Services:

(a) Shall contract for the provision of maternal and child public health services with any tribal governing council of a federally recognized Indian tribe that requests to receive funding and to deliver services under the federal Title V Maternal and Child Health Services Block Grant Program.

(b) May contract directly with any tribal governing council of a federally recognized Indian tribe for provision of public health services and programs not required under paragraph (a) of this subsection.

(5) Contracts authorized by subsection (4) of this section must specify that:

(a) Payments will be made to the tribe on a per capita or other equitable formula basis;

(b) The tribe must provide services that are comparable to the services provided by a local public health authority; and

(c) The tribe must comply with any state or federal requirements with which a local public health authority providing the same services must comply. [1983 c.398 §1; 2005 c.493 §1]

Note: 431.375 to 431.385 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.380 Distribution of funds for local purposes. (1) From funds available to the Department of Human Services for local public health purposes, regardless of the source, the department shall provide payments to the local public health authority on a per capita or other equitable formula basis to be used for public health services. Funding formulas shall be determined by the department with the concurrence of the Conference of Local Health Officials.

(2) With respect to counties that have established joint public health services with another county, either by agreement or the formation of a district board of health, distribution of funds made available under the provisions of this section shall be prorated to such counties as provided by agreement or under ORS 431.510. [1983 c.398 §2]

Note: See note under 431.375.

431.385 Local annual plan; effect of failure to submit plan; approval; disapproval; variance. (1) The local public health authority shall submit an annual plan to the Department of Human Services for performing services pursuant to ORS 431.375 to 431.385 and 431.416. The annual plan shall be submitted no later than May 1 of each year or on a date mutually agreeable to the department and the local public health authority.

(2) If the local public health authority decides not to submit an annual plan under the provisions of ORS 431.375 to 431.385 and 431.416, the department shall become the local public health authority for that county or health district.

(3) The department shall review and approve or disapprove each plan. Variances to the local public health plan must be approved by the department. In consultation with the Conference of Local Health Officials, the department shall establish the elements of a plan and an appeals process whereby a local health authority may obtain a hearing if its plan is disapproved.

(4) Each local commission on children and families shall reference the local public health plan in the local coordinated comprehensive plan created pursuant to ORS 417.775. [1983 c.398 §3; 2003 c.553 §6]

Note: See note under 431.375.

LOCAL BOARDS OF HEALTH

431.405 Purpose of ORS 431.405 to 431.510. It is the purpose of ORS 431.405 to 431.510 to encourage improvement and standardization of health departments in order to provide a more effective and more efficient public health service throughout the state. [1961 c.610 §1]

431.410 Boards of health for counties. The governing body of each county shall constitute a board of health ex officio for each county of the state and may appoint a public health advisory board as provided in ORS 431.412 (5) to advise the governing body on matters of public health. [Amended by 1953 c.189 §3; 1961 c.610 §2; 1973 c.829 §20a]

431.412 County board of health; formation; composition; advisory board. (1) The governing body of any county shall establish a county board of health, when authorized to do so by a majority of electors of the county at any general or special election, and may, if such authorization is made, establish a public health advisory board as provided in subsection (5) of this section.

(2) The county board of health shall consist of:

(a) One member of the county governing body selected by the body.

(b) One member of a common school district board having jurisdiction over the entire county or of the education service district board who resides in the county and is selected by the education service district board, or the designee of that member.

(c) One physician who has been licensed to practice medicine in this state by the Oregon Medical Board.

(d) One dentist who has been licensed to practice dentistry in this state by the Oregon Board of Dentistry.

(e) Three other members.

(3) The members referred to in subsection (2)(c) to (e) of this section shall be appointed by the members serving under subsection (2)(a) and (b) of this section. The term of office of each of such appointed members shall be four years, terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years, as designated by the appointing members of the board.

(4) Whenever a county board of health is created under this section, such board shall be in lieu of the board provided for in ORS 431.410.

(5) The governing body of the county may, as provided in subsection (1) of this section, appoint a public health advisory board for terms of four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years as designated by the governing body. The advisory board shall meet regularly to advise the county board of health on matters of public health. The advisory board shall consist of:

(a) Persons licensed by this state as health care practitioners.

(b) Persons who are well informed on public health matters. [Formerly 431.470; 1963 c.544 §49; 1977 c.582 §25; 1981 c.127 §1; 1987 c.618 §2; 1991 c.167 §26; 2003 c.226 §22]

431.414 District board of health; formation; composition; advisory board. (1) Two or more contiguous counties may combine for the purpose of forming a district health unit when the governing body of each of the counties concerned adopt resolutions signifying their intention to do so.

(2) The governing bodies of the counties forming the district may meet together, elect a chairperson and transact business as a district board of health whenever a majority of the members of the governing bodies from each of the participating counties are present at any meeting.

(3) In lieu of the procedure in subsection (2) of this section, the governing bodies of the counties forming the district may, by a two-thirds vote of the members from each participating county, establish and, except as provided in paragraph (f) of this subsection, appoint a district board of health which shall consist of:

(a) One member from each participating county governing body selected by such body.

(b) One member from a school administrative unit within the district.

(c) One member from the administrative staff of a city within the district.

(d) Two physicians who have been licensed to practice medicine in this state by the Oregon Medical Board and who are residents of the district.

(e) One dentist who has been licensed to practice dentistry in this state by the Oregon Board of Dentistry and who is a resident of the district.

(f) One person who is a resident of the district and who is to be appointed by the members serving under paragraphs (a) to (c) of this subsection.

(4) The term of office of the members referred to in subsection (3)(a) to (f) of this section shall be four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years, as may be designated by two-thirds vote of the members from each participating county.

(5) Whenever a district board of health is created under this section, such board shall be in lieu of the board provided for in ORS 431.410 or 431.412.

(6) The governing bodies of the counties making up the district may appoint a public health advisory board for terms of four years, the terms to expire annually on February 1. The first appointments shall be for terms of one, two, three or four years as designated by the governing body. The advisory board shall meet regularly to advise the district board of health on matters of public health. The advisory board shall consist of:

(a) Persons licensed by this state as health care practitioners.

(b) Persons who are well informed on public health matters. [Formerly 431.610; 1973 c.829 §21; 1977 c.582 §26; 1987 c.618 §3]

431.415 Powers and duties of local health boards; rules; fee schedules. (1) The district or county board of health is the policymaking body of the county or district in implementing the duties of local departments of health under ORS 431.416.

(2) The district or county board of health shall adopt rules necessary to carry out its policies under subsection (1) of this section. The county or district board of health shall adopt no rule or policy which is inconsistent with or less strict than any public health law or rule of the Department of Human Services.

(3) With the permission of the county governing body, a county board may, and with the permission of the governing bodies of the counties involved, a district board may, adopt schedules of fees for public health services reasonably calculated not to exceed the cost of the services performed. The health department shall charge fees in accordance with such schedule or schedules adopted. [1961 c.610 §6; 1973 c.829 §22; 1977 c.582 §27]

431.416 Local public health authority or health district; duties. The local public health authority or health district shall:

(1) Administer and enforce the rules of the local public health authority or the health district and public health laws and rules of the Department of Human Services.

(2) Assure activities necessary for the preservation of health or prevention of disease in the area under its jurisdiction as provided in the annual plan of the authority or district are performed. These activities shall include but not be limited to:

(a) Epidemiology and control of preventable diseases and disorders;

(b) Parent and child health services, including family planning clinics as described in ORS 435.205;

(c) Collection and reporting of health statistics;

(d) Health information and referral services; and

(e) Environmental health services. [1961 c.610 §8; 1973 c.829 §23; 1977 c.582 §28; 1983 c.398 §4; 2001 c.900 §150]

431.418 Local public health administrator; health officer; duties; salary. (1) Each district board of health shall appoint a qualified public health administrator to supervise the activities of the district in accordance with law. Each county governing body in a county that has created a county board of health under ORS 431.412 shall appoint a qualified public health administrator to supervise the activities of the county health department in accordance with law. In making such appointment, the district or county board of health shall consider standards for selection of administrators prescribed by the Department of Human Services.

(2) When the public health administrator is a physician licensed by the Oregon Medical Board, the administrator shall serve as health officer for the district or county board of health. When the public health administrator is not a physician licensed by the Oregon Medical Board, the administrator will employ or otherwise contract for services with a health officer who shall be a licensed physician and who will perform those specific medical responsibilities requiring the services of a physician and shall be responsible to the public health administrator for the medical and paramedical aspects of the health programs.

(3) The public health administrator shall:

(a) Serve as the executive secretary of the district or county health board, act as the administrator of the district or county health department and supervise the officers and employees appointed under paragraph (b) of this subsection.

(b) Appoint with the approval of the health board, administrators, medical officers, public health nurses, environmental health specialists and such other employees as are necessary to carry out the duties and responsibilities of the office.

(c) Provide the board at appropriate intervals information concerning the activities of the county health department and submit an annual budget for the approval of the county governing body except that, in the case of the district public health administrator, the budget shall be submitted to the governing bodies of the participating counties for approval.

(d) Act as the agent of the Department of Human Services in enforcing state public health laws and rules of the Department of Human Services, including such sanitary inspection of hospitals and related institutions as may be requested by the Department of Human Services.

(e) Perform such other duties as may be required by law.

(4) The public health administrator shall serve until removed by the appointing board. The public health administrator shall engage in no occupation which conflicts with official duties and shall devote sufficient time to duties as public health administrator as may be necessary to fulfill the requirements of subsection (3) of this section. However, if the board of health is not created under ORS 431.412, it may, with the approval of the Director of Human Services, require less than full-time service of the public health administrator.

(5) The public health administrator shall receive a salary fixed by the appointing board and shall be reimbursed for actual and necessary expenses incurred in the performance of duties. [1961 c.610 §7; 1973 c.829 §24; 1977 c.582 §29; 1981 c.127 §2; 1993 c.26 §1; 2003 c.14 §242; 2003 c.547 §112]

431.420 [Amended by 1961 c.610 §9; 1973 c.829 §25; 1977 c.582 §30; repealed by 1981 c.127 §4]

431.430 [Amended by 1961 c.610 §10; 1973 c.829 §26; repealed by 1981 c.127 §4]

431.440 Public health administrators have police powers. All district and county public health administrators shall possess the powers of constables or other peace officers in all matters pertaining to the public health. [Amended by 1961 c.610 §11; 1973 c.829 §27]

431.450 [Amended by 1961 c.610 §14; 1973 c.829 §28; repealed by 1981 c.127 §4]

431.460 [Amended by 1961 c.610 §12; 1973 c.829 §29; repealed by 1981 c.127 §4]

431.470 [Amended by 1961 c.610 §3; renumbered 431.412]

431.480 City boards abolished; expenditure of funds obtained from school district. (1) All city boards of health are abolished.

(2) Any school district may appropriate money to be expended for public health measures in such school district by the county or district board of health. [Amended by 1961 c.610 §5; 1973 c.829 §30]

431.490 [Repealed by 1961 c.610 §18]

431.500 [Amended by 1953 c.189 §3; repealed by 1961 c.610 §18]

431.510 Quarters and funds for local health boards. (1) The governing body of the county shall provide adequate quarters and facilities for the office and health work of the county board of health and shall appropriate sufficient funds for the administration of the board and the operation of the health department.

(2) Where a district board is established under ORS 431.414, the governing body of each participating county shall appropriate annually a sum which shall be specifically designated for the operation of the board of health and the district department of health. [Amended by 1961 c.610 §13; 1973 c.829 §31]

431.520 Disposal of local health records. Public records, as defined in ORS 192.005, of district and county departments of health and community mental health clinics may be destroyed or otherwise disposed of in accordance with rules prescribed by the State Archivist. However, no records shall be required to be maintained for more than seven years from the date of the last entry for purposes of preserving evidence for any action, suit or proceeding. [1969 c.446 §2; 1973 c.829 §32]

431.530 Authority of local health administrator in emergency. (1) The local public health administrator may take any action which the Department of Human Services or its director could have taken, if an emergency endangering the public health occurs within the jurisdiction of any local public health administrator and:

(a) The circumstances of the emergency are such that the department or its director cannot take action in time to meet the emergency; and

(b) Delay in taking action to meet the emergency will increase the hazard to public health.

(2) Any local public health administrator who acts under subsection (1) of this section shall report the facts constituting the emergency and any action taken under the authority granted by subsection (1) of this section to the Director of Human Services by the fastest possible means. [1973 c.829 §9; 1977 c.582 §31]

431.550 Authority of Department of Human Services to collect information from local public health administrators. Nothing in ORS 431.412, 431.418 and this section shall be construed to limit the authority of the Department of Human Services to require facts and statistics from local public health administrators under its general supervisory power over all matters relating to the preservation of life and health of the people of the state. [1981 c.127 §3]

431.605 [1971 c.650 §44; repealed by 1973 c.358 §15]

EMERGENCY MEDICAL SERVICES AND TRAUMA SYSTEMS

431.607 Department of Human Services to develop comprehensive emergency medical services and trauma system. In cooperation with representatives of the emergency medical services professions, the Department of Human Services shall develop a comprehensive emergency medical services and trauma system. The department shall report progress on the system to the Legislative Assembly. [1985 c.191 §1]

431.608 [1987 c.918 §9; repealed by 1997 c.546 §4]

431.609 Designation of trauma areas; rules; trauma system hospitals. (1) With the advice of the State Trauma Advisory Board, the Department of Human Services shall:

(a) Develop and monitor a statewide trauma system; and

(b) Designate within the state, trauma areas consistent with local resources, geography and current patient referral patterns.

(2) Each trauma area shall have:

(a) Central medical control for all field care and transportation consistent with geographic and current communications capability.

(b) The development of triage protocols.

(c) One or more hospitals categorized according to trauma care capabilities using standards adopted by the department by rule. Such rules shall be modeled after the
American
College
of Surgeons Committee on Trauma standards.

(d) The establishment of area trauma advisory boards to develop trauma system plans for each trauma area.

(3) On and after July 1, 1986, the department may designate trauma system hospitals in accordance with area trauma advisory board plans which meet state objectives and standards.

(4) Trauma system plans shall be implemented by June 30, 1987, in Health Systems Area I, and June 30, 1988, in Health Systems Areas II and III. [1985 c.191 §2]

431.610 [Amended by 1961 c.610 §4; renumbered 431.414]

431.611 Department to adopt rules; contents. (1) Prior to approval and implementation of area trauma plans submitted to the Department of Human Services by area trauma advisory boards, the department shall adopt rules pursuant to ORS chapter 183 which specify state trauma objectives and standards, hospital categorization criteria and criteria and procedures to be utilized in designating trauma system hospitals.

(2) For approved area trauma plans recommending designation of trauma system hospitals, the department rules shall provide for:

(a) The transport of a member of a health maintenance organization, or other managed health care system, as defined by rule, to a hospital that contracts with the health maintenance organization when central medical control determines that the condition of the member permits such transport; and

(b) The development and utilization of protocols between designated trauma hospitals and health maintenance organizations, or other managed health care systems, as defined by rule, including notification of admission of a member to a designated trauma hospital within 48 hours of admission, and coordinated discharge planning between a designated trauma hospital and a hospital that contracts with a health maintenance organization to facilitate transfer of the member when the medical condition of the member permits. [1985 c.191 §4]

431.613 Area trauma advisory boards; duties; members. (1) Area trauma advisory boards shall meet as often as necessary to identify specific trauma area needs and problems and propose to the Department of Human Services area trauma system plans and changes that meet state standards and objectives. The department acting with the advice of the State Trauma Advisory Board will have the authority to implement these plans.

(2) In concurrence with the Governor, the department shall select members for each area from lists submitted by local associations of emergency medical technicians, emergency nurses, emergency physicians, surgeons, hospital administrators, emergency medical services agencies and citizens at large. Members shall be broadly representative of the trauma area as a whole and shall consist of at least 15 members per area trauma advisory board, including:

(a) Three surgeons;

(b) Two physicians serving as emergency physicians;

(c) Two hospital administrators from different hospitals;

(d) Two nurses serving as emergency nurses;

(e) Two emergency medical technicians serving different emergency medical services;

(f) Two representatives of the public at large selected from among those submitting letters of application in response to public notice by the department. Public members shall not have an economic interest in any decision of the health care service areas;

(g) One representative of any bordering state which is included within the patient referral area;

(h) One anesthesiologist; and

(i) One ambulance service owner or operator or both. [1985 c.191 §6]

431.615 [1971 c.650 §45; repealed by 1973 c.358 §15]

431.617 Liability of provider. No provider shall be held liable for acting in accordance with approved trauma system plans. [1985 c.191 §7]

431.619 Continuous duties of department. The Department of Human Services shall continuously identify the causes of trauma in
Oregon
, and propose programs of prevention thereof for consideration by the Legislative Assembly or others. [1985 c.191 §8]

431.620 [Repealed by 1961 c.610 §18]

431.623 Program created in Department of Human Services. (1) The Emergency Medical Services and Trauma Systems Program is created within the Department of Human Services for the purpose of administering and regulating ambulances, training and certifying emergency medical technicians, establishing and maintaining emergency medical systems including trauma systems and obtaining appropriate data from the Oregon Injury Registry as necessary for trauma reimbursement, system quality assurance and assuring cost efficiency.

(2) For purposes of ORS 431.607 to 431.619 and ORS chapter 682, the duties vested in the department shall be performed by the Emergency Medical Services and Trauma Systems Program.

(3) The program shall be administered by a director.

(4) With moneys transferred to the program by ORS 442.625, the program shall apply those moneys to:

(a) Developing state and regional standards of care;

(b) Developing a statewide educational curriculum to teach standards of care;

(c) Implementing quality improvement programs;

(d) Creating a statewide data system for prehospital care; and

(e) Providing ancillary services to enhance
Oregon
s emergency medical service system. [1991 c.784 §1; 1999 c.1056 §6]

Note: 431.623 to 431.633 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.625 [1971 c.650 §46; repealed by 1977 c.582 §61 and 1977 c.751 §17a]

431.627 Designation of other trauma centers. (1) In addition to and not in lieu of ORS 431.607 to 431.617, the Department of Human Services shall designate trauma centers in areas that are within the jurisdiction of trauma advisory boards other than in the area within the jurisdiction of area trauma advisory board 1.

(2) The department shall enter into contracts with designated trauma centers and monitor and assure quality of care and appropriate costs for trauma patients meeting trauma system entry criteria.

(3) All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the department, the State Trauma Advisory Board or an area trauma advisory board in connection with obtaining the data necessary to perform patient care quality assurance functions shall be confidential pursuant to ORS 192.501 to 192.505.

(4)(a) All data received or compiled by the State Trauma Advisory Board or any area trauma advisory board in conjunction with department monitoring and assuring quality of trauma patient care shall be confidential and privileged, nondiscoverable and inadmissible in any proceeding. No person serving on or communicating information to the State Trauma Advisory Board or an area trauma advisory board shall be examined as to any such communications or to the findings or recommendations of such board. A person serving on or communicating information to the State Trauma Advisory Board or an area trauma advisory board shall not be subject to an action for civil damages for actions taken or statements made in good faith. Nothing in this section affects the admissibility in evidence of a partys medical records not otherwise confidential or privileged dealing with the partys medical care. The confidentiality provisions of ORS 41.675 and 41.685 shall also apply to the monitoring and quality assurance activities of the State Trauma Advisory Board, area trauma advisory boards and the department.

(b) As used in this section, data includes but is not limited to written reports, notes, records and recommendations.

(5) Final reports by the department, the State Trauma Advisory Board and area trauma advisory boards shall be available to the public.

(6) The department shall publish a biennial report of the Emergency Medical Services and Trauma Systems Program and trauma systems activities. [1991 c.784 §3]

Note: See note under 431.623.

431.630 [Repealed by 1961 c.610 §18]

431.633 Reporting of certain patients; reimbursement for certain services. (1) Designated trauma centers and providers, physical rehabilitation centers, alcohol and drug rehabilitation centers and ambulances shall develop a monthly log of all unsponsored, inadequately insured trauma system patients determined by the hospital to have an injury severity score greater than or equal to 13, and submit monthly to the Emergency Medical Services and Trauma Systems Program the true costs and unpaid balance for the care of these patients.

(2) No reimbursement for these patients shall occur until:

(a) All information required by the Emergency Medical Services and Trauma Systems Program rules is submitted to the Oregon Injury Registry; and

(b) The Emergency Medical Services and Trauma Systems Program confirms that the injury severity score, as defined by the Department of Human Services by rule, is greater than or equal to 13.

(3) The Emergency Medical Services and Trauma Systems Program shall cause providers to be reimbursed in the following decreasing order of priority:

(a) Designated trauma centers and providers;

(b) Physical rehabilitation centers;

(c) Alcohol and drug rehabilitation centers; and

(d) Ambulances.

(4) Subject to the availability of funds, the Emergency Medical Services and Trauma Systems Program shall cause the designated trauma centers and providers to be paid first in full. Subsequent providers shall be paid from the balance remaining according to priority.

(5) Any matching funds, available pursuant to the federal Trauma Care Systems and Development Act of 1990 (H.R. 1602), that are available for purposes of the Emergency Medical Services and Trauma Systems Program may be used for related studies and projects and reimbursement for uncompensated care. [1991 c.784 §4]

Note: See note under 431.623.

431.640 [Repealed by 1961 c.610 §18]

431.650 [Repealed by 1961 c.610 §18]

431.660 [Repealed by 1961 c.610 §18]

431.670 [Repealed by 1961 c.610 §18]

431.671 Emergency Medical Services for Children Program; duties of Department of Human Services. (1) Subject to available funding from gifts, grants or donations, the Emergency Medical Services for Children Program is established in the Department of Human Services. The Emergency Medical Services for Children Program shall operate in cooperation with the Emergency Medical Services and Trauma Systems Program to promote the delivery of emergency medical and trauma services to the children of
Oregon
.

(2) The Department of Human Services shall:

(a) Employ or contract with professional, technical, research and clerical staff as required to implement this section.

(b) Provide technical assistance to the State Trauma Advisory Board on the integration of an emergency medical services for children program into the statewide emergency medical services and trauma system.

(c) Provide advice and technical assistance to area trauma advisory boards on the integration of an emergency medical services for children program into area trauma system plans.

(d) Establish an Emergency Medical Services for Children Advisory Committee.

(e) Establish guidelines for:

(A) The approval of emergency and critical care medical service facilities for pediatric care, and for the designation of specialized regional pediatric critical care centers and pediatric trauma care centers.

(B) Referring children to appropriate emergency or critical care medical facilities.

(C) Necessary prehospital and other pediatric emergency and critical care medical service equipment.

(D) Developing a coordinated system that will allow children to receive appropriate initial stabilization and treatment with timely provision of, or referral to, the appropriate level of care, including critical care, trauma care or pediatric subspecialty care.

(E) Protocols for prehospital and hospital facilities encompassing all levels of pediatric emergency services, pediatric critical care and pediatric trauma care.

(F) Rehabilitation services for critically ill or injured children.

(G) An interfacility transfer system for critically ill or injured children.

(H) Initial and continuing professional education programs for emergency medical services personnel, including training in the emergency care of infants and children.

(I) A public education program concerning the Emergency Medical Services for Children Program including information on emergency access telephone numbers.

(J) The collection and analysis of statewide pediatric emergency and critical care medical services data from emergency and critical care medical service facilities for the purpose of quality improvement by such facilities, subject to relevant confidentiality requirements.

(K) The establishment of cooperative interstate relationships to facilitate the provision of appropriate care for pediatric patients who must cross state borders to receive emergency and critical care services.

(L) Coordination and cooperation between the Emergency Medical Services for Children Program and other public and private organizations interested or involved in emergency and critical care for children. [2001 c.717 §1]

Note: 431.671 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

AUTOMATED EXTERNAL DEFIBRILLATORS

431.680 Automated external defibrillators required at health clubs; exceptions. (1) As used in this section, health club means an indoor facility:

(a) With the primary purpose of offering exercise or athletic activities that patrons or members may participate in for a fee; and

(b) That typically has at the facility on a regular business day 100 or more persons who are employees, patrons or members participating in the exercise or athletic activities offered at the facility.

(2) The owner of a health club shall have on the premises at all times at least one automated external defibrillator.

(3) Subsection (2) of this section does not apply to:

(a) Any facility owned by an education service district, public charter school or school district; or

(b) Any facility owned by a hotel as defined in ORS 699.005. [2005 c.551 §6]

Note: 431.680 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

HEALTH HAZARD ANNEXATIONS OR DISTRICT FORMATION

431.705 Definitions for ORS 431.705 to 431.760. As used in ORS 431.705 to 431.760, unless the context requires otherwise:

(1) Affected territory means an area that is the subject of a proceedings under ORS 431.705 to 431.760 where there is a danger to public health or an alleged danger to public health.

(2) Boundary commission means a local government boundary commission created under ORS 199.410 to 199.430, 199.435 to 199.464, 199.480 to 199.505 and 199.510.

(3) Commission means the Environmental Quality Commission.

(4) Danger to public health means a condition which is conducive to the propagation of communicable or contagious disease-producing organisms and which presents a reasonably clear possibility that the public generally is being exposed to disease-caused physical suffering or illness, including a condition such as:

(a) Impure or inadequate domestic water.

(b) Inadequate installations for the disposal or treatment of sewage, garbage or other contaminated or putrefying waste.

(c) Inadequate improvements for drainage of surface water and other fluid substances.

(5) Department means the Department of Human Services.

(6) Director means the Director of Human Services.

(7) District means any one of the following:

(a) A metropolitan service district formed under ORS chapter 268.

(b) A county service district formed under ORS chapter 451.

(c) A sanitary district formed under ORS 450.005 to 450.245.

(d) A sanitary authority, water authority or joint water and sanitary authority formed under ORS 450.600 to 450.989.

(e) A domestic water supply district formed under ORS chapter 264.

(8) Requesting body means the county court, or local or district board of health that makes a request under ORS 431.715.

(9) Service facilities means water or sewer installations or works. [1973 c.361 §1; 1975 c.266 §1; 1981 c.452 §1; 1993 c.577 §20; 2001 c.900 §151]

431.710 When department to initiate district formation or annexation. (1) ORS 431.705 to 431.760 shall not apply if the affected territory could be subject to an annexation proceeding under ORS 222.840 to 222.915.

(2) If the Department of Human Services, in accordance with ORS 431.705 to 431.760, finds that a danger to public health exists within the affected territory and that such danger could be removed or alleviated by the construction, maintenance and operation of service facilities, the department shall initiate proceedings for the formation of or annexation to a district to serve the affected territory. If the affected territory is located within a district that has the authority to provide the service facilities, the department shall order the district to provide service facilities in the affected territory. [1973 c.361 §2; 1981 c.888 §3]

431.715 Resolution requesting department to initiate formation or annexation. (1) The county court or the local or district board of health having jurisdiction over territory where it believes conditions dangerous to the public health exist shall adopt a resolution requesting the Department of Human Services to initiate proceedings for the formation of a district or annexation of territory to, or delivery of appropriate water or sewer services by, an existing district without vote or consent in the affected territory. The resolution shall:

(a) Describe the boundaries of the affected territory;

(b) Describe the conditions alleged to be causing a danger to public health;

(c) Request the department to ascertain whether conditions dangerous to public health exist in the affected territory and whether such conditions could be removed or alleviated by the provision of service facilities; and either

(d) Recommend a district that the affected territory could be included in or annexed to for the purpose of providing the requested service facilities; or

(e) Recommend that an existing district provide service facilities in the affected territory.

(2) The requesting body shall cause a certified copy of the resolution, together with the time schedule and preliminary plans and specifications, prepared in accordance with subsection (3) of this section, to be forwarded to the department.

(3) The requesting body shall cause a study to be made and preliminary plans and specifications prepared for the service facilities considered necessary to remove or alleviate the conditions causing a danger to public health. The requesting body shall prepare a schedule setting out the steps necessary to put the facilities into operation and the time required for each step in implementation of the plans.

(4) If the preliminary plans involve facilities that are subject to the jurisdiction of the Environmental Quality Commission, a copy of the documents submitted to the department under subsection (2) of this section shall be submitted to the commission for review, in accordance with ORS 431.725, of those facilities that are subject to its jurisdiction. No order or findings shall be adopted under ORS 431.735 or 431.756 until the plans of the requesting body for such facilities, if any, have been approved by the commission. [1973 c.361 §3; 1981 c.888 §4]

431.717 Compelling adoption of resolution. (1) Any person who may be adversely affected by the failure of a county court to adopt a resolution as required by ORS 431.715 (1) may seek to compel the adoption of such resolution through a writ of mandamus under ORS 34.105 to 34.240.

(2) The prevailing party in a proceeding under ORS 34.105 to 34.240 authorized by subsection (1) of this section is entitled to reasonable attorney fees in addition to costs and necessary disbursements. [1981 c.888 §6]

431.720 Commission to review certain plans; approval of plans. (1) Upon receipt of the documents submitted under ORS 431.715 (4), the Environmental Quality Commission shall review them to determine whether the conditions dangerous to public health within the affected territory could be removed or alleviated by the provision of service facilities that are subject to the jurisdiction of the commission.

(2) If the commission considers such proposed facilities and the time schedule for installation of such facilities adequate to remove or alleviate the dangerous conditions, it shall approve the part of the plans that are subject to its jurisdiction and certify its approval to the Department of Human Services.

(3) If the commission considers the proposed facilities or time schedule inadequate, it shall disapprove the part of the plans that are subject to its jurisdiction and certify its disapproval to the department. The commission shall also inform the requesting body of its approval or disapproval and, in case of disapproval, of the particular matters causing the disapproval. The requesting body may then submit additional or revised plans. [1973 c.361 §4]

431.725 Department to review resolution; notice of hearing. (1) Upon receipt of the certified copy of a resolution adopted under ORS 431.715, the Department of Human Services shall contact the requesting body within 30 days of receipt of the request and schedule the review and investigation of conditions in the affected territory. The department shall review and investigate conditions in the affected territory in accordance with the agreed upon schedule unless both parties agree to an extension. If it finds substantial evidence that a danger to public health exists in the territory, it shall issue an order setting a time and place for a hearing on the resolution. The hearing shall be held within the affected territory, or at a place near the territory if there is no suitable place within the territory at which to hold the hearing, not less than 30 or more than 50 days after the date of the order.

(2) Upon issuance of an order for a hearing, the department shall immediately give notice of the time and place of the hearing on the resolution by publishing the order and resolution in a newspaper of general circulation within the territory once each week for two successive weeks and by posting copies of the order in four public places within the territory prior to the hearing. [1973 c.361 §5; 1981 c.452 §2]

431.730 Conduct of hearing. (1) At the hearing on the resolution, any interested person shall be given a reasonable opportunity to be heard or to present written statements. The hearing shall be for the sole purpose of determining whether a danger to public health exists due to conditions in the affected territory and whether such conditions could be removed or alleviated by the provision of service facilities. Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. It shall be conducted in accordance with the provisions of ORS chapter 183. The Department of Human Services shall publish a notice of the issuance of said findings and recommendations in the newspaper utilized for the notice of hearing under ORS 431.725 (2) advising of the opportunity for presentation of a petition under subsection (2) of this section.

(2) Within 15 days after the publication of notice of issuance of findings in accordance with subsection (1) of this section, any person who may be affected by the findings, or the affected district, may petition the Director of Human Services according to rules of the department to present written or oral arguments relative to the proposal. If a petition is received, the director may set a time and place for receipt of argument. [1973 c.361 §6; 1975 c.266 §2; 1999 c.849 §§81,82; 2003 c.75 §35]

431.735 Directors authority under ORS 431.705 to 431.760. (1) If the Director of Human Services after investigation finds that no danger to public health exists because of conditions within the affected territory, or that such a danger does exist but the conditions causing it could not be removed or alleviated by the provision of service facilities, the director shall issue an order terminating the proceedings under ORS 431.705 to 431.760 with reference to the affected territory.

(2) If the director finds, after investigation and the hearing required by ORS 431.725, that a danger to public health exists because of conditions within the territory, and that such conditions could be removed or alleviated by the provisions of service facilities in accordance with the plans and specifications and the time schedule proposed, the director shall enter findings in an order, directed to the officers described by ORS 431.740, setting out the service facilities to be provided.

(3) If the director determines that a danger to public health exists because of conditions within only part of the affected territory, or that such conditions could be removed or alleviated in only part of the affected territory by the provision of service facilities, the director may, subject to conditions stated in ORS 431.705 to 431.760, reduce the boundaries of the affected territory to that part which presents a danger or in which the conditions could be removed or alleviated if the area to be excluded would not be surrounded by the territory remaining to be annexed and would not be directly served by the sanitary, water or other facilities necessary to remove or alleviate the danger to public health existing within the territory remaining to be annexed. The findings shall describe the boundaries of the area as reduced by the director.

(4) In determining whether to exclude any area the director may consider whether or not such exclusion would unduly interfere with the removal or alleviation of the danger to public health in the area remaining to be annexed and whether the exclusion would result in an illogical boundary for the provision of services.

(5) The requesting body or the boundary commission shall, when requested, aid in the determinations made under subsections (3) and (4) of this section and, if necessary, cause a study to be made. [1973 c.361 §7; 1975 c.266 §3]

431.740 Notice to boundary commission; service facilities to conform to plans and schedules. (1) If a boundary commission has jurisdiction of the affected territory, the Director of Human Services shall file the findings and order with such boundary commission. If the affected territory is not within the jurisdiction of a boundary commission, the director shall file the findings and order with the county court of the county having jurisdiction of the territory.

(2) The Department of Human Services and the Environmental Quality Commission shall use their applicable powers of enforcement to insure that the service facilities are constructed or installed in conformance with the approved plans and schedules. [1973 c.361 §8]

431.745 Petition for alternative plan. (1) At any time after the adoption of a resolution under ORS 431.715, a petition, signed by not less than 51 percent of the electors registered in the affected territory, may be filed with the Department of Human Services. The petition shall suggest an alternative plan to the proposed formation or annexation for removal or alleviation of the conditions dangerous to public health. The petition shall state the intent of the residents to seek annexation to an existing city or special district authorized by law to provide service facilities necessary to remove or alleviate the dangerous conditions. The petition shall be accompanied by a proposed plan which shall state the type of facilities to be constructed, a proposed means of financing the facilities and an estimate of the time required to construct such facilities and place them in operation.

(2) Upon receipt of the petition, the department shall immediately forward a copy of the petition to the Environmental Quality Commission, if the plan accompanying the petition involves facilities that are subject to the jurisdiction of the commission. The department also shall forward a copy of the petition to the requesting body and to the county court or boundary commission where the department filed its findings under ORS 431.740 and direct the county court or boundary commission to stay the proceedings pending the review permitted under this section and ORS 431.750. [1973 c.361 §9; 1983 c.83 §84]

431.750 Commission review of alternative plan; certification of alternative plan. (1) If the alternative plan submitted under ORS 431.745 (1) involves service facilities that are subject to the jurisdiction of the commission, the alternative plan shall be submitted to and reviewed by the Environmental Quality Commission and shall be approved or rejected by the commission within 30 days from the date of filing with the Department of Human Services. In reviewing the alternative plan, the commission shall consider whether, in its judgment, the plan contains a preferable alternative for the alleviation or removal of the conditions dangerous to public health. If the commission determines that the original plan provides the better and most expeditious method of removing or alleviating the dangerous conditions, it shall disapprove the alternative plan and inform the department of its decision. The department shall order the proceedings on the finding filed under ORS 431.740 to resume.

(2) If the commission finds that the alternative plan provides a preferable method of alleviating or removing the dangerous conditions, the petitioners shall be granted six months within which to present to the commission information showing:

(a) That the affected territory has annexed to a city or special district authorized by law to provide the service facilities necessary to remove or alleviate the dangerous conditions, and that the financing of the extension of such facilities to the territory has been assured.

(b) Detailed plans and specifications for the construction of such facilities.

(c) A time schedule for the construction of such facilities.

(d) That such facilities, if constructed, will remove or alleviate the conditions dangerous to public health in a manner as satisfactory and expeditious as would be accomplished by the formation or annexation proposed by the original plans.

(3) The commission shall review the plan presented to it by the petitioners under subsection (2) of this section and shall promptly certify to the department whether the requirements of subsection (2) of this section have been met. If the requirements have been met, the department shall certify the alternative plan to the county court or boundary commission having jurisdiction and direct it to proceed in accordance with the alternative plan and in lieu of the plans filed under ORS 431.740. If the requirements of subsection (2) of this section are not met by the petitioners, the department shall certify that fact to the county court or boundary commission having jurisdiction and direct it to continue the proceedings on the plans filed under ORS 431.740. [1973 c.361 §10]

431.755 [1973 c.361 §11; repealed by 1975 c.266 §4 (431.756 enacted in lieu of 431.755)]

431.756 Judicial review. Judicial review of orders under ORS 431.705 to 431.760 shall be as provided in ORS 183.480, 183.485, 183.490 and 183.500. [1975 c.266 §5 (enacted in lieu of 431.755)]

431.760 Certain persons prohibited from participating in proceedings. (1) A person who owns property or resides within affected territory that is subject to proceedings under the provisions of ORS 431.705 to 431.760 shall not participate in an official capacity in any investigation, hearing or recommendation relating to such proceedings. If the Director of Human Services is such a person, the director shall so inform the Governor, who shall appoint another person to fulfill the duties of the director in any investigation, hearing or recommendation relating to the such proceeding.

(2) Subsection (1) of this section does not excuse a member of a county court from voting on the order required by ORS 198.792 (2) or 451.445 (1). [1973 c.361 §12]

RECOMBINANT DNA

431.805 Definitions for ORS 431.805 and 431.810. As used in ORS 431.805 and 431.810:

(1) Person includes an individual, partnership, association, corporation, private institution or governmental entity.

(2) Recombinant DNA research means research on molecules that consist of segments of deoxyribonucleic acid from different organisms which are joined together in cell-free systems and which have the capacity to infect and replicate in some host cell, either autonomously or as an integrated part of the host genome. [1983 c.358 §1]

Note: 431.805 and 431.810 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.810 Recombinant DNA research to comply with federal guidelines. Persons carrying out recombinant DNA research must comply with the recombinant research guidelines adopted by the National Institutes of Health and any subsequent modifications thereof. [1983 c.358 §2]

Note: See note under 431.805.

431.815 [1983 c.358 §§3,4; repealed by 1999 c.108 §1]

SPECIAL PROGRAMS

(Temporary provisions relating to strategic plan to slow rate of diabetes)

Note: Sections 2 and 3, chapter 460, Oregon Laws 2007, provide:

Sec. 2. (1) The Department of Human Services shall develop, by the year 2009, a strategic plan to start to slow the rate of diabetes caused by obesity and other environmental factors by the year 2010.

(2) The department shall collaborate with the American Diabetes Association, the Oregon Diabetes Coalition and others such as:

(a) Health care professionals and researchers specializing in diabetes and obesity prevention, treatment or research;

(b) Diabetes educators;

(c) Representatives of medical schools or schools of public health;

(d) High school and post-secondary institution health educators;

(e) Representatives from geographic areas and other population groups at higher risk of diabetes;

(f) Representatives of community-based organizations involved in providing education about or awareness of diabetes; and

(g) Other individuals the department determines are necessary.

(3) The plan developed by the department shall include but not be limited to:

(a) Identification of environmental factors that encourage or support physical activity and healthy eating habits;

(b) Identification of preventative strategies that are effective and culturally competent and that meet the populations most at risk for developing diabetes;

(c) Recommendations for evidence-based screening;

(d) Recommendations for redesigning and financing primary care practices that would facilitate adoption of the Chronic Care Model for screening for diabetes, support for patient self-management and regular reporting of preventative clinical screening results;

(e) Identification of actions to be taken to reduce the morbidity and mortality from diabetes by the year 2015 and a time frame for taking those actions; and

(f) Recommendations to the Seventy-fifth Legislative Assembly on statutory changes and funding needed to achieve the departments plan. [2007 c.460 §2]

Sec. 3. Section 2 of this 2007 Act is repealed on January 2, 2016. [2007 c.460 §3]

431.825 Fetal alcohol syndrome pamphlets. The Department of Human Services shall provide to the counties of this state pamphlets described in ORS 106.081. The department may produce such pamphlets with moneys available for the purpose or may accept a gift of such pamphlets from any public or private source if the content is acceptable to the department. [1987 c.340 §4]

Note: 431.825 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.827 Female genital mutilation prevention and education activities. The Department of Human Services shall establish and implement appropriate education, prevention and outreach activities in communities that traditionally practice female circumcision, excision or infibulation for the purpose of informing:

(1) Those communities of the health risks and emotional trauma inflicted by the practices;

(2) Those communities and the medical community as to the existence and ramifications of ORS 163.207; and

(3) Those communities that the practices constitute physical injuries to a child for purposes of ORS 419B.005. [1999 c.737 §2]

Note: 431.827 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.830 Acquired immune deficiency syndrome services and programs. (1) The Department of Human Services shall establish an acquired immune deficiency syndrome program:

(a) To provide education and prevention services to its clients; and

(b) To provide education and prevention services to the public.

(2) Programs authorized by this section may be operated by the department directly or under contract with public and private agencies. [1987 c.114 §1; 2001 c.900 §152]

Note: 431.830 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SMOKING CESSATION AND TOBACCO USE REDUCTION

431.831 Smoking cessation program reimbursement; rules. (1) The Department of Human Services shall develop a program to reimburse smoking cessation program providers for services provided to residents of this state who are not insured for smoking cessation costs.

(2) The department shall adopt rules for the program established under subsection (1) of this section that include but are not limited to criteria for provider and participant eligibility and other program specifications. The rules shall establish a maximum reimbursement limit for each participant.

(3) Costs for smoking cessation programs funded under subsection (1) of this section are eligible for reimbursement from funds received by the State of
Oregon
from tobacco products manufacturers under the Master Settlement Agreement of 1998. [1999 c.1025 §1]

Note: 431.831 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.832 Tobacco Use Reduction Account established. (1) There is established in the General Fund the Tobacco Use Reduction Account.

(2) Amounts credited to the Tobacco Use Reduction Account are continuously appropriated to the Department of Human Services for the funding of prevention and education programs designed to reduce cigarette and tobacco use. [1997 c.2 §13]

Note: 431.832 to 431.836 were adopted by the people by initiative petition and were added to and made a part of ORS chapter 431 but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

431.834 Department to adopt rules; contents. The Department of Human Services shall develop and adopt rules for awarding grants to programs for educating the public on the risk of tobacco use, including but not limited to:

(1) Educating children on the health hazards and consequences of tobacco use; and

(2) Promoting enrollment in smoking cessation programs and programs that prevent smoking-related diseases including cancer and other diseases of the heart, lungs and mouth. [1997 c.2 §14]

Note: See note under 431.832.

431.836 Department to prepare report. During each biennium, the Department of Human Services shall prepare a report regarding the awarding of grants from the Tobacco Use Reduction Account and the formation of public-private partnerships in connection with the receipt of funds from the account. The department shall present the report to the Governor and to those committees of the Legislative Assembly to which matters of public health are assigned. [1997 c.2 §15]

Note: See note under 431.832.

REGULATION OF TOBACCO SALES

431.840 Free distribution to minors prohibited; restriction on sales; notice. (1) It shall be unlawful to do any of the following:

(a) To distribute free tobacco products to persons under 18 years of age as part of a marketing strategy to encourage the use of tobacco products.

(b) To fail as a retailer to post a notice substantially similar to that set forth in subsection (3) of this section in a location clearly visible to the seller and the purchaser that sale of tobacco products to persons under 18 years of age is prohibited.

(c) To sell cigarettes in any form other than a sealed package.

(2) As used in this section tobacco products means bidis, cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut and other chewing tobaccos, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco, prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking, and shall include cigarettes as defined in ORS 323.010 (1).

(3) The notice shall be substantially as follows:

______________________________________________________________________________

NOTICE

The sale of tobacco in any form to persons under 18 years of age is prohibited by law. Any person who knowingly sells, or causes to be sold, tobacco to a person under 18 years of age commits the crime of endangering the welfare of a minor, pursuant to ORS 163.575.

______________________________________________________________________________

[1989 c.764 §1; 2001 c.187 §1]

Note: 431.840 to 431.853 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.845 Civil penalty for violation of ORS 431.840. (1) The civil penalty for violation of any provision of ORS 431.840 shall not be less than $100 nor exceed $500.

(2) The amounts collected under subsection (1) of this section shall be deposited to the credit of the General Fund. [1989 c.764 §2; 1991 c.970 §6]

Note: See note under 431.840.

431.850 Procedure applicable to penalty. Any civil penalty under ORS 431.845 shall be imposed as provided by ORS 183.745. [1989 c.764 §§3,6; 1991 c.734 §20]

Note: See note under 431.840.

431.853 Random inspections of sellers of tobacco products; site; frequency; rules. (1) The Department of Human Services shall:

(a) Coordinate with law enforcement agencies to conduct random, unannounced inspections of Oregon wholesalers and retailers of tobacco products to insure compliance with Oregon laws designed to discourage the use of tobacco by minors including ORS 163.575, 163.580, 167.400, 167.402 and 431.840; and

(b) Submit a report describing:

(A) The activities carried out to enforce the laws listed in paragraph (a) of this subsection during the previous fiscal year;

(B) The extent of success achieved in reducing the availability of tobacco products to minors; and

(C) The strategies to be utilized for enforcing the laws listed in paragraph (a) of this subsection during the year following the report.

(2) The Department of Human Services shall adopt rules concerning random inspections of places that sell tobacco products consistent with section 1921, Public Law 102-321, 1992. The rules shall provide that inspections may take place:

(a) Only in areas open to the public;

(b) Only during hours that tobacco products are sold or distributed; and

(c) No more frequently than once a month in any single establishment unless a compliance problem exists or is suspected. [1993 c.788 §1]

Note: See note under 431.840.

ALZHEIMERS DISEASE

431.855 Alzheimers Disease Research Fund. (1) There is established as a separate and distinct fund in the State Treasury an Alzheimers Disease Research Fund. The Alzheimers Disease Research Fund shall consist of:

(a) An amount credited to the fund pursuant to ORS 305.690 to 305.753, which shall be transferred by the Department of Revenue to the fund.

(b) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section, which the State Treasurer may solicit and accept from private and public sources and shall cause to be deposited and credited to the Alzheimers Disease Research Fund.

(c) Interest or other earnings on the amounts described in paragraphs (a) and (b) of this subsection which shall inure to the benefit of the Alzheimers Disease Research Fund.

(2) Moneys contained in the Alzheimers Disease Research Fund are continuously appropriated for the purpose of grants to the Alzheimers Disease Center of Oregon, a cooperative venture between Oregon Health and Science University, Good Samaritan Hospital and Medical Center, the United States Department of Veterans Affairs and the Alzheimers Disease and Related Disorders Association to carry out research on Alzheimers disease and related disorders. [1987 c.902 §3; 1989 c.987 §23; 1991 c.67 §113; 2007 c.822 §19]

Note: 431.855 and 431.860 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.860 Control of fund. Oregon Health and
Science
University
shall have access to and control of the moneys held in the Alzheimers Disease Research Fund established under ORS 431.855 but shall use such moneys only for the purposes specified in ORS 431.855 (2). [1989 c.987 §24]

Note: See note under 431.855.

TOXIC HOUSEHOLD PRODUCTS

431.870 Definitions for ORS 431.870 to 431.915. As used in ORS 431.870 to 431.915:

(1) Household product means any product intended for use under any of the following circumstances:

(a) In, on or around any structure, vehicle, article, surface or area associated with the household, including but not limited to nonagricultural outbuildings, noncommercial greenhouses, pleasure boats and recreational vehicles.

(b) In or around any preschool or child care facility.

(2) Task force means the Poison Prevention Task Force.

(3) Toxic household product means any product listed in ORS 431.885 that is customarily produced or distributed for sale for use in or about the household or is customarily stored by individuals in or about the household. [1991 c.915 §2; 1995 c.278 §54]

Note: 431.870 to 431.915 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.875 Legislative findings. The Legislative Assembly finds that:

(1) Most poisonings involve children under six years of age.

(2) The federal Poison Prevention Packaging Act of 1970 requires child-resistant safety packaging for various toxic household products in order to inhibit a childs ability to access poisonous substances. This effort, in conjunction with the formation of poison control centers, education efforts, availability of ipecac syrup for home treatment and labeling requirements, has significantly reduced the number of poisonings. However, most poisonings occur while the product is in use, rather than when stored, and many toxic household products are exempt from the child-resistant safety packaging laws.

(3) The National Safety Council, the American Medical Association and the American Association of Poison Control Centers have noted that the addition of nontoxic aversive agents to toxic household products may make these products so unpalatable that many children reject the products upon, or shortly after, tasting them. These organizations have urged manufacturers of toxic household products to add nontoxic aversive agents to their products in addition to child resistant closures in order that ingestion of these products may be reduced, thus providing another means to prevent or mitigate severe poisonings.

(4) Aversive agents are currently being used in various household products to mitigate child poisonings. [1991 c.915 §1]

Note: See note under 431.870.

431.880 Aversive agent required. Any toxic household product that is listed in ORS 431.885 and is manufactured on or after July 1, 1993, and sold in this state, shall include an aversive agent approved by the Poison Prevention Task Force within the product in a concentration so as to render the product unpalatable. [1991 c.915 §3]

Note: See note under 431.870.

431.885 Toxic household products required to comply with aversive agent requirement; exemptions. (1) The following toxic household products must comply with ORS 431.880:

(a) Antifreeze containing 10 percent or more ethylene glycol by weight.

(b) Windshield washer fluid containing four percent or more methyl alcohol (methanol) by weight.

(2) The following toxic household products are exempted from the requirements of ORS 431.880:

(a) Pesticide products subject to registration under ORS chapter 634 or under the Federal Insecticide, Fungicide, Rodenticide Act.

(b) Any drug as defined in the Federal Food, Drug and Cosmetic Act (21 U.S.C.§301 et seq.) or in ORS 689.005.

(c) Products exempted under the provisions of section 7, chapter 915, Oregon Laws 1991. [1991 c.915 §4]

Note: Section 7, chapter 915, Oregon Laws 1991, provides:

Sec. 7. (1) A manufacturer shall apply to the Poison Prevention Task Force on or before April 1, 1993, for an exemption from the requirements of this Act [431.870 to 431.915] for a toxic household product that contains chemicals in which any aversive agent would be nonsoluble, nondispersible, unstable or would interfere with the safety or function of the product.

(2) The task force may grant an exemption if the manufacturer demonstrates to the task force, and the task force finds, that the toxic household product meets the exemption criteria described in subsection (1) of this section. [1991 c.915 §7]

Note: See note under 431.870.

431.887 Limitation on liability; application. (1) A manufacturer, distributor or seller of a toxic household product that is required to contain an aversive agent under the provisions of ORS 431.880 is not liable to any person for any personal injury, death or property damage that results from the inclusion of the aversive agent in the toxic household product.

(2) The limitation on liability provided by this section is only applicable if the aversive agent is included in the toxic household product in concentrations approved by the Poison Prevention Task Force.

(3) The limitation on liability provided by this section does not apply if the personal injury, death or property damage results from willful and wanton misconduct by the manufacturer, distributor or seller of the toxic household product. [1995 c.76 §2]

Note: See note under 431.870.

431.890 Poison Prevention Task Force; members; meetings; duties. (1) The Poison Prevention Task Force is created in the
Poison
Center
of the Oregon Health and
Science
University
and consists of five members as follows:

(a) The Medical Director of the
Oregon
Poison
Center
or designee, who shall serve as chairperson.

(b) The Director of Human Services or a designee.

(c) A pediatrician licensed under ORS chapter 677, appointed by the Governor.

(d) A chemist from an academic institution, appointed by the Governor.

(e) A representative of a manufacturer of toxic household products, appointed by the Governor.

(2) Each member shall serve without compensation.

(3) The task force shall meet as considered necessary by the chairperson or on the call of three members of the task force.

(4) The task force shall meet for the purposes of reviewing, granting or denying requests for exemptions from and extensions of the requirements of ORS 431.870 to 431.915.

(5) The task force shall obtain and evaluate statewide poisoning incidence and severity data over a period of every two years for the purpose of making recommendations for the addition or deletion of products to ORS 431.885. [1991 c.915 §5]

Note: See note under 431.870.

431.895 Efficacy and toxicity data available to task force; use; confidentiality of data. (1) The Poison Prevention Task Force may request efficacy and toxicity data, or other pertinent data it considers necessary, from the manufacturer of any toxic household product. The information shall be made available by the manufacturer to the task force upon request and shall remain confidential, if so requested.

(2) The task force may request data from and utilize the technical expertise of other state agencies or health care providers, or both, to evaluate the incidence and severity of poisoning, drug overdose and toxic exposure. [1991 c.915 §8]

Note: See note under 431.870.

431.900 Reports to legislature. The Poison Prevention Task Force shall report to the Legislative Assembly as necessary with recommendations for the addition or deletion of products from the list set forth in ORS 431.885. The task force shall report to the Legislative Assembly any additional recommended measures which shall include reducing the incidence and severity of poisoning, poison prevention education activities and child resistant closure effectiveness. [1991 c.915 §9]

Note: See note under 431.870.

431.905 Enforcement by civil action; injunction; damages; attorney fees. (1) Any person may bring a civil action in a court of competent jurisdiction to enforce the requirements of ORS 431.870 to 431.915. The court may grant injunctive relief in any action brought pursuant to this section.

(2) Punitive damages may also be awarded in any action brought pursuant to this section.

(3) The court may award reasonable attorney fees to the prevailing party in an action under this section. [1991 c.915 §11; 1995 c.618 §70]

Note: See note under 431.870.

431.910 Prohibited conduct. (1) It is unlawful for any person to distribute or sell a toxic household product or cause a toxic household product to be distributed or sold in this state if it does not meet the requirements of ORS 431.870 to 431.915.

(2) The prohibition contained in subsection (1) of this section does not apply to a person engaged in the business of wholesale or retail distribution of a toxic household product, unless the person is engaged in the manufacture of the product, or has knowledge that a toxic household product which the person is distributing or selling is in violation of ORS 431.870 to 431.915.

(3) A distributor of a house brand shall not be considered a manufacturer for purposes of filing an application for an extension pursuant to section 6, chapter 915, Oregon Laws 1991, or for an exemption pursuant to section 7, chapter 915, Oregon Laws 1991. Nothing in this subsection is intended to exempt a distributor of a house brand from any other provisions of ORS 431.870 to 431.915. [1991 c.915 §10]

Note: See first note under 431.885.

Note: See note under 431.870.

431.915 Civil penalty for violation of ORS 431.870 to 431.915. (1) Any person who violates any provision of ORS 431.870 to 431.915 shall be liable for a civil penalty not to exceed $5,000 for each day of violation, which shall be assessed and recovered in a civil action brought by the Department of Human Services.

(2) All civil penalties collected pursuant to subsection (1) of this section shall be deposited in the General Fund. [1991 c.915 §§12,13]

Note: See note under 431.870.

LEAD POISONING PREVENTION

431.920 Training provider accreditation; lead poisoning prevention programs; fees. The Department of Human Services shall:

(1) Develop accreditation programs for training providers;

(2) Prescribe the requirements for and the manner of testing the competency of license applicants for the protection of the public and as required by federal law;

(3) Prescribe those actions or circumstances that constitute failure to achieve or maintain competency, or that otherwise are contrary to the public interest, for which the agency may refuse to issue or renew or may suspend or revoke a certification;

(4) Develop and conduct programs to screen blood lead levels, to identify hazards and to educate the public, including parents, residential dwelling owners and child care facility operators, about the dangers of lead-based paint hazards and of appropriate precautions that should be taken to reduce the possibility of childhood lead poisoning; and

(5) Impose fees to the extent necessary to pay the costs of the following:

(a) Certification of training curriculums, up to $1,500;

(b) Annual renewal of training providers and curriculums, up to $500;

(c) Certification of trainers, up to $500;

(d) Annual renewal of trainers certification, up to $250; and

(e) Certification test, up to $85. [1995 c.795 §6]

Note: 431.920 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 431 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

REGULATION OF TANNING FACILITIES

431.925 Definitions for ORS 431.925 to 431.955. As used in ORS 431.925 to 431.955, unless the context requires otherwise:

(1) Phototherapy device means equipment that emits ultraviolet radiation used by a health care professional in the treatment of disease or illness.

(2) Tanning device means any equipment that emits electromagnetic radiation with wavelengths in the air between 200 and 400 nanometers used for tanning of the skin including, but not limited to, a sunlamp, tanning booth or tanning bed. Tanning device also means any accompanying equipment including, but not limited to, protective eye wear, timers and handrails.

(3) Tanning facility means any location, place, area, structure or business that provides persons access to any tanning device. [1991 c.619 §1]

Note: 431.925 to 431.955 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 431 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

431.930 Purpose of ORS 431.925 to 431.955. It is the purpose of ORS 431.925 to 431.955 to regulate tanning facilities to minimize the risks associated with suntanning with artificial ultraviolet light. These risks include, but may not be limited to:

(1) Sunburn;

(2) Premature aging of the skin;

(3) Skin cancer;

(4) Retinal damage;

(5) Formation of cataracts;

(6) Suppression of the immune system; and

(7) Damage to the vascular system. [1991 c.619 §2]

Note: See note under 431.925.

431.935 Tanning device to comply with federal requirements; exception for certain phototherapy devices. (1) Any tanning device used by a tanning facility shall comply with all applicable federal laws and regulations.

(2) ORS 431.925 to 431.955 do not apply to a phototherapy device used by or under the direct supervision of a physician licensed under ORS chapter 677. [1991 c.619 §§3,4]

Note: See note under 431.925.

431.940 Standards and regulation of tanning devices; rules; fee; inspection. (1) The Department of Human Services shall adopt by rule standards and a system of registration for tanning devices. Any entity doing business in this state as a tanning facility shall register the tanning devices with the department in a manner prescribed by rule.

(2) The registration shall include payment of an annual registration fee, not to exceed $100 per tanning device, prescribed by rule in an amount sufficient to cover the costs of administering the regulatory program.

(3) The department may conduct inspections of tanning facilities to ensure compliance with ORS 431.925 to 431.955. [1991 c.619 §5; 1993 c.728 §2; 2007 c.856 §1]

Note: See note under 431.925.

431.945 Written warning statement and sign; content; rules. (1) A tanning facility shall give each customer a written statement warning that:

(a) Not wearing the protective eye wear provided to each customer by the tanning facility may cause damage to the eyes.

(b) Overexposure to the tanning process causes burns.

(c) Repeated exposure to the tanning process may cause skin cancer or premature aging of the skin, or both.

(d) Abnormal skin sensitivity or burning may result from the tanning process if the customer is also consuming or using certain:

(A) Foods.

(B) Cosmetics.

(C) Medications such as tranquilizers, antibiotics, diuretics, high blood pressure medication, antineoplastics or birth control pills.

(e) Any person taking a prescription or over-the-counter drug should consult a physician before using a tanning device.

(2) In addition to giving customers the written statement required by subsection (1) of this section, the tanning facility shall post a warning sign in any area where a tanning device is used. The Department of Human Services shall adopt by rule the language for the warning sign. [1991 c.619 §§6,7]

Note: See note under 431.925.

431.950 Civil penalty for violation of ORS 431.925 to 431.955. The Department of Human Services may impose a civil penalty in an amount not to exceed $500 for a violation of ORS 431.925 to 431.955 or rules of the department adopted pursuant to ORS 431.925 to 431.955. Civil penalties under this section shall be imposed in the manner provided by ORS 183.745. [1991 c.619 §§9,13]

Note: See note under 431.925.

431.955 Disposition of receipts. Except as otherwise provided by law, all fees and other moneys received by the Department of Human Services pursuant to ORS 431.925 to 431.955 shall be paid into the State Treasury and placed to the credit of the Public Health Account and are continuously appropriated to the department for the purposes of carrying out the provisions of ORS 431.925 to 431.955. If moneys received under ORS 431.925 to 431.955 are in excess of moneys required to administer the program authorized by ORS 431.925 to 431.955, the moneys may be used by the department to meet expenses of other programs administered by the department if an appropriate expenditure increase is approved by the Emergency Board. [1991 c.619 §11]

Note: See note under 431.925.

PENALTIES

431.990 Penalties. Unless otherwise specifically provided by any other statute, failure to obey any rules relating to public health of the Department of Human Services or failure to obey any lawful written order relating to public health issued by the Director of Human Services or any district or county public health administrator is a Class A misdemeanor. [Amended by 1959 c.629 §46; 1961 c.610 §15; 1973 c.408 §34; 1973 c.829 §33; 1977 c.582 §32; 2001 c.900 §153]

_______________



Chapter 432

Chapter 432 Â Vital Statistics

2007 EDITION

VITAL STATISTICS

PUBLIC HEALTH AND SAFETY

VITAL AND PUBLIC HEALTH STATISTICS SYSTEM; STATE, COUNTY AND LOCAL REGISTRARS

432.005Â Â Â Â  Definitions

432.010Â Â Â Â  Center for Health Statistics; standards

432.015Â Â Â Â  Rules

432.020Â Â Â Â  State registrar; appointment

432.025Â Â Â Â  Assistant state registrars

432.030Â Â Â Â  Duties of state registrar

432.035Â Â Â Â  County registrars

432.040Â Â Â Â  Duties of county and local registrars

432.060Â Â Â Â  Confidentiality and inadmissibility of information obtained in connection with epidemiologic morbidity and mortality studies; exceptions; nonliability of informants

432.075Â Â Â Â  Duty to furnish information to state registrar; immunity

432.080Â Â Â Â  Copy of vital records furnished without charge for use in proceeding on war veteranÂs benefits

432.085Â Â Â Â
Sale
of birth and death certificate copies; rules

432.090Â Â Â Â  Issuance of additional birth certificate; fee; form; distribution of funds received

432.095Â Â Â Â  Application of chapter provisions

GENERAL PROVISIONS ON CERTIFICATION AND RECORDS; FEES

432.105Â Â Â Â  Procedure for transmitting and filing certificates

432.115Â Â Â Â  Form of records and reports; status; disposition; rules

432.119Â Â Â Â  Abstracts of birth and death certificates as public records; limitations

432.121Â Â Â Â  Disclosure and certification of records and reports; rules

432.122Â Â Â Â  Verification of birth certificate and death records; rules

432.124Â Â Â Â  Disclosure of death records filed in conjunction with claims or interests in land

432.130Â Â Â Â  Compelling access to records

432.140Â Â Â Â  Application for delayed certificates

432.142Â Â Â Â  Procedure when application for delayed certificate denied

432.146Â Â Â Â  Fees

432.165Â Â Â Â  Death records

432.180Â Â Â Â  Certified copies of vital records or vital reports; evidentiary value; fraud or misrepresentation

RECORDS OF BIRTHS; CERTIFICATION OF UNRECORDED BIRTHS; VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

432.206Â Â Â Â  Compulsory registration of births; rules; persons required to file

432.230Â Â Â Â  When new certificate issued; contents; amendment upon adoption; delayed certificate

432.235Â Â Â Â  Amendment of vital record or vital report; rules

432.240Â Â Â Â  Issuance of certified copy of certificate of birth to adopted persons; Contact Preference Form

432.266Â Â Â Â  Commemorative Certificate of Stillbirth; rules

432.285Â Â Â Â  Availability of voluntary acknowledgment of paternity form; responsibility of health care facility and parents

432.287Â Â Â Â  Voluntary acknowledgment of paternity form; rules; filing; when form is sworn document; copy to child support agency

432.289Â Â Â Â  Full faith and credit

DETERMINATION OF DEATH

432.300Â Â Â Â  Determination of death

DEATH CERTIFICATES; BURIAL PERMITS

432.307Â Â Â Â  Compulsory filing of death certificates; persons required to file

432.312Â Â Â Â  Death certificate fee; use; limitation

432.317Â Â Â Â  Report upon receipt of body or fetus; authorization for final disposition; rules

432.327Â Â Â Â  Authority to grant extensions on certificates, reports and permits; rules

432.333Â Â Â Â  Reports on fetal deaths

432.337Â Â Â Â  Status of reports under ORS 435.496; rules

RECORDS OF MARRIAGES, DIVORCES, ADOPTIONS, ANNULMENTS AND CERTAIN BIRTHS

432.405Â Â Â Â  Filing of marriage record; rules

432.408Â Â Â Â  Record of dissolution of marriage judgment; rules

432.412Â Â Â Â  Marriage and divorce records subject to full disclosure; exemption

432.415Â Â Â Â  Reports on adoptions

432.420Â Â Â Â  Access to adoption records

432.430Â Â Â Â  Duty to report on child of unknown parentage; rules

CANCER AND TUMOR REGISTRY SYSTEM

432.500Â Â Â Â  Definitions

432.510Â Â Â Â  Cancer and tumor registry system; purpose; rulemaking; duties of Department of Human Services

432.520Â Â Â Â  Reporting requirement; review of records; special studies

432.530Â Â Â Â  Confidentiality of information

432.540Â Â Â Â  Use of confidential data; rules

432.550Â Â Â Â  Action for damages; license; disciplinary action prohibited for good faith participation in reporting of data

432.570Â Â Â Â  No requirement or prohibition regarding operation of separate cancer and tumor registry

PENALTIES

432.900Â Â Â Â  Civil penalty

432.993Â Â Â Â  Unlawful use of vital record or vital report; criminal penalty

432.995Â Â Â Â  Obstructing the keeping of vital records or vital reports; criminal penalty

VITAL AND PUBLIC HEALTH STATISTICS SYSTEM; STATE, COUNTY AND LOCAL REGISTRARS

Â Â Â Â Â  432.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDead bodyÂ means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death occurred.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂDivorceÂ means dissolution of a marriage.

Â Â Â Â Â  (5) ÂFetal deathÂ means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of the voluntary muscles.

Â Â Â Â Â  (6) ÂFileÂ means the presentation and acceptance of a vital record or vital report provided for in this chapter by the Center for Health Statistics.

Â Â Â Â Â  (7) ÂFinal dispositionÂ means the burial, interment, cremation, removal from the state or other authorized disposition of a dead body or fetus, except that when removal from the state is conducted by the holder of a certificate of removal registration issued under ORS 692.270, the final disposition may not be considered complete until the certificate of death is filed.

Â Â Â Â Â  (8) ÂInduced termination of pregnancyÂ means the purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant and that does not result in a live birth.

Â Â Â Â Â  (9) ÂInstitutionÂ means any establishment, public or private, that provides inpatient or outpatient medical, surgical or diagnostic care or treatment or nursing, custodial or domiciliary care, or to which persons are committed by law.

Â Â Â Â Â  (10) ÂLive birthÂ means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, that, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

Â Â Â Â Â  (11) ÂPerson acting as a funeral service practitionerÂ means:

Â Â Â Â Â  (a) A person other than a funeral service practitioner licensed under ORS 692.045, including but not limited to a relative, friend or other interested party, who performs the duties of a funeral service practitioner without payment; or

Â Â Â Â Â  (b) A funeral service practitioner who files death certificates in another state if the funeral service practitioner is employed by a funeral establishment licensed in another state and registered with the State Mortuary and Cemetery Board under ORS 692.270.

Â Â Â Â Â  (12) ÂPhysicianÂ means a person authorized or licensed under the laws of this state to practice medicine, osteopathy, chiropractic or naturopathic medicine.

Â Â Â Â Â  (13) ÂRegistrationÂ means the process by which vital records and vital reports are completed, filed and incorporated into the official records of the Center for Health Statistics.

Â Â Â Â Â  (14) ÂState registrarÂ means the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (15) ÂSystem of vital statisticsÂ means the registration, collection, preservation, amendment and certification of vital records and vital reports; the collection of other reports required by this chapter, and activities related thereto including the tabulation, analysis, dissemination and publication of vital statistics and training in the use of health data.

Â Â Â Â Â  (16) ÂVital recordsÂ means certificates or reports of birth, death, marriage, dissolution of marriage and data related thereto.

Â Â Â Â Â  (17) ÂVital reportsÂ means reports of fetal death, induced termination of pregnancy, suicide attempts by persons under 18 years of age and survey and questionnaire documents and data related thereto.

Â Â Â Â Â  (18) ÂVital statisticsÂ means the data derived from certificates and reports of birth, death, fetal death, induced termination of pregnancy, marriage, dissolution of marriage, suicide attempts by persons under 18 years of age and related reports. [Subsections (1) and (2) enacted as 1973 c.829 Â§15; 1983 c.709 Â§1; 1997 c.783 Â§1; 1999 c.254 Â§4; 1999 c.724 Â§7; 2001 c.900 Â§154]

Â Â Â Â Â  Note: The amendments to 432.005 by section 16, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 432.005 by section 16, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 432.005, as amended by section 16, chapter 99, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  432.005. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDead bodyÂ means a human body or such parts of such human body from the condition of which it reasonably may be concluded that death occurred.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂDivorceÂ means dissolution of a marriage.

Â Â Â Â Â  (5) ÂFetal deathÂ means death prior to the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy. The death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of the voluntary muscles.

Â Â Â Â Â  (6) ÂFileÂ means the presentation and acceptance of a vital record or vital report provided for in this chapter by the Center for Health Statistics.

Â Â Â Â Â  (7) ÂFinal dispositionÂ means the burial, interment, cremation, removal from the state or other authorized disposition of a dead body or fetus, except that when removal from the state is conducted by the holder of a certificate of removal registration issued under ORS 692.270, the final disposition may not be considered complete until the certificate of death is filed.

Â Â Â Â Â  (8) ÂInduced termination of pregnancyÂ means the purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant and that does not result in a live birth.

Â Â Â Â Â  (9) ÂInstitutionÂ means any establishment, public or private, that provides inpatient or outpatient medical, surgical or diagnostic care or treatment or nursing, custodial or domiciliary care, or to which persons are committed by law.

Â Â Â Â Â  (10) ÂLive birthÂ means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, that, after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached.

Â Â Â Â Â  (11) ÂPerson acting as a funeral service practitionerÂ means:

Â Â Â Â Â  (a) A person other than a funeral service practitioner licensed under ORS 692.045, including but not limited to a relative, friend or other interested party, who performs the duties of a funeral service practitioner without payment; or

Â Â Â Â Â  (b) A funeral service practitioner who files death certificates in another state if the funeral service practitioner is employed by a funeral establishment licensed in another state and registered with the State Mortuary and Cemetery Board under ORS 692.270.

Â Â Â Â Â  (12) ÂPhysicianÂ means a person authorized or licensed under the laws of this state to practice medicine, osteopathy, chiropractic or naturopathic medicine.

Â Â Â Â Â  (13) ÂRegistrationÂ means the process by which vital records and vital reports are completed, filed and incorporated into the official records of the Center for Health Statistics.

Â Â Â Â Â  (14) ÂState registrarÂ means the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (15) ÂSystem of vital statisticsÂ means the registration, collection, preservation, amendment and certification of vital records and vital reports; the collection of other reports required by this chapter, and activities related thereto including the tabulation, analysis, dissemination and publication of vital statistics and training in the use of health data.

Â Â Â Â Â  (16) ÂVital recordsÂ means certificates or reports of birth, death, marriage, declaration of domestic partnership, dissolution of marriage or domestic partnership and data related thereto.

Â Â Â Â Â  (17) ÂVital reportsÂ means reports of fetal death, induced termination of pregnancy, suicide attempts by persons under 18 years of age and survey and questionnaire documents and data related thereto.

Â Â Â Â Â  (18) ÂVital statisticsÂ means the data derived from certificates and reports of birth, death, fetal death, induced termination of pregnancy, marriage, declaration of domestic partnership, dissolution of marriage, dissolution of domestic partnership, suicide attempts by persons under 18 years of age and related reports.

Â Â Â Â Â  432.010 Center for Health Statistics; standards. (1) The Department of Human Services shall establish the Center for Health Statistics, which shall install, maintain and operate the system of vital statistics throughout this state in cooperation with appropriate units of local government. The Center for Health Statistics shall be responsible for the proper administration of the system of vital statistics and for the preservation and security of its official records.

Â Â Â Â Â  (2) In order to promote and maintain nationwide uniformity in the system of vital statistics, the State Registrar of the Center for Health Statistics may refer to the 1992 federal revision of the Model State Vital Statistics Act and Regulations for recommendations regarding the forms of certificates and reports required by this chapter.

Â Â Â Â Â  (3) Each certificate, report and other document required by this chapter shall be on a form or in a format prescribed by the state registrar.

Â Â Â Â Â  (4) All vital records shall contain the date of filing.

Â Â Â Â Â  (5) Information required in certificates, forms, records or reports authorized by this chapter may be filed, verified, registered and stored by photographic, electronic or other means as prescribed by the state registrar. [Amended by 1983 c.709 Â§2; 1993 c.324 Â§2; 1997 c.783 Â§2]

Â Â Â Â Â  432.015 Rules. The State Registrar of the Center for Health Statistics, under the supervision of the Director of Human Services, in compliance with ORS chapter 183, shall adopt rules necessary to the installation and efficient performance of an adequate system of vital and public health statistics including rules for the return of evidence affecting delayed certificates, or affecting alteration of a certificate, after the certificate has been filed with the state registrar. [Amended by 1961 c.191 Â§4; 1983 c.709 Â§3; 1997 c.783 Â§3]

Â Â Â Â Â  432.020 State registrar; appointment. The Director of Human Services shall appoint the State Registrar of the Center for Health Statistics who shall qualify in accordance with standards of education and experience as the director shall determine. [Amended by 1973 c.829 Â§34; 1983 c.709 Â§26]

Â Â Â Â Â  432.025 Assistant state registrars. The State Registrar of the Center for Health Statistics, with the approval of the Director of Human Services, may appoint, when necessary, assistant state registrars who shall be assistants to the state registrar. [Amended by 1983 c.709 Â§27]

Â Â Â Â Â  432.030 Duties of state registrar. (1) The State Registrar of the Center for Health Statistics shall:

Â Â Â Â Â  (a) Under the supervision of the Director of Human Services, have charge of the Center for Health Statistics.

Â Â Â Â Â  (b) Administer and enforce the provisions of this chapter and the rules adopted pursuant thereto for the efficient administration of the system of vital statistics.

Â Â Â Â Â  (c) Direct and supervise the system of vital statistics and the Center for Health Statistics and be custodian of its records.

Â Â Â Â Â  (d) Direct, supervise and control the activities of all persons when they are engaged in activities pertaining to the operation of the system of vital statistics.

Â Â Â Â Â  (e) Conduct training programs to promote uniformity of policy and procedures throughout the state in matters pertaining to the system of vital statistics.

Â Â Â Â Â  (f) Prescribe, furnish and distribute such forms as are required by this chapter and the rules adopted pursuant thereto or prescribe other means for transmission of data to accomplish the purpose of complete and accurate reporting and registration.

Â Â Â Â Â  (g) Prepare and publish reports of vital statistics of this state and such other reports as may be required by the Department of Human Services.

Â Â Â Â Â  (h) Provide to local health agencies such copies of or data derived from certificates and reports required under this chapter as the state registrar shall determine are necessary for local health planning and program activities. The state registrar shall establish a schedule with each local health agency for transmittal of the copies or data. The copies or data shall remain the property of the Center for Health Statistics and the uses that may be made of them shall be determined by the state registrar.

Â Â Â Â Â  (i) Provide local health agencies training and consultation in working with health data.

Â Â Â Â Â  (2) The state registrar may delegate such functions and duties vested in the state registrar to employees of the Center for Health Statistics and to employees of any office established or designated under ORS 432.035. [Amended by 1975 c.605 Â§22; 1983 c.709 Â§4; 1997 c.783 Â§4]

Â Â Â Â Â  432.035 County registrars. The State Registrar of the Center for Health Statistics shall designate for each county a county registrar. In consultation with the state registrar, the county registrar may designate one or more deputy county registrars in any county. So far as practical, a county health official shall be designated county registrar. [Amended by 1983 c.709 Â§5; 1985 c.207 Â§3; 1997 c.783 Â§5]

Â Â Â Â Â  432.040 Duties of county and local registrars. The county and local registrars and their deputies shall:

Â Â Â Â Â  (1) Comply with all instructions of the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) Check upon the compliance by others with the provisions of this chapter and with the rules of the state registrar.

Â Â Â Â Â  (3) Make an immediate report to the state registrar of any violation of this chapter or of the rules of the state registrar coming to their notice by observation or upon complaint of any person, or otherwise. [Amended by 1983 c.709 Â§28]

Â Â Â Â Â  432.045 [Amended by 1971 c.16 Â§1; 1983 c.709 Â§29; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.050 [Amended by 1983 c.709 Â§30; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.055 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  432.060 Confidentiality and inadmissibility of information obtained in connection with epidemiologic morbidity and mortality studies; exceptions; nonliability of informants. (1)(a) All information procured by or furnished to the Department of Human Services, any federal public health agency or any nonprofit health agency that is exempt from taxation under the laws of this state or procured by any agency, organization or person acting jointly with or at the request of the department, in connection with special epidemiologic morbidity and mortality studies, is confidential, nondiscoverable and inadmissible in any proceeding and is exempt from disclosure under ORS 192.410 to 192.505. A person communicating information in connection with special epidemiologic morbidity and mortality studies pursuant to this subsection may not be examined about the communication or the information.

Â Â Â Â Â  (b) Nothing in this subsection affects the confidentiality or admissibility into evidence of data not otherwise confidential or privileged that is obtained from sources other than the department.

Â Â Â Â Â  (c) As used in this subsection, ÂinformationÂ includes, but is not limited to, written reports, notes, records, statements and studies.

Â Â Â Â Â  (2) The furnishing of morbidity and mortality information to the department or health agency, to its authorized representatives or to any other agency, organization or person cooperating in a special epidemiologic study, does not subject any hospital, sanitarium, rest home, nursing home or other organization or person furnishing such information to an action for damages.

Â Â Â Â Â  (3) Subsection (1) of this section does not prevent the department or a health agency from publishing:

Â Â Â Â Â  (a) Statistical compilations and reports relating to special epidemiologic morbidity and mortality studies, if such compilations and reports do not identify individual cases and sources of information.

Â Â Â Â Â  (b) General morbidity and mortality studies customarily and continuously conducted by the department or health agency that do not involve patient identification.

Â Â Â Â Â  (4) Nothing in this section prevents disposition of records described in subsection (1) of this section pursuant to ORS 192.105. [1961 c.191 Â§Â§2,3; 1983 c.709 Â§31; 2005 c.342 Â§1]

Â Â Â Â Â  432.075 Duty to furnish information to state registrar; immunity. (1) Any person having knowledge of the facts shall furnish all information the person may possess regarding any birth, death, fetal death, induced termination of pregnancy, marriage, dissolution of marriage or suicide attempt by a person under 18 years of age, upon demand of the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) Any person or institution that in good faith provides information required by this chapter or by rules adopted pursuant thereto shall not be subject to any action for civil damages. [1983 c.709 Â§23; 1997 c.783 Â§6]

Â Â Â Â Â  432.080 Copy of vital records furnished without charge for use in proceeding on war veteranÂs benefits. Notwithstanding ORS 432.146, the State Registrar of the Center for Health Statistics or the county registrar shall furnish, without charge therefor, a certified copy of a vital record to the United States Department of Veterans Affairs, the Director of VeteransÂ Affairs or any county service officer appointed under ORS 408.410 when the record is requested by the agency or officer in connection with, or for use as evidence in, any proceeding involving a claim based upon war veteransÂ benefits. [1985 c.397 Â§1; 1991 c.67 Â§114; 1997 c.783 Â§8]

Â Â Â Â Â  Note: 432.080 and 432.085 were added to and made a part of ORS chapter 432 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.085
Sale
of birth and death certificate copies; rules. The Department of Human Services shall adopt, taking into consideration local service needs and interests, rules to allow a county registrar to sell, within six months of the date of the event occurring in the county, certified copies of birth certificates and death certificates. [1985 c.397 Â§2; 1993 c.18 Â§108; 1997 c.783 Â§9]

Â Â Â Â Â  Note: See note under 432.080.

Â Â Â Â Â  432.090 Issuance of additional birth certificate; fee; form; distribution of funds received. (1) In addition to the original birth certificate, the State Registrar of the Center for Health Statistics shall issue upon request and upon payment of a fee in an amount set by the state registrar a birth certificate representing that the birth of the person named thereon is recorded in the office of the state registrar. The certificate issued under this section shall be in a form consistent with the need to protect the integrity of vital records but shall be suitable for display. It may bear the seal of the state printed thereon and may be signed by the Governor. It shall have the same status as evidence as the original birth certificate.

Â Â Â Â Â  (2) Of the funds received under subsection (1) of this section, the amount needed to reimburse the state registrar for expenses incurred in administering this section shall be credited to the Public Health Account. The remainder shall be credited to the subaccount created pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund.

Â Â Â Â Â  (3) In setting the fee amount under subsection (1) of this section, the state registrar shall give substantial consideration to the amount suggested by the holder of the subaccount created pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund. [1985 c.549 Â§10; 1997 c.783 Â§Â§10,10a; 1999 c.1084 Â§46]

Â Â Â Â Â  432.095 Application of chapter provisions. The provisions of this chapter regarding the copying, inspection, disclosure or furnishing of vital records and vital reports also apply to all certificates or reports of birth, death, marriage, dissolution of marriage, fetal death, induced termination of pregnancy and suicide attempt by a person under 18 years of age received prior to October 4, 1997, by the Vital Statistics Unit or in the custody of any other custodian of vital records. [1997 c.783 Â§44]

Â Â Â Â Â  Note: 432.095 was added to and made a part of ORS chapter 432 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

GENERAL PROVISIONS ON CERTIFICATION AND RECORDS; FEES

Â Â Â Â Â  432.105 Procedure for transmitting and filing certificates. (1) Each local registrar shall promptly transmit each birth certificate and each death certificate filed with the local registrar to the county registrar. The county registrar shall maintain an abstract of each death certificate and may prepare and maintain an abstract for each birth certificate as follows:

Â Â Â Â Â  (a) The abstract of death shall include the information contained on the report of death card prescribed by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (b) The abstract of birth shall contain only the full names of the child and the parent or parents, sex of the child, the county and date of birth, the residence address of the mother, date of filing and local file number.

Â Â Â Â Â  (2) Abstracts shall be filed and indexed in alphabetical order and safely kept by the county registrar. [Amended by 1973 c.829 Â§35; 1983 c.709 Â§32; 1997 c.783 Â§11]

Â Â Â Â Â  432.110 [Repealed by 1971 c.16 Â§3]

Â Â Â Â Â  432.115 Form of records and reports; status; disposition; rules. To preserve vital records and vital reports, the State Registrar of the Center for Health Statistics is authorized to prepare typewritten, photographic, electronic or other reproductions of certificates or reports in the Center for Health Statistics. Such reproductions when verified and approved by the state registrar shall be accepted as original records, and the documents from which permanent reproductions have been made may be disposed of as provided by rule of the state registrar, rule of the Secretary of State and ORS 192.105. [Amended by 1983 c.709 Â§19; 1997 c.783 Â§12]

Â Â Â Â Â  432.119 Abstracts of birth and death certificates as public records; limitations. (1) Abstracts of birth and death certificates as provided in ORS 432.105 are public records and open to public inspection except as provided in this section. The county registrar shall mark the abstract of birth in a manner designated by the State Registrar of the Center for Health Statistics to indicate that the record is not to be used by any person compiling a list for publication or a business contact list under the following conditions:

Â Â Â Â Â  (a) If a birth certificate indicates any of the following:

Â Â Â Â Â  (A) The father of the child is not identified.

Â Â Â Â Â  (B) The infant dies after birth.

Â Â Â Â Â  (C) Congenital anomaly is reported.

Â Â Â Â Â  (D) Maternal disability or death is indicated.

Â Â Â Â Â  (b) If the parent of the infant requests that the record not be made available for publication or business contact lists.

Â Â Â Â Â  (2) The Department of Human Services or local health department, as provided in ORS 431.416, may use any birth record or abstract as a source of information for activities necessary for the preservation of health or prevention of disease. [1973 c.829 Â§11; 1979 c.426 Â§1; 1983 c.709 Â§33; 1997 c.783 Â§13]

Â Â Â Â Â  432.120 [Amended by 1983 c.709 Â§20; repealed by 1997 c.783 Â§14 (432.121 enacted in lieu of 432.120)]

Â Â Â Â Â  432.121 Disclosure and certification of records and reports; rules. (1) To protect the integrity of vital records and vital reports, to ensure their proper use and to ensure the efficient and proper administration of the system of vital statistics, it shall be unlawful for any person to permit inspection of, or to disclose information from vital records or vital reports in the custody of the State Registrar of the Center for Health Statistics, county registrar or local registrar or to copy or issue a copy of all or part of any such record or report unless authorized by this chapter and by rules adopted pursuant thereto or by order of a court of competent jurisdiction. Rules adopted under this section shall provide for adequate standards of security and confidentiality of vital records and vital reports. The state registrar shall adopt rules to ensure that, for records of dissolution of marriage issued in proceedings under ORS 107.085 or 107.485, Social Security numbers of the parties are kept confidential and exempt from public inspection.

Â Â Â Â Â  (2) The State Registrar of the Center for Health Statistics shall authorize the inspection, disclosure and copying of the information referred to in subsection (1) of this section as follows:

Â Â Â Â Â  (a) To the subject of the record; spouse, child, parent, sibling or legal guardian of the subject of the record; an authorized representative of the subject of the record, spouse, child, parent, sibling or legal guardian of the subject of the record; and, in the case of death, marriage or divorce records, to other next of kin.

Â Â Â Â Â  (b) When a person demonstrates that a death, marriage or divorce record is needed for the determination or protection of a personal or property right.

Â Â Â Â Â  (c) When 100 years have elapsed after the date of birth or 50 years have elapsed after the date of death, marriage or divorce.

Â Â Â Â Â  (d) When the person requesting the information demonstrates that the person intends to use the information solely for research purposes. In order to receive the information, the person must submit a written request to the state registrar requesting a research agreement. The state registrar shall issue a research agreement if the person demonstrates that the information will be used only for research and will be held confidential. The research agreement shall prohibit the release by the person of any information other than that authorized by the agreement that might identify any person or institution.

Â Â Â Â Â  (e) To the federal agency responsible for national vital statistics, upon request. The copies or data may be used solely for the conduct of official duties. Before furnishing the records, reports or data, the state registrar shall enter into an agreement with the federal agency indicating the statistical or research purposes for which the records, reports or data may be used. The agreement shall also set forth the support to be provided by the federal agency for the collection, processing and transmission of the records, reports or data. Upon written request of the federal agency, the state registrar may approve, in writing, additional statistical or research uses of the records, reports or data supplied under the agreement.

Â Â Â Â Â  (f) To federal, state and local governmental agencies, upon request. The copies or data may be used solely for the conduct of official duties of the requesting governmental agency.

Â Â Â Â Â  (g) To offices of vital statistics outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. Before furnishing the records, reports or data, the state registrar shall enter into an agreement with the office of vital statistics. The agreement shall specify the statistical and administrative purposes for which the records, reports or data may be used and the agreement shall further provide instructions for the proper retention and disposition of the copies. Copies received by the Center for Health Statistics from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

Â Â Â Â Â  (h) To an investigator licensed under ORS 703.430, upon request.

Â Â Â Â Â  (3) The state registrar, upon request of a family member or legal representative, shall issue a certified copy or other copy of a death certificate containing the cause of death information as provided in subsection (2) of this section or as follows:

Â Â Â Â Â  (a) When a person has demonstrated through documented evidence a need for the cause of death to establish a legal right or claim.

Â Â Â Â Â  (b) When the request for the copy is made by or on behalf of an organization that provides benefits to the decedentÂs survivors or beneficiaries.

Â Â Â Â Â  (4) Nothing in this section prohibits the release of information or data that would not identify any person or institution named in a vital record or a vital report.

Â Â Â Â Â  (5) Nothing in this section shall prohibit a health care provider from disclosing information contained in the providerÂs records as otherwise allowed by law.

Â Â Â Â Â  (6) Nothing in this section shall be construed to permit disclosure of information contained in the ÂInformation for Medical and Health Use OnlyÂ section of the birth certificate, fetal death report or the ÂInformation for Statistical Purposes OnlyÂ section or other confidential section of the application, license and record of marriage or certificate of divorce, unless specifically authorized by the state registrar for statistical or research purposes. The data shall not be subject to subpoena or court order and shall not be admissible before any court, tribunal or judicial body.

Â Â Â Â Â  (7) All forms and procedures used in the issuance of certified copies of vital records and vital reports shall be uniform and provided by or approved by the state registrar. All certified copies issued shall have security features that safeguard the document against alteration, counterfeiting, duplication or simulation without ready detection.

Â Â Â Â Â  (8) Each copy issued shall show the date of filing. Copies issued from records marked ÂAmendedÂ shall be similarly marked and shall show the effective date of the amendment. Copies issued from records marked ÂDelayedÂ shall be similarly marked and shall include the date of filing and a description of the evidence used to establish the delayed certificate.

Â Â Â Â Â  (9) Any copy issued of a certificate of foreign birth shall indicate this fact and show the actual place of birth and the fact that the certificate is not proof of
United States
citizenship for an adoptive child.

Â Â Â Â Â  (10) Appeals from decisions of the state registrar to refuse to disclose information or to permit inspection or copying of records as prescribed by this section and rules adopted pursuant thereto shall be made under ORS chapter 183.

Â Â Â Â Â  (11) The state registrar shall adopt rules to implement this section in accordance with the applicable sections of ORS chapter 183.

Â Â Â Â Â  (12) Indexes of deaths, marriages or divorces that list names, dates of events, county of events or certificate numbers may be disclosed. [1997 c.783 Â§15 (enacted in lieu of 432.120); 1999 c.254 Â§1; 1999 c.312 Â§3; 2001 c.838 Â§23; 2003 c.380 Â§8; 2007 c.703 Â§9]

Â Â Â Â Â  432.122 Verification of birth certificate and death records; rules. To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the State Registrar of the Center for Health Statistics is authorized to match birth and death certificates, in accordance with rules adopted by the state registrar that require proof beyond a reasonable doubt the fact of death, and to post the facts of death to the appropriate birth certificate. Copies issued from birth certificates marked ÂdeceasedÂ shall be similarly marked. [1983 c.709 Â§24; 1997 c.783 Â§18]

Â Â Â Â Â  432.124 Disclosure of death records filed in conjunction with claims or interests in land. Notwithstanding any other provision of law, all death records filed in conjunction with owning or having a claim or interest in land in the county that are in the custody of a county clerk or county recording officer are open and subject to full disclosure. [1999 c.254 Â§7]

Â Â Â Â Â  Note: 432.124 was added to and made a part of ORS chapter 432 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.125 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.130 Compelling access to records. Any person who is refused an inspection of any record provided for in this chapter may proceed in the manner set forth in ORS 183.480 and 183.484 to seek access to the record. [Amended by 1983 c.709 Â§25]

Â Â Â Â Â  432.135 [Amended by 1983 c.709 Â§9; renumbered 432.142]

Â Â Â Â Â  432.140 Application for delayed certificates. (1) When a certificate of birth of a person born in this state has not been filed within one year after the date of birth, a delayed certificate of birth may be filed in accordance with rules of the State Registrar of the Center for Health Statistics. If a hospital fails to file a certificate of birth within one year after the date of birth, a certificate of birth may be filed as provided by rule of the state registrar. No delayed certificate shall be registered until the evidentiary requirements as specified by rule have been met.

Â Â Â Â Â  (2) A certificate of birth registered one year or more after the date of birth shall be registered on a delayed certificate of birth form and show on its face the date of filing.

Â Â Â Â Â  (3) A summary statement of the evidence submitted in support of the delayed registration shall be indorsed on the certificate.

Â Â Â Â Â  (4)(a) When an applicant does not submit the minimum documentation required by rule of the state registrar for delayed registration or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall enter an order to that effect stating the reasons for the action. The state registrar shall advise the applicant of the right to appeal under ORS 183.480 to 183.484.

Â Â Â Â Â  (b) The state registrar by rule may provide for the dismissal of an application which is not actively prosecuted. [Amended by 1983 c.709 Â§8; 1997 c.783 Â§19]

Â Â Â Â Â  432.142 Procedure when application for delayed certificate denied. (1) If the State Registrar of the Center for Health Statistics refuses to file a delayed certificate of birth under the provisions of ORS 432.140, the applicant may file a signed and sworn petition with a court of competent jurisdiction seeking an order establishing a record of the date and place of birth and the parentage of the person whose birth is to be registered.

Â Â Â Â Â  (2) The petition shall be made on a form prescribed and furnished or approved by the state registrar and shall allege:

Â Â Â Â Â  (a) That the person for whom a delayed certificate of birth is sought was born in this state;

Â Â Â Â Â  (b) That no certificate of birth of the person can be found in the records of the Center for Health Statistics;

Â Â Â Â Â  (c) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with ORS 432.140 and rules adopted pursuant thereto;

Â Â Â Â Â  (d) That the state registrar has refused to file a delayed certificate of birth; and

Â Â Â Â Â  (e) Such other allegations as may be required under ORS 183.480 and 183.484.

Â Â Â Â Â  (3) The petition shall be accompanied by a statement made in accordance with ORS 432.140 and all documentary evidence which was submitted to the state registrar in support of the filing.

Â Â Â Â Â  (4) The court shall fix a time and place for hearing the petition and shall give the state registrar notice of the hearing. The state registrar or an authorized representative may appear and testify in the proceeding.

Â Â Â Â Â  (5) If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage and such other findings as may be required and shall issue an order, on a form prescribed and furnished or approved by the state registrar, to establish a court-ordered certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented and the date of the courtÂs action.

Â Â Â Â Â  (6) The clerk of the court shall forward each order to the state registrar not later than the 10th day of the calendar month following the month in which it was entered. The order shall be registered by the state registrar and shall constitute the certificate of birth. [Formerly 432.135; 1997 c.783 Â§20]

Â Â Â Â Â  432.145 [Amended by 1957 c.339 Â§1; 1971 c.16 Â§2; 1979 c.696 Â§1; 1983 c.709 Â§21; repealed by 1991 c.245 Â§1 (432.146 enacted in lieu of 432.145)]

Â Â Â Â Â  432.146 Fees. Except as provided in ORS 432.090 and 432.312, subject to the review of the Oregon Department of Administrative Services, the Department of Human Services shall establish all fees for services or records provided under ORS 432.005 to 432.165. The fees and charges established under this section shall be authorized by the Legislative Assembly for the departmentÂs budget, as the budget may be modified by the Emergency Board. [1991 c.245 Â§2; 1993 c.345 Â§1; 1997 c.636 Â§2]

Â Â Â Â Â  432.150 [Amended by 1957 c.185 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.155 [Repealed by 1979 c.696 Â§14]

Â Â Â Â Â  432.160 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  432.165 Death records. (1) All superintendents or managers or other persons in charge of institutions shall keep a record of personal data concerning each person admitted or confined to the institution. This record shall include information as required for the certificates of birth and death and the reports of fetal death and induced termination of pregnancy required by this chapter. The record shall be made at the time of admission from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

Â Â Â Â Â  (2) When a dead body or fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, Social Security number, if issued, date of death, name and address of the person to whom the body or fetus is released and the date of removal from the institution. If final disposition is made by the institution, the date, place and manner of disposition shall also be recorded.

Â Â Â Â Â  (3) A funeral service practitioner, embalmer, sexton or other person who removes from the place of death, transports or makes final disposition of a dead body or fetus, in addition to filing any certificate or other report required by this chapter or rules adopted pursuant thereto, shall keep a record which shall identify the body, and information pertaining to receipt, removal, delivery, burial or cremation of the body as may be required by rules adopted by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (4) A medical examiner, physician or nurse practitioner authorized by law to sign a death certificate who is notified of the death of a person not under the care of institutions shall keep a record.

Â Â Â Â Â  (5) Copies of records described in this section shall be sent to the state registrar at least monthly. Records maintained under this section shall be retained by the institution, medical examiner, physician or nurse practitioner and the persons described in subsection (3) of this section for a period of not less than two years and shall be made available for inspection by the state registrar or a representative of the state registrar upon demand. [Amended by 1983 c.709 Â§22; 1985 c.207 Â§4; 1997 c.783 Â§21; 1999 c.80 Â§70; 2005 c.471 Â§4]

Â Â Â Â Â  432.175 [Formerly 43.380; 1983 c.709 Â§34; 1985 c.565 Â§71; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.180 Certified copies of vital records or vital reports; evidentiary value; fraud or misrepresentation. (1) A certified copy of a vital record or vital report or any part thereof shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated therein. However, the evidentiary value of a record or report filed more than one year after the event, a record or report that has been amended or a certificate of foreign birth shall be determined by the judicial or administrative body or official before whom the record or report is offered as evidence.

Â Â Â Â Â  (2) The contents, or part of the contents, and the due execution of any certificate on file in the Center for Health Statistics may be evidenced by a copy of the material in the certificate, as certified by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (3) When the state registrar receives information that a certificate may have been registered through fraud or misrepresentation, the state registrar shall withhold issuance of any copy of that certificate. The state registrar shall advise the applicant of the right to appeal under ORS 183.480 to 183.484. If fraud or misrepresentation is found, the state registrar shall remove the certificate from the file. The certificate and evidence shall be retained but shall not be subject to inspection or copying except upon order of a court of competent jurisdiction or by the state registrar for purposes of administering the system of vital statistics.

Â Â Â Â Â  (4) No person may prepare or issue any certificate that purports to be an original, certified copy or copy of a vital record or vital report except as authorized in this chapter or rules adopted pursuant thereto. No person may prepare or issue any certified copies of birth or death abstracts. [1997 c.783 Â§17]

RECORDS OF BIRTHS; CERTIFICATION OF UNRECORDED BIRTHS; VOLUNTARY ACKNOWLEDGMENT OF PATERNITY

Â Â Â Â Â  432.205 [Amended by 1979 c.426 Â§2; 1983 c.709 Â§6; 1995 c.514 Â§5; repealed by 1997 c.783 Â§22 (432.206 enacted in lieu of 432.205)]

Â Â Â Â Â  432.206 Compulsory registration of births; rules; persons required to file. (1) A certificate of birth for each birth that occurs in this state shall be filed with the county registrar of the county in which the birth occurred or with the Center for Health Statistics, or as otherwise directed by the State Registrar of the Center for Health Statistics, within five days after the birth and shall be registered if the certificate has been completed and filed in accordance with this section. Any birth certificate not containing the name of the father or on which the surname of the father is at variance with that of the child, at the request of either parent, may be filed with the state registrar and not with the registrar of the county in which the birth occurred.

Â Â Â Â Â  (2) When a birth occurs in an institution or en route thereto, the person in charge of the institution or authorized designee shall obtain the personal data, prepare the certificate, certify either by signature or by an approved electronic process that the child was born alive at the place and time and on the date stated and file the certificate as directed in subsection (1) of this section. The physician or other person in attendance shall provide the medical information required by the certificate within 72 hours after the birth.

Â Â Â Â Â  (3) When a birth occurs outside of an institution:

Â Â Â Â Â  (a) The certificate shall be prepared and filed within five days after the birth by one of the following in the indicated order of priority, in accordance with rules adopted by the state registrar:

Â Â Â Â Â  (A) The physician in attendance at the birth or immediately after the birth, or in the absence of such a person;

Â Â Â Â Â  (B) The midwife in attendance at the birth or immediately after the birth, or in the absence of such a person;

Â Â Â Â Â  (C) Any other person in attendance at the birth or immediately after the birth, or in the absence of such a person; or

Â Â Â Â Â  (D) The father, the mother or, in the absence of the father and the inability of the mother, the person with authority over the premises where the birth occurred.

Â Â Â Â Â  (b) The state registrar shall by rule determine what evidence shall be required to establish the facts of birth.

Â Â Â Â Â  (4) When a birth occurs on a moving conveyance:

Â Â Â Â Â  (a) Within the
United States
and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where it is first removed shall be considered the place of birth.

Â Â Â Â Â  (b) While in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined.

Â Â Â Â Â  (5) If the mother is not married at the time of birth, the name of the father shall not be entered on the certificate unless:

Â Â Â Â Â  (a) The mother was married to and cohabiting with her husband at the time of conception, in which case the husbandÂs name shall be entered on the certificate, provided that the husband was not impotent or sterile; or

Â Â Â Â Â  (b) Both the father and mother have signed a voluntary acknowledgment of paternity form that has been executed in accordance with ORS 432.287 and filed with the registrar.

Â Â Â Â Â  (6) In the case of a child born to a married woman as a result of artificial insemination with the consent of her husband, the husbandÂs name shall be entered on the certificate.

Â Â Â Â Â  (7) If the mother was not married at the time of either conception or birth or between conception and birth, the name of the father shall not be entered on the certificate unless a voluntary acknowledgment of paternity form or other form prescribed under ORS 432.287 signed by the mother and the person to be named as the father is filed with the state registrar.

Â Â Â Â Â  (8) In any case in which paternity of a child is determined by a court of competent jurisdiction, or by an administrative determination of paternity, the Center for Health Statistics shall enter the name of the father on the new certificate of birth. The Center for Health Statistics shall change the surname of the child if so ordered by the court or, in a proceeding under ORS 416.430, by the administrator as defined in ORS 25.010.

Â Â Â Â Â  (9) If the father is not named on the certificate of birth, no other information about the father shall be entered on the legal portion of the certificate. Information pertaining to the father may be entered in the ÂMedical and ConfidentialÂ section of the certificate of birth.

Â Â Â Â Â  (10) Certificates of birth filed after five days, but within one year after the date of birth, shall be registered on the standard form of birth certificate in the manner prescribed in this section. The certificates shall not be marked ÂDelayed.Â The state registrar may require additional evidence in support of the facts of birth. [1997 c.783 Â§23 (enacted in lieu of 432.205); 1999 c.254 Â§2; 1999 c.840 Â§1; 2001 c.455 Â§24]

Â Â Â Â Â  432.210 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.215 [Amended by 1983 c.709 Â§35; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.220 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.230 When new certificate issued; contents; amendment upon adoption; delayed certificate. (1) The State Registrar of the Center for Health Statistics shall establish a new certificate of birth for a person born in this state when the state registrar receives either of the following:

Â Â Â Â Â  (a) A report of adoption as provided in ORS 432.415 or a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the judgment of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth, except that a new certificate of birth shall not be established if so requested by the court entering the judgment of adoption, the adoptive parents or the adopted person.

Â Â Â Â Â  (b) A request that a new certificate of birth be established as prescribed by rule and the evidence required by rule of the state registrar proving that:

Â Â Â Â Â  (A) The person has been legitimated;

Â Â Â Â Â  (B) A court of competent jurisdiction has determined the paternity of the person;

Â Â Â Â Â  (C) An administrative determination of paternity has been filed; or

Â Â Â Â Â  (D) Both parents have voluntarily acknowledged the paternity of the person and requested that the surname be changed from that shown on the original certificate.

Â Â Â Â Â  (2) When a new certificate of birth is established, the actual city or county, or both, and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth in the files, and the original certificate of birth and the evidence of adoption, legitimation, court determination of paternity, administrative determination of paternity, voluntary acknowledgment of paternity or other form prescribed in ORS 432.287 shall not be subject to inspection except upon order of a court or as provided by rule of the state registrar.

Â Â Â Â Â  (3) Upon receipt of a report of an amended judgment of adoption, the certificate of birth shall be amended as provided by rule of the state registrar.

Â Â Â Â Â  (4) Upon receipt of a report or judgment of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the adoption certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by rule of the state registrar.

Â Â Â Â Â  (5) Upon written request of both parents and receipt of a voluntary acknowledgment of paternity form or other form prescribed in ORS 432.287 signed by both parents of a child born out of wedlock, the state registrar shall issue a new certificate of birth to show such paternity if paternity is not already shown on the certificate of birth. Such certificate shall not be marked ÂAmended.Â

Â Â Â Â Â  (6) If no certificate of birth is on file for the person for whom a new birth certificate is to be established under this section, and the date and place of birth have not been determined in the adoption or paternity proceedings, a delayed certificate of birth shall be filed with the state registrar as provided in ORS 432.140 and 432.142, before a new certificate of birth is established. The new birth certificate shall be prepared on the delayed birth certificate form.

Â Â Â Â Â  (7) When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection or forwarded to the state registrar as the state registrar shall direct.

Â Â Â Â Â  (8) The state registrar, upon request, shall prepare and register a certificate in this state for a person born in a foreign country who is not a citizen of the
United States
and who was adopted through a court of competent jurisdiction in this state. The certificate shall be established upon receipt of a report of a judgment of adoption from the court, proof of the date and place of the personÂs birth, and a request from the court, the adopting parents or the adopted person, if 18 years of age or over, that such a certificate be prepared. The certificate shall be labeled ÂCertificate of Foreign BirthÂ and shall show the actual country of birth. A statement shall also be included on the certificate indicating that it is not evidence of
United States
citizenship for the person for whom it is issued. After registration of the birth certificate in the new name of the adopted person, the state registrar shall seal the report of adoption, which shall not be subject to inspection except upon order of a court of competent jurisdiction. [1983 c.709 Â§11a; 1997 c.783 Â§24; 2003 c.576 Â§454]

Â Â Â Â Â  432.235 Amendment of vital record or vital report; rules. (1) A certificate or report registered under this chapter may be amended only in accordance with this chapter and rules adopted by the State Registrar of the Center for Health Statistics to protect the integrity and accuracy of vital records and vital reports.

Â Â Â Â Â  (2) A certificate or report that is amended under this section shall indicate that it has been amended, except as otherwise provided in ORS 432.230, this section or by rule of the state registrar. A record shall be maintained that identifies the evidence upon which the amendment was based, the date of the amendment and the identity of the person making the amendment. The state registrar shall prescribe by rule the conditions under which additions or minor corrections may be made to certificates or reports within one year without the certificate or report indicating that it has been amended.

Â Â Â Â Â  (3) Upon receipt of a certified copy of an order of a court changing the name of a person born in this state and upon request of such person or if the person is a minor or incompetent, the parents, guardian or legal representative of the person, the state registrar shall amend the certificate of birth to show the new name.

Â Â Â Â Â  (4) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and whether such individualÂs name has been changed, the certificate of birth of such individual shall be amended as prescribed by rule of the state registrar.

Â Â Â Â Â  (5) When an applicant does not submit the minimum documentation required by rule of the state registrar for amending a vital record or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and shall further advise the applicant of the right of appeal under ORS 183.480 and 183.484.

Â Â Â Â Â  (6) When a certificate or report is amended under this section by the state registrar, the state registrar shall report the amendment to any other custodian of the vital record and the record of the other custodian shall be amended accordingly.

Â Â Â Â Â  (7) When an amendment is made to an application, license and record of marriage by the local official issuing the marriage license, copies of the amendment shall be forwarded to the state registrar.

Â Â Â Â Â  (8)(a) When a party or legal representative proposes to set aside or change any information recorded in a dissolution of marriage judgment filed pursuant to ORS 432.408, the party or legal representative seeking the amendment or set aside order shall prepare a summary of the changes in the form prescribed or furnished by the state registrar and shall present the form to the clerk of the court along with the proposed supplemental judgment. In all cases the completed form shall be a prerequisite to the entry of the supplemental judgment.

Â Â Â Â Â  (b) The clerk of the court shall complete and forward to the Center for Health Statistics the records of each such supplemental judgment in the same manner prescribed by ORS 432.408. [Formerly 432.290; 1997 c.783 Â§25; 2003 c.576 Â§455; 2007 c.703 Â§10]

Â Â Â Â Â  Note: The amendments to 432.235 by section 17, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 432.235 by section 17, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 432.235, as amended by section 17, chapter 99, Oregon Laws 2007, and including amendments by section 13, chapter 703, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  432.235. (1) A certificate or report registered under this chapter may be amended only in accordance with this chapter and rules adopted by the State Registrar of the Center for Health Statistics to protect the integrity and accuracy of vital records and vital reports.

Â Â Â Â Â  (2) A certificate or report that is amended under this section shall indicate that it has been amended, except as otherwise provided in ORS 432.230, this section or by rule of the state registrar. A record shall be maintained that identifies the evidence upon which the amendment was based, the date of the amendment and the identity of the person making the amendment. The state registrar shall prescribe by rule the conditions under which additions or minor corrections may be made to certificates or reports within one year without the certificate or report indicating that it has been amended.

Â Â Â Â Â  (3) Upon receipt of a certified copy of an order of a court changing the name of a person born in this state and upon request of such person or if the person is a minor or incompetent, the parents, guardian or legal representative of the person, the state registrar shall amend the certificate of birth to show the new name.

Â Â Â Â Â  (4) Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating that the sex of an individual born in this state has been changed by surgical procedure and whether such individualÂs name has been changed, the certificate of birth of such individual shall be amended as prescribed by rule of the state registrar.

Â Â Â Â Â  (5) When an applicant does not submit the minimum documentation required by rule of the state registrar for amending a vital record or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and shall further advise the applicant of the right of appeal under ORS 183.480 and 183.484.

Â Â Â Â Â  (6) When a certificate or report is amended under this section by the state registrar, the state registrar shall report the amendment to any other custodian of the vital record and the record of the other custodian shall be amended accordingly.

Â Â Â Â Â  (7) When an amendment is made to an application, license and record of marriage or to a Declaration of Domestic Partnership by the local official issuing the marriage license or registering the declaration, copies of the amendment shall be forwarded to the state registrar.

Â Â Â Â Â  (8)(a) When a party or legal representative proposes to set aside or change any information recorded in a dissolution of marriage judgment or dissolution of domestic partnership judgment filed pursuant to ORS 432.408, the party or legal representative seeking the amendment or set aside order shall prepare a summary of the changes in the form prescribed or furnished by the state registrar and shall present the form to the clerk of the court along with the proposed supplemental judgment. In all cases the completed form shall be a prerequisite to the entry of the supplemental judgment.

Â Â Â Â Â  (b) The clerk of the court shall complete and forward to the Center for Health Statistics the records of each such supplemental judgment in the same manner prescribed by ORS 432.408.

Â Â Â Â Â  432.240 Issuance of certified copy of certificate of birth to adopted persons; Contact Preference Form. (1) Upon receipt of a written application to the state registrar, any adopted person 21 years of age and older born in the State of Oregon shall be issued a certified copy of his/her unaltered, original and unamended certificate of birth in the custody of the state registrar, with procedures, filing fees, and waiting periods identical to those imposed upon nonadopted citizens of the State of Oregon pursuant to ORS 432.121 and 432.146. Contains no exceptions.

Â Â Â Â Â  (2) A birth parent may at any time request from the State Registrar of the Center for Health Statistics or from a voluntary adoption registry a Contact Preference Form that shall accompany a birth certificate issued under subsection (1) of this section. The Contact Preference Form shall provide the following information to be completed at the option of the birth parent:

______________________________________________________________________________

Â Â Â Â Â  (a) I would like to be contacted;

Â Â Â Â Â  (b) I would prefer to be contacted only through an intermediary; or

Â Â Â Â Â  (c) I prefer not to be contacted at this time. If I decide later that I would like to be contacted, I will register with the voluntary adoption registry. I have completed an updated medical history and have filed it with the voluntary adoption registry. Attached is a certificate from the voluntary adoption registry verifying receipt of the updated medical history.

______________________________________________________________________________

Â Â Â Â Â  (3) The certificate from the voluntary adoption registry verifying receipt of an updated medical history under subsection (2) of this section shall be in a form prescribed by the Department of Human Services and shall be supplied upon request of the birth parent by the voluntary adoption registry.

Â Â Â Â Â  (4) When the State Registrar of the Center for Health Statistics receives a completed Contact Preference Form from a birth parent, the state registrar shall match the Contact Preference Form with the adopted personÂs sealed file. The Contact Preference Form shall be placed in the adopted personÂs sealed file when a match is made.

Â Â Â Â Â  (5) A completed Contact Preference Form shall be confidential and shall be placed in a secure file until a match with the adopted personÂs sealed file is made and the Contact Preference Form is placed in the adopted personÂs file.

Â Â Â Â Â  (6) Only those persons who are authorized to process applications made under subsection (1) of this section may process Contact Preference Forms. [1999 c.2; 1999 c.604 Â§1]

Â Â Â Â Â  Note: 432.240 was adopted by the people by initiative petition but was not added to or made a part of ORS chapter 432 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.255 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.260 [Amended by 1981 c.6 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.265 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.266 Commemorative Certificate of Stillbirth; rules. (1) The State Registrar of the Center for Health Statistics shall establish a Commemorative Certificate of Stillbirth. The certificate shall be signed by the state registrar.

Â Â Â Â Â  (2) The state registrar shall issue a Commemorative Certificate of Stillbirth for a stillbirth occurring on or after January 1, 1999, upon:

Â Â Â Â Â  (a) Request of a biological parent of the stillborn fetus; and

Â Â Â Â Â  (b) Payment of the fee adopted by the state registrar by rule.

Â Â Â Â Â  (3) The state registrar shall adopt by rule:

Â Â Â Â Â  (a) A form for the certificate;

Â Â Â Â Â  (b) The type of information that may be included on the form; and

Â Â Â Â Â  (c) The fee required for issuance of the certificate.

Â Â Â Â Â  (4) A certificate issued under this section is for commemorative purposes only and has no legal effect. [2005 c.769 Â§1]

Â Â Â Â Â  432.270 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.275 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.280 [Repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.285 Availability of voluntary acknowledgment of paternity form; responsibility of health care facility and parents. Any health care facility as defined in ORS 442.015 shall make available to the biological parents of any child born live, or expected to be born within the health care facility, a voluntary acknowledgment of paternity form when the facility has reason to believe that the mother of the child is unmarried. The responsibility of the health care facility is limited to providing the form and submitting the form with the birth certificate to the State Registrar of the Center for Health Statistics. The biological parents are responsible for ensuring that the form is accurately completed. This form shall be as prescribed by ORS 432.287. [1995 c.514 Â§3; 1997 c.783 Â§26]

Â Â Â Â Â  432.287 Voluntary acknowledgment of paternity form; rules; filing; when form is sworn document; copy to child support agency. (1) The Director of Human Services shall adopt by rule a form of a voluntary acknowledgment of paternity that includes the minimum requirements specified by the United States Secretary of Health and Human Services. When the form is signed by both biological parents and witnessed by a third party, the form establishes paternity for all purposes when filed with the State Registrar of the Center for Health Statistics, provided there is no male parent already named on the birth certificate. Establishment of paternity under this section is subject to the provisions and the requirements in ORS 109.070. When there is no other male named as father on the childÂs birth certificate, the filing of such voluntary acknowledgment of paternity form shall cause the state registrar to place the name of the male parent who has signed the voluntary acknowledgment of paternity form on the birth certificate of the child or, if appropriate, issue a new birth certificate containing the name of the childÂs male parent, as that parent is named in the voluntary acknowledgment of paternity form. When signed by both parents in the health care facility of the childÂs birth within five days after the birth, the voluntary acknowledgment of paternity form is not a sworn document. When thus signed, a staff member of the health care facility shall witness the signatures of the parents. In all other circumstances, the form is a sworn document. The filing of the voluntary acknowledgment of paternity form created by this section is subject to the payment of any fees that may apply.

Â Â Â Â Â  (2) The voluntary acknowledgment of paternity form must contain:

Â Â Â Â Â  (a) A statement of rights and responsibilities including any rights afforded to a minor parent;

Â Â Â Â Â  (b) A statement of the alternatives to and consequences of signing the acknowledgment;

Â Â Â Â Â  (c) Instructions on how to file the form with the state registrar and information about any fee required;

Â Â Â Â Â  (d) Lines for the Social Security numbers and addresses of the parents; and

Â Â Â Â Â  (e) A statement that the rights, responsibilities, alternatives and consequences listed on the acknowledgment were read to the parties prior to signing the acknowledgment.

Â Â Â Â Â  (3) Upon request, the state registrar shall provide a copy of any voluntary acknowledgment of paternity form to the state agency responsible for administration of the child support enforcement program created under Title IV-D of the Social Security Act. The duty imposed upon the state registrar by this section is limited to birth certificates executed and filed with the state registrar after October 1, 1995. [1995 c.514 Â§4; 1997 c.783 Â§27; 1999 c.80 Â§21]

Â Â Â Â Â  432.289 Full faith and credit. A determination of paternity by another state is entitled to full faith and credit. [1995 c.514 Â§4a]

Â Â Â Â Â  432.290 [1981 c.221 Â§3; 1983 c.709 Â§18; 1995 c.514 Â§6; renumbered 432.235 in 1995]

DETERMINATION OF DEATH

Â Â Â Â Â  432.300 Determination of death. (1) A person is dead if the person has sustained either:

Â Â Â Â Â  (a) Irreversible cessation of circulatory and respiratory functions; or

Â Â Â Â Â  (b) Irreversible cessation of all functions of the entire brain, including the brain stem.

Â Â Â Â Â  (2) A determination of whether the conditions described in subsection (1)(a) or (b) of this section have occurred must be made in accordance with accepted medical standards.

Â Â Â Â Â  (3) For purposes of this section as it relates to fetal death, heartbeats shall be distinguished from transient cardiac contractions and breathing shall be distinguished from fleeting respiratory efforts or gasps.

Â Â Â Â Â  (4) This section may be cited as the Uniform Determination of Death Act. [1987 c.517 Â§2 (enacted in lieu of 146.001); 1997 c.783 Â§28]

Â Â Â Â Â  432.305 [Repealed by 1963 c.200 Â§6]

DEATH CERTIFICATES; BURIAL PERMITS

Â Â Â Â Â  432.307 Compulsory filing of death certificates; persons required to file. (1) A certificate of death for each death that occurs in this state shall be submitted to the county registrar of the county in which the death occurred or to the Center for Health Statistics, or as otherwise directed by the State Registrar of the Center for Health Statistics, within five days after death or the finding of a dead body and prior to final disposition, and shall be registered if it has been completed and filed in accordance with this section.

Â Â Â Â Â  (a) If the place of death is unknown, but the dead body is found in this state, the certificate of death shall be completed and filed in accordance with this section. The place where the body is found shall be shown as the place of death. If the date of death is unknown, it shall be determined by approximation. If the date cannot be determined by approximation, the date the dead body is found shall be entered and identified as the date of death.

Â Â Â Â Â  (b) When death occurs in a moving conveyance:

Â Â Â Â Â  (A) In the
United States
and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where it is first removed shall be considered the place of death.

Â Â Â Â Â  (B) While in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death insofar as can be determined.

Â Â Â Â Â  (c) In all other cases, the place where death is pronounced shall be considered the place where death occurred.

Â Â Â Â Â  (2) The funeral service practitioner or person acting as a funeral service practitioner who first assumes custody of the dead body shall submit the certificate of death. The funeral service practitioner or person acting as a funeral service practitioner shall obtain the personal data from the next of kin or the best qualified person or source available and shall obtain the medical certification from the person responsible therefor. The funeral service practitioner or person acting as a funeral service practitioner shall provide the certificate of death containing information as specified by rule to identify the decedent to the certifier within 48 hours after death.

Â Â Â Â Â  (3) The physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677 or certified nurse practitioner, in charge of the care of the patient for the illness or condition that resulted in death shall complete, sign and return the medical certification of death to the funeral service practitioner or person acting as a funeral service practitioner within 48 hours after receipt of the certificate of death by the physician, physician assistant or nurse practitioner, except when inquiry is required by ORS chapter 146. In the absence or inability of the physician, physician assistant or nurse practitioner, or with the approval of the physician, the medical certification of death may be completed by an associate physician, the chief medical officer of the institution in which death occurred or the physician who performed an autopsy upon the decedent, provided that the individual has access to the medical history of the case and death is due to natural causes. The person completing the medical certification of death shall attest to its accuracy either by signature or by an approved electronic process.

Â Â Â Â Â  (4) When inquiry is required by ORS chapter 146, the medical examiner shall determine the cause of death and shall complete and sign the medical certification of death within 48 hours after taking charge of the case.

Â Â Â Â Â  (5) If the cause of death cannot be determined within the time prescribed, the medical certification of death shall be completed as provided by rule of the state registrar. The attending physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, nurse practitioner or medical examiner shall give the funeral service practitioner or person acting as a funeral service practitioner notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the attending physician, physician assistant, nurse practitioner or medical examiner.

Â Â Â Â Â  (6) Upon receipt of autopsy results or other information that would change the information in the ÂCause of DeathÂ section of the certificate of death from that originally reported, the certifier shall immediately file a supplemental report of cause of death with the Center for Health Statistics to amend the certificate.

Â Â Â Â Â  (7) When a death is presumed to have occurred within this state but the body cannot be located, a certificate of death may be registered by the state registrar only upon receipt from the State Medical Examiner. Such a death certificate shall be marked ÂPresumptiveÂ and shall show on its face the date of registration.

Â Â Â Â Â  (8) When a death occurring in this state has not been registered within the time period prescribed by this section, a certificate of death may be filed in accordance with rules of the state registrar. The certificate shall be registered subject to evidentiary requirements as the state registrar by rule shall prescribe to substantiate the alleged facts of death.

Â Â Â Â Â  (9) A certificate of death registered one year or more after the date of death or the date the dead body was found shall be marked ÂDelayedÂ and shall show on its face the date of the delayed registration.

Â Â Â Â Â  (10) When an applicant does not submit the minimum documentation required by rule of the state registrar for delayed registration or when the state registrar has cause to question the validity or adequacy of the applicantÂs sworn statement or the documentary evidence and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of death and shall advise the applicant of the right of appeal under ORS 183.480 to 183.484.

Â Â Â Â Â  (11) A certificate of death required to be filed under this section shall contain the Social Security number of the decedent whenever the Social Security number is reasonably available from other records concerning the decedent or can be obtained from the person in charge of the final disposition of the decedent. [1963 c.200 Â§2; 1965 c.221 Â§26; 1977 c.582 Â§33; 1983 c.709 Â§12; 1985 c.207 Â§5; 1997 c.783 Â§29; 1999 c.80 Â§71; 1999 c.724 Â§1; 2001 c.357 Â§2; 2003 c.104 Â§3]

Â Â Â Â Â  432.310 [Amended by 1959 c.629 Â§32; repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.312 Death certificate fee; use; limitation. (1) The Department of Human Services shall impose and collect a filing fee of $7 for each certificate of death. Of the fee, $2 shall be deposited to the credit of the Public Health Account and used to carry out the purposes of ORS 97.170 (5) and $5 shall be deposited to the credit of the State Mortuary and Cemetery Board Account and used in the same manner as funds credited to the account under ORS 692.375.

Â Â Â Â Â  (2) The expenditures under ORS 97.170 (5) and 692.375 shall not exceed the funds collected under subsection (1) of this section, and in no event shall expenditure on the administration of the funds exceed five percent of the moneys collected. [1993 c.345 Â§3; 1997 c.783 Â§30; 2005 c.726 Â§3]

Â Â Â Â Â  432.315 [Amended by 1959 c.629 Â§33; repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.317 Report upon receipt of body or fetus; authorization for final disposition; rules. (1) The funeral service practitioner or person acting as a funeral service practitioner who first assumes possession of a dead body or fetus shall make a written report to the county registrar in the county in which death occurred or in which the body or fetus was found within 24 hours after taking possession of the body or fetus. The report shall be on a form prescribed and furnished by the State Registrar of the Center for Health Statistics and in accordance with rules adopted by the Department of Human Services.

Â Â Â Â Â  (2) Prior to final disposition of the body, the funeral service practitioner or person acting as a funeral service practitioner who first assumes custody of a dead body shall, prior to final disposition of the body, obtain written authorization for final disposition of the body from the physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, certified nurse practitioner or medical examiner who certifies the cause of death as provided in ORS 432.307 (3) on a form prescribed and furnished by the state registrar. If the funeral service practitioner or person acting as a funeral service practitioner is unable to obtain such written authorization prior to final disposition of the body, the practitioner or person, with the oral consent of the physician, the physician assistant, the nurse practitioner, the medical examiner or a licensed health professional authorized to give such consent on behalf of the physician or medical examiner who is responsible for certifying the cause of death, may authorize final disposition of the body on a form prescribed and furnished by the state registrar.

Â Â Â Â Â  (3) Prior to final disposition of a fetus, irrespective of the duration of pregnancy, the funeral service practitioner, the person in charge of the institution or other person assuming responsibility for final disposition of the fetus shall authorize final disposition of the fetus on a form prescribed and furnished or approved by the state registrar.

Â Â Â Â Â  (4) With the consent of the physician, physician assistant practicing under the supervision of a person licensed to practice medicine under ORS chapter 677, nurse practitioner or medical examiner who is to certify the cause of death, a dead body may be moved from the place of death for the purpose of being prepared for final disposition.

Â Â Â Â Â  (5) An authorization for final disposition issued under the laws of another state which accompanies a dead body or fetus brought into this state shall be authority for final disposition of the body or fetus in this state. Permits for transporting a body or fetus out of another state issued under the laws of another state shall be authority for transporting a body or fetus into
Oregon
.

Â Â Â Â Â  (6) No sexton or other person in charge of any place in which interment or other disposition of dead bodies is made shall inter or allow interment or other disposition of a dead body or fetus unless it is accompanied by authorization for final disposition.

Â Â Â Â Â  (7) Each person in charge of any place for final disposition shall include in the authorization the date of disposition and shall complete and return all authorizations to the county registrar within 10 days after the date of the disposition. When there is no person in charge of the place for final disposition, a responsible party other than the funeral service practitioner or person acting as a funeral service practitioner shall complete and return the authorization to the county registrar within 10 days after the date of disposition.

Â Â Â Â Â  (8) Authorization for disinterment and reinterment shall be required prior to disinterment of a dead body or fetus. The authorization shall be issued by the state registrar to a licensed funeral service practitioner or person acting as a funeral service practitioner, upon proper application.

Â Â Â Â Â  (9) Prior to removing a dead body or fetus from the State of Oregon under ORS 692.270, a person acting as a funeral service practitioner as defined in ORS 432.005 (11)(b) shall submit a written notice of removal to the county registrar in the county in which death occurred or in which the body or fetus was found. The notice shall be on a form prescribed and furnished by the State Registrar of the Center for Health Statistics and in accordance with rules adopted by the Department of Human Services. A copy of the written notice of removal shall serve as a transit permit for the remains of the decedent named on the notice. [1963 c.200 Â§3; 1983 c.709 Â§16; 1985 c.207 Â§6; 1987 c.252 Â§9; 1989 c.669 Â§2; 1997 c.783 Â§31; 1999 c.724 Â§4; 2001 c.357 Â§3; 2003 c.104 Â§4]

Â Â Â Â Â  432.320 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.325 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.327 Authority to grant extensions on certificates, reports and permits; rules. Upon such conditions as the State Registrar of the Center for Health Statistics may prescribe to ensure compliance with the purposes of this chapter, by rule the state registrar may provide for the extension, not to exceed 60 days, of the periods prescribed in ORS 432.307 and 432.317 for the filing of certificates of death and fetal death reports, medical certifications of death, and for the obtaining of permits for disposition of human remains in cases where compliance with the applicable prescribed period would result in undue hardship. [1963 c.200 Â§4; 1983 c.709 Â§36; 1997 c.783 Â§32]

Â Â Â Â Â  432.330 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.333 Reports on fetal deaths. (1) Each fetal death of 350 grams or more, or, if weight is unknown, of 20 completed weeks gestation or more, calculated from the date last normal menstrual period began to the date of delivery, that occurs in this state shall be reported within five days after delivery to the county registrar of the county in which the fetal death occurred or to the Center for Health Statistics or as otherwise directed by the State Registrar of the Center for Health Statistics. All induced terminations of pregnancy shall be reported in the manner prescribed in ORS 435.496 and shall not be reported as fetal deaths.

Â Â Â Â Â  (2) When a fetus is delivered in an institution, the person in charge of the institution or a designated representative shall prepare and file the report.

Â Â Â Â Â  (3) When a fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report.

Â Â Â Â Â  (4) When a fetal death required to be reported by this section occurs without attendance by a physician at or immediately after the delivery or when inquiry is required by ORS 146.003 to 146.189 and 146.710 to 146.992, the medical examiner shall investigate the cause of fetal death and shall prepare and file the report.

Â Â Â Â Â  (5) When a fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a fetus is found in this state and the place of fetal death is unknown, the fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the fetus was found shall be considered the place of fetal death.

Â Â Â Â Â  (6) All information regarding the father shall be entered on the fetal death report if the father is identified. [1983 c.709 Â§13; 1989 c.171 Â§54; 1997 c.783 Â§33]

Â Â Â Â Â  432.335 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.337 Status of reports under ORS 435.496; rules. The reports required under ORS 435.496 are statistical reports to be used only for medical and health purposes and shall not be incorporated into the permanent official records of the system of vital statistics. A schedule for the disposition of these reports may be provided by rule of the State Registrar of the Center for Health Statistics. [1983 c.709 Â§15; 1997 c.783 Â§34]

Â Â Â Â Â  432.340 [Repealed by 1963 c.200 Â§6]

Â Â Â Â Â  432.345 [Repealed by 1983 c.709 Â§45]

RECORDS OF MARRIAGES, DIVORCES, ADOPTIONS, ANNULMENTS AND CERTAIN BIRTHS

Â Â Â Â Â  432.405 Filing of marriage record; rules. (1) A record of each marriage performed in this state shall be filed with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section and rules adopted by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) The county clerk or county official who issues the marriage license shall prepare the record in the form prescribed or furnished by the state registrar upon the basis of information obtained from the parties to be married.

Â Â Â Â Â  (3) Each person who performs a marriage ceremony shall certify the fact of marriage and return the record to the official who issued the license within 10 days after the ceremony.

Â Â Â Â Â  (4) Every official issuing marriage licenses shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of marriages returned to such official during the preceding calendar month.

Â Â Â Â Â  (5) A marriage record not filed within the time prescribed by this section may be registered in accordance with rules adopted by the state registrar. [Amended by 1983 c.709 Â§17; 1997 c.783 Â§35]

Â Â Â Â Â  Note: The amendments to 432.405 by section 18, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 432.405 by section 18, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 432.405, as amended by section 18, chapter 99, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  432.405. (1) A record of each marriage performed and domestic partnership registered in this state shall be filed with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section and rules adopted by the State Registrar of the Center for Health Statistics.

Â Â Â Â Â  (2) The county clerk or county official who issues the marriage license or registers the Declaration of Domestic Partnership shall prepare the record in the form prescribed or furnished by the state registrar upon the basis of information obtained from the parties.

Â Â Â Â Â  (3) Each person who performs a marriage ceremony shall certify the fact of marriage and return the record to the official who issued the license within 10 days after the ceremony.

Â Â Â Â Â  (4) Every official issuing marriage licenses or registering Declarations of Domestic Partnership shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of marriages returned to such official during the preceding calendar month and the records of Declarations of Domestic Partnership registered during the preceding calendar month.

Â Â Â Â Â  (5) A marriage or domestic partnership record not filed within the time prescribed by this section may be registered in accordance with rules adopted by the state registrar.

Â Â Â Â Â  432.408 Record of dissolution of marriage judgment; rules. (1) A record of each dissolution of marriage judgment by any court in this state shall be filed by the clerk of the court with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or a legal representative of the petitioner in the form prescribed or furnished by the State Registrar of the Center for Health Statistics and shall be presented to the clerk of the court with the petition. In all cases the completed record shall be prerequisite to the entry of the judgment. The state registrar shall design the record so that, for judgments or orders issued in proceedings under ORS 107.085 or 107.485, the state registrar, county clerks, county recording officers and state courts may keep Social Security numbers confidential and exempt from public inspection.

Â Â Â Â Â  (2) The clerk of the court shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of each dissolution of marriage judgment granted during the preceding calendar month. The clerk shall comply with procedures established under ORS 107.840 to ensure that, in the records completed and forwarded under this subsection, the Social Security numbers of parties to a proceeding under ORS 107.085 or 107.485 are kept confidential and exempt from public inspection.

Â Â Â Â Â  (3) A dissolution of marriage record not filed within the time prescribed by subsection (2) of this section may be registered in accordance with rules adopted by the state registrar. [1997 c.783 Â§37; 2003 c.380 Â§9; 2003 c.576 Â§456a]

Â Â Â Â Â  Note: The amendments to 432.408 by section 19, chapter 99, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 99, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 99, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 432.408 by section 19, chapter 99, Oregon Laws 2007, take effect January 1, 2008. 432.408, as amended by section 19, chapter 99, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  432.408. (1) A record of each dissolution of marriage judgment or dissolution of domestic partnership judgment by any court in this state shall be filed by the clerk of the court with the Center for Health Statistics and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or a legal representative of the petitioner in the form prescribed or furnished by the State Registrar of the Center for Health Statistics and shall be presented to the clerk of the court with the petition. In all cases the completed record shall be prerequisite to the entry of the judgment. The state registrar shall design the record so that, for judgments or orders issued in proceedings under ORS 107.085 or 107.485, the state registrar, county clerks, county recording officers and state courts may keep Social Security numbers confidential and exempt from public inspection.

Â Â Â Â Â  (2) The clerk of the court shall complete and forward to the Center for Health Statistics on or before the 10th day of each calendar month the records of each dissolution of marriage judgment or dissolution of domestic partnership judgment granted during the preceding calendar month. The clerk shall comply with procedures established under ORS 107.840 to ensure that, in the records completed and forwarded under this subsection, the Social Security numbers of parties to a proceeding under ORS 107.085 or 107.485 are kept confidential and exempt from public inspection.

Â Â Â Â Â  (3) A dissolution of marriage record or dissolution of domestic partnership record not filed within the time prescribed by subsection (2) of this section may be registered in accordance with rules adopted by the state registrar.

Â Â Â Â Â  432.410 [Repealed by 1959 c.430 Â§5]

Â Â Â Â Â  432.412 Marriage and divorce records subject to full disclosure; exemption. (1) Except as provided in subsection (2) of this section, notwithstanding any other provision of law, all marriage records and all divorce records in the custody of a county clerk or county recording officer and all divorce records in the custody of the state courts are open and subject to full disclosure.

Â Â Â Â Â  (2) Divorce records in the custody of the state courts shall be completed and maintained in accordance with procedures established under ORS 107.840 to ensure that the Social Security numbers of parties to proceedings under ORS 107.085 and 107.485 are kept confidential and exempt from public inspection. [1999 c.254 Â§6; 2003 c.380 Â§10]

Â Â Â Â Â  432.415 Reports on adoptions. (1) For each judgment of adoption entered by a court in this state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the State Registrar of the Center for Health Statistics. The report shall:

Â Â Â Â Â  (a) Include such facts as are necessary to locate and identify the certificate of birth of the person adopted or, in the case of a person who was born in a foreign country, evidence from sources determined to be reliable by the court as to the date and place of birth of the person;

Â Â Â Â Â  (b) Provide information necessary to establish a new certificate of birth of the person adopted; and

Â Â Â Â Â  (c) Identify the order of adoption and be certified by the clerk of the court.

Â Â Â Â Â  (2) Information necessary to prepare the report of adoption shall be furnished by each petitioner for adoption or the attorney of the petitioner. The Department of Human Services or any person having knowledge of the facts shall supply the court with such additional information as may be necessary to complete the report of adoption. The provision of such information shall be prerequisite to the issuance of a judgment of adoption.

Â Â Â Â Â  (3) Whenever an adoption judgment is amended or annulled, the clerk of the court shall prepare a report thereof, which shall include such facts as are necessary to identify the original adoption report and the facts amended in the adoption judgment as shall be necessary to properly amend the birth record.

Â Â Â Â Â  (4) Not later than the 10th day of each calendar month or more frequently, as directed by the state registrar, the clerk of the court shall forward to the state registrar reports of adoption, reports of annulment of adoption and amendments of judgments of adoption that were entered in the preceding month, together with such related reports as the state registrar shall require.

Â Â Â Â Â  (5) When the state registrar receives a report of adoption, report of annulment of adoption or amendment of a judgment of adoption for a person born outside this state, the state registrar shall forward such report to the state registrar in the state of birth.

Â Â Â Â Â  (6) If the birth occurred in a foreign country, except
Canada
, and the person is not a citizen of the
United States
at the time of birth, the state registrar shall prepare a certificate of foreign birth as provided by ORS 432.230. If the person was born in
Canada
, the state registrar shall forward the report of adoption, report of annulment of adoption or amendment of a judgment of adoption to the appropriate registration authority in
Canada
.

Â Â Â Â Â  (7) If the person was born in a foreign country but was a citizen of the
United States
at the time of birth, the state registrar shall not prepare a certificate of foreign birth and shall notify the adoptive parents of the procedures for obtaining a revised birth certificate for the person through the United States Department of State. [Amended by 1959 c.430 Â§2; 1983 c.709 Â§10; 1997 c.783 Â§38; 2003 c.576 Â§457]

Â Â Â Â Â  432.420 Access to adoption records. The documents forwarded to the State Registrar of the Center for Health Statistics or sealed under ORS 432.230 may be opened by the state registrar only upon an order of an Oregon court of competent jurisdiction or when requested by an agency operating a voluntary adoption registry as defined in ORS 109.425 for the purpose of facilitating the identification of persons registering under the provisions of ORS 109.425 and 109.435 to 109.507. [Amended by 1957 c.193 Â§1; 1983 c.672 Â§18; 1995 c.79 Â§221; 1995 c.730 Â§11; 1997 c.783 Â§39; 1999 c.254 Â§3]

Â Â Â Â Â  432.425 [Amended by 1955 c.680 Â§1; repealed by 1983 c.709 Â§45]

Â Â Â Â Â  432.430 Duty to report on child of unknown parentage; rules. (1) A person who assumes the custody of a child of unknown parentage shall report on a form and in a manner prescribed by the State Registrar of the Center for Health Statistics, within five days of assuming custody, to the state registrar the following information:

Â Â Â Â Â  (a) The date and the city or county, or both, where the child was found.

Â Â Â Â Â  (b) Sex and approximate birth date of child.

Â Â Â Â Â  (c) Name and address of the person or institution with whom the child has been placed for care.

Â Â Â Â Â  (d) Name given to the child by the custodian of the child.

Â Â Â Â Â  (e) Other data required by the state registrar.

Â Â Â Â Â  (2) The place where the child was found shall be entered as the place of birth.

Â Â Â Â Â  (3) The report registered under this section shall constitute the certificate of birth for the child.

Â Â Â Â Â  (4) If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a sealed file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by rule of the state registrar. [Amended by 1983 c.709 Â§7; 1997 c.783 Â§40]

CANCER AND TUMOR REGISTRY SYSTEM

Â Â Â Â Â  432.500 Definitions. As used in ORS 432.510 to 432.550 and 432.900:

Â Â Â Â Â  (1) ÂClinical laboratoryÂ means a facility where microbiological, serological, chemical, hematological, immunohematological, immunological, toxicological, cytogenetical, exfoliative cytological, histological, pathological or other examinations are performed on material derived from the human body, for the purpose of diagnosis, prevention of disease or treatment of patients by physicians, dentists and other persons who are authorized by license to diagnose or treat humans.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services or its authorized representative.

Â Â Â Â Â  (3) ÂHealth care facilityÂ means a hospital, as defined in ORS 442.015 (19), or an ambulatory surgical center, as defined in ORS 442.015.

Â Â Â Â Â  (4) ÂPractitionerÂ means any person whose professional license allows the person to diagnose or treat cancer in patients. [1995 c.585 Â§1; 2001 c.104 Â§154; 2003 c.14 Â§243; 2003 c.269 Â§1]

Â Â Â Â Â  Note: 432.500 to 432.570 and 432.900 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 432 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  432.510 Cancer and tumor registry system; purpose; rulemaking; duties of Department of Human Services. (1) The Department of Human Services shall establish a uniform, statewide, population-based registry system for the collection of information determining the incidence of cancer and benign tumors of the brain and central nervous system and related data. The purpose of the registry shall be to provide information to design, target, monitor, facilitate and evaluate efforts to determine the causes or sources of cancer and benign tumors among the residents of
Oregon
and to reduce the burden of cancer and benign tumors in
Oregon
. Such efforts may include but are not limited to:

Â Â Â Â Â  (a) Targeting populations in need of cancer screening services or evaluating screening or other cancer control services;

Â Â Â Â Â  (b) Supporting the operation of hospital registries in monitoring and upgrading the care and the end results of treatment for cancer and benign tumors;

Â Â Â Â Â  (c) Investigating suspected clusters or excesses of cancer and benign tumors both in occupational settings and in the stateÂs environment generally;

Â Â Â Â Â  (d) Conducting studies to identify cancer hazards to the public health and cancer hazard remedies; and

Â Â Â Â Â  (e) Projecting the benefits or costs of alternative policies regarding the prevention or treatment of cancer and benign tumors.

Â Â Â Â Â  (2) The department shall adopt rules necessary to carry out the purposes of ORS 432.510 to 432.550 and 432.900, including but not limited to designating which types of cancer and benign tumors of the brain and central nervous system are reportable to the statewide registry, the data to be reported, the data reporting standards and format and the effective date after which reporting by health care facilities, clinical laboratories and practitioners shall be required. When adopting rules under this subsection, the department shall, to the greatest extent practicable, conform the rules to the standards and procedures established by the
American
College
of Surgeons Commission on Cancer, with the goal of achieving uniformity in the collection and reporting of data.

Â Â Â Â Â  (3) The department shall:

Â Â Â Â Â  (a) Conduct a program of epidemiologic analyses of registry data collected under subsection (1) of this section to assess control, prevention, treatment and causation of cancer and benign tumors in Oregon; and

Â Â Â Â Â  (b) Utilize the data to promote, facilitate and evaluate programs designed to reduce the burden of cancer and benign tumors among the residents of
Oregon
.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Collaborate in studies of cancer and benign tumors with clinicians and epidemiologists and publish reports on the results of such studies; and

Â Â Â Â Â  (b) Cooperate with the National Institutes of Health and the Centers for Disease Control and Prevention in providing incidence data for cancer and benign tumors.

Â Â Â Â Â  (5) The department shall establish a training program for the personnel of participating health care facilities and a quality control program for data for cancer and benign tumors reported to the state registry. [1995 c.585 Â§2; 2003 c.269 Â§2; 2007 c.71 Â§121]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.520 Reporting requirement; review of records; special studies. (1) Except as provided in subsection (2) of this section, any health care facility in which patients are diagnosed or provided treatment for cancer or benign tumors of the brain and central nervous system shall report each case of cancer or benign tumors of the brain and central nervous system to the Department of Human Services within a time period and in a format prescribed by the department. The department shall provide, at cost, reporting services to any health care facility at the option of the health care facility. Health care facilities may also purchase reporting services from another facility or commercial vendor. If a health care facility is unable to report in conformance with the format and standards prescribed by the department, the department may, after consultation with the health care facility, elect to activate its reporting service for the facility. When activated, the department may enter the facility, obtain the information and report it in conformance with the appropriate format and standards. In these instances, the facility shall reimburse the department or its authorized representative for the cost of obtaining and reporting the information.

Â Â Â Â Â  (2) Upon application to the department by a health care facility, the department shall grant to the health care facility an extension of time in which to meet the reporting requirements of this section. In no event shall the extension of time exceed two years from the date of application.

Â Â Â Â Â  (3) Any practitioner diagnosing or providing treatment to patients with cancer or benign tumors of the brain and central nervous system shall report each case to the department or its authorized representative within a time period and in a format prescribed by the department. Those cases diagnosed or treated at an
Oregon
health care facility or previously admitted to an
Oregon
health care facility for diagnosis or treatment of that instance of cancer or benign tumors of the brain and central nervous system shall be considered by the department to have been reported by the health care practitioner.

Â Â Â Â Â  (4) Any clinical laboratory diagnosing cases of cancer or benign tumors of the brain and central nervous system shall report each case to the department or its authorized representative within a time period and in a format prescribed by the department.

Â Â Â Â Â  (5) For the purpose of assuring the accuracy and completeness of reported data, the department shall have the right to periodically review all records that would:

Â Â Â Â Â  (a) Identify cases of cancer and benign tumors, the treatment of the cancer or benign tumors or the medical status of any patient identified as being treated for cancer or benign tumors; or

Â Â Â Â Â  (b) Establish characteristics of the cancer or benign tumors.

Â Â Â Â Â  (6) The department may conduct special studies of cancer morbidity and mortality. As part of such studies, registry personnel may obtain additional information that applies to a patientÂs cancer or benign tumors and that may be in the medical record of the patient. The record holder may either provide the requested information to the registry personnel or provide the registry personnel access to the relevant portions of the patientÂs medical record. Neither the department nor the record holder shall bill the other for the cost of providing or obtaining this information. [1995 c.585 Â§3; 2003 c.269 Â§3]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.530 Confidentiality of information. (1) All identifying information regarding individual patients, health care facilities and practitioners reported pursuant to ORS 432.520 shall be confidential and privileged. Except as required in connection with the administration or enforcement of public health laws or rules, no public health official, employee or agent shall be examined in an administrative or judicial proceeding as to the existence or contents of data collected under the registry system for cancer and benign tumors of the brain and central nervous system.

Â Â Â Â Â  (2) All additional information reported in connection with a special study shall be confidential and privileged and shall be used solely for the purposes of the study, as provided by ORS 432.060. Nothing in this section shall prevent the Department of Human Services from publishing statistical compilations relating to morbidity and mortality studies that do not identify individual cases or prevent use of this data by third parties to conduct research as provided by ORS 432.540 (1). [1995 c.585 Â§5; 2003 c.269 Â§4]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.540 Use of confidential data; rules. (1) The Department of Human Services shall adopt rules under which confidential data may be used by third parties to conduct research and studies for the public good. Research and studies conducted using confidential data from the statewide registry must be reviewed and approved by the Committee for the Protection of Human Research Subjects established in accordance with 45 C.F.R. 46.

Â Â Â Â Â  (2) The department may enter into agreements to exchange information with other registries for cancer and benign tumors of the brain and central nervous system in order to obtain complete reports of
Oregon
residents diagnosed or treated in other states and to provide information to other states regarding the residents of other states diagnosed or treated in
Oregon
. Prior to providing information to any other registry, the department shall ensure that the recipient registry has comparable confidentiality protections. [1995 c.585 Â§6; 2003 c.269 Â§6]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.550 Action for damages; license; disciplinary action prohibited for good faith participation in reporting of data. (1) No action for damages arising from the disclosure of confidential or privileged information may be maintained against any person, or the employer or employee of any person, who participates in good faith in the reporting of registry data for cancer or benign tumors of the brain and central nervous system or data for cancer morbidity or mortality studies in accordance with ORS 432.510 to 432.540 and 432.900.

Â Â Â Â Â  (2) No license of a health care facility or practitioner may be denied, suspended or revoked for the good faith disclosure of confidential or privileged information in the reporting of registry data for cancer or benign tumors of the brain and central nervous system or data for cancer morbidity or mortality studies in accordance with ORS 432.510 to 432.540 and 432.900.

Â Â Â Â Â  (3) Nothing in this section shall be construed to apply to the unauthorized disclosure of confidential or privileged information when such disclosure is due to gross negligence or willful misconduct. [1995 c.585 Â§7; 2003 c.269 Â§5]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.560 [1995 c.585 Â§8; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  432.570 No requirement or prohibition regarding operation of separate cancer and tumor registry. Nothing in ORS 432.510 to 432.550 and 432.900 shall prohibit a health care facility from operating its own registry for cancer and benign tumors of the brain and central nervous system or require a health care facility to operate its own registry for cancer and benign tumors. [1995 c.585 Â§9; 2003 c.269 Â§7]

Â Â Â Â Â  Note: See note under 432.500.

PENALTIES

Â Â Â Â Â  432.900 Civil penalty. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on any person for willful failure to comply with any part of ORS 432.520. A civil penalty may be imposed against a health care facility for each day compliance is refused. The penalty shall be $50 per day for the first 30 days and $500 per day thereafter. A civil penalty of $50 may be imposed against a practitioner for each day compliance is refused.

Â Â Â Â Â  (2) Any fines collected pursuant to subsection (1) of this section shall be paid into the State Treasury and deposited in the General Fund.

Â Â Â Â Â  (3) Civil penalties described in subsection (1) of this section shall be imposed in the manner provided in ORS 183.745. [1995 c.585 Â§4]

Â Â Â Â Â  Note: See note under 432.500.

Â Â Â Â Â  432.990 [Amended by 1963 c.200 Â§5; 1971 c.743 Â§369; repealed by 1997 c.783 Â§48]

Â Â Â Â Â  432.993 Unlawful use of vital record or vital report; criminal penalty. (1) A person commits the crime of unlawful use of a vital record or vital report if the person willfully and knowingly:

Â Â Â Â Â  (a) Makes any false statement in a certificate, record or report required by this chapter or in an application for an amendment thereof, or in an application for a certified copy of a vital record or vital report, or supplies false information intending that the information be used in the preparation of any certificate, record or report, or amendment thereto;

Â Â Â Â Â  (b) Without lawful authority and with intent to deceive, makes, counterfeits, alters, amends or mutilates any certificate, record or report required by this chapter or a certified copy of a certificate, record or report;

Â Â Â Â Â  (c) Obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell or furnish to another, for any purpose of deception, any certificate, record or report required by this chapter or certified copy thereof so made, counterfeited, altered, amended or mutilated, or that is false in whole or in part or that relates to the birth of another person, whether living or deceased;

Â Â Â Â Â  (d) Without lawful authority, possesses any certificate, record or report required by this chapter or a copy or certified copy of a certificate, record or report that has been stolen or otherwise unlawfully obtained; or

Â Â Â Â Â  (e) As an employee of the Center for Health Statistics or of any office established pursuant to ORS 432.035, furnishes or processes a certificate of birth, knowing that the certificate or copy is to be used for the purposes of deception.

Â Â Â Â Â  (2) Unlawful use of a vital record or vital report is a Class C felony. [1997 c.783 Â§42]

Â Â Â Â Â  432.995 Obstructing the keeping of vital records or vital reports; criminal penalty. (1) A person commits the crime of obstructing the keeping of vital records or vital reports if the person knowingly and willfully:

Â Â Â Â Â  (a) Refuses to provide information required by this chapter or rules adopted thereunder;

Â Â Â Â Â  (b) Transports or accepts for transportation, interment or other disposition a dead body without an accompanying permit as provided in this chapter; or

Â Â Â Â Â  (c) Fails to perform in a timely manner any of the provisions of this chapter.

Â Â Â Â Â  (2) The provisions of subsection (1)(c) of this section do not apply to the officers or employees of the courts of this state acting in an official capacity.

Â Â Â Â Â  (3) Obstructing the keeping of vital records or vital reports is a Class A misdemeanor. [1997 c.783 Â§43]

_______________



Chapter 433

Chapter 433 Â Disease and Condition Control; Mass Gatherings;

Indoor Air

2007 EDITION

DISEASE AND CONDITION CONTROL; INDOOR AIR

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

433.001Â Â Â Â  Definitions for ORS 433.001 to 433.045 and 433.110 to 433.770

433.004Â Â Â Â  Reportable diseases; duty to report; effect of failure to report; rules

433.006Â Â Â Â  Investigation and control measures

433.008Â Â Â Â  Confidentiality of disclosure; exception; privilege; authorization of disclosure

433.009Â Â Â Â  Reporting by law enforcement unit

433.010Â Â Â Â  Spreading disease prohibited; health certificates to be issued by physicians; rules

433.012Â Â Â Â  Department to provide laboratory examination; rules

433.017Â Â Â Â  Test of blood of pregnant woman required; patient consent; rules

433.035Â Â Â Â  Testing or examination of persons with certain diseases or conditions; order for medication or treatment

VACCINE EDUCATION AND PRIORITIZATION

433.040Â Â Â Â  Oregon Vaccine Education and Prioritization Plan; implementation of plan during vaccine shortage; rules; penalties

HIV AND HEPATITIS TESTING

433.045Â Â Â Â  Consent to HIV test required; exceptions

433.055Â Â Â Â  Prevalence studies

433.060Â Â Â Â  Definitions for ORS 433.060 to 433.085

433.065Â Â Â Â  Procedures for HIV testing; rules

433.070Â Â Â Â  Compliance with procedures required

433.075Â Â Â Â  Informed consent required; confidentiality

433.080Â Â Â Â  When test may be required; procedure to require test; rules

433.085Â Â Â Â  HIV and hepatitis testing at request of licensed health care provider or certain public officials; procedure

IMMUNIZATION REGISTRY AND TRACKING SYSTEM

433.090Â Â Â Â  Definitions for ORS 433.090 to 433.102

433.092Â Â Â Â  Purpose of ORS 433.090 to 433.102; waivers of consent to release certain medical information

433.094Â Â Â Â  Development of immunization registry and tracking and recall system; standards

433.096Â Â Â Â  Authority to receive and to disclose registry information

433.098Â Â Â Â  Nonliability for disclosing or using information; confidentiality of information; removal of information

433.100Â Â Â Â  Parental consent not required for enrollment in registry; rules; fees

433.102Â Â Â Â  Parental responsibility for immunization; medical or religious exemptions

433.104Â Â Â Â  Use of immunization registry for potential catastrophic disease threat

PUBLIC HEALTH MEASURES

433.110Â Â Â Â  Duties of physicians and nurses in controlling communicable disease

433.121Â Â Â Â  Emergency administrative order for isolation or quarantine; contents; ex parte court order

433.123Â Â Â Â  Petition for court order for isolation or quarantine; contents; hearing on petition; contents of order; duration of isolation or quarantine

433.126Â Â Â Â  Notice to persons subject to order; rules

433.128Â Â Â Â  Conditions of and principles for isolation or quarantine; notice to manager of health care facility

433.131Â Â Â Â  Entry into premises used for isolation or quarantine; rules

433.133Â Â Â Â  Court hearing and order for release from isolation or quarantine or for remedy for breach of required conditions of isolation or quarantine

433.136Â Â Â Â  Consolidation of proceedings regarding isolation or quarantine

433.138Â Â Â Â  Assistance of law enforcement officials in enforcing orders

433.140Â Â Â Â  Payment of isolation or quarantine expenses; assistance

433.142Â Â Â Â  Petition for isolation of contaminated property; contents; hearing; court order

433.150Â Â Â Â  Quarantine hospital; seizure, control of and compensation for emergency hospital

433.156Â Â Â Â  Enforcement of isolation or quarantine by law enforcement authorities

433.216Â Â Â Â  Detaining conveyance for inspection or investigation

433.220Â Â Â Â  Measures taken on discovery of disease or toxic substance; rules; jurisdiction over emergency

DISEASE CONTROL IN SCHOOLS

433.235Â Â Â Â  Definitions for ORS 433.235 to 433.284

433.240Â Â Â Â  Parental responsibility

433.245Â Â Â Â  Advisory committee; membership

433.255Â Â Â Â  Persons with or exposed to restrictable disease excluded from school or childrenÂs facility

433.260Â Â Â Â  Exclusion of persons exposed to or having restrictable disease from school or childrenÂs facility; certificate for readmission

433.267Â Â Â Â  Immunization of school children; rules; exceptions; effect of failure to comply

433.269Â Â Â Â  Immunization by local health departments; rules; records and reports

433.271Â Â Â Â  Thimerosal prohibited in school entry immunizations provided by Department of Human Services; exceptions

433.273Â Â Â Â  Rules

433.280Â Â Â Â  Status of immunization records as public records

433.282Â Â Â Â  Required immunizations at certain post-secondary educational institutions; rules

433.283Â Â Â Â  Immunizations against measles for certain students at community colleges; rules

433.284Â Â Â Â  Adoption of more stringent immunization requirements

CONTROL OF METABOLIC DISEASES

433.285Â Â Â Â  Policy to control metabolic diseases; testing; fees; exemptions; waiver of fees; rules

433.290Â Â Â Â  Department to conduct educational program concerning metabolic diseases

433.295Â Â Â Â  Report of cases required; forms to be furnished

VITAMIN K FOR NEWBORNS

433.303Â Â Â Â  Policy on vitamin K

433.306Â Â Â Â  Duty to administer vitamin; religious objection; effect of inability to pay

433.312Â Â Â Â  Determining dosage; rules; notice to practitioners

433.314Â Â Â Â  Educational program

NEWBORN HEARING SCREENING TEST

433.321Â Â Â Â  Hearing screening tests for newborns; disclosure of information; exemptions

433.323Â Â Â Â  Newborn hearing screening test registry and tracking and recall system; rules

433.326Â Â Â Â  Waiver of requirement of authorization to disclose information

433.327Â Â Â Â  Limitation on liability for good faith disclosure

RABIES CONTROL

433.340Â Â Â Â  Definitions for ORS 433.340 to 433.390

433.345Â Â Â Â  Report of animal bites; rules; handling and disposition of animals

433.350Â Â Â Â  Authority to take possession and order destruction of animal

433.355Â Â Â Â  Procedure to force compliance with ORS 433.350

433.360Â Â Â Â  Report of rabies cases; quarantine

433.365Â Â Â Â  Inoculation against rabies; rules; exception; costs

433.367Â Â Â Â  Department to establish vaccination clinics; payment of costs by dog owners

433.370Â Â Â Â  Inoculation certificate

433.375Â Â Â Â  Filing of inoculation certificate; certificate required for license; issuance of tag

433.377Â Â Â Â  Issuance of license as verification of inoculation; issuance of tag not required

433.379Â Â Â Â  Disposal of inoculation certificates

433.380Â Â Â Â  Tag fee; status of fee

433.385Â Â Â Â  Impoundment of animals; notice to owner; redeeming animal; disposition of animals

433.390Â Â Â Â  County dog control fund; sources and uses

PROCEDURE WHERE WORKERS EXPOSED TO INFECTIOUS DISEASE

433.407Â Â Â Â  Definitions for ORS 433.407 to 433.423

433.411Â Â Â Â  Legislative finding

433.416Â Â Â Â  When employer to provide preventive immunization

433.419Â Â Â Â  Notice to employer and worker of exposure

433.423Â Â Â Â  Content of Department of Human Services rules

PUBLIC HEALTH EMERGENCIES

433.441Â Â Â Â  Proclamation of public health emergency

433.442Â Â Â Â  Definitions for ORS 433.441 to 433.452

433.443Â Â Â Â  Authority of Public Health Director during public health emergency; penalties; access to and use of individually identifiable health information; rules

433.446Â Â Â Â  Authority of Governor during state of public health emergency

433.448Â Â Â Â  Use of immunization registry and tracking and recall system during state of public health emergency

433.449Â Â Â Â  Disposal of human remains during state of public health emergency

433.452Â Â Â Â  Detaining persons exposed to reportable condition or condition that is basis for state of public health emergency

433.466Â Â Â Â  Right to legal counsel by persons subject to public health measure

INDOOR AIR POLLUTION

433.502Â Â Â Â  Definitions

433.507Â Â Â Â  Legislative findings

433.511Â Â Â Â  Public information program

433.517Â Â Â Â  Field investigations and epidemiological studies

433.521Â Â Â Â  Indoor air quality standards

433.526Â Â Â Â  Public recognition program for compliance; rules

MISCELLANEOUS SANITATION PROVISIONS

433.715Â Â Â Â  Exposed merchandise; intermingling or sale without disinfectant prohibited

REGULATION OF OUTDOOR MASS GATHERINGS

433.735Â Â Â Â  Definitions for ORS 433.735 to 433.770

433.740Â Â Â Â  Policy

433.745Â Â Â Â  Outdoor mass gathering without permit prohibited

433.750Â Â Â Â  Permit application; procedure for issuance of permit; fee

433.755Â Â Â Â  Additional information required before permit issued; liability of permit holder; casualty insurance; county as additional insured

433.760Â Â Â Â  Rulemaking authority

433.763Â Â Â Â  Compliance with land use regulations required; criteria for approval

433.765Â Â Â Â  Effect on county ordinances or regulations adopted under county charter

433.767Â Â Â Â  Application to gatherings defined by county ordinance

433.770Â Â Â Â  Enforcement

PROGRAMS TO TREAT ALLERGIC RESPONSE OR HYPOGLYCEMIA

433.800Â Â Â Â  Definitions for ORS 433.800 to 433.830

433.805Â Â Â Â  Policy

433.810Â Â Â Â  Duties of Department of Human Services; rules

433.815Â Â Â Â  Educational training

433.820Â Â Â Â  Eligibility for training

433.825Â Â Â Â  Availability of doses of epinephrine and glucagon to trained persons

433.830Â Â Â Â  Immunity of trained person and institution rendering emergency assistance

OREGON
INDOOR CLEAN AIR ACT

433.835Â Â Â Â  Definitions for ORS 433.835 to 433.875

433.840Â Â Â Â  Policy

433.845Â Â Â Â  Smoking prohibited except in designated areas

433.850Â Â Â Â  Smoke free place of employment required; exceptions; posting signs

433.855Â Â Â Â  Duties of Department of Human Services; rules; limitations; compliance checks

433.860Â Â Â Â  Enforcement

433.863Â Â Â Â  Limitation on prohibition of smoking by local government

433.865Â Â Â Â  Waiver authorized

433.870Â Â Â Â  Regulation in addition to other smoking regulations

433.875Â Â Â Â  Short title

PENALTIES

433.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  433.001 Definitions for ORS 433.001 to 433.045 and 433.110 to 433.770. As used in ORS 433.001 to 433.045 and 433.110 to 433.770 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunicable diseaseÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (2) ÂCondition of public health importanceÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (5) ÂIsolationÂ means the physical separation and confinement of a person or group of persons who are infected or reasonably believed to be infected with a communicable disease or possibly communicable disease from nonisolated persons to prevent or limit the transmission of the disease to nonisolated persons.

Â Â Â Â Â  (6) ÂLocal public health administratorÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (7) ÂLocal public health authorityÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (8) ÂPropertyÂ means animals, inanimate objects, vessels, public conveyances, buildings and all other real or personal property.

Â Â Â Â Â  (9) ÂPublic health measureÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (10) ÂQuarantineÂ means the physical separation and confinement of a person or group of persons who have been or may have been exposed to a communicable disease or possibly communicable disease and who do not show signs or symptoms of a communicable disease, from persons who have not been exposed to a communicable disease or possibly communicable disease, to prevent or limit the transmission of the disease to other persons.

Â Â Â Â Â  (11) ÂReportable diseaseÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (12) ÂToxic substanceÂ has the meaning given that term in ORS 431.260. [1973 c.259 Â§2; 1987 c.600 Â§1; 2001 c.900 Â§155; 2007 c.445 Â§6]

Â Â Â Â Â  433.003 [1973 c.259 Â§4 (enacted in lieu of 433.005); repealed by 1987 c.600 Â§18]

Â Â Â Â Â  433.004 Reportable diseases; duty to report; effect of failure to report; rules. (1) The Department of Human Services shall by rule:

Â Â Â Â Â  (a) Specify reportable diseases;

Â Â Â Â Â  (b) Identify those categories of persons who must report reportable diseases and the circumstances under which the reports must be made;

Â Â Â Â Â  (c) Prescribe the procedures and forms for making such reports and transmitting the reports to the department; and

Â Â Â Â Â  (d) Prescribe measures for investigating the source and controlling reportable diseases.

Â Â Â Â Â  (2) Persons required under the rules to report reportable diseases shall do so by reporting to the local public health administrator. The local public health administrator shall transmit such reports to the department.

Â Â Â Â Â  (3) In addition to other grounds for which a state agency may exercise disciplinary action against its licensees or certificate holders, the substantial or repeated failure of a licensee or certificate holder to report when required to do so under subsection (2) of this section shall be cause for the exercise of any of the agencyÂs disciplinary powers.

Â Â Â Â Â  (4) Any person making a report under this section is immune from any civil or criminal liability that might otherwise be incurred or imposed with respect to the making of a report under this section or to the contents of the report. [1987 c.600 Â§3; 2007 c.445 Â§6a]

Â Â Â Â Â  433.005 [Repealed by 1973 c.259 Â§3 (433.003 enacted in lieu of 433.005)]

Â Â Â Â Â  433.006 Investigation and control measures. In response to each report of a reportable disease, the local public health administrator shall assure that investigations and control measures, as prescribed by Department of Human Services rule, shall be conducted. [1987 c.600 Â§4]

Â Â Â Â Â  433.008 Confidentiality of disclosure; exception; privilege; authorization of disclosure. (1) Notwithstanding ORS 192.410 to 192.505, the Department of Human Services, the local public health administrator, all officers and employees thereof and all persons to whom disclosures are made under this subsection or subsection (2) of this section shall not disclose the name or address of, or otherwise disclose the identity of, any person reported under ORS 433.004 except to officers or employees of federal, state or local government public health agencies as may be necessary for the administration or enforcement of public health laws or rules.

Â Â Â Â Â  (2) If the department or local public health administrator has determined that a reported personÂs disease or condition is in a contagious state and that the person is violating the rules of the department pertaining to control of that disease, it may disclose that personÂs name and address to persons other than those stated in subsection (1) of this section if clear and convincing evidence in the particular instance requires disclosure to avoid a clear and immediate danger to other individuals or to the public generally. A decision not to disclose information under this subsection, if made in good faith, shall not subject the entity or person withholding the information to any liability.

Â Â Â Â Â  (3) Except where required in connection with the administration or enforcement of public health laws or rules, no public health official or employee shall be examined in an administrative or judicial proceeding as to the existence or contents of a report under ORS 433.004 or any record thereof.

Â Â Â Â Â  (4) The disclosures and examination prohibited by this section may otherwise be authorized by the specific written consent of the person who is the subject of the report or the authorized representative of the person. [1987 c.600 Â§5]

Â Â Â Â Â  433.009 Reporting by law enforcement unit. (1) Notwithstanding ORS 192.501 (3), 192.502 (2) and 433.045, if, during the course of a criminal investigation, a law enforcement unit acquires information that the person who is charged with a crime or sentenced for a crime has a reportable disease, the law enforcement unit shall disclose that information to the public health authorities who shall confirm the diagnosis and notify any police officer, corrections officer or emergency medical technician who had significant exposure to the person.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂEmergency medical technicianÂ has the meaning given that term in ORS 682.025.

Â Â Â Â Â  (b) ÂLaw enforcement unit,Â Âpolice officerÂ and Âcorrections officerÂ have the meanings given those terms in ORS 181.610.

Â Â Â Â Â  (c) ÂReportable diseaseÂ means a disease or condition, the reporting of which enables a public health authority to take action to protect or to benefit the public health. [1995 c.657 Â§10; 2003 c.86 Â§10; 2007 c.445 Â§6b]

Â Â Â Â Â  Note: 433.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.010 Spreading disease prohibited; health certificates to be issued by physicians; rules. (1) No person shall willfully cause the spread of any communicable disease within this state.

Â Â Â Â Â  (2) Whenever Oregon Revised Statutes require a person to secure a health certificate, such certificate shall be acquired from a physician licensed by the Oregon Medical Board or the Board of Naturopathic Examiners in accordance with the rules of the Department of Human Services. [Amended by 1973 c.259 Â§5; 1979 c.731 Â§5; 2001 c.104 Â§155]

Â Â Â Â Â  433.012 Department to provide laboratory examination; rules. The Department of Human Services shall provide the necessary laboratory examinations requested by local health departments for the diagnosis of those communicable diseases identified by rule of the department to be a reportable disease. [1987 c.600 Â§7]

Â Â Â Â Â  433.015 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.017 Test of blood of pregnant woman required; patient consent; rules. (1) Every licensed physician attending a pregnant woman in this state for conditions relating to her pregnancy during the period of gestation or at the time of delivery shall, as required by rule of the Department of Human Services, take or cause to be taken a sample of blood of every woman so attended at the time of the first professional visit or within 10 days thereafter. The blood specimen thus obtained shall be submitted to a licensed laboratory for such tests related to any infectious condition which may affect a pregnant woman or fetus, as the department shall by rule require, including but not limited to an HIV test as defined in ORS 433.045.

Â Â Â Â Â  (2) Every other person permitted by law to attend a pregnant woman in this state, but not permitted by law to take blood samples, shall, as required by rule of the department, cause a sample of blood of such pregnant woman to be taken by a licensed physician, and have such sample submitted to a licensed laboratory for the tests described under subsection (1) of this section.

Â Â Â Â Â  (3) In all cases under subsections (1) and (2) of this section the physician shall request consent of the patient to take a blood sample. No sample shall be taken without such consent. [1987 c.600 Â§8; 2005 c.516 Â§2]

Â Â Â Â Â  433.019 [1987 c.600 Â§10; 1989 c.224 Â§86; 1991 c.207 Â§1; 2001 c.962 Â§74; 2003 c.555 Â§Â§7,8; repealed by 2007 c.445 Â§42]

Â Â Â Â Â

Â Â Â Â Â  433.020 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.022 [1987 c.600 Â§11; repealed by 2007 c.445 Â§42]

Â Â Â Â Â  433.025 [Amended by 1973 c.259 Â§6; 1987 c.600 Â§15; 1989 c.915 Â§8; renumbered 431.175 in 1989]

Â Â Â Â Â  433.035 Testing or examination of persons with certain diseases or conditions; order for medication or treatment. (1)(a) The Public Health Director or a local public health administrator may require testing or medical examination of any person who may have, or may have been exposed to, a communicable disease identified by rule of the Department of Human Services to be a reportable disease, a new or uncommon disease of potential public health significance, or a condition that is the basis of a state of public health emergency declared by the Governor as authorized by ORS 433.441. The Public Health Director or the local public health administrator must issue a written order for testing or medical examination pursuant to this section.

Â Â Â Â Â  (b) A written order must:

Â Â Â Â Â  (A) Include findings stating the communicable disease that the Public Health Director or the local public health administrator believes the person has and the reasons for that belief.

Â Â Â Â Â  (B) State whether medical or laboratory confirmation of the disease is feasible and possible and whether such confirmation would enable control measures to be taken to minimize infection of others with the disease.

Â Â Â Â Â  (C) Include a statement that the person may refuse to submit to the testing or medical examination and that if the testing or examination is refused, the Public Health Director or the local public health administrator may seek the imposition of a public health measure, including isolation or quarantine pursuant to ORS 433.121 or 433.123.

Â Â Â Â Â  (2) When a person is directed to submit to a test or examination under this section and the person agrees to do so, the person shall submit to any testing or examination as may be necessary to establish the presence or absence of the communicable disease for which the testing or examination was directed. The examination shall be carried out by the local health officer or a physician licensed by the Oregon Medical Board or the Board of Naturopathic Examiners. A written report of the results of the test or examination shall be provided to the person ordering the test or examination, and upon request, to the person tested or examined. Laboratory examinations, if any, shall be carried out by the laboratory of the department whenever the examinations are within the scope of the tests conducted by the laboratory. If treatment is needed, the person or the parent or guardian of the person shall be liable for the costs of treatment based on the examination carried out under this section, if the person liable is able to pay the treatment costs. Cost of any examination performed by a physician in private practice shall be paid from public funds available to the local public health administrator, if any, or from county funds available for general governmental expenses in the county that the local public health administrator serves or in the county where the person tested or examined resides if the local public health administrator serves more than one county or the test or examination was ordered by the Public Health Director or local public health administrator.

Â Â Â Â Â  (3) If a person has a communicable disease, a new or uncommon disease of potential public health significance, or a condition that is the basis of a state of public health emergency, the Public Health Director or the local public health administrator may issue an order requiring the person to complete an appropriate prescribed course of medication or other treatment for the communicable disease, including directly observed therapy if appropriate, and to follow infection control provisions for the disease. The order shall also include statements that the person may refuse the medication or other treatment and that the personÂs failure to comply with the order issued under this subsection may result in the Public Health Director or the local public health administrator seeking the imposition of a public health measure, including isolation or quarantine as authorized by ORS 433.121 and 433.123.

Â Â Â Â Â  (4) The Public Health Director or the local public health administrator must make every effort to obtain voluntary compliance from a person for any testing, medical examination and treatment required under this section.

Â Â Â Â Â  (5) Any action taken by the Public Health Director or the local public health administrator under this section to compel testing, medical examination or treatment of a person who has a communicable disease, a new or uncommon disease of potential public health significance, or a condition that is the basis of a state of public health emergency must be the least restrictive alternative available to accomplish the results necessary to minimize the transmission of the disease to others. [1967 c.617 Â§1 (enacted in lieu of 434.060); 1973 c.259 Â§7; 1979 c.731 Â§6; 1987 c.600 Â§6; 1989 c.224 Â§87; 2003 c.14 Â§244; 2003 c.555 Â§9; 2007 c.445 Â§18]

VACCINE EDUCATION AND PRIORITIZATION

Â Â Â Â Â  433.040
Oregon
Vaccine Education and Prioritization Plan; implementation of plan during vaccine shortage; rules; penalties. (1) As used in this section, ÂvaccineÂ includes vaccines, immune products and chemoprophylactic medications.

Â Â Â Â Â  (2) When the State Health Officer of the Department of Human Services determines that there is clear evidence that adverse and avoidable health outcomes from a preventable and acute communicable disease are expected to affect identifiable categories of high-risk individuals throughout Oregon and that assistance with the administration of vaccine is warranted due to a vaccine shortage to protect or treat such individuals, the health officer shall implement the Oregon Vaccine Education and Prioritization Plan as provided in subsection (3) of this section.

Â Â Â Â Â  (3) The Department of Human Services shall develop and adopt by rule the Oregon Vaccine Education and Prioritization Plan to protect the public health during a vaccine shortage. The plan shall consist of:

Â Â Â Â Â  (a) Guidelines for physicians, nurses, hospitals, health systems, pharmacies and others that hold vaccines for the distribution and administration of vaccines. The guidelines shall include, but are not limited to, a definition of high-risk groups for priority protection or treatment in the event a vaccine shortage is imminent;

Â Â Â Â Â  (b) Rules for imposing a civil penalty of $500 against persons who knowingly violate the guidelines for each repeat violation of the guidelines; and

Â Â Â Â Â  (c) Procedures for:

Â Â Â Â Â  (A) Mobilizing public and private health resources to assist in vaccine distribution and administration; and

Â Â Â Â Â  (B) Notifying health professional regulatory boards and licensing authorities of repeated violations of the guidelines by health professionals regulated by the board or licensed by the authority.

Â Â Â Â Â  (4) If the department adopts temporary rules to implement subsection (2) of this section, the rules adopted are not subject to the requirements of ORS 183.335 (6)(a). The department may amend the temporary rules adopted pursuant to subsection (3) of this section as often as is necessary to respond to a vaccine shortage. [2001 c.627 Â§2; 2007 c.445 Â§6c]

HIV AND HEPATITIS TESTING

Â Â Â Â Â  433.045 Consent to HIV test required; exceptions. (1) Except as provided in ORS 433.017, 433.055 (3) and 433.080, no person shall subject the blood of an individual to an HIV test without first obtaining informed consent as described in subsection (2) or (7) of this section.

Â Â Â Â Â  (2) A physician licensed under ORS chapter 677 shall comply with the requirement of subsection (1) of this section through the procedure in ORS 677.097. Any other licensed health care provider or facility shall comply with the requirement of subsection (1) of this section through a procedure substantially similar to that specified in ORS 677.097. Any other person shall comply with this requirement through use of such forms, procedures and educational materials as the Department of Human Services shall specify.

Â Â Â Â Â  (3) Regardless of the manner of receipt or the source of the information, including information received from the tested individual, no person shall disclose or be compelled to disclose the identity of any individual upon whom an HIV-related test is performed, or the results of such a test in a manner which permits identification of the subject of the test, except as required or permitted by federal law, the law of this state or any rule, including any Department of Human Services rule considered necessary for public health or health care purposes, or as authorized by the individual whose blood is tested.

Â Â Â Â Â  (4) Any person who complies with the requirements of this section shall not be subject to an action for civil damages.

Â Â Â Â Â  (5) An HIV test shall be considered diagnosis of venereal disease for purposes of ORS 109.610.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂHIV testÂ means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV.

Â Â Â Â Â  (b) ÂPersonÂ includes but is not limited to any health care provider, health care facility, clinical laboratory, blood or sperm bank, insurer, insurance producer, insurance-support organization, as defined in ORS 746.600, government agency, employer, research organization or agent of any of them. For purposes of subsection (3) of this section, ÂpersonÂ does not include an individual acting in a private capacity and not in an employment, occupational or professional capacity.

Â Â Â Â Â  (7) Whenever an insurer, insurance producer or insurance-support organization asks an applicant for insurance to take an HIV test in connection with an application for insurance, the use of such a test must be revealed to the applicant and the written consent thereof obtained. The consent form shall disclose the purpose of the test and the persons to whom the results may be disclosed. [1987 c.600 Â§17; 1989 c.878 Â§6; 1997 c.854 Â§14; 2003 c.14 Â§245; 2003 c.364 Â§51; 2005 c.516 Â§1]

Â Â Â Â Â  433.055 Prevalence studies. (1) The Department of Human Services shall conduct studies of the prevalence of the HIV infection in this state. Its findings shall be reported to the Public Health Advisory Board, the Conference of Local Health Officials, the Emergency Board and other interested bodies at regular intervals, commencing in January 1988. The Department of Human Services may cause the prevalence study of persons sentenced to the Department of Corrections of this state, as defined in ORS 421.005, to be made.

Â Â Â Â Â  (2) The Department of Human Services shall contract with an appropriate education agency to prepare a curriculum regarding HIV infection, acquired immune deficiency syndrome (AIDS) and prevention of the spread of AIDS for all school districts and offer workshops to prepare teachers and parents to implement the curriculum. The department shall award incentive grants from funds available therefor to school districts to encourage use of the curriculum in the schools.

Â Â Â Â Â  (3) Prior informed consent to HIV antibody testing need not be obtained from an individual if the test is for the purpose of research as authorized by the Department of Human Services and if the testing is performed in a manner by which the identity of the test subject is not known, and may not be retrieved by the researcher. [1987 c.600 Â§19]

Â Â Â Â Â  433.060 Definitions for ORS 433.060 to 433.085. As used in ORS 433.060 to 433.085 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth care facilityÂ means a facility as defined in ORS 442.015 and a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS chapter 426 and 430.397 to 430.401 or ORS chapter 430.

Â Â Â Â Â  (3) ÂHepatitis testÂ means a test of an individual for the presence of hepatitis B or C or for any other substance specifically indicating the presence of hepatitis B or C.

Â Â Â Â Â  (4) ÂHIV testÂ means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV.

Â Â Â Â Â  (5) ÂLicensed health care providerÂ or Âhealth care providerÂ means a person licensed or certified to provide health care under ORS chapter 677, 678, 679, 680, 684 or 685 or ORS 682.216, or under comparable statutes of any other state.

Â Â Â Â Â  (6) ÂLocal public health administratorÂ means the public health administrator of the county or district health department for the jurisdiction in which the reported substantial exposure occurred.

Â Â Â Â Â  (7) ÂLocal public health officerÂ means the health officer, as described in ORS 431.418, of the county or district health department for the jurisdiction in which the substantial exposure occurred.

Â Â Â Â Â  (8) ÂOccupational exposureÂ means a substantial exposure of a worker in the course of the workerÂs occupation.

Â Â Â Â Â  (9) ÂSource personÂ means a person who is the source of the blood or body fluid in the instance of a substantial exposure of another person.

Â Â Â Â Â  (10) ÂSubstantial exposureÂ means an exposure to blood or certain body fluids as defined by rule of the Department of Human Services to have a potential for transmitting the human immunodeficiency virus based upon current scientific information.

Â Â Â Â Â  (11) ÂWorkerÂ means a person who is licensed or certified to provide health care under ORS chapters 677, 678, 679, 680, 684 or 685 or ORS 682.216, an employee of a health care facility, of a licensed health care provider or of a clinical laboratory, as defined in ORS 438.010 (1), a firefighter, a law enforcement officer, as defined in ORS 414.805, a corrections officer or a parole and probation officer. [1989 c.878 Â§1; 1993 c.196 Â§7; 1999 c.807 Â§1; 2005 c.264 Â§23]

Â Â Â Â Â  433.065 Procedures for HIV testing; rules. (1) The Department of Human Services shall by rule prescribe procedures:

Â Â Â Â Â  (a) Whereby a worker who has experienced an occupational exposure may request or cause to be requested the source personÂs voluntary informed consent to an HIV test;

Â Â Â Â Â  (b) Whereby a person who, while being administered health care, has experienced a substantial exposure from a worker shall be given notice of such exposure and be given opportunity to request or cause to be requested the workerÂs voluntary informed consent to an HIV test; and

Â Â Â Â Â  (c) Whereby a person who has experienced a substantial exposure shall be offered information about HIV infection, methods of preventing HIV infection and HIV tests.

Â Â Â Â Â  (2) Rules prescribing procedures under subsection (1)(a) of this section may require the participation or intervention of the health care facility and licensed health care provider providing care to the source person and may require the further participation or intervention of the local public health administrator or local public health officer.

Â Â Â Â Â  (3) Where the source person under subsection (1)(a) of this section is not known to be under the care of a health care facility or provider or cannot be located, and in the case of procedures under subsection (2) of this section, the rules may require the participation and intervention of the local public health administrator.

Â Â Â Â Â  (4) The rules under this section may also include, but need not be limited to, time frames within which the notice and other procedures are to be performed and by whom, prescribed forms for reporting of exposures, and for recording of results of procedures undertaken and restrictions upon disclosure of such reports and records only to specific persons. [1989 c.878 Â§2]

Â Â Â Â Â  433.070 Compliance with procedures required. (1) Workers, health care facilities, licensed health care providers, local public health administrators and officers and others upon whom duties are imposed by rules adopted under ORS 433.065 shall comply with such requirements.

Â Â Â Â Â  (2) Any person having information as to the location of a source person shall, when requested for the purpose of carrying out ORS 433.045 and 433.060 to 433.085 and rules hereunder, provide that information. [1989 c.878 Â§3]

Â Â Â Â Â  433.075 Informed consent required; confidentiality. (1) The informed consent provisions of ORS 433.045 (1) and (2) apply to any request for consent to an HIV test under rules adopted pursuant to ORS 433.065.

Â Â Â Â Â  (2) When a source person is deceased, consent for voluntary informed consent under ORS 433.065 shall be from the next of kin.

Â Â Â Â Â  (3) When an HIV test is performed pursuant to ORS 433.080 or rules adopted under ORS 433.065, the exposed person requesting the test, or the exposed personÂs employer in the case of an occupational exposure, shall be responsible for the cost of the testing.

Â Â Â Â Â  (4) Where an employer provides a program of prevention, education and testing for HIV exposures for its employees, the employee to be tested under the provisions of this Act shall comply with the procedures provided by such program. Such program must be approved by the Department of Human Services.

Â Â Â Â Â  (5) When an HIV test is performed pursuant to ORS 433.080 or rules adopted under ORS 433.065, the results shall be reported confidentially to the person who suffered the substantial exposure giving rise to the test.

Â Â Â Â Â  (6) The confidentiality provisions of ORS 433.045 (3) apply to any person who receives an HIV test result pursuant to ORS 433.080 or rules adopted under ORS 433.065. Any person who complies with the requirements of this subsection shall not be subject to an action for damages. [1989 c.878 Â§4]

Â Â Â Â Â  433.080 When test may be required; procedure to require test; rules. When the Department of Human Services declares by rule that mandatory testing of source persons could help a defined class of workers from being infected or infecting others with the human immunodeficiency virus, the following apply:

Â Â Â Â Â  (1) When a source person, after having been first requested to consent to testing by rules adopted under ORS 433.065, has refused or within a time period prescribed by rule of the department has failed to submit to the requested test, except when the exposed person has knowledge that the exposed person has a history of a positive HIV test, the exposed person may seek mandatory testing of the source person by filing a petition with the circuit court for the county in which the exposure occurred. The form for the petition shall be as prescribed by the department and shall be obtained from the local public health department.

Â Â Â Â Â  (2) The petition shall name the source person as the respondent and shall include a short and plain statement of facts alleging:

Â Â Â Â Â  (a) The petitioner is a worker subjected to an occupational exposure or a person who has been subjected to a substantial exposure by a worker administering health care and the respondent is the source person;

Â Â Â Â Â  (b) The petitioner is in the class of workers defined by rule of the Department of Human Services under this section;

Â Â Â Â Â  (c) All procedures for obtaining the respondentÂs consent to an HIV test by rules adopted under ORS 433.065 have been exhausted by the petitioner and the respondent has refused to consent to the test, or within the time period prescribed by rule of the department has failed to submit to the test;

Â Â Â Â Â  (d) The petitioner has no knowledge that the petitioner has a history of a positive HIV test and has since the exposure, within a time period prescribed by rule of the department, submitted a specimen from the petitioner for an HIV test; and

Â Â Â Â Â  (e) The injury that petitioner is suffering or will suffer if the source person is not ordered to submit to an HIV test.

Â Â Â Â Â  (3) The petition shall be accompanied by the certificate of the local public health administrator declaring that, based upon information in the possession of the administrator, the facts stated in the allegations under subsection (2)(a), (b) and (c) of this section are true.

Â Â Â Â Â  (4) Upon the filing of the petition, the court shall issue a citation to the respondent stating the nature of the proceedings, the statutes involved and the relief requested and, that if the respondent does not appear at the time and place for hearing stated in the citation, that the court will order the relief requested in the petition.

Â Â Â Â Â  (5) The citation shall be served on the respondent together with a copy of the petition by the county sheriff or deputy. The person serving the citation and petition shall, immediately after service thereof, make a return showing the time, place and manner of such service and file it with the clerk of the court.

Â Â Â Â Â  (6) The hearing shall be held within three days of the service of the citation upon the respondent. The court may for good cause allow an additional period of 48 hours if additional time is requested by the respondent.

Â Â Â Â Â  (7) Both the petitioner and the local public health administrator certifying to the matter alleged in the petition shall appear at the hearing. The hearing of the case shall be informal with the object of resolving the issue before the court promptly and economically between the parties. The parties shall be entitled to subpoena witnesses, to offer evidence and to cross-examine. The judge may examine witnesses to insure a full inquiry into the facts necessary for a determination of the matter before the court.

Â Â Â Â Â  (8) After hearing all of the evidence, the court shall determine the truth of the allegations contained in the petition. The court shall order the respondent to submit to the requested test by a licensed health care provider without delay if, based upon clear and convincing evidence, the court finds that:

Â Â Â Â Â  (a) The allegations in the petition are true;

Â Â Â Â Â  (b) The injury the petitioner is suffering or will suffer is an injury that only the relief requested will adequately remedy; and

Â Â Â Â Â  (c) The interest of the petitioner in obtaining the relief clearly outweighs the privacy interest of the respondent in withholding consent.

Â Â Â Â Â  (9) If the court does not make the finding described in subsection (8) of this section, the court shall dismiss the petition.

Â Â Â Â Â  (10) Failure to obey the order of the court shall be subject to contempt proceedings pursuant to law. [1989 c.878 Â§5]

Â Â Â Â Â  433.085 HIV and hepatitis testing at request of licensed health care provider or certain public officials; procedure. (1) Notwithstanding any other provision of law, any employee of the Department of Corrections, law enforcement officer as defined in ORS 414.805, parole and probation officer, corrections officer, emergency medical technician, licensed health care provider, firefighter or paramedic who in the performance of the individualÂs official duties comes into contact with the bodily fluids of another person may seek to have the source person tested for HIV and hepatitis B or C by petitioning the circuit court for an order compelling the testing.

Â Â Â Â Â  (2) The petition submitted to the court must set forth the facts and circumstances of the contact and the reasons the petitioner and a medically trained person representing the petitioner, if available, believe the exposure was substantial and the testing would be appropriate. The petition must also include information sufficient to identify the alleged source person and the location of the alleged source person, if known. The court shall hold an ex parte hearing in person or by telephone on the day of receipt of the petition, if possible, or within a reasonable period not to exceed three judicial days. Upon a showing that the petitioner has been exposed to the bodily fluids of another person and the circumstances create probable cause to conclude that a significant possibility exists that the petitioner has been exposed to HIV or hepatitis B or C, the court shall order the testing of the source person.

Â Â Â Â Â  (3) If the court orders a test under subsection (2) of this section:

Â Â Â Â Â  (a) The order shall direct the source person to allow the required test to be performed by a licensed health care provider without delay and may specify a time when the test must be completed. If the source person is in custody or otherwise subject to the legal control of another person, the order may be directed to the agency with custody of, or the other person with legal control over, the source person and direct the agency or other person to provide the source person with a copy of the order and ensure that the required test is performed.

Â Â Â Â Â  (b) The petitioner shall designate a physician or nurse practitioner to receive the test results on behalf of the petitioner.

Â Â Â Â Â  (c) The order must inform the source person, agency or other person of who is to receive the results of the test and of how to obtain payment for costs under subsection (6) of this section.

Â Â Â Â Â  (d) The order shall be served on the source person, or the agency with custody of or other person with legal control over the source person, in the manner directed by the court. The court may provide for service of the order by any means appropriate to the circumstances of the source person, including but not limited to service by the petitioner or by directing the sheriff to serve the order. Any costs of service shall be paid as provided under subsection (6) of this section.

Â Â Â Â Â  (e) The order is enforceable through the contempt powers of the court.

Â Â Â Â Â  (4) The results of any test ordered under this section are confidential and subject to the confidentiality provisions of ORS 433.045 (3). The results shall be made available only to those persons authorized under ORS 433.045 (3) and to the petitioner, any physician or nurse practitioner designated by the petitioner to receive the results, the Department of Human Services and the source person.

Â Â Â Â Â  (5) If the test results are negative, the court may order the source person to submit to additional testing six months after the first test was conducted.

Â Â Â Â Â  (6) No charge or filing fee may be imposed for the filing of a petition under this section. The cost of any testing ordered under this section shall be the responsibility of the employer of the petitioner. [1999 c.807 Â§3; 2005 c.471 Â§2; 2007 c.228 Â§1]

IMMUNIZATION REGISTRY AND TRACKING SYSTEM

Â Â Â Â Â  433.090 Definitions for ORS 433.090 to 433.102. As used in ORS 433.090 to 433.102:

Â Â Â Â Â  (1) ÂAuthorized userÂ means a person or entity authorized to provide information to or to receive information from an immunization registry or immunization tracking and recall system under ORS 433.090 to 433.102. ÂAuthorized userÂ includes, but is not limited to, licensed health care providers, health care institutions, insurance carriers, the Oregon medical assistance program, parents or guardians of children under 18 years of age, clients 18 years of age or older, post-secondary education institutions, schools, childrenÂs facilities, local health departments, the Department of Human Services and agents of the department.

Â Â Â Â Â  (2) ÂChildrenÂs facilityÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (3) ÂClientÂ means any person registered with any
Oregon
immunization tracking and recall system.

Â Â Â Â Â  (4) ÂImmunization recordÂ includes but is not limited to the following:

Â Â Â Â Â  (a) Any immunization received;

Â Â Â Â Â  (b) Date immunization was received;

Â Â Â Â Â  (c) Complication or side effect associated with immunization;

Â Â Â Â Â  (d) Date and place of birth of a client;

Â Â Â Â Â  (e) Hospital where a client was born;

Â Â Â Â Â  (f) ClientÂs name; and

Â Â Â Â Â  (g) MotherÂs name.

Â Â Â Â Â  (5) ÂImmunization registryÂ means any listing of clients and information relating to their immunization status, without regard to whether the registry is maintained in this state or elsewhere.

Â Â Â Â Â  (6) ÂImmunization tracking and recall recordÂ includes but is not limited to the clientÂs name, address of the parent or guardian of the client, telephone number, insurance carrier, health care provider and other information needed to send reminder cards to, place telephone calls to or personally contact the client or the parent or the guardian of a client for the purposes of informing the client, parent or guardian that the client is late in receiving the recommended immunizations.

Â Â Â Â Â  (7) ÂLocal health departmentÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (8) ÂParent or guardianÂ has the meaning given the term ÂparentÂ in ORS 433.235.

Â Â Â Â Â  (9) ÂPost-secondary education institutionÂ means:

Â Â Â Â Â  (a) A state institution of higher education under the jurisdiction of the State Board of Higher Education;

Â Â Â Â Â  (b) A community college operated under ORS chapter 341;

Â Â Â Â Â  (c) A school or division of Oregon Health and
Science
University
; or

Â Â Â Â Â  (d) An Oregon-based, generally accredited, private institution of higher education.

Â Â Â Â Â  (10) ÂProviderÂ means a physician or a health care professional who is acting within the scope of his or her licensure and responsible for providing immunization services or for coordinating immunization services within a clinic, public health site, school or other immunization site.

Â Â Â Â Â  (11) ÂSchoolÂ has the meaning given that term in ORS 433.235.

Â Â Â Â Â  (12) ÂTracking and recall systemÂ means a system attached to an immunization registry designed to contact clients listed in the immunization registry for the purposes of assisting in the completion of the immunization series in a timely manner. [1993 c.297 Â§1; 2003 c.573 Â§1; 2003 c.593 Â§1; 2007 c.196 Â§1]

Â Â Â Â Â  433.092 Purpose of ORS 433.090 to 433.102; waivers of consent to release certain medical information. The purpose of ORS 433.090 to 433.102 is to waive the requirement of consent for release of information from, or providing information to, the immunization record of a client of any immunization registry and to waive issues of confidentiality in regard to this information. The waiver allows authorized users to share information from the immunization record through or between immunization registries without violating confidentiality. The immunization registries and the associated tracking and recall systems are designed to increase the stateÂs immunization rates for clients and help prevent the spread of the diseases at which the immunizations are aimed. Immunizations are a proven benefit to individuals and society. An immunization registry reduces inappropriate immunizations and increases appropriate immunizations because clientsÂ records will be easily available to authorized users. [1993 c.297 Â§2; 2007 c.196 Â§2]

Â Â Â Â Â  433.094 Development of immunization registry and tracking and recall system; standards. The Department of Human Services, a local health department, or both, or their agents or other providers may develop an immunization registry and an associated tracking and recall system to include, but not be limited to, children and young adults. This system shall include, but not be limited to, the following:

Â Â Â Â Â  (1) Registering all clients born in, living in or receiving services in this state;

Â Â Â Â Â  (2) Tracking and updating immunization histories of the registered clients;

Â Â Â Â Â  (3) Allowing a provider to provide information to and obtain information from the immunization and immunization tracking and recall records contained in an immunization registry without the consent of the client or the parent or guardian of the client;

Â Â Â Â Â  (4) Allowing an immunization record of a client to be released to authorized users;

Â Â Â Â Â  (5) Notifying in writing the parent or guardian of a client, at least through five years of age, when the tracking and recall system indicates that a client has missed a scheduled immunization and, if the client has not been immunized after two notifications, arranging to have the parent or guardian contacted personally;

Â Â Â Â Â  (6) Integrating with any immunization registry and its associated tracking and recall systems; and

Â Â Â Â Â  (7) Working with health care providers to develop easy information transfer systems. [1993 c.297 Â§3; 2003 c.573 Â§2; 2003 c.593 Â§2; 2007 c.196 Â§3]

Â Â Â Â Â  433.096 Authority to receive and to disclose registry information. Nothing in ORS 179.505, 192.410 to 192.505, 192.518 to 192.529 or 677.190 (5) or the client and provider privilege prevents:

Â Â Â Â Â  (1) Authorized users from providing information to and receiving information from the immunization record of a client from the immunization registry; or

Â Â Â Â Â  (2) The immunization registry from:

Â Â Â Â Â  (a) Providing immunization information to or receiving immunization information from a clientÂs immunization record from authorized users;

Â Â Â Â Â  (b) Notifying or personally contacting a client or the custodial parent or guardian of a client about the clientÂs immunization status; or

Â Â Â Â Â  (c) Providing or publishing information in aggregate form that does not identify a client. [1993 c.297 Â§4; 2003 c.86 Â§11; 2007 c.196 Â§4]

Â Â Â Â Â  433.098 Nonliability for disclosing or using information; confidentiality of information; removal of information. (1) An authorized user and the employees or agents of an authorized user are not liable for sharing information from the immunization record or using information from the immunization tracking and recall record for purposes of tracking immunizations of clients and for outreach to clients who have missed immunizations.

Â Â Â Â Â  (2) Information in an immunization registry or in the immunization tracking and recall record or derived from the registry or record is confidential and may not be disclosed to any person who is not specifically authorized to receive information under ORS 433.090 to 433.102.

Â Â Â Â Â  (3) When a client who is 18 years of age or older requests in writing that the clientÂs immunization record be removed from an immunization registry, the agency that maintains the registry shall purge the clientÂs immunization record from the registry as soon as is reasonably possible.

Â Â Â Â Â  (4) Before sharing data with any immunization registry, an immunization registry maintained in
Oregon
must ensure that the immunization registry receiving the data has confidentiality and security policies at least as stringent as the policies of the registry sharing the data. [1993 c.297 Â§8; 2003 c.573 Â§3; 2007 c.196 Â§5]

Â Â Â Â Â  433.100 Parental consent not required for enrollment in registry; rules; fees. (1) The Department of Human Services shall adopt rules pertaining to the development and implementation of the immunization registries and their associated tracking and recall systems. The rules shall include a process that allows a client who is 18 years of age or older, a custodial parent or guardian to control the transfer of information from the immunization record or the immunization tracking and recall record when such control is necessary to protect the health or safety of the family or the client.

Â Â Â Â Â  (2) Nothing in this section requires the consent of a parent or guardian prior to enrolling the child in the registry or restricts the registry from providing tracking and recall information to a custodial parent or guardian.

Â Â Â Â Â  (3)(a) Pursuant to rules adopted by the department, the department may charge fees to authorized users, except hospitals, schools and individual health care providers, for services requested from an immunization registry, including associated tracking and recall systems maintained by the department. Authorized users may make voluntary contributions to the department to help support the operation of an immunization registry established under ORS 433.094.

Â Â Â Â Â  (b) Fees authorized under paragraph (a) of this subsection shall be assessed only against managed care organizations, health maintenance organizations, physician organizations and insurance carriers that are using the information from the registries for quality improvement activities for their privately insured patients.

Â Â Â Â Â  (c) All moneys received by the department under this section shall be paid into the State Treasury and placed in the General Fund to the credit of the Public Health Account. Such moneys are continuously appropriated to the department and shall be used only for the administration and enforcement of ORS 433.090 to 433.102. [1993 c.297 Â§5; 2003 c.593 Â§3; 2007 c.196 Â§6]

Â Â Â Â Â  433.102 Parental responsibility for immunization; medical or religious exemptions. (1) Nothing in ORS 433.090 to 433.102 is intended to affect the responsibility of a parent or guardian to have a child of that parent or guardian properly immunized.

Â Â Â Â Â  (2) Nothing in ORS 433.090 to 433.102 is intended to require immunization or tracking of any child otherwise exempt from immunization requirements under ORS 433.267 (1)(b) or (c). [1993 c.297 Â§Â§6,7]

Â Â Â Â Â  433.104 Use of immunization registry for potential catastrophic disease threat. (1) The immunization registry and associated tracking and recall systems established under ORS 433.094 may be used as a vaccination management and tracking system in preparation for a potential catastrophic disease threat, such as smallpox or pandemic influenza.

Â Â Â Â Â  (2) When used as authorized by this section, the immunization registry may include persons of any age, and vaccination records may be shared with authorized users of the registry without obtaining the prior consent of the clients of the registry.

Â Â Â Â Â  (3) As used in this section, ÂclientÂ and Âimmunization registryÂ have the meanings given those terms in ORS 433.090. [2003 c.593 Â§4]

Â Â Â Â Â  433.105 [Repealed by 1973 c.259 Â§8 (433.106 enacted in lieu of 433.105)]

PUBLIC HEALTH MEASURES

Â Â Â Â Â  433.106 [1973 c.259 Â§9 (enacted in lieu of 433.105); 1987 c.600 Â§9; repealed by 2007 c.445 Â§42]

Â Â Â Â Â  433.110 Duties of physicians and nurses in controlling communicable disease. Every physician or nurse attending a person affected with any communicable disease shall use all precautionary measures to prevent the spread of the disease as the Department of Human Services may prescribe by rule. [Amended by 1973 c.259 Â§10; 2005 c.471 Â§3]

Â Â Â Â Â  433.115 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.120 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.121 Emergency administrative order for isolation or quarantine; contents; ex parte court order. (1) The Public Health Director or a local public health administrator may issue an emergency administrative order causing a person or group of persons to be placed in isolation or quarantine if the Public Health Director or the local public health administrator has probable cause to believe that a person or group of persons requires immediate detention in order to avoid a clear and immediate danger to others and that considerations of safety do not allow initiation of the petition process set out in ORS 433.123. An administrative order issued under this section must:

Â Â Â Â Â  (a) Identify the person or group of persons subject to isolation or quarantine;

Â Â Â Â Â  (b) Identify the premises where isolation or quarantine will take place, if known;

Â Â Â Â Â  (c)(A) Describe the reasonable efforts made to obtain voluntary compliance with a request for an emergency public health action including requests for testing or medical examination, treatment, counseling, vaccination, decontamination of persons or animals, isolation, quarantine, and inspection and closure of facilities; or

Â Â Â Â Â  (B) Explain why reasonable efforts to obtain voluntary compliance are not possible and why the pursuit of these efforts creates a risk of serious harm to others;

Â Â Â Â Â  (d) Describe the suspected communicable disease or toxic substance, if known, that is the basis for the issuance of the emergency administrative order and the anticipated duration of isolation or quarantine based on the suspected communicable disease or toxic substance;

Â Â Â Â Â  (e) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the person or group of persons is, or is suspected to be, infected with, exposed to, or contaminated with a communicable disease or toxic substance that could spread to or contaminate others if remedial action is not taken;

Â Â Â Â Â  (f) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the person or group of persons would pose a serious and imminent risk to the health and safety of others if not detained for purposes of isolation or quarantine;

Â Â Â Â Â  (g) Describe the medical basis for which isolation or quarantine is justified and explain why isolation or quarantine is the least restrictive means available to prevent a risk to the health and safety of others;

Â Â Â Â Â  (h) Establish the time and date at which the isolation or quarantine commences; and

Â Â Â Â Â  (i) Contain a statement of compliance with the conditions of and principles for isolation and quarantine specified in ORS 433.128.

Â Â Â Â Â  (2) In lieu of issuing an emergency administrative order under subsection (1) of this section, the Public Health Director or a local public health administrator may petition the court for a written ex parte order. The petition to the court and the courtÂs order must include the information described in subsection (1) of this section.

Â Â Â Â Â  (3) Within 12 hours of the issuance of an order under subsection (1) or (2) of this section, the person or group of persons detained or sought for detention must be personally served with the written notice required by ORS 433.126 and with a copy of any order issued under subsection (1) or (2) of this section. If copies of the notice and order cannot be personally served in a timely manner to a group of persons because the number of persons in the group makes personal service impracticable, the Public Health Director or the local public health administrator may post the notice and order in a conspicuous place where the notice and order can be viewed by those detained or may find other means to meaningfully communicate the information in the notice and order to those detained.

Â Â Â Â Â  (4) A person or group of persons detained pursuant to an order issued under subsection (1) or (2) of this section may not be detained for longer than 72 hours unless a petition is filed under ORS 433.123.

Â Â Â Â Â  (5) If the detention of a person or group of persons for longer than 72 hours is deemed necessary, immediately following the issuance of an order under subsection (1) or (2) of this section, the Public Health Director or the local public health administrator must petition the court in accordance with ORS 433.123.

Â Â Â Â Â  (6) A person or group of persons detained under subsection (1) or (2) of this section has the right to be represented by legal counsel in accordance with ORS 433.466. [2007 c.445 Â§8]

Â Â Â Â Â  433.123 Petition for court order for isolation or quarantine; contents; hearing on petition; contents of order; duration of isolation or quarantine. (1) The Public Health Director or a local public health administrator may petition the court for an order authorizing:

Â Â Â Â Â  (a) The isolation or quarantine of a person or group of persons; or

Â Â Â Â Â  (b) The continued isolation or quarantine of a person or group of persons detained under ORS 433.121.

Â Â Â Â Â  (2) A petition filed under subsections (1) and (9) of this section must:

Â Â Â Â Â  (a) Identify the person or group of persons subject to isolation or quarantine;

Â Â Â Â Â  (b) Identify the premises where isolation or quarantine will take place, if known;

Â Â Â Â Â  (c)(A) Describe the reasonable efforts made to obtain voluntary compliance with a request for an emergency public health action, including requests for testing or medical examination, treatment, counseling, vaccination, decontamination of persons or animals, isolation, quarantine and inspection and closure of facilities; or

Â Â Â Â Â  (B) Explain why reasonable efforts to obtain voluntary compliance are not possible and why the pursuit of these efforts creates a risk of serious harm to others;

Â Â Â Â Â  (d) Describe the suspected communicable disease or toxic substance, if known, and the anticipated duration of isolation or quarantine based on the suspected communicable disease, infectious agent or toxic substance;

Â Â Â Â Â  (e) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the person or group of persons is, or is suspected to be, infected with, exposed to, or contaminated with a communicable disease or toxic substance that could spread to or contaminate others if remedial action is not taken;

Â Â Â Â Â  (f) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the person or group of persons would pose a serious risk to the health and safety of others if not detained for purposes of isolation or quarantine;

Â Â Â Â Â  (g) Describe the medical basis for which isolation or quarantine is justified and explain why isolation or quarantine is the least restrictive means available to prevent a serious risk to the health and safety of others;

Â Â Â Â Â  (h) Establish the time and date on which the isolation or quarantine commences; and

Â Â Â Â Â  (i) Contain a statement of compliance with the conditions of and principles for isolation and quarantine specified in ORS 433.128.

Â Â Â Â Â  (3) The person or group of persons detained or sought for detention must be personally served with a copy of the petition filed with the court under subsection (1) of this section and with the written notice required by ORS 433.126. If copies of the petition and notice cannot be personally served in a timely manner to a group of persons because the number of persons in the group makes personal service impracticable, the Public Health Director or the local public health administrator may post the petition and notice in a conspicuous place where the petition and notice can be viewed by those detained or may find other means to meaningfully communicate the information in the petition and notice to those detained.

Â Â Â Â Â  (4) A person or group of persons subject to a petition filed under subsection (1) or (9) of this section has the right to be represented by legal counsel in accordance with ORS 433.466.

Â Â Â Â Â  (5) The filing of a petition under subsection (1) of this section to continue isolation or quarantine for a person or group of persons detained under an emergency administrative order issued under ORS 433.121 extends the isolation or quarantine order until the court holds a hearing pursuant to subsection (6) of this section.

Â Â Â Â Â  (6)(a) The court shall hold a hearing on a petition filed under subsection (1) of this section within 72 hours of the filing of the petition, exclusive of Saturdays, Sundays and legal holidays.

Â Â Â Â Â  (b) In extraordinary circumstances and for good cause shown, or with consent of the affected persons, the Public Health Director or the local public health administrator may apply to continue the hearing date for up to 10 days. The court may grant a continuance at its discretion, giving due regard to the rights of the affected persons, the protection of the public health, the severity of the public health threat and the availability of necessary witnesses and evidence.

Â Â Â Â Â  (c) The hearing required under this subsection may be waived by consent of the affected persons.

Â Â Â Â Â  (d) The provisions of ORS 40.230, 40.235 and 40.240 do not apply to a hearing held under this subsection. Any evidence presented at the hearing that would be privileged and not subject to disclosure except as required by this paragraph shall be disclosed only to the court, the parties and their legal counsel or persons authorized by the court and may not be disclosed to the public.

Â Â Â Â Â  (7) If a person or group of persons who is the subject of a petition filed under subsection (1) or (9) of this section cannot personally appear before the court because personal appearance poses a risk of serious harm to others, the court proceeding may be conducted by legal counsel for the person or group of persons and be held at a location or via any means that allows all parties to fully participate.

Â Â Â Â Â  (8) The court shall grant the petition if, by clear and convincing evidence, the court finds that isolation or quarantine is necessary to prevent a serious risk to the health and safety of others. In lieu of or in addition to isolation or quarantine, the court may order the imposition of other public health measures appropriate to the public health threat presented. The court order must:

Â Â Â Â Â  (a) Specify the maximum duration for the isolation or quarantine, which may not exceed 60 days unless there is substantial medical evidence indicating that the condition that is the basis of the public health threat is spread by airborne transmission and cannot be rendered noninfectious within 60 days or may recur after 60 days, in which case the maximum duration of the isolation or quarantine may not exceed a period of 180 days;

Â Â Â Â Â  (b) Identify the person or group of persons subject to the order by name or shared or similar characteristics or circumstances;

Â Â Â Â Â  (c) Specify the factual findings warranting imposition of isolation, quarantine or another public health measure;

Â Â Â Â Â  (d) Include any conditions necessary to ensure that isolation or quarantine is carried out within the stated purposes and restrictions of this section; and

Â Â Â Â Â  (e) Be served on all affected persons or groups in accordance with subsection (3) of this section.

Â Â Â Â Â  (9) Prior to the expiration of a court order issued under subsection (8) or (10) of this section, the Public Health Director or the local public health administrator may petition the court to continue isolation or quarantine. A petition filed under this subsection must comply with the requirements of subsections (2) to (8) of this section.

Â Â Â Â Â  (10)(a) The court will hold a hearing on a petition filed under subsection (9) of this section within 72 hours of filing, exclusive of Saturdays, Sundays and legal holidays.

Â Â Â Â Â  (b) In extraordinary circumstances and for good cause shown, or with consent of the affected persons, the Public Health Director or the local public health administrator may apply to continue the hearing date for up to 10 days. The court may grant a continuance at its discretion, giving due regard to the rights of the affected persons, the protection of the public health, the severity of the public health threat and the availability of necessary witnesses and evidence.

Â Â Â Â Â  (c) The hearing required under this subsection may be waived by consent of the affected parties.

Â Â Â Â Â  (d) The court may continue the isolation or quarantine order if the court finds there is clear and convincing evidence that continued isolation or quarantine is necessary to prevent a serious threat to the health and safety of others. In lieu of or in addition to continued isolation or quarantine, the court may order the imposition of a public health measure appropriate to the public health threat presented.

Â Â Â Â Â  (e) An order issued under this subsection must comply with the requirements of subsection (8) of this section.

Â Â Â Â Â  (11) An order issued under subsection (10) of this section shall be for a period not to exceed 60 days and shall be served on all affected parties in accordance with subsection (3) of this section.

Â Â Â Â Â  (12) In no case may a person or group of persons be in quarantine or isolation for longer than 180 days unless, following a hearing, a court finds that extraordinary circumstances exist and that the person or group of persons subject to isolation or quarantine continues to pose a serious threat to the health and safety of others if detention is not continued.

Â Â Â Â Â  (13) Failure to obey a court order issued under this section shall subject the person in violation of the order to contempt proceedings under ORS 33.015 to 33.155. [2007 c.445 Â§9]

Â Â Â Â Â  433.125 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.126 Notice to persons subject to order; rules. (1) The Public Health Director or the local public health administrator shall provide the person or group of persons detained or sought for detention under ORS 433.121 or 433.123 with a written notice informing the person or group of persons of:

Â Â Â Â Â  (a) The right to legal counsel, including how to request and communicate with counsel;

Â Â Â Â Â  (b) The right to petition the court for release from isolation or quarantine and the procedures for filing a petition;

Â Â Â Â Â  (c) The conditions of and principles of isolation and quarantine specified in ORS 433.128;

Â Â Â Â Â  (d) The right to petition the court for a remedy regarding a breach of the conditions of isolation or quarantine imposed on the person or group of persons and the procedures for filing a petition; and

Â Â Â Â Â  (e) The sanctions that may be imposed for violating an order issued under ORS 433.121 or 433.123.

Â Â Â Â Â  (2) The Public Health Director or the local public health administrator must ensure, to the extent practicable, that the person or group of persons receives the notice required under this section in a language and in a manner the person or group of persons can understand.

Â Â Â Â Â  (3) The Public Health Director may adopt rules prescribing the form of notice required by this section. [2007 c.445 Â§10]

Â Â Â Â Â  433.128 Conditions of and principles for isolation or quarantine; notice to manager of health care facility. When isolating or quarantining a person or group of persons in accordance with ORS 433.121 or 433.123, the Public Health Director or the local public health administrator shall adhere to the following conditions and principles:

Â Â Â Â Â  (1) Isolation or quarantine must be by the least restrictive means necessary to prevent the spread of a communicable disease or possibly communicable disease to others or to limit exposure to or contamination with a toxic substance by others, and may include, but is not limited to, confinement to private homes or other public or private premises.

Â Â Â Â Â  (2) Confinement may not be in a prison, jail or other facility where those charged with a crime or a violation of a municipal ordinance are incarcerated unless:

Â Â Â Â Â  (a) The person or group of persons represents an immediate and serious physical threat to the staff or physical facilities of a hospital or other facility in which the person or group of persons has been confined; or

Â Â Â Â Â  (b) A person has been found in contempt of court because of failure to obey a court order.

Â Â Â Â Â  (3) Isolated persons must be confined separately from quarantined persons. If a facility is not capable of separating isolated persons from quarantined persons, either the isolated persons or the quarantined persons must be moved to a separate facility.

Â Â Â Â Â  (4) The health status of an isolated or quarantined person must be monitored regularly to determine if the person requires continued isolation or quarantine.

Â Â Â Â Â  (5) A quarantined person who subsequently becomes infected or is reasonably believed to have become infected with a communicable disease or possibly communicable disease that the Public Health Director or the local public health administrator believes poses a significant threat to the health and safety of other quarantined persons must be promptly placed in isolation.

Â Â Â Â Â  (6) An isolated or quarantined person must be released as soon as practicable when the Public Health Director or local public health administrator determines that the person has been successfully decontaminated or that the person no longer poses a substantial risk of transmitting a communicable disease or possibly communicable disease that would constitute a serious or imminent threat to the health and safety of others.

Â Â Â Â Â  (7) The needs of a person who is isolated or quarantined must be addressed to the greatest extent practicable in a systematic and competent fashion, including, but not limited to, providing adequate food, medication, competent medical care, clothing, shelter and means of communication with other persons who are in isolation or quarantine and persons who are not under isolation or quarantine.

Â Â Â Â Â  (8) Premises used for isolation or quarantine must, to the extent practicable, be maintained in a safe and hygienic manner to lessen the likelihood of further transmission of a communicable disease or possibly communicable disease or of further harm to persons who are isolated and quarantined.

Â Â Â Â Â  (9) Cultural and religious beliefs should be considered to the extent practicable in addressing the needs of persons who are isolated or quarantined and in establishing and maintaining premises used for isolation or quarantine.

Â Â Â Â Â  (10)(a) Isolation or quarantine shall not abridge the right of any person to rely exclusively on spiritual means to treat a communicable disease or possibly communicable disease in accordance with religious or other spiritual tenets and practices.

Â Â Â Â Â  (b) Nothing in ORS 433.126 to 433.138, 433.142 and 433.466 prohibits a person who relies exclusively on spiritual means to treat a communicable disease or possibly communicable disease and who is infected with a communicable disease or has been exposed to a toxic substance from being isolated or quarantined in a private place of the personÂs own choice, provided the private place is approved by the Public Health Director or the local health administrator and the person who is isolated or quarantined complies with all laws, rules and regulations governing control, sanitation, isolation and quarantine.

Â Â Â Â Â  (11) Prior to placing a person or group of persons subject to isolation or quarantine in a health care facility as defined in ORS 442.015, the Public Health Director or the local public health administrator must provide to the managers of the health care facility notice of the intention to seek authorization from the court to place a person or group of persons in isolation or quarantine in the facility and must consult with the managers of the health care facility regarding how to best meet the requirements of this section.

Â Â Â Â Â  (12) The Public Health Director or local public health administrator shall provide adequate means of communication between a person or a group of persons who is isolated or quarantined and legal counsel for the person or group of persons. [2007 c.445 Â§12]

Â Â Â Â Â  433.130 [Amended by 1973 c.259 Â§11; 1987 c.600 Â§12; repealed by 2007 c.445 Â§42]

Â Â Â Â Â  433.131 Entry into premises used for isolation or quarantine; rules. (1) Entry into premises used for isolation or quarantine shall be allowed under the following conditions:

Â Â Â Â Â  (a) The Public Health Director or the local public health administrator may authorize physicians or other health care workers or other persons access to persons or groups of persons who are in isolation or quarantine pursuant to ORS 433.121 or 433.123 as necessary to meet the needs of isolated or quarantined persons;

Â Â Â Â Â  (b) Only persons authorized by the Public Health Director or the local public health administrator may enter premises used for isolation or quarantine;

Â Â Â Â Â  (c) An authorized person entering premises used for isolation or quarantine shall be provided with infection control training and may be required to wear personal protective equipment or to receive vaccinations as determined by the Public Health Director or the local public health administrator; and

Â Â Â Â Â  (d) A person entering premises used for isolation or quarantine with or without authorization of the Public Health Director or the local public health administrator may become subject to isolation or quarantine.

Â Â Â Â Â  (2) Persons subject to isolation or quarantine and other persons entering premises used for isolation or quarantine are subject to rules and orders adopted by the Public Health Director or the local public health administrator. Failure to comply with rules and orders adopted by the Public Health Director or the local public health administrator is a Class D violation.

Â Â Â Â Â  (3) If a health care facility as defined in ORS 442.015 is used as a premises for isolation or quarantine, the Public Health Director or the local public health administrator must consult with the managers of the health care facility regarding how best to meet the requirements of this section.

Â Â Â Â Â  (4) Nothing in this section prohibits a physician or other health care worker in a health care facility from having access to a person or a group of persons who is in isolation or quarantine pursuant to ORS 433.121 or 433.123 if the infection control procedures and other precautions determined necessary by the Public Health Director are adhered to by the facility and the physician or other health care worker seeking access to the isolated or quarantined person. [2007 c.445 Â§13]

Â Â Â Â Â  433.133 Court hearing and order for release from isolation or quarantine or for remedy for breach of required conditions of isolation or quarantine. (1)(a) Any person or group of persons who is isolated or quarantined pursuant to ORS 433.121 or 433.123 may apply to the court for an order to show cause why the individual or group should not be released.

Â Â Â Â Â  (b) The court shall rule on the application to show cause within 48 hours of the filing of the application.

Â Â Â Â Â  (c) The court must grant the application if there is a reasonable basis to support the allegations in the application, and the court shall schedule a hearing on the order requiring the Department of Human Services to appear and to show cause within five working days of the filing of the application.

Â Â Â Â Â  (d) The issuance of an order to show cause and ordering the department to appear and show cause does not stay or enjoin an isolation or quarantine order.

Â Â Â Â Â  (2)(a) A person or group of persons who is isolated or quarantined may request a hearing in the court for remedies regarding breaches of the conditions of isolation or quarantine required by ORS 433.128.

Â Â Â Â Â  (b) The court must hold a hearing if there is a reasonable basis to believe there has been a breach of the conditions of isolation or quarantine required by ORS 433.128.

Â Â Â Â Â  (c) A request for a hearing shall not stay or enjoin an order for isolation or quarantine.

Â Â Â Â Â  (d) Upon receipt of a request under this subsection alleging extraordinary circumstances justifying the immediate granting of relief, the court shall hold a hearing on the matters alleged as soon as practicable.

Â Â Â Â Â  (e) If a hearing is not granted under paragraph (c) of this subsection, the court shall hold a hearing on the matters alleged within five days from receipt of the request.

Â Â Â Â Â  (3) In any proceedings brought for relief under this section, in extraordinary circumstances and for good cause shown, or with consent of the petitioner or petitioners the Public Health Director or local public health administrator may move the court to extend the time for a hearing. The court in its discretion may grant the extension giving due regard to the rights of the affected persons, the protection of the public health, the severity of the emergency and the availability of necessary witnesses and evidence.

Â Â Â Â Â  (4) If a person or group of persons who is detained cannot personally appear before the court because such an appearance poses a risk of serious harm to others, the court proceeding may be conducted by legal counsel for the person or group of persons and be held at a location or via any means that allows all parties to fully participate.

Â Â Â Â Â  (5) If the court finds, by clear and convincing evidence, that a person or group of persons no longer poses a serious risk to the health and safety to others, the court may order the release of that person or group of persons from isolation or quarantine.

Â Â Â Â Â  (6) If the court finds by clear and convincing evidence that a person or group of persons is not being held in accordance with the conditions of isolation or quarantine required by ORS 433.128, the court may order an appropriate remedy to ensure compliance with ORS 433.128. [2007 c.445 Â§14]

Â Â Â Â Â  433.135 [Amended by 1973 c.259 Â§12; repealed by 2007 c.445 Â§42]

Â Â Â Â Â  433.136 Consolidation of proceedings regarding isolation or quarantine. Upon receiving multiple petitions under ORS 433.123, 433.133 or 433.142, to promote the fair and efficient operation of justice and having given due regard to the rights of affected persons, the severity of the threat to the public health, and the availability of necessary witnesses and evidence, a court may order the consolidation of the proceedings when:

Â Â Â Â Â  (1) The number of persons involved or to be affected is so large that individual participation is rendered impracticable;

Â Â Â Â Â  (2) There are questions of law or fact common to the individual petitions or rights to be determined;

Â Â Â Â Â  (3) The group petitioner rights to be determined are typical of the affected personsÂ petitions or rights; and

Â Â Â Â Â  (4) The entire group will be adequately represented in the consolidation. [2007 c.445 Â§15]

Â Â Â Â Â  433.138 Assistance of law enforcement officials in enforcing orders. State and local law enforcement officials, to the extent resources are available, must assist the Public Health Director or the local public health administrator in enforcing orders issued under ORS 433.121, 433.123 and 433.142. [2007 c.445 Â§16]

Â Â Â Â Â  433.140 Payment of isolation or quarantine expenses; assistance. (1) The expenses incurred under ORS 433.128, when properly certified by the local public health administrator, shall be paid by the person who is isolated or quarantined, when the person is able to pay the expenses.

Â Â Â Â Â  (2) The Department of Human Services may provide general assistance, including medical care for the person who is isolated or quarantined, on the basis of need, provided that no payment shall be made for the care of any such person in or under the care of any public institution or public agency or municipality. [Amended by 1971 c.779 Â§64; 2007 c.445 Â§29]

Â Â Â Â Â  433.142 Petition for isolation of contaminated property; contents; hearing; court order. (1) As used in this section, Âto isolate propertyÂ means to restrict access to property in a manner that reduces or prevents exposure to a toxic substance by persons.

Â Â Â Â Â  (2) The Public Health Director or a local public health administrator may petition the court to isolate property if there is reason to believe the property is contaminated with a toxic substance that poses a serious risk to the health and safety of others.

Â Â Â Â Â  (3) The petition must:

Â Â Â Â Â  (a) Describe the property subject to isolation;

Â Â Â Â Â  (b)(A) Describe the reasonable efforts made to obtain voluntary compliance from the owner or custodian of the property with public health measures necessary to isolate the property; or

Â Â Â Â Â  (B) Explain why reasonable efforts to obtain voluntary compliance are not possible and why the pursuit of these efforts creates a risk of serious harm to others;

Â Â Â Â Â  (c) Describe the suspected toxic substance and the health effects of exposure to the toxic substance;

Â Â Â Â Â  (d) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the toxic substance could spread to or contaminate others if remedial action is not taken;

Â Â Â Â Â  (e) Provide information supporting the reasonable belief of the Public Health Director or the local public health administrator that the toxic substance poses a serious risk to the health and safety of others if the property is not isolated;

Â Â Â Â Â  (f) Explain why isolation of the property is the least restrictive means available to prevent a serious risk to the health and safety of others; and

Â Â Â Â Â  (g) Explain whether the property subject to isolation can be decontaminated or whether the property must be destroyed.

Â Â Â Â Â  (4) The petition must be personally served on the owner or custodian of the property.

Â Â Â Â Â  (5)(a) The court must hold a hearing within 72 hours of the filing of the petition, exclusive of Saturdays, Sundays and legal holidays.

Â Â Â Â Â  (b) For good cause shown, or with consent of the affected owner or custodian of the property, the Public Health Director or the local public health administrator may apply to continue the hearing date for up to 10 days, which continuance the court may grant at its discretion giving due regard to the rights of the affected owner or custodian of the property, the protection of the public health, the severity of the public health threat and the availability of necessary witnesses and evidence.

Â Â Â Â Â  (c) A hearing may be waived by the owner or custodian of the property.

Â Â Â Â Â  (6) The court shall grant the petition if, by clear and convincing evidence, the court finds that isolation of property contaminated with a toxic substance is necessary to prevent a serious risk to the health and safety of others. An order authorizing isolation shall be in effect until the toxic substance no longer poses a serious risk to the health and safety of others.

Â Â Â Â Â  (7) The court order must:

Â Â Â Â Â  (a) Identify the property to be isolated;

Â Â Â Â Â  (b) Specify factual findings warranting isolation, including a description of the toxic substance believed to be contaminating the property;

Â Â Â Â Â  (c) Include any conditions necessary to ensure that isolation is carried out within the stated purposes and restrictions of this section; and

Â Â Â Â Â  (d) Describe the remedial actions necessary to neutralize or remove the contamination. [2007 c.445 Â§17]

Â Â Â Â Â  433.145 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.150 Quarantine hospital; seizure, control of and compensation for emergency hospital. (1) Any city or municipality may establish a quarantine hospital within or without its own limits, but if within its own limits, consent of the municipality within which it is proposed to establish such hospital shall be first obtained. Such consent shall not be necessary if the hospital is more than 800 feet from any occupied house or public highway.

Â Â Â Â Â  (2) When a great emergency exists the board of health may seize and occupy temporarily for such quarantine hospital any suitable vacant house or building within its jurisdiction and the board of health of any city or municipality having a quarantine hospital shall have control over the same. However, in case of use of such house or premises, due compensation shall be tendered for their use.

Â Â Â Â Â  433.155 [Repealed by 1973 c.259 Â§13 (433.156 enacted in lieu of 433.155)]

Â Â Â Â Â  433.156 Enforcement of isolation or quarantine by law enforcement authorities. All state and local law enforcement authorities shall cooperate with any officer authorized to impose isolation or quarantine in the enforcement thereof. [1973 c.259 Â§14 (enacted in lieu of 433.155); 2007 c.445 Â§18a]

Â Â Â Â Â  433.160 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.205 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.210 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.215 [Repealed by 1973 c.259 Â§15 (433.216 enacted in lieu of 433.215)]

Â Â Â Â Â  433.216 Detaining conveyance for inspection or investigation. If the Public Health Director finds that there is an imminent risk of the introduction into the state by means of any public or private conveyance of any dangerous communicable disease or toxic substance which presents a substantial threat to public health, the director may detain such conveyance for inspection or investigation. [1973 c.259 Â§16 (enacted in lieu of 433.215); 1987 c.600 Â§13; 2007 c.445 Â§19]

Â Â Â Â Â  433.220 Measures taken on discovery of disease or toxic substance; rules; jurisdiction over emergency. (1) If upon inspection pursuant to ORS 433.216, there is discovered among the passengers or goods being transported by any public or private conveyance the existence of any communicable disease or toxic substance that presents a substantial threat to public health, the Public Health Director, under rules of the Department of Human Services may:

Â Â Â Â Â  (a) Issue an order for testing, medical examination or treatment under ORS 433.035.

Â Â Â Â Â  (b) Isolate or quarantine such persons or goods in accordance with ORS 433.121, 433.123 or 433.142.

Â Â Â Â Â  (c) Cause the passengers and material in the involved conveyance to be subjected to requirements by the Department of Human Services for the control of the specific communicable disease or prevention of harm to the public health from the toxic substance.

Â Â Â Â Â  (d) Offer free immunization in those diseases to which such prophylactic treatment is applicable to all persons exposed in any conveyance.

Â Â Â Â Â  (2) Should any question arise as to the existence of any emergency, the Public Health Director shall have final jurisdiction. [Amended by 1973 c.259 Â§17; 1987 c.600 Â§14; 2007 c.445 Â§20]

Â Â Â Â Â  433.225 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.230 [Repealed by 1973 c.259 Â§20]

DISEASE CONTROL IN SCHOOLS

Â Â Â Â Â  433.235 Definitions for ORS 433.235 to 433.284. As used in ORS 433.235 to 433.284:

Â Â Â Â Â  (1) ÂAdministratorÂ means the principal or other person having general control and supervision of a school or childrenÂs facility.

Â Â Â Â Â  (2) ÂChildrenÂs facilityÂ or ÂfacilityÂ means:

Â Â Â Â Â  (a) A certified child care facility as described in ORS 657A.030 and 657A.250 to 657A.450, except as exempted by rule of the Department of Human Services;

Â Â Â Â Â  (b) A program operated by, or sharing the premises with, a certified child care facility, school or post-secondary institution where care is provided to children, six weeks of age to kindergarten entry, except as exempted by rule of the department; or

Â Â Â Â Â  (c) A program providing child care or educational services to children, six weeks of age to kindergarten entry, in a residential or nonresidential setting, except as exempted by rule of the department.

Â Â Â Â Â  (3) ÂLocal health departmentÂ means the district or county board of health, public health officer, public health administrator or health department having jurisdiction within the area.

Â Â Â Â Â  (4) ÂParentÂ means a parent or guardian of a child or any adult responsible for the child.

Â Â Â Â Â  (5) ÂPhysicianÂ means a physician licensed by the Oregon Medical Board or by the Board of Naturopathic Examiners or a physician similarly licensed by another state or country in which the physician practices or a commissioned medical officer of the Armed Forces or Public Health Service of the United States.

Â Â Â Â Â  (6) ÂSchoolÂ means a public, private, parochial, charter or alternative educational program offering kindergarten through grade 12 or any part thereof, except as exempted by rule of the Department of Human Services. [Formerly 433.263; 1991 c.255 Â§1; 1995 c.278 Â§55; 2001 c.900 Â§156; 2003 c.14 Â§246; 2005 c.343 Â§1]

Â Â Â Â Â  433.240 Parental responsibility. (1) In adopting ORS 433.235 to 433.284, the Legislative Assembly recognizes the obligation of parents to have their children properly immunized and to provide to schools and facilities accurate records of immunization.

Â Â Â Â Â  (2) Notwithstanding ORS 339.030, nothing in ORS 433.235 to 433.284 operates to remove parental liability under compulsory attendance laws. [1981 c.78 Â§Â§9,10; 1985 c.579 Â§5; 1989 c.619 Â§6]

Â Â Â Â Â  433.245 Advisory committee; membership. (1) The Director of Human Services shall appoint a committee to advise the Department of Human Services on the administration of the provisions of ORS 433.235 to 433.284, including the adoption of rules pursuant to ORS 433.269 (2), 433.273, 433.282 and 433.283.

Â Â Â Â Â  (2) Members of the committee appointed pursuant to subsection (1) of this section shall include, but need not be limited to, representatives of the Department of Human Services, the Department of Education, public, private and parochial schools, childrenÂs facilities, institutions of post-secondary education, education service districts, local health departments, the boards of county commissioners or county courts and the public. [1981 c.78 Â§8; 1991 c.255 Â§2]

Â Â Â Â Â  433.255 Persons with or exposed to restrictable disease excluded from school or childrenÂs facility. Except in strict conformity with the rules of the Department of Human Services, no child or employee shall be permitted to be in any school or childrenÂs facility when:

Â Â Â Â Â  (1) That child or employee has any restrictable disease;

Â Â Â Â Â  (2) That child or employee comes from any house in which exists any restrictable disease; or

Â Â Â Â Â  (3) That child has been excluded as provided in ORS 433.267 (5) or (7). [Amended by 1973 c.259 Â§18; 1981 c.78 Â§2; 1989 c.224 Â§88; 1991 c.67 Â§115; 1991 c.255 Â§4; 2005 c.343 Â§2]

Â Â Â Â Â  433.260 Exclusion of persons exposed to or having restrictable disease from school or childrenÂs facility; certificate for readmission. (1) Whenever any administrator has reason to suspect that any child or employee has or has been exposed to any restrictable disease and is required by the rules of the Department of Human Services to be excluded from a school or childrenÂs facility, the administrator shall send such person home and, if the disease is one that must be reported to the department, report the occurrence to the local health department by the most direct means available.

Â Â Â Â Â  (2) Any person excluded under subsection (1) of this section may not be permitted to be in the school or facility until the person presents a certificate from a physician, nurse practitioner, local health department nurse or school nurse stating that the person does not have or is not a carrier of any restrictable disease. [Amended by 1973 c.259 Â§19; 1979 c.731 Â§7; 1981 c.78 Â§3; 1989 c.224 Â§89; 1991 c.255 Â§5; 2001 c.900 Â§157; 2005 c.471 Â§1]

Â Â Â Â Â  433.263 [1973 c.566 Â§1; 1979 c.731 Â§8; 1981 c.78 Â§1; renumbered 433.235]

Â Â Â Â Â  433.265 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.267 Immunization of school children; rules; exceptions; effect of failure to comply. (1) As a condition of attendance in any school or childrenÂs facility in this state, every child through grade 12 shall submit to the administrator one of the following statements unless the school or facility which the child attends already has on file a record which indicates that the child has received immunizations against the restrictable diseases prescribed by rules of the Department of Human Services as provided in ORS 433.273:

Â Â Â Â Â  (a) A statement signed by the parent, a practitioner of the healing arts who has within the scope of the practitionerÂs license the authority to administer immunizations or a representative of the local health department certifying the immunizations the child has received;

Â Â Â Â Â  (b) A statement signed by a physician or a representative of the local health department that the child should be exempted from receiving specified immunization because of indicated medical diagnosis; or

Â Â Â Â Â  (c) A statement signed by the parent that the child has not been immunized as described in paragraph (a) of this subsection because the child is being reared as an adherent to a religion the teachings of which are opposed to such immunization.

Â Â Â Â Â  (2)(a) A newly entering child or a transferring child shall be required to submit the statement described in subsection (1) of this section prior to attending the school or facility.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a child transferring from a school in the
United States
must submit the statement required by subsection (1) of this section not later than the exclusion date set by rule of the department.

Â Â Â Â Â  (3) Persons who have been emancipated pursuant to ORS 419B.558 or who have reached the age of consent for medical care pursuant to ORS 109.640 may sign those statements on their own behalf otherwise requiring the signatures of parents under subsection (1) of this section.

Â Â Â Â Â  (4) The administrator shall conduct a primary evaluation of the records submitted pursuant to subsection (1) of this section to determine whether the child is entitled to begin attendance by reason of having submitted a statement that complies with the requirements of subsection (1) of this section.

Â Â Â Â Â  (5) If the records do not meet the initial minimum requirements established by rule, the child may not be allowed to attend until the requirements are met. If the records meet the initial minimum requirements, the child shall be allowed to attend.

Â Â Â Â Â  (6) At the time specified by the department by rule, records for children meeting the initial minimum requirements and records previously on file shall be reviewed for completion of requirements by the administrator to determine whether the child is entitled to continue in attendance. If the records do not comply, the administrator shall notify the local health department and shall transmit any records concerning the childÂs immunization status to the local health department.

Â Â Â Â Â  (7) The local health department shall provide for a secondary evaluation of the records to determine whether the child should be excluded for noncompliance with the requirements stated in subsection (1)(a) or (b) of this section. If the child is determined to be in noncompliance, the local health department shall issue an exclusion order and shall send copies of the order to the parent or the person who is emancipated or has reached the age of majority and the administrator. On the effective date of the order, the administrator shall exclude the child from the school or facility and not allow the child to attend the school or facility until the requirements of this section have been met.

Â Â Â Â Â  (8) The administrator shall readmit the child to the school or facility when in the judgment of the local health department the child is in compliance with the requirements of this section.

Â Â Â Â Â  (9) The administrator shall be responsible for updating the statement described in subsection (1)(a) of this section as necessary to reflect the current status of the immunization of the child and the time at which the child comes into compliance with immunizations against the restrictable diseases prescribed by rules of the department pursuant to ORS 433.273.

Â Â Â Â Â  (10) Nothing in this section shall be construed as relieving agencies, in addition to school districts, which are involved in the maintenance and evaluation of immunization records on April 27, 1981, from continuing responsibility for these activities.

Â Â Â Â Â  (11) All statements required by this section shall be on forms approved or provided by the department.

Â Â Â Â Â  (12) In lieu of signed statements from practitioners of the healing arts, the department may accept immunization record updates using practitioner documented immunization records generated by electronic means or on practitioner letterhead but unsigned, if the department determines such records are accurate.

Â Â Â Â Â  (13) As used in this section:

Â Â Â Â Â  (a) ÂNewly entering childÂ means a child who is initially attending:

Â Â Â Â Â  (A) A facility in this state;

Â Â Â Â Â  (B) A school at the entry grade level;

Â Â Â Â Â  (C) Either a school at any grade level or a facility from homeschooling; or

Â Â Â Â Â  (D) A school at any grade level or a facility after entering the
United States
from another country.

Â Â Â Â Â  (b) ÂTransferring childÂ means a child moving from:

Â Â Â Â Â  (A) One facility to another facility;

Â Â Â Â Â  (B) One school in this state to another school in this state when the move is not the result of a normal progression of grade level; or

Â Â Â Â Â  (C) A school in another state to a school in this state. [1973 c.566 Â§2; 1977 c.457 Â§1; 1981 c.78 Â§4; 1991 c.255 Â§3; 1993 c.546 Â§139; 2001 c.900 Â§158; 2005 c.343 Â§3]

Â Â Â Â Â  433.269 Immunization by local health departments; rules; records and reports. (1) Local health departments shall make available immunizations to be administered under the direction of the local health officer in convenient areas and at convenient times. No person shall be refused service because of inability to pay.

Â Â Â Â Â  (2) The local health department and all schools and childrenÂs facilities shall report annually to the Department of Human Services as specified in the rules of the Department of Human Services on the number of children in the area served and those children who are susceptible to restrictable disease as prescribed by rules of the Department of Human Services pursuant to ORS 433.273 by reason of noncompliance. A child exempted under ORS 433.267 shall be considered to be susceptible.

Â Â Â Â Â  (3) The administrator shall maintain immunization records of children, including children in attendance conditionally because of incomplete immunization schedules and children exempted under ORS 433.267. [1973 c.566 Â§3; 1981 c.78 Â§5; 1991 c.255 Â§6]

Â Â Â Â Â  433.270 [Repealed by 1973 c.259 Â§20]

Â Â Â Â Â  433.271 Thimerosal prohibited in school entry immunizations provided by Department of Human Services; exceptions. The Department of Human Services may not purchase or distribute a pediatric vaccine necessary for school entry immunization requirements if the vaccine contains thimerosal, unless thimerosal is detectable only in trace amounts or no other vaccine for the same purpose is commercially available in a form that does not contain thimerosal. The department may purchase and distribute a pediatric vaccine that contains thimerosal if no other vaccine for the same purpose is commercially available in a form that does not contain thimerosal. [2001 c.720 Â§2]

Â Â Â Â Â  Note: 433.271 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.273 Rules. The Department of Human Services shall adopt rules pertaining to the implementation of ORS 433.235 to 433.284, which shall include, but need not be limited to:

Â Â Â Â Â  (1) The definition of ÂrestrictableÂ disease;

Â Â Â Â Â  (2) The required immunization against diseases, including rubella, considered to be dangerous to the public health under ORS 433.267;

Â Â Â Â Â  (3) The time schedule for immunization;

Â Â Â Â Â  (4) The approved means of immunization;

Â Â Â Â Â  (5) The procedures and time schedule whereby children may be excluded from attendance in schools or facilities, including service of notice to parents;

Â Â Â Â Â  (6) The manner in which immunization records for children are established, evaluated and maintained;

Â Â Â Â Â  (7) The exempted schools and childrenÂs facilities; and

Â Â Â Â Â  (8) The implementation of ORS 433.282 and 433.283. [1973 c.566 Â§4; 1977 c.457 Â§2; 1981 c.78 Â§6; 1991 c.255 Â§7]

Â Â Â Â Â

Â Â Â Â Â  433.275 [1973 c.566 Â§5; repealed by 1981 c.78 Â§15]

Â Â Â Â Â  433.280 Status of immunization records as public records. Nothing in ORS 179.505, 192.518 to 192.529, 326.565, 326.575 or 336.187 prevents:

Â Â Â Â Â  (1) Inspection by or release to administrators by local health departments of information relating to the status of a personÂs immunization against restrictable diseases without the consent of the person, if the person has been emancipated or has reached the age of majority, or the parent of a child.

Â Â Â Â Â  (2) Local health departments from releasing information concerning the status of a personÂs immunization against restrictable diseases by telephone to the parent, administrators and public health officials. [1981 c.78 Â§11; 1991 c.255 Â§8; 2003 c.86 Â§12]

Â Â Â Â Â  433.282 Required immunizations at certain post-secondary educational institutions; rules. (1) The Department of Human Services may require each post-secondary educational institution, except a community college or a career school, to require that each entering full-time student has current immunizations, as required for children attending school pursuant to rules adopted by the department under ORS 433.273, prior to the studentÂs second quarter or semester of enrollment on an Oregon campus, using procedures developed by the institution.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the department may require each post-secondary educational institution, except a community college or a career school, to document, using procedures developed by the institution, that each entering full-time student has current immunizations, as required for children attending school pursuant to rules adopted by the department under ORS 433.273, prior to the student attending classes if the student will be attending the institution pursuant to a nonimmigrant visa.

Â Â Â Â Â  (3) The department by rule shall establish immunization schedules and may further limit the students and programs to which the requirement applies.

Â Â Â Â Â  (4) The department may conduct validation surveys to ensure compliance with this section. [1991 c.255 Â§10; 1995 c.343 Â§48; 2005 c.343 Â§4]

Â Â Â Â Â  433.283 Immunizations against measles for certain students at community colleges; rules. (1) The Department of Human Services may require each community college to require that students involved in clinical experiences in allied health programs, practicum experiences in education and child care programs and membership on intercollegiate sports teams have current immunizations for measles prior to each studentÂs participation. The requirement shall apply only to those students born on or after January 1, 1957.

Â Â Â Â Â  (2) The State Board of Education by rule shall define clinical experiences in allied health programs, practicum experiences in education and child care programs and membership on intercollegiate sports teams at the community colleges. The Department of Human Services by rule shall establish immunization schedules and may further limit the students and programs to which the requirement applies. Each community college shall develop procedures to implement and maintain this requirement.

Â Â Â Â Â  (3) The Department of Human Services may conduct validation surveys to insure compliance with this section. Community colleges shall be required to keep immunization records only while the student is involved in the program. [1991 c.255 Â§11]

Â Â Â Â Â  433.284 Adoption of more stringent immunization requirements. Private schools, childrenÂs facilities and post-secondary educational institutions may adopt additional or more stringent requirements as long as medical and religious exemptions are included and the requirements are in compliance with the United States Public Health Service Advisory Committee on Immunization Practices recommendations. [1991 c.255 Â§12]

CONTROL OF METABOLIC DISEASES

Â Â Â Â Â  433.285 Policy to control metabolic diseases; testing; fees; exemptions; waiver of fees; rules. (1) It hereby is declared to be a matter of public policy of the State of
Oregon
that in the interest of public health and the prevention of mental retardation, every infant, shall be given tests approved by the Department of Human Services for the detection of the disease of phenylketonuria and other metabolic diseases.

Â Â Â Â Â  (2) The Department of Human Services by rule shall specify the diseases for which infants shall be tested under subsection (1) of this section, the appropriate time following delivery for collecting specimens, the manner in which the specimens are to be submitted, the persons responsible for submitting the specimens, the methods of testing and the manner of payment of the fees.

Â Â Â Â Â  (3) The testing required by subsection (1) of this section shall not be required if the infant is being reared as an adherent to a religion the teachings of which are opposed to such testing. The person responsible for submitting specimens under the rules of the Department of Human Services shall be responsible for submitting a statement signed by the infantÂs parent that the infant is being so reared. The department by rule shall prescribe the form of the statement.

Â Â Â Â Â  (4) The Department of Human Services shall adopt by rule a procedure whereby the fees established under subsection (2) of this section shall be waived and no infant refused service because of the parentÂs inability to pay the fee.

Â Â Â Â Â  (5) The Department of Human Services by rule shall prescribe the procedure to be followed in cases where initial testing for metabolic diseases is administered too early to detect these diseases, where the sample submitted for testing is improperly collected and where a sample shows an abnormal result. The Department of Human Services, within the limits of funds available from fees collected under this section, shall institute a pilot program for follow-up on abnormal test results. [1963 c.190 Â§1; 1965 c.88 Â§1; 1977 c.582 Â§34; 1981 c.630 Â§2; 1983 c.490 Â§2]

Â Â Â Â Â  433.290 Department to conduct educational program concerning metabolic diseases. (1) The Legislative Assembly finds that many newborn children are given their first tests for metabolic diseases too early for the detection of these diseases because parents remove these newborn infants from the hospital before the optimum testing period commences. To assure proper first testing and follow-up testing and increase knowledge about the nature and results of these diseases, the Department of Human Services shall institute and carry on an intensive educational program among physicians, hospitals, public health nurses, the parents of newborn children and the public concerning the disease of phenylketonuria and other metabolic diseases. This educational program shall include information concerning:

Â Â Â Â Â  (a) The nature of these diseases; and

Â Â Â Â Â  (b) Examinations for the detection of these diseases in infancy in order that measures may be taken to prevent the mental retardation resulting from these diseases.

Â Â Â Â Â  (2) The Department of Human Services shall make a special effort specifically to inform expectant parents and parents of newborn children of the necessity of newborn infants receiving appropriate tests within the optimum time range after birth to prevent the mental retardation or other serious complications resulting from these diseases. [1963 c.190 Â§2; 1977 c.582 Â§35; 1983 c.490 Â§1]

Â Â Â Â Â  433.295 Report of cases required; forms to be furnished. (1) All physicians, public health nurses and the administrators of hospitals shall report the discovery of cases of phenylketonuria to the Department of Human Services.

Â Â Â Â Â  (2) The Department of Human Services shall furnish all physicians, public health nurses and hospitals forms on which the result of tests for phenylketonuria shall be reported to the Department of Human Services. [1963 c.190 Â§3]

VITAMIN K FOR NEWBORNS

Â Â Â Â Â  433.303 Policy on vitamin K. It is the policy of the State of
Oregon
that all newborn infants born in hospital or out of hospital receive vitamin K before they are 24 hours old. [1983 c.585 Â§1]

Â Â Â Â Â  433.305 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.306 Duty to administer vitamin; religious objection; effect of inability to pay. (1) A physician licensed under ORS chapters 677, 684 and 685 or the midwife attending the mother at the birth of the child shall be responsible for insuring that the newborn infant shall receive vitamin K within 24 hours after birth by the most appropriate means, either by injection or orally.

Â Â Â Â Â  (2) The procedure described in subsection (1) of this section does not apply to any infant whose parents object to the procedure on the grounds that the procedure conflicts with the religious tenets and practices of the parents. The parents must sign a statement saying the infant is being so reared.

Â Â Â Â Â  (3) No infant shall be refused the procedure described in subsection (1) of this section because of the parentÂs inability to pay. [1983 c.585 Â§2]

Â Â Â Â Â  433.307 [1973 c.470 Â§1; 1981 c.630 Â§3; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.309 [1973 c.470 Â§2; 1981 c.630 Â§4; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.310 [Amended by 1969 c.314 Â§41; 1969 c.685 Â§17; renumbered 438.410]

Â Â Â Â Â  433.311 [1973 c.470 Â§3; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.312 Determining dosage; rules; notice to practitioners. (1) The Department of Human Services in consultation with the Oregon Pediatric Society by rule shall establish the appropriate dosage of vitamin K and the procedures for administering vitamin K which may be either by injection or orally.

Â Â Â Â Â  (2) The Department of Human Services in cooperation with the licensing boards established in ORS chapters 677, 684 and 685 shall notify their licensees of these rules. Any association of midwives shall also be notified. [1983 c.585 Â§3]

Â Â Â Â Â  433.313 [1973 c.470 Â§4; repealed by 1983 c.490 Â§3]

Â Â Â Â Â  433.314 Educational program. The Department of Human Services shall institute and carry on an educational program among medical and naturopathic physicians, chiropractors, midwives, potential parents and the public concerning the need for newborn infants to receive vitamin K within 24 hours after birth. [1983 c.585 Â§4]

Â Â Â Â Â  433.315 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.320 [Repealed by 1969 c.685 Â§23]

NEWBORN HEARING SCREENING TEST

Â Â Â Â Â  433.321 Hearing screening tests for newborns; disclosure of information; exemptions. (1) In all
Oregon
hospitals and birthing centers with more than 200 live births per year, each newborn child shall receive a newborn hearing screening test within one month of the date of birth. A hospital or birthing center shall attempt to conduct the test required under this subsection prior to the discharge of the child from the facility.

Â Â Â Â Â  (2) All
Oregon
hospitals and birthing centers with fewer than 200 live births per year shall provide the parent or guardian of a newborn child with the appropriate information furnished by the Department of Human Services concerning the importance of newborn hearing screening tests.

Â Â Â Â Â  (3) All
Oregon
hospitals and birthing centers conducting newborn hearing screening tests shall, within 10 days of the test:

Â Â Â Â Â  (a) Notify the parent or guardian and the health care provider for the newborn child of the test results;

Â Â Â Â Â  (b) With the results of the test, provide names and contact information for diagnostic facilities in the community; and

Â Â Â Â Â  (c) Report to the department the results of the test for the newborn child and information identifying the newborn child.

Â Â Â Â Â  (4) A diagnostic facility conducting newborn hearing tests shall report, within 10 days of the test, to the department the results of the test for the newborn child and information identifying the newborn child.

Â Â Â Â Â  (5) Each public and private educational institution that provides early intervention services as defined in ORS 343.035 shall disclose to the department information identifying the children referred to the educational institution with diagnosed hearing loss and the enrollment status of the children. The institution may disclose to the department additional information regarding children with hearing loss who are receiving early intervention services if the educational institution has obtained consent to disclose the information.

Â Â Â Â Â  (6) The department, in collaboration with the Child Development and
Rehabilitation
Center
of the Oregon Health and
Science
University
shall, on an annual basis, provide to all
Oregon
hospitals and birthing centers the following information:

Â Â Â Â Â  (a) A description of the responsibilities created by this section;

Â Â Â Â Â  (b) A list of appropriate screening devices and descriptions of training protocols to ensure that staff members are adequately trained in the use of screening equipment;

Â Â Â Â Â  (c) A list of newborn hearing screening testing and diagnostic facilities;

Â Â Â Â Â  (d) A list of public and private educational institutions that provide early intervention services and a description of the geographic area served by each institution; and

Â Â Â Â Â  (e) Other information related to newborn hearing screening tests that the department deems appropriate.

Â Â Â Â Â  (7) A hospital or birthing center directed to provide newborn hearing screening tests under this section is exempt from providing such services if the parent or guardian of the newborn child objects to the testing procedure on the grounds that the procedure conflicts with the religious tenets and practices of the parent or guardian. The parent or guardian must sign a statement that the newborn infant is being so reared.

Â Â Â Â Â  (8) No newborn child may be refused the procedure described in subsection (1) of this section because of an inability of the parent or guardian to pay for the procedure. [1999 c.958 Â§1; 2003 c.240 Â§1]

Â Â Â Â Â  Note: 433.321 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.323 Newborn hearing screening test registry and tracking and recall system; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂNewborn hearing screening test registryÂ means a listing of newborn children and information related to their newborn hearing screening tests.

Â Â Â Â Â  (b) ÂTracking and recall systemÂ means a system attached to the newborn hearing screening test registry designed to contact the parent or guardian of a newborn child listed in the newborn hearing screening test registry for the purposes of assisting in testing and in enrollment of the newborn child in early intervention services in a timely manner.

Â Â Â Â Â  (2) The Department of Human Services shall implement a newborn hearing screening test registry and tracking and recall system. The registry and system shall include, but are not limited to, the following:

Â Â Â Â Â  (a) Information on the results of newborn hearing screening tests performed at
Oregon
hospitals, birthing centers and diagnostic facilities.

Â Â Â Â Â  (b) Notification of the parent or guardian and the health care provider of a newborn child and of the local public health agency of the county in which the parent or guardian resides when the system indicates that a newborn child has not received a newborn hearing screening test, has been referred to a diagnostic facility for a diagnostic evaluation but has not received the evaluation or has been diagnosed with hearing loss but has not been enrolled in an educational institution providing early intervention services.

Â Â Â Â Â  (3) The department shall adopt rules:

Â Â Â Â Â  (a) Implementing this section and ORS 433.321;

Â Â Â Â Â  (b) Ensuring the privacy of individuals about whom information is collected pursuant to this section and ORS 433.321; and

Â Â Â Â Â  (c) Specifying the forms to be used by hospitals, birthing centers, diagnostic facilities and educational institutions to provide the information required under this section and ORS 433.321.

Â Â Â Â Â  (4) The department shall analyze the information collected under this section to determine the efficacy of this section and ORS 433.321 in identifying hearing loss in the newborn child population and enrolling newborn children in early intervention services.

Â Â Â Â Â  (5) The department shall issue an annual report detailing the results of newborn hearing screening tests, diagnostic evaluations and participation in early intervention services.

Â Â Â Â Â  (6) The department shall implement the newborn hearing screening test registry within existing resources. The department may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions not inconsistent with the purposes of the registry. [1999 c.958 Â§2; 2003 c.240 Â§2]

Â Â Â Â Â  Note: 433.323 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.325 [Amended by 1969 c.685 Â§19; renumbered 438.420]

Â Â Â Â Â  433.326 Waiver of requirement of authorization to disclose information. The purpose of ORS 433.321, 433.323 and 433.327 and section 4, chapter 240, Oregon Laws 2003, is to waive the requirement of authorization to disclose information from, or provide information to, the record of a newborn child in the newborn hearing screening test registry and to waive confidentiality in regard to this information. The waiver allows providers, the Department of Human Services and local health departments and their agents, parents or guardians and diagnostic facilities to share information from the newborn hearing screening test registry without violating confidentiality. The newborn hearing screening test registry and the associated tracking and recall system are designed to increase early and appropriate intervention to minimize delays in developing language skills by the children of this state. [2003 c.240 Â§5]

Â Â Â Â Â  Note: 433.326 and 433.327 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.327 Limitation on liability for good faith disclosure. A person may not maintain an action for damages against an
Oregon
hospital, birthing center, diagnostic facility or educational institution offering early intervention services as defined in ORS 343.035 or their employees for disclosures of information made in good faith in accordance with ORS 433.321 and 433.323. [2003 c.240 Â§3]

Â Â Â Â Â  Note: See note under 433.326.

Â Â Â Â Â  433.330 [Repealed by 1969 c.685 Â§23]

Â Â Â Â Â  433.335 [Amended by 1969 c.685 Â§15; renumbered 438.450]

RABIES CONTROL

Â Â Â Â Â  433.340 Definitions for ORS 433.340 to 433.390. As used in ORS 433.340 to 433.390 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnimalÂ means a dog or other animal of a species susceptible to rabies.

Â Â Â Â Â  (2) ÂOwnerÂ means any person having a right of property in an animal or who harbors an animal or who has it in the care of the person, or acts as its custodian, or who knowingly permits an animal to remain on or about any premises occupied by the person. ÂOwnerÂ does not include veterinarians or kennel operators temporarily maintaining on their premises animals owned by other persons for a period of not more than 30 days. [1971 c.413 Â§1]

Â Â Â Â Â  433.345 Report of animal bites; rules; handling and disposition of animals. (1) If an animal bites a person and the bite causes a break in the skin, or if an animal is suspected of rabies or has been in close contact with an animal suspected of rabies, the facts shall be immediately reported to the local health officer by any person having direct knowledge.

Â Â Â Â Â  (2) The Department of Human Services, in consultation with the State Department of Agriculture, shall promulgate rules relating to the handling and disposition of animals that have bitten a person or are suspected of rabies or that have been in close contact with an animal suspected of rabies. Such rules may include requirements for confinement, isolation and inoculation. Owners or persons in possession of animals subject to such rules, shall handle or dispose or allow the handling or disposal of such animals strictly in accordance with such rules. [1971 c.413 Â§2; 1977 c.189 Â§4; 2001 c.636 Â§2]

Â Â Â Â Â  433.350 Authority to take possession and order destruction of animal. When confinement and observation of an animal for purposes of determining infection with rabies will not avoid the necessity of the application of painful or possibly dangerous preventative treatment to a person who has been bitten or scratched by such animal, the Director of Human Services may order possession of the animal to be immediately relinquished to the director or to the authorized representative of the director and may order the animal destroyed for examination of its bodily tissues. [1971 c.413 Â§3]

Â Â Â Â Â  433.355 Procedure to force compliance with ORS 433.350. (1) In the event of the refusal of the owner or person in possession of an animal to comply with an order of the Director of Human Services under ORS 433.350, the Director of Human Services or the authorized representative of the director may petition the circuit court of the county in which such animal is located for an order requiring such owner or person to comply with such order.

Â Â Â Â Â  (2) The petition shall be verified and shall set forth the facts relative to the refusal to comply with the order. A copy of the petition shall be served upon the owner or person in possession of the animal in the manner provided for service of summons in civil actions. Such owner or person in possession shall appear and answer the petition at a time and place set by the court in an order, a copy of which shall be served with the petition, directing the defendant to appear at such time and place, and to then and there show cause, if any, why an order directing compliance with the order of the Director of Human Services should not be granted. The time set by the court for the hearing to show cause shall be made with due regard for the circumstances of the person or persons who have been subjected to the bite or scratch of the animal and whose health or life may be in jeopardy.

Â Â Â Â Â  (3) If the owner or person in possession fails to appear or the court either with or without such appearance finds the allegations of the petition are true and the order of the Director of Human Services is necessary under ORS 433.350, the court shall enter its order requiring the owner or person in possession of such animal to comply with the order of the Director of Human Services.

Â Â Â Â Â  (4) The sheriff of the county in which the animal is located shall execute such order by serving upon the owner or person in possession a copy thereof duly certified to by the clerk of the circuit court and by enforcing the provisions thereof. [1971 c.413 Â§4]

Â Â Â Â Â  433.360 Report of rabies cases; quarantine. (1) Whenever a case of animal rabies occurs, the fact shall be reported to the Director of Human Services and to the State Department of Agriculture immediately.

Â Â Â Â Â  (2) The State Department of Agriculture in consultation with the Director of Human Services shall establish such quarantine under ORS chapter 596 as the State Department of Agriculture and the Director of Human Services may deem necessary.

Â Â Â Â Â  (3) The State Department of Agriculture and the Director of Human Services may contract with counties for the purpose of carrying out the provisions of ORS 433.350, 433.355 and subsection (2) of this section. [1971 c.413 Â§5; 1975 c.750 Â§1; 1977 c.189 Â§5]

Â Â Â Â Â  433.365 Inoculation against rabies; rules; exception; costs. (1) A dog that has permanent canine teeth or that is six months of age or older must be inoculated against rabies, unless specifically exempted by rule of the Department of Human Services or the State Department of Agriculture.

Â Â Â Â Â  (2) Unless pursuant to conditions specified in ORS 430.357, any rules of the State Department of Agriculture or the Director of Human Services with respect to inoculation shall:

Â Â Â Â Â  (a) Not apply to animals brought temporarily into the state for periods of less than 30 days but may require that the animals be kept under strict supervision by the owners of the animals.

Â Â Â Â Â  (b) Not apply to dogs or to any other animal specifically exempted from the inoculation requirement by rule of the Department of Human Services or the State Department of Agriculture.

Â Â Â Â Â  (3) The costs of all such required inoculations shall be borne by the owners of the animal. [1971 c.413 Â§7; 1975 c.750 Â§2; 2001 c.636 Â§3]

Â Â Â Â Â  433.367 Department to establish vaccination clinics; payment of costs by dog owners. The Department of Human Services shall be responsible for development and coordination of vaccination clinics at sufficient and reasonable times at various locations throughout the state for the inoculation of dogs against rabies. Costs of vaccination shall be borne by the dog owner. [1977 c.189 Â§2]

Â Â Â Â Â  433.370 Inoculation certificate. Every veterinarian inoculating an animal against rabies shall supply to the owner evidence of inoculation which shall consist of a certificate issued and signed by the veterinarian. The form of the certificate shall be prescribed by the Department of Human Services. [1971 c.413 Â§8; 1975 c.750 Â§3; 1977 c.189 Â§6; 1985 c.793 Â§1]

Â Â Â Â Â  433.375 Filing of inoculation certificate; certificate required for license; issuance of tag. (1) The owner of the animal shall present by mail or otherwise the inoculation certificate, together with the fee fixed pursuant to ORS 433.380, if any, to the clerk of the county in which the owner resides.

Â Â Â Â Â  (2) The county shall upon receipt of the fee and presentation of the certificate issue to the owner a serial-numbered tag, legibly identifying its expiration date as such date is determined in accordance with rules of the Department of Human Services relating to intervals of inoculation. The tag shall be designed for and shall be attached to a collar or harness which shall be worn by the dog for which the tag and certificate is issued at all times when off or outside the premises of the owner. Whenever an original tag is lost, mutilated or destroyed, upon application and payment of the fee prescribed under ORS 433.380, if any, a replacement tag, to be dated, designed and worn as the original, shall be issued.

Â Â Â Â Â  (3) No official of any county shall issue a license for a dog until the official has been shown a proper certification, or its equivalent, of a rabies inoculation.

Â Â Â Â Â  (4) If the county files the certificate upon which a tag is issued, it shall be cross-referenced to the tag number. If the certificate is not filed, the county shall keep an appropriate record of the expiration date and number, if any, of the certificate cross-referenced to the tag number. Notwithstanding ORS 205.320 (1), a fee is not required for filing the certificate.

Â Â Â Â Â  (5) Unexpired tags shall be honored in all counties when the animal is in transit or where the owner has established a new residence.

Â Â Â Â Â  (6) The provisions of this section apply to a city, rather than a county, in a city which has a dog licensing program. [1971 c.413 Â§9; 1975 c.750 Â§4; 1977 c.189 Â§6a; 1985 c.793 Â§2; 1991 c.230 Â§34]

Â Â Â Â Â  433.377 Issuance of license as verification of inoculation; issuance of tag not required. Notwithstanding ORS 433.375 or any other provision of law, a county or city may consider issuance of a license for a dog as verification of there being a certificate of inoculation on file and need not issue a tag pursuant to ORS 433.375 (2). [1977 c.189 Â§3]

Â Â Â Â Â  433.379 Disposal of inoculation certificates. Notwithstanding ORS 192.001 to 192.170, the county or city may dispose of certificates of inoculation upon their expiration date. [1977 c.189 Â§12]

Â Â Â Â Â  433.380 Tag fee; status of fee. A fee for the tag and replacement tag may be fixed in each county by the governing body of the county in such amount as it finds necessary to enable the county to carry out the provisions of ORS 433.365, 433.370 and 433.380 to 433.390 and the regulations promulgated hereunder and shall not be considered a license or tax within the meaning of ORS 609.100. [1971 c.413 Â§10]

Â Â Â Â Â  433.385 Impoundment of animals; notice to owner; redeeming animal; disposition of animals. (1) Any animal in violation of ORS 433.365 shall be apprehended and impounded.

Â Â Â Â Â  (2) All animals apprehended and impounded under this section shall be held in adequate and sanitary pounds to be established or contracted for in each county by the governing body of the county. All animals so impounded shall be given proper care and maintenance.

Â Â Â Â Â  (3) When an animal is apprehended and impounded, the owner, if known, shall be given notice of not less than five days from the date of such impounding before the animal is destroyed or otherwise disposed of. An owner appearing to redeem the animal may do so if the provisions of ORS 433.365 are complied with and if the owner pays the expense of keeping the animal during the time it was impounded and in addition thereto, the sum established by the county governing body. If the animal is subject to any other impounding law the requirements for release under that law shall also be met except that the expense of keeping the animal shall be payable only once for the period of impoundment. If the owner does not appear to redeem the animal after the notice provided for herein, or otherwise, after five days, or if the owner is not known, after three days, the governing body of the county may provide for animals impounded to be released to any other person upon the conditions outlined in this subsection or otherwise disposed of in a humane manner.

Â Â Â Â Â  (4) If the owner desires to redeem an animal impounded pursuant to this section or the animal is to be released to any other person as provided in subsection (3) of this section, the person shall post a $20 deposit with the county and obtain possession of the animal for the purpose of complying with ORS 433.365. The county shall refund the deposit to a person who, on or before the eighth day after obtaining possession of the animal, demonstrates proof of rabies inoculation or exemption from the inoculation requirement and, if applicable, proof of purchase of a license as required under ORS 609.100. Failure to demonstrate proof of rabies inoculation or exemption and proof of licensing within the prescribed time shall forfeit the deposit to the county.

Â Â Â Â Â  (5) The governing body of the county shall designate persons responsible for the enforcement of this section. [1971 c.413 Â§11; 1977 c.189 Â§7; 2001 c.636 Â§4]

Â Â Â Â Â  433.390 County dog control fund; sources and uses. (1) All moneys received by a county under ORS 433.340 to 433.390 and 433.990 (6) shall be paid to the county dog control fund.

Â Â Â Â Â  (2) The governing body of the county may, in the event of a rabies outbreak within the county, use such portion of the dog control fund as it deems necessary to purchase rabies vaccine for administration to animals under the direction of the state and local health officers. [1971 c.413 Â§12; 1977 c.189 Â§8; 1987 c.158 Â§78; 1987 c.905 Â§22; 2001 c.104 Â§156; 2007 c.445 Â§31]

Â Â Â Â Â  433.405 [Amended by 1973 c.779 Â§4; 1979 c.828 Â§5; repealed by 1981 c.198 Â§2]

PROCEDURE WHERE WORKERS EXPOSED TO INFECTIOUS DISEASE

Â Â Â Â Â  433.407 Definitions for ORS 433.407 to 433.423. As used in ORS 433.407 to 433.423 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHealth care facilityÂ means a facility as defined in ORS 442.015 and a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS chapter 426 and 430.397 to 430.401 or ORS chapter 430.

Â Â Â Â Â  (3) ÂWorkerÂ means a person who is licensed or certified to provide health care under ORS chapter 677, 678, 679, 680, 684 or 685 or ORS 682.216, an employee of a health care facility, of a licensed health care provider or of a clinical laboratory as defined in ORS 438.010 (1), a firefighter, a law enforcement officer as defined in ORS 414.805, a corrections officer or a parole and probation officer. [1989 c.949 Â§2; 1993 c.196 Â§8; 2005 c.264 Â§24]

Â Â Â Â Â  Note: 433.407 to 433.423 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.410 [Amended by 1973 c.779 Â§5; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.411 Legislative finding. The Legislative Assembly finds that by reason of and in the course of their employment, health care workers and emergency response employees, are subject to exposure to infectious diseases, that this exposure is not fully preventable due to the nature of their duties and that health care workers should be informed of exposure to infectious diseases as soon as is practicable to initiate appropriate medical care and to prevent exposing other persons to infectious diseases. [1989 c.949 Â§1]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.415 [Amended by 1973 c.779 Â§6; 1979 c.590 Â§1; 1979 c.828 Â§6; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.416 When employer to provide preventive immunization. (1) An employer of a health care worker at risk of contracting an infectious disease in the course of employment shall provide to the worker preventive immunization for infectious disease if such preventive immunization is available and is medically appropriate.

Â Â Â Â Â  (2) Such preventive immunization shall be provided by the employer at no cost to the worker.

Â Â Â Â Â  (3) A worker shall not be required as a condition of work to be immunized under this section, unless such immunization is otherwise required by federal or state law, rule or regulation. [1989 c.949 Â§3]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.419 Notice to employer and worker of exposure. When a local health department or the Department of Human Services learns of a case or suspected case of an infectious disease which may have exposed a worker to risk of infection, the local health department or the Department of Human Services shall make every reasonable effort to notify the worker and employer of the exposure as soon as medically appropriate given the urgency of the disease or suspected disease. Notification shall include recommendations to the worker and employer that are medically appropriate. [1989 c.949 Â§4]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.420 [Amended by 1973 c.779 Â§7; 1979 c.828 Â§7; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.423 Content of Department of Human Services rules. (1) The Department of Human Services shall adopt rules implementing ORS 433.407 to 433.423. Such rules shall include, but need not be limited to:

Â Â Â Â Â  (a) The development of curriculum dealing with the exposure of workers to infectious diseases;

Â Â Â Â Â  (b) Development and conduct of training programs for local health department personnel to prepare them to train workers about the subject of infectious diseases;

Â Â Â Â Â  (c) Information on the manner in which infectious diseases are transmitted; and

Â Â Â Â Â  (d) Guidelines that can assist workers and their employers in distinguishing between conditions in which such workers are or are not at risk with respect to infectious diseases.

Â Â Â Â Â  (2) The rules adopted by the Department of Human Services shall require that implementation of ORS 433.407 to 433.423 be accomplished in such a manner as to protect the confidentiality of persons with infectious diseases and workers exposed to such persons. [1989 c.949 Â§5]

Â Â Â Â Â  Note: See note under 433.407.

Â Â Â Â Â  433.425 [Amended by 1973 c.779 Â§8; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.430 [Amended by 1973 c.779 Â§9; repealed by 1981 c. 198 Â§2]

Â Â Â Â Â  433.435 [Amended by 1973 c.779 Â§10; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.440 [Repealed by 1981 c.198 Â§2]

PUBLIC HEALTH EMERGENCIES

Â Â Â Â Â  433.441 Proclamation of public health emergency. (1) Upon the occurrence of a public health emergency, the Governor may declare a state of public health emergency as authorized by ORS 433.441 to 433.452 to protect the public health.

Â Â Â Â Â  (2) A proclamation of a state of public health emergency must specify:

Â Â Â Â Â  (a) The nature of the public health emergency;

Â Â Â Â Â  (b) The political subdivision or geographic area subject to the proclamation;

Â Â Â Â Â  (c) The conditions that have brought about the public health emergency; and

Â Â Â Â Â  (d) The duration of the state of public health emergency, if the duration is less than 14 days.

Â Â Â Â Â  (3) During a public health emergency, the Governor may:

Â Â Â Â Â  (a) Close, order the evacuation of or the decontamination of any facility the Governor has reasonable cause to believe may endanger the public health.

Â Â Â Â Â  (b) Regulate or restrict by any means necessary the use, sale or distribution of food, fuel, medical supplies, medicines or other goods and services.

Â Â Â Â Â  (c) Prescribe modes of transportation, routes and destinations required for the evacuation of individuals or the provision of emergency services.

Â Â Â Â Â  (d) Control or limit entry into, exit from, movement within and the occupancy of premises in any public area subject to or threatened by a public health emergency if such actions are reasonable and necessary to respond to the public health emergency.

Â Â Â Â Â  (e) Take any other action that may be necessary for the management of resources, or to protect the public during a public health emergency, including any actions authorized under ORS 401.065, 401.074, 401.085 and 401.095.

Â Â Â Â Â  (4) Nothing in ORS 433.441 to 433.452 limits the authority of the Governor to declare a state of emergency under ORS 401.055. If a state of emergency is declared as authorized under ORS 401.055, the Governor may implement any action authorized by ORS 433.441 to 433.452.

Â Â Â Â Â  (5) A proclamation of a state of public health emergency expires when terminated by a declaration of the Governor or no more than 14 days after the date the public health emergency is proclaimed unless the Governor expressly extends the proclamation for an additional 14-day period.

Â Â Â Â Â  (6) When real or personal property is taken under power granted by this section, the owner of the property shall be entitled to reasonable compensation from the state. [2003 c.555 Â§1; 2007 c.445 Â§23]

Â Â Â Â Â  433.442 Definitions for ORS 433.441 to 433.452. As used in ORS 433.441 to 433.452:

Â Â Â Â Â  (1) ÂBioterrorismÂ means the intentional use of any microorganism, virus, infectious substance or biological product to cause death, disease or other biological harm to a human, an animal, a plant or another living organism.

Â Â Â Â Â  (2) ÂCommunicable diseaseÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (3) ÂLocal public health authorityÂ has the meaning given that term in ORS 431.260.

Â Â Â Â Â  (4) ÂPublic health emergencyÂ means an occurrence or imminent threat of an illness or health condition that:

Â Â Â Â Â  (a) Is believed to be caused by any of the following:

Â Â Â Â Â  (A) Bioterrorism;

Â Â Â Â Â  (B) The appearance of a novel or previously controlled or eradicated infectious agent or biological toxin that may be highly contagious;

Â Â Â Â Â  (C) An epidemic of communicable disease; or

Â Â Â Â Â  (D) A natural disaster, a chemical attack or accidental chemical release or a nuclear attack or nuclear accident; and

Â Â Â Â Â  (b) Poses a high probability of any of the following harms:

Â Â Â Â Â  (A) A large number of deaths in the affected population;

Â Â Â Â Â  (B) A large number of serious or long-term disabilities in the affected population; or

Â Â Â Â Â  (C) Widespread exposure to an infectious or toxic agent that poses a significant risk of substantial future harm to a large number of persons in the affected population.

Â Â Â Â Â  (5) ÂPublic health measureÂ has the meaning given that term in ORS 431.260. [2007 c.445 Â§22]

Â Â Â Â Â  433.443 Authority of Public Health Director during public health emergency; penalties; access to and use of individually identifiable health information; rules. (1)(a) During a public health emergency proclaimed under ORS 433.441, the Public Health Director may, as necessary to appropriately respond to the public health emergency:

Â Â Â Â Â  (A) Adopt reporting requirements for and provide notice of those requirements to health care providers, institutions and facilities for the purpose of obtaining information directly related to the public health emergency;

Â Â Â Â Â  (B) After consultation with appropriate medical experts, create and require the use of diagnostic and treatment protocols to respond to the public health emergency and provide notice of those protocols to health care providers, institutions and facilities;

Â Â Â Â Â  (C) Order, or authorize local public health administrators to order, public health measures appropriate to the public health threat presented;

Â Â Â Â Â  (D) Upon approval of the Governor, take other actions necessary to address the public health emergency and provide notice of those actions to health care providers, institutions and facilities, including public health actions authorized by ORS 431.264;

Â Â Â Â Â  (E) Take any enforcement action authorized by ORS 431.262, including the imposition of civil penalties of up to $500 per day against individuals, institutions or facilities that knowingly fail to comply with requirements resulting from actions taken in accordance with the powers granted to the Public Health Director under subparagraphs (A), (B) and (D) of this paragraph; and

Â Â Â Â Â  (F) The authority granted to the Public Health Director under this section:

Â Â Â Â Â  (i) Supersedes any authority granted to a local public health authority if the local public health authority acts in a manner inconsistent with guidelines established or rules adopted by the director under this section; and

Â Â Â Â Â  (ii) Does not supersede the general authority granted to a local public health authority or a local public health administrator except as authorized by law or necessary to respond to a public health emergency.

Â Â Â Â Â  (b) The authority of the Public Health Director to take administrative action, and the effectiveness of any action taken, under paragraph (a)(A), (B), (D), (E) and (F) of this subsection terminates upon the expiration of the proclaimed state of public health emergency, unless the actions are continued under other applicable law.

Â Â Â Â Â  (2) Civil penalties under subsection (1) of this section shall be imposed in the manner provided in ORS 183.745. The Public Health Director must establish that the individual, institution or facility subject to the civil penalty had actual notice of the action taken that is the basis for the penalty. The maximum aggregate total for penalties that may be imposed against an individual, institution or facility under subsection (1) of this section is $500 for each day of violation, regardless of the number of violations of subsection (1) of this section that occurred on each day of violation.

Â Â Â Â Â  (3)(a) During a proclaimed state of public health emergency, the Public Health Director and local public health administrators shall be given immediate access to individually identifiable health information necessary to:

Â Â Â Â Â  (A) Determine the causes of an illness related to the public health emergency;

Â Â Â Â Â  (B) Identify persons at risk;

Â Â Â Â Â  (C) Identify patterns of transmission;

Â Â Â Â Â  (D) Provide treatment; and

Â Â Â Â Â  (E) Take steps to control the disease.

Â Â Â Â Â  (b) Individually identifiable health information accessed as provided by paragraph (a) of this subsection may not be used for conducting nonemergency epidemiologic research or to identify persons at risk for post-traumatic mental health problems, or for any other purpose except the purposes listed in paragraph (a) of this subsection.

Â Â Â Â Â  (c) Individually identifiable health information obtained by the Public Health Director or local public health administrators under this subsection may not be disclosed without written authorization of the identified individual except:

Â Â Â Â Â  (A) Directly to the individual who is the subject of the information or to the legal representative of that individual;

Â Â Â Â Â  (B) To state, local or federal agencies authorized to receive such information by state or federal law;

Â Â Â Â Â  (C) To identify or to determine the cause or manner of death of a deceased individual; or

Â Â Â Â Â  (D) Directly to a health care provider for the evaluation or treatment of a condition that is the subject of a proclamation of a state of public health emergency issued under ORS 433.441.

Â Â Â Â Â  (d) Upon expiration of the state of public health emergency, the Public Health Director or local public health administrators may not use or disclose any individually identifiable health information that has been obtained under this section. If a state of emergency that is related to the state of public health emergency has been declared under ORS 401.055, the Public Health Director and local public health administrators may continue to use any individually identifiable information obtained as provided under this section until termination of the state of emergency.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCovered entityÂ means:

Â Â Â Â Â  (A) The ChildrenÂs Health Insurance Program;

Â Â Â Â Â  (B) The Family Health Insurance Assistance Program established under ORS 735.722;

Â Â Â Â Â  (C) A health insurer that is an insurer as defined in ORS 731.106 and that issues health insurance as defined in ORS 731.162;

Â Â Â Â Â  (D) The state medical assistance program; and

Â Â Â Â Â  (E) A health care provider.

Â Â Â Â Â  (b) ÂHealth care providerÂ includes but is not limited to:

Â Â Â Â Â  (A) A psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist licensed under ORS chapter 675 or an employee of the psychologist, occupational therapist, clinical social worker, professional counselor or marriage and family therapist;

Â Â Â Â Â  (B) A physician, podiatric physician and surgeon, physician assistant or acupuncturist licensed under ORS chapter 677 or an employee of the physician, podiatric physician and surgeon, physician assistant or acupuncturist;

Â Â Â Â Â  (C) A nurse or nursing home administrator licensed under ORS chapter 678 or an employee of the nurse or nursing home administrator;

Â Â Â Â Â  (D) A dentist licensed under ORS chapter 679 or an employee of the dentist;

Â Â Â Â Â  (E) A dental hygienist or denturist licensed under ORS chapter 680 or an employee of the dental hygienist or denturist;

Â Â Â Â Â  (F) A speech-language pathologist or audiologist licensed under ORS chapter 681 or an employee of the speech-language pathologist or audiologist;

Â Â Â Â Â  (G) An emergency medical technician certified under ORS chapter 682;

Â Â Â Â Â  (H) An optometrist licensed under ORS chapter 683 or an employee of the optometrist;

Â Â Â Â Â  (I) A chiropractic physician licensed under ORS chapter 684 or an employee of the chiropractic physician;

Â Â Â Â Â  (J) A naturopathic physician licensed under ORS chapter 685 or an employee of the naturopathic physician;

Â Â Â Â Â  (K) A massage therapist licensed under ORS 687.011 to 687.250 or an employee of the massage therapist;

Â Â Â Â Â  (L) A direct entry midwife licensed under ORS 687.405 to 687.495 or an employee of the direct entry midwife;

Â Â Â Â Â  (M) A physical therapist licensed under ORS 688.010 to 688.201 or an employee of the physical therapist;

Â Â Â Â Â  (N) A radiologic technologist licensed under ORS 688.405 to 688.605 or an employee of the radiologic technologist;

Â Â Â Â Â  (O) A respiratory care practitioner licensed under ORS 688.800 to 688.840 or an employee of the respiratory care practitioner;

Â Â Â Â Â  (P) A pharmacist licensed under ORS chapter 689 or an employee of the pharmacist;

Â Â Â Â Â  (Q) A dietitian licensed under ORS 691.405 to 691.585 or an employee of the dietitian;

Â Â Â Â Â  (R) A funeral service practitioner licensed under ORS chapter 692 or an employee of the funeral service practitioner;

Â Â Â Â Â  (S) A health care facility as defined in ORS 442.015;

Â Â Â Â Â  (T) A home health agency as defined in ORS 443.005;

Â Â Â Â Â  (U) A hospice program as defined in ORS 443.850;

Â Â Â Â Â  (V) A clinical laboratory as defined in ORS 438.010;

Â Â Â Â Â  (W) A pharmacy as defined in ORS 689.005;

Â Â Â Â Â  (X) A diabetes self-management program as defined in ORS 743A.184; and

Â Â Â Â Â  (Y) Any other person or entity that furnishes, bills for or is paid for health care in the normal course of business.

Â Â Â Â Â  (c) ÂIndividualÂ means a natural person.

Â Â Â Â Â  (d) ÂIndividually identifiable health informationÂ means any oral or written health information in any form or medium that is:

Â Â Â Â Â  (A) Created or received by a covered entity, an employer or a health care provider that is not a covered entity; and

Â Â Â Â Â  (B) Identifiable to an individual, including demographic information that identifies the individual, or for which there is a reasonable basis to believe the information can be used to identify an individual, and that relates to:

Â Â Â Â Â  (i) The past, present or future physical or mental health or condition of an individual;

Â Â Â Â Â  (ii) The provision of health care to an individual; or

Â Â Â Â Â  (iii) The past, present or future payment for the provision of health care to an individual.

Â Â Â Â Â  (e) ÂLegal representativeÂ means attorney at law, person holding a general power of attorney, guardian, conservator or any person appointed by a court to manage the personal or financial affairs of a person, or agency legally responsible for the welfare or support of a person.

Â Â Â Â Â  (5) All civil penalties recovered under this section shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses.

Â Â Â Â Â  (6) The Public Health Director may request assistance in enforcing orders issued pursuant to this section from state or local law enforcement authorities. If so requested by the Public Health Director, state and local law enforcement authorities, to the extent resources are available, shall assist in enforcing orders issued pursuant to this section.

Â Â Â Â Â  (7) If the Department of Human Services adopts temporary rules to implement the provisions of this section, the rules adopted are not subject to the provisions of ORS 183.335 (6)(a). The department may amend temporary rules adopted pursuant to this subsection as often as necessary to respond to the public health emergency. [2003 c.555 Â§Â§2,3; 2007 c.445 Â§24]

Â Â Â Â Â  433.445 [Amended by 1973 c.779 Â§11; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.446 Authority of Governor during state of public health emergency. The Governor may seek assistance under the Emergency Management Assistance Compact during a state of public health emergency to obtain additional resources for providing services directly related to mitigation of the crisis. [2003 c.555 Â§4; 2007 c.445 Â§25]

Â Â Â Â Â  433.448 Use of immunization registry and tracking and recall system during state of public health emergency. (1)(a) During a state of public health emergency proclaimed under ORS 433.441 or during a state of emergency declared under ORS 401.055 that is related to a state of public health emergency that has not expired, the immunization registry and tracking and recall system established under ORS 433.094 may be used as a vaccination management and tracking system for the purpose of preventing the spread of diseases that can be prevented by vaccination or for tracking the mass administration of antibiotic prophylaxis.

Â Â Â Â Â  (b) When being used as authorized by this section, an immunization registry may include persons of any age, and vaccination records may be shared with authorized users of the registry for purposes related to the proclaimed state of public health emergency without obtaining the prior authorization of the clients of the registry.

Â Â Â Â Â  (2) As used in this section, ÂclientÂ and Âimmunization registryÂ have the meaning given those terms in ORS 433.090. [2003 c.555 Â§5; 2007 c.445 Â§26]

Â Â Â Â Â  433.449 Disposal of human remains during state of public health emergency. (1) As used in this section:

Â Â Â Â Â  (a) ÂContaminated materialÂ means wastes or other materials exposed to or tainted by chemical, radiological, or biological substances or agents.

Â Â Â Â Â  (b) ÂTransmissible agentÂ means a biological substance capable of causing disease or infection through individual to individual transmission, animal to individual transmission, or other modes of transmission.

Â Â Â Â Â  (2) Notwithstanding any provision in ORS chapter 97 or 692, during a state of public health emergency, the Public Health Director may:

Â Â Â Â Â  (a) Prescribe measures to provide for the safe disposal of human remains as may be reasonable and necessary to respond to the public health emergency. Measures adopted under this subsection may include the embalming, burial, cremation, interment, disinterment, transportation and disposal of human remains.

Â Â Â Â Â  (b) Require any person in charge of disposing of human remains to clearly label the human remains of a deceased person with a communicable disease or transmissible agent with an external, clearly visible tag indicating that the human remains are infected or contaminated and, if known, the communicable disease or transmissible agent or contaminated materials present in the remains.

Â Â Â Â Â  (c) After a medical examiner has certified the cause and manner of death, order a person in charge of disposing of human remains to dispose of the human remains of a person who has died of a communicable disease or transmissible agent through burial or cremation within a specified time period. To the extent practicable, religious, cultural, family and individual beliefs of the deceased person or the personÂs family shall be considered when disposing of any human remains.

Â Â Â Â Â  (3) The Public Health Director must consult and coordinate with the State Medical Examiner when exercising authority under this section. Nothing in this section is intended to override authority granted to the State Medical Examiner or district medical examiner under ORS 146.003 to 146.189 and 146.710 to 146.992. [2007 c.445 Â§28]

Â Â Â Â Â  433.450 [Amended by 1973 c.779 Â§12; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.452 Detaining persons exposed to reportable condition or condition that is basis for state of public health emergency. (1) If the Public Health Director or the local public health administrator reasonably believes a person within the jurisdiction of the director or the administrator may have been exposed to a communicable disease identified by rule of the Department of Human Services to be a reportable disease or condition or a condition that is the basis for a state of public health emergency declared by the Governor as authorized by ORS 433.441, the person may be detained for as long as reasonably necessary for the director or administrator to convey information to the person regarding the communicable disease or condition and to obtain contact information, including but not limited to the personÂs residence and employment addresses, date of birth, telephone numbers and any other contact information required by the director or administrator.

Â Â Â Â Â  (2) If a person detained under subsection (1) of this section refuses to provide the information requested, the director or administrator may impose a public health measure appropriate to the public health threat presented pursuant to ORS 433.035, 433.121 and 433.123. [2003 c.555 Â§11; 2007 c.445 Â§27]

Â Â Â Â Â  433.455 [Amended by 1973 c.779 Â§13; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.460 [Amended by 1973 c.779 Â§14; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.465 [Amended by 1973 c.779 Â§15; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.466 Right to legal counsel by persons subject to public health measure. (1) A person or group of persons subject to isolation or quarantine or other public health measure pursuant to ORS 433.121 or 433.123 has the right to be represented by legal counsel if the person or group of persons so elects. If the person or group of persons requests legal counsel and cannot afford counsel, the court shall appoint legal counsel. If no request for legal counsel is made, the court must appoint legal counsel unless counsel is expressly, knowingly and intelligently refused by the person or the group of persons. The person or the group of persons may request legal counsel at any time during the period of imposition of the isolation, quarantine or other public health measure.

Â Â Â Â Â  (2) If a person is unable to afford legal counsel, the public defense services executive director shall determine and pay, as provided in ORS 135.055, the reasonable expenses of the person and compensation for legal counsel appointed to represent the person. [2007 c.445 Â§11]

Â Â Â Â Â  433.470 [Amended by 1973 c.779 Â§16; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.475 [Amended by 1979 c.590 Â§2; 1979 c.828 Â§8; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.480 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â

Â Â Â Â Â  433.485 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.490 [Amended by 1973 c.779 Â§17; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.495 [Amended by 1967 c.187 Â§1; 1973 c.779 Â§18; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.500 [Amended by 1967 c.187 Â§2; 1973 c.779 Â§19; repealed by 1981 c.198 Â§2]

INDOOR AIR POLLUTION

Â Â Â Â Â  433.502 Definitions. As used in ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785:

Â Â Â Â Â  (1) ÂOffice workplaceÂ means any enclosed nonmanufacturing indoor area, located in a building of more than 4,000 square feet, and in which 50 or more employees, as defined in ORS 654.005 spend any part of their working hours.

Â Â Â Â Â  (2) ÂPublic areaÂ means any enclosed indoor area open to and frequented by the public and where, during a representative 24-hour period the number of public occupants exceeds the number of employees, except private residences. ÂPublic areaÂ includes a health care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂRemodelingÂ means any change, addition or modification in the ventilation system for which a building permit is or was required.

Â Â Â Â Â  (4) ÂSignificant indoor air pollutantÂ means any solid, liquid, semisolid, dissolved solid, biological organism, aerosol or gaseous material, including combinations or mixtures of substances, which has an adverse effect on human health and has been designated by the state for regulation under ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785. [1989 c.1070 Â§1]

Â Â Â Â Â  Note: 433.502 to 433.526 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 433 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  433.505 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.507 Legislative findings. The Legislative Assembly finds and declares:

Â Â Â Â Â  (1) Scientific studies reveal that indoor concentrations of some pollutants are frequently higher than outdoor concentrations of those pollutants and that indoor pollutant concentrations can exceed health-based standards.

Â Â Â Â Â  (2) On the average, people spend at least 90 percent of their time indoors, and, as a result, the population has a significant potential for exposure to indoor air pollutants.

Â Â Â Â Â  (3) Indoor air pollution poses one of the most serious environmental threats to public health, including cancer, respiratory illness, multiple chemical sensitivities, skin and eye irritation and related effects, and is estimated to cause significant increases in medical costs and claims, and declines in work productivity. Indoor air pollution also has been linked significantly to improperly maintained ventilation systems that increase consumption of energy.

Â Â Â Â Â  (4) Existing state environmental and occupational health programs do not adequately protect the public from exposure to indoor air pollution that may occur in public areas or office workplaces.

Â Â Â Â Â  (5) It is in the public interest to reduce exposure to indoor air pollution by developing a comprehensive program to investigate and remedy indoor air pollution and to educate the public. [1989 c.1070 Â§2]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.510 [Amended by 1973 c.779 Â§20; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.511 Public information program. Subject to available funds, the Department of Human Services may establish a broad public information program to educate the public on indoor air pollutants, their identities, causes and effects, and on effective practical methods for preventing, detecting and correcting the causes of indoor air pollution. [1989 c.1070 Â§3]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.515 [Repealed by 1973 c.779 Â§21 (433.516 enacted in lieu of 433.515)]

Â Â Â Â Â  433.516 [1973 c.779 Â§22 (enacted in lieu of 433.515); 1979 c.828 Â§9; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.517 Field investigations and epidemiological studies. Subject to available funds, the Department of Human Services may conduct field investigations and epidemiological studies to quantify the extent of indoor air pollution levels and public exposure in
Oregon
. Field investigations shall be conducted in a manner that does not compete with the business of private contractors. Epidemiological studies may be conducted to look for the causes of illness and collect and analyze data to identify trends and health impacts, especially where national information on significant potential problems is lacking. [1989 c.1070 Â§4]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.520 [Amended by 1973 c.779 Â§23; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.521 Indoor air quality standards. (1) Based upon the recommendations of the Indoor Air Pollution Task Force, the Department of Human Services may establish indoor air quality standards for significant indoor air pollutants. If established, the standards:

Â Â Â Â Â  (a) Shall include an adequate margin of safety;

Â Â Â Â Â  (b) Shall be adequate to protect the population, including sensitive groups; and

Â Â Â Â Â  (c) May be revised as appropriate.

Â Â Â Â Â  (2) If established, indoor air quality standards shall be at least for the following significant indoor air pollutants:

Â Â Â Â Â  (a) Particulate matter;

Â Â Â Â Â  (b) Aldehydes;

Â Â Â Â Â  (c) Radon;

Â Â Â Â Â  (d) Carbon monoxide;

Â Â Â Â Â  (e) Carbon dioxide;

Â Â Â Â Â  (f) Ozone; and

Â Â Â Â Â  (g) Water vapor.

Â Â Â Â Â  (3) In developing the indoor air quality standards, the Department of Human Services shall consult with the Department of Environmental Quality, the Department of Consumer and Business Services and the Indoor Air Pollution Task Force.

Â Â Â Â Â  (4) The standards established by the Department of Human Services shall not take effect before July 1, 1991. The Department of Human Services shall seek voluntary compliance with the standards. [1989 c.1070 Â§5; 1993 c.744 Â§227]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.525 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.526 Public recognition program for compliance; rules. (1) The Department of Human Services may establish by rule a public recognition program for office workplaces, buildings and public areas that consistently meet the indoor air quality requirements of ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785. Any workplace, building or public area that qualifies for such recognition may display a notice indicating that the building exceeds the requirements of
Oregon
Âs indoor clean air statutes.

Â Â Â Â Â  (2) To qualify for recognition under this section, an office workplace, building or public area shall:

Â Â Â Â Â  (a) Comply with all applicable provisions of ORS 433.835 to 433.875;

Â Â Â Â Â  (b) Demonstrate a consistent pattern of compliance in meeting all indoor air quality standards and other requirements of ORS 433.502 to 433.526, 455.445 and 468A.775 to 468A.785; and

Â Â Â Â Â  (c) Demonstrate to the satisfaction of the Department of Human Services that all technically and economically practicable steps have been taken to minimize significant sources of indoor air pollution.

Â Â Â Â Â  (3) The Department of Human Services by rule may establish a fee to be submitted by the owner or responsible party of a building, workplace or public area who requests certification under this section. The fee shall be an amount sufficient to pay the departmentÂs costs in carrying out the provisions of this section. [1989 c.1070 Â§8]

Â Â Â Â Â  Note: See note under 433.502.

Â Â Â Â Â  433.530 [Amended by 1973 c.779 Â§24; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.535 [Amended by 1973 c.779 Â§25; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.540 [Amended by 1973 c.779 Â§26; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.545 [Amended by 1973 c.779 Â§27; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.550 [Amended by 1973 c.779 Â§28; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.555 [Amended by 1973 c.779 Â§29; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.560 [Repealed by 1963 c.574 Â§1 (433.561 enacted in lieu of 433.560)]

Â Â Â Â Â  433.561 [1963 c.574 Â§2 (enacted in lieu of 433.560); 1973 c.779 Â§30; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.565 [Repealed by 1963 c.574 Â§3 (433.566 enacted in lieu of 433.565)]

Â Â Â Â Â  433.566 [1963 c.574 Â§4 (enacted in lieu of 433.565); 1973 c.779 Â§31; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.570 [Amended by 1973 c.779 Â§32; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.575 [Amended by 1973 c.779 Â§33; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.580 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.585 [Amended by 1973 c.779 Â§34; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.590 [Amended by 1973 c.779 Â§35; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.595 [Amended by 1973 c.779 Â§36; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.600 [Amended by 1973 c.779 Â§37; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.605 [Amended by 1973 c.779 Â§38; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.610 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.615 [Amended by 1963 c.574 Â§5; 1969 c.449 Â§1; 1973 c.779 Â§39; 1975 c.526 Â§1; 1977 c.696 Â§1; 1979 c.590 Â§3; 1979 c.828 Â§10; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.620 [Repealed by 1963 c.574 Â§6 (433.621 enacted in lieu of 433.620)]

Â Â Â Â Â  433.621 [1963 c.574 Â§7 (enacted in lieu of 433.620); repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.625 [Amended by 1963 c.574 Â§8; 1973 c.779 Â§40; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.630 [Amended by 1973 c.779 Â§41; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.635 [Repealed by 1973 c.427 Â§8 (433.636 enacted in lieu of 433.635)]

Â Â Â Â Â  433.636 [1973 c.427 Â§9 (enacted in lieu of 433.635); repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.640 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.645 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  433.650 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.655 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.660 [Amended by 1973 c.779 Â§42; 1977 c.582 Â§36; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.665 [Amended by 1973 c.779 Â§43; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.670 [Repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.675 [Amended by 1969 c.314 Â§42; 1973 c.779 Â§44; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.680 [Amended by 1973 c.779 Â§45; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.685 [1973 c.779 Â§2; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.690 [1973 c.779 Â§3; repealed by 1981 c.198 Â§2]

Â Â Â Â Â  433.705 [Amended by 1977 c.582 Â§38; repealed by 1979 c.492 Â§1]

Â Â Â Â Â  433.710 [Amended by 1977 c.582 Â§39; renumbered 603.059 in 1999]

MISCELLANEOUS SANITATION PROVISIONS

Â Â Â Â Â  433.715 Exposed merchandise; intermingling or sale without disinfectant prohibited. No person having delivered merchandise, such as clothing, wearing apparel of every description, hair goods, brushes, rubber goods, books, mattresses, blankets, sheets, pillows or other kinds of bedding, to any person or institution at or thereafter taken to any place where any communicable disease exists or may exist, after the delivery of such merchandise, shall intermingle the same with the goods for sale or offer the same for sale or sell the same, or receive any merchandise from any place or premises where any communicable disease exists or has existed, and intermingle such goods with other goods for sale or offer the same for sale or sell the same, until such goods have been thoroughly disinfected in accordance with the rules and regulations of the Department of Human Services.

Â Â Â Â Â  433.720 [Amended by 1967 c.428 Â§10; 1969 c.593 Â§35; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  433.725 [Amended by 1967 c.428 Â§11; 1969 c.593 Â§36; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  433.730 [1957 c.422 Â§1; 1967 c.428 Â§12; 1969 c.593 Â§37; repealed by 1971 c.648 Â§33]

REGULATION OF OUTDOOR MASS GATHERINGS

Â Â Â Â Â  433.735 Definitions for ORS 433.735 to 433.770. As used in ORS 433.735 to 433.770 and 433.990 (7):

Â Â Â Â Â  (1) ÂOutdoor mass gathering,Â unless otherwise defined by county ordinance, means an actual or reasonably anticipated assembly of more than 3,000 persons which continues or can reasonably be expected to continue for more than 24 consecutive hours but less than 120 hours within any three-month period and which is held primarily in open spaces and not in any permanent structure.

Â Â Â Â Â  (2) ÂOrganizerÂ includes any person who holds, stages or sponsors an outdoor mass gathering and the owner, lessee or possessor of the real property upon which the outdoor mass gathering is to take place.

Â Â Â Â Â  (3) ÂPermanent structureÂ includes a stadium, an arena, an auditorium, a coliseum, a fairgrounds or other similar established places for assemblies.

Â Â Â Â Â  (4) ÂTemporary structureÂ includes tents, trailers, chemical toilet facilities and other structures customarily erected or sited for temporary use. [1971 c.597 Â§1a; 1981 c.82 Â§3; 1985 c.758 Â§1; 2001 c.104 Â§157; 2007 c.445 Â§32]

Â Â Â Â Â  433.740 Policy. The Legislative Assembly finds that the uncontrolled outdoor gatherings of large groups of persons for extended periods of time have necessitated a need for the establishment of reasonable health and safety rules to regulate such outdoor mass gatherings. [1971 c.597 Â§1]

Â Â Â Â Â  433.745 Outdoor mass gathering without permit prohibited. (1) No organizer shall hold, conduct, advertise or otherwise promote an outdoor mass gathering or allow an outdoor mass gathering to be held on real property the organizer owns, leases or possesses unless a permit to hold such outdoor mass gathering has been issued by the county governing body in which the outdoor mass gathering is to take place.

Â Â Â Â Â  (2) A permit issued under this section does not entitle the organizer to make any permanent physical alterations to or on the real property which is the site of the outdoor mass gathering. [1971 c.597 Â§2; 1985 c.758 Â§3]

Â Â Â Â Â  433.750 Permit application; procedure for issuance of permit; fee. (1) The governing body of a county in which an outdoor mass gathering is to take place shall issue a permit upon application when the organizer demonstrates compliance with or the ability to comply with the health and safety rules governing outdoor mass gatherings to be regulated according to the anticipated crowd and adopted by the Department of Human Services. The application shall include all of the following:

Â Â Â Â Â  (a) Name and address of the applicant.

Â Â Â Â Â  (b) Legal description of the place of the proposed gathering.

Â Â Â Â Â  (c) Date of the proposed gathering.

Â Â Â Â Â  (d) Estimated attendance at the proposed gathering.

Â Â Â Â Â  (e) Nature of the proposed gathering.

Â Â Â Â Â  (f) Such other appropriate information as the county governing body may require in order to insure compliance with rules of the Department of Human Services.

Â Â Â Â Â  (2) Notice of the application shall be sent by the county governing body to the county sheriff or county chief law enforcement officer, the county health officer and the chief of the fire district in which the gathering is to be held.

Â Â Â Â Â  (3) Each officer receiving notice of the application under subsection (2) of this section who wishes to comment on the application shall submit such comment in writing to the county governing body not later than the hearing date. The comment may include recommendations related to the official functions of the officer as to granting the permit and any recommended conditions that should be imposed.

Â Â Â Â Â  (4) The county governing body shall hold a public hearing on the issue of compliance with this section. Notice of the time and place of such hearing including a general explanation of the matter to be considered shall be published at least 10 calendar days before the hearing in a newspaper of general circulation in the county or, if there is none, it shall be posted in at least three public places in the county.

Â Â Â Â Â  (5) Any decision of a county governing body on an application for a permit to hold an outdoor mass gathering may be appealed to a circuit court for the county as provided in ORS 34.020 to 34.100.

Â Â Â Â Â  (6) A county governing body may charge permit applicants a fee reasonably calculated to reimburse the county for its reasonable and necessary costs in receiving, processing and reviewing applications for permits to hold outdoor mass gatherings. However, a fee authorized by this subsection shall not exceed $5,000 and shall not be charged when the governing body finds, by a preponderance of the evidence presented to the governing body, that the applicant is unable to reimburse the governing body. [1971 c.597 Â§3; 1985 c.758 Â§4; 1993 c.779 Â§1]

Â Â Â Â Â  433.755 Additional information required before permit issued; liability of permit holder; casualty insurance; county as additional insured. (1) In reviewing an application for a permit to hold an outdoor mass gathering, the county governing body may require such plans, specifications and reports as it may deem necessary for proper review and it may request and shall receive from all public officers, departments and agencies of the state and its political subdivisions such cooperation and assistance as it may deem necessary. If the county governing body determines upon examination of the permit application that the outdoor mass gathering creates a potential for injury to persons or property, the county governing body may require organizers to obtain an insurance policy in an amount commensurate with the risk, but not exceeding $1 million. The policy of casualty insurance shall provide coverage against liability for death, injury or disability of any human or for damage to property arising out of the outdoor mass gathering. The county shall be named as an additional insured under the policy.

Â Â Â Â Â  (2) In the event of failure to remove all debris or residue and repair any damage to personal or real property arising out of the outdoor mass gathering within 72 hours after its termination and to remove any temporary structures used at the outdoor mass gathering within three weeks after its termination, the county governing body may file suit against the organizer for financial settlement as is needed to remove debris, residue or temporary structures and to repair such damage to real or personal property of persons not attending the outdoor mass gathering. The organizer shall be wholly responsible for payment of any fines imposed under ORS 433.990 (7). [1971 c.597 Â§4; 1985 c.758 Â§5; 1993 c.779 Â§2; 2001 c.104 Â§158; 2007 c.445 Â§33]

Â Â Â Â Â  433.760 Rulemaking authority. Notwithstanding any other provisions of law, the Department of Human Services shall, in accordance with the provisions of ORS chapter 183, make rules regulated according to anticipated crowds with respect to health and safety at outdoor mass gatherings which provide for:

Â Â Â Â Â  (1) Adequate water supply, drainage and sewerage facilities;

Â Â Â Â Â  (2) Adequate toilet facilities;

Â Â Â Â Â  (3) Adequate refuse storage and disposal facilities;

Â Â Â Â Â  (4) Adequate food and sanitary food service, if supplied;

Â Â Â Â Â  (5) Adequate emergency medical facilities and communication systems;

Â Â Â Â Â  (6) Adequate fire protection; and

Â Â Â Â Â  (7) Adequate security personnel and traffic control. [1971 c.597 Â§5; 1981 c.82 Â§4; 1985 c.758 Â§8]

Â Â Â Â Â  433.763 Compliance with land use regulations required; criteria for approval. (1) Any gathering of more than 3,000 persons which continues or can reasonably be expected to continue for more than 120 hours within any three-month period and any part of which is held in open spaces shall be allowed by a county planning commission if all of the following occur:

Â Â Â Â Â  (a) The organizer makes application for a permit to the county planning commission.

Â Â Â Â Â  (b) The applicant demonstrates to the county planning commission that the applicant has complied or can comply with the requirements for an outdoor mass gathering permit set out in ORS 433.750.

Â Â Â Â Â  (c) The county planning commission shall make findings that:

Â Â Â Â Â  (A) Any permits required by the applicable land use regulations have been granted; and

Â Â Â Â Â  (B) The proposed gathering:

Â Â Â Â Â  (i) Is compatible with existing land uses; and

Â Â Â Â Â  (ii) Does not materially alter the stability of the overall land use pattern of the area.

Â Â Â Â Â  (2) The provisions of ORS 433.755 apply to any gatherings reviewed or approved under this section.

Â Â Â Â Â  (3) A decision granting or denying a permit under this section may be appealed to the county governing body as provided in ORS 215.402 to 215.438.

Â Â Â Â Â  (4) If a county has not created a planning commission as provided in ORS 215.030, the county governing body, or such other person as the governing body designates shall receive the application and make the findings and decision required by this section. [1985 c.758 Â§7]

Â Â Â Â Â  433.765 Effect on county ordinances or regulations adopted under county charter. Ordinances or regulations of a county enacted under a county charter adopted pursuant to section 10, Article VI, Oregon Constitution, and not inconsistent with ORS 433.735 to 433.770 and 433.990 (7) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (7), are not superseded by ORS 433.735 to 433.770 and 433.990 (7) or such rules. Nothing in ORS 433.735 to 433.770 and 433.990 (7) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (7) precludes the right of a county to enact ordinances or regulations under a county charter if such ordinances or regulations are not inconsistent with ORS 433.735 to 433.770 and 433.990 (7) or any rules adopted under ORS 433.735 to 433.770 and 433.990 (7). [1971 c.597 Â§6; 2001 c.104 Â§159; 2007 c.445 Â§34]

Â Â Â Â Â  433.767 Application to gatherings defined by county ordinance. ORS 433.735 to 433.770 and 433.990 (7) apply to outdoor mass gatherings defined by county ordinance as well as to those defined by ORS 433.735 (1). [1981 c.82 Â§2; 2001 c.104 Â§160; 2007 c.445 Â§35]

Â Â Â Â Â  433.770 Enforcement. (1) In addition to and not in lieu of the maintenance of other actions for any violation of ORS 433.745, the district attorney for the county in which an outdoor mass gathering is to be held may maintain an action in any court of general equitable jurisdiction to prevent, restrain or enjoin any violation of ORS 433.745.

Â Â Â Â Â  (2) Cases filed under the provisions of this section or an appeal therefrom shall be given preference on the docket over all other civil cases except those given equal preference by statute. [1971 c.597 Â§6a; 1979 c.284 Â§143]

PROGRAMS TO TREAT ALLERGIC RESPONSE OR HYPOGLYCEMIA

Â Â Â Â Â  433.800 Definitions for ORS 433.800 to 433.830. As used in ORS 433.800 to 433.830, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAllergenÂ means a substance, usually a protein, which evokes a particular adverse response in a sensitive individual.

Â Â Â Â Â  (2) ÂAllergic responseÂ means a medical condition caused by exposure to an allergen, with physical symptoms that may be life threatening, ranging from localized itching to severe anaphylactic shock and death.

Â Â Â Â Â  (3) ÂHypoglycemiaÂ means a condition in which a person experiences low blood sugar, producing symptoms that may range from drowsiness to loss of muscle control so that chewing or swallowing is impaired, to irrational behavior in which food intake is resisted, or to convulsions, fainting or coma.

Â Â Â Â Â  (4) ÂOther treatmentÂ means oral administration of food containing glucose or other forms of carbohydrate, such as jelly or candy.

Â Â Â Â Â  (5) ÂOther treatment has failedÂ means the hypoglycemic studentÂs symptoms have worsened or the student has become incoherent, unconscious or unresponsive. [1989 c.299 Â§2; 1997 c.345 Â§1]

Â Â Â Â Â  433.805 Policy. It is the purpose of ORS 433.800 to 433.830 to provide a means of authorizing certain individuals when a licensed health care professional is not immediately available to administer lifesaving treatment to persons who have severe allergic responses to insect stings and other specific allergens and to persons who are experiencing severe hypoglycemia when other treatment has failed or cannot be initiated. [1981 c.367 Â§1; 1989 c.299 Â§3; 1997 c.345 Â§2]

Â Â Â Â Â  433.810 Duties of Department of Human Services; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Adopt rules necessary for the administration of ORS 433.800 to 433.830 including defining circumstances under which 433.800 to 433.815 and 433.825 shall apply. The department shall include input from the educational system, health care provider organizations and other interested parties when adopting rules or amending those rules.

Â Â Â Â Â  (2) Develop or approve protocols for educational training as described in ORS 433.815, including the use of mechanisms for periodic retraining of individuals, and provide the protocols for educational training upon request to schools, health care professionals, parents or guardians of students or other interested parties. [1981 c.367 Â§2; 1989 c.299 Â§4; 1997 c.345 Â§3]

Â Â Â Â Â  433.815 Educational training. Educational training required by ORS 433.800 to 433.830 shall be conducted under the supervision of a physician licensed under ORS chapter 677 or a nurse practitioner licensed under ORS chapter 678 to practice in this state. The training may be conducted by a health care professional licensed under ORS chapter 678 as delegated by a supervising professional. The curricula shall minimally include the following subjects:

Â Â Â Â Â  (1) Recognition of the symptoms of systemic allergic responses to insect stings and other allergens;

Â Â Â Â Â  (2) Recognition of the symptoms of hypoglycemia;

Â Â Â Â Â  (3) Familiarity with common factors that are likely to elicit systemic allergic responses and common factors that may induce hypoglycemia;

Â Â Â Â Â  (4) Proper administration of a subcutaneous injection of epinephrine for severe allergic responses to insect stings and other specific allergens;

Â Â Â Â Â  (5) Proper administration of a subcutaneous injection of glucagon for severe hypoglycemia when other treatment has failed or cannot be initiated; and

Â Â Â Â Â  (6) Necessary follow-up treatment. [1981 c.367 Â§3; 1989 c.299 Â§5; 1997 c.345 Â§4]

Â Â Â Â Â  433.820 Eligibility for training. A person eligible to receive the training described in ORS 433.815 must meet the following requirements:

Â Â Â Â Â  (1) Be 21 years of age or older; and

Â Â Â Â Â  (2) Have, or reasonably expect to have, responsibility for or contact with at least one other person as a result of the eligible personÂs occupational or volunteer status, such as camp counselors, scout leaders, school personnel, forest rangers, tour guides or chaperones. [1981 c.367 Â§4; 1997 c.345 Â§5]

Â Â Â Â Â  433.825 Availability of doses of epinephrine and glucagon to trained persons. (1) A person who has successfully completed educational training described in ORS 433.815 for severe allergic responses may receive from any health care professional with appropriate prescriptive privileges licensed under ORS chapter 677 or 678 in this state a prescription for premeasured doses of epinephrine and the necessary paraphernalia for administration. The person may possess and administer in an emergency situation when a licensed health care professional is not immediately available such prescribed epinephrine to any person suffering a severe allergic response.

Â Â Â Â Â  (2) A person who has successfully completed educational training in the administration of glucagon as described in ORS 433.815 for hypoglycemia may receive from the parent or guardian of a student doses of glucagon prescribed by a health care professional with appropriate prescriptive privileges licensed under ORS chapter 677 or 678 in this state, as well as the necessary paraphernalia for administration. The person may possess and administer glucagon to the student for whom the glucagon is prescribed, if the student is suffering a severe hypoglycemic reaction in an emergency situation when a licensed health care professional is not immediately available and other treatment has failed or cannot be initiated. [1981 c.367 Â§5; 1989 c.299 Â§6; 1997 c.345 Â§6]

Â Â Â Â Â  433.830 Immunity of trained person and institution rendering emergency assistance. (1) No cause of action shall arise against a person who has successfully completed an educational training program described in ORS 433.815 for any act or omission of the person when acting in good faith while rendering emergency treatment pursuant to the authority granted by ORS 433.800 to 433.830, except where such conduct can be described as wanton misconduct.

Â Â Â Â Â  (2) No cause of action shall arise against an institution, facility, agency or organization when acting in good faith to allow for the rendering of emergency treatment pursuant to the authority granted by ORS 433.800 to 433.830, except where such conduct can be described as wanton misconduct. [1981 c.367 Â§6; 1997 c.345 Â§7]

OREGON
INDOOR CLEAN AIR ACT

Â Â Â Â Â  433.835 Definitions for ORS 433.835 to 433.875. As used in ORS 433.835 to 433.875:

Â Â Â Â Â  (1) ÂEnclosed areaÂ means all space between a floor and a ceiling that is enclosed on all sides by solid walls or windows, exclusive of doors or passageways, that extend from the floor to the ceiling, including all space therein screened by partitions that do not extend to the ceiling.

Â Â Â Â Â  (2) ÂPlace of employmentÂ means every enclosed area under the control of a public or private employer that employees frequent during the course of employment, including but not limited to work areas, employee lounges, rest rooms, conference rooms, classrooms, cafeterias and hallways. ÂPlace of employmentÂ does not include a private residence unless it is used as a child care facility as defined in ORS 657A.250, a facility providing adult day care as defined in ORS 410.490 or a health care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂPublic placeÂ means any enclosed indoor area open to and frequented by the public, except those public places subject to ORS 441.815, including but not limited to restaurants, as defined in ORS 624.010, retail stores, banks, commercial establishments, educational facilities, nursing homes, auditoriums, arenas, meeting rooms and grocery stores.

Â Â Â Â Â  (4) ÂSmoking instrumentÂ means any cigar, cigarette, pipe or other smoking equipment. [1981 c.384 Â§2; 2001 c.990 Â§1]

Â Â Â Â Â  Note: The amendments to 433.835 by section 1, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.835. As used in ORS 433.835 to 433.875:

Â Â Â Â Â  (1) ÂCigar barÂ means a business that:

Â Â Â Â Â  (a) Has on-site sales of cigars as defined in ORS 323.500;

Â Â Â Â Â  (b) Has a humidor on the premises;

Â Â Â Â Â  (c) Allows the smoking of cigars on the premises but prohibits the smoking of all other tobacco products in any form including, but not limited to, loose tobacco, pipe tobacco, cigarettes as defined in ORS 323.010 and cigarillos as defined by the Department of Human Services by rule;

Â Â Â Â Â  (d) Has been issued and operates under a full on-premises sales license issued under ORS 471.175;

Â Â Â Â Â  (e) Prohibits persons under 21 years of age from entering the premises and posts notice of the prohibition;

Â Â Â Â Â  (f) Does not offer video lottery games as authorized under ORS 461.217;

Â Â Â Â Â  (g) Has a maximum seating capacity of 40 persons;

Â Â Â Â Â  (h) Has a ventilation system that is certified by the assistant to the State Fire Marshal described in ORS 476.060 for the jurisdiction in which the cigar bar is located as adequate to remove the cigar smoke in the cigar bar and vents the smoke from the cigar bar in a manner that prevents the smoke from entering any other establishment; and

Â Â Â Â Â  (i) Requires all employees to read and sign a document that explains the dangers of exposure to secondhand smoke.

Â Â Â Â Â  (2) ÂEnclosed areaÂ means all space between a floor and a ceiling that is enclosed on three or more sides by permanent or temporary walls or windows, exclusive of doors or passageways, that extend from the floor to the ceiling.

Â Â Â Â Â  (3) ÂPlace of employmentÂ means every enclosed area under the control of a public or private employer that employees frequent during the course of employment, including but not limited to work areas, employee lounges, vehicles that are operated in the course of an employerÂs business that are not operated exclusively by one employee, rest rooms, conference rooms, classrooms, cafeterias, hallways, meeting rooms, elevators and stairways. ÂPlace of employmentÂ does not include a private residence unless it is used as a child care facility as defined in ORS 657A.250 or a facility providing adult day care as defined in ORS 410.490.

Â Â Â Â Â  (4) ÂPublic placeÂ means any enclosed area open to the public.

Â Â Â Â Â  (5) ÂSmoke shopÂ means a business that:

Â Â Â Â Â  (a) Is primarily engaged in the sale of tobacco products and smoking instruments, with at least 75 percent of the gross revenues of the business resulting from such sales;

Â Â Â Â Â  (b) Prohibits persons under 18 years of age from entering the premises;

Â Â Â Â Â  (c) Does not offer video lottery games as authorized under ORS 461.217, social gaming or betting on the premises;

Â Â Â Â Â  (d) Does not sell or offer on-premises consumption of alcoholic beverages; and

Â Â Â Â Â  (e) Is a stand-alone business with no other businesses or residential property attached to the premises.

Â Â Â Â Â  (6) ÂSmoking instrumentÂ means any cigar, cigarette, pipe or other smoking equipment.

Â Â Â Â Â  433.840 Policy. The people of
Oregon
find that because the smoking of tobacco creates a health hazard to those present in confined places, it is necessary to reduce exposure to tobacco smoke by requiring nonsmoking areas in certain places. [1981 c.384 Â§1]

Â Â Â Â Â  Note: The amendments to 433.840 by section 2, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.840. The people of
Oregon
find that because exposure to secondhand smoke is known to cause cancer and other chronic diseases such as heart disease, asthma and bronchitis, it is necessary to reduce exposure to tobacco smoke by prohibiting smoking in all public places and places of employment.

Â Â Â Â Â  433.845 Smoking prohibited except in designated areas. No person shall smoke or carry any lighted smoking instrument in a public place except in areas designated as smoking areas pursuant to ORS 433.850. Smoking is prohibited in a room during the time that jurors are required to use the room. [1981 c.384 Â§3; 1985 c.752 Â§1]

Â Â Â Â Â  Note: The amendments to 433.845 by section 3, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.845. (1) A person may not smoke or carry any lighted smoking instrument in a public place or place of employment except in areas designated as smoking areas pursuant to ORS 433.850.

Â Â Â Â Â  (2) A person may not smoke or carry any lighted smoking instrument within 10 feet of the following parts of public places or places of employment:

Â Â Â Â Â  (a) Entrances;

Â Â Â Â Â  (b) Exits;

Â Â Â Â Â  (c) Windows that open; and

Â Â Â Â Â  (d) Ventilation intakes that serve an enclosed area.

Â Â Â Â Â  (3) A person may not smoke or carry any lighted smoking instrument in a room during the time that jurors are required to use the room.

Â Â Â Â Â  433.850 Smoke free place of employment required; exceptions; posting signs. (1) Except as provided in subsection (2) of this section, an employer shall provide a place of employment that is free of tobacco smoke for all employees.

Â Â Â Â Â  (2) The following areas are not subject to the smoking restrictions in subsection (1) of this section:

Â Â Â Â Â  (a) Retail businesses primarily engaged in the sale of tobacco or tobacco products.

Â Â Â Â Â  (b) Restaurants posted as off-limits to minors or areas of restaurants posted as off-limits to minors under rules adopted by the Oregon Liquor Control Commission.

Â Â Â Â Â  (c) Bars or taverns posted as off-limits to minors under rules adopted by the Oregon Liquor Control Commission.

Â Â Â Â Â  (d) Rooms or halls being used by a charitable, fraternal or religious organization to conduct bingo games under a license issued pursuant to ORS 464.270.

Â Â Â Â Â  (e) Bowling centers.

Â Â Â Â Â  (f) Rooms designated by the owner or person in charge of a hotel or motel as rooms in which smoking is permitted.

Â Â Â Â Â  (g) Employee lounges designated by an employer for smoking if:

Â Â Â Â Â  (A) The lounge is not accessible to minors;

Â Â Â Â Â  (B) The air in the lounge is exhausted directly to the outside by an exhaust fan and not recirculated to other parts of the building;

Â Â Â Â Â  (C) The lounge is in compliance with ventilation standards established by rule by the Department of Human Services;

Â Â Â Â Â  (D) The lounge is located in a nonwork area where no employee is required to enter as part of the employeeÂs work responsibilities. For purposes of this paragraph, Âwork responsibilitiesÂ does not include custodial or maintenance work carried out in a lounge when it is unoccupied; and

Â Â Â Â Â  (E) There are sufficient nonsmoking lounges to accommodate nonsmokers.

Â Â Â Â Â  (3) An employer, except in those places described in subsection (2) of this section, shall post appropriate signs. [1981 c.384 Â§Â§4,5; 2001 c.104 Â§161; 2001 c.990 Â§2]

Â Â Â Â Â  Note: The amendments to 433.850 by section 4, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.850. (1) An employer shall provide a place of employment that is free of tobacco smoke for all employees.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) The owner or person in charge of a hotel or motel may designate up to 25 percent of the sleeping rooms of the hotel or motel as rooms in which smoking is permitted.

Â Â Â Â Â  (b) Smoking of noncommercial tobacco products for ceremonial purposes is permitted in spaces designated for traditional ceremonies in accordance with the American Indian Religious Freedom Act, 42 U.S.C. 1996.

Â Â Â Â Â  (c) Smoking is permitted in a smoke shop.

Â Â Â Â Â  (d) Smoking is permitted in a cigar bar that generated on-site retail sales of cigars of at least $5,000 for the calendar year ending December 31, 2006.

Â Â Â Â Â  (3) An employer, except in those places described in subsection (2) of this section, shall post signs that provide notice of the provisions of ORS 433.835 to 433.875.

Â Â Â Â Â  433.855 Duties of Department of Human Services; rules; limitations; compliance checks. (1) The Department of Human Services, in accordance with the provisions of ORS chapter 183:

Â Â Â Â Â  (a) Shall adopt rules necessary to implement the provisions of ORS 433.835 to 433.875 and 433.990 (5);

Â Â Â Â Â  (b) Shall be responsible for compliance with such rules; and

Â Â Â Â Â  (c) May impose a civil penalty not to exceed the amount specified in ORS 433.990 (5) for each violation of a rule of the department applicable to ORS 433.850, to be collected in the manner provided in ORS 441.705 to 441.745. All penalties recovered shall be paid into the State Treasury and credited to the General Fund.

Â Â Â Â Â  (2) In carrying out its duties under this section, the Department of Human Services is not authorized to require any changes in ventilation or barriers in any public place. However, nothing in this subsection is intended to limit the authority of the department to impose any requirements under any other provision of law.

Â Â Â Â Â  (3) In public places which the Department of Human Services regularly inspects, the Department of Human Services shall check for compliance with the provisions of ORS 433.835 to 433.875 and 433.990 (5). In other public places, the Department of Human Services shall respond in writing or orally by telephone to complaints, notifying the proprietor or person in charge of responsibilities of the proprietor or person in charge under ORS 433.835 to 433.875 and 433.990 (5). If repeated complaints are received, the Department of Human Services may take appropriate action to insure compliance.

Â Â Â Â Â  (4) When a county has received delegation of the duties and responsibilities under ORS 446.425 and 448.100, or contracted with the Department of Human Services under ORS 190.110, the county shall be responsible for enforcing the provisions of ORS 433.835 to 433.875 and 433.990 (5) that are applicable to those licensed facilities and shall have the same authority as the Department of Human Services for such enforcement. [1981 c.384 Â§6; 1991 c.734 Â§21; 2001 c.104 Â§162; 2001 c.990 Â§6; 2003 c.309 Â§6; 2007 c.445 Â§36]

Â Â Â Â Â  Note: The amendments to 433.855 by section 5, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.855. (1) The Department of Human Services, in accordance with the provisions of ORS chapter 183:

Â Â Â Â Â  (a) Shall adopt rules necessary to implement the provisions of ORS 433.835 to 433.875 and 433.990 (5);

Â Â Â Â Â  (b) Shall be responsible for compliance with such rules; and

Â Â Â Â Â  (c) May impose a civil penalty not to exceed the amount specified in ORS 433.990 (5) for each violation of a rule of the department applicable to ORS 433.845 or 433.850, to be collected in the manner provided in ORS 441.705 to 441.745. All penalties recovered shall be paid into the State Treasury and credited to the Tobacco Use Reduction Account established under ORS 431.832.

Â Â Â Â Â  (2) In carrying out its duties under this section, the Department of Human Services is not authorized to require any changes in ventilation or barriers in any public place or place of employment. However, nothing in this subsection is intended to limit the authority of the department to impose any requirements under any other provision of law.

Â Â Â Â Â  (3) In public places which the Department of Human Services regularly inspects, the Department of Human Services shall check for compliance with the provisions of ORS 433.835 to 433.875 and 433.990 (5). In other public places and places of employment, the Department of Human Services shall respond in writing or orally by telephone to complaints, notifying the proprietor or person in charge of responsibilities of the proprietor or person in charge under ORS 433.835 to 433.875 and 433.990 (5). If repeated complaints are received, the Department of Human Services may take appropriate action to ensure compliance.

Â Â Â Â Â  (4) When a county has received delegation of the duties and responsibilities under ORS 446.425 and 448.100, or contracted with the Department of Human Services under ORS 190.110, the county shall be responsible for enforcing the provisions of ORS 433.835 to 433.875 and 433.990 (5) that are applicable to those licensed facilities and shall have the same authority as the Department of Human Services for such enforcement.

Â Â Â Â Â  433.860 Enforcement. The Department of Human Services or local board of health may institute an action in the circuit court of the county where the violation occurred to enjoin repeated violations of ORS 433.850. [1981 c.384 Â§7]

Â Â Â Â Â  433.863 Limitation on prohibition of smoking by local government. (1) A local government may not prohibit smoking in any areas listed in ORS 433.850 (2) unless the local government prohibition was passed before July 1, 2001.

Â Â Â Â Â  (2) As used in this section, Âlocal governmentÂ means any county, district, municipality, port or political subdivision of this state. [2001 c.990 Â§4]

Â Â Â Â Â  Note: 433.863 is repealed January 1, 2009. See sections 12 and 13, chapter 602, Oregon Laws 2007.

Â Â Â Â Â  433.865 Waiver authorized. Upon request, the Department of Human Services may waive the provisions of ORS 433.835 to 433.875 and 433.990 (5) for any public place if it determines that:

Â Â Â Â Â  (1) There are valid reasons to do so; and

Â Â Â Â Â  (2) A waiver will not significantly affect the health and comfort of nonsmokers. [1981 c.384 Â§8; 2001 c.104 Â§163; 2007 c.445 Â§37]

Â Â Â Â Â  Note: 433.865 is repealed January 1, 2009. See sections 12 and 13, chapter 602, Oregon Laws 2007.

Â Â Â Â Â  433.870 Regulation in addition to other smoking regulations. The regulations authorized by ORS 433.855, 433.860 and 433.865 are in addition to and not in lieu of any other law regulating smoking. [1981 c.384 Â§11; 2001 c.104 Â§164; 2001 c.990 Â§5]

Â Â Â Â Â  Note: The amendments to 433.870 by section 6, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.870. The rules authorized by ORS 433.855 and 433.860 are in addition to and not in lieu of any other law regulating smoking.

Â Â Â Â Â  433.875 Short title. ORS 433.835 to 433.875 and 433.990 (5) shall be cited as the Oregon Indoor Clean Air Act. [1981 c.384 Â§12; 2001 c.104 Â§165; 2007 c.445 Â§38]

PENALTIES

Â Â Â Â Â  433.990 Penalties. (1) Violation of ORS 433.004 or 433.008, 433.255, 433.260 or 433.715 is a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 433.010 is punishable, upon conviction, by imprisonment in the custody of the Department of Corrections for not more than three years.

Â Â Â Â Â  (3) Violation of ORS 433.035 is punishable upon conviction by a fine of not less than $10 nor more than $100, or by imprisonment for not less than 10 days nor more than 30 days, or by both.

Â Â Â Â Â  (4) Violation of ORS 433.131 is a Class D violation punishable by fines totaling not more than $50 per day, not to exceed $1,000 in any 30-day period.

Â Â Â Â Â  (5) Violation of ORS 433.850 is a Class D violation punishable by fines totaling not more than $50 per day, not to exceed $1,000 in any 30-day period.

Â Â Â Â Â  (6) Violation of ORS 433.345 or 433.365 is a Class B violation. Failure to obey any lawful order of the Director of Human Services issued under ORS 433.350 is a Class C misdemeanor.

Â Â Â Â Â  (7) Any organizer, as defined in ORS 433.735, violating ORS 433.745 is punishable, upon conviction, by a fine of not more than $10,000. [Subsection (8) (1969 Replacement Part) enacted as 1957 c.422 Â§2; subsection (8) derived from 434.990; 1971 c.648 Â§23; subsection (9) enacted as 1971 c.413 Â§6; subsection (10) enacted as 1971 c.597 Â§7; 1973 c.779 Â§46; 1979 c.492 Â§6; 1979 c.828 Â§13; subsection (5) enacted as 1981 c.384 Â§10; 1987 c.320 Â§232; 1987 c.600 Â§16; 1999 c.1051 Â§182; 2001 c.104 Â§166; 2001 c.636 Â§5; 2001 c.990 Â§7; 2007 c.445 Â§30]

Â Â Â Â Â  Note: The amendments to 433.990 by section 7, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  433.990. (1) Violation of ORS 433.004 or 433.008, 433.255, 433.260 or 433.715 is a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 433.010 is punishable, upon conviction, by imprisonment in the custody of the Department of Corrections for not more than three years.

Â Â Â Â Â  (3) Violation of ORS 433.035 is punishable upon conviction by a fine of not less than $10 nor more than $100, or by imprisonment for not less than 10 days nor more than 30 days, or by both.

Â Â Â Â Â  (4) Violation of ORS 433.131 is a Class D violation punishable by fines totaling not more than $50 per day, not to exceed $1,000 in any 30-day period.

Â Â Â Â Â  (5) Violation of ORS 433.850 is a Class A violation punishable by a fine of not more than $500 per day. Fines imposed against a single employer under this subsection may not exceed $2,000 in any 30-day period.

Â Â Â Â Â  (6) Violation of ORS 433.345 or 433.365 is a Class B violation. Failure to obey any lawful order of the Director of Human Services issued under ORS 433.350 is a Class C misdemeanor.

Â Â Â Â Â  (7) Any organizer, as defined in ORS 433.735, violating ORS 433.745 is punishable, upon conviction, by a fine of not more than $10,000.

_______________



Chapter 434

Chapter 434 - (Former Provisions)

Venereal Diseases

VENEREAL DISEASES

PUBLIC HEALTH AND SAFETY

434.005 [1973 c.829 §13; 1977 c.582 §40; repealed by 1987 c.600 §18]

434.010 [Amended by 1973 c.829 §36; repealed by 1977 c.582 §61]

434.020 [Amended by 1973 c.829 §37; 1977 c.582 §56; repealed by 1987 c.600 §18]

434.030 [Repealed by 1973 c.829 §71]

434.040 [Repealed by 1973 c.829 §71]

434.050 [Amended by 1973 c.829 §38; 1977 c.582 §57; repealed by 1987 c.600 §18]

434.055 [1975 c.343 §2; repealed by 1987 c.600 §18]

434.060 [Repealed by 1967 c.617 §2 (433.035 enacted in lieu of 434.060)]

434.070 [Amended by 1977 c.582 §41; 1981 c.152 §5; repealed by 1987 c.600 §18]

434.080 [Amended by 1973 c.829 §39; repealed by 1987 c.600 §18]

434.090 [Amended by 1973 c.829 §40; repealed by 1987 c.600 §18]

434.100 [Amended by 1973 c.829 §41; 1979 c.731 §9; repealed by 1987 c.600 §18]

434.110 [Repealed by 1973 c.829 §71]

434.130 [Amended by 1973 c.829 §42; repealed by 1987 c.600 §18]

434.140 [Amended by 1973 c.829 §43; 1977 c.582 §42; repealed by 1987 c.600 §18]

434.150 [Repealed by 1973 c.829 §71]

434.160 [Amended by 1973 c.829 §44; 1987 c.158 §79; repealed by 1987 c.600 §18]

434.170 [Amended by 1973 c.829 §45; repealed by 1987 c.600 §18]

434.180 [Amended by 1973 c.829 §46; 1987 c.158 §80; repealed by 1987 c.600 §18]

434.190 [Repealed by 1987 c.600 §18]

434.200 [Amended by 1973 c.829 §47; repealed by 1987 c.600 §18]

434.210 [Amended by 1973 c.829 §48; repealed by 1987 c.600 §18]

434.250 [Amended by 1977 c.582 §43; repealed by 1987 c.600 §18]

434.260 [Amended by 1973 c.829 §49; 1977 c.582 §44; repealed by 1987 c.600 §18]

434.270 [Repealed by 1987 c.600 §18]

434.990 [Amended by 1973 c.829 §50; repealed by 1987 c.600 §18]

_______________



Chapter 435

Chapter 435 Â Birth Control; Termination of Pregnancy

2007 EDITION

BIRTH CONTROL; TERMINATION OF PREGNANCY

PUBLIC HEALTH AND SAFETY

CONTRACEPTIVES; CONDOMS

435.010Â Â Â Â  License required for manufacture or sale of contraceptives; exception

435.020Â Â Â Â  Types of licenses; application; display

435.030Â Â Â Â  Wholesale and manufacturer license

435.050Â Â Â Â  License issuance; fee; duration; rules

435.060Â Â Â Â  Revocation of licenses and seizure of equipment

435.070Â Â Â Â  Appeal of revocation and seizure orders

435.080Â Â Â Â  Publication of licensing regulations

435.090Â Â Â Â  Labeling; standards; expiration date

435.100Â Â Â Â  Standards; rules regarding enforcement

435.105Â Â Â Â  Inspection program of certain stock of vendors

435.120Â Â Â Â  Disposition of receipts

435.130Â Â Â Â  Jurisdiction over prosecutions

FAMILY PLANNING AND BIRTH CONTROL

435.200Â Â Â Â  Interference by public body with right to obtain and use safe and effective methods of contraception prohibited

435.205Â Â Â Â  Family planning and birth control services by public agencies; fees

435.215Â Â Â Â  Right to refuse services protected

435.225Â Â Â Â  Refusal by employee to offer services

435.235Â Â Â Â  Construction of ORS 435.205 to 435.235

EMERGENCY CONTRACEPTION

435.250Â Â Â Â  Policy

435.252Â Â Â Â  Definitions for ORS 435.252 and 435.254

435.254Â Â Â Â  Duty of hospital to provide information about emergency contraception and to make emergency contraception available to victim of sexual assault; informational materials; rules

435.256Â Â Â Â  Civil penalty

VOLUNTARY STERILIZATION

435.305Â Â Â Â  Voluntary sterilization authorized; advice; consent

TERMINATION OF PREGNANCY

435.435Â Â Â Â  Effect of refusal to consent to termination

435.475Â Â Â Â  Refusal to admit patient for termination

435.485Â Â Â Â  Medical personnel not required to participate in termination

435.496Â Â Â Â  Report to Center for Health Statistics; who has duty; report content

PENALTIES

435.990Â Â Â Â  Penalties

CONTRACEPTIVES; CONDOMS

Â Â Â Â Â  435.010 License required for manufacture or sale of contraceptives; exception. (1) No appliances, drugs or medicinal preparations intended or having special utility for the prevention of conception or venereal diseases, or both, shall be manufactured or sold at wholesale in this state without a license issued by the State Board of Pharmacy, as provided in ORS 435.010 to 435.130, which licenses shall be in addition to other licenses required by law.

Â Â Â Â Â  (2) The prohibitions of subsection (1) of this section do not apply to practitioners as defined in ORS 689.005. [Amended by 1969 c.328 Â§1; 1977 c.328 Â§1; 1979 c.777 Â§47]

Â Â Â Â Â  435.020 Types of licenses; application; display. (1) The following types of licenses shall be issued by the State Board of Pharmacy under ORS 435.010 to 435.130:

Â Â Â Â Â  (a) Wholesale licenses.

Â Â Â Â Â  (b) Manufacturing licenses.

Â Â Â Â Â  (2) The license application shall be made in writing on a form prescribed and furnished by the board and one such license shall be obtained for each wholesaler or manufacturer. Such licenses shall be publicly or conspicuously displayed, and open to inspection by the board or other authorized persons. [Amended by 1969 c.328 Â§2; 1973 c.104 Â§5; 1975 c.285 Â§1]

Â Â Â Â Â  435.030 Wholesale and manufacturer license. Wholesale and manufacturer licenses shall be issued only to persons authorized to sell or distribute the appliances, drugs or medicinal preparations mentioned in ORS 435.010. [Amended by 1969 c.328 Â§3; 1977 c.328 Â§2]

Â Â Â Â Â  435.035 [1973 c.104 Â§2; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.040 [Amended by 1969 c.328 Â§4; 1973 c.104 Â§6; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.050 License issuance; fee; duration; rules. (1) All licenses shall be issued by the State Board of Pharmacy on written application and payment of an annual license fee for each manufacturer or wholesale license, which fee shall not exceed $300.

Â Â Â Â Â  (2) Licenses shall be in effect for one year from January 1 of each year or such date as may be specified by board rule. [Amended by 1963 c.96 Â§2; 1967 c.183 Â§1; 1973 c.104 Â§4; 1975 c.285 Â§2; 1993 c.18 Â§109; 1993 c.571 Â§23; 2007 c.768 Â§3]

Â Â Â Â Â  435.060 Revocation of licenses and seizure of equipment. (1) Notwithstanding ORS chapter 183, the State Board of Pharmacy may revoke any license for violation of ORS 435.010 to 435.130 by notice in writing to the holder of such license, stating specifically the reasons for revocation.

Â Â Â Â Â  (2) The board shall transmit a copy of such revocation to the Attorney General, who shall thereupon instruct the sheriff of the county in which such licensee is doing business thereunder to seize the written license. [Amended by 1969 c.328 Â§5; 1971 c.734 Â§49; 1975 c.285 Â§3]

Â Â Â Â Â  435.070 Appeal of revocation and seizure orders. (1) A licensee may, within 30 days from the date of the service of notice of revocation, appeal to the circuit court of the county in which the licensee is doing business under the license for a review of the action of the State Board of Pharmacy in revoking the license and of the action of the sheriff in making a seizure thereunder.

Â Â Â Â Â  (2) The appeal shall be taken by filing in the circuit court a copy of the notice of revocation and a denial or statement in writing and sworn to by the licensee putting in issue such facts in connection therewith as the licensee may desire to dispute or put in controversy. A copy of this sworn statement shall be served upon the State Board of Pharmacy by the licensee at the time of filing the same.

Â Â Â Â Â  (3) The court may then proceed to hear and dispose of the matter in a summary manner upon such testimony and evidence as the licensee and the State Board of Pharmacy, the Attorney General or the district attorney of the county in question shall offer.

Â Â Â Â Â  (4) If the court finds that the action of the State Board of Pharmacy in revoking such license or in making such seizure was without sufficient grounds, it shall order the license to be reinstated and the property seized to be restored. If the court finds that the licensee has been guilty of a violation of ORS 435.010 to 435.130 and that the revocation of license was justifiable, the property seized shall be ordered by the court to be destroyed and the sheriff shall carry out such order.

Â Â Â Â Â  435.080 Publication of licensing regulations. The State Board of Pharmacy shall prepare, print and distribute rules and regulations not inconsistent with law, for the conduct of proceedings for the issue, enforcement and revocation of the licenses provided in ORS 435.010 to 435.130. [Amended by 1995 c.79 Â§222]

Â Â Â Â Â  435.090 Labeling; standards; expiration date. (1) Goods of the class specified in ORS 435.010 shall be sold at wholesale or at retail in this state only if they:

Â Â Â Â Â  (a) Specifically identify the manufacturer, date of manufacture or an expiration date and the distributor thereof by firm name and address on the container in which the goods are sold or are intended to be distributed. All such goods manufactured after December 31, 1994, shall bear an expiration date.

Â Â Â Â Â  (b) Comply with the standards as to such goods, respecting grade and quality, prescribed by the Department of Human Services under ORS 435.100.

Â Â Â Â Â  (2) Relative to drugs or medicinal preparations intended or having special utility for the prevention of conception, each individual container manufactured for sale in
Oregon
must bear the date of manufacture or an expiration date. All such drugs or medicinal preparations manufactured after December 31, 1994, shall bear an expiration date. [Amended by 1975 c.285 Â§4; 1977 c.328 Â§3; 1993 c.571 Â§24]

Â Â Â Â Â  435.100 Standards; rules regarding enforcement. (1) The Department of Human Services shall adopt and promulgate from time to time and have jurisdiction over the establishing of such standards relating to and governing the articles and medicinal preparations mentioned in ORS 435.010 as may be deemed necessary by the department in the interest of disease prevention.

Â Â Â Â Â  (2) The State Board of Pharmacy may adopt other rules to enforce and carry out the provisions of ORS 435.010 to 435.130 in cooperation with the department.

Â Â Â Â Â  (3) The department shall cause to have published the brand names of all goods of the class specified in ORS 435.010 that comply with the standards prescribed under subsection (1) of this section. [Amended by 1975 c.285 Â§5]

Â Â Â Â Â  435.105 Inspection program of certain stock of vendors. In lieu of its own inspection program, the State Board of Pharmacy may enter into an agreement with the Department of Human Services or a county or district board of health. The agreement shall authorize the department or the board to make inspections of the condom stock to determine that the stock consists only of brands that comply with standards promulgated under ORS 435.100 (1). The agreement shall include authority to enforce applicable rules of the State Board of Pharmacy and the department and such rules of the board shall be considered rules of the department or the county or district board of health. [1973 c.104 Â§3; 1975 c.285 Â§6]

Â Â Â Â Â  435.110 [Amended by 1969 c.328 Â§6; repealed by 1975 c.285 Â§8]

Â Â Â Â Â  435.120 Disposition of receipts. All license fees collected under ORS 435.010 to 435.130 shall be retained and used by the board in carrying out and enforcing ORS 435.010 to 435.130, except as provided in this section. [Amended by 1987 c.905 Â§23]

Â Â Â Â Â  435.130 Jurisdiction over prosecutions. Justice courts have concurrent jurisdiction with the circuit courts over all violations of ORS 435.010 to 435.130.

FAMILY PLANNING AND BIRTH CONTROL

Â Â Â Â Â  435.200 Interference by public body with right to obtain and use safe and effective methods of contraception prohibited. (1) A public body as defined in ORS 174.109 or, except as provided in ORS 435.225, an officer, employee or agent of a public body may not:

Â Â Â Â Â  (a) Deprive a consenting individual of the right to obtain and use safe and effective methods of contraception; or

Â Â Â Â Â  (b) Interfere with or restrict, in the regulation or provision of benefits, facilities, services or information, the right of consenting individuals to obtain and use safe and effective methods of contraception.

Â Â Â Â Â  (2) Nothing in this section is intended to prevent the application of laws, rules, ordinances or taxes that affect the method or manner of sales or distribution of contraceptive devices, provided the laws, rules, ordinances or taxes are designed to promote public health and safety and do not unreasonably burden public access to contraception.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂContraceptionÂ means the use of any process, device or method to prevent pregnancy, including steroidal, chemical, physical or barrier, natural or permanent methods for preventing the union of an ovum with the spermatozoon, or preventing the subsequent implantation of the fertilized ovum in the uterus, and includes all postcoital methods, drugs or devices approved by the United States Food and Drug Administration to prevent pregnancy.

Â Â Â Â Â  (b) ÂPregnancyÂ is the period of time from implantation of a fertilized ovum in the uterus to delivery. A woman shall be presumed pregnant if she is premenopausal and exhibits signs of pregnancy, including missed menses, until disproved by a laboratory test or until delivery. [2007 c.182 Â§7]

Â Â Â Â Â  435.205 Family planning and birth control services by public agencies; fees. (1) The Department of Human Services and every county health department shall offer family planning and birth control services within the limits of available funds. Both agencies jointly may offer such services. The Director of Human Services or a designee shall initiate and conduct discussions of family planning with each person who might have an interest in and benefit from such service. The Department of Human Services shall furnish consultation and assistance to county health departments.

Â Â Â Â Â  (2) Family planning and birth control services may include interviews with trained personnel; distribution of literature; referral to a licensed physician for consultation, examination, medical treatment and prescription; and, to the extent so prescribed, the distribution of rhythm charts, the initial supply of a drug or other medical preparation, contraceptive devices and similar products.

Â Â Â Â Â  (3) Any literature, charts or other family planning and birth control information offered under this section in counties in which a significant segment of the population does not speak English shall be made available in the appropriate foreign language for that segment of the population.

Â Â Â Â Â  (4) In carrying out its duties under this section, and with the consent of the county governing body, any county health department may adopt a fee schedule for services provided by the county health department. The fees shall be reasonably calculated not to exceed costs of services provided and may be adjusted on a sliding scale reflecting ability to pay.

Â Â Â Â Â  (5) The county health department shall collect fees according to the schedule adopted under subsection (4) of this section. Such fees may be used to meet the expenses of providing the services authorized by this section. [1967 c.491 Â§Â§1,2; 1971 c.396 Â§1; 1971 c.779 Â§65; 1973 c.253 Â§1; 2001 c.900 Â§159]

Â Â Â Â Â  435.215 Right to refuse services protected. The refusal of any person to accept family planning and birth control services shall in no way affect the right of such person to receive public assistance or any other public benefit and every person to whom such services are offered shall be so advised initially both orally and in writing. Employees engaged in the administration of ORS 435.205 to 435.235 shall recognize that the right to make decisions concerning family planning and birth control is a fundamental personal right of the individual and nothing in ORS 435.205 to 435.235 shall in any way abridge such individual right, nor shall any individual be required to state the reason for refusing the offer of family planning and birth control services. [1967 c.491 Â§3; 1971 c.779 Â§66; 1987 c.158 Â§81]

Â Â Â Â Â  435.225 Refusal by employee to offer services. Any employee of the Department of Human Services may refuse to accept the duty of offering family planning and birth control services to the extent that such duty is contrary to the personal or religious beliefs of the employee. However, such employee shall notify the immediate supervisor in writing of such refusal in order that arrangements may be made for eligible persons to obtain such information and services from another employee. Such refusal shall not be grounds for any disciplinary action, for dismissal, for any interdepartmental transfer, for any other discrimination in employment, or for suspension from employment, or for any loss in pay or other benefits. [1967 c.491 Â§4; 1971 c.779 Â§67]

Â Â Â Â Â  435.235 Construction of ORS 435.205 to 435.235. ORS 435.205 to 435.235 shall be liberally construed to protect the rights of all individuals to pursue their religious beliefs, to follow the dictates of their own consciences, to prevent the imposition upon any individual of practices offensive to the individualÂs moral standards, to respect the right of every individual to self-determination in the procreation of children, and to insure a complete freedom of choice in pursuance of constitutional rights. [1967 c.491 Â§5]

EMERGENCY CONTRACEPTION

Â Â Â Â Â  435.250 Policy. The Legislative Assembly declares that:

Â Â Â Â Â  (1) It is the public policy of this state that all OregoniansÂ right to freedom from unreasonable government intrusion into their private lives, and specifically the right of consenting individuals to obtain and use methods of contraception without interference by governmental entities, shall be safeguarded; and

Â Â Â Â Â  (2) The laws of this state must be interpreted and construed to recognize and protect these rights. [2007 c.182 Â§1]

Â Â Â Â Â  435.252 Definitions for ORS 435.252 and 435.254. As used in this section and ORS 435.254:

Â Â Â Â Â  (1) ÂCare to a victim of sexual assaultÂ means a medical examination, procedure or service provided by a licensed medical provider to a victim of sexual assault.

Â Â Â Â Â  (2) ÂCulturally competentÂ means sensitive to the patientÂs faith, race, ethnicity and national origin.

Â Â Â Â Â  (3) ÂEmergency contraceptionÂ means the use of a drug or device that is approved by the United States Food and Drug Administration to prevent pregnancy after sexual intercourse.

Â Â Â Â Â  (4) ÂHospitalÂ has the meaning given that term in ORS 442.015, excluding institutions described in ORS 441.065.

Â Â Â Â Â  (5) ÂSexual assaultÂ means any unwanted sexual contact as defined in ORS 163.305.

Â Â Â Â Â  (6) ÂVictim of sexual assaultÂ means:

Â Â Â Â Â  (a) An individual who states that a sexual assault has been committed against the individual or who is accompanied by a person who states that the individual is a victim of sexual assault; or

Â Â Â Â Â  (b) An individual who hospital personnel have reason to believe is a victim of sexual assault. [2007 c.182 Â§4]

Â Â Â Â Â  435.254 Duty of hospital to provide information about emergency contraception and to make emergency contraception available to victim of sexual assault; informational materials; rules. (1) A hospital providing care to a female victim of sexual assault shall:

Â Â Â Â Â  (a) Promptly provide the victim with unbiased, medically and factually accurate written and oral information about emergency contraception;

Â Â Â Â Â  (b) Promptly orally inform the victim of her option to be provided emergency contraception at the hospital; and

Â Â Â Â Â  (c) If requested by the victim and if not medically contraindicated, provide the victim with emergency contraception immediately at the hospital, notwithstanding section 2, chapter 789, Oregon Laws 2003.

Â Â Â Â Â  (2)(a) In collaboration with victim advocates, other interested parties and nonprofit organizations that provide intervention and support services to victims of sexual assault and their families, the Department of Human Services shall develop, prepare and produce informational materials relating to emergency contraception for the prevention of pregnancy in victims of sexual assault for distribution to and use in all hospital emergency departments in the state, in quantities sufficient to comply with the requirements of this section.

Â Â Â Â Â  (b) The Director of Human Services, in collaboration with community sexual assault programs and other relevant stakeholders, may approve informational materials developed, prepared and produced by other entities for the purposes of paragraph (a) of this subsection.

Â Â Â Â Â  (c) All informational materials must:

Â Â Â Â Â  (A) Be clearly written and easily understood in a culturally competent manner; and

Â Â Â Â Â  (B) Contain an explanation of emergency contraception, including its use, safety and effectiveness in preventing pregnancy, including but not limited to the following facts:

Â Â Â Â Â  (i) Emergency contraception has been approved by the United States Food and Drug Administration as an over-the-counter medication for women 18 years of age or older and is a safe and effective way to prevent pregnancy after unprotected sexual intercourse or after contraceptive failure, if taken in a timely manner.

Â Â Â Â Â  (ii) Emergency contraception is more effective the sooner it is taken.

Â Â Â Â Â  (iii) Emergency contraception will not disrupt an established pregnancy.

Â Â Â Â Â  (3) The department shall respond to complaints of violations of ORS 435.256 in accordance with ORS 441.057.

Â Â Â Â Â  (4) The department shall incorporate the requirements of this section in rules adopted pursuant to ORS 441.055 that prescribe the care to be given to patients at hospitals.

Â Â Â Â Â  (5) The director shall adopt rules necessary to carry out the provisions of this section.

Â Â Â Â Â  (6) Information required to be provided under subsection (1) of this section is medically and factually accurate if the information is verified or supported by the weight of research conducted in compliance with accepted scientific methods and based upon:

Â Â Â Â Â  (a) Reports in peer-reviewed journals; or

Â Â Â Â Â  (b) Information that leading professional organizations, such as the
American
College
of Obstetricians and Gynecologists, and agencies with expertise in the field recognize as accurate and objective. [2007 c.182 Â§5]

Â Â Â Â Â  435.256 Civil penalty. The Department of Human Services may impose a civil penalty against a hospital for each violation of the rules adopted under ORS 435.254. A civil penalty imposed under this section may not exceed $1,000 for each violation upon inspection or each substantiated complaint filed. [2007 c.182 Â§6]

VOLUNTARY STERILIZATION

Â Â Â Â Â  435.305 Voluntary sterilization authorized; advice; consent. (1) A person may be sterilized by appropriate means upon request and upon the advice of a physician licensed by the Oregon Medical Board.

Â Â Â Â Â  (2) No physician or hospital may be held liable for performing a sterilization without obtaining the consent of the spouse of the person sterilized.

Â Â Â Â Â  (3) Free clinics to sterilize males under subsection (1) of this section may be conducted as a part of the program provided for in ORS 435.205.

Â Â Â Â Â  (4)(a) A nurse practitioner licensed by the Oregon State Board of Nursing under ORS 678.375 and acting within the scope of practice authorized by the board may provide medical advice to any person about a sterilization procedure.

Â Â Â Â Â  (b) A nurse practitioner may acknowledge and sign a consent to sterilization procedure form if, no fewer than 30 days before the procedure, the form is provided to and signed by the person on whom the procedure will be performed.

Â Â Â Â Â  (c) A nurse practitioner may not acknowledge or sign a consent to sterilization procedure form if the form is provided to or signed by the person on whom the procedure will be performed fewer than 30 days before the procedure.

Â Â Â Â Â  (d) A nurse practitioner may not perform a sterilization procedure on any person. [1967 c.441 Â§15; 1969 c.31 Â§1; 1973 c.479 Â§1; 1975 c.591 Â§1; 1987 c.158 Â§82; 2005 c.471 Â§5]

Â Â Â Â Â  435.405 [1969 c.684 Â§1; 1971 c.743 Â§370; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.415 [1969 c.684 Â§3; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.425 [1969 c.684 Â§4; repealed by 1983 c.470 Â§1]

TERMINATION OF PREGNANCY

Â Â Â Â Â  435.435 Effect of refusal to consent to termination. The refusal of any person to consent to a termination of pregnancy or to submit thereto shall not be grounds for loss of any privilege or immunity to which the person is otherwise entitled nor shall consent to or submission to a termination of pregnancy be imposed as a condition to the receipt of any public benefits. [1969 c.684 Â§Â§7,12; 1983 c.470 Â§5]

Â Â Â Â Â  435.445 [1969 c.684 Â§8; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.455 [1969 c.684 Â§Â§2,5; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.465 [1969 c.684 Â§6; repealed by 1983 c.470 Â§1]

Â Â Â Â Â  435.475 Refusal to admit patient for termination. (1) Except as provided in subsection (3) of this section, no hospital is required to admit any patient for the purpose of terminating a pregnancy. No hospital is liable for its failure or refusal to participate in such termination if the hospital has adopted a policy not to admit patients for the purposes of terminating pregnancies. However, the hospital must notify the person seeking admission to the hospital of its policy.

Â Â Â Â Â  (2) All hospitals that have not adopted a policy not to admit patients seeking termination of a pregnancy shall admit patients seeking such termination in the same manner and subject to the same conditions as imposed on any other patient seeking admission to the hospital.

Â Â Â Â Â  (3) No hospital operated by this state or by a political subdivision in this state is authorized to adopt a policy of excluding or denying admission to any person seeking termination of a pregnancy. [1969 c.684 Â§9; 1983 c.470 Â§2]

Â Â Â Â Â  435.485 Medical personnel not required to participate in termination. (1) No physician is required to give advice with respect to or participate in any termination of a pregnancy if the refusal to do so is based on an election not to give such advice or to participate in such terminations and the physician so advises the patient.

Â Â Â Â Â  (2) No hospital employee or member of the hospital medical staff is required to participate in any termination of a pregnancy if the employee or staff member notifies the hospital of the election not to participate in such terminations. [1969 c.684 Â§Â§10,11; 1983 c.470 Â§3]

Â Â Â Â Â  435.495 [1969 c.684 Â§13; repealed by 1983 c.470 Â§1 and 1983 c.709 Â§14 (435.496 enacted in lieu of 435.495)]

Â Â Â Â Â  435.496 Report to Center for Health Statistics; who has duty; report content. (1) Each induced termination of pregnancy which occurs in this state, regardless of the length of gestation, shall be reported to the Center for Health Statistics within 30 days by the person in charge of the institution in which the induced termination of pregnancy was performed. If the induced termination of pregnancy was performed outside an institution, the attending physician shall prepare and file the report.

Â Â Â Â Â  (2) If the person who is required to file the report under subsection (1) of this section has knowledge that the person who underwent the induced termination of pregnancy also underwent a follow-up visit or had follow-up contact with a health care provider, the person shall include the fact of the follow-up visit or contact, and whether any complications were noted, in the report. If the person filing the report is not personally aware of the follow-up visit or contact but was informed of the visit or contact, the person shall include the source of that information in the report.

Â Â Â Â Â  (3) Reports submitted under this section shall not disclose the names or identities of the parents. [1983 c.709 Â§14a (enacted in lieu of 435.495); 1997 c.783 Â§46]

PENALTIES

Â Â Â Â Â  435.990 Penalties. (1) Violation of any of the provisions of ORS 435.010 to 435.130 is punishable, upon conviction, by a fine not to exceed $200 or imprisonment in a county jail for not exceeding 60 days, or both.

Â Â Â Â Â  (2)
Sale
at wholesale or retail of any goods of the class specified in ORS 435.010 that do not comply with standards promulgated under ORS 435.100 (1) is a Class C misdemeanor. [Subsection (2) enacted as 1975 c.285 Â§7]

_______________



Chapter 436

Chapter 436 Â Sterilization

2007 EDITION

STERILIZATION

PUBLIC HEALTH AND SAFETY

436.205Â Â Â Â  Definitions

436.215Â Â Â Â  Legislative finding

436.225Â Â Â Â  Obtaining informed consent

436.235Â Â Â Â  Petition to determine ability to give informed consent

436.245Â Â Â Â  Petition content

436.255Â Â Â Â  Court hearing on petition; notice

436.265Â Â Â Â  Appointment of counsel; payment of expenses

436.275Â Â Â Â  Admissible evidence; subpoenas

436.285Â Â Â Â  Presence of respondent; waiver; medication

436.295Â Â Â Â  Court determination of ability to consent

436.305Â Â Â Â  Evidence on best interests of respondent

436.315Â Â Â Â  Appointment of appeal counsel; payment of expenses

436.325Â Â Â Â  Effect on surgical procedures

436.335Â Â Â Â  Report on disposition; biennial review; report to Legislative Assembly

Â Â Â Â Â  436.010 [Amended by 1967 c.441 Â§1; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.020 [Amended by 1955 c.556 Â§1; 1955 c.660 Â§29; 1967 c.441 Â§4; 1969 c.314 Â§43; 1971 c.650 Â§16; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.025 [1967 c.441 Â§3 (1); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.030 [Amended by 1955 c.651 Â§11; 1955 c.660 Â§30; 1961 c.173 Â§1; repealed by 1965 c.264 Â§12]

Â Â Â Â Â  436.035 [1967 c.441 Â§3 (2); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.040 [Repealed by 1965 c.264 Â§1 (436.041 enacted in lieu of 436.040)]

Â Â Â Â Â  436.041 [1965 c.264 Â§2 (enacted in lieu of 436.040); 1967 c.441 Â§5; 1971 c.734 Â§50; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.050 [Amended by 1961 c.173 Â§2; 1965 c.264 Â§3; part renumbered 436.055; 1967 c.441 Â§6; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.055 [Formerly part of 436.050; repealed by 1967 c.441 Â§7 (436.056 enacted in lieu of 436.055)]

Â Â Â Â Â  436.056 [1967 c.441 Â§8 (enacted in lieu of 436.055); repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.060 [Repealed by 1965 c.264 Â§4 (436.061 enacted in lieu of 436.060)]

Â Â Â Â Â  436.061 [1965 c.264 Â§5 (enacted in lieu of 436.060); 1967 c.441 Â§9; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.070 [Amended by 1965 c.264 Â§6; 1967 c.441 Â§10; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.080 [Repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.090 [Amended by 1965 c.264 Â§7; 1967 c.441 Â§11; 1973 c.823 Â§138; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.100 [Amended by 1965 c.264 Â§8; 1967 c.441 Â§12; 1969 c.391 Â§12; 1973 c.823 Â§139; 1973 c.829 Â§51; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.110 [Amended by 1965 c.264 Â§9; 1967 c.441 Â§13; 1971 c.734 Â§51; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.115 [1971 c.734 Â§53; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.120 [Amended by 1965 c.264 Â§10; 1967 c.441 Â§14; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  436.125 [1971 c.734 Â§54; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.130 [Amended by 1965 c.264 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  436.140 [Repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.150 [Amended by 1973 c.829 Â§52; repealed by 1983 c.460 Â§2]

Â Â Â Â Â  436.205 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBest interestÂ means that:

Â Â Â Â Â  (a) The individual is physically capable of procreating;

Â Â Â Â Â  (b) The individual is likely to engage in sexual activity at the present or in the near future under circumstances likely to result in pregnancy;

Â Â Â Â Â  (c) All less drastic alternative contraceptive methods, including supervision, education and training, have proved unworkable or inapplicable, or are medically contraindicated;

Â Â Â Â Â  (d) The proposed method of sterilization conforms with standard medical practice, is the least intrusive method available and appropriate, and can be carried out without unreasonable risk to the life and health of the individual; and

Â Â Â Â Â  (e) The nature and extent of the individualÂs disability, as determined by empirical evidence and not solely on the basis of standardized tests, renders the individual permanently incapable of caring for and raising a child, even with reasonable assistance.

Â Â Â Â Â  (2) ÂInformed consentÂ means consent given by an individual 15 years of age or older for sterilization that is:

Â Â Â Â Â  (a) Based upon a full understanding of the nature and consequences of sterilization pursuant to information requirements set forth in ORS 436.225 (1);

Â Â Â Â Â  (b) Given by an individual competent to make such a decision; and

Â Â Â Â Â  (c) Wholly voluntary and free from coercion, express or implied.

Â Â Â Â Â  (3) ÂRespondentÂ is the individual for whom sterilization is sought and is the subject of a petition pursuant to this chapter.

Â Â Â Â Â  (4) ÂSterilizationÂ means any medical procedure, treatment or operation for the purpose of rendering an individual permanently incapable of procreating. [1983 c.460 Â§3; 1991 c.67 Â§116]

Â Â Â Â Â  436.215 Legislative finding. The Legislative Assembly finds and declares that sterilization procedures are highly intrusive, generally irreversible and represent potentially permanent and highly significant consequences for individuals incapable of giving informed consent. The Legislative Assembly recognizes that certain legal safeguards are required to prevent indiscriminate and unnecessary sterilization of such individuals, and to assure equal access to desired medical procedures for these
Oregon
citizens. [1983 c.460 Â§4]

Â Â Â Â Â  436.225 Obtaining informed consent. (1) In obtaining informed consent for sterilization a physician must offer to answer any questions the individual to be sterilized may have concerning the proposed procedure, and must provide orally all of the following information or advice to the individual to be sterilized:

Â Â Â Â Â  (a) Advice that the individual is free to withhold or withdraw consent to the procedure at any time before the sterilization without affecting the right to future care or treatment;

Â Â Â Â Â  (b) A description of available alternative methods of family planning and birth control;

Â Â Â Â Â  (c) Advice that the sterilization procedure is considered to be irreversible;

Â Â Â Â Â  (d) A thorough explanation of the specific sterilization procedure to be performed;

Â Â Â Â Â  (e) A full description of the discomforts and risks that may accompany or follow the performing of the procedure, including an explanation of the type and possible effects of any anesthetic to be used; and

Â Â Â Â Â  (f) A full description of the benefits or advantages that may be expected as a result of the sterilization.

Â Â Â Â Â  (2) A natural parent, or a legal guardian or conservator of a minor child or protected person appointed under ORS chapter 125, may not give substitute consent for sterilization.

Â Â Â Â Â  (3) Whenever any physician has reason to believe an individual 15 years of age or older is unable to give informed consent, no sterilization shall be performed until it is determined by a circuit court that the individual involved is able to and has given informed consent. Whenever the court determines, under the provisions of this chapter, that a person lacks the ability to give informed consent, the court shall permit sterilization only if the person is 18 years of age or older and only upon showing that such operation, treatment or procedure is in the best interest of the individual.

Â Â Â Â Â  (4) Informed consent may not be obtained while the individual to be sterilized is:

Â Â Â Â Â  (a) In labor or childbirth;

Â Â Â Â Â  (b) Seeking to obtain or obtaining an abortion; or

Â Â Â Â Â  (c) Under the influence of alcohol or other substances that affect the individualÂs state of awareness. [1983 c.460 Â§5; 1995 c.664 Â§98]

Â Â Â Â Â  436.235 Petition to determine ability to give informed consent. A petition for a determination of a personÂs ability to give informed consent to a sterilization procedure may be filed by the person seeking sterilization, the attending physician of the person seeking sterilization, or by an interested person concerned with the respondentÂs health and well-being. Such a petition shall be filed in the circuit court in the county in which the respondent resides or has domicile. [1983 c.460 Â§6]

Â Â Â Â Â  436.245 Petition content. The petition for determination of ability to give informed consent for sterilization shall be executed under oath and shall set forth:

Â Â Â Â Â  (1) The name, age and residence of the respondent.

Â Â Â Â Â  (2) The names and residences of any parents, spouse, legal guardian or conservator of the respondent.

Â Â Â Â Â  (3) A statement of the facts describing the respondentÂs alleged inability to give informed consent for sterilization.

Â Â Â Â Â  (4) A statement of facts indicating the likelihood or unlikelihood that the respondent will have the ability to make an informed decision about sterilization in the foreseeable future.

Â Â Â Â Â  (5) A statement of the reasons for which sterilization is sought.

Â Â Â Â Â  (6) The name, position and statement of interest of the person initiating the petition or any person assisting the respondent with a self-initiated petition. [1983 c.460 Â§7]

Â Â Â Â Â  436.255 Court hearing on petition; notice. (1) Upon such a petition for determination of ability to give informed consent, the court shall assign a time, not later than 30 days thereafter, and a place for hearing the petition.

Â Â Â Â Â  (2) The court may, at its discretion, hold a hearing on the petition at a place other than the courtroom if it would facilitate the presence of the respondent. The court shall cause a copy of the petition and notice of the hearing to be served on the respondent and the respondentÂs parent, legal guardian or conservator, if any, at least 14 days prior to the hearing date. Notice is also required to the following:

Â Â Â Â Â  (a) The spouse of the respondent, if any;

Â Â Â Â Â  (b) The sibling of the respondent if there are no living parents;

Â Â Â Â Â  (c) The system described in ORS 192.517 (1); and

Â Â Â Â Â  (d) Such other persons as the court may determine have an interest in the respondent.

Â Â Â Â Â  (3) If the parent or legal guardian of the respondent is not a resident of this state, notice may be served by registered mail or by certified mail with return receipt. If the residence of the respondentÂs parent or legal guardian is unknown, an affidavit so stating shall be filed in lieu of service. [1983 c.460 Â§8; 1991 c.249 Â§36; 2003 c.14 Â§247; 2005 c.498 Â§10]

Â Â Â Â Â  436.265 Appointment of counsel; payment of expenses. (1) If the respondent requests counsel but is determined to be financially eligible for appointed counsel at state expense, the court shall appoint suitable counsel to represent the respondent at state expense.

Â Â Â Â Â  (2) If the respondent is not represented by counsel and appears to be unable to request counsel, the court shall appoint suitable counsel to represent the respondent.

Â Â Â Â Â  (3) Counsel appointed by the court shall be paid compensation, as provided in ORS 135.055. When the court appoints counsel and the respondent is without sufficient financial means to employ counsel, the compensation for counsel and reasonable expenses of investigation, preparation and presentation paid or incurred shall be determined and paid as provided in ORS 135.055. [1983 c.460 Â§9; 2001 c.962 Â§75]

Â Â Â Â Â  436.275 Admissible evidence; subpoenas. (1) At any hearing upon such petition, the court shall receive evidence concerning the respondentÂs ability to give informed consent. Such evidence shall include, but shall not be limited to:

Â Â Â Â Â  (a) Testimony from the respondent regarding the respondentÂs receipt and understanding of the information set forth in ORS 436.225 (1); and

Â Â Â Â Â  (b) Reports from an interdisciplinary team of at least three professionals who have experience working with disabilities similar to those affecting the respondent. The reports shall:

Â Â Â Â Â  (A) Contain specific information regarding the respondentÂs ability to give informed consent;

Â Â Â Â Â  (B) Indicate the specific aspects, if any, of informed consent that the respondent lacks; and

Â Â Â Â Â  (C) Contain a statement by each professional explaining the reason for the professionalÂs opinion.

Â Â Â Â Â  (2) For purposes of subsection (1)(a) of this section, ÂtestimonyÂ means:

Â Â Â Â Â  (a) Sworn testimony given in person by the respondent to the court at any hearing on the respondentÂs ability to give informed consent to sterilization; or

Â Â Â Â Â  (b) A sworn affidavit, if the respondentÂs presence has been waived pursuant to ORS 436.285.

Â Â Â Â Â  (3) The respondent or the respondentÂs counsel shall have the right to present evidence and to cross-examine witnesses who testify at the hearing.

Â Â Â Â Â  (4) Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed. The person filing the petition or the respondent may have compulsory attendance of witnesses on behalf of the requesting party in the same manner as provided in ORS 136.567 to 136.603. The form of the subpoena shall be substantially as provided in ORS 136.575 (4) or (6), but shall describe the action as a Âprobate sterilization proceedingÂ and the appearance as on behalf of Âthe petitioner,Â or Âthe respondent.Â [1983 c.460 Â§10; 2001 c.255 Â§1]

Â Â Â Â Â  436.285 Presence of respondent; waiver; medication. The respondent shall be present at any hearing regarding respondentÂs ability to give informed consent to sterilization, unless that right is waived by the person, personally or through the respondentÂs attorney. The court shall approve of a waiver only if the presence of the respondent grossly interrupts the proceeding or such presence is medically contraindicated. The court shall inquire at the time of the hearing as to the types and effects of any medication being administered to or taken by the respondent. [1983 c.460 Â§11; 1991 c.67 Â§117]

Â Â Â Â Â  436.295 Court determination of ability to consent. (1) If the court does not determine by clear and convincing evidence that the respondent lacks the ability to give informed consent for sterilization:

Â Â Â Â Â  (a) If the court determines that the respondent has the ability to give informed consent to sterilization, the court shall issue an order so stating and permitting the sterilization to be performed. Prior to the performance of the sterilization, the physician and hospital involved shall obtain the written informed consent of the person for sterilization.

Â Â Â Â Â  (b) If the respondent refuses to consent to sterilization, the court shall issue an order so stating and forbidding sterilization of the respondent, unless the respondent later makes a different choice and only after a rehearing under this section.

Â Â Â Â Â  (2) If the court determines by clear and convincing evidence that the respondent lacks the ability to give informed consent for sterilization, the court shall retain its jurisdiction and continue the hearing to determine whether sterilization is in the best interests of the respondent. [1983 c.460 Â§12; 2001 c.255 Â§2]

Â Â Â Â Â  436.305 Evidence on best interests of respondent. (1) In determining whether sterilization is in the best interest of the respondent, the court shall hear evidence including, but not limited to, medical, psychological and social evidence as to whether such sterilization is in the best interest of the individual as defined in ORS 436.205 (1).

Â Â Â Â Â  (2) The respondent or counsel shall have the right to present evidence and to cross-examine witnesses who testify at the hearing. Witnesses or other persons necessary for the conduct of the hearing may be subpoenaed.

Â Â Â Â Â  (3) The court shall give its consent to sterilization only if it finds by clear and convincing evidence that sterilization is in the best interest of the respondent. The court shall furnish findings to support its conclusion. [1983 c.460 Â§13]

Â Â Â Â Â  436.315 Appointment of appeal counsel; payment of expenses. If the respondent is determined to be financially eligible for appointed counsel at state expense, the court, upon the request of the person or upon its own motion, shall appoint suitable counsel to represent the respondent on appeal. Counsel appointed by the court shall be paid compensation, as provided in ORS 138.500. Compensation for counsel and costs and expenses necessary shall be determined and paid as provided in ORS 138.500. [1983 c.460 Â§16; 1985 c.502 Â§27; 2001 c.962 Â§76]

Â Â Â Â Â  436.325 Effect on surgical procedures. Nothing in this chapter limits surgical procedures which are medically indicated and which may result in sterilization. However, a hysterectomy shall not be performed solely for the purpose of sterilization or for the purpose of hygiene and sanitary care of a femaleÂs menses. [1983 c.460 Â§14]

Â Â Â Â Â  436.335 Report on disposition; biennial review; report to Legislative Assembly. (1) The disposition of all cases under this chapter shall be reported to the State Court Administrator. The State Court Administrator shall forward any reported information to the system described in ORS 192.517 (1).

Â Â Â Â Â  (2) The system described in ORS 192.517 (1) shall review biennially all cases pertaining to sterilization under this chapter and shall report to the Legislative Assembly its assessment of the need for any changes in the procedures or standards set forth in this chapter. [1983 c.460 Â§15; 1985 c.309 Â§1; 1987 c.158 Â§83; 2003 c.14 Â§248; 2005 c.498 Â§11]

_______________



Chapter 437

Chapter 437 Â Tuberculosis

2007 EDITION

TUBERCULOSIS

PUBLIC HEALTH AND SAFETY

TUBERCULOSIS REPORTING

437.010Â Â Â Â  Reporting known cases; records maintained

437.030Â Â Â Â  Investigation and control of reported cases; rules

PENALTIES

437.990Â Â Â Â  Penalties

TUBERCULOSIS REPORTING

Â Â Â Â Â  437.005 [1973 c.829 Â§15a; repealed by 2001 c.104 Â§167]

Â Â Â Â Â  437.010 Reporting known cases; records maintained. Any representative of a religious denomination, householder, nurse, parent, guardian or other person attending to, or in any way having knowledge of the existence of a case of pulmonary tuberculosis, including the affected person, must immediately report the fact to the Department of Human Services. The names and addresses of all persons reported as having pulmonary tuberculosis shall be recorded in the office of the department. [Amended by 1989 c.224 Â§90]

Â Â Â Â Â  437.020 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.030 Investigation and control of reported cases; rules. The Department of Human Services shall, upon receiving a report that any person has tuberculosis, make such investigation of the case as is necessary to determine whether or not the person reported has communicable tuberculosis. Upon finding that any person has communicable tuberculosis, the department shall exercise such control over the affected person and contacts with other persons as may be necessary for the protection of the public health, pursuant to its rules and regulations. In exercising such control over any person who has communicable tuberculosis the department may make such rules or orders governing such personÂs conduct as are necessary to prevent the spread of the disease. [Amended by 1989 c.224 Â§91; 2007 c.70 Â§239]

Â Â Â Â Â  437.040 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.110 [Amended by 1959 c.588 Â§20; 1963 c.632 Â§1; repealed by 1967 c.346 Â§12]

Â Â Â Â Â  437.120 [Repealed by 1959 c.588 Â§27]

Â Â Â Â Â  437.130 [Repealed by 1959 c.97 Â§3]

Â Â Â Â Â  437.135 [1957 c.695 Â§Â§1,2,3,4; repealed by 1959 c.51 Â§1]

Â Â Â Â Â  437.140 [Amended by 1959 c.588 Â§21; 1963 c.632 Â§2; 1965 c.14 Â§43; 1967 c.346 Â§4; repealed by 1983 c.740 Â§153]

Â Â Â Â Â  437.150 [Amended by 1959 c.588 Â§22; 1963 c.632 Â§3; 1967 c.346 Â§5; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.160 [Amended by 1959 c.588 Â§23; 1967 c.346 Â§6; 1971 c.154 Â§1; 1989 c.224 Â§92; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.170 [Amended by 1959 c.588 Â§24; 1963 c.632 Â§4; 1967 c.346 Â§7; 1991 c.67 Â§118; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.180 [1967 c.346 Â§10; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.210 [Amended by 1959 c.588 Â§25; 1967 c.346 Â§8; repealed by 1995 c.162 Â§94]

Â Â Â Â Â  437.220 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.230 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.240 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.250 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.260 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.270 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.280 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.290 [Amended by 1955 c.702 Â§1; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.300 [Amended by 1955 c.702 Â§2; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.310 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.320 [Amended by 1955 c.702 Â§3; repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.330 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.340 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.350 [Repealed by 1959 c.652 Â§24]

Â Â Â Â Â  437.360 [1953 c.371 Â§1; repealed by 1959 c.588 Â§27]

Â Â Â Â Â  437.410 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.420 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.430 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.440 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.450 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.460 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.470 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.480 [Repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.490 [Amended by 1969 c.14 Â§3; repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.500 [Amended by 1969 c.14 Â§4; repealed by 1973 c.829 Â§71]

Â Â Â Â Â  437.510 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.520 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.530 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.540 [Repealed by 1969 c.14 Â§1]

Â Â Â Â Â  437.550 [Repealed by 1969 c.14 Â§1]

PENALTIES

Â Â Â Â Â  437.990 Penalties. Violation of ORS 437.010 is punishable, upon conviction, as provided in ORS 431.990. [Amended by 1969 c.14 Â§5; 1973 c.829 Â§53; 1983 c.740 Â§153a]

_______________



Chapter 438

Chapter 438 Â Clinical and Environmental Laboratories

2007 EDITION

CLINICAL AND ENVIRONMENTAL LABORATORIES

PUBLIC HEALTH AND SAFETY

CLINICAL LABORATORIES

(Generally)

438.010Â Â Â Â  Definitions for ORS 438.010 to 438.510

438.030Â Â Â Â  Policy

438.040Â Â Â Â  Laboratory license; out-of-state laboratory permit; qualifications of director

438.050Â Â Â Â  Application; exceptions

438.055Â Â Â Â  Exemption

438.060Â Â Â Â  Permit for health screen testing; exception

438.070Â Â Â Â  Personnel; rules

(Clinical Laboratory License)

438.110Â Â Â Â  Standards for issuance and renewal of laboratory license

438.120Â Â Â Â  Standards for licensing specialties; exceptions

438.130Â Â Â Â  License application; fees; expiration and renewal

438.140Â Â Â Â  License content; display; nontransferability; voidability; special permit when director changes

438.150Â Â Â Â  Temporary permit; fees; health screen testing permit; conditions and limitations; rules

438.160Â Â Â Â  Refusal to issue or renew license; suspension or revocation of license or permit

(Clinical Laboratory Director)

438.210Â Â Â Â  Qualifications of laboratory director

438.220Â Â Â Â  Special qualifications for laboratory director at chiropractic college

(Inspection and Evaluation)

438.310Â Â Â Â  Inspection of laboratory premises; owner to submit reports and findings on communicable disease; information confidential

438.320Â Â Â Â  Laboratory evaluation system; rules; quality control systems

(Miscellaneous)

438.420Â Â Â Â  Communicable disease reports to be from licensed laboratory

438.430Â Â Â Â  Examination, specimens; reports and results

438.435Â Â Â Â  Testing for substance of abuse; rules; fees

438.440Â Â Â Â  Disposition of fees

438.450Â Â Â Â  Rules

438.510Â Â Â Â  Prohibited acts

ENVIRONMENTAL LABORATORIES

438.605Â Â Â Â  Definitions for ORS 438.605 to 438.620, 448.280 and 448.285

438.610Â Â Â Â  Standards for accreditation; rules

438.615Â Â Â Â  Environmental laboratory accreditation program; rules

438.620Â Â Â Â  Accreditation fees; disposition of fees

PENALTIES

438.990Â Â Â Â  Penalties

CLINICAL LABORATORIES

(Generally)

Â Â Â Â Â  438.010 Definitions for ORS 438.010 to 438.510. As used in ORS 438.010 to 438.510, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂClinical laboratoryÂ or ÂlaboratoryÂ means a facility where the microbiological, serological, chemical, hematological, immunohematological, immunological, toxicological, cytogenetical, exfoliative cytological, histological, pathological or other examinations are performed on materials derived from the human body, for the purpose of diagnosis, prevention of disease or treatment of patients by physicians, dentists and other persons who are authorized by license to diagnose or treat humans.

Â Â Â Â Â  (2) ÂClinical laboratory specialtyÂ or Âlaboratory specialtyÂ means the examination of materials derived from the human body for the purpose of diagnosis and treatment of patients or assessment of health, employing one of the following sciences: Serology, microbiology, chemistry, hematology, immunohematology, immunology, toxicology, cytogenetics, exfoliative cytology, histology or pathology.

Â Â Â Â Â  (3) ÂClinicianÂ means a nurse practitioner licensed and certified by the Oregon State Board of Nursing, or a physician assistant licensed by the Oregon Medical Board.

Â Â Â Â Â  (4) ÂCustody chainÂ means the handling of specimens in a way that supports legal testimony to prove that the sample integrity and identification of the sample have not been violated, as well as the documentation describing those procedures from specimen collection to the final report.

Â Â Â Â Â  (5) ÂDentistÂ means a person licensed to practice dentistry by the Oregon Board of Dentistry.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (7) ÂDirector of clinical laboratoryÂ or ÂdirectorÂ means the person who plans, organizes, directs and participates in any or all of the technical operations of a clinical laboratory, including but not limited to reviewing laboratory procedures and their results, training and supervising laboratory personnel, and evaluating the technical competency of such personnel.

Â Â Â Â Â  (8) ÂHealth screen testingÂ means tests performed for the purpose of identifying health risks, providing health information and referring the person being tested to medical care.

Â Â Â Â Â  (9) ÂHigh complexity laboratoryÂ means a facility that performs testing classified as highly complex in the specialties of microbiology, chemistry, hematology, diagnostic immunology, immunohematology, clinical cytogenetics, cytology, histopathology, oral pathology, pathology, radiobioassay and histocompatibility and that may also perform moderate complexity tests and waived tests.

Â Â Â Â Â  (10) ÂHigh complexity testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing in the specialties of microbiology, chemistry, hematology, immunohematology, diagnostic immunology, clinical cytogenetics, cytology, histopathology, oral pathology, pathology, radiobioassay and histocompatibility as established by the department.

Â Â Â Â Â  (11) ÂLaboratory evaluation systemÂ means a system of testing clinical laboratory methods, procedures and proficiency by periodic performance and reporting on test specimens submitted for examination.

Â Â Â Â Â  (12) ÂModerate complexity laboratoryÂ means a facility that performs testing classified as moderately complex in the specialties of microbiology, hematology, chemistry, immunohematology or diagnostic immunology and may also perform any waived test.

Â Â Â Â Â  (13) ÂModerate complexity testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing in the specialties of microbiology, hematology, chemistry, immunohematology or diagnostic immunology as established by the department.

Â Â Â Â Â  (14) ÂOperator of a substances of abuse on-site screening facilityÂ or ÂoperatorÂ means the person who plans, organizes, directs and participates in any or all of the technical and administrative operations of a substances of abuse on-site screening facility.

Â Â Â Â Â  (15) ÂOwner of a clinical laboratoryÂ means the person who owns the clinical laboratory, or a county or municipality operating a clinical laboratory or the owner of any institution operating a clinical laboratory.

Â Â Â Â Â  (16) ÂPhysicianÂ means a person licensed to practice medicine by the Oregon Medical Board.

Â Â Â Â Â  (17) ÂPhysician performed microscopy procedureÂ means a test personally performed by a physician or other clinician during a patientÂs visit on a specimen obtained during the examination of the patient.

Â Â Â Â Â  (18) ÂPhysician performed microscopy proceduresÂ means a limited group of tests that are performed only by a physician or clinician.

Â Â Â Â Â  (19) ÂSpecimenÂ means materials derived from a human being or body.

Â Â Â Â Â  (20) ÂSubstances of abuseÂ means ethanol and controlled substances, except those used as allowed by law and as defined in ORS chapter 475 or as used in ORS 689.005.

Â Â Â Â Â  (21) ÂSubstances of abuse on-site screening facilityÂ or Âon-site facilityÂ means a location where on-site tests are performed on specimens for the purpose of screening for the detection of substances of abuse.

Â Â Â Â Â  (22) ÂSubstances of abuse on-site screening testÂ or Âon-site testÂ means a substances of abuse test that is easily portable and can meet the requirements of the federal Food and Drug Administration for commercial distribution or an alcohol screening test that meets the requirements of the conforming products list found in the United States Department of Transportation National Highway Traffic Safety Administration Docket No. 94-004 and meets the standards of the United States Department of Transportation Alcohol Testing Procedure, 49 C.F.R. part 40, in effect on October 23, 1999.

Â Â Â Â Â  (23) ÂWaived testÂ means a procedure performed on materials derived from the human body that meet the criteria for this category of testing as established by the department. [1969 c.685 Â§2; 1989 c.776 Â§1; 1993 c.109 Â§3; 1997 c.355 Â§1; 1999 c.739 Â§1; 2001 c.104 Â§168; 2001 c.900 Â§255]

Â Â Â Â Â  438.030 Policy. It shall be the declarative purpose of ORS 438.010 to 438.510 to ensure the quality of medical laboratory work in order to protect the health and welfare of the people of the State of
Oregon
by establishing a regulatory program for clinical laboratories. [1969 c.685 Â§1; 2001 c.104 Â§169]

Â Â Â Â Â  438.040 Laboratory license; out-of-state laboratory permit; qualifications of director. It is unlawful:

Â Â Â Â Â  (1) For any owner or director of a clinical laboratory to operate or maintain a clinical laboratory without a license issued under ORS 438.110 or without a temporary permit issued under ORS 438.150 or to perform or permit the performance of any laboratory specialty for which the laboratory is not licensed except as specified under ORS 438.050, unless the laboratory has been issued a valid certificate from the federal government under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578, 42 U.S.C. 201 and 263a).

Â Â Â Â Â  (2) For an out-of-state laboratory to perform health screen testing in
Oregon
without a permit issued under ORS 438.150 (5).

Â Â Â Â Â  (3) For any person to serve in the capacity of director of a clinical laboratory without being qualified as a clinical laboratory director under ORS 438.210. [1969 c.685 Â§3; 1999 c.341 Â§1; 2005 c.22 Â§298]

Â Â Â Â Â  438.050 Application; exceptions. (1) ORS 438.010 to 438.510 apply to all clinical laboratories and laboratory personnel within the State of
Oregon
, except:

Â Â Â Â Â  (a) Clinical laboratories operated by the United States Government.

Â Â Â Â Â  (b) Clinical laboratories operated and maintained purely for research or teaching purposes, and that involve no patient or public health services.

Â Â Â Â Â  (2) Nothing in ORS 438.010 to 438.510 is intended to confer on any licensed practitioner of the healing arts any authority the practitioner would not otherwise possess under the license. [1969 c.685 Â§Â§4,20; 1973 c.829 Â§54; 1979 c.193 Â§1; 1993 c.109 Â§4; 2001 c.104 Â§170]

Â Â Â Â Â  438.055 Exemption. Clinical laboratories operated by physicians or clinicians that conduct only waived tests and physician performed microscopy procedures used exclusively for the diagnosis and treatment of their patients shall not be subject to regulation that is more strict than regulation imposed under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578; 42 U.S.C. 201 and 263a). [1993 c.109 Â§12; 1999 c.341 Â§2]

Â Â Â Â Â  438.060 Permit for health screen testing; exception. Notwithstanding ORS 438.050, any person performing health screen testing must obtain a permit under ORS 438.150 (5). However, an employer providing health screen testing to employees of the employer is exempt from the applications of ORS 438.010, 438.130, 438.150 and this section if such employer contracts for the testing through a licensed physician, a clinical laboratory or a hospital, which is a permittee of the Department of Human Services as provided in this section. [1989 c.776 Â§3]

Â Â Â Â Â  438.070 Personnel; rules. The Department of Human Services shall establish by rule the qualifications and responsibilities of technical and clinical consultants, general and technical supervisors and testing personnel. A person is qualified to act as a technical or clinical consultant, a general or technical supervisor, or a testing person in a clinical laboratory if the person meets the requirements established by the department. Rules adopted under this section shall not be more stringent than comparable rules adopted under the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578; 42 U.S.C. 201 and 263a). [1993 c.109 Â§2]

(Clinical Laboratory License)

Â Â Â Â Â  438.110 Standards for issuance and renewal of laboratory license. (1) The Department of Human Services shall establish four levels of laboratory licenses as follows:

Â Â Â Â Â  (a) A high complexity laboratory license;

Â Â Â Â Â  (b) A moderate complexity laboratory license;

Â Â Â Â Â  (c) A physician performed microscopy laboratory license; and

Â Â Â Â Â  (d) A waived laboratory license.

Â Â Â Â Â  (2) The department shall issue and renew licenses required under ORS 438.040 for any or all clinical laboratory specialties to the owners of clinical laboratories who demonstrate to the satisfaction of the department that:

Â Â Â Â Â  (a) The clinical laboratory is in compliance with ORS 438.010 to 438.510 and the rules of the department adopted under ORS 438.450;

Â Â Â Â Â  (b) The laboratory is adequately equipped to perform proficiently within the scope of its license;

Â Â Â Â Â  (c) The clinical laboratory has facilities for retaining and does retain complete laboratory records for an appropriate length of time as the department by rule may require; and

Â Â Â Â Â  (d) The clinical laboratory meets the standards of the department for safety, sanitary conditions, plumbing, ventilation, handling of specimens, maintenance of equipment and requirements of general hygiene to insure protection of the public health. [1969 c.685 Â§5; 1971 c.650 Â§18; 1993 c.109 Â§5; 1999 c.341 Â§3; 2001 c.104 Â§171]

Â Â Â Â Â  438.120 Standards for licensing specialties; exceptions. (1) In determining the specialties that are authorized to be performed in a clinical laboratory, the Department of Human Services shall consider laboratory personnel, with particular emphasis on the qualifications of the director, laboratory equipment and any other relevant factors affecting the ability of the laboratory to perform different laboratory specialties.

Â Â Â Â Â  (2) No laboratory shall be licensed to perform examinations in the fields of surgical pathology, autopsy pathology, exfoliative cytology, or immunohematology, except as the Department of Human Services may establish exemptions from the requirements of this subsection in the field of immunohematology, unless its director is a physician or dentist specifically qualified in these fields.

Â Â Â Â Â  (3) The list of waived tests, physician performed microscopy procedures and moderate and high complexity tests shall be established by the department. [1969 c.685 Â§6; 1993 c.109 Â§6; 1999 c.341 Â§4]

Â Â Â Â Â  438.130 License application; fees; expiration and renewal. (1) The application for a license for a clinical laboratory shall be made on forms provided by the Department of Human Services and shall be executed by the owner or one of the owners or by an officer of the firm or corporation owning the clinical laboratory, or in the case of a county or municipality, by the public official responsible for operation of the laboratory, or in the case of an institution, by the administrator of the institution. The application shall contain the names of the owner, the director or directors of the clinical laboratory, the location and physical description of the clinical laboratory, the laboratory specialties for which a license is requested and such other information as the department may require.

Â Â Â Â Â  (2)(a) The application shall be accompanied by an annual or biennial license fee to be established by the department. The fee shall be based on test volume, test complexity, the number of specialties performed and private laboratory accreditation. For each level of laboratory testing, the fee shall be not more than 100 percent of the corresponding fee charged by the federal laboratory certification program known as the Clinical Laboratory Improvement Amendments of 1988 (P.L. 100-578, 42 U.S.C. 201 and 263a) in effect on July 1, 1999. The fee for substance of abuse screening laboratories not certified under the Clinical Laboratory Improvement Amendments of 1988 shall be comparable to the clinical laboratory fee established under this section.

Â Â Â Â Â  (b) The department may establish prorated fees for licenses issued for a year or less and when there is a change in the laboratoryÂs owner, director or address. A prorated license fee shall be issued to a laboratory accredited by an organization recognized by the department.

Â Â Â Â Â  (3) Unless sooner voided, suspended or revoked, all licenses issued under this section expire on June 30 of the one-year or two-year cycle following the date of issuance or on such date as may be specified by department rule. Licenses issued under this section shall be renewable in the manner prescribed by the department.

Â Â Â Â Â  (4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and charges, the fees and charges established under this section shall not exceed the cost of administering the regulatory program of the Department of Human Services pertaining to the purpose for which the fee or charge is established, as authorized by the Legislative Assembly within the departmentÂs budget, as the budget may be modified by the Emergency Board. [1969 c.685 Â§7; 1977 c.284 Â§3; 1979 c.696 Â§2; 1989 c.776 Â§5; 1991 c.703 Â§6; 1993 c.109 Â§7; 1999 c.341 Â§Â§5,6; 2007 c.768 Â§4]

Â Â Â Â Â  438.140 License content; display; nontransferability; voidability; special permit when director changes. (1) A license issued to the owner of a clinical laboratory shall show on its face the names of the owners and directors, the location of the laboratory and the clinical laboratory specialties authorized under the license. The license shall be displayed at all times in a prominent place in the laboratory.

Â Â Â Â Â  (2) A license issued to the owner of a clinical laboratory is not transferable. The license of the laboratory is voided 30 days after a change in its director if it has only one director or if all directors change or a change in the ownership or in the location of the laboratory. In case of death of a director, immediate notification to the Director of Human Services or a designee who shall be empowered to issue a special temporary permit of 30 daysÂ duration issued to a designated substitute director is required. If a license is voided or a special temporary permit is issued under this section, a new license application, accompanied by the nonrefundable license fee prescribed in ORS 438.130, shall be filed with the Department of Human Services. [1969 c.685 Â§8]

Â Â Â Â Â  438.150 Temporary permit; fees; health screen testing permit; conditions and limitations; rules. (1) In addition to the license of a clinical laboratory required by ORS 438.040, the Department of Human Services may issue a temporary permit valid for a period, to be determined by the department, from the date of issuance in any or all clinical laboratory specialties upon payment of the respective required fees as described in ORS 438.130 (2).

Â Â Â Â Â  (2) In issuing the temporary permit, the department may require that:

Â Â Â Â Â  (a) Plans for compliance with applicable laws and rules be submitted with the application for the temporary permit;

Â Â Â Â Â  (b) During the period in which the temporary permit is in effect periodic reports be submitted on the progress of the plans for compliance; and

Â Â Â Â Â  (c) Special temporary provisions specified by the department upon application of the temporary permit be maintained for the protection of the public.

Â Â Â Â Â  (3) If at any time the department determines that the clinical laboratory can no longer operate in a manner that protects the public health and safety or that the requirements imposed under subsection (2) of this section are not being maintained, the department shall cancel the temporary permit.

Â Â Â Â Â  (4) One renewal of the temporary permit may be granted if deemed to be in the best interest of public health by the department. The fee for renewal is the respective required fee as described in ORS 438.130 (2).

Â Â Â Â Â  (5) The department may issue permits for health screen testing.

Â Â Â Â Â  (6) The department by rule shall specify:

Â Â Â Â Â  (a) Appropriate quality assurance procedures;

Â Â Â Â Â  (b) Personnel qualifications;

Â Â Â Â Â  (c) Standards for counseling and referral of persons being tested;

Â Â Â Â Â  (d) Tests a health testing service may conduct;

Â Â Â Â Â  (e) The procedure for applying for a permit; and

Â Â Â Â Â  (f) The procedure for reporting to the department the location of all health screening facilities.

Â Â Â Â Â  (7) The department by rule may specify the maximum length of time a health screen testing service may remain in one location. [1969 c.685 Â§9; 1989 c.776 Â§2; 2007 c.71 Â§122]

Â Â Â Â Â  438.160 Refusal to issue or renew license; suspension or revocation of license or permit. Subject to ORS chapter 183, the Department of Human Services may refuse to issue or renew the license, or may suspend or revoke the license or health screen testing permit, of a clinical laboratory if it finds that the owner or director has:

Â Â Â Â Â  (1) Intentionally made false statements on an application for a clinical laboratory license or any other documents required by the department, or made any misrepresentation in seeking to obtain or retain a license.

Â Â Â Â Â  (2) Demonstrated incompetence as defined pursuant to regulations promulgated after public hearing.

Â Â Â Â Â  (3) Intentionally falsified any report.

Â Â Â Â Â  (4) Referred a specimen for examination to a nonlicensed or an unlicensed clinical laboratory in this state unless the laboratory is exempt from the application of ORS 438.010 to 438.510.

Â Â Â Â Â  (5) Misrepresented the scope of laboratory service offered by the clinical laboratory or the clinical laboratory specialties authorized by the license.

Â Â Â Â Â  (6) Rendered a report on clinical laboratory work actually performed in another clinical laboratory without designating the name and address of the clinical laboratory in which the test was performed.

Â Â Â Â Â  (7) Knowingly had professional connection with or permitted the use of the name of the licensed clinical laboratory or its director by a clinical laboratory that is required to but has not obtained a license.

Â Â Â Â Â  (8) Failed to perform or cause to be performed within the time specified analysis of test samples as authorized by ORS 438.320, or failed to report on the results of such analysis within the specified time.

Â Â Â Â Â  (9) Failed to permit within a reasonable time the entry or inspection authorized by ORS 438.310.

Â Â Â Â Â  (10) Failed to continue to meet requirements of ORS 438.110 and 438.120.

Â Â Â Â Â  (11) Violated any provision of ORS 438.010 to 438.510. [1969 c.685 Â§10; 1993 c.109 Â§13; 1999 c.341 Â§8; 2001 c.104 Â§172]

(Clinical Laboratory Director)

Â Â Â Â Â  438.210 Qualifications of laboratory director. A person is qualified to act as a laboratory director of a clinical laboratory if:

Â Â Â Â Â  (1) The person is a pathologist certified in clinical or anatomical pathology by a national organization or organizations recognized by the Department of Human Services, or is a physician who possesses qualifications equivalent to those required for such certification;

Â Â Â Â Â  (2) The person is a physician who possesses special qualifications that enable the person to perform as a laboratory director, or is directing a laboratory on January 1, 1970;

Â Â Â Â Â  (3) The person has an earned degree of Doctor of Science or Doctor of Philosophy, or an acceptable degree as determined by the department, from an accredited college or university, with a major in the chemical, physical, or biological sciences and possesses special qualifications as described in the administrative rules of the department that enable the person to perform as a laboratory director;

Â Â Â Â Â  (4) The person is a member of a group of five or more physicians who operate on November 4, 1993, a laboratory performing work only on their patients and is the member designated by the group to be the director; or

Â Â Â Â Â  (5) The person was responsible for the direction of a clinical laboratory for at least 12 months within the five years preceding January 1, 1970, and has had at least two years of pertinent clinical laboratory experience, as determined by the department. [1969 c.685 Â§12; 1993 c.109 Â§8; 2007 c.71 Â§123]

Â Â Â Â Â  438.220 Special qualifications for laboratory director at chiropractic college. Notwithstanding ORS 438.210, a person is qualified to act as the laboratory director of the clinical laboratory at any accredited chiropractic college in this state for the benefit of chiropractic patients if that person is a chiropractic physician licensed by the State Board of Chiropractic Examiners, and possesses special qualifications, as determined by the State Board of Chiropractic Examiners, that enable that person to perform as a laboratory director. [1979 c.303 Â§2]

(Inspection and Evaluation)

Â Â Â Â Â  438.310 Inspection of laboratory premises; owner to submit reports and findings on communicable disease; information confidential. (1) The Department of Human Services or its authorized representative may:

Â Â Â Â Â  (a) At reasonable times enter the premises of a clinical laboratory licensed or subject to being licensed under ORS 438.010 to 438.510 to inspect the facilities, methods, procedures, materials, staff, equipment, laboratory results and records of the clinical laboratory.

Â Â Â Â Â  (b) Require the owner or director to submit reports on the operations and procedures of the laboratory.

Â Â Â Â Â  (c) Require the owner or director to submit initial laboratory findings indicative of communicable disease as defined by law or by rule. Each report shall include the name of the person from whom the specimen was obtained, if the name was reported to the laboratory, and the name and address of the physician for whom such examination or test was made. Such reports shall not be construed as constituting a diagnosis nor shall any laboratory making such report be held liable under the laws of this state for having violated a trust or confidential relationship.

Â Â Â Â Â  (2) The Director of Human Services or a designee, the department, or any employee thereof, shall not disclose information contained in reports on communicable diseases submitted to the department under subsection (1) of this section except as such information is made available to employees of the department and to local health officers for purposes of administering the public health laws of this state. However, information contained in such reports may be used in compiling statistical and other data in which persons are not identified by name or otherwise.

Â Â Â Â Â  (3) The department shall by rule set standards for the recognition of private laboratory accrediting organizations whose standards meet or exceed federal standards. A laboratory that is accredited by a private laboratory accrediting organization recognized by the department under this section may submit proof of such accreditation to the department. Upon receipt of such proof, the department shall issue a license pursuant to ORS 438.130. [1969 c.685 Â§13; 1993 c.109 Â§9; 2001 c.104 Â§173]

Â Â Â Â Â  438.320 Laboratory evaluation system; rules; quality control systems. (1) The Department of Human Services shall institute a laboratory evaluation system, as defined in ORS 438.010, and shall make such rules as are necessary to insure quality control of laboratory work.

Â Â Â Â Â  (2) As part of this system, the department may require each laboratory to:

Â Â Â Â Â  (a) Participate in on-site inspection and testing;

Â Â Â Â Â  (b) Analyze test samples submitted by the department prior to, during or subsequent to the inspection; and

Â Â Â Â Â  (c) Contract with, at the laboratoryÂs own expense, a department-approved source of test samples for such test samples to be submitted periodically to the laboratory and to be returned to that source for grading after testing. The test results shall be made available to the department.

Â Â Â Â Â  (3) The procedures under subsection (2) of this section shall be referred to as external quality control. The samples are to be tested by regularly assigned personnel using routine methods. The test samples shall be confined to the specialty of the laboratory as indicated on the license. A specified time shall be allowed for such testing and reporting of the results and shall be the time required under conditions of normal operation.

Â Â Â Â Â  (4) In addition to external quality control, each clinical laboratory shall establish an internal laboratory quality control system pursuant to rules of the department including but not necessarily limited to the testing of reference or control sera and other biological samples, verifying concurrent calibration standards and control charts recordings, and reporting on its control system as required by the department. [1969 c.685 Â§14; 1983 c.740 Â§154; 1993 c.109 Â§10]

Â Â Â Â Â  438.410 [Formerly 433.310; repealed by 1971 c.650 Â§51]

(Miscellaneous)

Â Â Â Â Â  438.420 Communicable disease reports to be from licensed laboratory. When the control or release of a case contact or carrier of a communicable disease is dependent on laboratory findings, the health officer may require such findings to be obtained by a clinical laboratory licensed by the Department of Human Services. [Formerly 433.325]

Â Â Â Â Â  438.430 Examination, specimens; reports and results. (1) Except as otherwise provided in ORS 438.010 to 438.510, a clinical laboratory shall examine specimens only at the request of a physician, dentist, or other person authorized by law to use the findings of laboratory examinations.

Â Â Â Â Â  (2) A person may not report the result of any test, examination, or analysis of a specimen submitted for evidence of human disease except to:

Â Â Â Â Â  (a) The patient; and

Â Â Â Â Â  (b) A physician, dentist, their agents, or other person authorized by law to employ the results thereof in the conduct of a practice or in the fulfillment of official duties.

Â Â Â Â Â  (3) Not sooner than seven days after receiving a request from a patient for the results of any test, examination or analysis of a specimen submitted by the patient, a clinical laboratory shall provide the results in writing to the patient. [1969 c.685 Â§21; 2001 c.104 Â§174; 2003 c.376 Â§1]

Â Â Â Â Â  438.435 Testing for substance of abuse; rules; fees. (1) In addition to duties which a clinical laboratory may perform under ORS 438.010 to 438.510, a laboratory is authorized to perform appropriate tests, examinations or analyses on materials derived from the human body for the purpose of detecting substances of abuse in the body. All laboratories performing the tests, examinations or analyses must be licensed under the provisions of ORS 438.010 to 438.510 and must employ qualified technical personnel to perform the tests, examinations and analyses.

Â Â Â Â Â  (2) In order to perform such tests, examinations or analyses, the laboratory may examine specimens submitted by persons other than those described in ORS 438.430 (1) and shall report the result of any test, examination or analysis to the person who submitted the specimen. When the substance of abuse test is for nonmedical employment or pre-employment purposes, and a written request is provided, the test result shall be reported to the person from whom the specimen was originally obtained.

Â Â Â Â Â  (3) When the specimen of a person tested for substances of abuse is submitted to the laboratory and the test result is positive, the laboratory shall perform a confirming test which has been designated by rule of the Department of Human Services as the best available technology for use to determine whether or not the substance of abuse identified by the first test is present in the specimen prior to reporting the test results.

Â Â Â Â Â  (4) The department by rule shall set standards for special category laboratories that engage only in the initial testing for substances of abuse in the body, including registration procedures for such laboratories and personnel.

Â Â Â Â Â  (5) The operator of a substances of abuse on-site screening facility may use substances of abuse on-site screening tests if the test results are not for use in diagnosing or preventing disease and are not for use by physicians, dentists or other licensed health care professionals in treating humans. Any entity using the test shall pay a yearly filing fee, not to exceed $50, and file a registration form as provided by rule of the department that:

Â Â Â Â Â  (a) States the current name and address of the entity, the telephone number of the entity, if any, and the name of a contact individual at each on-site facility operated by the entity; and

Â Â Â Â Â  (b) Certifies that:

Â Â Â Â Â  (A) The tests are being administered according to the federal Food and Drug Administration package insert that accompanies the test;

Â Â Â Â Â  (B) The tests are being administered according to the instructions of the manufacturer;

Â Â Â Â Â  (C) Custody chain procedures are being followed;

Â Â Â Â Â  (D) Operators of the substances of abuse on-site screening facility are trained in the use of the substances of abuse on-site screening tests by the manufacturer; and

Â Â Â Â Â  (E) If the substances of abuse on-site screening facility obtains a positive test result on a specimen and the entity indicates that the test result is to be used to deny or deprive any person of employment or any benefit, or may otherwise result in adverse employment action, the same specimen shall be submitted to a clinical laboratory licensed under ORS 438.110 and 438.150 or an equivalent out-of-state facility and the presence of a substance of abuse confirmed prior to release of the on-site test result.

Â Â Â Â Â  (6) The department by rule shall set reasonable standards for the screening by correctional agencies of inmates within state and local correctional facilities and offenders on parole, probation or post-prison supervision for substances of abuse. The standards shall include, but not be limited to, the establishment of written procedures and protocols, the qualifications and training of individuals who perform screening tests, the approval of specific technologies and the minimum requirements for record keeping, quality control and confirmation of positive screening results.

Â Â Â Â Â  (7) If an initial test by a special category laboratory under subsection (4) of this section or a special category screening under subsection (6) of this section shows a result indicating the presence of a substance of abuse in the body, a confirmatory test shall be conducted in a licensed clinical laboratory if the results are to be used to deprive or deny any person of any employment or benefit. If a screening test of an inmate of a state or local correctional facility is positive for a substance of abuse, the inmate may be held in a secure facility pending the outcome of the confirmatory test. If the confirmatory test is positive, the inmate may be held in a secure facility pending the outcome of any hearing to determine what action will be taken.

Â Â Â Â Â  (8) If any test for substances of abuse is performed outside this state the results of which are to be used to deprive or deny any person any employment or any benefit, the person desiring to use the test shall have the burden to show that the testing procedure used meets or exceeds the testing standards of this state. [1987 c.669 Â§2; 1991 c.808 Â§1; 1997 c.355 Â§2; 1999 c.739 Â§2; 2001 c.104 Â§175]

Â Â Â Â Â  438.440 Disposition of fees. All moneys received by the Department of Human Services under ORS 438.010 to 438.510 and 438.990 shall be credited to the Public Health Account and shall be used for payment of the expenses of the department in administering the provisions of ORS 438.010 to 438.510 and 438.990. [1969 c.685 Â§16]

Â Â Â Â Â  438.450 Rules. The Department of Human Services shall make such rules as are necessary for carrying out ORS 438.010 to 438.510 in accordance with ORS 183.330. [Formerly 433.335; 2001 c.104 Â§176]

Â Â Â Â Â  438.510 Prohibited acts. It is unlawful for the owner of a clinical laboratory or the director of a clinical laboratory to:

Â Â Â Â Â  (1) Operate or maintain a clinical laboratory unless the laboratory is under personal supervision of a director who is qualified to supervise the laboratory.

Â Â Â Â Â  (2) Violate any provision of ORS 438.010 to 438.510. [1969 c.685 Â§11; 1987 c.669 Â§3; 2001 c.104 Â§177]

ENVIRONMENTAL LABORATORIES

Â Â Â Â Â  438.605 Definitions for ORS 438.605 to 438.620, 448.280 and 448.285. As used in ORS 438.605 to 438.620, 448.280 and 448.285:

Â Â Â Â Â  (1) ÂAccrediting authorityÂ means the official accrediting authority for the
Oregon
environmental laboratory accreditation program comprised of the Director of Human Services or designee, the Director of the Department of Environmental Quality or designee and the Director of Agriculture or designee.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂEnvironmental laboratoryÂ means a fixed location or mobile facility that performs chemical, physical, radiological, microbiological or biological testing of environmental samples or the collection of environmental samples.

Â Â Â Â Â  (4) ÂEnvironmental testingÂ means laboratory analysis of any matter, pollutant, contaminant or hazardous substance subject to regulation pursuant to:

Â Â Â Â Â  (a) Rules adopted or enforced by the Department of Human Services, the Department of Environmental Quality or the State Department of Agriculture; or

Â Â Â Â Â  (b) A federal environmental statute or regulation administered or enforced by the United States Environmental Protection Agency. [1999 c.1063 Â§1]

Â Â Â Â Â  438.610 Standards for accreditation; rules. (1) The Department of Human Services, in concurrence with the accrediting authority, may adopt by rule standards for any laboratory seeking accreditation and performing environmental testing for a fee or for determining compliance with environmental statutes, rules or regulations.

Â Â Â Â Â  (2) In developing standards under subsection (1) of this section, the department shall cooperate with and may seek advice from the United States Environmental Protection Agency and any other state or federal agency that may have adopted rules or regulations for environmental monitoring.

Â Â Â Â Â  (3) The standards adopted under this section may address testing and sampling procedures or methods, record keeping, disposal or retention of testing materials or samples, or any other practice related to work performed by an environmental laboratory. [1999 c.1063 Â§2]

Â Â Â Â Â  438.615 Environmental laboratory accreditation program; rules. The Department of Human Services, in concurrence with the accrediting authority, shall establish by rule and implement an environmental laboratory accreditation program. The standards for accreditation may be equivalent to, but may not exceed, standards adopted by national accreditation programs. [1999 c.1063 Â§3]

Â Â Â Â Â  438.620 Accreditation fees; disposition of fees. (1) In conjunction with the environmental laboratory accreditation program established under ORS 438.615, the Department of Human Services may establish and collect a fee for laboratory accreditation under the program. A fee imposed under this section shall not exceed the cost of administering the program.

Â Â Â Â Â  (2) Prior to imposing the fee under subsection (1) of this section, the Department of Human Services shall obtain the approval of the Oregon Department of Administrative Services and report to the appropriate legislative committee.

Â Â Â Â Â  (3) All moneys collected by the Department of Human Services under this section shall be deposited in a dedicated account of the department. Such moneys are continuously appropriated to the Department of Human Services to pay the costs of the Department of Human Services, the State Department of Agriculture and the Department of Environmental Quality in administering the environmental laboratory accreditation program established under ORS 438.615. [1999 c.1063 Â§4]

PENALTIES

Â Â Â Â Â  438.990 Penalties. Violation of any provision of ORS 438.040 or 438.510 is a Class A misdemeanor. Each day of continuing violation shall be considered a separate offense. [1969 c.685 Â§22; 1977 c.582 Â§45]

_______________

CHAPTER 439

[Reserved for expansion]



Chapter 440

Chapter 440 Â Health Districts;
Port
Hospitals

2007 EDITION

HEALTH DISTRICTS;
PORT
HOSPITALS

PUBLIC HEALTH AND SAFETY

HEALTH DISTRICTS

440.305Â Â Â Â  District created coterminous with each district existing on July 2, 1957; districts existing on July 2, 1957, abolished

440.310Â Â Â Â  New district succeeds to and replaces abolished district

440.315Â Â Â Â  Definitions for ORS 440.315 to 440.410

440.320Â Â Â Â  Health districts authorized

440.325Â Â Â Â  Board of directors; qualifications

440.327Â Â Â Â  First board of directors; how first terms computed; oath; terms; vacancy

440.330Â Â Â Â  Number of directors; terms; effect of absence; district employee not eligible to serve on board

440.335Â Â Â Â  Election of officers of board of directors; duties; quorum

440.340Â Â Â Â  Directors; meetings; rules

440.345Â Â Â Â  Position numbers for election of directors

440.347Â Â Â Â  District elections

440.350Â Â Â Â  Call of special elections

440.360Â Â Â Â  Powers of health districts

440.365Â Â Â Â  User charges

440.370Â Â Â Â  Eminent domain

440.375Â Â Â Â  Authority to issue bonds

440.380Â Â Â Â  Bonds; maturity; interest; conditions

440.385Â Â Â Â  Pledge of income and revenues to secure payment of bonds

440.390Â Â Â Â  Issuance of bonds

440.395Â Â Â Â  Tax levies; use; extension; collection; default

440.397Â Â Â Â  Filing of boundary change

440.400Â Â Â Â  Expenditure and accounting of district funds

440.403Â Â Â Â  Adoption of health district budget

440.405Â Â Â Â  District records open to inspection; preservation of records

440.410Â Â Â Â  Annual audit

440.420Â Â Â Â  Medicaid Upper Payment Limit Account

PORT HOSPITALS

440.505Â Â Â Â  Port hospitals; levy of taxes; property exempt from taxation

Â Â Â Â Â  440.010 [Amended by 1963 c.607 Â§1; 1967 c.613 Â§1; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.020 [Amended by 1967 c.613 Â§2; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.030 [Amended by 1963 c.607 Â§2; 1967 c.613 Â§4; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.040 [1967 c.613 Â§3; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.110 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.120 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.130 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.140 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.150 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.160 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.170 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.180 [Amended by 1967 c.317 Â§1; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.190 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.200 [Amended by 1967 c.317 Â§2; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.210 [Repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.220 [Amended by 1963 c.607 Â§3; repealed by 1981 c.45 Â§1]

Â Â Â Â Â  440.230 [Repealed by 1981 c.45 Â§1]

HEALTH DISTRICTS

Â Â Â Â Â  440.305 District created coterminous with each district existing on July 2, 1957; districts existing on July 2, 1957, abolished. (1) There hereby is created a health district territorially coterminous with each health district existing on July 2, 1957, if such existing health district was at that time a valid health district but for the fact that the electors of the district were required to have resided in the district for a period of not less than 90 days next preceding an election. In determining the boundaries of health districts created by this subsection, full effect shall be given to annexations effected by health districts prior to November 22, 1957, under ORS 441.205 to 441.410 (1957 Replacement Part).

Â Â Â Â Â  (2) Health districts created by subsection (1) of this section are subject to and shall be governed by ORS 440.315 to 440.410.

Â Â Â Â Â  (3) Health districts territorially coterminous with health districts created by subsection (1) of this section hereby are abolished. [Formerly 441.195]

Â Â Â Â Â  440.310 New district succeeds to and replaces abolished district. Each health district created by ORS 440.305 (1) shall in all respects be the successor of and replace the territorially coterminous health district abolished by ORS 440.305 (3). Without limiting the foregoing:

Â Â Â Â Â  (1) A successor health district is:

Â Â Â Â Â  (a) The owner of all assets of the succeeded health district, including real and personal property, money, water, water rights and riparian rights.

Â Â Â Â Â  (b) Successor party to the contracts of the succeeded health district.

Â Â Â Â Â  (c) Successor party to court proceedings in which the succeeded health district was a party.

Â Â Â Â Â  (d) Successor obligor and subject to the indebtedness, bonded or otherwise, of the succeeded health district.

Â Â Â Â Â  (2) A successor health district shall levy and collect any tax lawfully assessed or collect any tax lawfully assessed and levied, as the case may be, by the succeeded health district.

Â Â Â Â Â  (3) The rules and regulations of the succeeded health district are the rules and regulations of the successor health district until changed under ORS 440.315 to 440.410.

Â Â Â Â Â  (4) The directors and officers of the succeeded health district are the directors and officers of the successor health district. [Formerly 441.200; 1987 c.158 Â§84]

Â Â Â Â Â  440.315 Definitions for ORS 440.315 to 440.410. As used in ORS 440.315 to 440.410, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty boardÂ means the county court or board of county commissioners, as the case may be, of the county in which a district, or the greater portion of the taxable assessed value thereof, is located.

Â Â Â Â Â  (2) ÂCounty clerkÂ means the county clerk of the county in which a district, or the greater portion of the taxable assessed value thereof, is located.

Â Â Â Â Â  (3) ÂDistrict boardÂ or ÂboardÂ means the board of directors of a district.

Â Â Â Â Â  (4) ÂHealth districtÂ or ÂdistrictÂ means any district formed pursuant to ORS 440.315 to 440.410.

Â Â Â Â Â  (5) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [Formerly 441.205; 1975 c.701 Â§1; 1983 c.83 Â§85]

Â Â Â Â Â  440.320 Health districts authorized. (1)(a) Health districts may be formed for the purposes of:

Â Â Â Â Â  (A) Providing clinically related diagnostic, treatment and rehabilitative services on an inpatient or outpatient basis;

Â Â Â Â Â  (B) Providing outreach programs in health care education, health care research and patient care;

Â Â Â Â Â  (C) Serving as a resource for health care providers in the district; and

Â Â Â Â Â  (D) Promoting the physical and mental health and well-being of district residents.

Â Â Â Â Â  (b) Health districts may consist of territory in one or more counties, or of a city with or without unincorporated territory. A city shall not be divided in the formation of a health district.

Â Â Â Â Â  (c) A health district may provide services to persons residing outside its boundaries. A health district may provide services within the boundaries of another health district only with the written permission of that health district.

Â Â Â Â Â  (2) A health district may include within its boundaries all or any part of the territory of a port district organized under ORS chapter 777 if the port district does not then operate a hospital. [Formerly 441.210; 1999 c.630 Â§1; 2003 c.802 Â§112]

Â Â Â Â Â  440.325 Board of directors; qualifications. The power and authority given to health districts, except as otherwise provided by ORS 440.315 to 440.410, is vested in and shall be exercised by a board of directors each of whom shall be an elector of the district. [Formerly 441.280; 1979 c.520 Â§1; 1983 c.83 Â§86; 1983 c.350 Â§255; 1983 c.699 Â§5]

Â Â Â Â Â  440.327 First board of directors; how first terms computed; oath; terms; vacancy. (1) At the election for the first board of directors, five directors shall be elected. Their terms shall commence on the 30th day after the election. The terms of the candidates for the first board of directors who receive the first and second highest number of votes expire June 30 next following the second regular district election. The terms of the candidates who receive the third, fourth and fifth highest votes expire June 30 next following the first regular district election.

Â Â Â Â Â  (2) Not later than the 10th day after the issuance of the order of formation, the directors of the first board shall take and subscribe an oath of office and then meet and organize.

Â Â Â Â Â  (3) Except as provided in subsection (1) of this section, the term of a director is four years.

Â Â Â Â Â  (4) The board of directors shall fill any vacancy on the board as provided in ORS 198.320. [1983 c.350 Â§257]

Â Â Â Â Â  440.330 Number of directors; terms; effect of absence; district employee not eligible to serve on board. (1) The board of directors of a district, by resolution offered and adopted at any regular meeting of the board, may increase the number of directors from five to no more than 15.

Â Â Â Â Â  (2) If the number of directors is increased by action of the board, the board shall not fill by appointment any newly created position on the board, but shall provide for the election at the next regular district election of a sufficient number of additional directors to fill the newly created positions on the board.

Â Â Â Â Â  (3) The term of office of each director elected under subsection (2) of this section shall begin July 1 following the next regular district election.

Â Â Â Â Â  (4) The directors who are elected under subsection (2) of this section shall determine by lot the length of term each shall hold office. The terms of not more than one-half of the directors who are appointed or elected shall expire June 30 next following the first regular district election after the appointment or election. The terms of the remainder shall expire June 30 next following the second regular district election after the appointment or election.

Â Â Â Â Â  (5) The term of a director shall expire when the director is absent from four or more consecutive regular meetings of the board and the board declares the position vacant. The vacancy shall be filled as provided by ORS 198.320 (1) and (2).

Â Â Â Â Â  (6) An individual who is an employee of a health district is not eligible to serve as a director of the health district by which the individual is employed. [Formerly 441.285; 1979 c.520 Â§3; 1981 c.508 Â§1; 1983 c.350 Â§258; 1983 c.699 Â§1a; 1989 c.478 Â§1]

Â Â Â Â Â  440.335 Election of officers of board of directors; duties; quorum. (1) The directors of a health district shall, at the time of their organization, choose from their number a chairperson, a secretary and a treasurer, who shall hold their offices until their successors are elected and qualified.

Â Â Â Â Â  (2) These officers shall have, respectively, the powers and shall perform the duties usual in such cases.

Â Â Â Â Â  (3) A majority shall constitute a quorum to do business and, in the absence of the chairperson, any other member may preside at any meeting. [Formerly 441.290; 2007 c.71 Â§124]

Â Â Â Â Â  440.340 Directors; meetings; rules. The district board shall hold meetings at such time and place within the district as it may, from time to time, determine, but it shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make. [Formerly 441.295]

Â Â Â Â Â  440.345 Position numbers for election of directors. (1) Each office of director of a health district shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The secretary shall certify the number so assigned to the director in office holding that position and shall file one copy of the certification in the records of the elections officer for the district. [Formerly 441.305; 1983 c.350 Â§259]

Â Â Â Â Â  440.347 District elections. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§261]

Â Â Â Â Â  440.350 Call of special elections. The board, at any regular meeting, may call a special election of the electors of the district. [Formerly 441.305]

Â Â Â Â Â  440.355 [Formerly 441.315; repealed by 1979 c.190 Â§431]

Â Â Â Â Â  440.360 Powers of health districts. A health district has all powers necessary to carry out the purposes of ORS 440.315 to 440.410, including, but not limited to, the power:

Â Â Â Â Â  (1) To provide directly or indirectly any physical or mental health related service.

Â Â Â Â Â  (2) To make any contract or agreement, to purchase and lease real and personal property, to enter into business arrangements or relationships with public or private entities and to create and participate fully in the operation of any business structure, including the development of business structures and arrangements for health care delivery systems and managed care plans.

Â Â Â Â Â  (3) To participate in community sponsored health screening, prevention, wellness, improvement or other activities that address the physical or mental health needs of district residents. Such participation may include clinical, financial, administrative, volunteer or other support considered appropriate by the board.

Â Â Â Â Â  (4) To perform any other acts that in the judgment of the board are necessary or appropriate to accomplish the purposes of ORS 440.315 to 440.410. [Formerly 441.320; 1979 c.520 Â§2; 1981 c.508 Â§3; 1983 c.699 Â§2; 1983 c.740 Â§155; 1985 c.747 Â§50; 1987 c.850 Â§1; 1997 c.857 Â§1; 1999 c.630 Â§2; 2003 c.802 Â§113]

Â Â Â Â Â  440.365 User charges. A health district is authorized to charge persons who use district facilities and services. [Formerly 441.325; 1999 c.630 Â§3]

Â Â Â Â Â  440.370 Eminent domain. A health district may exercise within its boundaries the power of eminent domain and may purchase, sell, condemn and appropriate real property, water, water rights and riparian rights. [Formerly 441.330; 2003 c.802 Â§114]

Â Â Â Â Â  440.375 Authority to issue bonds. (1) For the purpose of carrying into effect the powers granted by ORS 440.315 to 440.410, a health district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds.

Â Â Â Â Â  (2) If prior to April 1, 1983, a health district had outstanding indebtedness incurred pursuant to ORS 440.360 (1)(k) (1997 Edition), a health district may issue general obligation bonds pursuant to this section in an amount not to exceed the unpaid principal of and interest on such indebtedness plus costs incidental to the bonds to be sold.

Â Â Â Â Â  (3) The general obligation bonds outstanding at one time shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (3) of this section, if the district has within its limits a population of 300 or over, it shall be permitted to have bonds outstanding in an amount which shall not exceed in the aggregate 10 percent of the real market value.

Â Â Â Â Â  (5) The bonds shall be issued from time to time by the district board in behalf of the health district as authorized by its electors. [Formerly 441.335; 1983 c.191 Â§1; 1991 c.459 Â§399; 1997 c.857 Â§2; 1999 c.630 Â§4]

Â Â Â Â Â  440.380 Bonds; maturity; interest; conditions. (1) The bonds shall mature serially within not to exceed 30 years from issue date.

Â Â Â Â Â  (2) The bonds shall bear such rate of interest as the district board shall determine.

Â Â Â Â Â  (3) The bonds shall be so conditioned that the health district agrees therein to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached. [Formerly 441.345; 1977 c.188 Â§3; 1981 c.94 Â§36; 1983 c.347 Â§27; 2001 c.215 Â§5]

Â Â Â Â Â  440.385 Pledge of income and revenues to secure payment of bonds. (1) For the purpose of additionally securing the payment of the principal of and interest on general obligation bonds issued under ORS 440.375, a health district may, by resolution of the district board, which resolution shall constitute part of the contract with the holders of such general obligation bonds, pledge all or any part of the net income or revenue of its properties.

Â Â Â Â Â  (2) The district board may adopt such a resolution without submitting the question of such pledge to electors of the health district. [Formerly 441.350]

Â Â Â Â Â  440.390 Issuance of bonds. All general obligation bonds issued under ORS 440.375 shall be issued as prescribed in ORS chapter 287A. [Formerly 441.355; 2007 c.783 Â§185]

Â Â Â Â Â  440.395 Tax levies; use; extension; collection; default. (1) Any health district may assess, levy and collect taxes not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. The proceeds of such taxes shall be applied by it in carrying out the objects and purposes provided in ORS 440.320.

Â Â Â Â Â  (2) A health district, each year, may also assess, levy and collect a special tax upon all such property, real and personal, in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within such year. The special tax shall be applied only in payment of interest and principal of bonds issued by the health district, but the district may apply any funds it may have toward the payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) All taxes needed shall be levied and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) All taxes levied by a health district shall become payable at the same time and be collected by the same officer who collects county taxes. The proceeds of the taxes collected under this section shall be turned over to the health district according to law.

Â Â Â Â Â  (5) The county officer whose duty it is to extend the county levy shall extend the levy of the health district in the same manner as city taxes are extended.

Â Â Â Â Â  (6) Property is subject to sale for the nonpayment of taxes levied by the health district in like manner and with like effect as in the case of county and state taxes. [Formerly 441.360; 1991 c.459 Â§400; 2001 c.215 Â§6]

Â Â Â Â Â  440.397 Filing of boundary change. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§28]

Â Â Â Â Â  440.400 Expenditure and accounting of district funds. (1) Except as otherwise provided by subsections (3) and (4) of this section, all money of a health district shall be deposited in one or more depositories, as defined in ORS 295.001, as designated by the district board. It shall be withdrawn or paid out only when previously ordered by resolution or vote of the board, and upon checks signed as provided by subsection (2) of this section. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) Except for checks issued in accordance with subsection (3) of this section, checks of a district shall be signed:

Â Â Â Â Â  (a) By the treasurer and countersigned by the chairperson, or in the absence or inability of the chairperson to act, by the secretary; or

Â Â Â Â Â  (b) By an administrative employee of the district designated by the board of directors, and countersigned by a director of the district.

Â Â Â Â Â  (3) The district board may, by resolution:

Â Â Â Â Â  (a) Set aside specified amounts from money available for operating the district hospital facility; and

Â Â Â Â Â  (b) Delegate to an administrative officer of the district in charge of the hospital facility the authority to approve specified claims for expenses previously authorized by the board and to issue and sign checks in payment thereof.

Â Â Â Â Â  (4) Moneys of a health district may be invested as provided by ORS 294.035 and 294.040. [Formerly 441.365; 1983 c.699 Â§3; 2001 c.215 Â§7]

Â Â Â Â Â  440.403 Adoption of health district budget. (1) A health district shall adopt an annual budget by:

Â Â Â Â Â  (a) Preparing a proposed budget for the fiscal year not later than June 1 of each year;

Â Â Â Â Â  (b) Publishing a notice of the proposed budget and of the date and place of a hearing on the proposed budget five to 30 days prior to the hearing;

Â Â Â Â Â  (c) Holding a public hearing on the proposed budget;

Â Â Â Â Â  (d) Adopting a final budget by resolution not later than June 30 of each year; and

Â Â Â Â Â  (e) Filing a written notice pursuant to ORS 310.060 not later than July 15 of each year if the district seeks to impose property taxes.

Â Â Â Â Â  (2) A health district may adopt a supplemental budget by resolution at a regular meeting of the district board. A supplemental budget may not extend beyond the end of the fiscal year during which it is submitted.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂBudgetÂ means a plan of financial operation embodying an estimate of expenditures for a given period or purpose and the proposed means of financing the estimated expenditures.

Â Â Â Â Â  (b) ÂFiscal yearÂ means the period beginning on July 1 of any year and ending on June 30 of the next year.

Â Â Â Â Â  (c) ÂPublishÂ means giving notice or making information or documents available to members of the general public by printing the notice, information or documents in one or more newspapers of general circulation within the jurisdictional boundaries of the health district. [2001 c.251 Â§2]

Â Â Â Â Â  440.405 District records open to inspection; preservation of records. (1) All the proceedings of the district board shall be entered at large in a record book.

Â Â Â Â Â  (2) All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the health district shall be carefully preserved and shall be open to inspection as public records. [Formerly 441.370]

Â Â Â Â Â  440.410 Annual audit. An annual audit of the district shall be made by an auditor. A true and complete copy of the auditorÂs report of such audit shall be filed in the office of the county clerk of the principal county, as defined by ORS 198.705, and shall remain a public record therein. [Formerly 441.375]

Â Â Â Â Â  440.420 Medicaid Upper Payment Limit Account. (1) The Medicaid Upper Payment Limit Account is established in the State Treasury separate and distinct from the General Fund. Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for health-related programs.

Â Â Â Â Â  (2) The Department of Human Services shall transfer to the Medicaid Upper Payment Limit Account that portion of the payment received by the department from health districts in this state under the Proportionate Share Incentive Adjustment State Plan Amendment to the State Medicaid Plan and under intergovernmental agreements with the health districts that is attributable to the federal funds portion of the total payment made by the department to the health districts during the biennium. [2001 c.405 Â§1]

PORT HOSPITALS

Â Â Â Â Â  440.505 Port hospitals; levy of taxes; property exempt from taxation. (1) A port may construct, maintain and operate hospitals within its boundaries, subject to the provisions and limitations upon indebtedness of the port imposed by law. However, after June 23, 1967, a port may not construct or acquire a hospital if any part of a health district organized pursuant to ORS 440.315 to 440.410 lies within the boundaries of the port.

Â Â Â Â Â  (2) Should any port district under authority of subsection (1) of this section after August 20, 1957, construct, maintain and operate a hospital or hospital facilities and levy a tax for any indebtedness or other expense incurred therefor, all taxable property in the port district and also within a health district then operating hospital facilities shall be exempt from all taxes levied by a port district for such hospital purposes. [Formerly 441.505; 2003 c.802 Â§115]

_______________



Chapter 441

Chapter 441 Â Health Care Facilities

2007 EDITION

HEALTH CARE FACILITIES

PUBLIC HEALTH AND SAFETY

LICENSING AND SUPERVISION OF FACILITIES AND ORGANIZATIONS

441.015Â Â Â Â  Licensing of facilities and health maintenance organizations; compliance with rules and standards

441.017Â Â Â Â  Exclusions from licensing requirements for health care facilities

441.020Â Â Â Â  Application; fees

441.022Â Â Â Â  Factors to be considered in licensing

441.025Â Â Â Â  License issuance; rules; renewal; disclosure; transfer; posting

441.030Â Â Â Â  Denial, suspension or revocation of licenses; restrictions on admission

441.037Â Â Â Â  Hearings; procedures; judicial review

441.050Â Â Â Â  Additional remedies

441.055Â Â Â Â  Rules; evidence of compliance; health care facilities to ensure compliance; medical staff bylaws; peer review; procedure

441.057Â Â Â Â  Rules concerning complaints about care; reporting by employee

441.059Â Â Â Â  Access to previous X-rays and reports by patients of chiropractic physicians

441.060Â Â Â Â  Inspections; approval of plans and specifications; rules; fees

441.061Â Â Â Â  Delegation of health inspections to local governmental agencies; financial assistance

441.062Â Â Â Â  Coordination of inspections; rules

441.063Â Â Â Â  Use of facilities by licensed podiatric physicians and surgeons; regulation of admission and conduct

441.064Â Â Â Â  Use of facilities by licensed nurse practitioners; rules regarding admissions and privileges

441.065Â Â Â Â  Exemption of certain religious institutions

441.067Â Â Â Â  Inspection reports, complaint procedures and rules; posting

441.073Â Â Â Â  Rules regarding staff ratio in long term care facilities; variances; posting

441.077Â Â Â Â  Revocation of license and other penalties for imposing restrictions upon certain physicians; construction of section

441.079Â Â Â Â  Eye, organ and tissue transplants

441.082Â Â Â Â  Registration of organ procurement organization, tissue bank and eye bank; rules; penalties

441.083Â Â Â Â  Drug information to be provided patients of long term and intermediate care facilities

441.084Â Â Â Â  Choice of patient on suppliers of drugs and supplies

441.085Â Â Â Â  Rules establishing licensing classifications; use of descriptive titles limited

441.087Â Â Â Â  General inspection of long term care facility

441.089Â Â Â Â  Application of Health Care Quality Improvement Act of 1986

441.094Â Â Â Â  Denial of emergency medical services because of inability to pay prohibited

441.096Â Â Â Â  Identification badges

ADMISSION TO OR MOVE FROM LONG TERM CARE FACILITY OR RESIDENTIAL CARE FACILITY OF PERSON CONVICTED OF SEX CRIME

(Temporary provisions relating to admission to or move from long term care facility or residential care facility of person convicted of sex crime are compiled as notes following ORS 441.096)

LONG TERM CARE OMBUDSMAN

441.100Â Â Â Â  Definitions

441.103Â Â Â Â  Office of Long Term Care Ombudsman; terms; appointment; confirmation; qualifications

441.107Â Â Â Â  Funding of office

441.109Â Â Â Â  Duties of ombudsman; rules

441.113Â Â Â Â  Procedures to maintain confidentiality

441.117Â Â Â Â  Right of entry into facilities and access to records

441.121Â Â Â Â  Report after investigation; referral to other agencies

441.124Â Â Â Â  Notice of complaint procedures; posting

441.127Â Â Â Â  Immunity of employees

441.131Â Â Â Â  Appointment of designees; qualifications; duties

441.133Â Â Â Â  Effect of ORS 441.100 to 441.153 on right to visitors

441.137Â Â Â Â  Long Term Care Advisory Committee; appointment; confirmation; term; qualifications

441.142Â Â Â Â  Duties

441.146Â Â Â Â  Appeal to Long Term Care Advisory Committee

441.147Â Â Â Â  Officers; quorum; meetings; expenses

441.153Â Â Â Â  Long Term Care Ombudsman Account

HOSPITAL NURSING SERVICES

441.160Â Â Â Â  Definition for ORS 441.162 to 441.170

441.162Â Â Â Â  Written staffing plan for nursing services

441.164Â Â Â Â  Variances in staffing plan requirements

441.166Â Â Â Â  Need for replacement staff

441.168Â Â Â Â  Leaving a patient care assignment

441.170Â Â Â Â  Civil penalties; suspension or revocation of license; rules; records; compliance audits

441.172Â Â Â Â  Definitions for ORS 441.172 to 441.182

441.174Â Â Â Â  Retaliation prohibited

441.176Â Â Â Â  Remedies for retaliation

441.178Â Â Â Â  Unlawful employment practices; civil action for retaliation

441.180Â Â Â Â  Hospital posting of notice

441.182Â Â Â Â  Rights, privileges or remedies of nursing staff

441.192Â Â Â Â  Notice of employment outside of hospital

TRUSTEE TO ENSURE COMPLIANCE WITH CARE RULES

441.277Â Â Â Â  Definitions for ORS 441.277 to 441.323

441.281Â Â Â Â  Petition for appointment of trustee; hearing; order

441.286Â Â Â Â  Grounds for appointment of trustee

441.289Â Â Â Â  Powers and duties of trustee

441.293Â Â Â Â  Liability to trustee for goods and services after notice; effect of nonpayment

441.296Â Â Â Â  Liability for rent or contracts

441.301Â Â Â Â  Payment of expenses when income inadequate

441.303Â Â Â Â  Fees from facilities in addition to license fee; use of fees

441.306Â Â Â Â  Compensation of trustee

441.309Â Â Â Â  Trustee as public employee

441.312Â Â Â Â  License renewal of facility placed in trust

441.316Â Â Â Â  Termination of trust; extension; license revocation

441.318Â Â Â Â  Trustee accounting; lien

441.323Â Â Â Â  Effect of trust on prior obligations or civil or criminal liabilities

MOVES FROM LONG TERM CARE FACILITIES

441.357Â Â Â Â  Definitions for ORS 441.357 to 441.367

441.362Â Â Â Â  Notice by Department of Human Services prior to move or termination; hearing; consent to move; who may consent

441.367Â Â Â Â  Facility required to give notice of base rate and policy on nonpayment; rules; notice of changes; civil penalty

FINANCING OF HEALTH CARE FACILITIES CONSTRUCTION

441.525Â Â Â Â  Definitions for ORS 441.525 to 441.595

441.530Â Â Â Â  Policy

441.532Â Â Â Â  Municipalities authorized to create authority; issuance of obligations; conditions; purpose of authority

441.535Â Â Â Â  Procedure to create public authority

441.540Â Â Â Â  Board of directors; rules; conflict of interest; quorum; personnel

441.545Â Â Â Â  Authority may not levy taxes

441.550Â Â Â Â  General powers

441.555Â Â Â Â  Issuance of revenue obligations; nature of obligation; refunding

441.560Â Â Â Â  Borrowing; bond anticipation notes

441.565Â Â Â Â  Obligations of authority not obligations of municipality

441.570Â Â Â Â  Payment of principal and interest

441.575Â Â Â Â  Authorities may act jointly

441.580Â Â Â Â  Authority as public body; tax status of assets, income and bonds

441.585Â Â Â Â  Disposition of excess earnings; disposition of assets on dissolution

441.590Â Â Â Â  Authority granted by ORS 441.525 to 441.595

441.595Â Â Â Â  Construction of ORS 441.525 to 441.595

LONG TERM CARE FACILITIES

(Nursing Home PatientsÂ Bill of Rights)

441.600Â Â Â Â  Definitions for ORS 441.600 to 441.625

441.605Â Â Â Â  Legislative declaration of rights intended for residents

441.610Â Â Â Â  Nursing home patientsÂ bill of rights; rules

441.612Â Â Â Â  Additional rights; rules

441.615Â Â Â Â  Powers and responsibilities of department; rules

441.620Â Â Â Â  Disclosure of business information required

(Enforcement of Nursing Home Laws)

441.624Â Â Â Â  Purpose

441.625Â Â Â Â  Retaliation against resident exercising rights prohibited

(Resident Abuse)

441.630Â Â Â Â  Definitions for ORS 441.630 to 441.680 and 441.995

441.635Â Â Â Â  Legislative finding

441.637Â Â Â Â  Rules; submission of rules to advisory group

441.640Â Â Â Â  Report of suspected abuse of resident required

441.645Â Â Â Â  Oral report to area agency on aging, department or law enforcement agency

441.650Â Â Â Â  Investigation of abuse complaint; initial status report; content; distribution of report; duties of investigator; investigation report

441.655Â Â Â Â  Immunity provided reporter of abuse

441.660Â Â Â Â  Photographing resident; photograph as record

441.665Â Â Â Â  Record of reports; classification of investigation report

441.671Â Â Â Â  Confidentiality of reports; when available

441.675Â Â Â Â  Certain evidentiary privileges inapplicable

441.676Â Â Â Â  Investigation of licensing violations; powers of investigator

441.677Â Â Â Â  Letter of determination; determination rules; distribution of letter; notice to nursing assistant

441.678Â Â Â Â  Review of finding that nursing assistant responsible for abuse; name placed in registry

441.679Â Â Â Â  Preemployment inquiries; when employment prohibited

441.680Â Â Â Â  Spiritual healing alone not considered abuse of resident

441.685Â Â Â Â  Monitors; designation; duties; peer review of facilities

(Investigation of Complaints)

441.690Â Â Â Â  Complainant may accompany investigator

441.695Â Â Â Â  Conduct of investigation

(Drug Supplies for Unscheduled Leaves)

441.697Â Â Â Â  Prescribed drug supply for unscheduled therapeutic leave from long term care facility; dispensing of drugs by registered nurse

(Access)

441.700Â Â Â Â  Access to facilities by persons providing services

(Complaint File)

441.703Â Â Â Â  Complaint file; summary; availability on request

CIVIL PENALTIES

441.705Â Â Â Â  Definitions for ORS 441.705 to 441.745

441.710Â Â Â Â  Civil penalties; when imposed

441.712Â Â Â Â  Notice of civil penalty

441.715Â Â Â Â  Objective criteria for civil penalties; rules

441.720Â Â Â Â  Remittance or reduction of penalties

441.740Â Â Â Â  Judicial review

441.745Â Â Â Â  Penalties to General Fund

SUICIDE ATTEMPTS BY MINORS

441.750Â Â Â Â  Suicide attempts by minors; referral; report; disclosure of information; limitation of liability

441.755Â Â Â Â  Report form; contents

MISCELLANEOUS

441.815Â Â Â Â  Smoking of tobacco in certain hospital rooms prohibited

441.820Â Â Â Â  Procedure for termination of physicianÂs privilege to practice medicine at health care facility; immunity from damage action for good faith report

441.825Â Â Â Â  Authority of hospital to require medical staff to provide professional liability insurance

PENALTIES

441.990Â Â Â Â  Criminal penalties

441.995Â Â Â Â  Factors considered in determining penalties under ORS 441.630 to 441.680; civil penalty

Â Â Â Â Â  441.005 [Amended by 1971 c.730 Â§1; 1973 c.840 Â§1; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.007 [1973 c.840 Â§2; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.010 [Amended by 1971 c.730 Â§3; 1973 c.840 Â§3; 1977 c.751 Â§18; renumbered 442.300]

LICENSING AND SUPERVISION OF FACILITIES AND ORGANIZATIONS

Â Â Â Â Â  441.015 Licensing of facilities and health maintenance organizations; compliance with rules and standards. (1) No person or governmental unit, acting severally or jointly with any other person or governmental unit, shall establish, conduct, maintain, manage or operate a health care facility or health maintenance organization, as defined in ORS 442.015, in this state without a license.

Â Â Â Â Â  (2) Any health care facility or health maintenance organization which is in operation at the time of promulgation of any applicable rules or minimum standards under ORS 441.055 or 731.072 shall be given a reasonable length of time within which to comply with such rules or minimum standards. [Amended by 1971 c.730 Â§4; 1973 c.840 Â§4; 1977 c.751 Â§19; 2003 c.14 Â§249]

Â Â Â Â Â  441.017 Exclusions from licensing requirements for health care facilities. For purposes of licensing health care facilities, health care facility, as defined in ORS 442.015, does not include:

Â Â Â Â Â  (1) Facilities established by ORS 430.306 to 430.335 for treatment of alcoholism or drug abuse; and

Â Â Â Â Â  (2) Community mental health and development disabilities programs established under ORS 430.610 to 430.695. [1981 c.231 Â§2; 1987 c.753 Â§1]

Â Â Â Â Â  441.020 Application; fees. (1) Licenses for health care facilities including long term care facilities, as defined in ORS 442.015, shall be obtained from the Department of Human Services.

Â Â Â Â Â  (2) Applications shall be upon such forms and shall contain such information as the department may reasonably require, which may include affirmative evidence of ability to comply with such reasonable standards and rules as may lawfully be prescribed under ORS 441.055.

Â Â Â Â Â  (3) Each application shall be accompanied by the license fee. If the license is denied, the fee shall be refunded to the applicant. If the license is issued, the fee shall be paid into the State Treasury to the credit of the Department of Human Services Account for carrying out the functions under ORS 441.015 to 441.063 and 431.607 to 431.619.

Â Â Â Â Â  (4) Except as otherwise provided in subsection (5) of this section, for hospitals with:

Â Â Â Â Â  (a) Fewer than 26 beds, the annual license fee shall be $750.

Â Â Â Â Â  (b) Twenty-six beds or more but fewer than 50 beds, the annual license fee shall be $1,000.

Â Â Â Â Â  (c) Fifty or more beds but fewer than 100 beds, the annual license fee shall be $1,900.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be $2,900.

Â Â Â Â Â  (e) Two hundred or more beds, the annual license fee shall be $3,400.

Â Â Â Â Â  (5) For long term care facilities with:

Â Â Â Â Â  (a) Fewer than 16 beds, the annual license fee shall be up to $120.

Â Â Â Â Â  (b) Sixteen beds or more but fewer than 50 beds, the annual license fee shall be up to $175.

Â Â Â Â Â  (c) Fifty beds or more but fewer than 100 beds, the annual license fee shall be up to $350.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be up to $450.

Â Â Â Â Â  (e) Two hundred beds or more, the annual license fee shall be up to $580.

Â Â Â Â Â  (6) For special inpatient care facilities with:

Â Â Â Â Â  (a) Fewer than 26 beds, the annual license fee shall be $750.

Â Â Â Â Â  (b) Twenty-six beds or more but fewer than 50 beds, the annual license fee shall be $1,000.

Â Â Â Â Â  (c) Fifty beds or more but fewer than 100 beds, the annual license fee shall be $1,900.

Â Â Â Â Â  (d) One hundred beds or more but fewer than 200 beds, the annual license fee shall be $2,900.

Â Â Â Â Â  (e) Two hundred beds or more, the annual license fee shall be $3,400.

Â Â Â Â Â  (7) For ambulatory surgical centers, the annual license fee shall be $1,000.

Â Â Â Â Â  (8) For birthing centers, the annual license fee shall be $250.

Â Â Â Â Â  (9) For outpatient renal dialysis facilities, the annual license fee shall be $1,500.

Â Â Â Â Â  (10) During the time the licenses remain in force holders thereof are not required to pay inspection fees to any county, city or other municipality.

Â Â Â Â Â  (11) Any health care facility license may be indorsed to permit operation at more than one location. In such case the applicable license fee shall be the sum of the license fees which would be applicable if each location were separately licensed.

Â Â Â Â Â  (12) Licenses for health maintenance organizations shall be obtained from the Director of the Department of Consumer and Business Services pursuant to ORS 731.072. [Amended by 1957 c.697 Â§1; 1971 c.650 Â§19; 1971 c.730 Â§5; 1973 c.840 Â§5; 1977 c.284 Â§4; 1977 c.751 Â§20a; 1979 c.696 Â§15; 1987 c.428 Â§3; 1987 c.918 Â§7; 1995 c.449 Â§1; 1997 c.249 Â§139; 2001 c.100 Â§2; 2001 c.900 Â§161]

Â Â Â Â Â  441.022 Factors to be considered in licensing. In determining whether to license a health care facility pursuant to ORS 441.025, the Department of Human Services shall consider only factors relating to the health and safety of individuals to be cared for therein and shall not consider whether the health care facility is or will be a governmental, charitable or other nonprofit institution or whether it is or will be an institution for profit. [1967 c.584 Â§2; 1971 c.730 Â§6; 1973 c.840 Â§6; 1987 c.428 Â§4; 2001 c.900 Â§162]

Â Â Â Â Â  441.025 License issuance; rules; renewal; disclosure; transfer; posting. (1) Upon receipt of an application and the license fee, the Department of Human Services shall issue a license if it finds that the applicant and health care facility comply with ORS 441.015 to 441.063, 441.085 and 441.087 and the rules of the department provided that it does not receive within the time specified a certificate of noncompliance issued by the State Fire Marshal, deputy, or approved authority pursuant to ORS 479.215.

Â Â Â Â Â  (2) Each license, unless sooner suspended or revoked, shall be renewable annually for the calendar year upon payment of the fee, provided that a certificate of noncompliance has not been issued by the State Fire Marshal, deputy, or approved authority pursuant to ORS 479.215.

Â Â Â Â Â  (3) Each license shall be issued only for the premises and persons or governmental units named in the application and shall not be transferable or assignable.

Â Â Â Â Â  (4) Licenses shall be posted in a conspicuous place on the licensed premises as prescribed by rule of the department.

Â Â Â Â Â  (5) No license shall be issued or renewed for any health care facility or health maintenance organization that offers or proposes to develop a new health service unless a certificate of need has first been issued therefor pursuant to ORS 442.340 (1987 Replacement Part) or approval has been granted under ORS 442.315 or section 9, chapter 1034, Oregon Laws 1989.

Â Â Â Â Â  (6) No license shall be issued or renewed for any skilled nursing facility or intermediate care facility, as defined in ORS 442.015, unless the applicant has included in the application the name and such other information as may be necessary to establish the identity and financial interests of any person who has incidents of ownership in the facility representing an interest of 10 percent or more thereof. If the person having such interest is a corporation, the name of any stockholder holding stock representing an interest in the facility of 10 percent or more shall also be included in the application. If the person having such interest is any other entity, the name of any member thereof having incidents of ownership representing an interest of 10 percent or more in the facility shall also be included in the application.

Â Â Â Â Â  (7) A license may be denied to any applicant for a license or renewal thereof or any stockholder of any such applicant who has incidents of ownership in the facility representing an interest of 10 percent or more thereof, or an interest of 10 percent or more of a lease agreement for the facility, if during the five years prior to the application the applicant or any stockholder of the applicant had an interest of 10 percent or more in the facility or of a lease for the facility and has divested that interest after receiving written notice from the department of intention to suspend or revoke the license or to decertify the home from eligibility to receive payments for services provided under this section.

Â Â Â Â Â  (8) No license shall be issued or renewed for any long term care facility, as defined in ORS 442.015, unless the applicant has included in the application the identity of any person who has incident of ownership in the facility who also has a financial interest in any pharmacy, as defined in ORS 689.005. [Amended by 1957 c.697 Â§2; 1961 c.316 Â§6; 1967 c.89 Â§3; 1971 c.730 Â§7; 1973 c.38 Â§1; 1973 c.840 Â§7; 1977 c.261 Â§3; 1977 c.751 Â§21; 1979 c.336 Â§1; 1983 c.740 Â§156; 1985 c.747 Â§20; 1987 c.428 Â§5; 1989 c.1034 Â§4; 2001 c.900 Â§163]

Â Â Â Â Â  441.030 Denial, suspension or revocation of licenses; restrictions on admission. (1) The Department of Human Services, pursuant to ORS 479.215, shall deny, suspend or revoke a license in any case where the State Fire Marshal, or the representative of the State Fire Marshal, certifies that there is a failure to comply with all applicable laws, lawful ordinances and rules relating to safety from fire.

Â Â Â Â Â  (2) The department may deny, suspend or revoke a license in any case where it finds that there has been a substantial failure to comply with ORS 441.015 to 441.063, 441.085 or 441.087 or the rules or minimum standards adopted under ORS 441.015 to 441.063, 441.085 or 441.087.

Â Â Â Â Â  (3) The department may suspend or revoke a license issued under ORS 441.025 for failure to comply with a department order arising from a health care facilityÂs substantial lack of compliance with the provisions of ORS 441.015 to 441.063, 441.084 to 441.087, 441.162 or 441.166 or the rules adopted under ORS 441.015 to 441.063, 441.084 to 441.087, 441.162 or 441.166, or for failure to pay a civil penalty imposed under ORS 441.170 or 441.710.

Â Â Â Â Â  (4) The department may order a long term care facility licensed under ORS 441.025 to restrict the admission of patients when the department finds an immediate threat to patient health and safety arising from failure of the long term care facility to be in compliance with ORS 441.015 to 441.063 or 441.084 to 441.087 and the rules adopted under ORS 441.015 to 441.063 or 441.084 to 441.087.

Â Â Â Â Â  (5) Any long term care facility that has been ordered to restrict the admission of patients pursuant to subsection (4) of this section shall post a notice of the restriction, provided by the department, on all doors providing ingress to and egress from the facility, for the duration of the restriction. [Amended by 1959 c.222 Â§1; 1961 c.316 Â§7; 1971 c.730 Â§8; 1977 c.582 Â§46; 1987 c.428 Â§6; 1989 c.171 Â§55; 1991 c.734 Â§22; 2001 c.609 Â§8; 2001 c.900 Â§164; 2007 c.71 Â§125]

Â Â Â Â Â  441.035 [Amended by 1959 c.222 Â§2; 1959 c.466 Â§1; 1971 c.730 Â§9; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.037 Hearings; procedures; judicial review. (1) When the Department of Human Services proposes to refuse to issue or renew a license, or proposes to revoke or suspend a license, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Adoption of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [1971 c.734 Â§56; 1977 c.582 Â§47; 1987 c.428 Â§7; 2001 c.900 Â§165]

Â Â Â Â Â  441.040 [Amended by 1959 c.222 Â§3; 1971 c.730 Â§10; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.045 [Amended by 1959 c.222 Â§4; 1959 c.466 Â§2; 1971 c.730 Â§11; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  441.050 Additional remedies. Notwithstanding the existence and pursuit of any other remedy, the Department of Human Services may, in the manner provided by law, maintain an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a health care facility or health maintenance organization without a license. [Amended by 1971 c.730 Â§12; 1973 c.840 Â§8; 1977 c.751 Â§22; 1987 c.428 Â§8; 2001 c.900 Â§166]

Â Â Â Â Â  441.055 Rules; evidence of compliance; health care facilities to ensure compliance; medical staff bylaws; peer review; procedure. (1) The Department of Human Services shall adopt such rules with respect to the different types of health care facilities as may be designed to further the accomplishment of the purposes of ORS 441.015 to 441.087. No rules shall require any specific food so long as the necessary nutritional food elements are present.

Â Â Â Â Â  (2) Rules describing care given in health care facilities shall include, but not be limited to, standards of patient care or patient safety, adequate professional staff organizations, training of staff for whom no other state regulation exists, suitable delineation of professional privileges and adequate staff analyses of clinical records. The department may in its discretion accept certificates by the Joint Commission on Accreditation of Hospitals or the Committee on Hospitals of the American Osteopathic Association as evidence of compliance with acceptable standards.

Â Â Â Â Â  (3) The governing body of each health care facility shall be responsible for the operation of the facility, the selection of the medical staff and the quality of care rendered in the facility. The governing body shall:

Â Â Â Â Â  (a) Ensure that all health care personnel for whom state licenses, registrations or certificates are required are currently licensed, registered or certified;

Â Â Â Â Â  (b) Ensure that physicians admitted to practice in the facility are granted privileges consistent with their individual training, experience and other qualifications;

Â Â Â Â Â  (c) Ensure that procedures for granting, restricting and terminating privileges exist and that such procedures are regularly reviewed to assure their conformity to applicable law;

Â Â Â Â Â  (d) Ensure that physicians admitted to practice in the facility are organized into a medical staff in such a manner as to effectively review the professional practices of the facility for the purposes of reducing morbidity and mortality and for the improvement of patient care; and

Â Â Â Â Â  (e) Ensure that a physician is not denied medical staff membership or privileges at the facility solely on the basis that the physician holds medical staff membership or privileges at another health care facility.

Â Â Â Â Â  (4) The physicians organized into a medical staff pursuant to subsection (3) of this section shall propose medical staff bylaws to govern the medical staff. The bylaws shall include, but not be limited to the following:

Â Â Â Â Â  (a) Procedures for physicians admitted to practice in the facility to organize into a medical staff pursuant to subsection (3) of this section;

Â Â Â Â Â  (b) Procedures for ensuring that physicians admitted to practice in the facility are granted privileges consistent with their individual training, experience and other qualifications;

Â Â Â Â Â  (c) Provisions establishing a framework for the medical staff to nominate, elect, appoint or remove officers and other persons to carry out medical staff activities with accountability to the governing body;

Â Â Â Â Â  (d) Procedures for ensuring that physicians admitted to practice in the facility are currently licensed by the Oregon Medical Board;

Â Â Â Â Â  (e) Procedures for ensuring that the facilityÂs procedures for granting, restricting and terminating privileges are followed and that such procedures are regularly reviewed to assure their conformity to applicable law; and

Â Â Â Â Â  (f) Procedures for ensuring that physicians provide services within the scope of the privileges granted by the governing body.

Â Â Â Â Â  (5) Amendments to medical staff bylaws shall be accomplished through a cooperative process involving both the medical staff and the governing body. Medical staff bylaws shall be adopted, repealed or amended when approved by the medical staff and the governing body. Approval shall not be unreasonably withheld by either. Neither the medical staff nor the governing body shall withhold approval if such repeal, amendment or adoption is mandated by law, statute or regulation or is necessary to obtain or maintain accreditation or to comply with fiduciary responsibilities or if the failure to approve would subvert the stated moral or ethical purposes of the institution.

Â Â Â Â Â  (6) The Oregon Medical Board may appoint one or more physicians to conduct peer review for a health care facility upon request of such review by all of the following:

Â Â Â Â Â  (a) The physician whose practice is being reviewed.

Â Â Â Â Â  (b) The executive committee of the health care facilityÂs medical staff.

Â Â Â Â Â  (c) The governing body of the health care facility.

Â Â Â Â Â  (7) The physicians appointed pursuant to subsection (6) of this section shall be deemed agents of the Oregon Medical Board, subject to the provisions of ORS 30.310 to 30.400 and shall conduct peer review. Peer review shall be conducted pursuant to the bylaws of the requesting health care facility.

Â Â Â Â Â  (8) Any person serving on or communicating information to a peer review committee shall not be subject to an action for damages for action or communications or statements made in good faith.

Â Â Â Â Â  (9) All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the peer review committee in connection with a peer review are confidential pursuant to ORS 192.501 to 192.505 and 192.690 and all data is privileged pursuant to ORS 41.675.

Â Â Â Â Â  (10) Notwithstanding subsection (9) of this section, a written report of the findings and conclusions of the peer review shall be provided to the governing body of the health care facility who shall abide by the privileged and confidential provisions set forth in subsection (9) of this section.

Â Â Â Â Â  (11) Procedures for peer review established by subsections (6) to (10) of this section are exempt from ORS chapter 183.

Â Â Â Â Â  (12) The department shall adopt by rule standards for rural hospitals, as defined in ORS 442.470, that specifically address the provision of care to postpartum and newborn patients so long as patient care is not adversely affected.

Â Â Â Â Â  (13) For purposes of this section, ÂphysicianÂ has the meaning given the term in ORS 677.010. [Amended by 1965 c.352 Â§1; 1971 c.730 Â§13; 1973 c.837 Â§14; 1973 c.840 Â§9; 1977 c.261 Â§4; 1977 c.448 Â§10; 1977 c.751 Â§23a; 1987 c.428 Â§9; 1987 c.850 Â§2; 1993 c.269 Â§1; 1995 c.727 Â§38; 1995 c.763 Â§1; 1999 c.542 Â§1; 2001 c.900 Â§167]

Â Â Â Â Â  441.057 Rules concerning complaints about care; reporting by employee. (1) Rules adopted by the Department of Human Services pursuant to ORS 441.055 shall include procedures for the filing of complaints as to the standard of care in any health care facility and provide for the confidentiality of the identity of any complainant.

Â Â Â Â Â  (2) No health care facility, or person acting in the interest of the facility, shall take any disciplinary or other adverse action against any employee who in good faith brings evidence of inappropriate care or any other violation of law or rules to the attention of the proper authority solely because of the employeeÂs action as described in this subsection.

Â Â Â Â Â  (3) Any employee who has knowledge of inappropriate care or any other violation of law or rules shall utilize established reporting procedures of the health care facility administration before notifying the department or other state agency of the alleged violation, unless the employee believes that patient health or safety is in immediate jeopardy or the employee makes the report to the department under the confidentiality provisions of subsection (1) of this section.

Â Â Â Â Â  (4) The protection of health care facility employees under subsection (2) of this section shall commence with the reporting of the alleged violation by the employee to the administration of the health care facility or to the department or other state agency pursuant to subsection (3) of this section.

Â Â Â Â Â  (5) Any person suffering loss or damage due to any violation of subsection (2) of this section has a right of action for damages in addition to other appropriate remedy.

Â Â Â Â Â  (6) The provisions of this section do not apply to a nursing staff, as defined in ORS 441.172, who claims to be aggrieved by a violation of ORS 441.174 committed by a hospital. [1975 c.360 Â§2; 1981 c.336 Â§1; 1987 c.428 Â§10; 2001 c.609 Â§16; 2001 c.900 Â§168]

Â Â Â Â Â  441.058 [1977 c.532 Â§2; 1979 c.168 Â§1; repealed by 1983 c.781 Â§8]

Â Â Â Â Â  441.059 Access to previous X-rays and reports by patients of chiropractic physicians. The rules of a hospital that govern patient access to previously performed X-rays or diagnostic laboratory reports shall not discriminate between patients of chiropractic physicians and patients of other licensed medical practitioners permitted access to such X-rays and diagnostic laboratory reports. [1979 c.490 Â§2]

Â Â Â Â Â  441.060 Inspections; approval of plans and specifications; rules; fees. (1) The Department of Human Services shall make or cause to be made such inspections as it may deem necessary.

Â Â Â Â Â  (2) The Department of Human Services may prescribe by rule that any licensee or prospective applicant desiring to make specified types of alteration or addition to its facilities or to construct new facilities shall, before commencing such alteration, addition or new construction, either prior to or after receiving a certificate of need pursuant to ORS 442.340 (1987 Replacement Part), if required, submit plans and specifications therefor to the department for preliminary inspection and approval or recommendations with respect to compliance with the rules authorized by ORS 441.055 and 443.420 and for compliance with National Fire Protection Association standards when the facility is also to be Medicare or Medicaid certified. The department may require by rule payment of a fee for project review services at a variable rate, dependent on total project cost. For health care facilities, the department shall develop a review fee schedule as minimally necessary to support the staffing level and expenses required to administer the program. The fee for project review of residential care facilities shall equal two-thirds that required of health care facilities. The department may also conduct an on-site review of projects as a prerequisite to licensure of new facilities, major renovations and expansions. The department shall, at least annually, with the advice of facilities covered by this review, present proposed rule changes regarding facility design and construction to such agencies for their consideration. The department shall also publish a state submissions guide for health and residential care facility projects and advise project sponsors of applicable requirements of federal, state and local regulatory agencies. [Amended by 1965 c.352 Â§2; 1971 c.730 Â§14; 1973 c.840 Â§10; 1985 c.747 Â§29; 1987 c.428 Â§11; 1987 c.660 Â§23; 2001 c.104 Â§178; 2001 c.900 Â§169]

Â Â Â Â Â  441.061 Delegation of health inspections to local governmental agencies; financial assistance. (1) Upon agreement, the Director of Human Services may grant specific authorization to any county or district board of health to administer and enforce any law or rules of the Department of Human Services relating to inspections and issuance, revocation and suspension of licenses, or portion thereof, for long term care facilities.

Â Â Â Â Â  (2) Pursuant to an agreement as provided in subsection (1) of this section, the director may provide funds and other resources to the county or district board of health necessary to enable the county or district board of health to perform the agreed upon functions. [1977 c.261 Â§2; 1987 c.428 Â§12]

Â Â Â Â Â  441.062 Coordination of inspections; rules. (1) In conducting inspections for the purpose of licensing health care facilities under ORS 441.020, the Department of Human Services shall avoid unnecessary facility disruption by coordinating inspections performed by the department with inspections performed by other federal, state and local agencies that have responsibility for health care facility licensure.

Â Â Â Â Â  (2) Whenever possible, the department shall avoid duplication of inspections by accepting inspection reports or surveys prepared by other state agencies that have responsibility for health care facility licensure for purposes of the inspection required for licensure.

Â Â Â Â Â  (3) The department shall adopt all rules necessary to implement this section. [1995 c.449 Â§6; 2001 c.900 Â§170]

Â Â Â Â Â  Note: 441.062 was added to and made a part of 441.015 to 441.087 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.063 Use of facilities by licensed podiatric physicians and surgeons; regulation of admission and conduct. The rules of the hospital shall include provisions for the use of the hospital facilities by duly licensed podiatric physicians and surgeons subject to rules and regulations governing the use established by the medical staff and the podiatric staff of the hospital. The staff comprised of physicians and podiatric physicians and surgeons shall regulate the admission and the conduct of the podiatric physicians and surgeons while using the facilities of the hospital and shall prescribe procedures whereby a podiatric physician and surgeonÂs use of the facilities may be suspended or terminated. [1973 c.279 Â§2; 2007 c.71 Â§126]

Â Â Â Â Â  441.064 Use of facilities by licensed nurse practitioners; rules regarding admissions and privileges. (1) The rules of any hospital in this state may grant admitting privileges to nurse practitioners licensed and certified under ORS 678.375 for purposes of patient care, subject to hospital and medical staff bylaws, rules and regulations governing admissions and staff privileges.

Â Â Â Â Â  (2) Rules shall be in writing and may include, but need not be limited to:

Â Â Â Â Â  (a) Limitations on the scope of privileges;

Â Â Â Â Â  (b) Monitoring and supervision of nurse practitioners in the hospital by physicians who are members of the medical staff;

Â Â Â Â Â  (c) A requirement that a nurse practitioner co-admit patients with a physician who is a member of the medical staff; and

Â Â Â Â Â  (d) Qualifications of nurse practitioners to be eligible for privileges including but not limited to requirements of prior clinical and hospital experience.

Â Â Â Â Â  (3) The rules may also regulate the admissions and the conduct of nurse practitioners while using the facilities of the hospital and may prescribe procedures whereby a nurse practitionerÂs privileges may be suspended or terminated. The hospital may refuse such privileges to nurse practitioners only upon the same basis that privileges are refused to other medical providers.

Â Â Â Â Â  (4) For purposes of this section, ÂphysicianÂ has the meaning given the term in ORS 677.010. [1993 c.34 Â§1; 1995 c.763 Â§2]

Â Â Â Â Â  Note: 441.064 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.065 Exemption of certain religious institutions. (1) ORS 441.015 to 441.063, 441.085, 441.087 or the rules adopted pursuant thereto do not authorize the supervision, regulation or control of the remedial care or treatment of residents or patients in any home or institution that is described under subsection (2) of this section and is conducted for those who rely upon treatment solely by prayer or spiritual means, except as to the sanitary and safe conditions of the premises, cleanliness of operation and its physical equipment. This section does not exempt such a home or institution from the licensing requirements of ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463.

Â Â Â Â Â  (2) To qualify under subsection (1) of this section, a home or institution must:

Â Â Â Â Â  (a) Be owned by an entity that is registered with the Secretary of State as a nonprofit corporation and that does not own, hold a financial interest in, control or operate any facility, wherever located, of a type providing medical health care and services; and

Â Â Â Â Â  (b) Provide 24 hour a day availability of nonmedical care and services.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂMedical health care and servicesÂ means medical screening, examination, diagnosis, prognosis, treatment and drug administration. ÂMedical health care and servicesÂ does not include counseling or the provision of social services or dietary services.

Â Â Â Â Â  (b) ÂNonmedical care and servicesÂ means assistance or services, other than medical health care and services, provided by attendants for the physical, mental, emotional or spiritual comfort and well being of residents or patients. [Amended by 1971 c.730 Â§17; 1973 c.840 Â§11; 1977 c.751 Â§24; 1997 c.490 Â§1]

Â Â Â Â Â  441.067 Inspection reports, complaint procedures and rules; posting. (1) The Department of Human Services shall provide to each licensed long term care facility in the state in writing in clear concise language readily comprehensible by the average person:

Â Â Â Â Â  (a) The most recent inspection report conducted by the department of that facility;

Â Â Â Â Â  (b) An outline of the procedures for filing complaints against long term care facilities; and

Â Â Â Â Â  (c) A summary of rules of the department affecting patient care standards for long term care facilities.

Â Â Â Â Â  (2) The owner or operator of a long term care facility shall post the information provided pursuant to subsection (1) of this section in a prominent place and shall, upon request, provide a copy of the information to each patient of, or person applying for admission to, the facility, or the guardian or conservator of the applicant or patient. [1975 c.360 Â§3; 1987 c.428 Â§13]

Â Â Â Â Â  441.070 [Amended by 1959 c.222 Â§5; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.073 Rules regarding staff ratio in long term care facilities; variances; posting. (1) The Department of Human Services shall adopt rules specifying maximum number of patients per nursing assistant per shift in long term care facilities.

Â Â Â Â Â  (2) The department may grant variances in the staffing requirements within a shift based on patient care needs or nursing practices.

Â Â Â Â Â  (3) A statement of the specific staffing requirement for each time period required by subsection (1) or (2) of this section in a particular facility shall be posted by the facility in a public place within the facility. [1981 c.574 Â§Â§2,3,4; 1987 c.428 Â§14]

Â Â Â Â Â  441.075 [Amended by 1969 c.314 Â§44; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.077 Revocation of license and other penalties for imposing restrictions upon certain physicians; construction of section. (1) If the governing body of a health care facility or health maintenance organization excludes or expels a person licensed under ORS chapter 677 from staff membership, or limits in any way the professional privilege of the person in the health care facility or health maintenance organization solely because of the school of medicine to which the person belongs, the license of the health care facility shall be subject to revocation in the manner provided in ORS 441.015 to 441.065. A health maintenance organization which violates this section shall be subject to penalties provided in ORS 731.988 and 731.992.

Â Â Â Â Â  (2) Nothing in this section is intended to limit the authority of the governing body of a health care facility or health maintenance organization with respect to a person who has violated the reasonable rules and regulations of the health care facility or health maintenance organization or who has violated the provisions of ORS chapter 677 if the governing body has reported the violation of ORS chapter 677 to the Oregon Medical Board in writing. [1971 c.274 Â§1; 1973 c.840 Â§12; 1977 c.751 Â§25]

Â Â Â Â Â  Note: 441.077 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.079 Eye, organ and tissue transplants. (1) As used in this section and ORS 441.082:

Â Â Â Â Â  (a) ÂEntityÂ means an individual, corporation, business trust, partnership, limited liability company, association, joint venture or an instrumentality of an entity.

Â Â Â Â Â  (b) ÂEye bankÂ means an entity that is licensed or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of human eyes or parts of human eyes.

Â Â Â Â Â  (c) ÂHealth care facilityÂ has the meaning given that term in ORS 442.015.

Â Â Â Â Â  (d) ÂOrgan procurement organizationÂ means an entity designated by the United States Secretary of Health and Human Services as an organ procurement organization.

Â Â Â Â Â  (e) ÂTissue bankÂ means an entity that is licensed or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage or distribution of tissue for transplants.

Â Â Â Â Â  (2) Tissue banks and eye banks must be registered with and regulated by the United States Food and Drug Administration.

Â Â Â Â Â  (3) A health care facility that performs organ transplants must:

Â Â Â Â Â  (a) Be a member of the Organ Procurement and Transplantation Network established by the National Organ Transplant Act of 1984;

Â Â Â Â Â  (b) Be regulated by the United States Department of Health and Human Services; and

Â Â Â Â Â  (c) Use an organ procurement organization to obtain organs for transplants.

Â Â Â Â Â  (4) A health care facility that performs tissue or corneal transplants must obtain the tissue or corneas from a tissue bank or an eye bank that is registered with and regulated by the United States Food and Drug Administration. [2007 c.334 Â§1]

Â Â Â Â Â  Note: 441.079 and 441.082 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.080 [Repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.081 [1979 c.680 Â§2; repealed by 1981 c.784 Â§38]

Â Â Â Â Â  441.082 Registration of organ procurement organization, tissue bank and eye bank; rules; penalties. (1) The Department of Human Services shall adopt by rule standards and a system of registration for every organ procurement organization, tissue bank and eye bank doing business in this state.

Â Â Â Â Â  (2) An organ procurement organization, tissue bank or eye bank may not do business in this state unless it has registered with the department.

Â Â Â Â Â  (3) Each organ procurement organization, tissue bank and eye bank shall provide to the department at least every three years current documentation of designation, certification and inspection as evidence of compliance with national standards and requirements under federal law.

Â Â Â Â Â  (4) The department may impose a civil penalty not to exceed $1,000 against an organ procurement organization, tissue bank or eye bank doing business in this state for failure to:

Â Â Â Â Â  (a) Register with the department;

Â Â Â Â Â  (b) Report loss of designation, accreditation or certification within 60 days of the loss; or

Â Â Â Â Â  (c) Supply the department with requested current documentation of designation, certification and inspection.

Â Â Â Â Â  (5) Civil penalties under this section shall be imposed in the manner provided under ORS 183.745. [2007 c.334 Â§2]

Â Â Â Â Â  Note: 441.082 becomes operative July 1, 2008. See section 4, chapter 334, Oregon Laws 2007.

Â Â Â Â Â  Note: See note under 441.079.

Â Â Â Â Â  Note: Section 3, chapter 334, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. Each organ procurement organization, tissue bank and eye bank doing business in this state must register with the Department of Human Services within 30 days after the operative date [July 1, 2008] of section 2 of this 2007 Act [441.082]. [2007 c.334 Â§3]

Â Â Â Â Â  441.083 Drug information to be provided patients of long term and intermediate care facilities. (1) If a long term care facility or an intermediate care facility required to be licensed pursuant to ORS 441.015 charges patients for drugs, the following shall be made available to the patient on request:

Â Â Â Â Â  (a) Name of the drug;

Â Â Â Â Â  (b) Amount paid by the facility for the drug; and

Â Â Â Â Â  (c) Amount charged by the facility for the drug.

Â Â Â Â Â  (2) If a pharmacy charges any person for a drug administered to a patient in a long term care facility or an intermediate care facility, the pharmacy shall provide on request a written bill listing the:

Â Â Â Â Â  (a) Name of the drug; and

Â Â Â Â Â  (b) Amount charged by the pharmacy for the drug.

Â Â Â Â Â  (3) As used in this section, ÂpersonÂ includes the patient and any insurance company or other party responsible for health care costs incurred by the patient. [1979 c.680 Â§3]

Â Â Â Â Â  441.084 Choice of patient on suppliers of drugs and supplies. (1) As used in this section, ÂsupplierÂ includes an authorized representative of the patient who purchases nonprescriptive medication or nonprescriptive sickroom supplies at retail.

Â Â Â Â Â  (2) A patient in a long term care facility or an intermediate care facility required to be licensed under ORS 441.015 must have a choice:

Â Â Â Â Â  (a) From among prescription drug delivery systems as long as the system selected:

Â Â Â Â Â  (A) Provides for timely delivery of drugs;

Â Â Â Â Â  (B) Provides adequate protection to prevent tampering with drugs;

Â Â Â Â Â  (C) Provides that drugs are delivered in a unit of use compatible with the established system of the facility for dispensing drugs, whether that system is provided by a facility pharmacy or by a contract with a pharmacy; and

Â Â Â Â Â  (D) Provides a 24-hour emergency service procedure either directly or by contract with another pharmacy;

Â Â Â Â Â  (b) From among suppliers of nonprescriptive medication, although no facility is required to accept any opened container of such medication; and

Â Â Â Â Â  (c) From among suppliers of nonprescriptive sickroom supplies as long as any items supplied can be maintained in a clean manner with equipment available at the facility.

Â Â Â Â Â  (3) If the established system of the facility, whether that system is provided by a facility pharmacy or a pharmacy under contract, provides patient profile information, the pharmacy chosen by the patient under subsection (2)(a) of this section must also provide that information for any patient it serves at the facility. [1983 c.328 Â§1; 2007 c.71 Â§127]

Â Â Â Â Â  441.085 Rules establishing licensing classifications; use of descriptive titles limited. (1) The Department of Human Services may by rule establish classifications and descriptions for the various types of health care facilities that are licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463.

Â Â Â Â Â  (2) A health care facility licensed by the department shall neither assume a descriptive title nor be represented under any descriptive title other than the classification title established by the department and under which it is licensed. [1971 c.730 Â§2; 1973 c.840 Â§13; 1977 c.751 Â§26; 1987 c.428 Â§15; 2001 c.900 Â§171]

Â Â Â Â Â  441.087 General inspection of long term care facility. (1) The Department of Human Services shall, in addition to any inspections conducted pursuant to complaints filed against long term care facilities, conduct at least one general inspection of each long term care facility in the state each calendar year, including, but not limited to, entering the facility, interviewing residents and reviewing records. No advance notice shall be given of any inspection conducted pursuant to this section.

Â Â Â Â Â  (2) Any state employee giving advance notice in violation of subsection (1) of this section shall be suspended from all duties without pay for a period of at least 10 working days, or for a longer period as determined by the Director of Human Services. [1975 c.294 Â§Â§2,3; 1977 c.751 Â§27; 1987 c.428 Â§16; 2003 c.14 Â§250]

Â Â Â Â Â  441.089 Application of Health Care Quality Improvement Act of 1986. The provisions of the Health Care Quality Improvement Act of 1986, P.L. No. 99-660, 100 Stat. p. 3743, 3784 (1986) apply within this state for professional review actions pursuant to ORS 441.015 to 441.087. [1987 c.850 Â§5]

Â Â Â Â Â  441.090 [1971 c.730 Â§15; 1973 c.358 Â§6; 1973 c.840 Â§14; 1975 c.485 Â§1; 1977 c.751 Â§28; renumbered 442.320]

Â Â Â Â Â  441.092 [1975 c.485 Â§4; 1977 c.751 Â§29; renumbered 442.330]

Â Â Â Â Â  441.094 Denial of emergency medical services because of inability to pay prohibited. (1) No officer or employee of a hospital licensed by the Department of Human Services that has an emergency department may deny to a person an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether a need for emergency medical services exists.

Â Â Â Â Â  (2) No officer or employee of a hospital licensed by the Department of Human Services may deny to a person diagnosed by an admitting physician as being in need of emergency medical services the emergency medical services customarily provided at the hospital because the person is unable to establish the ability to pay for the services.

Â Â Â Â Â  (3) Nothing in this section is intended to relieve a person of the obligation to pay for services provided by a hospital.

Â Â Â Â Â  (4) A hospital that does not have physician services available at the time of the emergency shall not be in violation of this section if, after a reasonable good faith effort, a physician is unable to provide or delegate the provision of emergency medical services.

Â Â Â Â Â  (5) All prepaid capitated health service contracts executed by the Department of Human Services and private health maintenance organizations and managed care organizations shall include a provision that encourages a managed care plan to establish agreements with hospitals in the planÂs service area for payment of emergency screening examinations.

Â Â Â Â Â  (6) As used in subsections (1) and (2) of this section, Âemergency medical servicesÂ means medical services that are usually and customarily available at the respective hospital and that must be provided immediately to sustain a personÂs life, to prevent serious permanent disfigurement or loss or impairment of the function of a bodily member or organ, or to provide care of a woman in her labor where delivery is imminent if the hospital is so equipped and, if the hospital is not equipped, to provide necessary treatment to allow the woman to travel to a more appropriate facility without undue risk of serious harm. [1987 c.386 Â§1; 1995 c.449 Â§2]

Â Â Â Â Â  Note: 441.094 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.095 [1971 c.730 Â§16; 1973 c.358 Â§7; 1973 c.840 Â§15; 1975 c.485 Â§2; 1977 c.751 Â§30; renumbered 442.340]

Â Â Â Â Â  441.096 Identification badges. (1) A health care practitioner working at a health care facility and providing direct care to a patient shall wear an identification badge indicating the practitionerÂs name and professional title.

Â Â Â Â Â  (2) A health care facility shall develop policies that specify the size and content of the identification badge required by subsection (1) of this section.

Â Â Â Â Â  (3) As used in this section, Âhealth care facilityÂ means a health care facility as defined in ORS 442.015 or a mental health facility, alcohol treatment facility or drug treatment facility licensed or operated under ORS 430.397 to 430.401 or ORS chapter 426 or 430. [2005 c.231 Â§1]

Â Â Â Â Â  Note: 441.096 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ADMISSION TO OR MOVE FROM LONG TERM CARE FACILITY OR RESIDENTIAL CARE FACILITY OF PERSON CONVICTED OF SEX CRIME

Â Â Â Â Â  Note: Sections 13 and 16, chapter 671, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 13. (1) As used in this section:

Â Â Â Â Â  (a) ÂArea agencyÂ has the meaning given that term in ORS 410.040.

Â Â Â Â Â  (b) ÂLong term care facilityÂ has the meaning given that term in ORS 442.015.

Â Â Â Â Â  (c) ÂMove from a long term care facilityÂ has the meaning given that term in ORS 441.357.

Â Â Â Â Â  (d) ÂResidential care facilityÂ has the meaning given that term in ORS 443.400.

Â Â Â Â Â  (2) If the Department of Human Services or an area agency knows that a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594, is applying for admission to a long term care facility or a residential care facility, the department or area agency shall notify the facility of the personÂs status as a sex offender.

Â Â Â Â Â  (3) When a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594, applies for admission to a long term care facility or a residential care facility, the person shall notify the facility of the personÂs status as a sex offender.

Â Â Â Â Â  (4) A long term care facility or a residential care facility may refuse admission to a person who is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594.

Â Â Â Â Â  (5) Notwithstanding ORS 441.362 and 441.605 (4), the department may move a resident from a long term care facility without providing 30 daysÂ written notice to the resident if the department or area agency learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594. The department shall give the resident a copy of a written notice containing information about the residentÂs right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the department moves the resident.

Â Â Â Â Â  (6)(a) Notwithstanding ORS 441.605 (4), a long term care facility may transfer or discharge a resident without reasonable advance notice of the transfer or discharge if:

Â Â Â Â Â  (A) The facility was not notified prior to admission of the resident that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594;

Â Â Â Â Â  (B) The facility learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594; and

Â Â Â Â Â  (C) The resident meets the criteria established by the department by rule for transfer or discharge under this subsection.

Â Â Â Â Â  (b) The facility shall give the resident a copy of a written notice containing information about the residentÂs right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the facility transfers or discharges the resident.

Â Â Â Â Â  (7)(a) A residential care facility may transfer or discharge a resident without reasonable advance notice of the transfer or discharge if:

Â Â Â Â Â  (A) The facility was not notified prior to admission of the resident that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594;

Â Â Â Â Â  (B) The facility learns that the resident is on probation, parole or post-prison supervision after being convicted of a sex crime, as defined in ORS 181.594; and

Â Â Â Â Â  (C) The resident meets the criteria established by the department by rule for transfer or discharge under this subsection.

Â Â Â Â Â  (b) The facility shall give the resident a copy of a written notice containing information about the residentÂs right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move at the time the facility transfers or discharges the resident.

Â Â Â Â Â  (8) If a resident requests a hearing under subsection (5), (6) or (7) of this section, the hearing must be held within five business days of the move, transfer or discharge of the resident.

Â Â Â Â Â  (9) The department shall establish the criteria required by subsections (6)(a)(C) and (7)(a)(C) of this section so that application of the criteria results in the identification of only those persons who present a current risk of harm to another person within the facility. [2005 c.671 Â§13]

Â Â Â Â Â  Sec. 16. Section 13 of this 2005 Act is repealed on January 2, 2010. [2005 c.671 Â§16]

Â Â Â Â Â  441.097 [1987 c.428 Â§2c; repealed by 2001 c.900 Â§261]

LONG TERM CARE OMBUDSMAN

Â Â Â Â Â  441.100 Definitions. (1) ÂAdministrative actionÂ means any action or decision made by an owner, employee or agent of a long term care facility or by a public agency that affects the services to residents.

Â Â Â Â Â  (2) ÂCommitteeÂ means the Long Term Care Advisory Committee.

Â Â Â Â Â  (3) ÂDesigneeÂ means an individual appointed by the Long Term Care Ombudsman to serve as a representative in order to carry out the purpose of ORS 441.100 to 441.153.

Â Â Â Â Â  (4) ÂLong term care facilityÂ means any licensed skilled nursing facility intermediate care facility, as defined in rules adopted under ORS 442.015, adult foster homes with residents over 60 years of age and residential care facility as defined in ORS 443.400. [1981 c.534 Â§1; 1985 c.153 Â§1; 2007 c.21 Â§3]

Â Â Â Â Â  441.103 Office of Long Term Care Ombudsman; terms; appointment; confirmation; qualifications. (1) The office of the Long Term Care Ombudsman is established. The Long Term Care Ombudsman shall function separately and independently from any other state agency. The Governor shall appoint the Long Term Care Ombudsman for a four-year term from a list of three nominees nominated by the Long Term Care Advisory Committee established under ORS 441.137. Vacancies shall be filled within 60 days in the same manner as appointments are made, subject to Senate confirmation under ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The Long Term Care Ombudsman may be removed for just cause, upon recommendation to the Governor by the Long Term Care Advisory Committee.

Â Â Â Â Â  (3) The Long Term Care Ombudsman shall have background and experience in the following areas:

Â Â Â Â Â  (a) The field of aging;

Â Â Â Â Â  (b) Health care;

Â Â Â Â Â  (c) Working with community programs;

Â Â Â Â Â  (d) Strong understanding of long term care issues, both regulatory and policy;

Â Â Â Â Â  (e) Working with health care providers;

Â Â Â Â Â  (f) Working with and involvement in volunteer programs; and

Â Â Â Â Â  (g) Administrative and managerial experience. [1981 c.534 Â§2; 1985 c.153 Â§2]

Â Â Â Â Â  441.105 [Amended by 1955 c.464 Â§1; 1965 c.308 Â§1; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.107 Funding of office. The funding for the office of the Long Term Care Ombudsman shall include at least one percent of Title III(B) of the Older Americans Act (Public Law 89-73) funding received by this state. [1981 c.534 Â§3]

Â Â Â Â Â  441.109 Duties of ombudsman; rules. The office of the Long Term Care Ombudsman shall carry out the following duties:

Â Â Â Â Â  (1) Investigate and resolve complaints made by or for residents of long term care facilities about administrative actions that may adversely affect their health, safety, welfare or rights, including subpoenaing any person to appear, give sworn testimony or to produce documentary or other evidence that is reasonably material to any matter under investigation.

Â Â Â Â Â  (2) Undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as may lead to improvements in the functioning of long term care facilities.

Â Â Â Â Â  (3) Monitor the development and implementation of federal, state and local laws, regulations and policies that relate to long term care facilities in this state.

Â Â Â Â Â  (4) Provide information to public agencies about the problems of residents of long term care facilities.

Â Â Â Â Â  (5) Work closely with cooperative associations and citizen groups in this state.

Â Â Â Â Â  (6) Widely publicize the Long Term Care OmbudsmanÂs service, purpose and mode of operation.

Â Â Â Â Â  (7) Collaborate with the Department of Human Services and the Board of Examiners of Nursing Home Administrators to establish a statewide system to collect and analyze information on complaints and conditions in long term care facilities for the purpose of publicizing improvements and resolving significant problems.

Â Â Â Â Â  (8) Appoint designees to serve as local representatives of the office in various districts of the state and regularly monitor their functions.

Â Â Â Â Â  (9) Specify qualifications and duties of designees.

Â Â Â Â Â  (10) Adopt rules necessary for carrying out ORS 441.100 to 441.133, after consultation with the committee.

Â Â Â Â Â  (11) Provide periodically, or at least twice annually, a report to the Governor, department and the Legislative Assembly.

Â Â Â Â Â  (12) Prepare necessary reports with the assistance of the department. [1981 c.534 Â§4; 1985 c.153 Â§3; 2001 c.900 Â§172]

Â Â Â Â Â  441.110 [Amended by 1955 c.464 Â§2; 1965 c.308 Â§2; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.113 Procedures to maintain confidentiality. The Long Term Care Ombudsman shall establish procedures to maintain the confidentiality of the records and files of residents of long term care facilities. These procedures must meet the following requirements:

Â Â Â Â Â  (1) The ombudsman or designee shall not disclose, except to state agencies, the identity of any resident unless the complainant or the resident, or the legal representative of either, consents in writing to the disclosure and specifies to whom the disclosure may be made.

Â Â Â Â Â  (2) The identity of any complainant or resident on whose behalf a complaint is made, or individual providing information on behalf of the resident or complainant, shall be confidential. If the complaint becomes the subject of judicial proceedings, the investigative information held by the ombudsman or designee shall be disclosed for the purpose of the proceedings if requested by the court. [1981 c.534 Â§5]

Â Â Â Â Â  441.115 [Amended by 1965 c.308 Â§3; 1969 c.314 Â§45; repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.117 Right of entry into facilities and access to records. (1) The Long Term Care Ombudsman and each designee shall have the right of entry into long term care facilities at any time considered necessary and reasonable by the ombudsman or the designee for the purpose of:

Â Â Â Â Â  (a) Investigating and resolving complaints by residents or on their behalf;

Â Â Â Â Â  (b) Interviewing residents, with their consent, in private;

Â Â Â Â Â  (c) Offering the services of the ombudsman or designee to any resident, in private;

Â Â Â Â Â  (d) Interviewing employees or agents of the long term care facility;

Â Â Â Â Â  (e) Consulting regularly with the facility administration; and

Â Â Â Â Â  (f) Providing services authorized by law or by rule.

Â Â Â Â Â  (2) The Long Term Care Ombudsman shall have access to any residentÂs records, and to records of any public agency necessary to the duties of the office, including records on patient abuse complaints made pursuant to ORS 441.630 to 441.680 and 441.995. Nothing contained in ORS 192.518 to 192.529 is intended to limit the access of the Long Term Care Ombudsman to medical records of residents of long term care facilities. Designees may have access to individual residentÂs records, including medical records as authorized by the resident or residentÂs legal representative, if needed to investigate a complaint.

Â Â Â Â Â  (3) Entry and investigation authorized by this section shall be done in a manner that does not disrupt significantly the providing of nursing or other personal care to residents.

Â Â Â Â Â  (4) The ombudsman or the designee must show identification to the person in charge of the facility. The resident shall have the right to refuse to communicate with the ombudsman or designee. The refusal shall be made directly to the ombudsman or designee and not through an intermediary.

Â Â Â Â Â  (5) The resident shall have the right to participate in planning any course of action to be taken on behalf of the resident by the ombudsman or the designee. [1981 c.534 Â§6; 2001 c.104 Â§179; 2003 c.86 Â§13]

Â Â Â Â Â  441.120 [Repealed by 1971 c.730 Â§25]

Â Â Â Â Â  441.121 Report after investigation; referral to other agencies. Following an investigation, the ombudsman or the designee shall report opinions or recommendations to the party or parties affected thereby and shall attempt to resolve the complaint, using, whenever possible, informal techniques of mediation, conciliation and persuasion. Complaints of conditions adversely affecting residents of long term care facilities, or those threatening the safety or well-being of residents that cannot be resolved in the manner described in this section, shall be referred to an appropriate state agency. Programs that promote the safety or emotional or physical well-being of long term care residents shall be promoted and publicized by the ombudsman and the designees. [1981 c.534 Â§7]

Â Â Â Â Â  441.124 Notice of complaint procedures; posting. (1) The Long Term Care Ombudsman shall prepare and distribute to each long term care facility in this state a written notice describing the procedures to follow in making a complaint, including the address and telephone number of the ombudsman and local designee, if any.

Â Â Â Â Â  (2) The administrator of each long term care facility shall post the written notice required by this section in conspicuous places in the facility in accordance with procedures provided by the ombudsman and shall give such notice to any resident and legally appointed guardian, if any. [1981 c.534 Â§8; 2003 c.14 Â§253]

Â Â Â Â Â  441.125 [Amended by 1955 c.464 Â§3; 1971 c.730 Â§18; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.127 Immunity of employees. (1) Any employee or agent of the long term care facility acting in good faith in discussing patient care pursuant to ORS 441.117 shall have immunity from any civil liability, that might otherwise be incurred or imposed with respect to the making of such report.

Â Â Â Â Â  (2) Any employee or agent who makes a report pursuant to ORS 441.117 shall not be subjected to any retaliation by any official or other employee of a long term care facility solely for making a report, including but not limited to restriction of otherwise lawful access to the facility or to any resident thereof, or, if an employee, to dismissal or harassment.

Â Â Â Â Â  (3) The ombudsman or the designee acting in good faith in discussing patient care pursuant to ORS 441.117 shall have immunity from any civil liability, that might otherwise be incurred or imposed with respect to the discussion. [1981 c.534 Â§9]

Â Â Â Â Â  441.130 [Amended by 1955 c.464 Â§4; 1971 c.730 Â§19; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.131 Appointment of designees; qualifications; duties. (1) The appointments of designees shall be made in consultation with a local screening committee which may consist of but not be limited to persons representing:

Â Â Â Â Â  (a) The area agency on aging.

Â Â Â Â Â  (b) The local office of the Department of Human Services.

Â Â Â Â Â  (c) The local health department.

Â Â Â Â Â  (d) Senior citizens groups in the area.

Â Â Â Â Â  (e) Long term care facilities in the area.

Â Â Â Â Â  (f) Local elected officials.

Â Â Â Â Â  (2) To be appointed as a designee, a person must complete six days of initial training and attend quarterly training sessions which are approved by the Long Term Care Ombudsman and which shall be coordinated and funded by the Department of Human Services subject to the availability of funds therefor. Local screening committees shall be appointed by and serve at the pleasure of the ombudsman.

Â Â Â Â Â  (3) Designees must sign a contract with the state which outlines the scope of their duties. In districts where a designee is an employee or agent of a local entity, a three-party contract shall be executed. Violation of the contract is cause for the termination of the appointment. A directory of all designees shall be maintained in the office of the Long Term Care Ombudsman.

Â Â Â Â Â  (4) The qualifications of designees shall include experience with long term care facilities or residents thereof or potential residents including the ability to communicate well, to understand laws, rules and regulations, and to be assertive, yet objective.

Â Â Â Â Â  (5) Experience in either social service, gerontology, nursing or paralegal work shall be preferred.

Â Â Â Â Â  (6) The contract shall include statements that the purpose of the Long Term Care Ombudsman Program is to:

Â Â Â Â Â  (a) Promote rapport and trust between the residents, staff of the nursing home and nursing home ombudsman program;

Â Â Â Â Â  (b) Assist nursing home residents with participating more actively in determining the delivery of services in long term care facilities;

Â Â Â Â Â  (c) Serve as an educational resource;

Â Â Â Â Â  (d) Receive, resolve or relay concerns to the Long Term Care Ombudsman or the appropriate agency; and

Â Â Â Â Â  (e) Assure equitable resolution of problems.

Â Â Â Â Â  (7) The duties of the designees are to:

Â Â Â Â Â  (a) Visit each assigned long term care facility on a regular basis:

Â Â Â Â Â  (A) Upon arrival and departure, inform a specified staff member.

Â Â Â Â Â  (B) Review, with a specified staff member, any problems or concerns which need to be considered.

Â Â Â Â Â  (C) Visit individual residents and resident councils.

Â Â Â Â Â  (b) Maintain liaison with appropriate agencies and the Long Term Care Ombudsman.

Â Â Â Â Â  (c) Report, in writing, monthly to the Long Term Care Ombudsman.

Â Â Â Â Â  (d) Keep residents and long term care staff informed of the Long Term Care Ombudsman Program.

Â Â Â Â Â  (e) Periodically review the PatientsÂ Bill of Rights with residents, families, guardians, administrators and staff.

Â Â Â Â Â  (f) Perform other related duties as specified. [1981 c.534 Â§10; 1985 c.153 Â§4]

Â Â Â Â Â  441.133 Effect of ORS 441.100 to 441.153 on right to visitors. Nothing in ORS 441.100 to 441.153 shall affect the right of residents of a long term care facility to see visitors of their choice. [1981 c.534 Â§11]

Â Â Â Â Â  441.135 [Amended by 1955 c.464 Â§5; 1965 c.308 Â§4; 1971 c.730 Â§20; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.137 Long Term Care Advisory Committee; appointment; confirmation; term; qualifications. (1) There is established a Long Term Care Advisory Committee of seven members to be appointed in the following manner:

Â Â Â Â Â  (a) One person appointed by the Speaker of the House of Representatives;

Â Â Â Â Â  (b) One person appointed by the President of the Senate;

Â Â Â Â Â  (c) One person appointed by the House Minority Leader;

Â Â Â Â Â  (d) One person appointed by the Senate Minority Leader;

Â Â Â Â Â  (e) Two persons, from a list of four names submitted by the organizations of seniors, appointed by the Governor; and

Â Â Â Â Â  (f) One person appointed by the Governor.

Â Â Â Â Â  (2) All members are subject to confirmation by the Senate under ORS 171.562 and 171.565.

Â Â Â Â Â  (3) The term of office of each member is four years. Before the expiration of the term of a member, the appointing authority shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The members of the committee must be citizens of this state who are broadly representative to the extent possible of persons over 55 years of age, including persons with disabilities and members of racial and ethnic minorities, who have knowledge and interest in the problems of the elderly and are representative of all areas of the state. At least five members shall be at least 60 years of age. [1985 c.153 Â§6; 1989 c.224 Â§93; 2007 c.70 Â§240]

Â Â Â Â Â  441.140 [Amended by 1955 c.464 Â§6; 1971 c.730 Â§21; 1977 c.751 Â§31; renumbered 442.350]

Â Â Â Â Â  441.142 Duties. The Long Term Care Advisory Committee shall:

Â Â Â Â Â  (1) Monitor the Long Term Care Ombudsman Program.

Â Â Â Â Â  (2) Advise the Governor and the Legislative Assembly on the Long Term Care Ombudsman Program.

Â Â Â Â Â  (3) Nominate, after interviews and according to prescribed criteria, three persons to fill the office of Long Term Care Ombudsman. [1985 c.153 Â§11]

Â Â Â Â Â  441.145 [Amended by 1955 c.464 Â§7; 1965 c.308 Â§5; 1965 c.439 Â§5; 1971 c.730 Â§22; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.146 Appeal to Long Term Care Advisory Committee. (1) A long term care facility that files a complaint against a designee appointed under ORS 441.131 and objects to the action of the Long Term Care Ombudsman in resolving the complaint may appeal the ombudsmanÂs action to a panel of the Long Term Care Advisory Committee.

Â Â Â Â Â  (2) The committee on its own motion may review any action by the ombudsman appealable under this section. The review shall provide an opportunity for written and oral presentation by the long term care facility and the ombudsman. The committee shall issue its findings and any instructions to the ombudsman in written form consistent with the federal Older Americans Act.

Â Â Â Â Â  (3) If the committee disagrees with the action of the ombudsman, the committee may refer the resolution back to the ombudsman with instructions consistent with the federal Older Americans Act to conform the ombudsmanÂs action in the matter to the recommendations of the committee. [1995 c.789 Â§1]

Â Â Â Â Â  Note: 441.146 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.147 Officers; quorum; meetings; expenses. (1) The Long Term Care Advisory Committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (2) A majority of the members of the committee constitutes a quorum for the transaction of business. Decisions may be made by a majority of the quorum.

Â Â Â Â Â  (3) The committee shall meet at least once each month at a place, day and hour determined by the committee. The committee also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the committee. The committee shall confer each month with the Long Term Care Ombudsman.

Â Â Â Â Â  (4) A member of the Long Term Care Advisory Committee is entitled to compensation and expenses as provided in ORS 292.495. [1985 c.153 Â§Â§8,9,10]

Â Â Â Â Â  441.150 [Amended by 1971 c.730 Â§23; repealed by 1977 c.751 Â§39]

Â Â Â Â Â  441.153 Long Term Care Ombudsman Account. The Long Term Care Ombudsman Account is established separate and distinct from the General Fund. All miscellaneous receipts, gifts and federal and other grants received by the Long Term Care Ombudsman shall be deposited into the Long Term Care Ombudsman Account and are continuously appropriated to the Long Term Care Ombudsman for carrying out the responsibilities of the Long Term Care Ombudsman. [1985 c.153 Â§14 (3); 2001 c.716 Â§29]

HOSPITAL NURSING SERVICES

Â Â Â Â Â  441.160 Definition for ORS 441.162 to 441.170. As used in ORS 441.162 to 441.170, ÂhospitalÂ includes a hospital as described in ORS 442.015 and an acute inpatient care facility as defined in ORS 442.470. [2001 c.609 Â§1]

Â Â Â Â Â  Note: 441.160 to 441.192 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.162 Written staffing plan for nursing services. (1) A hospital shall be responsible for the implementation of a written hospital-wide staffing plan for nursing services. The staffing plan shall be developed, monitored, evaluated and modified by a hospital staffing plan committee. To the extent possible, the committee shall:

Â Â Â Â Â  (a) Include equal numbers of hospital nurse managers and direct care registered nurses;

Â Â Â Â Â  (b) Include at least one direct care registered nurse from each hospital nurse specialty or unit, to be selected by direct care registered nurses from the particular specialty or unit. The hospital shall define its own specialties or units; and

Â Â Â Â Â  (c) Have as its primary consideration the provision of safe patient care and an adequate nursing staff pursuant to ORS chapter 441.

Â Â Â Â Â  (2) The hospital shall evaluate and monitor the staffing plan for effectiveness and revise the staffing plan as necessary as part of the hospitalÂs quality assurance process. The hospital shall maintain written documentation of these quality assurance activities.

Â Â Â Â Â  (3) The written staffing plan shall:

Â Â Â Â Â  (a) Be based on an accurate description of individual and aggregate patient needs and requirements for nursing care and include a periodic quality evaluation process to determine whether the staffing plan is appropriately and accurately reflecting patient needs over time.

Â Â Â Â Â  (b) Be based on the specialized qualifications and competencies of the nursing staff. The skill mix and the competency of the staff shall ensure that the nursing care needs of the patients are met and shall ensure patient safety.

Â Â Â Â Â  (c) Be consistent with nationally recognized evidence-based standards and guidelines established by professional nursing specialty organizations and recognize differences in patient acuteness.

Â Â Â Â Â  (d) Establish minimum numbers of nursing staff including licensed practical nurses and certified nursing assistants required on specified shifts. At least one registered nurse and one other nursing staff member must be on duty in a unit when a patient is present.

Â Â Â Â Â  (e) Include a formal process for evaluating and initiating limitations on admission or diversion of patients to another acute care facility when, in the judgment of the direct care registered nurse, there is an inability to meet patient care needs or a risk of harm to existing and new patients.

Â Â Â Â Â  (4) The hospital shall maintain and post a list of on-call nursing staff or staffing agencies to provide replacement for nursing staff in the event of vacancies. The list of on-call nurses or agencies must be sufficient to provide replacement staff.

Â Â Â Â Â  (5)(a) An employer may not impose upon unionized nursing staff any changes in wages, hours or other terms and conditions of employment pursuant to a staffing plan developed or modified under subsection (1) of this section unless the employer first provides notice to and, on request, bargains with the union as the exclusive collective bargaining representative of the nursing staff in the bargaining unit.

Â Â Â Â Â  (b) A staffing plan developed or modified under subsection (1) of this section does not create, preempt or modify a collective bargaining agreement or require a union or employer to bargain over the staffing plan while a collective bargaining agreement is in effect. [2001 c.609 Â§2; 2005 c.665 Â§2]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.164 Variances in staffing plan requirements. Upon request of a hospital, the Department of Human Services may grant variances in the written staffing plan requirements based on patient care needs or the nursing practices of the hospital. [2001 c.609 Â§3]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.166 Need for replacement staff. (1) When a hospital learns about the need for replacement staff, the hospital shall make every reasonable effort to obtain registered nurses, licensed practical nurses or certified nursing assistants for unfilled hours or shifts before requiring a registered nurse, licensed practical nurse or certified nursing assistant to work overtime.

Â Â Â Â Â  (2) A hospital may not require a registered nurse, licensed practical nurse or certified nursing assistant to work:

Â Â Â Â Â  (a) Beyond the agreed-upon shift;

Â Â Â Â Â  (b) More than 48 hours in any hospital-defined work week; or

Â Â Â Â Â  (c) More than 12 consecutive hours in a 24-hour time period, except that a hospital may require an additional hour of work beyond the 12 hours if:

Â Â Â Â Â  (A) A staff vacancy for the next shift becomes known at the end of the current shift; or

Â Â Â Â Â  (B) There is a potential harm to an assigned patient if the registered nurse, licensed practical nurse or certified nursing assistant leaves the assignment or transfers care to another.

Â Â Â Â Â  (3)(a) Time spent in required meetings or receiving education or training shall be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (b) Time spent on call but away from the premises of the employer may not be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (c) Time spent on call or on standby when the registered nurse, licensed practical nurse or certified nursing assistant is required to be at the premises of the employer shall be included as hours worked for purposes of subsection (2) of this section.

Â Â Â Â Â  (4) The provisions of this section do not apply to nursing staff needs:

Â Â Â Â Â  (a) In the event of a national or state emergency or circumstances requiring the implementation of a facility disaster plan;

Â Â Â Â Â  (b) In emergency circumstances identified by the Department of Human Services by rule; or

Â Â Â Â Â  (c) If a hospital has made reasonable efforts to contact all of the on-call nursing staff or staffing agencies on the list described in ORS 441.162 and is unable to obtain replacement staff in a timely manner. [2001 c.609 Â§4; 2005 c.665 Â§1]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.168 Leaving a patient care assignment. A registered nurse at a hospital may not place a patient at risk of harm by leaving a patient care assignment during an agreed upon shift or an agreed upon extended shift without authorization from the appropriate supervisory personnel. [2001 c.609 Â§5]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.170 Civil penalties; suspension or revocation of license; rules; records; compliance audits. (1) The Department of Human Services may impose civil penalties in the manner provided in ORS 183.745 or suspend or revoke a license of a hospital for a violation of any provision of ORS 441.162 or 441.166. The department shall adopt by rule a schedule establishing the amount of civil penalty that may be imposed for any violation of ORS 441.162 or 441.166 when there is a reasonable belief that safe patient care has been or may be negatively impacted. A civil penalty imposed under this subsection may not exceed $5,000. Each violation of a nursing staff plan shall be considered a separate violation. Any license that is suspended or revoked under this subsection shall be suspended or revoked as provided in ORS 441.030.

Â Â Â Â Â  (2) The department shall maintain for public inspection records of any civil penalties or license suspensions or revocations imposed on hospitals penalized under subsection (1) of this section.

Â Â Â Â Â  (3) The department shall conduct an annual random audit of not less than seven percent of all hospitals in this state solely to verify compliance with the requirements of ORS 441.162, 441.166 and 441.192. Surveys made by private accrediting organizations may not be used in lieu of the audit required under this subsection. The department shall compile and maintain for public inspection an annual report of the audit conducted under this subsection.

Â Â Â Â Â  (4) The costs of the audit required under subsection (3) of this section may be paid out of funds from licensing fees paid by hospitals under ORS 441.020. [2001 c.609 Â§6]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.172 Definitions for ORS 441.172 to 441.182. As used in ORS 441.172 to 441.182:

Â Â Â Â Â  (1) ÂAffiliated hospitalÂ means a hospital that has a business relationship with another hospital.

Â Â Â Â Â  (2) ÂHospitalÂ means:

Â Â Â Â Â  (a) An acute inpatient care facility, as defined in ORS 442.470; or

Â Â Â Â Â  (b) A hospital as described in ORS 442.015.

Â Â Â Â Â  (3) ÂManagerÂ means a person who:

Â Â Â Â Â  (a) Has authority to direct and control the work performance of nursing staff;

Â Â Â Â Â  (b) Has authority to take corrective action regarding a violation of law or a rule or a violation of professional standards of practice, about which a nursing staff has complained; or

Â Â Â Â Â  (c) Has been designated by a hospital to receive the notice described in ORS 441.174 (2).

Â Â Â Â Â  (4) ÂNursing staffÂ means a registered nurse, a licensed practical nurse, a nursing assistant or any other assistive nursing personnel.

Â Â Â Â Â  (5) ÂPublic bodyÂ has the meaning given that term in ORS 30.260.

Â Â Â Â Â  (6) ÂRetaliatory actionÂ means the discharge, suspension, demotion, harassment, denial of employment or promotion, or layoff of a nursing staff, or other adverse action taken against a nursing staff in the terms or conditions of employment of the nursing staff, as a result of filing a complaint. [2001 c.609 Â§9]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.174 Retaliation prohibited. (1) A hospital may not take retaliatory action against a nursing staff because the nursing staff:

Â Â Â Â Â  (a) Discloses or intends to disclose to a manager, a private accreditation organization or a public body an activity, policy or practice of the hospital or of a hospital that the nursing staff reasonably believes is in violation of law or a rule or is a violation of professional standards of practice that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public;

Â Â Â Â Â  (b) Provides information to or testifies before a private accreditation organization or a public body conducting an investigation, hearing or inquiry into an alleged violation of law or rule or into an activity, policy or practice that may be in violation of professional standards of practice by a hospital that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public;

Â Â Â Â Â  (c) Objects to or refuses to participate in any activity, policy or practice of a hospital that the nursing staff reasonably believes is in violation of law or rule or is a violation of professional standards of practice that the nursing staff reasonably believes poses a risk to the health, safety or welfare of a patient or the public; or

Â Â Â Â Â  (d) Participates in a committee or peer review process or files a report or a complaint that discusses allegations of unsafe, dangerous or potentially dangerous care.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the protection against retaliatory action in subsection (1) of this section does not apply to a nursing staff, unless the nursing staff, before making a disclosure to a private accreditation organization or a public body as described in subsection (1)(a) of this section:

Â Â Â Â Â  (a) Gives written notice to a manager of the hospital of the activity, policy, practice or violation of professional standards of practice that the nursing staff reasonably believes poses a risk to public health; and

Â Â Â Â Â  (b) Provides the manager a reasonable opportunity to correct the activity, policy, practice or violation.

Â Â Â Â Â  (3) A nursing staff is not required to comply with the provisions of subsection (2) of this section if the nursing staff:

Â Â Â Â Â  (a) Is reasonably certain that the activity, policy, practice or violation is known to one or more managers of the hospital or an affiliated hospital and an emergency situation exists;

Â Â Â Â Â  (b) Reasonably fears physical harm as a result of the disclosure; or

Â Â Â Â Â  (c) Makes the disclosure to a private accreditation organization or a public body for the purpose of providing evidence of an activity, policy, practice or violation of a hospital or an affiliated hospital that the nursing staff reasonably believes is a crime. [2001 c.609 Â§10]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.176 Remedies for retaliation. (1) A nursing staff aggrieved by an act prohibited by ORS 441.174 may bring an action in circuit court of the county in which the hospital is located. All remedies available in a common law tort action are available to a nursing staff if the nursing staff prevails in an action brought under this subsection and are in addition to any remedies provided in subsection (2) of this section.

Â Â Â Â Â  (2) In an action brought under subsection (1) of this section, a circuit court may do any of the following:

Â Â Â Â Â  (a) Issue a temporary restraining order or a preliminary or permanent injunction to restrain a continued violation of ORS 441.174.

Â Â Â Â Â  (b) Reinstate the nursing staff to the same or equivalent position that the nursing staff held before the retaliatory action.

Â Â Â Â Â  (c) Reinstate full benefits and seniority rights to the nursing staff as if the nursing staff had continued in employment.

Â Â Â Â Â  (d) Compensate the nursing staff for lost wages, benefits and other remuneration, including interest, as if the nursing staff had continued in employment.

Â Â Â Â Â  (e) Order the hospital to pay reasonable litigation costs of the nursing staff, including reasonable expert witness fees and reasonable attorney fees.

Â Â Â Â Â  (f) Award punitive damages as provided in ORS 31.730.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, in any action brought by a nursing staff under subsection (1) of this section, if the court finds that the nursing staff had no objectively reasonable basis for asserting the claim, the court may award costs, expert witness fees and reasonable attorney fees to the hospital.

Â Â Â Â Â  (4) A nursing staff may not be assessed costs or fees under subsection (3) of this section if, upon exercising reasonable and diligent efforts after filing the action, the nursing staff moves to dismiss the action against the hospital after determining that no issue of law or fact exists that supports the action against the hospital. [2001 c.609 Â§11]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.178 Unlawful employment practices; civil action for retaliation. (1) A hospital that takes any retaliatory action described in ORS 441.174 against a nursing staff commits an unlawful employment practice.

Â Â Â Â Â  (2) A nursing staff claiming to be aggrieved by an alleged violation of ORS 441.174 may file a complaint with the Commissioner of the Bureau of Labor and Industries in the manner provided by ORS 659A.820. Except for the provisions of ORS 659A.870, 659A.875, 659A.880 and 659A.885, violation of ORS 441.174 is subject to enforcement under ORS chapter 659A.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, a civil action under ORS 441.176 must be commenced within one year after the occurrence of the unlawful employment practice unless a complaint has been timely filed under ORS 659A.820.

Â Â Â Â Â  (4) The nursing staff who has filed a complaint under ORS 659A.820 must commence a civil action under ORS 441.176 within 90 days after a 90-day notice is mailed to the nursing staff under this section.

Â Â Â Â Â  (5) The commissioner shall issue a 90-day notice to the nursing staff:

Â Â Â Â Â  (a) If the commissioner dismisses the complaint within one year after the filing of the complaint and the dismissal is for any reason other than the fact that a civil action has been filed.

Â Â Â Â Â  (b) On or before the one-year anniversary of the filing of the complaint unless a 90-day notice has previously been issued under paragraph (a) of this subsection or the matter has been resolved by the execution of a settlement agreement.

Â Â Â Â Â  (6) A 90-day notice under this section must be in writing and must notify the nursing staff that a civil action against the hospital under ORS 441.176 may be filed within 90 days after the date of mailing of the 90-day notice and that any right to bring a civil action against the hospital under ORS 441.176 will be lost if the action is not commenced within 90 days after the date of mailing of the 90-day notice.

Â Â Â Â Â  (7) The remedies under this section and ORS 441.176 are supplemental and not mutually exclusive. [2001 c.609 Â§12; 2001 c.609 Â§12a]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.180 Hospital posting of notice. (1) A hospital shall post a notice summarizing the provisions of ORS 441.162, 441.166, 441.168, 441.174, 441.176, 441.178 and 441.192 in a conspicuous place on the premises of the hospital. The notice must be posted where notices to employees and applicants for employment are customarily displayed.

Â Â Â Â Â  (2) Any hospital that willfully violates this section is subject to a civil penalty not to exceed $500. Civil penalties under this section shall be imposed by the Department of Human Services in the manner provided by ORS 183.745. [2001 c.609 Â§13]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.182 Rights, privileges or remedies of nursing staff. (1) Except as provided in subsection (2) of this section, nothing in ORS 441.176 and 441.178 shall be deemed to diminish any rights, privileges or remedies of a nursing staff under federal or state law or regulation or under any collective bargaining agreement or employment contract.

Â Â Â Â Â  (2) ORS 441.176 and 441.178 provide the only remedies under state law for a nursing staff for an alleged violation of ORS 441.174 committed by a hospital. [2001 c.609 Â§14]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.192 Notice of employment outside of hospital. (1) A hospital, as defined in ORS 441.172, may require a registered nurse who is receiving full employment benefits from the hospital to provide notice of any outside employment that may reasonably impede the ability of the nurse to fulfill the nurseÂs obligation to the hospital in providing nursing services to patients under the hospitalÂs care.

Â Â Â Â Â  (2) If a hospital determines that the outside employment causes a risk to patients receiving services in the hospital, the hospital may require the nurse to discontinue the outside employment.

Â Â Â Â Â  (3) A hospital may not unreasonably restrict the outside employment of nurses and may restrict outside employment only if the hospital provides in writing to the nurse an explanation of the hospitalÂs documentation that the outside employment creates a risk to patients in the hospital. A nurse who does not discontinue outside employment if required by the hospital may be disciplined or terminated from employment by the hospital.

Â Â Â Â Â  (4) A nurse who does not provide notice as required by a hospital pursuant to this section may be disciplined or terminated from employment by the hospital if the failure to provide notice creates a risk to a patient in the hospital. [2001 c.609 Â§18]

Â Â Â Â Â  Note: See note under 441.160.

Â Â Â Â Â  441.195 [1957 s.s. c.13 Â§1; renumbered 440.305]

Â Â Â Â Â  441.200 [1951 s.s. c.13 Â§2; renumbered 440.310]

Â Â Â Â Â  441.205 [Amended by 1969 c.343 Â§1; renumbered 440.315]

Â Â Â Â Â  441.210 [Amended by 1969 c.343 Â§2; 1971 c.727 Â§114; renumbered 440.320]

Â Â Â Â Â  441.215 [Repealed by 1957 s.s. c.13 Â§4 (441.216 enacted in lieu of 441.215)]

Â Â Â Â Â  441.216 [1957 s.s. c.13 Â§5 (enacted in lieu of 441.215); 1969 c.343 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.220 [Amended by 1969 c.343 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.225 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.227 [1965 c.403 Â§2; 1969 c.343 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.230 [Amended by 1965 c.403 Â§3; 1969 c.343 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.235 [Amended by 1969 c.343 Â§7; repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.240 [Amended by 1959 c.69 Â§1; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.245 [Repealed by 1957 s.s. c.13 Â§8]

Â Â Â Â Â  441.250 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.255 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.260 [Amended by 1969 c.343 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.265 [Repealed by 1971 c.647 Â§149 and 1971 c.727 Â§203]

Â Â Â Â Â  441.270 [Amended by 1969 c.343 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.275 [Amended by 1969 c.343 Â§10; repealed by 1971 c.727 Â§203]

TRUSTEE TO ENSURE COMPLIANCE WITH CARE RULES

Â Â Â Â Â  441.277 Definitions for ORS 441.277 to 441.323. As used in ORS 441.277 to 441.323:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (3) ÂFacilityÂ means a long term care facility as defined in ORS 442.015 or a residential care facility as defined in ORS 443.400. Facilities licensed under ORS 418.205 to 418.325 by the department are exempt from ORS 441.277 to 441.323.

Â Â Â Â Â  (4) ÂMonitorÂ means an agent of the director designated by the director to observe the operation of a facility. [1981 c.868 Â§1; 1987 c.428 Â§17; 1987 c.548 Â§5; 2001 c.900 Â§173; 2003 c.14 Â§254]

Â Â Â Â Â  441.280 [Amended by 1969 c.343 Â§11; 1971 c.727 Â§117; renumbered 440.325]

Â Â Â Â Â  441.281 Petition for appointment of trustee; hearing; order. (1) The Director of Human Services may petition the circuit court for the county in which a facility is located for an order appointing a trustee to administer the facility for a period not to exceed 18 months.

Â Â Â Â Â  (2) The court shall hold a hearing on a petition filed under subsection (1) of this section within 10 days of the filing of the petition. The petition shall be placed at the head of the docket.

Â Â Â Â Â  (3) The petition and notice of the hearing shall be served on the person or body legally responsible for the facility. Service at the facility to the individual in charge shall be considered service on the owner.

Â Â Â Â Â  (4) If the court determines at the hearing that grounds exist for the appointment of a trustee under ORS 441.286, the court shall enter the order. [1981 c.868 Â§2; 1985 c.648 Â§1; 1987 c.428 Â§18]

Â Â Â Â Â  441.285 [Amended by 1969 c.343 Â§12; repealed by 1969 c.343 Â§28; amended by 1969 c.669 Â§8; 1973 c.796 Â§61; renumbered 440.330]

Â Â Â Â Â  441.286 Grounds for appointment of trustee. The grounds for the appointment of a trustee shall be that the health and welfare of patients in a facility are now or in the immediate future will be in jeopardy based on:

Â Â Â Â Â  (1) Sufficient prior surveys or investigations of complaints resulting in the determination that the complaints are supported by findings, and evidence that the Department of Human Services has attempted by findings of survey deficiencies and imposition of civil penalties to bring the long term care facility into compliance with statute and rules.

Â Â Â Â Â  (2) No improvement in patient care, health and welfare over a seven-day period after the survey or investigation as defined by:

Â Â Â Â Â  (a) PhysiciansÂ orders not being followed correctly.

Â Â Â Â Â  (b) The lack of, or inadequate direct patient care to the point that the patient has or is suffering physical harm.

Â Â Â Â Â  (c) Deficient staffing to the point of causing physical or mental harm to the patient.

Â Â Â Â Â  (d) Physical injury to a patient of a long term care facility which has been determined by the department to be caused by other than accidental means and for which the administrator has not taken necessary action.

Â Â Â Â Â  (3) The person or body legally responsible is unwilling or unable, or both, to upgrade the quality of patient care to the level necessary to protect the health and welfare of the patients.

Â Â Â Â Â  (4) The facility is insolvent.

Â Â Â Â Â  (5) The department has revoked or suspended the license of the facility.

Â Â Â Â Â  (6) The operator intends to close the facility and has not made adequate arrangements for relocation of the residents.

Â Â Â Â Â  (7) The facility refuses to allow the monitors access to the facility. [1981 c.868 Â§3; 1985 c.648 Â§2; 1987 c.428 Â§19]

Â Â Â Â Â  441.289 Powers and duties of trustee. A trustee appointed under ORS 441.286:

Â Â Â Â Â  (1) May exercise any powers and shall perform any duties required by the court.

Â Â Â Â Â  (2) Shall operate the facility in such a manner as to protect the health and welfare of the patients.

Â Â Â Â Â  (3) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for the appointment of the trustee is filed as the person or body legally responsible would have had if the trustee had not been appointed.

Â Â Â Â Â  (4) Shall take such action as is reasonably necessary to protect and conserve the assets and property the trustee takes in possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

Â Â Â Â Â  (5) May receive and spend the facilityÂs income and encumber its assets to the extent specifically authorized by the court and do all acts necessary or appropriate to promote the health and safety of the residents.

Â Â Â Â Â  (6) Shall have the power to maintain an action to reach the assets of the parent corporation if it appears to the court that the parent corporation is the actual controlling owner of the facility and that the named owner is not in control of the facility.

Â Â Â Â Â  (7) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to patients at the time the petition for the appointment of the trustee was filed.

Â Â Â Â Â  (8) Shall collect payments for all goods and services provided to patients during the period of the trust, at the same rate of payment charged by the facility at the time the petition for the appointment of the trustee was filed, unless a different rate is set by the court.

Â Â Â Â Â  (9) May correct or eliminate any deficiency in the structure or furnishings of the facility which endangers the health or welfare of the patients while they remain in the facility. However, the total cost of correction shall not exceed $3,000 unless the court orders expenditures for this purpose in excess of $3,000 upon application by the trustee.

Â Â Â Â Â  (10) May make contracts and hire agents and employees to assist the trustee in carrying out the powers and duties described in this section, subject to approval by the court.

Â Â Â Â Â  (11) Except as provided in ORS 441.296, shall honor all leases, mortgages and secured transactions governing the building in which this facility is located and all goods and fixtures in the building of which the trustee has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the trust, or which, in the case of a purchase agreement, come due during the period of the trust.

Â Â Â Â Â  (12) May direct, manage and discharge employees of the facility, subject to any contract rights they may have.

Â Â Â Â Â  (13) Shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the owner, operator or other controlling person, except the trustee shall compensate employees only for time actually worked during the period of the trust and shall not be responsible for reimbursement for vacations or periods of sick leave. However, in no case shall a trustee compensate any employee of a facility in an amount which is less than the minimum amount required by law.

Â Â Â Â Â  (14) Shall be entitled to take possession of all property or assets belonging to patients which are in the possession of the long term care facility.

Â Â Â Â Â  (15) Shall preserve and protect all property, assets and records of patients of which the trustee takes possession.

Â Â Â Â Â  (16) Shall, if the facility ceases to operate during the period of the trust and any patient is transferred as a result thereof, ensure that:

Â Â Â Â Â  (a) Transportation of the patient, the patientÂs belongings and the medical record to the new location is provided.

Â Â Â Â Â  (b) Aid for locating alternative placements is available to the patient or the patientÂs legal representative.

Â Â Â Â Â  (c) Each patient is physically and mentally prepared for transfer to avoid possible trauma due to the transfer.

Â Â Â Â Â  (d) Each patient or the patientÂs legal representative is permitted to participate in the selection of the new placement.

Â Â Â Â Â  (17) Is an agent of the state for purposes of ORS 30.260 to 30.300 for which the Department of Human Services shall be assessed and the department may use the account established under ORS 441.303 to pay the assessment. [1981 c.868 Â§4; 1985 c.731 Â§28; 1987 c.428 Â§20; 1997 c.249 Â§140]

Â Â Â Â Â  441.290 [Renumbered 440.335]

Â Â Â Â Â  441.293 Liability to trustee for goods and services after notice; effect of nonpayment. (1) A person who is served with notice of an order of the court appointing a trustee, with the trusteeÂs name and address, shall be liable to pay the trustee for any goods or services provided by the trustee after the date of the order if the person would have been liable for the goods or services as supplied by the person or body legally responsible for the facility. The trustee shall give a receipt for each payment and shall keep a copy of each receipt on file. The trustee shall deposit amounts received in a special account and may use this or any other similar account for disbursements.

Â Â Â Â Â  (2) The trustee may bring an action to enforce the liability created by subsection (1) of this section. Proof of payment to the trustee is as effective in favor of the person making the payment as payment of the amount to the person who would have been entitled to receive the sum so paid.

Â Â Â Â Â  (3) A patient shall not be discharged, nor shall any contract or rights be forfeited or impaired, nor shall forfeiture or liability be increased, by reason of an omission to pay a person or body legally responsible for the facility a sum paid to the trustee. [1981 c.868 Â§5]

Â Â Â Â Â  441.295 [Amended by 1969 c.343 Â§Â§13,27; 1969 c.344 Â§6; 1971 c.403 Â§7; renumbered 440.340]

Â Â Â Â Â  441.296 Liability for rent or contracts. (1) A trustee is not required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the person or body legally responsible for the facility if in the judgment of the court the terms thereof are unconscionable.

Â Â Â Â Â  (2) If the trustee is in possession of real estate or goods subject to a lease, mortgage or security interest which the trustee is permitted to avoid under subsection (1) of this section, and if the real estate or goods are necessary for the continued operation of the facility, the trustee may apply to the court to set a reasonable rental. The court shall hold a hearing on the application within 15 days. The trustee shall send notice of the application to any known owners of the property involved at least 10 days prior to the hearing. Payment by the trustee of the amount determined by the court to be reasonable is a defense to any action against the trustee for payment or for possession of the goods or real estate subject to the lease or mortgage involved by any person who received such notice. However, the payment does not relieve the person or body legally responsible for the facility of any liability for the difference between the amount paid by the trustee and the amount due under the original lease or mortgage involved. [1981 c.868 Â§6]

Â Â Â Â Â  441.300 [Amended by 1969 c.343 Â§14; repealed by 1969 c.343 Â§29 and 1969 c.345 Â§20]

Â Â Â Â Â  441.301 Payment of expenses when income inadequate. If funds collected under ORS 441.289 and 441.293 are insufficient to meet the expenses of performing the powers and duties conferred on the trustee by ORS 441.277 to 441.323, or if there are insufficient funds on hand to meet those expenses, the Department of Human Services may draw from the supplemental funds created under ORS 441.303 to pay those expenses. Operating funds collected under this section and not applied to the expenses of the trust shall be used to reimburse the fund for advances made under this section. [1981 c.868 Â§7]

Â Â Â Â Â  441.303 Fees from facilities in addition to license fee; use of fees. (1) To establish and maintain a fund to meet expenses of a trustee if moneys collected under ORS 441.289 and 441.293 are insufficient, the Department of Human Services shall require a payment equal to the equivalent of the annual license fee for the facility. The payment shall be due annually on a date fixed by the department and enforced in the same manner as the license fee for the particular facility is payable and enforceable. The amount of payments shall be set so as to acquire in the account the $300,000 described in subsection (3) of this section at the end of six years from the initial payment year.

Â Â Â Â Â  (2) Funds collected under this section and, notwithstanding ORS 293.140, all interest earned on cash balances thereof invested by the State Treasurer shall be maintained as a fund in the State Treasury, separate and distinct from the General Fund, and are continuously appropriated to the department to pay the expenses of the trust.

Â Â Â Â Â  (3) Whenever the fund established under this section reaches $300,000, the department shall discontinue collecting the payment described in subsection (1) of this section. However, whenever the fund falls below $300,000, the department shall reinstitute the payment described in subsection (1) of this section until the fund is restored to $300,000. If the amount collected would raise more than required, the department shall prorate the payment of each facility so as to raise no more than required. The department may use reasonable amounts from the fund necessary to administer the fund.

Â Â Â Â Â  (4) Whenever the department is required to use any amount in the fund to operate a facility under ORS 441.289 and 441.293, the amount used shall constitute a loan to the facility and shall be repayable to the fund under such terms and conditions as the facility and the department agree. The rate of interest shall be set by the department to reflect the prevailing market rate on similar loans. The interest shall be credited to the separate fund described in subsection (2) of this section.

Â Â Â Â Â  (5) The assessment imposed under this section shall be considered an allowable cost in setting the reimbursement rates of a facility by the department.

Â Â Â Â Â  (6) The court may order that the trustee file an undertaking with the clerk of the court. The fund collected under this section may serve as surety for the undertaking. [1981 c.868 Â§7a; 1983 c.787 Â§1; 1987 c.428 Â§21; 1989 c.966 Â§49; 2003 c.14 Â§255]

Â Â Â Â Â  441.305 [Amended by 1969 c.343 Â§15; 1971 c.647 Â§79; renumbered 440.350]

Â Â Â Â Â  441.306 Compensation of trustee. The court shall set the compensation of the trustee. That compensation and the compensation of the employees shall be considered a necessary expense of the trust. [1981 c.868 Â§8]

Â Â Â Â Â  441.307 [1957 s.s. c.13 Â§7; 1969 c.343 Â§16; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.308 [Repealed by 1957 s.s. c.13 Â§8]

Â Â Â Â Â  441.309 Trustee as public employee. (1) In any action or special proceeding brought against a trustee in the trusteeÂs official capacity for acts committed while carrying out the powers granted and duties imposed by ORS 441.277 to 441.323, the trustee shall be considered a public employee.

Â Â Â Â Â  (2) A trustee may be held liable in a personal capacity only for the trusteeÂs own gross negligence, intentional acts or breach of fiduciary duty. [1981 c.868 Â§9]

Â Â Â Â Â  441.310 [Amended by 1959 c.616 Â§1; 1969 c.343 Â§17; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.312 License renewal of facility placed in trust. Notwithstanding other provisions of law concerning licensing of long term care facilities, a license renewal may be issued to a facility placed in trust under ORS 441.286. The duration of a license issued under this section is limited to the duration of the trust. [1981 c.868 Â§10]

Â Â Â Â Â  441.315 [Amended by 1971 c.647 Â§80; renumbered 440.355]

Â Â Â Â Â  441.316 Termination of trust; extension; license revocation. (1) The court may terminate a trust if the time period specified in the order appointing the trustee lapses or if the patients in the facility have been provided with care in another facility or upon petition of the person or body legally responsible for the facility if the person or body legally responsible intends to discontinue the operation of or close the facility during the period of the trust. The court may use its discretion in terminating a trust upon petition of the person or body legally responsible for the facility to determine whether discontinuance or closure will promote the health and safety of the patients.

Â Â Â Â Â  (2) At the expiration of the period for which the trustee was appointed, the court shall make a determination as to the future of the facility based upon evidence presented to the court. At that time the court may decide to:

Â Â Â Â Â  (a) Order the Department of Human Services to issue a new license to the owners, body or person legally responsible for the facility and permit the facility to continue in operation;

Â Â Â Â Â  (b) Extend the period of appointment of the trustee by not more than 90 days; or

Â Â Â Â Â  (c) Order the department without further administrative hearing to revoke the license of the facility.

Â Â Â Â Â  (3) Nothing in ORS 441.277 to 441.323 is intended to limit or prohibit any person or body legally responsible for the facility from ceasing the operation of and closing a facility during the period of the trust. However, the person or body legally responsible intending to do so shall give written notice of the intended action of the trustee pursuant to rules of the department. The trustee may continue to operate the facility for a period of not more than 60 days after notice is received. The person or body legally responsible shall be liable for any expenses incurred in the operation of the facility during this period. [1981 c.868 Â§11; 1987 c.428 Â§22]

Â Â Â Â Â  441.318 Trustee accounting; lien. (1) Within 60 days following the creation of the trust by the court, and every 60 days thereafter, and within 30 days after the termination of the trust, the trustee shall give the court and the Department of Human Services a complete accounting of all property of which the trustee has taken possession, all funds collected under ORS 441.289 and 441.293 and all expenses incurred by the trust. The trustee shall prepare a report and file it with the court and the department making recommendations concerning the current condition of the facility and projections for future operation of the facility and the conditions of the health and welfare of the patients.

Â Â Â Â Â  (2) If the operating funds collected by the trustee under ORS 441.289 and 441.293 exceed the reasonable expenses of the trust, the court shall order payment of the surplus to the person or body legally responsible after reimbursement to the department of funds contributed under ORS 441.303. If the operating funds are insufficient to cover the reasonable expenses of the trust, the person or body legally responsible for the facility shall be liable for the deficiency. The person or body legally responsible for the facility may apply to the court to determine the reasonableness of any expense incurred by the trust. The person or body responsible for the facility shall not be responsible for expenses in excess of what the court finds to be reasonable. Payment recovered from the person or body legally responsible for the facility shall be credited to reimburse the account for funds contributed by the department under ORS 441.303.

Â Â Â Â Â  (3) The department shall have a lien for any deficiency under subsection (2) of this section upon any beneficial interest, direct or indirect, of any person or body legally responsible for the facility operation, of any person or body legally responsible for the building in which the facility is located or the land on which the facility is located and any fixtures, equipment or goods used in the operation of the facility and the proceeds from any conveyance of such property made by the person or body legally responsible within one year prior to the filing of the petition for appointment of a trustee.

Â Â Â Â Â  (4) The lien provided in subsection (3) of this section is prior to any lien or other interest which originates subsequent to the filing of a petition for appointment of a trustee under ORS 441.286, except for a construction lien arising out of work performed with the express consent of the trustee. [1981 c.868 Â§12; 1987 c.428 Â§23]

Â Â Â Â Â  441.320 [Amended by 1967 c.37 Â§1; 1967 c.353 Â§1; 1971 c.89 Â§1; 1971 c.727 Â§118; renumbered 440.360]

Â Â Â Â Â  441.323 Effect of trust on prior obligations or civil or criminal liabilities. (1) Nothing in ORS 441.277 to 441.323 is intended:

Â Â Â Â Â  (a) To relieve any person or body legally responsible for the facility placed in trust of any civil or criminal liability incurred, or any duty imposed by law by reason of acts or omissions of the person or body legally responsible prior to the appointment of a trustee under ORS 441.286.

Â Â Â Â Â  (b) To suspend any obligation of the person or body legally responsible for payment of taxes or other operating and maintenance expenses of the facility or payment of mortgages or other liens during the term of the trust.

Â Â Â Â Â  (2) No person or body legally responsible shall be held professionally liable for acts or omissions of the trustee or the trusteeÂs employees during the term of the trust. [1981 c.868 Â§13]

Â Â Â Â Â  441.325 [Renumbered 440.365]

Â Â Â Â Â  441.330 [Renumbered 440.370]

Â Â Â Â Â  441.335 [Amended by 1963 c.9 Â§25; 1969 c.343 Â§18; renumbered 440.375]

Â Â Â Â Â  441.340 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  441.345 [Amended by 1969 c.2 Â§1; 1969 c.343 Â§19; 1969 c.694 Â§7; 1971 c.36 Â§4; renumbered 440.380]

Â Â Â Â Â  441.350 [Amended by 1969 c.343 Â§20; renumbered 440.385]

Â Â Â Â Â  441.355 [Renumbered 440.390]

MOVES FROM LONG TERM CARE FACILITIES

Â Â Â Â Â  441.357 Definitions for ORS 441.357 to 441.367. As used in ORS 441.357 to 441.367:

Â Â Â Â Â  (1) ÂInformed written consentÂ means voluntary consent in writing given after receipt and understanding of a written statement of a residentÂs rights under ORS 441.362 (1) to (5).

Â Â Â Â Â  (2) ÂLong term care facilityÂ means any long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂMove from a long term care facilityÂ means any move, relocation, discharge or transfer out of a long term care facility which terminates residence at the long term care facility.

Â Â Â Â Â  (4) ÂResidentÂ means an individual receiving care in a long term care facility. [1983 c.269 Â§1; 1985 c.747 Â§51]

Â Â Â Â Â  441.360 [Amended by 1963 c.9 Â§26; 1969 c.694 Â§8; renumbered 440.395]

Â Â Â Â Â  441.362 Notice by Department of Human Services prior to move or termination; hearing; consent to move; who may consent. (1) The Department of Human Services shall not move any resident from a long term care facility or terminate payment for a resident of a long term care facility without providing 30 daysÂ written notice to the resident of the reasons for the move or termination of payment, the residentÂs right to a hearing in accordance with ORS chapter 183 and the grounds for contesting the move or termination of payment.

Â Â Â Â Â  (2) Written notice in accordance with this section shall be provided by the department in all moves, including situations where the resident requests or initiates the move.

Â Â Â Â Â  (3) The request for hearing must be made to the department within 10 days of the service or delivery of the written notice to move.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the department may move a resident less than 30 days after the service of the notice if the resident gives informed written consent to the move or termination of payment.

Â Â Â Â Â  (5) In the event the resident is cognitively impaired, informed written consent can only be given by a guardian, conservator, person holding a general power of attorney, person designated by the resident to receive notice of a move or termination of payment or person who requested the receipt of notice of a move or termination of payment. [1983 c.269 Â§2]

Â Â Â Â Â  441.365 [Amended by 1961 c.396 Â§1; 1969 c.343 Â§20a; 1969 c.694 Â§9; 1971 c.36 Â§5; 1973 c.284 Â§3; renumbered 440.400]

Â Â Â Â Â  441.367 Facility required to give notice of base rate and policy on nonpayment; rules; notice of changes; civil penalty. (1) The Department of Human Services by rule shall require long term care facilities licensed under ORS 441.020 to provide written and oral notice before or at the time of admission to any resident who does not receive medical assistance under ORS chapter 414, specifying:

Â Â Â Â Â  (a) The base daily rate and any additional expenses reasonably to be expected including medical supplies, pharmacy and doctor visits and the charges for incontinency care, feeding and laundry; and

Â Â Â Â Â  (b) The long term care facilityÂs policy regarding residents who become unable to pay facility charges by reason of exhaustion of all income and resources to or below the level of eligibility for medical assistance.

Â Â Â Â Â  (2) A long term care facility shall give 30 daysÂ notice in writing to all residents of changes in additional expenses or charges.

Â Â Â Â Â  (3) The Director of Human Services may impose a civil penalty for violation of subsection (1) of this section under ORS 441.710 (1)(b). [1983 c.269 Â§Â§3,4,5; 1987 c.428 Â§24]

Â Â Â Â Â  441.370 [Amended by 1969 c.343 Â§21; renumbered 440.405]

Â Â Â Â Â  441.375 [Amended by 1973 c.284 Â§4; renumbered 440.410]

Â Â Â Â Â  441.380 [Amended by 1969 c.343 Â§22; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.385 [Amended by 1969 c.343 Â§23; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.390 [Amended by 1969 c.343 Â§24; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.395 [Subsection (2) enacted as 1957 c.584 Â§1; repealed by 1969 c.343 Â§30]

Â Â Â Â Â  441.400 [Amended by 1969 c.343 Â§25; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.405 [Amended by 1969 c.343 Â§26; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.410 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  441.415 [1973 c.837 Â§2; 1977 c.751 Â§40; renumbered 442.400]

Â Â Â Â Â  441.420 [1973 c.837 Â§1; 1977 c.751 Â§41; renumbered 442.405]

Â Â Â Â Â  441.425 [1973 c.837 Â§3; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.430 [1973 c.837 Â§4; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.435 [1973 c.837 Â§6; 1977 c.751 Â§42; renumbered 442.420]

Â Â Â Â Â  441.440 [1973 c.837 Â§7; renumbered 442.425]

Â Â Â Â Â  441.445 [1973 c.837 Â§8; renumbered 442.430]

Â Â Â Â Â  441.460 [1973 c.837 Â§9; 1977 c.751 Â§43; renumbered 442.435]

Â Â Â Â Â  441.465 [1973 c.837 Â§10; renumbered 442.440]

Â Â Â Â Â  441.470 [1973 c.837 Â§11; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.475 [1973 c.837 Â§5; repealed by 1977 c.751 Â§57]

Â Â Â Â Â  441.480 [1973 c.837 Â§12; renumbered 442.445]

Â Â Â Â Â  441.505 [Subsection (2) enacted as 1957 c.584 Â§2; 1967 c.498 Â§5; renumbered 440.505]

Â Â Â Â Â  441.510 [Renumbered 441.810]

Â Â Â Â Â  441.515 [1971 c.166 Â§1; renumbered 441.815]

FINANCING OF HEALTH CARE FACILITIES CONSTRUCTION

Â Â Â Â Â  441.525 Definitions for ORS 441.525 to 441.595. As used in ORS 441.525 to 441.595, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdult congregate living facilityÂ means any institution, building or buildings, residential facility for elderly persons and persons with disabilities, or other place, operated as a nonprofit corporation which undertakes through its ownership or management to provide housing, meals and the availability of other supportive services.

Â Â Â Â Â  (2) ÂAuthorityÂ means any public authority organized or existing pursuant to ORS 441.525 to 441.595.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the county court, board of county commissioners, council or other legislative body of any municipality.

Â Â Â Â Â  (4) ÂHospital facilityÂ means any structure, system, machinery, equipment or other real or personal property useful for or incidental to inpatient or outpatient care or administration, service or support for such care or any combination thereof which is provided by a political subdivision of this state or any private nonprofit corporation, which is operating or proposes to operate an adult congregate living facility, or a health care facility as defined by ORS 442.015.

Â Â Â Â Â  (5) ÂMunicipalityÂ means any health district, city or county and further means any municipal corporation resulting from a city-county or city consolidation or a merger of cities. [1973 c.153 Â§2; 1981 c.161 Â§1; 1983 c.740 Â§157; 1989 c.224 Â§94; 2007 c.70 Â§241]

Â Â Â Â Â  441.530 Policy. In order to provide the people of Oregon with access to adequate medical care and hospital facilities, the Legislative Assembly finds that it is necessary and desirable to authorize the creation in the several counties and cities of public authorities having the power to acquire, own, lease, sell and otherwise dispose of hospital facilities, and to authorize municipalities which create authorities to utilize those authorities to issue bonds and other obligations on behalf of such municipalities in order that the municipalities may provide hospital facilities. [1973 c.153 Â§1; 1977 c.201 Â§2]

Â Â Â Â Â  441.532 Municipalities authorized to create authority; issuance of obligations; conditions; purpose of authority. Only a municipality may create an authority. Such a municipality may utilize an authority to issue obligations on behalf of the municipality in order to provide hospital facilities for the people of the municipality. No authority shall issue obligations on behalf of more than one municipality. An authority shall not be created or continued in existence for any purpose other than to provide hospital facilities as provided in ORS 441.525 to 441.595. [1977 c.201 Â§3]

Â Â Â Â Â  441.535 Procedure to create public authority. (1) A governing body may upon its own motion, and shall upon the written request of any three or more natural persons, consider whether it is advisable to create a public authority for the purpose of providing hospital facilities.

Â Â Â Â Â  (2) If the governing body, after public hearing according to its rules, determines that it is wise and desirable to create in a public authority the power and duties set forth in ORS 441.525 to 441.595, it shall by ordinance or resolution establish such an authority. The ordinance or resolution shall set forth:

Â Â Â Â Â  (a) The name of the authority, which shall be ÂThe Hospital Facility Authority of (Municipality),
Oregon
Â or other similar distinctive name.

Â Â Â Â Â  (b) The number of directors of the authority, which shall not be less than five nor more than 11.

Â Â Â Â Â  (c) The names of the initial directors and their terms of service, which shall not exceed six years. At least one director shall also be a member of the governing body. Such director shall serve only so long as the director is a member of the governing body and, in any event, no longer than six years.

Â Â Â Â Â  (d) Such other provisions as may be appropriate and not inconsistent with ORS 441.525 to 441.595 or the laws of
Oregon
.

Â Â Â Â Â  (3) Upon the adoption of such an ordinance or resolution, the authority shall be deemed established as a municipal corporation of this state and as a body corporate and politic exercising public powers.

Â Â Â Â Â  (4) An authority so organized shall have all the powers and duties contained in ORS 441.525 to 441.595. The governing body, at its sole discretion and at any time, may alter or change the structure, organization, programs or activities of the authority, subject to any limitations imposed by law on the impairment of contracts. The governing body may dissolve the authority at any time, provided the authority has no bonds or other obligations outstanding. [1973 c.153 Â§3; 1977 c.201 Â§4]

Â Â Â Â Â  441.540 Board of directors; rules; conflict of interest; quorum; personnel. (1) An authority shall be managed and controlled by a board of directors, who shall be appointed by the governing body. The directors may be removed for cause or at the will of the governing body. The directors shall serve without compensation. However, the authority may reimburse the directors for their expenses incurred in the performance of their duties.

Â Â Â Â Â  (2) The board of directors shall adopt and may amend rules for calling and conducting its meetings and carrying out its business and may adopt an official seal. All decisions of the board shall be by motion or resolution and shall be recorded in the boardÂs minute book which shall be a public record. A majority of the board shall constitute a quorum for the transaction of business and a majority thereof shall be sufficient for the passage of any such motion or resolution.

Â Â Â Â Â  (3) The board may employ such employees and agents as it deems appropriate and provide for their compensation.

Â Â Â Â Â  (4) Notwithstanding the exception for pecuniary benefit or detriment described in ORS 244.020 (11)(c), a director is a public official subject to the requirements of ORS chapter 244 based on an actual conflict of interest or a potential conflict of interest arising out of the directorÂs relationship with a nonprofit corporation that is tax-exempt under section 501(c) of the Internal Revenue Code, including employment with the nonprofit corporation or a relationship with a foundation that provides assistance to the nonprofit corporation. [1973 c.153 Â§4; 1977 c.201 Â§5; 2007 c.813 Â§1]

Â Â Â Â Â  441.545 Authority may not levy taxes. An authority shall not have the right or power to levy taxes or to operate a hospital facility. [1973 c.153 Â§5]

Â Â Â Â Â  441.550 General powers. Except as otherwise provided in ORS 441.545, an authority shall have all powers necessary to accomplish the purpose of providing hospital facilities for the people of
Oregon
, including without limitation the power:

Â Â Â Â Â  (1) To sue and be sued in its own name.

Â Â Â Â Â  (2) To acquire by purchase, construction, exchange, gift, lease, or otherwise, and to improve, extend, maintain, equip and furnish hospital facilities, which hospital facilities may be either within or without the corporate limits of the municipality by which the authority is created.

Â Â Â Â Â  (3) To lease such hospital facilities to any one or more political subdivisions of this state or any private nonprofit corporations which are operating or propose to operate an inpatient care facility subject to the licensing and supervision requirements of ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 upon such terms and conditions as the board deems appropriate, to charge and collect rents and to terminate any such lease upon default of the lessee.

Â Â Â Â Â  (4) To enter into options and agreements for the renewal or extension of such leases of hospital facilities or for the conveyance of such hospital facilities.

Â Â Â Â Â  (5) To sell, exchange, donate and convey any or all of its hospital facilities or other assets.

Â Â Â Â Â  (6) To borrow money and to issue notes and revenue bonds for the purpose of carrying out its powers.

Â Â Â Â Â  (7) To mortgage and pledge its assets, or any portion thereof, whether then owned or thereafter acquired, to pledge the revenues and receipts from such assets, to acquire, hold, and dispose of mortgages and other similar documents relating to hospital facilities, and to arrange and provide for guarantee and other security agreements therefor.

Â Â Â Â Â  (8) To loan money for the construction of and improvements to hospital facilities.

Â Â Â Â Â  (9) To enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (10) To adopt and amend ordinances and resolutions. [1973 c.153 Â§6; 1983 c.413 Â§1]

Â Â Â Â Â  441.555 Issuance of revenue obligations; nature of obligation; refunding. (1) To accomplish its purposes, an authority shall have the power to issue revenue obligations payable from the revenues derived by it from repayment of loans or from its ownership or sale of any one or more hospital facilities. The issuance of such revenue obligations shall be governed by the provisions of subsections (2) to (8) of this section, and shall not be subject to the prior approval of the electors of the municipality.

Â Â Â Â Â  (2) The authority shall issue revenue obligations only by bond resolution duly adopted by its board of directors. The bond resolution shall specify the public purposes for which the proceeds of the revenue obligations shall be expended, declare the estimated cost of carrying out such purposes, contain such covenants, and provide for the issuance and sale of revenue obligations in such form and amount as the directors determine. In declaring such cost, the directors may include the funds necessary for working capital during construction, reserves, interest during construction, the payment of organizational, planning, financing and legal expenses, the repayment of advances and the start-up costs. The bond resolution may provide that hospital facilities subsequently acquired or constructed by the authority shall be deemed betterments or additions to, or extensions of, the specified hospital facility, whether or not physically connected.

Â Â Â Â Â  (3) The bond resolution shall provide for the establishment of one or more special funds, and such funds may be under the control of the board or one or more trustees. The bond resolution shall obligate the authority to deposit and expend the proceeds of the revenue obligations only into and from such fund or funds, and to set aside and pay into such fund or funds any fixed proportion or fixed amount of the revenues derived by it from any or all of its hospital facilities or other corporate activities, as the board finds in the best interest of the authority and the payment of its obligations. The authority may issue and sell revenue obligations payable as to interest and principal only out of such fund or funds.

Â Â Â Â Â  (4) Any revenue obligations issued against any fund or funds provided for in subsection (3) of this section shall be a valid claim of the holder thereof only as against such special fund or funds, the proportion or amount of the revenues pledged to such fund or funds and such assets as the authority may have pledged. Each such revenue obligation shall state on its face that it is payable from a special fund or funds, naming the fund or funds and the resolution creating it or them.

Â Â Â Â Â  (5) Any pledge of revenues or other moneys or obligations or assets made by an authority shall be valid and binding from the time that the pledge is made against any parties having subsequent claims of any kind in tort, contract, or otherwise against an authority, irrespective of whether such parties have actual notice thereof. The pledge shall be noted in the authorityÂs minute book which shall be constructive notice thereof to all parties and neither the resolution nor other instrument by which a pledge is created need be otherwise recorded, nor shall the filing of any financing statement under the Uniform Commercial Code be required to perfect such pledge. Revenues or other moneys or obligations or assets so pledged and later received by an authority shall immediately be subject to the lien of the pledge without any physical delivery or further act.

Â Â Â Â Â  (6) The revenue obligations issued under the provisions of subsections (1) to (5) of this section shall bear such date or dates, mature at such time or times, be in such denominations, be in such form, either coupon or registered or both, carry such registration privileges, be made transferable, exchangeable and interchangeable, be payable in such medium, at such place or places, contain such covenants, and be subject to such terms of redemption as the board of directors shall declare in the bond resolution.

Â Â Â Â Â  (7) Notwithstanding any other provision of law, the revenue obligations issued by an authority may be sold by the board of directors upon such terms and conditions and at such rate or rates of interest and for such price or prices as it may deem most advantageous to the authority, with or without public bidding. The authority may make contracts for future sale from time to time of revenue obligations by which the contract purchasers shall be committed to the prices, terms and conditions stated in such contract, and the board of directors may pay such consideration as it deems proper for such commitments.

Â Â Â Â Â  (8) The board of directors may provide by resolution for the issuance of funding and refunding revenue obligations in order to take up and refund any one or more series, or portion of a series, of outstanding revenue obligations at such time or times as it may determine. Such refunding revenue obligations may be sold or exchanged at par or otherwise as the board of directors determines is in the best interest of the authority.

Â Â Â Â Â  (9) All revenue obligations issued pursuant to this section shall be legal securities which may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under any law relating to deposits of public moneys and shall constitute legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations, and insurance companies. All such revenue obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state. [1973 c.153 Â§7; 1983 c.413 Â§2; 1997 c.631 Â§471]

Â Â Â Â Â  441.560 Borrowing; bond anticipation notes. An authority may borrow from banks or other lenders such sums on such terms as the board of directors deems necessary or advisable. An authority may also issue, sell and assume bond anticipation notes or their equivalent, which shall bear such date or dates, mature at such time or times, be in such denominations and in such form, be payable in such medium, at such place or places, and be subject to such terms of redemption, as the board deems necessary or advisable. [1973 c.153 Â§8]

Â Â Â Â Â  441.565 Obligations of authority not obligations of municipality. The revenue bonds and other obligations of an authority shall not be a general obligation of the municipality nor a charge upon the tax revenues of the municipality. [1973 c.153 Â§9]

Â Â Â Â Â  441.570 Payment of principal and interest. The board of directors shall establish rentals, selling prices, and other charges at least adequate to pay the principal of and interest on the obligations of the authority as the same become due, including payments to any special fund or funds, together with the financing and other costs of the authority. [1973 c.153 Â§10]

Â Â Â Â Â  441.575 Authorities may act jointly. All powers and responsibilities provided in ORS 441.525 to 441.595 may be exercised and discharged by two or more authorities acting jointly to effectuate the purposes of ORS 441.525 to 441.595. [1973 c.153 Â§11]

Â Â Â Â Â  441.580 Authority as public body; tax status of assets, income and bonds. An authority is hereby declared to be a public body performing a public function. Accordingly, an authority, all assets at any time owned by it, the income therefrom, and all bonds issued by an authority, together with the coupons applicable thereto, and the income therefrom, shall be exempt from all taxation in the State of Oregon; provided, however, that real and personal property owned by the authority and leased to a third party shall be subject to property taxation if such property would be subject to taxation if owned by the lessee thereof. All bonds issued by an authority shall be deemed to be securities issued by a political subdivision of the State of
Oregon
. [1973 c.153 Â§12]

Â Â Â Â Â  441.585 Disposition of excess earnings; disposition of assets on dissolution. The earnings of the authority in excess of the amount required for the retirement of indebtedness or the accomplishment of the purposes stated in ORS 441.525 to 441.595 shall not inure to the benefit of any person or body other than the municipality creating the authority. Upon dissolution of an authority, any assets remaining after provision for payment of the obligations and expenses of the authority shall become the assets of the municipality. [1973 c.153 Â§13; 1977 c.201 Â§6]

Â Â Â Â Â  441.590 Authority granted by ORS 441.525 to 441.595. ORS 441.525 to 441.595 are complete authority for the organization of authorities and for the issuance and sale of revenue bonds and refunding revenue bonds. Any restrictions, limitations, conditions or procedures provided by other statutes, including but not limited to the provisions of ORS chapter 198 and ORS 440.305 to 440.410, do not apply to the organization of authorities and the issuance and sale of revenue bonds pursuant to ORS 441.525 to 441.595. However, nothing contained in ORS 441.525 to 441.595 shall be construed as a restriction or limitation upon any powers which an authority might otherwise have under any law of this state or the charter of any municipality. [1973 c.153 Â§14; 2005 c.443 Â§25]

Â Â Â Â Â  441.595 Construction of ORS 441.525 to 441.595. ORS 441.525 to 441.595 shall be liberally construed to effect its purposes. In the event that any portion of ORS 441.525 to 441.595 is declared invalid or otherwise unenforceable by a court of record, the remaining provisions of ORS 441.525 to 441.595 shall nevertheless remain in full force and effect. [1973 c.153 Â§15]

LONG TERM CARE FACILITIES

(Nursing Home PatientsÂ Bill of Rights)

Â Â Â Â Â  441.600 Definitions for ORS 441.600 to 441.625. As used in ORS 441.600 to 441.625 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂFacilityÂ means a long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (3) ÂLegal representativeÂ means attorney at law, person holding a general power of attorney, guardian, conservator or any person appointed by a court to manage the personal or financial affairs of a resident or person or agency legally responsible for the welfare or support of a resident.

Â Â Â Â Â  (4) ÂPersonÂ means an individual and every form of organization, whether incorporated or unincorporated, including partnership, corporation, trust, association or administrative agency or political subdivision of this state.

Â Â Â Â Â  (5) ÂResidentÂ means an individual under care in a facility. [1979 c.261 Â§2; 1987 c.428 Â§25]

Â Â Â Â Â  441.605 Legislative declaration of rights intended for residents. It is the intent of the Legislative Assembly that facilities guarantee at a minimum that each resident has the right to be:

Â Â Â Â Â  (1) Fully informed of all resident rights and all facility rules governing resident conduct and responsibilities.

Â Â Â Â Â  (2) Fully informed which services are available and of any additional charges not covered by the daily rates or by Medicare or Medicaid.

Â Â Â Â Â  (3) Informed by a physician of the medical condition of the resident unless medically contraindicated in the medical record, and given the opportunity to participate in planning medical treatment and to refuse experimental research.

Â Â Â Â Â  (4) Transferred or discharged only for medical reasons, or for the welfare of the resident or of other residents of the facility, or for nonpayment and to be given reasonable advance notice to insure orderly transfer or discharge.

Â Â Â Â Â  (5) Encouraged and assisted while in the facility to exercise rights as a citizen, and to voice grievances and suggest changes in policies and services to either staff or outside representatives without fear of restraint, interference, coercion, discrimination or reprisal.

Â Â Â Â Â  (6) Allowed either to manage personal finances or be given a quarterly report of account if the facility has been delegated in writing to carry out this responsibility.

Â Â Â Â Â  (7) Free from mental and physical abuse and assured that no chemical or physical restraints will be used except on order of a physician.

Â Â Â Â Â  (8) Assured that medical and personal records are kept confidential and unless the resident transferred, or examination of the records is required by the third party payment contractor, are not released outside the facility. However, nothing in this subsection is intended to prevent a resident from authorizing access to the residentÂs medical and personal records by another person.

Â Â Â Â Â  (9) Treated with respect and dignity and assured complete privacy during treatment and when receiving personal care.

Â Â Â Â Â  (10) Assured that the resident will not be required to perform services for the facility that are not for therapeutic purposes as identified in the plan of care for the resident.

Â Â Â Â Â  (11) Allowed to associate and communicate privately with persons of the residentÂs choice and send and receive personal mail unopened unless medically contraindicated by the attending physician in the medical record of the resident.

Â Â Â Â Â  (12) Allowed to participate in activities of social, religious and community groups at the discretion of the resident unless medically contraindicated.

Â Â Â Â Â  (13) Able to keep and use personal clothing and possessions as space permits unless to do so infringes on other residentsÂ rights and unless medically contraindicated and upon the residentÂs request and the facility managementÂs consent have access to a private locker, chest or chest drawer that is provided by the resident or the facility that is large enough to accommodate jewelry and small personal property and that can be locked by the resident although both the resident and the facility management may have keys.

Â Â Â Â Â  (14) Provided, if married, with privacy for visits by the residentÂs spouse. If both spouses are residents in the facility, they are permitted to share a room.

Â Â Â Â Â  (15) Not required to sign a contract or waiver that waives the residentÂs right to collect payment for lost or stolen articles. [1979 c.261 Â§4; 1981 c.326 Â§1; 1987 c.397 Â§1]

Â Â Â Â Â  441.610 Nursing home patientsÂ bill of rights; rules. (1) The Department of Human Services shall adopt a nursing home patientsÂ bill of rights consistent with the principles set forth in ORS 441.605. The rules shall be applicable to all residents and as far as practicable shall conform to any federal nursing home patientsÂ bill of rights.

Â Â Â Â Â  (2) The department shall periodically review the rules to assure that they meet the principles set forth in ORS 441.605 and that they are in conformity with federal standards but in no case shall the rules be less protective than required by ORS 441.605.

Â Â Â Â Â  (3) The department shall be guided by federal interpretative standards in its enforcement of the nursing home patientsÂ bill of rights. [1979 c.261 Â§5; 1987 c.397 Â§2]

Â Â Â Â Â  441.612 Additional rights; rules. (1) The Department of Human Services shall adopt a bill of rights for residents and patients of long term care facilities, as defined in ORS 442.015. The rules shall be applicable to all residents and patients.

Â Â Â Â Â  (2) The rights adopted by the department pursuant to subsection (1) of this section shall be in addition to those rights provided in, or by rule adopted pursuant to, ORS 441.605 and 441.610.

Â Â Â Â Â  (3) The following rights shall be included in the bill of rights adopted by the department pursuant to subsection (1) of this section:

Â Â Â Â Â  (a) A resident or patient of a long term care facility shall have the right to receive care from facility staff trained to provide care that is specific to the residentÂs or patientÂs disease or medical condition; and

Â Â Â Â Â  (b) A resident or patient of a long term care facility shall have the right to receive a modified or special diet that meets the specific requirements of the residentÂs or patientÂs disease or medical condition. [2007 c.556 Â§2]

Â Â Â Â Â  Note: 441.612 was added to and made a part of ORS chapter 441 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.615 Powers and responsibilities of department; rules. In the administration of ORS 441.600 to 441.625, 441.710 and 441.715, the Department of Human Services shall have the following powers and responsibilities:

Â Â Â Â Â  (1) To inspect any facility and the records of any facility to insure compliance with ORS 441.600 to 441.625, 441.710 and 441.715.

Â Â Â Â Â  (2) To adopt rules in accordance with ORS chapter 183, including but not limited to procedures for investigations and administrative hearings.

Â Â Â Â Â  (3) To file complaints and initiate proceedings for the enforcement of ORS 441.600 to 441.625, 441.710 and 441.715 or of rules adopted under ORS 441.600 to 441.625, 441.710 and 441.715.

Â Â Â Â Â  (4) To issue subpoenas. [1979 c.261 Â§3]

Â Â Â Â Â  441.620 Disclosure of business information required. Each facility shall disclose to the resident in writing its legal name and business address, and the name and business address of the administrator of the facility, at the time of admission of a resident. Information required to be disclosed by this section shall be kept current. [1979 c.261 Â§6]

(Enforcement of Nursing Home Laws)

Â Â Â Â Â  441.623 [1987 c.428 Â§1; repealed by 2001 c.900 Â§261]

Â Â Â Â Â  441.624 Purpose. (1) ORS 124.050, 124.080, 410.190, 441.020 to 441.057, 441.060, 441.061, 441.067, 441.073, 441.085, 441.087, 441.277 to 441.289, 441.303, 441.316, 441.318, 441.367, 441.600, 441.610, 441.630, 441.650 to 441.665, 441.685, 441.690, 441.703 and 441.705 to 441.720 address the consolidation of the regulatory functions of licensing, certification, inspection of care, utilization review, abuse reporting and abuse investigation.

Â Â Â Â Â  (2) It is legislative intent that:

Â Â Â Â Â  (a) The Department of Human Services focus administrative effort on the integration and consistent application and interpretation of the regulatory functions at the nursing facility level;

Â Â Â Â Â  (b) Surveys and other reports, especially with respect to client assessment, be consistently and reliably performed throughout the state;

Â Â Â Â Â  (c) Positive and negative findings and sanctions be proportional to the strengths and problems identified, within the limits of federal statute and regulations; and

Â Â Â Â Â  (d) The interpretation of regulatory criteria be independent of influence from budgetary limitations. [1987 c.428 Â§1a; 2001 c.900 Â§229]

Â Â Â Â Â  Note: 441.624 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.625 Retaliation against resident exercising rights prohibited. No facility, or any person subject to the supervision, direction or control of a facility, shall retaliate against a resident by increasing charges, decreasing services, rights or privileges, or threatening to increase charges or decrease services, rights or privileges, by taking or threatening any action to coerce or compel the resident to leave the facility, or by abusing or threatening to harass or to abuse a resident in any manner, after the resident or the residentÂs legal representative has engaged in exercising rights given under ORS 441.605 or under rules of the Department of Human Services under ORS 441.610. [1979 c.261 Â§7]

(Resident Abuse)

Â Â Â Â Â  441.630 Definitions for ORS 441.630 to 441.680 and 441.995. As used in ORS 441.630 to 441.680 and 441.995:

Â Â Â Â Â  (1) ÂAbuseÂ means:

Â Â Â Â Â  (a) Any physical injury to a resident of a long term care facility which has been caused by other than accidental means.

Â Â Â Â Â  (b) Failure to provide basic care or services, which failure results in physical harm or unreasonable discomfort or serious loss of human dignity.

Â Â Â Â Â  (c) Sexual contact with a resident caused by an employee, agent or other resident of a long term care facility by force, threat, duress or coercion.

Â Â Â Â Â  (d) Illegal or improper use of a residentÂs resources for the personal profit or gain of another person.

Â Â Â Â Â  (e) Verbal or mental abuse as prohibited by federal law.

Â Â Â Â Â  (f) Corporal punishment.

Â Â Â Â Â  (g) Involuntary seclusion for convenience or discipline.

Â Â Â Â Â  (2) ÂAbuse complaintÂ means any oral or written communication to the department, one of its agents or a law enforcement agency alleging abuse.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services or a designee of the department.

Â Â Â Â Â  (4) ÂFacilityÂ means a long term care facility, as defined in ORS 442.015.

Â Â Â Â Â  (5) ÂLaw enforcement agencyÂ means:

Â Â Â Â Â  (a) Any city or municipal police department.

Â Â Â Â Â  (b) Any county sheriffÂs office.

Â Â Â Â Â  (c) The
Oregon
State
Police.

Â Â Â Â Â  (d) Any district attorney.

Â Â Â Â Â  (6) ÂPublic or private officialÂ means:

Â Â Â Â Â  (a) Physician, including any intern or resident.

Â Â Â Â Â  (b) Licensed practical nurse or registered nurse.

Â Â Â Â Â  (c) Employee of the Department of Human Services, county health department, community mental health and developmental disabilities programs or a long term care facility or person who contracts to provide services to a long term care facility.

Â Â Â Â Â  (d) Peace officer.

Â Â Â Â Â  (e) Member of the clergy.

Â Â Â Â Â  (f) Licensed clinical social worker.

Â Â Â Â Â  (g) Physical, speech and occupational therapists.

Â Â Â Â Â  (h) Legal counsel for a resident or guardian or family member of the resident. [1979 c.770 Â§1; 1981 c.470 Â§7; 1981 c.784 Â§22; 1987 c.428 Â§26; 1989 c.721 Â§53; 1993 c.759 Â§1; 2001 c.104 Â§180]

Â Â Â Â Â  441.635 Legislative finding. The Legislative Assembly finds that for the purpose of preventing abuse, safeguarding and enhancing the welfare of residents and assuring the dignity and care to which residents are entitled, it is necessary and in the public interest to require mandatory reports and investigations of allegedly abused residents. [1979 c.770 Â§2; 1993 c.759 Â§2]

Â Â Â Â Â  441.637 Rules; submission of rules to advisory group. (1) The Department of Human Services shall implement the provisions of ORS 441.630 to 441.680 and 441.995 and shall adopt such rules as are reasonably necessary for the enforcement of ORS 441.630 to 441.680 and 441.995.

Â Â Â Â Â  (2) Prior to proceeding with the procedures for notice prescribed under ORS 183.335, the department shall submit any proposed rules to an advisory group consisting of representatives of long term care providers, long term care advocates, relevant licensing boards and the department. The department shall consider and respond to the comments of the advisory group that pertain to any proposed rules before the department adopts the rules. [1993 c.759 Â§10(1),(2)]

Â Â Â Â Â  Note: 441.637, 441.676, 441.677, 441.678 and 441.679 were added to and made a part of 441.630 to 441.680 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.640 Report of suspected abuse of resident required. Any public or private official having reasonable cause to believe that any resident in a long term care facility, with whom the official comes in contact while acting in an official capacity, has suffered abuse, or that any person with whom the official comes in contact while acting in an official capacity has abused a resident in a long term care facility, shall report or cause a report to be made in the manner required in ORS 441.645. [1979 c.770 Â§3; 1993 c.759 Â§3]

Â Â Â Â Â  441.645 Oral report to area agency on aging, department or law enforcement agency. (1) An oral report shall be made immediately by telephone or otherwise to the local office of the area agency on aging or of the Department of Human Services or to a law enforcement agency within the county where the person making the report is at the time of contact. If known, such reports shall contain the names and addresses of the resident and any persons responsible for the care of the resident, the nature and the extent of the abuse, including any evidence of previous abuse, the explanation given for the abuse and any other information which the person making the report believes might be helpful in establishing the cause of the abuse and the identity of the perpetrator.

Â Â Â Â Â  (2) When a report is received by the area agency or department, the area agency or the department may notify the law enforcement agency having jurisdiction within the county where the report was made. When a report is received by a law enforcement agency, the agency shall immediately notify the law enforcement agency having jurisdiction if the receiving agency does not and the local office of the area agency or the department in the county where the report was made. [1979 c.770 Â§4; 1985 c.651 Â§4; 1993 c.759 Â§4]

Â Â Â Â Â  441.650 Investigation of abuse complaint; initial status report; content; distribution of report; duties of investigator; investigation report. (1) Upon receipt of the oral or written report required under ORS 441.640, or of an abuse complaint, the area agency on aging, the Department of Human Services or the law enforcement agency shall cause an investigation to be commenced as follows:

Â Â Â Â Â  (a) Within two hours, if the complaint alleges that a residentÂs health or safety is in imminent danger or that the resident has recently died, been hospitalized or been treated in an emergency room; or

Â Â Â Â Â  (b) Prior to the end of the next working day, if the complaint alleges that circumstances exist that could result in abuse and that the circumstances could place a residentÂs health or safety in imminent danger.

Â Â Â Â Â  (2) If the law enforcement agency conducting the investigation finds reasonable cause to believe that abuse has occurred, the law enforcement agency shall notify in writing the local office of the area agency or the department as appropriate. Except in cases where the investigation is part of nursing facility surveyor activity pursuant to federal law, the area agency or the department shall complete an initial status report within two working days of the start of the investigation that includes:

Â Â Â Â Â  (a) A summary of the complaint that identifies each alleged incident or problem;

Â Â Â Â Â  (b) The status of the investigation;

Â Â Â Â Â  (c) Whether an abuse complaint was initially filed at the direction of the administration of the facility;

Â Â Â Â Â  (d) A determination of whether protection of the resident is needed and whether the facility must take action;

Â Â Â Â Â  (e) The name and telephone number of the investigator; and

Â Â Â Â Â  (f) The projected date that the investigation report will be completed and a statement that the report will be available upon request after the department issues a letter of determination.

Â Â Â Â Â  (3) The initial status report described in subsection (2) of this section shall be provided either in person or by mail to the following individuals as soon as practicable, but no later than two working days after its completion:

Â Â Â Â Â  (a) The complainant, unless the complainant waives the requirement;

Â Â Â Â Â  (b) If the complaint involves a specific resident, the resident or a person designated to receive information concerning the resident;

Â Â Â Â Â  (c) A representative of the Long Term Care Ombudsman, upon request; and

Â Â Â Â Â  (d) The long term care facility.

Â Â Â Â Â  (4) The initial status report described in subsection (2) of this section shall be available for public inspection.

Â Â Â Â Â  (5) When copies of the initial status report described in subsection (2) of this section are made available to individuals listed in subsection (3) of this section, the names of the resident involved, the complainant and any individuals interviewed by the investigator shall be deleted from the copies.

Â Â Â Â Â  (6) In investigating an abuse complaint, the investigator shall:

Â Â Â Â Â  (a) Make an unannounced visit to the facility, except as provided by ORS 441.690, to determine the nature and cause of the abuse of the resident;

Â Â Â Â Â  (b) Interview all available witnesses identified by any source as having personal knowledge relevant to the abuse complaint, such interviews to be private unless the witness expressly requests the interview not to be private;

Â Â Â Â Â  (c) Make personal inspection of all physical circumstances that are relevant and material and that are susceptible to objective observation; and

Â Â Â Â Â  (d) Write an investigation report that includes:

Â Â Â Â Â  (A) The investigatorÂs personal observations;

Â Â Â Â Â  (B) A review of documents and records;

Â Â Â Â Â  (C) A summary of all witness statements; and

Â Â Â Â Â  (D) A statement of the factual basis for the findings for each incident or problem alleged in the complaint.

Â Â Â Â Â  (7) Within five working days of completion of the investigation and not later than 60 days from completion of the initial status report described in subsection (2) of this section, the investigator shall provide the department with the written report required by subsection (6) of this section. The department shall make the investigation report available upon request after the letter of determination is complete. When copies of the report are made available, the names of the resident involved, the complainant and any individuals interviewed by the investigator shall be deleted from the copies. [1979 c.770 Â§5; 1987 c.428 Â§29; 1993 c.759 Â§5]

Â Â Â Â Â  441.655 Immunity provided reporter of abuse. (1) Anyone participating in good faith in the making of a report pursuant to ORS 441.630 to 441.650 and who has reasonable grounds for the making thereof, shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the making or content of such report. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from such report.

Â Â Â Â Â  (2) Anyone who makes a report pursuant to ORS 441.630 to 441.650 shall not be subjected to any retaliation by any official or employee of a long term care facility for making a report, including but not limited to restriction of otherwise lawful access to the facility or to any resident thereof, or, if an employee, to dismissal or harassment. [1979 c.770 Â§6]

Â Â Â Â Â  441.660 Photographing resident; photograph as record. (1) In carrying out its duties under ORS 441.650, the law enforcement agency, the Department of Human Services or the area agency on aging may photograph or cause to have photographed any resident subject of the investigation for purposes of preserving evidence of the condition of the resident at the time of the investigation.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 192.410 to 192.505, photographs taken under authority of subsection (1) of this section shall not be considered records. [1979 c.770 Â§7; 1981 c.470 Â§6; 1987 c.428 Â§30; 1993 c.759 Â§8; 2005 c.268 Â§1]

Â Â Â Â Â  441.665 Record of reports; classification of investigation report. (1) A proper record of reports under ORS 441.640, 441.645 and 441.676 on residents in long term care facilities shall be maintained by the Department of Human Services. Each problem or incident alleged in a report shall be determined to be abuse, other licensing violation or no violation. Each incident of abuse or other licensing violation alleged in a report shall be classified as substantiated, unsubstantiated or unable to substantiate or recorded as under appeal by the facility.

Â Â Â Â Â  (2) All reports shall be cataloged under the name of the long term care facility associated with the complaint. [1979 c.770 Â§8; 1987 c.428 Â§31; 1993 c.759 Â§9]

Â Â Â Â Â  441.670 [1979 c.770 Â§9; repealed by 1981 c.470 Â§1 (441.671 enacted in lieu of 441.670)]

Â Â Â Â Â  441.671 Confidentiality of reports; when available. (1) Notwithstanding the provisions of ORS 192.410 to 192.505, the names of complainants and residents compiled under the provisions of ORS 441.640 to 441.660 are confidential and are not accessible for public inspection. However, the Department of Human Services shall make the information available to any law enforcement agency, to any public agency which licenses or certifies long term care facilities or licenses or certifies the persons practicing the healing arts therein and to the Long Term Care Ombudsman.

Â Â Â Â Â  (2) Except as provided in subsection (1) of this section, the provisions of ORS 192.410 to 192.505 apply to all records and reports compiled under ORS 441.640 to 441.665. [1981 c.470 Â§2 (enacted in lieu of 441.670); 1993 c.759 Â§11]

Â Â Â Â Â  441.675 Certain evidentiary privileges inapplicable. In the case of abuse of a resident in a long term care facility, the privileges extended under ORS 40.225 to 40.295 shall not be a ground for excluding evidence regarding the abuse of a resident, or the cause thereof, in any judicial proceeding resulting from a report made pursuant to ORS 441.640. [1979 c.770 Â§10; 1983 c.740 Â§158; 1993 c.759 Â§12]

Â Â Â Â Â  441.676 Investigation of licensing violations; powers of investigator. (1) For complaints of licensing violations other than abuse, the Department of Human Services shall cause an investigation to be completed within 90 days of the receipt of the complaint.

Â Â Â Â Â  (2) Except in cases where the investigation is part of nursing facility surveyor activity pursuant to federal law, an investigator investigating a complaint other than a complaint of abuse shall:

Â Â Â Â Â  (a) Make an unannounced visit to the facility, while complying with ORS 441.690;

Â Â Â Â Â  (b) Interview all available witnesses identified by any source as having personal knowledge relevant to the complaint, such interviews to be private unless the witness expressly requests the interview not to be private;

Â Â Â Â Â  (c) Make personal inspection of all physical circumstances that are relevant and material and that are susceptible to objective observation; and

Â Â Â Â Â  (d) Write an investigation report that includes:

Â Â Â Â Â  (A) The investigatorÂs personal observations;

Â Â Â Â Â  (B) A review of documents and records;

Â Â Â Â Â  (C) A summary of all witness statements; and

Â Â Â Â Â  (D) A statement of the factual basis for the findings for each incident or problem alleged in the complaint. [1993 c.759 Â§6]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.677 Letter of determination; determination rules; distribution of letter; notice to nursing assistant. (1) Within 60 days of receipt of the investigation documents and the written report described in ORS 441.650 (6)(d) and 441.676 (2)(d), the Department of Human Services shall prepare a written letter of determination that states the departmentÂs determinations concerning each incident or problem alleged in the complaint. The department shall determine whether the alleged incident or problem was substantiated or unsubstantiated or whether the department was unable to substantiate the alleged incident or problem. The department shall adopt by rule definitions for the terms Âsubstantiated,Â ÂunsubstantiatedÂ and Âunable to substantiate.Â If the department determines that an incident or problem alleged in the complaint is substantiated, the letter of determination shall state whether the substantiated incident was abuse or violation of another rule. If abuse is substantiated, the letter of determination shall state whether the facility or an individual, or both, was responsible. The department shall adopt by rule criteria for determining responsibility for substantiated abuse.

Â Â Â Â Â  (2) A copy of the letter of determination shall be placed in the facilityÂs complaint file. Copies shall be sent to the facility, the complainant and the local office of the department. The facility and the complainant receiving the letter of determination shall be given 10 days to respond with additional information and shall be informed of the appeals process.

Â Â Â Â Â  (3) If the department determines that an individual who holds a license or certificate for a health occupation is directly responsible for the abuse, the department shall send a copy of its letter of determination and investigation report to the state agency responsible for licensing or certifying the individual in the health occupation. In instances involving conduct of a nursing assistant, the department shall give the nursing assistant 10 days to respond with additional information. The department also shall notify by mail the nursing assistant implicated in the investigation of:

Â Â Â Â Â  (a) The nature of the allegations;

Â Â Â Â Â  (b) The date and time of occurrence;

Â Â Â Â Â  (c) The right to an administrative review under ORS 441.678;

Â Â Â Â Â  (d) The departmentÂs intent to report the substantiated findings to the registry maintained under ORS 678.150 after the nursing assistant has had an opportunity for administrative review; and

Â Â Â Â Â  (e) The fact that the nursing assistantÂs failure to request an administrative review within 30 days from the date of the notice will result in the departmentÂs reporting the substantiated findings to the registry maintained under ORS 678.150.

Â Â Â Â Â  (4) Notice sent to the nursing assistantÂs last-known address is sufficient to meet the requirements of subsection (3) of this section. [1993 c.759 Â§7]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.678 Review of finding that nursing assistant responsible for abuse; name placed in registry. (1) If a nursing assistant found by the Department of Human Services to be responsible for abuse does not respond to the department within 30 days after notice of the opportunity for an administrative review, the department shall notify the Oregon State Board of Nursing, which shall place the abuse finding in the registry maintained under ORS 678.150.

Â Â Â Â Â  (2) If a nursing assistant is found to be responsible for abuse, neglect or misappropriation of a residentÂs funds, the nursing assistant is entitled to an administrative review under subsection (3) of this section. If, after the review, the nursing assistant is found responsible, the department shall notify the Oregon State Board of Nursing of its finding, which shall place the finding in the registry maintained under ORS 678.150.

Â Â Â Â Â  (3) The administrative review shall be conducted by a panel of three persons, consisting of one person from the departmentÂs management staff who is responsible for the monitoring of nursing homes, one person who is a registered nurse and who is on the staff of the Oregon State Board of Nursing and one person who is on the staff of the department but not directly involved in the monitoring of nursing homes and who has expertise in areas related to nursing care in a facility. [1993 c.759 Â§16; 2001 c.900 Â§174]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.679 Preemployment inquiries; when employment prohibited. (1) Before employing a registered nurse, licensed practical nurse or nursing assistant, a long term care facility shall contact the Oregon State Board of Nursing and inquire whether the person is currently licensed or certified by the board and whether there has been any disciplinary action against the person or substantiated abuse findings against a nursing assistant.

Â Â Â Â Â  (2) A facility shall not employ or retain in employment any person found responsible in an administrative procedure that is not appealed or in a court of law for abusing, neglecting or mistreating a person receiving long term care services, nor shall a facility employ or retain in employment any nursing assistant against whom a finding of resident abuse has been entered into the registry maintained under ORS 678.150. [1993 c.759 Â§15]

Â Â Â Â Â  Note: See note under 441.637.

Â Â Â Â Â  441.680 Spiritual healing alone not considered abuse of resident. A resident who in good faith is under treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by a duly accredited practitioner thereof shall, for this reason alone, not be considered an abused resident within the meaning of ORS 441.630 to 441.680 and 441.995. [1979 c.770 Â§11; 1993 c.759 Â§13]

Â Â Â Â Â  441.685 Monitors; designation; duties; peer review of facilities. (1) Upon receipt of a report under ORS 441.645 to 441.680 or upon receipt of a complaint by a resident or legal guardian of a resident, or other public or private official, as defined in ORS 441.630 by the Department of Human Services, the Director of Human Services may designate monitors who shall observe the activities of the facility and report to the director. The monitors may be designated without prior notice to the operator or owner of the facility. The monitors shall observe the operations of the facility for a period of not to exceed 10 days, assist the facility by advising it on how to comply with state requirements and shall submit a written report periodically to the director on the operation and condition of the facility.

Â Â Â Â Â  (2) The monitors shall have access to the facilities to the extent necessary to carry out their duties. The monitors shall also have access to all records pertaining to the operation of the facility.

Â Â Â Â Â  (3) Upon completion of their investigations, the monitors shall file a final report with the director and may:

Â Â Â Â Â  (a) Find that problems in the facility have been resolved and recommend that further action by the department is unnecessary;

Â Â Â Â Â  (b) Find that the problems in the facility are continuing but the facility owner, operator or other controlling person can resolve them within a period of not more than three months, and that during the three-month period the health and welfare of the residents of the facility are not jeopardized thereby; or

Â Â Â Â Â  (c) Find that the problems of the facility have not been resolved and the department should take steps to obtain compliance with resident care standards and continue monitoring for an additional period.

Â Â Â Â Â  (4) Associations representing long term care facilities may initiate a peer review process for any facility that is a member of the association and that is the subject of any complaint filed against it under ORS 441.630 to 441.685, 678.037 and 678.155 or any other provision of law. The report of the peer review process shall be submitted to the department. The peer review described in this subsection is in addition to and not in lieu of any other investigation, observation or report of the monitors otherwise required or authorized by ORS 441.630 to 441.685, 678.037 and 678.155. The association and persons conducting the peer review process acting in good faith shall not be subject to an action for civil damages as a result thereof.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (b) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (c) ÂFacilityÂ means a long term care facility as defined in ORS 442.015.

Â Â Â Â Â  (d) ÂMonitorÂ means an agent of the director designated by the director to observe the operation of a facility. [1979 c.770 Â§Â§12,13; 1987 c.428 Â§32; 1993 c.759 Â§14; 2001 c.900 Â§175]

(Investigation of Complaints)

Â Â Â Â Â  441.690 Complainant may accompany investigator. Upon the request of any person filing a complaint to be investigated by the Department of Human Services against a long term care facility, as defined in ORS 442.015, or against a residential care facility, as defined in ORS 443.400, the complainant or a designee thereof, or both, shall be allowed to accompany an investigator to the site of the alleged violation. [1981 c.241 Â§1; 1987 c.428 Â§33; 1987 c.548 Â§6; 2001 c.900 Â§176]

Â Â Â Â Â  441.695 Conduct of investigation. In investigating all complaints under ORS 441.690, the investigator shall:

Â Â Â Â Â  (1) Interview all available witnesses identified by any sources as having personal knowledge relevant to the complaint;

Â Â Â Â Â  (2) Make personal inspection of all physical circumstances that are relevant and material to the complaint and which are susceptible of objective observation;

Â Â Â Â Â  (3) Not decline to interview a witness or consider the testimony of the witness solely because the witness is neither a health care professional nor an employee of the facility; and

Â Â Â Â Â  (4) Write a report which includes:

Â Â Â Â Â  (a) The investigatorÂs personal observations;

Â Â Â Â Â  (b) A review of documents and records;

Â Â Â Â Â  (c) A summary of all witness statements; and

Â Â Â Â Â  (d) A statement of the basis for the finding. [1981 c.241 Â§2]

(Drug Supplies for Unscheduled Leaves)

Â Â Â Â Â  441.697 Prescribed drug supply for unscheduled therapeutic leave from long term care facility; dispensing of drugs by registered nurse. (1) When a resident of a long term care facility has the opportunity for an unscheduled therapeutic leave that would be precluded by the lack of an available pharmacist to dispense drugs prescribed by a licensed practitioner, a registered nurse designated by the facility who agrees to such designation may provide the resident or a responsible person with up to a 72-hour supply of a prescribed drug or drugs for use during that leave from the residentÂs previously dispensed package of such drugs.

Â Â Â Â Â  (2) The drugs shall only be provided in accordance with protocols developed by the pharmaceutical services committee of the long term facility and the protocol shall be available for inspection. These protocols shall include the following:

Â Â Â Â Â  (a) Criteria as to what constitutes an unscheduled therapeutic leave requiring the provision of drugs by the registered nurse or consultant or staff pharmacist;

Â Â Â Â Â  (b) Procedures for repackaging and labeling the limited supply of previously dispensed drugs by the designated registered nurse that comply with all state and federal laws concerning the packaging and labeling of drugs;

Â Â Â Â Â  (c) Provision to assure that none of the medication provided to the resident or responsible person may be returned to the residentÂs previously dispensed package of such drug or to the facilityÂs stock; and

Â Â Â Â Â  (d) A record-keeping mechanism that provides for the maintenance of a permanent log that includes the following information:

Â Â Â Â Â  (A) The name of the person to whom the drug was provided;

Â Â Â Â Â  (B) The drug and quantity provided;

Â Â Â Â Â  (C) The date and time that the request for the drug was made;

Â Â Â Â Â  (D) The date and time that the drug was provided;

Â Â Â Â Â  (E) The name of the registered nurse who provided the drug; and

Â Â Â Â Â  (F) The conditions or circumstances that precluded a pharmacist from providing the drug. [1987 c.205 Â§1]

Â Â Â Â Â  Note: 441.697 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Access)

Â Â Â Â Â  441.700 Access to facilities by persons providing services. (1) Long term care facilities, as defined in ORS 442.015, and residential care facilities, as defined in ORS 443.400, subject to ORS 441.605 (11), shall permit individuals and representatives of community service organizations, including community legal services programs, whose purpose is rendering service without charge to residents, to have full and free access to the facility during reasonable visiting hours to:

Â Â Â Â Â  (a) Visit, talk with and make personal, social and legal services available to all residents.

Â Â Â Â Â  (b) Inform residents of their rights and entitlements, and their corresponding obligations, under federal and state laws by means of distribution of educational materials and discussion in groups and with individual residents.

Â Â Â Â Â  (c) Assist residents in asserting their rights regarding claims for public assistance, medical assistance and Social Security benefits and other rights. Assistance may be provided individually, as well as on a group basis.

Â Â Â Â Â  (d) Engage in all other methods of assisting, advising and representing residents so as to extend to them the full enjoyment of their rights.

Â Â Â Â Â  (2) A resident retains the right to refuse contact by any individual or group having access to the facility under this section.

Â Â Â Â Â  (3) As used in this section, Âfull and free accessÂ means access to the fullest extent possible without undue adverse interference on the operation of the facility. [1981 c.99 Â§1; 1987 c.548 Â§7]

(Complaint File)

Â Â Â Â Â  441.703 Complaint file; summary; availability on request. (1) Except as provided in subsection (2) of this section, the Department of Human Services shall maintain a listing of all long term care facilities, as defined in ORS 442.015, by name and address and for each indicating:

Â Â Â Â Â  (a) The complaint file number.

Â Â Â Â Â  (b) The category of the complaint, whether staffing, food, patient care or other.

Â Â Â Â Â  (c) A brief description of the complaint.

Â Â Â Â Â  (d) The departmentÂs finding.

Â Â Â Â Â  (e) Action taken by the department.

Â Â Â Â Â  (f) Fines assessed, if any.

Â Â Â Â Â  (g) Fines paid, if any.

Â Â Â Â Â  (2) The department shall maintain a separate listing of all complaints it considers unsupported by findings indicating the information required by subsection (1)(a) to (d) of this section.

Â Â Â Â Â  (3) The information described in subsections (1) and (2) of this section shall be noted in summary form on annual cover sheets for the file on a particular facility. The cover sheets shall not contain any of the information made confidential under ORS 441.671. Copies of the cover sheets shall be made available to the public at cost on request. Upon such request, the department shall provide only copies of the cover sheets described in subsection (1) of this section unless the information described in subsection (2) of this section is specifically requested.

Â Â Â Â Â  (4) The listing maintained pursuant to subsection (1) of this section shall contain the following notice:

______________________________________________________________________________

Â Â Â Â Â  NOTICE: This cover sheet does not contain information on complaints that the Department of Human Services considers unsupported by findings or on complaints still under investigation by the department. The department will make information regarding such complaints available upon request.

______________________________________________________________________________

Â Â Â Â Â  (5) The department shall provide a written explanation summarizing the complaint system with each copy of a cover sheet provided under subsection (3) of this section. [1981 c.721 Â§1; 1987 c.428 Â§34]

Â Â Â Â Â  441.704 [1983 c.484 Â§1; repealed by 1985 c.647 Â§3]

CIVIL PENALTIES

Â Â Â Â Â  441.705 Definitions for ORS 441.705 to 441.745. As used in ORS 441.705 to 441.745:

Â Â Â Â Â  (1) ÂDirect patient care or feedingÂ means any care provided directly to or for any patient related to that patientÂs physical, medical and dietary well-being as defined by rules of the Department of Human Services.

Â Â Â Â Â  (2) ÂPersonÂ means a licensee under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463, or a person whom the Director of Human Services finds should be so licensed but is not, but does not include any employee of such licensee or person.

Â Â Â Â Â  (3) ÂStaff to patient ratioÂ means the number and training of persons providing direct patient care as defined in rules of the department. [1975 c.328 Â§9; 1977 c.261 Â§7; 1987 c.428 Â§35; 2001 c.900 Â§177; 2003 c.14 Â§256]

Â Â Â Â Â  Note: 441.705 to 441.745 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.710 Civil penalties; when imposed. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a person for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463 for a long term care facility, as defined in ORS 442.015.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a long term care facility.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the long term care facility owned or operated by the person incurring the penalty.

Â Â Â Â Â  (d) Violation of ORS 441.605 or of rules required to be adopted under ORS 441.610.

Â Â Â Â Â  (e) Violation of ORS 443.880 or 443.881.

Â Â Â Â Â  (2) A civil penalty may not be imposed under this section for violations other than those involving direct patient care or feeding, an adequate staff to patient ratio, sanitation involving direct patient care or a violation of ORS 441.605 or 443.880 or 443.881 or of the rules required to be adopted by ORS 441.610 unless a violation is found on two consecutive surveys of the long term care facility. The director in every case shall prescribe a reasonable time for elimination of a violation:

Â Â Â Â Â  (a) Not to exceed 30 days after first notice of a violation; or

Â Â Â Â Â  (b) In cases where the violation requires more than 30 days to correct, such time as is specified in a plan of correction found acceptable by the director. [1975 c.328 Â§1; 1977 c.261 Â§8; 1979 c.261 Â§8; 1983 c.740 Â§159; 1987 c.428 Â§36; 1991 c.413 Â§4]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.712 Notice of civil penalty. (1) Any civil penalty under ORS 441.710 shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services. [1977 c.261 Â§6; 1987 c.428 Â§37; 1991 c.734 Â§23; 2003 c.14 Â§257]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.715 Objective criteria for civil penalties; rules. (1)(a) After public hearing, the Director of Human Services by rule shall adopt objective criteria for establishing the civil penalty that may be imposed under ORS 441.710. However, the civil penalty may not exceed $500 for each violation, except as otherwise provided in ORS 441.637 and 441.995.

Â Â Â Â Â  (b) Notwithstanding the limitations on the civil penalty in paragraph (a) of this subsection, for any violation involving direct resident care or feeding, an adequate staff to resident ratio, sanitation involving direct resident care or a violation of ORS 441.605 or rules required to be adopted under ORS 441.610, a penalty may be imposed for each day the violation occurs in an amount not to exceed $500 per day.

Â Â Â Â Â  (2) The penalties assessed under subsection (1) of this section shall not exceed $6,000 in the aggregate or as otherwise required by federal law with respect to a single long term care facility within any 90-day period. [1975 c.328 Â§2; 1977 c.261 Â§9; 1979 c.261 Â§9; 1987 c.428 Â§38; 1993 c.759 Â§17]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.720 Remittance or reduction of penalties. A civil penalty imposed under ORS 441.710 may be remitted or reduced upon such terms and conditions as the Director of Human Services considers proper and consistent with the public health and safety. [1975 c.328 Â§3; 1987 c.428 Â§39]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.725 [1975 c.328 Â§4; 1985 c.648 Â§3; 1987 c.428 Â§40; repealed by 1993 c.759 Â§19]

Â Â Â Â Â  441.730 [1975 c.328 Â§5; repealed by 1977 c.261 Â§11]

Â Â Â Â Â  441.735 [1975 c.328 Â§6; 1977 c.261 Â§10; 1989 c.706 Â§13; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  441.740 Judicial review. Judicial review of civil penalties imposed under ORS 441.710, shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1975 c.328 Â§7]

Â Â Â Â Â  Note: See note under 441.705.

Â Â Â Â Â  441.745 Penalties to General Fund. All penalties recovered under ORS 441.710 to 441.740 shall be paid into the State Treasury and credited to the General Fund. [1975 c.328 Â§8]

Â Â Â Â Â  Note: See note under 441.705.

SUICIDE ATTEMPTS BY MINORS

Â Â Â Â Â  441.750 Suicide attempts by minors; referral; report; disclosure of information; limitation of liability. (1) Any hospital which treats as a patient a person under 18 years of age because the person has attempted to commit suicide:

Â Â Â Â Â  (a) Shall cause that person to be provided with information and referral to in-patient or out-patient community resources, crisis intervention or other appropriate intervention by the patientÂs attending physician, hospital social work staff or other appropriate staff.

Â Â Â Â Â  (b) Shall report statistical information to the Department of Human Services about the person described in this subsection but is not required to report the name of the person.

Â Â Â Â Â  (2) Any disclosure authorized by this section or any unauthorized disclosure of information or communications made privileged and confidential by this section shall not in any way abridge or destroy the confidential or privileged character thereof except for the purposes for which any authorized disclosure is made. Any person making a disclosure authorized by this section shall not be liable therefor, notwithstanding any contrary provisions of law.

Â Â Â Â Â  (3) No physician, hospital or hospital employee shall be held criminally or civilly liable for action pursuant to this section, provided the physician, hospital or hospital employee acts in good faith on probable cause and without malice. [1987 c.189 Â§1]

Â Â Â Â Â  Note: 441.750 and 441.755 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.755 Report form; contents. (1) The Department of Human Services shall prescribe a form to be used by hospitals to make the report required by ORS 441.750 (1)(b) and shall prescribe the frequency of such reports.

Â Â Â Â Â  (2) The report form may include the name of the hospital reporting, the date of birth, race and sex of person described in subsection (1) of this section, the suicide method used by the person and known prior attempts in the past 12 months.

Â Â Â Â Â  (3) The department shall compile the results from the reports and report the results to the public. [1987 c.189 Â§2]

Â Â Â Â Â  Note: See note under 441.750.

Â Â Â Â Â  441.810 [Formerly 441.510; repealed by 1979 c.284 Â§199]

MISCELLANEOUS

Â Â Â Â Â  441.815 Smoking of tobacco in certain hospital rooms prohibited. (1) No hospital employee, patient or visitor shall smoke any cigar, cigarette or tobacco in any form in any:

Â Â Â Â Â  (a) Room of the hospital in which more than one patient is accommodated, unless the room is specifically designated for smoking; or

Â Â Â Â Â  (b) Other areas where patient care is provided in the hospital.

Â Â Â Â Â  (2) The administrator or person in charge of a hospital shall designate reasonable areas in lobbies and waiting rooms where smoking is not permitted.

Â Â Â Â Â  (3) The administrator or person in charge of the hospital shall designate a reasonable number of rooms in the hospital where smoking is not permitted.

Â Â Â Â Â  (4) As used in this section, ÂhospitalÂ has the meaning given the term in ORS 442.015. [Formerly 441.515; 1977 c.173 Â§1; 1983 c.740 Â§160]

Â Â Â Â Â  Note: The amendments to 441.815 by section 8, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  441.815. (1) As used in this section, ÂhospitalÂ has the meaning given the term in ORS 442.015.

Â Â Â Â Â  (2) The administrator or person in charge of a hospital may not permit a person to smoke tobacco:

Â Â Â Â Â  (a) In the hospital; or

Â Â Â Â Â  (b) Within 10 feet of a doorway, open window or ventilation intake of the hospital.

Â Â Â Â Â  (3) The Director of Human Services may impose a civil penalty of not more than $500 per day on a person for violation of subsection (2) of this section. Civil penalties imposed against a person under this subsection may not exceed $2,000 in any 30-day period. Civil penalties imposed under this subsection shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) The Department of Human Services may adopt rules necessary for the administration of this section.

Â Â Â Â Â  441.820 Procedure for termination of physicianÂs privilege to practice medicine at health care facility; immunity from damage action for good faith report. (1) When a health care facility restricts or terminates the privileges of a physician to practice medicine at that facility, it shall promptly report, in writing, to the Oregon Medical Board all the facts and circumstances that resulted in the restriction or termination.

Â Â Â Â Â  (2) A health care facility which reports or provides information to the Oregon Medical Board under this section and which provides information in good faith shall not be subject to an action for civil damages as a result thereof. [1977 c.448 Â§7]

Â Â Â Â Â  441.825 Authority of hospital to require medical staff to provide professional liability insurance. (1) A governing body of a hospital licensed under ORS 441.015 to 441.087 may require all members of its medical staff to:

Â Â Â Â Â  (a) Provide evidence of professional medical liability insurance in a reasonable amount as specified by the hospital governing board;

Â Â Â Â Â  (b) Post a bond in lieu of evidence of professional medical liability insurance in a reasonable amount as specified by the hospital governing board; or

Â Â Â Â Â  (c) Demonstrate annually financial responsibility for a reasonable amount as specified by the hospital governing board.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMedical staffÂ includes those individuals licensed by this state under ORS chapter 677 and granted privileges to practice in the hospital by the hospital governing board.

Â Â Â Â Â  (b) ÂProfessional medical liability insuranceÂ means casualty insurance against legal liability for death, injury or disability of a human being arising from any medical, surgical or dental treatment, omission or operation. [1977 c.449 Â§1; 1981 c.377 Â§1]

Â Â Â Â Â  Note: 441.825 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 441 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  441.827 [1991 c.774 Â§Â§1,2; renumbered 676.300 in 2003]

Â Â Â Â Â  441.840 [1987 c.670 Â§1; repealed by 1989 c.800 Â§8]

PENALTIES

Â Â Â Â Â  441.990 Criminal penalties. (1) Violation of ORS 441.015 (1) is a violation punishable, upon conviction, by a fine of not more than $100 for the first violation and not more than $500 for each subsequent violation. Each day of continuing violation after a first conviction shall be considered a subsequent violation.

Â Â Â Â Â  (2)(a) Violation of ORS 441.815 (1) is a violation punishable by a fine of $10.

Â Â Â Â Â  (b) Violation of ORS 441.815 (2) or (3) is a Class D violation.

Â Â Â Â Â  (3) Any person who willfully prevents, interferes with, or attempts to impede in any way the work of any duly authorized representative of the Department of Human Services in the lawful carrying out of the provisions of ORS 441.087 (1) is guilty of a Class C misdemeanor.

Â Â Â Â Â  (4) The removal of the notice required by ORS 441.030 (5) by any person other than an official of the department is a Class C misdemeanor. [Subsection (2) enacted as 1971 c.166 Â§2; subsection (3) enacted as 1975 c.294 Â§4; 1977 c.173 Â§2; 1977 c.582 Â§48; 1987 c.428 Â§41; 1989 c.171 Â§56; 1999 c.1051 Â§183; 2001 c.900 Â§178]

Â Â Â Â Â  Note: The amendments to 441.990 by section 9, chapter 602, Oregon Laws 2007, take effect January 1, 2009. See section 13, chapter 602, Oregon Laws 2007. The text that is effective on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  441.990. (1) Violation of ORS 441.015 (1) is a violation punishable, upon conviction, by a fine of not more than $100 for the first violation and not more than $500 for each subsequent violation. Each day of continuing violation after a first conviction shall be considered a subsequent violation.

Â Â Â Â Â  (2) Any person who willfully prevents, interferes with, or attempts to impede in any way the work of any duly authorized representative of the Department of Human Services in the lawful carrying out of the provisions of ORS 441.087 (1) is guilty of a Class C misdemeanor.

Â Â Â Â Â  (3) The removal of the notice required by ORS 441.030 (5) by any person other than an official of the department is a Class C misdemeanor.

Â Â Â Â Â  441.995 Factors considered in determining penalties under ORS 441.630 to 441.680; civil penalty. (1) In adopting criteria for establishing the amount of civil penalties for violations of ORS 441.630 to 441.680, the Department of Human Services shall consider:

Â Â Â Â Â  (a) Any prior violations of laws or rules pertaining to facilities;

Â Â Â Â Â  (b) The financial benefits, if any, realized by the facility as a result of the violation;

Â Â Â Â Â  (c) The gravity of the violation, including the actual or potential threat to the health, safety and well-being of one or more residents;

Â Â Â Â Â  (d) The severity of the actual or potential harm caused by the violation; and

Â Â Â Â Â  (e) The facilityÂs past history of correcting violations and preventing the recurrence of violations.

Â Â Â Â Â  (2) The department may impose a civil penalty for abuse in accordance with rules adopted under ORS 441.637 (1). Facilities assessed civil penalties for abuse shall be entitled to a contested case hearing under ORS chapter 183.

Â Â Â Â Â  (3) If the department finds the facility is responsible for abuse and if the abuse resulted in a residentÂs death or serious injury, the department shall impose a civil penalty of not less than $500 nor more than $1,000 for each violation, or as otherwise required by federal law.

Â Â Â Â Â  (4) Nothing in ORS 441.637 and this section is intended to expand, replace or supersede the departmentÂs authority to impose civil penalties pursuant to ORS 441.710 or 441.715 for violations that do not constitute abuse. [1993 c.759 Â§10 (3),(4),(5),(6); 2005 c.22 Â§299]

_______________



Chapter 442

Chapter 442 Â Health Planning

2007 EDITION

HEALTH PLANNING

PUBLIC HEALTH AND SAFETY

ADMINISTRATOR OF THE OFFICE FOR
OREGON
HEALTH POLICY AND RESEARCH

442.011Â Â Â Â  Office for Oregon Health Policy and Research created; appointment of administrator

ADMINISTRATION

442.015Â Â Â Â  Definitions

442.025Â Â Â Â  Findings and policy

442.035Â Â Â Â  Oregon Health Policy Commission; qualifications; terms; officers; meetings; compensation and expenses

442.045Â Â Â Â  Commission duties

442.057Â Â Â Â  Commission subcommittees and advisory committees

442.120Â Â Â Â  Ambulatory surgery and inpatient discharge abstract records; alternative data; rules; fees

442.200Â Â Â Â  Definitions for ORS 442.205

442.205Â Â Â Â  Community benefit reporting; rules

CERTIFICATES OF NEED FOR HEALTH SERVICES

442.315Â Â Â Â  Certificate of need; rules; fees; enforcement; exceptions; letter of intent

442.325Â Â Â Â  Certificate for health care facility of health maintenance organization; exempt activities; policy relating to health maintenance organizations

442.342Â Â Â Â  Waiver of requirements; rules; penalties

442.344Â Â Â Â  Exemptions from requirements

442.347Â Â Â Â  Rural hospital required to report certain actions

HEALTH CARE COST REVIEW

442.400Â Â Â Â  ÂHealth care facilityÂ defined

442.405Â Â Â Â  Legislative findings and policy

442.420Â Â Â Â  Application for financial assistance; financial analysis and investigation authority; rules

442.425Â Â Â Â  Authority over reporting systems of facilities

442.430Â Â Â Â  Investigations; confidentiality of data

442.445Â Â Â Â  Civil penalty for failure to perform

442.450Â Â Â Â  Exemption from cost review regulations

442.460Â Â Â Â  Information about utilization and cost of health care services

442.463Â Â Â Â  Annual utilization report; contents; approval; rules

RURAL HEALTH

442.470Â Â Â Â  Definitions for ORS 442.470 to 442.507

442.475Â Â Â Â  Office of Rural Health

442.480Â Â Â Â  Rural Health Care Revolving Account

442.485Â Â Â Â  Responsibilities of Office of Rural Health

442.490Â Â Â Â  Rural Health Coordinating Council; membership; terms; officers; compensation and expenses

442.495Â Â Â Â  Responsibilities of council

442.500Â Â Â Â  Technical and financial assistance to rural communities

442.502Â Â Â Â  Determination of size of rural hospital

442.503Â Â Â Â  Eligibility for economic development grants

442.505Â Â Â Â  Technical assistance to rural hospitals

442.507Â Â Â Â  Assistance to rural emergency medical service systems

442.515Â Â Â Â  Rural hospitals; findings

442.520Â Â Â Â  Risk assessment formula; relative risk of rural hospitals

NURSING SERVICES PROGRAM

442.535Â Â Â Â  Definitions for ORS 442.540 and 442.545

442.540Â Â Â Â  Nursing Services Program created; criteria for participation; rules

442.545Â Â Â Â  Conditions of participation in Nursing Services Program

RURAL HEALTH SERVICES PROGRAM

442.550Â Â Â Â  Definitions for ORS 442.550 to 442.570

442.555Â Â Â Â  Rural Health Services Program created; rules; criteria for participation

442.560Â Â Â Â  Conditions of participation in Rural Health Services Program; rules

442.561Â Â Â Â  Certifying individuals licensed under ORS chapter 679 for tax credit

442.562Â Â Â Â  Certifying podiatric physicians and surgeons for tax credit

442.563Â Â Â Â  Certifying certain individuals providing rural health care for tax credit; rules

442.564Â Â Â Â  Certifying optometrists for tax credit

442.566Â Â Â Â  Certifying emergency medical technicians for tax credit

442.568Â Â Â Â  Oregon Health and
Science
University
to recruit persons interested in rural practice

442.570Â Â Â Â  Rural Health Services Fund; matching funds

HEALTH RESOURCES COMMISSION

442.575Â Â Â Â  Definitions for ORS 442.575 to 442.584

442.580Â Â Â Â  Health Resources Commission; membership; terms

442.581Â Â Â Â  Officers; quorum; meetings; staffing

442.583Â Â Â Â  Medical technology assessment program; content; advisory committee

442.584Â Â Â Â  Application for certificate of need

442.588Â Â Â Â  Employees

MISCELLANEOUS

442.600Â Â Â Â  Policy on maternity care

442.625Â Â Â Â  Emergency Medical Services Enhancement Account; distribution of moneys in account

NoteÂ Â Â Â Â Â Â Â Â  Task Force for Comprehensive Obesity Prevention Initiative--2007 c.904 Â§Â§1,2

COOPERATIVE PROGRAM ON HEART AND KIDNEY TRANSPLANTS

442.700Â Â Â Â  Definitions for ORS 442.700 to 442.760

442.705Â Â Â Â  Legislative findings; goals

442.710Â Â Â Â  Application for approval of cooperative program; form; content; review; modification; order

442.715Â Â Â Â  Authorized practices under approved cooperative program

442.720Â Â Â Â  Board of governors for cooperative program

442.725Â Â Â Â  Annual report of board of governors

442.730Â Â Â Â  Review and evaluation of report; modification or revocation of order of approval

442.735Â Â Â Â  Complaint procedure

442.740Â Â Â Â  Powers of director over action under cooperative program

442.745Â Â Â Â  Disclosure of confidential information not waiver of right to protect information

442.750Â Â Â Â  Status of actions under cooperative program; effect on other liability

442.755Â Â Â Â  Rules; costs; fees

442.760Â Â Â Â  Status to contest order

ADVISORY COMMITTEE ON PHYSICIAN CREDENTIALING INFORMATION

442.800Â Â Â Â  Advisory Committee on Physician Credentialing Information; membership; terms

442.805Â Â Â Â  Committee recommendations

442.807Â Â Â Â  Implementation of recommendations; rules

OREGON
PATIENT SAFETY COMMISSION

NoteÂ Â Â Â Â Â Â Â Â  Definitions--2003 c.686 Â§1

442.820Â Â Â Â
Oregon
Patient Safety Commission

442.825Â Â Â Â  Funds received by commission

442.830Â Â Â Â
Oregon
Patient Safety Commission Board of Directors

442.835Â Â Â Â  Appointment of administrator

(Temporary provisions relating to Oregon Patient Safety Reporting Program are compiled as notes following ORS 442.835)

HEALTH CARE ACQUIRED INFECTIONS

(Temporary provisions relating to health care acquired infections are compiled as notes following ORS 442.835)

Â Â Â Â Â  442.005 [1955 c.533 Â§2; 1973 c.754 Â§1; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.010 [Amended by 1955 c.533 Â§3; 1971 c.650 Â§20; repealed by 1977 c.717 Â§23]

ADMINISTRATOR OF THE OFFICE FOR
OREGON
HEALTH POLICY AND RESEARCH

Â Â Â Â Â  442.011 Office for
Oregon
Health Policy and Research created; appointment of administrator. (1) There is created in the Department of Human Services the Office for Oregon Health Policy and Research. The Administrator of the Office for Oregon Health Policy and Research shall be appointed by the Governor and the appointment shall be subject to Senate confirmation in the manner prescribed in ORS 171.562 and 171.565. The administrator shall be an individual with demonstrated proficiency in planning and managing programs with complex public policy and fiscal aspects such as those involved in the Oregon Health Plan. Before making the appointment, the Governor must advise the President of the Senate and the Speaker of the House of Representatives of the names of at least three finalists and shall consider their recommendation in appointing the administrator.

Â Â Â Â Â  (2) In carrying out the responsibilities and duties of the administrator, the administrator shall consult with and be advised by the Oregon Health Policy Commission and the Oregon Health Fund Board. [1993 c.725 Â§33; 1997 c.683 Â§16; 2001 c.69 Â§1; 2003 c.784 Â§5; 2007 c.697 Â§14]

Â Â Â Â Â  Note: The amendments to 442.011 by section 15, chapter 697, Oregon Laws 2007, become operative January 2, 2010. See section 28, chapter 697, Oregon Laws 2007. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  442.011. (1) There is created in the Department of Human Services the Office for Oregon Health Policy and Research. The Administrator of the Office for Oregon Health Policy and Research shall be appointed by the Governor and the appointment shall be subject to Senate confirmation in the manner prescribed in ORS 171.562 and 171.565. The administrator shall be an individual with demonstrated proficiency in planning and managing programs with complex public policy and fiscal aspects such as those involved in the Oregon Health Plan. Before making the appointment, the Governor must advise the President of the Senate and the Speaker of the House of Representatives of the names of at least three finalists and shall consider their recommendation in appointing the administrator.

Â Â Â Â Â  (2) In carrying out the responsibilities and duties of the administrator, the administrator shall consult with and be advised by the Oregon Health Policy Commission.

ADMINISTRATION

Â Â Â Â Â  442.015 Definitions. As used in ORS chapter 441 and this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAcquireÂ or ÂacquisitionÂ means obtaining equipment, supplies, components or facilities by any means, including purchase, capital or operating lease, rental or donation, with intention of using such equipment, supplies, components or facilities to provide health services in Oregon. When equipment or other materials are obtained outside of this state, acquisition is considered to occur when the equipment or other materials begin to be used in
Oregon
for the provision of health services or when such services are offered for use in
Oregon
.

Â Â Â Â Â  (2) ÂAdjusted admissionÂ means the sum of all inpatient admissions divided by the ratio of inpatient revenues to total patient revenues.

Â Â Â Â Â  (3) ÂAffected personsÂ has the same meaning as given to ÂpartyÂ in ORS 183.310.

Â Â Â Â Â  (4) ÂAmbulatory surgical centerÂ means a facility that performs outpatient surgery not routinely or customarily performed in a physicianÂs or dentistÂs office, and is able to meet health facility licensure requirements.

Â Â Â Â Â  (5) ÂAudited actual experienceÂ means data contained within financial statements examined by an independent, certified public accountant in accordance with generally accepted auditing standards.

Â Â Â Â Â  (6) ÂBudgetÂ means the projections by the hospital for a specified future time period of expenditures and revenues with supporting statistical indicators.

Â Â Â Â Â  (7) ÂCase mixÂ means a calculated index for each hospital, based on financial accounting and case mix data collection as set forth in ORS 442.425, reflecting the relative costliness of that hospitalÂs mix of cases compared to a state or national mix of cases.

Â Â Â Â Â  (8) ÂCommissionÂ means the Oregon Health Policy Commission.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Human Services of the State of
Oregon
.

Â Â Â Â Â  (10) ÂDevelopÂ means to undertake those activities that on their completion will result in the offer of a new institutional health service or the incurring of a financial obligation, as defined under applicable state law, in relation to the offering of such a health service.

Â Â Â Â Â  (11) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (12) ÂExpenditureÂ or Âcapital expenditureÂ means the actual expenditure, an obligation to an expenditure, lease or similar arrangement in lieu of an expenditure, and the reasonable value of a donation or grant in lieu of an expenditure but not including any interest thereon.

Â Â Â Â Â  (13) ÂFreestanding birthing centerÂ means a facility licensed for the primary purpose of performing low risk deliveries.

Â Â Â Â Â  (14) ÂGovernmental unitÂ means the state, or any county, municipality or other political subdivision, or any related department, division, board or other agency.

Â Â Â Â Â  (15) ÂGross revenueÂ means the sum of daily hospital service charges, ambulatory service charges, ancillary service charges and other operating revenue. ÂGross revenueÂ does not include contributions, donations, legacies or bequests made to a hospital without restriction by the donors.

Â Â Â Â Â  (16)(a) ÂHealth care facilityÂ means a hospital, a long term care facility, an ambulatory surgical center, a freestanding birthing center or an outpatient renal dialysis facility.

Â Â Â Â Â  (b) ÂHealth care facilityÂ does not mean:

Â Â Â Â Â  (A) An establishment furnishing residential care or treatment not meeting federal intermediate care standards, not following a primarily medical model of treatment, prohibited from admitting persons requiring 24-hour nursing care and licensed or approved under the rules of the Department of Human Services or the Department of Corrections; or

Â Â Â Â Â  (B) An establishment furnishing primarily domiciliary care.

Â Â Â Â Â  (17) ÂHealth maintenance organizationÂ or ÂHMOÂ means a public organization or a private organization organized under the laws of any state that:

Â Â Â Â Â  (a) Is a qualified HMO under section 1310 (d) of the U.S. Public Health Services Act; or

Â Â Â Â Â  (b)(A) Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services:

Â Â Â Â Â  (i) Usual physician services;

Â Â Â Â Â  (ii) Hospitalization;

Â Â Â Â Â  (iii) Laboratory;

Â Â Â Â Â  (iv) X-ray;

Â Â Â Â Â  (v) Emergency and preventive services; and

Â Â Â Â Â  (vi) Out-of-area coverage;

Â Â Â Â Â  (B) Is compensated, except for copayments, for the provision of the basic health care services listed in subparagraph (A) of this paragraph to enrolled participants on a predetermined periodic rate basis; and

Â Â Â Â Â  (C) Provides physiciansÂ services primarily directly through physicians who are either employees or partners of such organization, or through arrangements with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis.

Â Â Â Â Â  (18) ÂHealth servicesÂ means clinically related diagnostic, treatment or rehabilitative services, and includes alcohol, drug or controlled substance abuse and mental health services that may be provided either directly or indirectly on an inpatient or ambulatory patient basis.

Â Â Â Â Â  (19) ÂHospitalÂ means a facility with an organized medical staff, with permanent facilities that include inpatient beds and with medical services, including physician services and continuous nursing services under the supervision of registered nurses, to provide diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims, to provide treatment for patients with mental illness or to provide treatment in special inpatient care facilities.

Â Â Â Â Â  (20) ÂInstitutional health servicesÂ means health services provided in or through health care facilities and includes the entities in or through which such services are provided.

Â Â Â Â Â  (21) ÂIntermediate care facilityÂ means a facility that provides, on a regular basis, health-related care and services to individuals who do not require the degree of care and treatment that a hospital or skilled nursing facility is designed to provide, but who because of their mental or physical condition require care and services above the level of room and board that can be made available to them only through institutional facilities.

Â Â Â Â Â  (22) ÂLong term care facilityÂ means a facility with permanent facilities that include inpatient beds, providing medical services, including nursing services but excluding surgical procedures except as may be permitted by the rules of the director, to provide treatment for two or more unrelated patients. ÂLong term care facilityÂ includes skilled nursing facilities and intermediate care facilities but may not be construed to include facilities licensed and operated pursuant to ORS 443.400 to 443.455.

Â Â Â Â Â  (23) ÂMajor medical equipmentÂ means medical equipment that is used to provide medical and other health services and that costs more than $1 million. ÂMajor medical equipmentÂ does not include medical equipment acquired by or on behalf of a clinical laboratory to provide clinical laboratory services, if the clinical laboratory is independent of a physicianÂs office and a hospital and has been determined under Title XVIII of the Social Security Act to meet the requirements of paragraphs (10) and (11) of section 1861(s) of that Act.

Â Â Â Â Â  (24) ÂNet revenueÂ means gross revenue minus deductions from revenue.

Â Â Â Â Â  (25) ÂNew hospitalÂ means a facility that did not offer hospital services on a regular basis within its service area within the prior 12-month period and is initiating or proposing to initiate such services. ÂNew hospitalÂ also includes any replacement of an existing hospital that involves a substantial increase or change in the services offered.

Â Â Â Â Â  (26) ÂNew skilled nursing or intermediate care service or facilityÂ means a service or facility that did not offer long term care services on a regular basis by or through the facility within the prior 12-month period and is initiating or proposing to initiate such services. ÂNew skilled nursing or intermediate care service or facilityÂ also includes the rebuilding of a long term care facility, the relocation of buildings that are a part of a long term care facility, the relocation of long term care beds from one facility to another or an increase in the number of beds of more than 10 or 10 percent of the bed capacity, whichever is the lesser, within a two-year period.

Â Â Â Â Â  (27) ÂOfferÂ means that the health care facility holds itself out as capable of providing, or as having the means for the provision of, specified health services.

Â Â Â Â Â  (28) ÂOperating expensesÂ means the sum of daily hospital service expenses, ambulatory service expenses, ancillary expenses and other operating expenses, excluding income taxes.

Â Â Â Â Â  (29) ÂOutpatient renal dialysis facilityÂ means a facility that provides renal dialysis services directly to outpatients.

Â Â Â Â Â  (30) ÂPersonÂ means an individual, a trust or estate, a partnership, a corporation (including associations, joint stock companies and insurance companies), a state, or a political subdivision or instrumentality, including a municipal corporation, of a state.

Â Â Â Â Â  (31) ÂSkilled nursing facilityÂ means a facility or a distinct part of a facility, that is primarily engaged in providing to inpatients skilled nursing care and related services for patients who require medical or nursing care, or an institution that provides rehabilitation services for the rehabilitation of individuals who are injured or sick or who have disabilities.

Â Â Â Â Â  (32) ÂSpecial inpatient care facilityÂ means a facility with permanent inpatient beds and other facilities designed and utilized for special health care purposes, including but not limited to a rehabilitation center, a college infirmary, a chiropractic facility, a facility for the treatment of alcoholism or drug abuse, an inpatient care facility meeting the requirements of ORS 441.065, and any other establishment falling within a classification established by the Department of Human Services, after determination of the need for such classification and the level and kind of health care appropriate for such classification.

Â Â Â Â Â  (33) ÂTotal deductions from gross revenueÂ or Âdeductions from revenueÂ means reductions from gross revenue resulting from inability to collect payment of charges. Such reductions include bad debts, contractual adjustments, uncompensated care, administrative, courtesy and policy discounts and adjustments and other such revenue deductions. The deduction shall be net of the offset of restricted donations and grants for indigent care. [1977 c.751 Â§1; 1979 c.697 Â§2; 1979 c.744 Â§31; 1981 c.693 Â§1; 1983 c.482 Â§1; 1985 c.747 Â§16; 1987 c.320 Â§233; 1987 c.660 Â§4; 1987 c.753 Â§2; 1989 c.708 Â§5; 1989 c.1034 Â§5; 1991 c.470 Â§9; 2001 c.100 Â§1; 2001 c.104 Â§181a; 2001 c.900 Â§179; 2003 c.75 Â§91; 2003 c.784 Â§11; 2005 c.22 Â§300; 2007 c.70 Â§242]

Â Â Â Â Â  442.020 [Amended by 1955 c.533 Â§4; 1973 c.754 Â§2; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.025 Findings and policy. (1) The Legislative Assembly finds that the achievement of reasonable access to quality health care at a reasonable cost is a priority of the State of
Oregon
.

Â Â Â Â Â  (2) Problems preventing the priority in subsection (1) of this section from being attained include:

Â Â Â Â Â  (a) The inability of many citizens to pay for necessary health care, being covered neither by private insurance nor by publicly funded programs such as Medicare and Medicaid;

Â Â Â Â Â  (b) Rising costs of medical care which exceed substantially the general rate of inflation;

Â Â Â Â Â  (c) Insufficient price competition in the delivery of health care services that would provide a greater cost consciousness among providers, payers and consumers;

Â Â Â Â Â  (d) Inadequate incentives for the use of less costly and more appropriate alternative levels of health care;

Â Â Â Â Â  (e) Insufficient or inappropriate use of existing capacity, duplicated services and failure to use less costly alternatives in meeting significant health needs; and

Â Â Â Â Â  (f) Insufficient primary and emergency medical care services in medically underserved areas of the state.

Â Â Â Â Â  (3) As a result of rising health care costs and the concern expressed by health care providers, health care users, third-party payers and the general public, there is an urgent need to abate these rising costs so as to place the cost of health care within reach of all Oregonians without affecting the quality of care.

Â Â Â Â Â  (4) To foster the cooperation of the separate industry forces, there is a need to compile and disseminate accurate and current data, including but not limited to price and utilization data, to meet the needs of the people of
Oregon
and improve the appropriate usage of health care services.

Â Â Â Â Â  (5) It is the purpose of this chapter to establish area-wide and state planning for health services, staff and facilities in light of the findings of subsection (1) of this section and in furtherance of health planning policies of this state.

Â Â Â Â Â  (6) It is further declared that hospital costs should be contained through improved competition between hospitals and improved competition between insurers and through financial incentives on behalf of providers, insurers and consumers to contain costs. As a safety net, it is the intent of the Legislative Assembly to monitor hospital performance. [1977 c.751 Â§2; 1981 c.693 Â§2; 1983 c.482 Â§2; 1985 c.747 Â§1; 1987 c.660 Â§3]

Â Â Â Â Â  442.030 [Amended by 1955 c.533 Â§5; 1961 c.316 Â§8; 1967 c.89 Â§4; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.035
Oregon
Health Policy Commission; qualifications; terms; officers; meetings; compensation and expenses. (1) The Oregon Health Policy Commission is established to serve as the policy-making body responsible for health policy and planning for the state.

Â Â Â Â Â  (2) The members of the commission shall be residents of the State of
Oregon
and shall be appointed by the Governor, subject to the following:

Â Â Â Â Â  (a) The commission shall have 10 public members and shall include at least one member from each congressional district of the state.

Â Â Â Â Â  (b) The membership of the commission shall broadly represent the geographic, social, economic, occupational, linguistic and racial population of the state and shall include individuals who represent
Oregon
Âs rural and urban medically underserved populations.

Â Â Â Â Â  (c) The commission shall have a majority of members who are not direct providers of health care and shall include individuals who represent
Oregon
Âs rural and urban medically underserved populations.

Â Â Â Â Â  (d) The commission shall have at least one member who is a physician licensed to practice in this state. For the purposes of this paragraph, ÂphysicianÂ has the meaning given that term in ORS 677.010.

Â Â Â Â Â  (e) Members shall be appointed to three-year terms.

Â Â Â Â Â  (f) A member may not serve more than two consecutive terms.

Â Â Â Â Â  (3) Voting members of the commission shall serve at the GovernorÂs pleasure.

Â Â Â Â Â  (4) Voting members shall select a chairperson and a vice chairperson from among themselves.

Â Â Â Â Â  (5) The commission shall meet at least quarterly.

Â Â Â Â Â  (6) Members are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) If a vacancy of a voting member is created on the commission for any reason, the Governor shall fill the vacancy by appointing a member to a three-year term.

Â Â Â Â Â  (8) In addition to the members appointed to the commission under subsection (2) of this section:

Â Â Â Â Â  (a) The President of the Senate, in consultation with leadership from the minority party, shall appoint two members of the Senate to the commission, one from the majority party and one from the minority party, who shall be nonvoting, advisory members; and

Â Â Â Â Â  (b) The Speaker of the House of Representatives, in consultation with leadership from the minority party, shall appoint two members of the House of Representatives to the commission, one from the majority party and one from the minority party, who shall be nonvoting, advisory members. [1977 c.751 Â§3; 1979 c.697 Â§3; 1981 c.693 Â§3; 1983 c.482 Â§3; 1985 c.747 Â§4; 1987 c.660 Â§1; 1995 c.727 Â§20; 1997 c.683 Â§17; 2001 c.280 Â§1; 2003 c.784 Â§1; 2005 c.771 Â§2]

Â Â Â Â Â  Note: Section 1, chapter 771, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 1. Notwithstanding ORS 442.035 (2)(e), the terms of office of the first three members appointed by the Governor to the Oregon Health Policy Commission on or after the effective date of this 2005 Act [August 23, 2005] shall be four years. [2005 c.771 Â§1]

Â Â Â Â Â  442.040 [Amended by 1955 c.533 Â§6; 1973 c.754 Â§3; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.045 Commission duties. The Oregon Health Policy Commission shall perform the following functions:

Â Â Â Â Â  (1) Develop a plan for and monitor the implementation of the state health policy.

Â Â Â Â Â  (2) Act as the policy-making body for a statewide data clearinghouse established within the Department of Human Services or among other state agencies as appropriate for the acquisition, compilation, correlation and dissemination of data from health care providers, other state and local agencies including the state Medicaid program, third-party payers and other appropriate sources in furtherance of the purpose and intent of the Legislative Assembly as expressed in ORS 442.025.

Â Â Â Â Â  (3) Review reports provided at least biennially by the Administrator of the Office for Oregon Health Policy and Research on the findings, trends and long-term implications arising from data collected pursuant to ORS 442.120 and 442.400 to 442.463 and by the statewide data clearinghouse authorized by subsection (2) of this section.

Â Â Â Â Â  (4) Provide a forum for discussion of health policy and health care issues facing the citizens of the State of
Oregon
.

Â Â Â Â Â  (5) Identify and analyze significant health policy and health care issues affecting the state and make policy recommendations to the Governor.

Â Â Â Â Â  (6) Prepare and submit to the Governor and the Legislative Assembly resolutions relating to health policy and health care reform.

Â Â Â Â Â  (7) Review State Medicaid Plan amendments, modifications in Medicaid operational protocols, applications for waivers to the Centers for Medicare and Medicaid Services proposed by the Department of Human Services and administrative rules for the stateÂs medical assistance program and other health care programs.

Â Â Â Â Â  (8) Act as the primary advisory committee to the Office for Oregon Health Policy and Research, the Governor and the Legislative Assembly.

Â Â Â Â Â  (9) Perform all other functions authorized or required by state law. [1977 c.751 Â§4; 1981 c.693 Â§4; 1983 c.482 Â§4; 1985 c.187 Â§1; 1985 c.747 Â§5; 1987 c.660 Â§2; 1991 c.470 Â§17; 1995 c.727 Â§22; 1997 c.683 Â§18; 1999 c.581 Â§1; 2003 c.784 Â§3]

Â Â Â Â Â  442.050 [Amended by 1957 c.697 Â§3; 1969 c.535 Â§2; 1973 c.754 Â§4; 1977 c.284 Â§50; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.053 [1955 c.533 Â§7; 1973 c.754 Â§5; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.055 [1955 c.533 Â§8; repealed by 1973 c.754 Â§8]

Â Â Â Â Â  442.057 Commission subcommittees and advisory committees. The Oregon Health Policy Commission may establish subcommittees and may appoint advisory committees to advise it in carrying out its duties. Members of advisory committees shall not be eligible for compensation but shall be entitled to receive actual and necessary travel and other expenses incurred in the performance of their official duties. [1977 c.751 Â§15; 1981 c.693 Â§5; 2003 c.784 Â§4]

Â Â Â Â Â  442.060 [Amended by 1963 c.92 Â§1; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.070 [Amended by 1961 c.316 Â§9; 1967 c.89 Â§5; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  442.075 [1971 c.734 Â§58; repealed by 1973 c.754 Â§6 (442.076 enacted in lieu of 442.075)]

Â Â Â Â Â  442.076 [1973 c.754 Â§7 (enacted in lieu of 442.075); repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.080 [Repealed by 1977 c.717 Â§23]

Â Â Â Â Â  442.085 [1977 c.751 Â§5; 1981 c.693 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.090 [Repealed by 1955 c.533 Â§10]

Â Â Â Â Â  442.095 [1977 c.751 Â§6; 1981 c.693 Â§7; 1983 c.482 Â§5; 1985 c.747 Â§7; 1987 c.660 Â§5; 1993 c.754 Â§6; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  442.100 [1977 c.751 Â§7; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.105 [1977 c.751 Â§38; 1981 c.693 Â§8; 1983 c.482 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.110 [Formerly 431.250 (3), (4); repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.120 Ambulatory surgery and inpatient discharge abstract records; alternative data; rules; fees. In order to provide data essential for health planning programs:

Â Â Â Â Â  (1) The Office for Oregon Health Policy and Research may request, by July 1 of each year, each general hospital to file with the office ambulatory surgery and inpatient discharge abstract records covering all patients discharged during the preceding calendar year. The ambulatory surgery and inpatient discharge abstract record for each patient must include the following information, and may include other information deemed necessary by the office for developing or evaluating statewide health policy:

Â Â Â Â Â  (a) Date of birth;

Â Â Â Â Â  (b) Sex;

Â Â Â Â Â  (c) Zip code;

Â Â Â Â Â  (d) Inpatient admission date or outpatient service date;

Â Â Â Â Â  (e) Inpatient discharge date;

Â Â Â Â Â  (f) Type of discharge;

Â Â Â Â Â  (g) Diagnostic related group or diagnosis;

Â Â Â Â Â  (h) Type of procedure performed;

Â Â Â Â Â  (i) Expected source of payment, if available;

Â Â Â Â Â  (j) Hospital identification number; and

Â Â Â Â Â  (k) Total hospital charges.

Â Â Â Â Â  (2) By July 1 of each year, the office may request from ambulatory surgical centers licensed under ORS 441.015 ambulatory surgery discharge abstract records covering all patients admitted during the preceding year. Ambulatory surgery discharge abstract records must include information similar to that requested from general hospitals under subsection (1) of this section.

Â Â Â Â Â  (3) In lieu of abstracting and compiling the records itself, the office may solicit the voluntary submission of such data from
Oregon
hospitals or other sources to enable it to carry out its responsibilities under this section. If such data are not available to the office on an annual and timely basis, the office may establish by rule a fee to be charged to each hospital.

Â Â Â Â Â  (4) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board, if the Legislative Assembly is not in session, prior to adopting the fee, and within the budget authorized by the Legislative Assembly as the budget may be modified by the Emergency Board, the fee established under subsection (3) of this section may not exceed the cost of abstracting and compiling the records.

Â Â Â Â Â  (5) The office may specify by rule the form in which the records are to be submitted. If the form adopted by rule requires conversion from the form regularly used by a hospital, reasonable costs of such conversion shall be paid by the office.

Â Â Â Â Â  (6) Abstract records must include a patient identifier that allows for the statistical matching of records over time to permit public studies of issues related to clinical practices, health service utilization and health outcomes. Provision of such a patient identifier must not allow for identification of the individual patient.

Â Â Â Â Â  (7) In addition to the records required in subsection (1) of this section, the office may obtain abstract records for each patient that identify specific services, classified by International Classification of Disease Code, for special studies on the incidence of specific health problems or diagnostic practices. However, nothing in this subsection shall authorize the publication of specific data in a form that allows identification of individual patients or licensed health care professionals.

Â Â Â Â Â  (8) The office may provide by rule for the submission of records for enrollees in a health maintenance organization from a hospital associated with such an organization in a form the office determines appropriate to the officeÂs needs for such data and the organizationÂs record keeping and reporting systems for charges and services. [Formerly 442.355; 1991 c.703 Â§7; 1993 c.754 Â§7; 1995 c.727 Â§23; 1997 c.683 Â§19; 1999 c.581 Â§2; 2007 c.71 Â§128]

Â Â Â Â Â  442.150 [1977 c.751 Â§10; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.155 [1977 c.751 Â§11; 1983 c.482 Â§7; 1985 c.747 Â§6; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.160 [1977 c.751 Â§12; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.165 [1977 c.751 Â§13; 1981 c.693 Â§9; repealed by 1983 c.482 Â§23]

Â Â Â Â Â  442.170 [1977 c.751 Â§14; repealed by 1983 c.482 Â§23]

Â Â Â Â Â  442.200 Definitions for ORS 442.205. As used in this section and ORS 442.205:

Â Â Â Â Â  (1) ÂCharity careÂ means free or discounted health services provided to persons who cannot afford to pay and from whom a hospital has no expectation of payment. ÂCharity careÂ does not include bad debt, contractual allowances or discounts for quick payment.

Â Â Â Â Â  (2) ÂCommunity benefitÂ means a program or activity that provides treatment or promotes health and healing in response to an identified community need. ÂCommunity benefitÂ includes:

Â Â Â Â Â  (a) Charity care;

Â Â Â Â Â  (b) Losses related to Medicaid, Medicare, State ChildrenÂs Health Insurance Program or other publicly funded health care program shortfalls;

Â Â Â Â Â  (c) Community health improvement services;

Â Â Â Â Â  (d) Research;

Â Â Â Â Â  (e) Financial and in-kind contributions to the community; and

Â Â Â Â Â  (f) Community building activities affecting health in the community. [2007 c.384 Â§2]

Â Â Â Â Â  Note: 442.200 and 442.205 were added to and made a part of ORS chapter 442 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.205 Community benefit reporting; rules. (1) The Administrator of the Office for Oregon Health Policy and Research shall by rule adopt a cost-based community benefit reporting system for hospitals operating in
Oregon
that is consistent with established national standards for hospital reporting of community benefits.

Â Â Â Â Â  (2) Within 90 days of filing a Medicare cost report, a hospital must submit a community benefit report to the Office for Oregon Health Policy and Research of the community benefits provided by the hospital, on a form prescribed by the administrator.

Â Â Â Â Â  (3) The administrator shall produce an annual report of the information provided under subsections (1) and (2) of this section. The report shall be submitted to the Governor, the President of the Senate and the Speaker of the House of Representatives. The report shall be presented to the Legislative Assembly during each regular session and shall be made available to the public.

Â Â Â Â Â  (4) The administrator may adopt all rules necessary to carry out the provisions of this section. [2007 c.384 Â§3]

Â Â Â Â Â  Note: See note under 442.200.

Â Â Â Â Â  442.300 [Formerly 441.010; repealed by 1981 c.693 Â§31]

CERTIFICATES OF NEED FOR HEALTH SERVICES

Â Â Â Â Â  442.315 Certificate of need; rules; fees; enforcement; exceptions; letter of intent. (1) Any new hospital or new skilled nursing or intermediate care service or facility not excluded pursuant to ORS 441.065 shall obtain a certificate of need from the Department of Human Services prior to an offering or development.

Â Â Â Â Â  (2) The department shall adopt rules specifying criteria and procedures for making decisions as to the need for the new services or facilities.

Â Â Â Â Â  (3)(a) An applicant for a certificate of need shall apply to the department on forms provided for this purpose by department rule.

Â Â Â Â Â  (b) An applicant shall pay a fee prescribed as provided in this section. Subject to the approval of the Oregon Department of Administrative Services, the Department of Human Services shall prescribe application fees, based on the complexity and scope of the proposed project.

Â Â Â Â Â  (4) The Department of Human Services shall be the decision-making authority for the purpose of certificates of need.

Â Â Â Â Â  (5)(a) An applicant or any affected person who is dissatisfied with the proposed decision of the department is entitled to an informal hearing in the course of review and before a final decision is rendered.

Â Â Â Â Â  (b) Following a final decision being rendered by the department, an applicant or any affected person may request a reconsideration hearing pursuant to ORS chapter 183.

Â Â Â Â Â  (c) In any proceeding brought by an affected person or an applicant challenging a department decision under this subsection, the department shall follow procedures consistent with the provisions of ORS chapter 183 relating to a contested case.

Â Â Â Â Â  (6) Once a certificate of need has been issued, it may not be revoked or rescinded unless it was acquired by fraud or deceit. However, if the department finds that a person is offering or developing a project that is not within the scope of the certificate of need, the department may limit the project as specified in the issued certificate of need or reconsider the application. A certificate of need is not transferable.

Â Â Â Â Â  (7) Nothing in this section applies to any hospital, skilled nursing or intermediate care service or facility that seeks to replace equipment with equipment of similar basic technological function or an upgrade that improves the quality or cost-effectiveness of the service provided. Any person acquiring such replacement or upgrade shall file a letter of intent for the project in accordance with the rules of the department if the price of the replacement equipment or upgrade exceeds $1 million.

Â Â Â Â Â  (8) Except as required in subsection (1) of this section for a new hospital or new skilled nursing or intermediate care service or facility not operating as a Medicare swing bed program, nothing in this section requires a rural hospital as defined in ORS 442.470 (5)(a)(A) and (B) to obtain a certificate of need.

Â Â Â Â Â  (9) Nothing in this section applies to basic health services, but basic health services do not include:

Â Â Â Â Â  (a) Magnetic resonance imaging scanners;

Â Â Â Â Â  (b) Positron emission tomography scanners;

Â Â Â Â Â  (c) Cardiac catheterization equipment;

Â Â Â Â Â  (d) Megavoltage radiation therapy equipment;

Â Â Â Â Â  (e) Extracorporeal shock wave lithotriptors;

Â Â Â Â Â  (f) Neonatal intensive care;

Â Â Â Â Â  (g) Burn care;

Â Â Â Â Â  (h) Trauma care;

Â Â Â Â Â  (i) Inpatient psychiatric services;

Â Â Â Â Â  (j) Inpatient chemical dependency services;

Â Â Â Â Â  (k) Inpatient rehabilitation services;

Â Â Â Â Â  (L) Open heart surgery; or

Â Â Â Â Â  (m) Organ transplant services.

Â Â Â Â Â  (10) In addition to any other remedy provided by law, whenever it appears that any person is engaged in, or is about to engage in, any acts that constitute a violation of this section, or any rule or order issued by the department under this section, the department may institute proceedings in the circuit courts to enforce obedience to such statute, rule or order by injunction or by other processes, mandatory or otherwise.

Â Â Â Â Â  (11) As used in this section, Âbasic health servicesÂ means health services offered in or through a hospital licensed under ORS chapter 441, except skilled nursing or intermediate care nursing facilities or services and those services specified in subsection (9) of this section. [1989 c.1034 Â§2; 1993 c.722 Â§3; 1995 c.727 Â§39; 2001 c.875 Â§3; 2003 c.14 Â§258]

Â Â Â Â Â  442.320 [Formerly 441.090; 1979 c.697 Â§4; 1981 c.693 Â§10; 1983 c.482 Â§8; 1985 c.747 Â§31; 1987 c.660 Â§6; 1989 c.708 Â§6; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.325 Certificate for health care facility of health maintenance organization; exempt activities; policy relating to health maintenance organizations. (1) A certificate of need shall be required for the development or establishment of a health care facility of any new health maintenance organization.

Â Â Â Â Â  (2) Any activity of a health maintenance organization which does not involve the direct delivery of health services, as distinguished from arrangements for indirect delivery of health services through contracts with providers, shall be exempt from certificate of need review.

Â Â Â Â Â  (3) Nothing in ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 applies to any decision of a health maintenance organization involving its organizational structure, its arrangements for financing health services, the terms of its contracts with enrolled beneficiaries or its scope of benefits.

Â Â Â Â Â  (4) With the exception of certificate of need requirements, when applicable, the licensing and regulation of health maintenance organizations shall be controlled by ORS 750.005 to 750.095 and statutes incorporated by reference therein.

Â Â Â Â Â  (5) It is the policy of ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 to encourage the growth of health maintenance organizations as an alternative delivery system and to provide the facilities for the provision of quality health care to the present and future members who may enroll within their defined service area.

Â Â Â Â Â  (6)(a) It is also the policy of ORS 244.050, 431.250, 441.015 to 441.087, 442.015 to 442.420 and 442.450 to consider the special needs and circumstances of health maintenance organizations. Such needs and circumstances include the needs of and costs to members and projected members of the health maintenance organization in obtaining health services and the potential for a reduction in the use of inpatient care in the community through an extension of preventive health services and the provision of more systematic and comprehensive health services. The consideration of a new health service proposed by a health maintenance organization shall also address the availability and cost of obtaining the proposed new health service from the existing providers in the area that are not health maintenance organizations.

Â Â Â Â Â  (b) The Department of Human Services shall issue a certificate of need for beds, services or equipment to meet the needs or reasonably anticipated needs of members of health maintenance organizations when beds, services or equipment are not available from nonplan providers. [1977 c.751 Â§56; 1981 c.693 Â§11; 1995 c.727 Â§40; 1999 c.581 Â§9]

Â Â Â Â Â  442.330 [Formerly 441.092; 1979 c.697 Â§5; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.335 [1977 c.751 Â§8; 1981 c.693 Â§12; 1983 c.482 Â§9; 1987 c.660 Â§7; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.340 [Formerly 441.095; 1979 c.174 Â§1; 1979 c.285 Â§2; 1979 c.697 Â§6; 1981 c.693 Â§13; 1983 c.482 Â§10; 1985 c.747 Â§33; 1987 c.660 Â§8; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.342 Waiver of requirements; rules; penalties. (1) Notwithstanding any other provision of law, a hospital licensed under ORS 441.025, in accordance with rules adopted by the Department of Human Services, may apply for waiver from the provisions of ORS 442.325 and section 9, chapter 1034, Oregon Laws 1989, and the department shall grant such waiver if, for the most recently completed hospital fiscal year preceding the date of application for waiver and each succeeding fiscal year thereafter, the percentage of qualified inpatient revenue is not less than that described in subsection (2) of this section.

Â Â Â Â Â  (2)(a) The percentage of qualified inpatient revenue for the first year in which a hospital is granted a waiver under subsection (1) of this section shall not be less than 60 percent.

Â Â Â Â Â  (b) The percentage in paragraph (a) of this subsection shall be increased by five percentage points in each succeeding hospital fiscal year until the percentage of qualified inpatient revenue equals or exceeds 75 percent.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂQualified inpatient revenueÂ means revenue earned from public and private payers for inpatient hospital services approved by the department pursuant to rules, including:

Â Â Â Â Â  (A) Revenue earned pursuant to Title XVIII, United States Social Security Act, when such revenue is based on diagnostic related group prices which include capital-related expenses or other risk-based payment programs as approved by the department;

Â Â Â Â Â  (B) Revenue earned pursuant to Title XIX, United States Social Security Act, when such revenue is based on diagnostic related group prices which include capital-related expenses;

Â Â Â Â Â  (C) Revenue earned under negotiated arrangements with public or private payers based on all-inclusive per diem rates for one or more hospital service categories;

Â Â Â Â Â  (D) Revenue earned under negotiated arrangements with public or private payers based on all-inclusive per discharge or per admission rates related to diagnostic related groups or other service or intensity-related measures;

Â Â Â Â Â  (E) Revenue earned under arrangements with one or more health maintenance organizations; or

Â Â Â Â Â  (F) Other prospectively determined forms of inpatient hospital reimbursement approved in advance by the department in accordance with rules.

Â Â Â Â Â  (b) ÂPercentage of qualified inpatient revenueÂ means qualified inpatient revenue divided by total gross inpatient revenue as defined by administrative rule of the department.

Â Â Â Â Â  (4)(a) The department shall hold a hearing to determine the cause if any hospital granted a waiver pursuant to subsection (1) of this section fails to reach the applicable percentage of qualified inpatient revenue in any subsequent fiscal year of the hospital.

Â Â Â Â Â  (b) If the department finds that the failure was without just cause and that the hospital has undertaken projects that, except for the provisions of this section would have been subject to ORS 442.325 or section 9, chapter 1034, Oregon Laws 1989, the department shall impose one of the penalties outlined in paragraph (c) of this subsection.

Â Â Â Â Â  (c)(A) A one-time civil penalty of not less than $25,000 or more than $250,000; or

Â Â Â Â Â  (B) An annual civil penalty equal to an amount not to exceed 110 percent of the net profit derived from such project or projects for a period not to exceed five years.

Â Â Â Â Â  (5) Nothing in this section shall be construed to permit a hospital to develop a new inpatient hospital facility or provide new services authorized by facilities defined as Âlong term care facilityÂ under ORS 442.015 under a waiver granted pursuant to subsection (1) of this section. [1985 c.747 Â§35; 1987 c.660 Â§9; 1991 c.470 Â§18; 1995 c.727 Â§41]

Â Â Â Â Â  Note: 442.342 was enacted into law by the Legislative Assembly and added to or made a part of ORS chapter 442 by legislative action but not to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.344 Exemptions from requirements. In furtherance of the purpose and intent of the Legislative Assembly as expressed in ORS 442.025 to achieve reasonable access to quality health care at a reasonable cost, the requirements of ORS 442.325 shall not apply to ambulatory surgical centers performing only ophthalmic surgery. [1987 c.723 Â§1]

Â Â Â Â Â  Note: 442.344 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.345 [1977 c.751 Â§33; 1981 c.693 Â§14; 1985 c.747 Â§36; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.347 Rural hospital required to report certain actions. A rural hospital exempted from the certificate of need requirement by ORS 442.315 (8) shall report any action taken by the hospital that would have required a certificate of need if the exemption did not exist. [1993 c.722 Â§4]

Â Â Â Â Â  Note: 442.347 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.350 [Formerly 441.140; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.355 [1983 c.482 Â§12; 1985 c.747 Â§14; renumbered 442.120]

Â Â Â Â Â  442.360 [1977 c.751 Â§9; 1979 c.697 Â§7; 1981 c.693 Â§25; 1985 c.747 Â§37; repealed by 1989 c.1034 Â§11]

HEALTH CARE COST REVIEW

Â Â Â Â Â  442.400 ÂHealth care facilityÂ defined. As used in ORS 442.400 to 442.463, unless the context requires otherwise, Âhealth care facilityÂ or ÂfacilityÂ means such facility as defined by ORS 442.015, exclusive of a long term care facility, and includes all publicly and privately owned and operated health care facilities, but does not include facilities described in ORS 441.065. [Formerly 441.415; 1979 c.697 Â§8; 1981 c.693 Â§15]

Â Â Â Â Â  442.405 Legislative findings and policy. The Legislative Assembly finds that rising costs and charges of health care facilities are a matter of vital concern to the people of this state. The Legislative Assembly finds and declares that it is the policy of this state:

Â Â Â Â Â  (1) To require health care facilities to file for public disclosure reports that will enable both private and public purchasers of services from such facilities to make informed decisions in purchasing such services; and

Â Â Â Â Â  (2) To encourage development of programs of research and innovation in the methods of delivery of institutional health care services of high quality with costs and charges reasonably related to the nature and quality of the services rendered. [Formerly 441.420; 1999 c.581 Â§3]

Â Â Â Â Â  442.410 [1977 c.751 Â§45; 1981 c.693 Â§16; 1983 c.482 Â§13; 1985 c.747 Â§38; 1995 c.727 Â§24; 1997 c.683 Â§20; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.415 [1977 c.751 Â§46; 1983 c.482 Â§14; 1995 c.727 Â§25; 1997 c.683 Â§21; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.420 Application for financial assistance; financial analysis and investigation authority; rules. (1) The Office for Oregon Health Policy and Research may apply for, receive and accept grants, gifts, payments and other funds and advances, appropriations, properties and services from the United States, the State of Oregon or any governmental body, agency or agencies or from any other public or private corporation or person, and enter into agreements with respect thereto, including the undertaking of studies, plans, demonstrations or projects.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research shall conduct or cause to have conducted such analyses and studies relating to costs of health care facilities as considered desirable, including but not limited to methods of reducing such costs, utilization review of services of health care facilities, peer review, quality control, financial status of any facility subject to ORS 442.400 to 442.463 and sources of public and private financing of financial requirements of such facilities.

Â Â Â Â Â  (3) The administrator may also:

Â Â Â Â Â  (a) Hold public hearings, conduct investigations and require the filing of information relating to any matter affecting the costs of and charges for services in all health care facilities;

Â Â Â Â Â  (b) Subpoena witnesses, papers, records and documents the administrator considers material or relevant in connection with functions of the office subject to the provisions of ORS chapter 183;

Â Â Â Â Â  (c) Exercise, subject to the limitations and restrictions imposed by ORS 442.400 to 442.463, all other powers which are reasonably necessary or essential to carry out the express objectives and purposes of ORS 442.400 to 442.463; and

Â Â Â Â Â  (d) Adopt rules in accordance with ORS chapter 183 necessary in the administratorÂs judgment for carrying out the functions of the office. [Formerly 441.435; 1981 c.693 Â§17; 1983 c.482 Â§15; 1985 c.747 Â§39; 1995 c.727 Â§26; 1997 c.683 Â§22; 1999 c.581 Â§4]

Â Â Â Â Â  442.425 Authority over reporting systems of facilities. (1) The Administrator of the Office for Oregon Health Policy and Research by rule may specify one or more uniform systems of financial reporting necessary to meet the requirements of ORS 442.400 to 442.463. Such systems shall include such cost allocation methods as may be prescribed and such records and reports of revenues, expenses, other income and other outlays, assets and liabilities, and units of service as may be prescribed. Each facility under the administratorÂs jurisdiction shall adopt such systems for its fiscal period starting on or after the effective date of such system and shall make the required reports on such forms as may be required by the administrator. The administrator may extend the period by which compliance is required upon timely application and for good cause. Filings of such records and reports shall be made at such times as may be reasonably required by the administrator.

Â Â Â Â Â  (2) Existing systems of reporting used by health care facilities shall be given due consideration by the administrator in carrying out the duty of specifying the systems of reporting required by ORS 442.400 to 442.463. The administrator insofar as reasonably possible shall adopt reporting systems and requirements that will not unreasonably increase the administrative costs of the facility.

Â Â Â Â Â  (3) The administrator may allow and provide for modifications in the reporting systems in order to correctly reflect differences in the scope or type of services and financial structure between the various categories, sizes or types of health care facilities and in a manner consistent with the purposes of ORS 442.400 to 442.463.

Â Â Â Â Â  (4) The administrator may establish specific annual reporting provisions for facilities that receive a preponderance of their revenue from associated comprehensive group-practice prepayment health care service plans. Notwithstanding any other provisions of ORS 441.055 and 442.400 to 442.463, such facilities shall be authorized to utilize established accounting systems and to report costs and revenues in a manner consistent with the operating principles of such plans and with generally accepted accounting principles. When such facilities are operated as units of a coordinated group of health facilities under common ownership, the facilities shall be authorized to report as a group rather than as individual institutions, and as a group shall submit a consolidated balance sheet, income and expense statement and statement of source and application of funds for such group of health facilities. [Formerly 441.440; 1981 c.693 Â§18; 1995 c.727 Â§27; 1997 c.683 Â§23; 1999 c.581 Â§5]

Â Â Â Â Â  442.430 Investigations; confidentiality of data. (1) Whenever a further investigation is considered necessary or desirable by the Office for Oregon Health Policy and Research to verify the accuracy of the information in the reports made by health care facilities, the office may make any necessary further examination of the facilityÂs records and accounts. Such further examinations include, but are not limited to, requiring a full or partial audit of all such records and accounts.

Â Â Â Â Â  (2) In carrying out the duties prescribed by ORS 441.055 and 442.400 to 442.463, the office may utilize its own staff or may contract with any appropriate, independent, qualified third party. No such contractor shall release or publish or otherwise use any information made available to it under its contractual responsibility unless such permission is specifically granted by the office. [Formerly 441.445; 1995 c.727 Â§28; 1997 c.683 Â§24]

Â Â Â Â Â  442.435 [Formerly 441.460; 1983 c.482 Â§16; 1987 c.660 Â§27; 1995 c.727 Â§29; 1997 c.683 Â§25; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.440 [Formerly 441.465; 1983 c.482 Â§17; 1983 c.740 Â§161; repealed by 1987 c.660 Â§40]

Â Â Â Â Â  442.442 [1979 c.697 Â§10; repealed by 1981 c.693 Â§31]

Â Â Â Â Â  442.445 Civil penalty for failure to perform. (1) Any health care facility that fails to perform as required in ORS 442.205 and 442.400 to 442.463 or section 3, chapter 838, Oregon Laws 2007, and rules of the Office for Oregon Health Policy and Research may be subject to a civil penalty.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research shall adopt a schedule of penalties not to exceed $500 per day of violation, determined by the severity of the violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Civil penalties imposed under this section may be remitted or mitigated upon such terms and conditions as the administrator considers proper and consistent with the public health and safety.

Â Â Â Â Â  (5) Civil penalties incurred under any law of this state are not allowable as costs for the purpose of rate determination or for reimbursement by a third-party payer. [Formerly 441.480; 1981 c.693 Â§19; 1983 c.482 Â§18; 1983 c.696 Â§21; 1991 c.734 Â§24; 1993 c.18 Â§110; 1995 c.727 Â§30; 1997 c.683 Â§26; 1999 c.581 Â§6; 2007 c.384 Â§4; 2007 c.838 Â§7]

Â Â Â Â Â  Note: The amendments to 442.445 by section 8, chapter 838,
Oregon
Laws 2007, become operative January 2, 2018. See section 9, chapter 838, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  442.445. (1) Any health care facility that fails to perform as required in ORS 442.205 and 442.400 to 442.463 and rules of the Office for Oregon Health Policy and Research may be subject to a civil penalty.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research shall adopt a schedule of penalties not to exceed $500 per day of violation, determined by the severity of the violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Civil penalties imposed under this section may be remitted or mitigated upon such terms and conditions as the administrator considers proper and consistent with the public health and safety.

Â Â Â Â Â  (5) Civil penalties incurred under any law of this state are not allowable as costs for the purpose of rate determination or for reimbursement by a third-party payer.

Â Â Â Â Â  442.450 Exemption from cost review regulations. The following are not subject to ORS 442.400 to 442.463:

Â Â Â Â Â  (1) Physicians in private practice, solo or in a group or partnership, who are not employed by, or hold ownership or part ownership in, a health care facility; or

Â Â Â Â Â  (2) Health care facilities described in ORS 441.065. [1977 c.751 Â§55]

Â Â Â Â Â  442.460 Information about utilization and cost of health care services. In order to obtain regional or statewide data about the utilization and cost of health care services, the Office for Oregon Health Policy and Research may accept information relating to the utilization and cost of health care services identified by the Administrator of the Office for Oregon Health Policy and Research from physicians, insurers or other third-party payers or employers or other purchasers of health care. [1985 c.747 Â§15; 1995 c.727 Â§31; 1997 c.683 Â§27; 1999 c.581 Â§7]

Â Â Â Â Â  442.463 Annual utilization report; contents; approval; rules. (1) Each licensed health facility shall file with the Office for Oregon Health Policy and Research an annual report containing such information related to the facilityÂs utilization as may be required by the Administrator of the Office for Oregon Health Policy and Research, in such form as the administrator prescribes by rule.

Â Â Â Â Â  (2) The annual report shall contain such information as may be required by rule of the administrator and must be approved by the administrator. [1985 c.747 Â§Â§18,19; 1995 c.727 Â§32; 1997 c.683 Â§28; 1999 c.581 Â§8]

Â Â Â Â Â  442.465 [1985 c.747 Â§22; 1987 c.660 Â§10; 1989 c.1034 Â§6; 1995 c.727 Â§33; 1997 c.683 Â§29; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  442.467 [1985 c.747 Â§23; repealed by 1989 c.1034 Â§11]

Â Â Â Â Â  442.469 [1985 c.747 Â§24; 1987 c.660 Â§11; 1989 c.1034 Â§7; 1995 c.727 Â§34; 1997 c.683 Â§30; repealed by 1999 c.581 Â§11]

Â Â Â Â Â  Note: Sections 1, 2 and 3, chapter 665, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. The Legislative Assembly finds that:

Â Â Â Â Â  (1) An efficient and effective health care system is critical to quality of life in
Oregon
;

Â Â Â Â Â  (2)
Oregon
Âs increasing population is putting a strain on the health care delivery system;

Â Â Â Â Â  (3) For all Oregonians to have access to health care, the delivery system must be expanded; and

Â Â Â Â Â  (4) Clinical trials using health care provider teams designed to take advantage of decision-supporting software and utilizing lower cost frontline providers should be evaluated as part of
Oregon
Âs health care delivery system. [2007 c.665 Â§1]

Â Â Â Â Â  Sec. 2. (1) The Department of Human Services shall seek approval from the Centers for Medicare and Medicaid Services to operate a demonstration project to test alternative health care delivery systems through one or more pilot programs. Pilot programs may include, but are not limited to, programs testing advanced information technology applications, including decision supporting software that would improve health assessment data collection and decision-making.

Â Â Â Â Â  (2) Technology or other methods tested under subsection (1) of this section shall be evaluated for:

Â Â Â Â Â  (a) Demonstration of health outcomes that are equal to or better than those the current delivery system provides;

Â Â Â Â Â  (b) Ease of use by patients and providers;

Â Â Â Â Â  (c) Extent of public acceptance; and

Â Â Â Â Â  (d) The cost of implementation and administration.

Â Â Â Â Â  (3) The department may adopt rules necessary to implement the provisions of this section. [2007 c.665 Â§2]

Â Â Â Â Â  Sec. 3. Sections 1 and 2 of this 2007 Act are repealed on January 2, 2012. [2007 c.665 Â§3]

RURAL HEALTH

Â Â Â Â Â  442.470 Definitions for ORS 442.470 to 442.507. As used in ORS 442.470 to 442.507:

Â Â Â Â Â  (1) ÂAcute inpatient care facilityÂ means a licensed hospital with an organized medical staff, with permanent facilities that include inpatient beds, and with comprehensive medical services, including physician services and continuous nursing services under the supervision of registered nurses, to provide diagnosis and medical or surgical treatment primarily for but not limited to acutely ill patients and accident victims.

Â Â Â Â Â  (2) ÂCouncilÂ means the Rural Health Coordinating Council.

Â Â Â Â Â  (3) ÂOfficeÂ means the Office of Rural Health.

Â Â Â Â Â  (4) ÂPrimary care physicianÂ means a doctor licensed under ORS chapter 677 whose specialty is family practice, general practice, internal medicine, pediatrics or obstetrics and gynecology.

Â Â Â Â Â  (5)(a) ÂRural hospitalÂ means a hospital characterized as one of the following:

Â Â Â Â Â  (A) A type A hospital, which is a small and remote hospital that has 50 or fewer beds and is more than 30 miles from another acute inpatient care facility;

Â Â Â Â Â  (B) A type B hospital, which is a small and rural hospital that has 50 or fewer beds and is 30 miles or less from another acute inpatient care facility;

Â Â Â Â Â  (C) A type C hospital, which is considered to be a rural hospital and has more than 50 beds, but is not a referral center; or

Â Â Â Â Â  (D) A rural critical access hospital as defined in ORS 315.613.

Â Â Â Â Â  (b) ÂRural hospitalÂ does not include a hospital of any class that was designated by the federal government as a rural referral hospital before January 1, 1989. [1979 c.513 Â§1; 1987 c.660 Â§12; 1987 c.918 Â§5; 1989 c.893 Â§8a; 1991 c.947 Â§1; 2001 c.875 Â§2]

Â Â Â Â Â  442.475 Office of Rural Health. There is created the Office of Rural Health in the Oregon Health and
Science
University
. [1979 c.513 Â§2; 1987 c.660 Â§13; 1989 c.708 Â§4]

Â Â Â Â Â  442.480 Rural Health Care Revolving Account. (1) There is established the Rural Health Care Revolving Account in the General Fund.

Â Â Â Â Â  (2) All moneys appropriated for the purposes of ORS 442.470 to 442.507 and all moneys paid to the Office of Rural Health by reason of loans, fees, gifts or grants for the purposes of ORS 442.470 to 442.507 shall be credited to the Rural Health Care Revolving Account.

Â Â Â Â Â  (3) All moneys contained in the Rural Health Care Revolving Account are continuously appropriated to the Oregon Department of Administrative Services for the Office of Rural Health and shall be used for the purposes of ORS 442.470 to 442.507. [1979 c.513 Â§3; 1987 c.660 Â§14; 1989 c.708 Â§1; 2005 c.755 Â§37]

Â Â Â Â Â  442.485 Responsibilities of Office of Rural Health. The responsibilities of the Office of Rural Health shall include but not be limited to:

Â Â Â Â Â  (1) Coordinating statewide efforts for providing health care in rural areas.

Â Â Â Â Â  (2) Accepting and processing applications from communities interested in developing health care delivery systems. Application forms shall be developed by the agency.

Â Â Â Â Â  (3) Through the agency, applying for grants and accepting gifts and grants from other governmental or private sources for the research and development of rural health care programs and facilities.

Â Â Â Â Â  (4) Serving as a clearinghouse for information on health care delivery systems in rural areas.

Â Â Â Â Â  (5) Helping local boards of health care delivery systems develop ongoing funding sources.

Â Â Â Â Â  (6) Developing enabling legislation to facilitate further development of rural health care delivery systems. [1979 c.513 Â§4; 1983 c.482 Â§19; 1987 c.660 Â§15]

Â Â Â Â Â  442.490 Rural Health Coordinating Council; membership; terms; officers; compensation and expenses. (1) In carrying out its responsibilities, the Office of Rural Health shall be advised by the Rural Health Coordinating Council. All members of the Rural Health Coordinating Council shall have knowledge, interest, expertise or experience in rural areas and health care delivery. The membership of the Rural Health Coordinating Council shall consist of:

Â Â Â Â Â  (a) One primary care physician who is appointed by the Oregon Medical Association and one primary care physician appointed by the Oregon Osteopathic Association;

Â Â Â Â Â  (b) One nurse practitioner who is appointed by the Oregon Nursing Association;

Â Â Â Â Â  (c) One pharmacist who is appointed by the State Board of Pharmacy;

Â Â Â Â Â  (d) Five consumers who are appointed by the Governor as follows:

Â Â Â Â Â  (A) One consumer representative from each of the three health service areas; and

Â Â Â Â Â  (B) Two consumer representatives at large from communities of less than 3,500 people;

Â Â Â Â Â  (e) One representative appointed by the Conference of Local Health Officials;

Â Â Â Â Â  (f) One volunteer emergency medical technician from a community of less than 3,500 people appointed by the Oregon State EMT Association;

Â Â Â Â Â  (g) One representative appointed by the Oregon Association for Home Care;

Â Â Â Â Â  (h) One representative from the Oregon Health and Science University, appointed by the president of the Oregon Health and Science University;

Â Â Â Â Â  (i) One representative from the Oregon Association of Hospitals, appointed by the Oregon Association of Hospitals;

Â Â Â Â Â  (j) One dentist appointed by the Oregon Dental Association;

Â Â Â Â Â  (k) One optometrist appointed by the Oregon Association of Optometry;

Â Â Â Â Â  (L) One physician assistant who is appointed by the Oregon Society of Physician Assistants; and

Â Â Â Â Â  (m) One naturopathic physician appointed by the Oregon Association of Naturopathic Physicians.

Â Â Â Â Â  (2) The Rural Health Coordinating Council shall elect a chairperson and vice chairperson.

Â Â Â Â Â  (3) A member of the council is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) The chairperson may appoint nonvoting, advisory members of the Rural Health Coordinating Council. However, advisory members without voting rights are not entitled to compensation or reimbursement as provided in ORS 292.495.

Â Â Â Â Â  (5) Members shall serve for two-year terms.

Â Â Â Â Â  (6) The Rural Health Coordinating Council shall report its findings to the Office of Rural Health. [1979 c.513 Â§5; 1981 c.693 Â§20; 1983 c.482 Â§19a; 1989 c.708 Â§2]

Â Â Â Â Â  442.495 Responsibilities of council. The responsibilities of the Rural Health Coordinating Council shall be to:

Â Â Â Â Â  (1) Advise the Office of Rural Health on matters related to the health care services and needs of rural communities;

Â Â Â Â Â  (2) Develop general recommendations to meet the identified needs of rural communities; and

Â Â Â Â Â  (3) View applications and recommend to the office which communities should receive assistance, how much money should be granted or loaned and the ability of the community to repay a loan. [1979 c.513 Â§6; 1981 c.693 Â§21; 1983 c.482 Â§20; 2007 c.71 Â§129]

Â Â Â Â Â  442.500 Technical and financial assistance to rural communities. (1) The Office of Rural Health shall provide technical assistance to rural communities interested in developing health care delivery systems.

Â Â Â Â Â  (2) Communities shall make application for this technical assistance on forms developed by the office for this purpose.

Â Â Â Â Â  (3) The office shall make the final decision concerning which communities receive the money and whether a loan is made or a grant is given.

Â Â Â Â Â  (4) The office may make grants or loans to rural communities for the purpose of establishing or maintaining medical care services.

Â Â Â Â Â  (5) The office shall provide technical assistance and coordination of rural health activities through staff services which include monitoring, evaluation, community needs analysis, information gathering and disseminating, guidance, linkages and research. [1979 c.513 Â§8; 1981 c.693 Â§22; 1983 c.482 Â§21]

Â Â Â Â Â  442.502 Determination of size of rural hospital. (1) For purposes of determining the size of a rural hospital, beds certified by the Department of Human Services on the license of the hospital as special inpatient care beds shall not be included.

Â Â Â Â Â  (2) As used in this section, Âspecial inpatient care bedsÂ means beds that:

Â Â Â Â Â  (a) Are used for the treatment of patients with mental illness or for the treatment of alcoholism or drug abuse, or are located in a rehabilitation center, a college infirmary, a chiropractic facility, a freestanding hospice facility, an infirmary for the homeless or an inpatient care facility described in ORS 441.065;

Â Â Â Â Â  (b) Are physically separate from acute inpatient care beds, at least by being located on separate floors or wings of the same building;

Â Â Â Â Â  (c) Are never used for acute patient care;

Â Â Â Â Â  (d) Are staffed by dedicated direct care personnel for whom separate employment records are maintained;

Â Â Â Â Â  (e) Have separate medical directors; and

Â Â Â Â Â  (f) Maintain separate admission, discharge and patient records. [1993 c.765 Â§55; 2007 c.70 Â§243]

Â Â Â Â Â  442.503 Eligibility for economic development grants. In addition to any other authorized uses of funds for economic development available from the Administrative Services Economic Development Fund, economic development grants may be made for the purpose of constructing, equipping, refurbishing, modernizing and making other capital improvements for type A and B rural hospitals, as defined under ORS 442.470. [1989 c.893 Â§10]

Â Â Â Â Â  Note: 442.503 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.505 Technical assistance to rural hospitals. The Office of Rural Health shall institute a program to provide technical assistance to hospitals defined by the office as rural. The Office of Rural Health shall be primarily responsible for providing:

Â Â Â Â Â  (1) A recruitment and retention program for physicians and other primary care providers in rural areas.

Â Â Â Â Â  (2) An informational link between rural hospitals and state and federal policies regarding regulations and payment sources.

Â Â Â Â Â  (3) A system for effectively networking rural hospitals and providers so that they may compete or negotiate with urban based health maintenance organizations.

Â Â Â Â Â  (4) Assistance to rural hospitals in identifying strengths, weaknesses, opportunities and threats.

Â Â Â Â Â  (5) In conjunction with the Oregon Association of Hospitals, a report that identifies models that will replace or restructure inefficient health services in rural areas. [1987 c.918 Â§3; 2005 c.22 Â§301]

Â Â Â Â Â  442.507 Assistance to rural emergency medical service systems. (1) With the moneys transferred to the Office of Rural Health by ORS 442.625, the office shall establish a dedicated grant program for the purpose of providing assistance to rural communities to enhance emergency medical service systems.

Â Â Â Â Â  (2) Communities, as well as nonprofit or governmental agencies serving those communities, may apply to the office for grants on forms developed by the office.

Â Â Â Â Â  (3) The office shall make the final decision concerning which entities receive grants, but the office may seek advice from the Rural Health Coordinating Council, the State Emergency Medical Service Committee and other appropriate individuals experienced with emergency medical services.

Â Â Â Â Â  (4) The office may make grants to entities for the purchase of equipment, the establishment of new rural emergency medical service systems or the improvement of existing rural emergency medical service systems.

Â Â Â Â Â  (5) With the exception of printing and mailing expenses associated with the grant program, the Office of Rural Health shall pay for administrative costs of the program with funds other than those transferred under ORS 442.625. [1999 c.1056 Â§5]

Â Â Â Â Â  442.515 Rural hospitals; findings. The Legislative Assembly finds that
Oregon
rural hospitals are an integral part of the communities and geographic area where they are located. Their impact on the economic well-being and health status of the citizens is vast. The problems faced by rural hospitals include a general decline in rural economies, the age of the rural populations, older physical plants, lack of physicians and other health care providers and a poor financial outlook. The Legislative Assembly recognizes that the loss of essential hospital services is imminent in many communities. [1987 c.918 Â§1]

Â Â Â Â Â  442.520 Risk assessment formula; relative risk of rural hospitals. (1) Subject to the formula set out in subsection (2) of this section, the Office of Rural Health, in consultation with the Oregon Association of Hospitals, shall establish a risk assessment formula to identify the relative risk of a rural hospital, as defined in ORS 442.470.

Â Â Â Â Â  (2) To assess the degree of risk faced by each rural hospital, the risk assessment formula developed by the Office of Rural Health, in consultation with the Oregon Association of Hospitals, shall include the following categories:

Â Â Â Â Â  (a) Organizational risk: The financial situation of each facility, as measured by a nationally accepted formula that identifies the hospitalÂs current and future financial viability;

Â Â Â Â Â  (b) Population risk: The impact that a hospital closure would have on the health care needs of the citizens of each hospitalÂs respective service area, as measured by an index that includes medically underserved, distance and target population components; and

Â Â Â Â Â  (c) Economic risk: The direct and indirect economic contribution made to the communities of each hospitalÂs respective service area, as measured by an index that measures the overall economic benefit added to the service area community by the hospital. [1991 c.947 Â§20]

Â Â Â Â Â  Note: 442.520 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.525 [1989 c.893 Â§9; 1993 c.765 Â§50; repealed by 2005 c.806 Â§5]

NURSING SERVICES PROGRAM

Â Â Â Â Â  442.535 Definitions for ORS 442.540 and 442.545. As used in ORS 442.540 and 442.545:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂNurseÂ means any person who is licensed under ORS 678.010 to 678.410 as a registered nurse.

Â Â Â Â Â  (3) ÂNursing critical shortage areaÂ means a locality or practice specialty identified as such by the Oregon State Board of Nursing, in consultation with the Office of Rural Health, under ORS 442.540.

Â Â Â Â Â  (4) ÂQualifying loanÂ means any loan made to a nursing student under:

Â Â Â Â Â  (a) Programs under Title IV, parts B, D and E, of the Higher Education Act of 1965, as amended; or

Â Â Â Â Â  (b) The Nursing Student Loan and Health Education Assistance Loan programs administered by the United States Department of Health and Human Services. [2001 c.599 Â§1]

Â Â Â Â Â  Note: 442.535 to 442.545 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.540 Nursing Services Program created; criteria for participation; rules. (1) There is created the Nursing Services Program, to be administered by the Oregon Student Assistance Commission pursuant to rules adopted by the commission. The purpose of the program is to provide loan repayments on behalf of nurses who agree to practice in nursing critical shortage areas.

Â Â Â Â Â  (2) To be eligible to participate in the program, a nurse or prospective nurse shall submit a letter of interest to the commission. Applicants who are selected for participation according to criteria adopted by the commission under subsection (3) of this section shall sign a letter of agreement stipulating that the applicant agrees to abide by the terms of the program described in ORS 442.545.

Â Â Â Â Â  (3) The commission shall by rule adopt, in consultation with the Oregon State Board of Nursing and the Office of Rural Health, criteria for participation in the program.

Â Â Â Â Â  (4) The Oregon State Board of Nursing by rule shall annually identify, in consultation with the Office of Rural Health, those areas that are considered nursing critical shortage areas.

Â Â Â Â Â  (5) Amounts paid to the commission as penalties under ORS 442.545 shall be credited and deposited in the Nursing Services Account created under ORS 348.570. The commission, in consultation with the Oregon State Board of Nursing, by rule shall allow waiver of all or part of any fees or penalties owed to the commission due to circumstances that prevent a nurse from fulfilling a service obligation under ORS 442.545. [2001 c.599 Â§2]

Â Â Â Â Â  Note: See note under 442.535.

Â Â Â Â Â  442.545 Conditions of participation in Nursing Services Program. (1) A nurse or prospective nurse applicant who is a graduate of an accredited nursing program with a baccalaureate or associate degree and who wishes to participate in the Nursing Services Program established under ORS 442.540 shall agree that:

Â Â Â Â Â  (a) For each year of nursing school, the applicant designates an agreed amount, not to exceed $8,800 or the amount determined under subsection (2) of this section, as a qualifying loan for the program.

Â Â Â Â Â  (b) In the four years following the execution of a Nursing Services Program agreement with the Oregon Student Assistance Commission, a nurse agrees to practice for at least two full years in a nursing critical shortage area in
Oregon
.

Â Â Â Â Â  (c) For not less than two nor more than four years that the nurse practices in a nursing critical shortage area, the commission shall annually pay:

Â Â Â Â Â  (A) For full-time practice, an amount equal to 25 percent of the total of all qualifying loans made to the nurse.

Â Â Â Â Â  (B) For half-time practice, an amount equal to 12.5 percent of the total of all qualifying loans made to the nurse.

Â Â Â Â Â  (d) If the nurse does not complete the full service obligation set forth in paragraphs (b) and (c) of this subsection, the commission shall collect 100 percent of any payments made by the commission to the nurse under the Nursing Services Program. In addition, the commission shall assess against the nurse a penalty equal to 50 percent of the qualifying loans and interest paid by the commission.

Â Â Â Â Â  (2)(a) On July 1 of each year, beginning in 2002 and ending in 2007, the Oregon Student Assistance Commission shall adjust the maximum dollar amount allowed under subsection (1)(a) of this section as a qualifying loan by multiplying the amount by a cost-of-living adjustment as specified in this subsection.

Â Â Â Â Â  (b) The cost-of-living adjustment applied on July 1 each year by the commission shall be equal to the ratio of the seasonally adjusted United States City Average Consumer Price Index for All Urban Consumers as published by the Bureau of Labor Statistics of the United States Department of Labor for April of the calendar year divided by the value of the same index for April 2001.

Â Â Â Â Â  (c) Beginning on July 1, 2008, the commission shall use the cost-of-living adjustment calculated for July 1, 2007.

Â Â Â Â Â  (d) If the value of the dollar amount determined under paragraph (a) of this subsection is not a multiple of $100, the commission shall round the dollar amount to the next lower multiple of $100. [2001 c.599 Â§3]

Â Â Â Â Â  Note: See note under 442.535.

RURAL HEALTH SERVICES PROGRAM

Â Â Â Â Â  442.550 Definitions for ORS 442.550 to 442.570.

As used in ORS 442.550 to 442.570:

Â Â Â Â Â  (1) ÂCommissionÂ means the Oregon Student Assistance Commission.

Â Â Â Â Â  (2) ÂDentistÂ means any person licensed to practice dentistry under ORS chapter 679.

Â Â Â Â Â  (3) ÂNurse practitionerÂ means any person licensed under ORS 678.375.

Â Â Â Â Â  (4) ÂPharmacistÂ means any person licensed as a pharmacist under ORS chapter 689.

Â Â Â Â Â  (5) ÂPhysicianÂ means any person licensed to practice medicine under ORS chapter 677.

Â Â Â Â Â  (6) ÂPhysician assistantÂ means any person licensed under ORS 677.495 and 677.505 to 677.525.

Â Â Â Â Â  (7) ÂQualifying loanÂ means any loan made to a medical student, physician assistant student, dental student, pharmacy student or nursing student under:

Â Â Â Â Â  (a) Common School Fund loan program under ORS 348.040 to 348.090;

Â Â Â Â Â  (b) Programs under Title IV parts B, D and E, of the Higher Education Act of 1965, as amended; and

Â Â Â Â Â  (c) The Health Professions Student Loan, Nursing Student Loan, Health Education Assistance Loan and Primary Care Loan programs administered by the United States Department of Health and Human Services.

Â Â Â Â Â  (8) ÂQualifying practice siteÂ means:

Â Â Â Â Â  (a) A rural hospital as defined in ORS 442.470;

Â Â Â Â Â  (b) A rural health clinic;

Â Â Â Â Â  (c) A pharmacy that is located in a medically underserved rural community in Oregon or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership; or

Â Â Â Â Â  (d) Another practice site in a medically underserved rural community in
Oregon
. [1989 c.893 Â§16; 1991 c.947 Â§5; 1999 c.582 Â§11; 1999 c.704 Â§23; 2001 c.336 Â§1; 2005 c.357 Â§3; 2007 c.485 Â§1]

Â Â Â Â Â  Note: 442.550 to 442.570 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.555 Rural Health Services Program created; rules; criteria for participation. (1) There is created the Rural Health Services Program, to be administered by the Oregon Student Assistance Commission, pursuant to rules adopted by the commission. The purpose of the program is to provide loan repayments on behalf of physicians, physician assistants, dentists, pharmacists and nurse practitioners who agree to practice in a qualifying practice site.

Â Â Â Â Â  (2) To be eligible to participate in the program, a prospective physician, physician assistant, dentist, pharmacist or nurse practitioner shall submit a letter of interest to the commission. Applicants who are selected for participation according to criteria adopted by the commission in consultation with the Office of Rural Health shall sign a letter of agreement stipulating that the applicant agrees to abide by the terms stated in ORS 442.560.

Â Â Â Â Â  (3) Subject to available resources, the commission may enter into agreements with not to exceed 10 prospective physicians, 10 prospective physician assistants, 10 prospective dentists, 10 prospective pharmacists and 10 prospective nurse practitioners each year. The commission may give preference to prospective physicians, physician assistants, dentists, pharmacists and nurse practitioners who agree to practice in a community that has contributed funds to the Rural Health Services Fund.

Â Â Â Â Â  (4) The Office of Rural Health shall adopt criteria to be applied to determine medically underserved communities and qualifying practice sites for purposes of ORS 442.550 to 442.570 and for the purposes of compliance with federal Public Law 95-210, establishing rural health clinics.

Â Â Â Â Â  (5) A qualifying practice site shall submit an application to the Office of Rural Health to participate in the program. The office shall make a list of qualifying practice sites available to prospective physicians, physician assistants, dentists, pharmacists and nurse practitioners. [1989 c.893 Â§17; 1991 c.877 Â§20; 1991 c.947 Â§6; 1993 c.765 Â§52; 1999 c.291 Â§32; 1999 c.704 Â§24; 2005 c.357 Â§1; 2007 c.485 Â§2]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.560 Conditions of participation in Rural Health Services Program; rules. (1) Prospective physicians, physician assistants, dentists, pharmacists and nurse practitioners who wish to participate in the Rural Health Services Program shall agree that:

Â Â Â Â Â  (a) For each year of medical, physician assistant, dental, pharmacy or graduate school, the applicant designates an agreed amount, not to exceed $25,000, as a qualifying loan subject to ORS 442.550 to 442.570.

Â Â Â Â Â  (b) In the time period immediately following the completion of all residency requirements or the time period immediately following the execution of a Rural Health Services agreement with the Oregon Student Assistance Commission, whichever comes later, a physician or dentist agrees to practice for at least three full years in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community in Oregon.

Â Â Â Â Â  (c) For not less than three nor more than five years that a physician or dentist serves in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community, the commission shall annually pay an amount that is a percentage of the total of all qualifying loans made to the physician or dentist through the programs described in ORS 442.550.

Â Â Â Â Â  (d) In the time period immediately following the completion of physician assistant or graduate school or the time period immediately following the execution of a Rural Health Services agreement with the commission, whichever comes later, a physician assistant or nurse practitioner agrees to practice for at least two years in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community in Oregon.

Â Â Â Â Â  (e) For not less than two nor more than four years that a physician assistant or nurse practitioner practices in a rural hospital as defined in ORS 442.470, in a rural health clinic or in a medically underserved rural community, the commission shall annually pay an amount that is a percentage of the total of all qualifying loans made to the physician assistant or nurse practitioner through the programs described in ORS 442.550.

Â Â Â Â Â  (f) In the time period immediately following the completion of all pharmacy residency requirements or the time period immediately following the execution of a Rural Health Services agreement with the commission, whichever comes later, a pharmacist agrees to practice for at least three full years in a rural hospital as defined in ORS 442.470, in a rural health clinic, in a medically underserved rural community in Oregon or in a pharmacy that is located in a medically underserved rural community in Oregon or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership.

Â Â Â Â Â  (g) For not less than three nor more than five years that a pharmacist serves in a rural hospital as defined in ORS 442.470, in a rural health clinic, in a medically underserved rural community or in a pharmacy that is located in a medically underserved rural community or a federally designated health professional shortage area and that is not part of a group of six or more pharmacies under common ownership, the commission shall annually pay an amount that is a percentage of the total of all qualifying loans made to the pharmacist through the programs described in ORS 442.550.

Â Â Â Â Â  (2) If the participant does not complete the full service obligation set forth in subsection (1)(b), (d) or (f) of this section, the commission shall collect 100 percent of any payments made by the commission to the participant under this program. In addition, a penalty equal to 50 percent of the qualifying loans and interest paid by the commission shall be assessed by the commission, to be credited to and deposited in the Rural Health Services Fund established under ORS 442.570.

Â Â Â Â Â  (3) The Oregon Student Assistance Commission, in consultation with the Office of Rural Health, shall establish rules to allow waiver of all or part of the fees and penalties owed to the commission due to circumstances that prevent the participant from fulfilling the service obligation. [1989 c.893 Â§18; 1991 c.877 Â§21; 1991 c.947 Â§3; 1993 c.765 Â§53; 1993 c.813 Â§13; 2005 c.357 Â§2; 2007 c.485 Â§3]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.561 Certifying individuals licensed under ORS chapter 679 for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed under ORS chapter 679 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing dental services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1995 c.746 Â§40; 1999 c.291 Â§33; 1999 c.459 Â§2]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.562 Certifying podiatric physicians and surgeons for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed as podiatric physicians and surgeons under ORS chapter 677 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing podiatric services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1995 c.746 Â§41; 1999 c.291 Â§34; 1999 c.459 Â§3]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.563 Certifying certain individuals providing rural health care for tax credit; rules. (1) Subject to ORS 442.560, the Office of Rural Health shall establish criteria for certifying individuals eligible for the tax credit authorized by ORS 315.613, 315.616 or 315.619. Upon application therefor, the office shall certify individuals eligible for the tax credit authorized by ORS 315.613.

Â Â Â Â Â  (2) The classification of rural hospitals for purposes of determining eligibility under this section shall be the classification of the hospital in effect on January 1, 1991. [1989 c.893 Â§7; 1991 c.877 Â§19; 1995 c.746 Â§35; 1999 c.291 Â§35; 1999 c.459 Â§4]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.564 Certifying optometrists for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are licensed as optometrists under ORS 683.010 to 683.335 as eligible for the tax credit authorized by ORS 315.616. Upon application therefor and upon a finding that the applicant is or will be providing optometry services to one or more rural communities and otherwise meets the eligibility criteria established by the office, the office shall certify individuals eligible for the tax credit authorized by ORS 315.616. [1997 c.787 Â§2; 1999 c.291 Â§36; 1999 c.459 Â§5]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.565 [1989 c.893 Â§19; renumbered 442.568 in 2005]

Â Â Â Â Â  442.566 Certifying emergency medical technicians for tax credit. The Office of Rural Health shall establish criteria for certifying individuals who are certified as emergency medical technicians under ORS chapter 682 as eligible for the tax credit authorized by ORS 315.622. Upon application for the credit and upon a finding that the applicant will be providing emergency medical technician services in one or more rural areas and otherwise meets the eligibility criteria established by the office, the office shall certify the individual as eligible for the tax credit authorized by ORS 315.622. [2005 c.832 Â§65]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.568
Oregon
Health and
Science
University
to recruit persons interested in rural practice. (1) The Oregon Health and
Science
University
shall develop and implement a program to focus recruitment efforts on students who reside in or who are interested in practicing in rural areas.

Â Â Â Â Â  (2) The university shall reserve a number of admissions to each class at the medical school for qualified students who agree to participate in the Rural Health Services Program. The number of admissions under this section is not required to exceed 15 percent of each class, but that figure is a goal consistent with the long term intention of the Legislative Assembly to encourage the availability of medical services in rural areas.

Â Â Â Â Â  (3) In the event that the university is unable to recruit the number of qualified students required under subsection (2) of this section, after having made a reasonable effort to do so, the university is authorized to fill the remaining positions with other eligible candidates. [Formerly 442.565]

Â Â Â Â Â  Note: See note under 442.550.

Â Â Â Â Â  442.570 Rural Health Services Fund; matching funds. (1) There is established in the State Treasury a fund, separate and distinct from the General Fund, to be known as the Rural Health Services Fund, for investments as provided by ORS 293.701 to 293.820, for the payment of expenses of the Oregon Student Assistance Commission in carrying out the purposes of ORS 315.613, 315.616, 315.619, 353.450, 442.470, 442.503 and 442.550 to 442.570. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) The Office of Rural Health shall seek matching funds from communities that benefit from placement of practitioners under ORS 442.550 to 442.570. The office shall establish a program to enroll interested communities in this program and deposit money proceeds from this effort in the Rural Health Services Fund. In addition, the office shall explore other funding sources including federal grant programs. [1989 c.893 Â§21; 1991 c.877 Â§22; 1991 c.947 Â§4]

Â Â Â Â Â  Note: See note under 442.550.

HEALTH RESOURCES COMMISSION

Â Â Â Â Â  442.575 Definitions for ORS 442.575 to 442.584. As used in ORS 442.575 to 442.584:

Â Â Â Â Â  (1) ÂCommissionÂ means the Health Resources Commission established pursuant to ORS 442.580.

Â Â Â Â Â  (2) ÂEstablished medical technologyÂ means a medical technology that is in widespread use and considered by practitioners as accepted or standard practice for addressing a specific clinical condition.

Â Â Â Â Â  (3) ÂMedical technologyÂ means drugs, medical equipment and devices, and medical or surgical procedures and techniques used by health care providers in delivering medical care to individuals, and the organizational or supportive systems within which such care is delivered.

Â Â Â Â Â  (4) ÂMedical technology assessmentÂ means evaluation of indicators for use, clinical effectiveness and cost of a technology in comparison with its alternatives.

Â Â Â Â Â  (5) ÂNew and emerging medical technologyÂ means a medical technology that is not in widespread use or does not constitute standard practice for a particular clinical condition. [1993 c.754 Â§3]

Â Â Â Â Â  442.580 Health Resources Commission; membership; terms. (1) There is created the Health Resources Commission, consisting of eleven members appointed by the Governor.

Â Â Â Â Â  (2) The commission shall include:

Â Â Â Â Â  (a) Four physicians, one of whom engages in family practice, and each of whom shall be licensed to practice in this state and experienced in health research and the evaluation of medical technologies and clinical outcomes;

Â Â Â Â Â  (b) One representative of hospitals;

Â Â Â Â Â  (c) One insurance industry representative;

Â Â Â Â Â  (d) One business representative;

Â Â Â Â Â  (e) One representative of labor organizations;

Â Â Â Â Â  (f) One consumer representative; and

Â Â Â Â Â  (g) Two pharmacists engaged in the practice of pharmacy, one of whom engages in the practice of pharmacy at a retail drug outlet. For the purposes of this paragraph:

Â Â Â Â Â  (A) ÂPharmacistÂ has the meaning given that term in ORS 689.005;

Â Â Â Â Â  (B) ÂPractice of pharmacyÂ has the meaning given that term in ORS 689.015; and

Â Â Â Â Â  (C) ÂRetail drug outletÂ has the meaning given that term in ORS 689.005.

Â Â Â Â Â  (3) The term of office of each member of the commission is three years. Each member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The consumer representative on the commission shall be entitled to compensation and expenses as provided in ORS 292.495. The other members shall not be entitled to compensation or expenses. [1991 c.470 Â§2; 2001 c.238 Â§1]

Â Â Â Â Â  442.581 Officers; quorum; meetings; staffing. (1) The Health Resources Commission shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers as the commission determines necessary for the performance of the functions of such offices.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every two months at a place, day and hour determined by the chairperson. The commission also shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission.

Â Â Â Â Â  (4) The commission may use advisory committees or subcommittees, the members to be appointed by the chairperson of the commission subject to approval by a majority of the members of the commission.

Â Â Â Â Â  (5) The Office for Oregon Health Policy and Research shall provide the commission such staff and support services as it requires. [1991 c.470 Â§4; 1995 c.727 Â§37; 1997 c.683 Â§31]

Â Â Â Â Â  442.582 [1991 c.470 Â§5; repealed by 1993 c.754 Â§4 (442.583 enacted in lieu of 442.582)]

Â Â Â Â Â  442.583 Medical technology assessment program; content; advisory committee. (1)(a) The Health Resources Commission shall develop a medical technology assessment program that addresses the introduction, diffusion and utilization of medical technologies and their associated services and shall make recommendations regarding the programÂs implementation.

Â Â Â Â Â  (b) The assessment program developed pursuant to paragraph (a) of this subsection shall include the results of at least two medical technology assessments to be selected by the commission. The commission shall select one new and emerging medical technology and one established medical technology to be assessed.

Â Â Â Â Â  (c) The program shall include criteria for selection of the medical technologies to be assessed.

Â Â Â Â Â  (d) The commission shall appoint and work with an advisory committee whose members shall have the appropriate expertise to develop a medical technology assessment program. The advisory committee shall present its recommendations to the commission at a public hearing. The commission shall conduct public hearings to solicit testimony and information from health care consumers prior to making the report described in subsection (2) of this section. The commission shall give strong consideration to the recommendations of the advisory committee and public testimony in developing its report.

Â Â Â Â Â  (2)(a) The commission shall present its findings and recommendations in a report to the Governor and the appropriate interim legislative committees on or before April 1, 1994. The report shall include, in addition to at least two medical technology assessments, a determination of the supply and distribution of medical technology and associated services that are required to meet the need for medical technology in the five years following the completion of the assessment.

Â Â Â Â Â  (b) The report also shall identify strategies and contain recommendations:

Â Â Â Â Â  (A) Regarding the programÂs implementation, including which agency should implement the program;

Â Â Â Â Â  (B) To promote compliance with the program regarding the introduction, diffusion and utilization of those medical technologies assessed;

Â Â Â Â Â  (C) Regarding whether the state should have a regulatory function and, if so, which agency should carry out that function; and

Â Â Â Â Â  (D) Regarding the collection, storage and dissemination of data required for a technology assessment program.

Â Â Â Â Â  (3) To insure that confidentiality is maintained, no identification of a patient or a person licensed to provide health services shall be included with the data submitted under this section, and the commission shall release such data only in aggregate statistical form. All findings and conclusions, interviews, reports, studies, communications and statements procured by or furnished to the commission in connection with obtaining the data necessary to perform its functions shall be confidential pursuant to ORS 192.501 to 192.505.

Â Â Â Â Â  (4) All data and information collected, analyzed and summarized by professional and trade associations conducting quality assurance and improvement programs shall be considered confidential and shall not be admissible in any legal proceeding or used to create a legal standard of care. However, such data and information may be submitted to the commission on request and shall remain confidential and inadmissible. [1993 c.754 Â§5 (enacted in lieu of 442.582)]

Â Â Â Â Â  442.584 Application for certificate of need. (1) All applicants for a certificate of need for any of the technologies or services under study by the Health Resources Commission shall provide the information specified in paragraphs (a) to (f) of this subsection. This information may be utilized by the commission in performing its functions under ORS 442.583. The information shall include:

Â Â Â Â Â  (a) The estimated number of patients needing the service or procedure who are not currently being served and who cannot be served by existing programs in the service area.

Â Â Â Â Â  (b) The anticipated number of procedures to be performed per year for a five-year period commencing on the date the service is started or the technology is acquired.

Â Â Â Â Â  (c) The anticipated number of patients to be served by the applicant, based on the incidence in the population to be served or the conditions for which the technology or service will be used.

Â Â Â Â Â  (d) Clinical indications for ordering use of the technology or service, with appropriate references to relevant literature.

Â Â Â Â Â  (e) An estimate of the treatment decisions likely to result from use of the technology or service.

Â Â Â Â Â  (f) A proposed method for collecting data on the patients served, costs engendered directly or indirectly and the health outcomes resulting from use of the technology or service.

Â Â Â Â Â  (2) An application shall be decided in accordance with the statutes and rules in effect at the time of filing of a completed letter of intent for that application. [1991 c.470 Â§Â§7,22]

Â Â Â Â Â  442.586 [1991 c.470 Â§8; repealed by 1995 c.727 Â§48]

Â Â Â Â Â  442.588 Employees. Nothing in ORS 414.720, 431.120, 442.120, 442.575, 442.583 and 442.588 is intended to limit the authority of the Health Resources Commission and Health Services Commission to appoint their own employees. [1993 c.754 Â§10; 1995 c.727 Â§47]

Â Â Â Â Â  Note: 442.588 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  442.600 Policy on maternity care. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Maternity care is the cornerstone of health care delivery in the state. It provides a proven, cost-effective foundation for improving the health of all Oregonians, and a healthy start in life allows our future citizens to achieve their full potential.

Â Â Â Â Â  (2) Although great strides have been made to improve maternity care, barriers continue to exist as indicated by high rates of inadequate prenatal care and lack of coordination between prenatal and delivery services.

Â Â Â Â Â  (3) Individual communities have unique combinations of barriers and resources. Therefore, planning and solutions must be developed at the local level whenever possible, with the state providing guidelines, standards and support.

Â Â Â Â Â  (4) Local resources are strained and communities need a structure and technical assistance to assure development of access to a coordinated system of maternity care.

Â Â Â Â Â  (5) There is a need for a system to assure coordination of all maternity service providers to develop a comprehensive service system for
Oregon
that addresses all barriers to guide the stateÂs action in this area.

Â Â Â Â Â  (6)(a) Therefore, it is the intent of this state that there shall be a comprehensive system of maternity care based on the plan that includes prenatal, delivery and postpartum care and that meets the unique needs of the individual pregnant woman, available to all pregnant women in this state.

Â Â Â Â Â  (b) As used in this subsection, ÂplanÂ means the Maternity Care Access Planning CommissionÂs comprehensive statewide plan for a maternity care system dated March 1993 and titled ÂComprehensive Perinatal Health Services: A Strategy Toward Universal Access to Care in Oregon.Â [1991 c.760 Â§1; 1993 c.514 Â§1]

Â Â Â Â Â  Note: 442.600 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.625 Emergency Medical Services Enhancement Account; distribution of moneys in account. (1) The Emergency Medical Services Enhancement Account is established separate and distinct from the General Fund. Interest earned on moneys in the account shall accrue to the account. All moneys deposited in the account are continuously appropriated to the Department of Revenue for the purposes of this section.

Â Â Â Â Â  (2) The Department of Revenue shall distribute moneys in the Emergency Medical Services Enhancement Account in the following manner:

Â Â Â Â Â  (a) 35 percent of the moneys in the account shall be transferred to the Office of Rural Health established under ORS 442.475 for the purpose of enhancing emergency medical services in rural areas as specified in ORS 442.507.

Â Â Â Â Â  (b) 25 percent of the moneys in the account shall be transferred to the Emergency Medical Services and Trauma Systems Program established under ORS 431.623.

Â Â Â Â Â  (c) 35 percent of the moneys in the account shall be transferred to the
Area
Health
Education
Center
program established under ORS 353.450.

Â Â Â Â Â  (d) 5 percent of the moneys in the account shall be transferred to the
Oregon
Poison
Center
referred to in ORS 431.890. [1999 c.1056 Â§3]

Â Â Â Â Â  Note: 442.625 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 1 and 2, chapter 904, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. Task Force for Comprehensive Obesity Prevention Initiative. (1) There is created the Task Force for a Comprehensive Obesity Prevention Initiative, consisting of 13 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint:

Â Â Â Â Â  (A) Two members of the Senate Committee on Health Policy and Public Affairs.

Â Â Â Â Â  (B) Two members who are on the faculty of the Center for the Study of Weight Regulation and Associated Disorders at the Oregon Health and
Science
University
.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint:

Â Â Â Â Â  (A) Two members of the House of Representatives Committee on Health Care.

Â Â Â Â Â  (B) Two members who are on the faculty of the Department of Public Health at the
Oregon
State
University
.

Â Â Â Â Â  (c) The Director of Human Services shall appoint:

Â Â Â Â Â  (A) Two representatives from the Office of Family Health Nutrition and Physical Activity; and

Â Â Â Â Â  (B) Three representatives from universities within
Oregon
, or from other specialized groups, having expertise in:

Â Â Â Â Â  (i) Preventing obesity and associated disorders;

Â Â Â Â Â  (ii) Promoting good nutrition and physical fitness;

Â Â Â Â Â  (iii) The built or physical environment; or

Â Â Â Â Â  (iv) Addressing health issues in minority populations.

Â Â Â Â Â  (2) The task force shall:

Â Â Â Â Â  (a) Study obesity prevention and treatment and ways to decrease the number of cases of obesity in this state; and

Â Â Â Â Â  (b) Utilize current research to develop a plan to implement and fund initiatives that will result in decreasing obesity and obesity-related diseases within the state.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The director, or the directorÂs designee, shall serve as chairperson.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The task force shall submit a report, and may include recommendations for legislation, to the interim committees related to health care and health policy as appropriate no later than October 1, 2008.

Â Â Â Â Â  (10) The Department of Human Services shall provide staff support to the task force.

Â Â Â Â Â  (11) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Department of Human Services for that purpose.

Â Â Â Â Â  (12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.904 Â§1]

Â Â Â Â Â  Sec. 2. Section 1 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session [January 12, 2009]. [2007 c.904 Â§2]

COOPERATIVE PROGRAM ON HEART AND KIDNEY TRANSPLANTS

Â Â Â Â Â  442.700 Definitions for ORS 442.700 to 442.760. As used in ORS 442.700 to 442.760:

Â Â Â Â Â  (1) ÂBoard of governorsÂ means the governors of a cooperative program as described in ORS 442.720.

Â Â Â Â Â  (2) ÂCooperative programÂ means a program among two or more health care providers for the purpose of providing heart and kidney transplant services including, but not limited to, the sharing, allocation and referral of physicians, patients, personnel, instructional programs, support services, facilities, medical, diagnostic, laboratory or therapeutic services, equipment, devices or supplies, and other services traditionally offered by health care providers.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂHealth care providerÂ means a hospital, physician or entity, a significant part of whose activities consist of providing hospital or physician services in this state. For purposes of the immunities provided by ORS 442.700 to 442.760 and 646.740, Âhealth care providerÂ includes any officer, director, trustee, employee, or agent of, or any entity under common ownership and control with, a health care provider.

Â Â Â Â Â  (5) ÂHospitalÂ means a hospital, as defined in ORS 442.015 (19), or a long term care facility or an ambulatory surgical center, as those terms are defined in ORS 442.015, that is licensed under ORS 441.015 to 441.089. ÂHospitalÂ includes community health programs established under ORS 430.610 to 430.695.

Â Â Â Â Â  (6) ÂOrderÂ means a decision issued by the director under ORS 442.710 either approving or denying an application for a cooperative program and includes modifications of an original order under ORS 442.730 (3)(b) and ORS 442.740 (1) and (4).

Â Â Â Â Â  (7) ÂParty to a cooperative program agreementÂ or ÂpartyÂ means an entity that enters into the principal agreement to establish a cooperative program and applies for approval under ORS 442.700 to 442.760 and 646.740 and any other entity that, with the approval of the director, becomes a member of a cooperative program.

Â Â Â Â Â  (8) ÂPhysicianÂ means a physician defined in ORS 677.010 (13) and licensed under ORS chapter 677. [1993 c.769 Â§3; 2001 c.104 Â§182; 2007 c.70 Â§244]

Â Â Â Â Â  442.705 Legislative findings; goals. (1) The Legislative Assembly finds that direct competition among health care providers in the field of heart and kidney transplant services may not result in the most cost efficient and least expensive transplant services for the citizens of this state and that it is in the public interest to allow cooperative programs among health care providers providing heart and kidney transplant services.

Â Â Â Â Â  (2) The Legislative Assembly declares that, to the extent provided in ORS 442.700 to 442.760, it is the policy and intent of this state to displace competition among health care providers providing heart and kidney transplant services by allowing health care providers to enter into cooperative programs governing the provision of heart and kidney transplant services in order to achieve in each instance the following goals:

Â Â Â Â Â  (a) Reduction of, or protection against, rising costs of heart and kidney transplant services;

Â Â Â Â Â  (b) Reduction of, or protection against, rising prices for heart and kidney transplant services;

Â Â Â Â Â  (c) Improvement or maintenance of the quality of heart and kidney transplant services provided in this state;

Â Â Â Â Â  (d) Reduction of, or protection against, duplication of resources including, without limitation, expensive medical specialists, medical equipment and sites of service;

Â Â Â Â Â  (e) Improvement or maintenance of efficiency in the delivery of heart and kidney transplant services;

Â Â Â Â Â  (f) Improvement or maintenance of public access to heart and kidney transplant services;

Â Â Â Â Â  (g) Increase in donations of organs for transplantation; and

Â Â Â Â Â  (h) Improvement in the continuity of patient care.

Â Â Â Â Â  (3) The Legislative Assembly further declares that the goals identified in subsection (2) of this section represent the policies of this state.

Â Â Â Â Â  (4) The Legislative Assembly further declares that once a cooperative program is approved under ORS 442.700 to 442.760, there is an interest in insuring stability in the provision of health care services by a cooperative program, to the extent stability is consistent with achieving the goals identified in subsection (2) of this section.

Â Â Â Â Â  (5) The Director of Human Services shall actively supervise the cooperative program in accordance with authority under ORS 442.700 to 442.760 and 646.740. [1993 c.769 Â§1]

Â Â Â Â Â  442.710 Application for approval of cooperative program; form; content; review; modification; order. (1) The Oregon Health and Science University and one or more entities, each of which operates at least three hospitals in a single urban area in this state, may apply to the Director of Human Services for approval of a cooperative program. The application shall include an executed written copy of all agreements for the cooperative program.

Â Â Â Â Â  (2) An application for approval of a cooperative program shall be made in the form and manner and shall set forth any information regarding the proposed cooperative program that the director may prescribe. The information shall include, but not be limited to:

Â Â Â Â Â  (a) A list of the names of all health care providers who propose to provide heart and kidney transplant services under the cooperative program, together with appropriate evidence of compliance with any licensing or certification requirements for those health care providers to practice in this state. In the case of employed physicians, the list and the information to be submitted may be limited to the employer or organizational unit of the employer;

Â Â Â Â Â  (b) A description of the activities to be conducted by the cooperative program;

Â Â Â Â Â  (c) A description of proposed anticompetitive practices listed in ORS 442.715, any practices that the parties anticipate will have significant anticompetitive effects and a description of practices of the cooperative program affecting costs, prices, personnel positions, capital expenditures and allocation of resources;

Â Â Â Â Â  (d) A list of the goals identified in ORS 442.705 (2) that the cooperative program expects to achieve;

Â Â Â Â Â  (e) A description of the proposed places and manner of providing heart and kidney transplant services and services related to heart and kidney transplants under the cooperative program;

Â Â Â Â Â  (f) A proposed budget for operating the cooperative program;

Â Â Â Â Â  (g) Satisfactory evidence of financial ability to deliver heart and kidney transplant services in accordance with the cooperative program;

Â Â Â Â Â  (h) The agreement that establishes the cooperative program and policies that shall govern it; and

Â Â Â Â Â  (i) Other information the director believes will assist in determining whether the cooperative program will likely achieve the goals listed in ORS 442.705 (2).

Â Â Â Â Â  (3) The director shall review the application in accordance with the provisions of this section and shall grant, deny or request modification of the application within 90 days of the date the application is filed. The director shall hold one or more public hearings on the application, which shall conclude no later than 80 days after the date the application is filed. The decision of the director on an application shall be considered an order in a contested case for the purposes of ORS chapter 183.

Â Â Â Â Â  (4) The director shall approve an application made under subsection (2) of this section after:

Â Â Â Â Â  (a) The applicants have demonstrated they will achieve at least six of the goals of ORS 442.700 to 442.760 and 646.740, including at least the goals identified in ORS 442.705 (2)(a) to (d); and

Â Â Â Â Â  (b) The director has reviewed and approved the specifics of the anticompetitive activity expected to be conducted by the cooperative program.

Â Â Â Â Â  (5) In evaluating the application, the director shall consider whether a cooperative program will contribute to or detract from achieving the goals listed in ORS 442.705 (2). The director may weigh goals relating to circumstances that are likely to occur without the cooperative program, and relating to existing circumstances. The director may also consider whether any alternative arrangements would be less restrictive of competition while achieving the same goals.

Â Â Â Â Â  (6) An order approving a cooperative program shall identify and define the limits of the permitted activities for purposes of granting antitrust immunity under ORS 442.700 to 442.760.

Â Â Â Â Â  (7) An order approving a cooperative program shall include:

Â Â Â Â Â  (a) Approval of specific activities listed in ORS 442.715;

Â Â Â Â Â  (b) Approval of activities the director anticipates will have substantial anticompetitive effects;

Â Â Â Â Â  (c) Approval of the proposed budget of the cooperative program;

Â Â Â Â Â  (d) The goals listed in ORS 442.705 (2) that the cooperative program is expected to achieve; and

Â Â Â Â Â  (e) Approval of the cooperative program as described in the application and a finding that the cooperative program is in the public interest.

Â Â Â Â Â  (8) An order denying the application for a cooperative program shall identify the findings of fact and reasons supporting denial.

Â Â Â Â Â  (9) Either the director or all the parties to the cooperative program may request a modification of an application made under this section. A request for a modification shall result in one extension of 30 days after submission of the modified application. The director shall issue an order under this section within 30 days after submission of the modified application. [1993 c.769 Â§14]

Â Â Â Â Â  442.715 Authorized practices under approved cooperative program. (1) To the extent permitted by an order issued under ORS 442.710, health care providers providing heart and kidney transplant services through a cooperative program approved under ORS 442.700 to 442.760 may engage in the following practices in order to achieve the goals described in ORS 442.705 (2):

Â Â Â Â Â  (a) Set prices for heart and kidney transplants and all services directly related to heart and kidney transplants;

Â Â Â Â Â  (b) Refuse to deal with competitors in the heart and kidney transplant market;

Â Â Â Â Â  (c) Allocate product, service, geographic and patient markets directly relating to heart and kidney transplants;

Â Â Â Â Â  (d) Acquire and maintain a monopoly in heart and kidney transplant services; and

Â Â Â Â Â  (e) Engage in other activities that might give rise to liability under ORS 646.705 to 646.836 or federal antitrust laws.

Â Â Â Â Â  (2) To the extent permitted by an order issued under ORS 442.710 and in addition to the provisions of subsection (1) of this section, physicians participating in a cooperative program may agree among themselves on referrals of nontransplant cardiac surgeries to the extent necessary to achieve redistribution of the cardiac surgery cases among participating surgeons.

Â Â Â Â Â  (3) The Legislative Assembly intends that all persons arranging or participating in a cooperative program approved and conducted in accordance with an order issued under ORS 442.710 and all persons participating in good faith negotiations conducted pursuant to ORS 442.750 shall:

Â Â Â Â Â  (a) Not be subject to the provisions of ORS 646.705 to 646.836 so long as the activities of the cooperative program are regulated, lawful and approved in accordance with ORS 442.700 to 442.760 and 646.740; and

Â Â Â Â Â  (b) Receive the full benefit of state action immunity under federal antitrust laws. [1993 c.769 Â§2]

Â Â Â Â Â  442.720 Board of governors for cooperative program. (1) If the Director of Human Services issues an order approving an application for a cooperative program under ORS 442.710, the director shall establish a board of governors to govern the cooperative program. The board of governors shall not constitute, for any purpose, a governmental agency.

Â Â Â Â Â  (2) The board of governors shall consist of the president or other chief executive officer of each health care provider that is a party to the cooperative program agreement and the director or a designee of the director. The designee shall serve at the pleasure of the director. The designee shall not have any economic or other interest in any of the health care providers associated with the cooperative program.

Â Â Â Â Â  (3) In governing the cooperative program, the board of governors shall develop policy and approve budgets for the implementation of the cooperative program.

Â Â Â Â Â  (4) The director or designee of the director may reject any operating or capital budget of the cooperative program upon a finding by the director that the budget is not consistent with the goals listed in ORS 442.705 (2) that the cooperative program is expected to achieve. [1993 c.769 Â§5]

Â Â Â Â Â  442.725 Annual report of board of governors. Not later than 60 days following each anniversary date of the approval of a cooperative program by the Director of Human Services, the board of governors of the cooperative program shall deliver an annual report to the director. The report shall specifically describe:

Â Â Â Â Â  (1) How heart and kidney transplant services and related services of the cooperative program are being provided in accordance with the order;

Â Â Â Â Â  (2) Which of the goals identified in the order are being achieved and to what extent; and

Â Â Â Â Â  (3) Any substantial changes in the cooperative program. [1993 c.769 Â§6]

Â Â Â Â Â  442.730 Review and evaluation of report; modification or revocation of order of approval. (1) The Director of Human Services shall review and evaluate the annual report delivered under ORS 442.725. The director shall:

Â Â Â Â Â  (a) Determine the extent to which the cooperative program is achieving the goals identified in the order;

Â Â Â Â Â  (b) Review the activities being conducted to achieve the goals; and

Â Â Â Â Â  (c) Determine whether each of the activities is still necessary and appropriate to achieve the goals.

Â Â Â Â Â  (2) If the director determines that additional information is needed for the review described in subsection (1) of this section, the director may order the board of governors to provide the information within a specified time.

Â Â Â Â Â  (3) Within 60 days after receiving the annual report or any additional information ordered under subsection (2) of this section, the director shall:

Â Â Â Â Â  (a) Approve the report if the director determines that the cooperative program is operating in accordance with the order and that the goals identified in the order are being adequately achieved by the cooperative program;

Â Â Â Â Â  (b) Modify the order as appropriate to adjust to changes in the cooperative program approved by the director and approve the report as provided in paragraph (a) of this subsection;

Â Â Â Â Â  (c) Order the board of governors to make remedial changes in anticompetitive activities not in compliance with the order and request the board of governors to report on progress not later than a deadline specified by the director;

Â Â Â Â Â  (d) Revoke approval of the cooperative program; or

Â Â Â Â Â  (e) Take any of the actions set forth in ORS 442.740. [1993 c.769 Â§7]

Â Â Â Â Â  442.735 Complaint procedure. (1) Any person may file a complaint with the Director of Human Services requesting that a specific decision or action of a cooperative program supervised by the director be reversed or modified, or that approval for all or part of the activities permitted by the order be suspended or terminated. The complaint shall allege the reasons for the requested action and shall include any evidence relating to the complaint.

Â Â Â Â Â  (2) The director on the directorÂs own initiative may at any time request information from the board of governors concerning the activities of the cooperative program to determine whether the cooperative program is in compliance with the order. [1993 c.769 Â§8]

Â Â Â Â Â  442.740 Powers of director over action under cooperative program. (1) During the review of the annual report described in ORS 442.730, after receiving a complaint under ORS 442.735, or on the directorÂs own initiative, the Director of Human Services may take one or more of the following actions:

Â Â Â Â Â  (a) If the director determines that a particular decision or action is not in accordance with the order, or that the parties are engaging in anticompetitive activity not permitted by the order, the director may direct the board of governors to identify and implement corrective action to insure compliance with the order or may modify the order.

Â Â Â Â Â  (b) If the director determines that the cooperative program is engaging in unlawful activity not permitted by the order or is not complying with the directive given under paragraph (a) of this subsection, the director may serve on the cooperative program a proposed order directing the cooperative program to:

Â Â Â Â Â  (A) Conform with the directive under paragraph (a) of this subsection; or

Â Â Â Â Â  (B) Cease and desist from engaging in the activity.

Â Â Â Â Â  (2) The cooperative program shall have up to 30 days to comply with a proposed order under subsection (1)(b) of this section unless the board of governors demonstrates additional time is needed for compliance.

Â Â Â Â Â  (3) If the director determines that the participants in the cooperative program are in substantial noncompliance with the cease and desist directive, the director may seek an appropriate injunction in the circuit courts of
Marion
or
Multnomah
Counties
.

Â Â Â Â Â  (4) If the director determines that a sufficient number of the goals set forth in ORS 442.705 (2) are not being achieved or that the cooperative program is engaging in activity not permitted by the order, the director may suspend or terminate approval for all or part of the activities approved and permitted by the order.

Â Â Â Â Â  (5) A proposed order to be entered under subsection (1)(b) or (4) of this section may be served upon the cooperative program without prior notice. The cooperative program may contest the proposed order by filing a written request for a contested case hearing with the director not later than 20 days following the date of the proposed order. The proposed order shall become final if no request for a hearing is received. Unless inconsistent with this subsection, the provisions of ORS chapter 183, as applicable, shall govern the hearing procedure and any judicial review.

Â Â Â Â Â  (6) The only effect of an order suspending or terminating approval under ORS 442.700 to 442.760 shall be to withdraw the immunities granted under ORS 442.715 (3) for anticompetitive activity permitted by the order and taken after the effective date of the order. [1993 c.769 Â§9]

Â Â Â Â Â  442.745 Disclosure of confidential information not waiver of right to protect information. If parties to a cooperative program agreement provide the Director of Human Services with written or oral information that is confidential or otherwise protected from disclosure under
Oregon
law, the disclosures shall not be considered a waiver of any right to protect the information from disclosure in other proceedings. [1993 c.769 Â§10]

Â Â Â Â Â  442.750 Status of actions under cooperative program; effect on other liability. (1) Notwithstanding the provisions of ORS 646.705 to 646.836:

Â Â Â Â Â  (a) A cooperative program for which approval has been granted under ORS 442.700 to 442.760 and 646.740 is a lawful program to the extent it engages in activities permitted by the order and supervised by the Director of Human Services and is in compliance with the order; and

Â Â Â Â Â  (b) If the parties to a cooperative program apply to the director as provided in ORS 442.710, the conduct of the parties and all other participants in negotiating or entering into a cooperative program is lawful conduct.

Â Â Â Â Â  (2) Subsection (1)(b) of this section does not apply to persons negotiating a cooperative program if it can be demonstrated, by a preponderance of the evidence, that the persons do not or did not intend to enter into a cooperative agreement.

Â Â Â Â Â  (3) Nothing in ORS 442.700 to 442.760 and 646.740 shall be construed to immunize any person from liability or impose liability where none would otherwise exist under federal or state antitrust laws for conduct in negotiating and entering into a cooperative program for which no application was filed with the director. [1993 c.769 Â§11]

Â Â Â Â Â  442.755 Rules; costs; fees. (1) The Director of Human Services shall adopt rules as may be necessary to carry out the provisions of ORS 442.700 to 442.760.

Â Â Â Â Â  (2) The costs of program approval and supervision shall be paid by the parties to a cooperative program agreement and the director shall set fees for application, annual review and supervision as necessary to fund the directorÂs supervision of the program. [1993 c.769 Â§12]

Â Â Â Â Â  442.760 Status to contest order. Notwithstanding the provisions of ORS 183.310 (7) and 183.480, only a party to a cooperative program agreement or the Director of Human Services shall be entitled to a contested case hearing or judicial review of an order issued pursuant to ORS 442.700 to 442.760 and 646.740. [1993 c.769 Â§13; 2003 c.75 Â§92]

ADVISORY COMMITTEE ON PHYSICIAN CREDENTIALING INFORMATION

Â Â Â Â Â  442.800 Advisory Committee on Physician Credentialing Information; membership; terms. (1) The Advisory Committee on Physician Credentialing Information is established within the Office for Oregon Health Policy and Research. The committee consists of nine members appointed by the Administrator of the Office for Oregon Health Policy and Research as follows:

Â Â Â Â Â  (a) Three members who are physicians licensed by the Oregon Medical Board or representatives of physician organizations doing business within the State of
Oregon
;

Â Â Â Â Â  (b) Three representatives of hospitals licensed by the Department of Human Services; and

Â Â Â Â Â  (c) Three representatives of health care service contractors that have been issued a certificate of authority to transact health insurance in this state by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) All members appointed pursuant to subsection (1) of this section shall be knowledgeable about national standards relating to physician credentialing.

Â Â Â Â Â  (3) The term of appointment for each member of the committee is three years. If, during a memberÂs term of appointment, the member no longer qualifies to serve as designated by the criteria of subsection (1) of this section, the member must resign. If there is a vacancy for any cause, the administrator shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) Members of the committee are not entitled to compensation or reimbursement of expenses. [1999 c.494 Â§1]

Â Â Â Â Â  Note: 442.800 to 442.807 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.805 Committee recommendations. (1) The Advisory Committee on Physician Credentialing Information shall develop and submit recommendations to the Administrator of the Office for Oregon Health Policy and Research for the collection of uniform information necessary for hospitals and health plans to credential physicians seeking membership on a hospital medical staff or designation as a participating provider for a health plan. The recommendations must specify:

Â Â Â Â Â  (a) The content and format of a credentialing application form; and

Â Â Â Â Â  (b) The content and format of a recredentialing application form.

Â Â Â Â Â  (2) The committee shall meet at least once every calendar year to review the uniform credentialing information and to assure the administrator that the information complies with credentialing standards developed by national accreditation organizations and applicable regulations of the federal government.

Â Â Â Â Â  (3) The Office for Oregon Health Policy and Research shall provide the support staff necessary for the committee to accomplish its duties. [1999 c.494 Â§3]

Â Â Â Â Â  Note: See note under 442.800.

Â Â Â Â Â  442.807 Implementation of recommendations; rules. (1) Within 30 days of receiving the recommendations of the Advisory Committee on Physician Credentialing Information, the Administrator of the Office for Oregon Health Policy and Research shall forward the recommendations to the Director of the Department of Consumer and Business Services and to the Director of Human Services. The administrator shall request that the Department of Consumer and Business Services and the Department of Human Services adopt rules to carry out the efficient implementation and enforcement of the recommendations of the committee.

Â Â Â Â Â  (2) The Department of Consumer and Business Services and the Department of Human Services shall:

Â Â Â Â Â  (a) Adopt administrative rules in a timely manner, as required by the Administrative Procedures Act, for the purpose of effectuating the provisions of ORS 442.800 to 442.807; and

Â Â Â Â Â  (b) Consult with each other and with the administrator to ensure that the rules adopted by the Department of Consumer and Business Services and the Department of Human Services are identical and are consistent with the recommendations developed pursuant to ORS 442.805 for affected hospitals and health care service contractors.

Â Â Â Â Â  (3) The uniform credentialing information required pursuant to the administrative rules of the Department of Consumer and Business Services and the Department of Human Services represent the minimum uniform credentialing information required by the affected hospitals and health care service contractors. Nothing in ORS 442.800 to 442.807 shall be interpreted to prevent an affected hospital or health care service contractor from requesting additional credentialing information from a licensed physician for the purpose of completing physician credentialing procedures used by the affected hospital or health care service contractor. [1999 c.494 Â§4; 2001 c.900 Â§180]

Â Â Â Â Â  Note: See note under 442.800.

OREGON
PATIENT SAFETY COMMISSION

Â Â Â Â Â  Note: Section 1, chapter 686, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 1. Definitions. As used in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003]:

Â Â Â Â Â  (1) ÂParticipantÂ means an entity that reports patient safety data to a patient safety reporting program, and any agent, employee, consultant, representative, volunteer or medical staff member of the entity.

Â Â Â Â Â  (2) ÂPatient safety activitiesÂ includes but is not limited to:

Â Â Â Â Â  (a) The collection and analysis of patient safety data by a participant;

Â Â Â Â Â  (b) The collection and analysis of patient safety data by the Oregon Patient Safety Commission established in section 2 of this 2003 Act [442.820];

Â Â Â Â Â  (c) The utilization of patient safety data by participants;

Â Â Â Â Â  (d) The utilization of patient safety data by the Oregon Patient Safety Commission to improve the quality of care with respect to patient safety and to provide assistance to health care providers to minimize patient risk; and

Â Â Â Â Â  (e) Oral and written communication regarding patient safety data among two or more participants with the intent of making a disclosure to or preparing a report to be submitted to a patient safety reporting program.

Â Â Â Â Â  (3) ÂPatient safety dataÂ means oral communication or written reports, data, records, memoranda, analyses, deliberative work, statements, root cause analyses or action plans that are collected or developed to improve patient safety or health care quality that:

Â Â Â Â Â  (a) Are prepared by a participant for the purpose of reporting patient safety data voluntarily to a patient safety reporting program, or that are communicated among two or more participants with the intent of making a disclosure to or preparing a report to be submitted to a patient safety reporting program; or

Â Â Â Â Â  (b) Are created by or at the direction of the patient safety reporting program, including communication, reports, notes or records created in the course of an investigation undertaken at the direction of the Oregon Patient Safety Commission.

Â Â Â Â Â  (4) ÂPatient safety reporting programÂ includes but is not limited to the Oregon Patient Safety Reporting Program created in section 4 of this 2003 Act and any other patient safety reporting program established to improve the safety and quality of patient care.

Â Â Â Â Â  (5) ÂSerious adverse eventÂ means an objective and definable negative consequence of patient care, or the risk thereof, that is unanticipated, usually preventable and results in, or presents a significant risk of, patient death or serious physical injury. [2003 c.686 Â§1]

Â Â Â Â Â  442.820
Oregon
Patient Safety Commission. (1) The Oregon Patient Safety Commission is established as a semi-independent state agency subject to ORS 182.456 to 182.472. The commission shall exercise and carry out all powers, rights and privileges that are expressly conferred upon it, are implied by law or are incident to such powers.

Â Â Â Â Â  (2) The mission of the commission is to improve patient safety by reducing the risk of serious adverse events occurring in
Oregon
Âs health care system and by encouraging a culture of patient safety in
Oregon
. To accomplish this mission, the commission shall:

Â Â Â Â Â  (a) Establish a confidential, voluntary serious adverse event reporting system to identify serious adverse events;

Â Â Â Â Â  (b) Establish quality improvement techniques to reduce systemsÂ errors contributing to serious adverse events; and

Â Â Â Â Â  (c) Disseminate evidence-based prevention practices to improve patient outcomes.

Â Â Â Â Â  (3) ORS 192.410 to 192.505 do not apply to public records created or maintained by the commission that contain patient safety data or to reports obtained by the program.

Â Â Â Â Â  (4) ORS 192.610 to 192.690 do not apply to portions of a meeting of the Oregon Patient Safety Commission Board of Directors, or subcommittees or advisory committees established by the board, to consider information that identifies a participant or patient and the written minutes of that portion of the meeting. [2003 c.686 Â§2]

Â Â Â Â Â  Note: 442.820 to 442.835 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 442 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  442.825 Funds received by commission. The Oregon Patient Safety Commission may accept contributions of funds and assistance from the United States Government or its agencies or from any other source, public or private, and agree to conditions not inconsistent with the purposes of the commission. All funds received by the commission shall be deposited in the account established pursuant to ORS 182.470. The commission may apply for grants and foundation support and may compete for contracts consistent with the mission and goals of the commission. [2003 c.686 Â§3]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  442.830
Oregon
Patient Safety Commission Board of Directors. (1) There is established the Oregon Patient Safety Commission Board of Directors consisting of 17 members, including the Public Health Officer and 16 directors who shall be appointed by the Governor and who shall be confirmed by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) Membership on the board shall reflect the diversity of facilities, providers, insurers, purchasers and consumers that are involved in patient safety. Directors shall demonstrate interest, knowledge or experience in the area of patient safety.

Â Â Â Â Â  (3) The membership of the board shall be as follows:

Â Â Â Â Â  (a) The Public Health Officer or the officerÂs designee;

Â Â Â Â Â  (b) One faculty member, who is not involved in the direct delivery of health care, of the Oregon University System or a private
Oregon
university;

Â Â Â Â Â  (c) Two representatives of group purchasers of health care, one of whom shall be employed by a state or other governmental entity and neither of whom may provide direct health care services or have an immediate family member who is involved in the delivery of health care;

Â Â Â Â Â  (d) Two representatives of health care consumers, neither of whom may provide direct health care services or have an immediate family member who is involved in the delivery of health care;

Â Â Â Â Â  (e) Two representatives of health insurers, including a representative of a domestic not-for-profit health care service contractor, a representative of a domestic insurance company licensed to transact health insurance or a representative of a health maintenance organization;

Â Â Â Â Â  (f) One representative of a statewide or national labor organization;

Â Â Â Â Â  (g) Two physicians licensed under ORS chapter 677 who are in active practice;

Â Â Â Â Â  (h) Two hospital administrators or their designees;

Â Â Â Â Â  (i) One pharmacist licensed under ORS chapter 689;

Â Â Â Â Â  (j) One representative of an ambulatory surgical center or an outpatient renal dialysis facility;

Â Â Â Â Â  (k) One nurse licensed under ORS chapter 678 who is in active clinical practice; and

Â Â Â Â Â  (L) One nursing home administrator licensed under ORS chapter 678 or one nursing home director of nursing services.

Â Â Â Â Â  (4) The term of office of each director appointed by the Governor is four years. Before the expiration of the term of a director, the Governor shall appoint a successor whose term begins on October 1 next following. A director is eligible for reappointment for an additional term. If there is a vacancy for any cause, the Governor shall make an appointment to become effective immediately for the unexpired term. The board shall nominate a slate of candidates whenever a vacancy occurs or is announced and shall forward the recommended candidates to the Governor for consideration.

Â Â Â Â Â  (5) The board shall select one of its members as chairperson and another as vice chairperson for the terms and with the duties and powers as the board considers necessary for performance of the functions of those offices. The board shall adopt bylaws as necessary for the efficient and effective operation of the commission.

Â Â Â Â Â  (6) The Governor may remove any member of the board at any time at the pleasure of the Governor, but not more than eight directors shall be removed within a period of four years, unless it is for corrupt conduct in office. The board may remove a director as specified in the commission bylaws.

Â Â Â Â Â  (7) The board may appoint subcommittees and advisory groups as needed to assist the board, including but not limited to one or more consumer advisory groups and technical advisory groups. The technical advisory groups shall include physicians, nurses and other licensed or certified professionals with specialty knowledge and experience as necessary to assist the board.

Â Â Â Â Â  (8) No voting member of the board may be an employee of the commission. [2003 c.686 Â§7; 2007 c.71 Â§130; 2007 c.476 Â§5]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  442.835 Appointment of administrator. The Oregon Patient Safety Commission Board of Directors shall appoint an administrator of the Oregon Patient Safety Commission. Subject to the supervision of the board, the administrator has authority to direct the affairs of the commission. The administrator may not be a voting member of the board. [2003 c.686 Â§11]

Â Â Â Â Â  Note: See note under 442.820.

Â Â Â Â Â  Note: Sections 4 to 6, 9, 12 and 16, chapter 686, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 4.
Oregon
Patient Safety Reporting Program; participants; reports. (1) The Oregon Patient Safety Reporting Program is created in the Oregon Patient Safety Commission to develop a serious adverse event reporting system. The program shall include but is not limited to:

Â Â Â Â Â  (a) Reporting by participants, in a timely manner and in the form determined by the Oregon Patient Safety Commission Board of Directors established in section 7 of this 2003 Act [442.830], of the following:

Â Â Â Â Â  (A) Serious adverse events;

Â Â Â Â Â  (B) Root cause analyses of serious adverse events;

Â Â Â Â Â  (C) Action plans established to prevent similar serious adverse events; and

Â Â Â Â Â  (D) Patient safety plans establishing procedures and protocols.

Â Â Â Â Â  (b) Analyzing reported serious adverse events, root cause analyses and action plans to develop and disseminate information to improve the quality of care with respect to patient safety. This information shall be made available to participants and shall include but is not limited to:

Â Â Â Â Â  (A) Statistical analyses;

Â Â Â Â Â  (B) Recommendations regarding quality improvement techniques;

Â Â Â Â Â  (C) Recommendations regarding standard protocols; and

Â Â Â Â Â  (D) Recommendations regarding best patient safety practices.

Â Â Â Â Â  (c) Providing technical assistance to participants, including but not limited to recommendations and advice regarding methodology, communication, dissemination of information, data collection, security and confidentiality.

Â Â Â Â Â  (d) Auditing participant reporting to assess the level of reporting of serious adverse events, root cause analyses and action plans.

Â Â Â Â Â  (e) Overseeing action plans to assess whether participants are taking sufficient steps to prevent the occurrence of serious adverse events.

Â Â Â Â Â  (f) Creating incentives to improve and reward participation, including but not limited to providing:

Â Â Â Â Â  (A) Feedback to participants; and

Â Â Â Â Â  (B) Rewards and recognition to participants.

Â Â Â Â Â  (g) Distributing written reports using aggregate, de-identified data from the program to describe statewide serious adverse event patterns and maintaining a website to facilitate public access to reports, as well as a list of names of participants. The reports shall include but are not limited to:

Â Â Â Â Â  (A) The types and frequencies of serious adverse events;

Â Â Â Â Â  (B) Yearly serious adverse event totals and trends;

Â Â Â Â Â  (C) Clusters of serious adverse events;

Â Â Â Â Â  (D) Demographics of patients involved in serious adverse events, including the frequency and types of serious adverse events associated with language barriers or ethnicity;

Â Â Â Â Â  (E) SystemsÂ factors associated with particular serious adverse events;

Â Â Â Â Â  (F) Interventions to prevent frequent or high severity serious adverse events; and

Â Â Â Â Â  (G) Appropriate consumer information regarding prevention of serious adverse events.

Â Â Â Â Â  (2) Participation in the program is voluntary. The following entities are eligible to participate:

Â Â Â Â Â  (a) Hospitals as defined in ORS 442.015;

Â Â Â Â Â  (b) Long term care facilities as defined in ORS 442.015;

Â Â Â Â Â  (c) Pharmacies licensed under ORS chapter 689;

Â Â Â Â Â  (d) Ambulatory surgical centers as defined in ORS 442.015;

Â Â Â Â Â  (e) Outpatient renal dialysis facilities as defined in ORS 442.015;

Â Â Â Â Â  (f) Freestanding birthing centers as defined in ORS 442.015; and

Â Â Â Â Â  (g) Independent professional health care societies or associations.

Â Â Â Â Â  (3) Reports or other information developed and disseminated by the program may not contain or reveal the name of or other identifiable information with respect to a particular participant providing information to the commission for the purposes of sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003], or to any individual identified in the report or information, and upon whose patient safety data, patient safety activities and reports the commission has relied in developing and disseminating information pursuant to this section.

Â Â Â Â Â  (4) After a serious adverse event occurs, a participant must provide written notification in a timely manner to each patient served by the participant who is affected by the event. Notice provided under this subsection may not be construed as an admission of liability in a civil action. [2003 c.686 Â§4]

Â Â Â Â Â  Sec. 5. Patient safety data; use; disclosure. (1) Patient safety data reported to the Oregon Patient Safety Commission and information developed pursuant to the auditing and oversight described in section 4 (1) of this 2003 Act may not be disclosed to, subject to subpoena by or used by any state agency for purposes of any enforcement or regulatory action in relation to a participant.

Â Â Â Â Â  (2) Nothing in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003] may be construed to limit the regulatory or enforcement authority of any state agency and, except for patient safety data, state agencies have the same authority to access participant records or other information in the same manner and to the same extent as if sections 1 to 12 of this 2003 Act were not enacted.

Â Â Â Â Â  (3) As used in this section, Âstate agencyÂ has the meaning given that term in ORS 183.750. [2003 c.686 Â§5]

Â Â Â Â Â  Sec. 6. Fees. The Oregon Patient Safety Commission may assess fees on the entities described in section 4 (2)(a) to (f), chapter 686, Oregon Laws 2003, as determined by the Oregon Patient Safety Commission Board of Directors to fund the operating costs of the Oregon Patient Safety Reporting Program. [2003 c.686 Â§6; 2007 c.476 Â§2]

Â Â Â Â Â  Sec. 9. Powers of board relating to
Oregon
Patient Safety Reporting Program; rules; confidentiality of patient safety data. (1) Except as otherwise provided in sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003], the Oregon Patient Safety Commission Board of Directors, or officials of the Oregon Patient Safety Commission acting under the authority of the board, shall exercise all the powers of the commission and shall govern the commission. The board shall adopt rules necessary for the implementation of the Oregon Patient Safety Reporting Program, including but not limited to:

Â Â Â Â Â  (a) Developing a list of objective and definable serious adverse events to be reported by participants. In developing this list, the board shall consider similar lists developed in other states and nationally. The board may change the list from time to time. The first list developed by the board shall focus on serious adverse events that caused death or serious physical injury. Later lists may include, in the discretion of the board, serious adverse events that did not cause death or serious physical injury but posed a significant risk of death or a risk of significant physical injury.

Â Â Â Â Â  (b) Developing a budget.

Â Â Â Â Â  (c) Establishing a process to seek grants and other funding from federal and other sources.

Â Â Â Â Â  (d) Establishing a method to determine participant fees, if necessary.

Â Â Â Â Â  (e) Establishing auditing and oversight procedures, including a process to:

Â Â Â Â Â  (A) Assess completeness of reports from participants;

Â Â Â Â Â  (B) Assess credibility and thoroughness of root cause analyses submitted to the program;

Â Â Â Â Â  (C) Assess the acceptability of action plans and participant follow-up on the action plan; and

Â Â Â Â Â  (D) Obtain certification by the Public Health Officer on the completeness, credibility, thoroughness and acceptability of participant reports, root cause analyses and action plans.

Â Â Â Â Â  (f) Establishing criteria for terminating a participant from the program. Incomplete reporting, failure to comply with section 4 (4) of this 2003 Act or failure to adequately implement an action plan are grounds for termination from the program.

Â Â Â Â Â  (2) The board may not use or disclose patient safety data reported, collected or developed pursuant to sections 1 to 12 of this 2003 Act for purposes of any enforcement or regulatory action in relation to a participant.

Â Â Â Â Â  (3) The board shall maintain the confidentiality of all patient safety data that identifies or could be reasonably used to identify a participant or an individual who is receiving or has received health care from the participant. [2003 c.686 Â§9]

Â Â Â Â Â  Sec. 12. Patient safety data not admissible in civil actions. (1) Patient safety data and reports obtained by a patient safety reporting program from participants are confidential and privileged and are not admissible in evidence in any civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding. Patient safety data, patient safety activities and reports are not subject to:

Â Â Â Â Â  (a) Civil or administrative subpoena;

Â Â Â Â Â  (b) Discovery in connection with a civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding; or

Â Â Â Â Â  (c) Disclosure under state public records law pursuant to section 2 (3) of this 2003 Act [442.820 (3)] and, if permissible, federal public records laws.

Â Â Â Â Â  (2) The privilege established under this section does not apply to records of a patientÂs medical diagnosis and treatment and to records of a participant created in the ordinary course of business.

Â Â Â Â Â  (3) Patient safety data, collected or developed for the purpose of and with the intent to communicate with or to make a disclosure or report to the patient safety reporting program, that are contained in the business records of the participant are confidential and not subject to civil or administrative subpoena or to discovery in a civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding.

Â Â Â Â Â  (4) The following persons are not subject to an action for civil damages for affirmative actions taken, acts of omission or statements made in good faith:

Â Â Â Â Â  (a) A person serving on the Oregon Patient Safety Commission Board of Directors;

Â Â Â Â Â  (b) A person serving on a committee established by the board;

Â Â Â Â Â  (c) A person communicating information to the Oregon Patient Safety Reporting Program; or

Â Â Â Â Â  (d) A person conducting a study or investigation on behalf of the program.

Â Â Â Â Â  (5) A participant or a representative of the Oregon Patient Safety Reporting Program may not be examined in any civil action, including but not limited to a judicial, administrative, arbitration or mediation proceeding, as to whether a communication of any kind, including oral and written communication, has been made or shared with another participant or with the program regarding patient safety data, patient safety activities, reports, records, memoranda, analyses, deliberative work, statements or root cause analyses, provided the communication was made with the intent of making a disclosure to or preparing a report to be submitted to the Oregon Patient Safety Commission.

Â Â Â Â Â  (6) Nothing in this section may be construed to:

Â Â Â Â Â  (a) Limit or discourage patient safety activities of or among participants or the voluntary reporting of patient safety data by one or more participants, individually or jointly, to a patient safety reporting program;

Â Â Â Â Â  (b) Affect other privileges that are available under federal or state laws that provide greater peer review or confidentiality protections than do the protections afforded under sections 1 to 12 of this 2003 Act [442.820 to 442.835 and sections 1, 4 to 6, 8 to 10 and 12, chapter 686, Oregon Laws 2003];

Â Â Â Â Â  (c) Preempt or otherwise affect mandatory reporting requirements under
Oregon
law or licensing or certification requirements of state or federal law; or

Â Â Â Â Â  (d) Diminish obligations of participants to comply with state and federal laws pertaining to quality assurance, personnel management and infection control requirements.

Â Â Â Â Â  (7) Reporting or sharing of patient safety data by a participant is not a waiver of any privilege or protection established under sections 1 to 12 of this 2003 Act or other
Oregon
law. [2003 c.686 Â§12]

Â Â Â Â Â  Sec. 16. Sections 1, 4, 5, 6, 9, 10 and 12, chapter 686, Oregon Laws 2003, and section 3 of this 2007 Act [section 3, chapter 476, Oregon Laws 2007,] are repealed on January 2, 2010. [2003 c.686 Â§16; 2007 c.476 Â§4]

Â Â Â Â Â  Note: Section 3, chapter 476, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 3. Limit on amounts collected to fund
Oregon
Patient Safety Reporting Program. (1) Amounts collected by the Oregon Patient Safety Commission under section 6, chapter 686, Oregon Laws 2003, may not exceed $1.5 million for the fiscal year beginning on July 1, 2007, and ending on June 30, 2008.

Â Â Â Â Â  (2) The dollar amount specified in subsection (1) of this section shall be adjusted annually by the commission based upon the change in the Consumer Price Index as defined in ORS 327.006 for every fiscal year beginning on or after July 1, 2008. [2007 c.476 Â§3]

HEALTH CARE ACQUIRED INFECTIONS

Â Â Â Â Â  Note: Sections 1 to 6 and 12, chapter 838, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. The Legislative Assembly finds that Oregonians should be free from infections acquired during the delivery of health care. Action taken in this state to prevent health care acquired infections should be trustworthy, effective, transparent and reliable. [2007 c.838 Â§1]

Â Â Â Â Â  Sec. 2. As used in sections 1 to 6 of this 2007 Act:

Â Â Â Â Â  (1) ÂHealth care facilityÂ has the meaning given that term in ORS 442.015.

Â Â Â Â Â  (2) ÂHealth care acquired infectionÂ means a localized or systemic condition that:

Â Â Â Â Â  (a) Results from an adverse reaction to the presence of an infectious agent or its toxin; and

Â Â Â Â Â  (b) Was not present or incubating at the time of admission to the health care facility.

Â Â Â Â Â  (3) ÂRisk-adjusted methodologyÂ means a standardized method used to ensure that intrinsic and extrinsic risk factors for a health care acquired infection are considered in the calculation of health care acquired infection rates. [2007 c.838 Â§2]

Â Â Â Â Â  Sec. 3. (1) There is established in the Office for Oregon Health Policy and Research the Oregon Health Care Acquired Infection Reporting Program. The program shall:

Â Â Â Â Â  (a) Provide useful and credible infection measures, specific to each health care facility, to consumers;

Â Â Â Â Â  (b) Promote quality improvement in health care facilities; and

Â Â Â Â Â  (c) Utilize existing quality improvement efforts to the extent practicable.

Â Â Â Â Â  (2) The office shall adopt rules to:

Â Â Â Â Â  (a) Require health care facilities to report to the office health care acquired infection measures, including but not limited to health care acquired infection rates;

Â Â Â Â Â  (b) Specify the health care acquired infection measures that health care facilities must report; and

Â Â Â Â Â  (c) Prescribe the form, manner and frequency of reports of health care acquired infection measures by health care facilities.

Â Â Â Â Â  (3) In prescribing the form, manner and frequency of reports of health care acquired infection measures by health care facilities, to the extent practicable and appropriate to avoid unnecessary duplication of reporting by facilities, the office shall align the requirements with the requirements for health care facilities to report similar data to the Department of Human Services and to the Centers for Medicare and Medicaid Services.

Â Â Â Â Â  (4) The office shall utilize, to the extent practicable and appropriate, a credible and reliable risk-adjusted methodology in analyzing the health care acquired infection measures reported by health care facilities.

Â Â Â Â Â  (5) The office shall provide health care acquired infection measures and related information to health care facilities in a manner that promotes quality improvement in the health care facilities.

Â Â Â Â Â  (6) The office shall adopt rules prescribing the form, manner and frequency for public disclosure of reported health care acquired infection measures. The office shall disclose updated information to the public no less frequently than every six months beginning January 1, 2010, and no less frequently than every calendar quarter beginning January 1, 2011.

Â Â Â Â Â  (7) Individually identifiable health information submitted to the office by health care facilities pursuant to this section may not be disclosed to, made subject to subpoena by or used by any state agency for purposes of any enforcement or regulatory action in relation to a participating health care facility. [2007 c.838 Â§3]

Â Â Â Â Â  Sec. 4. (1) There is established the Health Care Acquired Infection Advisory Committee to advise the Administrator of the Office for Oregon Health Policy and Research regarding the Oregon Health Care Acquired Infection Reporting Program. The advisory committee shall consist of 16 members appointed by the administrator as follows:

Â Â Â Â Â  (a) Seven of the members shall be health care providers or their designees, including:

Â Â Â Â Â  (A) A hospital administrator who has expertise in infection control and who represents a hospital that contains fewer than 100 beds;

Â Â Â Â Â  (B) A hospital administrator who has expertise in infection control and who represents a hospital that contains 100 or more beds;

Â Â Â Â Â  (C) A long term care administrator;

Â Â Â Â Â  (D) A hospital quality director;

Â Â Â Â Â  (E) A physician with expertise in infectious disease;

Â Â Â Â Â  (F) A registered nurse with interest and involvement in infection control; and

Â Â Â Â Â  (G) A physician who practices in an ambulatory surgical center and who has interest and involvement in infection control.

Â Â Â Â Â  (b) Nine of the members shall be individuals who do not represent health care providers, including:

Â Â Â Â Â  (A) A consumer representative;

Â Â Â Â Â  (B) A labor representative;

Â Â Â Â Â  (C) An academic researcher;

Â Â Â Â Â  (D) A health care purchasing representative;

Â Â Â Â Â  (E) A representative of the Department of Human Services;

Â Â Â Â Â  (F) A representative of the business community;

Â Â Â Â Â  (G) A representative of the Oregon Patient Safety Commission who does not represent a health care provider on the commission;

Â Â Â Â Â  (H) The state epidemiologist; and

Â Â Â Â Â  (I) A health insurer representative.

Â Â Â Â Â  (2) The Administrator of the Office for Oregon Health Policy and Research and the advisory committee shall evaluate on a regular basis the quality and accuracy of the data collected and reported by health care facilities under section 3 of this 2007 Act and the methodologies of the Office for Oregon Health Policy and Research for data collection, analysis and public disclosure.

Â Â Â Â Â  (3) Members of the advisory committee are not entitled to compensation and shall serve as volunteers on the advisory committee.

Â Â Â Â Â  (4) Each member of the advisory committee shall serve a term of two years.

Â Â Â Â Â  (5) The advisory committee shall make recommendations to the administrator regarding:

Â Â Â Â Â  (a) The health care acquired infection measures that health care facilities must report, which may include but are not limited to:

Â Â Â Â Â  (A) Surgical site infections;

Â Â Â Â Â  (B) Central line related bloodstream infections;

Â Â Â Â Â  (C) Urinary tract infections; and

Â Â Â Â Â  (D) Health care facility process measures designed to ensure quality and to reduce health care acquired infections;

Â Â Â Â Â  (b) Methods for evaluating and quantifying health care acquired infection measures that align with other data collection and reporting methodologies of health care facilities and that support participation in other quality interventions;

Â Â Â Â Â  (c) Requiring different reportable health care acquired infection measures for differently situated health care facilities as appropriate;

Â Â Â Â Â  (d) A method to ensure that infections present upon admission to the health care facility are excluded from the rates of health care acquired infection disclosed to the public for the health care facility under sections 3 and 6 of this 2007 Act;

Â Â Â Â Â  (e) Establishing a process for evaluating the health care acquired infection measures reported under section 3 of this 2007 Act and for modifying the reporting requirements over time as appropriate;

Â Â Â Â Â  (f) Establishing a timetable to phase in the reporting and public disclosure of health care acquired infection measures; and

Â Â Â Â Â  (g) Procedures to protect the confidentiality of patients, health care professionals and health care facility employees.

Â Â Â Â Â  (6) The Office for Oregon Health Policy and Research shall adopt rules implementing the Oregon Health Care Acquired Infection Reporting Program no later than July 1, 2008. Health care facilities shall begin reporting health care acquired infection measures under section 3 of this 2007 Act no later than January 1, 2009. [2007 c.838 Â§4]

Â Â Â Â Â  Sec. 5. Notwithstanding the term of office specified by section 4 of this 2007 Act, of the members first appointed to the Health Care Acquired Infection Advisory Committee:

Â Â Â Â Â  (1) Five shall serve for terms ending January 1, 2010.

Â Â Â Â Â  (2) Five shall serve for terms ending January 1, 2011.

Â Â Â Â Â  (3) The remaining members shall serve for a term ending January 1, 2012. [2007 c.838 Â§5]

Â Â Â Â Â  Sec. 6. (1) In addition to any report required pursuant to section 3 of this 2007 Act, on or before April 30 of each year, the Administrator of the Office for Oregon Health Policy and Research shall prepare an annual report summarizing the health care facility reports submitted pursuant to section 3 of this 2007 Act. The Office for Oregon Health Policy and Research shall make the reports available to the public in the manner provided in ORS 192.243 and to the Legislative Assembly in the manner provided in ORS 192.245. The first report shall be made available no later than January 1, 2010.

Â Â Â Â Â  (2) The annual report shall, for each health care facility in the state, compare the health care acquired infection measures reported under section 3 of this 2007 Act. The office, in consultation with the Health Care Acquired Infection Advisory Committee, shall provide the information in the report in a format that is as easily comprehensible as possible.

Â Â Â Â Â  (3) The annual report may include findings, conclusions and trends concerning the health care acquired infection measures reported under section 3 of this 2007 Act, a comparison to the health care acquired infection measures reported in prior years and any policy recommendations.

Â Â Â Â Â  (4) The office shall publicize the annual report and its availability to interested persons, including providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, organized labor, consumer and patient advocacy groups and individual consumers.

Â Â Â Â Â  (5) The annual report and quarterly reports under this section and section 3 of this 2007 Act may not contain information that identifies a patient, a licensed health care professional or an employee of a health care facility in connection with a specific infection incident. [2007 c.838 Â§6]

Â Â Â Â Â  Sec. 12. Sections 1 to 6 of this 2007 Act are repealed on January 2, 2018. [2007 c.838 Â§12]

Â Â Â Â Â  442.990 [Amended by 1955 c.533 Â§9; repealed by 1977 c.717 Â§23]

_______________



Chapter 443

Chapter 443 Â Home Health Agencies; Residential Facilities; Hospice Programs

2007 EDITION

HOME HEALTH; RESIDENTIAL FACILITIES; HOSPICES

PUBLIC HEALTH AND SAFETY

HOME HEALTH AGENCIES

443.005Â Â Â Â  Definitions for ORS 443.005 to 443.095

443.015Â Â Â Â  License required; renewal, transferability of license

443.025Â Â Â Â  Hospitals exempt from certain requirements if standards are met

443.035Â Â Â Â  License fees; renewal; disposition of funds

443.045Â Â Â Â  Denial, suspension and revocation of licenses

443.055Â Â Â Â  Governing body of home health agencies

443.065Â Â Â Â  General requirements for home health agencies

443.075Â Â Â Â  Services and supplies prescribed by physician or nurse practitioner

443.085Â Â Â Â  Rules

443.090Â Â Â Â  Exemption from in-home care agency licensing requirements

443.095Â Â Â Â  Applicability of laws to domestic service

DOMICILIARY CARE FACILITIES

443.205Â Â Â Â  Definitions for ORS 443.215 and 443.225

443.215Â Â Â Â  Policy

443.225Â Â Â Â  Location and capacity of domiciliary care facilities

IN-HOME CARE AGENCIES

443.305Â Â Â Â  Definitions for ORS 443.305 to 443.350

443.315Â Â Â Â  License required; application; rules; fees

443.325Â Â Â Â  Grounds for denial, suspension or revocation of license; penalties

443.327Â Â Â Â  Injunctive relief; attorney fees and costs; notice to clients

443.340Â Â Â Â  Rules

443.345Â Â Â Â  Disposition of moneys

443.350Â Â Â Â  Applicability

RESIDENTIAL FACILITIES AND HOMES

443.400Â Â Â Â  Definitions for ORS 443.400 to 443.455

443.405Â Â Â Â  Exclusions from definition of Âresidential facilityÂ

443.410Â Â Â Â  License required

443.415Â Â Â Â  License applications; fee; investigations; grounds for issuance and denial of license

443.420Â Â Â Â  Qualifications for license

443.422Â Â Â Â  Siting of licensed residential facilities

443.425Â Â Â Â  License term; contents; renewal; fee

443.430Â Â Â Â  Transferability of license; disposition of license fees

443.435Â Â Â Â  Inspection of facilities

443.437Â Â Â Â  Choice of prescription and nonprescription drugs and supplies

443.440Â Â Â Â  Revocation and suspension of licenses; procedure

443.445Â Â Â Â  Persons admissible at facilities and homes; transfer of persons requiring certain treatment; operation of facilities by persons relying on spiritual means for healing

443.450Â Â Â Â  Rules

443.452Â Â Â Â  Waiver procedure

443.455Â Â Â Â  Civil penalties; rules

443.460Â Â Â Â  Exemptions

REGISTERED RESIDENTIAL FACILITIES

443.480Â Â Â Â  Definitions for ORS 443.480 to 443.500

443.485Â Â Â Â  Registration required; fee; rules; civil penalty; grounds for suspension or revocation of registration

443.490Â Â Â Â  Waiver of registration

443.495Â Â Â Â  Exemptions

443.500Â Â Â Â  Investigation of registered facilities; access to facilities

ADULT FOSTER HOMES

443.705Â Â Â Â  Definitions for ORS 443.705 to 443.825

443.715Â Â Â Â  Exclusions from definition of Âadult foster homeÂ

443.720Â Â Â Â  Findings of Legislative Assembly

443.725Â Â Â Â  License required; on-site provider required; exception; rules

443.730Â Â Â Â  Information regarding substitute caregivers required; standards; educational requirements; rules

443.733Â Â Â Â  Collective bargaining

443.735Â Â Â Â  Issuance of license; fee; standards; renewal; burden of proof; rules

443.738Â Â Â Â  Educational standards for providers, managers and caregivers; rules; exception; duties of providers

443.739Â Â Â Â  Rights of residents

443.740Â Â Â Â  Information on licensed adult foster homes; availability; content

443.742Â Â Â Â  Annual continuing education requirements; rules

443.745Â Â Â Â  Denial, suspension or revocation; conditional license; review

443.755Â Â Â Â  Entry and inspection of homes; access to residents; inspection report; fire inspection

443.760Â Â Â Â  Application of single family dwelling code requirements to home; rules; evacuation requirement; lease rate

443.765Â Â Â Â  Complaint procedure; retaliation prohibited; notice of rates and rules; liability for complaints

443.767Â Â Â Â  Investigation of complaint; rules

443.775Â Â Â Â  Rules; level of care; exception to limit on residents with nursing care needs; reports on exceptions; provider duties; enforcement; civil penalties

443.780Â Â Â Â  Exemption where county has licensing and inspection program

443.785Â Â Â Â  Admission of Medicaid recipients

443.790Â Â Â Â  Authority of director to impose civil penalty; factors to be considered; rules

443.795Â Â Â Â  Civil penalty; notice; hearing

443.815Â Â Â Â  Judicial review of penalties

443.825Â Â Â Â  Disposition of penalties recovered

DEVELOPMENTAL DISABILITY CHILD FOSTER HOMES

443.830Â Â Â Â  Definitions for ORS 443.830 and 443.835

443.835Â Â Â Â  Certificate required; rules

HOSPICE PROGRAMS

443.850Â Â Â Â  Definitions for ORS 443.850 to 443.870

443.860Â Â Â Â  Certification or accreditation required; exception

443.865Â Â Â Â  Enforcement; rules; civil penalties

443.870Â Â Â Â  Hospice program registry

PROPERTY OF RESIDENTS

443.880Â Â Â Â  Responsibilities of residential facility regarding property of resident

443.881Â Â Â Â  Transfer of property; undue influence

ALZHEIMERÂS DISEASE

443.885Â Â Â Â  Registration of certain facilities

443.886Â Â Â Â  Special indorsement required; standards; fees; rules

MISCELLANEOUS

443.888Â Â Â Â  Exemption from ad valorem property taxation for certain facilities; certification

PENALTIES

443.991Â Â Â Â  Penalties

HOME HEALTH AGENCIES

Â Â Â Â Â  443.005 Definitions for ORS 443.005 to 443.095. As used in ORS 443.005 to 443.095:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂHome health agencyÂ means a public or private agency providing coordinated home health services on a home visiting basis. ÂHome health agencyÂ does not include:

Â Â Â Â Â  (a) Any visiting nurse service or home health service conducted by and for those who rely upon spiritual means through prayer alone for healing in accordance with the tenets and practices of a recognized church or religious denomination.

Â Â Â Â Â  (b) Those home health services offered by county health departments outside, and in addition to, programs formally designated and funded as home health agencies.

Â Â Â Â Â  (3) ÂHome health servicesÂ means items and services furnished to an individual by a home health agency, or by others under arrangements with such agency, on a visiting basis, in a place of temporary or permanent residence used as the individualÂs home for the purpose of maintaining that individual at home. [1977 c.738 Â§1; 1979 c.209 Â§1; 1981 c.415 Â§1; 2003 c.57 Â§1]

Â Â Â Â Â  443.010 [Amended by 1963 c.164 Â§1; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.015 License required; renewal, transferability of license. No public or private agency or person shall establish, conduct or maintain a home health agency or organization providing home health services for compensation, or hold itself out to the public as a home health agency or organization, without first obtaining a license therefor from the Department of Human Services. The license shall be renewable annually and is not transferable. [1977 c.738 Â§2; 2003 c.14 Â§259]

Â Â Â Â Â  443.020 [Amended by 1957 c.697 Â§4; 1961 c.316 Â§10; 1967 c.89 Â§6; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.025 Hospitals exempt from certain requirements if standards are met. Any hospital licensed under ORS 441.015 may provide home health services without paying a separate licensing fee and without maintaining a separate governing body and administrative staff so long as the services provided meet the requirements of ORS 443.005 to 443.095. [1977 c.738 Â§7; 1995 c.449 Â§3]

Â Â Â Â Â  443.030 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.035 License fees; renewal; disposition of funds. (1) The Department of Human Services may grant a license to a home health agency for a calendar year, may annually renew a license and may allow for a change of ownership, upon payment of a fee as follows:

Â Â Â Â Â  (a) For a new home health agency:

Â Â Â Â Â  (A) $1,000; and

Â Â Â Â Â  (B) An additional $1,000 for each subunit of a parent home health agency.

Â Â Â Â Â  (b) For renewal of a license:

Â Â Â Â Â  (A) $600; and

Â Â Â Â Â  (B) An additional $600 for each subunit of a parent home health agency.

Â Â Â Â Â  (c) For a change of ownership at a time other than the annual renewal date:

Â Â Â Â Â  (A) $500; and

Â Â Â Â Â  (B) An additional $500 for each subunit of a parent home health agency.

Â Â Â Â Â  (2) Notwithstanding subsection (1)(c) of this section, the fee for a change in ownership shall be $100 if a change in ownership does not involve:

Â Â Â Â Â  (a) The majority owner or partner; or

Â Â Â Â Â  (b) The administrator operating the agency.

Â Â Â Â Â  (3) All fees received pursuant to subsection (1) of this section shall be paid over to the State Treasurer and credited to the Public Health Account. Such moneys are appropriated continuously to the Department of Human Services for the administration of ORS 443.005 to 443.095. [1977 c.738 Â§8; 1995 c.449 Â§4; 2005 c.22 Â§302; 2007 c.71 Â§131]

Â Â Â Â Â  443.040 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.045 Denial, suspension and revocation of licenses. (1) The Department of Human Services may deny, suspend or revoke the license of any home health agency for failure to comply with ORS 443.005 to 443.095 or with the rules of the department as authorized by ORS 443.085.

Â Â Â Â Â  (2) License denials, suspensions and revocations, adoption of rules and judicial review thereof shall be in accordance with ORS chapter 183. [1977 c.738 Â§9]

Â Â Â Â Â  443.050 [Repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.055 Governing body of home health agencies. A home health agency shall have an organized governing body, or, if a subdivision of a public or private agency or a multifunction organization, a clearly defined local body having responsibility for the conduct of the home health agency. Where the governing body is functionally remote from the operation of the home health agency, the Department of Human Services may approve the designation of an appropriate part of the organization as the governing body. [1977 c.738 Â§3]

Â Â Â Â Â  443.060 [Amended by 1963 c.164 Â§2; repealed by 1969 c.641 Â§19]

Â Â Â Â Â  443.065 General requirements for home health agencies. The home health agency shall:

Â Â Â Â Â  (1) Be primarily engaged in providing skilled nursing services and at least one other service delineated in ORS 443.075 (2) and (3);

Â Â Â Â Â  (2) Have policies established by professional personnel associated with the agency or organization, including one or more physicians and one or more registered nurses, at least two of whom are neither owners nor employees of the agency, and two consumers, to govern the services that it provides;

Â Â Â Â Â  (3) Require supervision of services that it provides under subsection (1) of this section by a physician, nurse practitioner or registered nurse, preferably a public health nurse;

Â Â Â Â Â  (4) Maintain clinical, financial and professional records on all patients; and

Â Â Â Â Â  (5) Have an overall plan and budget in effect. [1977 c.738 Â§4; 1981 c.415 Â§2; 2001 c.346 Â§1]

Â Â Â Â Â  443.075 Services and supplies prescribed by physician or nurse practitioner. The following services and supplies may be prescribed by a physician or a nurse practitioner in accordance with a plan of treatment which must be established and periodically reviewed by the physician or nurse practitioner:

Â Â Â Â Â  (1) Home nursing care provided by or under the supervision of a registered nurse;

Â Â Â Â Â  (2) Physical, occupational or speech therapy, medical social services or other therapeutic services;

Â Â Â Â Â  (3) Home health aide services; and

Â Â Â Â Â  (4) Medical supplies, other than drugs and biologicals, and the use of medical appliances. [1977 c.738 Â§5; 1981 c.415 Â§3; 2001 c.346 Â§2]

Â Â Â Â Â  443.085 Rules. The Department of Human Services shall adopt rules relating to the home health agencies licensed under ORS 443.005 to 443.095, governing:

Â Â Â Â Â  (1) The qualifications of professional and ancillary personnel in order to adequately furnish home health services;

Â Â Â Â Â  (2) Standards for the organization and quality of patient care;

Â Â Â Â Â  (3) Procedures for maintaining records; and

Â Â Â Â Â  (4) Provision for contractual arrangements for professional and ancillary health services. [1977 c.738 Â§6; 2005 c.22 Â§303]

Â Â Â Â Â  443.090 Exemption from in-home care agency licensing requirements. Notwithstanding ORS 443.305 to 443.350, a home health agency licensed under ORS 443.015 that provides personal care services that are necessary to assist an individual in meeting the individualÂs daily needs, but do not include curative or rehabilitative services, is not required to be licensed as an in-home care agency under ORS 443.315. [2003 c.57 Â§3]

Â Â Â Â Â  443.095 Applicability of laws to domestic service. No provision of ORS 443.005 to 443.095 shall be construed to prevent repair or domestic services by any person. [1977 c.738 Â§10; 2005 c.22 Â§304]

DOMICILIARY CARE FACILITIES

Â Â Â Â Â  443.205 Definitions for ORS 443.215 and 443.225. As used in ORS 443.215 and 443.225, Âdomiciliary care facilitiesÂ means facilities providing residential care to adults, including adult foster homes, group care facilities or residential treatment, training or care facilities, established, contracted for or operated by the Department of Human Services. [1977 c.779 Â§3; formerly 184.870; 1987 c.320 Â§234; 2001 c.900 Â§181; 2007 c.21 Â§4]

Â Â Â Â Â  443.210 [1953 c.659 Â§1; 1965 c.230 Â§1; 1973 c.285 Â§8; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.215 Policy. (1) The Legislative Assembly recognizes the importance of providing a high quality of domiciliary care facilities throughout the State of
Oregon
.

Â Â Â Â Â  (2) It is the intent of ORS 443.205 to 443.225 to distribute domiciliary care facility capacity on the basis of population and the regional origin of institutionalized persons. [1977 c.779 Â§1; formerly 184.875]

Â Â Â Â Â  443.220 [1953 c.659 Â§2; 1971 c.650 Â§21; 1973 c.285 Â§9; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.225 Location and capacity of domiciliary care facilities. (1) Except as otherwise provided by subsections (3) and (4) of this section, the capacity of all domiciliary care facilities must be located throughout the state based on the relationship of the population of the county in which the additional capacity is proposed to be located to the number of persons originating from the county determined to be in need of domiciliary care by the Department of Human Services. However, nothing in this subsection is intended to prevent the placement of a person who is or was not a resident of the county in a domiciliary care facility in the county.

Â Â Â Â Â  (2) When a county is too sparsely populated to produce a meaningful ratio of county population to population in need, or a county is lacking necessary support services, the population of two or more counties may be combined. The area of the combined counties may be considered a county for purposes of subsection (1) of this section.

Â Â Â Â Â  (3) The computation required by subsection (1) of this section does not require reduction in any domiciliary care facility capacity existing on October 4, 1977.

Â Â Â Â Â  (4) Subject to the appropriate licensing requirements, the governing body of a county may authorize a domiciliary care facility located in the county to exceed the capacity limit imposed by subsection (1) of this section upon:

Â Â Â Â Â  (a) Request of an individual or organization operating or proposing to operate a domiciliary care facility;

Â Â Â Â Â  (b) Consultation with an advisory committee appointed by the governing body and consisting of persons who are particularly interested in the type of domiciliary care facility contemplated; and

Â Â Â Â Â  (c) Finding of good cause following notice and public hearing. [1977 c.779 Â§2; 1979 c.235 Â§1; formerly 184.880; 2007 c.71 Â§132]

Â Â Â Â Â  443.230 [1953 c.659 Â§3; 1973 c.285 Â§10; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.240 [1953 c.659 Â§Â§4,5; 1973 c.285 Â§11; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.250 [1953 c.659 Â§6; 1961 c.316 Â§11; 1967 c.89 Â§7; 1973 c.285 Â§12; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.260 [1953 c.659 Â§7; 1961 c.316 Â§12; 1967 c.89 Â§8; 1973 c.285 Â§13; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.270 [1953 c.659 Â§8; repealed by 1973 c.285 Â§19]

Â Â Â Â Â  443.280 [1953 c.659 Â§9; 1973 c.285 Â§14; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.290 [1953 c.659 Â§10; 1973 c.285 Â§15; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.300 [1953 c.659 Â§11; 1973 c.285 Â§16; repealed by 1977 c.717 Â§23]

IN-HOME CARE AGENCIES

Â Â Â Â Â  443.305 Definitions for ORS 443.305 to 443.350. As used in ORS 443.305 to 443.350:

Â Â Â Â Â  (1) ÂIn-home care agencyÂ means an agency primarily engaged in providing in-home care services for compensation to an individual in that individualÂs place of residence. ÂIn-home care agencyÂ does not include a home health agency as defined in ORS 443.005.

Â Â Â Â Â  (2) ÂIn-home care servicesÂ means personal care services furnished by an in-home care agency, or an individual under an arrangement or contract with an in-home care agency, that are necessary to assist an individual in meeting the individualÂs daily needs, but does not include curative or rehabilitative services.

Â Â Â Â Â  (3) ÂSubunitÂ means an in-home care agency that provides services for a parent agency in a geographic area different from that of the parent agency and generally exceeding one hour of travel time from the location of the parent agency. [1999 c.1034 Â§1]

Â Â Â Â Â  Note: 443.305 to 443.350 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.310 [1953 c.659 Â§12; 1973 c.285 Â§17; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.315 License required; application; rules; fees. (1) A person may not operate or maintain an in-home care agency or purport to operate or maintain an in-home care agency without obtaining a license from the Department of Human Services.

Â Â Â Â Â  (2) The department shall establish requirements and qualifications for licensure under this section by rule. The department shall issue a license to an applicant that has the necessary qualifications and meets all requirements established by rule, including the payment of required fees. An in-home care agency shall be required to maintain administrative and professional oversight to ensure the quality of services provided.

Â Â Â Â Â  (3) Application for a license required under subsection (1) of this section shall be made in the form and manner required by the department by rule and shall be accompanied by any required fees.

Â Â Â Â Â  (4) A license may be granted, or may be renewed annually, upon payment of a fee as follows:

Â Â Â Â Â  (a) For the initial licensure of an in-home care agency:

Â Â Â Â Â  (A) $1,500; and

Â Â Â Â Â  (B) An additional $750 for each subunit.

Â Â Â Â Â  (b) For renewal of a license:

Â Â Â Â Â  (A) $750; and

Â Â Â Â Â  (B) An additional $750 for each subunit.

Â Â Â Â Â  (c) For a change of ownership at a time other than the annual renewal date:

Â Â Â Â Â  (A) $350; and

Â Â Â Â Â  (B) An additional $350 for each subunit.

Â Â Â Â Â  (5) A license issued under this section is valid for one year. A license may be renewed by payment of the required renewal fee and by demonstration of compliance with requirements for renewal established by rule.

Â Â Â Â Â  (6) A license issued under this section is not transferable.

Â Â Â Â Â  (7) The department shall conduct an on-site inspection of each in-home care agency prior to services being rendered and once every three years thereafter as a requirement for licensing. [1999 c.1034 Â§2; 2005 c.22 Â§305; 2007 c.897 Â§1]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.320 [1953 c.659 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  443.325 Grounds for denial, suspension or revocation of license; penalties. The Department of Human Services may impose a civil penalty in the manner provided in ORS 183.745 and deny, suspend or revoke the license of any in-home care agency licensed under ORS 443.315 for failure to comply with ORS 443.305 to 443.350 or with rules adopted thereunder. A failure to comply with ORS 443.305 to 443.350 includes, but is not limited to:

Â Â Â Â Â  (1) Failure to provide a written disclosure statement to the client or the clientÂs representative prior to in-home care services being rendered;

Â Â Â Â Â  (2) Failure to provide the contracted in-home care services; or

Â Â Â Â Â  (3) Failure to correct deficiencies identified during a department inspection. [1999 c.1034 Â§3; 2007 c.897 Â§2]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.327 Injunctive relief; attorney fees and costs; notice to clients. (1) Notwithstanding the existence and pursuit of any other remedy, the Department of Human Services may, in the manner provided by law, maintain an action in the name of the state for injunction or other process against any person to restrain or prevent the establishment, conduct, management or operation of an in-home care agency without a license. The department may recover attorney fees and court costs for any such action.

Â Â Â Â Â  (2) If an in-home care agency is found to be operating without a valid license, the in-home care agency must provide notice to its clients in a manner and period of time set forth by the department. [2007 c.897 Â§4]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.330 [1953 c.659 Â§15; 1973 c.285 Â§18; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.335 [1971 c.734 Â§60; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.340 Rules. The Department of Human Services shall adopt administrative rules necessary for the implementation and administration of ORS 443.305 to 443.350. These rules shall include, but are not limited to, a requirement that an in-home care agency must conduct criminal background checks on all individuals employed by or contracting with the agency as in-home caregivers. [1999 c.1034 Â§4; 2001 c.900 Â§182]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.345 Disposition of moneys. All moneys received pursuant to ORS 443.315, 443.325 and 443.327 shall be deposited in the State Treasury and credited to an account designated by the Department of Human Services. Such moneys are continuously appropriated to the department for the administration of ORS 443.305 to 443.350. [1999 c.1034 Â§5; 2007 c.897 Â§5]

Â Â Â Â Â  Note: See note under 443.305.

Â Â Â Â Â  443.350 Applicability. The provisions of ORS 443.305 to 443.350 do not apply to organizations licensed, registered or certified under ORS 101.030, 410.495, 443.410, 443.485, 443.725, 443.860 or 443.886. [1999 c.1034 Â§6]

Â Â Â Â Â  Note: See note under 443.305.

RESIDENTIAL FACILITIES AND HOMES

Â Â Â Â Â  443.400 Definitions for ORS 443.400 to 443.455. As used in ORS 443.400 to 443.455 and 443.991 (2), unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (3) ÂResidentÂ means any individual residing in a facility who receives residential care, treatment or training. For purposes of ORS 443.400 to 443.455, an individual is not considered to be a resident if the individual is related by blood or marriage within the fourth degree as determined by civil law to the person licensed to operate or maintain the facility.

Â Â Â Â Â  (4) ÂResidential careÂ means services such as supervision; protection; assistance while bathing, dressing, grooming or eating; management of money; transportation; recreation; and the providing of room and board.

Â Â Â Â Â  (5) ÂResidential care facilityÂ means a facility that provides, for six or more socially dependent individuals or individuals with physical disabilities, residential care in one or more buildings on contiguous properties.

Â Â Â Â Â  (6) ÂResidential facilityÂ means a residential care facility, residential training facility, residential treatment facility, residential training home or residential treatment home.

Â Â Â Â Â  (7) ÂResidential training facilityÂ means a facility that provides, for six or more individuals with mental retardation or other developmental disabilities, residential care and training in one or more buildings on contiguous properties.

Â Â Â Â Â  (8) ÂResidential training homeÂ means a facility that provides, for five or fewer individuals with mental retardation or other developmental disabilities, residential care and training in one or more buildings on contiguous properties, when so certified and funded by the department.

Â Â Â Â Â  (9) ÂResidential treatment facilityÂ means a facility that provides, for six or more individuals with mental, emotional or behavioral disturbances or alcohol or drug dependence, residential care and treatment in one or more buildings on contiguous properties.

Â Â Â Â Â  (10) ÂResidential treatment homeÂ means a facility that provides for five or fewer individuals with mental, emotional or behavioral disturbances or alcohol or drug dependence, residential care and treatment in one or more buildings on contiguous properties.

Â Â Â Â Â  (11) ÂTrainingÂ means the systematic, planned maintenance, development or enhancement of self-care skills, social skills or independent living skills, or the planned sequence of systematic interactions, activities or structured learning situations designed to meet each residentÂs specified needs in the areas of physical, social, emotional and intellectual growth.

Â Â Â Â Â  (12) ÂTreatmentÂ means a planned, individualized program of medical, psychological or rehabilitative procedures, experiences and activities designed to relieve or minimize mental, emotional, physical or other symptoms or social, educational or vocational disabilities resulting from or related to the mental or emotional disturbance, physical disability or alcohol or drug problem. [1977 c.717 Â§1; 1987 c.548 Â§1; 1989 c.224 Â§95; 1989 c.488 Â§1; 1991 c.801 Â§1; 2001 c.900 Â§183; 2005 c.22 Â§306; 2007 c.70 Â§245]

Â Â Â Â Â  443.405 Exclusions from definition of Âresidential facility.Â For purposes of ORS 443.400 to 443.455 and 443.991 (2), Âresidential facilityÂ does not include:

Â Â Â Â Â  (1) A residential school;

Â Â Â Â Â  (2) A state or local correctional facility, other than a local facility for persons enrolled in work release programs maintained under ORS 144.460;

Â Â Â Â Â  (3) A youth correction facility as defined in ORS 420.005;

Â Â Â Â Â  (4) A youth care center operated by a county juvenile department under administrative control of a juvenile court pursuant to ORS 420.855 to 420.885;

Â Â Â Â Â  (5) A juvenile detention facility as defined in ORS 419A.004;

Â Â Â Â Â  (6) A nursing home;

Â Â Â Â Â  (7) A hospital;

Â Â Â Â Â  (8) A place primarily engaged in recreational activities;

Â Â Â Â Â  (9) A foster home; or

Â Â Â Â Â  (10) A place providing care and treatment on less than a 24-hour basis. [1977 c.717 Â§2; 1983 c.510 Â§18; 1993 c.33 Â§350; 1999 c.316 Â§2; 2005 c.22 Â§307]

Â Â Â Â Â  443.410 License required. A license issued by the Department of Human Services is required in order to operate or maintain any residential facility for persons who have developmental, physical or psychiatric disabilities or are socially dependent or alcohol or drug dependent. In the case of a combination of residents, the category of licensure shall be determined by the Director of Human Services. [1977 c.717 Â§3; 1983 c.510 Â§19; 1989 c.224 Â§96; 1989 c.488 Â§2; 1991 c.801 Â§2; 2007 c.70 Â§246]

Â Â Â Â Â  443.415 License applications; fee; investigations; grounds for issuance and denial of license. (1) Applications for licensure to maintain and operate a residential facility shall be made to the Department of Human Services on forms provided for that purpose by the department. Each application shall be accompanied by a fee of $60 for facilities defined in ORS 443.400 (5), (7) and (9) and a fee of $30 for homes defined in ORS 443.400 (8) and (10). No fee is required of any governmentally operated residential facility.

Â Â Â Â Â  (2) Upon receipt of an application and fee, the department shall conduct an investigation. The department shall issue a license to any applicant for operation of a residential facility in compliance with ORS 443.400 to 443.455 and the rules of the director. Licensure may be denied when a residential facility is not in compliance with ORS 443.400 to 443.455 or the rules of the Director of Human Services. Licensure shall be denied if the State Fire Marshal or other authority has given notice of noncompliance of facilities defined in ORS 443.400 (5), (7) and (9) pursuant to ORS 479.220. [1977 c.717 Â§8; 1979 c.696 Â§16; 1987 c.548 Â§2; 2001 c.900 Â§184; 2005 c.22 Â§308]

Â Â Â Â Â  Note: Sections 1 and 2, chapter 981, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Notwithstanding ORS 443.415, the Department of Human Services may issue a license only to an applicant for operation of a residential care facility as defined in ORS 443.400 who is in compliance with ORS 443.400 to 443.455 and the rules of the Director of Human Services if:

Â Â Â Â Â  (a) The type of residential care facility for which a license is sought is located in a service area that is underserved by facilities of that type;

Â Â Â Â Â  (b) The residential care facility is relocating within the service area and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section;

Â Â Â Â Â  (c) The schematic plans or construction drawings for a new residential care facility were submitted to the department before August 16, 2001;

Â Â Â Â Â  (d) There is a change of ownership or management of the residential care facility and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section; or

Â Â Â Â Â  (e) The residential care facility is applying for a license renewal under ORS 443.425 and the applicant is seeking an increase in the number of living units or residents in the facility as specified in subsection (2) of this section.

Â Â Â Â Â  (2) An applicant may seek an increase in the number of residents to be maintained in the residential care facility:

Â Â Â Â Â  (a) That is not greater than 10 percent of the maximum number of residents stated on the facilityÂs license at the time of application; or

Â Â Â Â Â  (b) Of 10 residents.

Â Â Â Â Â  (3) In calculating 10 percent of the maximum number of residents, the department shall round up to the nearest whole number. [2001 c.981 Â§1; 2003 c.308 Â§1]

Â Â Â Â Â  Sec. 2. Section 1, chapter 981, Oregon Laws 2001, is repealed on June 30, 2009. [2001 c.981 Â§2; 2003 c.308 Â§2; 2005 c.690 Â§2]

Â Â Â Â Â  Note: Sections 1, 3, 4, 5 and 8, chapter 690, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 1, chapter 981, Oregon Laws 2001, does not apply to applications for renewal of a license under ORS 443.425 when the applicant is not seeking an increase in the number of living units or residents in the facility. [2005 c.690 Â§1]

Â Â Â Â Â  Sec. 3. (1) A person that submitted schematic plans or construction drawings for a new residential care facility, as defined in ORS 443.400, to the Department of Human Services as described in section 1 (1)(c), chapter 981, Oregon Laws 2001, as amended by section 1, chapter 308, Oregon Laws 2003, before August 16, 2001, shall pay an annual fee of $5,000. The fee shall be paid for each fiscal year during which construction on the submitted project has not begun.

Â Â Â Â Â  (2) Schematic plans or construction drawings submitted to the department are deemed to be withdrawn if the person fails to pay the fee described in subsection (1) of this section. [2005 c.690 Â§3]

Â Â Â Â Â  Sec. 4. (1) The fee described in section 3 of this 2005 Act applies for each fiscal year that begins on or after July 1, 2005, to any schematic plan or construction drawing submitted to the Department of Human Services for review before August 16, 2001.

Â Â Â Â Â  (2) The department shall adopt rules implementing subsection (1) of this section. [2005 c.690 Â§4]

Â Â Â Â Â  Sec. 5. (1) A person that submitted schematic plans or construction drawings for a new residential care facility to the Department of Human Services before August 16, 2001, as described in section 3 of this 2005 Act shall submit to the department a copy of a construction permit, a building permit or other permit necessary to begin construction no later than 24 months after the effective date of this 2005 Act [August 3, 2005].

Â Â Â Â Â  (2) Schematic plans or construction drawings submitted to the department are deemed to be withdrawn if the person fails to submit the copy required under subsection (1) of this section. [2005 c.690 Â§5]

Â Â Â Â Â  Sec. 8. Sections 1, 3, 4, 5 and 6 of this 2005 Act are repealed on June 30, 2009. [2005 c.690 Â§8]

Â Â Â Â Â  443.420 Qualifications for license. (1) A person applying for a license under ORS 443.415 must, in the judgment of the Director of Human Services, be a person:

Â Â Â Â Â  (a) Who demonstrates an understanding and acceptance of the rules governing residential facilities;

Â Â Â Â Â  (b) Mentally and physically capable of caring for such residents; and

Â Â Â Â Â  (c) Who employs or utilizes only individuals whose presence does not jeopardize the health, safety or welfare of residents.

Â Â Â Â Â  (2) A residential facility shall not be operated or maintained in combination with a nursing home or hospital unless licensed, maintained and operated as a separate and distinct part.

Â Â Â Â Â  (3) All physical residential facilities used for residents shall meet applicable requirements of the State Fire Marshal.

Â Â Â Â Â  (4) Prior to licensure, a residential facility must be in substantial compliance with applicable state and local laws, rules, codes, ordinances and permit requirements.

Â Â Â Â Â  (5) Prior to licensure, a residential facility that proposes to house persons under the age of 21 years shall submit written proof of compliance with ORS 336.575 to the Department of Human Services. [1977 c.717 Â§4; 1985 c.264 Â§3]

Â Â Â Â Â  443.422 Siting of licensed residential facilities. (1) To prevent the perpetuation of segregated housing patterns, the Department of Human Services shall determine the location and type of licensed residential facilities and the location of facilities subject to the provisions of ORS 169.690.

Â Â Â Â Â  (2) Before a license is issued for a residential facility as defined in ORS 443.400, the issuing agency shall determine the number and type of any other licensed residential facilities and the number and type of facilities subject to the provisions of ORS 169.690 within a 1,200 foot radius.

Â Â Â Â Â  (3) None of the data collected under this section shall be used in a manner that violates the Fair Housing Amendments Act of 1988. [1989 c.564 Â§11]

Â Â Â Â Â  Note: 443.422 was added to and made a part of ORS chapter 443 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.425 License term; contents; renewal; fee. (1) Licensure under ORS 443.415 is effective for two years from the date of issue unless sooner revoked. Each license shall state the name of the person operating the residential facility; the name of the person who owns the facility; the address of the premises to which the license applies and the maximum number of residents to be maintained in such residential facility at any time whether the residential facility is licensed as a residential training facility, a residential treatment facility, a residential care facility; a residential training home or residential treatment home and such other information as the Department of Human Services considers necessary.

Â Â Â Â Â  (2) A license is renewable upon submission of an application to the department and payment of a fee of $60 for facilities licensed under ORS 443.400 (5), (7) and (9) and a fee of $30 for homes licensed under ORS 443.400 (8) and (10). No fee shall be required of a governmentally operated residential facility. Filing of an application for renewal before the date of expiration of a license extends the effective date of expiration of the license until the department has acted upon such application. The department shall refuse to renew a license if the facility is not substantially in compliance with all applicable laws and rules, or if the State Fire Marshal or the authorized representative thereof has given notice of noncompliance of facilities under ORS 443.400 (5), (7) and (9) pursuant to ORS 479.220. [1977 c.717 Â§9; 1983 c.47 Â§1; 1983 c.740 Â§162; 1987 c.548 Â§3]

Â Â Â Â Â  443.430 Transferability of license; disposition of license fees. (1) No license under ORS 443.415 is transferable or applicable to any location, residential facility or management other than that indicated on the application for licensure.

Â Â Â Â Â  (2) All moneys collected under ORS 443.400 to 443.455 shall be deposited in a special account in the General Fund, and are appropriated continuously for payment of expenses incurred by the Department of Human Services in the administration of ORS 443.400 to 443.455. [1977 c.717 Â§10; 1983 c.47 Â§2]

Â Â Â Â Â  443.435 Inspection of facilities. The Director of Human Services or authorized representative shall periodically visit and inspect every residential facility to determine whether it is maintained and operated in accordance with ORS 443.400 to 443.455 and the rules of the director, and to consult with and advise management concerning methods of care, treatment, training, records, housing and equipment. Employees of the Department of Human Services and the State Fire Marshal or authorized representative on request shall be permitted access to the premises and records of individuals in a residential facility pertinent to fire safety. [1977 c.717 Â§11; 2005 c.22 Â§309]

Â Â Â Â Â  443.437 Choice of prescription and nonprescription drugs and supplies. (1) As used in this section, ÂsupplierÂ includes an authorized representative of the patient who purchases nonprescription medication or nonprescription sickroom supplies at retail.

Â Â Â Â Â  (2) A resident in a residential facility must have a choice:

Â Â Â Â Â  (a) From among prescription drug delivery systems as long as the system selected:

Â Â Â Â Â  (A) Provides for timely delivery of drugs;

Â Â Â Â Â  (B) Provides adequate protection to prevent tampering with drugs;

Â Â Â Â Â  (C) Provides that drugs are delivered in a unit of use compatible with the established system of the facility for dispensing drugs, whether that system is provided by a facility pharmacy or by a contract with a pharmacy; and

Â Â Â Â Â  (D) Provides a 24-hour emergency service procedure either directly or by contract with another pharmacy;

Â Â Â Â Â  (b) From among suppliers of nonprescription medication, although no facility is required to accept any opened container of such medication; and

Â Â Â Â Â  (c) From among suppliers of nonprescription sickroom supplies as long as any items supplied can be maintained in a clean manner with equipment available at the facility.

Â Â Â Â Â  (3) If the established system of the facility, whether that system is provided by a facility pharmacy or a pharmacy under contract, provides patient profile information, the pharmacy chosen by the resident under subsection (2)(a) of this section must also provide that information for any resident it serves at the facility. [1983 c.328 Â§4; 2007 c.71 Â§133]

Â Â Â Â Â  443.440 Revocation and suspension of licenses; procedure. The Department of Human Services may revoke or suspend the license of any residential facility that is not operated in accordance with ORS 443.400 to 443.455 or the rules adopted thereunder. Such revocation or suspension shall be taken in accordance with rules of the department and ORS chapter 183. However, in cases where an imminent danger to the health or safety of the residents exists, a license may be suspended immediately pending a fair hearing not later than the 10th day after such suspension. [1977 c.717 Â§12; 2005 c.22 Â§310]

Â Â Â Â Â  443.445 Persons admissible at facilities and homes; transfer of persons requiring certain treatment; operation of facilities by persons relying on spiritual means for healing. (1) No residential facility or home shall admit individuals who require continuous nursing care except as provided in subsection (3) of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, if any resident of a residential facility or home requires nursing care for eight or more consecutive days or a physician or the designee of a physician or a registered nurse certifies that continued nursing care is required, the resident shall be transferred to an appropriate health care facility for as long as necessary.

Â Â Â Â Â  (3) A resident of a residential facility or home who requires nursing care in addition to training, treatment or care needs, or any combination thereof, may be served by that facility or home with approval from the Department of Human Services and in accordance with the rules of the department and consistent with rules adopted by the Oregon State Board of Nursing under ORS 678.150 (9).

Â Â Â Â Â  (4) No residential facility or home shall admit individuals of categories other than those designated on its license without prior written consent of the department.

Â Â Â Â Â  (5) In the case of residential facilities or homes supervised by and operated exclusively for persons who rely upon prayer or spiritual means for healing in accordance with the creed or tenets of a well-recognized church or religious denomination, no medical, psychological or rehabilitative procedures shall be required. [1977 c.717 Â§5; 1991 c.292 Â§2; 2001 c.900 Â§185]

Â Â Â Â Â  443.450 Rules. (1) The Director of Human Services shall adopt rules governing:

Â Â Â Â Â  (a) The physical properties of the residential facility;

Â Â Â Â Â  (b) Storage, preparation and serving of food;

Â Â Â Â Â  (c) Care, treatment or training to be provided;

Â Â Â Â Â  (d) The number, experience and training of the staff; and

Â Â Â Â Â  (e) Any other factors affecting the care, treatment or training provided.

Â Â Â Â Â  (2) Distinct rules shall be adopted for homes of five or fewer residents, for facilities of six or more but fewer than 16 residents, and for facilities for 16 or more residents. The rules shall differentiate among categories of residents.

Â Â Â Â Â  (3) For purposes of this section, ÂcategoriesÂ refers to different populations of residents, differentiated by, but not limited to, age and need, as defined by rule. [1977 c.717 Â§6; 1991 c.801 Â§3]

Â Â Â Â Â  443.452 Waiver procedure. (1) The director shall waive the requirements of ORS 443.410 for a residential care facility caring for residents with physical disabilities if:

Â Â Â Â Â  (a) Each resident is over 16 years of age;

Â Â Â Â Â  (b) No more than five individuals with physical disabilities reside in any one building of the facility; and

Â Â Â Â Â  (c) The residential facility complies with the applicable requirements of the State Fire Marshal.

Â Â Â Â Â  (2) As used in this section, ÂbuildingÂ means any structure that does not share a common wall or roof with another structure. [1981 c.285 Â§Â§2,3; 1989 c.224 Â§97; 2007 c.70 Â§247]

Note: 443.452 (1) was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.455 Civil penalties; rules. For purposes of imposing civil penalties, residential facilities approved under ORS 443.400 to 443.455 are considered to be long-term care facilities, subject to ORS 441.705 to 441.745. However, the Director of Human Services shall exercise the powers conferred under ORS 441.705 to 441.745. The director shall by rule prescribe a schedule of penalties appropriate to residential facilities licensed under ORS 443.400 to 443.455. [1977 c.717 Â§13; 1991 c.801 Â§4; 2001 c.900 Â§186; 2005 c.22 Â§311]

Â Â Â Â Â  443.460 Exemptions. (1) The director may exempt from the license, inspection and fee provisions of ORS 443.400 to 443.455 residential care facilities in those counties where there is a county agency which provides similar programs for licensing and inspection that the director finds are equal to or superior to the requirements of ORS 443.400 to 443.455.

Â Â Â Â Â  (2) Pursuant to an exemption as provided in subsection (1) of this section, the director may provide funds and other resources to the county necessary to enable the county to perform the licensing and inspection functions. [1987 c.548 Â§4]

Â Â Â Â Â  443.475 [1977 c.284 Â§2; repealed by 1983 c.47 Â§3]

REGISTERED RESIDENTIAL FACILITIES

Â Â Â Â Â  443.480 Definitions for ORS 443.480 to 443.500. As used in ORS 443.480 to 443.500:

Â Â Â Â Â  (1) ÂElderlyÂ means an individual who is 62 years of age or older.

Â Â Â Â Â  (2) ÂDisabilityÂ means a physical or mental impairment which for the individual constitutes or results in a functional limitation to one or more major life activities. [1989 c.581 Â§5; 2007 c.70 Â§248]

Â Â Â Â Â  Note: 443.480 to 443.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.485 Registration required; fee; rules; civil penalty; grounds for suspension or revocation of registration. (1) Subject to ORS 443.490, any person who offers to the general public residential facilities and meals for compensation to two or more adults who are elderly or have disabilities, as defined in ORS 443.480, not related to the person by blood or marriage, and is not licensed or registered under any other law of this state or city or county ordinance or regulation shall register the personÂs name and address with the Department of Human Services. The registration fee is $20 annually. The department shall establish by rule reasonable and appropriate standards for the operation of facilities subject to ORS 443.480 to 443.500, consistent with their residential nature.

Â Â Â Â Â  (2) The Department of Human Services shall provide evidence of the registration to the person. The evidence shall be posted in the residence.

Â Â Â Â Â  (3) The Department of Human Services may impose a civil penalty not to exceed $200 for:

Â Â Â Â Â  (a) Operating without registration as required under this section; or

Â Â Â Â Â  (b) A violation of ORS 443.880 or 443.881.

Â Â Â Â Â  (4) The department may suspend or revoke registration or deny the issuance of registration for violation of any statute, rule, ordinance or regulation relating to the safety of occupants of the residential facility. [1989 c.581 Â§1; 1991 c.413 Â§5; 2007 c.70 Â§249]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.490 Waiver of registration. Any county or city that requires registration or licensure in the manner described in ORS 443.485, whether or not a fee is required, may request a waiver of the requirements of ORS 443.485. If the Department of Human Services finds that the county or city registration or licensure requirement is substantially similar or superior, it may waive the requirements of ORS 443.485. [1989 c.581 Â§2]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.495 Exemptions. Nothing in ORS 443.480 to 443.500 applies to:

Â Â Â Â Â  (1) Any facility operated by an institution of higher education.

Â Â Â Â Â  (2) Any private room and board facility approved by an institution of higher education which has as a resident a student or an employee of the institution.

Â Â Â Â Â  (3) Any private or nonprofit retirement facility which does not fall under the generally understood definition of a Âroom and board facility,Â a Âboarding houseÂ or a Âboarding hotelÂ and where a majority of the residents are retirees.

Â Â Â Â Â  (4) Any privately arranged housing the occupants of which may not be related by blood or marriage. [1989 c.581 Â§3]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.500 Investigation of registered facilities; access to facilities. (1) The Department of Human Services staff shall be permitted access to enter and investigate complaints of abuse in all facilities registered under ORS 443.480 to 443.500 for purposes of ascertaining compliance with applicable rules, statutes, ordinances and regulations. If the department has reasonable cause to believe any facility is operating without registration in violation of ORS 443.480 to 443.500, it may apply to the circuit court for a search warrant.

Â Â Â Â Â  (2) Upon complaint of any person:

Â Â Â Â Â  (a) The state or local fire inspectors shall be permitted access to enter and inspect facilities registered under ORS 443.480 to 443.500 regarding fire safety.

Â Â Â Â Â  (b) The state or local health officers shall be permitted access to enter and inspect facilities registered under ORS 443.480 to 443.500 regarding health and sanitation. [1989 c.581 Â§4]

Â Â Â Â Â  Note: See note under 443.480.

Â Â Â Â Â  443.510 [1981 c.427 Â§1; 1989 c.224 Â§98; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.520 [1981 c.427 Â§2; 1989 c.224 Â§99; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.530 [1981 c.427 Â§3; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.540 [1981 c.427 Â§4; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.550 [1981 c.427 Â§5; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.580 [1983 c.293 Â§1; 1989 c.224 Â§100; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.590 [1983 c.293 Â§2; 1989 c.224 Â§101; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.600 [1983 c.293 Â§3; 1985 c.544 Â§1; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.610 [1987 c.351 Â§1; 1989 c.224 Â§102; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.620 [1987 c.351 Â§2; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.630 [1987 c.351 Â§3; repealed by 1989 c.564 Â§12]

Â Â Â Â Â  443.640 [1987 c.351 Â§4; repealed by 1989 c.564 Â§12]

ADULT FOSTER HOMES

Â Â Â Â Â  443.705 Definitions for ORS 443.705 to 443.825. As used in ORS 443.705 to 443.825:

Â Â Â Â Â  (1) ÂAdult foster homeÂ means any family home or facility in which residential care is provided in a homelike environment for five or fewer adults who are not related to the provider by blood or marriage.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂLicensed adult foster homeÂ means a home which has been investigated and approved by the department. This includes an on-site inspection of the facility.

Â Â Â Â Â  (5) ÂProviderÂ means any person operating an adult foster home and includes a resident manager. ÂProviderÂ does not include the owner or lessor of the building in which the adult foster home is located or the owner or lessor of the land on which the adult foster home is situated unless the owner or lessor is also the operator of the adult foster home.

Â Â Â Â Â  (6) ÂResidential careÂ means the provision of room and board and services that assist the resident in activities of daily living, such as assistance with bathing, dressing, grooming, eating, medication management, money management or recreation.

Â Â Â Â Â  (7) ÂSubstitute caregiverÂ means any person who provides care and services in an adult foster home under the jurisdiction of the department in the absence of the provider or resident manager. [1983 c.629 Â§1; 1985 c.663 Â§1; 1987 c.430 Â§1; 1991 c.960 Â§1; 1995 c.180 Â§1; 1995 c.667 Â§8; 2001 c.900 Â§187]

Â Â Â Â Â  443.715 Exclusions from definition of Âadult foster home.Â For purposes of ORS 443.705 to 443.825, Âadult foster homeÂ does not include:

Â Â Â Â Â  (1) Any house, institution, hotel, or other similar place that supplies board and room only, or room only, or board only, if no resident thereof requires any element of care.

Â Â Â Â Â  (2) Any specialized living situation for persons with physical disabilities where the Department of Human Services provides payment for personal care services other than to an adult foster home provider.

Â Â Â Â Â  (3) Any residential facility, as defined in ORS 443.400, licensed and funded by the department.

Â Â Â Â Â  (4) Any residential treatment home, as defined in ORS 443.400, licensed and funded by the department. [1983 c.629 Â§2; 1985 c.663 Â§2; 1989 c.224 Â§103; 1991 c.801 Â§5; 2001 c.900 Â§188; 2007 c.70 Â§250]

Â Â Â Â Â  443.720 Findings of Legislative Assembly. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Adult foster homes provide needed care and services to thousands of Oregonians who are elderly or have disabilities and who might otherwise be institutionalized;

Â Â Â Â Â  (b) The protection of the health, safety and well-being of the residents of adult foster homes is an important function of the Department of Human Services; and

Â Â Â Â Â  (c) Consistent interpretation, application and enforcement of regulatory standards is necessary and desirable for the protection of adult foster home residents.

Â Â Â Â Â  (2) It is legislative intent that:

Â Â Â Â Â  (a) The department provide training and guidelines for employees assigned to licensing and enforcement to encourage consistency; and

Â Â Â Â Â  (b) The department take vigorous action to ensure that inspections and investigations are carried out as required by law. [1995 c.667 Â§7; 2007 c.70 Â§251]

Â Â Â Â Â  443.725 License required; on-site provider required; exception; rules. (1) Every provider of adult foster care must be licensed with the Department of Human Services before opening or operating an adult foster home caring for adult residents.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, a provider must live in the home that is to be licensed or hire a resident manager to live in the home.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, there must be a provider or substitute caregiver on duty 24 hours per day in an adult foster home under the jurisdiction of the department.

Â Â Â Â Â  (4) The department shall adopt rules establishing standards for granting exceptions to the requirements of subsections (2) and (3) of this section. The standards must be designed to safeguard residentsÂ health and safety and residentsÂ uninterrupted receipt of services. [1983 c.629 Â§3; 1985 c.663 Â§3; 1991 c.960 Â§4; 1995 c.667 Â§9; 2007 c.21 Â§1]

Â Â Â Â Â  443.730 Information regarding substitute caregivers required; standards; educational requirements; rules. (1) The provider shall furnish the names, addresses and telephone numbers of the substitute caregivers employed or used by the provider to the Department of Human Services upon the request of the department.

Â Â Â Â Â  (2) The department shall require the provider to furnish information describing the planned operation of the adult foster home, including the use of substitute caregivers and other staff, as part of the license application.

Â Â Â Â Â  (3) The provider shall not allow a substitute caregiver or other caregiver to provide care to a resident unless the following standards are met and documented:

Â Â Â Â Â  (a) The department has completed a criminal records check for the State of
Oregon
and has completed or initiated a national criminal records check, if appropriate under ORS 443.735 (3), for the person. The department shall adopt rules to provide for the expedited completion of a criminal records check for the State of
Oregon
when requested by a licensed provider because of an immediate staffing need.

Â Â Â Â Â  (b) The substitute caregiver has successfully completed the training required by the department.

Â Â Â Â Â  (c) The caregiver is able to understand and communicate in oral and written English.

Â Â Â Â Â  (d) The provider has oriented the caregiver to the residents in the adult foster home, their care needs and the physical characteristics of the home.

Â Â Â Â Â  (e) The provider has trained the caregiver to meet the routine and emergency needs of the residents.

Â Â Â Â Â  (4) The department shall establish educational requirements for substitute caregivers and other caregivers designed to impart the practical knowledge and skills necessary to maintain the health, safety and welfare of residents. The training shall include a test established by the department to be completed by the caregiver. The test shall be completed by the caregiver without the help of any other person. [1995 c.667 Â§18]

Â Â Â Â Â  Note: 443.730 and 443.740 were added to and made a part of 443.705 to 443.825 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.733 Collective bargaining. (1) As used in this section, Âadult foster care home providerÂ means a person who operates an adult foster home in the providerÂs home and who receives fees or payments from the state for providing adult foster care home services. ÂAdult foster care home providerÂ does not include a person:

Â Â Â Â Â  (a) Who is a resident manager of an adult foster home who does not provide adult foster care home services in the resident managerÂs own home or who does not have a controlling interest in, or is not an officer or partner in, the entity that is the provider of adult foster care home services;

Â Â Â Â Â  (b) Who is not a natural person; or

Â Â Â Â Â  (c) Whose participation in collective bargaining is determined by the Department of Human Services to be inconsistent with this section or in violation of state or federal law.

Â Â Â Â Â  (2) For purposes of collective bargaining under ORS 243.650 to 243.782, the State of
Oregon
is the public employer of record of adult foster care home providers.

Â Â Â Â Â  (3) Notwithstanding ORS 243.650 (19), adult foster care home providers are considered to be public employees governed by ORS 243.650 to 243.782. Adult foster care home providers have the right to form, join and participate in the activities of labor organizations of their own choosing for the purposes of representation and collective bargaining on matters concerning labor relations. These rights shall be exercised in accordance with the rights granted to public employees, with mediation and interest arbitration under ORS 243.742 as the method of concluding the collective bargaining process. Adult foster care home providers may not strike.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, adult foster care home providers are not for any other purpose employees of the State of Oregon or any other public body.

Â Â Â Â Â  (5) The Oregon Department of Administrative Services shall represent the State of
Oregon
in collective bargaining negotiations with the certified or recognized exclusive representative of an appropriate bargaining unit of adult foster care home providers. The Oregon Department of Administrative Services is authorized to agree to terms and conditions of collective bargaining agreements on behalf of the State of
Oregon
.

Â Â Â Â Â  (6) Notwithstanding ORS 243.650 (1), an appropriate bargaining unit for adult foster care home providers is any bargaining unit recognized by the Governor in an executive order issued prior to January 1, 2008.

Â Â Â Â Â  (7) This section does not modify any right of an adult receiving foster care. [2007 c.834 Â§2]

Â Â Â Â Â  Note: 443.733 was added to and made a part of 443.705 to 443.825 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.735 Issuance of license; fee; standards; renewal; burden of proof; rules. (1) Applications for a license to maintain and operate an adult foster home shall be made on forms provided by the Department of Human Services. Each application shall be accompanied by a fee of $20 per bed requested for licensing.

Â Â Â Â Â  (2) Upon receipt of an application and fee, the department shall conduct an investigation.

Â Â Â Â Â  (3) The department shall not issue an initial license unless:

Â Â Â Â Â  (a) The applicant and adult foster home are in compliance with ORS 443.705 to 443.825 and the rules of the department;

Â Â Â Â Â  (b) The department has completed an inspection of the adult foster home;

Â Â Â Â Â  (c) The department has completed a criminal records check under ORS 181.534 on the applicant and any person, other than a resident, 16 years of age or older who will be residing in the adult foster home. The criminal records check shall be conducted in accordance with rules adopted under ORS 181.534;

Â Â Â Â Â  (d) The department has checked the record of sanctions available, including the list of nursing assistants who have been found responsible for abuse and whose names have been added to the registry under ORS 441.678; and

Â Â Â Â Â  (e) The applicant has demonstrated to the department the financial ability and resources necessary to operate the adult foster home. The department shall adopt rules as the department deems appropriate that establish the financial standards an applicant must meet to qualify for issuance of a license and that protect financial information from public disclosure. The demonstration of financial ability under this paragraph shall include, but need not be limited to, providing the department with a list of any unsatisfied judgments, pending litigation and unpaid taxes and notifying the department regarding whether the applicant is in bankruptcy. If the applicant is unable to demonstrate the financial ability and resources required by this paragraph, the department may require the applicant to furnish a financial guarantee as a condition of initial licensure.

Â Â Â Â Â  (4) The department may not renew a license under this section unless:

Â Â Â Â Â  (a) The applicant and the adult foster home are in compliance with ORS 443.705 to 443.825 and the rules of the department;

Â Â Â Â Â  (b) The department has completed an inspection of the adult foster home;

Â Â Â Â Â  (c) The department has completed a criminal records check under ORS 181.534 on the applicant and any person, other than a resident, 16 years of age or older who will be residing in the adult foster home. The criminal records check under this paragraph shall be conducted in accordance with rules adopted under ORS 181.534; and

Â Â Â Â Â  (d) The department has checked the record of sanctions available, including the list of nursing assistants who have been found responsible for abuse and whose names have been added to the registry under ORS 441.678.

Â Â Â Â Â  (5)(a) In seeking an initial license and renewal of a license when an adult foster home has been licensed for less than 24 months, the burden of proof shall be upon the provider and the adult foster home to establish compliance with ORS 443.705 to 443.825 and the rules of the department.

Â Â Â Â Â  (b) In proceedings for renewal of a license when an adult foster home has been licensed for at least 24 continuous months, the burden of proof shall be upon the department to establish noncompliance with ORS 443.705 to 443.825 and the rules of the department.

Â Â Â Â Â  (6)(a) Persons who have been convicted of one or more crimes that, as determined by rules of the department, are substantially related to the qualifications, functions or duties of a provider, resident manager, substitute caregiver or other household member of an adult foster home shall be prohibited from operating, working in or residing in an adult foster home.

Â Â Â Â Â  (b) The department shall adopt rules that distinguish the criminal convictions and types of abuse that permanently prohibit a person from operating, working in or living in an adult foster home from the convictions and types of abuse that do not permanently prohibit the person from operating, working in or living in an adult foster home.

Â Â Â Â Â  (c) A provider may not hire, retain in employment or allow to live in an adult foster home, other than as a resident, any person who the provider knows has been convicted of a disqualifying crime or has been found responsible for a disqualifying type of abuse.

Â Â Â Â Â  (7) A license under ORS 443.725 is effective for one year from the date of issue unless sooner revoked. Each license shall state the name of the resident manager of the adult foster home, the names of all providers who own the adult foster home, the address of the premises to which the license applies, the maximum number of residents and the classification of the home. If, during the period covered by the license, a resident manager changes, the provider must within 15 days request modification of the license. The request must be accompanied by a fee of $10.

Â Â Â Â Â  (8) No license under ORS 443.725 is transferable or applicable to any location, persons operating the adult foster home or the person owning the adult foster home other than that indicated on the application for licensing.

Â Â Â Â Â  (9) The department shall not issue a license to operate an additional adult foster home to a provider unless the provider has demonstrated the qualifications and capacity to operate the providerÂs existing licensed home or homes and has demonstrated the ability to provide care to the residents of those homes that is adequate and substantially free from abuse and neglect.

Â Â Â Â Â  (10) All moneys collected under ORS 443.725 to 443.780 shall be deposited in a special account in the General Fund, and are appropriated continuously for payment of expenses incurred by the Department of Human Services.

Â Â Â Â Â  (11) Notwithstanding any other provision of this section or ORS 443.725 or 443.738, the department may issue a 60-day provisional license to a qualified person if the department determines that an emergency situation exists after being notified that the licensed provider of an adult foster home is no longer overseeing operation of the adult foster home. [1983 c.629 Â§4; 1985 c.663 Â§4; 1991 c.960 Â§5; 1995 c.180 Â§2; 1995 c.667 Â§10; 1999 c.205 Â§1; 2001 c.900 Â§189; 2005 c.730 Â§24]

Â Â Â Â Â  443.738 Educational standards for providers, managers and caregivers; rules; exception; duties of providers. (1) Except as provided in subsection (3) of this section, all providers, resident managers and substitute caregivers for adult foster homes shall satisfactorily meet all educational requirements established by the Department of Human Services. After consultation with representatives of providers, educators, residentsÂ advocates and the Long Term Care Ombudsman, the department shall adopt by rule standards governing the educational requirements. The rules shall require that a person may not provide care to any resident prior to acquiring education or supervised training designed to impart the basic knowledge and skills necessary to maintain the health, safety and welfare of the resident. Each provider shall document compliance with the educational requirements for persons subject to the requirements.

Â Â Â Â Â  (2) The rules required under subsection (1) of this section shall include but need not be limited to the following:

Â Â Â Â Â  (a) A requirement that, before being licensed, a provider successfully completes training that satisfies a defined curriculum, including demonstrations and practice in physical caregiving, screening for care and service needs, appropriate behavior towards residents with physical, cognitive and mental disabilities and issues related to architectural accessibility;

Â Â Â Â Â  (b) A requirement that a provider pass a test before being licensed or becoming a resident manager. The test shall evaluate the ability to understand and respond appropriately to emergency situations, changes in medical conditions, physiciansÂ orders and professional instructions, nutritional needs, residentsÂ preferences and conflicts; and

Â Â Â Â Â  (c) A requirement that, after being licensed, a provider or resident manager successfully completes continuing education as described in ORS 443.742.

Â Â Â Â Â  (3) After consultation with representatives of providers, educators, residentsÂ advocates and the Long Term Care Ombudsman, the department may adopt by rule exceptions to the training requirements of subsections (1) and (2) of this section for persons who are appropriately licensed medical care professionals in
Oregon
or who possess sufficient education, training or experience to warrant an exception. The department may not make any exceptions to the testing requirements.

Â Â Â Â Â  (4) The department may permit a person who has not completed the training or passed the test required in subsection (2)(a) and (b) of this section to act as a resident manager until the training and testing are completed or for 60 days, whichever is shorter, if the department determines that an unexpected and urgent staffing need exists. The licensed provider must notify the department of the situation and demonstrate that the provider is unable to find a qualified resident manager, that the person has met the requirements for a substitute caregiver for the adult foster home and that the provider will provide adequate supervision.

Â Â Â Â Â  (5) Providers shall serve three nutritionally balanced meals to residents each day. A menu for the meals for the coming week shall be prepared and posted weekly.

Â Â Â Â Â  (6) Providers shall make available at least six hours of activities each week which are of interest to the residents, not including television or movies. The department shall make information about resources for activities available to providers upon request. Providers or substitute caregivers shall be directly involved with residents on a daily basis.

Â Â Â Â Â  (7) Providers shall give at least 30 daysÂ written notice to the residents, and to the legal representative, guardian or conservator of any resident, before selling, leasing or transferring the adult foster home business or the real property on which the adult foster home is located. Providers shall inform real estate licensees, prospective buyers, lessees and transferees in all written communications that the license to operate an adult foster home is not transferable and shall refer them to the department for information about licensing.

Â Â Â Â Â  (8) If a resident dies or leaves an adult foster home for medical reasons and indicates in writing the intent to not return, the provider may not charge the resident for more than 15 days or the time specified in the provider contract, whichever is less, after the resident has left the adult foster home. The provider has an affirmative duty to take reasonable actions to mitigate the damages by accepting a new resident. However, if a resident dies or leaves an adult foster home due to neglect or abuse by the provider or due to conditions of imminent danger to life, health or safety, the provider may not charge the resident beyond the residentÂs last day in the home. The provider shall refund any advance payments within 30 days after the resident dies or leaves the adult foster home.

Â Â Â Â Â  (9) Chemical and physical restraints may be used only after considering all other alternatives and only when required to treat a residentÂs medical symptoms or to maximize a residentÂs physical functioning. Restraints may not be used for discipline of a resident or for the convenience of the adult foster home. Restraints may be used only as follows:

Â Â Â Â Â  (a) Psychoactive medications may be used only pursuant to a prescription that specifies the circumstances, dosage and duration of use.

Â Â Â Â Â  (b) Physical restraints may be used only pursuant to a qualified practitionerÂs order that specifies the type, circumstances and duration of use in accordance with rules adopted by the department. The rules adopted by the department relating to physical restraints shall include standards for use and training.

Â Â Â Â Â  (10) If the physical characteristics of the adult foster home do not encourage contact between caregivers and residents and among residents, the provider shall demonstrate how regular positive contact will occur. Providers may not place residents who are unable to walk without assistance in a basement, split-level, second story or other area that does not have an exit at ground level. Nonambulatory residents shall be given first floor rooms.

Â Â Â Â Â  (11)(a) The provider may not transfer or discharge a resident from an adult foster home unless the transfer or discharge is necessary for medical reasons, for the welfare of the resident or for the welfare of other residents, or due to nonpayment. In such cases, the provider shall give the resident written notice as soon as possible under the circumstances.

Â Â Â Â Â  (b) The provider shall give the resident and the residentÂs legal representative, guardian or conservator written notice at least 30 days prior to the proposed transfer or discharge, except in a medical emergency including but not limited to a residentÂs experiencing an increase in level of care needs or engaging in behavior that poses an imminent danger to self or others. In such cases, the provider shall give the resident written notice as soon as possible under the circumstances.

Â Â Â Â Â  (c) The resident has the right to an administrative hearing prior to an involuntary transfer or discharge. If the resident is being transferred or discharged for a medical emergency, or to protect the welfare of the resident or other residents, as defined by rule, the hearing must be held within seven days of the transfer or discharge. The provider shall hold a space available for the resident pending receipt of an administrative order. ORS 441.605 (4) and the rules thereunder governing transfer notices and hearings for residents of long term care facilities shall apply to adult foster homes.

Â Â Â Â Â  (12) The provider may not include any illegal or unenforceable provision in a contract with a resident and may not ask or require a resident to waive any of the residentÂs rights.

Â Â Â Â Â  (13) Any lessor of a building in which an adult foster home is located may not interfere with the admission, discharge or transfer of any resident in the adult foster home unless the lessor is a provider or coprovider on the license. [1991 c.960 Â§3; 1995 c.180 Â§3; 1995 c.667 Â§11; 2001 c.300 Â§70; 2003 c.14 Â§260; 2005 c.226 Â§1]

Â Â Â Â Â  443.739 Rights of residents. Residents of adult foster homes have the following rights. Providers shall guarantee these rights and help residents exercise them. The provider shall post a copy of the ResidentsÂ Bill of Rights in the entry or other equally prominent place in the adult foster home. The ResidentsÂ Bill of Rights states that each resident of an adult foster home has the right to:

Â Â Â Â Â  (1) Be treated as an adult, with respect and dignity.

Â Â Â Â Â  (2) Be informed of all resident rights and all house rules.

Â Â Â Â Â  (3) Be encouraged and assisted to exercise legal rights, including the right to vote.

Â Â Â Â Â  (4) Be informed of the residentÂs medical condition and the right to consent to or refuse treatment.

Â Â Â Â Â  (5) Receive appropriate care and services, and prompt medical care as needed.

Â Â Â Â Â  (6) A safe and secure environment.

Â Â Â Â Â  (7) Be free from mental and physical abuse.

Â Â Â Â Â  (8) Be free from chemical or physical restraints except as ordered by a physician or other qualified practitioner.

Â Â Â Â Â  (9) Complete privacy when receiving treatment or personal care.

Â Â Â Â Â  (10) Associate and communicate privately with any person the resident chooses.

Â Â Â Â Â  (11) Send and receive personal mail unopened.

Â Â Â Â Â  (12) Participate in activities of social, religious and community groups.

Â Â Â Â Â  (13) Have medical and personal information kept confidential.

Â Â Â Â Â  (14) Keep and use a reasonable amount of personal clothing and belongings, and to have a reasonable amount of private, secure storage space.

Â Â Â Â Â  (15) Manage the residentÂs own money and financial affairs unless legally restricted.

Â Â Â Â Â  (16) Be free from financial exploitation. The provider shall not charge or ask for application fees or nonrefundable deposits and shall not solicit, accept or receive money or property from a resident other than the amount agreed to for services.

Â Â Â Â Â  (17) A written agreement regarding the services to be provided and the rate schedule to be charged. The provider must give 30 daysÂ written notice before any change in the rates or the ownership of the home.

Â Â Â Â Â  (18) Not to be transferred or moved out of the adult foster home without 30 daysÂ advance written notice and an opportunity for a hearing. A provider may transfer or discharge a resident only for medical reasons including a medical emergency described in ORS 443.738 (11)(b), or for the welfare of the resident or other residents, or for nonpayment.

Â Â Â Â Â  (19) Be free of discrimination in regard to race, color, national origin, sex or religion.

Â Â Â Â Â  (20) Make suggestions and complaints without fear of retaliation. [1991 c.960 Â§11; 1995 c.667 Â§12; 2003 c.14 Â§261]

Â Â Â Â Â  Note: The amendments to 443.739 by section 27, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 443.739 by section 27, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 443.739, as amended by section 27, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  443.739. Residents of adult foster homes have the following rights. Providers shall guarantee these rights and help residents exercise them. The provider shall post a copy of the ResidentsÂ Bill of Rights in the entry or other equally prominent place in the adult foster home. The ResidentsÂ Bill of Rights states that each resident of an adult foster home has the right to:

Â Â Â Â Â  (1) Be treated as an adult, with respect and dignity.

Â Â Â Â Â  (2) Be informed of all resident rights and all house rules.

Â Â Â Â Â  (3) Be encouraged and assisted to exercise legal rights, including the right to vote.

Â Â Â Â Â  (4) Be informed of the residentÂs medical condition and the right to consent to or refuse treatment.

Â Â Â Â Â  (5) Receive appropriate care and services, and prompt medical care as needed.

Â Â Â Â Â  (6) A safe and secure environment.

Â Â Â Â Â  (7) Be free from mental and physical abuse.

Â Â Â Â Â  (8) Be free from chemical or physical restraints except as ordered by a physician or other qualified practitioner.

Â Â Â Â Â  (9) Complete privacy when receiving treatment or personal care.

Â Â Â Â Â  (10) Associate and communicate privately with any person the resident chooses.

Â Â Â Â Â  (11) Send and receive personal mail unopened.

Â Â Â Â Â  (12) Participate in activities of social, religious and community groups.

Â Â Â Â Â  (13) Have medical and personal information kept confidential.

Â Â Â Â Â  (14) Keep and use a reasonable amount of personal clothing and belongings, and to have a reasonable amount of private, secure storage space.

Â Â Â Â Â  (15) Manage the residentÂs own money and financial affairs unless legally restricted.

Â Â Â Â Â  (16) Be free from financial exploitation. The provider may not charge or ask for application fees or nonrefundable deposits and may not solicit, accept or receive money or property from a resident other than the amount agreed to for services.

Â Â Â Â Â  (17) A written agreement regarding the services to be provided and the rate schedule to be charged. The provider must give 30 daysÂ written notice before any change in the rates or the ownership of the home.

Â Â Â Â Â  (18) Not to be transferred or moved out of the adult foster home without 30 daysÂ advance written notice and an opportunity for a hearing. A provider may transfer or discharge a resident only for medical reasons including a medical emergency described in ORS 443.738 (11)(b), or for the welfare of the resident or other residents, or for nonpayment.

Â Â Â Â Â  (19) Be free of discrimination in regard to race, color, religion, sex, sexual orientation or national origin.

Â Â Â Â Â  (20) Make suggestions and complaints without fear of retaliation.

Â Â Â Â Â  443.740 Information on licensed adult foster homes; availability; content. (1) The Department of Human Services shall maintain current information on all licensed adult foster homes and shall make that information available to prospective residents and other interested members of the public at local department offices or area agencies on aging licensing offices throughout the state.

Â Â Â Â Â  (2) The information shall include:

Â Â Â Â Â  (a) The location of the adult foster home;

Â Â Â Â Â  (b) A brief description of the physical characteristics of the home;

Â Â Â Â Â  (c) The name and mailing address of the provider;

Â Â Â Â Â  (d) The license classification of the home and the date the provider was first licensed to operate that home;

Â Â Â Â Â  (e) The date of the last inspection, the name and telephone number of the office that performed the inspection and a summary of the findings;

Â Â Â Â Â  (f) Copies of all complaint investigations involving the home, together with the findings of the department, the actions taken by the department and the outcome of the complaint investigation;

Â Â Â Â Â  (g) An explanation of the terms used in the investigation report;

Â Â Â Â Â  (h) Any license conditions, suspensions, denials, revocations, civil penalties, exceptions or other actions taken by the department involving the home; and

Â Â Â Â Â  (i) Whether care is provided primarily by the licensed provider, a resident manager or other arrangement.

Â Â Â Â Â  (3) Any list of adult foster homes maintained or distributed by the department or a local licensing office shall include notification to the reader of the availability of public records concerning the homes. [1995 c.667 Â§17; 1997 c.741 Â§1; 2001 c.447 Â§3; 2003 c.14 Â§262]

Â Â Â Â Â  Note: See note under 443.730.

Â Â Â Â Â  443.742 Annual continuing education requirements; rules. (1) The Department of Human Services shall require all providers and resident managers to complete annually 12 hours of continuing education approved by the department, related to:

Â Â Â Â Â  (a) Care of the elderly and persons with disabilities; and

Â Â Â Â Â  (b) Business operations of adult foster homes.

Â Â Â Â Â  (2) Providers and resident managers may not fulfill the continuing education requirements described in subsection (1) of this section with more than four hours of continuing education related to the business operations of adult foster homes.

Â Â Â Â Â  (3) The department may, by rule, establish continuing education requirements for caregivers who are not providers. [2005 c.226 Â§3]

Â Â Â Â Â  Note: 443.742 was added to and made a part of 443.705 to 443.825 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.745 Denial, suspension or revocation; conditional license; review. (1) A license may be denied, suspended, revoked or have conditions attached upon a finding by the Department of Human Services of any of the following:

Â Â Â Â Â  (a) There exists a threat to the health, safety or welfare of any resident.

Â Â Â Â Â  (b) There is reliable evidence of abuse, neglect or exploitation of any resident.

Â Â Â Â Â  (c) The facility is not operated in compliance with ORS 443.705 to 443.825 or the rules adopted thereunder.

Â Â Â Â Â  (d) Such other circumstances as may be established by the department by rule.

Â Â Â Â Â  (2) Conditions attached to a license shall be effective upon order of the Director of Human Services.

Â Â Â Â Â  (3) Suspension or revocation of a license authorized by this section for any reason other than abuse, neglect or exploitation of the resident shall be preceded by a hearing under ORS chapter 183 if requested by the provider.

Â Â Â Â Â  (4) If the license is suspended or revoked for the reason of abuse, neglect or exploitation of a resident, the provider may request a review in writing within 10 days after notice of the suspension or revocation. If a request is made, the director shall review all material relating to the allegation of abuse, neglect or exploitation and to the suspension or revocation within 10 days of the request. The director shall determine, based on review of the material, whether or not to sustain the decision to suspend or revoke. If the director determines not to sustain the decision, the license shall be restored immediately. The decision of the director is subject to judicial review as a contested case under ORS chapter 183.

Â Â Â Â Â  (5) In the event the license to maintain an adult foster home is ordered suspended or revoked, the department may withhold service payments until the defective situation is corrected. For protection of residents, the department may arrange for them to move.

Â Â Â Â Â  (6) A provider whose license has been revoked or whose application has been denied shall not be permitted to make a new application for one year from the date the revocation or denial is final, or for a longer period specified in the order revoking or denying the license.

Â Â Â Â Â  (7) The department shall deny the application or revoke the license of any person who falsely represents that the person has not been convicted of a crime. [1983 c.629 Â§5; 1985 c.663 Â§5; 1987 c.431 Â§1; 1995 c.667 Â§13]

Â Â Â Â Â  443.755 Entry and inspection of homes; access to residents; inspection report; fire inspection. (1) The Department of Human Services staff shall be permitted access to enter and inspect all licensed adult foster homes. The department shall be permitted access to enter and inspect any unlicensed adult foster home upon the receipt of an oral or written complaint, or in case the department itself has cause to believe that an adult foster home is operating without a license or there exists a threat to the health, safety or welfare of any resident. The department staff shall be permitted access to the residents of adult foster homes in order to interview residents privately and to inspect residentsÂ records.

Â Â Â Â Â  (2) The state or local fire inspectors shall be permitted access to enter and inspect adult foster homes regarding fire safety upon request of the department.

Â Â Â Â Â  (3)(a) The Department of Human Services shall provide to each licensed adult foster home in the state in writing in clear concise language readily comprehensible by the average person a copy of the inspection report of the most recent inspection of that home conducted by the department.

Â Â Â Â Â  (b) The provider shall post the inspection report in the entry or equally prominent place and shall, upon request, provide a copy of the information to each resident of, or person applying for admission to, the home, or the legal representative, guardian or conservator of the resident or applicant. [1983 c.629 Â§6; 1985 c.663 Â§6; 1991 c.960 Â§6]

Â Â Â Â Â  443.760 Application of single family dwelling code requirements to home; rules; evacuation requirement; lease rate. (1) Adult foster homes that are certified as residential homes as defined in ORS 197.660 shall meet all state and local building, sanitation, utility and fire code requirements applicable to single family dwellings. However, by rule, the Department of Human Services may adopt more stringent standards upon a finding that there is a significant health or safety threat to residents that necessitates a standard not imposed on other single family dwellings.

Â Â Â Â Â  (2) In adopting more stringent standards, the department shall consult with the Department of Consumer and Business Services and the office of the State Fire Marshal to insure adequate evacuation of residents.

Â Â Â Â Â  (3) As used in this section, Âadequate evacuationÂ means the ability of a provider to evacuate all residents from the dwelling within three minutes.

Â Â Â Â Â  (4) If a licensed provider rents or leases the premises where the adult foster home is located, the lessor shall charge a flat rate for the lease or rental. [1993 c.146 Â§1; 1995 c.180 Â§4]

Â Â Â Â Â  443.765 Complaint procedure; retaliation prohibited; notice of rates and rules; liability for complaints. (1) Complaints against adult foster homes may be filed with the Department of Human Services by any person, whether or not a resident of the home. The department shall investigate complaints regarding adult foster homes and shall adopt by rule standards governing investigations pursuant to this section.

Â Â Â Â Â  (2) The department shall prepare a notice which must be posted in a conspicuous place in each adult foster home stating the telephone number of the department and the procedure for making complaints.

Â Â Â Â Â  (3) The department shall maintain a file of all complaints and the action taken on the complaint, indexed by the name of the owner or operator. When the department concludes the investigation of a complaint, the department shall clearly designate the outcome of the complaint investigation in the complaint file. The filed complaint forms shall protect the privacy of the complainant, the resident and the witnesses.

Â Â Â Â Â  (4) Any person has a right to inspect and photocopy the complaint files maintained by the department.

Â Â Â Â Â  (5)(a) The owner or operator of an adult foster home may not prohibit, discourage or use intimidation against any person to prevent the filing of a complaint with the department.

Â Â Â Â Â  (b) If a resident, or a person acting on the residentÂs behalf, files a complaint with the department, the owner or operator of an adult foster home may not retaliate against the resident by:

Â Â Â Â Â  (A) Increasing charges;

Â Â Â Â Â  (B) Decreasing services, rights or privileges;

Â Â Â Â Â  (C) Threatening to increase charges or decrease services, rights or privileges;

Â Â Â Â Â  (D) Taking or threatening to take any action to coerce or compel the resident to leave the facility; or

Â Â Â Â Â  (E) Abusing or threatening to harass or abuse a resident in any manner.

Â Â Â Â Â  (c) The owner or operator of an adult foster home may not retaliate against any person who files a complaint or any witness or employee of a facility interviewed about the complaint, including but not limited to retaliation by restriction of otherwise lawful access to the adult foster home or to any resident thereof, or, if an employee, to dismissal or harassment.

Â Â Â Â Â  (6) The provider shall give all residents, upon admission, a notice of the monthly rates and the house rules.

Â Â Â Â Â  (7) Anyone participating in good faith in the filing of a complaint pursuant to this section is immune from any liability, civil or criminal, that might otherwise be incurred or imposed with respect to the filing or substance of the complaint. Any such participant shall have the same immunity with respect to participating in any judicial proceeding resulting from the complaint. A person does not act in good faith for the purposes of this subsection if the substance of the complaint is false and:

Â Â Â Â Â  (a) The person knows that the substance of the complaint is false; or

Â Â Â Â Â  (b) The person makes the complaint with the intent to harm the owner or operator of the adult foster home, or the adult foster home, and the person shows a reckless disregard for the truth or falsity of the substance of the complaint. [1983 c.629 Â§7; 1985 c.651 Â§3; 1991 c.960 Â§7; 2001 c.447 Â§1]

Â Â Â Â Â  443.767 Investigation of complaint; rules. (1) When the Department of Human Services receives a complaint that alleges that a resident of a licensed adult foster home has been injured, abused or neglected, and that the residentÂs health or safety is in imminent danger, or that the resident has died or been hospitalized, the investigation shall begin immediately after the complaint is received. If the investigator determines that the complaint is substantiated, the department shall take appropriate corrective action immediately.

Â Â Â Â Â  (2) When the department receives a complaint that alleges the existence of any circumstance that could result in injury, abuse or neglect of a resident of a licensed adult foster home, and that the circumstance could place the residentÂs health or safety in imminent danger, the department shall investigate the complaint promptly. If the investigator determines that the complaint is substantiated, the department shall take appropriate corrective action promptly.

Â Â Â Â Â  (3) After public hearing, the department shall by rule set standards for the procedure, content and time limits for the initiation and completion of investigations of complaints. The time limits shall be as short as possible and shall vary in accordance with the severity of the circumstances alleged in the complaint. In no event shall the investigation exceed a duration of 60 days, unless there is an ongoing concurrent criminal investigation, in which case the department may take a reasonable amount of additional time in which to complete the investigation.

Â Â Â Â Â  (4) The department shall take no longer than 60 days from the completion of the investigation report to take appropriate corrective action in the case of any complaint that the investigator determines to be substantiated.

Â Â Â Â Â  (5)(a) The department shall mail a copy of the investigation report within seven days of the completion of the report to:

Â Â Â Â Â  (A) The complainant, unless the complainant requests anonymity;

Â Â Â Â Â  (B) The resident, and any person designated by the resident to receive information concerning the resident;

Â Â Â Â Â  (C) The facility; and

Â Â Â Â Â  (D) The Long Term Care Ombudsman.

Â Â Â Â Â  (b) The copy of the report shall be accompanied by a notice that informs the recipient of the right to submit additional evidence.

Â Â Â Â Â  (6) The complaint and the investigation report shall be available to the public at the local department office or the type B area agency on aging, if appropriate. When the department or type B area agency on aging concludes the investigation of a complaint, the department or type B area agency on aging shall clearly designate the outcome of the complaint investigation and make the designation available to the public together with the complaint and the investigation report.

Â Â Â Â Â  (7) A copy of the report shall be forwarded to the department whether or not the investigation report concludes that the complaint is substantiated. [1991 c.960 Â§8; 2001 c.447 Â§2; 2001 c.900 Â§190]

Â Â Â Â Â  443.775 Rules; level of care; exception to limit on residents with nursing care needs; reports on exceptions; provider duties; enforcement; civil penalties. (1) The Department of Human Services shall adopt rules governing adult foster homes and the level of care provided in such homes, including the provision of care to more than one person with nursing care needs under specified conditions and department approval, such as are necessary to protect the health, safety or welfare of the residents and to provide for an appropriate continuum of care, but shall not be inconsistent with the residential nature of the living accommodations and the family atmosphere of the home. The rules shall be consistent with rules adopted by the Oregon State Board of Nursing under ORS 678.150 (9).

Â Â Â Â Â  (a) An exception to the limit of one resident with nursing care needs may be granted if the provider proves to the department by clear and convincing evidence that such an exception will not jeopardize the care, health, safety or welfare of the residents and that the provider is capable of meeting the additional care needs of the new resident.

Â Â Â Â Â  (b) The department, and the counties acting under the exemption granted pursuant to ORS 443.780, shall report on a quarterly basis to the Legislative Assembly on the number of exceptions granted during the quarter pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (2) The provider may not employ a resident manager who does not meet the classification standard for the adult foster home.

Â Â Â Â Â  (3) The provider shall be able to meet the night care needs of a resident before admitting the resident. The provider shall include night care needs in the residentÂs care plan.

Â Â Â Â Â  (4) The provider shall screen a prospective resident before admitting the resident. The screening shall include but is not limited to diagnosis, medications, personal care needs, nursing care needs, night care needs, nutritional needs, activities and lifestyle preferences. A copy of the screening shall be given to the prospective resident or the prospective residentÂs representative.

Â Â Â Â Â  (5) The department shall make rules to assure that any employee who makes a complaint pursuant to ORS 443.755 shall be protected from retaliation.

Â Â Â Â Â  (6) For adult foster homes in which clients reside for whom the department pays for care, including homes in which the provider and the resident are related, the department may require substantial compliance with its rules relating to standards for care of the client as a condition for paying for care.

Â Â Â Â Â  (7) By order the Director of Human Services may delegate authority under this section to personnel other than of the department.

Â Â Â Â Â  (8) The department may commence a suit in equity to enjoin maintenance of an adult foster home if:

Â Â Â Â Â  (a) The home is operated without a valid license under this section; or

Â Â Â Â Â  (b) After the license to maintain the home is ordered suspended or revoked, a reasonable time for placement of residents in other facilities has been allowed but such placement has not been accomplished.

Â Â Â Â Â  (9) The department shall establish by rule the maximum capacity of adult foster homes, including all nonrelated and related persons receiving residential care and day care.

Â Â Â Â Â  (10) Any person who violates a provision of ORS 443.705 to 443.825 or the rules adopted thereunder may be subjected to the imposition of a civil penalty, to be fixed by the director by rule, not to exceed $100 per violation, to a maximum of $250 or, per occurrence of substantiated abuse, a maximum of $1,000. [1983 c.629 Â§8; 1985 c.663 Â§7; 1987 c.369 Â§2; 1987 c.430 Â§2; 1987 c.431 Â§2; 1991 c.960 Â§9; 1995 c.667 Â§14; 2001 c.900 Â§191]

Â Â Â Â Â  443.780 Exemption where county has licensing and inspection program. (1) The Director of Human Services may exempt from the license, inspection and fee provisions of ORS 443.705 to 443.825 adult foster homes in those counties where there is a county agency which provides similar programs for licensing and inspection that the director finds are equal to or superior to the requirements of ORS 443.705 to 443.825.

Â Â Â Â Â  (2) ORS 443.775 (5) applies regardless of any exceptions granted to a county agency. [1985 c.663 Â§11; 1995 c.667 Â§19]

Â Â Â Â Â  443.785 Admission of Medicaid recipients. The Department of Human Services may not require an adult foster home that elects to provide care for a Medicaid recipient to admit an additional Medicaid resident under a contract with the department. [1999 c.204 Â§2]

Â Â Â Â Â  443.790 Authority of director to impose civil penalty; factors to be considered; rules. (1) In addition to any other liability or penalty provided by law, the Director of Human Services may impose a civil penalty on a person for any of the following:

Â Â Â Â Â  (a) Violation of any of the terms or conditions of a license issued under ORS 443.735.

Â Â Â Â Â  (b) Violation of any rule or general order of the Department of Human Services that pertains to a facility.

Â Â Â Â Â  (c) Violation of any final order of the director that pertains specifically to the facility owned or operated by the person incurring the penalty.

Â Â Â Â Â  (d) Violation of ORS 443.745 or of rules required to be adopted under ORS 443.775.

Â Â Â Â Â  (2) The director shall impose a civil penalty of not to exceed $500 on any adult foster home for falsifying resident or facility records or causing another to do so.

Â Â Â Â Â  (3) The director shall impose a civil penalty of $250 on a provider who violates ORS 443.725 (3).

Â Â Â Â Â  (4) The director shall impose a civil penalty of not less than $250 nor more than $500 on a provider who admits a resident knowing that the residentÂs care needs exceed the license classification of the provider if the admission places the resident or other residents at grave risk of harm.

Â Â Â Â Â  (5)(a) In every case other than those involving the health, safety or welfare of a resident, the director shall prescribe a reasonable time for elimination of a violation but except as provided in paragraph (b) of this subsection shall not prescribe a period to exceed 30 days after notice of the violation.

Â Â Â Â Â  (b) The director may approve a reasonable amount of time in excess of 30 days if correction of the violation within 30 days is determined to be impossible.

Â Â Â Â Â  (6) In imposing a civil penalty, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules or orders pertaining to facilities.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (d) The immediacy and extent to which the violation threatens or threatened the health, safety or welfare of one or more residents.

Â Â Â Â Â  (7) The department shall adopt rules establishing objective criteria for the imposition and amount of civil penalties under this section. [1987 c.431 Â§Â§4,6; 1991 c.413 Â§6; 1991 c.960 Â§10; 1995 c.667 Â§15]

Â Â Â Â Â  443.795 Civil penalty; notice; hearing. (1) Any civil penalty under ORS 443.790 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the Director of Human Services.

Â Â Â Â Â  (3) The Department of Human Services shall conduct the hearing and issue the final order within 180 days after any hearing request. [1987 c.431 Â§5; 1991 c.734 Â§25; 1991 c.960 Â§12; 2003 c.14 Â§263]

Â Â Â Â Â  443.805 [1987 c.431 Â§7; repealed by 1991 c.734 Â§122]

Â Â Â Â Â  443.815 Judicial review of penalties. Judicial review of civil penalties imposed under ORS 443.790 shall be as provided under ORS 183.480, except that the court may, in its discretion, reduce the amount of the penalty. [1987 c.431 Â§8]

Â Â Â Â Â  443.825 Disposition of penalties recovered. All penalties recovered under ORS 443.790 to 443.815 shall be paid into the State Treasury and credited to the General Fund and are available for general governmental expenses. [1987 c.431 Â§9]

DEVELOPMENTAL DISABILITY CHILD FOSTER HOMES

Â Â Â Â Â  443.830 Definitions for ORS 443.830 and 443.835. As used in this section and ORS 443.835:

Â Â Â Â Â  (1) ÂChildÂ means a person for whom developmental disability services are planned and provided and who is:

Â Â Â Â Â  (a) Under 18 years of age; or

Â Â Â Â Â  (b) At least 18 years of age but less than 22 years of age and resides in a developmental disability child foster home and whose needs, as determined by the individual support plan team, are best met if services are provided in a developmental disability child foster home.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3)(a) ÂDevelopmental disability child foster homeÂ means any home maintained by a person who has under the care of the person, in the home, a child found eligible for developmental disability services for the purpose of providing the child with supervision, food and lodging. The child must be unrelated to the person by blood or marriage and be unattended by the childÂs parent or guardian.

Â Â Â Â Â  (b) ÂDevelopmental disability child foster homeÂ does not include:

Â Â Â Â Â  (A) A boarding school that is essentially and primarily engaged in educational work;

Â Â Â Â Â  (B) A home in which a child is provided with room and board by a school district board; or

Â Â Â Â Â  (C) A foster home under the direct supervision of a private child-caring agency.

Â Â Â Â Â  (4) ÂIndividual support plan teamÂ means a team composed of the child, the childÂs parent or guardian, the community mental health program representative and representatives of all current service providers that develops a written plan of services covering a 12-month period for a child. [1999 c.316 Â§4; 2001 c.463 Â§1; 2001 c.900 Â§192]

Â Â Â Â Â  Note: 443.830 and 443.835 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  443.835 Certificate required; rules. (1) A person may not operate a developmental disability child foster home without having a certificate issued by the Department of Human Services.

Â Â Â Â Â  (2) A person may apply for a certificate to operate a developmental disability child foster home by submitting an application to the department on a form furnished by the department.

Â Â Â Â Â  (3) Upon receipt of an application under subsection (2) of this section, the department shall cause an investigation to be made of the applicant and the applicantÂs home. The department shall determine whether to issue a certificate to the applicant and, if a certificate is to be issued, whether to issue a conditional certificate or a regular certificate. The certificate shall be in the form prescribed by the department by rule.

Â Â Â Â Â  (4) After notice and an opportunity for hearing as provided in ORS 183.310 to 183.482, the department may deny, refuse to renew or revoke a certificate to operate a developmental disability child foster home. A person whose application for a certificate has been denied, not renewed or revoked may appeal the decision to the Court of Appeals in the manner provided in ORS 183.480 for the review of orders in contested cases.

Â Â Â Â Â  (5) The department may adopt rules to carry out the intent and purposes of this section and ORS 443.830. [1999 c.316 Â§5]

Â Â Â Â Â  Note: See note under 443.830.

HOSPICE PROGRAMS

Â Â Â Â Â  443.850 Definitions for ORS 443.850 to 443.870. As used in ORS 443.850 to 443.870:

Â Â Â Â Â  (1) ÂHospice programÂ means a coordinated program of home and inpatient care, available 24 hours a day, that utilizes an interdisciplinary team of personnel trained to provide palliative and supportive services to a patient-family unit experiencing a life threatening disease with a limited prognosis. A hospice program is an institution for purposes of ORS 146.100.

Â Â Â Â Â  (2) ÂHospice servicesÂ means items and services provided to a patient-family unit by a hospice program or by other individuals or community agencies under a consulting or contractual arrangement with a hospice program. Hospice services include acute, respite, home care and bereavement services provided to meet the physical, psychosocial, spiritual and other special needs of a patient-family unit during the final stages of illness, dying and the bereavement period.

Â Â Â Â Â  (3) ÂInterdisciplinary teamÂ means a group of individuals working together in a coordinated manner to provide hospice care. An interdisciplinary team includes, but is not limited to, the patient-family unit, the patientÂs attending physician or clinician and one or more of the following hospice program personnel: Physician, nurse practitioner, nurse, nurseÂs aide, occupational therapist, physical therapist, trained lay volunteer, clergy or spiritual counselor, and credentialed mental health professional such as psychiatrist, psychologist, psychiatric nurse or social worker.

Â Â Â Â Â  (4) ÂPatient-family unitÂ includes an individual who has a life threatening disease with a limited prognosis and all others sharing housing, common ancestry or a common personal commitment with the individual.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, organizations and groups of organizations. [1987 c.398 Â§1; 1989 c.697 Â§3; 2007 c.474 Â§1]

Â Â Â Â Â  443.860 Certification or accreditation required; exception. (1) Except as provided in subsections (3) and (4) of this section, no person shall establish, conduct or maintain a hospice program providing hospice services, or hold itself out to the public as a hospice program, without:

Â Â Â Â Â  (a) Certification by the federal Centers for Medicare and Medicaid Services as a program of hospice services meeting standards for Medicare reimbursement; and

Â Â Â Â Â  (b)(A) Accreditation by the
Oregon
Hospice Association; or

Â Â Â Â Â  (B) Accreditation by the Joint Commission on Accreditation of Healthcare Organizations as a program of hospice services.

Â Â Â Â Â  (2) The Oregon Hospice Association may accredit hospices which are not members of the Oregon Hospice Association.

Â Â Â Â Â  (3) Any person who is in the process of developing a hospice program may use the term ÂhospiceÂ to describe and refer to the program of services during its development for up to two years. However, no hospice services to patients or their families shall be provided by a hospice until accreditation or certification is obtained.

Â Â Â Â Â  (4) Any person may operate a hospice program for a period of not more than 90 consecutive days if the federal Centers for Medicare and Medicaid Services or the Oregon Hospice Association acknowledges in writing that accreditation or certification is pending and the Oregon Hospice Association authorizes that operations may commence.

Â Â Â Â Â  (5) A certified or accredited hospice need not obtain a license pursuant to ORS 443.015 unless it meets the definition of a home health agency and receives direct compensation for home health care services from the patient, insurers, Medicare or Medicaid. Compensation paid to licensed professionals is not direct compensation.

Â Â Â Â Â  (6) Except as provided in subsection (5) of this section, accreditation and certification under subsection (1) of this section may be considered equivalent to licensure as a hospice program by the State of
Oregon
. [1987 c.398 Â§Â§2,3; 1989 c.697 Â§1; 1993 c.110 Â§3; 1997 c.362 Â§1; 2003 c.14 Â§264; 2007 c.474 Â§2]

Â Â Â Â Â  443.865 Enforcement; rules; civil penalties. (1) Upon the recommendation of the Oregon Hospice Association, the Department of Human Services shall enforce compliance with the provisions of ORS 443.860 (1), (3), (4) and (5).

Â Â Â Â Â  (2) The Department of Human Services shall adopt rules pursuant to ORS chapter 183 to implement subsection (1) of this section. Depending upon the seriousness of the noncompliance, the enforcement mechanisms to be used shall include, but not be limited to, the imposition of civil penalties and the issuance of an order to cease operations. [1993 c.110 Â§2]

Â Â Â Â Â  443.870 Hospice program registry. (1) The Oregon Hospice Association shall maintain and operate a registry of all certified and accredited hospice programs and all developing hospice programs and shall make such records available to the public.

Â Â Â Â Â  (2) Hospice programs on the registry shall provide utilization data requested by the Oregon Hospice Association.

Â Â Â Â Â  (3) The Oregon Hospice Association shall compile data received under subsection (2) of this section and annually report the data to the Department of Human Services. [1987 c.398 Â§4; 1993 c.110 Â§4; 2007 c.474 Â§3]

PROPERTY OF RESIDENTS

Â Â Â Â Â  443.880 Responsibilities of residential facility regarding property of resident. (1) The admission of a person to a residential facility shall not act to create in the facility, its owner, administrator or employee any authority to manage, use or dispose of any property of the resident, or any authority or responsibility for the personal affairs of the person, except as may be necessary for the safety and orderly management of the facility and as may be required by this section.

Â Â Â Â Â  (2) No owner, administrator or employee of a residential facility may act as guardian, conservator, trustee or attorney in fact for any resident of the facility unless the resident is related to the owner, administrator or employee within the third degree of consanguinity. This subsection shall not prevent the owner, administrator or employee of a residential facility from acting as a representative payee for the resident.

Â Â Â Â Â  (3) A residential facility shall provide for the safekeeping of personal effects, funds and other property of its residents.

Â Â Â Â Â  (4) A residential facility shall keep complete and accurate records of all funds and other property of its residents received by the facility for safekeeping.

Â Â Â Â Â  (5) Any funds or other property belonging to or due to a resident of a residential facility which are received by a residential facility shall be held in trust and shall be held separate from the funds and property of the facility and shall be used only for the account of the resident. Upon request, the facility shall furnish the resident a complete and certified statement of all funds or other property to which this section applies, detailing the amounts and items received, together with their sources and disposition.

Â Â Â Â Â  (6) For the purposes of this section, Âresidential facilityÂ means a domiciliary care facility as defined by ORS 443.205, a long term care facility as defined by ORS 442.015, a residential facility as defined by ORS 443.400, an adult foster home as defined by ORS 443.705 and any residential facility required to be registered under ORS 443.480 to 443.500. [1991 c.413 Â§1; 1997 c.249 Â§144]

Â Â Â Â Â  443.881 Transfer of property; undue influence. (1) No owner, employee or administrator of a residential facility as defined by ORS 443.880 shall cause any person who is a resident of the facility to deliver to the owner, employee or administrator any funds or property of the resident by the exercise of undue influence.

Â Â Â Â Â  (2) For the purposes of this section, Âundue influenceÂ means that an owner, employee or administrator of a residential facility has substituted the will or interests of the owner, employee or administrator for the will or interests of the resident of the facility. [1991 c.413 Â§2]

ALZHEIMERÂS DISEASE

Â Â Â Â Â  443.885 Registration of certain facilities. Any facility that provides care for patients or residents with AlzheimerÂs disease or other dementia by means of an AlzheimerÂs care unit must register with the Department of Human Services. [1991 c.416 Â§1; 2003 c.14 Â§265]

Â Â Â Â Â  443.886 Special indorsement required; standards; fees; rules. (1) If a facility intends to provide care for patients or residents with AlzheimerÂs disease or other dementia by means of an AlzheimerÂs care unit, the facility must obtain a special indorsement on its license or registration.

Â Â Â Â Â  (2) The Department of Human Services, with the input from representatives of advocate groups and the long term care industry, shall adopt by rule standards that ensure that the special needs of any AlzheimerÂs patient or resident who is cared for in a special unit are met and that quality care is provided. The standards must include but are not limited to provisions for:

Â Â Â Â Â  (a) Care planning, including physical design, staffing, staff training, safety, egress control, individual care planning, admission policy, family involvement, therapeutic activities and social services;

Â Â Â Â Â  (b) Continuity of basic care requirements; and

Â Â Â Â Â  (c) Marketing and advertising of the availability of and services from AlzheimerÂs care units.

Â Â Â Â Â  (3) The department shall adopt a fee schedule for indorsement, taking into account the type of facility and the number of patients and residents.

Â Â Â Â Â  (4) The department shall enforce rules adopted under subsection (2) of this section and shall allow a licensee or registrant to retain the special indorsement required to care for patients and residents with AlzheimerÂs disease or other dementia only so long as the licensee or registrant complies with the rules.

Â Â Â Â Â  (5) The special indorsement may be suspended or revoked in the same manner as the license or registration is suspended or revoked.

Â Â Â Â Â  (6) Unless a facility has obtained the indorsement required by subsection (1) of this section, the facility shall not:

Â Â Â Â Â  (a) Advertise the facility as providing an AlzheimerÂs care unit; or

Â Â Â Â Â  (b) Market the facility as providing an AlzheimerÂs care unit.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂAlzheimerÂs care unitÂ means a special care unit in a designated, separated area for patients and residents with AlzheimerÂs disease or other dementia that is locked, segregated or secured to prevent or limit access by a patient or resident outside the designated or separated area.

Â Â Â Â Â  (b) ÂFacilityÂ means a nursing home, residential care facility, assisted living facility or any other like facility required to be licensed by the department.

Â Â Â Â Â  (c) ÂRegistryÂ means a facility will provide the department with information relating to the AlzheimerÂs care unit including the number of residents in the unit, stage of dementia for each resident, description of how services are provided, and length of time the unit has been operating. [1991 c.416 Â§2; 2001 c.900 Â§193; 2005 c.22 Â§312]

MISCELLANEOUS

Â Â Â Â Â  443.888 Exemption from ad valorem property taxation for certain facilities; certification. (1)(a) The owner of a long term care facility seeking to have the facility be exempt from ad valorem property taxation under ORS 307.811 shall apply to the Department of Human Services for certification of the facility as an essential community provider long term care facility.

Â Â Â Â Â  (b) The application shall be made after the close of the calendar year for which the average percentage of residents eligible for medical assistance under Medicaid is to be determined.

Â Â Â Â Â  (2) The application shall be in the form and shall contain the information prescribed by the department, including but not limited to:

Â Â Â Â Â  (a) The location of the long term care facility; and

Â Â Â Â Â  (b) A statement of the number of residents of the long term care facility during the previous calendar year and the number of those residents who were eligible for Medicaid.

Â Â Â Â Â  (3) The department shall act upon an application within 15 days after the date the application has been filed with the department and all requested information has been provided by the applicant.

Â Â Â Â Â  (4) The department shall certify a long term care facility as an essential community provider long term care facility if the facility:

Â Â Â Â Â  (a) Is a nursing facility, assisted living facility or residential care facility and has an average residency rate of 50 percent or more who are eligible for Medicaid; or

Â Â Â Â Â  (b) Is an adult foster home and has an average residency rate of 60 percent or more who are eligible for Medicaid.

Â Â Â Â Â  (5) The department shall send the certification to the applicant. The certification shall state the tax year for which the certification is valid.

Â Â Â Â Â  (6) A certification under this section shall be valid for the tax year beginning the July 1 immediately following the calendar year in which the long term care facility met the Medicaid eligibility residency rate set forth in subsection (4) of this section.

Â Â Â Â Â  (7) As used in this section, Âlong term care facilityÂ means a nursing facility, assisted living facility, residential care facility or adult foster home as defined in ORS 443.705. [1999 c.476 Â§4; 2005 c.688 Â§6]

Â Â Â Â Â  Note: 443.888 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 443 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  443.990 [Subsection (2) enacted as 1953 c.659 Â§14; 1969 c.641 Â§17; repealed by 1977 c.717 Â§23]

Â Â Â Â Â  443.991 Penalties. (1) Violation of ORS 443.015 is punishable as a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any provision of ORS 443.400 to 443.455 is a Class B misdemeanor. In addition, the Department of Human Services may commence an action to enjoin operation of a residential facility:

Â Â Â Â Â  (a) When a residential facility is operated without valid licensure; or

Â Â Â Â Â  (b) After notice of revocation has been given and a reasonable time for placement of individuals in other facilities has been allowed.

Â Â Â Â Â  (3) Violation of ORS 443.725 is punishable as a Class C misdemeanor.

Â Â Â Â Â  (4) Violation of any provision of ORS 443.755 is a Class B misdemeanor. In addition, the department may commence an action to enjoin operation of an adult foster home:

Â Â Â Â Â  (a) When an adult foster home is operated without a valid license; or

Â Â Â Â Â  (b) After notice of revocation has been given and a reasonable time for placement of individuals in other facilities has been allowed.

Â Â Â Â Â  (5) Violation of ORS 443.881 is punishable as a Class C misdemeanor. [Subsection (1) enacted as 1977 c.738 Â§11; subsection (2) enacted as 1977 c.717 Â§14; 1979 c.284 Â§144; 1985 c.663 Â§8; subsection (5) enacted as 1991 c.413 Â§3]

_______________



Chapter 444

Chapter 444 Â Special Medical Services for Children

2007 EDITION

SPECIAL MEDICAL SERVICES FOR CHILDREN

PUBLIC HEALTH AND SAFETY

SERVICES FOR CHILDREN WITH SPECIAL HEALTH NEEDS

444.010Â Â Â Â  Oregon Health and
Science
University
to administer program for children with disabilities

444.020Â Â Â Â  Authority in administering services for children with special health needs; rules

444.030Â Â Â Â  Oregon Health and
Science
University
responsible for administration of services

444.040Â Â Â Â  Services for Children with Special Health Needs Account; expenditure of funds; payment of claims

444.050Â Â Â Â  Children not treated if parents object

CARE AND TREATMENT FOR INDIGENT CHILDREN

444.110Â Â Â Â  Complaint; examination; report of physician; investigation

444.120Â Â Â Â  Hearing; notice; evidence; order directing free treatment

444.130Â Â Â Â  Treatment of children

444.140Â Â Â Â  Rejection of patients referred

444.150Â Â Â Â  Physician not compensated for treatment

444.160Â Â Â Â  Account and statement of treatment

444.170Â Â Â Â  Approval of statement; payment of account

444.180Â Â Â Â  Appointment of attendant to accompany child

444.190Â Â Â Â  Compensation of attendant and examining physician

444.200Â Â Â Â  Reimbursing
Oregon
Health and
Science
University
for expenses in returning patients

444.210Â Â Â Â  Treatment of child at other hospital

444.220Â Â Â Â  Compensation for treatment at other hospitals

444.230Â Â Â Â  Unspecified treatment and experimentation prohibited

444.240Â Â Â Â  Preparation and distribution of examination blanks; printing cost

CHILDHOOD DIABETES DATABASE

444.300Â Â Â Â  Department of Human Services database on childhood diabetes; rules

444.310Â Â Â Â  Annual survey of students

444.320Â Â Â Â  Physician report of childhood diabetes

444.330Â Â Â Â  Confidentiality of information

SERVICES FOR CHILDREN WITH SPECIAL HEALTH NEEDS

Â Â Â Â Â  444.010
Oregon
Health and
Science
University
to administer program for children with disabilities. (1) The Oregon Health and Science University is designated to administer a program the purpose of which is to enable the state to extend and improve services for locating children with disabilities and for providing medical, surgical, corrective and other services and care, and facilities for diagnosis, hospitalization and after care for such children and for children having conditions which lead to disability.

Â Â Â Â Â  (2) The Oregon Health and
Science
University
shall also supervise the administration of those services included in the program which are not administered directly by it. [Amended by 1975 c.693 Â§8; 1989 c.224 Â§104; 1995 c.162 Â§81; 2007 c.70 Â§252]

Â Â Â Â Â  444.020 Authority in administering services for children with special health needs; rules. The Oregon Health and
Science
University
may:

Â Â Â Â Â  (1) Make all necessary rules and regulations for administering services to children with disabilities under ORS 444.010 to 444.050.

Â Â Â Â Â  (2) Accept, expend and disburse all federal funds made available to this state for services for children with disabilities and for the administration of services for children with special health needs.

Â Â Â Â Â  (3) Make such reports in such form and containing such information as are required by the federal government, and comply with such provisions as are found necessary to ensure correctness and verification of such reports.

Â Â Â Â Â  (4) Cooperate with medical, health, nursing and welfare groups and organizations and with any agencies in the state charged with administering state laws providing for vocational rehabilitation of children with physical disabilities.

Â Â Â Â Â  (5) Cooperate with the federal government through its appropriate agency or instrumentality in administering services for children with special health needs.

Â Â Â Â Â  (6) Accept and receive funds, money or other valuable things from relatives, corporations or interested persons or organizations for the care of children with disabilities and expend the same for the purposes for which such funds, money or other valuable things were received.

Â Â Â Â Â  (7) Accept and receive fees for services rendered under ORS 444.010 to 444.050. [Amended by 1975 c.693 Â§9; 1989 c.224 Â§105; 1995 c.162 Â§82; 2007 c.70 Â§253]

Â Â Â Â Â  444.030
Oregon
Health and
Science
University
responsible for administration of services. The Oregon Health and
Science
University
shall be responsible for the administration of services for children with special health needs under ORS 444.010 to 444.050 and may establish:

Â Â Â Â Â  (1) Qualifications of medical, nursing and other personnel employed in connection with services to children with disabilities.

Â Â Â Â Â  (2) Standards of medical practice, hospitalization, nursing and other services, and diagnostic clinics. [Amended by 1975 c.693 Â§10; 1989 c.224 Â§106; 2007 c.70 Â§254]

Â Â Â Â Â  444.040 Services for Children with Special Health Needs Account; expenditure of funds; payment of claims. (1) There is created in the General Fund of the State Treasury an account to be known as the Services for Children with Special Health Needs Account.

Â Â Â Â Â  (2) All moneys received under ORS 444.020 shall be deposited in the Services for Children with Special Health Needs Account and shall be disbursed in the same manner as the moneys appropriated for carrying out ORS 444.010 to 444.050.

Â Â Â Â Â  (3) Moneys in the account are continuously appropriated to the Oregon Department of Administrative Services for use by the Oregon Health and
Science
University
in carrying out the program described in ORS 444.010.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services shall draw warrants to pay all claims duly approved by the Oregon Health and
Science
University
, which have been incurred in pursuance of law and the appropriation in subsection (3) of this section. [Amended by 1975 c.693 Â§11; 1983 c.740 Â§163; 1989 c.224 Â§107; 1995 c.162 Â§83; 2005 c.755 Â§38]

Â Â Â Â Â  444.050 Children not treated if parents object. In carrying out ORS 444.010 to 444.040, no state official, agent or representative shall take charge of any child over the objection of either of the parents of such child, or of the person standing in loco parentis to such child.

CARE AND TREATMENT FOR INDIGENT CHILDREN

Â Â Â Â Â  444.110 Complaint; examination; report of physician; investigation. (1) Any judge exercising jurisdiction under ORS 419B.100 or 419C.005 may on the motion of the judge, or shall, on complaint filed by any probation officer, school teacher or school officer, relief officer or physician authorized to practice in this state, alleging that the child named therein is under 16 years of age and has some condition or injury or disease that can probably be remedied, and that the parents or other persons legally chargeable with the support of such child are unable to provide means for the surgical and medical treatment and hospital care of such child, appoint some physician who shall personally examine such child with respect to this medical condition.

Â Â Â Â Â  (2) The examining physician shall make a written report to the judge, in duplicate on blanks furnished as provided in ORS 444.240, within the time fixed by the judge. The report shall answer the questions and set forth the information required on the blanks, giving such history of the case as will be likely to aid the surgical or medical treatment of the condition or disease or injury and describing it, all in detail, and stating whether or not, in the opinion of the physician, it can probably be remedied. The duplicate of the report shall be sent to the Oregon Health and
Science
University
with the patient, together with a certified copy of the order of the judge made pursuant to ORS 444.120.

Â Â Â Â Â  (3) The judge may also appoint some suitable person to investigate the other matters charged in the complaint. [Amended by 1967 c.534 Â§24; 1989 c.224 Â§108; 1993 c.33 Â§351]

Â Â Â Â Â  444.120 Hearing; notice; evidence; order directing free treatment. (1) Upon filing a report under ORS 444.110, the judge exercising jurisdiction under ORS 419B.100 or 419C.005 shall:

Â Â Â Â Â  (a) Fix a day for a hearing upon the complaint.

Â Â Â Â Â  (b) Cause the person or institution having legal custody of the child to be served with a notice of the hearing.

Â Â Â Â Â  (c) Notify the district attorney, who shall appear and conduct the proceedings.

Â Â Â Â Â  (2) At the hearing of the complaint, evidence may be introduced. If the judge finds that the child has a deformity or malady which can probably be remedied by surgical or medical treatment and hospital care, and that the person or institution legally chargeable with the support of the child is unable to pay the expenses thereof, the judge, with the consent of the person or institution having the legal charge of the child, may enter an order directing that the child shall be taken or sent to the Oregon Health and Science University for free surgical and medical treatment and hospital care. The child shall also be provided with proper and sufficient clothing. [Amended by 1967 c.534 Â§25; 1993 c.33 Â§352; 2007 c.70 Â§255]

Â Â Â Â Â  444.130 Treatment of children. (1) The president of the Oregon Health and
Science
University
, or other person designated by the president shall:

Â Â Â Â Â  (a) Upon receiving the child, provide for it, if available, hospital facilities.

Â Â Â Â Â  (b) Designate the clinic of the Oregon Health and
Science
University
to which the patient shall be assigned for treatment of the deformity or malady in each particular case.

Â Â Â Â Â  (2) The Oregon Health and
Science
University
is not required to receive any child unless the physician or surgeon in charge of the department in which surgical or medical treatment is to be furnished is of the opinion that there is a reasonable probability that the child will be benefited by the proposed treatment.

Â Â Â Â Â  (3) When any patient has been admitted to the clinic for treatment, the physician or surgeon in charge thereof shall proceed with all proper diligence to perform such operation and bestow such treatment upon the patient as in the judgment of the physician or surgeon shall be proper. The patient shall receive proper hospital care during the stay there. [Amended by 1975 c.693 Â§12]

Â Â Â Â Â  444.140 Rejection of patients referred. If the physician or surgeon of the clinic to which the child has been assigned for treatment declines to treat the child, the physician or surgeon shall make a report, in duplicate, of the examination of the child and state therein the reasons for declining treatment. The duplicate copy of the report shall be preserved in the records of the Oregon Health and
Science
University
; the original shall be transmitted to the clerk of the court of the county where the order committing the child was entered.

Â Â Â Â Â  444.150 Physician not compensated for treatment. No compensation shall be charged by or allowed to the physician or surgeon who treats a patient committed under ORS 444.120.

Â Â Â Â Â  444.160 Account and statement of treatment. The superintendent of the hospital or other person designated by the authorities of the Oregon Health and
Science
University
shall:

Â Â Â Â Â  (1) Keep a correct account of the medicine, treatment, nursing and maintenance furnished to the patient, and set forth therein the actual, reasonable and necessary cost thereof.

Â Â Â Â Â  (2) Make and file monthly with the judge exercising jurisdiction under ORS 419B.100 or 419C.005 of the county from which the patient was committed, an itemized, sworn statement, as far as possible, of the expense incurred at the hospital other than the free surgical and medical treatment as provided in ORS 444.120. [Amended by 1967 c.534 Â§26; 1993 c.33 Â§353]

Â Â Â Â Â  444.170 Approval of statement; payment of account. The judge exercising jurisdiction under ORS 419B.100 or 419C.005 shall present the statement of the Oregon Health and
Science
University
to the board of county commissioners. Upon being satisfied that the statement is correct and reasonable, the board of county commissioners shall approve it and direct that warrants be drawn by the county clerk upon the county treasurer for the amount of such bills allowed. The warrants as drawn by the county clerk shall be transmitted to the Oregon Health and
Science
University
. The warrants shall be deposited to the credit of the university funds which are set aside for the support of the hospital under the direction of the Oregon Health and
Science
University
. The county treasurer shall pay the warrants out of the funds collected for the relief of the poor of the county. [Amended by 1967 c.534 Â§27; 1975 c.693 Â§13; 1993 c.33 Â§354]

Â Â Â Â Â  444.180 Appointment of attendant to accompany child. The judge exercising jurisdiction under ORS 419B.100 or 419C.005 may, in the discretion of the judge, appoint some person to accompany the child from the place where the child is to the Oregon Health and Science University, or from the Oregon Health and Science University to such place as is designated by the judge with the consent of the person having legal custody of the child. [Amended by 1967 c.534 Â§28; 1975 c.693 Â§14; 1993 c.33 Â§355]

Â Â Â Â Â  444.190 Compensation of attendant and examining physician. (1) Any person appointed as attendant under ORS 444.180 or to make an investigation and report of any questions involved in the complaint other than the examining physician, shall receive $3 per day for time actually spent in making an investigation and for actual and necessary expenses incurred in making an investigation or trip except that no compensation shall be paid in cases where the person appointed is a parent or relative or where the officer appointed receives a fixed salary or compensation.

Â Â Â Â Â  (2) Upon demand, the examining physician shall be paid no more than $5 for each examination and report made and the actual necessary expenses of the physician incurred in making an investigation under ORS 444.110.

Â Â Â Â Â  (3) A person making claim for compensation under this section shall present to the judge of the juvenile court an itemized sworn statement thereof and when such claim has been approved by the judge, it shall be filed and allowed by the board of county commissioners and paid out of the funds of the county collected for the relief of the poor. [Amended by 1967 c.534 Â§29]

Â Â Â Â Â  444.200 Reimbursing
Oregon
Health and
Science
University
for expenses in returning patients. (1) The Oregon Health and
Science
University
, in the discretion of the person designated by the authorities in control thereof, may pay:

Â Â Â Â Â  (a) Actual, reasonable, necessary expenses of returning the patient to the home of the patient.

Â Â Â Â Â  (b) The attendant the actual, reasonable and necessary expenses incurred in accompanying a patient to the home of the patient and no more than $3 per day for the time thus necessarily employed, unless the attendant is a parent or relative or an officer or employee receiving other compensation.

Â Â Â Â Â  (2) The per diem and expenses shall be itemized and verified, and presented to and allowed by the board of county commissioners of the county from which the patient was committed, as provided in ORS 444.170.

Â Â Â Â Â  444.210 Treatment of child at other hospital. (1) Upon the written request of the person or institution having legal custody of a child, filed with the judge exercising jurisdiction under ORS 419B.100 or 419C.005 at the time of the hearing under ORS 444.120, to the effect that the person or institution having legal custody of the child desires the child taken or sent to a designated hospital or medical school of recognized standing or character which is not under the direction or supervision of the Oregon Health and Science University, the judge may make and enter an order directing that the child be taken or sent to the designated institution for free surgical and medical treatment and hospital care, including the furnishing of proper and sufficient clothing.

Â Â Â Â Â  (2) The reception by an institution of such child as a patient, pursuant to court order, is considered an acceptance on its part of all the provisions of ORS 444.110 to 444.240 which relate to or in anywise apply to hospitalization of children at the Oregon Health and
Science
University
, except as provided in ORS 444.220. Such institution shall furnish the child with all proper and requisite medical or surgical care and attention without compensation, and comply with ORS 444.110 to 444.240 while the child remains in the institution as a patient. [Amended by 1967 c.534 Â§30; 1975 c.693 Â§15; 1993 c.33 Â§356]

Â Â Â Â Â  444.220 Compensation for treatment at other hospitals. When any child, pursuant to ORS 444.210, becomes a patient at any institution not affiliated with the Oregon Health and Science University, the person in charge thereof shall perform all duties and requirements set forth in ORS 444.160; and all warrants in payment of any bills or accounts therein mentioned shall be made payable to such institution. [Amended by 1975 c.693 Â§116]

Â Â Â Â Â  444.230 Unspecified treatment and experimentation prohibited. (1) No child under the terms of ORS 444.110 to 444.240 shall be treated for any ailment except as is described by the order of the court under ORS 444.120, unless permission for such treatment is granted by the parents or guardians.

Â Â Â Â Â  (2) No child shall be used for the purpose of experimentation.

Â Â Â Â Â  444.240 Preparation and distribution of examination blanks; printing cost. (1) The Oregon Health and
Science
University
shall prepare blanks containing such questions and requiring such information as may in its judgment be necessary and proper to be obtained by the physician who examines the patient under order of court.

Â Â Â Â Â  (2) A supply of such blanks shall be sent to the judge exercising jurisdiction under ORS 419B.100 or 419C.005. The president of the Oregon Health and
Science
University
shall determine the number of blanks to be printed and distributed to the judges.

Â Â Â Â Â  (3) The bills for the printing of blanks shall be audited, allowed and paid in the same manner as the printing bills of the Oregon Health and
Science
University
. [Amended by 1967 c.534 Â§31; 1975 c.693 Â§17; 1993 c.33 Â§357]

CHILDHOOD DIABETES DATABASE

Â Â Â Â Â  444.300 Department of Human Services database on childhood diabetes; rules. (1) Subject to available funding, including gifts, grants or donations, the Department of Human Services shall establish a uniform, statewide database for the collection of information on Type I and Type II diabetes occurring in children in
Oregon
. The purposes of the database shall be to collect and serve as a repository for data about the prevalence and incidence of diabetes occurring in the pediatric population of this state and to make the data available for scientific and medical research and for assistance in making decisions about the allocation of public resources.

Â Â Â Â Â  (2) The database established by subsection (1) of this section shall include data provided to the department by schools and physicians as required by ORS 444.310 and 444.320.

Â Â Â Â Â  (3) The department shall adopt rules:

Â Â Â Â Â  (a) Necessary to carry out the purposes of ORS 444.300 to 444.330, including but not limited to the reporting format and the effective date after which reporting by schools and physicians shall be required; and

Â Â Â Â Â  (b) Under which confidential data may be used by third parties to conduct research and studies for the public good. [2001 c.719 Â§1]

Â Â Â Â Â  444.310 Annual survey of students. The Department of Human Services shall conduct an annual survey, to be completed by June 15, of all public schools, public charter schools and registered private schools in
Oregon
to collect data about diabetes occurring in students. Each school surveyed shall report to the department for each student enrolled at the school who has Type 1 or Type II diabetes:

Â Â Â Â Â  (1) The name and address of the student;

Â Â Â Â Â  (2) The gender of the student;

Â Â Â Â Â  (3) The date of birth of the student;

Â Â Â Â Â  (4) The type of diabetes diagnosed; and

Â Â Â Â Â  (5) The date of diagnosis. [2001 c.719 Â§2]

Â Â Â Â Â  444.320 Physician report of childhood diabetes. (1) As used in this section, ÂchildÂ means an individual 18 years of age or younger.

Â Â Â Â Â  (2) In accordance with ORS 444.300, upon diagnosing or first treating a child with Type I or Type II diabetes, a physician shall report to the Department of Human Services:

Â Â Â Â Â  (a) The name and address of the child;

Â Â Â Â Â  (b) The gender of the child;

Â Â Â Â Â  (c) The date of birth of the child;

Â Â Â Â Â  (d) The type of diabetes the child has; and

Â Â Â Â Â  (e) The date of diagnosis or first treatment by the reporting physician. [2001 c.719 Â§3]

Â Â Â Â Â  444.330 Confidentiality of information. All identifying information regarding individual children that is reported to the Department of Human Services pursuant to ORS 444.300 to 444.330 shall be confidential and privileged. Except as required in connection with the administration or enforcement of public health laws or rules, no public health official, employee, agent or other person entitled to access or use data under ORS 444.300 to 444.330 shall be examined in an administrative or judicial proceeding as to the existence or contents of data in the database established under ORS 444.300 to 444.330. Research and studies conducted using confidential data from the statewide database must be reviewed and approved by the body used by the department as the Committee for the Protection of Human Research Subjects and established in accordance with 45 C.F.R. 46. [2001 c.719 Â§4]

_______________



Chapter 445

Chapter 445 Â Indigent Persons Injured in Motor Vehicle Accidents

2007 EDITION

INDIGENT PERSONS INJURED IN VEHICLE ACCIDENTS

PUBLIC HEALTH AND SAFETY

445.010Â Â Â Â  Definitions

445.020Â Â Â Â  Determination of indigency

445.030Â Â Â Â  Motor Vehicle Accident Fund; source; uses

445.050Â Â Â Â  Jurisdiction; rules

445.060Â Â Â Â  Limitation on benefits for care supplied

445.070Â Â Â Â  Additional benefits permitted within limits

445.090Â Â Â Â  Filing of claims; time for filing

445.110Â Â Â Â  Hospital claims; form and contents

445.120Â Â Â Â  Filing of claims generally; combining claims

445.130Â Â Â Â  Effect of liability of third person or commencement of legal action on settlement of claim

445.140Â Â Â Â  Audit and determination of validity of claims

445.150Â Â Â Â  Order allowing or rejecting claim; notice

445.155Â Â Â Â  Judicial review

445.180Â Â Â Â  Reassignment of rights to claimant on notice of finding person liable for care

445.185Â Â Â Â  When deduction may be made from payments on claim

445.270Â Â Â Â  Limitation on entitlement to benefits

Â Â Â Â Â  445.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmbulance operatorÂ means any person operating an ambulance for hire.

Â Â Â Â Â  (2) ÂCareÂ means:

Â Â Â Â Â  (a) Treatment in and by a hospital.

Â Â Â Â Â  (b) Professional services of a doctor.

Â Â Â Â Â  (c) Professional services of a nurse.

Â Â Â Â Â  (d) Medicines, substances, articles, appliances or physical therapy supplied on the prescription or order of the doctor in charge of the case.

Â Â Â Â Â  (e) Transportation and services by an ambulance operator.

Â Â Â Â Â  (f) Supplying prosthetic appliances and services.

Â Â Â Â Â  (g) Any combination of any two or more of the services listed in this subsection.

Â Â Â Â Â  (h) Professional services of a licensed physical therapist.

Â Â Â Â Â  (3) ÂClaimantÂ means a hospital, doctor, nurse, pharmacy, ambulance operator, supplier of prosthetic appliances and services or licensed physical therapist, who supplies care to an indigent patient, and who files a claim for charges therefor pursuant to this chapter. In respect of a hospital, it includes the operator or managing officer thereof. ÂClaimantÂ also means an indigent patient, or a personal representative of the patient after the death of the patient, but claims allowed shall be paid directly to those who supply care to the indigent patient; and an indigent claimant, or personal representative of the patient, has no right of appeal under ORS 445.160 (1969 Replacement Part).

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂDoctorÂ means a person licensed by the appropriate board of this state to practice one or more of the healing arts.

Â Â Â Â Â  (6) ÂHospitalÂ includes nursing homes and means any institution that has a provider agreement with the department and which admits and cares for patients suffering from motor vehicle injuries and applies for the benefits of this chapter in the manner provided in ORS 445.110.

Â Â Â Â Â  (7) ÂIndigent patientÂ means a person who has suffered a motor vehicle injury and who is unable to pay the cost of the care supplied on account of such injury and, except in the case of a claim filed after a claim arising out of the same motor vehicle injury has been allowed by the department or finally adjudged affirmatively by a court on appeal, whose account therefor remains unpaid at the expiration of 90 days after the termination of the care and who is not entitled to the benefits of the WorkersÂ Compensation Law of this state or any other state or country on account of such injury.

Â Â Â Â Â  (8) ÂMotor vehicle injuryÂ means any personal injury suffered by a human being, and accidentally caused in, by, or as the proximate result of, the movement of a motor vehicle on a public way, street or highway within this state, whether the injured person is the operator of the vehicle, a passenger in the same or another vehicle, a pedestrian or whatever the relationship of the injured person to the movement of the vehicle, and whether or not the vehicle is under the control of a human being at the time of the injury.

Â Â Â Â Â  (9) ÂNurseÂ means a person registered or licensed to practice nursing by the Oregon State Board of Nursing.

Â Â Â Â Â  (10) ÂPharmacyÂ means a place of business licensed by the State Board of Pharmacy, where drugs, medicines, prescriptions, chemicals or poisons are compounded, dispensed or sold at retail.

Â Â Â Â Â  (11) ÂSupplier of prosthetic appliances and servicesÂ means a place of business or person licensed to manufacture or supply prosthetic appliances and services.

Â Â Â Â Â  (12) ÂLicensed physical therapistÂ means a physical therapist within the State of
Oregon
licensed by the Physical Therapist Licensing Board. [Amended by 1953 c.399 Â§1; 1965 c.376 Â§1; 1969 c.247 Â§4; 1969 c.260 Â§1; 1973 c.141 Â§1; 1983 c.740 Â§164; 1985 c.279 Â§3; 2001 c.104 Â§183]

Â Â Â Â Â  445.020 Determination of indigency. (1) A person injured by the movement of a motor vehicle is deemed unable to pay the charges for care if it appears that, upon due and diligent search and inquiry, the person, or any other person chargeable by law with the care or support of the person, cannot be found for service of summons, or that, should an action be brought and judgment secured against the person, or against any other person chargeable by law with the care or support of the person, for the amount of the charges, execution thereon would be unavailing.

Â Â Â Â Â  (2) Indigency of a patient shall be determined as of the date on which the patient becomes unable to pay the cost of the care.

Â Â Â Â Â  445.030 Motor Vehicle Accident Fund; source; uses. (1) There is created a fund to be known as the Motor Vehicle Accident Fund, to be held and deposited by the State Treasurer in such banks as are authorized to receive deposits of the General Fund.

Â Â Â Â Â  (2) All moneys received by the Department of Human Services under this chapter shall forthwith be paid to the State Treasurer, and shall become a part of the fund.

Â Â Â Â Â  (3) The following shall be paid from the fund:

Â Â Â Â Â  (a) All claims and benefits allowed by the department or finally adjudged affirmatively by a court on appeal in the amounts allowed or adjudged and within the limitations of ORS 445.060 and 445.070.

Â Â Â Â Â  (b) All expenses of litigation incurred by the department on any appeal.

Â Â Â Â Â  (c) All court costs and disbursements assessed against the department.

Â Â Â Â Â  (d) All salaries, clerk hire, advances and reimbursement of travel costs and expenses incurred by the department in the administration of this chapter.

Â Â Â Â Â  (e) Expenses incurred by the department in the administration of the Emergency Medical Services and Trauma Systems Program created pursuant to ORS 431.623. The total amount of all payments from the fund for purposes of this paragraph shall be equal to $891,450 each biennium.

Â Â Â Â Â  (4) Liability for payment of claims or judgments thereon, or both, and expenses authorized by this chapter shall be limited to the fund and all additions thereto made under this chapter. [Amended by 1965 c.376 Â§2; 1983 c.338 Â§29; 1983 c.740 Â§165; 1985 c.279 Â§4; 1997 c.546 Â§1; 2001 c.668 Â§6]

Â Â Â Â Â  445.040 [Repealed by 1961 c.672 Â§2]

Â Â Â Â Â  445.050 Jurisdiction; rules. The Department of Human Services may:

Â Â Â Â Â  (1) Hear and determine all questions within its jurisdiction.

Â Â Â Â Â  (2) Promulgate and enforce all rules and regulations as may be proper in the administration and enforcement of this chapter. [Amended by 1985 c.279 Â§5]

Â Â Â Â Â  445.060 Limitation on benefits for care supplied. Except as provided in ORS 445.070, the payment of benefits authorized by this chapter is limited to care supplied within one year from the date of the motor vehicle injury and is further limited so that for care supplied to any one indigent patient by reason of any one motor vehicle injury:

Â Â Â Â Â  (1) No hospital or hospitals shall receive from the fund more than $6,000, in the aggregate, except that a Level I or II trauma hospital or hospitals may receive up to $12,000, in the aggregate.

Â Â Â Â Â  (2) No doctor or doctors shall receive from the fund more than $2,500, in the aggregate.

Â Â Â Â Â  (3) No nurse or nurses shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (4) No pharmacy or pharmacies shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (5) No ambulance operator or ambulance operators shall receive from the fund more than $500, in the aggregate, except that an air ambulance or air ambulances may receive up to $2,000, in the aggregate.

Â Â Â Â Â  (6) No supplier or suppliers of prosthetic appliances and services shall receive from the fund more than $500, in the aggregate.

Â Â Â Â Â  (7) No licensed physical therapist or licensed physical therapists shall receive from the fund more than $500, in the aggregate. [Amended by 1953 c.399 Â§2; 1969 c.260 Â§2; 1973 c.141 Â§2; 1997 c.546 Â§2]

Â Â Â Â Â  445.070 Additional benefits permitted within limits. If it is made to appear to the Department of Human Services that the limitations of ORS 445.060 are not sufficient to provide necessary and adequate care of an indigent patient and that the condition of the indigent patient warrants such action, the department, in its sole discretion, the exercise of which shall be conclusive and not in any wise subject to review, may authorize the supplying of additional care to the indigent patient of the same type as the types of initial care authorized by this chapter and may pay for the same from the Motor Vehicle Accident Fund. No claim for additional care shall be enforceable under this chapter unless the department first approves and authorizes in writing the supplying of such additional care. No single authorization shall be for more than:

Â Â Â Â Â  (1) For additional care supplied by a hospital or hospitals, $500.

Â Â Â Â Â  (2) For additional care supplied by a doctor or doctors, $300.

Â Â Â Â Â  (3) For additional care supplied by a nurse or nurses, $200.

Â Â Â Â Â  (4) For additional care supplied by a pharmacy or pharmacies, $100.

Â Â Â Â Â  (5) For additional care supplied by an ambulance operator or ambulance operators, $50.

Â Â Â Â Â  (6) For additional care supplied by a supplier or suppliers of prosthetic appliances and services, $100.

Â Â Â Â Â  (7) For additional care supplied by a licensed physical therapist or licensed physical therapists, $100. [Amended by 1969 c.260 Â§3; 1973 c.141 Â§3; 1985 c.279 Â§6]

Â Â Â Â Â  445.080 [Amended by 1983 c.45 Â§1; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.090 Filing of claims; time for filing. (1) At the time of filing a claim under this chapter, the claimant shall submit to the Department of Human Services such information and data as the department may reasonably require.

Â Â Â Â Â  (2) A claim filed under this chapter must be filed with the department within one year after the termination of the care supplied by the claimant. However, in computing the time there shall not be included that period beginning when any claim under ORS chapter 656 arising out of the same motor vehicle accident is filed by the indigent patient with the department, and ending when that claim has been finally decided. [Amended by 1953 c.399 Â§3; 1959 c.676 Â§1; 1965 c.376 Â§3; 1969 c.260 Â§4; 1983 c.45 Â§2]

Â Â Â Â Â  445.100 [Repealed by 1965 c.376 Â§6]

Â Â Â Â Â  445.110 Hospital claims; form and contents. Each claim shall be made in writing in the form prescribed by the Department of Human Services, and shall show, and be accompanied by, the following matters and things:

Â Â Â Â Â  (1) The name and last-known post-office address of the person to whom care has been given.

Â Â Â Â Â  (2) The number of daysÂ care, with the dates of admission to the hospital and of discharge therefrom or other termination of care.

Â Â Â Â Â  (3) The amount of the claim.

Â Â Â Â Â  (4) A statement in writing showing the effort made by the hospital to collect the amount of the claim, the facts indicating the indigency of the patient, and the amount, if any, of money received from the patient or others in payment of the account of the patient.

Â Â Â Â Â  (5) If reasonably obtainable, the affidavit of the indigent patient or of the person or agency, if any, responsible for the patient, and, if reasonably obtainable, the statement in writing of a public or private agency engaged in the relief of the poor, verifying the indigency of the patient. If the affidavit or statement does not accompany the claim, and it is alleged in the claim that such absence is owing to the fact that the affidavit or statement is not reasonably obtainable, the claim shall set forth the facts upon which such assertion is based.

Â Â Â Â Â  (6) Any other information and data the department may reasonably require. [Amended by 1965 c.376 Â§4; 1983 c.45 Â§3; 1985 c.279 Â§7]

Â Â Â Â Â  445.120 Filing of claims generally; combining claims. (1) The claim of a claimant other than a hospital shall be in form and substance like that provided in ORS 445.110 in so far as applicable and be accompanied by the same supporting documents. However, only one set of supporting documents need be filed in respect of any one indigent patient in regard to any one motor vehicle injury.

Â Â Â Â Â  (2) An account for the services of an orthodontist for orthodontia performed by the orthodontist on the order of the doctor in charge of the case or an account for care supplied by a nurse, pharmacy, ambulance operator, supplier of prosthetic appliances and services or services of a licensed physical therapist may be, with the consent of the doctor, assigned to, and included as a part in and of the claim of, a hospital or doctor. [Amended by 1969 c.260 Â§5; 1973 c.141 Â§4]

Â Â Â Â Â  445.130 Effect of liability of third person or commencement of legal action on settlement of claim. For the purposes of claims under ORS 445.110 and 445.120, an indigent patient who is not otherwise able to pay the charges for care supplied shall not be deemed to be able to pay them because a third person might be held liable in an action to recover damages on account of the motor vehicle injury, if an action has not been commenced. If an action has been commenced, the claim shall show that fact. In that event the Department of Human Services may suspend the determination of the claim until the action has been terminated and from time to time require the claimant to supply such further information and data in respect of the action as the department may deem necessary in order to determine the ultimate ability of the patient to pay the charges for which the claim is filed. [Amended by 1985 c.279 Â§8]

Â Â Â Â Â  445.140 Audit and determination of validity of claims. The Department of Human Services shall examine and audit each claim filed with it under this chapter. From the information and data contained in the claim, the reports of the claimant, the documents so accompanying and supporting the claim and such other evidence as it may reasonably require or itself adduce, the department shall find and determine:

Â Â Â Â Â  (1) Whether or not the claim has been filed within the time limited in ORS 445.090.

Â Â Â Â Â  (2) Whether or not the claim is predicated upon care supplied to a person suffering from a motor vehicle injury.

Â Â Â Â Â  (3) Whether or not the injured person is unable to pay the charges for which the claim is filed, within the meaning of ORS 445.020.

Â Â Â Â Â  (4) Whether or not the claimant has made reasonable and timely effort to effect collection of its claim. [Amended by 1969 c.260 Â§6; 1985 c.279 Â§9]

Â Â Â Â Â  445.150 Order allowing or rejecting claim; notice. (1) If, in the matter of the claim, the Department of Human Services finds and determines in the affirmative in respect of items listed in ORS 445.140, it shall, by its order made and filed in the matter, allow the claim in such amount, not exceeding the limitations in ORS 445.060 and 445.070, less such amount as has been paid on the account.

Â Â Â Â Â  (2) If in its judgment the maintenance of the solvency of the Motor Vehicle Accident Fund so requires, the department may make payment in monthly installments of any claim which has been allowed by it, or finally adjudged affirmatively by a court on appeal.

Â Â Â Â Â  (3) If the department finds and determines in the negative in respect of any item listed in ORS 445.140, it shall, by its order made and filed therein, reject the claim.

Â Â Â Â Â  (4) The department promptly shall serve the claimant with a copy of its order, addressed to the claimant at the claimantÂs last-known post-office address as shown by the records and files of the department. [Amended by 1983 c.45 Â§5; 1983 c.740 Â§116; 1985 c.279 Â§10]

Â Â Â Â Â  445.155 Judicial review. Judicial review of regulations under ORS 445.050 and orders under ORS 445.150 shall be in accordance with ORS chapter 183, provided that the amount involved in the appeal from the order exceeds $100, and provided further that the amount involved in the appeal from the decision of the court exceeds $500. [1971 c.734 Â§62]

Â Â Â Â Â  445.160 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  445.170 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.180 Reassignment of rights to claimant on notice of finding person liable for care. (1) If it comes to the knowledge of a claimant who has received payment of a claim under this chapter that the patient in respect of whom the claim has been paid, or any other person chargeable by law with the care or support of the patient, has been paid, or is able to pay, the amount of the claim, the claimant shall diligently pursue such payment.

Â Â Â Â Â  (2) A claimant who has received payment of a claim from the Department of Human Services under this chapter shall inform the department promptly and in writing if:

Â Â Â Â Â  (a) The claimant receives any payment from or on behalf of the patient in respect of whom the claim has been paid or from any person chargeable by law with the care or support of the patient;

Â Â Â Â Â  (b) The claimant knows or has reason to believe that the patient or any person chargeable by law with the care or support of the patient is able to pay the amount of the claim or any part thereof; or

Â Â Â Â Â  (c) The claimant or any person on behalf of the claimant institutes an action against the patient or any person chargeable by law with the care or support of the patient to recover all or part of the amount of the claim.

Â Â Â Â Â  (3) All moneys paid to or for the use or benefit of the claimant by or on behalf of the patient shall, after deduction of the reasonable cost of recovering them, be paid to the department for deposit in the Motor Vehicle Accident Fund. [Amended by 1985 c.279 Â§11]

Â Â Â Â Â  445.185 When deduction may be made from payments on claim. When a claimant fails to pursue payment as required by ORS 445.180 or to pay to the Department of Human Services the amount required by ORS 445.180 to be paid, the department shall, after 60 days, deduct the amount paid by it on the claim from any subsequent payment made to the claimant unless it is made to appear to the satisfaction of the department that:

Â Â Â Â Â  (1) Upon due and diligent search and inquiry neither the patient nor any person chargeable by law with the care or support of the patient can be found;

Â Â Â Â Â  (2) An action against the patient or a person chargeable by law with the care or support of the patient has been instituted and is pending; or

Â Â Â Â Â  (3) An action has been prosecuted to final judgment, all legal remedies for satisfaction of the judgment have been exhausted and the judgment has not been collected. [1985 c.279 Â§13]

Â Â Â Â Â  445.190 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.200 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.210 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.220 [Repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.230 [1961 c.470 Â§2; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.240 [1961 c.470 Â§3; 1983 c.45 Â§4; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.250 [1961 c.470 Â§4; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.260 [1961 c.470 Â§5; repealed by 1985 c.279 Â§14]

Â Â Â Â Â  445.270 Limitation on entitlement to benefits. (1) Notwithstanding any other provision of this chapter, benefits are not available under this chapter for any person who is entitled to benefits under ORS 414.032.

Â Â Â Â Â  (2) Nothing in this section limits any payment specifically provided by law to the Department of Human Services from the Motor Vehicle Accident Fund for the purpose of reimbursing the department for the costs of care provided to indigent patients under ORS 414.032. [1983 c.126 Â§3]

_______________



Chapter 446

Chapter 446 Â Manufactured Dwellings and Structures; Parks; Tourist Facilities;

Ownership Records; Dealers and Dealerships

2007 EDITION

MANUFACTURED STRUCTURES; PARKS; DEALERS

PUBLIC HEALTH AND SAFETY

MOBILE HOME AND MANUFACTURED
DWELLING
PARKS

446.003Â Â Â Â  Definitions for ORS 446.003 to 446.200 and 446.225 to 446.285 and ORS chapters 195, 196, 197, 215 and 227

446.005Â Â Â Â  ÂIssuing authorityÂ defined

446.055Â Â Â Â  Four to six manufactured dwellings exempt from ORS 446.003 to 446.140

446.062Â Â Â Â  Rules regulating parks; state building code requirements; approval for new construction or additional lots

446.066Â Â Â Â  Inspection of parks

446.072Â Â Â Â  Uniform enforcement throughout state

446.076Â Â Â Â  Consumer and Business Services Fund; sources; uses

446.090Â Â Â Â  Application of ORS 446.095 to 446.105

446.095Â Â Â Â  Park construction and facilities

446.100Â Â Â Â  Prohibited acts in connection with construction and use of parks; rules for spacing of units

446.105Â Â Â Â  Temporary parks

446.111Â Â Â Â  Regulation of structures in parks

446.115Â Â Â Â  Sanitation of parks; pets to be controlled

446.125Â Â Â Â  Occupancy on private land

446.140Â Â Â Â  Notice of removal from park

MANUFACTURED STRUCTURE CONSTRUCTION AND SAFETY STANDARDS

446.155Â Â Â Â  Sanitation and safety requirements; exceptions

446.160Â Â Â Â  Inspection; rules; federal standards

446.170Â Â Â Â  Insignia of compliance required; when displayed

446.176Â Â Â Â  Fees; rules

446.180Â Â Â Â  Safety standards of other states or national organization; rules

446.185Â Â Â Â  Minimum safety standards for equipment, material and installations; rules

446.190Â Â Â Â  Power to enjoin violations

446.200Â Â Â Â  When noncompliance with city or county regulations authorized

446.210Â Â Â Â  Limited maintenance electricianÂs license required

446.225Â Â Â Â  Administration and enforcement of federal manufactured housing safety and construction standards; rules

446.230Â Â Â Â  Safety and construction standards for installation, support and tiedown; rules; when installer license not required

446.240Â Â Â Â  Safety standards for accessory structures; rules

446.245Â Â Â Â  Permitted uses of manufactured dwellings

446.250Â Â Â Â  Duties of director; agreements with local governments; conditions

446.252Â Â Â Â  Installation permit required

446.253Â Â Â Â  Authority of director; authority of local governments

446.255Â Â Â Â  Revocation of agreement with local government

446.260Â Â Â Â  Notification by manufacturer of manufactured home defect; other disclosures; rules

446.265Â Â Â Â  Transitional housing accommodations; regulation and limitations; definition

446.271Â Â Â Â  Civil penalty for violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or related rules

446.280Â Â Â Â  Manufactured Structures and Parks Advisory Board

446.285Â Â Â Â  Advisory board education programs

TOURIST FACILITIES

446.310Â Â Â Â  Definitions for ORS 446.310 to 446.350

446.315Â Â Â Â  Policy

446.320Â Â Â Â  Tourist facility license required

446.321Â Â Â Â  Fee for license; rules

446.322Â Â Â Â  Issuance of license

446.323Â Â Â Â  Failure to apply for or renew license; transferability of license; refunds

446.324Â Â Â Â  Denial, suspension or revocation of license; civil penalty; hearing

446.325Â Â Â Â  Exemptions from license requirement

446.330Â Â Â Â  Rules

446.335Â Â Â Â  Inspection of parks and camps; right of access; notice of reopening seasonal facility

446.340Â Â Â Â  Responsibility of owner or operator for sanitary conditions

446.345Â Â Â Â  Prohibited acts

446.347Â Â Â Â  Civil penalties; notice

446.348Â Â Â Â  Determining amount of penalty; rules; schedule; factors

446.349Â Â Â Â  Civil penalty

446.350Â Â Â Â  Tourist Facility Account

MANUFACTURED DWELLING SITE INFORMATION COLLECTION AND DISTRIBUTION

446.380Â Â Â Â  Functions of manufactured dwelling site information clearinghouse

446.385Â Â Â Â  Scope of information collected

446.390Â Â Â Â  Funding of clearinghouse

446.392Â Â Â Â  Information concerning available manufactured dwelling park rental spaces

LICENSING OF INSTALLERS OF MANUFACTURED DWELLINGS OR CABANAS

446.395Â Â Â Â  License required; issuance; employment of nonlicensed installer prohibited

446.400Â Â Â Â  Procedures for licensing; fees

446.405Â Â Â Â  Complaint procedure; inspections; rules; fees; failure to obey order of director

446.410Â Â Â Â  Use of fees

446.416Â Â Â Â  Civil penalty for violation of ORS 446.395 to 446.420 or related rules

446.420Â Â Â Â  License required to maintain action

ADMINISTRATION

446.423Â Â Â Â  Use of moneys

446.425Â Â Â Â  Delegation to county to administer certain sanitation laws; fees

446.430Â Â Â Â  Delegation to county or city to administer rules regulating parks; fees

APPLICABILITY

446.435Â Â Â Â  Nonapplication of ORS 446.003 to 446.140 and 446.310 to 446.350 to sleeping rooms or temporary camping sites

446.440Â Â Â Â  Application of condominium provisions to parks

DISPUTE RESOLUTION FOR MOBILE HOME AND MANUFACTURED DWELLING PARKS

446.515Â Â Â Â  Policy to encourage settlement of disputes

446.525Â Â Â Â  Special assessment; collection

446.533Â Â Â Â  Mobile Home Parks Account

446.543Â Â Â Â  Office of Manufactured Dwelling Park Community Relations; duties of Director of Housing and Community Services Department; rules

446.547Â Â Â Â  Mobile home and manufactured dwelling park to establish informal dispute resolution procedure

MANUFACTURED STRUCTURE OWNERSHIP RECORDS

446.561Â Â Â Â  Definitions for ORS 446.566 to 446.646

446.566Â Â Â Â  Ownership document contents

446.568Â Â Â Â  Provision of certain ownership document information to Department of Consumer and Business Services

446.571Â Â Â Â  Ownership document application; records; notice of security interest

446.576Â Â Â Â  Manufactured structures not requiring ownership document or recording in county deed records

446.581Â Â Â Â  Abandoned structure ownership transfer; rules

446.586Â Â Â Â  Definitions for ORS 446.586 to 446.606

446.591Â Â Â Â  Exception to requirement for submitting information; application by escrow agent

446.596Â Â Â Â  Notice provided by escrow agent; contents

446.601Â Â Â Â  Treatment of application provided by escrow agent

446.606Â Â Â Â  Prohibition on providing application; escrow agent fees; action for damages

446.611Â Â Â Â  Perfection of security interest in manufactured structure having ownership document

446.616Â Â Â Â  Transfer of interest in manufactured structure

446.621Â Â Â Â  Effect of certificate of title or other documentation of ownership

446.626Â Â Â Â  Recording manufactured structures in county deed records; effect on security interest; recording as establishment of real property interest

446.631Â Â Â Â  Process for moving manufactured structure; fees

446.636Â Â Â Â  Manufactured structure trip permits

446.641Â Â Â Â
Sale
of manufactured structure having ownership document or that is exempt structure

446.646Â Â Â Â  Department of Consumer and Business Services rules; fees; county as agent of department

MANUFACTURED STRUCTURE DEALERS AND DEALERSHIPS

446.661Â Â Â Â  Definitions for ORS 446.666 to 446.756

446.666Â Â Â Â  Regulation of dealers, dealerships and salespersons; inspection of records; rules

446.671Â Â Â Â  Acting as manufactured structure dealer without license; penalty

446.676Â Â Â Â  Exceptions to prohibition against unlicensed dealer activity

446.681Â Â Â Â  Enjoining unlicensed dealers

446.686Â Â Â Â  Notice of proceeding against alleged unlicensed dealer

446.691Â Â Â Â  Issuance of dealer license

446.696Â Â Â Â  Renewal of dealer license

446.701Â Â Â Â  Issuance of temporary manufactured structure dealer license

446.706Â Â Â Â  Limited manufactured structure dealer; licensing

446.711Â Â Â Â  Dealer education and testing; rules

446.716Â Â Â Â  Additional places of business; supplemental licenses

446.721Â Â Â Â  License fees; use of moneys

446.726Â Â Â Â  Bond or letter of credit requirements; action against dealer and surety or issuer

446.731Â Â Â Â  Status of licensed dealer

446.736Â Â Â Â  Transfer of interest by dealer; application information; notice of delay; penalty

446.741Â Â Â Â  Suspension, revocation or cancellation of license; dealer probation; employment disqualification

446.746Â Â Â Â  Manufactured structure dealer criminal offenses; penalties

446.751Â Â Â Â  Engaging in illegal consignment practices; penalty

446.756Â Â Â Â  Violation of consigned manufactured structure transfer; penalty

PENALTIES

446.990Â Â Â Â  Penalties

446.995Â Â Â Â  Civil penalties for violation of ORS 446.666 to 446.756 or related rules

Â Â Â Â Â  446.002 [1953 c.490 Â§2; 1959 c.562 Â§1; 1961 c.665 Â§1; 1967 c.247 Â§1; 1969 c.533 Â§11; 1973 c.560 Â§1; repealed by 1975 c.546 Â§9 (446.003 enacted in lieu of 446.002)]

MOBILE HOME AND MANUFACTURED
DWELLING
PARKS

Â Â Â Â Â  446.003 Definitions for ORS 446.003 to 446.200 and 446.225 to 446.285 and ORS chapters 195, 196, 197, 215 and 227. As used in ORS 446.003 to 446.200 and 446.225 to 446.285, and for the purposes of ORS chapters 195, 196, 197, 215 and 227, the following definitions apply, unless the context requires otherwise, or unless administration and enforcement by the State of Oregon under the existing or revised National Manufactured Housing Construction and Safety Standards Act would be adversely affected, and except as provided in ORS 446.265:

Â Â Â Â Â  (1) ÂAccessory building or structureÂ means any portable, demountable or permanent structure established for use of the occupant of the manufactured structure and as further defined by rule by the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2)(a) ÂAlterationÂ means any change, addition, repair, conversion, replacement, modification or removal of any equipment or installation that may affect the operation, construction or occupancy of a manufactured structure.

Â Â Â Â Â  (b) ÂAlterationÂ does not include:

Â Â Â Â Â  (A) Minor repairs with approved component parts;

Â Â Â Â Â  (B) Conversion of listed fuel-burning appliances in accordance with the terms of their listing;

Â Â Â Â Â  (C) Adjustment and maintenance of equipment; or

Â Â Â Â Â  (D) Replacement of equipment or accessories in kind.

Â Â Â Â Â  (3) ÂApprovedÂ means approved, licensed or certified by the Department of Consumer and Business Services or its designee.

Â Â Â Â Â  (4) ÂBoardÂ means the Manufactured Structures and Parks Advisory Board.

Â Â Â Â Â  (5) ÂCabanaÂ means a stationary, lightweight structure that may be prefabricated, or demountable, with two or more walls, used adjacent to and in conjunction with a manufactured structure to provide additional living space.

Â Â Â Â Â  (6) ÂCertificationÂ means an evaluation process by which the department verifies a manufacturerÂs ability to produce manufactured structures to the department rules and to the department approved quality control manual.

Â Â Â Â Â  (7) ÂConversionÂ or Âto convertÂ means the process of changing a manufactured structure in whole or in part from one type of vehicle or structure to another.

Â Â Â Â Â  (8) ÂDealerÂ means any person engaged in selling or distributing manufactured structures or equipment, or both, primarily to persons who in good faith purchase or lease manufactured structures or equipment, or both, for purposes other than resale.

Â Â Â Â Â  (9) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (10) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (11) ÂDistributorÂ means any person engaged in selling and distributing manufactured structures or equipment for resale.

Â Â Â Â Â  (12) ÂEquipmentÂ means materials, appliances, subassembly, devices, fixtures, fittings and apparatuses used in the construction, plumbing, mechanical and electrical systems of a manufactured structure.

Â Â Â Â Â  (13) ÂFederal manufactured housing construction and safety standardÂ means a standard for construction, design and performance of a manufactured dwelling promulgated by the Secretary of Housing and Urban Development pursuant to the federal National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (14) ÂFire MarshalÂ means the State Fire Marshal.

Â Â Â Â Â  (15) ÂImminent safety hazardÂ means an imminent and unreasonable risk of death or severe personal injury.

Â Â Â Â Â  (16) ÂInsignia of complianceÂ means:

Â Â Â Â Â  (a) For a manufactured dwelling built to HUD standards for such dwellings, the HUD label; or

Â Â Â Â Â  (b) For all other manufactured structures, the insignia issued by this state indicating compliance with state law.

Â Â Â Â Â  (17) ÂInspecting authorityÂ or ÂinspectorÂ means the Director of the Department of Consumer and Business Services or representatives as appointed or authorized to administer and enforce provisions of ORS 446.111, 446.160, 446.176, 446.225 to 446.285, 446.310 to 446.350, 446.990 and this section.

Â Â Â Â Â  (18) ÂInstallationÂ in relation to:

Â Â Â Â Â  (a) Construction means the arrangements and methods of construction, fire and life safety, electrical, plumbing and mechanical equipment and systems within a manufactured structure.

Â Â Â Â Â  (b) Siting means the manufactured structure and cabana foundation support and tiedown, the structural, fire and life safety, electrical, plumbing and mechanical equipment and material connections and the installation of skirting and temporary steps.

Â Â Â Â Â  (19) ÂInstallerÂ means any individual licensed by the director to install, set up, connect, hook up, block, tie down, secure, support, install temporary steps for, install skirting for or make electrical, plumbing or mechanical connections to manufactured dwellings or cabanas or who provides consultation or supervision for any of these activities, except architects licensed under ORS 671.010 to 671.220 or engineers licensed under ORS 672.002 to 672.325.

Â Â Â Â Â  (20) ÂListedÂ means equipment or materials included in a list, published by an organization concerned with product evaluation acceptable to the department that maintains periodic inspection of production of listed equipment or materials, and whose listing states either that the equipment or materials meets appropriate standards or has been tested and found suitable in a specified manner.

Â Â Â Â Â  (21) Â
Lot
Â means any space, area or tract of land, or portion of a manufactured dwelling park, mobile home park or recreation park that is designated or used for occupancy by one manufactured structure.

Â Â Â Â Â  (22)(a) ÂManufactured dwellingÂ means a residential trailer, mobile home or manufactured home.

Â Â Â Â Â  (b) ÂManufactured dwellingÂ does not include any building or structure constructed to conform to the State of
Oregon Structural Specialty Code
or the Low-Rise Residential Dwelling Code adopted pursuant to ORS 455.100 to 455.450 and 455.610 to 455.630 or any unit identified as a recreational vehicle by the manufacturer.

Â Â Â Â Â  (23) ÂManufactured dwelling parkÂ means any place where four or more manufactured dwellings are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent or lease space or keep space for rent or lease to any person for a charge or fee paid or to be paid for the rental or lease or use of facilities or to offer space free in connection with securing the trade or patronage of such person. ÂManufactured dwelling parkÂ does not include a lot or lots located within a subdivision being rented or leased for occupancy by no more than one manufactured dwelling per lot if the subdivision was approved by the local government unit having jurisdiction under an ordinance adopted pursuant to ORS 92.010 to 92.190.

Â Â Â Â Â  (24)(a) ÂManufactured home,Â except as provided in paragraph (b) of this subsection, means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed in accordance with federal manufactured housing construction and safety standards and regulations in effect at the time of construction.

Â Â Â Â Â  (b) For purposes of implementing any contract pertaining to manufactured homes between the department and the federal government, Âmanufactured homeÂ has the meaning given the term in the contract.

Â Â Â Â Â  (25)(a) ÂManufactured structureÂ means a recreational vehicle, manufactured dwelling or recreational structure.

Â Â Â Â Â  (b) ÂManufactured structureÂ does not include any building or structure regulated under the State of
Oregon Structural Specialty Code
or the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (26) ÂManufacturerÂ means any person engaged in manufacturing, building, rebuilding, altering, converting or assembling manufactured structures or equipment.

Â Â Â Â Â  (27) ÂManufacturingÂ means the building, rebuilding, altering or converting of manufactured structures that bear or are required to bear an
Oregon
insignia of compliance.

Â Â Â Â Â  (28) ÂMinimum safety standardsÂ means the plumbing, mechanical, electrical, thermal, fire and life safety, structural and transportation standards prescribed by rules adopted by the director.

Â Â Â Â Â  (29) ÂMobile homeÂ means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed between January 1, 1962, and June 15, 1976, and met the construction requirements of Oregon mobile home law in effect at the time of construction.

Â Â Â Â Â  (30) ÂMobile home parkÂ means any place where four or more manufactured structures are located within 500 feet of one another on a lot, tract or parcel of land under the same ownership, the primary purpose of which is to rent space or keep space for rent to any person for a charge or fee paid or to be paid for the rental or use of facilities or to offer space free in connection with securing the trade or patronage of such person. ÂMobile home parkÂ does not include a lot or lots located within a subdivision being rented or leased for occupancy by no more than one manufactured dwelling per lot if the subdivision was approved by the municipality unit having jurisdiction under an ordinance adopted pursuant to ORS 92.010 to 92.190.

Â Â Â Â Â  (31) ÂMunicipalityÂ means a city, county or other unit of local government otherwise authorized by law to enact codes.

Â Â Â Â Â  (32) ÂRecreational structureÂ means a campground structure with or without plumbing, heating or cooking facilities intended to be used by any particular occupant on a limited-time basis for recreational, seasonal, emergency or transitional housing purposes and may include yurts, cabins, fabric structures or similar structures as further defined, by rule, by the director.

Â Â Â Â Â  (33) ÂRecreational vehicleÂ means a vehicle with or without motive power, that is designed for human occupancy and to be used temporarily for recreational, seasonal or emergency purposes and as further defined, by rule, by the director.

Â Â Â Â Â  (34) ÂResidential trailerÂ means a structure constructed for movement on the public highways that has sleeping, cooking and plumbing facilities, that is intended for human occupancy, that is being used for residential purposes and that was constructed before January 1, 1962.

Â Â Â Â Â  (35) Â
Sale
Â means rent, lease, sale or exchange.

Â Â Â Â Â  (36) ÂSkirtingÂ means a weather resistant material used to enclose the space below the manufactured structure.

Â Â Â Â Â  (37) ÂTiedownÂ means any device designed to anchor a manufactured structure securely to the ground.

Â Â Â Â Â  (38) ÂTransitional housing accommodationsÂ means accommodations described under ORS 446.265.

Â Â Â Â Â  (39) ÂUtilitiesÂ means the water, sewer, gas or electric services provided on a lot for a manufactured structure. [1975 c.546 Â§10 (enacted in lieu of 446.002 and 446.004); 1979 c.884 Â§1; 1983 c.707 Â§1; 1987 c.274 Â§1; 1987 c.414 Â§21; 1989 c.527 Â§1; 1989 c.648 Â§Â§1,1a; 1989 c.683 Â§1; 1989 c.919 Â§6b; 1991 c.226 Â§1; 1991 c.844 Â§21; 1993 c.744 Â§47; 1995 c.251 Â§1; 1997 c.205 Â§1; 1999 c.758 Â§7; 2003 c.675 Â§6; 2005 c.22 Â§313]

Â Â Â Â Â  446.004 [1969 c.295 Â§2; 1971 c.753 Â§42; repealed by 1975 c.546 Â§9 and by 1975 c.793 Â§1a (446.003 and 446.005 enacted in lieu of 446.004)]

Â Â Â Â Â  446.005 ÂIssuing authorityÂ defined. As used in ORS 446.003 to 446.200, 446.225 to 446.285 and 446.425, unless the context requires otherwise, or unless administration and enforcement by Oregon under the existing or revised National Manufactured Housing Construction and Safety Standards Act would be adversely affected, Âissuing authorityÂ means with respect to mobile home or manufactured dwelling park plans review and construction, the Department of Consumer and Business Services. [1975 c.793 Â§1b (enacted in lieu of 446.004); 1981 c.190 Â§7; 1983 c.707 Â§2; 1989 c.648 Â§2]

Â Â Â Â Â  446.006 [1953 c.490 Â§3; 1967 c.247 Â§2; 1969 c.533 Â§12; 1973 c.560 Â§2; 1975 c.793 Â§2; 1979 c.789 Â§1; 1981 c.190 Â§3; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.010 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.012 [1953 c.490 Â§4; 1971 c.650 Â§22; 1975 c.793 Â§3; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.015 [1971 c.588 Â§1; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.016 [1953 c.490 Â§5; 1973 c.560 Â§3; 1975 c.793 Â§4; 1979 c.342 Â§1; 1979 c.696 Â§3a; 1981 c.190 Â§4; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.020 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.022 [1953 c.490 Â§6; 1969 c.533 Â§13; repealed by 1973 c.560 Â§22]

Â Â Â Â Â  446.026 [1953 c.490 Â§7; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.030 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.032 [1953 c.490 Â§16; repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.036 [1953 c.490 Â§8; 1969 c.533 Â§14; 1981 c.190 Â§5; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.040 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.042 [1953 c.490 Â§9; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.046 [1953 c.490 Â§10; 1973 c.560 Â§4; 1975 c.793 Â§5; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.050 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.052 [1953 c.490 Â§11; 1967 c.247 Â§3; 1971 c.734 Â§63; 1973 c.560 Â§5; 1975 c.793 Â§6; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.055 Four to six manufactured dwellings exempt from ORS 446.003 to 446.140. Four to six manufactured dwellings may be sited on a lot or parcel or aggregation of lots or parcels without meeting the requirements of ORS 446.003 to 446.140. However, four to six manufactured dwellings shall be sited in conformance with the comprehensive plan and land use regulations for other dwellings of similar capacity within the zone in which the manufactured dwellings are sited. [1993 c.437 Â§2]

Â Â Â Â Â  446.056 [1953 c.490 Â§12; 1973 c.560 Â§6; 1975 c.793 Â§7; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.060 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.062 Rules regulating parks; state building code requirements; approval for new construction or additional lots. (1)(a) The Director of the Department of Consumer and Business Services shall issue rules under ORS chapter 183 to regulate mobile home or manufactured dwelling parks. These rules shall conform to ORS 446.090 to 446.140.

Â Â Â Â Â  (b) Any water system serving a mobile home or manufactured dwelling park is subject to ORS 448.115 to 448.285 and the rules adopted pursuant thereto.

Â Â Â Â Â  (2) Mobile home or manufactured dwelling parks are subject to ORS 446.003, 446.055, 446.072 to 446.100, 446.140 and 446.271 and the state building code, as defined in ORS 455.010, and the rules adopted thereunder by the director under ORS chapter 183.

Â Â Â Â Â  (3) The Department of Consumer and Business Services shall review plans and inspect construction of mobile home or manufactured dwelling parks to insure compliance with subsection (2) of this section. The director shall adopt rules under ORS chapter 183 to provide a schedule for plan review fees and construction inspection fees.

Â Â Â Â Â  (4) A person shall not construct a new mobile home or manufactured dwelling park or add lots to an existing mobile home or manufactured dwelling park without approval by the department. [1953 c.490 Â§13; 1959 c.562 Â§13; 1969 c.533 Â§15; 1975 c.793 Â§8; 1981 c.190 Â§6; 1983 c.707 Â§3; 1987 c.414 Â§21a; 1987 c.604 Â§11; 1989 c.648 Â§3; 1993 c.744 Â§48; 1995 c.318 Â§1; 2001 c.411 Â§13]

Â Â Â Â Â  446.066 Inspection of parks. The Department of Consumer and Business Services may inspect every mobile home or manufactured dwelling park in order to determine whether it conforms with the provisions of ORS 446.003 to 446.200 and 446.225 to 446.285 and the rules adopted pursuant thereto. Any person operating such facilities shall at all reasonable times, upon request of the department, permit access to all parts of the facilities. [1953 c.490 Â§14; 1969 c.533 Â§16; 1973 c.560 Â§7; 1975 c.793 Â§9; 1983 c.707 Â§4; 1989 c.648 Â§4]

Â Â Â Â Â  446.070 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.072 Uniform enforcement throughout state. The Department of Consumer and Business Services shall make surveys necessary to assure uniform enforcement throughout the state with respect to mobile home or manufactured dwelling parks. [1953 c.490 Â§17; 1959 c.562 Â§14; 1975 c.793 Â§10; 1983 c.707 Â§5; 1989 c.648 Â§5]

Â Â Â Â Â  446.076 Consumer and Business Services Fund; sources; uses. All moneys received by the Department of Consumer and Business Services under ORS 446.003 to 446.200 and 446.225 to 446.285 shall be paid into the Consumer and Business Services Fund created by ORS 705.145. The moneys received under this section are continuously appropriated to the department for use as provided in ORS 446.423. [1953 c.490 Â§15; 1973 c.560 Â§8; 1975 c.793 Â§11; 1983 c.707 Â§6; 1987 c.414 Â§21b; 1989 c.648 Â§6; 1993 c.744 Â§49; 2001 c.710 Â§4]

Â Â Â Â Â  446.080 [Repealed by 1953 c.490 Â§21]

Â Â Â Â Â  446.082 [1953 c.490 Â§19; 1969 c.533 Â§17; repealed by 1973 c.560 Â§22]

Â Â Â Â Â  446.090 Application of ORS 446.095 to 446.105. ORS 446.095 (3), 446.100 (1)(c) and 446.105 do not apply to a mobile home park that was constructed before August 5, 1959. However, any changes or additions made in any mobile home or manufactured dwelling park after August 5, 1959, shall conform to ORS 446.095 to 446.105 and the rules issued thereunder. [1959 c.562 Â§3; 1967 c.247 Â§4; 1969 c.533 Â§18; 1975 c.793 Â§12; 1985 c.565 Â§72; 1989 c.648 Â§7; 1995 c.318 Â§4]

Â Â Â Â Â  446.095 Park construction and facilities. The owner or operator of a mobile home or manufactured dwelling park shall:

Â Â Â Â Â  (1) Construct well-drained and hard-surfaced park streets at least 20 feet in width, unobstructed and open to traffic within the mobile home or manufactured dwelling park. If the owner or operator permits parking of motor vehicles on the park streets, the owner or operator shall construct the park streets at least 30 feet in width.

Â Â Â Â Â  (2) Provide to each tenant an adequate supply of healthful water and adequate electric power and sewerage facilities. All plumbing shall be installed in compliance with ORS 447.010 to 447.156 and 447.992 and the rules of the Department of Consumer and Business Services adopted thereunder.

Â Â Â Â Â  (3) Provide, except as specified in subsection (4) of this section, a separate general play area restricted to that use, if the mobile home or manufactured dwelling park accommodates children who are under 14 years of age. No separate play area shall be less than 2,500 square feet in area. At least 100 square feet of play area shall be provided for each manufactured dwelling occupied by children.

Â Â Â Â Â  (4) Not be required to provide a separate play area if the mobile home or manufactured dwelling park was in existence before March 13, 1989, and rented spaces as an all adult park. [1959 c.562 Â§4; 1967 c.247 Â§5; 1969 c.491 Â§1; 1969 c.533 Â§19; 1973 c.560 Â§9; 1989 c.648 Â§8; 1991 c.226 Â§2; 1995 c.318 Â§2]

Â Â Â Â Â  446.100 Prohibited acts in connection with construction and use of parks; rules for spacing of units. (1) A person may not:

Â Â Â Â Â  (a) Construct a mobile home or manufactured dwelling park at a place that is unsuitable due to swampy terrain, lack of adequate drainage or proximity to the breeding places of insects or rodents.

Â Â Â Â Â  (b) Install a manufactured dwelling closer than five feet from a property boundary line.

Â Â Â Â Â  (c) Construct in a mobile home or manufactured dwelling park a manufactured dwelling space less than 30 feet in width or less than 40 feet in length.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules pursuant to the rulemaking provisions of ORS chapter 183 specifying minimum distances between adjacent manufactured dwellings and between manufactured dwellings and other structures. In adopting these rules, the director shall take into consideration the standards established by the National Fire Protection Association and standards recommended by the State Fire Marshal.

Â Â Â Â Â  (3) Except as provided in this subsection, the rules adopted by the director under subsection (2) of this section must provide for at least 10 feet of space between manufactured dwellings. The director may adopt a rule allowing less than 10 feet of space between manufactured dwellings that are separated by a one-hour fire-resistive wall. A standard established by the director for a one-hour fire-resistive wall separating manufactured dwellings must be at least as stringent as the equivalent standard, if any, for a fire-resistive wall in a two family dwelling under the Low-Rise Residential Dwelling Code. [1959 c.562 Â§5; 1969 c.533 Â§20; 1981 c.506 Â§1; 1989 c.648 Â§9; 1991 c.226 Â§3; 2003 c.134 Â§1; 2005 c.22 Â§314]

Â Â Â Â Â  446.105 Temporary parks. (1) The Director of the Department of Consumer and Business Services may issue a permit for the establishment of a temporary mobile home or manufactured dwelling park to a construction company, timber company, government entity or farm if:

Â Â Â Â Â  (a) There is no available space in a mobile home or manufactured dwelling park within a reasonable distance; and

Â Â Â Â Â  (b) A mobile home or manufactured dwelling park is necessary for the proper housing of employees until the project is finished.

Â Â Â Â Â  (2) Upon approval by the Department of Consumer and Business Services and the county or city planning commission, a permit may be issued to a person to establish a temporary mobile home or manufactured dwelling park on the personÂs own premises in areas having a critical housing shortage due to large construction projects. The permit shall expire upon completion of the project. [1959 c.562 Â§6; 1967 c.247 Â§6; 1969 c.533 Â§21; 1973 c.560 Â§10; 1975 c.793 Â§13; 1989 c.648 Â§10; 1991 c.226 Â§4; 1993 c.744 Â§50; 1995 c.318 Â§3]

Â Â Â Â Â  446.110 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.111 Regulation of structures in parks. No stationary structure may be erected within a mobile home or manufactured dwelling park without the consent of the owner or operator; and when giving consent, it shall be the duty of the mobile home or manufactured dwelling park manager to advise the tenant or builder of the standards required by ORS 446.003 to 446.200 and 446.225 to 446.285 and the rules issued thereunder. [1961 c.665 Â§3; 1967 c.247 Â§7; 1969 c.533 Â§22; 1973 c.560 Â§11; 1975 c.546 Â§11; 1989 c.648 Â§11]

Â Â Â Â Â  446.115 Sanitation of parks; pets to be controlled. (1) The owner or operator of a mobile home or manufactured dwelling park is responsible for the sanitary condition of the park grounds and buildings.

Â Â Â Â Â  (2) No person shall allow a pet animal of the person to run at large or to create any health hazard within a mobile home or manufactured dwelling park. [1959 c.562 Â§Â§8,9; 1967 c.247 Â§8; 1969 c.533 Â§23; 1973 c.560 Â§12; 1989 c.648 Â§12]

Â Â Â Â Â  446.120 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.125 Occupancy on private land. A person may occupy a manufactured dwelling or a camping vehicle on private land with the consent of the owner of the land if:

Â Â Â Â Â  (1) The lot, tract or parcel of land upon which the manufactured dwelling or camping vehicle is situated has an area adequate to provide safe, approved water supply and sewage disposal facilities and is not in conflict with ORS 446.310 (9).

Â Â Â Â Â  (2) The person complies with all applicable standards of sanitation, water, plumbing and electrical and sewerage installations prescribed by the laws of this state and the rules issued thereunder, or by local authorities. [1959 c.562 Â§10; 1967 c.247 Â§9; 1969 c.533 Â§24; 1983 c.707 Â§7; 1989 c.648 Â§13; 2001 c.900 Â§256; 2005 c.22 Â§315]

Â Â Â Â Â  446.130 [Repealed by 1959 c.562 Â§16]

Â Â Â Â Â  446.135 [1959 c.562 Â§11; 1967 c.247 Â§10; repealed by 1969 c.533 Â§27]

Â Â Â Â Â  446.140 Notice of removal from park. No person, firm or corporation shall remove a manufactured dwelling from a mobile home or manufactured dwelling park without first giving the owner or operator of the park 72 hoursÂ notice. [1959 c.562 Â§12; 1967 c.247 Â§11; 1969 c.533 Â§25; 1985 c.473 Â§16; 1989 c.648 Â§14]

Â Â Â Â Â  446.145 [1959 c.562 Â§7; 1967 c.247 Â§12; 1969 c.533 Â§26; 1989 c.648 Â§15; repealed by 1995 c.318 Â§5]

Â Â Â Â Â  446.150 [1959 c.683 Â§32; 1969 c.605 Â§54; repealed by 1969 c.533 Â§27 and by 1969 c.605 Â§61]

MANUFACTURED STRUCTURE CONSTRUCTION AND SAFETY STANDARDS

Â Â Â Â Â  446.155 Sanitation and safety requirements; exceptions. (1) A person may not sell or offer for sale within this state a manufactured dwelling manufactured after January 1, 1962, that contains:

Â Â Â Â Â  (a) Plumbing equipment, unless such equipment meets the requirements of the Department of Consumer and Business Services;

Â Â Â Â Â  (b) Heating equipment, unless such equipment meets the requirements of the State Fire Marshal; or

Â Â Â Â Â  (c) Electrical equipment, unless such equipment meets the requirements of the department.

Â Â Â Â Â  (2) A person may not rent, lease, sell or offer for rent, lease or sale within this state a manufactured structure manufactured after September 1, 1969, unless the manufactured structure bears an insignia of compliance and contains:

Â Â Â Â Â  (a) Plumbing, mechanical and electrical equipment or installations that meet the minimum safety standards of the department;

Â Â Â Â Â  (b) Thermal, fire and life safety equipment, material and installations that meet the minimum safety standards of the department; or

Â Â Â Â Â  (c) Structural and transportation equipment, materials, installations and construction that meet the minimum safety standards of the department.

Â Â Â Â Â  (3) A person may not rent, lease, sell or offer for rent, lease or sale within this state a recreational vehicle unless the recreational vehicle:

Â Â Â Â Â  (a) Bears an insignia of compliance;

Â Â Â Â Â  (b) Has previously been lawfully registered and titled within the
United States
;

Â Â Â Â Â  (c) Has previously been issued an ownership document under ORS 446.571 or recorded under ORS 446.626; or

Â Â Â Â Â  (d) Is exempt from registration, title or ownership document requirements because of
United States
government ownership.

Â Â Â Â Â  (4) Persons manufacturing, remanufacturing, converting, altering or repairing manufactured structures or equipment within the state or for use within the state shall comply with all applicable construction and safety rules of the department and the following:

Â Â Â Â Â  (a) Alterations performed on a manufactured dwelling by the manufacturer or dealer before or at the time of sale to the first consumer shall be performed in conformance with the National Manufactured Housing Construction and Safety Standards Act.

Â Â Â Â Â  (b) After the initial sale to a consumer by a manufacturer or dealer, all alterations to a manufactured dwelling, except as identified by the Director of the Department of Consumer and Business Services by rule, shall be in conformance with the specialty codes as described in ORS 455.010 to 455.740 and 479.855.

Â Â Â Â Â  (c) Solid fuel burning appliances shall be in conformance with the National Manufactured Housing Construction and Safety Standards Act and standards adopted by the department.

Â Â Â Â Â  (d) Notwithstanding subsections (1) and (2) of this section, a previously owned manufactured dwelling may be sold Âas isÂ provided that the seller discloses in the bill of sale that the manufactured dwelling is being sold on an Âas isÂ or Âwith all faultsÂ basis, and that the entire risk as to the quality and performance of the manufactured dwelling is with the buyer. If the manufactured dwelling is found to be defective after purchase, the buyer shall assume the entire cost of all servicing and repair. The seller, manufacturer, distributor or retailer is not responsible for any cost for servicing and repair.

Â Â Â Â Â  (5) Installations of manufactured structures shall be in conformance with the standards adopted by the department for site preparation, foundation support, anchoring, structural and utility connections, electrical and plumbing tests, underfloor enclosures, ventilation, vapor barriers and steps used for access and egress. [1961 c.567 Â§2; 1969 c.295 Â§3; 1971 c.753 Â§43; 1989 c.527 Â§2; 1989 c.648 Â§16a; 1991 c.409 Â§1; 1995 c.251 Â§2; 2001 c.104 Â§184; 2005 c.89 Â§1]

Â Â Â Â Â  446.160 Inspection; rules; federal standards. (1) The Department of Consumer and Business Services may cause such inspections to be made, approve plans and specifications, provide technical services, issue insignia of compliance, collect fees provided by ORS 446.176 and, in compliance with ORS chapter 183, promulgate and enforce such rules and regulations as are reasonably necessary to carry out its duties and insure compliance with those parts of ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.440 within the jurisdiction of the department.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules pursuant to ORS chapter 183 to insure that manufacturers, distributors and dealers comply with the reporting requirements of the Department of Consumer and Business Services of this state and the Secretary of Housing and Urban Development as required by the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (3) The director is authorized to conduct such inspections and investigations as may be necessary to administer and enforce any federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). The director shall furnish to the Secretary of Housing and Urban Development or a designee any information obtained indicating noncompliance with such standards for appropriate action.

Â Â Â Â Â  (4) The director or a designee is authorized to enter, at reasonable times and without advance notice, any factory, warehouse or establishment in which a manufactured structure or equipment is manufactured, stored or held for sale; and to inspect at reasonable times within reasonable limits in a reasonable manner, any such factory, warehouse or establishment, and to inspect such products, books, papers, records and documents which are relevant to the manufacture of a manufactured structure or equipment and the manufacturerÂs, distributorÂs or dealerÂs compliance with ORS 446.155 and the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). [1961 c.567 Â§Â§3,4; 1969 c.295 Â§4; 1971 c.753 Â§44; 1975 c.546 Â§12; 1989 c.527 Â§3; 1989 c.648 Â§17; 1991 c.409 Â§2]

Â Â Â Â Â  446.165 [1961 c.567 Â§5; 1969 c.295 Â§5; renumbered 446.200]

Â Â Â Â Â  446.170 Insignia of compliance required; when displayed. (1) Manufactured structures subject to the provisions of ORS 446.155 to 446.200, and manufactured structures upon which additions, conversions or alterations of installations of equipment or material are made shall have affixed to the manufactured structures insignia of compliance.

Â Â Â Â Â  (2) A person may not place an insignia of compliance on a manufactured structure except as provided by ORS 446.155 to 446.200 and the rules adopted under ORS 446.155 to 446.200.

Â Â Â Â Â  (3) Insignia of compliance may be issued in bulk only to manufacturers, remanufacturers or converters certified and registered with the Department of Consumer and Business Services.

Â Â Â Â Â  (4) Insignia of compliance are not transferable, and the department may not make a refund representing any unused insignia.

Â Â Â Â Â  (5) Subsection (1) of this section does not apply to a recreational vehicle described in ORS 446.155 (3)(b) to (d). [1969 c.295 Â§Â§7,11; 1989 c.527 Â§4; 1991 c.409 Â§3; 2005 c.89 Â§2]

Â Â Â Â Â  446.175 [1969 c.295 Â§6; 1971 c.753 Â§45; repealed by 1975 c.546 Â§13 (446.176 enacted in lieu of 446.175)]

Â Â Â Â Â  446.176 Fees; rules. (1) The Director of the Department of Consumer and Business Services, with the approval of the Manufactured Structures and Parks Advisory Board, shall adopt regulations under the provisions of ORS chapter 183 to provide a schedule for plan review fees, insignia fees, inspection fees and other necessary fees based on the estimated cost of administering ORS 446.003 to 446.200 and 446.225 to 446.285.

Â Â Â Â Â  (2) Fees collected by the department pursuant to this section shall be deposited in the Consumer and Business Services Fund established by ORS 705.145. Moneys deposited into the fund pursuant to this section are continuously appropriated to the department for use as provided in ORS 446.423. [1975 c.546 Â§14 (enacted in lieu of 446.175); 1993 c.744 Â§51; 1997 c.205 Â§2; 1999 c.518 Â§2; 2001 c.710 Â§5]

Â Â Â Â Â  446.180 Safety standards of other states or national organization; rules. (1) If the Director of the Department of Consumer and Business Services determines that standards for construction, equipment and material installed in manufactured structures provided by the statutes or rules and regulations of other states are at least equal to the minimum safety standards prescribed under ORS 446.155 to 446.200, and that such statutes, rules and regulations are being enforced, the director may provide by rule that manufactured structures approved by such other state shall be considered approved by the director.

Â Â Â Â Â  (2) Mobile homes built between September 1, 1969, and June 15, 1976, to the American National Standards Institute Mobile Home Standards A119.1 and which also bear an insignia of compliance from the State of
California
,
Idaho
,
Nevada
or
Washington
shall be considered to comply with ORS 446.155 (2) provided no alterations have been made to the original structure. [1969 c.295 Â§9; 1971 c.753 Â§46; 1987 c.414 Â§22; 1989 c.527 Â§5; 1989 c.648 Â§18; 1991 c.226 Â§5; 1991 c.912 Â§1; 1993 c.744 Â§52]

Â Â Â Â Â  446.185 Minimum safety standards for equipment, material and installations; rules. (1) In compliance with ORS chapter 183, rules establishing minimum safety standards and requirements shall be adopted and enforced by the Director of the Department of Consumer and Business Services for manufactured structures and manufactured structure installations as prescribed in ORS 446.155.

Â Â Â Â Â  (2) Minimum safety standards prescribed in ORS 446.155 to 446.200 shall be reasonably consistent with nationally recognized standards for construction of manufactured structures, and the manufactured structures shall be designed to protect the health and safety of the people of this state from dangers inherent in the use of substandard and unsafe equipment, material and installations. [1969 c.295 Â§8; 1971 c.753 Â§47; 1989 c.527 Â§6; 1991 c.409 Â§4; 1993 c.744 Â§53; 1995 c.251 Â§3]

Â Â Â Â Â  446.190 Power to enjoin violations. When it appears to an inspecting authority that any person is engaged or about to engage in an act or practice which is in violation of ORS 446.155 to 446.200 or the rules and regulations issued thereunder, the inspecting authority may, without bond, obtain an order from an appropriate circuit court enjoining such act or practice. [1969 c.295 Â§10]

Â Â Â Â Â  446.200 When noncompliance with city or county regulations authorized. (1) Any manufactured structure that meets the requirements prescribed under ORS 446.003, 446.155 to 446.200 and 446.225 to 446.285:

Â Â Â Â Â  (a) Is not required to comply with any ordinances of a city or county prescribing requirements for plumbing, heating, illuminating, mechanical, structural, transportation, thermal, fire and life safety, cooking or electrical equipment and material installed in manufactured structures.

Â Â Â Â Â  (b) Is required to comply with this chapter and the administrative rules adopted thereunder regulating plumbing, heating, illuminating, mechanical, structural, transportation, thermal, fire and life safety, cooking and electrical equipment and material installed in manufactured structures.

Â Â Â Â Â  (2) A manufactured dwelling that is constructed in conformity with the minimum safety standards provided by ORS 446.185 and which bears an insignia of compliance is not required to comply with any additional regulations if it is thereafter placed upon a permanent foundation and affixed to real property. [Formerly 446.165; 1989 c.648 Â§20; 1991 c.226 Â§6; 1995 c.251 Â§4]

Â Â Â Â Â  446.210 Limited maintenance electricianÂs license required. (1) The Director of the Department of Consumer and Business Services shall issue a limited maintenance electricianÂs license to a person who:

Â Â Â Â Â  (a) Pays the applicable application fee required under ORS 479.840;

Â Â Â Â Â  (b) Complies with ORS 479.510 to 479.945 and the rules adopted under ORS 455.117 and 479.510 to 479.945;

Â Â Â Â Â  (c) Passes a written examination administered as provided by department rule on basic electrical principles on repair and maintenance of electrical wiring and equipment used in a manufactured structure; and

Â Â Â Â Â  (d) Submits proof as provided by department rule that the person has sufficient experience in the repair and maintenance of electrical problems of the type and nature found in a manufactured structure.

Â Â Â Â Â  (2) A person licensed under this section may repair and maintain electrical wiring and equipment used in a manufactured structure. [1969 c.295 Â§12; 1989 c.648 Â§21; 1993 c.744 Â§54; 2003 c.14 Â§266; 2005 c.758 Â§7; 2007 c.271 Â§1]

Â Â Â Â Â  446.220 [1975 c.566 Â§2; repealed by 1983 c.65 Â§1]

Â Â Â Â Â  446.225 Administration and enforcement of federal manufactured housing safety and construction standards; rules. (1) The Legislative Assembly intends to provide a procedure to assure that Oregon assumes fullest responsibility for administration and enforcement of federal manufactured housing safety and construction standards in Oregon in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services is authorized to apply for and receive grants from the Secretary of Housing and Urban Development for implementation and development of a plan for enforcement and administration of federal manufactured housing safety and construction standards for manufactured housing offered for sale or lease in this state.

Â Â Â Â Â  (3) The director is authorized to adopt rules pursuant to ORS chapter 183 to insure acceptance by the Secretary of Housing and Urban Development of OregonÂs plan for administration and enforcement of federal manufactured housing safety and construction standards in accordance with the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383). [1975 c.546 Â§2; 1989 c.648 Â§22]

Â Â Â Â Â  446.230 Safety and construction standards for installation, support and tiedown; rules; when installer license not required. (1) The Director of the Department of Consumer and Business Services shall, by administrative rule, adopt and enforce safety and construction standards for installation, support and tiedown of manufactured dwellings on a lot. These safety standards shall be reasonably consistent with nationally recognized standards for placement, support and tiedown of manufactured dwellings, and shall be designed to protect the health and safety of occupants of manufactured dwellings against uplift, sliding, rotation and overturning of manufactured dwellings.

Â Â Â Â Â  (2) The director shall designate wind pressure zones in which the rules for tiedown of manufactured dwellings shall apply.

Â Â Â Â Â  (3) Except as provided in ORS 446.395, an installer is not required to be licensed by the director to connect utilities from utility terminations provided on a lot to manufactured dwellings. [1975 c.546 Â§3; 1989 c.648 Â§23; 1991 c.226 Â§7; 1993 c.744 Â§55]

Â Â Â Â Â  446.240 Safety standards for accessory structures; rules. The Director of the Department of Consumer and Business Services shall adopt and enforce rules establishing safety standards for construction and installation of accessory buildings and structures. Prefabricated and site-built accessory buildings and structures shall be consistent with the provisions of the state building code adopted pursuant to ORS 455.020 and 455.110 except where application of such standards would conflict with standards adopted under the National Manufactured Housing Construction and Safety Standards Act of 1974 and would prevent the Department of Consumer and Business Services from enforcing the federal Act in Oregon. [1975 c.546 Â§4; 1989 c.648 Â§24]

Â Â Â Â Â  446.245 Permitted uses of manufactured dwellings. (1) Manufactured dwellings shall be used as single-family dwellings.

Â Â Â Â Â  (2) Manufactured dwellings shall not be used for commercial purposes.

Â Â Â Â Â  (3) Exceptions to subsections (1) and (2) of this section are:

Â Â Â Â Â  (a) Manufactured dwellings may be used for purposes other than as a single-family dwelling when specifically approved for a change in occupancy in accordance with the provisions of the
Oregon
specialty codes by the authority having jurisdiction. When a manufactured dwelling changes in occupancy it shall lose its identity as a manufactured dwelling and have the insignia removed and returned to the Department of Consumer and Business Services.

Â Â Â Â Â  (b) Manufactured dwellings may be used by dealers or distributors of manufactured structures as temporary sales offices when no alterations to the design, construction, transportation, fire and life safety, plumbing, mechanical or electrical systems are made to accommodate the office use and when the dealer or distributor continues to offer the manufactured dwelling for sale during the office use.

Â Â Â Â Â  (c) A portion of a manufactured dwelling may be used for an in-house business when the remainder of the structure is used as a single-family dwelling by the same person. The type and location of an in-home business shall be approved by the authority having jurisdiction and the local planning commission prior to the use. [1991 c.478 Â§2]

Â Â Â Â Â  Note: 446.245 was added to and made a part of 446.155 to 446.285 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.250 Duties of director; agreements with local governments; conditions. The Director of the Department of Consumer and Business Services shall cause inspections to be made, approve plans and specifications, provide technical services and issue permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures on a lot. The director shall appoint or contract with municipalities that request such appointment or contract for inspection and issuance of permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures and alterations of installations of plumbing, heating, illuminating, cooking or electrical equipment, provided the municipality employs as local inspectors qualified persons who have been certified by the director for inspection and issuance of permits for alteration of manufactured dwellings and installation of manufactured dwellings and manufactured structure accessory buildings and structures, pursuant to ORS 446.003, 446.111, 446.155, 446.160, 446.176, 446.225 to 446.285 and 446.990. However, the certification standards under this section shall relate to the inspections to be performed and shall not be more stringent for municipal inspectors than those applying to state inspectors. [1975 c.546 Â§5; 1983 c.250 Â§2; 1989 c.648 Â§25; 1989 c.1017 Â§4; 1991 c.409 Â§5; 1995 c.251 Â§5; 1997 c.205 Â§3]

Â Â Â Â Â  446.252 Installation permit required. A person may not install a manufactured dwelling or manufactured structure accessory building or structure without first obtaining from the Department of Consumer and Business Services or a municipality as provided under ORS 446.250 all permits necessary for installing the manufactured dwelling or manufactured structure accessory building or structure on a lot. [1989 c.1017 Â§2; 1995 c.251 Â§6; 1997 c.205 Â§4]

Â Â Â Â Â  446.253 Authority of director; authority of local governments. (1) The authority of the Director of the Department of Consumer and Business Services under ORS 446.250 shall be in addition to the provisions of ORS chapter 455. Where the provisions of ORS 446.252 and this section conflict with the provisions under ORS chapter 455, the provisions of ORS 446.252 and this section shall control.

Â Â Â Â Â  (2) Except as otherwise provided by this subsection, any municipality that establishes a program under ORS 446.252 and 455.150 and this section to administer and enforce installations of manufactured dwellings and manufactured structure accessory buildings and structures shall assume full responsibility for permit issuance and inspections under that program including related electrical, plumbing, structural and mechanical installations for a manufactured dwelling and manufactured structure accessory buildings and structures as defined in ORS 446.003.

Â Â Â Â Â  (3) The director may by order relieve a municipality from compliance with the requirements of subsection (2) of this section under the following conditions:

Â Â Â Â Â  (a) Budget limitations of the municipality;

Â Â Â Â Â  (b) Inadequate staffing of the municipality;

Â Â Â Â Â  (c) Inability to contract services with another municipality; or

Â Â Â Â Â  (d) Where the public is inconvenienced by increased cost, travel distance or time loss.

Â Â Â Â Â  (4) The Department of Consumer and Business Services, subject to ORS chapter 183, may revoke any authority of a local government to conduct inspections, administration or enforcement of manufactured dwelling installations and manufactured structure accessory building installations and manufactured dwelling alterations under ORS 455.150 if the director determines that the municipality is not effectively carrying out duties assumed by the municipality. [1989 c.1017 Â§3; 1991 c.226 Â§17; 1991 c.409 Â§6; 1993 c.744 Â§56; 1995 c.251 Â§7; 1997 c.205 Â§5]

Â Â Â Â Â  446.255 Revocation of agreement with local government. (1) After written notice and hearing as provided in subsection (2) of this section, the Director of the Department of Consumer and Business Services may revoke the certification of a local inspector certified under ORS 446.250, or the authority of a local government to enforce provisions of ORS 446.003, 446.111, 446.160, 446.176, 446.225 to 446.285 and 446.990, when it appears by competent evidence that the inspector or local government has consistently failed to act in the public interest in the enforcement of the provisions of ORS 446.003, 446.111, 446.160, 446.176, 446.225 to 446.285 and 446.990.

Â Â Â Â Â  (2) Any proceedings under subsection (1) of this section shall be conducted pursuant to the provisions of ORS 183.415 to 183.430, 183.440 to 183.460, 183.470 to 183.485 and 183.490 to 183.540, dealing with contested cases. [1975 c.546 Â§5a]

Â Â Â Â Â  446.260 Notification by manufacturer of manufactured home defect; other disclosures; rules. (1) Every manufacturer of manufactured homes offered for sale or lease in this state shall furnish notification of any defect in any manufactured home produced by the manufacturer that the manufacturer determines, in good faith, relates to a federal manufactured housing construction or safety standard or constitutes an imminent safety hazard to the purchaser of the manufactured home, within a reasonable time after such manufacturer has discovered the defect.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services is authorized to adopt rules for notification required by subsection (1) of this section. The rules shall conform to notification and correction of defects and record keeping requirements of the Secretary of Housing and Urban Development under the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383).

Â Â Â Â Â  (3)(a) In addition to the notification required under subsection (1) of this section, the director may adopt rules to identify the disclosures required of a dealer or distributor prior to the sale of new manufactured structures more than eight feet six inches wide in travel mode. Disclosure required under this subsection shall be limited to information regarding permissible uses, roof snow loads and anchoring of manufactured structures.

Â Â Â Â Â  (b) The Department of Consumer and Business Services shall develop and make available to all dealers and distributors of manufactured structures a standard disclosure. The disclosure shall be completed in writing by the dealer or distributor of any affected manufactured structure prior to sale. A completed disclosure shall be presented to the purchaser for signature at the time of sale and a copy of the signed disclosure provided to the purchaser. The signed disclosure shall be retained by the dealer or distributor for not less than five years following the date of sale. [1975 c.546 Â§6; 1989 c.648 Â§26; 1991 c.226 Â§8; 1997 c.205 Â§6; 1999 c.59 Â§124]

Â Â Â Â Â  446.265 Transitional housing accommodations; regulation and limitations; definition. (1) A municipality may approve the establishment of a campground inside an urban growth boundary to be used for providing transitional housing accommodations. The accommodations may consist of separate facilities, in the form of yurts, for use as living units by one or more individuals or by families. The person establishing the accommodations may provide access to water, toilet, shower, laundry, cooking, telephone or other services either through separate or shared facilities. The accommodations shall provide parking facilities and walkways.

Â Â Â Â Â  (2) Transitional housing accommodations described under subsection (1) of this section shall be limited to persons who lack permanent shelter and cannot be placed in other low income housing. A municipality may limit the maximum amount of time that an individual or a family may use the accommodations.

Â Â Â Â Â  (3) Campgrounds providing transitional housing accommodations described under this section may be operated by private persons or nonprofit organizations. The shared facilities of the campgrounds are subject to regulation under the recreation park specialty code described under ORS 446.310 to 446.350. The transitional housing accommodations are not subject to ORS chapter 90.

Â Â Â Â Â  (4) To the extent deemed relevant by the Department of Consumer and Business Services, the construction and installation of yurts on campgrounds used for providing transitional housing accommodations established under this section is subject to the manufactured structures specialty code described in ORS 446.155. Transitional housing accommodations not appurtenant to a yurt are subject to regulation as provided under subsection (3) of this section.

Â Â Â Â Â  (5) Campgrounds established for providing transitional housing accommodations shall not be allowed on more than two parcels in a municipality. In approving the use of parcels for a campground, the municipality shall give preference to locations that have access to grocery stores and public transit services.

Â Â Â Â Â  (6) As used in this section, ÂyurtÂ means a round, domed tent of canvas or other weather resistant material, having a rigid framework, wooden floor, one or more windows or skylights and that may have plumbing, electrical service or heat. [1999 c.758 Â§6]

Â Â Â Â Â  446.270 [1975 c.546 Â§7; 1977 c.161 Â§4; 1979 c.342 Â§2; 1979 c.593 Â§32a; 1981 c.897 Â§51; 1989 c.648 Â§27; 1991 c.226 Â§9; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  446.271 Civil penalty for violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or related rules. The Department of Consumer and Business Services may impose a civil penalty for a violation of ORS 446.003 to 446.200 or 446.225 to 446.285 or rules adopted or orders issued for the administration or enforcement of those sections. The department shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§2]

Â Â Â Â Â  446.280 Manufactured Structures and Parks Advisory Board. (1) The Manufactured Structures and Parks Advisory Board is established in the Department of Consumer and Business Services. The Director of the Department of Consumer and Business Services shall appoint the board. The board shall serve in an advisory capacity to the director in promulgating, administering and enforcing the plan for the administration and enforcement of the National Manufactured Housing Construction and Safety Standards Act of 1974 (Public Law 93-383) and safety standards pursuant to ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.420.

Â Â Â Â Â  (2) The board shall consist of 12 members, one member representing or engaged in each of the following:

Â Â Â Â Â  (a) The selling, leasing and distributing of new manufactured homes.

Â Â Â Â Â  (b) The selling, leasing and distributing of recreational vehicles.

Â Â Â Â Â  (c) The manufacturing or assembling of new manufactured homes.

Â Â Â Â Â  (d) The manufacturing or assembling of new recreational vehicles.

Â Â Â Â Â  (e) The manufacturing, assembling or selling of manufactured dwelling accessory structures.

Â Â Â Â Â  (f) The owners or operators of mobile home or manufactured dwelling parks or recreation parks.

Â Â Â Â Â  (g) Consumer organizations.

Â Â Â Â Â  (h) Users of low and moderate income housing.

Â Â Â Â Â  (i) Structural engineering.

Â Â Â Â Â  (j) Local government building official duties.

Â Â Â Â Â  (k) The deputies or assistants to the State Fire Marshal.

Â Â Â Â Â  (L) The installation of manufactured dwellings.

Â Â Â Â Â  (3) Appointments shall be made for a term of four years and no member shall be eligible for appointment to more than two full terms of office.

Â Â Â Â Â  (4) Vacancies occurring in the membership of the board for any cause shall be filled by appointment for the balance of the unexpired term.

Â Â Â Â Â  (5) The director may remove any member of the board for misconduct, incompetency, or neglect of duty.

Â Â Â Â Â  (6) The board shall meet at least twice each year.

Â Â Â Â Â  (7) Seven members shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (8) The board shall elect its own chairperson and meet on call of the director, chairperson or majority of the members. The director shall provide administrative facilities and services for the board.

Â Â Â Â Â  (9) Members of the board shall be entitled to compensation and expenses as provided by ORS 292.495. [1975 c.546 Â§8; 1981 c.371 Â§1; 1987 c.414 Â§22a; 1989 c.527 Â§7; 1989 c.648 Â§28; 1991 c.226 Â§10; 1993 c.744 Â§56a; 1995 c.251 Â§8; 2005 c.621 Â§1]

Â Â Â Â Â  446.285 Advisory board education programs. To assist the Director of the Department of Consumer and Business Services in administration and enforcement of the National Manufactured Housing Construction and Safety Standards Act of 1974, and safety standards pursuant to ORS 446.003 to 446.200, 446.225 to 446.285, 446.310 to 446.350 and 446.395 to 446.420, the Manufactured Structures and Parks Advisory Board may approve or conduct programs of training and education that maintain and advance the professional skills and abilities of persons engaged in manufacturing, delivery, installation, sale or service of manufactured structures. [1987 c.604 Â§14; 1989 c.648 Â§29; 1991 c.67 Â§119; 1991 c.226 Â§11; 1993 c.744 Â§57]

TOURIST FACILITIES

Â Â Â Â Â  446.310 Definitions for ORS 446.310 to 446.350. As used in ORS 446.310 to 446.350, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCamping vehicleÂ means either a vacation trailer or a self-propelled vehicle or structure equipped with wheels for highway use and that is intended for human occupancy and is being used for vacation and recreational purposes, but not for residential purposes, and is equipped with plumbing, sink or toilet.

Â Â Â Â Â  (2) ÂConstructionÂ means work regulated by the state building code as defined in ORS 455.010.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (5) ÂHealth officialÂ means a local public health administrator appointed pursuant to ORS 431.418.

Â Â Â Â Â  (6) ÂHostelÂ means any establishment having beds rented or kept for rent on a daily basis to travelers for a charge or fee paid or to be paid for rental or use of facilities and that is operated, managed or maintained under the sponsorship of a nonprofit organization that holds a valid exemption from federal income taxes under the Internal Revenue Code of 1954 as amended.

Â Â Â Â Â  (7) ÂOrganizational campÂ includes any area designated by the person establishing, operating, managing or maintaining the same for recreational use by groups or organizations that include but are not limited to youth camps, scout camps, summer camps, day camps, nature camps, survival camps, athletic camps, camps that are operated and maintained under the guidance, supervision or auspices of religious, public and private educational systems and community service organizations.

Â Â Â Â Â  (8) ÂPicnic parkÂ means any recreation park that is for day use only and provides no recreation vehicle or overnight camping spaces.

Â Â Â Â Â  (9) ÂRecreation parkÂ means any area designated by the person establishing, operating, managing or maintaining the same for picnicking, overnight camping or use of recreational vehicles by the general public or any segment of the public. ÂRecreation parkÂ includes but is not limited to areas open to use free of charge or through payment of a tax or fee or by virtue of rental, lease, license, membership, association or common ownership and further includes, but is not limited to, those areas divided into two or more lots, parcels, units or other interests for purposes of such use.

Â Â Â Â Â  (10) ÂRegulating agencyÂ means, with respect to a tourist facility, the Department of Human Services.

Â Â Â Â Â  (11) ÂTourist facilityÂ means any travelersÂ accommodation, hostel, picnic park, recreation park and organizational camp.

Â Â Â Â Â  (12) ÂTravelersÂ accommodationÂ includes any establishment, which is not a hostel, having rooms, apartments or sleeping facilities rented or kept for rent on a daily or weekly basis to travelers or transients for a charge or fee paid or to be paid for rental or use of facilities. [1969 c.533 Â§2; 1973 c.560 Â§13; 1981 c.749 Â§27; 1983 c.707 Â§8; 1985 c.809 Â§5; 1987 c.414 Â§23; 1997 c.259 Â§1; 2001 c.900 Â§194; 2005 c.22 Â§316]

Â Â Â Â Â  446.315 Policy. It is the public policy of this state to encourage construction of recreation parks by public agencies and private industry to satisfy the demand for outdoor recreation while establishing standards for recreationists and landowners so that these parks are maintained in a safe and sanitary condition. [1969 c.533 Â§1]

Â Â Â Â Â  446.320 Tourist facility license required. (1) No person shall establish, operate, manage or maintain a tourist facility, without a license from the Director of Human Services.

Â Â Â Â Â  (2) Organizational camps operated under rental or leasehold agreements may be licensed either to the landlord or to the tenant provided that the license holder shall be responsible for compliance with ORS 446.310 to 446.350 and the rules adopted thereunder. [1969 c.533 Â§3; 1973 c.560 Â§14; 1979 c.696 Â§4; 1979 c.789 Â§2a; 1983 c.707 Â§9]

Â Â Â Â Â  446.321 Fee for license; rules. (1) Every applicant for licensing of a tourist facility as defined in ORS 446.310 and required by ORS 446.320 shall pay to the Department of Human Services a fee established by department rule. The fee may not exceed $60, except that recreation parks shall pay an additional fee not to exceed $2 for each space.

Â Â Â Â Â  (2) Rules adopted pursuant to subsection (1) of this section shall be adopted in accordance with ORS chapter 183. [1983 c.707 Â§12; 2005 c.22 Â§317]

Â Â Â Â Â  446.322 Issuance of license. Upon receipt of a completed application on a Department of Human Services form, required fee, and after representation by the applicant that the facility is in compliance with the provisions of ORS 446.310 to 446.350, and the rules adopted pursuant thereto, and the requirements of the Department of Consumer and Business Services, the Department of Human Services shall issue a license, unless there is reason to believe noncompliance exists. [1983 c.707 Â§13; 1985 c.809 Â§1; 1987 c.414 Â§24; 1993 c.744 Â§58; 1995 c.79 Â§223]

Â Â Â Â Â  446.323 Failure to apply for or renew license; transferability of license; refunds. (1) Any person failing to apply for licensing within 30 days after engaging in the recreation park or travelersÂ accommodation business is delinquent and shall pay a penalty fee equal to the license fee plus the fee provided in ORS 446.321.

Â Â Â Â Â  (2) Any person, initially licensed under ORS 446.310 to 446.350 for engaging in the recreation park or travelersÂ accommodation business who has failed to renew a license on or before the expiration date is delinquent. If delinquency extends 15 days past the expiration date, a penalty fee of 50 percent of the annual license fee shall be added. The penalty fee shall be increased by 50 percent of the license fee on the first day of each succeeding month of delinquency.

Â Â Â Â Â  (3) Licenses issued under ORS 446.310 to 446.350 shall not be transferable and no refund representing any unused portion of any license shall be made. [1983 c.707 Â§14]

Â Â Â Â Â  446.324 Denial, suspension or revocation of license; civil penalty; hearing. (1) If any applicant for licensing or any person to whom a license has been issued fails to comply with the provisions of ORS 446.310 to 446.350 or with the rules adopted pursuant thereto, the Department of Human Services may deny issuance of, suspend or revoke the license or assess a civil penalty.

Â Â Â Â Â  (2) Hearings on the denial, suspension or revocation of a license or on assessing a civil penalty shall be conducted as a contested case in accordance with ORS chapter 183. [1983 c.707 Â§15]

Â Â Â Â Â  446.325 Exemptions from license requirement. (1) Public entities, private persons or nonprofit organizations described under ORS 446.265 (3), timber companies and private utilities shall not establish or operate a recreation park without complying with the rules of the Department of Human Services and securing the approval of the Director of Human Services or designee but shall be exempt from the licensing requirement of ORS 446.320. The director or designee may delegate, to a health official having sufficient environmental health specialists, the authority to approve such recreation parks.

Â Â Â Â Â  (2) ORS 446.310 to 446.350 do not apply to:

Â Â Â Â Â  (a) Any structure designed for and occupied as a single family residence in which no more than two sleeping rooms are provided on a daily or weekly basis for the use of no more than a total of six travelers or transients at any one time for a charge or fee paid or to be paid for the rental or use of the facilities;

Â Â Â Â Â  (b) Any temporary camping sites used solely and incidentally in the course of backpacking, hiking, horseback packing, canoeing, rafting or other expedition, unless the expedition is part of an organizational camp program; or

Â Â Â Â Â  (c) A yurt, as defined in ORS 446.265, that is used as a living unit in transitional housing accommodations. [1969 c.533 Â§4; 1983 c.707 Â§10; 1999 c.758 Â§8; 2003 c.547 Â§113]

Â Â Â Â Â  446.330 Rules. In accordance with ORS chapter 183, the Department of Human Services may adopt any rules necessary for the administration of ORS 446.310 to 446.350 and 446.990, including but not limited to rules, concerning the construction, operation and use of tourist facilities that are necessary to protect the health and welfare of persons using these facilities. The rules shall pertain but not be restricted to water supply, final sewage disposal, surface drainage, maintenance, insect and rodent control, garbage disposal, designation and maintenance of camping space and the cleanliness of the premises. [1969 c.533 Â§5; 1973 c.560 Â§16; 1983 c.707 Â§16; 1985 c.809 Â§2]

Â Â Â Â Â  446.335 Inspection of parks and camps; right of access; notice of reopening seasonal facility. (1) The Director of Human Services or designee may inspect every tourist facility to determine whether it conforms with ORS 446.310 to 446.350 and the rules adopted pursuant thereto. A person operating such facility shall permit the director or designee access to all of the facility at any reasonable time.

Â Â Â Â Â  (2) The operator of a seasonal facility which customarily is closed for 120 days or more in any 12-month period shall notify the director in writing of the intention to reopen at the beginning of a season. Notice shall be given at least 30 days prior to the reopening. [1969 c.533 Â§6; 1973 c.560 Â§17; 1983 c.707 Â§17]

Â Â Â Â Â  446.337 [1981 c.749 Â§26; 1983 c.707 Â§18; 1985 c.809 Â§4; renumbered 456.837 and then 455.680 in 1987]

Â Â Â Â Â  446.340 Responsibility of owner or operator for sanitary conditions. (1) The owner or operator of a recreation park or organizational camp is responsible for the sanitary condition of the park grounds and buildings.

Â Â Â Â Â  (2) If sanitary facilities are not provided in a recreation park or organizational camp for the safe disposal of sewage or other wastes from a camping vehicle, a notice shall be posted in a conspicuous place stating that camping vehicles are permitted overnight only if the vehicleÂs waste holding tanks are used.

Â Â Â Â Â  (3) Notwithstanding ORS 446.330, the Department of Human Services shall not require an owner or operator of a recreation park or organizational camp to provide both toilets and dumping stations. [1969 c.533 Â§7; 1973 c.560 Â§18]

Â Â Â Â Â  446.342 [1979 c.789 Â§4; repealed by 1983 c.707 Â§29]

Â Â Â Â Â  446.345 Prohibited acts. No person shall:

Â Â Â Â Â  (1) Use kitchen or toilet facilities in a camping vehicle being operated on a highway or parked overnight at a place where sanitary facilities are not provided unless the person makes provision whereby sewage and other waste materials can be held in watertight and sanitary containers of a type approved by the Department of Human Services.

Â Â Â Â Â  (2) Empty a container described in subsection (1) of this section except into a public sewerage system, septic tank or cesspool of a type approved by the department. However, in isolated areas where space is not available in a recreation park or organizational camp and such facilities are not available, these containers may be emptied into the ground if all sewage and other waste materials are buried at least one foot below the surface of the ground.

Â Â Â Â Â  (3) When using a recreation park or organizational camp, create an insanitary condition or deposit putrescible or nonputrescible waste any place other than in appropriate containers designated for such purposes. [1969 c.533 Â§8; 1973 c.560 Â§19]

Â Â Â Â Â  446.347 Civil penalties; notice. (1) In addition to any other penalty provided by law, any person who violates any rule of the Department of Human Services relating to the construction, operation or maintenance of a tourist facility or part thereof may incur a civil penalty not to exceed $1,000 per violation.

Â Â Â Â Â  (2) No civil penalty prescribed under subsection (1) of this section shall be imposed until the person incurring the penalty has received five daysÂ advance notice in writing from the department or unless the person incurring the penalty shall otherwise have received actual notice of the violation not less than five days prior to the violation for which a penalty is imposed. [1983 c.707 Â§25]

Â Â Â Â Â  446.348 Determining amount of penalty; rules; schedule; factors. (1) The Director of Human Services shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (2) The director may impose the penalty without hearing but only after the notice required by ORS 446.347 (2). In imposing a penalty pursuant to the schedule or schedules adopted pursuant to this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the water system.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the Department of Human Services considers proper and consistent with the public health and safety. [1983 c.707 Â§26]

Â Â Â Â Â  446.349 Civil penalty. (1) Any civil penalty under ORS 446.348 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) Failure to remit civil penalty within 10 days after the order becomes final is grounds for license revocation.

Â Â Â Â Â  (3) All amounts recovered under this section shall be paid into the State Treasury and credited to the General Fund. [1983 c.707 Â§27; 1989 c.706 Â§14; 1991 c.734 Â§26]

Â Â Â Â Â  446.350 Tourist Facility Account. The Tourist Facility Account is established in the General Fund of the State Treasury. All moneys received under ORS 446.310 to 446.350 by the Director of Human Services shall be credited to the Tourist Facility Account. All moneys in the account are appropriated continuously to the Department of Human Services for the purpose of administering and enforcing ORS 446.310 to 446.350. [1969 c.533 Â§9; 1973 c.560 Â§20; 1983 c.707 Â§19]

Â Â Â Â Â  446.375 [1981 c.190 Â§2; repealed by 1983 c.707 Â§29]

MANUFACTURED DWELLING SITE INFORMATION COLLECTION AND DISTRIBUTION

Â Â Â Â Â  446.380 Functions of manufactured dwelling site information clearinghouse. (1) The Housing and Community Services Department shall develop and administer or contract for the management of a voluntary collection of information to be known as the stateÂs manufactured dwelling site information clearinghouse. The manufactured dwelling site information clearinghouse shall collect, coordinate and prepare information for distribution in response to telephone or written requests.

Â Â Â Â Â  (2) The information the manufactured dwelling site information clearinghouse collects, coordinates and distributes shall:

Â Â Â Â Â  (a) Be voluntary;

Â Â Â Â Â  (b) Be available to manufactured dwelling site residents, owners, managers and the public; and

Â Â Â Â Â  (c) Concern the information described in ORS 446.385. [1989 c.482 Â§1]

Â Â Â Â Â  Note: 446.380 to 446.390 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.385 Scope of information collected. The Housing and Community Services Department may decide the scope of the information the manufactured dwelling site information clearinghouse collects, coordinates and distributes. This information may include, but is not limited to:

Â Â Â Â Â  (1) The name, address and telephone number of the owners, operators and managers of all mobile home or manufactured dwelling parks in the state.

Â Â Â Â Â  (2) A list of spaces available to aid the public who wish to locate or relocate in a mobile home or manufactured dwelling park in the state. [1989 c.482 Â§2]

Â Â Â Â Â  Note: See note under 446.380.

Â Â Â Â Â  446.390 Funding of clearinghouse. Costs to operate the manufactured dwelling site information clearinghouse shall be collected from:

Â Â Â Â Â  (1) A registration fee;

Â Â Â Â Â  (2) A user fee; or

Â Â Â Â Â  (3) Any other available federal, state, local or private funding source designed to support the formation or operation of a manufactured dwelling site information clearinghouse. [1989 c.482 Â§3]

Â Â Â Â Â  Note: See note under 446.380.

Â Â Â Â Â  446.392 Information concerning available manufactured dwelling park rental spaces. The Housing and Community Services Department shall encourage manufactured dwelling park landlords to inform the department of manufactured dwelling park spaces that become available for rent and to provide the department with descriptions and other relevant information regarding those spaces. The department shall take reasonable means to make the descriptions of available manufactured dwelling park rental spaces accessible by the public, including, but not limited to, placing the information on an Internet website. The department shall make reasonable efforts to increase public awareness of the department as a source for information concerning available manufactured dwelling park rental spaces. [2005 c.826 Â§11]

Â Â Â Â Â  Note: 446.392 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LICENSING OF INSTALLERS OF MANUFACTURED DWELLINGS OR CABANAS

Â Â Â Â Â  446.395 License required; issuance; employment of nonlicensed installer prohibited. (1) Except as provided by rule by the Director of the Department of Consumer and Business Services, an individual must obtain an installer license under ORS 446.400 before installing a manufactured dwelling or cabana.

Â Â Â Â Â  (2) An individual required by subsection (1) of this section to obtain a license shall comply with ORS 446.003 to 446.240 and 446.395 to 446.420 and Department of Consumer and Business Services rules adopted under ORS 446.003 to 446.240, 446.395 to 446.420 and 455.117.

Â Â Â Â Â  (3) Installer licenses may be issued only to individuals.

Â Â Â Â Â  (4) A person may not employ any individual to install a manufactured dwelling or cabana unless the individual is licensed by the department to perform the work and complies with ORS 446.003 to 446.240 and 446.395 to 446.420 and rules adopted under ORS 446.003 to 446.240, 446.395 to 446.420 and 455.117.

Â Â Â Â Â  (5) Licenses issued pursuant to ORS 446.395 to 446.420 and department rules adopted under ORS 455.117 are not transferable. [1989 c.683 Â§3; 1991 c.226 Â§12; 1993 c.744 Â§59; 2005 c.758 Â§8]

Â Â Â Â Â  446.400 Procedures for licensing; fees. (1) The Department of Consumer and Business Services, subject to approval of the Manufactured Structures and Parks Advisory Board, shall issue licenses as provided by department rules adopted under ORS 455.117 to individuals to install manufactured dwellings and cabanas. The board may adopt classifications of installers including, but not limited to, temporary installer, limited installer and installer.

Â Â Â Â Â  (2) In determining the appropriate initial license and renewal fees for installers, the Director of the Department of Consumer and Business Services, with the approval of the board, shall ensure that the annual income to the department from license and renewal fees established under this section does not exceed one-third of the estimated total cost of administering and enforcing ORS 446.003 and 446.395 to 446.420.

Â Â Â Â Â  (3) Fees collected by the department pursuant to this section shall be deposited in the Consumer and Business Services Fund established by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 446.423. [1989 c.683 Â§4; 1991 c.67 Â§120; 1991 c.226 Â§13; 1993 c.744 Â§60; 1995 c.251 Â§9; 2001 c.710 Â§6; 2005 c.758 Â§9]

Â Â Â Â Â  446.405 Complaint procedure; inspections; rules; fees; failure to obey order of director. (1) If a manufactured dwelling or cabana is not installed in accordance with the rules adopted under ORS 446.003 and 446.395 to 446.420, the owner of the manufactured dwelling or cabana, at the time of installation, may, within one year of the completion date of such installation, file a written complaint with the Director of the Department of Consumer and Business Services. The director shall provide a copy of the complaint to the installer and shall also notify the dealer, if any, that arranged for such installation and may then investigate the complaint. If it is determined by the director that the installation fails to comply with licensure requirements as provided by ORS 446.003 and 446.395 to 446.420 or the installation rules adopted by the director, the director shall provide notice of such failure to the installer and shall order the installer to bring the installation into compliance within 30 days of date of notice.

Â Â Â Â Â  (2) The director shall establish, by rule, fees and a procedure for inspection of manufactured dwellings and cabanas to carry out the provisions of this section.

Â Â Â Â Â  (3) If the installer fails to bring the installation into compliance as ordered, the director may suspend or revoke the installerÂs license as provided by Department of Consumer and Business Services rules adopted under ORS 455.129.

Â Â Â Â Â  (4) If the installer fails to bring the installation into compliance, the director shall order the dealer, if any, that arranged for such installation to bring the installation into compliance with the provisions of ORS 446.003 and 446.395 to 446.420 and the rules adopted pursuant thereto. The dealer is responsible to bring only those installation activities into compliance which the dealer arranged. The dealer shall have 30 days from the date of the order to bring the installation into compliance. If the dealer fails to bring the installation into compliance within 30 days of the date of the order, the dealer shall be subject to civil penalties as provided by ORS 446.416.

Â Â Â Â Â  (5) Hearings, penalties and appeals resulting from violation of this section shall be carried out in conformance with ORS 183.325 to 183.497 and this section. [1989 c.683 Â§5; 1991 c.226 Â§14; 1993 c.744 Â§61; 2001 c.411 Â§14; 2005 c.758 Â§10]

Â Â Â Â Â  446.410 Use of fees. Fees collected by the Department of Consumer and Business Services pursuant to ORS 446.003 and 446.395 to 446.420 shall be deposited in the Consumer and Business Services Fund established by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 446.423. [1989 c.683 Â§6; 1993 c.744 Â§62; 2001 c.411 Â§15; 2001 c.710 Â§7a]

Â Â Â Â Â  446.415 [1989 c.683 Â§7; 1991 c.67 Â§121; 1991 c.226 Â§15; 1991 c.734 Â§27; 1993 c.744 Â§63; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  446.416 Civil penalty for violation of ORS 446.395 to 446.420 or related rules. The Department of Consumer and Business Services may impose a civil penalty for a violation of ORS 446.395 to 446.420 or rules adopted for the administration and enforcement of those sections. The department shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§4]

Â Â Â Â Â  446.420 License required to maintain action. An installer may not file a lien, or bring or maintain in any court of this state a suit or action, for compensation for the performance of any work requiring a license under ORS 446.003, 446.395 to 446.420 and 455.230 or for the breach of any contract for installation work which is subject to ORS 446.003, 446.395 to 446.420 and 455.230, unless the installer was:

Â Â Â Â Â  (1) Licensed under ORS 446.003, 446.395 to 446.420 and 455.230 at the time the installer bid or entered into the contract for performance of the work; and

Â Â Â Â Â  (2) Licensed continuously while performing the work for which compensation is sought. [1989 c.683 Â§8]

ADMINISTRATION

Â Â Â Â Â  446.423 Use of moneys. Except as otherwise provided in ORS 455.220 (1), all moneys deposited to the Consumer and Business Services Fund that are derived pursuant to ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.756 and 455.220 (1) are continuously appropriated to the Department of Consumer and Business Services for carrying out any of the duties, functions and powers of the department under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646 and 446.666 to 446.756, and rules adopted thereunder. [2001 c.710 Â§1; 2003 c.655 Â§74a; 2003 c.675 Â§7]

Â Â Â Â Â  Note: 446.423 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.425 Delegation to county to administer certain sanitation laws; fees. (1) The Director of Human Services shall delegate to any county board of commissioners which requests any of the authority, responsibilities and functions of the director under ORS 446.310, 446.320, 446.330 to 446.340, 446.345, 446.350 and 446.990 if the director determines that the county is able to carry out the rules of the Department of Human Services relating to fee collection, inspections, enforcement and issuance and revocation of permits and licenses in compliance with standards for enforcement by the counties and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county officials and in accordance with ORS 431.345. The department shall review and monitor each countyÂs performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a county is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the inspection program. The county, quarterly, shall remit 15 percent of an amount equal to the state licensing fee or 15 percent of the county license fee whichever is less, to the department for consultation service and maintenance of the statewide program.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of county administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the department, the department shall be made a party to the action, suit or proceeding. [1973 c.560 Â§21a; 1975 c.790 Â§1; 1975 c.793 Â§14; 1983 c.250 Â§1; 1983 c.370 Â§3; 1983 c.707 Â§20]

Â Â Â Â Â  446.430 Delegation to county or city to administer rules regulating parks; fees. (1) The Department of Consumer and Business Services shall delegate to any county board of commissioners or city governing body which requests any of the authority, responsibilities and functions of the department under ORS 446.062 if the department determines that the county or city is willing and able to carry out the rules of the department relating to fee collection, plan review, inspections, enforcement and issuance and revocation of permits in compliance with standards for enforcement by the counties or cities and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county or city officials and in accordance with ORS 446.062. The department shall review and monitor each countyÂs or cityÂs performance under this subsection. In accordance with ORS chapter 183, the department may suspend or rescind a delegation under this subsection. If it is determined that a county or city is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county or city may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the inspection program. The county or city, quarterly, shall remit 15 percent of the collected fees to the department for monitoring county or city programs and for providing informational material necessary to maintain a uniform state program.

Â Â Â Â Â  (3) The department shall be made a party to any action, suit or proceeding arising out of county or city administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the department. [1983 c.707 Â§20b; 1987 c.414 Â§25; 1993 c.744 Â§64]

APPLICABILITY

Â Â Â Â Â  446.435 Nonapplication of ORS 446.003 to 446.140 and 446.310 to 446.350 to sleeping rooms or temporary camping sites. Neither ORS 446.003 to 446.140 nor 446.310 to 446.350 apply to:

Â Â Â Â Â  (1) Any structure designed for and occupied as a single family residence in which no more than two sleeping rooms are provided on a daily or weekly basis for the use of no more than a total of six travelers or transients at any one time for a charge or fee paid or to be paid for the rental or use of the facilities; or

Â Â Â Â Â  (2) Any temporary camping sites used solely and incidentally in the course of backpacking, hiking, horseback packing, canoeing, rafting or other such expedition, unless such expedition is a part of an organizational camp program. [1981 c.650 Â§4]

Â Â Â Â Â  Note: 446.435 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.440 Application of condominium provisions to parks. (1) The provisions of ORS 100.005 to 100.910 may be applied to a mobile home or manufactured dwelling park as defined in this chapter.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section a mobile home or manufactured dwelling park is not a condominium for purposes of local zoning and planning provisions. [1987 c.459 Â§40; 1989 c.648 Â§30]

Â Â Â Â Â  Note: 446.440 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.510 [1959 c.314 Â§1; 1961 c.610 Â§16; repealed by 1973 c.833 Â§48]

DISPUTE RESOLUTION FOR MOBILE HOME AND MANUFACTURED DWELLING PARKS

Â Â Â Â Â  446.515 Policy to encourage settlement of disputes. (1) It is the policy of the State of
Oregon
:

Â Â Â Â Â  (a) To encourage mobile home and manufactured dwelling park residents and mobile home and manufactured dwelling park owners and managers to settle disputes among themselves without recourse, if possible, to either the court system or intervention by a state agency.

Â Â Â Â Â  (b) To assist mobile home and manufactured dwelling park residents and mobile home and manufactured dwelling park owners and managers to develop alternative dispute resolution techniques including, but not limited to, providing technical advice in the area of mediation.

Â Â Â Â Â  (c) To educate mobile home and manufactured dwelling park residents, owners and managers about issues and laws that affect mobile home and manufactured dwelling park tenancies for the purpose of assisting those persons in resolving disputes.

Â Â Â Â Â  (2) The Legislative Assembly recognizes that a significant percentage of its citizens are mobile home and manufactured dwelling park residents, owners or managers and that a proposal which reduces the necessity of court resolution of certain disputes between these residents, owners and managers may help these citizens avoid the expense of going to court.

Â Â Â Â Â  (3) All citizens of this state benefit when the courts are reserved for the resolution of the types of disputes for which no alternative dispute resolution exists. [1989 c.918 Â§2; 2005 c.619 Â§24]

Â Â Â Â Â  Note: 446.515 to 446.543 were added to and made a part of ORS chapter 456 by legislative action but were not added to ORS chapter 446 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.520 [1959 c.314 Â§2; 1971 c.588 Â§2; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.525 Special assessment; collection. (1) A special assessment is levied annually upon each manufactured dwelling that is assessed for ad valorem property tax purposes as personal property. The amount of the assessment is $6.

Â Â Â Â Â  (2) On or before July 15 of each year, the county assessor shall determine and list the manufactured dwellings in the county that are assessed for the current assessment year as personal property. Upon making a determination and list, the county assessor shall cause the special assessment levied under subsection (1) of this section to be entered on the general assessment and tax roll prepared for the current assessment year as a charge against each manufactured dwelling so listed. Upon entry, the special assessment shall become a lien, be assessed and be collected in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state.

Â Â Â Â Â  (3) Any amounts of special assessment collected pursuant to subsection (2) of this section shall be deposited in the county treasury, shall be paid over by the county treasurer to the State Treasury and shall be credited to the Mobile Home Parks Account to be used exclusively for carrying out ORS 446.380, 446.385, 446.392 and 446.543 and implementing the policies described in ORS 446.515.

Â Â Â Â Â  (4) In lieu of the procedures under subsection (2) of this section, the Director of the Housing and Community Services Department may make a direct billing of the special assessment to the owners of manufactured dwellings and receive payment of the special assessment from those owners. In the event that under the billing procedures any owner fails to make payment, the unpaid special assessment shall become a lien against the manufactured dwelling and may be collected under contract or other agreement by a collection agency or may be collected under ORS 293.250, or the lien may be foreclosed by suit as provided under ORS chapter 88 or as provided under ORS 87.272 to 87.306. Upon collection under this subsection, the amounts of special assessment shall be deposited in the State Treasury and shall be credited to the Mobile Home Parks Account to be used exclusively for carrying out ORS 446.380, 446.385, 446.392 and 446.543 and implementing the policies described in ORS 446.515. [1989 c.918 Â§3; 1999 c.676 Â§28; 2007 c.71 Â§134; 2007 c.906 Â§43]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.530 [1959 c.314 Â§3; 1971 c.588 Â§3; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.533 Mobile Home Parks Account. There hereby is established separate and distinct from the General Fund the Mobile Home Parks Account of the Housing and Community Services Department. Except as otherwise provided by law, all moneys appropriated or credited to the account are appropriated continuously for and shall be used by the Director of the Housing and Community Services Department for the purpose of carrying out the duties and responsibilities imposed under ORS 105.138 and 446.515 to 446.547. Interest earned on the account shall be credited to the account. [1989 c.918 Â§4; 2007 c.217 Â§3]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.535 [1971 c.588 Â§13; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.537 [1989 c.918 Â§5; repealed by 1991 c.844 Â§22]

Â Â Â Â Â  446.540 [1959 c.314 Â§4; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.543 Office of
Manufactured
Dwelling
Park
Community Relations; duties of Director of Housing and Community Services Department; rules. (1) An Office of Manufactured Dwelling Park Community Relations is established in the Housing and Community Services Department.

Â Â Â Â Â  (2) The Director of the Housing and Community Services Department shall, through the use of office personnel or by other means:

Â Â Â Â Â  (a) Undertake, participate in or cooperate with persons and agencies in such conferences, inquiries, meetings or studies as might lead to improvements in manufactured dwelling park landlord and tenant relationships;

Â Â Â Â Â  (b) Develop and implement a centralized resource referral program for tenants and landlords to encourage the voluntary resolution of disputes;

Â Â Â Â Â  (c) Maintain a current list of manufactured dwelling parks in the state, indicating the total number of spaces;

Â Â Â Â Â  (d) Not be directly affiliated, currently or previously, in any way with a manufactured dwelling park within the preceding two years; and

Â Â Â Â Â  (e) Take other actions or perform such other duties as the director deems necessary or appropriate, including but not limited to coordinating or conducting tenant resource fairs, providing tenant counseling and service referrals related to park closures and providing outreach services to educate tenants regarding tenant rights and responsibilities and the availability of services.

Â Â Â Â Â  (3) The office shall adopt rules to administer ORS 90.645 and 90.655. [1989 c.918 Â§8; 1995 c.28 Â§1; 1997 c.577 Â§45; 1999 c.676 Â§29; 2003 c.21 Â§3; 2005 c.22 Â§318; 2007 c.906 Â§9]

Â Â Â Â Â  Note: See note under 446.515.

Â Â Â Â Â  446.545 [1971 c.588 Â§9; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.547 Mobile home and manufactured dwelling park to establish informal dispute resolution procedure. Each mobile home and manufactured dwelling park shall establish an informal dispute resolution procedure that insures each issue with merit shall be given a fair hearing within 30 days of receipt of a formal complaint. [1989 c.918 Â§10]

Â Â Â Â Â  Note: 446.547 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.550 [1959 c.314 Â§5; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.560 [1959 c.314 Â§6; repealed by 1973 c.833 Â§48]

MANUFACTURED STRUCTURE OWNERSHIP RECORDS

Â Â Â Â Â  446.561 Definitions for ORS 446.566 to 446.646. As used in ORS 446.566 to 446.646:

Â Â Â Â Â  (1) Except as provided in subsection (2) of this section, Âmanufactured structureÂ means:

Â Â Â Â Â  (a) A manufactured dwelling. As used in this paragraph, Âmanufactured dwellingÂ has the meaning given that term in ORS 446.003 and also includes a structure that would meet the definition in ORS 446.003 except that the structure is being used for other than residential purposes.

Â Â Â Â Â  (b) A prefabricated structure, as defined in ORS 455.010, that is relocatable and more than eight and one-half feet wide.

Â Â Â Â Â  (c) A recreational vehicle, as defined in ORS 446.003, that is more than eight and one-half feet wide.

Â Â Â Â Â  (2) ÂManufactured structureÂ does not include a mobile modular unit as defined in ORS 308.866 or an implement of husbandry as defined in ORS 801.310. [2003 c.655 Â§8]

Â Â Â Â Â  Note: 446.561 to 446.646 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.566 Ownership document contents. The following information must be recorded on the ownership document issued for a manufactured structure by the Department of Consumer and Business Services:

Â Â Â Â Â  (1) All ownership interests, for a manufactured structure sold in this state.

Â Â Â Â Â  (2) A change in location, for a manufactured structure that has been sited in this state.

Â Â Â Â Â  (3) The manufactured structure identification number as described by department rule.

Â Â Â Â Â  (4) The manufacturerÂs name and, if available, the model of the manufactured structure.

Â Â Â Â Â  (5) The identifying physical characteristics of the manufactured structure, including but not limited to the total square footage of the living area, type of siding, type of roof, number of bedrooms, number of bathrooms and types of heating and cooling.

Â Â Â Â Â  (6) If the ownership document is issued due to sale of the manufactured structure, the most recent sales price and date of sale for the manufactured structure.

Â Â Â Â Â  (7) Any other information required by department rule. [2003 c.655 Â§9; 2007 c.502 Â§1]

Â Â Â Â Â  Note: See note under 466.561.

Â Â Â Â Â  446.568 Provision of certain ownership document information to Department of Consumer and Business Services. (1) Except as provided in this subsection, if a manufactured structure is purchased from or otherwise acquired through a manufactured structure dealer, the dealer shall provide the information described in ORS 446.566 (3) to (7) to the Department of Consumer and Business Services. A manufactured structure dealer is not required to provide the information to the department if the dealer complies with an instruction from the purchaser to provide the information to a lender, escrow agent, title company or other designee of the purchaser. A lender, escrow agent, title company or other designee of the purchaser that receives the information described in ORS 446.566 (3) to (7) from a manufactured structure dealer shall provide the information to the department. However, the provision of information described in ORS 446.566 (3) to (7) to the purchaser does not excuse a manufactured structure dealer from the duty to provide the information to the department.

Â Â Â Â Â  (2) If the manufactured structure is sold by or otherwise acquired through a person other than a manufactured structure dealer, the information described in ORS 446.566 (3) to (7) shall be provided to the department:

Â Â Â Â Â  (a) By the seller if title is being transferred by a sale;

Â Â Â Â Â  (b) By the person to whom the ownership interest is being transferred if title is being transferred by operation of law; or

Â Â Â Â Â  (c) By the owner if the owner will have a recorded ownership interest in the manufactured structure after issuance of the ownership document. [2007 c.502 Â§3]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.570 [1959 c.314 Â§7; 1971 c.588 Â§5; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.571 Ownership document application; records; notice of security interest. (1)(a) Except as provided in paragraph (b) of this subsection, the owner of a manufactured structure shall apply to the Department of Consumer and Business Services for an ownership document. Upon receipt of an application in appropriate form as described in ORS 446.736 (2), the Department of Consumer and Business Services shall issue an ownership document for a manufactured structure. Except as provided in ORS 308.875, a manufactured structure for which an ownership document is issued is subject to assessment and taxation as personal property under the ad valorem tax laws of this state.

Â Â Â Â Â  (b)(A) For a new manufactured structure, except as provided in subparagraph (C) of this paragraph, the application must be filed on behalf of the owner by the manufactured structure dealer as provided in ORS 446.736, by a lender or by an escrow agent as provided in ORS 446.591.

Â Â Â Â Â  (B) For a used manufactured structure, except as provided in subparagraph (C) of this paragraph, the owner must file the application with the county assessor for the county in which the manufactured structure is sited.

Â Â Â Â Â  (C) If a dealer, lender or escrow agent refuses to file an application as required by subparagraph (A) of this paragraph, or if a county assessor refuses to accept an application in appropriate form as required by subparagraph (B) of this paragraph, the owner may file an application for an ownership document directly with the department.

Â Â Â Â Â  (2) The department shall maintain ownership records on manufactured structures for which the department has issued ownership documents. The department shall maintain a record of ownership documents or other documents evidencing ownership that have been canceled.

Â Â Â Â Â  (3) The department shall note all security interests in the manufactured structure on the ownership document and in the records maintained by the department pursuant to subsection (2) of this section. The recording of the security interests in the records maintained by the department is constructive notice of the interests.

Â Â Â Â Â  (4) The department shall send the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is being sited.

Â Â Â Â Â  (5) If an interest in a manufactured structure other than an ownership interest is satisfied or assigned, the holder of the interest shall notify the department. If the holder of the satisfied interest is in possession of the ownership document for the structure, the holder shall return the ownership document to the department. The department shall adjust the ownership document and send the adjusted ownership document and copy as described in subsection (4) of this section. [2003 c.655 Â§11]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.575 [1971 c.588 Â§Â§11,12,14; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.576 Manufactured structures not requiring ownership document or recording in county deed records. (1) Notwithstanding ORS 446.566 and 446.571, the following manufactured structures do not require an ownership document and need not be recorded in county deed records:

Â Â Â Â Â  (a) Manufactured structures owned by the United States Government.

Â Â Â Â Â  (b) Manufactured structures held as inventory by the manufacturer or a licensed manufactured structure dealer.

Â Â Â Â Â  (c) Manufactured structures exempted under ORS 446.621 (2).

Â Â Â Â Â  (2) Notwithstanding ORS 446.566 and 446.571, an ownership document is not required for a manufactured structure recorded in the county deed records as provided in ORS 446.626. [2003 c.655 Â§10]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.580 [1959 c.314 Â§8; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.581 Abandoned structure ownership transfer; rules. The Department of Consumer and Business Services shall adopt rules to provide for the transference of an ownership document for an abandoned manufactured structure to a landlord pursuant to ORS 90.425 or 90.675 and ORS 446.616 (2). [2003 c.655 Â§12]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.586 Definitions for ORS 446.586 to 446.606. As used in ORS 446.586 to 446.606:

Â Â Â Â Â  (1) ÂHolder or other personÂ means the manufactured structure owner or other person having an interest in the structure as indicated in the records of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂLast-known addressÂ means:

Â Â Â Â Â  (a) The address of a holder or other person that is the intended recipient of a notice described in ORS 446.591 (4) as set forth in an ownership document, financing statement or other documentation;

Â Â Â Â Â  (b) If the address for the intended recipient of the notice is not shown on a document or statement, the address of the intended recipientÂs principal place of business; or

Â Â Â Â Â  (c) If the address for the intended recipient of the notice is not shown on a document or statement and the intended recipient does not have a principal place of business, the address of the intended recipientÂs residence. [2003 c.655 Â§13]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.590 [1959 c.314 Â§9; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.591 Exception to requirement for submitting information; application by escrow agent. An ownership application, information described in ORS 446.736 or an ownership document or other document evidencing ownership and any release thereon under ORS 446.571, 446.616 or 446.641 does not need to be submitted to the Department of Consumer and Business Services as a condition for the department recording an ownership interest in a manufactured structure if all of the following conditions are met:

Â Â Â Â Â  (1) The transaction involves the sale of a manufactured structure or the creation or transfer of a security interest in a manufactured structure and is processed by an escrow agent licensed in this state.

Â Â Â Â Â  (2) Debt secured by a security interest in the manufactured structure has been or will be paid in full by the escrow agent as part of the agentÂs processing of the transaction.

Â Â Â Â Â  (3) The escrow agent sends the written notice, in the form described in ORS 446.596, at least 30 days prior to the application for issuance of a replacement or original ownership document or for changes to an ownership document.

Â Â Â Â Â  (4) The escrow agent mails a notice described in ORS 446.596 to the holder or other person that is responsible for furnishing the application information, ownership document, other document evidencing ownership, or release of interest, and mails a copy of the notice to any person who has perfected a security interest under ORS chapter 79 in the inventory of a dealer selling the structure.

Â Â Â Â Â  (5) The escrow agent provides the Department of Consumer and Business Services with an application as provided by department rule for an ownership document. The application must be signed by the transferee, if any, and contain any information required by the department, including but not limited to the following information:

Â Â Â Â Â  (a) A description of the manufactured structure, including the identification number as described by department rule.

Â Â Â Â Â  (b) The name of the transferee, if any.

Â Â Â Â Â  (c) A recital that the escrow agent did not receive the requested documents and did not receive a written objection from the holder or other person. [2003 c.655 Â§14]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.596 Notice provided by escrow agent; contents. The escrow agent shall send the notice under ORS 446.591 (4) by certified mail with return receipt requested and by first class mail, both with postage prepaid, to the last-known address of the holder or other person responsible for furnishing the documents and of any person having a perfected security interest. The notice must:

Â Â Â Â Â  (1) Contain a description of the manufactured structure, including the year of manufacture, the make and the identification number as described by rule of the Department of Consumer and Business Services;

Â Â Â Â Â  (2)(a) State that the debt or other obligation owed to the holder or other person has been paid and satisfied and specify the date and amount of the final payment; or

Â Â Â Â Â  (b) State that at or prior to the time that the security interest or other interest of the holder or other person in the manufactured structure is terminated, the escrow agent will fully pay and satisfy the debt or other obligation owed to the holder or other person;

Â Â Â Â Â  (3) State that, unless the escrow agent receives the appropriate documents within 30 days after the notice is received by the owner or other person responsible for providing or releasing the documents, an application for issuance of a replacement or original ownership document or for changes to an ownership document will be made to the Department of Consumer and Business Services as described in ORS 446.591 (5); and

Â Â Â Â Â  (4) State that, if the escrow agent receives from the holder or other person a written objection to provision or release of the requested documents, the escrow agent will not apply for the issuance or replacement of or changes to the ownership document unless the objection is withdrawn or the escrow agent receives the documents from the holder or other person. [2003 c.655 Â§15]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.600 [1959 c.314 Â§10; 1971 c.588 Â§5a; 1971 c.650 Â§23; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.601 Treatment of application provided by escrow agent. (1) The Department of Consumer and Business Services shall treat an application described in ORS 446.591 (5):

Â Â Â Â Â  (a) As an application for issuance of a replacement or original ownership document that reflects the sale of the manufactured structure or the creation or transfer of the security interest, or as an application to make other changes to an ownership document consistent with the transaction;

Â Â Â Â Â  (b) As satisfactory proof that any previously issued ownership document for the manufactured structure is not available; and

Â Â Â Â Â  (c) As a release of any perfected security interest in the manufactured structure by the holder or other person responsible for providing the application information, ownership document or other document evidencing ownership, or a release thereon.

Â Â Â Â Â  (2) Upon receipt of an application described in ORS 446.591 (5) and the payment of appropriate fees, the department may issue a replacement or original ownership document for the manufactured structure, add or delete a security interest or make any other changes consistent with the transaction. The department shall send the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is sited or being sited. [2003 c.655 Â§16]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.606 Prohibition on providing application; escrow agent fees; action for damages. (1) An escrow agent may not provide an application to the Department of Consumer and Business Services under ORS 446.591 (5) if the agent has received a written objection in response to the notice provided under ORS 446.596.

Â Â Â Â Â  (2) An escrow agent may charge the person owning the manufactured structure under the replacement ownership document a reasonable fee for services provided in compliance with ORS 446.591 and 446.596.

Â Â Â Â Â  (3) In addition to any other remedy provided by law, a person may bring an action against an escrow agent for damages sustained by the person due to the negligence or willful misconduct of the escrow agent in complying with ORS 446.591 and 446.596. [2003 c.655 Â§17]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.610 [1959 c.314 Â§Â§11,12,13,14; 1971 c.734 Â§64; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.611 Perfection of security interest in manufactured structure having ownership document. (1)(a) Except as provided in paragraph (b) of this subsection, the exclusive means for perfecting a security interest in a manufactured structure that has an ownership document is by application for and notation of the security interest in the manufactured structure ownership document records of the Department of Consumer and Business Services. The application to have a security interest noted may be included as part of the application for issuance of an original ownership document. The department shall record the date of receipt of an application to have a security interest noted on the ownership document. The security interest is perfected as provided in ORS 79.0311 upon the departmentÂs entering the security interest in the records maintained by the department under ORS 446.571. The department shall note the interest on a new or updated ownership document and send the document as provided in ORS 446.571. A security interest perfected under this section continues in effect until released by the holder of the interest.

Â Â Â Â Â  (b) Paragraph (a) of this subsection does not apply if the debtor who granted the security interest is in the business of selling manufactured structures and the structure constitutes inventory held for sale or lease. The filing provisions of ORS 79.0501 to 79.0528 apply to security interests in manufactured structures described in this paragraph.

Â Â Â Â Â  (2) The department shall issue or update an ownership document to reflect a security interest described in subsection (1)(a) of this section and note the interest in the manufactured structure ownership document records maintained by the department. The department shall deliver the ownership document to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor for the county in which the manufactured structure is being sited.

Â Â Â Â Â  (3) If the department cancels an ownership document because the manufactured structure is recorded in the deed records of a county, the department shall notify the county assessor of any unreleased security interest recorded in the departmentÂs record for the manufactured structure. The county assessor shall record the security interest information for the structure in the deed records.

Â Â Â Â Â  (4) If a manufactured structure is recorded in the deed records of a county prior to the recording of a security interest, the recording of a security interest in the county deed records satisfies the requirement in ORS 72A.3095 that the security interest be recorded as a mortgage on real estate and is effective as a financing statement perfecting the security interest in the structure as provided in ORS 79.0502 (3).

Â Â Â Â Â  (5) If a manufactured structure ceases to be exempt from the ownership document requirement, upon recording the termination of the exemption in the deed records, the county assessor shall notify the department of any unreleased interest shown on the deed record for the manufactured structure. The department shall note the security interest information on the ownership document issued by the department. [2003 c.655 Â§18]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  Note: Section 146 (1), chapter 655, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 146. (1) Except as provided in subsections (2) [446.621 (7)] and (3) of this section, sections 9 to 23a [446.566 to 446.646] and 47a to 47c [305.288 (7), 306.006 and 446.995] of this 2003 Act, the amendments to Oregon Revised Statutes by sections 48 to 142 of this 2003 Act and the repeal of Oregon Revised Statutes by section 143 of this 2003 Act do not apply to expand, diminish or alter the rights or remedies available, prior to the operative date of sections 9 to 23a of this 2003 Act [May 1, 2005], to a creditor who perfected a security interest in a manufactured structure prior to the operative date of sections 9 to 23a of this 2003 Act. [2003 c.655 Â§146(1)]

Â Â Â Â Â  446.615 [1971 c.588 Â§15; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.616 Transfer of interest in manufactured structure. (1) Except as otherwise provided in subsection (2) or (3) of this section, upon the transfer of any interest in a manufactured structure shown on an ownership document, each person whose interest is released, terminated, assigned or transferred shall acknowledge the release, termination, assignment or transfer of that interest in a manner specified by the Department of Consumer and Business Services by rule. The department shall design the rules adopted for purposes of this subsection to protect the interests of all parties to the transfer of interest.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) In the case of a transfer of an interest by operation of law, the personal representative, receiver, trustee, sheriff, landlord or other representative or successor in interest of the person whose interest is transferred shall file the acknowledgment described in subsection (1) of this section. The representative or successor shall also provide the transferee with information satisfactory to the department concerning all facts entitling the representative or successor to transfer the interest. If there is no person to transfer the interest, the person to whom interest is awarded or otherwise transferred is responsible for providing the information concerning the personÂs entitlement to the interest.

Â Â Â Â Â  (b) In the case of a transfer at death of the interest of the owner or security interest holder of the manufactured structure, if the estate is not being probated and ownership is not being transferred under the provisions of ORS 114.545, an interest in the manufactured structure may be assigned through the use of an affidavit. The affidavit must be on a form prescribed by the department and signed by all of the known heirs of the person whose interest is being transferred, and shall state the name of the person to whom the ownership interest has been passed. If any heir has not arrived at the age of majority or is otherwise incapacitated, the parent or guardian of the heir shall sign the affidavit.

Â Â Â Â Â  (c) In the case of a transfer at death of the interest of the owner or security interest holder where transfer occurs under ORS 114.545, the affiant, as defined in ORS 114.505, is the person required to assign interest.

Â Â Â Â Â  (d) A security interest holder, without the consent of the owner, may assign interest of the holder in a manufactured structure to a person other than the owner without affecting the interest of the owner or the validity or priority of the interest. A person who is not given notice of the assignment is protected in dealing with the security interest holder as the holder of the interest until the assignee files notice of the interest with the department as provided in ORS 446.571. This paragraph does not exempt an assignment of interest from the acknowledgment requirement under subsection (1) of this section.

Â Â Â Â Â  (e) If an interest in a manufactured structure is transferred pursuant to an application under ORS 446.591 (5), the recital by the escrow company that no written objections were received constitutes both a release, termination, assignment or transfer of interest and an acknowledgment by the person whose interest is released, terminated, assigned or transferred.

Â Â Â Â Â  (3) Subsection (1) of this section does not apply to a transfer of a security interest where the security interest holder is a financial institution, a financial holding company or a bank holding company, as those terms are defined in ORS 706.008, a licensee under ORS chapter 725, or any subsidiary or affiliate of any of the foregoing and the transfer of the interest of the security interest holder:

Â Â Â Â Â  (a) Results from the merger, conversion, reorganization, consolidation or acquisition of the security interest holder; or

Â Â Â Â Â  (b) Is to an entity that is a member of the same affiliated group as the security holder. [2003 c.655 Â§19]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.620 [1959 c.314 Â§15; 1963 c.170 Â§1; 1971 c.588 Â§5b; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.621 Effect of certificate of title or other documentation of ownership. (1) A certificate of title for a manufactured structure issued by the Department of Transportation prior to May 1, 2005, is effective as a document evidencing ownership of the manufactured structure. If the manufactured structure does not have a title pursuant to ORS 308.855 or 308.860 (1969 Replacement Part), a tax record showing that a person has paid the ad valorem tax assessment on the structure since 1972 is a document evidencing the personÂs ownership of the structure.

Â Â Â Â Â  (2) The owner of a manufactured structure described in subsection (1) of this section is not required to obtain an ownership document for the structure unless the structure is moved or sold. Except as provided in subsections (3) and (5) of this section, upon the moving or sale of a manufactured structure described in subsection (1) of this section, the owner shall submit the document evidencing ownership of the structure to the Department of Consumer and Business Services as provided in ORS 446.631 and 446.641. Upon receipt of the document, the department shall enter the information regarding the manufactured structure in the departmentÂs records and issue an ownership document for the structure.

Â Â Â Â Â  (3) If the owner of a manufactured structure has misplaced a certificate of title, the Department of Consumer and Business Services may require the person to provide proof sufficient to satisfy the department concerning any questions about the ownership of the manufactured structure or security interests in the structure. The proof required by the department may include, but is not limited to, completion of an affidavit that:

Â Â Â Â Â  (a) Is in a form required by the department by rule;

Â Â Â Â Â  (b) Contains any information the department requires by rule as necessary to establish ownership of the manufactured structure or to determine any security interests in the structure; and

Â Â Â Â Â  (c) Is verified by the person making the affidavit.

Â Â Â Â Â  (4) The Department of Consumer and Business Services is not liable to any person for issuing an ownership document based on proof provided under subsection (3) of this section.

Â Â Â Â Â  (5) The movement or sale of a manufactured structure described in subsection (1) of this section does not require the owner to obtain an ownership document if:

Â Â Â Â Â  (a) The move or sale will qualify the manufactured structure for recording in the deed records of a county under ORS 446.626; and

Â Â Â Â Â  (b) The person who will own the structure after the move or sale files an affidavit with the Department of Consumer and Business Services prior to the move or sale stating that the person will apply within 25 business days after completion of the move or sale to have the manufactured structure recorded in the county deed records.

Â Â Â Â Â  (6) ORS 803.220 does not apply to a certificate of title for a manufactured structure issued by the Department of Transportation.

Â Â Â Â Â  (7) If the Department of Consumer and Business Services issues an ownership document for a manufactured structure that was previously issued a certificate of title by the Department of Transportation, the Department of Consumer and Business Services shall record in the departmentÂs records and note on the ownership document any unreleased secured interest that was noted on the certificate of title. A secured interest described in this subsection retains the original perfection date of the interest, but provides the same creditor rights and remedies available for a secured interest in personal property perfected under ORS 446.611 (1). [2003 c.655 Â§Â§20,146(2)]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.626 Recording manufactured structures in county deed records; effect on security interest; recording as establishment of real property interest. (1) The owner of a manufactured structure that qualifies under this subsection may apply to the county assessor to have the structure recorded in the deed records of the county. The application must be on a form approved by the Department of Consumer and Business Services. The application must include a description of the location of the real property on which the manufactured structure is or will be sited. If the structure is being sold by a manufactured structure dealer, the dealer may file the application on behalf of the owner within the time described in ORS 446.736 (7). A manufactured structure qualifies for recording in the deed records if the owner of the structure:

Â Â Â Â Â  (a) Also owns the land on which the manufactured structure is located; or

Â Â Â Â Â  (b) Is the holder of a recorded leasehold estate of 20 years or more if the lease specifically permits the manufactured structure owner to record the structure under this section.

Â Â Â Â Â  (2) If the assessor, as agent for the department, determines that the manufactured structure qualifies for recording in the deed records of the county, the assessor shall cause the structure to be recorded in the deed records. The deed records must contain any unreleased security interest in the manufactured structure. If the department has issued an ownership document for the manufactured structure, the owner must submit the ownership document to the assessor with the application described in subsection (1) of this section. Upon recording the manufactured structure in the deed records, the assessor shall send the ownership document to the department for cancellation. The department shall cancel the ownership document and send confirmation of the cancellation to the assessor and the owner.

Â Â Â Â Â  (3) The recording of a security interest in the deed records of the county under this section satisfies the requirements for filing a financing statement for a fixture to real property under ORS 79.0502. The recording of a manufactured structure in the deed records of the county is independent of the assessment and taxation of the structure as real property under ORS 308.875. The recording of a manufactured structure in the deed records of the county makes the structure subject to the same provisions of law applicable to any other building, housing or structure on the land. However, the manufactured structure may not be sold separately from the land or leasehold estate unless the owner complies with subsection (4) of this section.

Â Â Â Â Â  (4) The owner of a manufactured structure that is recorded in the deed records of the county may apply to have the structure removed from the deed records and an ownership document issued for the structure. Unless the manufactured structure is subject to ORS 446.631, the owner must apply to the county assessor, as agent for the department, for an ownership document as provided in ORS 446.571. Upon approval of the application, the assessor shall terminate the recording of the manufactured structure in the deed records.

Â Â Â Â Â  (5) If a manufactured structure described in paragraph (1)(b) of this section is recorded in the deed records, the owner of the structure has a real property interest in the manufactured structure for purposes of:

Â Â Â Â Â  (a) Recordation of documents pursuant to ORS 93.600 to 93.800, 93.802, 93.804, 93.806 and 93.808;

Â Â Â Â Â  (b) Deed forms pursuant to ORS 93.850 to 93.870;

Â Â Â Â Â  (c) Mortgages, trust deeds and other liens pursuant to ORS 86.010 to 86.990 and ORS chapters 87 and 88; and

Â Â Â Â Â  (d) Real property tax collection pursuant to ORS chapters 311 and 312. The structure owner is considered the owner of the real property for purposes of assessing the structure under ORS 308.875. [2003 c.655 Â§21; 2005 c.4 Â§1; 2005 c.22 Â§320]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.630 [1959 c.314 Â§16; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.631 Process for moving manufactured structure; fees. (1) A person may not move a manufactured structure to a different situs unless the Department of Consumer and Business Services approves the move and the county assessor issues a trip permit on behalf of the department. An application to move a manufactured structure must be filed in the manner and form required by department rule and include the following:

Â Â Â Â Â  (a) The ownership document or, if an ownership document does not exist, another document acceptable to the department evidencing ownership of the structure or, if the structure is recorded in the deed records of the county, the property description for the current and proposed situses for the structure.

Â Â Â Â Â  (b) The identity of the owner of the proposed situs or, if the proposed situs is a facility as defined in ORS 90.100, the name of the facility.

Â Â Â Â Â  (c) Any other information required by the department by rule.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, the department may not approve an application to move a manufactured structure to a situs in another county unless all taxes and special assessments for the current year that will become a lien against the structure prior to the move as described in ORS 311.405 and all delinquent taxes and special assessments for past years are paid.

Â Â Â Â Â  (b) A purchaser or landlord may obtain a trip permit from the county assessor without payment if the county cancels the taxes and assessments as provided in ORS 90.425 or 90.675.

Â Â Â Â Â  (3) If the assessor cannot compute the exact amount of taxes due, the owner shall pay an amount based on the current assessed value of the manufactured structure or the value that would be used on the next assessment roll, or an amount based on the assessorÂs best estimate of the total taxes and assessments. ORS 311.370 applies to taxes and assessments collected under this section.

Â Â Â Â Â  (4) If the county assessor determines that all due or pending taxes and assessments have been paid, the assessor may issue a trip permit on behalf of the department and shall forward the application information to the department. The department shall update the departmentÂs record for the manufactured structure and issue an updated ownership document for the structure indicating the change in information. If no ownership document exists for the manufactured structure, the department shall record the information for the structure and issue an ownership document.

Â Â Â Â Â  (5) The department shall deliver an ownership document updated or issued under subsection (4) of this section to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to any other holders of unreleased security interests in the structure and to the county assessor for the county in which the structure is to be sited.

Â Â Â Â Â  (6) The Department of Consumer and Business Services or a county may charge fees for services provided under this section. The fees charged pursuant to this subsection may not exceed the cost of the services provided.

Â Â Â Â Â  (7) Subsections (1) to (6) of this section do not apply to the movement of a manufactured structure described under ORS 446.576 (1)(a) or (b) or 446.736. [2003 c.655 Â§22; 2005 c.22 Â§321]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.635 [1967 c.598 Â§2; 1971 c.588 Â§6; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.636 Manufactured structure trip permits. (1) For a new manufactured structure, the manufactured structure dealer must obtain the trip permit on behalf of the owner. If the dealer fails to obtain the trip permit prior to the scheduled moving date, the vehicle transporter must obtain the trip permit on behalf of the owner.

Â Â Â Â Â  (2) For a used manufactured structure, the owner must obtain a trip permit from the county assessor for the county in which the manufactured structure is sited.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this subsection, if a dealer or vehicle transporter refuses to obtain a trip permit as required by subsection (1) of this section, or if a county assessor refuses to issue a trip permit to an owner who has complied with ORS 446.631, the owner may apply directly to the Department of Consumer and Business Services for a trip permit.

Â Â Â Â Â  (4) The department may issue trip permits in bulk to a manufactured structure dealer or vehicle transporter. [2003 c.655 Â§22a]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.640 [1959 c.314 Â§17; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.641
Sale
of manufactured structure having ownership document or that is exempt structure. (1) If a person sells an ownership interest in a manufactured structure for which there is an ownership document issued under ORS 446.611 or a structure described in ORS 446.621 (1) to (6), the seller shall give notice of the sale to the county assessor for the county in which the structure is sited.

Â Â Â Â Â  (2) The sellerÂs notice must be on a form approved by the Department of Consumer and Business Services. Information required by the form must include, but need not be limited to:

Â Â Â Â Â  (a) The identities of the seller and the purchaser;

Â Â Â Â Â  (b) Any change in the security interest in the structure resulting from the transaction; and

Â Â Â Â Â  (c) For each holder of an unreleased security interest:

Â Â Â Â Â  (A) A signed statement recorded on the ownership document for the manufactured structure acknowledging that the interest holder is aware of the sale; or

Â Â Â Â Â  (B) Documentation satisfactory to the department showing that acknowledgment by the holder was requested but the holder has not responded.

Â Â Â Â Â  (3) The seller shall submit the following with the notice:

Â Â Â Â Â  (a) The ownership document or other document evidencing ownership of the manufactured structure.

Â Â Â Â Â  (b) A copy of the bill of sale.

Â Â Â Â Â  (c) Documentation satisfactory to the county assessor that all taxes, special assessments and other charges placed on the tax roll that have been certified for collection under ORS 311.105 and 311.110, all taxes in homestead deferral as described under ORS 311.666 to 311.701 and all delinquent taxes and special assessments for past years are paid or have been canceled.

Â Â Â Â Â  (4) The county assessor shall forward the information contained in the notice and the ownership document or other document evidencing ownership to the department. The department shall update the ownership document for the manufactured structure or, if no ownership document exists, enter the information in the departmentÂs records and issue an ownership document for the structure.

Â Â Â Â Â  (5) The department shall deliver an ownership document updated or issued under subsection (4) of this section to the holder of the earliest perfected unreleased security interest in the manufactured structure or, if none, to the owner of the structure. The department shall also send a copy of the ownership document to the county assessor.

Â Â Â Â Â  (6) A transfer of ownership of a manufactured structure by operation of law is a sale of the manufactured structure for purposes of this section.

Â Â Â Â Â  (7) Notice given to a county assessor under subsection (1) of this section is not an instrument of conveyance.

Â Â Â Â Â  (8) If a seller does not give a notice of sale to the county assessor within 30 days after closing of the sale of a manufactured structure, a buyer may submit a notice of sale to the assessor if the notice is accompanied by proof of sale acceptable to the department as provided by rule. Upon receipt of a notice of sale and acceptable proof of sale, the assessor shall forward the information to the department as provided in subsection (4) of this section. Submission of a notice of sale by a buyer does not excuse a seller from civil penalty under ORS 455.895 for a violation of subsection (1) of this section. [2003 c.655 Â§23; 2007 c.502 Â§4]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.646 Department of Consumer and Business Services rules; fees; county as agent of department. (1) The Department of Consumer and Business Services may adopt rules necessary for carrying out the duties, functions and powers of the department under ORS 446.566 to 446.646.

Â Â Â Â Â  (2) Except as provided in subsection (4) of this section, the department shall adopt appropriate fees to cover the cost of services rendered under ORS 446.566 to 446.646 by the department and by a county as agent for the department. The department may not vary the fee for issuance or renewal of an ownership document, or for removal of a manufactured structure from the ownership document system, based upon the applicantÂs status as an owner, dealer or escrow agent.

Â Â Â Â Â  (3) A county carrying out functions under ORS 446.566 to 446.646 related to manufactured structure ownership documents and trip permits is an agent of the department with regard to those functions.

Â Â Â Â Â  (4) Unless the department adopts a different fee pursuant to subsection (2) of this section, the fee amount:

Â Â Â Â Â  (a) For issuance of an ownership document is $55.

Â Â Â Â Â  (b) For issuance of a trip permit is $5. [2003 c.655 Â§23a]

Â Â Â Â Â  Note: See note under 446.561.

Â Â Â Â Â  446.650 [1959 c.314 Â§18; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.655 [1971 c.588 Â§8; repealed by 1973 c.833 Â§48]

Â Â Â Â Â  446.660 [1959 c.314 Â§19; repealed by 1973 c.833 Â§48]

MANUFACTURED STRUCTURE DEALERS AND DEALERSHIPS

Â Â Â Â Â  446.661 Definitions for ORS 446.666 to 446.756. As used in ORS 446.666 to 446.756:

Â Â Â Â Â  (1) ÂManufactured dwellingÂ has the meaning given that term in ORS 446.003; and

Â Â Â Â Â  (2) ÂManufactured structureÂ has the meaning given that term in ORS 446.561. [2003 c.655 Â§24]

Â Â Â Â Â  Note: 446.661 to 446.756 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  446.666 Regulation of dealers, dealerships and salespersons; inspection of records; rules. The Department of Consumer and Business Services:

Â Â Â Â Â  (1) Shall adopt reasonable rules for regulating manufactured structure dealers and dealerships and maintaining accurate records of manufactured structure ownership and location. The rules may include, but need not be limited to, rules governing the issuance, renewal, suspension, revocation or cancellation of licenses issued under ORS 446.691 and 446.696 and for temporary or limited manufactured structure dealer licenses issued under ORS 446.701 or 446.706, rules for placement of dealers on probation under ORS 446.741, rules establishing standards of practice and conduct for manufactured structure dealers and rules for processing transfers of interests in manufactured structures.

Â Â Â Â Â  (2) May inspect manufactured structure dealer records and manufactured structures in the possession of a dealer for purposes of administering and enforcing ORS 446.666 to 446.756 and rules of the department.

Â Â Â Â Â  (3) May examine an application for a manufactured structure dealer license and make an individual investigation relative to statements contained in the application.

Â Â Â Â Â  (4) May adopt rules regulating manufactured dwelling salespersons, including but not limited to rules governing the ability to engage in the occupation of manufactured dwelling salesperson. [2003 c.655 Â§25]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.671 Acting as manufactured structure dealer without license; penalty. (1) Except as provided in ORS 446.676, a person commits the crime of acting as a manufactured structure dealer without a license if the person does not have a valid, current manufactured structure dealer license issued under ORS 446.691 or 446.696 or a temporary or limited manufactured structure dealer license issued under ORS 446.701 or 446.706 and the person:

Â Â Â Â Â  (a) Sells, brokers, trades or exchanges a manufactured structure, or offers to sell, trade or exchange a manufactured structure, either outright or by means of any conditional sale, consignment or otherwise;

Â Â Â Â Â  (b) Displays a new or used manufactured structure for sale; or

Â Â Â Â Â  (c) Acts as an agent for the owner of a manufactured structure to sell the structure or for a person interested in buying a manufactured structure to buy the structure.

Â Â Â Â Â  (2) Acting as a manufactured structure dealer without a license is a Class A misdemeanor. [2003 c.655 Â§26; 2005 c.22 Â§322]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.676 Exceptions to prohibition against unlicensed dealer activity. ORS 446.671 does not apply to the following manufactured structures or persons:

Â Â Â Â Â  (1) A unit of government or a public or private utility.

Â Â Â Â Â  (2) The owner of a manufactured structure, as shown by a document evidencing ownership issued by any jurisdiction if the person owned the manufactured structure for personal, family or household purposes. If the person sells, trades, displays or offers for sale, trade or exchange two or more manufactured structures during a calendar year, the person has the burden of proving that the person owned the structures primarily for personal, family or household purposes.

Â Â Â Â Â  (3) A conservator, receiver, trustee, personal representative or public officer while performing any official duties. The exemption provided by this subsection applies to actions taken for the purposes of winding up the affairs of a manufactured structure dealer or dealership and not to the continuing operation of a dealership.

Â Â Â Â Â  (4) A real estate licensee representing a buyer or seller in a transaction involving real property under ORS 308.875 or a manufactured structure that is recorded in the deed records of a county.

Â Â Â Â Â  (5) An escrow agent making an application for an ownership document as described under ORS 446.591 (5).

Â Â Â Â Â  (6) The security interest holder of a manufactured structure as shown by a document evidencing ownership issued by any jurisdiction.

Â Â Â Â Â  (7) The sale of a manufactured structure by the manufacturer to a manufactured structure dealer. However, a manufacturer must obtain a manufactured structure dealer license under ORS 446.691 in order to sell manufactured structures to retail customers.

Â Â Â Â Â  (8) An insurance adjuster authorized to do business under ORS 744.505 or 744.515 who is disposing of a manufactured structure for salvage.

Â Â Â Â Â  (9) A person who sells or trades or offers to sell or trade a manufactured structure that has been used in the operation of the personÂs business unless the personÂs business is the buying, selling, brokering, trading or exchanging of manufactured structures, displaying new or used manufactured structures for sale or acting as agent for an owner selling a manufactured structure or for a person interested in buying a manufactured structure.

Â Â Â Â Â  (10) A person who is licensed as a manufactured structure dealer in another jurisdiction and is participating in a temporary exhibition of manufactured structures, if the exhibition includes at least two other manufactured structure dealers licensed in this state or another jurisdiction, lasts 10 days or less and charges admission to the public. An exemption may be claimed under this subsection for a total of not more than 10 days during a calendar year.

Â Â Â Â Â  (11) A person who receives no money, goods or services, either directly or indirectly, for displaying a manufactured structure or acting as an agent in the selling or buying of a manufactured structure.

Â Â Â Â Â  (12) A manufactured dwelling park or mobile home park owner that consigns a manufactured structure for sale by a licensed manufactured structure dealer.

Â Â Â Â Â  (13) The sale of an abandoned manufactured dwelling by a manufactured dwelling park owner pursuant to ORS 90.675 (10) if the park owner makes a reasonable effort to transfer the title for the manufactured dwelling to the purchaser.

Â Â Â Â Â  (14) A licensed real estate broker acting in the employ of, on behalf of or under the supervision of an individual who is both a licensed principal real estate broker and a licensed manufactured structure dealer.

Â Â Â Â Â  (15) A financial institution or trust company acting as attorney in fact under a duly executed power of attorney from the owner or purchaser authorizing the selling, leasing or exchanging of the ownerÂs or purchaserÂs assets. As used in this subsection, Âfinancial institutionÂ and Âtrust companyÂ have the meanings given those terms in ORS 706.008. [2003 c.655 Â§27; 2007 c.319 Â§29]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.681 Enjoining unlicensed dealers. The Department of Consumer and Business Services may petition a circuit court for an injunction or other relief against a person dealing in manufactured structures in violation of ORS 446.671. If the court grants the petition, the court shall award reasonable costs and disbursements and attorney and enforcement fees. [2003 c.655 Â§42]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.686 Notice of proceeding against alleged unlicensed dealer. (1) If the Department of Consumer and Business Services proceeds under ORS 446.681 or 455.895, the department may post a notice on any manufactured structure held in inventory by a person alleged to be acting as a manufactured structure dealer without a license. The notice must state that the person offering the manufactured structure for sale is currently the subject of a proceeding to determine whether the person has a manufactured structure dealer license and that it may be unlawful for the person to sell the manufactured structure to a retail customer.

Â Â Â Â Â  (2) A person may remove a notice posted in accordance with subsection (1) of this section only upon authorization by the department. The department shall authorize removal within 10 days after any one of the following occurs:

Â Â Â Â Â  (a) The dismissal or termination of the proceeding instituted under ORS 446.681 or 455.895;

Â Â Â Â Â  (b) Full payment of any lawfully owing civil penalty and compliance with ORS 446.666 to 446.756; or

Â Â Â Â Â  (c) A finding by the department or a court that the manufactured structure is being offered for sale by a licensed manufactured structure dealer or a person who is exempt from the licensing requirement under ORS 446.676. [2003 c.655 Â§43]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.691 Issuance of dealer license. The Department of Consumer and Business Services shall issue a manufactured structure dealer license to a person if the person:

Â Â Â Â Â  (1) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726;

Â Â Â Â Â  (2) Pays the fee specified in ORS 446.721 for issuance of a manufactured structure dealer license; and

Â Â Â Â Â  (3) Completes the application for a dealer license in a form approved by the department that includes:

Â Â Â Â Â  (a) The name and residence address of the applicant. If the applicant is a firm or partnership, the application must include the names and residence addresses of the members of the applicant. If the applicant is a corporation, the application must include the names and residence addresses of the principal officers of the applicant and the name of the state in which the applicant is incorporated.

Â Â Â Â Â  (b) The name under which the business will be conducted.

Â Â Â Â Â  (c) The street address, including city and county in
Oregon
, where the business will be conducted.

Â Â Â Â Â  (d) Whether used manufactured structures are handled.

Â Â Â Â Â  (e) An affidavit from the applicant showing that the applicant will act as a manufactured structure dealer and will conduct business at the location given on the application.

Â Â Â Â Â  (f) If the street address where the dealer will conduct the business is in a residential zone, a statement by the dealer that all manufactured structures sold or displayed at that address will meet any architectural and aesthetic standards regulating the placement of manufactured structures in that residential zone.

Â Â Â Â Â  (g) Any information required by the department to efficiently regulate manufactured structures, manufactured structure dealers and dealerships or other relevant information required by the department.

Â Â Â Â Â  (h) If the applicant will offer for sale new manufactured structures that are recreational vehicles greater than eight and one-half feet in width, an affidavit from the applicant stating that the applicant will maintain a recreational vehicle service facility for those recreational vehicles at a street address provided in the application. [2003 c.655 Â§28]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.696 Renewal of dealer license. A manufactured structure dealer license is valid for three years, but the Department of Consumer and Business Services may adjust the term of an initial license for the purpose of establishing uniform expiration dates. A dealer may renew a license as provided by the department. The department may renew a license only if the dealer:

Â Â Â Â Â  (1) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726.

Â Â Â Â Â  (2) Pays the fee specified in ORS 446.721 for renewal of a manufactured structure dealer license.

Â Â Â Â Â  (3) Submits a completed application for renewal in a form approved by the department that includes:

Â Â Â Â Â  (a) The name and residence address of the dealer. If the dealer is a firm or partnership, the application must include the names and addresses of the members of the dealer. If the dealer is a corporation, the application must include the names and addresses of the principal officers of the dealer and the name of the state in which the dealer is incorporated.

Â Â Â Â Â  (b) The name under which the business will be conducted.

Â Â Â Â Â  (c) The street address, including city and county in
Oregon
, where the business will be conducted.

Â Â Â Â Â  (d) If the location of the dealership is being changed at the time of renewal:

Â Â Â Â Â  (A) For a business that will be conducted in a residential zone, a statement by the dealer that all manufactured structures sold or displayed at that address will meet any architectural and aesthetic standards regulating the placement of manufactured structures in that residential zone.

Â Â Â Â Â  (B) For a business that will offer for sale new manufactured structures that are recreational vehicles greater than eight and one-half feet in width, a certificate from the applicant stating that the applicant will maintain a recreational vehicle service facility for those recreational vehicles at a street address provided in the application.

Â Â Â Â Â  (e) Any information required by the department to efficiently regulate manufactured structure dealers and dealerships or other relevant information required by the department. [2003 c.655 Â§29]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.701 Issuance of temporary manufactured structure dealer license. (1) If a licensed manufactured structure dealer dies or becomes incapacitated, the Department of Consumer and Business Services may issue a temporary manufactured structure dealer license to the executor, administrator or personal representative of the estate of the dealer or to an agent of the dealer approved by the department. A temporary license issued under this subsection expires after six months, but the department may extend the license for good cause. The department may not extend a temporary license if the license has been suspended or the licensee placed on probation by the department.

Â Â Â Â Â  (2) A person issued a temporary manufactured structure dealer license must deliver to the department a bond or letter of credit that meets the requirements under ORS 446.726. A bond or letter of credit covering a license term of less than one year must be for the sum otherwise required for each year a license is valid and must be renewed if the term is extended. The temporary manufactured structure dealer is responsible for ensuring that, during the term of the temporary license, the dealership and its employees comply with ORS 446.666 to 446.756 and rules adopted thereunder. This subsection does not relieve a manufactured structure dealer licensed under ORS 446.691 or 446.696 from liability for a violation arising out of actions or omissions by the dealer.

Â Â Â Â Â  (3) Notwithstanding ORS 446.731:

Â Â Â Â Â  (a) Issuance of a temporary manufactured structure dealer license does not, by itself, affect the rights or interests of any creditors of the dealer in dealership assets or inventory.

Â Â Â Â Â  (b) Issuance or expiration of a temporary license is not a transfer of interest for purposes of ORS 446.736.

Â Â Â Â Â  (4) A person obtaining a temporary manufactured structure dealer license must pay the applicable fee specified in ORS 446.721 for issuance of a temporary manufactured structure dealer license. [2003 c.655 Â§29a]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.706 Limited manufactured structure dealer; licensing. (1) A person who holds a limited manufactured structure dealer license issued under this section may sell during a calendar year up to 10 manufactured dwellings located at a manufactured dwelling park identified in the license. The manufactured dwellings sold under a limited manufactured structure dealer license must be dwellings that:

Â Â Â Â Â  (a) Have been abandoned as described in ORS 90.675 at any manufactured dwelling park. If the manufactured dwelling is not subject to sale by the limited manufactured structure dealer under ORS 90.675 (10), the dealer must have the certificate of title or registration for the dwelling transferred to the dealer prior to offering the dwelling for sale; or

Â Â Â Â Â  (b) Have been purchased by the park owner from a person holding title, and at the time of purchase by the park owner, were sited in the manufactured dwelling park identified in the license.

Â Â Â Â Â  (2) Notwithstanding ORS 90.525, if a limited manufactured structure dealer sells a manufactured dwelling that was abandoned at a manufactured dwelling park other than the park where the dwelling is being sold, the sale terms for the manufactured dwelling must require that the dwelling is to be sited under a rental agreement at the park where sold for at least 12 months following the sale.

Â Â Â Â Â  (3) Except as provided in ORS 446.741, the Department of Consumer and Business Services shall issue a limited manufactured structure dealer license to a person if the person:

Â Â Â Â Â  (a) Owns or operates a manufactured dwelling park as defined in ORS 446.003;

Â Â Â Â Â  (b) Submits a completed application for a limited manufactured structure dealer license in a form approved by the department;

Â Â Â Â Â  (c) Delivers to the department a bond or letter of credit that meets the requirements under ORS 446.726, except that the bond or letter of credit must be in the sum of $15,000 for each year that the license is valid;

Â Â Â Â Â  (d) Is 18 years of age or older or is legally emancipated; and

Â Â Â Â Â  (e) Pays the fee specified in ORS 446.721 for issuance of a limited manufactured structure dealer license.

Â Â Â Â Â  (4) If the person is a firm or partnership, the application for a limited manufactured structure dealer license must include the names and residence addresses of the members of the firm or partnership. If the person is a corporation, the application must include the names of the principal officers of the corporation and their residence addresses and the name of the state under whose laws the corporation is organized. If the person is the owner of a manufactured dwelling park, the person may submit a joint application on behalf of the person and a named park operator employed by the person. If the person is the operator of a manufactured dwelling park, the application must include the name and signature of the park owner.

Â Â Â Â Â  (5) A limited manufactured structure dealer license is valid for use at a single manufactured dwelling park. The manufactured dwelling park location must be specified in the license application. A limited manufactured structure dealer may not employ a salesperson.

Â Â Â Â Â  (6) A limited manufactured structure dealer license is valid for two years, but the department may adjust the term of an initial license for the purpose of establishing uniform expiration dates.

Â Â Â Â Â  (7) Notwithstanding subsection (6) of this section, the limited manufactured structure dealer license for the person expires immediately if the person ceases to be an operator or owner of the manufactured dwelling park at which the license may be used. The owner of a manufactured dwelling park shall immediately notify the department if a person licensed under this section ceases to be an owner or operator of a manufactured dwelling park at which the license may be used.

Â Â Â Â Â  (8) Notwithstanding subsections (6) and (7) of this section, if a licensed person ceases to be an operator of the manufactured dwelling park, the park owner may apply to have a corrected license issued to a new operator employed by the owner. A corrected license issued under this subsection is valid for the unexpired portion of the original license term. The department shall charge the fee specified in ORS 446.721 for issuing a corrected license.

Â Â Â Â Â  (9) A limited manufactured structure dealer may renew a license as provided by the department. The department shall renew a license only if the dealer:

Â Â Â Â Â  (a) Submits a completed application for renewal in a form approved by the department;

Â Â Â Â Â  (b) Delivers to the department a bond or letter of credit that meets the requirements described in subsection (3) of this section; and

Â Â Â Â Â  (c) Pays the fee specified in ORS 446.721 for renewal of a limited manufactured structure dealer license. [2003 c.655 Â§29b]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.711 Dealer education and testing; rules. (1) In addition to any other requirement for issuance or renewal of a manufactured structure dealer license, the Department of Consumer and Business Services, by rule, may adopt education and testing requirements as a condition for issuance or renewal of a license described in ORS 446.691.

Â Â Â Â Â  (2) A person may satisfy a requirement adopted under subsection (1) of this section by taking an appropriate educational program or test offered by an accredited educational institution, private school, correspondence school or nonprofit organization and approved by the department.

Â Â Â Â Â  (3) If a dealer is a firm, partnership or corporation, the dealer satisfies a requirement adopted under subsection (1) of this section if a manager or other person exercising significant control over the daily sales activities of the dealership meets the education and testing requirements.

Â Â Â Â Â  (4) The department may not require education or testing of a manufactured structure dealer if the dealer possesses a license issued under ORS chapter 696. This subsection does not prohibit voluntary participation in education and testing. [2003 c.655 Â§29c]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.716 Additional places of business; supplemental licenses. (1) A licensed manufactured structure dealer may open additional places of business under the same business name by obtaining a supplemental license from the Department of Consumer and Business Services. If the dealer will operate the additional place of business under a different business name than that indicated on an existing dealer license, the dealer must apply for a dealer license for the additional place of business instead of for a supplemental license.

Â Â Â Â Â  (2) A manufactured structure dealer may move a place of business or change a business name by obtaining a corrected dealer license from the department. The department shall prescribe the form for application for a corrected license. For purposes of this subsection, Âplace of businessÂ includes a recreational vehicle service facility.

Â Â Â Â Â  (3) The department may refuse to issue a dealer license if a manufactured structure dealer license issued to the dealer by another jurisdiction is in suspended, revoked or probationary status in that jurisdiction. This subsection does not authorize the department to refuse a supplemental license or corrected license.

Â Â Â Â Â  (4) A dealer obtaining or renewing a dealer license, supplemental license or corrected license must pay the applicable fee specified in ORS 446.721. [2003 c.655 Â§30]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.721 License fees; use of moneys. (1) The fee for issuance or renewal of a manufactured structure dealer license under ORS 446.691 is $542.

Â Â Â Â Â  (2) The fee for issuance or renewal of a supplemental license under ORS 446.716 is $90 for each additional place of business.

Â Â Â Â Â  (3) The fee for issuance or renewal of a corrected dealer license under ORS 446.716 or corrected limited manufactured structure dealer license under ORS 446.706 is $30.

Â Â Â Â Â  (4) The fee for issuance of a temporary manufactured structure dealer license under ORS 446.701 is $100.

Â Â Â Â Â  (5) The fee for issuance or renewal of a limited manufactured structure dealer license under ORS 446.706 is $150.

Â Â Â Â Â  (6) Fees adopted pursuant to this section are not subject to proration or refund.

Â Â Â Â Â  (7) Fees collected by the Department of Consumer and Business Services under this section must be deposited in the Consumer and Business Services Fund. Moneys deposited into the fund pursuant to this section are continuously appropriated to the department for use as provided in ORS 446.423. [2003 c.655 Â§32; 2007 c.71 Â§135]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.726 Bond or letter of credit requirements; action against dealer and surety or issuer. (1) A bond or letter of credit required to qualify for issuance or renewal of a manufactured structure dealer license under ORS 446.691 or 446.696 or a temporary manufactured structure dealer license under ORS 446.701 must comply with the following requirements:

Â Â Â Â Â  (a) The bond must have a corporate surety licensed to do business within this state. A letter of credit must be an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008.

Â Â Â Â Â  (b) The bond or letter of credit must:

Â Â Â Â Â  (A) Be executed to the State of
Oregon
;

Â Â Â Â Â  (B) Be in the sum of $40,000 for each year the license is valid;

Â Â Â Â Â  (C) Be in a form approved by the Attorney General;

Â Â Â Â Â  (D) Be conditioned that the dealer will conduct the manufactured structure dealership without fraud or fraudulent representation and without violating any statute or rule relating to manufactured structure dealers, manufactured structure dealerships, transfers of interests in manufactured structures, alteration of manufactured structures or moving manufactured structures;

Â Â Â Â Â  (E) Be separate from any bond or letter of credit covering business activities other than dealing in manufactured structures; and

Â Â Â Â Â  (F) Be filed and held in the office of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The surety or institution shall notify the department if the bond or letter of credit is canceled for any reason. The surety or institution continues to be liable under the bond or letter of credit until the department receives the notice required by this subsection, or until the cancellation date specified in the notice, whichever is later.

Â Â Â Â Â  (3) If the license of a manufactured structure dealer is not renewed or is voluntarily or involuntarily canceled, the surety on the bond and the issuer of the letter of credit are relieved from liability that accrues after the department cancels the license.

Â Â Â Â Â  (4) The manufactured structure dealer shall purchase a bond or letter of credit under this section annually on or before each anniversary of the issuance of the dealerÂs license.

Â Â Â Â Â  (5) A person has a right of action against a manufactured structure dealer, against the surety on the dealerÂs bond and the issuer of a letter of credit if the person suffers any loss or damage by reason of the manufactured structure dealerÂs fraud, fraudulent representations or violations of statutes relating to:

Â Â Â Â Â  (a) Transfer of interests in manufactured structures;

Â Â Â Â Â  (b) Moving manufactured structures;

Â Â Â Â Â  (c) The alteration of manufactured structures; or

Â Â Â Â Â  (d) The regulation of manufactured structure dealers and manufactured structure dealerships.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, the maximum amount available under a bond or letter of credit described in this section for the payment of claims by persons other than retail customers of the dealer is $20,000. [2003 c.655 Â§33; 2003 c.655 Â§34]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.731 Status of licensed dealer. A person who has a current, valid manufactured structure dealer license issued under ORS 446.691 or 446.696 or a temporary manufactured structure dealer license under ORS 446.701:

Â Â Â Â Â  (1) Is considered the owner of manufactured structures manufactured or dealt in by the dealer before sale and delivery of the manufactured structures, and the owner of all manufactured structures in the dealerÂs possession.

Â Â Â Â Â  (2) Is not subject to the recreational vehicle dealer requirements in ORS chapter 822 when dealing in manufactured structures that are recreational vehicles greater than eight and one-half feet in width. [2003 c.655 Â§36]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.736 Transfer of interest by dealer; application information; notice of delay; penalty. (1) Except as provided in subsection (7) of this section, a manufactured structure dealer who transfers an interest in a manufactured structure shall:

Â Â Â Â Â  (a) Submit to the Department of Consumer and Business Services an application for an ownership document on behalf of the purchaser; or

Â Â Â Â Â  (b) If the purchase is being financed, submit sufficient information to a lender to allow the lender to make an application to the department for an ownership document.

Â Â Â Â Â  (2) An application under subsection (1) of this section must be on a form approved by the department and include:

Â Â Â Â Â  (a) The year, manufacturerÂs name, model if available and identification number for the manufactured structure.

Â Â Â Â Â  (b) Any existing ownership document for the structure or, if none, the manufacturerÂs certificate of origin or other document evidencing ownership of the manufactured structure.

Â Â Â Â Â  (c) The legal description or street address for the proposed situs for the manufactured structure.

Â Â Â Â Â  (d) The identity of the owner of record for the location where the manufactured structure is being sited or, if the structure is being sited in a facility as defined in ORS 90.100, the name of the facility.

Â Â Â Â Â  (e) The name and mailing address of each person acquiring an ownership interest in the manufactured structure.

Â Â Â Â Â  (f) The name and mailing address of each person acquiring a security interest in the manufactured structure.

Â Â Â Â Â  (g) Any other information required by the department by rule for processing an application.

Â Â Â Â Â  (3) If a manufactured structure dealer is unable to comply with subsection (1) of this section, within 25 business days of the transfer the dealer shall provide a notice of delay to the security interest holder next named, if any, and the purchaser. The notice must contain:

Â Â Â Â Â  (a) The reason for the delay;

Â Â Â Â Â  (b) The anticipated extent of the delay; and

Â Â Â Â Â  (c) A statement of the rights and remedies available to the purchaser if the delay becomes unreasonably extended.

Â Â Â Â Â  (4) A manufactured structure dealer that fails to comply with this section is subject to revocation or suspension of the dealerÂs license or being placed on probation by the Department of Consumer and Business Services pursuant to ORS 446.741. A dealer that fails to comply with subsection (1) of this section within 90 days is subject to criminal penalties under ORS 446.746 (1)(h).

Â Â Â Â Â  (5) Notwithstanding subsections (1) and (4) of this section, if a purchaser is not in compliance with the payment terms of a purchase agreement on the 20th calendar day after the transfer, the dealer is not required to perform under subsection (1) of this section until 25 calendar days after the purchaser is in compliance with the payment terms of the purchase agreement. This subsection does not excuse the duty of the dealer under subsection (3) of this section.

Â Â Â Â Â  (6) This section does not apply to a transfer of interest in a manufactured structure that is subject to an escrow transaction.

Â Â Â Â Â  (7) This section does not apply to a manufactured structure for which an application is filed under ORS 446.626 within 25 business days of the transfer. [2003 c.655 Â§39; 2007 c.502 Â§5]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.741 Suspension, revocation or cancellation of license; dealer probation; employment disqualification. (1) The Department of Consumer and Business Services may revoke or suspend a manufactured structure dealer license, or place a dealer on probation, if the dealer does any of the following:

Â Â Â Â Â  (a) Violates any grounds for suspension, revocation or probation adopted by the department by rule.

Â Â Â Â Â  (b) Fails to comply with the requirements for notices or reports of the transfer of interest in manufactured structures.

Â Â Â Â Â  (c) Moves a manufactured structure or causes a manufactured structure to be moved without complying with the requirements for variance permits under ORS 818.200 and trip permits under ORS 446.631.

Â Â Â Â Â  (d) Knowingly provides false information on an application for a dealer license, supplemental license or corrected dealer license.

Â Â Â Â Â  (e) Deals in a manufactured structure that both before and after the sale is assessed as real property under ORS 308.875 or is recorded in the deed records of a county. This paragraph does not apply if an ownership document is issued for the manufactured structure prior to sale.

Â Â Â Â Â  (f) Employs a person in an administrative or managerial capacity while the person is disqualified under subsection (5) of this section.

Â Â Â Â Â  (2) The department shall cancel a manufactured structure dealer license immediately upon receipt of legal notice that the bond described under ORS 446.726 is canceled.

Â Â Â Â Â  (3) Upon suspension, revocation or cancellation of a manufactured structure dealer license under this section, the department shall demand the return of the license.

Â Â Â Â Â  (4) The department shall cancel a dealer license or supplemental license immediately upon receipt of notice that zoning approval for a place of business has been revoked.

Â Â Â Â Â  (5) If the department revokes a manufactured structure dealer license pursuant to subsection (1) of this section, the department shall disqualify the person whose license is revoked from obtaining any type of license as a manufactured structure dealer and from working in an administrative or managerial capacity for any type of manufactured structure dealer, for a period of not more than five years after the date the revocation becomes effective. If the person applies for licensing as a manufactured structure dealer following a period of disqualification under this subsection, the person must meet the requirements for issuance of an initial manufactured structure dealer license. [2003 c.655 Â§38]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.746 Manufactured structure dealer criminal offenses; penalties. (1) A manufactured structure dealer improperly operates a manufactured structure dealership and is subject to the penalties under this section if the dealer commits any of the following crimes:

Â Â Â Â Â  (a) A manufactured structure dealer commits the crime of failure to obtain a supplemental license if the dealer has a manufactured structure dealer license and opens any additional place of business using the same business name without first obtaining a supplemental license under ORS 446.716.

Â Â Â Â Â  (b) A manufactured structure dealer commits the crime of failure to obtain a corrected dealer license if the dealer moves a place of business or changes the business name without first obtaining a corrected dealer license under ORS 446.716.

Â Â Â Â Â  (c) A manufactured structure dealer commits the crime of failure to maintain proper manufactured structure dealer records if the dealer does not keep records or books with all of the following information concerning a used manufactured structure the dealer handles:

Â Â Â Â Â  (A) A record of the purchase, sale or exchange or of the dealerÂs receipt for purpose of sale.

Â Â Â Â Â  (B) A description of the manufactured structure.

Â Â Â Â Â  (C) The name and address of the seller, the purchaser and the alleged owner or other person from whom the manufactured structure was purchased or received or to whom it was sold or delivered.

Â Â Â Â Â  (D) A duly assigned ownership document or other document evidencing ownership or a bill of sale from the registered owner of the manufactured structure from the time of delivery to the dealer until the dealer disposes of the manufactured structure.

Â Â Â Â Â  (d) A manufactured structure dealer commits the crime of failure to allow administrative inspection if the dealer refuses to allow the Department of Consumer and Business Services to inspect the dealerÂs records and manufactured structures in the possession of the dealer at any time during normal business hours.

Â Â Â Â Â  (e) A manufactured structure dealer commits the crime of failure to allow police inspection if the dealer refuses to allow a police officer to conduct an inspection of the dealerÂs records and manufactured structures in the possession of the dealer at any time during normal business hours.

Â Â Â Â Â  (f) A manufactured structure dealer commits the crime of failure to exhibit the manufactured structure dealer license if the dealer fails to exhibit the license at the place of business of the dealer at all times while the license is in force. This paragraph does not apply to dealer activity at a temporary exhibition of manufactured structures.

Â Â Â Â Â  (g) A manufactured structure dealer commits the crime of failure to satisfy an interest in a manufactured structure if, within 15 days after transfer of any interest in a manufactured structure to the dealer by a person other than another manufactured structure dealer, or within 15 days after receiving the ownership document for a manufactured structure obtained from another manufactured structure dealer, the dealer fails to satisfy:

Â Â Â Â Â  (A) The interest of any person from whom the dealer purchased or obtained the manufactured structure;

Â Â Â Â Â  (B) The interest of any person from whom the person described in subparagraph (A) of this paragraph leased the manufactured structure; and

Â Â Â Â Â  (C) All security interests in the manufactured structure entered into prior to the time of transfer.

Â Â Â Â Â  (h) Except as provided in subsection (2) of this section, a manufactured structure dealer commits the crime of failure to report an interest transfer for a manufactured structure if, 90 calendar days after a transfer of interest that is subject to ORS 446.736, the dealer has failed to submit:

Â Â Â Â Â  (A) An application to the Department of Consumer and Business Services for an ownership document; or

Â Â Â Â Â  (B) Sufficient information to a lender to allow the lender to make an application to the department for an ownership document.

Â Â Â Â Â  (i) A person commits the crime of acting as a manufactured structure dealer while under suspension, revocation or cancellation if the person conducts business as a manufactured structure dealer in this state and the personÂs manufactured structure dealer license is revoked, canceled or suspended, regardless of whether the person is licensed as a manufactured structure dealer in another jurisdiction.

Â Â Â Â Â  (j) A manufactured structure dealer commits the crime of failure to maintain bond or letter of credit coverage if the dealer permits a bond or letter of credit to lapse during the period that the bond or letter of credit is required under ORS 446.691, 446.696 or 446.701 or if the dealer fails to purchase a bond or letter of credit that complies with ORS 446.726.

Â Â Â Â Â  (2) A dealer is not considered to have committed the crime described in subsection (1)(h) of this section if the dealer demonstrates that:

Â Â Â Â Â  (a) The dealer has made a good faith effort to comply; and

Â Â Â Â Â  (b) The dealerÂs failure to make an application or provide information is due to circumstances beyond the dealerÂs control.

Â Â Â Â Â  (3) The crimes described in this section are subject to the following penalties:

Â Â Â Â Â  (a) The crime described in subsection (1)(a) of this section, failure to obtain a supplemental license, is a Class A misdemeanor.

Â Â Â Â Â  (b) The crime described in subsection (1)(b) of this section, failure to obtain a corrected dealer license, is a Class A misdemeanor.

Â Â Â Â Â  (c) The crime described in subsection (1)(c) of this section, failure to maintain proper manufactured structure dealer records, is a Class A misdemeanor.

Â Â Â Â Â  (d) The crime described in subsection (1)(d) of this section, failure to allow administrative inspection, is a Class A misdemeanor.

Â Â Â Â Â  (e) The crime described in subsection (1)(e) of this section, failure to allow police inspection, is a Class A misdemeanor.

Â Â Â Â Â  (f) The crime described in subsection (1)(f) of this section, failure to exhibit the manufactured structure dealer license, is a Class A misdemeanor.

Â Â Â Â Â  (g) The crime described in subsection (1)(g) of this section, failure to satisfy an interest in a manufactured structure, is a Class A misdemeanor.

Â Â Â Â Â  (h) The crime described in subsection (1)(h) of this section, failure to report an interest transfer for a manufactured structure, is a Class A misdemeanor.

Â Â Â Â Â  (i) The crime described in subsection (1)(i) of this section, acting as a manufactured structure dealer while under suspension, revocation or cancellation, is a Class A misdemeanor.

Â Â Â Â Â  (j) The crime described in subsection (1)(j) of this section, failure to maintain bond or letter of credit coverage, is a Class A misdemeanor. [2003 c.655 Â§37]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.751 Engaging in illegal consignment practices; penalty. (1) A manufactured structure dealer commits the crime of engaging in illegal consignment practices if the dealer does any of the following:

Â Â Â Â Â  (a) Takes a manufactured structure on consignment from a person who is not a licensed dealer and does not have proof that the consignor is the owner of, or a security interest holder in, the structure.

Â Â Â Â Â  (b) Takes a manufactured structure on consignment from a security interest holder without the security interest holder first completing a repossession action prior to consigning the structure and providing the dealer with proper documentary proof of the repossession action.

Â Â Â Â Â  (c) Takes a manufactured structure on consignment and does not have the terms of the consignment agreement in writing and provide a copy of the agreement to the consignor, unless the consignor is a security interest holder described in paragraph (b) of this subsection. The agreement must include a provision stating that, if the terms of the agreement are not met, the consignor may file a complaint in writing with the Department of Consumer and Business Services,
Salem
,
Oregon
.

Â Â Â Â Â  (d) Sells a manufactured structure that the dealer has on consignment and does not pay the consignor within 10 days after the sale.

Â Â Â Â Â  (e) Refuses to allow the department or any duly authorized representative to inspect and audit any records of any separate accounts into which the dealer deposits any funds received or handled by the dealer in the course of business as a dealer from consignment sales of manufactured structures at such times as the department may direct.

Â Â Â Â Â  (f) Takes any money paid to the dealer in connection with any consignment transaction as part or all of the dealerÂs commission or fee until the transaction has been completed or terminated.

Â Â Â Â Â  (g) Does not make an arrangement with the seller for the disposition of money from a consignment transaction at the time of establishing a consignment agreement.

Â Â Â Â Â  (h) Sells a manufactured structure that the dealer has taken on consignment without first giving the purchaser the following disclosure in writing:

______________________________________________________________________________

DISCLOSURE REGARDING

CONSIGNMENT
SALE

_________ (Name of Dealer) is selling the following described manufactured structure: _____ (Year) _____ (Make) _____ (Model) _____ (Identification Number) on consignment. Ownership of this manufactured structure is in the name of: _________ (Owner(s) as shown on the ownership document) and the following are listed on the ownership document as security interest holders:

______________________________________________________________________________

______________________________________________________________________________

YOU SHOULD TAKE ACTION TO ENSURE THAT ANY SECURITY INTERESTS ARE RELEASED AND THAT THE OWNERSHIP DOCUMENT FOR THE MANUFACTURED STRUCTURE IS TRANSFERRED TO YOU. OTHERWISE, YOU MAY TAKE OWNERSHIP SUBJECT TO ANY UNSATISFIED SECURITY INTERESTS.

______________________________________________________________________________

Â Â Â Â Â  (2) Engaging in illegal consignment practices is a Class A misdemeanor. [2003 c.655 Â§40; 2005 c.22 Â§323]

Â Â Â Â Â  Note: See note under 446.661.

Â Â Â Â Â  446.756 Violation of consigned manufactured structure transfer; penalty. (1) A person commits the crime of violation of a consigned manufactured structure transfer if the person consigns a manufactured structure to a manufactured structure dealer and the person fails or refuses to deliver the ownership document for the structure to the dealer or purchaser upon sale of the structure under consignment.

Â Â Â Â Â  (2) Violation of a consigned manufactured structure transfer is a Class A misdemeanor. [2003 c.655 Â§41]

Â Â Â Â Â  Note: See note under 446.661.

PENALTIES

Â Â Â Â Â  446.990 Penalties. (1) Any individual, or any director, officer, or agent of a corporation who knowingly and willfully violates ORS 446.003 to 446.200, 446.225 to 446.285 or 446.310 to 446.350 in a manner which threatens the health or safety of any purchaser commits a Class A misdemeanor.

Â Â Â Â Â  (2) Violation of ORS 446.345 is punishable upon conviction as a Class B misdemeanor. [Amended by 1953 c.490 Â§21; 1953 c.490 Â§18; 1959 c.562 Â§15; 1959 c.683 Â§33; 1959 c.314 Â§20; 1967 c.598 Â§3; 1969 c.533 Â§10; 1973 c.560 Â§21; 1973 c.833 Â§39; 1974 c.36 Â§13; 1975 c.546 Â§15; 1983 c.707 Â§21]

Â Â Â Â Â  446.995 Civil penalties for violation of ORS 446.666 to 446.756 or related rules. (1) The Department of Consumer and Business Services may impose a civil penalty as provided in ORS 455.895 for each violation, against a licensed manufactured structure dealer or against a person required by a rule adopted pursuant to ORS 446.666 to be licensed, if the dealer or person violates a provision of ORS 446.666 to 446.756 or a rule adopted by the department relating to the sale of manufactured structures. If the dealer authorizes a person licensed pursuant to ORS 446.666 to commit a violation, the dealer and person are both subject to civil penalty. Notwithstanding subsection (2) of this section, if a dealer expressly or by implication authorizes an act by a real estate agent described in ORS 446.676 (14) that is a violation, the dealer is subject to the civil penalty for the violation.

Â Â Â Â Â  (2) The department may impose a civil penalty, in an amount not to exceed $5,000 for each manufactured structure improperly sold, brokered or exchanged, or offered or displayed for sale, against a person that:

Â Â Â Â Â  (a) Violates a provision of ORS 446.666 to 446.756 or a rule adopted by the department relating to the sale of manufactured structures if the person does not possess a license required by ORS 446.671 or by rule pursuant to ORS 446.666; or

Â Â Â Â Â  (b) Violates a rule adopted by the department relating to the sale of manufactured structures if the person is exempt from licensing under ORS 446.676. [2003 c.655 Â§47c]

Â Â Â Â Â  Note: 446.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 446 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 447

Chapter 447 Â Plumbing; Architectural Barriers

2007 EDITION

PLUMBING; ARCHITECTURAL BARRIERS

PUBLIC HEALTH AND SAFETY

PLUMBING REGULATION

(Generally)

447.010Â Â Â Â  Definitions for ORS 447.010 to 447.156 and 447.992

447.020Â Â Â Â  Plumbing to conform to state building code; rules; enforcement

447.023Â Â Â Â  Small restaurant requirements

447.026Â Â Â Â  Identification on potable water pipe required

447.040Â Â Â Â  Plumbing contractor license

447.060Â Â Â Â  Engaging in certain plumbing work not affected

447.065Â Â Â Â  Solar heating and cooling systems

447.070Â Â Â Â  Plumbing contractor license prerequisite to maintenance of legal action

447.072Â Â Â Â  Plumbing permit and inspection exemptions; rules

447.076Â Â Â Â  Inspection of minor plumbing installations; rules

447.080Â Â Â Â  City and county plumbing regulations

447.091Â Â Â Â  Contracts with sanitary districts and authorities and service districts for inspection of building sewers

447.095Â Â Â Â  Fee schedule; inspection agreements with governmental units

447.097Â Â Â Â  Disposition of moneys received under ORS 447.010 to 447.156 and 447.992

(Fixture Installation Regulations)

447.100Â Â Â Â  Restriction on tank-type water closets in certain buildings

447.115Â Â Â Â  ÂCompost toiletÂ defined

447.118Â Â Â Â  Standards for compost toilets; rules; security required of certain installers

447.124Â Â Â Â  Inspection of compost toilets; orders to remedy violations; action against security bond; review of orders; costs as lien against dwelling

447.140Â Â Â Â  Waste water and sewage from plumbing fixtures; requirements; prohibitions

447.145Â Â Â Â  Standards for fixtures; exemptions; rules

(Plumbing Products Regulations)

447.152Â Â Â Â  Plumbing products rules; standards; certification

447.154Â Â Â Â  Plumbing product exemption; rules; installation

447.156Â Â Â Â
Sale
of uncertified plumbing products prohibited; rules; remedy of purchaser

STANDARDS AND SPECIFICATIONS FOR ACCESS BY PERSONS WITH DISABILITIES

447.210Â Â Â Â  Definitions for ORS 447.210 to 447.280

447.220Â Â Â Â  Purpose

447.230Â Â Â Â  Standards and specifications to eliminate architectural barriers

447.231Â Â Â Â  Rules to eliminate architectural barriers

447.233Â Â Â Â  Accessible parking space requirements; inspection of spaces; violation

447.241Â Â Â Â  Standards for renovating, altering or modifying certain buildings; barrier removal improvement plan

447.247Â Â Â Â  Elevators required; criteria; rules

447.250Â Â Â Â  Waiver or modification of standards and specifications; appeals board; procedures; fees

447.255Â Â Â Â  Access to lottery-funded facilities by persons with disabilities

447.260Â Â Â Â  Rules

447.270Â Â Â Â  Cooperation with public officials and agencies required

447.275Â Â Â Â  Nonliability for emergency exit deficiencies

447.280Â Â Â Â  Enforcement powers

447.310Â Â Â Â  Standards for curbing

PENALTIES

447.992Â Â Â Â  Civil penalties

PLUMBING REGULATION

(Generally)

Â Â Â Â Â  447.010 Definitions for ORS 447.010 to 447.156 and 447.992. As used in ORS 447.010 to 447.156 and 447.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the State Plumbing Board established under ORS 693.115.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂJourneyman plumberÂ has the meaning given that term in ORS 693.010.

Â Â Â Â Â  (5) ÂOrdinary minor repairsÂ means the repair, replacement or maintenance of existing plumbing fixtures, appliances, appurtenances and related water supply and drain attachments for the purpose of restoring a plumbing installation to a safe and sanitary operating condition.

Â Â Â Â Â  (6) ÂPlumbingÂ is the art of installing, altering or repairing in or adjacent to or serving buildings:

Â Â Â Â Â  (a) Pipes, fixtures and other apparatus for bringing in the water supply and removing liquid and water-carried waste, including the water supply distributing pipes.

Â Â Â Â Â  (b) Fixtures and fixture traps.

Â Â Â Â Â  (c) Soil, waste and vent pipes.

Â Â Â Â Â  (d) House drain and house sewer to the sewer service lateral at the curb, or in the street, or alley, or other disposal terminal holding human or domestic sewage.

Â Â Â Â Â  (e) Storm water drainage, with their devices, appurtenances and connections.

Â Â Â Â Â  (f) Pipes, fixtures and other apparatus for medical gas, anesthetic waste gas and vacuum systems.

Â Â Â Â Â  (g) Solar heating and cooling systems. [Subsection (3) enacted as 1955 c.548 Â§2; 1957 c.300 Â§1; 1961 c.401 Â§1; 1973 c.734 Â§1; 1973 c.835 Â§221; 1981 c.438 Â§28; 1987 c.414 Â§26; 1993 c.520 Â§1; 1993 c.744 Â§65; 1999 c.723 Â§1; 2001 c.683 Â§25]

Â Â Â Â Â  447.020 Plumbing to conform to state building code; rules; enforcement. (1) All installations of plumbing and drainage in buildings and structures in this state and all potable water supply, drainage, and waste installations, within or serving buildings or structures, except in temporary construction camps, and except as otherwise provided in ORS 447.010 to 447.156 and 447.992, shall be made in accordance with the requirements of ORS 447.010 to 447.156 and 447.992 and ORS chapter 455.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board shall make rules pursuant to ORS chapter 183 for the purpose of setting standards for plumbing and defining compliance with the provisions of ORS 447.010 to 447.156 and 447.992 particularly pertaining to installation of piping, protection and adequacy of the water supply, workmanship and materials, traps and cleanouts, domestic hot water storage tanks and devices, drinking fountains, solar heating and cooling systems, approval of devices, equipment and fixtures, hangers and supports, drainage and venting, house drains and house sewers, storm water drains, special wastes, light and ventilation of water closets and bathrooms, and excavation and grading.

Â Â Â Â Â  (3) The director shall appoint an adequate staff experienced and trained to serve as plumbing inspectors to enforce rules adopted under this section. [Amended by 1957 c.300 Â§2; 1971 c.753 Â§48; 1973 c.734 Â§2; 1973 c.835 Â§222; 1981 c.438 Â§29; 1993 c.744 Â§66; 2001 c.683 Â§26]

Â Â Â Â Â  447.023 Small restaurant requirements. Rules adopted under ORS 447.020 shall allow restaurants with an occupancy capacity of no more than 15 persons, including employees and patrons, to have only one toilet fixture and adjacent lavatory on the premises. [1979 c.390 Â§4; 1981 c.438 Â§30]

Â Â Â Â Â  447.026 Identification on potable water pipe required. (1) All water pipe used to carry potable water sold in this state shall be clearly marked the entire length of pipe, at intervals of length set by the Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board, with:

Â Â Â Â Â  (a) Identification of the manufacturer and the plant of origin; and

Â Â Â Â Â  (b) The manufacturing standard under which the pipe was made.

Â Â Â Â Â  (2) A label, shield or coding system may be used to identify the manufacturer, origin and manufacturing standard under which the pipe was made if the manufacturer has on file with the Department of Consumer and Business Services a notice describing the identification system used. [1979 c.535 Â§3; 1981 c.438 Â§31; 1991 c.19 Â§1; 1993 c.744 Â§67]

Â Â Â Â Â  447.030 [Amended by 1969 c.540 Â§1; 1973 c.734 Â§3; 1973 c.835 Â§223; 1975 c.429 Â§3; 1981 c.438 Â§32; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  447.033 [1955 c.548 Â§Â§3,4; 1969 c.540 Â§2; repealed by 1973 c.835 Â§234]

Â Â Â Â Â  447.034 [1973 c.427 Â§2; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  447.035 [1955 c.548 Â§5; repealed by 1973 c.835 Â§234]

Â Â Â Â Â  447.040 Plumbing contractor license. (1) A person may not work as a plumbing contractor, or advertise or purport to be a plumbing contractor, and a member or employee of a firm, partnership or corporation may not engage in the layout or superintending of plumbing installations, without having obtained the plumbing contractor license required under ORS 447.010 to 447.156 as provided by State Plumbing Board rules adopted under ORS 455.117.

Â Â Â Â Â  (2) A plumbing contractor license does not authorize the contractor to work as a journeyman plumber. [Amended by 1955 c.548 Â§6; 1973 c.835 Â§224; 2005 c.758 Â§11]

Â Â Â Â Â  447.050 [Amended by 1973 c.835 Â§225; 1981 c.438 Â§33; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  447.060 Engaging in certain plumbing work not affected. (1) ORS 447.010 to 447.156 do not apply to a person:

Â Â Â Â Â  (a) Engaging in plumbing work when not so engaged for hire.

Â Â Â Â Â  (b) Using the services of regular employees in performing plumbing work for the benefit of property owned, leased or operated by the person. For purposes of this paragraph, Âregular employeeÂ means a person who is subject to the provisions of ORS 316.162 to 316.221 and who has completed a withholding exemptions certificate required by ORS 316.162 to 316.221.

Â Â Â Â Â  (c) Using the services of an employee or contractor of a utility company, energy service provider or water supplier to install an approved low-flow showerhead or faucet aerator in existing plumbing fixtures. The devices installed under this paragraph are exempt from the certification, permit and inspection requirements of ORS 447.010 to 447.156 and ORS chapter 693.

Â Â Â Â Â  (2) A landscape contracting business licensed under ORS 671.560 is not required to be licensed under ORS 447.010 to 447.156 to install, repair or maintain backflow assemblies for irrigation systems and ornamental water features if the work is performed by an individual who is licensed as required by ORS 671.615 and is an owner or employee of the landscape contracting business. The repair and maintenance of the backflow assembly must be performed by a tester certified under ORS 448.279. The licensing exemption established under this subsection does not exempt the landscape contracting business from the inspection and permit requirements of ORS 447.010 to 447.156.

Â Â Â Â Â  (3) This section applies to any person, including but not limited to, individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, this state, the federal government and state or federal agencies. [Amended by 1955 c.548 Â§7; 1973 c.835 Â§226; 1981 c.438 Â§34; 1987 c.561 Â§3; 1987 c.604 Â§15; 1993 c.293 Â§2; 2001 c.181 Â§1; 2003 c.14 Â§267; 2005 c.609 Â§8; 2005 c.758 Â§12a; 2007 c.541 Â§3]

Â Â Â Â Â  447.065 Solar heating and cooling systems. (1) Notwithstanding ORS 447.020, a person may not engage in the trade of installing solar heating and cooling systems unless the person possesses either a license as a journeyman plumber issued under ORS chapter 693 or a solar heating and cooling system installer license issued by the State Plumbing Board under ORS 693.111.

Â Â Â Â Â  (2) A license issued under ORS 693.111 does not authorize a person to connect a solar heating and cooling system to a potable water source. The connection of a solar heating and cooling system to a potable water source must be made only by a journeyman plumber licensed under ORS chapter 693. [2001 c.683 Â§22; 2005 c.758 Â§13]

Â Â Â Â Â  Note: 447.065 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 447 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  447.070 Plumbing contractor license prerequisite to maintenance of legal action. A person carrying on, conducting or transacting a plumbing business may not maintain any suit or action in any of the courts of this state to recover for the performance of plumbing work without alleging and proving that the person was duly licensed as a plumbing contractor at the time of the work. [Amended by 1955 c.548 Â§8; 1973 c.835 Â§227; 2005 c.758 Â§14]

Â Â Â Â Â  447.072 Plumbing permit and inspection exemptions; rules. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create an exemption from permit and inspection requirements for ordinary minor repairs in low-rise residential dwellings and commercial structures when the board finds that the plumbing does not involve any changes or alterations of the existing plumbing system. The exemption from the permit:

Â Â Â Â Â  (1) May not include new construction or replacement of water heaters or underground plumbing; and

Â Â Â Â Â  (2) Shall be available only to licensed plumbing contractors or persons described under ORS 693.020. [1993 c.520 Â§3; 1995 c.228 Â§1; 2003 c.14 Â§268; 2003 c.675 Â§8; 2005 c.758 Â§15]

Â Â Â Â Â  447.076 Inspection of minor plumbing installations; rules. Notwithstanding ORS 455.610, the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules to create a mandatory inspection program for minor plumbing installations made by licensed plumbing contractors in low-rise residential dwellings. The rules adopted by the department shall:

Â Â Â Â Â  (1) Define the term Âminor plumbing installationsÂ in a manner that does not include new construction;

Â Â Â Â Â  (2) Designate which minor plumbing installations are under the inspection program; and

Â Â Â Â Â  (3) Provide for random inspection of minor plumbing installations. [1993 c.520 Â§4; 1995 c.553 Â§2b; 2003 c.675 Â§9; 2005 c.758 Â§16]

Â Â Â Â Â  447.080 City and county plumbing regulations. No city or county shall enact or enforce any ordinances or building codes providing different requirements than those imposed by the state building code for the regulation of the business of master plumbing or the installation of drainage work unless authorized by the Director of the Department of Consumer and Business Services under ORS 455.040. [Amended by 1955 c.548 Â§9; 1963 c.47 Â§1; 1973 c.834 Â§31; 1973 c.835 Â§228; 1985 c.590 Â§1]

Â Â Â Â Â  447.085 [1973 c.734 Â§7; 1977 c.748 Â§1; repealed by 1981 c.438 Â§46]

Â Â Â Â Â  447.090 [Repealed by 1971 c.753 Â§74]

Â Â Â Â Â  447.091 Contracts with sanitary districts and authorities and service districts for inspection of building sewers. The Department of Consumer and Business Services or local government administering the plumbing specialty code adopted under ORS 447.020 (2) may, upon request of any sanitary district formed pursuant to ORS 450.005 to 450.245, sanitary authority established under ORS 450.600 to 450.989, or county service district established under ORS 451.410 to 451.610, contract for the inspection of building sewers constructed to connect a district sewage system if inspectors employed by such district are certified for sewer inspections under ORS 455.715 to 455.740. [1977 c.828 Â§4]

Â Â Â Â Â  447.095 Fee schedule; inspection agreements with governmental units. (1) Rules adopted under ORS 447.020 shall provide a plumbing inspection fee schedule. The schedule shall establish inspection fees for inspections made by the Department of Consumer and Business Services under ORS 447.010 to 447.156, 447.992 and 455.610 to 455.630 based on the cost of making inspections as measured by the time required of the inspector.

Â Â Â Â Â  (2) Plumbing inspections may be made for other governmental units, upon request, pursuant to agreements entered into under ORS 190.003 to 190.620. [1973 c.734 Â§8; 1981 c.438 Â§35; 1993 c.397 Â§1]

Â Â Â Â Â  447.097 Disposition of moneys received under ORS 447.010 to 447.156 and 447.992. All moneys received by the Department of Consumer and Business Services under ORS 447.010 to 447.156 and 447.992 shall be disposed of in accordance with ORS 693.165. [1981 c.438 Â§42]

(Fixture Installation Regulations)

Â Â Â Â Â  447.100 Restriction on tank-type water closets in certain buildings. (1) No new hotel, motel, apartment house, dwelling, office building or other structure shall be constructed which employs a tank-type water closet that is not approved by the Director of the Department of Consumer and Business Services, with the approval of the State Plumbing Board, as meeting adequate standards of safety and sanitation.

Â Â Â Â Â  (2) The director, with the approval of the board, shall cause to have adopted and published, pursuant to ORS chapter 183, a list of approved types of tank-type water closets meeting the requirements of this section. [1977 c.171 Â§2; 1981 c.438 Â§36; 1985 c.590 Â§2; 1993 c.744 Â§70]

Â Â Â Â Â  447.105 [1977 c.171 Â§3; 1981 c.438 Â§37; repealed by 1987 c.453 Â§1]

Â Â Â Â Â  447.110 [Amended by 1963 c.194 Â§1; 1969 c.443 Â§1; 1973 c.835 Â§229; repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.115 ÂCompost toiletÂ defined. As used in ORS 447.118 and 447.124, Âcompost toiletÂ means a permanent, sealed, water-impervious toilet receptacle screened from insects, used to receive and store only human wastes, urine and feces, toilet paper and biodegradable garbage, and ventilated to utilize aerobic composting for waste treatment. [1977 c.523 Â§2]

Â Â Â Â Â  447.118 Standards for compost toilets; rules; security required of certain installers. (1) Nothing in ORS 447.010 to 447.156 and 447.992 shall prohibit the installation of a compost toilet for a dwelling by the occupant of the dwelling if the compost toilet complies with the minimum requirements established under this section.

Â Â Â Â Â  (2) Rules adopted under ORS 447.020 shall provide minimum requirements for the design, construction, installation and maintenance of compost toilets.

Â Â Â Â Â  (3) The Director of the Department of Consumer and Business Services with the approval of the State Plumbing Board may require by rule that, in addition to any other requirements provided by law, any manufacturer or distributor of a compost toilet and any person other than the owner of the dwelling in which the compost toilet is to be installed who proposes to install a compost toilet file with the Department of Consumer and Business Services a satisfactory bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other security in an amount to be fixed by the department with approval of the board but not to exceed $5,000, conditioned that such bond, letter of credit or security shall be forfeited in whole or in part to the department for the purpose of carrying out the provisions of ORS 447.124 by failure of such manufacturer, distributor or person to comply with the rules adopted under this section. [1977 c.523 Â§3; 1981 c.438 Â§38; 1991 c.331 Â§62; 1993 c.744 Â§71; 1997 c.631 Â§472]

Â Â Â Â Â  447.120 [Amended by 1963 c.194 Â§2; 1969 c.443 Â§2; 1973 c.835 Â§230; repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.124 Inspection of compost toilets; orders to remedy violations; action against security bond; review of orders; costs as lien against dwelling. For the purpose of enforcing ORS 447.118 and the rules adopted thereunder, the Department of Consumer and Business Services, with the assistance of the Department of Human Services:

Â Â Â Â Â  (1) May conduct periodic inspections of any compost toilet;

Â Â Â Â Â  (2) Upon making a finding that a compost toilet is in violation of the rules adopted pursuant to ORS 447.118 (2), may issue an order requiring the owner of the dwelling served by the compost toilet to take action necessary to correct the violation; and

Â Â Â Â Â  (3) Upon making a finding that a compost toilet presents or threatens to present a public health hazard creating an emergency requiring immediate action to protect the public health, safety or welfare, may issue an order requiring the owner of the dwelling served by the compost toilet to take any action necessary to remove such hazard or threat thereof. If such owner fails to take the actions required by such order, the Department of Consumer and Business Services shall take such action, itself or by contract with outside parties, as necessary to remove the hazard or threat thereof. The department shall keep a record of all necessary expenses incurred by the department in carrying out such action, including a reasonable charge for costs incurred and equipment and materials utilized by the state. Any owner who fails to take action required by an order issued under this subsection shall be responsible for such necessary expenses incurred by the state. Based on the record compiled by the department, an owner responsible for expenses due to the failure of a manufacturer, distributor or person to comply with the rules adopted under ORS 447.118 (2) shall have a setoff against the bond or other security forfeited under ORS 447.118 (3) to the extent that such expenses are due to such failure of the manufacturer, distributor or person. The department shall make a finding and enter an order against the owner for the necessary expenses. Orders issued under this section may be appealed pursuant to ORS chapter 183 but not as a contested case. Any amount due the department under this subsection and not paid in full within 30 days after the order is entered, or, if the order is appealed, within 30 days after there is no further right to appeal, shall become a lien upon the dwelling of the owner. The department shall file a notice of the lien with the recording officer of the county in which the dwelling is located and the recording officer shall record the notice in a manner designed to appear in the mortgage records of the county.

Â Â Â Â Â  (4) The department may contract with any state or local agency for the purpose of carrying out the provisions of this section. [1977 c.523 Â§4; 1983 c.740 Â§167]

Â Â Â Â Â  447.130 [Repealed by 1973 c.834 Â§46]

Â Â Â Â Â  447.135 [1967 c.308 Â§Â§2,3,4; 1983 c.676 Â§29; renumbered 480.557]

Â Â Â Â Â  447.140 Waste water and sewage from plumbing fixtures; requirements; prohibitions. (1) All waste water and sewage from plumbing fixtures shall be discharged into a sewer system or alternate sewage disposal system approved by the Environmental Quality Commission or Department of Environmental Quality under ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) No plumbing fixture, device or equipment shall be installed, maintained or offered for sale which will provide a cross-connection between the distributing system of water for drinking and domestic purposes and any other water supply, or a drainage system, soil or waste pipe so as to permit or make possible the backflow of contaminated water, sewage or waste into the water supply system.

Â Â Â Â Â  (3) No flush valve, vacuum breaker or syphon preventer shall be offered for sale or installed that has not been approved by the Department of Consumer and Business Services with the approval of the State Plumbing Board.

Â Â Â Â Â  (4) The use or installation of water-operated sump pumps or sewage ejectors, if connected to the potable water supply, is prohibited.

Â Â Â Â Â  (5) No pan, plunger, offset washout, washout, long hopper, frost proof or other water closets having invisible seals or unventilated spaces, or walls not thoroughly washed at each flushing, shall be installed or sold for use in any building.

Â Â Â Â Â  (6) No plumbing fixture, appurtenance or device, the installation of which would be in violation of the state plumbing specialty code and the rules of the department approved by the board shall be sold, offered for sale or installed. [Amended by 1955 c.548 Â§10; 1961 c.545 Â§1; 1973 c.835 Â§231; 1981 c.438 Â§39; 1993 c.744 Â§72]

Â Â Â Â Â  447.145 Standards for fixtures; exemptions; rules. (1) All new fixtures approved for installation during construction, reconstruction, alteration and repair of buildings and other structures under ORS 447.020 shall comply with rules adopted by the Director of the Department of Consumer and Business Services. The rules shall be consistent with performance requirements and test procedures established by the American National Standards Institute, or other equivalent recognized North American standards and procedures. Except for used fixtures allowed under subsection (4) of this section, the average amount of water used by new or replacement fixtures under the applicable test procedures shall not exceed:

Â Â Â Â Â  (a) 1.6 gallons or 6.06 liters per flush for toilets;

Â Â Â Â Â  (b) 1.0 gallons or 3.785 liters per flush for urinals;

Â Â Â Â Â  (c) 2.5 gallons or 9.46 liters per minute for shower heads; and

Â Â Â Â Â  (d) 2.5 gallons or 9.46 liters per minute for interior faucets.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the director by rule shall provide for exemptions to the requirements under subsection (1) of this section if:

Â Â Â Â Â  (a) The reconstruction, alteration or repair of a building does not include the installation of new or replacement toilets or urinals, shower heads or faucets within the building;

Â Â Â Â Â  (b) Due to the capacity, design or installation of the plumbing or sewage system within an existing building, toilets or urinals required by subsection (1) of this section would, if installed in the building, be unable to meet the performance requirements of the American National Standards Institute or other equivalent recognized North American standards as adopted by rule;

Â Â Â Â Â  (c) The fixtures and fittings necessary to perform a specialized function, including but not limited to emergency showers and aspirator faucets, cannot meet the requirements;

Â Â Â Â Â  (d) The installation of fixtures that do not comply with subsection (1) of this section is necessary to maintain the historic character of a structure listed under ORS 358.480 to 358.545; or

Â Â Â Â Â  (e) The fixtures and fittings to be installed are specifically designed to withstand unusual abuse or installation in a penal institution or are located in an area with special needs, such as a laboratory, hospital, nursing home or other health care facility.

Â Â Â Â Â  (3) No person shall sell or offer for sale any new toilet, urinal, shower head or faucet that has not been approved under ORS 447.020.

Â Â Â Â Â  (4) On or after December 31, 1995, no person shall sell or offer for sale any used toilet, urinal, shower head or interior faucet that does not meet the conservation standards established in subsection (1) of this section.

Â Â Â Â Â  (5) The director shall adopt rules and regulations for marking, labeling or otherwise identifying fixtures that meet the standards of this section. [1991 c.945 Â§Â§2,3,4,5; 1993 c.207 Â§1; 2001 c.104 Â§185; 2001 c.540 Â§23]

Â Â Â Â Â  447.150 [1969 c.452 Â§1; repealed by 1979 c.57 Â§3]

(Plumbing Products Regulations)

Â Â Â Â Â  447.152 Plumbing products rules; standards; certification. In compliance with ORS chapter 183, the Director of the Department of Consumer and Business Services, with the approval of the State Plumbing Board, shall adopt rules, including but not limited to:

Â Â Â Â Â  (1) Governing minimum safety standards for design and construction of plumbing products to be sold or disposed of in this state.

Â Â Â Â Â  (2) Establishing procedures for certification of plumbing products.

Â Â Â Â Â  (3) Establishing criteria for approval of plumbing product testing laboratories and listing agencies, including but not limited to:

Â Â Â Â Â  (a)
Independence
from manufacturers, vendors and when applicable, testing laboratories;

Â Â Â Â Â  (b) Ethical testing and business standards;

Â Â Â Â Â  (c) Test quality control;

Â Â Â Â Â  (d) Continuity of monitoring continuing product safety;

Â Â Â Â Â  (e) Certification and listing procedures; and

Â Â Â Â Â  (f) Record keeping.

Â Â Â Â Â  (4) Providing for certified or listed product identification.

Â Â Â Â Â  (5) Establishing criteria for approval of a plumbing product by a special deputy similar to those rules established for testing laboratories.

Â Â Â Â Â  (6) Governing the internal organization and procedure for administering and enforcing ORS 447.152, 447.154 and 447.156 (1) and (2). [1993 c.396 Â§3]

Â Â Â Â Â  447.154 Plumbing product exemption; rules; installation. (1) The State Plumbing Board may, by rule, grant partial or complete exemptions from any of the provisions of ORS 447.010 to 447.156 and 455.010 to 455.740 to any plumbing product if it is determined that the plumbing product does not present a danger to the health and safety of the people of this state.

Â Â Â Â Â  (2) If the board grants an exemption pursuant to subsection (1) of this section the board may determine that the product may be installed by a person not licensed under ORS 693.010 to 693.105. [1993 c.396 Â§4; 2005 c.758 Â§17]

Â Â Â Â Â  447.156
Sale
of uncertified plumbing products prohibited; rules; remedy of purchaser. (1) Except as provided under ORS 447.154 and subsection (3) of this section, no person shall offer to sell, sell or dispose of, by gift or otherwise, in connection with the personÂs business an uncertified plumbing product.

Â Â Â Â Â  (2) The provisions of ORS 447.152, 447.154 and 447.156 do not apply to products determined by rule not to be plumbing products.

Â Â Â Â Â  (3) In addition to any other remedy provided by law, any person who purchases a plumbing product sold or disposed of in violation of ORS 447.152 may recover from a person violating subsections (1) and (2) of this section an amount equal to the purchase price of the plumbing product if the purchaser returns the plumbing product within 90 days from the date of purchase. [1993 c.396 Â§Â§2,5]

Â Â Â Â Â  447.160 [1981 c.438 Â§44; 1999 c.846 Â§1; repealed by 2001 c.411 Â§31]

STANDARDS AND SPECIFICATIONS FOR ACCESS BY PERSONS WITH DISABILITIES

Â Â Â Â Â  447.210 Definitions for ORS 447.210 to 447.280. As used in ORS 447.210 to 447.280, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffected buildingsÂ includes any place of public accommodations and commercial facilities designed, constructed and altered in compliance with the accessibility standards established by the Americans with Disabilities Act. ÂAffected buildingsÂ also includes any government building that is subject to Title II of the Americans with Disabilities Act. ÂAffected buildingsÂ also includes private entities, private membership clubs and churches that have more than one floor level and more than 4,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building.

Â Â Â Â Â  (2) ÂAmericans with Disabilities ActÂ means the Americans with Disabilities Act of 1990 found at 42 U.S.C. section 12101 et seq.

Â Â Â Â Â  (3) ÂArchitectural barriersÂ are physical design features that restrict the full use of affected buildings and their related facilities by persons with disabilities.

Â Â Â Â Â  (4) ÂCommercial facilitiesÂ includes nonresidential facilities, such as office buildings, factories and warehouses, whose operations affect commerce.

Â Â Â Â Â  (5) ÂCovered multifamily dwellingsÂ means buildings consisting of four or more dwelling units if such buildings have one or more elevators, and ground floor dwelling units in other buildings consisting of four or more dwelling units. Dwelling units within a single structure separated by firewalls do not constitute separate buildings.

Â Â Â Â Â  (6) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (7) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (8) ÂFair Housing ActÂ means the Fair Housing Act of 1968, as amended in 1988, found at 42 U.S.C. section 3604 et seq.

Â Â Â Â Â  (9) ÂMunicipalityÂ means a city, county or other unit of local government otherwise authorized by law to enact building codes.

Â Â Â Â Â  (10) ÂPrivate entitiesÂ means privately owned entities offering examinations or courses related to applications, licensing, certification or credentials for secondary or post-secondary education, professional or trade purposes.

Â Â Â Â Â  (11) ÂPublic accommodationsÂ means a facility whose operations affect commerce and fall within at least one of the following categories:

Â Â Â Â Â  (a) Places of lodging not including owner-occupied establishments renting fewer than six rooms;

Â Â Â Â Â  (b) Establishments serving food or drink;

Â Â Â Â Â  (c) Places of exhibition or entertainment;

Â Â Â Â Â  (d) Places of public gathering;

Â Â Â Â Â  (e) Sales or rental establishments;

Â Â Â Â Â  (f) Service establishments;

Â Â Â Â Â  (g) Public transportation terminals, depots or stations;

Â Â Â Â Â  (h) Places of public display or collection;

Â Â Â Â Â  (i) Places of recreation;

Â Â Â Â Â  (j) Places of education;

Â Â Â Â Â  (k) Social service center establishments; and

Â Â Â Â Â  (L) Places of exercise or recreation.

Â Â Â Â Â  (12) ÂRelated facilitiesÂ means building site improvements including, but not limited to, parking lots, passageways, roads or any other real or personal property located on the site.

Â Â Â Â Â  (13) ÂStructural codeÂ means the specialty code defined in ORS 455.010. [1971 c.230 Â§2; 1973 c.539 Â§1; 1975 c.675 Â§35; 1979 c.133 Â§1; 1987 c.414 Â§27; 1987 c.604 Â§12; 1989 c.224 Â§109; 1991 c.67 Â§122; 1993 c.503 Â§1; 1993 c.744 Â§74; 1995 c.307 Â§1]

Â Â Â Â Â  447.220 Purpose. It is the purpose of ORS 447.210 to 447.280 to make affected buildings, including but not limited to commercial facilities, public accommodations, private entities, private membership clubs and churches, in the state accessible to and usable by persons with disabilities, as provided in the Americans with Disabilities Act, and to make covered multifamily dwellings in the state accessible to and usable by all persons with disabilities, as provided in the Fair Housing Act. In requiring that buildings and facilities be usable by persons with disabilities, it is not the intention of the Legislative Assembly to require that items of personal convenience such as rest rooms, telephones and drinking fountains be provided for members of the public who have disabilities if they are not otherwise provided for members of the public who do not have disabilities. However, pursuant to the Americans with Disabilities Act, the Director of the Department of Consumer and Business Services may provide greater protection to individuals with disabilities by adopting more stringent standards than prescribed by the Americans with Disabilities Act. [1971 c.320 Â§1; 1973 c.539 Â§2; 1979 c.133 Â§2; 1989 c.224 Â§110; 1993 c.503 Â§2]

Â Â Â Â Â  447.230 Standards and specifications to eliminate architectural barriers. (1) The Director of the Department of Consumer and Business Services shall, pursuant to ORS 455.030 and ORS chapter 183, establish standards and specifications in the structural code necessary to eliminate architectural barriers to entry to and use of affected buildings and their related facilities by persons who have disabilities.

Â Â Â Â Â  (2) The director shall, to assist in the identification of architectural barriers and in the development of the standards and specifications referred to in subsection (1) of this section, be assisted by the Oregon Disabilities Commission or its designee. [1971 c.320 Â§3; 1973 c.539 Â§3; 1979 c.133 Â§3; 1983 c.740 Â§169; 1987 c.414 Â§27b; 1987 c.672 Â§1; 1989 c.224 Â§111; 1989 c.703 Â§1; 1993 c.503 Â§3; 1993 c.744 Â§75a]

Â Â Â Â Â  447.231 Rules to eliminate architectural barriers. Notwithstanding any other provision of law and the authority of any board within the Department of Consumer and Business Services, the Director of the Department of Consumer and Business Services shall adopt rules to conform the state building code to the Americans with Disabilities Act and the Fair Housing Act and the regulations adopted thereunder. In addition, the director shall adopt rules to conform the state building code to the provisions of ORS 447.210 to 447.280, to the extent to which any statute is stricter than the Americans with Disabilities Act or the Fair Housing Act. [1991 c.691 Â§2; 1993 c.503 Â§4; 2003 c.14 Â§269]

Â Â Â Â Â  447.233 Accessible parking space requirements; inspection of spaces; violation. (1) The Director of the Department of Consumer and Business Services shall include in the state building code, as defined in ORS 455.010, a requirement that the number of accessible parking spaces specified in subsection (2) of this section be provided for affected buildings subject to the state building code and that the spaces be signed as required by subsection (2) of this section. Spaces may also be marked in a manner specified in the state building code.

Â Â Â Â Â  (2)(a) The number of accessible parking spaces shall be:

______________________________________________________________________________

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  RequiredÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Required

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  RequiredÂ Â Â Â Â Â Â Â Â Â Â Â Â  Minimum NumberÂ Â Â  Minimum Number of

Â Â Â Â Â Â  Total ParkingÂ Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Number ofÂ Â Â Â Â Â  Number of VanÂ Â Â Â Â Â Â Â  ÂWheelchair User

Â Â Â Â Â Â Â Â Â Â Â Â  In
Lot
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Accessible SpacesÂ Â Â Â Â Â  Accessible SpacesÂ Â Â Â Â Â Â Â Â Â  OnlyÂ Spaces

Â Â Â  1Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â  25Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -

Â  26Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â  50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -

Â  51Â Â Â Â Â Â Â Â  toÂ Â Â Â Â Â Â  75Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  3Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -

Â  76Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  100Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -

101Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  150Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1

151Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1

201Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  300Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1

301Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  400Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1

401Â Â Â Â Â Â Â Â  toÂ Â Â Â Â  500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2

501Â Â Â Â Â Â Â Â  toÂ Â  1,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  2% of totalÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1 in every 8

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  accessible spaces or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  portion thereof

1,001Â Â  andÂ Â Â Â  overÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â  20 plus 1 for eachÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  -Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1 in every 8

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  100 over 1,000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  accessible spaces or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  portion thereof

______________________________________________________________________________

Â Â Â Â Â  (b) In addition, one in every eight accessible spaces, but not less than one, shall be van accessible. Where five or more parking spaces are designated accessible, any space that is designated as van accessible shall be reserved for wheelchair users. A van accessible parking space shall be at least nine feet wide and shall have an adjacent access aisle that is at least eight feet wide.

Â Â Â Â Â  (c) Accessible parking spaces shall be at least nine feet wide and shall have an adjacent access aisle that is at least six feet wide.

Â Â Â Â Â  (d) The access aisle shall be located on the passenger side of the parking space except that two adjacent accessible parking spaces may share a common access aisle.

Â Â Â Â Â  (e) A sign shall be posted for each accessible parking space. The sign shall be clearly visible to a person parking in the space, shall be marked with the International Symbol of Access and shall indicate that the spaces are reserved for persons with disabled person parking permits. A van accessible parking space shall have an additional sign marked ÂVan AccessibleÂ mounted below the sign. A van accessible parking space reserved for wheelchair users shall have a sign that includes the words ÂWheelchair User Only.Â

Â Â Â Â Â  (f) Accessible parking spaces and signs shall be designed in compliance with the standards set forth by the Oregon Transportation Commission in consultation with the Oregon Disabilities Commission.

Â Â Â Â Â  (3) No ramp or obstacle may extend into the parking space or the aisle, and curb cuts and ramps may not be situated in such a way that they could be blocked by a legally parked vehicle.

Â Â Â Â Â  (4) Parking spaces required by this section shall be maintained so as to meet the requirements of this section at all times and to meet the standards established by the state building code.

Â Â Â Â Â  (5) The director is authorized to inspect parking spaces and facilities and buildings subject to the provisions of this section, and to do whatever is necessary to enforce the requirements, including the maintenance requirements, of this section. Municipalities and counties may administer and enforce the requirements of this section in the manner provided under ORS 455.148 or 455.150 for administration and enforcement of specialty codes. All plans for parking spaces subject to the provisions of this section must be approved by the director prior to the creation of the spaces.

Â Â Â Â Â  (6) Requirements adopted under this section do not apply to long-term parking facilities at the
Portland
International
Airport
.

Â Â Â Â Â  (7) Any reported violation of this section shall be investigated by the administrative authority. The administrative authority shall make a final decision and order correction, if necessary, within 30 days of notification. Any aggrieved person may appeal within 30 days of the decision by the administrative authority to the appropriate municipal appeals board or, at the option of the local jurisdiction, directly to the Building Codes Structures Board established under ORS 455.132. The appeal shall be acted upon within 60 days of filing. The decision of the municipal appeals board may be appealed to the board. The board shall act on the appeal within 60 days of filing. All appeals to the board shall be filed in accordance with ORS 455.690. [1979 c.809 Â§2; 1981 c.275 Â§1; 1983 c.338 Â§930; 1987 c.187 Â§1; 1989 c.243 Â§15; 1991 c.741 Â§6; 1993 c.503 Â§8; 1993 c.744 Â§77; 2001 c.573 Â§5; 2007 c.468 Â§1]

Â Â Â Â Â  447.235 [1973 c.539 Â§11; 1989 c.224 Â§112; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.240 [1971 c.320 Â§4; 1973 c.539 Â§4; 1973 c.540 Â§1; 1974 c.36 Â§14; 1989 c.224 Â§113; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.241 Standards for renovating, altering or modifying certain buildings; barrier removal improvement plan. (1) Every project for renovation, alteration or modification to affected buildings and related facilities that affects or could affect the usability of or access to an area containing a primary function shall be made to insure that, to the maximum extent feasible, the paths of travel to the altered area and the rest rooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities, unless such alterations are disproportionate to the overall alterations in terms of cost and scope.

Â Â Â Â Â  (2) Alterations made to the path of travel to an altered area may be deemed disproportionate to the overall alteration when the cost exceeds 25 percent of the alteration to the primary function area.

Â Â Â Â Â  (3) If the cost of alterations to make the paths of travel to the altered area fully accessible is disproportionate to the cost of the overall alteration, the paths of travel shall be made accessible to the extent that it can be made accessible without incurring disproportionate costs.

Â Â Â Â Â  (4) In choosing which accessible elements to provide under this section, priority shall be given to those elements that will provide the greatest access. Elements shall be provided in the following order:

Â Â Â Â Â  (a) Parking;

Â Â Â Â Â  (b) An accessible entrance;

Â Â Â Â Â  (c) An accessible route to the altered area;

Â Â Â Â Â  (d) At least one accessible rest room for each sex or a single unisex rest room;

Â Â Â Â Â  (e) Accessible telephones;

Â Â Â Â Â  (f) Accessible drinking fountains; and

Â Â Â Â Â  (g) When possible, additional accessible elements such as storage and alarms.

Â Â Â Â Â  (5) A series of small alterations to an area served by a single path of travel does not satisfy the obligation to provide an accessible path of travel created under subsection (1) of this section.

Â Â Â Â Â  (6) If an area containing a primary function has been altered without providing an accessible path of travel to the area and subsequent alterations affecting the same path of travel are undertaken within three years of the original alteration, the total cost of the alterations to the primary function area on the path of travel during the preceding three-year period shall be considered in determining whether the cost of making the path of travel accessible is disproportionate.

Â Â Â Â Â  (7)(a) A barrier removal improvement plan may satisfy the requirements of subsection (1) of this section. The plan shall require an equivalent or greater level of barrier removal than required by subsection (1) of this section.

Â Â Â Â Â  (b) The barrier removal improvement plan shall include:

Â Â Â Â Â  (A) A letter of participation from the building owner;

Â Â Â Â Â  (B) A building survey that identifies existing architectural barriers;

Â Â Â Â Â  (C) An improvement plan and time schedule for removal of architectural barriers; and

Â Â Â Â Â  (D) An implementation agreement.

Â Â Â Â Â  (c) The barrier removal improvement plan may be reviewed and accepted through the waiver process under ORS 447.250. The plan shall be reviewed upon completion or every three years for compliance with the requirements of this section.

Â Â Â Â Â  (8) For purposes of this section, Âprimary functionÂ is a major activity for which the facility is intended. [1993 c.503 Â§7]

Â Â Â Â Â  447.243 [1973 c.539 Â§6; 1989 c.224 Â§114; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.245 [1973 c.539 Â§17; 1973 c.540 Â§3; repealed by 1993 c.503 Â§14]

Â Â Â Â Â  447.247 Elevators required; criteria; rules. (1) Elevators are required:

Â Â Â Â Â  (a) In all shopping centers, shopping malls, professional offices of health care providers and government buildings that are covered by Title II of the Americans with Disabilities Act;

Â Â Â Â Â  (b) In all other commercial facilities, private entities and places of public accommodation covered by Title III of the Americans with Disabilities Act that have more than one floor level and more than 3,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building; and

Â Â Â Â Â  (c) In all private membership clubs and churches that have more than one floor level and more than 4,000 square feet in ground area or that are more than 20 feet in height, measured from the top surface of the lowest flooring to the highest interior overhead finish of the building.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may by rule create exceptions to the requirements of this section if this section would require an elevator in a building that would not be required to have an elevator under the provisions of the Americans with Disabilities Act or the Fair Housing Act. [1993 c.503 Â§6; 1995 c.307 Â§2]

Â Â Â Â Â  447.250 Waiver or modification of standards and specifications; appeals board; procedures; fees. (1) When a person or governmental entity undertaking the construction, renovation, alteration or modification of an affected building or its related facilities determines that a particular standard or specification exceeds the standards or specifications imposed by the Americans with Disabilities Act and the Fair Housing Act, and that full compliance with the standard or specification is impractical in that it would defeat the purpose of the project proposed or in process, it may apply to the appeals board having jurisdiction over the project for a waiver or modification of such standard or specification, setting forth the reasons for its determination and a proposal for the work complying with the particular standard or specification to the maximum extent that it considers practical.

Â Â Â Â Â  (2)(a) For projects involving a state correctional facility as defined in ORS 421.005 (2), or a local correctional facility, as defined in ORS 169.005, the appeals board referred to in subsection (1) of this section is the Building Codes Structures Board established under ORS 455.132.

Â Â Â Â Â  (b) For all other projects, the appeals board referred to in subsection (1) of this section is the appeals board established under ORS 455.020 (4) by the municipality having jurisdiction over the project.

Â Â Â Â Â  (3) The appeals board shall thereupon investigate the application. The board in its investigation shall be required to seek the advice of the Oregon Disabilities Commission or its designee in dealing with architectural barrier waivers. If the appeals board finds that the proposal submitted with the application would constitute a substantial compliance with, or an acceptable alternative to, the particular standard or specification in view of the objectives of ORS 447.210 to 447.280, the waiver shall be granted. If the board finds otherwise, the application shall be promptly denied with notice to the requesting person or governmental entity of the denial.

Â Â Â Â Â  (4) The findings of the appeals board shall include the estimated building costs and the additional cost of construction to conform to the requirements of ORS 447.210 to 447.280 over the cost of a nonconforming feature or any other special reason or circumstance that, in the judgment of the board, justifies the decision.

Â Â Â Â Â  (5) Any person aggrieved by the final decision of an appeals board may within 30 days of the decision appeal to the Director of the Department of Consumer and Business Services. In the case where no appeals board has been created the director shall have original jurisdiction of an application for a waiver. The applicant for a waiver or an appeal shall submit a fee of $20 payable to the director with the request for waiver or appeal. In determining an appeal or an original application, the procedures and standards of subsections (1) to (4) of this section shall apply to the director. [1971 c.320 Â§5; 1973 c.539 Â§7; 1979 c.133 Â§4; 1987 c.672 Â§3; 1989 c.224 Â§115; 1989 c.703 Â§2; 1993 c.744 Â§78; 1995 c.307 Â§3; 2001 c.517 Â§6]

Â Â Â Â Â  447.255 Access to lottery-funded facilities by persons with disabilities. (1) It is the intent of the Legislative Assembly that any affected buildings, the construction costs of which are paid for in whole or in part by lottery funds, shall be accessible to and usable by persons with disabilities in the manner prescribed in ORS 447.210 to 447.280.

Â Â Â Â Â  (2) Promotional and marketing programs described by this section shall promote and identify lottery-funded facilities as accessible to and usable by persons with disabilities whenever appropriate. [1989 c.909 Â§49; formerly 461.730; 1993 c.503 Â§9; 2005 c.835 Â§29]

Â Â Â Â Â  447.260 Rules. (1) The Director of the Department of Consumer and Business Services may promulgate rules reasonably necessary to implement and enforce ORS 447.210 to 447.280 as part of the structural code including, but not limited to, rules authorizing the director to waive or modify any standards and specifications with respect to work on affected buildings and their related facilities where the director determines, with respect to emergency or temporary construction, that compliance with such standards or specifications would not be necessary to fulfill the objectives of ORS 447.210 to 447.280 or would be impractical.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall by rule establish criteria for determining the lowest flooring of a building for the purposes of the definition of Âaffected buildingsÂ provided by ORS 447.210 and for the purposes of ORS 447.247. [1971 c.320 Â§6; 1973 c.539 Â§8; 1979 c.133 Â§5; 1993 c.503 Â§10; 1993 c.744 Â§76; 1995 c.307 Â§4]

Â Â Â Â Â  447.270 Cooperation with public officials and agencies required. The Director of the Department of Consumer and Business Services or the designated representative of the director shall cooperate with and receive the assistance of all persons, all appropriate elective or appointive public officials and all state or governmental agencies in carrying out the responsibilities of the director under ORS 447.210 to 447.280. [1971 c.320 Â§7; 1973 c.539 Â§9]

Â Â Â Â Â  447.275 Nonliability for emergency exit deficiencies. Architects, engineers or other persons designing buildings; contractors and other persons erecting buildings; building officials, plans examiners, inspectors, the Director of the Department of Consumer and Business Services, the State Fire Marshal, State Fire Marshal deputies, municipal fire marshals or municipal deputies inspecting buildings; or a municipal appeals board shall be relieved of any personal or financial liability from persons suffering injury or death or those personsÂ heirs as the result of exiting deficiencies during emergencies resulting from access for persons with disabilities required by ORS 447.210 to 447.280 or standards adopted under them. [1979 c.133 Â§8; 1989 c.224 Â§116; 1991 c.67 Â§123]

Â Â Â Â Â  447.280 Enforcement powers. The provisions of ORS 447.210 to 447.280 and rules adopted under them shall be considered part of the state building code and violations shall be subject to the provisions of ORS 455.450. [1971 c.320 Â§8; 1973 c.539 Â§10; 1979 c.133 Â§6]

Â Â Â Â Â  447.310 Standards for curbing. (1) The standard for construction of curbs on each side of any city street, county road or state highway, or any connecting street, road or highway for which curbs and sidewalks have been prescribed by the governing body of the city or county or Department of Transportation having jurisdiction thereover, shall require not less than two curb cuts or ramps per lineal block to be located on or near the crosswalks at intersections. Each curb cut or ramp shall be at least 48 inches wide, where possible, and a minimum of 36 inches wide where a 48-inch width will not fit, at a slope not to exceed one-inch rise per 12-inch run. If a slope of 1:12 will not fit, a slope between 1:10 and 1:12 is allowed for a maximum rise of six inches and a slope between 1:8 and 1:10 is allowed for a maximum rise of three inches. In no case shall the slope exceed 1:8.

Â Â Â Â Â  (2) Standards set for curb cuts and ramps under subsection (1) of this section shall apply whenever a curb or sidewalk is constructed or replaced at any point in a block which gives reasonable access to a crosswalk. [1973 c.176 Â§1; 1975 c.468 Â§1; 1989 c.224 Â§117; 1993 c.503 Â§13]

Â Â Â Â Â  447.610 [1957 c.278 Â§1; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.620 [1957 c.278 Â§Â§2,13,22; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.630 [1957 c.278 Â§3; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.640 [1957 c.278 Â§4; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.650 [1957 c.278 Â§6; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.660 [1957 c.278 Â§Â§5,7,9,10; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.670 [1957 c.278 Â§8; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.680 [1957 c.278 Â§Â§11,12; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.690 [1957 c.278 Â§Â§14,15,16; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.700 [1957 c.278 Â§Â§17,18; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.710 [1957 c.278 Â§19; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.720 [1957 c.278 Â§17; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.730 [1957 c.278 Â§20; repealed by 1979 c.57 Â§3]

Â Â Â Â Â  447.800 [1975 c.677 Â§1; 1977 c.58 Â§1; 1981 s.s. c.10 Â§1; 1983 c.42 Â§1; renumbered 284.800 in 1987]

Â Â Â Â Â  447.805 [1975 c.677 Â§2; 1981 c.754 Â§1; renumbered 284.805 in 1987]

Â Â Â Â Â  447.810 [1975 c.677 Â§2a; renumbered 284.810 in 1987]

Â Â Â Â Â  447.815 [1975 c.677 Â§2b; 1981 c.754 Â§2; renumbered 284.815 in 1987]

Â Â Â Â Â  447.820 [1975 c.677 Â§3; 1983 c.573 Â§1; renumbered 284.820 in 1987]

Â Â Â Â Â  447.825 [1975 c.677 Â§4; 1977 c.58 Â§2; renumbered 284.825 in 1987]

Â Â Â Â Â  447.830 [1975 c.677 Â§5; repealed by 1977 c.58 Â§3; (447.831 and 447.834 enacted in lieu of 447.830)]

Â Â Â Â Â  447.831 [1977 c.58 Â§4 (enacted in lieu of 447.830); renumbered 284.831 in 1987]

Â Â Â Â Â  447.834 [1977 c.58 Â§5 (enacted in lieu of 447.830); renumbered 284.834 in 1987]

Â Â Â Â Â  447.835 [1975 c.677 Â§6; 1977 c.58 Â§6; renumbered 284.835 in 1987]

Â Â Â Â Â  447.840 [1975 c.677 Â§7; 1977 c.58 Â§7; renumbered 284.840 in 1987]

Â Â Â Â Â  447.845 [1975 c.677 Â§8; 1981 c.754 Â§3; renumbered 284.845 in 1987]

Â Â Â Â Â

Â Â Â Â Â  447.850 [1975 c.677 Â§9; 1977 c.58 Â§8; renumbered 284.850 in 1987]

Â Â Â Â Â  447.855 [1975 c.677 Â§9a; renumbered 284.855 in 1987]

Â Â Â Â Â  447.860 [1975 c.677 Â§10; renumbered 284.860 in 1987]

Â Â Â Â Â  447.865 [1975 c.677 Â§11; 1977 c.58 Â§9; renumbered 284.865 in 1987]

Â Â Â Â Â  447.875 [1977 c.319 Â§1; renumbered 284.875 in 1987]

Â Â Â Â Â  447.880 [1977 c.319 Â§2; renumbered 284.880 in 1987]

Â Â Â Â Â  447.990 [Subsection (2) enacted as 1957 c.278 Â§21; 1973 c.734 Â§4; 1973 c.835 Â§232; 1979 c.57 Â§2; repealed by 1981 c.438 Â§46]

PENALTIES

Â Â Â Â Â  447.992 Civil penalties. The State Plumbing Board may impose a civil penalty for a violation of ORS 447.010 to 447.156 and 447.992 or rules adopted for the administration and enforcement of those sections. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§6]

_______________



Chapter 448

Chapter 448 Â Pool Facilities; Water and Sewage Systems

2007 EDITION

POOL FACILITIES; WATER & SEWAGE SYSTEMS

PUBLIC HEALTH AND SAFETY

448.005Â Â Â Â  Definitions for ORS 448.005 to 448.090

448.011Â Â Â Â  Authority of Department of Human Services; rules

448.015Â Â Â Â  Applicability of ORS 448.005 to 448.090

448.020Â Â Â Â  Permit required to construct or alter pool facilities

448.030Â Â Â Â  Permit application; contents; issuance or denial; plan review and construction permit fees

448.035Â Â Â Â  Annual license required to operate; fees; expiration date

448.037Â Â Â Â  Variance; application; fee

448.040Â Â Â Â  Entry on premises for inspection purposes; reports

448.051Â Â Â Â  Inspection of facilities; suspension or revocation of permit or license; hearings on suspension or revocation

448.060Â Â Â Â  Operating pool or other facility without permit; public nuisance; abatement

448.090Â Â Â Â  Disposition of moneys

448.095Â Â Â Â  Natural bathing places exempt

448.100Â Â Â Â  Delegation to county to administer ORS 448.005 to 448.060; standards; fees; suits involving validity of administrative rule

WATER SYSTEMS

(Generally)

448.115Â Â Â Â  Definitions for ORS 448.115 to 448.285

448.119Â Â Â Â  Application of ORS 448.119 to 448.285 and other provisions to water systems

448.123Â Â Â Â  Purpose

448.127Â Â Â Â  Short title

(Administration)

448.131Â Â Â Â  Water quality, construction and installation standards; rules; effect on existing facilities; fees

448.135Â Â Â Â  Variances; notice

448.140Â Â Â Â  Permit for operation of water system

448.145Â Â Â Â  When permit may be issued; compliance schedule; hearing; notice

448.150Â Â Â Â  Duties of department; fee

448.153Â Â Â Â  State Drinking Water Advisory Committee; rules

448.155Â Â Â Â  Technical assistance and training; public information

448.160Â Â Â Â  Emergency plans

448.165Â Â Â Â  Local government water service plans

448.170Â Â Â Â  Department agreement to authorize local government to exercise duties; suits involving validity of administrative rule

448.175Â Â Â Â  Department authority to order compliance

448.180Â Â Â Â  Waiver of construction standards

448.250Â Â Â Â  Remedy when system a health hazard; special master; sale of system

448.255Â Â Â Â  Notice of violation; content; hearing; order; appeal

448.265Â Â Â Â  Prohibited actions; nuisance abatement

448.268Â Â Â Â  Area of ground water concern; declaration

448.271Â Â Â Â  Transfer of property that includes well; testing; effect

(Federal Safe Drinking Water Act Administration)

448.273Â Â Â Â  Federal Safe Drinking Water Act administration

448.277Â Â Â Â  Department as administrator

(Cross Connections and Backflow Assemblies)

448.278Â Â Â Â  Program for regulating cross connections and backflow assemblies; fees

448.279Â Â Â Â  Certification of inspectors of cross connections and testers of backflow assemblies; fees; rules

(Civil Penalties)

448.280Â Â Â Â  Civil penalties; notice

448.285Â Â Â Â  Penalty schedule; factors to be considered in imposing penalty; rules

448.290Â Â Â Â  Process for imposing civil penalty; rules

(Jurisdiction of Cities)

448.295Â Â Â Â  Jurisdiction of cities over property used for system or sources

448.300Â Â Â Â  City ordinance authority

448.305Â Â Â Â  Special ordinance authority of certain cities

448.310Â Â Â Â  Investigation of complaints

448.315Â Â Â Â  Special police to enforce ORS 448.295

448.320Â Â Â Â  Jurisdiction over violations of city ordinances

448.325Â Â Â Â  Injunction to enforce city ordinances

(Water Pipes and Fittings)

448.330Â Â Â Â  Moratorium of pipe and fittings for potable water supply; acceptability criteria; exceptions; rules

OPERATOR CERTIFICATION FOR SEWAGE TREATMENT WORKS AND POTABLE WATER TREATMENT PLANTS

(Generally)

448.405Â Â Â Â  Definitions for ORS 448.405 to 448.465

448.407Â Â Â Â  Advisory committee to commission and Department of Human Services

448.409Â Â Â Â  Biennial report

(Sewage Treatment Works)

448.410Â Â Â Â  Authority and duties of Environmental Quality Commission; rules; fees

448.415Â Â Â Â  Certification required for operators

448.420Â Â Â Â  Special certification provisions

448.425Â Â Â Â  Deposit and use of fees

448.430Â Â Â Â  Certification exception

(Potable Water Treatment Plants)

448.450Â Â Â Â  Authority and duties of Department of Human Services; rules; fees

448.455Â Â Â Â  Certification required for operators

448.460Â Â Â Â  Special certification provisions

448.465Â Â Â Â  Deposit of fees

PENALTIES

448.990Â Â Â Â  Penalties for violations of pool facility or water system requirements

448.992Â Â Â Â  Sewage treatment works violation penalties

448.994Â Â Â Â  Potable water treatment plant violation penalty

POOL FACILITIES

Â Â Â Â Â  448.005 Definitions for ORS 448.005 to 448.090. As used in ORS 448.005 to 448.090, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBathhouseÂ means a structure that contains dressing rooms, showers and toilet facilities for use with an adjacent public swimming pool.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂPersonÂ has the meaning given that term in ORS 174.100, but also includes municipalities, recreation districts, counties and state agencies or instrumentalities.

Â Â Â Â Â  (5) ÂPublic spa poolÂ means a public swimming pool or wading pool designed primarily to direct water or air-enriched water under pressure onto the batherÂs body with the intent of producing a relaxing or therapeutic effect.

Â Â Â Â Â  (6) ÂPublic swimming poolÂ means an artificial structure, and its appurtenances, that contains water more than two feet deep, is expressly designated or used with the knowledge and consent of the owner or operator for swimming or recreational bathing, and is for the use of any segment of the public. ÂPublic swimming poolÂ includes, but is not limited to, swimming pools owned or operated by:

Â Â Â Â Â  (a) TravelersÂ accommodations;

Â Â Â Â Â  (b) Recreation parks;

Â Â Â Â Â  (c) Colleges;

Â Â Â Â Â  (d) Schools;

Â Â Â Â Â  (e) Organizational camps as defined in ORS 446.310;

Â Â Â Â Â  (f) Clubs;

Â Â Â Â Â  (g) Associations;

Â Â Â Â Â  (h) Business establishments for their patrons or employees;

Â Â Â Â Â  (i) Private persons and that are open to the public;

Â Â Â Â Â  (j) Recreation districts;

Â Â Â Â Â  (k) Municipalities;

Â Â Â Â Â  (L) Counties; or

Â Â Â Â Â  (m) State agencies.

Â Â Â Â Â  (7) ÂPublic wading poolÂ means an artificial structure, and its appurtenances, that contains water less than two feet deep, is expressly designated or used with the knowledge and consent of the owner or operator for wading or recreational bathing, and is for the use of any segment of the public, whether limited to patrons of a companion facility or not.

Â Â Â Â Â  (8) ÂRecreation parkÂ means those facilities as defined by ORS 446.310.

Â Â Â Â Â  (9) ÂTravelersÂ accommodationÂ means those facilities as defined by ORS 446.310.

Â Â Â Â Â  (10) ÂVarianceÂ means written permission from the department for a public swimming pool, public spa pool or public wading pool to be operated when it does not comply with all the applicable rules for public swimming pools, public spa pools or public wading pools. [1961 c.566 Â§1; 1973 c.215 Â§1; 1979 c.453 Â§1; 1983 c.707 Â§22; 1983 c.781 Â§1; 1999 c.59 Â§125; 2001 c.104 Â§186; 2001 c.900 Â§195]

Â Â Â Â Â  448.010 [Repealed by 1961 c.566 Â§2 (448.011 enacted in lieu of 448.010)]

Â Â Â Â Â  448.011 Authority of Department of Human Services; rules. The Department of Human Services shall make such rules pertaining to the submission of plans for construction, issuance of permits, design, construction, size, shape, purification equipment, piping, operation, sanitation and accident prevention for public swimming pools, public spa pools, public wading pools and bathhouses as it deems necessary. [1961 c.566 Â§3 (enacted in lieu of 448.010); 1971 c.650 Â§24; 1973 c.215 Â§2; 1999 c.929 Â§8]

Â Â Â Â Â  448.015 Applicability of ORS 448.005 to 448.090. ORS 448.005 to 448.090 shall not apply to those facilities described in ORS 446.435. [1983 c.781 Â§6]

Â Â Â Â Â  448.020 Permit required to construct or alter pool facilities. No person shall construct or perform a major alteration or reconstruction of a public swimming pool, public spa pool, public wading pool or bathhouse without a permit to do so from the Department of Human Services. [Amended by 1961 c.566 Â§4; 1973 c.215 Â§3; 1979 c.453 Â§2; 1999 c.929 Â§1]

Â Â Â Â Â  448.030 Permit application; contents; issuance or denial; plan review and construction permit fees. (1) Any person desiring to construct any public swimming pool, public spa pool, public wading pool or bathhouse shall file application for a permit to do so with the Department of Human Services.

Â Â Â Â Â  (2) The application shall be accompanied by a description of the sources of water supply, amount and quality of water available and intended to be used, method and manner of water purification, treatment, disinfection, heating, regulating and cleaning, lifesaving apparatus, and measures to insure safety of bathers, measures to insure personal cleanliness of bathers, methods and manner of washing, disinfecting, drying and storing bathing apparel and towels, and all other information and statistics that may be required by the department. The department shall either approve or reject the application based upon the plans submitted and either issue or deny the construction permit.

Â Â Â Â Â  (3) After a construction permit is issued and upon request, the department shall cause an investigation to be made of the proposed public swimming pool, public spa pool, public wading pool or bathhouse. If the department determines that the public swimming pool, public spa pool, public wading pool or bathhouse complies with the rules of the department, it shall issue a final approval which shall authorize the issuance of a license.

Â Â Â Â Â  (4) An applicant for a permit to construct a public swimming pool, public spa pool, public wading pool or bathhouse to be owned, operated or maintained by a person for profit, or in conjunction with a travelersÂ accommodation or recreation park, shall pay the department a plan review fee of $100 and a construction permit fee of $200, which entitles the holder to two inspections toward final approval. The department shall not impose any new standards after a second or any subsequent inspection. For any subsequent construction inspection necessary, the permit holder shall pay $100 for each inspection. [Amended by 1961 c.566 Â§5; 1973 c.215 Â§4; 1979 c.453 Â§3; 1979 c.696 Â§5a; 1981 c.749 Â§24; 1983 c.781 Â§2; 1999 c.929 Â§2]

Â Â Â Â Â  448.035 Annual license required to operate; fees; expiration date. (1) No person shall operate or maintain a public swimming pool, public spa pool, public wading pool or bathhouse without a license to do so from the Department of Human Services.

Â Â Â Â Â  (2) An annual fee of $100 shall be paid for a license to operate a public swimming pool, public spa pool, public wading pool or bathhouse. The annual fee for a license for a second or additional public swimming pool, public spa pool, public wading pool or bathhouse, or any combination thereof, on the same site shall be an amount equal to 60 percent of the fee for the first license.

Â Â Â Â Â  (3) Licenses issued under this section expire annually on a date set by rule. [1961 c.566 Â§7; 1973 c.215 Â§5; 1977 c.284 Â§6; 1979 c.453 Â§4; 1979 c.696 Â§6a; 1983 c.781 Â§3; 1999 c.929 Â§3]

Â Â Â Â Â  448.037 Variance; application; fee. (1) A person applying for a variance shall submit a variance application accompanied by a fee of $150 to the Department of Human Services. If the department approves the application, a variance shall be granted, stating the terms and conditions thereof.

Â Â Â Â Â  (2) The department may waive the fee for variance requests precipitated by change in the departmentÂs rules.

Â Â Â Â Â  (3) The department may not delegate the responsibility under subsection (1) of this section under the provision of ORS 448.100. [1983 c.781 Â§5]

Â Â Â Â Â  448.040 Entry on premises for inspection purposes; reports. For the purposes of ORS 448.005 to 448.090, the Director of Human Services may at all reasonable times enter upon any part of the premises of public bathing and swimming places to make examination and investigation to determine the sanitary conditions of such places and whether ORS 448.005 to 448.090 or the rules of the Department of Human Services pertaining to public swimming pools, public spa pools, public wading pools or bathhouses are being violated. [Amended by 1961 c.566 Â§14; 1973 c.215 Â§6; 1979 c.453 Â§5; 1999 c.929 Â§5]

Â Â Â Â Â  448.050 [Repealed by 1961 c.566 Â§9 (448.051 enacted in lieu of 448.050)]

Â Â Â Â Â  448.051 Inspection of facilities; suspension or revocation of permit or license; hearings on suspension or revocation. (1) The Director of Human Services shall inspect all public swimming pools, public spa pools, public wading pools and bathhouses to determine the sanitary conditions of such places and whether ORS 448.005 to 448.090 and the rules of the Department of Human Services pertaining to public swimming pools, public spa pools, public wading pools and bathhouses are being violated.

Â Â Â Â Â  (2) If the director determines that a public swimming pool, public spa pool, public wading pool or bathhouse is being operated or maintained in violation of the rules of the department or is found to be insanitary, unclean or dangerous to public health or safety the director may suspend, revoke or deny the permit or license issued under ORS 448.030 or 448.035 in accordance with ORS chapter 183. [1961 c.566 Â§10; (enacted in lieu of 448.050); 1973 c.215 Â§7; 1979 c.453 Â§6; 1999 c.929 Â§6]

Â Â Â Â Â  448.060 Operating pool or other facility without permit; public nuisance; abatement. (1) No public swimming pool, public spa pool, public wading pool or bathhouse shall remain open to the public after the permit or license to operate such facilities has been suspended, denied or revoked.

Â Â Â Â Â  (2) Any public swimming pool, public spa pool, public wading pool or bathhouse constructed, operated or maintained contrary to ORS 448.005 to 448.090, is a public nuisance, dangerous to health.

Â Â Â Â Â  (3) Such nuisance may be abated or enjoined in an action brought by the Director of Human Services or may be summarily abated in the manner provided by law for the summary abatement of public nuisances dangerous to health. [Amended by 1961 c.566 Â§15; 1973 c.215 Â§8; 1979 c.453 Â§7; 1999 c.929 Â§7]

Â Â Â Â Â  448.070 [1961 c.566 Â§13; repealed by 1973 c.215 Â§10]

Â Â Â Â Â  448.080 [1961 c.566 Â§12; repealed by 1973 c.215 Â§10]

Â Â Â Â Â  448.090 Disposition of moneys. All moneys collected under ORS 448.005 to 448.090 shall be paid into the General Fund in the State Treasury for credit to the Public Health Account and such moneys hereby are appropriated continuously and shall be used only for the administration and enforcement of ORS 448.005 to 448.090. [1961 c.566 Â§8; 1973 c.427 Â§10]

Â Â Â Â Â  448.095 Natural bathing places exempt. No provisions of ORS 448.005 to 448.100 apply to natural bathing places. [1979 c.453 Â§9]

Â Â Â Â Â  448.100 Delegation to county to administer ORS 448.005 to 448.060; standards; fees; suits involving validity of administrative rule. (1) The Director of Human Services shall delegate to any county board of commissioners that requests any of the authority, responsibilities and functions of the Director of Human Services under ORS 448.005, 448.011, 448.020 to 448.035, 448.040 to 448.060 and this section if the director determines that the county is able to carry out the rules of the Department of Human Services relating to fee collection, licensing, inspections, enforcement and issuance and revocation of permits and certificates in compliance with standards for enforcement by the counties and monitoring by the department. Such standards shall be established by the department in consultation with the appropriate county officials and in accordance with ORS 431.345. The department shall review and monitor each countyÂs performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a county is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the department for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The county may determine the amount of, and retain, any fee for any function undertaken pursuant to subsection (1) of this section or use the fee schedules pursuant to ORS 448.030 and 448.035. A county to whom licensing, inspection and enforcement authority has been delegated under this section shall collect and remit to the department a fee to support the activities of the department under this section. The fee shall be established by the department and the Conference of Local Health Officials based upon a budget and formula for funding activities described in this section. The department and the Conference of Local Health Officials shall consult with associations representing
Oregon
cities, special districts and the lodging industry in establishing the fee. In the event the department and the Conference of Local Health Officials cannot reach agreement on the budget and formula, the department shall submit its budget proposal to the Legislative Assembly.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of county administration of functions pursuant to subsection (1) of this section and involving the validity of a rule promulgated by the department, the department shall be made a party to the action, suit or proceeding. [1973 c.215 Â§9; 1975 c.790 Â§2; 1983 c.370 Â§2; 1999 c.929 Â§4]

Â Â Â Â Â  448.110 [Repealed by 1967 c.344 Â§10]

WATER SYSTEMS

(Generally)

Â Â Â Â Â  448.115 Definitions for ORS 448.115 to 448.285. As used in ORS 448.115 to 448.285, 454.235 and 454.255 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConnectionÂ means the connection between a water system and a customer that enables the customer to receive potable water from the system.

Â Â Â Â Â  (2) ÂConstruction standardsÂ means criteria for constructing or installing water system facilities.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (5) ÂEmergencyÂ means a condition resulting from an unusual calamity such as a flood, an earthquake or an accidental spill of hazardous material that can endanger the quality of the water produced by a water system.

Â Â Â Â Â  (6) ÂOperational requirementsÂ means requirements that prescribe the manner in which water systems must be operated.

Â Â Â Â Â  (7) ÂPermitÂ means a document issued to a water system that authorizes it to commence or continue to operate in the State of Oregon and lists the conditions the system must meet to continue operating.

Â Â Â Â Â  (8) ÂSafe drinking waterÂ means water that is sufficiently free from biological, chemical, radiological or physical impurities such that individuals will not be exposed to disease or harmful physiological effects.

Â Â Â Â Â  (9) ÂSanitary surveyÂ means an on-site review of the source, facilities, equipment, operation and maintenance of a water system, including related land uses, for the purpose of evaluating the capability of that water system to produce and distribute safe drinking water.

Â Â Â Â Â  (10) ÂSpecial masterÂ means the person appointed by the court to administrate the water system.

Â Â Â Â Â  (11) ÂVarianceÂ means permission from the agency for a water system to provide water that does not meet water quality standards.

Â Â Â Â Â  (12) ÂWater supplierÂ means any person, group of persons, municipality, district, corporation or entity that owns or operates a water system.

Â Â Â Â Â  (13) ÂWater systemÂ means a system for the provision of water for human consumption through pipes or other constructed conveyances.

Â Â Â Â Â  (14) ÂWaterborne diseaseÂ means disease caused by chemical, physical, radiological or biological agents epidemiologically associated with infection, illness or disability that is transported to human beings by water that has been ingested or through contact as in bathing or other domestic uses. [1981 c.749 Â§2; 1983 c.271 Â§3; 1985 c.178 Â§4; 1997 c.249 Â§145; 1999 c.59 Â§126; 1999 c.653 Â§1; 2001 c.900 Â§196]

Â Â Â Â Â  448.119 Application of ORS 448.119 to 448.285 and other provisions to water systems. Before a water system is subject to regulation under ORS 448.119 to 448.285, 454.235 and 454.255, the system must have at least four service connections, or it must serve water to public or commercial premises which are used by an average of at least 10 individuals daily at least 60 days each year. In a housing subdivision of four or more living units where the water service connections of individual units are only two or three per water system, at the discretion of the Director of Human Services, the Department of Human Services may regulate the water systems within the subdivision under ORS 448.119 to 448.285, 454.235 and 454.255. [1981 c.749 Â§3; 1985 c.178 Â§5; 1997 c.249 Â§146]

Â Â Â Â Â  448.120 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  448.123 Purpose. (1) It is the purpose of ORS 448.119 to 448.285, 454.235 and 454.255 to:

Â Â Â Â Â  (a) Ensure that all Oregonians have safe drinking water.

Â Â Â Â Â  (b) Provide a simple and effective regulatory program for drinking water systems.

Â Â Â Â Â  (c) Provide a means to improve inadequate drinking water systems.

Â Â Â Â Â  (2) In carrying out the purpose set forth in subsection (1) of this section, the Department of Human Services shall act in accordance with the goal set forth in ORS 468B.155.

Â Â Â Â Â  (3) If, in carrying out any duty prescribed by law, the department acquires information related to ground water quality in Oregon, the department shall forward a copy of the information to the centralized repository established pursuant to ORS 468B.167. [1981 c.749 Â§4; 1989 c.833 Â§50; 1997 c.249 Â§147; 2007 c.71 Â§136]

Â Â Â Â Â  448.127 Short title. ORS 448.119 to 448.285, 454.235 and 454.255 may be referred to as the Oregon Drinking Water Quality Act. [1981 c.749 Â§5; 1997 c.249 Â§148]

Â Â Â Â Â  448.130 [Repealed by 1967 c.344 Â§10]

(Administration)

Â Â Â Â Â  448.131 Water quality, construction and installation standards; rules; effect on existing facilities; fees. (1) The Department of Human Services shall adopt water quality standards that are necessary to protect the public health through insuring safe drinking water within a water system.

Â Â Â Â Â  (2) In order to insure safe drinking water, the department shall prescribe:

Â Â Â Â Â  (a) Construction standards governing the performance of a water system insofar as they relate to the safety of drinking water.

Â Â Â Â Â  (b) Standards for the operation of water systems in so far as they relate to the delivery of safe drinking water.

Â Â Â Â Â  (c) Other standards and requirements considered necessary by the department to insure safe drinking water.

Â Â Â Â Â  (3) The department shall require that construction and installation plans be submitted and approved before construction begins on new systems or substantial improvements are made to old systems. The department may adopt rules exempting certain water systems from the plan review process.

Â Â Â Â Â  (4) The department may impose and collect a fee from a water supplier for reviewing construction and installation plans.

Â Â Â Â Â  (5) Nothing in this section authorizes the department to require alterations of existing facilities unless alterations are necessary to insure safe drinking water. [1981 c.749 Â§6]

Â Â Â Â Â  448.135 Variances; notice. (1) The Department of Human Services may grant variances from standards if:

Â Â Â Â Â  (a) There is no unreasonable risk to health;

Â Â Â Â Â  (b) The water supplier has provided sufficient evidence to confirm that the best available treatment techniques are unable to treat the water in question so that it meets maximum contaminant levels;

Â Â Â Â Â  (c) The water supplier agrees to notify the customers of the water supplier at appropriate intervals, as determined by the department, why the water system is, or remains, out of compliance with standards;

Â Â Â Â Â  (d) The water supplier agrees to adhere to a compliance schedule, if the department prescribes one, which outlines how the water supplier intends to achieve compliance with standards. If a schedule is prescribed, it must be reviewed and evaluated every three years; and

Â Â Â Â Â  (e) The department has announced its intention to grant a variance and has either:

Â Â Â Â Â  (A) Held a public hearing in the affected area prior to granting the variance; or

Â Â Â Â Â  (B) Served notice of intent to grant the variance either personally, or by registered or certified mail to all customers connected to the water system, or by publication in a newspaper in general circulation in the area. If no hearing is requested within 10 days of the date that notice is given, the department may grant the variance.

Â Â Â Â Â  (2) The Department of Human Services may grant variances from standards requiring the use of a specified water treatment technique if the department:

Â Â Â Â Â  (a) Determines that the use of a specified water treatment technique is not necessary to protect the public health based on the nature of the raw water source for a public water system;

Â Â Â Â Â  (b) Has conditioned the variance as required by the federal Safe Drinking Water Act, 42 U.S.C. 300g-4;

Â Â Â Â Â  (c) Has announced its intent to grant a variance and has either:

Â Â Â Â Â  (A) Held a public hearing in the area prior to granting the variance; or

Â Â Â Â Â  (B) Served notice of intent to grant the variance either personally, or by registered or certified mail to all customers connected to the water system, or by publication in a newspaper in general circulation in the area. If no hearing is requested within 10 days of the date that notice is given, the department may grant the variance; and

Â Â Â Â Â  (d) Promptly notifies the administrator of the United States Environmental Protection Agency of any variance granted, as required by the federal Safe Drinking Water Act, 42 U.S.C. 300g-4. [1981 c.749 Â§7; 1983 c.271 Â§5; 2007 c.559 Â§1]

Â Â Â Â Â  448.140 Permit for operation of water system. A water system that does not comply with the rules and standards of the Department of Human Services shall be operated only after the water supplier has received a permit for the system from the department if:

Â Â Â Â Â  (1) The department has not granted a variance from standards as provided under ORS 448.135 to the water supplier; and

Â Â Â Â Â  (2) The water system is providing water that does not meet maximum contaminant standards as determined by an investigation conducted by the department under ORS 448.150. [1981 c.749 Â§8]

Â Â Â Â Â  448.145 When permit may be issued; compliance schedule; hearing; notice. (1) A permit shall be issued by the Department of Human Services when there are economic or other compelling factors such that the water supplier is unable to install the water treatment facilities or to meet the maximum contaminant levels.

Â Â Â Â Â  (2) The department shall prescribe a compliance schedule, including interim measures to eliminate the risk to health, which sets a specific time limit for the water supplier operating on a permit to install the water treatment facilities or to meet the maximum contaminant levels.

Â Â Â Â Â  (3) For so long as the water supplier operates on a permit, it must notify its customers at least once every three months why the water system is, or remains, out of compliance.

Â Â Â Â Â  (4) When the department announces its intention to grant a permit, it shall:

Â Â Â Â Â  (a) Hold a public hearing in the affected area prior to granting the permit; or

Â Â Â Â Â  (b) Serve notice of intent to issue the permit either personally, or by registered or certified mail to all customers connected to the water system, or by publication in a newspaper in general circulation in the area. If no hearing is requested within 10 days of the date that notice is given, the department may finalize the permit.

Â Â Â Â Â  (5) The document evidencing the permit shall contain a statement of the conditions under which the water system may operate. [1981 c.749 Â§9; 1983 c.271 Â§6]

Â Â Â Â Â  448.150 Duties of department; fee. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Conduct periodic sanitary surveys of drinking water systems and sources, take water samples and inspect records to ensure that the systems are not creating an unreasonable risk to health. The department shall provide written reports of such examinations to the local health administrators and water suppliers. The department may impose a fee on water suppliers to recover the costs of conducting the periodic sanitary surveys.

Â Â Â Â Â  (b) Require regular water sampling by water suppliers to determine compliance with water quality standards established by the department. These samples shall be analyzed in a laboratory approved by the department. The results of the laboratory analysis of a sample shall be reported to the department by the water supplier, unless direct laboratory reporting is authorized by the water supplier. The laboratory performing the analysis shall report the validated results of the analysis directly to the department and to the water supplier if the analysis shows that a sample contains contaminant levels in excess of any maximum contaminant level specified in the water quality standards.

Â Â Â Â Â  (c) Investigate any water system that fails to meet the water quality standards established by the department.

Â Â Â Â Â  (d) Require every water supplier that provides drinking water that is from a surface water source to conduct sanitary surveys of the watershed as may be considered necessary by the department for the protection of public health. The water supplier shall make written reports of such sanitary surveys of watersheds promptly to the department and to the local health department.

Â Â Â Â Â  (e) Investigate reports of waterborne disease pursuant to its authority under ORS 431.110 and take necessary actions as provided for in ORS 446.310, 448.030, 448.115 to 448.285, 454.235, 454.255 and 455.680 to protect the public health and safety.

Â Â Â Â Â  (f) Notify the Department of Environmental Quality of a potential ground water management area if, as a result of its water sampling under paragraphs (a) to (e) of this subsection, the Department of Human Services detects the presence in ground water of:

Â Â Â Â Â  (A) Nitrate contaminants at levels greater than 70 percent of the levels established pursuant to ORS 468B.165; or

Â Â Â Â Â  (B) Any other contaminants at levels greater than 50 percent of the levels established pursuant to ORS 468B.165.

Â Â Â Â Â  (2) The notification required under subsection (1)(f) of this section shall identify the substances detected in the ground water and all ground water aquifers that may be affected. [1981 c.749 Â§10; 1989 c.833 Â§51; 1989 c.946 Â§1; 1997 c.249 Â§149; 2005 c.696 Â§1; 2007 c.447 Â§1]

Â Â Â Â Â  448.153 State Drinking Water Advisory Committee; rules. (1) The State Drinking Water Advisory Committee is created to advise and assist the Department of Human Services on policies related to the protection, safety and regulation of public drinking water in
Oregon
.

Â Â Â Â Â  (2) The committee created under this section shall consist of 15 members appointed by the Public Health Officer. The officer shall make the appointments after considering nominees from:

Â Â Â Â Â  (a) Public water systems of cities with a population greater than 100,000;

Â Â Â Â Â  (b) Privately owned water systems;

Â Â Â Â Â  (c) Environmental advocacy groups;

Â Â Â Â Â  (d) The American Council of Engineering Companies of
Oregon
;

Â Â Â Â Â  (e) The Conference of Local Health Officials created by ORS 431.330;

Â Â Â Â Â  (f) The League of Oregon Cities;

Â Â Â Â Â  (g) The League of Women Voters of
Oregon
;

Â Â Â Â Â  (h) The
Oregon
Association of Water Utilities;

Â Â Â Â Â  (i) The
Oregon
Environmental Health Association;

Â Â Â Â Â  (j) The
Oregon
Environmental Laboratory Association;

Â Â Â Â Â  (k) The
Pacific Northwest
Section of the American Water Works Association;

Â Â Â Â Â  (L) The Special Districts Association of
Oregon
;

Â Â Â Â Â  (m) Organizations representing plumbers or backflow testers;

Â Â Â Â Â  (n) Water consumers; and

Â Â Â Â Â  (o) Watershed councils.

Â Â Â Â Â  (3) The committee shall adopt rules to govern its proceedings and shall select a chair and any other officers it considers necessary.

Â Â Â Â Â  (4) The members shall be appointed to serve for terms of three years. A vacancy on the committee shall be filled by appointment by the Public Health Officer for the unexpired term.

Â Â Â Â Â  (5) The committee shall meet regularly four times a year at times and places fixed by the chair of the committee. The committee may meet at other times specified by the chair or a majority of the members of the committee.

Â Â Â Â Â  (6) The Department of Human Services shall provide assistance and space for meetings as requested by the chair of the committee.

Â Â Â Â Â  (7) Members of the committee shall be entitled to actual and necessary expenses as provided by ORS 292.495 (2). [2007 c.572 Â§1]

Â Â Â Â Â  Note: 448.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 448 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Section 2, chapter 572, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. Notwithstanding the term of office specified in section 1 of this 2007 Act [448.153], of the members first appointed to the State Drinking Water Advisory Committee:

Â Â Â Â Â  (1) Five shall serve for terms ending June 30, 2009.

Â Â Â Â Â  (2) Five shall serve for terms ending June 30, 2010.

Â Â Â Â Â  (3) Five shall serve for terms ending June 30, 2011. [2007 c.572 Â§2]

Â Â Â Â Â  448.155 Technical assistance and training; public information. The Department of Human Services:

Â Â Â Â Â  (1) May provide technical assistance and organize, coordinate and conduct training for water system personnel.

Â Â Â Â Â  (2) Shall conduct a program designed to stimulate public participation in matters relating to water systems through public presentations, dissemination of informational materials and other similar efforts. [1981 c.749 Â§11]

Â Â Â Â Â  448.160 Emergency plans. (1) The Department of Human Services shall maintain a plan outlining actions to be taken by the department during emergencies relating to water systems.

Â Â Â Â Â  (2) The department may require that a water supplier compile an emergency plan if it appears necessary to the Director of Human Services. [1981 c.749 Â§12]

Â Â Â Â Â  448.165 Local government water service plans. (1) Counties may develop water service plans. These plans should encourage small water systems to combine management functions and to consolidate where possible. Water service plans must be in keeping with county land use plans.

Â Â Â Â Â  (2) Cities or counties, whichever have authority to issue building permits, must certify that the Department of Human Services has approved the construction and installation plans of a proposed water system development and the development plan does not violate city or county water service plans before issuing a building permit.

Â Â Â Â Â  (3) Counties or boundary commissions are authorized to approve the formation, consolidation and expansion of water systems not owned by cities in keeping with county and city plans. In doing so, counties or boundary commissions should consider whether water service is extended in a logical fashion and water systems have a financial base sufficient for operation and maintenance. [1981 c.749 Â§13]

Â Â Â Â Â  448.170 Department agreement to authorize local government to exercise duties; suits involving validity of administrative rule. (1) The Department of Human Services may enter into an agreement with a local governmental unit for the local governmental unit to perform the duties of the department under the Oregon Drinking Water Quality Act. The duration of the agreement, the duties to be performed and the remuneration to be paid by the department are subject to agreement by the department and the local governmental unit.

Â Â Â Â Â  (2) In any action, suit or proceeding arising out of county administration of functions pursuant to ORS 446.310, 448.030, 448.115 to 448.285, 454.235, 454.255, 455.170 and 757.005 and involving the validity of a rule adopted by the department, the department shall be made a party to the action, suit or proceeding. [1981 c.749 Â§14]

Â Â Â Â Â  448.175 Department authority to order compliance. Subject to ORS chapter 183, the Department of Human Services:

Â Â Â Â Â  (1) Shall require that the water suppliers give public notice of violations in the water system.

Â Â Â Â Â  (2) May refuse to allow expansion of or additional connections to a water system until the water system meets water quality standards and requirements.

Â Â Â Â Â  (3) May enter an order requiring a water supplier to acquire or construct a water system that provides water meeting department standards. When the order requires a city to acquire a water system, the system must have the majority of its facilities within the cityÂs adopted urban growth boundary. When the order is entered upon a city, the procedure described in ORS 454.235 to 454.255 shall be followed.

Â Â Â Â Â  (4) May enter an order requiring a water supplier that fails to comply with the schedule prescribed under ORS 448.140 to cease operation of the water system. [1981 c.749 Â§17]

Â Â Â Â Â  448.180 Waiver of construction standards. The Department of Human Services may grant waivers on construction standards if the department is satisfied there will be no unreasonable risk to health. [1983 c.271 Â§2]

Â Â Â Â Â  448.205 [1973 c.835 Â§Â§167,168; 1975 c.254 Â§1; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.210 [1973 c.835 Â§169; 1975 c.254 Â§2; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.215 [Formerly 449.215; 1975 c.254 Â§3; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.220 [Formerly 449.223; 1975 c.254 Â§4; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.222 [1975 c.254 Â§17; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.225 [Formerly 449.220; 1975 c.254 Â§5; 1979 c.696 Â§7; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.226 [1975 c.254 Â§16; 1979 c.696 Â§8; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.228 [1975 c.254 Â§17a; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.230 [Formerly 449.225; 1975 c.254 Â§6; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.235 [Formerly 449.235; 1975 c.254 Â§7; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.240 [Formerly 449.227; 1975 c.254 Â§8; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.245 [Formerly 449.237; 1975 c.254 Â§9; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.246 [1975 c.691 Â§2; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.248 [1975 c.691 Â§3; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.250 Remedy when system a health hazard; special master; sale of system. (1) Whenever a water system or part thereof presents or threatens to present a public health hazard requiring immediate action to protect the public health, safety and welfare, the Director of Human Services may request the district attorney of the county wherein the system is located to institute an action. The action may be commenced without the necessity of prior administrative procedures or hearing and entry of an order or at any time during such administrative proceedings, if such proceedings have been commenced. The action may petition for a mandatory injunction compelling the water supplier to cease and desist operation or to make such improvements and corrections as are necessary to remove the public health hazard or threat thereof.

Â Â Â Â Â  (2)(a) If the water supplier refuses to comply with the order of the court, in addition to other remedies, the court may appoint a special master to operate the water system. Costs of operation and improvement during operation by the special master are to be charged to the water supplier and may be collected by impounding revenue due to the water supplier from customers of the supplier; or, if those funds are insufficient, from other revenues due to the water supplier.

Â Â Â Â Â  (b) The court may require sale of a water system under a special master to a responsible party if the water supplier refuses to comply with the standards and requirements of the Department of Human Services.

Â Â Â Â Â  (3) Cases filed under provisions of this section or any appeal therefrom shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisance or for recovery of damages brought by private persons or by the state on relation of any person. [Formerly 449.247; 1975 c.254 Â§10; 1979 c.284 Â§145; 1981 c.749 Â§15]

Â Â Â Â Â  448.255 Notice of violation; content; hearing; order; appeal. (1) Whenever the Director of Human Services has reasonable grounds to believe that a water system or part thereof is being operated or maintained in violation of any rule adopted pursuant to ORS 448.115 to 448.285, 454.235 and 454.255, the director shall give written notice to the water supplier responsible for the system.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall include the following:

Â Â Â Â Â  (a) Citation of the rule allegedly violated;

Â Â Â Â Â  (b) The manner and extent of the alleged violation; and

Â Â Â Â Â  (c) A statement of the partyÂs right to request a hearing.

Â Â Â Â Â  (3) The notice shall be served personally or by registered or certified mail and shall be accompanied by an order of the director requiring remedial action which, if taken within the time specified in the order, will effect compliance with the rule allegedly violated. The order shall become final unless request for hearing is made by the party receiving the notice within 10 days from the date of personal service or the date of mailing of the notice.

Â Â Â Â Â  (4) The form of petition for hearing and the procedures employed in the hearing shall be consistent with the requirements of ORS chapter 183 and shall be in accordance with rules adopted by the Department of Human Services.

Â Â Â Â Â  (5) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (6) The order shall be affirmed or reversed by the director after hearing. A copy of the directorÂs decision setting forth findings of fact and conclusions shall be sent by registered or certified mail to the petitioner or served personally upon the petitioner. An appeal from such decision may be made as provided in ORS 183.480 relating to a contested case. [1973 c.835 Â§171; 1975 c.254 Â§11; 1981 c.749 Â§16; 1997 c.249 Â§150; 1999 c.849 Â§Â§84,85; 2003 c.75 Â§36]

Â Â Â Â Â  448.260 [1973 c.835 Â§185; 1975 c.254 Â§18a; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.265 Prohibited actions; nuisance abatement. (1) It shall be unlawful for any person to do any of the following if the result would be to pollute a source of a water system or to destroy or endanger a water system:

Â Â Â Â Â  (a) Establish or maintain any slaughter pen, stock-feeding yards or hogpens.

Â Â Â Â Â  (b) Deposit or maintain any unclean or unwholesome substance.

Â Â Â Â Â  (2) Violation of subsection (1)(a) or (b) of this section is a public nuisance and may be abated as other nuisances under the laws of this state. [Formerly 449.320; 1975 c.254 Â§12; 1981 c.749 Â§18; 2003 c.14 Â§270]

Â Â Â Â Â  448.268 Area of ground water concern; declaration. If, as a result of its activities under ORS 448.150, the Department of Human Services confirms the presence in ground water drinking water supplies of contaminants resulting at least in part from suspected nonpoint source activities, the department shall declare an area of ground water concern. The declaration shall identify the substances confirmed in the ground water and all ground water aquifers that may be affected. [1989 c.833 Â§32]

Â Â Â Â Â  Note: 448.268 and 448.271 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 448 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.270 [1973 c.835 Â§170; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.271 Transfer of property that includes well; testing; effect. (1) In any transaction for the sale or exchange of real estate that includes a well that supplies ground water for domestic purposes, the seller of the real estate shall, upon accepting an offer to purchase that real estate, have the well tested for nitrates and total coliform bacteria. The Department of Human Services also may require additional tests for specific contaminants in an area of ground water concern or ground water management area. The seller shall submit the results of the test required under this section to the department.

Â Â Â Â Â  (2) The failure of a seller to comply with the provisions of this section does not invalidate an instrument of conveyance executed in the transaction. [1989 c.833 Â§30]

Â Â Â Â Â  Note: See note under 448.268.

(Federal Safe Drinking Water Act Administration)

Â Â Â Â Â  448.273 Federal Safe Drinking Water Act administration. The Legislative Assembly finds that an agreement between this state and the federal government to assume primary enforcement responsibility in this state for the federal Safe Drinking Water Act is in the best interest of this state, subject to the following assumptions:

Â Â Â Â Â  (1) The federal government provides an annual program grant in an amount no less than that allocated for the state in the 1984 fiscal year.

Â Â Â Â Â  (2) The federal government provides technical assistance to this state, as requested, in emergency situations and during outbreaks of waterborne diseases.

Â Â Â Â Â  (3) The federal government must negotiate an annual work plan for the Department of Human Services that can be accomplished within the amount of program grant funding available.

Â Â Â Â Â  (4) The Department of Human Services adopts standards no less stringent than the National Primary Drinking Water Regulations of the United States Environmental Protection Agency.

Â Â Â Â Â  (5) The Department of Human Services provides engineering assistance through regional offices in at least four geographically distributed areas in this state.

Â Â Â Â Â  (6) In cooperation with representatives of local health departments, the Department of Human Services develops an equitable formula for distribution of available funds to support local health department water programs.

Â Â Â Â Â  (7) The primacy agreement may be canceled by the Department of Human Services, upon 90 daysÂ notice, if at any time the federal requirements exceed the amount of federal funding and the cancellation is approved by the legislative review agency as defined in ORS 291.371 (1).

Â Â Â Â Â  (8) The federal government can impose financial sanctions against this state if the state fails to meet the objectives of the annual negotiated work plan without reasonable explanation by tying the next annual funding to specific state production and by withholding of funds a possibility if continued unexplained failures occur but no sanction exists to interfere with other types of federal funding in this state.

Â Â Â Â Â  (9) The federal government may seek to enforce the safe drinking water standards if this state fails to take timely compliance action against a public water system that violates such standards.

Â Â Â Â Â  (10) Enforcement under subsection (9) of this section may be by injunctive relief or, in the case of willful violation, civil penalties authorized by 42 U.S.C. 300g-3 (a) and (b). [1985 c.178 Â§1; 2001 c.900 Â§257]

Â Â Â Â Â  448.275 [1973 c.835 Â§173; repealed by 1981 c.749 Â§28]

Â Â Â Â Â  448.277 Department as administrator. The Department of Human Services is authorized to enter into an agreement with the federal government to administer the federal Safe Drinking Water Act in this state. The agreement is subject to the legislative assumption stated in ORS 448.273. The agreement shall remain in effect subject to annual renegotiation of the duties to be performed and the remuneration to be received by the department except that it may be canceled by the department, upon 90 daysÂ notice, if at any time the federal requirements exceed the amount of federal funding and the cancellation is approved by the legislative review agency as defined in ORS 291.371 (1). [1985 c.178 Â§2]

(Cross Connections and Backflow Assemblies)

Â Â Â Â Â  448.278 Program for regulating cross connections and backflow assemblies; fees. (1) The Department of Human Services shall establish a program for regulating cross connections and the backflow assemblies that are part of a water system.

Â Â Â Â Â  (2) The department may assess an annual fee on community water systems for the purpose of implementing the cross connection and backflow assembly program established pursuant to this section. The fee may not exceed:

Â Â Â Â Â  (a) $30 for a water system that has 15 to 99 service connections;

Â Â Â Â Â  (b) $75 for a water system that has 100 to 999 service connections;

Â Â Â Â Â  (c) $200 for a water system that has 1,000 to 9,999 service connections; or

Â Â Â Â Â  (d) $350 for a water system that has 10,000 or more service connections. [2005 c.806 Â§11]

Â Â Â Â Â  Note: 448.278 was added to and made a part of 448.119 to 448.285 by legislative action but was not added to any other series in ORS chapter 448. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.279 Certification of inspectors of cross connections and testers of backflow assemblies; fees; rules. (1) The Department of Human Services by rule shall establish a certification program for persons who inspect cross connections or test backflow assemblies. The program shall include minimum qualifications necessary for a person to be certified to:

Â Â Â Â Â  (a) Conduct a cross connection inspection; and

Â Â Â Â Â  (b) Test a backflow assembly.

Â Â Â Â Â  (2) Except for an employee of a water supplier as defined in ORS 448.115, a person certified under this section must:

Â Â Â Â Â  (a) Become licensed as a construction contractor with the Construction Contractors Board as provided under ORS chapter 701; or

Â Â Â Â Â  (b) Be employed by a landscape contracting business licensed under ORS 671.510 to 671.760.

Â Â Â Â Â  (3) In conjunction with the certification program established under subsection (1) of this section, the department may establish and collect a fee from an individual requesting certification under the program. A fee imposed under this subsection:

Â Â Â Â Â  (a) Is not refundable; and

Â Â Â Â Â  (b) May not exceed the cost of administering the certification program of the department for which purpose the fee is established, as authorized by the Legislative Assembly within the budget of the department and as the budget may be modified by the Emergency Board.

Â Â Â Â Â  (4) The department may not require a journeyman plumber licensed under ORS chapter 693 or an apprentice plumber, as defined in ORS 693.010, to obtain a certification for testing backflow assemblies under the program established under this section.

Â Â Â Â Â  (5) All moneys collected by the department under this section shall be deposited in the General Fund to the credit of an account of the department. Such moneys are continuously appropriated to the department to pay the cost of administering the certification program established pursuant to this section and the cost of administering water system cross connection and backflow assembly programs. [1993 c.565 Â§Â§2,3; 1997 c.398 Â§1; 1999 c.402 Â§3; 2005 c.609 Â§9; 2005 c.736 Â§1; 2005 c.806 Â§12; 2007 c.71 Â§137; 2007 c.541 Â§4]

(Civil Penalties)

Â Â Â Â Â  448.280 Civil penalties; notice. (1) In addition to any other penalty provided by law:

Â Â Â Â Â  (a) Any person who violates any rule of the Department of Human Services relating to the construction, operation or maintenance of a water system or part thereof shall incur a civil penalty not to exceed $500 for each day of violation, except that a violation at any water system that serves more than 10,000 people shall be subject to a civil penalty not to exceed $1,000 for each day of violation.

Â Â Â Â Â  (b) Any person who operates an environmental laboratory and who purports that the laboratory is accredited under the environmental laboratory accreditation program established under ORS 438.615 when the laboratory is not accredited shall incur a civil penalty in accordance with the schedule of penalties established by rule by the Director of Human Services, in collaboration with the accrediting authority.

Â Â Â Â Â  (2) No civil penalty prescribed under subsection (1) of this section shall be imposed until the person incurring the penalty has received five daysÂ advance notice in writing from the department or unless the person incurring the penalty shall otherwise have received actual notice of the violation not less than five days prior to the violation for which a penalty is imposed. [1973 c.835 Â§174; 1975 c.254 Â§13; 1981 c.749 Â§19; 1999 c.653 Â§2; 1999 c.1063 Â§5]

Â Â Â Â Â  448.285 Penalty schedule; factors to be considered in imposing penalty; rules. (1) The Director of Human Services shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation. No civil penalty shall exceed $500 per day, except that a violation at any water system that serves more than 10,000 people shall be subject to a civil penalty not to exceed $1,000 for each day of violation.

Â Â Â Â Â  (2) The director may impose the penalty without hearing but only after the notice required by ORS 448.280 (2). In imposing a penalty pursuant to the schedule or schedules adopted pursuant to this section, the director shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the water system.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring the penalty.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the Department of Human Services considers proper and consistent with the public health and safety.

Â Â Â Â Â  (4) In adopting rules or imposing penalties under this section for violations of ORS 448.280 (1)(b), the director shall collaborate with the accrediting authority. [1973 c.835 Â§175; 1975 c.254 Â§14; 1981 c.749 Â§20; 1999 c.653 Â§3; 1999 c.1063 Â§6]

Â Â Â Â Â  448.290 Process for imposing civil penalty. (1) Civil penalties under ORS 448.285 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) All amounts recovered under this section shall be paid into the State Treasury and credited to the General Fund. [1973 c.835 Â§176; 1989 c.706 Â§15; 1991 c.734 Â§28]

(Jurisdiction of Cities)

Â Â Â Â Â  448.295 Jurisdiction of cities over property used for system or sources. Subject to the authority of the Department of Human Services, for the purpose of protecting from pollution their domestic water supply sources, cities shall have jurisdiction over all property:

Â Â Â Â Â  (1) Occupied by the distribution system or by the domestic water supply sources by and from which the city or any person or corporation provides water to the inhabitants of the city.

Â Â Â Â Â  (2) Acquired, owned or occupied for the purpose of preserving or protecting the purity of the domestic water supply source.

Â Â Â Â Â  (3) Acquired, owned or occupied by cities within the areas draining into the domestic water supply sources. [Formerly 449.305; 1983 c.740 Â§170]

Â Â Â Â Â  448.300 City ordinance authority. Cities may prescribe by ordinance what acts constitute offenses against the purity of the water supply and the punishment or penalties therefor and may enforce those ordinances within their corporate limits and on property described in ORS 448.295. [Formerly 449.310]

Â Â Â Â Â  448.305 Special ordinance authority of certain cities. (1) Subject to subsection (2) of this section, by ordinance a city may prohibit or restrict access for purposes of fishing, hunting, camping, hiking, picnicking, trapping of wild animals or birds, harvesting of timber or mining or removal of minerals or carrying on any other activity in its watershed area, or by ordinance may permit any such activity in its watershed area upon conditions specified in the ordinance. However, no ordinance passed under authority of this section shall prohibit the hunting or trapping of fur-bearing or predatory mammals doing damage to public or private property or prohibit the hunting or trapping of any bird or mammal for scientific purposes, as defined in ORS 497.298 (3).

Â Â Â Â Â  (2) Subsection (1) of this section applies only to cities with respect to watershed areas which are the subject of an agreement between the city and the
United States
or any department or agency thereof, which agreement authorizes such action by the city.

Â Â Â Â Â  (3) An ordinance adopted by any city pursuant to this section shall include a penalty clause providing for a penalty upon conviction of a fine of not more than $100 or imprisonment for not more than 30 days, or both such fine and imprisonment.

Â Â Â Â Â  (4) After adoption of an ordinance pursuant to subsection (1) of this section, a city shall post the area with suitable signs setting forth the prohibition of access or the conditions of limited access imposed by the ordinance. Failure to post the area as required in this subsection shall be a defense in any prosecution under an ordinance adopted by any city under authority of this section. [Formerly 449.327]

Â Â Â Â Â  448.310 Investigation of complaints. The officer in charge of the domestic water supply source or the community water supply system serving the city shall investigate complaints made concerning purity of the source or system and if the complaint appears to be well founded, file a complaint against the person violating ordinances of the city and cause arrest and prosecution. [Formerly 449.335]

Â Â Â Â Â  448.315 Special police to enforce ORS 448.295. The mayor or authorities having control of the community water supply system supplying the city may appoint special police officers who:

Â Â Â Â Â  (1) After taking oath, shall have the powers of constables.

Â Â Â Â Â  (2) May arrest with or without warrant any person committing, within the territory described in ORS 448.295, for:

Â Â Â Â Â  (a) Any offense against the purity of the domestic water supply source or the community water supply system under state law or an ordinance of such city; or

Â Â Â Â Â  (b) Any violation of any rule of the Department of Human Services or the authorities having control of the city water system for the protection of the purity of the domestic water supply source or the community water supply system.

Â Â Â Â Â  (3) May take any person arrested for any violation under this section before any court having jurisdiction thereof to be proceeded with according to law.

Â Â Â Â Â  (4) When on duty, shall wear in plain view a badge or shield bearing the words ÂSpecial PoliceÂ and the name of the city for which appointed. [Formerly 449.315; 1991 c.67 Â§124; 2003 c.14 Â§271]

Â Â Â Â Â  448.320 Jurisdiction over violations of city ordinances. The municipal court of any city passing an ordinance under authority of ORS 448.300 or 448.305 and the justice court and circuit court of the county wherein such city is located or in which the watershed area is located shall have concurrent jurisdiction to try and determine any prosecution brought under such ordinance. If prosecution is had in a justice court or a circuit court, the court shall remit to the city, after deducting court costs, the amount of any fine collected, except as otherwise provided by ORS 3.136 (2). If a jail term is imposed, the convicted person shall be confined in the city jail or in the county jail and if confined in the county jail the county shall be entitled to recover from the city the actual costs of such incarceration. [Formerly 449.328; 1995 c.658 Â§105; 1999 c.788 Â§56]

Â Â Â Â Â  448.325 Injunction to enforce city ordinances. In cases of violation of any ordinance adopted under ORS 448.300 or 448.305 any city or any corporation owning a domestic water supply source or the community water supply system for the purpose of supplying any city or its inhabitants with water may have the nuisance enjoined by civil action in the circuit court of the proper county. The injunction may be perpetual. [Formerly 449.340]

(Water Pipes and Fittings)

Â Â Â Â Â  448.330 Moratorium of pipe and fittings for potable water supply; acceptability criteria; exceptions; rules. (1) The Director of Human Services may prohibit the sale of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings in this state and the installation or use of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings in any private or public potable water supply system or individual water userÂs lines until such time as the director determines that adequate standards exist and are practiced in the manufacture of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings to insure that the pipe and solder do not present a present or potential threat to the public health in this state.

Â Â Â Â Â  (2) The Director of Human Services shall adopt, by rule, product acceptability criteria for water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings for water supply purposes which insure that the pipe and solder do not present a threat to the public health in this state. The Department of Human Services shall be responsible for the monitoring of the sale and use of water pipe used to carry potable water and solders, fillers or brazing material used in making up joints and fittings for compliance with the product acceptability criteria. The Department of Consumer and Business Services shall cooperate with, and assist, the Department of Human Services in its monitoring efforts.

Â Â Â Â Â  (3) No water pipe used to carry potable water or solders, fillers or brazing material used in making up joints and fittings which does not conform to the product acceptability criteria adopted under subsection (2) of this section shall be sold in this state or installed in any part of any public or private potable water supply system or individual water userÂs lines.

Â Â Â Â Â  (4) Notwithstanding subsection (1) or (3) of this section, the Director of Human Services may grant exemptions from any prohibition of the sale or use of water pipe used to carry potable water for the emergency repair or replacement of any existing part of a water supply system, or for the necessary use by a well driller in the installation of a well. The director may require any person using water pipe used to carry potable water under this subsection to notify the Department of Human Services of the date and location of that use. [1979 c.535 Â§1; 1987 c.414 Â§152]

OPERATOR CERTIFICATION FOR SEWAGE TREATMENT WORKS AND POTABLE WATER TREATMENT PLANTS

(Generally)

Â Â Â Â Â  448.405 Definitions for ORS 448.405 to 448.465. As used in ORS 448.405 to 448.465:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂOperatorÂ means a person responsible for the operation of a potable water treatment plant, water distribution system or sewage treatment works.

Â Â Â Â Â  (5) ÂPersonÂ means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, municipality or any other political subdivision of this state, any interstate body or any other legal entity.

Â Â Â Â Â  (6) ÂPotable water treatment plantÂ means that portion of a water system that in some way alters the physical, chemical or bacteriological quality of the water being treated.

Â Â Â Â Â  (7) ÂSewage treatment worksÂ means any structure, equipment or process required to collect, carry away and treat domestic waste and dispose of sewage as defined in ORS 454.010.

Â Â Â Â Â  (8) ÂSuperviseÂ means to operate or to be responsible for directing employees that are responsible for the operation of a water system.

Â Â Â Â Â  (9) ÂWater distribution systemÂ means that portion of the water system in which water is stored and conveyed from the potable water treatment plant or other supply point to the premises of a consumer.

Â Â Â Â Â  (10) ÂWater systemÂ means potable water treatment plants and water distribution systems:

Â Â Â Â Â  (a) That have 15 or more service connections used by year-round residents or that regularly serve 25 or more year-round residents; or

Â Â Â Â Â  (b) That regularly serve at least 25 of the same persons for more than six months per year. [1987 c.635 Â§1; 1999 c.653 Â§4; 2001 c.900 Â§197]

Â Â Â Â Â  Note: 448.405 to 448.465 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 448 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  448.407 Advisory committee to commission and Department of Human Services. To aid and advise the Environmental Quality Commission and Department of Human Services in the adoption of rules under ORS 448.410 and 448.450, the Director of the Department of Environmental Quality and the Director of Human Services shall appoint an advisory committee. The members of the committee shall include but need not be limited to representatives of all types of water systems. [1987 c.635 Â§16]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.409 Biennial report. On or before January 1 of each odd-numbered year, the Department of Environmental Quality and the Department of Human Services shall develop and submit a joint report to the Legislative Assembly. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) A summary of actions taken under ORS 448.405 to 448.465, 448.992 and 448.994;

Â Â Â Â Â  (2) An evaluation of the effectiveness of such actions; and

Â Â Â Â Â  (3) Any information and recommendations, including legislative recommendations the Department of Environmental Quality or the Department of Human Services considers appropriate. [1987 c.635 Â§17; 2001 c.900 Â§198; 2003 c.14 Â§272]

Â Â Â Â Â  Note: See note under 448.405.

(Sewage Treatment Works)

Â Â Â Â Â  448.410 Authority and duties of Environmental Quality Commission; rules; fees. (1) The Environmental Quality Commission shall:

Â Â Â Â Â  (a) Adopt rules necessary to carry out the provisions of ORS 448.410 to 448.430 and 448.992.

Â Â Â Â Â  (b) Classify all sewage treatment works. In classifying the sewage treatment works, the commission shall take into consideration size and type, character of wastewater to be treated and other physical conditions affecting the sewage treatment works and the skill, knowledge and experience required of an operator.

Â Â Â Â Â  (c) Certify persons qualified to supervise the operation of sewage treatment works.

Â Â Â Â Â  (d) Subject to the prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, establish a schedule of fees for certification under paragraph (c) of this subsection. The fees established under the schedule shall be sufficient to pay the costs incurred by the Department of Environmental Quality in carrying out the provisions of ORS 448.410 to 448.430 and 448.992 and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) The commission may grant a variance from the requirements of ORS 448.415, according to criteria established by rule by the commission.

Â Â Â Â Â  (3) In adopting rules under this section, the commission shall consult with the Department of Human Services in order to coordinate rules adopted under this section with rules adopted by the Department of Human Services under ORS 448.450. [1987 c.635 Â§2; 1991 c.703 Â§9; 2003 c.14 Â§273]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.415 Certification required for operators. (1) Except as provided in ORS 448.430, any sewage treatment works, whether publicly or privately owned, used or intended for use by the public or private persons must be supervised by an operator certified pursuant to ORS 448.410. The operatorÂs certification must correspond to the classification of the sewage treatment works supervised by the operator.

Â Â Â Â Â  (2) Except as provided in ORS 448.430, a person may not:

Â Â Â Â Â  (a) Allow any sewage treatment works to be operated unless the operator is certified or the sewage treatment works is supervised by an operator certified under the provisions of ORS 448.410 to 448.430 and 448.992.

Â Â Â Â Â  (b) Perform the duties of an operator unless the person is certified under the provisions of ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§Â§3,4]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.420 Special certification provisions. On and after September 27, 1987, an operator holding a current
Oregon
sewage treatment certification issued under a voluntary certification program shall be considered certified under the program established under ORS 448.410 at the same classification and grade. Certification of operators by any state that, as determined by the Director of the Department of Environmental Quality, accepts certifications made under ORS 448.410 to 448.430 and 448.992, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of ORS 448.410 to 448.430 and 448.992, if in the judgment of the director, the certification requirements of such state are substantially equivalent to the requirements of ORS 448.410 to 448.430 and 448.992 or any rule adopted under ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§5]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.425 Deposit and use of fees. Any fees collected pursuant to the schedule adopted under ORS 448.410 shall be deposited in the General Fund of the State Treasury to the credit of the Department of Environmental Quality. Such fees are continuously appropriated to the department to pay the cost of administering the provisions of ORS 448.410 to 448.430 and 448.992. [1987 c.635 Â§6]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.430 Certification exception. The requirements of ORS 448.415 shall not apply to:

Â Â Â Â Â  (1) Any sewage treatment works with an approved design flow of less than 75,000 gallons a day, if the owner has contracted with a certified operator to provide part-time supervision as the Environmental Quality Commission by rule determines necessary; or

Â Â Â Â Â  (2) A subsurface sewage disposal system as defined in ORS 454.605. [1987 c.635 Â§7]

Â Â Â Â Â  Note: See note under 448.405.

(Potable Water Treatment Plants)

Â Â Â Â Â  448.450 Authority and duties of Department of Human Services; rules; fees. (1) The Department of Human Services shall:

Â Â Â Â Â  (a) Adopt rules necessary to carry out the provisions of ORS 448.450 to 448.465, 448.992 and 448.994.

Â Â Â Â Â  (b) Classify all potable water treatment plants and water distribution systems actually used or intended for use by the public. In classifying the potable water treatment plants and water distribution systems, the department shall take into consideration size and type, character of water to be treated and other physical conditions affecting the treatment plants and distribution systems and the skill, knowledge and experience required of an operator.

Â Â Â Â Â  (c) Certify persons qualified to supervise the operation of a potable water treatment plant or a water distribution system.

Â Â Â Â Â  (d) Subject to the prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, establish a schedule of fees for certification under paragraph (c) of this subsection. The fees established under the schedule shall be sufficient to pay the cost of the Department of Human Services in carrying out the provisions of ORS 448.450 to 448.465, 448.992 and 448.994 and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) Notwithstanding the authority of the Department of Human Services to establish fees for certification under subsection (1)(d) of this section, the department will not establish fees for certification of operators of water systems serving ground water to fewer than 150 service connections.

Â Â Â Â Â  (3) In adopting rules under this section, the Department of Human Services shall consult with the Department of Environmental Quality in order to coordinate rules adopted under this section with rules adopted by the Environmental Quality Commission under ORS 448.410. [1987 c.635 Â§9; 1991 c.67 Â§125; 1991 c.703 Â§10; 2001 c.723 Â§1; 2001 c.900 Â§199a]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.455 Certification required for operators. (1) Any potable water treatment plant or water distribution system whether publicly or privately owned, used or intended for use by the public or private persons must be supervised by an operator certified pursuant to ORS 448.450. The operatorÂs certification must correspond to the classification of the water treatment plant or distribution system supervised by the operator.

Â Â Â Â Â  (2) A person may not:

Â Â Â Â Â  (a) Allow any potable water treatment plant or water distribution system to be operated unless the operator is certified or the potable water treatment plant or water distribution system is supervised by an operator certified under the provisions of ORS 448.450 to 448.465, 448.992 and 448.994.

Â Â Â Â Â  (b) Perform the duties of an operator unless the person is certified under the provisions of ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§Â§10,11; 2001 c.723 Â§2]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.460 Special certification provisions. On and after September 27, 1987, an operator holding a current
Oregon
water treatment certification issued under a voluntary certification program shall be considered certified under the program established under ORS 448.450 at the same classification and grade. Certification of operators by any state that, as determined by the Department of Human Services, accepts certifications made under ORS 448.450 to 448.465, 448.992 and 448.994, shall be accorded reciprocal treatment and shall be recognized as valid and sufficient within the purview of ORS 448.450 to 448.465, 448.992 and 448.994, if in the judgment of the Director of Human Services, the certification requirements of such state are substantially equivalent to the requirements of ORS 448.450 to 448.465, 448.992 and 448.994 or any rule adopted under ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§12]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.465 Deposit of fees. Any fees collected pursuant to the schedule adopted under ORS 448.450 shall be deposited in the General Fund of the State Treasury to the credit of the Department of Human Services. Such fees are continuously appropriated to the Department of Environmental Quality to pay the cost of administering the provisions of ORS 448.450 to 448.465, 448.992 and 448.994. [1987 c.635 Â§13]

Â Â Â Â Â  Note: See note under 448.405.

Â Â Â Â Â  448.470 [1987 c.635 Â§14; 1989 c.1091 Â§1; repealed by 2001 c.723 Â§3]

PENALTIES

Â Â Â Â Â  448.990 Penalties for violation of pool facility or water system requirements. (1) Violation of ORS 448.005 to 448.090 by any person, firm or corporation, whether acting as principal or agent, employer or employee, is punishable, upon conviction, by a fine of not less than $25 nor more than $500 or by imprisonment in the county jail not exceeding six months, or by both. Each day that the violation continues is a separate offense.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of any of the following is punishable as a Class A misdemeanor:

Â Â Â Â Â  (a) Any rule of the Department of Human Services adopted pursuant to ORS 448.115 to 448.330.

Â Â Â Â Â  (b) Any order issued by the department pursuant to ORS 448.175.

Â Â Â Â Â  (c) ORS 448.265 or 448.315 (2)(a). [Amended by 1967 c.344 Â§8; subsections (2) to (5) enacted as 1973 c.835 Â§177; 1975 c.254 Â§18; part renumbered subsection (5) of 468.990; 1983 c.271 Â§4; 1999 c.1051 Â§302]

Â Â Â Â Â  448.992 Sewage treatment works violation penalties. (1) Except as provided in subsection (2) of this section, any person who knowingly and willfully violates ORS 448.415 (2) shall upon conviction be punished by a fine of not more than $500 per day of violation or imprisonment for not more than six months, or both.

Â Â Â Â Â  (2) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained under ORS 448.410 to 448.430, or by any rule adopted under ORS 448.410 to 448.430, shall upon conviction, be punished by a fine of not more than $500 or by imprisonment for not more than six months, or both. [1987 c.635 Â§8]

Â Â Â Â Â  448.994 Potable water treatment plant violation penalty. (1) Except as provided in subsection (2) of this section, any person who knowingly and willfully violates ORS 448.455 (2) shall upon conviction be punished by a fine of not more than $500 per day of violation or imprisonment for not more than six months, or both.

Â Â Â Â Â  (2) Subject to ORS 153.022, any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained under ORS 448.450 to 448.465 and 448.992, or by any rule adopted under ORS 448.450 to 448.465 and 448.992, shall upon conviction, be punished by a fine of not more than $500 or by imprisonment for not more than six months, or both. [1987 c.635 Â§15; 1999 c.1051 Â§303]

_______________



Chapter 449

Chapter 448 - (Former Provisions)

Water  and Air Pollution Control

WATER AND AIR POLLUTION CONTROL

PUBLIC HEALTH AND SAFETY

449.001 [1969 c.593 §3; 1973 c.835 §1; renumbered 468.005]

449.005 [Amended by 1959 c.357 §1; 1961 c.332 §1; renumbered 449.077 and then 468.710]

449.010 [Amended by 1959 c.357 §2; 1961 c.332 §2; renumbered 449.095 and then 468.715]

449.015 [Amended by 1959 c.14 §1; repealed by 1967 c.424 §1 (449.016 enacted in lieu of 449.015)]

449.016 [1967 c.424 §2 (enacted in lieu of 449.015); 1969 c.314 §46; 1969 c.593 §4; 1969 c.695 §8; 1973 c.835 §2; renumbered 468.010]

449.020 [Amended by 1959 c.357 §3; repealed by 1967 c.424 §5]

449.025 [Amended by 1967 c.424 §3; repealed by 1969 c.593 §5 (449.026 enacted in lieu of 449.025)]

449.026 [1969 c.593 §6 (enacted in lieu of 449.025); 1971 c.253 §1; 1973 c.835 §9; renumbered 468.040]

449.028 [1969 c.593 §7; 1973 c.835 §10; renumbered 468.045]

449.030 [Amended by 1959 c.357 §4; 1961 c.332 §3; renumbered 449.080]

449.032 [1969 c.593 §1; 1973 c.835 §7; renumbered 468.030]

449.034 [1971 c.551 §8; 1973 c.835 §15; renumbered 468.075]

449.035 [Amended by 1959 c.357 §5; 1969 c.593 §8; repealed by 1973 c.835 §234]

449.038 [1957 c.192 §3; renumbered 449.390 and then 454.405]

449.040 [Amended by 1957 c.192 §1; renumbered 449.395 and then 454.415]

449.043 [1957 c.192 §4; renumbered 449.400 and then 454.425]

449.045 [Amended by 1959 c.357 §6; 1961 c.332 §4; renumbered 449.092]

449.047 [1959 c.357 §7; 1961 c.332 §5; renumbered 449.097]

449.048 [1959 c.357 §8; 1969 c.593 §9; 1973 c.835 §21; renumbered 468.120]

449.049 [1959 c.357 §9; 1961 c.332 §6; renumbered 449.088]

449.050 [Amended by 1959 c.357 §10; 1961 c.332 §7; renumbered 449.100]

449.055 [Amended by 1969 c.593 §10; repealed by 1973 c.835 §234]

449.060 [Amended by 1959 c.357 §11; repealed by 1973 c.835 §234]

449.062 [1969 c.593 §50; 1973 c.835 §11; renumbered 468.055]

449.064 [1969 c.593 §51; 1969 c.608 §6; 1973 c.835 §12; renumbered 468.060]

449.065 [Amended by 1959 c.357 §12; 1961 c.332 §8; renumbered 449.090 and then 468.110]

449.070 [Amended by 1967 c.426 §1; 1973 c.835 §110; renumbered 468.705]

449.075 [1961 c.332 §12; 1967 c.426 §2; 1969 c.593 §11; 1973 c.835 §109; renumbered 468.700]

449.077 [Formerly 449.005; 1967 c.426 §7; 1973 c.835 §111; renumbered 468.710]

449.079 [1967 c.426 §4; 1969 c.593 §12; 1973 c.835 §113; renumbered 468.720]

449.080 [Formerly 449.030; 1967 c.426 §8; repealed by 1969 c.593 §13 (449.081 and 449.082 enacted in lieu of 449.080)]

449.081 [1969 c.593 §15 (enacted in lieu of 449.080); 1973 c.92 §4; 1973 c.835 §114; renumbered 468.725]

449.082 [1969 c.593 §14 (enacted in lieu of 449.080); 1973 c.835 §8; renumbered 468.035]

449.083 [1967 c.426 §6; 1969 c.593 §16; 1973 c.92 §1; 1973 c.835 §116; renumbered

468.740]

449.086 [1961 c.332 §11; 1967 c.426 §9; 1969 c.593 §17; 1973 c.835 §115; renumbered 468.735]

449.088 [Formerly 449.049; 1969 c.593 §18; repealed by 1973 c.835 §234]

449.090 [Formerly 449.065; 1969 c.593 §19; 1969 c.608 §1; 1973 c.835 §18; renumbered 468.110]

449.092 [Formerly 449.045; 1969 c.593 §20; repealed by 1973 c.835 §234]

449.095 [Formerly 449.010; 1967 c.426 §10; 1973 c.835 §112; renumbered 468.715]

449.097 [Formerly 449.047; 1969 c.593 §21; repealed by 1973 c.835 §234]

449.100 [Formerly 449.050; 1963 c.171 §1; 1967 c.426 §11; 1969 c.593 §22; 1969 c.608 §2;

repealed by 1973 c.826 §6 and 1973 c.835 §234]

449.103 [1967 c.426 §5; 1973 c.835 §117; renumbered 468.745]

449.105 [Amended by 1963 c.529 §1; 1967 c.426 §12; 1973 c.835 §132; renumbered

164.785]

449.107 [1959 c.688 §2; 1967 c.426 §19; 1969 c.511 §5; 1971 c.404 §7; subsection (5)

enacted as 1971 c.404 §2; 1973 c.835 §133; renumbered 164.775]

449.109 [1969 c.251 §2; renumbered 468.775]

449.110 [Amended by 1961 c.478 §1; repealed by 1967 c.426 §20]

449.111 [1969 c.251 §3; 1973 c.835 §118; renumbered 468.750]

449.113 [1971 c.775 §§1, 2; 1973 c.835 §119; renumbered 468.755]

449.115 [Repealed by 1967 c.426 §20]

449.120 [Repealed by 1973 c.835 §234]

449.125 [Repealed by 1973 c.835 §234]

449.130 [Repealed by 1973 c.835 §234]

449.135 [Repealed by 1973 c.835 §234]

449.137 [1971 c.667 §§1, 2; 1973 c.835 §120; renumbered 468.760]

449.140 [1965 c.362 §2 (1) (part); renumbered 468.765]

449.150 [1965 c.362 §2(1) (part), (2); 1967 c.426 §13; 1969 c.593 §23; 1973 c.835 §121; renumbered 468.770]

449.155 [1971 c.524 §2; 1973 c.835 §122; renumbered 468.780]

449.157 [1971 c.524 §3; 1973 c.835 §123; renumbered 468.785]

449.159 [1971 c.524 §4; 1973 c.835 §124; renumbered 468.790]

449.161 [1971 c.524 §5; 1973 c.835 §125; renumbered 468.795]

449.163 [1971 c.524 §§6, 7; 1973 c.835 §126; renumbered 468.800]

449.165 [1971 c.524 §10; 1973 c.835 §127; renumbered 468.805]

449.167 [1971 c.524 §11; 1973 c.835 §128; renumbered 468.810]

449.169 [1971 c.524 §12; 1973 c.835 §6; renumbered 468.095]

449.171 [1971 c.524 §13; repealed by 1973 c.835 §234]

449.173 [1971 c.524 §8; 1973 c.835 §5; renumbered 468.020]

449.175 [1971 c.524 §§14, 15, 16; 1973 c.835 §128a; renumbered 468.815]

449.205 [Repealed by 1971 c.763 §18]

449.210 [Repealed by 1973 c.835 §234]

449.215 [Amended by 1973 c.835 §178; renumbered 448.215]

449.217 [1971 c.763 §2; repealed by 1973 c.835 §234]

449.219 [1971 c.763 §3; repealed by 1973 c.835 §234]

449.220 [Amended by 1959 c.335 §1; 1971 c.763 §5; 1973 c.835 §179; renumbered 448.225]

449.223 [1971 c.763 §4; 1973 c.835 §184; renumbered 448.220]

449.225 [Amended by 1953 c.253 §2; 1971 c.763 §6; 1973 c.835 §180; renumbered 448.230]

449.227 [1971 c.763 §§7, 12; 1973 c.835 §181; renumbered 448.240]

449.230 [Amended by 1953 c.253 §2; 1969 c.593 §24; 1971 c.763 §9; repealed by 1973 c.835 §234]

449.232 [1953 c.253 §3; 1971 c.763 §10; repealed by 1973 c.835 §234]

449.235 [Amended by 1959 c.335 §2; 1969 c.593 §25; 1971 c.763 §14; 1973 c.835 §182; renumbered 448.235]

449.237 [1971 c.763 §8; 1973 c.835 §183; renumbered 448.245]

449.240 [Amended by 1959 c.335 §3; 1971 c.763 §15; repealed by 1973 c.835 §234]

449.245 [Repealed by 1973 c.835 §234]

449.247 [1971 c.763 §11; 1973 c.835 §172; renumbered 448.250]

449.250 [Amended by 1971 c.763 §16; repealed by 1973 c.835 §234]

449.305 [Amended by 1973 c.835 §186; renumbered 448.295]

449.310 [Amended by 1973 c.835 §187; renumbered 448.300]

449.315 [Amended by 1973 c.835 §188; renumbered 448.315]

449.320 [Amended by 1973 c.835 §193; renumbered 448.265]

449.325 [Repealed by 1973 c.835 §234]

449.327 [1957 c.690 §1; 1973 c.723 §119; 1973 c.835 §189; renumbered 448.305]

449.328 [1957 c.690 §2; 1973 c.835 §190; renumbered 448.320]

449.330 [Repealed by 1973 c.835 §234]

449.335 [Amended by 1973 c.835 §191; renumbered 448.310]

449.340 [Amended by 1973 c.835 §192; renumbered 448.325]

449.390 [Formerly 449.038; 1973 c.835 §194; renumbered 454.405]

449.395 [Formerly 449.040; 1973 c.835 §195; renumbered 454.415]

449.400 [Formerly 449.043; 1973 c.835 §196; renumbered 454.425]

449.405 [Amended by 1973 c.494 §2; 1973 c.835 §198; renumbered 454.105]

449.410 [Amended by 1973 c.835 §199; renumbered 454.115]

449.415 [Renumbered 454.125]

449.420 [Amended by 1973 c.835 §200; renumbered 454.135]

449.425 [Amended by 1973 c.835 §201; renumbered 454.145]

449.430 [Renumbered 454.155]

449.435 [Amended by 1973 c.835 §202; renumbered 454.165]

449.440 [Amended by 1973 c.835 §203; renumbered 454.175]

449.455 [1967 c.423 §1; 1973 c.835 §204; renumbered 454.505]

449.465 [1967 c.423 §§2, 3; 1973 c.835 §204a; renumbered 454.515]

449.475 [1967 c.423 §4; 1969 c.656 §4; 1973 c.835 §205; renumbered 454.525]

449.485 [1967 c.423 §5; 1973 c.835 §206; renumbered 454.535]

449.505 [Repealed by 1973 c.835 §234]

449.510 [Repealed by 1973 c.835 §234]

449.515 [Repealed by 1973 c.835 §234]

449.520 [Repealed by 1973 c.835 §234]

449.525 [Repealed by 1973 c.835 §234]

449.530 [Repealed by 1973 c.835 §234]

449.535 [Amended by 1967 c.426 §14; repealed by 1973 c.835 §234]

449.540 [Repealed by 1973 c.835 §234]

449.545 [Repealed by 1967 c.426 §20]

449.550 [Repealed by 1973 c.835 §234]

449.555 [Repealed by 1973 c.835 §234]

449.560 [Repealed by 1973 c.835 §234]

449.565 [Repealed by 1973 c.835 §234]

449.567 [1959 c.247 §1; repealed by 1967 c.426 §15 (449.568 enacted in lieu of 449.567)]

449.568 [1967 c.426 §16 (enacted in lieu of 449.567); repealed by 1973 c.835 §234]

449.570 [Repealed by 1967 c.426 §20]

449.575 [Repealed by 1967 c.426 §20]

449.580 [Amended by 1967 c.426 §17; 1969 c.593 §26; repealed by 1973 c.835 §234]

449.605 [1967 c.592 §2; 1969 c.340 §4; 1973 c.835 §30; renumbered 468.155]

449.615 [1967 c.592 §1; renumbered 468.160]

449.625 [1967 c.592 §3; 1969 c.340 §5; 1973 c.831 §4; 1973 c.835 §31; renumbered 468.165]

449.635 [1967 c.592 §§4, 5(4) (c); 1969 c.340 §6; 1973 c.831 §5; 1973 c.835 §32; renumbered 468.170]

449.645 [1967 c.592 §5(1), (2), (3), (4) (a) and (b); 1973 c.835 §33; renumbered 468.185]

449.655 [1969 c.340 §9; 1973 c.831 §6; 1973 c.835 §34; renumbered 468.190]

449.665 [1969 c.340 §8; repealed by 1973 c.835 §234]

449.670 [1969 c.503 §1; repealed by 1973 c.835 §234]

449.672 [1969 c.503 §2; 1971 c.662 §1; 1973 c.839 §1; renumbered 468.195]

449.675 [1969 c.503 §3; 1973 c.835 §36; renumbered 468.200]

449.677 [1969 c.503 §5; 1973 c.835 §37; renumbered 468.205]

449.680 [1969 c.503 §4; 1973 c.835 §38; renumbered 468.210]

449.682 [1969 c.503 §6; 1973 c.835 §39; renumbered 468.215]

449.685 [1969 c.503 §7; 1971 c.50 §1; 1971 c.662 §3; 1973 c.778 §5; 1973 c.835 §40; 1973

c.839 §2; renumbered 468.220]

449.687 [1971 c.50 §3; renumbered 468.225]

449.690 [1969 c.503 §8; 1973 c.835 §41; renumbered 468.230]

449.692 [1969 c.503 §9; 1973 c.835 §42; renumbered 468.235]

449.694 [1971 c.50 §4; 1973 c.835 §43; renumbered 468.240]

449.695 [1969 c.503 §10; 1973 c.835 §44; renumbered 468.245]

449.697 [1971 c.50 §7; 1973 c.835 §45; 1973 c.839 §3; renumbered 468.250]

449.699 [1971 c.50 §5; 1971 c.662 §4; 1973 c.835 §46; renumbered 468.255]

449.701 [1971 c.50 §6; 1973 c.835 §47; renumbered 468.260]

449.702 [1969 c.331 §2; 1973 c.835 §62; renumbered 468.340]

449.705 [Repealed by 1959 c.357 §15]

449.707 [1969 c.331 §3; 1973 c.835 §58; renumbered 468.320]

449.710 [Repealed by 1959 c.357 §15]

449.712 [1969 c.331 §4; 1973 c.835 §59; renumbered 468.325]

449.715 [Repealed by 1959 c.357 §15]

449.717 [1969 c.331 §5; repealed by 1973 c.826 §6 and 1973 c.835 §234]

449.720 [Repealed by 1959 c.357 §15]

449.722 [1969 c.331 §8; 1973 c.835 §61; renumbered 468.335]

449.725 [Repealed by 1959 c.357 §15]

449.727 [1971 c.406 §§2, 6; 1973 c.835 §56; renumbered 468.310]

449.730 [Repealed by 1959 c.357 §15]

449.731 [1971 c.406 §§3, 4; 1973 c.835 §57; renumbered 468.315]

449.733 [1971 c.406 §5; 1973 c.835 §13; renumbered 468.065]

449.735 [Repealed by 1959 c.357 §15]

449.736 [1971 c.406 §5a; repealed by 1973 c.835 §234]

449.739 [1971 c.406 §8; 1973 c.835 §60; renumbered 468.330]

449.740 [Repealed by 1959 c.357 §15]

449.741 [1971 c.406 §7; repealed by 1973 c.835 §234]

449.745 [Repealed by 1959 c.357 §15]

449.747 [1971 c.424 §2; 1973 c.835 §81; renumbered 468.410]

449.750 [Repealed by 1959 c.357 §15]

449.751 [1971 c.424 §3; 1973 c.835 §82; renumbered 468.415]

449.753 [1971 c.424 §4; 1973 c.835 §83; renumbered 468.420]

449.755 [Repealed by 1959 c.357 §15]

449.757 [1971 c.297 §3; repealed by 1973 c.835 §234]

449.760 [1961 c.426 §3; 1969 c.216 §1; 1973 c.835 §48; renumbered 468.275]

449.765 [1961 c.426 §1; 1967 c.425 §3; 1969 c.216 §2; 1973 c.835 §49; renumbered

468.280]

449.770 [1961 c.426 §2; 1973 c.835 §50; renumbered 468.285]

449.775 [1961 c.426 §5; 1969 c.613 §4; 1971 c.563 §7; 1973 c.835 §51; renumbered

468.290]

449.780 [1961 c.426 §6; repealed by 1969 c.593 §27 (449.781 and 449.782 enacted in lieu of 449.780)]

449.781 [1969 c.593 §29 (enacted in lieu of 449.780); repealed by 1973 c.835 §234]

449.782 [1969 c.593 §28 (enacted in lieu of 449.780); 1973 c.835 §54; renumbered 468.305]

449.785 [1961 c.426 §7; 1969 c.593 §30; 1973 c.835 §52; renumbered 468.295]

449.790 [1961 c.426 §8; 1969 c.593 §31; repealed by 1973 c.835 §234]

449.795 [1961 c.426 §9; repealed by 1969 c.331 §10]

449.800 [1961 c.426 §10; 1963 c.171 §3; repealed by 1973 c.835 §234]

449.805 [1961 c.426 §12; 1969 c.608 §3; repealed by 1973 c.835 §234]

449.810 [1961 c.426 §15; 1971 c.315 §2; 1973 c.835 §63; renumbered 468.345]

449.815 [1961 c.426 §11; 1973 c.835 §16; renumbered 468.090]

449.820 [1961 c.426 §13; 1963 c.171 §4; 1969 c.608 §4; 1971 c.249 §1; repealed by 1973 c.826 §6; 1973 c.835 §19; see 468.105]

449.825 [1961 c.426 §14; 1973 c.835 §53; renumbered 468.300]

449.830 [1961 c.426 §4; 1963 c.171 §5; repealed by 1973 c.835 §234]

449.840 [1969 c.613 §1; 1973 c.835 §84; renumbered 468.450]

449.845 [1969 c.504 §1; 1973 c.835 §77; renumbered 483.825]

449.850 [1967 c.425 §2; 1973 c.835 §92; renumbered 468.500]

449.855 [1967 c.425 §4; 1973 c.835 §93; renumbered 468.505]

449.857 [1971 c.635 §2; 1973 c.835 §94; renumbered 468.510]

449.860 [1967 c.425 §5; 1969 c.593 §32; repealed by 1973 c.835 §234]

449.863 [1971 c.635 §3; 1973 c.835 §101; renumbered 468.545]

449.865 [1967 c.425 §6; 1969 c.113 §1; renumbered 468.520]

449.867 [1971 c.635 §4; 1973 c.835 §97; renumbered 468.525]

449.870 [1967 c.425 §7; 1973 c.835 §95; renumbered 468.515]

449.875 [1967 c.425 §8; 1971 c.648 §24; repealed by 1973 c.835 §234]

449.880 [1967 c.425 §10; 1971 c.351 §1; repealed by 1973 c.835 §234]

449.883 [1971 c.406 §10; 1973 c.835 §103; renumbered 468.555]

449.885 [1967 c.425 §9; 1973 c.835 §98; renumbered 468.530]

449.890 [1967 c.425 §16; 1969 c.567 §1; 1973 c.835 §102; renumbered 468.550]

449.895 [1967 c.425 §17; 1969 c.608 §5; 1971 c.249 §2; repealed by 1973 c.835 §234]

449.900 [1967 c.425 §§13, 14; 1973 c.835 §104; renumbered 468.560]

449.905 [1967 c.425 §11; 1973 c.835 §105; renumbered 468.565]

449.910 [1967 c.425 §12; 1971 c.389 §1; 1973 c.835 §100; renumbered 468.540]

449.915 [1967 c.425 §18; 1973 c.835 §106; renumbered 468.570]

449.920 [1967 c.425 §19; 1973 c.835 §107; renumbered 468.575]

449.923 [1971 c.336 §2; 1973 c.835 §108; renumbered 468.580]

449.925 [1969 c.331 §7; repealed by 1973 c.835 §234]

449.930 [1971 c.563 §1; 1973 c.835 §85; renumbered 468.455]

449.933 [1971 c.563 §2; 1973 c.835 §86; renumbered 468.460]

449.935 [1971 c.563 §3; 1973 c.835 §87; renumbered 468.465]

449.937 [1971 c.563 §4; 1973 c.835 §88; renumbered 468.470]

449.939 [1971 c.563 §5; 1973 c.835 §89; renumbered 468.475]

449.941 [1971 c.563 §13; 1973 c.577 §2; 1973 c.835 §90; renumbered 468.480]

449.943 [1971 c.563 §12; 1973 c.578 §3; 1973 c.835 §91; renumbered 468.485]

449.949 [1971 c.454 §3; 1973 c.835 §64; renumbered 468.360]

449.951 [1971 c.454 §2; 1973 c.835 §65; renumbered 468.365]

449.953 [1971 c.454 §4; 1973 c.835 §68; renumbered 468.375]

449.955 [1971 c.454 §5; 1973 c.835 §73; renumbered 468.395]

449.957 [1971 c.454 §6; 1973 c.835 §66; renumbered 468.370]

449.959 [1971 c.454 §7; 1973 c.835 §74; renumbered 468.400]

449.961 [1971 c.454 §8; repealed by 1973 c.835 §234]

449.963 [1971 c.454 §9; 1973 c.835 §69; renumbered 468.380]

449.965 [1971 c.454 §20; 1973 c.835 §75; renumbered 468.405]

449.967 [1971 c.420 §2(2); 1973 c.835 §22; renumbered 468.125]

449.970 [1971 c.420 §2(3); 1973 c.835 §23; renumbered 468.130]

449.973 [1971 c.420 §2(4), (5), (6), (7); 1973 c.835 §24; renumbered 468.135]

449.975 [1969 c.195 §§2, 3; repealed by 1973 c.826 §6 and by 1973 c.835 §234]

449.980 [1971 c.420 §4; 1973 c.835 §20; renumbered 468.115]

449.990 [Subsection (6) enacted as 1953 c.253 §4; 1957 c.192 §5; subsection (2) enacted as

1959 c.688 §3; 1961 c.332 §9; subsections (18) and (19) enacted as 1961 c.426 §16; 1965 c.362 §4; 1967 c.426 §18; subsection (20) enacted as 1967 c.425 §15; 1969 c.511 §6; subsection (4) enacted as 1969 c.251 §4; subsection (21) enacted as 1969 c.331 §9; subsection (22) enacted as 1969 c.504 §2; 1971 c.763 §17; subsection (23) enacted as 1971 c.406 §11; subsection (24) enacted as 1971 c.563 §6; 1973 c.92 §5; repealed by 1973 c.835 §234]

449.992 [1969 c.250 §1; 1973 c.835 §29; renumbered 468.997]

449.993 [1971 c.420 §2(1); 1973 c.92 §6; 1973 c.835 §25; renumbered 468.140]

449.995 [1971 c.524 §9; repealed by 1973 c.835 §234]

_______________



Chapter 450

Chapter 450 Â Sanitary Districts and Authorities; Water Authorities

2007 EDITION

SANITARY DISTRICTS; WATER AUTHORITIES

PUBLIC HEALTH AND SAFETY

SANITARY DISTRICTS

(Generally)

450.005Â Â Â Â  Definitions for ORS 450.005 to 450.245

(Formation)

450.009Â Â Â Â  Formation purposes; petition

450.045Â Â Â Â  Board members; qualifications; first terms

(Officers and Elections)

450.055Â Â Â Â  Board officers; term; vacancy

450.059Â Â Â Â  Election laws applicable

450.062Â Â Â Â  Increase of board membership from three to five members; election

450.065Â Â Â Â  Election of president; appointment, duties and compensation of secretary

450.070Â Â Â Â  Meetings of board

(Powers)

450.075Â Â Â Â  Powers of sanitary district

450.080Â Â Â Â  Signatures on contracts and other documents

450.082Â Â Â Â  District may contract for employee health care services or insurance

450.084Â Â Â Â  Payment for services or insurance by district

450.085Â Â Â Â  Adoption of regulations and ordinances

(District Finances)

450.090Â Â Â Â  Deposit of district funds; contents of withdrawal or payment order

450.095Â Â Â Â  Bond election

450.110Â Â Â Â  District bonds; denomination; place of payment; interest

450.115Â Â Â Â  Use of proceeds of bond sale

450.120Â Â Â Â  Debt limitations

450.125Â Â Â Â  Payment of bonds; issuance of improvement bonds

450.130Â Â Â Â  Sewer service charges; collection and enforcement

450.135Â Â Â Â  Ordinance declaring method of payment

450.140Â Â Â Â  Assessment ordinance

450.145Â Â Â Â  Entry of assessments in lien docket; lien docket as public record

450.150Â Â Â Â  Hearing of objections to proposed improvements

450.160Â Â Â Â  Collection and enforcement of delinquent liens; reassessment

450.165Â Â Â Â  Preparation and approval of plans for drains and sewer installations

450.170Â Â Â Â  Levy of taxes

450.175Â Â Â Â  Collection of taxes

450.177Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

(Annexation)

450.215Â Â Â Â  Plans for division and disposal of properties

450.225Â Â Â Â  Effective date of annexation; disposition of properties in territory; liabilities and indebtedness of territory; filing of report

(Miscellaneous)

450.245Â Â Â Â  Application of ORS 450.005 to 450.245 to districts organized under former laws; savings clause

(Districts With Valuation Less Than $250,000)

450.250Â Â Â Â  Definitions for ORS 450.250 to 450.300

450.255Â Â Â Â  Districts eligible for state help in financing sewerage systems

450.260Â Â Â Â  Conditions precedent to financing application

450.265Â Â Â Â  Bonds issued by district pursuant to ORS 450.250 to 450.300 are subject to State Treasurer control; refunding bonds issuable

450.270Â Â Â Â  Powers of State Treasurer in connection with ORS 450.250 to 450.300

450.275Â Â Â Â  State Treasurer approval of other bond issues by district whose bonds are owned by state

450.280Â Â Â Â  Circumstances and conditions under which State Treasurer may purchase sewerage system bonds

450.285Â Â Â Â  State Sanitary District Sewer Bond Fund

450.290Â Â Â Â  Provisions concerning liquidation of indebtedness incurred by district financing sewerage system under ORS 450.250 to 450.300

450.295Â Â Â Â  Refinancing indebtedness of district; court-appointed receiver may operate system

450.300Â Â Â Â  Duty of treasurer to keep funds separate and to withhold tax receipts for bond payments; liability of treasurer

(Sanitary District Sewerage System Revolving Fund)

450.303Â Â Â Â  Purchase of general obligation bonds of sanitary districts; Sanitary District Sewerage System Revolving Fund

JOINT WATER AND SANITARY AUTHORITIES

450.600Â Â Â Â  Joint authorities; formation; election of directors upon formation; first terms

450.605Â Â Â Â  Formation of joint authority by consolidation; transfer of property, rights and powers to consolidated authority

450.607Â Â Â Â  Formation of joint authority that includes city or district by consolidation; formation within urban growth boundary; transfer of property to consolidated authority

450.610Â Â Â Â  Initiation of proceedings for consolidation; resolution by governing bodies

450.615Â Â Â Â  Contents of resolution; debt distribution plan; dissolution of existing entities

450.620Â Â Â Â  Assembly of governing bodies; order for election on consolidation

450.625Â Â Â Â  Election result; certification

450.630Â Â Â Â  Joint meeting of governing bodies after approval of consolidation; declaration of consolidation; election of board

450.635Â Â Â Â  Board of directors of joint authority; number; terms; qualifications

450.640Â Â Â Â  Powers of joint authority; issuance of revenue bonds

450.645Â Â Â Â  Election laws applicable

WATER AUTHORITIES

450.650Â Â Â Â  Board of directors; terms; qualifications

450.655Â Â Â Â  Methods of election of authority directors

450.658Â Â Â Â  Election of directors; terms

450.660Â Â Â Â  Water authority formation

450.665Â Â Â Â  Formation of authorities under special districts law

450.675Â Â Â Â  Formation of authorities from areas within one or more counties

450.680Â Â Â Â  Formation of authorities by cities and water districts

450.685Â Â Â Â  Application of certain provisions to authorities

450.690Â Â Â Â  Public body; authority to issue revenue bonds

450.693Â Â Â Â  Services to other local governments authorized

450.695Â Â Â Â  Acquisition of water rights; effect on priority of rights

450.700Â Â Â Â  Acquisition of water rights; effect on prior rights

SANITARY AUTHORITIES

(Generally)

450.705Â Â Â Â  Policy; construction

450.710Â Â Â Â  Definitions for ORS 450.600 to 450.989

(Formation)

450.715Â Â Â Â  Areas which may be formed into sanitary authorities

450.722Â Â Â Â  Formation of water or sanitary authority may include dissolution of certain existing districts

450.785Â Â Â Â  Initiation of formation of sanitary authority by governing body without petition

450.787Â Â Â Â  Formation of authorities by cities and sanitary or drainage districts

(Dissolution)

450.788Â Â Â Â  Law applicable to dissolution of authority

(Board and Elections)

450.790Â Â Â Â  Sanitary authority board

450.793Â Â Â Â  Election laws applicable

450.795Â Â Â Â  Nomination and election of first board members; terms

450.800Â Â Â Â  Regular and special elections; terms of members; vacancies

(Powers)

450.806Â Â Â Â  General powers of board; selection of board chairperson; appointment of authority manager

450.808Â Â Â Â  General duties of authority manager

450.810Â Â Â Â  Board may adopt and enforce ordinances for sanitary purposes

450.815Â Â Â Â  General powers of authority

450.817Â Â Â Â  Services to other local governments authorized

450.820Â Â Â Â  Authority may maintain garbage collection system and engage in insect control activities

450.825Â Â Â Â  Plan for sewage disposal and drainage to be developed by authority

450.830Â Â Â Â  Authority may construct and operate sewage disposal and drainage systems; operation beyond authority boundaries

450.835Â Â Â Â  Contract for or purchase of sewage disposal and drainage systems

450.837Â Â Â Â  Water and sanitary authority as municipality for purpose of enforcing plumbing code; limitations

(Finances)

450.840Â Â Â Â  Costs for construction and operation of systems and general expenses of sanitary authority; how borne

450.845Â Â Â Â  Areas needing sewerage installations to be determined and plans for installations to be made

450.850Â Â Â Â  Hearing on boardÂs proposed construction plans and estimated special assessments; notice of hearing

450.855Â Â Â Â  Action board may take at hearing concerning boundaries, installations to be constructed, costs and financing

450.860Â Â Â Â  Portion of installation construction costs in an authority chargeable to area benefited

450.865Â Â Â Â  Ordinance specifying action of board at hearing; remonstrances

450.867Â Â Â Â  Election on ordinance adopted under ORS 450.865

450.870Â Â Â Â  Assessments against benefited property

450.875Â Â Â Â  Collection of delinquent assessments by lien foreclosure procedure; reassessment procedure

450.880Â Â Â Â  Sewer service charges

450.885Â Â Â Â  Tax levies on property in the authority; budget for authority

450.890Â Â Â Â  Collection of taxes; taxes are liens on property

450.895Â Â Â Â  Bonds, general obligation or revenue or combination of both; bonds to mature serially and be paid in installments

450.897Â Â Â Â  Bancroft Bonding Act applicable

450.900Â Â Â Â  Election on bond issues; limitation on indebtedness

450.905Â Â Â Â  Notice of bond election

450.915Â Â Â Â  Issuance of bonds

450.920Â Â Â Â  Disposition of proceeds of sale of bonds

450.925Â Â Â Â  Issuance of refunding bonds

450.930Â Â Â Â  Redemption of bonds before maturity dates

450.945Â Â Â Â  Custody and disbursement of authority funds by county treasurer

(Programs for Employees)

450.947Â Â Â Â  Contracts for medical, dental and hospital services; insurance for employees; effect of failure to contract

450.949Â Â Â Â  Payment of contract costs by authority and by employee; multiple contracts; qualification of insurer or hospital association

450.963Â Â Â Â  EmployeesÂ retirement system

450.967Â Â Â Â  Funding of retirement plan

450.971Â Â Â Â  Employee contribution

450.973Â Â Â Â  Eligibility for retirement plan

450.977Â Â Â Â  Tax levy to finance programs under ORS 450.947 to 450.977

(Miscellaneous)

450.980Â Â Â Â  Procedure for testing proceedings and acts of sanitary authorities

450.985Â Â Â Â  Authority of South Suburban Sanitary District of Klamath Falls to incur indebtedness

MISCELLANEOUS

450.987Â Â Â Â  Annexation by city of water or sanitary authority territory

450.988Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

450.989Â Â Â Â  Apportionment of cost among serviced property owners; determination by authority

PENALTIES

450.990Â Â Â Â  Penalties

SANITARY DISTRICTS

(Generally)

Â Â Â Â Â  450.005 Definitions for ORS 450.005 to 450.245. As used in ORS 450.005 to 450.245, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (2) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (3) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district or proposed district, is located.

Â Â Â Â Â  (4) ÂDistrictÂ means a sanitary district formed in one or more counties and outside the corporate limits of any city pursuant to ORS 450.005 to 450.245 or pursuant to any law which those sections supersede.

Â Â Â Â Â  (5) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract.

Â Â Â Â Â  (6) ÂSecretaryÂ means the secretary of the district. [Amended by 1969 c.563 Â§1; 1983 c.83 Â§87; 2001 c.373 Â§1]

(Formation)

Â Â Â Â Â  450.009 Formation purposes; petition. Sanitary districts may be formed for the purpose of providing sanitation facilities and services. In addition to the other matters, a petition for formation of a sanitary district shall state the number of members, three or five, on the district board. [1955 c.442 Â§2 (enacted in lieu of 450.010); 1969 c.563 Â§2; 1971 c.727 Â§119; 1975 c.647 Â§36]

Â Â Â Â Â  450.010 [Repealed by 1955 c.442 Â§1 (450.009 enacted in lieu of 450.010)]

Â Â Â Â Â  450.015 [Amended by 1969 c.563 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.017 [1955 c.442 Â§4; 1969 c.563 Â§4; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.020 [Amended by 1955 c.111 Â§1; 1969 c.563 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.025 [Amended by 1969 c.563 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.030 [Amended by 1969 c.563 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.035 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.040 [Amended by 1961 c.438 Â§3; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.045 Board members; qualifications; first terms. (1) The power and authority given a sanitary district, except as otherwise provided, shall be exercised by a board of three or five members, according to the number set forth in the petition for formation.

Â Â Â Â Â  (2) A person is qualified to be a member of the board if the person is an elector of or owner in the district.

Â Â Â Â Â  (3) If the first board to be elected has three members:

Â Â Â Â Â  (a) The terms of the candidates receiving the highest and second highest votes expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) The term of the candidate receiving the third highest vote expires June 30 next following the first regular district election.

Â Â Â Â Â  (4) If the first board to be elected has five members:

Â Â Â Â Â  (a) The terms of the candidates receiving the first, second and third highest votes expire June 30 next following the second regular district election.

Â Â Â Â Â  (b) The term of the candidate receiving the fourth or fifth highest vote expires June 30 next following the first regular district election. [Amended by 1955 c.442 Â§6; 1971 c.647 Â§83; 1971 c.727 Â§Â§120,195; 1973 c.796 Â§62; 1975 c.647 Â§34; 1983 c.83 Â§88; 1983 c.350 Â§262; 2007 c.168 Â§1]

Â Â Â Â Â  450.050 [Amended by 1969 c.563 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.052 [1955 c.107 Â§1; 1969 c.563 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.054 [1955 c.594 Â§2; 1969 c.563 Â§10; repealed by 1971 c.727 Â§203]

(Officers and Elections)

Â Â Â Â Â  450.055 Board officers; term; vacancy. (1) The officers of the district shall be the district board, consisting of three or five members, and a secretary appointed by the board.

Â Â Â Â Â  (2) Except as to those members of the board who are elected on formation and those members who are elected at an election when the number of board members is increased to five, the term of office of each elected member shall be four years.

Â Â Â Â Â  (3) Vacancy in the membership of the board shall occur by reason of the occurrence of any event listed in ORS 236.010 or, unless excused, by failure to attend three successive regular board meetings. The district board shall fill any vacancy on the board as provided in ORS 198.320. [Amended by 1955 c.442 Â§7; 1967 c.439 Â§1; 1969 c.563 Â§Â§11,29; 1969 c.669 Â§9; 1975 c.647 Â§35; 1983 c.350 Â§263]

Â Â Â Â Â  450.057 [1961 c.438 Â§2; 1967 c.609 Â§9; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.059 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of members of the district board.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§268]

Â Â Â Â Â  450.060 [Amended by 1955 c.442 Â§8; 1967 c.137 Â§2; 1971 c.647 Â§84; 1973 c.796 Â§63; 1975 c.647 Â§37; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.062 Increase of board membership from three to five members; election. (1) A district having a three member board may vote to increase the number of members on the board to five at a regular district election as provided in this section. The board shall order an election on the question of increased membership when a petition is filed with the secretary of the board requesting that the electors of the district be permitted to vote on the question. The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205. The board shall be increased to five members if a majority of the votes cast on the question favors the increase.

Â Â Â Â Â  (2) At the same election at which the question of increasing the board from three to five members is voted upon, the electors shall vote for a number of candidates:

Â Â Â Â Â  (a) To fill any vacancy;

Â Â Â Â Â  (b) To elect a successor to any position the term of which expires June 30 next following the election; and

Â Â Â Â Â  (c) To elect two candidates to fill the two new board positions if the board membership is increased.

Â Â Â Â Â  (3) If the board membership is increased under this section, the Secretary of State by rule shall adjust and stagger the terms of the board members elected at the election under this section as necessary so that at least two board members are elected at each subsequent regular district election. [1955 c.442 Â§5; 1971 c.647 Â§85; 1983 c.350 Â§265]

Â Â Â Â Â  450.065 Election of president; appointment, duties and compensation of secretary. (1) At its first regular meeting each year, or as soon thereafter as practicable, the board shall choose one of its members as president and appoint a secretary.

Â Â Â Â Â  (2) The secretary shall receive such compensation as is fixed by the order of the board.

Â Â Â Â Â  (3) The secretary shall perform all duties required by the board and those prescribed in ORS 450.005 to 450.245.

Â Â Â Â Â  (4) Within 30 days following the entry of the order establishing a district, the secretary of the district shall file a written report with the Environmental Quality Commission, stating the name of the district, the date of its formation and the names and addresses of the board members, and shall furnish with the report a map showing the district boundaries. [Amended by 1957 c.671 Â§1; 1969 c.345 Â§9; 1971 c.727 Â§121]

Â Â Â Â Â  450.070 Meetings of board. (1) The board shall hold such meetings either in the day or evening, as may be convenient, but must hold one regular monthly meeting at a stated time and public place, at which, so far as practicable, district business shall be conducted.

Â Â Â Â Â  (2) In case of the absence or inability of the president or secretary to act, the board may, by order entered in its minutes, choose a president pro tempore, or secretary pro tempore, or both.

Â Â Â Â Â  (3) Special meetings may be called by the president or two members of the board by giving notice of time and place of the meeting six hours in advance.

(Powers)

Â Â Â Â Â  450.075 Powers of sanitary district. A sanitary district may:

Â Â Â Â Â  (1) Have and use a common seal.

Â Â Â Â Â  (2) Sue and be sued in its name.

Â Â Â Â Â  (3) Acquire, construct, reconstruct, alter, enlarge, renew, replace, operate and maintain such sewage collection and disposal systems as in the judgment of the board are necessary and proper for the area of the district. In the performance of these functions, either in or out of the district, it may join with any other public body as defined in ORS 174.109, a federal agency or another state in the joint establishment, maintenance and operation of such works, and may contract therefor within the limits of authority conferred by ORS 450.005 to 450.245.

Â Â Â Â Â  (4) Permit the use, by lease or otherwise, of any property of the district by any other public body as defined in ORS 174.109, a federal agency or another state.

Â Â Â Â Â  (5) Acquire by purchase, gift, devise, condemnation proceedings or otherwise, such real and personal property and rights of way, either within or without the limits of the district, as in the judgment of the board are necessary or proper to the exercise of its powers, and to pay for and hold the same.

Â Â Â Â Â  (6) Make and accept contracts, deeds, releases and documents that, in the judgment of the board, are necessary or proper in the exercise of any of the powers of the district.

Â Â Â Â Â  (7) Issue bonds as provided in ORS 450.095 to 450.125.

Â Â Â Â Â  (8) Determine the rate of levy of taxes in the district, and fix sewer rentals, charges and assessments as provided in ORS 450.130 to 450.175.

Â Â Â Â Â  (9) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (10) Lay its sewers and drains in any public street or road in the county, and for this purpose enter upon it and make all necessary and proper excavations, restoring it to its proper condition. However, the consent of the proper city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (11) Maintain and operate disposal sites and solid waste collection and disposal systems in compliance with ORS 459.005 to 459.437, 459.992 (1) and (2) and 466.995 (1).

Â Â Â Â Â  (12) Call all necessary elections.

Â Â Â Â Â  (13) Compel all residents and property owners in the district to connect their houses and structures requiring sewage or drainage disposal with adjacent street sewers, drains or other sewage disposal system of the district.

Â Â Â Â Â  (14) Do any act necessary or proper to the complete exercise and effect of any of its powers or for the purposes for which it was formed.

Â Â Â Â Â  (15) Make and enforce all necessary and proper regulations for:

Â Â Â Â Â  (a) The cleanliness of roads and streets of the district.

Â Â Â Â Â  (b) All other sanitary purposes not in conflict with the laws of this state.

Â Â Â Â Â  (16) Make and enforce necessary and proper regulations governing the storage, collection, transportation and disposal of solid wastes where such regulations are supplemental to the requirements of the Environmental Quality Commission adopted pursuant to ORS 459.045 and are necessary to meet special local conditions. [Amended by 1967 c.428 Â§13; 1969 c.563 Â§12; 1969 c.593 Â§38; 1971 c.36 Â§6; 1971 c.647 Â§86; 1971 c.648 Â§25; 1983 c.350 Â§266; 2001 c.104 Â§187; 2003 c.802 Â§116]

Â Â Â Â Â  450.080 Signatures on contracts and other documents. All contracts, deeds, warrants, releases, receipts and documents shall be signed in the name of the district by its president and countersigned by its secretary.

Â Â Â Â Â  450.082 District may contract for employee health care services or insurance. (1) The district board may enter into contracts for medical or any other remedial care recognized under state law and hospital services or insurance covering employees of the district for remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person. [1967 c.439 Â§4]

Â Â Â Â Â  450.084 Payment for services or insurance by district. (1) The district may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The board may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state.

Â Â Â Â Â  (4) Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 450.082 and this section are expenses for which a district may levy taxes as provided by ORS 450.170. [1967 c.439 Â§Â§3,5]

Â Â Â Â Â  450.085 Adoption of regulations and ordinances. Any general regulation or ordinance of a district board shall be adopted in accordance with ORS 198.510 to 198.600. Orders not establishing a general regulation need not be posted or published. [Amended by 1971 c.268 Â§16]

(District Finances)

Â Â Â Â Â  450.090 Deposit of district funds; contents of withdrawal or payment order. Funds of the district may be deposited, at the discretion of the district board, in one or more depositories, as defined in ORS 295.001, to be designated by the district board. Funds deposited in a depository shall be withdrawn or paid out only upon proper order and warrant or check signed by the president and countersigned by the secretary. The order shall:

Â Â Â Â Â  (1) Specify the name of the person to whom the moneys are paid;

Â Â Â Â Â  (2) Specify the fund from which the moneys are paid;

Â Â Â Â Â  (3) State generally the purpose for which the moneys are paid; and

Â Â Â Â Â  (4) Be entered in the minutes of the board. [Amended by 1977 c.318 Â§1; 2001 c.373 Â§2]

Â Â Â Â Â  450.095 Bond election. (1) This section establishes the procedure for determining whether bonds of the district, either general obligation, revenue or a combination of both, shall be issued and sold to raise money for the purposes set forth in ORS 450.075 (3). The question shall be decided by election. The board:

Â Â Â Â Â  (a) May order the election on its own resolution; or

Â Â Â Â Â  (b) Shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) The order of the board calling the election shall determine the form of the bonding proposal as follows:

Â Â Â Â Â  (a) The order may submit to the electors as one proposal the question of issuing bonds to make all outlays, or so many of them as may be selected; or

Â Â Â Â Â  (b) The order may submit as separate questions the issuance of bonds for any of the outlays singly or in such combinations as the order may direct.

Â Â Â Â Â  (3) The requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under ORS 255.135 to 255.205.

Â Â Â Â Â  (4) In addition to the information required under ORS 255.085 in a notice for an election on the issuance of bonds, the notice for an election under this section shall describe the form of the bonding proposal as determined under subsection (2) of this section.

Â Â Â Â Â  (5) When an election is called pursuant to a petition of electors, the proposal under subsection (2) of this section must conform with the proposal of the petition.

Â Â Â Â Â  (6) If a majority of the votes cast at a bond election is in favor of the issuance of bonds, the board may issue and dispose of the bonds proposed in the order calling the election. [Amended by 1957 c.671 Â§2; 1969 c.563 Â§13; 1983 c.83 Â§89; 1983 c.350 Â§269]

Â Â Â Â Â  450.100 [Repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.105 [Amended by 1961 c.438 Â§4; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.110 District bonds; denomination; place of payment; interest. (1) General obligation or revenue bonds shall be of such denominations as the district board determines, except that no bonds shall be of a denomination greater than $5,000.

Â Â Â Â Â  (2) All bonds shall be payable in lawful money of the United States at a place named by the district board, and shall bear interest at a rate determined by the district board, payable semiannually. [Amended by 1969 c.563 Â§14; 1981 c.94 Â§37; 2001 c.373 Â§3]

Â Â Â Â Â  450.115 Use of proceeds of bond sale. The proceeds of the sale of bonds shall be paid to the district. The proceeds shall be used for the purpose indicated in the order calling for election upon the question of the issuance of the bonds, and for no other purpose. However, if those purposes are entirely fulfilled, any remaining proceeds shall be used for payment of the principal and interest of the bonds. [Amended by 2001 c.373 Â§4]

Â Â Â Â Â  450.120 Debt limitations. The total outstanding district bonds of all types, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, shall at no time exceed in the aggregate 13 percent of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. [Amended by 1955 c.612 Â§1; 1963 c.9 Â§27; 1991 c.459 Â§402]

Â Â Â Â Â  450.125 Payment of bonds; issuance of improvement bonds. (1) All general obligation and revenue bonds shall be paid within a period of 30 years and in annual installments of such amounts as will make the combined amount of principal and interest payable each year as nearly equal as practicable during the years of payment.

Â Â Â Â Â  (2) Improvement bonds may be issued in the manner provided by ORS 223.205 and 223.210 to 223.295 without submitting the question of their issuance to the electors of the district. [Amended by 1955 c.612 Â§2; 1969 c.563 Â§15; 1983 c.350 Â§270]

Â Â Â Â Â  450.130 Sewer service charges; collection and enforcement. (1) The sanitary board may enact ordinances levying sewer service charges within the district, for the purpose of financing the construction, operation and maintenance of the sewage collection and disposal system.

Â Â Â Â Â  (2) The board may contract with any city or district serving water in such area to collect such service charges with the water bills, and the serving agency may cut off water for nonpayment of such service charges. The board may pay the water serving agency for the reasonable cost of such collection services.

Â Â Â Â Â  (3) Service charges may also be collected and enforced as provided in ORS 454.225. [Amended by 1975 c.247 Â§1]

Â Â Â Â Â  450.135 Ordinance declaring method of payment. (1) For the purposes specified in ORS 450.075 (3), a district may declare by ordinance before doing the same that the cost, or any portion thereof, shall be assessed against the property directly benefited. Or it may provide in the ordinance that the cost shall be paid partly by assessment against the property directly benefited and partly out of the general funds of or sewer service charges collected by the district.

Â Â Â Â Â  (2) The determination of the board as expressed in the ordinance as to the proportion of the cost shall be based upon an exercise of the boardÂs sound discretion.

Â Â Â Â Â  450.140 Assessment ordinance. If any of the cost of sewers, drains or sewage treatment plants is assessed against the property directly benefited thereby, the board shall, before attempting to make the improvement or assessment, adopt a general ordinance providing for the method of assessment. The ordinance shall:

Â Â Â Â Â  (1) Contain provision for notice to property owners of intention to make the assessment and improvement.

Â Â Â Â Â  (2) Provide that notice shall be not less than 20 days before action is taken thereon.

Â Â Â Â Â  (3) Provide an opportunity for property owners to appear before the board for the purpose of remonstrating against assessments.

Â Â Â Â Â  (4) Provide for the general method of assessing the property directly benefited and of the recording of liens against the property directly benefited, and of making supplementary assessments and rebates.

Â Â Â Â Â  450.145 Entry of assessments in lien docket; lien docket as public record. (1) When assessments are made they shall be entered into a permanent lien docket which shall be kept in the office of the district and wherein shall be shown the amount of each lien, property against which it has been assessed, the owner thereof and such additional information as is required to keep a permanent and complete record of the lien and the payments thereon.

Â Â Â Â Â  (2) The lien docket shall be a public record kept by the secretary and shall be open to inspection during all business hours established by the district.

Â Â Â Â Â  450.150 Hearing of objections to proposed improvements. (1) The board shall appoint a time for the hearing of remonstrances or objections against any proposed improvement regardless of the method of payment. At the time appointed all objectors or remonstrators shall have the right to be heard.

Â Â Â Â Â  (2) If two-thirds or more of the owners of the property directly benefited, which is liable for any of the cost of the sewers, drains or sewage disposal plants, file written remonstrances objecting to the proposed improvement, the board shall sustain the remonstrances, and no further proceedings in the matter of proposed improvements shall be had for a period of six months.

Â Â Â Â Â  (3) If two-thirds of the owners of the property directly benefited by the proposed improvements do not file written remonstrances against the improvement, the board may proceed with the making of the improvement.

Â Â Â Â Â  450.155 [Amended by 1953 c.649 Â§2; 1955 c.19 Â§1; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  450.160 Collection and enforcement of delinquent liens; reassessment. (1) In case the whole or any portion of the cost of sewers, drains or sewage treatment plants is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to sanitary districts where applicable. [Amended by 2003 c.802 Â§117]

Â Â Â Â Â  450.165 Preparation and approval of plans for drains and sewer installations. (1) Whenever the board deems it expedient or necessary to cause to be constructed sewers, drains or sewage treatment plants, the cost of which, in whole or in part, is to be paid either by the proceeds of the sale of bonds by the district or assessed against the property directly benefited or by both methods in proportion, the board shall retain a registered professional engineer to prepare plans and specifications for the sewers, drains or sewage treatment plants, which plans and specifications shall be filed in the office of the secretary of the district.

Â Â Â Â Â  (2) The district board may, however, adopt any plans and specifications they see fit, provided the plans have been prepared by a registered professional engineer and have been approved by the Department of Human Services and the Environmental Quality Commission.

Â Â Â Â Â  450.170 Levy of taxes. (1) Assessment and collection of property taxes within the district shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the property lies.

Â Â Â Â Â  (2) The district board shall fix the amount of money to be raised by taxation for district purposes and for the payment of the principal and interest of outstanding indebtedness of the district which will become due during the year.

Â Â Â Â Â  (3) The district board shall, in the manner and time prescribed by law, transmit to the county assessor a statement of such taxes. If the board fails to levy a direct ad valorem tax sufficient to pay the interest on and the maturing principal of all outstanding general obligation bonds, the county board of any county in which any portion of the district is included shall levy such tax which shall be extended and collected the same as all other sanitary district taxes. [Amended by 1969 c.563 Â§16]

Â Â Â Â Â  450.175 Collection of taxes. (1) Taxes levied under ORS 450.170 shall be collected at the same time and in the same manner as county taxes are collected, and when collected shall be paid to the district.

Â Â Â Â Â  (2) The taxes shall be a lien upon the property against which they are levied in the sanitary district and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for state and county taxes. [Amended by 2001 c.373 Â§5]

Â Â Â Â Â  450.177 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§30]

Â Â Â Â Â  Note: 450.177 was added to and made a part of 450.005 to 450.245 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.178 [1971 c.532 Â§2; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.182 [1971 c.532 Â§3; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.186 [1971 c.532 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.190 [1971 c.532 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.194 [1971 c.532 Â§6; repealed by 1975 c.647 Â§53]

Â Â Â Â Â  450.198 [1971 c.532 Â§7; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.202 [1971 c.532 Â§8; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  450.205 [Amended by 1957 c.671 Â§3; 1969 c.563 Â§17; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.207 [1957 c.671 Â§5; 1969 c.563 Â§18; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.210 [Amended by 1957 c.671 Â§6; 1969 c.563 Â§19; repealed by 1971 c.727 Â§203]

(Annexation)

Â Â Â Â Â  450.215 Plans for division and disposal of properties. (1) If territory proposed to be annexed is within the limits of another sanitary district, the board of the district to which annexation is proposed and the board of such other district shall meet with each other prior to the hearing on the annexation petition to agree upon a division and disposal of the properties of the other district that lie within the territory proposed to be annexed. An agreement between the boards is effective only in the event the proposed annexation is approved by the electors.

Â Â Â Â Â  (2) The plan of division of properties provided for in subsection (1) of this section shall be arrived at by giving consideration to the assessed valuation of the other district as a whole, the assessed valuation of the territory to be annexed, the types of properties and their location and intended use. If a plan of division of properties is agreed upon, the plan shall be reduced to writing and, if the proposed annexation is approved by the electors, shall be binding upon the districts party to the plan and upon all other interested persons. [Amended by 1957 c.671 Â§7; 1969 c.563 Â§20; 1971 c.727 Â§123]

Â Â Â Â Â  450.220 [Amended by 1957 c.671 Â§8; 1969 c.563 Â§21; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.225 Effective date of annexation; disposition of properties in territory; liabilities and indebtedness of territory; filing of report. (1) If the territory annexed to the district was, prior to the vote on the petition for annexation, within the limits of another sanitary district, the effective date of the annexation shall be the effective date of the withdrawal from the other district of the territory previously within its limits.

Â Â Â Â Â  (2) Unless a plan for division of properties has been agreed upon as provided in ORS 450.215 (2), the district from which the territory has been withdrawn shall proceed to turn over to the district to which the territory has been annexed, its properties in the territory withdrawn. The provisions of ORS 222.560 shall govern the method and procedure by which such division of properties shall be made.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the district to which the territory was annexed may, in the sound discretion of its board, assume such obligations if the obligations do not bring the total of the districtÂs obligation above any applicable limitations prescribed by law or otherwise. When the district assumes such obligations, it shall be liable to the other district, as provided by ORS 222.520 (2)(a) or (b), at the option of the annexing district. After the district agrees to make the payments referred to in this subsection, neither the annexing district nor the annexed territory shall be charged by the other district with any future liabilities, obligations or functions of the other district.

Â Â Â Â Â  (4) Within 30 days after the effective date of the county boardÂs order of annexation, the secretary of the annexing district shall file a written report with the Environmental Quality Commission, stating the name of the district and the date of the county boardÂs order of annexation, and shall furnish with the report a map of the district boundaries as they are after the annexation. [Amended by 1957 c.671 Â§10; 1969 c.563 Â§22; 1971 c.727 Â§124]

Â Â Â Â Â  450.227 [1957 c.112 Â§Â§2,3,4; 1967 c.137 Â§1; 1969 c.563 Â§23; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.228 [1957 c.671 Â§9; 1969 c.563 Â§24; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.230 [Amended by 1957 c.671 Â§11; 1969 c.563 Â§25; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.235 [Amended by 1969 c.563 Â§26; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.237 [1961 c.679 Â§Â§2,3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.239 [1961 c.679 Â§Â§4,5; 1969 c.563 Â§27; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.240 [Repealed by 1957 c.401 Â§6]

Â Â Â Â Â  450.242 [1961 c.679 Â§Â§6,7,8; 1969 c.563 Â§28; repealed by 1971 c.727 Â§203]

(Miscellaneous)

Â Â Â Â Â  450.245 Application of ORS 450.005 to 450.245 to districts organized under former laws; savings clause. (1) Sanitary districts organized under chapter 385, Oregon Laws 1935, which were exercising the functions of sanitary districts on July 16, 1949, are vested with all rights, powers and obligations prescribed in ORS 450.005 to 450.245 and, after July 16, 1949, shall conduct their business in accordance with and be subject to those sections.

Â Â Â Â Â  (2) No right or obligation incurred by the formation of a sanitary district pursuant to the provisions of chapter 385, Oregon Laws 1935, as amended by chapter 402, Oregon Laws 1941, is affected by the repeal of those provisions.

(Districts With Valuation Less Than $250,000)

Â Â Â Â Â  450.250 Definitions for ORS 450.250 to 450.300. (1) ÂDistrictÂ means a sanitary district duly organized under the provisions of ORS 450.005 to 450.245, having an assessed valuation of not more than $250,000.

Â Â Â Â Â  (2) ÂSewerage systemÂ means complete or primary sewage treatment and disposal facilities, sewer mains, pumping stations, and all equipment and appurtenances necessary, useful or convenient for the treatment or disposal of sewage, or any portion of such a system, whether within or without the boundaries of a district. [1955 c.577 Â§1; 1959 c.157 Â§9]

Â Â Â Â Â  450.255 Districts eligible for state help in financing sewerage systems. Districts that have been certified by the Environmental Quality Commission as being in need of sewerage systems may apply to the State Treasurer for the financing of such costs under authority of ORS 450.250 to 450.300. The Environmental Quality Commission shall certify to the State Treasurer, in writing, a list of the districts that are in dire need of sewerage and sanitation facilities. [1955 c.577 Â§2; 1959 c.574 Â§1]

Â Â Â Â Â  450.260 Conditions precedent to financing application. A district shall not apply to the State Treasurer for financing under ORS 450.250 to 450.300 unless:

Â Â Â Â Â  (1) It submits to the State Treasurer plans and specifications prepared by competent licensed engineers setting forth the type or character of sewer system or sewerage facilities proposed for the particular district and the estimated cost of the system and of the appurtenances thereto.

Â Â Â Â Â  (2) It submits to the State Treasurer the proposed plan of the district for liquidation of indebtedness to be incurred for financing the cost of such system or facilities. [1955 c.577 Â§3]

Â Â Â Â Â  450.265 Bonds issued by district pursuant to ORS 450.250 to 450.300 are subject to State Treasurer control; refunding bonds issuable. The bonds issued by districts pursuant to ORS 450.250 to 450.300 shall bear such dates, be in such form, run for such periods of time, bear such rates of interest, and be sold by the districts at such prices as the State Treasurer may determine. Refunding bonds of like obligation may be issued to replace outstanding bonds, provided the refunding bonds are sold publicly upon competitive bids. [1955 c.577 Â§4; 1981 c.94 Â§38]

Â Â Â Â Â  450.270 Powers of State Treasurer in connection with ORS 450.250 to 450.300. (1) The State Treasurer shall be the sole judge as to whether state funds shall be invested in the bonds of a district and as to which undertakings shall first be financed. The decision of the State Treasurer on the subject of investment and priority shall be final.

Â Â Â Â Â  (2) The State Treasurer may enlist the technical services of any state officer or department in a study of the feasibility and cost of the sewerage project. The State Treasurer further may employ licensed engineers, at the cost of the district, to make such a study for the district and for the State Treasurer.

Â Â Â Â Â  (3) The State Treasurer, in the discretion of the State Treasurer, may purchase with moneys from the revolving fund provided by ORS 450.250 to 450.300, general obligation sewerage system bonds of any district, issued under authority of ORS 450.250 to 450.300. If the State Treasurer deems it expedient in the acquisition and construction of a sewerage system for a district to furnish sewerage service for territory that is contiguous to or outside the boundaries of the district, the State Treasurer may authorize the district to furnish such service and to construct part of its system outside its boundaries for such purpose.

Â Â Â Â Â  (4) The State Treasurer may authorize districts to issue sewerage system bonds with the right reserved to them to redeem bonds at par value and accrued interest prior to the final maturity dates of the bonds.

Â Â Â Â Â  (5) The State Treasurer, in the discretion of the State Treasurer, may authorize deferment of payment of interest upon the sewerage bonds of the district for a period not exceeding three years, and may provide for the issuance of such bonds with graduated rates of interest.

Â Â Â Â Â  (6) The State Treasurer may specify the procedure to be followed by a district in availing itself of the provisions of ORS 450.250 to 450.300. [1955 c.577 Â§5]

Â Â Â Â Â  450.275 State Treasurer approval of other bond issues by district whose bonds are owned by state. So long as any of the sewerage bonds of the district are owned by the state, the district shall not issue other bonds of any character without prior written approval of the State Treasurer. [1955 c.577 Â§6]

Â Â Â Â Â  450.280 Circumstances and conditions under which State Treasurer may purchase sewerage system bonds. (1) The State Treasurer may purchase from a district at private sale sewerage system bonds bearing interest at a rate agreed upon by the State Treasurer and the district. The bonds shall qualify for investment by the state only if the sewer connection charges and revenues of the sewerage system of the issuing district, after the payment of operation and maintenance expenses, are pledged wholly to the payment of the principal of and interest upon the bonds, and the issuing district shall covenant to levy ad valorem taxes upon all of the taxable property within its boundaries to meet deficiencies in the charges and revenues pledged, and only if the combined indebtedness for all public purposes, other than state or federal, within the boundaries of the district, including the proposed sewerage system indebtedness, but excluding obligations issued for other utilities that are self-supporting or self-liquidating or are approximately so, does not exceed 25 percent of the total real market value of all taxable property within the district as reflected in the last roll certified under ORS 311.105. The limitation shall apply only to districts that finance the costs of their sewerage systems under ORS 450.250 to 450.300. The limitation shall include the ratios of indebtedness to the total valuation, determined in like manner, of other subdivisions that overlap the district to an extent of more than 50 percent of the total value of the district. Indebtedness within the 25 percent limitation may be incurred by a district if approved by the electors of the district at an election called and held for that purpose. Notwithstanding that revenues may have been pledged to the payment of the principal of and the interest upon a particular issue of general obligation bonds owned by the state, the same revenues, with the approval of the State Treasurer, may be pledged to the payment of the principal of and the interest on additional issues of bonds purchased by the state from the district. The additional issues shall be on a parity with previous issues as to the pledge of charges and revenues. In order to complete the financing of a sewerage system, after bonds payable as to principal and interest from revenues and ad valorem taxation have been issued, the State Treasurer may purchase issues of general obligation sewerage system bonds of districts, payable only from ad valorem property taxes, provided such issues, together with other obligations of the district, do not exceed the debt limits specified in this section.

Â Â Â Â Â  (2) All bonds heretofore issued under authority of ORS 450.250 to 450.300 and sold to the state, and the proceedings under which they were issued, are approved, validated, ratified, and confirmed, and the bonds are the valid and legally binding general obligations of the issuing district. [1955 c.577 Â§7; 1957 c.121 Â§1; 1959 c.574 Â§2; 1971 c.647 Â§91; 1981 c.94 Â§39; 1981 c.804 Â§101; 1991 c.459 Â§403; 1995 c.79 Â§224]

Â Â Â Â Â  450.285 State Sanitary District Sewer Bond Fund. (1) The State Sanitary District Sewer Bond Fund is established separate and distinct from the General Fund. Moneys in the State Sanitary District Sewer Bond Fund are continuously appropriated to the State Treasurer for investment under authority of ORS 450.250 to 450.300, and for payment of costs of the State Treasurer in connection with the investment.

Â Â Â Â Â  (2) The earnings of the fund established under this section shall accrue to the General Fund, and the amounts received in payment of the principal of investments of the fund established under this section shall be credited to the General Fund, to be available for the payment of general governmental expenses.

Â Â Â Â Â  (3) The State Treasurer may engage such assistance and incur such expenses to carry out the purposes of ORS 450.250 to 450.300 as may be necessary. [1955 c.577 Â§8; 1957 c.702 Â§1; 1957 s.s. c.14 Â§1; 1963 c.341 Â§4; 2005 c.755 Â§39]

Â Â Â Â Â  450.290 Provisions concerning liquidation of indebtedness incurred by district financing sewerage system under ORS 450.250 to 450.300. (1) Each district financing the cost of a sewerage system under authority of ORS 450.250 to 450.300 shall submit to the State Treasurer for approval, a schedule of its rates and sewer connection charges, and proposed method of collection thereof. The rates and charges shall be such as, in the judgment of the State Treasurer, are sufficient to pay the operation and maintenance costs of the system and to liquidate, during the period approved by the State Treasurer, the indebtedness incurred by the district in the construction of the system. The State Treasurer may further require as part of the agreement to purchase the bonds of the district, that the district levy and collect assessments in the manner provided by ORS 450.005 to 450.245, and that it pledge the receipts from such assessments, both principal and interest, to the payment of its bonds and the interest thereon. The district shall be fully authorized to levy and collect such assessments against properties within or without the boundaries of the district, that will be benefited by the sewerage system of the district. Should the receipts of the district prove inadequate to pay such costs and such indebtedness, the State Treasurer may direct the district to increase its rates and charges to make the sewerage project self-supporting and self-liquidating, and the district thereupon shall establish the rates and charges prescribed by the State Treasurer.

Â Â Â Â Â  (2) If the district does not have the ability to collect sewerage charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, and if the State Treasurer so directs, delinquent charges for use of or connection with a sewerage system shall be certified to the assessor of the county or counties in which the district is located and shall be entered upon the tax rolls of the county and be collected and accounted for in the same manner in which city taxes are collected and accounted for. The said charges shall constitute liens upon the real property of the corporation or person against whom they are assessed.

Â Â Â Â Â  (3) The district shall obtain from the State Treasurer approval of its annual budgets and tax levies before they are certified to the clerk and assessor of the county in which the district is located, for extension upon the county tax rolls. [1955 c.577 Â§9; 1991 c.459 Â§403a]

Â Â Â Â Â  450.295 Refinancing indebtedness of district; court-appointed receiver may operate system. If any district fails to meet, when due, any obligations sold to the state under authority of ORS 450.250 to 450.300, the State Treasurer and the district may agree upon and put into effect, any plan they may consider expedient for refinancing the indebtedness of the district, or the State Treasurer, with the approval of the circuit court of the county in which the major portion of the assessed valuation of the district is located, may appoint a receiver to operate the sewerage system. The receiver shall act as such so long as the circuit court deems receivership necessary to protect the interests of the state and of the district. [1955 c.577 Â§10]

Â Â Â Â Â  450.300 Duty of treasurer to keep funds separate and to withhold tax receipts for bond payments; liability of treasurer. The treasurer of each district that finances the cost of a sewerage system or facilities under authority of ORS 450.250 to 450.300 shall keep collections or assessments for sewerage service and sewer connection fees separate and distinct from other funds of the district and shall withhold from tax receipts not less often than quarterly the full amounts proportionate to the elapsed portion of the tax year that have been levied for the payment of interest on and the principal of the sewerage system bonds of the district. For failure to account for sewerage revenues and taxes as provided in this section, such treasurers shall be liable upon their official bonds. [1955 c.577 Â§11]

(Sanitary District Sewerage System Revolving Fund)

Â Â Â Â Â  450.303 Purchase of general obligation bonds of sanitary districts; Sanitary District Sewerage System Revolving Fund. (1) Any sanitary district in the state having an actual value in excess of $750,000, that has not been able to sell its general obligation bonds on the market upon competitive bids or has not been able to obtain a bid for its bonds pursuant to notice of sale of the bonds published in a newspaper of general circulation printed and published for a period of two consecutive weeks in the county in which the major portion of the assessed value of the district is located, may sell its bonds to the State of Oregon, if the bonds are approved for investment by the State Treasurer. For the purposes of this section, actual value shall be determined in the manner prescribed by ORS 450.120. Bonds issued under authority of this section, together with other outstanding indebtedness of the district, shall not exceed in the aggregate 15 percent of the actual value of the district. For the purposes of this section, the 15 percent limitation shall supersede the limitation imposed by ORS 450.120 or any other law in conflict with this section. Only bonds authorized and issued in compliance with ORS 450.005 to 450.080, 450.085 to 450.115, 450.125 to 450.245 and the provisions of this section may be purchased by the State of
Oregon
as investments of the fund designated in subsection (2) of this section.

Â Â Â Â Â  (2) The Sanitary District Sewerage System Revolving Fund is established separate and distinct from the General Fund. Moneys in the Sanitary District Sewerage System Revolving Fund are continuously appropriated to the State Treasurer for investment under the authority of this section. The interest paid on the investments purchased pursuant to this section shall be credited to the General Fund of the State of
Oregon
, and the principal, as it is repaid to the state by sanitary districts, shall be credited to the General Fund to be available for the payment of general governmental expenses. The State Treasurer is authorized to sell at not less than cost, the bonds, in whole or in part, that have been purchased under the authority of this section. The proceeds of sale of the bonds shall be credited to the General Fund to be available for the payment of general governmental expenses. [1959 c.425 Â§Â§1,2; 1963 c.341 Â§5; 1981 c.94 Â§40; 2005 c.755 Â§40]

Â Â Â Â Â  450.305 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.310 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.315 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.320 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.325 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.330 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.335 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.340 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.345 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.350 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.355 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.360 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.365 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.370 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.375 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.380 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.385 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.390 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.395 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.400 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.405 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.410 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.415 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.420 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.425 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.430 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.435 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.440 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.445 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.450 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.455 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.460 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.465 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.470 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.475 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.480 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.485 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.490 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.495 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.500 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.505 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.510 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.515 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.520 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.525 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.530 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.535 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.540 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.545 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.550 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.555 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.560 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.565 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.570 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.575 [Repealed by 1969 c.25 Â§1]

Â Â Â Â Â  450.580 [Repealed by 1969 c.25 Â§1]

JOINT WATER AND SANITARY AUTHORITIES

Â Â Â Â Â  450.600 Joint authorities; formation; election of directors upon formation; first terms. (1) A joint water and sanitary authority may be formed as provided in ORS 198.705 to 198.955.

Â Â Â Â Â  (2) Five or seven directors of the board of the joint water and sanitary authority shall be elected at the election for formation of the joint water and sanitary authority, according to the number set forth in the petition for formation.

Â Â Â Â Â  (3) When the effective date of the formation of the joint authority occurs in an odd-numbered year:

Â Â Â Â Â  (a) If the governing body of the joint authority is a board of directors of five members, three district board members shall be elected for four-year terms and the other two district board members shall be elected for two-year terms; and

Â Â Â Â Â  (b) If the governing body of the joint authority is a board of directors of seven members, four district board members shall be elected for four-year terms and the other three district board members shall be elected for two-year terms.

Â Â Â Â Â  (4) When the effective date of the formation occurs in an even-numbered year:

Â Â Â Â Â  (a) If the governing body of the joint authority is a board of directors of five members, three district board members shall be elected for three-year terms and the other two district board members shall be elected for one-year terms; and

Â Â Â Â Â  (b) If the governing body of the joint authority is a board of directors of seven members, four district board members shall be elected for three-year terms and the other three district board members shall be elected for one-year terms.

Â Â Â Â Â  (5) The terms of the members of the first board shall be determined by lot at the first meeting of the board after the election. [1993 c.577 Â§1]

Â Â Â Â Â  450.605 Formation of joint authority by consolidation; transfer of property, rights and powers to consolidated authority. (1) In addition to formation under ORS 198.705 to 198.955, a joint water and sanitary authority may also be formed by consolidation of a water authority and a sanitary authority as provided by ORS 450.610 to 450.630 if the consolidation is approved by the electors or if it is approved by a local government boundary commission as provided by ORS 199.480 (1)(c). The authorities included in the consolidation shall be considered joined into a single new joint authority.

Â Â Â Â Â  (2) If the consolidation is approved, the authority boards and officers of the consolidating authorities shall turn over to the board of the successor authority all funds, property, contracts and records of the consolidating authorities. Upon the effective date of the consolidation, the successor joint authority shall:

Â Â Â Â Â  (a) Succeed to all the property, contracts, rights and powers of the consolidating authorities, and shall constitute and be a regularly organized authority as if originally organized in the manner provided by ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Have the right to receive uncollected taxes, assessments or charges levied by the consolidating authorities and upon collection to credit the taxes, assessments or charges to the account of the successor joint authority; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 450.615, become liable for all the obligations, legal or contractual, of the consolidating authorities. [1993 c.577 Â§2]

Â Â Â Â Â  450.607 Formation of joint authority that includes city or district by consolidation; formation within urban growth boundary; transfer of property to consolidated authority. (1) In addition to formation under ORS 198.705 to 198.955, a joint water and sanitary authority may be formed by consolidation of a water authority and a sanitary authority or by the consolidation of a water authority or sanitary authority and any combination of cities or districts as provided by ORS 450.610 to 450.630 if the consolidation is approved by the electors or if it is approved by a local government boundary commission as provided in ORS 199.480 (1)(c). The entities included in the consolidation shall be considered joined into a single new joint authority. Except for the consolidation of an existing water authority and sanitary authority, if the consolidating entities are within the urban growth boundary of a city or the city provides water supply, wastewater treatment or surface water management and treatment, then the consolidating entities must:

Â Â Â Â Â  (a) Obtain consent for the consolidation by resolution of the affected city or district prior to calling an election; or

Â Â Â Â Â  (b) Comply with the formation procedures set forth in ORS 450.600 and satisfy the requirements of ORS 450.787.

Â Â Â Â Â  (2) If the consolidation is approved, the governing bodies of the affected entities and officers of the consolidating entities shall turn over to the board of the successor authority all funds, property, contracts and records of the consolidating entities. Upon the effective date of the consolidation, the successor joint authority shall:

Â Â Â Â Â  (a) Succeed to and hold the property, contracts, rights and powers of the consolidating entities with respect to water-related services and be a regularly organized authority as if originally organized in the manner provided by ORS 198.705 to 198.955;

Â Â Â Â Â  (b) Have the right to receive the uncollected taxes, assessments or charges levied by the consolidating entities and, upon collection, to credit the taxes, assessments or charges to the account of the successor joint authority; and

Â Â Â Â Â  (c) Subject to any debt distribution plan adopted under ORS 450.615, become liable for all the legal or contractual obligations of the consolidating entities. [1997 c.590 Â§6]

Â Â Â Â Â  Note: 450.607 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.610 Initiation of proceedings for consolidation; resolution by governing bodies. (1) Consolidation into a joint water and sanitary authority may be initiated by resolution adopted or approved by two or more authorities or district or city governing bodies. However, of the entities initiating the proceedings for consolidation, at least one must be an authority formed under this chapter while the others may consist of any combination of districts or cities. A resolution adopted or approved under this subsection shall state the names of the affected entities and the name of the successor joint authority.

Â Â Â Â Â  (2) When proceedings have been initiated as provided in subsection (1) of this section, and the consolidating entities are subject to the jurisdiction of a local government boundary commission, the initiating documents shall be filed with the boundary commission as provided by ORS 199.476. [1993 c.577 Â§3; 1997 c.590 Â§7]

Â Â Â Â Â  450.615 Contents of resolution; debt distribution plan; dissolution of existing entities. (1) A resolution proposing consolidation of a water authority and a sanitary authority shall state the number of members to be on the board of directors of the joint water and sanitary authority.

Â Â Â Â Â  (2) A resolution proposing consolidation of a water authority and a sanitary authority may include a debt distribution plan to be voted upon as a part of the proposal. The plan may provide for any distribution of indebtedness and may require that a consolidating authority remain solely liable for all or any portion of any indebtedness outstanding at the time of the consolidation.

Â Â Â Â Â  (3) A resolution proposing consolidation into a joint water and sanitary authority may include a declaration that some or all of the existing water or sanitary authorities or districts proposing consolidation shall be dissolved upon formation of the joint authority.

Â Â Â Â Â  (4) If the consolidation is approved, the board of the successor joint authority shall, in accordance with the debt distribution plan, levy taxes and assessments for the liquidation of any prior existing indebtedness. Such a levy shall be subject to the principal Act of the consolidated authority. [1993 c.577 Â§4; 1997 c.590 Â§8]

Â Â Â Â Â  450.620 Assembly of governing bodies; order for election on consolidation. (1) When the governing body of each affected entity has adopted or approved a resolution pursuant to ORS 450.615, the governing body of the affected entity having the largest population according to the most recent federal decennial census shall call a joint assembly of the governing bodies of the affected entities. The governing body calling the joint assembly shall specify the time and place of the assembly. The secretary of the governing body shall give notice of the assembly to each member of the governing body of each affected entity. The notice shall be given by certified mail.

Â Â Â Â Â  (2) At the joint assembly, a majority of the members of each governing body constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The assembly, by a majority of all members present, shall adopt an order calling an election in each affected authority. The order shall include the matters specified in ORS 198.745. [1993 c.577 Â§5; 1997 c.590 Â§9]

Â Â Â Â Â  450.625 Election result; certification. The governing body of each affected entity shall meet separately not later than the fifth day after receiving from the county clerk the abstract of the votes cast in the election on consolidation. At the meeting, the governing body of the entity shall determine the result of the election and certify the result. [1993 c.577 Â§6; 1997 c.590 Â§10]

Â Â Â Â Â  450.630 Joint meeting of governing bodies after approval of consolidation; declaration of consolidation; election of board. (1) If the proposal for consolidation is approved by a majority of the votes cast in each affected authority or is approved by a local government boundary commission, the governing body of the authority with the largest population according to the most recent federal decennial census shall call a joint meeting of the governing bodies of the affected authorities. The meeting shall be held at a time and place designated by the governing body calling the meeting, not later than 10 days after the canvass of the vote in the authority last canvassed. The secretary of the authority calling the meeting shall give notice of the time and place of the meeting to each member of the governing body of each affected authority.

Â Â Â Â Â  (2) At the joint meeting, a majority of the members of the governing body of each affected authority constitutes a quorum for the transaction of business. The members so assembled shall from among the members elect five or seven persons to serve as board members of the successor joint authority until June 30 following the next regular district election as defined in ORS 255.005. The board so elected shall immediately meet and organize and shall by resolution declare the joint water and sanitary authority formed. From the date of adoption of the resolution the consolidation is complete.

Â Â Â Â Â  (3) At the first regular election held in the joint water and sanitary authority after consolidation, five or seven board members shall be elected. The terms of office of the members elected shall be determined by lot at their first meeting after their election. When the resolution proposing consolidation provides for a five-member board for the joint water and sanitary authority, the terms of three of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the joint authority. The terms of the remaining two members shall expire on June 30 next following the date of the second regular district election in the joint authority. When the resolution proposing consolidation provides for a seven-member board for the joint water and sanitary authority, the terms of four of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the joint authority. The terms of the remaining three members shall expire on June 30 next following the date of the second regular district election in the joint authority. [1993 c.577 Â§7]

Â Â Â Â Â  450.635 Board of directors of joint authority; number; terms; qualifications. (1) The governing body of a joint water and sanitary authority shall be a board of directors of five or seven members, based upon the number of board members specified in the petition for formation or in the resolution proposing consolidation of a water authority and a sanitary authority into the joint water and sanitary authority.

Â Â Â Â Â  (2) Each director elected shall hold office from July 1 next following election.

Â Â Â Â Â  (3) The term of office of a director of a joint water and sanitary authority is four years. However, each director shall hold office until the election and qualification of a successor.

Â Â Â Â Â  (4) The board of directors of the joint water and sanitary authority shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (5) Any elector residing within the joint water and sanitary authority is qualified to be a member of the board of directors of the joint authority.

Â Â Â Â Â  (6) Notwithstanding subsection (5) of this section, a person who is an employee of a joint water and sanitary authority is not qualified to serve as a director of the joint water and sanitary authority by which the person is employed. [1993 c.577 Â§9]

Â Â Â Â Â  450.640 Powers of joint authority; issuance of revenue bonds. (1) Except as otherwise provided in this section, a joint water and sanitary authority possesses all the duties, functions and powers granted to water authorities and to sanitary authorities under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) Revenue bonds issued by a joint water and sanitary authority shall be issued as prescribed in ORS chapter 287A. [1993 c.577 Â§10; 2007 c.783 Â§186]

Â Â Â Â Â  450.645 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of the members of the board of directors of a joint water and sanitary authority.

Â Â Â Â Â  (b) The conduct of elections in the joint authority.

Â Â Â Â Â  (2) The members of the board of directors of a joint water and sanitary authority shall be elected at large by position number by the electors of the district. [1993 c.577 Â§8]

WATER AUTHORITIES

Â Â Â Â Â  450.650 Board of directors; terms; qualifications. (1) The governing body of a water authority shall be a board of directors of five or seven members.

Â Â Â Â Â  (2) The term of office of a director of a water authority is four years.

Â Â Â Â Â  (3) Any elector residing within the proposed water authority is qualified to be a member of the board of directors of the authority.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, a person who is an employee of a water authority is not qualified to serve as a director of the water authority by which the person is employed. [1987 c.863 Â§4; 1989 c.809 Â§2; 1993 c.577 Â§21]

Â Â Â Â Â  450.655 Methods of election of authority directors. (1) The directors of a water authority may be elected by one of the following methods:

Â Â Â Â Â  (a) Elected by the electors of zones as nearly equal in population as feasible according to the latest federal decennial census.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district.

Â Â Â Â Â  (2) Candidates for election from zones shall be nominated by the electors of the zones.

Â Â Â Â Â  (3) If the directors of the water authority are elected from zones, the board of the water authority, after each federal decennial census, shall adjust the boundaries of the zones to make them as nearly equal in population as feasible. [1987 c.863 Â§5; 1993 c.577 Â§22]

Â Â Â Â Â  450.658 Election of directors; terms. (1) Five or seven directors of the water authority shall be elected at the election for formation of the authority or, if no election is held on the question of formation, at the election held under ORS 198.825.

Â Â Â Â Â  (2) When the petition or resolution proposing formation provides for a five-member board for the water authority, the terms of three of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the water authority. The terms of the remaining two members shall expire on June 30 next following the date of the second regular district election in the water authority. When the petition or resolution proposing formation provides for a seven-member board for the water authority, the terms of four of the members first elected to the board shall expire on June 30 next following the date of the first regular district election in the water authority. The terms of the remaining three members shall expire on June 30 next following the date of the second regular district election in the water authority. [1987 c.863 Â§6; 1993 c.577 Â§23]

Â Â Â Â Â  450.660 Water authority formation. A water authority may be formed by any of the methods provided for in ORS 450.665 to 450.680 or 450.785. [1987 c.863 Â§2; 1993 c.577 Â§24]

Â Â Â Â Â  450.665 Formation of authorities under special districts law. A water authority may be formed as provided in ORS 198.800 to 198.825 except that:

Â Â Â Â Â  (1) A petition for formation shall be signed by not less than 100 electors registered in the territory subject to the petition and shall state the number of members to be on the board of directors of the proposed authority.

Â Â Â Â Â  (2) In its order creating the water authority, the county board shall prescribe the method of election of the board of the proposed authority from among the methods described in ORS 450.655. If the county board determines that the directors of the water authority shall be elected from zones, the county board shall establish and describe the zones, using streets and other generally recognizable features. [1987 c.863 Â§3; 1993 c.577 Â§25]

Â Â Â Â Â  450.670 [1987 c.863 Â§9; 1989 c.809 Â§6; renumbered 450.987 in 1989]

Â Â Â Â Â  450.675 Formation of authorities from areas within one or more counties. Any portion of one or more counties, including both incorporated and unincorporated areas as well as areas within domestic water supply districts, county service districts for water supply works and other districts may be formed into a water authority under ORS 450.600 to 450.989. Such areas need not be contiguous. [1971 c.504 Â§3; 1993 c.577 Â§26]

Â Â Â Â Â  450.680 Formation of authorities by cities and water districts. (1) The governing bodies of two or more cities, two or more water districts or one or more cities and one or more water districts, when they consider it necessary for the public health, safety and welfare, may initiate the formation of a water authority by resolution. The resolution shall set forth the name and boundaries of the proposed water authority and the number of members to be on the board of directors of the proposed authority.

The governing bodies shall file the resolution with the governing body of the principal county, as defined in ORS 198.705. If any part of the proposed water authority is within a city, the resolution shall be accompanied by a certified copy of a resolution of the governing body of the city approving the resolution that initiates formation of the water authority.

Â Â Â Â Â  (2) Upon receipt of the resolution, the county governing body or boundary commission shall determine that provision of potable water to the area within the proposed water authority can best be achieved by creation of a water authority rather than by water districts or cities. In making this determination, the county governing body shall consider the following factors:

Â Â Â Â Â  (a) The ability of the proposed authority to provide water service to the area within the proposed authority;

Â Â Â Â Â  (b) The effect on both long and short-term rates for patrons within the proposed authority;

Â Â Â Â Â  (c) The impact, if any, of the proposed water authority on adjacent special districts and cities; and

Â Â Â Â Â  (d) Consistency of the proposed water authority with the adopted comprehensive plan of the county within the boundaries of the proposed water authority.

Â Â Â Â Â  (3) After the county governing body or boundary commission makes the determination under subsection (2) of this section, the county governing body shall by order provide for a public hearing on the proposal. The order shall set forth the date, time and place of the hearing. Notice of the hearing shall be given in the manner provided by ORS 198.800 except that the notice shall state that the governing bodies of the cities or water districts have filed a resolution with the county governing body declaring their intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1971 c.504 Â§4; 1983 c.740 Â§172; 1987 c.863 Â§11; 1989 c.809 Â§3; 1993 c.577 Â§27]

Â Â Â Â Â  450.685 Application of certain provisions to authorities. (1) Except as provided by subsection (2) of this section, ORS 450.070, 450.084, 450.085 and 450.600 to 450.989 apply to a water authority.

Â Â Â Â Â  (2) ORS 450.810 (1), 450.815 (7), (8) and (9), 450.820 and 450.835 do not apply to a water authority.

Â Â Â Â Â  (3) ORS 264.240, 264.250 (2), 264.300 to 264.320 and 264.505 to 264.840 are applicable to a water authority. [1971 c.504 Â§5; 1989 c.809 Â§4; 1993 c.577 Â§28]

Â Â Â Â Â  450.690 Public body; authority to issue revenue bonds. A water authority is a public body for the purposes of ORS chapter 287A, and revenue bonds issued by a water authority shall be issued in accordance with ORS chapter 287A. [1987 c.863 Â§8; 1993 c.577 Â§29; 2007 c.783 Â§187]

Â Â Â Â Â  450.693 Services to other local governments authorized. A water authority may provide any of the services that it is authorized to provide under ORS 450.600 to 450.989 to other local governments as defined in ORS 174.116 situated within the boundaries of the authority at wholesale, retail or a combination of wholesale and retail. [1993 c.577 Â§13; 2003 c.802 Â§118]

Â Â Â Â Â  450.695 Acquisition of water rights; effect on priority of rights. (1) A water authority may acquire water rights from any local government as defined in ORS 174.116. Upon request by the authority if the water right acquired was for municipal use, the Water Resources Commission shall issue a new water right certificate to the water authority preserving the previously established priority of water rights.

Â Â Â Â Â  (2) In accordance with ORS 540.520 and 540.530, a water authority may change the points of diversion of water or move the water intake sources as specified in the water right permits or certificates of those local governments as defined in ORS 174.116 that were merged into the authority. [1989 c.707 Â§1; 1993 c.577 Â§30; 2003 c.802 Â§119]

Â Â Â Â Â  Note: 450.695 and 450.700 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.700 Acquisition of water rights; effect on prior rights. (1) A water authority may acquire water rights from any city or any district, as defined in ORS 543.655. Upon request by the authority, the Water Resources Commission shall issue a new water right certificate to the water authority preserving the previously established priority of water rights.

Â Â Â Â Â  (2) Upon compliance with ORS 540.520 and 540.530, a water authority may change the points of diversion of water or move the water intake sources as specified in the water right permits of those districts that were merged into the authority. Upon the filing of notice of such changes with the Water Resources Department, the changes shall not impair any water right previously vested in those districts. [1989 c.809 Â§1; 1993 c.577 Â§31]

Â Â Â Â Â  Note: See note under 450.695.

SANITARY AUTHORITIES

(Generally)

Â Â Â Â Â  450.705 Policy; construction. (1) It hereby is recognized and declared that the sewage disposal, drainage, insect control and related problems in many of the areas of the state where the population is rapidly expanding can best be solved through the cooperative and integrated effort and support of unincorporated and incorporated areas. It is the purpose of ORS 450.600 to 450.989 to provide a means whereby such cooperation and integration can be achieved and ORS 450.600 to 450.989 is to be construed liberally to accomplish this purpose.

Â Â Â Â Â  (2) It is recognized also that potable water supply problems in many areas of the state where the population is rapidly expanding can best be solved through the cooperative and integrated effort and support of unincorporated and incorporated areas. It is the purpose of ORS 450.600 to 450.989 to provide a means whereby water authorities can be formed and such cooperation and integration can be achieved and ORS 450.600 to 450.989 is to be construed liberally to accomplish that purpose. [1955 c.614 Â§1; 1971 c.504 Â§1; 1993 c.577 Â§32]

Â Â Â Â Â  450.710 Definitions for ORS 450.600 to 450.989. As used in ORS 450.600 to 450.989 unless the context clearly indicates otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means a sanitary authority established under ORS 450.600 to 450.989.

Â Â Â Â Â  (2) ÂBoardÂ means the sanitary authority board under ORS 450.600 to 450.989.

Â Â Â Â Â  (3) ÂConstructionÂ includes the acquisition of land or other property for the construction of an installation and the improvement, enlargement, alteration and reconstruction of an installation and the acquisition of existing sewage disposal or drainage systems, or portions thereof.

Â Â Â Â Â  (4) ÂGoverning bodyÂ means the county court or board of county commissioners of a county.

Â Â Â Â Â  (5) ÂOwner of landÂ or ÂlandownerÂ means a vendee under a recorded land sale contract or if there is no such contract the holder of the record title to the land in which vendee or holder has a present interest equal to or greater than a life estate as shown on the last available complete assessment roll in the office of the county assessor. [1955 c.614 Â§2; 1971 c.647 Â§92; 1983 c.83 Â§90; 1989 c.809 Â§7]

(Formation)

Â Â Â Â Â  450.715 Areas which may be formed into sanitary authorities. Any portion of one or more counties, including both incorporated and unincorporated areas as well as areas within sanitary, drainage and other districts, may be formed into a sanitary authority under ORS 450.600 to 450.989. Such areas need not be contiguous. [1955 c.614 Â§3; 1989 c.809 Â§8]

Â Â Â Â Â  450.720 [1955 c.614 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.722 Formation of water or sanitary authority may include dissolution of certain existing districts. (1) When formation of a water authority or a sanitary authority is proposed, the petition or resolution for formation under ORS 198.705 to 198.955 or the resolution or order for formation under ORS 450.600 to 450.989 may include, in addition to the information required under ORS 198.705 to 198.955 and 450.600 to 450.989, a declaration that some or all of the existing water, sanitary or drainage districts located entirely within the proposed water authority or sanitary authority shall be dissolved upon formation of the authority.

Â Â Â Â Â  (2) Upon formation of a water authority or a sanitary authority, the districts declared to be dissolved in the petition, resolution or order for formation, either as originally filed or as amended by a local government boundary commission or by a county governing body, are extinguished upon the effective date of the formation of the water authority or the sanitary authority. On the effective date of such formation, the water authority or sanitary authority succeeds to all the assets and becomes charged with all the liabilities, obligations and functions of the districts. The district officers shall forthwith deliver to the water authority or sanitary authority the district assets and records. Uncollected taxes theretofore levied by such districts shall become the property of the water authority or the sanitary authority and be delivered to it by the county treasurer upon collection. [1993 c.577 Â§11]

Â Â Â Â Â  Note: 450.722 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.725 [1955 c.614 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.730 [1955 c.614 Â§6; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.735 [1955 c.614 Â§7; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.740 [1955 c.614 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.745 [1955 c.614 Â§9; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.750 [1955 c.614 Â§10; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.755 [1955 c.614 Â§11; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.760 [1955 c.614 Â§12; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.765 [1955 c.614 Â§13; 1967 c.609 Â§10; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.770 [1955 c.614 Â§14; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.775 [1955 c.614 Â§15; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  450.780 [1955 c.614 Â§16; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.785 Initiation of formation of sanitary authority by governing body without petition. In addition to other methods of initiating proceedings for the formation of a sanitary authority under ORS 450.705 to 450.860 and 450.865 to 450.945 and when they consider it necessary for the protection of the public health, safety and welfare, the governing bodies of one or more counties may on their own motion initiate the formation of a sanitary authority by order in the manner provided in ORS 198.835. However, a district proposed to be initiated under this section need not be located entirely within one county. If the governing body of more than one county initiates formation of a sanitary authority under this section, the governing body of the principal county, as that term is defined in ORS 198.705, shall set the date, time and place of the public hearing, give notice of the hearing, conduct the hearing and call the election as provided in ORS 198.800 to 198.825. [1955 c.614 Â§17; 1971 c.727 Â§126; 1983 c.740 Â§173]

Â Â Â Â Â  450.787 Formation of authorities by cities and sanitary or drainage districts. (1) The governing bodies of two or more cities, two or more sanitary or drainage districts or one or more cities and one or more districts, when they consider it necessary for the public health, safety and welfare, may initiate the formation of a sanitary authority by resolution. The resolution shall set forth the name and boundaries of the proposed sanitary authority. The governing bodies shall file the resolution with the governing body of the principal county, as defined in ORS 198.705. If any part of the proposed sanitary authority is within a city, the resolution shall be accompanied by a certified copy of a resolution of the governing body of the city approving the resolution that initiates formation of the sanitary authority.

Â Â Â Â Â  (2) Upon receipt of the resolution, the county governing body or boundary commission shall determine that provision of sewage disposal or drainage services to the area within the proposed sanitary authority can best be achieved by creation of a sanitary authority rather than by sanitary or drainage districts or cities. In making this determination, the county governing body shall consider the following factors:

Â Â Â Â Â  (a) The ability of the proposed authority to provide sewage disposal or drainage services to the area within the proposed authority;

Â Â Â Â Â  (b) The effect on both long and short-term rates for patrons within the proposed authority;

Â Â Â Â Â  (c) The impact, if any, of the proposed authority on adjacent special districts and cities; and

Â Â Â Â Â  (d) Consistency of the proposed authority with the adopted comprehensive plan of the county within the boundaries of the proposed water authority.

Â Â Â Â Â  (3) After the county governing body or boundary commission makes the determination under subsection (2) of this section, the county governing body shall by order provide for a public hearing on the proposal. The order shall set forth the date, time and place of the hearing. Notice of the hearing shall be given in the manner provided by ORS 198.800 except that the notice shall state that the governing bodies of the cities or districts have filed a resolution with the county governing body declaring their intention to initiate formation. The hearing and election on the proposal, and election of board members, shall be conducted as provided by ORS 198.800 to 198.825. [1989 c.809 Â§10]

(Dissolution)

Â Â Â Â Â  450.788 Law applicable to dissolution of authority. A water authority or a sanitary authority formed under ORS 450.600 to 450.989 may be dissolved in the manner set forth in ORS 198.920 to 198.955 for other districts. [1993 c.577 Â§12]

Â Â Â Â Â  Note: 450.788 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Board and Elections)

Â Â Â Â Â  450.790 Sanitary authority board. (1) The officers of the authority shall be a board of five members elected as provided in ORS 450.793 and 450.795, a chairperson of the board appointed under ORS 450.806 and a manager appointed by the board under ORS 450.806.

Â Â Â Â Â  (2) Any elector residing within the proposed authority is qualified to be a member of the board of the authority.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a person who is an employee of a sanitary authority is not qualified to serve as a member of the board of the sanitary authority by which the person is employed. [1955 c.614 Â§18; 1983 c.350 Â§270a; 1989 c.809 Â§5]

Â Â Â Â Â  450.793 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of members of the district board.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§272b]

Â Â Â Â Â  450.795 Nomination and election of first board members; terms. (1) The five persons receiving the highest number of votes shall be elected as members of the board.

Â Â Â Â Â  (2) The terms of the members of the first board shall be determined by lot at their first meeting after their election. The terms of two of the members shall expire June 30 next following the date of the first regular election in the authority. The terms of three of the members shall expire June 30 next following the date of the second regular election in the authority. [1955 c.614 Â§19; 1971 c.647 Â§97; 1971 c.727 Â§Â§127,196; 1973 c.796 Â§64; 1975 c.647 Â§38; 1983 c.350 Â§271]

Â Â Â Â Â  450.800 Regular and special elections; terms of members; vacancies. (1) The board may call special elections in the authority to be held on a date specified in ORS 255.345.

Â Â Â Â Â  (2) Except as provided in ORS 450.795, the term of a board member is four years.

Â Â Â Â Â  (3) The board shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (4) The board may submit to the electors of the district at the regular election any measure which may properly be submitted to the electors. [1955 c.614 Â§20; 1969 c.669 Â§10; 1971 c.647 Â§98; 1973 c.796 Â§65; 1975 c.647 Â§39; 1983 c.83 Â§91; 1983 c.350 Â§272]

Â Â Â Â Â  450.802 [1955 c.614 Â§21; repealed by 1971 c.403 Â§18]

Â Â Â Â Â  450.804 [1955 c.614 Â§22; repealed by 1969 c.669 Â§21]

(Powers)

Â Â Â Â Â  450.806 General powers of board; selection of board chairperson; appointment of authority manager. (1) The board shall be the governing body of the authority and shall exercise all powers thereof.

Â Â Â Â Â  (2) The board shall every two years appoint one of its members as chairperson to serve for a two-year term. A chairperson so appointed is eligible for reappointment as chairperson.

Â Â Â Â Â  (3) The board shall appoint a professionally qualified person as manager of the authority. The manager shall serve at the pleasure of the board and receive such compensation as is fixed by the board.

Â Â Â Â Â  (4) All contracts, deeds, warrants, releases, receipts and documents of every kind shall be signed in the name of the authority by the chairperson of the board and shall be countersigned by the manager of the authority. [1955 c.614 Â§23]

Â Â Â Â Â  450.808 General duties of authority manager. The manager of the authority shall, subject to the direction and control of the board, serve as the administrator and supervisor of the functions and operations of the authority and shall perform all duties prescribed by the board. [1955 c.614 Â§24]

Â Â Â Â Â  450.810 Board may adopt and enforce ordinances for sanitary purposes. (1) The district board may, for the protection of the health, safety and general welfare of the authority, adopt and enforce all necessary and proper regulations or ordinances for:

Â Â Â Â Â  (a) The control of sewage disposal and drainage.

Â Â Â Â Â  (b) The storage, collection, transportation and disposal of solid wastes where such regulations are supplemental to the requirements of the rules of the Environmental Quality Commission adopted pursuant to ORS 459.045, and are necessary to meet special local conditions.

Â Â Â Â Â  (c) The cleanliness of roads and streets in the authority.

Â Â Â Â Â  (d) The control of mosquitoes and other insects.

Â Â Â Â Â  (e) All other sanitary purposes not in conflict with the laws of this state.

Â Â Â Â Â  (2) Any general ordinance of the district board shall be enacted in accordance with ORS 198.510 to 198.600. [1955 c.614 Â§26; 1967 c.428 Â§14; 1969 c.593 Â§39; 1971 c.268 Â§17; 1971 c.648 Â§26; 1973 c.835 Â§163]

Â Â Â Â Â  450.815 General powers of authority. For the purpose of carrying out the powers granted to the authority under other provisions of ORS 450.600 to 450.989 and in addition thereto, the authority may:

Â Â Â Â Â  (1) Have and use a common seal.

Â Â Â Â Â  (2) Sue and be sued in its name.

Â Â Â Â Â  (3) Permit the use, by lease or otherwise, of any property of the authority by any other authority, district, city or other governmental agency.

Â Â Â Â Â  (4) Acquire by purchase, gift, devise, condemnation proceedings or otherwise, such real and personal property and rights of way, either within or without the authority, as in the judgment of the board are necessary or proper to the exercise of its powers, and to pay for and hold the same.

Â Â Â Â Â  (5) Make and accept contracts, deeds, releases and documents which, in the judgment of the board, are necessary or proper in the exercise of any of the powers of the authority.

Â Â Â Â Â  (6) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (7) Lay its sewers and drains in any public street, highway or road in the county, and for this purpose enter upon it and make all necessary and proper excavations, restoring it to its proper condition. However, the consent of the proper city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (8) Compel all residents and property owners in the authority to connect their houses and structures requiring sewage disposal with adjacent sewers within the authority.

Â Â Â Â Â  (9) Fix sewer charges and rentals.

Â Â Â Â Â  (10) Do any act necessary or proper to effect and carry out the purposes for which the authority was formed pursuant to ORS 450.600 to 450.989. [1955 c.614 Â§25; 2001 c.104 Â§188]

Â Â Â Â Â  450.817 Services to other local governments authorized. A sanitary authority may provide any of the services that it is authorized to provide under ORS 450.600 to 450.989 to other local governments as defined in ORS 174.116 situated within the boundaries of the authority at wholesale, retail or a combination of wholesale and retail. [1993 c.577 Â§14; 2003 c.802 Â§120]

Â Â Â Â Â  Note: 450.817 was added to and made a part of 450.600 to 450.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.820 Authority may maintain garbage collection system and engage in insect control activities. In addition to other powers granted to it under ORS 450.600 to 450.989, the authority may:

Â Â Â Â Â  (1) Maintain and operate disposal sites and garbage collection systems in compliance with the requirements of ORS 459.005 to 459.437, 459.992 (1) and (2) and 466.995 (1).

Â Â Â Â Â  (2) Engage in mosquito and other insect control activities. [1955 c.614 Â§27; 1967 c.428 Â§15; 1969 c.593 Â§40; 1971 c.648 Â§27]

Â Â Â Â Â  450.825 Plan for sewage disposal and drainage to be developed by authority. As soon as practicable after the election of the first members of the board, the board shall make a study and survey of the existing sewage disposal facilities and systems in the authority and of its sewage disposal needs, both present and future, and prepare an overall coordinated plan for the authority which incorporates, so far as practicable, existing sewage disposal and drainage systems, future sewage treatment plants, including connecting trunk and lateral sewers, and future drainage systems. Such plan shall be revised from time to time as circumstances may require. In preparing the plan or revisions thereto, the board shall take into consideration expected fluctuations in population and in business and industrial activity. [1955 c.614 Â§28]

Â Â Â Â Â  450.830 Authority may construct and operate sewage disposal and drainage systems; operation beyond authority boundaries. The sanitary authority may construct, maintain or operate sewage disposal and drainage systems, including sewage treatment plants, trunk and lateral sewers and drains, or any combination thereof, for any area within the authority. Portions of such systems may be constructed outside the authority where necessary or expedient. The authority may furnish sewage disposal service to areas outside the authority on a contract basis. [1955 c.614 Â§29]

Â Â Â Â Â  450.835 Contract for or purchase of sewage disposal and drainage systems. A sanitary authority may, in performing the powers conferred by ORS 450.830:

Â Â Â Â Â  (1) Contract with any person, or enter into intergovernmental agreements under ORS chapter 190, for the use or joint operation of all or any portion of any sewage disposal or drainage system; or

Â Â Â Â Â  (2) Purchase all or any portion of any sewage disposal or drainage system on such terms as are fair and reasonable. Where the area served by such system, or part thereof, is situated within the authority, the authority may agree, on such terms as are fair and reasonable, to furnish sewage disposal or drainage functions for the area then served by such sewage disposal or drainage system. Under this subsection, as a part of the purchase agreement and on such terms as are fair and reasonable, the authority may assume liability for any outstanding bonded or other indebtedness incurred prior to the time of purchase in connection with the facilities to be purchased. [1955 c.614 Â§30; 2003 c.802 Â§121]

Â Â Â Â Â  450.837 Water and sanitary authority as municipality for purpose of enforcing plumbing code; limitations. (1) Water authorities and sanitary authorities are municipalities for the purposes of administering and enforcing the plumbing code as provided under ORS 455.150.

Â Â Â Â Â  (2) However, notwithstanding ORS 455.150 (3), a building official appointed by a water authority or sanitary authority or an inspector acting under the authority and direction of such a building official shall administer and enforce only that portion of the plumbing code governing the installation and maintenance of connections between structures and the mains and sewers of the authority.

Â Â Â Â Â  (3) Nothing in this section authorizes a building official or inspector of a water authority or sanitary authority to administer or enforce all or part of any specialty code except the plumbing code.

Â Â Â Â Â  (4) A water authority or sanitary authority shall notify the Director of the Department of Consumer and Business Services not later than May 1 of each year as to whether the authority will or will not exercise the code enforcement power granted by this section. [1989 c.809 Â§11; 1993 c.577 Â§33; 1995 c.553 Â§6]

(Finances)

Â Â Â Â Â  450.840 Costs for construction and operation of systems and general expenses of sanitary authority; how borne. (1) The cost of construction of a sewage disposal system, including treatment plants and trunk or lateral sewers, or a drainage system shall be borne by the area directly benefited by the system. The property within such area shall bear such cost in the manner provided in ORS 450.855.

Â Â Â Â Â  (2) The cost of operation and maintenance of sewage disposal systems and drainage systems shall be borne by the area directly benefited by such systems. The property within such area shall bear such cost in the manner provided in ORS 450.880.

Â Â Â Â Â  (3) The costs and expenses of the authority which are not chargeable under ORS 450.600 to 450.989 to any particular area within the authority such as overall planning, expenses of the board, conduct of elections and hearings and mosquito and other insect control shall be borne by the entire authority in the manner provided in ORS 450.885 (1)(a). [1955 c.614 Â§31]

Â Â Â Â Â  450.845 Areas needing sewerage installations to be determined and plans for installations to be made. Whenever the board deems it expedient or necessary for the protection of the public health, safety and welfare to cause to be constructed treatment plants or trunk or lateral sewers or drains, or any combination thereof, the board shall determine the proposed boundaries of the area to be directly benefited thereby and have a registered professional engineer prepare plans and specifications for such plants, sewers or drains. Such plans and specifications must be approved by the Department of Human Services and the Environmental Quality Commission and shall be filed in the office of the authority. Parcels of land which may be served practicably by lateral sewers or drains connected with treatment plants or trunk sewers or drains and are not adequately served by existing plants, sewers or drains, as the case may be, are considered to be directly benefited by the plants, sewers or drains of the authority. If all or any portion of the cost of construction is to be specially assessed against individual property, the engineer shall include in the plans and specifications, a description of the location and assessed value of each lot, tract or parcel of land, or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and an estimate of the unit cost of the improvement to the specially benefited property. [1955 c.614 Â§32]

Â Â Â Â Â  450.850 Hearing on boardÂs proposed construction plans and estimated special assessments; notice of hearing. (1) After plans and specifications have been prepared and filed as provided in ORS 450.845, the board shall hold a hearing within the authority and may adjourn the hearings from time to time.

Â Â Â Â Â  (2) The board shall post notice of the time and place of the hearing in at least three conspicuous places in the area directly benefited, for two weeks prior to the hearing and publish such notice in a newspaper of general circulation printed and published in the area once a week for two successive weeks prior to the hearing or, if there is no such newspaper, in a newspaper of general circulation printed and published in the county in which the area, or the largest portion thereof, is situated. Such notice shall contain a statement that the board proposes to construct a sewage treatment plant or trunk or lateral sewers or drains, or any combination thereof, for the area and a statement, if special assessments are to be levied against property specially benefited, showing the estimated total cost of the improvement which is to be paid for by special assessment of benefited property and the engineerÂs estimated unit cost of the improvement to the specially benefited property, clearly indicating that this is an estimate and not an assessment; and set forth the proposed boundaries of the area and that all interested persons may appear and be heard. [1955 c.614 Â§33; 1973 c.399 Â§1]

Â Â Â Â Â  450.855 Action board may take at hearing concerning boundaries, installations to be constructed, costs and financing. At the hearing under ORS 450.850 the board may:

Â Â Â Â Â  (1) Modify the proposed boundaries of the area directly benefited by and to pay for the proposed installations except that no land in the authority which could not be directly benefited by the proposed installation may be included and no land in the authority which could be directly benefited by the proposed installation may be excluded. If it appears that land should be included in the area which was not included within the boundaries designated in the notice of the hearing and that the owners of such land have not appeared at the hearing the board shall adjourn the hearing and give notice to such owners by registered mail, by certified mail with return receipt or by posting and publishing notice in the area to be included in substantially the same manner that notice is given under ORS 450.850 (2). If the notice is given by registered or certified mail, the notice shall be mailed at least 10 days prior to the date fixed for the further hearing. The notice shall contain the date, time and place of the adjourned hearing, a statement that the board proposes to construct sewage treatment plants or trunk or lateral sewers or drains for an area within the authority, a description of the additional area to be included within such area and a statement that all persons interested may appear and be heard.

Â Â Â Â Â  (2) Determine what installations shall be constructed and the total cost of the construction. The cost of making engineering plans and specifications shall be borne by the area directly benefited by the installation as a part of the construction costs.

Â Â Â Â Â  (3) Determine the manner in which the property within the area shall bear the cost of the proposed installations. The board may provide, in its sound discretion, that the cost shall be borne by assessments against the property directly benefited, by sewer connection charges, by collection of sewer service charges in the area or, if general obligation bonds are to be issued and sold to finance the construction of the installations, by annual levies of taxes against property in the area, or by any combination of these methods. If all or a part of the cost of the proposed installations are to be borne by assessments against the property directly benefited, the board may, in its sound discretion, levy the assessments in an amount based upon the engineerÂs estimate of the cost, or may delay the assessments until the total cost of the installation is determined. Such cost shall be apportioned, so far as practicable, in accordance with the special and peculiar benefit each parcel of land in the area could receive from the installation. Where parcels of land in the area are partially or wholly undeveloped or are devoted to uses which in no way require sewage disposal service, the board may, in its sound discretion, defer assessing, imposing or levying all or any part of the assessments, sewer service charges or taxes against such parcels until the parcels or the undeveloped portions thereof are connected with the installations.

Â Â Â Â Â  (4) Determine the method of financing the construction of the proposed installations and the amount and type of bonds, if any, to be issued and sold under ORS 450.895 to 450.920 to finance the construction of the proposed installations. [1955 c.614 Â§34; 1973 c.399 Â§2; 1977 c.621 Â§1; 1991 c.249 Â§37]

Â Â Â Â Â  450.860 Portion of installation construction costs in an authority chargeable to area benefited. When in providing sewage disposal or drainage systems for an area within the authority the board determines that any portion of sewage treatment plants or trunk or lateral sewers or drains constructed or acquired, or being constructed or acquired, by the authority, will be used by the area, a fair and equitable portion of the original cost of such plants, sewers or drains and of improvements thereto, less depreciation, shall be charged to the area on an assessment or sewer service charge basis, or any combination thereof. The proceeds of such assessments or charges shall be used by the board, in its discretion, for payment of bonds issued to construct such plants, sewers or drains or for future improvements or additions to or maintenance of such plants, sewers or drains. The determination made under this section shall be made at the hearing of the board in connection with any proposed construction of sewage disposal or drainage systems for the area. [1955 c.614 Â§57]

Â Â Â Â Â  450.865 Ordinance specifying action of board at hearing; remonstrances. (1) After the board has concluded the hearing under ORS 450.850 and 450.855 it may adopt an ordinance specifying the installations to be constructed for the area, the boundaries of the area, the method of apportioning the construction cost to the area directly benefited, whether by assessment, by sewer connection charges, by sewer service charges or annual levy, or combinations thereof, and the method of financing the construction of the installations. A copy of the ordinance shall be published once a week for two successive weeks in a newspaper of general circulation printed and published in the area directly benefited or, if there is no such newspaper, in a newspaper of general circulation printed and published in the county in which the area, or the largest portion thereof, is situated.

Â Â Â Â Â  (2) If within 30 days after the last publication of such ordinance written remonstrances against the proposed construction are filed in the office of the authority by a majority of the owners of the land in the area directly benefited, no further proceedings shall be had in connection with the proposed construction. However, a modified proposal may be initiated within six months thereafter.

Â Â Â Â Â  (3) If such remonstrances are not filed by a majority of the owners of the land in the area directly benefited, the board may proceed with the construction of the installation in accordance with the ordinance. [1955 c.614 Â§35; 1973 c.399 Â§3]

Â Â Â Â Â  450.867 Election on ordinance adopted under ORS 450.865. (1) If the ordinance adopted under ORS 450.865 specifies that all or a part of the cost of construction of the installation is to be financed through the sale of general obligation bonds of the authority to be repaid by annual levies of taxes against property in the area, the board may call an election within the area to be directly benefited by the construction on the question of whether or not the construction and financing plan adopted by the ordinance should be implemented by the board. The date of the election and a brief description of the proposition to be voted upon shall be included in the ordinance adopted under ORS 450.865.

Â Â Â Â Â  (2) If a majority of the electors voting on the question at the election vote against the proposal, there shall be no further proceedings in connection with the proposed construction. However, a modified proposal may be initiated within six months after the date of the election.

Â Â Â Â Â  (3) If a majority of the qualified electors voting at the election approve the proposal, the board may proceed with the construction of the installation in accordance with the ordinance, subject to the right of property owners within the area to remonstrate under ORS 450.865. [1973 c.399 Â§6; 1975 c.647 Â§40; 1983 c.350 Â§273]

Â Â Â Â Â  450.870 Assessments against benefited property. (1) All assessments made pursuant to ORS 450.855 (3) shall be determined and made by an order of the board adopted in accordance with such procedures as shall be established by a general ordinance adopted by the board. Such general ordinance shall establish a procedure for assessing property directly benefited by the installation, making supplementary assessments and rebates, notice of the proposed assessment, provide for correction of errors, establish the form of the assessment order and such other procedures as are necessary to the adoption of the assessment order. It shall not be necessary to issue a separate order for each parcel of land, and any number of parcels in the same area and the same county may be included in one order. A copy of the order making an assessment, certified and acknowledged by the manager of the authority, shall be filed with the county clerk of the county in which the land is located. Upon being filed, the assessment shall constitute a lien against the land assessed.

Â Â Â Â Â  (2) Notice of all assessments levied by an authority shall be given to the landowner by mail and shall be payable on the 30th day after such notice is mailed unless agreements for payment of such installments are made pursuant to ORS 223.205 and 223.210 to 223.295. All assessments shall be paid to the authority and a receipt shall be issued therefor. From time to time the board shall order the satisfaction of the liens against lands on which assessments have been paid, and a copy of such order shall be filed with the county clerk of the county in which the lands are located. [1955 c.614 Â§36; 1973 c.399 Â§4; 1977 c.621 Â§2; 1995 c.333 Â§23; 2001 c.215 Â§8]

Â Â Â Â Â  450.875 Collection of delinquent assessments by lien foreclosure procedure; reassessment procedure. (1) In case the whole or any portion of the cost of sewage treatment plants, trunk or lateral sewers or drains is assessed against property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to sanitary authorities where applicable. [1955 c.614 Â§37; 2003 c.802 Â§122]

Â Â Â Â Â  450.880 Sewer service charges. (1) The authority may adopt ordinances imposing sewer service charges within an area within the authority, for the purpose of financing the improvement, operation and maintenance of a sewage disposal or drainage system acquired or constructed by the authority for the area.

Â Â Â Â Â  (2) The board may contract with any city or district serving water in such area to collect such service charges with the water bills, and the serving agency may cut off water for nonpayment of such service charges. The board may pay the water-serving agency for the reasonable cost of such collection services.

Â Â Â Â Â  (3) Service charges may also be collected and enforced in substantially the manner provided in ORS 454.225. [1955 c.614 Â§38; 1983 c.740 Â§174]

Â Â Â Â Â  450.885 Tax levies on property in the authority; budget for authority. (1) The authority may, annually as provided in this section:

Â Â Â Â Â  (a) Levy a tax on all the property in the authority to provide funds with which to pay expenses of the authority and pay general obligation bonds of the authority which expenses and bonds are not chargeable under ORS 450.600 to 450.989 to any particular area in the authority.

Â Â Â Â Â  (b) Levy an additional tax on the property in any particular area within the authority to provide funds with which to pay any part of the principal and interest on general obligation bonds which are to be paid by such area where sewer service charges or assessments will not be sufficient to pay such principal and interest.

Â Â Â Â Â  (2) Assessment and collection of taxes levied on property within the authority shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the property lies.

Â Â Â Â Â  (3) Each year, immediately after the necessary records are made, the county assessor of each county in which the authority is situated shall transmit to the board a statement in writing, showing the total value of all property within the authority and within each area within the authority which is subject to levy under subsection (1)(b) of this section as ascertained for that year from the assessment rolls of each county in which property of the authority lies.

Â Â Â Â Â  (4) The board shall prepare a budget in the form, manner and time prescribed in the Local Budget Law and in accordance therewith fix the amount of money to be raised by taxation for carrying out its functions and activities and for the payment of the principal and interest of outstanding indebtedness of the authority which will become due during the year. The board shall determine the amount of taxes to be raised from the entire authority and the additional amount to be raised from each of the areas within the authority which are directly benefited by particular installations.

Â Â Â Â Â  (5) The board shall, in the manner and time prescribed by law, transmit to the county assessor of each county a statement of taxes which are to be collected in such county. If the board fails to levy taxes under this section sufficient to pay the interest on and the maturing principal of all outstanding general obligation bonds of the entire authority or on property in areas which are primarily obligated to pay the bonds, the governing body of the counties in which the authority is situated shall cause such taxes to be levied, extended and collected and, if necessary, cause a tax on all the property in the authority to be levied, extended and collected to pay general obligation bonds of the authority. However, any levy against all property in the authority under this subsection shall not alter or limit the obligation of the area primarily obligated on the bonds as between such area and the authority. [1955 c.614 Â§39; 1995 c.79 Â§225]

Â Â Â Â Â  450.890 Collection of taxes; taxes are liens on property. (1) Taxes levied under ORS 450.885 shall be collected at the same time and in the same manner as county taxes are collected and, when collected, shall be paid to the sanitary authority. Taxes collected to pay expenses or obligations of a particular area shall be credited to separate accounts or funds of the authority to be used for such purposes.

Â Â Â Â Â  (2) The taxes shall be a lien upon the property against which they are levied and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for county property taxes. [1955 c.614 Â§40; 1975 c.122 Â§1; 2001 c.215 Â§9]

Â Â Â Â Â  450.895 Bonds, general obligation or revenue or combination of both; bonds to mature serially and be paid in installments. The authority may, when authorized by a majority of the votes cast at an election by electors of the authority, issue general obligation bonds or revenue bonds, or a combination of both, for the purpose of paying the cost of acquisition or construction, operation and maintenance of sewage treatment plants or trunk or lateral sewers or drains for any area or areas within the authority or to carry out any other purpose authorized under ORS 450.600 to 450.989. Each issue of general obligation bonds shall be the general obligation of the entire authority but shall be the primary obligation of the area directly benefited by the sewage treatment plant or trunk or lateral sewers or drains constructed with the proceeds of each issue of such bonds and paid by assessment, annual levy or sewer service charges, or combinations thereof, as determined by the board under ORS 450.855. Revenue bonds shall be payable solely out of designated revenues of the authority and shall not be deemed to be a general obligation of the authority or a charge upon its tax revenues. All bonds issued shall mature serially within not to exceed 30 years from date of issue, and shall be paid in annual installments of such amounts as will make the combined amount of principal and interest payable each year as nearly equal as practicable during the years of payment. [1955 c.614 Â§41]

Â Â Â Â Â  450.897 Bancroft Bonding Act applicable. Sanitary authorities organized under ORS chapter 450 that are in existence on November 1, 1981, or thereafter, are authorized to use the bonding provisions of ORS 223.205 to 223.314. [1981 c.351 Â§1; 1991 c.902 Â§113; 1997 c.249 Â§151]

Â Â Â Â Â  Note: 450.897 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  450.900 Election on bond issues; limitation on indebtedness. (1) Before issuing any bonds under ORS 450.895, the board at a regular meeting shall call an election and submit to the electors of the authority the question whether bonds of the authority, either general obligation, revenue, or a combination of both, shall be issued and sold to raise money for the construction of sewage treatment plants or trunk or lateral sewers or drains for any area or areas within the authority.

Â Â Â Â Â  (2) The order calling a bond election shall be signed by not less than four members of the board and may submit to the electors as one proposal the question of issuing bonds to finance one or more sewage treatment plants or trunk or lateral sewers or drains; or the order may submit as separate questions the issuance of bonds for any sewage treatment plants or trunk or lateral sewers or drains in such combinations as the order may direct.

Â Â Â Â Â  (3) The authorityÂs total outstanding bonds of all kinds, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, and revenue bonds shall at no time exceed in the aggregate 13 percent of the real market value of all property by law assessable for state and county purposes within the authority as reflected in the last roll certified under ORS 311.105. [1955 c.614 Â§42; 1981 c.804 Â§102; 1983 c.83 Â§92; 1991 c.459 Â§404; 1995 c.79 Â§226]

Â Â Â Â Â  450.905 Notice of bond election. Notice of a bond election shall contain:

Â Â Â Â Â  (1) The information required by ORS 255.085 (3).

Â Â Â Â Â  (2) If general obligation bonds, which are to be paid by particular areas in the authority, are to be issued, a statement that the bonds will be the general obligation of the entire authority but will be the primary obligation of the areas in the authority which will be directly benefited by the sewage treatment plants or trunk or lateral sewers or drains constructed with the proceeds of the bonds and paid through assessment, annual levy, or sewer service charges, or combinations thereof, as determined by the board under ORS 450.855 and designating specifically the boundaries of such area or areas.

Â Â Â Â Â  (3) If revenue bonds are to be issued, a statement that the bonds will be payable solely out of designated revenues of the authority and will not be a general obligation of the authority or a charge upon the tax revenues of the authority. [1955 c.614 Â§43; 1971 c.647 Â§99; 1975 c.647 Â§41; 1989 c.923 Â§20]

Â Â Â Â Â  450.910 [1955 c.614 Â§44; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  450.915 Issuance of bonds. If, at the bond election, a majority of the votes cast is in favor of the issuance of bonds, the board may issue the bonds as prescribed in ORS chapter 287A. [1955 c.614 Â§45; 1969 c.694 Â§11; 1975 c.642 Â§24; 1977 c.188 Â§4; 1981 c.526 Â§6; 2001 c.215 Â§10; 2007 c.783 Â§188]

Â Â Â Â Â  450.920 Disposition of proceeds of sale of bonds. The proceeds of the sale of bonds shall be deposited with the county treasurer who is custodian of the funds of the authority and shall be placed by the county treasurer in the sanitary authority fund and credited to a special account or accounts which are designated for use for the particular purpose or purposes for which the bond proceeds are to be used. The proceeds of such bonds shall be used solely for the purpose or purposes indicated in the order calling for election upon the question of the issuance of the bonds and for no other purpose. However, the proceeds of the sale of the bonds may be used for payment of the principal and interest of such bonds and expenses of the formation of the authority. [1955 c.614 Â§46]

Â Â Â Â Â  450.925 Issuance of refunding bonds. (1) The board may, without authorization from the electors, issue refunding bonds for the purpose of refunding outstanding bonds issued under ORS 450.895 to 450.920.

Â Â Â Â Â  (2) The provisions of ORS 287A.360 to 287A.380 are applicable to refunding bonds issued and sold under this section.

Â Â Â Â Â  (3) The refunding bonds may be issued to refund bonds originally issued or to refund bonds previously issued for refunding purposes and for no other purpose. [1955 c.614 Â§47; 2007 c.783 Â§189]

Â Â Â Â Â  450.930 Redemption of bonds before maturity dates. In its discretion, the board may issue bonds of the authority with reservation of the right to redeem them for retirement or refunding purposes prior to the final dates of maturity. [1955 c.614 Â§48; 1983 c.347 Â§28]

Â Â Â Â Â  450.935 [1955 c.614 Â§49; 1983 c.124 Â§11; 1993 c.97 Â§27; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  450.940 [1955 c.614 Â§50; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  450.945 Custody and disbursement of authority funds by county treasurer. (1) The county treasurer of the county in which the authority, or the largest area thereof, is situated shall be custodian of all sanitary authority taxes paid to the county treasurer in accordance with ORS 450.890 and such other funds that the authority may pay to the county treasurer for deposit to the credit of the authority. The county treasurer shall pay out moneys of the authority only upon written order of the board, signed by the chairperson of the board and countersigned by the manager of the authority. However, where the board has authorized the manager to approve and order the payment of claims in the amount of $500 or less, the treasurer shall pay out moneys of the authority on such orders of the manager.

Â Â Â Â Â  (2) The order shall specify the name of the person to whom the money is to be paid, the fund from which it is to be paid and shall state generally the purpose for which payment is to be made.

Â Â Â Â Â  (3) A copy of the order shall be filed in the records of the board. The county treasurer shall keep the order as a voucher and shall keep account of the receipts and disbursements of money for the sanitary authority.

Â Â Â Â Â  (4) The county treasurer shall keep separate accounts and funds, where necessary, to segregate the various operations and construction projects of the authority.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsections (1) to (4) of this section, any funds of the authority other than taxes may be deposited, at the discretion of the board, in one or more banks or savings and loan associations to be designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the chairperson and countersigned by the manager. [1955 c.614 Â§51; 1975 c.122 Â§2]

(Programs for Employees)

Â Â Â Â Â  450.947 Contracts for medical, dental and hospital services; insurance for employees; effect of failure to contract. (1) An authority may enter into contracts for medical, dental and hospital services or insurance covering employees of the authority for life, accidental death and dismemberment, weekly wage indemnity during disability, dental care, remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section, Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the law of this state. [1973 c.399 Â§8]

Â Â Â Â Â  450.949 Payment of contract costs by authority and by employee; multiple contracts; qualification of insurer or hospital association. (1) The authority may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The authority may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state. [1973 c.399 Â§9]

Â Â Â Â Â  450.950 [1955 c.614 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.955 [1955 c.614 Â§53; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.960 [1955 c.614 Â§54; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.963 EmployeesÂ retirement system. (1) An authority may establish an employeesÂ retirement system pursuant to ORS 450.963 to 450.973. The authority may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1973 c.399 Â§10]

Â Â Â Â Â  450.965 [1955 c.614 Â§55; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.967 Funding of retirement plan. The authority may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the authority to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1973 c.399 Â§11]

Â Â Â Â Â  450.970 [1955 c.614 Â§56; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.971 Employee contribution. The authority may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of the retirement plan. [1973 c.399 Â§12]

Â Â Â Â Â  450.973 Eligibility for retirement plan. Nothing in ORS 450.947 to 450.977 authorizes the authority to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the authority at the time of the creation of a membership status under a retirement plan. [1973 c.399 Â§13]

Â Â Â Â Â  450.975 [1955 c.614 Â§58; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  450.977 Tax levy to finance programs under ORS 450.947 to 450.977. Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 450.947 to 450.977 are expenses for which an authority may levy taxes as provided in ORS 450.885. [1973 c.399 Â§7]

(Miscellaneous)

Â Â Â Â Â  450.980 Procedure for testing proceedings and acts of sanitary authorities. The provisions of ORS 261.605 to 261.630 relating to court proceedings to test the validity of acts and proceedings of PeopleÂs Utility Districts hereby are made applicable, so far as practicable, to the proceedings and acts of sanitary authorities. [1955 c.614 Â§59]

Â Â Â Â Â  450.985 Authority of South Suburban Sanitary District of
Klamath Falls
to incur indebtedness. (1) Subject to subsections (3) to (6) of this section, the South Suburban Sanitary District of Klamath Falls, Oregon, may incur indebtedness by borrowing money from financial institutions or issuing revenue bonds and using real property of the district to secure the loan or provide security for payment of the bonds.

Â Â Â Â Â  (2) No recourse shall be had for payment of a loan made under this section, or interest thereon, against the general fund of the district, nor shall the credit or taxing power of the district be deemed to be pledged thereto.

Â Â Â Â Â  (3) The governing body of the district, prior to borrowing money or issuing revenue bonds under subsections (1) and (2) of this section, must find that the real property tendered as security for the loan or bonds is:

Â Â Â Â Â  (a) Not designated for use as park or open space land; and

Â Â Â Â Â  (b) Surplus to the needs of the district.

Â Â Â Â Â  (4) Prior to incurring indebtedness under subsections (1) and (2) of this section, the governing body of the district shall adopt an ordinance authorizing the indebtedness and shall submit the ordinance to the electors of the district for approval. The ordinance shall take effect and the indebtedness shall be incurred only upon approval of the ordinance by a majority of those voting upon the question.

Â Â Â Â Â  (5) Loans made or revenue bonds issued under subsections (1) and (2) of this section and secured by real property of the district shall bear interest at the rate per annum fixed by the governing body of the district after consultation with the State Treasurer.

Â Â Â Â Â  (6) Prior to foreclosure of real property used to secure a loan made or revenue bonds issued under subsections (1) and (2) of this section, the governing body of the district shall submit to the electors of the district the question of levying upon the taxable property within the district a sum sufficient to pay the principal and interest due on a loan made or revenue bonds issued under subsections (1) and (2) of this section. Upon approval by a majority of those voting on the question, the governing body shall levy the tax and pledge the revenues derived therefrom toward the discharge of the obligation incurred under subsections (1) and (2) of this section.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ means the South Suburban Sanitary District of Klamath Falls, Oregon.

Â Â Â Â Â  (b) ÂFinancial institutionÂ means a state or national bank, a mutual savings bank or a savings association. [1981 c.284 Â§Â§1,2,3,4,5,6]

Note: 450.985 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 450 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

MISCELLANEOUS

Â Â Â Â Â  450.987 Annexation by city of water or sanitary authority territory. Upon formation of a water authority or sanitary authority, a city may annex territory situated within the boundaries of the water authority or sanitary authority, but shall not remove any water mains, sewers and drains, service installations, reservoirs, structures, facilities and other improvements or any service provision capability from the water or sanitary authority unless the county governing body or boundary commission determines that:

Â Â Â Â Â  (1) Withdrawal of the territory or improvements from the water or sanitary authority will have no substantial adverse impact on the ability of the water or sanitary authority to provide service to the remaining territory;

Â Â Â Â Â  (2) The withdrawal is not solely for the tax advantage of a property owner;

Â Â Â Â Â  (3) The withdrawal will not result in noncontiguous parcels being served by the water or sanitary authority; and

Â Â Â Â Â  (4) The water or sanitary authority cannot provide adequate service to the subject territory within a reasonable time. [Formerly 450.670; 1993 c.577 Â§34]

Â Â Â Â Â  450.988 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§32]

Â Â Â Â Â  450.989 Apportionment of cost among serviced property owners; determination by authority. (1) If any person is required by an authority to pay the cost of extending a sewer main adjacent to another personÂs property so that sewer service for domestic use is provided for that other property without further extension of the sewer main, the authority may require the owner of the other property to refund to the authority for disbursement to the person required to pay the cost of extending the sewer main, a portion of the cost of the extension.

Â Â Â Â Â  (2) The board may adopt an ordinance specifying the method of apportioning the construction costs to the property served and establishing a procedure for application for and payment of a refund.

Â Â Â Â Â  (3) The right to require a refund under this section shall not continue for more than 10 years after the date of installation of the sewer main.

Â Â Â Â Â  (4) The amount to be refunded shall be determined by the authority and such determination shall be final.

Â Â Â Â Â  (5) The authority may refuse to provide sewer service until a refund is paid. [1983 c.435 Â§2]

PENALTIES

Â Â Â Â Â  450.990 Penalties. Violation of any regulation or ordinance under ORS 450.085 is punishable, upon conviction, by a fine of not more than $100 or imprisonment of not more than one month, or both.

_______________



Chapter 451

Chapter 451 Â
County
Service
Facilities

2007 EDITION

COUNTY SERVICE FACILITIES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

451.010Â Â Â Â  Facilities and services counties may provide by service districts

MASTER PLANS

451.110Â Â Â Â  Definitions for ORS 451.110 to 451.140

451.120Â Â Â Â  Master plans for development of service facilities

451.130Â Â Â Â  Conformity to master plan; approval

451.140Â Â Â Â  Powers of county court under ORS 451.110 to 451.140

SERVICE DISTRICTS

451.410Â Â Â Â  Definitions for ORS 451.410 to 451.610

451.420Â Â Â Â  District may construct and operate service facilities

451.435Â Â Â Â  Law governing district formation or change

451.440Â Â Â Â  Plans for service facilities

451.445Â Â Â Â  Formation of district upon finding of health hazard; financing

451.472Â Â Â Â  District to construct only authorized service facilities; additional authorizations; requirements for provision of drainage works

451.485Â Â Â Â  Governing body of district; order preliminary to construction work

451.487Â Â Â Â  Referendum on order; election; results

451.490Â Â Â Â  Methods of financing service facilities

451.492Â Â Â Â  Financing portion of connection charges; lien

451.495Â Â Â Â  Ordinance governing certain assessments

451.500Â Â Â Â  Charges and fees for financing service facilities

451.510Â Â Â Â  Collection of service charges

451.520Â Â Â Â  Assessments to be entered on lien docket; foreclosure for failure to pay; reassessments

451.540Â Â Â Â  Tax levy for financing service facilities; hearing

451.542Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

451.545Â Â Â Â  Bond issue for financing service facilities

451.547Â Â Â Â  Tax levies authorized

451.550Â Â Â Â  Powers of district under ORS 451.410 to 451.610

451.555Â Â Â Â  Districts formed to provide comprehensive planning services; adoption of land use plans; advisory committees

451.560Â Â Â Â  Agreements for cooperative financing of service facilities or for use, lease or joint operation of service facilities

451.568Â Â Â Â  Public transportation facilities and services of district exempt from certain regulations

451.570Â Â Â Â  Regulations for sewage disposal, solid waste disposal, street cleaning and other authorized purposes

451.572Â Â Â Â  Certain special districts excluded from water supply county service districts

451.573Â Â Â Â  Definitions for ORS 451.573 to 451.577

451.575Â Â Â Â  Excluding or including special districts from or in county service districts

451.577Â Â Â Â  Dissolution of special district; service district to succeed

451.580Â Â Â Â  Disposition of moneys received under ORS 451.410 to 451.610

451.585Â Â Â Â  Duty of city when all or part of district annexed or incorporated

451.590Â Â Â Â  Entry upon privately owned lands to survey or lay out service facilities

451.600Â Â Â Â  Restrictions on altering, repairing or connecting with a service facility

451.605Â Â Â Â  Formation of district for emergency reporting system

451.610Â Â Â Â  Advisory committee for emergency reporting

451.620Â Â Â Â  Procedures for district formed subject to dissolution

PENALTIES

451.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  451.010 Facilities and services counties may provide by service districts. (1) Master plans and service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Sewage works, including all facilities necessary for collecting, pumping, treating and disposing of sanitary or storm sewage.

Â Â Â Â Â  (b) Drainage works, including all facilities necessary for collecting, pumping and disposing of storm and surface water.

Â Â Â Â Â  (c) Street lighting works, including all facilities necessary for the lighting of streets and highways.

Â Â Â Â Â  (d) Public parks and recreation facilities, including land, structures, equipment, supplies and personnel necessary to acquire, develop and maintain such public park and recreation facilities and to administer a program of supervised recreation services.

Â Â Â Â Â  (e) Diking and flood control works, including all facilities necessary for diking and control of watercourses.

Â Â Â Â Â  (f) Water supply works and service, including all facilities necessary for tapping natural sources of domestic and industrial water, treating and protecting the quality of the water and transmitting it to the point of sale to any person, city, domestic water supply corporation or other public or private agency for domestic, municipal and industrial water supply service.

Â Â Â Â Â  (g) Solid waste disposal. This paragraph does not apply in Clackamas, Multnomah and
Washington
Counties
.

Â Â Â Â Â  (h) Public transportation, including public depots, public parking and the motor vehicles and other equipment necessary for the transportation of persons together with their personal property.

Â Â Â Â Â  (i) Agricultural educational extension services.

Â Â Â Â Â  (j) Emergency medical services, including ambulance services.

Â Â Â Â Â  (k) Library services.

Â Â Â Â Â  (L) Roads.

Â Â Â Â Â  (m) Emergency communications services, including a 9-1-1 emergency reporting system established under ORS 401.720.

Â Â Â Â Â  (n) Law enforcement services.

Â Â Â Â Â  (o) Human services.

Â Â Â Â Â  (p) Cemetery maintenance.

Â Â Â Â Â  (q) Animal control.

Â Â Â Â Â  (2) Within the geographical jurisdiction of any local government boundary commission established by or pursuant to ORS 199.410 to 199.519, in addition to the purposes described in subsection (1) of this section, master plans and service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Fire prevention and protection.

Â Â Â Â Â  (b) Hospital and ambulance services.

Â Â Â Â Â  (c) Vector control.

Â Â Â Â Â  (d) Weather modification.

Â Â Â Â Â  (3) Within the boundaries of any subdivision, service districts may be established as provided by this chapter regarding:

Â Â Â Â Â  (a) Fire prevention and protection.

Â Â Â Â Â  (b) Security services provided by contract with an association of homeowners whose property is located entirely within the boundaries of the service district, which services may include the enforcement of the rules or regulations of the association dealing with public access to or the use of the property of the association, routine patrolling and inspection of private areas located within the jurisdiction of the association and matters of traffic and safety within such areas.

Â Â Â Â Â  (c) Law enforcement services.

Â Â Â Â Â  (d) Hospital and ambulance services.

Â Â Â Â Â  (e) Vector control.

Â Â Â Â Â  (f) Activities set forth in subsection (1)(a), (f), (g), (j) and (m) of this section.

Â Â Â Â Â  (4) As used in subsection (3) of this section, ÂsubdivisionÂ means a subdivision as defined by ORS 92.010 or any contiguous group of such subdivisions that:

Â Â Â Â Â  (a) Is a planned community within the meaning of ORS 94.550 without regard to whether such subdivision or group of subdivisions is subject to ORS 94.550 to 94.783;

Â Â Â Â Â  (b) Is located entirely within an unincorporated area and is everywhere separated by a distance of five miles or more from an urban growth boundary described in an acknowledged comprehensive plan of a city or the urban growth boundary adopted by a metropolitan service district under ORS 268.390 (3); and

Â Â Â Â Â  (c) Prior to the establishment of a service district under subsection (3) of this section, is designated a subdivision for purposes of this subsection by the governing body of the county in which the subdivision or group of subdivisions is located.

Â Â Â Â Â  (5) Within the boundaries of
Washington
County
, master plans and service districts may be established as provided by this chapter regarding water resource management services that affect the quality and quantity of water within a single watershed, basin or planning area. As used in this subsection, Âwater resource management servicesÂ means:

Â Â Â Â Â  (a) Planning for and provision of two or more services or facilities such as sewage works, drainage works, surface water management, endangered species recovery management, water quality management, diking and flood control works, river flow management, water supply works, wastewater reuse and irrigation facilities.

Â Â Â Â Â  (b) Activities ancillary to the services and facilities listed in paragraph (a) of this subsection, including facilities for the production, sale or purchase of energy when such facilities are integrated in a master plan adopted under ORS 451.120. [1963 c.515 Â§2; 1965 c.246 Â§1; 1967 c.538 Â§1; 1971 c.674 Â§1; 1971 c.687 Â§1; 1973 c.211 Â§1; 1973 c.785 Â§1; 1975 c.630 Â§1; 1977 c.60 Â§1; 1977 c.287 Â§1; 1979 c.221 Â§1; 1985 c.472 Â§1; 1987 c.525 Â§1; 1989 c.668 Â§1; 1989 c.793 Â§24; 1995 c.303 Â§2; 1999 c.166 Â§1; 1999 c.677 Â§66; 1999 c.759 Â§1; 2005 c.101 Â§1; 2005 c.510 Â§1]

MASTER PLANS

Â Â Â Â Â  451.110 Definitions for ORS 451.110 to 451.140. As used in ORS 451.110 to 451.140, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂCounty courtÂ includes the board of county commissioners.

Â Â Â Â Â  (2) ÂService facilitiesÂ means public service installations, works or services provided within a county for any or all of the purposes specified in ORS 451.010. [1955 c.509 Â§1; 1963 c.515 Â§3; 1967 c.249 Â§1; 1973 c.785 Â§2]

Â Â Â Â Â  451.120 Master plans for development of service facilities. (1) The county court of any county may, for the protection of the health, safety and general welfare, prepare and adopt coordinated master plans for the development of service facilities:

Â Â Â Â Â  (a) To serve unincorporated areas in the county; and

Â Â Â Â Â  (b) For a service district established under ORS 451.410 to 451.600 and for which the county court serves as governing body, to serve all areas within or served by the district.

Â Â Â Â Â  (2) Master plans adopted under this section shall be coordinated with the comprehensive plans of the affected cities and counties. [1955 c.509 Â§2; 1961 c.576 Â§1; 1963 c.515 Â§4; 1973 c.785 Â§3; 1989 c.429 Â§1]

Â Â Â Â Â  451.130 Conformity to master plan; approval. After a coordinated master plan has been adopted under ORS 451.120, the county court may enforce such plan by requiring that plans for the installation or operation of service facilities in areas under county jurisdiction outside the boundaries of cities or in areas within or served by a service district be submitted to the county court for approval, and that such installation or operation shall conform to the master plan. [1955 c.509 Â§3; 1961 c.576 Â§2; 1963 c.515 Â§5; 1969 c.646 Â§1; 1989 c.429 Â§2]

Â Â Â Â Â  451.140 Powers of county court under ORS 451.110 to 451.140. In carrying out the powers granted to the county court under ORS 451.110 to 451.140, the county court may:

Â Â Â Â Â  (1) Conduct such surveys and investigations as may be necessary to develop coordinated master plans as provided in ORS 451.120.

Â Â Â Â Â  (2) Provide for the administration and enforcement of such master plans by engineering analysis, inspection or other appropriate means.

Â Â Â Â Â  (3) Enter into contracts or agreements with cities, other counties or county service districts for public transportation, the federal government, state agencies, the special districts enumerated in ORS 451.573 or any person or private corporation for a period not to exceed 30 years for the cooperative financing of the preparation and enforcement of coordinated master plans as provided in ORS 451.120 and 451.130.

Â Â Â Â Â  (4) Levy and collect taxes for the purpose of providing funds to prepare and enforce coordinated master plans as provided in ORS 451.120 and 451.130.

Â Â Â Â Â  (5) Expend funds for such surveys, investigations and studies as may be necessary for the preparation and enforcement of such master plans. [1955 c.509 Â§4; 1961 c.576 Â§3; 1963 c.515 Â§6; 1973 c.211 Â§2; 1973 c.785 Â§4]

SERVICE DISTRICTS

Â Â Â Â Â  451.410 Definitions for ORS 451.410 to 451.610. As used in ORS 451.410 to 451.610, unless the context indicates otherwise:

Â Â Â Â Â  (1) ÂChange of organizationÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (2) ÂCountyÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (3) ÂCounty courtÂ includes the board of county commissioners.

Â Â Â Â Â  (4) ÂDistrictÂ means a county service district established under ORS 451.410 to 451.610 to provide service facilities in a county or counties.

Â Â Â Â Â  (5) ÂFormationÂ has the meaning given that term in ORS 198.705.

Â Â Â Â Â  (6) ÂOwnerÂ means the record owner of real property or the holder of a duly recorded contract for purchase of real property within the district.

Â Â Â Â Â  (7) ÂService facilitiesÂ means public service installations, works or services provided within a county or counties for any or all of the purposes specified in ORS 451.010. [1955 c.685 Â§1; 1961 c.576 Â§4; 1963 c.515 Â§7; 1967 c.538 Â§2; 1973 c.785 Â§5; 1975 c.630 Â§2; 2003 c.14 Â§274; 2003 c.802 Â§123]

Â Â Â Â Â  451.420 District may construct and operate service facilities. When authorized as provided in ORS 451.410 to 451.610 a district may construct, maintain and operate any or all of the service facilities specified in ORS 451.010. [1955 c.685 Â§2; 1963 c.515 Â§8; 1973 c.785 Â§6]

Â Â Â Â Â  451.430 [1955 c.685 Â§3; 1961 c.576 Â§5; 1963 c.515 Â§9; 1967 c.249 Â§2; 1969 c.646 Â§2; 1971 c.291 Â§4; 1971 c.727 Â§129; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.435 Law governing district formation or change. (1) All district formation and change of organization proceedings shall be initiated, conducted and completed as provided by ORS 198.705 to 198.955. Except for an order allowing an existing district established to provide sewage works to also provide drainage works, no county or portion thereof shall be included within a district which is to provide services in more than one county without the consent of the governing body of the affected county.

Â Â Â Â Â  (2) In the case of sewage works, upon certification to the county court by the Environmental Quality Commission or the county health officer that an emergency exists the county court shall initiate the formation of a district in the manner specified in ORS 198.835, or annexation to an existing district in the manner specified in ORS 198.850 (3), whichever is most appropriate.

Â Â Â Â Â  (3) A petition or order initiating the formation or change or organization of a district shall, in addition to the requirement specified by ORS 198.705 to 198.955, state which of the service facilities specified by ORS 451.010 the district shall be authorized to construct, maintain and operate.

Â Â Â Â Â  (4) A final order in a formation or change of organization proceeding of a district shall, in addition to the requirements specified by ORS 198.705 to 198.955, state which of the service facilities specified by ORS 451.010 the district shall be authorized to construct, maintain and operate. [1973 c.785 Â§8; 1975 c.630 Â§3; 1989 c.374 Â§3]

Â Â Â Â Â  451.440 Plans for service facilities. (1) Prior to initiation of the formation of a district, the county court may cause engineering and program plans to be prepared. The plans may include:

Â Â Â Â Â  (a) Preliminary plans for the service facilities to be constructed or provided.

Â Â Â Â Â  (b) Estimated costs of construction, maintenance and operation.

Â Â Â Â Â  (c) Recommendations as to boundaries of the district.

Â Â Â Â Â  (d) Recommendations as to use of any portion of the proposed service facilities for areas in the county outside the district at some future date and the portion of the cost of such works which should be borne by such areas when use is made of any portion of the facilities.

Â Â Â Â Â  (e) Recommendations as to the extent to which the proposed service facilities may be integrated into other service facilities constructed or being constructed by other districts under ORS 451.410 to 451.610 or by other public agencies and the fair and equitable amount of the cost of construction of such other facilities the district should bear.

Â Â Â Â Â  (2) If a district is formed or granted authority to provide additional types of service facilities, the county court may require the district to reimburse the county for the cost of engineering and program plans prepared in accordance with this section. [1955 c.685 Â§4; 1961 c.576 Â§6; 1963 c.515 Â§10; 1971 c.291 Â§5; 1971 c.727 Â§130; 1973 c.785 Â§9; 1989 c.374 Â§4]

Â Â Â Â Â  451.445 Formation of district upon finding of health hazard; financing. (1) When certified copy of the findings of the Director of Human Services is filed with the county court as provided by ORS 431.740 or 431.750, the county court shall, subject to ORS 198.792, proceed to form the district to provide the facilities described in the findings and shall enter an order in accordance with ORS 451.485.

Â Â Â Â Â  (2) The county court shall, within one year after making its order under ORS 451.485, prepare plans and specifications for the service facilities proposed to be provided within the district and proceed in accordance with the time schedule to construct or install the facilities.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 451.487, the order of the county court under ORS 451.485 is not subject to referendum if it is adopted in accordance with subsection (1) of this section and as a result of proceedings conducted under ORS 431.705 to 431.760.

Â Â Â Â Â  (4) Notwithstanding ORS 451.495, when service facilities are to be constructed for the purpose of removing or alleviating a danger to public health and as a result of proceedings conducted by ORS 431.705 to 431.760, if any portion of the cost of the service facilities is to be assessed against the property directly benefited, ORS 451.495 (1)(c) does not apply to the general ordinance providing for the method of assessment which must be adopted under ORS 451.495. [1973 c.361 Â§18; 1981 c.452 Â§3]

Â Â Â Â Â  451.450 [1955 c.685 Â§5; 1961 c.576 Â§7; 1963 c.515 Â§11; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.460 [1955 c.685 Â§6; 1963 c.515 Â§12; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.462 [1963 c.515 Â§12b; 1969 c.646 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.465 [1961 c.576 Â§Â§9,11,12,13; 1963 c.515 Â§12c; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  451.467 [1961 c.576 Â§10; 1963 c.515 Â§13; 1969 c.646 Â§4; 1971 c.727 Â§132; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.469 [1969 c.646 Â§6; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  451.470 [1955 c.685 Â§7; repealed by 1961 c.576 Â§24]

Â Â Â Â Â  451.472 District to construct only authorized service facilities; additional authorizations; requirements for provision of drainage works. (1) A district may construct, maintain and operate only those service facilities specified by ORS 451.010 that were authorized upon formation of the district. However, additional authority regarding service facilities may be given to a district by a proceeding initiated, conducted and completed in the same manner as is provided for in the original formation of a district or as otherwise provided by law.

Â Â Â Â Â  (2) A district may be formed, as provided in ORS 451.410 to 451.610, that contains territory that is also included in another district formed under ORS 451.410 to 451.610 if the district is formed to construct, maintain and operate service facilities that the existing district is not authorized to construct, maintain and operate.

Â Â Â Â Â  (3) The consent of not less than 70 percent of the cities located within the boundaries of the district is required to authorize a district established to provide sewage works to also provide drainage works. [1963 c.515 Â§13b; 1969 c.646 Â§7; 1971 c.727 Â§133; 1973 c.785 Â§10; 1989 c.374 Â§5; 2005 c.510 Â§2]

Â Â Â Â Â  451.476 [1963 c.515 Â§13c; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.480 [1955 c.685 Â§8; repealed by 1961 c.576 Â§24]

Â Â Â Â Â  451.485 Governing body of district; order preliminary to construction work. The county court shall be the governing body of a county service district established under ORS 451.410 to 451.610. A district shall be known by the name or number specified in the order declaring its formation and by that name shall exercise and carry out the powers and duties conferred and declared in this chapter. Before proceeding to construct or provide any service facilities authorized by this chapter, the governing body of the district shall make an order:

Â Â Â Â Â  (1) Determining the service facilities to be constructed, maintained and operated and the part of the work to be undertaken immediately.

Â Â Â Â Â  (2) Determining the manner of financing the construction, maintenance and operation of the service facilities.

Â Â Â Â Â  (3) Determining the method by which the district shall bear the share of the cost of construction of the service facilities that is to be apportioned to the district.

Â Â Â Â Â  (4) Where it appears that any service facilities to be constructed will provide service to areas outside the district at some future date, determining the equitable and fair share of the cost of construction of such facilities that should be borne by such areas, which share shall be borne by the revolving fund established under ORS 451.540, by funds obtained by the county under ORS 280.055 or by any other method of financing described by ORS 451.490 until such areas are served by the facilities.

Â Â Â Â Â  (5) Where the service facilities of the district are to be integrated into other service facilities constructed or being constructed by another district or by other public bodies as defined in ORS 174.109, determining the fair and equitable amount the district should assume as its share of the construction of such other service facilities, which amount shall be paid to the other district or public body upon terms and conditions to which the governing body of the district has agreed.

Â Â Â Â Â  (6) In the case of sewage works, where trunk or interceptor sewers, treatment plants and similar facilities are to be charged to all property within the district while lateral sewers, street mains and similar facilities are to be charged only to property to be served immediately by the system, determining the fair and equitable share of the total cost to be charged to areas within the district.

Â Â Â Â Â  (7) If any of the cost of the work is to be assessed against benefited property, describing portions of the district, if any, within which service facilities will not be financed by assessment. [1961 c.576 Â§14; 1963 c.515 Â§14; 1969 c.646 Â§8; 1973 c.785 Â§11; 1981 c.570 Â§1; 2003 c.802 Â§124]

Â Â Â Â Â  451.487 Referendum on order; election; results. (1) The order required by ORS 451.485 and any order which amends that order shall be subject to referendum vote within the district, notwithstanding the prior authorization of such service facilities by election during formation proceedings. The referendum may be ordered by resolution of the governing body of the district, or by petition filed as provided in this section.

Â Â Â Â Â  (2) The requirements for preparing, circulating and filing a referendum petition under this section shall be as provided in ORS 255.135 to 255.205, except that notwithstanding ORS 255.165, the petition must be submitted not later than the 60th day after the date of the order.

Â Â Â Â Â  (3) If a majority of those voting approve the order required by ORS 451.485, the governing body of the district shall so declare by order entered in its journal. If a majority of those voting disapprove the order, the results shall be entered in the journal. [1963 c.515 Â§14a; 1971 c.647 Â§103; 1973 c.785 Â§12; 1973 c.796 Â§66a; 1975 c.647 Â§42; 1981 c.570 Â§2; 1983 c.350 Â§274]

Â Â Â Â Â  451.490 Methods of financing service facilities. The district may, in accordance with the order adopted under ORS 451.485, finance the construction, operation or maintenance of service facilities for a district by:

Â Â Â Â Â  (1) Use of funds from a fund established under ORS 280.055 or 451.540 to be repaid by the district without interest.

Â Â Â Â Â  (2) Assessments against the property in the district with or without issuance of bonds authorized under ORS 223.205, 223.210 to 223.295 and 223.770.

Â Â Â Â Â  (3) Service or user charges in the district.

Â Â Â Â Â  (4) Connection charges.

Â Â Â Â Â  (5) District ad valorem taxes.

Â Â Â Â Â  (6)
Sale
of bonds.

Â Â Â Â Â  (7) Funds obtained under ORS 280.040, 280.050, 280.060, 280.070, 280.080 and 280.090. A district local option tax adopted under ORS 280.060 shall not authorize a tax in any fiscal year later than the fiscal year in which the district is subject to dissolution under ORS 451.620 (1) and (2).

Â Â Â Â Â  (8) Any combination of the provisions of subsections (1) to (7) of this section. [1955 c.685 Â§9; 1961 c.576 Â§15; 1963 c.515 Â§15; 1969 c.646 Â§9; 1973 c.785 Â§13; 1987 c.504 Â§12; 1995 c.333 Â§24; 1999 c.21 Â§75]

Â Â Â Â Â  451.492 Financing portion of connection charges; lien. (1) Subject to subsection (2) of this section, the rights and duties accorded a city and the owners of property in a city for financing assessments under ORS 223.205 and 223.210 to 223.295 shall apply in the same manner to districts for purposes of financing that portion of a connection charge imposed by a district which is greater than the amount necessary to reimburse the district for its costs of inspection and installing connections with the sanitary sewer mains of the district.

Â Â Â Â Â  (2) Notwithstanding ORS 223.230, the financing of connection charges under this section may, at the option of the governing body of the district, be a second lien on real property, which lien shall be inferior only to the mortgage or other security interest held by the lender of the ownerÂs purchase money. Bonds issued under this section shall be issued separately from bonds otherwise issued under ORS 223.205 and 223.210 to 223.295. [1985 c.417 Â§3; 1995 c.333 Â§25]

Â Â Â Â Â  451.495 Ordinance governing certain assessments. (1) If the cost, or any portion of the cost, of service facilities for a district is to be assessed under ORS 451.490 against the property directly benefited, the governing body of the district shall, before attempting to implement the service facilities, adopt a general ordinance providing for the method of assessment. The ordinance shall:

Â Â Â Â Â  (a) Contain provision for notice to affected property owners of intention to implement described service facilities and to assess benefited property for a part or all of the cost.

Â Â Â Â Â  (b) Provide for a hearing at which affected property owners may appear to object to the implementation of the proposed service facilities.

Â Â Â Â Â  (c) Provide that if the district receives written objections prior to the conclusion of the hearing signed by more than 50 percent of the affected property owners representing more than 50 percent of the affected property the proposed service facilities will not be implemented.

Â Â Â Â Â  (d) Provide for notice of and a hearing on proposed assessments which notice and hearing may be combined with the notice and hearing described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (e) Provide for the general method of assessing the property directly benefited and of the recording of liens against the property directly benefited, and of making supplementary assessments and rebates.

Â Â Â Â Â  (f) Provide for establishing the boundaries of each assessment district as work is proposed.

Â Â Â Â Â  (2) Assessments in the district shall, so far as practicable, be apportioned within the district in accordance with the special and peculiar benefit each lot or parcel of land receives from the service facilities.

Â Â Â Â Â  (3) Where parcels of land, or portions thereof, are undeveloped, the governing body of the district may, in its discretion, defer assessing or imposing all or any portion of such assessments on such parcels until such parcels are served by the facilities. [1973 c.785 Â§15; 1981 c.570 Â§3]

Â Â Â Â Â  451.500 Charges and fees for financing service facilities. The district may by order or by ordinance, for the purpose of paying the costs of operation and maintenance of service facilities, and for the repayment of bonds, impose user charges on property served by the service facilities. The district may, from time to time when necessary, use moneys from the revolving fund for such maintenance and operation on a reimbursable basis. User charges, connection fees or service charges shall be based upon the costs of operation, maintenance and supervision of service facilities and the costs of bond repayment. [1955 c.685 Â§10; 1969 c.646 Â§10; 1973 c.785 Â§16]

Â Â Â Â Â  451.510 Collection of service charges. (1) The district may contract with any city or water or other district serving water in the district to collect service or user charges with the water bills, and the serving agency may cut off water for nonpayment of such service or user charges. The district may pay the water-serving agency a reasonable charge for such collection services.

Â Â Â Â Â  (2) Assessments of less than $25 and service or user charges may also be collected and enforced as provided in ORS 454.225. [1955 c.685 Â§11; 1969 c.646 Â§11; 1973 c.785 Â§17; 1983 c.740 Â§175]

Â Â Â Â Â  451.520 Assessments to be entered on lien docket; foreclosure for failure to pay; reassessments. (1) When assessments are made under ORS 451.410 to 451.610 they shall be entered in a permanent lien docket which shall be kept in the office of the county clerk of the county. The docket shall show the amount of each lien, property against which it has been assessed, the owner thereof and such additional information as is required to keep a permanent and complete record of the assessment and the payments thereon.

Â Â Â Â Â  (2) If the owner of the property against which an assessment has been made fails to pay the assessment, or any portion thereof, or the interest thereon, when due, the district may proceed to foreclose the lien in any manner provided by law for the collection of liens by local governments as defined in ORS 174.116 or may provide by ordinance a general procedure for the collection of such liens in any manner not inconsistent with law.

Â Â Â Â Â  (3) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to the district, where applicable, in connection with assessments made under ORS 451.410 to 451.610.

Â Â Â Â Â  (4) In addition to the procedure provided by subsections (1), (2) and (3) of this section, the provisions of ORS 372.170 and 372.180 shall be available to the district, where applicable, in connection with assessments made under ORS 451.410 to 451.610. [1955 c.685 Â§12; 1963 c.515 Â§16; 1973 c.622 Â§1; 1973 c.785 Â§18; 2003 c.802 Â§125]

Â Â Â Â Â  451.530 [1955 c.685 Â§13; 1961 c.576 Â§16; 1963 c.515 Â§17; 1965 c.227 Â§2; 1971 c.325 Â§4; 1973 c.785 Â§19; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  451.540 Tax levy for financing service facilities; hearing. (1) The county court may, for the purpose of establishing a revolving fund to provide money to finance the construction under ORS 451.410 to 451.585 of those service facilities in the county that may be necessary and in implementation of the master plans provided for in ORS 451.120, levy an ad valorem tax of not to exceed 50 cents per year, for a period not to exceed five years, for each $1,000 of real market value of taxable property within all areas of the county, to be served by the facilities included in the master plan. The revenues derived from the taxes shall be deposited with the county treasurer and credited to the revolving fund. Moneys in the revolving fund shall be disbursed by the county treasurer on order of the county court and used solely for the purposes authorized in ORS 451.410 to 451.610.

Â Â Â Â Â  (2) The boundaries of the territory within which the tax authorized by subsection (1) of this section may be levied shall be determined by the county court after a public hearing. The county court shall direct the county clerk to publish notice of such hearing once a week for two successive weeks prior to the hearing in a newspaper of general circulation published within the proposed boundaries of the territory or, if there is no such newspaper, in a newspaper of general circulation in the county. Any elector or any owner of property within the territory may appear at the hearing to protest inclusion of the property of the voter within the territory, but the county court shall not exclude land which, in its judgment, will be served by the facilities included in the master plan. [1955 c.685 Â§14; 1961 c.576 Â§17; 1963 c.515 Â§18; 1967 c.538 Â§5; 1981 c.804 Â§103; 1991 c.459 Â§405]

Â Â Â Â Â  451.542 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§34]

Â Â Â Â Â  Note: 451.542 was added to and made a part of 451.410 to 451.610 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  451.545 Bond issue for financing service facilities. (1) The district may, when authorized by a majority of the votes cast at an election by electors of the district, issue general obligation bonds for the purpose of paying the cost of acquisition or construction of service facilities. Each issue of general obligation bonds shall be the general obligation of the district and the principal and interest on the bonds shall be paid by the district by assessments, charges, or ad valorem taxes imposed or levied within the district as may be determined by the governing body of the district under ORS 451.490. Bonds authorized by this section shall be issued in accordance with ORS chapter 287A, except as otherwise provided in this section.

Â Â Â Â Â  (2) In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security for the bonds all or any part of the unobligated net revenue of the district to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve service facilities. The revenue bonds shall be issued as prescribed in ORS chapter 287A, but they are payable, both as to principal and interest from revenues only, as specified by this section. The revenue bonds are not subject to the percentage limitation applicable to general obligation bonds and are not a lien upon any of the taxable property within the boundaries of such district, but are payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses.

Â Â Â Â Â  (3) The districtÂs total outstanding bonds of all kinds, including improvement bonds of the kind authorized by ORS 223.205 and 223.210 to 223.295, shall at no time exceed in the aggregate 13 percent of the real market value of all property by law assessable for state and county purposes within the district as reflected in the last roll certified under ORS 311.105. [1961 c.576 Â§19; 1963 c.515 Â§19; 1969 c.646 Â§12; 1973 c.785 Â§20; 1981 c.804 Â§104; 1991 c.459 Â§406; 1995 c.79 Â§227; 2007 c.783 Â§192]

Â Â Â Â Â  451.547 Tax levies authorized. A district that has not previously imposed ad valorem property taxes may vote to establish a permanent rate limit for operating taxes in accordance with section 11 (3)(c), Article XI of the Constitution of the State of Oregon, and thereafter the district may levy ad valorem property taxes on property within the district for the purposes authorized by ORS 451.410 to 451.610. If a district has established a permanent rate limit in accordance with this section, the provisions of ORS 294.305 to 294.565 shall apply to the district. [1961 c.576 Â§20; 1963 c.515 Â§19a; 1971 c.647 Â§104; 1973 c.785 Â§21; 1997 c.541 Â§385]

Â Â Â Â Â  451.550 Powers of district under ORS 451.410 to 451.610. For the purpose of carrying out the powers granted to the district under other provisions of ORS 451.410 to 451.610, the district may:

Â Â Â Â Â  (1) Supervise, manage, control, operate and maintain service facilities.

Â Â Â Â Â  (2) Compel all residents and property owners in a district to connect their property, houses and structures requiring sewage disposal or surface drainage with adjacent sewers or other sewage or drainage facilities in the district.

Â Â Â Â Â  (3) Acquire by purchase, gift, devise, condemnation proceedings or by any other means, such real and personal property and rights of way, either within or without the county, as in the judgment of the governing body of the district are necessary or proper in the exercise of the powers of the district, and to pay for and hold the same.

Â Â Â Â Â  (4) Make and accept contracts, deeds, releases and documents which, in the judgment of the governing body of the district, are necessary or proper in the exercise of the powers of the district.

Â Â Â Â Â  (5) Employ and pay necessary agents, employees and assistants.

Â Â Â Â Â  (6) Construct service facilities in and on any public street, highway or road and for this purpose enter upon the street, highway or road, make all necessary and proper excavations, and thereafter restore the street, highway or road to its proper condition. However, the consent of the appropriate city, county or state authorities, as the case may be, shall first be obtained and the conditions of such consent complied with.

Â Â Â Â Â  (7) Exercise the authority vested in counties under ORS 549.710 to 549.990.

Â Â Â Â Â  (8) Exercise the authority granted to domestic water supply districts under ORS 264.306 to 264.330.

Â Â Â Â Â  (9) Adopt storm and surface water management plans, programs and regulations relating to the quality and quantity of such waters and conduct water quality studies.

Â Â Â Â Â  (10) Do any act necessary or proper to the complete exercise and effect of any of its powers under ORS 451.410 to 451.610. [1955 c.685 Â§15; 1963 c.515 Â§20; 1965 c.305 Â§1; 1973 c.785 Â§22; 1989 c.374 Â§6]

Â Â Â Â Â  451.555 Districts formed to provide comprehensive planning services; adoption of land use plans; advisory committees. (1) County service districts for the purpose of providing comprehensive planning for land use and public facilities for a district in the county may be formed in the manner provided by ORS 451.410 to 451.610 for establishing county service districts for other purposes.

Â Â Â Â Â  (2) A district formed to provide comprehensive planning may, in accordance with ORS chapter 215, adopt comprehensive plans for land use and public facilities within the district. The district shall be subject to ORS 451.120 to 451.140, 451.485 and 451.550 to 451.560. The activities of the district may be financed by any method authorized by ORS 451.490 and 451.520 to 451.547. Plans adopted by the district may be enforced as provided by ORS 451.130.

Â Â Â Â Â  (3) The district governing body shall appoint an advisory committee of not less than 11 members who are electors resident in the district or owners of land in the district. The committee shall advise the governing body in carrying out the provisions of this section. It shall meet with the governing body at the times and places determined by the committee and governing body jointly. [1971 c.674 Â§4; 1993 c.792 Â§26]

Â Â Â Â Â  451.560 Agreements for cooperative financing of service facilities or for use, lease or joint operation of service facilities. (1) The district may enter into agreements with any city, any county, the federal government, the state or any of its agencies, any district organized for a public purpose or any person for a period not to exceed 30 years for the cooperative financing of the construction, maintenance and operation of service facilities.

Â Â Â Â Â  (2) The district may enter into agreements with any county, city, district organized for a public purpose or person for the use, lease or joint operation of any service facilities, or any portion thereof. [1955 c.685 Â§16; 1963 c.515 Â§21; 1973 c.785 Â§23]

Â Â Â Â Â  451.562 [1963 c.515 Â§21b; 1965 c.475 Â§1; 1967 c.248 Â§4; 1969 c.646 Â§13; 1971 c.291 Â§1; 1971 c.727 Â§134; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.563 [1967 c.248 Â§Â§2,3; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.564 [1967 c.538 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  451.565 [1961 c.576 Â§21; 1965 c.304 Â§1; repealed by 1969 c.646 Â§18]

Â Â Â Â Â  451.566 [1971 c.291 Â§3; repealed by 1973 c.785 Â§32]

Â Â Â Â Â  451.568 Public transportation facilities and services of district exempt from certain regulations. Public transportation facilities and services provided by, or pursuant to a contract with, a county service district created for the purpose of public transportation are exempt from the provisions of ORS chapter 825. [1973 c.211 Â§4]

Â Â Â Â Â  451.570 Regulations for sewage disposal, solid waste disposal, street cleaning and other authorized purposes. (1) For the protection of the public health, safety and general welfare, the district may adopt and enforce reasonable and necessary regulations for:

Â Â Â Â Â  (a) The control of sewage disposal in the district.

Â Â Â Â Â  (b) The storage, collection, transportation and disposal of solid wastes within the district where such regulations are supplemental to the requirements of the regulations of the Environmental Quality Commission adopted pursuant to ORS 459.045 and are necessary to meet special local conditions.

Â Â Â Â Â  (c) The cleanliness of roads and streets of the district.

Â Â Â Â Â  (d) The management of storm and surface water discharge, including standards relating to the quantity and quality of such discharges.

Â Â Â Â Â  (e) All other purposes consistent with the type of service facilities the district is authorized to construct, operate and maintain and not in conflict with the laws of this state.

Â Â Â Â Â  (2) Such regulations shall be adopted in accordance with ORS 198.510 to 198.600. [1955 c.685 Â§17; 1967 c.428 Â§9; 1969 c.593 Â§41; 1971 c.268 Â§18; 1971 c.648 Â§28; 1973 c.785 Â§24; 1989 c.374 Â§7]

Â Â Â Â Â  451.572 Certain special districts excluded from water supply county service districts. No part of the territory of a district proposed to be formed for the purposes authorized in ORS 451.010 (1)(f) as amended by section 1, chapter 287, Oregon Laws 1977, shall include territory within the boundaries of a district formed to supply water under ORS chapter 198, 261, 264 or 450 unless the governing bodies of the affected districts, by resolution, approve the inclusion of their territories prior to the hearing held under ORS 198.805 for formation of the new district. [1977 c.287 Â§2]

Â Â Â Â Â  Note: 451.572 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 451 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  451.573 Definitions for ORS 451.573 to 451.577. As used in ORS 451.573 to 451.577:

Â Â Â Â Â  (1) ÂDistrictÂ means, in addition to the meaning given that term in ORS 451.410, a county service district organized under the authority of a county charter.

Â Â Â Â Â  (2) ÂSpecial districtÂ means any one of the following districts:

Â Â Â Â Â  (a) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (b) A park and recreation district organized under ORS chapter 266.

Â Â Â Â Â  (c) A highway lighting district organized under ORS chapter 372.

Â Â Â Â Â  (d) A sanitary district organized under ORS chapter 450.

Â Â Â Â Â  (e) A diking district organized under ORS chapter 551.

Â Â Â Â Â  (f) A special road district organized under ORS 371.305 to 371.360.

Â Â Â Â Â  (g) A road assessment district organized under ORS 371.405 to 371.535.

Â Â Â Â Â  (3) ÂSpecial districtÂ also means one of the following, if the special district is within the geographical jurisdiction of a local government boundary commission formed by or pursuant to ORS 199.410 to 199.519:

Â Â Â Â Â  (a) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (b) A cemetery maintenance district organized under ORS chapter 265.

Â Â Â Â Â  (c) A health district organized under ORS 440.305 to 440.410.

Â Â Â Â Â  (d) A vector control district organized under ORS 452.020 to 452.170.

Â Â Â Â Â  (e) A rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (f) A weather modification district organized under ORS 558.200 to 558.440.

Â Â Â Â Â  (g) A geothermal heating district organized under ORS chapter 523. [1965 c.475 Â§4; 1969 c.646 Â§14a; 1971 c.674 Â§2; 1973 c.785 Â§25; 1975 c.782 Â§52; 1985 c.472 Â§2; 2003 c.14 Â§275]

Â Â Â Â Â  451.575 Excluding or including special districts from or in county service districts. If a district is authorized to construct, maintain and operate service facilities to provide services that are provided by a special district:

Â Â Â Â Â  (1) The area within a special district described by ORS 451.573 (2)(a) shall not be included in or annexed to a district if prior to or at the hearing on the formation of or annexation to such district the governing body of the special district files with the governing body of the district a resolution withdrawing the area within the special district.

Â Â Â Â Â  (2) When the formation of or annexation to a district is initiated, and the area to be incorporated or annexed includes the entire area within a special district, the governing board of the special district and the governing body of the district shall meet with each other to agree on a debt distribution plan to be a part of the proposed incorporation or annexation. The debt distribution plan may require that the property within the special district remain solely liable for all bonded indebtedness outstanding at the time of incorporation or annexation or it may provide for any other distribution of indebtedness between the district and the special district. If the governing boards do not agree on a debt distribution plan or if the area within the special district remains liable under the plan for any portion of the indebtedness outstanding at the time of the incorporation or annexation, and dissolution and transfer, the governing body of the district shall be the ex officio board of the dissolved special district for the purpose of levying taxes in such area until the bonded and other indebtedness of the dissolved special district is paid.

Â Â Â Â Â  (3) The consent of all the known holders of valid indebtedness against the special district shall be obtained or provision made in the debt distribution plan for the payment of the nonassenting holders. The area within the boundaries of the special district shall not by reason of the incorporation or annexation and dissolution and transfer be relieved from liabilities and indebtedness previously contracted by the dissolving special district.

Â Â Â Â Â  (4) The district officers of the special district, upon the effective date of the incorporation or annexation, shall forthwith deliver to the governing body of the district, the assets and records of the special district. Uncollected taxes, assessments or charges thereof levied by the special district shall become the property of the district and upon collection shall be credited to the account of such district. [1969 c.646 Â§15; 1973 c.785 Â§26; 2003 c.14 Â§276; 2005 c.510 Â§3]

Â Â Â Â Â  451.577 Dissolution of special district; service district to succeed. (1) Subject to ORS 451.575, upon the effective date of the formation of a district, of an annexation of territory to a district or of an order that adds drainage works to the authority of a service district, a special district lying within the district shall be extinguished and dissolved and the district shall succeed to all the assets and become charged with all the liabilities, obligations and functions of the special district.

Â Â Â Â Â  (2) Subsection (1) applies:

Â Â Â Â Â  (a) If the entire area of a special district is incorporated in or annexed to a district; and

Â Â Â Â Â  (b) If the district has the authority to provide the same service as the special district. [1965 c.475 Â§3; 1969 c.646 Â§14; 1973 c.785 Â§27; 1989 c.374 Â§8]

Â Â Â Â Â  451.580 Disposition of moneys received under ORS 451.410 to 451.610. (1) Except as otherwise provided in ORS 451.410 to 451.610, all moneys received by a district shall be paid to the county treasurer and deposited by the county treasurer in an appropriate district fund. The county treasurer, when ordered by a district governing body, shall establish separate accounts in the district fund or separate funds in the county treasury for the segregation of sinking or reserve funds or accounts, of operating funds or accounts or of any other funds or accounts found necessary or expedient by the district. However, no moneys received by a district shall be used for any purpose other than for carrying out the purposes of ORS 451.410 to 451.610 and all funds, facilities, personnel or supplies of the county used for those purposes shall be charged to the appropriate district fund or account.

Â Â Â Â Â  (2) Notwithstanding the requirement for a district to pay district moneys to the county treasurer for deposit in an appropriate district fund in the county treasury under subsection (1) of this section, the governing body of a county, with the consent of the county treasurer if the county treasurer is an elected county officer, may order a service district established under ORS 451.410 to 451.610 to hold and manage its own moneys in one or more district funds or accounts deposited in a financial institution as defined in ORS 706.008. The order must provide for transfer of any moneys of the district then held or later received by the county treasurer for the district. Thereafter, the district shall be solely responsible for management of moneys of the district and shall designate a district officer or employee to assume the duties and responsibilities otherwise imposed upon the county treasurer.

Â Â Â Â Â  (3) Moneys deposited by the district in a district fund or account may be withdrawn or paid out only upon a proper order and warrant or upon a check signed by the district officer or employee designated to assume the duties and responsibilities otherwise imposed upon the county treasurer. The order must:

Â Â Â Â Â  (a) Specify the name of the person to whom the moneys are to be paid;

Â Â Â Â Â  (b) Specify the fund or account from which the moneys are to be paid;

Â Â Â Â Â  (c) State generally the purpose for which the moneys are to be paid; and

Â Â Â Â Â  (d) Be entered in the record of proceedings of the district. [1955 c.685 Â§18; 1963 c.515 Â§21c; 1973 c.785 Â§28; 2003 c.335 Â§1]

Â Â Â Â Â  451.585 Duty of city when all or part of district annexed or incorporated. (1) Whenever the entire area of a district is incorporated in or annexed to a city in accordance with law, the district shall be extinguished and the city shall upon the effective date of such annexation succeed to all the assets and become charged with all the liabilities, obligations and functions of the district. The district officers shall forthwith deliver to the city officers the district assets and records. Uncollected taxes theretofore levied by such district shall become the property of the city and be delivered to it by the county treasurer upon collection.

Â Â Â Â Â  (2) Whenever a part less than the whole of a district becomes incorporated in or annexed to a city in accordance with law, the city may at any time after such incorporation or annexation cause that part to be withdrawn from such district in the manner set forth in ORS 222.524, and the provisions of ORS 222.510 to 222.580 shall be applicable to such withdrawal except that in case the district and the city cannot agree upon a division of assets or obligations and liabilities, then and in such case, either the district or the city may petition the circuit court for the county in which the city has its legal situs to determine such division. [1961 c.576 Â§Â§22,23]

Â Â Â Â Â  451.590 Entry upon privately owned lands to survey or lay out service facilities. Officers and employees of a county or of a district may enter upon privately owned lands to survey or lay out service facilities by direction of the county court or governing body of the district. However, the county court or governing body of the district shall cause notification to be given to each occupant of the lands, either by registered or certified mail or by other lawful means. This notice shall be given at least five days before the county or district officers or employees enter upon the lands. No officer or employee of a county or district entering privately owned lands pursuant to this section shall damage or destroy trees, shrubs, buildings or other items of value on that land without first obtaining the consent of the owner. [1959 c.673 Â§1; 1963 c.515 Â§22; 1973 c.785 Â§29]

Â Â Â Â Â  451.600 Restrictions on altering, repairing or connecting with a service facility. No person shall alter, repair or make a connection with any service facility maintained by a district, unless that person:

Â Â Â Â Â  (1) Obtains permission from the district that maintains the facility, and pays all deposits, charges or fees required by the district for granting such permission, before undertaking the work; and

Â Â Â Â Â  (2) When appropriate, complies with ORS 447.010 to 447.156 and 447.992 in performing the work. [1959 c.673 Â§2; 1961 c.576 Â§18; 1963 c.515 Â§23; 1973 c.785 Â§30]

Â Â Â Â Â  451.605 Formation of district for emergency reporting system. (1) When a district is established for the purpose of providing a 9-1-1 emergency reporting system, the district shall consist of all the telephone exchange service areas located wholly or partly within a designated 9-1-1 jurisdictionÂs service area that is served by a public safety answering point. A district may include more than one city and county. As used in this subsection, Â9-1-1 jurisdictionÂ has the meaning given that term by ORS 401.710.

Â Â Â Â Â  (2) Before a petition for formation of a district to provide a 9-1-1 emergency reporting system is filed with the county board of the principal county under ORS 198.800, the petition shall be approved by indorsement thereon by two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (3) A county governing body shall not adopt an order under ORS 198.835 for formation of a district to provide a 9-1-1 emergency reporting system unless the governing body first obtains written approval for the formation of the district from two-thirds of the governing bodies of all public or private safety agencies representing two-thirds of the population included within the proposed district.

Â Â Â Â Â  (4) As used in this section, Âpublic or private safety agencyÂ has the meaning given that term by ORS 401.710. [1987 c.525 Â§3; 1989 c.793 Â§25; 1993 c.441 Â§2]

Â Â Â Â Â  451.610 Advisory committee for emergency reporting. (1) The governing body of a district established to provide a 9-1-1 emergency reporting system shall appoint an advisory committee to advise and assist the governing body in establishing, maintaining and operating the 9-1-1 emergency reporting system of the district. An advisory committee shall consist of one representative from each public or private safety agency, as defined in ORS 401.710, included within the district. A member of the advisory committee shall reside within the district.

Â Â Â Â Â  (2) A member of the advisory committee shall serve for a term of two years. Of the members first appointed, however, one-half of the members shall serve for a term of one year. The respective terms of the members shall be determined by lot at the first meeting of the advisory committee.

Â Â Â Â Â  (3) The advisory committee shall meet with the governing body of the district at the times and places determined by the committee and governing body jointly.

Â Â Â Â Â  (4) The advisory committee may adopt rules for the conduct of its proceedings.

Â Â Â Â Â  (5) The advisory committee may propose changes to any of the districtÂs rules, policies or practices as it considers necessary or desirable. In addition to its other functions and duties, the advisory committee shall review the annual budget of the district and any assessments levied under ORS 451.410 to 451.610. The advisory committee shall meet with the governing body of the district and may make such recommendations relating to the budget and assessments as it considers necessary or prudent. [1987 c.525 Â§4; 1989 c.793 Â§26]

Â Â Â Â Â  451.620 Procedures for district formed subject to dissolution. (1) If a county service district is formed subject to a provision specifying a fiscal year for dissolution of the district, the board of directors shall, no later than 45 days after the start of that fiscal year, make the findings required by ORS 198.925 and adopt a plan of liquidation and dissolution providing for payment of nonassenting creditors, unless the board adopts an order as specified in subsection (2) of this section. Dissolution shall be effective as of the end of the fiscal year. Dissolution shall be governed by ORS 198.945 to 198.955.

Â Â Â Â Â  (2) The district board may order that the district continue only if, after a public hearing, it determines that there is a public need for continued existence of the district because:

Â Â Â Â Â  (a) Liquidation and dissolution cannot be accomplished in a manner that would protect the rights of nonassenting creditors; or

Â Â Â Â Â  (b) The services provided continue to be needed by the public, the district is providing the services in an efficient and effective manner and continuation will not significantly discourage future boundary change proposals.

Â Â Â Â Â  (3) A public hearing on continuation shall be preceded by notice published at least 14 days before the hearing in a newspaper of general circulation within the district. Notice of the hearing shall also be mailed to all incorporated cities within the district and to the boundary commission, if any.

Â Â Â Â Â  (4) An order continuing the district shall specify a fiscal year, not later than the 10th fiscal year after the date of the order, in which the district shall dissolve unless another determination of public need for continued existence occurs.

Â Â Â Â Â  (5) An order continuing the district shall be forwarded to the boundary commission, if any, within 10 days. If the district is not within the jurisdiction of a boundary commission the order may be contested as provided in ORS 198.785 (2). [1987 c.504 Â§Â§2,3,4]

PENALTIES

Â Â Â Â Â  451.990 Penalties. Violation of ORS 451.600 or any regulation adopted pursuant to ORS 451.570 is a misdemeanor. [1959 c.673 Â§3; 1973 c.785 Â§31]

_______________



Chapter 452

Chapter 452 Â Vector and Weed Control

2007 EDITION

VECTOR AND WEED CONTROL

PUBLIC HEALTH AND SAFETY

DEFINITIONS

452.010Â Â Â Â  Definitions for ORS 452.010 and 452.020 to 452.300

VECTOR CONTROL DISTRICTS

452.020Â Â Â Â  Formation of district

452.070Â Â Â Â  Substantial compliance suffices

452.080Â Â Â Â  Board of trustees; district name change

452.090Â Â Â Â  Filling vacancies; removal

452.100Â Â Â Â  Meetings of board

452.110Â Â Â Â  Powers of the board; contracts

452.120Â Â Â Â  Duties of county court

452.130Â Â Â Â  Payment for cost of vector control; exception

452.140Â Â Â Â  Pesticide use; consent of State Fish and Wildlife Commission

452.145Â Â Â Â  Limitation on predatory animal control

452.151Â Â Â Â  Technical advice

452.153Â Â Â Â  Budget; taxing authority; rate limitation

452.157Â Â Â Â  Collection of levy under ORS 452.153; deposit; disbursement; levy as lien

452.158Â Â Â Â  Filing boundary change with county assessor and Department of Revenue

452.160Â Â Â Â  Budget estimates; rate limitation; levy; deposit and disbursement; levy as supplement to levy under ORS 452.153

452.170Â Â Â Â  Deposit and disbursement of moneys collected

CONTROL OF VECTORS

(By Counties)

452.210Â Â Â Â  County contracts with cities, vector control districts or other counties on vector control

452.230Â Â Â Â  Rights under contract

452.240Â Â Â Â  Powers of county regarding vector control

452.245Â Â Â Â  Pesticide use; consent of State Fish and Wildlife Commission

452.250Â Â Â Â  Interference prohibited

(By State)

452.300Â Â Â Â  Department of Human Services vector control program

RAGWEED CONTROL

452.510Â Â Â Â  Definitions for ORS 452.510 to 452.590

452.520Â Â Â Â  Ragweed plants declared public nuisances

452.530Â Â Â Â  Administration and enforcement; dissemination of information

452.540Â Â Â Â  Access to land within control area; interference with department prohibited

452.550Â Â Â Â  Action by department in detecting, controlling and destroying ragweed

452.560Â Â Â Â  Destruction and control of ragweed on lands owned by public bodies; failure to act; remedy

452.570Â Â Â Â  Detection, control and destruction of ragweed outside control area

452.580Â Â Â Â  Disposition of moneys collected or received by department

452.590Â Â Â Â  Injunction proceedings; jurisdiction; suits and actions by department

TANSY RAGWORT CONTROL

452.610Â Â Â Â  Definitions for ORS 452.610 to 452.630

452.615Â Â Â Â  Policy; tansy ragwort as nuisance

452.620Â Â Â Â  Authority of department; rules

452.625Â Â Â Â  Authority of
Oregon
State
University

452.630Â Â Â Â  Cooperation with department; court suit

PENALTIES

452.990Â Â Â Â  Penalties

DEFINITIONS

Â Â Â Â Â  452.010 Definitions for ORS 452.010 and 452.020 to 452.300. As used in this section and ORS 452.020 to 452.300, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCounty courtÂ includes board of county commissioners.

Â Â Â Â Â  (2) ÂDistrictÂ means a vector control district established for the prevention, control or eradication of public health vectors and predatory animals.

Â Â Â Â Â  (3) ÂHealth officerÂ means the health officer appointed under ORS 431.418.

Â Â Â Â Â  (4) ÂIntegrated pest management methodsÂ means the processes described in ORS 634.650 (1).

Â Â Â Â Â  (5) ÂPesticide use planÂ means an annual plan created by a vector control district or a county court that describes anticipated pesticide use.

Â Â Â Â Â  (6) ÂPredatory animalsÂ has the meaning given that term in ORS 610.002.

Â Â Â Â Â  (7) ÂPublic health vectorsÂ means arthropods and vertebrates of public health significance and those insects included within the family Chironomidae of the order Diptera. The term does not include any domesticated animal.

Â Â Â Â Â  (8) ÂVector habitatÂ means any area where public health vectors are found. [Amended by 1959 c.600 Â§1; 1961 c.610 Â§17; 1981 c.640 Â§8; 1987 c.298 Â§1; 2007 c.258 Â§1]

VECTOR CONTROL DISTRICTS

Â Â Â Â Â  452.020 Formation of district. One or more districts may be formed in any county. The entire county may be included within a district or any portion of the entire county may be included. The district may include all or part of any incorporated cities in the county. [Amended by 1959 c.600 Â§2]

Â Â Â Â Â  452.030 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.040 [Repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.050 [Amended by 1959 c.600 Â§3; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.060 [Repealed by 1959 c.600 Â§4]

Â Â Â Â Â  452.061 [1959 c.600 Â§3a; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  452.070 Substantial compliance suffices. No defect in the contents of the petition or notice or proceedings shall vitiate the validity of the proceedings, if the petition contains a sufficient number of qualified signatures and describes the territory proposed as a district with reasonable certainty and the published notice describes the territory and states the date and place of the hearing.

Â Â Â Â Â  452.075 [1963 c.255 Â§2; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  452.080 Board of trustees; district name change. (1) After an order is entered forming a district, the county court of the county in which the district is situated shall forthwith appoint a governing board of five trustees each of whom shall be a resident and elector of the district.

Â Â Â Â Â  (2) The trustees shall hold office for four years and until their successors are appointed and qualified, except that for each new board of five trustees one member shall be appointed for a term of one year, one for a term of two years, one for a term of three years and two for a term of four years.

Â Â Â Â Â  (3) Each trustee shall take an oath to faithfully perform the duties of office. The oath shall be filed with the county clerk.

Â Â Â Â Â  (4) The board of trustees shall elect a president, a secretary and a treasurer at the first meeting of each calendar year. Officers shall serve for one calendar year.

Â Â Â Â Â  (5) All health officers with offices in the district shall be ex officio members of the board without vote and shall be offered the opportunity to assist in the creation of district plans.

Â Â Â Â Â  (6) The board of trustees may compensate a trustee in an amount not exceeding $100 per year for attendance at conferences that provide training and education to carry out trustee duties under ORS 452.110.

Â Â Â Â Â  (7) The board of trustees may adopt a resolution to change the name of the district. The board shall file a copy of a resolution changing the name of the district with the Secretary of State and the county clerk within 10 days after adopting the resolution. Following a name change, the district name must contain the words:

Â Â Â Â Â  (a) Vector control district;

Â Â Â Â Â  (b) Mosquito and vector control district;

Â Â Â Â Â  (c) Mosquito control district; or

Â Â Â Â Â  (d) Vector and predatory animal control district. [Amended by 1959 c.600 Â§5; 1967 c.215 Â§1; 1969 c.345 Â§10; 1971 c.403 Â§8; 1971 c.727 Â§136; 2007 c.258 Â§2]

Â Â Â Â Â  452.090 Filling vacancies; removal. (1) A vacancy in an office of district trustee shall be filled by appointment by the county court. The appointee shall serve the balance of the unexpired term.

Â Â Â Â Â  (2) The county court may remove any district trustee from office for cause. [Amended by 1969 c.669 Â§11]

Â Â Â Â Â  452.100 Meetings of board. (1) The board of trustees shall provide for the time and place of holding and the manner of calling its meetings, and may establish rules for the proceedings.

Â Â Â Â Â  (2) All sessions of the board shall be held within the district.

Â Â Â Â Â  (3) In all cases a majority of the appointed members of the board shall constitute a quorum for the transaction of business. At any meeting the decision of a majority of the trustees present and voting shall be valid as a corporate act.

Â Â Â Â Â  452.110 Powers of the board; contracts. The board of trustees of a control district may:

Â Â Â Â Â  (1) Take all necessary and proper steps and measures for the prevention, control or eradication of public health vectors and vector habitats within the district and for the control of predatory animals within the district, using integrated pest management methods. Prior to taking such measures the board shall consider technical information available to it for the purpose of determining the need for control measures and the need for specific actions.

Â Â Â Â Â  (2) Enter upon any land, public or private, within the district at any reasonable time to inspect for or to prevent, control or eradicate public health vectors and vector habitats using integrated pest management methods.

Â Â Â Â Â  (3) Purchase all needed equipment, supplies and materials.

Â Â Â Â Â  (4) Employ such labor and service as may be proper or necessary in the furtherance of the objects of ORS 452.020 to 452.170.

Â Â Â Â Â  (5) Employ labor and services and fix the compensation and prescribe the duties of all employees, agents and servants.

Â Â Â Â Â  (6) Acquire by gift or purchase, hold, manage and dispose of real and personal property in the name of the district in the furtherance of the purposes for which the district is established.

Â Â Â Â Â  (7) Work cooperatively with irrigation and drainage districts, municipal corporations or other public agencies, and use the technical expertise of the district to assist those agencies in the construction, improvement, repair and maintenance of ditches when such work is necessary for, or incident to, the prevention, control and eradication of predatory animals or public health vectors.

Â Â Â Â Â  (8) Enter into a contract with a city, county, district described in ORS 198.010 or person to perform, or to act jointly or in cooperation with the city, county, district or person in performing, any abatement practice or other activity that the vector control district is authorized to perform for the eradication, control and prevention of public health vectors and vector habitats or predatory animals.

Â Â Â Â Â  (9) Generally do all things necessary or incident to the powers granted and to carry out the objectives specified in this section. [Amended by 1959 c.600 Â§6; 1981 c.640 Â§1; 1983 c.207 Â§1; 1987 c.298 Â§2; 2007 c.258 Â§3]

Â Â Â Â Â  452.120 Duties of county court. The county court shall:

Â Â Â Â Â  (1) Call special meetings of the board of the district for the purposes of investigation and supervision of its affairs. At least one meeting shall be called annually for the purpose of reviewing the activities of the district.

Â Â Â Â Â  (2) Hold hearings of complaints of other interested persons.

Â Â Â Â Â  (3) Require the board to furnish by February 1 of each year a proposed annual work program which shall include an estimate of funds required for the next year and a description of the work contemplated and the methods to be employed by the district.

Â Â Â Â Â  (4) Approve, after consultation with the health officers, the annual work program of the district before any work contracts or operations are entered into by the board.

Â Â Â Â Â  (5) Require the board to furnish by February 1 of each year an annual report covering moneys expended, methods employed and work accomplished during the past fiscal year. [Amended by 1959 c.600 Â§7; 1981 c.640 Â§9]

Â Â Â Â Â  452.130 Payment for cost of vector control; exception. All work performed under ORS 452.110 shall be paid for by the control district, except when a contract authorized under ORS 452.110 (8) provides otherwise. [Amended by 1983 c.207 Â§2; 2007 c.258 Â§4]

Â Â Â Â Â  452.140 Pesticide use; consent of State Fish and Wildlife Commission. The board of trustees of a district:

Â Â Â Â Â  (1) May not apply pesticides to waters in the district that are frequented by waterfowl or that contain any game fish without obtaining annual approval of the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) May not apply pesticides for public health vectors without first obtaining approval of the State Fish and Wildlife Commission. [Amended by 1959 c.600 Â§8; 1981 c.640 Â§2; 2007 c.258 Â§5]

Â Â Â Â Â  452.145 Limitation on predatory animal control. Notwithstanding ORS 452.110:

Â Â Â Â Â  (1) A vector control district shall not exercise the authority granted by ORS 452.110 relating to the control or eradication of predatory animals unless the electors of the district approve a proposition referred to them by the district board that authorizes the district to assume the function of predatory animal control and eradication.

Â Â Â Â Â  (2) When authorized to assume the function of predatory animal control and eradication by the electors of the district, a vector control district shall conduct its activities for the control and eradication of predatory animals in accordance with the provisions of ORS chapter 610.

Â Â Â Â Â  (3) Officers and employees of a vector control district shall not enter upon any private land to inspect for or to control predatory animals unless the owner of the land first grants permission for such entry. [1987 c.298 Â§4]

Â Â Â Â Â  452.150 [Repealed by 1959 c.600 Â§9 (452.151 enacted in lieu of 452.150)]

Â Â Â Â Â  452.151 Technical advice. The board may request technical advice and information from the Oregon State University Agricultural Experiment Station and the Department of Human Services regarding methods and chemicals to be used in the control and extermination of rats and public health vectors. [1959 c.600 Â§10 (enacted in lieu of 452.150); 1981 c.640 Â§3; 2001 c.104 Â§189]

Â Â Â Â Â  452.153 Budget; taxing authority; rate limitation. (1) The board of trustees of any district, annually as provided in this section, may levy a tax on all the property in the district to provide moneys for all purposes required under ORS 452.020 to 452.170 during the next succeeding fiscal year. However, the taxes levied under this section may not exceed two-tenths of one percent (0.002) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) Each year, immediately after necessary records are made, the county assessor of the county in which the district is situated shall transmit to the board of trustees a statement in writing, showing the total value of all property within the district as ascertained for that year from the assessment rolls of the county.

Â Â Â Â Â  (3) The board of trustees shall prepare a budget in the form, manner and time prescribed in the Local Budget Law and in accordance therewith fix the amount of money to be raised by taxation for carrying out its functions and activities. In the manner and time prescribed by law, the board shall transmit to the county assessor a statement of taxes that are to be collected. Assessment and collection of taxes levied on property within the district shall be made by the county officers charged with assessment and collection of other property taxes in the county in which the district is situated. [1965 c.609 Â§2; 1967 c.205 Â§1; 1973 c.256 Â§1; 1981 c.640 Â§10; 1991 c.459 Â§407]

Â Â Â Â Â  452.157 Collection of levy under ORS 452.153; deposit; disbursement; levy as lien. (1) Taxes levied under ORS 452.153 shall be collected at the same time and in the same manner as county taxes are collected and, when collected, shall be paid to the county treasurer and deposited, at the discretion of the board, either with the county treasurer of the county in accordance with subsection (3) of this section or in one or more banks or savings and loan associations designated by the board. Funds deposited in a bank or savings and loan association shall be withdrawn or paid out only upon proper order and warrant or check signed by the treasurer of the board and countersigned by the president of the board.

Â Â Â Â Â  (2) Taxes levied under ORS 452.153 shall be a lien upon the property against which they are levied and shall be of the same force and effect as other liens for taxes. Their collection shall be enforced by the same means as provided for the enforcement of liens for county property taxes.

Â Â Â Â Â  (3) District funds deposited with the county treasurer shall be deposited in a separate fund to the credit of the district. The county treasurer shall disburse the moneys upon the warrant of the district signed by the president of the board and countersigned by the treasurer of the board.

Â Â Â Â Â  (4) The board may by resolution designate a treasurer pro tempore or a president pro tempore who may sign warrants or checks on behalf of the treasurer of the board and president of the board respectively. [1965 c.609 Â§3; 1981 c.640 Â§11]

Â Â Â Â Â  452.158 Filing boundary change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§36]

Â Â Â Â Â  Note: 452.158 was added to and made a part of 452.020 to 452.300 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  452.160 Budget estimates; rate limitation; levy; deposit and disbursement; levy as supplement to levy under ORS 452.153. (1) In addition to or in lieu of the tax levy provided for by ORS 452.153, the board of trustees of any district may, at the times and in the manner provided by law for public corporations, furnish to the county court and county accountant an estimate and statement, made pursuant to the budget laws of the state, of the amount of money necessary for all purposes required under ORS 452.020 to 452.170 during the next ensuing fiscal year. The county court may include the amount of the estimate so made, or any portion thereof, in the annual budget of the county. However, in no one year shall the amount be greater than enough to raise the amount determined by the board of trustees and approved by the county court and the health officers on the board. The amount budgeted, when added to any taxes levied under ORS 452.153, shall not exceed two-tenths of one percent (0.002) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The county court, thereafter at the time and in the manner of levying taxes for state and county purposes, may levy a tax on all the taxable property in the district sufficient to raise the amount of the estimate made by the board of trustees of the district.

Â Â Â Â Â  (3) All taxes levied under this section shall be computed and entered on the assessment and tax rolls of the county and collected at the same time and in the same manner as state and county taxes. When collected, the taxes shall be paid into the county treasury for the use of the district. Such funds may be withdrawn only upon warrants issued by the proper authorities of the district. [Amended by 1959 c.600 Â§11; 1963 c.9 Â§28; 1965 c.609 Â§5; 1981 c.640 Â§12; 1983 c.310 Â§20; 1991 c.459 Â§408]

Â Â Â Â Â  452.170 Deposit and disbursement of moneys collected. All money received from taxes collected for the use of any control district under ORS 452.160 shall be paid to the county treasurer of the county in which the district is situated. The county treasurer shall keep the moneys in a separate fund to the credit of the district and disburse them upon the warrant of the district signed by the president of the board, and countersigned by the treasurer of the board. [Amended by 1959 c.600 Â§12; 1965 c.609 Â§6; 1981 c.640 Â§13]

Â Â Â Â Â  452.180 [1963 c.255 Â§3; repealed by 1971 c.727 Â§203]

CONTROL OF VECTORS

(By Counties)

Â Â Â Â Â  452.210 County contracts with cities, vector control districts or other counties on vector control. Any county court may contract with any incorporated city, any vector control district, or with the county court of any other county on any matter incident to the eradication, prevention and control of public health vectors and vector habitats using integrated pest management methods and for the supervision of such work by county employees. [Amended by 1959 c.600 Â§13; 2007 c.258 Â§6]

Â Â Â Â Â  452.220 [Amended by 1959 c.600 Â§14; repealed by 1983 c.537 Â§7]

Â Â Â Â Â  452.230 Rights under contract. The officers and agents of such other county, vector control district or municipality acting by authority of such contract shall have the same right of entry, inspection and treatment as the agents and employees of the county seeking to control the public health vectors. [Amended by 1959 c.600 Â§15]

Â Â Â Â Â  452.240 Powers of county regarding vector control. Any county court may:

Â Â Â Â Â  (1) Take all necessary or proper steps and measures for the prevention, control or eradication of public health vectors using integrated pest management methods.

Â Â Â Â Â  (2) Abate as nuisances all vector habitats.

Â Â Â Â Â  (3) Purchase such supplies and materials and employ or contract for such labor as may be necessary or proper in furtherance of prevention, control or eradication.

Â Â Â Â Â  (4) Fix the compensation and prescribe the duties of all employees, agents and servants.

Â Â Â Â Â  (5) Enter upon all places within the county and adjacent thereto for the purpose of carrying out this section.

Â Â Â Â Â  (6) Cut or remove such shrubbery or undergrowth as is necessary or proper in order to carry out this section.

Â Â Â Â Â  (7) Treat, using integrated pest management methods places where public health vectors are found or are likely to exist.

Â Â Â Â Â  (8) Generally do any and all things necessary or incident to the powers granted in ORS 452.230 to 452.250 and to carry out the objectives specified in this section. [Amended by 1959 c.600 Â§16; 1981 c.640 Â§14; 2007 c.71 Â§138; 2007 c.258 Â§7]

Â Â Â Â Â  452.245 Pesticide use; consent of State Fish and Wildlife Commission. In exercising its powers under ORS 452.210 to 452.250, a county court:

Â Â Â Â Â  (1) May not order the application of pesticides to waters in the county that are frequented by waterfowl or that contain any game fish without obtaining annual approval of the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) May not order the application of pesticides for public health vectors without first obtaining the approval of the State Fish and Wildlife Commission. [1981 c.640 Â§5; 2007 c.258 Â§10]

Â Â Â Â Â  452.250 Interference prohibited. No person shall knowingly or willfully hinder or interfere with or prevent the exercise of any powers conferred under ORS 452.230 to 452.250 or do or perform any act or thing which will destroy or impair the efficiency of any device or means used for the control or extermination of public health vectors or their larvae. [Amended by 1959 c.600 Â§17]

(By State)

Â Â Â Â Â  452.300 Department of Human Services vector control program. (1) The Department of Human Services shall maintain a program of public health vector control, which program shall include, but not be limited to:

Â Â Â Â Â  (a) Monitoring and investigating public health vectors, vector habitats and vector-borne diseases.

Â Â Â Â Â  (b) Providing technical assistance and information to vector control districts, local vector control programs and the public.

Â Â Â Â Â  (c) Maintaining training programs for vector control district personnel and other public health personnel.

Â Â Â Â Â  (d) Coordinating and assisting vector control district programs and other local programs in research projects.

Â Â Â Â Â  (e) Reviewing vector control program pesticide use plans submitted by agencies that intend to use pesticides for vector control. Agencies must obtain department approval of their annual pesticide use plan prior to pesticide applications.

Â Â Â Â Â  (2) The department may provide an amount not to exceed $5,000 per year in matching funds to a district for a program to allow the district to carry out disease surveillance in cooperation with public health personnel. [1981 c.640 Â§7; 2007 c.258 Â§8]

Â Â Â Â Â  452.310 [1953 c.666 Â§2; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.320 [1953 c.666 Â§1; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.330 [1953 c.666 Â§3; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.340 [1953 c.666 Â§5; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.350 [1953 c.666 Â§6; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.360 [1953 c.666 Â§7; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.370 [1953 c.666 Â§8; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.380 [1953 c.666 Â§9; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.390 [1953 c.666 Â§10; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.400 [1953 c.666 Â§11; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.410 [1953 c.666 Â§12; repealed by 1957 c.450 Â§13]

Â Â Â Â Â  452.420 [1953 c.666 Â§4; repealed by 1957 c.450 Â§13]

RAGWEED CONTROL

Â Â Â Â Â  452.510 Definitions for ORS 452.510 to 452.590. As used in ORS 452.510 to 452.590:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture or any of its authorized representatives.

Â Â Â Â Â  (2) ÂRagweedÂ means the plants listed in ORS 452.520 (1) and (2).

Â Â Â Â Â  (3) ÂRagweed control areaÂ includes the counties of Benton, Clackamas, Clatsop, Columbia, Coos, Curry, Douglas, Hood River, Jackson, Josephine, Lane, Lincoln, Linn, Marion, Multnomah, Polk, Tillamook, Washington and Yamhill. [1957 c.450 Â§1; 1965 c.426 Â§1; 2001 c.104 Â§190]

Â Â Â Â Â  452.520 Ragweed plants declared public nuisances. In the exercise of the police power of the State of Oregon for the purpose of protecting the health and welfare of the people of this state, from the injurious consequences of ragweed pollen, and to prevent the further spread of ragweed from menacing the health and welfare of the people in certain areas of this state, the following plants are declared to be a public nuisance, and shall be detected, controlled and destroyed in the ragweed control area:

Â Â Â Â Â  (1) Common ragweed (Ambrosia artemisifolia L.).

Â Â Â Â Â  (2) Giant ragweed (Ambrosia trifida L.). [1957 c.450 Â§2]

Â Â Â Â Â  452.530 Administration and enforcement; dissemination of information. (1) Notwithstanding any other provisions of law the department shall administer and enforce the provisions of ORS 452.510 to 452.590.

Â Â Â Â Â  (2) The department may make all rules and regulations for the administration of ORS 452.510 to 452.590, and provide the necessary forms to carry those sections into effect. This includes the authority necessary to promulgate regulations affecting persons and property before, during or after the department has detected, controlled or destroyed ragweed and to prevent the spreading or regrowth of the weed.

Â Â Â Â Â  (3) The department may cooperate with federal agencies, the
Oregon
State
University
, extension service, the Department of Human Services and all other public and private agencies or organizations in the administration of ORS 452.510 to 452.590. The department shall publish and furnish information and advice concerning the control of ragweed, the injurious consequences of ragweed pollen and the necessity of preventing the further spread of this obnoxious weed. [1957 c.450 Â§Â§3,4,9]

Â Â Â Â Â  452.540 Access to land within control area; interference with department prohibited. (1) Any authorized officer, employee or inspector of the department in carrying out the provisions of ORS 452.510 to 452.590, shall have access to the land within the ragweed control area.

Â Â Â Â Â  (2) No person shall interfere in any way with any officer or employee charged with the enforcement of the provisions of ORS 452.510 to 452.590, while the department is engaged in the performance of its duties. [1957 c.450 Â§8]

Â Â Â Â Â  452.550 Action by department in detecting, controlling and destroying ragweed. The department shall detect, control and destroy ragweed in the ragweed control area and as otherwise provided for in ORS 452.510 to 452.590, and may:

Â Â Â Â Â  (1) Use herbicides or any other process, procedure or operation.

Â Â Â Â Â  (2) Purchase and use equipment and materials.

Â Â Â Â Â  (3) Employ additional necessary personnel.

Â Â Â Â Â  (4) Enter into a written contract with any person whereby the person will detect, control or destroy ragweed. The department is authorized to pay for services, materials or labor as provided in the contract.

Â Â Â Â Â  (5) Enter into a written contract with any public body including but not limited to federal or state agencies, county courts, board of county commissioners or municipalities, whereby they will detect, control and destroy ragweed on property other than that owned by them. The department is authorized to pay for services, materials and labor as provided for in such contract. If the contractor or other party is a public body then its officers and employees, subject to approval by the department, shall have the same authority, concurrent with but not superseding the authority of the department, in carrying out the terms of the contract and where the terms are not inconsistent with the provisions of ORS 452.510 to 452.590.

Â Â Â Â Â  (6) Require a contractor or person to furnish a bond, irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or liability policy for the protection of persons or property that could be subjected to damages as a result of the operations or work performed under the contract. Nothing in ORS 452.510 to 452.590 shall be construed as a waiver by the State of
Oregon
of any immunity against suit. [1957 c.450 Â§5; 1991 c.331 Â§63; 1997 c.631 Â§473]

Â Â Â Â Â  452.560 Destruction and control of ragweed on lands owned by public bodies; failure to act; remedy. (1) Within the ragweed control area, all public bodies including but not limited to federal and state agencies, board of county commissioners or county courts, municipalities, school districts, water districts, irrigation districts, reclamation districts or drainage districts shall destroy and control ragweed at their own expense, under the supervision of, and in accordance with the methods prescribed by the department, on any land owned by them or constituting the right of way for any highway, county road, drainage or irrigation ditch, park, easement or other public right in property under their respective jurisdiction.

Â Â Â Â Â  (2) Upon the failure or refusal of any person, agency, public body or municipality named in subsection (1) of this section, to control and destroy ragweed, the department may give written notice by certified or registered mail at the last-known address as shown on the tax roll of the county assessor. The notice shall advise as to the presence of ragweed, shall direct that the person, agency, public body or municipality control or destroy the ragweed in accordance with method prescribed by the department, and designate the time within which control and destruction shall be completed, which time shall be reasonable, considering weather and crop conditions, with a minimum period of 15 days after mailing of notice.

Â Â Â Â Â  (3) If a person, agency, public body or municipality named in subsection (1) of this section fails or refuses to control or destroy the ragweed as directed in the notice, the department may, by its own personnel or by other procedures authorized by ORS 452.510 to 452.590, enter upon the land and control and destroy the ragweed. The department may maintain a suit in the circuit court of the county or counties in which the work was performed against the person, public body, agency or municipality for recovery of the reasonable worth of the services, labor and materials furnished. The Attorney General or the district attorney shall represent the department in such action. [1957 c.450 Â§6]

Â Â Â Â Â  452.570 Detection, control and destruction of ragweed outside control area. The department may, in its discretion, detect, control and destroy ragweed and carry out the provisions of ORS 452.510 to 452.590 on any land located outside of the ragweed control area, in
Oregon
, where a request is made by or approval is obtained from the landowner. Such work shall only be undertaken when it is apparent that there are adequate personnel and funds available and where the program in the ragweed control area will not be handicapped thereby. [1957 c.450 Â§7]

Â Â Â Â Â  452.580 Disposition of moneys collected or received by department. All charges, fees, costs or other moneys collected or received by the department, resulting from the operation or enforcement of ORS 452.510 to 452.590, shall be paid to the State Treasurer, to be deposited in the General Fund to the credit of the Department of Agriculture Account. All sums so received are continuously appropriated to the department for use in the administration of ORS 452.510 to 452.590. [1957 c.450 Â§10]

Â Â Â Â Â  452.590 Injunction proceedings; jurisdiction; suits and actions by department. The circuit court is vested with jurisdiction to restrain any violations, or threatened violations, or to issue any order necessary for the department in carrying out the provisions of ORS 452.510 to 452.590, upon suit or action by the department. In any such suit or action, the district attorney of the county where such action is instituted, or the Attorney General shall represent the department. [1957 c.450 Â§11]

TANSY RAGWORT CONTROL

Â Â Â Â Â  452.610 Definitions for ORS 452.610 to 452.630. As used in ORS 452.610 to 452.630 and 452.990 (2), unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the State Department of Agriculture.

Â Â Â Â Â  (2) ÂPersonÂ means any individual, partnership, association, corporation, the federal government, or any of its agencies, the State of Oregon, or any of its agencies, or any city, county, district or municipal corporation of this state. [1975 c.555 Â§2]

Â Â Â Â Â  452.615 Policy; tansy ragwort as nuisance. In recognition of the imminent and continuous menace to livestock, wildlife, land and agricultural products of this state, and in recognition of the widespread infestations and potential infestations of tansy ragwort throughout this state, and in exercise of the police power of this state for the protection of the health and welfare of the people of this state, tansy ragwort (Senecio jacobaea) is declared to be a public nuisance and shall be detected, controlled and, where feasible, eradicated on all lands in this state, and in further recognition that known, effective and practical control or eradication measures are presently unavailable and that suppression of this public nuisance is dependent upon determining such measures, the State Department of Agriculture shall undertake studies, investigations and research for the development of control or eradication methods. It is declared to be the policy of this state that priority shall be given first to the prevention of new infestations of tansy ragwort and then to the control and eradication of tansy ragwort in infested areas. [1975 c.555 Â§3]

Â Â Â Â Â  452.620 Authority of department; rules. The State Department of Agriculture shall administer and enforce the provisions of ORS 452.610 to 452.630 and 452.990 (2), and in furtherance thereof is authorized:

Â Â Â Â Â  (1) In accordance with the applicable provisions of ORS chapter 183, to adopt rules to carry out the provisions of ORS 452.610 to 452.630 and 452.990 (2). In making such rules the department shall consider:

Â Â Â Â Â  (a) The existence, availability and practicality of chemical, biological or other means for the control or eradication of tansy ragwort, and the effectiveness thereof;

Â Â Â Â Â  (b) The effect on the immediate environment of the use of such chemical, biological or other means for control or eradication; and

Â Â Â Â Â  (c) The overall benefit to be derived compared to the costs to be incurred.

Â Â Â Â Â  (2) To cooperate with
Oregon
State
University
or any other person in the administration and enforcement of ORS 452.610 to 452.630 and 452.990 (2).

Â Â Â Â Â  (3) To collect, publish, disseminate and furnish information, statistics and advice concerning the research, experimentation, control and eradication of tansy ragwort and the land management and cultural practices recommended for such control and eradication.

Â Â Â Â Â  (4) Notwithstanding any provisions of ORS 279.835 to 279.855 and 561.240 and ORS chapters 279A, 279B and 279C to the contrary, to enter into contracts with Oregon State University or any other person for the purpose of research, experimentation, control or eradication of tansy ragwort, to receive and expend funds pursuant to such contracts and to employ or authorize personnel to act on behalf of the department.

Â Â Â Â Â  (5) To rear, propagate and release biological control agents, including insects or disease organisms, and to construct, purchase, maintain and operate facilities and equipment for such purpose.

Â Â Â Â Â  (6) To control, or direct control of, predators and diseases of biological control agents, and to limit or prohibit the movement or use of pesticides or other agriculture chemicals which reasonably could damage or injure such biological control agents.

Â Â Â Â Â  (7) To purchase, use and apply chemical control agents, including pesticides, and to purchase, maintain and operate any application equipment for such purpose.

Â Â Â Â Â  (8) To regulate, restrict or prohibit the movement or sale of hay, seed, other agricultural crops or residues thereof, which are found to contain tansy ragwort or seeds thereof.

Â Â Â Â Â  (9) To limit or prohibit the collection or taking of any biological control agents from public or private lands within this state.

Â Â Â Â Â  (10) To develop appropriate measures for the control or eradication of tansy ragwort on any lands in this state.

Â Â Â Â Â  (11) To have access to all lands within this state to carry out the provisions of ORS 452.610 to 452.630 and 452.990 (2), including survey, control and eradication activities and the establishment of quarantines in accordance with ORS 561.510 to 561.600.

Â Â Â Â Â  (12) To request any person owning or controlling land within this state to control, prevent the spread of, or, when feasible, eradicate tansy ragwort, and to supervise such activities.

Â Â Â Â Â  (13) To the extent funds are available for such purpose, to employ or use personnel of other agencies of this state, including but not limited to persons acting under work-release, rehabilitation or youth programs or persons employed and paid from federal funds received under the Emergency Job and Unemployment Assistance Act of 1974 (Public Law 93-567) or any other federal or state program intended primarily to alleviate unemployment or to advance research.

Â Â Â Â Â  (14) To establish advisory committees to assist the department in carrying out the provisions of ORS 452.610 to 452.630 and 452.990 (2). [1975 c.555 Â§4; 1985 c.565 Â§73; 2003 c.794 Â§283]

Â Â Â Â Â  452.625 Authority of
Oregon
State
University
. In addition to the authority of the State Department of Agriculture provided in ORS 452.610 to 452.630 and 452.990 (2), Oregon State University is authorized to carry out the activities described in ORS 452.620 (3) and (5). [1975 c.555 Â§5]

Â Â Â Â Â  452.630 Cooperation with department; court suit. (1) No person shall fail to cooperate with the State Department of Agriculture in the administration or enforcement of ORS 452.610 to 452.630 and 452.990 (2), or rules promulgated pursuant thereto, nor otherwise violate any provision of ORS 452.610 to 452.630 and 452.990 (2).

Â Â Â Â Â  (2) In addition to any other remedy provided by law, the department may bring suit in circuit court to enjoin or restrain any person from violating any provision of ORS 452.610 to 452.630 and 452.990 (2) or any rule promulgated thereunder. [1975 c.555 Â§6]

PENALTIES

Â Â Â Â Â  452.990 Penalties. (1) Violation of ORS 452.250 is a Class C misdemeanor.

Â Â Â Â Â  (2) Subject to ORS 153.022, failure to comply with any provision of ORS 452.610 to 452.630 and this subsection or any rule promulgated pursuant thereto is a Class B violation. [Subsection (2) enacted as 1975 c.555 Â§7; 1977 c.582 Â§49; 1999 c.1051 Â§184]

_______________



Chapter 453

Chapter 453 Â Hazardous Substances; Radiation Sources

2007 EDITION

HAZARDOUS SUBSTANCES; RADIATION SOURCES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

453.001Â Â Â Â  Definitions for ORS 453.001 to 453.185 and 453.605 to 453.807

HAZARDOUS SUBSTANCES

(Generally)

453.005Â Â Â Â  Definitions for ORS 453.005 to 453.135

453.015Â Â Â Â  Application

453.025Â Â Â Â  Certain practices not affected by ORS 453.005 to 453.135

(Regulation; Prohibited Acts)

453.035Â Â Â Â  Standards for labeling of hazardous substances

453.045Â Â Â Â  Poison registers; contents

453.055Â Â Â Â  Hazardous, banned hazardous, misbranded hazardous substances; declaration; removal from commerce

453.065Â Â Â Â  Detention of suspected substances; petition for label of condemnation; judgment, relabeling or destruction of substances; expenses

453.075Â Â Â Â  Repurchase of banned hazardous substances previously sold; refund of purchase price

453.085Â Â Â Â  Prohibited acts

(Administration)

453.095Â Â Â Â  Rules; determination of combustibility, flammability; designating strong sensitizers

(Enforcement)

453.105Â Â Â Â  Authority to enter premises; inspections; taking samples; payment

453.115Â Â Â Â  Access to records of persons carrying, receiving or storing in commerce; use as evidence limited; exemption for carriers

453.125Â Â Â Â  Enjoining violations

453.135Â Â Â Â  Notice required prior to institution of criminal proceedings

(Miscellaneous)

453.175Â Â Â Â  Necessity for poison label; content

453.185Â Â Â Â  False representation by purchaser prohibited

ART AND CRAFT MATERIALS

(General Provisions)

453.205Â Â Â Â  Definitions for ORS 453.205 to 453.275

453.215Â Â Â Â  Legislative findings

(Regulation; Prohibited Acts)

453.225Â Â Â Â  When presumption of toxic ingredient arises

453.235Â Â Â Â  Distribution of material containing toxic substances; warnings required; exemptions

453.245Â Â Â Â  Order or purchase by school of material considered to contain toxic substance prohibited; exceptions

(Information; Labeling)

453.255Â Â Â Â  List of authorized art and craft materials; distribution of lists; information about and disposal of toxic materials

453.265Â Â Â Â  Filing of formulation information with poison control centers required; labeling

(Civil Penalty)

453.275Â Â Â Â  Civil penalty

COMMUNITY INFORMATION ON HAZARDOUS SUBSTANCES

453.307Â Â Â Â  Definitions for ORS 453.307 to 453.414

453.312Â Â Â Â  Legislative findings

453.317Â Â Â Â  Hazardous substance survey; rules; information to be supplied

453.322Â Â Â Â  Retention of information; distribution of and access to information

453.327Â Â Â Â  Public access; identity of requester

453.332Â Â Â Â  When disclosure of identity may be withheld

453.337Â Â Â Â  When disclosure of identity of hazardous substance required

453.342Â Â Â Â  When incident of injury to be reported; summary of injuries

453.347Â Â Â Â  Emergency response planning

453.352Â Â Â Â  Exemption from reporting requirements; rules

453.357Â Â Â Â  Civil penalty

453.362Â Â Â Â  Department of Consumer and Business Services to supply employersÂ names; reimbursement

453.367Â Â Â Â  Rules

453.370Â Â Â Â  Limitations on local community right to know regulatory programs; local fees

453.372Â Â Â Â  Short title

453.374Â Â Â Â  Hazardous material emergency response system; implementation; contents; rules; fees

453.376Â Â Â Â  Disclosure of information to State Fire Marshal; entry onto premises

453.378Â Â Â Â  Disclosure of information to local government official; entry onto premises

453.380Â Â Â Â  Regional hazardous material response team; use

453.382Â Â Â Â  Cost of responding to emergency; responsibility; billing; recovery

453.384Â Â Â Â  Immunity of team members from liability

453.386Â Â Â Â  Equipment and personnel; loaning; grants

453.388Â Â Â Â  Contracts for equipment, personnel loans or equipment purchases; provisions; rules

453.390Â Â Â Â  Revolving fund; use

453.396Â Â Â Â  Definitions for ORS 453.396 to 453.414

453.398Â Â Â Â  Purpose

453.400Â Â Â Â  Possession of hazardous substance; fee

453.402Â Â Â Â  Fees; statement; schedules; uses; collection; local hazardous substance fees

453.404Â Â Â Â  Extension of payment date

453.406Â Â Â Â  Records of hazardous substance possessed; examinations

453.408Â Â Â Â  Rules

453.410Â Â Â Â  Application of ORS chapters 305 and 314

453.412Â Â Â Â  Deposit and distribution of moneys received from fees

453.414Â Â Â Â  Exemption for local government; circumstances allowing

453.520Â Â Â Â  State Fire Marshal as state emergency response commission

RADIATION SOURCES

(Generally)

453.605Â Â Â Â  Definitions for ORS 453.605 to 453.800

453.615Â Â Â Â  Statement of policy

453.625Â Â Â Â  Purpose of ORS 453.605 to 453.800

453.635Â Â Â Â  State Radiation Control Agency; duties; applicability of ORS 453.605 to 453.800

453.645Â Â Â Â  Radiation Advisory Committee; composition; compensation and expenses

453.655Â Â Â Â  License or registration required for radiation source

453.665Â Â Â Â  Licenses; application; modifications; exemptions; rules

453.675Â Â Â Â  State assumption of federal responsibility for radiation sources; effect of federal licenses

453.685Â Â Â Â  Entry on property for inspection purposes; issuance of warrant; liability for entry

453.695Â Â Â Â  Records concerning radiation source; notice of exposure to radiation source

453.705Â Â Â Â  Impounding radiation source upon violation

453.715Â Â Â Â  Injunction against violation

453.735Â Â Â Â  ORS 453.605 to 453.800 and rules supersede contrary laws or regulations

453.745Â Â Â Â  Intergovernmental cooperation to control radiation sources

(X-ray Machines)

453.752Â Â Â Â  X-ray machine registration; inspection and testing requirements; evidence of registration

453.754Â Â Â Â  Application for X-ray machine registration; renewal notice

453.757Â Â Â Â  X-ray machine biennial registration fee; annual license fees; use of fees; rules

453.761Â Â Â Â  X-ray machine registration period; denial, conditioning, suspension or revocation of registration; termination

453.766Â Â Â Â  Prohibited conduct

453.771Â Â Â Â  Imposition of civil penalty for X-ray machine registration violations

453.775Â Â Â Â  Duties of Department of Human Services pertaining to X-ray machines

(Radiology Inspectors)

453.780Â Â Â Â  Radiology inspectors; license; minimum qualifications

453.785Â Â Â Â  Accreditation; renewal

453.790Â Â Â Â  Authority of Department of Human Services to condition, suspend, revoke or refuse to renew radiology inspector accreditation

453.795Â Â Â Â  Duties of Department of Human Services pertaining to accreditation of radiology inspectors; rules

453.800Â Â Â Â  X-ray Machine Inspection Account; sources; use of moneys in account

453.805Â Â Â Â  Elimination of radiation source danger; compelling compliance

453.807Â Â Â Â  When hearing required; procedure; rules

TRANSPORTATION OF HAZARDOUS SUBSTANCES AND RADIOACTIVE MATERIALS

453.825Â Â Â Â  Department of Transportation plan for regulating transport of hazardous substances and radioactive waste

453.835Â Â Â Â  Report to legislative committee

CLEANUP OF TOXIC CONTAMINATION FROM ILLEGAL DRUG MANUFACTURING

453.855Â Â Â Â  Purpose

453.858Â Â Â Â  Definitions for ORS 453.855 to 453.912

453.861Â Â Â Â  Applicability

453.864Â Â Â Â  Rules

453.867Â Â Â Â  Restriction on transfer of property used as illegal drug manufacturing site; contracts voidable

453.870Â Â Â Â  Transfer allowed after full disclosure

453.873Â Â Â Â  Entry onto property; purposes; inspection

453.876Â Â Â Â  Determination that property is not fit for use; appeal; notice to local residents

453.879Â Â Â Â  Director of the Department of Consumer and Business Services to be notified of determination

453.882Â Â Â Â  Contaminated property as public nuisance

453.885Â Â Â Â  Decontamination of property; certification process

453.886Â Â Â Â  Notice by county or local government required before incurring costs; ownerÂs or lienholderÂs proposal for decontamination and certification; injunction to prevent use of property; priority for liens for costs incurred

453.888Â Â Â Â  License required to perform decontamination; procedure; grounds for denial, revocation or suspension of license; civil penalty; rules

453.891Â Â Â Â  Department of Human Services to provide information to licensed contractors and those planning to become licensed

453.894Â Â Â Â  Licensing fees; rules

453.897Â Â Â Â  Lists of licensed contractors to be made available

453.900Â Â Â Â  Inspection of decontamination work; contracts to perform

453.903Â Â Â Â  Evaluation of decontamination projects; civil penalty

453.906Â Â Â Â  Condemnation or demolition of property; standards; rules

453.909Â Â Â Â  Authority of counties and cities

453.912Â Â Â Â  Governmental immunity from liability

PENALTIES

453.990Â Â Â Â  Criminal penalties

453.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  453.001 Definitions for ORS 453.001 to 453.185 and 453.605 to 453.807. As used in ORS 453.001 to 453.185 and 453.605 to 453.807, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of Human Services. [1973 c.829 Â§15b; 2001 c.900 Â§200]

HAZARDOUS SUBSTANCES

(Generally)

Â Â Â Â Â  453.005 Definitions for ORS 453.005 to 453.135. As used in ORS 453.005 to 453.135 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCombustibleÂ means any substance that has a flash point above 80 degrees Fahrenheit to and including 140 degrees, as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (2) ÂCommerceÂ means any and all commerce within the State of
Oregon
and subject to the jurisdiction thereof and includes the operation of any business or service establishment.

Â Â Â Â Â  (3) ÂCorrosiveÂ means any substance that in contact with living tissue will cause destruction of tissue by chemical action, but does not refer to action on inanimate surfaces.

Â Â Â Â Â  (4) ÂElectrical hazardÂ means an article that because of its design or manufacture may cause personal injury or illness by electric shock when in normal use or when subjected to reasonably foreseeable damage or abuse.

Â Â Â Â Â  (5) ÂExtremely flammableÂ means any substance that has a flash point at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (6) ÂFlammableÂ means any substance that has a flash point of above 20 degrees to and including 80 degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester.

Â Â Â Â Â  (7) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Any substance that is toxic, corrosive, an irritant, a strong sensitizer, flammable, combustible, or generates pressure through decomposition, heat or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children, or any substance that the Director of Human Services finds, pursuant to the provisions of ORS 453.005 to 453.135, comes within the definition of this paragraph.

Â Â Â Â Â  (b) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the director determines that the substance is sufficiently hazardous to require labeling in accordance with ORS 453.005 to 453.135 in order to protect the public health. However, Âhazardous substanceÂ does not include any source material, special nuclear material, or by-product material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

Â Â Â Â Â  (c) Any toy or other article intended for use by children that the director determines in accordance with ORS 453.055 presents an electrical, thermal or mechanical hazard.

Â Â Â Â Â  (d) Any article that is not pesticide within the meaning of the Federal Insecticide, Fungicide, and Rodenticide Act or regulated under ORS 616.335 to 616.385, but that is a hazardous substance within the meaning of paragraph (a) of this subsection by reason of bearing or containing pesticide.

Â Â Â Â Â  (e) The following brominated flame retardant chemicals:

Â Â Â Â Â  (A) Pentabrominated diphenyl ether; and

Â Â Â Â Â  (B) Octabrominated diphenyl ether.

Â Â Â Â Â  (8) ÂHighly toxicÂ means any substance that falls within any of the following categories:

Â Â Â Â Â  (a) Produces death within 14 days in one-half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered;

Â Â Â Â Â  (b) Produces death within 14 days in one-half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of 200 parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by humans when the substance is used in any reasonably foreseeable manner; or

Â Â Â Â Â  (c) Produces death within 14 days in one-half or more of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.

Â Â Â Â Â  (9) ÂImmediate containerÂ does not include package liners.

Â Â Â Â Â  (10) ÂIrritantÂ means any substance not corrosive within the meaning of subsection (3) of this section, but that on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

Â Â Â Â Â  (11) ÂLabelÂ means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article that is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly on the article involved or on a tag or other suitable material affixed thereto, and a requirement made by or under authority of ORS 453.005 to 453.135 that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any, unless it is easily legible through the outside container or wrapper and on all accompanying literature where there are directions for use, written or otherwise.

Â Â Â Â Â  (12) ÂMechanical hazardÂ means an article that in normal use or when subjected to reasonably foreseeable damage or abuse presents an unreasonable risk of personal injury or illness, by its design or manufacture:

Â Â Â Â Â  (a) From fracture, fragmentation, or disassembly of the article;

Â Â Â Â Â  (b) From propulsion of the article or any part or accessory thereof;

Â Â Â Â Â  (c) From points or other protrusions, surfaces, edges, openings, or closures;

Â Â Â Â Â  (d) From moving parts;

Â Â Â Â Â  (e) From lack or insufficiency of controls to reduce or stop motion;

Â Â Â Â Â  (f) As a result of self-adhering characteristics of the article;

Â Â Â Â Â  (g) Because the article or any part or accessory thereof may be aspirated or ingested;

Â Â Â Â Â  (h) Because of instability; or

Â Â Â Â Â  (i) Because of any other aspect of the articleÂs design or manufacture.

Â Â Â Â Â  (13) ÂMisbranded hazardous substanceÂ means a hazardous substance that does not meet the labeling requirements of ORS 453.035.

Â Â Â Â Â  (14) ÂPoisonÂ means:

Â Â Â Â Â  (a) Arsenic and its preparations;

Â Â Â Â Â  (b) Corrosive sublimate;

Â Â Â Â Â  (c) Cyanides and preparations, including hydrocyanic acid;

Â Â Â Â Â  (d) Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCl) in a concentration of 10 percent or more;

Â Â Â Â Â  (e) Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five percent or more;

Â Â Â Â Â  (f) Strychnine;

Â Â Â Â Â  (g) Sulfuric acid and any preparation containing free or chemically unneutralized sulfuric acid (H2SO4) in a concentration of 10 percent or more;

Â Â Â Â Â  (h) Solution of ammonia, U.S.P. 28 percent; or

Â Â Â Â Â  (i) Carbolic acid.

Â Â Â Â Â  (15) ÂRadioactive substanceÂ means a substance that emits ionizing radiation.

Â Â Â Â Â  (16) ÂStrong sensitizerÂ means a substance that will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity that becomes evident on reapplication of the same substances and that is designated as such by the Director of Human Services.

Â Â Â Â Â  (17) ÂThermal hazardÂ means an article that, in normal use or when subjected to reasonably foreseeable damage or abuse, because of its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances or surfaces.

Â Â Â Â Â  (18) ÂToxic substanceÂ means any substance, other than radioactive substance, that has the capacity to produce personal injury or illness to humans through ingestion, inhalation, or absorption through any body surface. [1971 c.409 Â§1; 1993 c.18 Â§111; 2005 c.496 Â§1]

Â Â Â Â Â  453.010 [Amended by 1969 c.631 Â§1; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.015 Application. ORS 453.005 to 453.135 and 453.990 (2) do not apply to:

Â Â Â Â Â  (1) Articles such as chemical sets which by reason of functional purpose require the inclusion of the hazardous substance involved or necessarily present an electrical, mechanical or thermal hazard, and which bear labeling giving adequate directions and warnings for safe use, and are intended for use by children who have attained sufficient maturity and may reasonably be expected to read and heed these directions and warnings.

Â Â Â Â Â  (2) Common fireworks regulated under ORS 480.110 to 480.165.

Â Â Â Â Â  (3) Pesticides subject to the Federal Insecticide, Fungicide and Rodenticide Act or regulated by ORS 616.335 to 616.385.

Â Â Â Â Â  (4) Substances intended for use as fuels when stored in containers and used in the heating, cooking or refrigeration system of a house.

Â Â Â Â Â  (5) Foods or drugs otherwise regulated by this state.

Â Â Â Â Â  (6) Poisons sold to the ultimate consumer for agricultural or industrial uses in amounts of 10 pounds or more.

Â Â Â Â Â  (7) Any substance for use in a scientific laboratory. [1971 c.409 Â§3]

Â Â Â Â Â  453.020 [Amended by 1953 c.64 Â§2; 1969 c.514 Â§50; renumbered 689.865]

Â Â Â Â Â  453.025 Certain practices not affected by ORS 453.005 to 453.135. (1) Nothing in ORS 453.005 to 453.135 and 453.990 (2) is intended to interfere with or prevent the legitimate sale of completely denatured alcohol or methyl alcohol (methanol) by garages and filling stations, when used for antifreeze purposes and poured directly into the radiator of any automobile or motor vehicle by the seller thereof.

Â Â Â Â Â  (2) Stores and shops other than pharmacies may sell completely denatured alcohol or methyl alcohol (methanol) in quantities of not less than one gallon only in original containers and only when properly labeled by distiller or wholesale distributor and bearing also sellerÂs label. The name and address of seller must be applied by label on the container. The record of such wholesale quantities must be kept by the seller and information including date, means of identification and purported use must also be kept.

Â Â Â Â Â  (3) Sellers of denatured alcohol or methyl alcohol (methanol) only are not required to obtain a shopkeepersÂ license under ORS 689.305.

Â Â Â Â Â  (4)(a) Subject to the exemption under paragraph (b) of this subsection, retail sales of completely denatured alcohol, methyl alcohol (methanol), heating fuel mixtures and other forms of denatured alcohol except heating fuel mixtures and other forms of denatured alcohol containing less than five percent methanol by weight and containing additives that render them unpalatable for human consumption, in quantities of less than one gallon, shall be confined to pharmacists and registration of the sales must be made in their poison register.

Â Â Â Â Â  (b) Hotel, restaurant or food catering wholesalers or suppliers of heating fuel mixtures and other forms of denatured alcohol are exempt from paragraph (a) of this subsection when the supplying of these products is restricted for use solely in the preparation of commercially prepared foods in businesses supplying food needs directly to the public for immediate consumption. Products so classified when purchased shall be used only for this specified purpose and shall not be resold, given away or in any way made available to the public.

Â Â Â Â Â  (5) Distributors and transporters, stores and shops, other than pharmacies, may deliver, or sell carbolic acid (phenol), for commercial use only in quantities of at least one pound but only when the container is properly labeled by the manufacturer or wholesaler and also bears a label containing the name and address of the seller or deliverer. Record of sales or deliveries of quantities of one pound or more of carbolic acid (phenol) shall be kept by the seller and deliverer. The record shall contain information, including the date, name of purchaser or person receiving the delivery and purported use.

Â Â Â Â Â  (6) A distributor, transporter, store or shop shall not by reason of the delivery or sale of carbolic acid (phenol) in quantities of at least one pound be required to obtain a shopkeepersÂ license under ORS 689.305. Retail sales of carbolic acid (phenol) in quantities of less than one pound shall be confined to pharmacies and registration of such sales shall be made on their poison register.

Â Â Â Â Â  (7) Except as specifically provided by law, the provisions of laws governing the sale and distribution of poisons do not apply to the sale or distribution of compounds, preparations or remedies which do not contain more than two grains of opium, or more than one-fourth grain of morphine, or more than one-eighth grain of heroin, or more than one grain of codeine, or any salt or derivative of any of them in one fluid ounce, or, if solid or semisolid preparations, in one avoirdupois ounce; or to liniments, ointments or other preparations which are prepared for external use only, when sold or distributed for use as medicines.

Â Â Â Â Â  (8)(a) Whenever poisons are dispensed in accordance with a written prescription by a practitioner, and such written prescription is filed and retained by the pharmacist as required by law, all of the requirements of ORS 453.005 to 453.135 and 453.990 (2) are satisfied.

Â Â Â Â Â  (b) A pharmacist shall affix a poison label to a prescription when the prescribing practitioner so directs.

Â Â Â Â Â  (9) Nothing in ORS 453.005 to 453.135 and 453.990 (2) applies to the manufacture or wholesale of any poisons. However, each box, vessel or package, other than prescriptions, in which any poison is contained must be labeled as provided in ORS 453.035. [1971 c.409 Â§4; 1977 c.785 Â§4; 1979 c.777 Â§48]

Â Â Â Â Â  453.030 [Amended by 1969 c.631 Â§2; renumbered 453.175]

(Regulation; Prohibited Acts)

Â Â Â Â Â  453.035 Standards for labeling of hazardous substances. (1) The Director of Human Services shall adopt standards for the labeling of hazardous substances. The director may permit or require the use of a recognized generic name or may require the common or usual name or the chemical name, if there is no common or usual name, of the hazardous substance or of each component which the director finds contributes substantially to its hazard.

Â Â Â Â Â  (2) The director shall require:

Â Â Â Â Â  (a) The word ÂDangerÂ on substances which are extremely flammable, corrosive or highly toxic;

Â Â Â Â Â  (b) The word ÂWarningÂ or ÂCautionÂ on other hazardous substances;

Â Â Â Â Â  (c) An affirmative statement of the principal hazard or hazards, such as ÂFlammable,Â ÂCombustible,Â ÂVapor Harmful,Â ÂCauses Burns,Â ÂAbsorbed Through Skin,Â or similar wording descriptive of the hazard;

Â Â Â Â Â  (d) Precautionary measures describing the action to be followed or avoided, except when modified by rule of the director pursuant to subsection (4) of this section;

Â Â Â Â Â  (e) Instruction, when necessary or appropriate, for first-aid treatment;

Â Â Â Â Â  (f) The word ÂPoisonÂ for any hazardous substance which is defined as Âhighly toxicÂ in ORS 453.005;

Â Â Â Â Â  (g) Instructions for handling and storage of packages which require special care in handling or storage;

Â Â Â Â Â  (h) Adequate directions for the protection of children from the hazard if the article is intended for use by children and is not a banned hazardous substance, or the statement ÂKeep out of the reach of children,Â or its practical equivalent, if the article is not intended for use by children; and

Â Â Â Â Â  (i) The name and place of business of the manufacturer, packer, distributor or seller.

Â Â Â Â Â  (3) Any statement required by this section must be in the English language, located prominently and in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label.

Â Â Â Â Â  (4) If the director finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under ORS 453.005 to 453.135 and 453.990 (2) is impracticable or is not necessary for the adequate protection of the public health and safety, the director may authorize the exemption of such substance from the requirements, to an extent consistent with adequate protection of the public health and safety. [1971 c.409 Â§5]

Â Â Â Â Â  453.040 [Amended by 1969 c.631 Â§3; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.045 Poison registers; contents. (1) Every person who purchases poison shall be registered in a poison register, kept solely for that purpose, stating the date and hour of the sale, the name and address and the signature of the purchaser, the kind and quantity of the poison sold, a statement by the purchaser of the purpose for which it is required, and the name of the dispenser, who must be a pharmacist.

Â Â Â Â Â  (2) Official poison registers shall be furnished by the State Board of Pharmacy only to pharmacists and shall be in the form of columns with the following headings:

Â Â Â Â Â  (a) Date and hour.

Â Â Â Â Â  (b) Name of purchaser.

Â Â Â Â Â  (c) Residence address.

Â Â Â Â Â  (d) Kind and quantity.

Â Â Â Â Â  (e) Purpose of use.

Â Â Â Â Â  (f) Means of identification.

Â Â Â Â Â  (g) Signature of purchaser.

Â Â Â Â Â  (h) Signature of pharmacist.

Â Â Â Â Â  (3) Each official poison register shall be open for inspection by the proper authorities at all times and shall be preserved for at least five years after the date of the last entry therein. [1971 c.409 Â§14]

Â Â Â Â Â  453.050 [Amended by 1969 c.631 Â§4; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.055 Hazardous, banned hazardous, misbranded hazardous substances; declaration; removal from commerce. (1) The Director of Human Services shall declare to be a hazardous substance any substance or mixture of substances which the director finds to be within the definition of hazardous substance in ORS 453.005.

Â Â Â Â Â  (2) If the director finds that any hazardous substance is a misbranded hazardous substance, the director shall require such reasonable variations or labeling requirements in addition to those required by ORS 453.035 as the director finds necessary for the protection of the public health and safety. However, if the director finds that any hazardous substance cannot be labeled adequately to protect the public health and safety, or the article presents an imminent danger to the public health and safety, the director may declare the article to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (3) If the director finds that a toy or other article intended for use by children is a hazardous substance, bears or contains a hazardous substance in a manner as to be susceptible of access by a child to whom the toy or other article is entrusted or presents an electrical, mechanical or thermal hazard, the director shall declare a toy or other article to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (4) If the director finds that any hazardous substance intended, or packaged in a form suitable, for use in a household, notwithstanding cautionary labeling as required under ORS 453.005 to 453.135 and 453.990 (2), involves a degree or nature of the hazard by its presence or use in households that the protection of the public health and safety can be adequately served only by keeping the substance out of the channels of commerce, the director shall declare the hazardous substance to be a banned hazardous substance and require its removal from commerce.

Â Â Â Â Â  (5) Any hazardous substance intended, or packaged in a form suitable for use in the household or by children, which fails to bear a label in accordance with ORS 453.035 and the standards of the director shall be deemed to be a misbranded hazardous substance.

Â Â Â Â Â  (6) Any hazardous substance contained in a reused food, drug or cosmetic container is a misbranded hazardous substance. [1971 c.409 Â§6]

Â Â Â Â Â  453.060 [Amended by 1969 c.631 Â§5; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.065 Detention of suspected substances; petition for label of condemnation; judgment, relabeling or destruction of substances; expenses. (1) Whenever the Director of Human Services or a designated representative finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, the director or designated representative shall affix to such article a tag or other appropriate marking, giving notice that such article is or is suspected of being misbranded or is a banned hazardous substance, and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court.

Â Â Â Â Â  (2) When an article detained or embargoed under subsection (1) of this section has been found to be misbranded or a banned hazardous substance, the director shall petition the circuit court of the county within which the article is detained or embargoed for a label of condemnation of such article. However, if the director or a designated representative finds that an article so detained or embargoed is not misbranded or a banned hazardous substance, the director or designated representative shall remove the tag or other marking.

Â Â Â Â Â  (3) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, after entry of the judgment, the article shall be destroyed at the expense of the owner or claimant thereof, under supervision of the director or a designated representative, and all court costs and fees, and storage and other proper expenses, shall be taxed against the owner or claimant of such article or the owner or claimant agent. However, when the misbranding can be corrected by proper labeling of the article, after entry of the judgment and after such costs, fees, and expenses have been paid and a good and sufficient bond or irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, conditioned that such article shall be so labeled, has been executed, the court may order that such article be delivered to the owner or claimant thereof for such labeling under the supervision of an agent of the director. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant on the representation to the court by the director that the article is no longer in violation of ORS 453.005 to 453.135 and 453.990 (2), and that the expenses of such supervision have been paid. [1971 c.409 Â§8; 1991 c.331 Â§64; 1997 c.631 Â§474; 2003 c.576 Â§458]

Â Â Â Â Â  453.070 [Amended by 1969 c.631 Â§17; renumbered 453.185]

Â Â Â Â Â  453.075 Repurchase of banned hazardous substances previously sold; refund of purchase price. (1) Any article or substance sold by its manufacturer, distributor, or dealer that is a banned hazardous substance, whether or not it was such at the time of its sale, shall, in accordance with rules of the Director of Human Services, be repurchased as provided in this section.

Â Â Â Â Â  (2) The manufacturer or distributor of any such article shall repurchase it from the person to whom the manufacturer or distributor sold it, and shall:

Â Â Â Â Â  (a) Refund to that person the purchase price paid for such article or substance;

Â Â Â Â Â  (b) If that person has repurchased such article or substance pursuant to this paragraph or paragraph (a) of this subsection, reimburse the person for any amounts paid in accordance with this section for the return of such article or substance in connection with its repurchase; and

Â Â Â Â Â  (c) If the manufacturer requires the return of such article or substance in connection with the repurchase of it, reimburse that person for any reasonable and necessary expenses incurred in returning it to the manufacturer.

Â Â Â Â Â  (3) In the case of any such article or substance sold at retail by a dealer, if the person who purchased it from the dealer returns it to the dealer, the dealer shall refund to the purchaser the purchase price paid for it and reimburse the person for any reasonable and necessary transportation charges incurred in its return.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂDistributorÂ includes a dealer who sells at wholesale an article or substance with respect to that sale.

Â Â Â Â Â  (b) ÂManufacturerÂ includes an importer for resale. [1971 c.409 Â§13; 2005 c.22 Â§324]

Â Â Â Â Â  453.080 [Repealed by 1969 c.631 Â§17]

Â Â Â Â Â  453.085 Prohibited acts. A person may not perform any of the following acts:

Â Â Â Â Â  (1) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance.

Â Â Â Â Â  (2) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of a hazardous substance.

Â Â Â Â Â  (3) The performance of any act with respect to a hazardous substance while the substance is in commerce, or while the substance is held for sale or resale after shipment in commerce, that results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance.

Â Â Â Â Â  (4) The receipt of or delivery into commerce of any misbranded hazardous substance or banned hazardous substance for pay or otherwise.

Â Â Â Â Â  (5) The giving of a guarantee or undertaking that is false, except as a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, a person residing in the
United States
from whom the person received in good faith the hazardous substance.

Â Â Â Â Â  (6) The failure to permit entry or inspection as authorized by ORS 453.005 to 453.135 or to permit access to and copying of any record as authorized by ORS 453.005 to 453.135.

Â Â Â Â Â  (7) The introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or by other identification.

Â Â Â Â Â  (8) The use by any person to the advantage of the person, or the revealing other than to the Director of Human Services or the authorized representative of the director or to a court of any information acquired under authority of ORS 453.005 to 453.135 concerning any method or process that is a trade secret entitled to protection.

Â Â Â Â Â  (9) The sale or delivery of any poison to a minor under 18 years of age without the written order of a person 21 years of age or over, which written order shall be retained in the records of the seller and the poison register of the seller shall show by the name of the purchaser the fact that the sale or delivery was to a minor on order of an adult and show the adultÂs name and address.

Â Â Â Â Â  (10) The sale or delivery of completely denatured alcohol, methyl alcohol (methanol), canned heat or other solidified forms of denatured alcohol, or any preparation containing those substances, to be used for beverage purposes.

Â Â Â Â Â  (11) The sale or delivery of any poison without making or causing to be made an entry in a poison register of the seller in the manner required by law.

Â Â Â Â Â  (12) The sale or delivery to any person of any poison without having learned by due inquiry that such person is aware of the poisonous character thereof and that it is desired for a lawful purpose.

Â Â Â Â Â  (13) The giving of a fictitious name or making any false representations to the seller or dealer when buying any of the poisons.

Â Â Â Â Â  (14) The sale or delivery to any person by anyone other than a pharmacist of a poison.

Â Â Â Â Â  (15) The removal or disposal of any detained or embargoed article without permission of the Director of Human Services or a designated representative.

Â Â Â Â Â  (16) The introduction or delivery for introduction into commerce of any product containing more than one-tenth of one percent by mass of pentabrominated diphenyl ether or octabrominated diphenyl ether. This subsection does not apply to:

Â Â Â Â Â  (a) Used products; or

Â Â Â Â Â  (b) Replacement parts for products introduced into commerce before January 1, 2006. [1971 c.409 Â§2; 2005 c.496 Â§2]

Â Â Â Â Â  453.090 [Amended by 1953 c.351 Â§2; 1969 c.631 Â§7; repealed by 1971 c.409 Â§16]

(Administration)

Â Â Â Â Â  453.095 Rules; determination of combustibility, flammability; designating strong sensitizers. (1) The authority to adopt rules for the administration and enforcement of ORS 453.005 to 453.135 and 453.990 (2) is vested in the Director of Human Services pursuant to ORS chapter 183.

Â Â Â Â Â  (2) The director shall cause the rules adopted under ORS 453.005 to 453.135 and 453.990 (2) to be no less strict than rules established pursuant to the Federal Hazardous Substances Act.

Â Â Â Â Â  (3) The combustibility, and extreme flammability of solids and of the contents of self-pressurized containers shall be determined by methods found by the director to be generally applicable to such materials or containers, respectively, and established by the director.

Â Â Â Â Â  (4) Before designating any substance as a strong sensitizer, the director, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity. [1971 c.409 Â§10]

Â Â Â Â Â  Note: Sections 4 and 6, chapter 496, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 4. (1) The Department of Human Services shall submit a report in January of each even-numbered year to the appropriate interim committee with jurisdiction over natural resources matters. The report shall include:

Â Â Â Â Â  (a) A summary review of relevant new studies on decabrominated diphenyl ether and recent findings and rulings by the United States Environmental Protection Agency and the European Union; and

Â Â Â Â Â  (b) Recommendations regarding the disposal of products containing pentabrominated diphenyl ether or octabrominated diphenyl ether.

Â Â Â Â Â  (2) The Department of Human Services shall make the report required in subsection (1) of this section available to the public and shall request public comment for a period of at least 30 days prior to submitting the report to the appropriate interim committee. Public comments received by the department shall be submitted to the interim committee with the report. [2005 c.496 Â§4]

Â Â Â Â Â  Sec. 6. Section 4 of this 2005 Act is repealed on December 31, 2008. [2005 c.496 Â§6]

Â Â Â Â Â  453.100 [Amended by 1969 c.631 Â§8; repealed by 1971 c.409 Â§16]

(Enforcement)

Â Â Â Â Â  453.105 Authority to enter premises; inspections; taking samples; payment. (1) For the purposes of enforcement of ORS 453.005 to 453.135 and 453.990 (2), the Director of Human Services or a designated representative upon presenting appropriate credentials to the owner, operator or agent in charge, may:

Â Â Â Â Â  (a) Enter, at reasonable times, any factory, warehouse or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce.

Â Â Â Â Â  (b) Inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein.

Â Â Â Â Â  (c) Obtain samples of such materials or packages thereof, or of such labeling.

Â Â Â Â Â  (2) If the director or a designated representative obtains any sample, prior to leaving the premises, the director or designated representative shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the sample obtained. [1971 c.409 Â§11]

Â Â Â Â Â  453.110 [Amended by 1953 c.351 Â§2; 1965 c.90 Â§1; 1967 c.381 Â§1; 1969 c.631 Â§9; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.115 Access to records of persons carrying, receiving or storing in commerce; use as evidence limited; exemption for carriers. (1) For the purpose of enforcing the provisions of ORS 453.005 to 453.135 and 453.990 (2), carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon request, permit the Director of Human Services or a designated representative at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof. Such request must be accompanied by a statement in writing specifying the nature or kind of such hazardous substance to which such request relates.

Â Â Â Â Â  (2) Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained.

Â Â Â Â Â  (3) Carriers shall not be subject to the other provisions of ORS 453.005 to 453.135 and 453.990 (2) by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers. [1971 c.409 Â§12]

Â Â Â Â Â  453.120 [Amended by 1969 c.631 Â§10; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.125 Enjoining violations. In addition to the remedies provided in ORS 453.005 to 453.135 and 453.990 (2), the Director of Human Services may apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of ORS 453.085. [1971 c.409 Â§7]

Â Â Â Â Â  453.130 [Amended by 1969 c.631 Â§11; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.135 Notice required prior to institution of criminal proceedings. Before any violation of ORS 453.005 to 453.135 and 453.990 (2) is reported to any district attorney or police official for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present the personÂs views before the Director of Human Services or the designated agent of the director, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding. [1971 c.409 Â§9]

Â Â Â Â Â  453.140 [Amended by 1969 c.631 Â§12; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.150 [Amended by 1969 c.631 Â§13; repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.160 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.170 [Amended by 1969 c.631 Â§14; repealed by 1971 c.409 Â§16]

(Miscellaneous)

Â Â Â Â Â  453.175 Necessity for poison label; content. Except as otherwise specifically provided by law, no person shall sell or dispense at retail any poison without affixing to the box, bottle, vessel or package containing the poison, a clear and legible label, either printed or written, bearing the name of the poison in English with the name and the place of business of the pharmacist, owner or manager by whom it is sold. [Formerly 453.030; 1977 c.582 Â§50]

Â Â Â Â Â  453.185 False representation by purchaser prohibited. It is unlawful for any person to give a fictitious name or make any false representations to the seller or dealer when buying any of the poisons or any caustic or corrosive substances specified in ORS 453.005 (14) or in the rules of the State Board of Pharmacy. [Formerly 453.070; 1977 c.582 Â§51]

ART AND CRAFT MATERIALS

(General Provisions)

Â Â Â Â Â  453.205 Definitions for ORS 453.205 to 453.275. As used in ORS 453.205 to 453.275:

Â Â Â Â Â  (1) ÂArt or craft materialÂ means any raw or processed material or manufactured product marketed or being represented by the manufacturer, repackager or principal importer as being suitable for use in any phase of the creation of any work of visual or graphic art of any medium. ÂArt or craft materialÂ does not include economic poisons subject to the Federal Insecticide, Fungicide, and Rodenticide Act (61 Stats. 163) or drugs, devices or cosmetics, which are subject to the Federal Food, Drug and Cosmetics Act (52 Stats. 1040).

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂHuman carcinogenÂ means any substance listed as a human carcinogen by the International Agency for Research on Cancer.

Â Â Â Â Â  (4) ÂMediumÂ includes, but is not limited to, paintings, drawings, prints, sculpture, ceramics, enamels, jewelry, stained glass, plastic sculpture, photographs and leather and textile goods.

Â Â Â Â Â  (5) ÂPotential human carcinogenÂ means one of the following:

Â Â Â Â Â  (a) Any substance which does not meet the definition of human carcinogen, but for which there exists sufficient evidence of carcinogenicity in animals, as determined by the International Agency for Research on Cancer.

Â Â Â Â Â  (b) Any chemical shown to be changed by the human body into a human carcinogen.

Â Â Â Â Â  (6) ÂToxic substance causing chronic illnessÂ means any of the following:

Â Â Â Â Â  (a) Human carcinogens.

Â Â Â Â Â  (b) Potential human carcinogens.

Â Â Â Â Â  (c) Any substance included in the list of hazardous substances prepared by the Department of Consumer and Business Services pursuant to the Hazard Communication Rule, Division 155, notwithstanding exemptions made for substances on the list which are used in particular forms, circumstances or concentrations, if the health hazard presented by the substance is not the subject of label statements required by federal law. [1985 c.539 Â§1]

Â Â Â Â Â  453.210 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.215 Legislative findings. The Legislative Assembly:

Â Â Â Â Â  (1) Finds and declares that there exists a significant danger to the public health and safety from exposure to art or craft material which contains toxic chemicals. This health risk threatens not only professional artists and craftspersons, but art teachers, students at every educational level, hobbyists and children. Toxic substances may be employed during the course and scope of creating art or craft objects of all varieties.

Â Â Â Â Â  (2) Finds and declares that present labeling of ingredients and hazards of art or craft material is insufficient to adequately protect the consumers of this state from chronic adverse health effects. Because many persons do not know what toxic chemical substances they work with, proper precautionary actions cannot be taken. Disclosure of toxic ingredients, their possible adverse effects on health, and instructions for safe handling, will substantially minimize unnecessary exposure to excessive risk.

Â Â Â Â Â  (3) Finds and declares that it is consistent to impose upon those who manufacture, repackage and distribute art or craft material a duty to convey to consumers information about the potential health hazards of the products they manufacture.

Â Â Â Â Â  (4) Finds and declares that school children are not sufficiently protected by present health laws insofar as materials which may be seriously harmful are not so labeled and therefore children are not properly warned as to the dangers inherent in the use of these materials.

Â Â Â Â Â  (5) Intends by ORS 453.205 to 453.275 to insure that consumers be provided information concerning the nature of the toxic substances with which they are working and the known and suspected health hazards of these substances and to insure the uniformity of labeling standards, so that materials with similar hazards also have essentially similar labels and to insure that elementary school children are protected by prohibiting the sale of those toxic substances to schools and school districts for use in kindergarten and grades 1 through 6. [1985 c.539 Â§2]

Â Â Â Â Â  453.220 [Repealed by 1971 c.409 Â§16]

(Regulation; Prohibited Acts)

Â Â Â Â Â  453.225 When presumption of toxic ingredient arises. For the purposes of ORS 453.205 to 453.275, an art or craft material shall be presumed to contain an ingredient which is a toxic substance causing chronic illness if the ingredient, whether an intentional ingredient or an impurity, is one percent or more by weight of the mixture or product, or if the Department of Human Services determines that the toxic or carcinogenic properties of the art or craft material are such that labeling is necessary for the adequate protection of the public health and safety. [1985 c.539 Â§3]

Â Â Â Â Â  453.230 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.235 Distribution of material containing toxic substances; warnings required; exemptions. (1) No person shall distribute any art or craft material containing toxic substances causing chronic illness on which the person:

Â Â Â Â Â  (a) Has failed to affix a conspicuous label containing the signal word ÂWARNING,Â to alert users of potential adverse health effects.

Â Â Â Â Â  (b) Has failed to affix a conspicuous label warning of the health-related dangers of the art or craft material. If a product contains:

Â Â Â Â Â  (A) A human carcinogen, the warning shall contain the statement: ÂCANCER HAZARD! Overexposure may create cancer risk.Â

Â Â Â Â Â  (B) A potential human carcinogen and does not contain a human carcinogen, the warning shall contain the statement: ÂPOSSIBLE CANCER HAZARD! Overexposure might create cancer risk.Â

Â Â Â Â Â  (C) A toxic substance causing chronic illness, the warning shall contain, but not be limited to, the following statement or statements where applicable:

Â Â Â Â Â  (i) ÂMay cause sterility or damage to reproductive organs.Â

Â Â Â Â Â  (ii) ÂMay cause birth defects or harm to developing fetus.Â

Â Â Â Â Â  (iii) ÂMay be excreted in human milk causing harm to nursing infant.Â

Â Â Â Â Â  (iv) ÂMay cause central nervous system depression or injury.Â

Â Â Â Â Â  (v) ÂMay cause numbness or weakness in the extremities.Â

Â Â Â Â Â  (vi) ÂOverexposure may cause damage to (specify organ).Â

Â Â Â Â Â  (vii) ÂHeating above (specify degrees) may cause hazardous decomposition products.Â

Â Â Â Â Â  (D) More than one chronically toxic substance, or if a single substance can cause more than one chronic health effect, the required statements may be combined into one warning statement.

Â Â Â Â Â  (c) Has failed to affix on the label a list of ingredients that are toxic substances causing chronic illness.

Â Â Â Â Â  (d) Has failed to affix on the label a statement or statements of safe use and storage instructions, conforming to the following list. The label shall contain, but not be limited to, as many of the following risk statements as are applicable:

Â Â Â Â Â  (A) ÂKeep out of reach of children.Â

Â Â Â Â Â  (B) ÂWhen using, do not eat, drink or smoke.Â

Â Â Â Â Â  (C) ÂWash hands after use and before eating, drinking or smoking.Â

Â Â Â Â Â  (D) ÂKeep container tightly closed.Â

Â Â Â Â Â  (E) ÂStore in well-ventilated area.Â

Â Â Â Â Â  (F) ÂAvoid contact with skin.Â

Â Â Â Â Â  (G) ÂWear protective clothing (specify type).Â

Â Â Â Â Â  (H) ÂWear National Institute of Occupational Safety and Health (NIOSH) certified masks for dusts, mists or fumes.Â

Â Â Â Â Â  (I) ÂWear NIOSH certified respirator with appropriate cartridge for (specify type).Â

Â Â Â Â Â  (J) ÂWear NIOSH certified supplied air respirator.Â

Â Â Â Â Â  (K) ÂUse window exhaust fan to remove vapors and ensure adequate ventilation (specify explosion proof if necessary).Â

Â Â Â Â Â  (L) ÂUse local exhaust hood (specify type).Â

Â Â Â Â Â  (M) ÂDo not heat above (specify degrees) without adequate ventilation.Â

Â Â Â Â Â  (N) ÂDo not use or mix with (specify material).Â

Â Â Â Â Â  (e) Has failed to affix on the label a statement on where to obtain more information, such as Âcall your local poison control center for more health information.Â

Â Â Â Â Â  (f) Has failed to affix on the label the name and address of the manufacturer.

Â Â Â Â Â  (2)(a) If the information listed in subsection (1)(d) of this section cannot fit on the package label, a package insert shall be required to convey all the necessary information to the consumer. In this event, the label shall contain a statement to refer to the package insert, such as ÂCAUTION: See package insert before use.Â The language on this insert shall be nontechnical and nonpromotional in tone and content.

Â Â Â Â Â  (b) For purposes of this subsection, Âpackage insertÂ means a display of written, printed or graphic matter upon a leaflet or suitable material accompanying the art supply.

Â Â Â Â Â  (3) The requirements set forth in this section shall not be considered to be complied with unless the required words, statements or other information appear on the outside container or wrapper, or on a package insert that is easily legible through the outside container or wrapper and is painted in a color in contrast with the product or the package containing the product.

Â Â Â Â Â  (4) The Department of Human Services may exempt a material from full compliance with ORS 453.205 to 453.275. In considering this exemption, the department shall take into consideration the potential for reasonably foreseeable misuse of a material by a child.

Â Â Â Â Â  (5) If an art or craft material complies with labeling standards D-4236 of the American Society for Testing and Materials (ASTM), the material complies with the provisions of ORS 453.205 to 453.275, unless the department determines that the label on an art or craft material does not satisfy the purposes of ORS 453.205 to 453.275. [1985 c.539 Â§4; 2003 c.14 Â§277]

Â Â Â Â Â  453.240 [Repealed by 1971 c.409 Â§16]

Â Â Â Â Â  453.245 Order or purchase by school of material considered to contain toxic substance prohibited; exceptions. (1) Art or craft material that is considered by the Department of Human Services to contain a toxic substance causing chronic illness may not be ordered or purchased by a school or school district for use by students in kindergarten and grades 1 through 6.

Â Â Â Â Â  (2) Any substance that is a toxic substance causing chronic illness may not be ordered or purchased by a school or school district for use by students in grades 7 through 12 unless the substance meets the labeling standards specified in ORS 453.235.

Â Â Â Â Â  (3) If the department finds that, because the chronically toxic, carcinogenic or radioactive substances contained in an art or craft material cannot be ingested, inhaled or otherwise absorbed into the body during any reasonably foreseeable use of the material in a way that could pose a potential health risk, the department may exempt the material from these requirements to the extent the department determines to be consistent with adequate protection of the public health and safety. [1985 c.539 Â§5; 2005 c.22 Â§325]

(Information; Labeling)

Â Â Â Â Â  453.255 List of authorized art and craft materials; distribution of lists; information about and disposal of toxic materials. (1) By June 1, 1986, the Department of Human Services shall develop a list of those art or craft materials which can be purchased or ordered for use in kindergarten and in grades 1 through 6 and a list of materials which, while not currently sold or manufactured, may be reasonably suspected to still exist at some schools. In developing the lists, the department shall consult with manufacturers of art supplies, artistsÂ groups, health organizations and toxicologists as the department considers appropriate.

Â Â Â Â Â  (2) The Superintendent of Public Instruction shall distribute the lists to all school districts and shall make the lists available to preschools, child care centers and other businesses and organizations which involve children in the use of art or craft materials.

Â Â Â Â Â  (3) The superintendent shall inform school districts of the requirements of ORS 453.205 to 453.275 and shall encourage school districts to dispose of art or craft materials which may contain human carcinogens, potential human carcinogens or toxic substances causing chronic illness, but which are not affected by ORS 453.205 to 453.275. [1985 c.539 Â§Â§6,7]

Â Â Â Â Â  453.265 Filing of formulation information with poison control centers required; labeling. (1) The manufacturer of any art or craft material sold, distributed, offered for sale or exposed for sale in this state shall supply to a national poison control network approved by the Director of Human Services the formulation information required by that network for dissemination to poison control centers. Failure to file formulation information with an approved poison control network is a violation of ORS 453.205 to 453.275.

Â Â Â Â Â  (2) The requirements set forth in ORS 453.235 shall not be considered to be complied with unless all required words, statements or other information accompany art or craft materials from manufacturer to consumer, not excluding any distributor, packager or repackager. [1985 c.539 Â§8; 2003 c.14 Â§278]

(Civil Penalty)

Â Â Â Â Â  453.275 Civil penalty. Violation of ORS 453.235 or 453.265 is punishable by a civil penalty of not to exceed $1,000 that may be imposed and collected in the manner prescribed in ORS 441.705 to 441.745. [1985 c.539 Â§9]

Â Â Â Â Â  453.305 [1971 c.609 Â§2; 1975 c.606 Â§21; renumbered 469.300]

COMMUNITY INFORMATION ON HAZARDOUS SUBSTANCES

Â Â Â Â Â  453.307 Definitions for ORS 453.307 to 453.414. As used in ORS 453.307 to 453.414:

Â Â Â Â Â  (1) ÂCommunity right to know regulatory programÂ or Âlocal programÂ means any law, rule, ordinance, regulation or charter amendment established, enforced or enacted by a local government that requires an employer to collect or report information relating to the use, storage, release, possession or composition of hazardous substances and toxic substances if a primary intent of the law, rule, ordinance, regulation or charter amendment is the public distribution of the information.

Â Â Â Â Â  (2) ÂEmergency service personnelÂ includes those entities providing emergency services as defined in ORS 401.025.

Â Â Â Â Â  (3) ÂEmployerÂ means:

Â Â Â Â Â  (a) Any person operating a facility that is included in one or more of the 21 standard industrial classification categories in Appendix B of the Natural Resources Defense Council v. Train Consent Decree of June 8, 1976 (8 E.R.C. 2120); or

Â Â Â Â Â  (b) Any person operating a facility designated by the State Fire Marshal.

Â Â Â Â Â  (4) ÂFire districtÂ means any agency having responsibility for providing fire protection services.

Â Â Â Â Â  (5) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Any substance designated as hazardous by the Director of the Department of Consumer and Business Services or by the State Fire Marshal;

Â Â Â Â Â  (b) Any substance for which a material safety data sheet is required by the Director of the Department of Consumer and Business Services under ORS 654.035 and which appears on the list of Threshold Limit Values for Chemical Substances and Physical Agents in the Work Environment by the American Conference of Governmental Industrial Hygienists; or

Â Â Â Â Â  (c) Radioactive waste and material as defined in ORS 469.300 and radioactive substance as defined in ORS 453.005.

Â Â Â Â Â  (6) ÂHealth professionalÂ means a physician as defined in ORS 677.010, registered nurse, industrial hygienist, toxicologist, epidemiologist or emergency medical technician.

Â Â Â Â Â  (7) ÂLaw enforcement agencyÂ has the meaning given that term in ORS 181.010.

Â Â Â Â Â  (8) ÂLocal governmentÂ means a city, town, county, regional authority or other political subdivision of this state.

Â Â Â Â Â  (9) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agency thereof, and the federal government and any agency thereof.

Â Â Â Â Â  (10) ÂTrade secretÂ has the meaning given that term in ORS 192.501 (2). [1985 c.726 Â§1; 1987 c.259 Â§5; 1991 c.956 Â§14; 1993 c.187 Â§25; 1999 c.1089 Â§5; 2005 c.825 Â§17]

Â Â Â Â Â  453.310 [Amended by 1969 c.514 Â§51; renumbered 689.855]

Â Â Â Â Â  453.312 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The publicÂs health and safety may be endangered by a lack of knowledge about hazardous substances located within this state.

Â Â Â Â Â  (2) Information on the use of hazardous substances in this state should be made readily available to members of the public, allowing them to take measures to protect themselves against dangers posed to health and safety.

Â Â Â Â Â  (3) Emergency service personnel must know what types and amounts of hazardous substances are present within this state and where they are located in order to properly protect human life and property.

Â Â Â Â Â  (4) A need exists to coordinate and make available to emergency service personnel information about the nature and amount of hazardous substances in
Oregon
.

Â Â Â Â Â  (5) Access by emergency service personnel to information about hazardous substances assures better protection of homes and recreational facilities, increases safety in the place of employment, improves livability and allows more control over emergency situations. [1985 c.726 Â§3]

Â Â Â Â Â  453.315 [1971 c.609 Â§1; 1975 c.606 Â§22; renumbered 469.310]

Â Â Â Â Â  453.317 Hazardous substance survey; rules; information to be supplied. (1) The State Fire Marshal shall develop a hazardous substance survey and distribute the survey to employers in this state. The survey shall request the following information from such employers:

Â Â Â Â Â  (a) The identity and hazard classification of the hazardous substance as listed on a material safety data sheet;

Â Â Â Â Â  (b) The approximate amount and location of the hazardous substance;

Â Â Â Â Â  (c) The name and telephone number of personnel qualified to give technical, onsite information about hazardous substances; and

Â Â Â Â Â  (d) Any procedures established by the employer for the control of hazardous substances in the event of an emergency.

Â Â Â Â Â  (2) In addition to the information to be provided under subsection (1) of this section, the State Fire Marshal may by rule establish additional requirements for obtaining hazardous substance information the State Fire Marshal considers necessary. All rules adopted under this subsection shall be adopted after public hearing in accordance with ORS chapter 183.

Â Â Â Â Â  (3) Any employer receiving a hazardous substance survey shall complete the hazardous substance survey and return it to the State Fire Marshal not later than March 1 of each year or within 60 days after the date the State Fire Marshal mails the hazardous substance survey, whichever is later.

Â Â Â Â Â  (4) The State Fire Marshal shall update the hazardous substance survey once every 12 months.

Â Â Â Â Â  (5) An employer shall update and return the hazardous substance survey on or before March 1 of each year or within 60 days after the date the State Fire Marshal mails the survey, whichever is later, or an employer shall update the hazardous substance survey whenever any substantive information required to be provided changes, whichever situation occurs most often.

Â Â Â Â Â  (6) The Director of the Department of Consumer and Business Services shall participate in the development and updating of the hazardous substance survey and shall have access to the data included in the survey.

Â Â Â Â Â  (7) The State Fire Marshal may conduct an inspection to confirm the validity of a hazardous substance survey required by this section. The inspection shall be conducted according to the provisions of ORS 476.150. [1985 c.683 Â§6; 1985 c.696 Â§6; 1985 c.726 Â§4; 1987 c.259 Â§6; 1991 c.804 Â§1; 2005 c.825 Â§13]

Â Â Â Â Â  453.320 [Amended by 1969 c.514 Â§52; renumbered 689.860]

Â Â Â Â Â  453.322 Retention of information; distribution of and access to information. (1) The State Fire Marshal shall retain for at least five years the information provided by the employer under ORS 453.317.

Â Â Â Â Â  (2) The State Fire Marshal shall provide copies of the information to each local public health authority, fire district and any public or private safety agency administering a 9-1-1 emergency reporting system pursuant to ORS 401.710 to 401.816 and, upon request, provide copies of the information to the following agencies located within the geographic jurisdiction of the fire district:

Â Â Â Â Â  (a) Fire districts and other emergency service personnel responding to a hazardous substance incident;

Â Â Â Â Â  (b) Health professionals;

Â Â Â Â Â  (c) Law enforcement agencies; and

Â Â Â Â Â  (d) Local emergency management agencies as defined in ORS 401.025.

Â Â Â Â Â  (3) The State Fire Marshal may distribute the information provided by an employer under ORS 453.317 to persons outside the jurisdiction of the fire district if the State Fire Marshal considers the information essential to the safe control of an emergency.

Â Â Â Â Â  (4) In addition to the requirements of subsections (2) and (3) of this section, the State Fire Marshal shall provide, upon request, access to the information provided by employers under ORS 453.317 to any agency of this state. [1985 c.726 Â§6; 1989 c.793 Â§27]

Â Â Â Â Â  453.325 [1971 c.609 Â§3; 1975 c.606 Â§23; renumbered 469.320]

Â Â Â Â Â  453.327 Public access; identity of requester. (1) Notwithstanding any other provision of ORS 453.307 to 453.414 and 476.030, the public is permitted access to records retained under ORS 453.322 relating to hazardous substances not otherwise protected as a trade secret or by a confidentiality agreement described in ORS 453.332 and 453.337. A person requesting information under this section may be required to complete the form provided by the State Fire Marshal pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) If, in the discretion of the State Fire Marshal, it is necessary to protect the public safety and welfare, the State Fire Marshal may require a person requesting information under subsection (1) of this section to complete a form developed by the State Fire Marshal. The form shall require the person making the request for information to provide the name and address and proof of identity of the person making the request. [1985 c.726 Â§7]

Â Â Â Â Â  453.332 When disclosure of identity may be withheld. (1) An employer responding to a request under ORS 453.317 may withhold the specific hazardous substance identity, including the chemical name and any other specific identification of a hazardous substance, if:

Â Â Â Â Â  (a) Upon a showing satisfactory to the State Fire Marshal, the records, reports or information, or particular parts thereof, if made public, would divulge product identities, methods or processes and are entitled to protection as a trade secret under ORS 192.501; and

Â Â Â Â Â  (b) Other information provided by the employer describes the properties, quantities stored and used and effects of the hazardous substance.

Â Â Â Â Â  (2) Under no circumstances shall this section be construed to require the disclosure of information about a process or percentage of mixture that is a trade secret.

Â Â Â Â Â  (3) A claim of trade secret by the employer, if the claim is substantiated by the Department of Consumer and Business Services or any other agency, may be recognized by the State Fire Marshal as sufficient for purposes of trade secret protection under ORS 453.307 to 453.414 and 476.030.

Â Â Â Â Â  (4) Site specific information regarding the exact amount and location of a hazardous substance provided to or obtained by the State Fire Marshal or by an agency identified in ORS 453.322 shall be treated by the State Fire Marshal or the agency as confidential.

Â Â Â Â Â  (5) Any claim of trade secret by an employer pursuant to this section must be made at the time the employer provides the information to the State Fire Marshal. [1985 c.726 Â§8]

Â Â Â Â Â  453.335 [1971 c.609 Â§7a; 1975 c.606 Â§25; renumbered 469.330]

Â Â Â Â Â  453.337 When disclosure of identity of hazardous substance required. (1) If a health professional determines that a medical emergency exists and the specific identity of a hazardous substance is necessary for emergency or first-aid treatment, the employer shall immediately, if known, disclose the specific hazardous substance identity without first requiring a written statement of need or a confidentiality agreement. The employer may request a written statement of need and confidentiality agreement as required under subsection (2) of this section as soon as circumstances permit.

Â Â Â Â Â  (2) In a nonemergency situation, an employer shall disclose a specific hazardous substance identity, if known, otherwise permitted to be withheld under ORS 453.332, to a health professional if the health professional provides a statement of need and enters into a confidentiality agreement with the employer.

Â Â Â Â Â  (3) A statement of need required under subsection (2) of this section shall:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Describe in sufficient detail the reason the information is needed;

Â Â Â Â Â  (c) Explain in detail why disclosure of the specific hazardous substance identity is essential and that without disclosure the health professional would be unable to provide adequate medical assistance; and

Â Â Â Â Â  (d) Include a description of the procedures to be used to maintain the confidentiality of the disclosed information.

Â Â Â Â Â  (4) The health professional providing medical assistance and the employer shall enter into a written confidentiality agreement stating that:

Â Â Â Â Â  (a) The health professional will not use the trade secret information for any purpose other than the health needs asserted; and

Â Â Â Â Â  (b) The health professional agrees not to release the information under any circumstances except as otherwise authorized by the terms of the agreement or in writing by the employer.

Â Â Â Â Â  (5) The State Fire Marshal shall establish a uniform form for the confidentiality agreement required under this section. [1985 c.726 Â§9]

Â Â Â Â Â  453.342 When incident of injury to be reported; summary of injuries. Any fire department, emergency service personnel or law enforcement agency responding to an incident of injury to a human, wildlife, domestic animal or property resulting from a hazardous substance emergency shall make a report of the incident, in writing, to the office of the State Fire Marshal. The State Fire Marshal annually shall summarize all incidents reported to the State Fire Marshal and the information received as a result of the survey conducted under ORS 453.317. The State Fire Marshal shall submit a copy of the summary to:

Â Â Â Â Â  (1) The Governor;

Â Â Â Â Â  (2) The Legislative Assembly;

Â Â Â Â Â  (3) The Department of Environmental Quality;

Â Â Â Â Â  (4) The Department of Consumer and Business Services;

Â Â Â Â Â  (5) The Department of Transportation;

Â Â Â Â Â  (6) The Department of Human Services;

Â Â Â Â Â  (7) The Environmental
Health
Sciences
Center
at
Oregon
State
University
;

Â Â Â Â Â  (8) The Office of Emergency Management; and

Â Â Â Â Â  (9) Every public library as defined in ORS 357.400. [1985 c.726 Â§10; 1993 c.187 Â§26; 2007 c.740 Â§38]

Â Â Â Â Â  453.345 [1971 c.609 Â§8; 1973 c.80 Â§57; 1975 c.606 Â§26; renumbered 469.350]

Â Â Â Â Â  453.347 Emergency response planning. (1) The State Fire Marshal shall assist with emergency response planning by appropriate agencies of government at the local, state and national levels to assure that the response to a hazardous substance fixed site or transportation accident is swift and appropriate to minimize damage to any person, property or wildlife. This planning shall include assisting in and training for the preparation of localized plans setting forth agency responsibilities for on-scene response.

Â Â Â Â Â  (2) The State Fire Marshal may apply for funds as available to train, equip and maintain an appropriate response capability at the state and local level.

Â Â Â Â Â  (3) The State Fire Marshal shall issue certificates to local agency personnel who have completed the training.

Â Â Â Â Â  (4) To the extent practicable, the emergency preparedness and response program for hazardous substances as provided in this section shall be consistent with the program for radioactive material, wastes and substances developed by the State Department of Energy and Department of Human Services under ORS chapters 453 and 469. [1985 c.726 Â§11]

Â Â Â Â Â  453.352 Exemption from reporting requirements; rules. The State Fire Marshal may exempt by rule certain hazardous substances from all or part of the reporting requirements of ORS 453.317 and 453.342. Such an exemption can be made only if the State Fire Marshal finds that the location, quantity, concentration or type of hazardous substance or substances is not likely to endanger the public health, welfare or safety or the environment. [1985 c.726 Â§12]

Â Â Â Â Â  453.355 [1971 c.609 Â§9; 1975 c.606 Â§27; renumbered 469.360]

Â Â Â Â Â  453.357 Civil penalty. (1) In addition to any other liability or penalty provided by law the State Fire Marshal may impose a civil penalty in an amount not to exceed $1,000 per day against any employer who, by a complete or partial failure to report hazardous substances, does not comply with the provisions of ORS 453.307 to 453.352 or any order or rule entered or adopted under ORS 453.307 to 453.414.

Â Â Â Â Â  (2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1985 c.726 Â§Â§13,14; 1987 c.259 Â§7; 1991 c.734 Â§29]

Â Â Â Â Â  453.362 Department of Consumer and Business Services to supply employersÂ names; reimbursement. In order to conduct the hazardous substance survey under ORS 453.317, the State Fire Marshal may obtain employersÂ names and addresses from the Department of Consumer and Business Services. The State Fire Marshal shall pay for the expenses incurred by the Department of Consumer and Business Services in providing such information. [1985 c.726 Â§15]

Â Â Â Â Â  453.365 [1971 c.609 Â§10; 1975 c.552 Â§38; 1975 c.606 Â§28; renumbered 469.370]

Â Â Â Â Â  453.367 Rules. In accordance with applicable provisions of ORS chapter 183, the State Fire Marshal shall adopt rules necessary to carry out the provisions of ORS 453.307 to 453.414. [1985 c.726 Â§5]

Â Â Â Â Â  453.370 Limitations on local community right to know regulatory programs; local fees. (1) In order to maintain and ensure the effectiveness of state programs established under ORS 453.307 to 453.414, as well as to ensure the effectiveness of local efforts, a local government may establish, enforce or enact a local community right to know regulatory program provided that the local program complies with the requirements of this section.

Â Â Â Â Â  (2) To the extent that a local program is supported in whole or in part by fees, those fees may be set, imposed or assessed only by the local government that is implementing the local program. Such fees are allowed only to the extent not otherwise prohibited or limited by law. Such fees:

Â Â Â Â Â  (a) Shall be adopted by ordinance as a fee schedule, after notice and public hearing; and

Â Â Â Â Â  (b) May not exceed $2,000 for any single facility in any calendar year.

Â Â Â Â Â  (3)(a) All local community right to know regulatory program enforcement, including but not limited to penalties, may be imposed only by a local fire official or a board established by the local government to implement the local community right to know regulatory program.

Â Â Â Â Â  (b) Penalties for violations of a community right to know regulatory program may not exceed $1,000 per day and shall be assessed according to a schedule adopted by the local government after notice and public hearing. Except when a local government has reasonable grounds to find that an employer willfully and knowingly avoided compliance with the local program, and as long as the employer submits the required information within 30 days following a written notification of noncompliance, penalties shall be suspended if the employer has no history of violating the local program.

Â Â Â Â Â  (4) After notice and public hearing, the local government must determine that:

Â Â Â Â Â  (a) Existing reporting to local, state or federal agencies is inadequate to meet the needs and concerns of the local government;

Â Â Â Â Â  (b) The state or federal government does not collect data that will provide substantially the same information desired by the local government;

Â Â Â Â Â  (c) The local government has asked the appropriate state agency to operate the program desired by the local government and the state agency has not committed to do so within 180 days;

Â Â Â Â Â  (d) The Department of Environmental Quality, the State Fire Marshal and the Department of Human Services have had an opportunity to comment on the proposed program and the local government has responded to those comments; and

Â Â Â Â Â  (e) The local government has provided an opportunity for written and oral public comment on the proposed program.

Â Â Â Â Â  (5) Any local government that operates a local community right to know regulatory program shall:

Â Â Â Â Â  (a) Provide for an opportunity to report data electronically;

Â Â Â Â Â  (b) Place data reported under the program on the Internet with instructions for the general public that explain the organization of the data; and

Â Â Â Â Â  (c) Keep records of data usage and otherwise document interest in the collected data.

Â Â Â Â Â  (6) Data and other information presented under a local community right to know regulatory program:

Â Â Â Â Â  (a) Shall clearly distinguish, where appropriate, public health interpretations from the raw data;

Â Â Â Â Â  (b) May, where feasible, indicate specifically which hazardous substances and toxic substances are being released into the local air, water and land; and

Â Â Â Â Â  (c) Shall include locations where a person may obtain epidemiological statistics related to health effects of the hazardous substances and toxic substances, if available.

Â Â Â Â Â  (7) For any hazardous substance or toxic substance that a local government proposes to require an employer to report under a local community right to know regulatory program established pursuant to this section, the local government shall seek written and oral public comment and provide written notice to interested parties prior to adoption as a reporting requirement. The local government must provide the public with an opportunity to comment on the appropriateness of reporting on the proposed hazardous substance or toxic substance, including but not limited to commenting on health and environmental considerations, economic concerns and feasibility of compliance. The local government shall consider the comments before adopting a list or making additions to a list of hazardous substances and toxic substances to be reported.

Â Â Â Â Â  (8) In administering a local community right to know regulatory program, a local government shall establish procedures to exempt, when reasonable, an entity from all or part of the local program for the purpose of protecting trade secrets or where the local government determines that the operations of the entity pose little or no risk to the public health or the environment.

Â Â Â Â Â  (9) Except as prohibited by federal or state law, a local program may not differentiate between public and private employers.

Â Â Â Â Â  (10) Nothing in this section shall be construed to limit the authority of a local government to:

Â Â Â Â Â  (a) Distribute information collected under the state Community Right to Know and Protection Act; or

Â Â Â Â Â  (b) Adopt or enforce a local ordinance, rule or regulation strictly necessary to comply with:

Â Â Â Â Â  (A) The Uniform Building Code as adopted and amended by the Director of the Department of Consumer and Business Services;

Â Â Â Â Â  (B) A uniform fire code; or

Â Â Â Â Â  (C) Any requirement of a state or federal statute, rule or regulation, including but not limited to those controlling hazardous substances, toxic substances or other environmental contaminants. [1999 c.1089 Â§3; 2001 c.104 Â§191; 2005 c.22 Â§326]

Â Â Â Â Â  453.372 Short title. ORS 453.307 to 453.414 may be cited as the Community Right to Know and Protection Act. [1985 c.726 Â§2]

Â Â Â Â Â  453.374 Hazardous material emergency response system; implementation; contents; rules; fees. The State Fire Marshal shall establish by rule a plan for the effective implementation of a statewide hazardous material emergency response system, which, to the extent practicable, shall be consistent with the emergency response plan adopted under ORS 466.620. The statewide hazardous material emergency response system shall include, but need not be limited to:

Â Â Â Â Â  (1) Provisions for coordinating the duties and responsibilities of regional hazardous material response teams, including related procedures for 24-hour dispatching and emergency communications;

Â Â Â Â Â  (2) A schedule of fees for computing the reimbursement for extraordinary response costs incurred by a regional hazardous material response team as authorized by ORS 453.374 to 453.390; and

Â Â Â Â Â  (3) Provisions for ongoing training programs for local government and state agency employees involved in response to spills or releases of oil and hazardous material. The Department of Public Safety Standards and Training may coordinate its training programs with emergency response training programs offered by local, state and federal agencies, community colleges and institutes of higher education and private industry in order to reach the maximum number of employees, avoid unnecessary duplication and conserve limited training funds. [1989 c.833 Â§82; 1993 c.185 Â§18; 1997 c.853 Â§39]

Â Â Â Â Â  453.375 [1971 c.609 Â§22; 1975 c.606 Â§29; renumbered 469.380]

Â Â Â Â Â  453.376 Disclosure of information to State Fire Marshal; entry onto premises. (1) In order to determine the need for response to a spill or release or threatened spill or release under ORS 453.307 to 453.414, or enforcing the provisions of ORS 453.307 to 453.414, any person who prepares, manufactures, processes, packages, stores, transports, handles, uses, applies, treats or disposes of oil or hazardous material shall, upon the request of the State Fire Marshal:

Â Â Â Â Â  (a) Furnish information relating to the oil or hazardous material; and

Â Â Â Â Â  (b) Permit the State Fire Marshal at all reasonable times to have access to, and to make copies of, records relating to the type, quantity, storage locations and hazards of the oil or hazardous material.

Â Â Â Â Â  (2) In order to carry out subsection (1) of this section, the State Fire Marshal may enter to inspect at reasonable times any establishment or other place where oil or hazardous material is present.

Â Â Â Â Â  (3) Any person possessing or holding a quantity of oil or hazardous material meeting or exceeding the reporting criteria established by the State Fire Marshal shall notify the State Fire Marshal of the presence, quantity and other information required under statute or rule, and shall conform to the requirements of ORS 453.307 to 453.414. [1989 c.833 Â§83; 1999 c.1089 Â§6; 2001 c.104 Â§193]

Â Â Â Â Â  453.378 Disclosure of information to local government official; entry onto premises. (1) In order to determine the need for response to a spill or release or threatened spill or release under ORS 453.307 to 453.414, any person who prepares, manufactures, processes, packages, stores, transports, handles, uses, applies, treats or disposes of oil or hazardous material shall, upon the request of any authorized local government official, permit the official at all reasonable times to have access to and copy, records relating to the type, quantity, storage locations and hazards of the oil or hazardous material.

Â Â Â Â Â  (2) In order to carry out subsection (1) of this section a local government official may enter to inspect at reasonable times any establishment or other place where oil or hazardous material is present.

Â Â Â Â Â  (3) As used in this section, Âlocal government officialÂ includes but is not limited to an officer, employee or representative of a county, city, fire department, fire district or police agency. [1989 c.833 Â§84]

Â Â Â Â Â  453.380 Regional hazardous material response team; use. In order to protect life and property against the dangers of emergencies involving a hazardous substance as defined in ORS 453.307, the State Fire Marshal may assign and make available for use and duty in any county, city or district, under the direction and command of a person designated by the State Fire Marshal, any part of a regional hazardous material response team and specialized equipment that may be necessary to respond to the emergency. [1989 c.833 Â§81]

Â Â Â Â Â  453.382 Cost of responding to emergency; responsibility; billing; recovery. (1) Whenever the State Fire Marshal or a local fire department or district dispatches a regional hazardous material response team to an emergency involving a hazardous material or hazardous substance, the State Fire Marshal or local fire department or district may bill the person responsible for causing the emergency for the cost of responding to the emergency. The State Fire Marshal or the local fire department or district also may bill the responsible party for the cost of billing for and collecting the emergency response costs, including but not limited to the costs of administration, investigation and legal services. The billing shall be on forms established by the State Fire Marshal for such purposes.

Â Â Â Â Â  (2) If the person fails to pay the cost set forth in a billing within 30 days after the second billing, the State Fire Marshal, acting for the State Fire Marshal or on behalf of the local fire department or district, may either:

Â Â Â Â Â  (a) Bring an action for the recovery of such unpaid cost from the person responsible for causing the hazardous material or hazardous substance emergency; or

Â Â Â Â Â  (b) Initiate a contested case hearing according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (3) Notwithstanding any provision of ORS chapter 183, nothing in subsection (2) of this section shall be considered to require the State Fire Marshal to conduct a contested case hearing as a prerequisite to bringing an action under subsection (2)(a) of this section. [1989 c.833 Â§89; 1991 c.804 Â§3; 1993 c.707 Â§10]

Â Â Â Â Â  453.384 Immunity of team members from liability. During operations authorized under ORS 453.374 to 453.390, members of regional hazardous materials response teams shall be protected and defended from liability under ORS 30.260 to 30.300. [1989 c.833 Â§85]

Â Â Â Â Â  453.385 [1971 c.609 Â§11; 1975 c.606 Â§30; renumbered 469.390]

Â Â Â Â Â  453.386 Equipment and personnel; loaning; grants. (1) In order to accomplish the purposes of ORS 453.374 to 453.390, the State Fire Marshal may lend equipment and personnel and make grants for the purchase of equipment and for personnel costs, as funds are available, to any local government participating in the statewide hazardous material emergency response system.

Â Â Â Â Â  (2) In allocating state equipment and personnel grants under ORS 453.374 to 453.390, the State Fire Marshal may provide up to 90 percent of the financing for the equipment and personnel. A local government receiving grant moneys shall contribute at least 10 percent to the costs. Such contribution may be in a form agreed upon by the local government and the State Fire Marshal and may include, but need not be limited to, providing emergency response to areas outside the local jurisdiction, paying of insurance costs of the equipment or providing maintenance for the equipment. [1989 c.833 Â§86; 1991 c.356 Â§1]

Â Â Â Â Â  453.388 Contracts for equipment, personnel loans or equipment purchases; provisions; rules. (1) The State Fire Marshal and any local government may enter into contracts with each other concerning eligible equipment or personnel loans or equipment purchases. The contract may include any provisions agreed upon by the parties thereto, and for grants shall include the following provisions:

Â Â Â Â Â  (a) An estimate of the reasonable personnel costs or cost of the eligible equipment purchases, as determined by the State Fire Marshal.

Â Â Â Â Â  (b) An agreement by the local government:

Â Â Â Â Â  (A) To proceed expeditiously with, and complete, the equipment purchases in accordance with plans approved by the State Fire Marshal; and

Â Â Â Â Â  (B) To provide for the payment of the local governmentÂs share of the personnel costs or the cost of the equipment purchases.

Â Â Â Â Â  (2) The State Fire Marshal may adopt rules necessary for making and enforcing contracts under this section and establishing procedures to be followed in applying for state equipment and personnel loans or grants authorized by ORS 453.386.

Â Â Â Â Â  (3) All contracts entered into pursuant to this section shall be subject to approval by the Attorney General as to form. All payments by the state pursuant to such contracts shall be made after audit and upon warrant on vouchers approved by the State Fire Marshal. [1989 c.833 Â§87; 1991 c.356 Â§2]

Â Â Â Â Â  453.390 Revolving fund; use. (1) When requested in writing by the State Fire Marshal, the Oregon Department of Administrative Services shall draw a warrant on the State Fire Marshal Fund in favor of the State Fire Marshal for use as a revolving fund. The State Treasurer shall hold the revolving fund in a special account against which the State Fire Marshal may draw checks.

Â Â Â Â Â  (2) The State Fire Marshal may use the revolving fund for the purposes specified in ORS 453.386 and 453.388.

Â Â Â Â Â  (3) All claims by the State Fire Marshal for reimbursement of advances paid from the revolving fund are subject to approval by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the State Fire Marshal, charged against the appropriate funds and accounts and used to reimburse the revolving fund.

Â Â Â Â Â  (4) The State Fire Marshal may disburse moneys from the revolving fund established under subsections (1) to (3) of this section to any local government unable to pay the expenses incurred by a regional hazardous material response team that responds to an emergency within the jurisdiction of the local government or to defray any extraordinary costs of a local response team responding to the emergency. [1989 c.833 Â§Â§88,90]

Â Â Â Â Â  453.395 [1971 c.609 Â§12; 1975 c.606 Â§31; renumbered 469.400]

Â Â Â Â Â  453.396 Definitions for ORS 453.396 to 453.414. As used in ORS 453.396 to 453.414:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (2) ÂFacilityÂ means all buildings, equipment, structures and other stationary items that are located on a single site or on contiguous or adjacent sites and that are owned or operated by the same person or by any person who controls, is controlled by or under common control with such person.

Â Â Â Â Â  (3) ÂHazardous substanceÂ means any chemical substance or waste for which a material safety data sheet is required by the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂMaterial safety data sheetÂ means written or printed material concerning a hazardous chemical which is prepared in accordance with rules of the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂPersonÂ includes any entity operating a facility that is included in one or more of the standard industrial classification categories identified by the State Fire Marshal or added by the State Fire Marshal under ORS 453.408 (2). ÂEntityÂ includes any individual, trust, firm, association, corporation, partnership, joint stock company, joint venture, public or municipal corporation, commission, political subdivision, the state or any agency or commission thereof, interstate body, and the federal government and any agency thereof.

Â Â Â Â Â  (6) ÂPossessÂ or ÂpossessionÂ means the physical possession of a hazardous substance within this state. [1989 c.833 Â§121; 1993 c.744 Â§228]

Â Â Â Â Â  453.398 Purpose. It is the intent of ORS 453.396 to 453.414 to impose a fee on the possession of hazardous substances at facilities in this state. These provisions are not intended to relieve any person from any other duty or responsibility imposed by law. [1989 c.833 Â§122]

Â Â Â Â Â  453.400 Possession of hazardous substance; fee. (1) Beginning January 1, 1990, and annually thereafter, any person possessing a hazardous substance at a facility in this state in aggregate amounts at or above the threshold quantities designated by rule by the State Fire Marshal shall pay a fee for each facility in accordance with the fee schedules established under ORS 453.402.

Â Â Â Â Â  (2) If any person fails to pay the fee imposed under subsection (1) of this section within 60 days, there shall be added to the fee a penalty of five percent of the amount of the fee. Any payment made after 60 days shall bear interest at the rate prescribed under ORS 305.220.

Â Â Â Â Â  (3) The fee imposed by this section is in addition to all other state, county or municipal fees on a hazardous substance. [1989 c.833 Â§Â§123,130]

Â Â Â Â Â  453.402 Fees; statement; schedules; uses; collection; local hazardous substance fees. (1) The State Fire Marshal shall annually send a statement to each person subject to the fee imposed under ORS 453.400, indicating the amount of the fee due. The amount of the fee shall be in accordance with the fee schedules established under subsection (2) of this section.

Â Â Â Â Â  (2) By rule and after hearing, the State Fire Marshal shall establish three schedules of fees to be submitted annually by each employer returning a hazardous substance survey under ORS 453.317, except as otherwise provided in subsection (4) of this section. In each case the fee shall be based upon the aggregate amount of the single largest annual aggregate substance reported that is manufactured, stored or used at the facility. The fee schedule shall be graduated and shall include but need not be limited to categories of fees for minimally hazardous substances, generally hazardous substances and very hazardous substances. In addition, the State Fire Marshal may establish a registration fee to be paid for certain hazardous substances and quantities of hazardous substances in lieu of the fee under the graduated schedule. When the State Fire Marshal assesses a registration fee, no local fee shall be assessed for those substances. The programs to be funded from fees collected under ORS 453.396 to 453.414 and the maximum range of the fees that may be considered are as follows:

Â Â Â Â Â  (a) For funding the Community Right to Know and Protection Act, not less than $25 and not more than $2,000.

Â Â Â Â Â  (b) For funding the Toxics Use Reduction and Hazardous Waste Reduction Act, not less than $25 and not more than $2,000.

Â Â Â Â Â  (c) For each employerÂs share of a total of up to $1 million to be deposited into the Orphan Site Account established under ORS 465.381, not less than zero and not more than $9,000. This schedule shall not require an employer to pay more than $25,000.

Â Â Â Â Â  (3) The Department of Revenue shall collect fees established under this section. The department shall determine the amounts to be distributed under subsection (2) of this section and shall transfer the appropriate amounts to the State Fire Marshal, the Department of Environmental Quality and the Orphan Site Account in accordance with expenditures approved by the Legislative Assembly for the State Fire Marshal and the Department of Environmental Quality. The remaining moneys are continuously appropriated to the State Fire Marshal to pay the expenses of the State Fire Marshal in administering and enforcing the provisions of ORS 453.396 to 453.414.

Â Â Â Â Â  (4) The following are exempt from the fee imposed under this section:

Â Â Â Â Â  (a) Crude oil and petroleum products derived from the refining of crude oil, including plant condensate, gasoline, diesel motor fuel, aviation fuel, lubrication oil, crankcase motor oil, kerosene, benzol, fuel oil, residual fuel, petroleum coke, asphalt base, liquefied or liquefiable gases such as butane, ethane and propane and other products described during petroleum processing, but not including derivatives, such as petroleum jellies, cleaning solvents or asphalt paving.

Â Â Â Â Â  (b) Solid waste as defined in ORS 459.005.

Â Â Â Â Â  (c) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (d) Any substance or activity which the Constitution or laws of the
United States
prohibit the state from taxing.

Â Â Â Â Â  (e) From the fee imposed under the schedule established under subsection (2)(c) of this section, any person whose property is exempt from taxation under ORS 307.090.

Â Â Â Â Â  (f) Natural gas unless stored in liquefied form for nonvehicular use in quantities greater than 200 cubic feet.

Â Â Â Â Â  (5)(a) Except as provided in paragraph (b) of this subsection, propane, butane and blended or compounded petroleum products produced by processes other than the refining of crude oil and for nonvehicle use are not exempt from the fees imposed by subsection (2) of this section.

Â Â Â Â Â  (b) Propane produced by processes other than the refining of crude oil and for nonvehicle use is exempt from the fee imposed by subsection (2)(b) of this section.

Â Â Â Â Â  (6) Local government assessments of hazardous substance fees based on quantity or the hazardous substance survey shall be used solely to supplement and not to duplicate the State Fire MarshalÂs programs under ORS 453.307 to 453.414 and shall be billed and collected only through contract with the State Fire Marshal. A local government shall not charge any fee under its program for a hazardous substance for which an employer pays a registration fee to the State Fire Marshal under subsection (2) of this section.

Â Â Â Â Â  (7) The State Fire Marshal shall not enter into a contract with a local government under subsection (6) of this section unless the local government meets the following requirements:

Â Â Â Â Â  (a) The local government certifies that the revenue from the local hazardous substance fee will be used solely to supplement and not duplicate the State Fire MarshalÂs programs under ORS 453.307 to 453.414;

Â Â Â Â Â  (b) The local hazardous substance fee system is structured to be compatible with the fee schedule adopted under subsection (2)(a) of this section;

Â Â Â Â Â  (c) The local hazardous substance fee system will not raise moneys in excess of that needed to carry out the local governmentÂs supplemental community right to know programs; and

Â Â Â Â Â  (d) The contract under this section shall include:

Â Â Â Â Â  (A) Provisions that ensure that the local government pays the portion of the costs that may be attributed to its fee assessment program; and

Â Â Â Â Â  (B) Conditions that require the local government to bear all costs related to collection of its fee, including but not limited to costs associated with conducting hearings or appeals on the fee.

Â Â Â Â Â  (8) In addition to collecting the fees due to the State Fire Marshal under this section, the Department of Revenue also may collect the fees authorized for collection under a contract established under subsection (6) of this section. The Department of Revenue shall determine the amount to be distributed to each local government according to fee assessment totals provided by the State Fire Marshal for each local government for whom the State Fire Marshal has contracted to assess a fee. [1989 c.833 Â§124; 1991 c.804 Â§2; 2003 c.95 Â§1]

Â Â Â Â Â  453.404 Extension of payment date. (1) The State Fire Marshal for good cause may extend, for not to exceed one month, the time for payment of the fee due under ORS 453.396 to 453.414. The extension may be granted at any time if a written request is filed with the State Fire Marshal within or prior to the period for which the extension may be granted. If the time for payment is extended at the request of a person, interest at the rate established under ORS 305.220, for each month, or fraction of a month, from the time the payment was originally due to the time payment is actually made, shall be added and paid.

Â Â Â Â Â  (2) If the person fails to pay the amount due, the State Fire Marshal may either:

Â Â Â Â Â  (a) Bring an action for the recovery of the fee due; or

Â Â Â Â Â  (b) Initiate a contested case hearing according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (3) Notwithstanding any provision of ORS chapter 183, nothing in subsection (2) of this section shall be considered to require the State Fire Marshal to conduct a contested case hearing as a prerequisite to bringing an action under subsection (2)(a) of this section. [1989 c.833 Â§125]

Â Â Â Â Â  453.405 [1971 c.609 Â§21; 1973 c.687 Â§2; 1975 c.606 Â§32; renumbered 469.420]

Â Â Â Â Â  453.406 Records of hazardous substance possessed; examinations. (1) Every person who possesses a hazardous substance shall keep at its registered place of business complete and accurate records for each facility of any hazardous substance purchased by, or brought in or caused to be brought in to the facility, or stored, used or manufactured at the facility.

Â Â Â Â Â  (2) The State Fire Marshal or an authorized representative of the State Fire Marshal, upon oral or written reasonable notice, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 453.396 to 453.414. [1989 c.833 Â§126]

Â Â Â Â Â  453.408 Rules. (1) The Department of Revenue, in consultation with the State Fire Marshal, is authorized to establish those rules and procedures for the implementation and enforcement of ORS 453.396 to 453.414 that are consistent with its provisions and are considered necessary and appropriate.

Â Â Â Â Â  (2) The State Fire Marshal by rule may add persons or substances to or exempt persons or substances from liability for the fee imposed under ORS 453.396 to 453.414 to conform to the reporting requirements established by the State Fire Marshal under the Community Right to Know and Protection Act.

Â Â Â Â Â  (3) Before final adoption of initial rules to carry out the provisions of ORS 453.396 to 453.414 or subsequent amendment of the initial fee schedules established under ORS 453.398, the State Fire Marshal shall obtain prior approval of the fees by the Oregon Department of Administrative Services and shall submit a report to the Emergency Board prior to adopting the fees. The fees established under ORS 453.396 to 453.414 shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees shall not exceed the cost of the program. [1989 c.833 Â§Â§127,131,134; 1991 c.703 Â§11]

Â Â Â Â Â  453.410 Application of ORS chapters 305 and 314. The provisions of ORS chapters 305 and 314 as to liens, delinquencies, claims for refund, issuance of refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, cancellation, waiver, reduction or compromise of fees, penalties or interest, subpoenaing and examining witnesses and books and papers, and the issuance of warrants and the procedures relating thereto, shall apply to the collection of fees, penalties and interest by the Department of Revenue under ORS 453.396 to 453.414, except where the context requires otherwise. [1989 c.833 Â§128; 1995 c.650 Â§54]

Â Â Â Â Â  453.412 Deposit and distribution of moneys received from fees. All moneys received by the Department of Revenue under ORS 453.396 to 453.414 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of administration expenses incurred by the department in the administration of ORS 453.396 to 453.414 and of refunds or credits arising from erroneous overpayments, the balance of the money shall be distributed according to the provisions of ORS 453.402. Moneys collected under ORS 453.396 to 453.414 and credited to the Orphan Site Account shall not be used for removal or remedial action costs at solid waste disposal sites for which a fee is collected under ORS 459.311 or 459.236. [1989 c.833 Â§129]

Â Â Â Â Â  453.414 Exemption for local government; circumstances allowing. Nothing in ORS 453.396 to 453.412 shall require units of local government to pay a fee imposed under the schedules established under ORS 453.402 (2)(a) and (b) because of the use of material which would otherwise be subject to a fee under ORS 453.396 to 453.414, if the use of such material by the unit of local government is specifically required by a state or federal law or rule or if the use of such material is reasonably necessary to enable the unit of local government to meet a standard imposed by state or federal law or rule, or is the by-product of processes employed to meet a standard imposed by state or federal rule or law. [1989 c.833 Â§135]

Â Â Â Â Â  453.415 [1971 c.609 Â§13; 1975 c.606 Â§33; renumbered 469.430]

Â Â Â Â Â  453.425 [1971 c.609 Â§23; renumbered 469.440]

Â Â Â Â Â  453.435 [1971 c.609 Â§5; 1975 c.606 Â§34; renumbered 469.450]

Â Â Â Â Â  453.445 [1971 c.609 Â§19; 1975 c.606 Â§35; renumbered 469.460]

Â Â Â Â Â  453.455 [1971 c.609 Â§6; 1975 c.606 Â§36; renumbered 469.470]

Â Â Â Â Â  453.465 [1971 c.609 Â§16; repealed by 1975 c.606 Â§60]

Â Â Â Â Â  453.475 [1971 c.609 Â§17; 1975 c.606 Â§37; renumbered 469.480]

Â Â Â Â Â  453.485 [1971 c.609 Â§21a; repealed by 1975 c.606 Â§60]

Â Â Â Â Â  453.495 [1971 c.609 Â§6a; renumbered 469.490]

Â Â Â Â Â  453.505 [1971 c.609 Â§14; 1975 c.606 Â§38; renumbered 469.500]

Â Â Â Â Â  453.510 [1985 c.696 Â§Â§4,7; 1987 c.597 Â§4; 1989 c.6 Â§13; 1989 c.171 Â§57; 1993 c.187 Â§27; 1995 c.162 Â§84; 1997 c.249 Â§152; 1997 c.632 Â§8; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.515 [1971 c.609 Â§7; 1975 c.606 Â§39; renumbered 469.510]

Â Â Â Â Â  453.517 [1987 c.597 Â§2; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.520 State Fire Marshal as state emergency response commission. (1) The Governor shall designate the office of the State Fire Marshal as the state emergency response commission as required by the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.).

Â Â Â Â Â  (2) The office shall:

Â Â Â Â Â  (a) Provide, in a timely manner, advice to a state agency that is required to consult with the office about programs that involve hazardous materials or hazardous substances; and

Â Â Â Â Â  (b) Undertake all duties of a state emergency response commission required by the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.) including but not limited to:

Â Â Â Â Â  (A) Designating emergency planning districts;

Â Â Â Â Â  (B) Establishing local emergency planning committees within emergency planning districts and appointing members to the local emergency planning committees; and

Â Â Â Â Â  (C) Providing comments on local emergency plans. [1987 c.597 Â§1; 2005 c.825 Â§14; 2007 c.71 Â§139]

Â Â Â Â Â  453.525 [1971 c.609 Â§18; 1975 c.606 Â§40; renumbered 469.520]

Â Â Â Â Â  453.527 [1987 c.597 Â§3; 1993 c.187 Â§28; repealed by 2005 c.825 Â§19]

Â Â Â Â Â  453.535 [1971 c.609 Â§15; 1975 c.606 Â§41; renumbered 469.530]

Â Â Â Â Â  453.545 [1971 c.609 Â§25; 1975 c.606 Â§42; renumbered 469.540]

Â Â Â Â Â  453.555 [1971 c.609 Â§26; 1975 c.606 Â§43; renumbered 469.550]

Â Â Â Â Â  453.565 [1971 c.609 Â§20; 1975 c.606 Â§44; renumbered 469.560]

Â Â Â Â Â  453.575 [1971 c.609 Â§24; renumbered 469.570]

Â Â Â Â Â  453.590 [1973 c.246 Â§1; 1975 c.606 Â§45; renumbered 453.765]

Â Â Â Â Â  453.595 [1973 c.246 Â§3; renumbered 453.770]

RADIATION SOURCES

(Generally)

Â Â Â Â Â  453.605 Definitions for ORS 453.605 to 453.800. In ORS 453.605 to 453.800, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBy-product materialÂ means radioactive material, other than special nuclear material, that is yielded or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of Human Services.

Â Â Â Â Â  (4) ÂElectronic productÂ means any manufactured product or device or component part of such a product or device that has an electronic circuit which during operation can generate or emit a physical field of radiation, such as, but not limited to microwave ovens, laser systems or diathermy machines.

Â Â Â Â Â  (5) ÂFederal governmentÂ means the
United States
or any agency or instrumentality of the
United States
.

Â Â Â Â Â  (6) ÂGeneral licenseÂ means a license, effective under rules of the department without the filing of an application, to acquire, own, possess, use or transfer a device or equipment that produces radiation, or a quantity of, or a device or equipment that utilizes, by-product material, source material, special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (7) ÂPersonÂ means any of the following other than the United States Atomic Energy Commission or any successor thereto:

Â Â Â Â Â  (a) Individual, group, association, firm, partnership, corporation, trust, estate, agency or public or private institution;

Â Â Â Â Â  (b) Political subdivision or agency of this state;

Â Â Â Â Â  (c) State other than this state or any political subdivision or agency of a state other than this state; or

Â Â Â Â Â  (d) The legal successor, representative, agent or agency of a person listed in paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (8) ÂRadiationÂ means:

Â Â Â Â Â  (a) Ionizing radiation including gamma rays, X-rays, alpha and beta particles, protons, neutrons and other atomic or nuclear particles or rays.

Â Â Â Â Â  (b) Any electromagnetic radiation that can be generated during the operations of electronic products and that the department has determined to present a biological hazard to the occupational or public health and safety but does not mean electromagnetic radiation that can be generated during the operation of an electronic product that is licensed by the Federal Communications Commission.

Â Â Â Â Â  (c) Any sonic, ultrasonic or infrasonic waves that are emitted from an electronic product as a result of the operation of an electronic circuit in such product and that the department has determined to present a biological hazard to the occupational or public health and safety.

Â Â Â Â Â  (9) ÂSource materialÂ means:

Â Â Â Â Â  (a) Uranium, thorium or any other material that the department declares to be essential to the production of special nuclear material by an order made after the United States Atomic Energy Commission or any successor thereto has determined the material to be source material; or

Â Â Â Â Â  (b)
Ore
that contains such a concentration of one or more materials mentioned in paragraph (a) of this subsection that the department declares the ore to be essential to the production of special nuclear material by an order made after the United States Atomic Energy Commission or any successor thereto has determined such ore to be source material.

Â Â Â Â Â  (10) ÂSpecial nuclear materialÂ means any of the following that is not source material:

Â Â Â Â Â  (a) Plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, or any other material that the department declares to be capable of releasing substantial quantities of atomic energy by an order made after the United States Atomic Energy Commission or any successor thereto has determined the material to be special nuclear material.

Â Â Â Â Â  (b) Material artificially enriched by any material mentioned in paragraph (a) of this subsection.

Â Â Â Â Â  (11) ÂSpecific licenseÂ means a license, issued after application, to receive, acquire, own, possess, use, manufacture, produce or transfer a device or equipment that produces radiation, or a quantity of, or a device or equipment that utilizes, by-product material, source material or special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (12) ÂX-ray machineÂ means a device or equipment that produces radiation when in operation but does not utilize by-product material, source material, special nuclear material or other radioactive material that occurs naturally or is produced artificially.

Â Â Â Â Â  (13) ÂX-ray machine registrationÂ means an authorization granted by the department allowing the operation of an X-ray machine. [1961 c.664 Â§3; 1973 c.90 Â§1; 1995 c.444 Â§12; 2001 c.900 Â§258]

Â Â Â Â Â  453.610 [1957 c.399 Â§2; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.615 Statement of policy. It is the policy of the State of
Oregon
in furtherance of its responsibility to protect the public health and safety:

Â Â Â Â Â  (1) To institute and maintain a regulatory program for radiation sources so as to provide for:

Â Â Â Â Â  (a) Compatibility with the standards and regulatory programs of the federal government;

Â Â Â Â Â  (b) An integrated effective system of regulation within the state; and

Â Â Â Â Â  (c) A system consonant insofar as possible with those of other states; and

Â Â Â Â Â  (2) To institute and maintain a program to permit development and utilization of radiation sources for peaceful purposes consistent with the health and safety of the public. [1961 c.664 Â§1]

Â Â Â Â Â  453.620 [1957 c.399 Â§1; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.625 Purpose of ORS 453.605 to 453.800. It is the purpose of ORS 453.605 to 453.800 to effectuate the policies set forth in ORS 453.615 by providing for:

Â Â Â Â Â  (1) A program of effective regulation of radiation sources for the protection of the occupational and public health and safety;

Â Â Â Â Â  (2) A program to promote an orderly regulatory pattern within the state, among the states and between the federal government and this state and to facilitate intergovernmental cooperation with respect to use and regulation of radiation sources to the end that duplication of regulation may be minimized;

Â Â Â Â Â  (3) A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to by-product materials, source materials and special nuclear materials; and

Â Â Â Â Â  (4) A program to permit maximum utilization of radiation sources consistent with the health and safety of the public. [1961 c.664 Â§2]

Â Â Â Â Â  453.630 [1957 c.399 Â§Â§3,4; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.635 State Radiation Control Agency; duties; applicability of ORS 453.605 to 453.800. (1) The Department of Human Services is the State Radiation Control Agency, but ORS 453.605 to 453.800 do not apply to a radiation source while it is being transported on a railroad car or in a motor vehicle subject to and in conformity with rules adopted by the Department of Transportation nor do they apply to any matter other than transportation of radiation sources within the authority of the Energy Facility Siting Council under ORS chapter 469. To protect occupational and public health and safety against radiation hazards the Department of Human Services shall:

Â Â Â Â Â  (a) Develop programs to evaluate hazards associated with the use of radiation sources; and

Â Â Â Â Â  (b) With due regard for compatibility with the regulatory programs of the federal government, promulgate standards and make reasonable regulations relating to registration, licensing, use, handling, transport, storage, disposal, other than disposal regulated by ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930, and control of radiation sources, including but not limited to by-product materials, source materials and special nuclear materials.

Â Â Â Â Â  (2) To protect occupational and public health and safety against radiation hazards the department or its authorized representative may:

Â Â Â Â Â  (a) Advise, consult and cooperate with other agencies of this state, the federal government, other states, interstate agencies, political subdivisions of this state or other states and with groups concerned with control of radiation sources;

Â Â Â Â Â  (b) Encourage, participate in or conduct studies, investigations, training, research or demonstrations relating to control of radiation sources;

Â Â Â Â Â  (c) Accept and administer loans, grants or other funds or gifts, conditional or otherwise, from the federal government or from any other source, public or private;

Â Â Â Â Â  (d) Collect and disseminate information relating to control of radiation sources; and

Â Â Â Â Â  (e) Subject to any applicable provision of the State Personnel Relations Law, appoint officers and employees and prescribe their duties and fix their compensation. [1961 c.664 Â§4; 1971 c.699 Â§17; 1977 c.796 Â§6; 1995 c.733 Â§44]

Â Â Â Â Â  453.640 [1957 c.399 Â§5; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.645 Radiation Advisory Committee; composition; compensation and expenses. The Director of Human Services shall appoint a Radiation Advisory Committee to advise the Department of Human Services on matters relating to radiological health and radiation protection. The committee shall consist of eight persons who because of their training and experience are qualified to advise the department on such matters and they shall serve at the pleasure of the director. The members of the Radiation Advisory Committee are entitled to compensation and expenses as provided in ORS 292.495. [1961 c.664 Â§4a; 1969 c.314 Â§47; 1973 c.90 Â§2]

Â Â Â Â Â  453.650 [1957 c.399 Â§6; repealed by 1961 c.664 Â§16]

Â Â Â Â Â  453.655 License or registration required for radiation source. When under ORS 453.605 to 453.800 a license or registration or both, as the case may be, is required for that purpose, no person shall receive, acquire, own, possess, use, manufacture, produce or transfer any radiation source without the license or registration or both, as the case may be. [1961 c.664 Â§6]

Â Â Â Â Â  453.665 Licenses; application; modifications; exemptions; rules. (1) Subject to subsection (2) of this section, the Department of Human Services shall provide for the issuance, allowance, modification, amendment, revision, suspension and revocation of general and specific licenses that relate to by-product materials, source materials or special nuclear materials and to devices or equipment that utilize any of those materials. The department may not require a specific license for the use of an X-ray machine within the limits of the license by a licensed dentist, chiropodist or veterinarian or by a person licensed to practice medicine, surgery, osteopathy, chiropractic, naturopathic medicine or any other system or method of healing. Otherwise the department may require registration or a general or specific license or both registration and a general or specific license with respect to any radiation source.

Â Â Â Â Â  (2)(a) Each application for a specific license shall be in writing and shall state such information as the department by rule determines both to be necessary to decide the applicantÂs technical, insurance, financial or other qualifications and to be reasonable and necessary to protect occupational and public health and safety. At any time after the filing of the application for and before the expiration of a specific license the department may require further written statements, and may cause inspections to be made as the department considers necessary, to determine whether the license should be granted, denied, modified, amended, revised, suspended or revoked. An application for a specific license or any statement relating to that application or to any license must be signed by the applicant or licensee.

Â Â Â Â Â  (b) Each license shall be in such form and contain terms and conditions the department considers necessary to protect the occupational and public health and safety.

Â Â Â Â Â  (c) A general or specific license or right to possess or use a radiation source under a general or specific license may not be assigned in any manner without the approval of the department.

Â Â Â Â Â  (d) The terms and conditions of any general or specific license may be modified, amended or revised by rule or order.

Â Â Â Â Â  (e) Subject to any requirement for registration, the department may by rule recognize a license from any other state or from the federal government as compliance with a license requirement of this section or of ORS 453.635.

Â Â Â Â Â  (f) When the department finds that a radiation source, a use of a radiation source, a user of a radiation source or a class of such sources, uses or users will not constitute a significant risk to the health and safety of the public, the department may exempt the source, use, user or class, as the case may be, from any requirement for registration or a license. [1961 c.664 Â§5; 2005 c.21 Â§1]

Â Â Â Â Â  453.670 [1969 c.304 Â§2; 1973 c.182 Â§10; 1979 c.696 Â§9; 1989 c.436 Â§1; 1993 c.728 Â§1; 1995 c.444 Â§13; renumbered 453.757 in 1995]

Â Â Â Â Â  453.675 State assumption of federal responsibility for radiation sources; effect of federal licenses. (1) When in the opinion of the Governor, such agreements will promote public health and safety and assist in the peaceful uses of radiation sources, the Governor on behalf of this state shall enter into agreements with the federal government providing for discontinuance of certain of the federal governmentÂs responsibilities with respect to radiation sources and the assumption thereof by this state.

Â Â Â Â Â  (2) When a person immediately before the effective date of an agreement under subsection (1) of this section has a license from the federal government to do anything which relates to by-product material, source material or special nuclear material and which on the effective date of the agreement is subject to the control of this state, the person shall be considered to have a like license under ORS 453.605 to 453.800 until the expiration date specified in the license from the federal government or until the end of the 90th day after the person receives notice from the Department of Human Services that the license will be considered expired, whichever is earlier. [1961 c.664 Â§7]

Â Â Â Â Â  453.685 Entry on property for inspection purposes; issuance of warrant; liability for entry. (1) The Director of Human Services may enter at any reasonable time upon any private or public property, with the permission of the owner or custodian, to determine whether there is compliance with ORS 453.605 to 453.800 and rules lawfully issued pursuant thereto. When such permission is not obtained or given, if the director has grounds to believe that a violation of ORS 453.605 to 453.800 or rules lawfully issued pursuant thereto exists, the director may apply to the proper judicial officer for a warrant to enter upon the property for purposes of inspection, search or seizure consonant with the scope of ORS 453.605 to 453.800; except that in a case where the director has grounds to believe that a violation of ORS 453.605 to 453.800 or rules pursuant thereto exists which presents a clear and present danger to the health, safety or security of the state or its citizens, the director may make such entry of property as is reasonable to abate the danger involved and for that purpose.

Â Â Â Â Â  (2) Upon application to the proper judicial officer for a warrant to enter property under this section, the judicial officer shall forthwith summarily determine whether or not grounds to issue such warrant exists, and if the judicial officer finds such exists, the judicial officer shall immediately issue a warrant authorizing entry by the director upon the described property for the purposes of ORS 453.605 to 453.800. The director shall not be liable for injury or damage resulting from the action taken or authorized in good faith and without malice under the apparent authority of this section, even though such action is later judicially determined to be unlawful. [1961 c.664 Â§8; 1973 c.90 Â§3]

Â Â Â Â Â  453.695 Records concerning radiation source; notice of exposure to radiation source. (1) When the Department of Human Services by regulation so requires, any person who possesses or uses a radiation source shall cause to be made, in the manner prescribed by the department, records relating to the receipt, storage, transfer and disposition of the source and to such other matters as the department prescribes.

Â Â Â Â Â  (2) Any person who possesses or uses a radiation source shall cause to be made, in the manner prescribed by the department, records showing the radiation exposure of any individual who is affected by such possession or use and for whom the department by regulation requires personnel monitoring.

Â Â Â Â Â  (3)(a) Each person who possesses or uses a radiation source and who has reason to believe that any individual has received from that source radiation exposure in excess of the maximum permissible exposure established for an individual by regulations of the department shall give that individual notice of the possible exposure with a copy of any record of the exposure.

Â Â Â Â Â  (b) Any person who possesses or uses a radiation source and who, in connection with that possession or use, employs an individual for whom the department by regulation requires personnel monitoring, in addition to any requirement of paragraph (a) of this subsection shall, if the individual so requests or if regulations of the department so require, give the individual a copy of the individualÂs personnel monitoring exposure record annually and at the end of the employment.

Â Â Â Â Â  (4) Upon the request of the department or its authorized representative, the custodian of any record required by this section shall give a copy of that record to the department or its authorized representative. [1961 c.664 Â§10]

Â Â Â Â Â  453.705 Impounding radiation source upon violation. When a radiation source is in the possession, custody or control of any person who is not equipped to observe or who fails to observe any applicable provision of or regulation pursuant to ORS 453.605 to 453.800, upon the issuance of an emergency order under ORS 453.807 the Department of Human Services or its authorized representative may cause that source to be impounded. [1961 c.664 Â§11; 1975 c.241 Â§1]

Â Â Â Â Â  453.715 Injunction against violation. When the Department of Human Services in writing notifies the Attorney General that, in the judgment of the department, a person has engaged or is about to engage in any act or practice that constitutes or will constitute a violation of any provision of or regulation pursuant to ORS 453.605 to 453.800, if the department so requests, the Attorney General shall apply to the circuit court for the county of that personÂs residence for an order enjoining such act or practice, or for an order directing compliance; and upon a showing by the department that that person has engaged or is about to engage in any such act or practice, the court may grant a permanent or temporary injunction or restraining order or other order. [1961 c.664 Â§12]

Â Â Â Â Â  453.725 [1961 c.664 Â§13; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  453.735 ORS 453.605 to 453.800 and rules supersede contrary laws or regulations. Each provision of ORS 453.605 to 453.800 or rules pursuant thereto supersedes any inconsistent provision of any ordinance, resolution, regulation, rule or order of any county, city, other political subdivision or public corporation of this state. [1961 c.664 Â§14; 1973 c.90 Â§4]

Â Â Â Â Â  453.745 Intergovernmental cooperation to control radiation sources. (1) Subject to the approval of the Governor, to protect the public health and safety and to assist in the peaceful uses of radiation sources the Department of Human Services may cooperate with the federal government, other states or interstate agencies to perform functions, including inspection, that relate to control of radiation sources.

Â Â Â Â Â  (2) The department may institute programs to qualify personnel to carry out the provisions of ORS 453.605 to 453.800 and may make those personnel available for participation with the federal government, other states or interstate agencies in any program in furtherance of the purposes of ORS 453.605 to 453.800. [1961 c.664 Â§9]

Â Â Â Â Â  453.750 [1975 c.241 Â§3; 1987 c.158 Â§85; renumbered 453.805 in 1995]

(X-ray Machines)

Â Â Â Â Â  453.752 X-ray machine registration; inspection and testing requirements; evidence of registration. (1) An X-ray machine may not be operated unless the X-ray machine has a valid X-ray machine registration.

Â Â Â Â Â  (2) Prior to issuance of an X-ray machine registration to a hospital, the X-ray machine shall be approved by an X-ray machine inspector employed by the Department of Human Services or inspected by an accredited radiology inspector. The inspector shall also review procedures used during X-ray machine operation and the adequacy of the physical surroundings and equipment used in conjunction with operation of the X-ray machine.

Â Â Â Â Â  (3) Prior to issuance of an X-ray machine registration to a facility other than a hospital, the X-ray machine shall be approved by an X-ray machine inspector employed by the department.

Â Â Â Â Â  (4) An accredited radiology inspector conducting a registration inspection on a hospital X-ray machine shall conduct information gathering tests in the manner required by the department. The inspector shall make calculations in the manner prescribed by the department and shall enter the results and such other information as the department may require on a form provided by the department.

Â Â Â Â Â  (5) The department shall evaluate the test results submitted by an accredited radiology inspector and shall grant a hospital X-ray machine registration provided that all standards adopted by rule of the department are met, a properly completed registration application has been submitted by the X-ray machine owner and all required fees have been paid.

Â Â Â Â Â  (6) When an X-ray machine is registered by the department, the department shall issue the X-ray machine owner a document, sticker, plate or other device selected by the department to evidence registration of the X-ray machine. [1995 c.444 Â§2; 2005 c.22 Â§327]

Â Â Â Â Â  453.754 Application for X-ray machine registration; renewal notice. (1) Each application for an X-ray machine registration shall be in writing and shall state such information as the Department of Human Services by regulation determines to be necessary. The application shall be accompanied by the registration fee due under ORS 453.757.

Â Â Â Â Â  (2) Not less than 90 nor more than 120 days prior to the expiration of an X-ray machine registration, the department shall mail notice to the X-ray machine owner of the pending expiration of the registration. The notice shall inform the owner of the requirements for renewing the registration. [1995 c.444 Â§4]

Â Â Â Â Â  453.755 [1971 c.734 Â§66; 1975 c.241 Â§2; renumbered 453.807 in 1995]

Â Â Â Â Â  453.757 X-ray machine biennial registration fee; annual license fees; use of fees; rules. (1) The Department of Human Services shall charge a biennial registration fee for a registration granted pursuant to ORS 453.752 in the following amounts for:

Â Â Â Â Â  (a) Hospital, radiological, chiropractic, osteopathic or medical X-ray machine, $228.

Â Â Â Â Â  (b) Hospital X-ray machine when X-ray machine inspection is performed by an accredited radiology inspector, $116.

Â Â Â Â Â  (c) Industrial or podiatry X-ray machine, $152.

Â Â Â Â Â  (d) Dental, academic or veterinary X-ray machine, $112.

Â Â Â Â Â  (e) Microwave oven repair facility, $112.

Â Â Â Â Â  (2) The Department of Human Services shall charge an annual license fee for a specific license granted pursuant to ORS 453.665 that may not exceed $3,000 as determined by rule of the Department of Human Services and approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (3) The fees prescribed by the Department of Human Services pursuant to subsections (1)(e) and (2) of this section are due and payable as prescribed by rule of the department.

Â Â Â Â Â  (4) The department shall impose a $264 fee for accreditation as a radiology inspector and a biennial renewal fee of $264.

Â Â Â Â Â  (5) All moneys received by the department under subsections (1)(e) and (2) of this section shall be paid into the State Treasury, deposited in the General Fund to the credit of the Public Health Account, and used exclusively by the department for the purposes of ORS 453.605 to 453.800. [Formerly 453.670; 2007 c.856 Â§2]

Â Â Â Â Â  Note: 453.757 was added to and made a part of 453.605 to 453.800 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  453.761 X-ray machine registration period; denial, conditioning, suspension or revocation of registration; termination. (1) An X-ray machine registration for a hospital radiological provider shall be valid for two years, expiring in the second year on the last day of the month of issuance.

Â Â Â Â Â  (2) An X-ray machine registration for a chiropractic, osteopathic or medical doctor office or clinic shall be valid for two years, expiring in the second year on the last day of the month of issuance.

Â Â Â Â Â  (3) An X-ray machine registration for a podiatry, dental or veterinary office or clinic or an academic or industrial facility shall be valid for two years, expiring in the second year on the last day of the month of issuance.

Â Â Â Â Â  (4) Notwithstanding subsection (1), (2) or (3) of this section, the Department of Human Services shall, at the request of the X-ray machine owner, adjust the registration expiration date of any X-ray machine to coincide with the registration expiration date of other X-ray machines registered to the machine owner. The department shall prorate the registration fee accordingly.

Â Â Â Â Â  (5) If an X-ray machine or the physical surroundings or equipment associated with the operation of the X-ray machine does not comply with one or more standards adopted by rule of the department, the department may deny the registration or may grant a provisional registration permitting temporary operation pending compliance with department standards.

Â Â Â Â Â  (6) The department may require that X-ray machines having a valid registration be repaired, calibrated or modified or the physical surroundings or equipment used in conjunction with the operation of the registered X-ray machine be changed to comply with new standards adopted by rule of the department provided that compliance prior to expiration of the registration is determined by the department to be necessary to protect occupational and public health and safety.

Â Â Â Â Â  (7) The department may deny, condition, suspend or revoke an X-ray machine registration if the department reasonably believes that the X-ray machine or the physical surroundings or equipment used in conjunction with the operation of the X-ray machine presents a danger to the health or safety of the operator or the public.

Â Â Â Â Â  (8) An X-ray machine registration shall terminate if the X-ray machine is relocated for use in a physical surrounding other than the physical surrounding the X-ray machine occupied when inspected. [1995 c.444 Â§3; 2007 c.856 Â§3]

Â Â Â Â Â  453.765 [Formerly 453.590; 1979 c.726 Â§1; renumbered 469.533]

Â Â Â Â Â  453.766 Prohibited conduct. A person shall not knowingly:

Â Â Â Â Â  (1) Misrepresent a device evidencing X-ray machine registration as evidencing the registration of a different X-ray machine.

Â Â Â Â Â  (2) Alter, obscure, deface or remove a device evidencing registration of an X-ray machine registration.

Â Â Â Â Â  (3) Operate an X-ray machine not having a valid X-ray machine registration. [1995 c.444 Â§5]

Â Â Â Â Â  453.770 [Formerly 453.595; 1979 c.726 Â§2; renumbered 469.536]

Â Â Â Â Â  453.771 Imposition of civil penalty for X-ray machine registration violations. Upon a complaint by any person, the Department of Human Services may investigate any alleged act prohibited by ORS 453.766. If, after investigation by a department-employed X-ray machine inspector, the department has reason to believe a prohibited act has been committed, the department may impose a civil penalty. Any person subject to a civil penalty under this section may request a hearing before the department. The hearing shall be conducted in accordance with ORS 183.413 to 183.470. [1995 c.444 Â§6]

Â Â Â Â Â  453.775 Duties of Department of Human Services pertaining to X-ray machines. The Department of Human Services shall:

Â Â Â Â Â  (1) Develop programs to evaluate hazards associated with the use of X-ray machines.

Â Â Â Â Â  (2) Promulgate standards and make reasonable regulations relating to the registration of X-ray machines, X-ray machine operation, physical surroundings and equipment related to the operation of X-ray machines, operator training and approved X-ray machine operating practices.

Â Â Â Â Â  (3) Collect and disseminate information relating to proper X-ray machine operation.

Â Â Â Â Â  (4) Provide technical assistance and safety information to X-ray machine users. [1995 c.444 Â§7]

(Radiology Inspectors)

Â Â Â Â Â  453.780 Radiology inspectors; license; minimum qualifications. (1) All applicants for accreditation as radiology inspectors shall possess at a minimum one of the following combinations of education and experience:

Â Â Â Â Â  (a) One year of experience and one of the following:

Â Â Â Â Â  (A) Certification by the American Board of Radiology or the American Board of Health Physics;

Â Â Â Â Â  (B) A doctoral degree in a physical or biological science; or

Â Â Â Â Â  (C) A Doctor of Medicine degree or a degree recognized by the Department of Human Services as an equally qualified health professional degree.

Â Â Â Â Â  (b) Two years of experience and a masterÂs degree in a physical or biological science.

Â Â Â Â Â  (c) Four years of experience and a bachelorÂs degree in a physical or biological science.

Â Â Â Â Â  (d) Six years of experience and an associateÂs degree in a physical or biological science.

Â Â Â Â Â  (2) Experience required of an applicant includes, but is not limited to, measuring ionizing radiation, evaluating radiation safety and documenting radiation protection needs.

Â Â Â Â Â  (3) In addition to meeting the education and experience requirements of this section, applicants shall be tested on knowledge of department rules governing the X-ray machine inspection program, including but not limited to safety requirements and inspection procedures. Applicants shall also complete such additional written or practical testing as the department may require.

Â Â Â Â Â  (4) A license shall not be issued to an applicant unless the applicant has paid all required fees. [1995 c.444 Â§8]

Â Â Â Â Â  453.785 Accreditation; renewal. (1) Accreditation as a radiology inspector shall be valid for two years and shall expire in the second year on the last day of the month of issuance unless renewed.

Â Â Â Â Â  (2) Accreditation may be renewed if the radiology inspector has complied with the continuing education requirements adopted by rule of the Department of Human Services and has paid the renewal fee. [1995 c.444 Â§9]

Â Â Â Â Â  453.790 Authority of Department of Human Services to condition, suspend, revoke or refuse to renew radiology inspector accreditation. The Department of Human Services may condition, suspend, revoke or refuse to renew accreditation of a radiology inspector for the following reasons:

Â Â Â Â Â  (1) Knowingly falsifying information included on the inspection report form supplied by the department.

Â Â Â Â Â  (2) Substantially failing to comply with department procedures.

Â Â Â Â Â  (3) Failing to meet department accuracy requirements.

Â Â Â Â Â  (4) Such other grounds as the department may establish by rule. [1995 c.444 Â§10]

Â Â Â Â Â  453.795 Duties of Department of Human Services pertaining to accreditation of radiology inspectors; rules. The Department of Human Services shall:

Â Â Â Â Â  (1) Develop testing, training and continuing education standards for accredited radiology inspectors.

Â Â Â Â Â  (2) Adopt rules for the proper inspection of X-ray machines for registration purposes and for regulating the professional activities of accredited radiology inspectors.

Â Â Â Â Â  (3) Develop and implement audit programs using department-employed X-ray machine inspectors to monitor accredited radiology inspector results and to monitor changes in the performance of registered X-ray machines during the registration period. No charge shall be made to an X-ray machine owner for an audit.

Â Â Â Â Â  (4) Investigate and resolve complaints against accredited radiology inspectors and their employers. [1995 c.444 Â§11]

Â Â Â Â Â  453.800 X-ray Machine Inspection Account; sources; use of moneys in account. (1) There is created in the General Fund of the State Treasury an X-ray Machine Inspection Account. Moneys credited to the account are continuously appropriated to the Department of Human Services for the carrying out of ORS 453.752 to 453.795.

Â Â Â Â Â  (2) All registration fees paid pursuant to ORS 453.757 (1) by owners of X-ray machines, all application or renewal fees paid by applicants for accreditation as radiology inspectors under ORS 453.757 (4) and all civil penalties collected under ORS 453.771 are credited to the X-ray Machine Inspection Account. [1995 c.444 Â§14]

Â Â Â Â Â  453.805 Elimination of radiation source danger; compelling compliance. (1) Whenever it appears to the Director of Human Services that a radiation source is presenting an imminent and substantial endangerment to the health or safety of persons, the director may, without the necessity of prior administrative procedures or hearing, enter an order requiring the person or persons responsible for the radiation source to immediately take such action as is necessary to eliminate the endangerment. The director shall, if requested, provide a prompt hearing after such order, in accordance with ORS chapter 183, after which the order shall be continued, modified or revoked.

Â Â Â Â Â  (2) If any person fails to comply with an order issued pursuant to subsection (1) of this section, the circuit court for the county in which the radiation source is located shall compel compliance with the order in the same manner as with an order of that court. [Formerly 453.750]

Â Â Â Â Â  453.807 When hearing required; procedure; rules. (1) Where the Department of Human Services proposes to refuse to issue or renew a license, to modify, amend, revise, revoke or suspend a license or to determine compliance with or grant exemption from a regulation of the department, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) Promulgation of rules, conduct of hearings, issuance of orders and judicial review of rules and orders shall be in accordance with ORS chapter 183. [Formerly 453.755]

Â Â Â Â Â  453.810 [1969 c.444 Â§1; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.820 [1969 c.444 Â§2; repealed by 1979 c.290 Â§7]

TRANSPORTATION OF HAZARDOUS SUBSTANCES AND RADIOACTIVE MATERIALS

Â Â Â Â Â  453.825 Department of Transportation plan for regulating transport of hazardous substances and radioactive waste. (1) The Department of Transportation shall coordinate development of a single plan and procedure for the regulation of the transportation of hazardous material and waste and radioactive material and waste in
Oregon
.

Â Â Â Â Â  (2) In developing the plan under subsection (1) of this section, the Department of Transportation shall cooperate with the office of the State Fire Marshal.

Â Â Â Â Â  (3) As used in this section, Âhazardous wasteÂ has the meaning given that term in ORS 466.005. [1985 c.696 Â§1; 2005 c.825 Â§15]

Â Â Â Â Â  453.830 [1969 c.444 Â§3; 1979 c.750 Â§1; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.835 Report to legislative committee. The Department of Transportation shall submit regular reports on progress made toward completion of the plans to a committee designated by the Speaker of the House and the President of the Senate. If no such committee is designated, the reports shall be submitted to the Emergency Board. [1985 c.696 Â§3]

Â Â Â Â Â  453.840 [1969 c.444 Â§4; repealed by 1979 c.290 Â§7]

Â Â Â Â Â  453.850 [1969 c.444 Â§5; repealed by 1979 c.290 Â§7]

CLEANUP OF TOXIC CONTAMINATION FROM ILLEGAL DRUG MANUFACTURING

Â Â Â Â Â  453.855 Purpose. It is the purpose of ORS 105.555, 431.175 and 453.855 to 453.912 to provide a just, equitable and practicable method, to be cumulative with and in addition to any other remedy provided by law, whereby property which endangers the life, safety or welfare of the general public or occupants of property because of toxic chemical contamination that may result from illegal drug manufacturing may be required to be decontaminated, vacated and secured against use, or demolished. [1989 c.915 Â§1]

Â Â Â Â Â  453.858 Definitions for ORS 453.855 to 453.912. As used in ORS 453.855 to 453.912:

Â Â Â Â Â  (1) ÂControlled substanceÂ does not include marijuana.

Â Â Â Â Â  (2) ÂIllegal drug manufacturing siteÂ means any property on which there is a reasonably clear possibility of contamination with chemicals associated with the manufacturing of controlled substances and:

Â Â Â Â Â  (a) Where activity involving the unauthorized manufacture of a controlled substance listed on Schedules I and II or any precursor chemical for such substances occurs; or

Â Â Â Â Â  (b) Wherein are kept, stored or located any of the devices, equipment, things or substances used for the unauthorized manufacture of a controlled substance listed on Schedules I and II.

Â Â Â Â Â  (3) ÂPropertyÂ means any:

Â Â Â Â Â  (a) Real property, improvements on real property or portions of the improvements;

Â Â Â Â Â  (b) Boat, trailer, motor vehicle or manufactured dwelling; or

Â Â Â Â Â  (c) Contents of the items listed in paragraph (a) or (b) of this subsection. [1989 c.915 Â§2; 1999 c.861 Â§1]

Â Â Â Â Â  453.861 Applicability. The provisions of ORS 105.555, 431.175 and 453.855 to 453.912 apply to any property that is known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe that the property has been used as an illegal drug manufacturing site. Nothing in ORS 105.555, 431.175 and 453.855 to 453.912 applies to property to the extent that the devices, equipment, things or substances that are used for delivery, manufacture or possession of a controlled substance are kept, stored or located in or on the property for the purpose of lawful sale or use of these items. [1989 c.915 Â§3; 1999 c.861 Â§4]

Â Â Â Â Â  453.864 Rules. The Director of Human Services shall adopt rules to carry out ORS 105.555, 431.175 and 453.855 to 453.912. The rules shall be developed in consultation with:

Â Â Â Â Â  (1) The State Fire Marshal or designee;

Â Â Â Â Â  (2) The director of the Poison Control and Drug Information Program of the Oregon Health and
Science
University
, or a designee thereof;

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality, or a designee thereof;

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services, or a designee thereof;

Â Â Â Â Â  (5) The Director of Transportation, or a designee thereof; and

Â Â Â Â Â  (6) Any other governmental agency determined appropriate by the Department of Human Services whose advice and information is necessary for the formulation of the rules authorized by this section. [1989 c.915 Â§6]

Â Â Â Â Â  453.867 Restriction on transfer of property used as illegal drug manufacturing site; contracts voidable. (1) Unless determined fit for use, pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 and rules of the Department of Human Services, or as authorized by ORS 453.870, no person shall transfer, sell, use or rent any property knowing or having reasonable grounds to believe it was used as an illegal drug manufacturing site.

Â Â Â Â Â  (2) All contracts, oral or written, for the transfer, sale, use or rent of property in violation of subsection (1) of this section are voidable between the parties, at the instance of the purchaser, transferee, user or renter. This subsection shall not make voidable any promissory note or other evidence of indebtedness or any mortgage, trust deed or other security interest securing such a promissory note or evidence of indebtedness, where such note or evidence and any such mortgage, trust deed or other security interest were given to a person other than the person transferring, selling, using or renting the property to induce such person to finance the transfer, sale, use or rental of the property. This section shall not impair obligations or duties required to be performed upon termination of a contract, as required by the provisions of the contract, including but not limited to payment of damages or return of refundable deposits. [1989 c.915 Â§4]

Â Â Â Â Â  453.870 Transfer allowed after full disclosure. (1) Any property that is not fit for use as determined under ORS 453.876 may be transferred or sold if full, written disclosure, as required by rules of the Department of Human Services, is made to the prospective purchaser, attached to the earnest money receipt, if any, and shall accompany but not be a part of the sale document nor be recorded. However, such property shall continue to be subject to the provisions of ORS 453.876, regardless of transfer or sale under this section.

Â Â Â Â Â  (2) Any transferee or purchaser who does not receive the notice described in subsection (1) of this section may set aside the transfer or sale as voidable and bring suit to recover damages for any losses incurred because of the failure to give such notice.

Â Â Â Â Â  (3) The transferor or seller of any property described in subsection (1) of this section shall notify the department of the transfer or sale as required by rule of the department. [1989 c.915 Â§5]

Â Â Â Â Â  453.873 Entry onto property; purposes; inspection. For the purposes of enforcement of ORS 105.555, 431.175 and 453.855 to 453.912, the Director of Human Services or a designee thereof or the State Fire Marshal or a designee thereof, upon presenting appropriate credentials and a warrant, if necessary, issued under ORS 431.175 to the owner or agent of the owner, may:

Â Â Â Â Â  (1) Enter, at reasonable times, any property that is known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe that the property has been used as an illegal drug manufacturing site.

Â Â Â Â Â  (2) Inspect, at reasonable times, within reasonable limits and in a reasonable manner, property known to have been used as an illegal drug manufacturing site or for which there are reasonable grounds to believe the property has been used as an illegal drug manufacturing site. [1989 c.915 Â§7; 1999 c.861 Â§5]

Â Â Â Â Â  453.876 Determination that property is not fit for use; appeal; notice to local residents. (1) The Director of Human Services or a designee thereof, the State Fire Marshal or a designee thereof or any law enforcement agency may determine that property is not fit for use pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 and applicable rules adopted by the Department of Human Services and may make that determination on site. The determination is effective immediately and renders the property not fit for use.

Â Â Â Â Â  (2) The owner may appeal the determination, to the agency that made the determination, within 30 working days after the determination, pursuant to rules of the agency, or to circuit court.

Â Â Â Â Â  (3) The appeal to the agency is not a contested case under ORS chapter 183. The question on appeal is limited to whether the site is an illegal drug manufacturing site.

Â Â Â Â Â  (4) If a determination that property is not fit for use is made under subsection (1) of this section, a local government or the state may provide notice that the real property has been determined to be an illegal drug manufacturing site and not fit for use to:

Â Â Â Â Â  (a) A person in each residence located within 300 feet of the real property if the real property is located within an urban growth boundary; or

Â Â Â Â Â  (b) A person in each residence located within one quarter mile of the real property if the real property is not located within an urban growth boundary.

Â Â Â Â Â  (5) The notice described in subsection (4) of this section shall be in writing and shall include:

Â Â Â Â Â  (a) The address of the real property that is determined to be not fit for use;

Â Â Â Â Â  (b) A statement that the determination is subject to appeal and that the real property may be determined to be fit for use if the appeal is successful or if the real property is certified as decontaminated;

Â Â Â Â Â  (c) The telephone number of the office of the Department of Human Services that is responsible for overseeing the decontamination of illegal drug manufacturing sites; and

Â Â Â Â Â  (d) The website for the Department of Human Services office responsible for overseeing the decontamination of illegal drug manufacturing sites that contains information on the dangers associated with real property that has been used as an illegal drug manufacturing site. [1989 c.915 Â§9; 1999 c.861 Â§2; 2003 c.559 Â§1]

Â Â Â Â Â  453.879 Director of the Department of Consumer and Business Services to be notified of determination. When the Director of Human Services or a designee thereof, the State Fire Marshal or designee thereof or any law enforcement agency makes a determination that property subject to ORS 105.555, 431.175 and 453.855 to 453.912 is not fit for use, the Director of Human Services or designee thereof shall notify the Director of the Department of Consumer and Business Services of the determination. The Director of the Department of Consumer and Business Services shall list the property as not fit for use until the Director of the Department of Consumer and Business Services is notified that the property has been certified by the Department of Human Services pursuant to ORS 453.885, or the initial determination is reversed on appeal, or the property is destroyed. Upon receipt of the certificate, the Director of the Department of Consumer and Business Services shall cause the property to be removed from the list described in this section. [1989 c.915 Â§10; 2003 c.14 Â§279]

Â Â Â Â Â  453.882 Contaminated property as public nuisance. The owner of property shall be considered to be maintaining a public nuisance subject to being enjoined or abated under ORS 105.550 to 105.600 if the property has been determined to be not fit for use under ORS 453.876 and the owner:

Â Â Â Â Â  (1) Allows the property to be used as if it were fit for use; or

Â Â Â Â Â  (2) Fails to have the property decontaminated and certified as fit for use under ORS 453.885 within 180 days after the determination under ORS 453.876. [1989 c.915 Â§12; 1999 c.168 Â§10; 2005 c.706 Â§2]

Â Â Â Â Â  453.885 Decontamination of property; certification process. (1) The owner of property determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912 who desires to have the property certified as fit for use may use the services of a contractor licensed by the Department of Human Services to decontaminate the property or, upon approval by the department, the owner, or an agent of the owner, may perform the decontamination work. The contractor, in coordination with the owner or agent of the owner, shall prepare and submit a written work plan for decontamination to the department. If the work plan is approved and the decontamination work is completed according to the plan and is properly documented, the department shall certify the property as having been decontaminated in compliance with rules of the department. Upon the completion of the work plan, the department shall require the licensed contractorÂs affidavit of compliance with the approved work plan.

Â Â Â Â Â  (2) The property owner shall notify the Director of the Department of Consumer and Business Services of the certification. No person who is not licensed by the Department of Human Services under ORS 105.555, 431.175 and 453.855 to 453.912 shall advertise to undertake or perform the work necessary to decontaminate property determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (3) Upon receipt of the certificate and a request by the property owner to remove the property from the list, the Director of the Department of Consumer and Business Services shall cause the property to be removed from the list. [1989 c.915 Â§11; 1999 c.861 Â§3]

Â Â Â Â Â  453.886 Notice by county or local government required before incurring costs; ownerÂs or lienholderÂs proposal for decontamination and certification; injunction to prevent use of property; priority for liens for costs incurred. (1) Before incurring costs to decontaminate a property that is a nuisance described in ORS 105.555 (1)(c) or to have the property certified as fit for use under ORS 453.885, a county or other local government shall give notice to each owner of record for the property and to each person that has a mortgage, trust deed or other lien on the property recorded in the county deed records. A notice given by the county or local government to an owner or lienholder shall allow the owner or lienholder not less than 60 days to respond.

Â Â Â Â Â  (2) An owner or lienholder making a timely response to a notice given under subsection (1) of this section may propose a course of action by the owner or lienholder to decontaminate and obtain certification of the property within a reasonable time. If the owner or lienholder proposes a course of action that may be reasonably expected to achieve the decontamination and certification of the property, except as provided in this subsection the county or other local government shall suspend other efforts to decontaminate or obtain certification of the property. This subsection does not prevent the county or local government from securing the property by obtaining an injunction against use of the property.

Â Â Â Â Â  (3) If more than one owner or lienholder proposes a reasonable course of action for a property, the county or other local government may require that the owners and lienholders proposing courses of action work together to decontaminate and obtain certification of the property. The county or local government may require an owner or lienholder to periodically report to the county or local government regarding efforts to carry out a course of action. The county or local government may resume efforts to decontaminate and obtain certification of a property if the county or local government determines, after opportunity for a hearing, that an owner or lienholder has failed to diligently pursue the course of action proposed by the owner or lienholder and to complete the course of action within a reasonable time.

Â Â Â Â Â  (4) A lien under ORS 105.585 (2) for costs incurred by the county or local government in decontaminating and obtaining certification of the property is superior to, has priority over and shall be fully satisfied before all other liens, judgments, mortgages, security interests or encumbrances on the property other than tax liens, regardless of the date of creating, filing or recording of the lien, judgment, mortgage, security interest or encumbrance, if the county or other local government incurs the cost after giving notice to owners and lienholders under subsection (1) of this section and:

Â Â Â Â Â  (a) No owner or lienholder provided a response on or before the 60th day after the giving of the notice; or

Â Â Â Â Â  (b) An owner or lienholder for the property timely responded to the notice with a proposed course of action for decontaminating and obtaining certification of the property, but failed to complete the course of action within:

Â Â Â Â Â  (A) Eight months after the notice date; or

Â Â Â Â Â  (B) A date more than eight months after the notice date that was agreed to by the county or local government that gave the notice and the owner or lienholder that timely responded to the notice. [2007 c.673 Â§1]

Â Â Â Â Â  Note: 453.886 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 453 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  453.888 License required to perform decontamination; procedure; grounds for denial, revocation or suspension of license; civil penalty; rules. (1) The Department of Human Services by rule shall establish performance standards for contractors under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (2) The department shall train and test, or may approve courses to train and test, contractorsÂ personnel on the essential elements in assessing premises used as an illegal drug manufacturing site to determine hazard reduction measures needed, techniques for adequately reducing contaminants, use of personal protective equipment and relevant federal regulations and state rules.

Â Â Â Â Â  (3) Upon the contractorÂs supervisory personnelÂs successful completion of the training and testing and the contractor having complied with the rules of the department and having paid the required fee, the contractor shall be licensed. Licenses are renewable biennially, as determined by rule of the department, upon supervisory personnelÂs successful completion of any required refresher course.

Â Â Â Â Â  (4) The department may deny, suspend or revoke the license of any contractor pursuant to ORS chapter 183 for:

Â Â Â Â Â  (a) Failing to:

Â Â Â Â Â  (A) Perform decontamination work under the supervision of trained personnel;

Â Â Â Â Â  (B) File a work plan;

Â Â Â Â Â  (C) Perform work pursuant to the plan;

Â Â Â Â Â  (D) Pay a civil penalty imposed under ORS 105.555, 431.175 and 453.855 to 453.912; or

Â Â Â Â Â  (E) Perform work that meets the requirements of ORS 453.903.

Â Â Â Â Â  (b) Committing fraud or misrepresentation in:

Â Â Â Â Â  (A) Applying for a license;

Â Â Â Â Â  (B) Seeking approval of a work plan; or

Â Â Â Â Â  (C) Documenting completion of the work to the department.

Â Â Â Â Â  (5) The department may impose a civil penalty not to exceed $500, in addition to or in lieu of license denial, suspension or revocation, pursuant to ORS chapter 183. [1989 c.915 Â§13; 1991 c.67 Â§126]

Â Â Â Â Â  453.891 Department of Human Services to provide information to licensed contractors and those planning to become licensed. Between the dates of scheduled training for contractors under ORS 453.888, the Department of Human Services shall be available to consult with licensed contractors, as well as those planning to become licensed, on information pertinent to illegal drug manufacturing sites, including but not limited to chemicals found at such sites and their toxicity, new or revised decontamination procedures, personal protective equipment and applicable federal regulations and state rules. [1989 c.915 Â§19]

Â Â Â Â Â  453.894 Licensing fees; rules. (1) The Department of Human Services shall establish by rule a schedule of fees for at least the following:

Â Â Â Â Â  (a) Initial licenses and renewal under ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (b) Training courses and examinations conducted by or on behalf of the department.

Â Â Â Â Â  (c) Reexaminations for failing the initial examinations.

Â Â Â Â Â  (d) Review of work plans.

Â Â Â Â Â  (2) The fees established under subsection (1) of this section shall be based upon the costs of the department in carrying out the provisions of ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (3) If a license renewal application and fee is not received by the department within 15 days after the expiration of the license, a penalty of $100 shall be added and collected.

Â Â Â Â Â  (4) The fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Public Health Account. Such moneys are continuously appropriated to the Department of Human Services to pay the departmentÂs expenses in administering the provisions of ORS 105.555, 431.175 and 453.855 to 453.912.

Â Â Â Â Â  (5) Subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, any fee or change shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. [1989 c.915 Â§14; 1991 c.703 Â§12; 1999 c.861 Â§8]

Â Â Â Â Â  453.897 Lists of licensed contractors to be made available. The Department of Human Services shall provide lists of the names of contractors licensed under ORS 105.555, 431.175 and 453.855 to 453.912 to the Director of the Department of Consumer and Business Services who shall distribute the lists to local building code enforcement agencies. The local agencies shall make the list available on request and shall supply a copy to any property owner whose property is determined to be not fit for use under ORS 105.555, 431.175 and 453.855 to 453.912. [1989 c.915 Â§15]

Â Â Â Â Â  453.900 Inspection of decontamination work; contracts to perform. The Department of Human Services may contract with state or local agencies or private persons to perform any inspection or to obtain any samples relative to determining the adequacy of decontamination work. [1989 c.915 Â§16]

Â Â Â Â Â  453.903 Evaluation of decontamination projects; civil penalty. The Department of Human Services shall evaluate annually a number of the property decontamination projects performed by licensed contractors to determine the adequacy of the decontamination work, using the services of an independent environmental contractor or state or local agency. If a project fails the evaluation and inspection, the contractor is subject to a civil penalty and license suspension that prohibits the contractor from performing additional work until deficiencies have been corrected on the project. Civil penalties under this section shall be imposed as provided in ORS 183.745. [1989 c.915 Â§18; 1991 c.734 Â§30]

Â Â Â Â Â  453.906 Condemnation or demolition of property; standards; rules. The Director of the Department of Consumer and Business Services shall adopt rules fixing uniform standards whereby local building code enforcement agencies may require that property determined under ORS 105.555, 431.175 and 453.855 to 453.912 to be not fit for use may be subject to action to condemn or demolish the property or to require the property be vacated or contents be removed from the property. [1989 c.915 Â§17]

Â Â Â Â Â  453.909 Authority of counties and cities. Counties and cities by ordinance may prohibit use or occupancy of or provide for regulation of any property so long as such prohibition or regulation is consistent with ORS 105.555, 431.175 and 453.855 to 453.912 and rules of the Department of Human Services. [1989 c.915 Â§20; 1999 c.861 Â§6]

Â Â Â Â Â  453.912 Governmental immunity from liability. The state and any local government, their officers, agents and employees shall not be liable for loss or injury resulting from the presence of any chemical or controlled substance at a site used to manufacture illegal drugs or from actions taken to carry out the provisions of ORS 105.555, 431.175 and 453.855 to 453.912 except for liability for damages resulting from gross negligence or intentional misconduct by the state or local government. [1989 c.915 Â§21]

PENALTIES

Â Â Â Â Â  453.990 Criminal penalties. (1) Any violation of ORS 453.175 or 453.185 or any rules of the State Board of Pharmacy thereunder is a Class C misdemeanor.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 453.005 to 453.135 is a Class B misdemeanor. A second and subsequent violation of any of the provisions of ORS 453.005 to 453.135 is a Class A misdemeanor.

Â Â Â Â Â  (3) Violation of any provision of ORS 453.605 to 453.800 is a Class A misdemeanor.

Â Â Â Â Â  (4) In addition to the provisions of ORS 453.882 regarding enjoinder and abatement, a person who knowingly uses property that has been determined to be not fit for use pursuant to ORS 105.555, 431.175 and 453.855 to 453.912 as if it were fit for use commits a Class B misdemeanor.

Â Â Â Â Â  (5) Violation of ORS 453.885 (2) is a Class B misdemeanor. [Subsection (10) enacted as 1961 c.664 Â§15; 1969 c.631 Â§15; subsection (6) enacted as 1971 c.409 Â§15; 1977 c.582 Â§52; subsection (4) enacted as 1989 c.915 Â§22; 1997 c.769 Â§2]

Â Â Â Â Â  453.992 [Amended by 1969 c.631 Â§16; 1977 c.582 Â§53; repealed by 1995 c.658 Â§127]

Â Â Â Â Â  453.994 [1971 c.609 Â§27; renumbered 469.992]

Â Â Â Â Â  453.995 Civil penalties. (1) In addition to any other liability or penalty provided by law, the Department of Human Services may impose a civil penalty on a person for violation of:

Â Â Â Â Â  (a) ORS 453.885; or

Â Â Â Â Â  (b) ORS 453.005 to 453.135 or rules adopted under ORS 453.005 to 453.135 by the department.

Â Â Â Â Â  (2) A civil penalty imposed under this section may not exceed $2,000.

Â Â Â Â Â  (3) ORS 183.745 applies to civil penalties imposed under this section. [1999 c.861 Â§7; 2005 c.496 Â§5]

Â Â Â Â Â  Note: 453.995 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 453 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 454

Chapter 454 Â Sewage Treatment and Disposal Systems

2007 EDITION

SEWAGE TREATMENT AND DISPOSAL SYSTEMS

PUBLIC HEALTH AND SAFETY

TREATMENT WORKS

454.010Â Â Â Â  Definitions for ORS 454.010 to 454.040

454.020Â Â Â Â  Compliance with state and federal standards; enforcement

454.025Â Â Â Â  Limitation on siting or constructing treatment works or discharge

454.030Â Â Â Â  Rates and charges to meet costs of treatment works; use of funds; enforcement

454.040Â Â Â Â  Determination of costs payable by users

454.050Â Â Â Â  Rules

454.060Â Â Â Â  Powers in addition to other municipal or commission powers

FINANCING OF DISPOSAL SYSTEMS

454.105Â Â Â Â  Definitions for ORS 454.105 to 454.175

454.115Â Â Â Â  Authority over disposal systems

454.125Â Â Â Â  Bond election

454.135Â Â Â Â  Bonds issued to finance disposal system

454.145Â Â Â Â  Bond content

454.155Â Â Â Â  Refunding bonds

454.165Â Â Â Â  Joint agreements for construction and financing of disposal systems

454.175Â Â Â Â  Agreements with industrial establishment

DISPOSAL OF SEWAGE; RATES AND CHARGES

454.205Â Â Â Â  ÂMunicipalityÂ defined

454.215Â Â Â Â  Authority over disposal systems

454.225Â Â Â Â  Rates and charges; collection

454.235Â Â Â Â  Election; bonds; when election required; compelling election; when bonds can be ordered sold

454.245Â Â Â Â  Serial bonds; term and content; interest; amount

454.255Â Â Â Â  Plans and cost estimates; examination by electors

CONSTRUCTION OF SEWAGE TREATMENT WORKS; PROVISION OF SERVICES

454.275Â Â Â Â  Definitions for ORS 454.275 to 454.380

454.280Â Â Â Â  Construction of treatment works by municipality; financing

454.285Â Â Â Â  Resolution or ordinance

454.290Â Â Â Â  Study; preliminary plans

454.295Â Â Â Â  Commission review; hearing; notice

454.300Â Â Â Â  Conduct of hearing; notice of issuance of findings; petition for argument

454.305Â Â Â Â  Effect of findings; exclusion of areas; filing of findings

454.310Â Â Â Â  Construction authorized upon commission approval; when connection may be required; final plans

454.317Â Â Â Â  Resolution or ordinance authorizing levy and collection of seepage charge

454.320Â Â Â Â  Hearing on resolution or ordinance; notice of levy

454.330Â Â Â Â  County to collect seepage charge for municipality

454.340Â Â Â Â  Use of seepage charge; credit for system development charge; seepage charge to cease if user fee imposed

454.350Â Â Â Â  Effect of ORS 454.317 to 454.350 on contracts between municipalities

454.360Â Â Â Â  Areawide 208 Plan as master plan for provision of sewage services

454.365Â Â Â Â  Safety net program to provide financial relief

454.370Â Â Â Â  Citizens sewer advisory committee; membership; duties

454.375Â Â Â Â  Filing documentation of sewer charges; prohibited charges

454.380Â Â Â Â  Limitation on spending for nonconstruction items; exception

ASSESSMENT DEFERRAL LOAN PROGRAM

454.430Â Â Â Â  Definitions for ORS 454.430 to 454.445

454.433Â Â Â Â  Policy

454.436Â Â Â Â  Assessment Deferral Loan Program Revolving Fund; uses; sources

454.439Â Â Â Â  Conditions for program; administrative expenses; priority; report

454.442Â Â Â Â  Application for loan; terms and conditions

454.445Â Â Â Â  Lien against assessed property; docket; enforcement

STATE AID FOR CONSTRUCTION OF MUNICIPAL SEWAGE TREATMENT WORKS

454.505Â Â Â Â  Definitions for ORS 454.505 to 454.535

454.515Â Â Â Â  Grants authorized; criteria considered

454.525Â Â Â Â  Contracts with municipalities; rules

454.535Â Â Â Â  Sewage Treatment Works Construction Account

REGULATION OF SUBSURFACE SEWAGE DISPOSAL

454.605Â Â Â Â  Definitions for ORS 454.605 to 454.755

454.607Â Â Â Â  Policy

454.610Â Â Â Â  Regulation of gray water discharge

454.615Â Â Â Â  Standards for sewage disposal systems and disposal facilities

454.625Â Â Â Â  Rules

454.635Â Â Â Â  Notice of violation; service; request for hearing; conduct of hearing; order

454.640Â Â Â Â  Contract agent enforcement of standards

454.645Â Â Â Â  Enforcement when health hazard exists

454.655Â Â Â Â  Permit required for construction; application; time limit; special application procedure for septic tank installation on parcel of 10 acres or more

454.657Â Â Â Â  Variance from subsurface sewage disposal system rules or standards; conditions; hearing

454.660Â Â Â Â  Delegation of variance powers; appeal; qualification of officers; hearing and decision

454.662Â Â Â Â  Variance fee; low income elderly exemption

454.665Â Â Â Â  Inspection of completed construction; certificate of satisfactory completion; appeal from denial or revocation of certificate

454.675Â Â Â Â  Exemptions; application to alterations or repairs

454.685Â Â Â Â  Order limiting or prohibiting construction of sewage disposal systems; factors to be considered

454.695Â Â Â Â  License required to perform sewage disposal services; application; rules

454.705Â Â Â Â  Bond; content; action on bond; notice of bond

454.710Â Â Â Â  Deposit in lieu of bond

454.715Â Â Â Â  Suspension or revocation of license

454.725Â Â Â Â  Contracts with local governments

454.745Â Â Â Â  Permit, service, report, variance and license fees; refund; waiver

454.755Â Â Â Â  Fees for certain reports on sewage disposal

SEPTAGE

454.782Â Â Â Â  Definitions for ORS 454.782 to 454.800

454.784Â Â Â Â  Policy

454.787Â Â Â Â  Findings

454.790Â Â Â Â  Permit or license required to collect, store, transport, treat, recycle or dispose of septage

454.792Â Â Â Â  Rules

454.795Â Â Â Â  County regulation of septage

454.797Â Â Â Â  Assessment of county for expenses of rulemaking

454.800Â Â Â Â  Land application of septage; permit requirements

REQUIRED CONNECTIONS

454.805Â Â Â Â  Assessment for installation costs

TREATMENT WORKS

Â Â Â Â Â  454.010 Definitions for ORS 454.010 to 454.040. As used in ORS 454.010 to 454.040, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConstructionÂ means any one or more of the following: Preliminary planning to determine the feasibility of treatment works, engineering, architectural, legal, fiscal, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other necessary actions, erection, building, acquisition, alteration, remodeling, improvement, or extension of treatment works, or the inspection or supervision of any of the foregoing items.

Â Â Â Â Â  (2) ÂIndustrial userÂ means a recipient of treatment works services for any liquid, gaseous, radioactive or solid waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business or from the development or recovery of any natural resources.

Â Â Â Â Â  (3) ÂMunicipalityÂ means any county, city, special service district or other governmental entity having authority to dispose of or treat or collect sewage, industrial wastes or other wastes, or any combination of two or more of the foregoing acting jointly.

Â Â Â Â Â  (4) ÂReplacementÂ means those expenditures for obtaining and installing equipment, accessories, or appurtenances during the useful life of the treatment works necessary to maintain the capacity and performance for which such works are designed and constructed.

Â Â Â Â Â  (5)(a) ÂTreatment worksÂ means any devices and systems used in the storage, treatment, recycling, and reclamation of municipal sewage or industrial wastes, of a liquid nature, necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including intercepting sewers, outfall sewers, sewage collection systems, pumping, power, and other equipment, and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any works, including site acquisition of the land that will be an integral part of residues resulting from such treatment.

Â Â Â Â Â  (b) In addition to the definition contained in paragraph (a) of this subsection, Âtreatment worksÂ means any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of municipal waste, including storm water runoff, or industrial waste, including waste in combined storm water and sanitary sewer systems. [1973 c.101 Â§2]

Â Â Â Â Â  454.020 Compliance with state and federal standards; enforcement. The Environmental Quality Commission may require each user of the treatment works of a municipality to comply with the toxic and pretreatment effluent standards and inspection, monitoring and entry requirements of the Federal Water Pollution Control Act, as enacted by Congress, October 18, 1972, and acts amendatory thereof or supplementary thereto, and federal regulations and guidelines issued pursuant thereto. The commission may institute actions or proceedings for legal or equitable remedies to enforce such compliance. [1973 c.101 Â§5; 1979 c.284 Â§146]

Â Â Â Â Â  454.025 Limitation on siting or constructing treatment works or discharge. After January 1, 1991, no point source sewage treatment discharge shall be sited or constructed in the area generally defined as the
Abernethy
Creek
Basin
in
Clackamas
County
. [1991 c.849 Â§2]

Â Â Â Â Â  454.030 Rates and charges to meet costs of treatment works; use of funds; enforcement. (1) A municipality is authorized to adopt a system of charges and rates to assure that each recipient of treatment works services within the municipalityÂs jurisdiction or service area will pay its proportionate share of the costs of operation, maintenance and replacement of any treatment works facilities or services provided by the municipality.

Â Â Â Â Â  (2) A municipality is authorized to require industrial users of its treatment works to pay to the municipality that portion of the cost of construction of the treatment works which is allocable to the treatment of such industrial userÂs wastes. The Department of Environmental Quality is authorized to determine whether the payment required of the industrial user for the portion of the cost of the construction of the treatment works is properly allocable to the treatment of the industrial userÂs wastes.

Â Â Â Â Â  (3) A municipality is authorized to retain the amounts of the revenues derived from the payment of costs by industrial users of its treatment works services and expend such revenues, together with interest thereon, for:

Â Â Â Â Â  (a) Repayment to applicable agencies of government of any grants or loans made to the municipality for construction of the treatment works; and

Â Â Â Â Â  (b) Future expansion and reconstruction of the treatment works; and

Â Â Â Â Â  (c) Other municipal purposes.

Â Â Â Â Â  (4) A municipality shall keep records, financial statements and books regarding its rates and charges and amounts collected on account of its treatment works and how such revenues are allocated. The Department of Environmental Quality may inspect such records, financial statements and books, audit them, or cause them to be audited, at such intervals as deemed necessary.

Â Â Â Â Â  (5) In the event a municipality fails, neglects or refuses when required by the Environmental Quality Commission to adopt the system of charges and rates authorized by this section, or fails, neglects or refuses to comply with ORS 454.010 to 454.060, the commission may adopt a system of charges and rates as provided for in subsection (1) of this section and collect, administer and apply such revenues for the purposes of subsection (3) of this section.

Â Â Â Â Â  (6) In lieu of proceeding in the manner set forth in subsection (5) of this section, the commission may institute actions or proceedings for legal or equitable remedies to enforce compliance with, or restrain violations of, ORS 454.010 to 454.060. [1973 c.101 Â§3; 1979 c.284 Â§147]

Â Â Â Â Â  454.040 Determination of costs payable by users. In determining the amount of treatment works costs to be paid by recipients of treatment works services, the municipality or, if applicable, the Environmental Quality Commission shall consider the strength, volume, types and delivery flow rate characteristics of the waste; the nature, location and type of treatment works; the receiving waters; and such other factors as deemed necessary. [1973 c.101 Â§4]

Â Â Â Â Â  454.050 Rules. The Environmental Quality Commission may adopt, modify or repeal rules, pursuant to ORS chapter 183, for the administration and implementation of ORS 454.010 to 454.060. [1973 c.101 Â§6]

Â Â Â Â Â  454.060 Powers in addition to other municipal or commission powers. The powers and authority granted to a municipality or the Environmental Quality Commission by ORS 454.010 to 454.050 are in addition to, and not in lieu of, or derogation of any other powers and authority vested in a municipality or the commission pursuant to law. [1973 c.101 Â§7]

FINANCING OF DISPOSAL SYSTEMS

Â Â Â Â Â  454.105 Definitions for ORS 454.105 to 454.175. As used in ORS 454.105 to 454.175, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDisposal systemÂ means that term as defined in ORS 468B.005.

Â Â Â Â Â  (2) ÂMunicipalityÂ means a city, county, county service district, sanitary authority or sanitary district. [Formerly 449.405]

Â Â Â Â Â  454.115 Authority over disposal systems. (1) In order to facilitate the abatement, elimination or control of the pollution of waters and streams, any municipality may:

Â Â Â Â Â  (a) Construct, reconstruct, improve, extend, repair, equip or acquire disposal systems, within or without the municipality.

Â Â Â Â Â  (b) Accept grants or loans or other aid from the
United States
or any other source.

Â Â Â Â Â  (c) Enter into all necessary agreements.

Â Â Â Â Â  (d) Issue revenue bonds of the municipality without limitation as to amount.

Â Â Â Â Â  (2) The powers conferred by ORS 454.105 to 454.175 are in addition to and supplemental to the powers conferred by any other law and not in substitution for any right, powers or privileges vested in a municipality. [Formerly 449.410]

Â Â Â Â Â  454.125 Bond election. Before any bonds may be issued under ORS 454.115, their issuance must first be approved by a majority of the electors voting on the proposition at either a general election or at a special election, to be called, held and conducted in the same manner as special elections on the proposition of issuing general obligation bonds. [Formerly 449.415]

Â Â Â Â Â  454.135 Bonds issued to finance disposal system. (1) The bonds issued under ORS 454.115 shall be payable from that portion of the earnings of the disposal system of the municipality which is pledged to their payment, and they shall have a lien of such priority on the earnings as is specified in the proceedings providing for their issuance.

Â Â Â Â Â  (2) The governing body may provide that the bonds, or such ones thereof as may be specified, shall, to the extent and in the manner prescribed, be subordinated and be junior in standing, with respect to their payment of principal, interest and security, to such other bonds of the municipality as are designated.

Â Â Â Â Â  (3) The bonds shall bear such date, may be issued in such amounts, may be in such denominations, may mature in such amounts and at such time, shall be payable at such place, may be redeemable, either with or without premium, or nonredeemable, may carry such registration privileges, and may be executed by such officers and in such manner as is prescribed by the governing body.

Â Â Â Â Â  (4) In case any of the officers whose signatures appear on the bonds or coupons cease to be officers before delivery of the bonds, the signatures, whether manual or facsimile shall, nevertheless, be valid and sufficient for all purposes, the same as if such officers had remained in office until delivery.

Â Â Â Â Â  (5) The bonds so issued shall bear interest at a rate to be fixed by the governing body payable at times to be fixed by the governing body.

Â Â Â Â Â  (6) The bonds shall be sold at public sale. However, they may be sold at private sale to the
United States
or to the State of
Oregon
or any of their agencies or instrumentalities. [Formerly 449.420; 1981 c.94 Â§41]

Â Â Â Â Â  454.145 Bond content. Bonds issued under ORS 454.115 or the proceedings of the governing body authorizing their issuance may contain such covenants as the governing body considers advisable concerning:

Â Â Â Â Â  (1) Rates or fees to be charged for services rendered by the disposal system, the revenue of which is pledged to the payment of such bonds.

Â Â Â Â Â  (2) Deposit and use of the revenue of such disposal system.

Â Â Â Â Â  (3) Issuance of additional bonds payable from the revenue of such disposal system.

Â Â Â Â Â  (4) Rights of the bondholders in case of default in the payment of the principal of or interest on the bonds, including the appointment of a receiver to operate such disposal system. [Formerly 449.425]

Â Â Â Â Â  454.155 Refunding bonds. (1) The governing body of every municipality by ordinance or resolution without prior approval of the electors may issue and exchange or sell refunding revenue bonds to refund, pay or discharge all or any part of its outstanding revenue bonds, including interest thereon, if any, in arrears or about to become due.

Â Â Â Â Â  (2) All other relevant provisions in ORS 454.105 to 454.175 pertaining to revenue bonds shall be applicable to the refunding revenue bonds, including their terms and security, the rates and other aspects of the bonds. [Formerly 449.430]

Â Â Â Â Â  454.165 Joint agreements for construction and financing of disposal systems. (1) Any two, or more, municipalities, counties or other political subdivisions, notwithstanding any limitation or provision of municipal charter to the contrary, may, through their respective governing bodies, enter into and perform such contracts and agreements as they consider proper for or concerning the planning, construction, lease or other acquisition and the financing of the disposal system and the maintenance and operation thereof.

Â Â Â Â Â  (2) Municipalities, counties or other political subdivisions so contracting with each other may also provide in any contract or agreement for a board, commission or such other body as their governing bodies consider proper for the supervision and general management of the disposal system and for the operation thereof, and may prescribe its powers and duties and fix the compensation of the members thereof. [Formerly 449.435]

Â Â Â Â Â  454.175 Agreements with industrial establishment. When determined by its governing body to be in the public interest and necessary for the protection of the public health, any municipality may enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of the disposal system to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing, including payment of principal and interest charges, and of operating and maintaining the disposal system serving such industrial establishment. [Formerly 449.440]

DISPOSAL OF SEWAGE; RATES AND CHARGES

Â Â Â Â Â  454.205 ÂMunicipalityÂ defined. As used in ORS 454.205 to 454.255, ÂmunicipalityÂ includes an incorporated city, a metropolitan service district, a sanitary district, a sanitary authority, a county service district, or any other special district authorized to treat and dispose of sewage. [1973 c.213 Â§2]

Â Â Â Â Â  454.215 Authority over disposal systems. (1) Any municipality may own, acquire, construct, equip, operate and maintain, either within or without its statutory or corporate limits, in whole or in part, disposal systems with all appurtenances necessary, useful or convenient for the collection, treatment and disposal of sewage. The municipality may acquire by gift, grant, purchase or condemnation necessary lands and rights of way therefor, either within or without its statutory or corporate limits. For the purpose of acquiring property for such uses, the municipality may invoke and shall have the rights, powers and privileges granted to public corporations under the provisions of existing or future laws pertaining to this subject.

Â Â Â Â Â  (2) The authority given by ORS 454.205 to 454.255 shall be in addition to, and not in derogation of any power existing in the municipality under any constitutional, statutory or charter provisions now or hereafter existing. [1973 c.213 Â§3]

Â Â Â Â Â  454.225 Rates and charges; collection. The governing body of the municipality may establish just and equitable rates or charges to be paid for the use of the disposal system by each person, firm or corporation whose premises are served thereby, or upon subsequent service thereto. If the service charges so established are not paid when due, the amounts thereof, together with such penalties, interests and costs as may be provided by the governing body of the municipality may be recovered in an action at law, or if the municipality does not have the ability to collect sewerage disposal charges in connection with or as part of the charge for another service or utility that can be curtailed to secure collection, the charge may be certified and presented after July 15 and on or before the following July 15 to the tax assessor of the county in which the municipality is situated and be by the assessor assessed against the premises serviced on the next assessment and tax roll prepared after July 15. Once the service charges are certified and presented to the assessor, the payment for the service charges must be made to the tax collector pursuant to ORS 311.370. Such payment shall be made by the person responsible for the delinquent service charge or by the municipality who has received payment for the delinquent service charge. These charges shall thereupon be collected and paid over in the same manner as other taxes are certified, assessed, collected and paid over. [1973 c.213 Â§4; 1979 c.350 Â§19; 1991 c.459 Â§409; 1995 c.79 Â§228]

Â Â Â Â Â  454.235 Election; bonds; when election required; compelling election; when bonds can be ordered sold. (1) The governing body of the municipality, by proposed charter amendment or ordinance, may refer the question of acquiring and constructing a disposal or water system, as defined in ORS 448.115, to a vote of its electors, and after approval thereof by a majority of such electors, may authorize the issuance of and cause to be issued bonds of the municipality for such purposes. The bonds may be general obligation, limited obligation or self-liquidating in character in a sum not more than the amount authorized at such election and shall be subject to ORS 454.205 to 454.255. The bonds may provide for payment of principal and interest thereon from service charges to be imposed by the governing body for services to be extended through employment and use of the disposal or water system. If service charges are imposed to be paid as provided in ORS 454.225, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for payment of interest on the bond and the principal thereof at maturity.

Â Â Â Â Â  (2)(a) When the Environmental Quality Commission or the Department of Human Services enters an order pursuant to ORS chapter 183 that requires the acquisition or construction of a disposal system or a water system in a municipality, respectively, the governing body of the municipality shall refer to its electors the question of a bond issue in an amount sufficient to finance the necessary acquisition or construction of such disposal or water system. The election shall be held within one year of the date the order of the commission or department is entered.

Â Â Â Â Â  (b) If, within eight months after the order of the commission or department, the governing body of the municipality has not called an election in compliance with paragraph (a) of this subsection, the commission or department, whichever is appropriate, may apply to the circuit court of the county in which the municipality is located, or to the Circuit Court of Marion County for an order compelling the holding of an election.

Â Â Â Â Â  (c) If the electors do not approve the disposal system bond issue, submitted pursuant to paragraph (a) or (b) of this subsection, the commission may apply to the circuit court of the county in which the municipality is located or to the Circuit Court of Marion County for an order directing that self-liquidating bonds of the municipality be issued and sold pursuant to ORS 454.205 to 454.255, and directing that the proceeds be applied to the acquisition or construction of a disposal system required to comply with the final order of the commission. If the court finds that the disposal system required by the final order of the commission is necessary under the rules or standards of the commission, it shall issue an order directing that such bonds be issued and sold without elector approval in such an amount as the court finds necessary to acquire or construct such disposal system, and that the proceeds be applied for such purposes.

Â Â Â Â Â  (d) Any court proceeding authorized by paragraphs (b) and (c) of this subsection shall be advanced on the court docket for immediate hearing. [1973 c.213 Â§5; 1981 c.749 Â§22]

Â Â Â Â Â  454.245 Serial bonds; term and content; interest; amount. (1) The governing body of the municipality may determine the maturities and tenor of the bonds issued under ORS 454.235. However, the bonds shall be serial in character in accordance with present or future provisions of law or the charter. They shall be payable in not to exceed 40 years from the date of issuance thereof, and shall be sold at a price to net the municipality not less than the par value thereof with accrued interest. They shall bear interest at not to exceed six percent per annum payable semiannually.

Â Â Â Â Â  (2) The amount of any bonds issued under ORS 454.205 to 454.255 shall not be within any limitation of indebtedness fixed by law or charter, but shall be in addition thereto. [1973 c.213 Â§Â§6,7]

Â Â Â Â Â  454.255 Plans and cost estimates; examination by electors. Before calling any election under ORS 454.235, the governing body of the municipality shall cause to be prepared plans, specifications and estimates of costs of any proposed disposal or water system, as defined in ORS 448.115, to be voted upon, which may be examined by any elector of the municipality. [1973 c.213 Â§8; 1981 c.749 Â§23]

CONSTRUCTION OF SEWAGE TREATMENT WORKS; PROVISION OF SERVICES

Â Â Â Â Â  454.275 Definitions for ORS 454.275 to 454.380. As used in ORS 454.275 to 454.380:

Â Â Â Â Â  (1) ÂAffected areaÂ means an area subject to an order of the commission issued under ORS 454.305.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means a board of commissioners, county court or other managing board of a municipality.

Â Â Â Â Â  (4) ÂMunicipalityÂ means a city, county, county service district, sanitary district, metropolitan service district or other special district authorized to treat or dispose of sewage in any county with a population exceeding 400,000 according to the latest federal decennial census.

Â Â Â Â Â  (5) ÂSubsurface sewage disposal systemÂ has the meaning given that term in ORS 454.605.

Â Â Â Â Â  (6) ÂThreat to drinking waterÂ means the existence in any area of any three of the following conditions:

Â Â Â Â Â  (a) More than 50 percent of the affected area consists of rapidly draining soils;

Â Â Â Â Â  (b) The ground water underlying the affected area is used or can be used for drinking water;

Â Â Â Â Â  (c) More than 50 percent of the sewage in the affected area is discharged into cesspools, septic tanks or seepage pits and the sewage contains biological, chemical, physical or radiological agents that can make water unfit for human consumption; or

Â Â Â Â Â  (d) Analysis of samples of ground water from wells producing water that may be used for human consumption in the affected area contains levels of one or more biological, chemical, physical or radiological contaminants which, if allowed to increase at historical rates, would produce a risk to human health as determined by the local health officer. Such contaminant levels must be in excess of 50 percent of the maximum allowable limits set in accordance with the Federal Safe Drinking Water Act.

Â Â Â Â Â  (7) ÂTreatment worksÂ has the meaning given that term in ORS 454.010. [1981 c.358 Â§1; 1983 c.235 Â§7; 1987 c.627 Â§8]

Â Â Â Â Â  454.280 Construction of treatment works by municipality; financing. Notwithstanding the provisions of ORS chapters 450, 451 and 454, or any city or county charter, treatment works may be constructed by a municipality and financed by the sale of general obligation bonds, revenue bonds or assessments against the benefited property without a vote in the affected area or municipality or without being subject to a remonstration procedure, when the findings and order are filed in accordance with ORS 454.310. The provisions of ORS 223.205 to 223.314 and 223.770 shall apply in so far as practicable to any assessment established as a result of proceedings under ORS 454.275 to 454.380. [1981 c.358 Â§2; 1995 c.333 Â§18; 1997 c.249 Â§153]

Â Â Â Â Â  454.285 Resolution or ordinance. (1) The governing body may adopt by resolution or ordinance a proposal to construct sewage treatment works and to finance the construction by revenue bonds, general obligation bonds or by assessment against the benefited property.

Â Â Â Â Â  (2) The resolution or ordinance shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected area which must be located within a single drainage basin as identified in regional treatment works plans; and

Â Â Â Â Â  (b) Contain findings that there is a threat to drinking water.

Â Â Â Â Â  (3) The proposal must be approved by a majority vote of the governing body and does not require the approval of the residents or landowners in the affected area or municipality.

Â Â Â Â Â  (4) The governing body shall forward a certified copy of the resolution or ordinance to the Environmental Quality Commission. Preliminary plans and specifications for the proposed treatment works shall be submitted to the commission with the resolution or ordinance. [1981 c.358 Â§3; 1983 c.235 Â§8]

Â Â Â Â Â  454.290 Study; preliminary plans. (1) The governing body shall order a study and the preparation of preliminary plans and specifications for the treatment works.

Â Â Â Â Â  (2) The study shall include:

Â Â Â Â Â  (a) Engineering plans demonstrating the feasibility of the treatment works and conformance of the plan with regional treatment works plans.

Â Â Â Â Â  (b) Possible methods for financing the treatment works.

Â Â Â Â Â  (c) The effect of the treatment works on property in the affected area. [1981 c.358 Â§4]

Â Â Â Â Â  454.295 Commission review; hearing; notice. (1) After receiving a certified copy of a resolution or ordinance adopted under ORS 454.285, the Environmental Quality Commission shall review and investigate conditions in the affected area. If substantial evidence reveals the existence of a threat to drinking water, the commission shall set a time and place for a hearing on the resolution or ordinance. The hearing shall be held within or near the affected area. The hearing shall be held not less than 50 days after the commission completes its investigation.

Â Â Â Â Â  (2) The commission shall give notice of the time and place of the hearing on the resolution or ordinance by publishing the notice of adoption of the resolution or ordinance in a newspaper of general circulation within the affected area once each week for two successive weeks beginning not less than four weeks before the date of the hearing and by such other means as the commission deems appropriate in order to give actual notice of the hearing. [1981 c.358 Â§5]

Â Â Â Â Â  454.300 Conduct of hearing; notice of issuance of findings; petition for argument. (1) At the hearing on the resolution or ordinance, any interested person shall have a reasonable opportunity to be heard or to present written testimony. The hearing shall be for the purpose of determining whether a threat to drinking water exists in the affected area, whether the conditions could be eliminated or alleviated by treatment works and whether the proposed treatment works are the most economical method to alleviate the conditions. The hearing may be conducted by the Environmental Quality Commission or by a hearings officer designated by the commission. After the hearing the commission shall publish a notice of issuance of its findings and recommendations in the newspaper used for the notice of hearing under ORS 454.295 (2), advising of the opportunity for argument under subsection (2) of this section.

Â Â Â Â Â  (2) Within 15 days after the publication of notice of issuance of findings any person or municipality that will be affected by the findings may petition the commission to present written or oral arguments on the proposal. If a petition is received, the commission shall set a time and place for argument. [1981 c.358 Â§6]

Â Â Â Â Â  454.305 Effect of findings; exclusion of areas; filing of findings. (1) If the Environmental Quality Commission finds a threat to drinking water does exist but treatment works would not alleviate the conditions, the commission shall terminate the proceedings.

Â Â Â Â Â  (2) If the commission finds a threat to drinking water exists within the territory and the conditions could be removed or alleviated by the construction of treatment works, the commission shall order the governing body to proceed with construction of the treatment works.

Â Â Â Â Â  (3) If the commission finds that a threat to drinking water exists in only part of the affected area or that treatment works would remove or alleviate the conditions in only part of the affected area, the commission may reduce the affected area to the size in which the threat to drinking water could be removed or alleviated. The findings shall describe the boundaries of the affected area as reduced by the commission.

Â Â Â Â Â  (4) In determining whether to exclude any area, the commission must consider whether or not exclusion would unduly interfere with the removal or alleviation of the threat to drinking water and whether the exclusion would result in an illogical boundary for the provision of services.

Â Â Â Â Â  (5) If the commission determines that a threat to drinking water exists but that the proposed treatment works are not the most economical method of removing or alleviating the conditions, the commission may issue an order terminating the proceedings under ORS 454.275 to 454.380, or referring the resolution or ordinance to the municipality to prepare alternative plans, specifications and financing methods.

Â Â Â Â Â  (6) At the request of the commission the municipality or a boundary commission shall aid in determining the findings made under subsections (3) and (4) of this section.

Â Â Â Â Â  (7) The commission shall file its findings and order with the governing body of the municipality. [1981 c.358 Â§7]

Â Â Â Â Â  454.310 Construction authorized upon commission approval; when connection may be required; final plans. (1) When a certified copy of the findings and order approving the proposal is filed with the governing body, the governing body shall order construction of the treatment works and proceed with the financing plan as specified in the order. As part of the construction of the treatment works, the governing body may require property owners in the affected area to connect to the treatment works. The governing body shall establish by ordinance the method the governing body will use to enforce a mandatory connection requirement.

Â Â Â Â Â  (2) Within 12 months after receiving the Environmental Quality CommissionÂs order the municipality shall prepare final plans and specifications for the treatment works and proceed in accordance with the time schedule to construct the facility. [1981 c.358 Â§8; 1989 c.559 Â§1]

Â Â Â Â Â  454.315 [1973 c.424 Â§2; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.317 Resolution or ordinance authorizing levy and collection of seepage charge. (1) When a certified copy of the findings and order approving the proposal is filed with the governing body as provided in ORS 454.305, the governing body may adopt a resolution or ordinance authorizing the levy and collection of a seepage charge upon all real properties served by on-site subsurface sewage disposal systems, as defined in ORS 454.605, within the boundaries of the affected area.

Â Â Â Â Â  (2) A resolution or ordinance adopted under this section shall authorize the levy and collection of a seepage charge only in an affected area located entirely within a single drainage basin as identified in regional treatment works plans.

Â Â Â Â Â  (3) A resolution or ordinance adopted under this section shall:

Â Â Â Â Â  (a) Describe the boundaries of the affected area; and

Â Â Â Â Â  (b) Contain an estimate of the commencement and completion dates for the proposed treatment works and a proposed schedule for the extension of sewer service into the affected area. [1983 c.235 Â§2]

Â Â Â Â Â  454.320 Hearing on resolution or ordinance; notice of levy. (1) The governing body shall give notice of the time and place of the hearing on the resolution or ordinance by publishing the notice of the intent to adopt the resolution or ordinance in a newspaper of general circulation within the affected area once each week for four successive weeks and by such other means as the governing body deems appropriate in order to give actual notice of the hearing. The hearing shall be held within or near the affected area described in the resolution or ordinance. At the hearing on the resolution or ordinance, any interested person shall have a reasonable opportunity to be heard or to present written testimony. The hearing shall be for the purpose of determining whether a seepage charge should be levied and collected.

Â Â Â Â Â  (2) After the hearing held under this section, the governing body shall publish a notice of the levy of the seepage charge and thereafter proceed to levy and collect the seepage charge in such amount as in the discretion of the governing body will provide revenues for the payment of the principal and interest, in whole or in part, due on general obligation bonds or on revenue bonds issued by the governing body to construct the treatment works or to provide capital funds for the construction of treatment works. [1983 c.235 Â§3]

Â Â Â Â Â  454.325 [1973 c.424 Â§3; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.330 County to collect seepage charge for municipality. (1) The county in which a municipality is levying a seepage charge under ORS 454.317 to 454.350 shall collect the seepage charge for the municipality.

Â Â Â Â Â  (2) The county shall establish a separate account for each ordinance or resolution adopted by a municipality and imposing a seepage charge within the county. The seepage charges collected under an ordinance or resolution shall be credited only to the account established for that ordinance or resolution.

Â Â Â Â Â  (3) Moneys in an account established under this section shall be disbursed only to the municipality for which the account was established.

Â Â Â Â Â  (4) In order to receive funds under this section, a municipality must notify the county that the Environmental Quality Commission has ordered the governing body to proceed with construction of treatment works as provided in ORS 454.305 (2). Upon such notification, the county shall release funds from the appropriate account to the municipality. [1983 c.235 Â§4]

Â Â Â Â Â  454.335 [1973 c.424 Â§4; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.340 Use of seepage charge; credit for system development charge; seepage charge to cease if user fee imposed. (1) All seepage charges levied and collected by the governing body shall be used for the construction of treatment works.

Â Â Â Â Â  (2) System development charges for the installation or replacement of cesspools or septic tanks shall not be imposed by a municipality in any area in which seepage charges are imposed and collected under ORS 454.317 to 454.350. If an owner of real property against which seepage charges are imposed has already paid a system development charge for the installation or replacement of cesspools or septic tanks for that real property, the owner shall be allowed a credit against the seepage charge otherwise payable in an amount equal to the system development charge.

Â Â Â Â Â  (3) When a user fee for the use of treatment works is imposed upon real property, all seepage charges levied against that real property shall cease.

Â Â Â Â Â  (4) The governing body shall, by ordinance, allocate all of the seepage charges collected under ORS 454.317 to 454.350 for the purpose of allowing owners of real properties against which the seepage charges are imposed a credit against the future connection charges or system development charges otherwise due when those real properties are connected to treatment works.

Â Â Â Â Â  (5) If the municipality levying the seepage charges is not the municipality imposing the connection charges or system development charges imposed at the time of connection to the treatment works, then the municipality levying the seepage charges shall transfer those seepage charges it has collected to the municipality imposing the connection charges or system development charges imposed at the time of connection to the treatment works. [1983 c.235 Â§6; 1985 c.680 Â§1]

Â Â Â Â Â  454.345 [1973 c.424 Â§5; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.350 Effect of ORS 454.317 to 454.350 on contracts between municipalities. Nothing in ORS 454.317 to 454.350 prohibits contracts between municipalities under which a municipality may provide treatment facilities or services to another municipality. [1983 c.235 Â§5]

Â Â Â Â Â  454.355 [1973 c.424 Â§6; repealed by 1975 c.167 Â§13]

Â Â Â Â Â  454.360 Areawide 208 Plan as master plan for provision of sewage services. The Areawide 208 Plan, adopted pursuant to the Federal Water Pollution Control Act of 1972, P.L. 92-500, as amended, and any sewer implementation plan approved by the Environmental Quality Commission under ORS 454.275 to 454.380 shall be the governing master plan for the provision of sewage collection, treatment and disposal services by municipalities in an affected area. Any substantial amendment to such plan shall be submitted to and approved by the commission before taking effect. [1987 c.627 Â§2]

Â Â Â Â Â  454.365 Safety net program to provide financial relief. (1) Any municipality providing sewage collection, treatment and disposal services within an affected area shall approve and adopt a safety net program designed to provide financial relief to eligible property owners who would experience extreme financial hardship if required to pay costs associated with the construction of and connection to treatment works.

Â Â Â Â Â  (2) A safety net program adopted under subsection (1) of this section:

Â Â Â Â Â  (a) May include funds provided pursuant to ORS 454.430 to 454.445 and 468.220.

Â Â Â Â Â  (b) May include, at the option of a municipality, funds contributed by the municipality. However, a municipality shall not be required to contribute such additional funds. [1987 c.627 Â§3]

Â Â Â Â Â  454.370 Citizens sewer advisory committee; membership; duties. (1) Each municipality providing sewage collection, treatment and disposal services within an affected area shall, after consultation with elected officials of the affected area, establish a citizens sewer advisory committee composed of persons directly affected by the order issued under ORS 454.305. The committee shall advise the Environmental Quality Commission and the governing body of the municipality on matters relating to the implementation of the commissionÂs order.

Â Â Â Â Â  (2) The members of each citizens sewer advisory committee shall represent a cross section of businesses, homeowners and renters in the affected area and others affected by the order. At least two-thirds of the members shall reside or do business within the affected area. At least one-third of the members shall be persons eligible for financial relief under the safety net plan provided for in ORS 454.365 or persons who are members of or represent organizations that serve or represent individuals with low incomes or who are otherwise eligible for financial relief under the safety net plan.

Â Â Â Â Â  (3) The citizens sewer advisory committee shall provide the commission and the governing body of the municipality with a copy of its minutes and recommendations. The municipality shall respond to any recommendation made by the advisory committee.

Â Â Â Â Â  (4) Members of the citizens sewer advisory committees shall serve without compensation.

Â Â Â Â Â  (5) The citizens sewer advisory committees within the affected area may meet jointly as necessary to carry out their responsibilities. [1987 c.627 Â§4; 1991 c.174 Â§1]

Â Â Â Â Â  454.375 Filing documentation of sewer charges; prohibited charges. (1) Before any property owner is required to pay for construction of or connection to treatment works constructed pursuant to ORS 454.275 to 454.380, the local governing body shall file with the Environmental Quality Commission documentation that connection charges and user charges levied for sewer service are based upon the cost of providing sewer service, according to reasonable cost-of-service sewer utility ratemaking principles. The existence of a city boundary shall not be used as a basis for imposing a sewer user rate or connection fee differential unless there are documented cost causative factors to justify the differential.

Â Â Â Â Â  (2) Any assessment imposed by a local improvement district for the construction of treatment works pursuant to an order of the commission under ORS 454.305 shall not include costs incurred before September 27, 1987, that are associated with responding to litigation to amend or reverse the order or with development of the plan for constructing treatment works prepared pursuant to ORS 454.290. [1987 c.627 Â§Â§5,6]

Â Â Â Â Â  454.380 Limitation on spending for nonconstruction items; exception. (1) Not more than 20 percent of an assessment imposed by a municipality through a local improvement district for the construction of treatment works in an affected area pursuant to an order of the Environmental Quality Commission under ORS 454.305 shall be used to pay for nonconstruction items.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Ânonconstruction itemsÂ includes engineering work, administrative expenses and legal fees.

Â Â Â Â Â  (3) If a municipality submits the final local improvement district report to the citizens sewer advisory committee before final action of the governing body on the final local improvement district report, the limitation contained in subsection (1) of this section shall not apply. If the committee requests further documentation and explanation regarding the report, the municipality shall provide such information. Any findings of the committee following this review shall be reported to the commission and to the governing body of the municipality, along with any recommendations the committee may offer. [1987 c.627 Â§7]

Â Â Â Â Â  454.405 [Formerly 449.390; 1975 c.248 Â§1; 1987 c.158 Â§86; repealed by 1997 c.50 Â§1]

Â Â Â Â Â

Â Â Â Â Â  454.415 [Formerly 449.395; 1975 c.248 Â§2; renumbered 468.742 and then 468B.055]

Â Â Â Â Â  454.425 [Formerly 449.400; 1975 c.248 Â§3; repealed by 1997 c.50 Â§1]

ASSESSMENT DEFERRAL LOAN PROGRAM

Â Â Â Â Â  454.430 Definitions for ORS 454.430 to 454.445. As used in ORS 454.430 to 454.445:

Â Â Â Â Â  (1) ÂAssessmentÂ includes all costs, fees or other charges for the construction of or connection to sewage treatment works that are eligible for installment payments under ORS 223.205 to 223.775.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂExtreme financial hardshipÂ has the meaning given within the assessment deferral programs adopted by public agencies and approved by the Department of Environmental Quality.

Â Â Â Â Â  (5) ÂPublic agencyÂ means any state agency, incorporated city, county, sanitary authority, county service district, sanitary district, metropolitan service district or other special district authorized to construct water pollution control facilities.

Â Â Â Â Â  (6) ÂTreatment worksÂ means a sewage collection system. [Formerly 468.970]

Â Â Â Â Â  Note: 454.430 to 454.445 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  454.433 Policy. It is declared to be the policy of this state:

Â Â Â Â Â  (1) To provide assistance to property owners who will experience extreme financial hardship resulting from payment of assessed costs for the construction of treatment works required by a federal grant agreement or an order issued by a state commission or agency.

Â Â Â Â Â  (2) To provide assistance through an interest loan program to defer all or part of property assessments.

Â Â Â Â Â  (3) To capitalize an assessment deferral loan program with moneys available in the Pollution Control Fund, available federal funds or available local funds. [Formerly 468.973]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.436 Assessment Deferral Loan Program Revolving Fund; uses; sources. (1) There is established the Assessment Deferral Loan Program Revolving Fund separate and distinct from the General Fund in the State Treasury. The moneys in the Assessment Deferral Loan Program Revolving Fund are appropriated continuously to the Department of Environmental Quality to be used for the purposes described in ORS 454.439.

Â Â Â Â Â  (2) The Assessment Deferral Loan Program Revolving Fund may be capitalized from any one or a combination of the following sources of funds in an amount sufficient to fund assessment deferral loan programs provided for in ORS 454.439:

Â Â Â Â Â  (a) From the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (b) From capitalization grants or loans from the Pollution Control Fund.

Â Â Â Â Â  (3) In addition to those funds used to capitalize the Assessment Deferral Loan Program Revolving Fund, the fund shall consist of:

Â Â Â Â Â  (a) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of providing financial assistance to water pollution control projects;

Â Â Â Â Â  (b) All repayments of money borrowed from the fund;

Â Â Â Â Â  (c) All interest payments made by borrowers from the fund;

Â Â Â Â Â  (d) Any other fee or charge levied in conjunction with administration of the fund; and

Â Â Â Â Â  (e) Any available local funds.

Â Â Â Â Â  (4) The State Treasurer may invest and reinvest moneys in the Assessment Deferral Loan Program Revolving Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Assessment Deferral Loan Program Revolving Fund. [Formerly 468.975]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.439 Conditions for program; administrative expenses; priority; report. (1) The Department of Environmental Quality shall use the moneys in the Assessment Deferral Loan Program Revolving Fund to provide funds for assessment deferral loan programs administered by public agencies that meet all of the following conditions:

Â Â Â Â Â  (a) The program demonstrates that assessments or charges in lieu of assessments levied against benefited properties for construction of treatment works required by a federal grant agreement or by an order issued by a state commission or agency will subject property owners to extreme financial hardship.

Â Â Â Â Â  (b) The governing body has adopted a program and the department has approved the program.

Â Â Â Â Â  (c) The treatment works meets the requirements of section 2, Article XI-H of the Oregon Constitution concerning eligibility of pollution control bond funds.

Â Â Â Â Â  (2) The department also may use the moneys in the Assessment Deferral Loan Program Revolving Fund to pay the expenses of the department in administering the Assessment Deferral Loan Program Revolving Fund and to repay capitalization loans.

Â Â Â Â Â  (3) In administering the Assessment Deferral Loan Program Revolving Fund, the department shall:

Â Â Â Â Â  (a) Allocate funds to public agencies for assessment deferral loan programs in accordance with a priority list adopted by the Environmental Quality Commission.

Â Â Â Â Â  (b) Use accounting, audit and fiscal procedures that conform to generally accepted government accounting standards.

Â Â Â Â Â  (c) Prepare any reports required by the federal government as a condition to the award of federal capitalization grants.

Â Â Â Â Â  (4) The Department of Environmental Quality shall submit an informational report to the Joint Committee on Ways and Means or, if during the interim between sessions of the Legislative Assembly, to the Emergency Board before awarding the first loan from the Assessment Deferral Loan Program Revolving Fund. The report shall describe the assessment deferral loan program and set forth in detail the operating procedures of the program. [Formerly 468.977]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.442 Application for loan; terms and conditions. Any public agency desiring funding of its assessment deferral loan program from the Assessment Deferral Loan Program Revolving Fund may borrow from the Assessment Deferral Loan Program Revolving Fund in accordance with the procedures contained in ORS 454.430 to 454.445 and 468.220. The public agency shall submit an application to the Department of Environmental Quality on a form provided by the department. After final approval of the application, the department shall offer the public agency funds from the Assessment Deferral Loan Program Revolving Fund through a loan agreement with terms and conditions that:

Â Â Â Â Â  (1) Require the public agency to repay the loan with interest according to a repayment schedule corresponding to provisions governing repayment of deferred assessments by property owners as defined in the public agencyÂs adopted assessment deferral loan program;

Â Â Â Â Â  (2) Require the public agency to secure the loan with an assessment deferral loan program financing lien as described in ORS 454.445; and

Â Â Â Â Â  (3) Limit the funds of the public agency that are obligated to repay the loan to proceeds from repayment of deferred assessments by property owners participating in the assessment deferral loan program adopted by the public agency. [Formerly 468.980]

Â Â Â Â Â  Note: See note under 454.430.

Â Â Â Â Â  454.445 Lien against assessed property; docket; enforcement. (1) Any public agency that pays all or part of a property ownerÂs assessment pursuant to the public agencyÂs adopted assessment deferral loan program shall have a lien against the assessed property for the amount of the public agencyÂs payment and interest thereon as specified in the public agencyÂs assessment deferral loan program.

Â Â Â Â Â  (2) The public agencyÂs auditor, clerk or other officer shall maintain a docket describing all payments of assessments made by the public agency pursuant to its adopted assessment deferral loan program. The liens created by such payments shall attach to each property for which payment is made at the time the payment is entered in this docket. The liens recorded on this docket shall have the same priority as a lien on the bond lien docket maintained pursuant to ORS 223.230. A lien shall be discharged upon repayment to the public agency of all outstanding principal and interest in accordance with the requirements of the public agencyÂs adopted assessment deferral loan program.

Â Â Â Â Â  (3) The lien may be enforced by the public agency as provided by ORS 223.505 to 223.650. The lien shall be delinquent if not paid according to the requirements of the public agencyÂs adopted assessment deferral loan program. [Formerly 468.983]

Â Â Â Â Â  Note: See note under 454.430.

STATE AID FOR CONSTRUCTION OF MUNICIPAL SEWAGE TREATMENT WORKS

Â Â Â Â Â  454.505 Definitions for ORS 454.505 to 454.535. As used in ORS 454.505 to 454.535, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂConstructionÂ means the erection, building, acquisition, alteration, reconstruction, improvement or extension of sewage treatment works, preliminary planning to determine the economic and engineering feasibility of sewage treatment works, the engineering, architectural, legal, fiscal and economic investigations, reports and studies, surveys, designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of sewage treatment works, and the inspection and supervision of the construction of sewage treatment works.

Â Â Â Â Â  (2) ÂEligible projectÂ means a project for construction of sewage treatment works:

Â Â Â Â Â  (a) For which the approval of the Department of Environmental Quality is required under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B;

Â Â Â Â Â  (b) Which is, in the judgment of the Environmental Quality Commission eligible for federal pollution abatement assistance, whether or not federal funds are then available therefor;

Â Â Â Â Â  (c) Which conforms with applicable rules of the commission; and

Â Â Â Â Â  (d) Which is, in the judgment of the commission, necessary for the accomplishment of the stateÂs policy of water purity as stated in ORS 468B.015.

Â Â Â Â Â  (3) ÂFederal pollution abatement assistanceÂ means funds available to a municipality, either directly or through allocation by the state, from the federal government as grants for construction of sewage treatment works pursuant to the Federal Water Pollution Control Act of 1956 (P.L. 84-660) as amended, or pursuant to any other federal act or program.

Â Â Â Â Â  (4) ÂMunicipalityÂ means any county, city, special service district or other governmental entity having authority to dispose of sewage, industrial wastes or other wastes, any Indian tribe or authorized Indian tribal organization, or any combination of two or more of the foregoing acting jointly, in connection with an eligible project.

Â Â Â Â Â  (5) ÂSewage treatment worksÂ means any facility for the purpose of treating, neutralizing or stabilizing sewage or industrial wastes of a liquid nature, including treatment or disposal plants, the necessary intercepting, outfall and outlet sewers, pumping stations integral to such plants or sewers, equipment and furnishings thereof and their appurtenances. [Formerly 449.455; 1983 c.740 Â§176]

Â Â Â Â Â  454.515 Grants authorized; criteria considered. (1) The State of
Oregon
may make grants, as funds are available, to any municipality to assist the municipality in the construction of sewage treatment works.

Â Â Â Â Â  (2) The Environmental Quality Commission shall be the agency for administration of funds granted by this state pursuant to subsection (1) of this section.

Â Â Â Â Â  (3) In allocating state grants under ORS 454.505 to 454.535, the commission shall give consideration to the following criteria:

Â Â Â Â Â  (a) Public benefits to be derived from the construction;

Â Â Â Â Â  (b) Ultimate cost of constructing and maintaining the sewage treatment works;

Â Â Â Â Â  (c) Public interest in and public necessity for the sewage treatment works;

Â Â Â Â Â  (d) Adequacy of the provisions made or proposed by the municipality for assuring proper and efficient operation and maintenance of the sewage treatment works after the completion of construction thereof;

Â Â Â Â Â  (e) The municipalityÂs readiness to start construction, including financing and planning; and

Â Â Â Â Â  (f) The municipalityÂs financial need.

Â Â Â Â Â  (4) The commission shall establish a list of priority projects based upon the criteria established in subsection (3) of this section and the list shall be used as the basis for allocation of funds granted under ORS 454.505 to 454.535. However, a project shall not be placed on the list of priority projects if the total cost to the Sewage Treatment Works Construction Account established by ORS 454.535 of all such projects on the list of priority projects would exceed the funds available in the Sewage Treatment Works Construction Account. [Formerly 449.465]

Â Â Â Â Â  454.525 Contracts with municipalities; rules. (1) The Environmental Quality Commission and any municipality may enter into contracts with each other concerning eligible projects. Any such contract may include such provisions as may be agreed upon by the parties thereto, and shall include the following provisions:

Â Â Â Â Â  (a) An estimate of the reasonable cost of the eligible project as determined by the commission.

Â Â Â Â Â  (b) An agreement by the municipality:

Â Â Â Â Â  (A) To proceed expeditiously with, and complete, the project in accordance with plans approved by the Department of Environmental Quality;

Â Â Â Â Â  (B) To commence operation of the sewage treatment works on completion of the project, and not to discontinue operation or dispose of the sewage treatment works without the approval of the commission;

Â Â Â Â Â  (C) To operate and maintain the sewage treatment works in accordance with applicable provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and with the rules of the commission;

Â Â Â Â Â  (D) To secure approval of the commission before applying for federal assistance for pollution abatement, in order to maximize the amounts of such assistance received or to be received for all projects in Oregon; and

Â Â Â Â Â  (E) To provide for the payment of the municipalityÂs share of the cost of the project.

Â Â Â Â Â  (2) The commission may adopt rules necessary for making and enforcing contracts hereunder and establishing procedures to be followed in applying for state grants authorized by ORS 454.515 as shall be necessary for the effective administration of ORS 454.505 to 454.535.

Â Â Â Â Â  (3) All contracts entered into pursuant to this section shall be subject to approval by the Attorney General as to form. All payments by the state pursuant to such contracts shall be made after audit and upon warrant on vouchers approved by the commission. [Formerly 449.475]

Â Â Â Â Â  454.535 Sewage Treatment Works Construction Account. There is established in the General Fund of the State Treasury a Sewage Treatment Works Construction Account. All moneys in the Sewage Treatment Works Construction Account are appropriated continuously for and shall be used by the Environmental Quality Commission in carrying out the purposes of ORS 454.505 to 454.535. [Formerly 449.485]

REGULATION OF SUBSURFACE SEWAGE DISPOSAL

Â Â Â Â Â  454.605 Definitions for ORS 454.605 to 454.755. As used in ORS 454.605 to 454.755, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbsorption facilityÂ means a system of open-jointed or perforated piping, alternate distribution units or other seepage systems for receiving the flow from septic tanks or other treatment units and designed to distribute effluent for oxidation and absorption by the soil within the zone of aeration.

Â Â Â Â Â  (2) ÂAlternative sewage disposal systemÂ means a system incorporating all of the following:

Â Â Â Â Â  (a) Septic tank or other sewage treatment or storage unit; and

Â Â Â Â Â  (b) Disposal facility or method consisting of other than an absorption facility but not including discharge to public waters of the State of
Oregon
.

Â Â Â Â Â  (3) ÂConstructionÂ includes installation, alteration or repair.

Â Â Â Â Â  (4) ÂContract agentÂ means a local unit of government that has entered into an agreement with the Department of Environmental Quality pursuant to ORS 454.725.

Â Â Â Â Â  (5) ÂEffluent sewerÂ means that part of the system of drainage piping that conveys treated sewage from a septic tank or other treatment unit into an absorption facility.

Â Â Â Â Â  (6) ÂGovernmental unitÂ means the state or any county, municipality or other political subdivision, or any agency thereof.

Â Â Â Â Â  (7) ÂLocal unit of governmentÂ means any county or municipality.

Â Â Â Â Â  (8) ÂNonwater-carried sewage disposal facilityÂ includes, but is not limited to, pit privies, vault privies and chemical toilets.

Â Â Â Â Â  (9) ÂPublic health hazardÂ means a condition whereby there are sufficient types and amounts of biological, chemical or physical, including radiological, agents relating to water or sewage which are likely to cause human illness, disorders or disability. These include, but are not limited to, pathogenic viruses, bacteria, parasites, toxic chemicals and radioactive isotopes.

Â Â Â Â Â  (10) ÂSeptic tankÂ means a watertight receptacle which receives the discharge of sewage from a sanitary drainage system and which is so designed and constructed as to separate solids from liquids, digest organic matter during a period of detention and allow the liquids to discharge to another treatment unit or into the soil outside of the tank through an absorption facility.

Â Â Â Â Â  (11) ÂSewageÂ means domestic water-carried human and animal wastes, including kitchen, bath and laundry wastes from residences, buildings, industrial establishments or other places, together with such ground water infiltration, surface waters or industrial waste as may be present.

Â Â Â Â Â  (12) ÂSewage disposal serviceÂ means:

Â Â Â Â Â  (a) The construction of subsurface sewage disposal systems, alternative sewage disposal systems or any part thereof.

Â Â Â Â Â  (b) The pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities.

Â Â Â Â Â  (c) The disposal of materials derived from the pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities.

Â Â Â Â Â  (d) Grading, excavating and earth-moving work connected with the operations described in paragraph (a) of this subsection.

Â Â Â Â Â  (13) ÂSubsurface sewage disposal systemÂ means a cesspool or the combination of a septic tank or other treatment unit and effluent sewer and absorption facility.

Â Â Â Â Â  (14) ÂZone of aerationÂ means the unsaturated zone that occurs below the ground surface and the point at which the upper limit of the water table exists. [1973 c.835 Â§208; 1975 c.167 Â§1; 1977 c.828 Â§1; 1991 c.598 Â§3; 1999 c.551 Â§3]

Â Â Â Â Â  454.607 Policy. It is the public policy of the State of
Oregon
to encourage improvements to, maintenance of and innovative technology for subsurface and alternative sewage disposal systems and nonwater-carried sewage disposal facilities consistent with the protection of the public health and safety and the quality of the waters of this state. [1999 c.551 Â§2]

Â Â Â Â Â  454.610 Regulation of gray water discharge. (1) As used in this section Âgray waterÂ means any domestic sewage other than toilet and garbage wastes, including shower and bath waste water, kitchen waste water and laundry wastes.

Â Â Â Â Â  (2) Nothing in ORS 454.605 to 454.755 except ORS 454.645 shall prohibit the discharge of gray water if:

Â Â Â Â Â  (a) Soil and site conditions for such gray water conform to the rules of the Department of Environmental Quality regarding standard subsurface sewage disposal systems or alternative sewage disposal systems, except that such systems may use two-thirds the normal size surface area for a drainfield and shall be preceded by a treatment facility such as, but not limited to, a septic tank; or

Â Â Â Â Â  (b) Such gray water is discharged into an existing subsurface sewage disposal system or alternative sewage disposal system which is functioning satisfactorily, or a public sewage system which serves the dwelling from which such gray water is derived. [1977 c.523 Â§6; 1999 c.551 Â§4; 2001 c.104 Â§194]

Â Â Â Â Â  454.615 Standards for sewage disposal systems and disposal facilities. The Environmental Quality Commission shall by September 1, 1975, adopt by rule standards which:

Â Â Â Â Â  (1) Prescribe minimum requirements for the design and construction of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof including grading, excavating and earth-moving work connected therewith, and allow for use of alternative systems and component materials consistent with the minimum requirements. Requirements prescribed under this section may vary in different areas or regions of the state.

Â Â Â Â Â  (2) Prescribe minimum requirements for the operation and maintenance of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof.

Â Â Â Â Â  (3) Prescribe requirements for the pumping out or cleaning of subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities or parts thereof, for the disposal of material derived from such pumping out or cleaning, for sewage pumping equipment, for sewage tank trucks and for the identification of sewage tank trucks and workers.

Â Â Â Â Â  (4) Prescribe requirements for handling kitchen, bath and laundry wastes as opposed to human and animal wastes which recognize the possibility for separate treatment of different types of waste. [1973 c.835 Â§209; 1975 c.167 Â§2]

Â Â Â Â Â  454.625 Rules. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt such rules as it considers necessary for the purpose of carrying out ORS 454.605 to 454.755. [1973 c.835 Â§210]

Â Â Â Â Â  454.635 Notice of violation; service; request for hearing; conduct of hearing; order. (1) Whenever the Department of Environmental Quality has reasonable grounds for believing that any subsurface sewage disposal system, alternative sewage disposal system or nonwater-carried sewage disposal facility or part thereof is being operated or maintained in violation of any rule adopted pursuant to ORS 454.625, it shall give written notice to the person or persons in control of such system or facility.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall include the following:

Â Â Â Â Â  (a) Citation of the rule allegedly violated;

Â Â Â Â Â  (b) The manner and extent of the alleged violation; and

Â Â Â Â Â  (c) A statement of the partyÂs right to request a hearing.

Â Â Â Â Â  (3) The notice shall be served personally or by registered or certified mail and shall be accompanied by an order of the department requiring remedial action which, if taken within the time specified in the order, will effect compliance with the rule allegedly violated. The order shall become final unless a request for hearing is made by the party receiving the notice within 10 days from the date of personal service or the date of mailing of the notice.

Â Â Â Â Â  (4) The form of petition for hearing and the procedures employed in the hearing shall be consistent with the requirements of ORS chapter 183 and shall be in accordance with rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (5) The order shall be affirmed or reversed by the commission after hearing. A copy of the commissionÂs decision setting forth findings of fact and conclusions shall be sent by registered or certified mail to the petitioner or served personally upon the petitioner. An appeal from such decision may be made as provided in ORS 183.480 relating to a contested case. [1973 c.835 Â§211; 1975 c.167 Â§3]

Â Â Â Â Â  454.640 Contract agent enforcement of standards. In order to protect the health, safety and welfare of its citizens, a contract agent may enforce, consistent with state enforcement, standards for subsurface sewage disposal systems, alternative sewage disposal systems and nonwater-carried sewage disposal facilities established in ORS 454.605 to 454.755 or in rules of the Environmental Quality Commission. [1981 c.147 Â§2; 1999 c.551 Â§5]

Â Â Â Â Â  454.645 Enforcement when health hazard exists. (1) Whenever a subsurface sewage disposal system, alternative sewage disposal system or a nonwater-carried sewage disposal facility or part thereof presents or threatens to present a public health hazard creating an emergency requiring immediate action to protect the public health, safety and welfare, the Department of Environmental Quality may institute an action. The action may be commenced without the necessity of prior administrative procedures, or at any time during such administrative proceedings, if such proceedings have been commenced. The action shall be in the name of the State of
Oregon
and may petition for a mandatory injunction compelling the person or governmental unit in control of the system or facility to cease and desist operation or to make such improvements or corrections as are necessary to remove the public health hazard or threat thereof.

Â Â Â Â Â  (2) Cases filed under provisions of this section or any appeal therefrom shall be given preference on the docket over all other civil cases except those given an equal preference by statute.

Â Â Â Â Â  (3) Nothing in this section is intended to prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisances or for recovery of damages brought by private persons or by the state on relation of any person. [1973 c.835 Â§212; 1975 c.167 Â§4; 1979 c.284 Â§148]

Â Â Â Â Â  454.655 Permit required for construction; application; time limit; special application procedure for septic tank installation on parcel of 10 acres or more. (1) Except as otherwise provided in ORS 454.675, without first obtaining a permit from the Department of Environmental Quality, no person shall construct or install a subsurface sewage disposal system, alternative sewage disposal system or part thereof. However, a person may undertake emergency repairs limited to replacing minor broken components of the system without first obtaining a permit.

Â Â Â Â Â  (2) A permit required by subsection (1) of this section shall be issued only in the name of an owner or contract purchaser in possession of the land. However, a permit issued to an owner or contract purchaser carries the condition that the owner or purchaser or regular employees or a person licensed under ORS 454.695 perform all labor in connection with the construction of the subsurface or alternative sewage disposal system.

Â Â Â Â Â  (3) The applications for a permit required by this section must be accompanied by the permit fees prescribed in ORS 454.745.

Â Â Â Â Â  (4) After receipt of an application and all requisite fees, subject to ORS 454.685, the department shall issue a permit if it finds that the proposed construction will be in accordance with the rules of the Environmental Quality Commission. A permit may not be issued if a community or area-wide sewerage system is available which will satisfactorily accommodate the proposed sewage discharge. The prohibition on the issuance of a permit in this subsection does not apply to a public agency as defined in ORS 454.430.

Â Â Â Â Â  (5)(a) Unless weather conditions or distance and unavailability of transportation prevent the issuance of a permit within 20 days of the receipt of the application and fees by the department, the department shall issue or deny the permit within 20 days after such date. If such conditions prevent issuance or denial within 20 days, the department shall notify the applicant in writing of the reason for the delay and shall issue or deny the permit within 60 days after such notification.

Â Â Â Â Â  (b) If within 20 days of the date of the application the department fails to issue or deny the permit or to give notice of conditions preventing such issuance or denial, the permit shall be considered to have been issued.

Â Â Â Â Â  (c) If within 60 days of the date of the notification referred to in paragraph (a) of this subsection, the department fails to issue or deny the permit, the permit shall be considered to have been issued.

Â Â Â Â Â  (6) Upon request of any person, the department may issue a report, described in ORS 454.755 (1), of evaluation of site suitability for installation of a subsurface or alternative sewage disposal system or nonwater-carried sewage disposal facility. The application for such report must be accompanied by the fees prescribed in ORS 454.755.

Â Â Â Â Â  (7) With respect to an application for a permit for the construction and installation of a septic tank and necessary effluent sewer and absorption facility for a single family residence or for a farm related activity on a parcel of 10 acres or more described in the application by the owner or contract purchaser of the parcel, the Department of Environmental Quality:

Â Â Â Â Â  (a) Within the period allowed by subsection (5)(a) of this section after receipt by it of the application, shall issue the permit or deliver to the applicant a notice of intent to deny the issuance of the permit;

Â Â Â Â Â  (b) In any notice of intent to deny an application, shall specify the reasons for the intended denial based upon the rules of the Environmental Quality Commission for the construction and installation of a septic tank and necessary effluent sewer and absorption facility or based upon the factors included in ORS 454.685 (2)(a) to (j);

Â Â Â Â Â  (c) Upon request of the applicant, shall conduct a hearing in the manner provided in ORS 454.635 (4) and (5) on the reasons specified in a notice of intent to deny the application with the burden of proof upon the department to justify the reasons specified; and

Â Â Â Â Â  (d) In the case of issuance of a permit, may include as a condition of the permit that no other permit for a subsurface sewage disposal system or alternative sewage disposal system shall be issued for use on the described parcel while the approved septic tank, effluent sewer and absorption facility are in use on the described parcel. [1973 c.835 Â§213; 1974 c.30 Â§2; 1975 c.167 Â§5; 1975 c.794 Â§1; 1999 c.551 Â§6; 2001 c.557 Â§6]

Â Â Â Â Â  454.657 Variance from subsurface sewage disposal system rules or standards; conditions; hearing. (1) After hearing the Environmental Quality Commission may grant to applicants for permits required under ORS 454.655 specific variances from the particular requirements of any rule or standard pertaining to subsurface sewage disposal systems for such period of time and upon such conditions as it may consider necessary to protect the public health and welfare and to protect the waters of the state, as defined in ORS 468B.005. The commission shall grant such specific variance only where after hearing it finds that strict compliance with the rule or standard is inappropriate for cause or because special physical conditions render strict compliance unreasonable, burdensome or impractical.

Â Â Â Â Â  (2) The commission shall adopt rules for granting variances from rules or standards pertaining to subsurface sewage disposal systems in cases of extreme and unusual hardship. The rules shall provide for consideration of the following factors in reviewing applications for variances due to hardship:

Â Â Â Â Â  (a) Advanced age or bad health of applicants;

Â Â Â Â Â  (b) Relative insignificance of the environmental impact of granting a variance; and

Â Â Â Â Â  (c) The need of applicants to care for relatives who are aged or incapacitated or have disabilities.

Â Â Â Â Â  (3) The department shall strive to aid and accommodate the needs of applicants for variances due to hardship.

Â Â Â Â Â  (4) Variances granted due to hardship may contain conditions such as permits for the life of the applicant, limiting the number of permanent residents using a subsurface sewage disposal system and use of experimental systems for specified periods of time. [1975 c.309 Â§2; 1979 c.591 Â§4; 2007 c.70 Â§256]

Â Â Â Â Â  454.660 Delegation of variance powers; appeal; qualification of officers; hearing and decision. (1) The Environmental Quality Commission shall delegate on such general conditions as it may find appropriate the power to grant variances to special variance officers appointed by the Director of the Department of Environmental Quality. Decisions of the variance officers to grant variances may be appealed to the Environmental Quality Commission.

Â Â Â Â Â  (2) Variance officers appointed under this section shall be persons qualified in soil sciences and possessing knowledge of and experience in subsurface sewage disposal methods.

Â Â Â Â Â  (3) Each request for a variance under ORS 454.657 shall be heard by the appropriate variance officer in the county within which the parcel of real property described in the variance request is located.

Â Â Â Â Â  (4) Each request for a variance shall be heard by the appropriate variance officer within 30 days after the date on which a completed application for a variance has been received by the Department of Environmental Quality. A decision shall be made by the variance officer within 45 days after completion of the hearing on the variance request. [1975 c.309 Â§3]

Â Â Â Â Â  454.662 Variance fee; low income elderly exemption. (1) Except as provided in subsection (2) of this section, each application for a variance submitted pursuant to ORS 454.657 must be accompanied by a fee, the amount of which shall be determined by a fee structure adopted by the Environmental Quality Commission as described in ORS 454.745. The moneys received are continuously appropriated to meet administrative expenses of the hearings and appeals.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, an applicant for a variance under this section is not required to pay the fee specified in subsection (1) of this section if, at the time of filing the application, the applicant:

Â Â Â Â Â  (a) Is 65 years of age or older;

Â Â Â Â Â  (b) Is a resident of this state; and

Â Â Â Â Â  (c) Has an annual household income, as defined in ORS 310.630, of $15,000 or less. [1975 c.309 Â§4; 1979 c.591 Â§1; 1999 c.551 Â§7]

Â Â Â Â Â  454.665 Inspection of completed construction; certificate of satisfactory completion; appeal from denial or revocation of certificate. (1) Upon completing the construction for which a permit has been issued under ORS 454.655, the permit holder shall notify the Department of Environmental Quality. The department may at its own election inspect the construction to determine if it complies with the rules of the Environmental Quality Commission. For that construction inspected by the department, the department shall issue a certificate of satisfactory completion to the permit holder unless the construction does not comply with such rules. If the construction does not comply with such rules, the department shall notify the permit holder and shall require satisfactory completion before issuing the certificate. Failure to meet the requirements for satisfactory completion within a reasonable time constitutes a violation of ORS 454.605 to 454.755.

Â Â Â Â Â  (2) If the inspection authorized under subsection (1) of this section is not made within seven days after notification by the permit holder, a certificate of satisfactory completion shall be considered to have been issued. When feasible the department shall notify the party whose work is to be inspected, whether the department will be able to make such inspection within the seven-day requirement of this subsection.

Â Â Â Â Â  (3) No person shall operate or use any subsurface sewage disposal system, alternative sewage disposal system or part thereof unless a certificate of satisfactory completion has been issued for the construction for which a permit was issued under ORS 454.655.

Â Â Â Â Â  (4) Whenever the department finds cause to revoke or refuses to issue a certificate of satisfactory completion pursuant to this section, the permit holder may appeal the decision in accordance with the provisions of ORS chapter 183. [1973 c.835 Â§214; 1975 c.167 Â§6; 1979 c.169 Â§1; 1999 c.551 Â§8]

Â Â Â Â Â  454.675 Exemptions; application to alterations or repairs. Subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities or parts thereof which were constructed prior to January 1, 1974, but which are not creating a public health hazard or causing water pollution shall not be required to conform to the construction standards adopted subsequent to their initial construction. However, all alterations or repairs of such systems or facilities or parts thereof shall be made in accordance with the rules of the Environmental Quality Commission. [1973 c.835 Â§215; 1975 c.167 Â§7; 1999 c.551 Â§9]

Â Â Â Â Â  454.685 Order limiting or prohibiting construction of sewage disposal systems; factors to be considered. (1) Whenever the Environmental Quality Commission finds that the construction of subsurface sewage disposal systems, alternative sewage disposal systems or nonwater-carried sewage disposal facilities should be limited or prohibited in an area, it shall issue an order limiting or prohibiting such construction. The order shall be issued only after public hearing for which more than 30 daysÂ notice is given. Notice must be in form reasonably calculated to notify interested persons in the affected area.

Â Â Â Â Â  (2) In issuing an order authorized by subsection (1) of this section, the commission shall consider the following factors for the proposed affected area:

Â Â Â Â Â  (a) Present and projected density of population.

Â Â Â Â Â  (b) Size of building lots.

Â Â Â Â Â  (c) Topography.

Â Â Â Â Â  (d) Porosity and absorbency of soil.

Â Â Â Â Â  (e) Any geological formations which may adversely affect the disposal of sewage effluent by subsurface means.

Â Â Â Â Â  (f) Ground and surface water conditions and variations therein from time to time.

Â Â Â Â Â  (g) Climatic conditions.

Â Â Â Â Â  (h) Present and projected availability of water from unpolluted sources.

Â Â Â Â Â  (i) Type of and proximity to existing domestic water supply sources.

Â Â Â Â Â  (j) Type of and proximity to existing surface waters.

Â Â Â Â Â  (k) Capacity of existing subsurface sewage disposal systems. [1973 c.835 Â§216; 1975 c.167 Â§8]

Â Â Â Â Â  454.695 License required to perform sewage disposal services; application; rules. (1) No person shall perform sewage disposal services or advertise or purport to be in the business of performing such services without first obtaining a license from the Department of Environmental Quality.

Â Â Â Â Â  (2) Application for a license required by subsection (1) of this section shall be made in writing in a form prescribed by the department and shall include the following information:

Â Â Â Â Â  (a) The name and address of the applicant and of the person responsible for supervising the services;

Â Â Â Â Â  (b) The location of the business of the applicant and the name under which the business is conducted; and

Â Â Â Â Â  (c) Such other information as the department considers necessary to determine the eligibility of the applicant for the license.

Â Â Â Â Â  (3) Application for a license required under subsection (1) of this section must be accompanied by the license fees prescribed in ORS 454.745 and by the bond described in ORS 454.705.

Â Â Â Â Â  (4) The Environmental Quality Commission shall establish by rule the term of a license issued under this section and a method for determining the expiration date for a license issued under this section. The commission may provide for staggered expiration dates for licenses issued under this section.

Â Â Â Â Â  (5) The commission may adopt rules prescribing the qualifications, training and education requirements of sewage disposal service license holders and workers and the registration of sewage disposal service workers. [1973 c.835 Â§217; 1977 c.828 Â§2; 1983 c.616 Â§3; 1991 c.598 Â§4; 1999 c.551 Â§10]

Â Â Â Â Â  454.705 Bond; content; action on bond; notice of bond. (1) An applicant for a license required by ORS 454.695 shall execute a bond in favor of the State of
Oregon
. The bond shall be in the amount established by rule by the Environmental Quality Commission and shall be executed by the applicant as principal and by a surety company authorized to transact a surety business within the State of
Oregon
as surety.

Â Â Â Â Â  (2) The bond shall be filed with the Department of Environmental Quality and shall provide that:

Â Â Â Â Â  (a) In performing sewage disposal services, the applicant shall comply with the provisions of ORS 454.605 to 454.755 and with the rules of the Environmental Quality Commission regarding sewage disposal services; and

Â Â Â Â Â  (b) Any person injured by a failure of the applicant to comply with ORS 454.605 to 454.755 and with the rules of the commission regarding sewage disposal services shall have a right of action on the bond in the name of the person, provided that written claim of such right of action shall be made to the principal or the surety company within two years after the services have been performed.

Â Â Â Â Â  (3) Every person licensed pursuant to ORS 454.695 shall deliver to each person for whom services requiring such license are performed, prior to the completion of such services, a written notice of the name and address of the surety company which has executed the bond required by this section and of the rights of the recipient of such services as provided by subsection (2) of this section. [1973 c.835 Â§218; 1975 c.171 Â§1; 1999 c.551 Â§11]

Â Â Â Â Â  454.710 Deposit in lieu of bond. In lieu of the surety bond required by ORS 454.705, an applicant for a license required by ORS 454.695 may deposit, under the same terms and conditions as when a bond is filed, the equivalent value in cash or negotiable securities of a character approved by the State Treasurer. The deposit is to be made in a bank or trust company for the benefit of the Department of Environmental Quality. Interest on deposited funds or securities shall accrue to the depositor. [1981 c.148 Â§2]

Â Â Â Â Â  454.715 Suspension or revocation of license. Subject to ORS chapter 183, the Department of Environmental Quality at any time may suspend or revoke any license issued pursuant to ORS 454.695 if it finds:

Â Â Â Â Â  (1) A material misrepresentation or false statement in the application for the license.

Â Â Â Â Â  (2) Failure to comply with the applicable provisions of this chapter.

Â Â Â Â Â  (3) Violation of any rule of the Environmental Quality Commission regarding sewage disposal services.

Â Â Â Â Â  (4) The licensee was licensed by the Construction Contractors Board at the time of licensing under ORS 454.695 and the license issued by the board was revoked or suspended as provided under ORS 701.102 or 701.106 and rules adopted by the board. [1973 c.835 Â§219; 1999 c.344 Â§6; 2001 c.104 Â§195; 2005 c.432 Â§5; 2007 c.114 Â§15]

Â Â Â Â Â  454.725 Contracts with local governments. (1) The Department of Environmental Quality may enter into agreements with local units of government for the local units to perform the duties of the department under ORS 454.635, 454.655, 454.665 and 454.755.

Â Â Â Â Â  (2) The Department of Environmental Quality may enter into an agreement with a local unit of government when the local unit of government requests to perform the variance duties of the department under ORS 454.657 and 454.660 subject to variance criteria specified in the agreement by the department. Each local unit of government performing variance duties under an agreement may set and collect a variance application fee as provided in ORS 454.662. A fee collected by a local unit of government under this subsection shall not exceed the cost to the local unit of government of performing the variance duties of the department. [1973 c.835 Â§219a; 1975 c.167 Â§9; 1975 c.309 Â§5; 1979 c.591 Â§3; 1999 c.551 Â§12]

Â Â Â Â Â  454.735 [1973 c.835 Â§219b; repealed by 1999 c.551 Â§17]

Â Â Â Â Â  454.745 Permit, service, report, variance and license fees; refund; waiver. (1) In conjunction with the rules adopted under ORS 454.615 and 454.625, the Environmental Quality Commission shall establish a schedule of application fees for services rendered, permits, reports, variances and licenses and for the registration of sewage disposal service license holders and workers. The fees shall be based upon actual costs for efficiently conducted minimum services, as developed by the Director of the Department of Environmental Quality.

Â Â Â Â Â  (2) Each local unit of government that has entered into an agreement with the Department of Environmental Quality under ORS 454.725 may establish a schedule of application fees for services rendered, permits, reports and variances. The fees shall be based on actual costs for efficiently conducted minimum services, as developed by the local unit of government. Notwithstanding the authority to adopt a schedule of fees, no contract provided for under ORS 454.725 shall be entered into or continued when the total amount of fees collected by the local unit of government exceeds the total cost of the program for providing the services rendered, permits, reports and variances issued under this section.

Â Â Â Â Â  (3) The department or its contract agent may refund all or a portion of a fee accompanying an application for a permit pursuant to ORS 454.655, a variance pursuant to ORS 454.662, a license pursuant to ORS 454.695 or a report pursuant to ORS 454.755 if the applicant withdraws the application before the department or its contract agent has done any field work or other substantial review of the application.

Â Â Â Â Â  (4) Notwithstanding the requirements of ORS 454.655 (3) and 454.755 (1), the Environmental Quality Commission may waive a fee prescribed in subsection (1) of this section in the event a state of emergency is declared under ORS 401.055. The commission shall determine whether to waive a fee contained in subsection (1) of this section on a case-by-case basis. The commission may delegate the authority granted under this section to the director.

Â Â Â Â Â  (5) Fees collected under subsection (1) of this section shall be deposited in the State Treasury and credited to an account of the department. The moneys received are continuously appropriated to the department to carry out the requirements of ORS 454.605 to 454.755. [1973 c.835 Â§220; 1974 c.30 Â§3; 1975 c.167 Â§10; 1975 c.607 Â§33; 1979 c.591 Â§2; 1997 c.64 Â§1; 1999 c.551 Â§13]

Â Â Â Â Â  454.755 Fees for certain reports on sewage disposal. (1) Any person, upon application for any of the following actions by the Department of Environmental Quality, shall pay to the department a fee in the amount required for each lot or parcel:

Â Â Â Â Â  (a) A report of evaluation of site suitability for a subsurface sewage disposal system, alternative sewage disposal system, nonwater-carried sewage disposal facility or a part thereof, pursuant to ORS 454.655;

Â Â Â Â Â  (b) A report of evaluation of adequacy of a sewage disposal method required prior to the approval of a plat of a subdivision, pursuant to ORS 92.090 (5)(c); or

Â Â Â Â Â  (c) A report on any proposed repair or alteration of an existing subsurface sewage disposal system, alternative sewage disposal system, nonwater-carried sewage disposal facility or a part thereof. A person may apply for the permit required under ORS 454.655 (1) to alter or repair a system without obtaining this report.

Â Â Â Â Â  (2) The fee paid for a report of evaluation of site suitability pursuant to subsection (1)(a) of this section shall entitle the applicant to as many site inspections as is necessary within 90 days from the date of the first site inspection to determine site suitability for a single home site. The department may require separate fees if it determines that the site inspections are for the purpose of determining site suitability for more than one home site. [1974 c.30 Â§2; 1974 c.74 Â§4; 1975 c.167 Â§11; 1975 c.607 Â§34; 1999 c.551 Â§14]

Â Â Â Â Â  454.775 [1979 c.189 Â§1; repealed by 1999 c.551 Â§17]

Â Â Â Â Â  454.780 [1979 c.189 Â§2; repealed by 1999 c.551 Â§17]

SEPTAGE

Â Â Â Â Â  454.782 Definitions for ORS 454.782 to 454.800. As used in ORS 454.782 to 454.800:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂSeptageÂ means the domestic liquid and solid sewage pumped from septic tanks, cesspools, holding tanks, vault toilets, chemical toilets or other similar domestic sewage treatment components or systems and other sewage sludge not derived at sewage treatment plants. [1999 c.978 Â§1]

Â Â Â Â Â  Note: 454.782 to 454.800 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  454.784 Policy. It is the policy of the State of
Oregon
to encourage innovative technology for subsurface and alternative sewage disposal systems and nonwater-carried sewage disposal facilities consistent with the protection of the public health and safety and the quality of the waters of this state. [1999 c.978 Â§2]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.785 [1974 c.30 Â§4; repealed by 1975 c.309 Â§6]

Â Â Â Â Â  454.787 Findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Improper collection, storage, transportation, treatment, recycling and disposal of septage is a threat to the quality of the waters of this state, to the health, safety and welfare of Oregonians and to the fish and wildlife resources of this state.

Â Â Â Â Â  (b) In many instances throughout the state, septage is not being collected frequently enough to prevent septic system failures.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that providing new options for proper collection, storage, transportation, treatment, recycling and disposal of septage is a matter of statewide concern that requires the combined efforts of state and local governments. [1999 c.978 Â§3]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.790 Permit or license required to collect, store, transport, treat, recycle or dispose of septage. A person may not collect, store, transport, treat, recycle or dispose of septage:

Â Â Â Â Â  (1) Without first obtaining a license or permit from the Department of Environmental Quality issued under the program established under ORS 454.792; and

Â Â Â Â Â  (2) Unless the person is operating in compliance with the terms of the license or permit. [1999 c.978 Â§4]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.792 Rules. Upon request of a county under ORS 454.795, the Environmental Quality Commission shall establish by rule a program to regulate the collection, storage, transportation, treatment, recycling and disposal of septage. The rules must include but need not be limited to:

Â Â Â Â Â  (1) Standards to ensure the safe and appropriate collection, storage, transportation, treatment, recycling and disposal of septage;

Â Â Â Â Â  (2) A process to issue, deny and revoke licenses or permits for the collection, storage, transportation, treatment, recycling and disposal of septage; and

Â Â Â Â Â  (3) Any other provision necessary to implement the provisions of ORS 454.782 to 454.800. [1999 c.978 Â§5]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.795 County regulation of septage. A county may submit a request to the Department of Environmental Quality to allow the county to perform the duties of the department under ORS 454.782 to 454.800. Subject to policy direction of the Environmental Quality Commission, and in compliance with rules adopted by the commission under ORS 454.792, the department may enter into an agreement with the county for the county to perform the duties of the department under ORS 454.782 to 454.800. [1999 c.978 Â§6]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.797 Assessment of county for expenses of rulemaking. (1) If a county requests the Environmental Quality Commission to adopt rules under ORS 454.792 in order that the county may be allowed to perform the duties of the Department of Environmental Quality under ORS 454.782 to 454.800, the department may assess the county for the reasonable expenses of the department and the commission in carrying out the rulemaking proceeding.

Â Â Â Â Â  (2) The department shall recover the costs of the department and the commission in conducting the rulemaking proceeding in the following manner:

Â Â Â Â Â  (a) The county shall fully reimburse the department for the reasonable costs of the rulemaking process.

Â Â Â Â Â  (b) The department shall appropriately document the direct and indirect costs of the department and the commission and collect payment for such costs from the county. The department shall collect a deposit from the county, against which the department shall bill until the deposit is depleted. When the deposit is depleted, the department shall collect an additional deposit. The county shall submit an initial deposit of the estimated expenses of the department and the commission in completing the rulemaking process before the commission begins the process. The department shall deliver to the county an accounting of all charges and the amount of the deposit remaining at the closure of each monthÂs accounting records.

Â Â Â Â Â  (3) All moneys collected by the Department of Environmental Quality pursuant to this section shall be deposited into the General Fund of the State Treasury to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality for the payment of expenses of the Department of Environmental Quality and the Environmental Quality Commission in conducting the rulemaking proceeding under ORS 454.792.

Â Â Â Â Â  (4) A county may fund the assessment charged under subsections (1) and (2) of this section from any public or private financial resources available to the county, including but not limited to community development funds received from the Economic and Community Development Department. [1999 c.978 Â§7]

Â Â Â Â Â  Note: See note under 454.782.

Â Â Â Â Â  454.800 Land application of septage; permit requirements. The Department of Environmental Quality shall allow the land application of septage through a permit when the septage is:

Â Â Â Â Â  (1) Included with municipal waste that is first processed through a treatment works operated under a permit issued by the department before land application; or

Â Â Â Â Â  (2) Treated according to the provisions of ORS 468B.080 or 468B.095 and rules adopted thereunder. [1999 c.978 Â§8]

Â Â Â Â Â  Note: See note under 454.782.

REQUIRED CONNECTIONS

Â Â Â Â Â  454.805 Assessment for installation costs. (1) When a municipality requires property owners to connect their homes and multifamily dwellings to the sewer system of the municipality, the municipality may assess the installation costs for which the municipality provides financing against the affected properties in the same manner that costs of local improvements are assessed against benefited properties. Such assessments shall have the same lien status and be foreclosable in the same manner as other assessments levied under ORS 223.005 to 223.105 and 223.205 to 223.930 or the charter of the municipality. If installation costs are so assessed:

Â Â Â Â Â  (a) The municipality shall make financing for the installation costs available to affected property owners;

Â Â Â Â Â  (b) Affected property owners may apply to pay the assessments in installments as provided in ORS 223.205 to 223.314, but the municipality may impose a reasonable penalty for prepayment of assessment installments;

Â Â Â Â Â  (c) The municipality may issue special assessment bonds to finance the installation costs pursuant to ORS 223.235, but may sell such bonds at public or private sale in the same manner as port district revenue bonds may be sold pursuant to ORS 777.575 (4); and

Â Â Â Â Â  (d) The municipality may issue Bancroft bonds pursuant to ORS 223.205 to 223.314, but only for installation costs for property within an area affected by an order of the Environmental Quality Commission or any court.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂInstallation costsÂ means the costs of placing, installing and connecting sewer lines and mains between a home or multifamily dwelling and the adjacent street sewer lines, drains or other storm or sanitary sewer facilities of the municipality, and costs of providing financing for such placement, installation and connection.

Â Â Â Â Â  (b) ÂMunicipalityÂ means a city, county, county service district, sanitary authority or sanitary district. [1985 c.417 Â§1; 1991 c.902 Â§114; 1997 c.249 Â§154]

Â Â Â Â Â  Note: 454.805 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 454 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 455

Chapter 455 Â Building Code

2007 EDITION

BUILDING CODE

PUBLIC HEALTH AND SAFETY

ADMINISTRATION

(Generally)

455.010Â Â Â Â  Definitions for ORS chapter 455

455.020Â Â Â Â  Purpose; scope of application; exceptions; scope of rules; fees by rule

455.022Â Â Â Â  Appropriation of program fees established by department rule

455.030Â Â Â Â  Rulemaking; notice; content; code distribution; amendment process

455.035Â Â Â Â  Effective date of rules

455.040Â Â Â Â  State building code preempts local ordinances and rules; exemptions; criteria

455.042Â Â Â Â  State building code administrative regions

455.044Â Â Â Â  Tri-County Building Industry Service Center; fees

455.046Â Â Â Â  Installation labels; standardized forms and procedures; use of
Tri-County
Building
Industry
Service
Center
resources

455.048Â Â Â Â  Rules

455.050Â Â Â Â  Building permits; content

455.055Â Â Â Â  Uniform permit, inspection and certificate of occupancy requirements; rules

455.060Â Â Â Â  Rulings on acceptability of material, design or method of construction; effect of approval; fees

455.065Â Â Â Â  Alternative regulatory options for emerging technologies; rules

455.068Â Â Â Â  Applicability of construction standards to winery

455.070Â Â Â Â  Report of suspected code violation; rules; form; appeal

455.080Â Â Â Â  Inspector may require proof of compliance

455.085Â Â Â Â  Publication; readability; funding

455.090Â Â Â Â  Building codes information and services system or network

455.095Â Â Â Â  Electronic access to building codes information and services

455.097Â Â Â Â  Electronic access system development and implementation; uniform form and format for electronic exchange of building program information; waiver of contrary form and format requirements; rules

(Director; Boards)

455.100Â Â Â Â  Duties of director

455.110Â Â Â Â  Other duties of director; rules

455.112Â Â Â Â  Elimination of unclear, duplicative, conflicting or inadequate provisions; rules

455.117Â Â Â Â  Adoption of rules governing licensing, certification or registration

455.122Â Â Â Â  Combinations of licenses; rules

455.125Â Â Â Â  Denial, suspension, conditioning or revocation of license, certificate, registration or other authorization

455.127Â Â Â Â  Disqualification from obtaining license, registration, certificate or certification

455.129Â Â Â Â  Additional grounds for denial, suspension, conditioning or revocation of license, certificate, registration or application

455.132Â Â Â Â  Building Codes Structures Board; duties; membership

455.135Â Â Â Â  Residential Structures Board; duties; membership

455.138Â Â Â Â  Electrical and Elevator Board; duties; membership

455.140Â Â Â Â  Mechanical Board; duties; membership

455.144Â Â Â Â  Terms; compensation; officers; quorum; meetings; rules; removal of members; confirmation

(Municipal Regulation)

455.148Â Â Â Â  Comprehensive municipal building inspection programs; building officials; rules; program duration, plan, failure, abandonment and resumption

455.150Â Â Â Â  Selective municipal building inspection programs; building officials; rules; program duration, plan, failure and abandonment; limitation on program resumption

455.152Â Â Â Â  Objections to municipal assumption of building inspection program

455.153Â Â Â Â  Municipal authority to administer specialty code or building requirements; effect on jurisdiction of agencies

455.154Â Â Â Â  Alternative permit and inspection program

455.155Â Â Â Â  Statewide permit and inspection system for minor construction work

455.156Â Â Â Â  Municipal investigation and enforcement of certain violations; notice of civil penalty; department to develop programs; defense for violation of building inspection program

455.158Â Â Â Â  Verification of required license prior to issuance of permit

455.160Â Â Â Â  Failure to provide timely inspections or plan reviews prohibited; demand; mandamus

455.165Â Â Â Â  Standards for building codes information collected and maintained by municipalities; rules

455.170Â Â Â Â  Director may delegate certain duties; fees

455.180Â Â Â Â  Duty of city, county to issue building permit; restriction

(Financial Administration)

455.210Â Â Â Â  Fees; appeal of fees; surcharge; reduced fees; rules

455.220Â Â Â Â  Surcharge on building permit fees; collection; deposit; use

455.230Â Â Â Â  Use of Consumer and Business Services Fund moneys

455.240Â Â Â Â  Revenues from sales of building codes publications; use

(Exemptions Generally)

455.310Â Â Â Â  Single-family residence repair and maintenance exempt from codes; exemption itemized

455.312Â Â Â Â  Exemption from code of residential prefabricated structures for out-of-state delivery

455.315Â Â Â Â  Exemption of agricultural buildings, agricultural grading and equine facilities

455.320Â Â Â Â  Owner-built dwellings exempt from certain structural code provisions; recording of exemption

(Exemptions in Rural Areas)

455.325Â Â Â Â  Definitions for ORS 455.325 to 455.350

455.330Â Â Â Â  Counties authorized to exempt owner-built dwellings in rural areas from structural code

455.335Â Â Â Â  Rural areas to be mapped; building permit issuance for exempt dwellings limited

455.340Â Â Â Â  Code requirements to which exemption may not apply

455.345Â Â Â Â  Permit, fee, plan check and inspection provisions apply; notice of noncompliance to owner-builder; recording of notice; notice to purchasers

455.350Â Â Â Â  PurchaserÂs remedies

(Mercury Thermostats)

455.355Â Â Â Â  Rules governing mercury thermostats

(Farmworker Housing)

455.380Â Â Â Â  Department as final authority on farmworker housing; rules; fees

(Seismic Rehabilitation)

455.390Â Â Â Â  Definitions for ORS 455.020, 455.390, 455.395 and 455.400

455.395Â Â Â Â  Admissibility of data or agreements as evidence; immunity from certain causes of action

455.400Â Â Â Â  Effect of seismic rehabilitation provisions on exclusive remedy

(Temporary provisions relating to educational building seismic safety are compiled as notes following ORS 455.400)

(Temporary provisions relating to acute inpatient care facility, fire station and police station seismic safety are compiled as notes following ORS 455.400)

(Miscellaneous Provisions)

455.410Â Â Â Â  Relocated buildings; substantial compliance required; permits

455.412Â Â Â Â  Review of state building code provisions regarding certain smoke alarms and smoke detectors; rules

455.415Â Â Â Â  Identification badges

455.420Â Â Â Â  Individual electric meters required in multifamily residential buildings; exceptions; standards

455.422Â Â Â Â  New construction; recycling containers

455.425Â Â Â Â  Low-income elderly housing multiservice rooms required; standards; exceptions

455.430Â Â Â Â  Reciprocity for prefabricated structures

455.440Â Â Â Â  When site soil analysis required; filing of report and notice; duty of transferor of property; effect of failure to comply

455.445Â Â Â Â  Indoor air quality standards for public areas and office workplaces

455.446Â Â Â Â  Construction of certain facilities and structures in tsunami inundation zone prohibited; establishment of zone; rules; exceptions

455.447Â Â Â Â  Regulation of certain structures vulnerable to earthquakes and tsunamis; rules

455.448Â Â Â Â  Entry and inspection of earthquake-damaged structures; warrant enforcement

455.449Â Â Â Â  Unsafe condition resulting from earthquake damage; abatement of nuisance; rules

(Prohibited Acts)

455.450Â Â Â Â  Prohibited acts

(Specialty Code Inspection and Building Plan Review)

455.455Â Â Â Â  Building inspection and plan review; license required; exception

455.457Â Â Â Â  Licensing specialty code inspectors and plan reviewers; rules; contents

455.459Â Â Â Â  Specialty code inspection and plan review; conflict of interest

455.461Â Â Â Â  Specialty code inspectors and plan reviewers; quality control; rules

455.463Â Â Â Â  Specialty code inspection and plan review; department enforcement authority; investigation

455.465Â Â Â Â  Department and municipalities to designate persons licensed to conduct specialty code inspection and plan review; fees; exception

455.466Â Â Â Â  Rapid approval assessment for essential projects

455.467Â Â Â Â  Timelines for approval or disapproval of certain specialty code building plans; exceptions; phased permit systems; failure to adhere to timelines

455.468Â Â Â Â  Electronic submission of application materials

455.469Â Â Â Â  Municipal building inspection program to include certain policies and ordinances

455.471Â Â Â Â  Specialty code inspection and plan review fee authority; disposition of certain fee amounts

455.473Â Â Â Â  Disposition of certain fees received by department

455.475Â Â Â Â  Appeal of decision of building official

455.477Â Â Â Â  Requirement for suit filed by licensed specialty code inspector or plan reviewer

455.479Â Â Â Â  Application to specialty inspections identified by department

455.481Â Â Â Â  Application to inspection and plan review for prefabricated structures

455.483Â Â Â Â  Electrical and plumbing code plan review; rules

ENERGY CONSERVATION

(Generally)

455.525Â Â Â Â  Rules for energy conservation and passive solar energy in structures; inclusion in building code; application of testing requirements to fenestration products; review of regulations

455.530Â Â Â Â  Authority to receive money and to contract

(Energy Conservation Standards for Public Buildings)

455.560Â Â Â Â  Definitions for ORS 455.560 to 455.580

455.565Â Â Â Â  Purpose of ORS 455.560 to 455.580

455.570Â Â Â Â  Maximum lighting standards for new public buildings; exemptions

455.575Â Â Â Â  Advisory lighting standards for public buildings constructed before July 1, 1978

455.580Â Â Â Â  Status of powers of director

455.595Â Â Â Â  Energy Efficient Construction Account

LOW-RISE RESIDENTIAL DWELLING CODE

455.610Â Â Â Â  Low-Rise Residential Dwelling Code; adoption; changes; compatibility of other codes; alternative methods of construction; rules

455.622Â Â Â Â  Certification of inspectors; rules

455.625Â Â Â Â  Rules for permits; schedule of inspections

455.626Â Â Â Â  Rules for accommodating technology

455.627Â Â Â Â  Minor electrical installation inspection program; rules

455.628Â Â Â Â  Plan review exemption

455.630Â Â Â Â  Enforcement

PUBLIC ASSEMBLY STRUCTURES

455.640Â Â Â Â  Definitions for ORS 455.640 to 455.645

455.642Â Â Â Â  Application

455.645Â Â Â Â  Certain plans for structures of public assembly to be certified

MUNICIPAL REVIEW AND INSPECTION

(Generally)

455.675Â Â Â Â  Authorized substitutions in codes adopted by reference

455.680Â Â Â Â  Plan approval and permits for recreation or picnic park or camp; license; rules

455.685Â Â Â Â  Review of plans and specifications to determine compliance; effect of approval; fees

455.690Â Â Â Â  Appeal to advisory boards

455.700Â Â Â Â  Validity of certain building permits

455.705Â Â Â Â  Prefabricated structures plan approval and inspections; approval of business or persons performing inspections; rules; fees; manufacturer compliance program; insignia of compliance or certification stamp required for certain transactions

(Inspectors)

455.715Â Â Â Â  Definitions for ORS 455.715 to 455.740

455.720Â Â Â Â  Standards and qualifications for personnel; rules

455.725Â Â Â Â  Certification of personnel training programs

455.730Â Â Â Â  Certification of personnel required

455.735Â Â Â Â  Application for certification; fee; issuance of certificate

455.737Â Â Â Â  Experience and training outside
Oregon
; examination; rulemaking

455.740Â Â Â Â  Revocation of certification

(Remedial Authority of Director)

455.770Â Â Â Â  Investigative authority of director over municipalities; corrective action; limitation

455.775Â Â Â Â  Investigative authority of director; corrective action

MASTER BUILDER PROGRAMS

455.800Â Â Â Â  Definitions for ORS 455.800 to 455.820

455.805Â Â Â Â  Criteria for granting of master builder status

455.810Â Â Â Â  Certificates; fees; discipline; rules

455.815Â Â Â Â  Establishment of master builder programs; waiver of inspections; builder verification of performance

455.820Â Â Â Â  Plan review and verification; documentation; duties of building official; effect of waiver revocation

PENALTIES

455.895Â Â Â Â  Civil penalties

455.897Â Â Â Â  Criminal penalties

ADMINISTRATION

(Generally)

Â Â Â Â Â  455.010 Definitions for ORS chapter 455. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1)(a) ÂAdvisory boardÂ means the board with responsibility for assisting in the adoption, amendment or administration of a specialty code, specifically:

Â Â Â Â Â  (A) The Building Codes Structures Board established under ORS 455.132;

Â Â Â Â Â  (B) The Electrical and Elevator Board established under ORS 455.138;

Â Â Â Â Â  (C) The State Plumbing Board established under ORS 693.115;

Â Â Â Â Â  (D) The Manufactured Structures and Parks Advisory Board established under ORS 446.280;

Â Â Â Â Â  (E) The Board of Boiler Rules established under ORS 480.535;

Â Â Â Â Â  (F) The Residential Structures Board established under ORS 455.135; or

Â Â Â Â Â  (G) The Mechanical Board established under ORS 455.140.

Â Â Â Â Â  (b) ÂAppropriate advisory boardÂ means the advisory board that has jurisdiction over a particular code, standard, license, certification or matter.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (4) ÂLow-Rise Residential Dwelling CodeÂ means the adopted specialty code prescribing standards for the construction of residential dwellings that are three stories or less above grade and have an exterior door for each dwelling unit, but are not facilities or homes described in ORS 443.400 or transient lodging.

Â Â Â Â Â  (5) ÂMunicipalityÂ means a city, county or other unit of local government otherwise authorized by law to administer a building code.

Â Â Â Â Â  (6) ÂPrefabricated structureÂ means a building or subassembly that has been in whole or substantial part manufactured or assembled using closed construction at an off-site location to be wholly or partially assembled on-site. ÂPrefabricated structureÂ does not include a manufactured dwelling, recreational structure or recreational vehicle, as those terms are defined in ORS 446.003.

Â Â Â Â Â  (7) ÂSpecialty codeÂ means a code of regulations adopted under ORS 446.062, 446.185, 447.020 (2), 455.020 (2), 455.610, 455.680, 460.085, 460.360, 479.730 (1) or 480.545; but does not include regulations adopted by the State Fire Marshal pursuant to ORS chapter 476 or ORS 479.015 to 479.200 and 479.210 to 479.220.

Â Â Â Â Â  (8) ÂState building codeÂ means the combined specialty codes.

Â Â Â Â Â  (9) ÂStructural codeÂ means the specialty code prescribing structural standards for building construction.

Â Â Â Â Â  (10) ÂUnsafe conditionÂ means a condition caused by earthquake which is determined by the department or any representative of the department to be dangerous to life and property. ÂUnsafe conditionÂ includes but is not limited to:

Â Â Â Â Â  (a) Any portion, member or appurtenance of a building that has become detached or dislodged or appears likely to fail or collapse and thereby injure persons or damage property; or

Â Â Â Â Â  (b) Any portion, of a building or structure that has been damaged by earthquake, or by fire or explosion resulting from an earthquake, to the extent that the structural strength or stability of the building is substantially less than it was prior to the earthquake. [Formerly 456.750; 1991 c.227 Â§1; 1991 c.310 Â§1; 1993 c.18 Â§112; 1993 c.744 Â§85; 1997 c.259 Â§3; 1999 c.484 Â§1; 1999 c.1045 Â§12; 2003 c.655 Â§75; 2003 c.675 Â§Â§10,11]

Â Â Â Â Â  455.020 Purpose; scope of application; exceptions; scope of rules; fees by rule. (1) This chapter is enacted to enable the Director of the Department of Consumer and Business Services to promulgate a state building code to govern the construction, reconstruction, alteration and repair of buildings and other structures and the installation of mechanical devices and equipment therein, and to require the correction of unsafe conditions caused by earthquakes in existing buildings. The state building code shall establish uniform performance standards providing reasonable safeguards for health, safety, welfare, comfort and security of the residents of this state who are occupants and users of buildings, and will provide for the use of modern methods, devices, materials, techniques and practicable maximum energy conservation.

Â Â Â Â Â  (2) The rules adopted pursuant to this chapter shall include structural standards; standards for the installation and use of mechanical, heating and ventilating devices and equipment; and standards for prefabricated structures; and shall, subject to ORS 455.210, prescribe reasonable fees for the issuance of building permits and similar documents, inspections and plan review services by the Department of Consumer and Business Services. The department may also establish, by rule, the amount of any fee pertaining to the state building code or any specialty code that is authorized by statute, but for which an amount is not specified by statute.

Â Â Â Â Â  (3) This chapter does not affect the statutory jurisdiction and authority of the WorkersÂ Compensation Board, under ORS chapter 654, to promulgate occupational safety and health standards relating to places of employment, and to administer and enforce all state laws, regulations, rules, standards and lawful orders requiring places of employment to be safe and healthful.

Â Â Â Â Â  (4) This chapter and any specialty code does not limit the authority of a municipality to enact regulations providing for local administration of the state building code; local appeal boards; fees and other charges; abatement of nuisances and dangerous buildings; enforcement through penalties, stop-work orders or other means; or minimum health, sanitation and safety standards for governing the use of structures for housing, except where the power of municipalities to enact any such regulations is expressly withheld or otherwise provided for by statute. Pursuant to the regulation of dangerous buildings, a municipality may adopt seismic rehabilitation plans that provide for phased completion of repairs that are designed to provide improved life safety but that may be less than the standards for new buildings. [Formerly 456.755; 1991 c.227 Â§2; 1991 c.310 Â§2; 1995 c.304 Â§1; 1995 c.400 Â§5; 1999 c.1045 Â§13; 1999 c.1082 Â§11; 2001 c.710 Â§8]

Â Â Â Â Â  455.022 Appropriation of program fees established by department rule. All moneys deposited to the Consumer and Business Services Fund that are derived pursuant to ORS 455.240 or 460.370, or from state building code or specialty code program fees for which the amounts are established by Department of Consumer and Business Services rule pursuant to ORS 455.020 (2), are continuously appropriated to the department for carrying out any of the duties, functions and powers of the department under ORS 455.240 or 460.310 to 460.370 or under a program for which a fee amount is established by department rule pursuant to ORS 455.020 (2), without regard to the source of the moneys. [2001 c.710 Â§2]

Â Â Â Â Â  Note: 455.022 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.030 Rulemaking; notice; content; code distribution; amendment process. (1) Subject to any requirement for approval by the appropriate advisory boards, the Director of the Department of Consumer and Business Services may adopt, amend or repeal rules for carrying out the responsibilities of the Department of Consumer and Business Services to develop, implement, administer and enforce a program that relates to the state building code or a specialty code. Except as otherwise provided by this section, the director shall be subject to ORS chapter 183 in the adoption, amendment or repeal of regulations authorized by, and in the issuance of orders in contested cases arising under, this chapter.

Â Â Â Â Â  (2)(a) In addition to the notice requirements of ORS 183.335, notice of a public hearing on adoption, amendment or repeal of a specialty code shall be given to the governing bodies of all municipalities and the notice shall state that copies of the proposed action may be obtained from the department.

Â Â Â Â Â  (b) The notice of proposed rule change shall include a finding by the advisory board that the added cost, if any, is necessary to the health and safety of the occupants or the public or necessary to conserve scarce resources.

Â Â Â Â Â  (c) The director shall maintain a roster of individuals who wish to be notified of any changes to or interpretations of the Low-Rise Residential Dwelling Code. Subscribers to the list may be charged a reasonable amount necessary to defray the cost of maintaining the list and advising the subscribers of changes in the code.

Â Â Â Â Â  (3) The director is not required to publish or distribute those parts of a specialty code of regulations adopted by reference. However, the director shall publish with a specialty code and annually thereafter a list of places where copies of those parts of the specialty code adopted by reference may be obtained together with the approximate cost thereof. The director shall file one copy of the rule with the Secretary of State. All standards referred to in any specialty code or any of the modifications thereto need not be so filed. All standards and specialty codes referred to in the specialty code shall be kept on file and available for inspection in the offices of the department.

Â Â Â Â Â  (4) Any interested person may propose amendments to the state building code, which proposed amendments may be either applicable to all municipalities or, where it is alleged and established that conditions exist within a municipality or some municipalities that are not generally found within other municipalities, amendments may be restricted in application to such municipalities. Amendments proposed to the state building code under this subsection shall be in conformity with the policy and purpose prescribed by ORS 455.020. The justification and the particular circumstances requiring the proposed amendments shall be fully stated in the proposal. The director shall submit all proposed amendments to the appropriate advisory board. The board shall review and report its recommendations to the director on the amendments within 180 days after the date of submission by the director.

Â Â Â Â Â  (5) The director, with the approval of the advisory board, may adopt or modify and adopt any amendments proposed to the director under subsection (4) of this section. The director shall, within 30 days after the date of receipt of the recommendations of the advisory board, notify the person proposing the amendments of the adoption, modification and adoption or denial of the proposed amendments. Upon adoption, a copy of each amendment shall be distributed to the governing bodies of all municipalities affected thereby.

Â Â Â Â Â  (6) The director shall from time to time make or cause to be made investigations, or may accept authenticated reports from authoritative sources, concerning new materials or modes of construction intended for use in the construction of buildings or structures, or intended for use in other activity regulated by the state building code, and shall, where necessary, propose amendments to the code setting forth the conditions under which the materials or modes may be used, in accordance with the standards and procedures of this chapter. [Formerly 456.785; 1991 c.94 Â§2; 1993 c.744 Â§86; 1997 c.227 Â§1; 2003 c.368 Â§3; 2003 c.675 Â§12]

Â Â Â Â Â  455.035 Effective date of rules. (1) Any rule adopted under this chapter or ORS 447.010 to 447.156 and 447.992 or 479.510 to 479.945 and 479.995 shall not become effective on a date other than January 1, April 1, July 1 or October 1.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a rule adopting construction standards, materials, practices or provisions under the state building code may become effective on any date.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to temporary rules adopted under ORS 183.335 (5). [1995 c.553 Â§11; 1999 c.116 Â§1; 2005 c.734 Â§3]

Â Â Â Â Â  Note: 455.035 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.040 State building code preempts local ordinances and rules; exemptions; criteria. (1) The state building code shall be applicable and uniform throughout this state and in all municipalities, and no municipality shall enact or enforce any ordinance, rule or regulation relating to the same matters encompassed by the state building code but which provides different requirements unless authorized by the Director of the Department of Consumer and Business Services. The directorÂs authorization shall not be considered an amendment to the state building code under ORS 455.030. The director shall encourage experimentation, innovation and cost effectiveness by municipalities in the adoption of ordinances, rules or regulations which conflict with the state building code.

Â Â Â Â Â  (2) Subsection (1) of this section is operative:

Â Â Â Â Â  (a) With regard to the state structural code, July 1, 1974.

Â Â Â Â Â  (b) With regard to the state mechanical, heating and ventilating code, on the effective date of such code as determined under ORS 183.355.

Â Â Â Â Â  (c) With regard to each specialty code not named by paragraphs (a) and (b) of this subsection, on the effective date, as determined under ORS 183.355, of the first amendments to such code adopted pursuant to this chapter. [Formerly 456.775]

Â Â Â Â Â  455.042 State building code administrative regions. The Director of the Department of Consumer and Business Services shall establish regions for all areas of the state to carry out the uniform administration of the state building code. The director shall assign Department of Consumer and Business Services employees for the regions as necessary to:

Â Â Â Â Â  (1) Promote consistent interpretation of the state building code;

Â Â Â Â Â  (2) Resolve disputes between local building officials and contractors or developers regarding the application of one or more provisions of the state building code; and

Â Â Â Â Â  (3) Provide oversight and enforcement of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950, 479.995 and 480.510 to 480.670 and ORS chapters 447, 455, 460 and 693 and the rules adopted under those statutes. [2005 c.833 Â§2]

Â Â Â Â Â  Note: 455.042 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.044
Tri-County
Building
Industry
Service
Center
; fees. (1) The Department of Consumer and Business Services may establish and staff a
Tri-County
Building
Industry
Service
Center
to make available to licensed contractors and their employees, local governments and the public the resources and services described in ORS 455.042 and 455.046.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services may adopt by rule a reasonable fee schedule for the purpose of recovering the costs incurred by the department in providing services under ORS 455.046. Fees adopted and imposed under this section shall be in addition to the total building permit fees otherwise imposed in Clackamas, Multnomah and
Washington
Counties
. A municipality shall collect fees adopted and imposed under this section and remit the fees to the department. [Formerly 455.842]

Â Â Â Â Â  Note: 455.044 to 455.048 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.046 Installation labels; standardized forms and procedures; use of
Tri-County
Building
Industry
Service
Center
resources. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Develop and administer an installation label program for minor installations under the state building code, including but not limited to electrical installations under ORS 455.627, 479.540 and 479.570 and plumbing installations under ORS 447.076;

Â Â Â Â Â  (b) Develop standard application forms and procedures for use by municipalities in Clackamas, Multnomah and Washington Counties when issuing structural, mechanical, electrical, plumbing and other permits when those permits do not require a review of building plans;

Â Â Â Â Â  (c) Develop standard application forms and procedures for issuing building permits and recording inspections;

Â Â Â Â Â  (d) Develop standard forms and procedures for reviewing building plans;

Â Â Â Â Â  (e) Establish standardized criteria and methodology for determining fee amounts for permits that are required under the state building code established under ORS 455.030;

Â Â Â Â Â  (f) Maintain and make available to the public the names of persons certified to review building plans;

Â Â Â Â Â  (g) Maintain and make available to the public the names of persons certified to perform technical inspections; and

Â Â Â Â Â  (h) Administer prepaid building permit cost accounts.

Â Â Â Â Â  (2) The department may use the resources of the
Tri-County
Building
Industry
Service
Center
to:

Â Â Â Â Â  (a) Assist local building officials in the administration and enforcement of the state building code; and

Â Â Â Â Â  (b) Establish a process to facilitate the consistent application of the state building code throughout the state. [Formerly 455.844]

Â Â Â Â Â  Note: See note under 455.044.

Â Â Â Â Â  455.048 Rules. In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services may adopt rules necessary for the implementation of ORS 455.044 and 455.046. [Formerly 455.846]

Â Â Â Â Â  Note: See note under 455.044.

Â Â Â Â Â  455.050 Building permits; content. All building permits issued in this state shall contain the following information:

Â Â Â Â Â  (1) The name and address of the owner of the building or structure to be constructed or altered under the permit;

Â Â Â Â Â  (2) The name and address of the builder or contractor, if known, who will perform the construction or alteration; and

Â Â Â Â Â  (3) The street address and legal description or tax lot number of the property on which construction or alteration will occur. [Formerly 456.887]

Â Â Â Â Â  Note: 455.050 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.055 Uniform permit, inspection and certificate of occupancy requirements; rules. The Director of the Department of Consumer and Business Services may adopt rules establishing uniform permit, inspection and certificate of occupancy requirements under the state building code. The rules may include, but need not be limited to, rules establishing standards for building inspections and inspection procedures and rules establishing uniform forms for certificates of occupancy. In adopting rules under this section, the director may establish a process for a municipality to address conditions that are unique to the municipalityÂs enforcement of the state building code or that are not addressed by the rules establishing uniform permit, inspection and certificate of occupancy requirements. [2007 c.549 Â§2]

Â Â Â Â Â  Note: 455.055 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.060 Rulings on acceptability of material, design or method of construction; effect of approval; fees. (1) Any person who desires to use or furnish any material, design or method of construction or installation in the state, or any building official, may request the Director of the Department of Consumer and Business Services to issue a ruling with respect to the acceptability of any material, design or method of construction about which there is a question under any provision of the state building code. Requests shall be in writing and, if made by anyone other than a building official, shall be made and the ruling issued prior to the use or attempted use of such questioned material, design or method.

Â Â Â Â Â  (2) In making rulings, the director shall obtain the approval of the appropriate advisory board as to technical and scientific facts and shall consider the standards and interpretations published by the body that promulgated any nationally recognized model code adopted as a specialty code of this state.

Â Â Â Â Â  (3) A copy of the ruling issued by the director shall be certified to the person making the request. Additional copies shall be transmitted to all building officials in the state. The director shall keep a permanent record of all such rulings, and shall furnish copies thereof to any interested person upon payment of such fees as the director may prescribe.

Â Â Â Â Â  (4) A building official or inspector shall approve the use of any material, design or method of construction approved by the director pursuant to this section if the requirements of all other local ordinances are satisfied. [Formerly 456.845]

Â Â Â Â Â  455.065 Alternative regulatory options for emerging technologies; rules. (1) Notwithstanding any provision of this chapter or ORS chapter 460, 479, 480 or 693, the Director of the Department of Consumer and Business Services may establish by rule alternative regulatory options for emerging technologies without the approval of advisory boards. Before adopting rules under this section, the director shall consult with the chairperson of an advisory board that will be affected by the alternative regulatory option. Rules adopted by the director may include definitions of the types of products that qualify as emerging technologies and may approve the use of specific emerging technologies.

Â Â Â Â Â  (2) The director shall consider national and international standards applicable to emerging technologies in adopting rules under this section.

Â Â Â Â Â  (3) Rules adopted by the director under this section must be limited to a specific site unless statewide application is approved by an advisory board that will be affected by the alternative regulatory option.

Â Â Â Â Â  (4) Rules adopted by the director under this section may not adversely affect the scope of practice under any license issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (5) As used in this section, Âemerging technologyÂ means a product that is of a unique type or that has a unique scope of application and that would provide a benefit to
Oregon
Âs economy if developed, used or produced by
Oregon
businesses. [2005 c.186 Â§2]

Â Â Â Â Â  455.068 Applicability of construction standards to winery. (1) For the purposes of this section, ÂwineryÂ means a facility used primarily for the commercial production of wine or cider, including but not limited to areas used for production, shipping and distribution, wholesale and retail sales, tasting, crushing, fermenting, blending, aging, storage, bottling, administrative functions and warehousing.

Â Â Â Â Â  (2) In adopting any construction standards impacting a winery, the Department of Consumer and Business Services shall ensure the standards are applicable to all wineries producing wine, as defined in ORS 471.001, and cider, as defined in ORS 471.023. [2005 c.734 Â§2]

Â Â Â Â Â  Note: 455.068 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.070 Report of suspected code violation; rules; form; appeal. Any person may report a suspected violation of the state building code, which poses an imminent threat to public health or safety, to the local building official or, where the code is state-administered, to the Department of Consumer and Business Services. The complaint shall be in writing and submitted under rules adopted by the department. The rules of the department shall provide for the disposition of frivolous or harassing complaints by requiring detailed descriptions of the alleged violation and reference to the code sections allegedly violated. A copy of the complaint shall be given by the municipality or agency to the contractor, building owner and subcontractor, if any, involved in the project alleged to be in violation. The municipality or agency may charge the complainant for the necessary costs of supplying, copying and distributing the complaint form. If, after five working days, no remedial action has taken place, the complainant has standing to appeal the matter to the appeals board of the municipality, where one is established, or directly to the applicable state advisory board where there is no local appeals board. The municipal appeals board or state advisory board shall reach a final decision within 14 days of the complainantÂs appeal. A municipal appeals board decision shall then be subject to appeal to a state advisory board under ORS 455.690, provided that the state advisory board shall reach a final determination within 14 days of notice of an appeal. A record of the written complaint and the findings of the appeals and advisory boards may be introduced into evidence in any judicial proceeding for damages brought against the complainant by any person suffering damages as a result of the complaint. [Formerly 456.842; 1993 c.744 Â§87]

Â Â Â Â Â  455.080 Inspector may require proof of compliance. Notwithstanding ORS 455.630 (2), any inspector, including a specialty code inspector licensed under ORS 455.457, authorized by ORS 455.150 or 455.153 to determine compliance with the requirements of the state building code or any specialty code under this chapter may, in accordance with a compliance program as described in ORS 455.153 (2), require any person who is engaged in any activity regulated by the state building code to demonstrate proof of compliance with the applicable licensing, registration or certification requirements of ORS chapters 446, 447, 455, 460, 479, 480, 693 and 701. [Formerly 456.802; 1999 c.1045 Â§14; 2001 c.411 Â§16]

Â Â Â Â Â  Note: 455.080 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.085 Publication; readability; funding. (1) The Director of the Department of Consumer and Business Services shall, upon receipt of adequate funds under subsection (2) of this section, publish all state building code provisions relating to the design, construction, prefabrication, equipment or appliance installation, quality of materials, use and occupancy location and repair of detached low-rise residential dwellings in two separate publications. One publication shall contain the applicable provisions of the specialty code adopted under ORS 479.730 (1) and the other publication shall contain the remaining applicable provisions of the state building code. The text of the publications made under this section shall be readable at the ninth grade level of reading, as determined by the director under one or more standard recognized readability formulas, including, but not limited to, the Flesch, Fry or Dale Chall tests.

Â Â Â Â Â  (2) The publications under subsection (1) of this section shall be paid for by funds donated by interested citizens, who shall be made aware of the project by the Department of Consumer and Business Services through public service announcements and other nominal-cost advertising. Funds shall be collected until sufficient funds are available to conduct the publication. Refunds shall be made to the donors if sufficient funds are not collected. [Formerly 456.787 and then 455.635; 2003 c.675 Â§13]

Â Â Â Â Â  455.090 Building codes information and services system or network. The Department of Consumer and Business Services may identify the resources necessary to develop a system or network that provides electronic access to building codes information and services for all building code jurisdictions in the state. The department may explore the availability of alternative means for establishing a statewide system or network for building codes information and services, including but not limited to developing resource sharing arrangements with private industry, obtaining foundation grants and obtaining federal funding. [2003 c.336 Â§1; 2005 c.56 Â§3]

Â Â Â Â Â  Note: 455.090 and 455.095 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.095 Electronic access to building codes information and services. The Department of Consumer and Business Services shall develop and implement a system that provides electronic access to building codes information. The department shall make the system accessible for use by municipalities in carrying out the building inspection programs administered and enforced by the municipalities. The building codes information and services available through the system may include, but need not be limited to:

Â Â Â Â Â  (1) Licensing, permit, inspection and other relevant information;

Â Â Â Â Â  (2) Access to forms;

Â Â Â Â Â  (3) Electronic submission of permit applications;

Â Â Â Â Â  (4) Electronic submission of plans for review;

Â Â Â Â Â  (5) Electronic issuance of minor label or other appropriate permits;

Â Â Â Â Â  (6) Access to permit and inspection processes; and

Â Â Â Â Â  (7) Scheduling of inspections, tracking of corrections and granting of approvals. [2003 c.336 Â§2; 2005 c.56 Â§4; 2007 c.69 Â§4]

Â Â Â Â Â  Note: See note under 455.090.

Â Â Â Â Â  455.097 Electronic access system development and implementation; uniform form and format for electronic exchange of building program information; waiver of contrary form and format requirements; rules. (1) As used in this section, Âform and formatÂ:

Â Â Â Â Â  (a) Means the arrangement, organization, configuration, structure or style of, or method of delivery for, providing required information or providing the substantive equivalent of required information.

Â Â Â Â Â  (b) Does not mean altering the substance of information or the addition or omission of information.

Â Â Â Â Â  (2) The purpose of this section and ORS 455.095 is to enable the Department of Consumer and Business Services to develop and implement a system that:

Â Â Â Â Â  (a) Provides electronic access to building codes information;

Â Â Â Â Â  (b) Is designed to offer a full range of electronic building permits services;

Â Â Â Â Â  (c) Allows the streamlining of building inspection services;

Â Â Â Â Â  (d) Provides a uniform form and format for submitting building codes information electronically; and

Â Â Â Â Â  (e) Is available for use by any municipality administering and enforcing a building inspection program.

Â Â Â Â Â  (3) The department shall adopt rules to govern the form and format of building permit applications, building plans, specifications and other building program information exchanged through the electronic building codes information system described in ORS 455.095.

Â Â Â Â Â  (4) The department may waive a contrary form and format requirement imposed by statute or ordinance or by the rules of another agency for the submission of information in physical form to the extent the waiver is necessary to facilitate the submission of the information electronically. The department may accept an electronic reproduction of a signature, stamp, seal, certification or notarization as the equivalent of the original or may accept the substitution of identifying information for the signature, stamp, seal, certification or notarization. The department may not waive a requirement imposed by statute or ordinance or by the rules of another agency, other than a form and format requirement.

Â Â Â Â Â  (5) A person exchanging information through the electronic building codes information system in a form and format acceptable to the department is not subject to any licensing sanction, civil penalty, fine, permit disapproval or revocation or other sanction for failure to comply with a form or format requirement imposed by statute, ordinance or rule for submission of the information in physical form, including but not limited to any requirement that the information be in a particular form or of a particular size, be submitted with multiple copies, be physically attached to another document be an original document or be signed, stamped, sealed, certified or notarized. [2007 c.69 Â§2]

Â Â Â Â Â  Note: 455.097 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Director; Boards)

Â Â Â Â Â  455.100 Duties of director. The Director of the Department of Consumer and Business Services shall have general supervision over the administration of the state building code regulations, including providing statewide interpretations for the plumbing, elevator, electrical, manufactured structures, boiler, amusement ride, structural, mechanical, low-rise residential dwelling and prefabricated structures codes. [Formerly 456.790; 1993 c.18 Â§113; 1993 c.744 Â§88; 2003 c.675 Â§Â§14,15]

Â Â Â Â Â  455.110 Other duties of director; rules. Except as otherwise provided by ORS chapters 446, 447, 460, 476, ORS 479.015 to 479.220, 479.510 to 479.945, 479.990 and 479.995 and ORS chapter 480:

Â Â Â Â Â  (1) The Director of the Department of Consumer and Business Services shall coordinate, interpret and generally supervise the adoption, administration and enforcement of the state building code.

Â Â Â Â Â  (2) The director, with the approval of the appropriate advisory boards, shall adopt codes and standards, including regulations as authorized by ORS 455.020 governing the construction, reconstruction, alteration and repair of buildings and other structures and the installation of mechanical devices and equipment therein. The regulations may include rules for the administration and enforcement of a certification system for persons performing work under the codes and standards adopted under this subsection. However, this subsection does not authorize the establishment of a separate certification for performing work on low-rise residential dwellings.

Â Â Â Â Â  (3) The director, with the approval of the appropriate advisory boards, may amend such codes from time to time. The codes of regulations and any amendment thereof shall conform insofar as practicable to model building codes generally accepted and in use throughout the
United States
. If there is no nationally recognized model code, consideration shall be given to the existing specialty codes presently in use in this state. Such model codes with modifications considered necessary and specialty codes may be adopted by reference. The codes so promulgated and any amendments thereof shall be based on the application of scientific principles, approved tests and professional judgment and, to the extent that it is practical to do so, the codes shall be promulgated in terms of desired results instead of the means of achieving such results, avoiding wherever possible the incorporation of specifications of particular methods or materials. To that end the codes shall encourage the use of new methods, new materials and maximum energy conservation.

Â Â Â Â Â  (4) The director shall adopt rules requiring a journeyman plumber licensed under ORS chapter 693 or an apprentice plumber, as defined in ORS 693.010, who tests backflow assemblies to complete a state-approved training program for the testing of those assemblies. [Formerly 456.770; 2003 c.675 Â§16; 2005 c.736 Â§2; 2007 c.71 Â§140]

Â Â Â Â Â  455.112 Elimination of unclear, duplicative, conflicting or inadequate provisions; rules. Notwithstanding ORS 455.030 and 455.110, the Director of the Department of Consumer and Business Services may initiate the adoption of rules the director considers necessary to interpret, harmonize, streamline, adjust, administer or enforce the state building code when any provision of the state building code is unclear, duplicative or in conflict with another or when the code does not adequately address a project of a unique type or scope. The director must obtain the approval of the appropriate advisory boards prior to adopting a rule under this section. [2003 c.367 Â§2]

Â Â Â Â Â  Note: 455.112 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.117 Adoption of rules governing licensing, certification or registration. (1) Except as provided in subsection (3) of this section, a regulatory body listed in subsection (2) of this section may adopt rules to administer the licensing, certification or registration of persons regulated by the body. The rules adopted under this section may include, but need not be limited to:

Â Â Â Â Â  (a) The form and content of an application for issuance or renewal of a license, certificate or registration;

Â Â Â Â Â  (b) Training and continuing education requirements to maintain a license, certificate or registration;

Â Â Â Â Â  (c) The form and content of and the process for preparing and administering examinations and examination reviews;

Â Â Â Â Â  (d) The term of a license, certificate or registration; and

Â Â Â Â Â  (e) The creation of a system for combining two or more licenses, certificates or registrations issued to an individual by an advisory board or the Department of Consumer and Business Services into a single license, certificate, registration or other authorization.

Â Â Â Â Â  (2) Subsection (1) of this section applies to the following:

Â Â Â Â Â  (a) Subject to ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420, with the approval of the Manufactured Structures and Parks Advisory Board, the Department of Consumer and Business Services for purposes of licenses, certificates and registrations issued under ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420.

Â Â Â Â Â  (b) Subject to ORS 447.010 to 447.156 and ORS chapter 693, the State Plumbing Board for purposes of licenses issued under ORS 447.010 to 447.156 and ORS chapter 693.

Â Â Â Â Â  (c) Subject to ORS 460.005 to 460.175, after consultation with the Electrical and Elevator Board, the department for purposes of licenses issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (d) Subject to ORS 479.510 to 479.945, the Electrical and Elevator Board for purposes of licenses issued under ORS 446.210 or 479.510 to 479.945.

Â Â Â Â Â  (e) Subject to ORS 480.510 to 480.670, the Board of Boiler Rules for purposes of licenses issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (3) This section does not authorize the adoption of rules regulating:

Â Â Â Â Â  (a) Building officials, inspectors, plan reviewers or municipalities;

Â Â Â Â Â  (b) Persons engaged in the manufacture, conversion or repair of prefabricated structures, prefabricated components or recreational vehicles; or

Â Â Â Â Â  (c) Master builders certified under ORS 455.800 to 455.820. [2005 c.758 Â§2]

Â Â Â Â Â  Note: 455.117 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.122 Combinations of licenses; rules. (1) The Director of the Department of Consumer and Business Services, with the approval of the appropriate advisory boards, shall establish a system that allows a contractor or business possessing two or more licenses described in subsection (2) of this section to have an approved combination of those licenses issued or renewed simultaneously.

Â Â Â Â Â  (2) Notwithstanding any issuance or renewal dates established by rule under ORS 455.117, subsection (1) of this section applies to contractor or business licenses by the Electrical and Elevator Board, the Board of Boiler Rules or the State Plumbing Board.

Â Â Â Â Â  (3) The director shall establish rules to implement the system described in this section. The rules must establish the combinations of licenses for which a simultaneous issuance or renewal is offered, the term and expiration date for the combination, the appropriate fees for administering the system, the criteria for issuance and renewal and the other standards and criteria deemed by the Department of Consumer and Business Services to be necessary to administer and enforce the system. [2003 c.136 Â§2; 2005 c.758 Â§18]

Â Â Â Â Â  Note: 455.122 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.125 Denial, suspension, conditioning or revocation of license, certificate, registration or other authorization. (1) In addition to any other sanction, remedy or penalty provided by law, the Director of the Department of Consumer and Business Services or an appropriate advisory board may deny, suspend, condition or revoke a registration, certification, license or other authority to perform work or conduct business issued under laws administered by the Department of Consumer and Business Services or advisory board if the holder:

Â Â Â Â Â  (a) Fails to comply with a provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 or 480.510 to 480.670 or this chapter or ORS chapter 447, 460 or 693, or with any rule adopted under those statutes or under ORS 455.117; or

Â Â Â Â Â  (b) Engages in an act for which the Construction Contractors Board imposes a sanction on the holder under ORS 701.098.

Â Â Â Â Â  (2) For purposes of ORS 701.100, a compliance failure described in subsection (1)(a) of this section for which the director or an advisory board denies, suspends, conditions or revokes a registration, certification, license or other authority to perform work or conduct business may be treated as a failure to be in conformance with this chapter. [2003 c.361 Â§2; 2005 c.758 Â§19; 2007 c.306 Â§1]

Â Â Â Â Â  Note: 455.125 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: 701.100 was repealed by section 16, chapter 114, Oregon Laws 2007. The text of 455.125 was not amended by enactment of the Legislative Assembly to reflect the repeal. Editorial adjustment of 455.125 for the repeal of 701.100 has not been made.

Â Â Â Â Â  455.127 Disqualification from obtaining license, registration, certificate or certification. (1) As used in this section, ÂpersonÂ includes individuals, corporations, associations, firms, partnerships, limited liability companies, joint stock companies, public agencies and an owner or holder of a direct or indirect interest in a corporation, association, firm, partnership, limited liability company or joint stock company.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, the Department of Consumer and Business Services or an appropriate advisory board may disqualify a person from obtaining or renewing a license, registration, certificate or certification if the person:

Â Â Â Â Â  (a) Is or has been subject to civil penalties, revocation, cancellation or suspension of a license, registration, certificate or certification or other sanction by the director, department or an advisory board; or

Â Â Â Â Â  (b) Is or has been directly involved in an act for which the director, department or an advisory board has levied civil penalties, revoked, canceled or suspended a license, registration, certificate or certification or imposed other sanction while the person served as a principal, director, officer, owner, majority shareholder, member or manager of a limited liability company or in another capacity with direct or indirect control over another business.

Â Â Â Â Â  (3) A disqualification under subsection (2) of this section shall be for a period determined by the director, department or appropriate advisory board by rule, not to exceed five years. If a person applies for reinstatement of a revoked license, registration, certificate or certification after the period of disqualification, the person must meet the qualifications for initial issuance of the license, registration, certificate or certification. [2005 c.416 Â§2; 2005 c.758 Â§56h]

Â Â Â Â Â  Note: 455.127 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.129 Additional grounds for denial, suspension, conditioning or revocation of license, certificate, registration or application. (1) Subject to ORS chapter 183, except as provided in subsection (4) of this section, a regulatory body listed in subsection (2) of this section may deny a license, certificate, registration or application or may suspend, revoke, condition or refuse to renew a license, certificate or registration if the regulatory body finds that the licensee, certificate holder, registrant or applicant:

Â Â Â Â Â  (a) Has failed to comply with the laws administered by the regulatory body or with the rules adopted by the regulatory body.

Â Â Â Â Â  (b) Has failed to comply with an order of the regulatory body or the Director of the Department of Consumer and Business Services, including but not limited to the failure to pay a civil penalty.

Â Â Â Â Â  (c) Has filed an application for a license, certificate or registration that, as of the date the license, certificate or registration was issued or the date of an order denying the application, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was incorrect or misleading in any respect.

Â Â Â Â Â  (d) Has performed work without appropriate licensing, certification or registration or has employed individuals to perform work without appropriate licensing, certification or registration.

Â Â Â Â Â  (e) Has failed to meet any condition or requirement to obtain or maintain a license, certificate or registration.

Â Â Â Â Â  (f) Has acted in a manner creating a serious danger to the public health or safety.

Â Â Â Â Â  (g) Has been subject to a revocation, cancellation or suspension order or to other disciplinary action by the Construction Contractors Board or has failed to pay a civil penalty imposed by the board.

Â Â Â Â Â  (h) Has been subject to a revocation, cancellation or suspension order or to other disciplinary action by another state in regard to construction standards, permit requirements or construction-related licensing violations or has failed to pay a civil penalty imposed by the other state in regard to construction standards, permit requirements or construction-related licensing violations.

Â Â Â Â Â  (i) Has, while performing work that requires or that is related to work that requires a valid license or certificate under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 or 480.510 to 480.670, this chapter or ORS chapter 447, 460 or 693, violated any statute or rule related to the state building code.

Â Â Â Â Â  (j) Is a business, the owner or an officer of which has an outstanding obligation to pay a civil penalty assessed under ORS 455.895 or has been the subject of action against the license, certificate or registration by the Department of Consumer and Business Services, the director or any advisory board.

Â Â Â Â Â  (k) Is a business, owner or officer of a reorganized business entity as defined in ORS 657.682, if an owner, officer, shareholder or partner of the reorganized business entity, or a member if the reorganized business entity is a member-managed limited liability company, has been subject to a revocation or suspension order or to a condition or civil penalty under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 or 480.510 to 480.670, this chapter or ORS chapter 447, 460, 693 or 701, or by another state in regard to construction standards, permit requirements or construction-related licensing violations.

Â Â Â Â Â  (L) Is ordered to pay damages under a judgment or arbitration award that relates to construction and that has become final by operation of law or on appeal.

Â Â Â Â Â  (m) Is a business, the owner or an officer of which was an owner or officer in another business at the time:

Â Â Â Â Â  (A) The other business was assessed a civil penalty under ORS 455.895 that remains unpaid; or

Â Â Â Â Â  (B) An act or failure to act by any owner or officer of the other business resulted in action being taken against the license, certificate or registration of the other business by the department, the director or any advisory board.

Â Â Â Â Â  (2) Subsection (1) of this section applies to:

Â Â Â Â Â  (a) The State Plumbing Board for purposes of licenses issued under ORS 447.010 to 447.156 or ORS chapter 693.

Â Â Â Â Â  (b) The Electrical and Elevator Board for purposes of licenses issued under ORS 446.210 or 479.510 to 479.945.

Â Â Â Â Â  (c) The Board of Boiler Rules for purposes of licenses issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (d) The department for purposes of licenses issued under this chapter.

Â Â Â Â Â  (e) The department, subject to Electrical and Elevator Board approval, for purposes of licenses issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (f) The department, subject to Manufactured Structures and Parks Advisory Board approval, for purposes of licenses, certificates and registrations issued under ORS 446.003 to 446.200, 446.225 to 446.285 and 446.395 to 446.420.

Â Â Â Â Â  (3) The department may administer and enforce subsection (1) of this section in the same manner and to the same extent as any advisory board.

Â Â Â Â Â  (4) This section does not apply to licenses, certificates, registrations or applications for licensure, certification or registration involving inspectors or involving persons engaged in the manufacture, conversion or repair of prefabricated structures, prefabricated components or recreational vehicles. [2005 c.758 Â§4; 2007 c.306 Â§2]

Â Â Â Â Â  Note: 455.129 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.130 [Formerly 456.780; 1989 c.224 Â§118; repealed by 1993 c.744 Â§41]

Â Â Â Â Â  455.132 Building Codes Structures Board; duties; membership. (1) There is established in the Department of Consumer and Business Services a Building Codes Structures Board consisting of nine members.

Â Â Â Â Â  (2) The Building Codes Structures Board shall assist the Director of the Department of Consumer and Business Services in administering the structural, prefabricated structures and energy programs described in this chapter and the accessibility to persons with physical disabilities program described in ORS 447.210 to 447.280.

Â Â Â Â Â  (3) The board shall consist of members broadly representative of the industries and professions involved in the development and construction of buildings and energy conservation, including:

Â Â Â Â Â  (a) An architect or engineer;

Â Â Â Â Â  (b) A general contractor, as defined in ORS 701.005, specializing in the construction of buildings more than three stories above grade;

Â Â Â Â Â  (c) A contractor specializing in construction for heavy industry;

Â Â Â Â Â  (d) A representative of the building trade;

Â Â Â Â Â  (e) A representative of a utility or energy supplier;

Â Â Â Â Â  (f) A representative of a fire protection agency;

Â Â Â Â Â  (g) A building official;

Â Â Â Â Â  (h) An owner or manager of a commercial office building; and

Â Â Â Â Â  (i) A representative selected from individuals recommended by the Oregon Disabilities Commission. [1993 c.744 Â§80; 1995 c.249 Â§1; 2003 c.675 Â§Â§17,18,19]

Â Â Â Â Â  Note: 455.132, 455.138 and 455.144 were added to and made a part of ORS chapter 455 by legislative action but were not added to any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.135 Residential Structures Board; duties; membership. (1) There is established a Residential Structures Board consisting of nine members appointed by the Governor.

Â Â Â Â Â  (2) The members of the board shall assist the Director of the Department of Consumer and Business Services in administering the low-rise residential dwelling program described in this chapter.

Â Â Â Â Â  (3) The board must consist of:

Â Â Â Â Â  (a) One contractor specializing in the construction of residential structures;

Â Â Â Â Â  (b) One contractor specializing in the remodeling of residential structures;

Â Â Â Â Â  (c) One contractor specializing in building multifamily housing three stories or less above grade;

Â Â Â Â Â  (d) One home designer or architect;

Â Â Â Â Â  (e) One building official;

Â Â Â Â Â  (f) One representative of residential building trade subcontractors;

Â Â Â Â Â  (g) One structural engineer;

Â Â Â Â Â  (h) One representative of a utility or energy supplier; and

Â Â Â Â Â  (i) One public member who does not receive compensation from any interest represented under paragraphs (a) to (h) of this subsection. [2003 c.675 Â§2]

Â Â Â Â Â  Note: 455.135 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.138 Electrical and Elevator Board; duties; membership. (1) There is established in the Department of Consumer and Business Services an Electrical and Elevator Board consisting of 15 members.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall assist the Director of the Department of Consumer and Business Services in administering the electrical program described in ORS 479.510 to 479.945 and 479.995 and the elevator program described in ORS 460.005 to 460.175.

Â Â Â Â Â  (3) The board shall be composed of:

Â Â Â Â Â  (a) A fire and casualty underwriter;

Â Â Â Â Â  (b) A representative of industrial plants regularly employing licensed electricians;

Â Â Â Â Â  (c) A person representing the power and light industry;

Â Â Â Â Â  (d) An electrical equipment supplier who otherwise qualifies by experience in the industry;

Â Â Â Â Â  (e) An elevator manufacturing representative;

Â Â Â Â Â  (f) One member from the electrical equipment manufacturing industry who otherwise qualifies by experience and training in electricity;

Â Â Â Â Â  (g) Two journeyman electricians;

Â Â Â Â Â  (h) An electrical inspector;

Â Â Â Â Â  (i) Two electrical contractors;

Â Â Â Â Â  (j) A municipal building official;

Â Â Â Â Â  (k) A journeyman elevator installer;

Â Â Â Â Â  (L) An owner or manager of a commercial office building; and

Â Â Â Â Â  (m) A public member who does not receive compensation from any interest described in paragraphs (a) to (L) of this subsection. [1993 c.744 Â§81; 1995 c.249 Â§2]

Â Â Â Â Â  Note: See note under 455.132.

Â Â Â Â Â  455.140 Mechanical Board; duties; membership. (1) There is established a Mechanical Board consisting of nine members appointed by the Governor.

Â Â Â Â Â  (2) The members of the board shall assist the Director of the Department of Consumer and Business Services in administering the code adopted pursuant to ORS 455.020 for mechanical devices and equipment.

Â Â Â Â Â  (3) The board must consist of:

Â Â Â Â Â  (a) One representative of the plumbing industry;

Â Â Â Â Â  (b) One sheet metal and air conditioner contractor;

Â Â Â Â Â  (c) One municipal mechanical inspector possessing the highest level of mechanical inspector certification issued by the Department of Consumer and Business Services;

Â Â Â Â Â  (d) One heating, venting and air conditioning contractor;

Â Â Â Â Â  (e) One heating, venting and air conditioning installer;

Â Â Â Â Â  (f) One sheet metal and air conditioner installer;

Â Â Â Â Â  (g) One representative of a natural gas company or other utility;

Â Â Â Â Â  (h) One building official; and

Â Â Â Â Â  (i) One public member who does not receive compensation from any interest represented under paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (4) At least one of the board members described in subsection (3)(b) or (d) of this section must be an owner or operator of a contracting business employing 10 or fewer persons at the time of the memberÂs appointment to the term. [2003 c.675 Â§4]

Â Â Â Â Â  Note: 455.140 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.144 Terms; compensation; officers; quorum; meetings; rules; removal of members; confirmation. (1) The Building Codes Structures Board, the Electrical and Elevator Board, the Residential Structures Board and the Mechanical Board shall each be organized and governed as described in this section.

Â Â Â Â Â  (2)(a) The term of office of each member is four years and no member shall be eligible for appointment to more than two full terms of office. The Governor shall appoint the members of each board and the board members shall serve at the pleasure of the Governor.

Â Â Â Â Â  (b) Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of each board is entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) A board shall select one of its members as chairperson and another as vice chairperson, for such terms and with duties and powers necessary for the performance of the functions of such office as the board determines.

Â Â Â Â Â  (5) A majority of the members of a board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (6) Each board shall meet once every three months at a place, day and hour determined by the board. A board shall also meet at other times and places specified by the call of the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) In accordance with applicable provisions of ORS chapter 183, the director may adopt rules necessary for the administration of the laws that the Department of Consumer and Business Services is charged with administering.

Â Â Â Â Â  (8) The Governor may remove a board member for good cause. ÂGood causeÂ for removal of a member includes, but is not limited to, three unexcused absences during any 12-month period from a regularly scheduled board meeting.

Â Â Â Â Â  (9) The appointment of a member of a board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [1993 c.744 Â§83; 2003 c.675 Â§Â§20,21]

Â Â Â Â Â  Note: See note under 455.132.

(Municipal Regulation)

Â Â Â Â Â  455.148 Comprehensive municipal building inspection programs; building officials; rules; program duration, plan, failure, abandonment and resumption. (1)(a) A municipality that assumes the administration and enforcement of a building inspection program shall administer and enforce the program for all of the following:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection.

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230.

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446.

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680.

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350.

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155.

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (H) Boilers and pressure vessels described in rules adopted under ORS 480.525 (4).

Â Â Â Â Â  (b) A building inspection program of a municipality may not include:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670 except those described in rules adopted under ORS 480.525 (4);

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; or

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if the municipality is not a county, notify the county whether the municipality will continue to administer and enforce the building inspection program after expiration of the four-year period.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer the building inspection program, the county or counties in which the city is located shall administer and enforce the county program within the city in the same manner as the program is administered and enforced outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce a building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce a building inspection program, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying the expenses thereof. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7)(a) The governing body of a municipality may commence responsibility for the administration and enforcement of a building inspection program beginning July 1 of any year by notifying the director no later than January 1 of the same year and obtaining the directorÂs approval of an assumption plan as described in subsection (11)(c) of this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a municipality may not assume responsibility for administering and enforcing a building inspection program within the municipality unless:

Â Â Â Â Â  (A) Prior to the assumption, the municipality is subject to ORS 455.150; or

Â Â Â Â Â  (B) Responsibility for the program is being assumed from the department.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality assuming or continuing a building inspection program under this section to submit a written plan with the notice required under subsection (4) or (7) of this section. If the department is the governing body, the department shall have a plan on file. The plan must specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers and enforces a building inspection program pursuant to this section shall recognize and accept the performances of state building code activities by businesses and persons authorized under ORS 455.457 to perform the activities as if the activities were performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs that municipalities assume on or after January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Requiring a municipality assuming a building inspection program to submit with the notice given under subsection (7) of this section an assumption plan that includes, at a minimum:

Â Â Â Â Â  (A) A description of the intended availability of program services, including proposed service agreements for carrying out the program during at least the first two years;

Â Â Â Â Â  (B) Demonstration of the ability and intent to provide building inspection program services for at least two years;

Â Â Â Â Â  (C) An estimate of proposed permit revenue and program operating expenses;

Â Â Â Â Â  (D) Proposed staffing levels; and

Â Â Â Â Â  (E) Proposed service levels;

Â Â Â Â Â  (d) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (e) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (f) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (g) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program throughout a county, if another municipality is allowed to provide a building inspection program within the same county; and

Â Â Â Â Â  (h) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) A municipality that abandons or otherwise ceases to administer a building inspection program that the municipality assumed under this section may not resume the administration or enforcement of the program for at least two years. The municipality may resume the administration and enforcement of the abandoned program only on July 1 of an odd-numbered year. Prior to resuming the administration and enforcement of the program, the municipality must follow the notification procedure set forth in subsection (7) of this section. [2001 c.573 Â§1; 2005 c.22 Â§328; 2007 c.487 Â§1; 2007 c.549 Â§4]

Â Â Â Â Â  Note 1: The amendments to 455.148 by section 1, chapter 487,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 487, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 4, chapter 549, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  455.148. (1)(a) A municipality that assumes the administration and enforcement of a building inspection program shall administer and enforce the program for all of the following:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection;

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230;

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446;

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680;

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350;

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155; and

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (b) A building inspection program of a municipality may not include:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670;

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; or

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if the municipality is not a county, notify the county whether the municipality will continue to administer and enforce the building inspection program after expiration of the four-year period.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer the building inspection program, the county or counties in which the city is located shall administer and enforce the county program within the city in the same manner as the program is administered and enforced outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce a building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce a building inspection program, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying the expenses thereof. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7)(a) The governing body of a municipality may commence responsibility for the administration and enforcement of a building inspection program beginning July 1 of any year by notifying the director no later than January 1 of the same year and obtaining the directorÂs approval of an assumption plan as described in subsection (11)(c) of this section.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, a municipality may not assume responsibility for administering and enforcing a building inspection program within the municipality unless:

Â Â Â Â Â  (A) Prior to the assumption, the municipality is subject to ORS 455.150; or

Â Â Â Â Â  (B) Responsibility for the program is being assumed from the department.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality assuming or continuing a building inspection program under this section to submit a written plan with the notice required under subsection (4) or (7) of this section. If the department is the governing body, the department shall have a plan on file. The plan must specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers and enforces a building inspection program pursuant to this section shall recognize and accept the performances of state building code activities by businesses and persons authorized under ORS 455.457 to perform the activities as if the activities were performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs that municipalities assume on or after January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Requiring a municipality assuming a building inspection program to submit with the notice given under subsection (7) of this section an assumption plan that includes, at a minimum:

Â Â Â Â Â  (A) A description of the intended availability of program services, including proposed service agreements for carrying out the program during at least the first two years;

Â Â Â Â Â  (B) Demonstration of the ability and intent to provide building inspection program services for at least two years;

Â Â Â Â Â  (C) An estimate of proposed permit revenue and program operating expenses;

Â Â Â Â Â  (D) Proposed staffing levels; and

Â Â Â Â Â  (E) Proposed service levels;

Â Â Â Â Â  (d) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (e) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (f) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (g) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program throughout a county, if another municipality is allowed to provide a building inspection program within the same county; and

Â Â Â Â Â  (h) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) A municipality that abandons or otherwise ceases to administer a building inspection program that the municipality assumed under this section may not resume the administration or enforcement of the program for at least two years. The municipality may resume the administration and enforcement of the abandoned program only on July 1 of an odd-numbered year. Prior to resuming the administration and enforcement of the program, the municipality must follow the notification procedure set forth in subsection (7) of this section.

Note 2: The amendments to 455.148 by section 5, chapter 549, Oregon Laws 2007, apply to the assumption of building inspection programs on or after July 1, 2010. See section 7, chapter 549, Oregon Laws 2007. The text that applies on and after July 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  455.148. (1)(a) A municipality that assumes the administration and enforcement of a building inspection program shall administer and enforce the program for all of the following:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection.

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230.

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446.

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680.

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350.

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155.

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (H) Boilers and pressure vessels described in rules adopted under ORS 480.525 (4).

Â Â Â Â Â  (b) A building inspection program of a municipality may not include:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670 except those described in rules adopted under ORS 480.525 (4);

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; or

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if the municipality is not a county, notify the county whether the municipality will continue to administer and enforce the building inspection program after expiration of the four-year period.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer the building inspection program, the county or counties in which the city is located shall administer and enforce the county program within the city in the same manner as the program is administered and enforced outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce a building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce a building inspection program, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying the expenses thereof. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7) The governing body of a municipality may commence responsibility for the administration and enforcement of a building inspection program beginning July 1 of any year by notifying the director no later than January 1 of the same year and obtaining the directorÂs approval of an assumption plan as described in subsection (11)(c) of this section.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality assuming or continuing a building inspection program under this section to submit a written plan with the notice required under subsection (4) or (7) of this section. If the department is the governing body, the department shall have a plan on file. The plan must specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers and enforces a building inspection program pursuant to this section shall recognize and accept the performances of state building code activities by businesses and persons authorized under ORS 455.457 to perform the activities as if the activities were performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs that municipalities assume on or after January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Requiring a municipality assuming a building inspection program to submit with the notice given under subsection (7) of this section an assumption plan that includes, at a minimum:

Â Â Â Â Â  (A) A description of the intended availability of program services, including proposed service agreements for carrying out the program during at least the first two years;

Â Â Â Â Â  (B) Demonstration of the ability and intent to provide building inspection program services for at least two years;

Â Â Â Â Â  (C) An estimate of proposed permit revenue and program operating expenses;

Â Â Â Â Â  (D) Proposed staffing levels; and

Â Â Â Â Â  (E) Proposed service levels;

Â Â Â Â Â  (d) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (e) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (f) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (g) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program throughout a county, if another municipality is allowed to provide a building inspection program within the same county; and

Â Â Â Â Â  (h) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) A municipality that abandons or otherwise ceases to administer a building inspection program that the municipality assumed under this section may not resume the administration or enforcement of the program for at least two years. The municipality may resume the administration and enforcement of the abandoned program only on July 1 of an odd-numbered year. Prior to resuming the administration and enforcement of the program, the municipality must follow the notification procedure set forth in subsection (7) of this section.

Note 3: 455.148 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.150 Selective municipal building inspection programs; building officials; rules; program duration, plan, failure and abandonment; limitation on program resumption. (1) Except as provided in subsection (14) of this section, a municipality that assumes the administration and enforcement of a building inspection program prior to January 1, 2002, may administer and enforce all or part of a building inspection program. A building inspection program:

Â Â Â Â Â  (a) Is a program that includes the following:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection.

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230.

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446.

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680.

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350.

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155.

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (H) Boilers and pressure vessels described in rules adopted under ORS 480.525 (4).

Â Â Â Â Â  (b) Is not a program that includes:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670 except those described in rules adopted under ORS 480.525 (4);

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; and

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program or parts thereof, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if not a county, notify the county whether the municipality will continue to administer the building inspection program, or parts thereof, after expiration of the four-year period. If parts of a building inspection program are to be administered and enforced by a municipality, the parts shall correspond to a classification designated by the director as reasonable divisions of work.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer certain specialty codes or parts thereof under the building inspection program, the county or counties in which the city is located shall administer and enforce those codes or parts thereof within the city in the same manner as it administers and enforces them outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce certain specialty codes or parts thereof under the building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce those codes or parts thereof, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying such expenses. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7) If a municipality administering a building inspection program under this section seeks to administer additional parts of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality to submit a written plan with the notice required under subsection (4) of this section. If the department is the governing body, the department shall have a plan on file. The plan shall specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers a code for which persons or businesses are authorized under ORS 455.457 to perform activities shall recognize and accept those activities as if performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs of municipalities assumed prior to January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (d) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (e) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (f) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program or part of the program throughout a county, if another municipality is allowed to provide a building inspection program or part of a program within the same county; and

Â Â Â Â Â  (g) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons any part of the building inspection program or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) If a municipality abandons or otherwise ceases to administer all or part of a building inspection program described in this section, the municipality may not resume the administration and enforcement of the abandoned program or part of a program for at least two years. The municipality may resume the administration and enforcement of the abandoned program or part of a program only on July 1 of an odd-numbered year. To resume the administration and enforcement of the abandoned program or part of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section.

Â Â Â Â Â  (14) A municipality that administers and enforces a building inspection program under this section shall include in the program the inspection of boilers and pressure vessels described in subsection (1)(a)(H) of this section. [Formerly 456.800; 1991 c.308 Â§1; 1991 c.410 Â§1; 1993 c.463 Â§1; 1993 c.744 Â§89; 1995 c.553 Â§1; 1999 c.1045 Â§15; 2001 c.573 Â§3; 2007 c.487 Â§2]

Â Â Â Â Â  Note: The amendments to 455.150 by section 2, chapter 487,
Oregon
Laws 2007, become operative July 1, 2008. See section 16, chapter 487, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  455.150. (1) A municipality that assumes the administration and enforcement of a building inspection program prior to January 1, 2002, may administer and enforce all or part of a building inspection program. A building inspection program:

Â Â Â Â Â  (a) Is a program that includes:

Â Â Â Â Â  (A) The state building code, as defined in ORS 455.010, except as set forth in paragraph (b) of this subsection;

Â Â Â Â Â  (B) Manufactured structure installation requirements under ORS 446.155, 446.185 (1) and 446.230;

Â Â Â Â Â  (C) Manufactured dwelling parks and mobile home parks under ORS chapter 446;

Â Â Â Â Â  (D) Park and camp programs regulated under ORS 455.680;

Â Â Â Â Â  (E) Tourist facilities regulated under ORS 446.310 to 446.350;

Â Â Â Â Â  (F) Manufactured dwelling alterations regulated under ORS 446.155; and

Â Â Â Â Â  (G) Manufactured structure accessory buildings and structures under ORS 446.253.

Â Â Â Â Â  (b) Is not a program that includes:

Â Â Â Â Â  (A) Boiler and pressure vessel programs under ORS 480.510 to 480.670;

Â Â Â Â Â  (B) Elevator programs under ORS 460.005 to 460.175;

Â Â Â Â Â  (C) Amusement ride regulation under ORS 460.310 to 460.370;

Â Â Â Â Â  (D) Prefabricated structure regulation under ORS chapter 455;

Â Â Â Â Â  (E) Manufacture of manufactured structures programs under ORS 446.155 to 446.285, including the administration and enforcement of federal manufactured dwelling construction and safety standards adopted under ORS 446.155 or the National Manufactured Housing Construction and Safety Standards Act of 1974;

Â Â Â Â Â  (F) Licensing and certification, or the adoption of statewide codes and standards, under ORS chapter 446, 447, 455, 479 or 693; and

Â Â Â Â Â  (G) Review of plans and specifications as provided in ORS 455.685.

Â Â Â Â Â  (2) A municipality that administers a building inspection program as allowed under this section shall do so for periods of four years. The Department of Consumer and Business Services shall adopt rules to adjust time periods for administration of a building inspection program to allow for variations in the needs of the department and participants.

Â Â Â Â Â  (3) When a municipality administers a building inspection program, the governing body of the municipality shall, unless other means are already provided, appoint a person to administer and enforce the building inspection program or parts thereof, who shall be known as the building official. A building official shall, in the municipality for which appointed, attend to all aspects of code enforcement, including the issuance of all building permits. Two or more municipalities may combine in the appointment of a single building official for the purpose of administering a building inspection program within their communities.

Â Â Â Â Â  (4)(a) By January 1 of the year preceding the expiration of the four-year period described in subsection (2) of this section, the governing body of the municipality shall notify the Director of the Department of Consumer and Business Services and, if not a county, notify the county whether the municipality will continue to administer the building inspection program, or parts thereof, after expiration of the four-year period. If parts of a building inspection program are to be administered and enforced by a municipality, the parts shall correspond to a classification designated by the director as reasonable divisions of work.

Â Â Â Â Â  (b) Notwithstanding the January 1 date set forth in paragraph (a) of this subsection, the director and the municipality and, if the municipality is not a county, the county may by agreement extend that date to no later than March 1.

Â Â Â Â Â  (5) If a city does not notify the director, or notifies the director that it will not administer certain specialty codes or parts thereof under the building inspection program, the county or counties in which the city is located shall administer and enforce those codes or parts thereof within the city in the same manner as it administers and enforces them outside the city, except as provided by subsection (6) of this section.

Â Â Â Â Â  (6) If a county does not notify the director, or notifies the director that it will not administer and enforce certain specialty codes or parts thereof under the building inspection program, the director shall contract with a municipality or other person or use such state employees or state agencies as are necessary to administer and enforce those codes or parts thereof, and permit or other fees arising therefrom shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and credited to the account responsible for paying such expenses. A state employee may not be displaced as a result of using contract personnel.

Â Â Â Â Â  (7) If a municipality administering a building inspection program under this section seeks to administer additional parts of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section.

Â Â Â Â Â  (8) The department shall adopt rules to require the governing body of each municipality to submit a written plan with the notice required under subsection (4) of this section. If the department is the governing body, the department shall have a plan on file. The plan shall specify how cooperation with the State Fire Marshal or a designee of the State Fire Marshal will be achieved and how a uniform fire code will be considered in the review process of the design and construction phases of buildings or structures.

Â Â Â Â Â  (9) A municipality that administers a code for which persons or businesses are authorized under ORS 455.457 to perform activities shall recognize and accept those activities as if performed by the municipality. A municipality is not required to accept an inspection, a plan or a plan review that does not meet the requirements of the state building code.

Â Â Â Â Â  (10) The department or a municipality that accepts an inspection or plan review as required by this section by a person licensed under ORS 455.457 has no responsibility or liability for the activities of the licensee.

Â Â Â Â Â  (11) In addition to the requirements of ORS 455.100 and 455.110, the director shall regulate building inspection programs of municipalities assumed prior to January 1, 2002. Regulation under this subsection shall include but not be limited to:

Â Â Â Â Â  (a) Creating building inspection program application and amendment requirements and procedures;

Â Â Â Â Â  (b) Granting or denying applications for building inspection program authority and amendments;

Â Â Â Â Â  (c) Reviewing procedures and program operations of municipalities;

Â Â Â Â Â  (d) Creating standards for efficient, effective, timely and acceptable building inspection programs;

Â Â Â Â Â  (e) Creating standards for justifying increases in building inspection program fees adopted by a municipality;

Â Â Â Â Â  (f) Creating standards for determining whether a county or department building inspection program is economically impaired in its ability to reasonably continue providing the program or part of the program throughout a county, if another municipality is allowed to provide a building inspection program or part of a program within the same county; and

Â Â Â Â Â  (g) Enforcing the requirements of this section.

Â Â Â Â Â  (12) The department may assume administration of a building inspection program:

Â Â Â Â Â  (a) During the pendency of activities under ORS 455.770;

Â Â Â Â Â  (b) If a municipality abandons any part of the building inspection program or is no longer able to administer the building inspection program; and

Â Â Â Â Â  (c) If a municipality fails to substantially comply with any provision of this section or of ORS 455.465, 455.467 and 455.469.

Â Â Â Â Â  (13) If a municipality abandons or otherwise ceases to administer all or part of a building inspection program described in this section, the municipality may not resume the administration and enforcement of the abandoned program or part of a program for at least two years. The municipality may resume the administration and enforcement of the abandoned program or part of a program only on July 1 of an odd-numbered year. To resume the administration and enforcement of the abandoned program or part of a program, the municipality must comply with ORS 455.148, including the requirement that the municipality administer and enforce all aspects of the building inspection program. Thereafter, the municipality is subject to ORS 455.148 and ceases to be subject to this section.

Â Â Â Â Â  455.152 Objections to municipal assumption of building inspection program. (1) A municipality, 10 or more persons or an association with 10 or more members may file objections to a municipalityÂs assumption of a building inspection program. The objections must be filed within 30 days after the Director of the Department of Consumer and Business Services gives notice of the application.

Â Â Â Â Â  (2) The director, by rule, shall establish a process for reviewing objections filed under subsection (1) of this section. The review process shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of economic impairment, if any, affecting the municipality;

Â Â Â Â Â  (b) Demonstration by the municipality that all building inspection program permits and services will be available, including any service agreements for carrying out building program services;

Â Â Â Â Â  (c) Review of all elements of the assumption plan submitted by the municipality;

Â Â Â Â Â  (d) Demonstration by the municipality of the ability to provide building inspection program services for at least two years; and

Â Â Â Â Â  (e) Review of proposed levels of service, including the municipalityÂs ability to maintain or improve upon existing service levels.

Â Â Â Â Â  (3) Upon completion of a review under subsection (2) of this section, the director shall issue a final agency order approving or disapproving the application. [2001 c.573 Â§2]

Â Â Â Â Â  Note: 455.152 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.153 Municipality authority to administer specialty code or building requirements; effect on jurisdiction of agencies. (1) A municipality may administer any specialty code or building requirements as though the code or requirements were ordinances of the municipality if the municipality is authorized to administer:

Â Â Â Â Â  (a) The specialty code under ORS chapter 447 or 455 or ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (b) Mobile or manufactured dwelling parks requirements adopted under ORS 446.062.

Â Â Â Â Â  (c) Temporary parks requirements adopted under ORS 446.105.

Â Â Â Â Â  (d) Manufactured dwelling installation, support and tiedown requirements adopted under ORS 446.230.

Â Â Â Â Â  (e) Park or camp requirements adopted under ORS 455.680.

Â Â Â Â Â  (2) Administration of any specialty code or building requirement includes establishing a program intended to verify compliance with state licensing requirements and all other administrative and judicial aspects of enforcement of the code or requirement. Nothing in this section affects the concurrent jurisdiction of the Director of the Department of Consumer and Business Services, the Building Codes Structures Board, the State Plumbing Board, the Manufactured Structures and Parks Advisory Board, the Electrical and Elevator Board, the Residential Structures Board or the Mechanical Board to impose civil penalties for violations committed within municipalities. [1995 c.190 Â§2; 2001 c.411 Â§17; 2003 c.675 Â§Â§22,23]

Â Â Â Â Â  Note: 455.153 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.154 Alternative permit and inspection program. (1) Notwithstanding ORS 447.076, 455.627, 479.560 and 479.565, the Department of Consumer and Business Services, in consultation with the appropriate advisory boards, may establish special alternative permit and inspection programs for any installations or equipment regulated under the state building code. The alternative programs may include, but need not be limited to:

Â Â Â Â Â  (a) Programs for work, other than life-safety work, performed in commercial, manufacturing, industrial and institutional facilities; and

Â Â Â Â Â  (b) Inspection programs for in-plant construction.

Â Â Â Â Â  (2) Every municipality that administers and enforces a building program under ORS 455.148 or 455.150 shall administer and enforce within the municipality any special alternative permit and inspection program that the department makes applicable to that municipality.

Â Â Â Â Â  (3) A municipality may apply to the department for approval of municipal application forms, procedures and criteria for plan review, permits and inspections and methodologies for determining fee amounts, for use by the municipality in carrying out an applicable special alternative permit and inspection program.

Â Â Â Â Â  (4) If the department determines that an optional special alternative permit and inspection program affects only some of the jurisdictions that are subject to ORS 455.046, the requirements of ORS 455.046 are applicable only to standard permit and inspection programs and not to the optional program. [2003 c.368 Â§2; 2005 c.288 Â§1]

Â Â Â Â Â  Note: 455.154 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.155 Statewide permit and inspection system for minor construction work. Notwithstanding ORS 447.076, 455.627, 479.560 and 479.565, the Department of Consumer and Business Services, in consultation with the appropriate advisory boards, may establish a statewide permitting and inspection system for minor construction work. Every municipality that administers and enforces a building program under ORS 455.148 or 455.150 must recognize and accept permits issued by the department under this section. [2003 c.368 Â§1]

Â Â Â Â Â  Note: 455.155 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.156 Municipal investigation and enforcement of certain violations; notice of civil penalty; department to develop programs; defense for violation of building inspection program. (1) Notwithstanding any other provision of this chapter, ORS chapter 693 or ORS 447.010 to 447.156, 447.992, 479.510 to 479.945, 479.990 or 479.995, the Department of Consumer and Business Services shall carry out the provisions of this section.

Â Â Â Â Â  (2)(a) A municipality that establishes a building inspection program under ORS 455.148 or a plumbing inspection program under ORS 455.150 covering installations under the plumbing specialty code or Low-Rise Residential Dwelling Code may act on behalf of the State Plumbing Board to investigate violations of and enforce ORS 447.040, 693.030 and 693.040 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (b) A municipality that establishes a building inspection program under ORS 455.148 or an electrical inspection program under ORS 455.150 covering installations under the electrical specialty code or Low-Rise Residential Dwelling Code may act on behalf of the Electrical and Elevator Board to investigate violations of and enforce ORS 479.550 (1) and 479.620 and to issue notices of proposed assessment of civil penalties for those violations.

Â Â Â Â Â  (c) A municipality that establishes a building inspection program under ORS 455.148 or 455.150 may investigate violations and enforce any provisions of the program administered by the municipality.

Â Â Â Â Â  (3) The department shall establish:

Â Â Â Â Â  (a) Procedures, forms and standards to carry out the provisions of this section, including but not limited to creating preprinted notices of proposed assessment of penalties that can be completed and served by municipal inspectors;

Â Â Â Â Â  (b) A program to provide that all of the moneys recovered by the department, less collection expenses, be paid to the municipality that initiated the charges when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, agrees to the entry of an assessment of civil penalty or does not request a hearing, and an order assessing a penalty is entered against the person;

Â Â Â Â Â  (c) A uniform citation process to be used in all jurisdictions of the state for violation of a licensing requirement. The process may include but need not be limited to all program areas administered by a municipality under ORS 455.148 or 455.150 and may provide a uniform method for checking license status and issuing citations for violation of a licensing requirement, and a consistent basis for enforcement of licensing requirements and treatment of violations, including fine amounts;

Â Â Â Â Â  (d) A program to provide a division of the moneys recovered by the department with the municipality that initiated the charges, when a person charged with a violation as provided in subsection (2) of this section, other than a violation of a licensing requirement, requests a hearing and is assessed a penalty. One-half of the amounts recovered shall be paid to the municipality. The department shall keep an amount equal to its costs of processing the proceeding and collection expenses out of the remaining one-half and remit the balance, if any, to the municipality; and

Â Â Â Â Â  (e) A program to require municipalities to investigate violations of the departmentÂs permit requirements for plumbing installations and services under the plumbing specialty code and for plumbing and electrical installations and services under the Low-Rise Residential Dwelling Code, and to:

Â Â Â Â Â  (A) Initiate notices of proposed assessment of civil penalties as agents of the boards designated in subsection (2) of this section; and

Â Â Â Â Â  (B) Pay the agents of the boards out of net civil penalty recoveries as if the recoveries were under paragraphs (b) and (d) of this subsection.

Â Â Â Â Â  (4) The assessment of a civil penalty under this section by a municipality is subject to the amount limitations set forth in ORS 455.895.

Â Â Â Â Â  (5)(a) It shall be a defense for any person charged with a penalty for violation of a building inspection program permit requirement covering plumbing installations under the plumbing specialty code, electrical permit requirements under ORS 479.550 or plumbing or electrical requirements under the Low-Rise Residential Dwelling Code that the person was previously penalized for the same occurrence.

Â Â Â Â Â  (b) A building inspection program permit requirement is a requirement contained in a specialty code or municipal ordinance or rule requiring a permit before the particular installations covered by the codes are commenced.

Â Â Â Â Â  (c) A penalty for the same occurrence includes a combination of two or more of the following that are based on the same plumbing or electrical installation:

Â Â Â Â Â  (A)(i) An investigative or other fee added to an electrical permit fee when a permit was obtained after the electrical installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 479.995 for violation of ORS 479.550 for failure to obtain an electrical permit;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain an electrical permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making an electrical installation under the electrical specialty code or the Low-Rise Residential Dwelling Code without a permit; or

Â Â Â Â Â  (B)(i) An investigative or other fee added to a plumbing permit fee when a permit was obtained after the plumbing installation was started;

Â Â Â Â Â  (ii) A civil penalty pursuant to ORS 447.992 for failure to obtain a plumbing permit as required under the plumbing specialty code;

Â Â Â Â Â  (iii) A civil penalty pursuant to ORS 455.895 for failure to obtain a plumbing permit under the Low-Rise Residential Dwelling Code; or

Â Â Â Â Â  (iv) A municipal penalty, other than an investigative fee, for making a plumbing installation under the plumbing specialty code or the Low-Rise Residential Dwelling Code without a permit. [1995 c.553 Â§12; 2001 c.411 Â§18; 2001 c.573 Â§6a; 2003 c.675 Â§24; 2005 c.758 Â§20]

Â Â Â Â Â  Note: 455.156 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.158 Verification of required license prior to issuance of permit. (1) As used in this section:

Â Â Â Â Â  (a) ÂPublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (b) ÂWork on a structureÂ means the construction, reconstruction, alteration or repair of a structure.

Â Â Â Â Â  (2) A public body that administers and enforces a building inspection program shall ensure that a person required to be licensed under a provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.746, 479.510 to 479.945, 479.950 and 480.510 to 480.670, this chapter or ORS chapter 447, 460 or 693 in order to obtain a permit for work on a structure has a current, valid license of the type required for the permit. [2007 c.549 Â§3]

Â Â Â Â Â  Note: 455.158 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.160 Failure to provide timely inspections or plan reviews prohibited; demand; mandamus. (1) The municipality that is responsible for state building code administration and enforcement in a municipality pursuant to ORS 455.148 or 455.150, or the Department of Consumer and Business Services if the department is responsible for state building code administration and enforcement pursuant to ORS 455.148 or 455.150, may not engage in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause.

Â Â Â Â Â  (2) Any person adversely affected by a pattern of conduct prohibited in subsection (1) of this section may serve the municipality or the department with a written demand to provide timely inspections or plan reviews.

Â Â Â Â Â  (3) If a municipality, within five days of receipt of the demand, fails to provide timely inspections or plan reviews without reasonable cause, the person who served the demand may seek to compel the inspections or plan reviews through a writ of mandamus pursuant to ORS 34.105 to 34.240. If the court finds that the municipality has engaged in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause, it may direct the municipality to provide timely inspections or plan reviews or to transfer the administration and enforcement of the code in question under procedures outlined in ORS 455.148 (5) and (6) or 455.150 (5) and (6).

Â Â Â Â Â  (4) If the department, within five days of receipt of the demand, fails to provide timely inspections or plan reviews without reasonable cause, the person who served the demand may seek to compel the inspections or plan reviews through a writ of mandamus pursuant to ORS 34.105 to 34.240. If the court finds that the department has engaged in a pattern of conduct of failing to provide timely inspections or plan reviews without reasonable cause, it may direct the department to provide timely inspections or plan reviews or to transfer the administration and enforcement of the code in question to an appropriate municipality, if the municipality accepts the responsibility. A municipality may accept the transfer of the administration and enforcement of a code under this subsection without becoming subject to ORS 455.148 as a result of accepting the transfer. [Formerly 456.803; 1995 c.553 Â§7; 2001 c.573 Â§7]

Â Â Â Â Â  455.165 Standards for building codes information collected and maintained by municipalities; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂForm and formatÂ has the meaning given that term in ORS 455.097.

Â Â Â Â Â  (b) ÂStandardsÂ means the content, processing, form and format of building codes information collected and maintained by municipalities.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may adopt rules establishing building codes information standards for municipalities administering and enforcing building inspection programs. The department shall design the standards to ensure consistency between municipalities regarding building inspections, permits, plans specifications and other building codes information. The department may not adopt standards that:

Â Â Â Â Â  (a) Waive any requirement imposed by statute or by rule of another state agency for submitting building permit applications, building plans, specifications or other building program information in physical form.

Â Â Â Â Â  (b) Require a municipality to assume or expand a building inspection program or to provide additional building inspection program services. [2007 c.69 Â§3]

Â Â Â Â Â  Note: 455.165 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.170 Director may delegate certain duties; fees. (1) The Director of the Department of Consumer and Business Services shall delegate to any municipality which requests any of the authority, responsibilities and functions of the director relating to recreational parks, organizational camps and picnic parks as defined in ORS 446.310, including but not limited to plan review and inspections, if the director determines that the municipality is willing and able to carry out the rules of the director relating to such authority, responsibilities and functions. The director shall review and monitor each municipalityÂs performance under this subsection. In accordance with ORS chapter 183, the director may suspend or rescind a delegation under this subsection. If it is determined that a municipality is not carrying out such rules or the delegation is suspended, the unexpended portion of the fees collected under subsection (2) of this section shall be available to the director for carrying out the authority, responsibility and functions under this section.

Â Â Â Â Â  (2) The director shall determine, by administrative rule, the amount of fee which the municipality may charge and retain for any function undertaken pursuant to subsection (1) of this section. The amount of the fees shall not exceed the costs of administering the delegated functions. The municipality, quarterly, shall remit 15 percent of the collected fees to the director for monitoring municipal programs and for providing informational material necessary to maintain a uniform state program.

Â Â Â Â Â  (3) In any action, suit or proceeding arising out of municipal administration of functions pursuant to subsection (1) of this section and involving the validity of a rule adopted by the director, the director shall be made a party to the action, suit or proceeding. [1987 c.414 Â§36a; 1991 c.227 Â§3]

Â Â Â Â Â  Note: 455.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.180 Duty of city, county to issue building permit; restriction. (1) A city or county shall not refuse to issue or otherwise deny a building permit, development permit, plumbing permit, electrical permit or other similar permit to any person applying for the permit solely because the applicant has contracted for the performance of services by a contractor, subcontractor, supplier or other person who is subject to the business license tax of the city or county and has failed to pay the tax when due.

Â Â Â Â Â  (2) As used in this section, Âbusiness license taxÂ has the meaning given that term in ORS 701.015. [1987 c.581 Â§6]

Â Â Â Â Â  455.190 [1993 c.429 Â§2; 1995 c.553 Â§2a; 1995 c.714 Â§1; 1999 c.59 Â§127; 1999 c.508 Â§1; 2001 c.573 Â§8; repealed by 2003 c.368 Â§4]

(Financial Administration)

Â Â Â Â Â  455.210 Fees; appeal of fees; surcharge; reduced fees; rules. (1) Fees shall be prescribed as required by ORS 455.020 for plan review and permits issued by the Department of Consumer and Business Services for the construction, reconstruction, alteration and repair of prefabricated structures and of buildings and other structures and the installation of mechanical heating and ventilating devices and equipment. The fees may not exceed 130 percent of the fee schedule printed in the ÂUniform Building Code,Â 1979 Edition, and in the ÂUniform Mechanical Code,Â 1979 Edition, both published by the International Conference of Building Officials. Fees are not effective until approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the maximum fee the Director of the Department of Consumer and Business Services may prescribe for a limited plan review for fire and life safety as required under ORS 479.155 shall be 40 percent of the prescribed permit fee.

Â Â Â Â Â  (3)(a) A municipality may adopt by ordinance or regulation such fees as may be necessary and reasonable to provide for the administration and enforcement of any specialty code or codes for which the municipality has assumed responsibility under ORS 455.148 or 455.150. A municipality shall give the director notice of the proposed adoption of a new or increased fee under this subsection. The municipality shall give the notice to the director at the time the municipality provides the opportunity for public comment under ORS 294.160 regarding the fee or, if the proposed fee is contained in an estimate of municipal budget resources, at the time notice of the last budget meeting is published in a newspaper under ORS 294.401.

Â Â Â Â Â  (b) Ten or more persons or an association with 10 or more members may appeal the adoption of a fee described in this subsection to the Director of the Department of Consumer and Business Services. The persons or association must file the appeal no later than 60 days after the director receives notice of the proposed adoption of the fee from the municipality under paragraph (a) of this subsection. However, if the municipality failed to give notice to the director, an appeal may be filed with the director within one year after adoption of the new or increased fee. Upon receiving a timely appeal, the director shall, after notice to affected parties and hearing, review the municipalityÂs fee adoption process and the costs of administering and enforcing the specialty code or codes referred to in paragraph (a) of this subsection. The director shall approve the fee if the director feels the fee is necessary and reasonable. If the director does not approve the fee upon appeal, the fee is not effective. The appeal process provided in this paragraph does not apply to fees that have been submitted for a vote and approved by a majority of the electors voting on the question.

Â Â Â Â Â  (c) Fees collected by a municipality under this subsection shall be used for the administration and enforcement of a building inspection program for which the municipality has assumed responsibility under ORS 455.148 or 455.150.

Â Â Â Â Â  (d) For purposes of paragraph (b) of this subsection, in determining whether a fee is reasonable the director shall consider whether:

Â Â Â Â Â  (A) The fee is the same amount as or closely approximates the amount of the fee charged by other municipalities of a similar size and geographic location for the same level of service;

Â Â Â Â Â  (B) The fee is calculated with the same or a similar calculation method as the fee charged by other municipalities for the same service;

Â Â Â Â Â  (C) The fee is the same type as the fee charged by other municipalities for the same level of service; and

Â Â Â Â Â  (D) The municipality, in adopting the fee, complied with ORS 294.160, 294.361 and 294.401 and this section and standards adopted by the director under ORS 455.148 (11) or 455.150 (11).

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (a) For the purpose of partially defraying state administrative costs, there is imposed a surcharge in the amount of four percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, four percent of the total hourly charges collected.

Â Â Â Â Â  (b) For the purpose of partially defraying state inspection costs, there is imposed a surcharge in the amount of two percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, two percent of the total hourly charges collected.

Â Â Â Â Â  (c) For the purpose of defraying the cost of administering and enforcing the state building code, there is imposed a surcharge on permit fees and on hourly charges collected instead of permit fees. The surcharge may not exceed one percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, one percent of the total hourly charges collected.

Â Â Â Â Â  (d) For the purpose of defraying the cost of developing and administering the electronic building codes information system described in ORS 455.095 and 455.097, there is imposed a surcharge in the amount of five percent on permit fees, or if the applicant chooses to pay an hourly rate instead of purchasing a permit, five percent of the total hourly charges collected. However, the department may adopt rules to waive a portion of the surcharge imposed under this paragraph if the department determines that the amount collected by the surcharge imposed under this paragraph exceeds the actual cost to the department of developing and administering the electronic building codes information system described in ORS 455.095 and 455.097.

Â Â Â Â Â  (5) Municipalities shall collect and remit surcharges imposed under subsection (4) of this section to the director as provided in ORS 455.220.

Â Â Â Â Â  (6) The director shall adopt administrative rules to allow reduced fees for review of plans that have been previously reviewed. [Subsections (1) to (5) formerly 456.760; subsection (6) enacted as 1987 c.604 Â§6; 1997 c.856 Â§1; 1999 c.432 Â§1; 1999 c.1045 Â§24; 1999 c.1082 Â§9; 2001 c.573 Â§9; 2001 c.673 Â§1; 2005 c.193 Â§1; 2005 c.833 Â§3; 2007 c.69 Â§5]

Â Â Â Â Â  Note: The amendments to 455.210 by section 6, chapter 69,
Oregon
Laws 2007, become operative January 2, 2018. See section 8, chapter 69, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  455.210. (1) Fees shall be prescribed as required by ORS 455.020 for plan review and permits issued by the Department of Consumer and Business Services for the construction, reconstruction, alteration and repair of prefabricated structures and of buildings and other structures and the installation of mechanical heating and ventilating devices and equipment. The fees may not exceed 130 percent of the fee schedule printed in the ÂUniform Building Code,Â 1979 Edition, and in the ÂUniform Mechanical Code,Â 1979 Edition, both published by the International Conference of Building Officials. Fees are not effective until approved by the Oregon Department of Administrative Services.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the maximum fee the Director of the Department of Consumer and Business Services may prescribe for a limited plan review for fire and life safety as required under ORS 479.155 shall be 40 percent of the prescribed permit fee.

Â Â Â Â Â  (3)(a) A municipality may adopt by ordinance or regulation such fees as may be necessary and reasonable to provide for the administration and enforcement of any specialty code or codes for which the municipality has assumed responsibility under ORS 455.148 or 455.150. A municipality shall give the director notice of the proposed adoption of a new or increased fee under this subsection. The municipality shall give the notice to the director at the time the municipality provides the opportunity for public comment under ORS 294.160 regarding the fee or, if the proposed fee is contained in an estimate of municipal budget resources, at the time notice of the last budget meeting is published in a newspaper under ORS 294.401.

Â Â Â Â Â  (b) Ten or more persons or an association with 10 or more members may appeal the adoption of a fee described in this subsection to the Director of the Department of Consumer and Business Services. The persons or association must file the appeal no later than 60 days after the director receives notice of the proposed adoption of the fee from the municipality under paragraph (a) of this subsection. However, if the municipality failed to give notice to the director, an appeal may be filed with the director within one year after adoption of the new or increased fee. Upon receiving a timely appeal, the director shall, after notice to affected parties and hearing, review the municipalityÂs fee adoption process and the costs of administering and enforcing the specialty code or codes referred to in paragraph (a) of this subsection. The director shall approve the fee if the director feels the fee is necessary and reasonable. If the director does not approve the fee upon appeal, the fee is not effective. The appeal process provided in this paragraph does not apply to fees that have been submitted for a vote and approved by a majority of the electors voting on the question.

Â Â Â Â Â  (c) Fees collected by a municipality under this subsection shall be used for the administration and enforcement of a building inspection program for which the municipality has assumed responsibility under ORS 455.148 or 455.150.

Â Â Â Â Â  (d) For purposes of paragraph (b) of this subsection, in determining whether a fee is reasonable the director shall consider whether:

Â Â Â Â Â  (A) The fee is the same amount as or closely approximates the amount of the fee charged by other municipalities of a similar size and geographic location for the same level of service;

Â Â Â Â Â  (B) The fee is calculated with the same or a similar calculation method as the fee charged by other municipalities for the same service;

Â Â Â Â Â  (C) The fee is the same type as the fee charged by other municipalities for the same level of service; and

Â Â Â Â Â  (D) The municipality, in adopting the fee, complied with ORS 294.160, 294.361 and 294.401 and this section and standards adopted by the director under ORS 455.148 (11) or 455.150 (11).

Â Â Â Â Â  (4) Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (a) For the purpose of partially defraying state administrative costs, there is imposed a surcharge in the amount of four percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, four percent of the total hourly charges collected.

Â Â Â Â Â  (b) For the purpose of partially defraying state inspection costs, there is imposed a surcharge in the amount of two percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, two percent of the total hourly charges collected.

Â Â Â Â Â  (c) For the purpose of defraying the cost of administering and enforcing the state building code, there is imposed a surcharge on permit fees and on hourly charges collected instead of permit fees. The surcharge may not exceed one percent of the total permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, one percent of the total hourly charges collected.

Â Â Â Â Â  (5) Municipalities shall collect and remit surcharges imposed under subsection (4) of this section to the director as provided in ORS 455.220.

Â Â Â Â Â  (6) The director shall adopt administrative rules to allow reduced fees for review of plans that have been previously reviewed.

Â Â Â Â Â  455.220 Surcharge on building permit fees; collection; deposit; use. (1) There is hereby imposed a surcharge in the amount of one percent of the total building permit fees or, if the applicant chooses to pay an hourly rate instead of purchasing a permit, one percent of the total hourly charges collected in connection with the construction of, or addition or alteration to, buildings and equipment or appurtenances. Up to one-half of the surcharge collected under this subsection may be used to fund the activities described in ORS 455.042 and 455.046. The remainder of the surcharge collected under this subsection shall be used for the purpose of defraying the costs of training and other educational programs administered by the Department of Consumer and Business Services under this chapter.

Â Â Â Â Â  (2) Permit surcharges shall be collected by each municipality and remitted to the Director of the Department of Consumer and Business Services. Each municipality having a population greater than 40,000 shall, on a monthly basis, prepare and submit to the director a report of permits and certificates issued in each class or category and fees and surcharges thereon collected during the month, together with other statistical information as required by the director concerning construction activity regulated by the parts of the state building code administered by the municipality. All other municipalities shall submit a report described in this subsection on a quarterly basis. The report shall be in a form prescribed by the director and shall be submitted, together with a remittance covering the surcharges collected, by no later than the 15th day following the month or quarter in which the surcharges are collected.

Â Â Â Â Â  (3)(a) All surcharges and other fees prescribed by ORS 455.010 to 455.240 and 455.410 to 455.740 and payable to the department, except fees received under ORS 455.148 (6) or 455.150 (6), shall be deposited by the director in the Consumer and Business Services Fund created by ORS 705.145.

Â Â Â Â Â  (b) Notwithstanding subsection (1) of this section, the surcharge imposed under subsection (1) of this section for permits established under ORS 446.062 (3), 446.176, 446.405 (2), 446.430 (2) and 455.170 (2) shall be deposited in the Consumer and Business Services Fund established under ORS 705.145 and is continuously appropriated to the department for use as provided in ORS 446.423.

Â Â Â Â Â  (4) The director shall administer training and other education programs under this chapter through contracts with local educational institutions, professional associations or other training providers. [Formerly 456.860; 1993 c.744 Â§90; 1995 c.553 Â§5; 1999 c.1045 Â§25; 1999 c.1082 Â§Â§10,10a; 2001 c.573 Â§10; 2001 c.710 Â§9; 2003 c.675 Â§25; 2005 c.833 Â§4]

Â Â Â Â Â  455.230 Use of Consumer and Business Services Fund moneys. (1) Except as otherwise provided by law, all moneys appropriated or credited to the Consumer and Business Services Fund and received under this chapter, ORS 447.010 to 447.156, 447.992, 460.005 to 460.175, 460.310 to 460.370, 479.510 to 479.945, 479.995, 480.510 to 480.670 and ORS chapter 693 hereby are appropriated continuously for and shall be used by the director for the purpose of carrying out the duties and responsibilities imposed upon the department under this chapter, ORS 446.566 to 446.646, 446.666 to 446.756, 447.010 to 447.156, 447.992, 460.005 to 460.175, 460.310 to 460.370, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and ORS chapter 693.

Â Â Â Â Â  (2) Except as otherwise provided by law, all moneys appropriated or credited to the Consumer and Business Services Fund and received under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.756 and 455.220 (1) hereby are appropriated continuously for and shall be used by the director for the purpose of carrying out the duties and responsibilities imposed upon the department under ORS 446.003 to 446.200, 446.210, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646 and 446.666 to 446.756, and education and training programs pertaining thereto. [Formerly 456.890; 1989 c.683 Â§9; 1993 c.744 Â§91; 2001 c.710 Â§10; 2003 c.655 Â§75a]

Â Â Â Â Â  Note: 455.230 and 455.240 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.240 Revenues from sales of building codes publications; use. (1) All revenues derived from the sale of publications of the Department of Consumer and Business Services relating to building codes shall be deposited in the Consumer and Business Services Fund.

Â Â Â Â Â  (2) Moneys credited to the Consumer and Business Services Fund under subsection (1) of this section are continuously appropriated to the department for use as provided in ORS 455.022. [Formerly 456.910; 1993 c.744 Â§92; 2001 c.710 Â§11]

Â Â Â Â Â  Note: See note under 455.230.

(Exemptions Generally)

Â Â Â Â Â  455.310 Single-family residence repair and maintenance exempt from codes; exemption itemized. (1) It is not the purpose of this chapter to require that permits be obtained or fees be paid for repairs and maintenance that do not violate the intent of the structural and fire and life safety specialty provisions of the State of Oregon Structural Specialty Code and the Low-Rise Residential Dwelling Code, adopted pursuant to ORS 455.020 and 455.610, ORS chapter 476, ORS 479.015 to 479.200 and 479.210 to 479.220, when such repair or maintenance is done on a single-family residence, or a private garage, carport or storage shed that is accessory to a single-family residence.

Â Â Â Â Â  (2) Items designated by the Director of the Department of Consumer and Business Services, with the advice of the Residential Structures Board, shall be exempt from permits and fees required under this chapter. The director shall, pursuant to ORS chapter 183, develop and maintain an applicable list of such exempt items, which shall include, but not be limited to, concrete slabs, driveways, sidewalks, masonry repair, porches, patio covers, painting, interior wall, floor or ceiling covering, nonbearing partitions, shelving, cabinet work, gutters, downspouts, small accessory buildings, door and window replacements, replacement or repair of siding and replacement or repair of roofing. In making the list of exempt items, the director shall further define the items on the list contained in this subsection so that no item which adversely affects the structural integrity of the dwelling shall be on the list. [Formerly 456.753 and then 456.915; 1993 c.744 Â§93; 2003 c.675 Â§26]

Â Â Â Â Â  455.312 Exemption from code of residential prefabricated structures for out-of-state delivery. (1) For a residential prefabricated structure manufactured in this state and intended for delivery in another state, the Director of the Department of Consumer and Business Services may not require that:

Â Â Â Â Â  (a) The prefabricated structure conform to the state building code.

Â Â Â Â Â  (b) An inspector provide plan approvals and inspections pursuant to ORS 455.715 to 455.740.

Â Â Â Â Â  (c) A person licensed under ORS 479.630, 693.060 or 693.103 perform electrical or plumbing installations in the prefabricated structure.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section exempts a person that is renting, leasing, selling, exchanging, installing or offering for rent, lease, sale, exchange or installation a residential prefabricated structure from meeting the insignia of compliance or certification stamp requirements prescribed under ORS 455.705 if the prefabricated structure is delivered in or relocated to this state. [2005 c.310 Â§2; 2005 c.758 Â§42b]

Â Â Â Â Â  Note: 455.312 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  Note: Sections 6 and 8, chapter 310, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 6. (1) The Department of Consumer and Business Services shall collect the information, if any, supplied by industry sources in this state regarding the manufacture of prefabricated structures intended for delivery in other states. The types of information to be collected by the department shall include:

Â Â Â Â Â  (a) The applied and potential capacity of manufacturers to produce residential prefabricated structures in this state;

Â Â Â Â Â  (b) The number of persons the manufacturer employs in this state to produce residential prefabricated structures intended for delivery in other states;

Â Â Â Â Â  (c) The number of residential prefabricated structures produced in this state intended for delivery in other states; and

Â Â Â Â Â  (d) Any information the department determines to be useful for assessing the effect or potential effect of section 2 of this 2005 Act [455.312] on employment levels in this state.

Â Â Â Â Â  (2) The department shall biennially report any information collected by the department under this section to the Legislative Assembly. The department shall submit the report to the Legislative Assembly as provided in ORS 192.245 no later than October 1 of each even-numbered year. [2005 c.310 Â§6]

Â Â Â Â Â  Sec. 8. Section 6 of this 2005 Act is repealed January 2, 2012. [2005 c.310 Â§8]

Â Â Â Â Â  455.315 Exemption of agricultural buildings, agricultural grading and equine facilities. (1) Nothing in this chapter is intended to authorize the application of a state structural specialty code to any agricultural building, agricultural grading or equine facility.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAgricultural buildingÂ means a structure located on a farm and used in the operation of the farm for:

Â Â Â Â Â  (A) Storage, maintenance or repair of farm machinery and equipment;

Â Â Â Â Â  (B) The raising, harvesting and selling of crops;

Â Â Â Â Â  (C) The feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals or honeybees;

Â Â Â Â Â  (D) Dairying and the sale of dairy products; or

Â Â Â Â Â  (E) Any other agricultural or horticultural use or animal husbandry, or any combination thereof, including the preparation and storage of the produce raised on the farm for human use and animal use and disposal by marketing or otherwise.

Â Â Â Â Â  (b) ÂAgricultural buildingÂ does not mean:

Â Â Â Â Â  (A) A dwelling;

Â Â Â Â Â  (B) A structure used for a purpose other than growing plants in which 10 or more persons are present at any one time;

Â Â Â Â Â  (C) A structure regulated by the State Fire Marshal pursuant to ORS chapter 476;

Â Â Â Â Â  (D) A structure used by the public; or

Â Â Â Â Â  (E) A structure subject to sections 4001 to 4127, title 42, United States Code (the National Flood Insurance Act of 1968) as amended, and regulations promulgated thereunder.

Â Â Â Â Â  (c) ÂAgricultural gradingÂ means grading related to a farming practice as defined in ORS 30.930.

Â Â Â Â Â  (d) ÂEquine facilityÂ means a building located on a farm and used by the farm owner or the public for:

Â Â Â Â Â  (A) Stabling or training equines; or

Â Â Â Â Â  (B) Riding lessons and training clinics.

Â Â Â Â Â  (e) ÂEquine facilityÂ does not mean:

Â Â Â Â Â  (A) A dwelling;

Â Â Â Â Â  (B) A structure in which more than 10 persons are present at any one time;

Â Â Â Â Â  (C) A structure regulated by the State Fire Marshal pursuant to ORS chapter 476; or

Â Â Â Â Â  (D) A structure subject to sections 4001 to 4127, title 42, United States Code (the National Flood Insurance Act of 1968) as amended, and regulations promulgated thereunder.

Â Â Â Â Â  (3) Notwithstanding the provisions of subsection (1) of this section, incorporated cities may regulate agricultural buildings and equine facilities within their boundaries pursuant to this chapter. [Formerly 456.758 and then 456.917; 1995 c.783 Â§1; 2003 c.74 Â§1; 2005 c.288 Â§3]

Â Â Â Â Â  455.320 Owner-built dwellings exempt from certain structural code provisions; recording of exemption. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll which person has not taken advantage of the exemptions under subsection (2) of this section during the five years prior to applying for an exemption under this section.

Â Â Â Â Â  (b) ÂOwner-built dwelling and outbuildingsÂ means a single-family residence and adjacent auxiliary structures the structural components of which are constructed entirely by the owner who intends to occupy the structures or by that owner and friends and relatives of the owner assisting on an unpaid basis.

Â Â Â Â Â  (2) Owner-built dwellings and outbuildings shall be exempt from any requirements of the structural code for ceiling heights, room sizes and the maintenance of specific temperature levels in those structures. The exemption shall apply to the new construction, renovation, remodeling or alteration of an owner-built dwelling or outbuilding.

Â Â Â Â Â  (3) A building permit issued for an owner-built dwelling or outbuilding shall note whether the owner-built dwelling or outbuilding complies with the requirements it is exempted from under subsection (2) of this section. If the dwelling or other structure does not comply with these requirements, the owner-builder shall file a copy of the building permit with the county clerk, who shall make the permit a part of the permanent deed record of the property. The owner shall provide the county clerk with a description of the property sufficient if it were contained in a mortgage of the property to give constructive notice of the mortgage under the law of this state.

Â Â Â Â Â  (4) Noncompliance with subsection (3) of this section shall not affect, in any manner, any conveyance of interest in property subject to this section. [Formerly 456.920]

(Exemptions in Rural Areas)

Â Â Â Â Â  455.325 Definitions for ORS 455.325 to 455.350. As used in ORS 455.325 to 455.350, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂOwnerÂ means the owner of the title to real property or the contract purchaser of real property, of record as shown on the last available complete assessment roll.

Â Â Â Â Â  (2) ÂOwner-built dwelling and outbuildingsÂ means a single-family residence and adjacent auxiliary structures the components of which, that are exempted from the structural code under ORS 455.330, are constructed entirely by the owner who intends to occupy the structures or by that owner and friends and relatives of the owner assisting on an unpaid basis.

Â Â Â Â Â  (3) ÂRural areaÂ means any land in a county which is located outside city limits and any recognized urban growth boundaries under that countyÂs comprehensive plan and which are described by the ordinance allowed under ORS 455.330. [Formerly 456.925]

Â Â Â Â Â  455.330 Counties authorized to exempt owner-built dwellings in rural areas from structural code. Notwithstanding ORS 455.040, a county may by ordinance:

Â Â Â Â Â  (1) Exempt owner-built dwellings and outbuildings in any rural area within that county from compliance with the structural code, except as provided in ORS 455.340; and

Â Â Â Â Â  (2) Establish maximum value or size limitations for structures exempted from the structural code under subsection (1) of this section. [Formerly 456.930]

Â Â Â Â Â  455.335 Rural areas to be mapped; building permit issuance for exempt dwellings limited. (1) A county exempting owner-built dwellings and outbuildings in rural areas from the structural code under ORS 455.330 shall designate those rural areas upon publicly available maps of readable scale showing individual property lines.

Â Â Â Â Â  (2) A county ordinance under ORS 455.330 shall provide that no person shall receive a building permit in that county for an exempt owner-built dwelling and outbuildings more than once every five years. [Formerly 456.935]

Â Â Â Â Â  455.340 Code requirements to which exemption may not apply. No county shall exempt any building from requirements of the structural code relating to:

Â Â Â Â Â  (1) Fire egress, fire retardant, smoke alarms and smoke detectors;

Â Â Â Â Â  (2) Maximum bending stress allowed by the structural code for structural members; or

Â Â Â Â Â  (3) Insulation and energy conservation. [Formerly 456.940; 1999 c.307 Â§22]

Â Â Â Â Â  455.345 Permit, fee, plan check and inspection provisions apply; notice of noncompliance to owner-builder; recording of notice; notice to purchasers. (1) Permit, fee, plan check and inspection requirements required by ORS 455.210 shall apply to owner-built dwellings and outbuildings exempted from the structural code under ORS 455.330.

Â Â Â Â Â  (2) Building officials or specialty code inspectors licensed under ORS 455.457 inspecting structures exempted from the structural code under ORS 455.325 to 455.350, shall:

Â Â Â Â Â  (a) Require the owner-builder to comply with those structural code requirements listed under ORS 455.340; and

Â Â Â Â Â  (b) Inform the owner-builder in writing of those items which fail to comply with code standards and are exempt from code standards and make that information part of the permanent inspection record on the structures.

Â Â Â Â Â  (3) An owner-builder of a structure exempted from the structural code under ORS 455.325 to 455.350 shall file a notice with the county clerk who shall make the notice a part of the permanent deed record of the property. That notice shall contain the information provided to the owner-builder under subsection (2)(b) of this section and a description of the property sufficient if it were contained in a mortgage of the property to give constructive notice of the mortgage under the law of this state.

Â Â Â Â Â  (4) Any person, or that personÂs agent, selling an owner-built dwelling or outbuilding exempted from the structural code under ORS 455.325 to 455.350 shall notify each potential buyer of the existence, location and contents of the notice filed under subsection (3) of this section prior to any commitment to purchase the property. [Formerly 456.945; 1999 c.1045 Â§16; 1999 c.1082 Â§12]

Â Â Â Â Â  455.350 PurchaserÂs remedies. (1) An individual who purchases an owner-built dwelling or outbuilding exempted from the structural code under ORS 455.325 to 455.350 from an owner who has not complied with ORS 455.345 (3) or (4) shall have a cause of action against the seller, within two years of the date of making the sale contract, for actual damages, if any.

Â Â Â Â Â  (2) Noncompliance with ORS 455.345 (3) or (4) shall not affect, in any manner, any conveyance of interest in property exempted from the structural code under ORS 455.330. [Formerly 456.950]

(Mercury Thermostats)

Â Â Â Â Â  455.355 Rules governing mercury thermostats. (1) The Director of the Department of Consumer and Business Services shall, by rule:

Â Â Â Â Â  (a) Prohibit the installation of thermostats that contain mercury in commercial and residential buildings. The director may not, under rules developed pursuant to this paragraph, prohibit the installation of thermostats that contain mercury on industrial equipment used for safety controls.

Â Â Â Â Â  (b) Establish a uniform notification and process for disposal and delivery of mercury thermostats by persons installing heating, ventilation or air conditioning systems. Persons installing heating, ventilation or air conditioning systems shall dispose of mercury thermostats according to the process established pursuant to this paragraph.

Â Â Â Â Â  (2) As used in this section, ÂthermostatÂ means a device commonly used to sense and, through electrical communication with heating, cooling or ventilation equipment, control room temperature. [2001 c.924 Â§3]

Â Â Â Â Â  Note: 455.355 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Farmworker Housing)

Â Â Â Â Â  455.380 Department as final authority on farmworker housing; rules; fees. (1) Notwithstanding the provisions of ORS 455.148 and 455.150, the Department of Consumer and Business Services is the final authority in interpretation, execution and enforcement of state and municipal administration of building codes and rules with respect to construction of farmworker housing as defined in ORS 315.163.

Â Â Â Â Â  (2) The department shall provide for a statewide uniform application and method of calculating permit fees for farmworker housing as defined in ORS 315.163.

Â Â Â Â Â  (3) The department shall adopt rules to carry out the provisions of subsections (1) and (2) of this section. [1989 c.964 Â§Â§16,17; 2001 c.573 Â§11; 2001 c.613 Â§16; 2003 c.588 Â§17]

(Seismic Rehabilitation)

Â Â Â Â Â  455.390 Definitions for ORS 455.020, 455.390, 455.395 and 455.400. As used in ORS 455.020, 455.390, 455.395 and 455.400:

Â Â Â Â Â  (1) ÂSeismic rehabilitationÂ means construction of structural improvements to a building that result in the increased capability of the building to resist earthquake forces and that are based on standards adopted by the State of
Oregon
or by local governments.

Â Â Â Â Â  (2) ÂSeismic rehabilitation agreementÂ means an agreement between a local government entity and a building owner pursuant to a seismic rehabilitation program for the phased completion of structural improvements to the ownerÂs building.

Â Â Â Â Â  (3) ÂSeismic rehabilitation dataÂ means data contained in any documents, reports, studies, test results, papers, files or other records that result from a seismic rehabilitation survey or are contained in a seismic rehabilitation agreement. ÂSeismic rehabilitation dataÂ does not include data or reports required by ORS 455.447 or rules adopted pursuant thereto.

Â Â Â Â Â  (4) ÂSeismic rehabilitation programÂ means any program enacted under an ordinance of a local government entity that provides for the seismic rehabilitation of buildings within the jurisdiction of the entity and authorizes the rehabilitation to be phased over a period of time not to exceed 10 years.

Â Â Â Â Â  (5) ÂSeismic rehabilitation surveyÂ means any investigation, survey, audit or other process for generating data from which the local government entity and the building owner may determine and agree upon the deficiencies that need to be addressed in a plan for the seismic rehabilitation of the ownerÂs building. [1995 c.400 Â§1]

Â Â Â Â Â  Note: 455.390 to 455.400 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.395 Admissibility of data or agreements as evidence; immunity from certain causes of action. (1) No seismic rehabilitation data or seismic rehabilitation agreement is admissible in evidence to prove negligence or culpable acts or omissions in connection with injury, death or loss that occurs in an ownerÂs building as a result of the failure of the building to adequately withstand a seismic event. Such data or agreements are considered privileged and are excluded from evidence admitted in any legal action for the recovery of damages arising from the buildingÂs failure due to seismic activity.

Â Â Â Â Â  (2) A person may not maintain a cause of action against a building owner for injury, death or loss that occurs in the ownerÂs building as a result of a failure of the building to adequately withstand a seismic event, provided the owner was in substantial compliance with the terms and conditions of a seismic rehabilitation agreement on the date of the seismic event.

Â Â Â Â Â  (3) The provisions of subsection (2) of this section shall apply only for the period during which the seismic rehabilitation agreement is in effect. [1995 c.400 Â§2]

Â Â Â Â Â  Note: See note under 455.390.

Â Â Â Â Â  455.400 Effect of seismic rehabilitation provisions on exclusive remedy. Nothing in ORS 455.020, 455.390 and 455.395 and this section shall be construed as expanding or limiting the exclusive means by which subject workers and their beneficiaries are compensated for injury, death or disease arising out of and in the course of employment as provided in ORS chapter 656. [1995 c.400 Â§6]

Â Â Â Â Â  Note: See note under 455.390.

(Educational Building Seismic Safety)

Â Â Â Â Â  Note: Sections 1, 2, 3 and 5, chapter 797, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 1. (1) Subject to the provision of funding by the State Department of Geology and Mineral Industries from gifts, grants and donations made available for carrying out this section, the State Board of Higher Education shall provide for seismic safety surveys of buildings that have a capacity of 250 or more persons and are routinely used for student activities by public institutions or departments under the control of the board. For purposes of this section, the Oregon Health and
Science
University
is not under the control of the board.

Â Â Â Â Â  (2) Subject to the provision of funding by the department from gifts, grants and donations made available for carrying out this section, the State Board of Education shall provide for seismic safety surveys of buildings that have a capacity of 250 or more persons and are routinely used for student activities by kindergarten through grade 12 public schools, community colleges and education service districts.

Â Â Â Â Â  (3) The boards shall ensure that the seismic safety surveys under subsection (1) or (2) of this section are conducted in accordance with the Federal Emergency Management Agency publication, ÂRapid Visual Screening of Buildings for Potential Seismic Hazards: A Handbook,Â FEMA-154, 2002 Edition, or with a later edition of that handbook allowed for seismic safety survey use under a rule adopted by the department.

Â Â Â Â Â  (4) A seismic safety survey under subsection (1) or (2) of this section is not required for any building that has previously undergone a seismic safety survey or that has been constructed to the state building code standards in effect for the seismic zone classification at the site on July 19, 2001.

Â Â Â Â Â  (5) The boards may, by rule, establish standards to identify which buildings are routinely used for student activities. The standards must provide for the inclusion of buildings not used as classrooms, including but not limited to libraries, auditoriums and dining facilities. The boards shall adopt rules for determining building capacity.

Â Â Â Â Â  (6) To the extent practicable, the boards shall ensure that the seismic safety surveys required under subsections (1) and (2) of this section are completed by January 1, 2007. [2001 c.797 Â§1; 2005 c.248 Â§1]

Â Â Â Â Â  Sec. 2. (1) The State Board of Higher Education and the State Board of Education shall send surveys conducted pursuant to section 1 (1) and (2), chapter 797, Oregon Laws 2001, to the State Department of Geology and Mineral Industries. Notwithstanding section 1 (6), chapter 797, Oregon Laws 2001, if the department determines that a survey is not fully and properly completed, the department may refuse to accept the survey and may return the survey to the appropriate board for correction or completion.

Â Â Â Â Â  (2) The department may accept seismic safety surveys for buildings that are exempt under section 1 (4), chapter 797, Oregon Laws 2001, if the department determines that the surveys are fully and properly completed and are sufficiently similar to other surveys to be useful. The surveys accepted by the department under this subsection do not need to be surveys conducted by the boards.

Â Â Â Â Â  (3) The department shall use seismic safety surveys accepted under subsections (1) and (2) of this section to make an initial evaluation of the seismic safety of each surveyed building.

Â Â Â Â Â  (4) Subject to available funding and after consultation with the department, the State Board of Higher Education, local school district board, community college board or education service district board shall conduct such additional seismic safety evaluations of buildings as each of those boards considers necessary. The boards shall conduct the evaluations for life safety as set forth in the American Society of Civil Engineers Standard for Seismic Evaluation of Existing Buildings (SEI/ASCE 31-03), 2003 Edition, or in any later edition of that standard allowed for seismic safety evaluation use under a rule adopted by the State Department of Geology and Mineral Industries or using a stricter standard selected by the board that conducts the survey. [2001 c.797 Â§2; 2005 c.248 Â§2]

Â Â Â Â Â  Sec. 3. Subject to available funding, if a building evaluated under section 2 (4) of this 2001 Act is found by a board to pose an undue risk to life safety during a seismic event, the State Board of Higher Education, local school district board, community college board or education service district board, as appropriate, shall develop a plan for seismic rehabilitation of the building or for other actions to reduce the risk. For a board that is subject to ORS 291.224, the boardÂs plan to rehabilitate or take other action to reduce the seismic risk of a building must be included in the capital construction program of the board. A board that is subject to ORS 291.224 shall rank the relative benefit of projects to reduce seismic risk in comparison with other life safety and code requirement projects. Subject to availability of funding, all seismic rehabilitations or other actions to reduce seismic risk must be completed before January 1, 2032. If the building is listed on a national or state register of historic places or properties or is designated as a landmark by local ordinance, the plan for seismic rehabilitation or other action shall be developed in a manner that gives consideration to preserving the character of the building. [2001 c.797 Â§3]

Â Â Â Â Â  Sec. 5. For purposes of sections 2 (4) and 3 of this 2001 Act, funding is available only if the Legislative Assembly provides the funding pursuant to a grant of bonding authority approved by the people at the first general election held throughout the state on or after January 1, 2002. [2001 c.797 Â§5]

(Acute Inpatient Care Facility, Fire Station and Police Station Seismic Safety)

Â Â Â Â Â  Note: Sections 2, 3 and 7, chapter 798, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 2. (1) The Department of Human Services shall send the seismic safety surveys conducted pursuant to section 1 (1), chapter 798, Oregon Laws 2001, to the State Department of Geology and Mineral Industries. Notwithstanding section 1 (6), chapter 798, Oregon Laws 2001, if the State Department of Geology and Mineral Industries determines that a survey is not fully and properly completed, the State Department of Geology and Mineral Industries may refuse to accept the survey and may return the survey to the Department of Human Services for correction or completion.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may accept seismic safety surveys for buildings that are exempt under section 1 (5), chapter 798, Oregon Laws 2001, if the State Department of Geology and Mineral Industries determines that the surveys are fully and properly completed and are sufficiently similar to other surveys to be useful. The surveys accepted by the State Department of Geology and Mineral Industries under this subsection do not need to be surveys conducted by the Department of Human Services or the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (3) The State Department of Geology and Mineral Industries shall use seismic safety surveys accepted under subsections (1) and (2) of this section or conducted pursuant to section 1 (2) or (3), chapter 798, Oregon Laws 2001, to make an initial evaluation of the seismic safety of each surveyed building.

Â Â Â Â Â  (4) Subject to available funding and after consultation with the State Department of Geology and Mineral Industries, the acute inpatient care facility, fire department or fire district or law enforcement agency shall conduct such additional seismic safety evaluations of buildings as the facility, fire department or fire district or law enforcement agency considers to be necessary. The facility, fire department or fire district or law enforcement agency shall conduct the evaluations for life safety as set forth in the American Society of Civil Engineers Standard for Seismic Evaluation of Existing Buildings (SEI/ASCE 31-03), 2003 Edition, or in any later edition of that standard allowed for seismic safety evaluation use under a rule adopted by the State Department of Geology and Mineral Industries or using a stricter standard selected by the acute inpatient care facility, fire department or fire district or law enforcement agency that conducts the survey. [2001 c.798 Â§2; 2003 c.14 Â§281; 2005 c.248 Â§4]

Â Â Â Â Â  Sec. 3. Subject to available funding, if a building evaluated under section 2 (4) of this 2001 Act is found to pose an undue risk to life safety during a seismic event, the acute inpatient care facility, fire department, fire district or law enforcement agency using the building shall develop a plan for seismic rehabilitation of the building or for other actions to reduce the risk. Subject to available funding, all seismic rehabilitations or other actions to reduce the risk must be completed before January 1, 2022. If the building is listed on a national or state register of historic places or properties or is designated as a landmark by local ordinance, the plan for seismic rehabilitation or other actions shall be developed in a manner that gives consideration to preserving the character of the building. [2001 c.798 Â§3]

Â Â Â Â Â  Sec. 7. For purposes of sections 2 (4) and 3 of this 2001 Act, funding is available only if the Legislative Assembly provides the funding pursuant to a grant of bonding authority approved by the people at the first general election held throughout the state on or after January 1, 2002. [2001 c.798 Â§7]

(Miscellaneous Provisions)

Â Â Â Â Â  455.410 Relocated buildings; substantial compliance required; permits. (1) Existing buildings or structures which are removed from their foundation and relocated to another site within this state shall be in substantial compliance as defined in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) ÂSubstantial complianceÂ means compliance with local construction codes in effect as of the original permit date of the building or structure, or where there was no permitting required at the time of original construction, with basic health and safety standards, as described in the closest dated Uniform Housing Code, as published by the International Conference of Building Officials as of the date of construction. Only the insulation, overhead and underneath the structure, shall be upgraded to the current insulation requirements of the state building code, or to the maximum extent possible subject to the design of the structure. Nothing in this statute shall be construed to mean that all heating, plumbing and electrical systems shall be replaced with systems meeting current standards for new construction, except that any life-threatening deficiencies in those systems shall be repaired, notwithstanding that the cost of rehabilitation may exceed 50 percent of the value of the structure before rehabilitation.

Â Â Â Â Â  (3) All foundation and basement construction on the structure and any remodeling at the new location shall be constructed subject to all applicable local current building and safety codes, or where none exist, with the applicable standards as described in the Uniform Housing Code described in subsection (2) of this section.

Â Â Â Â Â  (4) All moved houses shall be provided with either battery-operated or hard-wired smoke detection devices located in accordance with the provisions of the state building code.

Â Â Â Â Â  (5) Nothing in this section is intended to permit any person to move a structure unless the person first consults the appropriate building inspection authority and obtains all required permits. [Formerly 456.756; 1989 c.1068 Â§1]

Â Â Â Â Â  455.412 Review of state building code provisions regarding certain smoke alarms and smoke detectors; rules. (1) The Department of Consumer and Business Services shall amend the state building code as necessary for the purpose of reducing the frequency of false alarms from smoke alarms and smoke detectors. Rules adopted under this section shall be designed to address smoke alarms and smoke detectors in single family and multifamily dwellings, hotels and lodging houses and shall not apply to recreational vehicles, commercial vehicles, railroad equipment, aircraft, marine vessels and manufactured dwellings.

Â Â Â Â Â  (2) As used in this section, Âsmoke alarmÂ and Âsmoke detectorÂ shall have the meanings provided in ORS 479.250. [1999 c.307 Â§18]

Â Â Â Â Â  455.415 Identification badges. (1) A person who is licensed by the State Plumbing Board or the Department of Consumer and Business Services pursuant to ORS 460.057, 460.059, 479.630, 479.910, 480.630, 693.060, 693.103 or 693.111 must wear and visibly display an identification badge indicating the personÂs current license status while performing work for which the license is required. The authority that licenses the person shall specify the size and content of the identification badge and may establish such other specifications as the authority deems appropriate.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply if wearing or displaying the identification badge may create a danger to the public health or to the safety of the person or the public.

Â Â Â Â Â  (3) This section does not require the display of a contractor or business license. [2003 c.675 Â§62; 2005 c.758 Â§21]

Â Â Â Â Â  Note: 455.415 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.420 Individual electric meters required in multifamily residential buildings; exceptions; standards. (1) Each individual dwelling unit in a multifamily residential building constructed after October 4, 1977, shall have installed a separate, individual electrical meter for each such dwelling unit except where a building inspector certified under ORS 455.715 to 455.740 determines that pursuant to standards adopted by the Director of the Department of Consumer and Business Services the installation of a single, central electrical meter for all the dwelling units in such building would facilitate an overall reduction in electrical consumption by such units.

Â Â Â Â Â  (2) For the purpose of carrying out the provisions of subsection (1) of this section, the director, based on recommendations of the Residential Structures Board, shall adopt by rule standards for determining whether the installation of a single electrical meter for all dwelling units in a multifamily residential building facilitates an overall reduction in electrical consumption by such units. [Formerly 456.763; 1993 c.744 Â§94; 2003 c.675 Â§27]

Â Â Â Â Â  455.422 New construction; recycling containers. (1) Each multifamily residential dwelling with more than 10 individual residential units that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (2) Each commercial building and each industrial and institutional building that is constructed after October 4, 1997, should include adequate space and access for collection of containers for solid waste and recyclable materials.

Â Â Â Â Â  (3) As used in this section, Âcommercial,Â Ârecyclable materialÂ and Âsolid wasteÂ have the meanings given in ORS 459.005. [Formerly 215.620]

Â Â Â Â Â  Note: 455.422 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.425 Low-income elderly housing multiservice rooms required; standards; exceptions. (1) Any low-income housing for the elderly on which construction begins after January 1, 1978, and which is financed in whole or in part by federal or state funds shall contain a multiservice room adequate in size to seat all of the tenants.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall adopt rules, in accordance with the applicable provisions of ORS chapter 183, establishing standards and specifications for low-income elderly housing multiservice rooms required under subsection (1) of this section. In development of standards and specifications, the director may take into account any standards or specifications established pursuant to any federal program under which the construction of such housing is funded.

Â Â Â Â Â  (3) No housing described in subsection (1) of this section that contains 20 or fewer units is required to provide a multiservice room. [Formerly 456.772; 1991 c.67 Â§127]

Â Â Â Â Â  455.430 Reciprocity for prefabricated structures. If the Director of the Department of Consumer and Business Services determines that the standards for prefabricated structures prescribed by statute, rule or regulation of another state are at least equal to the regulations prescribed under this chapter, and that such standards are actually enforced by such other state, the director may provide by regulation that prefabricated structures approved by such other state shall be deemed to have been approved by the director. [Formerly 456.880]

Â Â Â Â Â  455.440 When site soil analysis required; filing of report and notice; duty of transferor of property; effect of failure to comply. (1) If a city, county or government agency requires a site soil analysis and site recommendation report as a condition of approval for issuance of a building permit for a residence for human habitation, and the analysis and report identify the presence of highly expansive soils, then prior to issuance of the building permit the city, county or government agency shall:

Â Â Â Â Â  (a) Include a copy of that report with the construction plans filed with the building permit issuing agency; and

Â Â Â Â Â  (b) Record, in the County Clerk Lien Record in the county in which the property is located, a notice containing:

Â Â Â Â Â  (A) The legal description of the property; and

Â Â Â Â Â  (B) An informational notice in substantially the following form:

______________________________________________________________________________

This property has been identified as having highly expansive soils. This condition may create special maintenance requirements. Before signing or accepting any instrument transferring title, persons acquiring title should check with the appropriate planning or building department.

______________________________________________________________________________

Â Â Â Â Â  (2) No action may be maintained against a city, county or government agency for failing to meet the requirements of subsections (1) and (2) of this section.

Â Â Â Â Â  (3) If a report described in subsections (1) and (2) of this section identifies the presence of highly expansive soils, the first transferor shall supply to the first transferee written suggestions for care and maintenance of the residence to address problems associated with highly expansive soils.

Â Â Â Â Â  (4) If the first transferor violates the provisions of subsection (3) of this section, the first transferee shall have a cause of action to recover damages of $750 from the first transferor. The court may award reasonable attorney fees to the prevailing party in an action under this section. [1989 c.1026 Â§Â§1,2,3; 1995 c.618 Â§71]

Â Â Â Â Â  Note: 455.440 and 455.445 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.445 Indoor air quality standards for public areas and office workplaces. (1) After considering the recommendations of the Indoor Air Pollution Task Force, and as expeditiously as possible, the Director of the Department of Consumer and Business Services shall adopt ventilation standards for public areas and office workplaces that are at least equivalent to the most recent, nationally recognized ventilation standards generally accepted and in use throughout the United States.

Â Â Â Â Â  (2) The director shall adopt building codes and building product standards to protect the indoor air quality of private residences but only as necessary to address serious or unique indoor air quality problems in
Oregon
when federal statutes, regulations and national codes fail to address building product and building code related indoor air quality problems.

Â Â Â Â Â  (3) As expeditiously as possible, the director shall consider for adoption the ventilation standards recommended by the Indoor Air Pollution Task Force. [1989 c.1070 Â§10]

Â Â Â Â Â  Note: See note under 455.440.

Â Â Â Â Â  455.446 Construction of certain facilities and structures in tsunami inundation zone prohibited; establishment of zone; rules; exceptions. (1)(a) New essential facilities described in ORS 455.447 (1)(a)(A), (B) and (G) and new special occupancy structures described in ORS 455.447 (1)(e)(B), (C) and (E) may not be constructed in the tsunami inundation zone established under paragraph (c) of this subsection. The provisions of this paragraph apply to buildings with a capacity greater than 50 individuals for every public, private or parochial school through secondary level and child care centers.

Â Â Â Â Â  (b) The State Department of Geology and Mineral Industries shall establish the parameters of the area of expected tsunami inundation based on scientific evidence that may include geologic field data and tsunami modeling.

Â Â Â Â Â  (c) The governing board of the State Department of Geology and Mineral Industries, by rule, shall determine the tsunami inundation zone based on the parameters established by the department. The board shall adopt the zone as determined by the department under paragraph (b) of this subsection except as modified by the board under paragraph (d) of this subsection.

Â Â Â Â Â  (d) The board may grant exceptions to restrictions in the tsunami inundation zone established under paragraph (c) of this subsection after public hearing and a determination by the board that the applicant has demonstrated that the safety of building occupants will be ensured to the maximum reasonable extent:

Â Â Â Â Â  (A) By addressing the relative risks within the zone.

Â Â Â Â Â  (B) By balancing competing interests and other considerations.

Â Â Â Â Â  (C) By considering mitigative construction strategies.

Â Â Â Â Â  (D) By considering mitigative terrain modification.

Â Â Â Â Â  (e) The provisions of paragraph (a) of this subsection do not apply:

Â Â Â Â Â  (A) To fire or police stations where there is a need for strategic location; and

Â Â Â Â Â  (B) To public schools if there is a need for the school to be within the boundaries of a school district and fulfilling that need cannot otherwise be accomplished.

Â Â Â Â Â  (f) All materials supporting an application for an exception to the tsunami inundation zone are public records under ORS 192.005 to 192.170 and must be retained in the library of the department for periods of time determined by its governing board.

Â Â Â Â Â  (g) The applicant for an exception to the tsunami inundation zone established under paragraph (c) of this subsection shall pay any costs for department review of the application and the costs, if any, of the approval process.

Â Â Â Â Â  (2) The definitions in ORS 455.447 apply to this section.

Â Â Â Â Â  (3) The provisions of this section do not apply to water-dependent and water-related facilities, including but not limited to docks, wharves, piers and marinas.

Â Â Â Â Â  (4) Decisions made under this section are not land use decisions under ORS 197.015 (10). [1995 c.617 Â§2; 2005 c.22 Â§329; 2007 c.354 Â§31]

Â Â Â Â Â  Note: 455.446 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.447 Regulation of certain structures vulnerable to earthquakes and tsunamis; rules. (1) As used in this section, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂEssential facilityÂ means:

Â Â Â Â Â  (A) Hospitals and other medical facilities having surgery and emergency treatment areas;

Â Â Â Â Â  (B) Fire and police stations;

Â Â Â Â Â  (C) Tanks or other structures containing, housing or supporting water or fire-suppression materials or equipment required for the protection of essential or hazardous facilities or special occupancy structures;

Â Â Â Â Â  (D) Emergency vehicle shelters and garages;

Â Â Â Â Â  (E) Structures and equipment in emergency-preparedness centers;

Â Â Â Â Â  (F) Standby power generating equipment for essential facilities; and

Â Â Â Â Â  (G) Structures and equipment in government communication centers and other facilities required for emergency response.

Â Â Â Â Â  (b) ÂHazardous facilityÂ means structures housing, supporting or containing sufficient quantities of toxic or explosive substances to be of danger to the safety of the public if released.

Â Â Â Â Â  (c) ÂMajor structureÂ means a building over six stories in height with an aggregate floor area of 60,000 square feet or more, every building over 10 stories in height and parking structures as determined by Department of Consumer and Business Services rule.

Â Â Â Â Â  (d) ÂSeismic hazardÂ means a geologic condition that is a potential danger to life and property that includes but is not limited to earthquake, landslide, liquefaction, tsunami inundation, fault displacement, and subsidence.

Â Â Â Â Â  (e) ÂSpecial occupancy structureÂ means:

Â Â Â Â Â  (A) Covered structures whose primary occupancy is public assembly with a capacity greater than 300 persons;

Â Â Â Â Â  (B) Buildings with a capacity greater than 250 individuals for every public, private or parochial school through secondary level or child care centers;

Â Â Â Â Â  (C) Buildings for colleges or adult education schools with a capacity greater than 500 persons;

Â Â Â Â Â  (D) Medical facilities with 50 or more resident, incapacitated patients not included in subparagraphs (A) to (C) of this paragraph;

Â Â Â Â Â  (E) Jails and detention facilities; and

Â Â Â Â Â  (F) All structures and occupancies with a capacity greater than 5,000 persons.

Â Â Â Â Â  (2) The Department of Consumer and Business Services shall consult with the Seismic Safety Policy Advisory Commission and the State Department of Geology and Mineral Industries prior to adopting rules. Thereafter, the Department of Consumer and Business Services may adopt rules as set forth in ORS 183.325 to 183.410 to amend the state building code to:

Â Â Â Â Â  (a) Require new building sites for essential facilities, hazardous facilities, major structures and special occupancy structures to be evaluated on a site specific basis for vulnerability to seismic geologic hazards.

Â Â Â Â Â  (b) Require a program for the installation of strong motions accelerographs in or near selected major buildings.

Â Â Â Â Â  (c) Provide for the review of geologic and engineering reports for seismic design of new buildings of large size, high occupancy or critical use.

Â Â Â Â Â  (d) Provide for filing of noninterpretive seismic data from site evaluation in a manner accessible to the public.

Â Â Â Â Â  (3) For the purpose of defraying the cost of applying the regulations in subsection (2) of this section, there is hereby imposed a surcharge in the amount of one percent of the total fees collected under the structural and mechanical specialty codes for essential facilities, hazardous facilities, major structures and special occupancy structures, which fees shall be retained by the jurisdiction enforcing the particular specialty code as provided in ORS 455.150 or enforcing a building inspection program under ORS 455.148.

Â Â Â Â Â  (4) Developers of new essential facilities, hazardous facilities and major structures described in subsection (1)(a)(E), (b) and (c) of this section and new special occupancy structures described in subsection (1)(e)(A), (D) and (F) of this section that are located in an identified tsunami inundation zone shall consult with the State Department of Geology and Mineral Industries for assistance in determining the impact of possible tsunamis on the proposed development and for assistance in preparing methods to mitigate risk at the site of a potential tsunami. Consultation shall take place prior to submittal of design plans to the building official for final approval. [1991 c.956 Â§12; 1995 c.79 Â§229; 1995 c.617 Â§1; 2001 c.573 Â§12]

Â Â Â Â Â  Note: 455.447 was added to and made a part of 455.010 to 455.740 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.448 Entry and inspection of earthquake-damaged structures; warrant enforcement. (1) For the purposes of enforcement of this chapter the building inspector or any person appointed by the Department of Consumer and Business Services, after showing official identification and, if necessary, a warrant issued to the building owner or agent of the owner under subsection (2) of this section, may:

Â Â Â Â Â  (a) Enter, at reasonable times, any property that is known to be damaged, or for which there are reasonable grounds to believe that the structure has been damaged, as a result of an earthquake.

Â Â Â Â Â  (b) Inspect, at reasonable times, within reasonable limits and in a reasonable manner property that is known to be damaged, or for which there are reasonable grounds to believe that the structure has been damaged, as a result of an earthquake.

Â Â Â Â Â  (2) If entry is refused, the building inspector or any duly appointed representative of the Department of Consumer and Business Services may appear before any magistrate empowered to issue warrants and request such magistrate to issue an inspection warrant, directing it to any peace officer, as defined in ORS 161.015 to enter the described property to remove any person or obstacle and assist the building inspector or representative of the department inspecting the property in any way necessary to complete the inspection. [Formerly 401.537]

Â Â Â Â Â  Note: 455.448 and 455.449 were added to and made a part of 455.010 to 455.740 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.449 Unsafe condition resulting from earthquake damage; abatement of nuisance; rules. (1) All buildings or portions thereof which are determined after inspection by a building inspector or a representative of the Department of Consumer and Business Services to be in unsafe condition as a result of earthquake damage may be declared to be a public nuisance and shall be abated by repair, rehabilitation, demolition or removal in accordance with the procedure specified by rules adopted by the agency.

Â Â Â Â Â  (2) Any building declared to be in unsafe condition under subsection (1) of this section shall be made to comply with one of the following:

Â Â Â Â Â  (a) The building shall be repaired in accordance with the current building code or other current code applicable to the type of substandard conditions requiring repair;

Â Â Â Â Â  (b) The building shall be demolished if the owner of the building consents; or

Â Â Â Â Â  (c) The building may be vacated, secured and maintained against entry if the building does not constitute an immediate danger to the life, limb, property or safety of the public.

Â Â Â Â Â  (3) If the building or structure is in such condition as to make it immediately dangerous to the life, limb, property or safety of the public or its occupants, the Department of Consumer and Business Services or representative of the department shall order it to be vacated.

Â Â Â Â Â  (4) If the structure, in whole or in part, is listed on or is eligible for listing on the National Register of Historic Places, established and maintained under the National Historic Preservation Act of 1966 (P.L. 89-665), or if the National Register of Historic Places ceases accepting nominations, is approved for listing on an Oregon register of historic places, or is a locally designated landmark protected by ordinance against demolition without due process, alternative compliance with the provisions of subsection (2)(a) and (c) of this section shall be allowed if the repaired or rehabilitated building is no more hazardous than it would be if repaired or rehabilitated in accordance with (2)(a) of this section. [Formerly 401.539]

Â Â Â Â Â  Note: See note under 455.448.

(Prohibited Acts)

Â Â Â Â Â  455.450 Prohibited acts. A person may not:

Â Â Â Â Â  (1) Violate, or procure or assist in the violation of, any final order of the Director of the Department of Consumer and Business Services, an advisory board, a state administrative officer or any local appeals board, building official or inspector, concerning the application of the state building code in a particular case or concerning a license, certificate, registration or other authorization.

Â Â Â Â Â  (2) Engage in, or procure or assist any other person to engage in, any conduct or activity for which a permit, label, license, certificate, registration or other formal authorization is required by any specialty code, any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.746, 479.510 to 479.945, 479.950 and 480.510 to 480.670, this chapter or ORS chapter 447, 460 or 693, or any rule adopted or order issued for the administration and enforcement of those provisions, without first having obtained such permit, label, license, certificate, registration or other formal authorization.

Â Â Â Â Â  (3) Violate, or procure or assist in the violation of, any standard, specification, requirement, prohibition or other technical provision set forth in the state building code or an applicable local building code or in any rule or order of the Department of Consumer and Business Services, an advisory board, a local governing body or local building official. [Formerly 456.885 (1); 2007 c.306 Â§3]

(Specialty Code Inspection and Building Plan Review)

Â Â Â Â Â  455.455 Building inspection and plan review; license required; exception. (1)(a) A person may not employ an individual to perform specialty code inspections in any specialty area unless the individual has a license issued in that specialty area under ORS 455.457.

Â Â Â Â Â  (b) A person may not engage in specialty code inspections without having a license issued under ORS 455.457 in the specialty area for which the inspection is provided.

Â Â Â Â Â  (c) A person may not employ an individual to perform plan reviews unless the individual has a license issued under ORS 455.457.

Â Â Â Â Â  (d) A person may not engage in reviewing plans without having a license issued under ORS 455.457.

Â Â Â Â Â  (2) The requirements in subsection (1) of this section do not apply to a person who is an employee of the state or of a municipality. [1999 c.1045 Â§2]

Â Â Â Â Â  Note: 455.455 to 455.465, 455.467 and 455.469 to 455.477 were added to and made a part of ORS chapter 455 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.457 Licensing specialty code inspectors and plan reviewers; rules; contents. In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services by rule shall establish a licensing system for persons that perform specialty code inspections or plan reviews and for businesses that employ persons that perform specialty code inspections or plan reviews. Such a system shall include but not be limited to the following provisions:

Â Â Â Â Â  (1) Prescribing the form and content of and the times and procedures for submitting an application for the issuance or renewal of a license.

Â Â Â Â Â  (2) Prescribing the terms of the licenses and the fees for the original issue and renewal in amounts that do not exceed the cost to the Department of Consumer and Business Services of administering the licensing system.

Â Â Â Â Â  (3) Prescribing the requirements for and the manner of testing the competency of applicants for the protection of the public health and safety.

Â Â Â Â Â  (4) Prescribing the amounts and conditions of bonds and liability insurance.

Â Â Â Â Â  (5) Setting forth those actions or circumstances that constitute failure to achieve or maintain licensing competency or that otherwise constitute a danger to the public health or safety and for which the director may refuse to issue or renew or may suspend or revoke a license or impose a civil penalty. [1999 c.1045 Â§3]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.459 Specialty code inspection and plan review; conflict of interest. (1) A person shall not inspect or review any project or installation in which the person, employer of the person or relative of the person has any financial interest or business affiliation. A person designated under ORS 455.465 (1)(a) may not perform both the inspection and plan review for the same project or installation. A municipality or the state shall perform either the inspection, the plan review, or both.

Â Â Â Â Â  (2) For purposes of this section, ÂrelativeÂ has the meaning given that term in ORS 95.200. [1999 c.1045 Â§4]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.461 Specialty code inspectors and plan reviewers; quality control; rules. (1) The Director of the Department of Consumer and Business Services, by rule, shall develop quality control procedures for the activities of specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457. These procedures shall include but are not limited to random sampling of the work of such persons and businesses.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services shall appoint by rule a chief inspector for each specialty code under this chapter. [1999 c.1045 Â§7]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.463 Specialty code inspection and plan review; department enforcement authority; investigation. (1) In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under this chapter and ORS chapters 447 and 479, with respect to specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457, if the director has reason to believe that there is a failure to enforce or there is a violation of any provision of this chapter or ORS chapters 447 and 479 or any rule adopted thereunder, the director may:

Â Â Â Â Â  (a) Examine building code activities of specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers;

Â Â Â Â Â  (b) Take sworn testimony; and

Â Â Â Â Â  (c) With the authorization of the office of the Attorney General, subpoena persons and records to obtain testimony on official actions that were taken or omitted or to obtain documents otherwise subject to public inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The investigative authority authorized by subsection (1) of this section covers violations or omissions by specialty code inspectors, plan reviewers and businesses that employ specialty code inspectors and plan reviewers licensed under ORS 455.457 related to enforcement of codes or administrative rules, licensing of inspectors or financial transactions. [1999 c.1045 Â§8]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.465 Department and municipalities to designate persons licensed to conduct specialty code inspection and plan review; fees; exception. (1) In administering a building inspection program, the Department of Consumer and Business Services or a municipality shall:

Â Â Â Â Â  (a) Designate at least three persons licensed under ORS 455.457 from whom the department or municipality will accept plan reviews; or

Â Â Â Â Â  (b) Contract with a person licensed under ORS 455.457 and may include as a term of the contract a process for collection of plan review fees.

Â Â Â Â Â  (2) For plan reviews conducted under subsection (1) of this section, the department or a municipality may:

Â Â Â Â Â  (a) Establish the process for collecting fees from a person licensed under ORS 455.457; and

Â Â Â Â Â  (b) Collect an administrative fee as provided in ORS 455.210.

Â Â Â Â Â  (3) The provisions of ORS 279C.100 to 279C.125 and 279C.300 to 279C.470 and ORS chapters 279A and 279B, except ORS 279B.235, do not apply to a personal services contract between the department or a municipality and a person licensed under ORS 455.457. [1999 c.1045 Â§20; 2003 c.794 Â§284]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.466 Rapid approval assessment for essential projects. (1) As used in this section, Âessential projectÂ means a:

Â Â Â Â Â  (a) State owned or operated development;

Â Â Â Â Â  (b) Development of industries in the traded sector as defined in ORS 285A.010 for structures more than 100,000 square feet in size;

Â Â Â Â Â  (c) Project in an industrial site listed by the Economic and Community Development Department as ready for development and for which the project construction totals more than 100,000 square feet in size; or

Â Â Â Â Â  (d) Development designated by the Director of the Economic and Community Development Department as essential to the economic well-being of the state.

Â Â Â Â Â  (2) Notwithstanding any municipal building inspection program under ORS 455.148 or 455.150, an applicant for a building permit for an essential project or the municipality having jurisdiction over an essential project may request in writing that the Department of Consumer and Business Services administer and enforce the state building code for the project.

Â Â Â Â Â  (3) Upon receipt by the Department of Consumer and Business Services of a written request under this section, the Director of the Department of Consumer and Business Services shall assemble a rapid approval assessment team consisting of such department employees and other persons as the director considers appropriate. The purpose of the rapid approval assessment team shall be to provide assistance and advice to the director.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services, in consultation with the rapid approval assessment team, shall determine whether adequate resources are available to ensure that an essential project may proceed in a timely, consistent and flexible manner. In determining the availability of resources under this subsection, the director and the rapid approval assessment team shall give first consideration to the availability of municipal resources. If the director determines that municipal resources may be inadequate for the essential project, the director may consider whether state resources or a combination of municipal and state resources is available to ensure that the essential project may proceed in a timely, consistent and flexible manner. A determination by the director under this subsection is not appealable.

Â Â Â Â Â  (5) The Director of the Department of Consumer and Business Services may take all actions that the director considers reasonable and necessary to ensure that an essential project may proceed in a timely, consistent and flexible manner, including but not limited to:

Â Â Â Â Â  (a) Establishing policies, procedures and rules as necessary;

Â Â Â Â Â  (b) Working directly with local municipalities and other state agencies to resolve conflicts and disputes related to the state building code;

Â Â Â Â Â  (c) Encouraging cooperation between state and municipal building officials and inspectors;

Â Â Â Â Â  (d) Developing agreements;

Â Â Â Â Â  (e) Developing site-specific dispute resolution and appeals related to state building code requirements;

Â Â Â Â Â  (f) Expediting, coordinating or providing building inspection program plan review, permitting and inspection services;

Â Â Â Â Â  (g) Assisting a municipality or seeking assistance from a municipality; and

Â Â Â Â Â  (h) Establishing fees to cover the cost of provided services. [2003 c.369 Â§2]

Â Â Â Â Â  Note: 455.466 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.467 Timelines for approval or disapproval of certain specialty code building plans; exceptions; phased permit systems; failure to adhere to timelines. (1) Except as provided in subsection (2) of this section, for specialty code plan reviews of simple low-rise residential dwellings, the Department of Consumer and Business Services or a municipality that administers a building inspection program under ORS 455.148 or 455.150 shall approve or disapprove the specialty code building plan:

Â Â Â Â Â  (a) For a jurisdiction with a population that is less than 300,000, within 10 business days of receiving a complete application, or shall implement the process described in ORS 455.465.

Â Â Â Â Â  (b) For a jurisdiction with a population that is 300,000 or more, within 15 business days of receiving a complete application, or shall implement the process described in ORS 455.465.

Â Â Â Â Â  (2) The 10-day and 15-day requirements in subsection (1) of this section do not apply if:

Â Â Â Â Â  (a) The plan requires approval by federal, state or local agencies outside the jurisdiction of the issuing agency;

Â Â Â Â Â  (b) The plan is for a complex structure that requires additional review as determined by the department or municipality; or

Â Â Â Â Â  (c) Based on conditions that exist in the affected municipality, the Director of the Department of Consumer and Business Services authorizes a different plan review schedule as described in a building inspection program submitted under ORS 455.148 or 455.150.

Â Â Â Â Â  (3) For specialty code plan reviews of commercial structures, a municipality shall include in its building inspection program submitted under ORS 455.148 or 455.150 a process for plan review services. The municipality shall include in its program detailed reasons supporting the proposed plan review process. The plan review services provided by the municipality shall:

Â Â Â Â Â  (a) Allow an applicant to defer the submittal of plans for one or more construction phases for a commercial construction project in accordance with the state building code; and

Â Â Â Â Â  (b) Allow an applicant to receive permits for each of the phases of a commercial construction project as described in the state building code when the plan review for that phase is approved.

Â Â Â Â Â  (4) For a phased commercial construction project as described in subsection (3) of this section, the municipality shall inform the applicant of the detailed plans necessary for each phase of the project and the estimated time for initial and phased review of the building plans for conformance with the state building code.

Â Â Â Â Â  (5) An applicant submitting plans under subsection (3) of this section is responsible for ensuring that the project meets all specialty code requirements and that the project does not proceed beyond the level of approval authorized by the building official.

Â Â Â Â Â  (6) A municipality that repeatedly fails to meet the plan review period described in this section or otherwise authorized in its building inspection program submitted under ORS 455.148 or 455.150 shall be considered to be engaging in a pattern of conduct of failing to provide timely plan reviews under ORS 455.160. [1999 c.1045 Â§21; 2001 c.384 Â§1; 2001 c.573 Â§13; 2003 c.675 Â§28]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.468 Electronic submission of application materials. A transaction conducted through a state or local system or network that provides electronic access to building codes information and services is exempt from any requirement under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945 and 480.510 to 480.670 and ORS chapters 447, 455, 460 and 693, or rules adopted thereunder, requiring a signature or the submission of handwritten materials. [2003 c.336 Â§3]

Â Â Â Â Â  Note: 455.468 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.469 Municipal building inspection program to include certain policies and ordinances. A municipality shall add to and make a part of its building inspection program under ORS 455.148 or 455.150 the policies and ordinances adopted by the municipality to implement ORS 455.465 and 455.467. [1999 c.1045 Â§22; 2001 c.573 Â§14]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.471 Specialty code inspection and plan review fee authority; disposition of certain fee amounts. (1) Fee amounts shall not be established by the Director of the Department of Consumer and Business Services or any municipality for fees charged by persons licensed under ORS 455.457.

Â Â Â Â Â  (2) Fees charged by a person licensed under ORS 455.457 shall include a surcharge equal to the percentage amounts established for municipalities under ORS 455.210 (4)(a) and (b) and 455.220 (1). The surcharges shall be remitted quarterly to the department to partially defray the departmentÂs administration, inspection and training costs incurred pursuant to ORS 455.455, 455.457, 455.461 and 455.463. Funds received by the department under this section shall be deposited in the Consumer and Business Services Fund created by ORS 705.145. [1999 c.1045 Â§6; 2007 c.69 Â§7]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.473 Disposition of certain fees received by department. All moneys received by the Department of Consumer and Business Services pursuant to ORS 455.457 and 455.471 shall be paid into the State Treasury and credited to the appropriate specialty code account under this chapter or ORS 479.510 to 479.945. All moneys deposited in the accounts under this section are continuously appropriated to the department to carry out the provisions of ORS 455.455 to 455.463, 455.471, 455.473, 455.477 and 455.897 and section 10, chapter 1045, Oregon Laws 1999. [1999 c.1045 Â§5; 2003 c.14 Â§283]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.475 Appeal of decision of building official. A person aggrieved by a decision made by a building official under authority established pursuant to ORS 455.148, 455.150 or 455.467 may appeal the decision. The following apply to an appeal under this section:

Â Â Â Â Â  (1) An appeal under this section shall be made first to the appropriate specialty code chief inspector of the Department of Consumer and Business Services. The decision of the department chief inspector may be appealed to the appropriate advisory board. The decision of the advisory board may only be appealed to the Director of the Department of Consumer and Business Services if codes in addition to the applicable specialty code are at issue.

Â Â Â Â Â  (2) If the appropriate advisory board determines that a decision by the department chief inspector is a major code interpretation, then the inspector shall distribute the decision in writing to all applicable specialty code public and private inspection authorities in the state. The decision shall be distributed within 60 days after the boardÂs determination, and there shall be no charge for the distribution of the decision. As used in this subsection, a Âmajor code interpretationÂ means a code interpretation decision that affects or may affect more than one job site or more than one inspection jurisdiction.

Â Â Â Â Â  (3) If an appeal is made under this section, an inspection authority shall extend the plan review deadline by the number of days it takes for a final decision to be issued for the appeal. [1999 c.1045 Â§23; 2001 c.573 Â§15]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.477 Requirement for suit filed by licensed specialty code inspector or plan reviewer. A person carrying on, conducting or transacting specialty code inspections or plan reviews or a business employing specialty code inspectors or plan reviewers may not maintain any suit or action relating to specialty code inspections or plan reviews in any of the courts of this state without alleging and proving that the person or business was licensed under ORS 455.457 at the time of performing such work. [1999 c.1045 Â§11]

Â Â Â Â Â  Note: See note under 455.455.

Â Â Â Â Â  455.479 Application to specialty inspections identified by department. Nothing in ORS 455.455 to 455.477 and 455.897 and section 10, chapter 1045, Oregon Laws 1999, applies to special inspections as described in each specialty code as adopted by the Director of the Department of Consumer and Business Services. [1999 c.1045 Â§27]

Â Â Â Â Â  Note: 455.479 and 455.481 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.481 Application to inspection and plan review for prefabricated structures. Nothing in ORS 455.455, 455.457, 455.459, 455.461, 455.467, 455.475 or 455.477 is intended to limit, supersede or otherwise affect the rights, obligations or professional activities of an inspector engaged in the business of providing prefabricated structure plan approvals and inspections, as defined in ORS 455.715, pursuant to ORS 455.715 to 455.740. [1999 c.1045 Â§28]

Â Â Â Â Â  Note: See note under 455.479.

Â Â Â Â Â  455.483 Electrical and plumbing code plan review; rules. (1) The Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, shall adopt rules to make electrical code plan review mandatory only for complex structures located in jurisdictions that offer electrical code plan review services.

Â Â Â Â Â  (2) The department shall adopt rules to make plumbing code plan review mandatory only for complex structures located in jurisdictions that offer plumbing code plan review services.

Â Â Â Â Â  (3) Notwithstanding any rules adopted pursuant to subsections (1) and (2) of this section, an owner of a complex structure or the ownerÂs agent may request and receive plan review and inspections for any electrical and plumbing materials and installations that are subject to the state building code. [2003 c.367 Â§5; 2005 c.661 Â§1]

Â Â Â Â Â  Note: 455.483 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.510 [Formerly 456.730; repealed by 1993 c.744 Â§41]

Â Â Â Â Â  455.520 [Formerly 456.735; repealed by 1993 c.744 Â§41]

ENERGY CONSERVATION

(Generally)

Â Â Â Â Â  455.525 Rules for energy conservation and passive solar energy in structures; inclusion in building code; application of testing requirements to fenestration products; review of regulations. (1) In the manner provided in ORS chapter 183 for the adoption of rules and after consideration of available technology and costs, the Building Codes Structures Board and the Residential Structures Board shall establish basic and uniform performance standards to provide maximum energy conservation and use of passive solar energy in the design, construction, reconstruction, alteration and repair of buildings and other structures. Such standards shall be submitted to the Director of the Department of Consumer and Business Services for proposed inclusion in the state building code as provided by ORS 455.030 (4).

Â Â Â Â Â  (2) Any testing requirements adopted under subsection (1) of this section do not apply to fenestration products that are for use within residential structures if the fenestration products are:

Â Â Â Â Â  (a) Used in the creation of sunrooms and solariums and constructed with a minimum of a one-half inch space between the panes; or

Â Â Â Â Â  (b) Fenestration products used as skylights that constitute no more than 10 percent of the total glazing used in any dwelling unit.

Â Â Â Â Â  (3) The Residential Structures Board and the director shall jointly adopt by rule default thermal performance values for residential fenestration products that are produced in low volume. Any testing requirements adopted under subsection (1) of this section or ORS 455.020 or 455.030 do not apply to residential fenestration products that are produced in low volume.

Â Â Â Â Â  (4) Fenestration products manufactured for use as skylights that are subject to the provisions of subsection (1) of this section and have frames that are wood, thermal break aluminum or aluminum with vinyl shall be deemed to meet any performance standards included in the state building code when the following glazing configurations are used:

Â Â Â Â Â  (a) A minimum one-half inch space between the panes and low-e (emissivity) glass; or

Â Â Â Â Â  (b) Triple-layered acrylic.

Â Â Â Â Â  (5) Regulations relating to the use and conservation of energy adopted pursuant to ORS 455.020 (2) shall be reviewed by the Building Codes Structures Board and the Residential Structures Board. [Formerly 456.740; 1993 c.744 Â§95; 1993 c.782 Â§1; 1999 c.59 Â§128; 2003 c.675 Â§29]

Â Â Â Â Â  455.530 Authority to receive money and to contract. The Building Codes Structures Board and the Residential Structures Board may:

Â Â Â Â Â  (1) Apply for and receive moneys from any person, from the federal government, from this state or from any state agency or department.

Â Â Â Â Â  (2) Contract with any public agency for the performance of services or the exchange of employees or services by one to the other necessary in carrying out the purposes of ORS 455.525 and 455.530. [Formerly 456.745 and then 456.742; 2003 c.675 Â§30]

(Energy Conservation Standards for Public Buildings)

Â Â Â Â Â  455.560 Definitions for ORS 455.560 to 455.580. As used in ORS 455.560 to 455.580, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (4) ÂPublic buildingsÂ means any building, including outdoor area adjacent thereto, which is open to the public during normal business hours, except exempted buildings. Each of the following is a public building within the meaning of ORS 455.560 to 455.580, unless it or any portion thereof is exempted by rule or order pursuant to ORS 455.570 (2), (3) and (4):

Â Â Â Â Â  (a) Any building which provides facilities or shelter for public assembly, or which is used for educational, office or institutional purposes;

Â Â Â Â Â  (b) Any inn, hotel, motel, sports arena, supermarket, transportation terminal, retail store, restaurant, or other commercial establishment which provides services or retails merchandise;

Â Â Â Â Â  (c) Any portion of an industrial plant building used primarily as office space; or

Â Â Â Â Â  (d) Any building owned by the state or political subdivision thereof, including libraries, museums, schools, hospitals, auditoriums, sports arenas and university buildings. [Formerly 456.746; 1993 c.744 Â§96]

Â Â Â Â Â  455.565 Purpose of ORS 455.560 to 455.580. It is the purpose of ORS 455.560 to 455.580 to promote, encourage and require measures to conserve energy in public buildings. [Formerly 456.744]

Â Â Â Â Â  455.570 Maximum lighting standards for new public buildings; exemptions. (1) After consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services, as provided in this chapter, shall establish maximum lighting standards for public buildings constructed on or after July 1, 1978. Such standards may distinguish between type of design, the uses to which buildings are put, location, age or any other applicable classification.

Â Â Â Â Â  (2) Such standards shall allow for:

Â Â Â Â Â  (a) Differences in lighting levels within public buildings for special areas and uses, including but not limited to hospital, drafting room, and advertising display, and for other areas and activities requiring special illumination.

Â Â Â Â Â  (b) The interaction between lighting and heating systems.

Â Â Â Â Â  (c) Occupational safety and health standards.

Â Â Â Â Â  (3) The director may by rule or order exempt from the maximum lighting standards, new public buildings or portions thereof that:

Â Â Â Â Â  (a) Are of insufficient size to warrant maximum lighting standard regulations;

Â Â Â Â Â  (b) Should be allowed a specific period of time before compliance with maximum lighting standards is required;

Â Â Â Â Â  (c) Are difficult or impractical to regulate based upon location;

Â Â Â Â Â  (d) Are not open to the public during normal business hours;

Â Â Â Â Â  (e) Are impractical to regulate, based upon unique design; or

Â Â Â Â Â  (f) Would not be benefited by regulation, based upon the insignificant amount of energy possible to conserve.

Â Â Â Â Â  (4) Any person subject to ORS 455.560 to 455.580 may apply to the director for an exemption under this section. [Formerly 456.747]

Â Â Â Â Â  455.575 Advisory lighting standards for public buildings constructed before July 1, 1978. After consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services, as provided in ORS chapter 183, shall establish advisory maximum lighting standards for public buildings constructed before July 1, 1978, based on the factors set forth in ORS 455.570. [Formerly 456.748]

Â Â Â Â Â  455.580 Status of powers of director. The powers and duties given the Director of the Department of Consumer and Business Services by ORS 455.560 to 455.580 shall be in addition to, and not in derogation of, all other powers, duties and responsibilities vested in the director. [Formerly 456.749]

Â Â Â Â Â  455.595 Energy Efficient Construction Account. The State Treasurer is authorized to establish an Energy Efficient Construction Account for the purpose of providing energy engineering and technical assistance studies to state and other public buildings. Moneys credited to this account from payments for energy engineering or technical assistance studies and other revenues as authorized by the appropriate legislative review agency are continuously appropriated for the payment of these expenses. [1987 c.206 Â§6]

Â Â Â Â Â  Note: 455.595 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOW-RISE RESIDENTIAL DWELLING CODE

Â Â Â Â Â  455.610 Low-Rise Residential Dwelling Code; adoption; changes; compatibility of other codes; alternative methods of construction; rules. (1) The Director of the Department of Consumer and Business Services shall adopt, and amend as necessary, a Low-Rise Residential Dwelling Code that contains all requirements, including structural design provisions, related to the construction of residential dwellings three stories or less above grade. The code provisions for plumbing and electrical requirements must be compatible with other specialty codes adopted by the director. The Electrical and Elevator Board, the Mechanical Board and the State Plumbing Board shall review, respectively, amendments to the electrical, mechanical or plumbing provisions of the code.

Â Â Â Â Â  (2) Changes or amendments to the code adopted under subsection (1) of this section may be made when:

Â Â Â Â Â  (a) Required by geographic or climatic conditions unique to
Oregon
;

Â Â Â Â Â  (b) Necessary to be compatible with other statutory provisions;

Â Â Â Â Â  (c) Changes to the national codes are adopted in
Oregon
; or

Â Â Â Â Â  (d) Necessary to authorize the use of building materials and techniques that are consistent with nationally recognized standards and building practices.

Â Â Â Â Â  (3) Notwithstanding ORS 455.030, 455.035, 455.110 and 455.112, the director may, at any time following appropriate consultation with the Mechanical Board or Building Codes Structures Board, amend the mechanical specialty code or structural specialty code to ensure compatibility with the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (4) The water conservation provisions for toilets, urinals, shower heads and interior faucets adopted in the Low-Rise Residential Dwelling Code shall be the same as those adopted under ORS 447.020 to meet the requirements of ORS 447.145.

Â Â Â Â Â  (5) The Low-Rise Residential Dwelling Code shall be adopted and amended as provided by ORS 455.030 and 455.110.

Â Â Â Â Â  (6) The director, by rule, shall establish uniform standards for a municipality to allow an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code in areas where the local jurisdiction determines that the fire apparatus means of approach to a property or water supply serving a property does not meet applicable fire code or state building code requirements. The alternate method of construction, which may include but is not limited to the installation of automatic fire sprinkler systems, must be approved in conjunction with the approval of an application under ORS 197.522.

Â Â Â Â Â  (7) For lots of record existing before July 2, 2001, or property that receives any approval for partition, subdivision or construction under ORS 197.522 before July 2, 2001, a municipality allowing an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code may apply the uniform standards established by the director pursuant to subsection (6) of this section. For property that receives all approvals for partition, subdivision or construction under ORS 197.522 on or after July 2, 2001, a municipality allowing an alternate method of construction to the requirements for one and two family dwellings built to the Low-Rise Residential Dwelling Code must apply the uniform standards established by the director pursuant to subsection (6) of this section. [1987 c.604 Â§2; 1991 c.366 Â§1; 1991 c.558 Â§1; 1991 c.945 Â§6; 1993 c.419 Â§1; 1993 c.744 Â§97; 2001 c.702 Â§1; 2003 c.675 Â§Â§31,32; 2005 c.435 Â§1]

Â Â Â Â Â  455.620 [1987 c.604 Â§3; repealed by 1991 c.366 Â§2]

Â Â Â Â Â  455.622 Certification of inspectors; rules. Notwithstanding ORS 447.020, 455.715 to 455.740, 479.810 (3) or 479.855, the Department of Consumer and Business Services shall adopt education, training and examination requirements that allow certification of inspectors to perform inspections on one and two family dwellings under one or more aspects of the Low-Rise Residential Dwelling Code adopted under ORS 455.610 to 455.630. [1995 c.553 Â§10; 2003 c.675 Â§33]

Â Â Â Â Â  Note: 455.622 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.625 Rules for permits; schedule of inspections. The Director of the Department of Consumer and Business Services shall, by rule, adopt:

Â Â Â Â Â  (1) A list of information required for low-rise residential dwelling building permits; and

Â Â Â Â Â  (2) A priority schedule for low-rise residential dwelling inspections and plan review requirements. [1987 c.604 Â§5; 1997 c.658 Â§3; 2003 c.675 Â§34]

Â Â Â Â Â  455.626 Rules for accommodating technology. The Director of the Department of Consumer and Business Services shall adopt, amend or repeal the state building code as necessary to establish viable standards for providing advanced telecommunications and cable service technology to newly constructed low-rise residential dwellings. [1999 c.329 Â§2; 2003 c.675 Â§48]

Â Â Â Â Â  Note: 455.626 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.627 Minor electrical installation inspection program; rules. The Department of Consumer and Business Services, in consultation with the Residential Structures Board, shall adopt rules to create a mandatory random inspection program for minor electrical installations made by electrical contractors in low-rise residential dwellings. [1995 c.53 Â§13; 2003 c.675 Â§35]

Â Â Â Â Â  Note: 455.627 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.628 Plan review exemption. (1) The Department of Consumer and Business Services or a municipality administering and enforcing a building inspection program under ORS 455.148 or 455.150 may not require a plan review for one and two family dwellings that are of conventional light frame construction, as defined by the department by rule, if:

Â Â Â Â Â  (a) The plans for the dwelling are designed and stamped by a professional engineer registered under ORS 672.102 or an architect registered under ORS 671.060; and

Â Â Â Â Â  (b) The engineer or architect is certified by the Director of the Department of Consumer and Business Services under ORS 455.720 as being qualified to examine one and two family dwelling plans.

Â Â Â Â Â  (2) The department or municipality is exempt from liability for any damages arising from the nonperformance of a plan review pursuant to this section. [2003 c.367 Â§4; 2005 c.758 Â§21a]

Â Â Â Â Â  Note: 455.628 was added to and made a part of ORS chapter 455 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.630 Enforcement. (1) The Low-Rise Residential Dwelling Code shall be enforced by inspectors and building officials qualified pursuant to ORS 455.715 to 455.740.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, enforcement of electrical specialty code, permit and licensing provisions shall be under the sole authority of the Electrical and Elevator Board in the Department of Consumer and Business Services. [1987 c.604 Â§7; 1999 c.714 Â§1; 2003 c.675 Â§36]

Â Â Â Â Â  455.635 [Formerly 456.787; renumbered 455.085 in 1991]

PUBLIC ASSEMBLY STRUCTURES

Â Â Â Â Â  455.640 Definitions for ORS 455.640 to 455.645. (1) As used in ORS 455.640 to 455.645, unless the context otherwise requires, the words, terms and phrases defined in subsections (2) to (5) of this section shall have the meaning given them in those subsections.

Â Â Â Â Â  (2) ÂArchitectÂ means an architect as defined in ORS 671.010 in accordance with the rules and regulations of the State Board of Architect Examiners.

Â Â Â Â Â  (3) ÂCertified structureÂ means a structure designed by a professional engineer or architect as defined in this section.

Â Â Â Â Â  (4) ÂProfessional engineerÂ means an engineer as defined in ORS 672.002 in accordance with the rules and regulations of the State Board of Examiners for Engineering and Land Surveying.

Â Â Â Â Â  (5) ÂStructures of public assemblyÂ means structures which the public may enter for such purposes as deliberation, education, worship, shopping, entertainment, amusement or awaiting transportation. [Formerly 456.965]

Â Â Â Â Â  Note: 455.640, 455.642 and 455.645 were added to and made a part of ORS chapter 455 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.642 Application. The provisions of ORS 455.640 to 455.645 shall not be construed to apply to any building having a ground area of 4,000 square feet or less and which is not more than 20 feet in height from the top surface of lowest flooring to the highest interior overhead finish of the structure. [Formerly 456.970]

Â Â Â Â Â  Note: See note under 455.640.

Â Â Â Â Â  455.645 Certain plans for structures of public assembly to be certified. In order to safeguard life, health and property, all drawings and plans defining the framing systems, shoring systems and foundations for structures of public assembly shall be certified by a qualified professional engineer or qualified architect. The design of the certified structure of public assembly shall provide for resistance to lateral forces, including wind and earthquakes, as well as gravity loads, in accordance with accepted engineering practice and governing building codes. The design shall be accompanied by supporting lateral force calculations. [Formerly 456.975]

Â Â Â Â Â  Note: See note under 455.640.

MUNICIPAL REVIEW AND INSPECTION

(Generally)

Â Â Â Â Â  455.675 Authorized substitutions in codes adopted by reference. For the purposes of the codes of regulations adopted under this chapter, unless the context clearly indicates otherwise, the following substitutions shall be made in any code adopted by reference as part of the state building code:

Â Â Â Â Â  (1) ÂBuilding officialÂ for Âadministrative authority.Â

Â Â Â Â Â  (2) ÂGoverning bodyÂ for ÂmayorÂ and Âcity council.Â

Â Â Â Â Â  (3) ÂMunicipalityÂ for Âcity,Â ÂcountyÂ or other unit of local government. [Formerly 456.875; 1999 c.1045 Â§17]

Â Â Â Â Â  455.680 Plan approval and permits for recreation or picnic park or camp; license; rules. (1) Plan approval and permits shall be obtained from the Department of Consumer and Business Services prior to construction, enlargement or alteration of any recreation park, picnic park or organizational camp as defined in ORS 446.310.

Â Â Â Â Â  (2) If the department determines that the work conforms to the approved plans and specifications, it shall issue a final approval which shall, if all other conditions of ORS 455.010 to 455.240, 455.410 to 455.450 and 455.595 to 455.740 are met, authorize the issuance of a license by the Department of Human Services to operate the park or, in the case of then currently licensed parks, shall authorize continued operation for the remaining part of the licensing year.

Â Â Â Â Â  (3) In accordance with ORS 455.010 to 455.240, 455.410 to 455.450 and 455.595 to 455.740 and in consultation and agreement with the Department of Human Services, the Department of Consumer and Business Services shall adopt rules to carry out this section. The rules adopted pursuant to this section shall be a specialty code as defined in ORS 455.010. [Formerly 446.337 and then 456.837; 1997 c.259 Â§2]

Â Â Â Â Â  455.685 Review of plans and specifications to determine compliance; effect of approval; fees. The Director of the Department of Consumer and Business Services may, upon an application setting forth a set of plans and specifications that will be utilized in one or more municipalities to acquire building permits, review and approve the application for the construction or erection of any building or structure if such set of plans meets the requirements of the state building code. All costs incurred by the director by virtue of the examination of such a set of plans and specifications shall be paid by the applicant. The plans and specifications or any plans and specifications required to be submitted to a state agency shall be submitted to the director who shall examine the instruments and if necessary distribute them to the appropriate state agencies for scrutiny regarding adequacy as to fire safety, life safety and all other appropriate features. The state agencies shall examine and promptly return the plans and specifications together with their certified statement as to the adequacy of the instruments regarding that agencyÂs area of concern. The applicant shall submit the plans and specifications to a local building official prior to application for a building permit. The local building official shall review the plan for those features required by local ordinance or by any site-specific, geographic, geologic or climatic code requirements. A local building official shall issue a building permit upon application and presentation to the local building official of such a set of plans and specifications bearing the approval of the director if the requirements of all other local ordinances are satisfied. The director or local building official may assess such fees as necessary to recover the reasonable costs incurred to ensure the compliance of the plans and specifications with the state building code. [Formerly 456.840; 1997 c.856 Â§3]

Â Â Â Â Â  455.690 Appeal to advisory boards. Any person aggrieved by the final decision of a municipal appeals board or a subordinate officer of the Department of Consumer and Business Services as to the application of any provision of a specialty code may, within 30 days after the date of the decision, appeal to the appropriate advisory board. The appellant shall submit a fee of $20, payable to the department, with the request for appeal. The final decision of the involved municipality or state officer shall be subject to review and final determination by the appropriate advisory board as to technical and scientific determinations related to the application of the specialty code involved. [Formerly 456.850; 1993 c.744 Â§98]

Â Â Â Â Â  455.700 Validity of certain building permits. Building permits or certificates of occupancy validly issued before July 1, 1974, regarding buildings or structures being constructed or altered pursuant thereto, shall be valid thereafter and the construction may be completed pursuant to the building permit, unless the building official determines that life or property is in jeopardy. [Formerly 456.855]

Â Â Â Â Â  455.705 Prefabricated structures plan approval and inspections; approval of business or persons performing inspections; rules; fees; manufacturer compliance program; insignia of compliance or certification stamp required for certain transactions. (1) A manufacturer of prefabricated structures or manufacturer of prefabricated structure components may not contract with a municipality or a person to perform prefabricated structure plan approvals or inspections unless the person providing the plan approvals or inspections is certified or approved under subsection (2) of this section or is providing plan approvals or inspections for a residential prefabricated structure that is intended for delivery in another state.

Â Â Â Â Â  (2)(a) A person may not engage in prefabricated structure plan approvals or inspections without being certified under ORS 455.715 to 455.740 or 479.810 unless the person is providing plan approvals or inspections for a residential prefabricated structure that is intended for delivery in another state.

Â Â Â Â Â  (b) A person may not engage in the business of providing prefabricated structure plan approvals or inspections without an approval issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) In accordance with any applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services shall establish by rule a system for approval and regulation of businesses and persons who perform prefabricated structure plan approvals or inspections. The system shall include but not be limited to the following provisions:

Â Â Â Â Â  (a) Prescribing the form and content of and the times and procedures for submitting an application for the issuance or renewal of an approval.

Â Â Â Â Â  (b) Prescribing the term of the approval and the fee for the original issue and renewal in an amount that does not exceed the cost of administering the approval system. The charge for review and approval of a third party inspection service shall not exceed, for the original issue, $400 and for the renewal, $200.

Â Â Â Â Â  (c) Prescribing the conditions for initial issuance, renewal and maintenance of the approval for a person certified under ORS 455.715 to 455.740 or 479.810, including but not limited to the following provisions:

Â Â Â Â Â  (A) Procedures and reports for plan approvals and inspections;

Â Â Â Â Â  (B) Ethical practices and prohibitions of conflicts of interests with manufacturers of prefabricated structures and manufacturers and suppliers of parts and services;

Â Â Â Â Â  (C) Insurance compliance requirements;

Â Â Â Â Â  (D) Procedures for use and application of insignia of compliance; and

Â Â Â Â Â  (E) Fees for and procedures for use and application of certification stamps.

Â Â Â Â Â  (d) Prescribing other actions or circumstances that constitute failure to achieve or maintain approval competency or that otherwise constitute a danger to the public health or safety and for which the director may refuse to issue or renew or may suspend or revoke a certification, permit or certificate.

Â Â Â Â Â  (e) Prescribing the authority of the department to perform oversight monitoring including but not limited to:

Â Â Â Â Â  (A) Right of entry and access to third party records and information;

Â Â Â Â Â  (B) Frequency, type and extent of the oversight monitoring and inspection of third party agencies and manufacturing facilities; and

Â Â Â Â Â  (C) Frequency and description of information to be submitted as part of the monitoring process.

Â Â Â Â Â  (f) Prescribing fees for monitoring conducted by the department at the manufacturing plant site or at third party inspection service locations, which fees shall not exceed $60 per hour.

Â Â Â Â Â  (4)(a) The department shall establish by rule a manufacturer compliance program to allow for plan approvals or inspections of prefabricated structures or prefabricated structure components at the facility at which the prefabrication takes place, including but not limited to the following provisions:

Â Â Â Â Â  (A) Quality assurance programs;

Â Â Â Â Â  (B) Procedures for use and application of insignia of compliance; and

Â Â Â Â Â  (C) Fees for and procedures for use and application of certification stamps.

Â Â Â Â Â  (b) A manufacturer of prefabricated structures shall provide the department with written notice at least 60 days before a manufacturer may provide for plan approval or inspection service as allowed under subsection (2) of this section.

Â Â Â Â Â  (c) The department is not required to provide plan approval for or inspection of any prefabricated structure or prefabricated structure components unless the department has been notified in writing by the manufacturer of the prefabricated structure 180 days in advance of the proposed assumption of department inspections.

Â Â Â Â Â  (5) A person may not rent, lease, sell, exchange, install or offer for rent, lease, sale, exchange or installation within this state a prefabricated structure constructed on or after July 1, 1991, unless it bears an insignia of compliance or certification stamp issued by the department or a third party indicating compliance with this stateÂs building regulations and standards for prefabricated structures. The prohibition in this subsection does not apply to a residential prefabricated structure intended for delivery in another state unless the residential prefabricated structure is installed or offered for installation in this state. A prefabricated structure with an insignia of compliance or certification stamp shall be acceptable to municipalities as meeting the state building code regulations. Prefabricated structures constructed prior to July 1, 1991, are subject to the building code regulations in effect at the time of original construction.

Â Â Â Â Â  (6) The provisions of this section do not apply to employees of the Department of Consumer and Business Services and testing laboratories approved under ORS chapters 447 and 479.

Â Â Â Â Â  (7) For purposes of this section, Âinsignia of complianceÂ means the plate affixed to a structure by the Department of Consumer and Business Services or a third party to signify compliance with all state building code requirements for which the structure was inspected.

Â Â Â Â Â  (8) Prefabricated structures or components found by the department or a third party to represent a danger to public health or safety shall be brought into compliance with building code regulations or removed from the state.

Â Â Â Â Â  (9) All plan approvals and inspections of prefabricated structures and prefabricated components constructed at manufacturing plants outside of
Oregon
but intended for delivery into
Oregon
shall be performed by the department or conducted under ORS 455.430. [1995 c.304 Â§3; 2005 c.310 Â§3]

Â Â Â Â Â  Note: 455.705 was added to and made a part of 455.010 to 455.740 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Inspectors)

Â Â Â Â Â  455.715 Definitions for ORS 455.715 to 455.740. As used in ORS 455.715 to 455.740, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBuilding officialÂ means a person charged by a municipality with responsibility for administration and enforcement of the state building code in the municipality.

Â Â Â Â Â  (2) ÂBusiness of providing prefabricated structure plan approvals and inspectionsÂ means an independent contractor providing prefabricated structure plan approval or inspection services, or both, under the following specialty codes, as provided in ORS 455.020, 455.705 and 455.715:

Â Â Â Â Â  (a) Structural;

Â Â Â Â Â  (b) Mechanical;

Â Â Â Â Â  (c) Plumbing;

Â Â Â Â Â  (d) Electrical; and

Â Â Â Â Â  (e) Low-rise residential dwelling.

Â Â Â Â Â  (3) ÂInspectorÂ means:

Â Â Â Â Â  (a) A person, including a plans examiner, acting under the authority and direction of a building official and charged with the responsibility of routine enforcement of any specialty code; or

Â Â Â Â Â  (b) A person, including a plans examiner, who provides enforcement of any specialty code, who is personally in the business of providing prefabricated structure plan approvals or inspections or is employed by such a business. [Formerly 456.805; 1991 c.361 Â§1; 1995 c.304 Â§5; 2003 c.675 Â§37]

Â Â Â Â Â  455.720 Standards and qualifications for personnel; rules. (1) In accordance with applicable provisions of ORS chapter 183, to promote effective and uniform enforcement of the state building code by improving the competence of building officials and inspectors, the Director of the Department of Consumer and Business Services, with the advice of the advisory boards, shall:

Â Â Â Â Â  (a) Establish for building officials and inspectors reasonable minimum training and experience standards, including but not limited to courses or subjects for instruction, facilities for instruction, qualification of instructors and methods of instruction. The standards shall include provisions for determining a practical experience equivalent.

Â Â Â Â Â  (b) Establish a procedure to be used by municipalities to determine whether a person meets minimum standards or has minimum training to be appointed or employed as a building official or inspector. The procedure shall allow for a field examination of a person to determine if the person meets the practical experience equivalent of a minimum standard.

Â Â Â Â Â  (c) Subject to such terms, conditions and classifications as the director may impose, certify building officials as being qualified, and revoke such certifications in the manner provided in ORS 455.740.

Â Â Â Â Â  (d) Require an applicant for a certificate as a building official or inspector to demonstrate knowledge of the laws governing accessibility to buildings by persons with disabilities by passing an examination prescribed by the director.

Â Â Â Â Â  (2) The director shall maintain and, upon request of municipalities, furnish information on applicants for appointment or employment as building officials or inspectors.

Â Â Â Â Â  (3) Pursuant to ORS chapter 183, the director shall adopt rules necessary to carry out the certification programs provided by subsection (1) of this section.

Â Â Â Â Â  (4) The director, by rule, may require evidence of completion of continuing education covering any certification created under this section as a condition of maintaining the certification. Nothing in this subsection shall prohibit the director from delegating any of this power to a municipality.

Â Â Â Â Â  (5) The director, with the advice of the appropriate advisory boards, may adopt rules for certifying inspectors as being qualified to enforce one or more particular specialty codes, subject to any terms, conditions and classifications the director may impose, and for revoking those certifications in the manner provided in ORS 455.740. [Formerly 456.810; 1989 c.224 Â§119; subsection (4) enacted as 1991 c.361 Â§5; 1999 c.527 Â§1; 2001 c.104 Â§197; 2005 c.758 Â§21b; 2007 c.70 Â§257]

Â Â Â Â Â  455.725 Certification of personnel training programs. (1) Upon application, the Director of the Department of Consumer and Business Services or an authorized representative shall examine and evaluate any program or facility established by a municipality or educational institution for the training of building officials, inspectors and specialty code inspectors and plan reviewers licensed under ORS 455.457.

Â Â Â Â Â  (2) If the director finds that a training program is qualified under the minimum requirements established pursuant to ORS 455.720, the director shall, in writing, certify the training program as being qualified for such a period of time and upon such conditions as the director may prescribe. An individual complies with any minimum requirement for building officials or inspectors established pursuant to ORS 455.720 when the individual satisfactorily completes a training program certified under this section. [Formerly 456.815; 1999 c.1045 Â§18]

Â Â Â Â Â  455.730 Certification of personnel required. No person shall be appointed or employed as a building official or inspector by any municipality unless the person has been certified as being qualified under ORS 455.715 to 455.740, and the certification has not lapsed or been revoked. [Formerly 456.820]

Â Â Â Â Â  455.735 Application for certification; fee; issuance of certificate. (1) Any person desiring to be certified as a building official or inspector pursuant to ORS 455.715 to 455.740 shall make application to the Director of the Department of Consumer and Business Services upon such forms as the director may prescribe for such purpose.

Â Â Â Â Â  (2)(a) Each person applying for certification pursuant to this section shall pay a fee of $22.

Â Â Â Â Â  (b) In the event the director requires, by rule, an applicant for a particular certification to pass an examination prepared by a national organization, the applicant shall pay in addition to the fee required in paragraph (a) of this subsection, the cost of the examination.

Â Â Â Â Â  (3) Upon determining that the applicant is qualified under ORS 455.715 to 455.740, the director shall issue a certificate or cause a certificate to be issued to the applicant. [Formerly 456.825; 1991 c.201 Â§1; 1991 c.361 Â§2; 2005 c.758 Â§21c]

Â Â Â Â Â  455.737 Experience and training outside
Oregon
; examination; rulemaking. (1) Notwithstanding ORS 455.720 (1), the Director of the Department of Consumer and Business Services, by rule, shall adopt criteria for review of the experience and training in building inspection and building plan review acquired by a person outside the State of
Oregon
. The criteria shall be adopted in a manner that facilitates review of a personÂs qualifications by a local building official.

Â Â Â Â Â  (2)(a) A local building official who wishes to employ a person who is not certified under ORS 455.735 as an inspector shall submit the personÂs qualifications to the director. The director shall review the stated qualifications against the criteria adopted under subsection (1) of this section, including verification of experience and training. The director shall respond to the local building official in writing within 10 working days of receiving the applicantÂs qualifications, stating whether the person meets the applicable criteria.

Â Â Â Â Â  (b) Upon application and payment of the required fee, the director shall allow a person whose qualifications meet the criteria adopted under subsection (1) of this section to sit for any examination necessary for the required certification. [1997 c.677 Â§2; 2005 c.758 Â§21d]

Â Â Â Â Â  Note: Section 4, chapter 677, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 4. The provisions of ORS 455.035 are waived with respect to any rules adopted under section 2 of this Act [455.737] or ORS 479.810 as amended by section 3 of this Act. [1997 c.677 Â§4]

Â Â Â Â Â  455.740 Revocation of certification. (1) The Director of the Department of Consumer and Business Services may, upon notice and hearing, suspend or revoke the certification of any building official or inspector when it appears to the director by competent evidence that the building official or inspector:

Â Â Â Â Â  (a) Has consistently failed to act in the public interest in the performance of duties;

Â Â Â Â Â  (b) Failed to complete the continuing education requirements as required under ORS 455.720 (4); or

Â Â Â Â Â  (c) Provided false information to the department.

Â Â Â Â Â  (2) In any revocation proceeding under this section, the municipality that employs the building official or inspector shall be entitled to appear as a party in interest, either for or against the revocation.

Â Â Â Â Â  (3) When a certification is suspended or revoked under this section, the director may also suspend, deny or place conditions on that personÂs right to reapply for certification under ORS 455.735 for a period not to exceed 12 months.

Â Â Â Â Â  (4) Nothing in this section shall be construed to limit or otherwise affect the authority of a municipality to dismiss or suspend a building official or inspector at its discretion.

Â Â Â Â Â  (5) Notwithstanding the requirements of subsections (1) to (4) of this section, the director may adopt rules which:

Â Â Â Â Â  (a) Allow certifications to be placed on inactive status; and

Â Â Â Â Â  (b) Extend continuing education compliance requirements in case of illness or hardship. [Formerly 456.835; 1991 c.361 Â§3]

(Remedial Authority of Director)

Â Â Â Â Â  455.770 Investigative authority of director over municipalities; corrective action; limitation. (1) In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693, with respect to municipalities, building officials and inspectors, if the director has reason to believe that there is a failure to enforce or a violation of any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter or ORS chapter 447, 460 or 693 or any rule adopted thereunder, the director may:

Â Â Â Â Â  (a) Examine building code activities of the municipality;

Â Â Â Â Â  (b) Take sworn testimony; and

Â Â Â Â Â  (c) With the authorization of the Office of the Attorney General, subpoena persons and records to obtain testimony on official actions that were taken or omitted or to obtain documents otherwise subject to public inspection under ORS 192.410 to 192.505.

Â Â Â Â Â  (2) The investigative authority authorized in subsection (1) of this section covers the violation or omission by a municipality related to enforcement of codes or administrative rules, certification of inspectors or financial transactions dealing with permit fees and surcharges under any of the following circumstances when:

Â Â Â Â Â  (a) The duties are clearly established by law, rule or agreement;

Â Â Â Â Â  (b) The duty involves procedures for which the means and methods are clearly established by law, rule or agreement; or

Â Â Â Â Â  (c) The duty is described by clear performance standards.

Â Â Â Â Â  (3) Prior to starting an investigation under subsection (1) of this section, the director shall notify the municipality in writing setting forth the allegation and the rules or statutes pertaining to the allegation and give the municipality 30 days to respond to the allegation. If the municipality does not satisfy the directorÂs concerns, the director may then commence an investigation.

Â Â Â Â Â  (4) If the Department of Consumer and Business Services directs corrective action the following shall be done:

Â Â Â Â Â  (a) The corrective action shall be in writing and served on the building official and the chief executive officers of all municipalities affected;

Â Â Â Â Â  (b) The corrective action shall identify the facts and law relied upon for the required action; and

Â Â Â Â Â  (c) A reasonable time shall be provided to the municipality for compliance.

Â Â Â Â Â  (5) The director may revoke any authority of the municipality to administer any part of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.995 and 480.510 to 480.670 and this chapter or ORS chapter 447, 460 or 693 or any rule adopted thereunder if the director determines after a hearing conducted under ORS 183.413 to 183.497 that:

Â Â Â Â Â  (a) All of the requirements of this section and ORS 455.775 and 455.895 were met; and

Â Â Â Â Â  (b) The municipality did not comply with the corrective action required.

Â Â Â Â Â  (6) Nothing in ORS 455.775 shall be construed to grant any authority over a municipality or inspector employed by a municipality. [1991 c.792 Â§Â§2,6; 1995 c.79 Â§230; 2001 c.411 Â§19]

Â Â Â Â Â  455.775 Investigative authority of director; corrective action. In addition to any other authority and power granted to the Director of the Department of Consumer and Business Services under this chapter and ORS chapters 446, 447, 460, 479, 480 and 693:

Â Â Â Â Â  (1) Except where inconsistent with other provisions of law, the director may enforce the provisions of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950, 479.995 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 against any person regardless of whether a permit, certificate, license or other indicia of authority has been issued. The director may:

Â Â Â Â Â  (a) Make an investigation;

Â Â Â Â Â  (b) Take sworn testimony;

Â Â Â Â Â  (c) With the authorization of the Office of the Attorney General, subpoena persons and records;

Â Â Â Â Â  (d) Order corrective action; and

Â Â Â Â Â  (e) If an immediate hazard to health and safety is imminent, issue an order to stop all or any part of the work under the applicable specialty code.

Â Â Â Â Â  (2) If the director has reason to believe that any person has been engaged, or is engaging, or is about to engage in any violation of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder, the director may issue an order, subject to ORS 183.413 to 183.497, directed to the person to cease and desist from the violation or threatened violation.

Â Â Â Â Â  (3) If the director has reason to believe that any person has been engaged, or is engaging, or is about to engage in any violation of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder, the director may, without bond, bring suit in the name and on behalf of the State of Oregon in the circuit court of any county of this state to enjoin the acts or practices and to enforce compliance with ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693 and any rule adopted thereunder. Upon a proper showing, a permanent or temporary injunction, restraining order or writ of mandamus shall be granted. [1991 c.792 Â§Â§3,5; 1999 c.597 Â§1; 2001 c.411 Â§20; 2003 c.14 Â§285]

MASTER BUILDER PROGRAMS

Â Â Â Â Â  455.800 Definitions for ORS 455.800 to 455.820. As used in ORS 455.800 to 455.820:

Â Â Â Â Â  (1) ÂBuilding officialÂ means a person who is a building official as defined in ORS 455.715 or a Department of Consumer and Business Services employee charged with enforcement or administration of the state building code.

Â Â Â Â Â  (2) ÂBuilding trade committeeÂ means a group composed of experienced and knowledgeable local general contractors or other persons having substantial expertise in various aspects of one and two family dwelling construction under the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (3) ÂGeneral contractorÂ has the meaning given that term in ORS 701.005.

Â Â Â Â Â  (4) ÂMaster builderÂ means a person certified under ORS 455.810.

Â Â Â Â Â  (5) ÂQualified construction companyÂ means a company that has been:

Â Â Â Â Â  (a) Continuously licensed by the Construction Contractors Board during the preceding 60 months as a general contractor; or

Â Â Â Â Â  (b) Continuously licensed by the Construction Contractors Board during at least the preceding 24 months as a general contractor and by one or more other states during the balance of the preceding 60 months in an occupation equivalent to that of a general contractor.

Â Â Â Â Â  (6) ÂRegular employeeÂ means a person who:

Â Â Â Â Â  (a) Is continuously employed by, and on the regular payroll of, a qualified construction company;

Â Â Â Â Â  (b) Has filed a withholding exemption certificate pursuant to ORS 316.182 for work performed for the qualified construction company; and

Â Â Â Â Â  (c) Is available during working hours to supervise on-site dwelling construction, including but not limited to supervising the installation of:

Â Â Â Â Â  (A) Drywall;

Â Â Â Â Â  (B) Electrical systems;

Â Â Â Â Â  (C) Footings;

Â Â Â Â Â  (D) Foundations;

Â Â Â Â Â  (E) Framing;

Â Â Â Â Â  (F) Insulation;

Â Â Â Â Â  (G) Mechanical systems;

Â Â Â Â Â  (H) Plumbing systems; and

Â Â Â Â Â  (I) Stairs.

Â Â Â Â Â  (7) ÂWhole dwelling remodelÂ means a project that includes the installation in an existing dwelling of all of the following:

Â Â Â Â Â  (a) Drywall;

Â Â Â Â Â  (b) Electrical systems;

Â Â Â Â Â  (c) Footings;

Â Â Â Â Â  (d) Foundations;

Â Â Â Â Â  (e) Framing;

Â Â Â Â Â  (f) Insulation;

Â Â Â Â Â  (g) Mechanical systems; and

Â Â Â Â Â  (h) Plumbing systems. [2001 c.406 Â§1; 2003 c.675 Â§38]

Â Â Â Â Â  Note: 455.800 to 455.820 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 455 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  455.805 Criteria for granting of master builder status. An individual may apply to the Department of Consumer and Business Services to be tested and certified as a master builder. The department shall establish uniform criteria for use in determining whether to grant an application. The criteria must, at a minimum, provide that:

Â Â Â Â Â  (1) The individual must be an owner or regular employee of a qualified construction company and be authorized by the company to provide assurance to the department that all state and local code requirements are met.

Â Â Â Â Â  (2) In each of the five preceding calendar years, the individual must either have performed or supervised a dwelling construction or whole dwelling remodel. In at least two of the years, the construction or remodel must have occurred in a geographic area that had a master builder program.

Â Â Â Â Â  (3) The individual must have completed a program sponsored by a local building trade committee or other program approved by the department, providing training relating to the construction of one and two family dwellings under the Low-Rise Residential Dwelling Code. A program must include but need not be limited to instruction in:

Â Â Â Â Â  (a) Administration;

Â Â Â Â Â  (b) Chimneys and fireplaces;

Â Â Â Â Â  (c) Decay and termite protections;

Â Â Â Â Â  (d) Energy conservation;

Â Â Â Â Â  (e) Footings and foundations;

Â Â Â Â Â  (f) Roof-ceiling construction;

Â Â Â Â Â  (g) Roof coverings;

Â Â Â Â Â  (h) Site inspections;

Â Â Â Â Â  (i) Wall construction, assemblies and coverings; and

Â Â Â Â Â  (j) Wood and metal framing.

Â Â Â Â Â  (4) The individual must have scored at least 75 percent on a written examination, approved and administered by the department, covering the appropriate aspects of the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (5)(a) The individual must not be the subject of an adverse final order issued by the Construction Contractors Board or Department of Consumer and Business Services based upon acts committed within 36 months preceding the application date that:

Â Â Â Â Â  (A) Violated a specialty code, licensing or permit requirement; or

Â Â Â Â Â  (B) Resulted in a claim being filed with the board or department against the individual.

Â Â Â Â Â  (b) For purposes of this subsection, if the individual is an owner of a qualified construction company, an adverse final order issued against the company is an adverse final order issued against that individual. [2001 c.406 Â§2; 2003 c.675 Â§39]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.810 Certificates; fees; discipline; rules. (1) An individual seeking certification as a master builder must apply to the Department of Consumer and Business Services on the form prescribed by the department. Upon determining that the applicant meets the criteria for certification set forth in ORS 455.805, the department shall issue the certificate.

Â Â Â Â Â  (2) Certification as a master builder is valid for three years unless suspended or revoked. An individual may renew a certificate that is in good standing by:

Â Â Â Â Â  (a) Providing evidence of continuing education as required by department rule; and

Â Â Â Â Â  (b) Paying a renewal fee established by the department by rule.

Â Â Â Â Â  (3) The department may deny, refuse to renew, suspend or revoke certification as a master builder if the individual fails or ceases to meet the criteria for certification set forth in ORS 455.805 or engages in actions resulting in a waiver revocation under ORS 455.820 (3). The department must afford an individual an opportunity for a hearing pursuant to ORS chapter 183 upon a denial or refusal to renew or prior to a suspension or revocation of certification.

Â Â Â Â Â  (4) The department may adopt all rules necessary and proper for administering ORS 455.800 to 455.820, including but not limited to rules establishing application, examination, certification and renewal fees. [2001 c.406 Â§3]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.815 Establishment of master builder programs; waiver of inspections; builder verification of performance. (1) Local government establishment of a master builder program is voluntary. A local government electing to establish or terminate a program shall notify the Department of Consumer and Business Services. If terminating a program, the local government must give the notice six months before the program terminates.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may implement a master builder program in one or more geographic areas for which the department provides plan review or inspection services. A department decision to include an area as a participant in the program affects only those areas, and those reviews or inspections, for which the department provides services instead of a local government. The department shall notify a county prior to implementing a master builder program in areas of the county that are served by the department.

Â Â Â Â Â  (3) A local government may not allow an individual to perform the duties of a master builder unless the local government has a master builder program. The department may allow an individual to perform the duties of a master builder in any geographic area administered by the department.

Â Â Â Â Â  (4) A building official of a government having a master builder program may waive plan review elements by that government and may waive government performance of one or more of the required inspections identified by department rule, including but not limited to inspections described in subsection (6) of this section, if:

Â Â Â Â Â  (a) An individual certified as a master builder submits construction plans for a one or two family dwelling regulated by the Low-Rise Residential Dwelling Code; and

Â Â Â Â Â  (b) The building official determines that:

Â Â Â Â Â  (A) The work is not of a highly technical nature; and

Â Â Â Â Â  (B) There is no unreasonable potential risk to safety of the structure.

Â Â Â Â Â  (5) A building official may not waive government performance of plan review or required inspections for:

Â Â Â Â Â  (a) Special design applications that are complex and highly technical engineered systems; or

Â Â Â Â Â  (b) Unique building sites, including but not limited to sites containing geologic hazards such as landslide hazard areas, floodplains and wetlands.

Â Â Â Â Â  (6) Subject to subsections (3) to (5) of this section, a building official may allow a master builder to verify that the master builder has properly performed an installation on a project and, to the extent that inspection would duplicate the verification conducted by the master builder, may waive government performance of the following required inspections:

Â Â Â Â Â  (a) Drywall;

Â Â Â Â Â  (b) Footings and setbacks;

Â Â Â Â Â  (c) Foundation walls, Ufer grounding rods and rebar;

Â Â Â Â Â  (d) Insulation;

Â Â Â Â Â  (e) Masonry fireplace pre-cover;

Â Â Â Â Â  (f) Masonry rebar;

Â Â Â Â Â  (g) Gutters, downspouts and foundation drains;

Â Â Â Â Â  (h) Roof sheathing nailing;

Â Â Â Â Â  (i) Suspended ceilings;

Â Â Â Â Â  (j) Underfloor structural; and

Â Â Â Â Â  (k) Wall sheathing nailing. [2001 c.406 Â§4; 2003 c.675 Â§40]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.820 Plan review and verification; documentation; duties of building official; effect of waiver revocation. (1) A master builder must perform all plan review and required verifications for which government review or inspection has been waived by a building official. The master builder shall maintain copies of all documents and reports required by the government granting the waiver and provide those copies to the building official.

Â Â Â Â Â  (2) When waiving government performance of plan review or required inspections, a building official shall require the master builder to sign a form that specifically identifies each waiver and states that the master builder accepts the duty of performing the review and verifications. A master builder who accepts the duty of performing a review or verification remains responsible for that duty unless released by written and signed permission of the building official. A building official may release a master builder from a review or verification duty by a written and signed assumption of the review or inspection duty by the building official or written and signed assumption of the review and verification duty by another master builder.

Â Â Â Â Â  (3) A building official for a government that has a master builder program:

Â Â Â Â Â  (a) Must conduct inspections of at least 10 percent of projects that are built under a master builder program;

Â Â Â Â Â  (b) May revoke a waiver for a plan review or required inspection if the master builder fails to properly perform, or document performance of, review or verification duties; and

Â Â Â Â Â  (c) Must notify the Department of Consumer and Business Services when the official revokes a waiver pursuant to paragraph (b) of this subsection.

Â Â Â Â Â  (4) When revoking a waiver, a building official shall provide the master builder with a release under subsection (2) of this section from future performance of review or verification duties. A release does not relieve a master builder from liability for the failure to perform, or document performance of, review or verification duties prior to the revocation of the waiver.

Â Â Â Â Â  (5) A government having a master builder program has no legal duty with regard to plan review or required inspections properly waived under ORS 455.815 and accepted by a master builder in a signed form described under subsection (2) of this section. This subsection does not release a government from a duty arising due to a waiver revocation under subsection (3) of this section or an assumption under subsection (2) of this section.

Â Â Â Â Â  (6) A local government may refuse to grant recognition to a certified master builder if a waiver granted to the master builder under that governmentÂs master builder program has been revoked pursuant to subsection (3)(b) of this section. If a waiver is revoked pursuant to subsection (3)(b) of this section, a local government or building official may send a recommendation to the department for action against the master builder who was granted the waiver. The local government or building official may also send the department any information supporting the recommendation. [2001 c.406 Â§5]

Â Â Â Â Â  Note: See note under 455.800.

Â Â Â Â Â  455.840 [Formerly 705.700; repealed by 2003 c.675 Â§49]

Â Â Â Â Â  455.842 [Formerly 705.705; 2003 c.675 Â§41; 2005 c.833 Â§5; renumbered 455.044 in 2005]

Â Â Â Â Â  455.844 [Formerly 705.710; 2003 c.675 Â§42; 2005 c.833 Â§Â§6,10; renumbered 455.046 in 2005]

Â Â Â Â Â  455.846 [Formerly 705.715; 2003 c.675 Â§43; renumbered 455.048 in 2005]

Â Â Â Â Â  455.848 [Formerly 705.720; repealed by 2003 c.675 Â§49]

PENALTIES

Â Â Â Â Â  455.895 Civil penalties. (1)(a) The State Plumbing Board may impose a civil penalty against a person as provided under ORS 447.992 and 693.992. Amounts recovered under this paragraph are subject to ORS 693.165.

Â Â Â Â Â  (b) The Electrical and Elevator Board may impose a civil penalty against a person as provided under ORS 479.995. Amounts recovered under this paragraph are subject to ORS 479.850.

Â Â Â Â Â  (c) The Board of Boiler Rules may impose a civil penalty against a person as provided under ORS 480.670. Amounts recovered under this paragraph are subject to ORS 480.670.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, in consultation with the appropriate board, if any, may impose a civil penalty against any person who violates any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.746, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693, or any rule adopted or order issued for the administration and enforcement of those provisions. Except as provided in subsections (3), (4) and (9) of this section or ORS 446.995, a civil penalty imposed under this section must be in an amount determined by the appropriate board or the director of not more than $5,000 for each offense or, in the case of a continuing offense, not more than $1,000 for each day of the offense.

Â Â Â Â Â  (3) Each violation of ORS 446.003 to 446.200 or 446.225 to 446.285, or any rule or order issued thereunder, constitutes a separate violation with respect to each manufactured structure or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed $1 million for any related series of violations occurring within one year from the date of the first violation.

Â Â Â Â Â  (4) The director may impose a civil penalty of not more than $25,000 against a public body responsible for administering and enforcing a building inspection program. As used in this subsection, Âpublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (5) The maximum penalty established by this section for a violation may be imposed only upon a finding that the person has engaged in a pattern of violations. The Department of Consumer and Business Services, by rule, shall define what constitutes a pattern of violations. Except as provided in subsections (1) and (10) of this section, moneys received from any civil penalty under this section are appropriated continuously for and shall be used by the director for enforcement and administration of provisions and rules described in subsection (2) of this section.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (7) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the director or the appropriate board considers proper and consistent with the public health and safety. In any judicial review of a civil penalty imposed under this section, the court may, in its discretion, reduce the penalty.

Â Â Â Â Â  (8) Any officer, director, shareholder or agent of a corporation, or member or agent of a partnership or association, who personally participates in or is an accessory to any violation by the partnership, association or corporation of a provision or rule described in subsection (2) of this section is subject to the penalties prescribed in this section.

Â Â Â Â Â  (9) In addition to the civil penalty set forth in subsection (1) or (2) of this section, any person who violates a provision or rule described in subsection (2) of this section may be required by the director or the appropriate board to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director or board that shall not exceed five times the amount by which such person profited in any transaction that violates a provision or rule described in subsection (2) of this section.

Â Â Â Â Â  (10) If a civil penalty is imposed for a violation of a provision of ORS 446.566 to 446.646 and the violation relates to a filing or failure to file with a county assessor functioning as agent of the department, the department, after deducting an amount equal to the departmentÂs procedural, collection and other related costs and expenses, shall forward one-half of the remaining civil penalty amount to the county in which the manufactured structure is located at the time of the violation. [1991 c.792 Â§4; 1991 c.734 Â§111; 1999 c.1045 Â§19; 2001 c.411 Â§21; 2003 c.14 Â§286; 2003 c.655 Â§76; 2007 c.549 Â§6; 2007 c.898 Â§1]

Â Â Â Â Â  Note: The amendments to 455.895 by section 1, chapter 898, Oregon Laws 2007, become operative July 1, 2008, and apply to civil penalty moneys received on or after July 1, 2008. See sections 3 and 4, chapter 898, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 6, chapter 549, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  455.895. (1)(a) The State Plumbing Board may impose a civil penalty against a person as provided under ORS 447.992 and 693.992. Amounts recovered under this paragraph are subject to ORS 693.165.

Â Â Â Â Â  (b) The Electrical and Elevator Board may impose a civil penalty against a person as provided under ORS 479.995. Amounts recovered under this paragraph are subject to ORS 479.850.

Â Â Â Â Â  (c) The Board of Boiler Rules may impose a civil penalty against a person as provided under ORS 480.670. Amounts recovered under this paragraph shall be deposited to the General Fund.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, in consultation with the appropriate board, if any, may impose a civil penalty against any person who violates any provision of ORS 446.003 to 446.200, 446.225 to 446.285, 446.395 to 446.420, 446.566 to 446.646, 446.666 to 446.746, 479.510 to 479.945, 479.950 and 480.510 to 480.670 and this chapter and ORS chapters 447, 460 and 693, or any rule adopted or order issued for the administration and enforcement of those provisions. Except as provided in subsections (3), (4) and (9) of this section or ORS 446.995, a civil penalty imposed under this section must be in an amount determined by the appropriate board or the director of not more than $5,000 for each offense or, in the case of a continuing offense, not more than $1,000 for each day of the offense.

Â Â Â Â Â  (3) Each violation of ORS 446.003 to 446.200 or 446.225 to 446.285, or any rule or order issued thereunder, constitutes a separate violation with respect to each manufactured structure or with respect to each failure or refusal to allow or perform an act required thereby, except that the maximum civil penalty may not exceed $1 million for any related series of violations occurring within one year from the date of the first violation.

Â Â Â Â Â  (4) The director may impose a civil penalty of not more than $25,000 against a public body responsible for administering and enforcing a building inspection program. As used in this subsection, Âpublic bodyÂ has the meaning given that term in ORS 174.109.

Â Â Â Â Â  (5) The maximum penalty established by this section for a violation may be imposed only upon a finding that the person has engaged in a pattern of violations. The Department of Consumer and Business Services, by rule, shall define what constitutes a pattern of violations. Except as provided in subsections (1) and (10) of this section, moneys received from any civil penalty under this section are appropriated continuously for and shall be used by the director for enforcement and administration of provisions and rules described in subsection (2) of this section.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (7) A civil penalty imposed under this section may be remitted or reduced upon such terms and conditions as the director or the appropriate board considers proper and consistent with the public health and safety. In any judicial review of a civil penalty imposed under this section, the court may, in its discretion, reduce the penalty.

Â Â Â Â Â  (8) Any officer, director, shareholder or agent of a corporation, or member or agent of a partnership or association, who personally participates in or is an accessory to any violation by the partnership, association or corporation of a provision or rule described in subsection (2) of this section is subject to the penalties prescribed in this section.

Â Â Â Â Â  (9) In addition to the civil penalty set forth in subsection (1) or (2) of this section, any person who violates a provision or rule described in subsection (2) of this section may be required by the director or the appropriate board to forfeit and pay to the General Fund of the State Treasury a civil penalty in an amount determined by the director or board that shall not exceed five times the amount by which such person profited in any transaction that violates a provision or rule described in subsection (2) of this section.

Â Â Â Â Â  (10) If a civil penalty is imposed for a violation of a provision of ORS 446.566 to 446.646 and the violation relates to a filing or failure to file with a county assessor functioning as agent of the department, the department, after deducting an amount equal to the departmentÂs procedural, collection and other related costs and expenses, shall forward one-half of the remaining civil penalty amount to the county in which the manufactured structure is located at the time of the violation.

Â Â Â Â Â  455.897 Criminal penalties. Violation of ORS 455.455 or 455.459 is a Class A misdemeanor. [1999 c.1045 Â§9]

Â Â Â Â Â  455.990 [Formerly 456.885 (2); repealed by 1995 c.553 Â§16; 1995 c.675 Â§6]

_______________



Chapter 456

Chapter 456 Â Housing

2007 EDITION

HOUSING

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

456.005Â Â Â Â  Definitions for ORS chapters 456 and 458

HOUSING AUTHORITIES LAW

456.055Â Â Â Â  General definitions for ORS 456.055 to 456.235

456.060Â Â Â Â  Definition of Âarea of operationÂ; intergovernmental agreements

456.065Â Â Â Â  Definition of Âhousing projectÂ

456.070Â Â Â Â  Declaration of necessity for establishment of housing authorities

456.075Â Â Â Â  Housing authorities created; declaration of need required before housing authority may function

456.080Â Â Â Â  Determination of need for housing authority

456.085Â Â Â Â  Adopting resolution declaring need for authority

456.090Â Â Â Â  Sufficiency of resolution; copy as evidence

456.095Â Â Â Â  Appointment and qualification of commissioners of housing authorities

456.100Â Â Â Â  Terms and compensation of commissioners

456.105Â Â Â Â  Organization; officers; quorum; employees; legal services

456.110Â Â Â Â  Removal of commissioner

456.115Â Â Â Â  Commissioners and employees may not have interest in project other than as tenant; disclosure of interest; duty to act as prudent person

456.118Â Â Â Â  Prohibition against using term; enjoining violations

456.120Â Â Â Â  Powers of housing authority as public corporation

456.122Â Â Â Â  Inapplicability of laws relating to other public bodies

456.125Â Â Â Â  Research, planning, construction and operation of housing projects

456.128Â Â Â Â  Housing authority intellectual property

456.130Â Â Â Â  Investigations, hearings and recommendations of authority

456.135Â Â Â Â  Delegation of powers or duties

456.140Â Â Â Â  Joinder or cooperation of authorities

456.145Â Â Â Â  Eminent domain

456.150Â Â Â Â  Housing projects subject to local laws; consideration of other programs

456.153Â Â Â Â  Involvement in mixed income housing project

456.155Â Â Â Â  Policy regarding profit from projects; reserves

456.160Â Â Â Â  Limitations as to rentals

456.165Â Â Â Â  Vested rights of creditors not affected by restrictions of ORS 456.155 and 456.160

456.171Â Â Â Â  Independent audit of authority

456.175Â Â Â Â  Issuance of bonds; means for payment

456.180Â Â Â Â  Liability on bonds; debt limitation

456.185Â Â Â Â  Issuance of bonds

456.190Â Â Â Â  Presumption of validity of bond

456.200Â Â Â Â  Powers of authority in securing payment of bonds or lease obligations

456.202Â Â Â Â  Short-term bond anticipation notes

456.205Â Â Â Â  Enforcing rights of obligee of an authority

456.210Â Â Â Â  Power of authority to confer additional rights upon obligee

456.215Â Â Â Â  Financial aid and cooperation of federal government

456.220Â Â Â Â  Exemption of property from process or judgment lien

456.230Â Â Â Â  Bonds and income therefrom exempt from personal income taxes

456.233Â Â Â Â  Transfer of housing authority from governing body to separate board

456.235Â Â Â Â  Dissolution of housing authorities

WITHDRAWAL FROM FEDERAL HOUSING PROGRAM

456.250Â Â Â Â  Definitions for ORS 456.250 to 456.265

456.255Â Â Â Â  Legislative findings

456.260Â Â Â Â  Local requirement of property withdrawal notice; contents; violations; condemnation alternatives; continuation of tenancies

456.265Â Â Â Â  Sanctions against withdrawing property owner prohibited

AFFORDABLE HOUSING COVENANTS

456.270Â Â Â Â  Definitions for ORS 456.270 to 456.295

456.275Â Â Â Â  Legislative findings

456.280Â Â Â Â  Covenant creation, effect, conveyance, duration and termination

456.285Â Â Â Â  Permissible provisions

456.290Â Â Â Â  Validity of covenant

456.295Â Â Â Â  Action affecting covenant

STATE AND LOCAL COOPERATION WITH HOUSING PROJECTS

456.305Â Â Â Â  Definitions for ORS 456.305 to 456.325

456.310Â Â Â Â  Purpose; additional powers

456.315Â Â Â Â  Powers of state public bodies in aiding or cooperating on housing projects

456.320Â Â Â Â  Donations and loans to housing authority

456.325Â Â Â Â  Resolution to exercise powers

456.355Â Â Â Â  Definitions for ORS 456.355 to 456.370

456.360Â Â Â Â  Purpose; additional powers

456.365Â Â Â Â  Powers of city or county in aiding or cooperating on housing projects

456.370Â Â Â Â  Exercise of powers; authorization by ordinance

VETERANSÂ LOCAL HOUSING

456.505Â Â Â Â  VeteransÂ housing by local agencies

SUBSIDIZED DEVELOPMENT VISITABILITY

456.506Â Â Â Â  Findings

456.508Â Â Â Â  Definitions for ORS 456.510 and 456.513

456.510Â Â Â Â  Visitability requirements

456.513Â Â Â Â  Exemption from visitability requirements

456.514Â Â Â Â  Rules

HOUSING AND COMMUNITY SERVICES DEPARTMENT

(Definitions)

456.515Â Â Â Â  Definitions for ORS 456.515 to 456.725 and ORS chapter 458

(Elderly and Disabled Housing Bonds)

456.519Â Â Â Â  General obligation bonds authorized

456.530Â Â Â Â  Willingness to make residential loans factor in selecting depositaries

456.535Â Â Â Â  Elderly and Disabled Housing Fund

456.539Â Â Â Â  Administration of Elderly and Disabled Housing Fund; rules

456.541Â Â Â Â  Project applications for housing serving persons with disabilities

456.543Â Â Â Â  Elderly and Disabled Housing Sinking Fund

456.547Â Â Â Â  Assistance, grants and gifts to department for housing purposes

(Administration)

456.548Â Â Â Â  Definitions for ORS 456.548 to 456.725

456.550Â Â Â Â  Policy

456.555Â Â Â Â  Housing and Community Services Department established; appointment of director; duties of housing council and community action directors; rules; fees

456.559Â Â Â Â  Powers and duties of department

456.561Â Â Â Â  Loans, grants and funding awards; review

456.562Â Â Â Â  Department intellectual property; fees

456.565Â Â Â Â  Powers of director

456.567Â Â Â Â  State Housing Council; appointment; term; officers; compensation; staff; budget duties

456.569Â Â Â Â  Authority of Housing and Community Services Department to require fingerprints

456.571Â Â Â Â  Powers and duties of council

456.572Â Â Â Â  State housing plan; contents; annual update

456.574Â Â Â Â  Housing and Community Services Department Revolving Account; use of moneys; appropriation

456.576Â Â Â Â  Self-Sufficiency Housing Fund

456.578Â Â Â Â  Use of funds; petty cash fund

456.579Â Â Â Â  Mobile Home Parks Purchase Account; restrictions; other funds

456.581Â Â Â Â  Mobile Home Parks Purchase Account; use; rules

456.582Â Â Â Â  Prohibited acts; civil penalty

456.585Â Â Â Â  Farmworker housing information

456.587Â Â Â Â  Electricity Public Purpose Charge Fund; Low-Income Electric Bill Payment Assistance Fund

(
Portland
Single-Family Housing)

456.589Â Â Â Â  Legislative findings

456.593Â Â Â Â  Use of bonds for single-family home loans in
Portland
; amount; income and area limits; fees and charges

(Mortgage Credit Certificates)

456.605Â Â Â Â  Mortgage credit certificate program

(Financing of Low-Income Housing)

456.612Â Â Â Â  Declaration of financing purpose

456.620Â Â Â Â  Duties of department in carrying out housing programs

456.623Â Â Â Â  Project funding notification registry

456.625Â Â Â Â  Powers of department; status of terms of project use contained in recorded instruments

456.627Â Â Â Â  Legislative finding on availability of single-family residential loans

456.630Â Â Â Â  Services to qualified sponsors and institutions

456.635Â Â Â Â  Commitments on residential loans

456.640Â Â Â Â  Purchase of residential loans

456.645Â Â Â Â  Revenue bonds

456.655Â Â Â Â  When bonds not to be issued; debt service reserve; bond declaration

456.661Â Â Â Â  Limitation on revenue bond amount; legislative findings; designation of areas for issuance of qualified mortgage bonds

456.665Â Â Â Â  Status of revenue bonds; negotiability; interest tax-exempt

456.670Â Â Â Â  Bond maturity; execution

456.675Â Â Â Â  Bond provisions and limits; security for payment

456.680Â Â Â Â  Purchase of bonds by department

456.685Â Â Â Â  BondholdersÂ remedies

456.690Â Â Â Â  Loan authority of department; rules

456.692Â Â Â Â  Loans financed through bonds secured by specific properties

456.695Â Â Â Â  Housing required to comply with land use plans, zoning and other ordinances

456.697Â Â Â Â  Restrictions on use of financing provided by department; regulation of housing sponsor; security interests

456.700Â Â Â Â  Pledge and lien

456.705Â Â Â Â  Servicing loans

456.710Â Â Â Â  Payment of advances; use thereof; limitations

456.715Â Â Â Â  Insurance of loans

456.717Â Â Â Â  Interim construction financing for multifamily housing

456.720Â Â Â Â  Housing Finance Fund; Housing Development Account

456.722Â Â Â Â  Preferences in funding grants to low-income housing providers; rules

(Bonding)

456.723Â Â Â Â  Legislative finding on bonding authority of department

DISCRIMINATION

456.725Â Â Â Â  Discrimination against purchaser with children prohibited; exceptions; rules

GENERAL PROVISIONS

Â Â Â Â Â  456.005 Definitions for ORS chapters 456 and 458. As used in ORS chapters 456 and 458:

Â Â Â Â Â  (1) ÂFederal governmentÂ includes the
United States of America
and any agency or instrumentality, corporate or otherwise, of the
United States of America
.

Â Â Â Â Â  (2) ÂHousing authorityÂ or ÂauthorityÂ means any public corporation created under ORS 456.055 to 456.235.

Â Â Â Â Â  (3) ÂHousing Authorities LawÂ means ORS 456.055 to 456.235. [Amended by 1989 c.874 Â§7; 1995 c.79 Â§235; 1995 c.445 Â§1]

HOUSING AUTHORITIES LAW

Â Â Â Â Â  456.055 General definitions for ORS 456.055 to 456.235. As used in the Housing Authorities Law, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAffordable housingÂ means dwelling units that may be purchased or rented, with or without government assistance, by persons of eligible income.

Â Â Â Â Â  (2) ÂBlighted areaÂ means any area where housing, by reason of neglect and dilapidation, is detrimental to the safety or health of the occupants or of the neighborhood in which the housing is located.

Â Â Â Â Â  (3) ÂBondsÂ means any bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to the Housing Authorities Law. The giving of a note secured by a mortgage or trust deed will not constitute a bond.

Â Â Â Â Â  (4) ÂThe cityÂ means the particular city included within a particular housing authority.

Â Â Â Â Â  (5) ÂClerkÂ means the recorder of the city or the clerk of the county, as the case may be, or the officer of the city or the county, respectively, charged with the duties customarily imposed on such clerk.

Â Â Â Â Â  (6) ÂCountyÂ means any county in the state. ÂThe countyÂ means a particular county or counties for which a particular housing authority is created.

Â Â Â Â Â  (7) ÂGoverning bodyÂ means, in the case of a city, the common council or other legislative body thereof, and, in the case of a county, the county court, commission or other legislative body thereof.

Â Â Â Â Â  (8) ÂHousingÂ means housing of all kinds, including but not limited to single-family dwellings, multifamily dwellings, emergency shelters, dwelling accommodations, living accommodations, manufactured dwelling parks, residential units, housing projects or other dwellings.

Â Â Â Â Â  (9) ÂHousing unitÂ or ÂunitÂ means a single-family dwelling, a single apartment or other single dwelling.

Â Â Â Â Â  (10) ÂMixed income housingÂ means a housing project that houses tenants with a mixture of income levels, including those not of lower income, for the purpose of reducing the rents for tenants whose incomes are no greater than 60 percent of the area median income.

Â Â Â Â Â  (11) ÂObligee of the authorityÂ or ÂobligeeÂ includes any bondholder or trustee for any bondholder, or lessor demising to the authority property used in connection with a housing project, or any assignee of such lessorÂs interest or any part thereof, and the federal government when it is a party to any contract with the authority.

Â Â Â Â Â  (12) ÂPersons of eligible incomeÂ means individuals or families who meet the applicable income limits of local, state or federally funded programs or developments.

Â Â Â Â Â  (13) ÂPrivate marketÂ means those rental housing units owned and operated by nongovernment entities and without government subsidies.

Â Â Â Â Â  (14) ÂPerson of lower incomeÂ or Âfamily of lower incomeÂ means a person or a family, residing in this state, whose income is not greater than 80 percent of the area median income, adjusted for family size, as determined by the Housing and Community Services Department using United States Department of Housing and Urban Development information.

Â Â Â Â Â  (15) ÂReal propertyÂ includes all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens. [Amended by 1971 c.471 Â§1; 1973 c.672 Â§1; 1987 c.821 Â§1; 1989 c.874 Â§1; 1995 c.445 Â§2; 2007 c.606 Â§5]

Â Â Â Â Â  456.060 Definition of Âarea of operationÂ; intergovernmental agreements. (1) As used in the Housing Authorities Law, unless the context requires otherwise, Âarea of operationÂ includes:

Â Â Â Â Â  (a) In the case of a housing authority of a city:

Â Â Â Â Â  (A) The area within the city;

Â Â Â Â Â  (B) If the city has adopted in its comprehensive land use plan an urban growth boundary recognized by the governing bodies of the counties in which it is situated, the area within that urban growth boundary; and

Â Â Â Â Â  (C) Unless a county has an existing housing authority which is operating and substantially addressing the need for housing in the county for persons of lower income, the area within 10 miles from the territorial boundaries of the city, excepting any area which lies within the territorial or urban growth boundaries of some other city which has by ordinance prohibited such operation within the city or its urban growth boundaries because the city finds that:

Â Â Â Â Â  (i) An existing public agency operating within the area is substantially addressing the need for housing in the city for persons of lower income; or

Â Â Â Â Â  (ii) There is no need for housing in the city for persons of lower income.

Â Â Â Â Â  (b) In the case of a housing authority of a county, the area within the county which lies:

Â Â Â Â Â  (A) Outside the territorial boundaries of any city or, if a city has adopted in its comprehensive land use plan an urban growth boundary recognized by the governing bodies of the counties in which it is situated, that urban growth boundary; and

Â Â Â Â Â  (B) Inside the territorial or urban growth boundaries of any city unless the city has by ordinance prohibited such operation within the city or its urban growth boundary because the city finds that:

Â Â Â Â Â  (i) An existing public agency operating within the area is substantially addressing the need for housing in the city for persons of lower income; or

Â Â Â Â Â  (ii) There is no need for housing in the city for persons of lower income.

Â Â Â Â Â  (2) As used in this section, ÂneedÂ means the condition described in ORS 456.085.

Â Â Â Â Â  (3) Nothing in this section shall prevent units of local government from entering into intergovernmental agreements pursuant to ORS 190.003 to 190.130 for the purpose of:

Â Â Â Â Â  (a) Establishing areas of operation which are different from the areas specified in this section, including agreements which utilize an urban growth boundary to allocate areas of operation between the housing authorities of a city and a county.

Â Â Â Â Â  (b) Permitting a specific housing program or portion of a program to be operated in areas within the corporate limits of a city by an existing housing authority of a county or some other city. [Amended by 1973 c.672 Â§2; 1977 c.667 Â§1; 1995 c.445 Â§14; 2003 c.14 Â§287]

Â Â Â Â Â  456.065 Definition of Âhousing project.Â (1) As used in this section:

Â Â Â Â Â  (a) ÂCommunity servicesÂ means services provided by public or private nonprofit organizations or service agencies that may include, but are not limited to, child care, early childhood education, health, human resources, information and referral services, basic life skills and adult literacy classes, support services designed to improve self-sufficiency and recreational programs.

Â Â Â Â Â  (b) ÂCommunity services facilitiesÂ includes, but is not limited to, all buildings, grounds or other real or personal property necessary to provide a public benefit, appurtenances that are necessary, convenient or desirable, streets, sewers, water service and other utilities, parks and gardens.

Â Â Â Â Â  (2) As used in the Housing Authorities Law, unless the context requires otherwise, Âhousing projectÂ means any work or undertaking:

Â Â Â Â Â  (a) To provide decent, safe and sanitary urban or rural housing for persons or families of lower income. A work or undertaking described in this paragraph may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service and other utilities, parks, site preparation, gardening, administrative, community services, leased commercial facilities consistent with mixed residential and commercial communities, health, recreational, educational, welfare or other purposes authorized under ORS 456.055 to 456.235.

Â Â Â Â Â  (b) To provide community services facilities for the benefit of the health, recreation, education, culture and welfare of the entire community, without regard to the economic status of the persons or families who may utilize the facilities.

Â Â Â Â Â  (c) To demolish, clear or remove buildings from any blighted area. A work or an undertaking described in this paragraph may embrace the adaptation of the area to public purposes, including housing, parks, community services facilities or other recreational, educational, cultural or community purposes.

Â Â Â Â Â  (d) To accomplish a combination of the projects described in paragraphs (a), (b) and (c) of this subsection, or accomplish the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection with those projects.

Â Â Â Â Â  (e) To provide management, administration and contract services between the housing authority and owners of decent, safe and sanitary housing for the purpose of providing affordable housing to persons of eligible income. [Amended by 1973 c.672 Â§3; 1977 c.667 Â§2; 1989 c.874 Â§2; 1993 c.125 Â§1; 1995 c.79 Â§236; 1995 c.445 Â§3; 1997 c.406 Â§1; 2007 c.606 Â§6]

Â Â Â Â Â  456.070 Declaration of necessity for establishment of housing authorities. It hereby is declared:

Â Â Â Â Â  (1) That there exists in this state a need for an increase in affordable housing for persons or families of lower income.

Â Â Â Â Â  (2) That it is a goal of this state to increase the availability of affordable housing for persons and families of lower income.

Â Â Â Â Â  (3) That there is a necessity in the public interest for the Housing Authorities Law. [Amended by 1973 c.672 Â§4; 1995 c.445 Â§4]

Â Â Â Â Â  456.075 Housing authorities created; declaration of need required before housing authority may function. In each city, as defined in ORS 456.055, and county there hereby is created a public body corporate and politic to be known as the Âhousing authorityÂ of the city or county. However, the housing authority shall not transact any business or exercise its powers until or unless the governing body of the city or the county, by proper resolution, declares that there is need for an authority to function in such city or county. The governing body of the city or the county shall also elect to have the powers of a housing authority exercised in any one of the two ways provided in ORS 456.095 (1). [Amended by 1969 c.630 Â§2; 1975 c.322 Â§1]

Â Â Â Â Â  456.080 Determination of need for housing authority. (1) The determination whether there is a need for a housing authority to function in a city or county may be made either by election as provided in this section or by the governing body of a city or county on its own motion. The governing body of the city or county shall order the election when a petition is filed as provided in this section.

Â Â Â Â Â  (2) A petition under this section must state that there is a need for a housing authority to function.

Â Â Â Â Â  (3) Except as provided in subsections (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition:

Â Â Â Â Â  (a) In the case of a county, in ORS 250.165 to 250.235.

Â Â Â Â Â  (b) In the case of a city, in ORS 250.265 to 250.346.

Â Â Â Â Â  (4) Notwithstanding ORS 250.325, a city governing body shall submit the question to the electors without first considering its adoption or rejection.

Â Â Â Â Â  (5) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

Â Â Â Â Â  (6) An election under this section shall be conducted under ORS chapters 246 to 260, and:

Â Â Â Â Â  (a) In the case of a city, must be held on a date specified in ORS 221.230.

Â Â Â Â Â  (b) In the case of a county, must be held on a date specified in ORS 203.085.

Â Â Â Â Â  (7) If the electors voting at the election favor the functioning of the housing authority, the governing body shall declare that there is need for such housing authority to function.

Â Â Â Â Â  (8) The question of need shall not again be submitted at any election within one year immediately following the election at which the question was voted upon. [Amended by 1983 c.350 Â§275]

Â Â Â Â Â  456.085 Adopting resolution declaring need for authority. The governing body shall adopt a resolution declaring that there is need for a housing authority in the city or county, if it finds that there exists a need for additional safe, decent and sanitary affordable housing for persons or families of lower income. [Amended by 1973 c.672 Â§5; 1995 c.445 Â§5]

Â Â Â Â Â  456.090 Sufficiency of resolution; copy as evidence. (1) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of authority, the authority is conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution by the governing body declaring the need for the authority. The resolution is deemed sufficient if it declares that there is a need for an authority and finds that the condition described in ORS 456.085 exists in the city or county, in substantially the terms used in that subsection, no further detail being necessary.

Â Â Â Â Â  (2) A copy of such resolution duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding. [Amended by 1995 c.445 Â§15]

Â Â Â Â Â  456.095 Appointment and qualification of commissioners of housing authorities. (1) When the governing body of a city or county adopts a resolution pursuant to ORS 456.085, the governing body may then elect to have the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547 exercised in any of the following ways:

Â Â Â Â Â  (a) Appointing by resolution, a commission composed of five, seven or nine persons.

Â Â Â Â Â  (b) Declaring, by resolution, that the governing body, itself, shall exercise the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547. A governing body that exercises the powers of a housing authority may appoint at least one but not more than two additional commissioners for the housing authority. An appointed commissioner has the same authority as other housing authority commissioners, but may not exercise any powers of the governing body. At least one appointed commissioner must be a resident who receives direct assistance from the housing authority. The second appointed commissioner, if any, at a minimum must live within the jurisdiction of the authority. An appointed commissioner serves a term of office equal in length to the terms of office for governing body members, but not more than four years. An appointed commissioner may be removed only for cause as described in ORS 456.110 or if the commissioner ceases to meet the requirements for being an appointed commissioner. In the event that a housing authority commission consisting of the governing body of a city and one or more appointed commissioners has an even number of members, the mayor shall be included as a member of the commission for the housing authority. An act of a governing body exercising the powers of a housing authority is an act of the commission for the housing authority only and not of the governing body.

Â Â Â Â Â  (2) When the governing bodies of two or more authorities join and cooperate with one another and create a regional authority to exercise all the powers conferred by the Housing Authorities Law, as authorized by ORS 456.140, the governing bodies of the cooperating cities and counties shall by resolution appoint a commission for the regional authority consisting of nine persons. The cooperating cities and counties shall each appoint an equal number of the nine commissioners. If nine divided by the number of joining or cooperating cities and counties produces a fraction, then the commissioners appointed by such cities and counties shall appoint one commissioner so that nine commissioners in all are appointed. The nine commissioners appointed by or on behalf of cities or counties may appoint at least one but not more than two additional commissioners for the housing authority. At least one additional commissioner must be a resident who receives direct assistance from the housing authority. The second additional commissioner, if any, at a minimum must live within the jurisdiction of the authority. The term of office for an additional commissioner is equal to the term of office for a commissioner appointed by or on behalf of cities or counties. An additional commissioner may be removed only for cause as described under ORS 456.110 or if the person ceases to meet the requirements for being an additional commissioner.

Â Â Â Â Â  (3) A commissioner of an authority may not be an officer or employee of any city or county for which the authority is created, unless the commissioner is a member of the governing body or one of the governing bodies.

Â Â Â Â Â  (4) Persons appointed to the commission shall include a variety of occupations. At least one commissioner, but not more than two commissioners, appointed under subsection (1)(a) of this section must be a resident who receives direct assistance from the housing authority.

Â Â Â Â Â  (5) A governing body shall adopt a resolution for the appointment or reappointment of a commissioner. A governing body resolution is conclusive evidence that the commissioner was properly appointed. [Amended by 1969 c.630 Â§3; 1971 c.592 Â§1; 1973 c.672 Â§6; 1975 c.335 Â§1; 2001 c.547 Â§3; 2007 c.606 Â§7]

Â Â Â Â Â  456.100 Terms and compensation of commissioners. (1) The commissioners of a five-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) One commissioner shall be appointed for a term of one year.

Â Â Â Â Â  (b) One commissioner shall be appointed for a term of two years.

Â Â Â Â Â  (c) One commissioner shall be appointed for a term of three years.

Â Â Â Â Â  (d) Two commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (2) The commissioners of a seven-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) One commissioner shall be appointed for a term of one year.

Â Â Â Â Â  (b) Two commissioners shall be appointed for terms of two years.

Â Â Â Â Â  (c) Two commissioners shall be appointed for terms of three years.

Â Â Â Â Â  (d) Two commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (3) The commissioners of a nine-member authority who are first appointed shall serve terms as follows:

Â Â Â Â Â  (a) Two commissioners shall be appointed for terms of one year.

Â Â Â Â Â  (b) Two commissioners shall be appointed for terms of two years.

Â Â Â Â Â  (c) Two commissioners shall be appointed for terms of three years.

Â Â Â Â Â  (d) Three commissioners shall be appointed for terms of four years.

Â Â Â Â Â  (4) Thereafter, commissioners shall be appointed by resolution in the same manner as their original appointment for a term of office of four years except that all vacancies shall be filled for the unexpired term. A commissioner shall hold office until a successor has been appointed and qualified.

Â Â Â Â Â  (5) A commissioner shall receive no compensation for services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the duties of the commissioner. [Amended by 1973 c.672 Â§7; 2001 c.547 Â§4]

Â Â Â Â Â  456.105 Organization; officers; quorum; employees; legal services. (1) A majority of the commissioners of an authority shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes.

Â Â Â Â Â  (2) Except as otherwise provided in the Housing Authorities Law, action may be taken by the authority upon a vote of a majority of the commissioners present, a quorum being present, unless the bylaws of the authority require a larger number.

Â Â Â Â Â  (3) The authority shall select a chairperson and vice chairperson from among its commissioners.

Â Â Â Â Â  (4) An authority may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent and temporary, as it requires. It shall determine their qualifications, duties and compensation.

Â Â Â Â Â  (5) For such legal services as it requires, an authority may, if it is not a regional authority, call upon the chief law officer of the city or the county or it may employ its own counsel and legal staff. [Amended by 1973 c.672 Â§8]

Â Â Â Â Â  456.110 Removal of commissioner. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority appointed pursuant to ORS 456.095 (1) or (2) may be removed by the mayor or, in the case of an authority for a county, by the governing body of the county or, in the case of a regional authority, by the appointing authority for the commissioner. This section does not allow the removal of a member of a governing body exercising power as a housing authority. A commissioner shall not be removed until after the commissioner has been given a copy of the charges at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk for each city and county in the authority. [Amended by 1969 c.630 Â§4; 1973 c.672 Â§9; 2001 c.547 Â§5]

Â Â Â Â Â  456.115 Commissioners and employees may not have interest in project other than as tenant; disclosure of interest; duty to act as prudent person. (1) No commissioner or employee of an authority shall acquire any interest in any housing project or in any property included or planned to be included in any project, nor shall the commissioner or employee of an authority have an interest except as a tenant in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, the leasehold interest of a tenant appointed to the board or commission under ORS 456.095 shall not be considered an interest in a project, property or contract if the leasehold interest is granted on the same basis and is subject to the same terms and conditions as other leasehold interests of other tenants of the authority. A tenant-commissioner shall refrain from voting on any action that affects the individual interest of the tenant-commissioner as distinguished from the interests of tenants as a class.

Â Â Â Â Â  (3) If any commissioner or employee of an authority owns or controls an interest in any property included or planned to be included in any housing project, the commissioner or employee immediately shall disclose the same in writing to the authority. Such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office.

Â Â Â Â Â  (4) A commissioner shall discharge the commissionerÂs duties with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character. [Amended by 1975 c.335 Â§2; 1995 c.483 Â§1]

Â Â Â Â Â  456.118 Prohibition against using term; enjoining violations. No person other than a housing authority created under ORS 456.055 to 456.235 may use the term Âhousing authorityÂ or a variation of the term Âhousing authorityÂ in the corporate or other business name or title of the person. Any housing authority may bring a civil suit to enjoin a violation of this section, regardless of whether the housing authority shows that the authority will suffer damage from the violation. [2007 c.606 Â§3]

Â Â Â Â Â  456.120 Powers of housing authority as public corporation. A housing authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes of the Housing Authorities Law. These powers shall be vested in the commissioners of the authority and shall include the following in addition to others granted in the Housing Authorities Law:

Â Â Â Â Â  (1) To sue and be sued.

Â Â Â Â Â  (2) To have a seal and to alter the same at pleasure.

Â Â Â Â Â  (3) To have perpetual succession.

Â Â Â Â Â  (4) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.

Â Â Â Â Â  (5) To make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with the Housing Authorities Law, to carry into effect the powers and purposes of the authority.

Â Â Â Â Â  (6) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works or facilities for, or in connection with, a housing project or the occupants thereof.

Â Â Â Â Â  (7) Notwithstanding any laws to the contrary, to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government attaches to its financial aid of the project.

Â Â Â Â Â  (8) To lease or rent any housing, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations of the Housing Authorities Law, to establish and revise the rents or charges therefor.

Â Â Â Â Â  (9) To own, hold and improve real or personal property.

Â Â Â Â Â  (10) To purchase, buy on contract, exchange, lease, lease back, obtain options upon, acquire by gift, grant, bequest, devise or otherwise any real or personal property or any interest therein and to give its mortgage or trust deed covering any real property or security agreement covering any personal property or any interest in either.

Â Â Â Â Â  (11) To sell, mortgage, lease, rent, exchange, transfer, assign, pledge or otherwise dispose of any real or personal property or any interest therein.

Â Â Â Â Â  (12) To insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards.

Â Â Â Â Â  (13) To procure insurance or guarantees from the federal government of the payment of any debts or parts thereof, whether or not incurred by said authority, secured by mortgages on any property included in any of its housing projects.

Â Â Â Â Â  (14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or any investment in which an Oregon city may legally invest surplus funds, and, in addition, to invest bond proceeds and amounts held in bond payment, reserve and proceeds accounts in investment agreements that:

Â Â Â Â Â  (a) Produce a guaranteed rate of return;

Â Â Â Â Â  (b) Are fully collateralized by direct obligations of, or obligations guaranteed by, the
United States
; and

Â Â Â Â Â  (c) Require that the collateral be held by the authority, an agent of the authority or a third-party safekeeping agent.

Â Â Â Â Â  (15) To purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be canceled.

Â Â Â Â Â  (16) To exercise all or any part or combination of powers granted in the Housing Authorities Law.

Â Â Â Â Â  (17) To borrow money pursuant to ORS 456.055 to 456.235 or as otherwise allowed and accept advances, loans or grants or any other form of financial assistance or any combination of these forms of assistance from the federal government, state, county or other public body, or from any sources, public or private, for the purpose of undertaking and carrying out housing projects.

Â Â Â Â Â  (18) To enter in a partnership agreement with or loan money to an individual, partnership, corporation or other association to finance, plan, undertake, construct, acquire, manage or operate a housing project.

Â Â Â Â Â  (19) To finance, develop, own, operate or manage a mixed income housing project that meets the following requirements:

Â Â Â Â Â  (a) No fewer than 20 percent of the units in the project so financed shall be rented to households with incomes of 50 percent or less of area median income;

Â Â Â Â Â  (b) No fewer than 40 percent of the units in the project so financed shall be rented to households with incomes of 60 percent or less of area median income; or

Â Â Â Â Â  (c) The minimum requirements imposed by any federal tax law that is applicable to the project.

Â Â Â Â Â  (20) To form, finance and have a nonstock interest in, and to manage or operate, partnerships, nonprofit corporations and limited liability companies in order to further the purposes of the housing authority. [Amended by 1987 c.821 Â§2; 1989 c.874 Â§3; 1991 c.600 Â§1; 1995 c.79 Â§237; 1995 c.445 Â§6; 1995 c.483 Â§2; 2007 c.606 Â§8]

Â Â Â Â Â  456.122 Inapplicability of laws relating to other public bodies. Unless specifically provided, no law with respect to the acquisition, operation or disposition of property by other public bodies applies to a housing authority.

Â Â Â Â Â  456.125 Research, planning, construction and operation of housing projects. Within its area of operation, a housing authority may:

Â Â Â Â Â  (1) Investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions by either the housing authority or the private market.

Â Â Â Â Â  (2) Determine where blighted areas exist or where there is a shortage of decent, safe and sanitary housing for persons or families of lower income.

Â Â Â Â Â  (3) Make studies and recommendations relating to the problem of clearing, replanning and reconstructing blighted areas to provide affordable housing and the problem of providing housing for persons or families of lower income. An authority is encouraged to cooperate with the private market and the city, county or state or any of their political subdivisions in action taken in connection with identifying and solving such problems.

Â Â Â Â Â  (4) Engage in research, studies and experimentation on the subject of housing.

Â Â Â Â Â  (5) Prepare, carry out, acquire, lease and operate housing projects.

Â Â Â Â Â  (6) Provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof. [Amended by 1973 c.672 Â§10; 1995 c.445 Â§7; 2007 c.606 Â§9]

Â Â Â Â Â  456.128 Housing authority intellectual property. (1) As used in this section:

Â Â Â Â Â  (a) ÂHousing authorityÂ means a housing authority created under ORS 456.075. ÂHousing authorityÂ includes a person exercising delegated powers and duties under ORS 456.135, a local government electing under ORS 456.095 to have the powers of a housing authority and a body to which powers and authority are transferred under ORS 456.233.

Â Â Â Â Â  (b) ÂIntellectual propertyÂ and ÂpersonÂ have the meanings given those terms in ORS 456.562.

Â Â Â Â Â  (2) Subject to any superior patent rights or copyrights, a housing authority may license, share or otherwise provide for the use by a person of intellectual property acquired or developed by the authority. Except as provided in this subsection, the housing authority may charge fees for licensing, sharing or otherwise providing for the use of the intellectual property. The housing authority may not charge a fee under this subsection to a federal, state or local government body.

Â Â Â Â Â  (3) A housing authority may take actions that the authority deems necessary and appropriate to carry out this section, including but not limited to applying for patents or copyright registration to perfect or preserve the authorityÂs rights in intellectual property. [2003 c.605 Â§2]

Â Â Â Â Â  Note: 456.128 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.130 Investigations, hearings and recommendations of authority. Any authority, acting through one or more commissioners or other persons designated by the authority, may:

Â Â Â Â Â  (1) Conduct examinations and investigations and hear testimony and take proof under oath at private or public hearings on any matter material for its information.

Â Â Â Â Â  (2) Administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and issue commissions for the examination of witnesses who are outside the state or unable to attend before the authority or excused from attendance.

Â Â Â Â Â  (3) Make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or insanitary structures within the area of operation, its findings and recommendations with regard to any buildings or property where conditions exist which are dangerous to the public health, morals, safety or welfare.

Â Â Â Â Â  456.135 Delegation of powers or duties. An authority may delegate to one or more of its agents or employees such powers or duties as it deems proper.

Â Â Â Â Â  456.140 Joinder or cooperation of authorities. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred by the Housing Authorities Law for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects located within the area of operation of one or more of the authorities.

Â Â Â Â Â  456.145 Eminent domain. (1) An authority may acquire, by the exercise of the power of eminent domain, any real property which it deems necessary for its purposes after adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided for in the laws of this state for the condemnation of lands or rights of way by public or quasi-public corporations for public use or for corporate purposes; or in the manner provided by law for the appropriation of real property, or rights therein or thereto, by private corporations; or in the manner provided by any other applicable statutory provisions for the exercise of the power of eminent domain.

Â Â Â Â Â  (2) Property already devoted to a public use may be acquired in like manner, but no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.

Â Â Â Â Â  456.150 Housing projects subject to local laws; consideration of other programs. (1) All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.

Â Â Â Â Â  (2) In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.

Â Â Â Â Â  456.153 Involvement in mixed income housing project. A housing authority may finance, develop, own, manage or operate a mixed income housing project if:

Â Â Â Â Â  (1) The housing authority determines that a substantial number of persons of eligible income in the area served by the authority cannot obtain housing for 30 percent or less of their income.

Â Â Â Â Â  (2) Based on the determination under subsection (1) of this section, the housing authority adopts a resolution declaring the need for additional housing for persons or families of lower income that can be addressed by the authority financing, developing, owning, managing or operating a mixed income housing project. [1995 c.445 Â§9; 2007 c.606 Â§10]

Â Â Â Â Â  456.155 Policy regarding profit from projects; reserves. (1) It hereby is declared to be the policy of this state that:

Â Â Â Â Â  (a) Each housing authority shall manage and operate its housing projects in an efficient and cost-effective manner so as to enable it to set the rents for housing units at the lowest possible rates consistent with providing decent, safe and sanitary housing and fulfilling the unmet need of affordable housing for persons or families of lower income.

Â Â Â Â Â  (b) No housing authority shall construct or operate any such housing for profit, or as a source of revenue to a city or a county.

Â Â Â Â Â  (2) Notwithstanding any provisions of this section to the contrary, a housing authority may establish and maintain reasonable reserves for the purpose of providing additional housing projects that the authority owns or manages and otherwise administering its programs pursuant to this chapter. [Amended by 1977 c.343 Â§1; 1989 c.874 Â§4; 1995 c.445 Â§10]

Â Â Â Â Â  456.160 Limitations as to rentals. In the operation or management of housing projects, a housing authority shall at all times observe the following duties with respect to rentals and tenant selection:

Â Â Â Â Â  (1) A housing authority may rent or lease the housing only to persons of eligible income, except:

Â Â Â Â Â  (a) If the authority owns, operates or manages the housing and a substantial number of the housing units are required to be rented or leased to persons of eligible income; or

Â Â Â Â Â  (b) If the authority acquires an existing housing unit that houses a tenant not of eligible income, the tenant may remain in the unit at the discretion of the authority, unless the tenant is determined ineligible for reasons other than income qualification.

Â Â Â Â Â  (2) A housing authority may rent or lease the housing at rents no higher than will provide revenue sufficient to give financial stability to the housing authority. This limitation does not apply to housing units that are owned, operated or managed as described in subsection (1) of this section if the units are not occupied by families receiving assistance from an authority. [Amended by 1973 c.672 Â§11; 1977 c.667 Â§3; 1987 c.821 Â§3; 1995 c.445 Â§11; 2007 c.606 Â§11]

Â Â Â Â Â  456.165 Vested rights of creditors not affected by restrictions of ORS 456.155 and 456.160. ORS 456.155 and 456.160 do not limit the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof or acquire title thereto through foreclosure proceedings, free from all the restrictions imposed by those sections.

Â Â Â Â Â  456.170 [Amended by 1973 c.672 Â§12; repealed by 2007 c.606 Â§13]

Â Â Â Â Â  456.171 Independent audit of authority. At least once each year, a housing authority shall procure an independent audit of authority finances and activities for the preceding year, make the audit available for inspection by the public and provide a copy of the audit to each governing body that appoints the housing authority commissioners. [2007 c.606 Â§2]

Â Â Â Â Â  456.175 Issuance of bonds; means for payment. An authority may issue bonds from time to time in its discretion upon the resolution adopted by a majority vote of the commissioners for any of its corporate purposes. An authority may also issue refunding and advance refunding bonds for the purpose of paying or retiring bonds previously issued by it. [Amended by 1989 c.874 Â§5]

Â Â Â Â Â  456.180 Liability on bonds; debt limitation. (1) Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

Â Â Â Â Â  (2) The bonds and other obligations of an authority shall not be a debt of the city, the county, the state or any political subdivision thereof, and the bonds and obligations shall so state on their face. Neither the city, the county, nor the state or any political subdivision thereof shall be liable thereon. Nor, in any event, shall such bonds or obligations be payable out of any funds or properties other than those of the authority.

Â Â Â Â Â  (3) The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

Â Â Â Â Â  456.185 Issuance of bonds. Bonds of an authority must be authorized by its resolution adopted by a vote of a majority of the commissioners, must be issued as prescribed in ORS chapter 287A and are not subject to the requirements of ORS 287A.150. [Amended by 1969 c.694 Â§13; 1973 c.672 Â§13; 1977 c.188 Â§5; 1981 c.94 Â§42; 1989 c.874 Â§8; 2001 c.215 Â§11; 2007 c.783 Â§193]

Â Â Â Â Â  456.190 Presumption of validity of bond. In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide housing for persons or families of lower income is conclusively deemed to have been issued for a housing project of such character and said project is conclusively deemed to have been planned, located and constructed in accordance with the Housing Authorities Law. [Amended by 1973 c.672 Â§14; 1995 c.445 Â§12; 2007 c.783 Â§194]

Â Â Â Â Â  456.195 [Repealed by 1989 c.874 Â§9]

Â Â Â Â Â  456.197 [1969 c.694 Â§15; 1973 c.672 Â§15; repealed by 1989 c.874 Â§9]

Â Â Â Â Â  456.200 Powers of authority in securing payment of bonds or lease obligations. In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, an authority may:

Â Â Â Â Â  (1) Pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or thereafter comes into existence.

Â Â Â Â Â  (2) Mortgage its real or personal property, then owned or thereafter acquired.

Â Â Â Â Â  (3) Covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property.

Â Â Â Â Â  (4) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof.

Â Â Â Â Â  (5) Covenant as to what other or additional debts or obligations may be incurred by it.

Â Â Â Â Â  (6) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof.

Â Â Â Â Â  (7) Provide for the replacement of lost, destroyed or mutilated bonds.

Â Â Â Â Â  (8) Covenant against extending the time for the payment of its bonds or interest thereon.

Â Â Â Â Â  (9) Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof.

Â Â Â Â Â  (10) Covenant, subject to the limitations of the Housing Authorities Law, as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof.

Â Â Â Â Â  (11) Create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes, and covenant as to the use and disposition of the moneys held in such funds.

Â Â Â Â Â  (12) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

Â Â Â Â Â  (13) Covenant as to the use, maintenance and replacement of its real and personal property, the insurance to be carried thereon and the use and disposition of insurance moneys.

Â Â Â Â Â  (14) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation.

Â Â Â Â Â  (15) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived.

Â Â Â Â Â  (16) Vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds.

Â Â Â Â Â  (17) Vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustee.

Â Â Â Â Â  (18) Provide for the powers and duties of a trustee or trustees and to limit their liabilities.

Â Â Â Â Â  (19) Provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds.

Â Â Â Â Â  (20) Exercise all or any part or combination of the powers granted in this section.

Â Â Â Â Â  (21) Make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character.

Â Â Â Â Â  (22) Make any covenants and do any acts and things necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, tending to make the bonds more marketable although the covenants, acts or things are not enumerated in this section.

Â Â Â Â Â  (23) Purchase letters of credit, bond insurance or any other credit enhancement device that would establish or increase marketability of its bonds.

Â Â Â Â Â  (24) Pay its obligations with income, revenues or loan repayments of the housing project financed with the proceeds of such obligations, or with such proceeds together with a grant from the federal government or this state in aid of such project. [Amended by 1987 c.821 Â§5; 1989 c.874 Â§6; 1991 c.600 Â§2]

Â Â Â Â Â  456.202 Short-term bond anticipation notes. (1) An authority shall have the power to borrow money for the purposes for which its bonds are to be issued in anticipation of the receipt of proceeds of the sale of such bonds and within the authorized maximum of such bond issue.

Â Â Â Â Â  (2) Bond anticipation notes shall be issued for all moneys borrowed under the provisions of this section. Such notes may be issued for a period not exceeding one year and may be renewed from time to time for periods not exceeding one year, but each such note, including renewals, shall mature and be paid not later than five years after the date on which the original note was issued. Such notes shall be authorized by resolution of the authority, adopted by a majority of the commissioners, and shall be in such denomination or denominations, shall bear interest at such rate or rates, shall be in such form, and shall be executed in such manner, all as a majority of the commissioners shall prescribe. Such notes may be sold at public or private sale in the manner and at such price or prices or for such other consideration, including real or personal property, as the authority shall determine, provided that if such notes be renewal notes, they may be exchanged for notes then outstanding on such terms as the authority shall determine. [1977 c.342 Â§2]

Â Â Â Â Â  456.205 Enforcing rights of obligee of an authority. An obligee of an authority, in addition to all other rights conferred on the obligee, subject only to any contractual restrictions binding upon the obligee, may:

Â Â Â Â Â  (1) By mandamus or other action or proceeding for legal or equitable remedies, compel the authority and its commissioners, officers, agents or employees to perform each and every term, provision and covenant contained in any contract of the authority with or for the benefit of such obligee, and require the carrying out of all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by the Housing Authorities Law.

Â Â Â Â Â  (2) By action or proceeding, enjoin any acts or things which may be unlawful, or the violation of any rights of the obligee. [Amended by 1979 c.284 Â§149]

Â Â Â Â Â  456.210 Power of authority to confer additional rights upon obligee. An authority, by its resolution, trust indenture, mortgage, lease or other contract, may confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

Â Â Â Â Â  (1) To cause possession of any housing project or any part thereof to be surrendered to an obligee.

Â Â Â Â Â  (2) To obtain the appointment of a receiver of any housing project of the authority or any part thereof and of the rents and profits therefrom. If a receiver is appointed, the receiver may enter and take possession of the housing project or any part thereof and operate and maintain it and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom, and shall keep such moneys in separate accounts and apply them in accordance with the obligations of the authority as the court directs.

Â Â Â Â Â  (3) To require the authority and its commissioners to account as if it and they were the trustees of an express trust.

Â Â Â Â Â  456.215 Financial aid and cooperation of federal government. (1) An authority may:

Â Â Â Â Â  (a) Borrow money or accept grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation.

Â Â Â Â Â  (b) Take over or lease or manage any housing project or undertaking constructed or owned by the federal government.

Â Â Â Â Â  (c) Comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable for the purposes of this subsection.

Â Â Â Â Â  (2) It is the purpose and intent of the Housing Authorities Law to authorize every authority to do all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

Â Â Â Â Â  456.220 Exemption of property from process or judgment lien. All real property of an authority is exempt from levy and sale by virtue of an execution. No execution or other judicial process shall issue against such property nor shall any judgment against an authority be a charge or lien upon its real property. However, this section does not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.

Â Â Â Â Â  456.225 [Amended by 1991 c.851 Â§1; 1995 c.445 Â§13; 1997 c.406 Â§2; renumbered 307.092 in 2003]

Â Â Â Â Â  456.230 Bonds and income therefrom exempt from personal income taxes. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities. The bonds, together with interest thereon and income therefrom, are exempt from personal income taxes under ORS chapter 316. [Amended by 2007 c.783 Â§195]

Â Â Â Â Â  456.233 Transfer of housing authority from governing body to separate board. If, pursuant to this chapter, ORS chapter 455 and ORS 446.515 to 446.547, the governing body in a city or a county has declared, by resolution, that the governing body itself shall exercise the powers of a housing authority under this chapter, ORS chapter 455 and ORS 446.515 to 446.547, the governing body may thereafter, by resolution, elect to transfer such powers and the authority to act as the housing authority to any other body which may be designated by this chapter, ORS chapter 455 and ORS 446.515 to 446.547 to exercise such powers. The governing body of the city or county may, by resolution, transfer the powers and authority to act as the housing authority to itself. All duties and obligations of the governing body as the housing authority of the municipality shall thereafter be assumed and performed by the body to which such powers and authority are transferred. [1969 c.630 Â§1; 1975 c.322 Â§2; 1979 c.621 Â§17]

Â Â Â Â Â  456.235 Dissolution of housing authorities. (1) A housing authority may be dissolved upon a majority vote of its commissioners at any regular or special meeting of the commission whereof all the members of the commission have been notified. Except with the consent of the obligees of the housing authority to dissolution, no authority having outstanding bonds or indebtedness shall be dissolved unless the assets of the authority are sufficient to pay such bonds and indebtedness. A copy of the order or resolution of dissolution shall be filed with the clerk of the city or the county, as the case may be.

Â Â Â Â Â  (2) Upon dissolution of an authority, the property and assets thereof not required for the liquidation of indebtedness of the authority shall vest in or be paid over to the city or the county for which the authority was created or, where a regional authority is dissolved, be paid over to the cities and counties in the authority in proportion to the population within each cooperating city and county according to the most recent determination under ORS 190.510 to 190.610; provided, that if the housing project be located within an incorporated city, then such property and assets shall be paid over and delivered to such city, even though the authority may have been created by a county. Any moneys so received by the clerk shall be credited to the general fund of the city or the county, as the case may be.

Â Â Â Â Â  (3) After voting for dissolution the authority shall be dissolved for all purposes, excepting, there shall be allowed a period of not to exceed three years after said vote for the liquidation of indebtedness and final settlement of its affairs. [1953 c.716 Â§2; 1973 c.672 Â§16]

WITHDRAWAL FROM FEDERAL HOUSING PROGRAM

Â Â Â Â Â  456.250 Definitions for ORS 456.250 to 456.265. As used in this section and ORS 456.255 to 456.265:

Â Â Â Â Â  (1) ÂFederal housing programÂ means a federal project-based Section 8 subsidized housing program.

Â Â Â Â Â  (2) ÂLocal governmentÂ means a city, county, public corporation, metropolitan service district or other district.

Â Â Â Â Â  (3) ÂParticipating propertyÂ means property that is the subject of a contract between the property owner and the United States Department of Housing and Urban Development for participation in a federal housing program. [1999 c.275 Â§1]

Â Â Â Â Â  Note: 456.250 to 456.265 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.255 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The maintenance of a pool of affordable housing for all citizens is a matter of statewide concern.

Â Â Â Â Â  (b) The contracts for many properties in this state that participate in federal housing programs are about to expire. Local governments need an effective process for assessing these expiring contracts and determining whether to assume ownership of the participating properties. The assessment and determination process should ensure appropriate statewide uniformity while maintaining local flexibility. The process should also ensure the rights of property owners and tenants to fair treatment as the contracts expire.

Â Â Â Â Â  (2) ORS 456.260 and 456.265 are intended to provide a framework for addressing the withdrawal of participating property from federal housing programs. [1999 c.275 Â§2]

Â Â Â Â Â  Note: See note under 456.250.

Â Â Â Â Â  456.260 Local requirement of property withdrawal notice; contents; violations; condemnation alternatives; continuation of tenancies. (1) In establishing a procedure to deal with expiring contracts for participating properties, a local government may:

Â Â Â Â Â  (a) Require the owner of a participating property to:

Â Â Â Â Â  (A) Provide notice of the pending contract expiration to each local government that has requested notice and each affected tenant one year prior to the date when the contract for the property to participate in a federal housing program will expire.

Â Â Â Â Â  (B) Provide notice that the owner intends to withdraw the property from participation in a federal housing program to each local government that has requested notice and each affected tenant up to:

Â Â Â Â Â  (i) 210 days prior to the expiration of the contract; or

Â Â Â Â Â  (ii) 150 days prior to the expiration of a one-year extension of the contract, if any.

Â Â Â Â Â  (C) Consent to reasonable inspection of the property and inspection of the owner reports on file with the Housing and Community Services Department or the United States Department of Housing and Urban Development.

Â Â Â Â Â  (D) Maintain the contract for property participation in a federal housing program in good standing, if the United States Department of Housing and Urban Development allows that maintenance, during:

Â Â Â Â Â  (i) The notice periods referred to under this paragraph;

Â Â Â Â Â  (ii) Any condemnation proceeding commenced; or

Â Â Â Â Â  (iii) Any alternative procedure agreed to under paragraph (c) of this subsection.

Â Â Â Â Â  (E) Refrain from taking any action, other than notifying the United States Department of Housing and Urban Development of the ownerÂs intention to not renew the contract, that would preclude the affected local government or its designee from succeeding to the contract or negotiating with the owner for the purchase of the property.

Â Â Â Â Â  (b) Establish and impose any fine, penalty, tax, fee, charge or assessment upon the owner of participating property for failure to comply with local regulations adopted pursuant to paragraph (a) of this subsection.

Â Â Â Â Â  (c) Establish an alternative procedure to condemnation, including but not limited to arbitration, mediation or facilitated negotiation. However, an alternative procedure may not be used unless mutually agreed to by the property owner and the local government.

Â Â Â Â Â  (d) Require an owner to refrain from disturbing tenancies, other than for cause as defined in the contract, for a period of not more than 180 days after expiration of the contract if the local government pays, or arranges for payment, to the owner on the first day of each month, the monthly subsidy that the owner was receiving under the contract.

Â Â Â Â Â  (2) Any notices provided under subsection (1)(a) of this section shall specify whether the owner:

Â Â Â Â Â  (a) Intends to withdraw the property from a federal housing program.

Â Â Â Â Â  (b) Intends to convert the participating property to a nonparticipating use.

Â Â Â Â Â  (c) Is involved in negotiations with the United States Department of Housing and Urban Development or the Housing and Community Services Department regarding an extension of an expiring participation contract.

Â Â Â Â Â  (3) ORS 456.255 to 456.265 do not require a local government to purchase, condemn or otherwise acquire participating property. [1999 c.275 Â§3]

Â Â Â Â Â  Note: See note under 456.250.

Â Â Â Â Â  456.265 Sanctions against withdrawing property owner prohibited. (1) Except as expressly authorized in ORS 456.260 (1) or as may be provided by contract with the property owner, a local government may not:

Â Â Â Â Â  (a) Impose any fine, penalty, tax, fee, charge, assessment or other restriction or sanction against a property owner for withdrawing the participating property from a federal housing program.

Â Â Â Â Â  (b) Except as an exercise of constitutional or statutory powers of condemnation:

Â Â Â Â Â  (A) Prevent or restrict a property owner from selling or otherwise disposing of participating property.

Â Â Â Â Â  (B) Require conveyance of participating property to the local government or to another party.

Â Â Â Â Â  (C) Impose any fine, penalty, tax, fee, charge, assessment or other restriction or sanction against a property owner for refusing an offer by the local government or another party to purchase participating property.

Â Â Â Â Â  (c) Require a property owner to pay any replacement fee or other fee for tenant relocation from participating property, except as specified in an alternative procedure being used pursuant to ORS 456.260 (1)(c).

Â Â Â Â Â  (2) Subsection (1) of this section does not prohibit a local government that is certified by a federal agency to carry out an agency responsibility or to exercise agency authority from taking any action within the scope of that responsibility or authority. [1999 c.275 Â§4]

Â Â Â Â Â  Note: See note under 456.250.

AFFORDABLE HOUSING COVENANTS

Â Â Â Â Â  456.270 Definitions for ORS 456.270 to 456.295. As used in ORS 456.270 to 456.295:

Â Â Â Â Â  (1) ÂAffordable housing covenantÂ means a nonpossessory interest in real property imposing limitations, restrictions or affirmative obligations that encourage development or that ensure continued availability of affordable rental and owner-occupied housing for low or moderate income individuals.

Â Â Â Â Â  (2) ÂArea median incomeÂ means the median income for the standard metropolitan statistical area in which the affordable housing is located, as determined by the Housing and Community Services Department, adjusted for household size.

Â Â Â Â Â  (3) ÂEligible covenant holderÂ means:

Â Â Â Â Â  (a) A public body, as defined in ORS 174.109;

Â Â Â Â Â  (b) An agency of the
United States
government;

Â Â Â Â Â  (c) A public benefit corporation or religious corporation, as those terms are defined in ORS 65.001, one purpose of which is to provide affordable housing for low or moderate income households;

Â Â Â Â Â  (d) A consumer housing cooperative, as defined in ORS 456.548;

Â Â Â Â Â  (e) A manufactured dwelling park nonprofit cooperative corporation; or

Â Â Â Â Â  (f) A federally recognized Indian tribe.

Â Â Â Â Â  (4) ÂLow income householdÂ means a household with income less than or equal to 80 percent of the area median income.

Â Â Â Â Â  (5) ÂModerate income householdÂ means a household with income less than or equal to 120 percent and greater than 80 percent of the area median income.

Â Â Â Â Â  (6) ÂSubsidyÂ includes, but is not limited to:

Â Â Â Â Â  (a) A grant, loan or contract made by a federal agency, a federally recognized Indian tribe or a public body, as defined in ORS 174.109;

Â Â Â Â Â  (b) A grant, loan or contract made by a nonprofit corporation or a limited liability company the sole member of which is a nonprofit corporation;

Â Â Â Â Â  (c) A subsidized loan from a lending institution that makes loans for residential housing; or

Â Â Â Â Â  (d) A subsidized private transaction.

Â Â Â Â Â  (7) ÂThird-party right of enforcementÂ means a right provided in an affordable housing covenant to a third party to enforce the terms of the covenant. [2007 c.691 Â§2]

Â Â Â Â Â  Note: 456.270 to 456.295 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.275 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) There is a serious shortage of decent, safe and sanitary housing available and affordable to low and moderate income households in the State of
Oregon
.

Â Â Â Â Â  (2) The inadequacy in the supply of decent, safe and sanitary affordable housing endangers the public health and jeopardizes the public safety and general welfare of the state.

Â Â Â Â Â  (3) To obtain the benefits of covenants and restrictions that seek to preserve and maintain affordable housing, the Legislative Assembly authorizes the creation and enforcement of affordable housing covenants. [2007 c.691 Â§1]

Â Â Â Â Â  Note: See note under 456.270.

Â Â Â Â Â  456.280 Covenant creation, effect, conveyance, duration and termination. (1) A person may create an affordable housing covenant as a condition of giving or receiving a subsidy during ownership or upon conveyance of real property, in the form of a covenant, servitude, easement, condition or restriction in a deed, declaration, land sale contract, trust deed, mortgage, security agreement, assignment, will, trust, rental agreement, lease or other written instrument that is:

Â Â Â Â Â  (a) Executed by the owner of the real property and the covenant holder; and

Â Â Â Â Â  (b) Recorded in the deed and mortgage records of the county in which the real property is located.

Â Â Â Â Â  (2) The affordable housing covenant creates a real property right in an eligible covenant holder to:

Â Â Â Â Â  (a) Limit the use of real property to occupancy by low or moderate income households in rental or owner-occupied housing;

Â Â Â Â Â  (b) Restrict the rental rate or sale price of real property to ensure affordability by future low and moderate income households; or

Â Â Â Â Â  (c) Limit, restrict or condition the use and enjoyment of real property to create or retain rental or owner-occupied affordable housing for occupancy by low or moderate income households.

Â Â Â Â Â  (3) The affordable housing covenant may be conveyed, assigned, modified or terminated by a written instrument recorded in the deed and mortgage records of the county in which the real property is located. The affordable housing covenant may be:

Â Â Â Â Â  (a) Conveyed or assigned by a written instrument executed by the conveying or assigning covenant holder and the accepting covenant holder;

Â Â Â Â Â  (b) Modified by a written instrument executed by the covenant holder and the owner of the real property; or

Â Â Â Â Â  (c) Terminated by a written instrument executed by the covenant holder and a third party with the right to enforce the covenant.

Â Â Â Â Â  (4) An affordable housing covenant is not invalid because a holder of the covenant is not an eligible covenant holder. A covenant holder who is not an eligible covenant holder may not modify, terminate or commence an action to enforce the covenant. However, the covenant holder may convey or assign the covenant to an eligible covenant holder who may modify or terminate the covenant or commence an action to enforce the covenant.

Â Â Â Â Â  (5) An affordable housing covenant is unlimited in duration unless:

Â Â Â Â Â  (a) The instrument creating the covenant provides otherwise;

Â Â Â Â Â  (b) The duration of the covenant is modified prior to the expiration of its stated term; or

Â Â Â Â Â  (c) The covenant is terminated.

Â Â Â Â Â  (6) Upon termination of an affordable housing covenant for any reason prior to the expiration of its stated term, the covenant holder is entitled to receive the difference between the fair market value of the real property immediately before termination and the fair market value of the real property immediately after termination.

Â Â Â Â Â  (7) An interest in real property in existence when an affordable housing covenant is created is not impaired by the affordable housing covenant unless the owner of the interest is a party to the affordable housing covenant, subordinates the interest to the affordable housing covenant or otherwise agrees to be bound by the affordable housing covenant.

Â Â Â Â Â  (8) The instrument creating an affordable housing covenant may grant the eligible covenant holder, or a designee of the eligible covenant holder, a right to enter the real property to ensure compliance with the covenant and, if the right is granted, the instrument shall designate the time and manner in which the eligible covenant holder or designee may enter the real property.

Â Â Â Â Â  (9) An affordable housing covenant holder may assign a third-party right of enforcement, by a written instrument executed by the covenant holder and recorded in the deed and mortgage records of the county in which the real property is located, to a person that qualifies to be an eligible covenant holder but that is not the holder of that covenant.

Â Â Â Â Â  (10) An affordable housing covenant is automatically terminated if:

Â Â Â Â Â  (a) The only holder of the covenant is a corporation, as defined in ORS 65.001, that is dissolved without conveying or assigning the covenant; and

Â Â Â Â Â  (b) No person is entitled to exercise a third-party right of enforcement pursuant to subsection (9) of this section. [2007 c.691 Â§3]

Â Â Â Â Â  Note: See note under 456.270.

Â Â Â Â Â  456.285 Permissible provisions. An affordable housing covenant may:

Â Â Â Â Â  (1) Include limitations, restrictions and affirmative obligations on the sale price or rental rate of real property or the use of real property or the income or assets of purchasers or tenants;

Â Â Â Â Â  (2) Limit the amount of equity appreciation that a property owner may derive from ownership of the real property;

Â Â Â Â Â  (3) Grant a right of first refusal or an option to purchase to the eligible covenant holder;

Â Â Â Â Â  (4) Restrict the class of persons to whom real property may be sold, leased or rented according to, but not limited to, household income, assets, residency and prior homeownership;

Â Â Â Â Â  (5) Limit the use of the real property to residential use as the primary residence of a low or moderate income household;

Â Â Â Â Â  (6) Limit, condition or prohibit leasing or subletting;

Â Â Â Â Â  (7) Impose obligations for maintenance and insurance of the real property;

Â Â Â Â Â  (8) Limit, condition or prohibit the owner from allowing liens on the real property; and

Â Â Â Â Â  (9) Make other limitations, conditions or prohibitions that affect the affordability of real property for low or moderate income households. [2007 c.691 Â§4]

Â Â Â Â Â  Note: See note under 456.270.

Â Â Â Â Â  456.290 Validity of covenant. (1) An affordable housing covenant is valid and enforceable even though the covenant is not of a character traditionally recognized at common law or is inconsistent with a common law doctrine of real property law that might invalidate, impair enforcement of or cause the termination of the covenant, including but not limited to common law doctrine that holds that:

Â Â Â Â Â  (a) The covenant is not appurtenant to an interest in the real property.

Â Â Â Â Â  (b) The covenant imposes a negative burden.

Â Â Â Â Â  (c) The covenant imposes affirmative obligations upon the owner of an interest in the burdened real property or the eligible covenant holder.

Â Â Â Â Â  (d) The covenant is held by an eligible covenant holder that does not have an interest in the real property that is benefited by enforcement of the covenant against the burdened property.

Â Â Â Â Â  (e) The benefit of the covenant does not touch or concern real property in any other way.

Â Â Â Â Â  (f) There is no privity of estate or privity of contract.

Â Â Â Â Â  (g) The covenant can be or has been conveyed or assigned to a covenant holder.

Â Â Â Â Â  (h) The covenant is an unreasonable restraint on alienability.

Â Â Â Â Â  (i) The covenant is a clog on the equity of redemption.

Â Â Â Â Â  (j) The covenant lacks adequate consideration.

Â Â Â Â Â  (2) An affordable housing covenant is valid and enforceable even if the covenant violates the rule against perpetuities set forth in ORS 105.950 to 105.975.

Â Â Â Â Â  (3) If a court denies equitable enforcement of an affordable housing covenant because of a change of circumstances that renders the covenant not in the public interest, the court may award damages as the only remedy in an action to enforce the affordable housing covenant.

Â Â Â Â Â  (4) The court may not use a comparative economic test as a basis for a determination that an affordable housing covenant is not in the public interest. [2007 c.691 Â§6]

Â Â Â Â Â  Note: See note under 456.270.

Â Â Â Â Â  456.295 Action affecting covenant. An action affecting an affordable housing covenant may be commenced or intervened in by:

Â Â Â Â Â  (1) The owner of an interest in the real property burdened by the covenant;

Â Â Â Â Â  (2) An eligible covenant holder of the benefit of the covenant;

Â Â Â Â Â  (3) A person that has a third-party right of enforcement; or

Â Â Â Â Â  (4) A public body, as defined in ORS 174.109, in the jurisdiction of which the real property burdened by the covenant is located. [2007 c.691 Â§5]

Â Â Â Â Â  Note: Section 9, chapter 691, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 9. (1) Sections 1 to 6 of this 2007 Act [456.270 to 456.295] apply to a covenant:

Â Â Â Â Â  (a) Created under sections 1 to 6 of this 2007 Act on or after the effective date of this 2007 Act [January 1, 2008].

Â Â Â Â Â  (b) Created before the effective date of this 2007 Act if the covenant would have been enforceable under sections 1 to 6 of this 2007 Act had it been created on or after the effective date of this 2007 Act.

Â Â Â Â Â  (2) Sections 1 to 6 of this 2007 Act do not invalidate an otherwise enforceable affordable housing covenant, as defined in section 2 of this 2007 Act [456.270], created before, on or after the effective date of this 2007 Act. [2007 c.691 Â§9]

Â Â Â Â Â  Note: See note under 456.270.

STATE AND LOCAL COOPERATION WITH HOUSING PROJECTS

Â Â Â Â Â  456.305 Definitions for ORS 456.305 to 456.325. As used in ORS 456.305 to 456.325, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the common council, county court, board of county commissioners, board or other body having charge of the fiscal affairs of the state public body.

Â Â Â Â Â  (2) ÂHousing projectÂ means any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the federal government.

Â Â Â Â Â  (3) ÂState public bodyÂ means any city, town, county, municipality, commission, district, authority, other subdivision or public body of the state.

Â Â Â Â Â  456.310 Purpose; additional powers. (1) It hereby is found and declared:

Â Â Â Â Â  (a) That the assistance provided in ORS 456.315 and 456.320 for the remedying of the conditions set forth in the Housing Authorities Law is a matter of state concern and constitutes a public use and purpose and an essential governmental function for which public moneys may be spent and other aid given.

Â Â Â Â Â  (b) That it is a proper public purpose for any state public body to aid any housing authority operating within its boundaries or jurisdiction or any housing project located therein, as the state public body derives immediate benefits and advantages from such an authority or project.

Â Â Â Â Â  (c) That ORS 456.305 to 456.325 are necessary in the public interest.

Â Â Â Â Â  (2) The powers conferred by ORS 456.305 to 456.325 are in addition and supplemental to the powers conferred by any other law.

Â Â Â Â Â  456.315 Powers of state public bodies in aiding or cooperating on housing projects. (1) For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any state public body may upon such terms, with or without consideration, as it may determine:

Â Â Â Â Â  (a) Dedicate, sell, convey or lease any of its property to a housing authority or the federal government.

Â Â Â Â Â  (b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it may otherwise undertake, to be furnished adjacent to or in connection with housing projects.

Â Â Â Â Â  (c) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it may otherwise undertake.

Â Â Â Â Â  (d) Plan or replan, zone or rezone any part of such state public body and make exceptions from building regulations and ordinances. Any city or town also may change its map.

Â Â Â Â Â  (e) Enter into agreements with a housing authority or the federal government respecting action to be taken by such state public body pursuant to any of the powers granted by ORS 456.305 to 456.325.

Â Â Â Â Â  (f) Do any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects.

Â Â Â Â Â  (g) Purchase or legally invest in any of the bonds of a housing authority and exercise all the rights of any holder of such bonds.

Â Â Â Â Â  (2) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

Â Â Â Â Â  (3) In connection with any public improvements made by a state public body in exercising the powers granted in this section, a state public body may incur the entire expense thereof. [Amended by 2003 c.14 Â§288]

Â Â Â Â Â  456.320 Donations and loans to housing authority. (1) When any housing authority becomes authorized to transact business and exercise its powers, the governing body of the city, town or county, as the case may be, shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the housing authority during the first year thereafter, and shall appropriate such amount to the authority out of any moneys in such city, town or county treasury not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation.

Â Â Â Â Â  (2) Any city, town, municipality or county located in whole or in part within the area of operation of a housing authority may lend or donate money to the authority or agree to take such action. The housing authority, when it has money available therefor, shall make reimbursements for all loans made to it. The authority may enter into agreement with the donor setting forth the purposes for which the donation may be used and the conditions under which such donation must be restored to the donor. [Amended by 1977 c.341 Â§1]

Â Â Â Â Â  456.325 Resolution to exercise powers. The exercise by a state public body of the powers granted in ORS 456.305 to 456.325 may be authorized by resolution of the governing body of such state public body adopted by a majority of the members of its governing body present at a meeting of the governing body. This resolution may be adopted at the meeting at which it is introduced. Such a resolution shall take effect immediately and need not be laid over or published or posted.

Â Â Â Â Â  456.355 Definitions for ORS 456.355 to 456.370. As used in ORS 456.355 to 456.370, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGoverning bodyÂ means the governing body of any city or county.

Â Â Â Â Â  (2) ÂHousing projectÂ means any work or undertaking of a nonprofit sponsor, limited-dividend housing corporation or a for-profit developer meeting the requirements of subsection (5) of this section for the purpose of operating, rehabilitating or constructing decent, safe and sanitary housing for families and individuals who cannot obtain such shelter in the open market for 25 percent of the gross family income.

Â Â Â Â Â  (3) ÂNonprofit housing sponsorÂ means any corporation not for profit organized under the provisions of ORS chapter 65 for the purpose of undertaking, constructing or operating a housing project, or authorized by its charter to undertake, construct or operate a housing project.

Â Â Â Â Â  (4) ÂLimited-dividend housing corporationÂ means any corporation that qualifies as such under the federal Housing and Urban Development Act of 1968.

Â Â Â Â Â  (5) ÂFor-profit developerÂ means a developer who agrees to rent housing units at below-market rent over a substantial period of time to households with income limits stipulated by the city or county.

Â Â Â Â Â  (a) Proposals for such projects shall be solicited by appropriate direct and indirect invitation.

Â Â Â Â Â  (b) Proposals received shall be measured against stated criteria, and reasons for the choices made shall be recorded.

Â Â Â Â Â  (c) The financial stability of the developer shall be established to the satisfaction of the city or county.

Â Â Â Â Â  (d) The Housing and Community Services Department shall review the documentation for paragraphs (a), (b) and (c) of this subsection for procedural compliance. The department may comment on the issue of benefits received against the benefits conferred, but it is not the intent of the legislature that the department shall substitute its judgment for that of the city or county in determining whether these benefits are in balance. [1969 c.185 Â§2; 1975 c.138 Â§1]

Â Â Â Â Â  456.360 Purpose; additional powers. (1) It hereby is found and declared:

Â Â Â Â Â  (a) That the assistance provided by ORS 456.365 for the remedying of the conditions set forth in the Housing Authorities Law is a matter of state concern and constitutes a public use and purpose and an essential governmental function for which public moneys may be spent and other aid given.

Â Â Â Â Â  (b) That it is a proper public purpose for any city or county to aid any housing project as defined in ORS 456.355 (2) operating within its boundaries or jurisdiction, as the city or county derives immediate benefits and advantages from such an authority or project.

Â Â Â Â Â  (c) That ORS 456.355 to 456.370 are necessary in the public interest.

Â Â Â Â Â  (2) The powers conferred by ORS 456.355 to 456.370 are in addition and supplemental to the powers conferred by any other law. [1969 c.185 Â§3; 1975 c.138 Â§2]

Â Â Â Â Â  456.365 Powers of city or county in aiding or cooperating on housing projects. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects as defined in ORS 456.355 and located within the area in which it is authorized to act, any city or county may upon such terms, with or without consideration, as it may determine:

Â Â Â Â Â  (1) Dedicate, sell, convey or lease any of its property.

Â Â Â Â Â  (2) Cause park, playground, recreational, community, educational, water, sewer or drainage facilities, or any other works which it may otherwise undertake, to be furnished adjacent to or in connection with housing projects.

Â Â Â Â Â  (3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan public streets, roads, roadways, alleys, sidewalks or other places which it may otherwise undertake.

Â Â Â Â Â  (4) Plan or replan, zone or rezone any part of the area within such city or county and make exceptions from building regulations and ordinances. Any city also may change its map.

Â Â Â Â Â  (5) Enter into agreements respecting action to be taken by such city or county pursuant to any of the powers granted by ORS 456.355 to 456.370.

Â Â Â Â Â  (6) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects.

Â Â Â Â Â  (7) In connection with any public improvements made by it in exercising the powers granted by this section, incur the entire expense thereof. [1969 c.185 Â§4; 1975 c.138 Â§3]

Â Â Â Â Â  456.370 Exercise of powers; authorization by ordinance. The exercise by a city or county of the powers granted by ORS 456.355 to 456.370 may be authorized by ordinance of the governing body of the city or county adopted by a majority of the members of its governing body present at a meeting of the governing body. Persons particularly interested, and the general public, shall be given an opportunity to be heard at that meeting, and notice to the public of the time and place of said meeting and of the subject of the ordinance proposed for enactment shall be published in the same manner as required prior to final enactment of a zoning ordinance. The ordinance may be adopted or amended and adopted at such meeting, and if adopted shall take effect immediately and need not be laid over or published or posted. [1969 c.185 Â§5]

Â Â Â Â Â  456.405 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.410 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.415 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.420 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.425 [Amended by 1995 c.445 Â§16; repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.430 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.435 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.440 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.445 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.450 [Repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.455 [Amended by 1967 c.451 Â§22; repealed by 1999 c.603 Â§38]

Â Â Â Â Â  456.470 [1975 c.433 Â§1; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.472 [1975 c.433 Â§2; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.475 [1975 c.433 Â§3; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.477 [1975 c.433 Â§4; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.480 [1975 c.433 Â§5; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.482 [1975 c.433 Â§6; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.485 [1975 c.433 Â§7; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.487 [1975 c.433 Â§8; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.490 [1975 c.433 Â§9; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.492 [1975 c.433 Â§10; repealed by 1975 c.433 Â§11]

Â Â Â Â Â  456.495 [1975 c.433 Â§11; repealed by 1975 c.433 Â§11]

VETERANSÂ LOCAL HOUSING

Â Â Â Â Â  456.505 VeteransÂ housing by local agencies. Any lease, agreement or contract under chapter 420, Oregon Laws 1947, by and between any local agency or agencies and any authority or agency, federal or otherwise, providing housing facilities remains effective according to the instrument between the agencies concerned, notwithstanding the limitations of chapter 143, Oregon Laws 1949.

SUBSIDIZED DEVELOPMENT VISITABILITY

Â Â Â Â Â  456.506 Findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) People with disabilities and senior citizens over 85 years of age are the fastest growing population in
Oregon
. The second fastest growing population in
Oregon
are the members of the massive baby boom generation, who will, as they age, demand services and accommodations at an unprecedented rate.

Â Â Â Â Â  (2) The policy of this state is to encourage the design and construction of dwellings that enable easy access by individuals with mobility impairments and that are adaptable to allow continued use by aging occupants. [2003 c.431 Â§1]

Â Â Â Â Â  Note: 456.506 to 456.514 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.508 Definitions for ORS 456.510 and 456.513. As used in ORS 456.510 and 456.513:

Â Â Â Â Â  (1) ÂAccessibleÂ means that housing complies with federal accessibility guidelines implementing the Fair Housing Amendments Act of 1988, 42 U.S.C. 3601 et seq., as amended and in effect on January 1, 2004.

Â Â Â Â Â  (2) ÂCommon living spaceÂ means a living room, family room, dining room or kitchen.

Â Â Â Â Â  (3) ÂContiguous unitsÂ means units that are on the same tax lot or on contiguous tax lots that have a common boundary. Tax lots that are separated by a public road are contiguous tax lots for purposes of this subsection.

Â Â Â Â Â  (4) ÂNewÂ means that the housing being constructed did not previously exist in residential or nonresidential form. ÂNewÂ does not include the acquisition, alteration, renovation or remodeling of an existing structure.

Â Â Â Â Â  (5) ÂPowder roomÂ means a room containing at least a toilet and sink.

Â Â Â Â Â  (6) ÂRental housingÂ means a dwelling unit designed for nonowner occupancy under a tenancy typically lasting six months or longer.

Â Â Â Â Â  (7) ÂSubsidized developmentÂ means housing that receives one or more of the following development subsidies from the Housing and Community Services Department:

Â Â Â Â Â  (a) The federal low-income housing tax credit under 26 U.S.C. 42(a), if no part of the eligible basis prior to the application of 26 U.S.C. 42(i)(2)(B) was financed with an obligation described in 26 U.S.C. 42(h)(4)(A), all as amended and in effect on January 1, 2004;

Â Â Â Â Â  (b) A farmworker housing tax credit, as described in ORS 315.164;

Â Â Â Â Â  (c) A loan that qualifies the lending institution for a subsidized housing loan tax credit, as described in under ORS 317.097;

Â Â Â Â Â  (d) Funding under the federal HOME Investment Partnerships Act, 42 U.S.C. 12721 to 12839, as amended and in effect on January 1, 2004;

Â Â Â Â Â  (e) Moneys from the Oregon Housing Fund created under ORS 458.620; or

Â Â Â Â Â  (f) Moneys from other grant or tax incentive programs administered by the Housing and Community Services Department under ORS 456.559.

Â Â Â Â Â  (8) ÂVisitableÂ means capable of being approached, entered and used by individuals with mobility impairments, including but not limited to individuals using wheelchairs. [2003 c.431 Â§2]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  456.510 Visitability requirements. (1) Except as provided in this section and ORS 456.513, the Housing and Community Services Department may not provide funding for the development of new rental housing that is a subsidized development unless:

Â Â Â Â Â  (a) Each dwelling unit of the housing meets the following requirements:

Â Â Â Â Â  (A) At least one visitable exterior route leading to a dwelling unit entrance that is stepless and has a minimum clearance of 32 inches.

Â Â Â Â Â  (B) One or more visitable routes between the visitable dwelling unit entrance and a visitable common living space.

Â Â Â Â Â  (C) At least one visitable common living space.

Â Â Â Â Â  (D) One or more visitable routes between the dwelling unit entrance and a powder room.

Â Â Â Â Â  (E) A powder room doorway that is stepless and has a minimum clearance of 32 inches.

Â Â Â Â Â  (F) A powder room with walls that are reinforced in a manner suitable for handrail installation.

Â Â Â Â Â  (G) Light switches, electrical outlets and environmental controls that are at a reachable height.

Â Â Â Â Â  (b) For a development that has a shared community room or that has 20 or more contiguous units, there is at least one powder room available for all tenants and guests that is accessible.

Â Â Â Â Â  (2) For a multistory structure without an elevator, this section applies only to dwelling units on the ground floor of the structure.

Â Â Â Â Â  (3) This section does not apply to farmworker housing located on a farm. [2003 c.431 Â§3]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  456.513 Exemption from visitability requirements. The Housing and Community Services Department shall exempt new rental housing that is a subsidized development from compliance with the requirements of ORS 456.510 if the department determines that the exemption is warranted by:

Â Â Â Â Â  (1) The topography at the construction site;

Â Â Â Â Â  (2) Community and design standards;

Â Â Â Â Â  (3) Undue costs or constraints; or

Â Â Â Â Â  (4) Conflicting funding requirements of another government agency if the agency contributes a significant amount of financial aid for the housing. [2003 c.431 Â§4]

Â Â Â Â Â  Note: See note under 456.506.

Â Â Â Â Â  456.514 Rules. The Housing and Community Services Department shall adopt rules for implementing, administering and enforcing ORS 456.510 and 456.513. The department shall consult with advocacy groups representing affordable housing interests and advocacy groups representing individuals with mobility impairments prior to adopting rules under this section. [2003 c.431 Â§5]

Â Â Â Â Â  Note: See note under 456.506.

HOUSING AND COMMUNITY SERVICES DEPARTMENT

(Definitions)

Â Â Â Â Â  456.515 Definitions for ORS 456.515 to 456.725 and ORS chapter 458. As used in ORS 456.515 to 456.725 and ORS chapter 458 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommunity Action Directors of OregonÂ means an organization described in ORS 458.505.

Â Â Â Â Â  (2) ÂConstructionÂ includes, but is not limited to, new construction or moderate or substantial rehabilitation of existing structures or facilities.

Â Â Â Â Â  (3) ÂCouncilÂ means the State Housing Council established under ORS 456.567.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Housing and Community Services Department established under ORS 456.555.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Housing and Community Services Department.

Â Â Â Â Â  (6) ÂElderly householdÂ means a household whose head is over the age of 55, residing in this state.

Â Â Â Â Â  (7) ÂMajor life activityÂ includes but is not limited to self-care, ambulation, communication, transportation, education, socialization, employment and ability to acquire, rent or maintain property.

Â Â Â Â Â  (8)(a) ÂMultifamily housingÂ means a structure or facility established primarily to provide housing that provides more than one living unit, and may also provide facilities that are functionally related and subordinate to the living units for use by the occupants in social, health, educational or recreational activities:

Â Â Â Â Â  (A) For the elderly, including but not limited to individual living units within such structures, mobile home and manufactured dwelling parks and residential facilities licensed under ORS 443.400 to 443.455 and other congregate care facilities with or without domiciliary care.

Â Â Â Â Â  (B) For persons with disabilities, including, but not limited to, individual living units within such structures, mobile home and manufactured dwelling parks and residential facilities licensed under ORS 443.400 to 443.455 and other congregate care facilities with or without domiciliary care.

Â Â Â Â Â  (b) ÂMultifamily housingÂ does not include nursing homes, hospitals, places primarily engaged in recreational activities and single-family, detached dwellings, except manufactured dwellings situated in a mobile home and manufactured dwelling park.

Â Â Â Â Â  (9) ÂPerson with a disabilityÂ means a person who has a physical or mental impairment that substantially limits one or more major life activities.

Â Â Â Â Â  (10) ÂTarget populationÂ means:

Â Â Â Â Â  (a) Elderly households; or

Â Â Â Â Â  (b) Persons with disabilities. [1977 c.485 Â§1; 1981 c.504 Â§1; 1981 c.695 Â§2; 1987 c.414 Â§14; 1989 c.224 Â§120; 1991 c.402 Â§3; 1991 c.739 Â§3; 1993 c.511 Â§1; 1995 c.79 Â§238; 1997 c.45 Â§1; 1999 c.59 Â§129; 2007 c.70 Â§258; 2007 c.607 Â§10]

(Elderly and Disabled Housing Bonds)

Â Â Â Â Â  456.519 General obligation bonds authorized. In order to provide funds for the purposes specified in Article XI-I(2) of the Oregon Constitution, including those specified in ORS 456.539, the Director of the Housing and Community Services Department may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. [1977 c.485 Â§2; 1981 c.660 Â§38; 1993 c.511 Â§2; 2007 c.783 Â§196]

Â Â Â Â Â  456.524 [1977 c.485 Â§3; 1979 c.327 Â§18; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.527 [1977 c.485 Â§4; 1979 c.327 Â§19; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.530 Willingness to make residential loans factor in selecting depositaries. Notwithstanding ORS 293.721 and 293.726 and subject to the provisions of any agreement with holders of bonds issued pursuant to ORS 456.519 or 456.524 (1979 Replacement Part), the Housing and Community Services Department may consider the willingness or commitment of a lending institution as defined in ORS 456.548 to make loans for residential housing as a factor in selecting depositaries and otherwise investing funds held under ORS 456.515 to 456.725 in or through such lending institutions. [1981 c.504 Â§3; 1995 c.79 Â§239]

Â Â Â Â Â  456.531 [1977 c.485 Â§5; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  456.535 Elderly and Disabled Housing Fund. The money realized from the sale of each issue of bonds shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated the Elderly and Disabled Housing Fund. Moneys in the Elderly and Disabled Housing Fund are continuously appropriated to the Housing and Community Services Department for the purpose of carrying out the provisions of ORS 456.515 to 456.725. Moneys in the fund may not be used for any other purpose, except that the moneys, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820 and the earnings from the investments shall be deposited into the Elderly and Disabled Housing Sinking Fund maintained under ORS 456.543. [1977 c.485 Â§6; 1981 c.695 Â§3; 1995 c.79 Â§240; 2005 c.755 Â§41]

Â Â Â Â Â  456.539 Administration of Elderly and Disabled Housing Fund; rules. (1) The Housing and Community Services Department shall be the agency for the State of
Oregon
for the administration of the Elderly and Disabled Housing Fund. Except as otherwise provided in ORS 456.515 to 456.725 the provisions of ORS 456.515 to 456.725 are applicable to the administration of the Elderly and Disabled Housing Fund.

Â Â Â Â Â  (2) The department is authorized to use the Elderly and Disabled Housing Fund to advance funds, by contract, grant, loan or otherwise, as provided by Article XI-I(2) of the Oregon Constitution to finance multifamily housing for elderly households, persons with disabilities and their family members and such other persons who reside therein as are necessary to maintain the housing or provide services or companionship for elderly households and persons with disabilities.

Â Â Â Â Â  (3) In carrying out the provisions specified in Article XI-I(2) of the Oregon Constitution, the department shall, with the concurrence of the State Housing Council, adopt criteria for approval of projects proposed by qualified housing sponsors to finance multifamily housing for the target population and their family members and such other persons who reside therein as are necessary to maintain the housing or provide services or companionship for elderly households and persons with disabilities. The criteria shall:

Â Â Â Â Â  (a) Assure that health, mental health and other supportive services as may be necessary to maintain elderly and disabled households living in the housing are available to the occupants onsite or in the community;

Â Â Â Â Â  (b) Give priority to members of the target populations; and

Â Â Â Â Â  (c) Allow occupancy by such family members or other persons as the department determines necessary to maintain the housing and provide services or companionship for elderly households and persons with disabilities.

Â Â Â Â Â  (4) The department shall:

Â Â Â Â Â  (a) Adopt criteria consistent with the maximum household income restrictions in ORS 456.620 (4) for approval of applications for financing the purchase by elderly households of ownership interests within a multifamily structure or facility.

Â Â Â Â Â  (b) Provide means for allocating funds to finance multifamily housing units for the target population and to establish limitations on the interest and fees to be charged on loans made by the department.

Â Â Â Â Â  (c) Adopt rules necessary for efficient administration of the Elderly and Disabled Housing Fund.

Â Â Â Â Â  (d) Adopt rules to assure that each of the target populations has access to a reasonable portion of the bond authority under ORS 456.515 to 456.725, and that a reasonable portion of the funds for elderly households is made available to finance the purchase by elderly households of ownership interests within multifamily housing structures or facilities.

Â Â Â Â Â  (5) Loans made by the department under this section for the interim construction financing of multifamily housing shall be subject to the provisions of ORS 456.717. [1977 c.485 Â§7; 1979 c.327 Â§20; 1981 c.504 Â§4; 1981 c.695 Â§4; 1993 c.1 Â§2; 1993 c.511 Â§3; 1995 c.79 Â§241; 2007 c.70 Â§259; 2007 c.607 Â§11]

Â Â Â Â Â  456.541 Project applications for housing serving persons with disabilities. The Housing and Community Services Department shall and the State Housing Council may consult generally with the Department of Human Services and such other persons as the council or Housing and Community Services Department may consider appropriate concerning project applications for housing for disabled households. The Housing and Community Services Department shall seek comment on such project applications concerning:

Â Â Â Â Â  (1) The need for and design of the project generally, considering the proposed location of the housing;

Â Â Â Â Â  (2) The means proposed for screening eligibility for occupancy to assure that priority will be given to members of the target populations of persons with disabilities; and

Â Â Â Â Â  (3) The adequacy of the provisions for assuring the availability of health, mental health and other supportive services necessary to maintain disabled households in the housing. [1981 c.695 Â§6; 1991 c.739 Â§10; 2001 c.900 Â§201; 2007 c.70 Â§260]

Â Â Â Â Â  456.543 Elderly and Disabled Housing Sinking Fund. (1) The Housing and Community Services Department shall maintain, with the State Treasurer, an Elderly and Disabled Housing Sinking Fund, separate and distinct from the General Fund. The Elderly and Disabled Housing Sinking Fund shall provide for the payment of the principal and interest upon bonds issued under authority of Article XI-I(2), Oregon Constitution, and ORS 456.515 to 456.725. Moneys in the sinking fund are continuously appropriated to the department for such purpose. Moneys in the Elderly and Disabled Housing Sinking Fund may be invested by the State Treasurer as provided by ORS 286A.025 and 293.701 to 293.820 or, with the approval of the State Treasurer, by the Director of the Housing and Community Services Department through a trustee. Investment earnings shall be credited to the Elderly and Disabled Housing Sinking Fund.

Â Â Â Â Â  (2) The Elderly and Disabled Housing Sinking Fund shall consist of:

Â Â Â Â Â  (a) All moneys received from contract or loan proceeds;

Â Â Â Â Â  (b) Bond reserves;

Â Â Â Â Â  (c) Other funds available for these purposes; and

Â Â Â Â Â  (d) If necessary, state ad valorem taxes provided by Article XI-I(2), Oregon Constitution, and by ORS 456.515 to 456.725.

Â Â Â Â Â  (3) The Elderly and Disabled Housing Sinking Fund shall not be used for any purpose other than that for which the fund was created provided, however, that amounts on deposit in the fund may be applied to the payment of operating and administrative expenses of the department, including bond issuance, administration and repayment costs, allocable to its elderly and disabled housing program under ORS 456.515 to 456.725, and for transfers under subsections (4) and (5) of this section. Should a balance remain therein after the purposes for which the fund was created have been fulfilled or after a reserve sufficient to meet all existing obligations and liabilities of the fund has been set aside, the surplus remaining may be transferred to the Elderly and Disabled Housing Fund at the direction of the department.

Â Â Â Â Â  (4) The Director of the Housing and Community Services Department may transfer moneys from the Elderly and Disabled Housing Sinking Fund, with the approval of the State Treasurer, for the purpose of financing multifamily housing for the elderly and persons with disabilities. The State Treasurer shall approve such request if:

Â Â Â Â Â  (a) The cash flow projection under ORS 286A.010 associated with the bonds shows that, for the term of the bonds outstanding at the time the director transfers the moneys, remaining moneys in the sinking fund, together with expected loan proceeds and fund earnings, will continue to be adequate to pay bond principal, interest and administrative costs; and

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds.

Â Â Â Â Â  (5) The director shall deposit loan prepayments in the Elderly and Disabled Housing Fund, and lend such prepayments for the purpose of financing multifamily housing for the elderly and persons with disabilities for a term not exceeding the term of the bonds associated with the loan that was prepaid, if the director determines that such a deposit and loan will not adversely affect the ability of the department to pay outstanding bonds. [1977 c.485 Â§8; 1979 c.327 Â§21; 1981 c.695 Â§7; 1991 c.357 Â§1; 1995 c.79 Â§242; 2005 c.755 Â§42; 2007 c.70 Â§261; 2007 c.783 Â§197]

Â Â Â Â Â  456.547 Assistance, grants and gifts to department for housing purposes. The Housing and Community Services Department may accept assistance, grants and gifts, in the form of money, land, services or any other thing of value from the United States or any of its agencies, or from other persons, for any of the purposes contemplated by Article XI-I(2) of the Oregon Constitution and by ORS 456.515 to 456.725 and ORS chapter 458. Unless enjoined by the terms and conditions of any such gift or grant, the department may convert the same or any of them into money through sale or other disposal thereof. [1977 c.485 Â§9; 1995 c.79 Â§243]

(Administration)

Â Â Â Â Â  456.548 Definitions for ORS 456.548 to 456.725. As used in ORS 456.548 to 456.725, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondsÂ means any bonds, as defined in ORS 286A.001, or any other evidence of indebtedness, issued under ORS 456.515 to 456.725 or issued in anticipation of bonds and payable from the proceeds of bonds issued.

Â Â Â Â Â  (2) ÂCapital reserve accountÂ or Âcapital reserve accountsÂ means one or more of the special trust accounts that may be established by the Housing and Community Services Department within the Housing Finance Fund.

Â Â Â Â Â  (3) ÂConsumer housing cooperativeÂ means a cooperative corporation formed under ORS chapter 62 and whose articles of incorporation provide, in addition to the other requirements of ORS chapter 62, that:

Â Â Â Â Â  (a) The consumer housing cooperative has been organized exclusively to provide housing facilities for persons and families of lower income and such social, recreational, commercial and communal facilities as may be incidental to such housing facilities.

Â Â Â Â Â  (b) All income and earnings of the consumer housing cooperative shall be used exclusively for consumer housing cooperative purposes and that no unreasonable part of the net income or net earnings of the cooperative shall inure to the benefit or profit of any private individual, firm, corporation, partnership or association.

Â Â Â Â Â  (c) The consumer housing cooperative is in no manner controlled or under the direction of or acting in the substantial interest of any private individual, firm, corporation, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any transaction therewith, except that such limitation shall apply to the members of the cooperative only to the extent provided by rules of the department.

Â Â Â Â Â  (d) The operations of the consumer housing cooperative may be supervised by the department and that the consumer housing cooperative shall enter into such agreements with the department as the department may require to provide regulation by the department of the planning, development and management of any housing project undertaken by the cooperative and the disposition of the property and other interests of the cooperative.

Â Â Â Â Â  (4) ÂDevelopment costsÂ means the costs that have been approved by the department as appropriate expenditures and includes, but is not limited to:

Â Â Â Â Â  (a) Payments for options to purchase property for the proposed housing project site, deposits on contracts of purchase, payments for the purchase of property as approved by the department, legal, organizational and marketing expenses including payment of attorney fees, managerial and clerical staff salaries, office rent and other incidental expenses, payment of fees for preliminary feasibility studies, advances for planning, engineering and architectural work;

Â Â Â Â Â  (b) Expenses for surveys as to need and market analyses; and

Â Â Â Â Â  (c) Such other expenses incurred by the qualified housing sponsor as the department may deem necessary under ORS 456.548 to 456.725.

Â Â Â Â Â  (5) ÂFederally insured securityÂ means an evidence of indebtedness insured or guaranteed as to repayment of principal and interest by the
United States
or an agency or instrumentality thereof.

Â Â Â Â Â  (6) ÂHousing developmentÂ means a development that contains housing units for persons or families of lower income and such other incidental elements of residential, commercial, recreational, industrial, communal or educational facilities as the department determines improve the quality of the development as it relates to housing for persons or families of lower income and the financial feasibility of the development.

Â Â Â Â Â  (7) ÂHousing finance bond declarationÂ means a written instrument signed by the Director of the Housing and Community Services Department and on file with and bearing the certificate of approval of the State Treasurer or the designee of the State Treasurer, and all housing finance bond declarations supplemental to that instrument.

Â Â Â Â Â  (8) ÂHousing Finance FundÂ means the Housing Finance Fund established in ORS 456.720 (1).

Â Â Â Â Â  (9) ÂLending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit unit maintaining an office in this state, or any insurance company authorized to do business in this state.

Â Â Â Â Â  (10) ÂLimited dividend housing sponsorÂ means a corporation, trust, partnership, association or other entity, or an individual that is a mortgagor.

Â Â Â Â Â  (11) ÂManufactured dwelling park nonprofit cooperativeÂ has the meaning given that term in ORS 62.803.

Â Â Â Â Â  (12) ÂManufactured housingÂ means a dwelling unit manufactured off-site having a minimum width of 10 feet and a minimum area of 400 square feet built on a permanent chassis and designed to be used for permanent residential occupancy whether or not on a permanent foundation, and that contains permanent eating, cooking, sleeping and sanitary facilities and meets such standards as the department determines, by rule, are reasonable to maintain the quality, safety and durability of the dwelling, the sanitary requirements of the communities in which they are located and the security of the loans that the department may finance for the purchase of the dwellings.

Â Â Â Â Â  (13) ÂNonprofit housing corporationÂ means an organization formed under ORS chapter 65 and whose articles of incorporation provide, in addition to the other requirements of ORS chapter 65, that:

Â Â Â Â Â  (a) The corporation has been organized exclusively to provide housing facilities for persons and families of lower income and such other social, recreational, commercial and communal facilities as may be incidental to such housing facilities.

Â Â Â Â Â  (b) All the income and earnings of the corporation shall be used exclusively for corporation purposes and that no part of the net income or net earnings of the corporation may inure to the benefit of any private individual, firm, corporation, partnership or association.

Â Â Â Â Â  (c) The corporation is in no manner controlled or under the direction or acting in the substantial interest of any private individual, firm, partnership or association seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in transactions therewith.

Â Â Â Â Â  (d) The operations of the corporation may be supervised by the department and that the corporation shall enter into such agreements with the department as the department may require to regulate the planning, development and management of any housing project undertaken by the corporation and the disposition of the property and other interests of the corporation.

Â Â Â Â Â  (14) ÂPerson of lower incomeÂ or Âfamily of lower incomeÂ means:

Â Â Â Â Â  (a) A person or family residing in this state whose income is not more than 80 percent of area median income, adjusted for family size, as determined by the State Housing Council based upon information from the United States Department of Housing and Urban Development;

Â Â Â Â Â  (b) A person or family residing in this state whose income, adjusted for family size, is below the level the Housing and Community Services Department has determined to be necessary in order to obtain in the open market decent, safe and sanitary housing, including the cost of utilities and taxes, for not more than 25 percent of the gross income of the person or family; or

Â Â Â Â Â  (c) Any person or family the department determines is appropriate to treat as a person of lower income or a family of lower income incidental to the accomplishment of department programs for persons and families of lower income described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (15) ÂProject costÂ or Âcosts of the projectÂ means the sum of all reasonable expenses incurred by a qualified housing sponsor in undertaking and completing a housing project approved by the department. ÂProject costsÂ or Âcosts of the projectÂ include but are not limited to the expenses incurred by a qualified housing sponsor for:

Â Â Â Â Â  (a) Studies and surveys;

Â Â Â Â Â  (b) Plans, specifications, architectural and engineering services;

Â Â Â Â Â  (c) Legal, organizational and other special services;

Â Â Â Â Â  (d) Financing, acquisition, demolition, construction, equipment and site development of new and rehabilitated housing units;

Â Â Â Â Â  (e) Movement of existing buildings to new sites; the cost of acquisition, or estimated fair market value, of land and other interests in real estate;

Â Â Â Â Â  (f) Rehabilitation, reconstruction, repair or remodeling of existing buildings;

Â Â Â Â Â  (g) Estimated carrying charges during construction and for a reasonable period thereafter;

Â Â Â Â Â  (h) Placement of tenants or occupants and relocation services in connection with the housing project;

Â Â Â Â Â  (i) Reasonable builderÂs or sponsorÂs profit and risk allowance; and

Â Â Â Â Â  (j) Development costs not otherwise included in this subsection.

Â Â Â Â Â  (16) ÂQualified housing sponsorÂ includes, subject to the approval of the department:

Â Â Â Â Â  (a) A consumer housing cooperative;

Â Â Â Â Â  (b) A limited dividend housing sponsor;

Â Â Â Â Â  (c) A nonprofit housing corporation;

Â Â Â Â Â  (d) A for-profit housing sponsor including, but not limited to, an individual operating in compliance with the criteria adopted by the department under ORS 456.620 (1);

Â Â Â Â Â  (e) A housing authority created by ORS 456.075;

Â Â Â Â Â  (f) An urban renewal agency created by ORS 457.035; and

Â Â Â Â Â  (g) Any city or county governing body or agency or department designated by the governing body.

Â Â Â Â Â  (17) ÂResidential housingÂ means a specific work or improvement within this state undertaken primarily to provide dwelling accommodations, including land development and acquisition, construction or rehabilitation of buildings and improvements thereto, for residential housing, and such other nonhousing facilities as may be incidental or appurtenant thereto and as the department determines improve the quality of the development as it relates to housing for persons or families of lower income and the financial feasibility of the development. ÂResidential housingÂ includes, but is not limited to, a specific work or improvement within this state undertaken to provide mobile home or manufactured dwelling parks as defined in ORS 446.003. As used in this subsection, Âland developmentÂ includes, but is not limited to, the improvement of streets and alleys and the construction of surface drains, sewers, curbing and sidewalks.

Â Â Â Â Â  (18) ÂResidential loanÂ means any of the following:

Â Â Â Â Â  (a) A loan that is for the acquisition, construction, improvement or rehabilitation of residential housing and, if the loan is for acquisition or construction of residential housing, that is secured by a first lien on real property located in the state and:

Â Â Â Â Â  (A) Improved by a newly constructed, existing or rehabilitated residential structure for persons or families of lower income; or

Â Â Â Â Â  (B) Unimproved if the proceeds of such loan shall be used for the erection of a residential structure thereon, whether or not such loan is insured or guaranteed by the United States or any instrumentality or agency thereof.

Â Â Â Â Â  (b) An insured or guaranteed loan for the acquisition of manufactured housing or for the acquisition of a lot described in ORS 92.840 by a manufactured dwelling park tenant.

Â Â Â Â Â  (c) A loan for the purchase of a proprietary lease and related cooperative shares in a housing cooperative formed under ORS chapter 62 secured by a security interest of first priority and a pledge or an assignment of proprietary leases and related cooperative shares.

Â Â Â Â Â  (19) ÂRevolving accountÂ means the Housing and Community Services Department Revolving Account created in ORS 456.574. [Formerly 456.615]

Â Â Â Â Â  456.550 Policy. (1) There exists in this state a seriously inadequate supply of and a pressing need for safe and sanitary dwelling accommodations within the financial means of persons and families of lower income, including but not limited to persons and families displaced by the clearing of slums and blighted areas or by other public programs;

Â Â Â Â Â  (2) Private lending institutions have been and will continue to be unable to provide necessary financial support for lower income housing and the resulting shortage of financing has been in whole or in part responsible for the shortage of lower income housing;

Â Â Â Â Â  (3) It is a valid public purpose to provide for the construction, rehabilitation, purchase, leasing and refinancing of housing for such persons and families who would otherwise be unable to obtain adequate dwelling accommodations which they could afford and to aid in the acquisition of land for present or future developments including such housing accommodations;

Â Â Â Â Â  (4) It is further found that the authority and powers conferred by ORS 456.548 to 456.725 and ORS chapter 458 upon the Housing and Community Services Department and the Director of the Housing and Community Services Department constitute a necessary public program and serve a valid public purpose;

Â Â Â Â Â  (5) To stimulate and increase the supply of housing for persons and families of lower income it is necessary that a central source of housing information, planning, educational services and technical assistance and a revolving fund be established. The Housing and Community Services Department shall be that central source in this state;

Â Â Â Â Â  (6) It is the policy of this state to increase the amount of and improve the condition of low and moderate income housing by investing in developing local capacity to build, rehabilitate and manage housing. A primary vehicle for building such capacity is the formation and expansion of community development corporations; and

Â Â Â Â Â  (7) In that the farmworkers in this state benefit the social and economic welfare of all of the people in Oregon by their unceasing efforts to bring a bountiful crop to market, the Legislative Assembly declares that it is the policy of this state to ensure adequate accommodations commensurate with the housing needs of OregonÂs farm workers that meet decent health, safety and welfare standards. To accomplish this objective in the interest of all of the people in this state, it is necessary that:

Â Â Â Â Â  (a) Every state and local government agency that has powers, functions or duties with respect to housing, land use or enforcing health, safety or welfare standards, under this or any other law, shall exercise its powers, functions or duties consistently with state policy and in a manner that will facilitate sustained progress in attaining the objectives established;

Â Â Â Â Â  (b) Every state and local government agency with jurisdiction over farmworker activities must make every effort to alleviate insanitary, unsafe and overcrowded accommodations;

Â Â Â Â Â  (c) Special efforts should be directed toward mitigating hazards to families and children; and

Â Â Â Â Â  (d) Accommodations must be designed to provide for the rights of free association to seasonal farmworkers. [1971 c.505 Â§1; 1973 c.828 Â§1; 1973 c.832 Â§3; 1975 c.154 Â§7; 1989 c.1030 Â§5; 1995 c.79 Â§244; 2001 c.625 Â§4]

Â Â Â Â Â  456.553 [1989 c.307 Â§1 (enacted in lieu of 456.554); repealed by 1991 c.739 Â§1 (456.555 enacted in lieu of 456.553)]

Â Â Â Â Â  456.554 [Formerly 456.560; 1987 c.414 Â§15; repealed by 1989 c.307 Â§2 (456.553 enacted in lieu of 456.554)]

Â Â Â Â Â  456.555 Housing and Community Services Department established; appointment of director; duties of housing council and community action directors; rules; fees. (1) The Housing and Community Services Department is established.

Â Â Â Â Â  (2) The department shall be under the supervision and control of a director who is responsible for the performance of the duties imposed upon the department. The Governor shall appoint the Director of the Housing and Community Services Department. The director shall hold office at the pleasure of the Governor. The person appointed as director shall be a person who, by training and experience, is well qualified to perform the duties of the office.

Â Â Â Â Â  (3) The director shall receive such salary as may be provided by law, or, if not so provided, as may be fixed by the Governor. In addition to the salary of the director, the director shall, subject to the limitations otherwise provided by law, be reimbursed for all expenses actually and necessarily incurred by the director in the performance of official duties.

Â Â Â Â Â  (4) The director may establish department divisions including but not limited to divisions for administration, housing programs and community services programs.

Â Â Â Â Â  (5) The State Housing Council shall:

Â Â Â Â Â  (a) With the advice of the director, set policy and approve or disapprove rules and standards for housing programs;

Â Â Â Â Â  (b) Approve or disapprove loans, grants and other funding award proposals under ORS 456.561; and

Â Â Â Â Â  (c) Carry out the provisions of ORS 456.571.

Â Â Â Â Â  (6) The Community Action Directors of Oregon shall advise the department and the council on community services programs as determined by the director and as set forth in ORS 458.505.

Â Â Â Â Â  (7) The director shall report regularly to the council to keep the council informed on progress made by the department in carrying out the departmentÂs responsibilities for housing programs.

Â Â Â Â Â  (8) The department may adopt rules to carry out the programs that the department is charged with administering, including, but not limited to, rules regarding:

Â Â Â Â Â  (a) Administration and enforcement.

Â Â Â Â Â  (b) Criteria for the granting of benefits.

Â Â Â Â Â  (c) The establishment of fees and charges.

Â Â Â Â Â  (d) The identification of housing programs and community services programs.

Â Â Â Â Â  (e) The distinguishing of housing programs from community services programs.

Â Â Â Â Â  (9) Subject to the approval of the council, the department shall establish by rule a threshold property purchase price above which a single-family home ownership loan proposed by the department requires council review and approval under ORS 456.561. In establishing or modifying a threshold property purchase price under this subsection, the department shall consider any maximum acquisition cost set forth in the Internal Revenue Code or federal rules and regulations implementing the code. [1991 c.739 Â§2 (enacted in lieu of 456.553); 1995 c.79 Â§245; 2005 c.74 Â§3; 2007 c.607 Â§12]

Â Â Â Â Â  456.559 Powers and duties of department. (1) The Housing and Community Services Department shall:

Â Â Â Â Â  (a) Maintain current housing data and information concerning available programs, status of funding, programs planned or undertaken which might conflict with, overlap, duplicate or supersede other planned or existing programs and call these to the attention of appropriate state agencies, governmental bodies and public or private housing sponsors.

Â Â Â Â Â  (b) Provide to appropriate state agencies, governmental bodies and public or private housing sponsors such advisory and educational services as will assist them in the development of housing plans and projects.

Â Â Â Â Â  (c) Subject to the approval of the State Housing Council, make noninterest bearing advances, in accordance with ORS 456.710 and the policies of the department to qualified nonprofit sponsors for development costs of housing projects until mortgage funds are released to repay the advances as provided in ORS 456.710.

Â Â Â Â Â  (d) Advise and assist appropriate state agencies, governmental bodies and public or private housing sponsors, cities and counties, in all programs and activities which are designed or might tend to fulfill the purposes of ORS 456.548 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (e) Encourage and assist in the planning, development, construction, rehabilitation and conservation of dwelling units for persons and families of lower income.

Â Â Â Â Â  (f) Be the central state department to apply for, receive and distribute, on behalf of appropriate state agencies, governmental bodies and public or private housing sponsors in the state, grants, gifts, contributions, loans, credits or assistance from the federal government or any other source for housing programs except when the donor, grantor, or lender of such funds specifically directs some other agency to administer them. Moneys received under this section shall be deposited with the State Treasurer in an account separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (g) For the purposes of acquiring moneys, credits or other assistance from any agency or instrumentality of the
United States
or from any public corporation chartered by the
United States
, comply with any applicable agreements or restrictions for the receipt of such assistance and become a member of any such association or public corporation chartered by the
United States
.

Â Â Â Â Â  (h) Assist individuals, appropriate state agencies, governmental bodies and public or private housing sponsors through a program which provides housing information, planning, educational services and technical assistance.

Â Â Â Â Â  (i) Comply with the requirements of ORS 443.225 in assisting in the development of any housing for residential care, training or treatment for persons with mental retardation, developmental disabilities or mental or emotional disturbances.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 456.625 (7), the department may not itself develop, construct, rehabilitate or conserve housing units; and neither the department nor any housing sponsor, including but not limited to any association, corporation, cooperative housing authority or urban renewal agency organized to provide housing and other facilities pursuant to ORS 456.548 to 456.725, may own, acquire, construct, purchase, lease, operate or maintain utility facilities, including facilities for the generation of electricity, for the distribution of gas and electricity, and for the conveyance of telephone and telegraph messages.

Â Â Â Â Â  (3) In accordance with the provisions of this section and with the advice of the council, the department shall establish statewide priorities for housing programs. State agencies shall coordinate their housing programs with the department. All state agencies intending to apply for federal funds for use in planning, developing or managing housing, or rendering assistance to governmental bodies or sponsors or individuals involved therein shall submit a description of the proposed activity to the department for review not less than 30 days prior to the intended date of submission of the application to the federal agency. The department shall determine whether the proposal would result in a program that would overlap, duplicate or conflict with any other housing program in the state. If the department finds overlapping or duplication or conflict, it shall recommend modifications in the application. The Oregon Department of Administrative Services shall consider these recommendations in making its decision to approve or disapprove the application. The department shall complete its review and forward its recommendations within 15 working days after receipt of the notification. Failure of the department to complete the review within that time shall constitute approval of the application by the department.

Â Â Â Â Â  (4) The director may participate in discussions and deliberations of the council. The director may suggest policies and rules to the council, including those necessary to stimulate and increase the supply of housing for persons and families of lower income. [Formerly 456.570; 1987 c.158 Â§86a; 1987 c.414 Â§15a; 1987 c.567 Â§1; 1989 c.307 Â§3; 1989 c.966 Â§50; 1991 c.739 Â§4; 1995 c.79 Â§246; 2007 c.70 Â§262]

Â Â Â Â Â  456.560 [1971 c.505 Â§2; renumbered 456.554]

Â Â Â Â Â  456.561 Loans, grants and funding awards; review. (1) The Housing and Community Services Department may effect loans, grants and other funding awards to accomplish department housing programs, subject to any requirement under this section for review and approval by the State Housing Council of proposals for loans, grants or other funding awards.

Â Â Â Â Â  (2) The department shall submit a loan, grant or other funding award proposal arising under ORS 456.515 to 456.725 programs to the council for review if the proposal is for:

Â Â Â Â Â  (a) A single-family home ownership loan on property that has a purchase price in excess of the threshold property purchase price established by rule under ORS 456.555 (9);

Â Â Â Â Â  (b) A housing loan other than a single-family home ownership loan, if the loan amount exceeds $100,000; or

Â Â Â Â Â  (c) A housing grant or other housing funding award, if the grant or funding award amount exceeds $100,000.

Â Â Â Â Â  (3) The council shall review each loan, grant or other funding award proposal submitted by the department under this section and approve or disapprove the loan, grant or other funding award proposal.

Â Â Â Â Â  (4) Council review of loan, grant or other funding award proposals under this section shall be held at a public hearing of the council. The council meeting notice required by ORS 192.640 shall include notice of the loan, grant or other funding award proposal review, the names of the applicants and the subject of the loan, grant or funding award proposal. The council shall provide notice of a loan, grant or other funding award proposal review to the loan, grant or other funding award applicant not less than five days before the review hearing. [2005 c.74 Â§2]

Â Â Â Â Â  Note: 456.561 was added to and made a part of 456.515 to 456.725 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.562 Department intellectual property; fees. (1) As used in this section:

Â Â Â Â Â  (a) ÂIntellectual propertyÂ means computer programs, software, software tools and data.

Â Â Â Â Â  (b) ÂPersonÂ means a person as defined in ORS 174.100, a federal, state or local government body, a Native American tribe or an agent or representative of a tribe.

Â Â Â Â Â  (2) Subject to any superior patent rights or copyrights, the Housing and Community Services Department may license, share or otherwise provide for the use by a person of intellectual property acquired or developed by the department.

Â Â Â Â Â  (3) Except as provided in this subsection, the department may charge reasonable fees for licensing, sharing or otherwise providing for the use of intellectual property under subsection (2) of this section. The department may not charge a fee under this subsection to a federal, state or local government body. Moneys from the fees are continuously appropriated to the department for the purpose of acquiring, developing or providing for the use of intellectual property.

Â Â Â Â Â  (4) The department may take actions that the department deems necessary and appropriate to carry out the authority granted under this section, including but not limited to applying for patents or copyright registration to perfect or preserve the departmentÂs rights in intellectual property.

Â Â Â Â Â  (5) ORS 291.042 does not apply to intellectual property or fees described in this section. [2003 c.605 Â§1]

Â Â Â Â Â  Note: 456.562 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.563 [Formerly 456.580; repealed by 1989 c.307 Â§8]

Â Â Â Â Â  456.565 Powers of director. The Director of the Housing and Community Services Department, in addition to the directorÂs other powers, shall have the power, subject to the applicable provisions of the State Personnel Relations Law, to appoint all subordinate officers and employees of the Housing and Community Services Department and prescribe their duties and fix their compensation. [1991 c.739 Â§13]

Â Â Â Â Â  456.567 State Housing Council; appointment; term; officers; compensation; staff; budget duties. (1) The State Housing Council is established. The council shall consist of seven members appointed by the Governor subject to confirmation by the Senate under ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to be immediately effective for the unexpired term.

Â Â Â Â Â  (3) The Governor shall appoint the chairperson of the council.

Â Â Â Â Â  (4) The members of the council are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (5) The Director of the Housing and Community Services Department shall provide clerical and other necessary support services to the council.

Â Â Â Â Â  (6) The council shall advise the Housing and Community Services Department regarding the departmentÂs biennial budget proposal prior to its submittal to the Oregon Department of Administrative Services. The councilÂs budget advice shall be limited to personnel, materials and services, and capital outlay items necessary to implement housing programs. [Formerly 456.590; 1987 c.414 Â§16; 1989 c.307 Â§4; 1991 c.739 Â§5]

Â Â Â Â Â  456.569 Authority of Housing and Community Services Department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Housing and Community Services Department may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor, vendor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (b) In which the person has access to information that state or federal laws, rules or regulations prohibit disclosing or define as confidential;

Â Â Â Â Â  (c) That has payroll functions or in which the person has responsibility for receiving, receipting or depositing money or negotiable instruments, for billing, collections or other financial transactions or for purchasing or selling property or has access to property held in trust or to private property in the temporary custody of the state;

Â Â Â Â Â  (d) That has mailroom duties as a primary duty or job function;

Â Â Â Â Â  (e) In which the person has responsibility for auditing the department or other business entities;

Â Â Â Â Â  (f) That has personnel or human resources functions as a primary responsibility;

Â Â Â Â Â  (g) In which the person has access to Social Security numbers, dates of birth or criminal background information of employees or members of the public; or

Â Â Â Â Â  (h) In which the person has access to tax or financial information about individuals or business entities or processes tax credits. [2007 c.619 Â§7]

Â Â Â Â Â  Note: 456.569 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.570 [1971 c.505 Â§Â§4,5; 1973 c.828 Â§2; 1973 c.832 Â§4; 1979 c.327 Â§28; renumbered 456.559]

Â Â Â Â Â  456.571 Powers and duties of council. (1) The State Housing Council shall, with the advice of the Director of the Housing and Community Services Department, develop policies to aid in stimulating and increasing the supply of housing for persons and families of lower income.

Â Â Â Â Â  (2) The council shall make special effort to respond to both private and public actions that may raise the cost of the housing supply in the open market, as the open market is the source of housing for the preponderance of lower income households.

Â Â Â Â Â  (3) The council is responsible for studying and commenting upon, and advising, the department, Governor, Legislative Assembly, other state agencies and local governments concerning local, state and federal legislation or rules that affect the cost and supply of housing, both before and after the legislation and rules are enacted. For purposes of this subsection, Âlegislation or rules that affect the cost and supply of housingÂ includes but is not limited to legislation or rules that would:

Â Â Â Â Â  (a) Provide financing for the construction or rehabilitation of housing;

Â Â Â Â Â  (b) Subsidize new or existing housing costs for lower income households by income support, tax credit, or support service methods;

Â Â Â Â Â  (c) Regulate the division of land;

Â Â Â Â Â  (d) Regulate the use of land;

Â Â Â Â Â  (e) Regulate building construction standards;

Â Â Â Â Â  (f) Regulate fees and charges for inspection services, permits, or professional services related to housing;

Â Â Â Â Â  (g) Encourage alternatives that increase housing choices;

Â Â Â Â Â  (h) Create or avert overlapping jurisdictional functions and the concomitant increased costs that are reflected in housing prices;

Â Â Â Â Â  (i) Create or avoid conflicting state and federal regulations that deprive lower income households of assistance; and

Â Â Â Â Â  (j) Help or hinder compliance with the housing goals established by the Land Conservation and Development Commission under ORS 197.240.

Â Â Â Â Â  (4) The council, with the approval of the Governor, may initiate legal proceedings in the name of the council to further the councilÂs purposes under this section.

Â Â Â Â Â  (5) The council shall exercise the responsibilities and powers of the council in a manner that expedites the acquisition, construction, improvement or rehabilitation of housing. [Formerly 456.600; 1989 c.307 Â§5; 1991 c.62 Â§2; 1991 c.739 Â§6; 1995 c.279 Â§1; 1999 c.1074 Â§2; 2005 c.74 Â§4; 2007 c.607 Â§13]

Â Â Â Â Â  456.572 State housing plan; contents; annual update. (1) The Housing and Community Services Department shall develop a comprehensive state plan for responding to the needs of very low income, low income and moderate income Oregonians for housing and services, with the goal of providing affordable housing. The Housing and Community Services Department shall insure that the development, annual updating and implementation of this plan involve substantial interagency coordination among appropriate federal, state and local entities.

Â Â Â Â Â  (2) The state housing plan shall contain, at a minimum:

Â Â Â Â Â  (a) Information on market and inventory conditions including, but not limited to, population trends, household composition, housing conditions and an inventory of assisted housing and public housing;

Â Â Â Â Â  (b) A needs assessment that summarizes data on the housing needs of homeless and income-eligible families and includes a five-year projection;

Â Â Â Â Â  (c) Strategies for a five-year period based upon a review of need and conditions including, but not limited to, investment priorities, local and state policies, local institutional structure and local activities for public housing resident management and ownership;

Â Â Â Â Â  (d) A review of resources including, but not limited to, private, federal and nonfederal resources, tax credits and a summary table of anticipated funding from each federal program and any state or local resources available to meet matching requirements;

Â Â Â Â Â  (e) A plan for coordination of resources reviewed under paragraph (d) of this subsection; and

Â Â Â Â Â  (f) An implementation program translating the five-year strategy and resource review into plans and goals for the number of families to be assisted each year, specifying plans for homeless assistance and setting forth details on monitoring, fair housing and relocation.

Â Â Â Â Â  (3) Before issuing the state housing plan, and before each annual update of that plan, the Housing and Community Services Department shall hold at least one public hearing to receive comments from public and private interests. [1991 c.600 Â§3]

Â Â Â Â Â  456.574 Housing and Community Services Department Revolving Account; use of moneys; appropriation. (1) There is created in the General Fund of the State Treasury the Housing and Community Services Department Revolving Account. All moneys deposited in the account are continuously appropriated for the purposes of carrying out the programs which the Housing and Community Services Department is charged with administering subject to limitations otherwise prescribed by law.

Â Â Â Â Â  (2) The Housing and Community Services Department may transfer to the Housing and Community Services Department Revolving Account amounts not to exceed $250,000 from funds available to the department. Such funds hereby are continuously appropriated for:

Â Â Â Â Â  (a) The making of advances under ORS 456.559 (1)(c) or 456.710; and

Â Â Â Â Â  (b) The use by the department in the payment of expenses incurred by the department in carrying out ORS 456.548 to 456.725; however, any such funds expended by the department under this paragraph shall be repaid by the department into the revolving account from the fees and charges collected under ORS 456.625 (3) and from any other moneys available for such repayment in accordance with ORS 456.548 to 456.725. [Formerly 456.610; 1987 c.414 Â§17; 1991 c.62 Â§3; 1991 c.739 Â§12; 1993 c.793 Â§1; 1995 c.79 Â§247]

Â Â Â Â Â  456.576 Self-Sufficiency Housing Fund. (1) The Housing and Community Services Department Self-Sufficiency Housing Fund is established separate and distinct from the General Fund. Interest earned by the Housing and Community Services Department Self-Sufficiency Housing Fund shall be credited to the fund.

Â Â Â Â Â  (2) Net proceeds of lottery bonds issued pursuant to section 4, chapter 746, Oregon Laws 2007, shall be deposited into the Housing and Community Services Department Self-Sufficiency Housing Fund. Moneys in the fund are continuously appropriated to the Housing and Community Services Department for providing housing to populations at risk of homelessness. [2007 c.746 Â§5]

Â Â Â Â Â  Note: 456.576 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.578 Use of funds; petty cash fund. (1) Subject to other applicable laws and agreements entered into with bondholders, amounts received by, or appropriated to, the Housing and Community Services Department may be applied to funds and accounts as the Director of the Housing and Community Services Department determines necessary or appropriate for the payment of expenses of programs administered by the department and to provide reserves against losses and security for bonds. All amounts deposited in the funds or accounts administered by the department under ORS 456.515 to 456.725 and ORS chapter 458, are continuously appropriated for the purposes of ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (2) The Housing and Community Services Department may establish and maintain a petty cash fund, in an amount not to exceed $300, for the purpose of paying minor incidental expenses in the administration of the department. [1979 c.327 Â§25; subsection (2) enacted as 1993 c.512 Â§7; 1995 c.79 Â§248; 2001 c.738 Â§5]

Â Â Â Â Â  456.579 Mobile Home Parks Purchase Account; restrictions; other funds. (1) There is established separate and distinct from the General Fund an account to be known as the Mobile Home Parks Purchase Account. Except as otherwise provided by law, all moneys appropriated or credited to the Mobile Home Parks Purchase Account are appropriated continuously for and shall be used by the Director of the Housing and Community Services Department for the purpose of carrying out the duties and responsibilities imposed upon the Housing and Community Services Department under ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003 and 456.581 and this section. Interest earned on the account shall be credited to the account.

Â Â Â Â Â  (2) Except for loans provided in ORS 90.840, the account described in subsection (1) of this section shall not be connected to or commingled in any way with the funds described in ORS 456.720.

Â Â Â Â Â  (3) For the purpose of carrying out the provisions of ORS 90.100, 90.630, 90.760, 90.800 to 90.840, 308.905, 446.003 and 456.581 and this section, the Housing and Community Services Department may seek funds from sources other than that described in ORS 308.905 (1). Such funds shall be credited to the Mobile Home Parks Purchase Account. [1989 c.919 Â§4; 1995 c.559 Â§55; 2007 c.217 Â§4]

Â Â Â Â Â  456.580 [1971 c.505 Â§3; 1979 c.327 Â§1; renumbered 456.563]

Â Â Â Â Â  456.581 Mobile Home Parks Purchase Account; use; rules. The Mobile Home Parks Purchase Account established in ORS 456.579 shall be used by the Housing and Community Services Department to provide:

Â Â Â Â Â  (1) Technical assistance to tenantsÂ associations, manufactured dwelling park nonprofit cooperatives and tenantsÂ association supported nonprofit organizations and to facility purchase associations, as defined in ORS 90.100, and to help tenants in activities related to the purchase or preservation of a mobile home park or manufactured dwelling park by a tenantsÂ association, manufactured dwelling park nonprofit cooperative, tenantsÂ association supported nonprofit organization or facility purchase association.

Â Â Â Â Â  (2) By rule, loans for initial costs for purchasing a mobile home park or manufactured dwelling park that the department determines has a significant percentage of residents who are persons of lower income. Loans provided under this section may be made only if the department is of the opinion that the purchase is economically feasible and only to:

Â Â Â Â Â  (a) A tenantsÂ association, manufactured dwelling park nonprofit cooperative or a tenantsÂ association supported nonprofit organization; or

Â Â Â Â Â  (b) A facility purchase association established pursuant to ORS 90.815 that includes more than 50 percent of the tenants residing in the park. [1989 c.919 Â§2; 1999 c.222 Â§3; 2007 c.607 Â§14]

Â Â Â Â Â  456.582 Prohibited acts; civil penalty. (1) No person, either personally or by an agent, shall:

Â Â Â Â Â  (a) Make any material omission or false statement in the application for a single-family residential loan financed by the Housing and Community Services Department; or

Â Â Â Â Â  (b) Sell, rent or fail to occupy as a primary residence a single-family residence subject to an outstanding residential loan financed by the Housing and Community Services Department without the express written permission of the Housing and Community Services Department.

Â Â Â Â Â  (2) In addition to any other penalties provided by law and in addition to any other powers of the Director of the Housing and Community Services Department, the director may impose a civil penalty for violation of any of the provisions of subsection (1) of this section. No civil penalty shall exceed $5,000 per violation.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) All penalties recovered shall be paid into the Housing Finance Fund established under ORS 456.720. [1979 c.327 Â§Â§23,24; 1989 c.706 Â§16; 1991 c.734 Â§31]

Â Â Â Â Â  456.585 Farmworker housing information. The Housing and Community Services Department shall serve as the primary state agency for farmworker housing information. The department shall perform the following duties related to farmworker housing information:

Â Â Â Â Â  (1) Develop an information center for farmworker housing financing information. The department shall consult with private organizations and the Farmworker Housing Facilitation Team established pursuant to subsection (3) of this section in developing and operating the information center. The information center shall include provision for access by the Internet.

Â Â Â Â Â  (2) To the extent practicable, simplify the application process for funding farmworker housing projects.

Â Â Â Â Â  (3) Establish a Farmworker Housing Facilitation Team to provide an ongoing discussion forum for state and local government agencies that are involved with farmworker housing. Team members shall include the Housing and Community Services Department, the Occupational Safety and Health Division, the State Department of Agriculture, the Department of Land Conservation and Development, the Employment Department and the Oregon State University Extension Service. The Housing and Community Services Department shall also invite Rural Development and the Farm Service Agency of the United States Department of Agriculture, the United States Department of Labor, local planning agencies and other interested persons to be members of the team.

Â Â Â Â Â  (4) Ensure that homeowner assistance programs engage in outreach efforts to contact farmworkers.

Â Â Â Â Â  (5) Promote the establishment and use of individual development accounts by farmworkers and others.

Â Â Â Â Â  (6) Use a statewide map of crop diversity to determine housing needs, and facilitate the development of farmworker housing in appropriate locations.

Â Â Â Â Â  (7) Look at creative ways to provide housing, including but not limited to time-share housing, cooperative housing, mobile and portable housing and modular housing.

Â Â Â Â Â  (8) Work with private businesses, state agencies and nonprofit organizations to maximize the development of farmworker housing.

Â Â Â Â Â  (9) To the extent practicable, refer housing-based conflicts to dispute resolution processes. [2001 c.625 Â§1; 2007 c.71 Â§141]

Â Â Â Â Â  Note: 456.585 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.587 Electricity Public Purpose Charge Fund; Low-Income Electric Bill Payment Assistance Fund. (1) The Housing and Community Services Department Electricity Public Purpose Charge Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Housing and Community Services Department Electricity Public Purpose Charge Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Housing and Community Services Department to be used for purposes specified in ORS 757.612 (3)(b)(D).

Â Â Â Â Â  (2) The Housing and Community Services Department Low-Income Electric Bill Payment Assistance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned by the Housing and Community Services Department Low-Income Electric Bill Payment Assistance Fund shall be credited to the fund. Moneys in the fund are continuously appropriated to the Housing and Community Services Department for purposes described in ORS 757.612 (7). [2007 c.217 Â§8]

Â Â Â Â Â  Note: 456.587 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(
Portland
Single-Family Housing)

Â Â Â Â Â  456.589 Legislative findings. The Legislative Assembly finds that cities with a population of 300,000 or more suffer from a lack of available mortgage financing for the purchase of single-family homes in the core and inner areas of those cities. There is a need for low-cost mortgage financing for single-family home purchasers in order to prevent urban decay and blight and to promote the economic well being of those core and inner areas. [1979 c.327 Â§30]

Â Â Â Â Â  456.590 [1971 c.505 Â§6; 1979 c.327 Â§2; renumbered 456.567]

Â Â Â Â Â  456.593 Use of bonds for single-family home loans in
Portland
; amount; income and area limits; fees and charges. (1) As used in this section, unless the context requires otherwise, ÂcityÂ means any city with a population of 300,000 or more.

Â Â Â Â Â  (2) Notwithstanding any of the provisions of ORS 456.548 to 456.725 to the contrary:

Â Â Â Â Â  (a) Of the $2.5 billion bond authorization under ORS 456.661, the aggregate principal amount of not to exceed $30 million is to be made available exclusively for making or participating in making residential loans for detached single-family homes, including lots described in ORS 92.840, in any city.

Â Â Â Â Â  (b) The bonds under paragraph (a) of this subsection may be sold as a part of the Housing and Community Services DepartmentÂs overall nongeneral obligation bond issues under ORS 456.548 to 456.725, or separate issues totaling no more than $30 million in an aggregate principal amount may be sold by the department as required and requested by a city. The bonds need not be identified by individual loans or transactions but may include any number of individual loans or transactions or purposes within any single issue.

Â Â Â Â Â  (c) The department may use moneys received under paragraph (b) of this subsection to purchase, service, sell and make commitments to purchase, service and sell residential loans meeting all of the requirements of this paragraph. The loans must be:

Â Â Â Â Â  (A) Originated by private lending institutions or any individual or organization authorized by law to make those loans, for residential housing;

Â Â Â Â Â  (B) For owner-occupied detached single-family housing, which may include but is not limited to lots described in ORS 92.840;

Â Â Â Â Â  (C) For properties located within an area of a city where the median income is below the cityÂs median family income; and

Â Â Â Â Â  (D) To persons whose annual income for the current and the immediately preceding year does not exceed 105 percent of the prevailing median income for families within that city.

Â Â Â Â Â  (d) Areas eligible under paragraph (c) of this subsection shall be identified by ordinance of the governing body of that city. That city shall have sole discretion to designate one or more of those areas, and the proportionate or approximate actual amount of single-family residential loans to be made in those areas.

Â Â Â Â Â  (e) Fees or charges pursuant to ORS 456.625 (3) shall be assessed or collected in connection with, or for, any loan, advance, insurance, loan commitments or servicing, by the department under this section only after consultation with the city. [1979 c.327 Â§Â§31,32; 1981 c.504 Â§5; 1995 c.79 Â§249; 1999 c.698 Â§1; 2003 c.743 Â§1; 2005 c.643 Â§1; 2007 c.607 Â§15]

Â Â Â Â Â  456.600 [1971 c.505 Â§7; 1977 c.98 Â§1; 1979 c.327 Â§17; renumbered 456.571]

(Mortgage Credit Certificates)

Â Â Â Â Â  456.605 Mortgage credit certificate program. (1) The Housing and Community Services Department may establish and implement mortgage credit certificate programs to make available income tax credits for indebtedness incurred on acquisition, improvement or rehabilitation of a principal residence. Under this program, the department may issue tax credit certificates to persons and families with incomes equal to or lower than the median family income as calculated under ORS 456.620 (4).

Â Â Â Â Â  (2) If the department elects to issue federal income tax credit certificates, the director shall certify that each mortgage credit certificate program meets the requirements of Section 25 of the Internal Revenue Code as amended and in effect on December 31, 1996. The department shall make the determination of the amount of qualified mortgage bonds that will not be issued so as to allow the issuance of mortgage credit certificates.

Â Â Â Â Â  (3) If the Director of the Housing and Community Services Department determines that the mortgage credit certificate program is not effective with the median family income limitation established in subsection (1) of this section, the director may issue tax credit certificates to persons and families with incomes up to a percent of median family income determined appropriate by the Emergency Board, if the person or families otherwise qualify for the program. [1985 c.501 Â§2; 1995 c.556 Â§44; 1997 c.839 Â§67]

Â Â Â Â Â  456.610 [1971 c.505 Â§10; 1973 c.828 Â§28; 1979 c.327 Â§3; renumbered 456.574]

(Financing of Low-Income Housing)

Â Â Â Â Â  456.612 Declaration of financing purpose. The Legislative Assembly finds and declares that the primary purpose of financing by the Housing and Community Services Department is to provide affordable housing for persons and families of lower income. [2001 c.738 Â§1; 2007 c.607 Â§16]

Â Â Â Â Â  Note: 456.612 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.615 [1973 c.828 Â§4; 1975 c.154 Â§1; 1979 c.60 Â§1; 1979 c.327 Â§4; 1981 c.504 Â§6; 1981 c.691 Â§1; 1987 c.414 Â§18; 1991 c.738 Â§1; 1991 c.739 Â§9; 1995 c.79 Â§250; 1997 c.302 Â§1; 2001 c.738 Â§2; 2003 c.743 Â§2; 2007 c.607 Â§17; 2007 c.783 Â§232e; renumbered 456.548 in 2007]

Â Â Â Â Â  456.620 Duties of department in carrying out housing programs. In carrying out housing programs, the Housing and Community Services Department shall:

Â Â Â Â Â  (1) With the approval of the State Housing Council, adopt standards for the planning, development and management of housing projects for which qualified housing sponsors receive all or a portion of any required financing under ORS 456.548 to 456.725, for audits and inspections to determine compliance with such standards and adopt criteria for the approval of qualified housing sponsors under ORS 456.548 to 456.725.

Â Â Â Â Â  (2) Adopt criteria for the approval of qualified housing sponsors in ORS 456.548 to 456.725.

Â Â Â Â Â  (3) Enter into agreements with qualified housing sponsors to regulate the planning, development and management of housing projects constructed with the assistance of the department under ORS 456.548 to 456.725.

Â Â Â Â Â  (4) With the approval of the council, establish maximum household income limits for all or a portion of the units in housing projects, housing developments or other residential housing financed in whole or in part by the department. A maximum of one-third of the units in a housing project, housing development or other residential housing financed by the department may be rented to households with an income level exceeding 120 percent of the median family income level, as determined by the department. If the income level in any unit exceeds 120 percent of the median family income, the department shall, to the extent practicable, require that the project, development or other housing financed by the department have a percentage of low income units that is higher than the minimum percentages established in ORS 456.120 (19) for projects financed by local housing authorities or income limitations that are lower than the limits described in ORS 456.120 (19) or a combination thereof. Income limits for department programs administered on a statewide basis may be established by reference to the median family or personal income in the state, or in various regions in the state, as determined by the department. This subsection does not restrict the acquisition of manufactured dwelling parks.

Â Â Â Â Â  (5) With the approval of the council, ensure that financing is provided in the departmentÂs programs for manufactured housing and for the purchase of lots described in ORS 92.840 by manufactured dwelling park tenants. [1973 c.828 Â§5; 1979 c.60 Â§2; 1979 c.327 Â§5; 1985 c.501 Â§4; 1991 c.739 Â§11; 1993 c.511 Â§4; 1995 c.79 Â§251; 1995 c.735 Â§1; 2001 c.738 Â§3; 2003 c.743 Â§3]

Â Â Â Â Â  456.623 Project funding notification registry. (1) The Housing and Community Services Department shall establish a registry system for persons requesting to be notified when department-proposed funding awards are contemplated for multifamily housing projects.

Â Â Â Â Â  (2) Any person may register with the department to receive the notification described in subsection (1) of this section. A person may request notification for multifamily housing projects on a statewide basis or may limit the request to projects within specific areas of the state as identified by the department. The department may charge a reasonable fee for the registration.

Â Â Â Â Â  (3) If the department proposes funding for a multifamily housing project, the department shall send written notice of the funding proposal to all persons who are at that time registered to receive the notice under this section. The department may send notice to persons the department believes may be interested but who are not registered to receive notice. The department shall not proceed with awarding funding for a multifamily housing project prior to the 30th day after the sending of notice to all persons entitled under this subsection to notice of the funding proposal.

Â Â Â Â Â  (4) Notice sent under this section shall be limited to stating the deadline for filing comments and the type of housing, number of units, sponsor and location of the proposed project. The notice shall not include any information made exempt from public disclosure under ORS 192.502 (24).

Â Â Â Â Â  (5) During the period after the department proposes funding for a multifamily housing project and prior to the department proceeding with awarding the funding, any interested person may file comments regarding the project with the department.

Â Â Â Â Â  (6) At the discretion of the Director of the Housing and Community Services Department, the department may conduct a market study or take other actions in response to comments filed in regard to multifamily housing projects proposed for funding.

Â Â Â Â Â  (7) Subsections (3), (5) and (6) of this section apply only to multifamily housing project funding for construction, acquisition or rehabilitation loans, grants or tax program awards that otherwise do not include an independently prepared, project-specific market study as part of the department review, approval or underwriting process.

Â Â Â Â Â  (8) As used in this section, Âhousing projectÂ has the meaning given that term in ORS 456.065. [1999 c.471 Â§1; 2007 c.152 Â§4]

Â Â Â Â Â  Note: 456.623 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 456 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  456.625 Powers of department; status of terms of project use contained in recorded instruments. The Housing and Community Services Department may:

Â Â Â Â Â  (1) Undertake and carry out studies and analyses of housing needs within the state and ways of meeting such needs and make the results of such studies and analyses available to the public, qualified housing sponsors and the private housing sector.

Â Â Â Â Â  (2) Prepare proposals on measures it considers necessary to address administration, housing programs or community services programs.

Â Â Â Â Â  (3) With the approval of the State Housing Council, assess fees, charges or interest in connection with housing programs.

Â Â Â Â Â  (4) Encourage community organizations to assist in initiating housing projects for persons and families of lower income.

Â Â Â Â Â  (5) Encourage the salvage of usable housing scheduled for demolition or dislocation because of highway, school, urban renewal or other public projects by seeking authority for the public agencies involved in such programs to use the funds provided for the demolition or relocation of such buildings to enable qualified housing sponsors to relocate and rehabilitate such buildings for use by persons and families of lower income.

Â Â Â Â Â  (6) Encourage research and demonstration projects to develop techniques and methods for increasing the supply of adequate, decent, safe and sanitary housing for persons and families of lower income.

Â Â Â Â Â  (7) Make or participate in the making of residential loans to qualified individuals or housing sponsors to provide for the acquisition, construction, improvement, rehabilitation or permanent financing of residential housing or housing development; undertake commitments to make residential loans; purchase and sell residential loans at public or private sale; modify or alter such mortgages or loans; foreclose on any such mortgage or security interest or commence any action to protect or enforce any right conferred upon the department by any law, mortgage, security, agreement, contract or other agreement and to bid for and purchase property that is subject to such mortgage or security interest at any foreclosure or other sale; acquire or take possession of any such property and complete, administer, conserve, improve and otherwise use the property to accomplish the departmentÂs purposes, pay the principal and interest on any obligations incurred in connection with such property and dispose of such property in such manner as the department determines necessary to protect its interests under ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (8) Unless specifically exempted by the State Treasurer, deposit with the State Treasurer any funds held in reserve or sinking funds under ORS 456.515 to 456.725 and ORS chapter 458 and any other moneys not required for immediate use or disbursement by the department, subject to the provisions of any agreement with holders of bonds entered into prior to October 15, 1983.

Â Â Â Â Â  (9) Advise and assist in the creation of any nonprofit housing corporation, consumer housing cooperative or limited dividend housing sponsor and give approval of the articles of incorporation and bylaws of any such organization in carrying out ORS 456.515 to 456.725.

Â Â Â Â Â  (10) Cooperate with and exchange services, personnel and information with any federal, state or local governmental agency.

Â Â Â Â Â  (11) With the approval of the State Treasurer, contract for the services of and consultation with trustees, investment and financial advisors, paying agents, remarketing agents and other professional persons or organizations in carrying out ORS 456.515 to 456.725 and ORS chapter 458.

Â Â Â Â Â  (12) Contract for, act on or perform any other duties that the department considers necessary or appropriate to carry out housing programs and community services programs.

Â Â Â Â Â  (13) Purchase, service, sell and make commitments to purchase, service and sell residential loans to the extent permitted by ORS 456.635 and 456.640 (1) to (3).

Â Â Â Â Â  (14) Initiate or assist appropriate state agencies, governmental bodies and public or private housing sponsors in the development, construction, acquisition, ownership, leasing, rehabilitation or management of housing to carry out the purposes of ORS 456.515 to 456.725 and ORS chapter 458 where such housing is not otherwise affordable or available in the area.

Â Â Â Â Â  (15) Execute and record written instruments that contain terms, including but not limited to restrictive covenants or equitable servitudes, pertaining to the use and enjoyment of housing projects. Notwithstanding any other provision of law, the executed instruments shall constitute and create restrictive covenants affecting and running with the property according to the terms of the instruments when recorded in the records of the county where the property is located. County clerks shall accept the instruments for recording when presented by or on behalf of the department.

Â Â Â Â Â  (16) Subject to the provisions of any agreement then existing with bondholders, make available funds by contract, grant, loan or otherwise, including loan guarantees, insurance or other financial leveraging techniques, from moneys made available by the department to carry out the purposes of ORS 456.515 to 456.725, if such moneys are not needed for the operations of the department or otherwise determined by the director to be a necessary or prudent reserve. [1973 c.828 Â§6; 1975 c.154 Â§8; 1979 c.60 Â§3; 1979 c.327 Â§6; 1981 c.504 Â§7; 1981 c.691 Â§2; 1983 c.519 Â§2; 1985 c.501 Â§3; 1987 c.567 Â§2; 1989 c.307 Â§6; 1991 c.739 Â§7; 1995 c.79 Â§252; 1999 c.1074 Â§3; 2001 c.738 Â§4; 2007 c.607 Â§18; 2007 c.783 Â§199]

Â Â Â Â Â  456.627 Legislative finding on availability of single-family residential loans. Notwithstanding the provisions of ORS 456.625 (7), the Housing and Community Services Department shall not make any single-family residential loan directly to any individual unless the Legislative Assembly or Emergency Board finds that private lending institutions are unwilling or unable to participate in the departmentÂs single-family residential loan programs or portions of those programs under ORS 456.548 to 456.725. [1981 c.504 Â§12; 1995 c.79 Â§253]

Â Â Â Â Â  456.630 Services to qualified sponsors and institutions. The Housing and Community Services Department may provide qualified housing sponsors and lending institutions with advisory, consultative training and educational services as necessary to assist those sponsors. For purposes of this section, advisory and other services include, but are not limited to:

Â Â Â Â Â  (1) Technical and professional planning assistance;

Â Â Â Â Â  (2) Technical assistance for forming and operating manufactured dwelling park nonprofit cooperatives;

Â Â Â Â Â  (3) Preparation and promulgation of organizational planning and development guidelines;

Â Â Â Â Â  (4) Consultation services;

Â Â Â Â Â  (5) Training courses, seminars and lectures; and

Â Â Â Â Â  (6) Other services or materials for assistance of qualified housing sponsors in the planning, development and management of housing projects under ORS 456.548 to 456.725. [1973 c.828 Â§7; 1995 c.79 Â§254; 2007 c.607 Â§19]

Â Â Â Â Â  456.635 Commitments on residential loans. (1) In order to provide additional permanent financing for housing for persons and families of lower income and for manufactured dwelling park tenant purchases of lots described in ORS 92.840, the Housing and Community Services Department may make commitments to purchase and purchase, insure, service and sell residential loans held by lending institutions for persons and families of lower income in this state and for manufactured dwelling park tenant purchases of lots described in ORS 92.840. The department may purchase from lending institutions securities backed by residential loans.

Â Â Â Â Â  (2) Any commitment made by the department subject to subsection (1) of this section shall be based upon an agreement with the lending institution that the proceeds received by the lending institution from the sale of such loans to the department shall be used by the lending institution only for the financing of residential housing for persons and families of lower income in this state, including the financing of newly originated residential loans, or for the financing of loans for the purchase of lots described in ORS 92.840 by manufactured dwelling park tenants, provided the loans are made after the date of the departmentÂs commitment. [1973 c.828 Â§8; 1979 c.60 Â§4; 1979 c.327 Â§7; 2003 c.743 Â§4]

Â Â Â Â Â  456.640 Purchase of residential loans. (1) The Housing and Community Services Department shall prescribe a form for the application by a lending institution for the purchase of newly originated or other existing residential loans by the department under ORS 456.635.

Â Â Â Â Â  (2) Prior to the submission by it of an application for the purchase by the department of existing residential loans under ORS 456.635, a lending institution may request the reservation by the department of funds.

Â Â Â Â Â  (3) The department may grant a reservation of funds in such amount and subject to such conditions as it considers necessary under ORS 456.548 to 456.725.

Â Â Â Â Â  (4) Upon the decision by the department to purchase residential loans under ORS 456.635, the department shall issue a binding letter of commitment subject to such terms and conditions as the department considers necessary. The letter of commitment shall be binding upon the department as of the date of its execution subject to the terms and conditions, if any, included therein. [1973 c.828 Â§Â§9,10; 1979 c.60 Â§5; 1979 c.327 Â§8; 1995 c.79 Â§255]

Â Â Â Â Â  456.645 Revenue bonds. (1) The State Treasurer, at the request of the Housing and Community Services Department, from time to time, may issue and sell bonds in the name of and on behalf of the State of Oregon in compliance with the applicable provisions of ORS chapter 286A in the principal amount the department considers necessary to carry out the purposes of ORS 456.548 to 456.725, or for paying or refunding any bonds previously issued by the department for such purposes.

Â Â Â Â Â  (2) All bonds shall be special revenue obligations of the State of Oregon, and, unless paid from the proceeds of other bonds, shall be payable as to principal, redemption premium, if any, and interest, solely from the revenues, assets or funds in the Housing Finance Fund as may be pledged therefor, subject to existing agreements with the holders of any bonds, in accordance with any housing finance bond declaration. Bonds may be paid from any source available under ORS 456.515 to 456.725, including but not limited to:

Â Â Â Â Â  (a) From the income and revenues of the housing project or projects financed with the proceeds from the sale of such bonds or with such proceeds together with other moneys available to the department under ORS 456.548 to 456.725 or other moneys or grants from the federal government in aid of such projects.

Â Â Â Â Â  (b) From the income and revenues of certain designated housing projects, whether or not financed with the proceeds from the sale of such bonds, if such housing projects were financed with moneys available to the department under ORS 456.515 to 456.725.

Â Â Â Â Â  (c) From funds held in a capital or other reserve account.

Â Â Â Â Â  (d) From such other funds as deemed adequate in fulfilling the purposes of ORS 456.515 to 456.725.

Â Â Â Â Â  (e) From the revenues of the department under ORS 456.515 to 456.725, generally.

Â Â Â Â Â  (3) The department shall maintain accounting records and shall prepare annual financial statements for distribution to existing and potential bond purchasers. [1973 c.828 Â§11; 1975 c.154 Â§2; 1979 c.327 Â§9; 1981 c.660 Â§39; 1983 c.519 Â§3; 1995 c.79 Â§256; 2007 c.783 Â§200]

Â Â Â Â Â  456.650 [1973 c.828 Â§12; 1981 c.660 Â§40; 1983 c.519 Â§4; 1995 c.79 Â§257; repealed by 2007 c.783 Â§234]

Â Â Â Â Â  456.655 When bonds not to be issued; debt service reserve; bond declaration. (1) Bonds may be secured additionally by a pledge of amounts in the capital reserve account if provided in the housing finance bond declaration authorizing their issuance. The State Treasurer shall not issue bonds secured by a pledge of amounts in the capital reserve account unless the amount then on deposit in the capital reserve account, together with the amount of the proceeds of the bonds to be deposited in the account, is equal to or greater than the required debt service reserve. Subject to existing agreements with bondholders, the required debt service for any issue reserve shall be, as determined in the housing finance bond declaration, either (i) the maximum or (ii) the average of the amounts payable as annual debt service on all outstanding bonds secured by a pledge of amounts in the capital reserve account in any one fiscal year during the remaining term of such bonds. The annual debt service is an amount equal to the aggregate of:

Â Â Â Â Â  (a) All interest payable during the fiscal year on all bonds secured by a pledge of amounts in the capital reserve account outstanding on the date of computation; and

Â Â Â Â Â  (b) The principal amount of such bonds maturing during the same fiscal year; and

Â Â Â Â Â  (c) All amounts as specified in any housing finance bond declaration or in any contract with bondholders as payable during such fiscal year as a sinking fund payment with respect to any bond issues as the Housing and Community Services Department has determined a debt service shall be required which mature after such fiscal year.

Â Â Â Â Â  (2) The required debt service reserve shall be calculated on the assumption that bonds will after the date of computation cease to be outstanding by reason of payment of the bonds when due at their respective maturity, and upon application, in accordance with the resolution or any contract with bondholders, of all sinking fund payments payable at or after such date of computation. However, the department may, at the time of issuance of additional bonds, deposit in the capital reserve account, from the proceeds of the additional bonds to be issued, or other sources, an amount, which, together with the amount then in such fund will be not less than the maximum required debt service reserve.

Â Â Â Â Â  (3) No bonds shall be issued by the State Treasurer unless they are part of an issue described in a written instrument signed by the Director of the Housing and Community Services Department and filed in the office of the State Treasurer. Each instrument shall set forth or otherwise determine or provide for the date of the bonds, the amount, the maturity or maturities, the rate or rates of interest, the form of bonds, the place of payment, registration provisions, terms of redemption, and time, place and manner of sale of the issue. Each instrument, when the State Treasurer shall have certified approval thereon, shall be known as a Âhousing finance bond declaration.Â Each housing finance bond declaration shall be deemed to be and shall constitute conclusive proof of the authorization to issue the bonds therein described and may contain such further pledges and provisions concerning bonds. The State Treasurer and the director of the department shall have and exercise all powers necessary or incidental to carry out the purposes of this subsection. [1973 c.828 Â§13; 1975 c.154 Â§3; 1983 c.519 Â§5]

Â Â Â Â Â  456.660 [1973 c.828 Â§14; repealed by 1979 c.327 Â§10 (456.661 enacted in lieu of 456.660)]

Â Â Â Â Â  456.661 Limitation on revenue bond amount; legislative findings; designation of areas for issuance of qualified mortgage bonds. (1) The aggregate principal amount of bonds issued under ORS 456.645 that may be outstanding is $2.5 billion, excluding bonds issued under and within the limits provided in ORS 456.515 to 456.725 and any bonds that have been refunded. The amount of $30 million of the total $2.5 billion of bonds authorized under this section or proceeds from the sale of the bonds shall be made exclusively available for making or participating in making residential loans for single-family homes in cities with a population of 300,000 or more in the manner specified in ORS 456.593. No more than $10 million of the bonds authorized under this section or proceeds from the sale of the bonds shall be made available for residential loans for home improvements.

Â Â Â Â Â  (2) ORS 286A.095 applies for purposes of determining limitations under this section.

Â Â Â Â Â  (3) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Pursuant to ORS 456.515 to 456.725, the Housing and Community Services Department has served as the sole department or instrumentality of the state authorized to coordinate and establish statewide priorities for housing programs and to provide planning and technical assistance to sponsors of housing for persons and families of lower income throughout the state.

Â Â Â Â Â  (b) The departmentÂs activities have been instrumental in alleviating the serious shortage of decent, safe and sanitary housing for lower income persons.

Â Â Â Â Â  (c) Continuation of the departmentÂs programs for financing owner-occupied residential housing to the fullest extent practicable under the Internal Revenue Code is a matter of paramount concern to the state.

Â Â Â Â Â  (4) The department shall designate areas of chronic economic distress within the state for the purpose of issuing qualified mortgage bonds as described in section 143 of the Internal Revenue Code. [1979 c.327 Â§11 (enacted in lieu of 456.660); 1981 c.504 Â§8; 1981 c.691 Â§3; 1985 c.205 Â§1; 1995 c.79 Â§258; 1999 c.698 Â§2; 2001 c.114 Â§51; 2005 c.643 Â§2; 2007 c.783 Â§201]

Â Â Â Â Â  456.665 Status of revenue bonds; negotiability; interest tax-exempt. (1) Neither the State Treasurer, the Director of the Housing and Community Services Department, the State Housing Council nor any officer or employee of the Housing and Community Services Department shall be liable personally on any bonds issued under ORS 456.515 to 456.725 by reason of the issuance thereof.

Â Â Â Â Â  (2) All obligations issued by the State Treasurer under ORS 456.548 to 456.725 shall not constitute a debt, liability or general obligation of this state or any political subdivision thereof or a pledge of the faith and credit of this state or any such political subdivision, but shall be payable solely from the revenues or assets of the department acquired pursuant to ORS 456.548 to 456.725. Each obligation issued under ORS 456.548 to 456.725 shall contain on the face thereof a statement that the department shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of this state or any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Â Â Â Â Â  (3) All bonds issued by the State Treasurer under ORS 456.548 to 456.725 shall be fully negotiable.

Â Â Â Â Â  (4) The interest upon all bonds, including refunding bonds, issued by the State Treasurer under ORS 456.548 to 456.725 shall be exempt from personal income taxation in the State of
Oregon
. [1973 c.828 Â§15; 1979 c.327 Â§17a; 1981 c.23 Â§3; 1983 c.519 Â§6; 1987 c.414 Â§19; 1995 c.79 Â§259]

Â Â Â Â Â  456.670 Bond maturity; execution. Bonds issued by the State Treasurer shall mature at the time or times not exceeding 47 years from the date of issue as shall be stated in the housing finance bond declaration. Notwithstanding the provisions of any other law, the rates of interest payable and discount, if any, with respect to bonds issued under ORS 456.548 to 456.725 shall be determined by the State Treasurer, upon the advice of the department. The bonds shall be executed in the manner set forth in ORS chapter 286A. [1973 c.828 Â§16; 1975 c.154 Â§4; 1979 c.327 Â§12; 1981 c.23 Â§4; 1981 c.660 Â§41; 1983 c.519 Â§7; 1995 c.79 Â§260; 2005 c.74 Â§5; 2007 c.783 Â§202]

Â Â Â Â Â  456.675 Bond provisions and limits; security for payment. (1) The bonds issued by the State Treasurer under ORS 456.515 to 456.725 and the agreements with the bondholders may:

Â Â Â Â Â  (a) Pledge all or any part of the fees and charges made or received by the Housing and Community Services Department under ORS 456.548 to 456.725 and all or any part of the moneys received in payment of residential loans and interest thereon and other moneys received or to be received by the department under ORS 456.548 to 456.725 to secure payment of the bonds, subject to the provisions of any agreements with bondholders then existing.

Â Â Â Â Â  (b) Pledge all or any part of the assets of the department acquired under ORS 456.548 to 456.725, including residential loans and obligations securing such residential loans to secure the payment of the bonds, subject to the provisions of any agreements with bondholders then existing.

Â Â Â Â Â  (c) Pledge any moneys, loans or grants received from the federal government, the state or any city, county or political subdivision of this state for any housing project financed in whole or in part from the sale proceeds of bonds.

Â Â Â Â Â  (d) Provide for the use and disposition of the gross income from residential loans held by the department and for the payment of the principal on residential loans held by the department.

Â Â Â Â Â  (e) Limit the purposes for which the proceeds from the sale of bonds may be applied by the department and pledge such proceeds to secure payment of the bonds of the department.

Â Â Â Â Â  (f) Limit the issuance of additional bonds, the terms upon which such additional bonds may be issued and the refunding of outstanding bonds.

Â Â Â Â Â  (g) Provide for the procedure, if any, by which the terms of any contract with bondholders may be amended or rescinded, the percentage of the bondholders that must consent thereto and the manner of giving their consent thereto.

Â Â Â Â Â  (h) Vest in a trustee appointed by the director such property, rights, powers and duties in trust as the department may determine, including the rights, powers and duties of a trustee appointed for bondholders pursuant to ORS 456.548 to 456.725 or limiting the rights, powers and duties of any trustee so appointed.

Â Â Â Â Â  (i) Provide for other matters affecting security for the bonds.

Â Â Â Â Â  (2) Any pledge made by or pursuant to subsection (1) of this section shall be valid and binding from the time when the pledge is made. The revenues, assets and funds pledged pursuant to subsection (1) of this section shall immediately be subject to the lien or pledge without physical delivery thereof or further act, and the lien of any pledge shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise, irrespective of whether the parties have notice thereof. No housing finance bond declaration or any other instrument by which the pledge is created need be recorded or filed except as provided in ORS 456.548 to 456.725 and the department shall not be required to comply with any of the provisions of the Oregon Uniform Commercial Code. [1973 c.828 Â§17; 1975 c.154 Â§5; 1977 c.32 Â§1; 1979 c.60 Â§6; 1981 c.504 Â§9; 1983 c.519 Â§8; 1995 c.79 Â§261]

Â Â Â Â Â  456.680 Purchase of bonds by department. The Housing and Community Services Department, subject to any existing agreements with its bondholders, may purchase bonds then outstanding out of any funds of the department available therefor under ORS 456.515 to 456.725. Any bonds of the department so purchased shall be canceled. The department may purchase such bonds whether or not such bonds are redeemable at the time of such purchase. If the bonds are then redeemable, the department shall purchase such bonds at a reasonable price not exceeding the redemption price then applicable plus accrued interest to the date of redemption. [1973 c.828 Â§18; 1995 c.79 Â§262]

Â Â Â Â Â  456.685 BondholdersÂ remedies. (1) If the Housing and Community Services Department defaults in the payment of the principal or interest due upon a bond, whether at maturity or upon call for redemption and such default continues for a period of 30 days thereafter or if the department fails or refuses to comply with any agreement with the bondholders or any other provision of ORS 456.548 to 456.725, the holders of 25 percent in aggregate principal amount of bonds then outstanding may instruct the trustee to represent them as provided in subsection (2) of this section by filing an appropriate instrument that is acknowledged in the manner provided for the acknowledgment of deeds in this state with the county clerk for Marion County.

Â Â Â Â Â  (2) A trustee appointed pursuant to subsection (1) of this section may:

Â Â Â Â Â  (a) Enforce all rights of the bondholders under ORS 456.548 to 456.725 or any agreement with the department by appropriate proceedings.

Â Â Â Â Â  (b) Bring suit upon such bonds.

Â Â Â Â Â  (c) By appropriate proceeding, require the department to account.

Â Â Â Â Â  (d) By appropriate judicial proceedings, enjoin any act of the department that is in violation of ORS 456.548 to 456.725 or in violation of any agreement with the bondholders.

Â Â Â Â Â  (e) Exercise any powers necessary or appropriate for the exercise of any functions under this section or otherwise incidental to the general representation of the bondholders in the enforcement and protection of their rights. [1973 c.828 Â§19; 1995 c.79 Â§263]

Â Â Â Â Â  456.690 Loan authority of department; rules. (1) Upon a finding made by the State Housing Council that the supply of funds available through lending institutions for the financing of residential loans for the acquisition, construction, improvement or rehabilitation of housing units, manufactured dwellings, manufactured dwelling parks, manufactured dwelling park nonprofit cooperatives or housing projects for persons and families whose income does not exceed maximum household income limits established by the Housing and Community Services Department under ORS 456.620 (4) is inadequate, the department may make loans to lending institutions in this state for the purpose of providing funds to such institutions for the financing of residential housing units, manufactured dwellings, manufactured dwelling parks, manufactured dwelling park nonprofit cooperatives or housing projects, for persons and families whose income does not exceed maximum household income limits established by the department under ORS 456.620 (4).

Â Â Â Â Â  (2)(a) The department, subject to existing agreements with bondholders, may make privately or federally insured or guaranteed loans for the rehabilitation or improvement of existing single-family homes for persons and families of lower income, manufactured dwellings for persons and families of lower income or manufactured dwelling parks and manufactured dwelling park nonprofit cooperatives that the department determines have a significant percentage of residents who are persons of lower income, if the department finds that:

Â Â Â Â Â  (A) The supply of funds available through private lending institutions for that purpose is inadequate; and

Â Â Â Â Â  (B) The housing may be rehabilitated or improved to provide adequate, safe and sanitary residential housing.

Â Â Â Â Â  (b) The department may cooperate with qualified housing sponsors in the development and implementation of such loan programs. Loans made by the department under this subsection shall be made for single-family homes.

Â Â Â Â Â  (3) Prior to the making of any loan under this section, the department, with the approval of the council, shall adopt rules governing the making of such loans, including but not limited to:

Â Â Â Â Â  (a) Procedures for the submission, review and approval of requests for loans under this section.

Â Â Â Â Â  (b) Standards and requirements for the allocation of loan moneys available among eligible borrowers and the determination of the terms, conditions and interest rates for such loans.

Â Â Â Â Â  (c) Limitations, if any, on the number of housing units or projects, type of housing units or projects and any other characteristics for the eligibility of housing units or projects for such financing.

Â Â Â Â Â  (d) Restrictions, if any, on the interest rates to be charged by lending institutions on loans made from such loan proceeds and the return to be realized by the lending institution therefrom.

Â Â Â Â Â  (e) Commitment requirements applied to residential mortgage financing by lending institutions from the proceeds of such loans.

Â Â Â Â Â  (f) Schedules of fees and charges to be made by the department in accepting, reviewing and acting upon applications for loans under this section.

Â Â Â Â Â  (4) The department shall administer the loan program for rehabilitation or improvement of existing single-family homes for persons and families of lower income in accordance with the following requirements and loan criteria:

Â Â Â Â Â  (a) Eligibility for a loan shall be based on current department income limitations.

Â Â Â Â Â  (b) A loan may be assumed only by another person of lower income.

Â Â Â Â Â  (c) The single-family home for which a loan is made must be owner-occupied.

Â Â Â Â Â  (d) The maximum principal amount of a single loan is $15,000.

Â Â Â Â Â  (e) An eligible borrower shall have only one loan outstanding under this program at any one time.

Â Â Â Â Â  (f) An eligible improvement including, but not limited to, a remodeling project shall be defined by rule and the provisions of the Revenue Adjustments Act of 1980 (Public Law 96-499), as adopted December 5, 1980, shall be recognized in that definition.

Â Â Â Â Â  (g) Loans shall be made in accordance with a distribution of population between urban and rural areas that takes the availability of alternative resources into account.

Â Â Â Â Â  (h) The department shall work with qualified housing sponsors whenever it is appropriate to do so.

Â Â Â Â Â  (5) All loans made and all rules adopted under this section shall be designed by the department, with the approval of the council, to expand the supply of funds available in this state for the financing of residential housing units, manufactured dwellings, manufactured dwelling parks, manufactured dwelling park nonprofit cooperatives and housing projects, for persons and families whose income does not exceed maximum household income limits established by the department under ORS 456.620 (4), to provide an adequate supply of safe and sanitary units of such housing, and to promote the effective participation of conventional lending institutions in the financing of such housing and restrict the financial return and benefit to such lenders to that which is necessary and reasonable to induce their participation under this section.

Â Â Â Â Â  (6) In making loans under this section, the department, with the approval of the council, may prescribe such terms, conditions, maturity dates and interest rate provisions as it considers necessary. [1973 c.828 Â§20; 1979 c.60 Â§7; 1979 c.327 Â§14; 1981 c.691 Â§4; 1985 c.298 Â§1; 1989 c.307 Â§7; 1991 c.739 Â§8; 2007 c.607 Â§20]

Â Â Â Â Â  456.692 Loans financed through bonds secured by specific properties. (1) As used in this section, Âeligible housing projectÂ means a housing development determined by the Housing and Community Services Department to be suitable for financing under this section.

Â Â Â Â Â  (2) In addition to any other powers granted by law, including without limitation the powers granted under ORS 456.548 to 456.725, the Housing and Community Services Department may do any of the following:

Â Â Â Â Â  (a) Enter into agreements to finance the costs of an eligible housing project by lending the proceeds of bonds authorized under ORS 456.645 (1) to any qualified housing sponsor under such terms and with such security as the department may approve. However, notwithstanding ORS 456.645 (2), the proceeds of bonds described in this paragraph need not be placed in the Housing Finance Fund and bonds described in this paragraph need not be payable as to principal, redemption premium, if any, and interest from the revenues, assets or funds in the Housing Finance Fund. In addition, bonds described in this paragraph to finance eligible housing projects are not subject to ORS 456.655 and 456.661.

Â Â Â Â Â  (b) Lease and sublease eligible housing projects to a qualified housing sponsor so that rents to be charged for the use of such projects are established, and revised from time to time as necessary, to produce income and revenue sufficient to provide for the prompt payment when due of principal and interest on all bonds described in paragraph (a) of this subsection. A lease shall provide that the lessee be required to pay all expenses of the operation and maintenance of the project including, but without limitation, adequate insurance on the project and insurance against all liability for injury to persons or property arising from the operation of the project. The lease shall also provide that the lessee pay all taxes and special assessments levied upon or with respect to the leased premises and payable during the term of the lease and that during the term of the lease the lessee shall pay ad valorem taxes in the same amount and to the same extent as though the lessee were the owner of all real and personal property comprising the project.

Â Â Â Â Â  (c) Pledge and assign to the holders of bonds described in paragraph (a) of this subsection or a trustee therefor all or any part of the revenues of one or more eligible housing projects owned or to be acquired by the state, and define and segregate such revenues or provide for the payment thereof to a trustee.

Â Â Â Â Â  (d) Mortgage or otherwise encumber eligible housing projects in favor of the holders of bonds described in paragraph (a) of this subsection or a trustee therefor.

Â Â Â Â Â  (e) Make all contracts, execute and deliver all instruments and do all things necessary or convenient in the exercise of the powers granted by this section, or in the performance of its covenants or duties, or in order to secure the payment of bonds described in paragraph (a) of this subsection. The authority granted under this paragraph includes a contract entered into prior to the construction, acquisition and installation of the eligible housing project authorizing the lessee, subject to such terms and conditions as the state finds necessary or desirable and proper, to provide for the construction, acquisition and installation of the buildings, improvements and equipment to be included in the project by any means available to the lessee and in the manner determined by the lessee.

Â Â Â Â Â  (f) Enter into and perform such contracts and agreements with qualified housing sponsors as the respective boards of directors may consider proper and feasible for or concerning the planning, construction, installation, lease or other acquisition, and the financing of the facilities of an eligible housing project. The contracts and agreements may establish a body as may be considered proper for the supervision and general management of the facilities.

Â Â Â Â Â  (g) Accept from an authorized agency of the federal government loans or grants for the planning, construction, acquisition, leasing or other provision of an eligible housing project and enter into agreements with that agency respecting the loans or grants.

Â Â Â Â Â  (h) Execute and deliver letters of credit, municipal bond insurance or other credit enhancement agreements supporting and securing bonds described in paragraph (a) of this subsection. [2001 c.689 Â§2]

Â Â Â Â Â  456.695 Housing required to comply with land use plans, zoning and other ordinances. All housing units or projects for which funds are advanced, loaned or otherwise provided by the Housing and Community Services Department under ORS 456.515 to 456.725 and ORS chapter 458 must be in compliance with any interim comprehensive land use plan or comprehensive land use plan and zoning, subdivision and other ordinances and regulations and laws of this state applicable to the lands upon which such projects are to be constructed; or, if an interim comprehensive land use plan or comprehensive land use plan is not in effect with respect to such lands, such units or projects must be in compliance with generally accepted land use planning standards. [1973 c.828 Â§21; 1995 c.79 Â§264]

Â Â Â Â Â  456.697 Restrictions on use of financing provided by department; regulation of housing sponsor; security interests. (1) Not more than 50 percent of the total amount of any financing provided by the Housing and Community Services Department for a particular housing development may be used to finance commercial, recreational, industrial, communal or educational facilities. Profits from incidental elements shall be applied to loans due under ORS 456.548 to 456.725.

Â Â Â Â Â  (2) A limited dividend housing sponsor shall be restricted as to distribution of income and shall be regulated as to rents, charges, rate of return and methods of operation as the department determines necessary to carry out the purposes of ORS 456.548 to 456.725.

Â Â Â Â Â  (3) Not more than 50 percent of the total amount of any financing provided by the department for a particular residential housing development may be used to finance nonhousing facilities.

Â Â Â Â Â  (4) An insured or guaranteed residential loan need not be secured by a first mortgage on real property but, unless the loan is to a manufactured dwelling park nonprofit cooperative, shall be secured by a security interest of first priority. If the insured or guaranteed loan is to a manufactured dwelling park nonprofit cooperative, the loan shall be secured by a security interest of first or second priority. [2007 c.607 Â§9]

Â Â Â Â Â  456.700 Pledge and lien. Any pledge, commitment or reservation of funds made by the Housing and Community Services Department under ORS 456.515 to 456.725 is valid and binding from the date on which the pledge was executed as provided in ORS 286A.102. The lien of the pledge is valid and binding as against all parties having any claims in tort, contract or otherwise against the department whether or not the parties have notice of the lien. [1973 c.828 Â§22; 1977 c.32 Â§2; 1995 c.79 Â§265; 2007 c.783 Â§203]

Â Â Â Â Â  456.705 Servicing loans. For the servicing of any residential, manufactured dwelling, manufactured dwelling park or manufactured dwelling park nonprofit cooperative loan made or acquired by the Housing and Community Services Department under ORS 456.515 to 456.725 and ORS chapter 458 the department may:

Â Â Â Â Â  (1) Provide for servicing of the loan by its own staff.

Â Â Â Â Â  (2) Contract with the Director of VeteransÂ Affairs for the performance of servicing functions for the loan.

Â Â Â Â Â  (3) For loans purchased by the department under ORS 456.635, contract with the lending institution selling such loans or any other lending institution for the servicing of such loans, subject to such terms and conditions as the department considers necessary to protect the interests of the department in such loans. The department may provide for the payment of such fees for servicing performed by a lending institution under this subsection as it considers necessary. [1973 c.828 Â§23; 1979 c.60 Â§8; 1979 c.327 Â§15; 1995 c.79 Â§266; 2007 c.607 Â§21]

Â Â Â Â Â  456.710 Payment of advances; use thereof; limitations. (1) The Housing and Community Services Department may use moneys in the revolving account to make noninterest-bearing advances to qualified nonprofit housing sponsors or interest-bearing advances to other qualified housing sponsors for use in payment by such sponsors of the development costs of proposed housing units or projects. The department may not make any advance under this subsection unless the department may reasonably anticipate that a residential, manufactured dwelling, manufactured dwelling park or manufactured dwelling park nonprofit cooperative loan may be obtained by the qualified housing sponsor for the permanent financing of the proposed housing unit or project.

Â Â Â Â Â  (2) The proceeds of any advance granted by the department under subsection (1) of this section may be used by the qualified housing sponsor only for the development costs of a proposed housing unit or project or housing development. Each advance so granted shall be repaid in full, by the qualified housing sponsor for which the advance was granted, to the department at the time of the receipt by the housing sponsor of the portion of the loan paid under the initial indorsement of the loan, unless the department extends the repayment period. The department may not extend the repayment period past the date the qualified housing sponsor receives the portion of the loan paid on final indorsement of the loan. [1973 c.828 Â§24; 1979 c.60 Â§9; 1981 c.691 Â§5; 2007 c.607 Â§22]

Â Â Â Â Â  456.715 Insurance of loans. (1) The Housing and Community Services Department may insure residential, manufactured dwelling, manufactured dwelling park and manufactured dwelling park nonprofit cooperative loans or obtain reinsurance on such loans. All such loans shall be used only to provide residential housing for persons and families of lower income and the insured must agree to any restrictions placed upon such residential housing by the department. The department may establish dedicated accounts within the Housing Finance Fund to provide reserves against losses in connection with that insurance.

Â Â Â Â Â  (2) All applications for residential loan insurance under subsection (1) of this section shall be made on such forms and accompanied by such application fee as the department may prescribe.

Â Â Â Â Â  (3) The department shall notify the applicant of its determinations and the approval or denial of the application.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the department may insure loans for manufactured dwelling units, manufactured dwelling parks and manufactured dwelling park nonprofit cooperatives if the department determines that the unit, park or cooperative has a significant percentage of residents who are persons of lower income. [1973 c.828 Â§Â§25,26; 1979 c.60 Â§10; 1979 c.327 Â§16; 2007 c.607 Â§23]

Â Â Â Â Â  456.717 Interim construction financing for multifamily housing. (1) The Housing and Community Services Department may participate with a lending institution in providing interim construction financing for multifamily housing projects. Subject to the discretion of the department, such financing need not be insured or guaranteed.

Â Â Â Â Â  (2) As used in this section, Âmultifamily housingÂ means, but is not limited to, projects which provide four or more living units, which projects may provide spaces for common use by the occupants in social and recreational activities. Projects under this section may include such other nonhousing facilities incidental or appurtenant to the project as the department determines improve the quality of the housing and the financial feasibility of the project, provided that not more than 50 percent of the total amount of financing provided by the department for a particular multifamily housing project shall be used for such nonhousing facilities. [1979 c.327 Â§27; 1981 c.504 Â§10; 1993 c.1 Â§1; 1997 c.302 Â§2]

Â Â Â Â Â  456.720 Housing Finance Fund; Housing Development Account. (1) The Housing Finance Fund is established, separate and distinct from the General Fund. The fund shall consist of the proceeds from the sale of bonds issued under ORS 456.645 and related refunding bonds, fees and other moneys received by the Housing and Community Services Department under ORS 456.548 to 456.725, moneys appropriated by the state for use by the department in carrying out ORS 456.548 to 456.725 and moneys made available from any other source for use by the department under ORS 456.548 to 456.725.

Â Â Â Â Â  (2) Except as otherwise provided in this section, moneys in the fund may be expended by the department for the purposes authorized in ORS 456.548 to 456.725. Except as otherwise provided in this section for a capital reserve account, the department may establish one or more accounts within the fund for use in carrying out ORS 456.548 to 456.725.

Â Â Â Â Â  (3) There may be established within the Housing Finance Fund capital reserve accounts. A capital reserve account shall consist of the aggregate of moneys retained by the department, pursuant to existing agreements with the bondholders, as the annual debt service reserve, as described in ORS 456.655 (1), for each bond issue sold by the department under ORS 456.645. All moneys in the account for an issue which the department has determined a debt service reserve is required shall be used solely for the payment of the principal and interest on the bonds as they mature, the purchase of such bonds, the payment of interest on such bonds and the payment of any redemption premium required to be paid by the department when any such bonds are redeemed prior to maturity. Moneys in the account may not be withdrawn therefrom at any time in such amount as would reduce the amount of moneys in the account below the maximum amount of principal and interest maturing and becoming due in the succeeding fiscal year on all such bonds then outstanding, except for the purpose of paying principal of and interest and premium, if any, on the bonds of the department maturing and becoming due and for the payment of which other moneys in the Housing Finance Fund are not available.

Â Â Â Â Â  (4) Except as otherwise provided in existing agreements with bondholders, any income or interest earned by or accruing to the capital reserve account because of the investment by the department of moneys within the account may be retained by the department in the fund to apply to any future deficiency that may occur or may be used by the department for the repayment of moneys in the revolving account that were expended by the department pursuant to ORS 456.574 (2)(b).

Â Â Â Â Â  (5) In order to assure the continual operation and maintenance of the capital reserve account in the Housing Finance Fund and to carry out ORS 456.548 to 456.725, if the amount of money on deposit in the capital reserve account in any year is less than the debt service reserves described in ORS 456.655 (1), the Director of the Housing and Community Services Department shall certify to the Governor and the Legislative Assembly or, during the interim, to the Emergency Board the amount needed to restore the account to its required debt service reserves. The amount so certified by the director may be appropriated by the Legislative Assembly or, during the interim, allocated by the Emergency Board and paid to the department during the then current fiscal year for deposit in the capital reserve account.

Â Â Â Â Â  (6) For the purposes of this section, the department shall annually value investments in the capital reserve account at the amortized cost of the investments.

Â Â Â Â Â  (7) There is established within the Housing Finance Fund a Housing Development Account. Moneys in this account are hereby continuously appropriated to carry out the purposes of ORS 456.515 to 456.725 by contract, grant, loan or as otherwise determined necessary by the department.

Â Â Â Â Â  (8)(a) The Housing Development Account shall consist of moneys deposited or received by the department for the purposes of this account from whatever source. Of the moneys deposited into the account:

Â Â Â Â Â  (A) The department shall not use moneys from its own resources for administrative expenses; and

Â Â Â Â Â  (B) The department may use moneys from other sources for administrative expenses only to the extent provided by those sources.

Â Â Â Â Â  (b) The department may return moneys received or deposited in the account to the original source of the moneys, as the director determines necessary.

Â Â Â Â Â  (9) Except as otherwise stipulated by the source of funds, any income or interest earned by or accruing to the Housing Development Account because of the investment by the department of moneys in the account may be retained by the department for the uses of the account.

Â Â Â Â Â  (10) The department may enter into agreements regarding use of moneys received for the Housing Development Account with the source of the moneys, and may comply with the provisions of such agreements. [1973 c.828 Â§27; 1975 c.97 Â§1; 1975 c.154 Â§6; 1987 c.567 Â§3; 1989 c.966 Â§51; 1995 c.79 Â§267; 2007 c.783 Â§203a]

Â Â Â Â Â  456.722 Preferences in funding grants to low-income housing providers; rules. (1)(a) The Housing and Community Services Department shall, when awarding public funds for low-income rental housing, give a substantial preference to low-income housing providers that do not require applicants for such housing to have net income greater than two times the rent.

Â Â Â Â Â  (b) As used in this section, Âpublic fundsÂ includes all low-income rental housing grants, loans or tax credits administered or awarded by the department, whether state, federal or otherwise, but does not include funds derived from the sale of bonds by the department.

Â Â Â Â Â  (c) Enforcement of the preference following an award of funds shall be by complaint to the department.

Â Â Â Â Â  (2) The department shall adopt any rules necessary to implement this section. [1997 c.577 Â§41]

Â Â Â Â Â  Note: 456.722 was added to and made a part of 456.515 to 456.725 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

(Bonding)

Â Â Â Â Â  456.723 Legislative finding on bonding authority of department. The Legislative Assembly finds that:

Â Â Â Â Â  (1) There exists a shortage of safe, affordable and readily available housing in this state, particularly for people of low income, fixed income or modest means.

Â Â Â Â Â  (2) It is in the best interests of the people of this state to insure that there is an adequate supply of housing for people of all income levels, particularly low-income people, in order to reduce:

Â Â Â Â Â  (a) The number of people who are homeless or who live in inadequate housing in this state; and

Â Â Â Â Â  (b) Dependence on various state services that exist because of the needs created by homelessness and inadequate housing.

Â Â Â Â Â  (3) The Housing and Community Services DepartmentÂs authority to issue bonds is an effective tool that will increase funds available to provide safe, affordable housing and reduce homelessness in this state. [1989 c.719 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 746, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) Pursuant to ORS 286.560 to 286.580 [renumbered 286A.560 to 286A.585], lottery bonds may be issued for the Housing and Community Services Department to provide housing for populations at risk of homelessness through facilitating development, including funding construction, renovation and supportive services, of housing units.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) Individuals who are at risk of homelessness increase their potential for self-sufficiency, and use proportionately fewer community-funded resources when they are provided a stable housing environment including appropriate services.

Â Â Â Â Â  (b) Having housing for at-risk populations is essential to
Oregon
Âs healthy economic growth.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to subsection (1) of this section by the Housing and Community Services Department may not exceed the amount of $16 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs as defined in ORS 286.560 [renumbered 286A.560]. [2007 c.746 Â§4]

DISCRIMINATION

Â Â Â Â Â  456.725 Discrimination against purchaser with children prohibited; exceptions; rules. (1) Unless the qualified housing sponsor, as defined in ORS 456.548, has agreed not to discriminate against the initial dwelling unit purchaser or any tenant who is a parent or legal guardian with whom a child resides or is expected to reside, the housing sponsor shall not be entitled to any benefits for the construction, substantial rehabilitation or permanent financing of multiple unit residential housing or owner occupied dwelling units in condominiums or cooperatives from any of the following:

Â Â Â Â Â  (a) Any state financed or sponsored housing program.

Â Â Â Â Â  (b) Any tax exemption or limited assessment under ORS 307.600 to 307.637 or 308.450 to 308.481.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply where the dwelling units are occupied exclusively by households, the heads of which are 58 years or older.

Â Â Â Â Â  (3) The Housing and Community Services Department shall adopt rules to establish and implement a grievance procedure for any unit purchaser or tenant who alleges violation of subsection (1) of this section whereby the grievance can be resolved by means of conciliation. Nothing in this section limits the right of the Housing and Community Services Department to enforce subsection (1) of this section by other appropriate remedies.

Â Â Â Â Â  (4) The city shall terminate the exemption under ORS 307.600 to 307.637 upon a finding that the qualified housing sponsor which has the exemption has violated subsection (1) of this section.

Â Â Â Â Â  (5) The governing body shall terminate the limited assessment under ORS 308.450 to 308.481 upon a finding that the qualified housing sponsor which has the limited assessment has violated subsection (1) of this section.

Â Â Â Â Â  (6) Nothing in this section prevents the qualified housing sponsor from limiting the number of occupants in a unit depending on the number of rooms in compliance with a schedule adopted by rule by the Housing and Community Services Department or by local ordinance adopted by the governing body.

Â Â Â Â Â  (7) Nothing in this section requires or prohibits a qualified housing sponsor from providing facilities to accommodate the children of tenants. [1981 c.451 Â§1; 1987 c.414 Â§20]

Â Â Â Â Â  456.727 [1987 c.414 Â§11; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.730 [1975 c.676 Â§1; renumbered 455.510 in 1987]

Â Â Â Â Â  456.732 [1987 c.414 Â§12; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.735 [1975 c.676 Â§2; 1983 c.764 Â§1; renumbered 455.520 in 1987]

Â Â Â Â Â  456.737 [1987 c.414 Â§13; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.740 [1975 c.676 Â§4; 1981 c.495 Â§1; renumbered 455.525 in 1987]

Â Â Â Â Â  456.741 [1987 c.414 Â§13a; repealed by 1993 c.744 Â§4]

Â Â Â Â Â  456.742 [Formerly 456.745; renumbered 455.530 in 1987]

Â Â Â Â Â  456.744 [1977 c.354 Â§3; renumbered 455.565 in 1987]

Â Â Â Â Â  456.745 [1975 c.676 Â§5; renumbered 456.742 and then 455.530]

Â Â Â Â Â  456.746 [1977 c.354 Â§2; renumbered 455.560 in 1987]

Â Â Â Â Â  456.747 [1977 c.354 Â§4; renumbered 455.570 in 1987]

Â Â Â Â Â  456.748 [1977 c.354 Â§5; renumbered 455.575 in 1987]

Â Â Â Â Â  456.749 [1977 c.354 Â§6; renumbered 455.580 in 1987]

Â Â Â Â Â  456.750 [1973 c.834 Â§1; renumbered 455.010 in 1987]

Â Â Â Â Â  456.752 [1987 c.414 Â§13b; 1993 c.744 Â§250a; renumbered 701.285 in 1993]

Â Â Â Â Â  456.753 [1977 c.816 Â§2; renumbered 456.915 and then 455.310]

Â Â Â Â Â  456.755 [1973 c.834 Â§2; 1979 c.838 Â§4; 1983 c.740 Â§179; renumbered 455.020 in 1987]

Â Â Â Â Â  456.756 [1975 c.571 Â§2; renumbered 455.410 in 1987]

Â Â Â Â Â  456.757 [Formerly 670.330; repealed by 1993 c.744 Â§252]

Â Â Â Â Â  456.758 [1975 c.646 Â§2; renumbered 456.917 and then 455.315]

Â Â Â Â Â  456.760 [1973 c.834 Â§3; 1975 c.607 Â§35; 1977 c.283 Â§3; 1979 c.875 Â§1; 1981 c.421 Â§3; 1987 c.58 Â§14; renumbered 455.210 (1) to (5) in 1987]

Â Â Â Â Â  456.762 [Formerly 670.340; repealed by 1993 c.744 Â§252]

Â Â Â Â Â  456.763 [1977 c.546 Â§Â§2,3; renumbered 455.420 in 1987]

Â Â Â Â Â  456.765 [1973 c.834 Â§4; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.770 [1973 c.834 Â§5; renumbered 455.110 in 1987]

Â Â Â Â Â  456.772 [1977 c.422 Â§Â§2,3; renumbered 455.425 in 1987]

Â Â Â Â Â  456.775 [1973 c.834 Â§6; 1977 c.283 Â§5; 1979 c.838 Â§5; renumbered 455.040 in 1987]

Â Â Â Â Â  456.780 [1973 c.834 Â§7; renumbered 455.130 in 1987]

Â Â Â Â Â  456.785 [1973 c.834 Â§9; 1977 c.494 Â§1; renumbered 455.030 in 1987]

Â Â Â Â Â  456.787 [1979 c.838 Â§2; renumbered 455.635 in 1987]

Â Â Â Â Â  456.790 [1973 c.834 Â§10; renumbered 455.100 in 1987]

Â Â Â Â Â  456.795 [1973 c.834 Â§11; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  456.800 [1973 c.834 Â§12; 1987 c.414 Â§30d; 1987 c.604 Â§10; renumbered 455.150 in 1987]

Â Â Â Â Â  456.802 [1977 c.396 Â§1; renumbered 455.080 in 1987]

Â Â Â Â Â  456.803 [1981 c.421 Â§2; renumbered 455.160 in 1987]

Â Â Â Â Â  456.805 [1973 c.834 Â§13; renumbered 455.715 in 1987]

Â Â Â Â Â  456.810 [1973 c.834 Â§14; 1981 c.343 Â§3; renumbered 455.720 in 1987]

Â Â Â Â Â  456.815 [1973 c.834 Â§15; renumbered 455.725 in 1987]

Â Â Â Â Â  456.820 [1973 c.834 Â§16; 1977 c.748 Â§2; renumbered 455.730 in 1987]

Â Â Â Â Â  456.825 [1973 c.834 Â§18; renumbered 455.735 in 1987]

Â Â Â Â Â  456.830 [1973 c.834 Â§17; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.835 [1973 c.834 Â§19; renumbered 455.740 in 1987]

Â Â Â Â Â  456.837 [Formerly 446.337; renumbered 455.680 in 1987]

Â Â Â Â Â  456.840 [1973 c.834 Â§20; renumbered 455.685 in 1987]

Â Â Â Â Â  456.842 [1977 c.283 Â§2; renumbered 455.070 in 1987]

Â Â Â Â Â  456.845 [1973 c.834 Â§21; renumbered 455.060 in 1987]

Â Â Â Â Â  456.850 [1973 c.834 Â§22; renumbered 455.690 in 1987]

Â Â Â Â Â  456.855 [1973 c.834 Â§23; renumbered 455.700 in 1987]

Â Â Â Â Â  456.860 [1973 c.834 Â§25; 1977 c.283 Â§4; renumbered 455.220 in 1987]

Â Â Â Â Â  456.865 [1973 c.834 Â§26; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.870 [1973 c.834 Â§27; repealed by 1977 c.283 Â§6]

Â Â Â Â Â  456.875 [1973 c.834 Â§28; renumbered 455.675 in 1987]

Â Â Â Â Â  456.880 [1973 c.834 Â§29; renumbered 455.430 in 1987]

Â Â Â Â Â  456.885 [1973 c.834 Â§24; 1975 c.418 Â§1; 1979 c.838 Â§6; subsection (1) renumbered 455.450 in 1987; subsection (2) renumbered 455.990 in 1987]

Â Â Â Â Â  456.887 [1975 c.466 Â§24; renumbered 455.050 in 1987]

Â Â Â Â Â  456.890 [1973 c.834 Â§38; 1975 c.721 Â§11; 1983 c.676 Â§30; renumbered 455.230 in 1987]

Â Â Â Â Â  456.910 [1974 s.s. c.24 Â§2; renumbered 455.240 in 1987]

Â Â Â Â Â  456.915 [Formerly 456.753; renumbered 455.310 in 1987]

Â Â Â Â Â  456.917 [Formerly 456.758; renumbered 455.315 in 1987]

Â Â Â Â Â  456.920 [1979 c.838 Â§3; renumbered 455.320 in 1987]

Â Â Â Â Â  456.925 [1979 c.860 Â§2; renumbered 455.325 in 1987]

Â Â Â Â Â  456.930 [1979 c.860 Â§3; renumbered 455.330 in 1987]

Â Â Â Â Â  456.935 [1979 c.860 Â§4; renumbered 455.335 in 1987]

Â Â Â Â Â  456.940 [1979 c.860 Â§5; renumbered 455.340 in 1987]

Â Â Â Â Â  456.945 [1979 c.838 Â§6; 1979 c.860 Â§6; renumbered 455.345 in 1987]

Â Â Â Â Â  456.950 [1979 c.838 Â§7; 1979 c.860 Â§7; renumbered 455.350 in 1987]

Â Â Â Â Â  456.965 [Formerly 460.210; renumbered 455.640 in 1997]

Â Â Â Â Â  456.970 [Formerly 460.220; renumbered 455.642 in 1997]

Â Â Â Â Â  456.975 [Formerly 460.230; renumbered 455.645 in 1997]

_______________



Chapter 457

Chapter 457 Â Urban Renewal

2007 EDITION

URBAN RENEWAL

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

457.010Â Â Â Â  Definitions

457.020Â Â Â Â  Declaration of necessity and purpose

457.025Â Â Â Â  Powers supplemental to other laws

URBAN RENEWAL AGENCIES; PLANS; ACTIVITIES

457.035Â Â Â Â  Urban renewal agencies; creation; ordinance to exercise powers; jurisdiction

457.045Â Â Â Â  Election of method of exercise of urban renewal agencyÂs powers

457.055Â Â Â Â  Transfer of agency powers

457.065Â Â Â Â  Advisory board for housing authority acting as urban renewal agency

457.075Â Â Â Â  Termination of urban renewal agency

457.085Â Â Â Â  Urban renewal plan requirements; accompanying report; contents; approval required

457.095Â Â Â Â  Approval of plan by ordinance; required contents of ordinance; notice

457.105Â Â Â Â  Approval of plan by other municipalities

457.115Â Â Â Â  Manner of newspaper notice

457.120Â Â Â Â  When additional notice required; to whom sent; content; notice by publication

457.125Â Â Â Â  Recording of plan upon approval

457.135Â Â Â Â  Conclusive presumption of plan validity

457.160Â Â Â Â  Exception to plan requirements for disaster areas

457.170Â Â Â Â  Urban renewal agencyÂs powers in planning or undertaking an urban renewal project

457.180Â Â Â Â  Powers of urban renewal agencies in general

457.190Â Â Â Â  Acquisition of funds by urban renewal agency; maximum amount of indebtedness

NoteÂ Â Â Â Â Â Â Â Â  Bonded indebtedness if project agreed to prior to September 29, 1991--1991 c.459 Â§335e

457.210Â Â Â Â  Applicability of housing cooperation law to urban renewal projects; delegation of powers and functions

457.220Â Â Â Â  Plan amendment; limit on additional land

457.230Â Â Â Â  Disposition of land in urban renewal project; determination of value; obligations of purchaser or lessee; recordation

457.240Â Â Â Â  Tax status of land leased under an urban renewal plan

457.320Â Â Â Â  Municipal assistance under plan; assumption by agency of general obligation bond payments of municipality

TAX INCREMENT FINANCING OF URBAN RENEWAL INDEBTEDNESS

457.420Â Â Â Â  Plan may provide for division of property taxes; limits on land area

457.430Â Â Â Â  Certification of assessed value of property in urban renewal area; amendment

457.435Â Â Â Â  Property tax collection methods for existing plans; special levies

457.437Â Â Â Â  Consultation with municipalities; resolution requirements

457.440Â Â Â Â  Computation of amounts to be raised from property taxes; notice; rules

457.450Â Â Â Â  Notice to tax assessor; provision for debt retirement; distribution of remaining tax increment funds

457.460Â Â Â Â  Financial report required for agency; contents; notice

GENERAL PROVISIONS

Â Â Â Â Â  457.010 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBlighted areasÂ means areas that, by reason of deterioration, faulty planning, inadequate or improper facilities, deleterious land use or the existence of unsafe structures, or any combination of these factors, are detrimental to the safety, health or welfare of the community. A blighted area is characterized by the existence of one or more of the following conditions:

Â Â Â Â Â  (a) The existence of buildings and structures, used or intended to be used for living, commercial, industrial or other purposes, or any combination of those uses, that are unfit or unsafe to occupy for those purposes because of any one or a combination of the following conditions:

Â Â Â Â Â  (A) Defective design and quality of physical construction;

Â Â Â Â Â  (B) Faulty interior arrangement and exterior spacing;

Â Â Â Â Â  (C) Overcrowding and a high density of population;

Â Â Â Â Â  (D) Inadequate provision for ventilation, light, sanitation, open spaces and recreation facilities; or

Â Â Â Â Â  (E) Obsolescence, deterioration, dilapidation, mixed character or shifting of uses;

Â Â Â Â Â  (b) An economic dislocation, deterioration or disuse of property resulting from faulty planning;

Â Â Â Â Â  (c) The division or subdivision and sale of property or lots of irregular form and shape and inadequate size or dimensions for property usefulness and development;

Â Â Â Â Â  (d) The laying out of property or lots in disregard of contours, drainage and other physical characteristics of the terrain and surrounding conditions;

Â Â Â Â Â  (e) The existence of inadequate streets and other rights of way, open spaces and utilities;

Â Â Â Â Â  (f) The existence of property or lots or other areas that are subject to inundation by water;

Â Â Â Â Â  (g) A prevalence of depreciated values, impaired investments and social and economic maladjustments to such an extent that the capacity to pay taxes is reduced and tax receipts are inadequate for the cost of public services rendered;

Â Â Â Â Â  (h) A growing or total lack of proper utilization of areas, resulting in a stagnant and unproductive condition of land potentially useful and valuable for contributing to the public health, safety and welfare; or

Â Â Â Â Â  (i) A loss of population and reduction of proper utilization of the area, resulting in its further deterioration and added costs to the taxpayer for the creation of new public facilities and services elsewhere.

Â Â Â Â Â  (2) ÂCertified statementÂ means the statement prepared and filed pursuant to ORS 457.430 or an amendment to the certified statement prepared and filed pursuant to ORS 457.430.

Â Â Â Â Â  (3) ÂCityÂ means any incorporated city.

Â Â Â Â Â  (4) ÂConsolidated billing tax rateÂ means:

Â Â Â Â Â  (a) If the urban renewal plan is an existing urban renewal plan (other than an existing urban renewal plan designated as an Option Three plan under ORS 457.435 (2)(c)), an urban renewal plan that was an existing urban renewal plan on October 6, 2001, (other than an existing urban renewal plan designated as an Option Three plan under ORS 457.435 (2)(c)) and that was substantially amended as described in ORS 457.085 (2)(i)(A) or (B) on or after October 6, 2001, or an urban renewal plan adopted on or after October 6, 2001, the total of all district tax rates used to extend taxes after any adjustment to reflect tax offsets under ORS 310.105, but does not include any rate derived from:

Â Â Â Â Â  (A) Any urban renewal special levy under ORS 457.435;

Â Â Â Â Â  (B) A local option tax, as defined in ORS 280.040, that is approved by taxing district electors after October 6, 2001; or

Â Â Â Â Â  (C) A tax pledged to repay exempt bonded indebtedness (other than exempt bonded indebtedness used to fund local government pension and disability plan obligations that, until funded by the exempt bonded indebtedness, were described in section 11 (5), Article XI of the Oregon Constitution), as defined in ORS 310.140, that is approved by taxing district electors after October 6, 2001; and

Â Â Â Â Â  (b) In the case of all other urban renewal plans, the total of all district ad valorem property tax rates used to extend taxes after any adjustments to reflect tax offsets under ORS 310.105, except that Âconsolidated billing tax rateÂ does not include any urban renewal special levy rate under ORS 457.435.

Â Â Â Â Â  (5)(a) ÂExisting urban renewal planÂ means an urban renewal plan that provides for a division of ad valorem property taxes as described under ORS 457.420 to 457.460 adopted by ordinance before December 6, 1996, that:

Â Â Â Â Â  (A) Except for an amendment made on account of ORS 457.190 (3) and subject to paragraph (b) of this subsection, is not changed by substantial amendment, as described in ORS 457.085 (2)(i)(A) or (B), on or after December 6, 1996; and

Â Â Â Â Â  (B) For tax years beginning on or after July 1, 1998, includes the limit on indebtedness as described in ORS 457.190 (3).

Â Â Â Â Â  (b) If, on or after July 1, 1998, the maximum limit on indebtedness (adopted by ordinance before July 1, 1998, pursuant to ORS 457.190) of an existing urban renewal plan is changed by substantial amendment, then Âindebtedness issued or incurred to carry out the existing urban renewal planÂ for purposes of ORS 457.435 includes only the indebtedness within the indebtedness limit adopted by ordinance under ORS 457.190 (3)(c) before July 1, 1998.

Â Â Â Â Â  (6) ÂFiscal yearÂ means the fiscal year commencing on July 1 and closing on June 30.

Â Â Â Â Â  (7) ÂGoverning body of a municipalityÂ means, in the case of a city, the common council or other legislative body thereof, and, in the case of a county, the board of county commissioners or other legislative body thereof.

Â Â Â Â Â  (8) ÂHousing authorityÂ or ÂauthorityÂ means any housing authority established pursuant to the Housing Authorities Law.

Â Â Â Â Â  (9) ÂIncrementÂ means that part of the assessed value of a taxing district attributable to any increase in the assessed value of the property located in an urban renewal area, or portion thereof, over the assessed value specified in the certified statement.

Â Â Â Â Â  (10) ÂMaximum indebtednessÂ means the amount of the principal of indebtedness included in a plan pursuant to ORS 457.190 and does not include indebtedness incurred to refund or refinance existing indebtedness.

Â Â Â Â Â  (11) ÂMunicipalityÂ means any county or any city in this state. ÂThe municipalityÂ means the municipality for which a particular urban renewal agency is created.

Â Â Â Â Â  (12) ÂTaxing bodyÂ or Âtaxing districtÂ means the state, city, county or any other taxing unit which has the power to levy a tax.

Â Â Â Â Â  (13) ÂUrban renewal agencyÂ or ÂagencyÂ means an urban renewal agency created under ORS 457.035 and 457.045.

Â Â Â Â Â  (14) ÂUrban renewal areaÂ means a blighted area included in an urban renewal plan or an area included in an urban renewal plan under ORS 457.160.

Â Â Â Â Â  (15) ÂUrban renewal projectÂ or ÂprojectÂ means any work or undertaking carried out under ORS 457.170 in an urban renewal area.

Â Â Â Â Â  (16) ÂUrban renewal planÂ or ÂplanÂ means a plan, as it exists or is changed or modified from time to time for one or more urban renewal areas, as provided in ORS 457.085, 457.095, 457.105, 457.115, 457.120, 457.125, 457.135 and 457.220. [Amended by 1957 c.456 Â§1; 1969 c.225 Â§1; 1979 c.621 Â§10; 1991 c.67 Â§128; 1991 c.459 Â§330; 1997 c.541 Â§442; 1999 c.21 Â§76; 1999 c.579 Â§25; 2001 c.477 Â§1; 2003 c.621 Â§106; 2007 c.884 Â§1]

Â Â Â Â Â  457.020 Declaration of necessity and purpose. It hereby is found and declared:

Â Â Â Â Â  (1) That there exist within the state blighted areas.

Â Â Â Â Â  (2) That such areas impair economic values and tax revenues.

Â Â Â Â Â  (3) That such areas cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health, safety and welfare, fire and accident protection and other public services and facilities.

Â Â Â Â Â  (4) That certain blighted areas may require acquisition and clearance since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may be susceptible of conservation or rehabilitation in such manner that the conditions and evils mentioned in subsections (1), (2) and (3) of this section may be eliminated, remedied or prevented and that such areas should, if possible, be conserved and rehabilitated through appropriate public action and the cooperation and voluntary action of the owners and tenants of property in such areas.

Â Â Â Â Â  (5) That the acquisition, conservation, rehabilitation, redevelopment, clearance, replanning and preparation for rebuilding of these areas, and the prevention or the reduction of blight and its causes, are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern.

Â Â Â Â Â  (6) That there are also certain areas where the condition of the title, the diverse ownership of the land to be assembled, the street or lot layouts or other conditions prevent a proper development of the land, and that it is in the public interest that such areas, as well as blighted areas, be acquired by eminent domain and made available for sound and wholesome development in accordance with a redevelopment or urban renewal plan, and that the exercise of the power of eminent domain and the financing of the acquisition and preparation of land by a public agency for such redevelopment or urban renewal is likewise a public use and purpose.

Â Â Â Â Â  (7) That redevelopment and urban renewal activities will stimulate residential construction which is closely correlated with general economic activity; that undertakings authorized by this chapter will aid the production of better housing and more desirable neighborhood and community development at lower costs and will make possible a more stable and larger volume of residential construction, which will assist materially in maintaining full employment.

Â Â Â Â Â  (8) That the necessity in the public interest for this chapter is a matter of legislative determination. [Amended by 1957 c.456 Â§2; 1979 c.621 Â§11]

Â Â Â Â Â  457.025 Powers supplemental to other laws. The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law. [Formerly 457.110]

Â Â Â Â Â  457.030 [Amended by 1957 c.456 Â§18; repealed by 1979 c.621 Â§28]

URBAN RENEWAL AGENCIES; PLANS; ACTIVITIES

Â Â Â Â Â  457.035 Urban renewal agencies; creation; ordinance to exercise powers; jurisdiction. (1) In each municipality, as defined in ORS 457.010, there hereby is created a public body corporate and politic to be known as the Âurban renewal agencyÂ of the municipality. However, the urban renewal agency shall not exercise its powers until or unless the governing body of the municipality, by nonemergency ordinance, declares that blighted areas exist in the municipality and that there is need for an urban renewal agency to function in the municipality and elects to have the powers of an urban renewal agency exercised in any of the three ways provided in ORS 457.045.

Â Â Â Â Â  (2) An urban renewal agency, upon activation under subsection (1) of this section, shall have authority to exercise its powers within the same area of operation given a housing authority of the municipality under ORS 456.060. [Formerly 457.130]

Â Â Â Â Â  457.040 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.045 Election of method of exercise of urban renewal agencyÂs powers. The governing body of a municipality shall, in the ordinance adopted under ORS 457.035, elect to have the powers of an urban renewal agency under this chapter exercised in one of the following ways:

Â Â Â Â Â  (1) By a housing authority of the municipality established pursuant to the Housing Authorities Law in which case the name of the body corporate and politic shall be the Âhousing authority and urban renewal agencyÂ of the municipality.

Â Â Â Â Â  (2) By appointing a board or commission composed of not less than three members.

Â Â Â Â Â  (3) By the governing body, itself, provided, however, that any act of the governing body acting as the urban renewal agency shall be, and shall be considered, the act of the urban renewal agency only and not of the governing body. [Formerly 457.140]

Â Â Â Â Â  457.050 [Amended by 1953 c.230 Â§3; 1957 c.456 Â§19; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.055 Transfer of agency powers. At any time following adoption of the ordinance under ORS 457.035, or for urban renewal agencies activated before October 3, 1979, at any time following adoption of a proper resolution or ordinance of the governing body of the municipality, the governing body of a municipality may, by ordinance, transfer the authority to exercise the powers of the urban renewal agency to any other body authorized to exercise those powers under ORS 457.045. All duties and obligations of the urban renewal agency shall thereafter be assumed by the body to which those powers are transferred. [1979 c.621 Â§16 (enacted in lieu of 457.145)]

Â Â Â Â Â  457.060 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.065 Advisory board for housing authority acting as urban renewal agency. For the purpose of coordinating its activities and undertakings under this chapter with the needs and undertakings of other local organizations and groups, a housing authority exercising the powers of an urban renewal agency under ORS 457.045 shall establish an advisory board consisting of the chairperson of the authority, who shall be chairperson of the advisory board, and of sufficient members, to be appointed by the chairperson, to represent as far as practicable:

Â Â Â Â Â  (1) The general public and consumers of housing.

Â Â Â Â Â  (2) General business interests.

Â Â Â Â Â  (3) Real estate, building and home financing interests.

Â Â Â Â Â  (4) Labor.

Â Â Â Â Â  (5) Any official planning body in the locality.

Â Â Â Â Â  (6) Church and welfare groups. [Formerly 457.100]

Â Â Â Â Â  457.070 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.075 Termination of urban renewal agency. If the governing body of a municipality which has an urban renewal agency under ORS 457.035 finds that there no longer exists a need for an urban renewal agency in the municipality, the governing body shall provide, by ordinance, for a termination of the agency and a transfer of the agencyÂs facilities, files and personnel to the municipality. The termination of an urban renewal agency shall not affect any outstanding legal actions, contracts or obligations of the agency and the municipality shall be substituted for the agency and, for the purpose of those legal actions, contracts or obligations, shall be considered a continuation of the urban renewal agency and not a new entity. No urban renewal agency shall be terminated under this section unless all indebtedness to which a portion of taxes is irrevocably pledged for payment under ORS 457.420 to 457.460 is fully paid. [1979 c.621 Â§6; 1991 c.459 Â§331; 1997 c.541 Â§443]

Â Â Â Â Â  457.080 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.085 Urban renewal plan requirements; accompanying report; contents; approval required. (1) An urban renewal agency shall provide for public involvement in all stages in the development of an urban renewal plan.

Â Â Â Â Â  (2) An urban renewal plan proposed by an urban renewal agency shall include all of the following:

Â Â Â Â Â  (a) A description of each urban renewal project to be undertaken.

Â Â Â Â Â  (b) An outline for the development, redevelopment, improvements, land acquisition, demolition and removal of structures, clearance, rehabilitation or conservation of the urban renewal areas of the plan.

Â Â Â Â Â  (c) A map and legal description of the urban renewal areas of the plan.

Â Â Â Â Â  (d) An explanation of its relationship to definite local objectives regarding appropriate land uses and improved traffic, public transportation, public utilities, telecommunications utilities, recreational and community facilities and other public improvements.

Â Â Â Â Â  (e) An indication of proposed land uses, maximum densities and building requirements for each urban renewal area.

Â Â Â Â Â  (f) A description of the methods to be used for the temporary or permanent relocation of persons living in, and businesses situated in, the urban renewal area of the plan.

Â Â Â Â Â  (g) An indication of which real property may be acquired and the anticipated disposition of said real property, whether by retention, resale, lease or other legal use, together with an estimated time schedule for such acquisition and disposition.

Â Â Â Â Â  (h) If the plan provides for a division of ad valorem taxes under ORS 457.420 to 457.460, the maximum amount of indebtedness that can be issued or incurred under the plan.

Â Â Â Â Â  (i) A description of what types of possible future amendments to the plan are substantial amendments and require the same notice, hearing and approval procedure required of the original plan under ORS 457.095 as provided in ORS 457.220, including but not limited to amendments:

Â Â Â Â Â  (A) Adding land to the urban renewal area, except for an addition of land that totals not more than one percent of the existing area of the urban renewal area.

Â Â Â Â Â  (B) Increasing the maximum amount of indebtedness that can be issued or incurred under the plan.

Â Â Â Â Â  (j) For a project which includes a public building, an explanation of how the building serves or benefits the urban renewal area.

Â Â Â Â Â  (3) An urban renewal plan shall be accompanied by a report which shall contain:

Â Â Â Â Â  (a) A description of physical, social and economic conditions in the urban renewal areas of the plan and the expected impact, including the fiscal impact, of the plan in light of added services or increased population;

Â Â Â Â Â  (b) Reasons for selection of each urban renewal area in the plan;

Â Â Â Â Â  (c) The relationship between each project to be undertaken under the plan and the existing conditions in the urban renewal area;

Â Â Â Â Â  (d) The estimated total cost of each project and the sources of moneys to pay such costs;

Â Â Â Â Â  (e) The anticipated completion date for each project;

Â Â Â Â Â  (f) The estimated amount of money required in each urban renewal area under ORS 457.420 to 457.460 and the anticipated year in which indebtedness will be retired or otherwise provided for under ORS 457.420 to 457.460;

Â Â Â Â Â  (g) A financial analysis of the plan with sufficient information to determine feasibility;

Â Â Â Â Â  (h) A fiscal impact statement that estimates the impact of the tax increment financing, both until and after the indebtedness is repaid, upon all entities levying taxes upon property in the urban renewal area; and

Â Â Â Â Â  (i) A relocation report which shall include:

Â Â Â Â Â  (A) An analysis of existing residents or businesses required to relocate permanently or temporarily as a result of agency actions under ORS 457.170;

Â Â Â Â Â  (B) A description of the methods to be used for the temporary or permanent relocation of persons living in, and businesses situated in, the urban renewal area in accordance with ORS 35.500 to 35.530; and

Â Â Â Â Â  (C) An enumeration, by cost range, of the existing housing units in the urban renewal areas of the plan to be destroyed or altered and new units to be added.

Â Â Â Â Â  (4) An urban renewal plan and accompanying report shall be forwarded to the planning commission of the municipality for recommendations, prior to presenting the plan to the governing body of the municipality for approval under ORS 457.095.

Â Â Â Â Â  (5) An urban renewal plan and accompanying report shall be forwarded to the governing body of each taxing district affected by the urban renewal plan and the agency shall consult and confer with the taxing districts prior to presenting the plan to the governing body of the municipality for approval under ORS 457.095. Any written recommendations of the governing body of each taxing district shall be accepted, rejected or modified by the governing body of the municipality in adopting the plan.

Â Â Â Â Â  (6) No urban renewal plan shall be carried out until the plan has been approved by the governing body of each municipality pursuant to ORS 457.095 and 457.105. [1979 c.621 Â§2; 1983 c.544 Â§1; 1987 c.668 Â§1; 1987 c.447 Â§130; 1991 c.459 Â§332; 1997 c.541 Â§444]

Â Â Â Â Â  457.090 [Repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.095 Approval of plan by ordinance; required contents of ordinance; notice. The governing body of the municipality, upon receipt of a proposed urban renewal plan and report from the municipalityÂs urban renewal agency and after public notice and hearing and consideration of public testimony and planning commission recommendations, if any, may approve the urban renewal plan. The approval shall be by nonemergency ordinance which shall incorporate the plan by reference. Notice of adoption of the ordinance approving the urban renewal plan, and the provisions of ORS 457.135, shall be published by the governing body of the municipality in accordance with ORS 457.115 no later than four days following the ordinance adoption. The ordinance shall include determinations and findings by the governing body that:

Â Â Â Â Â  (1) Each urban renewal area is blighted;

Â Â Â Â Â  (2) The rehabilitation and redevelopment is necessary to protect the public health, safety or welfare of the municipality;

Â Â Â Â Â  (3) The urban renewal plan conforms to the comprehensive plan and economic development plan, if any, of the municipality as a whole and provides an outline for accomplishing the urban renewal projects the urban renewal plan proposes;

Â Â Â Â Â  (4) Provision has been made to house displaced persons within their financial means in accordance with ORS 35.500 to 35.530 and, except in the relocation of elderly individuals or individuals with disabilities, without displacing on priority lists persons already waiting for existing federally subsidized housing;

Â Â Â Â Â  (5) If acquisition of real property is provided for, that it is necessary;

Â Â Â Â Â  (6) Adoption and carrying out of the urban renewal plan is economically sound and feasible; and

Â Â Â Â Â  (7) The municipality shall assume and complete any activities prescribed it by the urban renewal plan. [1979 c.621 Â§3; 1989 c.224 Â§121; 2007 c.70 Â§263]

Â Â Â Â Â  457.100 [Amended by 1979 c.621 Â§12; renumbered 457.065]

Â Â Â Â Â  457.105 Approval of plan by other municipalities. In addition to the approval of a plan by the governing body of the municipality under ORS 457.095, when any portion of the area of a proposed urban renewal plan extends beyond the boundaries of the municipality into any other municipality and, in the case of a proposed plan by a county agency, when any portion of such area is within the boundaries of a city, the governing body of the other municipality may approve the plan and may do so by resolution, rather than by ordinance. A proposed plan for an urban renewal area which is wholly within the boundaries of a city, or which is wholly within the boundaries of a county and does not include any area within the boundaries of a city, must be approved only by the governing body of the municipality in accordance with ORS 457.095. [1979 c.621 Â§3a; 1987 c.668 Â§2]

Â Â Â Â Â  457.110 [Renumbered 457.025]

Â Â Â Â Â  457.115 Manner of newspaper notice. Notice of adoption of an urban renewal plan required under ORS 457.095 and notice of filing of an annual financial statement required under ORS 457.460 shall be published in the newspaper, as defined in ORS 193.010, having the greatest circulation in the municipality and which is published within the municipality. If no newspaper is published within the municipality, the required notice shall be published in the newspaper having greatest circulation within the municipality published nearest to the municipality. [1979 c.621 Â§3b]

Â Â Â Â Â  457.120 When additional notice required; to whom sent; content; notice by publication. (1) In addition to any required public notice of hearing on a proposed urban renewal plan or substantial amendment or change to a plan, as described in ORS 457.085 (2)(i) and 457.220, the municipality shall cause notice of a hearing by the governing body on a proposed plan for a new urban renewal area or on a proposed change containing one of the types of amendments specified in ORS 457.085 (2)(i) to be mailed to each individual or household in one of the following groups:

Â Â Â Â Â  (a) Owners of real property that is located in the municipality;

Â Â Â Â Â  (b) Electors registered in the municipality;

Â Â Â Â Â  (c) Sewer, water, electric or other utility customers in the municipality; or

Â Â Â Â Â  (d) Postal patrons in the municipality.

Â Â Â Â Â  (2) If the urban renewal area governed by the plan or substantial amendment thereof extends beyond the boundaries of the municipality, notice shall also be sent to each individual in the selected group who is located in the urban renewal area.

Â Â Â Â Â  (3) The notice required by this section shall contain a statement in plain language that:

Â Â Â Â Â  (a) The governing body, on a specified date, will hold a public hearing and consider an ordinance adopting or substantially amending an urban renewal plan;

Â Â Â Â Â  (b) The adoption or amendment may impact property tax rates;

Â Â Â Â Â  (c) States the proposed maximum amount of indebtedness that can be issued or incurred under the plan or amendment;

Â Â Â Â Â  (d) The ordinance, if approved, is subject to referendum; and

Â Â Â Â Â  (e) A copy of the ordinance, urban renewal plan and accompanying report can be obtained by contacting a designated person within the municipality.

Â Â Â Â Â  (4) If the municipality which activated the urban renewal agency is a county:

Â Â Â Â Â  (a) The notice required by subsection (1) of this section shall be sent to each individual or household in one of the groups listed in subsections (1)(a) to (d) of this section, except that the notice need be sent only to those individuals or households located in a school district with territory affected or to be affected by the tax increment financing for the new urban renewal area or proposed change.

Â Â Â Â Â  (b) In addition to the notice under paragraph (a) of this subsection, the county shall cause notice to be published in a paper of general circulation throughout the county. The published notice shall contain the information described in subsection (3) of this section, be published in an advertisement not less than three inches in height and three inches in width and be located in a general interest section of the newspaper other than the classified advertisement section. [1991 c.459 Â§335f; 1997 c.541 Â§445]

Â Â Â Â Â  Note: 457.120 was added to and made a part of ORS chapter 457 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  457.125 Recording of plan upon approval. A copy of the ordinance approving an urban renewal plan under ORS 457.095 shall be sent by the governing body of the municipality to the urban renewal agency. A copy of the resolution approving an urban renewal plan under ORS 457.105 shall be sent by the governing body of a municipality to the urban renewal agency. Upon receipt of the necessary approval of each municipality governing body, the urban renewal plan shall be recorded by the urban renewal agency with the recording officer of each county in which any portion of an urban renewal area within the plan is situated. [1979 c.621 Â§4]

Â Â Â Â Â  457.130 [1957 c.456 Â§Â§4,5; 1979 c.621 Â§13; renumbered 457.035]

Â Â Â Â Â  457.135 Conclusive presumption of plan validity. After October 3, 1979, any urban renewal plan purported to be adopted in conformance with applicable legal requirements shall be conclusively presumed valid for all purposes 90 days after adoption of the plan by ordinance of the governing body of the municipality. No direct or collateral attack on the action may thereafter be commenced. [1979 c.621 Â§5]

Â Â Â Â Â  457.140 [1957 c.456 Â§6; 1975 c.246 Â§1; 1979 c.621 Â§14; renumbered 457.045]

Â Â Â Â Â  457.145 [1967 c.311 Â§2; repealed by 1979 c.621 Â§15 (457.055 enacted in lieu of 457.145)]

Â Â Â Â Â  457.150 [1957 c.456 Â§8; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.160 Exception to plan requirements for disaster areas. Notwithstanding any other provisions of ORS chapters 455 and 456 or this chapter and ORS 446.515 to 446.547, where the governing body of a municipality certifies that an area is in need of redevelopment or rehabilitation as a result of a flood, fire, hurricane, earthquake, storm or other catastrophe respecting which the Governor has certified the need for disaster assistance under federal law, the governing body may declare a need for an urban renewal agency, if necessary, and may approve an urban renewal plan and an urban renewal project for such area without regard to the provisions requiring:

Â Â Â Â Â  (1) That the urban renewal plan conform to the comprehensive plan and economic development plan, if any, for the municipality as a whole.

Â Â Â Â Â  (2) That the urban renewal area be a blighted area. [1957 c.456 Â§15; 1979 c.621 Â§18; 1993 c.18 Â§114]

Â Â Â Â Â  457.170 Urban renewal agencyÂs powers in planning or undertaking an urban renewal project. An urban renewal agency may plan or undertake any urban renewal project to carry out an approved urban renewal plan. In planning or undertaking an urban renewal project, the urban renewal agency has the power:

Â Â Â Â Â  (1) To carry out any work or undertaking and exercise any powers which a housing authority is authorized to perform or exercise under ORS 456.055 to 456.235, subject to the provisions of this chapter provided, however, that ORS 456.155 and 456.160 do not limit the power of an agency in event of a default by a purchaser or lessee of land in an urban renewal plan to acquire property and operate it free from the restrictions in those sections.

Â Â Â Â Â  (2) To carry out any rehabilitation or conservation work in an urban renewal area.

Â Â Â Â Â  (3) To acquire real property, by condemnation if necessary, when needed to carry out the plan.

Â Â Â Â Â  (4) To clear any areas acquired, including the demolition, removal or rehabilitation of buildings and improvements.

Â Â Â Â Â  (5) To install, construct or reconstruct streets, utilities and site improvements in accordance with the urban renewal plan.

Â Â Â Â Â  (6) To carry out plans for a program of the voluntary repair and rehabilitation of buildings or other improvements in an urban renewal area in accordance with the urban renewal plan.

Â Â Â Â Â  (7) To assist in relocating persons living in, and property situated in, the urban renewal area in accordance with the approved urban renewal plan and to make relocation payments.

Â Â Â Â Â  (8) To dispose of, including by sale or lease, any property or part thereof acquired in the urban renewal area in accordance with the approved urban renewal plan.

Â Â Â Â Â  (9) To plan, undertake and carry out neighborhood development programs consisting of urban renewal project undertakings in one or more urban renewal areas which are planned and carried out on the basis of annual increments in accordance with the provisions of this chapter for planning and carrying out urban renewal plans.

Â Â Â Â Â  (10) To accomplish a combination of the things listed in this section to carry out an urban renewal plan. [1957 c.456 Â§7; 1969 c.225 Â§2; 1969 c.539 Â§1; 1979 c.621 Â§19; 1995 c.79 Â§268]

Â Â Â Â Â  457.180 Powers of urban renewal agencies in general. An urban renewal agency, in addition to its other powers, may:

Â Â Â Â Â  (1) Make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements.

Â Â Â Â Â  (2) Make plans for the enforcement of laws, codes and regulations relating to:

Â Â Â Â Â  (a) The use of land.

Â Â Â Â Â  (b) The use and occupancy of buildings and improvements.

Â Â Â Â Â  (c) The repair, rehabilitation, demolition or removal of buildings and improvements.

Â Â Â Â Â  (3) Make plans for the relocation of persons and property displaced by an urban renewal project.

Â Â Â Â Â  (4) Make preliminary plans outlining urban renewal activities for neighborhoods to embrace two or more urban renewal areas.

Â Â Â Â Â  (5) Conduct preliminary surveys to determine if the undertaking and carrying out of an urban renewal project is feasible.

Â Â Â Â Â  (6) Develop, test and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of urban blight.

Â Â Â Â Â  (7) Engage in any other housing or community development activities specifically delegated to it by the governing body of the municipality including but not limited to land acquisition and disposition, conservation and rehabilitation, residential or business relocation, construction, leasing or management of housing, and the making of grants and loans from any available source. [1957 c.456 Â§10; 1975 c.382 Â§1]

Â Â Â Â Â  457.190 Acquisition of funds by urban renewal agency; maximum amount of indebtedness. (1) An urban renewal agency may borrow money and accept advances, loans, grants and any other form of financial assistance from the federal government, the state, county or other public body, or from any sources, public or private, for the purposes of undertaking and carrying out urban renewal projects.

Â Â Â Â Â  (2) An urban renewal agency may do all things necessary or desirable to secure such financial aid, including obligating itself in any contract with the federal government for federal financial aid to convey to the federal government the project to which the contract relates upon the occurrence of a substantial default thereunder, in the same manner as a housing authority may do to secure such aid in connection with blighted area clearance and housing projects under the Housing Authorities Law.

Â Â Â Â Â  (3)(a) Each urban renewal plan adopted by ordinance on or after July 14, 1997, that provides for a division of taxes pursuant to ORS 457.440 shall include in the plan the maximum amount of indebtedness that may be issued or incurred under the plan. Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not included in the plan, the urban renewal agency may not issue indebtedness for which taxes divided under ORS 457.440 are to be pledged to carry out the plan.

Â Â Â Â Â  (b) Each urban renewal plan adopted by ordinance on or after December 6, 1996, and before July 14, 1997, that provides for a division of taxes pursuant to ORS 457.440 but does not include a maximum amount of indebtedness that may be issued or incurred under the plan shall be changed, by substantial plan amendment pursuant to ORS 457.220, to include the maximum amount of indebtedness that may be issued or incurred under the plan before July 1, 2000. Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not included in the plan on or before July 1, 2000, the urban renewal agency may not on or after July 1, 2000, issue indebtedness for which taxes divided under ORS 457.440 are to be pledged to carry out the plan.

Â Â Â Â Â  (c)(A) Each existing urban renewal plan that provides for a division of taxes pursuant to ORS 457.420 to 457.460 may be changed by substantial amendment no later than July 1, 1998, to include a maximum amount of indebtedness that may be issued or incurred under the plan determined as described in subparagraph (B) of this paragraph. The additional notices required under ORS 457.120 are not required for an amendment adopted pursuant to this paragraph.

Â Â Â Â Â  (B) The maximum amount of indebtedness that may be issued or incurred under the plan, as determined for purposes of meeting the requirements of this paragraph, shall be based upon good faith estimates of the scope and costs of projects, including but not limited to increases in costs due to reasonably anticipated inflation, in the existing urban renewal plan and the schedule for their completion as completion dates were anticipated as of December 5, 1996. The maximum amount of indebtedness shall be specified in dollars and cents.

Â Â Â Â Â  (C) Notwithstanding subsection (1) of this section, if a maximum amount of indebtedness is not adopted for an existing urban renewal plan as described in this paragraph before July 1, 1998, the urban renewal agency may not collect funds under ORS 457.435. [1957 c.456 Â§14; 1991 c.459 Â§333; 1997 c.541 Â§446; 2007 c.606 Â§12]

Â Â Â Â Â  Note: Section 335e, chapter 459, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 335e. Bonded indebtedness if project agreed to prior to September 29, 1991. Notwithstanding ORS 457.190, an urban renewal agency may issue bonded indebtedness to undertake an urban renewal project to carry out an urban renewal plan if, prior to September 29, 1991, a written contract or other written agreement for the project was made, the instrument setting forth the contract or agreement was executed and the parties were bound. The urban renewal agency of the municipality may use any of the money available to it from the issuance of the bonds for carrying out the project in accordance with the contract or agreement. [1991 c.459 Â§335e; 1997 c.541 Â§446a]

Â Â Â Â Â  457.210 Applicability of housing cooperation law to urban renewal projects; delegation of powers and functions. (1) Any state public body, as defined in ORS 456.305, shall have the same rights and powers to cooperate with and assist urban renewal agencies with respect to urban renewal projects that such state public body has pursuant to ORS 456.305 to 456.325 to cooperate and assist housing authorities with respect to housing projects in the same manner as though those sections were applicable to urban renewal agencies and projects under this chapter.

Â Â Â Â Â  (2) Any state public body, as defined in ORS 456.305, hereby is authorized to enter into agreements with any other public body, including an urban renewal agency, respecting action to be taken pursuant to any of the powers granted by this chapter, including, but not limited to, the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.

Â Â Â Â Â  (3) An urban renewal agency hereby is authorized to delegate any of its powers or functions to the municipality or other state public body, as defined in ORS 456.305, with respect to the planning or undertaking of an urban renewal project in the area in which such municipality or other state public body is authorized to act. The municipality, or other state public body to which the powers or functions are delegated hereby is authorized to carry out or perform such powers or functions. [1957 c.456 Â§11]

Â Â Â Â Â  457.220 Plan amendment; limit on additional land. (1) Except for the provisions of subsection (2) of this section, an urban renewal agency shall carry out the urban renewal plan approved under ORS 457.095.

Â Â Â Â Â  (2) Any substantial change made in the urban renewal plan shall, before being carried out, be approved and recorded in the same manner as the original plan.

Â Â Â Â Â  (3) No land equal to more than 20 percent of the total land area of the original plan shall be added to the urban renewal areas of a plan by amendments. [1957 c.456 Â§9; 1979 c.621 Â§20]

Â Â Â Â Â  457.230 Disposition of land in urban renewal project; determination of value; obligations of purchaser or lessee; recordation. (1) The urban renewal agency shall, in accordance with the approved urban renewal plan, make land in an urban renewal project available for use by private enterprise or public agencies. Such land shall be made available at a value determined by the urban renewal agency to be its fair reuse value, which represents the value, whether expressed in terms of rental or capital price, at which the urban renewal agency in its discretion determines such land should be made available in order that it may be developed, redeveloped, cleared, conserved or rehabilitated for the purposes specified in such plan.

Â Â Â Â Â  (2) To assure that land acquired in an urban renewal project is used in accordance with the urban renewal plan, an urban renewal agency, upon the sale or lease of such land, shall obligate purchasers or lessees:

Â Â Â Â Â  (a) To use the land for the purposes designated in the urban renewal plan.

Â Â Â Â Â  (b) To begin the building of their improvements within a period of time which the urban renewal agency fixes as reasonable.

Â Â Â Â Â  (3) Any obligations by the purchaser shall be covenants and conditions running with the land where the urban renewal agency so stipulates.

Â Â Â Â Â  (4) Any contract for the transfer of any interest in land by the urban renewal agency may be recorded in the land records of the county in which the land is situated in the same manner as any other contract for the transfer of an interest in land is recorded. [1957 c.456 Â§12; 1965 c.571 Â§1; 1967 c.312 Â§1]

Â Â Â Â Â  457.240 Tax status of land leased under an urban renewal plan. Any property which the urban renewal agency leases to private persons as defined in ORS 174.100 under an urban renewal plan shall have the same tax status as if such leased property were owned by such private individuals or corporations. [1957 c.456 Â§13; 1983 c.327 Â§11]

Â Â Â Â Â  457.310 [1957 c.456 Â§16; repealed by 1979 c.621 Â§28]

Â Â Â Â Â  457.320 Municipal assistance under plan; assumption by agency of general obligation bond payments of municipality. In addition to the other powers granted a municipality under this chapter, a municipality may exercise any of its powers otherwise provided by law to assist in the planning or the carrying out of an urban renewal plan. Without limiting the powers granted by the preceding sentence, a municipality may issue its general obligation bonds for the purpose of assisting in the planning or the carrying out of an urban renewal plan. The urban renewal agency of the municipality may assume payment of the general obligation bonds and may use any of the moneys available to it for that purpose. [1957 c.456 Â§17; 1979 c.621 Â§21]

Â Â Â Â Â  457.410 [1961 c.554 Â§2; repealed by 1979 c.621 Â§28]

TAX INCREMENT FINANCING OF URBAN RENEWAL INDEBTEDNESS

Â Â Â Â Â  457.420 Plan may provide for division of property taxes; limits on land area. (1) Any urban renewal plan may contain a provision that the ad valorem taxes, if any, levied by a taxing district in which all or a portion of an urban renewal area is located, shall be divided as provided in section 1c, Article IX of the Oregon Constitution, and ORS 457.420 to 457.460. Ad valorem taxes shall not be divided if there is no provision in the urban renewal plan for the division.

Â Â Â Â Â  (2) No plan adopted after October 3, 1979, shall provide for a division of ad valorem taxes under subsection (1) of this section if:

Â Â Â Â Â  (a) For municipalities having a population of more than 50,000, according to the latest state census:

Â Â Â Â Â  (A) The assessed value for the urban renewal areas of the plan, when added to the total assessed value previously certified by the assessor for other urban renewal plans of the municipality for which a division of ad valorem taxes is provided exceeds a figure equal to 15 percent of the total assessed value of that municipality, exclusive of any increased assessed value for other urban renewal areas; or

Â Â Â Â Â  (B) The urban renewal areas of the plan when added to the areas included in other urban renewal plans of the municipality providing for a division of ad valorem taxes, exceed a figure equal to 15 percent of the total land area of that municipality.

Â Â Â Â Â  (b) For municipalities having a population of less than 50,000, according to the latest state census:

Â Â Â Â Â  (A) The assessed value for the urban renewal areas of the plan, when added to the total assessed value previously certified by the assessor for other urban renewal plans of the municipality for which a division of ad valorem taxes is provided exceeds a figure equal to 25 percent of the total assessed value of that municipality, exclusive of any increased assessed value for other urban renewal areas; or

Â Â Â Â Â  (B) The urban renewal areas of the plan, when added to the areas included in other urban renewal plans of the municipality providing for a division of ad valorem taxes, exceed a figure equal to 25 percent of the total land area of that municipality.

Â Â Â Â Â  (3) Property may not be included in more than one urban renewal area. [1961 c.554 Â§3; 1969 c.539 Â§2; 1971 c.544 Â§4; 1979 c.621 Â§24; 1991 c.459 Â§334; 1997 c.541 Â§447]

Â Â Â Â Â  457.430 Certification of assessed value of property in urban renewal area; amendment. (1) As soon as practicable after the approval of a plan containing a provision authorized by ORS 457.420, the county assessor of each county in which an urban renewal area is located shall prepare, in duplicate, a certified statement of the total assessed value, as shown on the county assessment roll last certified prior to the effective date of the ordinance approving the plan, of all of the taxable real and personal property contained in the urban renewal area in the county.

Â Â Â Â Â  (2) Wherever only a part of an urban renewal area is located in a taxing district, the assessor also shall show in the statement required by subsection (1) of this section the assessed value of the real and personal property in the part of the urban renewal area located in the taxing district.

Â Â Â Â Â  (3) One copy of the certified statement shall be filed by the assessor with the agency and the other copy shall constitute a part of the public records of the county assessorÂs office.

Â Â Â Â Â  (4) Whenever a part of an urban renewal area comes within the territory of a taxing district either by annexation, incorporation of a new taxing district or consolidation, after the approval of a plan containing a provision authorized by ORS 457.420, the county assessor shall in the same manner as under subsection (3) of this section file a certified statement or an amendment to a certified statement to show the assessed value of the real and personal property in that part of the urban renewal area incorporated by annexation or consolidation into the taxing district. The assessed value of the real and personal property so incorporated shall be determined in the same manner and as of the same date as provided in subsections (1) and (2) of this section.

Â Â Â Â Â  (5) When a certified statement is filed as required by subsection (1) of this section, if the law provides a reduction or increase of the valuation for tax purposes of the taxable property contained in the urban renewal area at the time of the filing, the assessor shall state the total assessed value as it is so reduced or increased. After a certified statement has been filed as required by subsection (1) of this section, if a law is enacted which provides a reduction or increase of the valuation for tax purposes of the taxable property contained in the urban renewal area at the time the certified statement was filed, the assessor shall amend the certified statement annually or as otherwise required to reduce or increase the stated total assessed value of the real and personal property accordingly. An amendment to the certified statement shall be filed in the manner provided by subsections (3) and (4) of this section.

Â Â Â Â Â  (6)(a) Subject to subsections (4) and (5) of this section and paragraph (b) of this subsection, all certified statements and amendments thereto filed under this section before July 14, 1997, shall continue to remain in effect.

Â Â Â Â Â  (b) Effective as of the tax year beginning on July 1, 1997, the assessor shall amend the amount of assessed value included in a certified statement by applying to the certified assessed value of each tax code area located within an urban renewal area the percentage obtained by dividing the total assessed value within the tax code area, including growth in assessed value over the certified assessed value, by the total real market value within the tax code area. [1961 c.554 Â§4; 1969 c.539 Â§3; 1979 c.621 Â§25; 1981 c.804 Â§105; 1983 s.s. c.5 Â§24; 1991 c.459 Â§335; 1997 c.541 Â§448]

Â Â Â Â Â  457.435 Property tax collection methods for existing plans; special levies. (1) For each existing urban renewal plan that includes a provision for a division of ad valorem taxes under ORS 457.420 to 457.460, the municipality that activated the urban renewal agency that is carrying out the plan shall adopt an ordinance choosing one of the options listed in subsection (2) of this section as the method of collecting ad valorem property taxes sufficient to pay, when due, indebtedness issued or incurred to carry out the plan as permitted by section 11 (16), Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) The options referred to in subsection (1) of this section are as follows:

Â Â Â Â Â  (a) Option One: To collect amounts sufficient to pay the obligations, as budgeted for the plan, from ORS 457.440, and if the amount estimated to be received from ORS 457.440 is not sufficient to meet the budgeted obligations of the plan for the tax or fiscal year, to make a special levy in the amount of the remainder upon all of the taxable property of the municipality that activated the urban renewal agency and upon all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (b) Option Two: To make a special levy in the amount stated in the notice given under ORS 457.440 (2) upon all of the taxable property of the municipality that activated the urban renewal agency, and upon all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (c) Option Three: To collect an amount equal to the amount stated in the ordinance adopted as provided in subsection (1) of this section by dividing the taxes pursuant to ORS 457.440, and to make a special levy upon all of the taxable property of the municipality that activated the urban renewal agency and upon all of the taxable property lying outside the municipality but within an urban renewal area of the plan. The county assessor shall adjust the amount of the total assessed value included in the certified statement filed under ORS 457.430 so that the amount collected by dividing the taxes pursuant to ORS 457.440 does not exceed the amount stated in the ordinance to be collected by dividing the taxes pursuant to ORS 457.440.

Â Â Â Â Â  (3)(a) The total amount obtained under an option listed in subsection (2) of this section for any plan shall not exceed the maximum amount that could have been certified to the assessor for the plan under ORS 457.440 (1995 Edition) for the tax year beginning July 1, 1997.

Â Â Â Â Â  (b) For each tax year beginning after the 1997-1998 tax year, the limitation of paragraph (a) of this subsection shall be adjusted by a percentage change equal to the percentage change in the increment within the urban renewal area from the preceding year.

Â Â Â Â Â  (4)(a) The ordinance choosing the option referred to in subsection (1) of this section shall be adopted no later than July 1, 1998, and shall be applicable for tax years beginning on or after July 1, 1998. If not so adopted, the municipality shall be considered to have chosen Option One as its method of collection of ad valorem property taxes sufficient to pay, when due, indebtedness issued or incurred to carry out the existing urban renewal plan. An option, once chosen, may not be changed to another option. In addition, if Option Three is chosen, the amount specified in the ordinance choosing the option to be collected by dividing the taxes pursuant to ORS 457.440 shall not be changed by subsequent ordinance or amendment to the certified statement.

Â Â Â Â Â  (b) The option chosen, together with the particulars of the option, including but not limited to any limit on the amount to be received from ORS 457.440, shall be reflected in the notice filed by the urban renewal agency with the county assessor.

Â Â Â Â Â  (5)(a) The county assessor, or county assessors if the taxable property is in more than one county, shall extend the special levy against all of the taxable property of the municipality that activated the urban renewal agency and all of the taxable property lying outside the municipality but included in an urban renewal area of the plan.

Â Â Â Â Â  (b) Any amounts collected from special levies made under this section shall be paid into the special fund or funds of the urban renewal agency referred to in ORS 457.440 (6) and shall be used to pay the principal and interest to finance or refinance the existing urban renewal plan or plans of the urban renewal agency.

Â Â Â Â Â  (6) This section applies to existing urban renewal plans with respect to principal and interest on indebtedness until the indebtedness is fully paid or it is found that deposits in the special fund are sufficient to pay the principal and interest on the indebtedness issued or incurred under the existing urban renewal plan.

Â Â Â Â Â  (7) Nothing in this section shall prevent the funding of urban renewal indebtedness as provided under ORS 457.440. [1997 c.541 Â§454; 1999 c.579 Â§32]

Â Â Â Â Â  457.437 Consultation with municipalities; resolution requirements. (1) Prior to the establishment of a maximum amount of indebtedness for an urban renewal plan under ORS 457.190 and before an option is adopted under ORS 457.435, the urban renewal agency that is carrying out the plan shall meet with the governing bodies of the municipality that activated the urban renewal agency and other municipalities affected by the urban renewal plan and review the proposed maximum amount of indebtedness for the plan and the agencyÂs recommended option under ORS 457.435.

Â Â Â Â Â  (2) After the meeting described in subsection (1) of this section, the governing bodies shall adopt resolutions in support of or opposition to the recommended option under ORS 457.435.

Â Â Â Â Â  (3) If an affected municipality adopts a resolution in opposition to the recommended option, then the agencyÂs recommendations may be adopted only by the adoption of a separate resolution by the municipality that activated the urban renewal agency. [1997 c.541 Â§454a]

Â Â Â Â Â  457.440 Computation of amounts to be raised from property taxes; notice; rules. During the period specified under ORS 457.450:

Â Â Â Â Â  (1) The county assessor shall determine the amount of funds to be raised each year for urban renewal within the county levied by taxing districts in accordance with section 1c, Article IX of the Oregon Constitution, and ORS 457.420 to 457.460.

Â Â Â Â Â  (2) Not later than July 15 of each tax year, each urban renewal agency shall determine and file with the county assessor a notice stating the amount of funds to be raised for each urban renewal area as follows:

Â Â Â Â Â  (a) If the municipality that activated the urban renewal agency has chosen Option One as provided in ORS 457.435 (2)(a), the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (b) If the municipality that activated the urban renewal agency has chosen Option Two as provided in ORS 457.435 (2)(b), the notice shall state the amount of funds to be raised by the special levy.

Â Â Â Â Â  (c) If the municipality that activated the urban renewal agency has chosen Option Three as provided in ORS 457.435 (2)(c), the notice shall state the amount of funds to be raised by special levy in addition to the amount to be raised by dividing the taxes as stated in the ordinance adopted under ORS 457.435 (1).

Â Â Â Â Â  (d) If the plan is not an existing plan, the notice shall state that the maximum amount of funds that may be raised by dividing the taxes under section 1c, Article IX of the Oregon Constitution, shall be raised for the agency.

Â Â Â Â Â  (3) If a municipality has chosen Option Three pursuant to ORS 457.435, the maximum amount of funds that may be raised for an urban renewal agency by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, may be limited by the municipality in which the urban renewal agency is located. The decision of the municipality to limit the amount of funds to be included in the notice filed under subsection (2) of this section shall be reflected in the certified statement filed by the urban renewal agency with the county assessor.

Â Â Â Â Â  (4) Not later than September 25 of each tax year, the assessor of any county in which a joint district is located shall provide, to the assessor of each other county in which the joint district is located, the assessed values of the property in the joint district that is located within the county, including the certified statement value and the increment for each code area containing any urban renewal area located within the joint district, and a copy of the notice filed by the urban renewal agency for the area located within the joint district under subsection (2) of this section.

Â Â Â Â Â  (5) The maximum amount of funds that may be raised for an urban renewal plan by dividing the taxes as provided in section 1c, Article IX of the Oregon Constitution, shall be computed by the county assessor as follows:

Â Â Â Â Â  (a) The county assessor shall compute the total consolidated billing tax rate for each code area in which an urban renewal area of the plan is located.

Â Â Â Â Â  (b) The assessor shall determine the amount of taxes that would be produced by extending the tax rate computed under paragraph (a) of this subsection against the increment of each code area.

Â Â Â Â Â  (c) The total amount determined for all code areas containing urban renewal areas included within the urban renewal plan is the maximum amount of funds to be raised for the urban renewal plan by dividing the taxes.

Â Â Â Â Â  (6)(a) The maximum amount of funds that may be raised for an urban renewal agency as determined under subsection (5) of this section, or the maximum amount, as determined under subsection (2) of this section, shall be certified by the county assessor to the tax collector. The tax collector shall include the amount so certified in the percentage schedule of the ratio of taxes on property prepared under ORS 311.390 and filed with the county treasurer. Notwithstanding ORS 311.395 (6), the county treasurer shall credit the amount to the urban renewal agency and shall distribute its percentage amount to the urban renewal agency as determined by the schedule at the times other distributions are made under ORS 311.395 (7).

Â Â Â Â Â  (b) The county assessor shall notify the urban renewal agency of the amounts received under subsection (5) of this section or amounts received pursuant to the notice provided in subsection (2) of this section for each urban renewal plan area. Any amounts received by the urban renewal agency under paragraph (a) of this subsection shall be attributed to the urban renewal plan in which the urban renewal area is included, shall be paid into a special fund of the urban renewal agency for the urban renewal plan and shall be used to pay the principal and interest on any indebtedness issued or incurred by the urban renewal agency to finance or refinance the urban renewal plan.

Â Â Â Â Â  (7) Unless and until the total assessed value of the taxable property in an urban renewal area exceeds the total assessed value specified in the certified statement, all of the ad valorem taxes levied and collected upon the taxable property in the urban renewal area shall be paid into the funds of the respective taxing districts.

Â Â Â Â Â  (8) The agency may incur indebtedness, including obtaining loans and advances in carrying out the urban renewal plan, and the portion of taxes received under this section may be irrevocably pledged for the payment of principal of and interest on the indebtedness.

Â Â Â Â Â  (9) The Department of Revenue shall by rule establish procedures for giving notice of amounts to be raised for urban renewal agencies and for determination of amounts to be raised and distributed to urban renewal agencies.

Â Â Â Â Â  (10) The notice required under this section shall serve as the notice required under ORS 310.060 for the special levy described under ORS 457.435. [1961 c.554 Â§5; 1979 c.621 Â§26; 1981 c.804 Â§106; 1983 s.s. c.5 Â§25; 1985 c.613 Â§17; 1987 c.158 Â§87; 1991 c.459 Â§335a; 1997 c.541 Â§449; 1999 c.579 Â§26; 2003 c.190 Â§Â§16,17; 2007 c.537 Â§7]

Â Â Â Â Â  457.450 Notice to tax assessor; provision for debt retirement; distribution of remaining tax increment funds. (1)(a) ORS 457.440 shall first apply to the assessment roll next following the tax roll referred to in ORS 457.430 if the assessor is provided notice of a plan adoption or amendment changing area boundaries by the agency prior to January 1 before the tax year to which the plan first applies.

Â Â Â Â Â  (b) If the assessor is not provided notice of plan adoption or amendment changing area boundaries by the agency prior to January 1 before the tax year to which ORS 457.440 would otherwise first apply, then ORS 457.440 shall first apply to the assessment roll next following the assessment roll described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) When the principal and interest on indebtedness to which the portion of taxes is irrevocably pledged for payment under ORS 457.435 or 457.440 is fully paid, or it is found that deposits in the special fund are sufficient to fully pay principal and interest on that indebtedness either through direct payment of the indebtedness or by payment of principal and interest on bonds or notes issued to finance the indebtedness, the agency shall notify the assessor of that fact.

Â Â Â Â Â  (3) All moneys remaining unexpended from the special fund provided for in ORS 457.435 or 457.440, after payment of all the principal and interest on indebtedness is provided for, shall be turned over to the county treasurer by the agency and prorated by the treasurer back to the taxing districts in which the area, or part thereof, is located, in proportion to the amount of money in the fund attributable to each taxing district for the last fiscal year in which tax levy moneys were paid into the special fund of the agency under ORS 457.435 or 457.440. [1961 c.554 Â§6; 1971 c.426 Â§1; 1979 c.621 Â§27; 1991 c.459 Â§335b; 1997 c.541 Â§450]

Â Â Â Â Â  457.460 Financial report required for agency; contents; notice. (1) An agency shall, by August 1 of each year, prepare a statement on the same basis on which its financial statements are prepared containing:

Â Â Â Â Â  (a) The amount of money received during the preceding fiscal year under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460;

Â Â Â Â Â  (b) The purposes and amounts for which any money received under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460 were expended during the preceding fiscal year;

Â Â Â Â Â  (c) An estimate of moneys to be received during the current fiscal year under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460;

Â Â Â Â Â  (d) A budget setting forth the purposes and estimated amounts for which the moneys which have been or will be received under ORS 457.420 to 457.460 and from indebtedness incurred under ORS 457.420 to 457.460 are to be expended during the current fiscal year; and

Â Â Â Â Â  (e) An analysis of the impact, if any, of carrying out the urban renewal plan on the tax collections for the preceding year for all taxing districts included under ORS 457.430.

Â Â Â Â Â  (2) The statement required by subsection (1) of this section shall be filed with the governing body of the municipality. Notice shall be published that the statement has been prepared and is on file with the municipality and the agency and the information contained in the statement is available to all interested persons. The notice shall be published once a week for not less than two successive weeks before September 1 of the year for which the statement is required in accordance with ORS 457.115. The notice shall summarize the information required under subsection (1)(a) to (d) of this section and shall set forth in full the information required under subsection (1)(e) of this section. [1979 c.621 Â§23; 1991 c.459 Â§335c; 1997 c.541 Â§451]

_______________



Chapter 458

Chapter 458 Â Housing and Community Services Programs;

Individual Development Accounts

2007 EDITION

HOUSING AND COMMUNITY SERVICES PROGRAMS

PUBLIC HEALTH AND SAFETY

COMMUNITY-BASED HOUSING DEVELOPMENT

458.210Â Â Â Â  Community development corporations; description

458.215Â Â Â Â  Local capacity building program

458.220Â Â Â Â  Community development corporation grants and assistance

458.225Â Â Â Â  Preference for certain community development corporations

458.235Â Â Â Â  Rules

458.240Â Â Â Â  Effect of law on other community development corporations

HOUSING REVITALIZATION PROGRAM

458.305Â Â Â Â  Legislative findings

458.310Â Â Â Â  Housing revitalization program; criteria; rules

LOW INCOME RENTAL HOUSING FUND

458.350Â Â Â Â  Low Income Rental Housing Fund established

458.355Â Â Â Â  Criteria for use of fund

458.360Â Â Â Â  Appropriation

458.365Â Â Â Â  Housing and Community Services Department to administer Low Income Rental Housing Fund law

LOW-INCOME HOUSING INVOLVING STATE PROPERTY

458.405Â Â Â Â  Legislative findings

458.410Â Â Â Â  Purposes

458.415Â Â Â Â  Rules

458.420Â Â Â Â  Conveyance of certain state real property for low-income housing

458.425Â Â Â Â  Restriction on conveyance of certain state real property

458.430Â Â Â Â  Authority of state to lease property not owned by state

458.440Â Â Â Â  Authorization to lease; terms and conditions

458.445Â Â Â Â  Authority to relinquish title to property; purpose

458.450Â Â Â Â  Approval required by governing body where property located

458.460Â Â Â Â  Bidding procedure for multiple applicants

COMMUNITY SERVICES PROGRAMS

458.505Â Â Â Â  Community action agency network as delivery system for federal antipoverty programs; duties of Housing and Community Services Department

458.510Â Â Â Â  Energy Crisis Trust Fund

458.515Â Â Â Â  Advisory committee

458.525Â Â Â Â  Interagency Council on Hunger and Homelessness; coordination of hunger and homelessness relief efforts

458.530Â Â Â Â  Policy on hunger

458.532Â Â Â Â  Hunger Relief Task Force

458.535Â Â Â Â  Hunger Relief Account

458.540Â Â Â Â  Short title for ORS 458.530 to 458.545

458.545Â Â Â Â  Task force powers and duties

458.555Â Â Â Â
Oregon
Volunteers Commission for Voluntary Action and Service

458.558Â Â Â Â  Commission membership

458.560Â Â Â Â  Commission officers; meetings

458.563Â Â Â Â  Director; employees; nonpolicy rules

458.565Â Â Â Â  Advisory and technical committees

458.568Â Â Â Â  Commission duties

458.570Â Â Â Â  Additional duties

458.573Â Â Â Â  Rules establishing standards and guidelines

458.575Â Â Â Â  Solicitation of moneys by commission

458.577Â Â Â Â  Short title for ORS 458.578

458.578Â Â Â Â  Goals for programs, citizen participation and volunteerism; rules

458.585Â Â Â Â  Definitions for ORS 458.590 and 458.595

458.590Â Â Â Â  Recommendations for screening of volunteers

458.595Â Â Â Â  Outreach program regarding organization and entity screening of volunteers

OREGON
HOUSING FUND

458.600Â Â Â Â  Policy and intent

458.605Â Â Â Â  Findings

458.610Â Â Â Â  Definitions for ORS 458.600 to 458.655

458.620Â Â Â Â  Oregon Housing Fund created; Housing Development and Guarantee Account, Emergency Housing Account, Home Ownership Assistance Account and Farmworker Housing Development Account created

458.625Â Â Â Â  Disbursement of account investment revenues in Housing Development and Guarantee Account; grant and loan preferences; revenue retention

458.630Â Â Â Â  Use of funds in Housing Development and Guarantee Account; preferences; rules

458.650Â Â Â Â  Disbursement of funds in Emergency Housing Account; grant policies

458.655Â Â Â Â  Disbursement of moneys in Home Ownership Assistance Account; grant preferences

458.660Â Â Â Â  Disbursement of moneys in Farmworker Housing Development Account

INDIVIDUAL DEVELOPMENT ACCOUNTS

458.670Â Â Â Â  Definitions for ORS 458.670 to 458.700

458.675Â Â Â Â  Legislative findings

458.680Â Â Â Â  Persons qualifying as account holders

458.685Â Â Â Â  Approved purpose of account; emergency withdrawal; removal of account holder from program

458.690Â Â Â Â  Required account features; rules

458.695Â Â Â Â  Selection of fiduciary organizations

458.700Â Â Â Â  Authority of fiduciary organizations; rules

COMMUNITY DEVELOPMENT PROJECTS

458.705Â Â Â Â  Legislative findings

458.710Â Â Â Â  Community Development Incentive Advisory Board

458.715Â Â Â Â  Advisory board duties

458.720Â Â Â Â  Community Development Incentive Project Fund; purpose; lottery bond proceeds

458.725Â Â Â Â  Fund appropriation and expenditure guidelines

458.730Â Â Â Â  Department use of financing mechanisms; determination of funding adequacy

458.735Â Â Â Â  Department review of projects; lending criteria

458.740Â Â Â Â  Project facilitation

Â Â Â Â Â  458.005 [1989 c.1051 Â§15; 1993 c.696 Â§17; 1995 c.377 Â§1; 2003 c.655 Â§76a; 2005 c.470 Â§Â§1,2; renumbered 307.651 in 2005]

Â Â Â Â Â  458.010 [1989 c.1051 Â§14; 2005 c.470 Â§3; renumbered 307.654 in 2005]

Â Â Â Â Â  458.015 [1989 c.1051 Â§16; 2005 c.470 Â§4; renumbered 307.657 in 2005]

Â Â Â Â Â  458.020 [1989 c.1051 Â§17; 1991 c.459 Â§410; 1997 c.541 Â§436; 2005 c.470 Â§6; renumbered 307.664 in 2005]

Â Â Â Â Â  458.025 [1989 c.1051 Â§18; 1991 c.459 Â§411; 1997 c.541 Â§437; 2005 c.470 Â§7; renumbered 307.667 in 2005]

Â Â Â Â Â  458.035 [1989 c.1051 Â§19; 2005 c.470 Â§8; renumbered 307.671 in 2005]

Â Â Â Â Â  458.040 [1989 c.1051 Â§20; 2005 c.470 Â§9; renumbered 307.674 in 2005]

Â Â Â Â Â  458.045 [1989 c.1051 Â§21; 1991 c.459 Â§412; 1995 c.377 Â§2; 1997 c.541 Â§438; 2005 c.470 Â§11; renumbered 307.681 in 2005]

Â Â Â Â Â  458.050 [1989 c.1051 Â§22; 1991 c.459 Â§413; 2005 c.470 Â§12; renumbered 307.684 in 2005]

Â Â Â Â Â  458.060 [1989 c.1051 Â§23; 1991 c.459 Â§414; 1997 c.541 Â§439; 2005 c.470 Â§13; renumbered 307.687 in 2005]

Â Â Â Â Â  458.065 [1989 c.1051 Â§24; 1991 c.459 Â§415; 1995 c.377 Â§3; 1997 c.541 Â§440; 2005 c.470 Â§14; renumbered 307.677 in 2005]

COMMUNITY-BASED HOUSING DEVELOPMENT

Â Â Â Â Â  458.210 Community development corporations; description. For the purposes of ORS 456.550 and 458.210 to 458.240, a community development corporation is an organization that:

Â Â Â Â Â  (1) Is established under the provisions of ORS chapter 65;

Â Â Â Â Â  (2) Has qualified for tax exempt status under section 501(c)(3) of the Internal Revenue Code;

Â Â Â Â Â  (3) Has a purpose, stated in the articles of incorporation, to serve low and moderate income peopleÂs need for community development and community self-help;

Â Â Â Â Â  (4) Has a board of directors, of not fewer than five members, that is locally controlled by including 51 percent of the board members from the service area; and

Â Â Â Â Â  (5) Has a defined geographic service area. [1989 c.1030 Â§1]

Â Â Â Â Â  458.215 Local capacity building program. The Housing and Community Services Department may establish a program to build local capacity to address any or a combination of the following:

Â Â Â Â Â  (1) Housing needs of people, with low or moderate incomes, for homeownership and affordable rental housing;

Â Â Â Â Â  (2) The problem of abandoned houses;

Â Â Â Â Â  (3) The need for adequate housing for seasonal farm laborers;

Â Â Â Â Â  (4) Housing problems for low and moderate income elderly persons and persons with disabilities;

Â Â Â Â Â  (5) The need to incorporate social service programs as a component of community economic development;

Â Â Â Â Â  (6) The preservation of manufactured dwelling parks that the department determines house a significant percentage of persons and families of lower income; and

Â Â Â Â Â  (7) The need to incorporate related jobs for low and moderate income persons as a component of community economic revitalization. [1989 c.1030 Â§2; 1991 c.907 Â§1; 1993 c.794 Â§1; 2007 c.70 Â§264; 2007 c.607 Â§24]

Â Â Â Â Â  458.220 Community development corporation grants and assistance. In carrying out the provisions of ORS 458.215, the Housing and Community Services Department shall provide any or a combination of the following:

Â Â Â Â Â  (1) Initial planning grants to qualified nonprofit community-based organizations, including but not limited to housing authorities and community action agencies, to initiate community development corporations. To qualify under this subsection, an organization shall obtain matching funds or in-kind contributions in an amount determined by rule;

Â Â Â Â Â  (2) Grants to community development corporations for projects intended to extend the capacity of the corporation to meet the housing needs of the service area;

Â Â Â Â Â  (3) Grants to community development corporations for projects that combine community-based social service programs with related jobs for low and moderate income persons to promote community economic revitalization; and

Â Â Â Â Â  (4) Technical assistance to community-based organizations, developing community development corporations and existing community development corporations to carry out the provisions of ORS 456.550 and 458.210 to 458.240. For purposes of ORS 456.550 and 458.210 to 458.240, technical assistance includes but is not limited to training and assisting community development corporations with:

Â Â Â Â Â  (a) Conducting needs assessments;

Â Â Â Â Â  (b) Training boards of directors;

Â Â Â Â Â  (c) Recruiting project development teams;

Â Â Â Â Â  (d) Determining and applying for available assistance;

Â Â Â Â Â  (e) Conducting feasibility studies;

Â Â Â Â Â  (f) Financial planning;

Â Â Â Â Â  (g) Preparing project budgets;

Â Â Â Â Â  (h) Proposal writing and project packaging;

Â Â Â Â Â  (i) Organizational structure and design;

Â Â Â Â Â  (j) Generating local support; and

Â Â Â Â Â  (k) Obtaining legal and accounting advice. [1989 c.1030 Â§3; 1991 c.907 Â§2; 1993 c.794 Â§2]

Â Â Â Â Â  458.225 Preference for certain community development corporations. (1) In carrying out the provisions of ORS 456.550 and 458.210 to 458.240, the Housing and Community Services Department shall give preference to a community development corporation that:

Â Â Â Â Â  (a) Has a defined geographic service area outside an entitlement community or county;

Â Â Â Â Â  (b) Has a defined geographic service area inside an entitlement community or county but does not include more than 50,000 people in the service area;

Â Â Â Â Â  (c) Has a defined geographic service area that includes five or fewer nonentitlement counties; and

Â Â Â Â Â  (d) Can demonstrate support from the community.

Â Â Â Â Â  (2) As used in this section, Âentitlement community or countyÂ means any area within the state that is:

Â Â Â Â Â  (a) A Âmetropolitan cityÂ as defined in 42 U.S.C. 5302(4) (1995); or

Â Â Â Â Â  (b) An Âurban countyÂ as defined in 42 U.S.C. 5302(6) (1995). [1989 c.1030 Â§4; 1997 c.47 Â§1]

Â Â Â Â Â  458.235 Rules. The Housing and Community Services Department shall adopt rules to carry out the provisions of ORS 456.550 and 458.210 to 458.240, including rules to define Âpersons of low and moderate income.Â [1989 c.1030 Â§6]

Â Â Â Â Â  458.240 Effect of law on other community development corporations. Nothing in ORS 456.550 and 458.210 to 458.240 shall limit the authority or powers of community development corporations authorized pursuant to ORS 708A.150. [1989 c.1030 Â§9; 1997 c.631 Â§475]

HOUSING REVITALIZATION PROGRAM

Â Â Â Â Â  458.305 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) A critical shortage exists of suitable, affordable housing for households with an income below the median income. This shortage is particularly acute with respect to rental housing.

Â Â Â Â Â  (2) During the past half decade, the supply of rental housing that is affordable to households at or below the median income level has not kept pace with the demand.

Â Â Â Â Â  (3) The lack of suitable, affordable housing is a barrier to
Oregon
Âs development.

Â Â Â Â Â  (4) It is in the economic and social interest of the state to encourage public agencies and private parties to efficiently expand the supply of housing in
Oregon
for households at or below the median income level.

Â Â Â Â Â  (5) The quantity of public resources available to support the expansion and rehabilitation of low and moderate income housing stock is limited. Consequently, it is the policy of this state to attempt to target the use of these resources so that a maximum amount of usable housing product is delivered to
Oregon
citizens at the minimum cost required for prudent program administration. [1989 c.1016 Â§1]

Â Â Â Â Â  458.310 Housing revitalization program; criteria; rules. (1) The State Housing Council shall adopt rules to develop and administer a housing revitalization program for low and moderate income housing.

Â Â Â Â Â  (a) Applicants for revitalization program funds shall be:

Â Â Â Â Â  (A) A unit of local government;

Â Â Â Â Â  (B) A housing authority;

Â Â Â Â Â  (C) A nonprofit corporation; or

Â Â Â Â Â  (D) An applicant eligible under subparagraph (A), (B) or (C) of this paragraph, who contracts with another entity, including a private for-profit corporation.

Â Â Â Â Â  (b) Housing revitalization projects shall bring into use vacant and abandoned property or rehabilitate substandard property, or both. Eligible project activities include, but are not limited to:

Â Â Â Â Â  (A) Purchase of property;

Â Â Â Â Â  (B) Rehabilitation of housing units;

Â Â Â Â Â  (C) New construction to replace units for which rehabilitation is infeasible;

Â Â Â Â Â  (D) Mortgage interest subsidies or reduction of principal loan amounts; or

Â Â Â Â Â  (E) Other activities that have the effect of making properties available to and occupied by persons of lower income, such as loan guarantees.

Â Â Â Â Â  (c) Projects funded by the housing revitalization program shall be rental or owner-occupied single or multifamily housing.

Â Â Â Â Â  (d) The housing rehabilitation program shall create affordable housing in which rent levels are no higher than 30 percent of 80 percent of median income levels.

Â Â Â Â Â  (2) Priority shall be given to projects applied for under subsection (1) of this section that provide opportunities for low and moderate income persons to own their housing units.

Â Â Â Â Â  (3) Priority among rental housing projects shall be given to projects applied for under subsection (1) of this section that:

Â Â Â Â Â  (a) Have rent levels no higher than 30 percent of 50 percent of the median income level, or less;

Â Â Â Â Â  (b) Are owned and operated by a nonprofit or a governmental unit; and

Â Â Â Â Â  (c) Demonstrate a coordinated local effort to integrate housing, job placement and social services.

Â Â Â Â Â  (4) In implementing this section and ORS 458.305, the State Housing Council shall work to assure a reasonable geographic distribution of funds among different regions of the state and shall place special emphasis on assuring that funds are available to projects in rural areas. [1989 c.1016 Â§2; 1995 c.79 Â§269]

LOW INCOME RENTAL HOUSING FUND

Â Â Â Â Â  458.350 Low Income Rental Housing Fund established. (1) The Housing and Community Services Department Low Income Rental Housing Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the Housing and Community Services Department Low Income Rental Housing Fund shall be credited to the fund.

Â Â Â Â Â  (2) The Housing and Community Services Department Low Income Rental Housing Fund shall consist of all moneys paid into the fund under the provisions of ORS 105.130, any voluntary contributions made to the fund and any interest thereon.

Â Â Â Â Â  (3) Costs of administering the program described in ORS 458.350 and 458.360 shall be paid from the fund. [1989 c.916 Â§4; 1997 c.801 Â§35a]

Â Â Â Â Â  458.355 Criteria for use of fund. The Housing and Community Services Department shall adopt criteria for the use of the Housing and Community Services Department Low Income Rental Housing Fund by the department including criteria that:

Â Â Â Â Â  (1) Restrict the payment of funds to only those programs that defray the cost of rent for dwelling units for very low income households.

Â Â Â Â Â  (2) Exclude a housing authority established under the provisions of ORS 456.055 to 456.235 from receiving such funds for the purpose of defraying the cost of rents on property owned or actively managed by the housing authority.

Â Â Â Â Â  (3) Maximize coordination of services at the local level to carry out the provisions of ORS 458.365 and this section. [1989 c.916 Â§6; 1991 c.716 Â§3; 1997 c.801 Â§35b]

Â Â Â Â Â  458.360 Appropriation. Moneys in the Housing and Community Services Department Low Income Rental Housing Fund are continuously appropriated to the Housing and Community Services Department to administer for the purposes of providing housing for persons and families of lower income. [1989 c.916 Â§5]

Â Â Â Â Â  458.365 Housing and Community Services Department to administer Low Income Rental Housing Fund law. The Housing and Community Services Department shall administer the provisions of ORS 458.350 to 458.365. [1989 c.916 Â§8; 1991 c.716 Â§5; 1997 c.801 Â§36]

LOW-INCOME HOUSING INVOLVING STATE PROPERTY

Â Â Â Â Â  458.405 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Safe, affordable and readily available housing options for low-income individuals and families do not match the increasing need for such housing in this state.

Â Â Â Â Â  (2) Much state-owned property is unused and could be made available to increase housing options for low-income individuals and families.

Â Â Â Â Â  (3) Unused property kept for long periods of time generally decreases in value.

Â Â Â Â Â  (4) A method to dispose of or transfer such property and have it utilized for a public purpose is in the interests of the people of this state.

Â Â Â Â Â  (5) It will further the public interest to put unused state-owned real property at the disposal of nonprofit housing providers and housing authorities to address the housing needs of low-income individuals and families in this state. [1989 c.440 Â§1]

Â Â Â Â Â  458.410 Purposes. The purposes of ORS 458.405 to 458.460 are to provide low-income housing options including but not limited to:

Â Â Â Â Â  (1) Transitional and emergency housing for low-income individuals and families as long as this type of housing is accompanied by adequate supporting social services; and

Â Â Â Â Â  (2) Permanent low-income housing units. [1989 c.440 Â§2]

Â Â Â Â Â  458.415 Rules. In carrying out ORS 458.405 to 458.460, the state shall act by and through its duly constituted board, commission or agency. The state by statute or through its respective board, commission or agency, may provide rules necessary to carry out ORS 458.405 to 458.460. [1989 c.440 Â§3; 1995 c.79 Â§270]

Â Â Â Â Â  458.420 Conveyance of certain state real property for low-income housing. Whenever the state or any state agency possesses or controls real property that might be used to further the public use of providing housing options for low-income individuals and families that is unused for any other public purpose and in which no long-term policy exists to use it for another public purpose, then the state or its agency may sell, convey or lease for a period not to exceed 99 years, all or any part of its interest in the property to a nonprofit organization involved with providing low-income housing options or to a housing authority. The consideration for the transfer may be cash or real property, or both. [1989 c.440 Â§4]

Â Â Â Â Â  458.425 Restriction on conveyance of certain state real property. Real property needed for a public use other than low-income housing shall not be sold, exchanged, leased or conveyed under the authority of ORS 458.405 to 458.460. [1989 c.440 Â§5]

Â Â Â Â Â  458.430 Authority of state to lease property not owned by state. (1) The authority to lease property granted by ORS 458.420 includes authority to lease property not owned or controlled by the state at the time of entering the lease. Such lease shall be conditioned upon the subsequent acquisition of the interest covered by the lease.

Â Â Â Â Â  (2) Any lease of state real property to be used for the purposes of ORS 458.405 to 458.460 exceeding five years shall be approved in advance by the Oregon Department of Administrative Services. [1989 c.440 Â§6]

Â Â Â Â Â  458.440 Authorization to lease; terms and conditions. Every lease entered into pursuant to ORS 458.405 to 458.460 shall be authorized by order of the state agency executing the lease and shall provide such terms and conditions as may be fixed by the government body executing the lease. [1989 c.440 Â§7]

Â Â Â Â Â  458.445 Authority to relinquish title to property; purpose. The state is hereby granted express power to relinquish the title to any of its property not needed for another public purpose to the United States Government or any other governmental body, political subdivision, housing authority or nonprofit organization involved with providing low-income housing, in order to promote the public purpose of increasing housing options for low-income individuals and families in this state. [1989 c.440 Â§8]

Â Â Â Â Â  458.450 Approval required by governing body where property located. Before the transfer of any state-owned real property under the provisions of ORS 458.405 to 458.460 to a housing authority or a nonprofit organization involved with providing low-income housing to individuals and families in this state, the state or its agency, board or commission shall obtain approval of the governing body in which such property is located. [1989 c.440 Â§9]

Â Â Â Â Â  458.460 Bidding procedure for multiple applicants. In the event that more than one housing authority or appropriate nonprofit organization is interested in a building available for transfer under ORS 458.405 to 458.460, the state or its agency shall conduct a bidding process that takes into account:

Â Â Â Â Â  (1) The entity most capable of delivering services and housing options to conform with the purpose of ORS 458.405 to 458.460;

Â Â Â Â Â  (2) The fiduciary obligation of the state and its agencies to bondholders; and

Â Â Â Â Â  (3) Financial prudence. [1989 c.440 Â§10]

COMMUNITY SERVICES PROGRAMS

Â Â Â Â Â  458.505 Community action agency network as delivery system for federal antipoverty programs; duties of Housing and Community Services Department. (1) The community action agency network, established initially under the federal Economic Opportunity Act of 1964, shall be the delivery system for federal antipoverty programs in
Oregon
, including the Community Services Block Grant, Low Income Energy Assistance Program, State Department of Energy Weatherization Program and such others as may become available.

Â Â Â Â Â  (2) Funds for such programs shall be distributed to the community action agencies by the Housing and Community Services Department with the advice of the Community Action Directors of Oregon.

Â Â Â Â Â  (3) In areas not served by a community action agency, funds other than federal community services funds may be distributed to and administered by organizations that are found by the Housing and Community Services Department to serve the antipoverty purpose of the community action agency network.

Â Â Â Â Â  (4) In addition to complying with all applicable requirements of federal law, a community action agency shall:

Â Â Â Â Â  (a) Be an office, division or agency of the designating political subdivision or a not for profit organization in compliance with ORS chapter 65.

Â Â Â Â Â  (b) Have a community action board of at least nine but no more than 33 members, constituted so that:

Â Â Â Â Â  (A) One-third of the members of the board are elected public officials currently serving or their designees. If the number of elected officials reasonably available and willing to serve is less than one-third of the membership, membership of appointed public officials may be counted as meeting the one-third requirement;

Â Â Â Â Â  (B) At least one-third of the members are persons chosen through democratic selection procedures adequate to assure that they are representatives of the poor in the area served; and

Â Â Â Â Â  (C) The remainder of the members are officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

Â Â Â Â Â  (c) If the agency is a private not for profit organization, be governed by the Community Action Board. The board shall have all duties, responsibilities and powers normally associated with such boards, including, but not limited to:

Â Â Â Â Â  (A) Selection, appointment and dismissal of the executive director of the agency;

Â Â Â Â Â  (B) Approval of all contracts, grant applications and budgets and operational policies of the agency;

Â Â Â Â Â  (C) Evaluation of programs; and

Â Â Â Â Â  (D) Securing an annual audit of the agency.

Â Â Â Â Â  (d) If the organization is an office, division or agency of a political subdivision, be administered by the board which shall provide for the operation of the agency and be directly responsible to the governing board of the political subdivision. The administering board at a minimum, shall:

Â Â Â Â Â  (A) Review and approve program policy;

Â Â Â Â Â  (B) Be involved in and consulted on the hiring and firing of the agency director;

Â Â Â Â Â  (C) Monitor and evaluate program effectiveness;

Â Â Â Â Â  (D) Ensure the effectiveness of community involvement in the planning process; and

Â Â Â Â Â  (E) Assume all duties delegated to it by the governing board.

Â Â Â Â Â  (e) Have a clearly defined, specified service area. Community action service areas shall not overlap.

Â Â Â Â Â  (f) Have an accounting system which meets generally accepted accounting principles and be so certified by an independent certified accountant.

Â Â Â Â Â  (g) Provide assurances against the use of government funds for political activity by the community action agency.

Â Â Â Â Â  (h) Provide assurances that no person shall, on the grounds of race, color, national origin or sex, be excluded from participation in, be denied the benefits of or be subjected to discrimination under any program or activity funded in whole or in part with funds made available through the community action program.

Â Â Â Â Â  (i) Provide assurances the community action agency shall comply with any prohibition against discrimination on the basis of age under the Age Discrimination Act of 1975 or with respect to an otherwise qualified individual with disabilities as provided in section 504 of the Rehabilitation Act of 1973.

Â Â Â Â Â  (5) For the purposes of this section, the Oregon Human Development Corporation is eligible to receive federal community service funds and low-income energy assistance funds.

Â Â Â Â Â  (6) The Housing and Community Services Department shall:

Â Â Â Â Â  (a) Administer federal and state antipoverty programs.

Â Â Â Â Â  (b) Apply for all available antipoverty funds on behalf of eligible entities as defined in this section.

Â Â Â Â Â  (c) In conjunction with the Community Action Directors of Oregon, develop a collaborative role in advocating for, and addressing the needs of, all low income Oregonians.

Â Â Â Â Â  (d) Biennially produce and make available to the public a status report on efforts by it and state agencies to reduce the incidence of poverty in
Oregon
. This report shall contain figures regarding the numbers and types of persons living in poverty in
Oregon
.

Â Â Â Â Â  (e) On a regular basis provide information to the Community Action Directors of Oregon on the activities and expenditures of the Housing and Community Services Department.

Â Â Â Â Â  (f) As resources are available, provide resources for technical assistance, training and program assistance to eligible entities.

Â Â Â Â Â  (g) As resources are available, provide resources for the training and technical assistance needs of the Community Action Directors of Oregon.

Â Â Â Â Â  (h) Conduct a planning process to meet the needs of low income people in
Oregon
. That process shall fully integrate the Oregon Human Development Corporation into the antipoverty delivery system. The planning process shall include development of a plan for minimum level of services and funding for low income migrant and seasonal farmworkers from the antipoverty programs administered by the agency.

Â Â Â Â Â  (i) Limit its administrative budget in an effort to maximize the availability of antipoverty federal and state funds for expenditures by local eligible entities. [Formerly 184.802; 1997 c.249 Â§156; 2003 c.14 Â§289; 2003 c.186 Â§15]

Â Â Â Â Â  Note: The amendments to 458.505 by section 28, chapter 100, Oregon Laws 2007, are the subject of a referendum petition that may be filed with the Secretary of State not later than September 26, 2007. If the referendum petition is filed with the required number of signatures of electors, chapter 100, Oregon Laws 2007, will be submitted to the people for their approval or rejection at the regular general election held on November 4, 2008. If approved by the people at the general election, chapter 100, Oregon Laws 2007, takes effect December 4, 2008. If the referendum petition is not filed with the Secretary of State or does not contain the required number of signatures of electors, the amendments to 458.505 by section 28, chapter 100, Oregon Laws 2007, take effect January 1, 2008. 458.505, as amended by section 28, chapter 100, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  458.505. (1) The community action agency network, established initially under the federal Economic Opportunity Act of 1964, shall be the delivery system for federal antipoverty programs in Oregon, including the Community Services Block Grant, Low Income Energy Assistance Program, State Department of Energy Weatherization Program and such others as may become available.

Â Â Â Â Â  (2) Funds for such programs shall be distributed to the community action agencies by the Housing and Community Services Department with the advice of the Community Action Directors of Oregon.

Â Â Â Â Â  (3) In areas not served by a community action agency, funds other than federal community services funds may be distributed to and administered by organizations that are found by the Housing and Community Services Department to serve the antipoverty purpose of the community action agency network.

Â Â Â Â Â  (4) In addition to complying with all applicable requirements of federal law, a community action agency shall:

Â Â Â Â Â  (a) Be an office, division or agency of the designating political subdivision or a not for profit organization in compliance with ORS chapter 65.

Â Â Â Â Â  (b) Have a community action board of at least nine but no more than 33 members, constituted so that:

Â Â Â Â Â  (A) One-third of the members of the board are elected public officials currently serving or their designees. If the number of elected officials reasonably available and willing to serve is less than one-third of the membership, membership of appointed public officials may be counted as meeting the one-third requirement;

Â Â Â Â Â  (B) At least one-third of the members are persons chosen through democratic selection procedures adequate to assure that they are representatives of the poor in the area served; and

Â Â Â Â Â  (C) The remainder of the members are officials or members of business, industry, labor, religious, welfare, education or other major groups and interests in the community.

Â Â Â Â Â  (c) If the agency is a private not for profit organization, be governed by the Community Action Board. The board shall have all duties, responsibilities and powers normally associated with such boards, including, but not limited to:

Â Â Â Â Â  (A) Selection, appointment and dismissal of the executive director of the agency;

Â Â Â Â Â  (B) Approval of all contracts, grant applications and budgets and operational policies of the agency;

Â Â Â Â Â  (C) Evaluation of programs; and

Â Â Â Â Â  (D) Securing an annual audit of the agency.

Â Â Â Â Â  (d) If the organization is an office, division or agency of a political subdivision, be administered by the board that shall provide for the operation of the agency and be directly responsible to the governing board of the political subdivision. The administering board at a minimum, shall:

Â Â Â Â Â  (A) Review and approve program policy;

Â Â Â Â Â  (B) Be involved in and consulted on the hiring and firing of the agency director;

Â Â Â Â Â  (C) Monitor and evaluate program effectiveness;

Â Â Â Â Â  (D) Ensure the effectiveness of community involvement in the planning process; and

Â Â Â Â Â  (E) Assume all duties delegated to it by the governing board.

Â Â Â Â Â  (e) Have a clearly defined, specified service area. Community action service areas may not overlap.

Â Â Â Â Â  (f) Have an accounting system that meets generally accepted accounting principles and be so certified by an independent certified accountant.

Â Â Â Â Â  (g) Provide assurances against the use of government funds for political activity by the community action agency.

Â Â Â Â Â  (h) Provide assurances that no person shall, on the grounds of race, color, sex, sexual orientation or national origin be excluded from participation in, be denied the benefits of or be subjected to discrimination under any program or activity funded in whole or in part with funds made available through the community action program.

Â Â Â Â Â  (i) Provide assurances the community action agency shall comply with any prohibition against discrimination on the basis of age under the Age Discrimination Act of 1975 or with respect to an otherwise qualified individual with disabilities as provided in section 504 of the Rehabilitation Act of 1973.

Â Â Â Â Â  (5) For the purposes of this section, the Oregon Human Development Corporation is eligible to receive federal community service funds and low-income energy assistance funds.

Â Â Â Â Â  (6) The Housing and Community Services Department shall:

Â Â Â Â Â  (a) Administer federal and state antipoverty programs.

Â Â Â Â Â  (b) Apply for all available antipoverty funds on behalf of eligible entities as defined in this section.

Â Â Â Â Â  (c) In conjunction with the Community Action Directors of Oregon, develop a collaborative role in advocating for, and addressing the needs of, all low income Oregonians.

Â Â Â Â Â  (d) Biennially produce and make available to the public a status report on efforts by it and state agencies to reduce the incidence of poverty in
Oregon
. This report shall contain figures regarding the numbers and types of persons living in poverty in
Oregon
.

Â Â Â Â Â  (e) On a regular basis provide information to the Community Action Directors of Oregon on the activities and expenditures of the Housing and Community Services Department.

Â Â Â Â Â  (f) As resources are available, provide resources for technical assistance, training and program assistance to eligible entities.

Â Â Â Â Â  (g) As resources are available, provide resources for the training and technical assistance needs of the Community Action Directors of Oregon.

Â Â Â Â Â  (h) Conduct a planning process to meet the needs of low income people in
Oregon
. That process shall fully integrate the Oregon Human Development Corporation into the antipoverty delivery system. The planning process shall include development of a plan for minimum level of services and funding for low income migrant and seasonal farmworkers from the antipoverty programs administered by the agency.

Â Â Â Â Â  (i) Limit its administrative budget in an effort to maximize the availability of antipoverty federal and state funds for expenditures by local eligible entities.

Â Â Â Â Â  458.510 Energy Crisis Trust Fund. (1) There is established an Energy Crisis Trust Fund, separate and distinct from the General Fund, in the State Treasury. As permitted by federal court decisions, federal statutory requirements and administrative decisions, funds from the Petroleum Violation Escrow Fund made available to the Housing and Community Services Department for the Energy Crisis Trust Fund and any gift, grant, appropriation or donation for the purpose of the Energy Crisis Trust Fund shall be deposited by the State Treasurer and credited to the Energy Crisis Trust Fund. The State Treasurer shall credit monthly to the fund any interest or other income derived from the fund or the investing of the fund. All moneys in the fund are continuously appropriated to the Housing and Community Services Department for the purpose of providing low income home energy assistance.

Â Â Â Â Â  (2) If moneys are donated to the fund for low income energy assistance by a home heating fuel or energy service provider that allows its customers to contribute to the program, that money so donated shall be redistributed through the Energy Crisis Trust Fund only within the service area of that home heating fuel or energy service provider.

Â Â Â Â Â  (3) The Housing and Community Services Department shall contract with a private nonprofit or public organization or agency for the distribution of moneys in the Energy Crisis Trust Fund. The department or the contractor shall administer and distribute the funds in accordance with:

Â Â Â Â Â  (a) The Low Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.);

Â Â Â Â Â  (b) The Petroleum Violation Escrow Fund regulations; and

Â Â Â Â Â  (c) The recommendations of the advisory committee established in ORS 458.515. [Formerly 184.803; 1997 c.249 Â§157]

Â Â Â Â Â  458.515 Advisory committee. (1) The Director of the Housing and Community Services Department shall appoint an advisory committee whose members shall be appointed based on a demonstrated interest in and knowledge of low income energy assistance programs and broadly representative of organizations, fuel providers and consumer groups that represent low income persons, particularly elderly persons and persons with disabilities and have special qualifications with respect to solving the energy consumption problems of low income persons.

Â Â Â Â Â  (2) The committee shall meet not less than twice a year to advise and assist the Housing and Community Services Department in regard to rules, policies and programs regarding low income energy assistance programs provided for under ORS 458.510. [Formerly 184.804; 1997 c.249 Â§158; 2007 c.70 Â§265]

Â Â Â Â Â  458.525 Interagency Council on Hunger and Homelessness; coordination of hunger and homelessness relief efforts. (1) The Housing and Community Services Department shall serve as the lead public body on hunger and homelessness issues.

Â Â Â Â Â  (2) The Interagency Council on Hunger and Homelessness is established. The Director of the Housing and Community Services Department shall chair the council. In addition to the director, the council shall consist of 15 members as follows:

Â Â Â Â Â  (a) One member representing each of the following:

Â Â Â Â Â  (A) The Housing and Community Services Department.

Â Â Â Â Â  (B) The Department of Corrections.

Â Â Â Â Â  (C) The Economic and Community Development Department.

Â Â Â Â Â  (D) The State Commission on Children and Families.

Â Â Â Â Â  (E) The Department of Education.

Â Â Â Â Â  (F) The State Department of Agriculture.

Â Â Â Â Â  (G) The Employment Department.

Â Â Â Â Â  (H) The Department of VeteransÂ Affairs.

Â Â Â Â Â  (I) The Department of Transportation.

Â Â Â Â Â  (J) The
Oregon
Youth Authority.

Â Â Â Â Â  (K) The Department of Community Colleges and Workforce Development.

Â Â Â Â Â  (L) The Department of Justice.

Â Â Â Â Â  (b) Three members representing the Department of Human Services. Of the three members representing that department:

Â Â Â Â Â  (A) One shall have expertise on issues affecting services to adults and families.

Â Â Â Â Â  (B) One shall have expertise on issues affecting health services.

Â Â Â Â Â  (C) One shall have expertise on issues affecting services to seniors and to persons with disabilities.

Â Â Â Â Â  (3) Each council member must be the administrative head of the listed agency or an employee of that agency who is designated by the administrative head and who has an agency policy-making role affecting hunger, food programs, nutrition, homelessness or related issues.

Â Â Â Â Â  (4) The Hunger Relief Task Force shall adopt recommendations and proposals as the task force deems appropriate. The council shall be responsible for receiving the recommendations and proposals adopted by the task force and the recommendations of any state body relating to the issue of homelessness, and for forwarding the recommendations and proposals to state agencies or other public or private organizations for action that the council deems appropriate:

Â Â Â Â Â  (a) To ensure the coordination of state agency hunger relief efforts and homelessness relief efforts;

Â Â Â Â Â  (b) To ensure that food and nutrition programs, other hunger relief efforts and homelessness relief efforts operate efficiently and effectively;

Â Â Â Â Â  (c) To monitor the utilization of federal hunger relief efforts and homelessness relief efforts and provide outreach to expand underutilized programs; and

Â Â Â Â Â  (d) To encourage the coordination of state and local programs, public and private antipoverty programs affecting food distribution and programs for assisting the homeless.

Â Â Â Â Â  (5) The Director of the Housing and Community Services Department, in collaboration with the Director of Human Services, shall convene council meetings at least quarterly.

Â Â Â Â Â  (6) The Director of the Housing and Community Services Department shall provide the council with staff support the director deems appropriate, by using Housing and Community Services Department employees or by contract. The director shall also provide the council with supplies as the director deems appropriate. [1993 c.271 Â§1; 1997 c.249 Â§159; 2001 c.109 Â§1; 2001 c.900 Â§202; 2007 c.145 Â§1]

Â Â Â Â Â  458.530 Policy on hunger. (1) The Legislative Assembly finds and declares that it is the policy of this state that:

Â Â Â Â Â  (a) Hunger is defined as the state of being unable to obtain a nutritionally adequate diet from nonemergency food channels. Hunger is not one discrete event. Hunger is a series of events that lead up to and follow a lack of adequate food intake. It is the process in which people become at risk of hunger, attempt to cope with the problem and suffer a variety of health and social consequences.

Â Â Â Â Â  (b) All persons have the right to be free from hunger.

Â Â Â Â Â  (c) Freedom from hunger means all persons have food security. Persons lack food security if they are uncertain of having, or being able to acquire in socially acceptable ways, enough acceptable food at all times to meet basic needs because they have insufficient money or other resources for food.

Â Â Â Â Â  (d)
Oregon
will rank among the top 10 states in providing food security without hunger by 2015.

Â Â Â Â Â  (2) The Legislative Assembly declares that the policy of this state is to provide and encourage activities and programs necessary to fulfill the commitment stated in subsection (1) of this section and that the purpose of policies stated in this section is to provide a guide for the establishment, implementation and operation of activities and programs designed to alleviate or eradicate hunger in this state. It further declares that the activities and programs shall be initiated, promoted and developed through:

Â Â Â Â Â  (a) Volunteers and volunteer groups;

Â Â Â Â Â  (b) Public and private not-for-profit organizations;

Â Â Â Â Â  (c) Partnership with local governmental agencies;

Â Â Â Â Â  (d) Coordinated efforts of state agencies;

Â Â Â Â Â  (e) Coordination and cooperation with federal programs;

Â Â Â Â Â  (f) Partnership with private health and social service agencies; and

Â Â Â Â Â  (g) The Interagency Council on Hunger and Homelessness, the Hunger Relief Task Force and other state bodies created to address the issue of homelessness. [Formerly 411.848; 2007 c.145 Â§2]

Â Â Â Â Â  Note: 458.530, 458.532 and 458.545 were added to and made a part of ORS chapter 411 by legislative action but were not added to or made a part of ORS chapter 458 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.532 Hunger Relief Task Force. (1) The Hunger Relief Task Force is established in the Housing and Community Services Department. The task force shall consist of not more than 28 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among members of the Senate.

Â Â Â Â Â  (b) The Senate Minority Leader shall appoint one member from among members of the Senate.

Â Â Â Â Â  (c) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (d) The House Minority Leader shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (e) The Director of the Housing and Community Services Department, with the advice of the Director of Human Services, shall appoint the following:

Â Â Â Â Â  (A) One member representing the Department of Education who has experience in child nutrition programs.

Â Â Â Â Â  (B) One member representing the Department of Human Services who has experience in food stamp programs.

Â Â Â Â Â  (C) One member representing the Department of Human Services who has experience in the Women, Infants and Children program.

Â Â Â Â Â  (D) One member representing the State Department of Agriculture.

Â Â Â Â Â  (E) One member representing the Oregon Food Bank.

Â Â Â Â Â  (F) One member representing
United Way
of
America
or a successor organization.

Â Â Â Â Â  (G) One member representing an
Oregon
low-income advocacy group.

Â Â Â Â Â  (H) One member who is a student at an institution of higher education.

Â Â Â Â Â  (I) One member representing the Community Action Directors of Oregon.

Â Â Â Â Â  (J) One member representing the food retailing industry.

Â Â Â Â Â  (K) One member representing the food growing and processing industries.

Â Â Â Â Â  (L) One member who is a direct service provider.

Â Â Â Â Â  (M) One member representing county government.

Â Â Â Â Â  (N) One member representing the migrant community.

Â Â Â Â Â  (O) Three members representing the religious community.

Â Â Â Â Â  (P) One member representing the Housing and Community Services Department.

Â Â Â Â Â  (Q) No more than six additional members having qualifications other than those of members described in subparagraphs (A) to (P) of this paragraph.

Â Â Â Â Â  (2) A member serves for a three-year term. A member may be reappointed.

Â Â Â Â Â  (3) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective for the unexpired term. The appointing authority may appoint a replacement for any member of the task force who misses more than two consecutive meetings of the task force.

Â Â Â Â Â  (4) One-half of the task force membership constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) The Director of the Housing and Community Services Department shall provide the task force with staff support the director deems appropriate, by using Housing and Community Services Department employees or by contract. The director shall also provide for the payment of appropriate task force operating expenses. [Formerly 411.849; 2001 c.900 Â§203; 2007 c.145 Â§3]

Â Â Â Â Â  Note: See note under 458.530.

Â Â Â Â Â  458.535 Hunger Relief Account. (1) The Hunger Relief Account is established in the State Treasury separate and distinct from the General Fund. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (2) Moneys in the account are continuously appropriated to the Housing and Community Services Department to carry out the purposes of ORS 458.530 to 458.545.

Â Â Â Â Â  (3) The department may apply for and accept gifts, grants and donations for deposit to the account. [2007 c.145 Â§6]

Â Â Â Â Â  458.540 Short title for ORS 458.530 to 458.545. ORS 458.530 to 458.545 may be cited as the ÂOregon Hunger Relief Act.Â [Formerly 411.851; 2005 c.22 Â§330]

Â Â Â Â Â  458.545 Task force powers and duties. The Hunger Relief Task Force shall:

Â Â Â Â Â  (1) Serve within government and in the state at large as an advocate for hungry persons.

Â Â Â Â Â  (2) Participate in coordinating the effective and efficient provision of services to hungry citizens so that the services will be readily available to the greatest number over the widest geographic area; assure that information on these services is available in each locality, utilizing whenever possible existing information services; and assure that each new service receives maximum publicity at the time it is initiated.

Â Â Â Â Â  (3) Have authority to study programs and budgets of those public bodies or private entities willing to cooperate, and all state agencies, that provide services or funding directed at the alleviation or eradication of hunger.

Â Â Â Â Â  (4) Have authority to study any concepts regarding the alleviation or eradication of hunger within this state.

Â Â Â Â Â  (5) Make any recommendations or proposals the task force deems appropriate to the Interagency Council on Hunger and Homelessness, the Governor, the Legislative Assembly or others. Such recommendations shall be designed to provide coordination of programs for hungry persons, to avoid unnecessary duplication in provision of services, to point out gaps in provision of services and to recommend ways of filling gaps in services. The task force also shall recommend development of a comprehensive plan for delivery of services to hungry persons. In carrying out these tasks, the task force shall coordinate its efforts with other advisory groups or entities with similar or related responsibilities to avoid duplication of effort.

Â Â Â Â Â  (6) Encourage, by expansion of existing activities and programs for the hungry, by school programs, by meals-on-wheels, by counseling or by other means, public and private development of nutrition programs for hungry citizens that prevent or minimize hunger and illness which is related to hunger or nutritional deficiencies.

Â Â Â Â Â  (7) Conduct research and other appropriate activities to determine:

Â Â Â Â Â  (a) The dimensions of hunger in the state;

Â Â Â Â Â  (b) The availability and accessibility of emergency food in all areas of the state;

Â Â Â Â Â  (c) The opportunities for public and private partnerships in the areas of food and nutrition;

Â Â Â Â Â  (d) The participation rates of eligible persons in all federal food programs, especially food stamps;

Â Â Â Â Â  (e) The identification of persons needing food and nutrition services who are not eligible under existing programs;

Â Â Â Â Â  (f) Barriers to the participation of eligible persons in food and nutrition programs; and

Â Â Â Â Â  (g) The impact of economic changes on food and nutrition programs.

Â Â Â Â Â  (8) Prepare and disseminate an annual report on the status of hunger in the state, efforts being made to alleviate and eradicate hunger, and proposals and recommendations for strengthening progress toward the eradication of hunger. [Formerly 411.850; 2007 c.145 Â§8]

Â Â Â Â Â  Note: See note under 458.530.

Â Â Â Â Â  458.555
Oregon
Volunteers Commission for Voluntary Action and Service. (1) There is established the
Oregon
Volunteers Commission for Voluntary Action and Service within the Housing and Community Services Department.

Â Â Â Â Â  (2) The commission shall consist of at least 15 members appointed by the Governor and may consist of not more than 25 members appointed by the Governor.

Â Â Â Â Â  (3) The term of office of each member is three years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on the first day of the next following month. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (4) The appointment of the members of the commission is subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (5) A member of the commission is entitled to receive, from moneys available to the commission, actual and necessary travel and other expenses incurred in the performance of official duties as provided in ORS 292.495. [2001 c.848 Â§1; 2005 c.29 Â§1]

Â Â Â Â Â  Note: 458.555 to 458.575 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.558 Commission membership. (1) The members of the Oregon Volunteers Commission for Voluntary Action and Service must be citizens of this state who have a proven commitment to community service and who have a demonstrated interest in fostering and nurturing citizen involvement as a strategy for strengthening communities and promoting the ethic of service in all sectors of this state.

Â Â Â Â Â  (2) The Governor shall appoint as members of the commission at least one of each of the following:

Â Â Â Â Â  (a) An individual with experience in educational, training and development needs of youth, particularly disadvantaged youth.

Â Â Â Â Â  (b) An individual with experience in promoting involvement of older adults in service and volunteerism.

Â Â Â Â Â  (c) A representative of community-based agencies or organizations within this state.

Â Â Â Â Â  (d) The Superintendent of Public Instruction or designee.

Â Â Â Â Â  (e) A representative of local governments in this state.

Â Â Â Â Â  (f) A representative of local labor unions in this state.

Â Â Â Â Â  (g) A representative of business.

Â Â Â Â Â  (h) A person at least 16, but not more than 25, years of age who is a participant or supervisor in a national service program.

Â Â Â Â Â  (i) A representative of a national service program described in 42 U.S.C. 12572(a).

Â Â Â Â Â  (3) In addition to appointing members under subsection (2) of this section, the Governor may appoint as members individuals from the following groups:

Â Â Â Â Â  (a) Educators.

Â Â Â Â Â  (b) Experts in the delivery of human, educational, environmental or public safety services to communities and individuals.

Â Â Â Â Â  (c) Members of Native American tribes.

Â Â Â Â Â  (d) At-risk youths who are out of school.

Â Â Â Â Â  (e) Entities that receive assistance under the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).

Â Â Â Â Â  (4) In making appointments of members described in subsections (2) and (3) of this section, the Governor shall ensure that:

Â Â Â Â Â  (a) No more than 50 percent of the appointed members are from the same political party; and

Â Â Â Â Â  (b) No more than 25 percent of the appointed members are state employees. [2001 c.848 Â§3; 2005 c.29 Â§2]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.560 Commission officers; meetings. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall select a commission member as chairperson and another as vice chairperson, for terms, and with duties and powers necessary for the performance of the functions of those offices, as the commission determines.

Â Â Â Â Â  (2) A majority of the members of the commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (3) The commission shall meet at least once every three months at a place, day and hour determined by the commission. The commission shall meet at other times and places specified by the call of the chairperson or of a majority of the members of the commission. [2001 c.848 Â§4; 2005 c.29 Â§3]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.563 Director; employees; nonpolicy rules. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall appoint a director to serve at the pleasure of the commission. The director must have experience and education in public administration or nonprofit management.

Â Â Â Â Â  (2) The designation of the director must be by written order, filed with the Secretary of State.

Â Â Â Â Â  (3) Subject to any applicable provisions of the State Personnel Relations Law, the director shall appoint all subordinate officers and employees of the commission, prescribe their duties and fix their compensation.

Â Â Â Â Â  (4) The director of the commission shall report to, and comply with the directions of, the Director of the Housing and Community Services Department in the development and administration of non-policymaking activities, including but not limited to rules and other directions for commission personnel, fiscal practices and purchasing of commission supplies. [2001 c.848 Â§5; 2003 c.639 Â§2; 2005 c.29 Â§4]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.565 Advisory and technical committees. (1) The Oregon Volunteers Commission for Voluntary Action and Service may establish advisory and technical committees as the commission considers necessary to aid and advise the commission in the performance of commission functions. These committees may be continuing or temporary committees. The commission shall determine the representation, membership, terms and organization of the committees and shall appoint the committee members.

Â Â Â Â Â  (2) Members of the committees are not entitled to compensation, but at the discretion of the commission may be reimbursed, from moneys available to the commission, for actual and necessary travel and other expenses incurred by them in the performance of their official duties, as provided in ORS 292.495. [2001 c.848 Â§7; 2005 c.29 Â§5]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.568 Commission duties. The Oregon Volunteers Commission for Voluntary Action and Service shall:

Â Â Â Â Â  (1) Develop programs and provide oversight and administration of programs granted to this state by the Corporation for National and Community Service under the National and Community Service Trust Act of 1993, as amended, (P.L. 103-82).

Â Â Â Â Â  (2) Prepare state applications to the Corporation for National and Community Service for financial assistance for state-based service programs.

Â Â Â Â Â  (3) Develop a statewide plan that is designed to meet or exceed the
Oregon
benchmark on volunteerism.

Â Â Â Â Â  (4) Develop projects, training methods, curriculum materials and other materials and activities related to state service programs that receive assistance directly from the Corporation for National and Community Service.

Â Â Â Â Â  (5) To engage citizens in service and to strengthen communities, create statewide access for all
Oregon
citizens to a variety of volunteer opportunities by:

Â Â Â Â Â  (a) Evaluating the status of volunteerism in the public, private and nonprofit sectors of this state;

Â Â Â Â Â  (b) Examining methods to strengthen the capacity of volunteer organizations to support citizen involvement; and

Â Â Â Â Â  (c) Educating all citizens about the importance of citizen involvement and voluntary action.

Â Â Â Â Â  (6) Encourage youth and young adults to engage in their communities through voluntary action by:

Â Â Â Â Â  (a) Assisting efforts to inform young Oregonians about opportunities for involvement in the public, private and nonprofit sectors;

Â Â Â Â Â  (b) Promoting the value of service learning as an educational strategy in the kindergarten through higher educational systems; and

Â Â Â Â Â  (c) Collaborating with groups to advocate for youth voice in the public, private and nonprofit governing structures.

Â Â Â Â Â  (7) Promote recognition of volunteerism and service into the daily operation of public, private and nonprofit sectors throughout the state by:

Â Â Â Â Â  (a) Promoting a statewide volunteer recognition plan open to all sectors; and

Â Â Â Â Â  (b) Assisting efforts by
Oregon
communities to encourage citizen involvement in volunteerism.

Â Â Â Â Â  (8) Biennially submit a report to the Governor and the Legislative Assembly as provided under ORS 192.230 to 192.245:

Â Â Â Â Â  (a) Detailing commission activities during the preceding two-year period;

Â Â Â Â Â  (b) Reviewing and summarizing, to the extent the commission deems relevant, the content of reports accepted by the commission on behalf of the Governor;

Â Â Â Â Â  (c) Assessing the state of volunteerism in
Oregon
; and

Â Â Â Â Â  (d) Containing specific recommendations for any additional legislation the commission deems necessary to carry out the purpose of the Oregon Volunteer and Community Service Act or to improve the effectiveness or efficiency of the commission. [2001 c.848 Â§2; 2005 c.29 Â§6; 2007 c.6 Â§3]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.570 Additional duties. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall act in all respects as the successor to the Oregon Commission for National and Community Service formed in response to the National and Community Service Trust Act of 1993.

Â Â Â Â Â  (2) The Oregon Volunteers Commission for Voluntary Action and Service shall act at all times in compliance with the requirements imposed upon a state commission by the National and Community Service Trust Act of 1993 in effect on January 1, 2006. [2001 c.848 Â§9; 2005 c.29 Â§7]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.573 Rules establishing standards and guidelines. In accordance with applicable provisions in ORS chapter 183, the Oregon Volunteers Commission for Voluntary Action and Service may adopt rules:

Â Â Â Â Â  (1) Establishing standards and guidelines for applications for grants; and

Â Â Â Â Â  (2) Establishing standards and requirements for administration of programs funded by grants. [2001 c.848 Â§6; 2005 c.29 Â§8]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.575 Solicitation of moneys by commission. The Oregon Volunteers Commission for Voluntary Action and Service may apply for and accept grants, contributions and assistance from any federal, state or local government agency and any foundation, individual or organization for the purposes of:

Â Â Â Â Â  (1) Performing commission duties under ORS 458.568;

Â Â Â Â Â  (2) Implementing programs and policies necessary to carry out the duties, functions and powers of the commission; or

Â Â Â Â Â  (3) Assisting citizens and public and private entities in implementing commission programs and policies adopted under the Oregon Volunteer and Community Service Act. [2001 c.848 Â§8; 2005 c.29 Â§9; 2007 c.6 Â§4]

Â Â Â Â Â  Note: See note under 458.555.

Â Â Â Â Â  458.577 Short title for ORS 458.578. ORS 458.578 may be cited as the Oregon Volunteer and Community Service Act. [2007 c.6 Â§1]

Â Â Â Â Â  Note: 458.577 and 458.578 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.578 Goals for programs, citizen participation and volunteerism; rules. (1) The Legislative Assembly declares that the purpose of this section is to promote the development of better communities by using citizen participation and volunteerism to foster greater civic responsibility.

Â Â Â Â Â  (2) The Oregon Volunteers Commission for Voluntary Action and Service shall identify goals to develop and facilitate the initiation of public and private entity programs that will encourage and reward citizen participation and volunteerism. The Housing and Community Services Department may adopt rules and develop procedures appropriate to foster the initiation of programs that fulfill the citizen participation and volunteerism goals recommended by the commission. The programs developed and facilitated by the commission goals and department rules and procedures must have one or more of the following objectives:

Â Â Â Â Â  (a) To place increased priority on citizen participation and volunteerism as a means for addressing complex problems facing
Oregon
communities.

Â Â Â Â Â  (b) To encourage community leaders to implement strategies that recognize community volunteers as a valuable and much-needed asset for expanding civic responsibility.

Â Â Â Â Â  (c) To promote the concept and practice of business and corporate volunteering, with emphasis on communities where business and corporate volunteering initiatives are less developed.

Â Â Â Â Â  (d) To increase the enthusiasm, dedication and combined expertise of citizens and public and private entities for creating new ways to effectively use citizen participation and volunteerism in meeting the current and future challenges facing Oregon communities.

Â Â Â Â Â  (e) To increase the alignment between community volunteer resources and the goals of the state.

Â Â Â Â Â  (f) To implement policy and administrative changes that encourage and enable citizen participation and volunteerism by individuals.

Â Â Â Â Â  (g) To encourage nonprofit agencies to increase effectiveness and efficiency by including the use of volunteers in their service delivery systems.

Â Â Â Â Â  (h) To promote and support the concept of participation and volunteerism by all citizens as an effective means to address community needs and achieve a collective commitment to lifelong community service.

Â Â Â Â Â  (i) To recognize National Volunteer Week as a time for encouraging citizens to participate in community service projects.

Â Â Â Â Â  (j) To recognize the importance of individual volunteers and of volunteer and service organizations and to honor and celebrate the success of volunteers. [2007 c.6 Â§2]

Â Â Â Â Â  Note: See note under 458.577.

Â Â Â Â Â  458.585 Definitions for ORS 458.590 and 458.595. As used in ORS 458.590 and 458.595:

Â Â Â Â Â  (1) ÂChildÂ means a person under 18 years of age.

Â Â Â Â Â  (2) ÂOrganizations and entitiesÂ means religious, charitable, scientific, educational, athletic or service organizations or local government entities that use volunteers.

Â Â Â Â Â  (3) ÂServicesÂ means the provision of care, treatment, education, training, instruction, supervision, transportation, recreation or support.

Â Â Â Â Â  (4) ÂUnsupervised accessÂ means a person is in the physical presence of a child or vulnerable person and:

Â Â Â Â Â  (a) If in an enclosure, that no additional person aged 18 years or older is in the same enclosure as the person and the child or vulnerable person; or

Â Â Â Â Â  (b) If outdoors, that no additional person aged 18 years or older:

Â Â Â Â Â  (A) Is within 30 yards of the person and the child or vulnerable person; or

Â Â Â Â Â  (B) Has visual contact with the person and with the child or vulnerable person.

Â Â Â Â Â  (5) ÂVulnerable personÂ means a person who:

Â Â Â Â Â  (a) Is not a child;

Â Â Â Â Â  (b) Is in need of services because of mental or other disability, age or illness; and

Â Â Â Â Â  (c) Is unable to take care of themselves or protect themselves against exploitation or significant harm. [2007 c.82 Â§1]

Â Â Â Â Â  Note: 458.585 to 458.595 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.590 Recommendations for screening of volunteers. The Oregon Volunteers Commission for Voluntary Action and Service shall adopt a set of recommended best practices for use by organizations and entities in screening volunteers. The commission shall give special attention to developing recommended best practices for screening volunteers who have unsupervised access to a child or vulnerable person. The commission shall:

Â Â Â Â Â  (1) Develop practices that include, but need not be limited to, practices for screening and supervising volunteers; and

Â Â Â Â Â  (2) Develop a recommendation for conducting a criminal records check before a volunteer assumes duties or provides services that may give the volunteer unsupervised access to a child or vulnerable person on a regular basis. [2007 c.82 Â§2]

Â Â Â Â Â  Note: See note under 458.585.

Â Â Â Â Â  458.595 Outreach program regarding organization and entity screening of volunteers. (1) The Oregon Volunteers Commission for Voluntary Action and Service shall establish and maintain an outreach program that makes available to organizations and entities information about:

Â Â Â Â Â  (a) The best methods for screening and supervising volunteers;

Â Â Â Â Â  (b) How to obtain a criminal records check of a volunteer;

Â Â Â Â Â  (c) Confidentiality issues relating to criminal records check reports; and

Â Â Â Â Â  (d) Keeping records of criminal records checks conducted by the organization or entity.

Â Â Â Â Â  (2) The outreach program information made available under this section, including any recommendations contained in the program information, does not create a basis for imposing liability on persons that do not adhere to the program information. [2007 c.82 Â§3]

Â Â Â Â Â  Note: See note under 458.585.

Â Â Â Â Â  Note: Section 4, chapter 82, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. The Oregon Volunteers Commission for Voluntary Action and Service shall begin making outreach program information described in section 3 of this 2007 Act [458.595] available to organizations and entities no later than one year after the effective date of this 2007 Act [January 1, 2008]. [2007 c.82 Â§4]

OREGON
HOUSING FUND

Â Â Â Â Â  458.600 Policy and intent. It is declared to be the policy and intent of the Legislative Assembly that the State of
Oregon
:

Â Â Â Â Â  (1) Shall assist in improving the quality of life of homeless persons within this state by insuring the availability of an appropriate range of residential opportunities.

Â Â Â Â Â  (2) Shall seek to reduce the number of homeless people in this state. [1991 c.736 Â§1]

Â Â Â Â Â  458.605 Findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The number of people who are homeless is on the rise in this state, as across the nation.

Â Â Â Â Â  (2) Homeless people can be found in every county and city in this state.

Â Â Â Â Â  (3) Family members, including children, represent the majority of the increase in the homeless population.

Â Â Â Â Â  (4) Facilitating housing for families with children reduces the need for other state services such as foster care and child abuse treatment.

Â Â Â Â Â  (5) Facilitating shelter so that homeless people do not have to live outdoors or in cars reduces weather-related illness, thereby reducing health care costs and services required for this population.

Â Â Â Â Â  (6) Developing affordable housing in
Oregon
is necessary to maintain the quality of life, create jobs and to further economic development. [1991 c.736 Â§2; subsection (6) enacted as 1991 c.740 Â§1]

Â Â Â Â Â  458.610 Definitions for ORS 458.600 to 458.655. For purposes of ORS 458.600 to 458.655:

Â Â Â Â Â  (1) ÂCouncilÂ means the State Housing Council established in ORS 456.567.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Housing and Community Services Department established in ORS 456.555.

Â Â Â Â Â  (3) ÂLow incomeÂ means individuals or households that receive more than 50 percent but less than 80 percent of the area median income as determined by the council based on information from the United States Department of Housing and Urban Development.

Â Â Â Â Â  (4) ÂOrganizationÂ means a:

Â Â Â Â Â  (a) Nonprofit corporation established under ORS chapter 65;

Â Â Â Â Â  (b) Housing authority established under ORS 456.055 to 456.235; or

Â Â Â Â Â  (c) Local government as defined in ORS 197.015.

Â Â Â Â Â  (5) ÂPersons with disabilitiesÂ means persons with handicaps described in 42 U.S.C. 3602(h).

Â Â Â Â Â  (6) ÂVery low incomeÂ means individuals or households which receive less than 50 percent of the area median income as determined by the council based on information from the United States Department of Housing and Urban Development. [1991 c.740 Â§2; 1995 c.79 Â§271; 2007 c.70 Â§266]

Â Â Â Â Â  458.620
Oregon
Housing Fund created; Housing Development and Guarantee Account, Emergency Housing Account, Home Ownership Assistance Account and Farmworker Housing Development Account created. (1) There is created, separate and distinct from the General Fund of the State Treasury, the Oregon Housing Fund, which shall consist of four separate revolving accounts, the Housing Development and Guarantee Account, the Emergency Housing Account, the Home Ownership Assistance Account and the Farmworker Housing Development Account.

Â Â Â Â Â  (2) All earnings on investment of moneys in the Housing Development and Guarantee Account shall accrue to that account. All earnings on investment of moneys in the Emergency Housing Account shall accrue to that account. All earnings on investment of moneys in the Home Ownership Assistance Account shall accrue to that account. All earnings on investment of moneys in the Farmworker Housing Development Account shall accrue to that account.

Â Â Â Â Â  (3)(a) Moneys in the Housing Development and Guarantee Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.625 and 458.630.

Â Â Â Â Â  (b) Moneys in the Emergency Housing Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.650.

Â Â Â Â Â  (c) Moneys in the Home Ownership Assistance Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.655.

Â Â Â Â Â  (d) Moneys in the Farmworker Housing Development Account are appropriated continuously to the Housing and Community Services Department to carry out the provisions of ORS 458.660.

Â Â Â Â Â  (4) Moneys deposited in the Oregon Housing Fund pursuant to subsection (5) of this section shall be credited to the Housing Development and Guarantee Account.

Â Â Â Â Â  (5) Individuals and corporations, both for profit or nonprofit, may make monetary contributions to the Housing Development and Guarantee Account. [1991 c.740 Â§Â§3,8; 1995 c.174 Â§1; 2001 c.310 Â§Â§2,3]

Â Â Â Â Â  458.625 Disbursement of account investment revenues in Housing Development and Guarantee Account; grant and loan preferences; revenue retention. (1) The Housing and Community Services Department may disburse the revenue earned from investment of the principal in the Housing Development and Guarantee Account to expand this stateÂs supply of housing for low and very low income families and individuals, including, but not limited to, housing for persons over 65 years of age, persons with disabilities, farmworkers and Native Americans. The State Housing Council shall have a policy that provides for distribution by the department of account investment revenue disbursements statewide while concentrating account investment revenue disbursements in those areas of the state with the greatest need for low and very low income housing, as determined by the council.

Â Â Â Â Â  (2) The department may disburse account investment revenue, in the form of grants or loans as determined by the department, for any or all of the following purposes:

Â Â Â Â Â  (a) To organizations as defined in ORS 458.610 and to for-profit business entities to construct new housing or to acquire or rehabilitate existing structures, or both, for housing for persons of low or very low income, or both;

Â Â Â Â Â  (b) To provide nonprofit organizations, as set forth in ORS 458.210 to 458.240, technical assistance or predevelopment costs, or both. Predevelopment costs include, but are not limited to, site acquisition, architectural services and project consultants. Predevelopment costs do not include costs described in paragraph (c) of this subsection;

Â Â Â Â Â  (c) For costs to develop nonprofit organizations that show sufficient evidence of having strong community support and a strong likelihood of producing low or very low income housing. Account investment revenue may not be used by an organization for its general operations;

Â Â Â Â Â  (d) To match public and private moneys available from other sources for purposes of production of low or very low income housing; or

Â Â Â Â Â  (e) For purposes of administration of the account, not to exceed five percent of the account investment revenue.

Â Â Â Â Â  (3) The department shall give preference in making grants or loans to those entities that the department determines will:

Â Â Â Â Â  (a) Provide the greatest number of low and very low income housing units constructed, acquired or rehabilitated for the amount of account investment revenue expended by matching account investment revenue with other grant, loan or eligible in-kind contributions;

Â Â Â Â Â  (b) Ensure the longest use for the units as low or very low income housing units; or

Â Â Â Â Â  (c) Include social services to occupants of the proposed housing, including but not limited to, programs that address home health care, mental health care, alcohol and drug treatment and post-treatment care, child care and case management.

Â Â Â Â Â  (4) Account investment revenue derived in any calendar year may be used to construct, acquire or rehabilitate housing for low and very low income persons but not more than 25 percent of the account investment revenue derived in any calendar year may be used to construct, acquire or rehabilitate housing for low income households. Account investment revenue not disbursed by the department as grants or loans to construct, acquire or rehabilitate low or very low income housing may be retained and credited as account principal.

Â Â Â Â Â  (5) Loans disbursed from account investment revenue shall bear an interest rate equal to the interest rate paid on United States Treasury long-term obligations as identified by the department. [1991 c.740 Â§5; 1999 c.283 Â§1; 2003 c.743 Â§5; 2007 c.70 Â§267]

Â Â Â Â Â  458.630 Use of funds in Housing Development and Guarantee Account; preferences; rules. (1)(a) The Housing and Community Services Department may hold and use the principal that is credited to the Housing Development and Guarantee Account as the Guarantee Fund. The department may use the fund to guarantee repayment of loans made to finance the construction, development, acquisition or rehabilitation of low income housing, of the commercial component of a structure that contains both commercial property and low income housing, or of both. The department, by rule, shall specify the grounds on which it may deny loan guarantees for a structure that contains both commercial and low income housing components. The grounds for denial specified by the department must include, but need not be limited to, a commercial component that is excessive in scope or that is designed for commercial activity of a type incompatible with residential housing. The State Housing Council shall review loans that are guaranteed by the fund to ensure that the loans meet prudent underwriting standards.

Â Â Â Â Â  (b) A guarantee may not be prepared or construed in such a manner as to violate the provisions of section 7, Article XI of the Oregon Constitution.

Â Â Â Â Â  (2) The department may not issue any loan guarantee under this section that guarantees the repayment of more than 50 percent of the original principal balance of any loan.

Â Â Â Â Â  (3) The department may not issue a loan guarantee if the guarantee would cause the aggregate dollar total of all loan guarantees issued by the department under this section to exceed two times the total amount then in the Guarantee Fund established under subsection (1) of this section. Notwithstanding ORS 458.625, whenever payouts on loan guarantees cause the fund principal to decrease by five percent or more, the interest on the fund shall be deposited only to the principal account until the amount of the fund principal lost due to payouts on loan guarantees is restored.

Â Â Â Â Â  (4) Subject to council review under subsection (1) of this section, the department shall give preference for loan guarantees under this section to loans for the construction, development, acquisition or rehabilitation of low income housing, or of structures containing both commercial and low income housing components, that the department determines will:

Â Â Â Â Â  (a) Provide the greatest number of low income housing units constructed, acquired, developed or rehabilitated for the amount of guarantee allowed;

Â Â Â Â Â  (b) Ensure the longest possible use for the units as low income housing units. Pursuant to this end, the State Housing Council may adopt a formula that optimizes the interests of the lender and the developer and the working life of the low income units; or

Â Â Â Â Â  (c) Include a program of services for the occupants of the proposed housing including, but not limited to, programs that address home health care, mental health services, alcohol and drug treatment and post-treatment care, child care and case management.

Â Â Â Â Â  (5) The council may adopt a policy that gives loan guarantee preference to loans for low income housing, or structures containing both commercial and low income housing components, for which the department has provided a grant, loan, tax credit or other investment. [1991 c.740 Â§6; 1993 c.2 Â§1; 1997 c.329 Â§1; 2003 c.20 Â§1; 2003 c.743 Â§6; 2007 c.607 Â§25]

Â Â Â Â Â  458.650 Disbursement of funds in Emergency Housing Account; grant policies. (1) The Emergency Housing Account shall be administered by the Housing and Community Services Department to assist homeless persons and those persons who are at risk of becoming homeless. For purposes of this section, ÂaccountÂ means the Emergency Housing Account.

Â Â Â Â Â  (2) The State Housing Council shall develop policy for giving grants to organizations that shall use the funds to provide to low and very low income persons, including but not limited to, persons more than 65 years of age, persons with disabilities, farmworkers and Native Americans:

Â Â Â Â Â  (a) Emergency shelters and attendant services;

Â Â Â Â Â  (b) Transitional housing services designed to assist persons to make the transition from homelessness to permanent housing and economic independence;

Â Â Â Â Â  (c) Supportive housing services to enable persons to continue living in their own homes or to provide in-home services for such persons for whom suitable programs do not exist in their geographic area;

Â Â Â Â Â  (d) Programs that provide emergency payment of home payments, rents or utilities; or

Â Â Â Â Â  (e) Some or all of the needs described in paragraphs (a) to (d) of this subsection.

Â Â Â Â Â  (3)(a) The council shall require as a condition of awarding a grant that the organization demonstrate to the satisfaction of the council that the organization has the capacity to deliver any service proposed by the organization.

Â Â Â Â Â  (b) Any funds granted under this section shall not be used to replace existing funds. Funds granted under this section may be used to supplement existing funds. An organization may use funds to support existing programs or to establish new programs.

Â Â Â Â Â  (c) The council, by policy, shall give preference in granting funds to those organizations that coordinate services with those programs established under ORS 458.625.

Â Â Â Â Â  (4) The department may expend for administration of the account no more than five percent of the account appropriation. [1991 c.740 Â§7; 2007 c.70 Â§268]

Â Â Â Â Â  458.655 Disbursement of moneys in Home Ownership Assistance Account; grant preferences. (1) The Home Ownership Assistance Account shall be administered by the Housing and Community Services Department to expand the stateÂs supply of homeownership housing for low and very low income families and individuals, including, but not limited to, housing for persons over 65 years of age, persons with disabilities, farmworkers and Native Americans. The State Housing Council shall have a policy of distributing funds statewide while concentrating funds in those areas of the state with the greatest need, as determined by the council, for low and very low income homeownership housing. However, the councilÂs policy of distributing funds may differ from the distribution policy for the Housing Development and Guarantee Account.

Â Â Â Â Â  (2) Funds in the Home Ownership Assistance Account shall be granted to organizations, as defined in ORS 458.610, that both sponsor and manage low income homeownership programs, including lease-to-own programs, for the construction of new homeownership housing or for the acquisition or rehabilitation of existing structures for homeownership housing for persons of low or very low income, or both.

Â Â Â Â Â  (3) The council shall develop a policy for disbursing grants for any or all of the following purposes:

Â Â Â Â Â  (a) To aid low income homeownership programs, including program administration, in purchasing land, providing assistance with down payment costs, or providing homeownership training and qualification services or any combination thereof. No Home Ownership Assistance Account funds shall be used by an organization for its general operations or for a substantial portion of construction or rehabilitation costs;

Â Â Â Â Â  (b) To match public and private moneys available from other sources for purposes of the provision of low or very low income homeownership housing; or

Â Â Â Â Â  (c) To administer the Home Ownership Assistance Account, not to exceed five percent of the revenue.

Â Â Â Â Â  (4) The council, in developing policy under subsection (3) of this section, shall give preference in making grants to those entities that propose to:

Â Â Â Â Â  (a) Provide the greatest number of low and very low income homeownership housing units constructed, acquired or rehabilitated for the amount of account money expended by matching account funds with other grant, loan or eligible in-kind contributions;

Â Â Â Â Â  (b) Ensure the longest use for the units as low or very low income homeownership housing units, such as by including some form of equity recapture, as determined by the council; and

Â Â Â Â Â  (c) Include social services for occupants and proposed occupants of the proposed housing, including but not limited to, programs that address home health care, mental health care, alcohol and drug treatment and post-treatment care, child care, homeownership training, mortgage qualification service, credit repair and case management. [1995 c.174 Â§3; 2007 c.70 Â§269]

Â Â Â Â Â  458.660 Disbursement of moneys in Farmworker Housing Development Account. The Housing and Community Services Department shall disburse the moneys credited to the Farmworker Housing Development Account to expand this stateÂs supply of housing for low and very low income farmworkers. [2001 c.310 Â§1]

Â Â Â Â Â  Note: 458.660 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

INDIVIDUAL DEVELOPMENT ACCOUNTS

Â Â Â Â Â  458.670 Definitions for ORS 458.670 to 458.700. As used in this section and ORS 458.675 to 458.700, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAccount holderÂ means a resident of this state who:

Â Â Â Â Â  (a) Is 12 years of age or older;

Â Â Â Â Â  (b) Is a member of a lower income household; and

Â Â Â Â Â  (c) Has established an individual development account with a fiduciary organization.

Â Â Â Â Â  (2) ÂFiduciary organizationÂ means an organization selected under ORS 458.695 to administer state moneys directed to individual development accounts and that is:

Â Â Â Â Â  (a) A nonprofit, fund raising organization that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on December 31, 2006; or

Â Â Â Â Â  (b) A federally recognized Oregon Indian tribe that is located, to a significant degree, within the boundaries of this state.

Â Â Â Â Â  (3) ÂFinancial institutionÂ means:

Â Â Â Â Â  (a) An organization regulated under ORS chapters 706 to 716, 722 or 723; or

Â Â Â Â Â  (b) In the case of individual development accounts established for the purpose described in ORS 458.685 (1)(c), a financial institution as defined in ORS 348.841.

Â Â Â Â Â  (4) ÂIndividual development accountÂ means a contract between an account holder and a fiduciary organization, for the deposit of funds into a financial institution by the account holder, and the deposit of matching funds into the financial institution by the fiduciary organization, to allow the account holder to accumulate assets for use toward achieving a specific purpose approved by the fiduciary organization.

Â Â Â Â Â  (5) ÂLower income householdÂ means a household having an income equal to or less than 80 percent of the median household income for the area as determined by the Housing and Community Services Department. In making the determination, the department shall give consideration to any data on area household income published by the United States Department of Housing and Urban Development.

Â Â Â Â Â  (6) ÂResident of this stateÂ has the meaning given that term in ORS 316.027. [1999 c.1000 Â§1; 2001 c.648 Â§3; 2007 c.765 Â§2]

Â Â Â Â Â  Note: 458.670 to 458.700 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.675 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The problem of poverty will not be solved solely by government programs and income subsidies.

Â Â Â Â Â  (2) Family economic well-being does not come solely from income, spending or consumption, but instead requires savings, investment and the accumulation of assets.

Â Â Â Â Â  (3) It is appropriate for the state to institute an asset-based antipoverty strategy.

Â Â Â Â Â  (4) The state has an opportunity to take advantage of private and federal resources by making the transition to an asset-based antipoverty strategy. Those resources include, but are not limited to, the Assets for Independence Act (42 U.S.C. 604) and the Workforce Investment Act (P.L. 105-220).

Â Â Â Â Â  (5) Investment through an individual development account system will help lower income households obtain the assets they need to succeed. Communities and this state will experience resultant economic and social benefits accruing from the promotion of job training and higher education, home ownership and small business development.

Â Â Â Â Â  (6) It is desirable for this state to enact legislation that enables an authorized fiduciary organization sufficient flexibility to receive private, state and federal moneys for individual development accounts. The Legislative Assembly should periodically review the provisions of ORS 458.675 to 458.700 to ensure that this state maximizes the receipt of available federal moneys for individual development accounts. [1999 c.1000 Â§2]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.680 Persons qualifying as account holders. (1) A person who qualifies to become an account holder may enter into an agreement with a fiduciary organization for the establishment of an individual development account.

Â Â Â Â Â  (2) To become an account holder a person must, in addition to meeting any other qualifications, be a member of a lower income household that has a net worth of less than $20,000. As used in this subsection, Ânet worthÂ means the value of all assets owned in whole or part by household members, other than equity in a residence and in one vehicle, minus the total debts and obligations of household members, all as measured at the time that the person applies to establish the account.

Â Â Â Â Â  (3) Every account holder, with support from the fiduciary organization, shall develop a personal development plan to advance account holder self-reliance. The personal development plan must include appropriate coaching, mentorship, social support, financial adequacy training and asset-specific training designed to increase the independence of the person and the personÂs household through achievement of the accountÂs approved purpose.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, a fiduciary organization may refuse to allow a qualified person to establish an account if establishment of the account would result in the members of a lower income household having more than one account. Notwithstanding subsection (1) of this section, a fiduciary organization shall refuse to allow a qualified person to establish an account if establishment of the account would result in the members of a lower income household having more than two accounts. [1999 c.1000 Â§3; 2007 c.765 Â§3]

Â Â Â Â Â  Note: Section 8, chapter 765, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. The amendments to ORS 458.680 (3) by section 3 of this 2007 Act apply to holders of accounts established on or after the effective date of this 2007 Act [July 16, 2007]. [2007 c.765 Â§8]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.685 Approved purpose of account; emergency withdrawal; removal of account holder from program. (1) A person may establish an individual development account only for a purpose approved by a fiduciary organization. Purposes that the fiduciary organization may approve are:

Â Â Â Â Â  (a) The acquisition of post-secondary education or job training.

Â Â Â Â Â  (b) If the account holder has established the account for the benefit of a household member who is under the age of 18 years, the payment of extracurricular nontuition expenses designed to prepare the member for post-secondary education or job training.

Â Â Â Â Â  (c) If the account holder has established a college savings network account under ORS 348.841 to 348.873 on behalf of a designated beneficiary, the establishment of an additional college savings network account on behalf of the same designated beneficiary.

Â Â Â Â Â  (d) The purchase of a primary residence. In addition to payment on the purchase price of the residence, account moneys may be used to pay any usual or reasonable settlement, financing or other closing costs. The account holder must not have owned or held any interest in a residence during the three years prior to making the purchase. However, this three-year period shall not apply to displaced homemakers or other individuals who have lost home ownership as a result of divorce.

Â Â Â Â Â  (e) The capitalization of a small business. Account moneys may be used for capital, plant, equipment and inventory expenses or for working capital pursuant to a business plan. The business plan must have been developed by a financial institution, nonprofit microenterprise program or other qualified agent demonstrating business expertise and have been approved by the fiduciary organization. The business plan must include a description of the services or goods to be sold, a marketing plan and projected financial statements.

Â Â Â Â Â  (f) Improvements, repairs or modifications necessary to make or keep the account holderÂs primary dwelling habitable, accessible or visitable for the account holder or a household member. This paragraph does not apply to improvements, repairs or modifications made to a rented primary dwelling to achieve or maintain a habitable condition for which ORS 90.320 (1) places responsibility on the landlord. As used in this paragraph, ÂaccessibleÂ and ÂvisitableÂ have the meanings given those terms in ORS 456.508.

Â Â Â Â Â  (g) The purchase of equipment, technology or specialized training required to become competitive in obtaining or maintaining employment or to start or maintain a business, as specified in the account holderÂs personal development plan for increasing the independence of the person.

Â Â Â Â Â  (2)(a) If an emergency occurs, an account holder may withdraw all or part of the account holderÂs deposits to an individual development account for a purpose not described in subsection (1) of this section. As used in this paragraph, an emergency includes making payments for necessary medical expenses, to avoid eviction of the account holder from the account holderÂs residence and for necessary living expenses following a loss of employment.

Â Â Â Â Â  (b) The account holder must reimburse the account for the amount withdrawn under this subsection within 12 months after the date of the withdrawal. Failure of an account holder to make a timely reimbursement to the account is grounds for removing the account holder from the individual development account program. Until the reimbursement has been made in full, an account holder may not withdraw any matching deposits or accrued interest on matching deposits from the account.

Â Â Â Â Â  (3) If an account holder withdraws moneys from an individual development account for other than an approved purpose, the fiduciary organization may remove the account holder from the program.

Â Â Â Â Â  (4) If an account holder moves from the area where the program is conducted or is otherwise unable to continue in the program, the fiduciary organization may remove the account holder from the program.

Â Â Â Â Â  (5) If an account holder is removed from the program under subsection (2), (3) or (4) of this section, all matching deposits in the account and all interest earned on matching deposits shall revert to the fiduciary organization. The fiduciary organization shall use the reverted funds as a source of matching deposits for other accounts. [1999 c.1000 Â§4; 2001 c.648 Â§4; 2003 c.280 Â§18; 2007 c.765 Â§4]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.690 Required account features; rules. (1) Notwithstanding ORS 315.271, a fiduciary organization selected under ORS 458.695 may qualify as the recipient of account contributions that qualify the contributor for a tax credit under ORS 315.271 only if the fiduciary organization structures the accounts to have the following features:

Â Â Â Â Â  (a) The fiduciary organization matches amounts deposited by the account holder according to a formula established by the fiduciary organization. The fiduciary organization shall maintain on deposit in the account not less than $1 nor more than $5 for each $1 deposited by the account holder.

Â Â Â Â Â  (b) The matching deposits by the fiduciary organization to the individual development account are placed in:

Â Â Â Â Â  (A) A savings account jointly held by the account holder and the fiduciary organization and requiring the signatures of both for withdrawals;

Â Â Â Â Â  (B) A savings account that is controlled by the fiduciary organization and is separate from the savings account of the account holder; or

Â Â Â Â Â  (C) In the case of an account established for the purpose described in ORS 458.685 (1)(c), a college savings network account under ORS 348.841 to 348.873, in which the fiduciary organization is the account owner as defined in ORS 348.841.

Â Â Â Â Â  (2) Account holders may not accrue more than $3,000 of matching funds under subsection (1) of this section from state-directed moneys in any 12-month period. A fiduciary organization may designate a lower amount as a limit on annual matching funds. A fiduciary organization shall maintain on deposit sufficient funds to cover the matching deposit agreements for all individual development accounts managed by the organization.

Â Â Â Â Â  (3) The Housing and Community Services Department shall adopt rules to establish a maximum total amount of state-directed moneys that may be deposited as matching funds into an individual development account. [1999 c.1000 Â§5; 2001 c.648 Â§5; 2003 c.280 Â§19; 2007 c.765 Â§5]

Â Â Â Â Â  Note: 458.690 is repealed January 2, 2016. See section 9, chapter 765, Oregon Laws 2007.

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.695 Selection of fiduciary organizations. The Housing and Community Services Department may select fiduciary organizations to administer moneys directed by the state to individual development account purposes. In making the selections, the department shall consider factors including, but not limited to:

Â Â Â Â Â  (1) The ability of the fiduciary organization to implement and administer the individual development account program, including the ability to verify account holder eligibility, certify that matching deposits are used only for approved purposes and exercise general fiscal accountability;

Â Â Â Â Â  (2) The capacity of the fiduciary organization to provide or raise matching funds for the deposits of account holders;

Â Â Â Â Â  (3) The capacity of the fiduciary organization to provide appropriate support services and general assistance to advance account holder self-reliance; and

Â Â Â Â Â  (4) The links that the fiduciary organization has to other activities and programs designed to increase the independence of this stateÂs lower income households through education and training, home ownership and small business development. [1999 c.1000 Â§6; 2007 c.765 Â§6]

Â Â Â Â Â  Note: See note under 458.670.

Â Â Â Â Â  458.700 Authority of fiduciary organizations; rules. (1) Subject to Housing and Community Services Department rules, a fiduciary organization has sole authority over, and responsibility for, the administration of individual development accounts. The responsibility of the fiduciary organization extends to all aspects of the account program, including marketing to participants, soliciting matching contributions, counseling account holders, providing financial literacy education, and conducting required verification and compliances activities. The fiduciary organization may establish program provisions as the organization believes necessary to ensure account holder compliance with the provisions of ORS 458.680 and 458.685. Notwithstanding ORS 458.670 (5) and 458.680 (2), a fiduciary organization may establish income and net worth limitations for account holders that are lower than the income and net worth limitations established by ORS 458.670 (5) and 458.680 (2).

Â Â Â Â Â  (2) A fiduciary organization may act in partnership with other entities, including businesses, government agencies, nonprofit organizations, community development corporations, community action programs, housing authorities and congregations to assist in the fulfillment of fiduciary organization responsibilities under this section and ORS 458.685, 458.690 and 458.695.

Â Â Â Â Â  (3) A fiduciary organization may use a reasonable portion of moneys allocated to the individual development account program for administration, operation and evaluation purposes.

Â Â Â Â Â  (4) A fiduciary organization selected to administer moneys directed by the state to individual development account purposes or receiving tax deductible contributions shall provide the Housing and Community Services Department with an annual report of the fiduciary organizationÂs individual development account program activity. The report shall be filed no later than 90 days after the end of the fiscal year of the fiduciary organization. The report shall include, but is not limited to:

Â Â Â Â Â  (a) The number of individual development accounts administered by the fiduciary organization;

Â Â Â Â Â  (b) The amount of deposits and matching deposits for each account;

Â Â Â Â Â  (c) The purpose of each account;

Â Â Â Â Â  (d) The number of withdrawals made; and

Â Â Â Â Â  (e) Any other information the department may require for the purpose of making a return on investment analysis.

Â Â Â Â Â  (5) A fiduciary organization that is the account owner of a college savings network account:

Â Â Â Â Â  (a) May make a qualified withdrawal only at the direction of the designated beneficiary and only after the college savings network account of the account holder that was established for the designated beneficiary has been reduced to a balance of zero exclusively through qualified withdrawals by the designated beneficiary; and

Â Â Â Â Â  (b) May make nonqualified withdrawals only if the college savings network account of the account holder that was established for the designated beneficiary has a balance of less than $100 or if the account holder or designated beneficiary has granted permission to make the withdrawal. Moneys received by a fiduciary organization from a nonqualified withdrawal made under this paragraph must be used for individual development account purposes.

Â Â Â Â Â  (6) The department may make all reasonable and necessary rules to ensure fiduciary organization compliance with this section and ORS 458.685, 458.690 and 458.695. [1999 c.1000 Â§7; 2001 c.648 Â§6; 2003 c.280 Â§20]

Â Â Â Â Â  Note: The amendments to 458.700 by section 10, chapter 765,
Oregon
Laws 2007, become operative January 2, 2016. See section 11, chapter 765, Oregon Laws 2007. The text that is operative on and after January 2, 2016, is set forth for the userÂs convenience.

Â Â Â Â Â  458.700. (1) Subject to Housing and Community Services Department rules, a fiduciary organization has sole authority over, and responsibility for, the administration of individual development accounts. The responsibility of the fiduciary organization extends to all aspects of the account program, including marketing to participants, soliciting matching contributions, counseling account holders, providing financial literacy education, and conducting required verification and compliances activities. The fiduciary organization may establish program provisions as the organization believes necessary to ensure account holder compliance with the provisions of ORS 458.680 and 458.685. Notwithstanding ORS 458.670 (5) and 458.680 (2), a fiduciary organization may establish income and net worth limitations for account holders that are lower than the income and net worth limitations established by ORS 458.670 (5) and 458.680 (2).

Â Â Â Â Â  (2) A fiduciary organization may act in partnership with other entities, including businesses, government agencies, nonprofit organizations, community development corporations, community action programs, housing authorities and congregations to assist in the fulfillment of fiduciary organization responsibilities under this section and ORS 458.685 and 458.695.

Â Â Â Â Â  (3) A fiduciary organization may use a reasonable portion of moneys allocated to the individual development account program for administration, operation and evaluation purposes.

Â Â Â Â Â  (4) A fiduciary organization selected to administer moneys directed by the state to individual development account purposes or receiving tax deductible contributions shall provide the Housing and Community Services Department with an annual report of the fiduciary organizationÂs individual development account program activity. The report shall be filed no later than 90 days after the end of the fiscal year of the fiduciary organization. The report shall include, but is not limited to:

Â Â Â Â Â  (a) The number of individual development accounts administered by the fiduciary organization;

Â Â Â Â Â  (b) The amount of deposits and matching deposits for each account;

Â Â Â Â Â  (c) The purpose of each account;

Â Â Â Â Â  (d) The number of withdrawals made; and

Â Â Â Â Â  (e) Any other information the department may require for the purpose of making a return on investment analysis.

Â Â Â Â Â  (5) A fiduciary organization that is the account owner of a college savings network account:

Â Â Â Â Â  (a) May make a qualified withdrawal only at the direction of the designated beneficiary and only after the college savings network account of the account holder that was established for the designated beneficiary has been reduced to a balance of zero exclusively through qualified withdrawals by the designated beneficiary; and

Â Â Â Â Â  (b) May make nonqualified withdrawals only if the college savings network account of the account holder that was established for the designated beneficiary has a balance of less than $100 or if the account holder or designated beneficiary has granted permission to make the withdrawal. Moneys received by a fiduciary organization from a nonqualified withdrawal made under this paragraph must be used for individual development account purposes.

Â Â Â Â Â  (6) The department may make all reasonable and necessary rules to ensure fiduciary organization compliance with this section and ORS 458.685 and 458.695.

Â Â Â Â Â  Note: See note under 458.670.

COMMUNITY DEVELOPMENT PROJECTS

Â Â Â Â Â  458.705 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The population of the state is growing and is expected to continue growing well into the 21st century. That population growth is uneven, resulting in some places struggling to manage new people, jobs and building, and other places being eager to attract a share of growth and economic development. A communityÂs pattern of development can accommodate a growing population and help rebuild rural and distressed economies while maintaining the stateÂs quality of life. Downtown areas need to be revitalized to accommodate more business and civic activity. Affordable housing must be developed near job centers. Rural and distressed communities need to be rebuilt to allow all sectors of the state to share in economic prosperity.

Â Â Â Â Â  (2) Numerous barriers exist to achieving vibrant downtown areas and community centers, ample affordable housing and thriving rural economies. Overcoming those barriers will require the state to work in partnership with local communities, the private sector and community-based groups to provide livability. Regulations must be balanced with incentives. Private sector financing must be better leveraged. Local planning and zoning codes must allow the redevelopment of strategic infill sites. The needs of working families for housing, transportation and services that are affordable and accessible must be addressed by the entire community.

Â Â Â Â Â  (3) A critical element in the creation of effective partnerships is a flexible funding source that can serve as an incentive to achieving quality development. Careful targeting of financial incentives can provide the needed impetus for revitalization of downtown areas throughout the state, the creation of affordable housing in the proper places and new job centers in places working to attract new growth.

Â Â Â Â Â  (4) State government, in tandem with local and federal governments, nonprofit organizations and the business sector, provides a variety of tools to help build strong
Oregon
communities. Targeted financial incentives will complement existing tools and allow state government and its partners to enhance livability and make cost-effective use of public infrastructure. The resulting communities will be economically viable and will have housing that is affordable to community residents. [1999 c.956 Â§1]

Â Â Â Â Â  Note: 458.705 to 458.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 458 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  458.710 Community Development Incentive Advisory Board. (1) There is created a Community Development Incentive Advisory Board consisting of the following members:

Â Â Â Â Â  (a) The Director of the Economic and Community Development Department;

Â Â Â Â Â  (b) The Director of the Department of Environmental Quality;

Â Â Â Â Â  (c) The Director of the Housing and Community Services Department;

Â Â Â Â Â  (d) The Director of the Department of Land Conservation and Development;

Â Â Â Â Â  (e) The Director of Transportation;

Â Â Â Â Â  (f) One representative from each of the following industries:

Â Â Â Â Â  (A) Commercial real estate development;

Â Â Â Â Â  (B) Residential real estate development; and

Â Â Â Â Â  (C) Banking;

Â Â Â Â Â  (g) One representative from each of the following:

Â Â Â Â Â  (A) Community development organizations;

Â Â Â Â Â  (B) Economic development organizations;

Â Â Â Â Â  (C) Downtown development organizations;

Â Â Â Â Â  (D) The Association of Oregon Counties; and

Â Â Â Â Â  (E) The League of Oregon Cities; and

Â Â Â Â Â  (h) One person not otherwise qualified under this subsection who possesses a demonstrated interest in community development.

Â Â Â Â Â  (2) Advisory board members described in subsection (1)(a) to (e) of this section shall serve as ex officio members. An ex officio member may delegate board membership duties to an employee of the memberÂs department.

Â Â Â Â Â  (3) The Governor shall appoint the members described under subsection (1)(f), (g) and (h) of this section. The appointments shall be for a four-year term. Appointed members serve at the pleasure of the Governor.

Â Â Â Â Â  (4) All members of the advisory board are entitled to compensation as provided under ORS 292.495 for actual and necessary travel expenses incurred in the performance of board duties. In addition, the members of the board representing industries or organizations are entitled to compensation as provided under ORS 292.495. [1999 c.956 Â§6]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.715 Advisory board duties. (1) The Community Development Incentive Advisory Board shall:

Â Â Â Â Â  (a) Develop program guidelines, including specific project criteria and financing mechanisms.

Â Â Â Â Â  (b) Review applications seeking funding from the Community Development Incentive Project Fund and make recommendations for funding approval to the Director of the Housing and Community Services Department.

Â Â Â Â Â  (c) Review proposals for cooperative agreements or joint projects between the Housing and Community Services Department and other agencies to facilitate the goals of the fund.

Â Â Â Â Â  (2) Subject to available financing, the advisory board may recommend, and the director may approve, any project that carries out the goals of the fund. [1999 c.956 Â§7]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.720 Community Development Incentive Project Fund; purpose; lottery bond proceeds. (1) Pursuant to ORS 286A.560 to 286A.585, lottery bonds may be issued to make grants or loans to Oregon municipalities, businesses and individuals to encourage real estate developments that promote downtown and community center areas, provide affordable housing and other infill developments, and fund projects that promote business opportunities in OregonÂs distressed areas and rural communities.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized based on the following findings:

Â Â Â Â Â  (a) The grants and loans made will be used to fund projects that assist Oregon communities in managing growth, thereby attracting industry and workers and improving OregonÂs labor market; and

Â Â Â Â Â  (b) The projects will bring jobs and economic diversity to
Oregon
Âs distressed areas and rural communities.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section may not exceed the sum of $25 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds issued pursuant to this section shall be issued only at the request of the Director of the Housing and Community Services Department.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Community Development Incentive Project Fund, which is hereby established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in subsection (1) of this section and for bond-related costs.

Â Â Â Â Â  (6) Interest earned by the Community Development Incentive Project Fund shall be credited to the fund or to the Housing Development and Guarantee Account, as determined by the director. In addition to any other moneys specifically designated by law, the fund shall consist of any amounts appropriated by the Legislative Assembly and any gifts, grants or donations. [Subsections (1) to (5) of 1999 Edition enacted as 1999 c.702 Â§3; subsection (6) of 1999 Edition enacted as 1999 c.956 Â§3; 2003 c.743 Â§7; 2007 c.783 Â§203b]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.725 Fund appropriation and expenditure guidelines. All moneys deposited in the Community Development Incentive Project Fund are continuously appropriated to the Housing and Community Services Department to carry out the purposes of the fund. In addition to any other purpose specifically provided by law, moneys deposited in the fund shall be expended for community development purposes, including but not limited to:

Â Â Â Â Â  (1) Promoting affordable housing development near jobs and transportation;

Â Â Â Â Â  (2) Revitalizing downtowns and community centers; and

Â Â Â Â Â  (3) Rebuilding rural and distressed economies. [1999 c.956 Â§4]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.730 Department use of financing mechanisms; determination of funding adequacy. (1) The Housing and Community Services Department may use the moneys in the Community Development Incentive Project Fund in any manner permitted under ORS 458.735. However, the primary purpose of the fund is to finance developments identified by the Community Development Incentive Advisory Board if other state or private financing sources are inadequate or unavailable. The department shall make the final determination as to whether financing sources are inadequate or unavailable.

Â Â Â Â Â  (2) In expending moneys from the fund, the department may use financing mechanisms that include, but are not limited to:

Â Â Â Â Â  (a) Grants or loans for the development of multifamily or single-family affordable housing located near community centers or employment centers.

Â Â Â Â Â  (b) Grants or loans for the development of mixed-use real estate projects located in downtown or community center areas.

Â Â Â Â Â  (c) Grants or loans that result in the placement or retention of businesses in downtown or community center areas.

Â Â Â Â Â  (d) Partial loan guarantees or other credit enhancement tools to private commercial lenders.

Â Â Â Â Â  (e) Grants or loans to finance infrastructure development that creates jobs or housing in communities identified by the Economic and Community Development Department as rural or distressed.

Â Â Â Â Â  (f) Interim ownership by the Housing and Community Services Department of real estate located within downtown or community center areas.

Â Â Â Â Â  (g) Other financial tools or incentives that the Community Development Incentive Advisory Board determines would further the intended purposes of the fund. [1999 c.956 Â§5]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.735 Department review of projects; lending criteria. The Housing and Community Services Department shall:

Â Â Â Â Â  (1) Administer the Community Development Incentive Project Fund in accordance with rules adopted by the department. Notwithstanding ORS 456.555, department administration of the fund is not subject to State Housing Council policy, rules or standards.

Â Â Â Â Â  (2) Verify documentation and approve or disapprove funding recommended by the Community Development Incentive Advisory Board under ORS 458.715.

Â Â Â Â Â  (3) Seek to leverage local, federal and private financial resources for use in conjunction with fund expenditures.

Â Â Â Â Â  (4) Emphasize use of the fund to fill funding gaps in projects identified by the advisory board that are designed to achieve the objectives of the fund.

Â Â Â Â Â  (5) If making a fund expenditure as a loan, establish lending criteria that allow the fund to create quality development patterns and produce a sound loan portfolio. In establishing the criteria, the department shall permit the assumption of an appropriate level of risk, maintain a reserve for losses and provide for the periodic monitoring of reserve adequacy. Loan repayments may be used by the department in any financially prudent manner consistent with fund goals. [1999 c.956 Â§8]

Â Â Â Â Â  Note: See note under 458.705.

Â Â Â Â Â  458.740 Project facilitation. In addition to any other power or authority granted to the Housing and Community Services Department, the department may:

Â Â Â Â Â  (1) Acquire property and hold, conserve, improve, lease, sell or otherwise use or exercise control over the property for the purpose of facilitating the use of the property as part of a community development project.

Â Â Â Â Â  (2) Enter into cooperative agreements or joint projects with other agencies as recommended by the advisory board and approved by the Director of the Housing and Community Services Department.

Â Â Â Â Â  (3) To the extent authorized by law, enter into contracts for the purchase of land and improvements and exercise control over purchased land and improvements.

Â Â Â Â Â  (4) To the extent authorized by law, enter into contracts for the completion of site development functions including, but not limited to, design services, design review with local governments and completion of the permitting process. [1999 c.956 Â§9]

Â Â Â Â Â  Note: See note under 458.705.

_______________



Chapter 459

Chapter 459 Â Solid Waste Management

2007 EDITION

SOLID WASTE MANAGEMENT

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

459.005Â Â Â Â  Definitions for ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665

459.015Â Â Â Â  Policy

459.017Â Â Â Â  Relationship of state to local governments in solid waste management

STATE ADMINISTRATION

459.025Â Â Â Â  General powers and duties of department

459.035Â Â Â Â  Assistance in development and implementation of solid waste management plans and practices and recycling programs

459.045Â Â Â Â  Rules

459.046Â Â Â Â  Solid waste regulatory program; federal approval

459.047Â Â Â Â  Landfill assistance from department; solid waste disposal site certificate for landfill; effect of issuance

459.049Â Â Â Â  Mandated landfills in certain counties; establishment by state

459.051Â Â Â Â  Procedural rules

459.053Â Â Â Â  Powers of department regarding landfills

459.055Â Â Â Â  Landfills in farm use areas; waste reduction programs

459.057Â Â Â Â  Department to limit wastes allowed in landfills in certain counties

LOCAL ADMINISTRATION

459.065Â Â Â Â  State preemption; intergovernmental agreements authorized

459.075Â Â Â Â  Acquisition of property for disposal sites by cities and counties

459.085Â Â Â Â  County authority outside cities; effect of annexation; interagency agreements

459.095Â Â Â Â  Restrictions on authority of local government units

459.105Â Â Â Â  Regulations on use of disposal sites

459.108Â Â Â Â  Civil penalty to enforce ordinance prohibiting action described in ORS 164.775, 164.785 or 164.805

459.109Â Â Â Â  Effect of certain laws on cities and counties

REGIONAL ADMINISTRATION

459.112Â Â Â Â  Findings; fee for disposal of solid waste generated outside region

459.114Â Â Â Â  Out-of-region fee differential

459.118Â Â Â Â  Study of transportation routes and modes of transportation for transport of out-of-region solid waste

459.121Â Â Â Â  Legislative committee hearing on transportation study

MARION
COUNTY
AUTHORITY

459.125Â Â Â Â  Authority of
Marion
County
over products or by-products of county disposal sites

459.135Â Â Â Â
Marion
County
authority over private facility in county

459.145Â Â Â Â  Limits on
Marion
County
authority

459.153Â Â Â Â  Intent not to discourage recycling

DISPOSAL SITES

459.205Â Â Â Â  Permit required

459.215Â Â Â Â  Exclusion of certain sites from permit requirement; rules

459.225Â Â Â Â  Variances authorized

459.235Â Â Â Â  Applications for permits; fees

459.236Â Â Â Â  Additional permit fees for remedial action or removal; amount; utilization; eligibility of local governments

459.245Â Â Â Â  Issuance of permits; terms; refusal to renew; disposal of liquid waste

459.247Â Â Â Â  Prohibition on disposal of certain solid waste at disposal site

459.248Â Â Â Â  Cleanup of hazardous substance contaminating ground water

459.250Â Â Â Â  Place for collecting source separated recyclable material required for disposal site permit

459.255Â Â Â Â  Suspension or revocation of permits

459.265Â Â Â Â  Hearings; appeal

459.268Â Â Â Â  Closure of land disposal site

459.270Â Â Â Â  Renewal of permit prior to proposed closure of disposal site

459.272Â Â Â Â  Evidence of financial assurance for land disposal site

459.273Â Â Â Â  Disposition of excess moneys and interest received for financial assurance

459.280Â Â Â Â  Definitions for ORS 459.284 and 459.290

459.284Â Â Â Â  Use of disposal site fees

459.290Â Â Â Â  Disposal site rehabilitation and enhancement advisory committee

459.305Â Â Â Â  Certification or demonstration that government unit has implemented opportunity to recycle; rules; fee

459.310Â Â Â Â  Surcharge on solid waste disposal; surcharge use

459.311Â Â Â Â  Charge for remedial action or removal; amount; collection; allocation

459.315Â Â Â Â  Definitions for ORS 459.315 to 459.330

459.320Â Â Â Â  Regional disposal site advisory committee; membership; terms

459.325Â Â Â Â  Duties of regional disposal site advisory committee

459.330Â Â Â Â  Notification of advisory committee by regional disposal site permittee

459.335Â Â Â Â  Use of fees collected by the metropolitan service district

459.340Â Â Â Â  Implementation of the solid waste reduction program by metropolitan service district

459.345Â Â Â Â  Metropolitan service district report to commission

459.350Â Â Â Â  Commission review of metropolitan service district report

LIMITATION ON DISPOSAL OF CERTAIN RADIOACTIVE MATERIALS

(Temporary provisions relating to federal deregulation of certain radioactive materials are compiled as notes preceding ORS 459.376)

ENFORCEMENT

459.376Â Â Â Â  Action to enforce rules or orders

459.385Â Â Â Â  Entry upon private premises authorized; access to records

INFECTIOUS WASTE DISPOSAL

459.386Â Â Â Â  Definitions for ORS 459.386 to 459.405

459.387Â Â Â Â  Policy

459.388Â Â Â Â  Restrictions on discarding, storing or transporting infectious waste

459.390Â Â Â Â  Procedures for segregation and containment of infectious waste; exemption

459.395Â Â Â Â  Treatment of infectious wastes; rules

459.398Â Â Â Â  Rules

459.400Â Â Â Â  Exceptions

459.405Â Â Â Â  Transport of infectious waste; certification; records

HOUSEHOLD AND SMALL QUANTITY GENERATOR HAZARDOUS WASTE

459.411Â Â Â Â  Policy

459.412Â Â Â Â  Definition for ORS 459.411 to 459.417

459.413Â Â Â Â  Household hazardous waste depots; location; promotion program

459.415Â Â Â Â  Department approval for collection activity required; written proposal

459.417Â Â Â Â  Statewide household hazardous waste public education program

459.418Â Â Â Â  Contract for statewide collection of household hazardous waste

BATTERIES

459.420Â Â Â Â  Permitted lead-acid battery disposal; disposal by retailers

459.422Â Â Â Â  Acceptance of used batteries by retailers and wholesalers

459.426Â Â Â Â  Notice to customers

459.431Â Â Â Â  Definitions for ORS 459.431 to 459.437

459.432Â Â Â Â  Policy

459.433Â Â Â Â  Limitation on sale or promotion of alkaline manganese or zinc carbon batteries

459.435Â Â Â Â  Prohibition on sale or promotion of button cell mercuric oxide batteries

459.437Â Â Â Â  Requirements for sale or promotion of mercuric oxide batteries

WASTE TIRE DISPOSAL

459.705Â Â Â Â  Definitions for ORS 459.705 to 459.790

459.708Â Â Â Â  Waste tire generator; requirements

459.710Â Â Â Â  Disposal in disposal site prohibited; exceptions; use in construction of reefs prohibited; exception

459.712Â Â Â Â  Transport without carrier permit prohibited; exceptions

459.715Â Â Â Â  Storage prohibited; exceptions

459.720Â Â Â Â  Conditions for storage site permit

459.725Â Â Â Â  Application for storage site operator or carrier

459.730Â Â Â Â  Information in application for storage site permit; carrier permit; fees; bond

459.735Â Â Â Â  Notification of permit application in county of proposed disposal site

459.740Â Â Â Â  Hearing on site permit application

459.745Â Â Â Â  Department action on application; appeal

459.750Â Â Â Â  Storage site and carrier permit fees

459.755Â Â Â Â  Revocation of storage site or carrier permit

459.760Â Â Â Â  Monitoring and inspection of waste tire carriers and storage site; access to site and records

459.765Â Â Â Â  Department use of fees

459.772Â Â Â Â  Use of processed, source-separated waste tires for energy recovery

459.775Â Â Â Â  Waste Tire Recycling Account; uses

459.780Â Â Â Â  Tire removal or processing plan; financial assistance; department abatement

459.785Â Â Â Â  Rules

459.790Â Â Â Â  Exceptions to ORS 459.705 to 459.785

MISCELLANEOUS

459.900Â Â Â Â  Thermostats and motor vehicle switches containing mercury; disposal; findings

PENALTIES

459.992Â Â Â Â  Criminal penalties; license suspension and revocation

459.995Â Â Â Â  Civil penalties

GENERAL PROVISIONS

Â Â Â Â Â  459.005 Definitions for ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665. As used in ORS 459.005 to 459.437, 459.705 to 459.790 and 459A.005 to 459A.665:

Â Â Â Â Â  (1) ÂAffected personÂ means a person or entity involved in the solid waste collection service process including but not limited to a recycling collection service, disposal site permittee or owner, city, county and metropolitan service district.

Â Â Â Â Â  (2) ÂBoard of county commissionersÂ or ÂboardÂ includes a county court.

Â Â Â Â Â  (3) ÂCollection serviceÂ means a service that provides for collection of solid waste or recyclable material or both but does not include that part of a business operated under a certificate issued under ORS 822.110.

Â Â Â Â Â  (4) ÂCommercialÂ means stores, offices including manufacturing and industry offices, restaurants, warehouses, schools, colleges, universities, hospitals and other nonmanufacturing entities, but does not include other manufacturing activities or business, manufacturing or processing activities in residential dwellings.

Â Â Â Â Â  (5) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (6) ÂCompostÂ means the controlled biological decomposition of organic material or the product resulting from such a process.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (8)(a) ÂDisposal siteÂ means land and facilities used for the disposal, handling or transfer of, or energy recovery, material recovery and recycling from solid wastes, including but not limited to dumps, landfills, sludge lagoons, sludge treatment facilities, disposal sites for septic tank pumping or cesspool cleaning service, transfer stations, energy recovery facilities, incinerators for solid waste delivered by the public or by a collection service, composting plants and land and facilities previously used for solid waste disposal at a land disposal site.

Â Â Â Â Â  (b) ÂDisposal siteÂ does not include:

Â Â Â Â Â  (A) A facility authorized by a permit issued under ORS 466.005 to 466.385 to store, treat or dispose of both hazardous waste and solid waste;

Â Â Â Â Â  (B) A facility subject to the permit requirements of ORS 468B.050 or 468B.053;

Â Â Â Â Â  (C) A site used by the owner or person in control of the premises to dispose of soil, rock, concrete or other similar nondecomposable material, unless the site is used by the public either directly or through a collection service; or

Â Â Â Â Â  (D) A site operated by a dismantler issued a certificate under ORS 822.110.

Â Â Â Â Â  (9) ÂEnergy recoveryÂ means recovery in which all or a part of the solid waste materials are processed to use the heat content, or other forms of energy, of or from the material.

Â Â Â Â Â  (10) ÂFranchiseÂ includes a franchise, certificate, contract or license issued by a local government unit authorizing a person to provide solid waste management services.

Â Â Â Â Â  (11) ÂHazardous wasteÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (12) ÂHousehold hazardous wasteÂ means any discarded, useless or unwanted chemical, material, substance or product that is or may be hazardous or toxic to the public or the environment and is commonly used in or around households and is generated by the household. ÂHousehold hazardous wasteÂ may include but is not limited to some cleaners, solvents, pesticides and automotive and paint products.

Â Â Â Â Â  (13) ÂLand disposal siteÂ means a disposal site in which the method of disposing of solid waste is by landfill, dump, pit, pond or lagoon.

Â Â Â Â Â  (14) ÂLandfillÂ means a facility for the disposal of solid waste involving the placement of solid waste on or beneath the land surface.

Â Â Â Â Â  (15) ÂLocal government unitÂ means a city, county, metropolitan service district formed under ORS chapter 268, sanitary district or sanitary authority formed under ORS chapter 450, county service district formed under ORS chapter 451, regional air quality control authority formed under ORS 468A.100 to 468A.130 and 468A.140 to 468A.175 or any other local government unit responsible for solid waste management.

Â Â Â Â Â  (16) ÂMaterial recoveryÂ means any process of obtaining from solid waste, by presegregation or otherwise, materials that still have useful physical or chemical properties and can be reused or recycled for some purpose.

Â Â Â Â Â  (17) ÂMetropolitan service districtÂ means a district organized under ORS chapter 268 and exercising solid waste authority granted to such district under this chapter and ORS chapters 268 and 459A.

Â Â Â Â Â  (18) ÂPersonÂ means the
United States
, the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (19) ÂRecyclable materialÂ means any material or group of materials that can be collected and sold for recycling at a net cost equal to or less than the cost of collection and disposal of the same material.

Â Â Â Â Â  (20) ÂRecyclingÂ means any process by which solid waste materials are transformed into new products in a manner that the original products may lose their identity.

Â Â Â Â Â  (21) ÂRegionÂ means the states of
Idaho
,
Oregon
and
Washington
and those counties in
California
and
Nevada
that share a common border with
Oregon
.

Â Â Â Â Â  (22) ÂRegional disposal siteÂ means a disposal site that receives, or a proposed disposal site that is designed to receive more than 75,000 tons of solid waste a year from outside the immediate service area in which the disposal site is located. As used in this subsection, Âimmediate service areaÂ means the county boundary of all counties except a county that is within the boundary of the metropolitan service district. For a county within the metropolitan service district, Âimmediate service areaÂ means the metropolitan service district boundary.

Â Â Â Â Â  (23) ÂReuseÂ means the return of a commodity into the economic stream for use in the same kind of application as before without change in its identity.

Â Â Â Â Â  (24) ÂSolid wasteÂ means all useless or discarded putrescible and nonputrescible materials, including but not limited to garbage, rubbish, refuse, ashes, paper and cardboard, sewage sludge, septic tank and cesspool pumpings or other sludge, useless or discarded commercial, industrial, demolition and construction materials, discarded or abandoned vehicles or parts thereof, discarded home and industrial appliances, manure, vegetable or animal solid and semisolid materials, dead animals and infectious waste as defined in ORS 459.386. ÂSolid wasteÂ does not include:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (b) Materials used for fertilizer or for other productive purposes or which are salvageable as such materials are used on land in agricultural operations and the growing or harvesting of crops and the raising of animals.

Â Â Â Â Â  (25) ÂSolid waste managementÂ means prevention or reduction of solid waste, management of the storage, collection, transportation, treatment, utilization, processing and final disposal of solid waste, recycling, reuse and material or energy recovery from solid waste and facilities necessary or convenient to such activities.

Â Â Â Â Â  (26) ÂSource separateÂ means that the person who last uses recyclable material separates the recyclable material from solid waste.

Â Â Â Â Â  (27) ÂTransfer stationÂ means a fixed or mobile facility other than a collection vehicle where solid waste is deposited temporarily after being removed from the site of generation but before being transported to a final disposal location.

Â Â Â Â Â  (28) ÂWaste preventionÂ means to reduce the amount of solid waste generated or resources used, without increasing toxicity, in the design, manufacture, purchase or use of products or packaging. ÂWaste preventionÂ does not include reuse, recycling or composting.

Â Â Â Â Â  (29) ÂWasteshedÂ means an area of the state having a common solid waste disposal system or designated by the commission as an appropriate area of the state within which to develop a common recycling program.

Â Â Â Â Â  (30) ÂYard debrisÂ includes grass clippings, leaves, hedge trimmings and similar vegetative waste generated from residential property or landscaping activities, but does not include stumps or similar bulky wood materials. [1971 c.648 Â§2; 1973 c.811 Â§1; 1973 c.835 Â§135; 1975 c.239 Â§1; 1977 c.867 Â§21; 1983 c.338 Â§931; 1983 c.729 Â§14; 1983 c.766 Â§5; 1987 c.876 Â§17; 1989 c.763 Â§12; 1989 c.833 Â§67; 1991 c.385 Â§6; 1991 c.765 Â§1; 1993 c.343 Â§1; 1993 c.560 Â§2; 1997 c.286 Â§3; 1997 c.552 Â§1; 2003 c.14 Â§290; 2005 c.654 Â§24]

Â Â Â Â Â  459.010 [1967 c.428 Â§2; 1969 c.593 Â§42; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.015 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The planning, development and operation of recycling programs is a matter of statewide concern.

Â Â Â Â Â  (b) The opportunity to recycle should be provided to every person in
Oregon
.

Â Â Â Â Â  (c) There is a shortage of appropriate sites for landfills in
Oregon
.

Â Â Â Â Â  (d) It is in the best interests of the people of
Oregon
to extend the useful life of solid waste disposal sites by encouraging waste prevention and the recycling and reuse of materials, and by requiring solid waste to undergo volume reduction through recycling and reuse measures to the maximum extent feasible before disposal. Implementation of waste prevention and recycling and reuse measures will not only increase the useful life of solid waste disposal sites, but also decrease the potential public health and safety impacts associated with the operation of disposal sites.

Â Â Â Â Â  (e) There are limits to
Oregon
Âs natural resources and the capacity of the stateÂs environment to absorb the impacts of increasing consumption of resources, increasing waste generation and increasing solid waste disposal.

Â Â Â Â Â  (f) It is in the best interests of the people of
Oregon
to conserve resources and energy by developing an economy that encourages waste prevention and recycling.

Â Â Â Â Â  (g) The State of
Oregon
should make it a priority to support efforts that assist each wasteshed in meeting its recovery goal so the statewide recovery goal may be achieved.

Â Â Â Â Â  (2) In the interest of the public health, safety and welfare and in order to conserve energy and natural resources, it is the policy of the State of
Oregon
to establish a comprehensive statewide program for solid waste management which will:

Â Â Â Â Â  (a) After consideration of technical and economic feasibility, establish priority in methods of managing solid waste in
Oregon
as follows:

Â Â Â Â Â  (A) First, to reduce the amount of solid waste generated;

Â Â Â Â Â  (B) Second, to reuse material for the purpose for which it was originally intended;

Â Â Â Â Â  (C) Third, to recycle material that cannot be reused;

Â Â Â Â Â  (D) Fourth, to compost material that cannot be reused or recycled;

Â Â Â Â Â  (E) Fifth, to recover energy from solid waste that cannot be reused, recycled or composted so long as the energy recovery facility preserves the quality of air, water and land resources; and

Â Â Â Â Â  (F) Sixth, to dispose of solid waste that cannot be reused, recycled, composted or from which energy cannot be recovered by landfilling or other method approved by the Department of Environmental Quality.

Â Â Â Â Â  (b) Clearly express the Legislative AssemblyÂs previous delegation of authority to cities and counties for collection service franchising and regulation and the extension of that authority under the provisions of this section and ORS 459.125 and 459A.005 to 459A.085.

Â Â Â Â Â  (c) Retain primary responsibility for management of adequate solid waste management programs with cities, counties or metropolitan service districts, reserving to the state those functions necessary to ensure effective programs, cooperation among cities, counties or metropolitan service districts and coordination of solid waste management programs throughout the state.

Â Â Â Â Â  (d) Promote, encourage and develop markets first for reusable material and then for recyclable material.

Â Â Â Â Â  (e) Promote research, surveys and demonstration projects to encourage material or energy recovery.

Â Â Â Â Â  (f) Promote research, surveys and demonstration projects to aid in developing more sanitary, efficient and economical methods of solid waste management.

Â Â Â Â Â  (g) Provide advisory technical assistance and planning assistance to affected persons, in the planning, development and implementation of solid waste management programs.

Â Â Â Â Â  (h) Develop, in coordination with federal, state and local agencies and other affected persons, long-range plans including regional approaches to promote reuse, to provide land reclamation in sparsely populated areas, and in urban areas necessary disposal facilities.

Â Â Â Â Â  (i) Provide for the adoption and enforcement of recycling rates and standards as well as performance standards necessary for safe, economic and proper solid waste management.

Â Â Â Â Â  (j) Provide authority for counties to establish a coordinated program for solid waste management, to regulate solid waste management and to license or franchise the providing of service in the field of solid waste management.

Â Â Â Â Â  (k) Encourage utilization of the capabilities and expertise of private industry.

Â Â Â Â Â  (L) Promote means of preventing or reducing at the source, materials which otherwise would constitute solid waste.

Â Â Â Â Â  (m) Promote application of material or energy recovery systems which preserve and enhance the quality of air, water and land resources. [1971 c.648 Â§1; 1975 c.239 Â§2; 1983 c.729 Â§15; 1989 c.541 Â§1; 1991 c.385 Â§7; 1993 c.560 Â§3; 1997 c.552 Â§2; 2001 c.513 Â§1]

Â Â Â Â Â  459.017 Relationship of state to local governments in solid waste management. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) The planning, location, acquisition, development and operation of landfills is a matter of statewide concern.

Â Â Â Â Â  (b) Local government units have the primary responsibility for planning for solid waste management.

Â Â Â Â Â  (c) Where the solid waste management plan of a local government unit has identified a need for a landfill, the state has a responsibility to assist local government and private persons in establishing such a site.

Â Â Â Â Â  (2) It is the intent of the Legislative Assembly that any action taken by the Environmental Quality Commission to establish a landfill under ORS 459.049 be recognized as an extraordinary measure that should be exercised only in the closest cooperation with local government units that have jurisdiction over the area affected by the proposed establishment of a landfill. [1979 c.773 Â§2; 1993 c.560 Â§4]

Â Â Â Â Â  459.020 [1967 c.248 Â§1; repealed by 1971 c.648 Â§33]

STATE ADMINISTRATION

Â Â Â Â Â  459.025 General powers and duties of department. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality:

Â Â Â Â Â  (1) Shall promote and coordinate research, studies and demonstration projects on improved methods and techniques in all phases of solid waste management.

Â Â Â Â Â  (2) May apply to and receive funds from the federal government and from public and private agencies to carry out studies, research and demonstration projects in the field of solid waste management.

Â Â Â Â Â  (3) May enter into agreements with the federal government, state agencies, local government units and private persons to carry out ORS 459.005 to 459.105, 459.112 to 459.121 and 459.205 to 459.385. [1971 c.648 Â§4; 1973 c.835 Â§136; 1993 c.560 Â§5]

Â Â Â Â Â  459.030 [1967 c.428 Â§3; 1969 c.593 Â§43; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.035 Assistance in development and implementation of solid waste management plans and practices and recycling programs. Consistent with ORS 459.015 (2)(c), the Department of Environmental Quality shall provide to state agencies, local government units and persons providing collection service, advisory technical and planning assistance in development and implementation of effective solid waste management plans and practices, implementation of recycling programs under ORS 459.250, 459A.005 to 459A.120 and 459A.600 to 459A.620, and assistance in training of personnel in solid waste management. The department shall report to the Legislative Assembly from time to time on further assistance that will be needed to develop, implement and administer effective solid waste management programs or recycling programs. The department shall assist in surveys to locate potential disposal sites. The department may request the assistance of other state agencies. [1971 c.648 Â§3; 1983 c.729 Â§16; 1993 c.560 Â§6]

Â Â Â Â Â  459.040 [1967 c.428 Â§4; 1969 c.593 Â§44; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.045 Rules. (1) The Environmental Quality Commission shall adopt reasonable and necessary solid waste management rules governing the:

Â Â Â Â Â  (a) Accumulation, storage, collection, transportation and disposal of solid wastes to prevent vector production and sustenance, transmission of diseases to humans or animals, air pollution, pollution of surface or ground waters, and hazards to service or disposal workers or to the public.

Â Â Â Â Â  (b) Location of disposal sites, giving consideration to:

Â Â Â Â Â  (A) The adaptability of each disposal site to the population served, topography and geology of the area and other characteristics as they affect protection of ground and surface waters and air pollution;

Â Â Â Â Â  (B) Minimum standards of design, management and operation of disposal sites; and

Â Â Â Â Â  (C) Salvage operations at disposal sites.

Â Â Â Â Â  (c) Construction, loading and operation of vehicles used in performing collection service to prevent the contents of the vehicles from dropping, sifting, leaking or escaping onto public highways.

Â Â Â Â Â  (d) Definition of other ÂwastesÂ subject to regulation under ORS 459.005 to 459.105, 459.205 to 459.385 and 459.992 (1) and (2).

Â Â Â Â Â  (e) Closure and post-closure maintenance of land disposal sites.

Â Â Â Â Â  (2) The commission may by rule:

Â Â Â Â Â  (a) Exempt a class of land disposal sites other than those receiving domestic solid waste from the requirement to provide financial assurance under ORS 459.272; or

Â Â Â Â Â  (b) Establish criteria that a land disposal site must meet to be exempted from the requirement to provide financial assurance under ORS 459.272.

Â Â Â Â Â  (3) The commission shall adopt rules on other subjects as necessary to carry out:

Â Â Â Â Â  (a) ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (b) ORS 646.608 (1)(y). Rules adopted under this paragraph shall, to the greatest extent practicable, be consistent with the labeling requirements of other states.

Â Â Â Â Â  (4) The commission shall adopt rules which have modified or limited application in different geographic areas of the state when special conditions prevail in specified geographic areas. Special conditions that shall be considered include, but are not limited to, climatic conditions, zone classification of the area, population characteristics, methods and costs of solid waste management, solid waste management plans and other conditions in the area. Modifications or limitations shall not be unreasonable, arbitrary or inimical to the policy and purposes of ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (5) All rules adopted under this section shall be adopted after public hearing and in accordance with ORS chapter 183.

Â Â Â Â Â  (6) Unless a rule adopted under this section is adopted pursuant to the authority granted by ORS 183.335 (5), the commission shall mail copies of the proposed rules to all persons who have requested such copies. The copies shall be mailed at least 30 days prior to the hearing required by subsection (5) of this section. [1971 c.648 Â§5; 1973 c.835 Â§137; 1981 c.709 Â§2; 1983 c.766 Â§6; 1993 c.560 Â§Â§7,7a; 2001 c.924 Â§23]

Â Â Â Â Â  459.046 Solid waste regulatory program; federal approval. The Environmental Quality Commission and the Department of Environmental Quality are authorized to perform or cause to be performed any act necessary to gain partial and final approval of a solid waste regulatory program under the provisions of the Federal Resource Conservation and Recovery Act of 1976, P.L. 94-580 and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, and federal regulations and interpretive and guidance documents issued pursuant to the Resource Conservation and Recovery Act. [Formerly 459.209]

Â Â Â Â Â  459.047 Landfill assistance from department; solid waste disposal site certificate for landfill; effect of issuance. Upon request by a city or county responsible for implementing a department approved solid waste management plan which identifies a need for a landfill, and subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (1) Assist the local government unit in the establishment of the landfill including assisting in planning, location, acquisition, development and operation of the site.

Â Â Â Â Â  (2) Locate a site and issue a solid waste disposal permit under ORS 459.205 to 459.385 for a landfill within the boundaries of the requesting local government unit. Subject to the conditions set forth in the permit, any permit for a landfill authorized by the Environmental Quality Commission under this subsection shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the proposed facility. Affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates necessary to construction and operation of the landfill, subject only to condition of the site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over such permit, license or certificate. [1979 c.773 Â§3; 1993 c.560 Â§8]

Â Â Â Â Â  Note: Operation of the amendments to 459.047 by section 10, chapter 516, Oregon Laws 2001, is dependent upon further approval by the Legislative Assembly. See section 11, chapter 516, Oregon Laws 2001. The text that is operative after that approval is set forth for the userÂs convenience.

Â Â Â Â Â  459.047. Upon request by a city or county responsible for implementing a department approved solid waste management plan which identifies a need for a landfill, and subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (1) Assist the local government unit in the establishment of the landfill including assisting in planning, location, acquisition, development and operation of the site.

Â Â Â Â Â  (2) Locate a site and issue a solid waste disposal permit under ORS 459.205 to 459.385 for a landfill within the boundaries of the requesting local government unit. Subject to the conditions set forth in the permit and except for permit decisions delegated by the federal government to the Department of State Lands, any permit for a landfill authorized by the Environmental Quality Commission under this subsection shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the proposed facility. Except for those statutes and rules for which compliance decisions have been delegated by the federal government to the Department of State Lands, all affected state agencies, counties, cities and political subdivisions shall issue the appropriate permits, licenses and certificates necessary to construction and operation of the landfill, subject only to condition of the site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over such permit, license or certificate.

Â Â Â Â Â  459.049 Mandated landfills in certain counties; establishment by state. (1) Upon its own motion or upon the recommendation of the Department of Environmental Quality, the Environmental Quality Commission may determine that a landfill within the counties of Marion, Polk, Clackamas, Washington or Multnomah must be established in order to protect the health, safety and welfare of the residents of an area for which a local government solid waste management plan has identified the need for a landfill. In making its determination on the need for a landfill or, where applicable, on the location of a landfill, the commission shall give due consideration to:

Â Â Â Â Â  (a) The legislative policy and findings expressed in ORS 459.015, 459.017 and 459.065, and particularly the policy that action taken under this section be exercised in cooperation with local government;

Â Â Â Â Â  (b) The provisions of the solid waste management plan or plans for the affected area;

Â Â Â Â Â  (c) Applicable local government ordinances, rules, regulations and plans other than for solid waste management;

Â Â Â Â Â  (d) The statewide land use planning goals as defined in ORS 197.015;

Â Â Â Â Â  (e) The need for a landfill;

Â Â Â Â Â  (f) The availability and capacity of alternative disposal sites or material or energy recovery facilities;

Â Â Â Â Â  (g) The time required to establish a landfill;

Â Â Â Â Â  (h) Information received from public comment and hearings; and

Â Â Â Â Â  (i) Any other factors the commission considers relevant.

Â Â Â Â Â  (2) If the commission makes a determination under subsection (1) of this section that there is a need for a landfill within a plan area, the commission may issue an order directing the local government unit responsible for implementing the plan to establish a landfill within a specified period of time. The order may specify a time schedule for the completion of the major elements required to establish the site. A local government unit directed to establish a landfill under this section may request assistance from the department or request that the department establish the disposal site as provided in ORS 459.047.

Â Â Â Â Â  (3) If the commission determines that the establishment of a landfill ordered by the commission under subsection (2) of this section is not being accomplished or that the completion of major elements has fallen behind the time schedule specified in the order, the commission may direct the department to establish the landfill or complete the establishment of the landfill undertaken by the local government unit. The commission may direct the department to establish or complete the establishment of a landfill under this section only if the commission finds that:

Â Â Â Â Â  (a) The action is consistent with the statewide planning goals relating to solid waste management adopted under ORS chapters 195, 196 and 197 and any applicable provisions of a comprehensive plan or plans; and

Â Â Â Â Â  (b) The responsible local government unit is unable to establish the landfill ordered by the commission under subsection (2) of this section.

Â Â Â Â Â  (4) If the commission directs the department to establish or complete the establishment of a landfill under subsection (3) of this section, the department may establish the site subject only to the approval of the commission and the provisions of the solid waste management plan adopted for the area and in consultation with all affected local government units. Notwithstanding any city, county or other local government charter or ordinance to the contrary, the department may establish a landfill under this subsection without obtaining any license, permit, franchise or other form of approval from a local government unit. [1979 c.773 Â§4; 1983 c.827 Â§54; 1985 c.565 Â§74; 1993 c.560 Â§9]

Â Â Â Â Â  459.050 [1967 c.428 Â§5; 1969 c.593 Â§45; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.051 Procedural rules. In accordance with the requirements of ORS chapter 183 and after public hearing, the Environmental Quality Commission shall adopt rules:

Â Â Â Â Â  (1) To establish a procedure for local government units to request assistance from the Department of Environmental Quality in the establishment of a landfill under ORS 459.047, and to give notice of such requests.

Â Â Â Â Â  (2) To establish a procedure for obtaining public comment on determinations of need for a landfill made by the commission under ORS 459.049.

Â Â Â Â Â  (3) To provide for public hearings in the area affected by a proposed landfill to be established by the department under ORS 459.049. [1979 c.773 Â§5; 1993 c.560 Â§10]

Â Â Â Â Â  459.053 Powers of department regarding landfills. Subject to policy direction by the Environmental Quality Commission in carrying out ORS 459.017, 459.047 to 459.065, 459.245 and 468.195 to 468.260, the Department of Environmental Quality may:

Â Â Â Â Â  (1) By mutual agreement, return all or part of the responsibility for development or operation of the landfill to the local government unit within whose jurisdiction the landfill is to be established, or contract with the local government unit to establish the landfill.

Â Â Â Â Â  (2) To the extent necessary, acquire by purchase, gift, grant or exercise of the power of eminent domain, real and personal property or any interest therein, including the property of a public corporation or local government unit.

Â Â Â Â Â  (3) Lease and dispose of real or personal property.

Â Â Â Â Â  (4) At reasonable times and after reasonable notice, enter upon land to perform necessary surveys or tests.

Â Â Â Â Â  (5) Acquire, modify, expand or build landfills.

Â Â Â Â Â  (6) Subject to any limitations in ORS 468.195 to 468.260, use money from the Pollution Control Fund created in ORS 468.215 for the purposes of carrying out ORS 459.047 and 459.049.

Â Â Â Â Â  (7) Enter into contracts or other agreements with any local government unit or private person for the purposes stated in ORS 459.065 (1).

Â Â Â Â Â  (8) Accept gifts, donations or contributions from any source to carry out the provisions of ORS 459.047 and 459.049.

Â Â Â Â Â  (9) Establish a system of fees or user charges to fund the operation and maintenance of a department owned landfill and to repay department costs. [1979 c.773 Â§6; 1983 c.826 Â§22; 1993 c.560 Â§11]

Â Â Â Â Â  459.055 Landfills in farm use areas; waste reduction programs. (1) Before issuing a permit for a landfill established after October 3, 1979, in any area zoned for exclusive farm use, the Department of Environmental Quality shall determine that the site can and will be reclaimed for uses permissible in the exclusive farm use zone. A permit issued for a landfill in an exclusive farm use zone shall contain requirements that:

Â Â Â Â Â  (a) Ensure rehabilitation of the site at the termination of the use for solid waste disposal to a condition comparable to its original use;

Â Â Â Â Â  (b) Protect the public health and safety and the environment;

Â Â Â Â Â  (c) Minimize the impact of the landfill on adjacent property;

Â Â Â Â Â  (d) Minimize traffic; and

Â Â Â Â Â  (e) Minimize rodent and vector production and sustenance.

Â Â Â Â Â  (2) Before issuing a permit for any disposal site, including a landfill established under ORS 459.047 or 459.049, the department shall require:

Â Â Â Â Â  (a) Any person who sends more than 75,000 tons of solid waste a year to the disposal site to prepare a waste reduction program accepted by the department; and

Â Â Â Â Â  (b) That any contract or agreement to dispose of more than 75,000 tons of out-of-state solid waste a year in an
Oregon
disposal site established under ORS 459.047 or 459.049 provides for a waste reduction program accepted by the department.

Â Â Â Â Â  (3) A disposal site subject to the requirements of subsection (2) of this section may not accept solid waste from any person disposing of solid waste originating in any local government unit that does not have a waste reduction program or a contract accepted by the department. The department shall review the local government programs and the contract programs in the manner provided in subsection (5) of this section. A waste reduction program shall provide for:

Â Â Â Â Â  (a) A commitment by the local government unit to reduce the volume of waste that would otherwise be disposed of in a landfill through techniques such as waste prevention, recycling, reuse, composting and energy recovery;

Â Â Â Â Â  (b) An opportunity to recycle that:

Â Â Â Â Â  (A) Includes a program for recycling that achieves the applicable recovery rate in ORS 459A.010 (6) for waste originating in Oregon, or as demonstrated by the disposal site operator for waste originating outside Oregon, either a recovery rate equivalent to that achieved in a comparable county in Oregon or a recycling program equivalent to the opportunity to recycle in ORS 459A.005 (1)(a) and (2) and the program elements in ORS 459A.010 (2) and (3); and

Â Â Â Â Â  (B) For waste originating inside
Oregon
, meets or exceeds the requirements of ORS 459.250 and 459A.005 to 459A.085;

Â Â Â Â Â  (c) A timetable for implementing each portion of the waste reduction program;

Â Â Â Â Â  (d) Energy efficient, cost-effective approaches for waste reduction;

Â Â Â Â Â  (e) Procedures commensurate with the type and volume of solid waste generated in the area; and

Â Â Â Â Â  (f) Legal, technical and economical feasibility.

Â Â Â Â Â  (4) For each area outside the state from which a disposal site receives solid waste, the disposal site shall have two years after first accepting solid waste from the area to demonstrate how the area complies with the requirements of subsection (3) of this section. If, after two years the waste reduction program required under subsection (3) of this section is not implemented, the Environmental Quality Commission may, by order, direct such implementation, or may prohibit the disposal site from accepting waste from the person responsible for preparing the waste reduction program. The disposal site operator shall provide written notice to the department prior to first accepting solid waste from outside the state. The requirements of this subsection shall apply only to contracts entered into after September 9, 1995.

Â Â Â Â Â  (5) A waste reduction program prepared under subsection (2) of this section shall be reviewed by the department and shall be accepted by the department if it meets the criteria prescribed in subsection (3) of this section.

Â Â Â Â Â  (6) Notwithstanding ORS 459.245 (1), if the department fails to act on an application subject to the requirements of this section within 60 days, the application shall not be considered granted.

Â Â Â Â Â  (7) No contract or agreement for the disposal of solid waste made between an owner or operator of a disposal site and a person shall affect the authority of the commission to establish or modify the requirements of an acceptable waste reduction program under subsection (2) of this section.

Â Â Â Â Â  (8) Notwithstanding any other provision of law relating to solid waste disposal, if the state of origin prohibits or restricts the disposal of any kind of solid waste within the state of origin, such prohibition or restriction also shall apply to the disposal of such solid waste in Oregon. [1979 c.773 Â§8a; 1989 c.541 Â§2; 1991 c.765 Â§8; 1993 c.560 Â§12; 1995 c.541 Â§1; 1997 c.552 Â§3]

Â Â Â Â Â  459.057 Department to limit wastes allowed in landfills in certain counties. (1) Before issuing a permit for a landfill to be established under ORS 459.047 or 459.049 or for a disposal site established as a conditional use in an area zoned for exclusive farm use within the boundaries of Clackamas, Marion, Multnomah, Polk or Washington County, the Department of Environmental Quality shall require that, to the extent legally, technically and economically feasible only solid waste from transfer stations or solid waste residues from material or energy recovery facilities will be deposited in the disposal site. As used in this section, Âtransfer stationÂ means a site established for the collection and temporary storage of solid waste pending shipment in a compact and orderly manner to a disposal site.

Â Â Â Â Â  (2) Nothing in this section shall be construed to prohibit the department from allowing other solid waste to be deposited in the disposal site in order to protect the public health and safety or the waters of this state during a temporary emergency condition. [1979 c.773 Â§86; 1993 c.560 Â§13]

Â Â Â Â Â  459.060 [1967 c.428 Â§6; 1969 c.593 Â§46; repealed by 1971 c.648 Â§33]

LOCAL ADMINISTRATION

Â Â Â Â Â  459.065 State preemption; intergovernmental agreements authorized. (1) The Legislative Assembly finds that solid waste disposal is a matter of statewide concern. The Legislative Assembly finds that carrying out the provisions of ORS 459.005 to 459.105, 459.205 to 459.385 and 459A.005 to 459A.085 by local government units is a matter of statewide concern. In carrying out the provisions of ORS 459.005 to 459.105, 459.205 to 459.385 and 459A.005 to 459A.085, a local government unit may, as one of its authorized functions, enter into any agreement which the local government unit determines is desirable, for any period of time, with the Department of Environmental Quality, any local government unit or other person:

Â Â Â Â Â  (a) For joint franchising of service or the franchising or licensing of disposal sites.

Â Â Â Â Â  (b) For joint preparation or implementation of a solid waste management plan.

Â Â Â Â Â  (c) For establishment of a joint solid waste management system.

Â Â Â Â Â  (d) For cooperative establishment, maintenance, operation or use of joint disposal sites, including but not limited to energy and material recovery facilities.

Â Â Â Â Â  (e) For the employment of persons to operate a site owned or leased by the local government unit.

Â Â Â Â Â  (f) For promotion and development of markets for energy and material recovery.

Â Â Â Â Â  (g) For the establishment of landfills including site planning, location, acquisition, development and placing into operation.

Â Â Â Â Â  (2) Authority granted by ORS 459.005 to 459.105, 459.205 to 459.385 to a local government unit is specific and is in no way intended to restrict the general authority granted under ORS 190.010 to 190.030, 190.110, 203.010 to 203.075, 203.111, 203.145 to 203.810 and ORS chapters 268, 450 and 451 and is in addition to and not in lieu of such authority. [1971 c.648 Â§14; 1973 c.835 Â§138; 1975 c.239 Â§3; 1977 c.95 Â§6; 1979 c.773 Â§7; 1993 c.560 Â§14]

Â Â Â Â Â  459.070 [1967 c.428 Â§7; 1969 c.593 Â§47; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.075 Acquisition of property for disposal sites by cities and counties. Subject to the requirements of ORS 459.005 to 459.105, 459.205 to 459.385, a county or a city may acquire real or personal property by lease, purchase, exercise of the power of eminent domain or otherwise for the purpose of operating and maintaining disposal sites. With the consent of the city involved, a county may acquire property for a site within the limits of a city. With the consent of the county having jurisdiction, a city may acquire property for a site outside the limits of the city. [1971 c.648 Â§15]

Â Â Â Â Â  459.080 [1967 c.428 Â§8; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.085 County authority outside cities; effect of annexation; interagency agreements. (1) With respect to areas outside of cities, a board of county commissioners may, by ordinance or by regulation or order adopted pursuant to an ordinance or regulation:

Â Â Â Â Â  (a) Prescribe the quality and character of and rates for collection service, and the minimum requirements to guarantee maintenance of service.

Â Â Â Â Â  (b) Divide the unincorporated area into service areas, grant franchises to persons for collection service within service areas, and establish and collect fees from persons holding franchises.

Â Â Â Â Â  (c) Prescribe a procedure for issuance, renewal or denial of a franchise to a person providing or proposing to provide collection service.

Â Â Â Â Â  (d) Establish an agency to be responsible for investigation or inspection of collection service proposed or provided under a franchise or proposed franchise, such agency to have authority to order modifications, additions or extensions to the physical equipment, facilities, plan or service as shall be reasonable and necessary in the public interest.

Â Â Â Â Â  (e) Regulate solid waste management.

Â Â Â Â Â  (2) With respect to areas outside of cities, a board of county commissioners may adopt ordinances to provide for:

Â Â Â Â Â  (a) The licensing of disposal sites as an alternative to franchising of service.

Â Â Â Â Â  (b) The regulation, licensing or franchising of salvage businesses or the operation of salvage sites where such action is found necessary to implement any part of a solid waste management plan applicable in the county. Such an ordinance shall grant the same authority and prescribe the same procedures as provided for other franchises or licenses under this section.

Â Â Â Â Â  (3)(a) When a city annexes all or a portion of a service area previously franchised by a county, the city, county and affected persons or local government units providing collection service shall attempt to reach an agreement to protect the extent and quality of service in areas remaining outside the city, to protect the quality of service within the city and to protect the rights of affected persons or local government units providing collection service.

Â Â Â Â Â  (b) A city and county may, with permission of the city collector and the county franchisee, provide by prior agreement that an area, or portion of an area, annexed by the city but previously franchised by the county shall continue to be served by the county franchisee for at least 10 years after the effective date of the annexation.

Â Â Â Â Â  (c) A city with permission of the city collector, or a city-regulated collector with permission of the city, may provide by prior agreement that an area, or portion of an area, annexed by the city but previously served by a collector located in an unfranchised area of the county shall continue to be served by the county collector or shall be transferred to the city collector with compensation from the city collector to the county collector.

Â Â Â Â Â  (d) Where no agreement has been reached under paragraph (a), (b) or (c) of this subsection, upon annexation of territory to a city the county-franchised collector may continue to serve the annexed area until:

Â Â Â Â Â  (A) The county collector is compensated by the city collector for the collection service in the annexed area, which compensation shall be the sum of the fair market value of the service at the time of the annexation and applicable severance damages; or

Â Â Â Â Â  (B) The expiration of the longer of the county franchise term or the term of the current city license, contract or franchise regulating solid waste collection. However, the term shall not include any renewals or extensions made after the effective date of the annexation and the total term shall not exceed 10 years after the effective date of the annexation.

Â Â Â Â Â  (e) Nothing in this subsection shall restrict the right of a county to franchise, license or regulate solid waste management or any portion thereof as otherwise provided in subsections (1) and (2) of this section. [1971 c.648 Â§16; 1977 c.639 Â§1; 1993 c.357 Â§1; 1993 c.560 Â§15a]

Â Â Â Â Â  459.095 Restrictions on authority of local government units. (1) No ordinance, order, regulation or contract affecting solid waste management shall be adopted by a local government unit if such ordinance, order, regulation or contract conflicts with rules adopted by the Environmental Quality Commission under ORS 459.045 or 459A.025 or with a solid waste management plan or program adopted by a metropolitan service district and approved by the Department of Environmental Quality or any ordinances or regulations adopted under such plan or program.

Â Â Â Â Â  (2) Solid waste management regulations adopted by a sanitary district or sanitary authority shall be limited to regulations supplemental to the rules adopted by the commission under ORS 459.045 or 459A.025 and necessary to meet special local conditions. [1971 c.648 Â§17; 1973 c.835 Â§139; 1977 c.95 Â§7; 1993 c.560 Â§16]

Â Â Â Â Â  459.105 Regulations on use of disposal sites. A local government unit may regulate the use of each disposal site owned or operated by the local government unit, governing the volume or type of solid wastes that will be received at the site and the particular class of person that may use the site. [1971 c.648 Â§18; 1993 c.560 Â§17]

Â Â Â Â Â  459.108 Civil penalty to enforce ordinance prohibiting action described in ORS 164.775, 164.785 or 164.805. (1) A city or county may impose a civil penalty to enforce the requirements of an ordinance that prohibits any action or conduct described in ORS 164.775, 164.785 or 164.805.

Â Â Â Â Â  (2) An ordinance described in subsection (1) of this section may establish a maximum or minimum amount for the civil penalty imposed under the ordinance for each violation. The total amount of the civil penalty may be increased to include all of the costs incurred by the city or county in removing the refuse or offensive substance unlawfully placed on property and in eliminating the effects of such unlawful placement.

Â Â Â Â Â  (3) A civil penalty imposed for violation of an ordinance prohibiting any action or conduct described in ORS 164.775, 164.785 or 164.805 shall be an alternative to criminal enforcement of the ordinance. A city or county that commences and maintains a civil action to collect such a civil penalty from any person shall not cause a criminal prosecution to be commenced or maintained against that person for the same violation of the ordinance.

Â Â Â Â Â  (4) When a city or county ordinance prohibits any action or conduct that is described in ORS 164.775, 164.785 or 164.805, a name found on various items in a deposit of rubbish or other solid waste placed on land or in water in violation of the ordinance constitutes rebuttable evidence that the person whose name appears on the items has violated the ordinance. However, the rebuttable presumption created by this subsection exists only when a name on items denotes ownership of the items, such as the name of an addressee on an envelope. [1991 c.653 Â§7]

Â Â Â Â Â  Note: 459.108 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.109 Effect of certain laws on cities and counties. Nothing in ORS 215.203, 215.213, 215.283, 308A.056, 315.141, 315.144, 469.320 and 469.790:

Â Â Â Â Â  (1) Supersedes any authority under ORS chapter 459 or 459A for cities and counties to regulate the collection of solid waste; or

Â Â Â Â Â  (2) Authorizes the collection of solid waste within a city or county without permission of the city or county. [2007 c.739 Â§39]

Â Â Â Â Â  Note: 459.109 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.110 [1969 c.509 Â§1; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.111 [1991 c.653 Â§11; repealed by 1993 c.560 Â§107]

REGIONAL ADMINISTRATION

Â Â Â Â Â  459.112 Findings; fee for disposal of solid waste generated outside region. (1) The Legislative Assembly finds:

Â Â Â Â Â  (a) Solid waste management is a regional concern;

Â Â Â Â Â  (b) Management of solid waste among the states of Idaho, Oregon and Washington and those counties in California and Nevada that share a common border with Oregon is interconnected and decisions related to solid waste management in one state can affect solid waste management in the other two states;

Â Â Â Â Â  (c) It is appropriate that solid waste be managed on a regional basis; and

Â Â Â Â Â  (d) It is not
Oregon
Âs responsibility to manage solid waste for states outside the region.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly finds it is appropriate that
Oregon
impose a fee for the disposal of solid waste in
Oregon
that was generated outside the region in order to:

Â Â Â Â Â  (a) Compensate
Oregon
for managing solid waste for states outside the region; and

Â Â Â Â Â  (b) Assure that the disposal of solid waste in
Oregon
is not less expensive for a state outside the region than for the state to dispose of the solid waste within the state. [1991 c.765 Â§3]

Â Â Â Â Â  459.114 Out-of-region fee differential. When allowed by federal law, the Legislative Assembly may assess an out-of-region fee differential that is consistent with the policy set forth in ORS 459.112. [1991 c.765 Â§4]

Â Â Â Â Â  459.116 [1991 c.765 Â§5; 1993 c.560 Â§18; repealed by 1997 c.807 Â§2]

Â Â Â Â Â  459.118 Study of transportation routes and modes of transportation for transport of out-of-region solid waste. Before any disposal site operator enters into a new contract to receive more than 75,000 tons per year of solid waste from outside the region, the person proposing to transport the solid waste to the disposal site shall conduct or have conducted a study of the alternative transportation routes and modes of transportation that may be used to transport the solid waste to the disposal site. The study conducted under this section shall be made available, upon request, to any person. [1991 c.765 Â§6]

Â Â Â Â Â  459.120 [1969 c.509 Â§2; 1971 c.648 Â§29; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.121 Legislative committee hearing on transportation study. Upon completion of the study required under ORS 459.118, the appropriate legislative committee shall conduct a hearing on the proposed contract and transportation study to allow the public to discuss the adequacy of the study and the best transportation route and mode to be used to transport the solid waste under the proposed contract. [1991 c.765 Â§7]

MARION
COUNTY
AUTHORITY

Â Â Â Â Â  459.125 Authority of
Marion
County
over products or by-products of county disposal sites. (1) Subject to ORS 459.145 and the requirements of ORS 459.005 to 459.437 and 459.705 to 459.790, the board of county commissioners of
Marion
County
may:

Â Â Â Â Â  (a) Sell, enter into short or long-term contracts, solicit bids, enter into direct negotiations, deal with brokers or use other methods of sale or disposal for the products or by-products of the disposal sites of the county.

Â Â Â Â Â  (b) Require any person or class of persons who generate solid waste to make use of the disposal, transfer or material or energy recovery sites or facilities of the county or disposal, transfer or material or energy recovery sites or facilities designated by the county.

Â Â Â Â Â  (c) Require any person or class of persons who pick up, collect or transport solid waste to make use of the disposal, transfer or material or energy recovery sites or facilities of the county or disposal, transfer or material or energy recovery sites or facilities designated by the county.

Â Â Â Â Â  (d) Regulate, license, franchise and certify disposal, transfer and material or energy recovery sites or facilities; establish, maintain and amend rates charged by disposal, transfer and material or energy recovery sites or facilities; establish and collect license or franchise fees; and otherwise control and regulate the establishment and operation of all public or private disposal, transfer and material or energy recovery sites or facilities located within the county. Licenses or franchises granted by the board may be exclusive.

Â Â Â Â Â  (e) Cause solid wastes received and accepted at the disposal sites of the county to be processed, recycled or reused.

Â Â Â Â Â  (2) Contracts and other agreements authorized under subsection (1) of this section may be for terms not longer than 20 years. [1981 c.386 Â§2; 1993 c.560 Â§19]

Â Â Â Â Â  459.130 [1969 c.509 Â§3; 1971 c.330 Â§1; 1971 c.648 Â§30; 1979 c.190 Â§421; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.135
Marion
County
authority over private facility in county. Subject to ORS 459.145 and the requirements of ORS 459.005 to 459.437 and 459.705 to 459.790, a public or private disposal, transfer or material or energy recovery site or facility shall not be established, modified or extended in
Marion
County
without the prior approval of the board of county commissioners. The board may deny an application for the establishment, modification or extension of a site or facility if pursuant to its solid waste management plan the county has either:

Â Â Â Â Â  (1) Entered into contracts obligating the county to supply or direct minimum quantities of solid wastes to sites or facilities designated in the contract in order that those sites or facilities will operate economically and generate sufficient revenues to liquidate any bonded or other indebtedness incurred by reason of those sites or facilities; or

Â Â Â Â Â  (2) Adopted a franchise system for the disposal of solid or liquid wastes. [1981 c.386 Â§3; 1993 c.560 Â§20]

Â Â Â Â Â  459.140 [1969 c.509 Â§4; 1975 c.239 Â§5; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.145 Limits on
Marion
County
authority. ORS 459.125 and 459.135 do not apply to, or grant to
Marion
County
any authority over:

Â Â Â Â Â  (1) Material kept separate from waste material for the purpose of recycling or reuse by persons who generate solid waste and which is handled separately from waste material.

Â Â Â Â Â  (2) Material or energy recovery involving the collection, storage, processing or use of materials kept separate from waste material for the purpose of recycling or reuse by persons who generate solid waste. [1981 c.386 Â§4; 1993 c.560 Â§21]

Â Â Â Â Â  459.150 [1969 c.509 Â§5; 1975 c.239 Â§6; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.153 Intent not to discourage recycling. It is not the intent of the Legislative Assembly that
Marion
County
, under ORS 459.125 and 459.135, take any action that would hinder or discourage recycling activities in the county. [1981 c.386 Â§5]

Â Â Â Â Â  459.155 [1975 c.239 Â§8; 1979 c.772 Â§23; repealed by 1981 c.81 Â§3]

Â Â Â Â Â  459.160 [1969 c.509 Â§7; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.165 [1983 c.729 Â§2; 1991 c.385 Â§9; renumbered 459A.005 in 1991]

Â Â Â Â Â  459.168 [1983 c.729 Â§9; renumbered 459A.015 in 1991]

Â Â Â Â Â  459.170 [1983 c.729 Â§3; renumbered 459A.025 in 1991]

Â Â Â Â Â  459.175 [1983 c.729 Â§5; 1991 c.385 Â§10; renumbered 459A.045 in 1991]

Â Â Â Â Â  459.180 [1983 c.729 Â§6; 1991 c.385 Â§11; renumbered 459A.050 in 1991]

Â Â Â Â Â  459.185 [1983 c.729 Â§7; 1991 c.385 Â§12; renumbered 459A.055 in 1991]

Â Â Â Â Â  459.188 [1983 c.729 Â§8; renumbered 459A.065 in 1991]

Â Â Â Â Â  459.190 [1983 c.729 Â§11; 1991 c.385 Â§3; renumbered 459A.070 in 1991]

Â Â Â Â Â  459.192 [1983 c.729 Â§12; renumbered 459A.075 in 1991]

Â Â Â Â Â  459.195 [1983 c.729 Â§13; renumbered 459A.080 in 1991]

Â Â Â Â Â  459.200 [1983 c.729 Â§10; renumbered 459A.085 in 1991]

DISPOSAL SITES

Â Â Â Â Â  459.205 Permit required. (1) Except as provided by ORS 459.215, a disposal site shall not be established, operated, maintained or substantially altered, expanded or improved, and a change shall not be made in the method or type of disposal at a disposal site, until the person owning or controlling the disposal site obtains a permit therefor from the Department of Environmental Quality as provided in ORS 459.235.

Â Â Â Â Â  (2) The person who holds or last held the permit issued under subsection (1) of this section, or, if that person fails to comply, then the person owning or controlling a land disposal site that is closed and no longer receiving solid waste must continue or renew the permit required under subsection (1) of this section after the site is closed for the duration of the period in which the department continues to actively supervise the site, even though solid waste is no longer received at the site. [1971 c.648 Â§6; 1983 c.766 Â§7; 1993 c.560 Â§21a]

Â Â Â Â Â  459.209 [1993 c.526 Â§4; renumbered 459.046 in 1995]

Â Â Â Â Â  459.210 [1969 c.90 Â§2; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.215 Exclusion of certain sites from permit requirement; rules. (1) By rule and after public hearing, the Environmental Quality Commission may prescribe criteria and conditions for excluding classes of disposal sites from the permit requirements of ORS 459.205. Disposal sites so excluded shall be limited to those which, because of the nature or volume of solid waste handled, are not likely to create a public nuisance, health hazard, air or water pollution, or other serious problem. Facilities operated under a permit issued under ORS 468B.050 or 468B.053 are not required to obtain a permit from the Department of Environmental Quality pursuant to ORS 459.205. However, exclusion from the permit requirements of ORS 459.205 does not relieve any person from compliance with other requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and the rules and regulations adopted pursuant thereto.

Â Â Â Â Â  (2) By rule and after public hearing the commission may establish classes of disposal sites that qualify for exclusion under this section. [1971 c.648 Â§7; 1973 c.835 Â§140; 1993 c.560 Â§22; 1997 c.286 Â§4]

Â Â Â Â Â  459.220 [1969 c.90 Â§1; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.225 Variances authorized. (1) If the Environmental Quality Commission finds that a disposal site cannot meet one or more of the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 or any rule or regulation adopted pursuant thereto, it may issue a variance from such requirement either for a limited or unlimited time or it may issue a permit containing a schedule of compliance specifying the time or times permitted to bring the disposal site into compliance with such requirements, or it may do both.

Â Â Â Â Â  (2) In carrying out the provisions of subsection (1) of this section, the commission may grant specific variances from particular requirements or may grant a permit to an applicant or to a class of applicants or to a specific disposal site, and specify conditions it considers necessary to protect the public health.

Â Â Â Â Â  (3) The commission shall grant a variance only if:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the applicant.

Â Â Â Â Â  (b) Special conditions exist that render strict compliance unreasonable, burdensome or impractical.

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing of a disposal site and no alternative facility or alternative method of solid waste management is available.

Â Â Â Â Â  (4) A variance may be revoked or modified by the commission after a public hearing held upon not less than 10 daysÂ notice. Such notice shall be served upon all persons who the commission knows will be subjected to greater restrictions if such variance is revoked or modified, or who are likely to be affected or who have filed with the commission a written request for such notification.

Â Â Â Â Â  (5) In addition to the authority to issue a variance under subsections (1) to (4) of this section, the commission may modify an existing disposal site permit to specify the conditions under which the disposal site may accept and dispose of infectious waste. The commission also may require that an energy recovery facility or solid waste incinerator accept infectious waste generated in Oregon if the infectious waste has been contained and transported in accordance with ORS 459.390 and 825.256, but only so long as the volume of infectious waste generated outside the county in which the facility or incinerator is located does not affect the ability of the facility or incinerator to process or dispose of all waste generated within the county in which the facility or incinerator is located. As used in this subsection, Âinfectious wasteÂ has the meaning given that term in ORS 459.386.

Â Â Â Â Â  (6) The establishment, operation, maintenance, expansion, alteration, improvement or other change of a disposal site in accordance with a variance is not a violation of ORS 459.005 to 459.105 and 459.205 to 459.385 or any rule or regulation adopted pursuant thereto. [1971 c.648 Â§8; 1973 c.835 Â§141; 1989 c.763 Â§13; 1993 c.560 Â§23]

Â Â Â Â Â  459.230 [1969 c.90 Â§3; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.235 Applications for permits; fees. (1) Applications for permits shall be on forms prescribed by the Department of Environmental Quality. An application shall contain a description of the existing and proposed operation and the existing and proposed facilities at the site, with detailed plans and specifications for any facilities to be constructed. The application shall include a recommendation by each local government unit having jurisdiction and such other information the department deems necessary in order to determine whether the site and solid waste disposal facilities located thereon and the operation will comply with applicable requirements.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish a schedule of fees for disposal site permits. The permit fees contained in the schedule shall be based on the anticipated cost of filing and investigating the application, of issuing or denying the requested permit and of an inspection program to determine compliance or noncompliance with the permit.

Â Â Â Â Â  (3) In addition to the fees imposed under subsection (2) of this section, the commission shall establish a schedule of permit fees for the purpose of implementing this section and ORS 90.318, 182.375, 279A.125, 279A.155, 279B.025, 279B.240, 279B.270, 279B.280, 459.005, 459.015, 459.247, 459.418, 459.995, 459A.005, 459A.010, 459A.020, 459A.030 to 459A.055, 459A.070, 459A.110, 459A.115, 459A.475, 459A.480, 459A.500 to 459A.685, 459A.695 and 459A.750. The fees shall be based on the amount of solid waste received at the disposal site.

Â Â Â Â Â  (4) Notwithstanding any other fee or surcharge imposed under ORS 459.005 to 459.437 or 459A.005 to 459A.120, for the disposal of solid waste, in order to encourage the use of suitable material other than virgin material for daily cover at a disposal site, the only fee that may be charged for the disposal of substitute material that is also used for daily cover is the permit fee established under this section. [1971 c.648 Â§9; 1977 c.37 Â§1; 1983 c.144 Â§1; 1987 c.876 Â§18; 1989 c.833 Â§154; 1991 c.331 Â§65; 1991 c.385 Â§12a; 1993 c.343 Â§2; 1993 c.560 Â§Â§24,24a; 1995 c.281 Â§1; 2003 c.794 Â§285]

Â Â Â Â Â  459.236 Additional permit fees for remedial action or removal; amount; utilization; eligibility of local governments. (1) In addition to the permit fees provided in ORS 459.235, upon prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees, on January 1 of each year there is imposed a fee on all:

Â Â Â Â Â  (a) Disposal sites that receive domestic solid waste except transfer stations; and

Â Â Â Â Â  (b) Persons who transport solid waste out of the State of
Oregon
to a disposal site that receives domestic solid waste.

Â Â Â Â Â  (2) The amount raised under subsection (1) of this section shall be up to $1 million per year, based on the estimated tonnage or the actual tonnage, if known, received at the site or transported out of state for disposal and any other similar or related factors the Environmental Quality Commission finds appropriate. Such fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (3) For solid waste generated within the boundaries of a metropolitan service district, the fee imposed under subsection (1) of this section, but not the permit fees provided in ORS 459.235 (3), shall be levied on the district, not the disposal site.

Â Â Â Â Â  (4) Before transporting or arranging for transport of solid waste out of the State of
Oregon
to a disposal site that receives domestic solid waste, a person shall notify the Department of Environmental Quality in writing.

Â Â Â Â Â  (5)(a) A local government unit that franchises or licenses a domestic solid waste site shall allow the disposal site to pass through the amount of the fees established by the commission in subsection (1) of this section to the users of the site.

Â Â Â Â Â  (b) If a disposal site that receives domestic solid waste passes through all or a portion of the fees established by the commission in subsection (1) of this section to a solid waste collector who uses the site, a local government unit that franchises or licenses the collection of solid waste shall allow the franchisee or licensee to include the amount of the fee in the collection service rate.

Â Â Â Â Â  (6) Except as provided in subsection (7) of this section, moneys collected under this section shall be deposited in the Orphan Site Account created under ORS 465.381 to be used to pay the costs of removal or remedial action of hazardous substances, in excess of the maximum amount collected under ORS 459.311 at:

Â Â Â Â Â  (a) Solid waste disposal sites owned or operated by a local government unit; or

Â Â Â Â Â  (b) Privately owned or operated solid waste disposal sites that receive or received domestic solid waste for which the department determines the responsible party is unknown, unwilling or unable to undertake any portion or phase of a removal or remedial action.

Â Â Â Â Â  (7) The moneys collected under this section, or proceeds of any bond sale under ORS 468.195 for which moneys collected under this section are pledged for repayment shall be made available to a local government unit to pay removal or remedial action costs at a site if:

Â Â Â Â Â  (a) The local government unit is responsible for conducting removal or remedial action under ORS 465.260; and

Â Â Â Â Â  (b) The local government unit repays any moneys equal to the amount that may be raised by the charge imposed under ORS 459.311 and interest on such moneys, in accordance with an agreement between the local government unit and the department. A local government unit is not required to repay the first $100,000 the local government unit expends on removal or remedial action.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂDomestic solid wasteÂ has the meaning given that term in ORS 459A.100.

Â Â Â Â Â  (b) ÂPersonÂ does not include an individual who transports the individualÂs own residential solid waste to a disposal site located out of the state.

Â Â Â Â Â  (c) ÂRemovalÂ and Âremedial actionÂ have the meaning given those terms in ORS 465.200. [1989 c.833 Â§138; 1991 c.703 Â§43; 1993 c.528 Â§1; 1993 c.560 Â§25]

Â Â Â Â Â  Note: 459.236 was added to and made a part of ORS 459.005 to 459.426 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.240 [1969 c.90 Â§4; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.245 Issuance of permits; terms; refusal to renew; disposal of liquid waste. (1) If the disposal site meets the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and rules of the Environmental Quality Commission adopted pursuant thereto, the Department of Environmental Quality shall issue the permit. Every completed application shall be approved or disapproved within 60 days after its receipt by the department. Except as provided in ORS 459.055 or for a permit issued under the process set forth in ORS 517.952 to 517.989, if the department fails to act within the time allowed, the application shall be considered approved unless an extension of time is granted by the commission on a showing of good cause by the department.

Â Â Â Â Â  (2) Disposal site permits shall be issued for a period not to exceed 10 years, to be determined by the department and specified in the permit.

Â Â Â Â Â  (3) Subject to the provisions of ORS chapter 183, the department may refuse to renew a permit unless the disposal site meets the requirements of subsection (1) of this section.

Â Â Â Â Â  (4) The department may, consistent with applicable federal law, authorize in a disposal site permit the addition at a disposal site of liquid waste or water in a controlled fashion to enhance the decomposition of solid waste if the disposal site otherwise meets the requirements of ORS 459.005 to 459.105 and 459.205 to 459.385 and rules of the commission adopted pursuant thereto. For purposes of this subsection, Âliquid wasteÂ means any waste that, by using a paint filter liquids test method adopted by the commission, is determined to contain free liquids. [1971 c.648 Â§10; 1973 c.835 Â§142; 1979 c.773 Â§8; 1991 c.735 Â§26; 1993 c.560 Â§26; 2003 c.649 Â§2]

Â Â Â Â Â  459.247 Prohibition on disposal of certain solid waste at disposal site. (1) No person shall dispose of and no disposal site operator shall knowingly accept for disposal the following types of solid waste at a solid waste disposal site:

Â Â Â Â Â  (a) Discarded or abandoned vehicles;

Â Â Â Â Â  (b) Discarded large home or industrial appliances;

Â Â Â Â Â  (c) Used oil;

Â Â Â Â Â  (d) Tires; or

Â Â Â Â Â  (e) Lead-acid batteries.

Â Â Â Â Â  (2) As used in this section, Âused oilÂ has the meaning given that term in ORS 459A.555.

Â Â Â Â Â  (3) Nothing in this section shall prohibit a disposal site operator from accepting and storing, for purposes of recycling or recovering, any of the types of solid waste listed in subsection (1) of this section. [1991 c.385 Â§39]

Â Â Â Â Â  Note: The amendments to 459.247 by section 15, chapter 302, Oregon Laws 2007, become operative January 1, 2010. See section 19, chapter 302, Oregon Laws 2007. The text that is operative on and after January 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  459.247. (1) No person shall dispose of and no disposal site operator shall knowingly accept for disposal the following types of solid waste at a solid waste disposal site:

Â Â Â Â Â  (a) Discarded or abandoned vehicles;

Â Â Â Â Â  (b) Discarded large home or industrial appliances;

Â Â Â Â Â  (c) Used oil;

Â Â Â Â Â  (d) Tires;

Â Â Â Â Â  (e) Lead-acid batteries; or

Â Â Â Â Â  (f) Covered electronic devices.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCovered electronic deviceÂ has the meaning given that term in ORS 459A.305; and

Â Â Â Â Â  (b) ÂUsed oilÂ has the meaning given that term in ORS 459A.555.

Â Â Â Â Â  (3) Nothing in this section shall prohibit a disposal site operator from accepting and storing, for purposes of recycling or recovering, any of the types of solid waste listed in subsection (1) of this section.

Â Â Â Â Â  (4) The Environmental Quality Commission may postpone the prohibition under subsection (1)(f) of this section in any area of this state where the commission determines there is an inadequate system for the collection, transportation and recycling of covered electronic devices.

Â Â Â Â Â  (5)(a) Each disposal site operator shall establish and implement, in accordance with any permit requirements established by the Department of Environmental Quality, a program reasonably designed to prevent acceptance of covered electronic devices for disposal. If an operator operates the disposal site in conformity with the program, the operator is presumed to have complied with the provisions of this section that prohibit knowingly accepting covered electronic devices for disposal.

Â Â Â Â Â  (b) This section does not prevent the disposal site operator from accepting and storing, for purposes of recycling, reusing or refurbishing, covered electronic devices.

Â Â Â Â Â  459.248 Cleanup of hazardous substance contaminating ground water. In addition to any other authority granted by law, if the Department of Environmental Quality finds that ground water is contaminated with a hazardous substance originating at a land disposal site, the department may require cleanup of the hazardous substance pursuant to authority under ORS 465.200 to 465.545. As used in this section, Âhazardous substanceÂ has the meaning given that term in ORS 465.200. [1993 c.526 Â§3]

Â Â Â Â Â  459.250 Place for collecting source separated recyclable material required for disposal site permit. (1) The Department of Environmental Quality shall require as a condition to issuing or renewing a disposal site permit under ORS 459.245 that a place for collecting source separated recyclable material located either at the disposal site or at another location more convenient to the population served by the disposal site is provided for every person whose solid waste enters the disposal site.

Â Â Â Â Â  (2) The department may modify the requirements of this section if the department finds that the opportunity to recycle is being provided through an acceptable alternative method. [1983 c.729 Â§4; 1993 c.560 Â§28]

Â Â Â Â Â  459.255 Suspension or revocation of permits. (1) A permit may be suspended or revoked at any time if the Department of Environmental Quality determines that the disposal site or the solid waste management facilities located on the disposal site are being operated in violation of ORS 459.005 to 459.105 and 459.205 to 459.385 or rules of the Environmental Quality Commission adopted pursuant thereto.

Â Â Â Â Â  (2) The procedures for denial, suspension, modification of a condition or variance, revocation or refusal to renew a permit shall be those specified for a contested case in ORS chapter 183. [1971 c.648 Â§11; 1973 c.835 Â§143; 1993 c.560 Â§29]

Â Â Â Â Â  459.265 Hearings; appeal. (1) The Environmental Quality Commission may on its own motion or upon the request of the Department of Environmental Quality, and shall upon application of any person entitled to appeal, fix a time and place for a public hearing on any action of the department or commission

ordering, or approving action resulting in, the closure or curtailment of use of a disposal site.

Â Â Â Â Â  (2) In making its determination upon appeal from the action of a local government unit or the department, which action would result in the closure or curtailment of the use of a disposal site, the commission shall consider and make findings with respect to:

Â Â Â Â Â  (a) The nature and magnitude of the problems created by the site or its operation.

Â Â Â Â Â  (b) The applicable solid waste management plan.

Â Â Â Â Â  (c) The existence or threat of air or water pollution.

Â Â Â Â Â  (d) The need for the particular disposal site and alternative methods of disposal or alternate disposal sites.

Â Â Â Â Â  (e) The costs, funds available to meet the costs and the minimum time required for a change in disposal method or disposal site.

Â Â Â Â Â  (3) In making its determination under subsection (2) of this section with respect to a disposal site owned or operated by a local government unit, and prior to ordering closure or curtailment of use of the site, the commission shall make a finding as to whether there is an alternative method of disposal or an alternate disposal site. [1971 c.648 Â§12; 1973 c.835 Â§144; 1993 c.560 Â§30]

Â Â Â Â Â  459.268 Closure of land disposal site. When solid waste is no longer received at a land disposal site, the person who holds or last held the permit issued under ORS 459.205 or, if the person who holds or last held the permit fails to comply with this section, the person owning or controlling the property on which the disposal site is located, shall close and maintain the site according to the requirements of this chapter, any applicable rule adopted by the Environmental Quality Commission under ORS 459.045 and any requirement imposed by the Department of Environmental Quality as a condition to renewing or issuing a disposal site permit. [1983 c.766 Â§2; 1993 c.560 Â§31]

Â Â Â Â Â  459.270 Renewal of permit prior to proposed closure of disposal site. (1) At least five years before the proposed closure of a land disposal site, the person holding the disposal site permit shall apply to renew the permit.

Â Â Â Â Â  (a) A permit renewed under this subsection shall be issued for the period including the remaining time of operation of the disposal site, closure of the site and all or part of the post-closure period established by the Department of Environmental Quality during which active supervision of the land disposal site is necessary.

Â Â Â Â Â  (b) Application for the renewal of a permit under this subsection shall not prevent the disposal site permittee from applying for an extension of the useful life of the land disposal site for receiving solid waste.

Â Â Â Â Â  (2) Unless the department finds a need to protect against a significant hazard or risk to the public health, safety or environment, the department shall terminate any permit for and active supervision of a land disposal site 30 years after the site is closed.

Â Â Â Â Â  (3) Any time after a land disposal site is closed according to the requirements of this section, the permit holder may apply for a termination of the permit, a release from one or more of the permit requirements or termination of any applicable permit fee. Before the department grants a termination or release under this section, the department must find that there is no longer a need for:

Â Â Â Â Â  (a) Active supervision of the site;

Â Â Â Â Â  (b) Maintenance of the site; or

Â Â Â Â Â  (c) Maintenance or operation of any system or facility on the site. [1983 c.766 Â§3; 1993 c.526 Â§7]

Â Â Â Â Â  459.272 Evidence of financial assurance for land disposal site. (1) Unless exempted under rules adopted by the Environmental Quality Commission under ORS 459.045, an owner or operator of a land disposal site shall maintain cost estimates of the amount of financial assurance that is necessary and demonstrate evidence of financial assurance for:

Â Â Â Â Â  (a) The costs of closure of the land disposal site and for post-closure maintenance of the land disposal site; and

Â Â Â Â Â  (b) Any corrective action required to be taken at the land disposal site.

Â Â Â Â Â  (2) The financial assurance requirements established by subsection (1) of this section may be satisfied by insurance, the establishment of a trust fund, surety bond, letter of credit or qualification as a self-insurer or any combination of these methods or any other method approved by the Director of the Department of Environmental Quality. In adopting rules under ORS 459.045 to implement subsection (1) of this section, the Environmental Quality Commission may specify policy or other contractual terms, conditions or defenses necessary to establish evidence of financial assurance.

Â Â Â Â Â  (3) The owner or operator of a land disposal site shall annually review and update the financial assurance for closure, post-closure and corrective action required under this section and cost estimates of the amount of financial assurance necessary.

Â Â Â Â Â  (4) The owner or operator of a land disposal site shall provide the evidence of financial assurance required under this section for closure and post-closure at the time a disposal site permit is issued under ORS 459.245. If the land disposal site is operating under an existing permit on November 4, 1993, the owner or operator shall provide the evidence of financial assurance on or before April 9, 1994, or a later date established by rule by the Environmental Quality Commission.

Â Â Â Â Â  (5) When financial assurance is required for corrective action at a land disposal site under subsection (1) of this section, the owner or operator shall provide evidence of financial assurance before beginning corrective action. [1993 c.526 Â§2]

Â Â Â Â Â  459.273 Disposition of excess moneys and interest received for financial assurance. An applicant required to provide financial assurance under ORS 459.272 shall establish provisions satisfactory to the Department of Environmental Quality for disposing of any excess moneys received or interest earned on moneys received for financial assurance. To the extent practicable, the applicantÂs provisions for disposing of the excess moneys received or interest earned on moneys shall provide for:

Â Â Â Â Â  (1) A reduction of the rates a person within the area served by the land disposal site is charged for collection service; or

Â Â Â Â Â  (2) Enhancing present or future disposal sites within the area from which the excess moneys were received. [1983 c.766 Â§4; 1993 c.526 Â§8; 1993 c.560 Â§33]

Â Â Â Â Â  459.275 [1971 c.648 Â§13; repealed by 1973 c.826 Â§3 (459.276 enacted in lieu of 459.275); 1973 c.835 Â§145; see 459.277]

Â Â Â Â Â  459.276 [1973 c.826 Â§4 (enacted in lieu of 459.275); renumbered 459.376 in 1987]

Â Â Â Â Â  459.277 [Formerly 459.275; repealed by 1974 c.36 Â§28]

Â Â Â Â Â  459.280 Definitions for ORS 459.284 and 459.290. As used in ORS 459.284 and 459.290, Âdisposal siteÂ has the meaning given that term in ORS 459.005, but does not include:

Â Â Â Â Â  (1) A material recovery, recycling or reuse facility; or

Â Â Â Â Â  (2) A regional disposal site as defined in ORS 459.005. [1987 c.876 Â§4; 1993 c.560 Â§34]

Â Â Â Â Â  459.284 Use of disposal site fees. Each local government unit that has a disposal site operating under the provisions of ORS 459.005 to 459.437 and 459.710 and for which the local government unit collects a fee may apportion an amount of the service or user charges collected for solid waste disposal at each publicly owned, franchised or privately owned solid waste disposal site within or for the local government unit and dedicate and use the moneys obtained for rehabilitation and enhancement of the area around the disposal site from which the fees have been collected. That portion of the service and user charges set aside by the local government unit for the purposes of this section shall be not more than $1 for each ton of solid waste. If any local government unit apportions moneys under this section, another local government unit may not also apportion moneys under this section for the same disposal site. [1987 c.876 Â§2; 1989 c.763 Â§15; 1993 c.560 Â§35]

Â Â Â Â Â  459.285 [1971 c.648 Â§19; 1973 c.835 Â§146; 1981 c.81 Â§1; 1981 c.709 Â§3; renumbered 459.385 in 1987]

Â Â Â Â Â  459.290 Disposal site rehabilitation and enhancement advisory committee. Each local government unit that apportions money under ORS 459.284 shall establish a citizens advisory committee to select plans, programs and projects for the rehabilitation and enhancement of the area around disposal sites for which the local government unit has apportioned moneys under ORS 459.284. If any local government unit establishes a citizens advisory committee under this section, another local government unit may not also establish a local citizens advisory committee under this section for the same disposal site. [1987 c.876 Â§3; 1989 c.763 Â§16]

Â Â Â Â Â  459.292 [1989 c.833 Â§150; renumbered 459A.100 in 1991]

Â Â Â Â Â  459.293 [1989 c.833 Â§151; renumbered 459A.105 in 1991]

Â Â Â Â Â  459.294 [1989 c.833 Â§152; 1991 c.385 Â§13; 1991 c.385 Â§91; renumbered 459A.110 in 1991]

Â Â Â Â Â  459.295 [1989 c.833 Â§153; renumbered 459A.120 in 1991]

Â Â Â Â Â  459.297 [1989 c.833 Â§155; 1993 c.560 Â§36; repealed by 1995 c.576 Â§6]

Â Â Â Â Â  459.298 [1989 c.833 Â§156; 1995 c.79 Â§273; repealed by 1995 c.576 Â§6]

Â Â Â Â Â  459.300 [1987 c.876 Â§5; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459.305 Certification or demonstration that government unit has implemented opportunity to recycle; rules; fee. (1) Except as otherwise provided by rules adopted by the Environmental Quality Commission under subsection (4) of this section, a disposal site may not accept solid waste generated outside the county in which the disposal site is located unless the Department of Environmental Quality certifies or, for waste that originates outside Oregon in an amount exceeding 75,000 tons annually from a single source generator or wasteshed, the disposal site operator demonstrates to the department, that the person responsible for solid waste management in the area from which the solid waste originates has implemented an opportunity to recycle that:

Â Â Â Â Â  (a) Includes a program for recycling that achieves the applicable recovery rate in ORS 459A.010 (6) for waste originating in Oregon, or for waste originating outside Oregon, either a recovery rate equivalent to that achieved in a comparable county in Oregon or a recycling program equivalent to the opportunity to recycle in ORS 459A.005 (1)(a) and (2) and the program elements in ORS 459A.010 (2) and (3); and

Â Â Â Â Â  (b) For waste originating inside
Oregon
, meets the requirements of ORS 459.250 and 459A.005 to 459A.085.

Â Â Â Â Â  (2) The Environmental Quality Commission shall adopt rules to establish a program for certification of recycling programs established by a person in order to comply with the requirement of subsection (1) of this section. No contract or agreement for the disposal of solid waste made between an owner or operator of a disposal site and a person shall affect the authority of the commission to establish or modify the requirements established under subsection (1) of this section.

Â Â Â Â Â  (3) For each area outside the state from which a disposal site receives solid waste, the disposal site shall have two years after first accepting solid waste from the area to demonstrate how the area complies with the requirements of subsection (1) of this section. The disposal site operator shall provide written notice to the Department of Environmental Quality prior to first accepting solid waste from outside the state. The requirements of this subsection shall apply only to contracts entered into after September 9, 1995.

Â Â Â Â Â  (4) The commission shall establish by rule the amount of solid waste that may be accepted from outside the county in which the disposal site is located before the person must comply with the requirements set forth in subsection (1) of this section.

Â Â Â Â Â  (5) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, and within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board, the Department of Environmental Quality may establish a certification fee in accordance with ORS 468.065. The fees shall not exceed the cost of the program.

Â Â Â Â Â  (6) The certification requirement under subsection (1) of this section shall not apply to a person implementing a waste reduction program under ORS 459.055.

Â Â Â Â Â  (7) Notwithstanding any other provision of law relating to solid waste disposal, if the laws of the state of origin prohibit or restrict the disposal of any kind of solid waste within the state of origin, such prohibition or restriction shall also apply to the disposal of such solid waste in Oregon. [1987 c.876 Â§6; 1989 c.541 Â§3; 1991 c.703 Â§8; 1991 c.765 Â§9; 1993 c.560 Â§38; 1995 c.541 Â§2; 1997 c.807 Â§1; 2003 c.14 Â§291]

Â Â Â Â Â  459.310 Surcharge on solid waste disposal; surcharge use. (1) Each board of county commissioners of a county in which a regional disposal site is operating under provisions of ORS 459.005 to 459.437 may impose a surcharge on the solid waste received at the regional disposal site. The county may negotiate with the owner or operator of the regional disposal site to establish the amount of the surcharge imposed under this subsection. If the regional disposal site is publicly owned, the board of county commissioners shall give priority in expending the moneys to mitigation of adverse impacts on the area in and around the regional disposal site and related transfer stations located in the county including but not limited to rehabilitation and enhancement of the area, development of alternate water systems, road construction and maintenance and mitigation of adverse effects on wildlife and the environment, if provisions to mitigate such adverse impacts are not assured by permit conditions or bond requirements.

Â Â Â Â Â  (2) If the parties negotiating a surcharge under subsection (1) of this section do not reach an agreement within 90 days after the Department of Environmental Quality receives an application under ORS 459.235 for a permit for the regional disposal site, the board of county commissioners shall unilaterally impose the following surcharge:

(a)Â Â Â Â Â Â Â  For the first 2,000

Â Â Â Â Â Â Â Â Â Â Â  tons per day..................... $Â Â Â  0.75/ton

(b)Â Â Â Â Â Â Â  For each ton between

Â Â Â Â Â Â Â Â Â Â Â  2,000 to 4,000 tons

Â Â Â Â Â Â Â Â Â Â Â  per day............................. $Â Â Â  1.00/ton

(c)Â Â Â Â Â Â Â  For each ton above

Â Â Â Â Â Â Â Â Â Â Â  4,000 tons per day........... $Â Â Â  1.25/ton

Â Â Â Â Â  (3) If a board of county commissioners imposes the surcharge under subsection (2) of this section:

Â Â Â Â Â  (a) The surcharge shall be adjusted annually in accordance with the Portland Consumer Price Index;

Â Â Â Â Â  (b) Up to 10 percent of the surcharge shall go into a transition fund to be used by the county after the regional disposal site is closed for the purpose of minimizing the dislocation resulting from the loss of revenue from closure of the site; and

Â Â Â Â Â  (c) Of that portion of the surcharge not placed into a transition fund under paragraph (b) of this subsection, priority shall be given in expending the moneys to mitigation of adverse impacts on the area in and around the regional disposal site and related transfer stations located in the county including but not limited to rehabilitation and enhancement of the area, development of alternate water systems, road construction and maintenance and mitigation of adverse effects on wildlife and the environment, if provisions to mitigate such adverse impacts are not assured by permit conditions or bond requirements. [1987 c.876 Â§7; 1993 c.560 Â§39]

Â Â Â Â Â  459.311 Charge for remedial action or removal; amount; collection; allocation. A local government unit responsible for conducting a remedial action or removal or related activities under ORS 465.260 at a solid waste disposal site, or a local government unit that contributed solid waste to a solid waste disposal site for which the local government is liable under ORS 465.255 or other applicable law, shall impose a charge to be added to all billings for collection services rendered within the boundaries of that local government unit unless the local government unit provides an equivalent amount of funding through another source. A charge imposed under this section shall be subject to the following requirements:

Â Â Â Â Â  (1) The charge shall be:

Â Â Â Â Â  (a) An amount equal to a maximum amount of $12 per capita per year and $60 per capita per local government unit;

Â Â Â Â Â  (b) Collected for each volumetric or weight unit of solid waste collected;

Â Â Â Â Â  (c) Imposed equitably on all persons who dispose of solid waste; and

Â Â Â Â Â  (d) For a local government unit imposing and collecting a charge on behalf of another local government unit responsible for remedial action or related activities at a disposal site, an amount that, as a proportion of the total cost, equals the proportion of solid waste the local government unit contributed to such disposal site.

Â Â Â Â Â  (2) The charge shall be collected on behalf of the local government unit by solid waste collectors who are subject to franchising, licensing or permitting requirements adopted by the local government unit. Notwithstanding any restriction on rates contained in a franchise or other local regulations, a solid waste collector may add the charge to bills for solid waste collection. The local government unit may enter into an intergovernmental agreement with any other local government unit to provide for imposition and collection of the charge on behalf of the local government unit.

Â Â Â Â Â  (3) The solid waste collector shall remit the proceeds of the charge to the local government unit according to procedures adopted by the local government unit by ordinance. However, solid waste collectors shall not be responsible for covering any shortage caused by failure of a customer to pay charges for solid waste collection.

Â Â Â Â Â  (4) A local government unit imposing a charge under this subsection may require solid waste collectors to submit reports or other documentation necessary to establish compliance with the requirements of this section or the ordinance adopted by the local government unit. All information contained in such reports relating to the number of accounts served by the solid waste collector or the revenue produced from such accounts shall be exempt from public disclosure.

Â Â Â Â Â  (5) A solid waste collector required to collect charges under this section may retain five percent of the charge in order to defray the costs of collecting and accounting for the proceeds of the charge.

Â Â Â Â Â  (6) If a person disposes of solid waste at a disposal site within the boundaries of a local government unit imposing a charge under this section without using the services of a solid waste collector, the person shall pay the charge established by this section at the time the person disposes of solid waste at the disposal site. That portion of the charge attributable to administrative costs as provided in subsection (5) of this section shall be retained by the operator of the solid waste disposal site. The operator of the solid waste disposal site shall remit the balance of the charge according to procedures established by ordinance by the local government unit imposing the charge.

Â Â Â Â Â  (7) Except for the amount allocated to defray the administrative expenses of a solid waste collector or disposal site operator under subsections (5) and (6) of this section, proceeds of the charge shall be placed into a dedicated local government remedial action fund established by the local government unit and may be used only to pay for remedial action costs. As used in this subsection, Âremedial action costsÂ also includes the cost of retiring debt incurred in connection with a remedial action.

Â Â Â Â Â  (8) The amount collected by imposing a charge under this section shall be the amount necessary to fund the local government unitÂs remedial action costs at one or more solid waste disposal sites for which the local government unit is responsible for conducting a remedial action or removal or related activities under ORS 465.260, or is liable under ORS 465.255 or other applicable law and necessary administrative expenses incurred under this section, and may include an increment to cover any delinquencies in collections. The amount of the charge may be adjusted from time to time as necessary to maintain the remedial action fund at the level necessary to accommodate the local government unitÂs remedial action responsibilities, but may not exceed the maximum amounts provided in subsection (1)(a) of this section.

Â Â Â Â Â  (9) Any local government unit located within the boundaries of a metropolitan service district may enter into an intergovernmental agreement with the district to transfer to the district the funding authority granted under this section and the responsibility for performing all remedial action obligations for which the local government unit may be responsible.

Â Â Â Â Â  (10) As used in this section, Âremedial action,Â Âremedial action costsÂ and ÂremovalÂ have the meaning given those terms in ORS 465.200. [1989 c.833 Â§137; 1993 c.560 Â§40; 2007 c.71 Â§142]

Â Â Â Â Â  459.315 Definitions for ORS 459.315 to 459.330. As used in ORS 459.315 to 459.330:

Â Â Â Â Â  (1) ÂCommitteeÂ means a local citizens advisory committee established under ORS 459.320.

Â Â Â Â Â  (2) ÂPermitteeÂ means a person operating a regional disposal site under a permit issued under ORS 459.245. [1987 c.876 Â§8]

Â Â Â Â Â  459.320 Regional disposal site advisory committee; membership; terms. (1) Except as provided in subsection (3) or (4) of this section, the board of county commissioners of a county in which a regional disposal site is proposed to be located shall establish a local citizens advisory committee when the Department of Environmental Quality receives an application for a regional disposal site within the county. The board shall select members of the committee from among at least each of the following groups, to the extent feasible:

Â Â Â Â Â  (a) Residents residing near or adjacent to the regional disposal site.

Â Â Â Â Â  (b) Owners of real property adjacent to or near the regional disposal site.

Â Â Â Â Â  (c) Persons who reside in or own real property within the county in which the regional disposal site is located.

Â Â Â Â Â  (d) Employees of the permittee.

Â Â Â Â Â  (e) Local organizations and citizen interest groups whose majority of members either:

Â Â Â Â Â  (A) Are electors of the county in which the regional disposal site is located; or

Â Â Â Â Â  (B) Own real property in the county in which the regional disposal site is located.

Â Â Â Â Â  (2) Unless determined otherwise by a board of county commissioners:

Â Â Â Â Â  (a) Members of the local citizens advisory committee shall serve a term of two years.

Â Â Â Â Â  (b) The committee shall elect from among its members a chairperson of the committee with such duties and powers as the committee imposes.

Â Â Â Â Â  (c) The committee shall meet at least four times each year for so long as the regional disposal site is proposed or operating.

Â Â Â Â Â  (3) If the regional disposal site is operated by a metropolitan service district, the local citizens advisory committee shall be established by the governing body of the metropolitan service district.

Â Â Â Â Â  (4) If the board of county commissioners of a county in which a regional disposal site is located or is proposed to be located has already established a local citizens advisory committee for solid waste issues in general, that committee may serve to fulfill the duties specified in ORS 459.325 so long as the membership of the committee is consistent with this section. [1987 c.876 Â§9; subsection (4) enacted as 1987 c.876 Â§10; 1999 c.720 Â§1]

Â Â Â Â Â  459.325 Duties of regional disposal site advisory committee. The duties of the local citizens advisory committee established under ORS 459.320 shall include but need not be limited to:

Â Â Â Â Â  (1) Reviewing with the permittee, the regional disposal site including but not limited to siting, operation, closure and long-term monitoring of the regional disposal site; and

Â Â Â Â Â  (2) Providing a forum for citizen comments, questions and concerns about the regional disposal site and promoting a dialogue between the community in which the regional disposal site is to be located and the owner or operator of the regional disposal site. The committee shall prepare an annual written report summarizing the local citizensÂ concerns and the manner in which the owner or operator is addressing those concerns. The report shall be considered by the Department of Environmental Quality in issuing and renewing a solid waste permit under ORS 459.245. [1987 c.876 Â§11]

Â Â Â Â Â  459.330 Notification of advisory committee by regional disposal site permittee. The permittee shall notify the local citizens advisory committee established under ORS 459.320 when the permittee proposes to apply for a change to any state or local permit. [1987 c.876 Â§12]

Â Â Â Â Â  459.335 Use of fees collected by the metropolitan service district. Notwithstanding any other provision of ORS 268.330, the metropolitan service district shall use moneys collected by the district as service or user fees for solid waste disposal for activities of the metropolitan service district related to solid waste and related planning, administrative and overhead costs of the district. [1987 c.876 Â§12a; 1995 c.79 Â§274; 1997 c.833 Â§23]

Â Â Â Â Â  459.340 Implementation of the solid waste reduction program by metropolitan service district. (1) The metropolitan service district shall implement the provisions of the solid waste reduction program as adopted by the metropolitan service district.

Â Â Â Â Â  (2) Before the metropolitan service district council amends the districtÂs solid waste reduction program, the district shall submit the proposed amendment to the Department of Environmental Quality for review and comment. [1987 c.876 Â§13; 1993 c.560 Â§41]

Â Â Â Â Â  459.345 Metropolitan service district report to commission. (1) In conjunction with and on the same schedule as the report required under ORS 459A.050 (1)(a), the metropolitan service district shall report to the Environmental Quality Commission on the implementation of its solid waste reduction program as approved or as amended in accordance with ORS 459.340.

Â Â Â Â Â  (2) The report submitted by the metropolitan service district under this section shall be in writing and shall include, but need not be limited to:

Â Â Â Â Â  (a) The current status of implementation of the metropolitan service districtÂs solid waste reduction program including the use of disposal sites, recycling opportunities and the use of material and energy recovery technologies.

Â Â Â Â Â  (b) A summary of the amount and percent of solid waste that is currently reused, recycled or disposed of in a solid waste disposal site and a comparison of such amounts and percentages to the districtÂs existing and projected annual goals for:

Â Â Â Â Â  (A) The amount and percent of solid waste that will be reused, recycled or disposed of in a solid waste disposal site operated by the metropolitan service district or in a solid waste disposal site that the district has entered into an agreement to use; and

Â Â Â Â Â  (B) The amount in tons by which solid waste disposed of annually in a disposal site operated by the district or which the district has entered into an agreement to use will be reduced.

Â Â Â Â Â  (c) A summary of the metropolitan service districtÂs solid waste budget. [1987 c.876 Â§14; 1993 c.560 Â§42; 1997 c.552 Â§4]

Â Â Â Â Â  459.350 Commission review of metropolitan service district report. The Environmental Quality Commission shall review the report submitted by the metropolitan service district under ORS 459.345 to determine:

Â Â Â Â Â  (1) Whether the districtÂs activities related to solid waste disposal comply with the districtÂs solid waste reduction program and any goals established by the district in previous reports submitted under ORS 459.345; and

Â Â Â Â Â  (2) Whether the program and all disposal sites operated by or used by the district continue to meet the criteria established under ORS 459.015. [1987 c.876 Â§15; 1989 c.171 Â§59]

Â Â Â Â Â  459.355 [1987 c.876 Â§16; 1993 c.560 Â§43; repealed by 1997 c.552 Â§40]

LIMITATION ON DISPOSAL OF CERTAIN RADIOACTIVE MATERIALS

Â Â Â Â Â  Note: Sections 12 to 16 and 18, chapter 653, Oregon Laws 1991, provide:

Â Â Â Â Â  Sec. 12. (1) The Legislative Assembly finds and declares:

Â Â Â Â Â  (a) It is the policy of this state to minimize the release to the environment of radioactive material resulting from human activities;

Â Â Â Â Â  (b) The United States Congress, the United States Nuclear Regulatory Commission, the United States Department of Energy and the United States Environmental Protection Agency have adopted measures intended to make possible federal deregulation of certain radioactive material;

Â Â Â Â Â  (c) Deregulation would result in virtually unrestricted disposal or release of this radioactive material into land disposal sites, incinerators, transportation systems, waterways, sewage systems, recycling centers, consumer products or other parts of the environment;

Â Â Â Â Â  (d) Such dissemination of radioactive material in the environment would represent an unnecessary increased risk to the health, safety and welfare of the citizens of this state and the environment;

Â Â Â Â Â  (e) Such risk would necessitate the implementation of a costly and widespread radiation monitoring system to enable this state to insure that citizens are not exposed to radiation from deregulated radioactive material; and

Â Â Â Â Â  (f) Such monitoring and verification of the absence of unacceptable risks resulting from federal deregulation will be more costly to this state than the current regulatory regime.

Â Â Â Â Â  (2) Therefore, the State of
Oregon
hereby declares that radioactive material shall continue to be subject to regulatory control by this state. It is the purpose of sections 12 to 15 of this Act to guarantee that all radioactive material that was subject to regulation by this state, the United States Nuclear Regulatory Commission, the United States Department of Energy, the United States Environmental Protection Agency or any other state or federal agency as of January 1, 1989, shall remain subject to regulation by this state and shall be stored and disposed of only in licensed or approved radioactive waste storage or disposal facilities. [1991 c.653 Â§12]

Â Â Â Â Â  Sec. 13. As used in sections 12 to 14, chapter 653,
Oregon
Laws 1991:

Â Â Â Â Â  (1) ÂFacility approved by the Department of Human ServicesÂ means a facility for which there is a license, permit, letter of agreement or other means by which the state officially accepts the treatment, storage, recycling, incineration or disposal method for radioactive material.

Â Â Â Â Â  (2) ÂRadioactive materialÂ means any radioactive waste or other radioactive material resulting from activities of the federal government, the United States Nuclear Regulatory Commission or its licensees or licensees of a state that has entered into an agreement under 42 U.S.C. 2021 and that satisfies the definition of low-level radioactive waste in the federal Low-Level Radioactive Waste Policy Act, 42 U.S.C. 2021b(9)(a), as of January 1, 1989. ÂRadioactive materialÂ does not include naturally occurring radionuclides, uranium mill tailings or high-level radioactive waste. [1991 c.653 Â§13; 2001 c.900 Â§233]

Â Â Â Â Â  Sec. 14. Notwithstanding any declaration by the federal government that certain radioactive material may be exempt from regulatory control or below regulatory concern, no radioactive material may be recycled, incinerated or disposed of in Oregon except at a facility approved by the Department of Human Services specifically for the recycling, incineration or disposal of radioactive material. [1991 c.653 Â§14; 2001 c.900 Â§234]

Â Â Â Â Â  Sec. 15. (1) No land disposal site in this state shall knowingly accept solid waste from another state that contains radioactive material. For purposes of this section, solid waste shall be presumed not to contain radioactive material if:

Â Â Â Â Â  (a) The solid waste is from a state that is a party to the Northwest Interstate Compact on Low-Level Radioactive Waste Management set forth in ORS 469.930; or

Â Â Â Â Â  (b) The solid waste is from a state that has a policy opposing exemption of radioactive material from regulation that is similar to the policy carried out by sections 12 to 15 of this 1991 Act.

Â Â Â Â Â  (2) As used in this section, Âradioactive materialÂ has the meaning given in section 13 of this 1991 Act. [1991 c.653 Â§15]

Â Â Â Â Â  Sec. 16. Section 15 of this Act is added to and made a part of ORS 459.005 to 459.105. [1991 c.653 Â§16]

Â Â Â Â Â  Sec. 18. Sections 12 to 16 of this Act and the amendments to ORS 469.992 by section 17 of this Act do not become operative until the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. [1991 c.653 Â§18]

ENFORCEMENT

Â Â Â Â Â  459.376 Action to enforce rules or orders. (1) The Environmental Quality Commission may take whatever action is appropriate for the enforcement of its rules or orders.

Â Â Â Â Â  (2) The commission may institute proceedings to enforce compliance with or restrain violations of ORS chapters 459 and 459A, or any rule, standard, permit or order adopted, entered or issued pursuant to ORS chapters 459 and 459A. [Formerly 459.276; 1993 c.560 Â§44]

Â Â Â Â Â  459.385 Entry upon private premises authorized; access to records. The Department of Environmental Quality or county, district or city board of health personnel, authorized environmental health specialists or other authorized city or county personnel may enter upon the premises of any person regulated under ORS 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 and 466.992 or under regulations adopted pursuant to ORS 450.075, 450.810, 450.820 and 451.570, at reasonable times, to determine compliance with and to enforce ORS 450.075, 450.810, 450.820, 451.570, 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 and 466.992 and any rules or regulations adopted pursuant thereto. The department shall also have access to any pertinent records, including but not limited to blueprints, operation and maintenance records and logs, operating rules and procedures. As used in this section, Âpertinent recordsÂ does not include financial information unless otherwise authorized by law. [Formerly 459.285; 1993 c.526 Â§9; 1993 c.560 Â§45; 2003 c.547 Â§114]

INFECTIOUS WASTE DISPOSAL

Â Â Â Â Â  459.386 Definitions for ORS 459.386 to 459.405. As used in ORS 459.386 to 459.405:

Â Â Â Â Â  (1) ÂBiological wasteÂ includes blood and blood products, excretions, exudates, secretions, suctionings and other body fluids that cannot be directly discarded into a municipal sewer system, and waste materials saturated with blood or body fluids, but does not include diapers soiled with urine or feces.

Â Â Â Â Â  (2) ÂCultures and stocksÂ includes etiologic agents and associated biologicals, including specimen cultures and dishes and devices used to transfer, inoculate and mix cultures, wastes from production of biologicals, and serums and discarded live and attenuated vaccines. ÂCultures and stocksÂ does not include throat and urine cultures.

Â Â Â Â Â  (3) ÂDisposalÂ means the final placement of treated infectious waste in a disposal site operating under a permit issued by a state or federal agency.

Â Â Â Â Â  (4) ÂInfectious wasteÂ includes biological waste, cultures and stocks, pathological waste and sharps.

Â Â Â Â Â  (5)(a) ÂPathological wasteÂ includes:

Â Â Â Â Â  (A) Biopsy materials and all human tissues;

Â Â Â Â Â  (B) Anatomical parts that emanate from surgeries, autopsies and obstetrical and laboratory procedures; and

Â Â Â Â Â  (C) Animal carcasses exposed to pathogens in research and the bedding and other waste from such animals.

Â Â Â Â Â  (b) ÂPathological wasteÂ does not include teeth or formaldehyde or other preservative agents.

Â Â Â Â Â  (6) ÂSharpsÂ includes needles, IV tubing with needles attached, scalpel blades, lancets, glass tubes that could be broken during handling and syringes that have been removed from their original sterile containers.

Â Â Â Â Â  (7) ÂStorageÂ means the temporary containment of infectious waste in a manner that does not constitute treatment or disposal of such waste.

Â Â Â Â Â  (8) ÂTransportationÂ means the movement of infectious waste from the point of generation over a public highway to any intermediate point or to the point of final treatment.

Â Â Â Â Â  (9) ÂTreatmentÂ means incineration, sterilization or other method, technique or process approved by the Department of Human Services that changes the character or composition of any infectious waste so as to render the waste noninfectious. [1989 c.763 Â§3; 1993 c.560 Â§46; 2005 c.22 Â§331]

Â Â Â Â Â  459.387 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The collection, transportation, storage, treatment and disposal of infectious waste in a manner that protects the health, safety and welfare of the workers who handle the waste and of the public is a matter of statewide concern.

Â Â Â Â Â  (2) The public health, safety and welfare is best protected by an infectious waste collection system that serves as many persons as possible in this state, including medical care and laboratory facilities, nursing care facilities and private residences.

Â Â Â Â Â  (3) In the interest of public health, safety and welfare, it is the policy of this state to establish requirements for collection, transportation, storage, treatment and disposal of infectious waste that will establish priority in methods of treating and disposing of infectious waste. [1989 c.763 Â§2]

Â Â Â Â Â  459.388 Restrictions on discarding, storing or transporting infectious waste. (1) No person who generates infectious waste shall discard or store such waste except as provided in ORS 459.390.

Â Â Â Â Â  (2) No person shall transport infectious waste other than infectious waste that is an incidental part of other solid waste except as provided in ORS 459.390 (6) and 825.256. [1989 c.763 Â§4]

Â Â Â Â Â  459.390 Procedures for segregation and containment of infectious waste; exemption. (1) Infectious waste shall be segregated from other wastes by separate containment at the point of generation. Enclosures used for storage of infectious waste shall be secured to prevent access by unauthorized persons and shall be marked with prominent warning signs.

Â Â Â Â Â  (2) Infectious waste, except for sharps, shall be contained in disposable red plastic bags or containers made of other materials impervious to moisture and strong enough to prevent ripping, tearing or bursting under normal conditions of use. The bags or containers shall be closed to prevent leakage or expulsion of solid or liquid wastes during storage, collection or transportation.

Â Â Â Â Â  (3) Sharps shall be contained for storage, collection, transportation and disposal in leakproof, rigid, puncture-resistant red containers that are taped closed or tightly lidded to prevent loss of the contents. Sharps may be stored in such containers for more than seven days.

Â Â Â Â Â  (4) All bags, boxes or other containers for infectious waste and rigid containers of discarded sharps shall be clearly identified as containing infectious waste.

Â Â Â Â Â  (5) Infectious waste shall be stored at temperatures and only for times established by rules of the Department of Human Services.

Â Â Â Â Â  (6) Infectious waste shall not be compacted before treatment and shall not be placed for collection, storage or transportation in a portable or mobile trash compactor.

Â Â Â Â Â  (7) Infectious waste contained in disposable bags as specified in this section shall be placed for collection, storage, handling or transportation in a disposable or reusable pail, carton, box, drum, dumpster, portable bin or similar container. The container shall have a tight-fitting cover and be kept clean and in good repair. The container may be of any color and shall be conspicuously labeled with the international biohazard symbol and the words ÂBiomedical WasteÂ on the sides so as to be readily visible from any lateral direction when the container is upright.

Â Â Â Â Â  (8) Each time a reusable container for infectious waste is emptied, the container shall be thoroughly washed and decontaminated unless the surfaces of the container have been protected from contamination by a disposable red liner, bag or other device removed with the waste.

Â Â Â Â Â  (9) Trash chutes shall not be used to transfer infectious waste between locations where it is contained or stored.

Â Â Â Â Â  (10) Generators that produce 50 pounds or less of infectious waste in any calendar month shall be exempt from the specific requirements of subsections (5), (7) and (8) of this section. [1989 c.763 Â§5]

Â Â Â Â Â  459.395 Treatment of infectious wastes; rules. (1) Pathological wastes shall be treated by incineration in an incinerator that provides complete combustion of waste to carbonized or mineralized ash. The ash shall be disposed of as provided in rules adopted by the Environmental Quality Commission. However, if the Department of Environmental Quality determines that incineration is not reasonably available within a wasteshed, pathological wastes may be disposed of in the same manner provided for cultures and stocks.

Â Â Â Â Â  (2) Cultures and stocks shall be incinerated as described in subsection (1) of this section or sterilized by other means prescribed by Department of Human Services rule. Sterilized waste may be disposed of in a permitted land disposal site if it is not otherwise classified as hazardous waste.

Â Â Â Â Â  (3) Liquid or soluble semisolid biological wastes may be discharged into a sewage treatment system that provides secondary treatment of waste.

Â Â Â Â Â  (4) Sharps and biological wastes may be incinerated as described in subsection (1) of this section or sterilized by other means prescribed by Department of Human Services rule. Sharps may be disposed of in a permitted land disposal site only if the sharps are in containers as required in ORS 459.390 (3) and are placed in a segregated area of the landfill.

Â Â Â Â Â  (5) Other methods of treatment and disposal may be approved by rule of the Environmental Quality Commission. [1989 c.763 Â§6]

Â Â Â Â Â  459.398 Rules. The Environmental Quality Commission may adopt rules for storage and handling of infectious waste at a solid waste disposal site. [1989 c.763 Â§7]

Â Â Â Â Â  459.400 Exceptions. The requirements of ORS 459.386 to 459.405 shall not apply to waste, other than sharps as defined in ORS 459.386, that is:

Â Â Â Â Â  (1) Generated in the practice of veterinary medicine; and

Â Â Â Â Â  (2) Not capable of being communicated by invasion and multiplication in body tissues and capable of causing disease or adverse health impacts in humans. [1989 c.763 Â§8; 1993 c.560 Â§47]

Â Â Â Â Â  459.405 Transport of infectious waste; certification; records. Each person who transports infectious waste for consideration, other than waste that is an incidental part of other solid waste, shall:

Â Â Â Â Â  (1) Provide written certification to a person who discards more than 50 pounds per month of infectious waste that such waste will be disposed of in compliance with the provisions of ORS 459.386 to 459.405; and

Â Â Â Â Â  (2) Maintain records showing the point of origin and date and place of final disposal of infectious waste collected from generators. A copy of these records shall be given to the generator or the Department of Environmental Quality upon request. [1989 c.763 Â§9]

Â Â Â Â Â  459.410 [1971 c.699 Â§1; 1973 c.778 Â§1; 1977 c.867 Â§1; 1979 c.132 Â§1; 1981 c.709 Â§4; 1983 c.703 Â§9; 1985 c.670 Â§1; renumbered 466.005]

HOUSEHOLD AND SMALL QUANTITY GENERATOR HAZARDOUS WASTE

Â Â Â Â Â  459.411 Policy. (1) The Legislative Assembly finds:

Â Â Â Â Â  (a) Individuals have limited opportunities to properly manage household hazardous waste;

Â Â Â Â Â  (b) Businesses that are conditionally exempt small quantity generators of hazardous waste do not have feasible options for the management of hazardous waste; and

Â Â Â Â Â  (c) The disposal of household hazardous waste and hazardous waste generated by conditionally exempt small quantity generators in solid waste disposal sites and sewage facilities presents a potential hazard to the public health and the environment because these sites and facilities may not be designed for the disposal of hazardous waste.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is in the interest of public health, safety and the environment to provide:

Â Â Â Â Â  (a) Alternatives to disposal of hazardous waste generated by conditionally exempt small quantity generators and household hazardous waste at solid waste disposal sites and sewage facilities; and

Â Â Â Â Â  (b) Information and educational programs about:

Â Â Â Â Â  (A) Alternatives for the management of household and conditionally exempt small quantity generator hazardous waste;

Â Â Â Â Â  (B) Methods of reusing and recycling household and conditionally exempt small quantity generator hazardous waste; and

Â Â Â Â Â  (C) Alternatives to the use of products that lead to the generation of hazardous waste by conditionally exempt small quantity generators and household hazardous waste. [1989 c.833 Â§69; 1993 c.560 Â§50]

Â Â Â Â Â  459.412 Definition for ORS 459.411 to 459.417. As used in ORS 459.411 to 459.417, Âconditionally exempt small quantity generatorÂ means a person who generates a hazardous waste but is conditionally exempt from certain regulations because the waste is generated in quantities below the threshold adopted by the Environmental Quality Commission pursuant to ORS 466.020. [1993 c.560 Â§49]

Â Â Â Â Â  459.413 Household hazardous waste depots; location; promotion program. (1) The metropolitan service district shall establish permanent depots to receive household hazardous waste. The depots shall be:

Â Â Â Â Â  (a) Developed at geographically diverse locations throughout the district; and

Â Â Â Â Â  (b) Located and operationally designed to conveniently receive household hazardous waste from the general public on an ongoing basis.

Â Â Â Â Â  (2) In conjunction with establishing permanent depots under subsection (1) of this section, the metropolitan service district also shall develop and implement a promotion program to encourage citizens to use the depots for household hazardous waste disposal. [1989 c.833 Â§74; 1993 c.560 Â§51]

Â Â Â Â Â  459.415 Department approval for collection activity required; written proposal. (1) Before any local government operates a permanent collection depot or periodic collection events for household hazardous waste or hazardous waste generated by conditionally exempt small quantity generators, the local government shall receive written approval from the Department of Environmental Quality.

Â Â Â Â Â  (2) In requesting written approval from the department, a local government unit proposing to operate a permanent collection depot or periodic collection events shall submit a detailed proposal. The proposal shall include at least the following information:

Â Â Â Â Â  (a) Measures to be taken to insure safety of the public and employees or volunteers working at the collection site;

Â Â Â Â Â  (b) Measures to be taken to prevent spills or releases of hazardous waste and a plan to respond to a spill or release if one occurs;

Â Â Â Â Â  (c) A copy of the request for proposals for a contractor to properly manage and recycle or dispose of the waste collected in a manner consistent with the rules of the Environmental Quality Commission for hazardous waste collection, storage, transportation and disposal; and

Â Â Â Â Â  (d) Measures to be implemented to insure no waste is accepted from generators of hazardous waste subject to regulation under ORS 466.005 to 466.385 unless the intent is to specifically collect such waste.

Â Â Â Â Â  (3) The department may request additional information about the proposed program from the local government unit. The department shall not approve a program unless the program provides adequate provisions to protect the public health, safety and the environment. [1989 c.833 Â§75; 1993 c.560 Â§52]

Â Â Â Â Â  459.417 Statewide household hazardous waste public education program. The Department of Environmental Quality shall implement a statewide household hazardous waste public education program. The program shall include but need not be limited to providing information about:

Â Â Â Â Â  (1) Alternatives to disposal of household hazardous waste at solid waste disposal sites;

Â Â Â Â Â  (2) Methods of reusing or recycling household hazardous waste; and

Â Â Â Â Â  (3) Alternatives to the use of products that lead to the generation of household hazardous waste. [1989 c.833 Â§76]

Â Â Â Â Â  459.418 Contract for statewide collection of household hazardous waste. The Department of Environmental Quality may contract with a hazardous waste collection service to provide for the statewide collection of household hazardous waste. As used in this section, Âhazardous waste collection serviceÂ means a service that collects hazardous waste from conditionally exempt small quantity generators and from households. [1991 c.385 Â§51; 1993 c.560 Â§53]

Â Â Â Â Â  459.419 [1991 c.385 Â§38; 1993 c.560 Â§54; renumbered 459A.695 in 1993]

BATTERIES

Â Â Â Â Â  459.420 Permitted lead-acid battery disposal; disposal by retailers. (1) No person may place a used lead-acid battery in mixed municipal solid waste, discard or otherwise dispose of a lead-acid battery in this state except by delivery to a lead-acid battery retailer or wholesaler, to a collection or recycling facility authorized under ORS 459.005 to 459.437 or to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency.

Â Â Â Â Â  (2) No lead-acid battery retailer shall dispose of a used lead-acid battery in this state except by delivery to the agent of a battery wholesaler, to a battery manufacturer for delivery to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency, to a collection or recycling facility authorized under ORS 459.005 to 459.437 or to a secondary lead smelter permitted by a state or the United States Environmental Protection Agency. [1989 c.290 Â§2; 1993 c.560 Â§56]

Â Â Â Â Â  459.422 Acceptance of used batteries by retailers and wholesalers. (1) A person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in the State of
Oregon
shall accept used lead-acid batteries of the same type purchased from a customer at the point of transfer in a quantity at least equal to the number of new batteries purchased, if offered by the customer.

Â Â Â Â Â  (2) Any person selling new lead-acid batteries at wholesale shall accept used lead-acid batteries of the same type from any customer at the point of transfer in a quantity at least equal to the number of new batteries purchased, if offered by a customer.

Â Â Â Â Â  (3) A person accepting batteries in transfer from an automotive battery retailer shall be allowed up to 90 days to remove batteries from the retail point of collection. [1989 c.290 Â§Â§3,4; 2005 c.22 Â§332]

Â Â Â Â Â  459.426 Notice to customers. (1) Any person selling new lead-acid batteries shall post in each area where lead-acid batteries are sold a clearly visible and legible sign stating that:

Â Â Â Â Â  (a) Lead-acid batteries cannot be disposed of in household solid waste or mixed municipal waste, but must be recycled; and

Â Â Â Â Â  (b) The dealer will accept used lead-acid batteries of the same type sold by the dealer.

Â Â Â Â Â  (2) If a person selling new lead-acid batteries requires a customer to pay a fee for a new lead-acid battery if the customer does not provide a used lead-acid battery for trade-in, the dealer shall also include on or near the sign required under subsection (1) of this section a statement advising potential customers that the dealer charges a fee if the customer does not provide a used lead-acid battery for trade-in. [1989 c.290 Â§5]

Â Â Â Â Â  459.430 [1971 c.699 Â§3; 1973 c.778 Â§2; 1973 c.835 Â§147; 1977 c.867 Â§2; 1979 c.132 Â§2; 1981 c.709 Â§5; renumbered 466.015]

Â Â Â Â Â  459.431 Definitions for ORS 459.431 to 459.437. As used in ORS 459.431 to 459.437:

Â Â Â Â Â  (1) ÂAlkaline manganese batteryÂ means a battery consisting of manganese dioxide positive electrode material, zinc negative electrode material, and an alkaline electrolyte.

Â Â Â Â Â  (2) Â
Battery
Â means one or more cells, each consisting of a positive electrode, a negative electrode, and an electrolyte.

Â Â Â Â Â  (3) Â
Battery
packÂ means one or more batteries enclosed in a housing.

Â Â Â Â Â  (4) ÂConsumer productÂ means any product sold primarily for family or household use, and which is normally sold through consumer retail distribution.

Â Â Â Â Â  (5) ÂDistributorÂ means a seller of batteries.

Â Â Â Â Â  (6) ÂEasily removedÂ means a battery or battery pack that is either detachable or readily removable from a consumer product by the consumer with the use of common household tools and that can be removed by the consumer without cutting or desoldering any wires.

Â Â Â Â Â  (7) ÂNickel cadmium batteryÂ means a battery consisting of nickel positive electrode material and cadmium negative electrode material.

Â Â Â Â Â  (8) ÂSmall lead batteryÂ means a battery consisting of positive and negative electrode materials which are lead or compounds thereof, used in nonvehicular applications, and weighing less than 25 pounds. [1991 c.653 Â§2; 1993 c.560 Â§57]

Â Â Â Â Â  459.432 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Batteries have come to play an important role in the advancement of social, medical and economic concerns.

Â Â Â Â Â  (b) It is important to advance environmental interests without unnecessary interference with, or complications of, local, interstate and international commerce to the detriment of our stateÂs economy.

Â Â Â Â Â  (c) It is important to provide clear, safe and practical guidelines to our stateÂs citizens, businesses and governmental bodies.

Â Â Â Â Â  (d) There are inherent differences in batteries and products using batteries with respect to their composition, distribution and application.

Â Â Â Â Â  (2) In the interest of the public health, safety and welfare and in order to conserve energy and natural resources, it is the policy of the State of
Oregon
to:

Â Â Â Â Â  (a) Require that the mercury content in alkaline manganese batteries be reduced to a level that minimizes risk to public health and environment, and prohibit the sale in
Oregon
of batteries having a mercury content above that level.

Â Â Â Â Â  (b) Maximize consumer acceptance and convenience in accomplishing important objectives of environmental protection.

Â Â Â Â Â  (c) Minimize unnecessary administrative expense to the state and avoid undue burdens on the stateÂs consumers, retailers, manufacturers and suppliers. [1991 c.653 Â§1]

Â Â Â Â Â  459.433 Limitation on sale or promotion of alkaline manganese or zinc carbon batteries. (1) Except as otherwise provided in subsections (2) and (3) of this section, no person shall sell, offer for sale or offer for promotional purposes:

Â Â Â Â Â  (a) Any alkaline manganese battery manufactured on or after January 1, 1996, containing intentionally introduced mercury.

Â Â Â Â Â  (b) Any zinc carbon battery manufactured on or after January 1, 1996, containing intentionally introduced mercury.

Â Â Â Â Â  (2) On and after January 1, 1996, a person may sell, offer for sale or offer for promotional purposes a button cell alkaline manganese battery with a mercury content of 25 milligrams or less.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to mercury that is incidentally present in a battery. [1995 c.597 Â§2]

Â Â Â Â Â  459.434 [1991 c.653 Â§3; repealed by 1995 c.597 Â§6]

Â Â Â Â Â  459.435 Prohibition on sale or promotion of button cell mercuric oxide batteries. A person may not sell, offer for sale or offer for promotional purposes any button cell mercuric oxide battery for use in
Oregon
. [1995 c.597 Â§3; 2005 c.22 Â§333]

Â Â Â Â Â  459.436 [1991 c.653 Â§4; 1995 c.597 Â§5; repealed by 1997 c.552 Â§40]

Â Â Â Â Â  459.437 Requirements for sale or promotion of mercuric oxide batteries. (1) A person may not sell, offer for sale or offer for promotional purposes a mercuric oxide battery for use in
Oregon
unless the battery manufacturer:

Â Â Â Â Â  (a) Identifies a collection site that has all required governmental approvals, to which persons may send used mercuric oxide batteries for recycling or proper disposal;

Â Â Â Â Â  (b) Informs each person who purchases the manufacturerÂs mercuric oxide batteries of the collection site identified under paragraph (a) of this subsection; and

Â Â Â Â Â  (c) Informs each person who purchases the manufacturerÂs mercuric oxide batteries of a telephone number the person may call to obtain information about sending mercuric oxide batteries for recycling or proper disposal.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to mercuric oxide button cell batteries. [1995 c.597 Â§4; 2005 c.22 Â§334]

Â Â Â Â Â  459.438 [1991 c.653 Â§5; repealed by 1995 c.597 Â§6]

Â Â Â Â Â  459.439 [1991 c.653 Â§6; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459.440 [1971 c.699 Â§3a; 1973 c.835 Â§148; 1977 c.867 Â§3; 1981 c.709 Â§5a; renumbered 466.020]

Â Â Â Â Â  459.442 [1981 c.709 Â§20; renumbered 466.070]

Â Â Â Â Â  459.445 [1977 c.867 Â§6; 1981 c.709 Â§6; 1983 c.703 Â§10; 1985 c.565 Â§75; 1985 c.670 Â§37; renumbered 466.075]

Â Â Â Â Â  459.450 [1971 c.699 Â§16a; 1973 c.835 Â§150; 1977 c.867 Â§4; renumbered 466.080]

Â Â Â Â Â  459.455 [1983 c.703 Â§2; 1985 c.735 Â§2; renumbered 466.085]

Â Â Â Â Â  459.460 [1971 c.699 Â§21; 1973 c.835 Â§149; 1981 c.709 Â§7; renumbered 466.090]

Â Â Â Â Â  459.504 [1987 c.706 Â§20; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.505 [1977 c.867 Â§12; 1979 c.132 Â§10; 1981 c.709 Â§8; 1985 c.670 Â§38; renumbered 466.095]

Â Â Â Â Â  459.509 [1987 c.706 Â§21; 1991 c.882 Â§5; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.510 [1971 c.699 Â§2; 1973 c.778 Â§3; 1973 c.835 Â§151; 1977 c.867 Â§7; 1981 c.709 Â§9; renumbered 466.100]

Â Â Â Â Â  459.514 [1987 c.706 Â§22; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.517 [1977 c.867 Â§13; 1979 c.132 Â§11; 1981 c.709 Â§10; 1983 c.703 Â§11; renumbered 466.105]

Â Â Â Â Â  459.519 [1987 c.706 Â§23; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.520 [1971 c.699 Â§2a; 1973 c.835 Â§152; repealed by 1977 c.867 Â§8]

Â Â Â Â Â  459.524 [1987 c.706 Â§24; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.529 [1987 c.706 Â§25; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.530 [1971 c.699 Â§4; 1977 c.867 Â§9; repealed by 1985 c.670 Â§49]

Â Â Â Â Â  459.534 [1987 c.706 Â§26; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.535 [1977 c.867 Â§14; 1979 c.132 Â§12; renumbered 466.110]

Â Â Â Â Â  459.539 [1987 c.706 Â§27; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.540 [1971 c.699 Â§5; 1979 c.132 Â§3; renumbered 466.115]

Â Â Â Â Â  459.544 [1987 c.706 Â§28; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.545 [1977 c.867 Â§15; 1979 c.132 Â§13; renumbered 466.120]

Â Â Â Â Â  459.549 [1987 c.706 Â§29; 1993 c.560 Â§58; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.550 [1971 c.699 Â§6; 1979 c.132 Â§4; renumbered 466.125]

Â Â Â Â Â  459.554 [1987 c.706 Â§30; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.559 [1987 c.706 Â§31; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.560 [1971 c.699 Â§7; 1979 c.132 Â§5; renumbered 466.130]

Â Â Â Â Â  459.564 [1987 c.706 Â§32; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.569 [1987 c.706 Â§33; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.570 [1971 c.699 Â§8; 1973 c.835 Â§152a; 1979 c.132 Â§6; renumbered 466.135]

Â Â Â Â Â  459.574 [1987 c.706 Â§34; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.579 [1987 c.706 Â§35; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.580 [1971 c.699 Â§9; 1979 c.132 Â§7; renumbered 466.140]

Â Â Â Â Â  459.584 [1987 c.706 Â§36; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.585 [1979 c.132 Â§15; renumbered 466.145]

Â Â Â Â Â  459.589 [1987 c.706 Â§37; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.590 [1971 c.699 Â§10; 1973 c.778 Â§4; 1973 c.835 Â§153; 1977 c.867 Â§10; 1979 c.132 Â§8; 1981 c.709 Â§11; 1983 c.703 Â§12; 1985 c.670 Â§39; renumbered 466.150]

Â Â Â Â Â  459.594 [1987 c.706 Â§38; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.595 [1973 c.778 Â§7; 1977 c.867 Â§11; renumbered 466.155]

Â Â Â Â Â  459.599 [1987 c.706 Â§39; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.600 [1971 c.699 Â§11; 1979 c.132 Â§9; 1981 c.709 Â§12; renumbered 466.160]

Â Â Â Â Â  459.604 [1987 c.706 Â§40; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.609 [1987 c.706 Â§41; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.610 [1971 c.699 Â§12; 1973 c.835 Â§154; 1981 c.709 Â§13; 1983 c.90 Â§1; renumbered 466.165]

Â Â Â Â Â  459.614 [1987 c.706 Â§42; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.619 [1987 c.706 Â§43; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.620 [1971 c.699 Â§16; 1973 c.835 Â§155; renumbered 466.170]

Â Â Â Â Â  459.625 [1975 c.483 Â§3; 1977 c.796 Â§3; renumbered 469.375]

Â Â Â Â Â  459.630 [1975 c.483 Â§2; 1977 c.796 Â§4; renumbered 469.525]

Â Â Â Â Â  459.635 [1975 c.483 Â§4; 1985 c.670 Â§40; renumbered 466.175]

Â Â Â Â Â  459.640 [1981 c.709 Â§22; 1985 c.670 Â§41; renumbered 466.180]

Â Â Â Â Â  459.650 [1971 c.699 Â§13a; 1977 c.867 Â§16; 1979 c.132 Â§16; 1981 c.709 Â§14; 1983 c.703 Â§13; renumbered 466.185]

Â Â Â Â Â  459.660 [1971 c.699 Â§14; 1973 c.835 Â§156; 1977 c.867 Â§17; 1979 c.132 Â§17; 1981 c.709 Â§15; 1983 c.703 Â§14; renumbered 466.190]

Â Â Â Â Â  459.670 [1971 c.699 Â§13; 1977 c.867 Â§18; 1979 c.132 Â§18; 1981 c.709 Â§16; 1983 c.90 Â§2; renumbered 466.195]

Â Â Â Â Â  459.680 [1971 c.699 Â§15a; 1977 c.867 Â§19; 1979 c.132 Â§19; 1981 c.709 Â§16a; 1983 c.703 Â§15; renumbered 466.200]

Â Â Â Â Â  459.685 [1973 c.778 Â§Â§8,9,10,11,12,13; 1977 c.867 Â§20; 1985 c.685 Â§3; renumbered 466.205]

Â Â Â Â Â  459.690 [1971 c.699 Â§15; 1973 c.835 Â§157; 1979 c.284 Â§150; renumbered 466.210]

Â Â Â Â Â  459.695 [1983 c.703 Â§3; renumbered 466.215]

WASTE TIRE DISPOSAL

Â Â Â Â Â  459.705 Definitions for ORS 459.705 to 459.790. As used in ORS 459.705 to 459.790:

Â Â Â Â Â  (1) ÂDangerÂ or ÂnuisanceÂ includes but is not limited to the unpermitted storage of waste tires or the storage of waste tires in a manner that does not comply with a condition of a permitteeÂs waste tire storage permit.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDisposeÂ means to deposit, dump, spill or place any waste tire on any land or into any waters of the state as defined by ORS 468B.005.

Â Â Â Â Â  (4) ÂPrivate carrierÂ means a person who receives or generates waste tires and who operates a motor vehicle over the public highways of this state for the purpose of transporting persons or property when the transportation is incidental to a primary business enterprise, other than transportation, in which the person is engaged. ÂPrivate carrierÂ does not include a person whose primary tire business is collecting, sorting or transporting used or waste tires.

Â Â Â Â Â  (5) ÂRetreadable casingÂ means a waste tire suitable for retreading.

Â Â Â Â Â  (6) ÂStoreÂ or ÂstorageÂ means to accumulate waste tires above ground, or to own or control property on which there are waste tires above ground. ÂStorageÂ includes the beneficial use of waste tires as fences and other uses with similar potential for causing environmental risks. ÂStorageÂ does not include the use of waste tires as a ballast to maintain covers on agricultural materials or at a construction site or a beneficial use such as a planter except when the department determines the use creates an environmental risk.

Â Â Â Â Â  (7) ÂTireÂ means a continuous solid or pneumatic rubber covering encircling the wheel of a vehicle in which a person or property is or may be transported in or drawn by upon a highway.

Â Â Â Â Â  (8) ÂTire carrierÂ means any person engaged in picking up or transporting waste tires for the purpose of storage, removal to a processor or disposal. ÂTire carrierÂ does not include a solid waste collector operating under a license or franchise from any local government unit, a private individual or private carrier who transports the personÂs own waste tires to a processor or for proper disposal, a person who transports fewer than five tires for disposal, or the United States, the State of Oregon, any county, city, town or municipality in this state, or any agency of the United States, the State of Oregon or a county, city, town or municipality of this state.

Â Â Â Â Â  (9) ÂTire retailerÂ means any person actively engaged in the business of selling new replacement tires.

Â Â Â Â Â  (10) ÂTire retreaderÂ means any person actively engaged in the business of retreading waste tires by scarifying the surface to remove the old surface tread and attaching a new tread to make a usable tire.

Â Â Â Â Â  (11) ÂWaste tireÂ means a tire that is no longer suitable for its original intended purpose because of wear, damage or defect. [1987 c.706 Â§1; 1991 c.882 Â§6; 1993 c.560 Â§59; 2005 c.654 Â§25]

Â Â Â Â Â  459.708 Waste tire generator; requirements. (1) Any person who generates waste tires shall either:

Â Â Â Â Â  (a) Have the waste tires transported by a waste tire carrier operating under a permit issued by the Department of Environmental Quality under ORS 459.705 to 459.790; or

Â Â Â Â Â  (b) Transport the waste tires generated by the person to a waste tire storage site operating under a permit issued by the department, to a solid waste disposal site permitted by the department to accept waste tires or to another site authorized by the department.

Â Â Â Â Â  (2) Any person who generates waste tires shall maintain a written record of the disposition of the waste tires including:

Â Â Â Â Â  (a) Receipts indicating the disposition of the waste tires;

Â Â Â Â Â  (b) The name and permit number of the waste tire carrier to whom waste tires were given for disposal;

Â Â Â Â Â  (c) The name and location of the disposal site where waste tires were taken, including the date and number of waste tires; and

Â Â Â Â Â  (d) Any other information the department may require.

Â Â Â Â Â  (3) The information maintained under subsection (2) of this section shall be made available to the department upon request of the department. [1991 c.882 Â§3; 1993 c.560 Â§60]

Â Â Â Â Â  Note: 459.708 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.710 Disposal in disposal site prohibited; exceptions; use in construction of reefs prohibited; exception. (1) Except as provided in subsection (2) of this section, no person shall dispose of waste tires in a disposal site, as defined in ORS 459.005.

Â Â Â Â Â  (2) A person may dispose of waste tires in a disposal site permitted by the Department of Environmental Quality if the waste tires are chipped in accordance with standards established by the Environmental Quality Commission.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, no person shall use waste tires as material in the construction of artificial reefs in the ocean waters of the State of
Oregon
.

Â Â Â Â Â  (4) Subsection (3) of this section shall not apply to the use of waste tires in the construction of any artificial reef in any tidal or nontidal bay or estuary of this state. As used in this subsection, ÂestuaryÂ has the meaning given that term in ORS 196.800. [1987 c.706 Â§2; 1989 c.203 Â§1; 1993 c.560 Â§61]

Â Â Â Â Â  459.712 Transport without carrier permit prohibited; exceptions. (1) No person shall collect or transport waste tires for the purpose of storage, processing or disposal or purport to be in the business of collecting or transporting waste tires unless the person has a waste tire carrier permit issued by the Department of Environmental Quality under ORS 459.705 to 459.790.

Â Â Â Â Â  (2) As a condition to holding a permit issued under subsection (1) of this section, each waste tire carrier shall:

Â Â Â Â Â  (a) Comply with the provisions of ORS 459.705 to 459.790.

Â Â Â Â Â  (b) Report periodically to the department on numbers of waste tires transported and the manner of disposition.

Â Â Â Â Â  (c) Maintain financial assurance in the amount of $5,000 in the name of the State of
Oregon
.

Â Â Â Â Â  (d) Maintain other plans and exhibits pertaining to the tire carrier operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) A solid waste collector operating under a license or franchise from a local government unit.

Â Â Â Â Â  (b) A private individual transporting the individualÂs own waste tires to a processor or for proper disposal.

Â Â Â Â Â  (c) A private carrier transporting the carrierÂs own waste tires to a processor or for proper disposal.

Â Â Â Â Â  (d) The United States, the State of Oregon, any county, city, town or municipality in this state or any agency of the United States, the State of Oregon or a county, city, town or municipality of this state. [1991 c.882 Â§2]

Â Â Â Â Â  Note: 459.712 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.715 Storage prohibited; exceptions. (1) No person shall store more than 100 waste tires anywhere in this state except at a waste tire storage site operated under a permit issued under ORS 459.745.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to:

Â Â Â Â Â  (a) A solid waste disposal site permitted by the Department of Environmental Quality if the permit has been modified by the department to authorize the storage of tires;

Â Â Â Â Â  (b) A tire retailer with not more than 1,500 waste tires in storage;

Â Â Â Â Â  (c) A tire retreader with not more than 3,000 waste tires in storage so long as the waste tires are of the type the retreader is actively retreading; or

Â Â Â Â Â  (d) A motor vehicle dismantling business issued a certificate under ORS 822.110 with not more than 1,500 waste tires in storage. [1987 c.706 Â§3; 1991 c.882 Â§7; 1993 c.560 Â§62; 2005 c.654 Â§26]

Â Â Â Â Â  459.720 Conditions for storage site permit. (1) Each waste tire storage site permittee shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (a) Report periodically to the Department of Environmental Quality on numbers of waste tires received and the manner of disposition.

Â Â Â Â Â  (b) Maintain current contingency plans to minimize damage from fire or other accidental or intentional event.

Â Â Â Â Â  (c) Maintain financial assurance acceptable to the department and in such amounts as determined by the department to be reasonably necessary for waste tire removal processing, fire suppression or other measures to protect the environment and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (d) Maintain other plans and exhibits pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (2) The department may waive any of the requirements of subsection (1) of this section for a waste tire storage site in existence on or before January 1, 1988. [1987 c.706 Â§4]

Â Â Â Â Â  459.725 Application for storage site operator or carrier. (1) The Department of Environmental Quality shall furnish an application form to anyone who wishes to operate a waste tire storage site or to be a waste tire carrier.

Â Â Â Â Â  (2) In addition to information requested on the application form, the department also shall require the submission of such information relating to the construction, development or establishment of a proposed waste tire storage site and facilities to be operated in conjunction therewith and such additional information, data and reports as it considers necessary to make a decision granting or denying a permit. [1987 c.706 Â§5]

Â Â Â Â Â  459.730 Information in application for storage site permit; carrier permit; fees; bond. (1) Permit applications submitted to the Department of Environmental Quality for operating a waste tire storage site shall contain the following:

Â Â Â Â Â  (a) The management program for the operation of the site, including the person to be responsible for the operation of the site, the proposed method of disposal and the proposed emergency measures to be provided at the site.

Â Â Â Â Â  (b) A description of the size and type of facilities to be constructed upon the site, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used.

Â Â Â Â Â  (c) The exact location and place where the applicant proposes to operate and maintain the site, including the legal description of the lands included within the site.

Â Â Â Â Â  (d) An application fee, as determined by the Environmental Quality Commission to be adequate to pay for the departmentÂs costs in investigating and processing the application.

Â Â Â Â Â  (e) Any additional information requested by the department.

Â Â Â Â Â  (2) A permit application submitted to the department for operating as a waste tire carrier shall include the following:

Â Â Â Â Â  (a) The name and place of business of the applicant.

Â Â Â Â Â  (b) A description and license number of each truck used for transporting waste tires.

Â Â Â Â Â  (c) The locations of the sites at which waste tires will be stored or disposed.

Â Â Â Â Â  (d) A bond in the sum of $5,000 in favor of the State of
Oregon
. In lieu of the bond, the applicant may submit financial assurance acceptable to the department.

Â Â Â Â Â  (e) An application fee, as determined by the commission to be adequate to pay for the departmentÂs costs in investigating and processing the application.

Â Â Â Â Â  (f) Any additional information requested by the department.

Â Â Â Â Â  (3) The bond required under subsection (2) of this section shall be executed by the applicant as principal and by a surety company authorized to transact a surety business within the State of
Oregon
. The bond shall be filed with the department and shall provide that:

Â Â Â Â Â  (a) In performing services as a waste tire carrier, the applicant shall comply with the provisions of ORS 459.705 to 459.790 and rules adopted by the commission regarding tire carriers; and

Â Â Â Â Â  (b) Any person injured by the failure of the applicant to comply with the provisions of ORS 459.705 to 459.790 or the rules adopted by the commission regarding waste tire carriers shall have a right of action on the bond in the name of the person, provided that written claim of such right of action shall be made to the principal or the surety company within two years after the injury. [1987 c.706 Â§6]

Â Â Â Â Â  459.735 Notification of permit application in county of proposed disposal site. (1) Following the submittal of a waste tire storage site permit application, the Director of the Department of Environmental Quality shall cause notice to be given in the county where the proposed site is located in a manner reasonably calculated to notify interested persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the location of the site and the type and amount of waste tires intended for storage at the site, and may fix a time and place for a public hearing. In addition, the notice shall give any person substantially affected by the proposed site an opportunity to comment on the permit application. [1987 c.706 Â§7; 1993 c.560 Â§63]

Â Â Â Â Â  459.740 Hearing on site permit application. The Department of Environmental Quality may conduct a public hearing in the county where a proposed waste tire storage site is located and may conduct hearings at other places as the department considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [1987 c.706 Â§8]

Â Â Â Â Â  459.745 Department action on application; appeal. Based upon the review by the Department of Environmental Quality of the waste tire storage site or waste tire carrier permit application, and any public comments received by the department, the Director of the Department of Environmental Quality shall issue or deny the permit. The directorÂs decision shall be subject to appeal to the Environmental Quality Commission and judicial review under ORS chapter 183. [1987 c.706 Â§9]

Â Â Â Â Â  459.750 Storage site and carrier permit fees. A fee may be required from every person for whom a permit is issued under ORS 459.745. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate, less any federal funds budgeted therefor by legislative action, to carry on the monitoring, inspection and surveillance program established under ORS 459.760 and to cover related administrative costs. [1987 c.706 Â§10; 1993 c.560 Â§64]

Â Â Â Â Â  459.755 Revocation of storage site or carrier permit. The Director of the Department of Environmental Quality may revoke any permit issued under ORS 459.745 upon a finding that the permittee has violated any provision of ORS 459.705 to 459.790 or rules adopted pursuant thereto or any material condition of the permit, subject to appeal to the Environmental Quality Commission and judicial review under ORS chapter 183. [1987 c.706 Â§11; 1993 c.560 Â§65]

Â Â Â Â Â  459.760 Monitoring and inspection of waste tire carriers and storage site; access to site and records. The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all waste tire storage sites and all waste tire carriers or may contract with any qualified public or private agency to do so. After reasonable notice, waste tire carriers and owners and operators of storage sites must allow the department necessary access to the site of waste tire storage and to its records, including those required by other public agencies, for the monitoring, inspection and surveillance program to operate. [1987 c.706 Â§12; 1993 c.560 Â§66]

Â Â Â Â Â  459.765 Department use of fees. Fees received by the Department of Environmental Quality pursuant to ORS 459.730 and 459.750 shall be deposited in the State Treasury and credited to the department and are continuously appropriated to carry out the permitting program under ORS 459.705 to 459.790. [1987 c.706 Â§12a; 1993 c.560 Â§67]

Â Â Â Â Â  459.770 [1987 c.706 Â§13; 1989 c.203 Â§2; 1991 c.882 Â§8; repealed by 1991 c.882 Â§17]

Â Â Â Â Â  459.772 Use of processed, source-separated waste tires for energy recovery. Notwithstanding any other provision of ORS 459.015, for purposes of encouraging the use of waste tires under ORS 459.705 to 459.790, the use of processed, source-separated waste tires having a positive market value as a new product to recover energy shall be considered recycling under ORS 459.015 (2)(a)(C). [1991 c.882 Â§4]

Â Â Â Â Â  Note: 459.772 was added to and made a part of 459.705 to 459.790 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459.775 Waste Tire Recycling Account; uses. (1) The Waste Tire Recycling Account is established in the State Treasury, separate and distinct from the General Fund. All moneys received by the Department of Revenue under ORS 459.504 to 459.619 (1989 Edition) shall be deposited to the credit of the account.

Â Â Â Â Â  (2) Any moneys remaining in the Waste Tire Recycling Account on July 1, 1992, and any interest earned on such moneys are appropriated continuously to the Department of Environmental Quality and shall be used:

Â Â Â Â Â  (a) To reimburse users for the costs of using waste tires or chips or similar material for requests made for the calendar quarter immediately preceding July 1, 1992; and

Â Â Â Â Â  (b) By the Department of Environmental Quality for other programs and activities related to waste tire storage, removal or disposal. [1987 c.706 Â§14; 1991 c.882 Â§9; 1993 c.560 Â§68; 1997 c.552 Â§5]

Â Â Â Â Â  459.780 Tire removal or processing plan; financial assistance; department abatement. (1) The Department of Environmental Quality, as a condition of a waste tire storage site permit issued under ORS 459.745, may require the permittee to remove or process the waste tires according to a plan approved by the department.

Â Â Â Â Â  (2) The department may use moneys from the Waste Tire Recycling Account to assist a permittee in removing or processing the waste tires. Such assistance may include the payment by the department of the total costs of removal or processing the waste tires and the entering into an agreement between the department and the permittee that requires the permittee to pay to the department a portion of the costs of removal or processing calculated according to rules adopted by the Environmental Quality Commission. Moneys may be used only after the commission finds that:

Â Â Â Â Â  (a) Special circumstances make such assistance appropriate; or

Â Â Â Â Â  (b) Strict compliance with the provisions of ORS 459.705 to 459.790 would result in substantial curtailment or closing of the permitteeÂs business or operation or the bankruptcy of the permittee.

Â Â Â Â Â  (3) The department may proceed under subsections (4) to (8) of this section if:

Â Â Â Â Â  (a) A person fails to apply for or obtain a waste tire storage site permit under ORS 459.715 to 459.760;

Â Â Â Â Â  (b) A permittee fails to meet the conditions of such permit; or

Â Â Â Â Â  (c) An owner of real property fails to remove waste tires as required by the department.

Â Â Â Â Â  (4) The department may abate any danger or nuisance created by waste tires or other waste tire materials by removing or processing the tires or other waste tire materials. Before taking any action to abate the danger or nuisance, the department shall give any persons having the care, custody or control of the waste tires or materials, or owning the property upon which the tires or materials are located, notice of the departmentÂs intentions and order the person to abate the danger or nuisance in a manner approved by the department. After the abatement, the department, upon request, may conduct a hearing according to the provisions of ORS chapter 183 applicable to contested case hearings to determine the financial responsibility of any party involved. If a hearing is not requested, the department may proceed to recover the costs incurred in abating the waste tires or other waste tire materials.

Â Â Â Â Â  (5) If a person fails to take action as required under subsection (4) of this section within the time specified the Director of the Department of Environmental Quality may abate the danger or nuisance. The order issued under subsection (4) of this section may include entering the property where the danger or nuisance is located, taking the tires or other waste tire materials into public custody and providing for their processing or removal.

Â Â Â Â Â  (6) The department may bring an action or proceeding against the property owner or the person having possession, care, custody or control of the waste tires or other waste tire materials to enforce the abatement order issued under subsection (4) of this section and recover any reasonable and necessary expenses incurred by the department for abatement costs, including administrative and legal expenses. The departmentÂs certification of expenses shall be prima facie evidence that the expenses are reasonable and necessary.

Â Â Â Â Â  (7) In lieu of entering an order and conducting a contested case hearing, the department may enter into a stipulation, agreed settlement or consent order with any or all of the applicable parties, allowing the department to enter and remove the waste tires on the property. The stipulation, agreed settlement or consent order also may provide that the parties shall pay to the department either a specified sum of money representing the departmentÂs costs in removing the waste tires from the property, or if the exact amount of the costs are unknown at the time of the agreement, the parties may agree to pay to the department a percentage of the departmentÂs final costs incurred in removing the waste tires from the property. Upon completion of the waste tire removal, the department shall send to the applicable parties a certified statement indicating the total cost of removal and the percentage of the total costs the parties are required to pay to the department. The costs or percentage of costs to be paid by the parties shall be computed according to rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (8) Nothing in ORS 459.705 to 459.790 shall affect the right of any person or local government unit to abate a danger or nuisance or to recover for damages to real property or personal injury related to the transportation, storage or disposal of waste tires. The department may reimburse a person or local government unit for the cost of abatement.

Â Â Â Â Â  (9) No state or local government shall be liable for costs or damages as a result of actions taken under the provisions of ORS 459.705 to 459.790. This subsection shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For purposes of this subsection, reckless, willful or wanton misconduct shall constitute gross negligence. [1987 c.706 Â§15; 1991 c.882 Â§10; 1993 c.560 Â§70]

Â Â Â Â Â  459.785 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt rules necessary to carry out the provisions of ORS 459.705 to 459.790.

Â Â Â Â Â  (2) The commission may adopt rules that limit, restrict or prohibit the storage of waste tire chips not chipped and disposed of in accordance with standards adopted by the commission under ORS 459.710. The rules also may include requirements for obtaining a permit from the Department of Environmental Quality for the storage of tire chips. [1987 c.706 Â§16; 1991 c.882 Â§11; 1993 c.560 Â§71]

Â Â Â Â Â  459.790 Exceptions to ORS 459.705 to 459.785. Except for the purposes of waste tire removal under ORS 459.780 (2) and (4) to (8), the provisions of ORS 459.705 to 459.785 do not apply to:

Â Â Â Â Â  (1) Tires from:

Â Â Â Â Â  (a) Any device moved exclusively by human power.

Â Â Â Â Â  (b) Any device used exclusively upon stationary rails or tracks.

Â Â Â Â Â  (c) A motorcycle.

Â Â Â Â Â  (d) An all-terrain vehicle.

Â Â Â Â Â  (e) Any device used exclusively for farming purposes, except a farm truck.

Â Â Â Â Â  (2) A retreadable casing while under the control of a tire retreader or while being delivered to a retreader. [1987 c.706 Â§18; 1991 c.882 Â§12]

Â Â Â Â Â  459.810 [1971 c.745 Â§1; renumbered 459A.700 in 1991]

Â Â Â Â Â  459.820 [1971 c.745 Â§2; renumbered 459A.705 in 1991]

Â Â Â Â Â  459.830 [1971 c.745 Â§3; 1973 c.758 Â§1; renumbered 459A.710 in 1991]

Â Â Â Â Â  459.840 [1971 c.745 Â§4; 1973 c.758 Â§2; 1981 c.513 Â§1; renumbered 459A.715 in 1991]

Â Â Â Â Â  459.850 [1971 c.745 Â§5; 1977 c.151 Â§1; 1977 c.157 Â§1; 1979 c.188 Â§1; renumbered 459A.720 in 1991]

Â Â Â Â Â  459.860 [1971 c.745 Â§6; 1973 c.693 Â§1; renumbered 459A.725 in 1991]

Â Â Â Â Â  459.870 [1971 c.745 Â§7; renumbered 459A.730 in 1991]

Â Â Â Â Â  459.880 [1971 c.745 Â§8; 1973 c.758 Â§3; renumbered 459A.735 in 1991]

Â Â Â Â Â  459.890 [1971 c.745 Â§9; renumbered 459A.740 in 1991]

MISCELLANEOUS

Â Â Â Â Â  459.900 Thermostats and motor vehicle switches containing mercury; disposal; findings. (1) The Legislative Assembly finds that mercury is a potent neurotoxin that can cause long-lasting health problems. In order to reduce the amount of mercury entering the environment from the solid waste stream:

Â Â Â Â Â  (a) A manufacturer of thermostats that contain mercury:

Â Â Â Â Â  (A) Shall make available a program for the collection of such thermostats to be managed as a universal waste.

Â Â Â Â Â  (B) Shall provide incentives for and sufficient information to purchasers of thermostats to ensure that the mercury contained in the thermostats does not become part of the solid waste stream.

Â Â Â Â Â  (C) Is not liable for improper disposal of thermostats containing mercury by consumers if the manufacturer complies with this paragraph.

Â Â Â Â Â  (b) A person may not crush a motor vehicle without first attempting to remove mercury light switches that are mounted on the hood or trunk of the vehicle. The mercury light switches removed from motor vehicles under this paragraph are subject to the universal waste management standards adopted by the Environmental Quality Commission.

Â Â Â Â Â  (2) For purposes of this section, ÂthermostatÂ means a device commonly used to sense and, through electrical communication with heating, cooling or ventilation equipment, control room temperature. [2001 c.924 Â§1]

Â Â Â Â Â  Note: 459.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  459.990 [1967 c.428 Â§16; 1969 c.593 Â§48; subsection (2) enacted as 1969 c.509 Â§6; repealed by 1971 c.648 Â§33]

Â Â Â Â Â  459.992 Criminal penalties; license suspension and revocation. (1) The following are Class A misdemeanors:

Â Â Â Â Â  (a) Violation of rules or ordinances adopted under ORS 459.005 to 459.105 and 459.205 to 459.385.

Â Â Â Â Â  (b) Violation of ORS 459.205.

Â Â Â Â Â  (c) Violation of ORS 459.270.

Â Â Â Â Â  (d) Violation of ORS 459A.080.

Â Â Â Â Â  (e) Violation of ORS 459.272.

Â Â Â Â Â  (2) Each day a violation referred to by subsection (1) of this section continues constitutes a separate offense. Such separate offenses may be joined in one indictment or complaint or information in several counts.

Â Â Â Â Â  (3) Violation of ORS 459A.705, 459A.710 or 459A.720 is a Class A misdemeanor.

Â Â Â Â Â  (4) In addition to the penalty prescribed by subsection (3) of this section, the Oregon Liquor Control Commission or the State Department of Agriculture may revoke or suspend the license of any person who willfully violates ORS 459A.705, 459A.710 or 459A.720, who is required by ORS chapter 471 or 635, respectively, to have a license. [Subsections (1), (2) and (3) enacted as 1971 c.648 Â§20; subsection (4) enacted as 1971 c.699 Â§20; subsections (5) and (6) enacted as 1971 c.745 Â§10; 1973 c.835 Â§158; 1977 c.867 Â§22; 1981 c.81 Â§2; 1981 c.709 Â§17; 1983 c.729 Â§17; 1983 c.766 Â§8; subsections (3) and (4) renumbered 466.995; 1993 c.526 Â§10; 1995 c.301 Â§37]

Â Â Â Â Â  459.995 Civil penalties. (1) Except as provided in subsection (2) of this section, in addition to any other penalty provided by law:

Â Â Â Â Â  (a) Any person who violates ORS 459.205, 459.270, 459.272, 459.386 to 459.405, 459.705 to 459.790, 459A.005 to 459A.620, 459A.310 to 459A.335, 459A.675 to 459A.685 or 646A.080, or any rule or order of the Environmental Quality Commission pertaining to the disposal, collection, storage or reuse or recycling of solid wastes, as defined by ORS 459.005, or any rule or order pertaining to the disposal, storage or transportation of waste tires, as defined by ORS 459.705, or any rule or order pertaining to the sale of novelty items that contain encapsulated liquid mercury, shall incur a civil penalty not to exceed $10,000 a day for each day of the violation.

Â Â Â Â Â  (b) Any person who violates the provisions of ORS 459.420 to 459.426 shall incur a civil penalty not to exceed $500 for each violation. Each battery that is disposed of improperly shall be a separate violation. Each day an establishment fails to post the notice required under ORS 459.426 shall be a separate violation.

Â Â Â Â Â  (c) For each day a city, county or metropolitan service district fails to provide the opportunity to recycle as required under ORS 459A.005, the city, county or metropolitan service district shall incur a civil penalty not to exceed $500 for each violation.

Â Â Â Â Â  (2) Any product manufacturer or package manufacturer who violates ORS 459A.650 to 459A.665 or any rule adopted under ORS 459A.650 to 459A.665 shall incur a civil penalty not to exceed $1,000 per day for each day of the violation. A violation of ORS 459A.650 to 459A.665 shall not be subject to additional penalties under subsection (1) of this section.

Â Â Â Â Â  (3) Any civil penalty authorized by subsection (1) or (2) of this section shall be imposed in the manner provided by ORS 468.135. [1973 c.835 Â§130; 1977 c.317 Â§1; 1981 c.709 Â§18; 1983 c.703 Â§16; 1983 c.729 Â§18; 1983 c.766 Â§9; subsections (2) and (3) renumbered 466.880; 1987 c.706 Â§19; 1989 c.290 Â§7; 1989 c.763 Â§14; 1991 c.385 Â§Â§14,90; 1991 c.650 Â§3; 1991 c.653 Â§8; 1991 c.734 Â§32; 1991 c.882 Â§13; 1993 c.18 Â§115; 1993 c.526 Â§11; 1993 c.560 Â§73; 1995 c.584 Â§5; 2001 c.924 Â§8; 2007 c.302 Â§16]

Â Â Â Â Â  Note: Section 19 (2), chapter 302, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 19. (2) The amendments to ORS 459.995 by section 16 of this 2007 Act apply to violations of section 9 (1) of this 2007 Act [459A.335 (1)] occurring on or after January 1, 2009. [2007 c.302 Â§19(2)]

Â Â Â Â Â  Note: The amendments to 459.995 by section 17, chapter 302, Oregon Laws 2007, become operative January 1, 2010. See section 19, chapter 302, Oregon Laws 2007. The text that is operative on and after January 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  459.995. (1) Except as provided in subsection (2) of this section, in addition to any other penalty provided by law:

Â Â Â Â Â  (a) Any person who violates ORS 459.205, 459.270, 459.272, 459.386 to 459.405, 459.705 to 459.790, 459A.005 to 459A.620, 459A.310 to 459A.335, 459A.675 to 459A.685 or 646A.080, or any rule or order of the Environmental Quality Commission pertaining to the disposal, collection, storage or reuse or recycling of solid wastes, as defined by ORS 459.005, or any rule or order pertaining to the disposal, storage or transportation of waste tires, as defined by ORS 459.705, or any rule or order pertaining to the sale of novelty items that contain encapsulated liquid mercury, shall incur a civil penalty not to exceed $10,000 a day for each day of the violation.

Â Â Â Â Â  (b) Any person who violates the provisions of ORS 459.420 to 459.426 shall incur a civil penalty not to exceed $500 for each violation. Each battery that is disposed of improperly shall be a separate violation. Each day an establishment fails to post the notice required under ORS 459.426 shall be a separate violation.

Â Â Â Â Â  (c) For each day a city, county or metropolitan service district fails to provide the opportunity to recycle as required under ORS 459A.005, the city, county or metropolitan service district shall incur a civil penalty not to exceed $500 for each violation.

Â Â Â Â Â  (d) Any person who violates the provisions of ORS 459.247 (1)(f) shall incur a civil penalty not to exceed $500 for each violation. Each covered electronic device that is disposed of improperly shall be a separate violation.

Â Â Â Â Â  (2) Any product manufacturer or package manufacturer who violates ORS 459A.650 to 459A.665 or any rule adopted under ORS 459A.650 to 459A.665 shall incur a civil penalty not to exceed $1,000 per day for each day of the violation. A violation of ORS 459A.650 to 459A.665 shall not be subject to additional penalties under subsection (1) of this section.

Â Â Â Â Â  (3) Any civil penalty authorized by subsection (1) or (2) of this section shall be imposed in the manner provided by ORS 468.135.

Â Â Â Â Â  459.997 [1987 c.706 Â§44; repealed by 1991 c.882 Â§17]

_______________



Chapter 459a

Chapter 459A Â Reuse and Recycling

2007 EDITION

REUSE AND RECYCLING

PUBLIC HEALTH AND SAFETY

SOLID WASTE RECOVERY GENERALLY

459A.005Â
Opportunity
to recycle defined

459A.010Â  Statewide goals; opportunity to recycle program elements; recovery rates

459A.015Â  Commission duties

459A.020Â  Statewide integrated solid waste management plan; review; revision

459A.025Â  Commission to adopt rules regarding waste disposal and recycling

459A.027Â  Legislative findings

459A.029Â  Department to provide materials to local governments; commercial government recovery rate goal

459A.030Â  Technical assistance to local governments

459A.035Â  Solid waste composition study

459A.045Â  Request for modification or variance

459A.050Â  Recycling reports

459A.055Â  Variance or request for extension to provide opportunity to recycle

459A.065Â  Mandatory participation in recycling

459A.070Â  Limitation on amount charged person who source separates recyclable material

459A.075Â  Exemptions

459A.080Â  Prohibitions against removing or mixing recyclable material

459A.085Â  City, county authority to issue collection service franchises; opportunity to recycle; rates

459A.100Â  Definitions for ORS 459A.100 to 459A.120

459A.105Â  Policy

459A.110Â  Additional fees for programs for reduction of domestic solid waste and environmental risks; assessment; maximum fee

459A.115Â  Surcharge on fee imposed under ORS 459A.110; use of surcharge

459A.120Â  Use of additional fees

SPECIFIC RECYCLING REQUIREMENTS

(Electronic Devices)

459A.300Â  Legislative findings

459A.305Â  Definitions for ORS 459A.305 to 459A.355

459A.310Â  Applicability to manufacturers; applicability to reused or refurbished covered electronic devices; requirements for sale of covered electronic devices by manufacturers

459A.315Â  Registration by manufacturer; fees

459A.320Â  Manufacturer program plan; state contractor program

459A.325Â  Recycling fee for manufacturer participating in state contractor program

459A.330Â  Prohibition against charging fee for collection, transportation or recycling of covered electronic devices; exception

459A.335Â  Requirements for sale of covered electronic devices by retailers; retailerÂs duty to consumers regarding information about recycling covered electronic devices

459A.340Â  Duties of department

459A.345Â  Rules

459A.350Â  Disposition of fees

459A.355Â  Covered Electronic Devices Account; interest; uses

459A.360Â  Evaluation by department of certain federal laws

459A.365Â  City and county regulation of collection of solid waste

(State Agencies)

459A.475Â  Legislative findings; policy

459A.480Â  State agency recycling program; requirements; training

459A.485Â  System and procedures for separation and collection of solid waste; rules; exemption

459A.490Â  Paper conservation

(Newsprint and Directories)

459A.500Â  Definitions for ORS 459A.500 to 459A.520

459A.505Â  Minimum recycled content for newsprint

459A.510Â  Report to consumer of amount of post-consumer waste in shipment

459A.515Â  Annual report to department; content

459A.520Â  Minimum recycled content for directories

(Glass)

459A.550Â  Report on use of new and recycled glass; minimum percentage of recycled glass required

(Used Oil Recycling)

459A.552Â  Recycling and recovery of used oil; goal

459A.554Â  Reduction, reuse and recovery of used oil

459A.555Â  Definitions for ORS 459A.552 to 459A.599

459A.560Â  Legislative findings

459A.565Â  Used oil to be collected and recycled

459A.570Â  Used oil information center; public education

459A.575Â  Oil recycling information to be posted; rules

459A.580Â  Prohibited disposal of used oil

459A.585Â  Enforcement powers of commission

459A.590Â  Use, management, disposal and resource recovery; rules

459A.595Â  Use for dust suppression or as herbicide

459A.599Â  Short title

(Compost)

459A.600Â  ÂCompostÂ defined

459A.605Â  Rules for purchase of compost and sewage sludge by state

459A.615Â  Programs to use compost and sewage sludge

459A.620Â  Use of compost or sewage sludge by state agencies given priority

(Mercury)

459A.630Â  Motor vehicle mercury light switches

(Plastics)

459A.650Â  Definitions for ORS 459A.650 to 459A.665

459A.655Â  Minimum reuse, recycled material or recycled content for rigid plastic containers

459A.657Â  Recycling rate; hearings on decreased rate

459A.660Â  Manufacturer records; certification by package manufacturer; exempt containers

459A.665Â
Opportunity
to recycle rigid plastic containers

459A.675Â  Definitions for ORS 459A.675 to 459A.685

459A.680Â  Labeling requirements for rigid plastic bottles and containers

459A.685Â  Prohibition on manufacture of rigid plastic bottles or containers without label

459A.695Â  Requirement for retail establishment supplying plastic bags for customer use

BEVERAGE CONTAINERS; BOTTLE BILL

459A.700Â  Definitions for ORS 459A.700 to 459A.740

NoteÂ Â Â Â Â Â Â Â Â  Bottle Bill Task Force--2007 c.303 Â§Â§8,9

459A.705Â  Refund value required

459A.710Â  Practices required of dealers and distributors

459A.712Â  Liability of manufacturer, distributor and importer for failure to pay refund value of beverage containers

459A.715Â  Refusal of dealer or distributor to accept or pay refund in certain cases; notice

459A.720Â  Indication of refund value; exception; prohibition of certain metal containers and plastic container holders

459A.725Â  Certification of containers as reusable by more than one manufacturer; rules

459A.730Â  Decision upon certification applications; review and withdrawal of certifications

459A.735Â  Redemption centers

459A.740Â  Certification and withdrawal procedures

EDUCATION

459A.750Â  Recycling and waste reduction component of curriculum; teacherÂs guide; informational materials

FOOD PACKAGING REGULATION

459A.775Â  ÂState agencyÂ defined

459A.780Â  Prohibition against purchase or use of nonbiodegradable and nonrecyclable food packaging; exemptions

459A.785Â  Effective recycling program; standards for determining

SOLID WASTE RECOVERY GENERALLY

Â Â Â Â Â  459A.005
Opportunity
to recycle defined. (1) As used in ORS 459.015, 459.250 and 459A.005 to 459A.665, the Âopportunity to recycleÂ means at least that the city, county or metropolitan service district responsible for solid waste management:

Â Â Â Â Â  (a)(A) Provides a place for collecting source separated recyclable material located either at a disposal site or at another location more convenient to the population being served and, if a city has a population of 4,000 or more, collection at least once a month of source separated recyclable material from collection service customers within the cityÂs urban growth boundary or, where applicable, within the urban growth boundary established by a metropolitan service district; or

Â Â Â Â Â  (B) Provides an alternative method which complies with rules of the Environmental Quality Commission; and

Â Â Â Â Â  (b) Complies with the rates and program elements required under ORS 459A.010.

Â Â Â Â Â  (2) The Âopportunity to recycleÂ defined in subsection (1) of this section also includes a public education and promotion program that:

Â Â Â Â Â  (a) Gives notice to each person of the opportunity to recycle; and

Â Â Â Â Â  (b) Encourages source separation of recyclable material. [Formerly 459.165]

Â Â Â Â Â  459A.010 Statewide goals; opportunity to recycle program elements; recovery rates. (1) It is the goal of the State of
Oregon
that:

Â Â Â Â Â  (a) For the calendar year 2005, the amount of recovery from the general solid waste stream shall be at least 45 percent;

Â Â Â Â Â  (b) For the calendar year 2009, the amount of recovery from the general solid waste stream shall be at least 50 percent;

Â Â Â Â Â  (c) For the calendar year 2005 and subsequent years, that there be no annual increase in per capita municipal solid waste generation; and

Â Â Â Â Â  (d) For the calendar year 2009 and subsequent years, that there be no annual increase in total municipal solid waste generation.

Â Â Â Â Â  (2) In addition to the requirements of ORS 459A.005, the Âopportunity to recycleÂ shall include the requirements of subsection (3) of this section using the following program elements:

Â Â Â Â Â  (a) Provision of at least one durable recycling container to each residential service customer.

Â Â Â Â Â  (b) On-route collection at least once each week of source separated recyclable material to residential customers, provided on the same day that solid waste is collected from each customer.

Â Â Â Â Â  (c) An expanded education and promotion program conducted to carry out the policy set forth in ORS 459.015, to inform solid waste generators of the manner and benefits of reducing, reusing, recycling and composting material and to promote use of recycling services. The city, county or metropolitan service district responsible for providing an opportunity to recycle under ORS 459A.005 and this section shall provide the education and promotion program in either of the following two ways:

Â Â Â Â Â  (A) Preparing and implementing an education and promotion plan that includes actions to effectively reach solid waste generators and all new and existing collection service customers, as necessary to fulfill the intent of this paragraph. The plan shall be submitted to the Department of Environmental Quality the first year that the plan is in effect. Thereafter, the wasteshed shall submit a summary of activities in the plan to the Department of Environmental Quality at the same time the county submits the periodic report required under ORS 459A.050 (1)(a). The summary shall cover at least the time period until the next periodic report is due to the department.

Â Â Â Â Â  (B) Implementing all of the following:

Â Â Â Â Â  (i) Provision of recycling notification and education packets to all new residential, commercial and institutional collection service customers that include at a minimum the materials collected, the schedule for collection, the way to prepare materials for collection and the reasons persons should separate their material for recycling. The educational and promotional materials provided to commercial collection customers should be targeted to meet the needs of various types of businesses and should include reasons to recycle, including economic benefits, common barriers to recycling and solutions, additional resources for commercial generators of solid waste and other information designed to assist and encourage recycling efforts. The educational and promotional materials provided to commercial collection customers shall encourage each commercial collection customer to have a goal to achieve 50 percent recovery from its solid waste stream by the year 2009.

Â Â Â Â Â  (ii) Provision of recycling information in a variety of formats and materials at least four times a calendar year to collection service customers that includes at a minimum the materials collected and the schedule for collection.

Â Â Â Â Â  (iii) Provision at least annually to all residential, commercial and institutional collection service customers, of the information under sub-subparagraph (i) of this subparagraph.

Â Â Â Â Â  (iv) Targeting of community and media events to promote recycling.

Â Â Â Â Â  (d) Collection of at least four principal recyclable materials or the number of materials required to be collected under the residential on-route collection program, whichever is less, from each multifamily dwelling complex having five or more units. The multifamily collection program shall include promotion and education directed to the residents of the multifamily dwelling units.

Â Â Â Â Â  (e) An effective residential yard debris collection and composting program that includes the promotion of home composting of yard debris, and that also includes either:

Â Â Â Â Â  (A) Monthly or more frequent on-route collection of yard debris from residences for production of compost or other marketable products; or

Â Â Â Â Â  (B) A system of yard debris collection depots conveniently located and open to the public at least once a week.

Â Â Â Â Â  (f) A commercial recycling program that includes:

Â Â Â Â Â  (A) Weekly, or on a more appropriate regular schedule, onsite collection of source separated principal recyclable materials from, at a minimum, commercial solid waste generators employing 10 or more persons and occupying 1,000 square feet or more in a single location.

Â Â Â Â Â  (B) An education and promotion program conducted to inform all commercial generators of solid waste of the manner and benefits of the commercial recycling program that provides effective promotion of the program to the generators.

Â Â Â Â Â  (C) In addition to the requirements of subparagraphs (A) and (B) of this paragraph, a commercial recycling program may also consist of other elements including but not limited to waste assessments and recycling recognition programs. A wasteshed is encouraged to involve local business organizations in publicly recognizing outstanding recycling efforts by commercial generators of solid waste. The recognition may include awards designed to provide additional incentives to increase recycling efforts.

Â Â Â Â Â  (D) Each commercial generator of solid waste shall strive to achieve 50 percent recovery from its solid waste stream by the year 2009.

Â Â Â Â Â  (g) Expanded depots for recycling of at least all principal recyclable materials and provisions for promotion and education to maximize the use of the depots. The depots shall have regular and convenient hours and shall be open on the weekend days and, when feasible, shall collect additional recyclable materials.

Â Â Â Â Â  (h) Solid waste residential collection rates that encourage waste reduction, reuse and recycling through reduced rates for smaller containers, including at least one rate for a container that is 21 gallons or less in size. Based on the average weight of solid waste disposed per container for containers of different sizes, the rate on a per pound disposed basis shall not decrease with increasing size of containers, nor shall the rates per container service be less with additional containers serviced.

Â Â Â Â Â  (i) A collection and composting system for food, paper that is not recyclable because of contamination and other compostable waste from commercial and institutional entities that generate large amounts of such wastes.

Â Â Â Â Â  (3)(a) Each city with a population of at least 4,000 but not more than 10,000 that is not within a metropolitan service district and any county responsible for the area between the city limits and the urban growth boundary of such city shall implement one of the following:

Â Â Â Â Â  (A) The program elements set forth in subsection (2)(a), (b) and (c) of this section;

Â Â Â Â Â  (B) A program that includes at least three elements set forth in subsection (2) of this section; or

Â Â Â Â Â  (C) An alternative method of achieving recovery rates that complies with rules of the Environmental Quality Commission.

Â Â Â Â Â  (b) Each city that is within a metropolitan service district or that has a population of more than 10,000 and any county responsible for the area within a metropolitan service district or the area between the city limits and the urban growth boundary of such city shall implement one of the following:

Â Â Â Â Â  (A) Program elements set forth under subsection (2)(a), (b) and (c) of this section and one additional element set forth under subsection (2) of this section;

Â Â Â Â Â  (B) A program that includes at least five elements set forth under subsection (2) of this section; or

Â Â Â Â Â  (C) An alternative method of achieving recovery rates that complies with rules of the Environmental Quality Commission.

Â Â Â Â Â  (4)(a) Recovery rates shall be determined by dividing the total weight of material recovered by the sum of the total weight of the material recovered plus the total weight of solid waste disposed that was generated in each wasteshed. It is the policy of the State of
Oregon
that recovery of material shall be consistent with the priority of solid waste management in ORS 459.015 (2).

Â Â Â Â Â  (b) Each wasteshed implementing a waste prevention program shall receive a two percent credit on the wasteshedÂs recovery rate. A waste prevention program shall include:

Â Â Â Â Â  (A) A wasteshed-wide program to provide general educational materials to residents about waste prevention and examples of things residents can do to prevent generation of waste; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) Reduce the wasteshed annual per capita waste generation by two percent each year;

Â Â Â Â Â  (ii) Conduct a waste prevention media promotion campaign targeted at residential generators;

Â Â Â Â Â  (iii) Expand the education program in primary and secondary schools to include waste prevention and reuse;

Â Â Â Â Â  (iv) Household hazardous waste prevention education program;

Â Â Â Â Â  (v) Local governments will conduct waste prevention assessments of their operations, or provide waste prevention assessments for businesses and institutions and document any waste prevention measures implemented;

Â Â Â Â Â  (vi) Conduct a material specific waste prevention campaign for businesses throughout the wasteshed;

Â Â Â Â Â  (vii) Implement a
Resource
Efficiency
Model
City
program;

Â Â Â Â Â  (viii) Conduct a material-specific waste prevention education campaign that focuses on a toxic or energy-intensive material;

Â Â Â Â Â  (ix) Local governments will implement programs to buy recycled-content products for their operations, consistent with procurement guidelines issued by the United States Environmental Protection Agency; or

Â Â Â Â Â  (x) Local governments will implement programs for new construction and remodeling of local government buildings that incorporate recycled-content materials, energy conservation features, water conservation and stormwater management features and other elements to increase the resource efficiency and lower the environmental impact of these buildings.

Â Â Â Â Â  (c) Each wasteshed implementing a reuse program shall receive a two percent credit on the wasteshedÂs recovery rate. A reuse program shall include:

Â Â Â Â Â  (A) A promotion and education campaign on the benefits and opportunities for reuse available to the public in the wasteshed; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) Operate construction and demolition debris salvage programs with depots;

Â Â Â Â Â  (ii) Promote reuse programs offered by local resale businesses, thrift stores and equipment vendors, such as computer and photocopier refurbishers, to the public and businesses;

Â Â Â Â Â  (iii) Identify and promote local businesses that will take back white goods for refurbishing and resale to the public;

Â Â Â Â Â  (iv) Develop and promote use of waste exchange programs for the public and private sectors;

Â Â Â Â Â  (v) Site accommodation for recovery of reusable material at transfer stations and landfills; or

Â Â Â Â Â  (vi) Sidewalk pickup or community fair program in cities over 4,000 population in the wasteshed.

Â Â Â Â Â  (d) Each wasteshed implementing a residential composting program shall receive a two percent credit on the wasteshedÂs recovery rate. A residential composting program shall include:

Â Â Â Â Â  (A) Promotion of the residential composting program through public information and demonstration sites or sites; and

Â Â Â Â Â  (B) Two of the following:

Â Â Â Â Â  (i) A program to encourage leaving grass clippings generated by lawn mowing on-site rather than bagging the clippings for disposal or composting;

Â Â Â Â Â  (ii) A composting program for local schools;

Â Â Â Â Â  (iii) An increase in availability of compost bins for residents; or

Â Â Â Â Â  (iv) Another program increasing a householdÂs ability to manage yard trimmings or food wastes.

Â Â Â Â Â  (e) A wasteshed may receive, upon application to the Department of Environmental Quality, a recovery credit greater than two percent for a residential composting program. To receive the recovery credit under this paragraph, the wasteshed must provide quantitatively verifiable documentation of residential composting tonnage to the department. The documentation must show that more than two percent of the wasteshedÂs generated tonnage of solid waste is diverted from the wastestream by residential composting.

Â Â Â Â Â  (f)(A) If there is not a viable market for recycling a material under paragraph (a) of this subsection, the composting or burning of the material for energy recovery may be included in the recovery rate for the wasteshed.

Â Â Â Â Â  (B) If the material is burned for energy recovery and then included in the recovery rate for Clackamas, Multnomah or Washington Counties in aggregate or for Benton, Lane, Linn, Marion, Polk or Yamhill County wastesheds, the same material, when burned as part of mixed solid waste, may be included in the recovery rate for a wasteshed that burns mixed solid waste for energy recovery. The amount of the material within the mixed solid waste that may be included in the recovery rate for energy recovery shall be determined by a waste composition study performed by the wasteshed at least every four years.

Â Â Â Â Â  (C) Mixtures of materials that are composted or burned for energy recovery shall not be included in the recovery rate if more than half of the mixed materials by weight could have been recycled if properly source separated.

Â Â Â Â Â  (D) In its annual report to the department, the county or metropolitan service district shall state how much composting or energy recovery under this paragraph is included as recovery and state the basis for the determination that there was not a viable market for recycling the material.

Â Â Â Â Â  (E) As used in this paragraph, Âviable marketÂ means a place within a wasteshed that will pay for the material or accept the material free of charge or a place outside a wasteshed that will pay a price for the material that, at minimum, covers the cost of transportation of the material.

Â Â Â Â Â  (g) Recovery rates shall not include:

Â Â Â Â Â  (A) Industrial and manufacturing wastes such as boxboard clippings and metal trim that are recycled before becoming part of a product that has entered the wholesale or retail market.

Â Â Â Â Â  (B) Metal demolition debris in which arrangements are made to sell or give the material to processors before demolition such that it does not enter the solid waste stream.

Â Â Â Â Â  (C) Discarded vehicles or parts of vehicles that do not routinely enter the solid waste stream.

Â Â Â Â Â  (D) Material recovered for composting or energy recovery from mixed solid waste, except as provided in paragraph (f) of this subsection.

Â Â Â Â Â  (h) ÂSolid waste disposedÂ shall mean the total weight of solid waste disposed other than the following:

Â Â Â Â Â  (A) Sewage sludge or septic tank and cesspool pumpings;

Â Â Â Â Â  (B) Waste disposed of at an industrial waste disposal site;

Â Â Â Â Â  (C) Industrial waste, ash, inert rock, dirt, plaster, asphalt and similar material if delivered to a municipal solid waste disposal site or demolition disposal site and if a record is kept of such deliveries and submitted as part of the annual report submitted under ORS 459A.050;

Â Â Â Â Â  (D) Waste received at an ash monofill from an energy recovery facility; and

Â Â Â Â Â  (E) Solid waste not generated within this state.

Â Â Â Â Â  (i) The statewide recovery rate shall include the two percent credit for reuse programs under paragraph (c) of this subsection and the credit for residential composting under paragraphs (d) and (e) of this subsection, beginning with the statewide recovery rate calculated for the calendar year 2001.

Â Â Â Â Â  (5)(a) Each local government that franchises or licenses the collection of solid waste and establishes the rates to be charged for collection service shall either:

Â Â Â Â Â  (A) Include in those rates all net costs incurred by the franchisee or licensee for providing the Âopportunity to recycleÂ under ORS 459A.005 and for implementing the requirements of subsection (3) of this section; or

Â Â Â Â Â  (B) Fund implementation of the Âopportunity to recycleÂ under ORS 459A.005 or the requirements of subsection (3) of this section through an alternative source of funding including but not limited to disposal fees.

Â Â Â Â Â  (b) As used in this subsection, Ânet costsÂ includes but is not limited to the reasonable costs for collecting, handling, processing, storing, transporting and delivering recyclable material to market and for providing any required education and promotion or data collection services adjusted by a factor to account for proceeds from the sale of recyclable material.

Â Â Â Â Â  (6)(a) Clackamas, Multnomah and Washington counties, in aggregate, shall achieve a recovery rate of 62 percent for the calendar year 2005 and 64 percent for the calendar year 2009.

Â Â Â Â Â  (b) The wastesheds shall achieve the following recovery rates for the calendar year 2005:

Â Â Â Â Â  (A)
Baker
County
, 25 percent;

Â Â Â Â Â  (B)
Benton
County
, 45 percent;

Â Â Â Â Â  (C)
Clatsop
County
, 25 percent;

Â Â Â Â Â  (D)
Columbia
County
, 28 percent;

Â Â Â Â Â  (E) Coos County, 30 percent;

Â Â Â Â Â  (F)
Crook
County
, 20 percent;

Â Â Â Â Â  (G)
Curry
County
, 30 percent;

Â Â Â Â Â  (H)
Deschutes
County
, 32 percent;

Â Â Â Â Â  (I) Douglas County, 35 percent;

Â Â Â Â Â  (J)
Gilliam
County
, 20 percent;

Â Â Â Â Â  (K)
Grant
County
, 19 percent;

Â Â Â Â Â  (L)
Harney
County
, 30 percent;

Â Â Â Â Â  (M)
Hood
River
County
, 25 percent;

Â Â Â Â Â  (N)
Jackson
County
, 40 percent;

Â Â Â Â Â  (O)
Jefferson
County
, 25 percent;

Â Â Â Â Â  (P)
Josephine
County
, 38 percent;

Â Â Â Â Â  (Q)
Klamath
County
, 15 percent;

Â Â Â Â Â  (R)
Lake
County
, 8 percent;

Â Â Â Â Â  (S)
Lane
County
, 45 percent;

Â Â Â Â Â  (T)
Lincoln
County
, 19 percent;

Â Â Â Â Â  (U)
Linn
County
, 40 percent;

Â Â Â Â Â  (V)
Malheur
County
, 21 percent;

Â Â Â Â Â  (W)
Marion
County
, 37 percent;

Â Â Â Â Â  (X) City of
Milton-Freewater
, 22 percent;

Â Â Â Â Â  (Y)
Morrow
County
, 18 percent;

Â Â Â Â Â  (Z)
Polk
County
, 30 percent;

Â Â Â Â Â  (AA)
Sherman
County
, 20 percent;

Â Â Â Â Â  (BB)
Tillamook
County
, 30 percent;

Â Â Â Â Â  (CC)
Umatilla
County
, 20 percent;

Â Â Â Â Â  (DD)
Union
County
, 25 percent;

Â Â Â Â Â  (EE)
Wallowa
County
, 20 percent;

Â Â Â Â Â  (FF)
Wasco
County
, 35 percent;

Â Â Â Â Â  (GG)
Wheeler
County
, 20 percent; and

Â Â Â Â Â  (HH)
Yamhill
County
, 39 percent.

Â Â Â Â Â  (c) The wastesheds shall achieve the following recovery rates for the calendar year 2009:

Â Â Â Â Â  (A)
Baker
County
, 25 percent;

Â Â Â Â Â  (B)
Benton
County
, 50 percent;

Â Â Â Â Â  (C)
Clatsop
County
, 25 percent;

Â Â Â Â Â  (D)
Columbia
County
, 32 percent;

Â Â Â Â Â  (E) Coos County, 30 percent;

Â Â Â Â Â  (F)
Crook
County
, 20 percent;

Â Â Â Â Â  (G)
Curry
County
, 30 percent;

Â Â Â Â Â  (H)
Deschutes
County
, 45 percent;

Â Â Â Â Â  (I) Douglas County, 40 percent;

Â Â Â Â Â  (J)
Gilliam
County
, 20 percent;

Â Â Â Â Â  (K)
Grant
County
, 19 percent;

Â Â Â Â Â  (L)
Harney
County
, 40 percent;

Â Â Â Â Â  (M)
Hood
River
County
, 25 percent;

Â Â Â Â Â  (N)
Jackson
County
, 40 percent;

Â Â Â Â Â  (O)
Jefferson
County
, 25 percent;

Â Â Â Â Â  (P)
Josephine
County
, 38 percent;

Â Â Â Â Â  (Q)
Klamath
County
, 20 percent;

Â Â Â Â Â  (R)
Lake
County
, 10 percent;

Â Â Â Â Â  (S)
Lane
County
, 54 percent;

Â Â Â Â Â  (T)
Lincoln
County
, 20 percent;

Â Â Â Â Â  (U)
Linn
County
, 40 percent;

Â Â Â Â Â  (V)
Malheur
County
, 22 percent;

Â Â Â Â Â  (W)
Marion
County
, 54 percent;

Â Â Â Â Â  (X) City of
Milton-Freewater
, 25 percent;

Â Â Â Â Â  (Y)
Morrow
County
, 20 percent;

Â Â Â Â Â  (Z)
Polk
County
, 35 percent;

Â Â Â Â Â  (AA)
Sherman
County
, 20 percent;

Â Â Â Â Â  (BB)
Tillamook
County
, 30 percent;

Â Â Â Â Â  (CC)
Umatilla
County
, 20 percent;

Â Â Â Â Â  (DD)
Union
County
, 25 percent;

Â Â Â Â Â  (EE)
Wallowa
County
, 20 percent;

Â Â Â Â Â  (FF)
Wasco
County
, 35 percent;

Â Â Â Â Â  (GG)
Wheeler
County
, 20 percent; and

Â Â Â Â Â  (HH)
Yamhill
County
, 45 percent.

Â Â Â Â Â  (d) Each wasteshed shall prepare an individualized plan that identifies policies or programs specific to the wasteshedÂs local conditions to achieve the required recovery goals. The plan shall be available to the department upon the departmentÂs request by December 31, 2001. The plan shall be updated by December 31, 2006, and updated again by December 31, 2010. Clackamas, Multnomah and
Washington
Counties
, in aggregate, may meet this requirement through the programs under ORS 459.340, 459.345, 459.350 and 459A.050.

Â Â Â Â Â  (e) If a wasteshed does not achieve its 2005 or 2009 waste recovery goal, the wasteshed shall conduct a technical review of existing policies or programs and determine revisions to meet the recovery goal. The department shall, upon the request of the wasteshed, assist in the technical review. The wasteshed may request, and may assist the department in conducting, a technical review to determine whether the wasteshed goal is valid.

Â Â Â Â Â  (7) In calculating the recovery rates set forth in subsection (6) of this section, commercial, industrial and demolition scrap metal, vehicles, major equipment and home or industrial appliances that are handled or processed for use in manufacturing new products and that do not routinely enter the solid waste stream through land disposal facilities, transfer stations, recycling depots or on-route collection programs shall not be counted as material recovery or recycling. The department shall annually conduct an industry survey to determine the contribution of post-consumer residential scrap metal, including home appliances, to recycling and recovery levels in a manner which prevents double counting of material recovered. Information collected under the provisions of this section, as it relates specifically to private sector customer lists or specific amounts and types of materials collected or marketed, shall be maintained as confidential by the department and exempt from disclosure under ORS 192.410 to 192.505. The department may use and disclose such information in aggregated form. [1991 c.385 Â§2; 1993 c.560 Â§74; 1995 c.541 Â§3; 1997 c.552 Â§9; 2001 c.513 Â§2]

Â Â Â Â Â  459A.015 Commission duties. The Environmental Quality Commission shall:

Â Â Â Â Â  (1) Amend the state solid waste management plan to conform to the requirements of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (2) Review Department of Environmental Quality reports on compliance with and implementation of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (3) Submit a report to each regular session of the Legislative Assembly consisting of the report by the department on the statewide integrated solid waste management plan under ORS 459A.020 (2). [Formerly 459.168; 1993 c.560 Â§75; 1997 c.552 Â§10]

Â Â Â Â Â  459A.020 Statewide integrated solid waste management plan; review; revision. (1) The Environmental Quality Commission shall adopt a statewide integrated solid waste management plan. The plan shall include, but need not be limited to the following components of solid waste management:

Â Â Â Â Â  (a) Waste prevention;

Â Â Â Â Â  (b) Recycling;

Â Â Â Â Â  (c) Solid waste collection and processing;

Â Â Â Â Â  (d) Composting and energy recovery;

Â Â Â Â Â  (e) Incineration;

Â Â Â Â Â  (f) Disposal;

Â Â Â Â Â  (g) Disposal capacity and facility siting; and

Â Â Â Â Â  (h) Transportation.

Â Â Â Â Â  (2) The statewide integrated solid waste management plan shall be developed in consultation with local government, the Economic and Community Development Department and other appropriate state and regional agencies, commissions and task forces. The plan shall address integrated solid waste management for at least 10 years into the future. The Department of Environmental Quality shall review the plan every two years and submit the report to the commission. The report shall include:

Â Â Â Â Â  (a) The status of implementation of the provisions of ORS 459A.005 to 459A.665, including:

Â Â Â Â Â  (A) The annual weight of material disposed of per capita, by wasteshed and statewide;

Â Â Â Â Â  (B) The annual recovery rate achieved by each wasteshed and statewide; and

Â Â Â Â Â  (C) The amount of each type of material recovered annually statewide and, based on available information, the amount of each type of material recycled annually statewide;

Â Â Â Â Â  (b) Compliance with and implementation of the provisions of ORS 459.015, 459.035, 459.055, 459.992 (1) and (2) and 459.995;

Â Â Â Â Â  (c) Status of the metropolitan service districtÂs waste reduction program as submitted to the commission under ORS 459.345 and its compliance with the criteria in ORS 459.350; and

Â Â Â Â Â  (d) Recommendations for improvements in waste prevention, reuse, recycling and composting programs.

Â Â Â Â Â  (3) The commission shall revise the plan at regular intervals in order to allow local government units to take advantage of the data and analysis in the state plan. [1991 c.385 Â§18; 1993 c.560 Â§76; 1997 c.552 Â§11]

Â Â Â Â Â  459A.025 Commission to adopt rules regarding waste disposal and recycling. (1) According to the requirements of ORS chapter 183, the Environmental Quality Commission shall adopt rules and guidelines necessary to carry out the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665, including but not limited to:

Â Â Â Â Â  (a) Acceptable alternative methods for providing the opportunity to recycle;

Â Â Â Â Â  (b) Education, promotion and notice requirements, which requirements may be different for disposal sites and collection systems;

Â Â Â Â Â  (c) Identification of the wastesheds within the state;

Â Â Â Â Â  (d) Identification of the principal recyclable material in each wasteshed;

Â Â Â Â Â  (e) Guidelines for local government units and other persons responsible for implementing the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665;

Â Â Â Â Â  (f) Standards for the joint submission of the recycling reports required under ORS 459A.050 (1); and

Â Â Â Â Â  (g) Subject to prior approval of the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the amount of an annual or permit fee or both under ORS 459.235, 459.245 and 468.065 necessary to carry out the provisions of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665.

Â Â Â Â Â  (2) In adopting rules or guidelines under this section, the commission shall consider:

Â Â Â Â Â  (a) The policy stated in ORS 459.015.

Â Â Â Â Â  (b) Systems and techniques available for recycling, including but not limited to existing recycling programs.

Â Â Â Â Â  (c) Availability of markets for recyclable material.

Â Â Â Â Â  (d) Costs of collecting, storing, transporting and marketing recyclable material.

Â Â Â Â Â  (e) Avoided costs of disposal.

Â Â Â Â Â  (f) Density and characteristics of the population to be served.

Â Â Â Â Â  (g) Composition and quantity of solid waste generated and potential recyclable material found in each wasteshed. [Formerly 459.170; 1993 c.560 Â§77; 1995 c.79 Â§275; 1997 c.552 Â§12]

Â Â Â Â Â  459A.027 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Public and private recycling programs that collect source separated recyclable materials from residences and from commercial and institutional establishments on a schedule that is convenient to the generator, are effective and efficient methods of recovering recyclable material in the ongoing effort to achieve the solid waste recovery goals of the State of Oregon; and

Â Â Â Â Â  (2) An effective way to support the efforts of local government units responsible for implementing solid waste programs directed at achieving solid waste recovery goals is by using existing state resources to support local recycling programs through grants. [1997 c.552 Â§7]

Â Â Â Â Â  459A.029 Department to provide materials to local governments; commercial government recovery rate goal. (1) The Department of Environmental Quality shall work with local government units to provide educational and promotional materials that local government units may distribute to commercial generators of solid waste. The educational and promotional materials should be targeted to businesses, and include reasons to recycle, including economic benefits, common barriers to recycling and solutions, additional resources for commercial generators and other information designed to assist and encourage meeting the stateÂs 50 percent recovery rate.

Â Â Â Â Â  (2) Each wasteshed is encouraged to involve local business organizations in publicly recognizing outstanding recycling efforts by commercial generators of solid waste. The recognition may include awards designed to provide additional incentives to increase recycling efforts.

Â Â Â Â Â  (3) Each commercial generator of solid waste shall strive to achieve 50 percent recovery from its solid waste stream by the year 2000.

Â Â Â Â Â  (4) The Legislative Assembly encourages local government units that have chosen to implement commercial recycling programs to evaluate the effectiveness of those programs. The effectiveness of a program may be determined by measuring solid waste diverted by programs, by participation in programs or some other method. [1997 c.552 Â§8]

Â Â Â Â Â  459A.030 Technical assistance to local governments. The Department of Environmental Quality shall provide technical assistance to cities, counties or metropolitan service districts in the development, revision, amendment and implementation of local solid waste reduction, reuse and recycling programs and solid waste management programs that comply with the opportunity to recycle established in ORS 459A.005 and 459A.010. The department shall give special emphasis to assisting rural and remote counties. [1991 c.385 Â§52; 1993 c.560 Â§78]

Â Â Â Â Â  459A.035 Solid waste composition study. The Department of Environmental Quality shall conduct a solid waste composition study at least once a biennium for all areas of the state not covered by other solid waste composition studies. The study may include:

Â Â Â Â Â  (1) A measurement of the per capita waste disposal rate; or

Â Â Â Â Â  (2) A statewide survey of the amount of waste reduced through material and energy recovery. [1991 c.385 Â§5; 1993 c.560 Â§79]

Â Â Â Â Â  459A.040 [1991 c.385 Â§93; repealed by 1997 c.552 Â§40]

Â Â Â Â Â  459A.045 Request for modification or variance. Any affected person may:

Â Â Â Â Â  (1) Request the Environmental Quality Commission to modify the recyclable material for which the commission determines the opportunity to recycle must be provided; or

Â Â Â Â Â  (2) Request a variance under ORS 459A.055. [Formerly 459.175]

Â Â Â Â Â  459A.050 Recycling reports. (1) On behalf of each wasteshed and the cities within each wasteshed, each county shall submit to the Department of Environmental Quality:

Â Â Â Â Â  (a) A periodic report, as required by the department, but not more frequently than annually, that documents how the wasteshed and the cities within the wasteshed are implementing the opportunity to recycle, including the requirements of ORS 459A.010. A wasteshed is encouraged to report the results of the wasteshedÂs commercial recycling program evaluations in the wasteshedÂs periodic report to the Department of Environmental Quality.

Â Â Â Â Â  (b) An annual report that states for the wasteshed the type of material and the weight of each type of material collected through the following means:

Â Â Â Â Â  (A) On-route collection;

Â Â Â Â Â  (B) Collection from commercial customers; and

Â Â Â Â Â  (C) Collection at disposal site recycling depots.

Â Â Â Â Â  (c) If solid waste generated in the wasteshed is disposed of outside of the state, the total weight of the solid waste disposed of outside the state, which shall be included in the annual report.

Â Â Â Â Â  (2) The metropolitan service district for
Multnomah
,
Washington
and Clackamas counties and the cities therein in aggregate shall submit to the department annual reports that include the information required under subsection (1) of this section.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section and subject to the exclusions of ORS 459A.010 (4)(h), each solid waste disposal site that receives solid waste, except transfer stations, shall report, for each wasteshed, the weight of in-state solid waste disposed of at the solid waste disposal site that was generated in each wasteshed.

Â Â Â Â Â  (4) The metropolitan service district for
Multnomah
,
Washington
and Clackamas counties and the cities therein in aggregate shall submit to the department the weight of solid waste disposed of through the following facilities:

Â Â Â Â Â  (a) Metropolitan service district central transfer station;

Â Â Â Â Â  (b) Metropolitan service district south transfer station;

Â Â Â Â Â  (c) Municipal solid waste compost facility; and

Â Â Â Â Â  (d) Any disposal facility or transfer facility owned, operated or under contract by the metropolitan service district.

Â Â Â Â Â  (5) The cities and counties within each wasteshed shall share proportionally in the costs incurred for the preparation and submission of the annual report required under this section.

Â Â Â Â Â  (6) At least annually, the department shall survey privately operated recycling and material recovery facilities, including but not limited to buy back centers, drop off centers, recycling depots other than those at permitted land disposal facilities, manufacturers and distributors. The department shall collect the following information:

Â Â Â Â Â  (a) By type of material for each wasteshed, the weight of in-state material collected from other than on-route collection programs, both residential and commercial.

Â Â Â Â Â  (b) Any other information necessary to prevent double counting of material recovered or to determine if a material is recyclable.

Â Â Â Â Â  (7) Information collected under subsection (6) of this section, as it relates specifically to the entityÂs customer lists or specific amounts and types of materials collected or marketed, shall be maintained as confidential by the department and exempt from disclosure under ORS 192.410 to 192.505. The department may use and disclose such information in aggregated form.

Â Â Â Â Â  (8) The information in subsections (1)(b) to (4) and (6) of this section shall be collected and reported annually on a form provided by the department.

Â Â Â Â Â  (9) Unless extended by the Environmental Quality Commission upon application under ORS 459A.055 after the affected persons show good cause for an extension, the affected persons within the wasteshed shall implement the opportunity to recycle and submit the recycling report to the department. [Formerly 459.180; 1993 c.560 Â§80; 1997 c.552 Â§13; 2001 c.513 Â§4]

Â Â Â Â Â  459A.055 Variance or request for extension to provide opportunity to recycle. (1)(a) Upon written application by an affected person, the Environmental Quality Commission may, to accommodate special conditions in the wasteshed or a portion thereof, grant a variance from specific requirements of the rules or guidelines adopted under ORS 459A.025.

Â Â Â Â Â  (b) The Environmental Quality Commission may grant all or part of a variance under this section.

Â Â Â Â Â  (c) Upon granting a variance, the commission may attach any condition the commission considers necessary to carry out the provisions of ORS 459.015, 459.250 and 459A.005 to 459A.665.

Â Â Â Â Â  (d) In granting a variance, the commission must find that:

Â Â Â Â Â  (A) Conditions exist that are beyond the control of the applicant;

Â Â Â Â Â  (B) Special conditions exist that render compliance unreasonable or impractical; or

Â Â Â Â Â  (C) Compliance may result in a reduction in recycling.

Â Â Â Â Â  (2) An affected person may apply to the commission to extend the time permitted under ORS 459.005, 459.015, 459.035, 459.250, 459A.005 and 459A.050 for providing for all or a part of the opportunity to recycle or submitting a recycling report to the Department of Environmental Quality. The commission may:

Â Â Â Â Â  (a) Grant an extension upon a showing of good cause;

Â Â Â Â Â  (b) Impose any necessary conditions on the extension; or

Â Â Â Â Â  (c) Deny the application in whole or in part. [Formerly 459.185; 1993 c.560 Â§81; 1997 c.552 Â§14; 2001 c.513 Â§5]

Â Â Â Â Â  459A.060 [1991 c.385 Â§4; 1997 c.552 Â§15; repealed by 2001 c.513 Â§6]

Â Â Â Â Â  459A.065 Mandatory participation in recycling. (1) Upon findings made under subsection (3) of this section, the Environmental Quality Commission may require one or more classes of solid waste generators within all or part of a wasteshed to recycle identified recyclable material that has been source separated from other solid waste or otherwise make the material available for recycling.

Â Â Â Â Â  (2) In determining which materials are recyclable for purposes of mandatory participation, the cost of recycling from commercial or industrial sources shall include the generatorÂs cost of source separating or otherwise making the material available for recycling or reuse.

Â Â Â Â Â  (3) Before requiring solid waste generators to participate in recycling under this section, the commission must find, after a public hearing, that:

Â Â Â Â Â  (a) The opportunity to recycle has been provided for a reasonable period of time and the level of participation by generators does not fulfill the policy set forth in ORS 459.015;

Â Â Â Â Â  (b) The mandatory participation program is economically feasible within the affected wasteshed or portion of the wasteshed; and

Â Â Â Â Â  (c) The mandatory participation program is the only practical alternative to carry out the policy set forth in ORS 459.015.

Â Â Â Â Â  (4) After a mandatory participation program is established for a class of generators of solid waste, no person within the identified class of generators shall put solid waste out to be collected nor dispose of solid waste at a disposal site unless the person has separated the identified recyclable material according to the requirements of the mandatory participation program and made the recyclable material available for recycling. [Formerly 459.188; 1993 c.560 Â§82; 2001 c.513 Â§3]

Â Â Â Â Â  459A.070 Limitation on amount charged person who source separates recyclable material. (1) A collection service or disposal site may charge a person who source separates recyclable material and makes it available for reuse or recycling less, but not more, for collection and disposal of solid waste and collection of recyclable material than the collection service charges a person who does not source separate recyclable material.

Â Â Â Â Â  (2) A collection service or disposal site may charge a person who does not have solid waste collection service but who source separates recyclable material and makes the material available for reuse or recycling, for the cost of providing that service. In no case shall the charge be greater than the charge to collect or dispose of that material as solid waste. [Formerly 459.190]

Â Â Â Â Â  459A.075 Exemptions. Nothing in ORS 459.005, 459.015, 459.035, 459.250, 459.992, 459.995 and 459A.005 to 459A.665 applies to recyclable material which is:

Â Â Â Â Â  (1) Source separated by the generator; and

Â Â Â Â Â  (2) Purchased from or exchanged by the generator for fair market value for recycling or reuse. [Formerly 459.192]

Â Â Â Â Â  459A.080 Prohibitions against removing or mixing recyclable material. A person may not:

Â Â Â Â Â  (1) Without the permission of the owner or generator of recyclable material, take recyclable material set out to be collected by a person authorized by a city or county to provide collection service for that recyclable material.

Â Â Â Â Â  (2) Remove any recyclable material from a container, box, collection vehicle, depot or other receptacle for the accumulation or storage of recyclable material without permission of the owner of the receptacle.

Â Â Â Â Â  (3) Mix source separated recyclable material with solid waste in any vehicle, box, container or receptacle used in solid waste collection or disposal. [Formerly 459.195]

Â Â Â Â Â
459A.085
City
, county authority to issue collection service franchises; opportunity to recycle; rates. (1) The Legislative Assembly finds that providing for collection service including but not limited to the collection of recyclable material as part of the opportunity to recycle is a matter of statewide concern.

Â Â Â Â Â  (2) The exercise of the authority granted by this section is subject to ORS 221.735 and 459.085 (3).

Â Â Â Â Â  (3) It is the intent of the Legislative Assembly that a city or county may displace competition with a system of regulated collection service by issuing franchises which may be exclusive if service areas are allocated. The city or county may recognize an existing collection service. A city or county may award or renew a franchise for collection service with or without bids or requests for proposals.

Â Â Â Â Â  (4) In carrying out the authority granted by this section, a city or county acts for and on behalf of the State of Oregon to carry out:

Â Â Â Â Â  (a) The purposes of ORS 459.015;

Â Â Â Â Â  (b) The requirements of ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665;

Â Â Â Â Â  (c) Waste reduction programs; and

Â Â Â Â Â  (d) The state solid waste management plan.

Â Â Â Â Â  (5) After October 15, 1983, a city or a county may continue, extend or renew an existing franchise or grant a new franchise for collection service. If a city or county, in furtherance of ORS 459.005 to 459.426, 459.705 to 459.790 and 459A.005 to 459A.665, has granted a collection service franchise before October 15, 1983, it may treat the franchise as if adopted under this section.

Â Â Â Â Â  (6)(a) If a collection service franchise is continued, extended, renewed or granted on or after October 15, 1983, the opportunity to recycle shall be provided to a franchise holderÂs customers no later than July 1, 1986. This subsection does not apply to that portion of the opportunity to recycle provided at or in connection with a disposal site under ORS 459.250.

Â Â Â Â Â  (b) The opportunity to recycle may be provided by:

Â Â Â Â Â  (A) The person holding the franchise;

Â Â Â Â Â  (B) Another person who provides the opportunity to recycle to the franchise holderÂs customers; or

Â Â Â Â Â  (C) A person who is granted a separate franchise from the city or county solely for the purpose of providing the opportunity to recycle.

Â Â Â Â Â  (c) In determining who shall provide the opportunity to recycle, a city or county shall first give due consideration to any person lawfully providing recycling or collection service on June 1, 1983, if the person continues to provide the service until the date the determination is made and the person has not discontinued the service for a period of 90 days or more between June 1, 1983, and the date the city or county makes the determination.

Â Â Â Â Â  (7) In granting a collection service franchise, the city or county may:

Â Â Â Â Â  (a) Prescribe the quality and character of and rates for collection service and the minimum requirements to guarantee maintenance of service, determine level of service, select persons to provide collection service and establish a system to pay for collection service.

Â Â Â Â Â  (b) Divide the regulated area into service areas, grant franchises to persons for collection service within the service areas and collect fees from persons holding such franchises.

Â Â Â Â Â  (8) The rates established under this section shall be just and reasonable and adequate to provide necessary collection service. The rates established by the city or county shall allow the person holding the franchise to recover any additional costs of providing the opportunity to recycle at the minimum level required by ORS 459.005, 459.015, 459.035, 459.250, 459.992 (1) and (2), 459.995 and 459A.005 to 459A.665 or at a higher level of recycling required by or permitted by the city or county. The rates shall also allow the person to recover the costs of education, promotion and notice of the opportunity to recycle provided by a person holding a franchise.

Â Â Â Â Â  (9) Instead of providing funding for the opportunity to recycle through rates established pursuant to subsection (8) of this section, a city or county may provide an alternative method of funding all or part of the opportunity to recycle.

Â Â Â Â Â  (10) In establishing service areas, the city or county shall consider:

Â Â Â Â Â  (a) The policies contained in ORS 459.015;

Â Â Â Â Â  (b) The requirements of ORS 459.250 and 459A.005 to 459A.665;

Â Â Â Â Â  (c) Any applicable local or regional solid waste management plan approved by the Department of Environmental Quality;

Â Â Â Â Â  (d) Any applicable waste reduction plan approved by the department; and

Â Â Â Â Â  (e) The need to conserve energy, increase efficiency, provide the opportunity to recycle, reduce truck traffic and improve safety.

Â Â Â Â Â  (11) A city or county may further restrict competition by permitting one or more collection service franchise holders to cooperate to provide the opportunity to recycle if the city or county finds that such cooperation will:

Â Â Â Â Â  (a) Improve collection service efficiency;

Â Â Â Â Â  (b) Guarantee an adequate volume of material to improve the feasibility and effectiveness of recycling;

Â Â Â Â Â  (c) Increase the stability of recycling markets; or

Â Â Â Â Â  (d) Encourage joint marketing of materials or joint education and promotion efforts.

Â Â Â Â Â  (12) The provisions of this section are in addition to and not in lieu of any other authority granted to a city or county. A city or countyÂs exercise of authority under this section is not intended to create any presumption regarding an activity of the local government unit not addressed in this section. This section shall not be construed to mean that it is the policy of
Oregon
that other local government activities may not be exercised in a manner that supplants or limits economic competition. [Formerly 459.200; 1993 c.560 Â§84]

Â Â Â Â Â  459A.100 Definitions for ORS 459A.100 to 459A.120. As used in ORS 459A.100 to 459A.120:

Â Â Â Â Â  (1) ÂDomestic solid wasteÂ includes but is not limited to residential, commercial and institutional wastes generated within this state.

Â Â Â Â Â  (2) ÂDomestic solid wasteÂ does not include:

Â Â Â Â Â  (a) Sewage sludge or septic tank and cesspool pumpings;

Â Â Â Â Â  (b) Building demolition or construction wastes and land clearing debris, if delivered to a disposal site that is limited to those purposes;

Â Â Â Â Â  (c) Source separated recyclable material, or material recovered at the disposal site;

Â Â Â Â Â  (d) Waste going to an industrial waste facility;

Â Â Â Â Â  (e) Waste received at an ash monofill from an energy recovery facility; or

Â Â Â Â Â  (f) Other material excluded by the Environmental Quality Commission in order to support the policies of ORS 459.015. [Formerly 459.292; 1993 c.560 Â§85]

Â Â Â Â Â  459A.105 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Domestic solid waste disposal capacity is a matter of statewide concern;

Â Â Â Â Â  (2) The disposal in Oregon of domestic solid waste generated both outside and within Oregon will reduce the total capacity available for disposal of domestic solid waste generated in this state;

Â Â Â Â Â  (3) The disposal in Oregon of domestic solid waste generated outside Oregon and within Oregon will add to the level of environmental risk associated with the transportation and disposal of those wastes; and

Â Â Â Â Â  (4) It is in the best interest of the public health, safety and welfare of the people of Oregon to reduce the amount of domestic solid waste being generated in Oregon in order to extend the useful life of existing domestic solid waste disposal sites and to reduce the environmental risks associated with receiving waste generated outside Oregon at those sites. [Formerly 459.293]

Â Â Â Â Â  459A.110 Additional fees for programs for reduction of domestic solid waste and environmental risks; assessment; maximum fee. (1) In addition to the permit fees provided in ORS 459.235, the Environmental Quality Commission shall establish a schedule of fees for all:

Â Â Â Â Â  (a) Disposal sites that receive domestic solid waste except transfer stations; and

Â Â Â Â Â  (b) Persons who transport solid waste out of the State of
Oregon
to a disposal site that receives domestic solid waste.

Â Â Â Â Â  (2) The schedule adopted under subsection (1) of this section shall be based on the estimated tonnage or the actual tonnage, if known, received at the site or transported out of state for disposal and any other similar or related factors the commission finds appropriate. The fees collected pursuant to the schedule shall be sufficient to assist in the funding of programs to reduce the amount of domestic solid waste generated in
Oregon
and to reduce environmental risks at domestic waste disposal sites.

Â Â Â Â Â  (3) For solid waste delivered to a disposal site owned or operated by a metropolitan service district, the schedule of fees, but not the permit fees provided in ORS 459.235, established by the commission in subsection (1) of this section shall be levied on the district, not the disposal site.

Â Â Â Â Â  (4) The commission also may require submittal of information related to volumes and sources of solid waste if necessary to carry out the activities in ORS 459A.120. For solid waste transported out of the State of
Oregon
for disposal, the required information may include the type of solid waste, the county of origin of the solid waste and the state to which the solid waste is transported for final disposal.

Â Â Â Â Â  (5) Before transporting or arranging for transport of solid waste out of the State of
Oregon
to a disposal site that receives domestic solid waste, a person shall notify the Department of Environmental Quality in writing.

Â Â Â Â Â  (6)(a) A local government that franchises or licenses a disposal site that receives domestic solid waste shall allow the disposal site to pass through the amount of the fees established by the commission in subsection (1) of this section to the users of the site.

Â Â Â Â Â  (b) If a disposal site that receives domestic solid waste passes through all or a portion of the fees established by the commission in subsection (1) of this section to a solid waste collector who uses the site, a local government that franchises or licenses the collection of solid waste shall allow the franchisee or licensee to include the amount of the fee in the collection service rate.

Â Â Â Â Â  (7) The fees generated under subsection (1) of this section shall be sufficient to accomplish the purposes set forth in ORS 459A.120 but shall be no more than 50 cents per ton.

Â Â Â Â Â  (8) There shall be a fee on solid waste generated out of state. This fee shall be an amount equal to the sum of the fees established under subsection (1) of this section and ORS 459A.115 and shall be collected in the same manner as fees established under subsection (1) of this section and ORS 459A.115.

Â Â Â Â Â  (9) As used in this section, ÂpersonÂ does not include an individual who transports the individualÂs own residential solid waste to a disposal site located out of the state. [Formerly 459.294; 1993 c.528 Â§2; 1993 c.560 Â§86]

Â Â Â Â Â  459A.115 Surcharge on fee imposed under ORS 459A.110; use of surcharge. (1) From January 1, 1992, to December 31, 1993, the schedule of fees as established by the Environmental Quality Commission under ORS 459A.110 (1) is increased by 35 cents per ton. The portion of the fees attributable to the 35 cents per ton increase shall be deposited into the General Fund and credited to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to implement the provisions of this section and ORS 459.005, 459.015, 459.235, 459.247, 459.418, 459.995, 459A.005, 459A.010, 459A.020, 459A.030 to 459A.055, 459A.070, 459A.110, 459A.500 to 459A.685, 459A.695 and 459A.750.

Â Â Â Â Â  (2) Beginning January 1, 1994, the schedule of fees as established by the commission under ORS 459A.110 is increased by 31 cents per ton and shall be deposited into the General Fund and credited to an account of the department. Such moneys are continuously appropriated to the department to implement the provisions described in subsection (1) of this section, excluding ORS 459.418. [1991 c.385 Â§13a; 1993 c.560 Â§88]

Â Â Â Â Â  Note: 459A.115 was added to and made a part of 459A.005 to 459A.665 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.120 Use of additional fees. (1) Except as provided in ORS 459A.115, the fees established by the Environmental Quality Commission under ORS 459A.110 shall be deposited in the General Fund and credited to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to carry out the purposes set forth in subsection (2) of this section.

Â Â Â Â Â  (2) The fees collected under ORS 459A.110 shall be used only for the following purposes:

Â Â Â Â Â  (a) Implementation of the provisions of ORS 459.411 to 459.417.

Â Â Â Â Â  (b) Department of Environmental Quality programs to promote and enhance waste reduction and recycling statewide, including data collection, performance measurement, education and promotion, market development and demonstration projects.

Â Â Â Â Â  (c) Department of Environmental Quality activities for ground water monitoring and enforcement of ground water protection standards at disposal sites that receive domestic solid waste.

Â Â Â Â Â  (d) Solid waste planning activities by counties and the metropolitan service district, as approved by the department, including planning for special waste disposal, planning for closure of solid waste disposal sites, capacity planning for domestic solid waste and regional solid waste planning.

Â Â Â Â Â  (e) Grants to local government units for recycling and solid waste planning activities.

Â Â Â Â Â  (f) Payment of administrative costs incurred by the department in accomplishing the purposes set forth in this section. The amount allocated under this paragraph shall not exceed 10 percent of the fees generated under ORS 459A.110. [Formerly 459.295; 1993 c.560 Â§89; 1999 c.59 Â§130]

SPECIFIC RECYCLING REQUIREMENTS

(Electronic Devices)

Â Â Â Â Â  459A.300 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is necessary to encourage the design of electronic devices that are more resource-efficient, more recyclable and less environmentally toxic;

Â Â Â Â Â  (2) The development and availability of a statewide system that conveniently serves both urban and rural areas of
Oregon
for the collection, transportation and recycling of electronic devices is in the best interest of the state; and

Â Â Â Â Â  (3) A statewide collection, transportation and recycling system should be financed by the manufacturers of those electronic devices. [2007 c.302 Â§1]

Â Â Â Â Â  Note: 459A.300 to 459A.365 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.305 Definitions for ORS 459A.305 to 459A.355. As used in ORS 459A.305 to 459A.355:

Â Â Â Â Â  (1) ÂBrandÂ means a name, symbols, words or marks that identify a covered electronic device, rather than any of its components, and attribute the device to the owner of the brand as the manufacturer.

Â Â Â Â Â  (2) ÂCollectorÂ means an entity that collects covered electronic devices as part of a manufacturer program or the state contractor program.

Â Â Â Â Â  (3)(a) ÂCovered electronic deviceÂ means:

Â Â Â Â Â  (A) A computer monitor of any type having a viewable area greater than four inches measured diagonally;

Â Â Â Â Â  (B) A desktop computer or portable computer; or

Â Â Â Â Â  (C) A television of any type having a viewable area greater than four inches measured diagonally.

Â Â Â Â Â  (b) ÂCovered electronic deviceÂ does not include:

Â Â Â Â Â  (A) Any part of a motor vehicle;

Â Â Â Â Â  (B) Any part of a larger piece of equipment designed and intended for use in an industrial, commercial or medical setting, such as diagnostic, monitoring or control equipment;

Â Â Â Â Â  (C) Telephones or personal digital assistants of any type unless the telephone or personal digital assistant contains a viewable area greater than four inches measured diagonally; or

Â Â Â Â Â  (D) Any part of a clothes washer, clothes dryer, refrigerator, freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier or air purifier.

Â Â Â Â Â  (4) ÂCovered entityÂ means any Oregon household, a business that employs 10 or fewer individuals, a not-for-profit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code that employs 10 or fewer individuals, or any person giving seven or fewer covered electronic devices to a collector at any one time.

Â Â Â Â Â  (5) ÂEnvironmentally sound management practicesÂ means practices that comply with all applicable laws, including but not limited to adequate record keeping, tracking the fate of recycled materials, performance audits and inspections, provisions for reuse and refurbishment, compliance with worker health and safety requirements, maintaining liability insurance and financial assurances and practices that may be adopted by rule by the Environmental Quality Commission.

Â Â Â Â Â  (6)(a) ÂManufacturerÂ means any person, irrespective of the selling technique used, including by means of remote sale:

Â Â Â Â Â  (A) That manufactures covered electronic devices under a brand that it owns or is licensed to use;

Â Â Â Â Â  (B) That sells covered electronic devices manufactured by others under a brand that the seller owns;

Â Â Â Â Â  (C) That manufactures covered electronic devices without affixing a brand;

Â Â Â Â Â  (D) That manufactures covered electronic devices to which it affixes a brand that it does not own; or

Â Â Â Â Â  (E) On whose account covered electronic devices manufactured outside the
United States
are imported into the
United States
. This subparagraph does not apply if, at the time the covered electronic devices are imported into the
United States
, another person is registered as the manufacturer of the brand of the covered electronic devices.

Â Â Â Â Â  (b) ÂManufacturerÂ does not include a person with a license to manufacture covered electronic devices for delivery exclusively to or at the order of the licenser.

Â Â Â Â Â  (7) ÂManufacturer programÂ means a statewide plan for collecting, transporting and recycling covered electronic devices that is provided by a single manufacturer or group of manufacturers pursuant to ORS 459A.320.

Â Â Â Â Â  (8) ÂOrphan deviceÂ means a covered electronic device for which no manufacturer can be identified.

Â Â Â Â Â  (9) ÂPersonÂ means the
United States
, the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or other legal entity.

Â Â Â Â Â  (10) ÂPortable computerÂ means any of the following that has a viewable area greater than four inches measured diagonally and that can be carried as one unit by an individual:

Â Â Â Â Â  (a) A laptop computer;

Â Â Â Â Â  (b) A notebook computer; or

Â Â Â Â Â  (c) A notepad computer.

Â Â Â Â Â  (11) ÂPremium serviceÂ means services such as at-location system upgrade services and at-home pickup services, including curbside pickup service.

Â Â Â Â Â  (12)(a) ÂRecyclingÂ means:

Â Â Â Â Â  (A) Processing through disassembling, dismantling, shredding, transforming or remanufacturing covered electronic devices, components and by-products into usable or marketable raw materials or products in a manner such that the original products may lose their identity; or

Â Â Â Â Â  (B) Smelting materials from components removed from covered electronic devices to recover metals for reuse in conformance with applicable laws and rules.

Â Â Â Â Â  (b) ÂRecyclingÂ does not include:

Â Â Â Â Â  (A) Landfill disposal or incineration of covered electronic devices; or

Â Â Â Â Â  (B) Energy recovery or energy generation by means of combusting covered electronic devices, components and by-products with or without other waste.

Â Â Â Â Â  (13) ÂRetailerÂ means a person that offers new covered electronic devices for sale at retail through any means, including but not limited to remote offerings such as sales outlets, catalogs or the Internet.

Â Â Â Â Â  (14) ÂReturn shareÂ means the minimum percentage of covered electronic devices that an individual manufacturer is responsible for collecting, transporting and recycling.

Â Â Â Â Â  (15) ÂReturn share by weightÂ means the minimum total weight of covered electronic devices that an individual manufacturer is responsible for collecting, transporting and recycling.

Â Â Â Â Â  (16)(a) ÂSellÂ or ÂsaleÂ means any transfer of title for consideration, including but not limited to remote sales conducted through sales outlets, catalogs or the Internet, or any other similar electronic means.

Â Â Â Â Â  (b) ÂSellÂ or ÂsaleÂ does not include leases.

Â Â Â Â Â  (17) ÂState contractor programÂ means a statewide program for collecting, transporting and recycling covered electronic devices that is provided by the Department of Environmental Quality for manufacturers who pay a recycling fee to the department pursuant to 459A.325. [2007 c.302 Â§2]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.310 Applicability to manufacturers; applicability to reused or refurbished covered electronic devices; requirements for sale of covered electronic devices by manufacturers. (1) ORS 459A.305 to 459A.355 apply to all manufacturers engaging in the activities set forth in ORS 459A.305 (6) before, on or after June 7, 2007.

Â Â Â Â Â  (2) ORS 459A.305 to 459A.355 do not apply to reused or refurbished covered electronic devices.

Â Â Â Â Â  (3) A manufacturer may not sell or offer for sale any covered electronic device in or for delivery in this state unless:

Â Â Â Â Â  (a) The covered electronic device is labeled with a brand and the label is permanently affixed and readily visible; and

Â Â Â Â Â  (b) The brand is included in the plan that is filed with the Department of Environmental Quality pursuant to ORS 459A.320. [2007 c.302 Â§3]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.315 Registration by manufacturer; fees. (1) Before January 1 of each year, a manufacturer of covered electronic devices sold or offered for sale in this state shall register with the Department of Environmental Quality, for a period to cover the upcoming calendar year, on a form provided by the department. The registration shall include:

Â Â Â Â Â  (a) A list of all the brands manufactured, sold or imported by the manufacturer, including those brands being offered for sale in this state by the manufacturer.

Â Â Â Â Â  (b) A statement of whether the manufacturer will be implementing a manufacturer program or utilizing the state contractor program for recycling covered electronic devices.

Â Â Â Â Â  (c) Any other information required by the department to implement ORS 459A.305 to 459A.355.

Â Â Â Â Â  (2)(a) Not later than July 1 of each year, a manufacturer of covered electronic devices sold or offered for sale in this state shall pay an annual registration fee to the department.

Â Â Â Â Â  (b) For calendar years 2008 through 2011, the manufacturer registration fee shall be:

Â Â Â Â Â  (A) $15,000 for manufacturers selling more than one percent of the total number of units of covered electronic devices sold in this state the previous calendar year.

Â Â Â Â Â  (B) $5,000 for manufacturers selling at least 0.1 percent but not more than one percent of the total number of units of covered electronic devices sold in this state the previous calendar year.

Â Â Â Â Â  (C) $200 for manufacturers selling at least 0.01 percent but less than 0.1 percent of the total number of units of covered electronic devices sold in this state the previous calendar year.

Â Â Â Â Â  (D) $40 for manufacturers selling less than 0.01 percent of the total number of units of covered electronic devices sold in this state the previous calendar year.

Â Â Â Â Â  (c) For calendar years 2012 and beyond, the Environmental Quality Commission may modify the registration fees under this section so that the total of registration fees collected approximately matches the departmentÂs costs in implementing ORS 459A.305 to 459A.355, excluding costs incurred under ORS 459A.340 (4).

Â Â Â Â Â  (3)(a) If a manufacturer ceases to manufacture, sell or import covered electronic devices and covered electronic devices manufactured, sold or imported by the manufacturer are collected for recycling under a manufacturer program or the state contractor program, the manufacturer shall register with the department and pay a registration fee of $250.

Â Â Â Â Â  (b) Any manufacturer described in paragraph (a) of this subsection to which the department provides notification of a return share and return share by weight and that has not previously filed a registration shall, within 30 days of receiving the notification, file a registration with the department and pay to the department a registration fee of $250. [2007 c.302 Â§4]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.320 Manufacturer program plan; state contractor program. (1) A manufacturer choosing to implement a manufacturer program shall submit a plan to the Department of Environmental Quality at the time of payment of the annual registration fee required under ORS 459A.315.

Â Â Â Â Â  (2) The manufacturerÂs plan must describe how the manufacturer will:

Â Â Â Â Â  (a) Finance, manage and conduct a statewide program to collect covered electronic devices from covered entities in this state.

Â Â Â Â Â  (b) Provide for environmentally sound management practices to collect, transport and recycle covered electronic devices.

Â Â Â Â Â  (c) Provide for advertising and promotion of collection opportunities statewide and on a regular basis.

Â Â Â Â Â  (d) Include convenient service in every county in this state and at least one collection site for any city with a population of at least 10,000. A collection site for a county may be the same as a collection site for a city in the county. Collection sites shall be staffed and open to the public at a frequency adequate to meet the needs of the area being served. A program may provide collection service jointly with another program.

Â Â Â Â Â  (3) A manufacturer choosing to implement a manufacturer program shall:

Â Â Â Â Â  (a) Meet or exceed the requirements for collection sites described in subsection (2) of this section.

Â Â Â Â Â  (b) Provide for collection, transportation and recycling of covered electronic devices for covered entities free of charge, except that a manufacturer that provides premium service for a covered entity may charge for the additional cost of that premium service.

Â Â Â Â Â  (c) Implement the plan required under this section.

Â Â Â Â Â  (4) A group of manufacturers may choose to implement a manufacturer program as one entity, if in doing so the manufacturers meet the sum of their individual return shares by weight under ORS 459A.340 (3) and that sum is at least five percent.

Â Â Â Â Â  (5) By July 1 of each year, a manufacturer that does not meet its return share by weight for the previous calendar year shall pay the department for the amount not achieved at a rate determined by the department to be equivalent to the amount the manufacturer would have paid, plus 10 percent, to be part of the state contractor program under ORS 459A.340.

Â Â Â Â Â  (6) A manufacturer participating in the state contractor program under ORS 459A.340 shall notify the department at the time of its registration each year.

Â Â Â Â Â  (7) Except as provided in subsection (4) of this section, a manufacturer with less than a five percent return share is required to participate in the state contractor program under ORS 459A.340. [2007 c.302 Â§5]

Â Â Â Â Â  Note: The amendments to 459A.320 by section 6, chapter 302,
Oregon
Laws 2007, become operative January 1, 2010. See section 20, chapter 302, Oregon Laws 2007. The text that is operative on and after January 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  459A.320. (1) A manufacturer choosing to implement a manufacturer program shall submit a plan to the Department of Environmental Quality at the time of payment of the annual registration fee required under ORS 459A.315.

Â Â Â Â Â  (2) The manufacturerÂs plan must describe how the manufacturer will:

Â Â Â Â Â  (a) Finance, manage and conduct a statewide program to collect covered electronic devices from covered entities in this state.

Â Â Â Â Â  (b) Provide for environmentally sound management practices to collect, transport and recycle covered electronic devices.

Â Â Â Â Â  (c) Provide for advertising and promotion of collection opportunities statewide and on a regular basis.

Â Â Â Â Â  (d) Include convenient service in every county in this state and at least one collection site for any city with a population of at least 10,000. A collection site for a county may be the same as a collection site for a city in the county. Collection sites shall be staffed and open to the public at a frequency adequate to meet the needs of the area being served. A program may provide collection service jointly with another program.

Â Â Â Â Â  (3) A manufacturer choosing to implement a manufacturer program shall:

Â Â Â Â Â  (a) Meet or exceed the requirements for collection sites described in subsection (2) of this section.

Â Â Â Â Â  (b) Provide for collection, transportation and recycling of covered electronic devices for covered entities free of charge, except that a manufacturer that provides premium service for a covered entity may charge for the additional cost of that premium service.

Â Â Â Â Â  (c) Implement the plan required under this section.

Â Â Â Â Â  (d) Conduct a statistically significant sampling or actual count of the covered electronic devices collected and recycled by the manufacturer each calendar year using a methodology approved by the department. The manufacturer shall report the results of the sampling or count to the department no later than March 1 of the following calendar year. The report must include:

Â Â Â Â Â  (A) A list of all brands identified during the sampling or count by the manufacturer;

Â Â Â Â Â  (B) The weight of covered electronic devices identified for each brand during the sampling or count; and

Â Â Â Â Â  (C) The total weight of covered electronic devices, including orphan devices, collected from covered entities in the state by the manufacturer during the previous calendar year.

Â Â Â Â Â  (e) By March 1 of each year, provide a report to the department that details how the plan required under this section was implemented during the previous calendar year.

Â Â Â Â Â  (4) A group of manufacturers may choose to implement a manufacturer program as one entity, if in doing so the manufacturers meet the sum of their individual return shares by weight under ORS 459A.340 (3) and that sum is at least five percent.

Â Â Â Â Â  (5) By July 1 of each year, a manufacturer that does not meet its return share by weight for the previous calendar year shall pay the department for the amount not achieved at a rate determined by the department to be equivalent to the amount the manufacturer would have paid, plus 10 percent, to be part of the state contractor program under ORS 459A.340.

Â Â Â Â Â  (6) A manufacturer participating in the state contractor program under ORS 459A.340 shall notify the department at the time of its registration each year.

Â Â Â Â Â  (7) Except as provided in subsection (4) of this section, a manufacturer with less than a five percent return share is required to participate in the state contractor program under ORS 459A.340.

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.325 Recycling fee for manufacturer participating in state contractor program. By September 1 of each year, a manufacturer that participates in the state contractor program shall pay a recycling fee to the Department of Environmental Quality in an amount determined by the department under ORS 459A.340 (6) to cover the costs of collecting, transporting and recycling the manufacturerÂs annual return share of covered electronic devices for the following year. [2007 c.302 Â§7]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.330 Prohibition against charging fee for collection, transportation or recycling of covered electronic devices; exception. (1) Except as authorized in subsection (2) of this section, a manufacturer program, the state contractor program or a collector participating in a manufacturer program or the state contractor program may not charge a fee to covered entities for the collection, transportation or recycling of covered electronic devices.

Â Â Â Â Â  (2) A collector that provides a premium service to a covered entity may charge for the additional cost of providing the premium service. [2007 c.302 Â§8]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.335 Requirements for sale of covered electronic devices by retailers; retailerÂs duty to consumers regarding information about recycling covered electronic devices. (1) A retailer may not sell or offer for sale any covered electronic device in or for delivery into this state unless:

Â Â Â Â Â  (a) The covered electronic device is labeled with a brand and the label is permanently affixed and readily visible;

Â Â Â Â Â  (b) The brand is included on the list posted by the Department of Environmental Quality pursuant to ORS 459A.340 (1); and

Â Â Â Â Â  (c) The list posted by the department pursuant to ORS 459A.340 (1) specifies that the manufacturer is in compliance with the requirements of ORS 459A.305 to 459A.355.

Â Â Â Â Â  (2) A retailer shall provide to a consumer at the time of the sale of a covered electronic device information from the departmentÂs website that provides details about where and how a consumer can recycle covered electronic devices in
Oregon
. The information shall be provided in printed form for in-store sales and in printable form for Internet sales and other sales where the Internet is involved. [2007 c.302 Â§9]

Â Â Â Â Â  Note: Section 19 (1), chapter 302, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 19. (1) Section 9 (1) of this 2007 Act [459A.335 (1)] applies to covered electronic devices sold by a retailer on or after January 1, 2009. [2007 c.302 Â§19(1)]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.340 Duties of department. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) Maintain and make available on its website the following lists, which must be updated by the first day of each month:

Â Â Â Â Â  (a) A list of registered manufacturers and their brands;

Â Â Â Â Â  (b) A list of brands for which no manufacturer has registered; and

Â Â Â Â Â  (c) A list that identifies which manufacturers are in compliance with ORS 459A.305 to 459A.355.

Â Â Â Â Â  (2) Review and approve manufacturer plans that comply with ORS 459A.320 and are submitted annually by manufacturers choosing to implement a manufacturer program for recycling covered electronic devices.

Â Â Â Â Â  (3)(a) Determine the return share and return share by weight for each calendar year for each manufacturer. The return share shall be determined by dividing the total weight of covered electronic devices of that manufacturerÂs brands by the total weight of covered electronic devices for all manufacturersÂ brands. The return share by weight shall be determined by multiplying the return share for each such manufacturer by the total weight in pounds of covered electronic devices, including orphan devices, collected from covered entities the previous calendar year.

Â Â Â Â Â  (b) For 2008 and 2009, determine the return share and return share by weight for each manufacturer based on the best available public return share data and public weight data from within the
United States
for covered electronic devices from covered entities. For subsequent years, the return share of covered electronic devices for each manufacturer shall be based on the most recent annual sampling or count of covered electronic devices. For subsequent years, the total weight in pounds of covered electronic devices shall be based on the total weight of covered electronic devices, including orphan devices, determined by the department.

Â Â Â Â Â  (c) By May 1 of each year, provide to each manufacturer that had a return share determined under this section its return share and its return share by weight for the following year.

Â Â Â Â Â  (4) Establish a state contractor program for the collection, transportation and recycling of covered electronic devices from covered entities in this state. The state contractor program shall:

Â Â Â Â Â  (a) To the extent practicable, use existing local collection, transportation and recycling infrastructure;

Â Â Â Â Â  (b) Utilize environmentally sound management practices to collect, transport and recycle covered electronic devices;

Â Â Â Â Â  (c) Provide for covered entities, free of charge, convenient and available collection services and sites for covered electronic devices in both rural and urban areas;

Â Â Â Â Â  (d) Advertise and promote collection opportunities statewide and on a regular basis; and

Â Â Â Â Â  (e) Conduct a statistically significant sampling or actual count of the covered electronic devices collected and recycled by the state contractor program during each calendar year using a methodology approved by the department and prepare a report no later than March 1 of the following calendar year that includes:

Â Â Â Â Â  (A) A list of all brands identified during the sampling or count;

Â Â Â Â Â  (B) The weight of covered electronic devices identified for each brand during the sampling or count; and

Â Â Â Â Â  (C) The total weight of covered electronic devices, including orphan devices, collected from covered entities in the state by the state contractor program during the previous calendar year.

Â Â Â Â Â  (5) Determine a manufacturerÂs annual registration fee for purposes of ORS 459A.315 (2) using national market data prorated for
Oregon
based on statewide population.

Â Â Â Â Â  (6) Determine the recycling fee to be paid under ORS 459A.325 by each manufacturer that participates in the state contractor program established pursuant to subsection (4) of this section. The department shall determine the recycling fees as follows:

Â Â Â Â Â  (a) For each manufacturer except those described in paragraph (b) of this subsection, the department shall determine the recycling fee based on the manufacturerÂs annual return share and return share by weight as determined under subsection (3) of this section.

Â Â Â Â Â  (b) For each manufacturer whose manufacture of covered electronic devices as defined in ORS 459A.305 (3)(a)(C) exceeds its manufacture of covered electronic devices as defined in ORS 459A.305 (3)(a)(A) and (B), the department shall determine the recycling fee based on the total return share and return share by weight determined under subsection (3) of this section of all manufacturers described in this paragraph, allocated according to each manufacturerÂs percentage of the total number of covered electronic devices described in ORS 459A.305 (3)(a)(C) sold in this state the previous calendar year. The department may use national sales data to determine the percentages. The department may assess a surcharge on the annual registration fee for manufacturers described in this paragraph to pay any added costs to the department in making the determinations.

Â Â Â Â Â  (7) Maintain on its website information on collection opportunities for covered electronic devices, including collection site locations and hours. The information must be made available in a printable format for retailers.

Â Â Â Â Â  (8) Report biennially to the Legislative Assembly on the operation of the statewide system for collection, transportation and recycling of covered electronic devices. [2007 c.302 Â§10]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.345 Rules. The Environmental Quality Commission may adopt rules as necessary to implement ORS 459A.305 to 459A.355. [2007 c.302 Â§11]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.350 Disposition of fees. Fees collected by the Department of Environmental Quality under ORS 459A.305 to 459A.355 shall be deposited in the State Treasury to the credit of the Covered Electronic Devices Account established under ORS 459A.355. [2007 c.302 Â§12]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.355 Covered Electronic Devices Account; interest; uses. The Covered Electronic Devices Account is established separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the Department of Environmental Quality and may be used only to pay the costs of implementing ORS 459A.305 to 459A.355 and enforcing the prohibition in ORS 459.247 relating to disposal of covered electronic devices. [2007 c.302 Â§13]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â  459A.360 Evaluation by department of certain federal laws. (1) The Department of Environmental Quality shall evaluate any federal law that establishes a national program for the collection and recycling of electronic devices.

Â Â Â Â Â  (2) If the department determines that the federal law substantially meets or exceeds the requirements and intent of ORS 459A.305 to 459A.355, the department shall include information on the federal law in the next biennial report to the Legislative Assembly pursuant to ORS 459A.340. [2007 c.302 Â§14]

Â Â Â Â Â  Note: See note under 459A.300.

Â Â Â Â Â
459A.365
City
and county regulation of collection of solid waste. ORS 459A.305 to 459A.355 do not supersede any authority under ORS chapter 459 or 459A for cities and counties to regulate the collection of solid waste. [2007 c.302 Â§14a]

Â Â Â Â Â  Note: See note under 459A.300.

(State Agencies)

Â Â Â Â Â  459A.475 Legislative findings; policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) It is the policy of the State of
Oregon
to conserve and protect its resources. The maintenance of a quality environment for the people of this state now and in the future is a matter of statewide concern.

Â Â Â Â Â  (2) The volume of solid waste generated within the state, an increased rate in the consumption of products and materials, including paper products, and the absence of adequate programs and procedures for the reuse and recycling of these products and materials threaten the quality of the environment and well-being of the people of
Oregon
. [2003 c.794 Â§188]

Â Â Â Â Â  Note: 459A.475 to 459A.490 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â
459A.480
State
agency recycling program; requirements; training. (1) For the current state waste paper collection program, the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall provide participating locations with public awareness information and training to state and legislative employees, including but not limited to the proper separation and disposal of recycled resources. Additionally, the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality, shall provide training for personnel, including but not limited to state buildings and grounds personnel responsible for the collection of waste materials. This training shall include but is not be limited to educating and training the personnel concerning the separation and collection of recyclable materials.

Â Â Â Â Â  (2) The Oregon Department of Administrative Services shall continue the current state waste paper collection program for employees of state government, as defined in ORS 174.111. This program shall include recycling opportunities for office paper, corrugated cardboard, newsprint, beverage containers as defined in ORS 459A.700, container glass, mixed waste paper, plastic bottles, waste oil, clay-coated materials, batteries, toner and printer cartridges and any other material at the discretion of the Director of the Oregon Department of Administrative Services, in consultation with the Department of Environmental Quality.

Â Â Â Â Â  (3) The Oregon Department of Administrative Services may contract as necessary for the recycling of products returned under subsections (1) and (2) of this section. [2003 c.794 Â§189]

Â Â Â Â Â  Note: See note under 459A.475.

Â Â Â Â Â  459A.485 System and procedures for separation and collection of solid waste; rules; exemption. (1) Notwithstanding ORS 183.335 (5), the Oregon Department of Administrative Services shall adopt rules pursuant to ORS chapter 183 that:

Â Â Â Â Â  (a) Establish procedures for the separation of solid waste generated by state agencies that can be recycled or reused.

Â Â Â Â Â  (b) Establish a system for the collection of solid waste generated by state agencies that can be recycled or reused. The system shall ensure that the material is made available to appropriate agencies or private industries for reuse or recycling at the greatest economic value and to the greatest extent feasible for recycling.

Â Â Â Â Â  (2) All state agencies shall comply with the procedures and systems established under subsection (1) of this section.

Â Â Â Â Â  (3) The Governor may exempt any single activity or facility of any state agency from compliance under this section if the Governor determines it to be in the paramount interest of the state. Any exemption shall be for a period not in excess of one year, but additional exemptions may be granted for periods not to exceed one year. The Governor shall make public all exemptions together with the reasons for granting such exemptions. [2003 c.794 Â§190]

Â Â Â Â Â  Note: See note under 459A.475.

Â Â Â Â Â  459A.490 Paper conservation. (1) The Oregon Department of Administrative Services shall encourage paper conservation.

Â Â Â Â Â  (2) The department shall provide guidelines to state agencies and contractors on the availability of recycled paper and paper products, including the sources of supply and the potential uses of various grades of recycled paper.

Â Â Â Â Â  (3) The department shall review the total paper purchases and utilization of each state agency.

Â Â Â Â Â  (4) The department shall, in conjunction with the administrative heads of state agencies, develop procedures to eliminate excessive or unnecessary paper use, including but not limited to overpurchase of paper, overprinting of materials, purchase of too high a grade of paper, purchase of paper that is not recyclable and purchase of virgin paper when recycled paper is available in the same grade. [2003 c.794 Â§191]

Â Â Â Â Â  Note: See note under 459A.475.

(Newsprint and Directories)

Â Â Â Â Â  459A.500 Definitions for ORS 459A.500 to 459A.520. As used in ORS 459A.500 to 459A.520:

Â Â Â Â Â  (1) ÂConsumer of newsprintÂ means a person who uses newsprint in a commercial or government printing or publishing operation.

Â Â Â Â Â  (2) ÂNewsprintÂ means paper that meets the specifications for Standard Newsprint Paper and Roto Newsprint Paper as set forth in the current edition of the Harmonized Tariff Schedule of the
United States
for such products.

Â Â Â Â Â  (3) ÂPost-consumer wasteÂ means a material that would normally be disposed of as a solid waste, having completed its life cycle as a consumer or manufacturing item.

Â Â Â Â Â  (4) ÂRecycled-content newsprintÂ means newsprint that includes post-consumer waste paper. [1991 c.385 Â§26; 1993 c.560 Â§90]

Â Â Â Â Â  459A.505 Minimum recycled content for newsprint. Every consumer of newsprint in Oregon shall ensure that at least 7.5 percent of the annual aggregate fiber content of all newsprint used by the consumer of newsprint is composed of post-consumer waste paper, if:

Â Â Â Â Â  (1) Recycled-content newsprint is available at the same or lower weighted net price compared to that of newsprint made from virgin material;

Â Â Â Â Â  (2) The average mechanical and optical properties of recycled-content newsprint from any individual mill measured quarterly meets or exceeds the average mechanical and optical properties of all newsprint produced in the northwest as reported in the most current quarterly American Newspaper Publisher Association Newsprint Quality Program Special Report; and

Â Â Â Â Â  (3) The recycled-content newsprint is available within the same period of time as virgin material. [1991 c.385 Â§27; 2005 c.22 Â§335]

Â Â Â Â Â  459A.510 Report to consumer of amount of post-consumer waste in shipment. Each person who supplies a consumer of newsprint with newsprint shall report with each supply the amounts of post-consumer waste contained in each shipment to each consumer of newsprint. If a shipment contains no post-consumer waste paper, the supplier shall so report. [1991 c.385 Â§28]

Â Â Â Â Â  459A.515 Annual report to department; content. No later than February 28 each year, each consumer of newsprint shall report to the Department of Environmental Quality the following information for the previous calendar year:

Â Â Â Â Â  (1) The amount of newsprint used in short tons;

Â Â Â Â Â  (2) The amount of recycled-content newsprint used in short tons; and

Â Â Â Â Â  (3) The aggregate recycled content of the newsprint used as a percent. [1991 c.385 Â§29; 1993 c.560 Â§91; 2003 c.14 Â§292]

Â Â Â Â Â  459A.520 Minimum recycled content for directories. (1) Every directory publisher shall ensure that directories distributed in
Oregon
:

Â Â Â Â Â  (a) Have a minimum recycled content of at least 25 percent by weight, with no less than 15 percent of the total weight consisting of post-consumer waste, if:

Â Â Â Â Â  (A) The recycled-content paper is available on the market; and

Â Â Â Â Â  (B) The recycled-content paper is of the same quality as paper made from virgin material;

Â Â Â Â Â  (b) Use bindings that do not impede recycling; and

Â Â Â Â Â  (c) Use inks that do not impede recycling.

Â Â Â Â Â  (2) For each local jurisdiction where directories are distributed, directory publishers will cooperate with local government agencies to ensure that recycling opportunities exist for directories at the time the directories are distributed provided markets exist for the directories.

Â Â Â Â Â  (3) The Department of Environmental Quality shall develop a report format and survey directory publishers in
Oregon
on an annual basis to determine whether the publishers are meeting the requirements under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) As used in this section, ÂdirectoryÂ means a telephone directory that weighs one pound or more for a local jurisdiction in
Oregon
distributed in this state. [1991 c.385 Â§33; 2005 c.22 Â§336]

(Glass)

Â Â Â Â Â  459A.550 Report on use of new and recycled glass; minimum percentage of recycled glass required. (1) On or before February 28 each year, every glass container manufacturer shall report to the Department of Environmental Quality, in accordance with a method established by the department, the total amount, in tons, of new glass food, drink and beverage containers made in Oregon or sold to packagers located in Oregon by the glass container manufacturer during the previous calendar year, and the tons of recycled glass used in manufacturing the new containers. A glass container manufacturer located more than 750 miles from the borders of this state shall report to the department only for those years in which the glass container manufacturer sells more than 1,000 tons of new glass containers to packagers located in
Oregon
.

Â Â Â Â Â  (2) For glass containers manufactured in
Oregon
or within 750 miles of the borders of this state, each glass container manufacturer shall use the following minimum percentages of recycled glass in manufacturing glass food, drink or beverage containers:

Â Â Â Â Â  (a) Thirty-five percent on and after January 1, 1995.

Â Â Â Â Â  (b) Fifty percent on and after January 2, 2008.

Â Â Â Â Â  (3) Upon request from a glass container manufacturer, the department shall not enforce the requirement that a minimum percentage of recycled glass be used in the manufacturing of glass food, drink or beverage containers under subsection (2) of this section if the department determines that a glass container manufacturer cannot meet the minimum percentage requirements because of a lack of available glass cullet that meets reasonable specifications established by the manufacturer.

Â Â Â Â Â  (4) A manufacturer requesting an exemption from the recycled glass content requirements under this section shall inform the department of the steps the manufacturer plans to take in order to come into compliance with the recycled content requirements. The department shall grant exemptions for a period of no more than three years. An exemption may be renewed upon a reasonable showing by the applicant. The department may recover all costs involved in considering and acting upon exemption requests.

Â Â Â Â Â  (5) On or after January 2, 2008, in determining whether a glass container manufacturer has met the 50 percent minimum percentage requirement, the department shall credit toward the requirement the combined amount of recycled glass generated in
Oregon
for secondary end uses. If the combined amount meets the 50 percent minimum percentage requirement, the department shall not initiate enforcement action.

Â Â Â Â Â  (6) The department shall not enforce the provisions of subsection (2)(b) of this section until January 2, 2008.

Â Â Â Â Â  (7) As used in this section, Âglass container manufacturerÂ means a person that manufactures new glass containers in Oregon or that, during the calendar year preceding the reporting period established under subsection (1) of this section, manufactured new glass containers outside Oregon that were sold by the manufacturer to packagers located in Oregon. [1991 c.385 Â§34; 1993 c.560 Â§92; 1997 c.537 Â§1; 1999 c.976 Â§1; 2003 c.671 Â§1]

(Used Oil Recycling)

Â Â Â Â Â  459A.552 Recycling and recovery of used oil; goal. It is the goal of the State of
Oregon
that the amount of recycling and recovery of used oil from households in
Oregon
shall be at least 70 percent. [1993 c.527 Â§2; 2005 c.22 Â§337]

Â Â Â Â Â  Note: 459A.552 to 459A.599 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.554 Reduction, reuse and recovery of used oil. After consideration of technical and economic feasibility, the Department of Environmental Quality and all persons in
Oregon
shall encourage the management of used oil in
Oregon
as follows:

Â Â Â Â Â  (1) First, to reduce the amount of used oil generated;

Â Â Â Â Â  (2) Second, to reuse oil by rerefining the oil; and

Â Â Â Â Â  (3) Third, to recover energy from the used oil and use the oil for other secondary uses. [1993 c.527 Â§3]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.555 Definitions for ORS 459A.552 to 459A.599. As used in ORS 459A.552 to 459A.599 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂRecycleÂ means to prepare used oil for reuse as a petroleum product by refining, rerefining, reclaiming, reprocessing or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil, provided that the preparation or use is operationally safe, environmentally sound and complies with all laws and regulations.

Â Â Â Â Â  (4) ÂPersonÂ means any individual, private or public corporation, partnership, cooperative association, estate, municipality, political or jurisdictional subdivision or governmental agency or instrumentality.

Â Â Â Â Â  (5) ÂUsed oilÂ means a petroleum-based oil which through use, storage or handling has become unsuitable for its original purpose due to the presence of impurities or loss of original properties. [Formerly 468.850]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.560 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Millions of gallons of used oil are generated each year in the state;

Â Â Â Â Â  (2) Used oil is a valuable petroleum resource which can be recycled; and

Â Â Â Â Â  (3) In spite of this potential for recycling, significant quantities of used oil are wastefully disposed of or improperly used by means which pollute the waters, land and air and endanger the public health and welfare. [Formerly 468.853]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.565 Used oil to be collected and recycled. The Legislative Assembly declares that used oil shall be collected and recycled to the maximum extent possible, by means which are economically feasible and environmentally sound, in order to conserve irreplaceable petroleum resources, preserve and enhance the quality of natural and human environments, and protect public health and welfare. [Formerly 468.856]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.570 Used oil information center; public education. The Department of Environmental Quality shall conduct a public education program to inform the public of the needs for and benefits of collecting and recycling used oil in order to conserve resources and preserve the environment. As part of this program, the department shall:

Â Â Â Â Â  (1) Establish, maintain and publicize a used oil information center that will explain local, state and federal laws and regulations governing used oil and will inform holders of quantities of used oil on how and where used oil may be properly disposed of; and

Â Â Â Â Â  (2) Encourage the establishment of voluntary used oil collection and recycling programs and provide technical assistance to persons organizing such programs. [Formerly 468.859]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.575 Oil recycling information to be posted; rules. The Environmental Quality Commission shall adopt rules, in accordance with the provisions of ORS 468.020, requiring sellers of more than 500 gallons of lubrication or other oil annually, in containers for use off the premises, to post and maintain at or near the point of sale durable and legible signs, unless otherwise prohibited by law, informing the public of the importance of proper collection and disposal of used oil, and how and where used oil may be properly disposed of, including locations and hours of operation of conveniently located collection facilities. [Formerly 468.862]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.580 Prohibited disposal of used oil. Unless permitted pursuant to ORS 468B.050, no person shall dispose of used oil by discharge into sewers, drainage systems or the waters of this state as defined by ORS 468B.005, or by incineration other than for energy generating purposes. [Formerly 468.865; 2003 c.469 Â§3]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.585 Enforcement powers of commission. The Environmental Quality Commission shall have the power to enforce compliance with or restrain violation of ORS 459A.580 or any rule adopted under ORS 459A.575 in the same manner provided for enforcement proceedings under ORS chapters 468, 468A and 468B. [Formerly 468.868]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.590 Use, management, disposal and resource recovery; rules. The Environmental Quality Commission shall adopt rules and issue orders relating to the use, management, disposal of and resource recovery from used oil. The rules shall include but need not be limited to performance standards and other requirements necessary to protect the public health, safety and environment, and a provision prohibiting the use of untested used oil for dust suppression. The commission shall insure that the rules do not discourage the recovery or recycling of used oil in a manner that is consistent with the protection of human health, safety and the environment. [Formerly 468.869]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.595 Use for dust suppression or as herbicide. Except to the extent that a use of used oil is prohibited or regulated by federal law, the rules adopted under ORS 459A.590 shall not prohibit or regulate the use of used oil for dust suppression or as an herbicide if the used oil is generated by a business or industry and does not contain polychlorinated biphenyls, or contain or show a characteristic of hazardous waste as defined in ORS 466.005 or is generated by a household and is:

Â Â Â Â Â  (1) Used on property owned by the generator; or

Â Â Â Â Â  (2) Generated and used on property leased by the generator or used on property immediately adjacent to property owned or leased by the generator with the written approval of the property owner on whose property the oil is to be applied. [Formerly 468.870]

Â Â Â Â Â  Note: See note under 459A.552.

Â Â Â Â Â  459A.599 Short title. ORS 459A.552 to 459A.585 may be cited as the ÂUsed Oil Recycling Act.Â [Formerly 468.871]

Â Â Â Â Â  Note: See note under 459A.552.

(Compost)

Â Â Â Â Â  459A.600 ÂCompostÂ defined. As used in ORS 459A.605 to 459A.620, ÂcompostÂ means the product resulting from the controlled biological decomposition of organic wastes that are source separated from the municipal solid waste stream. [1991 c.385 Â§19]

Â Â Â Â Â  459A.605 Rules for purchase of compost and sewage sludge by state. In consultation with the Department of Environmental Quality and affected state and local agencies, the Oregon Department of Administrative Services shall adopt rules for the purchase by the State of
Oregon
of compost and sewage sludge. The rules shall designate the state minimum purchasing standards. The rules shall encourage the use of compost and sludge without jeopardizing the safety and health of the citizens of the state or the environment. [1991 c.385 Â§21]

Â Â Â Â Â  459A.610 [1991 c.385 Â§22; repealed by 1993 c.560 Â§107]

Â Â Â Â Â  459A.615 Programs to use compost and sewage sludge. The State Forestry Department, the State Parks and Recreation Department, the Department of Transportation and the Oregon Department of Administrative Services shall initiate programs that use compost or sewage sludge in place of, or to supplement, soil amendments, ground cover materials, mulching materials or other similar products for which compost can be used as an effective substitute. [1991 c.385 Â§23; 1993 c.560 Â§93]

Â Â Â Â Â  459A.620 Use of compost or sewage sludge by state agencies given priority. Any state agency that prepares a request for bid for soil amendments, ground cover materials, mulching materials or other similar products shall first determine that compost or sewage sludge is not available in adequate quantities, cannot practically be used for the intended applications, would jeopardize the intended project results or would be used in combination with a fertilizer or other similar product. [1991 c.385 Â§25; 2005 c.22 Â§338]

(Mercury)

Â Â Â Â Â  459A.630 Motor vehicle mercury light switches. The Department of Environmental Quality shall coordinate with and encourage entities such as associations representing motor vehicle repair shops to offer to the public the replacement and recycling of motor vehicle mercury light switches. The department shall make available to the public information concerning services to replace and recycle motor vehicle mercury light switches. [2001 c.924 Â§10]

Â Â Â Â Â  Note: 459A.630 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Plastics)

Â Â Â Â Â  459A.650 Definitions for ORS 459A.650 to 459A.665. As used in ORS 459A.650 to 459A.665:

Â Â Â Â Â  (1) ÂPackageÂ means any container used to protect, store, contain, transport, display or sell products.

Â Â Â Â Â  (2) ÂPackage manufacturerÂ means the producer or generator of a rigid plastic container for a packaged product that is sold or offered for sale in
Oregon
.

Â Â Â Â Â  (3) ÂProduct-associated packageÂ means a brand-specific rigid plastic container line, which may have one or more sizes, shapes or designs and which is used in conjunction with a particular, generic product line.

Â Â Â Â Â  (4) ÂProduct manufacturerÂ means the producer or generator of a packaged product that is sold or offered for sale in
Oregon
in a rigid plastic container.

Â Â Â Â Â  (5) ÂRecycled contentÂ means the portion of a packageÂs weight that is composed of recycled material, as determined by a material balance approach that calculates total recycled material input as a percentage of total material input in the manufacture of the package.

Â Â Â Â Â  (6) ÂRecycled materialÂ means a material that would otherwise be destined for solid waste disposal, having completed its intended end use or product life cycle. Recycled material does not include materials and by-products generated from, and commonly reused within, an original manufacturing and fabrication process.

Â Â Â Â Â  (7) ÂRigid plastic containerÂ means any package composed predominantly of plastic resin which has a relatively inflexible finite shape or form with a minimum capacity of eight ounces and a maximum capacity of five gallons, and that is capable of maintaining its shape while holding other products. [1991 c.385 Â§34a; 1993 c.560 Â§96; 1993 c.568 Â§1]

Â Â Â Â Â  459A.655 Minimum reuse, recycled material or recycled content for rigid plastic containers. (1) Except as provided in ORS 459A.660 (5), any rigid plastic container sold, offered for sale or used in association with the sale or offer for sale of products in
Oregon
shall:

Â Â Â Â Â  (a) Contain 25 percent recycled content by January 1, 1995;

Â Â Â Â Â  (b) Be made of plastic that is being recycled in
Oregon
at a rate of 25 percent by January 1, 1995; or

Â Â Â Â Â  (c) Be a package that is used five or more times for the same or substantially similar use.

Â Â Â Â Â  (2) A rigid plastic container shall meet the requirements in subsection (1)(b) of this section if the container meets one of the following criteria:

Â Â Â Â Â  (a) It is a rigid plastic container and rigid plastic containers, in the aggregate, are being recycled in the state at a rate of 25 percent by January 1, 1995;

Â Â Â Â Â  (b) It is a specified type of rigid plastic container and that type of rigid plastic container, in the aggregate, is being recycled in the state at a rate of 25 percent by January 1, 1995; or

Â Â Â Â Â  (c) It is a particular product-associated package and that type of package, in the aggregate, is being recycled in the state at a rate of 25 percent by January 1, 1995. [1991 c.385 Â§34b; 1993 c.560 Â§97; 1993 c.568 Â§2]

Â Â Â Â Â  459A.657 Recycling rate; hearings on decreased rate. (1) The Department of Environmental Quality shall determine a recycling rate under ORS 459A.655 for rigid plastic containers in the aggregate on or before December 31, 1995, and thereafter, in accordance with the standards and procedures used to calculate such rate for calendar year 1996, as determined necessary by the department. If for any year thereafter, the department determines that the aggregate rate is less than 25 percent, the department also shall determine whether the recycling rate for compliance for rigid plastic containers made from the major resin types is 25 percent or more.

Â Â Â Â Â  (2) If the recycling rate for rigid plastic containers in the aggregate determined by the department for compliance purposes is less than 25 percent for 1996 or any subsequent year, the department shall present relevant information regarding the decrease in the rate to the appropriate legislative committees or interim committees. The legislative committees shall hold hearings to determine the factors that caused the rate to decrease, including a review of the status of collection programs in the state and the capacity available to process rigid plastic containers collected and reclaim the resin from the collected containers. [1995 c.584 Â§2; 1997 c.552 Â§16]

Â Â Â Â Â  459A.660 Manufacturer records; certification by package manufacturer; exempt containers. (1) Each product manufacturer and package manufacturer shall maintain the records specified in this section that demonstrate for all rigid plastic containers of the manufacturer, how the manufacturer has complied with one or more of the requirements of ORS 459A.655, or for what reason, if any, the containers are exempt under subsection (5) of this section for the applicable period of time. Proprietary information included in the records, if submitted to the Department of Environmental Quality under this section shall not be made available to the general public. The records documenting the compliance shall be submitted to the department upon its request. Each manufacturer required to keep records under this section may be audited by the department. The department shall not take enforcement action, audit or request copies of the records kept by a manufacturer under this section before January 1, 1996, and until the department calculates the recycling rates in ORS 459A.655 (2) for the calendar year 1995.

Â Â Â Â Â  (2) To the extent a rigid plastic container complies with ORS 459A.655 (1)(c) or (2)(c) because the product manufacturerÂs particular product-associated package or all of the product manufacturerÂs rigid plastic containers are being reused under ORS 459A.655 (1)(c) or recycled in the state at the rate specified in ORS 459A.655 (2)(c), the product manufacturer shall keep records that include the information the department may require to determine the product manufacturerÂs compliance.

Â Â Â Â Â  (3) To the extent a rigid plastic container complies with ORS 459A.655 (1)(a) or (b) or (2)(a) or (b), the package manufacturer shall keep records that include the information the department may require to determine the package manufacturerÂs compliance.

Â Â Â Â Â  (4) If subsection (3) of this section applies, the product manufacturer also shall maintain a record of the written certification by the package manufacturer that the rigid plastic containers comply with ORS 459A.655 (1)(a) or (b) or (2)(a) or (b). The certification also shall state that the package manufacturer will maintain the records required in subsection (3) of this section, and upon request of the department, submit to the department records that include the information the department may require to determine compliance. The product manufacturer may rely on the certification as a defense in any action or proceeding for violation of or to enforce ORS 459A.650 to 459A.665, whether such action or proceeding is brought under ORS 459.992, 459.995 or under any other law.

Â Â Â Â Â  (5) Rigid plastic containers are exempt from the requirements of ORS 459A.655 if the containers are not subject to the requirements of ORS 459A.700 to 459A.740 and if:

Â Â Â Â Â  (a) The containers contain drugs, medical devices, medical food or infant formula as defined by the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq.

Â Â Â Â Â  (b) The packages are associated with products produced in or brought into the state that are destined for shipment to other destinations outside the state and that remain with such products upon such shipment.

Â Â Â Â Â  (c) The packaging is necessary to provide tamper-resistant seals for public health purposes.

Â Â Â Â Â  (d) The packages are reduced packages. A package shall qualify as reduced when the ratio of package weight per unit of product has been reduced by at least 10 percent when compared with the packaging used for the same product by the same packager five years earlier. In no case may packaging reduction be achieved, for purposes of this paragraph, by substituting a different material category for a material that constituted a substantial part of the packaging in question, or by packaging changes that adversely impact either the potential for the package to be recycled or contain recycled material. Exemptions under this paragraph shall be limited to five years, shall not be renewable and shall not be applicable to packages for which the ratio of package weight per unit of product increased after January 1, 1990.

Â Â Â Â Â  (e) There has been substantial investment in achieving the recycling goal, viable markets for the material, if collected, can be demonstrated, the material is within five percent of the goal, there is substantial evidence of accelerating recycling rates and reasonable projections show that the material will meet the goal within two years.

Â Â Â Â Â  (f) The containers contain food. A container shall be considered to contain food if it contains an article used, or intended to be used, for food, ice, confection or condiment, whether simple or compound, or any part or ingredient thereof or in the preparation thereof, and for human consumption, but a container shall not be considered to contain food if it contains a drinkable liquid and is a rigid plastic bottle. As used in this paragraph, Ârigid plastic bottleÂ means a container that has a mouth narrower than its base.

Â Â Â Â Â  (6) For any rigid plastic container not described in subsection (3) of this section, each product manufacturer shall keep records that include the information the department may require as evidence that the container is exempt from the requirements of ORS 459A.655.

Â Â Â Â Â  (7) The department shall not enforce the provisions of ORS 459A.650 to 459A.660 during the first full calendar year after the department determines for the first time that the rate for compliance for rigid plastic containers in the aggregate is less than 25 percent. For any period for which the department determines that the rate for compliance for rigid plastic containers in the aggregate equals or exceeds 25 percent, product manufacturers and package manufacturers are not required to keep records under this section and are not required to comply with the requirements of ORS 459A.655 (1)(a) and (c) and (2)(b) and (c). [1991 c.385 Â§34c; 1993 c.560 Â§98; 1993 c.563 Â§1; 1993 c.568 Â§3; 1995 c.584 Â§Â§3,4]

Â Â Â Â Â  459A.665
Opportunity
to recycle rigid plastic containers. A local government shall provide the opportunity to recycle rigid plastic containers in metropolitan and urban wastesheds when there is a stable market price for those containers that equals or exceeds 75 percent of the necessary and reasonable collection costs for those containers. [1991 c.385 Â§Â§34d,50]

Â Â Â Â Â  459A.675 Definitions for ORS 459A.675 to 459A.685. As used in ORS 459A.675 to 459A.685:

Â Â Â Â Â  (1) ÂLabelÂ means a code label, as described in ORS 459A.680, molded into or imprinted on or near the bottom of the plastic container or bottle.

Â Â Â Â Â  (2) ÂRigid plastic bottleÂ means any rigid plastic container intended for single use with a neck smaller than the container body that accepts a screw-type, snap cap or other closure and has a minimum capacity of 16 ounces and a maximum capacity of five gallons.

Â Â Â Â Â  (3) ÂRigid plastic containerÂ means any formed or molded container other than a bottle comprised predominantly of plastic resin and having a relatively inflexible finite shape or form and intended primarily as a single service container with a minimum capacity of eight ounces and a maximum capacity of five gallons. [1991 c.385 Â§86; 1993 c.560 Â§99]

Â Â Â Â Â  Note: 459A.675 to 459A.695 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.680 Labeling requirements for rigid plastic bottles and containers. (1) All rigid plastic bottles and rigid plastic containers sold in
Oregon
shall be labeled with a code that indicates the resin used to produce the rigid plastic bottle or rigid plastic container. Rigid plastic bottles or rigid plastic containers with labels, basecups or other components of a different material may be coded by their basic material if the material is compatible in recycling systems. The code shall consist of a number placed inside a triangle and letters placed below the triangle. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints, shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

Â Â Â Â Â  (a) 1 = PETE (polyethylene terephthalate);

Â Â Â Â Â  (b) 2 = HDPE (high density polyethylene);

Â Â Â Â Â  (c) 3 = V (vinyl);

Â Â Â Â Â  (d) 4 = LDPE (low density polyethylene);

Â Â Â Â Â  (e) 5 = PP (polypropylene);

Â Â Â Â Â  (f) 6 = PS (polystyrene); and

Â Â Â Â Â  (g) 7 = OTHER.

Â Â Â Â Â  (2) The Department of Environmental Quality shall maintain a list of abbreviations used on labels under subsection (1) of this section and shall provide a copy of that list to any person upon request. [1991 c.385 Â§87; 1993 c.560 Â§100]

Â Â Â Â Â  Note: See note under 459A.675.

Â Â Â Â Â  459A.685 Prohibition on manufacture of rigid plastic bottles or containers without label. No person shall manufacture for use in this state any rigid plastic container or rigid plastic bottle that is not labeled in accordance with ORS 459A.680. [1991 c.385 Â§88]

Â Â Â Â Â  Note: See note under 459A.675.

Â Â Â Â Â  459A.695 Requirement for retail establishment supplying plastic bags for customer use. Any retail establishment that offers plastic bags to customers for purchases made at the establishment shall offer, at the location where the customer pays for the goods, paper bags as an alternative to plastic bags and inform customers that a choice is available. Nothing in this subsection shall be construed as requiring retail establishments to use plastic bags. [Formerly 459.419]

Â Â Â Â Â  Note: See note under 459A.675.

BEVERAGE CONTAINERS; BOTTLE BILL

Â Â Â Â Â  459A.700 Definitions for ORS 459A.700 to 459A.740. As used in ORS 459.992 (3) and (4) and 459A.700 to 459A.740, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeverageÂ means beer or other malt beverages and mineral waters, soda water and similar carbonated soft drinks in liquid form and intended for human consumption.

Â Â Â Â Â  (2) ÂBeverage containerÂ means the individual, separate, sealed glass, metal or plastic bottle, can, jar, or carton containing a beverage.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Liquor Control Commission.

Â Â Â Â Â  (4) ÂConsumerÂ means every person who purchases a beverage in a beverage container for use or consumption.

Â Â Â Â Â  (5) ÂDealerÂ means every person in this state who engages in the sale of beverages in beverage containers to a consumer, or means a redemption center certified under ORS 459A.735.

Â Â Â Â Â  (6) ÂDistributorÂ means every person who engages in the sale of beverages in beverage containers to a dealer in this state including any manufacturer who engages in such sales.

Â Â Â Â Â  (7) ÂIn this stateÂ means within the exterior limits of the State of
Oregon
and includes all territory within these limits owned by or ceded to the
United States of America
.

Â Â Â Â Â  (8) ÂManufacturerÂ means every person bottling, canning or otherwise filling beverage containers for sale to distributors or dealers.

Â Â Â Â Â  (9) ÂPlace of business of a dealerÂ means the location at which a dealer sells or offers for sale beverages in beverage containers to consumers.

Â Â Â Â Â  (10) ÂUse or consumptionÂ includes the exercise of any right or power over a beverage incident to the ownership thereof, other than the sale or the keeping or retention of a beverage for the purposes of sale. [Formerly 459.810]

Â Â Â Â Â  Note: The amendments to 459A.700 by section 1, chapter 303,
Oregon
Laws 2007, become operative January 1, 2009. See section 10, chapter 303, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  459A.700. As used in ORS 459.992 (3) and (4) and 459A.700 to 459A.740, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBeverageÂ means water and flavored water, beer or other malt beverages and mineral waters, soda water and similar carbonated soft drinks in liquid form and intended for human consumption.

Â Â Â Â Â  (2)(a) ÂBeverage containerÂ means an individual, separate, sealed glass, metal or plastic bottle or can containing a beverage in a quantity less than or equal to three fluid liters.

Â Â Â Â Â  (b) ÂBeverage containerÂ does not include cartons, foil pouches and drink boxes.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Liquor Control Commission.

Â Â Â Â Â  (4) ÂConsumerÂ means every person who purchases a beverage in a beverage container for use or consumption.

Â Â Â Â Â  (5) ÂDealerÂ means every person in this state who engages in the sale of beverages in beverage containers to a consumer, or means a redemption center certified under ORS 459A.735.

Â Â Â Â Â  (6) ÂDistributorÂ means every person who engages in the sale of beverages in beverage containers to a dealer in this state including any manufacturer who engages in such sales.

Â Â Â Â Â  (7) ÂImporterÂ means any dealer or manufacturer who directly imports beverage containers into this state.

Â Â Â Â Â  (8) ÂIn this stateÂ means within the exterior limits of the State of
Oregon
and includes all territory within these limits owned by or ceded to the
United States of America
.

Â Â Â Â Â  (9) ÂManufacturerÂ means every person bottling, canning or otherwise filling beverage containers for sale to distributors, importers or dealers.

Â Â Â Â Â  (10) ÂPlace of business of a dealerÂ means the location at which a dealer sells or offers for sale beverages in beverage containers to consumers.

Â Â Â Â Â  (11) ÂUse or consumptionÂ includes the exercise of any right or power over a beverage incident to the ownership thereof, other than the sale or the keeping or retention of a beverage for the purposes of sale.

Â Â Â Â Â  (12) ÂWater and flavored waterÂ means any beverage identified through the use of letters, words or symbols on its product label as a type of water.

Â Â Â Â Â  Note: Sections 8 and 9, chapter 303, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 8. Bottle Bill Task Force. (1) There is created the Bottle Bill Task Force, consisting of nine members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint one member from among members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint one member from among members of the House of Representatives.

Â Â Â Â Â  (c) The Governor shall appoint seven members based upon their ability to represent the best interests of
Oregon
as a whole. No more than three members of the task force appointed by the Governor may receive or have previously received a substantial portion of their own income or their familyÂs income from the beverage container industry.

Â Â Â Â Â  (2) The task force shall study and make recommendations on beverage container collection and refund matters, including but not limited to:

Â Â Â Â Â  (a) Establishing and paying for redemption centers to redeem beverage containers;

Â Â Â Â Â  (b) Expanding the list of beverages to be included in the definition of ÂbeverageÂ in ORS 459A.700;

Â Â Â Â Â  (c) Increasing the refund value to be paid when redeeming beverage containers;

Â Â Â Â Â  (d) Limiting the redemption of beverage containers that are purchased out of state; and

Â Â Â Â Â  (e) Collecting and utilizing the refund value of unredeemed beverage containers.

Â Â Â Â Â  (3) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (5) The Governor shall designate one member of the Bottle Bill Task Force to serve as chairperson, who shall serve as chairperson at the pleasure of the Governor.

Â Â Â Â Â  (6) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (7) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (8) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (9) The task force shall submit a report, and shall include recommendations for legislation, to the interim legislative committees on environment and natural resources on or before November 1, 2008.

Â Â Â Â Â  (10) The Legislative Administrator shall provide staff support to the task force, with the support of the Department of Environmental Quality.

Â Â Â Â Â  (11) Members of the task force are not entitled to compensation or reimbursement for expenses and serve as volunteers on the task force.

Â Â Â Â Â  (12) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties.

Â Â Â Â Â  (13) For the purposes of this section, ÂbeverageÂ and Âbeverage containerÂ have the meanings given those terms in ORS 459A.700. [2007 c.303 Â§8]

Â Â Â Â Â  Sec. 9. Section 8 of this 2007 Act is repealed on July 1, 2009. [2007 c.303 Â§9]

Â Â Â Â Â  459A.705 Refund value required. (1) Except as provided in subsection (2) of this section, every beverage container sold or offered for sale in this state shall have a refund value of not less than five cents.

Â Â Â Â Â  (2) Every beverage container certified as provided in ORS 459A.725, sold or offered for sale in this state, shall have a refund value of not less than two cents. [Formerly 459.820]

Â Â Â Â Â  459A.710 Practices required of dealers and distributors. Except as provided in ORS 459A.715:

Â Â Â Â Â  (1) A dealer shall not refuse to accept from any person any empty beverage containers of the kind, size and brand sold by the dealer, or refuse to pay to that person the refund value of a beverage container as established by ORS 459A.705.

Â Â Â Â Â  (2) A distributor shall not refuse to accept from a dealer any empty beverage containers of the kind, size and brand sold by the distributor, or refuse to pay the dealer the refund value of a beverage container as established by ORS 459A.705. [Formerly 459.830]

Â Â Â Â Â  Note: The amendments to 459A.710 by section 2, chapter 303,
Oregon
Laws 2007, become operative January 1, 2009. See section 10, chapter 303, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  459A.710. Except as provided in ORS 459A.715:

Â Â Â Â Â  (1)(a) Except as provided in paragraph (b) of this subsection, a dealer may not refuse to accept from any person any empty beverage containers that contained the kind of beverage sold by the dealer, or refuse to pay to that person the refund value of a beverage container as established by ORS 459A.705.

Â Â Â Â Â  (b) A dealer that occupies a space of less than 5,000 square feet in a single area may refuse to accept from any person any empty beverage containers of the kind, size and brand that the dealer does not sell.

Â Â Â Â Â  (2) A distributor or importer may not refuse to accept from a dealer any empty beverage containers of the kind, size and brand sold by the distributor or importer, or refuse to pay the dealer the refund value of a beverage container as established by ORS 459A.705.

Â Â Â Â Â  (3) The manufacturer, distributor or importer of any beverage sold in this state shall ensure that all dealers or redemption centers in this state that redeem beverage containers are paid the refund value for those beverage containers and that those beverage containers are collected from the dealer or redemption center in a timely manner.

Â Â Â Â Â  459A.712 Liability of manufacturer, distributor and importer for failure to pay refund value of beverage containers. Any manufacturer, distributor or importer that fails to pay to a dealer or redemption center the refund value of beverage containers and to collect beverage containers as required by ORS 459A.710 (3) is liable to the dealer or redemption center for treble the unpaid refund value and treble the collection costs incurred by the dealer or redemption center for any beverage containers that were not collected as required. [2007 c.303 Â§7]

Â Â Â Â Â  Note: 459A.712 becomes operative January 1, 2009. See section 10, chapter 303, Oregon Laws 2007.

Â Â Â Â Â  459A.715 Refusal of dealer or distributor to accept or pay refund in certain cases; notice. (1) A dealer may refuse to accept from any person, and a distributor may refuse to accept from a dealer, any empty beverage container that does not state thereon a refund value as established by ORS 459A.705.

Â Â Â Â Â  (2) A dealer may refuse to accept and to pay the refund value of:

Â Â Â Â Â  (a) Empty beverage containers if the place of business of the dealer and the kind of empty beverage containers are included in an order of the Oregon Liquor Control Commission approving a redemption center under ORS 459A.735.

Â Â Â Â Â  (b) Any beverage container visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust.

Â Â Â Â Â  (c)(A) More than 144 individual beverage containers returned by any one person during one day, if the dealer occupies a space of 5,000 or more square feet in a single area.

Â Â Â Â Â  (B) More than 50 individual beverage containers returned by any one person during one day, if the dealer occupies a space of less than 5,000 square feet in a single area.

Â Â Â Â Â  (d) Any beverage container that is damaged to the extent that the brand appearing on the container cannot be identified.

Â Â Â Â Â  (3)(a) In order to refuse containers under subsection (2)(b), (c)(A) or (d) of this section, if a dealer occupies a space of 5,000 or more square feet in a single area, the dealer must post in each area where containers are received a clearly visible and legible sign containing the following information:

______________________________________________________________________________

NOTICE:

Oregon Law allows a dealer to refuse to accept:

Â Â Â Â Â  1. Beverage containers visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust;

Â Â Â Â Â  2. More than 144 individual beverage containers from any one person during one day; or

Â Â Â Â Â  3. Beverage containers that are damaged to the extent that the brand appearing on the container cannot be identified.

______________________________________________________________________________

Â Â Â Â Â  (b) In order to refuse containers under subsection (2)(b), (c)(B) or (d) of this section, if a dealer occupies a space of less than 5,000 square feet in a single area, the dealer must post in each area where containers are received a clearly visible and legible sign containing the following information:

______________________________________________________________________________

NOTICE:

Oregon Law allows a dealer to refuse to accept:

Â Â Â Â Â  1. Beverage containers visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust;

Â Â Â Â Â  2. More than 50 individual beverage containers from any one person during one day; or

Â Â Â Â Â  3. Beverage containers that are damaged to the extent that the brand appearing on the container cannot be identified.

______________________________________________________________________________

[Formerly 459.840; 1993 c.356 Â§1; 2003 c.761 Â§1; 2007 c.303 Â§3]

Â Â Â Â Â  Note: The amendments to 459A.715 by section 4, chapter 303,
Oregon
Laws 2007, become operative January 1, 2009. See section 10, chapter 303, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  459A.715. (1) A dealer may refuse to accept from any person, and a distributor or importer may refuse to accept from a dealer, any empty beverage container that does not state thereon a refund value as established by ORS 459A.705.

Â Â Â Â Â  (2) A dealer may refuse to accept and to pay the refund value of:

Â Â Â Â Â  (a) Empty beverage containers if the place of business of the dealer and the kind of empty beverage containers are included in an order of the Oregon Liquor Control Commission approving a redemption center under ORS 459A.735.

Â Â Â Â Â  (b) Any beverage container visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust.

Â Â Â Â Â  (c)(A) More than 144 individual beverage containers returned by any one person during one day, if the dealer occupies a space of 5,000 or more square feet in a single area.

Â Â Â Â Â  (B) More than 50 individual beverage containers returned by any one person during one day, if the dealer occupies a space of less than 5,000 square feet in a single area.

Â Â Â Â Â  (d) Any beverage container that is damaged to the extent that the brand appearing on the container cannot be identified.

Â Â Â Â Â  (3)(a) In order to refuse containers under subsection (2)(b), (c)(A) or (d) of this section, if a dealer occupies a space of 5,000 or more square feet in a single area, the dealer must post in each area where containers are received a clearly visible and legible sign containing the following information:

______________________________________________________________________________

NOTICE:

Oregon Law allows a dealer to refuse to accept:

Â Â Â Â Â  1. Beverage containers visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust;

Â Â Â Â Â  2. More than 144 individual beverage containers from any one person during one day; or

Â Â Â Â Â  3. Beverage containers that are damaged to the extent that the brand appearing on the container cannot be identified.

______________________________________________________________________________

Â Â Â Â Â  (b) In order to refuse containers under subsection (2)(b), (c)(B) or (d) of this section, if a dealer occupies a space of less than 5,000 square feet in a single area, the dealer must post in each area where containers are received a clearly visible and legible sign containing the following information:

______________________________________________________________________________

NOTICE:

Oregon Law allows a dealer to refuse to accept:

Â Â Â Â Â  1. Beverage containers visibly containing or contaminated by a substance other than water, residue of the original contents or ordinary dust;

Â Â Â Â Â  2. More than 50 individual beverage containers from any one person during one day; or

Â Â Â Â Â  3. Beverage containers that are damaged to the extent that the brand appearing on the container cannot be identified.

______________________________________________________________________________

Â Â Â Â Â  459A.720 Indication of refund value; exception; prohibition of certain metal containers and plastic container holders. (1) Every beverage container sold or offered for sale in this state by a dealer shall clearly indicate by embossing or by a stamp, or by a label or other method securely affixed to the beverage container, the refund value of the container.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to glass beverage containers designed for beverages having a brand name permanently marked thereon which, on October 1, 1972, had a refund value of not less than five cents.

Â Â Â Â Â  (3) No person shall sell or offer for sale at retail in this state any metal beverage container so designed and constructed that a part of the container is detachable in opening the container without the aid of a can opener.

Â Â Â Â Â  (4) On or after March 1, 1979, no person shall sell or offer for sale at retail in this state, in addition to beverages as defined in ORS 459A.700 (1), any beverage in liquid form intended for human consumption in any beverage container so designed and constructed that a metal part of the container is detachable in opening the container through use of a metal ring or tab without the aid of a can opener. However, nothing in this subsection shall prohibit the sale of a container the only detachable part of which is a piece of pressure sensitive tape.

Â Â Â Â Â  (5) No person shall sell or offer for sale at retail in this state metal beverage containers connected to each other by a separate holding device constructed of plastic rings or other material which will not decompose by photobiodegradation, chemical degradation, or biodegradation within 120 days of disposal. [Formerly 459.850]

Â Â Â Â Â  459A.725 Certification of containers as reusable by more than one manufacturer; rules. (1) To promote the use in this state of reusable beverage containers of uniform design, and to facilitate the return of containers to manufacturers for reuse as a beverage container, the Oregon Liquor Control Commission may certify beverage containers which satisfy the requirements of this section.

Â Â Â Â Â  (2) A beverage container may be certified if:

Â Â Â Â Â  (a) It is reusable as a beverage container by more than one manufacturer in the ordinary course of business; and

Â Â Â Â Â  (b) More than one manufacturer will in the ordinary course of business accept the beverage container for reuse as a beverage container and pay the refund value of the container.

Â Â Â Â Â  (3) The commission may by rule establish appropriate liquid capacities and shapes for beverage containers to be certified or decertified in accordance with the purposes set forth in subsection (1) of this section.

Â Â Â Â Â  (4) A beverage container shall not be certified under this section if by reason of its shape or design, or by reason of words or symbols permanently inscribed thereon, whether by engraving, embossing, painting or other permanent method, it is reusable as a beverage container in the ordinary course of business only by a manufacturer of a beverage sold under a specific brand name. [Formerly 459.860]

Â Â Â Â Â  459A.730 Decision upon certification applications; review and withdrawal of certifications. (1) Unless an application for certification under ORS 459A.725 is denied by the Oregon Liquor Control Commission within 60 days after the filing of the application, the beverage container shall be deemed certified.

Â Â Â Â Â  (2) The commission may review at any time certification of a beverage container. If after such review, with written notice and hearing afforded to the person who filed the application for certification under ORS 459A.725, the commission determines the container is no longer qualified for certification, it shall withdraw certification.

Â Â Â Â Â  (3) Withdrawal of certification shall be effective not less than 30 days after written notice to the person who filed the application for certification under ORS 459A.725 and to the manufacturers referred to in ORS 459A.725 (2). [Formerly 459.870]

Â Â Â Â Â  459A.735 Redemption centers. (1) To facilitate the return of empty beverage containers and to serve dealers of beverages, any person may establish a redemption center, subject to the approval of the Oregon Liquor Control Commission, at which any person may return empty beverage containers and receive payment of the refund value of such beverage containers.

Â Â Â Â Â  (2) Application for approval of a redemption center shall be filed with the commission. The application shall state the name and address of the person responsible for the establishment and operation of the redemption center, the kind and brand names of the beverage containers which will be accepted at the redemption center and the names and addresses of the dealers to be served by the redemption center. The application shall include such additional information as the commission may require.

Â Â Â Â Â  (3) The commission shall approve a redemption center if it finds the redemption center will provide a convenient service to persons for the return of empty beverage containers. The order of the commission approving a redemption center shall state the dealers to be served by the redemption center and the kind and brand names of empty beverage containers which the redemption center must accept. The order may contain such other provisions to insure the redemption center will provide a convenient service to the public as the commission may determine.

Â Â Â Â Â  (4) The commission may review at any time approval of a redemption center. After written notice to the person responsible for the establishment and operation of the redemption center, and to the dealers served by the redemption center, the commission may, after hearing, withdraw approval of a redemption center if the commission finds there has not been compliance with its order approving the redemption center, or if the redemption center no longer provides a convenient service to the public. [Formerly 459.880]

Â Â Â Â Â  Note: The amendments to 459A.735 by section 5, chapter 303,
Oregon
Laws 2007, become operative January 1, 2009. See section 10, chapter 303, Oregon Laws 2007. The text that is operative on and after January 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  459A.735. (1) To facilitate the return of empty beverage containers and to serve dealers of beverages, any person may establish a redemption center, subject to the approval of the Oregon Liquor Control Commission, at which any person may return empty beverage containers and receive payment of the refund value of such beverage containers.

Â Â Â Â Â  (2) Application for approval of a redemption center shall be filed with the commission. The application shall state the name and address of the person responsible for the establishment and operation of the redemption center, the kind of beverage containers that will be accepted at the redemption center and the names and addresses of the dealers to be served by the redemption center. The application shall include such additional information as the commission may require.

Â Â Â Â Â  (3) The commission shall approve a redemption center if it finds the redemption center will provide a convenient service to persons for the return of empty beverage containers. The order of the commission approving a redemption center shall state the dealers to be served by the redemption center and the kind of empty beverage containers that the redemption center must accept. The order may contain such other provisions to ensure the redemption center will provide a convenient service to the public as the commission may determine.

Â Â Â Â Â  (4) The commission may review at any time approval of a redemption center. After written notice to the person responsible for the establishment and operation of the redemption center, and to the dealers served by the redemption center, the commission may, after hearing, withdraw approval of a redemption center if the commission finds there has not been compliance with its order approving the redemption center, or if the redemption center no longer provides a convenient service to the public.

Â Â Â Â Â  459A.740 Certification and withdrawal procedures. The procedures for certification or withdrawal provided for in ORS 459A.725 to 459A.735 shall be in accordance with ORS chapter 183. [Formerly 459.890]

EDUCATION

Â Â Â Â Â  459A.750 Recycling and waste reduction component of curriculum; teacherÂs guide; informational materials. (1) By January 1, 1995, the Department of Education, in cooperation with the Department of Environmental Quality, shall integrate a recycling and waste reduction component into a required curriculum for all
Oregon
students in grades kindergarten through 12.

Â Â Â Â Â  (2) The Department of Environmental Quality, in cooperation with the Department of Education, as appropriate in paragraphs (a) and (c) of this subsection, shall provide statewide promotion, education and technical assistance to local government units and schools in each wasteshed to increase participation in recycling. The assistance provided shall include but need not be limited to:

Â Â Â Â Â  (a) Developing a current teacherÂs guide which shall be supplied to every school in the state for use in complying with this section. The Department of Environmental Quality shall update, revise and replace the teacherÂs guide at least once every four years as necessary to keep the teacherÂs guide current and effective. The teacherÂs guide also shall be available to local government units and recycling educators upon request. The Department of Environmental Quality shall participate each year as requested in teacher in-service workshops to present and facilitate use of the teacherÂs guide.

Â Â Â Â Â  (b) Providing professionally produced informational materials including but not limited to camera-ready art and recycling and waste reduction copy for use by local government units, schools or recycling educators in each wasteshed for public information correspondence, brochures, flyers, newsletters and news releases, camera-ready newspaper public service advertisements and two annual workshops on recycling and waste reduction education and promotion, one to be held within and one to be held outside, the Portland metropolitan area. The Department of Environmental Quality shall revise the material annually to keep the information presented current and effective.

Â Â Â Â Â  (c) Providing professionally produced instructional audiovisual materials to each school in the state to be used as part of the schoolÂs recycling and waste reduction education component. The audiovisual materials shall be appropriate to the grade level of the school to which they are supplied and shall be reviewed every two years and updated as necessary to keep the information presented current and effective. The materials also shall be available to local government units and recycling educators upon request. [1991 c.385 Â§35; 1993 c.560 Â§101]

Â Â Â Â Â  Note: 459A.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FOOD PACKAGING REGULATION

Â Â Â Â Â  459A.775 ÂState agencyÂ defined. As used in ORS 459A.775 to 459A.785, Âstate agencyÂ means any state officer, department, board, commission or court created by the Constitution or statutes of this state, including the Legislative Assembly, its committees, officers and employees. [Formerly 468.967]

Â Â Â Â Â  Note: 459A.775 to 459A.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 459A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  459A.780 Prohibition against purchase or use of nonbiodegradable and nonrecyclable food packaging; exemptions. (1) A state agency may not purchase any product to be used for packaging food if the product is composed of material that is not either biodegradable or recyclable through an existing effective recycling program.

Â Â Â Â Â  (2) A vendor who leases space from a state agency shall not sell food in, or use for food packaging, any product containing or composed of material that is not either biodegradable or recyclable through an existing, effective recycling program.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section, the Environmental Quality Commission may exempt specific products from the requirements of subsections (1) and (2) of this section if the applicant for the exemption demonstrates:

Â Â Â Â Â  (a) There is no acceptable alternative for the product; and

Â Â Â Â Â  (b) Compliance with the conditions of subsections (1) and (2) of this section would cause undue hardship. [Formerly 468.968]

Â Â Â Â Â  Note: See note under 459A.775.

Â Â Â Â Â  459A.785 Effective recycling program; standards for determining. The Department of Environmental Quality shall establish percentages of plastic material that must be recycled before a recycling program is considered an effective recycling program. In establishing the percentages the department:

Â Â Â Â Â  (1) Shall establish percentages for each different type of plastic resin;

Â Â Â Â Â  (2) Shall require that at least 15 percent of each plastic resin type be recycled statewide in 1992; and

Â Â Â Â Â  (3) May not establish a required percentage of more than 75 percent before December 31, 1999. [Formerly 468.969]

Â Â Â Â Â  Note: See note under 459A.775.

_______________



Chapter 460

Chapter 460 Â Elevators; Amusement Rides and Devices

2007 EDITION

ELEVATORS; AMUSEMENT RIDES AND DEVICES

PUBLIC HEALTH AND SAFETY

ELEVATORS

460.005Â Â Â Â  Definitions for ORS 460.005 to 460.175

460.015Â Â Â Â  Short title of ORS 460.005 to 460.175

460.024Â Â Â Â  Policy

460.035Â Â Â Â  Exemptions from operation of ORS 460.005 to 460.175

460.045Â Â Â Â  Permits, licenses and certificates required

460.047Â Â Â Â  Persons authorized to conduct mechanical and electrical repairs in industrial plant

460.048Â Â Â Â  Form of plans and data submitted to department

460.055Â Â Â Â  Elevator operating permits; examination of applicant for elevator inspector certificate; lapse of certificates

460.057Â Â Â Â  Limited mechanical license

460.059Â Â Â Â  Limited apprentice license

460.061Â Â Â Â  Mechanical work on reciprocating conveyors; rules; fees

460.065Â Â Â Â  Expiration and renewal of permit or certificate; rules

460.075Â Â Â Â  Cancellation, suspension and revocation of permits and certificates

460.085Â Â Â Â  Rules; granting of exceptions

460.125Â Â Â Â  Periodic inspection of elevators; action upon finding noncompliance

460.135Â Â Â Â  Entry on premises for inspection purposes

460.145Â Â Â Â  Restraining violations

460.155Â Â Â Â  Appeals from adverse rulings of department

460.165Â Â Â Â  Fees; failure to pay fee

460.175Â Â Â Â  Disposition of fees

AMUSEMENT RIDES AND DEVICES

460.310Â Â Â Â  Definitions for ORS 460.310 to 460.370

460.320Â Â Â Â  Permit and insurance required; notice of termination of insurance; rules

460.330Â Â Â Â  Application for and issuance of permit; fees; rules

460.340Â Â Â Â  Duration of permit

460.345Â Â Â Â  Expiration of permits

460.350Â Â Â Â  Enforcing compliance with law

460.352Â Â Â Â  Grounds for cancellation, suspension or revocation of permit

460.355Â Â Â Â  Rules; required standards of care; exemption of regulated or inspected rides or devices

460.360Â Â Â Â  Rules; applicability of Administrative Procedures Act

460.370Â Â Â Â  Deposit of fees

PENALTIES

460.990Â Â Â Â  Penalties

ELEVATORS

Â Â Â Â Â  460.005 Definitions for ORS 460.005 to 460.175. As used in ORS 460.005 to 460.175, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlterationÂ means any change or addition to the equipment other than ordinary repair or replacement of an existing part of the equipment.

Â Â Â Â Â  (2) ÂCertified elevator inspectorÂ means an employee or representative of a casualty insurance company or companies who has passed the required examination and has been issued a certificate of competency as an elevator inspector by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂElevatorÂ means a hoisting and lowering mechanism equipped with a car or platform that moves in guides, and that serves two or more landings, and includes but is not limited to dumbwaiters, escalators, manlifts, platform hoists, vertical parking units for motor vehicles and moving walks.

Â Â Â Â Â  (4) ÂElevator contractor licenseÂ means an authorization issued by the Department of Consumer and Business Services under ORS 460.005 to 460.175 for the licensee to engage in the business of installing, altering, repairing and maintaining elevators.

Â Â Â Â Â  (5) ÂMinimum safety standardsÂ means safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (6) ÂMoving walkÂ means a power-driven, horizontal or inclined, or combination, passenger-carrying device, in which the passenger-carrying surface remains parallel to its direction of motion, and is uninterrupted.

Â Â Â Â Â  (7) ÂOperating permitÂ means a permit issued by the department for the operation of an elevator.

Â Â Â Â Â  (8) ÂPlatform hoistÂ means a hoisting and lowering mechanism equipped with an open platform that moves in a substantially vertical direction and that travels a limited distance above or below a building floor or dock level.

Â Â Â Â Â  (9) ÂProvisional operating permitÂ means a permit issued by the department on the basis of a variance from the minimum safety standards under ORS 460.005 to 460.175. [1961 c.427 Â§3; 1963 c.330 Â§1; 1971 c.753 Â§50; 1973 c.528 Â§1; 1987 c.414 Â§31; 1993 c.744 Â§108; 2005 c.616 Â§1; 2005 c.758 Â§22]

Â Â Â Â Â  460.010 [Repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.015 Short title of ORS 460.005 to 460.175. ORS 460.005 to 460.175 may be cited as the Elevator Safety Law. [1961 c.427 Â§1]

Â Â Â Â Â  460.020 [Repealed by 1957 c.398 Â§9]

Â Â Â Â Â  460.024 Policy. The purpose of ORS 460.005 to 460.175 is to protect the health and safety of the people of
Oregon
from the danger of unsafe elevators. To accomplish this purpose the Legislative Assembly intends by ORS 460.005 to 460.175:

Â Â Â Â Â  (1) To provide minimum safety standards for the installation, alteration, repair and maintenance of elevators to be operated in this state.

Â Â Â Â Â  (2) To assure compliance with minimum safety standards in installation, alteration, repair and maintenance of elevators to be operated within the state.

Â Â Â Â Â  (3) To provide for the administration and enforcement of ORS 460.005 to 460.175 by the Department of Consumer and Business Services.

Â Â Â Â Â  (4) To provide for defraying the cost of administering and enforcing ORS 460.005 to 460.175 by fees collected in connection with licensing, approval or rejection of plans, inspections, processing reports and issuing of elevator operating permits. [1961 c.427 Â§2; 1971 c.753 Â§51; 1973 c.528 Â§2]

Â Â Â Â Â  460.025 [1957 c.398 Â§Â§2,3; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.027 [1957 c.398 Â§4; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.030 [Amended by 1955 c.138 Â§1; 1957 c.398 Â§5; 1957 c.465 Â§3; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.035 Exemptions from operation of ORS 460.005 to 460.175. (1) Fees are not required under ORS 460.005 to 460.175 to install, alter, repair, operate or maintain an elevator:

Â Â Â Â Â  (a) Under the supervision of the United States Government.

Â Â Â Â Â  (b) That is a nonpower-driven lifting device.

Â Â Â Â Â  (c) Located in a private residence, except for initial installation.

Â Â Â Â Â  (2) The owner or user of an elevator described in subsection (1) of this section may request that the Department of Consumer and Business Services inspect the elevator. If the department performs the inspection, the department, notwithstanding subsection (1) of this section, may collect the appropriate fee for performing the inspection.

Â Â Â Â Â  (3) Pipes installed in an elevator hoistway prior to July 1, 1961, that do not convey gases or liquids that would endanger life if discharged into the hoistway need not be removed.

Â Â Â Â Â  (4) ORS 460.005 to 460.175 do not apply to:

Â Â Â Â Â  (a) Belt, bucket, scoop, roller or similar type material conveyors.

Â Â Â Â Â  (b) Hoists for raising or lowering materials and that are provided with unguided hooks, slings and similar means for attachment to the materials.

Â Â Â Â Â  (c) Material hoists used only to raise and lower building material in buildings under construction.

Â Â Â Â Â  (d) Stackers that serve one floor only.

Â Â Â Â Â  (e) Window-washing scaffolds.

Â Â Â Â Â  (f) Nonpower-driven lifting devices.

Â Â Â Â Â  (g) Amusement rides.

Â Â Â Â Â  (h) Mine elevators.

Â Â Â Â Â  (i) Elevators under the supervision of the United States Government.

Â Â Â Â Â  (j) Elevators located in private residences, except for initial installation.

Â Â Â Â Â  (k) Other elevators and equipment as provided by the department by rule. [1961 c.427 Â§4; 1963 c.330 Â§2; 1973 c.528 Â§3; 2001 c.104 Â§198; 2005 c.22 Â§339; 2005 c.616 Â§2]

Â Â Â Â Â  460.040 [Amended by 1955 c.138 Â§2; 1957 c.398 Â§6; 1957 c.465 Â§4; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.045 Permits, licenses and certificates required. A person may not:

Â Â Â Â Â  (1) Engage in the business of installation, alteration, repair or maintenance of an elevator without an elevator contractor license issued under ORS 460.005 to 460.175 or 479.510 to 479.945.

Â Â Â Â Â  (2) Install, alter, repair or maintain an elevator unless the person possesses a valid license issued under ORS 460.059 or 479.630 (6).

Â Â Â Â Â  (3) Install, alter, or commence to install or alter, an elevator covered by ORS 460.005 to 460.175 unless the Department of Consumer and Business Services has approved the plans and pertinent data for the installation or alteration.

Â Â Â Â Â  (4) Permit or suffer an elevator to be operated, without a current operating permit, on property that the person owns, controls, manages or supervises.

Â Â Â Â Â  (5) Act or offer to act as a certified elevator inspector unless the person has a current certificate of competency as an elevator inspector issued by the department.

Â Â Â Â Â  (6) Place in service a new or altered elevator without a current operating permit issued after a satisfactory acceptance inspection made by the department and satisfactory acceptance tests performed in the presence of a member of the departmentÂs staff of elevator inspectors.

Â Â Â Â Â  (7) Place in service an elevator that has caused an injury to a person or persons unless permission has been obtained from the department. [1961 c.427 Â§5; 1973 c.528 Â§4; 1999 c.1031 Â§4; 2005 c.616 Â§3]

Â Â Â Â Â  460.047 Persons authorized to conduct mechanical and electrical repairs in industrial plant. Notwithstanding ORS 460.045 (2), the following persons may conduct electrical and mechanical repairs on an elevator located in an industrial plant:

Â Â Â Â Â  (1) A limited supervising electrician licensed under ORS 479.630 (3).

Â Â Â Â Â  (2) A limited journeyman electrician licensed under ORS 479.630 (5). [1999 c.1031 Â§8]

Â Â Â Â Â  460.048 Form of plans and data submitted to department. A person submitting to the Department of Consumer and Business Services, for department approval, plans and pertinent data for the installation or alteration of an elevator covered by ORS 460.005 to 460.175 shall submit the plans and pertinent data to the department in triplicate. [1973 c.528 Â§6]

Â Â Â Â Â  460.050 [Amended by 1957 c.398 Â§7; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.055 Elevator operating permits; examination of applicant for elevator inspector certificate; lapse of certificates. (1) The Department of Consumer and Business Services shall give its decision within a reasonable time, not exceeding 30 days:

Â Â Â Â Â  (a) Approving or rejecting plans and pertinent data for proposed elevator installations or alterations submitted for the departmentÂs examination.

Â Â Â Â Â  (b) Issuing or denying a certificate of competency to applicants after examinations have been taken therefor.

Â Â Â Â Â  (c) Issuing or denying permits for elevators inspected by a member of the departmentÂs staff of elevator inspectors or by a certified elevator inspector.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section permits shall not be issued for the operation of elevators failing to meet minimum safety standards as provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (3) A provisional operating permit may be issued for elevators whose safety standards vary from the minimum safety standards as provided in ORS 460.005 to 460.175, when in the opinion of the department no immediate hazard to health or safety exists. Such provisional operating permit shall be issued for a specific period of time determined by the department at the time such permit is granted. During the life of such provisional operating permit such elevator shall be brought into compliance with the safety standards found at variance at the time of the issuance of such provisional permit.

Â Â Â Â Â  (4) A certificate of competency as an elevator inspector shall be issued only to an individual who has passed an examination administered by the department for this purpose and who is employed by the department or is a representative of a casualty insurance company or companies as an elevator inspector. The examination shall:

Â Â Â Â Â  (a) Include questions, the answers to which are confined to matters which will aid in determining the fitness and competency of the applicant for the intended service.

Â Â Â Â Â  (b) Include a practical demonstration of manipulative skill directly related to the intended service, or the requirement of previous related experience in lieu thereof.

Â Â Â Â Â  (c) Be maintained on file with the records of practical demonstrations for no less than three years and shall be produced by the department upon the request of any court, or the Electrical and Elevator Board, or a person with a legitimate interest.

Â Â Â Â Â  (5) If for a period of more than two years after the person is issued a certificate of competency as an elevator inspector, a holder of the certificate is not employed as an elevator inspector, the person shall not be entitled to renewal of the certificate. The person may qualify for issuance of a new certificate in the manner provided for in subsection (4) of this section.

Â Â Â Â Â  (6) No plans or pertinent data for elevators to be installed or altered in this state shall be approved by the department unless the proposed elevator installation or alteration meets minimum safety standards as provided in ORS 460.085 (1). [1961 c.427 Â§6; 1963 c.330 Â§3; 1973 c.528 Â§7]

Â Â Â Â Â  460.057 Limited mechanical license. The Department of Consumer and Business Services may issue a special limited license to a person who can document to the satisfaction of the department that the person possesses sufficient work experience in the mechanical aspects of elevator installation, alteration, maintenance and repair acquired prior to October 23, 1999. In addition to any other conditions or limitations imposed by department rule on the scope of work that may be performed under the license, the license shall limit the person to performing mechanical installation, alteration, maintenance and repair on elevators. [1999 c.1031 Â§7; 2005 c.758 Â§23]

Â Â Â Â Â  460.059 Limited apprentice license. The Department of Consumer and Business Services may issue a special limited license to a person engaged in an approved apprenticeship program that allows the person to engage in the installation, alteration, maintenance and repair of elevators. The department, after consultation with the Electrical and Elevator Board, shall establish conditions and the specific scope of work that may be performed by a person licensed under this section. [1999 c.1031 Â§6; 2005 c.758 Â§24]

Â Â Â Â Â  460.060 [Amended by 1957 c.398 Â§8; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.061 Mechanical work on reciprocating conveyors; rules; fees. (1) As used in this section, Âreciprocating conveyorÂ means a self-contained, power-driven stationary device that moves objects on a platform equipped with safety guards, or that moves individuals on a motorized chair, along a predetermined horizontal, inclined or vertical path between loading and discharge points.

Â Â Â Â Â  (2) The Department of Consumer and Business Services may adopt rules establishing a reciprocating conveyor mechanic license and a restricted reciprocating conveyor mechanic license that allow the holder to install, alter, repair and maintain the mechanical portions of reciprocating conveyors.

Â Â Â Â Â  (3) If the department adopts rules under this section, the rules shall include, but need not be limited to, rules that establish:

Â Â Â Â Â  (a) Subject to subsection (4) of this section, the type of work experience and training required to qualify for a reciprocating conveyor mechanic license or restricted reciprocating conveyor mechanic license;

Â Â Â Â Â  (b) Supervision and oversight requirements for reciprocating conveyor mechanics or restricted reciprocating conveyor mechanics; and

Â Â Â Â Â  (c) Procedures for administering and enforcing this section and the rules adopted under this section.

Â Â Â Â Â  (4) An applicant for a reciprocating conveyor mechanic license must demonstrate 3,000 hours of work experience in the installation, alteration, repair and maintenance of reciprocating conveyors or of other forms of elevators identified by the department by rule.

Â Â Â Â Â  (5) ORS 460.045 (2) does not apply to a reciprocating conveyor mechanic or restricted reciprocating conveyor mechanic engaged in installing, altering, repairing or maintaining the mechanical portions of a reciprocating conveyor.

Â Â Â Â Â  (6) Department rules adopted under this section may not prohibit a person who holds a license issued under ORS 460.057, 460.059 or 479.630 (6) from installing, altering, repairing or maintaining reciprocating conveyors or prohibit a limited journeyman electrician licensed under ORS 479.630 (5) from repairing or maintaining a reciprocating conveyor located in an industrial plant.

Â Â Â Â Â  (7) Notwithstanding ORS 460.045 (2), a person is exempt from any licensing requirement established by rules adopted under this section or established under ORS 460.057, 460.059 or 479.630 (6) when engaging in the installation, alteration, repair or maintenance of the mechanical portions of a reciprocating conveyor that is located in a residence and designed for moving an individual on a motorized chair.

Â Â Â Â Â  (8)(a) The fee for the issuance or renewal of a reciprocating conveyor mechanic license is $100 per year.

Â Â Â Â Â  (b) The fee for the issuance or renewal of a restricted reciprocating conveyor mechanic license is $50 for a three-year period. [2007 c.642 Â§2]

Â Â Â Â Â  460.065 Expiration and renewal of permit or certificate; rules. (1) A certified elevator inspector certificate of competency expires on December 31 of the year in which the certificate is issued or on a date established by rule of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An elevator operating permit expires on a date established by department rule.

Â Â Â Â Â  (3) Except as provided in ORS 460.055, a holder of a valid elevator inspector certificate of competency or elevator operating permit who has complied with ORS 460.005 to 460.175 and the rules adopted under ORS 460.085 (1) is entitled to renewal at the expiration of the certificate or permit. [1961 c.427 Â§Â§7,8; 1973 c.528 Â§8; 2005 c.616 Â§4; 2005 c.758 Â§25a; 2007 c.768 Â§5]

Â Â Â Â Â  460.070 [Formerly 651.180; repealed by 1961 c.427 Â§22]

Â Â Â Â Â  460.075 Cancellation, suspension and revocation of permits and certificates. (1) Subject to the provisions of ORS chapter 183, the Department of Consumer and Business Services shall cancel, revoke or suspend the operating permit for any elevator that does not comply with the minimum safety standards provided by ORS 460.005 to 460.175.

Â Â Â Â Â  (2) Subject to the provisions of ORS chapter 183, the department may suspend or revoke the certificate of competency of any certified elevator inspector:

Â Â Â Â Â  (a) Whom the department finds to be performing the work in a manner inconsistent with the intent and purposes of ORS 460.005 to 460.175.

Â Â Â Â Â  (b) Who fails to file in advance with the department the name of any company for which the inspector performs an inspection.

Â Â Â Â Â  (c) Who willfully violates ORS 460.005 to 460.175 or rules adopted under ORS 460.085 (1).

Â Â Â Â Â  (d) Who deliberately falsified the application of the inspector for such certificate or the inspection report made to the department.

Â Â Â Â Â  (e) Who persistently fails to properly report to the department in writing regarding elevators inspected by the inspector. [1961 c.427 Â§9; 1973 c.528 Â§9; 2005 c.758 Â§26]

Â Â Â Â Â  460.085 Rules; granting of exceptions. (1) In accordance with the applicable provisions of ORS chapter 183, the Director of the Department of Consumer and Business Services, after consultation with the Electrical and Elevator Board, shall adopt reasonable rules:

Â Â Â Â Â  (a) Establishing safety standards applicable to the installation of elevators.

Â Â Â Â Â  (b) Establishing safety standards applicable to the alteration, repair or maintenance of elevators. The director may provide differing standards for elevators installed prior to July 1, 1961, and after July 1, 1961.

Â Â Â Â Â  (c) Governing the issuance, renewal, suspension and revocation of permits and certificates of competency issued under ORS 460.005 to 460.175.

Â Â Â Â Â  (d) Prescribing the time, place and circumstances under which permits, licenses and certificates of competency shall be exhibited for inspection.

Â Â Â Â Â  (e) Governing the internal organization and procedure of the Department of Consumer and Business Services for administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (f) Prescribing, requiring and governing reports by the departmentÂs staff of elevator inspectors and certified elevator inspectors on elevators inspected by them.

Â Â Â Â Â  (g) Establishing standards, criteria and intervals for the periodic inspection under ORS 460.125 of the various types of elevators.

Â Â Â Â Â  (h) Establishing standards for the inspection of, and safety testing on, a new or altered elevator prior to placement of the elevator into service.

Â Â Â Â Â  (i) Establishing fees under ORS 460.165 and any other reasonable fees the department considers appropriate for the purpose of administering and enforcing ORS 460.005 to 460.175.

Â Â Â Â Â  (2) In adopting rules under subsection (1) of this section, the director shall consider:

Â Â Â Â Â  (a) Technological advances in the elevator industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property that would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the elevator industry.

Â Â Â Â Â  (3) The sole purpose of subsection (1)(b) of this section is to provide reasonable safety for life and limb. In case of practical difficulty or unnecessary hardship, the director shall grant exceptions from the literal requirements or permit the use of other devices or methods than specified pursuant to subsection (1)(b) of this section when it is evident that reasonable safety is thereby secured.

Â Â Â Â Â  (4) Any owner, user or other person aggrieved by the application by the department of the minimum safety standards established by the director pursuant to subsection (1)(b) of this section may appeal in the same manner and for the same reasons as provided under ORS 460.155. [1961 c.427 Â§Â§12,14,15; 1963 c.330 Â§4; 1973 c.528 Â§10; 1993 c.744 Â§109; 2005 c.616 Â§5; 2005 c.758 Â§27a]

Â Â Â Â Â  460.095 [1961 c.427 Â§10; 1963 c.330 Â§5; repealed by 1973 c.528 Â§20]

Â Â Â Â Â  460.105 [1961 c.427 Â§11; 1963 c.330 Â§6; repealed by 1973 c.528 Â§20]

Â Â Â Â Â  460.115 [1961 c.427 Â§13; 1963 c.330 Â§7; 1969 c.314 Â§48; 1973 c.528 Â§11; 1975 c.429 Â§18; 1987 c.414 Â§31a; repealed by 1993 c.744 Â§101]

Â Â Â Â Â  460.125 Periodic inspection of elevators; action upon finding noncompliance. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Except as provided in this subsection, periodically inspect each elevator to ascertain if the elevator is being operated and maintained in accordance with ORS 460.005 to 460.175. The department is not required to inspect an elevator if the department is notified in writing, by the employer of a certified elevator inspector, that inspection will be made by the certified inspector and a copy of the inspection report is filed with the department within 30 days of the date the elevator is due for inspection.

Â Â Â Â Â  (b) Periodically check the authenticity, appropriateness and expiration date of elevator permits.

Â Â Â Â Â  (c) Review with the Electrical and Elevator Board any appeals from the decisions of the inspectors.

Â Â Â Â Â  (d) To the extent necessary to ensure safety, perform inspections and witness safety tests of new or altered elevators before the elevators are placed in service.

Â Â Â Â Â  (2) Inspection reports provided to owners, users or other affected parties shall contain a notification of the right of appeal as provided in ORS 460.155.

Â Â Â Â Â  (3) If the department finds that an elevator is being operated otherwise than in compliance with ORS 460.005 to 460.175, the department may cause the elevator to be disconnected from the source of power for the elevator. The department shall give reasonable notice to the owner or operator prior to causing the elevator to be disconnected unless continued operation of the elevator would constitute an immediate hazard to the health and safety of persons. [1961 c.427 Â§16; 1963 c.330 Â§8; 1973 c.528 Â§12; 2005 c.616 Â§6]

Â Â Â Â Â  460.135 Entry on premises for inspection purposes. For the purpose of discharging any duty imposed by or exercising any authority conferred by ORS 460.005 to 460.175, the Department of Consumer and Business Services may, during reasonable hours, enter any building, enclosure or upon any premises where an elevator is in operation or about to be put into operation. No person shall obstruct or interfere with the department in the performance of its duties or the exercise of any authority conferred by ORS 460.005 to 460.175. [1961 c.427 Â§17; 1973 c.528 Â§13]

Â Â Â Â Â  460.145 Restraining violations. When it appears to the Department of Consumer and Business Services that a person subject to ORS 460.005 to 460.175 is engaged or about to engage in an act or practice which constitutes a violation of ORS 460.005 to 460.175 or rules issued thereunder, the department may, without bond, obtain an order from an appropriate circuit court restraining or enjoining such act or practice. [1961 c.427 Â§18; 1973 c.528 Â§14]

Â Â Â Â Â  460.155 Appeals from adverse rulings of department. (1) The Department of Consumer and Business Services shall hear the appeal of an appellant:

Â Â Â Â Â  (a) Who has filed a written request:

Â Â Â Â Â  (A) Within 10 days of receiving written notice that an injunction will be sought; or

Â Â Â Â Â  (B) Within 30 days after receiving notice that a permit or certificate of competency will be canceled, revoked or suspended; or

Â Â Â Â Â  (b) Who is affected by a notice described in paragraph (a) of this subsection.

Â Â Â Â Â  (2) If there is a timely appeal, the injunction will not be sought or the permit or certificate of competency will not be canceled, suspended or revoked pending the appeal unless the reason for the injunction, cancellation, suspension or revocation constitutes an immediate menace to health or safety.

Â Â Â Â Â  (3) The department shall likewise hear the appeal of an appellant who has filed a written request and who has reason to desire a change in the minimum safety standards or the rules under ORS 460.005 to 460.175, or has been denied a permit under ORS 460.055 or a certificate of competency.

Â Â Â Â Â  (4) The department shall set the time and place for hearing and give the appellant 10 daysÂ written notice.

Â Â Â Â Â  (5) All appeals shall be heard within three months of receipt of the request, except that if immediate menace to health or safety is involved the appeal shall be heard within 20 days of receipt of the request.

Â Â Â Â Â  (6)(a) Two or more appeals may be consolidated for hearing, if based upon substantially the same facts.

Â Â Â Â Â  (b) The department and the appellant may subpoena witnesses who shall receive the same compensation and mileage pay as circuit court witnesses.

Â Â Â Â Â  (c) The appeal shall be heard by the department before the Electrical and Elevator Board.

Â Â Â Â Â  (d) A written record shall be kept.

Â Â Â Â Â  (e) The department shall determine the appeal after consultation with and giving consideration to the views of the board.

Â Â Â Â Â  (7) Judicial review of any final order or decision of the department shall be taken pursuant to the provisions of ORS chapter 183. [1961 c.427 Â§24; 1963 c.330 Â§9; 1973 c.528 Â§15; 2005 c.758 Â§28]

Â Â Â Â Â  460.165 Fees; failure to pay fee. (1) Subject to ORS 460.035 (1) and 460.085 (1), the Department of Consumer and Business Services may adopt fees that do not exceed the maximum fees described in this subsection for examining plans, for the inspection of elevators, for issuing or renewing an elevator contractorÂs license and for processing reports and issuing the permit for the operation of an elevator. Fees adopted by the department are subject to approval of the Oregon Department of Administrative Services. The maximum fees are:

Â Â Â Â Â  (a) For each year of an elevator contractorÂs license for each place of business operated by the applicant, $195.

Â Â Â Â Â  (b) For the submission of plans and other pertinent data, for each elevator, $78.

Â Â Â Â Â  (c) For each year of an inspection period for:

Â Â Â Â Â  (A) A dumbwaiter, sidewalk elevator, residential elevator, residential inclinator or subveyor, $52.

Â Â Â Â Â  (B) An escalator, lowerator, manlift, stagelift, inclined elevator, platform hoist or moving walk, $78.

Â Â Â Â Â  (C) A power-driven elevator with a four floor rise or under, $78.

Â Â Â Â Â  (D) A power-driven elevator with over a four floor rise, but under a 10-floor rise, $98.

Â Â Â Â Â  (E) A power-driven elevator with over 10-floor rise, but under 20-floor rise, $124.

Â Â Â Â Â  (F) A power-driven elevator with a 20-floor rise or over, $147.

Â Â Â Â Â  (d) For a callback made on a mechanism listed in subsection (c) of this section and made by request or in the continued existence of a defect, $52.

Â Â Â Â Â  (e) For special inspections of hoisting or lowering mechanisms other than elevators or under special agreement between the department and a person requesting a special inspection, $55 per hour for travel and inspection time.

Â Â Â Â Â  (f) For the processing of each report of an inspection required under the provisions of ORS 460.005 to 460.175, $20.

Â Â Â Â Â  (g) For the inspection of an installation or alteration of an elevator, if the total cost of the installation or alteration is:

Â Â Â Â Â  (A) $1,000 or under, $98.

Â Â Â Â Â  (B) Over $1,000 but under $15,000, $98 plus $13 for each $1,000 or fraction of $1,000 by which the cost exceeds $1,000.

Â Â Â Â Â  (C) $15,000 or over but under $50,000, $280 plus $8 for each $1,000 or fraction of $1,000 by which the cost exceeds $15,000.

Â Â Â Â Â  (D) $50,000 or over, $553 plus $3 for each $1,000 or fraction of $1,000 by which the cost exceeds $50,000.

Â Â Â Â Â  (2) Whenever an owner or user of any elevator equipment fails to pay a fee required under this section within 90 days after the date of depositing written notification in the United States mail, postage prepaid, and addressed to the last-known address of said owner or user, the fee shall be considered delinquent and the fee shall be doubled unless the owner or user of the elevator equipment establishes to the satisfaction of the department justification for failure to pay. The court may award reasonable attorney fees to the department if the department prevails in an action for the collection of a fee required by this section. The court may award reasonable attorney fees to a defendant who prevails in an action for the collection of a fee required by this section if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1961 c.427 Â§20; 1973 c.832 Â§5; 1977 c.874 Â§1; 1981 c.566 Â§1; 1981 c.897 Â§52; 1991 c.201 Â§2; 1995 c.696 Â§21; 2003 c.14 Â§293; 2005 c.616 Â§7; 2007 c.71 Â§143]

Â Â Â Â Â  460.175 Disposition of fees. All receipts from fees, charges, costs and expenses provided for in ORS 460.005 to 460.175 shall be collected by the Department of Consumer and Business Services and paid into the Consumer and Business Services Fund created by ORS 705.145. [1961 c.427 Â§20; 1973 c.528 Â§17; 1973 c.834 Â§47; 1987 c.905 Â§32; 1993 c.744 Â§110]

Â Â Â Â Â  460.210 [1963 c.276 Â§Â§1,2,3,4; renumbered 456.965]

Â Â Â Â Â  460.220 [1963 c.276 Â§6; renumbered 456.970]

Â Â Â Â Â  460.230 [1963 c.276 Â§5; renumbered 456.975]

AMUSEMENT RIDES AND DEVICES

Â Â Â Â Â  460.310 Definitions for ORS 460.310 to 460.370. As used in ORS 460.310 to 460.370, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAmusement devicesÂ means a structure, electrical or mechanical contrivance or combination thereof which is intended to supply revenue to the owner or operator of the device by providing or offering to provide amusement, pleasures, thrills or excitement at carnivals, fairs or amusement parks. ÂAmusement deviceÂ does not include games, concessions and associated structures.

Â Â Â Â Â  (2) ÂAmusement rideÂ means any vehicle, boat or other mechanical device except Âwater slidesÂ moving upon or within a flow perimeter or structure, along cables, rails or ground, through the air by centrifugal force or otherwise, or across water, that is used to convey one or more individuals for amusement, entertainment, diversion or recreation. The term Âamusement rideÂ includes, but is not limited to:

Â Â Â Â Â  (a) Rides commonly known as Ferris wheels, carousels, parachute towers, bungee jumping, tunnels of love and roller coasters.

Â Â Â Â Â  (b) Equipment generally associated with winter sports activities, such as ski lifts, ski tows, j-bars, t-bars, ski mobiles, chair lifts and aerial tramways.

Â Â Â Â Â  (c) Equipment not originally designed to be used as an amusement ride, such as cranes or other lifting devices, when used as part of an amusement ride or device.

Â Â Â Â Â  (3) ÂAmusement ride inspectorÂ means an employee or representative of a casualty insurance company or companies who is qualified and regularly employed or otherwise authorized by the insurance company to inspect amusement rides and devices for safety.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂWater slideÂ means a recreational device designed to provide a descending ride on a flowing water film into a splash down pool at the base of the slide. [1959 c.619 Â§1; 1967 c.295 Â§1; 1971 c.753 Â§52; 1981 c.566 Â§6; 1985 c.705 Â§1; 1987 c.414 Â§32; 1993 c.164 Â§1; 1993 c.744 Â§111]

Â Â Â Â Â  460.320 Permit and insurance required; notice of termination of insurance; rules. (1) No person shall:

Â Â Â Â Â  (a) Operate an amusement ride or device without a valid operation permit therefor issued under ORS 460.330, or allow an amusement ride or device owned, leased, controlled or managed by the person to be so operated.

Â Â Â Â Â  (b) Operate an amusement ride or device without first having obtained insurance from a company authorized to transact insurance in this state or an eligible surplus lines insurer as defined in ORS 735.405. The insurance policy shall insure the public and all persons riding or otherwise in contact with the ride or device against loss or injury, in an amount not less than $1 million per occurrence and an aggregate total of not less than $2 million.

Â Â Â Â Â  (2) Whenever an insurance company notifies its insured that it will no longer insure an amusement ride or device, or that insurance on a ride or device is no longer in force, the insurance company shall also notify the Department of Consumer and Business Services, in a form and manner prescribed by rule by the department, of the description or identification number of the ride or device for which insurance is canceled or suspended or is not to be renewed. [1959 c.619 Â§2; 1981 c.566 Â§7; 1985 c.705 Â§2; 1993 c.164 Â§2]

Â Â Â Â Â  460.330 Application for and issuance of permit; fees; rules. (1) An application for an operating permit to operate an amusement ride or device shall be made on an annual basis by the person owning the ride or device or the personÂs agent or lessee. The application shall be on forms provided by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An application for an annual operating permit shall include an inspection report by an amusement ride inspector employed or otherwise authorized to inspect by the insurance carrier insuring the ride or device. The inspector shall indorse upon the application any restrictions and conditions that, in the inspectorÂs judgment, should be imposed upon the operation of the amusement ride or device to protect human life and property. In addition, the inspector shall indicate whether the amusement ride or device:

Â Â Â Â Â  (a) Meets the underwriterÂs standards;

Â Â Â Â Â  (b) Meets safety standards approved by the American Society of Testing Materials; and

Â Â Â Â Â  (c) Is assembled and operated in compliance with the manual supplied by the manufacturer of the ride or device.

Â Â Â Â Â  (3) The inspection shall be performed no more than 90 days prior to the issuance or renewal date of the permit. The department may issue a temporary renewal permit without the required inspection report, allowing continued operation of a previously inspected ride or device if it appears to the department that the owner or operator has attempted to obtain an inspection, but inspection services are temporarily unavailable.

Â Â Â Â Â  (4) An application shall include the name of the insurance carrier and the number of the insurance policy insuring the ride or device as required by ORS 460.320 (1)(b).

Â Â Â Â Â  (5) The department shall disapprove and reject an application for a permit if it determines that the:

Â Â Â Â Â  (a) Owner or lessee of the amusement ride or device is not insured as required by ORS 460.320 (1)(b);

Â Â Â Â Â  (b) Operation does not meet safety standards as guided by the safety standards approved by the American Society of Testing Materials;

Â Â Â Â Â  (c) Amusement ride or device is not assembled and operated in compliance with the manual supplied by the manufacturer; or

Â Â Â Â Â  (d) Operation may endanger human life or property.

Â Â Â Â Â  (6) Upon approval of an application and payment of fees as prescribed by rule, the department shall issue a permit authorizing operation of the amusement ride or device. [1959 c.619 Â§Â§3,4; 1971 c.753 Â§53; 1977 c.874 Â§2; 1981 c.566 Â§8; 1985 c.705 Â§3; 1993 c.164 Â§3]

Â Â Â Â Â  460.340 Duration of permit. Permits issued under ORS 460.330 are valid until the amusement ride or device is materially rebuilt or materially modified so as to change the original action of the said amusement ride or device, but in no case for longer than one year after the date of issuance as follows:

Â Â Â Â Â  (1) If an amusement ride or device is altered so as to change the original action of the said amusement ride or device, such amusement ride or device shall be subject to a new inspection and shall apply for a new permit under ORS 460.330.

Â Â Â Â Â  (2) If an amusement ride or device is moved and installed in another place but is not altered so as to change the original action of the said amusement ride or device, no new permit shall be required; provided, however, a permit has been issued previously under ORS 460.330 and has not been operative for longer than a one-year period. [1959 c.619 Â§5; 1985 c.705 Â§4; 1993 c.164 Â§4]

Â Â Â Â Â  460.345 Expiration of permits. Subject to ORS 460.340, the expiration date of the amusement ride or device operating permits shall be one year from the original date of issuance and thereafter on the anniversary date of issuance. [Formerly 460.410]

Â Â Â Â Â  460.350 Enforcing compliance with law. (1) In addition to the inspections required under ORS 460.330, the Department of Consumer and Business Services may cause an amusement ride or device to be inspected at any reasonable time to insure compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (2) The department may deny, suspend or revoke a permit at any time if, in its judgment, the amusement ride or device for which the permit was issued is not installed or being operated in compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (3) The department may disconnect an unlawfully installed or operated amusement ride or device from its source of power at any time and prevent its use until the amusement ride or device is brought into compliance with ORS 460.310 to 460.370.

Â Â Â Â Â  (4) Any person may demand from the operator of any amusement ride or device proof of a valid operation permit issued pursuant to ORS 460.330. [1959 c.619 Â§6; 1985 c.705 Â§5; 1993 c.164 Â§5]

Â Â Â Â Â  460.352 Grounds for cancellation, suspension or revocation of permit. Subject to the provisions of ORS chapter 183, the Department of Consumer and Business Services shall cancel, revoke or suspend the operating permit for any person who fails to comply with the minimum safety standards provided by ORS 460.310 to 460.370. [Formerly 460.400]

Â Â Â Â Â  460.355 Rules; required standards of care; exemption of regulated or inspected rides or devices. (1) In adopting rules pursuant to ORS 460.360 (1), applicable to equipment mentioned in ORS 460.310 (2)(b), the Department of Consumer and Business Services shall be guided by the safety standards approved by the American Society of Testing Materials.

Â Â Â Â Â  (2) The owner or operator shall be deemed not a common carrier; however, such owner or operator shall exercise the highest degree of care for the safety of users.

Â Â Â Â Â  (3) If the department finds that the United States Forest Service or other agency of government has jurisdiction over and regulates and provides inspection of the equipment mentioned in ORS 460.310 (2)(b) pursuant to promulgated safety standards not lower than provided by ORS 460.310 to 460.370, it shall by its rules exempt operators from the requirements of ORS 460.310 to 460.370.

Â Â Â Â Â  (4) The department shall adopt rules to:

Â Â Â Â Â  (a) Govern the issuance, renewal, suspension and revocation of permits and certificates of competency issued under ORS 460.310 to 460.370.

Â Â Â Â Â  (b) Govern the internal organization and procedure of the department for administering and enforcing ORS 460.310 to 460.370.

Â Â Â Â Â  (c) Govern reports by the departmentÂs staff of amusement ride inspectors on amusement rides or devices inspected by them.

Â Â Â Â Â  (d) Set permit fees sufficient to pay but not to exceed the departmentÂs costs of carrying out the amusement ride program.

Â Â Â Â Â  (5) In adopting rules under this section, the department shall consider:

Â Â Â Â Â  (a) Technological advances in the amusement ride industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property which would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the amusement ride industry and by the American Society of Testing Materials. [1967 c.295 Â§3; 1981 c.566 Â§13; 1985 c.705 Â§6; 1993 c.18 Â§116; 1993 c.164 Â§6; 1993 c.744 Â§247]

Â Â Â Â Â  460.360 Rules; applicability of Administrative Procedures Act. (1) The Department of Consumer and Business Services shall, in compliance with ORS chapter 183, make, amend, repeal, promulgate and enforce rules to carry out ORS 460.310 to 460.370.

Â Â Â Â Â  (2) All proceedings relating to permits under ORS 460.310 to 460.370 shall be conducted in compliance with ORS chapter 183. [1959 c.619 Â§7]

Â Â Â Â Â  460.370 Deposit of fees. All moneys from fees collected by the Department of Consumer and Business Services under ORS 460.310 to 460.370 and 460.990 (2) shall be paid into the Consumer and Business Services Fund created by ORS 705.145 and are continuously appropriated to the department for use as provided in ORS 455.022. [1959 c.619 Â§8; 1967 c.92 Â§3; 1973 c.834 Â§40; 1993 c.744 Â§112; 2001 c.710 Â§12]

Â Â Â Â Â  460.380 [1959 c.619 Â§9; repealed by 1981 c.566 Â§16]

Â Â Â Â Â  460.390 [1981 c.566 Â§10; 1985 c.705 Â§7; repealed by 1993 c.164 Â§9]

Â Â Â Â Â  460.400 [1981 c.566 Â§11; 1993 c.164 Â§7; renumbered 460.352 in 2001]

Â Â Â Â Â  460.410 [1981 c.566 Â§12; 1985 c.705 Â§8; 1993 c.164 Â§8; renumbered 460.345 in 2001]

PENALTIES

Â Â Â Â Â  460.990 Penalties. (1) Violation of any of the provisions of ORS 460.005 to 460.175 is punishable, upon conviction, by a fine not to exceed $100 or by imprisonment in the county jail for not more than 60 days, or both.

Â Â Â Â Â  (2) Violation of any provisions of ORS 460.310 to 460.370 is a Class B misdemeanor. [Subsection (2) enacted as 1959 c.619 Â§10; 1961 c.427 Â§25; subsection (1) enacted as 1961 c.427 Â§21; 1985 c.705 Â§9]

_______________



Chapter 461

Chapter 461 Â
Oregon
State
Lottery

2007 EDITION

OREGON
STATE LOTTERY

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

461.010Â Â Â Â  Definitions

461.015Â Â Â Â  Short title

461.020Â Â Â Â  Purpose

461.030Â Â Â Â  Local laws preempted; applicability of other laws; severability

461.040Â Â Â Â  Effect on other gambling laws

461.050Â Â Â Â  Location of offices

ADMINISTRATION

(
Oregon
State
Lottery Commission)

461.100Â Â Â Â  Oregon State Lottery Commission; members; duties; meetings

461.110Â Â Â Â  Criminal identification information available to lottery; fingerprints; service and execution of warrants

461.120Â Â Â Â  Commission exempt from certain laws; rulemaking; applicability of Administrative Procedures Act

461.130Â Â Â Â  Authority of commission; delegation; contracts for security services

461.140Â Â Â Â  Biennial budget report to Legislative Assembly

(State Lottery Director)

461.150Â Â Â Â  State lottery director; appointment; assistant directors; duties and powers

461.160Â Â Â Â  Authority of director to contract for services

461.170Â Â Â Â  Coordination between director and commission

461.180Â Â Â Â  Studies; accountability; audits; delegation

461.190Â Â Â Â  Assistant Director for Security

OPERATION OF LOTTERY

461.200Â Â Â Â  Operation of lottery

461.210Â Â Â Â  Security measures; ticket content; rules

461.215Â Â Â Â  Video lottery games

461.217Â Â Â Â  Video lottery game regulation; limitation on number and placement of terminals; rules

461.220Â Â Â Â  Number and value of prizes; required information on lottery tickets; rules; advertising

461.230Â Â Â Â  Method for determining winners; rules

461.240Â Â Â Â
Sale
price of tickets and shares; rules

461.250Â Â Â Â  Validation and payment of prizes; tabulation of sales and prizes; assignment of prizes; payment on behalf of deceased winner; claim period; ineligibility of lottery employees; rules

461.253Â Â Â Â  Voluntary assignment of prizes; petition for judicial order; issuance of order; commission intervention in proceeding

461.257Â Â Â Â  Judicial order suspending voluntary assignment laws upon finding of adverse tax consequences for all prize winners

461.260Â Â Â Â  Distribution of tickets and shares; rules

LOTTERY GAME RETAILERS

461.300Â Â Â Â  Selection of retailers; rules; contracts

461.310Â Â Â Â  Compensation for retailers

461.330Â Â Â Â  Display of certificate of authority; bond or letter of credit; payments for tickets or shares

461.335Â Â Â Â  Temporary letter of authority; grounds for revocation

LOTTERY VENDORS AND CONTRACTORS

461.400Â Â Â Â  Procurements

461.410Â Â Â Â  Vendor disclosure for major procurements

461.420Â Â Â Â  Contract with vendor convicted of crime prohibited

461.430Â Â Â Â  Contractor required to comply with applicable laws; performance bond

461.440Â Â Â Â  CommissionÂs authority to contract; rules

461.445Â Â Â Â  Policy on payment to contractors

LOTTERY FINANCES

461.500Â Â Â Â  Lottery to be self-supporting; allocation of revenues

461.510Â Â Â Â  State Lottery Fund; types of disbursements

461.520Â Â Â Â  Establishment of checking accounts and petty cash fund

461.530Â Â Â Â
Oregon
State
Lottery Fund

461.535Â Â Â Â  Intercollegiate Athletic Fund

461.540Â Â Â Â  Administrative Services Economic Development Fund

461.543Â Â Â Â  Sports Lottery Account; distribution of revenues

461.544Â Â Â Â  Use of proceeds of video lottery games

461.547Â Â Â Â  Distribution of certain video lottery revenues to counties for economic development

461.548Â Â Â Â  Video lottery proceeds to be treated separately from other lottery proceeds

461.549Â Â Â Â  Use of video lottery proceeds for treatment of gambling-related behavioral problems

461.550Â Â Â Â  Expenditure limitation not applicable to lottery

461.555Â Â Â Â  Capital Construction Trust Fund; sources; uses

461.560Â Â Â Â  Taxation of sales and prizes

PROHIBITED CONDUCT

461.600Â Â Â Â  Sales to minors

MISCELLANEOUS

461.700Â Â Â Â  Additional disclosure requirements; costs of investigation

461.715Â Â Â Â  Holding of certain lottery prizes for child support; rules; procedure

461.725Â Â Â Â  Enforcement officers to enforce prohibition on gray machines

461.740Â Â Â Â  Policy on hiring by firms receiving lottery-funded benefits

GENERAL PROVISIONS

Â Â Â Â Â  461.010 Definitions. Unless the context requires otherwise, the definitions contained in this chapter shall govern the construction of this chapter.

Â Â Â Â Â  (1) ÂLotteryÂ or Âstate lotteryÂ means the Oregon State Lottery established and operated pursuant to the Constitution of the State of
Oregon
and this chapter.

Â Â Â Â Â  (2) ÂCommissionerÂ means one of the members of the lottery commission appointed by the Governor pursuant to the Constitution of the State of
Oregon
and this chapter to oversee the state lottery.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Oregon State Lottery appointed by the Governor pursuant to the Constitution of the State of
Oregon
and this chapter as the chief administrator of the Oregon State Lottery.

Â Â Â Â Â  (4) ÂLottery commissionÂ or ÂcommissionÂ means the five-member body appointed by the Governor pursuant to the Constitution of the State of
Oregon
and this chapter to oversee the lottery and the director.

Â Â Â Â Â  (5) ÂLottery gameÂ or ÂgameÂ means any procedure authorized by the commission whereby prizes are distributed among persons who have paid, or unconditionally agreed to pay, for tickets or shares which provide the opportunity to win such prizes.

Â Â Â Â Â  (6) ÂPersonÂ means any natural person or corporation, trust, association, partnership, joint venture, subsidiary or other business entity.

Â Â Â Â Â  (7) ÂLottery game retailerÂ means a person with whom the lottery commission has contracted for the purpose of selling tickets or shares in lottery games to the public.

Â Â Â Â Â  (8) ÂLottery vendorÂ or ÂvendorÂ means any person who submits a bid, proposal or offer to provide goods or services to the commission or lottery.

Â Â Â Â Â  (9) ÂLottery contractorÂ means a person with whom the state lottery has contracted for the purpose of providing goods and services for the state lottery. [1985 c.2 Â§1(7); 1985 c.302 Â§1(7)]

Â Â Â Â Â  461.015 Short title. This chapter shall be known as the Oregon State Lottery Act of 1984. [1985 c.2 Â§1(1); 1985 c.302 Â§1(1)]

Â Â Â Â Â  461.020 Purpose. The people of the State of
Oregon
declare that the purpose and intent of this chapter is to provide additional moneys for the public purpose described in section 4, Article XV of the Constitution of the State of
Oregon
through the operation of a state lottery without the imposition of additional or increased taxes. [1985 c.2 Â§1(2); 1985 c.302 Â§1(2)]

Â Â Â Â Â  461.030 Local laws preempted; applicability of other laws; severability. (1) This chapter shall be applicable and uniform throughout the state and all political subdivisions and municipalities therein, and no local authority shall enact any ordinances, rules or regulations in conflict with the provisions hereof.

Â Â Â Â Â  (2) Any other state or local law or regulation providing any penalty, disability or prohibition for the manufacture, transportation, distribution, advertising, possession or sale of any lottery tickets or shares shall not apply to the tickets or shares of the state lottery. The gambling laws of the State of
Oregon
shall not apply to lottery tickets or shares, or to the operation of the state lottery established by the Constitution of the State of
Oregon
and this chapter.

Â Â Â Â Â  (3) If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Â Â Â Â Â  (4) This chapter is dependent and is conditioned upon the passage by the voters at the November 6, 1984, general election of an amendment to section 4, Article XV of the Oregon Constitution authorizing state operation of a lottery.

Â Â Â Â Â  (5) The Oregon State Lottery is subject to:

Â Â Â Â Â  (a) Statewide financial reporting required in ORS 291.040.

Â Â Â Â Â  (b) The mass transit assessment under ORS 291.405.

Â Â Â Â Â  (c) The deposit of state money to the State Treasurer under ORS 293.265. [1985 c.2 Â§8(2),(3),(5),(6),(9); 1985 c.302 Â§8(2),(3),(5),(6),(9)]

Â Â Â Â Â  461.040 Effect on other gambling laws. Nothing contained in this chapter shall be construed to repeal or modify existing state laws with respect to gambling, except that the state-operated lottery established by the Constitution of the State of Oregon and this chapter shall not be subject to such laws. [1985 c.2 Â§1(3); 1985 c.302 Â§1(3)]

Â Â Â Â Â  461.050 Location of offices. The Oregon State Lottery shall have its principal offices in the capital city. [1985 c.302 Â§8(7)]

Â Â Â Â Â  461.055 [1995 c.341 Â§2; 1997 c.645 Â§1; 1999 c.1093 Â§16; 2003 c.794 Â§286; repealed by 2007 c.569 Â§1]

ADMINISTRATION

(
Oregon
State
Lottery Commission)

Â Â Â Â Â  461.100
Oregon
State
Lottery Commission; members; duties; meetings. (1) The Oregon State Lottery Commission is hereby created in state government.

Â Â Â Â Â  (2)(a) The Oregon State Lottery Commission shall consist of five members appointed by the Governor and confirmed by the Senate who shall serve at the pleasure of the Governor.

Â Â Â Â Â  (b) The members shall be appointed for terms of four years.

Â Â Â Â Â  (c) Vacancies shall be filled within 30 days by the Governor, subject to confirmation by the Senate, for the unexpired portion of the term in which they occur.

Â Â Â Â Â  (3) At least one of the commissioners shall have a minimum of five yearsÂ experience in law enforcement and at least one of the commissioners shall be a certified public accountant. No person shall be appointed as a lottery commissioner who has been convicted of a felony or a gambling related offense. No more than three members of the commission shall be members of the same political party.

Â Â Â Â Â  (4) The commission shall exercise all powers necessary to effectuate the purpose of this chapter. In all decisions, the commission shall take into account the particularly sensitive nature of the lottery and shall act to promote and insure integrity, security, honesty and fairness in the operation and administration of the state lottery.

Â Â Â Â Â  (5) Lottery commissioners shall be eligible for compensation and expenses under ORS 292.495.

Â Â Â Â Â  (6) Lottery commissioners shall file a verified statement of economic interest with the Oregon Government Ethics Commission and shall be subject to the provisions of ORS chapter 244.

Â Â Â Â Â  (7) The Governor shall select annually from the membership of the commission a chairperson who serves at the pleasure of the Governor. The chairperson or a majority of the members of the commission then in office shall have the power to call special meetings of the commission.

Â Â Â Â Â  (8) Meetings of the commission shall be open and public in accordance with state law. Records of the commission shall be open and available to the public in accordance with state law. The commission shall meet with the Director of the Oregon State Lottery not less than monthly to make recommendations and set policy, to approve or reject reports of the director, to adopt rules and to transact other business.

Â Â Â Â Â  (9) A quorum of the commission shall consist of a majority of the members of the commission then in office. All decisions of the commission shall be made by a majority vote of all of the commissioners then in office.

Â Â Â Â Â  (10) The commission shall prepare quarterly and annual reports of the operation of the state lottery. Such reports shall include a full and complete statement of state lottery revenues, prize disbursements, expenses, net revenues and all other financial transactions involving state lottery funds. The commission shall, not less than annually, contact interested parties, including those named in ORS 461.180 (3), and provide them with such quarterly and annual reports as they may request. [1985 c.2 Â§2(1) to (10); 1985 c.302 Â§2(1) to (10); 1991 c.30 Â§1]

Â Â Â Â Â  461.110 Criminal identification information available to lottery; fingerprints; service and execution of warrants. (1) Upon the request of the Oregon State Lottery Commission or the Director of the Oregon State Lottery, the office of the Attorney General and the Oregon State Police shall furnish to the director and to the Assistant Director for Security such information as may tend to ensure security, integrity, honesty and fairness in the operation and administration of the Oregon State Lottery as the office of the Attorney General and the Oregon State Police may have in their possession, including, but not limited to, manual or computerized information and data.

Â Â Â Â Â  (2) In order to determine an applicantÂs suitability to enter into a contract with or to be employed by the Oregon State Lottery, each applicant identified in this subsection shall be fingerprinted. The Assistant Director for Security may submit to the Department of State Police bureau of criminal identification and to the Federal Bureau of Investigation, for the purpose of verifying the identity of the following persons and obtaining records of their arrests and criminal convictions, fingerprints of:

Â Â Â Â Â  (a) With respect to video game retailers, each person for whom ORS 461.300 or an administrative rule of the Oregon State Lottery Commission requires disclosure of the personÂs name and address;

Â Â Â Â Â  (b) With respect to lottery vendors and lottery contractors, each person for whom ORS 461.410 or an administrative rule of the Oregon State Lottery Commission requires disclosure of the personÂs name and address;

Â Â Â Â Â  (c) Applicants for employment with the Oregon State Lottery; and

Â Â Â Â Â  (d) With respect to other persons and entities that apply for contracts or have contracts with the Oregon State Lottery, each person for whom ORS 461.300 requires disclosure of the personÂs name and address and for whom the Assistant Director for Security has prepared written reasons, approved in writing by the director, for requiring the confirmation of the personÂs identity and records.

Â Â Â Â Â  (3) For the purpose of requesting and receiving the information described in subsections (1) and (2) of this section, the Oregon State Lottery Commission is a state agency and a criminal justice agency and its enforcement agents are peace officers pursuant to ORS 181.010 to 181.712 and rules adopted thereunder.

Â Â Â Â Â  (4) Enforcement agents, designated as such by the commission, shall have the same authority with respect to service and execution of warrants of arrest and search warrants as is conferred upon peace officers of this state. [1985 c.2 Â§2(11),(12); 1985 c.302 Â§2(11),(12); 1995 c.291 Â§1; 2007 c.71 Â§144]

Â Â Â Â Â  461.120 Commission exempt from certain laws; rulemaking; applicability of Administrative Procedures Act. (1)(a) Except as otherwise provided by law, the provisions of ORS 279.835 to 279.855 and ORS chapters 279A, 279B, 279C, 282 and 283 do not apply to the Oregon State Lottery Commission unless otherwise provided by this chapter.

Â Â Â Â Â  (b) Officers and employees of the Oregon State Lottery Commission are in the exempt service for purposes of ORS chapter 240 and other related statutes.

Â Â Â Â Â  (c) ORS 276.004 (2), 276.021, 276.093 to 276.098, 276.410 to 276.426, 276.428, 276.440, 291.038, 291.201 to 291.260 and 292.210 to 292.250 do not apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (d) ORS 293.075, 293.190, 293.205 to 293.225 and 293.275 do not apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (e) ORS 279A.100 and ORS chapters 659 and 659A apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (f) Notwithstanding paragraph (a) of this subsection, the provisions of ORS 282.210 shall apply to the Oregon State Lottery Commission.

Â Â Â Â Â  (2) The commission shall, in accordance with ORS chapter 183, adopt and enforce rules to carry out the provisions of this chapter. [1985 c.2 Â§2(13),(14); 1985 c.302 Â§2(13),(14); 1991 c.76 Â§2; 2001 c.621 Â§80; 2001 c.956 Â§3; 2003 c.794 Â§287; 2005 c.217 Â§26]

Â Â Â Â Â  461.130 Authority of commission; delegation; contracts for security services. (1) Whenever a power is granted to the commission, the power may be exercised by such officer or employee within the Oregon State Lottery as is designated in writing by the commission. Any such designation shall be filed in the office of the Secretary of State.

Â Â Â Â Â  (2) The commission shall contract with the Department of State Police to obtain necessary security services. A contract is not intended to preclude the assistance of other law enforcement agencies as the need arises.

Â Â Â Â Â  (3) The commission shall have the authority to conduct investigations, including the authority to issue subpoenas to compel the attendance of witnesses and documents, to take testimony under oath, to take depositions within or outside the state and to require answers to interrogations. [1985 c.302 Â§2(15) to (17)]

Â Â Â Â Â  461.140 Biennial budget report to Legislative Assembly. (1) The Oregon State Lottery Commission shall prepare in each even-numbered year a budget report for the biennium beginning July 1 of the following year.

Â Â Â Â Â  (2) The commission estimates and requests and appropriation measures shall be prepared in a manner approved by the Legislative Fiscal Officer.

Â Â Â Â Â  (3) Not later than November 10 of each even-numbered year, the commission shall cause its budget estimates and requests to be made available to the Governor, the Legislative Fiscal Officer and to the Legislative Revenue Officer. Before December 1, the Legislative Fiscal Officer or staff and the Legislative Revenue Officer or staff shall not reveal to any other person the contents or nature of the budget and other materials, except with the written consent of the commission.

Â Â Â Â Â  (4) The commission shall furnish the Legislative Assembly any further information required concerning its budget. The commission, upon request, shall furnish a representative to assist the Legislative Assembly, its Joint Committee on Ways and Means, appointed under ORS 171.555, and the Legislative Revenue Officer in the consideration of its budget and any accompanying measures.

Â Â Â Â Â  (5) In all other respects the budget of the Oregon State Lottery Commission shall be treated in the same manner as the budgets of all other state agencies. [1985 c.302 Â§15]

(State Lottery Director)

Â Â Â Â Â  461.150 State lottery director; appointment; assistant directors; duties and powers. (1) The Governor shall appoint a Director of the Oregon State Lottery, subject to confirmation by the Senate, who shall serve at the pleasure of the Governor. The director shall implement and operate a state lottery pursuant to the rules, and under the guidance, of the commission.

Â Â Â Â Â  (2) The director shall be qualified by training and experience to direct the operations of a state-operated lottery. No person shall be appointed as lottery director who has been convicted of a felony or any gambling related offense.

Â Â Â Â Â  (3) The director shall receive such salary as may be set by the commission with the approval of the Governor, and shall be reimbursed for all expenses actually and necessarily incurred in the performance of official duties. The director shall render full-time service to the duties of office.

Â Â Â Â Â  (4) The director shall, subject to the approval of the commission, perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities and carry out and effect the purposes of this chapter. The director shall act as secretary and executive officer of the commission. The director shall supervise and administer the operation of the Oregon State Lottery in accordance with this chapter, and the rules adopted by the commission. In all decisions, the director shall take into account the particularly sensitive nature of the state lottery, and shall act to promote and insure integrity, security, honesty and fairness of the operation and administration of the state lottery.

Â Â Â Â Â  (5) The director shall recommend to the commission the establishment of rules pertaining to the employment, termination and compensation of all commission staff. The rules shall conform to generally accepted personnel practices based upon merit principles. Under the rules so established, the director may set the compensation, prescribe the duties and supervise persons so hired. The director may terminate or otherwise discipline persons so hired. No person shall be employed by the state lottery who has been convicted of a felony or any gambling related offense.

Â Â Â Â Â  (6) If a lottery employee transfers to a state agency that is subject to ORS chapter 240, the employee is entitled to transfer accrued sick leave, adjusted if necessary to reflect the accrual rate in use for management and unrepresented employees under rules of the Personnel Division.

Â Â Â Â Â  (7) Subject to approval of the commission, the director may appoint, prescribe the duties of and terminate or otherwise discipline no more than four assistant directors as the director deems necessary. The compensation of each assistant director shall be established by the director subject to approval of the commission. The director shall supervise the assistant directors.

Â Â Â Â Â  (8) The director and each assistant director shall file a verified statement of economic interest with the Oregon Government Ethics Commission and shall be subject to the provisions of ORS chapter 244. [1985 c.2 Â§3(1) to (7); 1985 c.302 Â§3(1) to (8)]

Â Â Â Â Â  461.160 Authority of director to contract for services. Under the rules of the commission, the Director of the Oregon State Lottery may contract with any state agency or political subdivision for the performance of such duties, functions and powers as the director considers appropriate. [1985 c.302 Â§7(8)]

Â Â Â Â Â  461.170 Coordination between director and commission. The Director of the Oregon State Lottery shall confer as frequently as necessary or desirable, but not less than monthly, with the commission, regarding the operation and administration of the Oregon State Lottery. The director shall make available for inspection by the commission, upon request, all books, records, files and other information and documents of the state lottery, and shall advise the commission and recommend such matters as deemed necessary and advisable to improve the operation and administration of the state lottery. [1985 c.2 Â§3(9); 1985 c.302 Â§3(10)]

Â Â Â Â Â  461.180 Studies; accountability; audits; delegation. (1) The Director of the Oregon State Lottery shall make an ongoing study of the operation and the administration of the lotteries which may be in operation in other states or countries, of available literature on the subject, of federal laws which may affect the operation of the Oregon State Lottery and of the reaction of citizens of the state to existing or proposed features in lottery games, with a view toward recommending improvements that will tend to serve the purposes of this chapter. The director may make recommendations to the commission, Governor and Legislative Assembly on any matters concerning the secure and efficient operation and administration of the state lottery and the convenience of the purchasers of tickets and shares.

Â Â Â Â Â  (2) The director shall make and keep books and records which accurately and fairly reflect each dayÂs transactions, including but not limited to, the distribution of tickets or shares to lottery game retailers, receipt of funds, prize claims, prize disbursements or prizes liable to be paid, expenses and all other financial transactions involving state lottery funds necessary so as to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain daily accountability.

Â Â Â Â Â  (3) The director shall make a monthly financial report to the commission, and upon request provide copies of such reports to the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Such report shall include a full and complete statement of state lottery revenues, prize disbursements, expenses, net revenues and all other financial transactions involving state lottery funds for the month.

Â Â Â Â Â  (4) After the first six months of sales of tickets or shares to the public, the director shall engage an independent firm experienced in demographic analysis to conduct a special study which shall ascertain the demographic characteristics of the players of each lottery game, including but not limited to their income, age, sex, education and frequency of participation. This report shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Similar studies shall be conducted after the first such study from time to time as determined by the director.

Â Â Â Â Â  (5) After the first full year of sales of tickets or shares to the public, the director shall engage an independent firm experienced in the analysis of advertising, promotion, public relations, incentives, public disclosures of odds and numbers of winners in lottery games and other aspects of communications to conduct a special study of the effectiveness of such communications activities by the state lottery and make recommendations to the commission on the future conduct and future rate of expenditure for such activities. This report shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Until the presentation of such report and action by the commission, the state lottery shall expend as close to three and one-half percent as practical of the projected sales of all tickets and shares for advertising, promotion, public relations, incentives, public disclosures of odds and numbers of winners in lottery games and other aspects of communications. Similar studies shall be conducted from time to time after the first such study as determined by the director.

Â Â Â Â Â  (6) After the first nine months of sales of tickets or shares to the public, the commission shall engage an independent firm experienced in security procedures, including but not limited to computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the state lottery. Such study shall include, but not be limited to, personnel security, lottery game retailer security, lottery contractor security, security of manufacturing operations of lottery contractors, security against ticket counterfeiting and alteration and other means of fraudulently winning, security of drawings among entries or finalists, computer security, data communications security, database security, security in distribution, security involving validation and payment procedures, security involving unclaimed prizes, security aspects applicable to each particular lottery game, security of drawings in lottery games where winners are determined by drawings of numbers, the completeness of security against locating winners in lottery games with preprinted winners by persons involved in their production, storage, distribution or sale and any other aspects of security applicable to any particular lottery game and to the state lottery and its operations. The portion of the report containing the overall evaluation of the state lottery in terms of each aspect of security shall be presented to the commission, the Governor, the Attorney General, the Secretary of State, the State Treasurer and the Legislative Assembly. Notwithstanding other provisions of state law, the portion of the report containing specific recommendations shall be confidential and shall be presented only to the commission, the Governor and the director. Similar studies of security shall be conducted biennially thereafter.

Â Â Â Â Â  (7) The director may delegate to any of the employees of the Oregon State Lottery the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director. [1985 c.2 Â§3(10) to (16); 1985 c.302 Â§3(11) to (17); 1991 c.30 Â§2; 1997 c.625 Â§1]

Â Â Â Â Â  461.190 Assistant Director for Security. The Assistant Director for Security appointed pursuant to the Constitution of the State of Oregon and this chapter shall be responsible for a security division to assure integrity, security, honesty and fairness in the operation and administration of the Oregon State Lottery, including but not limited to, an examination of the background of all prospective employees, lottery game retailers, lottery vendors and lottery contractors. The Assistant Director for Security shall be qualified by training and experience, including at least five years of law enforcement experience, and knowledge and experience in computer security, to fulfill these responsibilities. The Assistant Director for Security shall, in conjunction with the Director of the Oregon State Lottery, confer with the Attorney General or designee as the Assistant Director of Security deems necessary and advisable to promote and insure integrity, security, honesty and fairness of the operation and administration of the state lottery. The Assistant Director for Security, in conjunction with the director, shall report any alleged violation of law to the Attorney General and any other appropriate law enforcement authority for further investigation and action. [1985 c.2 Â§3(8); 1985 c.302 Â§3(9)]

OPERATION OF LOTTERY

Â Â Â Â Â  461.200 Operation of lottery. Within 105 days after the confirmation by the Senate of the Director of the Oregon State Lottery and at least three commissioners, the director shall begin public sales of tickets or shares. The Oregon State Lottery shall be initiated and shall continue to be operated so as to produce the maximum amount of net revenues to benefit the public purpose described in section 4, Article XV of the Constitution of the State of
Oregon
, commensurate with the public good. Other state government departments, boards, commissions, agencies and their officers shall cooperate with the lottery commission so as to aid the lottery commission in fulfilling these objectives. [1985 c.2 Â§4(1); 1985 c.302 Â§4(1); 1985 c.458 Â§1(1); 1985 c.520 Â§1(1)]

Â Â Â Â Â  461.210 Security measures; ticket content; rules. Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules specifying the types of lottery games to be conducted by the Oregon State Lottery, provided:

Â Â Â Â Â  (1) Each lottery game shall contain security measures that are designed to prevent the redemption of fraudulent tickets. Every lottery ticket or stub printed after September 29, 1991, shall include a lottery fact which refers to a specific lottery funded project or the benefits and jobs created for a specific area of economic activity.

Â Â Â Â Â  (2) No name of an elected official shall appear on the tickets of any lottery game. [1985 c.2 Â§4(2); 1985 c.302 Â§4(2); 1985 c.458 Â§1(2); 1985 c.520 Â§1(2); 1991 c.76 Â§1; 1991 c.613 Â§1; 1991 c.962 Â§1]

Â Â Â Â Â  461.213 [1989 c.828 Â§4(1),(2); 1991 c.345 Â§1; 1991 c.613 Â§3; repealed by 2005 c.810 Â§3]

Â Â Â Â Â  461.215 Video lottery games. (1) The Oregon State Lottery Commission may initiate a game or games using video devices, the proceeds from which shall be transferred to the Administrative Services Economic Development Fund for allocation as provided by law.

Â Â Â Â Â  (2) In the approval and purchase of video lottery games, game terminals and equipment, the lottery commission and any game operator, distributor, retailer or owner shall prefer goods or services that have been manufactured in this state if price, fitness and quality are otherwise equal.

Â Â Â Â Â  (3) The lottery commission shall separately record and account for the costs and net proceeds of games operated under this section. At such time as the lottery commission makes the quarterly transfer of net proceeds provided for by ORS 461.540, it shall certify to the Oregon Department of Administrative Services the amount of such transfer which represents the net proceeds of games provided for in subsection (1) of this section.

Â Â Â Â Â  (4) Video lottery terminals operated under authority of the lottery commission are specifically exempted from the provisions of 15 U.S.C. Â§1172. [1989 c.828 Â§6; 1991 c.461 Â§80; 1991 c.962 Â§2; 1993 c.18 Â§117]

Â Â Â Â Â  461.217 Video lottery game regulation; limitation on number and placement of terminals; rules. (1) As used in this section, Âvideo lottery game retailerÂ means a contractor under contract with the Oregon State Lottery to place video lottery game terminals on premises authorized by the contract.

Â Â Â Â Â  (2) A video lottery game terminal that offers a video lottery game authorized by the Director of the Oregon State Lottery may be placed for operation only on the premises of an establishment that has a contract with the Oregon State Lottery as a video lottery game retailer. The terminal must be within the control of an employee of the video lottery game retailer. A terminal may not be placed in any other business or location.

Â Â Â Â Â  (3) A video lottery game terminal may be placed only on the premises of an establishment licensed by the Oregon Liquor Control Commission with a full on-premises sales license, a limited on-premises sales license or a brewery-public house license. A video lottery game terminal may be placed only in that part of the premises that is posted by the Oregon Liquor Control Commission as being closed to minors. In addition to the requirements of this subsection, the director may by rule establish such other criteria and conditions as the director determines appropriate for the placement of video lottery game terminals in establishments.

Â Â Â Â Â  (4) No more than six video lottery terminals may be placed in or on premises described in subsection (3) of this section.

Â Â Â Â Â  (5) No more than 10 video lottery game terminals may be placed on the premises of a race meet licensee licensed under ORS 462.020 that qualifies as a video lottery game retailer. [1991 c.962 Â§10; 1999 c.351 Â§16; 2003 c.787 Â§1; 2007 c.631 Â§1]

Â Â Â Â Â  461.220 Number and value of prizes; required information on lottery tickets; rules; advertising. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules that specify the number and value of prizes for winning tickets or shares in each lottery game including, without limitation, cash prizes, merchandise prizes, prizes consisting of deferred payments or annuities and prizes of tickets or shares in the same lottery game or other lottery games conducted by the Oregon State Lottery.

Â Â Â Â Â  (2) In each lottery game utilizing tickets, the following information shall be printed on each ticket:

Â Â Â Â Â  (a) A close approximation of the odds of winning some prize or some cash prize, as appropriate for the lottery game.

Â Â Â Â Â  (b) An approximation of a payout percentage that will be returned to players in the form of prizes for the lottery game. For online games, the approximation may be based on the average payout percentage over several prior years.

Â Â Â Â Â  (c) The statement that ÂLottery games are based on chance, should be played for entertainment only and should not be played for investment purposes.Â

Â Â Â Â Â  (3) A detailed tabulation of the estimated number of prizes of each particular prize denomination that are expected to be awarded in each lottery game and the close approximation of the odds of winning such prizes shall be available at each location at which tickets or shares in such lottery games are offered for sale to the public.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the commission may specify by rule the number and value of prizes for lottery games that use video devices or that use tickets or shares that allow a player to manually reveal covered play symbols, or the commission may make such information available at each location that offers such games using video devices, tickets or shares for sale to the public.

Â Â Â Â Â  (5) All television, radio and newspaper advertising of a lottery game shall include a disclaimer representing a close approximation of the odds of winning some prize and an approximation of the amount that will be returned to the players in the form of prizes for the game in the following words: ÂThe odds of winning some prize are one in (some number). The prize payout percentage is (some number).Â where the numbers stated represent a close approximation of the odds of winning some prize and the prize payout percentage. However, this subsection does not apply to advertising the purpose of which is to advertise the location where tickets may be purchased or to provide information about the winners.

Â Â Â Â Â  (6) All television, radio and newspaper advertising of lottery games funded by the lottery commission, including advertising that is intended to indicate where tickets may be purchased or to provide information about prize winners, shall include the disclaimer that ÂLottery games are based on chance, should be played for entertainment only and should not be played for investment purposes.Â

Â Â Â Â Â  (7) All television, radio and newspaper advertising intended to publicize projects or programs funded by lottery dollars shall include the disclaimer that ÂLottery games are based on chance and should be played for entertainment only.Â However, this subsection does not apply to any such advertising that has the sole purpose of educating the public about gambling addiction or available treatments.

Â Â Â Â Â  (8) All billboard advertising intended to promote a lottery game, to indicate where tickets may be purchased or to provide information about prize winners shall include the disclaimer that ÂLottery games should not be played for investment purposes.Â

Â Â Â Â Â  (9) All billboard advertising intended to publicize projects or programs funded by lottery dollars shall include the disclaimer that ÂLottery games should be played for entertainment only.Â

Â Â Â Â Â  (10) A disclaimer required by this section to be included in a written advertisement shall be of a size and in a form that allows an individual to readily notice and read the statement. A disclaimer required by this section to be included in a television or radio advertisement shall be spoken aloud and, in the case of television, must also be displayed visually in a form that allows an individual to readily notice and read the statement. [1985 c.2 Â§4(3); 1985 c.302 Â§4(3); 1985 c.458 Â§1(3); 1985 c.520 Â§1(3); 1991 c.63 Â§1; 1999 c.1069 Â§1; 2001 c.83 Â§1]

Â Â Â Â Â  461.230 Method for determining winners; rules. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules that specify the method for determining winners in each lottery game.

Â Â Â Â Â  (2) If a lottery game utilizes a manual drawing of winning numbers, a manual drawing among entries or a manual drawing among finalists:

Â Â Â Â Â  (a) The drawing must be open to the public;

Â Â Â Â Â  (b) The drawing must be witnessed by an independent certified public accountant or a professional representative of an independent certified public accountancy organization;

Â Â Â Â Â  (c) Any equipment used in the drawing must be inspected by the independent certified public accountant or the professional representative of an independent certified public accountancy organization and an employee of the lottery both before and after the drawing; and

Â Â Â Â Â  (d) The drawing and such inspections shall be recorded on both video and audio tape.

Â Â Â Â Â  (3)(a) When a drawing is held out of this state in conjunction with other state lotteries, the Oregon State Lottery shall conduct periodic studies of the drawingÂs security procedures. Any equipment used in a manual drawing must be inspected both before and after the drawing by a professional representative of an independent certified public accountancy organization and a representative of the state lottery designated by the director.

Â Â Â Â Â  (b) Any manual drawing and such inspections shall be recorded on both video and audio tape.

Â Â Â Â Â  (4) The lottery may use any of a variety of existing or future methods or technologies in determining winners. [1985 c.2 Â§4(4); 1985 c.302 Â§4(4); 1985 c.458 Â§1(4); 1985 c.520 Â§1(4); 1991 c.613 Â§2; 1997 c.146 Â§1; 1997 c.625 Â§2; 1999 c.322 Â§40; 2003 c.59 Â§1]

Â Â Â Â Â  461.240
Sale
price of tickets and shares; rules. (1) Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules specifying the retail sales price for each ticket or share for each lottery game. However, no ticket or share shall be sold for more than the retail sales price established by the commission.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the commission may specify by rule the retail sales price for tickets or shares that allow a player to manually reveal covered play symbols or may print the retail sales price on the ticket or share. [1985 c.2 Â§4(5); 1985 c.302 Â§4(5); 1985 c.458 Â§1(5); 1985 c.520 Â§1(5); 1989 c.418 Â§2; 2001 c.83 Â§2]

Â Â Â Â Â  461.250 Validation and payment of prizes; tabulation of sales and prizes; assignment of prizes; payment on behalf of deceased winner; claim period; ineligibility of lottery employees; rules. Upon recommendation of the Director of the Oregon State Lottery, the Oregon State Lottery Commission shall adopt rules to establish a system of verifying the validity of tickets or shares claimed to win prizes and to effect payment of such prizes, provided:

Â Â Â Â Â  (1) For the convenience of the public, lottery game retailers may be authorized by the commission to pay winners of up to $5,000 after performing validation procedures on their premises appropriate to the lottery game involved.

Â Â Â Â Â  (2) A prize may not be paid to a person under 18 years of age.

Â Â Â Â Â  (3) A video lottery game prize may not be paid to a person under 21 years of age.

Â Â Â Â Â  (4) A prize may not be paid arising from claimed tickets or shares that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the Oregon State Lottery by applicable deadlines, lacking in captions that confirm and agree with the lottery play symbols as appropriate to the lottery game involved or not in compliance with such additional specific rules or with public or confidential validation and security tests of the lottery appropriate to the particular lottery game involved. However, the commission may adopt rules to establish a system of verifying the validity of claims to prizes greater than $600 that are otherwise not payable under this subsection due to a lottery game retailerÂs losing, damaging or destroying the winning ticket or share while performing validation procedures thereon, and to effect payment of verified claims. A verification system established by the commission shall include appropriate public or confidential validation and security tests.

Â Â Â Â Â  (5) A particular prize in any lottery game may not be paid more than once, and in the event of a binding determination that more than one claimant is entitled to a particular prize, the sole remedy of such claimants is the award to each of them of an equal share in the prize.

Â Â Â Â Â  (6) The commission may specify that winners of less than $25 claim such prizes from either the same lottery game retailer who sold the winning ticket or share or from the lottery itself and may also specify that the lottery game retailer who sold the winning ticket or share be responsible for directly paying that prize.

Â Â Â Â Â  (7) Holders of tickets or shares shall have the right to claim prizes for one year after the drawing or the end of the lottery game or play in which the prize was won. The commission may define shorter time periods to claim prizes and for eligibility for entry into drawings involving entries or finalists. If a valid claim is not made for a prize payable directly by the lottery commission within the applicable period, the unclaimed prize shall remain the property of the commission and shall be allocated to the benefit of the public purpose.

Â Â Â Â Â  (8)(a) The right of any person to a prize shall not be assignable, except that:

Â Â Â Â Â  (A) Payment of any prize may be made according to the terms of a deceased prize winnerÂs signed beneficiary designation form filed with the commission or, if no such form has been filed, to the estate of the deceased prize winner.

Â Â Â Â Â  (B) Payment of any prize shall be made to a person designated pursuant to an appropriate judicial order or pursuant to a judicial order approving the assignment of the prize in accordance with ORS 461.253.

Â Â Â Â Â  (b) The director, commission and state shall be discharged of all further liability with respect to a specific prize payment upon making that prize payment in accordance with this subsection or ORS 461.253.

Â Â Â Â Â  (9) A ticket or share may not be purchased by, and a prize may not be paid to, a member of the commission, the director, the assistant directors or any employee of the state lottery or to any spouse, child, brother, sister or parent of such person.

Â Â Â Â Â  (10) Payments made according to the terms of a deceased prize winnerÂs signed beneficiary designation form filed with the commission are effective by reason of the contract involved and this statute and are not to be considered as testamentary devices or subject to ORS chapter 112. The director, commission and state shall be discharged of all liability upon payment of a prize.

Â Â Â Â Â  (11) In accordance with the provisions of the SoldiersÂ and SailorsÂ Civil Relief Act of 1940 (50 U.S.C.A. app. 525), a person while in active military service may claim exemption from the one-year ticket redemption requirement under subsection (7) of this section. However, the person must notify the commission by providing satisfactory evidence of possession of the winning ticket within the one-year period, and must claim the prize or share no later than one year after discharge from active military service. [1985 c.2 Â§4(6); 1985 c.302 Â§4(6); 1985 c.458 Â§1(6); 1985 c.520 Â§1(6); 1987 c.268 Â§1; 1991 c.22 Â§1; 1991 c.613 Â§4; 1993 c.206 Â§1; 1995 c.478 Â§3; 1997 c.249 Â§160; 1999 c.203 Â§1; 2003 c.58 Â§1]

Â Â Â Â Â  461.253 Voluntary assignment of prizes; petition for judicial order; issuance of order; commission intervention in proceeding. (1) Payment of a prize may be made to any person pursuant to a voluntary assignment of the right to receive future periodic prize payments, in whole or in part. Payment of a prize pursuant to an assignment made under this section must be made to a person designated as assignee under an appropriate judicial order of the circuit court for the county in which the assignor resides or in which the headquarters of the Oregon State Lottery Commission are located.

Â Â Â Â Â  (2) A copy of the petition for an order described in subsection (1) of this section and copies of all notices of any hearing in the matter shall be served on the commission not later than 10 days prior to any hearing or entry of any order. A nonrefundable processing fee of $500 for each assignee shall be paid to the commission when the copy of the petition is served on the commission.

Â Â Â Â Â  (3) The commission may intervene in a proceeding to protect the interests of the commission but shall not be considered an indispensable or necessary party. Notwithstanding the failure or refusal of the commission to appear in any proceeding, the Director of the Oregon State Lottery, the commission and the state shall be immune from liability for, and shall be discharged of all further liability with respect to, any amounts paid according to the terms of an order issued under this section.

Â Â Â Â Â  (4) A circuit court receiving a petition may issue an order approving the assignment and directing the commission to pay to the assignee all future prize payments so assigned upon finding that all of the following conditions have been met:

Â Â Â Â Â  (a) The assignment has been memorialized in writing and executed by the assignor and is subject to
Oregon
law;

Â Â Â Â Â  (b) The assignor provides a sworn declaration to the court attesting that the assignor is represented by independent legal counsel in connection with the assignment, has had the opportunity to receive independent financial and tax advice concerning the effects of the assignment, is of sound mind and is not acting under duress;

Â Â Â Â Â  (c) The proposed assignment does not and will not include or cover payments or portions of payments that are subject to a 30-day hold under ORS 461.715, unless appropriate provision is made in the order to satisfy the obligations giving rise to the hold; and

Â Â Â Â Â  (d) The proposed assignment and court order shall not require the commission to divide any prize payment so that portions of a single prize payment must be made to more than three persons at a time.

Â Â Â Â Â  (5) After receipt of a certified copy of a court order granted under this section, the commission shall acknowledge in writing to both the assignor and the assignee the agreement of the commission to make the prize payments in accordance with the provisions of the order. The commission shall thereafter make the prize payments in accordance with the order.

Â Â Â Â Â  (6) No modification or amendment to any assignment authorized by this section, and no additional or subsequent assignment of any prize, shall be valid or binding on the commission unless the modification, amendment or assignment is authorized by a separate judicial order issued in compliance with this section. [1995 c.478 Â§2]

Â Â Â Â Â  461.257 Judicial order suspending voluntary assignment laws upon finding of adverse tax consequences for all prize winners. Notwithstanding ORS 461.250 (8) or 461.253, if it is ever determined that prize winners who do not seek to assign their prize payments are subject to immediate income taxes on the prize payments just as if those prize winners had so assigned their prizes, the Oregon State Lottery Commission may intervene in a proceeding commenced under ORS 461.253 in order to raise the issue of adverse tax consequences in the proceeding. If the court determines that ORS 461.250 (8) and 461.253 or the issuance of an order approving an assignment of prize payments subjects prize winners who do not seek assignment of prize payments to immediate income taxes on their prize payments, the court shall refuse to authorize an assignment and shall issue an order that ORS 461.250 (8) and 461.253 are suspended and are of no force or effect so long as such determination and adverse tax consequences are in effect. An order issued by a court under this section shall suspend ORS 461.250 (8) and 461.253 throughout this state. An order issued under this section shall be final and shall remain in effect unless or until overturned or modified by a subsequent court order or the order of a reviewing court. [1995 c.478 Â§5; 2003 c.58 Â§6]

Â Â Â Â Â  Note: 461.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  461.260 Distribution of tickets and shares; rules. Upon recommendation of the Director of the Oregon State Lottery, the commission shall adopt rules specifying the manner of distribution, dissemination or sale of lottery tickets or shares to lottery game retailers or directly to the public, and the incentives, if any, for Oregon State Lottery employees, if any, engaged in such activities. [1985 c.2 Â§4(7); 1985 c.302 Â§4(7); 1985 c.458 Â§1(7); 1985 c.520 Â§1(7)]

LOTTERY GAME RETAILERS

Â Â Â Â Â  461.300 Selection of retailers; rules; contracts. (1) The Oregon State Lottery Commission shall adopt rules specifying the terms and conditions for contracting with lottery game retailers so as to provide adequate and convenient availability of tickets or shares to prospective buyers of each lottery game as appropriate for each such game. Nothing in this subsection is intended to preclude the lottery from selling tickets or shares directly to the public.

Â Â Â Â Â  (2)(a) The Director of the Oregon State Lottery shall, pursuant to this chapter, and the rules of the commission, select as lottery game retailers such persons as deemed to best serve the public convenience and promote the sale of tickets or shares. A person under the age of 18 may not be a lottery game retailer. In the selection of a lottery game retailer, the director shall consider factors such as financial responsibility, integrity, reputation, accessibility of the place of business or activity to the public, security of the premises, the sufficiency of existing lottery game retailers for any particular lottery game to serve the public convenience and the projected volume of sales for the lottery game involved.

Â Â Â Â Â  (b) Except when the director recommends, and the commission concludes, that it is reasonable and prudent to waive disclosure requirements under this section and that to do so will not jeopardize the fairness, integrity, security and honesty of the lottery, prior to the execution of any contract with a lottery game retailer, the lottery game retailer shall disclose to the lottery the names and addresses of the following:

Â Â Â Â Â  (A) If the lottery game retailer is a corporation but not a private club as described in ORS 471.175, the officers, each director who owns or controls three percent or more of the voting stock and each stockholder who owns 10 percent or more of the outstanding stock in such corporation.

Â Â Â Â Â  (B) If the lottery game retailer is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (C) If the lottery game retailer is an association but not a private club as described in ORS 471.175, the members, officers and directors.

Â Â Â Â Â  (D) If the lottery game retailer is a subsidiary but not a private club as described in ORS 471.175, the officers, each director who owns or controls three percent or more of the voting stock and each stockholder who owns 10 percent or more of the outstanding stock of the parent corporation thereof.

Â Â Â Â Â  (E) If the lottery game retailer is a partnership, joint venture or limited liability company, all of the general partners, limited partners, joint venturers, members of a limited liability company whose investment commitment or membership interest is 10 percent or more, and managers of a limited liability company.

Â Â Â Â Â  (F) If the parent company, general partner, limited partner, joint venturer, stockholder, member or manager of a limited liability company is itself a corporation, trust, association, subsidiary, partnership, joint venture or limited liability company, then the director may require that all of the information required by this paragraph be disclosed for such other entity as if it were itself a lottery game retailer to the end that full disclosure of ultimate ownership be achieved.

Â Â Â Â Â  (G) If any member, 18 years of age or older, of the immediate family of any video lottery game retailer, or any member, 18 years of age or older, of the immediate family of any individual whose name is required to be disclosed under this paragraph, is involved in the video lottery game retailerÂs business in any capacity, then all of the information required in this paragraph shall be disclosed for such immediate family member as if the family member were a video lottery game retailer.

Â Â Â Â Â  (H) If any immediate family member, 18 years of age or older, of any lottery game retailer, other than a video lottery game retailer, or of any person whose name is required to be disclosed under this paragraph is involved in the lottery game retailerÂs business in any capacity, then the lottery game retailer shall identify the immediate family member to the Oregon State Lottery, and shall report the capacity in which the immediate family member is involved in the lottery game retailerÂs business if requested by the director. Full disclosure of immediate family members working in the business may be required only if the director has just cause for believing the immediate family member may be a threat to the fairness, integrity, security or honesty of the lottery.

Â Â Â Â Â  (I) If the lottery game retailer is a private club as described in ORS 471.175, the treasurer, officers, directors and trustees who oversee or direct the operation of the food, beverage, lottery or other gambling-related activities of the private club and each manager in charge of the food, beverage, lottery or other gambling-related activities of the private club.

Â Â Â Â Â  (J) Any other person required by rule of the commission.

Â Â Â Â Â  (c) Any person required to disclose information under paragraph (b) of this subsection shall disclose additional information for retail contract approval that the director determines to be appropriate.

Â Â Â Â Â  (d) The commission may refuse to grant a lottery game retail contract to any lottery game retailer or any natural person whose name is required to be disclosed under paragraph (b) of this subsection, who has been convicted of violating any of the gambling laws of this state, general or local, or has been convicted at any time of any crime. The lottery may require payment by each lottery game retailer to the lottery of an initial nonrefundable application fee or an annual fee, or both, to maintain the contract to be a lottery game retailer.

Â Â Â Â Â  (e) A person who is a lottery game retailer may not be engaged exclusively in the business of selling lottery tickets or shares. A person lawfully engaged in nongovernmental business on state or political subdivision property or an owner or lessee of premises which lawfully sells alcoholic beverages may be selected as a lottery game retailer. State agencies, except for the state lottery, political subdivisions or their agencies or departments may not be selected as a lottery game retailer. The director may contract with lottery game retailers on a permanent, seasonal or temporary basis.

Â Â Â Â Â  (3) The authority to act as a lottery game retailer is not assignable or transferable.

Â Â Â Â Â  (4) The director may terminate a contract with a lottery game retailer based on the grounds for termination included in the contract or commission rules governing the contract. The grounds for termination must include, but are not limited to, the knowing sale of lottery tickets or shares to any person under the age of 18 years or knowingly permitting a person under the age of 21 years to operate a video lottery game terminal.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, when a lottery game retail contract requires the lottery game retailer to maintain a minimum weekly sales average, the lottery game retailer may avoid termination of the contract for failure to meet the minimum weekly sales average by agreeing, prior to termination, to pay the state lottery the difference between the actual weekly cost incurred by the lottery to maintain the contract and the weekly proceeds that are collected by the lottery from the sales of that lottery game retailer, less expenses that are dedicated by statute, rule or contract to other purposes. The director may not terminate the contract of a lottery game retailer for failure to meet a minimum weekly sales average unless the director first allows the lottery game retailer an opportunity to make the payment described in this subsection.

Â Â Â Â Â  (6) The commission shall adopt by rule an alternative dispute resolution process for disputes arising from a contract with a lottery game retailer that must be included in every contract between the commission and lottery game retailers. The commission shall develop the dispute resolution process required by this section in conformity with ORS 183.502. [1985 c.2 Â§5(1) to (4); 1985 c.302 Â§5(1) to (4); 1995 c.728 Â§1; 1997 c.483 Â§Â§1,2; 1999 c.351 Â§17; 2003 c.58 Â§2; 2005 c.166 Â§1; 2005 c.267 Â§1]

Â Â Â Â Â  461.310 Compensation for retailers. Upon recommendation of the Director of the Oregon State Lottery, the commission shall determine the compensation to be paid to lottery game retailers for their sales of lottery tickets or shares. Until the commission shall otherwise determine, the compensation paid to lottery game retailers shall be five percent of the retail price of the tickets or shares plus an incentive bonus of one percent based on attainment of sales volume or other objectives specified by the director for each lottery game. In cases of a lottery game retailer whose rental payments for premises are contractually computed in whole or in part, on the basis of a percentage of retail sales, and where such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated lottery, the compensation received by the lottery game retailer from the Oregon State Lottery shall be deemed to be the amount of the retail sale for the purposes of such contractual computation. [1985 c.2 Â§5(5); 1985 c.302 Â§5(5)]

Â Â Â Â Â  461.330 Display of certificate of authority; bond or letter of credit; payments for tickets or shares. (1) No lottery tickets or shares shall be sold by a lottery game retailer unless the lottery game retailer has on display on the premises a certificate of authority signed by the Director of the Oregon State Lottery to sell lottery tickets or shares.

Â Â Â Â Â  (2) The director may require a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 from any lottery game retailer in an amount specified in the Oregon State Lottery rules adopted by the commission or may purchase a blanket bond or a blanket letter of credit issued by an insured institution as defined in ORS 706.008 covering the activities of all or a selected group of lottery game retailers.

Â Â Â Â Â  (3) No payment by lottery game retailers to the lottery for tickets or shares shall be in cash. All such payments shall be in the form of a check, bank draft, electronic fund transfer or other recorded financial instrument as determined by the director. [1985 c.2 Â§5(7) to (9); 1985 c.302 Â§5(7) to (9); 1991 c.331 Â§66; 1997 c.631 Â§476]

Â Â Â Â Â  461.335 Temporary letter of authority; grounds for revocation. (1) The Oregon State Lottery Commission may grant a temporary letter of authority for a period not to exceed 90 days on change of ownership applications for certificates of authority granted under this chapter if the applicant pays the fee prescribed by the commission for a temporary letter of authority. A temporary letter of authority issued under this section does not constitute a lottery game retail contract for the purposes of ORS 461.300.

Â Â Â Â Â  (2) The commission, summarily and without prior administrative proceedings, may revoke a temporary letter of authority any time during the 90 days if the commission finds that any of the grounds for refusing a lottery game retail contract or terminating a contract under ORS 461.300 exist.

Â Â Â Â Â  (3) A person subject to subsection (2) of this section shall be given an interview under the direction of the commission if the person requests an interview prior to revocation of a temporary letter of authority. However, the proceedings are not a contested case under ORS chapter 183. [2001 c.150 Â§2]

LOTTERY VENDORS AND CONTRACTORS

Â Â Â Â Â  461.400 Procurements. Notwithstanding other provisions of law, the Director of the
Oregon
State Lottery may purchase or lease such goods or services as are necessary for effectuating the purposes of this chapter. The commission may not contract with any private party or nongovernmental entity for the operation and administration of the Oregon State Lottery established by this chapter. However, the foregoing shall not preclude procurements which integrate functions such as lottery game design, supply of goods and services, advertising and public relations. In all procurement decisions, the director and Oregon State Lottery Commission shall take into account the particularly sensitive nature of the state lottery, shall consider the lotteryÂs potential contribution to the development of and citizenÂs access to the stateÂs telecommunications infrastructure, and shall act to promote and insure integrity, security, honesty and fairness in the operation and administration of the state lottery and the objective of raising net revenues for the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of Oregon. [1985 c.2 Â§6(1); 1985 c.302 Â§6(1); 1991 c.962 Â§11]

Â Â Â Â Â  461.410 Vendor disclosure for major procurements. (1) In order to allow an evaluation by the Oregon State Lottery of the competence, integrity, background, character and nature of the true ownership and control of lottery vendors, any person who submits a bid, proposal or offer as part of a procurement for a contract for the printing of tickets used in any lottery game, any goods or services involving the receiving or recording of number selection in any lottery game, or any goods or services involving the determination of winners in any lottery game, which are hereby referred to as major procurements, shall first disclose at the time of submitting such bid, proposal or offer to the state lottery all of the following items:

Â Â Â Â Â  (a) A disclosure of the lottery vendorÂs name and address and, as applicable, the name and address of the following:

Â Â Â Â Â  (A) If the vendor is a corporation, the officers, directors and each stockholder in such corporation; except that, in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 15 percent or more of such securities need be disclosed.

Â Â Â Â Â  (B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust.

Â Â Â Â Â  (C) If the vendor is an association, the members, officers and directors.

Â Â Â Â Â  (D) If the vendor is a subsidiary, the officers, directors and each stockholder of the parent corporation thereof; except that, in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to beneficially own 15 percent or more of such securities need be disclosed.

Â Â Â Â Â  (E) If the vendor is a partnership or joint venture, all of the general partners, limited partners or joint venturers.

Â Â Â Â Â  (F) If the parent company, general partner, limited partner or joint venturer of any vendor is itself a corporation, trust, association, subsidiary, partnership or joint venture, then all of the information required in this section shall be disclosed for such other entity as if it were itself a vendor to the end that full disclosure of ultimate ownership be achieved.

Â Â Â Â Â  (G) If any member of the immediate family of any vendor is involved in the vendorÂs business in any capacity, then all of the information required in this section shall be disclosed for such immediate family member as if the family member were a vendor.

Â Â Â Â Â  (H) If the vendor subcontracts any substantial portion of the work to be performed to a subcontractor, then all of the information required in this section shall be disclosed for such subcontractor as if it were itself a vendor.

Â Â Â Â Â  (I) The persons or entities in subparagraphs (A) to (H) of this paragraph, along with the vendor itself, shall be referred to as control persons.

Â Â Â Â Â  (b) A disclosure of all the states and jurisdictions in which each control person does business, and the nature of that business for each such state or jurisdiction.

Â Â Â Â Â  (c) A disclosure of all the states and jurisdictions in which each control person has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services and the nature of the goods or services involved for each such state or jurisdiction.

Â Â Â Â Â  (d) A disclosure of all the states and jurisdictions in which each control person has applied for, has sought renewal of, has received, has been denied, has pending or has had revoked a gaming license of any kind, and the disposition of such in each such state or jurisdiction. If any gaming license has been revoked or has not been renewed or any gaming license application has been either denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying this failure to receive such a license must be disclosed.

Â Â Â Â Â  (e) A disclosure of the details of any conviction or judgment of a state or federal court of each control person of any felony and any other criminal offense other than traffic offenses.

Â Â Â Â Â  (f) A disclosure of the details of any bankruptcy, insolvency, reorganization or any pending litigation of each control person.

Â Â Â Â Â  (g) A disclosure for each control person who is a natural person of employment, residence, education and military history since the age of 18 years, and any federal, state or local elective position ever held by such person.

Â Â Â Â Â  (h) A disclosure consolidating all reportable information on all reportable contributions by each control person to any local, state or federal political candidate or political committee in this state for the past five years that is reportable under any existing state or federal law.

Â Â Â Â Â  (i) A disclosure of the identity of any entity with which each control person has a joint venture or other contractual arrangement to supply any state or jurisdiction with gaming goods or services, including a disclosure with regard to such entity of all of the information requested under paragraphs (a) to (h) of this subsection.

Â Â Â Â Â  (j) A disclosure consisting of financial statements of the lottery vendor for the past three years.

Â Â Â Â Â  (k) A disclosure of any economic interest as contemplated by ORS 244.060 and 244.070, known to the lottery vendor to be held by any of the persons named in ORS 244.050 (1)(a), any lottery commissioner, the lottery director, or the assistant directors of the state lottery, in any lottery vendor or its control persons.

Â Â Â Â Â  (L) Such additional disclosures and information as the director may determine to be appropriate for the procurement involved.

Â Â Â Â Â  (2) No contract for a major procurement with any vendor who has not complied with the disclosure requirements described in this section for each of its control persons shall be entered into or be enforceable. Any contract with any lottery contractor who does not comply with such requirements for periodically updating such disclosures from each of its control persons during the tenure of such contract as may be specified in such contract may be terminated by the commission. [1985 c.2 Â§6(2); 1985 c.302 Â§6(2)(a) to (m)]

Â Â Â Â Â  461.420 Contract with vendor convicted of crime prohibited. No contract for a major procurement with any lottery vendor shall be entered into if any control person of that lottery vendor has been convicted of a crime, unless, after investigation, the finding of the commission determines that the crime bears no relationship to the lottery vendorÂs ability to perform honestly in carrying out the contract. [1985 c.2 Â§6(2)(m); 1985 c.302 Â§6(2)(n)]

Â Â Â Â Â  461.430 Contractor required to comply with applicable laws; performance bond. (1) Each lottery contractor shall perform its contract consistent with the laws of this state, federal law, and laws of the state or states in which such lottery contractor is performing or producing, in whole or in parts, any of the goods or services contracted for hereunder.

Â Â Â Â Â  (2) Each lottery contractor for the printing of tickets used in any lottery game, for providing goods or services involving the receiving or recording of number selections in any lottery game or for providing goods or services involving the determination of winners in any lottery game shall, at the time of executing the contract with the commission, post a performance bond with the commission, using a surety acceptable to the commission, in an amount acceptable to the commission. [1985 c.2 Â§6(3),(4); 1985 c.302 Â§6(3),(4); 1989 c.418 Â§1]

Â Â Â Â Â  461.440 CommissionÂs authority to contract; rules. Subject to rules adopted by the commission, the Director of the Oregon State Lottery may enter into all contracts necessary to accomplish the purposes of this chapter. The rules shall cover contracts for materials, supplies, equipment, services and professional services and to the extent that is reasonable shall follow the public policy of open competitive procurement. The commission shall also consider security, competence, experience, timely performance and maximization of net revenues in developing rules governing procurement actions. All contract awards for major procurements shall be approved by the commission. [1985 c.2 Â§6(5); 1985 c.302 Â§6(5)]

Â Â Â Â Â  461.445 Policy on payment to contractors. In establishing its schedule of payments to contractors, the Oregon State Lottery Commission shall undertake to develop a system that maximizes the net revenue to the state for the public purpose consistent with providing a reasonable rate of return for contractors. [1991 c.962 Â§12]

Â Â Â Â Â  Note: 461.445 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LOTTERY FINANCES

Â Â Â Â Â  461.500 Lottery to be self-supporting; allocation of revenues. (1) Except for such moneys as are necessary to temporarily fund the start-up of the state-operated lottery established by the Constitution of the State of Oregon and this chapter, the Oregon State Lottery shall operate as a self-supporting revenue-raising agency of state government and no appropriations, loans or other transfers of state funds shall be made to it.

Â Â Â Â Â  (2) At least 84 percent of the total annual revenues from the sale of state lottery tickets or shares shall be returned to the public in the form of prizes and net revenues benefiting the public purpose described in section 4, Article XV of the Constitution of the State of
Oregon
. At least 50 percent of the total annual revenues shall be returned to the public in the form of prizes as described in this chapter. All unclaimed prize money shall remain the property of the commission and shall be allocated to the benefit of the public purpose. No more than 16 percent of the total annual revenues shall be allocated for payment of expenses of the state lottery as described in this chapter. To the extent that expenses, including the contingency reserve, of the state lottery are less than 16 percent of the total annual revenues as described in this chapter, any surplus funds shall also be allocated to the benefit of the public purpose. [1985 c.2 Â§1(4),(5); 1985 c.302 Â§1(4),(5)]

Â Â Â Â Â  461.510 State Lottery Fund; types of disbursements. (1) All money payable to the commission shall be deposited in an account known as the State Lottery Fund. The State Lottery Fund shall receive all proceeds from the sale of lottery tickets or shares, the temporary loan for initial start-up costs, interest and all other moneys credited to the Oregon State Lottery from any other lottery-related source. The State Lottery Fund is continuously appropriated for the purpose of administering and operating the commission and the state lottery.

Â Â Â Â Â  (2) Disbursements shall be made from the State Lottery Fund for any of the following purposes:

Â Â Â Â Â  (a) The payment of prizes to the holders of valid winning lottery tickets or shares;

Â Â Â Â Â  (b) Expenses of the commission and the state lottery;

Â Â Â Â Â  (c) Repayment of any funds advanced from the temporary loan for initial start-up costs and the interest on any such funds advanced; and

Â Â Â Â Â  (d) Transfer of funds from the State Lottery Fund to the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of
Oregon
.

Â Â Â Â Â  (3) As nearly as practical, at least 50 percent of the total projected revenue, computed on a year-round basis, accruing from the sales of all state lottery tickets or shares shall be apportioned for payment of prizes.

Â Â Â Â Â  (4) Expenses of the state lottery shall include all costs incurred in the operation and administration of the state lottery and all costs resulting from any contracts entered into for the purchase or lease of goods or services required by the commission including, but not limited to, the costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, compensation paid to lottery game retailers, bonding for lottery game retailers, printing, distribution of tickets and shares, reimbursing other governmental entities for services provided to the state lottery, transfers to a contingency reserve, and for any other goods and services necessary for effectuating the purposes of this chapter. No more than 16 percent of the total annual revenues accruing from the sale of all lottery tickets and shares from all lottery games shall be allocated for the payment of the expenses of the state lottery. The commission shall determine the amount necessary for a reasonable contingency reserve within the amount allocated for payment of expenses.

Â Â Â Â Â  (5) The state lottery shall pay all prizes and all of its expenses out of the revenues it receives from the sale of tickets and shares to the public and turn over the net proceeds therefrom to a fund to be established by the Legislative Assembly from which the Legislative Assembly shall make appropriations for the benefit of the public purpose described in section 4, Article XV of the Constitution of the State of Oregon. [1985 c.2 Â§7(1) to (5); 1985 c.302 Â§7(1) to (5); 1987 c.268 Â§2; 1989 c.966 Â§52]

Â Â Â Â Â  461.520 Establishment of checking accounts and petty cash fund. (1) The Director of the Oregon State Lottery is authorized to establish in the State Treasury checking accounts as may be required to disburse by check the payment of any disbursement authorized by ORS 461.510 (2) from the State Lottery Fund as well as any transfer to the State Lottery Fund as may be required.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 461.510 (1), the director is authorized to direct the deposit of any and all moneys payable to the commission to the credit of any checking account in the State Treasury created for processing State Lottery Fund moneys.

Â Â Â Â Â  (3) The commission is authorized to establish a petty cash fund in an amount not to exceed $1,000 from any funds made available to the commission. The petty cash fund shall operate in accordance with the procedures defined in ORS 293.180. [1985 c.302 Â§7(6)]

Â Â Â Â Â  461.530
Oregon
State
Lottery Fund. There is hereby created within the General Fund the Oregon State Lottery Fund which is continuously appropriated for the purpose of administering and operating the commission and the Oregon State Lottery. [1985 c.2 Â§1(6); 1985 c.302 Â§1(6)]

Â Â Â Â Â  461.535 Intercollegiate Athletic Fund. The Intercollegiate Athletic Fund is created separate and distinct from the General Fund. The fund shall consist of revenues credited to the Sports Lottery Account under ORS 461.543 (4) and any other revenues available to the fund. [1989 c.828 Â§1; 1991 c.461 Â§81; 1991 c.962 Â§3; 2005 c.810 Â§1]

Â Â Â Â Â  461.540 Administrative Services Economic Development Fund. (1) There hereby is established in the General Fund of the State Treasury the Administrative Services Economic Development Fund. All moneys transferred from the State Lottery Fund, interest earnings credited to this fund and other moneys authorized to be transferred to this fund from whatever source are appropriated continuously for any of the following public purposes:

Â Â Â Â Â  (a) Creating jobs;

Â Â Â Â Â  (b) Furthering economic development in
Oregon
; or

Â Â Â Â Â  (c) Financing public education.

Â Â Â Â Â  (2) Moneys shall be transferred from the Administrative Services Economic Development Fund to the Education Stability Fund established under ORS 348.696 as described in section 4, Article XV of the Oregon Constitution.

Â Â Â Â Â  (3) As used in this section and section 4, Article XV of the Oregon Constitution:

Â Â Â Â Â  (a) ÂCreating jobsÂ includes, but is not limited to:

Â Â Â Â Â  (A) Supporting the creation of new jobs in
Oregon
;

Â Â Â Â Â  (B) Helping prevent the loss of existing jobs in
Oregon
;

Â Â Â Â Â  (C) Assisting with work transition to new jobs in
Oregon
; or

Â Â Â Â Â  (D) Training or retraining workers.

Â Â Â Â Â  (b) ÂEducationÂ includes, but is not limited to, the Education Stability Fund established under ORS 348.696 and specific programs that support the following:

Â Â Â Â Â  (A) Prekindergartens;

Â Â Â Â Â  (B) Elementary and secondary schools;

Â Â Â Â Â  (C) Community colleges;

Â Â Â Â Â  (D) Higher education;

Â Â Â Â Â  (E) Continuing education;

Â Â Â Â Â  (F) Workforce training and education programs; or

Â Â Â Â Â  (G) Financial assistance to
Oregon
students.

Â Â Â Â Â  (c) ÂFurthering economic developmentÂ includes, but is not limited to, providing:

Â Â Â Â Â  (A) Services or financial assistance to for-profit and nonprofit businesses located or to be located in
Oregon
;

Â Â Â Â Â  (B) Services or financial assistance to business or industry associations to promote, expand or prevent the decline of their businesses; or

Â Â Â Â Â  (C) Services or financial assistance for facilities, physical environments or development projects, as defined in ORS 285B.410, that benefit
Oregon
Âs economy. [1985 c.302 Â§7(7); 1995 c.12 Â§7; 2002 s.s.3 c.6 Â§18; 2005 c.835 Â§27]

Â Â Â Â Â  461.543 Sports Lottery Account; distribution of revenues. (1) Except as otherwise specified in subsection (5) of this section, the Sports Lottery Account is continuously appropriated to and shall be used by the State Board of Higher Education to fund sports programs at state institutions of higher education. Seventy percent of the revenues in the fund shall be used to fund nonrevenue producing sports and 30 percent shall be used for revenue producing sports. Of the total amount available in the fund, at least 50 percent shall be made available for womenÂs athletics.

Â Â Â Â Â  (2) The State Board of Higher Education shall allocate moneys in the Sports Lottery Account among the institutions of higher education under its jurisdiction giving due consideration to:

Â Â Â Â Â  (a) The athletic conference to which the institution belongs and the relative costs of competing in that conference.

Â Â Â Â Â  (b) The level of effort being made by the institution to generate funds and support from private sources.

Â Â Â Â Â  (3) As used in subsections (1) to (3) of this section, Ârevenue producing sportÂ is a sport that produces net revenue over expenditures during a calendar year or if its season extends into two calendar years, produces net revenue over expenditures during the season.

Â Â Â Â Â  (4) An amount equal to one percent of the moneys transferred to the Administrative Services Economic Development Fund from the State Lottery Fund shall be allocated from the Administrative Services Economic Development Fund to the Sports Lottery Account.

Â Â Â Â Â  (5) The amounts received by the Sports Lottery Account shall be allocated as follows:

Â Â Â Â Â  (a) Eighty-eight percent for the purposes specified in subsections (1) to (3) of this section, but not to exceed $8 million annually, adjusted annually pursuant to the Consumer Price Index, as defined in ORS 327.006.

Â Â Â Â Â  (b) Twelve percent for the purpose of scholarships, to be distributed equally between scholarships based on academic merit and scholarships based on need, as determined by rule of the State Board of Higher Education, but not to exceed $1,090,909 annually.

Â Â Â Â Â  (c) All additional money to the Oregon Student Assistance Commission for the Oregon Opportunity Grant program under ORS 348.260. [1989 c.828 Â§Â§2,4(3) and (4); 1991 c.461 Â§82; 1991 c.780 Â§28; 1999 c.704 Â§25; 1999 c.1070 Â§16; 2005 c.810 Â§2]

Â Â Â Â Â  461.544 Use of proceeds of video lottery games. All net proceeds from video lottery games shall be allocated to the Administrative Services Economic Development Fund. [1991 c.461 Â§Â§1,78; 1993 c.18 Â§118; 1995 c.814 Â§9]

Â Â Â Â Â  Note: 461.544 to 461.549, 461.555, 461.725 and 461.740 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 461 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  461.545 [1989 c.828 Â§7; repealed by 1991 c.461 Â§79 and 1991 c.962 Â§15]

Â Â Â Â Â  461.546 [1991 c.962 Â§2a; 1993 c.18 Â§119; repealed by 1995 c.814 Â§4]

Â Â Â Â Â  461.547 Distribution of certain video lottery revenues to counties for economic development. (1) The Oregon State Lottery Commission shall transfer an amount equal to 2.5 percent of the net receipts from video lottery games allocated to the Administrative Services Economic Development Fund to counties for economic development activities. Ninety percent of the moneys shall be distributed to each county in proportion to the gross receipts from video lottery games from each county. Ten percent of the moneys shall be distributed in equal amounts to each county.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂGross receipts from video lottery gamesÂ means the amount of money inserted into video lottery games plus the value of any free game prizes used by players for subsequent games.

Â Â Â Â Â  (b) ÂNet receipts from video lottery gamesÂ means the amount of money that is received from the operation of video lottery games after the payment of prizes but prior to any other payment. [1991 c.461 Â§94; 1993 c.18 Â§118a; 2003 c.734 Â§Â§10,10a; 2007 c.51 Â§1]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.548 Video lottery proceeds to be treated separately from other lottery proceeds. Notwithstanding any other provision of law, the Oregon State Lottery Commission shall meet the constitutional requirements for prizes and administrative costs separately for video and all other lottery games. The lottery commission shall not intermingle the results of video lottery games for the purpose of calculating the allowable limit on administrative expenses of other lottery games. [1991 c.962 Â§14]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.549 Use of video lottery proceeds for treatment of gambling-related behavioral problems. (1) The Legislative Assembly finds that emotional and behavioral problems related to gambling may impose additional costs on state government and on the state economy, such as additional mental health expenditures, increased law enforcement costs and lost economic output. The use of a portion of the net receipts from video lottery games to pay the costs of preventing and treating emotional and behavioral problems related to gambling promotes the creation of jobs and this stateÂs economic development by offsetting and treating the negative economic consequences of such behavior.

Â Â Â Â Â  (2) In each fiscal quarter, commencing with the fiscal quarter beginning July 1, 2001, there is allocated from the Administrative Services Economic Development Fund to the Problem Gambling Treatment Fund established by ORS 409.435 an amount of not less than one percent of the moneys transferred from the State Lottery Fund to the Administrative Services Economic Development Fund during that fiscal quarter. [1995 c.814 Â§1; 1999 c.985 Â§1]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.550 Expenditure limitation not applicable to lottery. All expenditures from the State Lottery Fund or the fund established by the Legislative Assembly to disburse net lottery proceeds are exempt from any state expenditure limitation. [1985 c.302 Â§8(8)]

Â Â Â Â Â  461.555 Capital Construction Trust Fund; sources; uses. (1) There is established in the State Treasury a Capital Construction Trust Fund separate and distinct from the General Fund. Interest on the fund shall accrue to the fund.

Â Â Â Â Â  (2) The fund shall consist of amounts allocated to it from the Administrative Services Economic Development Fund.

Â Â Â Â Â  (3) The fund is to be used to meet capital construction costs. [1991 c.461 Â§77]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.560 Taxation of sales and prizes. (1) No state or local taxes shall be imposed upon the sale of lottery tickets or shares of the Oregon State Lottery established by this chapter or any prize awarded by the state lottery established by this chapter that does not exceed $600. A prize awarded by the state lottery that is greater than $600 shall be subject to tax under ORS chapters 314 to 318 and any other applicable state or local tax. For purposes of this section, Âprize awarded by the state lotteryÂ includes a prize awarded by a multistate lottery association of which the Oregon State Lottery is a member if the ticket upon which the prize is awarded was sold in this state.

Â Â Â Â Â  (2) A city, county or other political subdivision in this state may not impose, by charter provision or ordinance, or collect a tax that is imposed on lottery game retailers only and that is measured by or based upon the amount of the commissions or other compensation received by lottery game retailers for selling tickets or shares in lottery games. However, if a city, county or other political subdivision levies or imposes generally on a nondiscriminatory basis throughout the jurisdiction of the taxing authority an income, gross income or gross receipts tax, as otherwise provided by law, such tax may be levied or imposed upon lottery game retailers. [1985 c.2 Â§8(1); 1985 c.302 Â§8(1); 1995 c.95 Â§1; 1997 c.849 Â§1; 1999 c.143 Â§6]

PROHIBITED CONDUCT

Â Â Â Â Â  461.600 Sales to minors. (1) Tickets or shares in lottery games, including tickets or shares sold from vending machines or other devices, may not be sold to a person under 18 years of age.

Â Â Â Â Â  (2) Video lottery game terminals may not be operated by a person under 21 years of age.

Â Â Â Â Â  (3) The Oregon State Lottery Commission shall establish safeguards to ensure that lottery game retailers comply with the requirements of this section. [1985 c.2 Â§5(6); 1985 c.302 Â§5(6); 2003 c.58 Â§3]

MISCELLANEOUS

Â Â Â Â Â  461.700 Additional disclosure requirements; costs of investigation. (1) Any person required to submit disclosure information under this chapter, in addition to the requirements specifically listed in this chapter, shall also submit for each individual the true name, as well any other name used, date of birth, place of birth, Social Security number, current residence address, and residence address for the last 10 years, current marital status including how long, spouseÂs name, address, date of birth and Social Security number. The person required to disclose must submit an individual sworn statement as to any criminal convictions and the nature thereof. The sworn statement must also contain authorization for the Attorney General and the Assistant Director for Security to confirm with the Oregon Department of Revenue and the United States Internal Revenue Service the truthfulness of the sworn statement with regard to tax matters. The commission shall develop a disclosure form which identifies the information required to be disclosed, including a certification that the information provided is correct. The form shall be sworn and bear the warning that the applicant bears responsibility for excessive investigation costs and that the providing of false information constitutes the crime of false swearing under ORS 162.075 which is a Class A misdemeanor.

Â Â Â Â Â  (2) If the costs of investigation of any applicant exceeds the usual costs of such investigations, the applicant shall be billed for the excessive costs. The payment thereof shall be credited to the State Lottery Fund as a reimbursement of administrative costs. [1985 c.302 Â§14]

Â Â Â Â Â  461.710 [Formerly 284.430; renumbered 280.518 in 1991]

Â Â Â Â Â  461.715 Holding of certain lottery prizes for child support; rules; procedure. (1) The Oregon State Lottery Commission, by rule, shall develop procedures whereby:

Â Â Â Â Â  (a) Before paying any portion of a lottery prize in excess of $600, the lottery commission shall check the name and Social Security number of the person entitled to payment against a computer database containing the names and Social Security numbers of obligors who are delinquent in paying child support obligations.

Â Â Â Â Â  (b) When the person is listed in the database, the lottery commission shall:

Â Â Â Â Â  (A) Place a 30-day hold on any payment to the person;

Â Â Â Â Â  (B) Inform the person of the hold; and

Â Â Â Â Â  (C) Notify the Division of Child Support of the Department of Justice that a delinquent obligor has won a lottery prize or is entitled to payment on a lottery prize.

Â Â Â Â Â  (c) If a garnishment proceeding is initiated within the 30-day hold period, the lottery commission shall continue to hold any payment to the person pending disposition of the proceeding.

Â Â Â Â Â  (d) If a garnishment proceeding is not initiated within the 30-day hold period, the lottery commission shall make payment on the prize to the person at the end of the 30-day hold period or when the division notifies the lottery commission that a garnishment proceeding will not be initiated, whichever is sooner.

Â Â Â Â Â  (2) The lottery commission shall establish and operate a data match system using automated data exchanges with the division that identifies delinquent child support obligors. Any information necessary to identify delinquent obligors and hold a payment on a prize shall be available to the lottery commission through the data match system.

Â Â Â Â Â  (3) The Department of Justice and the Oregon State Lottery Commission shall enter into an agreement regarding the procedures required by subsections (1) and (2) of this section. [1991 c.613 Â§Â§6,7; 2001 c.455 Â§25; 2003 c.73 Â§69]

Â Â Â Â Â  461.720 [1985 c.829 Â§1; 1987 c.506 Â§27; renumbered 171.845 in 1991]

Â Â Â Â Â  461.725 Enforcement officers to enforce prohibition on gray machines. Out of the funds available to the Oregon State Lottery Commission to meet the administrative expenses of the Oregon State Lottery, the lottery commission shall employ or contract for at least three undercover enforcement officers to enforce the prohibition on gray machines imposed by ORS 162.305, 164.377, 166.715, 167.117, 167.164, 167.166, 461.210, 461.215, 461.217, 461.400, 461.445, 461.535, 461.548, 461.725 and 464.250. [1991 c.962 Â§18; 1995 c.814 Â§3]

Â Â Â Â Â  Note: See note under 461.544.

Â Â Â Â Â  461.730 [1989 c.909 Â§49; renumbered 447.255 in 1991]

Â Â Â Â Â  461.740 Policy on hiring by firms receiving lottery-funded benefits. (1) It is the policy of the State of
Oregon
that any firm receiving benefit from state lottery-funded programs should undertake a good faith effort to hire and retain as employees low-income individuals who have received job training assistance from publicly funded job training providers.

Â Â Â Â Â  (2) The Economic and Community Development Department may require any firm receiving benefit from state lottery-funded programs the department administers to enter into a first-source hiring agreement with publicly funded job training providers.

Â Â Â Â Â  (3) Publicly funded job training providers shall coordinate their services and establish an agreement outlining the process by which they will respond to firms receiving benefit. This agreement shall be submitted to the department for its review and approval.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂFirm receiving benefitÂ means any business that benefits directly or substantially from any program financed by state lottery funds and is certified as such a firm by the state agency that administers the lottery-funded program.

Â Â Â Â Â  (b) ÂFirst-source hiring agreementÂ means an agreement between a firm receiving benefits and a publicly funded job training provider whereby the job provider refers qualified candidates to the firm for new jobs and job openings, excluding professional, managerial, technical and seasonal positions which the Director of the Economic and Community Development Department determines cannot be filled by persons likely to be referred by publicly funded job training providers.

Â Â Â Â Â  (c) ÂPublicly funded job training providerÂ includes, but is not limited to, community colleges, service providers under the federal Workforce Investment Act Title I-B (29 U.S.C. 2801 et seq.) and other similar programs. [1989 c.778 Â§1; 1991 c.105 Â§1; 2001 c.684 Â§28]

Â Â Â Â Â  Note: See note under 461.544.

_______________



Chapter 462

Chapter 462 Â Racing

2007 EDITION

RACING

PUBLIC HEALTH AND SAFETY

LICENSING OF RACE MEETS, PARTICIPANTS AND PERSONNEL; BETTING AND BOOKMAKING REGULATIONS

462.010Â Â Â Â  Definitions

462.020Â Â Â Â  License requirement; authority of commission to require fingerprints; rules

462.025Â Â Â Â  Notice required to terminate use of license; hearing

462.030Â Â Â Â  Qualifications for eligibility of race meet operator

462.040Â Â Â Â  Race meet licenses, classes, limitations, contents; rules

462.050Â Â Â Â  Application for race meet license; bond; payment of fees; submission of financial statements and inspection of records; return of deposit; refund of license fee

462.055Â Â Â Â  Authority to require applicant to have recommendation of local governing body; fee

462.057Â Â Â Â  License and other fees and purses; track fund

462.062Â Â Â Â  Fees and other payments by licensees of horse race meets not subject to ORS 462.057

462.065Â Â Â Â  Security for association receiving payments under ORS 462.057 or 462.062; fee charged by association receiving payments under ORS 462.140

462.067Â Â Â Â  License and other fees for race meets not subject to ORS 462.057 and 462.062

462.070Â Â Â Â  License fees for officials, track operators and other race meet participants; rules

462.072Â Â Â Â  Cash Vouchers Account; payment and expiration of vouchers; disposition of account balance; civil penalty

462.073Â Â Â Â  Unclaimed Winnings Account; payment of winning or refund tickets; disposition of proceeds; civil penalties

462.075Â Â Â Â  Grounds for refusal to issue or renew licenses; hearing

462.080Â Â Â Â  Exclusion of certain persons from race courses; hearing; penalty

462.090Â Â Â Â  Revocation, suspension and refusal to renew licenses; hearing; civil penalty

462.100Â Â Â Â  License fee and tax in lieu of all others; exception

462.110Â Â Â Â  Public liability insurance required; bond of licensee; actions on bond; insurance for jockeys and drivers

462.125Â Â Â Â  Number and classes of race meets; unused race days; conflicting race dates

462.127Â Â Â Â  Oregon Quarter Horse Racing Association and Oregon Division HorsemenÂs Benevolent and Protective Association racing; exception to ORS 462.125

462.130Â Â Â Â
Oregon
bred horse races

462.135Â Â Â Â
Oregon
bred greyhound races

462.140Â Â Â Â  Prohibitions concerning bookmaking, betting; track take; computation, use of breaks

462.142Â Â Â Â  Account wagering

462.145Â Â Â Â  Handicapping contests

462.150Â Â Â Â  Regulation of underpayments; effect of tax

462.160Â Â Â Â  When race meet is a nuisance

462.170Â Â Â Â  Commission rules apply to county fairs; enforcement

462.185Â Â Â Â  Issuance of licenses to animal owners or trainers; conditions; revocation

462.190Â Â Â Â  Restrictions on minors; selling wagering tickets to minors or visibly intoxicated persons

462.195Â Â Â Â  Written statement of age from purchaser of mutuel wagering ticket or receipt

462.200Â Â Â Â  Tests of animals participating in race meets or persons required to be licensed; costs; rules

OREGON
RACING COMMISSION

462.210Â Â Â Â  Oregon Racing Commission; appointment; confirmation

462.220Â Â Â Â  Compensation and expenses of members

462.230Â Â Â Â  Vacancies and removal

462.240Â Â Â Â  Oath of office

462.250Â Â Â Â  Organization of commission; employees of commission and appointed officials to conduct race meets; commission to fix compensation; rules and regulations

462.260Â Â Â Â  Oregon Racing Commission Account; office, records and annual report of commission

462.265Â Â Â Â  Commission subject to state budget procedures and laws governing supervision of expenditures

462.270Â Â Â Â  Duties of commission; rules

462.272Â Â Â Â  Power of commission to administer oaths, take depositions, issue subpoenas

462.273Â Â Â Â  Prohibited activities of commission, staff and family members

462.275Â Â Â Â  Commission activities concerning betterment of racing; establishment of library

462.277Â Â Â Â  Service and execution of warrants of arrest and search warrants

GENERAL REGULATIONS RESPECTING ANIMAL RACING

462.405Â Â Â Â  Board of stewardsÂ authority; sanctions; review of actions by commission; hearing

462.415Â Â Â Â  Animals prohibited from racing; prohibited acts; rules

462.417Â Â Â Â  Schedule of purses to have prior approval of commission

462.420Â Â Â Â  Stimulating or depressing participating animal prohibited

462.430Â Â Â Â  Prohibitions concerning influencing results of races

462.450Â Â Â Â  Regulation of possession, transportation or use of drugs at race course

462.460Â Â Â Â  Racing animal under name or designation other than registered name or designation or altering license prohibited

462.470Â Â Â Â  Aiding or abetting racing of animal under name or designation other than registered name or designation prohibited

462.510Â Â Â Â  Demand or acceptance of compensation for furnishing racing information as touting; how predictions on race outcome may be sold

462.520Â Â Â Â  Penalty for falsely using name of racing official as source of information in commission of touting

OFF-RACE COURSE MUTUEL WAGERING

462.700Â Â Â Â  Authorization; procedure

462.710Â Â Â Â  Application; contents; conditions; revocation of authority

462.720Â Â Â Â  Pooling wagered moneys; surcharge on wagering by licensee

462.725Â Â Â Â  Multi-jurisdictional simulcasting and wagering; fees; rules; distribution of moneys paid to commission

462.730Â Â Â Â  Payments by licensee to commission

462.740Â Â Â Â  Rules; compliance with federal law

PENALTIES

462.990Â Â Â Â  Penalties

LICENSING OF RACE MEETS, PARTICIPANTS AND PERSONNEL; BETTING AND BOOKMAKING REGULATIONS

Â Â Â Â Â  462.010 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂBreaksÂ means the odd cents remaining after the payoff prices have been computed in accordance with ORS 462.140 (3).

Â Â Â Â Â  (2) ÂCalendar yearÂ means a 12-month year, January 1 through December 31.

Â Â Â Â Â  (3) ÂCommissionÂ means the Oregon Racing Commission.

Â Â Â Â Â  (4) ÂContinuous race meetÂ includes any exhibition of animal racing continuously at the same race course by two or more licensees where the mutuel system is used in conjunction with any race.

Â Â Â Â Â  (5) ÂDrugÂ means any narcotic, sedative, anesthetic, analgesic, drug or other medication of any kind or description intended for use in any manner, directly or indirectly, internally or externally, in the diagnosis, treatment, mitigation or cure of injury or disease or for use in the prevention of disease that could affect, in any manner, the racing condition or performance of an animal as a depressant, stimulant, local anesthetic, analgesic, sedative or otherwise. ÂDrugÂ includes:

Â Â Â Â Â  (a) Substances, other than foods, intended to affect the structure or any function of the body of the animal and all substances affecting the central nervous system, respiratory system or blood pressure of any animal other than vitamins or supplemental feeds; and

Â Â Â Â Â  (b) Any identified substance that can affect or interfere with the true and accurate testing and analysis of blood, saliva, urine or other samples taken from racing animals.

Â Â Â Â Â  (6) ÂFiscal yearÂ means a 12-month year, as described in ORS 293.605.

Â Â Â Â Â  (7) ÂLicenseeÂ means a person, partnership, corporation, political subdivision, municipal corporation or any other body holding a license under this chapter.

Â Â Â Â Â  (8) ÂMutuelÂ means a system whereby wagers with respect to the outcome of a race are placed with a wagering pool in which the participants are wagering with each other and not against the operator.

Â Â Â Â Â  (9) ÂPublic training trackÂ means any race course or other facility that is available or open to the public for use in the training or schooling of racing animals.

Â Â Â Â Â  (10) ÂRaceÂ means any race conducted in a race meet. ÂRaceÂ includes races conducted without wagering, provided one or more races in the meet are conducted with wagering.

Â Â Â Â Â  (11) ÂRace courseÂ means all the premises used in connection with the conduct of a race meet, including but not limited to, the race track, grandstands, paddock, stables, kennels and all other buildings and grounds adjacent to or appurtenant to the physical limits of the race track.

Â Â Â Â Â  (12) ÂRace meetÂ means any exhibition of animal racing where the mutuel system is used in conjunction with any race. [Amended by 1953 c.497 Â§4; 1955 c.335 Â§1; 1957 c.313 Â§1; 1969 c.356 Â§10; 1975 c.550 Â§1; 1977 c.855 Â§1; 1981 c.544 Â§1; 1987 c.913 Â§7; 1997 c.865 Â§1; 2003 c.14 Â§294]

Â Â Â Â Â  462.020 License requirement; authority of commission to require fingerprints; rules. (1) A person may not hold a race meet without having first obtained and having in full force and effect a license therefor issued by the Oregon Racing Commission.

Â Â Â Â Â  (2) A trainer, driver, jockey, apprentice jockey, horse owner, dog owner, exercise person, agent, authorized agent, jockeyÂs agent, stable foreman, groom, valet, veterinarian, horseshoer, steward, stable guard, starter, timer, judge or other person acting as a participant or official at any race meet, including all employees of the pari-mutuel department, may not participate in race meets without having first obtained and having in full force and effect a license issued by the commission, pursuant to such rules as the commission shall make. The commission by rule may require other employees of a race meet licensee who are engaged in or performing duties at the race course to obtain a license issued by the commission prior to engaging or performing such duties. The commission by rule may also require persons, including corporations, who are not employees of a race meet licensee, but who are authorized to do business at the race course, to obtain a license issued by the commission prior to conducting such business.

Â Â Â Â Â  (3) A person may not operate a public training track or public kennel for greyhounds participating in a race meet without having first obtained and having in full force and effect a license issued by the commission.

Â Â Â Â Â  (4) The commission may require each applicant for a license to be photographed and shall require each applicant to be fingerprinted as part of the licensing procedure for the purpose of requesting a state or nationwide criminal records check under ORS 181.534.

Â Â Â Â Â  (5) Each person holding a license under this chapter shall comply with all rules and orders of the commission.

Â Â Â Â Â  (6) Notwithstanding the requirements of subsection (2) of this section, the commission, upon receipt of a written application for a license on forms provided by the commission, may in its sound discretion issue a temporary license valid for a period not to exceed 10 days pending final approval or disapproval of the written application for a license. [Amended by 1955 c.454 Â§1; 1957 c.313 Â§2; 1969 c.356 Â§11; 1975 c.549 Â§2; 1983 s.s. c.7 Â§1; 1999 c.59 Â§131; 2003 c.166 Â§2; 2005 c.730 Â§25]

Â Â Â Â Â  462.025 Notice required to terminate use of license; hearing. No licensee who accepts an engagement or employment or undertakes activities in preparation for or in connection with a race meet shall voluntarily terminate or discontinue the engagement, employment or activities of the licensee or otherwise refuse to cooperate or participate, unless the licensee gives the Oregon Racing Commission notice in writing of the intention to do so at least 15 days prior to such termination or discontinuance. The commission may, upon notice to all interested parties, conduct one or more hearings with respect to any such termination or discontinuance. [1969 c.356 Â§5; 1975 c.549 Â§3]

Â Â Â Â Â  462.030 Qualifications for eligibility of race meet operator. No person is eligible to operate a race meet with a license issued under this chapter unless the person is the owner or controls the possession of a properly constructed race track suitable for the class of races which are proposed to be conducted at such race track and improved with safe and suitable grandstands, equipped with reasonably sanitary accommodations, adequate stables for livestock together with adequate fire protection equipment, and such other proper improvements as in the judgment of the Oregon Racing Commission may be required, taking into consideration the location of such race track and the probable capacity requirements to accommodate the crowd and the number of people that will reasonably be expected to occupy the grandstands and attend the race meets. [Amended by 1955 c.336 Â§1]

Â Â Â Â Â  462.040 Race meet licenses, classes, limitations, contents; rules. (1) Race meet licenses granted by the Oregon Racing Commission shall be limited to:

Â Â Â Â Â  (a) Licenses for horse and mule race meets (Class A).

Â Â Â Â Â  (b) Licenses for greyhound race meets (Class B).

Â Â Â Â Â  (2)(a) Except as the commission otherwise may provide by rule, no licensee shall be granted licenses of both classes nor shall licenses be issued for more than one class of racing on the same race course, track or location.

Â Â Â Â Â  (b) In adopting rules to carry out the provisions of this subsection, the commission shall consider, among other matters, the impact on existing race meet licensees in the county in which application for a license referred to in paragraph (a) of this subsection is made.

Â Â Â Â Â  (3) The commission shall not grant any license for greyhound racing at the Oregon State Fair.

Â Â Â Â Â  (4) The license shall specify the number of days the race meet shall continue and the number of races per day. [Amended by 1955 c.639 Â§1; 1957 c.313 Â§3; 1969 c.356 Â§12; 1975 c.549 Â§4; 1979 c.720 Â§1; 1989 c.210 Â§3; 1997 c.865 Â§2]

Â Â Â Â Â  462.050 Application for race meet license; bond; payment of fees; submission of financial statements and inspection of records; return of deposit; refund of license fee. (1) Every person making application for a license to hold a race meet shall file the application with the Oregon Racing Commission. The application shall set forth the time, place and number of days the applicant desires the meet to continue, together with the applicantÂs estimate of the daily average payment that the applicant will pay to the state upon the gross amount of money wagered per day and such other information as the commission may require.

Â Â Â Â Â  (2) The commission may, in its discretion, require a performance bond in an amount not to exceed $10,000, to insure that the licensee operates a race meet on the license days granted.

Â Â Â Â Â  (3) The application shall be accompanied by a check on a financial institution maintaining an office and licensed to do business in
Oregon
in an amount equal to the license fee, exclusive of required percentage payments, required for the number of days for which the license is requested. If the license is not granted, such deposit shall be returned promptly to the applicant. If the license is granted, but for fewer days than applied for, the excess of the daily deposit shall be returned promptly to the applicant.

Â Â Â Â Â  (4) No applicant designated in ORS 462.057 is eligible for a return of the license fee unless a race meet license is not granted.

Â Â Â Â Â  (5) When a licensee under ORS 462.062 or 462.067 is prevented from conducting a race meet for the authorized number of days, the commission, upon written request therefor, may refund to the licensee the daily license fee based upon the number of days lost for good cause shown. The commission is the sole judge of good cause.

Â Â Â Â Â  (6) In order to assist the commission in determining whether there has been compliance with ORS 462.075 (1)(h), (2)(a) and (4):

Â Â Â Â Â  (a) The commission may require each holder of a license under ORS 462.062 or 462.067 to submit annually to the commission audited financial statements.

Â Â Â Â Â  (b) Each licensee under ORS 462.062 or 462.067 shall make available to the commission for examination and audit at all reasonable times, upon notice to the licensee by the commission, complete and accurate financial records of the licenseeÂs operations, including the financial records of any other corporation or business entity owned or controlled by the same parent corporation or individual as the licensee that provides services related to the licenseeÂs operations. [Amended by 1975 c.549 Â§5; 1981 c.544 Â§2; 1983 s.s. c.7 Â§15; 1997 c.631 Â§477; 1997 c.865 Â§3]

Â Â Â Â Â  462.055 Authority to require applicant to have recommendation of local governing body; fee. (1) The Oregon Racing Commission may require of every applicant for a license to hold a race meet, except the Oregon State Fair and all county fairs, that has not, within five fiscal years prior to making an application for a license to hold a race meet, operated a race meet in the county or the city in which application for a license to hold a race meet is made, a recommendation in writing of the board of county commissioners of the county in the event the race meet is to be held outside of a city, and of the governing body of such city if the race meet is to be held within a city.

Â Â Â Â Â  (2) The commission may take such recommendation into consideration before granting or refusing such license. The applicant shall pay an investigating fee not to exceed $100 to the recommending authority, if any. [1953 c.551 Â§3; 1969 c.356 Â§13; 1975 c.549 Â§6; 1981 c.544 Â§3; 1987 c.413 Â§2]

Â Â Â Â Â  462.057 License and other fees and purses; track fund. (1) A race meet licensee designated in subsection (2) of this section shall make payments as follows:

Â Â Â Â Â  (a) License fee Â $25 per fiscal year payable to the Oregon Racing Commission.

Â Â Â Â Â  (b) A percentage of gross mutuel wagering shall be paid to the commission as follows:

Â Â Â Â Â  (A) If the race meet is for horses or mules Â one percent.

Â Â Â Â Â  (B) If the race meet is for greyhounds Â 1.6 percent.

Â Â Â Â Â  (c) If the race meet is for horses or mules and the average daily gross mutuel wagering during the preceding fiscal year exceeded $150,000, a percentage of the gross mutuel wagering shall be paid as follows:

Â Â Â Â Â  (A) To purses Â such amount, subject to prior approval by the commission, as the race meet licensee and the horse owners, or mule owners if the race is for mules, may agree upon, plus an additional 0.1 percent. The additional 0.1 percent shall not become part of the regular purse account but shall be used only to supplement purses of races consisting exclusively of
Oregon
bred horses or mules;

Â Â Â Â Â  (B) To the Oregon Thoroughbred Owners and Breeders Association, Incorporated, purse supplements for owners of Oregon bred thoroughbred horses Â one percent of gross mutuel wagering on thoroughbred horse races, to be apportioned among the owners in the same ratio that each ownerÂs purses for Oregon bred thoroughbred horses for the race meet bears to the total purses for Oregon bred thoroughbred horses for the race meet;

Â Â Â Â Â  (C) To the Oregon Quarter Horse Racing Association, Incorporated, purse supplements for owners of Oregon bred quarter horses Â one percent of gross mutuel wagering on quarter horse races, to be apportioned among the owners in the same ratio that each ownerÂs purses for Oregon bred quarter horses for the race meet bears to the total purses for Oregon bred quarter horses for the race meet;

Â Â Â Â Â  (D) To each association of horse or mule owners, trainers or breeders recognized by the commission as representing the other breeds of horses or mules not designated in subparagraphs (B) and (C) of this paragraph, purse supplements for owners of other Oregon bred horses or mules, not designated in subparagraphs (B) and (C) of this paragraph, one percent of gross mutuel wagering for races of other horses or mules, to be apportioned among the owners in the same ratio that each ownerÂs purses for other Oregon bred horses or mules for the race meet bears to the total purses for other Oregon bred horses or mules for the race meet;

Â Â Â Â Â  (E) Subject to prior approval of the commission, each horse or mule owners, trainers or breeders association designated in subparagraphs (B), (C) and (D) of this paragraph may use a portion of the purse supplements as operating expenses only for receipt, handling and payment of these funds; and

Â Â Â Â Â  (F) To a special track fund to be used primarily for improving the race track facilities benefiting the horse and mule owners, trainers or breeders in the barn area Â 0.2 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course where the race meet which created the fund was held.

Â Â Â Â Â  (d) If the race meet is for greyhounds, a percentage of the gross mutuel wagering shall be paid as follows:

Â Â Â Â Â  (A) To a special fund to be used primarily for the development and operation of a training track and related facilities upon which to train greyhounds Â 0.1 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course of the race meet licensee; and

Â Â Â Â Â  (B) To the Oregon Greyhound Breeders Association, Incorporated, purse supplements for owners of Oregon bred greyhounds Â 0.5 percent of gross mutuel wagering, to be apportioned among the owners, in accordance with the rules of the commission and subject to approval by the commission, in the same ratio that each ownerÂs purses for Oregon bred greyhounds for the race meet bears to the total purses for Oregon bred greyhounds for the race meet.

Â Â Â Â Â  (2) Licensees subject to the provisions of this section are:

Â Â Â Â Â  (a) The Pendleton Roundup.

Â Â Â Â Â  (b) The
Eastern Oregon
Livestock Fair.

Â Â Â Â Â  (c) The Pacific International Livestock Exposition.

Â Â Â Â Â  (d) Any county fair.

Â Â Â Â Â  (e) All other nonprofit, fair-type associations which conducted a licensed race meet in calendar year 1968 or 1969.

Â Â Â Â Â  (f) The
Pine
Valley
Fair Association. [1969 c.356 Â§6; 1971 c.130 Â§1; 1973 c.541 Â§1; 1975 c.550 Â§2; 1977 c.855 Â§2; 1979 c.698 Â§1; 1981 c.544 Â§4; 1983 c.740 Â§179a; 1989 c.210 Â§2; 1989 c.357 Â§4a; 1993 c.682 Â§1; 1997 c.865 Â§4; 2007 c.177 Â§3]

Â Â Â Â Â  462.060 [Amended by 1953 c.551 Â§2; 1955 c.642 Â§1; 1963 c.519 Â§38; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.062 Fees and other payments by licensees of horse race meets not subject to ORS 462.057. (1) All licensees of race meets for horses, except those subject to ORS 462.057, shall make payments as follows:

Â Â Â Â Â  (a) A license fee of $100 per racing day to the Oregon Racing Commission.

Â Â Â Â Â  (b) One percent of gross mutuel wagering to the commission.

Â Â Â Â Â  (c) A percentage of gross mutuel wagering to a purse account, in such amounts as the race meet licensee and the horse owners may agree upon, subject to approval by the commission. In addition to the amount paid to the regular purse account, 0.1 percent of gross mutuel wagering shall be paid into a separate account and used only to supplement purses of races consisting exclusively of
Oregon
bred horses. However, subject to prior approval of the commission, a portion of the percentage of gross mutuel wagering designated by this paragraph may be paid to one or more associations of horsemen for operating expenses and other benefits for horsemen.

Â Â Â Â Â  (d) Three-quarters of one percent of gross mutuel wagering on thoroughbred horse races to the Oregon Thoroughbred Owners and Breeders Association, Incorporated, for purse supplements for owners of
Oregon
bred thoroughbred horses. The association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for
Oregon
bred thoroughbred horses for the race meet bears to the total purses for
Oregon
bred thoroughbred horses for the race meet.

Â Â Â Â Â  (e) Three-quarters of one percent of gross mutuel wagering on quarter horse races to the Oregon Quarter Horse Racing Association, Incorporated, for purse supplements for owners of Oregon bred quarter horses. The association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for
Oregon
bred quarter horses for the race meet bears to the total purses for
Oregon
bred quarter horses for the race meet.

Â Â Â Â Â  (f) Three-quarters of one percent of gross mutuel wagering on races for any breed of horses not designated in paragraph (d) or (e) of this subsection to each horsemenÂs association recognized by the commission as representing breeds of horses not designated in paragraph (d) or (e) of this subsection, for purse supplements of owners of other Oregon bred horses. Each association shall apportion the amount among the owners in the same ratio that each ownerÂs purses for other
Oregon
bred horses for the race meet bears to the total purses for other
Oregon
bred horses for the race meet.

Â Â Â Â Â  (g) Two-tenths of one percent of gross mutuel wagering to a special track fund of the type, and for the uses and purposes, and subject to the conditions set forth in ORS 462.057 (1)(c)(F).

Â Â Â Â Â  (2) Subject to prior approval of the commission, each horsemenÂs association designated in subsection (1)(d), (e) and (f) of this section may use a portion of the purse supplements for operating expenses and other benefits for horsemen. [1969 c.356 Â§7; 1975 c.550 Â§3; 1977 c.855 Â§3; 1979 c.698 Â§2; 1981 c.544 Â§5; 1987 c.413 Â§19; 1993 c.682 Â§2; 2003 c.14 Â§295; 2005 c.72 Â§1; 2007 c.177 Â§4]

Â Â Â Â Â  462.065 Security for association receiving payments under ORS 462.057 or 462.062; fee charged by association receiving payments under ORS 462.140. (1) The Oregon Racing Commission may require any horsemenÂs association, that receives payments pursuant to ORS 462.057 and 462.062, to submit a bond or an irrevocable letter of credit submitted by an insured institution as defined in ORS 706.008 in an amount not to exceed the sum of the estimated payments to be received by the association. The bond or letter of credit shall be conditioned upon the proper distribution of such payments to owners of
Oregon
bred horses. In addition to the requirement for a bond or letter of credit, the commission may prescribe such conditions on the receipt, handling and disbursement of the payments as the commission determines necessary to insure security of the funds.

Â Â Â Â Â  (2) Notwithstanding any other provision of this chapter, any horsemenÂs association that receives payments pursuant to ORS 462.140, prior to issuing breeder awards or stallion awards, may assess the recipient a fee for the receipt, handling and payment of those funds. The fee shall not exceed the current annual dues of the association or five percent of the award, whichever amount is less. [1979 c.698 Â§10; 1989 c.358 Â§5; 1991 c.331 Â§67; 1997 c.631 Â§478]

Â Â Â Â Â  462.067 License and other fees for race meets not subject to ORS 462.057 and 462.062. All licensees of race meets except those subject to ORS 462.057 and 462.062 shall make payments as follows:

Â Â Â Â Â  (1) License fee Â $100 per racing day, payable to the Oregon Racing Commission.

Â Â Â Â Â  (2) Percentage of gross mutuel wagering payable to the commission Â 1.6 percent.

Â Â Â Â Â  (3) Percentage of gross mutuel wagering on greyhound races payable to the Oregon Greyhound Breeders Association, Incorporated Â 0.5 percent for purse supplements for owners of Oregon bred greyhounds, to be apportioned among the owners, in accordance with the rules of the commission and subject to approval by the commission, in the same ratio that each ownerÂs purses for Oregon bred greyhounds for the race meet bears to the total purses for Oregon bred greyhounds for the race meet. Subject to the prior written approval of the commission, the Oregon Greyhound Breeders Association, Incorporated, may use a portion of the funds received pursuant to this section and ORS 462.057 (1)(d)(B) to offset expenses for receipt, accounting, handling and payment of those funds.

Â Â Â Â Â  (4) To a special fund to be used primarily for the development and operation of a training track and related facilities upon which to train greyhounds Â 0.1 percent. All such funds shall be retained by the licensee in a separate account from all other funds and no disbursements or transfers shall be made therefrom without prior approval of the commission. All physical improvements paid from such funds shall satisfy reasonable fire, health, quality and construction standards established or approved by the commission. Unless the commission provides otherwise, such improvements shall be made on the race course of the race meet licensee. [1969 c.356 Â§8; 1975 c.550 Â§4; 1977 c.855 Â§8; 1979 c.698 Â§3; 1981 c.544 Â§6; 1987 c.413 Â§21; 1993 c.682 Â§3; 1996 c.15 Â§1]

Â Â Â Â Â  462.070 License fees for officials, track operators and other race meet participants; rules. (1) The license fees for any one fiscal year shall be $10 for any person required to be licensed under ORS 462.020 (2). For a person who qualifies for and desires a license in more than one category, the fee shall be $2 for each additional category so licensed. Notwithstanding the foregoing, the total collective fee for all persons who act as employees of a race meet licensee at a race meet in which the average daily gross mutuel wagering during the preceding fiscal year did not exceed $150,000 shall be $100. The Oregon Racing Commission also may charge a reasonable fee for claiming certificates in an amount not to exceed $10.

Â Â Â Â Â  (2) The license fee per fiscal year for operators of public training tracks or kennels required to be licensed under ORS 462.020 (3) shall be:

Â Â Â Â Â  (a) For the
Oregon
State Fair or a county or district fair, $10.

Â Â Â Â Â  (b) For all other operators of public training tracks or kennels, $25.

Â Â Â Â Â  (3) Notwithstanding the provisions of this section, on and after July 1, 1983, the commission may by rule provide for the issuance of licenses as required under subsection (1) of this section valid for one, two or three years from date of issuance. The commission may fix the expiration date thereof and charge a fee at not less than the annual rate for each year, or part thereof, the license is determined valid. [Amended by 1953 c.497 Â§4; 1955 c.353 Â§1; 1957 c.313 Â§4; 1975 c.550 Â§5; 1977 c.855 Â§4; 1979 c.698 Â§12; 1981 c.544 Â§7; 1983 s.s. c.7 Â§4; 1987 c.413 Â§3]

Â Â Â Â Â  462.072 Cash Vouchers Account; payment and expiration of vouchers; disposition of account balance; civil penalty. (1) As used in this section, Âcash voucherÂ means a receipt showing the amount paid into a wagering system prior to placing a wager.

Â Â Â Â Â  (2) Every licensee who conducts a race meet for horses shall carry on the books for each race meet an account to be known as the Cash Vouchers Account showing the total amount due on outstanding cash vouchers not presented for wager or payment. The licensee may not make payments from this account except to a person who presents a valid, clearly identifiable cash voucher.

Â Â Â Â Â  (3) All cash vouchers must be used for wagering or presented for payment within 180 days after the close of the race meet at which the cash voucher was purchased. At the expiration of the 180-day period, the holder of the cash voucher does not possess any further right in the unused amount and the voucher is void.

Â Â Â Â Â  (4) Two hundred ten days after the close of a race meet conducted by a licensee under this chapter, an amount equal to the outstanding balance of the Cash Vouchers Account shall be paid as follows:

Â Â Â Â Â  (a) Seventy percent to the horsemenÂs association having the greatest number of members entering horses in the race meets of the licensee during the 180-day period.

Â Â Â Â Â  (b) Eighteen percent to the Oregon Thoroughbred Owners and Breeders Association, Incorporated.

Â Â Â Â Â  (c) Twelve percent to the Oregon Quarter Horse Racing Association, Incorporated.

Â Â Â Â Â  (5) An association receiving a payment of moneys under subsection (4) of this section shall use the moneys only for benevolent or educational purposes of the association. A licensee shall be subject to a civil penalty of not less than $25 per day after 210 days for failure to pay moneys due to a horsemenÂs association in accordance with this subsection. Civil penalties under this subsection shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsections (3) and (4) of this section, if a continuous race meet is designated by the Oregon Racing Commission, the 180-day period referred to in subsection (3) of this section shall commence after the close of the continuous race meet at the race course.

Â Â Â Â Â  (7) Notwithstanding the provisions of subsection (3) of this section, if the 180th day prescribed therein falls upon a Saturday, Sunday or legal holiday, the holder of the cash voucher may file the voucher with the licensee on the first business day thereafter. [2007 c.177 Â§2]

Â Â Â Â Â  462.073 Unclaimed Winnings Account; payment of winning or refund tickets; disposition of proceeds; civil penalties. (1) Every licensee who conducts a race meet shall carry on the books for each race meet an account to be known as the Unclaimed Winnings Account showing the total amount due on outstanding winning mutuel wagering tickets and refund tickets not presented for payment. All funds in the Unclaimed Winnings Account shall be retained by the licensee and deposited in a separate account from all other funds in a bank maintaining an office located in and licensed to do business in
Oregon
. No payments shall be made by the licensee from this account except to a person who presents a valid, clearly identifiable winning or refund ticket. A statement of the balance of the Unclaimed Winnings Account shall be furnished to the Oregon Racing Commission within 72 hours after any change in the account balance during the race meet and, after the completion of the race meet, within five days following the last day of each month in which there is any change in the account balance.

Â Â Â Â Â  (2) Any person claiming to be entitled to any part of winnings or refunds from a mutuel wagering system operated by a licensee, who fails to claim the money due prior to the completion of the race meet at which the mutuel wagering or refund ticket was purchased, may, within 90 days after the close of the meet, file with the licensee a claim, in such form as the commission shall prescribe, accompanied by the valid winning or refund ticket. If the claimant establishes the right to winnings or refunds from the mutuel wagering system, the licensee shall pay such moneys to the claimant. At the expiration of such 90-day period, the holder of such a winning or refund ticket shall possess no right to any portion of the wagering or refund and the ticket shall be deemed void.

Â Â Â Â Â  (3) One hundred twenty days after the close of a race meet conducted by a licensee under this chapter, an amount equal to the outstanding balance of the Unclaimed Winnings Account shall be paid to the commission, which shall immediately deposit such moneys in the General Fund in the State Treasury to the credit of the Oregon Racing Commission Account. The licensee shall be subject to a civil penalty of not less than $25 per day after 120 days for failure to pay moneys due to the commission in accordance with this subsection. Civil penalties under this subsection shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsections (2) and (3) of this section, if a continuous race meet is designated by the commission, the 90-day period referred to in subsection (2) of this section shall commence after the close of the continuous race meet at the race course.

Â Â Â Â Â  (5) Notwithstanding the provisions of subsection (2) of this section, if the 90th day prescribed therein falls upon a Saturday, Sunday or legal holiday, then the holder shall file such claim with the licensee on the first business day thereafter.

Â Â Â Â Â  (6) Notwithstanding the provisions of subsection (3) of this section, a race meet licensee who holds a license under ORS 462.057 shall retain that licenseeÂs unclaimed winnings to finance physical improvements to the licenseeÂs race course facility and enclosure. This subsection does not apply to the unclaimed winnings from those race meets which the licensee holds at the race course of a licensee who is the holder of a license under ORS 462.062 or 462.067. [1969 c.356 Â§37; 1975 c.549 Â§10; 1981 c.544 Â§8; 1983 s.s. c.7 Â§5; 1989 c.357 Â§1; 1991 c.734 Â§31a; 1993 c.302 Â§1; 1993 c.682 Â§7; 1997 c.865 Â§5; 2005 c.777 Â§18]

Â Â Â Â Â  462.075 Grounds for refusal to issue or renew licenses; hearing. (1) The Oregon Racing Commission may refuse to issue to or renew the license of any applicant if it has reasonable ground to believe that the applicant:

Â Â Â Â Â  (a) Has been suspended or ruled off a recognized course in another jurisdiction by the racing board or commission thereof.

Â Â Â Â Â  (b) Is not of good repute and moral character.

Â Â Â Â Â  (c) Does not have, when previously licensed, a good record of compliance with the racing or gaming laws of this state or of any other state and with the rules of the commission or of any other racing or gaming commission.

Â Â Â Â Â  (d) If the applicant is a corporation, firm or association, is not duly authorized to conduct business within the State of
Oregon
.

Â Â Â Â Â  (e) If an individual, has been convicted of a crime involving moral turpitude or of any gambling or gambling-related offense, or, if a corporation, firm or association, is in whole or in part controlled or operated directly or indirectly by a person who has been convicted of a crime involving moral turpitude or of any gambling or gambling-related offense.

Â Â Â Â Â  (f) If an individual, is engaged in wagering by other than the mutuel method or in pool selling or bookmaking in any state of the United States or foreign country or, if a corporation, firm or association, is in whole or in part controlled or operated directly or indirectly by a person who is engaged in wagering by other than the mutuel method or in pool selling or bookmaking in any state of the United States or foreign country.

Â Â Â Â Â  (g) Has been found guilty by the commission of a violation of this chapter or any rules of the commission.

Â Â Â Â Â  (h) Should not, in the best interest of the safety, welfare, health, peace and morals of the people of the state, be granted a license.

Â Â Â Â Â  (2) The commission may refuse to issue or renew a license to conduct a race meet for any ground set forth in subsection (1) of this section or if it has reasonable ground to believe any of the following to be true:

Â Â Â Â Â  (a) That the applicant is not possessed of or has not demonstrated financial responsibility sufficient to meet adequately the requirements of the enterprise proposed to be licensed.

Â Â Â Â Â  (b) That the applicant is not the true owner of the enterprise proposed to be licensed, that other persons have ownership in the enterprise which has not been disclosed or, if the applicant is a corporation, that any of the stock of such corporation is subject to a contract or option to purchase at any time during the period for which the license is issued.

Â Â Â Â Â  (c) That the granting of a license in the locality set out in the application is not demanded by public interest or convenience.

Â Â Â Â Â  (d) That the applicant, if a corporation, transferred any of its stock after an application for a license to hold a race meet was filed with the commission without prior commission approval. The provisions of this paragraph shall not apply to day-to-day transfers of stock of a publicly held corporation whose shares are publicly quoted and regularly traded in the marketplace unless the transfer, or a combination of transfers, involves a controlling interest in or affects the operational control of the corporation, or involves 10 percent or more of any class of stock of the corporation.

Â Â Â Â Â  (e) That the applicant lacks, or if the applicant is a corporation, its officers, managerial employees, directors and principal stockholders lack, the requisite character, reputation, general business and managerial competence and ability, and experience in the business of racing so as to justify or command public confidence.

Â Â Â Â Â  (f) That the granting of the application would adversely and unreasonably affect the economy of the State of
Oregon
and its people and the revenues of this state and of other beneficiaries of racing funds designated in this chapter.

Â Â Â Â Â  (3) The commission may refuse to issue or renew a license to any person who has made a false statement of a material fact to the commission.

Â Â Â Â Â  (4) The commission may refuse to issue or renew a license to any applicant for a race meet license if the applicant has failed to meet any monetary obligation in connection with any race meet held in this state.

Â Â Â Â Â  (5) The commission may deny a license to any applicant for a race meet license under ORS 462.067 unless the applicant for the license and the greyhound kennel owners, or their representative association, have previously agreed upon a purse schedule.

Â Â Â Â Â  (6) Before refusing to license any applicant for a race meet license, the commission shall afford the applicant an opportunity for hearing after reasonable notice as provided in ORS chapter 183. When the commission refuses to license an applicant on the basis of grounds provided in subsection (1)(b), (c) or (h) of this section, the commission shall specify the particular activities that constitute the grounds for refusal and shall give the applicant written notice thereof. [1955 c.641 Â§1; 1957 c.313 Â§5; 1969 c.356 Â§15; 1973 c.612 Â§20; 1979 c.330 Â§2; 1981 c.544 Â§18; 1987 c.413 Â§4; 1995 c.260 Â§1; 1997 c.865 Â§6]

Â Â Â Â Â  462.080 Exclusion of certain persons from race courses; hearing; penalty. (1) The Oregon Racing Commission may exclude from any and all race courses any person whom the commission deems detrimental to the best interest of racing or any person who willfully violates any provision of this chapter or any rule or order issued by the commission or any person who has been found guilty of violating any laws of this state, another state or the United States related to gambling or wagering or which adversely reflects on the personÂs honesty. The commission may take such action without first providing a hearing and without being subject to either criminal or civil liability. However, if no hearing is provided, then, within 10 days after the boardÂs action and upon demand by the aggrieved party, the commission shall grant a hearing as provided in ORS chapter 183, except that such hearing shall take place no later than 20 days following demand.

Â Â Â Â Â  (2) Any person who has been convicted of or who attempts or conspires to commit touting, pool selling, bookmaking, circulating handbooks or wagering by other than the mutuel method whether within or without the state hereby is deemed to be an undesirable person detrimental to the best interest of racing.

Â Â Â Â Â  (3) Any person who violates a rule or order of the commission or any person who fails to obey reasonable directives of the commissionÂs security personnel or any person having been excluded by order of the commission under subsection (1) or (2) of this section or is found engaging in or attempting to engage in touting, pool selling, bookmaking, circulating handbooks or wagering by other than the mutuel method or is disturbing the peace may be ejected from the race course.

Â Â Â Â Â  (4) A race meet licensee may eject or exclude any person from the race course for any reason and in any manner that is not contrary to law.

Â Â Â Â Â  (5) Any of the foregoing persons who refuses to leave a race course when ordered to do so by commission inspectors or the stewards, or by any peace officer, is guilty of a misdemeanor. [Amended by 1955 c.538 Â§1; 1957 c.313 Â§6; 1969 c.356 Â§16; 1973 c.612 Â§21; 1979 c.330 Â§3; 1983 s.s. c.7 Â§6; 1987 c.413 Â§5]

Â Â Â Â Â  462.090 Revocation, suspension and refusal to renew licenses; hearing; civil penalty. (1) The Oregon Racing Commission may revoke, suspend or refuse to renew the license of any licensee upon any of the grounds upon which the commission could refuse to issue a license, as provided in ORS 462.075, or of any licensee who has been convicted by the commission of a violation of this chapter or any rule made pursuant thereto, or who fails to pay to the commission all sums required under this chapter.

Â Â Â Â Â  (2) The commission may revoke, suspend or refuse to renew the license to hold a race meet of any licensee, if a corporation, which transfers any of its stock after a license to hold a race meet is issued and before the termination of the license period except as otherwise authorized in ORS 462.075 (2)(d).

Â Â Â Â Â  (3) Notwithstanding any other provision of law, the commission or board of stewards or board of judges may suspend, prior to any hearing, the license of any person whose license has been duly suspended by an official body of another state or country for violation of the racing or gaming laws or regulations of that jurisdiction. However, at the time of the license suspension in
Oregon
, the person must be notified of the right to request an immediate hearing to contest the suspension.

Â Â Â Â Â  (4) Revocation of a license shall operate as a forfeiture of all rights and privileges granted by the commission and of all sums of money paid to the commission by the offender.

Â Â Â Â Â  (5) When grounds exist for the revocation or suspension of a license issued pursuant to this chapter, the commission may, in its discretion, impose a civil penalty, not in excess of $1,000, on the licensee in lieu of or in addition to revoking or suspending the license. All sums paid the commission pursuant to this subsection shall be deposited as provided in ORS 462.260.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Subsection (5) enacted as 1953 c.499 Â§3; 1957 c.313 Â§7; 1969 c.356 Â§17; 1973 c.612 Â§22; 1981 c.544 Â§19; 1983 s.s. c.7 Â§7; 1987 c.413 Â§6; 1991 c.734 Â§33; 1997 c.865 Â§7]

Â Â Â Â Â  462.100 License fee and tax in lieu of all others; exception. (1) The State of
Oregon
hereby preempts the imposition of taxes on or measured by income on, and the regulation of, race meets.

Â Â Â Â Â  (2) Except for taxes levied under ORS 267.010 to 267.390, the license fee and tax provided in this chapter for a race meet licensed thereunder shall be in lieu of:

Â Â Â Â Â  (a) All other licenses and privilege taxes or charges by the state or any county, city or other municipal corporation; and

Â Â Â Â Â  (b) All other taxes on or measured by income imposed by any county, city or other municipal corporation. [Amended by 1973 c.583 Â§1; 1987 c.655 Â§1]

Â Â Â Â Â  462.110 Public liability insurance required; bond of licensee; actions on bond; insurance for jockeys and drivers. (1) For the protection of the public, and all members thereof, the exhibitors and visitors, every race meet licensee shall carry public liability insurance written on an approved form by a company licensed to do business in
Oregon
and in an amount approved by the Oregon Racing Commission.

Â Â Â Â Â  (2) Every person licensed to conduct a race meet shall provide and deliver to the commission a bond signed by a surety company authorized to do business in
Oregon
in such form as is required by the commission and in an amount determined by the commission. The bond shall be conditioned that the licensee will pay to the state all moneys due it under this chapter, including moneys which escheat pursuant to ORS 462.073 and any fines imposed by any court or by any state agency; to horsemen or greyhound owners, all moneys owing and all moneys required to be paid for breakage, purses and Oregon-bred purse supplements; to persons presenting valid winning tickets, the amounts owing to them; and to the special track fund or training track fund, all moneys required to be paid to those funds by statute or rule. In lieu of a surety bond the commission may accept a certificate of deposit, an irrevocable letter of credit, or equivalent which will assure that the obligations described above are paid, up to the designated amount.

Â Â Â Â Â  (3) The Attorney General or the district attorney of the county wherein the race meet is held shall prosecute all actions on such bonds on behalf of the state.

Â Â Â Â Â  (4) Any person having a claim against the licensee for any obligation covered by the bond or bond substitute, except cause of action covered by public liability insurance, may prosecute the same in an action in behalf of the claimant brought in the name of the state for the use and benefit and at the expense of such claimant. The court may award reasonable attorney fees to the prevailing party in an action under this subsection. If the amount of the bond or bond substitute is insufficient to cover all obligations, amounts owing to and for the benefit of the state pursuant to ORS 462.073 (3) shall have priority over any other claims. No action may be brought for recovery on the bond or bond substitute unless written notice of the claim is made to the commission and to the race meet licensee within 120 days after the last day of the race meet or continuous race meet in which the obligation arose. The notice must be by registered mail, certified mail with return receipt or personal service to the licensee or to the licenseeÂs registered agent. Any action for recovery on the bond or bond substitute must be brought no earlier than 60 days and no later than 180 days after service of the written notice on the race meet licensee or on the licenseeÂs registered agent. These limitations shall not apply to claims for valid winning tickets if the claimant has made a timely claim pursuant to ORS 462.073 (2).

Â Â Â Â Â  (5) Every person licensed to conduct a race meet for horses shall carry insurance to protect jockeys and, if appropriate, drivers. The type, form and amount of insurance, and the carrier, must be approved by the commission. [Amended by 1957 c.313 Â§8; 1969 c.356 Â§18; 1975 c.549 Â§11; 1981 c.897 Â§53; 1983 s.s. c.7 Â§8; 1985 c.48 Â§1; 1991 c.249 Â§38; 1995 c.618 Â§73]

Â Â Â Â Â  462.120 [Amended by 1955 c.468 Â§1; 1961 c.203 Â§1; 1969 c.93 Â§Â§1, 2; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.125 Number and classes of race meets; unused race days; conflicting race dates. (1) The Oregon Racing Commission shall determine the number and classes of race meets to be held in any fiscal year, and the total number of racing dates to be granted to a licensee subject to provisions of ORS 462.062 and 462.067. Not more than 350 days of racing, exclusive of racing days authorized to designated licensees pursuant to subsection (5) of this section, shall be held in any metropolitan area in any fiscal year. A licensee shall conduct at least 720 live races under the license during each fiscal year race meets are held under the license. The commission may reduce the number of races required under this section upon application by a horsemenÂs association that negotiates with the race meet licensee.

Â Â Â Â Â  (2) If a licensee under ORS 462.062 or 462.067 fails, for good cause, to complete all of the allocated days in a licensed race meet or if the commission does not receive and approve license applications for all of the days allocated to either class of racing, the commission may add the unused or unallocated days no later than June 30 of the following fiscal year, to the racing days allocated to and available to the licensee or, in the discretion of the commission, to any other licensee of either class of racing in the metropolitan area. Additional race days allocated under this subsection are exempt from the limit of 350 days of racing in a fiscal year imposed by subsection (1) of this section. The additional racing days granted by the commission to any eligible licensee may not exceed the total of the unused or unallocated racing days in any one fiscal year.

Â Â Â Â Â  (3) If an emergency occurs on the day of racing, and a night racing program runs past the hour of midnight, such time after midnight is not considered an additional racing day.

Â Â Â Â Â  (4) As used in subsections (1) and (2) of this section, Âmetropolitan areaÂ means:

Â Â Â Â Â  (a) Multnomah, Clackamas and
Washington
Counties
.

Â Â Â Â Â  (b)
Marion
and
Polk
Counties
.

Â Â Â Â Â  (c) Linn and
Benton
Counties
.

Â Â Â Â Â  (d) A county other than those designated in paragraphs (a), (b) and (c) of this subsection.

Â Â Â Â Â  (5) Each licensee designated in ORS 462.057 may be granted up to 12 days of horse, mule or greyhound racing to be held within the county in which the licensee holds its fair or show or at a race course owned by a governmental agency or a nonprofit corporation in an adjoining county. If a licensee does not use all of the licenseeÂs allocated race days during the fiscal year, the commission, in the commissionÂs discretion, may allow that licensee to use the leftover days in the next fiscal year. If a licensee referred to in this subsection wishes to make application to the commission to schedule racing days that conflict with racing days previously scheduled by another such licensee, at least 30 days prior to the date of a meeting of the commission, the governing bodies of the applicant and the previous licensee shall meet at a time and place prescribed by the previous licensee to discuss the applicantÂs proposed racing day schedule. The conclusion of the parties regarding the proposals for conflicting racing days and the matters upon which the parties agree or disagree shall be reduced to writing signed by the parties and submitted to the commission not later than 14 days prior to a meeting of the commission. The commission may approve or disapprove proposals for conflicting racing days upon such terms and conditions as the commission considers appropriate.

Â Â Â Â Â  (6) The commission may not grant a license for any race meet within a county for dates that conflict with racing dates granted to the county fair of such county.

Â Â Â Â Â  (7) The commission may not grant a licensee that is subject to ORS 462.062 a license for a race meet for a date that conflicts with a race meet date granted to a licensee that is subject to ORS 462.057, unless the commission has the consent of the licensee that is subject to ORS 462.057. This subsection applies only if the licensee that is subject to ORS 462.057 held a race meet during the 2002 calendar year on a date substantially similar to the date that is the subject of the conflict. A licensee that is subject to ORS 462.057 may not unreasonably withhold consent under this subsection. [1969 c.356 Â§9; 1973 c.541 Â§2; 1975 c.105 Â§1; 1975 c.550 Â§6; 1979 c.330 Â§4; 1979 c.698 Â§13a; 1981 c.544 Â§9; 1983 s.s. c.7 Â§9; 1985 c.675 Â§8; 1987 c.413 Â§7; 1989 c.210 Â§1; 1993 c.682 Â§5; 2003 c.783 Â§1; 2005 c.72 Â§2; 2005 c.777 Â§19]

Â Â Â Â Â  462.127
Oregon
Quarter Horse Racing Association and
Oregon
Division HorsemenÂs Benevolent and Protective Association racing; exception to ORS 462.125. Notwithstanding any other provision of this chapter:

Â Â Â Â Â  (1) The Oregon Quarter Horse Racing Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, may each be granted up to 15 days of racing per fiscal year at locations approved by the Oregon Racing Commission. Such racing must be sponsored by the Oregon Quarter Horse Racing Association, Incorporated, or the Oregon Division HorsemenÂs Benevolent and Protective Association, and the net licensee income shall be used only for the payment of purses to horsemen participating at the meeting. The commission shall schedule the racing for the Oregon Quarter Horse Racing Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, in such a manner as to avoid conflict with other race meets previously licensed under ORS 462.057. The Oregon Quarter Horse Racing Association, Incorporated, and the Oregon Division HorsemenÂs Benevolent and Protective Association, shall make payments as specified in ORS 462.057 (1).

Â Â Â Â Â  (2) Racing days granted pursuant to this section may not be included in the number of racing days counted for purposes of the 350-day limitation established in ORS 462.125. [1979 c.698 Â§9; 1981 c.544 Â§10; 1985 c.54 Â§1; 2003 c.14 Â§296; 2003 c.783 Â§2; 2007 c.177 Â§5]

Â Â Â Â Â  462.130
Oregon
bred horse races. For the purpose of encouraging the breeding and enhancing the quality, within the state, of thoroughbred race horses, at least one race of each dayÂs meet shall consist exclusively of
Oregon
bred thoroughbred horses. [Amended by 1981 c.544 Â§11]

Â Â Â Â Â  462.135
Oregon
bred greyhound races. For the purpose of encouraging greyhound breeding within the state and enhancing the quality of
Oregon
bred greyhounds, all licensees of race meets for greyhounds shall conduct at least one race consisting exclusively of
Oregon
bred greyhounds at each live racing performance. If there is not a sufficient number of qualifying
Oregon
bred greyhounds to fill the
Oregon
bred greyhound race for a performance as required by this section, the licensee may enter other greyhounds in the race in addition to the available qualifying
Oregon
bred greyhounds. As used in this section, ÂperformanceÂ means a card or a single set of races. [1993 c.682 Â§11]

Â Â Â Â Â  462.140 Prohibitions concerning bookmaking, betting; track take; computation, use of breaks. (1) A person may not conduct or commit, attempt or conspire to conduct or commit pool selling, bookmaking, or circulate handbooks, or bet or wager on any licensed race meet, other than by the mutuel method. All moneys wagered in
Oregon
must be accounted for through a computerized mutuel wagering system in use by an operating race meet in this state and approved by the Oregon Racing Commission. Wagering into pools outside of
Oregon
via telephone or other device is prohibited unless the wagering information is transmitted by a licensee that conducts off-race course mutuel wagering pursuant to ORS 462.700 to 462.740.

Â Â Â Â Â  (2) A race meet licensee may not take more than 22 percent of the gross receipts of any mutuel wagering system subject to approval by the commission.

Â Â Â Â Â  (3) A race meet licensee shall compute breaks in the mutuel system at 10 cents for each dollar wagered in a specific mutuel pool except, when the breaks in the mutuel system compute to less than 10 cents total for each dollar wagered, the race meet licensee shall compute the breaks on that specific mutuel pool at five cents. When the breaks in the mutuel system compute at 10 cents or more for each dollar wagered, the race meet licensee shall pay in increments of 10 cents for each dollar wagered. When the breaks in the mutuel system compute to less than 10 cents for each dollar wagered, the race meet licensee shall pay five cents for each dollar wagered. For horses, 45 percent of the breaks shall be retained by the licensee. For greyhounds, 33-1/3 percent shall be retained by the licensee. The other 55 percent for horses and 66-2/3 percent for greyhounds shall be paid as follows:

Â Â Â Â Â  (a) For thoroughbred horse races, to the Oregon Thoroughbred Owners and Breeders Association, Incorporated, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as the association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of thoroughbred horses; or

Â Â Â Â Â  (D) For the promotion and development of thoroughbred horse breeding and racing in
Oregon
.

Â Â Â Â Â  (b) For quarter horse races, to the Oregon Quarter Horse Racing Association, Incorporated, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as the association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of quarter horses; or

Â Â Â Â Â  (D) For the promotion and development of quarter horse breeding and racing in
Oregon
.

Â Â Â Â Â  (c) For races for any other horses not designated in paragraphs (a) and (b) of this subsection, to each association of horsemen recognized by the commission as representing the other breeds of horses, to be used by that association subject to prior approval of the commission, in such amounts and for such of the following purposes as each recognized association deems desirable:

Â Â Â Â Â  (A) For breeders awards;

Â Â Â Â Â  (B) For stallion awards;

Â Â Â Â Â  (C) For education of the members of the association and other horsemen regarding the breeding and racing of horses; or

Â Â Â Â Â  (D) For the promotion and development of horse breeding and racing in
Oregon
.

Â Â Â Â Â  (d) By a licensee of a race meet for greyhounds:

Â Â Â Â Â  (A) One-half thereof to augment purses subject to reasonable regulations prescribed by the commission.

Â Â Â Â Â  (B) The other one-half thereof for benefit and improvement of the breeding, ownership, training and racing of greyhounds in Oregon, subject to reasonable regulations prescribed by the commission. Included, but not by way of limitation, would be payment of purses for maiden graduation or special schooling races without wagering, and construction and operation of one or more appropriate public training facilities within the state. All such funds shall be retained by the licensee in an account separate from all other funds, and no disbursements or transfers shall be made therefrom without prior approval of the commission. [Amended by 1955 c.456 Â§1; 1957 c.313 Â§9; 1965 c.627 Â§1; 1969 c.356 Â§19; 1975 c.550 Â§7; 1977 c.855 Â§5; 1979 c.698 Â§4; 1981 c.544 Â§12; 1985 c.675 Â§7; 1987 c.413 Â§20; 1993 c.682 Â§6; 1997 c.865 Â§8; 2005 c.777 Â§20; 2007 c.177 Â§6]

Â Â Â Â Â  462.142 Account wagering. (1) In addition to mutuel wagering otherwise authorized by this chapter, account wagering may be conducted upon such conditions as the Oregon Racing Commission determines appropriate. The commission may authorize only a race meet licensee who is the holder of a license issued under ORS 462.057, 462.062 or 462.067 to conduct account wagering.

Â Â Â Â Â  (2) As used in this section, Âaccount wageringÂ means a form of mutuel wagering in which an individual may deposit money in an account with a race meet licensee and then use the account balance to pay for mutuel wagering conducted by the licensee. An account wager may be made in person, by direct telephone call or by communication through other electronic media by the holder of the account to the race course. [1997 c.865 Â§15]

Â Â Â Â Â  462.145 Handicapping contests. Notwithstanding ORS 167.108 to 167.164, a race meet licensee, with the prior approval of the Oregon Racing Commission, may conduct handicapping contests for race meet patrons. Such contests may include, but are not limited to, competitions for prizes for the highest percentage of correct selection of the order of finish of animals from among predetermined races that are live races conducted at the licenseeÂs race course or simulcast races offered by the licensee, or any combination thereof. Prizes offered for handicapping contests are not part of the pari-mutuel wagering system. [1993 c.682 Â§12]

Â Â Â Â Â  462.150 Regulation of underpayments; effect of tax. (1) If during any race meet conducted under this chapter, there is an underpayment of the amount actually due to any wagerer, the amount of such underpayment shall revert and belong to the state and be paid to the Oregon Racing Commission and become a part of its fund and shall not be retained by the licensee under whose license such race is held.

Â Â Â Â Â  (2) However, if any government or governmental agency imposes a levy on the licensee, by a tax on the money so wagered and upon or against its receipts, the licensee may collect in addition to the percentage and the breaks allowed under ORS 462.140, the amount of the tax so levied. [Amended by 1969 c.356 Â§20; 2007 c.71 Â§145]

Â Â Â Â Â  462.160 When race meet is a nuisance. Every race meet held in this state contrary to this chapter is declared to be a public nuisance and may be summarily abated. [Amended by 1969 c.356 Â§21]

Â Â Â Â Â  462.170 Commission rules apply to county fairs; enforcement. The rules of the Oregon Racing Commission shall apply to all race meets held by county fair associations and shall be enforced by the officers of each association as to race meets held on its grounds. [Amended by 1955 c.468 Â§2; 1957 c.313 Â§10; 1969 c.356 Â§22]

Â Â Â Â Â  462.180 [Repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.185 Issuance of licenses to animal owners or trainers; conditions; revocation. (1) The Oregon Racing Commission may require as a condition for the issuance of a license to an animal owner or trainer that the owner or trainer establish to the satisfaction of the commission that the owner or trainer:

Â Â Â Â Â  (a) Is contributing to the State Industrial Accident Fund and is complying with the provisions of ORS chapter 656 with respect to the occupation as an animal owner or trainer; or

Â Â Â Â Â  (b) Has purchased and has in force a policy of insurance affording the employees of the owner or trainer in the occupation as an animal owner or trainer substantially the same protection and benefits as are available under ORS chapter 656.

Â Â Â Â Â  (2) If the commission requires contribution to the State Industrial Accident Fund or insurance, as provided in subsection (1) of this section, failure of the licensee to continue contribution or to keep such insurance in force is ground for revocation of the license of the licensee. [1957 c.313 Â§16; 1977 c.855 Â§6]

Â Â Â Â Â  462.190 Restrictions on minors; selling wagering tickets to minors or visibly intoxicated persons. (1) No person under 18 years of age shall enter upon a race course at any time where races are being conducted in which wagering is permitted, except:

Â Â Â Â Â  (a) When accompanied by a person 18 years of age or older who is the personÂs parent, guardian or spouse; or

Â Â Â Â Â  (b) When persons 14 years of age or older are in the performance of a duty incident to employment.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, no person under 12 years of age shall after 6 p.m. enter upon a race course where races are being conducted in which wagering is permitted, except this section shall not apply to any annual state or county fair or fair-type exposition on the same premises where a race meet is being conducted by the same licensee.

Â Â Â Â Â  (3) No person under 18 years of age shall, except when in the performance of a duty incident to employment, loiter in the wagering area of a race course. The Oregon Racing Commission shall designate and require the marking of the wagering area at each race course.

Â Â Â Â Â  (4) No licensee conducting a race meet shall sell a mutuel wagering ticket or receipt to a person under 18 years of age or to a person who is visibly intoxicated.

Â Â Â Â Â  (5) No person shall purchase a mutuel wagering ticket or receipt for or on behalf of a person under 18 years of age. [1957 c.313 Â§17; 1973 c.827 Â§45; 1979 c.698 Â§5; 1983 s.s. c.7 Â§11; 1997 c.865 Â§9]

Â Â Â Â Â  462.195 Written statement of age from purchaser of mutuel wagering ticket or receipt. (1) A licensee conducting a race meet, before selling a mutuel wagering ticket or receipt to any person about whom there is any reasonable doubt of the person having reached the age of 18 years, shall require such person to make a written statement of age and furnish evidence of the true age and identity of the person. The written statement of age shall be on a form furnished by the Oregon Racing Commission, substantially as follows:

______________________________________________________________________________

Date _____

I am 18 years of age or over.

_______________

Signature

Evidence in support of age and identity:

DriverÂs License Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  No._____Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (_____)

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  State

Military RecordÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  No._____

Liquor Permit Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  No._____

OtherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  _____

(Fill in license or card number of any one or

more of above)

______________________________________________________________________________

Â Â Â Â Â  (2) A licensee who, in good faith and with reasonable cause to believe in its truth, accepts a written statement of age, as provided in subsection (1) of this section, may rely on the truth of the statement as conclusive evidence of the age of the person by whom it is signed.

Â Â Â Â Â  (3) No person shall make a statement of age, as provided in subsections (1) and (2) of this section, that is false in whole or in part, or produce any evidence that would falsely indicate his or her age. [1957 c.313 Â§Â§18,19; 1973 c.827 Â§46]

Â Â Â Â Â  462.200 Tests of animals participating in race meets or persons required to be licensed; costs; rules. (1) The Oregon Racing Commission by rule may require that chemical analysis be made of the urine, saliva, blood or other body substances of animals participating in race meets or persons required to obtain a license pursuant to this chapter. The cost of such a test shall be paid by the commission.

Â Â Â Â Â  (2) The costs of photo patrol of races which the commission may require to assist the stewards in resolving disputes or claims or as being in the public interest, including the cost of the photo finish, shall be an expense of the commission. [1957 c.313 Â§20; 1969 c.356 Â§23; 1979 c.698 Â§6; 1987 c.413 Â§8]

OREGON
RACING COMMISSION

Â Â Â Â Â  462.210
Oregon
Racing Commission; appointment; confirmation. (1) There is created the Oregon Racing Commission to consist of five commissioners who shall be citizens, residents and electors of this state.

Â Â Â Â Â  (2) Upon the expiration of the term of any member the Governor shall appoint a successor for a term of four calendar years and until the successor is appointed and qualified.

Â Â Â Â Â  (3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. [Amended by 1973 c.792 Â§16; 1981 c.544 Â§13]

Â Â Â Â Â  462.220 Compensation and expenses of members. The members of the Oregon Racing Commission are entitled to compensation and expenses as provided in ORS 292.495. [Amended by 1969 c.314 Â§49]

Â Â Â Â Â  462.230 Vacancies and removal. (1) Vacancies in the office of commissioner shall be filled by appointment to be made by the Governor for the unexpired term.

Â Â Â Â Â  (2) Any commissioner may be removed by the Governor for cause after a public hearing. Notice of the hearing shall fix the time and place for the hearing and shall specify the charges. Copy of the notice shall be served on the commissioner by mailing it to the commissioner at the last-known address of the commissioner at least 10 days before the date fixed for the hearing.

Â Â Â Â Â  462.240 Oath of office. Each member of the Oregon Racing Commission shall take and subscribe to an oath of office of the same form as that prescribed by law for the elective state offices. [Amended by 1969 c.356 Â§24; 1987 c.413 Â§17; 1997 c.865 Â§10]

Â Â Â Â Â  462.250 Organization of commission; employees of commission and appointed officials to conduct race meets; commission to fix compensation; rules and regulations. (1) The Oregon Racing Commission shall organize by electing one of its members chairperson and one vice chairperson.

Â Â Â Â Â  (2) The commission shall appoint an executive director, who may be a member of the commission or an employee of the commission in another capacity, a chief state steward and such other employees as are necessary in the performance of the commissionÂs duties. The commission shall fix, within the limits provided by law, and pay the compensation of the executive director and shall fix and pay the compensation of the chief state steward and other employees of the commission.

Â Â Â Â Â  (3) The commission shall appoint for each race meet stewards, deputy stewards, stewardsÂ reporters, auditors, judges, inspectors, security personnel, chemists, veterinarians, plate inspectors and such other officials as are necessary for the proper conduct of the race meet. The duties of such officials shall be fixed by the commission and their compensation shall be paid by the commission or the race meet licensee, as the commission may prescribe by regulation. The compensation of officials paid by the commission shall be reasonable and shall be fixed by the commission. In fixing such compensation, the commission shall take into account the compensation customarily paid like officials at race meets of a similar type and size. The officials appointed by the commission under this subsection shall not be subject to the State Personnel Relations Law.

Â Â Â Â Â  (4) The commission may combine in a single person the duties of one or more employees or officials, as efficiency and economy may require.

Â Â Â Â Â  (5) The commission shall appoint a board of stewards for each race meet.

Â Â Â Â Â  (a) The board shall consist of the chief state steward, ex officio, and not more than four other persons. For any race meet, the commission may appoint a deputy state steward to act in behalf or as assistant to the chief state steward. The compensation of the chief state steward and deputy state stewards shall be paid by the commission; the compensation of the other stewards shall be paid by the race meet licensee.

Â Â Â Â Â  (b) The chief state steward, or in the absence of the chief state steward the deputy state steward, shall preside over the board of stewards. The board of stewards shall, under the supervision and direction of the commission, enforce the provisions of this chapter, the rules and regulations of the commission and the customs of the course at the race meet for which it is appointed, and in such enforcement may exercise such power and authority of the commission as the commission may by regulation prescribe.

Â Â Â Â Â  (6) The commission shall prescribe rules and regulations not inconsistent with the provisions of this chapter. [Amended by 1955 c.640 Â§1; 1957 c.313 Â§11; 1969 c.356 Â§25; 1987 c.413 Â§16]

Â Â Â Â Â  462.260
Oregon
Racing Commission Account; office, records and annual report of commission. (1) All money payable to the Oregon Racing Commission shall be deposited in the General Fund in the State Treasury to the credit of the Oregon Racing Commission Account. This account is appropriated continuously to the commission for the purposes authorized by law.

Â Â Â Â Â  (2) The commission may maintain an office and shall keep detailed records of all meetings and of all business transacted, and of all the collections and disbursements, reports of which shall be embodied in an annual report which the commission shall prepare, publish and submit to the Governor and members of the legislature on or before January 31 of each calendar year. This report shall cover the activities of the commission for the preceding fiscal year.

Â Â Â Â Â  (3) After payment of all current expenses of the commission, the amount remaining in the account shall be credited to the General Fund for general governmental expenses. [Amended by 1961 c.488 Â§2; 1975 c.549 Â§14; 1981 c.544 Â§14; 1993 c.682 Â§4]

Â Â Â Â Â  462.265 Commission subject to state budget procedures and laws governing supervision of expenditures. (1) The Oregon Racing Commission is subject to the provisions of ORS 291.201 to 291.222, including but not limited to the provisions of those sections relating to changes and revisions by the Governor in budget estimates and requests.

Â Â Â Â Â  (2) The commission and its officers and employees are subject to the provisions of ORS 291.232 to 291.260 and 291.990. [1959 c.284 Â§Â§1, 2; 1969 c.356 Â§35]

Â Â Â Â Â  462.270 Duties of commission; rules. (1) The Oregon Racing Commission shall license, regulate and supervise all race meets held in this state and cause the various places where race meets are to be held to be visited and inspected at least once each fiscal year.

Â Â Â Â Â  (2) The commission shall be the sole judge of whether or not a race meet shall be licensed. The application for a race meet license shall specify the duration of each race meet, the number of race days the race meet shall continue and the number of races per day. The commission, in its sole discretion, is authorized either to accept or reject any application for a race meet license, and the decision of the commission is a final order which can be contested only on the basis that the commission abused its discretionary authority.

Â Â Â Â Â  (3) The commission shall prepare and promulgate a complete set of rules to govern the race meets in every phase of operation consistent with the provisions of this chapter, public safety, health, welfare and any other matter pertaining to the good conduct of racing and shall make rules to govern public training tracks consistent with this chapter and with public health, safety, welfare, humane practices, and any other matter pertaining to the good conduct of racing. The commission shall also prepare and promulgate rules for the conduct of hearings held and shall establish the procedure to be followed in accordance with the Administrative Procedures Act then in effect.

Â Â Â Â Â  (4) The commission shall announce the place, the number of race days and dates and duration of each race meet for which license fees shall be exacted. [Amended by 1953 c.497 Â§4; 1955 c.455 Â§1; 1981 c.544 Â§20]

Â Â Â Â Â  462.272 Power of commission to administer oaths, take depositions, issue subpoenas. (1) In administering the provisions of this chapter, any member of the Oregon Racing Commission, or an agent authorized by the commission, has power on behalf of the commission to:

Â Â Â Â Â  (a) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

Â Â Â Â Â  (b) Administer oaths.

Â Â Â Â Â  (c) Take or cause to be taken depositions within or without this state, as provided by law.

Â Â Â Â Â  (2) The commission, upon request of any person interested in a matter before the commission, may issue subpoenas for the attendance of witnesses or the production of books, records or documents on behalf of such person.

Â Â Â Â Â  (3) The commissionÂs subpoenas may be served by any person appointed by the commission. They shall be served, and witness fees and mileage shall be paid, as provided in ORS 44.415 (2).

Â Â Â Â Â  (4) If a person refuses to attend to give testimony or to produce books, records or documents, pursuant to a subpoena issued by the commission, the circuit court of the county where attendance is required, upon application of the commission, shall compel obedience to the subpoena and shall punish refusal to obey or to testify in the same manner as is punished a refusal to obey a subpoena or to testify pursuant to a subpoena issued from the circuit court. [1957 c.313 Â§13; 1987 c.413 Â§9; 1989 c.980 Â§14a]

Â Â Â Â Â  462.273 Prohibited activities of commission, staff and family members. No member, employee or appointee of the Oregon Racing Commission, or the immediate family member of such a person, may:

Â Â Â Â Â  (1) Own or have any other financial interest in any animal participating in any race meet in
Oregon
.

Â Â Â Â Â  (2) Own or have any other financial interest in any race meet, public training track or race course in
Oregon
.

Â Â Â Â Â  (3) Bet or wager, in any manner, on any race meet held under the license and supervision of the commission if such individual acts in an official capacity in connection with that race meet. [1961 c.632 Â§2; 1969 c.356 Â§36; 1979 c.330 Â§5; 1987 c.413 Â§10]

Â Â Â Â Â  462.275 Commission activities concerning betterment of racing; establishment of library. The Oregon Racing Commission may:

Â Â Â Â Â  (1) Cooperate with the racing commissions or boards of other jurisdictions and with racing organizations in enforcing laws regulating racing, in exchanging information relating to racing, in studying and detecting drugs and in carrying out programs for the betterment of racing.

Â Â Â Â Â  (2) Establish a library of materials relating to racing, and for that purpose accept gifts of books, periodicals and library equipment. [1957 c.313 Â§15]

Â Â Â Â Â  462.277 Service and execution of warrants of arrest and search warrants. Enforcement agents, designated as such by the Oregon Racing Commission, shall have the authority to serve and execute warrants of arrest and search warrants in the manner provided by law. [1957 c.313 Â§14; 1987 c.413 Â§11]

Â Â Â Â Â  462.280 [Amended by 1955 c.20 Â§1; 1955 c.642 Â§2; 1959 c.279 Â§1; 1961 c.488 Â§3; 1963 c.495 Â§1; 1967 c.275 Â§3; 1969 c.298 Â§1; 1971 c.688 Â§1; 1975 c.550 Â§9; 1977 c.281 Â§4; 1977 c.855 Â§7; 1979 c.698 Â§7; 1981 c.544 Â§15; 1983 s.s. c.7 Â§12; 1987 c.413 Â§12; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.290 [Amended by 1963 c.495 Â§2; 1969 c.298 Â§16; 1971 c.688 Â§4; 1975 c.550 Â§10; 1977 c.281 Â§6; 1977 c.855 Â§17; 1987 c.413 Â§13; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.295 [1963 c.495 Â§4; 1965 c.513 Â§1; 1967 c.275 Â§1; 1969 c.298 Â§17; 1971 c.688 Â§5; 1975 c.550 Â§11; 1977 c.281 Â§7; 1977 c.855 Â§17a; 1981 c.41 Â§2; 1987 c.413 Â§14; repealed by 1993 c.682 Â§13]

Â Â Â Â Â  462.300 [1955 c.328 Â§Â§1,2,3; 1957 c.475 Â§1; 1963 c.495 Â§3; 1969 c.298 Â§18; 1971 c.688 Â§6; 1975 c.536 Â§1; 1975 c.550 Â§12; 1977 c.281 Â§8; 1977 c.774 Â§25; 1977 c.855 Â§18; 1983 s.s. c.7 Â§13; 1987 c.413 Â§15; repealed by 1993 c.682 Â§13]

GENERAL REGULATIONS RESPECTING ANIMAL RACING

Â Â Â Â Â  462.405 Board of stewardsÂ authority; sanctions; review of actions by commission; hearing. (1) The board of stewards appointed by the Oregon Racing Commission for a race meet may, after an inquiry and hearing, impose appropriate sanctions for failure to comply with the laws and rules of racing and with the authorized commission or board directives applicable to said race meet, subject to the following limitations:

Â Â Â Â Â  (a) No fine shall exceed $500 per offense.

Â Â Â Â Â  (b) No license suspension shall be for a period longer than 365 calendar days from the date of issuance of the order of the board of stewards.

Â Â Â Â Â  (2) Any sanction imposed by the board of stewards shall take effect on the date so indicated in the boardÂs ruling unless the effective date is stayed for good cause shown by specific order of the executive director of the commission, or a member of the commission, pending commission review.

Â Â Â Â Â  (3) In lieu of the board of stewards conducting any inquiry and hearing provided for by subsection (1) of this section, the board of stewards may request the commission to appoint and designate a person to conduct such inquiry and hearing who shall be known as a hearings master. The hearings master shall have the same authority and power as the board of stewards in conducting the inquiry and hearing. Any person adversely affected by any hearings master ruling has the right to appeal to the commission as provided for in subsection (4) of this section. The hearings master need not be an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) The board of stewards may refer any matter before it to the commission for appropriate review or action either before or after a board hearing or ruling. A person adversely affected by any board ruling has the right to appeal to the commission for a review and hearing as provided in ORS chapter 183. Such review shall be perfected by filing a written notice of appeal with the executive director within 10 days after the board ruling is issued. Hearings conducted by the commission under this subsection shall be heard by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The commission is not limited in its actions or in the sanctions it may impose by any ruling of the board or by any limitation imposed upon the board by commission rule or regulation or by subsection (2) of this section. [1969 c.356 Â§3; 1973 c.612 Â§23; 1977 c.855 Â§11; 1981 c.544 Â§16; 1987 c.413 Â§18; 1989 c.357 Â§2; 1997 c.865 Â§11; 1999 c.849 Â§Â§87,88; 2003 c.75 Â§37]

Â Â Â Â Â  462.410 [1953 c.498 Â§1; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.415 Animals prohibited from racing; prohibited acts; rules. (1) An animal may not participate in any race if:

Â Â Â Â Â  (a) Less than 24 hours before post time the animal has been administered any drug that is prohibited by the Oregon Racing Commission.

Â Â Â Â Â  (b) The animal possesses in its system, on race day, either prior to or at the time of the race any drug detected by any of the testing methods approved by the commission or customarily employed in the testing of urine, saliva, blood or other samples from racing animals.

Â Â Â Â Â  (c) The animalÂs performance was stimulated, depressed or otherwise affected in any manner by use prior to or during the race of any electrical, mechanical or other device not sanctioned by the commission.

Â Â Â Â Â  (d) The animal fails to satisfy all of the conditions of the race prescribed by the racing secretary.

Â Â Â Â Â  (2) A person may not enter or allow to be entered in any race any animal if the person knows, or by exercise of reasonable diligence should have known, that its participation is prohibited under subsection (1) of this section.

Â Â Â Â Â  (3) A trainer, upon entering an animal and allowing it to participate in a race, represents that the animal is in a fit condition and that its participation is not prohibited under subsection (1) of this section. The trainer is responsible for and the absolute insurer of the condition of the animal regardless of the acts of third parties.

Â Â Â Â Â  (4) An animal that participates in violation of subsection (1) of this section shall be disqualified and the order of finish revised. If the animal is disqualified, its owner may not share or participate in any purse, earnings, trophies or other emoluments of the race. Any revision in the order of finish after a race has been declared ÂofficialÂ by the stewards does not affect the mutuel payoff to the public.

Â Â Â Â Â  (5) Notwithstanding this section or any other section in this chapter, the commission may, by rule, adopt a medication program subject to commission control and supervision that it finds to be in the best interest of racing. Notification to the public that an animal is currently using a drug shall be left to the discretion of the commission.

Â Â Â Â Â  (6) Testing of samples from racing animals may be performed only at laboratory facilities certified by the commission as having the capability to provide timely, accurate test results.

Â Â Â Â Â  (7) Notwithstanding any other provision of this chapter, the commission, by rule, may adopt tolerances for medication, or residues thereof, that may be detected through tests approved under subsection (6) of this section. [1969 c.356 Â§4; 1975 c.550 Â§8; 1977 c.855 Â§12; 1989 c.357 Â§3; 1991 c.472 Â§1; 2007 c.431 Â§1]

Â Â Â Â Â  462.417 Schedule of purses to have prior approval of commission. The schedule of purses to be paid during a race meet, including the number of animals sharing in the purse of a race, shall be fair and reasonable. The purse schedule must be submitted to and approved by the Oregon Racing Commission prior to commencement of the race meet. [1969 c.356 Â§2]

Â Â Â Â Â  462.420 Stimulating or depressing participating animal prohibited. No person shall stimulate or depress any animal involved in any race or otherwise affect in any way the animalÂs ability to perform therein, either prior to or during a race, by the administration of drugs or by the use of any electrical device or equipment or by any mechanical or other device not sanctioned by the Oregon Racing Commission. [1953 c.498 Â§3; 1969 c.356 Â§30]

Â Â Â Â Â  462.430 Prohibitions concerning influencing results of races. (1) No person shall influence or conspire or attempt to influence or conspire with any other person to affect the result of any race in which an animal participates by stimulating or depressing any animal involved in such race or otherwise affecting in any way the animalÂs ability to perform therein, either prior to or during a race, through the administration of any drug to such animal, or by the use of any electrical device or equipment or by any mechanical or other device not sanctioned by the Oregon Racing Commission.

Â Â Â Â Â  (2) Possession, within the confines of a race course, of any electrical device or equipment or of any mechanical or other device not sanctioned by the commission, either prior to, during or after a race, by a person associating with a racing animal, shall be deemed as attempting to affect the result of any race.

Â Â Â Â Â  (3) No person shall possess, transport or use, within the confines of a race course, any syringe or needle used for medication purposes or any electrical, mechanical or other device, unless sanctioned by the commission or the stewards, which could affect the racing performance of an animal. [1953 c.498 Â§2; 1969 c.356 Â§31; 1977 c.855 Â§13]

Â Â Â Â Â  462.440 [1953 c.498 Â§4; repealed by 1969 c.356 Â§38]

Â Â Â Â Â  462.450 Regulation of possession, transportation or use of drugs at race course. (1) No person shall possess, transport or use any drug within the confines of a race course, except upon a bona fide veterinarianÂs prescription with a complete statement of the uses and purposes of such prescription upon the container of such prescription.

Â Â Â Â Â  (2) A copy of such prescription shall be filed with the Oregon Racing Commission veterinarian of the race meet, and such prescription shall be used only with the approval of the said commission veterinarian. [1953 c.498 Â§7; 1969 c.356 Â§32; 1975 c.549 Â§16; 1979 c.698 Â§14]

Â Â Â Â Â  462.460 Racing animal under name or designation other than registered name or designation or altering license prohibited. (1) No person shall knowingly enter or race any animal in any race under any name or designation other than that name or designation assigned to such animal by and registered with such club or association or other governing body recognized by the Oregon Racing Commission for such purpose.

Â Â Â Â Â  (2) No person shall knowingly alter, modify or change any license issued by the commission, or knowingly possess any license issued by the commission which has been altered, modified or changed.

Â Â Â Â Â  (3) No person shall knowingly aid, abet, counsel, instigate, engage in or in any way further any act by which a license issued by the commission is altered, modified or changed. [1953 c.498 Â§5; 1981 c.544 Â§17]

Â Â Â Â Â  462.470 Aiding or abetting racing of animal under name or designation other than registered name or designation prohibited. No person shall aid, abet, counsel, instigate, engage or in any way further any act by which any animal is entered or raced in any race under any name or designation other than that name or designation assigned to such animal by and registered with such club or association or other governing body recognized by the Oregon Racing Commission for such purpose. [1953 c.498 Â§6]

Â Â Â Â Â  462.510 Demand or acceptance of compensation for furnishing racing information as touting; how predictions on race outcome may be sold. (1) Any person who attempts to, or does persuade, procure or cause another person to wager on an animal participating in a race, and upon which money is wagered, and who asks or demands, or accepts compensation as a reward for information or purported information given in such case is a tout, and is guilty of touting.

Â Â Â Â Â  (2) Predictions on the outcome of horse races and greyhound races may be sold on the licenseeÂs premises in accordance with rules promulgated by the Oregon Racing Commission. [1953 c.499 Â§1; 1975 c.549 Â§17]

Â Â Â Â Â  462.520 Penalty for falsely using name of racing official as source of information in commission of touting. Any person who in the commission of touting falsely uses the name of any official of the Oregon Racing Commission, its inspectors or attaches, or of any official of any race track association, or the names of any owner, trainer, jockey or other person licensed by the commission as the source of any information or purported information is guilty of a misdemeanor. [1953 c.499 Â§2; 1969 c.356 Â§33]

Â Â Â Â Â  462.530 [1953 c.499 Â§4; repealed by 1969 c.356 Â§38]

OFF-RACE COURSE MUTUEL WAGERING

Â Â Â Â Â  462.700 Authorization; procedure. In addition to mutuel wagering authorized by this chapter to be conducted upon the premises of a race course, a race meet licensee may conduct off-race course mutuel wagering in accordance with ORS 462.700 to 462.740 and Oregon Racing Commission rules. [1987 c.913 Â§2; 2005 c.72 Â§3]

Â Â Â Â Â  462.710 Application; contents; conditions; revocation of authority. (1) Any race meet licensee may make written application to the Oregon Racing Commission to conduct off-race course mutuel wagering:

Â Â Â Â Â  (a) On races held at the licenseeÂs race course; or

Â Â Â Â Â  (b) On races held at race courses outside this state.

Â Â Â Â Â  (2) The application shall be in such form, shall contain such information and shall be submitted at such time and in such manner as the commission may require. Information required by the commission may include, but is not limited to, a description of the facilities, equipment and method of operation whereby the applicant proposes to conduct off-race course mutuel wagering activities.

Â Â Â Â Â  (3) The commission shall authorize off-race course mutuel wagering upon such terms and conditions regarding the time, location and manner of operation as the commission considers appropriate. The commission may not authorize more than 20 locations for off-race course mutuel wagering to be in operation at any one time and shall permit off-race course mutuel wagering only at an authorized location. The commission may not authorize the conduct of off-race course mutuel wagering at any time or place or in any manner that the commission determines would have substantial adverse impact upon mutuel wagering on races held at a race course in this state. The commission may not authorize a race meet licensee to conduct off-race course mutuel wagering within the boundaries of any city or county that has adopted an ordinance prohibiting the conduct of that activity within the city or county. The commission may not authorize a race meet licensee to conduct off-race course mutuel wagering in any county with a population of less than 250,000 at a location that is within 40 miles of any other location where another race meet licensee is conducting a live race meet without written consent of the live race meet licensee.

Â Â Â Â Â  (4) In addition to other grounds provided in this chapter, the commission may refuse to issue or renew or may revoke or suspend the license of any race meet licensee, or any employee thereof, for failure to comply with ORS 462.700 to 462.740 or commission rules.

Â Â Â Â Â  (5) If a race meet licensee proposes to conduct off-race course mutuel wagering at a physical facility separate from the race course:

Â Â Â Â Â  (a) Individuals working at the separate facility must obtain a license for such employment from the commission if the individuals are performing duties for which a license would be required if the duties were performed at a race course. The fee for any such license shall be the same as the fee for the license required if the individual were working at a race course.

Â Â Â Â Â  (b) ORS 462.080, 462.190 and 462.195 apply to the race meet licensee and to individuals at the facility in the same manner as if the mutuel wagering activity were being conducted at a race course.

Â Â Â Â Â  (6) In addition to other requirements of ORS 462.700 to 462.740, the commission may authorize a race meet licensee to conduct off-race course mutuel wagering on a particular race that is held at a race course outside this state subject to the following conditions:

Â Â Â Â Â  (a) The commission may authorize only one race meet licensee, that is the holder of a license under ORS 462.062 or 462.067, to conduct off-race course mutuel wagering on the race.

Â Â Â Â Â  (b) The commission may authorize such off-race course mutuel wagering to be conducted at the licenseeÂs race course and any off-race course wagering site approved by the commission.

Â Â Â Â Â  (c) The commission may authorize a race meet licensee to conduct off-race course mutuel wagering on either horse races or greyhound races, except that:

Â Â Â Â Â  (A) A horse race meet licensee may conduct off-race course mutuel wagering on greyhound races only if there is no active greyhound race meet licensee; and

Â Â Â Â Â  (B) A greyhound race meet licensee may conduct off-race course mutuel wagering on horse races only if there is no active horse race meet licensee.

Â Â Â Â Â  (d) If a licensee applies for authority to conduct mutuel wagering on horse races held at race courses outside this state, the commission may require that the licensee provide such evidence as the commission considers appropriate regarding the ability of the licensee to comply with the Interstate Horseracing Act of 1978, 15 U.S.C. 3001 to 3007, as amended. [1987 c.913 Â§3; 1989 c.358 Â§1; 1993 c.682 Â§8; 1997 c.865 Â§12; 2001 c.104 Â§199; 2005 c.72 Â§4]

Â Â Â Â Â  462.720 Pooling wagered moneys; surcharge on wagering by licensee. (1) All moneys wagered in off-race course mutuel wagering on races held at race courses in this state shall be included in the computation of the mutuel pool for that race at the race course. Subject to rules adopted by the Oregon Racing Commission and upon application of the race meet licensee, the commission may authorize:

Â Â Â Â Â  (a) Moneys wagered in off-race course mutuel wagering at locations outside this state on races held at race courses in this state to be included in the computation of the mutuel pool for the race at the
Oregon
race course.

Â Â Â Â Â  (b) Moneys wagered in off-race course mutuel wagering at locations in this state on races held at race courses outside this state to be included in the computation of the mutuel pool for the race at the race course.

Â Â Â Â Â  (2) Notwithstanding ORS 462.140, in the case of moneys wagered in off-race course mutuel wagering at a location in this state and included in the mutuel pool of a race held at a race course outside this state, the amount taken from the mutuel pool by the race meet licensee to pay taxes, purses, compensation for the licensee and other payments shall be the amount required by statute at the race course outside this state.

Â Â Â Â Â  (3) A race meet licensee that is authorized to conduct off-race course mutuel wagering may exact a surcharge on off-race course mutuel wagering at a rate not exceeding five percent. At the discretion of the race meet licensee, the surcharge shall be paid by the wagerer on the amount wagered to the race meet licensee at the time the wager is made, or the surcharge shall be paid on the winnings and shall be deducted at the time winnings are paid. All surcharges collected by the race meet licensee shall be reported to the commission at such time and in such manner as the commission may require. [1987 c.913 Â§4; 1989 c.358 Â§2; 1991 c.252 Â§1; 1993 c.682 Â§9; 1997 c.865 Â§13]

Â Â Â Â Â  462.725 Multi-jurisdictional simulcasting and wagering; fees; rules; distribution of moneys paid to commission. (1) Notwithstanding any other provision of this chapter, the Oregon Racing Commission may develop and adopt rules to license and regulate all phases of operation of ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubsÂ located in Oregon. In addition to the other rules of operation adopted by the commission, the commission shall adopt a rule setting the amount that may be taken from the gross receipts of the multi-jurisdictional mutuel system.

Â Â Â Â Â  (2) All employees working in
Oregon
and all officers of any ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubsÂ located and operating in
Oregon
must obtain a license from the Oregon Racing Commission prior to the commencement of business or employment. The fees for such licenses shall be the same as set forth in ORS 462.070.

Â Â Â Â Â  (3) Payments to be made to the Oregon Racing Commission include:

Â Â Â Â Â  (a) ÂMulti-Jurisdictional Simulcasting and Interactive Wagering Totalizator HubÂ license fee not more than $200 per operating day.

Â Â Â Â Â  (b) Not more than one percent of total gross mutuel wagering receipts recorded by the totalizator system.

Â Â Â Â Â  (4) Of the moneys received by the Oregon Racing Commission under subsection (3)(b) of this section, 33-1/3 percent shall be paid to the State Treasurer for deposit in the General Fund and 66-2/3 percent shall be retained by the commission. The Oregon Racing Commission may adopt rules under which the moneys retained by the commission may be distributed for the benefit of the
Oregon
pari-mutuel racing industry. [1997 c.867 Â§27; 1999 c.606 Â§1]

Â Â Â Â Â  462.730 Payments by licensee to commission. A race meet licensee that conducts off-race course mutuel wagering shall make payments to the Oregon Racing Commission in the same manner as if the mutuel wagering were being conducted at the race course. [1987 c.913 Â§5; 1989 c.358 Â§3]

Â Â Â Â Â  462.740 Rules; compliance with federal law. (1) In accordance with ORS chapter 183, the Oregon Racing Commission shall promulgate rules to carry out the provisions of ORS 462.700 to 462.740. Such rules shall be designed to promote the best interests and the good conduct of racing, with due regard for the public health, safety and welfare.

Â Â Â Â Â  (2) In order to provide for the lawful operation of off-race course mutuel wagering for wagering on horse races at race courses outside this state, the commission is authorized to enter into contracts or agreements with other governmental or private agencies or associations and to perform all other acts necessary to comply with the Interstate Horseracing Act of 1978, 15 U.S.C. 3001 to 3007, as amended. [1987 c.913 Â§6; 1989 c.358 Â§4; 2001 c.104 Â§200]

PENALTIES

Â Â Â Â Â  462.990 Penalties. (1) Except as hereinafter provided in this section, violations of any provision of this chapter is a misdemeanor.

Â Â Â Â Â  (2) Any person violating the provisions of ORS 462.420, 462.430, 462.450, 462.460, 462.470 or 462.415 (2) shall, upon conviction, be guilty of a felony and punished by imprisonment in the custody of the Department of Corrections for not more than two years or by a fine of not more than $5,000, or by both.

Â Â Â Â Â  (3) Any person who conspires or attempts to commit or commits any act of touting as defined in ORS 462.510 shall, upon conviction, be fined not more than $500 or be imprisoned for not more than six months, or both.

Â Â Â Â Â  (4) Any person violating the provisions of ORS 462.140 (1) shall be punished upon conviction by imprisonment in the county jail for not more than one year or by imprisonment in the custody of the Department of Corrections for not more than five years or by a fine of not more than $5,000, or both such fine and imprisonment. [Part of subsection (1) derived from 1957 c.313 Â§22; subsection (2) enacted as 1953 c.498 Â§8; subsection (3) enacted as 1953 c.499 Â§5; 1955 c.538 Â§2; 1969 c.356 Â§34; 1969 c.528 Â§Â§1,2; 1987 c.320 Â§235]

_______________



Chapter 463

Chapter 463 Â Boxing, Mixed Martial Arts and Entertainment Wrestling

2007 EDITION

BOXING, MIXED MARTIAL ARTS AND WRESTLING

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

463.015Â Â Â Â  Definitions

463.018Â Â Â Â  Legislative findings

463.025Â Â Â Â  Licensing of participants, managers and other officials; rules; fees

463.035Â Â Â Â  Promoter license required; fees; rules; corporate surety bond

463.037Â Â Â Â  Attendance of commission representatives at boxing matches

463.047Â Â Â Â  Assignment of medical personnel to event; certification of contestants

COMMISSION; REGULATION

463.113Â Â Â Â  Oregon State Athletic Commission; rules; duties of commission and superintendent

463.125Â Â Â Â  Members; term; officers; administrator; qualifications; meetings; voting; expenses

463.145Â Â Â Â  Prohibited financial interest or investment

463.149Â Â Â Â  Oregon State Athletic Commission Medical Advisory Committee; appointment; duties; nomination of ringside physicians

463.155Â Â Â Â  Authority of commission to appoint inspectors; duties

463.165Â Â Â Â  Authority of superintendent to license officials; qualifications; license denial

463.175Â Â Â Â  Objection to contest by city or county; filing with commission

463.185Â Â Â Â  Authority of superintendent to enforce chapter; revocation, suspension and denial of licenses; hearing; civil penalty; rules

463.195Â Â Â Â  Commission subject to ORS 291.201 to 291.222, 291.232 to 291.260 and 291.990

463.200Â Â Â Â  Commission considered criminal justice agency

463.210Â Â Â Â  Organizations exempt from licensing and bonding provisions

463.220Â Â Â Â  Deposit of revenues

TAX ON GROSS RECEIPTS

463.310Â Â Â Â  Definitions for ORS 463.113, 463.155, 463.320, 463.330, 463.340 and 463.370

463.320Â Â Â Â  Imposition of tax; amount; report; rules; payment

463.322Â Â Â Â  Persons exempt from tax

463.330Â Â Â Â  Amateur events; admission fee; tax

463.340Â Â Â Â  Effect of failure to file report

463.360Â Â Â Â  Payment of salaries and expenses

463.370Â Â Â Â  Distribution of tax revenues

FEE ON TICKET SALES

463.500Â Â Â Â  Fee; deposit of moneys; grants to amateur boxing organizations; rules

PENALTIES

463.995Â Â Â Â  Penalties

Â Â Â Â Â  463.010 [Amended by 1965 c.200 Â§1; repealed by 1987 c.789 Â§24]

GENERAL PROVISIONS

Â Â Â Â Â  463.015 Definitions. As used in this chapter:

Â Â Â Â Â  (1) ÂBoxingÂ means a contest between contestants who fight with their fists protected by gloves or mittens fashioned of leather or similar material, the duration of which is limited to a stated number of rounds separated by rest periods of equal duration. ÂBoxingÂ includes kickboxing, a form of boxing in which blows are delivered with any part of the arm below the shoulder, including the hand, and any part of the leg below the hip, including the foot.

Â Â Â Â Â  (2) ÂEntertainment wrestlingÂ means a noncompetitive performance in which the participants deliver blows or apply holds with no intent to punish or immobilize an opponent. Entertainment wrestling is distinguished from boxing, mixed martial arts or other wrestling by the fact that the outcome of the performance is predetermined.

Â Â Â Â Â  (3) ÂEventÂ means a boxing, mixed martial arts or entertainment wrestling match, contest, exhibition or performance.

Â Â Â Â Â  (4) ÂExhibitionÂ means a demonstration of boxing or mixed martial arts skills, the results of which are not counted toward the official record of the competitors.

Â Â Â Â Â  (5) ÂJudgeÂ means a person licensed by the Superintendent of State Police who is at ringside during a boxing or mixed martial arts event and who has the responsibility of scoring the performance of the participants in the event.

Â Â Â Â Â  (6) ÂManagerÂ means a person licensed by the superintendent who does any of the following:

Â Â Â Â Â  (a) By contract or agreement undertakes to represent the interests of any professional boxer or mixed martial arts competitor in procuring or arranging the conduct of any boxing or mixed martial arts event in which the professional boxer or mixed martial arts competitor is a participant.

Â Â Â Â Â  (b) Receives or is entitled to receive more than 10 percent of the contracted portion of the gross purse of any professional boxer or mixed martial arts competitor for any services related to the boxerÂs or mixed martial arts competitorÂs participation in a boxing or mixed martial arts event.

Â Â Â Â Â  (c) Is an officer, director or stockholder of any corporation which receives or is entitled to receive more than 10 percent of the contracted portion of the gross purse of any professional boxer or mixed martial arts competitor for any services relating to the boxerÂs or mixed martial arts competitorÂs participation in a boxing or mixed martial arts event.

Â Â Â Â Â  (d) Directs or controls the professional activities of any professional boxer or mixed martial arts competitor.

Â Â Â Â Â  (e) Attends the professional boxer or mixed martial arts competitor at ringside or purports to be the manager of a professional boxer or mixed martial arts competitor.

Â Â Â Â Â  (7) ÂMatchmakerÂ means a person licensed by the Superintendent of State Police who is employed by or associated with a promoter in the capacity of booking and arranging boxing or mixed martial arts events between opponents and for whose activities in this regard the promoter is legally responsible.

Â Â Â Â Â  (8) ÂMixed martial artsÂ means a combative sporting contest, the rules of which allow two mixed martial arts competitors to attempt to achieve dominance over one another by utilizing a variety of techniques including, but not limited to, striking, grappling and the application of submission holds. ÂMixed martial artsÂ does not include martial arts such as tae kwon do, karate, kempo karate, kenpo karate, judo, sumo, jujitsu, Brazilian jujitsu, submission wrestling and kung fu.

Â Â Â Â Â  (9) ÂOfficialÂ means an individual authorized by the Oregon State Athletic Commission to perform duties as assigned by the commission. ÂOfficialÂ includes, but is not limited to, a referee, judge, timekeeper, inspector or ringside physician or other assigned medical personnel.

Â Â Â Â Â  (10) ÂPersonÂ includes an individual, association, partnership or corporation.

Â Â Â Â Â  (11) ÂProfessional boxer or mixed martial arts competitorÂ means an individual licensed by the superintendent who competes for or has competed for a money prize, purse or compensation in a boxing event or has competed in a professional or amateur mixed martial arts event.

Â Â Â Â Â  (12) ÂPromoterÂ means a corporation, partnership, association, individual or other organization licensed by the superintendent who arranges, gives, holds or conducts a boxing, mixed martial arts or entertainment wrestling event in this state and who is legally responsible for the lawful conduct of the boxing, mixed martial arts or entertainment wrestling event. [1987 c.789 Â§2; 1991 c.211 Â§1; 1993 c.587 Â§1; 1993 c.742 Â§120; 1993 c.744 Â§209; 1997 c.350 Â§3; 2003 c.142 Â§1; 2007 c.585 Â§1]

Â Â Â Â Â  463.018 Legislative findings. The Legislative Assembly finds that the boxing, mixed martial arts and entertainment wrestling industries in this state should be regulated in order to protect the best interests of both contestants and the public. [1987 c.789 Â§1; 1997 c.350 Â§4; 2007 c.585 Â§2]

Â Â Â Â Â  463.020 [Repealed by 1965 c.200 Â§12 (463.021 enacted in lieu of 463.020)]

Â Â Â Â Â  463.021 [1965 c.200 Â§13 (enacted in lieu of 463.020); 1975 c.409 Â§2; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.023 [1997 c.350 Â§2; repealed by 2007 c.585 Â§28]

Â Â Â Â Â  463.025 Licensing of participants, managers and other officials; rules; fees. (1) A person may not act as a professional boxer or mixed martial arts competitor, manager of a professional boxer or mixed martial arts competitor, referee, judge, second, timekeeper or matchmaker until the person has been licensed pursuant to this chapter.

Â Â Â Â Â  (2) Application for a license shall be made upon a form furnished by the Superintendent of State Police and shall be accompanied by an annual license fee established by the superintendent by rule.

Â Â Â Â Â  (3) Each person licensed under this section shall present the license upon request to promoters and representatives of the superintendent, including members of the Oregon State Athletic Commission, as evidence of eligibility to act or perform in the personÂs licensed capacities in connection with boxing or mixed martial arts events.

Â Â Â Â Â  (4) A person under 18 years of age may not be issued a license to act as a mixed martial arts competitor. [1987 c.789 Â§14; 1991 c.211 Â§2; 1993 c.742 Â§121; 1993 c.744 Â§209a; 2007 c.585 Â§3]

Â Â Â Â Â  463.030 [Repealed by 1965 c.200 Â§14 (463.031 enacted in lieu of 463.030)]

Â Â Â Â Â  463.031 [1965 c.200 Â§15 (enacted in lieu of 463.030); repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.035 Promoter license required; fees; rules; corporate surety bond. (1) A person may not act as a promoter of boxing, mixed martial arts or entertainment wrestling until the person has been licensed pursuant to this chapter.

Â Â Â Â Â  (2) Application for a promoterÂs license shall be made upon a form furnished by the Superintendent of State Police and must be accompanied by payment of the application fee established by the superintendent by rule.

Â Â Â Â Â  (3) Before a license is issued to any promoter of boxing, mixed martial arts or entertainment wrestling, the applicant for licensure must:

Â Â Â Â Â  (a) Pay the annual license fee established by the superintendent by rule; and

Â Â Â Â Â  (b) File with the superintendent a corporate surety bond issued by a company authorized to do business in this state drawn in an amount acceptable to the superintendent and the release of which is conditioned upon:

Â Â Â Â Â  (A) Timely payment of all taxes and civil penalties due the state or its political subdivisions;

Â Â Â Â Â  (B) Payment to the state or a political subdivision thereof which establishes liability against a promoter for damages, penalties or expenses arising from promotional activity;

Â Â Â Â Â  (C) Payment of the purses of the competitors;

Â Â Â Â Â  (D) Payment of reimbursement to the superintendent of the cost of approval of an event canceled by the promoter without good cause; and

Â Â Â Â Â  (E) Payment of compensation to inspectors, referees, timekeepers, judges and event medical personnel.

Â Â Â Â Â  (4) In addition to the requirements specified in subsection (3) of this section, prior to being issued a license to promote entertainment wrestling, an applicant must provide an affidavit to the superintendent stating that the health and safety of the participants is the responsibility of the promoter.

Â Â Â Â Â  (5) If the circumstances of an event to be promoted so require, the superintendent may increase the required amount of the corporate surety bond previously filed with the superintendent in compliance with this section.

Â Â Â Â Â  (6) The superintendent may accept a cash deposit or the assignment of a savings account in lieu of the corporate surety bond required by this section. [1987 c.789 Â§Â§12,16; 1987 c.788 Â§8; 1991 c.211 Â§3; 1993 c.742 Â§Â§122,122a; 1993 c.744 Â§Â§209b,209c; 2003 c.142 Â§2; 2007 c.585 Â§4]

Â Â Â Â Â  463.037 Attendance of commission representatives at boxing matches. A boxing match may not take place in this state unless the following Oregon State Athletic Commission representatives are in attendance:

Â Â Â Â Â  (1) One commissioner or designated representative to oversee conduct of the match;

Â Â Â Â Â  (2) Officials assigned by the commission; and

Â Â Â Â Â  (3) Medical personnel assigned by the commission. [1987 c.789 Â§9; 2007 c.585 Â§5]

Â Â Â Â Â  463.040 [Amended by 1963 c.426 Â§5; 1965 c.200 Â§2; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.045 [1963 c.426 Â§2; 1965 c.200 Â§3; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.047 Assignment of medical personnel to event; certification of contestants. (1) The Oregon State Athletic Commission shall assign medical personnel to each boxing or mixed martial arts event held in this state.

Â Â Â Â Â  (2) Prior to the commencement of any boxing or mixed martial arts event held in this state, the medical personnel assigned to the event shall certify that each contestant is medically qualified to participate in the event. In determining whether to issue or withhold the required certification, the assigned medical personnel shall consider:

Â Â Â Â Â  (a) The results of a prefight medical examination conducted by physicians approved by the commission; and

Â Â Â Â Â  (b) The recent ring record of the contestant seeking certification.

Â Â Â Â Â  (3) When certification under this section is withheld from a contestant, the commission shall immediately notify the promoter or a representative of the promoter and any event involving the medically unqualified contestant shall be canceled. [2007 c.585 Â§11]

Â Â Â Â Â  463.050 [Amended by 1963 c.426 Â§6; 1965 c.200 Â§4; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.055 [1963 c.426 Â§4; 1965 c.200 Â§5; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.060 [Amended by 1963 c.426 Â§7; 1965 c.200 Â§6; 1983 c.740 Â§180; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.110 [Amended by 1987 c.429 Â§1; repealed by 1987 c.789 Â§24]

COMMISSION; REGULATION

Â Â Â Â Â  463.113
Oregon
State
Athletic Commission; rules; duties of commission and superintendent. (1) There is created in the Department of State Police the Oregon State Athletic Commission, which shall regulate the promotion of all professional boxing, mixed martial arts and entertainment wrestling events in this state. The commission shall adopt rules for conducting professional boxing and mixed martial arts events that promote the safety and best interest of the contestants and of the public.

Â Â Â Â Â  (2) The Superintendent of State Police shall:

Â Â Â Â Â  (a) Adopt and enforce rules for conducting professional boxing and mixed martial arts events that promote the safety and best interest of the contestants and of the public.

Â Â Â Â Â  (b) License and regulate participants and officials for all professional boxing and professional and amateur mixed martial arts events in this state.

Â Â Â Â Â  (c) Establish and utilize the most efficient methods available for compiling boxing and mixed martial arts event results and record keeping and for communication of results and records.

Â Â Â Â Â  (d) Make available upon request the records of every participant in and the results of every boxing and mixed martial arts event subject to regulation under this chapter.

Â Â Â Â Â  (e) The provisions of this subsection do not apply to entertainment wrestling.

Â Â Â Â Â  (3) If, in the judgment of the superintendent, it is necessary to protect the public interest or the health or safety of boxing, mixed martial arts or entertainment wrestling participants, the superintendent may temporarily suspend, without prior notice or hearing, any license issued pursuant to this chapter until a final determination is made by the superintendent. If no hearing is held prior to the suspension, the suspended licensee may apply to the superintendent for a hearing to determine if the suspension should be modified, set aside or continued. The application for a hearing shall be in writing and must be received by the superintendent within 30 days of the date of suspension. The superintendent shall set the matter for hearing within 30 days of receipt of the written request of the suspended licensee.

Â Â Â Â Â  (4) Whenever any promoter fails to make a report of any event within the period prescribed by this chapter, or whenever a required report is unsatisfactory, the superintendent or a designee of the superintendent may examine, or cause to be examined, the books and records of the promoter and any other persons or organizations, and subpoena and examine under oath such persons for the purpose of determining the total amount of the gross receipts for any event and the amount of tax due pursuant to this chapter. The superintendent may fix and determine the tax as a result of the examination described in this subsection.

Â Â Â Â Â  (5) The superintendent may delegate to the Oregon State Athletic Commission any of the powers described in subsection (2) of this section. [1987 c.789 Â§3; 1991 c.211 Â§4; 1993 c.742 Â§Â§123,123a; 1993 c.744 Â§Â§210,210a; 2003 c.142 Â§3; 2003 c.653 Â§1; 2007 c.585 Â§6]

Â Â Â Â Â  463.115 [1963 c.426 Â§3; 1965 c.200 Â§7; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.120 [Amended by 1963 c.426 Â§8; 1965 c.200 Â§8; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.125 Members; term; officers; administrator; qualifications; meetings; voting; expenses. (1) The Oregon State Athletic Commission shall consist of five members appointed by the Superintendent of State Police for terms of four years. A member may not serve more than two terms. Membership shall represent distinct geographic areas. The
Portland
metropolitan area, central
Willamette
Valley
and two other areas shall be represented. Vacancies occurring shall be filled by appointment in the same manner for the balance of the unexpired term. A member of the commission may be removed from office by the superintendent for cause. Each member of the commission, before entering upon the duties of office, shall take and subscribe to an oath to perform the duties of this office faithfully, impartially and justly to the best of the memberÂs ability.

Â Â Â Â Â  (2) The chairperson and vice chairperson shall be elected from among the members at the first meeting of each calendar year or when a vacancy exists.

Â Â Â Â Â  (3) An administrator shall be appointed by the superintendent using the State Personnel Relations Law to establish suitable qualifications and compensation. The administrator shall be required to demonstrate adequate knowledge and experience related to boxing and mixed martial arts.

Â Â Â Â Â  (4) The superintendent may employ other personnel as necessary.

Â Â Â Â Â  (5) The commission may meet once a month at a time and place agreed upon. Special additional meetings may be called by the administrator or at the request of one or more members of the commission.

Â Â Â Â Â  (6) Three members of the commission shall constitute a quorum.

Â Â Â Â Â  (7) Three votes shall constitute a majority.

Â Â Â Â Â  (8) Members of the commission and representatives of the commission shall be paid per diem and travel expenses as designated under ORS 292.495 when conducting the business of the commission. [1987 c.789 Â§4; 1993 c.742 Â§124; 1993 c.744 Â§211; 2007 c.585 Â§7]

Â Â Â Â Â  463.130 [Amended by 1955 c.426 Â§1; 1965 c.200 Â§9; 1975 c.409 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.135 [1987 c.789 Â§5; 1991 c.211 Â§5; repealed by 2007 c.585 Â§28]

Â Â Â Â Â  463.140 [Amended by 1965 c.200 Â§10; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.145 Prohibited financial interest or investment. (1) A member of the Oregon State Athletic Commission may not have any financial interest or investment in any professional boxer, mixed martial arts competitor or entertainment wrestler.

Â Â Â Â Â  (2) A member of the commission may not have any financial interest or investment in any boxing, mixed martial arts or entertainment wrestling event or promotion or any person or promoter involved in a boxing, mixed martial arts or entertainment wrestling event or promotion.

Â Â Â Â Â  (3) An official, judge, referee, inspector, timekeeper or other employee or representative of the commission may not:

Â Â Â Â Â  (a) Have any financial interest or investment in a professional boxer or mixed martial arts competitor or an entertainment wrestler, nor in any person or promoter involved in promotion of a boxing, mixed martial arts or entertainment wrestling event, nor in any individual promotion of an event.

Â Â Â Â Â  (b) Be an officer in a national or international sanctioning organization.

Â Â Â Â Â  (4) The Superintendent of State Police may not have any financial interest or investment in:

Â Â Â Â Â  (a) Any professional boxer, mixed martial arts competitor or entertainment wrestler.

Â Â Â Â Â  (b) Any boxing, mixed martial arts or entertainment wrestling event or promotion or any person or promoter involved in a boxing, mixed martial arts or entertainment wrestling event or promotion.

Â Â Â Â Â  (5) Notwithstanding subsection (3) of this section and ORS 244.040, an official may be compensated by a promoter for services performed in relation to an event authorized under this chapter. [1987 c.789 Â§7; 1993 c.742 Â§125; 1993 c.744 Â§211a; 2003 c.142 Â§4; 2007 c.585 Â§12]

Â Â Â Â Â  463.149
Oregon
State
Athletic Commission Medical Advisory Committee; appointment; duties; nomination of ringside physicians. (1) There is established an Oregon State Athletic Commission Medical Advisory Committee consisting of five members appointed by the Superintendent of State Police. Members of the committee shall be physicians licensed under ORS chapter 677.

Â Â Â Â Â  (2) The term of office of each committee member is four years, but committee members serve at the pleasure of the superintendent. A committee member may not serve more than two consecutive terms, except that a committee member serves until a successor is appointed and qualified. If there is a vacancy for any cause, the superintendent shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A committee member is entitled to the same compensation and expenses provided for members of the Oregon State Athletic Commission under ORS 463.125.

Â Â Â Â Â  (4) A majority of the members of the committee constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) The committee shall gather, assess and update, when necessary, medical data for the purpose of recommending to the commission:

Â Â Â Â Â  (a) Fitness criteria for contestants to be applied in prefight medical examinations;

Â Â Â Â Â  (b) Medical procedures and substances allowed for use by seconds in a contestantÂs corner;

Â Â Â Â Â  (c) Emergency procedures for ring injuries;

Â Â Â Â Â  (d) Post-fight examination and treatment procedures; and

Â Â Â Â Â  (e) Safety equipment required to promote the best interests of the contestants.

Â Â Â Â Â  (6) The committee shall periodically present to the commission the proposed safety and medical procedures developed under subsection (5) of this section for discussion and consideration for adoption.

Â Â Â Â Â  (7) The committee shall identify and nominate for approval by the commission a sufficient number of qualified licensed physicians to serve as ringside physicians for boxing and mixed martial arts events held throughout this state.

Â Â Â Â Â  (8) A member of the committee who has been nominated by the committee and approved by the commission may serve as a ringside physician. [2007 c.585 Â§9]

Â Â Â Â Â  463.150 [Amended by 1981 c.376 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.155 Authority of commission to appoint inspectors; duties. (1) The Oregon State Athletic Commission shall appoint a sufficient number of inspectors, who shall be paid as determined by the commission. The appointed inspectors shall serve as tax assessors for the commission for the boxing, mixed martial arts or entertainment wrestling events that the inspectors are assigned to and shall:

Â Â Â Â Â  (a) Oversee ticket sales to the event; and

Â Â Â Â Â  (b) Count and report the total ticket sales and the gross receipts from the total ticket sales to the commission within 72 hours after the conclusion of the event.

Â Â Â Â Â  (2) The inspector for a boxing, mixed martial arts or entertainment wrestling event shall verify the accuracy of the promoterÂs account and the amount of the taxed gross receipts for any event to which the inspector is assigned by the commission.

Â Â Â Â Â  (3) An appointed inspector may be designated by the commission to act as a representative of the commission in overseeing the conduct of a boxing or mixed martial arts event. [1987 c.789 Â§6; 1987 c.788 Â§7; 2003 c.142 Â§5; 2007 c.585 Â§13]

Â Â Â Â Â  463.160 [Repealed by 1959 c.160 Â§1]

Â Â Â Â Â  463.165 Authority of superintendent to license officials; qualifications; license denial. (1) The Superintendent of State Police shall license referees, judges and timekeepers who shall be assigned to officiate at boxing and mixed martial arts events held in this state. Licensed referees, judges and timekeepers shall be paid by the superintendent at rates the superintendent considers reasonable.

Â Â Â Â Â  (2) The Oregon State Athletic Commission shall recommend, and the superintendent shall adopt without change, reasonable qualifications for licensure as a promoter, manager, matchmaker, professional boxer, professional or amateur mixed martial arts competitor, judge, referee, second or timekeeper.

Â Â Â Â Â  (3) The superintendent may deny an application for a license when the applicant has failed to meet the established qualifications or has violated any provisions of this chapter or any rule adopted pursuant to this chapter. [1987 c.789 Â§8; 1993 c.742 Â§126; 1993 c.744 Â§211b; 2007 c.585 Â§14]

Â Â Â Â Â  463.170 [Amended by 1965 c.200 Â§11; 1967 c.611 Â§1; repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.175 Objection to contest by city or county; filing with commission. Nothing in this chapter prevents any county or city from objecting to the holding of, or participating in, any boxing, mixed martial arts or entertainment wrestling event. Any objection must be filed in writing with the Oregon State Athletic Commission. [1987 c.789 Â§13; 1991 c.211 Â§6; 2007 c.585 Â§15]

Â Â Â Â Â  463.180 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.185 Authority of superintendent to enforce chapter; revocation, suspension and denial of licenses; hearing; civil penalty; rules. (1) The Superintendent of State Police shall have the sole jurisdiction and authority to enforce the provisions of this chapter. The superintendent or the designee of the superintendent may investigate any allegations of activity that may violate the provisions of this chapter.

Â Â Â Â Â  (2) The superintendent or the designee of the superintendent is authorized to enter at reasonable times and without advance notice, any place of business or establishment where activity alleged to be in violation of this chapter may occur.

Â Â Â Â Â  (3) The superintendent may revoke or suspend the license of any judge, professional boxer or mixed martial arts competitor, manager, referee, timekeeper, second, matchmaker or promoter for:

Â Â Â Â Â  (a) Violating this chapter or any rule adopted under this chapter.

Â Â Â Â Â  (b) Engaging in an activity regulated under this chapter in connection with a boxing or mixed martial arts event that is not approved by the superintendent.

Â Â Â Â Â  (c) Participating as a contestant in a boxing or mixed martial arts event if another contestant is either unlicensed by the superintendent or has been determined to be medically unqualified as provided in ORS 463.047.

Â Â Â Â Â  (d) Participating as an official in a boxing or mixed martial arts event if a contestant is either unlicensed by the superintendent or has been determined to be medically unqualified as provided in ORS 463.047.

Â Â Â Â Â  (e) Failing to comply with a valid order of the superintendent.

Â Â Â Â Â  (f) Aiding and abetting violations of this chapter or rules adopted under this chapter.

Â Â Â Â Â  (g) Being convicted of a crime that bears upon the exercise of the privileges granted to the holder of the license.

Â Â Â Â Â  (4) The superintendent shall deny an application for a license when the applicant does not possess the requisite qualifications.

Â Â Â Â Â  (5) The superintendent may hold a hearing regarding allegations that any person has violated or failed to comply with this chapter.

Â Â Â Â Â  (6) In addition to the denial, revocation or suspension of a license, the superintendent may order the forfeiture of the payment of the purse or any portion of the purse of any professional boxer or mixed martial arts competitor or manager for the violation of any provision of this chapter or any rule adopted pursuant to this chapter.

Â Â Â Â Â  (7)(a) The superintendent may impose a civil penalty in an amount not to exceed $100,000, to be paid by any promoter, matchmaker, professional boxer or mixed martial arts competitor, manager or any other participant licensed by the superintendent, for the violation of this chapter or any rule adopted pursuant to this chapter. The penalty shall be deposited in the subaccount of the State Police Account established under ORS 181.175.

Â Â Â Â Â  (b) The Oregon State Athletic Commission shall recommend, and the superintendent shall adopt without change, rules that establish a method for determining the amount of a civil penalty assessed under this subsection. The rules must include, but need not be limited to, consideration of the gross receipts from the sale of tickets if the violation is related to an event, the severity of the violation for which the penalty is to be imposed and the number of previous violations committed by the person on whom the penalty is to be imposed.

Â Â Â Â Â  (8) When conducting a contested case hearing under ORS chapter 183 held pursuant to this chapter, the superintendent or designee of the superintendent may administer oaths to witnesses, receive evidence and issue subpoenas to compel the attendance of witnesses and the production of papers and documents related to matters under investigation.

Â Â Â Â Â  (9) The commission shall recommend, and the superintendent shall adopt without change, rules requiring contracts between professional boxers or mixed martial arts competitors and managers or promoters to conform to standards determined by the commission to protect the best interests of contestants and the public. The rules must include, but need not be limited to, a requirement that each contestant shall receive at least 66-2/3 percent of that contestantÂs contracted portion of the gross purse for each event in which the professional boxer or mixed martial arts competitor participates. A professional boxing or professional mixed martial arts event may not take place in this state unless the superintendent determines that the contractual arrangements for the event conform to the rules adopted under this subsection.

Â Â Â Â Â  (10) The provisions of this section do not apply to a promoter of or a participant in entertainment wrestling. [1987 c.789 Â§10; 1991 c.211 Â§7; 1993 c.742 Â§127; 1993 c.744 Â§212; 2003 c.142 Â§6; 2007 c.585 Â§16]

Â Â Â Â Â  463.190 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.195 Commission subject to ORS 291.201 to 291.222, 291.232 to 291.260 and 291.990. (1) The Oregon State Athletic Commission is subject to the provisions of ORS 291.201 to 291.222, including but not limited to the provisions of those sections relating to changes and revisions by the Governor in budget estimates and requests.

Â Â Â Â Â  (2) The commission and its officers and employees are subject to the provisions of ORS 291.232 to 291.260 and 291.990. [1987 c.789 Â§10a; 2007 c.585 Â§17]

Â Â Â Â Â  463.200 Commission considered criminal justice agency. For purposes of ORS 181.511 to 181.575, the Oregon State Athletic Commission shall be considered a criminal justice agency. [1987 c.789 Â§18; 2007 c.585 Â§18]

Â Â Â Â Â  463.210 Organizations exempt from licensing and bonding provisions. (1) The promoting, conducting or maintaining of a boxing or mixed martial arts event when conducted by educational institutions, Oregon National Guard Units, United States Amateur Boxing, Inc., or any other amateur athletic organizations duly recognized by the Oregon State Athletic Commission is exempt from the licensing and bonding provisions of this chapter if none of the participants in the event receives a monetary remuneration, purse or prize for performance or services.

Â Â Â Â Â  (2) The licensing and bonding provisions of this chapter do not apply to:

Â Â Â Â Â  (a) Any nonprofit amateur athletic associations organized under the laws of this state, including their affiliated membership clubs throughout the state that have been recognized by the commission.

Â Â Â Â Â  (b) Any events between students of educational institutions that are conducted by a college, school or university as part of the institutionÂs athletic program.

Â Â Â Â Â  (c) Events between members of any troop, battery, company or units of the Oregon National Guard. [1987 c.789 Â§11; 2007 c.585 Â§19]

Â Â Â Â Â  463.220 Deposit of revenues. All revenue obtained under this chapter from license fees, bonds and gross receipts taxes, and any other income received under this chapter, shall be deposited in the subaccount of the State Police Account established under ORS 181.175. [Formerly 463.350]

TAX ON GROSS RECEIPTS

Â Â Â Â Â  463.310 Definitions for ORS 463.113, 463.155, 463.320, 463.330, 463.340 and 463.370. As used in ORS 463.113, 463.155, 463.320, 463.330, 463.340 and 463.370:

Â Â Â Â Â  (1) ÂGross receiptsÂ means the consideration, whether money, credits, rights or other property, received from the sale of tickets or other admissions indicia or the right to admission, without any deduction.

Â Â Â Â Â  (2) ÂGross receiptsÂ does not include gross receipts from admissions to:

Â Â Â Â Â  (a) Events conducted or sponsored by any nonprofit amateur athletic association organized under the laws of this state, including their affiliated membership clubs throughout the state that have been recognized by the Oregon State Athletic Commission.

Â Â Â Â Â  (b) Events between students of educational institutions conducted or sponsored by a college, school or university as part of their athletic program.

Â Â Â Â Â  (c) Events between members of any troop, battery, company or units of the Oregon National Guard. [1987 c.788 Â§5; 1993 c.587 Â§4; 2003 c.653 Â§2; 2007 c.585 Â§20]

Â Â Â Â Â  463.320 Imposition of tax; amount; report; rules; payment. (1) For the privilege of engaging in professional boxing, mixed martial arts or entertainment wrestling, a tax is imposed upon the gross receipts from the sale of tickets or other fees charged for admission to a professional boxing, mixed martial arts or entertainment wrestling event held in this state. The amount of the tax is six percent of the total gross receipts from the sale of the tickets or other fees for admission to the event.

Â Â Â Â Â  (2) Any person licensed under this chapter, and who holds or conducts a boxing, mixed martial arts or entertainment wrestling event shall:

Â Â Â Â Â  (a) Prior to the holding of any boxing, mixed martial arts or entertainment wrestling event, furnish to the Superintendent of State Police a statement containing the name of each contestant and the names of the managers.

Â Â Â Â Â  (b) No later than 72 hours after the conclusion of the boxing, mixed martial arts or entertainment wrestling event, file with the superintendent a written report, duly verified in accordance with rules recommended by the Oregon State Athletic Commission and adopted by the superintendent, stating the number and price of tickets or other admissions indicia or rights to admission sold, the total gross receipts from the sales and any other information required under rules recommended by the commission and adopted by the superintendent. The superintendent shall adopt rules recommended by the commission under this subsection.

Â Â Â Â Â  (c) Pay to the Department of State Police, at the time of filing the report required under paragraph (b) of this subsection, a tax equal to six percent of the total gross receipts from the sale of the tickets or other admissions indicia to the event. [1987 c.788 Â§Â§2,3; 1993 c.742 Â§Â§128,128a; 1993 c.744 Â§Â§213,213a; 2003 c.142 Â§7; 2003 c.653 Â§3; 2007 c.585 Â§21]

Â Â Â Â Â  463.322 Persons exempt from tax. Nothing in ORS 463.015, 463.035, 463.113, 463.310, 463.320 and 463.322 is intended to tax subscribers to pay-per-view telecasts or cable system operators in this state. [1993 c.587 Â§6]

Â Â Â Â Â  Note: 463.322 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 463 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  463.330 Amateur events; admission fee; tax. When an admission fee is charged by any person conducting or sponsoring an amateur boxing, mixed martial arts or entertainment wrestling event, the tax imposed by ORS 463.320 shall apply to the gross receipts from the admissions and the statement filed and tax paid by the conducting or sponsoring person. [1987 c.788 Â§4; 2003 c.142 Â§8; 2007 c.585 Â§22]

Â Â Â Â Â  463.340 Effect of failure to file report. (1) If any licensee required to file a report under ORS 463.320 and 463.330 shall fail to make that report within the time prescribed, or if the report is unsatisfactory to the Superintendent of State Police, the superintendent shall examine or cause to be examined the books and records of the licensee. The superintendent may subpoena and examine under oath the licensee or any other person or persons as the superintendent considers necessary to determine the amount of the total gross receipts from the boxing, wrestling or entertainment wrestling event and the amount of the tax thereon. If, upon completion of the examination, it is determined that an additional tax is due, notice thereof shall be served upon the licensee, and if the licensee fails to pay the additional tax within 20 days after service of the notice, the license of the licensee shall be revoked under ORS 463.185. In addition, the licensee and the members thereof shall be subject to a civil penalty imposed as provided under ORS 463.185 (7).

Â Â Â Â Â  (2) No licensee or person shall fail to pay the tax imposed by ORS 463.320 or 463.330 or to make, sign or verify any report or to supply any information required by the superintendent in connection with the taxes imposed under ORS 463.320 and 463.330. [1987 c.788 Â§6; 1993 c.742 Â§129; 1993 c.744 Â§213b; 2003 c.142 Â§9]

Â Â Â Â Â  463.350 [1987 c.789 Â§15; 1987 c.788 Â§9; 1993 c.742 Â§130; 1993 c.744 Â§214; renumbered 463.220 in 1993]

Â Â Â Â Â  463.360 Payment of salaries and expenses. The salaries and expenses of the members and employees and the operating expenses of the Oregon State Athletic Commission shall be paid out of the subaccount of the State Police Account established under ORS 181.175 from moneys received under this chapter. [1987 c.789 Â§17; 1987 c.788 Â§10; 1991 c.211 Â§8; 1993 c.742 Â§131; 1993 c.744 Â§215; 2007 c.585 Â§23]

Â Â Â Â Â  463.370 Distribution of tax revenues. After deduction of administrative costs of the Oregon State Athletic Commission established under ORS 463.113, 75 percent of the remaining gross receipts tax, as described in ORS 463.320 and deposited in the subaccount of the State Police Account established under ORS 181.175, shall be credited to and deposited in the subaccount established pursuant to section 36 (2), chapter 1084, Oregon Laws 1999, or a successor subaccount, account or fund. [1987 c.788 Â§11; 1989 c.650 Â§1; 1993 c.742 Â§132; 1993 c.744 Â§216; 1999 c.1084 Â§47; 2007 c.585 Â§24]

FEE ON TICKET SALES

Â Â Â Â Â  463.500 Fee; deposit of moneys; grants to amateur boxing organizations; rules. (1) In addition to any other fees or taxes required under this chapter, a promoter shall pay to the Oregon State Athletic Commission a fee of $1 for each ticket sold for admission to a live professional boxing event held in this state.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a live professional boxing event held on land controlled by an Oregon Indian tribe. However, an Oregon Indian tribe may make a contribution to the commission for the purposes of subsection (3) of this section.

Â Â Â Â Â  (3) All moneys collected from the fee imposed under subsection (1) of this section shall be deposited into the subaccount established in the State Police Account under ORS 181.175 (2). The moneys deposited in the subaccount are continuously appropriated to the Oregon State Athletic Commission in the Department of State Police to be used by the commission to award grants to amateur boxing organizations in this state.

Â Â Â Â Â  (4) The commission shall adopt by rule the manner in which:

Â Â Â Â Â  (a) The fees required under subsection (1) of this section must be paid; and

Â Â Â Â Â  (b) Applications for grants may be submitted to the commission and the standards to be used to award the grants to amateur boxing organizations in this state.

Â Â Â Â Â  (5) The commission shall monitor the amateur boxing organizations that receive grants under this section to determine the success of the grant program.

Â Â Â Â Â  (6) As used in this section, Âamateur boxing organizationÂ means a locally operated boxing club that is registered with the Oregon Association of United States Amateur Boxing, Inc. [2001 c.446 Â§2; 2007 c.585 Â§25]

Â Â Â Â Â  463.810 [1971 c.743 Â§301; repealed by 1987 c.789 Â§24]

PENALTIES

Â Â Â Â Â  463.990 [Repealed by 1987 c.789 Â§24]

Â Â Â Â Â  463.995 Penalties. (1) A person who violates a provision of this chapter or any rule adopted under this chapter commits a Class A misdemeanor.

Â Â Â Â Â  (2) Whenever it appears that any person has violated or is threatening to violate any of the provisions of this chapter or of the rules adopted under this chapter, the Attorney General at the request of the Superintendent of State Police may cause a civil suit to be instituted in the circuit court for injunctive relief to restrain such person from continuing the violation. [1987 c.789 Â§19; 1993 c.742 Â§133; 1993 c.744 Â§216a]

_______________



Chapter 464

Chapter 464 Â Games

2007 EDITION

GAMES

PUBLIC HEALTH AND SAFETY

ADMINISTRATION

464.250Â Â Â Â  Powers and duties of Department of Justice; fees; rules

464.270Â Â Â Â  Licensing requirements

464.280Â Â Â Â  Burden to establish qualifications; applications; liability of persons who supply information

464.290Â Â Â Â  Eligibility for license requires independent control by organization

464.300Â Â Â Â  Temporary license

464.310Â Â Â Â  Eligibility to participate in management or operation of games; rules

464.340Â Â Â Â  Limitation on time spent administering or operating games; rules

464.350Â Â Â Â  Limitation on operation of games; rules

464.360Â Â Â Â  Limitation on number of games for which organization can be licensed

464.380Â Â Â Â  Variations depending on number, frequency or gross income authorized; rules

464.385Â Â Â Â  Exemption from licensing and reporting requirements for organizations conducting certain raffles

464.390Â Â Â Â  Exceptions; review; continuance of exception

LOCAL AUTHORITY

464.420Â Â Â Â  Local prohibition in lieu of state regulation

FINANCE

464.450Â Â Â Â  Oregon Gaming Account; uses

DISCIPLINE

464.470Â Â Â Â  Grounds for suspension, revocation or denial of or refusal to renew license or permit; civil penalty

464.480Â Â Â Â  Procedure for suspension, revocation or denial of license

464.490Â Â Â Â  Vacation of suspension upon payment of penalty

ENFORCEMENT

464.500Â Â Â Â  Enforcement authority of department; hearings

464.510Â Â Â Â  Regulation of rent; inspection of premises and records; rules; reports

464.520Â Â Â Â  Injunctive relief; when other licenses may be voided; investigation of off-race course mutuel wagering applicant or licensee

464.530Â Â Â Â  Jurisdiction of Circuit Court for
Marion
County
; liability of department personnel

PENALTIES

464.995Â Â Â Â  Penalties

Â Â Â Â Â  464.010 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.020 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.110 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.120 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.130 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.140 [Amended by 1955 c.516 Â§1; repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.150 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.160 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.170 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.180 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.190 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.210 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.220 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.230 [Repealed by 1967 c.344 Â§10]

ADMINISTRATION

Â Â Â Â Â  464.250 Powers and duties of Department of Justice; fees; rules. (1) The Department of Justice has the following powers and duties relating to the regulation of bingo, lotto or raffle games or
Monte Carlo
events:

Â Â Â Â Â  (a) To authorize and regulate the operation of bingo, lotto and raffle games and
Monte Carlo
events permitted under ORS 167.117 and to adopt rules in accordance with applicable provisions of ORS chapter 183 for the performance of the departmentÂs duties.

Â Â Â Â Â  (b) To issue and renew licenses and permits for operation of bingo, lotto and raffle games and Monte Carlo events, including the manufacturers and suppliers of equipment and supplies necessary for the operation of such activities and escrow agents holding money or property to be awarded as a prize, and to adopt license and permit fees. Licenses and permits are valid for a period of one year unless renewed. The department shall set fees at an amount sufficient to cover all costs incurred by the department in its activities. License fees consist of an initial payment, which shall be in an amount established by rule, prior to issuance or renewal of the license, together with a monthly payment constituting a percentage of the licenseeÂs monthly gross income from the operation each month thereafter. An applicant for a license or a permit shall submit with the application a sum adequate to pay the required initial fee payment. If the application is later withdrawn by the applicant or if it is denied by the department, the department shall retain the portion of the amount submitted to it that will pay the reasonable costs expended for processing and investigating the application. In a particular case, if the fee adopted by the department is less than the actual expenses of the department to investigate that particular application, the department may charge to that particular applicant an additional fee to repay the department for those costs. The department may refuse to proceed with its investigation or to issue a license until the department has been fully paid for those costs. The department shall create at least two classes of licenses for each activity regulated under this section. The licensing and operational requirements for licensees and the extent to which background checks are conducted under paragraph (d)(B) of this subsection shall be commensurate with the size of the licenseeÂs bingo, lotto, raffle or
Monte Carlo
event operations. The department shall adopt rules exempting from licensing any organization that would otherwise qualify for a license and that is engaged in minimal bingo, lotto or
Monte Carlo
event activity.

Â Â Â Â Â  (c) To prescribe the manner and method of payment of all moneys to be paid to or collected by the department.

Â Â Â Â Â  (d) To adopt requirements as to what information an applicant must provide to the department. However, each license applicant must provide, and the department shall require, the names and addresses of all persons having a management or ownership interest in the bingo, lotto, raffle or Monte Carlo event operation or in the premises on which the operation is conducted and the names and addresses of all officers and directors of the applicant organization. The department shall also require the names and addresses of all persons employed in bingo, lotto, raffle or
Monte Carlo
event operations. The following apply to applications under this paragraph:

Â Â Â Â Â  (A) An applicant shall certify, under oath, that the persons named on the application are all of the persons known by the applicant to have an interest in the bingo, lotto, raffle or Monte Carlo event operation or the premises on which the operation is conducted including all officers and directors of the applicant organization.

Â Â Â Â Â  (B) The department may require fingerprints, a photograph, a handwriting sample and background checks, including state and nationwide criminal records checks under ORS 181.534, on any person seeking a license from it or any person holding an interest in any bingo, lotto, raffle or
Monte Carlo
event operation or in the premises on which it is conducted. The department may also require fingerprints or background checks, including state and nationwide criminal records checks under ORS 181.534, of any manager or other employee of such a bingo, lotto, raffle or
Monte Carlo
event operation.

Â Â Â Â Â  (e) To adopt record keeping requirements for licensees of the department and the submission of reports to the department as the department determines necessary. The department may require licensees to record and report income from bingo, lotto, raffle, Monte Carlo events, concessions and other related operations, the amounts received from each player, the costs and expenses of operations, the nature and value of prizes and the fact of distribution of such prizes to the winners thereof. The department may adopt internal financial and inventory control requirements under this paragraph that are based on and commensurate with the size of a licenseeÂs bingo, lotto, raffle or Monte Carlo event operations.

Â Â Â Â Â  (f) To regulate and establish maximum limits on income derived by licensees from bingo, lotto, raffles or Monte Carlo events. However, in establishing limits, the department shall take into account:

Â Â Â Â Â  (A) The nature, character and scope of the activities of the licensee;

Â Â Â Â Â  (B) The sources of other income to the licensee; and

Â Â Â Â Â  (C) The percentage or extent to which income derived from bingo, lotto, raffles or
Monte Carlo
events is used for charitable purposes, as distinguished from nonprofit purposes other than charity.

Â Â Â Â Â  (g) To regulate the manner of operation of bingo, lotto and raffle games and Monte Carlo events conducted by licensees, including the approval of which games may be played and the equipment to be used. The department shall regulate the types of equipment, rules and methods of play to ensure the integrity and fairness of the games.

Â Â Â Â Â  (h) To cooperate with state and local law enforcement agencies in investigating matters within the scope of the departmentÂs duties and responsibilities.

Â Â Â Â Â  (i) To establish maximum limits on compensation paid to persons employed by charitable, fraternal or religious licensees, for the purpose of conducting licensed games, not to exceed 200 percent of the federal minimum wage standard, or in the case of a person who supervises a bingo, lotto, raffle or Monte Carlo event operation for a charitable, fraternal or religious organization and is subject to the limitations of ORS 464.340, 300 percent of the federal minimum wage standard, and to establish maximum limits for other expenses connected with such operations. In establishing these limits, the department shall consider the amount of income received, or expected to be received, by the organization from the bingo, lotto, raffle, Monte Carlo events, concessions and other related operations and the amount of money the operation could generate for the organizationÂs purposes absent such expenses. The department may also take into account other factors, including but not limited to whether charitable purposes are benefited by the activities.

Â Â Â Â Â  (2) The department may not require persons working as volunteers in a bingo, lotto, raffle or Monte Carlo event operation conducted by a bona fide charitable, fraternal or religious organization to obtain permits for such work if the persons do not receive compensation of any kind from the organization other than reimbursement for actual or reasonable expenses, or have any managerial or supervisory responsibility in connection with it. The department may require that bingo, lotto, raffle and
Monte Carlo
event operators employing unlicensed volunteers submit to the department periodically the names, addresses and dates of birth of the volunteers. The department may adopt reasonable character standards for volunteers, and if a volunteer does not meet the standards, the department may require that the licensee not allow the volunteer to work for the licensee.

Â Â Â Â Â  (3) Subject to ORS 167.118, the department by rule may establish value limits for prizes awarded at bingo, lotto or raffle games or
Monte Carlo
events and may regulate or prohibit the giving to patrons of any other thing of value to promote attendance at the games.

Â Â Â Â Â  (4) The department by rule may establish a maximum amount that a person may wager at a
Monte Carlo
event. [1987 c.914 Â§4; 1991 c.274 Â§3; 1991 c.962 Â§19; 1997 c.867 Â§3; 1999 c.218 Â§2; 2001 c.576 Â§3; 2003 c.417 Â§2; 2005 c.730 Â§26]

Â Â Â Â Â  464.270 Licensing requirements. (1) The Department of Justice shall not issue a license to conduct bingo, lotto or raffle games or
Monte Carlo
events to any organization unless:

Â Â Â Â Â  (a) The organization is exempt from payment of federal income taxes as a charitable, fraternal or religious organization; and

Â Â Â Â Â  (b) The organization has held such tax exempt status for at least one year preceding its application to the department for a license and during which time the organization engaged primarily in its charitable, fraternal or religious purpose.

Â Â Â Â Â  (2) An application for a license must be accompanied by a certificate of the organizationÂs exemption from payment of income taxes as a charitable, fraternal or religious organization and by such other evidence of the organizationÂs status under subsection (1) of this section as the department may require.

Â Â Â Â Â  (3) If an organization loses its tax exempt status after having applied for or having received a license, the organization shall promptly notify the department of the change in status. A license issued by the department shall cease to be valid whenever the organization to which it is issued loses its tax exempt status. [1987 c.914 Â§11; 1997 c.867 Â§4]

Â Â Â Â Â  464.280 Burden to establish qualifications; applications; liability of persons who supply information. (1) The burden is upon holders of bingo, lotto, raffle or
Monte Carlo
event licenses and permits and applicants for such licenses or permits to establish the qualifications required of such license or permit holders or applicants, by clear and convincing evidence. The burden is also upon the licensee or license applicant to establish by clear and convincing evidence the qualifications of the premises in which the licensed activity will be conducted.

Â Â Â Â Â  (2) Application for a license to operate a bingo, lotto or raffle game or
Monte Carlo
event must be accompanied by:

Â Â Â Â Â  (a) A written consent to the inspections authorized under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530 and under such rules as the department may adopt; and

Â Â Â Â Â  (b) A written waiver of potential liability claims against the State of Oregon, its agencies, employees and agents for any damages resulting from any disclosure or publication of any information acquired by the Department of Justice during any of its investigations, inquiries or hearings.

Â Â Â Â Â  (3) All license and permit holders and persons having any financial, management or employment interest in bingo, lotto, raffle or Monte Carlo event licensees, including but not limited to employees and agents of such licensees, shall have a duty to inform the department or its staff of any act or omission which they believe would constitute a violation of state law or department rules relating to the operation of bingo, lotto or raffle games or Monte Carlo events. No person who so informs the department or its staff shall be discriminated against by a licensee because of supplying such information. If a licensee or permittee, or an officer or director thereof, upon request from the department or its designee, fails to produce requested information, evidence or testimony, relating to a bingo, lotto, raffle or Monte Carlo event operation, the department may suspend or revoke the license or permit of the licensee or permittee.

Â Â Â Â Â  (4) Any written or oral statement made in the course of an official investigation or other proceeding of the department by any member, employee or agent of the department, or by any witness testifying under oath, which is relevant to the investigation or proceeding is absolutely privileged and shall not be the source of liability for slander, libel or defamation, or constitute any grounds for recovery in a civil action. [1987 c.914 Â§20; 1997 c.867 Â§5]

Â Â Â Â Â  464.290 Eligibility for license requires independent control by organization. An organization shall not be eligible to obtain or retain a license to conduct a bingo, lotto, raffle or
Monte Carlo
event operation if it does not exercise, or if it ceases to exercise, independent control over its activities and budget. However, an organization shall not be ineligible for a license merely because it is chartered by or affiliated with another organization, so long as it exercises independent control over its activities and budget. [1987 c.914 Â§9; 1997 c.867 Â§6]

Â Â Â Â Â  464.300 Temporary license. The Department of Justice may specially license, in such manner as it finds appropriate, the conduct of a temporary bingo, lotto, raffle or
Monte Carlo
event operation whenever the operation is to be for a limited period of time not exceeding 30 days. A license shall be granted under this section for unique or occasional events subject to such record keeping and reporting requirements as the department shall require of such operations. [1987 c.914 Â§7; 1997 c.867 Â§7]

Â Â Â Â Â  464.310 Eligibility to participate in management or operation of games; rules. (1) A licensee of the Department of Justice under ORS 167.117 and 167.118 and this chapter, or an applicant for a license under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530, without approval of the department, shall not knowingly permit any person to participate in the management or operation of any bingo, lotto or raffle game or Monte Carlo event for which a license from the department is required if that person:

Â Â Â Â Â  (a) Has been convicted of or forfeited bond upon, or has been granted diversion upon a charge involving forgery, theft, willful failure to make required payments or reports to a government agency at any level, or filing false reports to such an agency, or of any similar offense, or of bribing or otherwise unlawfully influencing a public official or employee of any state or the United States, or of any crime, whether a felony or a misdemeanor, involving any gambling activity or physical injury to any person, or involving moral turpitude; or

Â Â Â Â Â  (b) Has violated, failed to comply with, or refused to comply with provisions, requirements, conditions, limitations or duties imposed by ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530 or the rules of the department.

Â Â Â Â Â  (2) No person other than a member or employee of a licensed organization, or any other person authorized under the rules of the Department of Justice, may participate in the management or operation of a licensed bingo, lotto, raffle or
Monte Carlo
event operation. No person who participates in the management or operation of any such bingo, lotto, raffle,
Monte Carlo
event, concession or related operation may concurrently participate in the management or operation of any other operation unless such participation is approved by the department. The department shall adopt rules authorizing concurrent participation on a temporary basis in response to emergency circumstances. [1987 c.914 Â§Â§17(1), 21; 1997 c.867 Â§8; 2001 c.228 Â§3]

Â Â Â Â Â  464.340 Limitation on time spent administering or operating games; rules. The Department of Justice by rule shall prohibit any licensee from allowing any person to spend more than 30 hours in any one week administering the licenseeÂs games, or operating the licenseeÂs games, or both. [1987 c.914 Â§5; 1991 c.274 Â§4; 2001 c.228 Â§5]

Â Â Â Â Â  464.350 Limitation on operation of games; rules. (1)(a) The Department of Justice by rule may establish limits on the number of hours per day and days per week that organizations licensed by the department may operate bingo or lotto games or
Monte Carlo
events.

Â Â Â Â Â  (b) The department, by its rules, shall not permit the operation of bingo or lotto games by any licensee for more than 15 hours in any one week nor for more than three days in any one calendar week.

Â Â Â Â Â  (2) An organization authorized by law to operate
Monte Carlo
events:

Â Â Â Â Â  (a) May not conduct more than seven
Monte Carlo
events in any 12-month period;

Â Â Â Â Â  (b) May not directly or indirectly rent a facility for a Monte Carlo event from a licensed manufacturer or supplier of
Monte Carlo
event equipment; and

Â Â Â Â Â  (c) May not enter into a binding legal contract with a licensed supplier of
Monte Carlo
equipment to conduct events for a period in excess of one year.

Â Â Â Â Â  (3) No
Monte Carlo
event shall be conducted that exceeds 12 hours in length. For the purposes of this subsection, each 12-hour period shall begin at the official starting time of the
Monte Carlo
event and run continuously, whether or not contests of chance are continuously operated.

Â Â Â Â Â  (4)
Monte Carlo
events shall not be conducted at the same location more than 15 times in a calendar month or more than 40 times in a calendar year. [1987 c.914 Â§8; 1997 c.867 Â§9; 2003 c.14 Â§297; 2003 c.417 Â§3]

Â Â Â Â Â  464.360 Limitation on number of games for which organization can be licensed. (1) Except as provided in subsection (2) of this section, an organization may, at any one time, be licensed to conduct only one bingo, lotto or
Monte Carlo
event operation. The license shall authorize the organization to conduct its operation within only one county, which shall be a county designated by the licensee at the time of application for the license. The license shall authorize the organization to conduct games at a designated location that shall not vary except upon authorization of the Department of Justice.

Â Â Â Â Â  (2) The department may license an organization to conduct one bingo game per county in not more than three counties provided that:

Â Â Â Â Â  (a) The bingo games are conducted at a location in which the organization regularly conducts charitable program activities; and

Â Â Â Â Â  (b) The organization has a cumulative annual handle from its bingo operation that does not exceed $250,000. [1987 c.914 Â§10; 1997 c.867 Â§10; 2005 c.355 Â§1]

Â Â Â Â Â  464.380 Variations depending on number, frequency or gross income authorized; rules. (1) In adopting rules for the licensing of bingo, lotto or Monte Carlo event operations, the Department of Justice may impose, to the extent it finds practicable, more or fewer requirements upon such operations on the basis of the number of games, the frequency of
Monte Carlo
events or the gross income of the operation.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âgross incomeÂ means the total amount of money or other thing of value bet, less a deduction therefrom of the amount returned to players as prizes. [1987 c.914 Â§6; 1997 c.867 Â§11; 2001 c.228 Â§4]

Â Â Â Â Â  464.385 Exemption from licensing and reporting requirements for organizations conducting certain raffles. Charitable, fraternal or religious organizations that conduct raffles that have handles of less than $10,000 in one calendar year are exempt from the licensing and reporting requirements for raffles under ORS 167.108 to 167.164 and 464.270 to 464.530. [2001 c.576 Â§2]

Â Â Â Â Â  464.390 Exceptions; review; continuance of exception. (1) When the Department of Justice determines that there is a compelling community need for the charitable activities funded by a bingo operation, and that funding will be seriously reduced by the operation of ORS 167.117 and 167.118 and this chapter, then the department may grant exceptions to ORS 464.250 (1)(i), 464.340 and 464.350 for any bingo licensee that was operating a bingo game in January 1987.

Â Â Â Â Â  (2) The department shall review the exceptions granted under this section not less than once per year, unless the department determines that there has been a material change of circumstances since the time the exceptions were granted to the licensee, in which case the department shall initiate an immediate review of the license.

Â Â Â Â Â  (3) The department may not continue an exception to a licensee that otherwise meets the requirements of this section if there has been a material change of circumstances since the time when the licensee was granted the exception.

Â Â Â Â Â  (4) For purposes of this section, Âa material change of circumstancesÂ includes:

Â Â Â Â Â  (a) Failure of the licensee to conduct a bingo game for 18 consecutive months in accordance with the exceptions previously granted by the department; or

Â Â Â Â Â  (b) Operation by the licensee of its bingo game in a county other than the county in which it operated its bingo game in January 1987, unless the game remains in the same city.

Â Â Â Â Â  (5)(a) Subject to this section, a bingo licensee may continue to operate a bingo game under the terms of an exception that was granted under this section prior to October 4, 1997, including but not limited to any limitation on the annual handle imposed or applicable under the terms of the exception.

Â Â Â Â Â  (b) On written notice to the department, a licensee may elect to operate a bingo game under ORS 167.118 without a limitation on the annual handle of the licensee.

Â Â Â Â Â  (c) A licensee that elects to operate a bingo game without a limitation on the annual handle of the licensee shall comply with ORS 464.350. [1987 c.914 Â§28; 1997 c.867 Â§12; 1999 c.218 Â§3; 2001 c.78 Â§1]

LOCAL AUTHORITY

Â Â Â Â Â  464.420 Local prohibition in lieu of state regulation. A county or city may prohibit the operation of bingo, lotto, raffles or
Monte Carlo
events. If the county or city does not prohibit the operation of bingo, lotto, raffles or
Monte Carlo
events, then such games shall be regulated only as provided under state law. [1987 c.914 Â§23; 1997 c.867 Â§13]

Â Â Â Â Â  464.430 [Formerly 465.100; repealed by 1997 c.867 Â§24]

FINANCE

Â Â Â Â Â  464.450
Oregon
Gaming Account; uses. (1) There is hereby created in the General Fund of the State Treasury an account known as the Oregon Gaming Account.

Â Â Â Â Â  (2) The Department of Justice shall pay into the State Treasury all moneys received by the department under ORS 167.117 and 167.118 and this chapter. The State Treasurer shall deposit the moneys in the General Fund to the credit of the Oregon Gaming Account. The moneys in the Oregon Gaming Account are continuously appropriated to the department to pay its expenses in administering and enforcing its rules and in otherwise performing its lawful duties under ORS 167.117 and 167.118 and this chapter. [1987 c.914 Â§16]

DISCIPLINE

Â Â Â Â Â  464.470 Grounds for suspension, revocation or denial of or refusal to renew license or permit; civil penalty. (1) The Department of Justice may deny an application for or refuse to renew a bingo, lotto, raffle or Monte Carlo event license or permit, and it may suspend or revoke any license or permit, for grounds stated in this section. Grounds for denial, renewal, suspension, revocation or civil penalty include, but are not limited to, cases in which the applicant, licensee or permit holder, or any person with an interest in the bingo, lotto, raffle or Monte Carlo event operation or proposed operation of the license applicant or licensee:

Â Â Â Â Â  (a) Has continued to operate bingo, lotto, raffles or
Monte Carlo
events after losing the tax exempt status of the licensee as required under ORS 167.117 or ceases to exercise independent control over its activities or budget as required under ORS 464.290.

Â Â Â Â Â  (b) Has violated or has failed or refused to comply with ORS 167.108 to 167.164, 464.270 to 464.380, 464.420 or 464.450 to 464.530, or has violated a rule adopted by the department, or has allowed such a violation to occur upon premises over which the applicant, licensee or interested person has substantial control.

Â Â Â Â Â  (c) Has knowingly caused, aided or abetted, or conspired with another to cause, any person to fail or refuse to comply with the provisions, requirements, conditions, limitations or duties imposed by ORS 167.108 to 167.164, 464.270 to 464.380, 464.420 or 464.450 to 464.530, or to fail or refuse to comply with a rule adopted by the department.

Â Â Â Â Â  (d) Has obtained a license or permit by fraud, misrepresentation or concealment, or through inadvertence or mistake.

Â Â Â Â Â  (e) Has been convicted of or forfeited bond upon, or has been granted diversion upon a charge involving forgery, theft, willful failure to make required payments or reports to a government agency at any level, or filing false reports to a government agency, or any similar offense or offenses, or of bribing or otherwise unlawfully influencing a public official or employee of any state or the United States, or of any crime, whether a felony or misdemeanor, involving gambling activity, physical injury to individuals or moral turpitude.

Â Â Â Â Â  (f) Denies the department or its designee access to any place where a licensed game is conducted, denies such access by any law enforcement officer, or fails promptly to produce for inspection or audit any records or items it is required by law or by department rule to produce.

Â Â Â Â Â  (g) Fails to display the appropriate license or permit on the premises where the licensed game is conducted at all times during the conduct of the game.

Â Â Â Â Â  (h) Misrepresents or fails to disclose to the department any material fact.

Â Â Â Â Â  (i) Fails to demonstrate to the department, by clear and convincing evidence, qualifications for the license or permit according to state law and the rules of the department establishing such qualifications.

Â Â Â Â Â  (j) Is subject to current prosecution or pending charges, or to a conviction regardless of whether it has been appealed, for any offense described in paragraph (e) of this subsection. At the request of an applicant for an original license, the department may defer decision upon the application during the pendency of the prosecution or appeal.

Â Â Â Â Â  (k) Has pursued or is pursuing economic gain in a manner or context which violates criminal or civil public policy of this state and creates a reasonable belief therefor that the participation of such person in bingo, lotto, raffle or Monte Carlo event operations would be inimical to the proper operation of a lawful bingo, lotto, raffle or Monte Carlo event operation.

Â Â Â Â Â  (2) The department may also impose a civil penalty not to exceed $10,000 for any violation of any provision of subsection (1) of this section. [1987 c.914 Â§12; 1997 c.867 Â§14]

Â Â Â Â Â  464.480 Procedure for suspension, revocation or denial of license. Whenever the Department of Justice proposes to suspend or revoke or refuse to issue or renew a license or permit, opportunity for a hearing shall be accorded as provided in ORS chapter 183. [1987 c.914 Â§13]

Â Â Â Â Â  464.490 Vacation of suspension upon payment of penalty. If the Department of Justice or its designee suspends any license for a period of 30 days or less, the order may provide that the suspension shall be vacated upon payment to the department of a monetary penalty as fixed in the order. [1987 c.914 Â§14]

ENFORCEMENT

Â Â Â Â Â  464.500 Enforcement authority of department; hearings. (1) In order to determine compliance with state law and rules of the department relating to the operation of bingo, lotto, raffles or
Monte Carlo
events, the Department of Justice or its designee may:

Â Â Â Â Â  (a) Investigate whether a person has violated state law or rules of the department relating to the operation of bingo, lotto or raffle games or
Monte Carlo
events.

Â Â Â Â Â  (b) Inspect the records of any person who lends money to, or in any other manner finances, any licensee or applicant for any license or who receives any income or profits from the use of the license.

Â Â Â Â Â  (2) The department or its designee may conduct investigations into the operation of any bingo, lotto or raffle game or
Monte Carlo
event in this state. For that purpose, the department or its designee may subpoena witnesses, compel attendance, take depositions and testimony and require the production of material relevant to the investigation.

Â Â Â Â Â  (3) The department or its designee may hold contested case hearings which shall be subject to ORS 183.413 to 183.470, subject to review as provided under ORS 183.480 to 183.490.

Â Â Â Â Â  (4) Upon failure to obey a subpoena or to answer questions asked by the departmentÂs designee and upon reasonable notice to all persons affected, the department may apply to the circuit court for an order compelling compliance.

Â Â Â Â Â  (5) Hearings regarding suspension, revocation or denial of bingo, lotto, raffle or
Monte Carlo
event licenses or permits shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605. The administrative law judge may administer oaths and conduct the hearings as provided in ORS 183.413 to 183.470. [1987 c.914 Â§18; 1997 c.867 Â§15; 1999 c.849 Â§Â§90,91; 2003 c.75 Â§38]

Â Â Â Â Â  464.510 Regulation of rent; inspection of premises and records; rules; reports. (1) The Department of Justice may prohibit the operation of a licensed bingo, lotto, raffle or Monte Carlo event operation if, in the determination of the department, the rent for the premises on which the operation is conducted, or the fees for Monte Carlo event services or equipment by a supplier of gaming equipment, are unreasonably high. Rent may not be paid, either in whole or in part on the basis of a percentage of the receipts or profits derived from the bingo, lotto, raffle or
Monte Carlo
event operation. The department may by rule establish additional standards of suitability for premises used in the conduct of bingo, lotto, raffles or
Monte Carlo
events.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âunreasonably highÂ means that the price charged for the space, equipment or services is significantly above the fair market value for the space, equipment or services and the amount charged for the space, equipment or services will result in a comparatively small profit for the licensee.

Â Â Â Â Â  (3) Rent may not be paid to a related taxpayer, as that term is defined in Section 1239 of the Internal Revenue Code as amended and in effect on December 31, 1996.

Â Â Â Â Â  (4) An organization conducting a bingo, lotto, raffle or
Monte Carlo
event operation shall keep such records of the operation as required by the Department of Justice.

Â Â Â Â Â  (5) The premises on which the operation is conducted and all records required by the department shall be subject to inspection and audit at any reasonable time, with or without notice, upon demand by the department or its designee or the district attorney for the county in which the operation is conducted or the district attorneyÂs designee. The records shall be subject to inspection and audit also by the Superintendent of State Police or the superintendentÂs designee and by the sheriff of the county in which the operation is conducted or the chief of police of the city in which the operation is conducted, or the designee of either, for the purpose of determining compliance or noncompliance with state law and the rules of the department.

Â Â Â Â Â  (6) As used in this section, Âreasonable timeÂ for inspection of records includes but is not limited to:

Â Â Â Â Â  (a) If the records are located anywhere upon premises, a portion of which are regularly open to the public or to members and guests, anytime that the premises are open for business, whether or not bingo, lotto, raffles or Monte Carlo events are being conducted at that time; and

Â Â Â Â Â  (b) If the records are not located upon premises described in paragraph (a) of this subsection, then anytime between the hours of 8 a.m. and 9 p.m., Monday through Friday.

Â Â Â Â Â  (7) The operator of a bingo, lotto, raffle or Monte Carlo event operation shall provide to the department, at such reasonable intervals as the department may determine, reports detailing all receipts and disbursements in connection with the bingo, lotto, raffle or Monte Carlo event operation, together with such other reasonable information as the department may require in order to determine whether the operation complies with the provisions of state law and rules of the department relating to the operation of bingo, lotto, raffles or Monte Carlo events. [1987 c.914 Â§17(2) to (7); 1989 c.171 Â§95; 1997 c.839 Â§68; 1997 c.867 Â§16; 2003 c.417 Â§4]

Â Â Â Â Â  464.520 Injunctive relief; when other licenses may be voided; investigation of off-race course mutuel wagering applicant or licensee. (1) A bingo, lotto or raffle game or
Monte Carlo
event conducted in violation of state gambling law or in violation of rules adopted by the Department of Justice may be enjoined in an action commenced by:

Â Â Â Â Â  (a) The department;

Â Â Â Â Â  (b) The district attorney of the county in which the game is conducted;

Â Â Â Â Â  (c) The governing body of any county in which the game is conducted; or

Â Â Â Â Â  (d) The governing body of any city in which the game is conducted.

Â Â Â Â Â  (2) When a violation of state law relating to the conduct of bingo, lotto or raffle games or Monte Carlo events, or a violation of any rule of the department relating thereto, occurs on premises for which a license, permit or certificate issued by this state, or by a political subdivision or public agency of this state, is in effect, any such license, permit or certificate may be voided by the issuing authority. No license, permit or certificate so voided shall be issued or reissued for the premises for a period of at least 60 days thereafter.

Â Â Â Â Â  (3) The Department of Justice or its designee may conduct investigations into the operation of any off-race course mutuel wagering applicant or licensee. For that purpose, the department may subpoena witnesses, compel attendance, take depositions and testimony and require the production of material relevant to the investigation. [1987 c.914 Â§19; 1997 c.867 Â§17]

Â Â Â Â Â  464.530 Jurisdiction of Circuit Court for
Marion
County
; liability of department personnel. (1) No trial court of the State of
Oregon
other than the
Circuit
Court
of
Marion
County
shall have jurisdiction over any action or proceeding against the Department of Justice or any employee of the department, for anything done, omitted to be done in or arising out of the performance of the duties of the department.

Â Â Â Â Â  (2) Neither the department nor any employee thereof shall be personally liable in any action for damages sustained by any person because of any act done or omitted by the department, or any employee of the department, in the performance of the duties of the department. [1987 c.914 Â§15]

PENALTIES

Â Â Â Â Â  464.990 [Repealed by 1967 c.344 Â§10]

Â Â Â Â Â  464.995 Penalties. (1) A person who, in applying for a license from the Department of Justice under ORS 167.118, 464.250 to 464.380, 464.420 and 464.450 to 464.530, or in any book or record required to be maintained by the department, or in any report required to be submitted to the department under ORS 167.117 and 167.118 and this chapter, makes any false or misleading statement or entry, or who willfully fails to maintain or make any entry required to be maintained or made, or who willfully refuses to produce for inspection by the department or its designee, any book, record or document required to be maintained or made by federal or state law, commits a Class A misdemeanor.

Â Â Â Â Â  (2) Except as otherwise provided by law, violation of any provision of ORS 167.117 or 167.118 or this chapter or any rules of the Department of Justice adopted pursuant thereto, by any licensee or permit holder of the department, is a Class A misdemeanor and grounds for suspension or revocation of the license or permit of the violator. [1987 c.914 Â§Â§22,24]

_______________



Chapter 465

Chapter 465 Â Hazardous Waste and Hazardous Materials I

2007 EDITION

HAZARDOUS WASTE AND HAZARDOUS MATERIALS I

PUBLIC HEALTH AND SAFETY

REDUCTION OF USE OF TOXIC SUBSTANCES AND HAZARDOUS WASTE GENERATION

465.003Â Â Â Â  Definitions for ORS 465.003 to 465.034

465.006Â Â Â Â  Policy

465.009Â Â Â Â  Rules

465.012Â Â Â Â  Technical assistance to users and generators; priority; restrictions on enforcement resulting from technical assistance; rules

465.015Â Â Â Â  Toxics use and hazardous waste reduction plan required; composition; exemption; retention at facility

465.018Â Â Â Â  Notification of Department of Environmental Quality upon completion of plan or system; implementation summary required; inspection of plan or system

465.021Â Â Â Â  Review of plan or system; notification of inadequacies in plan, system or summary; revisions; penalty

465.027Â Â Â Â  Contract for assistance with higher education institution

465.032Â Â Â Â  Form of implementation summary; information required

465.034Â Â Â Â  Application of ORS 465.003 to 465.034

465.037Â Â Â Â  Short title

BULK PETROLEUM PRODUCT WITHDRAWAL REGULATION

465.101Â Â Â Â  Definitions for ORS 465.101 to 465.131

465.104Â Â Â Â  Fees for petroleum product delivery or withdrawals; exceptions; registration of facility operators

465.106Â Â Â Â  Amount of fee to be set by State Fire Marshal

465.111Â Â Â Â  Department of Revenue to collect fee; exemption from fee of protected petroleum products

465.114Â Â Â Â  Extension of time for paying fee; interest on extended payment

465.117Â Â Â Â  Records of petroleum products transactions; inspection by Department of Revenue

465.121Â Â Â Â  Rules

465.124Â Â Â Â  Application of ORS chapters 305 and 314 to fee collection

465.127Â Â Â Â  Disposition of fees; administrative expenses; other uses

465.131Â Â Â Â  Fee imposed by ORS 465.104 in addition to fees established by local government

REMOVAL OR REMEDIAL ACTION

(Generally)

465.200Â Â Â Â  Definitions for ORS 465.200 to 465.545

465.205Â Â Â Â  Legislative findings

465.210Â Â Â Â  Authority of department for removal or remedial action

465.215Â Â Â Â  List of facilities with confirmed release

465.220Â Â Â Â  Comprehensive statewide identification program; notice

465.225Â Â Â Â  Inventory of facilities needing environmental controls; preliminary assessment; notice to operator; criteria for adding facilities to inventory

465.230Â Â Â Â  Removal of facilities from inventory; criteria

465.235Â Â Â Â  Public inspection of inventory; information included in inventory; organization; report; action plan

465.240Â Â Â Â  Inventory listing not prerequisite to other remedial action

465.245Â Â Â Â  Preliminary assessment of potential facility

465.250Â Â Â Â  Accessibility of information about hazardous substances; entering property or facility; samples; confidentiality

465.255Â Â Â Â  Strict liability for remedial action costs for injury or destruction of natural resource; limited exclusions

465.257Â Â Â Â  Right of contribution from other person liable for remedial action costs; allocation of orphan share

465.260Â Â Â Â  Removal or remedial action; reimbursement of costs; liability; damages

465.265Â Â Â Â  ÂPersonÂ defined for ORS 465.265 to 465.310

465.270Â Â Â Â  Legislative findings and intent

465.275Â Â Â Â  Remedial action and financial assistance program; contracts for implementation

465.280Â Â Â Â  Rules; insuring tax deductibility of interest on bonds

465.285Â Â Â Â  Requirements for financial assistance; contents of agreements

465.290Â Â Â Â  Financial assistance agreement not General Fund obligation; cost estimates; security; recovery of costs; compromise of obligations

465.295Â Â Â Â  Decision regarding financial assistance not subject to judicial review

465.300Â Â Â Â  Records and financial assistance applications exempt from disclosure as public record

465.305Â Â Â Â  Application fees

465.310Â Â Â Â  Accounting procedure for financial assistance moneys

465.315Â Â Â Â  Standards for degree of cleanup required; Hazard Index; risk protocol; hot spots of contamination; exemption; rules

465.320Â Â Â Â  Notice of proposed cleanup action; receipt and consideration of comment; notice of approval

465.325Â Â Â Â  Agreement to perform removal or remedial action; reimbursement; agreement as order and consent judgment; effect on liability

465.327Â Â Â Â  Agreement to release party from potential liability to state to facilitate cleanup and reuse of property; eligible parties; terms of agreement

465.330Â Â Â Â  State remedial action costs; payment; effect of failure to pay

465.333Â Â Â Â  Recovery of costs of program development, rulemaking and administrative actions as remedial action costs; determination of allocable costs

465.335Â Â Â Â  Costs, penalties and damages as lien; enforcement of lien

465.340Â Â Â Â  Contractor liability; indemnification

465.375Â Â Â Â  Monthly fee of operators; amount; use of moneys

465.376Â Â Â Â  Special hazardous waste management fees; use of fees

465.378Â Â Â Â  Department to work with other states to avoid disruption of waste flows

465.381Â Â Â Â  Hazardous Substance Remedial Action Fund; sources; uses; Orphan Site Account; uses

465.386Â Â Â Â  Commission authorized to increase fees; basis of increase; amount of increase

465.391Â Â Â Â  Effect of certain laws on liability of person

465.400Â Â Â Â  Rules; designation of hazardous substance

465.405Â Â Â Â  Rules; Âconfirmed releaseÂ; Âpreliminary assessmentÂ

465.410Â Â Â Â  Ranking of inventory according to risk; rules

465.420Â Â Â Â  Remedial Action Advisory Committee

465.425Â Â Â Â  ÂSecurity interest holderÂ defined for ORS 465.430 to 465.455

465.430Â Â Â Â  Legislative findings

465.435Â Â Â Â  Rules relating to exemption from liability for security interest holder

465.440Â Â Â Â  Rules relating to exemption from liability for fiduciary

465.445Â Â Â Â  Advisory committee

465.450Â Â Â Â  Limitation on commissionÂs discretion to adopt rules

465.455Â Â Â Â  Construction of ORS 465.425 to 465.455

(
Oregon
Environmental Cleanup Assistance)

465.475Â Â Â Â  Definitions for ORS 465.475 to 465.480

465.478Â Â Â Â  Legislative findings

465.479Â Â Â Â  Lost policies; investigation by insurer required; minimum standards for investigation

465.480Â Â Â Â  Insurance for environmental claims; rules of construction; duty to pay defense or indemnity costs; allocation

465.482Â Â Â Â  Short title

(Cleanup of Contamination Resulting From Dry Cleaning Facilities)

465.500Â Â Â Â  Purpose

465.503Â Â Â Â  Exemption from administrative or judicial action to compel removal or remedial action; exemption from liability; exceptions; limitations

465.505Â Â Â Â  Waste minimization requirements for dry cleaning facilities; annual report; reportable release; rules

465.507Â Â Â Â  Dry cleaning advisory group

465.510Â Â Â Â  Dry Cleaner Environmental Response Account; use; deductible amounts for expenditures

465.517Â Â Â Â  Annual fee and gross revenue fee for dry cleaning facilities

465.520Â Â Â Â  Fee on sale or transfer of dry cleaning solvent; exemption

465.523Â Â Â Â  Fee on use of dry cleaning solvent

465.525Â Â Â Â  Calculation of fee for partial gallons; refund or credit

465.527Â Â Â Â  Reporting of fees

465.531Â Â Â Â  Department of Environmental Quality may contract for collection of fees

465.536Â Â Â Â  Late charges; enforcement by Department of Revenue

465.545Â Â Â Â  Suspension of dry cleaning fees; recommendation to Legislative Assembly

CHEMICAL AGENTS

465.550Â Â Â Â  Definitions for ORS 465.550 and 465.555

465.555Â Â Â Â  County assessment of effects of major recovery or remedial action at storage or disposal site for chemical agents; annual fee

CIVIL PENALTIES

465.900Â Â Â Â  Civil penalties for violation of removal or remedial actions

465.992Â Â Â Â  Civil penalty for failure to pay fees

REDUCTION OF USE OF TOXIC SUBSTANCES AND HAZARDOUS WASTE GENERATION

Â Â Â Â Â  465.003 Definitions for ORS 465.003 to 465.034. As used in ORS 465.003 to 465.034:

Â Â Â Â Â  (1) ÂConditionally exempt generatorÂ means a generator that generates less than 2.2 pounds of acute hazardous waste as defined by 40 C.F.R. 261 and that generates less than 220 pounds of hazardous waste in one calendar month.

Â Â Â Â Â  (2) ÂFacilityÂ means all buildings, equipment, structures and other stationary items located on a single site or on contiguous or adjacent sites and owned or operated by the same person or by any person that controls, is controlled by or under common control with any person.

Â Â Â Â Â  (3) ÂFully regulated generatorÂ means a generator that generates 2.2 pounds or more of acute hazardous waste as defined by 40 C.F.R. 261, or 2,200 pounds or more of hazardous waste in one calendar month.

Â Â Â Â Â  (4) ÂGeneratorÂ means a person that, by virtue of ownership, management or control, is responsible for causing or allowing to be caused the creation of hazardous waste.

Â Â Â Â Â  (5) ÂHazardous wasteÂ has the meaning given that term in ORS 466.005.

Â Â Â Â Â  (6) ÂLarge userÂ means a facility required to submit a uniform toxic chemical release form under 42 U.S.C. 11023.

Â Â Â Â Â  (7) ÂPersonÂ includes person, public body, as defined in ORS 174.109, the federal government or any other legal entity.

Â Â Â Â Â  (8) ÂSmall-quantity generatorÂ means a generator that generates between 220 and 2,200 pounds of hazardous waste in one calendar month.

Â Â Â Â Â  (9) ÂToxic substanceÂ or ÂtoxicsÂ means any substance, other than a substance used as a pesticide in routine commercial agricultural applications, in a gaseous, liquid or solid state specified on the list of toxic chemicals generated pursuant to 42 U.S.C. 11023, or any substance added by the Environmental Quality Commission under ORS 465.009.

Â Â Â Â Â  (10) ÂToxics useÂ means use or production of a toxic substance.

Â Â Â Â Â  (11) ÂToxics use reductionÂ means in-plant changes in production or other processes or operations, products or raw materials that reduce, avoid or eliminate the use or production of toxic substances without creating substantial new risks to public health, safety and the environment, through the application of any of the following techniques:

Â Â Â Â Â  (a) Input substitution, achieved by replacing a toxic substance or raw material used in a production or other process or operation with a nontoxic or less toxic substance;

Â Â Â Â Â  (b) Product reformulation, achieved by substituting for an existing end product, an end product that is nontoxic or less toxic upon use, release or disposal;

Â Â Â Â Â  (c) Production or other process or operation redesign or modifications;

Â Â Â Â Â  (d) Production or other process or operation modernization, achieved by upgrading or replacing existing equipment and methods with other equipment and methods;

Â Â Â Â Â  (e) Improved operation and maintenance controls of production or other process or operation equipment and methods, achieved by modifying or adding to existing equipment or methods including, but not limited to, techniques such as improved housekeeping practices, system adjustments, product and process inspections or production or other process or operation control equipment or methods; or

Â Â Â Â Â  (f) Recycling, reuse or extended use of toxics by using equipment or methods that become an integral part of the production or other process or operation of concern, including but not limited to filtration and other methods.

Â Â Â Â Â  (12) ÂToxics userÂ means a large user, a fully regulated generator or a small-quantity generator.

Â Â Â Â Â  (13) ÂWaste reductionÂ means:

Â Â Â Â Â  (a) Any activity conducted after hazardous waste is generated that is consistent with the general goal of reducing present and future threats to public health, safety and the environment and that results in:

Â Â Â Â Â  (A) The reduction of total volume or quantity of hazardous waste generated that would otherwise be treated, stored or disposed of;

Â Â Â Â Â  (B) The reduction of toxicity of hazardous waste that would otherwise be treated, stored or disposed of; or

Â Â Â Â Â  (C) Both the reduction of total volume or quantity and the reduction of toxicity of hazardous waste.

Â Â Â Â Â  (b) On-site or off-site treatment where the treatment can be shown to confer a higher degree of protection of the public health, safety and the environment than other technically and economically practicable waste reduction alternatives. [1989 c.833 Â§2; 2005 c.206 Â§3]

Â Â Â Â Â  465.006 Policy. (1) In the interest of protecting the public health, safety and the environment, the Legislative Assembly declares that it is the policy of the State of Oregon to encourage reduction in the use of toxic substances and to reduce the generation of hazardous waste whenever technically and economically practicable, without shifting risks from one part of a process, environmental media or product to another. Priority shall be given to methods that reduce the amount of toxics used and, where that is not technically and economically practicable, methods that reduce the generation of hazardous waste.

Â Â Â Â Â  (2) The Legislative Assembly finds that the best means to achieve the policy set forth in subsection (1) of this section is by:

Â Â Â Â Â  (a) Providing toxics users and generators with technical assistance;

Â Â Â Â Â  (b) Requiring toxics users to engage in comprehensive planning and develop measurable performance goals; and

Â Â Â Â Â  (c) Monitoring the use of toxic substances and the generation of hazardous waste. [1989 c.833 Â§3]

Â Â Â Â Â  465.009 Rules. The Environmental Quality Commission by rule may:

Â Â Â Â Â  (1) Add or remove any toxic substance or hazardous waste from the provisions of ORS 465.003 to 465.034; and

Â Â Â Â Â  (2) Modify the definition of Âlarge userÂ to coincide with the amounts specified in federal regulations for the reporting of toxic chemical releases. [1989 c.833 Â§4; 2005 c.206 Â§4]

Â Â Â Â Â  465.010 [Amended by 1971 c.743 Â§371; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.012 Technical assistance to users and generators; priority; restrictions on enforcement resulting from technical assistance; rules. (1) The Department of Environmental Quality shall provide technical assistance to toxics users and conditionally exempt generators. In identifying the users and generators to which the department shall give priority in providing technical assistance, the department shall consider at least the following:

Â Â Â Â Â  (a) Amounts and toxicity of toxics used and amounts of hazardous waste disposed of, discharged and released;

Â Â Â Â Â  (b) Potential for current and future toxics use reduction and hazardous waste reduction; and

Â Â Â Â Â  (c) The toxics related exposures and risks posed to public health, safety and the environment.

Â Â Â Â Â  (2) In providing technical assistance, the department shall give priority to assisting toxics users and conditionally exempt generators in completing and implementing an adequate toxics use reduction and hazardous waste reduction plan under ORS 465.015. The assistance may include but need not be limited to:

Â Â Â Â Â  (a) Information clearinghouse activities;

Â Â Â Â Â  (b) Telephone hotline assistance;

Â Â Â Â Â  (c) Toxics use reduction and hazardous waste reduction training workshops;

Â Â Â Â Â  (d) Establishing a technical publications library;

Â Â Â Â Â  (e) The development of a system to evaluate the effectiveness of toxics use reduction and hazardous waste reduction measures;

Â Â Â Â Â  (f) The development of a recognition program to publicly acknowledge toxics users and conditionally exempt generators that complete and implement successful toxics use reduction and hazardous waste reduction plans; and

Â Â Â Â Â  (g) Direct on-site assistance to toxics users and conditionally exempt generators in completing the plans.

Â Â Â Â Â  (3) The department shall:

Â Â Â Â Â  (a) Coordinate its technical assistance efforts with industry trade associations and local colleges and universities as appropriate.

Â Â Â Â Â  (b) Follow up with toxics users that receive technical assistance to determine whether the user or generator implemented a toxics use reduction and hazardous waste reduction plan.

Â Â Â Â Â  (c) Coordinate and work with local agencies to provide technical assistance to businesses involved in the crushing of motor vehicles concerning the safe removal and proper disposal of mercury light switches from motor vehicles.

Â Â Â Â Â  (4) Technical assistance services provided under this section shall not result in inspections or other enforcement actions unless there is reasonable cause to believe there exists a clear and immediate danger to the public health and safety or to the environment. The Environmental Quality Commission may develop rules to carry out the intent of this subsection. [1989 c.833 Â§5; 2001 c.924 Â§9; 2005 c.206 Â§5]

Â Â Â Â Â  465.015 Toxics use and hazardous waste reduction plan required; composition; exemption; retention at facility. (1) Except as provided in subsection (2) of this section, a person shall, within 120 days after notification in writing by the Department of Environmental Quality that the person meets the definition of a toxics user, complete a toxics use reduction and hazardous waste reduction plan. At a minimum, a plan shall include:

Â Â Â Â Â  (a) A written policy articulating organizational support for the toxics use reduction and hazardous waste reduction plan and a commitment by the organization to implement plan goals.

Â Â Â Â Â  (b) A description of its scope and objectives, including the evaluation of technologies, procedures and personnel training programs to ensure unnecessary toxic substances are not used and unnecessary waste is not generated.

Â Â Â Â Â  (c) Internal analysis and periodic assessment of individual processes for toxics use and hazardous waste generation.

Â Â Â Â Â  (d) Identification of opportunities to reduce or eliminate toxics use and hazardous waste generation.

Â Â Â Â Â  (e) Employee awareness and training programs that involve employees in toxics use reduction and hazardous waste reduction planning and implementation.

Â Â Â Â Â  (f) Institutionalization of the plan by incorporating the plan into management practices and procedures.

Â Â Â Â Â  (2) A person is not required to complete a plan if the person has implemented an environmental management system, as defined in ORS 468.172.

Â Â Â Â Â  (3) A toxics user shall incorporate into the plan and associated decision-making process, the costs of using toxic substances and generating hazardous waste. The costs may represent, among other things, the costs of management, liability insurance, regulatory compliance and oversight.

Â Â Â Â Â  (4) As part of each plan, a toxics user shall evaluate technically and economically practicable toxics use reduction and hazardous waste reduction opportunities for:

Â Â Â Â Â  (a) Any toxic substance for which the toxics user reports as a large user; and

Â Â Â Â Â  (b) Any hazardous waste representing 10 percent or more by weight of the cumulative hazardous waste stream generated per year.

Â Â Â Â Â  (5) A toxics user shall explain the rationale for each toxics use reduction and waste reduction opportunity specified in the plan, including any impediments, such as technical or economic barriers, to toxics use reduction and hazardous waste reduction.

Â Â Â Â Â  (6) A toxics use reduction and hazardous waste reduction plan developed under this section or the documentation for an environmental management system shall be retained at the facility. To the extent that a plan or system may be considered a public record under ORS 192.410, the information contained in the plan or system is confidential and is exempt from public disclosure pursuant to ORS 192.502.

Â Â Â Â Â  (7) It is the policy of this state that plans developed under this section be kept current and that the plans reflect changes in toxics use over time. In furtherance of this policy, a toxics user may update its plan or modify its environmental management system to reflect any changes. [1989 c.833 Â§7; 1997 c.384 Â§1; 2005 c.206 Â§6]

Â Â Â Â Â  465.018 Notification of Department of Environmental Quality upon completion of plan or system; implementation summary required; inspection of plan or system. (1) Following completion of a toxics use reduction and hazardous waste reduction plan under ORS 465.015 or implementation of an environmental management system, a toxics user shall notify the Department of Environmental Quality in a form determined by the department that the plan or system is in place.

Â Â Â Â Â  (2) Twelve months after notifying the department under subsection (1) of this section, the toxics user shall provide an implementation summary to the department.

Â Â Â Â Â  (3) Twenty-four months after notifying the department under subsection (1) of this section, the toxics user shall provide a second implementation summary to the department.

Â Â Â Â Â  (4) A toxics user shall permit the Director of the Department of Environmental Quality or the directorÂs designee to inspect a plan or system to allow the department to:

Â Â Â Â Â  (a) Determine the adequacy of the plan or system under ORS 465.021;

Â Â Â Â Â  (b) Assess the implementation of the plan or system; and

Â Â Â Â Â  (c) Provide technical assistance under ORS 465.012.

Â Â Â Â Â  (5) The department shall make implementation summaries submitted to the department under this section available to the public, including making the summaries available in a commonly used, electronic format on the World Wide Web. [1989 c.833 Â§8; 2005 c.206 Â§7]

Â Â Â Â Â  465.020 [Amended by 1979 c.284 Â§151; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.021 Review of plan or system; notification of inadequacies in plan, system or summary; revisions; penalty. (1) The Department of Environmental Quality may review and determine the adequacy of a toxics use reduction and hazardous waste reduction plan or an environmental management system.

Â Â Â Â Â  (2) If a toxics user fails to complete an adequate plan, implement an adequate system or submit an adequate implementation summary, the department may notify the toxics user of the inadequacy, identifying the specific deficiencies. The department also may specify a reasonable time frame, of not less than 90 days, within which the toxics user shall modify the plan, system or implementation summary to address the specified deficiencies. The department also may make technical assistance available to aid the toxics user in modifying its plan, system or implementation summary.

Â Â Â Â Â  (3) If the department determines that a modified plan, system or implementation summary is inadequate, the department may require that further modifications be made within a time frame specified by the department.

Â Â Â Â Â  (4) If after having received notice of specified deficiencies from the department, a toxics user fails to develop an adequate plan, system or summary within a time frame specified pursuant to subsection (2) or (3) of this section, the department may assess a civil penalty in the manner provided by ORS 183.745 in an amount not to exceed $500 for each day that the toxics user fails to develop an adequate plan, system or summary.

Â Â Â Â Â  (5) In reviewing the adequacy of any plan, system or summary, the department shall base its determination solely on whether the plan, system or summary is complete and prepared in accordance with ORS 465.015 or 465.032. [1989 c.833 Â§9; 2005 c.206 Â§8]

Â Â Â Â Â  465.024 [1989 c.833 Â§10; 1997 c.384 Â§2; repealed by 2005 c.206 Â§11]

Â Â Â Â Â  465.027 Contract for assistance with higher education institution. Subject to available funding, the Department of Environmental Quality shall contract with an established institution of higher education to assist the department in carrying out the provisions of ORS 465.003 to 465.034. The assistance shall emphasize strategies to encourage toxics use reduction and hazardous waste reduction and shall provide assistance to facilities under ORS 465.003 to 465.034. The assistance may include but need not be limited to:

Â Â Â Â Â  (1) Engineering internships;

Â Â Â Â Â  (2) Engineering curriculum development;

Â Â Â Â Â  (3) Applied toxics use reduction and hazardous waste reduction research; and

Â Â Â Â Â  (4) Engineering assistance to users and generators. [1989 c.833 Â§12]

Â Â Â Â Â  465.030 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.031 [1989 c.833 Â§14; repealed by 2005 c.206 Â§11]

Â Â Â Â Â  465.032 Form of implementation summary; information required. An implementation summary submitted to the Department of Environmental Quality under ORS 465.018 shall be in a form determined by the department and shall include, but not be limited to:

Â Â Â Â Â  (1) A summary of how the toxics use reduction and hazardous waste reduction plan or environmental management system has been implemented;

Â Â Â Â Â  (2) A description of specific successes that the toxics user has had in reducing the use of toxic substances or the generation of hazardous wastes;

Â Â Â Â Â  (3) An estimate of the challenges and impediments to implementing and evaluating toxics use reduction and hazardous waste reduction opportunities; and

Â Â Â Â Â  (4) A description of future plans for toxics use reduction and hazardous waste reduction. [2005 c.206 Â§2]

Â Â Â Â Â  465.034 Application of ORS 465.003 to 465.034. Notwithstanding any provision of ORS 465.003 to 465.034, nothing in ORS 465.003 to 465.034 applies to:

Â Â Â Â Â  (1) Hazardous wastes generated from a removal, as defined in ORS 465.200, or from a one-time event.

Â Â Â Â Â  (2) A raw material that contains a naturally occurring toxic substance and that is used in a process for which there is no substitute. [1989 c.833 Â§16; 2005 c.206 Â§9]

Â Â Â Â Â  465.037 Short title. ORS 465.003 to 465.034 shall be known as the Toxics Use Reduction and Hazardous Waste Reduction Act. [1989 c.833 Â§1]

Â Â Â Â Â  465.040 [Amended by 1971 c.743 Â§372; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.050 [Amended by 1971 c.743 Â§373; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.060 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.070 [1989 Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.090 [Amended by 1971 c.743 Â§374; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.100 [1977 c.850 Â§2; 1985 c.728 Â§83; 1987 c.914 Â§26; renumbered 464.430 in 1987]

BULK PETROLEUM PRODUCT WITHDRAWAL REGULATION

Â Â Â Â Â  465.101 Definitions for ORS 465.101 to 465.131. As used in ORS 465.101 to 465.131:

Â Â Â Â Â  (1) ÂBulk facilityÂ means a facility, including pipeline terminals, refinery terminals, rail and barge terminals and associated underground and aboveground tanks, connected or separate, from which petroleum products are withdrawn from bulk and delivered into a cargo tank or barge used to transport those products.

Â Â Â Â Â  (2) ÂCargo tankÂ means an assembly used for transporting, hauling or delivering petroleum products and consisting of a tank having one or more compartments mounted on a wagon, truck, trailer, truck-trailer, railcar or wheels. ÂCargo tankÂ does not include any assembly used for transporting, hauling or delivering petroleum products that holds less than 100 gallons in individual, separable containers.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Revenue.

Â Â Â Â Â  (4) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, joint venture, consortium, association, state, municipality, commission, political subdivision of a state or any interstate body, any commercial entity and the federal government or any agency of the federal government.

Â Â Â Â Â  (5) ÂPetroleum productÂ means a petroleum product that is obtained from distilling and processing crude oil and that is capable of being used as a fuel for the propulsion of a motor vehicle or aircraft, including motor gasoline, gasohol, other alcohol-blended fuels, aviation gasoline, kerosene, distillate fuel oil and number 1 and number 2 diesel. The term does not include naphtha-type jet fuel, kerosene-type jet fuel, or a petroleum product destined for use in chemical manufacturing or feedstock of that manufacturing or fuel sold to vessels engaged in interstate or foreign commerce.

Â Â Â Â Â  (6) ÂWithdrawal from bulkÂ means the removal of a petroleum product from a bulk facility for delivery directly into a cargo tank or a barge to be transported to another location other than another bulk facility for use or sale in this state. [1989 c.833 Â§139]

Â Â Â Â Â  465.104 Fees for petroleum product delivery or withdrawals; exceptions; registration of facility operators. (1) The seller of a petroleum product withdrawn from a bulk facility, on withdrawal from bulk of the petroleum product, shall collect from the person who orders the withdrawal a petroleum products withdrawal delivery fee in the maximum amount of $10.

Â Â Â Â Â  (2) Any person who imports petroleum products in a cargo tank or a barge for delivery into a storage tank, other than a tank connected to a bulk facility, shall pay a petroleum products import delivery fee in the maximum amount of $10 to the Department of Revenue for each such delivery of petroleum products into a storage tank located in the state.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not apply to a delivery or import of petroleum products destined for export from this state if the petroleum products are in continuous movement to a destination outside the state.

Â Â Â Â Â  (4) The seller of petroleum products withdrawn from a bulk facility and each person importing petroleum products shall remit payment on a quarterly basis on January 1, April 1, July 1 and October 1.

Â Â Â Â Â  (5) Each operator of a bulk facility and each person who imports petroleum products shall register with the Department of Revenue at least 30 days prior to operating a bulk facility or importing a cargo tank of petroleum products. [1989 c.833 Â§140; 2005 c.22 Â§340]

Â Â Â Â Â  465.106 Amount of fee to be set by State Fire Marshal. The State Fire Marshal shall establish by rule the amount of the fee required under ORS 465.104 necessary to provide funding for the stateÂs oil, hazardous material and hazardous substance emergency response program, as described in ORS 465.127. [1993 c.707 Â§3]

Â Â Â Â Â  465.110 [Amended by 1953 c.540 Â§5; 1967 c.470 Â§62; 1969 c.684 Â§16; 1983 c.470 Â§6; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.111 Department of Revenue to collect fee; exemption from fee of protected petroleum products. (1) The Department of Revenue shall collect the fee imposed under ORS 465.104.

Â Â Â Â Â  (2) Any petroleum product which the Constitution or laws of the
United States
prohibit the state from taxing is exempt from the fee imposed under ORS 465.104. [1989 c.833 Â§142]

Â Â Â Â Â  465.114 Extension of time for paying fee; interest on extended payment. The Department of Revenue for good cause may extend, for not to exceed one month, the time for payment of the fee due under ORS 465.101 to 465.131. The extension may be granted at any time if a written request is filed with the department within or prior to the period for which the extension may be granted. If the time for payment is extended at the request of a person, interest at the rate established under ORS 305.220, for each month, or fraction of a month, from the time the payment was originally due to the time payment is actually made, shall be added and paid. [1989 c.833 Â§143]

Â Â Â Â Â  465.117 Records of petroleum products transactions; inspection by Department of Revenue. (1) Each operator of a bulk facility and each person who imports petroleum products into this state shall keep at the personÂs registered place of business complete and accurate records of any petroleum products sold, purchased by or brought in or caused to be brought in to the place of business.

Â Â Â Â Â  (2) The Department of Revenue, upon oral or written reasonable notice, may make such examinations of the books, papers, records and equipment required to be kept under this section as it may deem necessary in carrying out the provisions of ORS 465.101 to 465.131. [1989 c.833 Â§144]

Â Â Â Â Â  465.120 [Amended by 1979 c.284 Â§152; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.121 Rules. The Department of Revenue is authorized to establish those rules and procedures for the implementation and enforcement of ORS 465.101 to 465.131 that are consistent with its provisions and are considered necessary and appropriate. [1989 c.833 Â§145]

Â Â Â Â Â  465.124 Application of ORS chapters 305 and 314 to fee collection. The provisions of ORS chapters 305 and 314 as to liens, delinquencies, claims for refund, issuance of refunds, conferences, appeals to the Oregon Tax Court, stay of collection pending appeal, cancellation, waiver, reduction or compromise of fees, penalties or interest, subpoenaing and examining witnesses and books and papers, and the issuance of warrants and the procedures relating thereto, shall apply to the collection of fees, penalties and interest by the Department of Revenue under ORS 465.101 to 465.131, except where the context requires otherwise. [1989 c.833 Â§146; 1995 c.650 Â§61]

Â Â Â Â Â  465.127 Disposition of fees; administrative expenses; other uses. All moneys received by the Department of Revenue under ORS 465.101 to 465.131 shall be deposited in the State Treasury and credited to a suspense account established under ORS 293.445. After payment of administration expenses incurred by the department in the administration of ORS 465.101 to 465.131 and of refunds or credits arising from erroneous overpayments, the balance of the money shall be credited to the appropriate accounts as approved by the Legislative Assembly to carry out the stateÂs oil, hazardous material and hazardous substance emergency response program as it relates to the maintenance, operation and use of the public highways, roads, streets and roadside rest areas in this state as allowed by section 3a, Article IX of the Oregon Constitution. [1989 c.833 Â§147; 1989 c.935 Â§4; 1993 c.707 Â§1]

Â Â Â Â Â  465.130 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.131 Fee imposed by ORS 465.104 in addition to fees established by local government. The fee imposed by ORS 465.104 is in addition to all other state, county or municipal fees on a petroleum product. [1989 c.833 Â§148]

Â Â Â Â Â  465.140 [Amended by 1989 c.846 Â§12; renumbered 105.570 in 1989]

Â Â Â Â Â  465.150 [Amended by 1953 c.540 Â§5; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.155 [1953 c.540 Â§4; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.160 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.170 [Repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.180 [Repealed by 1989 c.846 Â§15]

REMOVAL OR REMEDIAL ACTION

(Generally)

Â Â Â Â Â  465.200 Definitions for ORS 465.200 to 465.545. As used in ORS 465.200 to 465.545 and 465.900:

Â Â Â Â Â  (1) ÂClaimÂ means a demand in writing for a sum certain.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (5) ÂDry Cleaner Environmental Response AccountÂ means the account established under ORS 465.510.

Â Â Â Â Â  (6) ÂDry cleaning facilityÂ means any active or inactive facility located in this state that is or was engaged in dry cleaning apparel and household fabrics for the general public, and dry stores, other than a:

Â Â Â Â Â  (a) Facility located on a
United States
military base;

Â Â Â Â Â  (b) Uniform service or linen supply facility; or

Â Â Â Â Â  (c) Prison or other penal institution.

Â Â Â Â Â  (7) ÂDry cleaning operatorÂ means a person who has, or had, a business license to operate a dry cleaning facility or a business operation that a dry cleaning facility is a part of. If a dry cleaning facility is operated without a business license, both the dry cleaning owner and any person directing the operations shall be considered the dry cleaning operator and shall be jointly and severally liable for the fees and duties imposed on dry cleaning operators.

Â Â Â Â Â  (8) ÂDry cleaning ownerÂ means a person who owns or owned the real property underlying a dry cleaning facility.

Â Â Â Â Â  (9) ÂDry cleaning serviceÂ means:

Â Â Â Â Â  (a) The cleaning of garments or fabrics at a dry cleaning facility using a dry cleaning solvent and the pressing or alteration of garments or fabrics if those services are not charged for separately from cleaning; and

Â Â Â Â Â  (b) The services of a dry store.

Â Â Â Â Â  (10) ÂDry cleaning solventÂ means any nonaqueous solvent for use in the cleaning of garments or other fabrics at a dry cleaning facility, including but not limited to perchloroethylene and petroleum based solvents and the products into which dry cleaning solvents degrade.

Â Â Â Â Â  (11) ÂDry storeÂ means a facility that does not include machinery using dry cleaning solvents, including but not limited to a pickup store, dropoff store, call station, agency for dry cleaning, press shop, and pickup and delivery service not otherwise operated by a dry cleaning facility.

Â Â Â Â Â  (12) ÂEnvironmentÂ includes the waters of the state, any drinking water supply, any land surface and subsurface strata and ambient air.

Â Â Â Â Â  (13) ÂFacilityÂ means any building, structure, installation, equipment, pipe or pipeline including any pipe into a sewer or publicly owned treatment works, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, above ground tank, underground storage tank, motor vehicle, rolling stock, aircraft, or any site or area where a hazardous substance has been deposited, stored, disposed of, or placed, or otherwise come to be located and where a release has occurred or where there is a threat of a release, but does not include any consumer product in consumer use or any vessel.

Â Â Â Â Â  (14) ÂFundÂ means the Hazardous Substance Remedial Action Fund established by ORS 465.381.

Â Â Â Â Â  (15) ÂGuarantorÂ means any person, other than the owner or operator, who provides evidence of financial responsibility for an owner or operator under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (16) ÂHazardous substanceÂ means:

Â Â Â Â Â  (a) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (b) Any substance defined as a hazardous substance pursuant to section 101(14) of the federal Comprehensive Environmental Response, Compensation and Liability Act, P.L. 96-510, as amended, and P.L. 99-499.

Â Â Â Â Â  (c) Oil.

Â Â Â Â Â  (d) Any substance designated by the commission under ORS 465.400.

Â Â Â Â Â  (17) ÂInactive dry cleaning facilityÂ means property formerly used, but not currently used, for providing dry cleaning services.

Â Â Â Â Â  (18) ÂNatural resourcesÂ includes but is not limited to land, fish, wildlife, biota, air, surface water, ground water, drinking water supplies and any other resource owned, managed, held in trust or otherwise controlled by the State of
Oregon
or a political subdivision of the state.

Â Â Â Â Â  (19) ÂOilÂ includes gasoline, crude oil, fuel oil, diesel oil, lubricating oil, oil sludge or refuse and any other petroleum-related product, or waste or fraction thereof that is liquid at a temperature of 60 degrees Fahrenheit and pressure of 14.7 pounds per square inch absolute.

Â Â Â Â Â  (20) ÂOwner or operatorÂ means any person who owned, leased, operated, controlled or exercised significant control over the operation of a facility. ÂOwner or operatorÂ does not include a person, who, without participating in the management of a facility, holds indicia of ownership primarily to protect a security interest in the facility.

Â Â Â Â Â  (21) ÂPersonÂ means an individual, trust, firm, joint stock company, joint venture, consortium, commercial entity, partnership, association, corporation, commission, state and any agency thereof, political subdivision of the state, interstate body or the federal government including any agency thereof.

Â Â Â Â Â  (22) ÂReleaseÂ means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping or disposing into the environment including the abandonment or discarding of barrels, containers and other closed receptacles containing any hazardous substance, or threat thereof, but excludes:

Â Â Â Â Â  (a) Any release that results in exposure to a person solely within a workplace, with respect to a claim that the person may assert against the personÂs employer under ORS chapter 656;

Â Â Â Â Â  (b) Emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, vessel or pipeline pumping station engine;

Â Â Â Â Â  (c) Any release of source, by-product or special nuclear material from a nuclear incident, as those terms are defined in the Atomic Energy Act of 1954, as amended, if the release is subject to requirements with respect to financial protection established by the Nuclear Regulatory Commission under section 170 of the Atomic Energy Act of 1954, as amended, or, for the purposes of ORS 465.260 or any other removal or remedial action, any release of source by-product or special nuclear material from any processing site designated under section 102(a)(1) or 302(a) of the Uranium Mill Tailings Radiation Control Act of 1978; and

Â Â Â Â Â  (d) The normal application of fertilizer.

Â Â Â Â Â  (23) ÂRemedial actionÂ means those actions consistent with a permanent remedial action taken instead of or in addition to removal actions in the event of a release or threatened release of a hazardous substance into the environment, to prevent or minimize the release of a hazardous substance so that it does not migrate to cause substantial danger to present or future public health, safety, welfare or the environment. ÂRemedial actionÂ includes, but is not limited to:

Â Â Â Â Â  (a) Such actions at the location of the release as storage, confinement, perimeter protection using dikes, trenches or ditches, clay cover, neutralization, cleanup of released hazardous substances and associated contaminated materials, recycling or reuse, diversion, destruction, segregation of reactive wastes, dredging or excavations, repair or replacement of leaking containers, collection of leachate and runoff, on-site treatment or incineration, provision of alternative drinking and household water supplies, and any monitoring reasonably required to assure that the actions protect the public health, safety, welfare and the environment.

Â Â Â Â Â  (b) Offsite transport and offsite storage, treatment, destruction or secure disposition of hazardous substances and associated, contaminated materials.

Â Â Â Â Â  (c) Such actions as may be necessary to monitor, assess, evaluate or investigate a release or threat of release.

Â Â Â Â Â  (24) ÂRemedial action costsÂ means reasonable costs which are attributable to or associated with a removal or remedial action at a facility, including but not limited to the costs of administration, investigation, legal or enforcement activities, contracts and health studies.

Â Â Â Â Â  (25) ÂRemovalÂ means the cleanup or removal of a released hazardous substance from the environment, such actions as may be necessary taken in the event of the threat of release of a hazardous substance into the environment, such actions as may be necessary to monitor, assess and evaluate the release or threat of release of a hazardous substance, the disposal of removed material, or the taking of such other actions as may be necessary to prevent, minimize or mitigate damage to the public health, safety, welfare or to the environment, that may otherwise result from a release or threat of release. ÂRemovalÂ also includes but is not limited to security fencing or other measures to limit access, provision of alternative drinking and household water supplies, temporary evacuation and housing of threatened individuals and action taken under ORS 465.260.

Â Â Â Â Â  (26) ÂRetail sale or transferÂ means a transfer of title or possession, exchange or barter, conditional or otherwise, for a purpose other than resale in the ordinary course of business.

Â Â Â Â Â  (27) ÂTransportÂ means the movement of a hazardous substance by any mode, including pipeline and in the case of a hazardous substance that has been accepted for transportation by a common or contract carrier, the term ÂtransportÂ shall include any stoppage in transit that is temporary, incidental to the transportation movement, and at the ordinary operating convenience of a common or contract carrier, and any such stoppage shall be considered as a continuity of movement and not as the storage of a hazardous substance.

Â Â Â Â Â  (28) ÂUnderground storage tankÂ has the meaning given that term in ORS 466.706.

Â Â Â Â Â  (29) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [Formerly 466.540; 1995 c.427 Â§1; 2001 c.495 Â§19; 2003 c.407 Â§Â§23,24]

Â Â Â Â Â  465.205 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The release of a hazardous substance into the environment may present an imminent and substantial threat to the public health, safety, welfare and the environment; and

Â Â Â Â Â  (b) The threats posed by the release of a hazardous substance can be minimized by prompt identification of facilities and implementation of removal or remedial action.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that:

Â Â Â Â Â  (a) It is in the interest of the public health, safety, welfare and the environment to provide the means to minimize the hazards of and damages from facilities.

Â Â Â Â Â  (b) It is the purpose of ORS 465.200 to 465.545 and 465.900 to:

Â Â Â Â Â  (A) Protect the public health, safety, welfare and the environment; and

Â Â Â Â Â  (B) Provide sufficient and reliable funding for the Department of Environmental Quality to expediently and effectively authorize, require or undertake removal or remedial action to abate hazards to the public health, safety, welfare and the environment. [Formerly 466.547]

Â Â Â Â Â  465.210 Authority of department for removal or remedial action. (1) In addition to any other authority granted by law, the Department of Environmental Quality may:

Â Â Â Â Â  (a) Undertake independently, in cooperation with others or by contract, investigations, studies, sampling, monitoring, assessments, surveying, testing, analyzing, planning, inspecting, training, engineering, design, construction, operation, maintenance and any other activity necessary to conduct removal or remedial action and to carry out the provisions of ORS 465.200 to 465.545 and 465.900; and

Â Â Â Â Â  (b) Recover the stateÂs remedial action costs.

Â Â Â Â Â  (2) The Environmental Quality Commission and the department may participate in or conduct activities pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended, P.L. 96-510 and P.L. 99-499, and the corrective action provisions of Subtitle I of the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616. Such participation may include, but need not be limited to, entering into a cooperative agreement with the United States Environmental Protection Agency.

Â Â Â Â Â  (3) Nothing in ORS 465.200 to 465.545 and 465.900 shall restrict the State of
Oregon
from participating in or conducting activities pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended, P.L. 96-510 and P.L. 99-499. [Formerly 466.550]

Â Â Â Â Â  465.215 List of facilities with confirmed release. (1) For the purposes of providing public information, the Director of the Department of Environmental Quality shall develop and maintain a list of all facilities with a confirmed release as defined by the Environmental Quality Commission under ORS 465.405.

Â Â Â Â Â  (2) The director shall make the list available for the public at the offices of the Department of Environmental Quality.

Â Â Â Â Â  (3) The list shall include but need not be limited to the following items, if known:

Â Â Â Â Â  (a) A general description of the facility;

Â Â Â Â Â  (b) Address or location;

Â Â Â Â Â  (c) Time period during which a release occurred;

Â Â Â Â Â  (d) Name of the current owner and operator and names of any past owners and operators during the time period of a release of a hazardous substance;

Â Â Â Â Â  (e) Type and quantity of a hazardous substance released at the facility;

Â Â Â Â Â  (f) Manner of release of the hazardous substance;

Â Â Â Â Â  (g) Levels of a hazardous substance, if any, in ground water, surface water, air and soils at the facility;

Â Â Â Â Â  (h) Status of removal or remedial actions at the facility; and

Â Â Â Â Â  (i) Other items the director determines necessary.

Â Â Â Â Â  (4) At least 60 days before a facility is added to the list the director shall notify by certified mail or personal service the owner and operator, if known, of all or any part of the facility that is to be included in the list. The notice shall inform the owner and operator that the owner and operator may comment on the decision of the director to add the facility to the list within 45 days of receiving the notice. The decision of the director to add a facility to the list is not appealable to the Environmental Quality Commission or subject to judicial review under ORS chapter 183. [Formerly 466.557]

Â Â Â Â Â  465.220 Comprehensive statewide identification program; notice. (1) The Department of Environmental Quality shall develop and implement a comprehensive statewide program to identify any release or threat of release from a facility that may require remedial action.

Â Â Â Â Â  (2) The department shall notify all daily and weekly newspapers of general circulation in the state and all broadcast media of the program developed under subsection (1) of this section. The notice shall include information about how the public may provide information on a release or threat of release from a facility.

Â Â Â Â Â  (3) In developing the program under subsection (1) of this section, the department shall examine, at a minimum, any industrial or commercial activity that historically has been a major source in this state of releases of hazardous substances.

Â Â Â Â Â  (4) The department shall include information about the implementation and progress of the program developed under subsection (1) of this section in the report required under ORS 465.235. [Formerly 466.560]

Â Â Â Â Â  465.225 Inventory of facilities needing environmental controls; preliminary assessment; notice to operator; criteria for adding facilities to inventory. (1) For the purpose of providing public information, the Director of the Department of Environmental Quality shall develop and maintain an inventory of all facilities for which:

Â Â Â Â Â  (a) A confirmed release is documented by the department; and

Â Â Â Â Â  (b) The director determines that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare or the environment.

Â Â Â Â Â  (2) The determination that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed under subsection (1) of this section shall be based upon a preliminary assessment approved or conducted by the department.

Â Â Â Â Â  (3) Before the department conducts a preliminary assessment, the director shall notify the owner and operator, if known, that the department is proceeding with a preliminary assessment and that the owner or operator may submit information to the department that would assist the department in conducting a complete and accurate preliminary assessment.

Â Â Â Â Â  (4) At least 60 days before the director adds a facility to the inventory, the director shall notify by certified mail or personal service the owner and operator, if known, of all or any part of the facility that is to be included in the inventory. The decision of the director to add a facility to the inventory is not appealable to the Environmental Quality Commission or subject to judicial review under ORS chapter 183.

Â Â Â Â Â  (5) The notice provided under subsection (4) of this section shall include the preliminary assessment and shall inform the owner or operator that the owner or operator may comment on the information contained in the preliminary assessment within 45 days after receiving the notice. For good cause shown, the department may grant an extension of time to comment. The extension shall not exceed 45 additional days.

Â Â Â Â Â  (6) The director shall consider relevant and appropriate information submitted by the owner or operator in making the final decision about whether to add a facility to the inventory.

Â Â Â Â Â  (7) The director shall review the information submitted and add the facility to inventory if the director determines that a confirmed release has occurred and that additional investigation, removal, remedial action, long-term environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare or the environment. [1989 c.485 Â§3]

Â Â Â Â Â  465.230 Removal of facilities from inventory; criteria. (1) According to rules adopted by the Environmental Quality Commission, the Director of the Department of Environmental Quality shall remove a facility from the list or inventory, or both, if the director determines:

Â Â Â Â Â  (a) Actions taken at the facility have attained a degree of cleanup and control of further release that assures protection of present and future public health, safety, welfare and the environment;

Â Â Â Â Â  (b) No further action is needed to assure protection of present and future public health, safety, welfare and the environment; or

Â Â Â Â Â  (c) The facility satisfies other appropriate criteria for assuring protection of present and future public health, safety, welfare and the environment.

Â Â Â Â Â  (2) The director shall not remove a facility if continuing environmental controls or institutional controls are needed to assure protection of present and future public health, safety, welfare and the environment, so long as such controls are related to removal or remedial action. [1989 c.485 Â§4]

Â Â Â Â Â  465.235 Public inspection of inventory; information included in inventory; organization; report; action plan. (1) The Director of the Department of Environmental Quality shall make the inventory available to the public at the office of the Department of Environmental Quality.

Â Â Â Â Â  (2) The inventory shall include but need not be limited to:

Â Â Â Â Â  (a) The following information, if known:

Â Â Â Â Â  (A) A general description of the facility;

Â Â Â Â Â  (B) Address or location;

Â Â Â Â Â  (C) Time period during which a release occurred;

Â Â Â Â Â  (D) Name of current owner and operator and names of any past owners and operators during the time period of a release of a hazardous substance;

Â Â Â Â Â  (E) Type and quantity of a hazardous substance released at the facility;

Â Â Â Â Â  (F) Manner of release of the hazardous substance;

Â Â Â Â Â  (G) Levels of a hazardous substance, if any, in ground water, surface water, air and soils at the facility;

Â Â Â Â Â  (H) Hazard ranking and narrative information regarding threats to the environment and public health;

Â Â Â Â Â  (I) Status of removal or remedial actions at the facility; and

Â Â Â Â Â  (J) Other items the director determines necessary; and

Â Â Â Â Â  (b) Information that indicates whether the remedial action at the facility will be funded primarily by:

Â Â Â Â Â  (A) The department through the use of moneys in the Hazardous Substance Remedial Action Fund;

Â Â Â Â Â  (B) An owner or operator or other person under an agreement, order or consent judgment under ORS 465.200 to 465.545; or

Â Â Â Â Â  (C) An owner or operator or other person under other state or federal authority.

Â Â Â Â Â  (3) The department may organize the inventory into categories of facilities, including but not limited to the types of facilities listed in subsection (2) of this section.

Â Â Â Â Â  (4) On or before January 15 of each year, the department shall submit the inventory and a report to the Governor, the Legislative Assembly and the Environmental Quality Commission. The annual report shall include a quantitative and narrative summary of the departmentÂs accomplishments during the previous fiscal year and the departmentÂs goals for the current fiscal year, including but not limited to each of the following areas:

Â Â Â Â Â  (a) Facilities with a suspected release added to the departmentÂs database;

Â Â Â Â Â  (b) Facilities with a confirmed release added to the departmentÂs list;

Â Â Â Â Â  (c) Facilities added to and removed from the inventory;

Â Â Â Â Â  (d) Removals initiated and completed;

Â Â Â Â Â  (e) Preliminary assessments initiated and completed;

Â Â Â Â Â  (f) Remedial investigations initiated and completed;

Â Â Â Â Â  (g) Feasibility studies initiated and completed; and

Â Â Â Â Â  (h) Remedial actions, including long-term environmental controls and institutional controls, initiated and completed.

Â Â Â Â Â  (5) Beginning in 1991, and every fourth year thereafter, the report required under subsection (4) of this section shall include a four-year plan of action for those items under subsection (4)(e) to (h) of this section. The four-year plan shall include projections of funding and staffing levels necessary to implement the four-year plan. [1989 c.485 Â§5; 2003 c.576 Â§459]

Â Â Â Â Â  465.240 Inventory listing not prerequisite to other remedial action. Nothing in ORS 465.225 to 465.240, 465.405 and 465.410 or placement of a facility on the list under ORS 465.215 shall be construed to be a prerequisite to or otherwise affect the authority of the Director of the Department of Environmental Quality to undertake, order or authorize a removal or remedial action under ORS 465.200 to 465.545 and 465.900. [1989 c.485 Â§6]

Â Â Â Â Â  465.245 Preliminary assessment of potential facility. When the Department of Environmental Quality receives information about a release or a threat of release from a potential facility, the department shall evaluate the information and document its conclusions and may approve or conduct a preliminary assessment. However, if the department determines there is a significant threat to present or future public health, safety, welfare or the environment, the department shall approve or conduct a preliminary assessment according to rules of the Environmental Quality Commission. The preliminary assessment shall be conducted as expeditiously as possible within the budgetary constraints of the department. [Formerly 466.563]

Â Â Â Â Â  465.250 Accessibility of information about hazardous substances; entering property or facility; samples; confidentiality. (1) Any person who has or may have information, documents or records relevant to the identification, nature and volume of a hazardous substance generated, treated, stored, transported to, disposed of or released at a facility and the dates thereof, or to the identity or financial resources of a potentially responsible person, shall, upon request by the Department of Environmental Quality or its authorized representative, disclose or make available for inspection and copying such information, documents or records.

Â Â Â Â Â  (2) Upon reasonable basis to believe that there may be a release of a hazardous substance at or upon any property or facility, the department or its authorized representative may enter any property or facility at any reasonable time to:

Â Â Â Â Â  (a) Sample, inspect, examine and investigate;

Â Â Â Â Â  (b) Examine and copy records and other information; or

Â Â Â Â Â  (c) Carry out removal or remedial action or any other action authorized by ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (3) If any person refuses to provide information, documents, records or to allow entry under subsections (1) and (2) of this section, the department may request the Attorney General to seek from a court of competent jurisdiction an order requiring the person to provide such information, documents, records or to allow entry.

Â Â Â Â Â  (4)(a) Except as provided in paragraphs (b) and (c) of this subsection, the department or its authorized representative shall, upon request by the current owner or operator of the facility or property, provide a portion of any sample obtained from the property or facility to the owner or operator.

Â Â Â Â Â  (b) The department may decline to give a portion of any sample to the owner or operator if, in the judgment of the department or its authorized representative, apportioning a sample:

Â Â Â Â Â  (A) May alter the physical or chemical properties of the sample such that the portion of the sample retained by the department would not be representative of the material sampled; or

Â Â Â Â Â  (B) Would not provide adequate volume to perform the laboratory analysis.

Â Â Â Â Â  (c) Nothing in this subsection shall prevent or unreasonably hinder or delay the department or its authorized representative in obtaining a sample at any facility or property.

Â Â Â Â Â  (5) Persons subject to the requirements of this section may make a claim of confidentiality regarding any information, documents or records, in accordance with ORS 466.090. [Formerly 466.565]

Â Â Â Â Â  465.255 Strict liability for remedial action costs for injury or destruction of natural resource; limited exclusions. (1) The following persons shall be strictly liable for those remedial action costs incurred by the state or any other person that are attributable to or associated with a facility and for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) Any owner or operator at or during the time of the acts or omissions that resulted in the release.

Â Â Â Â Â  (b) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in the release, and who knew or reasonably should have known of the release when the person first became the owner or operator.

Â Â Â Â Â  (c) Any owner or operator who obtained actual knowledge of the release at the facility during the time the person was the owner or operator of the facility and then subsequently transferred ownership or operation of the facility to another person without disclosing such knowledge.

Â Â Â Â Â  (d) Any person who, by any acts or omissions, caused, contributed to or exacerbated the release, unless the acts or omissions were in material compliance with applicable laws, standards, regulations, licenses or permits.

Â Â Â Â Â  (e) Any person who unlawfully hinders or delays entry to, investigation of or removal or remedial action at a facility.

Â Â Â Â Â  (2) Except as provided in subsection (1)(c) to (e) of this section and subsection (4) of this section, the following persons shall not be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, or for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in a release, and who did not know and reasonably should not have known of the release when the person first became the owner or operator.

Â Â Â Â Â  (b) Any owner or operator if the release at the facility was caused solely by one or a combination of the following:

Â Â Â Â Â  (A) An act of God. ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (B) An act of war.

Â Â Â Â Â  (C) Acts or omissions of a third party, other than an employee or agent of the person asserting this defense, or other than a person whose acts or omissions occur in connection with a contractual relationship, existing directly or indirectly, with the person asserting this defense. As used in this subparagraph, Âcontractual relationshipÂ includes but is not limited to land contracts, deeds or other instruments transferring title or possession.

Â Â Â Â Â  (3) Except as provided in subsection (1)(c) to (e) of this section or subsection (4) of this section, the following persons shall not be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, or for damages for injury to or destruction of any natural resources caused by a release:

Â Â Â Â Â  (a) A unit of state or local government that acquired ownership or control of a facility in the following ways:

Â Â Â Â Â  (A) Involuntarily by virtue of its function as sovereign, including but not limited to escheat, bankruptcy, tax delinquency or abandonment; or

Â Â Â Â Â  (B) Through the exercise of eminent domain authority by purchase or condemnation.

Â Â Â Â Â  (b) A person who acquired a facility by inheritance or bequest.

Â Â Â Â Â  (c) Any fiduciary exempted from liability in accordance with rules adopted by the Environmental Quality Commission under ORS 465.440.

Â Â Â Â Â  (4) Notwithstanding the exclusions from liability provided for specified persons in subsections (2) and (3) of this section such persons shall be liable for remedial action costs incurred by the state or any other person that are attributable to or associated with a facility, and for damages for injury to or destruction of any natural resources caused by a release, to the extent that the personÂs acts or omissions contribute to such costs or damages, if the person:

Â Â Â Â Â  (a) Obtained actual knowledge of the release and then failed to promptly notify the Department of Environmental Quality and exercise due care with respect to the hazardous substance concerned, taking into consideration the characteristics of the hazardous substance in light of all relevant facts and circumstances; or

Â Â Â Â Â  (b) Failed to take reasonable precautions against the reasonably foreseeable acts or omissions of a third party and the reasonably foreseeable consequences of such acts or omissions.

Â Â Â Â Â  (5)(a) No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from any person who may be liable under this section, to any other person, the liability imposed under this section. Nothing in this section shall bar any agreement to insure, hold harmless or indemnify a party to such agreement for any liability under this section.

Â Â Â Â Â  (b) A person who is liable under this section shall not be barred from seeking contribution from any other person for liability under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (c) Nothing in ORS 465.200 to 465.545 and 465.900 shall bar a cause of action that a person liable under this section or a guarantor has or would have by reason of subrogation or otherwise against any person.

Â Â Â Â Â  (d) Nothing in this section shall restrict any right that the state or any person might have under federal statute, common law or other state statute to recover remedial action costs or to seek any other relief related to a release.

Â Â Â Â Â  (6) To establish, for purposes of subsection (1)(b) of this section or subsection (2)(a) of this section, that the person did or did not have reason to know, the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, no person shall be liable under ORS 465.200 to 465.545 and 465.900 for costs or damages as a result of actions taken or omitted in the course of rendering care, assistance or advice in accordance with rules adopted under ORS 465.400 or at the direction of the department or its authorized representative, with respect to an incident creating a danger to public health, safety, welfare or the environment as a result of any release of a hazardous substance. This paragraph shall not preclude liability for costs or damages as the result of negligence on the part of such person.

Â Â Â Â Â  (b) No state or local government shall be liable under ORS 465.200 to 465.545 and 465.900 for costs or damages as a result of actions taken in response to an emergency created by the release of a hazardous substance generated by or from a facility owned by another person. This paragraph shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For the purpose of this paragraph, reckless, willful or wanton misconduct shall constitute gross negligence.

Â Â Â Â Â  (c) This subsection shall not alter the liability of any person covered by subsection (1) of this section. [Formerly 466.567; 1991 c.680 Â§9; 1991 c.692 Â§1]

Â Â Â Â Â  465.257 Right of contribution from other person liable for remedial action costs; allocation of orphan share. (1) Any person who is liable or potentially liable under ORS 465.255 may seek contribution from any other person who is liable or potentially liable under ORS 465.255. When such a claim for contribution is at trial and the court determines that apportionment of recoverable costs among the liable parties is appropriate, the share of the remedial action costs that is to be borne by each party shall be determined by the court, using such equitable factors as the court deems appropriate, including but not limited to the following:

Â Â Â Â Â  (a) The amount of hazardous substances contributed to the facility;

Â Â Â Â Â  (b) The degree of toxicity or hazard posed by the hazardous substances to public health, safety and welfare, and to the environment;

Â Â Â Â Â  (c) The degree of involvement in the release of the hazardous substance by the liable persons;

Â Â Â Â Â  (d) The relative culpability or negligence of the liable persons;

Â Â Â Â Â  (e) The degree of cooperation by the liable persons with the government or with persons who have a financial interest in the facility;

Â Â Â Â Â  (f) The extent of the participation by the liable person in response actions at the facility;

Â Â Â Â Â  (g) The length of time the facility was owned or operated by the liable person during the time the release occurred;

Â Â Â Â Â  (h) Whether the acts or omissions that resulted in a release were in material compliance with applicable laws, standards, regulations, licenses or permits;

Â Â Â Â Â  (i) The economic benefit derived from the facility or from the acts or omissions that resulted in a release;

Â Â Â Â Â  (j) The circumstances and conditions involved in the facilityÂs conveyance, including the price paid and any discounts granted; and

Â Â Â Â Â  (k) The quality of evidence concerning liability and equitable shares.

Â Â Â Â Â  (2) At the time of trial, if a person who is otherwise liable under ORS 465.255 is no longer subject to a judgment due to bankruptcy, dissolution or death (an orphan share), the court may, in its discretion, allocate that personÂs equitable share to the other liable persons in proportion to their equitable shares or on any other equitable basis taking into consideration any relationship between the orphan shareÂs liable person and each other liable person. [1995 c.662 Â§5]

Â Â Â Â Â  Note: 465.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.260 Removal or remedial action; reimbursement of costs; liability; damages. (1) The Director of the Department of Environmental Quality may undertake any removal or remedial action necessary to protect the public health, safety, welfare and the environment.

Â Â Â Â Â  (2) The director may authorize any person to carry out any removal or remedial action in accordance with any requirements of or directions from the director, if the director determines that the person will commence and complete removal or remedial action properly and in a timely manner.

Â Â Â Â Â  (3) Nothing in ORS 465.200 to 465.545 and 465.900 shall prevent the director from taking any emergency removal or remedial action necessary to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (4) The director may require a person liable under ORS 465.255 to conduct any removal or remedial action or related actions necessary to protect the public health, safety, welfare and the environment. The directorÂs action under this subsection may include but need not be limited to issuing an order specifying the removal or remedial action the person must take.

Â Â Â Â Â  (5) The director may request the Attorney General to bring an action or proceeding for legal or equitable relief, in the circuit court of the county in which the facility is located or in Marion County, as may be necessary:

Â Â Â Â Â  (a) To enforce an order issued under subsection (4) of this section; or

Â Â Â Â Â  (b) To abate any imminent and substantial danger to the public health, safety, welfare or the environment related to a release.

Â Â Â Â Â  (6) Notwithstanding any provision of ORS chapter 183, and except as provided in subsection (7) of this section, any order issued by the director under subsection (4) of this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (7)(a) Any person who receives and complies with the terms of an order issued under subsection (4) of this section may, within 60 days after completion of the required action, petition the director for reimbursement from the fund for the reasonable costs of such action.

Â Â Â Â Â  (b) If the director refuses to grant all or part of the reimbursement, the petitioner may, within 30 days of receipt of the directorÂs refusal, file an action against the director seeking reimbursement from the fund in the circuit court of the county in which the facility is located or in the
Circuit
Court
of
Marion
County
. To obtain reimbursement, the petitioner must establish by a preponderance of the evidence that the petitioner is not liable under ORS 465.255 and that costs for which the petitioner seeks reimbursement are reasonable in light of the action required by the relevant order. A petitioner who is liable under ORS 465.255 may also recover reasonable remedial action costs to the extent that the petitioner can demonstrate that the directorÂs decision in selecting the removal or remedial action ordered was arbitrary and capricious or otherwise not in accordance with law.

Â Â Â Â Â  (8) If any person who is liable under ORS 465.255 fails without sufficient cause to conduct a removal or remedial action as required by an order of the director, the person shall be liable to the department for the stateÂs remedial action costs and for punitive damages not to exceed three times the amount of the stateÂs remedial action costs.

Â Â Â Â Â  (9) Nothing in this section is intended to interfere with, limit or abridge the authority of the State Fire Marshal or any other state agency or local unit of government relating to an emergency that presents a combustion or explosion hazard. [Formerly 466.570]

Â Â Â Â Â  465.265 ÂPersonÂ defined for ORS 465.265 to 465.310. As used in ORS 465.265 to 465.310, ÂpersonÂ includes but need not be limited to a person liable under ORS 465.255. Except as provided in ORS 465.275 (2), ÂpersonÂ does not include the state or any state agency or the federal government or any agency of the federal government. [1989 c.833 Â§103]

Â Â Â Â Â  465.270 Legislative findings and intent. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The costs of cleanup may result in economic hardship or bankruptcy for individuals and businesses that are otherwise financially viable;

Â Â Â Â Â  (b) These persons may be willing to clean up their sites and pay the associated costs; however, financial assistance from private lenders may not be available to pay for the cleanup; and

Â Â Â Â Â  (c) It is in the interest of the public health, safety, welfare and the environment to establish a program of financial assistance for cleanups, to help individuals and businesses maintain financial viability, increasing the share of cleanup costs paid by responsible persons and ultimately decreasing amounts paid from state funds.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is the intent of ORS 465.265 to 465.310:

Â Â Â Â Â  (a) To assure that moneys for financial assistance are available on a continuing basis consistent with the length and terms provided by the financial assistance agreements; and

Â Â Â Â Â  (b) To provide authority to the Department of Environmental Quality to develop and implement innovative approaches to financial assistance for cleanups conducted under ORS 465.200 to 465.545 or, at the discretion of the department, under other applicable authorities. [1989 c.833 Â§102]

Â Â Â Â Â  465.275 Remedial action and financial assistance program; contracts for implementation. (1) The Department of Environmental Quality may conduct:

Â Â Â Â Â  (a) A financial assistance program, including but not limited to loan guarantees, to assist persons in financing the cost of remedial action.

Â Â Â Â Â  (b) Activities necessary to carry out the purpose of ORS 465.381, 468.220, 468.230 and 465.265 to 465.310, including but not limited to entering into contracts or agreements, making and guaranteeing loans, taking security and instituting appropriate actions to enforce agreements made under ORS 465.285.

Â Â Â Â Â  (2) The department may enter into a contract or agreement for services to implement a financial assistance program with any person, including but not limited to a financial institution or a unit of local, state or federal government. The services may include but need not be limited to evaluating creditworthiness of applicants, preparing and marketing financial assistance packages and administering and servicing financial assistance agreements. [1989 c.833 Â§104]

Â Â Â Â Â  465.280 Rules; insuring tax deductibility of interest on bonds. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules necessary to carry out the provisions of ORS 465.381, 468.220, 468.230 and 465.265 to 465.310 and to insure that interest on bonds issued under ORS 468.195 to be used for removal or remedial action of hazardous substances is not includable in gross income under the United States Internal Revenue Code. [1989 c.833 Â§105]

Â Â Â Â Â  465.285 Requirements for financial assistance; contents of agreements. (1) The Department of Environmental Quality may provide financial assistance only to persons who meet all of the following eligibility requirements:

Â Â Â Â Â  (a) The department has determined that removal or remedial action proposed by the applicant is necessary to protect the public health, safety and welfare or the environment.

Â Â Â Â Â  (b) The applicant demonstrates to the departmentÂs satisfaction that the applicant either is unable to obtain financing for the removal or remedial action from other sources or that financing for the removal or remedial action is not available to the applicant at reasonable rates and terms.

Â Â Â Â Â  (c) The applicant demonstrates to the departmentÂs satisfaction that there is a reasonable likelihood the applicant has the ability to repay.

Â Â Â Â Â  (d) The applicant agrees to conduct the removal or remedial action according to an agreement with the department.

Â Â Â Â Â  (e) Any other requirement the department considers necessary or appropriate.

Â Â Â Â Â  (2) A financial assistance agreement shall include any provision the department considers necessary, but shall at least include the following provisions:

Â Â Â Â Â  (a) Terms of the financial assistance; and

Â Â Â Â Â  (b) A statement that moneys obligated by the department under the agreement are limited to moneys in the Hazardous Substance Remedial Action Fund expressly designated by the department for financial assistance purposes. [1989 c.833 Â§106]

Â Â Â Â Â  465.290 Financial assistance agreement not General Fund obligation; cost estimates; security; recovery of costs; compromise of obligations. (1) The obligation of the Department of Environmental Quality to provide financial assistance or to advance money under a financial assistance agreement made under ORS 465.285 shall not constitute an obligation against the General Fund or any other state fund except against the Hazardous Substance Remedial Action Fund to the extent moneys in the Hazardous Substance Remedial Action Fund are expressly designated by the department for such financial assistance purposes.

Â Â Â Â Â  (2) The department may provide a remedial action cost estimate for use by the department, a lender or a guarantor in determining the amount of financial assistance, evaluating the creditworthiness of a borrower, providing loan guarantees or as the department considers appropriate.

Â Â Â Â Â  (3) When financial assistance is provided to a local governmental unit, the agreement may be secured as the department requires for adequate security.

Â Â Â Â Â  (4) The department may take any action under ORS 465.260, 465.330 or 465.335 or other applicable authority to recover costs incurred or moneys advanced under a financial assistance agreement. Costs incurred or money advanced under a financial assistance agreement entered into under ORS 465.285 shall be remedial action costs. At the departmentÂs discretion, the department may file a claim of lien for such remedial action costs in accordance with the procedures set forth in ORS 465.335 (1), (2)(a) to (c), (3) and (4).

Â Â Â Â Â  (5) The department may settle, compromise or release all or part of any obligation arising under a financial assistance agreement so long as the departmentÂs action is consistent with the purposes of ORS 465.265 to 465.310. [1989 c.833 Â§107]

Â Â Â Â Â  465.295 Decision regarding financial assistance not subject to judicial review. Notwithstanding any provision of ORS chapter 183, the decision of the Department of Environmental Quality to approve or deny financial assistance under ORS 465.265 to 465.310 or the departmentÂs determination of the amount or use of a remedial action cost estimate under ORS 465.290 shall not be subject to appeal to the Environmental Quality Commission or subject to judicial review. [1989 c.833 Â§108]

Â Â Â Â Â  465.300 Records and financial assistance applications exempt from disclosure as public record. Financial records and other information that are submitted to the Department of Environmental Quality as part of an application for financial assistance under ORS 465.265 to 465.310 shall be exempt from disclosure under ORS 192.410 to 192.505, unless the public interest requires disclosure in a particular instance. [1989 c.833 Â§109]

Â Â Â Â Â  465.305 Application fees. The Environmental Quality Commission may establish by rule reasonable fees for applicants for financial assistance sufficient to pay for the costs of the Department of Environmental Quality of carrying out the provisions of ORS 465.265 to 465.310. [1989 c.833 Â§110]

Â Â Â Â Â  465.310 Accounting procedure for financial assistance moneys. For the purposes of ORS 465.265 to 465.310, the Department of Environmental Quality may place moneys for the purpose of providing financial assistance in reserve status or subaccounts within the Hazardous Substance Remedial Action Fund. Moneys placed in reserve status or subaccounts under this section in connection with a financial assistance agreement shall not be subject to claims under ORS 465.260 or otherwise except as provided in the financial assistance agreement. [1989 c.833 Â§111]

Â Â Â Â Â  465.315 Standards for degree of cleanup required; Hazard Index; risk protocol; hot spots of contamination; exemption; rules. (1)(a) Any removal or remedial action performed under the provisions of ORS 465.200 to 465.545 and 465.900 shall attain a degree of cleanup of the hazardous substance and control of further release of the hazardous substance that assures protection of present and future public health, safety and welfare and of the environment.

Â Â Â Â Â  (b) The Director of the Department of Environmental Quality shall select or approve remedial actions that are protective of human health and the environment. The protectiveness of a remedial action shall be determined based on application of both of the following:

Â Â Â Â Â  (A) The acceptable risk level for exposures. For protection of humans, the acceptable risk level for exposure to individual carcinogens shall be a lifetime excess cancer risk of one per one million people exposed, and the acceptable risk level for exposure to noncarcinogens shall be the exposure that results in a Hazard Index number equal to or less than one. ÂHazard Index numberÂ means a number equal to the sum of the noncarcinogenic risks (hazard quotient) attributable to systemic toxicants with similar toxic endpoints. For protection of ecological receptors, if a release of hazardous substances causes or is reasonably likely to cause significant adverse impacts to the health or viability of a species listed as threatened or endangered pursuant to 16 U.S.C. 1531 et seq. or ORS 496.172, or a population of plants or animals in the locality of the facility, the acceptable risk level shall be the point before such significant adverse impacts occur.

Â Â Â Â Â  (B) A risk assessment undertaken in accordance with the risk protocol established by the Environmental Quality Commission in accordance with subsection (2)(a) of this section.

Â Â Â Â Â  (c) A remedial action may achieve protection of human health and the environment through:

Â Â Â Â Â  (A) Treatment that eliminates or reduces the toxicity, mobility or volume of hazardous substances;

Â Â Â Â Â  (B) Excavation and off-site disposal;

Â Â Â Â Â  (C) Containment or other engineering controls;

Â Â Â Â Â  (D) Institutional controls;

Â Â Â Â Â  (E) Any other method of protection; or

Â Â Â Â Â  (F) A combination of the above.

Â Â Â Â Â  (d) The method of remediation appropriate for a specific facility shall be determined through an evaluation of remedial alternatives and a selection process to be established pursuant to rules adopted by the commission. The director shall select or approve a protective alternative that balances the following factors:

Â Â Â Â Â  (A) The effectiveness of the remedy in achieving protection;

Â Â Â Â Â  (B) The technical and practical implementability of the remedy;

Â Â Â Â Â  (C) The long term reliability of the remedy;

Â Â Â Â Â  (D) Any short term risk from implementing the remedy posed to the community, to those engaged in the implementation of the remedy and to the environment; and

Â Â Â Â Â  (E) The reasonableness of the cost of the remedy. The cost of a remedial action shall not be considered reasonable if the costs are disproportionate to the benefits created through risk reduction or risk management. Subject to the preference for treatment of hot spots, when two or more remedial action alternatives are protective as provided in paragraph (b) of this subsection, the least expensive remedial action shall be preferred unless the additional cost of a more expensive alternative is justified by proportionately greater benefits within one or more of the factors set forth in subparagraphs (A) to (D) of this paragraph. The director shall use a higher threshold for evaluating the reasonableness of the costs for treating hot spots than for remediation of areas other than hot spots.

Â Â Â Â Â  (e) For contamination constituting a hot spot as defined by the commission pursuant to subsection (2)(b) of this section, the director shall select or approve a remedial action requiring treatment of the hot spot contamination unless treatment is not feasible considering the factors set forth in paragraph (d) of this subsection. For contamination constituting a hot spot under subsection (2)(b)(A) of this section, the director shall evaluate, with the same preference as treatment, the excavation and off-site disposal of the contamination at a facility authorized for such disposal under state or federal law. For excavation and off-site disposal of contamination that is a hazardous waste as described in ORS 466.005, the director shall consider the method and distance for transportation of the contamination to available disposal facilities in selecting or approving a remedial action that is protective under subsection (1)(d) of this section. If requested by the responsible party or recommended by the Department of Environmental Quality, the director may select or approve excavation and off-site disposal as the remedial action for contamination constituting a hot spot under subsection (2)(b)(A) of this section.

Â Â Â Â Â  (f) The Department of Environmental Quality shall develop or identify generic remedies for common categories of facilities considering the balancing factors set forth in paragraph (d) of this subsection. The departmentÂs development of generic remedies shall take into consideration demonstrated remedial actions and technologies and scientific and engineering evaluation of performance data. Where a generic remedy would be protective and satisfy the balancing factors under paragraph (d) of this subsection at a specific facility, the director may select or approve the generic remedy for that site on a streamlined basis with a limited evaluation of other remedial alternatives.

Â Â Â Â Â  (g) Subject to paragraphs (b) and (d) of this subsection, in selecting or approving a remedial action, the director shall consider current and reasonably anticipated future land uses at the facility and surrounding properties, taking into account current land use zoning, other land use designations, land use plans as established in local comprehensive plans and land use implementing regulations of any governmental body having land use jurisdiction, and concerns of the facility owner, neighboring owners and the community.

Â Â Â Â Â  (2) The commission shall adopt rules:

Â Â Â Â Â  (a) Establishing a risk protocol for conducting risk assessments. The risk protocol shall:

Â Â Â Â Â  (A) Require consideration of existing and reasonably likely future human exposures and significant adverse effects to ecological receptor health and viability, both in a baseline risk assessment and in an assessment of residual risk after a remedial action;

Â Â Â Â Â  (B) Require risk assessments to include reasonable estimates of plausible upper-bound exposures that neither grossly underestimate nor grossly overestimate risks;

Â Â Â Â Â  (C) Require risk assessments to consider, to the extent practicable, the range of probabilities of risks actually occurring, the range of size of the populations likely to be exposed to the risk, current and reasonably likely future land uses, and quantitative and qualitative descriptions of uncertainties;

Â Â Â Â Â  (D) Identify appropriate sources of toxicity information;

Â Â Â Â Â  (E) Define the use of probabilistic modeling;

Â Â Â Â Â  (F) Identify criteria for the selection and application of fate and transport models;

Â Â Â Â Â  (G) Define the use of high-end and central-tendency exposure cases and assumptions;

Â Â Â Â Â  (H) Define the use of population risk estimates in addition to individual risk estimates;

Â Â Â Â Â  (I) To the extent deemed appropriate and feasible by the commission considering available scientific information, define appropriate approaches for addressing cumulative risks posed by multiple contaminants or multiple exposure pathways, including how the acceptable risk levels set forth in subsection (1)(b)(A) of this section shall be applied in relation to cumulative risks; and

Â Â Â Â Â  (J) Establish appropriate sampling approaches and data quality requirements.

Â Â Â Â Â  (b) Defining hot spots of contamination. The definition of hot spots shall include:

Â Â Â Â Â  (A) Hazardous substances that are present in high concentrations, are highly mobile or cannot be reliably contained, and that would present a risk to human health or the environment exceeding the acceptable risk level if exposure occurs.

Â Â Â Â Â  (B) Concentrations of hazardous substances in ground water or surface water that have a significant adverse effect on existing or reasonably likely future beneficial uses of the water and for which treatment is reasonably likely to restore or protect such beneficial use within a reasonable time.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the director may exempt the on-site portion of any removal or remedial action conducted under ORS 465.200 to 465.545 and 465.900 from any requirement of ORS 466.005 to 466.385 and ORS chapters 459, 468, 468A and 468B. Without affecting substantive requirements, no state or local permit, license or other authorization shall be required for, and no procedural requirements shall apply to, the portion of any removal or remedial action conducted on-site where such removal or remedial action has been selected or approved by the director under this section, unless the permit, license, authorization or procedural requirement is necessary to preserve or obtain federal authorization of a state program or the person performing a removal or remedial action elects to obtain the permit, license or authorization or comply with the procedural requirement. The person performing a removal or remedial action shall notify the appropriate state or local governmental body of the permits, licenses, authorizations or procedural requirements waived under this subsection and, at the request of the governmental body, pay applicable fees. Any costs paid as a fee to a governmental body under this subsection shall not also be recoverable by the governmental body as remedial action costs.

Â Â Â Â Â  (4) Notwithstanding any provision of subsection (3) of this section, any on-site treatment, storage or disposal of a hazardous substance shall comply with the standard established under subsection (1)(a) of this section and any activities conducted in a public right of way under a removal or remedial action pursuant to this section shall comply with the requirements of the applicable jurisdiction.

Â Â Â Â Â  (5) Nothing in this section shall affect the authority of the director to undertake, order or authorize an interim or emergency removal action.

Â Â Â Â Â  (6) Nothing in this section or in rules adopted pursuant to this section shall prohibit the application of rules in effect on July 18, 1995, that use numeric soil cleanup standards to govern remediation of motor fuel and heating oil releases from underground storage tanks. [Formerly 466.573; 1993 c.560 Â§102; 1995 c.662 Â§1; 1999 c.740 Â§1; 2003 c.14 Â§298]

Â Â Â Â Â  465.320 Notice of proposed cleanup action; receipt and consideration of comment; notice of approval. Except as provided in ORS 465.260 (3), before approval of any remedial action to be undertaken by the Department of Environmental Quality or any other person, or adoption of a certification decision under ORS 465.325, the department shall:

Â Â Â Â Â  (1) Publish a notice and brief description of the proposed action in a local paper of general circulation and in the Secretary of StateÂs Bulletin, and make copies of the proposal available to the public.

Â Â Â Â Â  (2) Provide at least 30 days for submission of written comments regarding the proposed action, and, upon written request by 10 or more persons or by a group having 10 or more members, conduct a public meeting at or near the facility for the purpose of receiving verbal comment regarding the proposed action.

Â Â Â Â Â  (3) Consider any written or verbal comments before approving the removal or remedial action.

Â Â Â Â Â  (4) Upon final approval of the remedial action, publish notice, as provided under subsection (1) of this section, and make copies of the approved action available to the public. [Formerly 466.575]

Â Â Â Â Â  465.325 Agreement to perform removal or remedial action; reimbursement; agreement as order and consent judgment; effect on liability. (1) The Director of the Department of Environmental Quality, in the directorÂs discretion, may enter into an agreement with any person including the owner or operator of the facility from which a release emanates, or any other potentially responsible person to perform any removal or remedial action if the director determines that the actions will be properly done by the person. Whenever practicable and in the public interest, as determined by the director, the director, in order to expedite effective removal or remedial actions and minimize litigation, shall act to facilitate agreements under this section that are in the public interest and consistent with the rules adopted under ORS 465.400. If the director decides not to use the procedures in this section, the director shall notify in writing potentially responsible parties at the facility of such decision. Notwithstanding ORS chapter 183, a decision of the director to use or not to use the procedures described in this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (2)(a) An agreement under this section may provide that the director will reimburse the parties to the agreement from the fund, with interest, for certain costs of actions under the agreement that the parties have agreed to perform and the director has agreed to finance. In any case in which the director provides such reimbursement and, in the judgment of the director, cost recovery is in the public interest, the director shall make reasonable efforts to recover the amount of such reimbursement under ORS 465.200 to 465.545 and 465.900 or under other relevant authority.

Â Â Â Â Â  (b) Notwithstanding ORS chapter 183, the directorÂs decision regarding fund financing under this subsection shall not be appealable to the commission or subject to judicial review.

Â Â Â Â Â  (c) When a remedial action is completed under an agreement described in paragraph (a) of this subsection, the fund shall be subject to an obligation for any subsequent remedial action at the same facility but only to the extent that such subsequent remedial action is necessary by reason of the failure of the original remedial action. Such obligation shall be in a proportion equal to, but not exceeding, the proportion contributed by the fund for the original remedial action. The fundÂs obligation for such future remedial action may be met through fund expenditures or through payment, following settlement or enforcement action, by persons who were not signatories to the original agreement.

Â Â Â Â Â  (3) If an agreement has been entered into under this section, the director may take any action under ORS 465.260 against any person who is not a party to the agreement, once the period for submitting a proposal under subsection (5)(c) of this section has expired. Nothing in this section shall be construed to affect either of the following:

Â Â Â Â Â  (a) The liability of any person under ORS 465.255 or 465.260 with respect to any costs or damages which are not included in the agreement.

Â Â Â Â Â  (b) The authority of the director to maintain an action under ORS 465.200 to 465.545 and 465.900 against any person who is not a party to the agreement.

Â Â Â Â Â  (4)(a) Whenever the director enters into an agreement under this section with any potentially responsible person with respect to remedial action, following approval of the agreement by the Attorney General and except as otherwise provided in the case of certain administrative settlements referred to in subsection (8) of this section, the agreement shall be entered in the appropriate circuit court as a consent judgment. The director need not make any finding regarding an imminent and substantial endangerment to the public health, safety, welfare or the environment in connection with any such agreement or consent judgment.

Â Â Â Â Â  (b) The entry of any consent judgment under this subsection shall not be construed to be an acknowledgment by the parties that the release concerned constitutes an imminent and substantial endangerment to the public health, safety, welfare or the environment. Except as otherwise provided in the Oregon Evidence Code, the participation by any party in the process under this section shall not be considered an admission of liability for any purpose, and the fact of such participation shall not be admissible in any judicial or administrative proceeding, including a subsequent proceeding under this section.

Â Â Â Â Â  (c) The director may fashion a consent judgment so that the entering of the judgment and compliance with the judgment or with any determination or agreement made under this section shall not be considered an admission of liability for any purpose.

Â Â Â Â Â  (d) The director shall provide notice and opportunity to the public and to persons not named as parties to the agreement to comment on the proposed agreement before its submittal to the court as a proposed consent judgment, as provided under ORS 465.320. The director shall consider any written comments, views or allegations relating to the proposed agreement. The director or any party may withdraw, withhold or modify its consent to the proposed agreement if the comments, views and allegations concerning the agreement disclose facts or considerations which indicate that the proposed agreement is inappropriate, improper or inadequate.

Â Â Â Â Â  (5)(a) If the director determines that a period of negotiation under this subsection would facilitate an agreement with potentially responsible persons for taking removal or remedial action and would expedite removal or remedial action, the director shall so notify all such parties and shall provide them with the following information to the extent the information is available:

Â Â Â Â Â  (A) The names and addresses of potentially responsible persons including owners and operators and other persons referred to in ORS 465.255.

Â Â Â Â Â  (B) The volume and nature of substances contributed by each potentially responsible person identified at the facility.

Â Â Â Â Â  (C) A ranking by volume of the substances at the facility.

Â Â Â Â Â  (b) The director shall make the information referred to in paragraph (a) of this subsection available in advance of notice under this subsection upon the request of a potentially responsible person in accordance with procedures provided by the director. The provisions of ORS 465.250 (5) regarding confidential information apply to information provided under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Any person receiving notice under paragraph (a) of this subsection shall have 60 days from the date of receipt of the notice to submit to the director a proposal for undertaking or financing the action under ORS 465.260. The director may grant extensions for up to an additional 60 days.

Â Â Â Â Â  (6)(a) Any person may seek contribution from any other person who is liable or potentially liable under ORS 465.255. In resolving contribution claims, the court shall allocate remedial action costs among liable parties in accordance with ORS 465.257.

Â Â Â Â Â  (b) A person who has resolved its liability to the state in an administrative or judicially approved settlement shall not be liable for claims for contribution regarding matters addressed in the settlement. Such settlement does not discharge any of the other potentially responsible persons unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

Â Â Â Â Â  (c)(A) If the state has obtained less than complete relief from a person who has resolved its liability to the state in an administrative or judicially approved settlement, the director may bring an action against any person who has not so resolved its liability.

Â Â Â Â Â  (B) A person who has resolved its liability to the state for some or all of a removal or remedial action or for some or all of the costs of such action in an administrative or judicially approved settlement may seek contribution from any person who is not party to a settlement referred to in paragraph (b) of this subsection.

Â Â Â Â Â  (C) In any action under this paragraph, the rights of any person who has resolved its liability to the state shall be subordinate to the rights of the state.

Â Â Â Â Â  (7)(a) In entering an agreement under this section, the director may provide any person subject to the agreement with a covenant not to sue concerning any liability to the State of Oregon under ORS 465.200 to 465.545 and 465.900, including future liability, resulting from a release of a hazardous substance addressed by the agreement if each of the following conditions is met:

Â Â Â Â Â  (A) The covenant not to sue is in the public interest.

Â Â Â Â Â  (B) The covenant not to sue would expedite removal or remedial action consistent with rules adopted by the commission under ORS 465.400 (2).

Â Â Â Â Â  (C) The person is in full compliance with a consent judgment under subsection (4)(a) of this section for response to the release concerned.

Â Â Â Â Â  (D) The removal or remedial action has been approved by the director.

Â Â Â Â Â  (b) The director shall provide a person with a covenant not to sue with respect to future liability to the State of Oregon under ORS 465.200 to 465.545 and 465.900 for a future release of a hazardous substance from a facility, and a person provided such covenant not to sue shall not be liable to the State of Oregon under ORS 465.255 with respect to such release at a future time, for the portion of the remedial action:

Â Â Â Â Â  (A) That involves the transport and secure disposition offsite of a hazardous substance in a treatment, storage or disposal facility meeting the requirements of section 3004(c) to (g), (m), (o), (p), (u) and (v) and 3005(c) of the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616, if the director has rejected a proposed remedial action that is consistent with rules adopted by the commission under ORS 465.400 that does not include such offsite disposition and has thereafter required offsite disposition; or

Â Â Â Â Â  (B) That involves the treatment of a hazardous substance so as to destroy, eliminate or permanently immobilize the hazardous constituents of the substance, so that, in the judgment of the director, the substance no longer presents any current or currently foreseeable future significant risk to public health, safety, welfare or the environment, no by-product of the treatment or destruction process presents any significant hazard to public health, safety, welfare or the environment, and all by-products are themselves treated, destroyed or contained in a manner that assures that the by-products do not present any current or currently foreseeable future significant risk to public health, safety, welfare or the environment.

Â Â Â Â Â  (c) A covenant not to sue concerning future liability to the State of Oregon shall not take effect until the director certifies that the removal or remedial action has been completed in accordance with the requirements of subsection (10) of this section at the facility that is the subject of the covenant.

Â Â Â Â Â  (d) In assessing the appropriateness of a covenant not to sue under paragraph (a) of this subsection and any condition to be included in a covenant not to sue under paragraph (a) or (b) of this subsection, the director shall consider whether the covenant or conditions are in the public interest on the basis of factors such as the following:

Â Â Â Â Â  (A) The effectiveness and reliability of the remedial action, in light of the other alternative remedial actions considered for the facility concerned.

Â Â Â Â Â  (B) The nature of the risks remaining at the facility.

Â Â Â Â Â  (C) The extent to which performance standards are included in the order or judgment.

Â Â Â Â Â  (D) The extent to which the removal or remedial action provides a complete remedy for the facility, including a reduction in the hazardous nature of the substances at the facility.

Â Â Â Â Â  (E) The extent to which the technology used in the removal or remedial action is demonstrated to be effective.

Â Â Â Â Â  (F) Whether the fund or other sources of funding would be available for any additional removal or remedial action that might eventually be necessary at the facility.

Â Â Â Â Â  (G) Whether the removal or remedial action will be carried out, in whole or in significant part, by the responsible parties themselves.

Â Â Â Â Â  (e) Any covenant not to sue under this subsection shall be subject to the satisfactory performance by such party of its obligations under the agreement concerned.

Â Â Â Â Â  (f)(A) Except for the portion of the removal or remedial action that is subject to a covenant not to sue under paragraph (b) of this subsection or de minimis settlement under subsection (8) of this section, a covenant not to sue a person concerning future liability to the State of Oregon:

Â Â Â Â Â  (i) Shall include an exception to the covenant that allows the director to sue the person concerning future liability resulting from the release or threatened release that is the subject of the covenant if the liability arises out of conditions unknown at the time the director certifies under subsection (10) of this section that the removal or remedial action has been completed at the facility concerned; and

Â Â Â Â Â  (ii) May include an exception to the covenant that allows the director to sue the person concerning future liability resulting from failure of the remedial action.

Â Â Â Â Â  (B) In extraordinary circumstances, the director may determine, after assessment of relevant factors such as those referred to in paragraph (d) of this subsection and volume, toxicity, mobility, strength of evidence, ability to pay, litigative risks, public interest considerations, precedential value and the inequities and aggravating factors, not to include the exception referred to in paragraph (f)(A) of this subsection if other terms, conditions or requirements of the agreement containing the covenant not to sue are sufficient to provide all reasonable assurances that public health, safety, welfare and the environment will be protected from any future release at or from the facility.

Â Â Â Â Â  (C) The director may include any provisions allowing future enforcement action under ORS 465.260 that in the discretion of the director are necessary and appropriate to assure protection of public health, safety, welfare and the environment.

Â Â Â Â Â  (8)(a) Whenever practicable and in the public interest, as determined by the director, the director shall as promptly as possible reach a final settlement with a potentially responsible person in an administrative or civil action under ORS 465.255 if such settlement involves only a minor portion of the remedial action costs at the facility concerned and, in the judgment of the director, both of the following are minimal in comparison to any other hazardous substance at the facility:

Â Â Â Â Â  (A) The amount of the hazardous substance contributed by that person to the facility; and

Â Â Â Â Â  (B) The toxic or other hazardous effects of the substance contributed by that person to the facility.

Â Â Â Â Â  (b) The director may provide a covenant not to sue with respect to the facility concerned to any party who has entered into a settlement under this subsection unless such a covenant would be inconsistent with the public interest as determined under subsection (7) of this section.

Â Â Â Â Â  (c) The director shall reach any such settlement or grant a covenant not to sue as soon as possible after the director has available the information necessary to reach a settlement or grant a covenant not to sue.

Â Â Â Â Â  (d) A settlement under this subsection shall be entered as a consent judgment or embodied in an administrative order setting forth the terms of the settlement. The circuit court for the county in which the release or threatened release occurs or the
Circuit
Court
of
Marion
County
may enforce any such administrative order.

Â Â Â Â Â  (e) A party who has resolved its liability to the state under this subsection shall not be liable for claims for contribution regarding matters addressed in the settlement. The settlement does not discharge any of the other potentially responsible persons unless its terms so provide, but it reduces the potential liability of the others by the amount of the settlement.

Â Â Â Â Â  (f) Nothing in this subsection shall be construed to affect the authority of the director to reach settlements with other potentially responsible persons under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (9)(a) Notwithstanding ORS chapter 183, except for those covenants required under subsection (7)(b)(A) and (B) of this section, a decision by the director to agree or not to agree to inclusion of any covenant not to sue in an agreement under this section shall not be appealable to the commission or subject to judicial review.

Â Â Â Â Â  (b) Nothing in this section shall limit or otherwise affect the authority of any court to review, in the consent judgment process under subsection (4) of this section, any covenant not to sue contained in an agreement under this section.

Â Â Â Â Â  (10)(a) Upon completion of any removal or remedial action under an agreement under this section, or pursuant to an order under ORS 465.260, the party undertaking the removal or remedial action shall notify the department and request certification of completion. Within 90 days after receiving notice, the director shall determine by certification whether the removal or remedial action is completed in accordance with the applicable agreement or order.

Â Â Â Â Â  (b) Before submitting a final certification decision to the court that approved the consent judgment, or before entering a final administrative order, the director shall provide to the public and to persons not named as parties to the agreement or order notice and opportunity to comment on the directorÂs proposed certification decision, as provided under ORS 465.320.

Â Â Â Â Â  (c) Any person aggrieved by the directorÂs certification decision may seek judicial review of the certification decision by the court that approved the relevant consent judgment or, in the case of an administrative order, in the circuit court for the county in which the facility is located or in
Marion
County
. The decision of the director shall be upheld unless the person challenging the certification decision demonstrates that the decision was arbitrary and capricious, contrary to the provisions of ORS 465.200 to 465.545 and 465.900 or not supported by substantial evidence. The court shall apply a presumption in favor of the directorÂs decision. The court may award attorney fees and costs to the prevailing party if the court finds the challenge or defense of the directorÂs decision to have been frivolous. The court may assess against a party and award to the state, in addition to attorney fees and costs, an amount equal to the economic gain realized by the party if the court finds the only purpose of the partyÂs challenge to the directorÂs decision was delay for economic gain. [Formerly 466.577; 1995 c.662 Â§2; 2003 c.576 Â§460]

Â Â Â Â Â  465.327 Agreement to release party from potential liability to state to facilitate cleanup and reuse of property; eligible parties; terms of agreement. (1) In order to facilitate cleanup and reuse of contaminated property, the Department of Environmental Quality may, through a written agreement, provide a party with a release from potential liability to the state under ORS 465.255, if:

Â Â Â Â Â  (a) The party is not currently liable under ORS 465.255 for an existing release of hazardous substance at the facility;

Â Â Â Â Â  (b) Removal or remedial action is necessary at the facility to protect human health or the environment;

Â Â Â Â Â  (c) The proposed redevelopment or reuse of the facility will not contribute to or exacerbate existing contamination, increase health risks or interfere with remedial measures necessary at the facility; and

Â Â Â Â Â  (d) A substantial public benefit will result from the agreement, including but not limited to:

Â Â Â Â Â  (A) The generation of substantial funding or other resources facilitating remedial measures at the facility in accordance with this section;

Â Â Â Â Â  (B) A commitment to perform substantial remedial measures at the facility in accordance with this section;

Â Â Â Â Â  (C) Productive reuse of a vacant or abandoned industrial or commercial facility; or

Â Â Â Â Â  (D) Development of a facility by a governmental entity or nonprofit organization to address an important public purpose.

Â Â Â Â Â  (2) In determining whether to enter an agreement under this section, the department shall consult with affected land use planning jurisdictions and consider reasonably anticipated future land uses at the facility and surrounding properties.

Â Â Â Â Â  (3) An agreement under this section may be set forth in an administrative consent order or other administrative agreement or in a judicial consent judgment entered in accordance with ORS 465.325. Any such agreement may include provisions considered necessary by the department, and shall include:

Â Â Â Â Â  (a) A commitment to undertake the measures constituting a substantial public benefit;

Â Â Â Â Â  (b) If remedial measures are to be performed under the agreement, a commitment to perform any such measures under the departmentÂs oversight;

Â Â Â Â Â  (c) A waiver by the party of any claim or cause of action against the State of Oregon arising from contamination at the facility existing as of the date of acquisition of ownership or operation of the facility;

Â Â Â Â Â  (d) A grant of an irrevocable right of entry to the department and its authorized representative for purposes of the agreement or for remedial measures authorized under this section;

Â Â Â Â Â  (e) A reservation of rights as to an entity not a party to the agreement; and

Â Â Â Â Â  (f) A legal description of the property.

Â Â Â Â Â  (4) Subject to the satisfactory performance by the party of its obligations under the agreement, the party shall not be liable to the State of
Oregon
under ORS 465.200 to 465.545 and 465.900 for any release of a hazardous substance at the facility existing as of the date of acquisition of ownership or operation of the facility. The party shall bear the burden of proving that any hazardous substance release existed before the date of acquisition of ownership of the facility. This release from liability shall not affect a partyÂs liability for claims arising from any:

Â Â Â Â Â  (a) Release of a hazardous substance at the facility after the date of acquisition of ownership or operation;

Â Â Â Â Â  (b) Contribution to or exacerbation of a release of a hazardous substance;

Â Â Â Â Â  (c) Interference or failure to cooperate with the department or other persons conducting remedial measures under the departmentÂs oversight at the facility;

Â Â Â Â Â  (d) Failure to exercise due care or take reasonable precautions with respect to any hazardous substance at the facility; and

Â Â Â Â Â  (e) Violation of federal, state or local law.

Â Â Â Â Â  (5) Any agreement entered under this section shall be recorded in the real property records from the county in which the facility is located. The benefits and burdens of the agreement, including the release from liability, shall run with the land, but the release from liability shall limit or otherwise affect the liability only of persons who are not potentially liable under ORS 465.255 for a release of a hazardous substance at the facility as of the date of acquisition of ownership or operation of the facility and who assume and are bound by terms of the agreement applicable to the facility as of the date of acquisition of ownership or operation. [1995 c.662 Â§4; 2003 c.576 Â§461]

Â Â Â Â Â  465.330 State remedial action costs; payment; effect of failure to pay. (1) The Department of Environmental Quality shall keep a record of the stateÂs remedial action costs.

Â Â Â Â Â  (2) Based on the record compiled by the department under subsection (1) of this section, the department shall require any person liable under ORS 465.255 or 465.260 to pay the amount of the stateÂs remedial action costs and, if applicable, punitive damages.

Â Â Â Â Â  (3) If the stateÂs remedial action costs and punitive damages are not paid by the liable person to the department within 45 days after receipt of notice that such costs and damages are due and owing, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount owed, plus reasonable legal expenses.

Â Â Â Â Â  (4) All moneys received by the department under this section shall be deposited in the Hazardous Substance Remedial Action Fund established under ORS 465.381 if the moneys received pertain to a removal or remedial action taken at any facility. [Formerly 466.580]

Â Â Â Â Â  465.333 Recovery of costs of program development, rulemaking and administrative actions as remedial action costs; determination of allocable costs. Notwithstanding ORS 291.050 to 291.060, the Department of Environmental Quality may recover, as remedial action costs, the costs of program development, rulemaking and other administrative actions required by the provisions of ORS 465.315, 465.325 and 465.327. After July 18, 1995, the department may recover such costs by requiring any person liable under ORS 465.255 or 465.260 or any person otherwise undertaking removal or remedial action under the departmentÂs oversight to pay such costs. Each person shall pay that portion of costs under ORS 465.315, 465.325 and 465.327 that the department determines to be allocable to removal or remedial action at the personÂs facility, using generally accepted accounting principles and as necessary to be charged per facility to recover the departmentÂs costs of implementing ORS 465.315, 465.325 and 465.327. [1995 c.662 Â§8]

Â Â Â Â Â  465.335 Costs, penalties and damages as lien; enforcement of lien. (1) All of the stateÂs remedial action costs, penalties and punitive damages for which a person is liable to the state under ORS 465.255, 465.260 or 465.900 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) At the discretion of the Department of Environmental Quality, the department may file a claim of lien on real property or a claim of lien on personal property. The department shall file a claim of lien on real property to be charged with a lien under this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under this section with the Secretary of State. The lien shall attach and become enforceable on the day of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct removal or remedial action and pay penalties and damages as required.

Â Â Â Â Â  (3) The lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under ORS 465.255, 465.260 or 465.900. [Formerly 466.583]

Â Â Â Â Â  465.340 Contractor liability; indemnification. (1)(a) A person who is a contractor with respect to any release of a hazardous substance from a facility shall not be liable under ORS 465.200 to 465.545 and 465.900 or under any other state law to any person for injuries, costs, damages, expenses or other liability including but not limited to claims for indemnification or contribution and claims by third parties for death, personal injury, illness or loss of or damage to property or economic loss that result from such release.

Â Â Â Â Â  (b) Paragraph (a) of this subsection shall not apply if the release is caused by conduct of the contractor that is negligent, reckless, willful or wanton misconduct or that constitutes intentional misconduct.

Â Â Â Â Â  (c) Nothing in this subsection shall affect the liability of any other person under any warranty under federal, state or common law. Nothing in this subsection shall affect the liability of an employer who is a contractor to any employee of such employer under any provision of law, including any provision of any law relating to workersÂ compensation.

Â Â Â Â Â  (d) A state employee or an employee of a political subdivision who provides services relating to a removal or remedial action while acting within the scope of the personÂs authority as a governmental employee shall have the same exemption from liability subject to the other provisions of this section, as is provided to the contractor under this section.

Â Â Â Â Â  (2)(a) The exclusion provided by ORS 465.255 (2)(b)(C) shall not be available to any potentially responsible party with respect to any costs or damages caused by any act or omission of a contractor.

Â Â Â Â Â  (b) Except as provided in subsection (1)(d) of this section and paragraph (a) of this subsection, nothing in this section shall affect the liability under ORS 465.200 to 465.545 and 465.900 or under any other federal or state law of any person, other than a contractor.

Â Â Â Â Â  (c) Nothing in this section shall affect the plaintiffÂs burden of establishing liability under ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (3)(a) The Director of the Department of Environmental Quality may agree to hold harmless and indemnify any contractor meeting the requirements of this subsection against any liability, including the expenses of litigation or settlement, for negligence arising out of the contractorÂs performance in carrying out removal or remedial action activities under ORS 465.200 to 465.545 and 465.900, unless such liability was caused by conduct of the contractor which was grossly negligent, reckless, willful or wanton misconduct, or which constituted intentional misconduct.

Â Â Â Â Â  (b) This subsection shall apply only to a removal or remedial action carried out under written agreement with:

Â Â Â Â Â  (A) The director;

Â Â Â Â Â  (B) Any state agency; or

Â Â Â Â Â  (C) Any potentially responsible party carrying out any agreement under ORS 465.260 or 465.325.

Â Â Â Â Â  (c) For purposes of ORS 465.200 to 465.545 and 465.900, amounts expended from the fund for indemnification of any contractor shall be considered remedial action costs.

Â Â Â Â Â  (d) An indemnification agreement may be provided under this subsection only if the director determines that each of the following requirements are met:

Â Â Â Â Â  (A) The liability covered by the indemnification agreement exceeds or is not covered by insurance available, at a fair and reasonable price, to the contractor at the time the contractor enters into the contract to provide removal or remedial action, and adequate insurance to cover such liability is not generally available at the time the contract is entered into.

Â Â Â Â Â  (B) The contractor has made diligent efforts to obtain insurance coverage.

Â Â Â Â Â  (C) In the case of a contract covering more than one facility, the contractor agrees to continue to make diligent efforts to obtain insurance coverage each time the contractor begins work under the contract at a new facility.

Â Â Â Â Â  (4)(a) Indemnification under this subsection shall apply only to a contractor liability which results from a release of any hazardous substance if the release arises out of removal or remedial action activities.

Â Â Â Â Â  (b) An indemnification agreement under this subsection shall include deductibles and shall place limits on the amount of indemnification to be made available.

Â Â Â Â Â  (c)(A) In deciding whether to enter into an indemnification agreement with a contractor carrying out a written contract or agreement with any potentially responsible party, the director shall determine an amount which the potentially responsible party is able to indemnify the contractor. The director may enter into an indemnification agreement only if the director determines that the amount of indemnification available from the potentially responsible party is inadequate to cover any reasonable potential liability of the contractor arising out of the contractorÂs negligence in performing the contract or agreement with the party. In making the determinations required under this subparagraph related to the amount and the adequacy of the amount, the director shall take into account the total net assets and resources of the potentially responsible party with respect to the facility at the time the director makes the determinations.

Â Â Â Â Â  (B) The director may pay a claim under an indemnification agreement referred to in subparagraph (A) of this paragraph for the amount determined under subparagraph (A) of this paragraph only if the contractor has exhausted all administrative, judicial and common law claims for indemnification against all potentially responsible parties participating in the cleanup of the facility with respect to the liability of the contractor arising out of the contractorÂs negligence in performing the contract or agreement with the parties. The indemnification agreement shall require the contractor to pay any deductible established under paragraph (b) of this subsection before the contractor may recover any amount from the potentially responsible party or under the indemnification agreement.

Â Â Â Â Â  (d) No owner or operator of a facility regulated under the federal Solid Waste Disposal Act, as amended, P.L. 96-482 and P.L. 98-616, may be indemnified under this subsection with respect to such facility.

Â Â Â Â Â  (e) For the purposes of ORS 465.255, any amounts expended under this section for indemnification of any person who is a contractor with respect to any release shall be considered a remedial action cost incurred by the state with respect to the release.

Â Â Â Â Â  (5) The exemption provided under subsection (1) of this section and the authority of the director to offer indemnification under subsection (3) of this section shall not apply to any person liable under ORS 465.255 with respect to the release or threatened release concerned if the person would be covered by the provisions even if the person had not carried out any actions referred to in subsection (6) of this section.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂContractÂ means any written contract or agreement to provide any removal or remedial action under ORS 465.200 to 465.545 and 465.900 at a facility, or any removal under ORS 465.200 to 465.545 and 465.900, with respect to any release of a hazardous substance from the facility or to provide any evaluation, planning, engineering, surveying and mapping, design, construction, equipment or any ancillary services thereto for such facility, that is entered into by a contractor as defined in paragraph (b)(A) of this subsection with:

Â Â Â Â Â  (A) The director;

Â Â Â Â Â  (B) Any state agency; or

Â Â Â Â Â  (C) Any potentially responsible party carrying out an agreement under ORS 465.260 or 465.325.

Â Â Â Â Â  (b) ÂContractorÂ means:

Â Â Â Â Â  (A) Any person who enters into a removal or remedial action contract with respect to any release of a hazardous substance from a facility and is carrying out such contract; and

Â Â Â Â Â  (B) Any person who is retained or hired by a person described in subparagraph (A) of this paragraph to provide any services relating to a removal or remedial action.

Â Â Â Â Â  (c) ÂInsuranceÂ means liability insurance that is fair and reasonably priced, as determined by the director, and that is made available at the time the contractor enters into the removal or remedial action contract to provide removal or remedial action. [Formerly 466.585; 1991 c.692 Â§2]

Â Â Â Â Â  465.375 Monthly fee of operators; amount; use of moneys. (1) Every person who operates a facility for the purpose of disposing of hazardous waste or PCB that is subject to interim status or a permit issued under ORS 466.005 to 466.385 and 466.992 shall pay a hazardous waste management fee by the 45th day after the last day of each month for all waste brought into the facility during that month for treatment by incinerator or for disposal by landfill at the facility. The operator of the facility shall provide to every person who disposes of waste at the facility a statement showing the amount of the hazardous waste management fee paid by the person to the facility.

Â Â Â Â Â  (2) The hazardous waste management fee under subsection (1) of this section shall be $20 a ton.

Â Â Â Â Â  (3) In addition to the fee required under subsection (2) of this section, $10 per ton shall be included as part of the hazardous waste management fee for waste described in subsection (1) of this section.

Â Â Â Â Â  (4) The additional amounts collected under subsection (3) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the department to be used to carry out the departmentÂs duties under ORS 466.005 to 466.385 related to the management of hazardous waste.

Â Â Â Â Â  (5) At least 50 percent of the fees collected under subsection (3) of this section shall be used by the department to implement ORS 466.068. [Formerly 466.587; 1991 c.721 Â§1; 1995 c.552 Â§1; 2005 c.622 Â§1]

Â Â Â Â Â  465.376 Special hazardous waste management fees; use of fees. (1) Notwithstanding ORS 465.375 (2) and (3), the hazardous waste management fee shall be:

Â Â Â Â Â  (a) $7.50 per ton for waste from the primary production of steel in electric furnaces that is emission control dust or emission control sludge identified as United States Environmental Protection Agency hazardous waste number K061 in 40 C.F.R. 261.32. The facility that accepts the waste must have a plan and a schedule approved by the Department of Environmental Quality to develop and evaluate a treatment process for the waste. The department may withdraw approval of the plan if the facility does not implement the plan in accordance with the approved schedule. The approved treatment process shall be designed to achieve treatment levels similar to the treatment levels that would be required for the hazardous waste if the waste were delisted in Alaska, Idaho or Washington under 40 C.F.R. 260.22, adopted under:

Â Â Â Â Â  (A) The federal Resource Conservation and Recovery Act of 1976 (P.L. 94-580) and the Hazardous and Solid Waste Amendments of 1984 (P.L. 98-616), as amended; or

Â Â Â Â Â  (B) A state-authorized Resource Conservation and Recovery Act program.

Â Â Â Â Â  (b) For waste received by the facility from the same site, property or hazardous waste management unit, if the total waste received is:

Â Â Â Â Â  (A) Up to 2,500 tons, $20 per ton for all waste received;

Â Â Â Â Â  (B) More than 2,500 tons and less than or equal to 12,500 tons, $10 per ton for all waste received;

Â Â Â Â Â  (C) More than 12,500 tons and less than or equal to 25,000 tons, $5 per ton for all waste received; or

Â Â Â Â Â  (D) More than 25,000 tons, $2.50 per ton for all waste received.

Â Â Â Â Â  (c) $15 per ton for waste that is hazardous waste when received and treated at the facility so that the waste is no longer a solid waste as defined in ORS 459.005.

Â Â Â Â Â  (d) $2 per ton for waste that is:

Â Â Â Â Â  (A) A characteristic hazardous waste at the point of generation and that has been treated at the facility or at an off-site location so that the waste no longer exhibits the characteristics of hazardous waste and so that the waste complies with any applicable land disposal requirements;

Â Â Â Â Â  (B) Liquid waste when the waste is received and treated at a wastewater treatment unit at the facility so that the waste does not exhibit any characteristics of hazardous waste and so that the resulting liquid is managed at a permitted unit at the facility;

Â Â Â Â Â  (C) Solid waste that results from cleanup activities and that must be disposed of in a facility for the disposal of hazardous waste as a result of restrictions imposed under ORS 459.055 (8) or 459.305 (7); or

Â Â Â Â Â  (D) Solid waste that is not hazardous waste or PCB under a state or federal law at the point of generation and that is not a hazardous waste under
Oregon
law.

Â Â Â Â Â  (2) Upon the request of the department, a facility shall allow the department to review the information relating to waste received by the facility that the facility used to determine the hazardous waste management fee for the types of waste described in subsection (1)(b) of this section.

Â Â Â Â Â  (3) One-third of the amount collected under subsection (1) of this section shall be deposited in the State Treasury to the credit of an account of the department. Such moneys are continuously appropriated to the department to be used to carry out the departmentÂs duties under ORS 466.005 to 466.385 related to the management of hazardous waste.

Â Â Â Â Â  (4) Two-thirds of the amount collected under subsection (1) of this section shall be deposited in the State Treasury to the credit of the Hazardous Substance Remedial Action Fund created under ORS 465.381 to be used for the purposes described in ORS 465.381 (5).

Â Â Â Â Â  (5) For purposes of subsection (1)(b) of this section, ÂwasteÂ means waste that is:

Â Â Â Â Â  (a) PCB under
Oregon
or federal law;

Â Â Â Â Â  (b) Hazardous debris;

Â Â Â Â Â  (c) Hazardous waste that becomes subject to regulation solely as a result of removal or remedial action taken in response to environmental contamination; or

Â Â Â Â Â  (d) Hazardous waste that results from corrective action or closure of a regulated or nonregulated waste management unit. [2005 c.622 Â§3]

Â Â Â Â Â  465.378 Department to work with other states to avoid disruption of waste flows. The Department of Environmental Quality shall work cooperatively with other states to avoid disrupting or changing waste flows between states that may be caused by the establishment or adjustment of state disposal fees. [1995 c.552 Â§4]

Â Â Â Â Â  465.380 [Formerly 466.590; 1991 c.703 Â§47; 1991 c.721 Â§2; repealed by 1993 c.707 Â§4 (465.381 enacted in lieu of 465.380)]

Â Â Â Â Â  465.381 Hazardous Substance Remedial Action Fund; sources; uses; Orphan Site Account; uses. (1) The Hazardous Substance Remedial Action Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) The following shall be deposited into the State Treasury and credited to the Hazardous Substance Remedial Action Fund:

Â Â Â Â Â  (a) Fees received by the Department of Environmental Quality under ORS 465.375.

Â Â Â Â Â  (b) Moneys recovered or otherwise received from responsible parties for remedial action costs. Moneys recovered from responsible parties for costs paid by the department from the Orphan Site Account established under subsection (6) of this section shall be credited to the Orphan Site Account.

Â Â Â Â Â  (c) Moneys received under the schedule of fees established under ORS 453.402 (2)(c) and 459.236 for the purpose of providing funds for the Orphan Site Account, which shall be credited to the Orphan Site Account established under subsection (6) of this section.

Â Â Â Â Â  (d) Any penalty, fine or punitive damages recovered under ORS 465.255, 465.260, 465.335 or 465.900.

Â Â Â Â Â  (e) Fees received by the department under ORS 465.305.

Â Â Â Â Â  (f) Moneys and interest that are paid, recovered or otherwise received under financial assistance agreements.

Â Â Â Â Â  (g) Moneys appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (h) Moneys from any grant made to the fund by a federal agency.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Hazardous Substance Remedial Action Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Hazardous Substance Remedial Action Fund are appropriated continuously to the department to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Hazardous Substance Remedial Action Fund may be used for the following purposes:

Â Â Â Â Â  (a) Payment of the departmentÂs remedial action costs;

Â Â Â Â Â  (b) Funding any action or activity authorized by ORS 465.200 to 465.545 and 465.900, including but not limited to providing financial assistance pursuant to an agreement entered into under ORS 465.285; and

Â Â Â Â Â  (c) Providing the state cost share for a removal or remedial action, as required by section 104(c)(3) of the federal Comprehensive Environmental Response, Compensation and Liability Act, P.L. 96-510, and as amended by P.L. 99-499.

Â Â Â Â Â  (6)(a) The Orphan Site Account is established in the Hazardous Substance Remedial Action Fund in the State Treasury. All moneys credited to the Orphan Site Account are continuously appropriated to the department for:

Â Â Â Â Â  (A) Expenses of the department related to facilities or activities associated with the removal or remedial action where the department determines the responsible party is unknown or is unwilling or unable to undertake all required removal or remedial action; and

Â Â Â Â Â  (B) Grants and loans to local government units for facilities or activities associated with the removal or remedial action of a hazardous substance.

Â Â Â Â Â  (b) The Orphan Site Account may not be used to pay the stateÂs remedial action costs at facilities owned by the state. However, this paragraph does not prohibit the use of Orphan Site Account moneys for remedial action on submerged or submersible lands as those terms are defined in ORS 274.005 and tidal submerged lands as defined in ORS 274.705.

Â Â Â Â Â  (c) The Orphan Site Account may be used to pay claims for reimbursement filed and approved under ORS 465.260 (7).

Â Â Â Â Â  (d) If bonds have been issued under ORS 468.195 to provide funds for removal or remedial action, the department shall first transfer from the Orphan Site Account to the Pollution Control Sinking Fund, solely from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236 for such purposes, any amount necessary to provide for the payment of the principal and interest upon such bonds. Moneys from repayment of financial assistance or recovered from a responsible party shall not be used to provide for the payment of the principal and interest upon such bonds.

Â Â Â Â Â  (7)(a) Of the funds in the Orphan Site Account derived from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account, and of the proceeds of any bond sale under ORS 468.195 supported by the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account, no more than 25 percent may be obligated in any biennium by the department to pay for removal or remedial action at facilities determined by the department to have an unwilling responsible party, unless the department first receives approval from the Legislative Assembly.

Â Â Â Â Â  (b) Before the department obligates money from the Orphan Site Account derived from the fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236 for the purpose of providing funds for the Orphan Site Account, or the proceeds of any bond sale under ORS 468.195 supported by fees collected pursuant to ORS 453.402 (2)(c) and under ORS 459.236, for the purpose of providing funds for the Orphan Site Account for removal or remedial action at a facility determined by the department to have an unwilling responsible party, the department must first determine whether there is a need for immediate removal or remedial action at the facility to protect public health, safety, welfare or the environment. The department shall determine the need for immediate removal or remedial action in accordance with rules adopted by the Environmental Quality Commission. [1993 c.707 Â§5 (enacted in lieu of 465.380); 1999 c.534 Â§1]

Â Â Â Â Â  465.385 [1989 c.833 Â§Â§132,171; 1991 c.703 Â§13; repealed by 1993 c.707 Â§6 (465.386 enacted in lieu of 465.385)]

Â Â Â Â Â  465.386 Commission authorized to increase fees; basis of increase; amount of increase. (1) Notwithstanding the totals established in ORS 459.236, the Environmental Quality Commission by rule may increase the total amount to be collected annually as a fee and deposited into the Orphan Site Account under ORS 459.236. The commission shall approve an increase if the commission determines:

Â Â Â Â Â  (a) Existing fees being deposited into the Orphan Site Account are not sufficient to pay debt service on bonds sold to pay for removal or remedial actions at sites where the Department of Environmental Quality determines the responsible party is unknown or is unwilling or unable to undertake all required removal or remedial action; or

Â Â Â Â Â  (b) Revenues from the sale of bonds cannot be used to pay for activities related to removal or remedial action, and existing fees being deposited into the Orphan Site Account are not sufficient to pay for these activities.

Â Â Â Â Â  (2) The increased amount approved by the commission under subsection (1) of this section:

Â Â Â Â Â  (a) Shall be no greater than the amount needed to pay anticipated costs specifically identified by the Department of Environmental Quality at sites where the department determines the responsible party is unknown, unwilling or unable to undertake all required removal or remedial action; and

Â Â Â Â Â  (b) Shall be subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board during the interim period between sessions. [1993 c.707 Â§7 (enacted in lieu of 465.385); 1999 c.534 Â§2; 2007 c.71 Â§146]

Â Â Â Â Â  465.390 [1989 c.833 Â§Â§133,172; repealed by 1993 c.707 Â§8 (465.391 enacted in lieu of 465.390)]

Â Â Â Â Â  465.391 Effect of certain laws on liability of person. Nothing in ORS 453.396 to 453.408, 453.414, 459.236 and 459.311, including the limitation on the amount a local government unit must contribute under ORS 459.236 and 459.311, shall be construed to affect or limit the liability of any person. [1993 c.707 Â§9 (enacted in lieu of 465.390)]

Â Â Â Â Â  465.400 Rules; designation of hazardous substance. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules necessary to carry out the provisions of ORS 465.200 to 465.545 and 465.900.

Â Â Â Â Â  (2)(a) Within one year after July 16, 1987, the commission shall adopt rules establishing the levels, factors, criteria or other provisions for the degree of cleanup including the control of further releases of a hazardous substance, and the selection of remedial actions necessary to assure protection of the public health, safety, welfare and the environment.

Â Â Â Â Â  (b) In developing rules pertaining to the degree of cleanup and the selection of remedial actions under paragraph (a) of this subsection, the commission may, as appropriate, take into account:

Â Â Â Â Â  (A) The long-term uncertainties associated with land disposal;

Â Â Â Â Â  (B) The goals, objectives and requirements of ORS 466.005 to 466.385;

Â Â Â Â Â  (C) The persistence, toxicity, mobility and propensity to bioaccumulate of such hazardous substances and their constituents;

Â Â Â Â Â  (D) The short-term and long-term potential for adverse health effects from human exposure to the hazardous substance;

Â Â Â Â Â  (E) Long-term maintenance costs;

Â Â Â Â Â  (F) The potential for future remedial action costs if the alternative remedial action in question were to fail;

Â Â Â Â Â  (G) The potential threat to human health and the environment associated with excavation, transport and redisposal or containment; and

Â Â Â Â Â  (H) The cost effectiveness.

Â Â Â Â Â  (3)(a) By rule, the commission may designate as a hazardous substance any element, compound, mixture, solution or substance or any class of substances that, should a release occur, may present a substantial danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (b) Before designating a substance or class of substances as a hazardous substance, the commission must find that the substance, because of its quantity, concentration, or physical, chemical or toxic characteristics, may pose a present or future hazard to human health, safety, welfare or the environment should a release occur. [Formerly 466.553]

Â Â Â Â Â  465.405 Rules; Âconfirmed releaseÂ; Âpreliminary assessment.Â (1) The Environmental Quality Commission shall adopt by rule:

Â Â Â Â Â  (a) A definition of Âconfirmed releaseÂ and Âpreliminary assessmentÂ; and

Â Â Â Â Â  (b) Criteria to be applied by the Director of the Department of Environmental Quality in determining whether to remove a facility from the list and inventory under ORS 465.230.

Â Â Â Â Â  (2) In adopting rules under this section, the commission shall exclude from the list and inventory the following categories of releases to the extent the commission determines the release poses no significant threat to present or future public health, safety, welfare or the environment:

Â Â Â Â Â  (a) De minimis releases;

Â Â Â Â Â  (b) Releases that by their nature rapidly dissipate to undetectable or insignificant levels;

Â Â Â Â Â  (c) Releases specifically authorized by and in compliance with a current and legally enforceable permit issued by the Department of Environmental Quality or the United States Environmental Protection Agency; or

Â Â Â Â Â  (d) Other releases that the commission finds pose no significant threat to present and future public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The director shall exclude from the list and inventory releases the director determines have been cleaned up to a level that:

Â Â Â Â Â  (a) Is consistent with rules adopted by the commission under ORS 465.400; or

Â Â Â Â Â  (b) Poses no significant threat to present or future public health, safety, welfare or the environment. [1989 c.485 Â§7]

Â Â Â Â Â  465.410 Ranking of inventory according to risk; rules. In addition to the rules adopted under ORS 465.405, the Environmental Quality Commission shall adopt by rule a procedure for ranking facilities on the inventory based on the short-term and long-term risks they pose to present and future public health, safety, welfare or the environment. [1989 c.485 Â§8]

Â Â Â Â Â  465.420 Remedial Action Advisory Committee. The Director of the Department of Environmental Quality shall appoint a Remedial Action Advisory Committee in order to advise the Department of Environmental Quality in the development of rules for the implementation of ORS 465.200 to 465.545 and 465.900. The committee shall be comprised of members representing at least the following interests:

Â Â Â Â Â  (1) Citizens;

Â Â Â Â Â  (2) Local governments;

Â Â Â Â Â  (3) Environmental organizations; and

Â Â Â Â Â  (4) Industry. [Formerly 466.555]

Â Â Â Â Â  465.425 ÂSecurity interest holderÂ defined for ORS 465.430 to 465.455. As used in ORS 465.430 to 465.455, Âsecurity interest holderÂ means a person who, without participating in the management of a facility, holds indicia of ownership primarily to protect a security interest in a facility. [1991 c.680 Â§2]

Â Â Â Â Â  465.430 Legislative findings. (1)(a) The Legislative Assembly finds that existing federal and state law related to liability of a security interest holder for environmental contamination is unclear, and that such lack of clarity has created uncertainty on the part of security interest holders as to whether security interest holders are liable for environmental contamination caused by their borrowers or other third parties.

Â Â Â Â Â  (b) The Legislative Assembly therefore declares that clarification regarding such potential liability in a manner consistent with federal statutes and regulations is desirable in order to provide certainty for security interest holders and to encourage responsible practices by security interest holders and borrowers to protect the public health and the environment.

Â Â Â Â Â  (2)(a) The Legislative Assembly also finds that uncertainty exists in state law as to potential liability of certain fiduciaries for environmental contamination at property held in their fiduciary capacity.

Â Â Â Â Â  (b) The Legislative Assembly therefore declares that it is in the public interest to provide an exemption from such potential liability in certain circumstances. [1991 c.680 Â§3]

Â Â Â Â Â  465.435 Rules relating to exemption from liability for security interest holder. (1) The Environmental Quality Commission may adopt rules necessary to clarify the scope and meaning of the exemption from liability under ORS 465.255 of a security interest holder. The rules shall:

Â Â Â Â Â  (a) Identify activities that are consistent with holding and protecting a security interest in a facility and therefore exempt from liability under ORS 465.255;

Â Â Â Â Â  (b) Identify the extent to which a security interest holder may undertake activities to oversee the affairs of a borrower for purposes of protecting a security interest in a facility and continue to be exempt from the liability imposed under ORS 465.255;

Â Â Â Â Â  (c) Identify the activities a security interest holder may undertake in connection with foreclosure on a security interest in a facility and continue to be exempt from the liability imposed under ORS 465.255; and

Â Â Â Â Â  (d) Allow a security interest holder to encourage and require responsible environmental management by borrowers.

Â Â Â Â Â  (2) In adopting rules under subsection (1) of this section, the commission shall:

Â Â Â Â Â  (a) Exclude the mere capacity or unexercised right to influence a facilityÂs management of hazardous substance from activities that might void a security interest holderÂs exemption from liability; and

Â Â Â Â Â  (b) Distinguish activities that are consistent with holding, protecting and foreclosing of a security interest, and that are therefore exempt from liability, from activities that constitute actual participation in the management of a facility that may be grounds for liability under ORS 465.255.

Â Â Â Â Â  (3) In adopting rules under subsection (1) of this section, the commission shall consider and, to the extent consistent with subsections (1) and (2) of this section, adopt rules parallel in effect to any federal statute or regulation, adopted and effective on or after May 1, 1991, pertaining to the scope and meaning of the exemption from liability under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (P.L. 96-510 and 99-499), of a security interest holder. [1991 c.680 Â§4]

Â Â Â Â Â  465.440 Rules relating to exemption from liability for fiduciary. In accordance with the purposes of ORS 465.425 to 465.455, the Environmental Quality Commission by rule shall define the instances in which a person acting under ORS chapter 709 and in a fiduciary capacity shall be exempt from liability for environmental contamination at property the fiduciary holds in a fiduciary capacity. In adopting the rules, the commission shall consider and, to the extent appropriate, provide exemptions from liability for the fiduciaries that are similar in purpose and effect to those exemptions provided for security interest holders under rules adopted under ORS 465.435. [1991 c.680 Â§5]

Â Â Â Â Â  465.445 Advisory committee. The Director of the Department of Environmental Quality shall appoint an advisory committee to advise the Department of Environmental Quality and the Environmental Quality Commission in the development of rules under ORS 465.435 and 465.440. [1991 c.680 Â§6]

Â Â Â Â Â  465.450 Limitation on commissionÂs discretion to adopt rules. Notwithstanding the discretion otherwise allowed under ORS 465.435, if federal law is enacted or regulations are adopted and become effective after May 1, 1991, the Environmental Quality Commission shall adopt rules under ORS 465.435. [1991 c.680 Â§7]

Â Â Â Â Â  465.455 Construction of ORS 465.425 to 465.455. Nothing in ORS 465.425 to 465.455 or any rule adopted under ORS 465.435 or 465.440 shall be construed to impose liability on a security interest holder or fiduciary or to expand the liability of a security interest holder or fiduciary beyond that which might otherwise exist. [1991 c.680 Â§8]

(
Oregon
Environmental Cleanup Assistance)

Â Â Â Â Â  465.475 Definitions for ORS 465.475 to 465.480. For the purposes of ORS 465.475 to 465.480:

Â Â Â Â Â  (1) ÂEnvironmental claimÂ means a claim for defense or indemnity submitted under a general liability insurance policy by an insured facing, or allegedly facing, potential liability for bodily injury or property damage arising from a release of pollutants onto or into land, air or water.

Â Â Â Â Â  (2) ÂGeneral liability insurance policyÂ means any contract of insurance that provides coverage for the obligations at law or in equity of an insured for bodily injury, property damage or personal injury to others. ÂGeneral liability insurance policyÂ includes but is not limited to a pollution liability insurance policy, a commercial general liability insurance policy, a comprehensive general liability policy, an excess liability policy, an umbrella liability insurance policy or any other kind of policy covering the liability of an insured for the claims of third parties. ÂGeneral liability insurance policyÂ does not include homeowner or motor vehicle policies or portions of other policies relating to homeowner or motor vehicle coverages, claims-made policies or portions of other policies relating to claims-made policies or specialty line liability coverage such as directors and officers insurance, errors and omissions insurance or other similar policies.

Â Â Â Â Â  (3) ÂInsuredÂ means any person included as a named insured on a general liability insurance policy who has or had a property interest in a site in
Oregon
that involves an environmental claim.

Â Â Â Â Â  (4) ÂLost policyÂ means any part or all of a general liability insurance policy that is alleged to be ruined, destroyed, misplaced or otherwise no longer possessed by the insured.

Â Â Â Â Â  (5) ÂPolicyÂ means the written contract or agreement, and all clauses, riders, endorsements and papers that are a part of the contract or agreement, for or effecting insurance. [1999 c.783 Â§2; 2003 c.799 Â§1]

Â Â Â Â Â  465.478 Legislative findings. The Legislative Assembly finds that there are many insurance coverage disputes involving insureds who face potential liability for their ownership of or roles at polluted sites in this state. The State of
Oregon
has a substantial public interest in promoting the fair and efficient resolution of environmental claims while encouraging voluntary compliance and regulatory cooperation. [1999 c.783 Â§3]

Â Â Â Â Â  465.479 Lost policies; investigation by insurer required; minimum standards for investigation. (1) If, after a diligent investigation by an insured of the insuredÂs own records, including computer records and the records of past and present agents of the insured, the insured is unable to reconstruct a lost policy, the insured may provide a notice of a lost policy to an insurer.

Â Â Â Â Â  (2) An insurer must investigate thoroughly and promptly a notice of a lost policy. An insurer fails to investigate thoroughly and promptly if the insurer fails to provide all facts known or discovered during an investigation concerning the issuance and terms of a policy, including copies of documents establishing the issuance and terms of a policy, to the insured claiming coverage under a lost policy.

Â Â Â Â Â  (3) An insurer and an insured must comply with the following minimum standards for facilitating reconstruction of a lost policy and determining the terms of a lost policy as provided in this section:

Â Â Â Â Â  (a) Within 30 business days after receipt by the insurer of notice of a lost policy, the insurer shall commence an investigation into the insurerÂs records, including computer records, to determine whether the insurer issued the lost policy. If the insurer determines that it issued the policy, the insurer shall commence an investigation into the terms and conditions relevant to any environmental claim made under the policy.

Â Â Â Â Â  (b) The insurer and the insured shall cooperate with each other in determining the terms of a lost policy. The insurer and the insured:

Â Â Â Â Â  (A) Shall provide to each other the facts known or discovered during an investigation, including the identity of any witnesses with knowledge of facts related to the issuance or existence of a lost policy.

Â Â Â Â Â  (B) Shall provide each other with copies of documents establishing facts related to the lost policy.

Â Â Â Â Â  (C) Are not required to produce material subject to a legal privilege or confidential claims documents provided to the insurer by another policyholder.

Â Â Â Â Â  (c) If the insurer or the insured discovers information tending to show the existence of an insurance policy applicable to the claim, the insurer or the insured shall provide an accurate copy of the terms of the policy or a reconstruction of the policy, upon the request of the insurer or the insured.

Â Â Â Â Â  (d) If the insurer is not able to locate portions of the policy or determine its terms, conditions or exclusions, the insurer shall provide copies of all insurance policy forms issued by the insurer during the applicable policy period that are potentially applicable to the environmental claim. The insurer shall state which of the potentially applicable forms, if any, is most likely to have been issued by the insurer, or the insurer shall state why it is unable to identify the forms after a good faith search.

Â Â Â Â Â  (4) Following the minimum standards established in this section does not create a presumption of coverage for an environmental claim once the lost policy has been reconstructed.

Â Â Â Â Â  (5) Following the minimum standards established in this section does not constitute:

Â Â Â Â Â  (a) An admission by an insurer that a policy was issued or effective; or

Â Â Â Â Â  (b) An affirmation that if the policy was issued, it was necessarily in the form produced, unless so stated by the insurer.

Â Â Â Â Â  (6) If, based on the information discovered in an investigation of a lost policy, the insured can show by a preponderance of the evidence that a general liability insurance policy was issued to the insured by the insurer, then if:

Â Â Â Â Â  (a) The insured cannot produce evidence that tends to show the policy limits applicable to the policy, it shall be assumed that the minimum limits of coverage, including any exclusions to coverage, offered by the insurer during the period in question were purchased by the insured.

Â Â Â Â Â  (b) The insured can produce evidence that tends to show the policy limits applicable to the policy, then the insurer has the burden of proof to show that a different policy limit, including any exclusions to coverage, should apply.

Â Â Â Â Â  (7) An insurer may claim an affirmative defense to a claim that the insurer failed to follow the minimum standards established under this section if the insured fails to cooperate with the insurer in the reconstruction of a lost policy under this section.

Â Â Â Â Â  (8) The Director of the Department of Consumer and Business Services shall enforce this section and any rules adopted by the director to implement this section.

Â Â Â Â Â  (9) Violation by an insurer of any provision of this section or any rule adopted under this section is an unfair claim settlement practice under ORS 746.230.

Â Â Â Â Â  (10) As used in this section, Ânotice of a lost policyÂ means written notice of the lost policy in sufficient detail to identify the person or entity claiming coverage, including information concerning the name of the alleged policyholder, if known, and material facts concerning the lost policy known to the alleged policyholder. [2003 c.799 Â§4]

Â Â Â Â Â  465.480 Insurance for environmental claims; rules of construction; duty to pay defense or indemnity costs; allocation. (1) As used in this section:

Â Â Â Â Â  (a) ÂSuitÂ or ÂlawsuitÂ includes but is not limited to formal judicial proceedings, administrative proceedings and actions taken under
Oregon
or federal law, including actions taken under administrative oversight of the Department of Environmental Quality or the United States Environmental Protection Agency pursuant to written voluntary agreements, consent decrees and consent orders.

Â Â Â Â Â  (b) ÂUninsuredÂ means an insured who, for any period of time after January 1, 1971, that is included in an environmental claim, failed to purchase and maintain an occurrence-based general liability insurance policy that would have provided coverage for the environmental claim, provided that such insurance was commercially available at such time. A general liability insurance policy is Âcommercially availableÂ if the policy can be purchased under the Insurance Code on reasonable commercial terms.

Â Â Â Â Â  (2) Except as provided in subsection (7) of this section, in any action between an insured and an insurer to determine the existence of coverage for the costs of investigating and remediating environmental contamination, whether in response to governmental demand or pursuant to a written voluntary agreement, consent decree or consent order, including the existence of coverage for the costs of defending a suit against the insured for such costs, the following rules of construction shall apply in the interpretation of general liability insurance policies involving environmental claims:

Â Â Â Â Â  (a)
Oregon
law shall be applied in all cases where the contaminated property to which the action relates is located within the State of
Oregon
. Nothing in this section shall be interpreted to modify common law rules governing choice of law determinations for sites located outside the State of
Oregon
.

Â Â Â Â Â  (b) Any action or agreement by the Department of Environmental Quality or the United States Environmental Protection Agency against or with an insured in which the Department of Environmental Quality or the United States Environmental Protection Agency in writing directs, requests or agrees that an insured take action with respect to contamination within the State of Oregon is equivalent to a suit or lawsuit as those terms are used in any general liability insurance policy.

Â Â Â Â Â  (c) Insurance coverage for any reasonable and necessary fees, costs and expenses, including remedial investigations, feasibility study costs and expenses, incurred by the insured pursuant to a written voluntary agreement, consent decree or consent order between the insured and either the Department of Environmental Quality or the United States Environmental Protection Agency, when incurred as a result of a written direction, request or agreement by the Department of Environmental Quality or the United States Environmental Protection Agency to take action with respect to contamination within the State of Oregon, shall not be denied the insured on the ground that such expenses constitute voluntary payments by the insured.

Â Â Â Â Â  (3)(a) An insurer with a duty to pay defense or indemnity costs, or both, to an insured for an environmental claim under a general liability insurance policy that provides that the insurer has a duty to pay all sums arising out of a risk covered by the policy, must pay all defense or indemnity costs, or both, proximately arising out of the risk pursuant to the applicable terms of its policy, including its limit of liability, independent and unaffected by other insurance that may provide coverage for the same claim.

Â Â Â Â Â  (b) If an insured who makes an environmental claim under general liability insurance policies that provide that an insurer has a duty to pay all sums arising out of a risk covered by the policy has more than one such general liability insurance policy insurer, the insured shall provide notice of the claim to all such insurers for whom the insured has current addresses. If the insuredÂs claim is not fully satisfied and the insured files suit on the claim against only one such insurer, the insured must choose that insurer based on the following factors:

Â Â Â Â Â  (A) The total period of time that an insurer issued a general liability insurance policy to the insured applicable to the environmental claim;

Â Â Â Â Â  (B) The policy limits, including any exclusions to coverage, of each of the general liability insurance policies that provide coverage or payment for the environmental claim; or

Â Â Â Â Â  (C) The policy that provides the most appropriate type of coverage for the type of environmental claim for which the insured is liable or potentially liable.

Â Â Â Â Â  (c) If requested by an insurer chosen by an insured under paragraph (b) of this subsection, the insured shall provide information regarding other general liability insurance policies held by the insured that would potentially provide coverage for the same environmental claim.

Â Â Â Â Â  (d) An insurer chosen by an insured under paragraph (b) of this subsection may not be required to pay defense or indemnity costs in excess of the applicable policy limits, if any, on such defense or indemnity costs, including any exclusions to coverage.

Â Â Â Â Â  (4) An insurer that has paid an environmental claim may seek contribution from any other insurer that is liable or potentially liable. If a court determines that the apportionment of recoverable costs between insurers is appropriate, the court shall allocate the covered damages between the insurers before the court, based on the following factors:

Â Â Â Â Â  (a) The total period of time that each solvent insurer issued a general liability insurance policy to the insured applicable to the environmental claim;

Â Â Â Â Â  (b) The policy limits, including any exclusions to coverage, of each of the general liability insurance policies that provide coverage or payment for the environmental claim for which the insured is liable or potentially liable;

Â Â Â Â Â  (c) The policy that provides the most appropriate type of coverage for the type of environmental claim; and

Â Â Â Â Â  (d) If the insured is an uninsured for any part of the time period included in the environmental claim, the insured shall be considered an insurer for purposes of allocation.

Â Â Â Â Â  (5) If an insured is an uninsured for any part of the time period included in the environmental claim, an insurer who otherwise has an obligation to pay defense costs may deny that portion of defense costs that would be allocated to the insured under subsection (4) of this section.

Â Â Â Â Â  (6)(a) There is a rebuttable presumption that the costs of preliminary assessments, remedial investigations, risk assessments or other necessary investigation, as those terms are defined by rule by the Department of Environmental Quality, are defense costs payable by the insurer, subject to the provisions of the applicable general liability insurance policy or policies.

Â Â Â Â Â  (b) There is a rebuttable presumption that payment of the costs of removal actions or feasibility studies, as those terms are defined by rule by the Department of Environmental Quality, are indemnity costs and reduce the insurerÂs applicable limit of liability on the insurerÂs indemnity obligations, subject to the provisions of the applicable general liability insurance policy or policies.

Â Â Â Â Â  (7) The rules of construction set forth in this section do not apply if the application of the rule results in an interpretation contrary to the intent of the parties to the general liability insurance policy. [1999 c.783 Â§4; 2003 c.799 Â§2]

Â Â Â Â Â  465.482 Short title. ORS 465.475 to 465.480 shall be known and may be cited as the Oregon Environmental Cleanup Assistance Act. [1999 c.783 Â§6]

(Cleanup of Contamination Resulting From Dry Cleaning Facilities)

Â Â Â Â Â  465.500 Purpose. (1) The purposes of ORS 465.500 to 465.545 are:

Â Â Â Â Â  (a) To create a $1 million cleanup fund paid for solely by the dry cleaning industry, and to otherwise exempt dry cleaning owners and dry cleaning operators from cleanup liability; and

Â Â Â Â Â  (b) To ensure the cleanup of contamination resulting from dry cleaning facilities.

Â Â Â Â Â  (2) The provisions of ORS 465.200 to 465.545 and 465.900, and rules and programs adopted thereto, shall continue to apply to the cleanup of releases of hazardous substances from dry cleaning facilities, including but not limited to provisions and programs for:

Â Â Â Â Â  (a) Listing of facilities having a confirmed release of dry cleaning solvents;

Â Â Â Â Â  (b) Prioritizing dry cleaning facilities with confirmed releases for removal or remedial action;

Â Â Â Â Â  (c) Applying standards and methods for removal and remedial actions selected or approved by the Department of Environmental Quality; and

Â Â Â Â Â  (d) Enforcing or undertaking removal and remedial actions. [1995 c.427 Â§3; 2001 c.495 Â§1; 2003 c.407 Â§21]

Â Â Â Â Â  465.503 Exemption from administrative or judicial action to compel removal or remedial action; exemption from liability; exceptions; limitations. (1) Except as provided under subsections (3), (4) and (5) of this section, and except to the extent that property, liability or other insurance is available to pay remedial action costs, no dry cleaning owner or dry cleaning operator shall be subject to any administrative or judicial action to compel a removal or remedial action or to recover remedial action costs caused by the release or threatened release of dry cleaning solvent from an active or inactive dry cleaning facility, whether the action is brought under ORS 465.200 to 465.545 and 465.900 or any other statute or regulation.

Â Â Â Â Â  (2) Except as provided under subsections (3), (4) and (5) of this section, and except to the extent that property, liability or other insurance is available, no dry cleaning owner or dry cleaning operator shall be liable under statutory, common or administrative law for damage to real or personal property or to natural resources if the damage is caused by the release or threatened release of dry cleaning solvent from an active or inactive dry cleaning facility, except upon proof that the release of dry cleaning solvent was caused by the failure of the dry cleaning owner or dry cleaning operator to exercise due care. Compliance with applicable federal, state and local laws and regulations, including waste minimization requirements, is prima facie evidence that the dry cleaning owner or dry cleaning operator exercised due care.

Â Â Â Â Â  (3) Notwithstanding the date on which the release occurred, the provisions of subsections (1) and (2) of this section do not apply to a dry cleaning operator if:

Â Â Â Â Â  (a) The release was caused by gross negligence of the dry cleaning owner or dry cleaning operator;

Â Â Â Â Â  (b) The release resulted from an action or omission that was a violation by the dry cleaning owner or dry cleaning operator of federal or state laws in effect at the time of the release, including but not limited to waste minimization requirements imposed under ORS 465.505;

Â Â Â Â Â  (c) The dry cleaning owner or dry cleaning operator willfully concealed a release of dry cleaning solvent contrary to laws and regulations in effect at the time of the release or did not comply with release reporting requirements applicable at the time of the release;

Â Â Â Â Â  (d) The dry cleaning owner or dry cleaning operator denies access or unreasonably hinders or delays removal or remedial action necessary at the facility; or

Â Â Â Â Â  (e) The dry cleaning operator of the facility where the release occurred has failed to pay fees under ORS 465.517, 465.520 and 465.523 in relation to dry cleaning activity at any dry cleaning facility.

Â Â Â Â Â  (4) Notwithstanding the date on which the release occurred, subsections (1) and (2) of this section do not apply to a dry cleaning owner if:

Â Â Â Â Â  (a) The release was caused by gross negligence of the dry cleaning owner or dry cleaning operator;

Â Â Â Â Â  (b) The release resulted from a violation by the dry cleaning owner or dry cleaning operator of federal or state laws in effect at the time of the release, including but not limited to waste minimization requirements imposed by ORS 465.505;

Â Â Â Â Â  (c) The dry cleaning owner or dry cleaning operator willfully concealed a release of dry cleaning solvent contrary to laws and regulations in effect at the time of the release or did not comply with the release reporting requirements applicable at the time of release;

Â Â Â Â Â  (d) The dry cleaning owner or dry cleaning operator denies access or unreasonably hinders or delays removal or remedial action necessary at the facility;

Â Â Â Â Â  (e) The dry cleaning operator of the facility where the release occurred has failed to pay fees under ORS 465.517, 465.520 and 465.523 in relation to dry cleaning activity at the facility; or

Â Â Â Â Â  (f) The dry cleaning facility has been an inactive dry cleaning facility for a period of 90 days or more immediately preceding June 30, 1995.

Â Â Â Â Â  (5) If hazardous substances are released as a result of both the release of dry cleaning solvent from dry cleaning operations and other activities, the exemptions from liability provided under this section shall apply only to that portion of the removal or remedial action or damage caused by the release or threatened release of dry cleaning solvent from the dry cleaning facility. [1995 c.427 Â§4; 2001 c.495 Â§2; 2003 c.407 Â§1]

Â Â Â Â Â  465.505 Waste minimization requirements for dry cleaning facilities; annual report; reportable release; rules. (1) In addition to any other applicable federal or state law and regulation, the following waste minimization requirements shall apply to dry cleaning facilities:

Â Â Â Â Â  (a) All wastes meeting the state and federal criteria for hazardous waste, excluding wastewater, generated at any dry cleaning facility and containing dry cleaning solvents, including residues and filters, shall be managed and disposed of, regardless of quantity generated, as hazardous wastes in accordance with federal and state laws otherwise applicable to management of hazardous wastes, except that, as to the cleanup of releases of dry cleaning solvents, ORS 465.503 shall apply rather than ORS 466.205;

Â Â Â Â Â  (b) Wastewater contaminated with dry cleaning solvents from the water separation process of dry cleaning machines may not be discharged into any sanitary sewer or septic tank or into the waters of this state;

Â Â Â Â Â  (c) Dry cleaning operators shall manage solvent contaminated wastewater generated in the water separation process in accordance with rules adopted by the Environmental Quality Commission;

Â Â Â Â Â  (d) A dry cleaning facility may not include operation of transfer-type dry cleaning equipment using perchloroethylene;

Â Â Â Â Â  (e) All newly installed dry cleaning systems using perchloroethylene shall be of the dry-to-dry type and be equipped with integral refrigerated condensers with an outlet temperature sensor for the control of perchloroethylene emissions;

Â Â Â Â Â  (f) All existing dry cleaning systems using perchloroethylene shall install refrigerated condensers, or an equivalent;

Â Â Â Â Â  (g) Every dry cleaning facility shall install secondary containment systems capable of containing dry cleaning solvent under and around each machine or item of equipment in which any dry cleaning solvent is used, treated or stored; and

Â Â Â Â Â  (h) All perchloroethylene dry cleaning solvent shall be delivered to dry cleaning facilities by means of closed, direct-coupled delivery systems.

Â Â Â Â Â  (2) The Department of Environmental Quality may authorize the use of alternative measures at a dry cleaning facility in lieu of one or more of the measures described under subsection (1) of this section upon proof satisfactory to the department that the alternative measures can provide equivalent protection for public health and the environment, can achieve equivalent waste minimization and are consistent with other applicable laws and regulations.

Â Â Â Â Â  (3) Every dry cleaning and dry store operator shall provide annually to the department on forms to be supplied by the department, information regarding compliance with the waste minimization requirements set forth in subsection (1) of this section and any other information as the department considers necessary for carrying out the purposes of ORS 465.200 and 465.500 to 465.545.

Â Â Â Â Â  (4) Notwithstanding any law to the contrary, a dry cleaning operator for a facility having a release of dry cleaning solvents shall immediately report any release exceeding one pound to the notification system managed by the Office of Emergency Management pursuant to ORS 401.275.

Â Â Â Â Â  (5) The Environmental Quality Commission shall adopt rules necessary to implement ORS 465.200 and 465.500 to 465.545, including but not limited to rules implementing the recommendations of the advisory group established under ORS 465.507 or requiring the implementation of new waste minimization technologies. [1995 c.427 Â§5; 1999 c.59 Â§132; 2001 c.495 Â§3]

Â Â Â Â Â  465.507 Dry cleaning advisory group. (1) The Director of the Department of Environmental Quality shall appoint an advisory group comprised of members representing a balance of at least the following interests:

Â Â Â Â Â  (a) Dry cleaning operators;

Â Â Â Â Â  (b) Dry cleaning owners;

Â Â Â Â Â  (c) Dry cleaning industry members other than owners and operators;

Â Â Â Â Â  (d) Citizens;

Â Â Â Â Â  (e) Environmental organizations; and

Â Â Â Â Â  (f) Local governments.

Â Â Â Â Â  (2) The advisory group shall meet periodically to review and advise the Department of Environmental Quality regarding:

Â Â Â Â Â  (a) Methods and standards for removal and remedial actions as applied by the department at dry cleaning facilities;

Â Â Â Â Â  (b) Waste minimization rules, guidelines and requirements as applied to dry cleaning facilities, including new technologies and industry practices;

Â Â Â Â Â  (c) The departmentÂs use of the Dry Cleaner Environmental Response Account, including use at multiple-source sites;

Â Â Â Â Â  (d) The adequacy of revenue generated by fees assessed under ORS 465.517, 465.520 and 465.523 for meeting the costs of removal and remedial actions at dry cleaning facilities; and

Â Â Â Â Â  (e) Any other matters pertinent to the purposes of ORS 465.200 and 465.500 to 465.545.

Â Â Â Â Â  (3) The advisory group shall develop goals for the department that relate to the cleanup of contamination resulting from dry cleaning facilities. In developing the goals, the group may review and monitor the administrative costs of the department for implementing ORS 465.500 to 465.545 and shall include recommendations for:

Â Â Â Â Â  (a) Reducing administrative costs;

Â Â Â Â Â  (b) Prioritizing dry cleaning facilities that have confirmed releases for removal or remedial action;

Â Â Â Â Â  (c) Determining and limiting the ultimate cost of removal or remedial actions at dry cleaning facilities paid from the Dry Cleaner Environmental Response Account; and

Â Â Â Â Â  (d) Determining the ultimate cost of future liability to the state for removal or remedial actions at dry cleaning facilities not covered by the Dry Cleaner Environmental Response Account. [1995 c.427 Â§6; 1999 c.59 Â§133; 2001 c.495 Â§4; 2003 c.407 Â§3]

Â Â Â Â Â  465.510 Dry Cleaner Environmental Response Account; use; deductible amounts for expenditures. (1) The Dry Cleaner Environmental Response Account is established separate and distinct from the General Fund in the State Treasury. All moneys collected under ORS 465.517, 465.520 and 465.523, all account expenditures recovered or otherwise received, penalties assessed under ORS 465.992 and all interest earned on moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) All moneys in the Dry Cleaner Environmental Response Account are continuously appropriated to the Department of Environmental Quality and, except as provided under this section, may be expended solely for the following purposes:

Â Â Â Â Â  (a) Remedial action costs incurred by the department as a result of a release at or from a dry cleaning facility;

Â Â Â Â Â  (b) Preapproved remedial action costs incurred by a person performing removal or remedial action as a result of a release at or from a dry cleaning facility under a department order or agreement expressly authorizing reimbursement from the account;

Â Â Â Â Â  (c) The departmentÂs costs of program development, administration, enforcement and cost recovery; and

Â Â Â Â Â  (d) The departmentÂs indirect costs attributable to removal or remedial action due to a release at or from a dry cleaning facility.

Â Â Â Â Â  (3) The department may expend Dry Cleaner Environmental Response Account moneys only for those remedial action costs defined in ORS 465.200 (24) that are reasonable in the departmentÂs judgment. The department shall consider at least the following factors, to the extent relevant information is available, in determining the order in which removals or remedial actions shall receive funding and the amount of funding:

Â Â Â Â Â  (a) The dry cleaning facilityÂs risk to public health and the environment. Each facilityÂs risk shall be evaluated relative to the risk posed by other facilities.

Â Â Â Â Â  (b) The need for removal or remedial action at the dry cleaning facility relative to account availability and the need for removal or remedial actions at other facilities.

Â Â Â Â Â  (c) The nature of the activities for which expenditures are necessary, in the following order of preference:

Â Â Â Â Â  (A) Direct cost of cleanup, provided that adequate technical investigation has been completed;

Â Â Â Â Â  (B) Direct cost of technical investigation and remedy evaluation;

Â Â Â Â Â  (C) Administrative and indirect costs; and

Â Â Â Â Â  (D) Enforcement, cost recovery and legal costs.

Â Â Â Â Â  (4) If the department takes action at a facility, location or area where hazardous substances have been released as a result of both dry cleaning operations and other activities, including but not limited to laundry operations, account moneys may be used only for that portion of the removal or remedial action determined by the department to be necessitated by the release of dry cleaning solvent by the dry cleaning facility.

Â Â Â Â Â  (5) Moneys in the account expended for remedial action costs may be expended solely for costs in excess of the following deductible amounts:

Â Â Â Â Â  (a) For a release from a dry cleaning facility employing five or fewer individuals at the time of release, including any dry cleaning owner, dry cleaning operator or full-time employee, $5,000;

Â Â Â Â Â  (b) For a release from a dry cleaning facility employing more than five individuals at the time of release, including any dry cleaning owner, dry cleaning operator or full-time employee, $1,000 per owner, operator or full-time employee up to $10,000; and

Â Â Â Â Â  (c) For a release from an inactive site, $10,000.

Â Â Â Â Â  (6) The dry cleaning owner or dry cleaning operator of the facility shall be responsible for:

Â Â Â Â Â  (a) Paying the deductible amount. The department may bring a civil action to recover any moneys expended from the account in payment of costs properly payable under this paragraph by the dry cleaning owner or dry cleaning operator.

Â Â Â Â Â  (b) Investigating whether an insurance policy provides coverage for the costs arising from a release or threatened release and obtaining payment for those costs. In order to receive an exemption from administrative action, judicial action or liability under ORS 465.503, the dry cleaning owner or dry cleaning operator:

Â Â Â Â Â  (A) Must initiate all actions reasonably necessary to obtain coverage from an insurance policy that may be available to pay costs associated with a release or threatened release; and

Â Â Â Â Â  (B) May not take any action that may prejudice the ownerÂs or operatorÂs ability to obtain, under an insurance policy, coverage of or payment of costs associated with a release or threatened release.

Â Â Â Â Â  (7) The department may not expend moneys out of the Dry Cleaner Environmental Response Account:

Â Â Â Â Â  (a) For the payment of any claim or judgment against the state or its agencies for loss of business, damage or destruction of property or personal injury arising from removal or remedial action undertaken under ORS 465.260.

Â Â Â Â Â  (b) For remedial action and other costs under this section if the dry cleaning owner or dry cleaning operator failed to comply with the waste minimization requirements under ORS 465.505, and the failure to comply with the requirements is determined by the department to be a contributing factor in the release. [1995 c.427 Â§7; 2001 c.495 Â§5; 2003 c.407 Â§4]

Â Â Â Â Â  465.515 [1995 c.427 Â§8; 2001 c.495 Â§6; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.517 Annual fee and gross revenue fee for dry cleaning facilities. (1) In addition to any other tax or fee imposed by law, there is assessed on dry cleaning facilities the following annual fees:

Â Â Â Â Â  (a) For any dry cleaning facility that utilized any solvent prior to January 1, 1998, $500.

Â Â Â Â Â  (b) For any dry cleaning facility that, after January 1, 1998, has utilized or utilizes, during any part of the annual fee period, perchloroethylene, $500.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the dry cleaning owner or dry cleaning operator has an expanded preliminary assessment, including field testing, conducted at the facility in a manner approved by the department and the assessment shows that no release of solvents has occurred, a dry cleaning facility may:

Â Â Â Â Â  (a) Be permanently exempted from payment of the fee under subsection (1)(a) of this section; and

Â Â Â Â Â  (b) Receive a credit of $1,000 for payments required by subsection (1) of this section.

Â Â Â Â Â  (3) In addition to any other tax or fee imposed by law, there is assessed on an active dry cleaning facility an annual fee in the amount of one percent of the gross revenue of dry cleaning services that the facility generates in the annual fee period. Gross revenue does not include revenues of a dry cleaning facility received for services to a dry store not owned or operated by the dry cleaning facility.

Â Â Â Â Â  (4) The fees assessed shall be due on the first day of each calendar year that the facility operates as a dry cleaning facility and shall be prorated for partial year operation.

Â Â Â Â Â  (5) A dry cleaning owner or dry cleaning operator shall pay the fees imposed under this section in a single payment, payable on March 1. [1995 c.427 Â§9; 1999 c.1047 Â§1; 2001 c.495 Â§7; 2003 c.407 Â§5]

Â Â Â Â Â  465.520 Fee on sale or transfer of dry cleaning solvent; exemption. (1) In addition to any other tax or fee imposed by law, a fee, payable by the seller or transferor, is imposed on:

Â Â Â Â Â  (a) The retail sale or transfer within this state of dry cleaning solvent on or after January 1, 1996; and

Â Â Â Â Â  (b) The transfer of dry cleaning solvent from an off-site reclamation facility.

Â Â Â Â Â  (2) The fee on each gallon of dry cleaning solvent is the result obtained from multiplying the solvent factor of the dry cleaning solvent by $10.

Â Â Â Â Â  (3) The solvent factor for each dry cleaning solvent is the amount listed in the following table:

______________________________________________________________________________

Dry Cleaning Solvent
Â Â Â Â Â Â Â Â Â Â Â Â
Solvent Factor

PerchloroethyleneÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  1.00

Any other solventÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.20

______________________________________________________________________________

Â Â Â Â Â  (4) Notwithstanding subsections (1) and (2) of this section, no fee shall be imposed on the retail sale or transfer of any dry cleaning solvent if, prior to the retail sale or transfer, the purchaser or transferee provides the seller or transferor with a certificate stating that:

Â Â Â Â Â  (a) The dry cleaning solvent will not be used in a dry cleaning facility; or

Â Â Â Â Â  (b) The purchaser or transferee does not operate a dry cleaning facility. [1995 c.427 Â§10; 1997 c.249 Â§161; 2001 c.495 Â§14; 2003 c.407 Â§6]

Â Â Â Â Â  465.523 Fee on use of dry cleaning solvent. (1) In addition to any other tax or fee imposed by law, a fee is imposed on the use of dry cleaning solvent at a dry cleaning facility within this state if:

Â Â Â Â Â  (a) The purchaser or transferee of the solvent did not receive a bill or invoice showing the correct fee imposed under ORS 465.520 on the retail sale or transfer; or

Â Â Â Â Â  (b) No fee was paid with respect to the retail sale or transfer and the purchaser or transferee had reason to believe that no fee would be paid.

Â Â Â Â Â  (2) The fee imposed by this section equals the fee that should have been imposed on the retail sale or transfer of the dry cleaning solvent by ORS 465.520 less the fee, if any, shown on the bill or invoice. [1995 c.427 Â§11; 1999 c.59 Â§134]

Â Â Â Â Â  465.525 Calculation of fee for partial gallons; refund or credit. (1) For a fraction of a gallon, the fee imposed under ORS 465.520 and 465.523 shall be proportionate to the fee imposed on a whole gallon.

Â Â Â Â Â  (2) If the fee is paid pursuant to ORS 465.520 and 465.523 on dry cleaning solvent that is subsequently resold or exported from this state and not reimported for use in a dry cleaning facility, the reseller or exporter of the dry cleaning solvent is entitled to claim a refund or credit for the fee on the dry cleaning solvent that was paid by the reseller or exporter. The Department of Environmental Quality may require a fee payer claiming a refund to provide proof that the fee was paid with respect to the dry cleaning solvent and proof of its use or sale in a manner not subject to fee assessment. [1995 c.427 Â§13; 2003 c.407 Â§7]

Â Â Â Â Â  465.527 Reporting of fees. The fees imposed by ORS 465.517, 465.520 and 465.523 shall be paid pursuant to information reported on forms supplied by the Department of Environmental Quality. [1995 c.427 Â§14; 2001 c.495 Â§8; 2003 c.407 Â§8]

Â Â Â Â Â  465.530 [1995 c.427 Â§15; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.531 Department of Environmental Quality may contract for collection of fees. The Department of Environmental Quality, in consultation with the advisory group established under ORS 465.507, may contract with a private or public entity for the provision of services to implement the objectives of ORS 465.517 to 465.545. The department may contract for the collection of fees, charges or interest from dry cleaning owners or dry cleaning operators, but the department may not delegate its authority to determine the amount of the fees, charges or interest owed. [2003 c.407 Â§20]

Â Â Â Â Â  465.533 [1995 c.427 Â§16; 2001 c.495 Â§9; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.535 [1995 c.427 Â§17; 2001 c.495 Â§10; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.536 Late charges; enforcement by Department of Revenue. (1) If a person fails to submit the fees imposed by ORS 465.517, 465.520 and 465.523 by the date shown on the form supplied under ORS 565.527, the Department of Environmental Quality shall assess a late charge equal to 10 percent of the unpaid amount. An additional late charge of 10 percent of the unpaid amount shall be assessed for each 30-day period that the fees remain unpaid. If the invoice remains unpaid after three additional late charges are incurred, the department may not assess further charges.

Â Â Â Â Â  (2) If the department is unable to collect fees, charges or interest imposed by this section or ORS 465.517, 465.520 or 465.523, the department may authorize the Director of the Department of Revenue to collect the fees, charges or interest in the manner provided by ORS chapters 305 and 314.

Â Â Â Â Â  (3) The Department of Environmental Quality may request tax information and financial records necessary to perform audits and examinations to verify fee-related information submitted by persons who pay fees under ORS 465.517, 465.520 and 465.523. All tax information and financial records obtained by the department pursuant to this subsection are exempt from public disclosure under ORS 192.410 to 192.505. [2003 c.407 Â§10]

Â Â Â Â Â  Note: 465.536 was added to and made a part of 465.500 to 465.545 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.537 [1995 c.427 Â§18; 1999 c.1047 Â§2; 2001 c.495 Â§11; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.540 [1995 c.427 Â§19; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.543 [1995 c.427 Â§20; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.545 Suspension of dry cleaning fees; recommendation to Legislative Assembly. (1) Upon a determination by the Director of the Department of Environmental Quality that necessary removal and remedial action is completed and paid for at all dry cleaning facilities having a confirmed release of dry cleaning solvent, the director shall report to the next following session of the Legislative Assembly with a recommendation for the suspension of the fees, other than the annual license fee, imposed under ORS 465.517, 465.520 and 465.523.

Â Â Â Â Â  (2) The Director of the Department of Environmental Quality shall give notice of the intent to make the recommendation described under subsection (1) of this section at least one year prior to the date recommended by the director as the date of suspension.

Â Â Â Â Â  (3) The provisions of ORS 465.500, 465.503, 465.505 and 465.510 apply retroactively to releases of dry cleaning solvents occurring before June 30, 1995. [1995 c.427 Â§21; 2001 c.495 Â§12; 2003 c.407 Â§22]

Â Â Â Â Â  465.546 [1999 c.1047 Â§4; repealed by 2003 c.407 Â§29]

Â Â Â Â Â  465.548 [1999 c.1047 Â§5; 2001 c.495 Â§13; repealed by 2003 c.407 Â§29]

CHEMICAL AGENTS

Â Â Â Â Â  465.550 Definitions for ORS 465.550 and 465.555. As used in ORS 465.550 and 465.555:

Â Â Â Â Â  (1) ÂChemical agentsÂ means:

Â Â Â Â Â  (a) Blister agents, such as mustard gas;

Â Â Â Â Â  (b) Nerve agents, such as sarin and VX;

Â Â Â Â Â  (c) Residues from demilitarization, treatment and testing of blister agents; and

Â Â Â Â Â  (d) Residues from demilitarization, treatment and testing of nerve agents.

Â Â Â Â Â  (2) ÂMajor recovery actionÂ means a recovery action that will take more than one year to complete and that will employ 200 or more individuals.

Â Â Â Â Â  (3) ÂMajor remedial actionÂ means a remedial action that will take more than one year to complete and that will employ 200 or more individuals.

Â Â Â Â Â  (4) ÂOwnerÂ means a person or the State of
Oregon
, the
United States of America
or any agency, department or political subdivision thereof that owns, possesses or controls property upon which a remedial or recovery action involving stored chemical agents is conducted.

Â Â Â Â Â  (5) ÂRecovery actionÂ means any activity designed to mitigate the effects of an unintended release of chemical agents into the air, water or soil of this state.

Â Â Â Â Â  (6) ÂRemedial actionÂ means any activity intended to prevent the release of chemical agents into the air, water or soil of this state. ÂRemedial actionÂ includes controlled destruction of chemical agents. [1997 c.554 Â§1]

Â Â Â Â Â  Note: 465.550 and 465.555 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  465.555 County assessment of effects of major recovery or remedial action at storage or disposal site for chemical agents; annual fee. (1) If a site for the storage or disposal of chemical agents is located within a county and if a major recovery or major remedial action is anticipated to occur at the site, the governing body of the county may conduct an assessment of the social and economic effects on communities within the county that are likely to occur by reason of the major recovery or major remedial action.

Â Â Â Â Â  (2) When assessing the effects on communities caused by the major recovery or major remedial action, the county governing body may consider, among other matters, the following:

Â Â Â Â Â  (a) Effects upon roads and streets;

Â Â Â Â Â  (b) Effects upon existing sewer and water systems;

Â Â Â Â Â  (c) Effects upon schools;

Â Â Â Â Â  (d) Effects upon medical facilities and services;

Â Â Â Â Â  (e) Additional law enforcement requirements;

Â Â Â Â Â  (f) Additional housing requirements; and

Â Â Â Â Â  (g) Technical planning requirements.

Â Â Â Â Â  (3) After completion of the assessment required under this section, the county governing body may impose upon the owner of the site an annual fee reasonably calculated to mitigate the social and economic effects on communities that are occurring or that are likely to occur by reason of the major recovery or major remedial action. The annual fee may be imposed during the first year in which the major recovery or major remedial action is conducted and in each succeeding year for the duration of the major recovery or major remedial action. When a fee is imposed under this section, the fee shall be reviewed in each year and may be adjusted when circumstances make an adjustment necessary or appropriate. The total aggregate fee imposed under this section shall not exceed five percent of the total aggregate cost of the major recovery or major remedial action.

Â Â Â Â Â  (4) If the entity responsible for conducting the major recovery or major remedial action is different from the owner of the site at which the major recovery or major remedial action is conducted, the fee authorized by this section may be imposed upon either the owner or the entity or upon both jointly. [1997 c.554 Â§2]

Â Â Â Â Â  Note: See note under 465.550.

CIVIL PENALTIES

Â Â Â Â Â  465.900 Civil penalties for violation of removal or remedial actions. (1) In addition to any other penalty provided by law, any person who violates a provision of ORS 465.200 to 465.545, or any rule or order entered or adopted under ORS 465.200 to 465.545, shall incur a civil penalty not to exceed $10,000 a day for each day that such violation occurs or that failure to comply continues.

Â Â Â Â Â  (2) The civil penalty authorized by subsection (1) of this section shall be imposed in the manner provided by ORS 468.135, except that a penalty collected under this section shall be deposited in the Hazardous Substance Remedial Action Fund established under ORS 465.381, if the penalty pertains to a release at any facility. [Formerly 466.900; 1991 c.734 Â§34]

Â Â Â Â Â  465.990 [Amended by 1953 c.540 Â§5; repealed by 1989 c.846 Â§15]

Â Â Â Â Â  465.992 Civil penalty for failure to pay fees. (1) Any dry cleaning operator who fails to pay a fee required under ORS 465.517, 465.520 or 465.523 shall incur a civil penalty of not more than $5,000. The penalty shall be recovered as provided in subsection (2) of this section.

Â Â Â Â Â  (2) Any person against whom a penalty is assessed under subsection (1) of this section may appeal to the tax court as provided in ORS 305.404 to 305.560. If the penalty is not paid within 10 days after the order of the tax court becomes final, the Department of Revenue may record the order and collect the amount assessed in the same manner as income tax deficiencies are recorded and collected under ORS 314.430. [1999 c.1047 Â§6]

Â Â Â Â Â  Note: 465.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 465 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 466

Chapter 466 Â Hazardous Waste and Hazardous Materials II

2007 EDITION

HAZARDOUS WASTE AND HAZARDOUS MATERIALS II

PUBLIC HEALTH AND SAFETY

STORAGE, TREATMENT AND DISPOSAL OF HAZARDOUS WASTE AND PCB

(General Provisions)

466.005Â Â Â Â  Definitions for ORS 453.635 and 466.005 to 466.385

466.010Â Â Â Â  Purpose

(Administration)

466.015Â Â Â Â  Powers and duties of department

466.020Â Â Â Â  Rules and orders

466.025Â Â Â Â  Duties of commission

466.030Â Â Â Â  Designation of classes of facilities subject to certain provisions

466.035Â Â Â Â  Commission authority to impose standards for hazardous waste or PCB at
Oregon
facility

466.040Â Â Â Â  Application period for PCB or hazardous waste permit

466.045Â Â Â Â  Application form; contents; fees; renewal application; rules

466.050Â Â Â Â  Citizen advisory committees

466.055Â Â Â Â  Criteria for new facility

466.060Â Â Â Â  Criteria to be met by owner and operator before issuance of permit

466.065Â Â Â Â  Applicant for renewal to comply with ORS 466.055 and 466.060; exceptions; permit conditions; rules

466.067Â Â Â Â  Modification of PCB or hazardous waste permit to allow recycling operation; fee

(Hazardous Waste)

466.068Â Â Â Â  Technical assistance and information program for generators of hazardous waste; rules

466.069Â Â Â Â  Hazardous Waste Technical Assistance Fund; uses; limitations

466.070Â Â Â Â  Standards for rules

466.075Â Â Â Â  Rules for generators of hazardous waste

466.077Â Â Â Â  Fee for generators of hazardous waste to obtain identification number

466.080Â Â Â Â  Rules for transportation of hazardous waste

466.086Â Â Â Â  Gaining federal authorization; rules

466.090Â Â Â Â  Inspection and copying of records authorized; exceptions

466.095Â Â Â Â  Hazardous waste to be stored or treated at permitted site; exemptions

466.100Â Â Â Â  Disposal of waste restricted; permit required

466.105Â Â Â Â  Duties of permittee

466.107Â Â Â Â  Action under ORS 466.105 against guarantor

466.110Â Â Â Â  Application; form

466.115Â Â Â Â  Required application information

466.120Â Â Â Â  Required application information to operate site

466.125Â Â Â Â  Notice of hearings on applications

466.130Â Â Â Â  Public hearing in areas of proposed site required

466.135Â Â Â Â  Recommendations by state agencies on applications; effect

466.140Â Â Â Â  Review of applications; issuance

466.145Â Â Â Â  Review of treatment applications; issuance

466.150Â Â Â Â  Permit requirements

466.153Â Â Â Â  Exemption from state or local laws for sale or deeding of land

466.155Â Â Â Â  Acquisition by condemnation

466.160Â Â Â Â  Site permit fees; disposition; withdrawal by permittee

466.165Â Â Â Â  Annual fees; use

466.168Â Â Â Â  Annual fee for used oil processor

466.170Â Â Â Â  Revocation of permit; judicial review

466.175Â Â Â Â  Disposition of site or facility after revocation; acquisition of site by department

466.180Â Â Â Â  Department authority to limit storage, disposal or treatment

466.185Â Â Â Â  Investigation upon complaint; hearings; orders

466.190Â Â Â Â  Investigation upon motion of department; findings and orders

466.195Â Â Â Â  Monitoring and surveillance program; inspection

466.200Â Â Â Â  Procedure for emergencies

466.205Â Â Â Â  Liability for improper disposal of waste; costs; lien for department expenditures

466.208Â Â Â Â  Requirement to reimburse department for costs associated with implementing corrective action

466.210Â Â Â Â  Actions or proceedings to enforce compliance

466.215Â Â Â Â  Post-closure permit for disposal site; rules; fee

466.225Â Â Â Â  Monitoring site; access

(PCB Disposal Facilities)

466.250Â Â Â Â  Definition of ÂPCB disposal facilityÂ

466.255Â Â Â Â  Disposal of PCB restricted; permit required for PCB disposal facility

466.260Â Â Â Â  Duties of department

466.265Â Â Â Â  Rules for regulation of PCB disposal

466.270Â Â Â Â  Criteria for rules; study of disposal methods

466.275Â Â Â Â  Permit application for PCB disposal facility

466.280Â Â Â Â  Copies of application to be sent to affected state agencies

466.285Â Â Â Â  Notice of hearings on application

466.290Â Â Â Â  Public hearing in area of proposed facility required

466.295Â Â Â Â  Examination of applications; recommendation to commission; decision as to issuance; notice to applicant

466.300Â Â Â Â  Restrictions on commission authority to issue permit

466.305Â Â Â Â  Investigation of complaints; hearing; order

466.310Â Â Â Â  Monitoring, inspection and surveillance program; access to facility and records

466.315Â Â Â Â  Procedure for emergency

466.320Â Â Â Â  Conditions for holding permit

466.325Â Â Â Â  Annual fee

466.330Â Â Â Â  Acquisition by state of real property for disposal of PCB

466.335Â Â Â Â  Consequences of revocation

466.340Â Â Â Â  Restrictions on treatment or disposal of PCB at facility

466.345Â Â Â Â  PCB facility permit fee

466.350Â Â Â Â  Post-closure permit; fee

466.355Â Â Â Â  Interstate cooperation regarding toxics use and hazardous waste reduction programs

466.357Â Â Â Â  Requirements for certain generators of hazardous waste

NOTICE OF ENVIRONMENTAL HAZARDS

466.360Â Â Â Â  Policy

466.365Â Â Â Â  Commission authority to establish sites for which notice is required; rulemaking; report to Legislative Assembly

466.370Â Â Â Â  Notice to owner; hearing; filing of notice if no objection

466.375Â Â Â Â  Filing of notice; content of notice

466.380Â Â Â Â  Interagency agreement for notices for radioactive waste disposal sites

466.385Â Â Â Â  Amendment of comprehensive plan and land use regulations; model language; appeal of land use decision related to site requiring notice

USE OF PCB

466.505Â Â Â Â  Definitions for ORS 466.505 to 466.530

466.510Â Â Â Â
Sale
of items containing concentrations of PCB prohibited; rules; exceptions

466.515Â Â Â Â  Electric transformers or capacitors exempted; rules

466.520Â Â Â Â  Exemption certificates; applications; conditions

466.525Â Â Â Â  Additional PCB compounds may be prohibited by rule

466.530Â Â Â Â  Prohibited disposal of waste containing PCB

SPILL RESPONSE AND CLEANUP OF HAZARDOUS MATERIALS

466.605Â Â Â Â  Definitions for ORS 466.605 to 466.680

466.610Â Â Â Â  Department authority relating to cleanup of oil or hazardous material

466.615Â Â Â Â  Limit on commission and department authority over radioactive substances

466.620Â Â Â Â  Emergency response plan

466.625Â Â Â Â  Rulemaking

466.630Â Â Â Â  Commission designation of substance as hazardous material

466.635Â Â Â Â  Report of spill or release of reportable quantity of hazardous material

466.640Â Â Â Â  Strict liability for spill or release; exceptions

466.645Â Â Â Â  Cleanup; failure to complete cleanup

466.670Â Â Â Â  Oil and Hazardous Material Emergency Response and Remedial Action Fund

466.675Â Â Â Â  Use of moneys in Oil and Hazardous Material Emergency Response and Remedial Action Fund

466.680Â Â Â Â  Responsibility for expenses of cleanup; record; treble damages; order; appeal

OIL STORAGE TANKS

(General Provisions)

466.706Â Â Â Â  Definitions for ORS 466.706 to 466.882 and 466.994

466.710Â Â Â Â  Application of ORS 466.706 to 466.882 and 466.994

466.715Â Â Â Â  Legislative findings

(Administration)

466.720Â Â Â Â  Statewide underground storage tank program; federal authorization; rules

466.725Â Â Â Â  Limitation on local government regulation

466.727Â Â Â Â  Prohibition on local government tax, fee or surcharge

466.730Â Â Â Â  Delegation of program administration to state agency or local government by agreement

466.735Â Â Â Â  Cooperation with Department of Consumer and Business Services and State Fire Marshal

466.740Â Â Â Â  Noncomplying installation prohibited

466.743Â Â Â Â  Training on operation, maintenance and testing; rules

466.746Â Â Â Â  Commission rules; considerations

(Licenses; Permits)

466.750Â Â Â Â  License procedure for persons servicing underground tanks

466.760Â Â Â Â  When permit required; who required to sign application

466.765Â Â Â Â  Duty of owner or permittee of underground storage tank

466.770Â Â Â Â  Corrective action required on contaminated site

466.775Â Â Â Â  Grounds for refusal, modification, suspension or revocation of permit

466.780Â Â Â Â  Variance upon petition

(Finance)

466.783Â Â Â Â  Installation fee; permit modification fee

466.785Â Â Â Â  Annual storage tank fee; late payment fee

466.787Â Â Â Â  Annual service provider fee; biennial supervisor fee

466.791Â Â Â Â  Underground Storage Tank Compliance and Corrective Action Fund; sources; uses

466.795Â Â Â Â  Underground Storage Tank Insurance Fund

466.800Â Â Â Â  Records as public records; exceptions

(Enforcement)

466.805Â Â Â Â  Site inspection; subpoena or warrant

466.810Â Â Â Â  Investigation on noncompliance; findings and orders; decommissioning tank; hearings; other remedies

466.815Â Â Â Â  Financial responsibility of owner or permittee; rules; legislative review

466.820Â Â Â Â  Reimbursement to department; procedure for collection; treble damages

466.825Â Â Â Â  Strict liability of owner or permittee

466.830Â Â Â Â  Halting tank operation upon clear and immediate danger

466.835Â Â Â Â  Compliance and correction costs as lien; enforcement

466.837Â Â Â Â  Noncompliance penalties for specific underground storage tank violations; waiver of right to appeal; advisory committee; rules

(Financial Assistance Programs)

466.840Â Â Â Â  Legislative findings

466.845Â Â Â Â  Commission authority to accept and expend moneys received for financial assistance programs

(Heating Oil Tanks)

466.858Â Â Â Â  Heating oil tank regulatory program; license to provide heating oil tank services; certification of corrective action

466.862Â Â Â Â  License required to provide heating oil tank services

466.868Â Â Â Â  Licensing requirements; annual fee; registry of licensees; revocation of license

466.872Â Â Â Â  Certification of voluntary decommissioning or approval of corrective action; fee

466.878Â Â Â Â  Required actions when use of underground heating oil tank is terminated; requirements at time of sale of real property containing abandoned heating oil tank

466.882Â Â Â Â  Rules

UNDERGROUND STORAGE TANKS HOLDING AIRCRAFT OR MARINE FUEL

466.901Â Â Â Â  Definitions for ORS 466.901 to 466.915

466.903Â Â Â Â  Financial assistance program for fuel tanks holding aircraft or marine fuel; application; fees

466.905Â Â Â Â  Eligibility for financial assistance; amount of grants

466.907Â Â Â Â  Rules

466.910Â Â Â Â  Sources of funds; disposition

466.913Â Â Â Â  Fuel Tank Compliance and Corrective Action Fund

466.915Â Â Â Â  Memorandum of understanding with State Marine Board or Department of Transportation

466.917Â Â Â Â  Priority of financial assistance granted by Director of Transportation

466.920Â Â Â Â  Priority for distribution of funds by State Marine Board

CIVIL PENALTIES

466.990Â Â Â Â  Civil penalties generally

466.992Â Â Â Â  Civil penalties for damage to wildlife resulting from contamination of food or water supply

466.994Â Â Â Â  Civil penalties for violations of underground storage tank regulations

CRIMINAL PENALTIES

466.995Â Â Â Â  Criminal penalties

STORAGE, TREATMENT AND DISPOSAL OF HAZARDOUS WASTE AND PCB

(General Provisions)

Â Â Â Â Â  466.005 Definitions for ORS 453.635 and 466.005 to 466.385. As used in ORS 453.635 and 466.005 to 466.385 and 466.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂDisposeÂ or ÂdisposalÂ means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land or water so that the hazardous waste or any hazardous constituent thereof may enter the environment or be emitted into the air or discharged into any waters of the state as defined in ORS 468B.005.

Â Â Â Â Â  (5) ÂFacilityÂ means all contiguous land, structures, other appurtenances and improvements on the land used for treating, storing or disposing of hazardous waste. ÂFacilityÂ may consist of one or more treatment, storage or disposal operational units.

Â Â Â Â Â  (6) ÂGeneratorÂ means the person, who by virtue of ownership, management or control, is responsible for causing or allowing to be caused the creation of a hazardous waste.

Â Â Â Â Â  (7) ÂHazardous wasteÂ does not include radioactive material or the radioactively contaminated containers and receptacles used in the transportation, storage, use or application of radioactive waste, unless the material, container or receptacle is classified as hazardous waste under paragraph (a), (b) or (c) of this subsection on some basis other than the radioactivity of the material, container or receptacle. Hazardous waste does include all of the following which are not declassified by the commission under ORS 466.015 (3):

Â Â Â Â Â  (a) Discarded, useless or unwanted materials or residues resulting from any substance or combination of substances intended for the purpose of defoliating plants or for the preventing, destroying, repelling or mitigating of insects, fungi, weeds, rodents or predatory animals, including but not limited to defoliants, desiccants, fungicides, herbicides, insecticides, nematocides and rodenticides.

Â Â Â Â Â  (b) Residues resulting from any process of industry, manufacturing, trade or business or government or from the development or recovery of any natural resources, if such residues are classified as hazardous by order of the commission, after notice and public hearing. For purposes of classification, the commission must find that the residue, because of its quantity, concentration, or physical, chemical or infectious characteristics may:

Â Â Â Â Â  (A) Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

Â Â Â Â Â  (B) Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed.

Â Â Â Â Â  (c) Discarded, useless or unwanted containers and receptacles used in the transportation, storage, use or application of the substances described in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (8) ÂHazardous waste disposal siteÂ means a geographical site in which or upon which hazardous waste is disposed.

Â Â Â Â Â  (9) ÂHazardous waste storage siteÂ means the geographical site upon which hazardous waste is stored.

Â Â Â Â Â  (10) ÂHazardous waste treatment siteÂ means the geographical site upon which or a facility in which hazardous waste is treated.

Â Â Â Â Â  (11) ÂManifestÂ means the form used for identifying the quantity, composition, and the origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage.

Â Â Â Â Â  (12) ÂPCBÂ has the meaning given that term in ORS 466.505.

Â Â Â Â Â  (13) ÂPersonÂ means the
United States
, the state or a public or private corporation, local government unit, public agency, individual, partnership, association, firm, trust, estate or any other legal entity.

Â Â Â Â Â  (14) ÂStoreÂ or ÂstorageÂ means the containment of hazardous waste either on a temporary basis or for a period of years, in a manner that does not constitute disposal of the hazardous waste.

Â Â Â Â Â  (15) ÂTransporterÂ means any person engaged in the transportation of hazardous waste by any means.

Â Â Â Â Â  (16) ÂTreatÂ or ÂtreatmentÂ means any method, technique, activity or process, including but not limited to neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste so as to neutralize the waste or so as to render the waste nonhazardous, safer for transport, amenable for recovery, amenable for storage, or reduced in volume. [Formerly 459.410; 1987 c.540 Â§4]

Â Â Â Â Â  466.010 Purpose. (1)(a) The Legislative Assembly finds that it is in the interest of public health and safety and environment to protect
Oregon
citizens from the potential harmful effects of the transportation and treatment or disposal of hazardous waste and PCB within
Oregon
.

Â Â Â Â Â  (b) Therefore, the Legislative Assembly declares that it is the purpose of ORS 466.005 to 466.385 and 466.992 to:

Â Â Â Â Â  (A) Protect the public health and safety and environment of
Oregon
to the maximum extent possible;

Â Â Â Â Â  (B) Exercise the maximum amount of control over actions within
Oregon
relating to hazardous waste and PCB transportation and treatment or disposal;

Â Â Â Â Â  (C) Limit to the extent possible the treatment or disposal of hazardous waste and PCB in Oregon to materials originating in the states that are parties to the Northwest Interstate Compact on Low-Level Radioactive Waste Management under ORS 469.930; and

Â Â Â Â Â  (D) Limit to the extent possible the size of any hazardous waste or PCB treatment or disposal facility in
Oregon
to a size equal to the amount of waste and PCB originating in
Oregon
,
Washington
,
Idaho
and
Alaska
of the type handled by such a treatment or disposal facility.

Â Â Â Â Â  (2) The Legislative Assembly further finds and declares that in the interest of public health and safety and to protect the environment, it is the policy of the State of Oregon to give priority in managing hazardous waste in Oregon to methods that reduce the quantity and toxicity of hazardous waste generated before using methods that reuse hazardous waste, recycle hazardous waste that cannot be reused, treat hazardous waste or dispose of hazardous waste by landfilling. [1985 c.670 Â§3; 1987 c.540 Â§4a; 1989 c.833 Â§95]

(Administration)

Â Â Â Â Â  466.015 Powers and duties of department. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) Provide for the administration, enforcement and implementation of ORS 466.005 to 466.385 and 466.992 and may perform all functions necessary:

Â Â Â Â Â  (a) To insure the proper management of hazardous waste by generators;

Â Â Â Â Â  (b) For the regulation of the operation and construction of hazardous waste treatment, storage and disposal sites; and

Â Â Â Â Â  (c) For the permitting of hazardous waste treatment, storage and disposal sites in consultation with the appropriate county governing body or city council.

Â Â Â Â Â  (2) Coordinate and supervise all functions of state and local governmental agencies engaged in activities subject to the provisions of ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) After notice and public hearing pursuant to ORS chapter 183, declassify as hazardous waste those substances described in ORS 466.005 (7) which the Environmental Quality Commission finds, after deliberate consideration, taking into account the public health, welfare or safety or the environment, have been properly treated or decontaminated or contain a sufficiently low concentration of hazardous material so that such substances are no longer hazardous. [Formerly 459.430; 1987 c.540 Â§5]

Â Â Â Â Â  466.020 Rules and orders. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Adopt rules and issue orders thereon, including but not limited to establishing minimum requirements for the treatment, storage and disposal of hazardous wastes, minimum requirements for operation, maintenance, monitoring, reporting and supervision of treatment, storage or disposal sites, and requirements and procedures for selection of such sites.

Â Â Â Â Â  (2) Adopt rules and issue orders thereon relating to the procedures of the Department of Environmental Quality to hearings, filing of reports, submission of plans and the issuance, revocation and modification of permits issued under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) Adopt rules and issue orders thereon to classify as hazardous waste those residues defined in ORS 466.005 (7)(b).

Â Â Â Â Â  (4) Adopt rules and issue orders thereon relating to reporting by generators of hazardous waste concerning type, amount and disposition of such hazardous waste and waste minimization activities. Rules may be adopted exempting certain classes of generators from such requirements.

Â Â Â Â Â  (5) Adopt rules and issue orders relating to the transportation of hazardous waste by air or water.

Â Â Â Â Â  (6) Adopt rules and issue orders relating to the production, marketing, distribution, transportation and burning of fuels containing or derived from hazardous waste.

Â Â Â Â Â  (7) Adopt rules and issue orders relating to corrective action, including corrective action within the facility or beyond the facility boundary if necessary to protect public health or the environment, for all releases of hazardous waste or constituents of hazardous waste occurring from locations within the facility or originating within the facility and releasing beyond the facility boundary, from any hazardous waste treatment, storage or disposal facility, regardless of the time the hazardous waste was placed in the facility.

Â Â Â Â Â  (8) Adopt rules and issue orders relating to the restriction or prohibition of nonhazardous liquid waste in a hazardous waste disposal site.

Â Â Â Â Â  (9) Adopt rules necessary to implement the certification requirements of ORS 466.357. [Formerly 459.440; 1987 c.540 Â§6; 1989 c.833 Â§112]

Â Â Â Â Â  466.025 Duties of commission. In order to carry out the provisions of ORS 466.005 to 466.385 and 466.992, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Limit the number of facilities disposing of or treating hazardous waste or PCB;

Â Â Â Â Â  (2) Establish classes of hazardous waste or PCB that may be disposed of or treated;

Â Â Â Â Â  (3) Designate the location of a facility designed to dispose of or treat hazardous waste or PCB; and

Â Â Â Â Â  (4) Limit to the extent otherwise allowed by law, the hazardous waste or PCB accepted for treatment or disposal at a facility first to hazardous waste or PCB originating in Oregon, or if the capacity of the facility as established under ORS 466.055 allows, or it is necessary for the commission to receive and maintain state authorization of a hazardous waste regulatory program under P.L. 94-580 and P.L. 98-616, to states that are parties to the Northwest Interstate Compact on Low-Level Radioactive Waste Management as set forth in ORS 469.930. [1985 c.670 Â§4]

Â Â Â Â Â  466.030 Designation of classes of facilities subject to certain provisions. The Environmental Quality Commission may, by rule, designate classes of facilities designed to treat or dispose of hazardous waste or PCB that shall be subject to the provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.320. [1985 c.670 Â§8]

Â Â Â Â Â  466.035 Commission authority to impose standards for hazardous waste or PCB at
Oregon
facility. The Environmental Quality Commission may impose specific standards for the range and type of hazardous waste or PCB treated or disposed of at a facility in order to protect the public health and safety and environment of
Oregon
. [1985 c.670 Â§9]

Â Â Â Â Â  466.040 Application period for PCB or hazardous waste permit. Whenever the Environmental Quality Commission finds there is a need for an additional hazardous waste or PCB treatment or disposal facility according to the criteria established in ORS 466.055, the commission shall establish an application period during which persons may apply for a PCB disposal facility permit according to the provisions of ORS 466.260 to 466.285 or a hazardous waste disposal facility permit under ORS 466.005 to 466.385 and 466.992. [1985 c.670 Â§10; 1987 c.540 Â§16]

Â Â Â Â Â  466.045 Application form; contents; fees; renewal application; rules. (1) Upon request, the Department of Environmental Quality shall furnish an application form to any person interested in developing or constructing a hazardous waste or PCB treatment or disposal facility or a hazardous waste storage facility. Each such form shall contain:

Â Â Â Â Â  (a) The name and address of the applicant.

Â Â Â Â Â  (b) A statement of financial condition of the applicant, including assets, liabilities and net worth.

Â Â Â Â Â  (c) The experience of the applicant in construction, management, supervision or development of hazardous waste or PCB treatment or disposal facilities and in the handling of such substances.

Â Â Â Â Â  (2) The department shall also require the submission of such information relating to the construction, development or establishment of a proposed hazardous waste or PCB treatment or disposal site and facilities to be operated in conjunction therewith, and such additional information, data and reports as it deems necessary to make a decision on granting or denying a permit.

Â Â Â Â Â  (3) If the application is for a new permit to operate a new hazardous waste or PCB treatment or disposal facility or a new hazardous waste storage facility, the applicant shall pay a fee as determined under subsection (5)(a) of this section to cover the departmentÂs costs in investigating and processing the application. Any portion of the fee that exceeds the departmentÂs costs shall be refunded to the applicant.

Â Â Â Â Â  (4) If the application is for the renewal of an existing permit, the applicant shall pay a fee as determined under subsection (5)(a) of this section to cover the departmentÂs costs in investigating and processing the renewal application. Under no circumstances shall the renewal fee exceed a total of $150,000. Any portion of the fee that exceeds the departmentÂs costs shall be refunded to the applicant.

Â Â Â Â Â  (5) The Environmental Quality Commission by rule:

Â Â Â Â Â  (a) Shall specify chargeable elements, rates and other appropriate mechanisms and procedures for determining the costs of new and renewal permit processing as set forth in subsections (3) and (4) of this section.

Â Â Â Â Â  (b) Shall specify a cost recovery mechanism for reimbursing the costs of the department associated with the implementation of corrective action required under ORS 466.105.

Â Â Â Â Â  (c) Shall adopt a schedule of fees to defray the departmentÂs costs incurred during the processing of treatment, storage or disposal permit modifications.

Â Â Â Â Â  (d) May adopt a schedule of fees to defray the costs of the department incurred in investigating and processing applications for hazardous waste declassifications under ORS 466.015, hazardous waste delistings and petitions for universal waste listings.

Â Â Â Â Â  (6) For fees or funding mechanisms adopted or applied under subsections (3) to (5) of this section, the fee structure or recovery mechanism shall reflect as accurately as possible, and be limited to, the costs of services and regulatory activities provided by the department to the category of payers incurring fees or the party assessed cost recovery.

Â Â Â Â Â  (7) For funding mechanisms adopted or applied under subsections (3) to (5) of this section other than fee schedules adopted by the commission, the commission shall require the department to provide to any party so assessed:

Â Â Â Â Â  (a) A good faith estimate of the total projected costs prior to the commencement of the activity for which costs will be accrued;

Â Â Â Â Â  (b) A detailed accounting of all costs subsequently incurred; and

Â Â Â Â Â  (c) A description of the reasons for any discrepancy between projected and assessed costs at the time the department becomes aware that such a discrepancy has occurred or is likely to occur.

Â Â Â Â Â  (8) All fees received under this section are continuously appropriated to the department for payment of the department costs in carrying out the activity for which the fees were received. [1985 c.670 Â§11; 1987 c.540 Â§17; 1997 c.576 Â§1]

Â Â Â Â Â  466.050 Citizen advisory committees. (1) To aid and advise the Director of the Department of Environmental Quality and the Environmental Quality Commission in the selection of a hazardous waste or PCB treatment or disposal facility or the site of such facility, the director shall establish citizen advisory committees as the director considers necessary. The director shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The director or a designee shall be a nonvoting member of each committee.

Â Â Â Â Â  (2) The advisory committees appointed under subsection (1) of this section shall review applications during an application period established under ORS 466.040 and make recommendations on the applications to the commission. [1985 c.670 Â§12]

Â Â Â Â Â  466.055 Criteria for new facility. Before issuing a permit for a new facility designed to dispose of or treat hazardous waste or PCB, the Environmental Quality Commission must find, on the basis of information submitted by the applicant, the Department of Environmental Quality or any other interested party, that the proposed facility meets the following criteria:

Â Â Â Â Â  (1) The proposed facility location:

Â Â Â Â Â  (a) Is suitable for the type and amount of hazardous waste or PCB intended for treatment or disposal at the facility;

Â Â Â Â Â  (b) Provides the maximum protection possible to the public health and safety and environment of Oregon from release of the hazardous waste or PCB stored, treated or disposed of at the facility; and

Â Â Â Â Â  (c) Is situated sufficient distance from urban growth boundaries, as defined in ORS 197.295, to protect the public health and safety, accessible by transportation routes that minimize the threat to the public health and safety and to the environment and sufficient distance from parks, wilderness and recreation areas to prevent adverse impacts on the public use and enjoyment of those areas.

Â Â Â Â Â  (2) Subject to any applicable standards adopted under ORS 466.035, the design of the proposed facility:

Â Â Â Â Â  (a) Allows for treatment or disposal of the range of hazardous waste or PCB as required by the commission; and

Â Â Â Â Â  (b) Significantly adds to:

Â Â Â Â Â  (A) The range of hazardous waste or PCB handled at a treatment or disposal facility currently permitted under ORS 466.005 to 466.385; or

Â Â Â Â Â  (B) The type of technology employed at a treatment or disposal facility currently permitted under ORS 466.005 to 466.385.

Â Â Â Â Â  (3) The proposed facility uses the best available technology for treating or disposing of hazardous waste or PCB as determined by the department or the United States Environmental Protection Agency.

Â Â Â Â Â  (4) The need for the facility is demonstrated by:

Â Â Â Â Â  (a) Lack of adequate current treatment or disposal capacity in
Oregon
,
Washington
,
Idaho
and
Alaska
to handle hazardous waste or PCB generated by
Oregon
companies;

Â Â Â Â Â  (b) A finding that operation of the proposed facility would result in a higher level of protection of the public health and safety or environment; or

Â Â Â Â Â  (c) Significantly lower treatment or disposal costs to
Oregon
companies.

Â Â Â Â Â  (5) The proposed hazardous waste or PCB treatment or disposal facility has no major adverse effect on either:

Â Â Â Â Â  (a) Public health and safety; or

Â Â Â Â Â  (b) Environment of adjacent lands. [1985 c.670 Â§5; 1987 c.540 Â§18; 1989 c.833 Â§96]

Â Â Â Â Â  466.060 Criteria to be met by owner and operator before issuance of permit. (1) Before issuing a permit for a facility designed to treat or dispose of hazardous waste or PCB, the permit applicant must demonstrate, and the Environmental Quality Commission must find, that the owner and operator meet the following criteria:

Â Â Â Â Â  (a) The owner, any parent company of the owner and the operator have adequate financial and technical capability to properly construct and operate the facility; and

Â Â Â Â Â  (b) The compliance history of the owner including any parent company of the owner and the operator in owning and operating other similar facilities, if any, indicates an ability and willingness to operate the proposed facility in compliance with the provisions of ORS 466.005 to 466.385 and 466.992 or any condition imposed on the permittee by the commission.

Â Â Â Â Â  (2) If requested by the permit applicant, information submitted as confidential under subsection (1)(a) of this section shall be maintained confidential and exempt from public disclosure to the extent provided by
Oregon
law. [1985 c.670 Â§7; 1987 c.540 Â§19; 1989 c.833 Â§97]

Â Â Â Â Â  466.065 Applicant for renewal to comply with ORS 466.055 and 466.060; exceptions; permit conditions; rules. As a condition to the issuance of a renewal permit under ORS 466.005 to 466.385 and 466.992, the Environmental Quality Commission may require the applicant to comply with all or some of the criteria set forth in ORS 466.055 and 466.060, except that any application for a renewal permit for a treatment or disposal facility located off the site of waste generation and operating on July 15, 1999, shall not have to comply with ORS 466.055 and 466.060 unless the applicant proposes a different type of treatment or disposal than has been authorized for use at any time at the facility. In issuing any renewal permit for such a facility, the commission shall include in the permit conditions that require all of the following:

Â Â Â Â Â  (1) The facility is limited to acceptance of hazardous waste or PCB for treatment or disposal in an amount not to exceed 110 percent of the amount of hazardous waste or PCB treated or disposed by the facility under any permit. The Department of Environmental Quality shall approve acceptance of a greater amount of hazardous waste or PCB for treatment or disposal as part of a permit renewal or modification process if the applicant demonstrates that a greater amount of hazardous waste or PCB is necessary either to protect or to provide a higher level of protection of the public health and safety or of the environment.

Â Â Â Â Â  (2) The facility complies with all applicable federal and
Oregon
technological requirements for treating and disposing of hazardous waste or PCB.

Â Â Â Â Â  (3) The facility meets property line setback requirements established by the commission by rule.

Â Â Â Â Â  (4) The facility owner, any parent company of the owner and the operator comply with all applicable
Oregon
and federal requirements for financial and technical capability to properly construct and operate the facility.

Â Â Â Â Â  (5) The facility owner or operator owns or contracts with an emergency response provider or coordinator that can provide for timely response to a spill or release in
Oregon
of hazardous waste or PCB being transported to the facility by a motor vehicle owned by the owner or operator of the facility.

Â Â Â Â Â  (6) Any person hired by the owner or operator of the facility to transport hazardous waste or PCB to the facility owns or has a contract with an emergency response provider or coordinator that can provide for timely response to a spill or release in Oregon of hazardous waste or PCB being transported by a motor vehicle to the facility.

Â Â Â Â Â  (7) Upon arrival at the facility of any motor vehicle transporting hazardous waste or PCB not described in subsection (5) or (6) of this section, the owner or operator of the facility shall request to review the transporterÂs authorization to transport hazardous waste or PCB in Oregon and the driverÂs authorization to drive a motor vehicle transporting hazardous waste or PCB in Oregon. The owner or operator of the facility shall report to the department the name of any transporter or driver failing to demonstrate authorization. [1985 c.670 Â§6; 1987 c.540 Â§20; 1999 c.740 Â§4]

Â Â Â Â Â  466.067 Modification of PCB or hazardous waste permit to allow recycling operation; fee. (1) The Department of Environmental Quality may issue a permit modification under ORS 466.005 to 466.385 authorizing a recycling operation at a hazardous waste or PCB treatment or disposal facility located off the site of waste generation and operating on July 15, 1999, and shall not apply ORS 466.055 or 466.060, provided the owner or operator of the facility obtains a determination from the department that, in accordance with the Federal Resource Conservation and Recovery Act, P.L. 94-580, and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, the recycling operation is legitimate and will produce material that is exempt from the definition of solid waste.

Â Â Â Â Â  (2) The department shall apply the schedule of fees authorized by ORS 466.045 (5)(c) and (d) to defray the costs of processing the application for authorization for permit modification and making the determination under subsection (1) of this section. [1999 c.740 Â§3]

(Hazardous Waste)

Â Â Â Â Â  466.068 Technical assistance and information program for generators of hazardous waste; rules. (1) The Department of Environmental Quality shall implement a technical assistance and information program for generators of hazardous waste. The program shall include but need not be limited to:

Â Â Â Â Â  (a) Direct, on-site assistance;

Â Â Â Â Â  (b) Coordination with industry trade associations;

Â Â Â Â Â  (c) Information clearinghouse activities;

Â Â Â Â Â  (d) Publications and workshops; and

Â Â Â Â Â  (e) Other activities related to technical assistance.

Â Â Â Â Â  (2) Technical assistance services provided under this section shall not result in inspections or other enforcement actions unless there is reasonable cause to believe there exists a clear and immediate danger to the public health and safety or to the environment. The Environmental Quality Commission may develop rules to carry out the intent of this subsection. [1991 c.721 Â§5; 2003 c.654 Â§5]

Â Â Â Â Â  466.069 Hazardous Waste Technical Assistance Fund; uses; limitations. (1) The Hazardous Waste Technical Assistance Fund is established in the State Treasury, separate and distinct from the General Fund. Interest earned on the Hazardous Waste Technical Assistance Fund shall be credited to the fund.

Â Â Â Â Â  (2) Moneys in the Hazardous Waste Technical Assistance Fund are continuously appropriated to the Department of Environmental Quality to implement ORS 466.068.

Â Â Â Â Â  (3) The department may not expend more than 15 percent of the moneys in the fund to pay for the departmentÂs administrative and personnel costs in implementing ORS 466.068. [2003 c.654 Â§2]

Â Â Â Â Â  466.070 Standards for rules. (1) In adopting rules under ORS 466.020 regulating the disposal of hazardous wastes, including, but not limited to, rules for the operation and maintenance of hazardous waste disposal sites, the Environmental Quality Commission shall provide for the highest and best practicable disposal of the hazardous wastes in a manner that will minimize:

Â Â Â Â Â  (a) The possibility of a dangerous uncontrolled reaction, the release of leachate, noxious gases or odors, fire, explosion or the discharge of the hazardous wastes; and

Â Â Â Â Â  (b) The amount of land used for burial of the hazardous wastes.

Â Â Â Â Â  (2) The Department of Environmental Quality shall investigate and analyze in detail the disposal methods and procedures required to be adopted by rule under ORS 466.020 and subsection (1) of this section and shall report its findings and recommendations to the commission. [Formerly 459.442]

Â Â Â Â Â  466.075 Rules for generators of hazardous waste. (1) The Environmental Quality Commission may, by rule, require generators of hazardous waste to:

Â Â Â Â Â  (a) Identify themselves to the Department of Environmental Quality, list the location and general characteristics of their activity and name the hazardous waste generated;

Â Â Â Â Â  (b) Keep records that accurately identify the quantities of such hazardous waste, the constituents thereof, the disposition of such waste and waste minimization activities;

Â Â Â Â Â  (c) Furnish information on the chemical composition of such hazardous waste to persons transporting, treating, storing or disposing of such waste;

Â Â Â Â Â  (d) Use a department approved manifest system to assure that all such hazardous waste generated is destined for treatment, storage or disposal in treatment, storage or disposal facilities (other than facilities on the premises where the waste is generated) which are operating pursuant to lawful authority;

Â Â Â Â Â  (e) Submit reports to the department setting out quantities of hazardous waste generated during a given time period, the disposition of all such waste and waste minimization activities;

Â Â Â Â Â  (f) Comply with specific waste management standards; and

Â Â Â Â Â  (g) Minimize the amount or toxicity of hazardous waste generated.

Â Â Â Â Â  (2) The generator of a hazardous waste shall be allowed to store a hazardous waste produced by that generator on the premises of that generator for a term not to exceed that set by rule without obtaining a hazardous waste storage site permit. This shall not relieve any generator from complying with any other rule or standard regarding storage of hazardous waste.

Â Â Â Â Â  (3) The commission by rule may exempt certain classes or types of hazardous waste generators from part or all of the requirements upon generators adopted by the commission. Such an exemption can only be made if the commission finds that, because of the quantity, concentration, methods of handling or use of a hazardous waste, such a class or type of generator is not likely either:

Â Â Â Â Â  (a) To cause or significantly contribute to an increase in serious irreversible or incapacitating reversible illness; or

Â Â Â Â Â  (b) To pose a substantial present or potential threat to human health or the environment.

Â Â Â Â Â  (4) The commission by rule may provide for a special permit for the treatment of hazardous waste on the premises of a generator. Such a special permit may be established only if such treatment has no major adverse impact on:

Â Â Â Â Â  (a) Public health and safety; or

Â Â Â Â Â  (b) The environment of adjacent lands. [Formerly 459.445; 1987 c.540 Â§7]

Â Â Â Â Â  466.077 Fee for generators of hazardous waste to obtain identification number. (1) Generators of hazardous waste who are required to obtain a United States Environmental Protection Agency identification number from the Department of Environmental Quality pursuant to 40 C.F.R. 262.12 shall pay to the department a one-time processing fee of $200 at the time of submitting an application for the identification number.

Â Â Â Â Â  (2) Fees paid under this section are continuously appropriated to the department to pay the costs of implementing ORS 466.005 to 466.385. [2003 c.654 Â§3]

Â Â Â Â Â  466.080 Rules for transportation of hazardous waste. In adopting rules governing transportation of any hazardous wastes for which a permit is required, the Department of Transportation or the State Department of Agriculture must consult with and consider the recommendations of the Department of Environmental Quality prior to the adoption of any such rules. Transporters shall be required to deliver hazardous wastes to a site named in the manifest provided for in ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, or to an alternative site approved by the department. [Formerly 459.450; 1993 c.422 Â§22]

Â Â Â Â Â  466.085 [Formerly 459.455; repealed by 1987 c.540 Â§53 (466.086 enacted in lieu of 466.085)]

Â Â Â Â Â  466.086 Gaining federal authorization; rules. (1) The Environmental Quality Commission and the Department of Environmental Quality are authorized to perform or cause to be performed any act necessary to gain interim and final authorization of a hazardous waste regulatory program under the provisions of the Federal Resource Conservation and Recovery Act, P.L. 94-580 and the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616 as amended, and federal regulations and interpretive and guidance documents issued pursuant to the Federal Resource Conservation and Recovery Act.

Â Â Â Â Â  (2) The commission may adopt, amend or repeal any rule or license and the commission or department may enter into any agreement necessary to implement this section. [1987 c.540 Â§54 (enacted in lieu of 466.085)]

Â Â Â Â Â  466.090 Inspection and copying of records authorized; exceptions. (1) Except as provided in subsection (2) of this section, any information filed or submitted pursuant to ORS 466.005 to 466.385 and 466.992 shall be made available for public inspection and copying during regular office hours of the Department of Environmental Quality at the expense of any person requesting copies.

Â Â Â Â Â  (2) Unless classified by the Director of the Department of Environmental Quality as confidential, any records, reports or information obtained under ORS 466.005 to 466.385 and 466.992 shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, if made public, would divulge methods or processes entitled to protection as trade secrets of such person, the director shall classify as confidential such record, report or information, or particular part thereof. However, such record, report or information may be disclosed to other officers, employees or authorized representatives of the state concerned with carrying out ORS 466.005 to 466.385 and 466.992 or when relevant in any proceeding under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) Records, reports and information obtained or used by the department or the Environmental Quality Commission in administering the state hazardous waste program under ORS 466.005 to 466.385 and 466.992 shall be available to the United States Environmental Protection Agency and the federal Agency for Toxic Substances and Disease Registry, upon request. If the records, reports or information has been submitted to the state under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency and the Agency for Toxic Substances and Disease Registry for the requested records, reports or information. The federal agencies shall treat the records, reports or information that is subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 459.460; 1987 c.540 Â§8]

Â Â Â Â Â  466.095 Hazardous waste to be stored or treated at permitted site; exemptions. (1) Except as provided in ORS 466.075 (2), no person shall:

Â Â Â Â Â  (a) Store a hazardous waste anywhere in this state except at a permitted hazardous waste treatment, storage or disposal site;

Â Â Â Â Â  (b) Establish, construct or operate a hazardous waste storage site in this state without obtaining a hazardous waste storage site permit issued pursuant to ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992; or

Â Â Â Â Â  (c) Establish, construct or operate a hazardous waste treatment site in this state without obtaining a hazardous waste treatment site permit issued under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (2) The Environmental Quality Commission may exempt certain classes of hazardous waste storage or treatment sites from part or all of the permitting requirements for these sites. Such an exemption can only be made if the commission finds that, because of the quantity, concentration or type of waste or duration of storage, such a class of storage or treatment site is not likely to endanger the public health, welfare or safety or the environment.

Â Â Â Â Â  (3) If the Director of the Department of Environmental Quality finds an emergency condition to exist, the director may authorize the short-term storage or treatment of a hazardous waste anywhere in the state as long as such temporary storage or treatment shall not constitute a hazard to public health, welfare or safety or to the environment. [Formerly 459.505; 1987 c.540 Â§9; 1993 c.422 Â§23]

Â Â Â Â Â  466.100 Disposal of waste restricted; permit required. (1) Except as provided in subsection (3) of this section, no person shall dispose of any hazardous waste anywhere in this state except at a hazardous waste disposal site permitted pursuant to ORS 466.110 to 466.170.

Â Â Â Â Â  (2) No person shall establish, construct or operate a disposal site without a permit therefor issued pursuant to ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (3) The Department of Environmental Quality may authorize disposal of specified hazardous wastes at specified solid waste disposal sites operating under department permit issued pursuant to ORS 459.205 to 459.385. Such authorization may be granted only under procedures approved by the Environmental Quality Commission, which shall include a determination by the department that such disposal will not pose a threat to public health, welfare or safety or to the environment. [Formerly 459.510; 1987 c.540 Â§21; 1993 c.560 Â§103]

Â Â Â Â Â  466.105 Duties of permittee. Each hazardous waste storage or treatment site permittee shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Maintain records of any hazardous waste identified pursuant to provisions of ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992 which is stored or treated at the site and the manner in which such waste was stored or treated, transported and disposed of.

Â Â Â Â Â  (2) Report periodically to the Department of Environmental Quality on types and volumes of wastes received, their manner of disposition and waste minimization activities for any hazardous waste generated on the premises.

Â Â Â Â Â  (3) Participate in the manifest system designed by the department.

Â Â Â Â Â  (4) Maintain current contingency plans to minimize damage from spillage, leakage, explosion, fire or other accidental or intentional event.

Â Â Â Â Â  (5) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to protect the environment and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (6) Assure that all personnel who are employed by the permittee are trained in proper procedures for handling, transfer, transport, treatment and storage of hazardous waste including, but not limited to, familiarization with all contingency plans.

Â Â Â Â Â  (7) Maintain other plans and exhibits and take other actions pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment.

Â Â Â Â Â  (8) Restore, to the extent reasonably practicable, the site to its original condition when use of the area is terminated.

Â Â Â Â Â  (9) Maintain a cash bond or other equivalent financial assurance in the name of the state in an amount estimated by the department to be sufficient to cover any costs of closing the site, including corrective actions, and monitoring it or providing for its security after closure and to secure performance of all permit requirements. The financial assurance shall remain available for the duration of the permit and until the site is closed, except to the extent it is released or modified by the department.

Â Â Â Â Â  (10) Provide corrective action, including corrective action within the facility or beyond the facility boundary when determined by the department to be necessary to protect public health, welfare, safety or the environment, for all releases of hazardous wastes or constituents of hazardous waste, occurring from locations within the facility or originating within the facility and releasing beyond the facility boundary, regardless of the time the hazardous waste was placed at the facility. The department shall provide to the permittee a written directive for the necessary corrective action. [Formerly 459.517; 1987 c.540 Â§10; 1993 c.422 Â§24]

Â Â Â Â Â  466.107 Action under ORS 466.105 against guarantor. (1) If a permittee is in bankruptcy, reorganization, or arrangement under the Federal Bankruptcy Code or if, with reasonable diligence, jurisdiction in any state court or any federal court cannot be obtained over a permittee likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility is required under ORS 466.105 (5) and (9) may be asserted directly against the guarantor providing the evidence of financial responsibility. In an action under this section, the guarantor shall be entitled to all rights and defenses that would have been available to the permittee if the action had been brought against the permittee and that would have been available to the guarantor if the action had been brought against the guarantor by the permittee.

Â Â Â Â Â  (2) The total liability of any guarantor shall be limited to the aggregate amount the guarantor has provided as evidence of financial responsibility to the permittee under ORS 466.105 (5) or (9). Nothing in this section shall be construed to limit any other state or federal statutory, constructual or common law liability of a guarantor to a permittee including, but not limited to, the liability of a guarantor for bad faith either in negotiating or in failing to negotiate the settlement of any claim.

Â Â Â Â Â  (3) As used in this section, ÂguarantorÂ means any person other than the permittee, who provides evidence of financial responsibility for a permittee under ORS 466.105 (5) or (9). [1987 c.540 Â§3]

Â Â Â Â Â  466.110 Application; form. (1) The Department of Environmental Quality shall furnish an application form to anyone who wishes to operate a hazardous waste storage or treatment site.

Â Â Â Â Â  (2) In addition to information requested on the application form, the department shall also require the submission of such information relating to the construction, development or establishment of a proposed hazardous waste storage or treatment site and facilities to be operated in conjunction therewith and such additional information, data and reports as it deems necessary to make a decision on granting or denying a license. [Formerly 459.535; 1987 c.540 Â§22]

Â Â Â Â Â  466.115 Required application information. Permit applications submitted to the Department of Environmental Quality for managing, operating, constructing, developing or establishing a hazardous waste disposal site must contain the following:

Â Â Â Â Â  (1) The management program for the operation of the site, including the person to be responsible for the operation of the site and a resume of the qualifications of the person, the proposed method of disposal, the proposed method of pretreatment or decontamination upon the site, if any, and the proposed emergency measures to be provided at such site.

Â Â Â Â Â  (2) A description of the size and type of facilities to be constructed upon the site, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used, the type of drainage and waste treatment facilities and maximum capacity of such facilities, the location and source of each water supply to be used and the location and the type of fire control facilities to be provided at such site.

Â Â Â Â Â  (3) A preliminary engineering sketch and flow chart showing proposed plans and specifications for the construction and development of the site and the waste treatment and water supply facilities, if any, to be used at such site.

Â Â Â Â Â  (4) The exact location and place where the applicant proposes to operate and maintain the site, including the legal description of the lands included within such site.

Â Â Â Â Â  (5) A preliminary geologistÂs survey report indicating land formation, location of water resources and direction of the flows thereof and the opinion of the geologist relating to possible sources of contamination of such water resources.

Â Â Â Â Â  (6) The names and addresses of the applicantÂs current or proposed insurance carriers, including copies of insurance policies then in effect. [Formerly 459.540; 1987 c.540 Â§23]

Â Â Â Â Â  466.120 Required application information to operate site. Applications for a permit to operate a hazardous waste storage or treatment site shall include at a minimum:

Â Â Â Â Â  (1) The name and address of the applicant and the exact location of the proposed storage or treatment site.

Â Â Â Â Â  (2) Estimates with respect to compositions, quantities and concentrations of any hazardous waste identified under ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, and the time, frequency or rate at which such hazardous waste may be received, stored, treated, transported or disposed.

Â Â Â Â Â  (3) A description of the operational plan for the site, including handling methods, storage or treatment methods, hours and days of operation and a preliminary engineering sketch showing layout of the site, location of water supply and drainage facilities and traffic flow.

Â Â Â Â Â  (4) A description of security measures at the site including, but not limited to, type, height and location of fencing, manner for controlling access to the site, alarm systems and warning signs.

Â Â Â Â Â  (5) The name of any person who will be responsible for managing the operation of the site and a statement of the qualifications of such persons.

Â Â Â Â Â  (6) The name of the liability insurance carrier who will provide coverage required in ORS 466.105. [Formerly 459.545; 1987 c.540 Â§24; 1993 c.422 Â§25]

Â Â Â Â Â  466.125 Notice of hearings on applications. (1) Prior to holding hearings on a hazardous waste disposal site permit application, the Environmental Quality Commission shall cause notice to be given in the county or counties where the proposed site is located in a manner reasonably calculated to notify interested and affected persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the approximate location of the site and the type and amount of materials intended for disposal at such site, and shall fix a time and place for a public hearing. In addition, the notice shall contain a statement that any person interested in or affected by the proposed site shall have opportunity to testify at the hearing. [Formerly 459.550; 1987 c.540 Â§25]

Â Â Â Â Â  466.130 Public hearing in areas of proposed site required. The Environmental Quality Commission shall conduct a public hearing in the county or counties where a proposed hazardous waste disposal site is located and may conduct hearings at such other places as the Department of Environmental Quality considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [Formerly 459.560]

Â Â Â Â Â  466.135 Recommendations by state agencies on applications; effect. Upon receipt of an application for a hazardous waste disposal site permit, the Department of Environmental Quality shall cause copies of the application to be sent to affected state agencies, including the Department of Human Services, the Public Utility Commission, the State Fish and Wildlife Commission and the Water Resources Director. Each agency shall respond by making a recommendation as to whether the permit application should be granted. If the Department of Human Services recommends against granting the permit, the Environmental Quality Commission must refuse to issue the permit. Recommendation from other agencies shall be considered as evidence in determining whether to grant the permit. [Formerly 459.570; 1987 c.540 Â§26]

Â Â Â Â Â  466.140 Review of applications; issuance. (1) The Department of Environmental Quality shall examine and review all hazardous waste disposal site permit applications submitted to it and make such investigations as it considers necessary, and make a recommendation to the Environmental Quality Commission as to whether to issue the permit.

Â Â Â Â Â  (2) After reviewing the departmentÂs recommendations under subsection (1) of this section, the commission shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the commission is subject to judicial review under ORS 183.480. [Formerly 459.580; 1987 c.540 Â§27]

Â Â Â Â Â  466.145 Review of treatment applications; issuance. (1) The Department of Environmental Quality shall review and cause to be investigated all hazardous waste treatment site permit applications submitted to it.

Â Â Â Â Â  (2) After reviewing and investigating the application, the department shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the department is subject to review by the Environmental Quality Commission under the provisions of ORS chapter 183 governing contested cases. [Formerly 459.585; 1987 c.540 Â§28]

Â Â Â Â Â  466.150 Permit requirements. Each hazardous waste disposal site permittee under ORS 466.005 to 466.385 and 466.992 shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Proceed expeditiously with and complete the project in accordance with the plans and specifications approved therefor pursuant to ORS 466.005 to 466.385 and 466.992 and the rules adopted thereunder.

Â Â Â Â Â  (2) Commence operation, management or supervision of the hazardous waste disposal site on completion of the project and not to permanently discontinue such operation, management or supervision of the site without the approval of the Department of Environmental Quality.

Â Â Â Â Â  (3) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to protect the environment, and the health, safety and welfare of the people of this state.

Â Â Â Â Â  (4) Establish emergency procedures and safeguards necessary to prevent accidents and reasonably foreseeable risks.

Â Â Â Â Â  (5) Restore, to the extent reasonably practicable, the site to its original condition when use of the area is terminated as a site.

Â Â Â Â Â  (6) Maintain a cash bond or other equivalent financial assurance in the name of the state and in an amount estimated by the department to be sufficient to cover any costs of closing the site, including corrective actions, and monitoring it or providing for its security after closure and to secure performance of permit requirements. The financial assurance shall remain in effect for the duration of the permit and until the end of the post-closure period, except as the assurance may be released or modified by the department.

Â Â Â Â Â  (7) Report periodically on the volume of material received at the site, the fees collected therefor and waste minimization activities for any hazardous waste generated on the premises.

Â Â Â Â Â  (8) Maintain other plans and exhibits and take other actions pertaining to the site and its operation as determined by the department to be reasonably necessary to protect the public health, welfare or safety or the environment. [Formerly 459.590; 1987 c.284 Â§1; 1987 c.540 Â§11; 1999 c.740 Â§5]

Â Â Â Â Â  466.153 Exemption from state or local laws for sale or deeding of land. The requirements of ORS chapters 92, 195 and 197 and other state and local laws for the sale or deeding of land do not apply to:

Â Â Â Â Â  (1) Any portion of a hazardous waste disposal site deeded to the state as a condition of issuance of a hazardous waste disposal site license under ORS 466.150 (1) (1985 Replacement Part) that the state deeds back to the licensee.

Â Â Â Â Â  (2) Any real property deeded to the state as a condition of issuance of a PCB disposal facility license under ORS 466.320 (1) (1985 Replacement Part) that the state deeds back to the licensee. [1987 c.284 Â§5 and 1987 c.540 Â§55]

Â Â Â Â Â  Note: 466.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 466 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.155 Acquisition by condemnation. The Environmental Quality Commission may acquire real property for the disposal of hazardous wastes by instituting condemnation proceedings therefor to be conducted in accordance with ORS chapter 35. [Formerly 459.595]

Â Â Â Â Â  466.160 Site permit fees; disposition; withdrawal by permittee. (1) The hazardous waste treatment, storage or disposal site permit shall require a fee based either on the volume of material accepted at the site or a percentage of the fee collected, or both. The fees shall be calculated in amounts estimated to produce over the site use period a sum sufficient to:

Â Â Â Â Â  (a) Secure performance of permit requirements;

Â Â Â Â Â  (b) Close the site;

Â Â Â Â Â  (c) Provide for any monitoring or security of the site after closure; and

Â Â Â Â Â  (d) Provide for any remedial action by the state necessary after closure to protect the public health, welfare and safety and the environment.

Â Â Â Â Â  (2) The amount so paid shall be held in a separate account and when the amount paid in by the permittee together with the earnings thereon equals the amount of the financial assurance required under ORS 466.150 (6), the permittee shall be allowed to withdraw the financial assurance.

Â Â Â Â Â  (3) If the site is closed before the fees reach an amount equal to the financial assurance, appropriate adjustment shall be made and the reduced portion of the financial assurance may be withdrawn. [Formerly 459.600; 1987 c.284 Â§3; 1987 c.540 Â§12]

Â Â Â Â Â  466.165 Annual fees; use. (1) An annual fee may be required of every generator, air or water transporter and permittee under ORS 466.005 to 466.385 and 466.992. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate, less any federal funds budgeted therefor by legislative action, to carry on the monitoring, inspection and surveillance program established under ORS 466.195 and to cover related administrative costs.

Â Â Â Â Â  (2) A generator assessed an annual fee established under subsection (1) of this section shall pay only that part of the annual fee that exceeds the amount paid in the previous calendar year under ORS 465.375 (3).

Â Â Â Â Â  (3) A generator assessed an annual fee under subsection (1) of this section shall pay to the Department of Environmental Quality, as part of the annual fee, an annual hazardous waste generation fee of $130 per metric ton of waste generated during the year. Notwithstanding the amount of waste generated during the year, the hazardous waste generation fee paid under this subsection may not exceed $32,500.

Â Â Â Â Â  (4) The limitation on the hazardous waste generation fee in subsection (3) of this section does not apply to late charges assessed by the department for failure to pay the hazardous waste generation fee by the due date.

Â Â Â Â Â  (5) Fees collected under this section are continuously appropriated to the department to pay the cost of carrying on the monitoring, inspection and surveillance program under ORS 466.195 and related administrative costs. [Formerly 459.610; 1987 c.540 Â§29; 1991 c.721 Â§3; 2003 c.654 Â§6; 2007 c.84 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 84, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 466.165 by section 1 of this 2007 Act apply to annual fees assessed on or after the effective date of this 2007 Act [January 1, 2008] for waste generated on or after January 1, 2007. [2007 c.84 Â§2]

Â Â Â Â Â  466.168 Annual fee for used oil processor. The Environmental Quality Commission may require every used oil processor to pay an annual fee. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate to carry out used oil processor technical assistance, monitoring and inspections necessary to implement the used oil management requirements adopted by the commission under ORS 459A.590 and 466.086. [1997 c.576 Â§4]

Â Â Â Â Â  Note: 466.168 was added to and made a part of 466.005 to 466.385 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.170 Revocation of permit; judicial review. The Environmental Quality Commission may revoke any permit issued under ORS 466.005 to 466.385 and 466.992 after public hearing upon a finding that the permittee has violated any provision of ORS 466.005 to 466.385 and 466.992 or rules adopted pursuant thereto or any material condition of the permit, subject to review under ORS chapter 183. [Formerly 459.620; 1987 c.540 Â§30]

Â Â Â Â Â  466.175 Disposition of site or facility after revocation; acquisition of site by department. (1) If the Environmental Quality Commission revokes a permit under ORS 466.170, the commission may:

Â Â Â Â Â  (a) Close an existing hazardous waste disposal site or facility; or

Â Â Â Â Â  (b) Direct the Department of Environmental Quality to acquire an existing facility or site for the disposal, storage or treatment of hazardous waste according to the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The department may, upon direction of the commission and upon payment of just compensation, acquire and own an existing facility or site for use in the disposal, storage or treatment of hazardous waste. In order to secure such a site, the commission may modify or waive any of the requirements of ORS chapter 459 and ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, but not ORS 469.375 or 469.525, if it finds that such waiver or modification:

Â Â Â Â Â  (a) Is necessary to make operation of the facility or site economically feasible; and

Â Â Â Â Â  (b) Will not endanger the public health and safety or the environment. [Formerly 459.635; 1987 c.540 Â§31; 1993 c.422 Â§26; 1993 c.560 Â§104]

Â Â Â Â Â  466.180 Department authority to limit storage, disposal or treatment. (1) The Department of Environmental Quality may limit, prohibit or otherwise restrict the storage, treatment or disposal of any hazardous waste if appropriate to protect public health, welfare or safety or the environment or to prolong the useful life of a hazardous waste disposal site.

Â Â Â Â Â  (2) The department shall monitor the origin and volume of hazardous waste received at a hazardous waste treatment or disposal site and may curtail or reduce the volume of the wastes that may be accepted for disposal as necessary to prolong the useful life of the site.

Â Â Â Â Â  (3) The department may restrict or prohibit the disposal of nonhazardous liquid waste in a hazardous waste disposal site. [Formerly 459.640; 1987 c.540 Â§13]

Â Â Â Â Â  466.185 Investigation upon complaint; hearings; orders. (1) The Department of Environmental Quality shall investigate any complaint made to it by any person that the operation of any generator, air or water transporter or hazardous waste disposal, storage or treatment site is unsafe or that the operation is in violation of the provisions of ORS 466.005 to 466.385 and 466.992 or the rules adopted under ORS 466.005 to 466.385 and 466.992.

Â Â Â Â Â  (2) If, after making an investigation under subsection (1) of this section, the department is satisfied that sufficient grounds exist to justify a hearing upon the complaint, it shall give 10 daysÂ written notice of the time and place of the hearing and the matters to be considered at the hearing. A copy of the complaint shall be furnished by the department to the respondent. Both the complainant and the respondent are entitled to be heard, produce evidence and offer exhibits and to require the attendance of witnesses at the hearing.

Â Â Â Â Â  (3) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 shall hear the matter. Within 30 days after the date of the hearing and after considering all evidence and testimony submitted, the Environmental Quality Commission shall make a specific order as it considers necessary. Any order issued by the commission under this subsection shall be subject to judicial review in the manner provided by ORS 183.480 for judicial review of orders in contested cases. The costs of reporting and of transcribing the hearing for the purpose of judicial review shall be paid by the party seeking judicial review. [Formerly 459.650; 1987 c.540 Â§32; 1999 c.849 Â§Â§93,94; 2003 c.75 Â§39]

Â Â Â Â Â  466.190 Investigation upon motion of department; findings and orders. (1) Whenever the Department of Environmental Quality believes that the operation of any hazardous waste generator, air or water transporter or disposal, storage or treatment site is unsafe, or in violation of ORS 466.005 to 466.385 and 466.992 or not in compliance with rules or orders, the department may, upon its own motion, investigate the operation of the site.

Â Â Â Â Â  (2) The department may, after it has made an investigation under subsection (1) of this section, without notice and hearing, make such findings and orders as it considers necessary from the results of its investigation.

Â Â Â Â Â  (3) The findings and orders made by the department under subsection (2) of this section may:

Â Â Â Â Â  (a) Require changes in operations conducted, practices utilized and operating procedures found to be in violation of ORS 466.005 to 466.385 and 466.992 or the rules adopted thereunder.

Â Â Â Â Â  (b) Require compliance with the provisions of the permit.

Â Â Â Â Â  (4) The department shall deliver a certified copy of all orders issued by it under subsection (2) of this section to the respondent or the respondentÂs duly authorized representative at the address furnished to the department in the permit application. The order shall take effect 20 days after the date of its issuance, unless the respondent requests a hearing on the order before the Environmental Quality Commission before the 20-day period has expired. The request for a hearing shall be submitted in writing and shall include the reasons for requesting the hearing. At the conclusion of the hearing, the commission may affirm, modify or reverse the original order.

Â Â Â Â Â  (5) All hearings before the commission shall be in compliance with applicable provisions of ORS chapter 183. Judicial review of all orders entered after hearing or where no hearing is requested shall be in accordance with the applicable provisions of ORS chapter 183 for judicial review of contested cases. [Formerly 459.660; 1987 c.540 Â§33]

Â Â Â Â Â  466.195 Monitoring and surveillance program; inspection. (1) The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all hazardous waste generators, air or water transporters and disposal, storage and treatment sites or may contract with any qualified public or private agency to do so.

Â Â Â Â Â  (2) Any person who generates, stores, treats, transports, disposes of or otherwise handles or has handled hazardous waste, shall upon request of any officer, employee or representative of the department, furnish information relating to such waste and permit such person at all reasonable times to have access to and to copy all records relating to such waste.

Â Â Â Â Â  (3) For the purposes of enforcing the provisions of ORS 466.005 to 466.385, any officer, employee or representative of the department may:

Â Â Â Â Â  (a) Enter at reasonable times any establishment or other place where hazardous waste is or has been generated, stored, treated, disposed of or transported from; and

Â Â Â Â Â  (b) Inspect and obtain samples from any person of any such waste and samples of any containers or labeling for such waste. [Formerly 459.670; 1987 c.540 Â§14]

Â Â Â Â Â  466.200 Procedure for emergencies. (1) Whenever, in the judgment of the Department of Environmental Quality from the results of monitoring or surveillance of operation of any generator, air or water transporter or hazardous waste disposal, storage or treatment site, there is reasonable cause to believe that a clear and immediate danger to the public health, welfare or safety or to the environment exists from the continued operation of the site, without hearing or prior notice, the department shall order the operation of the site halted by service of the order on the site superintendent.

Â Â Â Â Â  (2) Within 24 hours after the order is served, the department must appear in the appropriate circuit court to petition for the equitable relief required to protect the public health, welfare or safety or the environment and may begin proceedings to revoke the permit if grounds for revocation exist. [Formerly 459.680; 1987 c.540 Â§34]

Â Â Â Â Â  466.205 Liability for improper disposal of waste; costs; lien for department expenditures. (1) Any person owning a facility which generates, treats, stores or disposes of and any person having the care, custody or control of a hazardous waste or a substance which would be a hazardous waste except for the fact that it is not discarded, useless or unwanted, who causes or permits any disposal of such waste or substance in violation of law or otherwise than as reasonably intended for normal use or handling of such waste or substance, including but not limited to accidental spills thereof, shall be liable for the damages to person or property, public or private, caused by such disposition.

Â Â Â Â Â  (2) It shall be the obligation of such person to collect, remove or treat such waste or substance immediately, subject to such direction as the Department of Environmental Quality may give.

Â Â Â Â Â  (3) If such person fails to collect, remove or treat such waste or substance when under an obligation to do so as provided by subsection (2) of this section, the department is authorized to take such actions as are necessary to collect, remove or treat such waste or substance.

Â Â Â Â Â  (4) The Director of the Department of Environmental Quality shall keep a record of all necessary expenses incurred in carrying out any cleanup projects or activities authorized under subsection (3) of this section, including reasonable charges for services performed and equipment and materials utilized.

Â Â Â Â Â  (5) Any person who fails to collect, remove or treat such waste or substance immediately, when under an obligation to do so as provided in subsection (2) of this section, shall be responsible for the necessary expenses incurred by the state in carrying out a cleanup project or activity authorized under subsections (3) and (4) of this section.

Â Â Â Â Â  (6) If the amount of state-incurred expenses under subsections (3) and (4) of this section are not paid to the department within 15 days after receipt of notice that such expenses are due and owing, the Attorney General, at the request of the director, shall bring an action in the name of the State of Oregon in any court of competent jurisdiction to recover the amount specified in the final order of the director.

Â Â Â Â Â  (7) All expenditures covered by this section and all penalties and damages for which a person is liable to the state under this chapter and ORS chapter 465 shall constitute a lien upon any real and personal property owned by such person.

Â Â Â Â Â  (8) The department shall file a claim of lien on real property to be charged with a lien under subsection (7) of this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under subsection (7) of this section with the Secretary of State. The lien shall attach and become enforceable on the date of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to perform the cleanup or disposal, compliance and corrective action and pay penalties and damages as required.

Â Â Â Â Â  (9) A lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (10) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under the provisions of this chapter. [Formerly 459.685; 1987 c.540 Â§15]

Â Â Â Â Â  466.208 Requirement to reimburse department for costs associated with implementing corrective action. In accordance with the rules adopted by the Environmental Quality Commission under ORS 466.045 (5), the permittee, owner or operator shall be responsible for reimbursing the Department of Environmental Quality for the costs of the department associated with the implementation of corrective action. [1997 c.576 Â§3]

Â Â Â Â Â  466.210 Actions or proceedings to enforce compliance. Whenever it appears to the Department of Environmental Quality that any person is engaged or about to engage in any acts or practices which constitute a violation of ORS 466.005 to 466.385 and 466.992 or the rules and orders adopted thereunder or of the terms of the permit, without prior administrative hearing, the department may institute actions or proceedings for legal or equitable remedies to enforce compliance therewith or to restrain further violations thereof. [Formerly 459.690; 1987 c.540 Â§35]

Â Â Â Â Â  466.215 Post-closure permit for disposal site; rules; fee. (1) At the time a hazardous waste disposal site is closed, the person permitted under ORS 466.110 to 466.170 to operate the site, must obtain a post-closure permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) A post-closure permit issued under this section must be maintained until the end of the post-closure period established by the Environmental Quality Commission by rule.

Â Â Â Â Â  (3) In order to obtain a post-closure permit the permittee must provide post-closure care which shall include at least the following:

Â Â Â Â Â  (a) Monitoring and security of the hazardous waste disposal site; and

Â Â Â Â Â  (b) Any remedial action necessary to protect the environment and the public health, welfare and safety.

Â Â Â Â Â  (4) The commission may by rule establish a post-closure permit application fee. [Formerly 459.695; 1987 c.540 Â§36]

Â Â Â Â Â  466.225 Monitoring site; access. (1) If the Department of Environmental Quality determines that the presence of hazardous waste at a facility or site at which hazardous waste is or has been stored, treated or disposed of, or that the release of hazardous waste from a hazardous waste storage, treatment or disposal facility or site may present a substantial hazard to human health or the environment, the department may order the owner or operator of the facility or site to conduct any monitoring, testing, analysis and reporting as the department considers necessary to determine the nature and extent of the hazard.

Â Â Â Â Â  (2) If a facility or site is not in operation at the time a determination is made under subsection (1) of this section and the department finds that the owner of the facility or site could not reasonably be expected to have actual knowledge of the presence of hazardous waste at the facility or site and of its potential for release, the department may order the most recent previous owner or operator of the facility or site, who could most reasonably be expected to have such actual knowledge, to carry out the actions required in subsection (1) of this section.

Â Â Â Â Â  (3) Within 30 days after the department issues an order under subsection (1) or (2) of this section, the person to whom the order is issued shall submit to the department a proposal for carrying out the required monitoring, testing, analysis and reporting. The department may require the person to carry out the monitoring, testing, analysis and reporting described in the proposal and in any modifications to the proposal that the department considers necessary to determine the nature and extent of the hazard.

Â Â Â Â Â  (4) If the department determines that an owner or operator is not able to conduct monitoring, testing, analysis or reporting required under subsection (1) or (2) of this section in a manner satisfactory to the department, or if the department considers any such action carried out by an owner or operator to be unsatisfactory, or if the owner or operator fails to comply with the order, or if the department initially cannot determine that there is an owner or operator able to conduct such monitoring, testing, analysis or reporting, the department may:

Â Â Â Â Â  (a)(A) Conduct any monitoring, testing or analysis that the department considers reasonable to determine the nature and extent of the hazard associated with the facility or site; or

Â Â Â Â Â  (B) Authorize another state agency, local authority or person to conduct the necessary monitoring, testing or analysis; and

Â Â Â Â Â  (b) Require, by order, the owner or operator to reimburse the department, state agency, local authority or person for the costs of conducting the monitoring, testing or analysis.

Â Â Â Â Â  (5) The department may not require an owner or operator to reimburse the department for the costs of any action carried out by the department under subsection (4) of this section if the departmentÂs actions confirm the results of monitoring, testing, analyses or reporting conducted by an owner or operator under subsection (1) or (2) of this section.

Â Â Â Â Â  (6) Any order issued under this section shall be subject to the provisions set forth in ORS 466.190 and 466.200.

Â Â Â Â Â  (7) In order to carry out the provisions of this section, the owner or operator of the site or facility shall allow necessary access according to the requirements of ORS 466.195 to the department or any state agency, local authority or person conducting the monitoring, testing or analysis required under subsection (4)(a) of this section. [1987 c.540 Â§2]

(PCB Disposal Facilities)

Â Â Â Â Â  466.250 Definition of ÂPCB disposal facility.Â As used in ORS 466.250, 466.255 (2) and (3) and 466.260 to 466.350, ÂPCB disposal facilityÂ includes a facility for the treatment or disposal of PCB. [1985 c.670 Â§13]

Â Â Â Â Â  466.255 Disposal of PCB restricted; permit required for PCB disposal facility. (1) No new PCB disposal facility shall be constructed on or after January 1, 1985, without first complying with ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (2) No person shall treat or dispose of any PCB anywhere in this state except at a PCB disposal facility operating under a permit pursuant to ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (3) No person shall establish, construct or operate a PCB disposal facility without a permit therefor issued under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. [1985 c.670 Â§Â§14,43; 1987 c.540 Â§37]

Â Â Â Â Â  466.260 Duties of department. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) Provide for the administration, enforcement and implementation of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 and may perform all functions necessary:

Â Â Â Â Â  (a) To regulate the operation and construction of a PCB disposal facility; and

Â Â Â Â Â  (b) For the permitting of a PCB disposal facility in consultation with the appropriate county governing body or city council.

Â Â Â Â Â  (2) Coordinate and supervise all functions of state and local governmental agencies engaged in activities subject to the provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. [1985 c.670 Â§15; 1987 c.540 Â§38]

Â Â Â Â Â  466.265 Rules for regulation of PCB disposal. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission shall:

Â Â Â Â Â  (1) Adopt rules and issue orders, including but not limited to establishing minimum requirements for the disposal of PCB, minimum requirements for operation, maintenance, monitoring, reporting and supervision of disposal facilities, and requirements and procedures for selection of such facilities.

Â Â Â Â Â  (2) Adopt rules and issue orders relating to the procedures of the Department of Environmental Quality with respect to hearings, filing of reports, submission of plans and the issuance, revocation and modification of permits issued under ORS 466.005 to 466.385. [1985 c.670 Â§16; 1987 c.158 Â§88; 1987 c.540 Â§39]

Â Â Â Â Â  466.270 Criteria for rules; study of disposal methods. (1) In adopting rules under ORS 466.265 regulating the disposal of PCB including, but not limited to, rules for the operation and maintenance of a PCB disposal facility, the Environmental Quality Commission shall provide for the best practicable disposal of the PCB in a manner that will minimize the possibility of adverse effects on the public health and safety or environment.

Â Â Â Â Â  (2) The Department of Environmental Quality shall investigate and analyze in detail the disposal methods and procedures required to be adopted by rule under subsection (1) of this section and ORS 466.265 and shall report its findings and recommendations to the commission. [1985 c.670 Â§17]

Â Â Â Â Â  466.275 Permit application for PCB disposal facility. Permit applications submitted to the Department of Environmental Quality for managing, operating, constructing, developing or establishing a PCB disposal facility must contain the following:

Â Â Â Â Â  (1) The management program for the operation of the facility including the person to be responsible for the operation of the facility and a resume of the personÂs qualifications, the proposed method of disposal, the proposed method of pretreatment or decontamination of the facility, if any, and the proposed emergency measures to be provided at the facility.

Â Â Â Â Â  (2) A description of the size and type of facility to be constructed, including the height and type of fencing to be used, the size and construction of structures or buildings, warning signs, notices and alarms to be used, the type of drainage and waste treatment facilities and maximum capacity of such facilities, the location and source of each water supply to be used and the location and the type of fire control facilities to be provided at the facility.

Â Â Â Â Â  (3) A preliminary engineering sketch and flow chart showing proposed plans and specifications for the construction and development of the disposal facility and the waste treatment and water supply facilities, if any, to be used at the facility.

Â Â Â Â Â  (4) The exact location and place where the applicant proposes to operate and maintain the PCB disposal facility, including the legal description of the lands included within the facility.

Â Â Â Â Â  (5) A geologistÂs survey report indicating land formation, location of water resources and direction of the flows thereof and the geologistÂs opinion relating to the potential of contamination of water resources including but not limited to possible sources of such contamination.

Â Â Â Â Â  (6) The names and addresses of the applicantÂs current or proposed insurance carriers, including copies of insurance policies then in effect. [1985 c.670 Â§18; 1987 c.540 Â§40]

Â Â Â Â Â  466.280 Copies of application to be sent to affected state agencies. Upon receipt of an application for a PCB disposal facility permit, the Department of Environmental Quality shall cause copies of the application to be sent to affected state agencies, including the Department of Human Services, the Public Utility Commission, the State Fish and Wildlife Commission and the Water Resources Director. Each agency shall respond within the period specified by the Department of Environmental Quality by making a written recommendation as to whether the permit application should be granted. Recommendation from other agencies shall be considered in determining whether to grant the permit. [1985 c.670 Â§19; 1987 c.540 Â§41]

Â Â Â Â Â  466.285 Notice of hearings on application. (1) Prior to holding hearings on a PCB disposal facility permit application, the Environmental Quality Commission shall cause notice to be given in the county or counties where the proposed facility is to be located in a manner reasonably calculated to notify interested and affected persons of the permit application.

Â Â Â Â Â  (2) The notice shall contain information regarding the approximate location of the facility and the type and amount of PCB intended for disposal at the facility, and shall fix a time and place for a public hearing. In addition, the notice shall contain a statement that any person interested in or affected by the proposed PCB disposal facility shall have opportunity to testify at the hearing. [1985 c.670 Â§20; 1987 c.540 Â§42]

Â Â Â Â Â  466.290 Public hearing in area of proposed facility required. The Environmental Quality Commission shall conduct a public hearing in the county or counties where a proposed PCB disposal facility is located and may conduct hearings at other places as the Department of Environmental Quality considers suitable. At the hearing the applicant may present the application and the public may appear or be represented in support of or in opposition to the application. [1985 c.670 Â§21]

Â Â Â Â Â  466.295 Examination of applications; recommendation to commission; decision as to issuance; notice to applicant. (1) At the close of the application period under ORS 466.040, the Department of Environmental Quality shall examine and review all PCB disposal facility permit applications submitted to the Environmental Quality Commission and make such investigations as the department considers necessary, and make a recommendation to the commission as to whether to issue the permit.

Â Â Â Â Â  (2) After reviewing the departmentÂs recommendations under subsection (1) of this section, the commission shall decide whether or not to issue the permit. It shall cause notice of its decision to be given to the applicant by certified mail at the address designated in the application. The decision of the commission is subject to judicial review under ORS 183.480. [1985 c.670 Â§22; 1987 c.540 Â§43]

Â Â Â Â Â  466.300 Restrictions on commission authority to issue permit. The Environmental Quality Commission may not issue a permit under ORS 466.295 for any facility designed to dispose of PCB by incineration unless:

Â Â Â Â Â  (1) The facility is also equipped to incinerate hazardous waste; and

Â Â Â Â Â  (2) The applicant has received all federal and state licenses and permits required to operate a hazardous waste incinerator. [1985 c.670 Â§23; 1987 c.540 Â§44]

Â Â Â Â Â  466.305 Investigation of complaints; hearing; order.(1) The Department of Environmental Quality shall investigate any complaint made to it by any person that the operation of any PCB disposal facility is unsafe or that the operation is in violation of a condition of the operatorÂs permit or any provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.340 or the rules adopted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. Upon receiving a complaint, the department shall furnish a copy of the complaint to the person holding the permit to operate the PCB disposal facility.

Â Â Â Â Â  (2) If, after making an investigation under subsection (1) of this section, the department is satisfied that sufficient grounds exist to justify a hearing upon the complaint, it shall give 10 daysÂ written notice of the time and place of the hearing and the matters to be considered at the hearing. Both the complainant and the respondent are entitled to be heard, produce evidence and offer exhibits and to require the attendance of witnesses at the hearing.

Â Â Â Â Â  (3) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605 shall hear the matter. Within 30 days after the date of the hearing and after considering all evidence and testimony submitted, the Environmental Quality Commission shall make a specific order as it considers necessary. Any order issued by the commission under this subsection shall be subject to judicial review in the manner provided by ORS 183.480 for judicial review of orders in contested cases. The costs of reporting and of transcribing the hearing for the purpose of judicial review shall be paid by the party seeking judicial review. [1985 c.670 Â§24; 1987 c.540 Â§45; 1999 c.849 Â§Â§96,97; 2003 c.75 Â§40]

Â Â Â Â Â  466.310 Monitoring, inspection and surveillance program; access to facility and records. The Department of Environmental Quality shall establish and operate a monitoring, inspection and surveillance program over all PCB disposal facilities or may contract with any qualified public or private agency other than the owner or permittee to do so. Owners and operators of a PCB disposal facility must allow necessary access to the PCB disposal facility and to its records, including those required by other public agencies, for the monitoring, inspection and surveillance program to operate. [1985 c.670 Â§25; 1987 c.540 Â§46]

Â Â Â Â Â  466.315 Procedure for emergency. (1) Whenever, in the judgment of the Department of Environmental Quality, there is reasonable cause to believe that a clear and immediate danger to the public health or safety or to the environment exists from the continued operation of the facility, without hearing or prior notice, the department shall order the operation of the facility halted by service of the order on the facility operator or an agent of the operator.

Â Â Â Â Â  (2) Within 24 hours after the order is served, the department must appear in the appropriate circuit court to petition for the equitable relief required to protect the public health or safety or the environment and may begin proceedings to revoke the permit if grounds for revocation exist. [1985 c.670 Â§26; 1987 c.540 Â§47]

Â Â Â Â Â  466.320 Conditions for holding permit. Each PCB disposal facility permittee under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 shall be required to do the following as a condition to holding the permit:

Â Â Â Â Â  (1) Proceed expeditiously with and complete the project in accordance with the plans and specifications approved and the rules adopted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350.

Â Â Â Â Â  (2) Commence operation, management or supervision of the PCB disposal facility on completion of the project and not to permanently discontinue the operation, management or supervision of the facility without the approval of the Department of Environmental Quality.

Â Â Â Â Â  (3) Maintain sufficient liability insurance or equivalent financial assurance in such amounts as determined by the department to be reasonably necessary to compensate for damage to the public health and safety and environment.

Â Â Â Â Â  (4) Establish emergency procedures and safeguards necessary to prevent accidents and reasonably foreseeable risks.

Â Â Â Â Â  (5) Restore, to the extent reasonably practicable, the area of the facility to its original condition when use of the area is terminated as a facility.

Â Â Â Â Â  (6) Maintain a cash bond or other equivalent financial assurance in the name of the state and in an amount estimated by the department to be sufficient to cover any costs of closing the facility and monitoring it or providing for its security after closure, to secure performance of permit requirements and to provide for any remedial action by the state necessary to protect the public health and safety and the environment following facility closure. The financial assurance shall remain on deposit for the duration of the permit and until the end of the post-closure period, except as the assurance may be released or modified by the department.

Â Â Â Â Â  (7) Report periodically to the department on the volume and types of PCB received at the facility, their manner of disposition and the fees collected therefor.

Â Â Â Â Â  (8) Maintain other plans and exhibits pertaining to the facility and its operation as determined by the department to be reasonably necessary to protect the public health or safety or the environment.

Â Â Â Â Â  (9) Maintain records of any PCB identified under provisions of ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 which is stored, treated or disposed of at the facility and the manner in which the PCB was stored, treated, transported or disposed of. The records shall be retained for the period of time determined by the Environmental Quality Commission.

Â Â Â Â Â  (10) Assure that all personnel who are employed by the permittee are trained in proper procedures for handling, transfer, transport, treatment, disposal and storage of PCB including but not limited to familiarization with all contingency plans.

Â Â Â Â Â  (11) If disposal is by incineration, the facility must also incinerate a reasonable ratio of hazardous waste. [1985 c.670 Â§27; 1987 c.284 Â§2; 1987 c.540 Â§48]

Â Â Â Â Â  466.325 Annual fee. An annual fee may be required of every PCB disposal facility permittee under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350. The fee shall be in an amount determined by the Environmental Quality Commission to be adequate to carry on the monitoring, inspection and surveillance program established under ORS 466.310 and to cover related administrative costs. All such fees are continuously appropriated to the Department of Environmental Quality to pay the cost of the program under ORS 466.310. [1985 c.670 Â§28; 1987 c.540 Â§49]

Â Â Â Â Â  466.330 Acquisition by state of real property for disposal of PCB. The Environmental Quality Commission may acquire real property for the disposal of PCB by instituting condemnation proceedings therefor to be conducted in accordance with ORS chapter 35. [1985 c.670 Â§29]

Â Â Â Â Â  466.335 Consequences of revocation. (1) If the Environmental Quality Commission revokes a PCB disposal facility permit under ORS 466.170, the commission may:

Â Â Â Â Â  (a) Close the existing PCB disposal site or facility; or

Â Â Â Â Â  (b) Direct the Department of Environmental Quality to acquire an existing facility or site for the disposal or treatment of PCB according to the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) The department may, upon direction from the commission and after payment of just compensation, acquire and own an existing facility for use in the disposal of PCB. In order to secure such a facility, the commission may modify or waive any of the requirements of ORS chapter 459 and ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992, but not ORS 469.375 or 469.525, if the commission finds that waiver or modification:

Â Â Â Â Â  (a) Is necessary to make operation of the facility economically feasible; and

Â Â Â Â Â  (b) Will not endanger the public health and safety or the environment. [1985 c.670 Â§30; 1987 c.540 Â§50; 1993 c.422 Â§27; 1993 c.560 Â§105]

Â Â Â Â Â  466.340 Restrictions on treatment or disposal of PCB at facility. (1) The Department of Environmental Quality may limit, prohibit or otherwise restrict the treatment or disposal of PCB at a disposal facility if appropriate to protect public health and safety or the environment.

Â Â Â Â Â  (2) The department shall monitor the origin and volume of PCB received at a disposal facility acquired and regulated under ORS 466.335, and may curtail or reduce the volume of the PCB that may be accepted for disposal as necessary to:

Â Â Â Â Â  (a) Protect public health and safety or the environment; or

Â Â Â Â Â  (b) Assure that the operation of the facility is economically feasible.

Â Â Â Â Â  (3) The department shall not accept any PCB at a disposal facility owned by the state from a state that is not a party to the Northwest Interstate Compact on Low-Level Radioactive Waste Management as set forth in ORS 469.930. [1985 c.670 Â§31]

Â Â Â Â Â  466.345 PCB facility permit fee. (1) The PCB disposal facility permit shall require a fee based either on the volume of PCB accepted at the facility or a percentage of the fee collected, or both. The fees shall be calculated in amounts estimated to produce over the facility use period a sum sufficient to:

Â Â Â Â Â  (a) Secure performance of permit requirements;

Â Â Â Â Â  (b) Close the facility;

Â Â Â Â Â  (c) Provide for any monitoring or security of the facility after closure; and

Â Â Â Â Â  (d) Provide for any remedial action by the state necessary after closure to protect the public health and safety and the environment.

Â Â Â Â Â  (2) The amount so paid shall be held in a separate account and when the amount paid in by the permittee together with the earnings thereon equals the amount of the financial assurance required under ORS 466.320, the permittee shall be allowed to withdraw the financial assurance.

Â Â Â Â Â  (3) If the facility is closed before the fees reach an amount equal to the financial assurance, appropriate adjustment shall be made and the reduced portion of the financial assurance may be withdrawn. [1985 c.670 Â§32; 1987 c.284 Â§4; 1987 c.540 Â§51]

Â Â Â Â Â  466.350 Post-closure permit; fee. (1) At the time a PCB disposal facility is closed, the person permitted under ORS 466.025 to 466.065, 466.250, 466.255 (2) and (3) and 466.260 to 466.350 to operate the facility must obtain a post-closure permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) A post-closure permit issued under this section must be maintained until the end of the post-closure period established by the Environmental Quality Commission by rule.

Â Â Â Â Â  (3) In order to obtain a post-closure permit the permittee must provide post-closure care which shall include at least the following:

Â Â Â Â Â  (a) Monitoring and security of the PCB disposal facility; and

Â Â Â Â Â  (b) Any remedial action necessary to protect the public health and safety and environment.

Â Â Â Â Â  (4) The commission may by rule establish a post-closure permit application fee. [1985 c.670 Â§33; 1987 c.540 Â§52]

Â Â Â Â Â  466.355 Interstate cooperation regarding toxics use and hazardous waste reduction programs. (1) The Department of Environmental Quality shall work with representatives of the States of Washington, Idaho and Alaska to establish provisions in each state to assure that any generator disposing of hazardous waste or PCB at an Oregon hazardous waste or PCB disposal facility has implemented a toxics use reduction and hazardous waste reduction program substantially equivalent to any toxics use reduction and hazardous waste reduction program required of Oregon generators.

Â Â Â Â Â  (2) The department shall report to the appropriate legislative interim committee on the departmentÂs progress in carrying out the purpose of subsection (1) of this section. [1989 c.833 Â§100]

Â Â Â Â Â  466.357 Requirements for certain generators of hazardous waste. Any person operating a hazardous waste or PCB disposal facility pursuant to a permit issued under ORS 466.005 to 466.385 shall not accept hazardous waste or PCB from an Oregon generator unless the generator first certifies that the generator has implemented a toxics use reduction and hazardous waste reduction program as required under Oregon law, or with respect to an out-of-state generator, the generator has certified compliance with the waste minimization requirements of section 224(a) of the Hazardous and Solid Waste Amendments of 1984, P.L. 98-616. [1989 c.833 Â§99]

NOTICE OF ENVIRONMENTAL HAZARDS

Â Â Â Â Â  466.360 Policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Disposal sites exist on certain lots or parcels of real property within Oregon that may restrict future land development or constitute a potential hazard to the health, safety and welfare of OregonÂs citizens, particularly if present or future owners use or modify the parcels without taking into consideration the use restrictions or environmental hazards posed by the former disposal activity.

Â Â Â Â Â  (b) Permits, licenses and approvals that have been or may be granted by the Environmental Quality Commission, the Department of Environmental Quality or the Energy Facility Siting Council authorizing disposal of waste upon real property protect the health, safety and welfare of Oregon citizens only if adequate notice of post-closure use restrictions is given to future purchasers of the real property.

Â Â Â Â Â  (c) Disposal sites created prior to regulation may be potentially hazardous if use restrictions are not imposed.

Â Â Â Â Â  (d) Proper precautions and maintenance cannot be taken and continued unless the location of the disposal site, the nature and extent of its potential hazard and use restrictions are known to cities and counties and those who own and occupy the property.

Â Â Â Â Â  (2) It is hereby declared to be the public policy of this state to give notice to local governments of potential hazardous disposal sites and to impose use restrictions on those sites. [1985 c.273 Â§2]

Â Â Â Â Â  466.365 Commission authority to establish sites for which notice is required; rulemaking; report to Legislative Assembly. (1) The Environmental Quality Commission may establish by rule adopted under ORS chapter 183:

Â Â Â Â Â  (a) A list of sites for which environmental hazard notices must be given and use restrictions must be imposed. The list shall be consistent with the policy set forth in ORS 466.360 and may include any of the following sites that contain potential hazards to the health, safety and welfare of
Oregon
Âs citizens:

Â Â Â Â Â  (A) A land disposal site as defined by ORS 459.005;

Â Â Â Â Â  (B) A hazardous waste disposal site as defined by ORS 466.005;

Â Â Â Â Â  (C) A disposal site containing radioactive waste as defined by ORS 469.300; and

Â Â Â Â Â  (D) A facility.

Â Â Â Â Â  (b) The form and content of use restrictions to be imposed on the sites, which shall require at least that post-closure use of the site not disturb the integrity of the final cover, liners or any other components of any containment system or the function of the facilityÂs monitoring systems, unless the Department of Environmental Quality finds that the disturbance:

Â Â Â Â Â  (A) Will not increase the potential hazard to human health or the environment; or

Â Â Â Â Â  (B) Is necessary to reduce a threat to human health or the environment.

Â Â Â Â Â  (c) The form and content of the environmental hazard notices to be filed with cities and counties.

Â Â Â Â Â  (d) The circumstances allowing and procedures for removal or amendment of environmental hazard notices and use restrictions provided by the department.

Â Â Â Â Â  (e) Any other provisions the commission considers necessary for the department to accomplish the purpose of ORS 466.360 to 466.385.

Â Â Â Â Â  (2) Spills and releases cleaned up pursuant to ORS 466.205 and 468B.315 shall not be listed as sites to be regulated under subsection (1) of this section.

Â Â Â Â Â  (3) Before hearings on and adoption of rules under subsection (1) of this section, the department shall notify each person who owns a disposal site or an owner or operator of a facility of the rulemaking proceedings.

Â Â Â Â Â  (4) The department shall report to each Legislative Assembly on any site or facility for which environmental hazard notices and use restrictions have been amended or removed as provided by rule adopted under subsection (1)(d) of this section.

Â Â Â Â Â  (5) The commission shall not list a site, spill or release under subsection (1) of this section, if the commission finds that within 90 days of receipt of notice under subsection (3) of this section, the owner cleaned up the site, spill or release so it is no longer a potential hazard to the health, safety and welfare of OregonÂs citizens.

Â Â Â Â Â  (6) As used in this section, ÂfacilityÂ has the meaning given in ORS 465.200. [1985 c.273 Â§3; 1987 c.735 Â§25; 1991 c.480 Â§10]

Â Â Â Â Â  466.370 Notice to owner; hearing; filing of notice if no objection. (1) The Department of Environmental Quality shall notify by certified mail any person who owns a lot or parcel upon which a disposal site listed under ORS 466.365 exists. The notice shall:

Â Â Â Â Â  (a) Describe the disposal site and potentially hazardous environmental conditions;

Â Â Â Â Â  (b) Describe the use restrictions that will be imposed;

Â Â Â Â Â  (c) Explain that an environmental hazard notice will be sent to the appropriate city or county under ORS 466.375; and

Â Â Â Â Â  (d) Advise the person of the procedure for requesting a hearing under subsection (2) of this section.

Â Â Â Â Â  (2) If any person receiving notice under subsection (1) of this section objects to the use restrictions, the person may request a hearing before the Environmental Quality Commission. The request shall be in writing and must be submitted to the department within 20 days after the person receives the notice under subsection (1) of this section. The hearing shall be conducted according to the provisions for a contested case hearing in ORS 183.413 to 183.497.

Â Â Â Â Â  (3) If no hearing is requested within 20 days after receipt of the notice, the department shall file the environmental hazard notice with the appropriate city or county. [1985 c.273 Â§4]

Â Â Â Â Â  466.375 Filing of notice; content of notice. The Department of Environmental Quality shall file an environmental hazard notice with the city or county in which a site listed under ORS 466.365 (1) is located. The notice shall contain the following information:

Â Â Â Â Â  (1) A description of the lot or parcel upon which the disposal site is located;

Â Â Â Â Â  (2) The restrictions that apply to post-closure use of the property; and

Â Â Â Â Â  (3) Information regarding the potential environment hazards posed by the disposal site to assist the city or county in complying with ORS 466.385. [1985 c.273 Â§5]

Â Â Â Â Â  466.380 Interagency agreement for notices for radioactive waste disposal sites. The Department of Environmental Quality and the State Department of Energy shall enter into an interagency agreement providing for the implementation of the provisions of ORS 466.360 to 466.385 relating to radioactive waste disposal sites. [1985 c.273 Â§6]

Â Â Â Â Â  466.385 Amendment of comprehensive plan and land use regulations; model language; appeal of land use decision related to site requiring notice. (1) By the first periodic review after development of model language under subsection (2) of this section, the governing body of a city or county shall amend its comprehensive plan and land use regulations as provided in ORS 197.610 to 197.650 to establish and implement policies regarding potentially hazardous environmental conditions on sites listed under ORS 466.365. The land use regulations shall provide that:

Â Â Â Â Â  (a) The city or county shall not approve any proposed use of a disposal site for which the city or county has received notice under ORS 466.370 until the Department of Environmental Quality has been notified and provided the city or county with comments on the proposed use; and

Â Â Â Â Â  (b) Within 120 days of receipt of an environmental hazard notice from the Department of Environmental Quality, the city or county shall amend its zoning maps to identify the disposal site.

Â Â Â Â Â  (2) The Department of Environmental Quality and the Department of Land Conservation and Development shall:

Â Â Â Â Â  (a) Develop model language for comprehensive plans and land use regulations for use by cities and counties in complying with this section; and

Â Â Â Â Â  (b) Provide technical assistance to cities and counties in complying with ORS 466.360 to 466.385.

Â Â Â Â Â  (3) The Department of Environmental Quality may appeal to the Land Use Board of Appeals any final land use decision or limited land use decision made by a city or county regarding any proposed use of a disposal site that has been identified under its comprehensive plan and land use regulations pursuant to this section. [1985 c.273 Â§7; 1991 c.612 Â§22; 1991 c.817 Â§30; 2001 c.672 Â§12]

Â Â Â Â Â  466.450 [1987 c.86 Â§1; repealed by 1997 c.16 Â§3]

Â Â Â Â Â  466.455 [1987 c.86 Â§2; repealed by 1997 c.16 Â§3]

Â Â Â Â Â  466.460 [1987 c.86 Â§3; repealed by 1997 c.16 Â§3]

USE OF PCB

Â Â Â Â Â  466.505 Definitions for ORS 466.505 to 466.530. As used in ORS 466.505 to 466.530:

Â Â Â Â Â  (1) ÂPCBÂ means the class of chlorinated biphenyl, terphenyl, higher polyphenyl, or mixtures of these compounds, produced by replacing two or more hydrogen atoms on the biphenyl, terphenyl, or higher polyphenyl molecule with chlorine atoms. ÂPCBÂ does not include chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds, that have functional groups attached other than chlorine unless that functional group on the chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures thereof of these compounds, is determined to be dangerous to the public health under ORS 466.525.

Â Â Â Â Â  (2) ÂPpmÂ means parts per million. [Formerly 468.900]

Â Â Â Â Â  466.510
Sale
of items containing concentrations of PCB prohibited; rules; exceptions. (1) Except as provided in ORS 466.515, a person shall not sell, manufacture for sale, or use in this state an item, product or material if the item, product or material contains a concentration of PCB equal to or greater than 100 ppm.

Â Â Â Â Â  (2) The commission by rule may prescribe a lower maximum concentration of PCB for specific items, products or materials if it finds the 100 ppm concentration specified in subsection (1) of this section to be inadequate to protect the public health from the toxic dangers of the PCB contained in that item, product or material. However, an item, product or material for which a lower maximum concentration of PCB is prescribed by federal law, rule or regulation shall not be allowed a concentration of PCB higher than that federal maximum. [Formerly 468.903; 2007 c.71 Â§147]

Â Â Â Â Â  466.515 Electric transformers or capacitors exempted; rules. Notwithstanding ORS 466.510:

Â Â Â Â Â  (1) PCB or an item, product or material containing PCB may be sold for use or used in this state if it is used in a closed system as a dielectric fluid for an electric transformer or capacitor pursuant to rules of the commission to insure the public health. However, upon adequate documentation of the availability of reasonable substitutes which meet performance standards and environmental acceptability, the commission after public hearing by rule may modify these exclusions in whole or in part by requiring the phasing in of the substitute or substitutes.

Â Â Â Â Â  (2) An item, product or material containing PCB may be manufactured for sale, sold for use or used in this state pursuant to an exemption certificate issued by the department under ORS 466.520. [Formerly 468.906]

Â Â Â Â Â  466.520 Exemption certificates; applications; conditions. (1) A person may make written application to the department for an exemption certificate on forms provided by the department. The department may require additional information or materials to accompany the application as it considers necessary for an accurate evaluation of the application.

Â Â Â Â Â  (2) The department shall grant an exemption for residual amounts of PCB remaining in electric transformer cores after the PCB in a transformer is drained and the transformer is filled with a substitute approved under ORS 466.515.

Â Â Â Â Â  (3) The department may grant an exemption for an item, product or material manufactured for sale, sold for use, or used by the person if the item, product or material contains incidental concentrations of PCB.

Â Â Â Â Â  (4) In granting a certificate of exemption, the department shall impose conditions on the exemption in order that the exemption covers only incidental concentrations of PCB.

Â Â Â Â Â  (5) As used in this section, Âincidental concentrations of PCBÂ means concentrations of PCB which are beyond the control of the person and which are not the result of the person having:

Â Â Â Â Â  (a) Exposed the item, product or material to concentrations of PCB.

Â Â Â Â Â  (b) Failed to take reasonable measures to rid the item, product or material of concentrations of PCB.

Â Â Â Â Â  (c) Failed to use a reasonable substitute for the item, product or material for which the exemption is sought. [Formerly 468.909]

Â Â Â Â Â  466.525 Additional PCB compounds may be prohibited by rule. The commission after hearing by rule may include as a PCB and regulate accordingly any chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds that have functional groups attached other than chlorine if that functional group on the chlorinated biphenyls, terphenyls, higher polyphenyls, or mixtures of these compounds is found to constitute a danger to public health. [Formerly 468.912]

Â Â Â Â Â  466.530 Prohibited disposal of waste containing PCB. After October 4, 1977, a person shall not dispose of solid or liquid waste resulting from the use of PCB or an item, product or material containing or which has contained a concentration equal to or greater than 100 ppm of PCB except in conformity with rules of the commission adopted pursuant to ORS 466.005 to 466.385 and 466.992. [Formerly 468.921]

Â Â Â Â Â  466.540 [1987 c.539 Â§52; 1987 c.735 Â§1; 1989 c.171 Â§60; renumbered 465.200 in 1989]

Â Â Â Â Â  466.547 [1987 c.735 Â§2; renumbered 465.205 in 1989]

Â Â Â Â Â  466.550 [1987 c.735 Â§3; renumbered 465.210 in 1989]

Â Â Â Â Â  466.553 [1987 c.735 Â§4; renumbered 465.400 in 1989]

Â Â Â Â Â  466.555 [1987 c.735 Â§5; renumbered 465.420 in 1989]

Â Â Â Â Â  466.557 [1987 c.735 Â§6; 1989 c.485 Â§1; renumbered 465.215 in 1989]

Â Â Â Â Â  466.560 [1987 c.735 Â§7; 1989 c.485 Â§9; renumbered 465.220 in 1989]

Â Â Â Â Â  466.563 [1987 c.735 Â§8; 1989 c.485 Â§10; renumbered 465.245 in 1989]

Â Â Â Â Â  466.565 [1987 c.735 Â§9; renumbered 465.250 in 1989]

Â Â Â Â Â  466.567 [1987 c.735 Â§10; renumbered 465.255 in 1989]

Â Â Â Â Â  466.570 [1987 c.735 Â§11; renumbered 465.260 in 1989]

Â Â Â Â Â  466.573 [1987 c.735 Â§12; renumbered 465.315 in 1989]

Â Â Â Â Â  466.575 [1987 c.735 Â§13; renumbered 465.320 in 1989]

Â Â Â Â Â  466.577 [1987 c.735 Â§14; renumbered 465.325 in 1989]

Â Â Â Â Â  466.580 [1987 c.735 Â§15; renumbered 465.330 in 1989]

Â Â Â Â Â  466.583 [1987 c.735 Â§16; renumbered 465.335 in 1989]

Â Â Â Â Â  466.585 [1987 c.735 Â§17; renumbered 465.340 in 1989]

Â Â Â Â Â  466.587 [1987 c.735 Â§18; 1989 c.485 Â§11; renumbered 465.375 in 1989]

Â Â Â Â Â  466.590 [1987 c.735 Â§19; 1989 c.833 Â§Â§113,169; 1989 c.966 Â§53; renumbered 465.380 in 1989]

SPILL RESPONSE AND CLEANUP OF HAZARDOUS MATERIALS

Â Â Â Â Â  466.605 Definitions for ORS 466.605 to 466.680. As used in ORS 466.605 to 466.680 and 466.990 (3) and (4):

Â Â Â Â Â  (1) ÂBarrelÂ means 42
U.S.
gallons at 60 degrees Fahrenheit.

Â Â Â Â Â  (2) ÂCleanupÂ means the containment, collection, removal, treatment or disposal of oil or hazardous material; site restoration; and any investigations, monitoring, surveys, testing and other information gathering required or conducted by the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂCleanup costsÂ means all costs associated with the cleanup of a spill or release incurred by the state, its political subdivision or any person with written approval from the department when implementing ORS 466.205, 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) or 468B.320.

Â Â Â Â Â  (4) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (7) ÂHazardous materialÂ means one of the following:

Â Â Â Â Â  (a) A material designated by the commission under ORS 466.630.

Â Â Â Â Â  (b) Hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (c) Radioactive waste as defined in ORS 469.300, radioactive material identified by the Energy Facility Siting Council under ORS 469.605 and radioactive substances as defined in ORS 453.005.

Â Â Â Â Â  (d) Communicable disease agents as regulated by the Department of Human Services under ORS 431.035 to 431.530, 433.001 to 433.045 and 433.110 to 433.770.

Â Â Â Â Â  (e) Hazardous substances designated by the United States Environmental Protection Agency under section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (8) ÂOilsÂ or ÂoilÂ includes gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, association, municipal corporation, political subdivision, interstate body, the state and any agency or commission thereof and the federal government and any agency thereof.

Â Â Â Â Â  (10) ÂReportable quantityÂ means one of the following:

Â Â Â Â Â  (a) A quantity designated by the commission under ORS 466.625.

Â Â Â Â Â  (b) The lesser of:

Â Â Â Â Â  (A) The quantity designated for hazardous substances by the United States Environmental Protection Agency pursuant to section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

Â Â Â Â Â  (B) The quantity designated for hazardous waste under ORS 466.005 to 466.385, 466.990 (1) and (2) and 466.992;

Â Â Â Â Â  (C) Any quantity of radioactive material, radioactive substance or radioactive waste;

Â Â Â Â Â  (D) If spilled into waters of the state, or escape into waters of the state is likely, any quantity of oil that would produce a visible oily slick, oily solids, or coat aquatic life, habitat or property with oil, but excluding normal discharges from properly operating marine engines; or

Â Â Â Â Â  (E) If spilled on land, any quantity of oil over one barrel.

Â Â Â Â Â  (c) Ten pounds unless otherwise designated by the commission under ORS 466.625.

Â Â Â Â Â  (11) ÂRespondÂ or ÂresponseÂ means:

Â Â Â Â Â  (a) Actions taken to monitor, assess and evaluate a spill or release or threatened spill or release of oil or hazardous material;

Â Â Â Â Â  (b) First aid, rescue or medical services, and fire suppression; or

Â Â Â Â Â  (c) Containment or other actions appropriate to prevent, minimize or mitigate damage to the public health, safety, welfare or the environment which may result from a spill or release or threatened spill or release if action is not taken.

Â Â Â Â Â  (12) ÂSpill or releaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, releasing, leaking or placing of any oil or hazardous material into the air or into or on any land or waters of the state, as defined in ORS 468B.005, except as authorized by a permit issued under ORS chapter 454, 459, 459A, 468, 468A, 468B or 469, ORS 466.005 to 466.385, 466.990 (1) and (2) or 466.992 or federal law or while being stored or used for its intended purpose.

Â Â Â Â Â  (13) ÂThreatened spill or releaseÂ means oil or hazardous material is likely to escape or be carried into the air or into or on any land or waters of the state. [1985 c.733 Â§1; 1987 c.735 Â§26; 1989 c.6 Â§14; 1993 c.422 Â§28; 1997 c.249 Â§162; 2007 c.445 Â§41]

Â Â Â Â Â  466.610 Department authority relating to cleanup of oil or hazardous material. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality may:

Â Â Â Â Â  (1) Conduct and prepare independently or in cooperation with others, studies, investigations, research and programs pertaining to the containment, collection, removal or cleanup of oil and hazardous material.

Â Â Â Â Â  (2) Advise, consult, participate and cooperate with other agencies of the state, political subdivisions, other states or the federal government, in respect to any proceedings and all matters pertaining to responses, remedial actions or cleanup of oil and hazardous material and financing of cleanup costs, including radioactive waste, materials and substances otherwise subject to ORS chapters 453 and 469.

Â Â Â Â Â  (3) Employ personnel, including specialists and consultants, purchase materials and supplies and enter into contracts with public and private parties necessary to carry out the provisions of ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2).

Â Â Â Â Â  (4) Conduct and supervise educational programs about oil and hazardous material, including the preparation and distribution of information regarding the containment, collection, removal or cleanup of oil and hazardous material.

Â Â Â Â Â  (5) Provide advisory technical consultation and services to units of local government and to state agencies.

Â Â Â Â Â  (6) Develop and conduct demonstration programs in cooperation with units of local government.

Â Â Â Â Â  (7) Perform all other acts necessary to carry out the duties, powers and responsibilities of the department under ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2). [1985 c.733 Â§2; 1993 c.422 Â§29; 1999 c.849 Â§Â§99,100; 2003 c.75 Â§41]

Â Â Â Â Â  466.615 Limit on commission and department authority over radioactive substances. Nothing in ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) is intended to grant the Environmental Quality Commission or the Department of Environmental Quality authority over any radioactive substance regulated by the Department of Human Services under ORS chapter 453, or any radioactive material or waste regulated by the State Department of Energy or Energy Facility Siting Council under ORS chapter 469. [1985 c.733 Â§3; 1993 c.422 Â§30]

Â Â Â Â Â  466.620 Emergency response plan. In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt an oil and hazardous material emergency response master plan consistent with the plan adopted by the Department of Transportation under ORS 453.825 and 453.835, and after consultation with the office of the State Fire Marshal, the Oregon State Police, the Oregon Fire Chiefs Association and any other appropriate agency or organization. [1985 c.733 Â§4; 1989 c.833 Â§92; 2005 c.825 Â§16]

Â Â Â Â Â  466.625 Rulemaking. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules including but not limited to:

Â Â Â Â Â  (1) Provisions to establish that quantity of oil or hazardous material spilled or released which shall be reported under ORS 466.635. The commission may determine that one single quantity shall be the reportable quantity for any oil or hazardous material, regardless of the medium into which the oil or hazardous material is spilled or released.

Â Â Â Â Â  (2) Establishing procedures for the issuance, modification and termination of permits, orders, collection of recoverable costs and filing of notifications.

Â Â Â Â Â  (3) Any other provision consistent with the provisions of ORS 401.025, 466.605 to 466.680, 466.900 (3) and (4), 466.995 (2) and 468.070 that the commission considers necessary to carry out ORS 401.025, 466.605 to 466.680, 466.990 (3) and (4), 466.995 (2) and 468.070. [1985 c.733 Â§5; 1993 c.422 Â§31]

Â Â Â Â Â  466.630 Commission designation of substance as hazardous material. (1) By rule, the Environmental Quality Commission may designate as a hazardous material any element, compound, mixture, solution or substance which when spilled or released into the air or into or on any land or waters of the state may present a substantial danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (2) Before designating a substance as hazardous material, the commission must find that the hazardous material, because of its quantity, concentration or physical or chemical characteristics may pose a present or future hazard to human health, safety, welfare or the environment when spilled or released. [1985 c.733 Â§6]

Â Â Â Â Â  466.635 Report of spill or release of reportable quantity of hazardous material. Any person owning or having control over any oil or hazardous material who has knowledge of a spill or release shall immediately notify the Office of Emergency Management as soon as that person knows the spill or release is a reportable quantity. [1985 c.733 Â§7; 2007 c.740 Â§39]

Â Â Â Â Â  466.640 Strict liability for spill or release; exceptions. Any person owning or having control over any oil or hazardous material spilled or released or threatening to spill or release shall be strictly liable without regard to fault for the spill or release or threatened spill or release. However, in any action to recover damages, the person shall be relieved from strict liability without regard to fault if the person can prove that the spill or release of oil or hazardous material was caused by:

Â Â Â Â Â  (1) An act of war or sabotage or an act of God.

Â Â Â Â Â  (2) Negligence on the part of the United States Government or the State of
Oregon
.

Â Â Â Â Â  (3) An act or omission of a third party without regard to whether any such act or omission was or was not negligent. [1985 c.733 Â§8]

Â Â Â Â Â  466.645 Cleanup; failure to complete cleanup. (1) Any person liable for a spill or release or threatened spill or release under ORS 466.640 shall immediately clean up the spill or release under the direction of the Department of Environmental Quality. Any person liable for a spill or release or a threatened spill or release shall immediately initiate cleanup, whether or not the department has directed the cleanup. The department may require the responsible person to undertake such investigations, monitoring, surveys, testing and other information gathering as the department considers necessary or appropriate to:

Â Â Â Â Â  (a) Identify the existence and extent of the spill or release;

Â Â Â Â Â  (b) Identify the source and nature of oil or hazardous material involved; and

Â Â Â Â Â  (c) Evaluate the extent of danger to the public health, safety, welfare or the environment.

Â Â Â Â Â  (2) If any person liable under ORS 466.640 does not immediately commence and promptly and adequately complete the cleanup, the department may clean up, or contract for the cleanup of the spill or release or the threatened spill or release.

Â Â Â Â Â  (3) Whenever the department is authorized to act under subsection (2) of this section, the department directly or by contract may undertake such investigations, monitoring, surveys, testing and other information gathering as it may deem appropriate to identify the existence and extent of the spill or release, the source and nature of oil or hazardous material involved and the extent of danger to the public health, safety, welfare or the environment. In addition, the department directly or by contract may undertake such planning, fiscal, economic, engineering and other studies and investigations it may deem appropriate to plan and direct cleanup actions, to recover the costs thereof and legal costs and to enforce the provisions of ORS 466.605 to 466.680. [1985 c.733 Â§9; 1987 c.158 Â§89; 1991 c.650 Â§5]

Â Â Â Â Â  466.650 [1985 c.733 Â§10; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.653 [1987 c.539 Â§42; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.655 [1985 c.733 Â§11; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.660 [1985 c.733 Â§12; 1987 c.158 Â§90; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.665 [1985 c.733 Â§13; 1987 c.158 Â§91; repealed by 1989 c.833 Â§175]

Â Â Â Â Â  466.670 Oil and Hazardous Material Emergency Response and Remedial Action Fund. (1) The Oil and Hazardous Material Emergency Response and Remedial Action Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned on the fund shall be credited to the fund. Moneys received by the Department of Environmental Quality for the purpose of oil or hazardous material emergency response or remedial action shall be paid into the State Treasury and credited to the fund.

Â Â Â Â Â  (2) The State Treasurer shall invest and reinvest moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund in the manner provided by law.

Â Â Â Â Â  (3) The moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund are appropriated continuously to the Department of Environmental Quality to be used in the manner described in ORS 466.675. [1985 c.733 Â§14; 1989 c.833 Â§93; 1989 c.966 Â§54]

Â Â Â Â Â  466.675 Use of moneys in Oil and Hazardous Material Emergency Response and Remedial Action Fund. Moneys in the Oil and Hazardous Material Emergency Response and Remedial Action Fund may be used by the Department of Environmental Quality for the following purposes:

Â Â Â Â Â  (1) Funding actions and activities authorized by ORS 466.645, 466.205, 468B.320 and 468B.330.

Â Â Â Â Â  (2) Providing for the general administration of ORS 466.605 to 466.680 including the payment of personnel costs of the department or any other state agency related to the enforcement of ORS 466.605 to 466.680. [1985 c.733 Â§15; 1987 c.158 Â§92; 1989 c.833 Â§94]

Â Â Â Â Â  466.680 Responsibility for expenses of cleanup; record; treble damages; order; appeal. (1) If a person required to clean up oil or hazardous material under ORS 466.645 fails or refuses to do so, the person shall be responsible for the reasonable expenses incurred by the Department of Environmental Quality in carrying out ORS 466.645.

Â Â Â Â Â  (2) The department shall keep a record of all expenses incurred in carrying out any cleanup projects or activities authorized under ORS 466.645, including charges for services performed and the stateÂs equipment and materials utilized.

Â Â Â Â Â  (3) Any person who does not make a good faith effort to clean up oil or hazardous material when obligated to do so under ORS 466.645 shall be liable to the department for damages not to exceed three times the amount of all expenses incurred by the department.

Â Â Â Â Â  (4) Based on the record compiled by the department under subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (1) or (3) of this section for the amount of damages, not to exceed treble damages, and the expenses incurred by the state in carrying out the action authorized by this section. The order may be appealed in the manner provided for appeal of a contested case order under ORS chapter 183.

Â Â Â Â Â  (5) If the amount of state incurred expenses and damages under this section are not paid by the responsible person to the department within 15 days after receipt of notice that such expenses are due and owing, or, if an appeal is filed within 15 days after the court renders its decision if the decision affirms the order, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount specified in the notice of the director. [1985 c.733 Â§16]

Â Â Â Â Â  466.685 [1985 c.733 Â§19; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.690 [1985 c.733 Â§20; repealed by 1987 c.735 Â§27]

Â Â Â Â Â  466.705 [1987 c.539 Â§2 (enacted in lieu of 468.901); 1989 c.926 Â§41; 1989 c.1071 Â§Â§20,25; repealed by 1991 c.863 Â§11 (466.706 enacted in lieu of 466.705)]

OIL STORAGE TANKS

(General Provisions)

Â Â Â Â Â  466.706 Definitions for ORS 466.706 to 466.882 and 466.994. As used in ORS 466.706 to 466.882 and 466.994:

Â Â Â Â Â  (1) ÂCommercial lending institutionÂ means any financial institution or trust company, as those terms are defined in ORS 706.008, or any cooperative financial institution regulated by an agency of the federal government or this state.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂCorrective actionÂ means remedial action taken to protect the present or future public health, safety, welfare or the environment from a release of a regulated substance. ÂCorrective actionÂ includes but is not limited to:

Â Â Â Â Â  (a) The prevention, elimination, removal, abatement, control, minimization, investigation, assessment, evaluation or monitoring of a hazard or potential hazard or threat, including migration of a regulated substance; or

Â Â Â Â Â  (b) Transportation, storage, treatment or disposal of a regulated substance or contaminated material from a site.

Â Â Â Â Â  (4) ÂDecommissionÂ means to remove from operation an underground storage tank, including temporary or permanent removal from operation, abandonment in place or removal from the ground.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂFacilityÂ means any one or combination of underground storage tanks and underground pipes connected to the tanks, used to contain an accumulation of motor fuel, including gasoline or diesel oil, that are located at one contiguous geographical site.

Â Â Â Â Â  (7) ÂFeeÂ means a fixed charge or service charge.

Â Â Â Â Â  (8) ÂGuarantorÂ means any person other than the permittee who by guaranty, insurance, letter of credit or other acceptable device, provides financial responsibility for an underground storage tank as required under ORS 466.815.

Â Â Â Â Â  (9) ÂHeating oil tankÂ means an aboveground or underground tank and pipes connected to the tank that contain heating oil for heating a building with human habitation or water heating not used for commercial processing.

Â Â Â Â Â  (10) ÂHeating oil tank serviceÂ means the decommissioning of a heating oil tank or the performance of corrective action necessary as a result of a release of oil from a heating oil tank.

Â Â Â Â Â  (11) ÂInvestigationÂ means monitoring, surveying, testing or other information gathering.

Â Â Â Â Â  (12) ÂLocal unit of governmentÂ means a city, county, special service district, metropolitan service district created under ORS chapter 268 or a political subdivision of the state.

Â Â Â Â Â  (13) ÂOilÂ means gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product or fraction thereof that is liquid at a temperature of 60 degrees Fahrenheit and a pressure of 14.7 pounds per square inch absolute.

Â Â Â Â Â  (14) ÂOwnerÂ means the owner of an underground storage tank.

Â Â Â Â Â  (15) ÂPermitteeÂ means the owner or a person designated by the owner who is in control of or has responsibility for the daily operation or maintenance of an underground storage tank under a permit issued pursuant to ORS 466.760.

Â Â Â Â Â  (16) ÂPersonÂ means an individual, trust, firm, joint stock company, corporation, partnership, joint venture, consortium, association, state, municipality, commission, political subdivision of a state or any interstate body, any commercial entity or the federal government or any agency of the federal government.

Â Â Â Â Â  (17) ÂRegulated substanceÂ means:

Â Â Â Â Â  (a) Any substance listed by the United States Environmental Protection Agency in 40 C.F.R. Table 302.4 pursuant to the Comprehensive Environmental Response, Compensation and Liability Act of 1980 as amended (P.L. 96-510 and P.L. 98-80), but not including any substance regulated as a hazardous waste under 40 C.F.R. part 261 and OAR 340 Division 101;

Â Â Â Â Â  (b) Oil; or

Â Â Â Â Â  (c) Any other substance designated by the commission under ORS 466.630.

Â Â Â Â Â  (18) ÂReleaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, leaking or placing of a regulated substance from an underground storage tank into the air or into or on land or the waters of the state, other than as authorized by a permit issued under state or federal law.

Â Â Â Â Â  (19) ÂStage I vapor collection systemÂ means a system where gasoline vapors are forced from a tank into a vapor-tight holding system or vapor control system through direct displacement by the gasoline being loaded.

Â Â Â Â Â  (20) ÂStage II vapor collection systemÂ means a system where at least 90 percent, by weight, of the gasoline vapors that are displaced or drawn from a vehicle fuel tank during refueling are transferred to a vapor-tight holding system or vapor control system.

Â Â Â Â Â  (21) ÂUnderground storage tankÂ means any one or combination of tanks and underground pipes connected to the tank, used to contain an accumulation of a regulated substance, and the volume of which, including the volume of the underground pipes connected to the tank, is 10 percent or more beneath the surface of the ground.

Â Â Â Â Â  (22) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [1991 c.863 Â§12 (enacted in lieu of 466.705); 1997 c.631 Â§479; 1999 c.880 Â§10; 1999 c.979 Â§8]

Â Â Â Â Â  466.710 Application of ORS 466.706 to 466.882 and 466.994. ORS 466.706 to 466.882 and 466.994 shall not apply to a:

Â Â Â Â Â  (1) Farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes.

Â Â Â Â Â  (2) Except as provided in ORS 466.858 to 466.878, tank used for storing heating oil for consumptive use on the premises where stored.

Â Â Â Â Â  (3) Septic tank.

Â Â Â Â Â  (4) Pipeline facility including gathering lines regulated:

Â Â Â Â Â  (a) Under the Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. 1671);

Â Â Â Â Â  (b) Under the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 2001); or

Â Â Â Â Â  (c) As an intrastate pipeline facility under state laws comparable to the provisions of law referred to in paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (5) Surface impoundment, pit, pond or lagoon.

Â Â Â Â Â  (6) Storm water or waste water collection system.

Â Â Â Â Â  (7) Flow-through process tank.

Â Â Â Â Â  (8) Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations.

Â Â Â Â Â  (9) Storage tank situated in an underground area if the storage tank is situated upon or above the surface of a floor. As used in this subsection, Âunderground areaÂ includes but is not limited to a basement, cellar, mine, drift, shaft or tunnel.

Â Â Â Â Â  (10) Pipe connected to any tank described in subsections (1) to (8) of this section. [Formerly 468.911; 1987 c.539 Â§18; 1999 c.979 Â§Â§9,17; 2001 c.104 Â§201]

Â Â Â Â Â  466.715 Legislative findings. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Regulated substances hazardous to the public health, safety, welfare and the environment are stored in underground tanks in this state; and

Â Â Â Â Â  (b) Underground tanks used for the storage of regulated substances are potential sources of contamination of the environment and may pose dangers to the public health, safety, welfare and the environment.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares:

Â Â Â Â Â  (a) It is the public policy of this state to protect the public health, safety, welfare and the environment from the potential harmful effects of underground tanks used to store regulated substances.

Â Â Â Â Â  (b) It is the purpose of ORS 466.706 to 466.882 and 466.994 to enable the Environmental Quality Commission to adopt a statewide program for the prevention and reporting of releases and for taking corrective action to protect the public and the environment from releases from underground storage tanks. [1987 c.539 Â§4 (enacted in lieu of 468.902); 1989 c.1071 Â§Â§21,26]

(Administration)

Â Â Â Â Â  466.720 Statewide underground storage tank program; federal authorization; rules. (1) The Environmental Quality Commission shall adopt a statewide underground storage tank program. Except as otherwise provided in ORS 466.706 to 466.882 and 466.994, the statewide program shall establish uniform procedures and standards to protect the public health, safety, welfare and the environment from the consequences of a release from an underground storage tank.

Â Â Â Â Â  (2) The commission and the Department of Environmental Quality shall perform or cause to be performed any act necessary to gain final authorization of a state program for the regulation of underground storage tanks under the provisions of Section 9004 of the Federal Resource Conservation and Recovery Act, P.L. 94-580 as amended and P.L. 98-616, Section 205 of the federal Solid Waste Disposal Act, P.L. 96-482 as amended and federal regulations and interpretive and guidance documents issued pursuant to P.L. 94-580 as amended, P.L. 98-616 and P.L. 96-482. To gain final authorization, the department shall submit an application for state program approval to the United States Environmental Protection Agency. The commission may adopt, amend or repeal any rule necessary to implement ORS 466.706 to 466.882 and 466.994. [Subsection (1) enacted as 1987 c.539 Â§6; subsection (2) formerly 468.913; 2001 c.754 Â§1]

Â Â Â Â Â  466.725 Limitation on local government regulation. (1) Except as provided in ORS 466.730, a local unit of government may not enact or enforce any ordinance, rule or regulation relating to the matters encompassed by the state program established under ORS 466.720.

Â Â Â Â Â  (2) Any ordinance, rule or regulation enacted by a local unit of government of this state that encompasses the same matters as the state program shall be unenforceable, except for an ordinance, rule or regulation:

Â Â Â Â Â  (a) That requires an owner or permittee to report a release to the local unit of government; or

Â Â Â Â Â  (b) Adopted by a local unit of government operating an underground storage tank program pursuant to a contract entered into according to the provisions of ORS 466.730. [1987 c.539 Â§8 (enacted in lieu of 468.904)]

Â Â Â Â Â  466.727 Prohibition on local government tax, fee or surcharge. (1) A local unit of government may not impose any tax, fee or surcharge on soil generated as a result of remedial action or replacement of leaking underground storage tanks if financial assistance from the Underground Storage Tank Compliance and Corrective Action Fund has been provided for the remedial action or tank replacement.

Â Â Â Â Â  (2) Nothing in this section shall be construed to prevent a local unit of government that owns, leases or operates a site for the disposal, transfer, recovery or treatment of solid waste from charging a fee for disposal or treatment of soil at such site. [1993 c.661 Â§4]

Â Â Â Â Â  466.730 Delegation of program administration to state agency or local government by agreement. (1) The Environmental Quality Commission may authorize the department to enter into a contract or agreement with an agency of this state or a local unit of government to administer all or part of the underground storage tank program.

Â Â Â Â Â  (2) Any agency of this state or any local unit of government that seeks to administer an underground storage tank program under this section shall submit to the Department of Environmental Quality a description of the program the agency or local unit of government proposes to administer in lieu of all or part of the state program. The program description shall include at least the following:

Â Â Â Â Â  (a) A description in narrative form of the scope, structure, coverage and procedures of the proposed program.

Â Â Â Â Â  (b) A description, including organization charts, of the organization and structure of the contracting state agency or local unit of government that will have responsibility for administering the program, including:

Â Â Â Â Â  (A) The number of employees, occupation and general duties of each employee who will carry out the activities of the contract.

Â Â Â Â Â  (B) An itemized estimate of the cost of establishing and administering the program, including the cost of personnel listed in subparagraph (A) of this paragraph and administrative and technical support.

Â Â Â Â Â  (C) An itemization of the source and amount of funding available to the contracting state agency or local unit of government to meet the costs listed in subparagraph (B) of this paragraph, including any restrictions or limitations upon this funding.

Â Â Â Â Â  (D) A description of applicable procedures, including permit procedures.

Â Â Â Â Â  (E) Copies of the permit form, application form and reporting form the state agency or local unit of government intends to use in the program.

Â Â Â Â Â  (F) A complete description of the methods to be used to assure compliance and for enforcement of the program.

Â Â Â Â Â  (G) A description of the procedures to be used to coordinate information with the department, including the frequency of reporting and report content.

Â Â Â Â Â  (H) A description of the procedures the state agency or local unit of government will use to comply with trade secret laws under ORS 466.800.

Â Â Â Â Â  (3) Any program approved by the department under this section shall at all times be conducted in accordance with the requirements of ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (4) An agency or local unit of government shall exercise the functions relating to underground storage tanks authorized under a contract or agreement entered into under this section according to the authority vested in the commission and the department under ORS 466.706 to 466.882 and 466.994 insofar as such authority is applicable to the performance under the contract or agreement. The agency or local unit of government shall carry out these functions in the manner provided for the commission and the department to carry out the same functions. [1987 c.539 Â§9]

Â Â Â Â Â  466.735 Cooperation with Department of Consumer and Business Services and State Fire Marshal. Nothing in ORS 466.706 to 466.882 and 466.994 is intended to interfere with, limit or abridge the authority of the Department of Consumer and Business Services or the State Fire Marshal, or any other state agency or local unit of government relating to combustion and explosion hazards, hazard communications or land use. The complementary relationship between the protection of the public safety from combustion and explosion hazards, and protection of the public health, safety, welfare and the environment from releases of regulated substances from underground storage tanks is recognized. Therefore, the Department of Environmental Quality shall work cooperatively with the Department of Consumer and Business Services, the State Fire Marshal and local units of government in developing the rules and procedures necessary to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§10]

Â Â Â Â Â  466.740 Noncomplying installation prohibited. No person shall install an underground storage tank for the purpose of storing regulated substances unless the tank complies with the standards adopted under ORS 466.746 and any other rule adopted under ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§11]

Â Â Â Â Â  466.743 Training on operation, maintenance and testing; rules. (1) Operators of underground storage tanks shall participate in mandatory training on the proper operation, maintenance and testing of underground storage tanks.

Â Â Â Â Â  (2) The Environmental Quality Commission shall adopt rules establishing mandatory training requirements. The rules may include, but are not limited to:

Â Â Â Â Â  (a) A definition of operator, which may include other persons with daily responsibility for on-site operation and maintenance of underground storage tanks who are required to obtain training under this section;

Â Â Â Â Â  (b) Requirements and specifications for training or testing services; and

Â Â Â Â Â  (c) A schedule that sets forth compliance dates for each facility.

Â Â Â Â Â  (3) The commission may accommodate hardship cases in which attendance at a training session is unusually difficult due to special circumstances. An accommodation under this subsection does not exempt a person from the training requirements under subsection (1) of this section. [2001 c.754 Â§3]

Â Â Â Â Â  466.745 [1987 c.539 Â§13 (enacted in lieu of 468.908); 1989 c.1071 Â§Â§22,27,43a,43b,29a; repealed by 1991 c.863 Â§13 (466.746 enacted in lieu of 466.745)]

Â Â Â Â Â  466.746 Commission rules; considerations. (1) The Environmental Quality Commission may establish by rule:

Â Â Â Â Â  (a) Performance standards, consistent with standards adopted by the federal government, for leak detection systems, inventory control, tank testing or comparable systems or programs designed to detect or identify releases in a manner consistent with the protection of public health, safety, welfare or the environment;

Â Â Â Â Â  (b) Requirements for maintaining records and submitting information to the Department of Environmental Quality in conjunction with a leak detection or identification system or program used for each underground storage tank;

Â Â Â Â Â  (c) Performance standards for underground storage tanks including but not limited to design, retrofitting, construction, installation, release detection and material compatibility;

Â Â Â Â Â  (d) Requirements for the temporary or permanent decommissioning of an underground storage tank;

Â Â Â Â Â  (e) Requirements for reporting a release from an underground storage tank;

Â Â Â Â Â  (f) Requirements for a permit issued under ORS 466.760;

Â Â Â Â Â  (g) Procedures that distributors of regulated substances and sellers of underground storage tanks must follow to satisfy the requirements of ORS 466.760;

Â Â Â Â Â  (h) Acceptable methods by which an owner or permittee may demonstrate financial responsibility for responding to the liability imposed under ORS 466.815;

Â Â Â Â Â  (i) Procedures for the disbursement of moneys collected under ORS 466.795;

Â Â Â Â Â  (j) Requirements for reporting corrective action taken in response to a release;

Â Â Â Â Â  (k) Requirements for taking corrective action in response to a release;

Â Â Â Â Â  (L) Requirements for soil assessment and tank tightness tests which shall not be more stringent soil assessment and tank tightness testing requirements than required by the federal government;

Â Â Â Â Â  (m) Provisions necessary to carry out the underground storage tank loan guarantee program authorized by section 4, chapter 1071, Oregon Laws 1989; and

Â Â Â Â Â  (n) Any other rule necessary to carry out the provisions of ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (2) So long as requirements are administered uniformly within each area or region of the state, the commission may adopt different requirements for different areas or regions of the state if the commission finds either of the following:

Â Â Â Â Â  (a) More stringent rules or standards are necessary:

Â Â Â Â Â  (A) To protect specific waters of the state, a sole source or sensitive aquifer or any other sensitive environmental amenity; or

Â Â Â Â Â  (B) Because conditions peculiar to that area or region require different standards to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (b) Less stringent rules or standards are:

Â Â Â Â Â  (A) Warranted by physical conditions or economic hardship;

Â Â Â Â Â  (B) Consistent with the protection of the public health, safety, welfare or the environment; and

Â Â Â Â Â  (C) Not less stringent than minimum federal requirements.

Â Â Â Â Â  (3) The rules adopted by the commission under subsection (1) of this section may distinguish between types, classes and ages of underground storage tanks. In making such distinctions, the commission may consider the following factors:

Â Â Â Â Â  (a) Location of the tanks;

Â Â Â Â Â  (b) Soil and climate conditions;

Â Â Â Â Â  (c) Uses of the tanks;

Â Â Â Â Â  (d) History of maintenance;

Â Â Â Â Â  (e) Age of the tanks;

Â Â Â Â Â  (f) Current industry recommended practices;

Â Â Â Â Â  (g) National consensus codes;

Â Â Â Â Â  (h) Hydrogeology;

Â Â Â Â Â  (i) Water table;

Â Â Â Â Â  (j) Size of the tanks;

Â Â Â Â Â  (k) Quantity of regulated substances periodically deposited in or dispensed from the tank;

Â Â Â Â Â  (L) The technical ability of the owner or permittee; and

Â Â Â Â Â  (m) The compatibility of the regulated substance and the materials of which the tank is fabricated.

Â Â Â Â Â  (4) In adopting rules under subsection (1) of this section, the commission shall consider all relevant federal standards and regulations on underground storage tanks. If the commission adopts any standard or rule that is different than a federal standard or regulation on the same subject, the report submitted to the commission by the department at the time the commission adopts the standard or rule shall indicate clearly the deviation from the federal standard or regulation and the reasons for the deviation. [1991 c.863 Â§14 (enacted in lieu of 466.745)]

(Licenses; Permits)

Â Â Â Â Â  466.750 License procedure for persons servicing underground tanks. (1) In order to safeguard the public health, safety and welfare, to protect the stateÂs natural and biological systems, to protect the public from unlawful underground tank installation and retrofit procedures, to assure the highest degree of leak prevention from underground storage tanks and to insure the appropriate cleanup of oil spills and releases, the Environmental Quality Commission may adopt a program to regulate persons providing underground storage tank installation and removal, retrofit, testing, inspection and remedial action services.

Â Â Â Â Â  (2) The program established under subsection (1) of this section may include a procedure to license persons who demonstrate, to the satisfaction of the Department of Environmental Quality, the ability to service underground storage tanks. This demonstration of ability may consist of written or field examinations. The commission may establish different types of licenses for different types of demonstrations, including but not limited to:

Â Â Â Â Â  (a) Installation, removal, retrofit and inspection of underground storage tanks;

Â Â Â Â Â  (b) Tank integrity testing;

Â Â Â Â Â  (c) Installation of leak detection systems; and

Â Â Â Â Â  (d) Cleanup of soil contamination resulting from spills or releases of oil from underground storage tanks.

Â Â Â Â Â  (3) The program adopted under subsection (1) of this section may allow the department after opportunity for hearing under the provisions of ORS chapter 183, to revoke a license of any person offering underground storage tank services who commits fraud or deceit in obtaining a license or who demonstrates negligence or incompetence in performing underground tank services.

Â Â Â Â Â  (4) The program adopted under subsection (1) of this section shall:

Â Â Â Â Â  (a) Provide that no person may offer to perform or perform services for which a license is required under the program without such license.

Â Â Â Â Â  (b) Establish a schedule of fees for licensing under the program. The fees shall be in an amount sufficient to cover the costs of the department in administering the program.

Â Â Â Â Â  (5) The following persons shall apply for an underground storage tank permit from the department:

Â Â Â Â Â  (a) An owner of an underground storage tank currently in operation;

Â Â Â Â Â  (b) An owner of an underground storage tank taken out of operation between January 1, 1974, and May 1, 1988; and

Â Â Â Â Â  (c) An owner of an underground storage tank that was taken out of operation before January 1, 1974, but that still contains a regulated substance. [1987 c.539 Â§Â§14,15; 1989 c.926 Â§42; 1999 c.979 Â§10; 2001 c.104 Â§202]

Â Â Â Â Â  466.760 When permit required; who required to sign application. (1) No person shall install, bring into operation, operate or decommission an underground storage tank without first obtaining a permit from the Department of Environmental Quality.

Â Â Â Â Â  (2) No person shall deposit a regulated substance into an underground storage tank unless the tank is operating under a permit issued by the department.

Â Â Â Â Â  (3) Any person who assumes ownership of an underground storage tank from a previous permittee must complete and return to the department an application for a new permit before the person begins operation of the underground storage tank under the new ownership.

Â Â Â Â Â  (4) Any person who deposits a regulated substance into an underground storage tank or sells an underground storage tank shall notify the owner or operator of the tank of the permit requirements of this section.

Â Â Â Â Â  (5) The following persons must sign an application for a permit submitted to the department under this section or ORS 466.750 (5):

Â Â Â Â Â  (a) The owner of an underground storage tank storing a regulated substance;

Â Â Â Â Â  (b) The owner of the real property in which an underground storage tank is located; and

Â Â Â Â Â  (c) The proposed permittee, if a person other than the owner of the underground storage tank or the owner of the real property. [1987 c.539 Â§16; 1989 c.926 Â§43; 1989 c.1071 Â§Â§23,28; 1999 c.979 Â§11]

Â Â Â Â Â  466.765 Duty of owner or permittee of underground storage tank. In addition to any other duty imposed by law and pursuant to rules adopted under ORS 466.706 to 466.882 and 466.994, the owner or the permittee of an underground storage tank shall:

Â Â Â Â Â  (1) Prevent releases;

Â Â Â Â Â  (2) Install, operate and maintain underground storage tanks and leak detection devices and develop and maintain records in connection therewith in accordance with standards adopted and permits issued under ORS 466.706 to 466.882 and 466.994;

Â Â Â Â Â  (3) Furnish information to the Department of Environmental Quality relating to underground storage tanks, including information about tank equipment and regulated substances stored in the tanks;

Â Â Â Â Â  (4) Promptly report releases;

Â Â Â Â Â  (5) Conduct monitoring and testing as required by rules adopted under ORS 466.746 and permits issued under ORS 466.760;

Â Â Â Â Â  (6) Permit department employees or a duly authorized and identified representative of the department at all reasonable times to have access to and to copy all records relating to underground storage tanks;

Â Â Â Â Â  (7) Pay all costs of investigating, preventing, reporting and stopping a release;

Â Â Â Â Â  (8) Decommission tanks, as required by rules adopted under ORS 466.746 and permits issued under ORS 466.760;

Â Â Â Â Â  (9) Pay all fees;

Â Â Â Â Â  (10) Conduct any corrective action required under ORS 466.810; and

Â Â Â Â Â  (11) Perform any other requirement adopted under ORS 465.200, 466.706 to 466.882, 466.994 and 478.308. [1987 c.539 Â§20 (enacted in lieu of 468.905)]

Â Â Â Â Â  466.770 Corrective action required on contaminated site. (1) If any owner or permittee of a contaminated site fails without sufficient cause to conduct corrective action under ORS 466.765, the Department of Environmental Quality may undertake any investigation or corrective action with respect to the contamination on the site.

Â Â Â Â Â  (2) The department shall keep a record of all expenses incurred in carrying out any corrective action authorized under subsection (1) of this section, including charges for services performed and the stateÂs equipment and materials utilized.

Â Â Â Â Â  (3) Any owner or permittee of a contaminated site who fails without sufficient cause to conduct corrective action as required by an order of the department under ORS 466.810 shall be liable to the department for damages not to exceed three times the amount of all expenses incurred by the department in carrying out the necessary corrective action.

Â Â Â Â Â  (4) Based on the record compiled by the department under subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (1) or (3) of this section for the amount of damages, not to exceed treble damages, and the expenses incurred by the state in carrying out the actions authorized by this section. The order may be appealed in the manner provided for appeal of a contested case order under ORS chapter 183.

Â Â Â Â Â  (5) If the amount of corrective action costs incurred by the department and damages under this section are not paid by the responsible person to the department within 15 days after receipt of notice that such expenses are due and owing, or, if an appeal is filed within 15 days after the court renders its decision if the decision affirms the order, the Attorney General, at the request of the director, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount specified in the notice of the director.

Â Â Â Â Â  (6) Subsection (5) of this section shall not apply if the department and the responsible person are negotiating or have entered into a settlement agreement, except that if the responsible person fails to pay the corrective action costs as provided in the negotiated settlement the director may request the Attorney General to take action as set forth in subsection (5) of this section.

Â Â Â Â Â  (7) All moneys received by the department under this section shall be paid into the fund established in ORS 466.791.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂContaminationÂ means any abandoning, spilling, releasing, leaking, disposing, discharging, depositing, emitting, pumping, pouring, emptying, injecting, escaping, leaching, placing or dumping of a regulated substance from an underground storage tank into the air or on any lands or waters of the state, so that such regulated substance may enter the environment, be emitted into the air or discharged into any waters. Such contamination authorized by and in compliance with a permit issued under ORS chapter 454, 459, 468, 468A, 468B, 469, ORS 466.005 to 466.385 or federal law shall not be considered as contamination under ORS 465.200, 466.706 to 466.882, 466.994 and 478.308.

Â Â Â Â Â  (b) ÂSiteÂ means any area or land. [1987 c.539 Â§24; 1993 c.560 Â§106]

Â Â Â Â Â  466.775 Grounds for refusal, modification, suspension or revocation of permit. (1) The Department of Environmental Quality may refuse to issue, modify, suspend, revoke or refuse to renew a permit if the department finds:

Â Â Â Â Â  (a) A material misrepresentation or false statement in the application for the permit;

Â Â Â Â Â  (b) Failure to comply with the conditions of the permit; or

Â Â Â Â Â  (c) Violation of any applicable provision of ORS 466.706 to 466.882 and 466.994, any applicable rule or standard adopted under ORS 466.706 to 466.882 and 466.994 or an order issued under ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (2) The department may modify a permit issued under ORS 466.760 if the department finds, after notice and opportunity for hearing, that modification is necessary to protect the public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The department shall modify, suspend, revoke or refuse to issue or renew a permit according to the provisions of ORS chapter 183 for a contested case proceeding. [1987 c.539 Â§21]

Â Â Â Â Â  466.780 Variance upon petition. (1) Upon petition by the owner and the permittee of an underground storage tank, the Environmental Quality Commission may grant a variance from the requirements of any rule or standard adopted under ORS 466.746 if the commission finds:

Â Â Â Â Â  (a) The alternative proposed by the petitioner provides protection to the public health, safety, welfare and the environment, equal to or greater than the rule or standard; and

Â Â Â Â Â  (b) The alternative proposal is at least as stringent as any applicable federal requirements.

Â Â Â Â Â  (2) The commission may grant a variance under subsection (1) of this section only if the commission finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the petitioner; or

Â Â Â Â Â  (b) Special physical conditions or other circumstances render strict compliance unreasonable, burdensome or impracticable.

Â Â Â Â Â  (3) The commission may delegate the authority to grant a variance to the Department of Environmental Quality.

Â Â Â Â Â  (4) Within 15 days after the department denies a petition for a variance, the petitioner may file with the commission a request for review by the commission. The commission shall review the petition for variance and the reasons for the departmentÂs denial of the petition within 150 days after the commission receives a request for review. The commission may approve or deny the variance or allow a variance on terms different than the terms proposed by the petitioner. If the commission fails to act on a denied petition within the 150-day period the variance shall be considered approved by the commission. [1987 c.539 Â§22]

(Finance)

Â Â Â Â Â  466.783 Installation fee; permit modification fee. (1) An applicant for a permit to install an underground storage tank shall pay an installation fee of $400 per tank. The applicant shall make payment to the Department of Environmental Quality at the time of application for the installation of an underground storage tank.

Â Â Â Â Â  (2)(a) When ownership of an existing underground storage tank changes, or when ownership of the property on which an underground storage tank is located changes, the permittee shall pay a permit modification fee of $75. The permittee shall make payment to the Department of Environmental Quality at the time of application for the modification of an operating permit.

Â Â Â Â Â  (b) When a permittee changes, the new permittee shall pay a permit modification fee of $75. The new permittee shall make payment to the Department of Environmental Quality at the time of application for the modification of an operating permit.

Â Â Â Â Â  (3) The fees collected by the department under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [2001 c.754 Â§12]

Â Â Â Â Â  466.785 Annual storage tank fee; late payment fee. (1) Every underground storage tank permittee shall pay a fee in the amount of $135 per tank per calendar year.

Â Â Â Â Â  (2) A permittee shall pay a late fee of $35 for each tank fee required under this section that is not paid by the specified due date.

Â Â Â Â Â  (3) Fees collected by the Department of Environmental Quality under this section shall be deposited in the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§Â§23,50; 1989 c.833 Â§157; 1989 c.935 Â§1; 1989 c.1071 Â§Â§44,45; 1993 c.525 Â§Â§1,2,3; 1999 c.884 Â§1; amendments by 1999 c.884 Â§3 repealed by 2001 c.754 Â§17; 2001 c.754 Â§5; 2005 c.534 Â§3; 2007 c.479 Â§1]

Â Â Â Â Â  Note: Section 4, chapter 479, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 4. (1) The amendments to ORS 466.785 by section 1 of this 2007 Act apply to fees for calendar year 2008 and subsequent calendar years.

Â Â Â Â Â  (2) The increased civil penalties provided for in the amendments to section 13, chapter 754, Oregon Laws 2001 [466.837], by section 2 of this 2007 Act apply only to violations that occur on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.479 Â§4]

Â Â Â Â Â  466.787 Annual service provider fee; biennial supervisor fee. (1) As used in this section:

Â Â Â Â Â  (a) ÂService providerÂ means a person or firm registered in the State of
Oregon
pursuant to Department of Environmental Quality rules to provide underground storage tank services.

Â Â Â Â Â  (b) ÂSupervisorÂ means a person, operating alone or employed by a contractor, who directs and oversees underground storage tank services.

Â Â Â Â Â  (c) ÂUnderground storage tank servicesÂ includes but is not limited to installation, decommissioning, retrofitting, testing and inspection of underground storage tanks.

Â Â Â Â Â  (2) Pursuant to ORS 466.750:

Â Â Â Â Â  (a) A supervisor shall pay fees based on the following schedule:

Â Â Â Â Â  (A) $150 every two years for each license issued for cleanup of underground storage tanks; and

Â Â Â Â Â  (B) $150 every two years for a license to service underground storage tanks.

Â Â Â Â Â  (b) A service provider shall pay a fee of $300 per license per year.

Â Â Â Â Â  (3) Fees collected by the Department of Environmental Quality under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department to carry out the provisions of ORS 466.706 to 466.882 and 466.994. [2001 c.754 Â§4]

Â Â Â Â Â  466.790 [1987 c.539 Â§26; 1989 c.1071 Â§Â§24,29,30,46,47,48; repealed by 1991 c.863 Â§15 (466.791 enacted in lieu of 466.790)]

Â Â Â Â Â  466.791 Underground Storage Tank Compliance and Corrective Action Fund; sources; uses. (1) The Underground Storage Tank Compliance and Corrective Action Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys, as they pertain to an underground storage tank, shall be deposited into the State Treasury and credited to the Underground Storage Tank Compliance and Corrective Action Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for corrective action;

Â Â Â Â Â  (b) Moneys allocated to the fund from the Administrative Services Economic Development Fund;

Â Â Â Â Â  (c) As permitted by federal court decisions, federal statutory requirements and administrative decisions, funds made available from multidistrict litigation - 150 oil overcharge settlement moneys or surplus stripper well oil overcharge settlement moneys; and

Â Â Â Â Â  (d) Any penalty, fine or damages recovered under ORS 466.770.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Underground Storage Tank Compliance and Corrective Action Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Underground Storage Tank Compliance and Corrective Action Fund are appropriated continuously to the Department of Environmental Quality to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Underground Storage Tank Compliance and Corrective Action Fund may be used by the department for the following purposes:

Â Â Â Â Â  (a) Supporting the loan guarantee program established pursuant to section 4, chapter 1071, Oregon Laws 1989;

Â Â Â Â Â  (b) Repaying moneys advanced under ORS 293.205 to 293.225 to allow the department to begin operating the grant and loan programs established pursuant to section 4, chapter 1071, Oregon Laws 1989, or servicing any debt incurred by the fund;

Â Â Â Â Â  (c) Administration of the underground storage tank program;

Â Â Â Â Â  (d) Funding the interest rate subsidies established under section 6a, chapter 863, Oregon Laws 1991;

Â Â Â Â Â  (e) Funding the underground storage tank insurance premium copayment program established under sections 38 to 46, chapter 863, Oregon Laws 1991; and

Â Â Â Â Â  (f) Funding of the grants established under section 6, chapter 863, Oregon Laws 1991. [1991 c.863 Â§16 (enacted in lieu of 466.790); 1993 c.18 Â§120; 1993 c.661 Â§5; 1997 c.767 Â§9; 2001 c.104 Â§203]

Â Â Â Â Â  466.795 Underground Storage Tank Insurance Fund. (1) The Underground Storage Tank Insurance Fund is established separate and distinct from the General Fund in the State Treasury to be used solely for the purpose of satisfying the financial responsibility requirements of ORS 466.815.

Â Â Â Â Â  (2) Moneys transferred by the Department of Environmental Quality from the Underground Storage Tank Compliance and Corrective Action Fund established under ORS 466.791 shall be credited to the Underground Storage Tank Insurance Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Underground Storage Tank Insurance Fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the Underground Storage Tank Insurance Fund are appropriated continuously to the department to be used as provided for in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Underground Storage Tank Insurance Fund may be used by the department for the following purposes, as they pertain to underground storage tanks:

Â Â Â Â Â  (a) Funding of the underground storage tank insurance premium copayments established under sections 38 to 46, chapter 863, Oregon Laws 1991; and

Â Â Â Â Â  (b) Payment of the departmentÂs costs in administering the Underground Storage Tank Insurance Fund, which shall be limited to five percent of the premium collected. [1987 c.539 Â§28; 1989 c.833 Â§158; 1989 c.935 Â§Â§2,3; 1991 c.863 Â§47]

Â Â Â Â Â  466.800 Records as public records; exceptions. (1) Except as provided in subsection (2) of this section, any records, reports or information obtained from any persons under ORS 466.765 and 466.805 shall be made available for public inspection and copying during the regular office hours of the Department of Environmental Quality at the expense of any person requesting copies.

Â Â Â Â Â  (2) Unless classified by the director as confidential, any records, reports or information obtained under ORS 466.706 to 466.882 and 466.994 shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, if made public, would divulge methods, processes or information entitled to protection as trade secrets under ORS 192.501 to 192.505, the director shall classify as confidential such record, report or information, or particular part thereof. However, such record, report or information may be disclosed to any other officer, medical or public safety employee or authorized representative of the state concerned with carrying out ORS 466.706 to 466.882 and 466.994 or when relevant in any proceeding under ORS 466.706 to 466.882 and 466.994.

Â Â Â Â Â  (3) Any record, report or information obtained or used by the department or the Environmental Quality Commission in administering the statewide underground storage tank program under ORS 466.706 to 466.882 and 466.994 shall be available to the United States Environmental Protection Agency upon request. If the record, report or information has been submitted to the state under a claim of confidentiality, the state shall make that claim of confidentiality to the Environmental Protection Agency for the requested record, report or information. The federal agency shall treat the record, report or information subject to the confidentiality claim as confidential in accordance with applicable federal law. [Formerly 468.910]

(Enforcement)

Â Â Â Â Â  466.805 Site inspection; subpoena or warrant. (1) In order to determine compliance with the provisions of ORS 466.706 to 466.882 and 466.994 and rules adopted under ORS 466.706 to 466.882 and 466.994 and to enforce the provisions of ORS 466.706 to 466.882 and 466.994, any employees of or an authorized and identified representative of the Department of Environmental Quality may:

Â Â Â Â Â  (a) Enter at reasonable times any establishment or site where an underground storage tank is located;

Â Â Â Â Â  (b) Inspect and obtain samples of a regulated substance contained in an underground storage tank; and

Â Â Â Â Â  (c) Conduct an investigation of an underground storage tank, associated equipment, contents or the soil, air or waters of the state surrounding an underground storage tank.

Â Â Â Â Â  (2) If any person refuses to comply with subsection (1) of this section, the department or a duly authorized and identified representative of the department may obtain a warrant or subpoena to allow such entry, inspection, sampling or copying. [1987 c.539 Â§30 (enacted in lieu of 468.907)]

Â Â Â Â Â  466.810 Investigation on noncompliance; findings and orders; decommissioning tank; hearings; other remedies. (1) Whenever the Department of Environmental Quality has reasonable cause to believe that an underground storage tank or the operation of an underground storage tank violates ORS 466.706 to 466.882 and 466.994 or fails to comply with a rule, order or permit issued under ORS 466.706 to 466.882 and 466.994, the department may investigate the underground storage tank.

Â Â Â Â Â  (2) After the department investigates an underground storage tank under subsection (1) of this section, the department may, without notice or hearing, make such findings and issue such orders as it considers necessary to protect the public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The findings and orders made by the department under subsection (2) of this section may:

Â Â Â Â Â  (a) Require changes in the operation, practices or operating procedures found to be in violation of ORS 466.706 to 466.882 and 466.994 or the rules adopted under ORS 466.706 to 466.882 and 466.994;

Â Â Â Â Â  (b) Require the owner or operator to comply with the provisions of a permit;

Â Â Â Â Â  (c) Require compliance with a schedule established in the order; and

Â Â Â Â Â  (d) Require any other actions considered necessary by the department.

Â Â Â Â Â  (4) After the department issues an order under subsection (2) of this section, the department may decommission the underground storage tank or contract with another person to decommission the underground storage tank.

Â Â Â Â Â  (5) The department shall serve a certified copy of any order issued by it under subsection (2) of this section to the permittee or the permitteeÂs duly authorized representative at the address furnished to the department in the permit application or other address as the department knows to be used by the permittee. The order shall take effect 20 days after the date of its issuance, unless the permittee requests a hearing on the order before the Environmental Quality Commission. The request for a hearing shall be submitted in writing within 20 days after the department issues the order.

Â Â Â Â Â  (6) All hearings under this section shall be conducted according to applicable provisions of ORS chapter 183 for contested cases.

Â Â Â Â Â  (7) Whenever it appears to the department that any person is engaged or about to engage in any act or practice that constitutes a violation of ORS 466.706 to 466.882 and 466.994 or the rules and orders adopted under ORS 466.706 to 466.882 and 466.994 or of the terms of any permit issued under ORS 466.706 to 466.882 and 466.994, the department, without prior administrative hearing, may institute actions or proceedings for legal or equitable remedies to enforce compliance therewith or to restrain further violations thereof. [1987 c.539 Â§32; 1999 c.849 Â§101a]

Â Â Â Â Â  466.815 Financial responsibility of owner or permittee; rules; legislative review. (1) The Environmental Quality Commission may by rule require an owner or permittee to demonstrate and maintain financial responsibility for:

Â Â Â Â Â  (a) Taking corrective action;

Â Â Â Â Â  (b) Compensating a third party for bodily injury and property damage caused by a release; and

Â Â Â Â Â  (c) Compensating the Department of Environmental Quality, or any other person, for expenses incurred by the department or any other person in taking corrective action.

Â Â Â Â Â  (2) The financial responsibility requirements established by subsection (1) of this section may be satisfied by insurance, guarantee by third party, surety bond, letter of credit or qualification as a self-insurer or any combination of these methods. In adopting rules under subsection (1) of this section, the commission may specify policy or other contractual terms, conditions or defenses necessary or unacceptable to establish evidence of financial responsibility.

Â Â Â Â Â  (3) If an owner or permittee is in bankruptcy, reorganization or arrangement pursuant to the federal bankruptcy law, or if jurisdiction in any state or federal court cannot be obtained over either an owner or a permittee likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility must be provided under this section may be asserted directly against the guarantor. In the case of action under subsection (1)(b) of this section, the guarantor is entitled to invoke all rights and defenses that would have been available to the owner or permittee if the action had been brought against the owner or permittee by the claimant and all rights and defenses that would have been available to the guarantor if the action had been brought against the guarantor by the owner or permittee.

Â Â Â Â Â  (4) The total liability of a guarantor shall be limited to the aggregate amount the guarantor provided as evidence of financial responsibility to the owner or permittee under subsection (2) of this section. This subsection does not limit any other state or federal statutory, contractual or common law liability of the guarantor for bad faith in negotiating or in failing to negotiate the settlement of any claim. This subsection does not diminish the liability of any person under section 107 or 111 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, or other applicable law.

Â Â Â Â Â  (5) Corrective action and compensation programs financed by a fee paid by owners and permittees and administered by the department may be used to satisfy all or part of the financial responsibility requirements of this section.

Â Â Â Â Â  (6) No rule requiring an owner or permittee to demonstrate and maintain financial responsibility shall be adopted by the commission before review by the appropriate legislative committee as determined by the President of the Senate and the Speaker of the House of Representatives. [1987 c.539 Â§27]

Â Â Â Â Â  466.820 Reimbursement to department; procedure for collection; treble damages. (1) The owner and the permittee of an underground storage tank found to be in violation of any provision of ORS 466.706 to 466.882 and 466.994, shall reimburse the Department of Environmental Quality for all costs reasonably incurred by the department, excluding administrative costs, in the investigation of a leak from an underground storage tank. Department costs may include investigation, design engineering, inspection and legal costs necessary to correct the leak.

Â Â Â Â Â  (2) Payment of costs to the department under subsection (1) of this section shall be made to the department within 15 days after the end of the appeal period or, if an appeal is filed, within 15 days after the court or the Environmental Quality Commission renders its decision, if the decision affirms the order.

Â Â Â Â Â  (3) If such costs are not paid by the owner or the permittee of the underground storage tank to the department within the time provided in subsection (2) of this section, the Attorney General, upon the request of the director, shall bring action in the name of the State of Oregon in the Circuit Court of Marion County or the circuit court of any other county in which the violation may have taken place to recover the amount specified in the order of the department.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, if any person is found in violation of any provision of ORS 465.200, 466.706 to 466.882, 466.994 and 478.308, the commission or the court may award damages in the amount equal to three times the amount of all expenses incurred by the department in investigating the violation.

Â Â Â Â Â  (5) Moneys reimbursed shall be deposited to the State Treasury to the credit of an account of the department and are continuously appropriated to the department for the purposes of administering ORS 465.200, 466.706 to 466.882, 466.994 and 478.308. [1987 c.539 Â§34 (enacted in lieu of 468.914)]

Â Â Â Â Â  466.825 Strict liability of owner or permittee. The owner and permittee of an underground storage tank found to be the source of a release shall be strictly liable to any owner or permittee of a nonleaking underground storage tank in the vicinity, for all costs reasonably incurred by such nonleaking underground storage tank owner or permittee in determining which tank was the source of the release. [1987 c.539 Â§35]

Â Â Â Â Â  466.830 Halting tank operation upon clear and immediate danger. (1) Whenever, in the judgment of the Department of Environmental Quality from the results of monitoring or observation of an identified release, there is reasonable cause to believe that a clear and immediate danger to the public health, welfare, safety or the environment exists from the continued operation of an underground storage tank, the department may, without hearing or prior notice, order the operation of the underground storage tank or site halted by service of an order on the owner or permittee of the underground storage tank or site.

Â Â Â Â Â  (2) Within 24 hours after the order is served under subsection (1) of this section, the department shall appear in the appropriate circuit court to petition for the equitable relief required to protect the public health, safety, welfare or the environment. [1987 c.539 Â§36]

Â Â Â Â Â  466.835 Compliance and correction costs as lien; enforcement. (1) All compliance and corrective action costs, penalties and damages for which a person is liable to the state under ORS 466.706 to 466.882 and 466.994 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) The Department of Environmental Quality shall file a claim of lien on real property to be charged with a lien under subsection (1) of this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under subsection (1) of this section with the Secretary of State. The lien shall attach and become enforceable on the date of the filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct compliance and corrective actions as required.

Â Â Â Â Â  (3) A lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which a person is liable under the provisions of ORS 466.706 to 466.882 and 466.994. [1987 c.539 Â§37]

Â Â Â Â Â  466.837 Noncompliance penalties for specific underground storage tank violations; waiver of right to appeal; advisory committee; rules. (1) Notwithstanding ORS 466.994, the Environmental Quality Commission shall adopt rules for and implement a program for the assessment and expedited imposition of noncompliance penalties for specific underground storage tank violations. The Department of Environmental Quality shall form an advisory committee to assist the commission in the development of the program.

Â Â Â Â Â  (2) Permittee participation in the program is voluntary. Participants shall agree to accept the penalty assessed under the program as the final order by the Department of Environmental Quality and shall agree to waive any right to an appeal or any other judicial review of the departmentÂs determination of a violation or assessment of a fine.

Â Â Â Â Â  (3) A penalty assessed under this program may not be less than $50 or greater than $500 per individual violation. Penalties imposed in the aggregate may not be more than $1,500 per facility per inspection date.

Â Â Â Â Â  (4) The fees collected by the department under this section shall be deposited into the State Treasury to the credit of an account of the department. All fees paid to the department shall be continuously appropriated to the department for the purposes of providing support to the program, technical assistance or operator training or meeting other needs of the department. [2001 c.754 Â§13; 2007 c.479 Â§2]

Â Â Â Â Â  Note: See note under 466.785.

(Financial Assistance Programs)

Â Â Â Â Â  466.840 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) The upgrading of underground storage tanks and the improving of such tanks and associated equipment are necessary to protect the public health and safety and the environment.

Â Â Â Â Â  (2) The costs of upgrading leaking underground storage tanks, purchasing improved equipment and cleaning up the contamination caused by leaking underground storage tanks, including the costs of disposal, remediation or other treatment of soil contaminated as a result of leaking underground storage tanks, exceed the financial capacity of many owners and operators of underground storage tanks.

Â Â Â Â Â  (3) The availability of motor vehicle fuel is necessary to create and retain employment and to encourage tourism in
Oregon
.

Â Â Â Â Â  (4) It is the intent and policy of the Legislative Assembly to:

Â Â Â Â Â  (a) Insure the funding and support of remedial action and replacement of leaking underground storage tanks and associated equipment, while allowing the owners and operators to continue to operate their businesses in Oregon; and

Â Â Â Â Â  (b) In order to insure such funding and support, prevent a local unit of government from imposing taxes, fees or surcharges on soil generated as a result of remedial action or replacement of leaking underground storage tanks. [1993 c.661 Â§2]

Â Â Â Â Â  466.845 Commission authority to accept and expend moneys received for financial assistance programs. (1) The Environmental Quality Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of carrying out financial assistance programs for owners and operators of storage tanks containing motor vehicle fuel.

Â Â Â Â Â  (2) All moneys and the proceeds of all moneys received by the Environmental Quality Commission under this section shall be deposited in the Underground Storage Tank Compliance and Corrective Action Fund to be used for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1993 c.661 Â§3]

Â Â Â Â Â  466.850 [1997 c.838 Â§1; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.855 [1997 c.838 Â§2; repealed by 1999 c.880 Â§8]

(Heating Oil Tanks)

Â Â Â Â Â  466.858 Heating oil tank regulatory program; license to provide heating oil tank services; certification of corrective action. (1) The Environmental Quality Commission shall adopt a heating oil tank program to regulate the decommissioning of heating oil tanks and the corrective action of soil contamination resulting from the release of oil from heating oil tanks.

Â Â Â Â Â  (2) The program adopted under subsection (1) of this section shall include:

Â Â Â Â Â  (a) A procedure to license persons who demonstrate, to the satisfaction of the Department of Environmental Quality, the ability to provide heating oil tank services.

Â Â Â Â Â  (b) An educational pamphlet on the proper procedure to decommission heating oil tanks.

Â Â Â Â Â  (c) A certification program that allows the department to certify the voluntary decommissioning of heating oil tanks or to approve a corrective action that is certified to be complete by a person licensed under ORS 466.868 to perform such corrective action. [1999 c.979 Â§2]

Â Â Â Â Â  466.860 [1997 c.838 Â§3; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.862 License required to provide heating oil tank services. No person shall perform or offer to perform heating oil tank services without first obtaining the license required under ORS 466.868. [1999 c.979 Â§3]

Â Â Â Â Â  466.865 [1997 c.838 Â§4; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.868 Licensing requirements; annual fee; registry of licensees; revocation of license. (1) In order to obtain a license under the program established pursuant to ORS 466.858, a person shall provide to the Department of Environmental Quality:

Â Â Â Â Â  (a) A certificate of insurance in an amount adequate to pay for any additional corrective action necessary as a result of an improper or inadequate decommissioning or corrective action approved by the department.

Â Â Â Â Â  (b) A summary of all projects completed since the applicant last applied for a license, including the costs of those projects.

Â Â Â Â Â  (c) For each individual license, a demonstration of ability, which may consist of written or field examinations.

Â Â Â Â Â  (d) Any other information deemed necessary by the department.

Â Â Â Â Â  (e) An annual license fee. The fee shall be:

Â Â Â Â Â  (A) $750 for the business, including but not limited to corporations, limited partnerships and sole proprietorships, engaged in the performance of heating oil tank services; and

Â Â Â Â Â  (B) $75 for each individual employed by the business and charged with the supervisory responsibility to direct and oversee the performance of tank services at a facility.

Â Â Â Â Â  (2) The department shall maintain a registry of all persons licensed under this section, including a summary of the project information required in the application.

Â Â Â Â Â  (3) In accordance with ORS chapter 183, the department may revoke a license of any person offering heating oil tank services who commits fraud or deceit in obtaining a license or who demonstrates negligence or incompetence in performing the heating oil tank services. [1999 c.979 Â§4]

Â Â Â Â Â  466.870 [1997 c.838 Â§5; repealed by 1999 c.880 Â§8]

Â Â Â Â Â  466.872 Certification of voluntary decommissioning or approval of corrective action; fee. (1) In establishing the requirements to certify a voluntary decommissioning or to approve corrective action on the basis of a certification received from a heating oil tank service provider, the Department of Environmental Quality shall include:

Â Â Â Â Â  (a) A process for conducting inspections of sites where a heating oil tank has been decommissioned or where a heating oil tank service provider certifies corrective action is complete;

Â Â Â Â Â  (b) The specific information that a person must submit to certify that corrective action is complete;

Â Â Â Â Â  (c) Provisions that allow the department to reject certification and require additional corrective action prior to approval by the department that the certification is complete and complies with the standard set forth in ORS 465.315; and

Â Â Â Â Â  (d) Provisions to require additional information about a decommissioning before certifying the decommissioning.

Â Â Â Â Â  (2) Any person requesting certification of a heating oil tank decommissioning under subsection (1) of this section shall file a request with the department accompanied by a filing fee of $75.

Â Â Â Â Â  (3) Any person requesting certification of a heating oil tank corrective action under subsection (1) of this section shall file a request with the department accompanied by a filing fee of $200. [1999 c.979 Â§6; 2001 c.755 Â§1; 2007 c.85 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 85, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 466.872 by section 1 of this 2007 Act apply only to requests made on or after September 1, 2007, or on or after the first day of the second calendar month following the effective date of this 2007 Act [May 7, 2007], whichever is later. [2007 c.85 Â§2]

Â Â Â Â Â  466.878 Required actions when use of underground heating oil tank is terminated; requirements at time of sale of real property containing abandoned heating oil tank. (1) When the use of an underground heating oil tank is terminated because the tank is replaced or an oil-heated building or residence is converted to a different primary source of heat:

Â Â Â Â Â  (a) The property owner shall ensure that the underground heating oil tank has been emptied of oil, which shall be appropriately managed.

Â Â Â Â Â  (b) The vent line shall be left in place if the tank is not decommissioned.

Â Â Â Â Â  (c) The person installing the new heating equipment shall advise the property owner that it is illegal to disconnect a heating oil tank without pumping out the tank and that there are practices recommended by the Department of Environmental Quality for decommissioning a heating oil tank.

Â Â Â Â Â  (2) When real property is sold, the seller shall ensure that any abandoned heating oil tank that is known to be on the property has been emptied of oil, which shall be appropriately managed, and the seller shall provide to the buyer documentation showing that the tank has been emptied. [1999 c.880 Â§6]

Â Â Â Â Â  466.880 [Formerly 459.995; (3) and (4) enacted by 1985 c.733 Â§17; 1987 c.266 Â§1; 1991 c.734 Â§35; renumbered 466.990 in 1997]

Â Â Â Â Â  466.882 Rules. The Environmental Quality Commission shall adopt rules necessary to carry out ORS 466.858 to 466.878. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) A voluntary process for certifying the decommissioning of an abandoned underground heating oil tank;

Â Â Â Â Â  (2) Information required to be submitted by a licensed heating oil tank service provider or homeowner to allow the Department of Environmental Quality to approve a heating oil tank corrective action;

Â Â Â Â Â  (3) Requirements for the approval of decommissioning;

Â Â Â Â Â  (4) Standards to define adequate tank decommissioning; and

Â Â Â Â Â  (5) Requirements for the approval by the Department of Environmental Quality of decommissioning of underground heating oil tanks that were decommissioned before August 17, 1999. [1999 c.979, Â§7; 1999 c.979 Â§16]

Â Â Â Â Â  466.890 [1985 c.685 Â§2; renumbered 466.992 in 1997]

Â Â Â Â Â  466.895 [1987 c.539 Â§39; 1989 c.171 Â§61; 1991 c.734 Â§36; renumbered 466.994 in 1997]

Â Â Â Â Â  466.900 [1987 c.735 Â§23; renumbered 465.900 in 1989]

UNDERGROUND STORAGE TANKS HOLDING AIRCRAFT OR MARINE FUEL

Â Â Â Â Â  466.901 Definitions for ORS 466.901 to 466.915. As used in ORS 466.901 to 466.915:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂCorrective actionÂ means remedial action taken to protect the present or future public health, safety or welfare or the environment from a release of aircraft or marine fuel. ÂCorrective actionÂ includes but is not limited to:

Â Â Â Â Â  (a) The prevention, elimination, removal, abatement, control, minimization, investigation, assessment, evaluation or monitoring of a hazard or potential hazard or threat, including migration of released aircraft or marine fuel; or

Â Â Â Â Â  (b) Transportation, storage, treatment or disposal of aircraft or marine fuel or contaminated material from a site.

Â Â Â Â Â  (3) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂFacilityÂ means any one or combination of fuel tanks and pipes connected to the tanks, used to contain an accumulation of aircraft or marine fuel including gasoline or diesel oil, that are located at one contiguous geographical site.

Â Â Â Â Â  (5) ÂFuel tankÂ means an underground storage tank, as defined in ORS 466.706, used to contain an accumulation of aircraft or marine fuel.

Â Â Â Â Â  (6) ÂInvestigationÂ means monitoring, surveying, testing or other information gathering.

Â Â Â Â Â  (7) ÂOwnerÂ means the owner of a fuel tank.

Â Â Â Â Â  (8) ÂPortÂ has the meaning given that term in ORS 777.005. ÂPortÂ includes an airport, as defined in ORS 836.005, that is owned by a port.

Â Â Â Â Â  (9) ÂReleaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, leaking or placing of aircraft or marine fuel from a fuel tank into the air or into or on land or the waters of the state, other than as authorized by a permit issued under state or federal law.

Â Â Â Â Â  (10) ÂStage I vapor collection systemÂ means a system where fuel vapors are forced from a tank into a vapor-tight holding system or vapor control system through direct displacement by the fuel being loaded.

Â Â Â Â Â  (11) ÂStage II vapor collection systemÂ means a system where at least 90 percent, by weight, of the fuel vapors that are displaced or drawn from a fuel tank during refueling are transferred to a vapor-tight holding system or vapor control system.

Â Â Â Â Â  (12) ÂWaters of the stateÂ has the meaning given that term in ORS 468B.005. [1997 c.788 Â§1]

Â Â Â Â Â  Note: 466.901 to 466.920 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 466 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  466.903 Financial assistance program for fuel tanks holding aircraft or marine fuel; application; fees. (1) The Department of Environmental Quality shall conduct a financial assistance program as described in this section and ORS 466.905, for the purpose of upgrading or replacing fuel tanks, conducting corrective action or installing stage I and II vapor collection system underground piping, hoses and nozzles at a fuel tank facility holding an accumulation of aircraft or marine fuel for resale.

Â Â Â Â Â  (2) An applicant for financial assistance shall submit an application for financial assistance to bring the applicantÂs fuel tank facility into compliance with any applicable technical and financial responsibility requirements.

Â Â Â Â Â  (3) An applicant under subsection (2) of this section shall sign a consent agreement with the department to bring the applicantÂs fuel tank facility into compliance with all applicable technical and financial responsibility requirements. In the consent agreement, the department may require the applicant to conduct daily inventory control and reconciliation, investigate a suspected release, report a confirmed release within 24 hours, determine whether an imminent hazard exists through adequate investigation and testing and conduct other reasonable fuel tank facility management activities that do not require capital investment.

Â Â Â Â Â  (4) An applicant who the department determines is eligible for financial assistance shall not be subject to enforcement action under ORS 466.706 to 466.882 and 466.994 if the applicant is making a good faith effort to:

Â Â Â Â Â  (a) Bring the applicantÂs fuel tank facility into compliance with all technical and financial responsibility requirements on or before December 22, 1998; or

Â Â Â Â Â  (b) Permanently close the fuel tank facility in accordance with applicable fuel tank requirements on or before December 22, 1998.

Â Â Â Â Â  (5) In order to manage the funds available in the Fuel Tank Compliance and Corrective Action Fund, and to process the projected number of financial assistance applications, the department may establish a schedule for starting construction of the projects receiving financial assistance under this section and ORS 466.905. If the department finds that it is necessary to adjust an applicantÂs schedule, the department shall consult with the applicant in establishing the new schedule. The applicantÂs financial assistance from the department shall not be adversely affected by a schedule change imposed by the department.

Â Â Â Â Â  (6) Any port that does not submit an application for financial assistance shall comply with all applicable technical and financial responsibility requirements. Any port that receives financial assistance shall comply with all applicable technical and financial responsibility requirements within 60 days after completing the upgrade or replacement project.

Â Â Â Â Â  (7) An applicant for financial assistance shall:

Â Â Â Â Â  (a) Hold a valid underground storage tank permit for the facility for which the applicant is requesting the assistance;

Â Â Â Â Â  (b) Pay all annual underground storage tank compliance fees, including any fees currently due;

Â Â Â Â Â  (c) Take appropriate corrective action in accordance with rules of the Environmental Quality Commission in the event of an imminent hazard involving ground water contamination or a threat of fire and explosion from a spill or release of fuel; and

Â Â Â Â Â  (d) If the applicant closes a fuel tank facility, conduct closure operations in accordance with requirements established by rule by the commission. [1997 c.788 Â§2]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.905 Eligibility for financial assistance; amount of grants. (1) Any port that owns or is responsible for a fuel tank holding an accumulation of aircraft or marine fuel for resale may be eligible for the financial assistance program established pursuant to this section and ORS 466.903. The financial assistance may be used to upgrade or replace a fuel tank, conduct corrective action or install stage I and II vapor collection system underground piping, hoses and nozzles at a fuel tank facility in conformity with applicable state and federal fuel tank, air quality and corrective action rules. If the port owns or is responsible for more than one fuel tank facility, the port is eligible for all applicable financial assistance for each facility.

Â Â Â Â Â  (2) Any port owning or responsible for 12 or fewer tanks, and meeting the criteria in subsection (3) of this section, may be eligible for a fuel tank essential services grant. The grant may be for an amount of 75 percent of eligible project costs but shall not exceed $75,000.

Â Â Â Â Â  (3) An applicant for a fuel tank essential services grant also shall be the sole supplier of aircraft or marine fuel for the port. [1997 c.788 Â§3]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.907 Rules. The Environmental Quality Commission may adopt rules to implement the financial assistance program established by ORS 466.903 and 466.905. However, to the maximum extent possible, the Department of Environmental Quality shall rely on existing rules adopted by the commission to carry out other programs providing financial assistance to owners or operators of underground storage tank facilities. [1997 c.788 Â§4]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.910 Sources of funds; disposition. (1) The Environmental Quality Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of carrying out the financial assistance program established by ORS 466.903 and 466.905.

Â Â Â Â Â  (2) All moneys and the proceeds of all moneys received by the commission under this section shall be deposited in the Fuel Tank Compliance and Corrective Action Fund to be used for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1997 c.788 Â§5]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.913 Fuel Tank Compliance and Corrective Action Fund. (1) The Fuel Tank Compliance and Corrective Action Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys, as they pertain to a fuel tank facility, shall be deposited into the State Treasury and credited to the Fuel Tank Compliance and Corrective Action Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for corrective action related to a fuel tank facility;

Â Â Â Â Â  (b) Moneys allocated to the fund from the Administrative Services Economic Development Fund;

Â Â Â Â Â  (c) Any penalty, fine or damages recovered under ORS 466.770 pertaining to a fuel tank facility; and

Â Â Â Â Â  (d) Any moneys received pursuant to ORS 466.910.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the fund in the manner provided by law.

Â Â Â Â Â  (4) The moneys in the fund are appropriated continuously to the Department of Environmental Quality to be used as provided in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the fund may be used by the department for administration and funding of the essential services grant program established under ORS 466.903 and 466.905. [1997 c.788 Â§6]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.915 Memorandum of understanding with State Marine Board or Department of Transportation. The Department of Environmental Quality may enter into a memorandum of understanding with the State Marine Board or the Department of Transportation that provides for the State Marine Board or the Department of Transportation to manage essential services grants awarded to eligible ports, as determined by the Department of Environmental Quality under ORS 466.903 and 466.905. [1997 c.788 Â§7]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.917 Priority of financial assistance granted by Director of Transportation. In rendering financial assistance under ORS 836.015, the Director of Transportation shall give priority to any applicant who requests financial aid to cover those costs of upgrading or replacing fuel tanks that exceed the amount of a grant awarded to the applicant under ORS 466.903 and 466.905. In order to receive priority under this section, the applicant shall:

Â Â Â Â Â  (1) Otherwise meet eligibility requirements for financial assistance under ORS 836.015; and

Â Â Â Â Â  (2) Be a recipient of a grant under ORS 466.903 and 466.905. [1997 c.788 Â§8]

Â Â Â Â Â  Note: See note under 466.901.

Â Â Â Â Â  466.920 Priority for distribution of funds by State Marine Board. Notwithstanding ORS 830.150 (2)(a), in distributing funds under ORS 830.150 (1), the State Marine Board shall give priority to any applicant who applies for funds to cover those costs of upgrading or replacing fuel tanks that exceed the amount of a grant awarded to the applicant under ORS 466.903 and 466.905. In order to receive priority under this section, the applicant shall:

Â Â Â Â Â  (1) Otherwise meet eligibility requirements for receipt of funds distributed under ORS 830.150; and

Â Â Â Â Â  (2) Be a recipient of a grant under ORS 466.903 and 466.905. [1997 c.788 Â§9]

Â Â Â Â Â  Note: See note under 466.901.

CIVIL PENALTIES

Â Â Â Â Â  466.990 Civil penalties generally. (1) In addition to any other penalty provided by law, any person who violates ORS 466.005 to 466.385 and 466.992, a license condition or any Environmental Quality Commission rule or order pertaining to the generation, treatment, storage, disposal or transportation by air or water of hazardous waste, as defined by ORS 466.005, shall incur a civil penalty not to exceed $10,000 for each day of the violation.

Â Â Â Â Â  (2) The civil penalty authorized by subsection (1) of this section shall be imposed in the manner provided by ORS 468.135.

Â Â Â Â Â  (3) In addition to any other penalty provided by law, any person who violates a provision of ORS 466.605 to 466.680, or any rule or order entered or adopted under ORS 466.605 to 466.680, may incur a civil penalty not to exceed $10,000. Each day of violation shall be considered a separate offense.

Â Â Â Â Â  (4) The civil penalty authorized by subsection (3) of this section shall be imposed in the manner provided by ORS 468.135, except that a penalty collected under this section shall be deposited to the fund established in ORS 466.670. [Formerly 466.880]

Â Â Â Â Â  466.992 Civil penalties for damage to wildlife resulting from contamination of food or water supply. (1) Any person who has care, custody or control of a hazardous waste or a substance which would be a hazardous waste except for the fact that it is not discarded, useless or unwanted shall incur a civil penalty according to the schedule set forth in subsection (2) of this section for the destruction, due to contamination of food or water supply by such waste or substance, of any of the wildlife referred to in subsection (2) of this section that are the property of the state.

Â Â Â Â Â  (2) The penalties referred to in subsection (1) of this section shall be as follows:

Â Â Â Â Â  (a) Each game mammal other than mountain sheep, mountain goat, elk or silver gray squirrel, $400.

Â Â Â Â Â  (b) Each mountain sheep or mountain goat, $3,500.

Â Â Â Â Â  (c) Each elk, $750.

Â Â Â Â Â  (d) Each silver gray squirrel, $10.

Â Â Â Â Â  (e) Each game bird other than wild turkey, $10.

Â Â Â Â Â  (f) Each wild turkey, $50.

Â Â Â Â Â  (g) Each game fish other than salmon or steelhead trout, $5.

Â Â Â Â Â  (h) Each salmon or steelhead trout, $125.

Â Â Â Â Â  (i) Each fur-bearing mammal other than bobcat or fisher, $50.

Â Â Â Â Â  (j) Each bobcat or fisher, $350.

Â Â Â Â Â  (k) Each specimen of any wildlife species whose survival is specified by the wildlife laws or the laws of the
United States
as threatened or endangered, $500.

Â Â Â Â Â  (L) Each specimen of any wildlife species otherwise protected by the wildlife laws or the laws of the
United States
, but not otherwise referred to in this subsection, $25.

Â Â Â Â Â  (3) The civil penalty imposed under this section shall be in addition to other penalties prescribed by law. [Formerly 466.890]

Â Â Â Â Â  466.994 Civil penalties for violations of underground storage tank regulations. (1) Any person who violates any provision of ORS 466.706 to 466.882 and this section, a rule adopted under ORS 466.706 to 466.882 and this section or the terms or conditions of any order or permit issued by the Department of Environmental Quality under ORS 466.706 to 466.882 and this section shall be subject to a civil penalty not to exceed $10,000 per violation per day of violation.

Â Â Â Â Â  (2) Each violation may be a separate and distinct offense and in the case of a continuing violation, each dayÂs continuance thereof may be deemed a separate and distinct offense.

Â Â Â Â Â  (3) The civil penalties authorized under this section shall be imposed in the manner provided by ORS 468.135 except that a penalty collected under subsection (1) of this section shall be deposited to the fund established in ORS 466.791. [Formerly 466.895; 2001 c.754 Â§7]

CRIMINAL PENALTIES

Â Â Â Â Â  466.995 Criminal penalties. (1) Penalties provided in this section are in addition to and not in lieu of any other remedy specified in ORS 459.005 to 459.105, 459.205 to 459.385, 466.005 to 466.385 or 466.992.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of a provision of ORS 466.605 to 466.680 or of any rule or order entered or adopted under ORS 466.605 to 466.680 is punishable, upon conviction, by a fine of not more than $10,000 or by imprisonment in the county jail for not more than one year or both. Each day of violation shall be considered a separate offense.

Â Â Â Â Â  (3) Subject to ORS 153.022, any person who knowingly violates any provision of ORS 466.706 to 466.882 and 466.994 or the rules adopted under ORS 466.706 to 466.882 and 466.994 shall be subject to a criminal penalty not to exceed $10,000 or imprisonment for not more than one year or both. Each day of violation shall be deemed a separate offense.

Â Â Â Â Â  (4) Subject to ORS 153.022, any person who knowingly violates any provision of ORS 465.200 to 465.545 or any rule or order adopted or issued under ORS 465.200 to 465.545 shall, upon conviction, be subject to a criminal penalty not to exceed $10,000 or imprisonment for not more than one year, or both. Each day of violation shall be deemed a separate offense. [Formerly 459.992; (3) enacted by 1985 c.733 Â§18; 1987 c.158 Â§93; subsection (4) enacted as 1987 c.539 Â§38; subsection (5) enacted as 1987 c.735 Â§24; 1993 c.422 Â§18; 1999 c.1051 Â§304]

_______________



Chapter 467

Chapter 467 Â Noise Control

2007 EDITION

NOISE CONTROL

PUBLIC HEALTH AND SAFETY

467.010Â Â Â Â  Legislative findings and policy

467.020Â Â Â Â  Prohibition on emission of noise in excess of prescribed levels

467.030Â Â Â Â  Adoption of noise control rules, levels and standards

467.035Â Â Â Â  Determination of exempt noise emission sources; rules

467.040Â Â Â Â  Powers of Environmental Quality Commission; rules

467.050Â Â Â Â  Enforcement powers

467.060Â Â Â Â  Variances; issuance, revocation or modification; grounds; rules

467.100Â Â Â Â  Local regulation of noise sources; exemption from state enforcement; rules

467.120Â Â Â Â  Agricultural and forestry operations; mining or rock processing

467.131Â Â Â Â  Exemption from civil or criminal liability based on noise or noise pollution from shooting range

467.133Â Â Â Â  Exemption from action for nuisance on basis of noise caused by shooting range

467.136Â Â Â Â  Preemption of certain local regulation of shooting range

467.138Â Â Â Â  Limitation on law enforcement training exemption for shooting range

467.990Â Â Â Â  Penalties

Â Â Â Â Â  467.010 Legislative findings and policy. The Legislative Assembly finds that the increasing incidence of noise emissions in this state at unreasonable levels is as much a threat to the environmental quality of life in this state and the health, safety and welfare of the people of this state as is pollution of the air and waters of this state. To provide protection of the health, safety and welfare of
Oregon
citizens from the hazards and deterioration of the quality of life imposed by excessive noise emissions, it is hereby declared that the State of
Oregon
has an interest in the control of such pollution, and that a program of protection should be initiated. To carry out this purpose, it is desirable to centralize in the Environmental Quality Commission the authority to adopt reasonable statewide standards for noise emissions permitted within this state and to implement and enforce compliance with such standards. [1971 c.452 Â§1]

Â Â Â Â Â  467.020 Prohibition on emission of noise in excess of prescribed levels. Except as provided in ORS 467.131 and 467.133, no person may emit, cause the emission of, or permit the emission of noise in excess of the levels fixed therefor by the Environmental Quality Commission pursuant to ORS 467.030. [1971 c.452 Â§3; 1995 s.s. c.3 Â§40c; 1996 c.8 Â§2]

Â Â Â Â Â  467.030 Adoption of noise control rules, levels and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt rules relating to the control of levels of noise emitted into the environment of this state and including the following:

Â Â Â Â Â  (a) Categories of noise emission sources, including the categories of motor vehicles and aircraft.

Â Â Â Â Â  (b) Requirements and specifications for equipment to be used in the monitoring of noise emissions.

Â Â Â Â Â  (c) Procedures for the collection, reporting, interpretations and use of data obtained from noise monitoring activities.

Â Â Â Â Â  (2) The Environmental Quality Commission shall investigate and, after appropriate public notice and hearing, shall establish maximum permissible levels of noise emission for each category established, as well as the method of measurement of the levels of noise emission.

Â Â Â Â Â  (3) The Environmental Quality Commission shall adopt, after appropriate public notice and hearing, standards for the control of noise emissions which shall be enforceable by order of the commission.

Â Â Â Â Â  (4) In adopting noise control rules, levels and standards under this section, the Environmental Quality Commission shall not adopt any rule that would impose liability for any activity for which immunity from civil and criminal liability is granted or for which an action for nuisance is prohibited under ORS 467.131 and 467.133. [1971 c.452 Â§2; 1973 c.107 Â§1; 1973 c.835 Â§159; 1995 s.s. c.3 Â§40d; 1996 c.8 Â§4]

Â Â Â Â Â  467.035 Determination of exempt noise emission sources; rules. (1) In addition to the powers of the Environmental Quality Commission described in ORS 467.060, the commission by rule may exempt a class of activity within a category of noise emission sources from the application of a rule establishing maximum permissible levels of noise emission for that category of noise emission sources.

Â Â Â Â Â  (2) In determining whether to grant an exemption pursuant to subsection (1) of this section, the commission shall consider:

Â Â Â Â Â  (a) Protection of the health, safety and welfare of the citizens of this state;

Â Â Â Â Â  (b) Feasibility and cost of noise abatement; and

Â Â Â Â Â  (c) Past, present and projected patterns of land use and such state and local laws and regulations as are applicable thereto. [1977 c.511 Â§3]

Â Â Â Â Â  467.040 Powers of Environmental Quality Commission; rules. The Environmental Quality Commission has the power to investigate complaints regarding excessive noise emission, to hold hearings, to issue orders, to make rules, to impose sanctions, and to do any other thing necessary to carry out the policies of this state as set forth in this chapter. [1971 c.452 Â§4]

Â Â Â Â Â  467.050 Enforcement powers. The Environmental Quality Commission shall have the further power to enforce compliance with or restrain violation of this chapter or rules or orders made thereunder in the same manner provided for enforcement proceedings under ORS chapters 468, 468A and 468B. [1971 c.452 Â§5; 1973 c.826 Â§5; 1973 c.835 Â§160; 1974 c.36 Â§16]

Â Â Â Â Â  467.060 Variances; issuance, revocation or modification; grounds; rules. (1) The Environmental Quality Commission by order may grant specific variances from the particular requirements of any rule or standard to such specific persons or class of persons or such specific noise emission source, upon such conditions as it may consider necessary to protect the public health, safety and welfare. The specific variance may be limited in duration. The commission shall grant a specific variance only if it finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the persons applying for the variance;

Â Â Â Â Â  (b) Special circumstances render strict compliance unreasonable, unduly burdensome or impractical due to special physical conditions or cause;

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing down of a business, plant or operation; or

Â Â Â Â Â  (d) No other alternative facility or method of operating is yet available.

Â Â Â Â Â  (2) The commission by rule may delegate to the Department of Environmental Quality, on such conditions as the commission may find appropriate, the power to grant variances and to make the finding required by subsection (1) of this section to justify any such variance.

Â Â Â Â Â  (3) In determining whether or not a variance shall be granted, the commission or the department shall consider the equities involved and the advantages and disadvantages to residents and to the person conducting the activity for which the variance is sought.

Â Â Â Â Â  (4) A variance may be revoked or modified by the commission. The commission may revoke or modify a variance if it finds:

Â Â Â Â Â  (a) Violation of one or more conditions of the variance;

Â Â Â Â Â  (b) Material misrepresentation of fact in the variance application or other representations of the variance holder;

Â Â Â Â Â  (c) Material change in any of the circumstances relied upon by the commission or department in granting the variance; or

Â Â Â Â Â  (d) A material change or absence of any of the circumstances set forth in subsection (1)(a) to (d) of this section.

Â Â Â Â Â  (5) The procedure for denial, modification, or revocation of a variance shall be the procedure for a contested case as provided in ORS chapter 183. [1977 c.511 Â§2]

Â Â Â Â Â  467.100 Local regulation of noise sources; exemption from state enforcement; rules. (1) Pursuant to this chapter, in order to protect the health, safety and welfare of its citizens, a city or county may adopt and enforce noise ordinances or noise standards otherwise permitted by law. A city or county may also adopt such standards for a class of activity exempted by the commission or noise emission sources not regulated by the commission.

Â Â Â Â Â  (2) The commission may by rule withdraw from enforcement any or all of its rules or standards adopted pursuant to this chapter within the boundaries of any city or county, if the commission finds such city or county:

Â Â Â Â Â  (a) Has adopted noise standards that are at least as stringent as and no less protective than those standards adopted by the state; and

Â Â Â Â Â  (b) Has a program of active enforcement of such standards which, in the commissionÂs view, is at least as protective of the public health, safety and welfare as would be the enforcement provided by the department.

Â Â Â Â Â  (3) The commission may modify or repeal such a rule as is made in accordance with subsection (2) of this section with regard to any particular city or county if it finds material change in any of the circumstances relied upon by the commission in making such rule. Such rulemaking shall be in conformance with the provisions of ORS chapter 183.

Â Â Â Â Â  (4) Nothing in this section is intended to preclude contractual arrangements between a city or county and a state agency for services provided for the enforcement of state or local noise emission control standards. [1977 c.511 Â§4]

Â Â Â Â Â  467.120 Agricultural and forestry operations; mining or rock processing. (1) Except as provided in subsection (3) of this section, agricultural operations and forestry operations are exempt from the provisions of this chapter.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAgricultural operationsÂ means the current employment of land and buildings on a farm for the purpose of obtaining a profit in money by raising, harvesting and selling crops or by the feeding, breeding, management and sale of, or the produce of, livestock, poultry, fur-bearing animals, vermiculture products or honeybees or for dairying and the sale of dairy products or any other agricultural or horticultural operations or any combination thereof including the propagation and raising of nursery stock and the preparation and storage of the products raised for human use and animal use and disposal by marketing or otherwise by a farmer on such farm.

Â Â Â Â Â  (b) ÂForestry operationsÂ means an activity related to the growing or harvesting of forest tree species on forestland as defined in ORS 526.324 (1).

Â Â Â Â Â  (3) The following operations are not exempt from the provisions of subsections (1) and (2) of this section:

Â Â Â Â Â  (a) The mining or processing of rock, aggregate or minerals within one-half mile of a noise sensitive area, if:

Â Â Â Â Â  (A) The operation operates more than nine hours per day during the period subject to the daytime standards established by the Environmental Quality Commission under ORS 467.030; or

Â Â Â Â Â  (B) The operation operates more than five days per week.

Â Â Â Â Â  (b) Any mining or processing of rock, aggregate or minerals within one-half mile of a noise sensitive area during the period subject to the nighttime noise emission standards established by the Environmental Quality Commission under ORS 467.030. [1979 c.413 Â§2; 1983 c.730 Â§2; 1985 c.681 Â§1; 2005 c.657 Â§6]

Â Â Â Â Â  467.130 [1995 s.s. c.3 Â§40; repealed by 1996 c.8 Â§5 (467.131 enacted in lieu of 467.130)]

Â Â Â Â Â  467.131 Exemption from civil or criminal liability based on noise or noise pollution from shooting range. Any owner, operator or lessee of a rifle, pistol, silhouette, skeet, trap, blackpowder or other shooting range in this state shall be immune from civil or criminal liability based upon an allegation of noise or noise pollution so long as:

Â Â Â Â Â  (1) The allegation results from the normal and accepted activity on the shooting range;

Â Â Â Â Â  (2) The owner, operator or lessee complied with any applicable noise control law or ordinance existing at the time construction of the shooting range began or no noise control law or ordinance was then existing; and

Â Â Â Â Â  (3) The allegation results from activity on the shooting range occurring between 7 a.m. and 10 p.m. or conducted for law enforcement training purposes. [1996 c.8 Â§6 (enacted in lieu of 467.130)]

Â Â Â Â Â  Note: 467.131 to 467.138 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 467 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  467.132 [1995 s.s. c.3 Â§40a; repealed by 1996 c.8 Â§7 (467.133 enacted in lieu of 467.132)]

Â Â Â Â Â  467.133 Exemption from action for nuisance on basis of noise caused by shooting range. The owner, operator or lessee of a rifle, pistol, silhouette, skeet, trap, blackpowder or other shooting range in this state shall not be subject to any action for nuisance and no court in this state shall enjoin the use or operation of such shooting range on the basis of noise or noise pollution so long as:

Â Â Â Â Â  (1) The allegation results from the normal and accepted activity on the shooting range;

Â Â Â Â Â  (2) The owner, operator or lessee complied with any applicable noise control law or ordinance existing at the time construction of the shooting range began or no noise control law or ordinance was then existing; and

Â Â Â Â Â  (3) The allegation results from activity occurring between 7 a.m. and 10 p.m. or conducted for law enforcement training purposes. [1996 c.8 Â§8 (enacted in lieu of 467.132)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.135 [1995 s.s. c.3 Â§40b; repealed by 1996 c.8 Â§9 (437.136 enacted in lieu of 467.135)]

Â Â Â Â Â  467.136 Preemption of certain local regulation of shooting range. Any local government or special district ordinance or regulation now in effect or subsequently adopted that makes a shooting range a nuisance or trespass or provides for its abatement as a nuisance or trespass is invalid with respect to a shooting range for which no action or claim is allowed under ORS 467.131 and 467.133. [1996 c.8 Â§10 (enacted in lieu of 467.135)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.137 [1995 s.s. c.3 Â§40e; repealed by 1996 c.8 Â§11 (467.138 enacted in lieu of 467.137)]

Â Â Â Â Â  467.138 Limitation on law enforcement training exemption for shooting range. The exemption allowed under ORS 467.131 and 467.133 for shooting activity conducted for law enforcement training purposes shall be allowed only:

Â Â Â Â Â  (1) For up to four nights a month; and

Â Â Â Â Â  (2) After the owner, lessee or operator provides notice of the activity at least one week before the activity occurs by publication in a newspaper of general circulation in a county in which the shooting range is located. [1996 c.8 Â§12 (enacted in lieu of 467.137)]

Â Â Â Â Â  Note: See note under 467.131.

Â Â Â Â Â  467.990 Penalties. Violation of any provision of this chapter or rules or orders made under the provisions of this chapter is a Class B misdemeanor. Each day of violation shall be considered a separate offense. [1971 c.452 Â§6; 1973 c.835 Â§161]

_______________



Chapter 468

Chapter 468 Â Environmental Quality Generally

2007 EDITION

ENVIRONMENTAL QUALITY GENERALLY

PUBLIC HEALTH AND SAFETY

GENERAL ADMINISTRATION

468.005Â Â Â Â  Definitions

468.010Â Â Â Â  Environmental Quality Commission; appointment; confirmation; term; compensation and expenses

468.015Â Â Â Â  Functions of commission

468.020Â Â Â Â  Rules and standards

468.030Â Â Â Â  Department of Environmental Quality

468.035Â Â Â Â  Functions of department

468.040Â Â Â Â  Director; salary

468.045Â Â Â Â  Functions of director; delegation

468.050Â Â Â Â  Deputy director

468.055Â Â Â Â  Contracts with Department of Human Services

468.060Â Â Â Â  Enforcement of rules by health agencies

468.062Â Â Â Â  Authority of Department of Environmental Quality to require fingerprints

468.065Â Â Â Â  Issuance of permits; content; fees; use

468.067Â Â Â Â  Organizational standing to seek judicial review of final order in Title V permit proceeding

468.070Â Â Â Â  Denial, modification, suspension or revocation of permits

468.073Â Â Â Â  Expedited or enhanced regulatory process; payment; disposition of payments

468.075Â Â Â Â  Revolving fund; uses

UNIFORM TRANSBOUNDARY POLLUTION RECIPROCAL ACCESS ACT

468.076Â Â Â Â  Definitions for ORS 468.076 to 468.089

468.078Â Â Â Â  Action for pollution originating in
Oregon

468.079Â Â Â Â  Action for pollution originating in reciprocating jurisdiction

468.080Â Â Â Â  Applicability of
Oregon
law

468.081Â Â Â Â  Rights of injured person

468.083Â Â Â Â  Right conferred under ORS 468.076 to 468.087 in addition to other rights

468.085Â Â Â Â  Sovereign immunity defense

468.087Â Â Â Â  Application and construction of ORS 468.076 to 468.087

468.089Â Â Â Â  Short title

ENFORCEMENT

468.090Â Â Â Â  Complaint procedure

468.095Â Â Â Â  Investigatory authority; entry on premises; status of records

468.100Â Â Â Â  Enforcement procedures; powers of regional authorities; status of procedures

468.110Â Â Â Â  Appeal; power of court to stay enforcement

468.115Â Â Â Â  Enforcement in cases of emergency

468.120Â Â Â Â  Public hearings; subpoenas, oaths, depositions

468.126Â Â Â Â  Advance notice

468.130Â Â Â Â  Schedule of civil penalties; rules; factors to be considered in imposing civil penalties

468.135Â Â Â Â  Imposition of civil penalties

468.140Â Â Â Â  Civil penalties for specified violations

POLLUTION CONTROL FACILITIES TAX CREDIT

468.150Â Â Â Â  Field sanitation and straw utilization and disposal methods as Âpollution control facilitiesÂ

468.153Â Â Â Â  Legislative findings and declarations

468.155Â Â Â Â  Definitions for ORS 468.155 to 468.190

468.160Â Â Â Â  Policy

468.163Â Â Â Â  Commencement of construction or installation of facility

468.165Â Â Â Â  Application for certification of pollution control facilities; rules; fees

468.167Â Â Â Â  Application for precertification

468.170Â Â Â Â  Action on application; rejection; appeal; issuance of certificate; certification

468.172Â Â Â Â  ÂEnvironmental management systemÂ defined

468.173Â Â Â Â  Applicable percentage of certified cost of facility eligible for tax credit

468.180Â Â Â Â  Conditions for issuance of certificate under ORS 468.170

468.183Â Â Â Â  Revocation of certification for loss of Green Permit

468.185Â Â Â Â  Procedure to revoke certification; reinstatement

468.190Â Â Â Â  Allocation of costs to pollution control; rules

STATE POLLUTION CONTROL BONDS

468.195Â Â Â Â  Issuance of bonds authorized; principal amount

468.215Â Â Â Â  Pollution Control Fund

468.220Â Â Â Â  Department to administer fund; uses; legislative approval of grants; administrative assessment

468.225Â Â Â Â  Investment of gross proceeds of agency bonds or other obligations

468.230Â Â Â Â  Pollution Control Sinking Fund; use; limitation

468.240Â Â Â Â  Remedy where default occurs on payment to state

468.245Â Â Â Â  Acceptance of federal funds

468.250Â Â Â Â  Participation in matching fund programs with federal government

468.253Â Â Â Â  Authority of director to act to benefit fund

468.255Â Â Â Â  Limit on grants and loans

468.260Â Â Â Â  Return of unexpended funds to state required; use of returned funds

COUNTY
POLLUTION
CONTROL FACILITIES

468.263Â Â Â Â  Definitions for ORS 468.263 to 468.272

468.264Â Â Â Â  Policy

468.265Â Â Â Â  Powers of county over pollution control facilities; limitations

468.266Â Â Â Â  Issuance of bonds

468.267Â Â Â Â  Security for bonds

468.268Â Â Â Â  Enforcement of bond obligation

468.269Â Â Â Â  Trustees; powers

468.270Â Â Â Â  Tax status of leasehold interest in facilities

468.271Â Â Â Â  Effect on procedure of awarding contracts; construction

468.272Â Â Â Â  Application of other laws relating to bonds

FINANCING TREATMENT WORKS

468.423Â Â Â Â  Definitions for ORS 468.423 to 468.440

468.425Â Â Â Â  Policy

468.427Â Â Â Â  Water Pollution Control Revolving Fund; sources

468.428Â Â Â Â  Lottery bonds

468.429Â Â Â Â  Uses of revolving fund

468.431Â Â Â Â  Water Pollution Control Administration Fund; sources; uses

468.433Â Â Â Â  Duties of department; public agency loan program

468.437Â Â Â Â  Loan applications; eligibility; repayment; default remedy

468.439Â Â Â Â  Borrowing authority of public agency

468.440Â Â Â Â  Loan terms and interest rates; considerations; rules

RECLAIMED PLASTIC PRODUCT TAX CREDIT

468.451Â Â Â Â  Definitions for ORS 468.451 to 468.491

468.456Â Â Â Â  Policy

468.461Â Â Â Â  Application for certification of investment to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; rules; fee

468.466Â Â Â Â  Action on application; rejection; appeal; certification of investment

468.471Â Â Â Â  Preliminary certification of investment

468.476Â Â Â Â  Final certification

468.481Â Â Â Â  Revocation of certificate; consequences

468.486Â Â Â Â  Allocation of costs to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; rules

468.491Â Â Â Â  Limit on costs certified by commission for tax credit

GREEN PERMITS

468.501Â Â Â Â  Definitions for ORS 468.501 to 468.521

468.503Â Â Â Â  Purpose of Green Permits

468.506Â Â Â Â  Commission rulemaking to carry out Green Permit program

468.508Â Â Â Â  Eligibility for Green Permit

468.511Â Â Â Â  Environmental laws not applicable to facility operating under Green Permit

468.513Â Â Â Â  Judicial review of agency decision on issuance of Green Permit

468.516Â Â Â Â  Termination of Green Permit

468.518Â Â Â Â  Application for permit or approval affected by termination of Green Permit

468.521Â Â Â Â  Recovery of costs of agency in developing, negotiating and publicizing Green Permit; disposition of moneys collected

WILLAMETTE
RIVER
CLEANUP AUTHORITY

468.531Â Â Â Â  Legislative findings

468.533Â Â Â Â  Willamette River Cleanup Authority; purposes; membership; powers

ENVIRONMENTAL CRIMES

468.920Â Â Â Â  Definitions for ORS 468.922 to 468.956

468.922Â Â Â Â  Unlawful disposal, storage or treatment of hazardous waste in the second degree

468.926Â Â Â Â  Unlawful disposal, storage or treatment of hazardous waste in the first degree

468.929Â Â Â Â  Unlawful transport of hazardous waste in the second degree

468.931Â Â Â Â  Unlawful transport of hazardous waste in the first degree

468.933Â Â Â Â  Determination of number of punishable offenses under ORS 468.922, 468.926, 468.929 and 468.931

468.936Â Â Â Â  Unlawful air pollution in the second degree

468.939Â Â Â Â  Unlawful air pollution in the first degree

468.941Â Â Â Â  Determination of number of punishable offenses under ORS 468.936 and 468.939

468.943Â Â Â Â  Unlawful water pollution in the second degree

468.946Â Â Â Â  Unlawful water pollution in the first degree

468.949Â Â Â Â  Determination of number of punishable offenses under ORS 468.943 and 468.946

468.951Â Â Â Â  Environmental endangerment

468.953Â Â Â Â  Supplying false information to agency

468.956Â Â Â Â  Refusal to produce material subpoenaed by commission

468.959Â Â Â Â  Upset or bypass as affirmative defense

468.961Â Â Â Â  Approval of Attorney General or district attorney before bringing felony charge; guidelines for bringing felony charge; model guidelines

468.962Â Â Â Â  Notice to Department of Revenue of environmental felony

468.963Â Â Â Â  Environmental audit privilege; exceptions; burden of proving privilege; waiver; disclosure after in camera review

CIVIL PENALTIES

468.996Â Â Â Â  Civil penalty for intentional or reckless violation; rules

468.997Â Â Â Â  Joinder of certain offenses

GENERAL ADMINISTRATION

Â Â Â Â Â  468.005 Definitions. As used in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (2) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (3) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) ÂOrderÂ has the same meaning as given in ORS 183.310.

Â Â Â Â Â  (5) ÂPersonÂ includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agencies thereof, and the federal government and any agencies thereof.

Â Â Â Â Â  (6) ÂRuleÂ has the same meaning as given in ORS 183.310.

Â Â Â Â Â  (7) ÂStandardÂ or ÂstandardsÂ means such measure of quality or purity for air or for any waters in relation to their reasonable or necessary use as may be established by the commission pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. [Formerly 449.001]

Â Â Â Â Â  468.010 Environmental Quality Commission; appointment; confirmation; term; compensation and expenses. (1) There is created an Environmental Quality Commission. The commission shall consist of five members, appointed by the Governor, subject to confirmation by the Senate as provided in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of a member shall be four years, but the members of the commission may be removed by the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the duties of the member on July 1 next following. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [Formerly 449.016]

Â Â Â Â Â  468.015 Functions of commission. It is the function of the Environmental Quality Commission to establish the policies for the operation of the Department of Environmental Quality in a manner consistent with the policies and purposes of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. In addition, the commission shall perform any other duty vested in it by law. [1973 c.835 Â§4]

Â Â Â Â Â  468.020 Rules and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt such rules and standards as it considers necessary and proper in performing the functions vested by law in the commission.

Â Â Â Â Â  (2) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard prior to its adoption. The hearing may be before the commission, any designated member thereof or any person designated by and acting for the commission. [Formerly 449.173; 1977 c.38 Â§1]

Â Â Â Â Â  468.030 Department of Environmental Quality. There is hereby established in the executive-administrative branch of the government of the state under the Environmental Quality Commission a department to be known as the Department of Environmental Quality. The department shall consist of the Director of the Department of Environmental Quality and all personnel employed in the department. [Formerly 449.032]

Â Â Â Â Â  468.035 Functions of department. (1) Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality:

Â Â Â Â Â  (a) Shall encourage voluntary cooperation by the people, municipalities, counties, industries, agriculture, and other pursuits, in restoring and preserving the quality and purity of the air and the waters of the state in accordance with rules and standards established by the commission.

Â Â Â Â Â  (b) May conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs pertaining to the quality and purity of the air or the waters of the state and to the treatment and disposal of wastes.

Â Â Â Â Â  (c) Shall advise, consult, and cooperate with other agencies of the state, political subdivisions, other states or the federal government, in respect to any proceedings and all matters pertaining to control of air or water pollution or for the formation and submission to the legislature of interstate pollution control compacts or agreements.

Â Â Â Â Â  (d) May employ personnel, including specialists and consultants, purchase materials and supplies, and enter into contracts necessary to carry out the purposes set forth in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (e) Shall conduct and supervise programs of air and water pollution control education, including the preparation and distribution of information regarding air and water pollution sources and control.

Â Â Â Â Â  (f) Shall provide advisory technical consultation and services to units of local government and to state agencies.

Â Â Â Â Â  (g) Shall develop and conduct demonstration programs in cooperation with units of local government.

Â Â Â Â Â  (h) Shall serve as the agency of the state for receipt of moneys from the federal government or other public or private agencies for the purposes of air and water pollution control, studies or research and to expend moneys after appropriation thereof for the purposes given.

Â Â Â Â Â  (i) Shall make such determination of priority of air or water pollution control projects as may be necessary under terms of statutes enacted by the Congress of the
United States
.

Â Â Â Â Â  (j) Shall seek enforcement of the air and water pollution laws of the state.

Â Â Â Â Â  (k) Shall institute or cause to be instituted in a court of competent jurisdiction, proceedings to compel compliance with any rule or standard adopted or any order or permit, or condition thereof, issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (L) Shall encourage the formulation and execution of plans in conjunction with air and water pollution control agencies or with associations of counties, cities, industries and other persons who severally or jointly are or may be the source of air or water pollution, for the prevention and abatement of pollution.

Â Â Â Â Â  (m) May determine, by means of field studies and sampling, the degree of air or water pollution in various regions of the state.

Â Â Â Â Â  (n) May perform such other and further acts as may be necessary, proper or desirable to carry out effectively the duties, powers and responsibilities of the department as set forth in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (o) Shall coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

Â Â Â Â Â  (2) Nothing in this section shall affect the authority of the Department of Human Services to make and enforce rules:

Â Â Â Â Â  (a) Regarding the quality of water for human or animal consumption pursuant to ORS 448.115 to 448.325, 624.010 to 624.121 and 624.310 to 624.430; and

Â Â Â Â Â  (b) Regarding the quality of water for public swimming places pursuant to ORS 431.110.

Â Â Â Â Â  (3) Nothing in this section shall prevent the State Department of Agriculture or the State Forestry Department from independently receiving moneys from a public or private agency for the purposes of preventing or controlling air or water pollution resulting from agricultural or silvicultural activities or soil erosion, or for research related to such purposes.

Â Â Â Â Â  (4)(a) In awarding a public contract under ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C for a removal or remedial action pursuant to ORS 465.200 to 465.545, a corrective action or cleanup action pursuant to ORS 466.005 to 466.385, 466.605 to 466.680 or 466.706 to 466.882 or a removal pursuant to ORS 468B.005 to 468B.030, 468B.035, 468B.048 to 468B.085, 468B.090, 468B.093, 468B.095 and 468B.300 to 468B.500, the department, and the Oregon Department of Administrative Services, when administering the establishment of such a contract on behalf of the Department of Environmental Quality under ORS 279A.050 and 279A.140, shall subtract from the amount of any bid or proposal the hazardous waste management fees and solid waste fees that would be required by law to be paid to the department for waste that would be disposed of at a solid waste disposal site or a hazardous waste or PCB disposal facility, based on the bid or proposal. The amount to be subtracted shall be established on the basis of reasonable preprocurement estimates of the amount of waste that would be disposed of under the contract and that would be subject to those fees.

Â Â Â Â Â  (b) The subtraction for fees under paragraph (a) of this subsection shall apply only to a contract reasonably anticipated to involve the disposal of no less than 50 tons of hazardous waste or no less than 500 tons of solid waste. The Legislative Assembly finds that making accurate advance estimates of amounts of waste that would be disposed of in projects of this character is technically challenging and requires the application of professional discretion. Therefore, no award of a contract under this subsection shall be subject to challenge, under ORS 279B.410, 279B.415 or 279C.460 or otherwise, on the ground of the inaccuracy or claimed inaccuracy of any such estimate.

Â Â Â Â Â  (c) The subtraction for fees under paragraph (a) of this subsection shall not apply to the establishment, by or on behalf of the department, of master contracts by which the department engages the services of a contractor over a period of time for the purpose of issuing work orders for the performance of environmental activities on a project or projects for which the amounts of waste to be disposed of were not reasonably identified at the inception of the master contracts. However, the department shall require any contractor under a master contract to apply the subtraction for fees under paragraph (a) of this subsection in the selection of any subcontractor to perform the removal of waste in amounts equaling or exceeding the amounts set forth in paragraph (b) of this subsection. Nothing in this subsection shall be construed to prohibit the department or the Oregon Department of Administrative Services from establishing contracts pursuant to this section through contracting procedures authorized by ORS 279.835 to 279.855 and ORS chapters 279A, 279B and 279C that do not require the solicitation of bids or proposals. [Formerly 449.082; 1983 c.740 Â§181; 1987 c.734 Â§11; 1995 c.536 Â§1; 1999 c.740 Â§6; 1999 c.849 Â§Â§102,103; 2001 c.495 Â§Â§17,18; 2003 c.75 Â§Â§42,43; 2003 c.407 Â§Â§25,26; 2003 c.794 Â§Â§288,289,290,291]

Â Â Â Â Â  468.040 Director; salary. The Environmental Quality Commission shall appoint a director who shall hold office at the pleasure of the commission. The salary of the Director of the Department of Environmental Quality shall be fixed by the commission unless otherwise provided by law. [Formerly 449.026]

Â Â Â Â Â  468.045 Functions of director; delegation. (1) Subject to policy direction by the Environmental Quality Commission, the Director of the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Be administrative head of the Department of Environmental Quality;

Â Â Â Â Â  (b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign, and coordinate personnel of the department;

Â Â Â Â Â  (c) Administer and enforce the laws of the state concerning environmental quality; and

Â Â Â Â Â  (d) Be authorized to participate in any proceeding before any public officer, commission or body of the
United States
or any state for the purpose of representing the citizens of
Oregon
concerning environmental quality.

Â Â Â Â Â  (2) In addition to duties otherwise required by law, the director shall prescribe regulations for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

Â Â Â Â Â  (3) The director may delegate to any of the employees of the department the exercise or discharge in the directorÂs name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of any such person so acting in the directorÂs name and by the authority of the director shall be considered to be an official act of the director. [Formerly 449.028]

Â Â Â Â Â  468.050 Deputy director. (1) With the approval of the commission, the director may appoint a deputy director in the unclassified service who shall serve at the pleasure of the director. The deputy director shall have full authority to act for the director, subject to directions of the director. The appointment of the deputy director shall be by written order, filed with the Secretary of State.

Â Â Â Â Â  (2) The deputy director shall receive such salary as may be provided by law or, if not so provided, as may be fixed by the director, and shall be reimbursed for all expenses actually and necessarily incurred by the deputy director in the performance of the official duties of the deputy director. [1973 c.291 Â§2]

Â Â Â Â Â  Note: 468.050 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.055 Contracts with Department of Human Services. In addition to the authority granted under ORS 190.003 to 190.130, when authorized by the Environmental Quality Commission and the Department of Human Services, the Director of the Department of Environmental Quality and the Director of Human Services may contract on behalf of their respective agencies for the purposes of carrying out the functions of either agency, defining areas of responsibility, furnishing services or employees by one to the other and generally providing cooperative action in the interests of public health and the quality of the environment in Oregon. Each contracting agency is directed to maintain liaison with the other and to cooperate with the other in all matters of joint concern or interest. [Formerly 449.062]

Â Â Â Â Â  468.060 Enforcement of rules by health agencies. On its own motion after public hearing, the Environmental Quality Commission may grant specific authorization to the Department of Human Services or to any county, district or city board of health to enforce any rule of the commission relating to air or water pollution or solid wastes. [Formerly 449.064]

Â Â Â Â Â  468.062 Authority of Department of Environmental Quality to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the Department of Environmental Quality may require the fingerprints of a person who:

Â Â Â Â Â  (1) Is employed or applying for employment by the department in the departmentÂs laboratory and is expected to be involved with the receipt, handling or analysis of samples that are associated with a credible terrorist threat and that might contain chemical agents;

Â Â Â Â Â  (2) Provides services or seeks to provide services to the departmentÂs laboratory as a contractor and is expected to be involved with the receipt, handling or analysis of samples that are associated with a credible terrorist threat and that might contain chemical agents;

Â Â Â Â Â  (3) Is employed or applying for employment by the department in a position involved with the issuance, review or administration of permits for the treatment, disposal or storage of chemical warfare agents; or

Â Â Â Â Â  (4) Provides services or seeks to provide services to the department as a contractor involved with the issuance, review or administration of permits for the treatment, disposal or storage of chemical warfare agents. [2005 c.730 Â§64]

Â Â Â Â Â  Note: 468.062 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.065 Issuance of permits; content; fees; use. Subject to any specific requirements imposed by ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B:

Â Â Â Â Â  (1) Applications for all permits authorized or required by ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B shall be made in a form prescribed by the Department of Environmental Quality. Any permit issued by the department shall specify its duration, and the conditions for compliance with the rules and standards, if any, adopted by the Environmental Quality Commission pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) By rule and after hearing, the commission may establish a schedule of fees for permits issued pursuant to ORS 468A.040, 468A.045, 468A.155 and 468B.050. Except as provided in ORS 468A.315 and 468B.051, the fees contained in the schedule shall be based upon the anticipated cost of filing and investigating the application, of carrying out applicable requirements of Title V, of issuing or denying the requested permit, and of an inspection program to determine compliance or noncompliance with the permit. The fee shall accompany the application for the permit. The fees for a permit issued under ORS 468A.040 or 468B.050 may be imposed on an annual basis.

Â Â Â Â Â  (3) An applicant for certification of a project under ORS 468B.040 or 468B.045, and any person submitting a notice of intent to seek reauthorization, a preliminary application or an application for reauthorization of a water right for a hydroelectric project under ORS 543A.030, 543A.035, 543A.075, 543A.080 or 543A.095 shall pay as a fee all expenses incurred by the commission and department related to the review and decision of the Director of the Department of Environmental Quality and commission. These expenses may include legal expenses, expenses incurred in evaluating the project, issuing or denying certification and expenses of commissioning an independent study by a contractor of any aspect of the proposed project. These expenses shall not include the costs incurred in defending a decision of either the director or the commission against appeals or legal challenges. The department shall bill applicants for costs incurred on a monthly basis, and shall provide a biennial report describing how the moneys were spent. An applicant may arrange with the department to pay the fee on a quarterly basis. The department shall not charge a fee under the fee authority in this subsection if the holder is being charged a fee under ORS 543.088 and 543.090 or 543A.405. In no event shall the department assess fees under this section and under ORS 543A.405 for performance of the same work.

Â Â Â Â Â  (4) The department may require the submission of plans, specifications and corrections and revisions thereto and such other reasonable information as it considers necessary to determine the eligibility of the applicant for the permit.

Â Â Â Â Â  (5) The department may require periodic reports from persons who hold permits under ORS 448.305, 454.010 to 454.040, 454.205 to 454.225, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. The report shall be in a form prescribed by the department and shall contain such information as to the amount and nature or common description of the pollutant, contaminant or waste and such other information as the department may require.

Â Â Â Â Â  (6) Any fee collected under a schedule of fees established pursuant to this section or ORS 468A.315 shall be deposited in the State Treasury to the credit of an account of the department. The fees are continuously appropriated to meet the expenses of the program for which they are collected, except as follows:

Â Â Â Â Â  (a) The federal operating permit program shall include a commensurate amount of the fee for any permit specified in this section for which the department incurs costs associated with the requirements of Title V and any fees collected under ORS 468A.315. Fees collected for the federal operating permit program in any biennium that exceed the legislatively approved budget, including amounts authorized by the Emergency Board for the federal operating permit program for such biennium, shall be credited toward the federal operating permit program budget for the following biennium.

Â Â Â Â Â  (b) Fees collected for permits issued under ORS 468B.050 to authorize the discharge of wastes into the waters of the state may be used to pay the expenses of any of the programs associated with the issuance of permits under ORS 468B.050 to authorize the discharge of wastes into the waters of the state.

Â Â Â Â Â  (c) The fees collected under a schedule of fees established pursuant to this section or ORS 468A.315 by a regional air pollution control authority pursuant to a permit program authorized by the commission shall be retained by and shall be income to the regional authority except as provided in ORS 468A.155 (2)(c). Such fees shall be accounted for and expended in the same manner as are other funds of the regional authority. However, if the department finds after hearing that the permit program administered by the regional authority does not conform to the requirements of the permit program approved by the commission pursuant to ORS 468A.155, such fees shall be deposited and expended as are permit fees submitted to the department.

Â Â Â Â Â  (7) As used in this section, ÂTitle VÂ has the meaning given in ORS 468A.300. [Formerly 449.733; 1975 c.445 Â§7; 1983 c.144 Â§2; 1983 c.740 Â§182; 1989 c.199 Â§1; 1989 c.833 Â§77; 1991 c.723 Â§1; 1991 c.752 Â§15; 1993 c.790 Â§2; 1997 c.449 Â§40b; 1999 c.873 Â§12; 2005 c.523 Â§3]

Â Â Â Â Â  468.067 Organizational standing to seek judicial review of final order in Title V permit proceeding. (1) Notwithstanding ORS 183.480 and 183.484, an association or organization has standing to seek judicial review of any final order, as defined in ORS 183.310, of the Department of Environmental Quality or of the Environmental Quality Commission that relates to a proceeding described in subsection (2) of this section if:

Â Â Â Â Â  (a) One or more members of the association or organization is adversely affected or aggrieved by the order;

Â Â Â Â Â  (b) The interests that the association or organization seeks to protect are germane to the purpose of the association or organization; and

Â Â Â Â Â  (c) The nature of the claim and the relief requested do not require that the members of the association or organization who are adversely affected or aggrieved by the order participate in the judicial review proceedings.

Â Â Â Â Â  (2) Subsection (1) of this section applies to a permit proceeding pursuant to Title V of the Clean Air Act, 42 U.S.C. 7661 to 7661f, as implemented under ORS chapter 468A. [1999 c.511 Â§2]

Â Â Â Â Â  468.068 [1997 c.569 Â§Â§3,4(2); renumbered 468B.047 in 1999]

Â Â Â Â Â  468.070 Denial, modification, suspension or revocation of permits. (1) At any time, the Department of Environmental Quality may refuse to issue, modify, suspend, revoke or refuse to renew any permit issued pursuant to ORS 468.065 if it finds:

Â Â Â Â Â  (a) A material misrepresentation or false statement in the application for the permit.

Â Â Â Â Â  (b) Failure to comply with the conditions of the permit.

Â Â Â Â Â  (c) Violation of any applicable provisions of ORS 466.605 to 466.680, 466.990 (3) and (4) and 466.995 (2) or ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (d) Violation of any applicable rule, standard or order of the Environmental Quality Commission.

Â Â Â Â Â  (2) The department may modify any permit issued pursuant to ORS 468.065 if it finds that modification is necessary for the proper administration, implementation or enforcement of the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, 466.605 to 466.680 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (3) The procedure for modification, suspension, revocation or refusal to issue or renew shall be the procedure for a contested case as provided in ORS chapter 183. [1973 c.835 Â§14; 1979 c.184 Â§1; 1985 c.733 Â§22; 1993 c.422 Â§32]

Â Â Â Â Â  468.073 Expedited or enhanced regulatory process; payment; disposition of payments. (1) The Department of Environmental Quality may enter into an agreement with any applicant, permittee or regulated entity setting a schedule of payments to the department for the purpose of enabling the department to expedite or enhance a regulatory process by contracting for services, hiring additional staff or covering costs of activities not otherwise provided during the ordinary course of department business. The department may expend moneys received under the agreements for:

Â Â Â Â Â  (a) Activities undertaken by the department under authority of any provision of ORS chapters 448, 453, 454, 459, 459A, 465, 466, 467, 468, 468A and 468B and ORS 475.405 to 475.495.

Â Â Â Â Â  (b) Administering and reviewing activities described under subsection (3) of this section that are performed by a third party.

Â Â Â Â Â  (2) Payments agreed to under subsection (1) of this section shall be for services voluntarily requested by the applicant, permittee or regulated entity. As part of the agreement, the department may waive all or part of any fee otherwise imposed for those services. The department shall not alter or establish processing priorities or schedules based upon an expectation of entering into an agreement under subsection (1) of this section.

Â Â Â Â Â  (3) Not later than July 1, 1998, the department shall identify department activities or portions thereof suitable for contracting out to third parties. Failure of the department to identify a specific activity shall not prevent the expenditure of funds for that activity or for department administration and review of that activity under an agreement entered into pursuant to subsection (1) of this section.

Â Â Â Â Â  (4) Any moneys received by the department under an agreement described under subsection (1) of this section shall not exceed the cost to the department of providing the service to the applicant, permittee or regulated entity.

Â Â Â Â Â  (5) Any payments received under an agreement described under subsections (1) to (4) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality and are continuously appropriated for the purposes specified in the individual agreements. [1997 c.569 Â§Â§2,4(1)]

Â Â Â Â Â  468.075 Revolving fund; uses. (1) On written request of the Director of the Department of Environmental Quality or the authorized representative of the director, the Oregon Department of Administrative Services shall draw warrants on amounts appropriated to the Department of Environmental Quality for operating expenses for use by the department as a revolving fund. The revolving fund shall not exceed the aggregate sum of $10,000 including unreimbursed advances. The revolving fund shall be deposited with the State Treasurer to be held in a special account against which the department may draw checks.

Â Â Â Â Â  (2) The revolving fund may be used by the department to pay for travel expenses, or advances therefor, for employees of the department and for any consultants or advisers for whom payment of travel expenses is authorized by law or for purchases required from time to time or for receipt or disbursement of federal funds available under federal law.

Â Â Â Â Â  (3) All claims for reimbursement of amounts paid from the revolving fund shall be approved by the department and by the Oregon Department of Administrative Services. When such claims have been approved, a warrant covering them shall be drawn in favor of the department and charged against the appropriate fund or account, and shall be used to reimburse the revolving fund. [Formerly 449.034; 1977 c.704 Â§7]

UNIFORM TRANSBOUNDARY POLLUTION RECIPROCAL ACCESS ACT

Â Â Â Â Â  468.076 Definitions for ORS 468.076 to 468.089. As used in ORS 468.076 to 468.089:

Â Â Â Â Â  (1) ÂPersonÂ means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal entity.

Â Â Â Â Â  (2) ÂReciprocating jurisdictionÂ means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America or a province or territory of Canada, that has enacted an Act to provide substantially equivalent access to its courts and administrative agencies as provided in ORS 468.076 to 468.087. [1991 c.826 Â§2]

Â Â Â Â Â  Note: 468.076 to 468.089 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.078 Action for pollution originating in
Oregon
. Any person in a reciprocating jurisdiction may bring an action or other proceeding in
Oregon
for injury or threatened injury to property or person in the reciprocating jurisdiction caused by pollution originating, or that may originate, in
Oregon
. [1991 c.826 Â§3]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.079 Action for pollution originating in reciprocating jurisdiction. A person who suffers, or is threatened with, injury to the person or property in a reciprocating jurisdiction caused by pollution originating, or that may originate, in
Oregon
, has the same rights to relief with respect to the injury or threatened injury, and may enforce those rights in
Oregon
as if the injury or threatened injury occurred in
Oregon
. [1991 c.826 Â§4]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.080 Applicability of
Oregon
law. The law to be applied in an action or other proceeding brought under ORS 468.076 to 468.087, including what constitutes Âpollution,Â is the law of Oregon excluding OregonÂs choice of law rules. Nothing in ORS 468.076 to 468.087 restricts the applicability of federal law in actions in which federal law is preemptive. Nothing in ORS 468.076 to 468.087 determines whether state law or federal law applies in any particular legal action. [1991 c.826 Â§5]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.081 Rights of injured person. ORS 468.076 to 468.087 do not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in Oregon. [1991 c.826 Â§6]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.083 Right conferred under ORS 468.076 to 468.087 in addition to other rights. The right provided in ORS 468.076 to 468.087 is in addition to, and not in derogation of, any other right. [1991 c.826 Â§7]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.085 Sovereign immunity defense. The defense of sovereign immunity is applicable in any action or other proceeding brought under ORS 468.076 to 468.087 only to the extent that it would apply to a person injured or threatened with injury in
Oregon
. [1991 c.826 Â§8]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.087 Application and construction of ORS 468.076 to 468.087. ORS 468.076 to 468.087 shall be applied and construed to carry out the general purpose of ORS 468.076 to 468.089 to make uniform the law with respect to the subject of ORS 468.076 to 468.089 among the jurisdictions enacting it. [1991 c.826 Â§9]

Â Â Â Â Â  Note: See note under 468.076.

Â Â Â Â Â  468.089 Short title. ORS 468.076 to 468.087 shall be known and may be cited as the ÂUniform Transboundary Pollution Reciprocal Access Act.Â [1991 c.826 Â§1]

Â Â Â Â Â  Note: See note under 468.076.

ENFORCEMENT

Â Â Â Â Â  468.090 Complaint procedure. (1) In case any written substantiated complaint is filed with the Department of Environmental Quality which it has cause to believe, or in case the department itself has cause to believe, that any person is violating any rule or standard adopted by the Environmental Quality Commission or any permit issued by the department by causing or permitting water pollution or air pollution or air contamination, the department shall cause an investigation thereof to be made. If it finds after such investigation that such a violation of any rule or standard of the commission or of any permit issued by the department exists, it shall by conference, conciliation and persuasion endeavor to eliminate the source or cause of the pollution or contamination which resulted in such violation.

Â Â Â Â Â  (2) In case of failure to remedy the violation, the department shall commence enforcement proceedings pursuant to the procedures set forth in ORS chapter 183 for a contested case and in ORS 468B.032. [Formerly 449.815; 1999 c.975 Â§3]

Â Â Â Â Â  468.095 Investigatory authority; entry on premises; status of records. (1) The Department of Environmental Quality shall have the power to enter upon and inspect, at any reasonable time, any public or private property, premises or place for the purpose of investigating either an actual or suspected source of water pollution or air pollution or air contamination or to ascertain compliance or noncompliance with any rule or standard adopted or order or permit issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B. The Environmental Quality Commission shall also have access to any pertinent records relating to such property, including but not limited to blueprints, operation and maintenance records and logs, operating rules and procedures.

Â Â Â Â Â  (2) Unless classified by the Director of the Department of Environmental Quality as confidential, any records, reports or information obtained under ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B shall be available to the public. Upon a showing satisfactory to the director by any person that records, reports or information, or particular parts thereof, other than emission data, if made public, would divulge a secret process, device or method of manufacturing or production entitled to protection as trade secrets of such person, the director shall classify such record, report or information, or particular part thereof, other than emission data, confidential and such confidential record, report or information, or particular part thereof, other than emission data, shall not be made a part of any public record or used in any public hearing unless it is determined by a circuit court that evidence thereof is necessary to the determination of an issue or issues being decided at a public hearing. [Formerly 449.169; 1975 c.173 Â§1]

Â Â Â Â Â  468.100 Enforcement procedures; powers of regional authorities; status of procedures. (1) Whenever the Environmental Quality Commission has good cause to believe that any person is engaged or is about to engage in any acts or practices which constitute a violation of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, or any rule, standard or order adopted or entered pursuant thereto, or of any permit issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B, the commission may institute actions or proceedings for legal or equitable remedies to enforce compliance thereto or to restrain further violations.

Â Â Â Â Â  (2) The proceedings authorized by subsection (1) of this section may be instituted without the necessity of prior agency notice, hearing and order, or during said agency hearing if it has been initially commenced by the commission.

Â Â Â Â Â  (3) A regional authority formed under ORS 468A.105 may exercise the same functions as are vested in the commission by this section insofar as such functions relate to air pollution control and are applicable to the conditions and situations of the territory within the regional authority. The regional authority shall carry out these functions in the manner provided for the commission to carry out the same functions.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in substitution of any other civil or criminal enforcement provisions available to the commission or a regional authority. The provisions of this section shall not prevent the maintenance of actions for legal or equitable remedies relating to private or public nuisances brought by any other person, or by the state on relation of any person without prior order of the commission. [1973 c.826 Â§2; 1979 c.284 Â§153]

Â Â Â Â Â  468.105 [Repealed by 1974 c.36 Â§28]

Â Â Â Â Â  468.110 Appeal; power of court to stay enforcement. Any person adversely affected or aggrieved by any order of the Environmental Quality Commission may appeal from such order in accordance with the provisions of ORS chapter 183. However, notwithstanding ORS 183.482 (3), relating to a stay of enforcement of an agency order and the giving of bond or other undertaking related thereto, any reviewing court before it may stay an order of the commission shall give due consideration to the public interest in the continued enforcement of the commissionÂs order, and may take testimony thereon. [Formerly 449.090; 2007 c.71 Â§148]

Â Â Â Â Â  468.115 Enforcement in cases of emergency. (1) Whenever it appears to the Department of Environmental Quality that water pollution or air pollution or air contamination is presenting an imminent and substantial endangerment to the health of persons, at the direction of the Governor the department shall, without the necessity of prior administrative procedures or hearing, enter an order against the person or persons responsible for the pollution or contamination requiring the person or persons to cease and desist from the action causing the pollution or contamination. Such order shall be effective for a period not to exceed 10 days and may be renewed thereafter by order of the Governor.

Â Â Â Â Â  (2) The state and local police shall cooperate in the enforcement of any order issued pursuant to subsection (1) of this section and shall require no further authority or warrant in executing and enforcing such an order.

Â Â Â Â Â  (3) If any person fails to comply with an order issued pursuant to subsection (1) of this section, the circuit court in which the source of water pollution or air pollution or air contamination is located shall compel compliance with the order in the same manner as with an order of that court. [Formerly 449.980]

Â Â Â Â Â  468.120 Public hearings; subpoenas, oaths, depositions. (1) The Environmental Quality Commission, its members or a person designated by and acting for the commission may:

Â Â Â Â Â  (a) Conduct public hearings.

Â Â Â Â Â  (b) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

Â Â Â Â Â  (c) Administer oaths.

Â Â Â Â Â  (d) Take or cause to be taken depositions and receive such pertinent and relevant proof as may be considered necessary or proper to carry out duties of the commission and Department of Environmental Quality pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) Subpoenas authorized by this section may be served by any person authorized by the person issuing the subpoena. Witnesses who are subpoenaed shall receive the fees and mileage provided in ORS 44.415 (2). [Formerly 449.048; 1989 c.980 Â§14b]

Â Â Â Â Â  468.125 [Formerly 449.967; 1977 c.317 Â§2; 1983 c.703 Â§17; 1985 c.735 Â§3; 1987 c.741 Â§19; repealed by 1991 c.650 Â§8 (468.126 enacted in lieu of 468.125)]

Â Â Â Â Â  468.126 Advance notice. (1) No civil penalty prescribed under ORS 468.140 shall be imposed for a violation of an air, water or solid waste permit issued by the Department of Environmental Quality until the permittee has received five daysÂ advance warning in writing from the department, specifying the violation and stating that a penalty will be imposed for the violation unless the permittee submits the following to the department in writing within five working days after receipt of the advance warning:

Â Â Â Â Â  (a) A response certifying that the permitted facility is complying with applicable law;

Â Â Â Â Â  (b) A proposal to bring the facility into compliance with applicable law that is acceptable to the department and that includes but is not limited to proposed compliance dates; or

Â Â Â Â Â  (c) For a water quality permit violation, a request in writing to the department that the department follow the procedures prescribed under ORS 468B.032. Notwithstanding the requirement for a response to the department within five working days, the permittee may file a request under this paragraph within 20 days from the date of service of the notice.

Â Â Â Â Â  (2) No advance notice shall be required under subsection (1) of this section if:

Â Â Â Â Â  (a) The violation is intentional;

Â Â Â Â Â  (b) The water or air violation would not normally occur for five consecutive days;

Â Â Â Â Â  (c) The permittee has received prior advance warning of any violation of the permit within the 36 months immediately preceding the violation;

Â Â Â Â Â  (d) The permittee is subject to the federal operating permit program under ORS 468A.300 to 468A.320 and violates any rule or standard adopted or permit or order issued under ORS chapter 468A and applicable to the permittee; or

Â Â Â Â Â  (e) The requirement to provide such notice would disqualify a state program from federal approval or delegation. [1991 c.650 Â§9 (enacted in lieu of 468.125); 1993 c.790 Â§3; 1999 c.975 Â§4]

Â Â Â Â Â  468.130 Schedule of civil penalties; rules; factors to be considered in imposing civil penalties. (1) The Environmental Quality Commission shall adopt by rule a schedule or schedules establishing the amount of civil penalty that may be imposed for a particular violation. Except as provided in ORS 468.140 (3), no civil penalty shall exceed $10,000 per day. Where the classification involves air pollution, the commission shall consult with the regional air quality control authorities before adopting any classification or schedule.

Â Â Â Â Â  (2) In imposing a penalty pursuant to the schedule or schedules authorized by this section, the commission and regional air quality control authorities shall consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to water or air pollution or air contamination or solid waste disposal.

Â Â Â Â Â  (c) The economic and financial conditions of the person incurring a penalty.

Â Â Â Â Â  (d) The gravity and magnitude of the violation.

Â Â Â Â Â  (e) Whether the violation was repeated or continuous.

Â Â Â Â Â  (f) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (g) The violatorÂs cooperativeness and efforts to correct the violation.

Â Â Â Â Â  (h) Any relevant rule of the commission.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the commission or regional authority considers proper and consistent with the public health and safety.

Â Â Â Â Â  (4) The commission may by rule delegate to the Department of Environmental Quality, upon such conditions as deemed necessary, all or part of the authority of the commission provided in subsection (3) of this section to remit or mitigate civil penalties. [Formerly 449.970; 1977 c.317 Â§3; 1987 c.266 Â§2; 1991 c.650 Â§4]

Â Â Â Â Â  468.135 Imposition of civil penalties. (1) Any civil penalty under ORS 468.140 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) All penalties recovered under ORS 468.140 shall be paid into the State Treasury and credited to the General Fund, or in the event the penalty is recovered by a regional air quality control authority, it shall be paid into the county treasury of the county in which the violation occurred. [Formerly 449.973; 1989 c.706 Â§17; 1991 c.650 Â§6; 1991 c.734 Â§37]

Â Â Â Â Â  468.140 Civil penalties for specified violations. (1) In addition to any other penalty provided by law, any person who violates any of the following shall incur a civil penalty for each day of violation in the amount prescribed by the schedule adopted under ORS 468.130:

Â Â Â Â Â  (a) The terms or conditions of any permit required or authorized by law and issued by the Department of Environmental Quality or a regional air quality control authority.

Â Â Â Â Â  (b) Any provision of ORS 164.785, 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapter 467 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (c) Any rule or standard or order of the Environmental Quality Commission adopted or issued pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapter 467 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (d) Any term or condition of a variance granted by the commission or department pursuant to ORS 467.060.

Â Â Â Â Â  (e) Any rule or standard or order of a regional authority adopted or issued under authority of ORS 468A.135.

Â Â Â Â Â  (f) The financial assurance requirement under ORS 468B.390 and 468B.485 or any rule related to the financial assurance requirement under ORS 468B.390.

Â Â Â Â Â  (2) Each day of violation under subsection (1) of this section constitutes a separate offense.

Â Â Â Â Â  (3)(a) In addition to any other penalty provided by law, any person who intentionally or negligently causes or permits the discharge of oil into the waters of the state shall incur a civil penalty not to exceed the amount of $20,000 for each violation.

Â Â Â Â Â  (b) In addition to any other penalty provided by law, the following persons shall incur a civil penalty not to exceed the amount of $10,000 for each day of violation:

Â Â Â Â Â  (A) Any person who violates the terms or conditions of a permit authorizing waste discharge into the air or waters of the state.

Â Â Â Â Â  (B) Any person who violates any law, rule, order or standard in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B relating to air or water pollution.

Â Â Â Â Â  (C) Any person who violates the provisions of a rule adopted or an order issued under ORS 459A.590.

Â Â Â Â Â  (4) In addition to any other penalty provided by law, any person who violates the provisions of ORS 468B.130 shall incur a civil penalty not to exceed the amount of $500 for each day of violation.

Â Â Â Â Â  (5) Subsection (1)(c) and (e) of this section does not apply to violations of motor vehicle emission standards which are not violations of standards for control of noise emissions.

Â Â Â Â Â  (6) Notwithstanding the limits of ORS 468.130 (1) and in addition to any other penalty provided by law, any person who intentionally or negligently causes or permits open field burning contrary to the provisions of ORS 468A.555 to 468A.620 and 468A.992, 476.380 and 478.960 shall be assessed by the department a civil penalty of at least $20 but not more than $40 for each acre so burned. Any fines collected by the department pursuant to this subsection shall be deposited with the State Treasurer to the credit of the General Fund and shall be available for general governmental expense. As used in this subsection, Âopen field burningÂ does not include propane flaming of mint stubble. [Formerly 449.993; 1975 c.559 Â§14; 1977 c.511 Â§5; 1979 c.353 Â§1; 1987 c.513 Â§1; 1989 c.268 Â§4; 1989 c.1042 Â§7; 1991 c.764 Â§6; 1997 c.473 Â§1; 2001 c.688 Â§7]

POLLUTION CONTROL FACILITIES TAX CREDIT

Â Â Â Â Â  468.150 Field sanitation and straw utilization and disposal methods as Âpollution control facilities.Â After alternative methods for field sanitation and straw utilization and disposal are approved by the Department of Environmental Quality, Âpollution control facility,Â as defined in ORS 468.155, shall include such approved alternative methods and persons purchasing and utilizing such methods shall be eligible for the benefits allowed by ORS 468.155 to 468.190. [1975 c.559 Â§15; 1999 c.59 Â§136]

Â Â Â Â Â  Note: 468.150 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.153 Legislative findings and declarations. (1) The Legislative Assembly finds that the concept of environmental responsibility has matured beyond basic compliance with regulatory requirements to one in which citizens and businesses voluntarily implement innovative solutions to achieve shared environmental goals.

Â Â Â Â Â  (2) The Legislative Assembly declares that a pollution control tax credit that shifts the majority of the incentive away from compensation for basic regulatory compliance and toward encouraging voluntary investment is an effective way to achieve environmental goals.

Â Â Â Â Â  (3) The Legislative Assembly finds and declares that it is the policy of this state to promote sustainability and provide incentives for the voluntary prevention, elimination, reduction or control of air pollution, water pollution, solid waste and hazardous waste through the voluntary application of innovative solutions to achieve the environmental goals of this state.

Â Â Â Â Â  (4) The Legislative Assembly declares it to be the policy of this state to promote social, economic and environmental principles of sustainability by providing incentives to individuals and businesses that support social, economic and environmental sustainability goals. [2001 c.928 Â§9]

Â Â Â Â Â  Note: 468.153 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.155 Definitions for ORS 468.155 to 468.190. (1)(a) As used in ORS 468.155 to 468.190, unless the context requires otherwise, Âpollution control facilityÂ or ÂfacilityÂ means any land, structure, building, installation, excavation, machinery, equipment or device, or any addition to, reconstruction of or improvement of, land or an existing structure, building, installation, excavation, machinery, equipment or device reasonably used, erected, constructed or installed by any person if:

Â Â Â Â Â  (A) The principal purpose of such use, erection, construction or installation is to comply with a requirement imposed by the Department of Environmental Quality, the federal Environmental Protection Agency or regional air pollution authority to prevent, control or reduce air, water or noise pollution or solid or hazardous waste or to recycle or provide for the appropriate disposal of used oil; or

Â Â Â Â Â  (B) The sole purpose of such use, erection, construction or installation is to prevent, control or reduce a substantial quantity of air, water or noise pollution or solid or hazardous waste or to recycle or provide for the appropriate disposal of used oil.

Â Â Â Â Â  (b) Such prevention, control or reduction required by this subsection shall be accomplished by:

Â Â Â Â Â  (A) The disposal or elimination of or redesign to eliminate industrial waste and the use of treatment works for industrial waste as defined in ORS 468B.005;

Â Â Â Â Â  (B) The disposal or elimination of or redesign to eliminate air contaminants or air pollution or air contamination sources and the use of air cleaning devices as defined in ORS 468A.005;

Â Â Â Â Â  (C) The substantial reduction or elimination of or redesign to eliminate noise pollution or noise emission sources as defined by rule of the Environmental Quality Commission;

Â Â Â Â Â  (D) The use of a material recovery process which obtains useful material from material that would otherwise be solid waste as defined in ORS 459.005, hazardous waste as defined in ORS 466.005, or used oil as defined in ORS 459A.555; or

Â Â Â Â Â  (E) The treatment, substantial reduction or elimination of or redesign to treat, substantially reduce or eliminate hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (2)(a) As used in ORS 468.155 to 468.190, Âpollution control facilityÂ or ÂfacilityÂ includes a nonpoint source pollution control facility.

Â Â Â Â Â  (b) As used in this subsection, Ânonpoint source pollution control facilityÂ means a facility that the Environmental Quality Commission has identified by rule as reducing or controlling significant amounts of nonpoint source pollution.

Â Â Â Â Â  (3) As used in ORS 468.155 to 468.190, Âpollution control facilityÂ or ÂfacilityÂ does not include:

Â Â Â Â Â  (a) Air conditioners;

Â Â Â Â Â  (b) Septic tanks or other facilities for human waste;

Â Â Â Â Â  (c) Property installed, constructed or used for moving sewage to the collecting facilities of a public or quasi-public sewerage system;

Â Â Â Â Â  (d) Any distinct portion of a pollution control facility that makes an insignificant contribution to the principal or sole purpose of the facility including the following specific items:

Â Â Â Â Â  (A) Office buildings and furnishings;

Â Â Â Â Â  (B) Parking lots and road improvements;

Â Â Â Â Â  (C) Landscaping;

Â Â Â Â Â  (D) External lighting;

Â Â Â Â Â  (E) Company or related signs; and

Â Â Â Â Â  (F) Automobiles;

Â Â Â Â Â  (e) Replacement or reconstruction of all or a part of any facility for which a pollution control facility certificate has previously been issued under ORS 468.170, except:

Â Â Â Â Â  (A) If the cost to replace or reconstruct the facility is greater than the like-for-like replacement cost of the original facility due to a requirement imposed by the department, the federal Environmental Protection Agency or a regional air pollution authority, then the facility may be eligible for tax credit certification up to an amount equal to the difference between the cost of the new facility and the like-for-like replacement cost of the original facility; or

Â Â Â Â Â  (B) If a facility is replaced or reconstructed before the end of its useful life then the facility may be eligible for the remainder of the tax credit certified to the original facility;

Â Â Â Â Â  (f) Asbestos abatement; or

Â Â Â Â Â  (g) Property installed, constructed or used for cleanup of emergency spills or unauthorized releases, as defined by the commission. [Formerly 449.605; 1975 c.496 Â§1; 1977 c.795 Â§1; 1979 c.802 Â§1; 1983 c.637 Â§1; 1987 c.596 Â§4; 1989 c.802 Â§4; 1999 c.826 Â§1]

Â Â Â Â Â  468.160 Policy. In the interest of the public peace, health and safety, it is the policy of the State of Oregon to assist in the prevention, control and reduction of air, water and noise pollution and solid waste, hazardous wastes and used oil in this state by providing tax relief with respect to Oregon facilities constructed to accomplish such prevention, control and reduction. [Formerly 449.615; 1975 c.496 Â§2; 1977 c.795 Â§2; 1979 c.802 Â§2]

Â Â Â Â Â  468.163 Commencement of construction or installation of facility. For purposes of ORS 468.155 to 468.190, the construction or installation of a facility is commenced when the person constructing or installing the facility has obtained all necessary preliminary approvals and has begun continuous on-site modification, construction, installation or other activity, the completion of which will cause the person to be able to obtain certification under ORS 468.155 to 468.190. Interruptions and delays resulting from natural disasters, strikes, litigation or other matters beyond the control of the owner shall be disregarded in determining whether the actions undertaken by the person are continuous. The burden of demonstrating that construction or installation of a facility is commenced shall be borne by the person filing an application for certification under ORS 468.165. [2001 c.928 Â§8a]

Â Â Â Â Â  468.165 Application for certification of pollution control facilities; rules; fees. (1) Any person may apply to the Environmental Quality Commission for certification under ORS 468.170 of a pollution control facility or portion thereof erected, constructed or installed by the person in Oregon if:

Â Â Â Â Â  (a) The air or water pollution control facility was erected, constructed or installed on or after January 1, 1967.

Â Â Â Â Â  (b) The noise pollution control facility was erected, constructed or installed on or after January 1, 1977.

Â Â Â Â Â  (c) The solid waste facility was under construction on or after January 1, 1973, the hazardous waste or used oil facility was under construction on or after October 3, 1979, and if:

Â Â Â Â Â  (A) The facilityÂs principal or sole purpose conforms to the requirements of ORS 468.155 (1) and (2);

Â Â Â Â Â  (B) The facility will utilize material that would otherwise be solid waste as defined in ORS 459.005, hazardous waste as defined in ORS 466.005 or used oil as defined in ORS 459A.555 by mechanical process or chemical process or through the production, processing including presegregation, or use of, materials which have useful chemical or physical properties and which may be used for the same or other purposes, or materials which may be used in the same kind of application as its prior use without change in identity;

Â Â Â Â Â  (C) The end product of the utilization is an item of real economic value;

Â Â Â Â Â  (D) The end product of the utilization, other than a usable source of power, is competitive with an end product produced in another state; and

Â Â Â Â Â  (E) The
Oregon
law regulating solid waste imposes standards at least substantially equivalent to the federal law.

Â Â Â Â Â  (d) The hazardous waste control facility was erected, constructed or installed on or after January 1, 1984, and if:

Â Â Â Â Â  (A) The facilityÂs principal or sole purpose conforms to the requirements of ORS 468.155 (1) and (2); and

Â Â Â Â Â  (B) The facility is designed to treat, substantially reduce or eliminate hazardous waste as defined in ORS 466.005.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual cost of the facility, a description of the materials incorporated therein, all machinery and equipment made a part thereof, the existing or proposed operational procedure thereof, and a statement of the purpose of prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or recycling or appropriate disposal of used oil served or to be served by the facility and the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing the commission may adopt a schedule of reasonable fees which the department may require of applicants for certificates issued under ORS 468.167 and 468.170. Before the adoption or revision of any such fees the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fee may vary according to the size and complexity of the facility. The fees may not be considered by the commission as part of the cost of the facility to be certified.

Â Â Â Â Â  (6) The application shall be submitted after construction of the facility is substantially completed and the facility is placed in service and within one year after construction of the facility is substantially completed. Failure to file a timely application shall make the facility ineligible for tax credit certification. An application may not be considered filed until it is complete and ready for processing. The commission may grant an extension of time to file an application for circumstances beyond the control of the applicant that would make a timely filing unreasonable. However, the period for filing an application may not be extended to a date beyond December 31, 2008. [Formerly 449.625; 1974 c.37 Â§2; 1975 c.496 Â§3; 1977 c.795 Â§3; 1979 c.802 Â§3; 1981 c.359 Â§1; 1983 c.637 Â§2; 1989 c.802 Â§5; 1995 c.746 Â§2; 1999 c.826 Â§2; 2001 c.928 Â§1]

Â Â Â Â Â  468.167 Application for precertification. (1) Any person proposing to apply for certification for tax relief under ORS 468.155 to 468.190 may apply, before the completion of a pollution control facility, for precertification of the facility with the Environmental Quality Commission.

Â Â Â Â Â  (2)(a) The application shall be made in writing in a form prescribed by the Department of Environmental Quality. The application shall contain the following information:

Â Â Â Â Â  (A) A statement of the purpose of prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or recycling or appropriate disposal of used oil served or to be served by the facility.

Â Â Â Â Â  (B) A description of the materials for incorporation into the facility or incorporated into the facility, machinery and equipment to be made or made a part of the facility and the proposed or existing operational procedure of the facility.

Â Â Â Â Â  (C) Any further information the Director of the Department of Environmental Quality considers necessary before precertification is issued.

Â Â Â Â Â  (b) The application need not contain information on the actual cost of the facility or the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (c) The application shall be accompanied by a fee as provided under ORS 468.165 (5). The fee may be refunded if the application for preliminary certification is rejected.

Â Â Â Â Â  (3) If the commission determines that the person and the pollution control facility will be eligible for tax relief under ORS 307.405 or 315.304 if the facility is erected, constructed, reconstructed, added to, installed, improved or used in accordance with the application for precertification, the commission shall precertify the facility by approving the application.

Â Â Â Â Â  (4) If the facility is erected, constructed, reconstructed, added to, installed, improved or used as proposed in the application for precertification, the commissionÂs approval of the application shall be prima facie evidence that the facility is qualified for certification for tax relief under ORS 468.170. However, precertification shall not ensure that a facility erected, constructed, reconstructed, added to, installed, improved or used by the precertified person will receive certification under ORS 468.170 or tax relief under ORS 307.405 or 315.304.

Â Â Â Â Â  (5) If the commission fails or refuses to precertify a person and facility, the person may appeal as provided in ORS 468.170 (3). [1995 c.746 Â§6]

Â Â Â Â Â  468.170 Action on application; rejection; appeal; issuance of certificate; certification. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468.165. The action of the commission shall include certification of the actual cost of the facility and the portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil. The actual cost or portion of the actual cost certified may not exceed the taxpayerÂs own cash investment in the facility or portion of the facility. Each certificate shall bear a separate serial number for each such facility.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the facility or a lesser portion of the actual cost properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason, including the information furnished by the applicant as to the cost of the facility, or if the applicant is dissatisfied with the certification of actual cost or portion of the actual cost properly allocable to prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil, the applicant may appeal from the rejection as provided in ORS 468.110. The rejection or the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify a pollution control, solid waste, hazardous waste or used oil facility or portion thereof, for which an application has been made under ORS 468.165, if the commission finds that the facility:

Â Â Â Â Â  (A) Was erected, constructed or installed in accordance with the requirements of ORS 468.165 (1);

Â Â Â Â Â  (B) Is designed for, and is being operated or will operate in accordance with the requirements of ORS 468.155; and

Â Â Â Â Â  (C) Is necessary to satisfy the intents and purposes of ORS 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapters 459, 459A, 466 and 467 and ORS chapters 468, 468A and 468B and rules thereunder.

Â Â Â Â Â  (b) No determination of the proportion of the actual cost of the facility to be certified shall be made until receipt of the application.

Â Â Â Â Â  (c) If one or more facilities constitute an operational unit, the commission may certify such facilities under one certificate.

Â Â Â Â Â  (d) A certificate under this section is effective for purposes of tax relief in accordance with ORS 307.405 and 315.304 if, on or before December 31, 2007, erection, construction or installation of the facility is completed, the facility is placed in service and the application for certification is filed with the commission under ORS 468.165.

Â Â Â Â Â  (5) A person receiving a certificate under this section may take tax relief only under ORS 315.304, depending upon the tax status of the personÂs trade or business except that:

Â Â Â Â Â  (a) A corporation organized under ORS chapter 65 or any subsequent transferee of the corporation shall take tax relief only under ORS 307.405; and

Â Â Â Â Â  (b)(A) A corporation organized under ORS chapter 62 or any predecessor to ORS chapter 62 relating to the incorporation of cooperative associations or the subsequent transferee of the corporation may make an irrevocable election to take the tax relief under either ORS 315.304 or 307.405. The corporation shall make the election at the time of applying for the certificate, except that a corporation receiving a certificate prior to December 31, 1995, may make the election at any time on or before December 31, 1995. If a corporation elects on or before December 31, 1995, to take the tax relief under ORS 315.304, any income taxes, penalties or interest otherwise payable by the corporation for improperly taking the tax relief under ORS 315.304 in a taxable year prior to making the election shall be waived.

Â Â Â Â Â  (B) In the case of a corporation making the election under subparagraph (A) of this paragraph, the election applies to:

Â Â Â Â Â  (i) All existing or future facilities that are certified under this section, if the corporation claimed a credit under ORS 315.304 for a tax year beginning prior to December 31, 1995; or

Â Â Â Â Â  (ii) All future facilities that are certified under this section, if the corporation did not claim a credit under ORS 315.304 for a tax year beginning prior to December 31, 1995.

Â Â Â Â Â  (6) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief as provided in ORS 315.304, based on that partnerÂs pro rata share of the certified cost of the facility.

Â Â Â Â Â  (7) Certification under this section of a pollution control facility qualifying under ORS 468.165 (1) shall be granted for a period of 10 consecutive years which 10-year period shall begin with the tax year of the person in which the facility is certified under this section, except that if ad valorem tax relief is utilized by a corporation organized under ORS chapter 62 or 65 the facility shall be exempt from ad valorem taxation for a period of 20 consecutive years.

Â Â Â Â Â  (8) Portions of a facility qualifying under ORS 468.165 (1)(c) may be certified separately under this section if ownership of the portions is in more than one person. Certification of such portions of a facility shall include certification of the actual cost of the portion of the facility to the person receiving the certification. The actual cost certified for all portions of a facility separately certified under this subsection may not exceed the total cost of the facility that would have been certified under one certificate. The provisions of ORS 315.304 (8) apply to any sale, exchange or other disposition of a certified portion of a facility.

Â Â Â Â Â  (9) A certificate issued under this section shall state the applicable percentage of the certified cost of the facility, as determined under ORS 468.173.

Â Â Â Â Â  (10) If the construction or installation of a facility is commenced after December 31, 2005, the facility may be certified only if the facility or applicant is described in ORS 468.173 (3). A facility described in ORS 468.173 (2) for which construction or installation is commenced after December 31, 2005, may not be certified under this section. [Formerly 449.635; 1974 c.37 Â§3; 1975 c.496 Â§4; 1977 c.795 Â§4; 1979 c.531 Â§6; 1979 c.802 Â§4; 1981 c.408 Â§3; 1983 c.637 Â§3; 1987 c.596 Â§5; 1989 c.802 Â§6; 1991 c.877 Â§37; 1995 c.746 Â§3; 1999 c.826 Â§3; 2001 c.928 Â§2]

Â Â Â Â Â  468.172 ÂEnvironmental management systemÂ defined. As used in ORS 468.173, Âenvironmental management systemÂ means a continual cycle of planning, implementing, reviewing and improving the actions undertaken at the facility to meet environmental obligations and improve environmental performance that meet:

Â Â Â Â Â  (1) The standards established by the International Organization for Standardization under ISO 14001;

Â Â Â Â Â  (2) The standards established in the Green Permit program established under ORS 468.501 to 468.521; or

Â Â Â Â Â  (3) Other standards that meet criteria established by the Environmental Quality Commission by rule. [2001 c.928 Â§6a]

Â Â Â Â Â  468.173 Applicable percentage of certified cost of facility eligible for tax credit. For purposes of ORS 315.304, the applicable percentage of the certified cost of a facility shall be one of the following:

Â Â Â Â Â  (1) If the facility is certified under ORS 468.155 to 468.190 (1999 Edition) or if construction or installation of the facility is commenced prior to January 1, 2001, and completed prior to January 1, 2004, 50 percent.

Â Â Â Â Â  (2) Except as provided in subsection (1) or (3) of this section, if the facility is certified pursuant to application for certification filed on or after January 1, 2002, and:

Â Â Â Â Â  (a) Construction or installation of the facility is commenced on or after January 1, 2001, and on or before December 31, 2003, 25 percent; or

Â Â Â Â Â  (b) Construction or installation of the facility is commenced after December 31, 2003, and on or before December 31, 2005, 15 percent.

Â Â Â Â Â  (3) If certified pursuant to application for certification filed on or after January 1, 2002, 35 percent if:

Â Â Â Â Â  (a) The applicant is certified under International Organization for Standardization standard ISO 14001;

Â Â Â Â Â  (b) A Green Permit that applies to the facility has been issued under ORS 468.501 to 468.521;

Â Â Â Â Â  (c) The facility is a nonpoint source or is regulated as a confined animal feeding operation under ORS 468B.200 to 468B.230;

Â Â Â Â Â  (d) The facility is used for material recovery or recycling, as those terms are defined in ORS 459.005;

Â Â Â Â Â  (e) The facility is used in an agricultural or forest products operation and is used for energy recovery, as defined in ORS 459.005;

Â Â Â Â Â  (f) The certified cost of the facility does not exceed $200,000;

Â Â Â Â Â  (g) Construction or installation of the facility is entirely voluntary and no portion of it is required in order to comply with a federal law administered by the United States Environmental Protection Agency, a state law administered by the Department of Environmental Quality or a law administered by a regional air pollution authority;

Â Â Â Â Â  (h) The facility is, at the time of certification, located within an enterprise zone established under ORS 285C.050 to 285C.250 or within an area that has been designated a distressed area, as defined in ORS 285A.010, by the Economic and Community Development Department; or

Â Â Â Â Â  (i) The applicant demonstrates to the Department of Environmental Quality that the applicant uses an environmental management system at the facility. In order for the department to determine that the applicant uses an environmental management system at the facility:

Â Â Â Â Â  (A) The applicant must have the environmental management system used at the facility reviewed by an independent third party familiar with environmental management systems and submit a report to the department stating that the provisions of this paragraph have been met. The report shall be accompanied by supporting materials that document compliance with the provisions of this paragraph. The report shall include certification from a registered or certified environmental management auditor employed by, or under contract with, the independent third party that reviewed the environmental management system; or

Â Â Â Â Â  (B) The department shall contract with an independent third party familiar with environmental management systems to review the environmental management system employed at the facility. The third party shall review the environmental management system, and, if the third party determines that the environmental management system meets the provisions of this paragraph, a registered or certified environmental management system auditor employed by, or contracted with, the third party shall certify that determination to the department. The department shall recover from the applicant the costs incurred by the department as prescribed in ORS 468.073. An applicant shall be liable for the costs of the department under this subparagraph without regard to whether the department certifies the facility as a pollution control facility. The department may not certify a facility to which this subparagraph applies until the department has received full payment from the applicant. [2001 c.928 Â§6; 2001 c.932 Â§13]

Â Â Â Â Â  468.175 [1973 c.831 Â§2; 1975 c.496 Â§5; 1977 c.795 Â§5; 1979 c.802 Â§5; repealed by 1989 c.802 Â§8]

Â Â Â Â Â  468.180 Conditions for issuance of certificate under ORS 468.170. (1) No certification shall be issued by the Environmental Quality Commission pursuant to ORS 468.170 unless the facility, facilities or part thereof was erected, constructed or installed in accordance with the applicable provisions of ORS 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755, ORS chapters 459, 459A, 465, 466 and 467 and ORS chapters 468, 468A and 468B and the applicable rules or standards adopted pursuant thereto.

Â Â Â Â Â  (2) Nothing in this section is intended to apply to erection, construction or installation of pollution control facilities begun before October 5, 1973. [1973 c.831 Â§3; 1975 c.496 Â§6; 1977 c.795 Â§6; 1979 c.802 Â§6; 1989 c.802 Â§7]

Â Â Â Â Â  468.183 Revocation of certification for loss of Green Permit. (1) If a person has obtained pollution control facility certification in which the applicable percentage is 35 percent because of issuance of a Green Permit described under ORS 468.173 (3)(b) that applies to the certified facility and the Green Permit is revoked, the applicable percentage for any remaining tax credit to be claimed under ORS 315.304 shall be the applicable percentage described under ORS 468.173 (2). If the construction or installation of the facility is commenced on or after January 1, 2006, the pollution control facility certification shall be revoked.

Â Â Â Â Â  (2) The Department of Environmental Quality shall inform the Department of Revenue of the revocation. [2001 c.928 Â§7]

Â Â Â Â Â  468.185 Procedure to revoke certification; reinstatement. (1) Pursuant to the procedures for a contested case under ORS chapter 183, the Environmental Quality Commission may order the revocation of the certification issued under ORS 468.170 of any pollution control or solid waste, hazardous wastes or used oil facility, if it finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to operate the facility for the purpose of, and to the extent necessary for, preventing, controlling or reducing air, water or noise pollution or solid waste, hazardous wastes or used oil as specified in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section has become final, the commission shall notify the Department of Revenue and the county assessor of the county in which the facility is located of such order.

Â Â Â Â Â  (3) If the certification of a pollution control or solid waste, hazardous wastes or used oil facility is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax relief provided to the holder of such certificate by virtue of such certificate shall be forfeited and the Department of Revenue or the proper county officers shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder under any provision of ORS 307.405 and 315.304.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, if the certification of a pollution control or solid waste, hazardous wastes or used oil facility is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief provided under ORS 307.405 or 315.304 in connection with such facility, as the case may be, from and after the date that the order of revocation becomes final.

Â Â Â Â Â  (5) The commission may reinstate a tax credit certification revoked under subsection (1)(b) of this section if the commission finds the facility has been brought into compliance. If the commission reinstates certification under this subsection, the commission shall notify the Department of Revenue or the county assessor of the county in which the facility is located that the tax credit certification is reinstated for the remaining period of the tax credit, less the period of revocation as determined by the commission. [Formerly 449.645; 1975 c.496 Â§7; 1977 c.795 Â§7; 1979 c.802 Â§7; 1987 c.596 Â§6]

Â Â Â Â Â  468.187 [1981 c.710 Â§2; repealed by 1984 c.1 Â§18]

Â Â Â Â Â  468.190 Allocation of costs to pollution control; rules. (1) Subject to subsections (2), (3) and (4) of this section, in establishing the portion of costs properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil for facilities qualifying for certification under ORS 468.170, the Environmental Quality Commission shall consider the following factors:

Â Â Â Â Â  (a) If applicable, the extent to which the facility is used to recover and convert waste products into a salable or usable commodity.

Â Â Â Â Â  (b) The estimated annual percent return on the investment in the facility.

Â Â Â Â Â  (c) If applicable, the alternative methods, equipment and costs for achieving the same pollution control objective.

Â Â Â Â Â  (d) Any related savings or increase in costs which occur or may occur as a result of the installation of the facility.

Â Â Â Â Â  (e) Any other factors which are relevant in establishing the portion of the actual cost of the facility properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil.

Â Â Â Â Â  (2) The portion of actual costs properly allocable shall be from zero to 100 percent in increments of one percent. If zero percent, the commission shall issue an order denying certification.

Â Â Â Â Â  (3) If the cost of the facility (or facilities certified under one certificate) does not exceed $50,000, the portion of the actual costs properly allocable shall be in the proportion that the ratio of the time the facility is used for prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil bears to the entire time the facility is used for any purpose.

Â Â Â Â Â  (4) In the case of a business described in ORS 315.304 (4)(a)(C)(i), the Environmental Quality Commission shall consider the factors listed in subsection (1) of this section as if the person operating the facility or conducting the trade or business that utilizes property requiring such a facility were the applicant for the credit, regardless of whether the person is the lessee or lessor of the facility.

Â Â Â Â Â  (5) The commission may adopt rules establishing methods to be used to determine the portion of costs properly allocable to the prevention, control or reduction of air, water or noise pollution or solid or hazardous waste or to recycling or appropriately disposing of used oil. [Formerly 449.655; 1974 c.37 Â§4; 1977 c.795 Â§8; 1983 c.637 Â§4; 1995 c.746 Â§4; 1999 c.1101 Â§2]

STATE POLLUTION CONTROL BONDS

Â Â Â Â Â  468.195 Issuance of bonds authorized; principal amount. In order to provide funds for the purposes specified in Article XI-H of the Oregon Constitution, the Department of Environmental Quality may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. The principal amount of the bonds outstanding at any one time, issued under authority of this section, shall not exceed $260 million par value. [Formerly 449.672; 1981 c.312 Â§1; 1981 c.660 Â§42; 2007 c.783 Â§204]

Â Â Â Â Â  468.200 [Formerly 449.675; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.205 [Formerly 449.677; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.210 [Formerly 449.680; 1975 c.462 Â§14; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  468.215 Pollution Control Fund. The money realized from the sale of each issue of bonds under ORS 468.195 shall be credited to a special fund in the State Treasury, separate and distinct from the General Fund, to be designated the Pollution Control Fund. Moneys in the Pollution Control Fund are continuously appropriated to the Department of Environmental Quality for the purpose of carrying out the provisions of ORS 468.195 to 468.260. Moneys in the fund may not be used for any other purpose, except that these moneys, with the approval of the State Treasurer, may be invested as provided by ORS 293.701 to 293.820, and the earnings from such investments shall be credited to the Pollution Control Sinking Fund maintained under ORS 468.230. [Formerly 449.682; 2005 c.755 Â§43]

Â Â Â Â Â  468.220 Department to administer fund; uses; legislative approval of grants; administrative assessment. (1) The Department of Environmental Quality shall be the agency for the State of
Oregon
for the administration of the Pollution Control Fund. The department is hereby authorized to use the Pollution Control Fund for one or more of the following purposes:

Â Â Â Â Â  (a) To grant funds not to exceed 30 percent of total project costs for eligible projects as defined in ORS 454.505 or sewerage systems as defined in ORS 468B.005.

Â Â Â Â Â  (b) To acquire, by purchase, or otherwise, general obligation bonds or other obligations of any municipal corporation, city, county, or agency of the State of
Oregon
, or combinations thereof, issued or made for the purpose of paragraph (a) of this subsection in an amount not to exceed 100 percent of the total project costs for eligible projects.

Â Â Â Â Â  (c) To acquire, by purchase, or otherwise, other obligations of any city that are authorized by its charter in an amount not to exceed 100 percent of the total project costs for eligible projects.

Â Â Â Â Â  (d) To grant funds not to exceed 30 percent of the total project costs for facilities for the disposal of solid waste, including without being limited to, transfer and resource recovery facilities.

Â Â Â Â Â  (e) To make loans or grants to any municipal corporation, city, county, or agency of the State of Oregon, or combinations thereof, for planning of eligible projects as defined in ORS 454.505, sewerage systems as defined by ORS 468B.005 or facilities for the disposal of solid waste, including without being limited to, transfer and resource recovery facilities. Grants made under this paragraph shall be considered a part of any grant authorized by paragraph (a) or (d) of this subsection if the project is approved.

Â Â Â Â Â  (f) To acquire, by purchase, or otherwise, general obligation bonds or other obligations of any municipal corporation, city, county, or agency of the State of
Oregon
, or combinations thereof, issued or made for the purpose of paragraph (d) of this subsection in an amount not to exceed 100 percent of the total project costs.

Â Â Â Â Â  (g) To advance funds by contract, loan or otherwise, to any municipal corporation, city, county or agency of the State of
Oregon
, or combination thereof, for the purpose of paragraphs (a) and (d) of this subsection in an amount not to exceed 100 percent of the total project costs.

Â Â Â Â Â  (h) To pay compensation required by law to be paid by the state for the acquisition of real property for the disposal by storage of environmentally hazardous wastes.

Â Â Â Â Â  (i) To dispose of environmentally hazardous wastes by the Department of Environmental Quality whenever the department finds that an emergency exists requiring such disposal.

Â Â Â Â Â  (j) To acquire for the state real property and facilities for the disposal by landfill, storage or otherwise of solid waste, including but not limited to, transfer and resource recovery facilities.

Â Â Â Â Â  (k) To acquire for the state real property and facilities for the disposal by incineration or otherwise of hazardous waste or PCB.

Â Â Â Â Â  (L) To provide funding for the Assessment Deferral Loan Program Revolving Fund established in ORS 454.436.

Â Â Â Â Â  (m) To provide funding for the Orphan Site Account established in ORS 465.381 but only to the extent that the department reasonably estimates that debt service from bonds issued to finance such facilities or activities shall be fully paid from fees collected pursuant to ORS 453.402 (2)(c), under ORS 459.236 and under ORS 465.101 to 465.131 for the purpose of providing funds for the Orphan Site Account and other available funds, but not from repayments of financial assistance under ORS 465.265 to 465.310 or from moneys recovered from responsible parties.

Â Â Â Â Â  (n) To advance funds by contract, loan or otherwise, to any municipal corporation, city, county or agency of this state, or combination thereof, for facilities or activities related to removal or remedial action of hazardous substances.

Â Â Â Â Â  (o) To provide funding for the Water Pollution Control Revolving Fund established under ORS 468.427, either as a grant or an advance. If the funding provided is an advance, the department shall establish the program described in ORS 468.433 (2) to pay the bonds that funded the advance.

Â Â Â Â Â  (p) To fund loans to or buy debt obligations of a public agency, as defined in ORS 468.423, that finance the costs of treatment works, as defined in ORS 468.423, which are funded in part through the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (q) To provide funding for remedial actions related to contaminated sediment found in the submerged and submersible lands, as those terms are defined in ORS 274.005, within the Willamette River between Swan Island and the confluence of the Willamette and Columbia Rivers and associated remedial actions. The funding provided under this paragraph may be used for remedial action costs, as defined in ORS 465.200.

Â Â Â Â Â  (2) The facilities referred to in subsection (1)(a) to (c) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (3) The facilities referred to subsection (1)(d), (f) and (g) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (4) The real property and facilities that receive funding under subsection (1)(j), (k), (o) and (p) of this section shall be only such as conservatively appear to the department to be not less than 70 percent self-supporting and self-liquidating from revenues, gifts, grants from the federal government, user charges, assessments and other fees.

Â Â Â Â Â  (5) The department may sell or pledge any bonds, notes or other obligations acquired under subsection (1)(b) of this section.

Â Â Â Â Â  (6) Before making a loan or grant to or acquiring general obligation bonds or other obligations of a municipal corporation, city, county or agency for facilities for the disposal of solid waste or planning for such facilities, the department shall require the applicant to demonstrate that it has adopted a solid waste management plan that has been approved by the department. The plan must include a waste reduction program.

Â Â Â Â Â  (7) Any grant authorized by this section shall be made only with the prior review of the Joint Committee on Ways and Means during the legislative sessions or the Emergency Board during the interim period between sessions.

Â Â Â Â Â  (8) The department may assess those entities to whom grants and loans are made under this section to recover expenses incurred in administering this section. [Formerly 449.685; 1977 c.95 Â§8; 1977 c.704 Â§9; 1979 c.773 Â§9; 1981 c.312 Â§2; 1985 c.670 Â§42; 1987 c.695 Â§10; 1989 c.833 Â§Â§114,170; 1991 c.863 Â§37; 1993 c.18 Â§121; 1993 c.411 Â§Â§3,4; 1995 c.79 Â§276; 2003 c.696 Â§2]

Â Â Â Â Â  468.225 Investment of gross proceeds of agency bonds or other obligations. All amounts that are treated as gross proceeds of agency bonds or other obligations, if invested, shall be invested in compliance with section 148 of the Internal Revenue Code of 1986, and the amendments thereto in effect on October 23, 1999. [Formerly 449.687; 1999 c.59 Â§137]

Â Â Â Â Â  468.230 Pollution Control Sinking Fund; use; limitation. (1) The Environmental Quality Commission shall maintain, with the State Treasurer, a Pollution Control Sinking Fund, separate and distinct from the General Fund. The Pollution Control Sinking Fund shall provide for the payment of the principal and interest upon bonds issued under authority of Article XI-H of the Constitution of Oregon and ORS 468.195 to 468.260 and administrative expenses incurred in issuing the bonds. Moneys in the sinking fund are continuously appropriated to the commission for such purpose. With the approval of the commission, the moneys in the Pollution Control Sinking Fund may be invested as provided by ORS 293.701 to 293.820, and earnings from such investment shall be credited to the Pollution Control Sinking Fund.

Â Â Â Â Â  (2) The Pollution Control Sinking Fund shall consist of all moneys received from ad valorem taxes levied pursuant to ORS 291.445 and assessments collected under ORS 468.220 (8), moneys transferred from the Orphan Site Account under ORS 465.381 (6), moneys transferred from the Water Pollution Control Revolving Fund under ORS 468.429 (3), all moneys that the Legislative Assembly may provide in lieu of such taxes, all earnings on the Pollution Control Fund, Pollution Control Sinking Fund, and all other revenues derived from contracts, bonds, notes or other obligations, acquired, by the commission by purchase, loan or otherwise, as provided by Article XI-H of the Constitution of Oregon and by ORS 468.195 to 468.260.

Â Â Â Â Â  (3) The Pollution Control Sinking Fund shall not be used for any purpose other than that for which the fund was created. Should a balance remain therein after the purposes for which the fund was created have been fulfilled or after a reserve sufficient to meet all existing obligations and liabilities of the fund has been set aside, the surplus remaining may be transferred to the Pollution Control Fund at the direction of the commission. [Formerly 449.690; 1981 c.312 Â§3; 1989 c.833 Â§115; 1991 c.220 Â§13; 1993 c.411 Â§5; 2005 c.755 Â§44]

Â Â Â Â Â  468.235 [Formerly 449.692; repealed by 1991 c.220 Â§15]

Â Â Â Â Â  468.240 Remedy where default occurs on payment to state. If any municipal corporation, city or county defaults on payments due to the state under ORS 468.195 to 468.260, the state may withhold any amounts otherwise due to the corporation, city or county to apply to the indebtedness. [Formerly 449.694]

Â Â Â Â Â  468.245 Acceptance of federal funds. The Environmental Quality Commission may accept assistance, grants and gifts, in the form of money, land, services or any other thing of value from the United States or any of its agencies, or from other persons subject to the terms and conditions thereof, regardless of any laws of this state in conflict with regulations of the federal government or restrictions and conditions of such other persons with respect thereto, for any of the purposes contemplated by Article XI-H of the Constitution of Oregon and by ORS 468.195 to 468.260. Unless enjoined by the terms and conditions of any such gift or grant, the commission may convert the same or any of them into money through sale or other disposal thereof. [Formerly 449.695]

Â Â Â Â Â  468.250 Participation in matching fund programs with federal government. (1) The Environmental Quality Commission may participate on behalf of the State of
Oregon
in any grant program funded in part by an agency of the federal government if the implementation of the program requires matching funds of the state or its participation in administering the program. However, any grant advanced by the commission to an otherwise eligible applicant shall not exceed 30 percent of the total eligible costs of the project applied for, and further provided that the project shall not be less than 70 percent self-supporting and self-liquidating from those sources prescribed by Article XI-H of the Constitution of Oregon.

Â Â Â Â Â  (2) Subject to conditions imposed on federally granted funds, a municipal corporation, city, county or agency of the State of Oregon, or combination thereof, who is eligible for federal funds for a project during its construction or becomes eligible for reimbursement for funds expended, if the project has been constructed and placed into operation, shall apply for and pay to the commission such funds so received, or otherwise made available to it, in such amounts as determined by the commission as just and necessary, from an agency of the federal government. These funds shall first be used to reimburse the State of Oregon for the portion of any grant that was advanced to the municipal corporation, city, county or agency of the State of Oregon, or combination thereof, for construction of the project that exceeded the federal requirements for state matching funds and any remainder thereof shall be used to apply upon the retirement of any principal and interest indebtedness due and owing to the State of Oregon arising out of funds loaned for the project prior to federal funds becoming available.

Â Â Â Â Â  (3) The refusal of a municipal corporation, city, county or agency of the State of Oregon, or combinations thereof, to apply for federal funds in such amounts as determined by the commission as just and necessary for which it would otherwise be eligible, shall be sufficient grounds to terminate any further participation in construction of a facility by the commission.

Â Â Â Â Â  (4) The municipal corporation, city, county or agency of the State of
Oregon
, or combinations thereof, shall consent to and request that funds made available to it by an agency of the federal government shall be paid directly to the commission if required to do so under subsection (2) of this section. [Formerly 449.697]

Â Â Â Â Â  468.253 Authority of director to act to benefit fund. (1) Notwithstanding any other provision of law, if the Director of the Department of Environmental Quality finds that it will benefit the financial condition of the Pollution Control Sinking Fund, with the approval of the State Treasurer the director may:

Â Â Â Â Â  (a) Sell bonds, notes, contracts or other obligations acquired by the Environmental Quality Commission by purchase, loan or otherwise from the proceeds of bonds issued under ORS 468.195 to 468.260, and pay costs associated with the sale from the proceeds of the sale.

Â Â Â Â Â  (b) Pay to an obligor under such bonds, notes, contracts or other obligations such sums from the proceeds of a sale authorized by paragraph (a) of this subsection as the director determines, or hold or deposit such sums in trust for the benefit of such obligor under terms established by the director.

Â Â Â Â Â  (2) Any proceeds of a sale authorized by subsection (1) of this section which remain after payments authorized by subsection (1) of this section shall be deposited in the Pollution Control Sinking Fund.

Â Â Â Â Â  (3) An obligor under any bonds, notes, contracts or other obligations which are proposed to be sold by the director pursuant to subsection (1) of this section may waive its right to redeem such obligations prior to maturity, or otherwise renegotiate the terms of such obligations, if the obligor determines that so altering the terms of its obligation, together with payments to be received by the obligor under subsection (1)(b) of this section, will benefit the obligor. [1989 c.731 Â§4]

Â Â Â Â Â  468.255 Limit on grants and loans. Any funds advanced by the Environmental Quality Commission by grant shall not exceed 30 percent of the total project costs for eligible projects or for facilities related to disposal of solid wastes, and any obligation acquired by the commission by purchase, contract, loan, or otherwise, shall not exceed 100 percent of the total project costs for eligible projects or for facilities related to disposal of solid wastes. Combinations of funds granted and loaned by whatever means shall not total more than 100 percent of the eligible project costs. [Formerly 449.699; 1981 c.312 Â§4]

Â Â Â Â Â  468.260 Return of unexpended funds to state required; use of returned funds. Any proceeds unexpended after a project is constructed and inspected, and after records relating thereto are audited by the Environmental Quality Commission, shall be returned to the commission on behalf of the State of Oregon to apply upon the retirement of principal and interest indebtedness on obligations acquired by it from a municipal corporation, city, county or agency of the State of Oregon, or any combinations thereof. [Formerly 449.701]

COUNTY
POLLUTION
CONTROL FACILITIES

Â Â Â Â Â  468.263 Definitions for ORS 468.263 to 468.272. As used in ORS 468.263 to 468.272, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBondsÂ means revenue bonds or other types of obligations authorized by ORS 468.263 to 468.272.

Â Â Â Â Â  (2) ÂPollution control facilitiesÂ or ÂfacilitiesÂ means any land, building or other improvement, appurtenance, fixture, item of machinery or equipment, and all other real and personal property, whether or not in existence or under construction at the time the bonds are issued, which are to be used in furtherance of the purpose of abating, controlling or preventing, altering, disposing or storing of solid waste, thermal, noise, atmospheric or water pollutants, contaminants, or products therefrom.

Â Â Â Â Â  (3) ÂGoverning bodyÂ means the county court or board of county commissioners. [1974 c.34 Â§2]

Â Â Â Â Â  Note: 468.263 to 468.272 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.264 Policy. The Legislative Assembly finds:

Â Â Â Â Â  (1) That control of environmental damage and general health and welfare of the citizens of the State of
Oregon
is promoted by encouraging the installation of antipollution devices, equipment and facilities.

Â Â Â Â Â  (2) That the methods of financing provided in ORS 468.263 to 468.272 will encourage such installation. [1974 c.34 Â§1]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.265 Powers of county over pollution control facilities; limitations. (1) In addition to any other powers which it may now have, each county shall have the following powers, together with all powers incidental thereto or necessary for the performance of the following:

Â Â Â Â Â  (a) To acquire, whether by purchase, exchange, devise, gift or otherwise, establish, construct, improve, maintain, equip and furnish one or more pollution control facilities or any interest therein to be located, in whole or in part, within such municipality or in another municipality, if the other municipality gives written consent.

Â Â Â Â Â  (b) To enter into a lease, sublease, lease-purchase, installment sale, sale, or agreement for any facility upon such terms and conditions as the governing body may deem advisable, provided the same shall at least fully cover all debt service requirements with respect to the facility and shall not conflict with the provisions of ORS 468.263 to 468.272.

Â Â Â Â Â  (c) To sell, exchange, donate and convey to others any or all facilities upon such terms as the governing body may deem advisable, including the power to receive for any such sale the note or notes of the purchaser of the facilities or property whenever the governing body finds any such action to be in furtherance of the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (d) To issue revenue bonds for the purpose of carrying out any of its powers under ORS 468.263 to 468.272.

Â Â Â Â Â  (e) Whenever the governing body finds such loans to be in the furtherance of the purposes of ORS 468.263 to 468.272 and subject always to the limitations contained in ORS 468.266, to make secured or unsecured loans for the purpose of financing or refinancing the acquisition, construction, improvement or equipping of a facility and to charge and collect interest on such loans and pledge the proceeds thereof as security for the payment of the principal and interest of any bonds issued hereunder and any agreements made in connection therewith. A facility, in whole or in part, must be located in the municipality or in another municipality if the other municipality gives written consent.

Â Â Â Â Â  (f) To mortgage and pledge any or all facilities or any part or parts thereof, whether then owned or thereafter acquired, and to pledge the revenues, proceeds and receipts or any portion thereof from a facility as security for the payment of the principal of and interest on any bonds so issued.

Â Â Â Â Â  (g) To refund outstanding obligations incurred by an enterprise to finance the cost of a facility when the governing body finds that such refinancing is in the public interest.

Â Â Â Â Â  (h) To pay compensation for professional services and other services as the governing body shall deem necessary to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (i) To acquire and hold obligations of any kind to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (j) To invest and reinvest funds under its control as the governing body shall direct.

Â Â Â Â Â  (k) To enter into contracts and execute any agreements or instruments and to do any and all things necessary or appropriate to carry out the purposes of ORS 468.263 to 468.272.

Â Â Â Â Â  (L) To acquire, own, sell, assign or otherwise hold legal or equitable title to or an interest in pollution control facilities or hold federal tax ownership of pollution control facilities.

Â Â Â Â Â  (2) The county shall not have the power to operate any facility as a business other than as owner pursuant to subsection (1)(L) of this section or as lessor or seller, nor shall it permit any funds derived from the sale of bonds to be used by any lessee or purchaser of a facility as working capital.

Â Â Â Â Â  (3) Counties may jointly exercise any power or authority granted under ORS 468.263 to 468.272, including, without limitation, the power to borrow money or issue bonds or notes.

Â Â Â Â Â  (4) For the purpose of exercising the power and authority granted under ORS 468.263 to 468.272, a county is not subject to the requirements of ORS 279.835 to 279.855 or ORS chapter 279A, 279B or 279C. [1974 c.34 Â§3; 2001 c.680 Â§7; 2003 c.794 Â§292]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.266 Issuance of bonds. (1) All principal of and interest on bonds issued pursuant to ORS 468.263 to 468.272 shall be payable solely out of the revenues, proceeds and receipts from the lease or sale of the property, loan repayments, or out of the proceeds of revenue bonds issued pursuant to ORS 468.263 to 468.272 as shall be specified in the proceedings of the governing body by which the issuance of bonds shall have been authorized. The principal and interest shall not constitute nor give rise to a pecuniary liability of the municipality or a charge against its general credit or taxing powers, and such limitation shall be plainly stated upon the face of each bond.

Â Â Â Â Â  (2) The bonds:

Â Â Â Â Â  (a) May be executed and delivered at any time and from time to time;

Â Â Â Â Â  (b) May be in such form, denomination, tenor and maturity;

Â Â Â Â Â  (c) May be in registered or bearer form either as to principal or interest or both, and may provide for conversion between registered and coupon bonds of varying denominations;

Â Â Â Â Â  (d) May be payable in such installments and at such time or times not exceeding 40 years from the date thereof;

Â Â Â Â Â  (e) May be payable at such place or places within or without this state;

Â Â Â Â Â  (f) May bear interest at such rate or rates payable at such time or times and at such place or places;

Â Â Â Â Â  (g) May be redeemable prior to maturity with or without premium;

Â Â Â Â Â  (h) May be executed by such officers and in such manner;

Â Â Â Â Â  (i) May contain such provisions not inconsistent with ORS 468.263 to 468.272;

as shall be specified in the proceedings of the governing body by which issuance of the bonds shall have been authorized.

Â Â Â Â Â  (3) Bonds may be sold at public or private sale in such manner and from time to time as may be determined by the governing body to be most advantageous.

Â Â Â Â Â  (4) Issuance by the county of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same purpose or any other purpose, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

Â Â Â Â Â  (5) Any bonds of the county at any time outstanding may be refunded if permitted by the conditions of issuance, at any time and from time to time by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds so to be refunded, together with any unpaid interest thereon and any premiums and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by the exchange of the refunding bonds for the bonds to be refunded thereby with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same facilities or separate facilities, and regardless of whether or not the bonds proposed to be refunded shall be payable at the same date or different dates or shall be due serially or otherwise.

Â Â Â Â Â  (6) All bonds issued under ORS 468.263 to 468.272 and interest coupons attached thereto shall be construed to be negotiable instruments. [1974 c.34 Â§4]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.267 Security for bonds. The principal of and interest on any bonds shall be secured by a pledge of the revenues, proceeds and receipts or any portion thereof out of which the principal and interest are made payable, and may be secured by a mortgage covering all or any part of the facilities from which the revenues, proceeds or receipts so pledged may be derived, including any enlargements thereof and additions thereto, by a pledge or assignment of the lease to such facility or by such other security as may be deemed to be prescribed in the proceedings of the governing body and authorizing the issuance of bonds. The proceedings under which the bonds are authorized to be issued and any mortgage securing such bonds may contain any agreements and provisions respecting the maintenance of the facilities and properties covered thereby, the fixing and collection of rents for any portions thereof leased by the municipality to others, the fixing and collection of proceeds from the sale of any facilities and properties by the municipality to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, and such other provisions not inconsistent with ORS 468.263 to 468.272, all as the governing body shall deem advisable and not in conflict with the provisions of ORS 468.263 to 468.272. Each pledge, lease, sublease, agreement and mortgage made for the benefit or security of any of the bonds shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made have been fully paid. [1974 c.34 Â§5]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.268 Enforcement of bond obligation. (1) The proceedings authorizing any bonds and any mortgage securing such bonds may provide that, in the event of a default in the payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by suit, mandamus or by the appointment of a receiver with power to charge and collect rents and to apply the revenues from the facilities in accordance with such proceedings or the provisions of such mortgage by foreclosure of any mortgage or by any one or more remedies specified in the proceedings.

Â Â Â Â Â  (2) Such proceedings or mortgage may also provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if the highest bidder therefor. [1974 c.34 Â§6]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.269 Trustees; powers. The proceedings authorizing the issuance of bonds may provide for the appointment of one or more trustees for the protection of the holders of the bonds, whether or not a mortgage is entered into as security for such bonds. A bank with trust powers or a trust company within or without the State of Oregon may be appointed as trustee and shall be located in the United States, and shall have the immunities, powers and duties provided in said proceedings, and may, to the extent permitted by such proceedings, hold and invest funds deposited with it in direct obligations of the United States, obligations guaranteed by the United States or certificates of deposit of a bank, including the trustee, which are continuously secured by such obligations of or guaranteed by the United States. Any bank acting as such trustee may, to the extent permitted by such proceedings, buy bonds issued under ORS 468.263 to 468.272 to the same extent as if it were not such trustee. The proceedings authorizing the bonds may provide that some or all of the proceeds of the sale of the bonds, the revenues of any facilities, the proceeds of the sale of any part of a facility, or of any insurance policy or of any condemnation award shall be deposited with the trustee and applied as provided in the proceedings. [1974 c.34 Â§7]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.270 Tax status of leasehold interest in facilities. Nothing in ORS 468.263 to 468.272 is intended to exempt from taxation or assessment the leasehold interest of any lessee in any facility nor are ORS 468.263 to 468.272 intended to affect any exemption or credit from taxation which might otherwise be available to any lessee under the laws of the State of
Oregon
. Such leasehold interest is classified for purposes of taxation as having the same value as the fee interest in that property. [1974 c.34 Â§8]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.271 Effect on procedure of awarding contracts; construction. (1) The construction, reconstruction or improvement of any facilities shall be completed in the manner determined by the governing body and shall be free from any requirement of competitive bidding or any other restriction imposed on the procedure for award of contracts with public bodies.

Â Â Â Â Â  (2) Nothing in ORS 468.263 to 468.272 is intended as a restriction or limitation upon any other powers which a county might otherwise have under the laws of this state, but shall be construed as cumulative.

Â Â Â Â Â  (3) If any provision of ORS 468.263 to 468.272 or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect other provisions of ORS 468.263 to 468.272 which can be given effect without the invalid provision or application, and to this end the provisions of ORS 468.263 to 468.272 are declared to be severable. [1974 c.34 Â§9]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.272 Application of other laws relating to bonds. Any restrictions, limitations, conditions or procedures provided by other statutes relating to the issuance and sale of bonds or other obligations do not apply to the issuance and sale of bonds authorized by ORS 468.263 to 468.272. [1974 c.34 Â§10; 2005 c.443 Â§26]

Â Â Â Â Â  Note: See note under 468.263.

Â Â Â Â Â  468.275 [Formerly 449.760; 1983 c.333 Â§1; renumbered 468A.005 in 1991]

Â Â Â Â Â  468.280 [Formerly 449.765; renumbered 468A.010 in 1991]

Â Â Â Â Â  468.285 [Formerly 449.770; renumbered 468A.015 in 1991]

Â Â Â Â Â  468.290 [Formerly 449.775; 1975 c.559 Â§3; 1983 c.333 Â§2; 1983 c.730 Â§3; 1991 c.752 Â§16; renumbered 468A.020 in 1991]

Â Â Â Â Â  468.295 [Formerly 449.785; renumbered 468A.025 in 1991]

Â Â Â Â Â  468.300 [Formerly 449.825; renumbered 468A.030 in 1991]

Â Â Â Â Â  468.305 [Formerly 449.782; renumbered 468A.035 in 1991]

Â Â Â Â Â  468.310 [Formerly 449.727; 1991 c.752 Â§17; renumbered 468A.040 in 1991]

Â Â Â Â Â  468.315 [Formerly 449.731; 1991 c.752 Â§18; renumbered 468A.045 in 1991]

Â Â Â Â Â  468.320 [Formerly 449.707; renumbered 468A.050 in 1991]

Â Â Â Â Â  468.325 [Formerly 449.712; 1985 c.275 Â§1; renumbered 468A.055 in 1991]

Â Â Â Â Â  468.330 [Formerly 449.739; renumbered 468A.060 in 1991]

Â Â Â Â Â  468.335 [Formerly 449.722; renumbered 468A.065 in 1991]

Â Â Â Â Â  468.340 [Formerly 449.702; 1991 c.67 Â§129; renumbered 468A.070 in 1991]

Â Â Â Â Â  468.345 [Formerly 449.810; renumbered 468A.075 in 1991]

Â Â Â Â Â  468.350 [1975 c.552 Â§34; renumbered 468A.080 in 1991]

Â Â Â Â Â  468.355 [1981 c.765 Â§2; renumbered 468A.085 in 1991]

Â Â Â Â Â  468.357 [1989 c.1070 Â§9; renumbered 468A.775 in 1991]

Â Â Â Â Â  468.358 [1989 c.1070 Â§12; renumbered 468A.780 in 1991]

Â Â Â Â Â  468.359 [1989 c.1070 Â§11; renumbered 468A.785 in 1991]

Â Â Â Â Â  468.360 [Formerly 449.949; 1975 c.670 Â§4; 1983 c.338 Â§932; renumbered 468A.350 in 1991]

Â Â Â Â Â  468.365 [Formerly 449.951; renumbered 468A.355 in 1991]

Â Â Â Â Â  468.370 [Formerly 449.957; 1974 c.73 Â§1; renumbered 468A.360 in 1991]

Â Â Â Â Â  468.375 [Formerly 449.953; 1974 c.73 Â§2; 1975 c.535 Â§2; 1977 c.298 Â§3; 1983 c.196 Â§1; 1985 c.16 Â§466; 1989 c.171 Â§62; renumbered 468A.365 in 1991]

Â Â Â Â Â  468.377 [1977 c.298 Â§2; 1985 c.222 Â§3; renumbered 468A.370 in 1991]

Â Â Â Â Â  468.380 [Formerly 449.963; renumbered 468A.375 in 1991]

Â Â Â Â Â  468.385 [Formerly 483.815; repealed by 1983 c.338 Â§978]

Â Â Â Â Â  468.390 [1973 c.835 Â§72; 1974 c.73 Â§4; 1983 c.338 Â§933; renumbered 468A.380 in 1991]

Â Â Â Â Â  468.395 [Formerly 449.955; 1983 c.338 Â§934; renumbered 468A.385 in 1991]

Â Â Â Â Â  468.397 [1985 c.222 Â§2; renumbered 468A.390 in 1991]

Â Â Â Â Â  468.400 [Formerly 449.959; 1983 c.338 Â§935; 1991 c.331 Â§68; renumbered 468A.395 in 1991]

Â Â Â Â Â  468.405 [Formerly 449.965; 1974 c.73 Â§5; 1975 c.535 Â§3; 1977 c.704 Â§10; 1981 c.294 Â§1; 1983 c.338 Â§936; renumbered 468A.400 in 1991]

Â Â Â Â Â  468.410 [Formerly 449.747; renumbered 468A.405 in 1991]

Â Â Â Â Â  468.415 [Formerly 449.751; renumbered 468A.410 in 1991]

Â Â Â Â Â  468.420 [Formerly 449.753; renumbered 468A.455 in 1991]

FINANCING TREATMENT WORKS

Â Â Â Â Â  468.423 Definitions for ORS 468.423 to 468.440. As used in ORS 468.423 to 468.440:

Â Â Â Â Â  (1) ÂFundÂ means the Water Pollution Control Revolving Fund established under ORS 468.427.

Â Â Â Â Â  (2) ÂPublic agencyÂ means:

Â Â Â Â Â  (a) A state agency, incorporated city, county, sanitary authority, federally recognized Indian tribal government, county service district, sanitary district, metropolitan service district or other special district authorized or required to construct water pollution control facilities; or

Â Â Â Â Â  (b) An intergovernmental entity created by units of local government under ORS 190.003 to 190.130.

Â Â Â Â Â  (3) ÂTreatment worksÂ means:

Â Â Â Â Â  (a) The devices and systems used in the storage, treatment, recycling and reclamation of municipal sewage or industrial wastes of a liquid nature, necessary to recycle or reuse water at the most economical cost over the estimated life of the works. ÂTreatment worksÂ includes:

Â Â Â Â Â  (A) Intercepting sewers, outfall sewers, sewage collection systems, pumping power and other equipment, and any appurtenance, extension, improvement, remodeling, addition or alteration to the equipment;

Â Â Â Â Â  (B) Elements essential to provide a reliable recycled water supply including standby treatment units and clear well facilities; and

Â Â Â Â Â  (C) Any other acquisitions that will be an integral part of the treatment process or used for ultimate disposal of residues resulting from such treatment, including but not limited to land used to store treated waste water in land treatment systems prior to land application.

Â Â Â Â Â  (b) Any other method or system for preventing, abating, reducing, storing, treating, separating or disposing of municipal waste, storm water runoff, industrial waste or waste in combined storm water and sanitary sewer systems.

Â Â Â Â Â  (c) Any other facility that the Environmental Quality Commission determines a public agency must construct or replace in order to abate or prevent surface or ground water pollution. [1987 c.648 Â§1; 1995 c.79 Â§278; 1995 c.98 Â§1; 2007 c.783 Â§232a]

Â Â Â Â Â  468.425 Policy. It is declared to be the policy of this state:

Â Â Â Â Â  (1) To aid and encourage public agencies required to provide treatment works for the control of water pollution in the transition from reliance on federal grants to local self-sufficiency by the use of fees paid by users of the treatment works;

Â Â Â Â Â  (2) To accept and use any federal grant funds available to capitalize a perpetual revolving loan fund; and

Â Â Â Â Â  (3) To assist public agencies in meeting treatment worksÂ construction obligations in order to prevent or eliminate pollution of surface and ground water by making loans from a revolving loan fund at interest rates that are less than or equal to market interest rates. [1987 c.648 Â§2]

Â Â Â Â Â  468.427 Water Pollution Control Revolving Fund; sources. (1) The Water Pollution Control Revolving Fund is established separate and distinct from the General Fund in the State Treasury. The moneys in the Water Pollution Control Revolving Fund are appropriated continuously to the Department of Environmental Quality to be used for the purposes described in ORS 468.429.

Â Â Â Â Â  (2) The Water Pollution Control Revolving Fund shall consist of:

Â Â Â Â Â  (a) All capitalization grants provided by the federal government under the federal Water Quality Act of 1987 (Public Law 100-4);

Â Â Â Â Â  (b) All state matching funds appropriated or authorized by the legislature;

Â Â Â Â Â  (c) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of providing financial assistance for water pollution control projects;

Â Â Â Â Â  (d) All repayments of moneys borrowed from the fund;

Â Â Â Â Â  (e) All interest payments made by borrowers from the fund; and

Â Â Â Â Â  (f) Amounts granted or advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1).

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Water Pollution Control Revolving Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Water Pollution Control Revolving Fund. [1987 c.648 Â§3; 1993 c.411 Â§6]

Â Â Â Â Â  468.428 Lottery bonds. (1) Pursuant to ORS 286A.560 to 286A.585, lottery bonds may be issued to provide loans and other financial assistance to public agencies, as defined in ORS 468.423, for waste water pollution control, reduction or abatement as described in ORS 468.429.

Â Â Â Â Â  (2) The use of lottery bond proceeds is authorized upon the following findings:

Â Â Â Â Â  (a) Financial assistance for public agency waste water pollution control, reduction or abatement activities will result in additional wastewater treatment capacity in
Oregon
.

Â Â Â Â Â  (b) Wastewater treatment capacity comprises a portion of the physical foundation for industrial and commercial activities and provides a portion of the basic framework for continued and expanded economic opportunities throughout
Oregon
.

Â Â Â Â Â  (c) Such financial assistance will therefore further economic development within this state, making the use of net proceeds derived from the operation of the Oregon State Lottery to pay debt service on lottery bonds issued under this section to provide financial assistance to public agencies for wastewater pollution control, reduction or abatement activities an authorized use of state lottery funds under section 4, Article XV of the Oregon Constitution, and ORS 461.510.

Â Â Â Â Â  (3) The aggregate principal amount of lottery bonds issued pursuant to this section to provide financial assistance for public agency waste water pollution control, reduction or abatement activities shall not exceed $8 million and an additional amount estimated by the State Treasurer to be necessary to pay bond-related costs. Lottery bonds authorized by this section shall be issued only at the request of the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4) The net proceeds of lottery bonds issued pursuant to this section shall be deposited in the Water Pollution Control Revolving Fund established by ORS 468.427.

Â Â Â Â Â  (5) The proceeds of lottery bonds issued pursuant to this section shall be used only for the purposes set forth in subsection (1) of this section and for bond-related costs. [2001 c.942 Â§3]

Â Â Â Â Â  Note: 468.428 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.429 Uses of revolving fund. (1) The Department of Environmental Quality shall use the moneys in the Water Pollution Control Revolving Fund to provide financial assistance:

Â Â Â Â Â  (a) To public agencies for the construction or replacement of treatment works.

Â Â Â Â Â  (b) For the implementation of a management program established under section 319 of the federal Water Quality Act of 1986 relating to the management of nonpoint sources of pollution.

Â Â Â Â Â  (c) For development and implementation of a conservation and management plan under section 320 of the federal Water Quality Act of 1986 relating to the national estuary program.

Â Â Â Â Â  (2) The department may also use the moneys in the Water Pollution Control Revolving Fund for the following purposes:

Â Â Â Â Â  (a) To buy or refinance the treatment worksÂ debt obligations of public agencies if such debt was incurred after March 7, 1985.

Â Â Â Â Â  (b) To guarantee, or purchase insurance for, public agency obligations for treatment worksÂ construction or replacement if the guarantee or insurance would improve credit market access or reduce interest rates, or to provide loans to a public agency for this purpose.

Â Â Â Â Â  (c) To pay the expenses of the department in administering the Water Pollution Control Revolving Fund, to make transfers to the Water Pollution Control Administration Fund, or to pay other departmental costs including expenses of the program described in ORS 468.433 (2).

Â Â Â Â Â  (3) If amounts are advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1), the department shall transfer from the Water Pollution Control Revolving Fund to the Pollution Control Sinking Fund amounts sufficient to pay the bonds that funded the advance. [1987 c.648 Â§4; 1993 c.411 Â§7; 1995 c.79 Â§279]

Â Â Â Â Â  468.430 [1983 c.218 Â§1; repealed by 1985 c.222 Â§6]

Â Â Â Â Â  468.431 Water Pollution Control Administration Fund; sources; uses. (1) The Water Pollution Control Administration Fund is established separate and distinct from the General Fund in the State Treasury. Moneys in the Water Pollution Control Administration Fund are appropriated continuously to the Department of Environmental Quality to be used for the payment of costs of administering the Water Pollution Control Revolving Fund, including all costs of staffing for the program described in ORS 468.433 (2) and all costs of making loans from the Water Pollution Control Revolving Fund and collecting loan payments.

Â Â Â Â Â  (2) The Water Pollution Control Administration Fund shall consist of:

Â Â Â Â Â  (a) Any administrative fee levied by the department in conjunction with administration of the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (b) Any transfers to the Water Pollution Control Administration Fund from the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (c) Any loans made from the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (d) Any other revenues derived from gifts, grants or bequests pledged to the state for the purpose of administering the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Water Pollution Control Administration Fund in the manner provided by law. All earnings from such investment and reinvestment shall be credited to the Water Pollution Control Administration Fund. [1993 c.411 Â§2; 1995 c.79 Â§280]

Â Â Â Â Â  468.433 Duties of department; public agency loan program. (1) In administering the Water Pollution Control Revolving Fund, the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Allocate funds for loans in accordance with procedures adopted by rule by the Environmental Quality Commission.

Â Â Â Â Â  (b) Use accounting, audit and fiscal procedures that conform to generally accepted government accounting standards.

Â Â Â Â Â  (c) Prepare any reports required by the federal government as a condition to awarding federal capitalization grants.

Â Â Â Â Â  (d) Seek to maximize the ability of the Water Pollution Control Revolving Fund to operate on a self-sustaining basis and maintain a perpetual source of treatment works financing.

Â Â Â Â Â  (2) If amounts are advanced to the Water Pollution Control Revolving Fund from the Pollution Control Fund under ORS 468.220 (1), the department shall develop and administer a program designed to loan amounts in the Water Pollution Control Revolving Fund to public agencies, so the loan repayments are sufficient to pay the bonds that funded the advance, and to further the policies established in ORS 468.425. In connection with the program, the department may:

Â Â Â Â Â  (a) Establish one or more accounts in the Water Pollution Control Revolving Fund, make covenants for the benefit of bondowners regarding the deposit of amounts into those accounts and the use of amounts in those accounts and pledge or reserve all or a portion of the amounts in the Water Pollution Control Revolving Fund to pay bonds issued to fund advances to the Water Pollution Control Revolving Fund under ORS 468.220 (1).

Â Â Â Â Â  (b) Establish requirements for loans made from the Water Pollution Control Revolving Fund to assure that:

Â Â Â Â Â  (A) Adequate funds are available in the Water Pollution Control Revolving Fund to permit payment of bonds that funded advances to the Water Pollution Control Revolving Fund; and

Â Â Â Â Â  (B) Adequate funds will be available in the Water Pollution Control Administration Fund to pay for costs of the program and costs of operating the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (c) Exercise any remedies available to the department in connection with defaults on loans of advanced funds to public agencies.

Â Â Â Â Â  (d) Take any other action reasonably necessary to develop the program and provide for the payment of bonds issued to fund advances to the Water Pollution Control Revolving Fund.

Â Â Â Â Â  (3) The department may make loans to finance treatment works that are funded in part from advances or grants to the Water Pollution Control Revolving Fund, and in part from funds available under ORS 468.220 (1). These loans may have a blended interest rate that reflects their different sources of funding, and repayments of these loans may be allocated proportionally between the Water Pollution Control Revolving Fund and the Pollution Control Sinking Fund. [1987 c.648 Â§5; 1993 c.411 Â§8; 1995 c.79 Â§281]

Â Â Â Â Â  468.435 [1983 c.218 Â§2; repealed by 1985 c.222 Â§6]

Â Â Â Â Â  468.437 Loan applications; eligibility; repayment; default remedy. (1) Any public agency desiring a loan from the Water Pollution Control Revolving Fund shall submit an application to the Department of Environmental Quality on the form provided by the department. The department may require an opinion from the departmentÂs bond counsel or other counsel that the applicant has the legal authority to borrow from the Water Pollution Control Revolving Fund. If a public agency relies on borrowing authority granted by charter or law other than ORS 468.439, then with the consent of the department and notwithstanding any limitation or requirement of the charter or law, the public agency may borrow directly from the Water Pollution Control Revolving Fund by issuing revenue bonds to the department. The requirements of ORS 287A.150 do not apply to revenue bonds that are sold to the department pursuant to this section.

Â Â Â Â Â  (2) Any public agency receiving a loan from the Water Pollution Control Revolving Fund shall establish and maintain a dedicated source of revenue or other acceptable source of revenue for the repayment of the loan.

Â Â Â Â Â  (3) If a public agency defaults on payments due to the Water Pollution Control Revolving Fund, the state may withhold any amounts otherwise due to the public agency and direct that such funds be applied to the payments and deposited into the fund. If the department finds that the loan to the public agency is otherwise adequately secured, the department may waive this right in the loan agreement or other loan documentation. [1987 c.648 Â§6; 1989 c.560 Â§3; 2007 c.783 Â§205]

Â Â Â Â Â  468.439 Borrowing authority of public agency. Notwithstanding any limitation contained in any other provision of law or local charter, a public agency may:

Â Â Â Â Â  (1) Borrow money from the Water Pollution Control Revolving Fund through the Department of Environmental Quality;

Â Â Â Â Â  (2) Enter into loan agreements and make related agreements with the department in which the public agency agrees to repay the borrowed money in accordance with the terms of the loan agreement;

Â Â Â Â Â  (3) Covenant with the department regarding the operation of treatment works and the imposition and collection of rates, fees and charges for the treatment works;

Â Â Â Â Â  (4) Pledge all or part of the revenues of the treatment works to pay the amount due under the loan agreement and notes in accordance with ORS chapter 287A; and

Â Â Â Â Â  (5) Provide any additional security and exercise any powers permitted to an issuer of revenue bonds under ORS chapter 287A. [1989 c.560 Â§2; 1993 c.411 Â§9; 2007 c.783 Â§206]

Â Â Â Â Â  468.440 Loan terms and interest rates; considerations; rules. (1) The Environmental Quality Commission shall establish by rule policies for establishing loan terms and interest rates for loans made from the Water Pollution Control Revolving Fund that ensure that the objectives of ORS 468.423 to 468.440 are met and that adequate funds are maintained in the Water Pollution Control Revolving Fund to meet future needs. In establishing the policy, the commission shall take into consideration at least the following factors:

Â Â Â Â Â  (a) The capability of the project to enhance or protect water quality.

Â Â Â Â Â  (b) The ability of a public agency to repay a loan.

Â Â Â Â Â  (c) Current market rates of interest.

Â Â Â Â Â  (d) The size of the community or district to be served by the treatment works.

Â Â Â Â Â  (e) The type of project financed.

Â Â Â Â Â  (f) The ability of the applicant to borrow elsewhere.

Â Â Â Â Â  (g) Whether advances have been made to the Water Pollution Control Revolving Fund from the Pollution Control Fund that must be repaid to the Pollution Control Sinking Fund.

Â Â Â Â Â  (2) The commission may establish an interest rate ranging from zero to the market rate. The commission may establish the loan term, provided that the loans must be fully amortized not later than 20 years after project completion.

Â Â Â Â Â  (3) The commission shall adopt by rule any procedures or standards necessary to carry out the provisions of ORS 468.423 to 468.440. [1987 c.648 Â§7; 1993 c.411 Â§10; 1995 c.79 Â§282; 2005 c.137 Â§1]

Â Â Â Â Â  468.450 [Formerly 449.840; repealed by 1991 c.920 Â§24]

RECLAIMED PLASTIC PRODUCT TAX CREDIT

Â Â Â Â Â  468.451 Definitions for ORS 468.451 to 468.491. As used in ORS 468.451 to 468.491:

Â Â Â Â Â  (1) ÂInvestmentÂ means the amount of money a person invests to acquire or construct equipment, personal property or machinery necessary to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) ÂQualifying businessÂ means a business in Oregon that collects, transports, processes, reclaims plastic or manufactures a reclaimed plastic product.

Â Â Â Â Â  (3) ÂReclaimed plasticÂ means plastic from industrial consumers, commercial users or post-consumer waste. ÂReclaimed plasticÂ includes shredded plastics, regrind, pellets or any similar product manufactured from
Oregon
industrial consumer, commercial user or post-consumer waste that is sold for the purpose of making an end product out of reclaimed plastic and is intended to be used to manufacture a nonmedical or nonfood plastic product.

Â Â Â Â Â  (4) ÂReclaimed plastic productÂ means a plastic product for which the majority of the plastic used in the product is reclaimed plastic. [Formerly 468.925]

Â Â Â Â Â  468.453 [1977 c.650 Â§3; 1979 c.181 Â§1; renumbered 468A.550 in 1991]

Â Â Â Â Â  468.455 [Formerly 449.930; 1975 c.559 Â§4; 1977 c.650 Â§4; 1979 c.181 Â§2; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.456 Policy. In the interest of the public peace, health and safety, it is the policy of the State of
Oregon
to assist in the prevention, control and reduction of solid waste in this state by providing tax relief to
Oregon
businesses that make investments in order to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product. [Formerly 468.930]

Â Â Â Â Â  468.458 [1975 c.559 Â§2; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.460 [Formerly 449.933; 1975 c.559 Â§5; 1977 c.650 Â§5; 1979 c.181 Â§3; 1991 c.920 Â§19; renumbered 468A.595 in 1991]

Â Â Â Â Â  468.461 Application for certification of investment to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; rules; fee. (1) Any person may apply to the Environmental Quality Commission for certification under ORS 468.466 of an investment made by the person in
Oregon
to allow the person to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual investment including a description of the materials incorporated therein, all machinery, personal property and equipment made a part thereof, the existing or proposed operational procedure thereof, and a statement of the proposed use of the reclaimed plastic product and the portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the process of manufacturing such reclaimed plastic product as set forth in ORS 468.486.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing the commission may adopt a schedule of reasonable fees which the department may require of applicants for certificates issued under ORS 468.466. Before the adoption or revision of any such fees the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fee may vary according to the size and complexity of the investment. The fees shall not be considered by the commission as part of the cost of the investment to be certified.

Â Â Â Â Â  (6) Any application for certification must be made after the equipment, personal property or machinery necessary to collect, transport or process reclaimed plastic or manufacture a reclaimed plastic product is acquired or constructed and on or before December 31, 2001. Failure to file a timely application shall make the investment cost ineligible for tax credit certification. An application shall not be considered filed until it is complete and ready for processing. The commission may grant an extension of time to file an application for circumstances beyond the control of the applicant that would make a timely filing unreasonable. However, the period for filing an application shall not be extended to a date beyond December 31, 2001. [Formerly 468.935; 1995 c.746 Â§8]

Â Â Â Â Â  468.465 [Formerly 449.935; 1975 c.559 Â§6; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.466 Action on application; rejection; appeal; certification of investment. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468.461. The action of the commission shall include certification of the actual cost of the investment and the portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product as set forth in ORS 468.486. Each certificate shall bear a separate serial number for each such facility.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the investment or a lesser portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application. Failure of the commission to act constitutes approval of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason, including the information furnished by the applicant as to the cost of the investment, or if the applicant is dissatisfied with the certification of actual cost or portion of the actual cost properly allocable to collecting, transporting or processing reclaimed plastic or to the manufacture of a reclaimed plastic product, the applicant may appeal from the rejection as provided in ORS 468.110. The rejection or the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify an investment, for which an application has been made under ORS 468.461, if the commission finds that the investment was made in accordance with the requirements of ORS 468.461 and 468.471.

Â Â Â Â Â  (b) No determination of the proportion of the actual cost of the investment to be certified shall be made until receipt of the application.

Â Â Â Â Â  (5) A person receiving a certificate under this section may take tax relief only under ORS 315.324, depending upon the tax status of the personÂs trade or business.

Â Â Â Â Â  (6) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief as provided in ORS 315.324, based on that partnerÂs pro rata share of the certified cost of the investment.

Â Â Â Â Â  (7) Certification under this section of an investment qualifying under ORS 468.461 shall be granted for a period of five consecutive years which five-year period shall begin with the tax year of the person in which the investment is certified under this section. [Formerly 468.940]

Â Â Â Â Â  468.470 [Formerly 449.937; 1974 c.40 Â§1; 1975 c.559 Â§7; 1977 c.650 Â§6; 1979 c.181 Â§4; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.471 Preliminary certification of investment. (1) Any person proposing to apply for certification of an investment under ORS 468.461, before making the investment, shall file a request for preliminary certification with the Department of Environmental Quality. The request shall be in a form prescribed by the department. For investments made, the Environmental Quality Commission may waive the filing of the application if it finds the filing inappropriate because special circumstances render the filing unreasonable and if it finds such investment would otherwise qualify for tax credit certification pursuant to ORS 468.451 to 468.491.

Â Â Â Â Â  (2) Within 30 days of the receipt of a request for preliminary certification, the department may require, as a condition precedent to issuance of a preliminary certificate of approval, the submission of plans and specifications. After examination thereof, the department may request corrections and revisions to the plans and specifications. The department may also require any other information necessary to determine whether the proposed investment is in accordance with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules and standards adopted pursuant thereto.

Â Â Â Â Â  (3) If the department determines that the proposed investment is in accordance with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall issue a preliminary certificate approving the investment. If the department determines that the investment does not comply with the provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, the commission shall issue an order denying certification.

Â Â Â Â Â  (4) If within 60 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the department fails to issue a preliminary certificate of approval and the commission fails to issue an order denying certification, the preliminary certificate shall be considered to have been issued. The investment must comply with the plans, specifications and any corrections or revisions thereto, if any, previously submitted.

Â Â Â Â Â  (5) Within 20 days from the date of mailing of the order, any person against whom an order is directed pursuant to subsection (3) of this section may demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the Director of the Department of Environmental Quality. The hearing shall be conducted in accordance with the applicable provisions of ORS chapter 183. [Formerly 468.945]

Â Â Â Â Â  468.472 [1975 c.559 Â§9; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.474 [1975 c.559 Â§10; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.475 [Formerly 449.939; 1975 c.559 Â§11; 1977 c.650 Â§8; 1979 c.181 Â§5; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.476 Final certification. Except if the Environmental Quality Commission, under ORS 468.471 (1), waives the requirement for preliminary certification, no final certification shall be issued by the commission under ORS 468.466 unless the investment was made in accordance with the requirements of ORS 468.471 and in accordance with the applicable provisions of ORS chapters 459 and 459A and ORS chapters 468, 468A and 468B and the applicable rules or standards adopted pursuant thereto. [Formerly 468.950]

Â Â Â Â Â  468.480 [Formerly 449.941; 1975 c.559 Â§12; 1977 c.650 Â§10; 1979 c.181 Â§6; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.481 Revocation of certificate; consequences. (1) Pursuant to the procedures for a contested case under ORS chapter 183, the Environmental Quality Commission may order the revocation of the certification issued under ORS 468.466 of any investment, if it finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to operate the qualifying business as specified in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section has become final, the commission shall notify the Department of Revenue of such order.

Â Â Â Â Â  (3) If the certification of an investment is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax relief provided to the holder of such certificate by virtue of such certificate shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the certificate holder as a result of the tax relief provided to the holder under any provision of ORS 315.324.

Â Â Â Â Â  (4) If the certification of an investment is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief provided under ORS 315.324 in connection with such investment, as the case may be, from and after the date that the order of revocation becomes final. [Formerly 468.955]

Â Â Â Â Â  468.485 [Formerly 449.943; 1974 c.36 Â§15; 1975 c.559 Â§13; repealed by 1977 c.650 Â§11]

Â Â Â Â Â  468.486 Allocation of costs to collect, transport or process reclaimed plastic or manufacture reclaimed plastic product; rules. (1) In establishing the portion of costs properly allocable to the investment costs incurred to allow a person to collect, transport or process reclaimed plastic or to manufacture a reclaimed plastic product qualifying for certification under ORS 468.466, the Environmental Quality Commission shall consider the following factors:

Â Â Â Â Â  (a) If applicable, the extent to which the collection, transportation, processing or manufacturing process for which the investment is made is used to convert reclaimed plastic into a salable or usable commodity.

Â Â Â Â Â  (b) Any other factors which are relevant in establishing the portion of the actual cost of the investment except return on the investment properly allocable to the process that allows a person to collect, transport or process reclaimed plastic or to manufacture a reclaimed plastic product.

Â Â Â Â Â  (2) The portion of actual costs properly allocable shall be from zero to 100 percent in increments of one percent. If zero percent the commission shall issue an order denying certification.

Â Â Â Â Â  (3) The commission may adopt rules establishing methods to be used to determine the portion of costs properly allocable to the collection, transportation or processing of reclaimed plastic or to the manufacture of a reclaimed plastic product. [Formerly 468.960]

Â Â Â Â Â  468.490 [1977 c.650 Â§9; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.491 Limit on costs certified by commission for tax credit. (1) The total of all costs of investments that receive a preliminary certification from the Environmental Quality Commission for tax credits in any calendar year shall not exceed $1,500,000. If the applications exceed the $1,500,000 limit, the commission, in the commissionÂs discretion, shall determine the dollar amount certified for any investments and the priority between applications for certification based upon the criteria contained in ORS 468.451 to 458.491.

Â Â Â Â Â  (2) Not less than $500,000 of the $1,500,000 annual certification limit shall be allocated to investments having a certified cost of $100,000 or less for any qualifying business.

Â Â Â Â Â  (3) With respect to the balance of the annual certification limit, the maximum cost certified for any investments shall not exceed $500,000. However, if the applications certified in any calendar year do not total $1,000,000, the commission may increase the certified costs above the $500,000 maximum for previously certified investments. The increases shall be allocated according to the commissionÂs determination of how the previously certified investments meet the criteria of ORS 468.451 to 468.491. The increased allocation to previously certified investments under this subsection shall not include any of the $500,000 reserved under subsection (2) of this section. [Formerly 468.965]

Â Â Â Â Â  468.495 [1977 c.650 Â§7; repealed by 1991 c.920 Â§24]

Â Â Â Â Â  468.500 [Formerly 449.850; renumbered 468A.100 in 1991]

GREEN PERMITS

Â Â Â Â Â  468.501 Definitions for ORS 468.501 to 468.521. As used in ORS 468.501 to 468.521:

Â Â Â Â Â  (1) ÂAgencyÂ means either the Department of Environmental Quality or the Lane Regional Air Pollution Authority created pursuant to ORS 468A.010 to 468A.180, or both, as the context requires.

Â Â Â Â Â  (2) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂEnvironmental lawsÂ means ORS 454.605 to 454.755, 459.005 to 459.153, 459.705 to 459.790, 459.992, 459.995, 465.003 to 465.034 and 466.005 to 466.385 and ORS chapters 468, 468A and 468B and rules adopted thereunder. ÂEnvironmental lawsÂ does not include any provision of Oregon Revised Statutes or of any municipal ordinance or enactment that regulates the selection of a location for a new facility.

Â Â Â Â Â  (4) ÂFacilityÂ means any site or contiguous sites, any manufacturing operation or contiguous operations, or any business or municipal activity regulated under any provision of the environmental laws.

Â Â Â Â Â  (5) ÂGreen PermitÂ means a permit that provides administrative benefits or reduces regulatory requirements to facilities that meet criteria established by the Environmental Quality Commission.

Â Â Â Â Â  (6) ÂSponsorÂ means a person, group or association that submits a proposal under the Green Permit program. [1997 c.553 Â§2]

Â Â Â Â Â  Note: 468.501 to 468.521 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.503 Purpose of Green Permits. The purpose of ORS 468.501 to 468.521 is to authorize:

Â Â Â Â Â  (1) The issuance of Green Permits to persons regulated under the environmental laws of the State of
Oregon
.

Â Â Â Â Â  (2) The Environmental Quality Commission to develop Green Permit criteria that will result in the use of innovative environmental approaches or strategies not otherwise recognized or allowed under existing regulations, to achieve environmental results that are significantly better than otherwise required by law.

Â Â Â Â Â  (3) An agency to provide or, where necessary, to seek exemptions or waivers from regulatory requirements as considered necessary to implement the provisions of ORS 468.501 to 468.521.

Â Â Â Â Â  (4) An agency to encourage applications for Green Permits that promote pollution prevention, source reduction, more efficient use of natural resources, improvements in technology or practices, utilization of environmental management systems and creation of public and private entity partnerships that can achieve environmental results that are significantly better overall than otherwise required by law. [1997 c.553 Â§1]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.505 [Formerly 449.855; renumbered 468A.105 in 1991]

Â Â Â Â Â  468.506 Commission rulemaking to carry out Green Permit program. The Environmental Quality Commission shall establish by rule criteria for Green Permits and procedures for the application, review and public participation in the process of issuance of the permits. The accepting, processing and issuing of Green Permits is a discretionary function of the commission. In establishing the criteria for Green Permits, the commission:

Â Â Â Â Â  (1) Shall consider the objectives set forth in ORS 468.503;

Â Â Â Â Â  (2) May establish classes or categories of Green Permits as the commission considers appropriate; and

Â Â Â Â Â  (3) May limit the number and duration of such permits issued by the agencies for the purpose of evaluating the effectiveness of the Green Permit program. [1997 c.553 Â§3; 2003 c.425 Â§2]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.508 Eligibility for Green Permit. Any person owning or operating a facility or contiguous facilities subject to regulation under the environmental laws may act as a sponsor and propose a Green Permit. [1997 c.553 Â§4]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.510 [Formerly 449.857; renumbered 468A.110 in 1991]

Â Â Â Â Â  468.511 Environmental laws not applicable to facility operating under Green Permit. Notwithstanding any other provision of law, any requirement under the environmental laws, except those required by treaty or interstate compact or by a federal law, that is contrary to the terms and provisions of a Green Permit shall not apply to a facility operating under a Green Permit. Any prior conflicting permit condition shall be revised by the agency that has jurisdiction over the Green Permit. Except as specifically revised in a Green Permit, any existing environmental permit or requirement shall remain in effect, notwithstanding issuance of a Green Permit. [1997 c.553 Â§5]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.513 Judicial review of agency decision on issuance of Green Permit. The decision of an agency to refuse to issue a Green Permit is not subject to judicial review. The decision of an agency to issue a Green Permit may be appealed in accordance with the provisions of ORS 183.484 pertaining to review of an order in other than a contested case. [1997 c.553 Â§6]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.515 [Formerly 449.870; renumbered 468A.115 in 1991]

Â Â Â Â Â  468.516 Termination of Green Permit. If a sponsor operating a facility under a Green Permit fails to perform any term or condition in the Green Permit, the agency may, after written notice to the permittee, terminate the Green Permit in whole or in part. The permittee may appeal the agencyÂs decision to terminate a Green Permit to the Environmental Quality Commission. The commissionÂs decision on appeal shall be an order in other than a contested case. [1997 c.553 Â§7]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.518 Application for permit or approval affected by termination of Green Permit. After an agency issues a notice of termination of a Green Permit in the manner provided in ORS 468.516, the operator of the facility shall have 30 days to apply for any permit or approval affected by the termination of all or a portion of the Green Permit. An application filed during the 30-day period shall be considered a timely application for renewal of a permit under the terms of the applicable law. The terms and conditions of the Green Permit shall continue in effect until a final permit or approval is issued or denied. In order to achieve an orderly transition and compliance with the environmental laws, the agency may issue an order establishing conditions for the interim operation of the facility. [1997 c.553 Â§8]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  468.520 [Formerly 449.865; 1991 c.890 Â§1; renumbered 468A.120 in 1991]

Â Â Â Â Â  468.521 Recovery of costs of agency in developing, negotiating and publicizing Green Permit; disposition of moneys collected. The agency shall recover the full cost of the agency in developing, negotiating and publicizing a Green Permit in the following manner:

Â Â Â Â Â  (1) The sponsor shall fully reimburse the agency for the agencyÂs full direct, indirect and all associated costs of conducting the review, negotiating the relevant permit revisions, responding to public comment, monitoring the provisions in the Green Permit and environmental outcomes resulting from the Green Permit and publicizing and conducting the public hearings.

Â Â Â Â Â  (2) The agency shall appropriately document the full direct, indirect and all associated costs of the agency and collect payment for such costs from the sponsor. The agency shall collect a deposit from the sponsor, against which the agency shall bill until the deposit is depleted. When the deposit is depleted, the agency shall collect an additional deposit. The initial deposit shall accompany the sponsorÂs initial Green Permit proposal and shall be in an amount not to exceed $25,000. The agency shall deliver to the sponsor an accounting of all charges and the amount of the deposit remaining at the closure of each monthÂs accounting records.

Â Â Â Â Â  (3) All moneys collected by the Department of Environmental Quality pursuant to this section shall be deposited into the General Fund of the State Treasury to an account of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality for the payment of expenses of the Department of Environmental Quality in carrying out the provisions of ORS 468.501 to 468.521. The Director of the Department of Environmental Quality shall keep a record of all moneys deposited into the State Treasury pursuant to this section and shall indicate by special cumulative accounts the source from which moneys are derived and the individual activity against which each withdrawal is charged. The fees collected under this section by the Lane Regional Air Pollution Authority shall be retained by and shall be income to the regional authority. Such fees shall be accounted for and expended in the same manner as are the funds collected by the Department of Environmental Quality under this section. [1997 c.553 Â§9; 2003 c.425 Â§3]

Â Â Â Â Â  Note: See note under 468.501.

Â Â Â Â Â  Note: Section 11, chapter 553, Oregon Laws 1997, provides:

Â Â Â Â Â  Sec. 11. An agency may not issue a Green Permit after January 2, 2008. [1997 c.553 Â§11; 1999 c.828 Â§1; 2003 c.425 Â§1]

Â Â Â Â Â  468.525 [Formerly 449.867; 1991 c.890 Â§2; renumbered 468A.125 in 1991]

Â Â Â Â Â  468.530 [Formerly 449.885; 1983 c.233 Â§1; renumbered 468A.130 in 1991]

WILLAMETTE
RIVER
CLEANUP AUTHORITY

Â Â Â Â Â  468.531 Legislative findings. (1) The Legislative Assembly finds that the listing of an area on the National Priorities List described in 42 U.S.C. 9605, commonly known as establishing a Superfund site, and the remedial investigations and feasibility studies undertaken following such a listing identify the presence of pollutants, hazardous substances and contaminants in the area that are not directly traceable to a particular responsible party.

Â Â Â Â Â  (2) The Legislative Assembly finds that ORS 465.200 to 465.545 provide for joint and several liability among potentially responsible parties for the cleanup of Superfund sites. Because joint and several liability does not identify a potentially responsible partyÂs share of cleanup costs, remedial actions are often delayed as potentially responsible parties litigate each share of the liability.

Â Â Â Â Â  (3) The Legislative Assembly declares that the state has the authority and the ability to facilitate cleanup of the submerged and submersible lands in the Willamette River Superfund site.

Â Â Â Â Â  (4) The Legislative Assembly finds that cleanup of the submerged and submersible lands of the Willamette River, including the Superfund site, will provide benefits to the people of Oregon, to industries and to living resources, water quality, water uses, recreation, habitat protection, habitat preservation and other watershed qualities, and will provide significant economic enhancement to the State of Oregon. [2003 c.696 Â§1]

Â Â Â Â Â  Note: 468.531 and 468.533 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468.533
Willamette
River
Cleanup Authority; purposes; membership; powers. (1) There is established a Willamette River Cleanup Authority consisting of five members. The authority shall be composed of:

Â Â Â Â Â  (a) The Governor;

Â Â Â Â Â  (b) Two members of the House of Representatives, appointed by the Speaker of the House of Representatives; and

Â Â Â Â Â  (c) Two members of the Senate, appointed by the President of the Senate.

Â Â Â Â Â  (2) The purpose of the authority is to:

Â Â Â Â Â  (a) Receive periodic reports from the Department of Environmental Quality, the United States Environmental Protection Agency and potentially responsible parties involved in the remedial investigation and feasibility study process relating to the listing of the Willamette River on the National Priorities List described in 42 U.S.C. 9605; and

Â Â Â Â Â  (b) Make recommendations to the Legislative Assembly on the amount of general obligation bonds or other bonds that would need to be issued to pay for the implementation of all or a portion of the record of decision of the remedial investigation and feasibility study process.

Â Â Â Â Â  (3) The Governor shall serve as chairperson, and a majority of members constitutes a quorum for the transaction of business.

Â Â Â Â Â  (4) All agencies of the state government, as defined in ORS 174.111, are directed to assist the authority in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the authority consider necessary to perform their duties.

Â Â Â Â Â  (5) The authority may hold public meetings for the transaction of any of its business at the times and places as it may prescribe. At any such public hearing, any person interested in the matter being investigated may appear and testify.

Â Â Â Â Â  (6) The authority shall establish such advisory or technical committees as it considers necessary to aid and advise the authority in the performance of its duties. The authority shall determine the representation, membership, terms and organization of the committees and shall appoint committee members, except that at least one advisory committee shall be composed of representatives of property owners in the area that is the subject of the remedial investigation and feasibility study, state and local environmental organizations, the Port of Portland, the City of Portland and private-sector labor representatives.

Â Â Â Â Â  (7) Members of the advisory or technical committees are not entitled to compensation nor reimbursement for actual and necessary travel and other expenses. [2003 c.696 Â§3]

Â Â Â Â Â  Note: See note under 468.531.

Â Â Â Â Â  468.535 [1973 c.835 Â§99; 1987 c.660 Â§28; 1987 c.741 Â§20; renumbered 468A.135 in 1991]

Â Â Â Â Â  468.540 [Formerly 449.910; renumbered 468A.140 in 1991]

Â Â Â Â Â  468.545 [Formerly 449.863; renumbered 468A.145 in 1991]

Â Â Â Â Â  468.550 [Formerly 449.890; renumbered 468A.150 in 1991]

Â Â Â Â Â  468.555 [Formerly 449.883; 1991 c.752 Â§19; renumbered 468A.155 in 1991]

Â Â Â Â Â  468.560 [Formerly 449.900; renumbered 468A.160 in 1991]

Â Â Â Â Â  468.565 [Formerly 449.905; renumbered 468A.165 in 1991]

Â Â Â Â Â  468.570 [Formerly 449.915; renumbered 468A.170 in 1991]

Â Â Â Â Â  468.575 [Formerly 449.920; renumbered 468A.175 in 1991]

Â Â Â Â Â  468.580 [Formerly 449.923; renumbered 468A.180 in 1991]

Â Â Â Â Â  468.600 [1975 c.366 Â§1; renumbered 468A.650 in 1991]

Â Â Â Â Â  468.605 [1975 c.366 Â§2; 1977 c.18 Â§1; 1977 c.206 Â§1; 1983 c.148 Â§1; renumbered 468A.655 in 1991]

Â Â Â Â Â  468.610 [1977 c.206 Â§4; renumbered 468A.660 in 1991]

Â Â Â Â Â  468.612 [1989 c.903 Â§2; renumbered 468A.625 in 1991]

Â Â Â Â Â  468.614 [1989 c.903 Â§3; renumbered 468A.630 in 1991]

Â Â Â Â Â  468.615 [1977 c.206 Â§2; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  468.616 [1989 c.903 Â§4; renumbered 468A.635 in 1991]

Â Â Â Â Â  468.618 [1989 c.903 Â§5; renumbered 468A.640 in 1991]

Â Â Â Â Â  468.620 [1977 c.206 Â§3; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  468.621 [1989 c.903 Â§6; renumbered 468A.645 in 1991]

Â Â Â Â Â  468.630 [1983 c.333 Â§4; renumbered 468A.460 in 1991]

Â Â Â Â Â  468.635 [1983 c.333 Â§8; renumbered 468A.465 in 1991]

Â Â Â Â Â  468.640 [1983 c.333 Â§7; renumbered 468A.470 in 1991]

Â Â Â Â Â  468.645 [1983 c.333 Â§9; repealed by 1991 c.752 Â§28]

Â Â Â Â Â  468.650 [1983 c.333 Â§10; 1991 c.752 Â§19a; renumbered 468A.475 in 1991]

Â Â Â Â Â  468.655 [1983 c.333 Â§Â§5,6; 1991 c.752 Â§20; renumbered 468A.480 in 1991]

Â Â Â Â Â  468.659 [1989 c.917 Â§2; 1993 c.742 Â§106; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.660 [1989 c.917 Â§1; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.661 [1989 c.917 Â§20; 1991 c.67 Â§131; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.662 [1989 c.917 Â§3; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.663 [1989 c.917 Â§25; 1993 c.742 Â§107; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.664 [1989 c.917 Â§4; 1993 c.742 Â§108; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.665 [1989 c.917 Â§15; 1993 c.742 Â§109; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.666 [1989 c.917 Â§5; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.667 [1989 c.917 Â§8; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.668 [1989 c.917 Â§9; 1991 c.67 Â§132; 1993 c.736 Â§55; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.669 [1989 c.917 Â§11; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.670 [1989 c.917 Â§13; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.671 [1989 c.917 Â§16; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.672 [1989 c.917 Â§18; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.673 [1989 c.917 Â§21; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.674 [1989 c.917 Â§24; repealed by 1997 c.82 Â§7]

Â Â Â Â Â  468.675 [1989 c.917 Â§6; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.676 [1989 c.917 Â§7; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.677 [1989 c.917 Â§10; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.678 [1989 c.917 Â§12; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.679 [1989 c.917 Â§14; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.680 [1989 c.917 Â§17; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.681 [1989 c.917 Â§19; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.682 [1989 c.917 Â§22; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.683 [1989 c.917 Â§23; repealed by 1993 c.742 Â§105]

Â Â Â Â Â  468.685 [1989 c.917 Â§26; repealed by 1995 c.79 Â§283]

Â Â Â Â Â  468.686 [1989 c.847 Â§2; renumbered 468B.200 in 1991]

Â Â Â Â Â  468.687 [1989 c.847 Â§3; renumbered 468B.205 in 1991]

Â Â Â Â Â  468.688 [1989 c.847 Â§4; renumbered 468B.210 in 1991]

Â Â Â Â Â  468.689 [1989 c.847 Â§5; renumbered 468B.215 in 1991]

Â Â Â Â Â  468.690 [1989 c.847 Â§6; renumbered 468B.220 in 1991]

Â Â Â Â Â  468.691 [1989 c.833 Â§17; renumbered 468B.150 in 1991]

Â Â Â Â Â  468.692 [1989 c.833 Â§18; renumbered 468B.155 in 1991]

Â Â Â Â Â  468.693 [1989 c.833 Â§19; 1991 c.67 Â§133; renumbered 468B.160 in 1991]

Â Â Â Â Â  468.694 [1989 c.833 Â§25; renumbered 468B.165 in 1991]

Â Â Â Â Â  468.695 [1989 c.833 Â§27; renumbered 468B.170 in 1991]

Â Â Â Â Â  468.696 [1989 c.833 Â§Â§31,33; renumbered 468B.175 in 1991]

Â Â Â Â Â  468.698 [1989 c.833 Â§Â§36,37; renumbered 468B.180 in 1991]

Â Â Â Â Â  468.699 [1989 c.833 Â§29; renumbered 468B.185 in 1991]

Â Â Â Â Â  468.700 [Formerly 449.075; renumbered 468B.005 in 1991]

Â Â Â Â Â  468.705 [Formerly 449.070; renumbered 468B.010 in 1991]

Â Â Â Â Â  468.710 [Formerly 449.077; renumbered 468B.015 in 1991]

Â Â Â Â Â  468.715 [Formerly 449.095; renumbered 468B.020 in 1991]

Â Â Â Â Â  468.720 [Formerly 449.079; renumbered 468B.025 in 1991]

Â Â Â Â Â  468.725 [Formerly 449.081; renumbered 468B.030 in 1991]

Â Â Â Â Â  468.730 [1973 c.92 Â§3; renumbered 468B.035 in 1991]

Â Â Â Â Â  468.732 [1985 c.569 Â§7; renumbered 468B.040 in 1991]

Â Â Â Â Â  468.734 [1985 c.569 Â§8; renumbered 468B.045 in 1991]

Â Â Â Â Â  468.735 [Formerly 449.086; 1985 c.673 Â§178; renumbered 468B.048 in 1991]

Â Â Â Â Â  468.740 [Formerly 449.083; 1989 c.847 Â§7; renumbered 468B.050 in 1991]

Â Â Â Â Â  468.742 [Formerly 454.415; 1979 c.98 Â§1; 1991 c.735 Â§27; renumbered 468B.055 in 1991]

Â Â Â Â Â  468.745 [Formerly 449.103; 1979 c.584 Â§1; renumbered 468B.060 in 1991]

Â Â Â Â Â  468.750 [Formerly 449.111; 1975 c.172 Â§1; renumbered 468B.065 in 1991]

Â Â Â Â Â  468.755 [Formerly 449.113; renumbered 468B.070 in 1991]

Â Â Â Â Â  468.760 [Formerly 449.137; repealed by 1991 c.764 Â§8]

Â Â Â Â Â  468.765 [Formerly 449.140; renumbered 468B.075 in 1991]

Â Â Â Â Â  468.770 [Formerly 449.150; renumbered 468B.080 in 1991]

Â Â Â Â Â  468.775 [Formerly 449.109; 1983 c.338 Â§937; renumbered 468B.085 in 1991]

Â Â Â Â Â  468.777 [1979 c.617 Â§2; renumbered 468B.090 in 1991]

Â Â Â Â Â  468.778 [1983 c.257 Â§2; renumbered 468B.095 in 1991]

Â Â Â Â Â  468.780 [Formerly 449.155; 1989 c.1082 Â§4; 1991 c.606 Â§1; 1991 c.651 Â§3; renumbered 468B.300 in 1991]

Â Â Â Â Â  468.785 [Formerly 449.157; renumbered 468B.305 in 1991]

Â Â Â Â Â  468.790 [Formerly 449.159; renumbered 468B.310 in 1991]

Â Â Â Â Â  468.795 [Formerly 449.161; renumbered 468B.315 in 1991]

Â Â Â Â Â  468.800 [Formerly 449.163; renumbered 468B.320 in 1991]

Â Â Â Â Â  468.802 [1977 c.222 Â§Â§2,3; renumbered 468B.325 in 1991]

Â Â Â Â Â  468.805 [Formerly 449.165; renumbered 468B.330 in 1991]

Â Â Â Â Â  468.810 [Formerly 449.167; 1977 c.704 Â§11; repealed by 1985 c.733 Â§23]

Â Â Â Â Â  468.815 [Formerly 449.175; renumbered 468B.335 in 1991]

Â Â Â Â Â  468.817 [1989 c.859 Â§Â§3,5; renumbered 468B.450 in 1991]

Â Â Â Â Â  468.819 [1989 c.859 Â§4; renumbered 468B.455 in 1991]

Â Â Â Â Â  468.821 [1989 c.859 Â§2; renumbered 468B.460 in 1991]

Â Â Â Â Â  468.823 [1989 c.1042 Â§2; renumbered 468B.475 in 1991]

Â Â Â Â Â  468.825 [1989 c.1042 Â§3; renumbered 468B.480 in 1991]

Â Â Â Â Â  468.827 [1989 c.1042 Â§4; renumbered 468B.485 in 1991]

Â Â Â Â Â  468.829 [1989 c.1042 Â§5; renumbered 468B.490 in 1991]

Â Â Â Â Â  468.831 [1989 c.1082 Â§Â§2,5; renumbered 468B.495 in 1991]

Â Â Â Â Â  468.833 [1989 c.1082 Â§3; renumbered 468B.500 in 1991]

Â Â Â Â Â  468.850 [1977 c.483 Â§2; renumbered 459A.555 in 1993]

Â Â Â Â Â  468.853 [1977 c.483 Â§3; renumbered 459A.560 in 1993]

Â Â Â Â Â  468.856 [1977 c.483 Â§4; renumbered 459A.565 in 1993]

Â Â Â Â Â  468.859 [1977 c.483 Â§5; renumbered 459A.570 in 1993]

Â Â Â Â Â  468.862 [1977 c.483 Â§6; renumbered 459A.575 in 1993]

Â Â Â Â Â  468.865 [1977 c.483 Â§7; renumbered 459A.580 in 1993]

Â Â Â Â Â  468.868 [1977 c.483 Â§8; renumbered 459A.585 in 1993]

Â Â Â Â Â  468.869 [1989 c.268 Â§2; renumbered 459A.590 in 1993]

Â Â Â Â Â  468.870 [1989 c.268 Â§3; renumbered 459A.595 in 1993]

Â Â Â Â Â  468.871 [1977 c.483 Â§1; renumbered 459A.599 in 1993]

Â Â Â Â Â  468.875 [1987 c.741 Â§2; renumbered 468A.700 in 1991]

Â Â Â Â Â  468.877 [1987 c.741 Â§3; renumbered 468A.705 in 1991]

Â Â Â Â Â  468.879 [1987 c.741 Â§5; renumbered 468A.710 in 1991]

Â Â Â Â Â  468.881 [1987 c.741 Â§6; renumbered 468A.715 in 1991]

Â Â Â Â Â  468.883 [1987 c.741 Â§7; renumbered 468A.720 in 1991]

Â Â Â Â Â  468.885 [1987 c.741 Â§Â§8,17; renumbered 468A.725 in 1991]

Â Â Â Â Â  468.887 [1987 c.741 Â§9; renumbered 468A.730 in 1991]

Â Â Â Â Â  468.889 [1987 c.741 Â§10; renumbered 468A.735 in 1991]

Â Â Â Â Â  468.891 [1987 c.741 Â§11; renumbered 468A.740 in 1991]

Â Â Â Â Â  468.893 [1987 c.741 Â§12; 1991 c.650 Â§7; renumbered 468A.745 in 1991]

Â Â Â Â Â  468.895 [1987 c.741 Â§13; 1989 c.171 Â§63; renumbered 468A.750 in 1991]

Â Â Â Â Â  468.897 [1987 c.741 Â§14; renumbered 468A.755 in 1991]

Â Â Â Â Â  468.899 [1987 c.741 Â§16; renumbered 468A.760 in 1991]

Â Â Â Â Â  468.900 [1977 c.867 Â§23; 1983 c.740 Â§183; renumbered 466.505]

Â Â Â Â Â  468.901 [1985 c.737 Â§2; repealed by 1987 c.539 Â§1 (466.705 enacted in lieu of 468.901)]

Â Â Â Â Â  468.902 [1985 c.737 Â§3; repealed by 1987 c.539 Â§3 (466.715 enacted in lieu of 468.902)]

Â Â Â Â Â  468.903 [1977 c.867 Â§24; renumbered 466.510]

Â Â Â Â Â  468.904 [1985 c.737 Â§4; repealed by 1987 c.539 Â§7 (466.725 enacted in lieu of 468.904)]

Â Â Â Â Â  468.905 [1985 c.737 Â§5; repealed by 1987 c.539 Â§19 (466.765 enacted in lieu of 468.905)]

Â Â Â Â Â  468.906 [1977 c.867 Â§25; renumbered 466.515]

Â Â Â Â Â  468.907 [1985 c.737 Â§6; repealed by 1987 c.539 Â§29 (466.805 enacted in lieu of 468.907)]

Â Â Â Â Â  468.908 [1985 c.737 Â§7; repealed by 1987 c.539 Â§12 (466.745 enacted in lieu of 468.908)]

Â Â Â Â Â  468.909 [1977 c.867 Â§26; renumbered 466.520]

Â Â Â Â Â  468.910 [1985 c.737 Â§8; 1987 c. 539 Â§31; renumbered 466.800 in 1987]

Â Â Â Â Â  468.911 [1985 c.737 Â§9; 1987 c.539 Â§18; renumbered 466.710 in 1987]

Â Â Â Â Â  468.912 [1977 c.867 Â§27; renumbered 466.525]

Â Â Â Â Â  468.913 [1985 c.737 Â§10; 1987 c.539 Â§40; renumbered 466.720 (2) in 1987]

Â Â Â Â Â  468.914 [1985 c.737 Â§11; repealed by 1987 c.539 Â§33; 466.820 enacted in lieu of 468.914]

Â Â Â Â Â  468.915 [1977 c.867 Â§28; repealed by 1979 c.32 Â§1]

Â Â Â Â Â  468.916 [1985 c.737 Â§12; repealed by 1987 c.539 Â§45]

Â Â Â Â Â  468.917 [1985 c.737 Â§13; repealed by 1987 c.539 Â§45]

Â Â Â Â Â  468.918 [1977 c.867 Â§29; repealed by 1979 c.32 Â§1]

ENVIRONMENTAL CRIMES

Â Â Â Â Â  468.920 Definitions for ORS 468.922 to 468.956. For purposes of ORS 468.922 to 468.956:

Â Â Â Â Â  (1) ÂKnowinglyÂ:

Â Â Â Â Â  (a) Has the meaning given that term in ORS 161.085; or

Â Â Â Â Â  (b) Means a person acts with a conscious purpose to avoid knowledge of a conduct or a circumstance in violation of ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825.

Â Â Â Â Â  (2) ÂSubstantial harm to human health or the environmentÂ means:

Â Â Â Â Â  (a) Physical injury, as defined in ORS 161.015, to a human being or demonstrable substantial risk of serious physical injury, as defined in ORS 161.015, to a human being; or

Â Â Â Â Â  (b) Substantial damage to wildlife, flora, aquatic or marine life, to habitat or to livestock or agricultural crops.

Â Â Â Â Â  (3) Except as provided in ORS 161.155 or 161.450, an individual is not criminally liable solely because of the individualÂs status in a business, organization or other public or private entity nor is knowledge possessed by an individual other than the defendant attributable to the defendant.

Â Â Â Â Â  (4) Nothing in this section is intended to amend or modify ORS 161.150, 161.155, 161.160, 161.165, 161.170, 161.175, 161.450 or 161.455. [1993 c.422 Â§16]

Â Â Â Â Â  468.921 [1977 c.867 Â§30; renumbered 466.530]

Â Â Â Â Â  468.922 Unlawful disposal, storage or treatment of hazardous waste in the second degree. (1) A person commits the crime of unlawful disposal, storage or treatment of hazardous waste in the second degree if the person, in violation of ORS 466.095 or 466.100 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.095 or 466.100, knowingly treats, stores or disposes of hazardous waste.

Â Â Â Â Â  (2)(a) Subject to ORS 153.022, unlawful disposal, storage or treatment of hazardous waste in the second degree is a Class B misdemeanor.

Â Â Â Â Â  (b) Notwithstanding ORS 161.635, in addition to any term of imprisonment that the court may impose under paragraph (a) of this subsection, the court may impose a fine of up to $10,000. [1993 c.422 Â§4; 1999 c.1051 Â§305]

Â Â Â Â Â  468.925 [1985 c.684 Â§3; 1989 c.958 Â§1; renumbered 468.451 in 1993]

Â Â Â Â Â  468.926 Unlawful disposal, storage or treatment of hazardous waste in the first degree. (1) A person commits the crime of unlawful disposal, storage or treatment of hazardous waste in the first degree if the person, in violation of ORS 466.095 or 466.100 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.095 or 466.100, knowingly disposes of, stores or treats hazardous waste and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful disposal, storage or treatment of hazardous waste in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful disposal, storage or treatment of hazardous waste in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§2]

Â Â Â Â Â  468.929 Unlawful transport of hazardous waste in the second degree. (1) A person commits the crime of unlawful transport of hazardous waste in the second degree if the person, in violation of ORS 466.080, 824.090 or 825.258 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.080, 824.090 or 825.258, knowingly transports hazardous waste.

Â Â Â Â Â  (2)(a) Subject to ORS 153.022, unlawful transport of hazardous waste in the second degree is a Class B misdemeanor.

Â Â Â Â Â  (b) Notwithstanding ORS 161.635, in addition to any term of imprisonment that the court may impose under paragraph (a) of this subsection, the court may impose a fine of up to $10,000. [1993 c.422 Â§5; 1999 c.1051 Â§306]

Â Â Â Â Â  468.930 [1985 c.684 Â§2; 1989 c.958 Â§2; renumbered 468.456 in 1993]

Â Â Â Â Â  468.931 Unlawful transport of hazardous waste in the first degree. (1) A person commits the crime of unlawful transport of hazardous waste in the first degree if the person, in violation of ORS 466.080, 824.090 or 825.258 or any rule, standard, license, permit or order adopted or issued under ORS 466.020, 466.080, 824.090 or 825.258, knowingly transports hazardous waste, and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful transport of hazardous waste in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful transport of hazardous waste in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§3]

Â Â Â Â Â  468.933 Determination of number of punishable offenses under ORS 468.922, 468.926, 468.929 and 468.931. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.922, 468.926, 468.929 or 468.931 is a separately punishable offense. [1993 c.422 Â§6]

Â Â Â Â Â  468.935 [1985 c.684 Â§4; 1989 c.958 Â§3; renumbered 468.461 in 1993]

Â Â Â Â Â  468.936 Unlawful air pollution in the second degree. (1) A person commits the crime of unlawful air pollution in the second degree if the person knowingly violates any applicable requirement of ORS chapter 468A or a permit, rule or order adopted or issued under ORS chapter 468A.

Â Â Â Â Â  (2) Notwithstanding ORS 161.515 and subject to ORS 153.022, unlawful air pollution in the second degree is a criminal offense punishable solely by a fine of up to $10,000. [1993 c.422 Â§8; 1999 c.1051 Â§307]

Â Â Â Â Â  468.939 Unlawful air pollution in the first degree. (1) A person commits the crime of unlawful air pollution in the first degree if the person, in violation of ORS chapter 468A or any rule, permit, order or any applicable requirement adopted or issued under ORS chapter 468A, knowingly discharges, emits or allows to be discharged or emitted any air contaminant into the outdoor atmosphere, and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful air pollution in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful air pollution in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§7]

Â Â Â Â Â  468.940 [1985 c.684 Â§5; 1989 c.958 Â§4; 1991 c.877 Â§38; renumbered 468.466 in 1993]

Â Â Â Â Â  468.941 Determination of number of punishable offenses under ORS 468.936 and 468.939. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.936 or 468.939 is a separately punishable offense. [1993 c.422 Â§9]

Â Â Â Â Â  468.943 Unlawful water pollution in the second degree. (1) A person commits the offense of unlawful water pollution in the second degree if the person with criminal negligence violates ORS chapter 468B or any rule, standard, license, permit or order adopted or issued under ORS chapter 468B.

Â Â Â Â Â  (2) Subject to ORS 153.022, unlawful water pollution in the second degree is punishable by a fine of up to $25,000 or imprisonment for not more than one year, or both. [1993 c.422 Â§11; 1999 c.1051 Â§308]

Â Â Â Â Â  468.945 [1985 c.684 Â§6; 1989 c.958 Â§5; renumbered 468.471 in 1993]

Â Â Â Â Â  468.946 Unlawful water pollution in the first degree. (1) A person commits the crime of unlawful water pollution in the first degree if the person, in violation of ORS chapter 468B or any rule, standard, license, permit or order adopted or issued under ORS chapter 468B, knowingly discharges, places or causes to be placed any waste into the waters of the state or in a location where the waste is likely to escape or be carried into the waters of the state and:

Â Â Â Â Â  (a) As a result, recklessly causes substantial harm to human health or the environment; or

Â Â Â Â Â  (b) Knowingly disregards the law in committing the violation.

Â Â Â Â Â  (2) Unlawful water pollution in the first degree is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding ORS 161.625 and subsection (2) of this section, upon a second conviction for unlawful water pollution in the first degree within a five-year period, the court may require the defendant to pay an amount, fixed by the court, not exceeding $200,000 in addition to any other sentence imposed under subsection (2) of this section. [1993 c.422 Â§10]

Â Â Â Â Â  468.949 Determination of number of punishable offenses under ORS 468.943 and 468.946. Notwithstanding ORS 161.067, each day on which a violation occurs or continues under ORS 468.943 or 468.946 is a separately punishable offense. [1993 c.422 Â§12]

Â Â Â Â Â  468.950 [1985 c.684 Â§7; 1989 c.958 Â§6; renumbered 468.476 in 1993]

Â Â Â Â Â  468.951 Environmental endangerment. (1) A person commits the crime of environmental endangerment if the person:

Â Â Â Â Â  (a) Knowingly commits the crime of unlawful disposal, storage or treatment of hazardous waste in the first degree, unlawful transport of hazardous waste in the first degree, unlawful air pollution in the first degree or unlawful water pollution in the first degree; and

Â Â Â Â Â  (b) As a result, places another person in imminent danger of death or causes serious physical injury.

Â Â Â Â Â  (2) Environmental endangerment is a felony punishable:

Â Â Â Â Â  (a) If the defendant is an individual and notwithstanding ORS 161.625, by imprisonment of not more than 15 years, a fine of not more than $1,000,000, or both.

Â Â Â Â Â  (b) If the defendant is other than an individual and notwithstanding ORS 161.625, by a fine of not more than $2,000,000.

Â Â Â Â Â  (c) Notwithstanding ORS 161.625, in the case of a second or subsequent conviction under this section, by imprisonment of not more than 30 years, a fine of not more than $5,000,000, or both.

Â Â Â Â Â  (3) As used in this section, Âserious physical injuryÂ has the meaning given in ORS 161.015. [1993 c.422 Â§13]

Â Â Â Â Â  468.953 Supplying false information to agency. (1) A person commits the crime of supplying false information to any agency if the person:

Â Â Â Â Â  (a) Makes any false material statement, representation or certification knowing it to be false, in any application, notice, plan, record, report or other document required by any provision of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted pursuant to ORS chapter 465, 466, 468, 468A or 468B;

Â Â Â Â Â  (b) Omits any material or required information, knowing it to be required, from any document described in paragraph (a) of this subsection; or

Â Â Â Â Â  (c) Alters, conceals or fails to file or maintain any document described in paragraph (a) of this subsection in knowing violation of any provision of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted pursuant to ORS chapter 465, 466, 468, 468A or 468B.

Â Â Â Â Â  (2) Supplying false information is a Class C felony. [1993 c.422 Â§14]

Â Â Â Â Â  468.955 [1985 c.684 Â§8; 1987 c.158 Â§95; 1989 c.958 Â§7; renumbered 468.481 in 1993]

Â Â Â Â Â  468.956 Refusal to produce material subpoenaed by commission. Refusal, without good cause, to produce books, papers or information subpoenaed by the Environmental Quality Commission, the Department of Environmental Quality or the regional air quality control authority or any report required by law or by the commission, the department or a regional authority pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B is a Class A misdemeanor. [1993 c.422 Â§15]

Â Â Â Â Â  468.959 Upset or bypass as affirmative defense. (1) It is an affirmative defense to any offense under ORS 468.922 to 468.946 that the alleged violation was the result of an upset or bypass.

Â Â Â Â Â  (2) For purposes of this section:

Â Â Â Â Â  (a) ÂBypassÂ means the temporary discharge of waste or an air contaminant in violation of ORS chapter 465, 466, 468, 468A or 468B or any rule adopted or order or permit issued thereunder, under circumstances in which the defendant reasonably believed that the discharge was necessary to prevent loss of life, personal injury or severe property damage, or to minimize environmental harm.

Â Â Â Â Â  (b) ÂUpsetÂ includes an exceptional and unexpected occurrence in which there is unintentional and temporary violation of the requirements of ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825 or of any rule adopted or permit or order issued under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B, or 825 because of factors beyond the reasonable control of the regulated person or entity. ÂUpsetÂ does not include a violation caused by:

Â Â Â Â Â  (A) Operational error;

Â Â Â Â Â  (B) Improperly designed facilities;

Â Â Â Â Â  (C) Lack of preventive maintenance; or

Â Â Â Â Â  (D) Careless or improper operation.

Â Â Â Â Â  (3) To establish the affirmative defense of upset or bypass, the defendant must prove the occurrence of an upset or bypass and that the defendant:

Â Â Â Â Â  (a) Reported the upset or bypass to the Department of Environmental Quality or other appropriate agency within 24 hours or as required by statute, rule, permit or order, whichever is sooner, and, if the original notice was oral, delivered written notice to the Department of Environmental Quality or other agency with regulatory jurisdiction within four calendar days;

Â Â Â Â Â  (b) Submitted complete documentation of the upset or bypass to the Department of Environmental Quality or other agency with regulatory jurisdiction as required by statute, rule, order or permit; and

Â Â Â Â Â  (c) Took appropriate corrective action, including action to minimize damage, as soon as reasonably possible.

Â Â Â Â Â  (4) It is an affirmative defense to an offense under ORS 468.922 to 468.946 that the defendant:

Â Â Â Â Â  (a) Did not cause or create the condition or occurrence that constitutes the offense;

Â Â Â Â Â  (b) Reported the condition or occurrence to the Department of Environmental Quality or other agency with regulatory jurisdiction as soon as practicable after the defendant discovered it; and

Â Â Â Â Â  (c) Took reasonable steps to correct the violation. [1993 c.422 Â§17]

Â Â Â Â Â  468.960 [1985 c.684 Â§9; 1989 c.958 Â§8; renumbered 468.486 in 1993]

Â Â Â Â Â  468.961 Approval of Attorney General or district attorney before bringing felony charge; guidelines for bringing felony charge; model guidelines. (1) Except in exigent circumstances, no person shall be charged with a felony under ORS 468.922 to 468.956 without the personal approval of the district attorney of the county or the Attorney General of the State of
Oregon
.

Â Â Â Â Â  (2) In order to promote consistency in bringing criminal prosecutions under ORS 468.922 to 468.956, the district attorney of each county shall adopt written guidelines for filing felony criminal charges under ORS 468.922 to 468.956. The written guidelines, at a minimum, shall require the district attorney to consider and apply the following factors in determining whether to file criminal charges:

Â Â Â Â Â  (a) The complexity and clarity of the statute or regulation violated;

Â Â Â Â Â  (b) The extent to which the person was or should have been aware of the requirement violated;

Â Â Â Â Â  (c) The existence and effectiveness of the personÂs program to promote compliance with environmental regulations;

Â Â Â Â Â  (d) The magnitude and probability of the actual or potential harm to humans or to the environment;

Â Â Â Â Â  (e) The need for public sanctions to protect human health and the environment or to deter others from committing similar violations;

Â Â Â Â Â  (f) The personÂs history of repeated violations of environmental laws after having been given notice of those violations;

Â Â Â Â Â  (g) The personÂs false statements, concealment of misconduct or tampering with monitoring or pollution control equipment;

Â Â Â Â Â  (h) The personÂs cooperation with regulatory authorities, including voluntary disclosure and prompt subsequent efforts to comply with applicable regulations and to remedy harm caused by the violation;

Â Â Â Â Â  (i) The appropriate regulatory agencyÂs current and past policy and practice regarding the enforcement of the applicable environmental law; and

Â Â Â Â Â  (j) The personÂs good faith effort to comply with the law to the extent practicable.

Â Â Â Â Â  (3) In order to promote consistency and uniformity in prosecutorial policies, the Attorney General, in consultation with the Oregon District Attorneys Association, and after appropriate opportunity for public comment, shall adopt model guidelines for prosecution of environmental crimes. The Attorney GeneralÂs model guidelines shall provide for consideration and application of the factors described in subsection (2) of this section. A district attorney may fulfill the district attorneyÂs responsibility under subsection (2) of this section by adopting the Attorney GeneralÂs model guidelines.

Â Â Â Â Â  (4) Prior to or in conjunction with the filing of felony charges under ORS 468.922 to 468.956, the district attorney or the Attorney General shall file a certification with the court that the guidelines described in subsections (2) and (3) of this section have been applied and that, in the opinion of the district attorney or Attorney General, as the case may be, the criminal charges are being filed in accordance with the guidelines. [1993 c.422 Â§19]

Â Â Â Â Â  Note: Legislative Counsel has substituted ÂORS 468.922 to 468.956Â for the words Âthis 1993 ActÂ in sections 19 and 20, chapter 422, Oregon Laws 1993, compiled as 468.961 and 468.963. Other ORS references have not been substituted, pursuant to 173.160. These sections may be determined by referring to the 1993 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  468.962 Notice to Department of Revenue of environmental felony. If a person is convicted of a felony under ORS 468.922 to 468.956, the county district attorney or the Attorney General, whichever was the prosecuting officer, shall give notice of the conviction to the Department of Revenue. [2001 c.928 Â§8]

Â Â Â Â Â  468.963 Environmental audit privilege; exceptions; burden of proving privilege; waiver; disclosure after in camera review. (1) In order to encourage owners and operators of facilities and persons conducting other activities regulated under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, both to conduct voluntary internal environmental audits of their compliance programs and management systems and to assess and improve compliance with such statutes, an environmental audit privilege is recognized to protect the confidentiality of communications relating to such voluntary internal environmental audits.

Â Â Â Â Â  (2) An Environmental Audit Report shall be privileged and shall not be admissible as evidence in any civil or administrative proceeding, except as provided in subsections (3) and (4) of this section. The privilege provided in this subsection does not apply to a criminal investigation or proceeding. When an Environmental Audit Report is obtained in connection with a criminal investigation or proceeding, the privilege provided in this subsection related to civil or administrative proceedings is not waived.

Â Â Â Â Â  (3)(a) The privilege described in subsection (2) of this section does not apply to the extent that it is waived expressly or by implication by the owner or operator of a facility or persons conducting an activity that prepared or caused to be prepared the Environmental Audit Report. The release of an Environmental Audit Report by the owner or operator of a facility to any party or to any public body for purposes of negotiating, arranging or facilitating the sale, lease or financing of a property or a facility, or a portion of a property or facility:

Â Â Â Â Â  (A) Is not a waiver of the privilege; and

Â Â Â Â Â  (B) Does not create a right for a public body to require the release of an Environmental Audit Report.

Â Â Â Â Â  (b) In a civil or administrative proceeding, a court of record, after in camera review consistent with the Oregon Rules of Civil Procedure, shall require disclosure of material for which the privilege described in subsection (2) of this section is asserted, if such court determines that:

Â Â Â Â Â  (A) The privilege is asserted for a fraudulent purpose;

Â Â Â Â Â  (B) The material is not subject to the privilege; or

Â Â Â Â Â  (C) Even if subject to the privilege, the material shows evidence of noncompliance with ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or with the federal, regional or local counterpart or extension of such statutes, appropriate efforts to achieve compliance with which were not promptly initiated and pursued with reasonable diligence.

Â Â Â Â Â  (c) A party asserting the environmental audit privilege described in subsection (2) of this section has the burden of proving the privilege, including, if there is evidence of noncompliance with ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, proof that appropriate efforts to achieve compliance were promptly initiated and pursued with reasonable diligence. A party seeking disclosure under subsection (3)(b)(A) of this section has the burden of proving that the privilege is asserted for a fraudulent purpose.

Â Â Â Â Â  (4)(a) A district attorney, the Attorney General or a governmental agency having probable cause to believe an offense has been committed under ORS 468.922 to 468.956 based upon information obtained from a source independent of an Environmental Audit Report, may obtain an Environmental Audit Report for which a privilege is asserted under subsection (2) of this section pursuant to search warrant, criminal subpoena or discovery as allowed by ORS 135.835. The district attorney, Attorney General or governmental agency shall immediately place the report under seal and shall not review or disclose its contents.

Â Â Â Â Â  (b) Within 30 days of the district attorneyÂs, Attorney GeneralÂs or governmental agencyÂs obtaining an Environmental Audit Report, the owner or operator who prepared or caused to be prepared the report may file with the appropriate court a petition requesting an in camera hearing on whether the Environmental Audit Report or portions thereof are privileged under this section or subject to disclosure. Failure by the owner or operator to file such petition shall waive the privilege.

Â Â Â Â Â  (c) Upon filing of such petition, the court shall issue an order scheduling an in camera hearing, within 45 days of the filing of the petition, to determine whether the Environmental Audit Report or portions thereof are privileged under this section or subject to disclosure. Such order further shall allow the district attorney, Attorney General or governmental agency to remove the seal from the report to review the report and shall place appropriate limitations on distribution and review of the report to protect against unnecessary disclosure. The district attorney, Attorney General or governmental agency may consult with enforcement agencies regarding the contents of the report as necessary to prepare for the in camera hearing. However, the information used in preparation for the in camera hearing shall not be used in any investigation or in any proceeding against the defendant, and shall otherwise be kept confidential, unless and until such information is found by the court to be subject to disclosure.

Â Â Â Â Â  (d) The parties may at any time stipulate to entry of an order directing that specific information contained in an Environmental Audit Report is or is not subject to the privilege provided under subsection (2) of this section.

Â Â Â Â Â  (e) Upon making a determination under subsection (3)(b) of this section, the court may compel the disclosure only of those portions of an Environmental Audit Report relevant to issues in dispute in the proceeding.

Â Â Â Â Â  (5) The privilege described in subsection (2) of this section shall not extend to:

Â Â Â Â Â  (a) Documents, communications, data, reports or other information required to be collected, developed, maintained, reported or otherwise made available to a regulatory agency pursuant to ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or other federal, state or local law, ordinance, regulation, permit or order;

Â Â Â Â Â  (b) Information obtained by observation, sampling or monitoring by any regulatory agency; or

Â Â Â Â Â  (c) Information obtained from a source independent of the environmental audit.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂEnvironmental auditÂ means a voluntary, internal and comprehensive evaluation of one or more facilities or an activity at one or more facilities regulated under ORS 824.050 to 824.110 or ORS chapter 465, 466, 468, 468A, 468B or 825, or the federal, regional or local counterpart or extension of such statutes, or of management systems related to such facility or activity, that is designed to identify and prevent noncompliance and to improve compliance with such statutes. An environmental audit may be conducted by the owner or operator, by the ownerÂs or operatorÂs employees or by independent contractors.

Â Â Â Â Â  (b) ÂEnvironmental Audit ReportÂ means a set of documents, each labeled ÂEnvironmental Audit Report: Privileged DocumentÂ and prepared as a result of an environmental audit. An Environmental Audit Report may include field notes and records of observations, findings, opinions, suggestions, conclusions, drafts, memoranda, drawings, photographs, computer-generated or electronically recorded information, maps, charts, graphs and surveys, provided such supporting information is collected or developed for the primary purpose and in the course of an environmental audit. An Environmental Audit Report, when completed, may have three components:

Â Â Â Â Â  (A) An audit report prepared by the auditor, which may include the scope of the audit, the information gained in the audit, conclusions and recommendations, together with exhibits and appendices;

Â Â Â Â Â  (B) Memoranda and documents analyzing portions or all of the audit report and potentially discussing implementation issues; and

Â Â Â Â Â  (C) An implementation plan that addresses correcting past noncompliance, improving current compliance and preventing future noncompliance.

Â Â Â Â Â  (7) Nothing in this section shall limit, waive or abrogate the scope or nature of any statutory or common law privilege, including the work product doctrine and the attorney-client privilege. [1993 c.422 Â§20; 1997 c.320 Â§1; 2001 c.630 Â§1]

Â Â Â Â Â  Note: See note under 468.961.

Â Â Â Â Â  468.965 [1985 c.684 Â§10; 1989 c.958 Â§9; renumbered 468.491 in 1993]

Â Â Â Â Â  468.967 [1989 c.1072 Â§1; renumbered 459A.775 in 1991]

Â Â Â Â Â  468.968 [1989 c.1072 Â§Â§2,3,4; renumbered 459A.780 in 1991]

Â Â Â Â Â  468.969 [1989 c.1072 Â§5; renumbered 459A.785 in 1991]

Â Â Â Â Â  468.970 [1987 c.695 Â§1; 1989 c.958 Â§9; renumbered 454.430 in 1989]

Â Â Â Â Â  468.973 [1987 c.695 Â§2; renumbered 454.433 in 1989]

Â Â Â Â Â  468.975 [1987 c.695 Â§Â§3,11; renumbered 454.436 in 1989]

Â Â Â Â Â  468.977 [1987 c.695 Â§Â§4,5,8; renumbered 454.439 in 1989]

Â Â Â Â Â  468.980 [1987 c.695 Â§6; renumbered 454.442 in 1989]

Â Â Â Â Â  468.983 [1987 c.695 Â§7; renumbered 454.445 in 1989]

Â Â Â Â Â  468.990 [1973 c.835 Â§28; subsection (5) formerly part of 448.990, enacted as 1973 c.835 Â§177a; 1989 c.859 Â§6; 1991 c.764 Â§7; renumbered 468B.990 in 1991]

Â Â Â Â Â  468.992 [1973 c.835 Â§26; repealed by 1993 c.422 Â§35]

Â Â Â Â Â  468.995 [1973 c.835 Â§27; subsection (6) enacted as 1975 c.366 Â§3; 1983 c.338 Â§938; 1991 c.920 Â§20; renumbered 468A.990 in 1991]

CIVIL PENALTIES

Â Â Â Â Â  468.996 Civil penalty for intentional or reckless violation; rules. (1) In addition to any other penalty provided by law, any person who intentionally or recklessly violates any provision of ORS 164.785, 459.205 to 459.426, 459.705 to 459.790, ORS chapters 465, 466 or 467 or 468, 468A and 468B or any rule or standard or order of the Environmental Quality Commission adopted or issued pursuant to ORS 459.205 to 459.426, 459.705 to 459.790, ORS chapters 465, 466 or 467 or 468, 468A and 468B, which results in or creates the imminent likelihood for an extreme hazard to the public health or which causes extensive damage to the environment shall incur a civil penalty not to exceed $100,000. The Environmental Quality Commission shall adopt by rule a schedule and the criteria for determining the amount of a civil penalty that may be imposed for an extreme violation.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂIntentionallyÂ means conduct by a person with a conscious objective to cause the result of the conduct.

Â Â Â Â Â  (b) ÂRecklesslyÂ means conduct by a person who is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists. The risk must be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of care a reasonable person would observe in that situation. [1991 c.650 Â§2]

Â Â Â Â Â  468.997 Joinder of certain offenses. Where any provision of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B provides that each day of violation of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 or a section of ORS chapters 468, 468A and 468B constitutes a separate offense, violations of that section that occur within the same court jurisdiction may be joined in one indictment, or complaint, or information, in several counts. [Formerly 449.992]

_______________



Chapter 468a

Chapter 468A Â Air Quality

2007 EDITION

AIR QUALITY

PUBLIC HEALTH AND SAFETY

AIR POLLUTION CONTROL

468A.005Â  Definitions for air pollution laws

468A.010Â  Policy

468A.015Â  Purpose of air pollution laws

468A.020Â  Application of air pollution laws

468A.025Â  Air purity standards; air quality standards; treatment and control of emissions; rules

468A.030Â  When liability for violation not applicable

468A.035Â  General comprehensive plan

468A.040Â  Permits; rules

468A.045Â  Activities prohibited without permit; limit on activities with permit

468A.050Â  Classification of air contamination sources; registration and reporting of sources; rules

468A.055Â  Notice prior to construction of new sources; order authorizing or prohibiting construction; effect of no order; appeal

468A.060Â  Duty to comply with laws, rules and standards

468A.065Â  Furnishing copies of rules and standards to building permit issuing agencies

468A.070Â  Measurement and testing of contamination sources; rules

468A.075Â  Variances from air contamination rules and standards; delegation to local governments; notices

468A.080Â  Air and water pollution control permit for geothermal well drilling and operation; enforcement authority of director

468A.085Â  Residential open burning of vegetative debris; rules; local government authority

TAX CREDIT FOR EMISSION PREVENTION

468A.095Â  Legislative findings

468A.096Â  Application for certification; eligible production technologies or processes; fees

468A.098Â  Certification; rejection of application

REGIONAL AIR QUALITY CONTROL AUTHORITIES

468A.100Â  Definitions for ORS 468A.010 and 468A.100 to 468A.180

468A.105Â  Formation of regional air quality control authorities

468A.110Â  Waiver of population requirements

468A.115Â  Nature of authority

468A.120Â  Board of directors; term

468A.125Â  Board where population requirement waived

468A.130Â  Advisory committee; duties; members; term; chairperson; meetings

468A.135Â  Function of authority; rules

468A.140Â  Assumption, retention and transfer of control over classes of air contamination sources

468A.145Â  Contract for commission to retain authority under ORS 468A.135

468A.150Â  Conduct of public hearings; entry of orders

468A.155Â  Rules authorizing regional permit programs

468A.160Â  Expansion or dissolution of authority

468A.165Â  Compliance with state standards required; hearing; notice

468A.170Â  Payment of costs of services to authority by state

468A.175Â  State aid

468A.180Â  Payment of certain court costs not required

OREGON
GLOBAL WARMING COMMISSION

468A.200Â  Legislative findings

468A.205Â  Policy; greenhouse gas emissions reduction goals

468A.210Â  Definitions for ORS 352.247 and 468A.200 to 468A.260

468A.215Â  Oregon Global Warming Commission; appointment; term; vacancies; expenses of members

468A.220Â  Ex officio members

468A.225Â  Meetings; quorum; support of agencies

468A.230Â  Rules

468A.235Â  Coordination of state and local efforts to reduce greenhouse gas emissions

468A.240Â  Recommendations; public comment; examination of greenhouse gas cap-and-trade systems

468A.245Â  Outreach strategy

468A.250Â  Mandate of
Oregon
Global Warming Commission

468A.255Â  Citizen advisory groups

468A.260Â  Report to Legislative Assembly

FEDERAL OPERATING PERMIT PROGRAM

468A.300Â  Definitions for federal operating permit program

468A.305Â  Purpose

468A.310Â  Federal operating permit program approval; rules; content of plan

468A.315Â  Emission fees for major sources; base fees; basis of fees; rules

468A.320Â  Accountability for costs of program

468A.325Â  Priority of department work schedule

468A.327Â  Requirement for adoption, amendment or repeal of rules; oral hearing

468A.330Â  Small Business Stationary Source Technical and Environmental Compliance Assistance Program

MOTOR VEHICLE POLLUTION CONTROL

468A.350Â  Definitions for ORS 468A.350 to 468A.400

468A.355Â  Legislative findings

468A.360Â  Motor vehicle emission and noise standards; copy to Department of Transportation

468A.363Â  Purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300

468A.365Â  Certification of motor vehicle pollution control systems and inspection of motor vehicles; rules

468A.370Â  Cost-effective inspection program; contracts for inspections

468A.375Â  Notice to state agencies concerning certifications

468A.380Â  Licensing of personnel and equipment; certification of motor vehicles; rules

468A.385Â  Determination of compliance of motor vehicles

468A.387Â  Operating schedules for testing stations

468A.390Â  Designation of areas of the state subject to motor vehicle emission inspection program; rules

468A.395Â  Bond or letter of credit; remedy against person licensed under ORS 468A.380; cancellation of license

468A.400Â  Fees; collection; use

468A.405Â  Authority to limit motor vehicle operation and traffic; rules

468A.410Â  Administration and enforcement of rules adopted under ORS 468A.405

468A.415Â  Legislative findings

468A.420Â  Oxygenated motor vehicle fuels; when required by rule

468A.455Â  Police enforcement

WOODSTOVE EMISSIONS CONTROL

468A.460Â  Policy

468A.465Â  Prohibited acts relating to uncertified and unlabeled woodstove

468A.470Â  Evaluation of woodstove emission performance; fee; rules

468A.475Â  Use of net emission reductions in airshed

468A.480Â  Standards and certification program; rules; fee

468A.485Â  Definitions for ORS 468A.490

468A.490Â  Residential Wood Heating Air Quality Improvement Fund; uses

468A.495Â  Prohibition on installation of used woodstoves

468A.500Â  Prohibition on sale of noncertified woodstove

468A.505Â  Removal of noncertified woodstoves

468A.510Â  Antique woodstove exemption

468A.515Â  Wood heating curtailment program requirements; exemptions; rules

468A.520Â  Residential wood heating advisory committee

FIELD BURNING AND PROPANE FLAMING

468A.550Â  Definitions for ORS 468A.555 to 468A.620 and 468A.992

468A.555Â  Policy to reduce open field burning

468A.560Â  Applicability of open field burning, propane flaming and stack and pile burning statutes

468A.565Â  Use of certified alternative thermal field sanitizer

468A.570Â  Classification of atmospheric conditions; marginal day

468A.575Â  Permits for open burning, propane flaming or stack or pile burning; rules

468A.580Â  Permits; inspections; planting restrictions

468A.585Â  Memorandum of understanding with State Department of Agriculture

468A.590Â  Duties of State Department of Agriculture

468A.595Â  Commission rules to regulate burning pursuant to ORS 468A.610

468A.597Â  Duty to dispose of straw

468A.600Â  Standards of practice and performance

468A.605Â  Duties of Department of Environmental Quality

468A.610Â  Reduction in acreage to be open burned, propane flamed or stack or pile burned

468A.615Â  Registration of acreage to be burned; fees

468A.620Â  Experimental field sanitization; rules

CHLOROFLUOROCARBONS AND HALON CONTROL

468A.625Â  Definitions for ORS 468A.630 to 468A.645

468A.630Â  Legislative findings

468A.635Â  Restrictions on sale, installation and repairing of items containing chlorofluorocarbons and halon; rules

468A.640Â  Department program to reduce use of and recycle compounds

468A.645Â  State Fire Marshal; program; halons; guidelines

AEROSOL SPRAY CONTROL

468A.650Â  Legislative findings

468A.655Â  Prohibition on sale or promotion; exemption for medical use

468A.660Â  Wholesale transactions permitted

ASBESTOS ABATEMENT PROJECTS

468A.700Â  Definitions for ORS 468A.700 to 468A.760

468A.705Â  Legislative findings

468A.707Â  Asbestos abatement program; rules; contractor licensing; worker certification

468A.710Â  License required for asbestos abatement project

468A.715Â  Licensed contractor required; exception

468A.720Â  Qualifications for license; application

468A.725Â  Grounds for license suspension or revocation

468A.730Â  Worker certificate required; qualifications; renewal application; suspension or revocation

468A.735Â  Alternatives to protection requirements; approval

468A.740Â  Accreditation requirements; rules

468A.745Â  Rules; variances; training; standards; procedures

468A.750Â  Fee schedule; waiver; disposition

468A.755Â  Exemptions

468A.760Â  Content of bid advertisement

INDOOR AIR POLLUTION CONTROL

468A.775Â  Indoor air quality sampling; accreditation and certification programs

468A.780Â  Schedule of fees; accreditation and certification programs

468A.785Â  Pilot programs

AGRICULTURAL OPERATIONS AND EQUIPMENT

468A.790Â  Memorandum of understanding with State Department of Agriculture; rules

DIESEL ENGINES

468A.793Â  Goal to reduce excess lifetime risk of cancer due to exposure to diesel engine emissions

468A.795Â  Definitions

468A.797Â  Standards for certified cost of qualifying repower or retrofit; rules

468A.799Â  Standards for qualifying repower of nonroad diesel engine or retrofit of diesel engine; rules

468A.801Â  Clean Diesel Engine Fund; interest

468A.803Â  Uses of Clean Diesel Engine Fund; rules

EMISSION REDUCTION CREDIT BANKS

468A.820Â  Community emission reduction credit banks; establishment; rules; credits

PENALTIES

468A.990Â  Penalties for air pollution offenses

468A.992Â  Civil penalties for open field burning violations

AIR POLLUTION CONTROL

Â Â Â Â Â  468A.005 Definitions for air pollution laws. As used in ORS chapters 468, 468A and 468B, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAir-cleaning deviceÂ means any method, process or equipment which removes, reduces or renders less noxious air contaminants prior to their discharge in the atmosphere.

Â Â Â Â Â  (2) ÂAir contaminantÂ means a dust, fume, gas, mist, odor, smoke, vapor, pollen, soot, carbon, acid or particulate matter or any combination thereof.

Â Â Â Â Â  (3) ÂAir contaminationÂ means the presence in the outdoor atmosphere of one or more air contaminants which contribute to a condition of air pollution.

Â Â Â Â Â  (4) ÂAir contamination sourceÂ means any source at, from, or by reason of which there is emitted into the atmosphere any air contaminant, regardless of who the person may be who owns or operates the building, premises or other property in, at or on which such source is located, or the facility, equipment or other property by which the emission is caused or from which the emission comes.

Â Â Â Â Â  (5) ÂAir pollutionÂ means the presence in the outdoor atmosphere of one or more air contaminants, or any combination thereof, in sufficient quantities and of such characteristics and of a duration as are or are likely to be injurious to public welfare, to the health of human, plant or animal life or to property or to interfere unreasonably with enjoyment of life and property throughout such area of the state as shall be affected thereby.

Â Â Â Â Â  (6) ÂArea of the stateÂ means any city or county or portion thereof or other geographical area of the state as may be designated by the Environmental Quality Commission.

Â Â Â Â Â  (7) ÂWoodstoveÂ means a wood fired appliance with a closed fire chamber which maintains an air-to-fuel ratio of less than 30 during the burning of 90 percent or more of the fuel mass consumed in the low firing cycle. The low firing cycle means less than or equal to 25 percent of the maximum burn rate achieved with doors closed or the minimum burn achievable. [Formerly 468.275]

Â Â Â Â Â  468A.010 Policy. (1) In the interest of the public health and welfare of the people, it is declared to be the public policy of the State of
Oregon
:

Â Â Â Â Â  (a) To restore and maintain the quality of the air resources of the state in a condition as free from air pollution as is practicable, consistent with the overall public welfare of the state.

Â Â Â Â Â  (b) To provide for a coordinated statewide program of air quality control and to allocate between the state and the units of local government responsibility for such control.

Â Â Â Â Â  (c) To facilitate cooperation among units of local government in establishing and supporting air quality control programs.

Â Â Â Â Â  (2) The program for the control of air pollution in this state shall be undertaken in a progressive manner, and each of its successive objectives shall be sought to be accomplished by cooperation and conciliation among all the parties concerned. [Formerly 449.765 and then 468.280]

Â Â Â Â Â  468A.015 Purpose of air pollution laws. It is the purpose of the air pollution laws contained in ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B to safeguard the air resources of the state by controlling, abating and preventing air pollution under a program which shall be consistent with the declaration of policy in this section and with ORS 468A.010. [Formerly 449.770 and then 468.285]

Â Â Â Â Â  468A.020 Application of air pollution laws. (1) Except as provided in subsection (2) of this section, the air quality laws contained in ORS chapters 468, 468A and 468B do not apply to:

Â Â Â Â Â  (a) Agricultural operations, including but not limited to:

Â Â Â Â Â  (A) Growing or harvesting crops;

Â Â Â Â Â  (B) Raising fowl or animals;

Â Â Â Â Â  (C) Clearing or grading agricultural land;

Â Â Â Â Â  (D) Propagating and raising nursery stock;

Â Â Â Â Â  (E) Propane flaming of mint stubble; and

Â Â Â Â Â  (F) Stack or pile burning of residue from Christmas trees, as defined in ORS 571.505, during the period beginning October 1 and ending May 31 of the following year.

Â Â Â Â Â  (b) Equipment used in agricultural operations, except boilers used in connection with propagating and raising nursery stock.

Â Â Â Â Â  (c) Barbecue equipment used in connection with any residence.

Â Â Â Â Â  (d) Heating equipment in or used in connection with residences used exclusively as dwellings for not more than four families, except woodstoves which shall be subject to regulation under this section, ORS 468A.460 to 468A.480, 468A.490 and 468A.515.

Â Â Â Â Â  (e) Fires set or permitted by any public agency when such fire is set or permitted in the performance of its official duty for the purpose of weed abatement, prevention or elimination of a fire hazard, or instruction of employees in the methods of fire fighting, which in the opinion of the agency is necessary.

Â Â Â Â Â  (f) Fires set pursuant to permit for the purpose of instruction of employees of private industrial concerns in methods of fire fighting, or for civil defense instruction.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to the extent:

Â Â Â Â Â  (a) Otherwise provided in ORS 468A.555 to 468A.620, 468A.790, 468A.992, 476.380 and 478.960;

Â Â Â Â Â  (b) Necessary to implement the federal Clean Air Act (P.L. 88-206 as amended) under ORS 468A.025, 468A.030, 468A.035, 468A.040, 468A.045 and 468A.300 to 468A.330; or

Â Â Â Â Â  (c) Necessary for the Environmental Quality Commission, in the commissionÂs discretion, to implement a recommendation of the Task Force on Dairy Air Quality created under section 3, chapter 799, Oregon Laws 2007, for the regulation of dairy air contaminant emissions. [Formerly 468.290; 1997 c.473 Â§2; 1999 c.439 Â§1; 2007 c.799 Â§4]

Â Â Â Â Â  468A.025 Air purity standards; air quality standards; treatment and control of emissions; rules. (1) By rule the Environmental Quality Commission may establish areas of the state and prescribe the degree of air pollution or air contamination that may be permitted therein, as air purity standards for such areas.

Â Â Â Â Â  (2) In determining air purity standards, the commission shall consider the following factors:

Â Â Â Â Â  (a) The quality or characteristics of air contaminants or the duration of their presence in the atmosphere which may cause air pollution in the particular area of the state;

Â Â Â Â Â  (b) Existing physical conditions and topography;

Â Â Â Â Â  (c) Prevailing wind directions and velocities;

Â Â Â Â Â  (d) Temperatures and temperature inversion periods, humidity, and other atmospheric conditions;

Â Â Â Â Â  (e) Possible chemical reactions between air contaminants or between such air contaminants and air gases, moisture or sunlight;

Â Â Â Â Â  (f) The predominant character of development of the area of the state, such as residential, highly developed industrial area, commercial or other characteristics;

Â Â Â Â Â  (g) Availability of air-cleaning devices;

Â Â Â Â Â  (h) Economic feasibility of air-cleaning devices;

Â Â Â Â Â  (i) Effect on normal human health of particular air contaminants;

Â Â Â Â Â  (j) Effect on efficiency of industrial operation resulting from use of air-cleaning devices;

Â Â Â Â Â  (k) Extent of danger to property in the area reasonably to be expected from any particular air contaminants;

Â Â Â Â Â  (L) Interference with reasonable enjoyment of life by persons in the area which can reasonably be expected to be affected by the air contaminants;

Â Â Â Â Â  (m) The volume of air contaminants emitted from a particular class of air contamination source;

Â Â Â Â Â  (n) The economic and industrial development of the state and continuance of public enjoyment of the stateÂs natural resources; and

Â Â Â Â Â  (o) Other factors which the commission may find applicable.

Â Â Â Â Â  (3) The commission may establish air quality standards including emission standards for the entire state or an area of the state. The standards shall set forth the maximum amount of air pollution permissible in various categories of air contaminants and may differentiate between different areas of the state, different air contaminants and different air contamination sources or classes thereof.

Â Â Â Â Â  (4) The commission shall specifically fulfill the intent of the policy under ORS 468A.010 (1)(a) as it pertains to the highest and best practicable treatment and control of emissions from stationary sources through the adoption of rules:

Â Â Â Â Â  (a) To require specific permit conditions for the operation and maintenance of pollution control equipment to the extent the Department of Environmental Quality considers the permit conditions necessary to insure that pollution control equipment is operated and maintained at the highest reasonable efficiency and effectiveness level.

Â Â Â Â Â  (b) To require typically achievable control technology for new, modified and existing sources of air contaminants or precursors to air contaminants for which ambient air quality standards are established, to the extent emission units at the source are not subject to other emission standards for a particular air contaminant and to the extent the department determines additional controls on such sources are necessary to carry out the policy under ORS 468A.010 (1)(a).

Â Â Â Â Â  (c) To require controls necessary to achieve ambient air quality standards or prevent significant impairment of visibility in areas designated by the commission for any source that is a substantial cause of any exceedance or projected exceedance in the near future of national ambient air quality standards or visibility requirements.

Â Â Â Â Â  (d) To require controls necessary to meet applicable federal requirements for any source.

Â Â Â Â Â  (e) Applicable to a source category, contaminant or geographic area necessary to protect public health or welfare for air contaminants not otherwise regulated by the commission or as necessary to address the cumulative impact of sources on air quality.

Â Â Â Â Â  (5) Rules adopted by the commission under subsection (4) of this section shall be applied to a specific stationary source only through express incorporation as a permit condition in the permit for the source.

Â Â Â Â Â  (6) Nothing in subsection (4) of this section or rules adopted under subsection (4) of this section shall be construed to limit the authority of the commission to adopt rules, except rules addressing the highest and best practicable treatment and control.

Â Â Â Â Â  (7) As used in this section, Âtypically achievable control technologyÂ means the emission limit established on a case-by-case basis for a criterion contaminant from a particular emission unit in accordance with rules adopted under subsection (4) of this section. For an existing source, the emission limit established shall be typical of the emission level achieved by emission units similar in type and size. For a new or modified source, the emission limit established shall be typical of the emission level achieved by recently installed, well controlled new or modified emission units similar in type and size. Typically achievable control technology determinations shall be based on information known to the department. In making the determination, the department shall take into consideration pollution prevention, impacts on other environmental media, energy impacts, capital and operating costs, cost effectiveness and the age and remaining economic life of existing emission control equipment. The department may consider emission control technologies typically applied to other types of emission units if such technologies can be readily applied to the emission unit. If an emission limitation is not feasible, the department may require a design, equipment, work practice or operational standard or a combination thereof. [Formerly 449.785 and then 468.295; 1993 c.790 Â§1]

Â Â Â Â Â  468A.030 When liability for violation not applicable. The several liabilities which may be imposed pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B upon persons violating the provisions of any rule, standard or order of the Environmental Quality Commission pertaining to air pollution shall not be so construed as to include any violation which was caused by an act of God, war, strife, riot or other condition as to which any negligence or willful misconduct on the part of such person was not the proximate cause. [Formerly 449.825 and then 468.300]

Â Â Â Â Â  468A.035 General comprehensive plan. Subject to policy direction by the Environmental Quality Commission, the Department of Environmental Quality shall prepare and develop a general comprehensive plan for the control or abatement of existing air pollution and for the control or prevention of new air pollution in any area of the state in which air pollution is found already existing or in danger of existing. The plan shall recognize varying requirements for different areas of the state. [Formerly 449.782 and then 468.305]

Â Â Â Â Â  468A.040 Permits; rules. (1) By rule the Environmental Quality Commission may require permits for air contamination sources classified by type of air contaminants, by type of air contamination source or by area of the state. The permits shall be issued as provided in ORS 468.065. A permit subject to the federal operating permit program shall be issued in accordance with the rules adopted under ORS 468A.310.

Â Â Â Â Â  (2) If a request for review of the final Department of Environmental Quality action, or any part thereof, is made on an application for a permit issued under the federal operating permit program established under ORS 468A.310 in accordance with the rules adopted by the commission, the effect of the contested conditions and any conditions that are not severable from those contested shall be stayed upon a showing that compliance with the contested conditions during the pendency of the appeal would require substantial expenditures or losses that would not be incurred if the permittee prevails on the merits of the review and there exists a reasonable likelihood of success on the merits. The department may require that the contested conditions not be stayed if the department finds that substantial endangerment of public health or welfare would result from the staying of the conditions.

Â Â Â Â Â  (3) Any source under an existing permit shall:

Â Â Â Â Â  (a) Comply with the conditions of the existing permit during any modification or reissuance proceeding; and

Â Â Â Â Â  (b) To the extent conditions of any new or modified permit are stayed under subsection (2) of this section, comply with the conditions of the existing permit that correspond to the stayed conditions, unless compliance would be technologically incompatible with compliance with other conditions of the new or modified permit that have not been stayed. [Formerly 449.727 and then 468.310]

Â Â Â Â Â  468A.045 Activities prohibited without permit; limit on activities with permit. (1) Without first obtaining a permit pursuant to ORS 468.065, 468A.040 or 468A.155, no person shall:

Â Â Â Â Â  (a) Discharge, emit or allow to be discharged or emitted any air contaminant for which a permit is required under ORS 468A.040 into the outdoor atmosphere from any air contamination source.

Â Â Â Â Â  (b) Construct, install, establish, develop, modify, enlarge or operate any air contamination source for which a permit is required under ORS 468A.040.

Â Â Â Â Â  (2) No person shall increase in volume or strength discharges or emissions from any air contamination source for which a permit is required under ORS 468A.040 in excess of the permissive discharges or emission specified under an existing permit. [Formerly 449.731 and then 468.315]

Â Â Â Â Â  468A.050 Classification of air contamination sources; registration and reporting of sources; rules. (1) By rule the Environmental Quality Commission may classify air contamination sources according to levels and types of emissions and other characteristics which cause or tend to cause or contribute to air pollution and may require registration or reporting or both for any such class or classes.

Â Â Â Â Â  (2) Any person in control of an air contamination source of any class for which registration and reporting is required under subsection (1) of this section shall register with the Department of Environmental Quality and make reports containing such information as the commission by rule may require concerning location, size and height of air contaminant outlets, processes employed, fuels used and the amounts, nature and duration of air contaminant emissions and such other information as is relevant to air pollution. [Formerly 449.707 and then 468.320]

Â Â Â Â Â  468A.055 Notice prior to construction of new sources; order authorizing or prohibiting construction; effect of no order; appeal. (1) The Environmental Quality Commission may require notice prior to the construction of new air contamination sources specified by class or classes in its rules or standards relating to air pollution.

Â Â Â Â Â  (2) Within 30 days of receipt of such notice, the commission may require, as a condition precedent to approval of the construction, the submission of plans and specifications. After examination thereof, the commission may request corrections and revisions to the plans and specifications. The commission may also require any other information concerning air contaminant emissions as is necessary to determine whether the proposed construction is in accordance with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto.

Â Â Â Â Â  (3) If the commission determines that the proposed construction is in accordance with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall enter an order approving such construction. If the commission determines that the construction does not comply with the provisions of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B and applicable rules or standards adopted pursuant thereto, it shall notify the applicant and enter an order prohibiting the construction.

Â Â Â Â Â  (4) If within 60 days of the receipt of plans, specifications or any subsequently requested revisions or corrections to the plans and specifications or any other information required pursuant to this section, the commission fails to issue an order, the failure shall be considered a determination that the construction may proceed except where prohibited by federal law. The construction must comply with the plans, specifications and any corrections or revisions thereto or other information, if any, previously submitted.

Â Â Â Â Â  (5) Any person against whom the order is directed may, within 20 days from the date of mailing of the order, demand a hearing. The demand shall be in writing, shall state the grounds for hearing and shall be mailed to the Director of the Department of Environmental Quality. The hearing shall be conducted pursuant to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (6) The commission may delegate its duties under subsections (2) to (4) of this section to the Director of the Department of Environmental Quality. If the commission delegates its duties under this section, any person against whom an order of the director is directed may demand a hearing before the commission as provided in subsection (5) of this section.

Â Â Â Â Â  (7) For the purposes of this section, ÂconstructionÂ includes installation and establishment of new air contamination sources. Addition to or enlargement or replacement of an air contamination source, or any major alteration or modification therein that significantly affects the emission of air contaminants shall be considered as construction of a new air contamination source. [Formerly 468.325; 1993 c.790 Â§4]

Â Â Â Â Â  468A.060 Duty to comply with laws, rules and standards. Any person who complies with the provisions of ORS 468A.055 and receives notification that construction may proceed in accordance therewith is not thereby relieved from complying with any other applicable law, rule or standard. [Formerly 449.739 and then 468.330]

Â Â Â Â Â  468A.065 Furnishing copies of rules and standards to building permit issuing agencies. Whenever under the provisions of ORS 468A.050 to 468A.070 rules or standards are adopted by either the Environmental Quality Commission or a regional authority, the commission or regional authority shall furnish to all building permit issuing agencies within its jurisdiction copies of such rules and standards. [Formerly 449.722 and then 468.335]

Â Â Â Â Â  468A.070 Measurement and testing of contamination sources; rules. (1) Pursuant to rules adopted by the Environmental Quality Commission, the Department of Environmental Quality shall establish a program for measurement and testing of contamination sources and may perform such sampling or testing or may require any person in control of an air contamination source to perform the sampling or testing, subject to the provisions of subsections (2) to (4) of this section. Whenever samples of air or air contaminants are taken by the department for analysis, a duplicate of the analytical report shall be furnished promptly to the person owning or operating the air contamination source.

Â Â Â Â Â  (2) The department may require any person in control of an air contamination source to provide necessary holes in stacks or ducts and proper sampling and testing facilities, as may be necessary and reasonable for the accurate determination of the nature, extent, quantity and degree of air contaminants which are emitted as the result of operation of the source.

Â Â Â Â Â  (3) All sampling and testing shall be conducted in accordance with methods used by the department or equivalent methods of measurement acceptable to the department.

Â Â Â Â Â  (4) All sampling and testing performed under this section shall be conducted in accordance with applicable safety rules and procedures established by law. [Formerly 449.702 and then 468.340]

Â Â Â Â Â  468A.075 Variances from air contamination rules and standards; delegation to local governments; notices. (1) The Environmental Quality Commission may grant specific variances which may be limited in time from the particular requirements of any rule or standard to such specific persons or class of persons or such specific air contamination source, upon such conditions as it may consider necessary to protect the public health and welfare. The commission shall grant such specific variance only if it finds that strict compliance with the rule or standard is inappropriate because:

Â Â Â Â Â  (a) Conditions exist that are beyond the control of the persons granted such variance; or

Â Â Â Â Â  (b) Special circumstances render strict compliance unreasonable, burdensome or impractical due to special physical conditions or cause; or

Â Â Â Â Â  (c) Strict compliance would result in substantial curtailment or closing down of a business, plant or operation; or

Â Â Â Â Â  (d) No other alternative facility or method of handling is yet available.

Â Â Â Â Â  (2) The commission may delegate the power to grant variances to legislative bodies of local units of government or regional air quality control authorities in any area of the state on such general conditions as it may find appropriate. However, if the commission delegates authority to grant variances to a regional authority, the commission shall not grant similar authority to any city or county within the territory of the regional authority.

Â Â Â Â Â  (3) A copy of each variance granted, renewed or extended by a local governmental body or regional authority shall be filed with the commission within 15 days after it is granted. The commission shall review the variance and the reasons therefor within 60 days of receipt of the copy and may approve, deny or modify the variance terms. Failure of the commission to act on the variance within the 60-day period shall be considered a determination that the variance granted by the local governmental body or regional authority is approved by the commission.

Â Â Â Â Â  (4) In determining whether or not a variance shall be granted, the commission or the local governmental body or regional authority shall consider the equities involved and the advantages and disadvantages to residents and to the person conducting the activity for which the variance is sought.

Â Â Â Â Â  (5) A variance may be revoked or modified by the grantor thereof after a public hearing held upon not less than 10 daysÂ notice. Such notice shall be served upon all persons who the grantor knows will be subjected to greater restrictions if such variance is revoked or modified, or are likely to be affected or who have filed with such grantor a written request for such notification. [Formerly 449.810 and then 468.345]

Â Â Â Â Â  468A.080 Air and water pollution control permit for geothermal well drilling and operation; enforcement authority of director. (1) Upon issuance of a permit pursuant to ORS 522.115, the Director of the Department of Environmental Quality shall accept applications for such appropriate permits under air and water pollution control laws as are necessary for the drilling of a geothermal well for which the permit has been issued and shall, within 30 days, act upon such application.

Â Â Â Â Â  (2) The director shall continue to exercise enforcement authority over a permit issued pursuant to this section; and shall have primary responsibility in carrying out the policy set forth in ORS 468A.010, 468B.015 and rules adopted pursuant to ORS 468B.030, for air and water pollution control at geothermal wells which have been unlawfully abandoned, unlawfully suspended, or completed. [Formerly 468.350]

Â Â Â Â Â  468A.085 Residential open burning of vegetative debris; rules; local government authority. (1) The Environmental Quality Commission shall establish by rule periods during which open burning of vegetative debris from residential yard cleanup shall be allowed or disallowed based on daily air quality and meteorological conditions as determined by the Department of Environmental Quality.

Â Â Â Â Â  (2) After June 30, 1982, the commission may prohibit residential open burning in areas of the state if the commission finds:

Â Â Â Â Â  (a) Such prohibition is necessary in the area affected to meet air quality standards; and

Â Â Â Â Â  (b) Alternate disposal methods are reasonably available to a substantial majority of the population in the affected area.

Â Â Â Â Â  (3)(a) Nothing in this section prevents a local government from taking any of the following actions if that governmental entity otherwise has the power to do so:

Â Â Â Â Â  (A) Prohibiting residential open burning;

Â Â Â Â Â  (B) Allowing residential open burning on fewer days than the number of days on which residential open burning is authorized by the commission; or

Â Â Â Â Â  (C) Taking other action that is more restrictive of residential open burning than a rule adopted by the commission under this section.

Â Â Â Â Â  (b) Nothing in this section affects any local government ordinance, rule, regulation or provision that:

Â Â Â Â Â  (A) Is more restrictive of residential open burning than a rule adopted by the commission under this section; and

Â Â Â Â Â  (B) Is in effect on August 21, 1981.

Â Â Â Â Â  (c) As used in this subsection, Âlocal governmentÂ means a city, county, other local governmental subdivision or a regional air quality control authority established under ORS 468A.105. [Formerly 468.355]

TAX CREDIT FOR EMISSION PREVENTION

Â Â Â Â Â  468A.095 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) It is desirable to determine whether a tax credit program that encourages businesses to utilize technologies and processes that prevent the creation of pollutants should be offered.

Â Â Â Â Â  (2) Based upon projections by the Department of Environmental Quality, a four-year pilot program should provide a sufficient period of time to determine the desirability of the tax credit without resorting to a program extension. [1995 c.746 Â§29]

Â Â Â Â Â  Note: 468A.095 to 468A.098 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.096 Application for certification; eligible production technologies or processes; fees. (1) Any person may apply for certification under ORS 468A.098 of the cost of production technologies or processes installed at a business location within this state and producing emission levels and types not subject to regulation under 42 U.S.C. 7412 if:

Â Â Â Â Â  (a) The technologies or processes are installed in replacement of technologies or processes that produce emission levels and types that are subject to or are installed in lieu of systems that would produce emission levels and types subject to regulation under:

Â Â Â Â Â  (A) 40 C.F.R. 63.320 to 63.325 (national perchloroethylene air emission standards for dry cleaning facilities);

Â Â Â Â Â  (B) 40 C.F.R. 63.340 to 63.347 (national emission standards for chromium emissions from hard and decorative chromium anodizing tanks); or

Â Â Â Â Â  (C) 40 C.F.R. 63.460 to 63.469 (national emission standards for halogenated solvent cleaning);

Â Â Â Â Â  (b) The technologies or processes are installed on or after January 1, 1996, and on or before December 31, 1999; and

Â Â Â Â Â  (c) The cost of the technologies and processes does not qualify for certification under ORS 468.165 and 468.170. Subject to any applicable limits on credit amounts, the granting of certification of a pollution control facility under ORS 468.165 and 468.170 shall not prevent an application under this section for the cost of technologies and processes not included in the pollution control facility.

Â Â Â Â Â  (2) The application shall be made in writing in a form prescribed by the Department of Environmental Quality and shall contain information on the actual cost of the technologies or processes for which a certificate is sought and a statement explaining how the technologies or processes used will prevent or eliminate emissions regulated under 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality may require any further information that the director considers necessary before a certificate is issued.

Â Â Â Â Â  (4) The application shall be accompanied by a fee established under subsection (5) of this section. The fee may be refunded if the application for certification is rejected.

Â Â Â Â Â  (5) By rule and after hearing, the Environmental Quality Commission may adopt a schedule of reasonable fees that the department may require of applicants for certificates issued under this section. Before the adoption or revision of the fees, the commission shall estimate the total cost of the program to the department. The fees shall be based on the anticipated cost of filing, investigating, granting and rejecting the applications and shall be designed not to exceed the total cost estimated by the commission. Any excess fees shall be held by the department and shall be used by the commission to reduce any future fee increases. The fees may vary according to the complexity of the technology or process. The fees shall not be considered by the commission as part of the cost to be certified.

Â Â Â Â Â  (6) The application shall be submitted within one year of installation of the technologies or processes. Failure to file a timely application shall make the cost of a technology or process ineligible for certification. An application shall not be considered filed until it is complete and ready for processing. The commission may grant an extension of time, not exceeding one year, to file an application when circumstances beyond the control of the applicant would make a timely filing unreasonable. [1995 c.746 Â§30; 1999 c.21 Â§77]

Â Â Â Â Â  Note: See note under 468A.095.

Â Â Â Â Â  468A.098 Certification; rejection of application. (1) The Environmental Quality Commission shall act on an application for certification before the 120th day after the filing of the application under ORS 468A.096. The action of the commission shall include certification of the actual cost of the technologies or processes resulting in the elimination of emissions regulated under 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469. The actual cost certified shall not exceed the taxpayerÂs own cash investment in the technologies or processes. The amount of the actual cost certified for all technologies or processes installed in any taxable year at a single business location shall not exceed $75,000.

Â Â Â Â Â  (2) If the commission rejects an application for certification, or certifies a lesser actual cost of the technologies or processes than was claimed in the application for certification, the commission shall cause written notice of its action, and a concise statement of the findings and reasons therefor, to be sent by registered or certified mail to the applicant before the 120th day after the filing of the application.

Â Â Â Â Â  (3) If the application is rejected for any reason other than achievement of the program limitation imposed under subsection (7) of this section, including the information furnished by the applicant as to the cost of the technologies or processes, or if the applicant is dissatisfied with the certification of technology or process actual cost, the applicant may appeal the rejection as provided in ORS 468.110. The rejection of the certification is final and conclusive on all parties unless the applicant takes an appeal therefrom as provided in ORS 468.110 before the 30th day after notice was mailed by the commission.

Â Â Â Â Â  (4)(a) The commission shall certify the cost of technologies or processes for which an application has been made under ORS 468A.096, if the commission finds that the technologies or processes:

Â Â Â Â Â  (A) Were installed in accordance with the requirements of ORS 468A.096 (1); and

Â Â Â Â Â  (B) Further the intents and purposes of 40 C.F.R. 63.320 to 63.325, 63.340 to 63.347 or 63.460 to 63.469.

Â Â Â Â Â  (b) No determination of the actual cost of the technologies or processes to be certified shall be made until receipt of the application.

Â Â Â Â Â  (c) The commission may certify the cost of more than one technology or process at a location under one certificate. A certificate under this section is effective for purposes of tax relief in accordance with ORS 315.311 if the technologies or processes were installed on or after January 1, 1996, and on or before December 31, 1999.

Â Â Â Â Â  (5) If the person receiving the certificate is a partnership, each partner shall be entitled to take tax credit relief beginning with the tax year following the tax year of certification as provided in ORS 315.311, based on that partnerÂs pro rata share of the certified cost of the technology or process as determined by the partnerÂs pro rata share of the business that installed the technology or process.

Â Â Â Â Â  (6) Certification under this section shall be granted for a period of five consecutive years beginning with the tax year of the person in which the technology or process is certified under this section.

Â Â Â Â Â  (7) The total actual cost certified for all projects completed on or after January 1, 1996, and on or before December 31, 1999, shall not exceed $5,200,000. [1995 c.746 Â§31; 1999 c.59 Â§139]

Â Â Â Â Â  Note: See note under 468A.095.

REGIONAL AIR QUALITY CONTROL AUTHORITIES

Â Â Â Â Â  468A.100 Definitions for ORS 468A.010 and 468A.100 to 468A.180. As used in ORS 468A.010 and 468A.100 to 468A.180, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoard of directorsÂ means the board of directors of a regional air quality control authority.

Â Â Â Â Â  (2) ÂGoverning bodyÂ means the county court or city legislative body.

Â Â Â Â Â  (3) ÂParticipating cityÂ or Âparticipating countyÂ means a city or county or part of a county, or combination thereof, meeting the population requirements of ORS 468A.105 or having had such requirements waived under ORS 468A.110 that has joined with other eligible cities or counties or parts of counties to form a regional air quality control authority.

Â Â Â Â Â  (4) ÂRegional authorityÂ means a regional air quality control authority established under the provisions of ORS 468A.105. [Formerly 449.850 and then 468.500]

Â Â Â Â Â  468A.105 Formation of regional air quality control authorities. (1) Notwithstanding the provisions of any law or charter to the contrary, a regional air quality control authority may be formed of contiguous territory having a population of at least 130,000 and consisting of two or more counties or parts of counties, two or more cities, or any combination thereof, or any county and a city or cities within the county.

Â Â Â Â Â  (2) A regional authority shall be formed in the following manner:

Â Â Â Â Â  (a) The cities and counties proposing to form a regional authority shall adopt ordinances or resolutions specifying the name of the proposed regional authority and setting forth the participating cities and counties, the principal places of business and the boundaries of the proposed regional authority; and

Â Â Â Â Â  (b) A certified copy of the ordinances or resolutions adopted by each city or county shall be filed with the Secretary of State and with the Director of the Department of Environmental Quality; and

Â Â Â Â Â  (c) The Environmental Quality Commission shall order the regional authority formed if it finds that the participating governments plan adequate financing and the boundaries of the proposed region encompass territory reasonably included within a regional authority for purposes of air quality control.

Â Â Â Â Â  (3) From and after the date of issuance of the order of the commission, the regional authority shall exercise its functions. [Formerly 449.855 and then 468.505]

Â Â Â Â Â  468A.110 Waiver of population requirements. The Environmental Quality Commission may waive the population requirement of ORS 468A.105 whenever it is satisfied that adequate financing is planned by the participating governments and that the boundaries of the proposed region encompass territory reasonably included within a regional authority for purposes of air quality control. [Formerly 449.857 and then 468.510]

Â Â Â Â Â  468A.115 Nature of authority. A regional air quality control authority is a body corporate, having perpetual succession and may:

Â Â Â Â Â  (1) Sue and be sued.

Â Â Â Â Â  (2) Adopt a seal.

Â Â Â Â Â  (3) Acquire and hold real and other property necessary or incident to the exercise of its functions and sell or otherwise dispose of such property. [Formerly 449.870 and then 468.515]

Â Â Â Â Â  468A.120 Board of directors; term. (1) The board of directors of a regional air quality control authority shall consist of not fewer than five nor more than nine members, designated as follows:

Â Â Â Â Â  (a) One member of the governing body of each participating county, to be designated by the governing body of the county.

Â Â Â Â Â  (b) One member of the governing body of each participating city of 25,000 or more population located within a participating county.

Â Â Â Â Â  (c) Where regional air pollution authorities cover only one county, one additional member for each 35,000 population over 25,000 in a participating city, not to exceed three members from the city, to be designated by the governing body of the city. Any additional member designated under this paragraph may be either a member of the governing body or a resident of the participating city.

Â Â Â Â Â  (d) One member of the governing body of a participating city of less than 25,000 population, to be designated jointly by the governing bodies of participating cities, each with less than 25,000 population, located in a participating county, but the combined population of such cities must be at least 5,500.

Â Â Â Â Â  (e) One or more additional members, if the board would otherwise consist of an even number of members, or less than the minimum number required by subsection (1) of this section, to be selected by members designated under paragraphs (a) to (d) of this subsection, such member or members also to be a member of the governing body or a resident of a participating city or county.

Â Â Â Â Â  (2) A member designated under subsection (1)(a) to (d) of this section who is a member of a governing body shall hold office at the pleasure of the governing body by which the member was designated. A member designated under subsection (1)(c) of this section who is a resident of a participating city shall serve for a term established by the appointing governing body, not to exceed four years. Any member designated under subsection (1)(e) of this section shall serve for a term of two years.

Â Â Â Â Â  (3) The term of any member shall terminate at any time:

Â Â Â Â Â  (a) When the member is no longer a member of the governing body of the city or county by which the member was designated;

Â Â Â Â Â  (b) If appointed under subsection (1)(c) or (d) of this section, when the member is no longer a member of the governing body of a participating city;

Â Â Â Â Â  (c) If designated under subsection (1)(e) of this section, when the member is no longer a member of the governing body of a participating city or county; or

Â Â Â Â Â  (d) If the member is appointed as a resident under subsection (1)(c) or (e) of this section, when the member is no longer a resident of the participating city or county by which the member was designated. [Formerly 449.865 and then 468.520]

Â Â Â Â Â  468A.125 Board where population requirement waived. ORS 468A.120 applies to the designation of the members of the board of directors of a regional air quality control authority formed under a waiver authorized by ORS 468A.110. However, there shall be no maximum number of members and, in lieu of the members designated as provided in ORS 468A.120 (1)(b) to (d), members representing cities within the region shall be designated as follows:

Â Â Â Â Â  (1) One member of the governing body of each participating city having a population of 2,000 or more and located within a participating county, not to exceed five members. If the number of such cities exceeds five, the governing bodies of the cities described by this subsection shall jointly select five members from the governing bodies of such cities.

Â Â Â Â Â  (2) One member of the governing body of a participating city of less than 2,000 population, to be designated jointly by the governing bodies of participating cities, each having a population of less than 2,000. [Formerly 449.867 and then 468.525]

Â Â Â Â Â  468A.130 Advisory committee; duties; members; term; chairperson; meetings. (1) The board of directors of the regional authority shall appoint an advisory committee which shall advise the board in matters pertaining to the region and particularly on methods and procedures for the protection of public health and welfare and of property from the adverse effects of air pollution.

Â Â Â Â Â  (2) The advisory committee shall consist of at least seven members appointed for a term of three years with at least one representative from each of the following interests within the region:

Â Â Â Â Â  (a) Public health agencies;

Â Â Â Â Â  (b) Agriculture;

Â Â Â Â Â  (c) Industry;

Â Â Â Â Â  (d) Community planning;

Â Â Â Â Â  (e) Fire suppression agencies; and

Â Â Â Â Â  (f) The general public.

Â Â Â Â Â  (3) The advisory committee shall select a chairperson and vice chairperson and such other officers as it considers necessary. Members shall serve without compensation, but may be allowed actual and necessary expenses incurred in the discharge of their duties. The committee shall meet as frequently as it or the board of directors considers necessary.

Â Â Â Â Â  (4) Notwithstanding the provisions of subsection (2) of this section, the board of directors of the regional authority shall adopt by rule a method for establishing the initial terms of office of advisory committee members so that the terms of office do not all expire on the same date. [Formerly 468.530]

Â Â Â Â Â  468A.135 Function of authority; rules. (1) When authorized to do so by the Environmental Quality Commission, a regional authority formed under ORS 468A.105 shall exercise the functions relating to air pollution control vested in the commission and the Department of Environmental Quality by ORS 468.020, 468.035, 468.065, 468.070, 468.090, 468.095, 468.120, 468.140, 468A.025, 468A.040, 468A.050, 468A.055, 468A.065, 468A.070 and 468A.700 to 468A.755 insofar as such functions are applicable to the conditions and situations of the territory within the regional authority. The regional authority shall carry out these functions in the manner provided for the commission and the department to carry out the same functions. Such functions may be exercised over both incorporated and unincorporated areas within the territory of the regional authority, regardless of whether the governing body of a city within the territory of the region is participating in the regional authority.

Â Â Â Â Â  (2) No regional authority is authorized to establish or alter areas or to adopt any rule or standard that is less strict than any rule or standard of the commission. The regional authority must submit to the commission for its approval all air quality standards adopted by the regional authority prior to enforcing any such standards.

Â Â Â Â Â  (3) Subject to ORS 468A.140, 468A.145 and 468A.165, when a regional authority is exercising functions under subsection (1) of this section, the commission and the department shall not exercise the same functions in the same territory. The regional authorityÂs jurisdiction shall be exclusive. The regional authority shall enforce rules and standards of the commission as required to do so by the commission.

Â Â Â Â Â  (4) The commission and the regional authorities may regulate, limit, control or prohibit by rule all air contamination sources not otherwise exempt within their respective jurisdictions. However, field burning and forestland burning shall be regulated by the commission and fire permit agencies as provided in ORS 468A.555 to 468A.620 and 468A.992, 476.380, 477.505 to 477.562 and 478.960. [Formerly 468.535; 1993 c.420 Â§1]

Â Â Â Â Â  468A.140 Assumption, retention and transfer of control over classes of air contamination sources. (1) The Environmental Quality Commission may assume and retain control over any class of air contamination source if it finds that such control is beyond the reasonable capabilities of the regional authorities because of the complexity or magnitude of the source.

Â Â Â Â Â  (2) If the commission does assume or retain control over any class of air contamination source under subsection (1) of this section, a regional authority may petition for the restoration or transfer of such control. If the commission finds that the reason for its assumption or retention is no longer valid, it may restore or transfer control over the class of air contaminants to the regional authority. [Formerly 449.910 and then 468.540]

Â Â Â Â Â  468A.145 Contract for commission to retain authority under ORS 468A.135. A regional authority may contract with the Environmental Quality Commission for the commission to retain all or part of the authority that would otherwise be granted to the regional authority under ORS 468A.135, subject to terms of the contract. [Formerly 449.863 and then 468.545]

Â Â Â Â Â  468A.150 Conduct of public hearings; entry of orders. (1) All public hearings other than those held prior to adoption of rules or standards shall be held by the board of directors or before any member or members of the board of directors or a hearing officer, as the board of directors may designate. Such hearings shall be conducted in the manner prescribed in ORS chapter 183.

Â Â Â Â Â  (2) If a majority of the board of directors has conducted the hearing, it shall enter its order within 60 days after the conclusion of the hearing. If the hearing is conducted by a hearing officer, or by a member or members constituting less than a majority of the board, the final decision shall be made and entered by the board within 60 days after conclusion of the hearing if no exceptions are filed, or within 60 days after final arguments on written exceptions to a proposed decision are heard. [Formerly 449.890 and then 468.550]

Â Â Â Â Â  468A.155 Rules authorizing regional permit programs. (1) The Environmental Quality Commission by rule may authorize regional authorities to issue permits for air contamination sources within their areas of jurisdiction.

Â Â Â Â Â  (2) Permit programs established by regional authorities pursuant to subsection (1) of this section shall:

Â Â Â Â Â  (a) Conform to the requirements of ORS 468.065, 468A.040, 468A.045 and 468A.300 to 468A.320;

Â Â Â Â Â  (b) Be subject to review and approval by the commission; and

Â Â Â Â Â  (c) If the permit program is a Title V program, include a provision to transfer a portion of the permit fees imposed for the program to the Department of Environmental Quality, sufficient to pay the expenses of the department incurred in including the regional program in the state program and for the departmentÂs oversight of the regional program. [Formerly 449.883 and then 468.555; 1993 c.790 Â§5]

Â Â Â Â Â  468A.160 Expansion or dissolution of authority. (1) The territory of a regional authority may be expanded in the manner provided for forming regions by inclusion of an additional contiguous county or city if:

Â Â Â Â Â  (a) All of the governing bodies of the participating counties and cities adopt ordinances or resolutions authorizing the inclusion of the additional territory;

Â Â Â Â Â  (b) The governing body of the proposed county or city adopts such ordinance or resolution as would be required to form a regional authority; and

Â Â Â Â Â  (c) The Environmental Quality Commission approves the expansion.

Â Â Â Â Â  (2) Any regional authority may be dissolved by written consent of the governing bodies of all participating counties and cities. Upon dissolution, any assets remaining after payment of all debts shall be divided among the participating counties and cities in direct proportion to the total amount contributed by each. However, all rules, standards and orders of the regional authority shall continue in effect until superseded by action of the commission. [Formerly 449.900 and then 468.560; 2007 c.71 Â§149]

Â Â Â Â Â  468A.165 Compliance with state standards required; hearing; notice. (1) The Environmental Quality Commission may require that necessary corrective measures be undertaken within a reasonable time if, after hearing, it finds that:

Â Â Â Â Â  (a) A regional authority has failed to establish an adequate air quality control program within a reasonable time after its formation; or

Â Â Â Â Â  (b) An air quality control program in force in the territory of a regional authority is being administered in a manner inconsistent with the requirements of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) Notice of the hearing required under subsection (1) of this section shall be sent to the regional authority not less than 30 days prior to the hearing.

Â Â Â Â Â  (3) If the regional authority fails to take the necessary corrective measures within the time required, the commission shall undertake a program of administration and enforcement of the air quality control program in the territory of the regional authority. The program instituted by the commission shall supersede all rules, standards and orders of the regional authority.

Â Â Â Â Â  (4) If, in the judgment of the commission, a regional authority is able to requalify to exercise the functions authorized in ORS 468A.135, the commission shall restore those functions to the regional authority and shall not exercise the same functions in the territory of the regional authority. [Formerly 449.905 and then 468.565]

Â Â Â Â Â  468A.170 Payment of costs of services to authority by state. Any consultation and services provided to regional authorities or local air quality control programs by the Environmental Quality Commission may be paid for either from funds appropriated to the commission or under agreements between the parties on a reimbursable basis. [Formerly 449.915 and then 468.570]

Â Â Â Â Â
468A.175
State
aid. (1) Subject to the availability of funds therefor:

Â Â Â Â Â  (a) Any air quality control program conforming to the rules of the Environmental Quality Commission and operated by not more than one unit of local government shall be eligible for state aid in an amount not to exceed 30 percent of the locally funded annual operating cost thereof, not including any federal funds to which the program may be entitled.

Â Â Â Â Â  (b) Any air quality control program exercising functions operated by a regional authority shall be eligible for state aid in an amount not to exceed 50 percent of the locally funded annual operating cost thereof, not including any federal funds to which the program may be entitled.

Â Â Â Â Â  (2) Applications for state funds shall be made to the commission and funds shall be made available under subsection (1) of this section according to the determination of the commission. In making its determination, the commission shall consider:

Â Â Â Â Â  (a) The adequacy and effectiveness of the air quality control program.

Â Â Â Â Â  (b) The geographic and demographic factors in the territory under the program.

Â Â Â Â Â  (c) The particular problems of the territory under the program.

Â Â Â Â Â  (3) In order to qualify for any state aid and subject to the availability of funds therefor, the local government or the regional authority must submit all applications for federal financial assistance to the commission before submitting them to the federal government.

Â Â Â Â Â  (4) When certified by the commission, claims for state aid shall be presented for payment in the manner that other claims against the state are paid. [Formerly 449.920 and then 468.575]

Â Â Â Â Â  468A.180 Payment of certain court costs not required. A regional authority shall not be required to pay any filing, service or other fees or furnish any bond or undertaking upon appeal or otherwise in any action or proceedings in any court in this state in which it is a party or interested. [Formerly 449.923 and then 468.580]

OREGON
GLOBAL WARMING COMMISSION

Â Â Â Â Â  468A.200 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) In December 2004 the GovernorÂs Advisory Group on Global Warming issued its report calling for immediate and significant action to address global warming, to reduce
Oregon
Âs exposure to the risks of global warming and to begin to prepare for the effects of global warming. The advisory group also identified 46 specific recommendations for measurable reductions in the stateÂs greenhouse gas emissions.

Â Â Â Â Â  (2) In partnership with the GovernorÂs advisory group, 50 scientists signed the ÂScientific Consensus Statement on the Likely Impacts of Climate Change on the
Pacific Northwest
,Â which examined the potential effects of climate change on temperature, precipitation, sea level, marine ecosystems and terrestrial ecosystems. The scientists recommended additional, improved scientific studies and modeling of the effects of climate change on the atmosphere, oceans and land, as well as modeling of the effects of economic and management policies.

Â Â Â Â Â  (3) Global warming poses a serious threat to the economic well-being, public health, natural resources and environment of
Oregon
.

Â Â Â Â Â  (4)
Oregon
relies on snowpack for summer stream flows to provide energy, municipal water, watershed health and irrigation. Also, a potential rise in sea levels threatens
Oregon
Âs coastal communities. Reduced snowpack, changes in the timing of stream flows, extreme or unusual weather events, rising sea levels, increased occurrences of vector-borne diseases and impacts on forest health could significantly impact the economy, environment and quality of life in
Oregon
.

Â Â Â Â Â  (5)
Oregon
forests play a significant role in sequestering atmospheric carbon, and losing this potential to sequester carbon will have a significant negative effect on the reduction of carbon levels in the atmosphere.

Â Â Â Â Â  (6) Global warming will have detrimental effects on many of
Oregon
Âs largest industries, including agriculture, wine making, tourism, skiing, recreational and commercial fishing, forestry and hydropower generation, and will therefore negatively impact the stateÂs workers, consumers and residents.

Â Â Â Â Â  (7) There is a need to assess the current level of greenhouse gas emissions in Oregon, to monitor the trend of greenhouse gas emissions in Oregon over the next several decades and to take necessary action to begin reducing greenhouse gas emissions in order to prevent disruption of OregonÂs economy and quality of life and to meet OregonÂs responsibility to reduce the impacts and the pace of global warming.

Â Â Â Â Â  (8)
Oregon
has been a national leader in energy conservation and environmental stewardship, including the areas of energy efficiency requirements and investments, renewable energy investments, natural resource conservation, greenhouse gas offset requirements and investments, and global warming pollution standards for passenger vehicles. Significant opportunities remain to reduce greenhouse gas emissions statewide, especially from major contributors of greenhouse gas emissions, including electricity production, transportation, building construction and operation, and the residential and consumer sectors.

Â Â Â Â Â  (9) Actions to reduce greenhouse gas emissions will reduce
Oregon
Âs reliance on foreign sources of energy, lead to the development of technology, attract new businesses to
Oregon
and increase energy efficiency throughout the state, resulting in benefits to the economy and to individual businesses and residents.

Â Â Â Â Â  (10) In devising measures to achieve reduction of greenhouse gas emissions,
Oregon
must strive to not disadvantage
Oregon
businesses as compared to businesses in other states with which
Oregon
cooperates on regional greenhouse gas emissions reduction strategies.

Â Â Â Â Â  (11) Policies pursued, and actions taken, by
Oregon
will:

Â Â Â Â Â  (a) In concert with complementary policies and actions by other states and the federal government, substantially reduce the global levels of greenhouse gas emissions and the impacts of those emissions;

Â Â Â Â Â  (b) Encourage similar policies and actions by various stakeholders;

Â Â Â Â Â  (c) Inform and shape national policies and actions in ways that are advantageous to
Oregon
residents and businesses; and

Â Â Â Â Â  (d) Directly benefit the state and local governments, businesses and residents. [2007 c.907 Â§1]

Â Â Â Â Â  Note: 468A.200 to 468A.260 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.205 Policy; greenhouse gas emissions reduction goals. (1) The Legislative Assembly declares that it is the policy of this state to reduce greenhouse gas emissions in
Oregon
pursuant to the following greenhouse gas emissions reduction goals:

Â Â Â Â Â  (a) By 2010, arrest the growth of
Oregon
Âs greenhouse gas emissions and begin to reduce greenhouse gas emissions.

Â Â Â Â Â  (b) By 2020, achieve greenhouse gas levels that are 10 percent below 1990 levels.

Â Â Â Â Â  (c) By 2050, achieve greenhouse gas levels that are at least 75 percent below 1990 levels.

Â Â Â Â Â  (2) The Legislative Assembly declares that it is the policy of this state for state and local governments, businesses, nonprofit organizations and individual residents to prepare for the effects of global warming and by doing so, prevent and reduce the social, economic and environmental effects of global warming.

Â Â Â Â Â  (3) This section does not create any additional regulatory authority for an agency of the executive department as defined in ORS 174.112. [2007 c.907 Â§2]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.210 Definitions for ORS 352.247 and 468A.200 to 468A.260. As used in ORS 352.247 and 468A.200 to 468A.260:

Â Â Â Â Â  (1) ÂGlobal warmingÂ means an increase in the average temperature of the earthÂs atmosphere that is associated with the release of greenhouse gases.

Â Â Â Â Â  (2) ÂGreenhouse gasÂ means any gas that contributes to anthropogenic global warming including, but not limited to, carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons and sulfur hexafluoride.

Â Â Â Â Â  (3) ÂGreenhouse gas cap-and-trade systemÂ means a system that:

Â Â Â Â Â  (a) Establishes a total cap on greenhouse gas emissions from an identified group of emitters;

Â Â Â Â Â  (b) Establishes a market for allowances that represent emissions; and

Â Â Â Â Â  (c) Allows trading of allowances among greenhouse gas emitters. [2007 c.907 Â§3]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.215
Oregon
Global Warming Commission; appointment; term; vacancies; expenses of members. (1) There is created the Oregon Global Warming Commission. The commission shall consist of 25 members, including 11 voting members appointed by the Governor under this section and 14 ex officio nonvoting members specified in ORS 468A.220.

Â Â Â Â Â  (2) Members of the commission appointed under this section shall be appointed so as to be representative of the social, environmental, cultural and economic diversity of the state and to be representative of the policy, science, education and implementation elements of the efforts to reduce greenhouse gas emissions and to prepare
Oregon
for the effects of global warming. Of the members appointed by the Governor under this section:

Â Â Â Â Â  (a) One member shall have significant experience in manufacturing;

Â Â Â Â Â  (b) One member shall have significant experience in energy;

Â Â Â Â Â  (c) One member shall have significant experience in transportation;

Â Â Â Â Â  (d) One member shall have significant experience in forestry;

Â Â Â Â Â  (e) One member shall have significant experience in agriculture; and

Â Â Â Â Â  (f) One member shall have significant experience in environmental policy.

Â Â Â Â Â  (3) The Governor shall select a chairperson and a vice chairperson from among the members appointed under this section.

Â Â Â Â Â  (4) The term of office of a member appointed under this section is four years. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on January 31 next following. A member appointed under this section is eligible for reappointment. In case of vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (5) The members of the commission appointed under this section must be residents of this state. Failure of a member to maintain compliance with the eligibility requirements related to the memberÂs appointment shall result in disqualification from serving on the commission.

Â Â Â Â Â  (6) Voting members of the commission appointed under this section are entitled to expenses as provided in ORS 292.495 (2). [2007 c.907 Â§4]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  Note: Section 6, chapter 907, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. Notwithstanding the term of office specified by section 4 of this 2007 Act [468A.215], of the members first appointed to the Oregon Global Warming Commission pursuant to section 4 of this 2007 Act:

Â Â Â Â Â  (1) Three shall serve for terms ending January 1, 2009.

Â Â Â Â Â  (2) Three shall serve for terms ending January 1, 2010.

Â Â Â Â Â  (3) Three shall serve for terms ending January 1, 2011.

Â Â Â Â Â  (4) Two shall serve for terms ending July 1, 2011. [2007 c.907 Â§6]

Â Â Â Â Â  468A.220 Ex officio members. (1) In addition to the members appointed under ORS 468A.215, the Oregon Global Warming Commission shall include the following ex officio members:

Â Â Â Â Â  (a) The Director of the State Department of Energy;

Â Â Â Â Â  (b) The Director of Transportation;

Â Â Â Â Â  (c) The chairperson of the Public Utility Commission of Oregon;

Â Â Â Â Â  (d) The Director of the Department of Environmental Quality;

Â Â Â Â Â  (e) The Director of Agriculture;

Â Â Â Â Â  (f) The State Forester;

Â Â Â Â Â  (g) The Water Resources Director; and

Â Â Â Â Â  (h) Three additional ex officio nonvoting members, each from a state agency or an academic institution.

Â Â Â Â Â  (2) The following representatives of the Legislative Assembly also shall serve as ex officio nonvoting members:

Â Â Â Â Â  (a) Two members of the Senate, not from the same political party, appointed by the President of the Senate; and

Â Â Â Â Â  (b) Two members of the House of Representatives, not from the same political party, appointed by the Speaker of the House of Representatives.

Â Â Â Â Â  (3) Each legislative member serves at the pleasure of the appointing authority and may serve so long as the member remains in the chamber of the Legislative Assembly from which the member was appointed. [2007 c.907 Â§5]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.225 Meetings; quorum; support of agencies. (1) A majority of the members of the Oregon Global Warming Commission constitutes a quorum for the transaction of business.

Â Â Â Â Â  (2) The commission shall meet at times and places specified by a majority of the members of the commission.

Â Â Â Â Â  (3) The State Department of Energy shall provide clerical, technical and management personnel to serve the commission. Other agencies shall provide support as requested by the department or the commission. [2007 c.907 Â§7]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.230 Rules. The Oregon Global Warming Commission may adopt by rule such standards and procedures as it considers necessary for the operation of the commission. [2007 c.907 Â§8]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.235 Coordination of state and local efforts to reduce greenhouse gas emissions. The Oregon Global Warming Commission shall recommend ways to coordinate state and local efforts to reduce greenhouse gas emissions in Oregon consistent with the greenhouse gas emissions reduction goals established by ORS 468A.205 and shall recommend efforts to help Oregon prepare for the effects of global warming. The Office of the Governor and state agencies working on multistate and regional efforts to reduce greenhouse gas emissions shall inform the commission about these efforts and shall consider input from the commission for such efforts. [2007 c.907 Â§9]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.240 Recommendations; public comment; examination of greenhouse gas cap-and-trade systems. (1) In furtherance of the greenhouse gas emissions reduction goals established by ORS 468A.205, the Oregon Global Warming Commission may recommend statutory and administrative changes, policy measures and other recommendations to be carried out by state and local governments, businesses, nonprofit organizations or residents. In developing its recommendations, the commission shall consider economic, environmental, health and social costs, and the risks and benefits of alternative strategies, including least-cost options. The commission shall solicit and consider public comment relating to statutory, administrative or policy recommendations.

Â Â Â Â Â  (2) The commission shall examine greenhouse gas cap-and-trade systems, including a statewide and multistate carbon cap-and-trade system and market-based mechanisms, as a means of achieving the greenhouse gas emissions reduction goals established by ORS 468A.205.

Â Â Â Â Â  (3) The commission shall examine possible funding mechanisms to obtain low-cost greenhouse gas emissions reductions and energy efficiency enhancements, including but not limited to those in the natural gas industry. [2007 c.907 Â§10]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.245 Outreach strategy. The Oregon Global Warming Commission shall develop an outreach strategy to educate Oregonians about the scientific aspects and economic impacts of global warming and to inform Oregonians of ways to reduce greenhouse gas emissions and ways to prepare for the effects of global warming. The commission, at a minimum, shall work with state and local governments, the State Department of Energy, the Department of Education, the State Board of Higher Education and businesses to implement the outreach strategy. [2007 c.907 Â§11]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.250 Mandate of
Oregon
Global Warming Commission. (1) The Oregon Global Warming Commission shall track and evaluate:

Â Â Â Â Â  (a) Economic, environmental, health and social assessments of global warming impacts on
Oregon
and the
Pacific Northwest
;

Â Â Â Â Â  (b) Existing greenhouse gas emissions reduction policies and measures;

Â Â Â Â Â  (c) Economic, environmental, health and social costs, and the risks and benefits of alternative strategies, including least-cost options;

Â Â Â Â Â  (d) The physical science of global warming;

Â Â Â Â Â  (e) Progress toward the greenhouse gas emissions reduction goals established by ORS 468A.205;

Â Â Â Â Â  (f) Greenhouse gases emitted by various sectors of the state economy, including but not limited to industrial, transportation and utility sectors;

Â Â Â Â Â  (g) Technological progress on sources of energy the use of which generates no or low greenhouse gas emissions and methods for carbon sequestration;

Â Â Â Â Â  (h) Efforts to identify the greenhouse gas emissions attributable to the residential and commercial building sectors;

Â Â Â Â Â  (i) The carbon sequestration potential of OregonÂs forests, alternative methods of forest management that can increase carbon sequestration and reduce the loss of carbon sequestration to wildfire, changes in the mortality and distribution of tree and other plant species and the extent to which carbon is stored in tree-based building materials;

Â Â Â Â Â  (j) The advancement of regional, national and international policies to reduce greenhouse gas emissions;

Â Â Â Â Â  (k) Local and regional efforts to prepare for the effects of global warming; and

Â Â Â Â Â  (L) Any other information, policies or analyses that the commission determines will aid in the achievement of the greenhouse gas emissions reduction goals established by ORS 468A.205.

Â Â Â Â Â  (2) The commission shall:

Â Â Â Â Â  (a) Work with the State Department of Energy and the Department of Environmental Quality to evaluate all gases with the potential to be greenhouse gases and to determine a carbon dioxide equivalency for those gases; and

Â Â Â Â Â  (b) Use regional and national baseline studies of building performance to identify incremental targets for the reduction of greenhouse gas emissions attributable to residential and commercial building construction and operations. [2007 c.907 Â§12]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.255 Citizen advisory groups. The Oregon Global Warming Commission may recommend to the Governor the formation of citizen advisory groups to explore particular areas of concern with regard to the reduction of greenhouse gas emissions and the effects of global warming. [2007 c.907 Â§13]

Â Â Â Â Â  Note: See note under 468A.200.

Â Â Â Â Â  468A.260 Report to Legislative Assembly. The Oregon Global Warming Commission shall submit a report to the Legislative Assembly, in the manner provided by ORS 192.245, by March 31 of each odd-numbered year that describes OregonÂs progress toward achievement of the greenhouse gas emissions reduction goals established by ORS 468A.205. The report may include relevant issues and trends of significance, including trends of greenhouse gas emissions, emerging public policy and technological advances. The report also may discuss measures the state may adopt to mitigate the impacts of global warming on the environment, the economy and the residents of
Oregon
and to prepare for those impacts. [2007 c.907 Â§14]

Â Â Â Â Â  Note: See note under 468A.200.

FEDERAL OPERATING PERMIT PROGRAM

Â Â Â Â Â  468A.300 Definitions for federal operating permit program. As used in ORS 468.065, 468A.040, 468A.300 to 468A.330, 468A.415, 468A.420 and 468A.485 to 468A.515:

Â Â Â Â Â  (1) ÂAdministratorÂ means the administrator of the United States Environmental Protection Agency.

Â Â Â Â Â  (2) ÂClean Air ActÂ means P.L. 88-206 as amended.

Â Â Â Â Â  (3) ÂFederal operating permit programÂ means the program established by the Environmental Quality Commission and the Department of Environmental Quality pursuant to ORS 468A.310.

Â Â Â Â Â  (4) ÂMajor sourceÂ has the meaning given in section 501(2) of the Clean Air Act.

Â Â Â Â Â  (5) ÂTitle VÂ means Title V of the Clean Air Act. [1991 c.752 Â§3]

Â Â Â Â Â  468A.305 Purpose. The Legislative Assembly declares the purpose of ORS 184.730, 184.733, 468.065, 468A.020, 468A.040, 468A.045, 468A.155, 468A.300 to 468A.330, 468A.415, 468A.420 and 468A.475 to 468A.520 is to:

Â Â Â Â Â  (1) Insure that the state meets its minimum obligations under the Clean Air Act Amendments of 1990.

Â Â Â Â Â  (2) Avoid direct regulation of industrial sources of air pollution through a federal government administered permit program.

Â Â Â Â Â  (3) Prevent imposition of Clean Air Act sanctions which would impound federal highway funds appropriated for the state and increase emission offset requirements for new and expanding major industrial sources of air pollution.

Â Â Â Â Â  (4) Provide adequate resources to fully cover the costs of the Department of Environmental Quality to develop and administer an approvable federal operating permit program in accordance with the Clean Air Act, including costs of permitting, compliance, rule development, emission inventorying, monitoring and modeling and related activities. [1991 c.752 Â§2]

Â Â Â Â Â  468A.310 Federal operating permit program approval; rules; content of plan. (1) The Department of Environmental Quality shall prepare and submit to the Administrator of the United States Environmental Protection Agency for approval a federal operating permit program as required to implement Title V. The Environmental Quality Commission and the department may seek interim or partial approval if appropriate.

Â Â Â Â Â  (2) The commission shall adopt rules to implement the federal operating permit program.

Â Â Â Â Â  (3) To the maximum extent possible, consistent with subsection (2) of this section, and within budgetary constraints, rules adopted by the commission under subsection (2) of this section shall include:

Â Â Â Â Â  (a) Streamlined procedures for expeditious review of permit actions in accordance with section 502(b)(6) of the Clean Air Act;

Â Â Â Â Â  (b) Assurances against unreasonable delays in accordance with section 502(b)(7) of the Clean Air Act;

Â Â Â Â Â  (c) In accordance with section 502(b)(10) of the Clean Air Act, provisions to allow changes within a permitted facility without requiring permit revisions;

Â Â Â Â Â  (d) In accordance with section 503(d) of the Clean Air Act, protection for sources that file complete and timely permit applications;

Â Â Â Â Â  (e) Provisions that deem compliance with a permit to be in compliance with other applicable provisions of the Clean Air Act in accordance with section 504(f) of the Clean Air Act;

Â Â Â Â Â  (f) In accordance with section 112(i)(5) of the Clean Air Act, a deferral for early reductions of the requirement to meet standards promulgated under section 112(d) of the Clean Air Act;

Â Â Â Â Â  (g) In accordance with section 504(b) of the Clean Air Act, provisions for alternatives to continuous emissions monitoring that provide sufficiently reliable and timely information; and

Â Â Â Â Â  (h) Notice and opportunity for public comment as required by the Clean Air Act and for objection by the administrator under section 505(b) of the Clean Air Act. If the administrator objects to a proposed permit, the department shall:

Â Â Â Â Â  (A) Revise the permit to meet the objection within 90 days after the date of the objection; or

Â Â Â Â Â  (B) Determine not to issue the permit.

Â Â Â Â Â  (4) In any discretionary rulemaking necessary to implement the federal operating permit program, the commission shall consider and make publicly available a brief written statement of the commissionÂs judgment regarding:

Â Â Â Â Â  (a) The need for the action and a reasonable range of alternatives that would satisfy the need;

Â Â Â Â Â  (b) The environmental benefit that will be achieved, taking into consideration all environmental media, including energy consumption;

Â Â Â Â Â  (c) The estimated cost of the rule; and

Â Â Â Â Â  (d) Other sources of the air contaminants addressed in the rule and whether regulation of the other sources is possible or desirable. [1991 c.752 Â§Â§4,22]

Â Â Â Â Â  468A.315 Emission fees for major sources; base fees; basis of fees; rules. (1) The fee schedule required under ORS 468.065 (2) for a source subject to the federal operating permit program shall be based on a schedule established every two years by rule by the Environmental Quality Commission in accordance with this section. Except for the additional fee under subsection (2)(e) of this section, this fee schedule shall be in lieu of any other fee for a permit issued under ORS 468A.040, 468A.045 or 468A.155. The fee schedule shall cover all reasonable direct and indirect costs of implementing the federal operating permit program and shall consist of:

Â Â Â Â Â  (a) An emission fee per ton of each regulated pollutant emitted during the prior calendar year as determined under subsection (2) of this section, subject to annual fee increases as set forth in paragraph (d) of this subsection. The following emission fees apply:

Â Â Â Â Â  (A) $27 per ton emitted during the 2006 calendar year.

Â Â Â Â Â  (B) $29 per ton emitted during the 2007 calendar year.

Â Â Â Â Â  (C) $31 per ton emitted during the 2008 calendar year and each calendar year thereafter.

Â Â Â Â Â  (b) Fees for the following specific elements of the federal operating permit program:

Â Â Â Â Â  (A) Reviewing and acting upon applications for modifications to federal operating permits.

Â Â Â Â Â  (B) Any activity related to permits required under ORS 468A.040 other than the federal operating permit program.

Â Â Â Â Â  (C) Department of Environmental Quality activities for sources not subject to the federal operating permit program.

Â Â Â Â Â  (D) Department review of ambient monitoring networks installed by a source.

Â Â Â Â Â  (E) Other distinct department activities created by a source or a group of sources if the commission finds that the activities are unique and specific and that additional rulemaking is necessary and will impose costs upon the department that are not otherwise covered by federal operating permit program fees.

Â Â Â Â Â  (c) A base fee for a source subject to the federal operating permit program. This base fee shall be no more than the fees set forth in subparagraphs (A) to (D) of this paragraph, subject to increases as set forth in paragraph (d) of this subsection:

Â Â Â Â Â  (A) $2,700 for the period of November 15, 2007, through November 14, 2008.

Â Â Â Â Â  (B) $2,900 for the period of November 15, 2008, through November 14, 2009.

Â Â Â Â Â  (C) $3,100 for the period of November 15, 2009, through November 14, 2010.

Â Â Â Â Â  (D) $4,100 for the period of November 15, 2010, through November 14, 2011, and for each annual period thereafter.

Â Â Â Â Â  (d) An annual increase in the fees set forth in paragraphs (a) to (c) of this subsection by the percentage, if any, by which the Consumer Price Index exceeds the Consumer Price Index for the calendar year 1989 if the commission determines by rule that the increased fees are necessary to cover all reasonable direct and indirect costs of implementing the federal operating permit program.

Â Â Â Â Â  (2)(a) The fee on emissions of regulated pollutants required under this section shall be based on the amount of each regulated pollutant emitted during the prior calendar year as documented by information provided by the source in accordance with criteria adopted by the commission or, if the source elects to pay the fee based on permitted emissions, the fee shall be based on the emission limit for the plant site of the major source.

Â Â Â Â Â  (b) The fee required by subsection (1)(a) of this section does not apply to any emissions in excess of 4,000 tons per year of any regulated pollutant through calendar year 2010 and in excess of 7,000 tons per year of all regulated pollutants for each calendar year thereafter. The department may not revise a major sourceÂs plant site emission limit due solely to payment of the fee on the basis of documented emissions.

Â Â Â Â Â  (c) The commission shall establish by rule criteria for the acceptability and verifiability of information related to emissions as documented, including but not limited to the use of:

Â Â Â Â Â  (A) Emission monitoring;

Â Â Â Â Â  (B) Material balances;

Â Â Â Â Â  (C) Emission factors;

Â Â Â Â Â  (D) Fuel use;

Â Â Â Â Â  (E) Production data; or

Â Â Â Â Â  (F) Other calculations.

Â Â Â Â Â  (d) The department shall accept reasonably accurate information that complies with the criteria established by the commission as documentation of emissions.

Â Â Â Â Â  (e) The rules adopted under this section shall require an additional fee for failure to pay, substantial underpayment of or late payment of emission fees.

Â Â Â Â Â  (3) The commission shall establish by rule the size fraction of total particulates subject to emission fees as particulates under this section.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂRegulated pollutantÂ means particulates, volatile organic compounds, oxides of nitrogen, and sulfur dioxide; and

Â Â Â Â Â  (b) ÂConsumer Price IndexÂ has the meaning given in 42 U.S.C. 7661a(b), as in effect on June 20, 2007. [1991 c.752 Â§Â§5,25; 1993 c.790 Â§Â§6,7; 2007 c.480 Â§1]

Â Â Â Â Â  468A.320 Accountability for costs of program. The Department of Environmental Quality shall establish a method to account for the costs of the federal operating permit program. The method shall, at a minimum, account for costs incurred for each element of the program as described in section 502(b)(3)(A)(i) through (vi) of the Clean Air Act. In accounting for the costs of the federal operating permit program the department shall include a commensurate amount of the costs for any other permit issued under ORS 468A.040, 468A.045 or 468A.155 to the extent that those costs are considered to be part of the federal operating permit program by the Director of the Department of Environmental Quality. [1991 c.752 Â§6; 1993 c.790 Â§8]

Â Â Â Â Â  468A.325 Priority of department work schedule. (1) Nothing in ORS 468A.040, 468A.300 to 468A.320 or this section shall require the Environmental Quality Commission or Department of Environmental Quality to make less stringent any existing element of the stateÂs air pollution control program.

Â Â Â Â Â  (2) To the maximum extent possible under federal laws and regulations and within budgetary constraints, the department shall prioritize its permitting work schedule to address all of the following:

Â Â Â Â Â  (a) Sources required to have permits under the federal operating permit program;

Â Â Â Â Â  (b) Other sources over which the department has been granted authority for control of the emission of air contaminants that:

Â Â Â Â Â  (A) Are either within nonattainment areas or within attainment areas projected by the department to exceed air standards within five years, and which substantially contribute to or cause the nonattainment or projected nonattainment of air quality standards; or

Â Â Â Â Â  (B) May individually be causing exceedances of air quality standards;

Â Â Â Â Â  (c) Applications for construction or modification; and

Â Â Â Â Â  (d) Sources that request a federally enforceable permit from the department regardless of whether such a permit would be required under the federal operating permit program. Within budgetary constraints, the department shall cooperate with sources seeking a federally enforceable permit. [1991 c.752 Â§8]

Â Â Â Â Â  468A.327 Requirement for adoption, amendment or repeal of rules; oral hearing. (1) Prior to the adoption, amendment or repeal of any rule pursuant to ORS chapter 183 that applies to any facility required to pay fees under ORS 468A.315, the Environmental Quality Commission shall include with the notice of intended action required under ORS 183.335 (1) a statement of whether the intended action imposes requirements in addition to the applicable federal requirements and, if so, shall include a written explanation of:

Â Â Â Â Â  (a) The commissionÂs scientific, economic, technological, administrative or other reasons for exceeding applicable federal requirements; and

Â Â Â Â Â  (b) Any alternatives the commission considered and the reasons that the alternatives were not pursued.

Â Â Â Â Â  (2) The statement provided by the commission under subsection (1) of this section shall be based upon information available to the commission at the time the commission prepares the written explanation.

Â Â Â Â Â  (3) Notwithstanding ORS 183.335 (3), an opportunity for an oral hearing before the commission regarding the statement specified in subsections (1) and (2) of this section shall be granted only if:

Â Â Â Â Â  (a) The request for a hearing is received, within 14 days after the commission issues the notice of intended action required under ORS 183.335 (1), from 10 persons or from an association having no fewer than 10 members; and

Â Â Â Â Â  (b) The request describes how the persons or association that made the request will be directly harmed by the adoption, amendment or repeal of a rule under subsection (1) of this section.

Â Â Â Â Â  (4) If an oral hearing is granted under subsection (3) of this section, the commission shall give notice of the hearing at least 14 days before the hearing to the persons or association requesting the hearing, to any persons who have requested notice pursuant to ORS 183.335 (8) and to the persons specified in ORS 183.335 (15).

Â Â Â Â Â  (5) Subsection (3) of this section does not apply if the commission includes with the notice of intended action required under ORS 183.335 (1) a notice that an oral hearing will be held before the commission.

Â Â Â Â Â  (6) The provisions of this section do not apply to temporary rules adopted by the commission under ORS 183.335 (5). [2007 c.480 Â§3]

Â Â Â Â Â  468A.330 Small Business Stationary Source Technical and Environmental Compliance Assistance Program. (1) Because of the extraordinary effect that the federal operating permit program may have on small business, there is hereby established within the Department of Environmental Quality a Small Business Stationary Source Technical and Environmental Compliance Assistance Program in accordance with section 507 of the Clean Air Act. This program shall include each element specified in section 507(a) of the Clean Air Act.

Â Â Â Â Â  (2) A Compliance Advisory Panel is established to:

Â Â Â Â Â  (a) Advise the department on the effectiveness of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program;

Â Â Â Â Â  (b) Report to the Administrator of the United States Environmental Protection Agency as required by federal law;

Â Â Â Â Â  (c) Review the information to be issued by the program for small businesses to assure the information is understandable by a layperson; and

Â Â Â Â Â  (d) Perform any other function required by the Clean Air Act.

Â Â Â Â Â  (3) The Compliance Advisory Panel shall consist of not less than seven members:

Â Â Â Â Â  (a) Two members appointed by the Governor, who are not owners, or representatives of owners, of small business stationary sources, to represent the general public;

Â Â Â Â Â  (b) Four members who are owners, or who represent owners, of small business stationary sources as follows:

Â Â Â Â Â  (A) One member appointed by the President of the Senate;

Â Â Â Â Â  (B) One member appointed by the Speaker of the House;

Â Â Â Â Â  (C) One member appointed by the Senate Minority Leader; and

Â Â Â Â Â  (D) One member appointed by the House Minority Leader; and

Â Â Â Â Â  (c) One member appointed by the Director of the Department of Environmental Quality.

Â Â Â Â Â  (4)(a) On-site technical assistance for the development and implementation of the Small Business Stationary Source Technical and Environmental Compliance Assistance Program shall not result in inspections or enforcement actions, except that the department may initiate compliance and enforcement actions immediately if, during onsite technical assistance, there is reasonable cause to believe a clear and immediate danger to the public health and safety or to the environment exists.

Â Â Â Â Â  (b) As used in this subsection:

Â Â Â Â Â  (A) ÂClearÂ means plain, evident, free from doubt.

Â Â Â Â Â  (B) ÂImmediate dangerÂ means a situation in which there is substantial likelihood that serious harm may be experienced within the time frame necessary for the department to pursue an enforcement action. [1991 c.752 Â§12]

MOTOR VEHICLE POLLUTION CONTROL

Â Â Â Â Â  468A.350 Definitions for ORS 468A.350 to 468A.400. As used in ORS 468A.350 to 468A.400:

Â Â Â Â Â  (1) ÂCertified systemÂ means a motor vehicle pollution control system for which a certificate of approval has been issued under ORS 468A.365 (3).

Â Â Â Â Â  (2) ÂFactory-installed systemÂ means a motor vehicle pollution control system installed by the manufacturer which meets criteria for emission of pollutants in effect under federal laws and regulations applicable on September 9, 1971, or which meets criteria adopted pursuant to ORS 468A.365 (1), whichever criteria are stricter.

Â Â Â Â Â  (3) ÂMotor vehicleÂ includes any self-propelled vehicle used for transporting persons or commodities on public roads and highways but does not include a vehicle of special interest as that term is defined in ORS 801.605, if the vehicle is maintained as a collectorÂs item and used for exhibitions, parades, club activities and similar uses but not used primarily for the transportation of persons or property, or a racing activity vehicle as defined in ORS 801.404.

Â Â Â Â Â  (4) ÂMotor vehicle pollution control systemÂ means equipment designed for installation on a motor vehicle for the purpose of reducing the pollutants emitted from the vehicle, or a system or engine adjustment or modification which causes a reduction of pollutants emitted from the vehicle. [Formerly 468.360; 2007 c.693 Â§8]

Â Â Â Â Â  468A.355 Legislative findings. For purposes of ORS 468A.350 to 468A.400, the Legislative Assembly finds:

Â Â Â Â Â  (1) That the emission of pollutants from motor vehicles is a significant cause of air pollution in many portions of this state.

Â Â Â Â Â  (2) That the control and elimination of such pollutants are of prime importance for the protection and preservation of the public health, safety and well-being and for the prevention of irritation to the senses, interference with visibility, and damage to vegetation and property.

Â Â Â Â Â  (3) That the state has a responsibility to establish procedures for compliance with standards which control or eliminate such pollutants.

Â Â Â Â Â  (4) That the Oregon goal for pure air quality is the achievement of an atmosphere with no detectable adverse effect from motor vehicle air pollution on health, safety, welfare and the quality of life and property. [Formerly 449.951 and then 468.365]

Â Â Â Â Â  468A.360 Motor vehicle emission and noise standards; copy to Department of Transportation. (1) After public hearing and in accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt motor vehicle emission standards. For the purposes of this section, the commission may include, as a part of such standards, any standards for the control of noise emissions adopted pursuant to ORS 467.030.

Â Â Â Â Â  (2) The commission shall furnish a copy of standards adopted pursuant to this section to the Department of Transportation and shall publish notice of the standards in a manner reasonably calculated to notify affected members of the public. [Formerly 468.370]

Â Â Â Â Â  468A.363 Purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300. The Legislative Assembly declares the purpose of ORS 468A.363, 468A.365, 468A.400 and 815.300 is to:

Â Â Â Â Â  (1) Insure that the health of citizens in the
Portland
area is not threatened by recurring air pollution conditions.

Â Â Â Â Â  (2) Provide necessary authority to the Environmental Quality Commission to implement one of the critical elements of the air quality maintenance strategy for the
Portland
area related to improvements in the motor vehicle inspection program.

Â Â Â Â Â  (3) Insure that the Department of Environmental Quality is able to submit an approvable air quality maintenance plan for the Portland area through the year 2006 to the Environmental Protection Agency as soon as possible so that area can again be designated as an attainment area and impediments to industrial growth imposed in the Clean Air Act can be removed.

Â Â Â Â Â  (4) Direct the Environmental Quality Commission to use existing authority to incorporate the following programs for emission reduction credits into the air quality maintenance plan for the
Portland
area:

Â Â Â Â Â  (a)
California
or United States Environmental Protection Agency emission standards for new lawn and garden equipment sold in the
Portland
area.

Â Â Â Â Â  (b) Transportation-efficient land use requirements of the transportation planning rule adopted by the Land Conservation and Development Commission.

Â Â Â Â Â  (c) Improvements in the vehicle inspection program as authorized in ORS 468A.350 to 468A.400, including emission reduction from on-road vehicles resulting from enhanced testing, elimination of exemptions for 1974 and later model year vehicles, and expansion of inspection program boundaries.

Â Â Â Â Â  (d) An employer trip reduction program that provides an emission reduction from on-road vehicles.

Â Â Â Â Â  (e) A parking ratio program that limits the construction of new parking spaces for employment, retail and commercial locations.

Â Â Â Â Â  (f) Emission reductions resulting from any new federal motor vehicle fuel tax.

Â Â Â Â Â  (g) State and federal alternative fuel vehicles fleet programs that result in emission reductions.

Â Â Â Â Â  (h) Installation of maximum achievable control technology by major sources of hazardous air pollutants as required by the federal Clean Air Act, as amended, resulting in emission reductions.

Â Â Â Â Â  (i) As a safety margin, or as a substitute in whole or in part for other elements of the plan, emission reductions resulting from any new state gasoline tax or for any new vehicle registration fee that allows use of revenue for air quality improvement purposes. [1993 c.791 Â§2]

Â Â Â Â Â  Note: 468A.363 was added to and made a part of 468A.350 to 468A.400 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.365 Certification of motor vehicle pollution control systems and inspection of motor vehicles; rules. The Environmental Quality Commission shall:

Â Â Â Â Â  (1) Determine and adopt by rule criteria for certification of motor vehicle pollution control systems. In determining the criteria the commission shall consider the following:

Â Â Â Â Â  (a) The experience of any other state or the federal government;

Â Â Â Â Â  (b) The cost of the system and of its installation;

Â Â Â Â Â  (c) The durability of the system;

Â Â Â Â Â  (d) The ease of determining whether the system, when installed on a motor vehicle, is functioning properly; and

Â Â Â Â Â  (e) Any other factors which, in the opinion of the commission, render such a system suitable for the control of motor vehicle air pollution or for the protection of the health, safety and welfare of the public.

Â Â Â Â Â  (2) Prescribe by rule the manner in which a motor vehicle pollution control system shall be tested for certification. The rules may prescribe a more rigorous inspection procedure in the areas designated under ORS 815.300 (2)(a), including any expansion of such boundary under ORS 815.300 (2)(b), in order to reduce air pollution emissions in those areas of the state. No such rule shall require testing for certification more often than once during the period for which registration or renewal of registration for a motor vehicle is issued. No rule shall require testing for certification of a motor vehicle that is exempted from the requirement for certification under ORS 815.300.

Â Â Â Â Â  (3) Issue certificates of approval for classes of motor vehicle pollution control systems which, after being tested by the commission or by a method acceptable to the commission, the commission finds meet the criteria adopted under subsection (1) of this section.

Â Â Â Â Â  (4) Designate by rule classifications of motor vehicles for which certified systems are available.

Â Â Â Â Â  (5) Revoke, suspend or restrict a certificate of approval previously issued upon a determination that the system no longer meets the criteria adopted under subsection (1) of this section pursuant to procedures for a contested case under ORS chapter 183.

Â Â Â Â Â  (6) Designate suitable methods and standards for testing systems and inspecting motor vehicles to determine and insure compliance with the standards and criteria established by the commission.

Â Â Â Â Â  (7) Except as provided in ORS 468A.370, contract for the use of or the performance of tests or other services within or without the state. [Formerly 468.375; 1993 c.791 Â§3]

Â Â Â Â Â  468A.370 Cost-effective inspection program; contracts for inspections. The Environmental Quality Commission shall determine the most cost-effective method of conducting a motor vehicle pollution control system inspection program as required by ORS 468A.365. Upon finding that savings to the public and increased efficiency would result and the quality of the program would be adequately maintained, the commission may contract with a unit of local government or with a private individual, partnership or corporation authorized to do business in the State of Oregon, for the performance of tests or other services associated with conducting a motor vehicle pollution control system inspection program. [Formerly 468.377]

Â Â Â Â Â  468A.375 Notice to state agencies concerning certifications. The Department of Environmental Quality shall notify the Department of Transportation and the Oregon State Police whenever certificates of approval for motor vehicle pollution control systems are approved, revoked, suspended or restricted by the Environmental Quality Commission. [Formerly 449.963 and then 468.380]

Â Â Â Â Â  468A.380 Licensing of personnel and equipment; certification of motor vehicles; rules. (1) The Environmental Quality Commission by rule may:

Â Â Â Â Â  (a) Establish criteria and examinations for the qualification of persons eligible to inspect motor vehicles and motor vehicle pollution control systems and execute the certificates described under ORS 815.310, and for the procedures to be followed in such inspections.

Â Â Â Â Â  (b) Establish criteria and examinations for the qualification of equipment, apparatus and methods used by persons to inspect motor vehicles and motor vehicle pollution control systems.

Â Â Â Â Â  (c) Establish criteria and examinations for the testing of motor vehicles.

Â Â Â Â Â  (2) Subject to rules of the commission, the Department of Environmental Quality shall:

Â Â Â Â Â  (a) Issue licenses to any person, type of equipment, apparatus or method qualified pursuant to subsection (1) of this section.

Â Â Â Â Â  (b) Revoke, suspend or modify licenses issued pursuant to paragraph (a) of this subsection in accordance with the provisions of ORS chapter 183 relating to contested cases.

Â Â Â Â Â  (c) Issue certificates of compliance for motor vehicles which, after being tested in accordance with the rules of the commission, meet the criteria established under subsection (1) of this section and the standards adopted pursuant to ORS 468A.350 to 468A.385 and 468A.400. [Formerly 468.390]

Â Â Â Â Â  468A.385 Determination of compliance of motor vehicles. (1) The Environmental Quality Commission shall establish and maintain procedures and programs for determining whether motor vehicles meet the minimum requirements necessary to secure a certificate under ORS 815.310.

Â Â Â Â Â  (2) Such procedures and programs include, but are not limited to, the installation of a certified system and the adjustment, tune-up, or other mechanical work performed on the motor vehicle in accordance with the requirements of the commission. [Formerly 468.395]

Â Â Â Â Â  468A.387 Operating schedules for testing stations. (1) The Department of Environmental Quality shall establish flexible weekday operating schedules for testing stations that conduct motor vehicle pollution control system inspections described under ORS 468A.365 that extend the hours of operation to 9 p.m. for some testing stations for some days of the week.

Â Â Â Â Â  (2) After determining the hours of operation for testing stations under subsection (1) of this section, the department shall advertise the hours of operation in as many ways as practicable, including but not limited to:

Â Â Â Â Â  (a) Enclosing information about the hours of operation in all mailings and notices related to motor vehicle emission testing and motor vehicle registration renewal notices;

Â Â Â Â Â  (b) Posting the hours of operation at Department of Transportation field offices;

Â Â Â Â Â  (c) Broadcasting public service announcements; and

Â Â Â Â Â  (d) Using appropriate Internet and other electronic media services that may be available. [1999 c.475 Â§2]

Â Â Â Â Â  468A.390 Designation of areas of the state subject to motor vehicle emission inspection program; rules. (1) If the need for a motor vehicle pollution control system inspection program is identified for an area in the State of Oregon Clean Air Act Implementation Plan, then the Environmental Quality Commission, by rule, shall designate boundaries, in addition to the areas specified in ORS 815.300 (2)(a) and (b), within which motor vehicles are subject to the requirement under ORS 815.300 to have a certificate of compliance issued under ORS 468A.380 to be registered or have the registration of the vehicle renewed.

Â Â Â Â Â  (2) Whenever the Environmental Quality Commission designates boundaries under this section within which vehicles are subject to the requirements of ORS 815.300, the commission shall notify the Department of Transportation and shall provide the Department of Transportation with information necessary to perform the Department of TransportationÂs duties under ORS 815.300. [Formerly 468.397]

Â Â Â Â Â  468A.395 Bond or letter of credit; remedy against person licensed under ORS 468A.380; cancellation of license. (1) Any person licensed to issue certificates of compliance pursuant to ORS 468A.380 shall file with the Department of Environmental Quality a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The bond or letter of credit shall be executed to the State of
Oregon
in the sum of $1,000. It shall be approved as to form by the Attorney General, and shall be conditioned that inspections and certifications will be made only by persons who meet the qualifications fixed by the Environmental Quality Commission and will be made without fraud or fraudulent representations and without violating any of the provisions of ORS 468A.350 to 468A.400, 815.295, 815.300, 815.310, 815.320 and 815.325.

Â Â Â Â Â  (2) In addition to any other remedy that a person may have, if any person suffers any loss or damage by reason of the fraud, fraudulent representations or violation of any of the provisions of ORS 468A.350 to 468A.400, 815.295, 815.300, 815.310, 815.320 and 815.325 by a person licensed pursuant to ORS 468A.380, the injured person has the right of action against the business employing such licensed person and a right of action in the personÂs own name against the surety upon the bond or the letter of credit issuer.

Â Â Â Â Â  (3) The license issued pursuant to ORS 468A.380 of any person whose bond is canceled by legal notice shall be canceled immediately by the department. If the license is not renewed or is voluntarily or involuntarily canceled, the sureties of the bond or the letter of credit issuers shall be relieved from liability accruing subsequent to such cancellation by the department. [Formerly 468.400; 1997 c.631 Â§480]

Â Â Â Â Â  468A.400 Fees; collection; use. (1) The Department of Environmental Quality shall:

Â Â Â Â Â  (a) Establish and collect fees for application, examination and licensing of persons, equipment, apparatus or methods in accordance with ORS 468A.380 and within the following limits:

Â Â Â Â Â  (A) The fee for licensing shall not exceed $5.

Â Â Â Â Â  (B) The fee for renewal of licenses shall not exceed $1.

Â Â Â Â Â  (b) Establish fees for the issuance of certificates of compliance. The department may classify motor vehicles and establish a different fee for each such class. The fee for the issuance of certificates shall be established by the Environmental Quality Commission in an amount based upon the costs of administering this program. Before establishing the fees, the commission shall determine the most cost effective program consistent with Clean Air Act requirements for each area of the state pursuant to ORS 468A.370.

Â Â Â Â Â  (2) The department shall collect the fees established pursuant to subsection (1)(b) of this section at the time of the issuance of certificates of compliance as required by ORS 468A.380 (2)(c).

Â Â Â Â Â  (3) On or before the 15th day of each month, the commission shall pay into the State Treasury all moneys received as fees pursuant to subsections (1) and (2) of this section during the preceding calendar month. The State Treasurer shall credit such money to the Department of Environmental Quality Motor Vehicle Pollution Account, which is hereby created. The moneys in the Department of Environmental Quality Motor Vehicle Pollution Account are continuously appropriated to the department to be used by the department solely or in conjunction with other state agencies and local units of government for:

Â Â Â Â Â  (a) Any expenses incurred by the department and, if approved by the Governor, any expenses incurred by the Department of Transportation in the certification, examination, inspection or licensing of persons, equipment, apparatus or methods in accordance with the provisions of ORS 468A.380 and 815.310.

Â Â Â Â Â  (b) Such other expenses as are necessary to study traffic patterns and to inspect, regulate and control the emission of pollutants from motor vehicles in this state.

Â Â Â Â Â  (4) The Department of Environmental Quality may enter into an agreement with the Department of Transportation to collect the licensing and renewal fees described in subsection (1)(a) of this section subject to the fees being paid and credited as provided in subsection (3) of this section. [Formerly 468.405; 1993 c.18 Â§122; 1993 c.791 Â§4]

Â Â Â Â Â  468A.405 Authority to limit motor vehicle operation and traffic; rules. The Environmental Quality Commission and regional air pollution control authorities organized pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B by rule may regulate, limit, control or prohibit motor vehicle operation and traffic as necessary for the control of air pollution which presents an imminent and substantial endangerment to the health of persons. [Formerly 449.747 and then 468.410]

Â Â Â Â Â  468A.410 Administration and enforcement of rules adopted under ORS 468A.405. Cities, counties, municipal corporations and other agencies, including the Department of State Police and the Department of Transportation, shall cooperate with the Environmental Quality Commission and regional air pollution control authorities in the administration and enforcement of the terms of any rule adopted pursuant to ORS 468A.405. [Formerly 449.751 and then 468.415]

Â Â Â Â Â  468A.415 Legislative findings. The Legislative Assembly finds that extending additional statewide controls and fees on industrial and motor vehicle sources of air pollution may not be sufficient to attain and maintain desired air quality standards in the Portland-Vancouver air quality maintenance area. Additional approaches are needed to address growth in vehicle miles of travel that satisfy mobility needs and allow for economic growth while meeting the air quality goals for the region. [1991 c.752 Â§13]

Â Â Â Â Â  468A.420 Oxygenated motor vehicle fuels; when required by rule. (1) The Environmental Quality Commission shall adopt rules consistent with section 211 of the Clean Air Act to require oxygenated motor vehicle fuels to be used in any carbon monoxide nonattainment area in the state.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall require:

Â Â Â Â Â  (a) Oxygenated fuels to be used during any portion of the year during which the nonattainment area is prone to high ambient concentrations of carbon monoxide.

Â Â Â Â Â  (b) The use of oxygenated fuels in carbon monoxide nonattainment areas on or before November 1, 1992.

Â Â Â Â Â  (3) An oxygenated fuel shall contain 2.7 percent or more oxygen by weight. Methods to achieve this requirement may include but need not be limited to the use of ethanol blends. [1991 c.752 Â§13b]

Â Â Â Â Â  468A.425 [1991 c.752 Â§14; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.430 [1991 c.752 Â§14a; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.435 [1991 c.752 Â§14b; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.440 [1991 c.752 Â§14c; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.445 [1991 c.752 Â§14d; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.450 [1991 c.752 Â§14e; repealed by 1995 c.79 Â§284]

Â Â Â Â Â  468A.455 Police enforcement. The Oregon State Police, the county sheriff and municipal police are authorized to use such reasonable force as is required in the enforcement of any rule adopted pursuant to ORS 468A.405 and may take such reasonable steps as are required to assure compliance therewith, including but not limited to:

Â Â Â Â Â  (1) Locating appropriate signs and signals for detouring, prohibiting and stopping motor vehicle traffic; and

Â Â Â Â Â  (2) Issuing warnings or citations. [Formerly 449.753 and then 468.420]

WOODSTOVE EMISSIONS CONTROL

Â Â Â Â Â  468A.460 Policy. In the interest of the public health and welfare it is declared to be the public policy of the state to control, reduce and prevent air pollution caused by woodstove emissions. The Legislative Assembly declares it to be the public policy of the state to reduce woodstove emissions by encouraging the Department of Environmental Quality to continue efforts to educate the public about the effects of woodstove emissions and the desirability of achieving better woodstove emission performance and heating efficiency. [Formerly 468.630]

Â Â Â Â Â  468A.465 Prohibited acts relating to uncertified and unlabeled woodstove. On and after July 1, 1986, a person may not advertise to sell, offer to sell or sell a new woodstove in
Oregon
unless:

Â Â Â Â Â  (1) The woodstove has been tested to determine its emission performance and heating efficiency;

Â Â Â Â Â  (2) The woodstove is certified by the Department of Environmental Quality under the program established under ORS 468A.480 (1); and

Â Â Â Â Â  (3) An emission performance and heating efficiency label is attached to the woodstove. [Formerly 468.635]

Â Â Â Â Â  468A.470 Evaluation of woodstove emission performance; fee; rules. (1) After July 1, 1984, a woodstove manufacturer or dealer may request the Department of Environmental Quality to evaluate the emission performance of a new woodstove.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish by rule the amount of the fee that a manufacturer or dealer must submit to the department with each request to evaluate a woodstove.

Â Â Â Â Â  (3) A new woodstove may be certified at the conclusion of an evaluation and before July 1, 1986, if:

Â Â Â Â Â  (a) The department finds that the emission levels of the woodstove comply with the emission standards established by the commission; and

Â Â Â Â Â  (b) The woodstove manufacturer or dealer submits the application for certification fee established by the commission under ORS 468A.480 (1).

Â Â Â Â Â  (4) As used in this section, ÂevaluateÂ means to review a woodstoveÂs emission levels as determined by an independent testing laboratory, and compare the emission levels of the woodstove to the emission standards established by the commission under ORS 468A.480 (1). [Formerly 468.640]

Â Â Â Â Â  468A.475 Use of net emission reductions in airshed. (1) The Environmental Quality Commission shall use a portion of the net emission reductions in an airshed achieved by the woodstove certification program to provide room in the airshed for emissions associated with commercial and industrial growth.

Â Â Â Â Â  (2) If the total emissions in an airshed are at a level that does not provide for commercial or industrial growth, an industrial or commercial operation may replace noncertified woodstoves with certified woodstoves or other heating systems having lower air pollution emissions than noncertified woodstoves or retrofit existing noncertified woodstoves to reduce total emissions in the airshed to a level that allows the industrial or commercial operation to begin or increase its operations.

Â Â Â Â Â  (3) All noncertified woodstoves removed pursuant to subsection (2) of this section shall be destroyed. [Formerly 468.650]

Â Â Â Â Â  468A.480 Standards and certification program; rules; fee. (1) The Environmental Quality Commission shall establish by rule:

Â Â Â Â Â  (a) Emission performance standards for new woodstoves;

Â Â Â Â Â  (b) Criteria and procedures for testing a new woodstove for compliance with the emission performance standards;

Â Â Â Â Â  (c) A program administered by the Department of Environmental Quality to certify a new woodstove that complies with the emission performance standards when tested by an independent testing laboratory, according to the criteria and procedures established in paragraph (b) of this subsection;

Â Â Â Â Â  (d) A program, including testing criteria and procedures to rate the heating efficiency of a new woodstove;

Â Â Â Â Â  (e) The form and content of the emission performance and heating efficiency label to be attached to a new woodstove;

Â Â Â Â Â  (f) The application fee to be submitted to the department by a manufacturer, dealer or seller applying for certification of a woodstove; and

Â Â Â Â Â  (g) Emission values for noncertified woodstoves that are replaced or retrofitted under ORS 468A.475 to allow an industrial or commercial operation to begin or increase its operations.

Â Â Â Â Â  (2) Nothing in this section shall exempt any woodstove from the listing or certification requirements established by 24 C.F.R. 3280.707 or the installation standards in 24 C.F.R. 3280.709 for woodstoves installed in manufactured dwellings, or from the standards for installation of woodstoves established by the Department of Consumer and Business Services.

Â Â Â Â Â  (3) The program established under subsection (1)(c) of this section and the fee established under subsection (1)(f) of this section shall not apply to any woodstove certified for emission and tested for efficiency by the United States Environmental Protection Agency. Nothing in this subsection shall be construed to prevent the department from enforcing certifications issued by the department or the United States Environmental Protection Agency. [Formerly 468.655; 1993 c.742 Â§75]

Â Â Â Â Â  468A.485 Definitions for ORS 468A.490. As used in ORS 468A.490:

Â Â Â Â Â  (1) ÂArea that exceeds the PM10 standardÂ means an area of the state that exceeds, on or after January 1, 1990, the air quality standard for PM10 as established by the Environmental Quality Commission under ORS 468A.025.

Â Â Â Â Â  (2) ÂWestern interior valleysÂ means the area of the state encompassed by the borders of the States of Washington and
California
and the crests of the Cascade Mountain Range on the east and the
Coast
Range
on the west. [1991 c.752 Â§8a]

Â Â Â Â Â  468A.490 Residential Wood Heating Air Quality Improvement Fund; uses. (1) There is created within the State Treasury a fund known as the Residential Wood Heating Air Quality Improvement Fund, separate and distinct from the General Fund.

Â Â Â Â Â  (2) All moneys appropriated or received as gifts or grants for the purposes of this section shall be credited to the Residential Wood Heating Air Quality Improvement Fund.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest the moneys in the fund as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the fund and earnings from investment of the moneys in the fund shall accrue to the fund.

Â Â Â Â Â  (4) All moneys in the Residential Wood Heating Air Quality Improvement Fund are continuously appropriated to the Department of Environmental Quality to:

Â Â Â Â Â  (a) Pay all costs incurred by the department in maintaining residential wood heating emissions inventories, analyzing projects and programs proposed for funding in accordance with this section, administering projects and programs selected for funding in accordance with this section and implementing the requirements of ORS 468A.475 (2) and 468A.480 (1)(g).

Â Â Â Â Â  (b) Pay all reasonable costs as determined by the Environmental Quality Commission for local government and regional authority public education, emission inventory maintenance, curtailment and opacity programs to reduce residential wood heating emission in an area that exceeds the PM10 standard or an area that is at risk of becoming an area that exceeds the PM10 standard.

Â Â Â Â Â  (c) To the extent moneys remain in the fund after paying the costs under paragraphs (a) and (b) of this subsection, to fund programs established under subsections (5) and (6) of this section in a manner designed to achieve cost-beneficial reductions in emission of air contaminants from woodstoves, attain federal ambient air quality standards before deadlines specified in the Clean Air Act and maintain compliance with such standards after the deadlines established in the Clean Air Act.

Â Â Â Â Â  (d) Not more than 15 percent of the total amount of moneys received under this section shall be expended for costs under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (5) A portion of the moneys available under subsection (4) of this section shall be used by the Environmental Quality Commission to fund a low or no interest loan program for wood heated households located in the western interior valleys or in any other county containing an area that exceeds the PM10 standard to replace woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986. The program shall include the following elements:

Â Â Â Â Â  (a) All forms of new high-efficiency, low air contaminant-emitting heating systems are allowed;

Â Â Â Â Â  (b) Any removed woodstove must be destroyed;

Â Â Â Â Â  (c) Any replacement woodstoves selected under the program must be installed in conformance with building code requirements and the manufacturerÂs specifications including but not limited to chimney specifications; and

Â Â Â Â Â  (d) To be eligible, program participants shall participate in any home energy audit program provided at no charge to the homeowner and shall obtain all information available regarding subsidies for cost-effective weatherization. The department shall make the information required in this subsection readily available to program participants.

Â Â Â Â Â  (6) A portion of the moneys available under subsection (4) of this section shall be used by the commission to fund local government or regional authority programs to provide subsidies for replacement of woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986, to low income persons in wood heated households in an area that exceeds the PM10 standard. The local government or regional authority programs must include the following elements to be eligible for funding:

Â Â Â Â Â  (a) All forms of new high-efficiency, low emitting heating systems are allowed.

Â Â Â Â Â  (b) All woodstoves removed are destroyed.

Â Â Â Â Â  (c) The local government or regional authority adopts and enforces an ordinance that limits emissions from woodstoves to no visible smoke, except for steam and heat waves, during periods of air stagnation and to an average of 20 percent opacity at all other times except during start up and refueling as determined by the commission. This requirement shall not be in lieu of any final stage of woodstove curtailment required during air stagnation if the final stage of curtailment is necessary to prevent exceeding air quality standards established under ORS 468A.025 by the latest date allowed under the Clean Air Act to reach attainment of such standards.

Â Â Â Â Â  (d) In an airshed requiring more than a 50 percent reduction in woodheating emissions as specified in the State Implementation Plan control strategy for PM10 emissions, program participants shall have a backup heat source if a certified woodstove is selected.

Â Â Â Â Â  (e) Any replacement woodstove selected under the program must be installed in conformance with building code requirements and the manufacturerÂs specifications including but not limited to chimney specifications.

Â Â Â Â Â  (f) To be eligible, program participants shall participate in any home energy audit program provided at no charge to the homeowner and shall obtain all information available regarding subsidies for cost-effective weatherization. The local government or regional air quality authority shall make the information required in this subsection readily available to program participants. [1991 c.752 Â§10]

Â Â Â Â Â  468A.495 Prohibition on installation of used woodstoves. On and after September 29, 1991, the state building code under ORS 455.010 shall prohibit installations of used woodstoves that were not certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1). [1991 c.752 Â§10a]

Â Â Â Â Â  468A.500 Prohibition on sale of non-certified woodstove. On and after September 29, 1991, no person shall advertise for sale, offer to sell or sell, within this state, a used woodstove that was not certified under ORS 468A.480 (1) for sale as new on or after July 1, 1986. [1991 c.752 Â§10b]

Â Â Â Â Â  468A.505 Removal of noncertified woodstoves. After December 31, 1994, all woodstoves, other than cookstoves, not certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1) shall be removed and destroyed upon sale of a home in any PM10 nonattainment area in the state that does not attain compliance with the PM10 standard established by the Environmental Quality Commission under ORS 468A.025 by December 31, 1994. [1991 c.752 Â§10c]

Â Â Â Â Â  468A.510 Antique woodstove exemption. ORS 468A.495 to 468A.505 shall not apply to antique woodstoves. As used in this section, Âantique woodstoveÂ means a woodstove built before 1940 that has an ornate construction and a current market value substantially higher than a common woodstove manufactured in the same time period. [1991 c.752 Â§10d]

Â Â Â Â Â  468A.515 Wood heating curtailment program requirements; exemptions; rules. (1) Any programs adopted by the Environmental Quality Commission to curtail residential wood heating during periods of air stagnation shall provide for two stages of curtailment based on the severity of projected air quality conditions. Except as provided in subsection (2) of this section, the programs shall apply to all woodburning fireplaces, woodstoves and appliances. The programs shall provide that woodstoves that were certified for sale as new on or after July 1, 1986, under ORS 468A.480 (1) shall be curtailed only at the second stage to insure attainment of air quality standards.

Â Â Â Â Â  (2) Programs adopted by the commission to curtail residential wood heating shall not apply to:

Â Â Â Â Â  (a) A person who is classified at less than or equal to 125 percent of poverty level pursuant to federal poverty income guidelines adopted under the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35);

Â Â Â Â Â  (b) A person whose residence is equipped only with wood heating until such time as funding becomes available for replacement or woodstoves that were not certified under ORS 468A.480 for sale as new on or after July 1, 1986, and for the period of time between application for such funds and completion of the replacement; and

Â Â Â Â Â  (c) Wood burning pellet stoves.

Â Â Â Â Â  (3) If a local government or regional authority has not adopted or is not adequately implementing the required curtailment program, the Environmental Quality Commission may adopt by rule and the Department of Environmental Quality may operate and enforce a program to curtail residential wood heating during periods of air stagnation as specified in subsection (1) of this section in any area of the state where such a program is required under the Clean Air Act. The department shall suspend operation and enforcement of a program adopted under this subsection upon a determination by the department that the local government or regional air quality authority has adopted and is adequately implementing the required curtailment program.

Â Â Â Â Â  (4) Except as provided in this section, after September 29, 1991, the commission shall not adopt or make more stringent any additional regulatory programs affecting residential wood heating unless the air quality standard for PM10 established by the commission under ORS 468A.025 has not been attained in the state by the latest date, considering extensions, allowed under the Clean Air Act. Nothing in this section shall be construed to affect regulatory programs in effect on September 29, 1991. [1991 c.752 Â§11]

Â Â Â Â Â  468A.520 Residential wood heating advisory committee. (1) The Department of Environmental Quality shall establish a residential wood heating emission advisory committee to advise the Environmental Quality Commission and the Department of Environmental Quality on the implementation of ORS 468A.475 and 468A.480.

Â Â Â Â Â  (2) The advisory committee shall consist of at least seven members who shall be appointed by the commission to represent each of the following interests:

Â Â Â Â Â  (a) A representative of the public-at-large;

Â Â Â Â Â  (b) A representative of the residential wood heating manufacturing industry;

Â Â Â Â Â  (c) A representative of residential wood heating retail dealers;

Â Â Â Â Â  (d) A representative of major stationary sources subject to the permit requirements of ORS 468A.040;

Â Â Â Â Â  (e) A representative of public interest organizations;

Â Â Â Â Â  (f) A representative of local government; and

Â Â Â Â Â  (g) A representative of the health professions. [1991 c.752 Â§21]

FIELD BURNING AND PROPANE FLAMING

Â Â Â Â Â  468A.550 Definitions for ORS 468A.555 to 468A.620 and 468A.992. As used in this section and ORS 468A.555 to 468A.620 and 468A.992:

Â Â Â Â Â  (1) ÂField burningÂ and Âopen field burningÂ do not include:

Â Â Â Â Â  (a) Propane flaming of mint stubble; or

Â Â Â Â Â  (b) Stack or pile burning of residue from Christmas trees as defined in ORS 571.505.

Â Â Â Â Â  (2) ÂResearch and development of alternatives to field burningÂ includes, but is not limited to, projects concerned with cultural practices for producing grass seed without field burning, environmental impacts of alternative seed production methods, straw marketing and utilization and alternative crops.

Â Â Â Â Â  (3) ÂSmoke managementÂ means the daily control of the conducting of open field burning to such times and places and in such amounts so as to provide for the escape of smoke and particulate matter therefrom into the atmosphere with minimal intrusion into cities and minimal impact on public health and in such a manner that under existing meteorological conditions a maximum number of acres registered can be burned in a minimum number of days without substantial impairment of air quality.

Â Â Â Â Â  (4) ÂSmoke management programÂ means a plan or system for smoke management. A smoke management program shall include, but not be limited to, provisions for:

Â Â Â Â Â  (a) Annual inventorying and registering, prior to the burning season, of agricultural fields for open field burning;

Â Â Â Â Â  (b) Preparation and issuance of open field burning permits by affected governmental agencies;

Â Â Â Â Â  (c) Gathering and disseminating regional and sectional meteorological conditions on a daily or hourly basis;

Â Â Â Â Â  (d) Scheduling times, places and amounts of agricultural fields that may be open burned daily or hourly, based on meteorological conditions during the burning season;

Â Â Â Â Â  (e) Conducting surveillance and gathering and disseminating information on a daily or more frequent basis;

Â Â Â Â Â  (f) Effective communications between affected personnel during the burning season; and

Â Â Â Â Â  (g) Employment of personnel to conduct the program. [Formerly 468.453; 1997 c.473 Â§3; 1999 c.439 Â§2; 2001 c.70 Â§1; 2007 c.799 Â§5]

Â Â Â Â Â  468A.555 Policy to reduce open field burning. The Legislative Assembly declares it to be the public policy of this state to reduce the practice of open field burning while developing and providing alternative methods of field sanitization and alternative methods of utilizing and marketing crop residues. [1991 c.920 Â§3]

Â Â Â Â Â  468A.560 Applicability of open field burning, propane flaming and stack and pile burning statutes. (1) Except for the fee imposed under ORS 468A.615 (1)(c), the provisions of ORS 468A.550 to 468A.620 and 468A.992 shall apply only to open field burning, propane flaming and stack or pile burning of grass seed or cereal grain crop residues on acreage located in the counties specified in ORS 468A.595 (2).

Â Â Â Â Â  (2) Nothing in this section shall apply to the propane flaming of mint stubble. [1991 c.920 Â§2; 1997 c.473 Â§4]

Â Â Â Â Â  468A.565 Use of certified alternative thermal field sanitizer. Notwithstanding any provision of ORS 468A.550 to 468A.620 and 468A.992, any acreage sanitized by the use of an alternative thermal field sanitizer certified by the Environmental Quality Commission and the Director of Agriculture shall be exempt from the provisions of ORS 468A.550 to 468A.620 and 468A.992. [1991 c.920 Â§5]

Â Â Â Â Â  468A.570 Classification of atmospheric conditions; marginal day. (1) As used in this section:

Â Â Â Â Â  (a) ÂMarginal conditionsÂ means atmospheric conditions such that smoke and particulate matter escape into the upper atmosphere with some difficulty but not such that limited additional smoke and particulate matter would constitute a danger to the public health and safety.

Â Â Â Â Â  (b) ÂMarginal dayÂ means a day on which marginal conditions exist.

Â Â Â Â Â  (2) For purposes of ORS 476.380 and 478.960, the Environmental Quality Commission shall classify different types or combinations of atmospheric conditions as marginal conditions and shall specify the extent and types of burning that may be allowed under different combinations of atmospheric conditions. A schedule describing the types and extent of burning to be permitted on each type of marginal day shall be prepared and circulated to all public agencies responsible for providing information and issuing permits under ORS 476.380 and 478.960. The schedule shall give first priority to the burning of perennial grass seed crops used for grass seed production, second priority to annual grass seed crops used for grass seed production, third priority to grain crop burning, and fourth priority to all other burning and shall prescribe duration of periods of time during the day when burning is authorized.

Â Â Â Â Â  (3) In preparing the schedule under subsection (2) of this section, the commission shall provide for the assignment of fourth priority burning by the State Department of Agriculture in accordance with the memorandum of understanding established pursuant to ORS 468A.585.

Â Â Â Â Â  (4) In preparing the schedule required under subsection (2) of this section, the commission shall weigh the economic consequences of scheduled burnings and the feasibility of alternative actions, and shall consider weather conditions and other factors necessary to protect the public health and welfare.

Â Â Â Â Â  (5) None of the functions of the commission under this section or under ORS 476.380 or 478.960, as it relates to agricultural burning, shall be performed by any regional air quality control authority established under ORS 468A.105. [1991 c.920 Â§6]

Â Â Â Â Â  468A.575 Permits for open burning, propane flaming or stack or pile burning; rules. (1) Permits for open burning, propane flaming or stack or pile burning of the residue from perennial grass seed crops, annual grass seed crops and cereal grain crops are required in the counties listed in ORS 468A.595 (2) and shall be issued in accordance with rules adopted by the Environmental Quality Commission and subject to the fee prescribed in ORS 468A.615. The permit described in this section shall be issued in conjunction with permits required under ORS 476.380 or 478.960.

Â Â Â Â Â  (2) By rule the Environmental Quality Commission may delegate to any county court, board of county commissioners, fire chief of a rural fire protection district or other responsible person the duty to deliver permits to burn acreage if the acreage has been registered under ORS 468A.615 and fees have been paid as required in ORS 468A.615. [1991 c.920 Â§7]

Â Â Â Â Â  468A.580 Permits; inspections; planting restrictions. (1) Permits under ORS 468A.575 for open field burning of cereal grain crops shall be issued in the counties listed in ORS 468A.595 (2) only if the person seeking the permit submits to the issuing authority a signed statement under oath or affirmation that the acreage to be burned will be planted to seed crops other than cereal grains which require flame sanitation for proper cultivation.

Â Â Â Â Â  (2) The Department of Environmental Quality shall inspect cereal grain crop acreage burned under subsection (1) of this section after planting in the following spring to determine compliance with subsection (1) of this section.

Â Â Â Â Â  (3) Any person planting contrary to the restrictions of subsection (1) of this section shall be assessed by the department a civil penalty of $25 for each acre planted contrary to the restrictions. Any fines collected by the department under this subsection shall be deposited by the State Treasurer in the Department of Agriculture Service Fund to be used in carrying out the smoke management program in cooperation with the Oregon Seed Council and for administration of this section.

Â Â Â Â Â  (4) Any person planting seed crops after burning cereal grain crops under subsection (1) of this section may apply to the department for permission to plant contrary to the restrictions of subsection (1) of this section if the seed crop fails to grow. The department may allow planting contrary to the restrictions of subsection (1) of this section if the crop failure occurred by reasons other than the negligence or intentional act of the person planting the crop or one under the control of the person planting the crop. [1991 c.920 Â§8]

Â Â Â Â Â  468A.585 Memorandum of understanding with State Department of Agriculture. (1) The Environmental Quality Commission shall enter into a memorandum of understanding with the State Department of Agriculture that provides for the State Department of Agriculture to operate all of the field burning program.

Â Â Â Â Â  (2) Subject to the terms of the memorandum of understanding required by subsection (1) of this section, the State Department of Agriculture:

Â Â Â Â Â  (a) May perform any function of the Environmental Quality Commission or the Department of Environmental Quality relating to the operation and enforcement of the field burning smoke management program.

Â Â Â Â Â  (b) May enter onto and inspect, at any reasonable time, the premises of any person conducting an open field burn to ascertain compliance with a statute, rule, standard or permit condition relating to the field burning smoke management program.

Â Â Â Â Â  (c) May conduct a program for the research and development of alternatives to field burning. [1991 c.920 Â§4; 1995 c.358 Â§3; 2001 c.70 Â§2]

Â Â Â Â Â  468A.590 Duties of State Department of Agriculture. Pursuant to the memorandum of understanding established under ORS 468A.585, the State Department of Agriculture:

Â Â Â Â Â  (1) Shall:

Â Â Â Â Â  (a) Conduct the smoke management program established by rule by the Environmental Quality Commission as it pertains to open field burning, propane flaming and stack or pile burning.

Â Â Â Â Â  (b) Aid fire districts and permit agents in carrying out their responsibilities for administering field sanitization programs.

Â Â Â Â Â  (c) Subject to available funding, conduct a program for the research and development of alternatives to field burning.

Â Â Â Â Â  (2) May:

Â Â Â Â Â  (a) Enter into contracts with public and private agencies to carry out the purposes set forth in subsection (1) of this section;

Â Â Â Â Â  (b) Obtain patents in the name of the State of
Oregon
and assign such rights therein as the State Department of Agriculture considers appropriate;

Â Â Â Â Â  (c) Employ personnel to carry out the duties assigned to it; and

Â Â Â Â Â  (d) Sell and dispose of all surplus property of the State Department of Agriculture related to smoke management, including but not limited to straw-based products produced or manufactured by the State Department of Agriculture. [1991 c.920 Â§9; 2001 c.70 Â§3]

Â Â Â Â Â  468A.595 Commission rules to regulate burning pursuant to ORS 468A.610. In order to regulate open field burning pursuant to ORS 468A.610:

Â Â Â Â Â  (1) In such areas of the state and for such periods of time as it considers necessary to carry out the policy of ORS 468A.010, the Environmental Quality Commission by rule may prohibit, restrict or limit classes, types and extent and amount of burning for perennial grass seed crops, annual grass seed crops and grain crops.

Â Â Â Â Â  (2) In addition to but not in lieu of the provisions of ORS 468A.610 and of any other rule adopted under subsection (1) of this section, the commission shall adopt rules for Multnomah, Washington, Clackamas, Marion, Polk, Yamhill, Linn, Benton and Lane Counties, which provide for a more rapid phased reduction by certain permit areas, depending on particular local air quality conditions and soil characteristics, the extent, type or amount of open field burning of perennial grass seed crops, annual grass seed crops and grain crops and the availability of alternative methods of field sanitation and straw utilization and disposal.

Â Â Â Â Â  (3) Before promulgating rules pursuant to subsections (1) and (2) of this section, the commission shall consult with
Oregon
State
University
and may consult with the United States Natural Resources Conservation Service, or its successor agency, the Agricultural Stabilization Commission, the state Soil and Water Conservation Commission and other interested agencies. The Department of Environmental Quality shall advise the commission in the promulgation of such rules. The commission must review and show on the record the recommendations of the department in promulgating such rules.

Â Â Â Â Â  (4) No regional air quality control authority shall have authority to regulate burning of perennial grass seed crops, annual grass seed crops and grain crops.

Â Â Â Â Â  (5) Any amendments to the State Implementation Plan prepared by the state pursuant to the federal Clean Air Act, as enacted by Congress, December 31, 1970, and as amended by Congress August 7, 1977, and November 15, 1990, and Acts amendatory thereto shall be only of such sufficiency as to gain approval of the amendment by the United States Environmental Protection Agency and shall not include rules promulgated by the commission pursuant to subsection (1) of this section not necessary for attainment of national ambient air quality standards. [Formerly 468.460; 1997 c.249 Â§163]

Â Â Â Â Â  468A.597 Duty to dispose of straw. Unless otherwise specifically agreed by the parties, after straw is removed from the fields of the grower, the responsibility for the further disposition of the straw, including burning or disposal, shall be upon the person who bales or removes the straw. [1993 c.414 Â§2]

Â Â Â Â Â  468A.600 Standards of practice and performance. The Environmental Quality Commission shall establish standards of practice and performance for open field burning, propane flaming, stack or pile burning and certified alternative methods to open field burning. [1991 c.920 Â§10]

Â Â Â Â Â  468A.605 Duties of Department of Environmental Quality. The Department of Environmental Quality, in coordinating efforts under ORS 468.140, 468.150, 468A.020, 468A.555 to 468A.620 and 468A.992, shall:

Â Â Â Â Â  (1) Enforce all field burning rules adopted by the Environmental Quality Commission and all related statutes; and

Â Â Â Â Â  (2) Monitor and prevent unlawful field burning. [1991 c.920 Â§11; 1995 c.358 Â§4]

Â Â Â Â Â  468A.610 Reduction in acreage to be open burned, propane flamed or stack or pile burned. (1) Except as provided under ORS 468A.620, no person shall open burn or cause to be open burned, propane flamed or stack or pile burned in the counties specified in ORS 468A.595 (2), perennial or annual grass seed crop or cereal grain crop residue, unless the acreage has been registered under ORS 468A.615 and the permits required by ORS 468A.575, 476.380 and 478.960 have been obtained.

Â Â Â Â Â  (2) The maximum total registered acreage allowed to be open burned per year pursuant to subsection (1) of this section shall be:

Â Â Â Â Â  (a) For 1991, 180,000 acres.

Â Â Â Â Â  (b) For 1992 and 1993, 140,000 acres.

Â Â Â Â Â  (c) For 1994 and 1995, 120,000 acres.

Â Â Â Â Â  (d) For 1996 and 1997, 100,000 acres.

Â Â Â Â Â  (e) For 1998 and thereafter, 40,000 acres.

Â Â Â Â Â  (3) The maximum total acreage allowed to be propane flamed under subsection (1) of this section shall be:

Â Â Â Â Â  (a) In 1991 through 1997, 75,000 acres per year; and

Â Â Â Â Â  (b) In 1998 and thereafter, 37,500 acres per year may be propane flamed.

Â Â Â Â Â  (4)(a) After January 1, 1998, fields shall be prepared for propane flaming by removing all loose straw or vacuuming or prepared using other techniques approved by rule by the Environmental Quality Commission.

Â Â Â Â Â  (b) After January 1, 1998, propane equipment shall satisfy best available technology.

Â Â Â Â Â  (5) Notwithstanding the limitations set forth in subsection (2) of this section, in 1991 and thereafter, a maximum of 25,000 acres of steep terrain and species identified by the Director of Agriculture by rule may be open burned and shall not be included in the maximum total permitted acreage.

Â Â Â Â Â  (6) Acreage registered to be open burned under this section may be propane flamed at the registrantÂs discretion without reregistering the acreage.

Â Â Â Â Â  (7) In the event of the registration of more than the maximum allowable acres for open burning in the counties specified in ORS 468A.595 (2), after 1996, the commission, after consultation with the State Department of Agriculture, by rule or order may assign priority of permits based on soil characteristics, the crop type, terrain or drainage.

Â Â Â Â Â  (8) Permits shall be issued and burning shall be allowed for the maximum acreage specified in subsection (2) of this section unless:

Â Â Â Â Â  (a) The daily determination of suitability of meteorological conditions, regional or local air quality conditions or other burning conditions requires that a maximum number of acres not be burned on a given day; or

Â Â Â Â Â  (b) The commission finds after hearing that other reasonable and economically feasible, environmentally acceptable alternatives to the practice of annual open field burning have been developed.

Â Â Â Â Â  (9) Upon a finding of extreme danger to public health or safety, the commission may order temporary emergency cessation of all open field burning, propane flaming or stack or pile burning in any area of the counties listed in ORS 468A.595 (2).

Â Â Â Â Â  (10) The commission shall act on any application for a permit under ORS 468A.575 within 60 days of registration and receipt of the fee required under ORS 468A.615. The commission may order emergency cessation of open field burning at any time. Any other decision required under this section must be made by the commission on or before June 1 of each year. [1991 c.920 Â§12; 1995 c.358 Â§5]

Â Â Â Â Â  468A.615 Registration of acreage to be burned; fees. (1)(a) On or before April 1 of each year, the grower of a grass seed crop shall register with the county court or board of county commissioners, the fire chief of a rural fire protection district, the designated representative of the fire chief or other responsible persons the number of acres to be open burned or propane flamed in the remainder of the year. At the time of registration, the Department of Environmental Quality shall collect a nonrefundable fee of $2 per acre registered to be sanitized by open burning or $1 per acre to be sanitized by propane flaming. The department may contract with counties and rural fire protection districts or other responsible persons for the collection of the fees which shall be forwarded to the department. Any person registering after April 1 of each year shall pay an additional fee of $1 per acre registered if the late registration is due to the fault of the late registrant or one under the control of the late registrant. Late registrations must be approved by the department. Copies of the registration form shall be forwarded to the department. The required registration must be made and the fee paid before a permit shall be issued under ORS 468A.575.

Â Â Â Â Â  (b) Except as provided in paragraph (d) of this subsection, the department shall collect a fee in accordance with paragraph (c) of this subsection for issuing a permit for open burning, propane flaming or stack or pile burning of perennial or annual grass seed crop or cereal grain crop residue under ORS 468A.555 to 468A.620 and 468A.992. The department may contract with counties and rural fire protection districts or other responsible persons for the collection of the fees which shall be forwarded to the department.

Â Â Â Â Â  (c) The fee required under paragraph (b) of this subsection shall be paid within 10 days after a permit is issued and shall be:

Â Â Â Â Â  (A) $8 per acre of crop sanitized by open burning in the counties specified in ORS 468A.595 (2);

Â Â Â Â Â  (B) $4 per acre of perennial or annual grass seed crop sanitized by open burning in any county not specified in ORS 468A.595 (2);

Â Â Â Â Â  (C) $2 per acre of crop sanitized by propane flaming;

Â Â Â Â Â  (D) For acreage from which 100 percent of the straw is removed and burned in stacks or piles:

Â Â Â Â Â  (i) $2 per acre from January 1, 1992, to December 31, 1997;

Â Â Â Â Â  (ii) $4 per acre in 1998;

Â Â Â Â Â  (iii) $6 per acre in 1999;

Â Â Â Â Â  (iv) $8 per acre in 2000; and

Â Â Â Â Â  (v) $10 per acre in 2001 and thereafter; and

Â Â Â Â Â  (E) For acreage from which less than 100 percent of the straw is removed and burned in stacks or piles, the same per acre as the fee imposed under subparagraph (D) of this paragraph, but with a reduction in the amount of acreage for which the fee is charged by the same percentage as the reduction in the amount of straw to be burned.

Â Â Â Â Â  (d) The fee required by paragraph (b) of this subsection shall not be charged for any acreage where efficient burning of stubble is accomplished with equipment certified by the department for field sanitizing purposes or with any other certified alternative method to open field burning, propane flaming or stack or pile burning. The fee required by paragraph (b) of this subsection shall not be charged for any acreage not harvested prior to burning or for any acreage not burned.

Â Â Â Â Â  (2) All fees collected under this section shall be deposited in the State Treasury to the credit of the Department of Agriculture Service Fund. Such moneys are continuously appropriated to the State Department of Agriculture for the purpose of carrying out the duties and responsibilities carried out by the State Department of Agriculture pursuant to the memorandum of understanding established under ORS 468A.585.

Â Â Â Â Â  (3) It is the intention of the Legislative Assembly that the programs for smoke management, air quality monitoring and the enforcement of rules under ORS 468A.550 to 468A.620 and 468A.992 be operated in a manner that maximizes the resources available for the research and development program. Therefore, with regard to the disbursement of funds collected under subsection (1) of this section, the State Department of Agriculture shall act in accordance with the intent of the Legislative Assembly and shall:

Â Â Â Â Â  (a) Pay an amount to the county or board of county commissioners or the fire chief of the rural fire protection district or other responsible person, for each fire protection district, $1 per acre registered for each of the first 5,000 acres registered for open field burning and propane flaming in the district, 75 cents per acre registered for each of the second 5,000 acres registered in the district and 35 cents per acre registered for all acreage registered in the district in excess of 10,000 acres, to cover the cost of and to be used solely for the purpose of administering the program of registration of acreage to be burned, issuance of permits, keeping of records and other matters directly related to agricultural field burning. For each acre from which straw is removed and burned in stacks or piles, the State Department of Agriculture shall pay to the county or board of county commissioners, or the fire chief of the rural fire protection district or other responsible person, 25 cents per acre.

Â Â Â Â Â  (b) Designate an amount to be used for the smoke management program. The State Department of Agriculture by contract with the Oregon Seed Council or otherwise shall organize rural fire protection districts and growers, coordinate and provide communications, hire ground support personnel, provide aircraft surveillance and provide such added support services as are necessary.

Â Â Â Â Â  (c) Retain funds for the operation and maintenance of the
Willamette
Valley
field burning air quality impact monitoring network and to insure adequate enforcement of rules established by the Environmental Quality Commission governing standards of practice for open field burning, propane flaming and stack or pile burning.

Â Â Â Â Â  (d) Of the remaining funds, designate an amount to be used for additional funding for research and development proposals described in the plan developed pursuant to section 15, chapter 920, Oregon Laws 1991. [1991 c.920 Â§13; 1993 c.414 Â§3; 1995 c.79 Â§285; 1995 c.358 Â§6]

Â Â Â Â Â  468A.620 Experimental field sanitization; rules. (1) Notwithstanding the provisions of ORS 468A.610, for the purpose of improving by demonstration or investigation the environmental or agronomic effects of alternative methods of field sanitization, the Environmental Quality Commission shall by rule allow experimental field sanitization under the direction of the Department of Environmental Quality for up to 1,000 acres of perennial grass seed crops, annual grass seed crops and grain crops in such areas and for such periods of time as it considers necessary. Experimental field sanitization includes but is not limited to:

Â Â Â Â Â  (a) Development, demonstration or training personnel in the use of special or unusual field ignition techniques or methodologies.

Â Â Â Â Â  (b) Setting aside times, days or areas for special studies.

Â Â Â Â Â  (c) Operation of experimental mobile field sanitizers and improved propane flaming devices.

Â Â Â Â Â  (d) Improved methods of stack or pile burning.

Â Â Â Â Â  (2) The commission may allow open burning under this section of acreage for which permits have not been issued under ORS 468A.610 if the commission finds that the experimental burning:

Â Â Â Â Â  (a) Can, in theory, reduce the adverse effects on air quality or public health from open field burning; and

Â Â Â Â Â  (b) Is necessary in order to obtain information on air quality, public health or the agronomic effects of an experimental form of field sanitization.

Â Â Â Â Â  (3) The commission may, by rule, establish fees, registration requirements and other requirements or limitations necessary to carry out the provisions of this section. [1991 c.920 Â§14]

CHLOROFLUOROCARBONS AND HALON CONTROL

Â Â Â Â Â  468A.625 Definitions for ORS 468A.630 to 468A.645. As used in ORS 468A.630 to 468A.645:

Â Â Â Â Â  (1) ÂChlorofluorocarbonsÂ includes:

Â Â Â Â Â  (a) CFC-11 (trichlorofluoromethane);

Â Â Â Â Â  (b) CFC-12 (dichlorodifluoromethane);

Â Â Â Â Â  (c) CFC-113 (trichlorotrifluoroethane);

Â Â Â Â Â  (d) CFC-114 (dichlorotetrafluoroethane); and

Â Â Â Â Â  (e) CFC-115 ((mono)chloropentafluoro-ethane).

Â Â Â Â Â  (2) ÂHalonÂ includes:

Â Â Â Â Â  (a) Halon-1211 (bromochlorodifluoro-ethane);

Â Â Â Â Â  (b) Halon-1301 (bromotrifluoroethane); and

Â Â Â Â Â  (c) Halon-2402 (dibromotetrafluoro-ethane). [Formerly 468.612]

Â Â Â Â Â  468A.630 Legislative findings. (1) The Legislative Assembly finds and declares that chlorofluorocarbons and halons are being unnecessarily released into the atmosphere, destroying the EarthÂs protective ozone layer and causing damage to all life.

Â Â Â Â Â  (2) It is therefore declared to be the policy of the State of
Oregon
to:

Â Â Â Â Â  (a) Reduce the use of these compounds;

Â Â Â Â Â  (b) Recycle these compounds in use; and

Â Â Â Â Â  (c) Encourage the substitution of less dangerous substances. [Formerly 468.614]

Â Â Â Â Â  468A.635 Restrictions on sale, installation and repairing of items containing chlorofluorocarbons and halon; rules. (1) After July 1, 1990, no person shall sell at wholesale, and after January 1, 1991, no person shall sell any of the following:

Â Â Â Â Â  (a) Chlorofluorocarbon coolant for motor vehicles in containers with a total weight of less than 15 pounds.

Â Â Â Â Â  (b) Hand-held halon fire extinguishers for residential use.

Â Â Â Â Â  (c) Party streamers and noisemakers that contain chlorofluorocarbons.

Â Â Â Â Â  (d) Electronic equipment cleaners, photographic equipment cleaners and disposable containers of chilling agents that contain chlorofluorocarbons and that are used for noncommercial or nonmedical purposes.

Â Â Â Â Â  (e) Food containers or other food packaging that is made of polystyrene foam that contains chlorofluorocarbons.

Â Â Â Â Â  (2)(a) One year after the Environmental Quality Commission determines that equipment for the recovery and recycling of chlorofluorocarbons used in automobile air conditioners is affordable and available, no person shall engage in the business of installing, servicing, repairing, disposing of or otherwise treating automobile air conditioners without recovering and recycling chlorofluorocarbons with approved recovery and recycling equipment.

Â Â Â Â Â  (b) Until one year after the operative date of paragraph (a) of this subsection, the provisions of paragraph (a) of this subsection shall not apply to:

Â Â Â Â Â  (A) Any automobile repair shop that has fewer than four employees; or

Â Â Â Â Â  (B) Any automobile repair shop that has fewer than three covered bays.

Â Â Â Â Â  (3) The Environmental Quality Commission shall establish by rule standards for approved equipment for use in recovering and recycling chlorofluorocarbons in automobile air conditioners. [Formerly 468.616]

Â Â Â Â Â  468A.640 Department program to reduce use of and recycle compounds. Subject to available funding, the Department of Environmental Quality may establish a program to carry out the purposes of ORS 468A.625 to 468A.645, including enforcement of the provisions of ORS 468A.635. [Formerly 468.618]

Â Â Â Â Â
468A.645
State
Fire Marshal; program; halons; guidelines. The State Fire Marshal shall establish a program to minimize the unnecessary release of halons into the environment by providing guidelines for alternatives to full-scale dump testing procedures for industrial halon-based fire extinguishing systems. [Formerly 468.621]

AEROSOL SPRAY CONTROL

Â Â Â Â Â  468A.650 Legislative findings. The Legislative Assembly finds that:

Â Â Â Â Â  (1) Scientific studies have revealed that certain chlorofluorocarbon compounds used in aerosol sprays may be destroying the ozone layer in the earthÂs stratosphere;

Â Â Â Â Â  (2) The ozone layer is vital to life on earth, preventing approximately 99 percent of the sunÂs mid-ultraviolet radiation from reaching the earthÂs surface;

Â Â Â Â Â  (3) Increased intensity of ultraviolet radiation poses a serious threat to life on earth including increased occurrences of skin cancer, damage to food crops, damage to phytoplankton which is vital to the production of oxygen and to the food chain, and unpredictable and irreversible global climatic changes;

Â Â Â Â Â  (4) It has been estimated that production of ozone destroying chemicals is increasing at a rate of 10 percent per year, at which rate the ozone layer will be reduced 13 percent by the year 2014;

Â Â Â Â Â  (5) It has been estimated that there has already been one-half to one percent depletion of the ozone layer;

Â Â Â Â Â  (6) It has been estimated that an immediate halt to production of ozone destroying chemicals would still result in an approximate three and one-half percent reduction in ozone by 1990; and

Â Â Â Â Â  (7) There is substantial evidence to believe that inhalation of aerosol sprays is a significant hazard to human health. [Formerly 468.600]

Â Â Â Â Â  Note: 468A.650 and 468A.655 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.655 Prohibition on sale or promotion; exemption for medical use. (1) Unless otherwise provided by law, after March 1, 1977, no person shall sell or offer to sell or give as a sales inducement in this state any aerosol spray which contains as a propellant trichloromonofluoromethane, difluorodichloromethane or any other saturated chlorofluorocarbon compound not containing hydrogen.

Â Â Â Â Â  (2) Nothing in this section prohibits the sale of any aerosol spray containing any propellant described in subsection (1) of this section if such aerosol spray is intended to be used for a legitimate medical purpose in the treatment of asthma or any respiratory disorder; or such aerosol spray is intended to be used for a legitimate medical purpose and the State Board of Pharmacy determines by administrative rule that the use of the aerosol spray is essential to such intended use. [Formerly 468.605]

Â Â Â Â Â  Note: See note under 468A.650.

Â Â Â Â Â  468A.660 Wholesale transactions permitted. Nothing in ORS 468A.655 shall prevent wholesale transactions, including but not limited to the transportation, warehousing, sale, and delivery of any aerosol spray described in ORS 468A.655 (1). [Formerly 468.610]

ASBESTOS ABATEMENT PROJECTS

Â Â Â Â Â  468A.700 Definitions for ORS 468A.700 to 468A.760. As used in ORS 468A.700 to 468A.760:

Â Â Â Â Â  (1) ÂAccreditedÂ means a provider of asbestos abatement training courses is authorized by the Department of Environmental Quality to offer training courses that satisfy department requirements for contractor licensing and worker training.

Â Â Â Â Â  (2) ÂAgentÂ means an individual who works on an asbestos abatement project for a contractor but is not an employee of the contractor.

Â Â Â Â Â  (3) ÂAsbestosÂ means the asbestiform varieties of serpentine (chrysotile), riebeckite (crocidolite), cummungtonite-grunerite (amosite), anthophyllite, actinolite and tremolite.

Â Â Â Â Â  (4) ÂAsbestos abatement projectÂ means any demolition, renovation, repair, construction or maintenance activity of any public or private facility that involves the repair, enclosure, encapsulation, removal, salvage, handling or disposal of any material with the potential of releasing asbestos fibers from asbestos-containing material into the air.

Â Â Â Â Â  (5) ÂAsbestos-containing materialÂ means any material containing more than one percent asbestos by weight.

Â Â Â Â Â  (6) ÂContractorÂ means a person that undertakes for compensation an asbestos abatement project for another person. As used in this subsection, ÂcompensationÂ means wages, salaries, commissions and any other form of remuneration paid to a person for personal services.

Â Â Â Â Â  (7) ÂFacilityÂ means all or part of any public or private building, structure, installation, equipment, vehicle or vessel, including but not limited to ships.

Â Â Â Â Â  (8) ÂFriable asbestos materialÂ means any asbestos-containing material that hand pressure can crumble, pulverize or reduce to powder when dry.

Â Â Â Â Â  (9) ÂPersonÂ means an individual, public or private corporation, nonprofit corporation, association, firm, partnership, joint venture, business trust, joint stock company, municipal corporation, political subdivision, the state and any agency of the state or any other entity, public or private, however organized.

Â Â Â Â Â  (10) ÂTrained workerÂ means a person who has successfully completed specified training in and can demonstrate knowledge of the health and safety aspects of working with asbestos.

Â Â Â Â Â  (11) ÂWorkerÂ means an employee or agent of a contractor or facility owner or operator. [Formerly 468.875]

Â Â Â Â Â  468A.705 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Asbestos-containing material in a friable condition, or when physically or chemically altered, can release asbestos fibers into the air. Asbestos fibers are respiratory hazards proven to cause lung cancer, mesothelioma and asbestosis and as such, are a danger to the public health.

Â Â Â Â Â  (2) There is no known minimal level of exposure to asbestos fibers that guarantees the full protection of the public health.

Â Â Â Â Â  (3) Asbestos-containing material found in or on facilities or used for other purposes within the state is a potential health hazard.

Â Â Â Â Â  (4) The increasing number of asbestos abatement projects increases the exposure of contractors, workers and the public to the hazards of asbestos.

Â Â Â Â Â  (5) If improperly performed, an asbestos abatement project creates unnecessary health and safety hazards that are detrimental to citizens and to the state in terms of health, family life, preservation of human resources, wage loss, insurance, medical expenses and disability compensation payments.

Â Â Â Â Â  (6) It is in the public interest to reduce exposure to asbestos caused by improperly performed asbestos abatement projects through the upgrading of contractor and worker knowledge, skill and competence. [Formerly 468.877]

Â Â Â Â Â  468A.707 Asbestos abatement program; rules; contractor licensing; worker certification. (1) The Environmental Quality Commission by rule shall:

Â Â Â Â Â  (a) Establish an asbestos abatement program that assures the proper and safe abatement of asbestos hazards through contractor licensing and worker training.

Â Â Â Â Â  (b) Establish the date after which a contractor must be licensed under ORS 468A.720 and a worker must hold a certificate under ORS 468A.730.

Â Â Â Â Â  (c) Establish criteria and provisions for granting an extension of time for contractor licensing and worker certification, which may consider the number of workers and the availability of accredited training courses.

Â Â Â Â Â  (2) The program established under subsection (1) of this section shall include at least:

Â Â Â Â Â  (a) Criteria for contractor licensing and training;

Â Â Â Â Â  (b) Criteria for worker certification and training;

Â Â Â Â Â  (c) Standardized training courses; and

Â Â Â Â Â  (d) A procedure for inspecting asbestos abatement projects.

Â Â Â Â Â  (3) In establishing the training requirements under subsections (1) and (2) of this section, the commission shall adopt different training requirements that reflect the different levels of responsibility of the contractor or worker, so that within the category of contractor, sublevels shall be separately licensed or exempted and within the category of worker, sublevels shall be separately certified or exempted. The commission shall specifically address as a separate class, those contractors and workers who perform small scale, short duration renovating and maintenance activity. As used in this subsection, Âsmall scale, short duration renovating and maintenance activityÂ means a task for which the removal of asbestos is not the primary objective of the job, including but not limited to:

Â Â Â Â Â  (a) Removal of asbestos-containing insulation on pipes;

Â Â Â Â Â  (b) Removal of small quantities of asbestos-containing insulation on beams or above ceilings;

Â Â Â Â Â  (c) Replacement of an asbestos-containing gasket on a valve;

Â Â Â Â Â  (d) Installation or removal of a small section of drywall; or

Â Â Â Â Â  (e) Installation of electrical conduits through or proximate to asbestos-containing materials.

Â Â Â Â Â  (4) The Department of Environmental Quality, on behalf of the commission, shall consult with the Department of Consumer and Business Services and the Department of Human Services about proposed rules for the asbestos abatement program to assure that the rules are compatible with all other state and federal statutes and regulations related to asbestos abatement.

Â Â Â Â Â  (5) The Department of Environmental Quality shall cooperate with the Department of Consumer and Business Services and the Department of Human Services to promote proper and safe asbestos abatement work practices and compliance with the provisions of ORS 279B.055 (2)(g), 279B.060 (2)(g), 279C.365 (1)(j), 468.126, 468A.135 and 468A.700 to 468A.760. [1987 c.741 Â§4; 1993 c.18 Â§175; 2003 c.794 Â§293]

Â Â Â Â Â  468A.710 License required for asbestos abatement project. (1) Except as provided in ORS 468A.707 (1)(c) and (3), after the Environmental Quality Commission adopts rules under ORS 468A.707 and 468A.745, no contractor shall work on an asbestos abatement project unless the contractor holds a license issued by the Department of Environmental Quality under ORS 468A.720.

Â Â Â Â Â  (2) A contractor carrying out an asbestos abatement project shall be responsible for the safe and proper handling and delivery of waste that includes asbestos-containing material to a landfill authorized to receive such waste. [Formerly 468.879]

Â Â Â Â Â  468A.715 Licensed contractor required; exception. (1) Except as provided in subsection (2) of this section, an owner or operator of a facility containing asbestos shall require only licensed contractors to perform asbestos abatement projects.

Â Â Â Â Â  (2) A facility owner or operator whose own employees maintain, repair, renovate or demolish the facility may allow the employees to work on asbestos abatement projects only if the employees comply with the training and certification requirements established under ORS 468A.730. [Formerly 468.881]

Â Â Â Â Â  468A.720 Qualifications for license; application. (1) The Department of Environmental Quality shall issue an asbestos abatement license to a contractor who:

Â Â Â Â Â  (a) Successfully completes an accredited training course for contractors.

Â Â Â Â Â  (b) Requires each employee or agent of the contractor who works on or is directly responsible for an asbestos abatement project to be certified under ORS 468A.730.

Â Â Â Â Â  (c) Certifies that the contractor has read and understands the applicable state and federal rules and regulations on asbestos abatement and agrees to comply with the rules and regulations.

Â Â Â Â Â  (2) A contractor shall apply for a license or renewal of a license according to the procedures established by rule by the Environmental Quality Commission. [Formerly 468.883]

Â Â Â Â Â  468A.725 Grounds for license suspension or revocation. (1) The Department of Environmental Quality may suspend or revoke an asbestos abatement license issued to a contractor under ORS 468A.720 if the licensee:

Â Â Â Â Â  (a) Fraudulently obtains or attempts to obtain a license.

Â Â Â Â Â  (b) Fails at any time to satisfy the qualifications for a license or to comply with rules adopted by the Environmental Quality Commission under ORS 468A.700 to 468A.760.

Â Â Â Â Â  (c) Fails to meet any applicable state or federal standard relating to asbestos abatement.

Â Â Â Â Â  (d) Permits an untrained worker to work on an asbestos abatement project.

Â Â Â Â Â  (e) Employs a worker who fails to comply with applicable state or federal rules or regulations relating to asbestos abatement.

Â Â Â Â Â  (2) In addition to any penalty provided by ORS 468.140, the department may suspend or revoke the license or certification of any person who violates the conditions of ORS 468A.700 to 468A.755 or rules adopted under ORS 468A.700 to 468A.755. [Formerly 468.885]

Â Â Â Â Â  468A.730 Worker certificate required; qualifications; renewal application; suspension or revocation. (1) Except as provided in ORS 468A.707 (1)(c) and (3), after the Environmental Quality Commission adopts rules under ORS 468A.745, no worker shall work on an asbestos abatement project unless the person holds a certificate issued by the Department of Environmental Quality or the departmentÂs authorized representative under subsection (2) of this section.

Â Â Â Â Â  (2) The department or an authorized representative of the department shall issue an asbestos abatement certificate to a worker who successfully completes an accredited asbestos abatement training course approved by the department.

Â Â Â Â Â  (3) If the commission determines there is a need for a category of workers to update the workersÂ training in order to meet new or changed conditions, the commission may require the worker, as a condition of certificate renewal, to successfully complete an accredited asbestos abatement review course.

Â Â Â Â Â  (4) A worker or the facility owner or operator shall submit an application for an asbestos abatement certificate and renewal of a certificate according to procedures established by rule by the Environmental Quality Commission.

Â Â Â Â Â  (5) The department may suspend or revoke a certificate if a worker fails to comply with applicable health and safety rules or standards. [Formerly 468.887]

Â Â Â Â Â  468A.735 Alternatives to protection requirements; approval. Subject to the direction of the Environmental Quality Commission, the Director of the Department of Environmental Quality may approve, on a case-by-case basis, an alternative to a specific worker and public health protection requirement for an asbestos abatement project if the contractor or facility owner or operator submits a written description of the alternative procedure and demonstrates to the directorÂs satisfaction that the proposed alternative procedure provides worker and public health protection equivalent to the protection that would be provided by the waived provisions. [Formerly 468.889]

Â Â Â Â Â  468A.740 Accreditation requirements; rules. (1) The Environmental Quality Commission by rule shall provide for accreditation of courses that satisfy training requirements contractors must comply with to qualify for an asbestos abatement license under ORS 468A.720 and courses that workers must successfully complete to become certified under ORS 468.730.

Â Â Â Â Â  (2) The accreditation requirements established by the commission under subsection (1) of this section shall reflect the level of training that a course provider must offer to satisfy the licensing requirements under ORS 468A.720 and the certification requirements under ORS 468A.730.

Â Â Â Â Â  (3) In order to be accredited under subsection (1) of this section, a training course shall include at a minimum material relating to:

Â Â Â Â Â  (a) The characteristics and uses of asbestos and the associated health hazards;

Â Â Â Â Â  (b) Local, state and federal standards relating to asbestos abatement work practices;

Â Â Â Â Â  (c) Methods to protect personal and public health from asbestos hazards;

Â Â Â Â Â  (d) Air monitoring;

Â Â Â Â Â  (e) Safe and proper asbestos abatement techniques; and

Â Â Â Â Â  (f) Proper disposal of waste containing asbestos.

Â Â Â Â Â  (4) In addition to the requirements under subsection (3) of this section, the person providing a training course for which accreditation is sought shall demonstrate to the satisfaction of the Department of Environmental Quality the ability and proficiency to conduct the training.

Â Â Â Â Â  (5) Any person providing accredited asbestos abatement training shall make available to the department for audit purposes, at no cost to the department, all course materials, records and access to training sessions.

Â Â Â Â Â  (6) Applications for accreditation and renewals of accreditation shall be submitted according to procedures established by rule by the commission.

Â Â Â Â Â  (7) The department may suspend or revoke training course accreditation if the provider fails to meet and maintain any standard established by the commission.

Â Â Â Â Â  (8) The commission by rule shall establish provisions to allow a worker or contractor trained in another state to use training in other states to satisfy
Oregon
licensing and certification requirements, if the commission finds that the training received in the other state would meet the requirements of this section. [Formerly 468.891]

Â Â Â Â Â  468A.745 Rules; variances; training; standards; procedures. The Environmental Quality Commission shall adopt rules to carry out its duties under ORS 279B.055 (2)(g), 279B.060 (2)(g), 279C.365 (1)(j), 468A.135 and 468A.700 to 468A.760. In addition, the commission may:

Â Â Â Â Â  (1) Allow variances from the provisions of ORS 468A.700 to 468A.755 in the same manner variances are granted under ORS 468A.075.

Â Â Â Â Â  (2) Establish training requirements for contractors applying for an asbestos abatement license.

Â Â Â Â Â  (3) Establish training requirements for workers applying for a certificate to work on asbestos abatement projects.

Â Â Â Â Â  (4) Establish standards and procedures to accredit asbestos abatement training courses for contractors and workers.

Â Â Â Â Â  (5) Establish standards and procedures for licensing contractors and certifying workers.

Â Â Â Â Â  (6) Issue, renew, suspend and revoke licenses, certificates and accreditations.

Â Â Â Â Â  (7) Determine those classes of asbestos abatement projects for which the person undertaking the project must notify the Department of Environmental Quality before beginning the project.

Â Â Â Â Â  (8) Establish work practice standards, compatible with standards of the Department of Consumer and Business Services, for the abatement of asbestos hazards and the handling and disposal of waste materials containing asbestos.

Â Â Â Â Â  (9) Provide for asbestos abatement training courses that satisfy the requirements for contractor licensing under ORS 468A.720 or worker certification under ORS 468A.730. [Formerly 468.893; 1993 c.744 Â§229; 2003 c.794 Â§294]

Â Â Â Â Â  468A.750 Fee schedule; waiver; disposition. (1) By rule and after hearing, the Environmental Quality Commission shall establish a schedule of fees for:

Â Â Â Â Â  (a) Licenses issued under ORS 468A.720;

Â Â Â Â Â  (b) Worker certification under ORS 468A.730;

Â Â Â Â Â  (c) Training course accreditation under ORS 468A.740; and

Â Â Â Â Â  (d) Notices of intent to perform an asbestos abatement project under ORS 468A.745 (7).

Â Â Â Â Â  (2) The fees established under subsection (1) of this section shall be based upon the costs of the Department of Environmental Quality in carrying out the asbestos abatement program established under ORS 468A.707.

Â Â Â Â Â  (3) In adopting the schedule of fees under this section the commission shall include provisions and procedures for granting a waiver of a fee.

Â Â Â Â Â  (4) The fees collected under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Department of Environmental Quality. Such moneys are continuously appropriated to the Department of Environmental Quality to pay the departmentÂs expenses in administering and enforcing the asbestos abatement program. [Formerly 468.895]

Â Â Â Â Â  468A.755 Exemptions. (1) Except as provided in subsection (2) of this section, ORS 468A.700 to 468A.750 do not apply to an asbestos abatement project in a private residence if:

Â Â Â Â Â  (a) The residence is occupied by the owner; and

Â Â Â Â Â  (b) The owner occupant is performing the asbestos abatement work.

Â Â Â Â Â  (2) Any person exempt from ORS 468A.700 to 468A.750 under subsection (1) of this section shall handle and dispose of asbestos-containing material in compliance with standards established by the Environmental Quality Commission under ORS 468A.745. [Formerly 468.897]

Â Â Â Â Â  468A.760 Content of bid advertisement. Any public agency requesting bids or proposals for a proposed project shall first make a determination of whether or not the project requires a contractor licensed under ORS 468A.720. The public agency shall include such requirement in the bid or proposal advertisement under ORS 279B.055 (2)(g), 279B.060 (2)(g) and 279C.365 (1)(j). [Formerly 468.899; 2003 c.794 Â§295]

INDOOR AIR POLLUTION CONTROL

Â Â Â Â Â  468A.775 Indoor air quality sampling; accreditation and certification programs. (1) The Environmental Quality Commission shall establish a voluntary accreditation program for those providing indoor air quality sampling services or ventilation system evaluations for public areas, office workplaces or private residences. Provisions shall be made to accept accreditation of other state programs if they are comparable with the accreditation program established under this section.

Â Â Â Â Â  (2) The Environmental Quality Commission shall establish a voluntary contractor certification program for contractors providing remedial action for residential indoor air pollution. Provisions shall be made to accept accreditation of other state programs if they are comparable with the accreditation program established under this section. [Formerly 468.357]

Â Â Â Â Â  Note: 468A.775 to 468A.785 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468A.780 Schedule of fees; accreditation and certification programs. The Environmental Quality Commission shall establish by rule a schedule of annual fees, not to exceed $500 per participating contractor, to pay the Department of Environmental QualityÂs costs in operating the:

Â Â Â Â Â  (1) Voluntary accreditation program under ORS 468A.775 (1); and

Â Â Â Â Â  (2) Voluntary contractor certification program under ORS 468A.775 (2). [Formerly 468.358]

Â Â Â Â Â  Note: See note under 468A.775.

Â Â Â Â Â  468A.785 Pilot programs. (1) Upon the advice of the Indoor Air Pollution Task Force, the Environmental Quality Commission may establish a pilot program for any product designed for household or office use that is not adequately regulated by federal law that may be a threat to human health by contaminating indoor air.

Â Â Â Â Â  (2) The Environmental Quality Commission may establish a voluntary product-labeling pilot program to identify products with a low potential for causing indoor air pollution. [Formerly 468.359]

Â Â Â Â Â  Note: See note under 468A.775.

AGRICULTURAL OPERATIONS AND EQUIPMENT

Â Â Â Â Â  468A.790 Memorandum of understanding with State Department of Agriculture; rules. (1) The Environmental Quality Commission and the State Department of Agriculture shall enter into a memorandum of understanding that addresses the administration and enforcement of air quality laws contained in this chapter that apply to agricultural operations and equipment. The terms of the memorandum of understanding must be consistent with the obligations of this state under the federal Clean Air Act (P.L. 88-206 as amended) and the purposes described in ORS 468A.305. Subject to the terms of the memorandum of understanding and to oversight by the Department of Environmental Quality, the State Department of Agriculture may perform any function of the Department of Environmental Quality under this chapter that relates to air quality, including but not limited to the issuance of permits, establishment of fees, entry and inspection of premises and the assessment of civil penalties.

Â Â Â Â Â  (2) The Environmental Quality Commission and the State Department of Agriculture shall consider the following when entering into a memorandum of understanding under subsection (1) of this section:

Â Â Â Â Â  (a) Cooperation with private and public entities associated with agriculture in program research, development and implementation.

Â Â Â Â Â  (b) Program flexibility.

Â Â Â Â Â  (c) The use of voluntary measures, including education, demonstration projects and incentives, if practicable and reasonably expected to be effective in helping to carry out regulatory requirements.

Â Â Â Â Â  (d) The diverse nature of agricultural operations and the importance of, and public interest in, the agricultural production of food, fiber and other products.

Â Â Â Â Â  (e) The desirability of having the State Department of Agriculture serve as the lead agency responsible for the administration of programs relating to agriculture.

Â Â Â Â Â  (f) The importance of, and public interest in, the protection of human health and the environment, including the protection of natural resources in special areas of the state designated for their outstanding scenery and historical and cultural importance.

Â Â Â Â Â  (3) In adopting rules subject to the memorandum of understanding required by subsection (1) of this section, the Environmental Quality Commission and the State Department of Agriculture shall consult with each other. [2007 c.799 Â§2]

Â Â Â Â Â  Note: Sections 3 and 7, chapter 799, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 3. (1) There is created the Task Force on Dairy Air Quality, consisting of 15 members appointed as follows:

Â Â Â Â Â  (a) The President of the Senate shall appoint two members from among members of the Senate.

Â Â Â Â Â  (b) The Speaker of the House of Representatives shall appoint two members from among members of the House of Representatives.

Â Â Â Â Â  (c) The Director of the Department of Environmental Quality shall appoint one representative from the Department of Environmental Quality.

Â Â Â Â Â  (d) The Director of Agriculture shall appoint one representative from the State Department of Agriculture.

Â Â Â Â Â  (e) The Director of Human Services shall appoint one representative from the Department of Human Services having expertise in public health.

Â Â Â Â Â  (f) The Governor shall appoint three representatives from the dairy industry.

Â Â Â Â Â  (g) The Governor shall appoint three representatives from environmental and public interest organizations.

Â Â Â Â Â  (h) The Governor shall appoint two representatives from institutions of higher education listed in ORS 352.002 having expertise in science and technology relevant to air emissions generated by dairy operations.

Â Â Â Â Â  (2) The task force shall:

Â Â Â Â Â  (a) Study the emission of air contaminants from dairy operations, including but not limited to emissions regulated under the federal Clean Air Act;

Â Â Â Â Â  (b) Study available data on the emission of air contaminants, including but not limited to the United States Environmental Protection Agency national air study of animal feeding operations; and

Â Â Â Â Â  (c) Evaluate available alternatives for reducing emissions, taking into consideration:

Â Â Â Â Â  (A) The diverse nature and economic viability of dairies and the economic contribution dairies make to the state economy;

Â Â Â Â Â  (B) The impact that federal Clean Air Act regulations have, and that actions to address air emissions would have, on OregonÂs dairies in Pacific Northwest markets;

Â Â Â Â Â  (C) The protection of human health, the environment and scenic and cultural resources;

Â Â Â Â Â  (D) The impact of available alternatives on other environmental media, energy and the cost of producing dairy products; and

Â Â Â Â Â  (E) The feasibility of implementation.

Â Â Â Â Â  (3) To assist the task force in its work, the task force may establish technical or advisory committees as the task force considers necessary. The task force may determine committee representation, duration and organization and may appoint the members. Committee members who are not members of the task force are not entitled to compensation or reimbursement of expenses.

Â Â Â Â Â  (4) A majority of the members of the task force constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) Official action by the task force requires the approval of a majority of the members of the task force.

Â Â Â Â Â  (6) The task force shall elect one of its members to serve as chairperson.

Â Â Â Â Â  (7) If there is a vacancy for any cause, the appointing authority shall make an appointment to become immediately effective.

Â Â Â Â Â  (8) The task force shall meet at times and places specified by the call of the chairperson or of a majority of the members of the task force.

Â Â Â Â Â  (9) The task force may adopt rules necessary for the operation of the task force.

Â Â Â Â Â  (10) The task force shall present its findings and recommendations to the Department of Environmental Quality and the State Department of Agriculture no later than July 1, 2008. The findings and recommendations may include, but need not be limited to, findings and recommendations for technical studies, voluntary actions, regulation and proposed legislation.

Â Â Â Â Â  (11) The Department of Environmental Quality and the State Department of Agriculture shall jointly report on dairy air quality to an interim committee related to agriculture or natural resources no later than October 1, 2008. The report shall include any recommendations of the departments for proposed legislation to reduce the emission of air contaminants by dairies.

Â Â Â Â Â  (12) The Department of Environmental Quality and the State Department of Agriculture shall provide staff support to the task force.

Â Â Â Â Â  (13) Members of the task force who are not members of the Legislative Assembly are not entitled to compensation, but may be reimbursed for actual and necessary travel and other expenses incurred by them in the performance of their official duties in the manner and amounts provided for in ORS 292.495. Claims for expenses incurred in performing functions of the task force shall be paid out of funds appropriated to the Department of Environmental Quality and the State Department of Agriculture for that purpose.

Â Â Â Â Â  (14) All agencies of state government, as defined in ORS 174.111, are directed to assist the task force in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish such information and advice as the members of the task force consider necessary to perform their duties. [2007 c.799 Â§3]

Â Â Â Â Â  Sec. 7. Section 3 of this 2007 Act is repealed on the date of the convening of the next regular biennial legislative session. [2007 c.799 Â§7]

DIESEL ENGINES

Â Â Â Â Â  468A.793 Goal to reduce excess lifetime risk of cancer due to exposure to diesel engine emissions. The Environmental Quality Commission shall establish a goal to reduce excess lifetime risk of cancer due to exposure to diesel engine emissions to no more than one case per million individuals by 2017. In setting the goal, the commission shall include a target to substantially reduce the risk to school children from diesel engine emissions produced by
Oregon
school buses by the end of 2013. The Department of Environmental Quality is directed to track and report to the Legislative Assembly on the progress in meeting this goal. [2007 c.855 Â§2]

Â Â Â Â Â  468A.795 Definitions. As used in ORS 468A.795 to 468A.803 and sections 11 to 16, chapter 855, Oregon Laws 2007:

Â Â Â Â Â  (1) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (2) ÂCost-effectiveness thresholdÂ means the cost, in dollars, per ton of diesel particulate matter reduced, as established by rule of the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂHeavy-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 26,000 pounds.

Â Â Â Â Â  (4) ÂIncremental costÂ means the cost of a qualifying repower or retrofit less a baseline cost that would otherwise be incurred in the normal course of business.

Â Â Â Â Â  (5) ÂMedium-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds but less than or equal to 26,000 pounds.

Â Â Â Â Â  (6) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (7) ÂNonroad Oregon diesel engineÂ means any
Oregon
diesel engine that was not designed primarily to propel a motor vehicle on public highways of this state.

Â Â Â Â Â  (8) Â
Oregon
diesel engineÂ means an engine at least 50 percent of the use of which, as measured by miles driven or hours operated, will occur in
Oregon
for the three years following the repowering or retrofitting of the engine.

Â Â Â Â Â  (9) ÂOregon diesel truck engineÂ means a diesel engine in a truck at least 50 percent of the use of which, as measured by miles driven or hours operated, has occurred in Oregon for the two years preceding the scrapping of the engine.

Â Â Â Â Â  (10) ÂPublic highwayÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (11) ÂRepowerÂ means to scrap an old diesel engine and replace it with a new engine, a used engine or a remanufactured engine, or with electric motors, drives or fuel cells, with a minimum useful life of seven years.

Â Â Â Â Â  (12) ÂRetrofitÂ means to equip a diesel engine with new emissions-reducing parts or technology after the manufacture of the original engine. A retrofit must use the greatest degree of emissions reduction available for the particular application of the equipment retrofitted that meets the cost-effectiveness threshold.

Â Â Â Â Â  (13) ÂScrapÂ means to destroy and render inoperable.

Â Â Â Â Â  (14) ÂTruckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds. [2007 c.855 Â§6]

Â Â Â Â Â  Note: The amendments to 468A.795 by section 6a, chapter 855,
Oregon
Laws 2007, become operative January 2, 2018. See section 6b, chapter 855, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  468A.795. As used in ORS 468A.795 to 468A.803:

Â Â Â Â Â  (1) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (2) ÂCost-effectiveness thresholdÂ means the cost, in dollars, per ton of diesel particulate matter reduced, as established by rule of the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂHeavy-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 26,000 pounds.

Â Â Â Â Â  (4) ÂIncremental costÂ means the cost of a qualifying repower or retrofit less a baseline cost that would otherwise be incurred in the normal course of business.

Â Â Â Â Â  (5) ÂMedium-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds but less than or equal to 26,000 pounds.

Â Â Â Â Â  (6) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (7) ÂNonroad Oregon diesel engineÂ means any
Oregon
diesel engine that was not designed primarily to propel a motor vehicle on public highways of this state.

Â Â Â Â Â  (8) Â
Oregon
diesel engineÂ means an engine at least 50 percent of the use of which, as measured by miles driven or hours operated, will occur in
Oregon
for the three years following the repowering or retrofitting of the engine.

Â Â Â Â Â  (9) ÂOregon diesel truck engineÂ means a diesel engine in a truck at least 50 percent of the use of which, as measured by miles driven or hours operated, has occurred in Oregon for the two years preceding the scrapping of the engine.

Â Â Â Â Â  (10) ÂPublic highwayÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (11) ÂRepowerÂ means to scrap an old diesel engine and replace it with a new engine, a used engine or a remanufactured engine, or with electric motors, drives or fuel cells, with a minimum useful life of seven years.

Â Â Â Â Â  (12) ÂRetrofitÂ means to equip a diesel engine with new emissions-reducing parts or technology after the manufacture of the original engine. A retrofit must use the greatest degree of emissions reduction available for the particular application of the equipment retrofitted that meets the cost-effectiveness threshold.

Â Â Â Â Â  (13) ÂScrapÂ means to destroy and render inoperable.

Â Â Â Â Â  (14) ÂTruckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds.

Â Â Â Â Â  468A.797 Standards for certified cost of qualifying repower or retrofit; rules. (1) The Environmental Quality Commission by rule shall establish standards related to the certified cost necessary to perform a qualifying repower or retrofit, including but not limited to rules establishing the certified cost for purposes of the tax credit established in section 12, chapter 855, Oregon Laws 2007.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, certified cost:

Â Â Â Â Â  (a) May not exceed the incremental cost of labor and hardware that the Department of Environmental Quality finds necessary to perform a qualifying repower or retrofit;

Â Â Â Â Â  (b) Does not include the cost of any portion of a repower or retrofit undertaken to comply with any applicable local, state or federal pollution or emissions law or for ordinary maintenance, repair or replacement of a diesel engine; and

Â Â Â Â Â  (c) May not exceed the cost-effectiveness threshold. [2007 c.855 Â§7]

Â Â Â Â Â  Note: The amendments to 468A.797 by section 7a, chapter 855,
Oregon
Laws 2007, become operative January 2, 2018. See section 7b, chapter 855, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  468A.797. (1) The Environmental Quality Commission by rule shall establish standards related to the certified cost necessary to perform a qualifying repower or retrofit.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, certified cost:

Â Â Â Â Â  (a) May not exceed the incremental cost of labor and hardware that the Department of Environmental Quality finds necessary to perform a qualifying repower or retrofit;

Â Â Â Â Â  (b) Does not include the cost of any portion of a repower or retrofit undertaken to comply with any applicable local, state or federal pollution or emissions law or for ordinary maintenance, repair or replacement of a diesel engine; and

Â Â Â Â Â  (c) May not exceed the cost-effectiveness threshold.

Â Â Â Â Â  468A.799 Standards for qualifying repower of nonroad diesel engine or retrofit of diesel engine; rules. (1) The Environmental Quality Commission by rule shall establish standards for the qualifying repower of a nonroad Oregon diesel engine or retrofit of an Oregon diesel engine, including but not limited to rules establishing repower or retrofit qualifications for purposes of the tax credit established in section 12, chapter 855, Oregon Laws 2007.

Â Â Â Â Â  (2) The standards adopted by the commission under this section must include:

Â Â Â Â Â  (a) A requirement for the reduction of diesel particulate matter emissions by at least 25 percent compared with the baseline emissions for the relevant engine year and application;

Â Â Â Â Â  (b) A list of technologies approved as qualifying repowers or retrofits that have been verified by the United States Environmental Protection Agency or the California Air Resources Board; and

Â Â Â Â Â  (c) A requirement that a qualifying repower or retrofit does not include the repower or retrofit of a vehicle or engine for which a grant, loan or tax credit under ORS 468A.803 or section 12, chapter 855, Oregon Laws 2007, has been awarded or allowed, unless the repower or retrofit will reduce emissions further than the repower or retrofit funded by the grant, loan or tax credit. [2007 c.855 Â§8]

Â Â Â Â Â  Note: The amendments to 468A.799 by section 8a, chapter 855,
Oregon
Laws 2007, become operative January 2, 2018. See section 8b, chapter 855, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  468A.799. (1) The Environmental Quality Commission by rule shall establish standards for the qualifying repower of a nonroad
Oregon
diesel engine or retrofit of an
Oregon
diesel engine.

Â Â Â Â Â  (2) The standards adopted by the commission under this section must include:

Â Â Â Â Â  (a) A requirement for the reduction of diesel particulate matter emissions by at least 25 percent compared with the baseline emissions for the relevant engine year and application;

Â Â Â Â Â  (b) A list of technologies approved as qualifying repowers or retrofits that have been verified by the United States Environmental Protection Agency or the California Air Resources Board; and

Â Â Â Â Â  (c) A requirement that a qualifying repower or retrofit does not include the repower or retrofit of a vehicle or engine for which a grant or loan under ORS 468A.803 has been awarded or allowed, unless the repower or retrofit will reduce emissions further than the repower or retrofit funded by the grant or loan.

Â Â Â Â Â  468A.801 Clean Diesel Engine Fund; interest. (1) The Clean Diesel Engine Fund is established in the State Treasury separate and distinct from the General Fund. Interest earned by the Clean Diesel Engine Fund shall be credited to the fund. The moneys in the fund are continuously appropriated to the Department of Environmental Quality to be used for the purposes described in ORS 468A.803.

Â Â Â Â Â  (2) The Clean Diesel Engine Fund consists of:

Â Â Â Â Â  (a) Funds appropriated by the Legislative Assembly;

Â Â Â Â Â  (b) Grants provided by the federal government pursuant to the federal Clean Air Act, 42 U.S.C. 7401 et seq., or other federal laws; and

Â Â Â Â Â  (c) Any other revenues derived from gifts or grants given to the state for the purpose of providing financial assistance to owners or operators of diesel engines for the purpose of repowering, retrofitting or scrapping diesel engines to reduce diesel engine emissions. [2007 c.855 Â§9]

Â Â Â Â Â  468A.803 Uses of Clean Diesel Engine Fund; rules. (1) The Department of Environmental Quality shall use the moneys in the Clean Diesel Engine Fund to award:

Â Â Â Â Â  (a) Grants and loans to the owners and operators of Oregon diesel engines for up to 100 percent of the certified costs of qualifying retrofits as described in ORS 468A.797 and 468A.799;

Â Â Â Â Â  (b) Grants and loans to the owners and operators of nonroad Oregon diesel engines for up to 25 percent of the certified costs of qualifying repowers as described in ORS 468A.797 and 468A.799; and

Â Â Â Â Â  (c) Grants to the owners of
Oregon
diesel truck engines to scrap those engines.

Â Â Â Â Â  (2) In determining the amount of a grant or loan under this section, the department must reduce the incremental cost of a qualifying repower or retrofit by the value of any existing financial incentive that directly reduces the cost of the qualifying repower or retrofit, including tax credits, other grants or loans, or any other public financial assistance.

Â Â Â Â Â  (3) The department may certify third parties to perform qualifying repowers and retrofits and may contract with third parties to perform such services for the certified costs of qualifying repowers and retrofits. The department may also contract with institutions of higher education or other public bodies as defined by ORS 174.109 to train and certify third parties to perform qualifying repowers and retrofits.

Â Â Â Â Â  (4) The department may not award a grant to scrap an Oregon diesel truck engine under subsection (1)(c) of this section unless the engine was manufactured prior to 1994 and the engine is in operating condition at the time of the grant application or, if repairs are needed, the owner demonstrates to the departmentÂs satisfaction that the engine can be repaired to an operating condition for less than its commercial scrap value. The Environmental Quality Commission shall adopt rules for a maximum grant awarded under subsection (1)(c) of this section for an engine in a heavy-duty truck and for an engine in a medium-duty truck. A grant awarded under subsection (1)(c) of this section may not be combined with any other tax credits, grants or loans, or any other public financial assistance, to scrap an
Oregon
diesel truck engine.

Â Â Â Â Â  (5) The department may use the moneys in the Clean Diesel Engine Fund to pay expenses of the department in administering the program described in this section.

Â Â Â Â Â  (6) The commission shall adopt rules to implement this section and ORS 468A.801, including but not limited to establishing preferences for grant and loan awards based upon percentage of engine use in Oregon, whether a grant or loan applicant will provide matching funds, whether scrapping, repowering or retrofitting an engine will benefit sensitive populations or areas with elevated concentrations of diesel particulate matter, or such other criteria as the commission may establish. The rules adopted by the commission shall reserve a portion of the financial assistance available each year for applicants that own or operate a small number of
Oregon
diesel engines or
Oregon
diesel truck engines and shall provide for simplified access to financial assistance for those applicants.

Â Â Â Â Â  (7) The department may perform activities necessary to ensure that recipients of grants and loans from the Clean Diesel Engine Fund comply with applicable requirements. If the department determines that a recipient has not complied with applicable requirements, it may order the recipient to refund all grant or loan moneys and may impose penalties pursuant to ORS 468.140. [2007 c.855 Â§10]

Â Â Â Â Â  Note: Section 11, chapter 855, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 11. The rules adopted by the Environmental Quality Commission pursuant to section 10 (6) of this 2007 Act [468A.803 (6)], beginning on the effective date of this 2007 Act [September 27, 2007] and ending on June 30, 2010, shall reserve 75 percent of the funds available for grants and loans under section 10 of this 2007 Act [468A.803] for Oregon diesel engines that:

Â Â Â Â Â  (1) Will be used in Oregon for at least 75 percent of the total number of miles that the vehicle is driven during the three years following the repowering or retrofitting of the engine; or

Â Â Â Â Â  (2) Will be used in
Oregon
for at least 75 percent of the total number of hours the engine is operated during the three years following the repowering or retrofitting of the engine. [2007 c.855 Â§11]

Â Â Â Â Â  Note: Sections 15, 16 and 16a, chapter 855, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 15. (1) The Environmental Quality Commission shall adopt rules to implement this section and sections 12, 13 [sections 12 and 13 are compiled as notes under 315.356] and 16 of this 2007 Act, including rules:

Â Â Â Â Â  (a) Imposing a nonrefundable application fee of $50 for applications for cost certification of repowers or retrofits that qualify for the tax credit allowed under section 12 of this 2007 Act.

Â Â Â Â Â  (b) Imposing a nonrefundable application processing fee. The amount of the fee shall be the amount that in the judgment of the commission is needed for the Department of Environmental Quality to recoup its expenses in administering the tax credit cost certification under section 16 of this 2007 Act.

Â Â Â Â Â  (2) The Environmental Quality Commission shall consult with the Department of Revenue prior to adopting or amending rules under this section. [2007 c.855 Â§15]

Â Â Â Â Â  Sec. 16. (1) A person seeking a tax credit under section 12 of this 2007 Act or a person seeking to transfer a tax credit cost certification under section 13 of this 2007 Act shall first apply to the Department of Environmental Quality for certification of the cost of a repower or retrofit of an engine that qualifies for the tax credit under section 12 of this 2007 Act.

Â Â Â Â Â  (2) The application must contain the following information:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) A statement that the engine on which the repower or retrofit was performed is owned by the applicant and is intended to be an
Oregon
diesel engine;

Â Â Â Â Â  (c) A description of the technologies used in the repower or retrofit that are sufficient for the department to determine if the repower or retrofit qualifies for the tax credit;

Â Â Â Â Â  (d) Invoices or other documentation of the cost and payment of the repower or retrofit; and

Â Â Â Â Â  (e) Any other information required by the department or required under rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (3) The taxpayer shall file the application within one year following the date of the invoice for the qualifying repower or retrofit. The application may not be accepted unless the application includes payment of the nonrefundable fees imposed under rules adopted under section 15 of this 2007 Act.

Â Â Â Â Â  (4) The department shall consider completed applications and determine if the application describes a repower or retrofit that qualifies for a tax credit under section 12 of this 2007 Act and, if qualified, the certified cost of the repower or retrofit. In determining the amount of a tax credit under this section, the department shall reduce the incremental cost of a qualifying repower or retrofit by the value of any existing financial incentive that directly reduces the cost of the qualifying repower or retrofit, including tax credits, grants, loans or any other public financial assistance. The department shall send written notice of the certified cost to the taxpayer. The department may not certify more than $3 million of tax credits under this section during each calendar year.

Â Â Â Â Â  (5) If the department determines that a repower or retrofit does not qualify for a tax credit under section 12 of this 2007 Act or certifies a lesser amount than was sought in the application, the taxpayer may appeal the determination as a contested case under ORS chapter 183.

Â Â Â Â Â  (6) The department shall deposit fees collected under this section in a miscellaneous receipts account established in the State Treasury for the benefit of the department. Amounts in the account are continuously appropriated to the department for the purpose of reimbursing the department for expenses incurred in administering this section. [2007 c.855 Â§16]

Â Â Â Â Â  Sec. 16a. Sections 12 to 16 of this 2007 Act are repealed on January 2, 2018. [2007 c.855 Â§16a]

Â Â Â Â Â  Note: Sections 38, 41, 44, 50, 51 and 52, chapter 843, Oregon Laws 2007, are substantially the same as ORS 468A.795, 468A.797 and 468A.799 and sections 15, 16 and 16a, chapter 855, Oregon Laws 2007. Sections 38, 41, 44, 50, 51 and 52, chapter 843, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 38. As used in this section and sections 41, 44, 47, 48 [sections 47 and 48 are compiled as notes under 315.356], 50 and 51 of this 2007 Act:

Â Â Â Â Â  (1) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (2) ÂCost-effectiveness thresholdÂ means the cost, in dollars, per ton of diesel particulate matter reduced, as established by rule of the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂHeavy-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 26,000 pounds.

Â Â Â Â Â  (4) ÂIncremental costÂ means the cost of a qualifying repower or retrofit less a baseline cost that would otherwise be incurred in the normal course of business.

Â Â Â Â Â  (5) ÂMedium-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds but less than or equal to 26,000 pounds.

Â Â Â Â Â  (6) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (7) ÂNonroad Oregon diesel engineÂ means any
Oregon
diesel engine that was not designed primarily to propel a motor vehicle on public highways of this state.

Â Â Â Â Â  (8) Â
Oregon
diesel engineÂ means an engine at least 50 percent of the use of which, as measured by miles driven or hours operated, will occur in
Oregon
for the three years following the repowering or retrofitting of the engine.

Â Â Â Â Â  (9) ÂOregon diesel truck engineÂ means a diesel engine in a truck at least 50 percent of the use of which, as measured by miles driven or hours operated, has occurred in Oregon for the two years preceding the scrapping of the engine.

Â Â Â Â Â  (10) ÂPublic highwayÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (11) ÂRepowerÂ means to scrap an old diesel engine and replace it with a new engine, a used engine or a remanufactured engine, or with electric motors, drives or fuel cells, with a minimum useful life of seven years.

Â Â Â Â Â  (12) ÂRetrofitÂ means to equip a diesel engine with new emissions-reducing parts or technology after the manufacture of the original engine. A retrofit must use the greatest degree of emissions reduction available for the particular application of the equipment retrofitted that meets the cost-effectiveness threshold.

Â Â Â Â Â  (13) ÂScrapÂ means to destroy and render inoperable.

Â Â Â Â Â  (14) ÂTruckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds. [2007 c.843 Â§38]

Â Â Â Â Â  Note: The amendments to section 38, chapter 843, Oregon Laws 2007, by section 39, chapter 843, Oregon Laws 2007, become operative January 2, 2018. See section 40, chapter 843, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  Sec. 38. As used in this section and sections 41 and 44 of this 2007 Act:

Â Â Â Â Â  (1) ÂCombined weightÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (2) ÂCost-effectiveness thresholdÂ means the cost, in dollars, per ton of diesel particulate matter reduced, as established by rule of the Environmental Quality Commission.

Â Â Â Â Â  (3) ÂHeavy-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 26,000 pounds.

Â Â Â Â Â  (4) ÂIncremental costÂ means the cost of a qualifying repower or retrofit less a baseline cost that would otherwise be incurred in the normal course of business.

Â Â Â Â Â  (5) ÂMedium-duty truckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds but less than or equal to 26,000 pounds.

Â Â Â Â Â  (6) ÂMotor vehicleÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (7) ÂNonroad Oregon diesel engineÂ means any
Oregon
diesel engine that was not designed primarily to propel a motor vehicle on public highways of this state.

Â Â Â Â Â  (8) Â
Oregon
diesel engineÂ means an engine at least 50 percent of the use of which, as measured by miles driven or hours operated, will occur in
Oregon
for the three years following the repowering or retrofitting of the engine.

Â Â Â Â Â  (9) ÂOregon diesel truck engineÂ means a diesel engine in a truck at least 50 percent of the use of which, as measured by miles driven or hours operated, has occurred in Oregon for the two years preceding the scrapping of the engine.

Â Â Â Â Â  (10) ÂPublic highwayÂ has the meaning given that term in ORS 825.005.

Â Â Â Â Â  (11) ÂRepowerÂ means to scrap an old diesel engine and replace it with a new engine, a used engine or a remanufactured engine, or with electric motors, drives or fuel cells, with a minimum useful life of seven years.

Â Â Â Â Â  (12) ÂRetrofitÂ means to equip a diesel engine with new emissions-reducing parts or technology after the manufacture of the original engine. A retrofit must use the greatest degree of emissions reduction available for the particular application of the equipment retrofitted that meets the cost-effectiveness threshold.

Â Â Â Â Â  (13) ÂScrapÂ means to destroy and render inoperable.

Â Â Â Â Â  (14) ÂTruckÂ means a motor vehicle or combination of vehicles operated as a unit that has a combined weight that is greater than 14,000 pounds.

Â Â Â Â Â  Sec. 41. (1) The Environmental Quality Commission by rule shall establish standards related to the certified cost necessary to perform a qualifying repower or retrofit, including but not limited to rules establishing the certified cost for purposes of the tax credit established in section 47 of this 2007 Act.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, certified cost:

Â Â Â Â Â  (a) May not exceed the incremental cost of labor and hardware that the Department of Environmental Quality finds necessary to perform a qualifying repower or retrofit;

Â Â Â Â Â  (b) Does not include the cost of any portion of a repower or retrofit undertaken to comply with any applicable local, state or federal pollution or emissions law or for ordinary maintenance, repair or replacement of a diesel engine; and

Â Â Â Â Â  (c) May not exceed the cost-effectiveness threshold. [2007 c.843 Â§41]

Â Â Â Â Â  Note: The amendments to section 41, chapter 843, Oregon Laws 2007, by section 42, chapter 843, Oregon Laws 2007, become operative January 2, 2018. See section 43, chapter 843, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  Sec. 41. (1) The Environmental Quality Commission by rule shall establish standards related to the certified cost necessary to perform a qualifying repower or retrofit.

Â Â Â Â Â  (2) For the purposes of subsection (1) of this section, certified cost:

Â Â Â Â Â  (a) May not exceed the incremental cost of labor and hardware that the Department of Environmental Quality finds necessary to perform a qualifying repower or retrofit;

Â Â Â Â Â  (b) Does not include the cost of any portion of a repower or retrofit undertaken to comply with any applicable local, state or federal pollution or emissions law or for ordinary maintenance, repair or replacement of a diesel engine; and

Â Â Â Â Â  (c) May not exceed the cost-effectiveness threshold.

Â Â Â Â Â  Sec. 44. (1) The Environmental Quality Commission by rule shall establish standards for the qualifying repower of a nonroad Oregon diesel engine or retrofit of an Oregon diesel engine, including but not limited to rules establishing repower or retrofit qualifications for purposes of the tax credit established in section 47 of this 2007 Act.

Â Â Â Â Â  (2) The standards adopted by the commission under this section must include:

Â Â Â Â Â  (a) A requirement for the reduction of diesel particulate matter emissions by at least 25 percent compared with the baseline emissions for the relevant engine year and application;

Â Â Â Â Â  (b) A list of technologies approved as qualifying repowers or retrofits that have been verified by the United States Environmental Protection Agency or the California Air Resources Board; and

Â Â Â Â Â  (c) A requirement that a qualifying repower or retrofit does not include the repower or retrofit of a vehicle or engine for which a tax credit under section 47 of this 2007 Act has been allowed, unless the repower or retrofit will reduce emissions further than the repower or retrofit funded by the tax credit. [2007 c.843 Â§44]

Â Â Â Â Â  Note: The amendments to section 44, chapter 843, Oregon Laws 2007, by section 45, chapter 843, Oregon Laws 2007, become operative January 2, 2018. See section 46, chapter 843, Oregon Laws 2007. The text that is operative on and after January 2, 2018, is set forth for the userÂs convenience.

Â Â Â Â Â  Sec. 44. (1) The Environmental Quality Commission by rule shall establish standards for the qualifying repower of a nonroad
Oregon
diesel engine or retrofit of an
Oregon
diesel engine.

Â Â Â Â Â  (2) The standards adopted by the commission under this section must include:

Â Â Â Â Â  (a) A requirement for the reduction of diesel particulate matter emissions by at least 25 percent compared with the baseline emissions for the relevant engine year and application; and

Â Â Â Â Â  (b) A list of technologies approved as qualifying repowers or retrofits that have been verified by the United States Environmental Protection Agency or the California Air Resources Board.

Â Â Â Â Â  Sec. 50. (1) The Environmental Quality Commission shall adopt rules to implement this section and sections 47, 48 and 51 of this 2007 Act, including rules:

Â Â Â Â Â  (a) Imposing a nonrefundable application fee of $50 for applications for cost certification of repowers or retrofits that qualify for the tax credit allowed under section 47 of this 2007 Act.

Â Â Â Â Â  (b) Imposing a nonrefundable application processing fee. The amount of the fee shall be the amount that in the judgment of the commission is needed for the Department of Environmental Quality to recoup its expenses in administering the tax credit cost certification under section 51 of this 2007 Act.

Â Â Â Â Â  (2) The Environmental Quality Commission shall consult with the Department of Revenue prior to adopting or amending rules under this section. [2007 c.843 Â§50]

Â Â Â Â Â  Sec. 51. (1) A person seeking a tax credit under section 47 of this 2007 Act or a person seeking to transfer a tax credit cost certification under section 48 of this 2007 Act shall first apply to the Department of Environmental Quality for certification of the cost of a repower or retrofit of an engine that qualifies for the tax credit under section 47 of this 2007 Act.

Â Â Â Â Â  (2) The application must contain the following information:

Â Â Â Â Â  (a) The name, address and taxpayer identification number of the taxpayer;

Â Â Â Â Â  (b) A statement that the engine on which the repower or retrofit was performed is owned by the applicant and is intended to be an
Oregon
diesel engine;

Â Â Â Â Â  (c) A description of the technologies used in the repower or retrofit that are sufficient for the department to determine if the repower or retrofit qualifies for the tax credit;

Â Â Â Â Â  (d) Invoices or other documentation of the cost and payment of the repower or retrofit; and

Â Â Â Â Â  (e) Any other information required by the department or required under rules adopted by the Environmental Quality Commission.

Â Â Â Â Â  (3) The taxpayer shall file the application within one year following the date of the invoice for the qualifying repower or retrofit. The application may not be accepted unless the application includes payment of the nonrefundable fees imposed under rules adopted under section 50 of this 2007 Act.

Â Â Â Â Â  (4) The department shall consider completed applications and determine if the application describes a repower or retrofit that qualifies for a tax credit under section 47 of this 2007 Act and, if qualified, the certified cost of the repower or retrofit. In determining the amount of a tax credit under this section, the department shall reduce the incremental cost of a qualifying repower or retrofit by the value of any existing financial incentive that directly reduces the cost of the qualifying repower or retrofit, including tax credits, grants, loans or any other public financial assistance. The department shall send written notice of the certified cost to the taxpayer. The department may not certify more than $3 million of tax credits under this section during each calendar year.

Â Â Â Â Â  (5) If the department determines that a repower or retrofit does not qualify for a tax credit under section 47 of this 2007 Act or certifies a lesser amount than was sought in the application, the taxpayer may appeal the determination as a contested case under ORS chapter 183.

Â Â Â Â Â  (6) The department shall deposit fees collected under this section in a miscellaneous receipts account established in the State Treasury for the benefit of the department. Amounts in the account are continuously appropriated to the department for the purpose of reimbursing the department for expenses incurred in administering this section. [2007 c.843 Â§51]

Â Â Â Â Â  Sec. 52. Sections 47, 48, 50 and 51 of this 2007 Act are repealed on January 2, 2018. [2007 c.843 Â§52]

EMISSION REDUCTION CREDIT BANKS

Â Â Â Â Â  468A.820 Community emission reduction credit banks; establishment; rules; credits. (1) The Department of Environmental Quality shall establish a community emission reduction credit bank upon written request to the department by the appropriate board or boards of county commissioners.

Â Â Â Â Â  (2) The community emission reduction credit bank shall be governed by rules adopted by the Environmental Quality Commission. The validity of emission reduction credits shall be determined by rule. The rules shall include, but need not be limited to, the following:

Â Â Â Â Â  (a) Valid emission reduction credits created or banked within two years from the time of actual emission reduction may be transferred to the community bank for up to 10 years. The 10-year period shall begin at the time of actual emission reduction.

Â Â Â Â Â  (b) The department shall transfer valid emission reduction credits to the community bank upon written application from the holder of the credits.

Â Â Â Â Â  (c) The department may not discount credits banked under this section during any 10-year period unless the commission finds it necessary to discount the credits to attain or maintain air quality standards.

Â Â Â Â Â  (3) The community emission reduction credit bank shall be administered by the appropriate board or boards of county commissioners, in coordination with the department. [2001 c.468 Â§1]

Â Â Â Â Â  Note: 468A.820 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468A or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  468A.990 Penalties for air pollution offenses. (1) Violation of any rule or standard adopted or any order issued by a regional authority relating to air pollution is a Class A misdemeanor.

Â Â Â Â Â  (2) Unless otherwise provided, each day of violation of any rule, standard or order relating to air pollution constitutes a separate offense.

Â Â Â Â Â  (3) Violation of ORS 468A.610 or of any rule adopted pursuant to ORS 468A.595 is a Class A misdemeanor. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (4) Violation of the provisions of ORS 468A.655 is a Class A misdemeanor. [Formerly 468.995]

Â Â Â Â Â  468A.992 Civil penalties for open field burning violations. (1) In addition to any liability or penalty provided by law, the State Department of Agriculture may impose a civil penalty on any person who fails to comply with a provision of ORS 468A.555 to 468A.620 or any rule adopted thereunder, or a permit issued under ORS 468A.555 to 468A.620, relating to open field burning.

Â Â Â Â Â  (2) The State Department of Agriculture shall impose any civil penalty under this section in the same manner as the Department of Environmental Quality imposes and collects a civil penalty under ORS 468.140. [1995 c.358 Â§2; 1997 c.249 Â§164]

_______________



Chapter 468b

Chapter 468B Â Water Quality

2007 EDITION

WATER QUALITY

PUBLIC HEALTH AND SAFETY

WATER POLLUTION CONTROL

(Generally)

468B.005Â  Definitions for water pollution control laws

468B.010Â  Authority of commission over water pollution; construction

468B.015Â  Policy

468B.020Â  Prevention of pollution

468B.025Â  Prohibited activities

468B.030Â  Effluent limitations; rules

468B.032Â  Alternative enforcement proceeding; request; public notice; fees

468B.035Â  Implementation of Federal Water Pollution Control Act; rules

(Surface Water)

468B.040Â  Certification of hydroelectric power project; comments of affected state agencies

468B.045Â  Certification of change to hydroelectric power project; notification of federal agency

468B.046Â  Reauthorization of hydroelectric project not to limit authority of department related to certification of project for water quality purposes

468B.047Â  Fees for state certification under section 401 of Federal Water Pollution Control Act; rules; disposition of fees

468B.048Â  Rules for standards of quality and purity; factors to be considered; meeting standards

468B.050Â  Water quality permit; issuance by rule or order; rules

468B.051Â  Fees for water quality permit

468B.052Â  Fees for water quality permit to operate suction dredge

468B.053Â  Alternatives to obtaining water quality permit; rules

468B.055Â  Plans and specifications for disposal, treatment and sewerage systems

468B.060Â  Liability for damage to fish or wildlife or habitat; agency to which damages payable

468B.062Â  Use attainability analysis of certain waters of state

468B.064Â  Follow-up assessments of waters of state that exceed numeric temperature criteria

468B.070Â  Prohibited activities for certain municipalities

468B.075Â  Definitions for ORS 468B.080

468B.080Â  Prohibitions relating to garbage or sewage dumping into waters of state

468B.083Â  When motor vehicle parts may be placed in waters of state; rules

468B.085Â  Depositing vehicles or manufactured structures into water prohibited

468B.090Â  Permit authorized for discharge of shrimp and crab processing by-products; conditions

468B.093Â  General permit for discharge of geothermal spring water to surface water

468B.095Â  Use of sludge on agricultural, horticultural or silvicultural land; rules

(
Forest
Operations)

468B.100Â  Definitions for ORS 468B.105 and 468B.110

468B.105Â  Review of water quality standard affecting forest operations

468B.110Â  Authority to establish and enforce water quality standards by rule or order; limitation on authority; instream water quality standards

(Phosphate Cleansing Agents)

468B.120Â  Definitions for ORS 468B.120 to 468B.135

468B.125Â  Policy to reduce phosphorous pollution

468B.130Â  Prohibition on sale or distribution of cleaning agents containing phosphorous; rules

468B.135Â  Exemptions

(Persistent Pollutants)

468B.138Â  Definitions for ORS 468B.138 to 468B.144

468B.139Â  Report; consultation with governments, agencies and organizations; surcharge

468B.140Â  Plans to reduce discharges of persistent pollutants

468B.141Â  Rules

468B.142Â  Order compelling compliance with rules; injunction; security not required; attorney fees

468B.143Â  Persistent Pollutant Control Account; establishment; uses

468B.144Â  Moneys received under ORS 468B.142; disposition

(Ground Water)

468B.150Â  Definitions for ORS 468B.150 to 468B.190

468B.155Â  State goal to prevent ground water contamination

468B.160Â  Ground water management and use policy

468B.162Â  Coordination of ground water activities

468B.164Â  Encouragement of federal actions

468B.165Â  Ground water contaminants; maximum levels; rules

468B.166Â  Technical advisory committee; duties; membership

468B.167Â  Ground water resource protection strategy; advisory committees

468B.169Â  Requests for funding, advice or assistance for ground water projects

468B.171Â  Awarding grants; purpose; rules

468B.175Â  Declaration of area of ground water concern

468B.177Â  Actions of department after declaration of area of ground water concern

468B.179Â  Ground water management committee; appointment; duties

468B.180Â  Declaration of ground water management area; standards

468B.182Â  Alternative appointment of ground water management committee

468B.183Â  Duties of ground water management committee after declaration of ground water management area

468B.184Â  Designation of lead agency for development of action plan; contents of action plan

468B.186Â  Comment on plan; final plan

468B.187Â  Acceptance or rejection of action plan; rules

468B.188Â  Repeal of declaration of ground water management area

468B.190Â  Ground water monitoring and assessment

(Underground Injection Control Program)

468B.195Â  Underground injection control program of federal Safe Drinking Water Act; rules; fees

468B.196Â  Fees

468B.197Â  Subsurface Injection Fluids Account; establishment; interest; uses

ANIMAL WASTE CONTROL

468B.200Â  Legislative findings

468B.203Â  Applicability of 468B.200 to 468B.230

468B.205Â  Definition of confined animal feeding operation; rules

468B.210Â  Maximum number of animals per facility; determination

468B.215Â  Fees; permit conditions; review

468B.217Â  Memorandum of understanding with Department of Agriculture

468B.220Â  Civil penalty for violation of permit requirement

468B.225Â  Prerequisite for investigation; written complaint; security deposit

468B.230Â  Department of Agriculture civil penalty authority

OIL OR HAZARDOUS MATERIAL SPILLAGE

(Generally)

468B.300Â  Definitions for ORS 468B.300 to 468B.500

468B.305Â  Entry of oil into waters of state prohibited; exceptions

468B.310Â  Liability for violation of ORS 468B.305

468B.315Â  Duty to collect and remove oil; dispersal of oil

468B.320Â  Action by state; liability for state expense; order; appeal

468B.325Â  DirectorÂs right of entry in response to oil spill; state liability for damages

468B.330Â  Action to collect costs

468B.335Â  Effect of federal regulations of oil spillage

468B.337Â  Liquefied natural gas

(Contingency Planning)

468B.340Â  Legislative findings and intent

468B.345Â  Oil spill contingency plan required to operate facility or covered vessel in state or state waters; exceptions

468B.350Â  Standards for contingency plans; oil spill response zones; rules

468B.355Â  Contingency plans; participation in maritime association; lien; liability of maritime association; exemption from liability

468B.360Â  Review of contingency plan

468B.365Â  Plan approval; change affecting plan; certificate of approval

468B.370Â  Determination of adequacy of plan; practice drills; rules

468B.375Â  Inspection of facilities and vessels; coordination with State of
Washington

468B.380Â  Tank vessel inspection program; rules

468B.385Â  Modification of approval of contingency plan; revocation of approval; violation

468B.390Â  Compliance with federal Oil Pollution Act of 1990; proof of financial responsibility

468B.395Â  Department duties

468B.400Â  Wildlife rescue training program

468B.405Â  Fees; disposition

468B.410Â  Oil Spill Prevention Fund; uses

468B.412Â  Report regarding fees and Oil Spill Prevention Fund

468B.415Â
Oregon
coast safety committee; subcommittees

468B.420Â  Safety committee recommendations

468B.425Â  Exemption from liability for removal costs or damages

(Willful or Negligent Discharge)

468B.450Â  Willful or negligent discharge of oil; civil penalty; authority of director to mitigate

468B.455Â  Oil Spillage Control Fund; source; use

468B.460Â  Rules

(Shipping)

468B.475Â  Legislative finding; need for evidence of financial assurance for ships transporting oil

468B.485Â  Methods of establishing financial assurance

468B.495Â  Interagency response plan for oil or hazardous material spills in certain waters

468B.500Â  Contents of plan

POLLUTANT REDUCTION TRADING PROGRAMS

468B.550Â  Short title

468B.555Â  Trading program development; priorities; fees

WATER POLLUTION CONTROL

(Generally)

Â Â Â Â Â  468B.005 Definitions for water pollution control laws. As used in the laws relating to water pollution, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDisposal systemÂ means a system for disposing of wastes, either by surface or underground methods and includes municipal sewerage systems, domestic sewerage systems, treatment works, disposal wells and other systems.

Â Â Â Â Â  (2) ÂIndustrial wasteÂ means any liquid, gaseous, radioactive or solid waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business, or from the development or recovery of any natural resources.

Â Â Â Â Â  (3) ÂNonpoint sourceÂ means any source of pollution other than a point source.

Â Â Â Â Â  (4) ÂPoint sourceÂ means any discernible, confined and discrete conveyance, including but not limited to a pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation, vessel or other floating craft, from which pollutants are or may be discharged. ÂPoint sourceÂ does not include agricultural storm water discharges and return flows from irrigated agriculture.

Â Â Â Â Â  (5) ÂPollutionÂ or Âwater pollutionÂ means such alteration of the physical, chemical or biological properties of any waters of the state, including change in temperature, taste, color, turbidity, silt or odor of the waters, or such discharge of any liquid, gaseous, solid, radioactive or other substance into any waters of the state, which will or tends to, either by itself or in connection with any other substance, create a public nuisance or which will or tends to render such waters harmful, detrimental or injurious to public health, safety or welfare, or to domestic, commercial, industrial, agricultural, recreational or other legitimate beneficial uses or to livestock, wildlife, fish or other aquatic life or the habitat thereof.

Â Â Â Â Â  (6) ÂSewageÂ means the water-carried human or animal waste from residences, buildings, industrial establishments or other places, together with such ground water infiltration and surface water as may be present. The admixture with sewage of wastes or industrial wastes shall also be considered ÂsewageÂ within the meaning of ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (7) ÂSewerage systemÂ means pipelines or conduits, pumping stations, and force mains, and all other structures, devices, appurtenances and facilities used for collecting or conducting wastes to an ultimate point for treatment or disposal.

Â Â Â Â Â  (8) ÂTreatment worksÂ means any plant or other works used for the purpose of treating, stabilizing or holding wastes.

Â Â Â Â Â  (9) ÂWastesÂ means sewage, industrial wastes, and all other liquid, gaseous, solid, radioactive or other substances which will or may cause pollution or tend to cause pollution of any waters of the state.

Â Â Â Â Â  (10) ÂWaterÂ or Âthe waters of the stateÂ include lakes, bays, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Pacific Ocean within the territorial limits of the State of Oregon and all other bodies of surface or underground waters, natural or artificial, inland or coastal, fresh or salt, public or private (except those private waters which do not combine or effect a junction with natural surface or underground waters), which are wholly or partially within or bordering the state or within its jurisdiction. [Formerly 449.075 and then 468.700; 2003 c.469 Â§1]

Â Â Â Â Â  468B.010 Authority of commission over water pollution; construction. (1) Except as otherwise provided in ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930, insofar as the authority of the Environmental Quality Commission over water pollution granted by ORS 448.305, 454.010 to 454.040, 454.205 to 454.225, 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B is inconsistent with any other law, or authority granted to any other state agency, the authority of the commission shall be controlling.

Â Â Â Â Â  (2) The water pollution control laws of this state shall be liberally construed for the accomplishment of the purposes set forth in ORS 468B.015. [Formerly 449.070 and then 468.705]

Â Â Â Â Â  468B.015 Policy. Whereas pollution of the waters of the state constitutes a menace to public health and welfare, creates public nuisances, is harmful to wildlife, fish and aquatic life and impairs domestic, agricultural, industrial, recreational and other legitimate beneficial uses of water, and whereas the problem of water pollution in this state is closely related to the problem of water pollution in adjoining states, it is hereby declared to be the public policy of the state:

Â Â Â Â Â  (1) To conserve the waters of the state;

Â Â Â Â Â  (2) To protect, maintain and improve the quality of the waters of the state for public water supplies, for the propagation of wildlife, fish and aquatic life and for domestic, agricultural, industrial, municipal, recreational and other legitimate beneficial uses;

Â Â Â Â Â  (3) To provide that no waste be discharged into any waters of this state without first receiving the necessary treatment or other corrective action to protect the legitimate beneficial uses of such waters;

Â Â Â Â Â  (4) To provide for the prevention, abatement and control of new or existing water pollution; and

Â Â Â Â Â  (5) To cooperate with other agencies of the state, agencies of other states and the federal government in carrying out these objectives. [Formerly 449.077 and then 468.710]

Â Â Â Â Â  468B.020 Prevention of pollution. (1) Pollution of any of the waters of the state is declared to be not a reasonable or natural use of such waters and to be contrary to the public policy of the State of Oregon, as set forth in ORS 468B.015.

Â Â Â Â Â  (2) In order to carry out the public policy set forth in ORS 468B.015, the Department of Environmental Quality shall take such action as is necessary for the prevention of new pollution and the abatement of existing pollution by:

Â Â Â Â Â  (a) Fostering and encouraging the cooperation of the people, industry, cities and counties, in order to prevent, control and reduce pollution of the waters of the state; and

Â Â Â Â Â  (b) Requiring the use of all available and reasonable methods necessary to achieve the purposes of ORS 468B.015 and to conform to the standards of water quality and purity established under ORS 468B.048. [Formerly 449.095 and then 468.715]

Â Â Â Â Â  468B.025 Prohibited activities. (1) Except as provided in ORS 468B.050 or 468B.053, no person shall:

Â Â Â Â Â  (a) Cause pollution of any waters of the state or place or cause to be placed any wastes in a location where such wastes are likely to escape or be carried into the waters of the state by any means.

Â Â Â Â Â  (b) Discharge any wastes into the waters of the state if the discharge reduces the quality of such waters below the water quality standards established by rule for such waters by the Environmental Quality Commission.

Â Â Â Â Â  (2) No person shall violate the conditions of any waste discharge permit issued under ORS 468B.050.

Â Â Â Â Â  (3) Violation of subsection (1) or (2) of this section is a public nuisance. [Formerly 449.079 and then 468.720; 1997 c.286 Â§5]

Â Â Â Â Â  468B.030 Effluent limitations; rules. In relation to the waters of the state, the Environmental Quality Commission by rule may establish effluent limitations, as defined in Section 502 of the Federal Water Pollution Control Act, as amended by Public Law 92-500, October 18, 1972, and other minimum requirements for disposal of wastes, minimum requirements for operation and maintenance of disposal systems, and all other matters pertaining to standards of quality for the waters of the state. The commission may perform or cause to be performed any and all acts necessary to be performed by the state to implement within the jurisdiction of the state the provisions of the Federal Water Pollution Control Act of October 18, 1972, and Acts amendatory thereof or supplementary thereto, and federal regulations and guidelines issued pursuant thereto. [Formerly 449.081 and then 468.725]

Â Â Â Â Â  468B.032 Alternative enforcement proceeding; request; public notice; fees. (1) In addition to enforcement proceedings pursuant to ORS 468.090 for a violation of a provision, rule, permit or order under this chapter, the Department of Environmental Quality shall implement the procedures established under this section upon the request of the person to whom the notice of the civil penalty or other formal enforcement action is addressed if the person files the request within 20 days from the date of service of the notice. The written request shall serve in lieu of any other prescribed response.

Â Â Â Â Â  (2) The department shall provide public notice of, and reasonable opportunity to comment in writing on, the civil penalty or other formal enforcement action.

Â Â Â Â Â  (3) After the comment period closes, the department may determine either to modify the civil penalty or other formal enforcement action based on any comment received under subsection (2) of this section or to reissue the original civil penalty or other formal enforcement action. The department shall serve the person to whom the notice of civil penalty or other formal enforcement action was addressed with a copy of any comments filed and a new notice that includes the determination of the department. The person shall then have 20 days from the date of service of the new notice in which to make written application for a hearing.

Â Â Â Â Â  (4) The department shall give notice to any person who commented under subsection (2) of this section of the new notice that includes the determination of the department under subsection (3) of this section. The department also shall give notice to any person who commented under subsection (2) of this section if a hearing is requested under subsection (3) of this section.

Â Â Â Â Â  (5) If a person does not apply for a hearing under subsection (3) of this section, a person who commented under subsection (2) of this section may request that the department hold a hearing if the person who commented makes the request in writing within 30 days of the mailing of the notice given under subsection (4) of this section. However, the department shall hold a hearing only if the request includes material evidence that the department did not consider when the department issued the civil penalty or other formal enforcement action. If the department denies the request for a hearing, the department shall provide a copy of the denial and the reasons for the denial to the requester and shall provide public notice of the denial that includes the reasons for the denial.

Â Â Â Â Â  (6) In a hearing under subsection (3) or (5) of this section, the person subject to the civil penalty or other formal enforcement action and any person who commented under subsection (2) of this section shall have a reasonable opportunity to be heard and to present evidence. The department shall conduct the hearing in accordance with ORS 183.745.

Â Â Â Â Â  (7) If a person does not request a hearing pursuant to subsection (3) or (5) of this section, the department shall issue the civil penalty or other formal enforcement action.

Â Â Â Â Â  (8) For purposes of judicial review under ORS 183.480 to 183.500, a person who comments under subsection (2) of this section and includes a request in writing to be a party to the civil penalty or other formal enforcement action shall have standing to be a party to an agency proceeding subject to judicial review of a final order. For the procedures established by this section only, the civil penalty or other formal enforcement action shall be deemed to be commenced for purposes of the stateÂs implementation of section 309(g)(6) of the Federal Water Pollution Control Act, as amended, when the department first notifies a person in writing that a violation has been documented and that the violation is being referred for formal enforcement action or will result in a civil penalty or other formal enforcement action.

Â Â Â Â Â  (9) The Environmental Quality Commission shall ensure that state enforcement procedures for implementing section 309(g)(6) of the Federal Water Pollution Control Act, as amended, are comparable to and not greater than the federal enforcement procedures for enforcing that federal Act.

Â Â Â Â Â  (10) Any person who submits a request under subsection (1) of this section shall submit with the request a basic process fee in the amount of $2,000 and a refundable hearings fee in the amount of $3,650 to pay the expenses of the department incurred under this section. If a hearing is not conducted under this section, the department shall return the refundable hearing fee to the person who submitted the request under subsection (1) of this section. All fees received under this subsection shall be deposited into the State Treasury to the credit of an account of the department. Such moneys are continuously appropriated to the department for payment of the costs of the department in carrying out the provisions of this section. [1999 c.975 Â§2]

Â Â Â Â Â  468B.035 Implementation of Federal Water Pollution Control Act; rules. (1) The Environmental Quality Commission may perform or cause to be performed any acts necessary to be performed by the state to implement within the jurisdiction of the state the provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, and federal regulations or guidelines issued pursuant to the Act. The commission may adopt, modify or repeal rules, pursuant to ORS chapter 183, for the administration and implementation of this subsection.

Â Â Â Â Â  (2) The State Department of Agriculture may perform or cause to be performed any acts necessary to be performed by the state to implement the provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, and any federal regulations or guidelines issued pursuant to the Act, relating to the control and prevention of water pollution from livestock and other animal-based agricultural operations. The department may adopt rules pursuant to ORS chapter 183 for the administration and implementation of this subsection. [Formerly 468.730; 2001 c.248 Â§3]

Â Â Â Â Â  Note: Sections 5 and 6, chapter 523, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 5. On or before January 31 of each year, the Department of Environmental Quality shall report to the Environmental Quality Commission and to an appropriate committee of the Legislative Assembly on the departmentÂs efforts in administering a watershed approach toward water pollution control permitting. The report shall include, but need not be limited to, information that indicates:

Â Â Â Â Â  (1) Whether the department is issuing permits on a watershed basis.

Â Â Â Â Â  (2) The level of permit backlog, if any.

Â Â Â Â Â  (3) The time frame that the department took to apply general permit coverage to applicants.

Â Â Â Â Â  (4) The timeliness of the review and tracking of discharge monitoring reports.

Â Â Â Â Â  (5) The timeliness of the issuance of permit noncompliance notifications. [2005 c.523 Â§5]

Â Â Â Â Â  Sec. 6. Section 5 of this 2005 Act is repealed on January 2, 2010. [2005 c.523 Â§6]

(Surface Water)

Â Â Â Â Â  468B.040 Certification of hydroelectric power project; comments of affected state agencies. (1) The Director of the Department of Environmental Quality shall approve or deny certification of any federally licensed or permitted activity related to hydroelectric power development, under section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended. In making a decision as to whether to approve or deny such certification, the director shall:

Â Â Â Â Â  (a) Solicit and consider the comments of all affected state agencies relative to adverse impacts on water quality caused by the project, according to sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (b) Approve or deny a certification only after making findings that the approval or denial is consistent with:

Â Â Â Â Â  (A) Rules adopted by the Environmental Quality Commission on water quality;

Â Â Â Â Â  (B) Provisions of sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

Â Â Â Â Â  (C) Except as provided in subsection (2) of this section, standards established in ORS 543.017 and rules adopted by the Water Resources Commission implementing such standards; and

Â Â Â Â Â  (D) Except as provided in subsection (2) of this section, standards of other state and local agencies that are consistent with the standards of ORS 543.017 and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (2) If the proposed certification is for the reauthorization of a federally licensed project, as defined in ORS 543A.005, or for a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall not determine consistency under subsection (1)(b)(C) and (D) of this section, but shall determine whether the approval or denial is consistent with the rules and provisions referred to in subsection (1)(b)(A) and (B) of this section, standards established in ORS 543A.025 (2) to (4), rules adopted by the Water Resources Commission implementing such standards and rules of other state and local agencies that are consistent with the standards of ORS 543A.025 (2) to (4) and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (3) If the proposed certification is for the reauthorization of a federally licensed project, as defined in ORS 543A.005, or for a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall act in accordance with the recommendation of the Hydroelectric Application Review Team, except as provided in ORS 543A.110. If the proposed certification is for a project that is subject to federal relicensing but that operates under a water right that does not expire, and the Hydroelectric Application Review Team develops a unified state position under ORS 543A.400 (4)(b), the director shall act in accordance with the recommendation of the Hydroelectric Application Review Team, except as provided in ORS 543A.110. [Formerly 468.732; 1993 c.544 Â§1; 1997 c.449 Â§40]

Â Â Â Â Â  468B.045 Certification of change to hydroelectric power project; notification of federal agency. Within 60 days after the Department of Environmental Quality receives notice that any federal agency is considering a permit or license application related to a change to a hydroelectric project or proposed hydroelectric project that was previously certified by the Director of the Department of Environmental Quality according to section 401 of the Federal Water Pollution Control Act P.L. 92-500, as amended:

Â Â Â Â Â  (1) The director shall:

Â Â Â Â Â  (a) Solicit and consider the comments of all affected state agencies relative to adverse impacts on water quality caused by changes in the project, according to sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (b) Approve or deny a certification of the proposed change after making findings that the approval or denial is consistent with:

Â Â Â Â Â  (A) Rules adopted by the Environmental Quality Commission on water quality;

Â Â Â Â Â  (B) Provisions of sections 301, 302, 303, 306 and 307 of the Federal Water Pollution Control Act, P.L. 92-500, as amended;

Â Â Â Â Â  (C) Except as provided in subsection (2) of this section, standards established in ORS 543.017 and rules adopted by the Water Resources Commission implementing such standards; and

Â Â Â Â Â  (D) Except as provided in subsection (2) of this section, standards of other state and local agencies that are consistent with the standards of ORS 543.017 and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (2) If the proposed certification is for a change to a federally licensed project, as defined in ORS 543A.005, that has been reauthorized under ORS 543A.060 to 543A.300, or for a change to a project that is subject to federal relicensing but that operates under a water right that does not expire, the director shall not determine consistency under subsection (1)(b)(C) and (D) of this section, but shall determine consistency with the rules and provisions referred to in subsection (1)(b)(A) and (B) of this section, standards established in ORS 543A.025 (2) to (4), rules adopted by the Water Resources Commission implementing such standards and rules of other state and local agencies that are consistent with the standards of ORS 543A.025 (2) to (4) and that the director determines are other appropriate requirements of state law according to section 401 of the Federal Water Pollution Control Act, P.L. 92-500, as amended.

Â Â Â Â Â  (3) On the basis of the evaluation and determination under subsections (1) and (2) of this section, the director shall notify the appropriate federal agency that:

Â Â Â Â Â  (a) The proposed change to the project is approved; or

Â Â Â Â Â  (b) There is no longer reasonable assurance that the project as changed complies with the applicable provisions of the Federal Water Pollution Control Act, P.L. 92-500, as amended, because of changes in the proposed project since the director issued the construction license or permit certification. [Formerly 468.734; 1993 c.544 Â§2; 1997 c.449 Â§40a]

Â Â Â Â Â  468B.046 Reauthorization of hydroelectric project not to limit authority of department related to certification of project for water quality purposes. (1) Except as provided in ORS 543A.110, nothing in ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A shall be construed to limit or affect any authority of the Director of the Department of Environmental Quality under existing law to establish conditions for any certification granted under ORS 468B.040, 468B.045 and 33 U.S.C. 1341, including but not limited to conditions for monitoring, review and enforcement of compliance with the certification and water quality standards during construction, operation and decommissioning of a project.

Â Â Â Â Â  (2) Nothing in ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A, including but not limited to review of applications by the Hydroelectric Application Review Team, shall affect the authority of the Director of the Department of Environmental Quality to act on a request for water quality certification as necessary to avoid certification being deemed waived under the one-year period prescribed by 33 U.S.C. 1341(a)(1). [1997 c.449 Â§40d]

Â Â Â Â Â  468B.047 Fees for state certification under section 401 of Federal Water Pollution Control Act; rules; disposition of fees. (1) The Environmental Quality Commission may establish, by rule, a schedule of fees for state certification under section 401 of the Federal Water Pollution Control Act, PL 92-500 as amended. The commission shall not assess fees under subsections (1) and (2) of this section for activities:

Â Â Â Â Â  (a) That have an operating permit for surface mining under ORS chapter 517;

Â Â Â Â Â  (b) Relating to commercial sand and gravel removal operations;

Â Â Â Â Â  (c) Involving removal of less than 500 cubic yards of material; or

Â Â Â Â Â  (d) Involving a fill of less than two acres.

Â Â Â Â Â  (2) As used in subsections (1) and (2) of this section, ÂfillÂ and ÂremovalÂ have the meanings given in ORS 196.800.

Â Â Â Â Â  (3) Any fees received under subsections (1) and (2) of this section shall be deposited in the State Treasury to the credit of an account of the Department of Environmental Quality and are continuously appropriated to meet the administrative expenses of the state certification program under subsections (1) and (2) of this section. [Formerly 468.068]

Â Â Â Â Â  468B.048 Rules for standards of quality and purity; factors to be considered; meeting standards. (1) The Environmental Quality Commission by rule may establish standards of quality and purity for the waters of the state in accordance with the public policy set forth in ORS 468B.015. In establishing such standards, the commission shall consider the following factors:

Â Â Â Â Â  (a) The extent, if any, to which floating solids may be permitted in the water;

Â Â Â Â Â  (b) The extent, if any, to which suspended solids, settleable solids, colloids or a combination of solids with other substances suspended in water may be permitted;

Â Â Â Â Â  (c) The extent, if any, to which organisms of the coliform group, and other bacteriological organisms or virus may be permitted in the waters;

Â Â Â Â Â  (d) The extent of the oxygen demand which may be permitted in the receiving waters;

Â Â Â Â Â  (e) The minimum dissolved oxygen content of the waters that shall be maintained;

Â Â Â Â Â  (f) The limits of other physical, chemical, biological or radiological properties that may be necessary for preserving the quality and purity of the waters of the state;

Â Â Â Â Â  (g) The extent to which any substance must be excluded from the waters for the protection and preservation of public health; and

Â Â Â Â Â  (h) The value of stability and the publicÂs right to rely upon standards as adopted for a reasonable period of time to permit institutions, municipalities, commerce, industries and others to plan, schedule, finance and operate improvements in an orderly and practical manner.

Â Â Â Â Â  (2) Standards established under this section shall be consistent with policies and programs for the use and control of water resources of the state adopted by the Water Resources Commission under ORS 536.220 to 536.540.

Â Â Â Â Â  (3) Subject to the approval of the Department of Environmental Quality, any person responsible for complying with the standards of water quality or purity established under this section shall determine the means, methods, processes, equipment and operation to meet the standards. [Formerly 449.086 and then 468.735]

Â Â Â Â Â  468B.050 Water quality permit; issuance by rule or order; rules. (1) Except as provided in ORS 468B.053 or 468B.215, without holding a permit from the Director of the Department of Environmental Quality or the State Department of Agriculture, which permit shall specify applicable effluent limitations, a person may not:

Â Â Â Â Â  (a) Discharge any wastes into the waters of the state from any industrial or commercial establishment or activity or any disposal system.

Â Â Â Â Â  (b) Construct, install, modify or operate any disposal system or part thereof or any extension or addition thereto.

Â Â Â Â Â  (c) Increase in volume or strength any wastes in excess of the permissive discharges specified under an existing permit.

Â Â Â Â Â  (d) Construct, install, operate or conduct any industrial, commercial, confined animal feeding operation or other establishment or activity or any extension or modification thereof or addition thereto, the operation or conduct of which would cause an increase in the discharge of wastes into the waters of the state or which would otherwise alter the physical, chemical or biological properties of any waters of the state in any manner not already lawfully authorized.

Â Â Â Â Â  (e) Construct or use any new outlet for the discharge of any wastes into the waters of the state.

Â Â Â Â Â  (2) The Department of Environmental Quality or the State Department of Agriculture may issue a permit under this section as an individual, general or watershed permit. A permit may be issued to a class of persons using the procedures for issuance of an order or for the adoption of a rule. Notwithstanding the definition of ÂorderÂ or ÂruleÂ provided in ORS 183.310, in issuing a general or watershed permit by order pursuant to this section, the State Department of Agriculture or Department of Environmental Quality:

Â Â Â Â Â  (a) Is not required to direct the order to a named person or named persons; and

Â Â Â Â Â  (b) May include in the order agency directives, standards, regulations and statements of general applicability that implement, interpret or prescribe law or policy.

Â Â Â Â Â  (3) The State Department of Agriculture or the Department of Environmental Quality may define Âconfined animal feeding operationÂ by rule for purposes of implementing this section. [Formerly 449.083 and then 468.740; 1997 c.286 Â§6; 2001 c.248 Â§4; 2005 c.523 Â§4]

Â Â Â Â Â  468B.051 Fees for water quality permit. Not more than once each calendar year, the Environmental Quality Commission may increase the fees established under ORS 468.065 for permits issued under ORS 468B.050. The amount of the annual increase may not exceed the anticipated increase in the cost of administering the permit program or three percent, whichever is lower. [2005 c.523 Â§2]

Â Â Â Â Â  Note: 468B.051 was added to and made a part of ORS chapter 468B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468B.052 Fees for water quality permit to operate suction dredge. Notwithstanding the authority of the Environmental Quality Commission provided in ORS 468.065 to establish a schedule of fees for permits issued under ORS 468B.050 and in lieu of any fee established under the schedule of fees, a person who operates a suction dredge having a suction hose with an inside diameter of eight inches or less shall, upon application for or renewal of a permit issued under 468B.050, pay to the Department of Environmental Quality:

Â Â Â Â Â  (1) For an individual permit:

Â Â Â Â Â  (a) A one-time application fee of $300; and

Â Â Â Â Â  (b) An annual renewal fee of $25.

Â Â Â Â Â  (2) For a general permit, either:

Â Â Â Â Â  (a) A $25 annual fee for each year the person registers under the general permit; or

Â Â Â Â Â  (b) A $100 fee for a five-year registration under the general permit. [2005 c.729 Â§3]

Â Â Â Â Â  468B.053 Alternatives to obtaining water quality permit; rules. In lieu of a permit required under ORS 468B.025 or 468B.050, the Environmental Quality Commission by rule may:

Â Â Â Â Â  (1) Exempt de minimis discharges from permit requirements.

Â Â Â Â Â  (2) Exempt from permit requirements subsurface injection of fluids that are authorized under the underground injection control program of the Department of Environmental Quality pursuant to ORS 468B.195.

Â Â Â Â Â  (3) Establish performance-based criteria for exempt operations and discharges.

Â Â Â Â Â  (4) Require an operator or person discharging waste exempt under subsection (1) of this section to:

Â Â Â Â Â  (a) Comply with the criteria established under subsection (3) of this section; and

Â Â Â Â Â  (b) Monitor performance and certify and report the results to the Department of Environmental Quality. [1997 c.286 Â§2; 2007 c.297 Â§5]

Â Â Â Â Â  Note: 468B.053 was added to and made a part of ORS chapter 468B by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468B.055 Plans and specifications for disposal, treatment and sewerage systems. (1) The Department of Environmental Quality may require that plans and specifications for the construction, installation or modification of disposal systems, treatment works and sewerage systems be submitted to the department for its approval or rejection.

Â Â Â Â Â  (2) If the department requires that plans and specifications be submitted under subsection (1) of this section, construction, installation or modification may not be commenced until the plans and specifications submitted to the department are approved. If the disposal or discharge is for a chemical process mine, as defined in ORS 517.953, departmental review and approval shall be included as part of the consolidated application process under ORS 517.952 to 517.989. Any construction, installation or modification must be in accordance with the plans and specifications approved by the department. [Formerly 468.742; 2005 c.523 Â§7]

Â Â Â Â Â  468B.060 Liability for damage to fish or wildlife or habitat; agency to which damages payable. (1) Where the injury, death, contamination or destruction of fish or other wildlife or injury or destruction of fish or wildlife habitat results from pollution or from any violation of the conditions set forth in any permit or of the orders or rules of the Environmental Quality Commission, the person responsible for the injury, death, contamination or destruction shall be strictly liable to the state for the value of the fish or wildlife so injured or destroyed and for all costs of restoring fish and wildlife production in the affected areas, including habitat restoration.

Â Â Â Â Â  (2) In addition to the penalties provided for by law, the state may seek recovery of such damages in any court of competent jurisdiction in this state if the person responsible under subsection (1) of this section fails or refuses to pay for the value of the fish or wildlife so destroyed and for all costs of restoring fish and wildlife production in the affected areas, including habitat restoration, within a period of 60 days from the date of mailing by registered or certified mail of written demand therefor.

Â Â Â Â Â  (3) Any action or suit for the recovery of damages described in subsection (1) of this section shall be brought in the name of the State of
Oregon
upon relation of the Department of Environmental Quality or State Department of Fish and Wildlife or the Attorney General. Amounts recovered under this section shall be paid to the state agency having jurisdiction over the fish or wildlife or fish or wildlife production for which damages were recovered. [Formerly 449.103 and then 468.745]

Â Â Â Â Â  468B.062 Use attainability analysis of certain waters of state. Consistent with the Federal Water Pollution Control Act, P.L. 92-500, as amended, the Department of Environmental Quality may determine whether selected segments of the waters of the state are capable of attaining designated uses. In conducting its use attainability analysis, the department shall include appropriate documentation and defensible data for determining whether subcategories or seasonal uses should be designated. The Director of the Department of Environmental Quality shall appoint an advisory group to nominate those waters of the state for which use attainability analysis is most warranted. [1997 c.770 Â§2]

Â Â Â Â Â  468B.064 Follow-up assessments of waters of state that exceed numeric temperature criteria. (1) The Department of Environmental Quality may perform follow-up assessments of waters of the state that are included in the 1994-1996 list pursuant to section 303 (d) of the Federal Water Pollution Control Act, P.L. 92-500, as amended, for exceeding numeric temperature water quality criteria. The department shall give priority in performing follow-up assessments to those waters of the state listed primarily on the basis of temperature data from 1991 to 1994 and for which follow-up data are now available. The department may use follow-up data collected by a watershed council, university, soil and water conservation district or any other individual or group using data collection protocols approved by the department.

Â Â Â Â Â  (2) Subject to available resources, the department shall act promptly to update the list developed pursuant to section 303 (d) of the Federal Water Pollution Control Act, P.L. 92-500, as amended, when appropriate based on the follow-up assessments under subsection (1) of this section. [1997 c.770 Â§3]

Â Â Â Â Â  468B.065 [Formerly 468.750; renumbered 468B.083 in 1997]

Â Â Â Â Â  468B.066 [1997 c.770 Â§4; 1999 c.270 Â§4; repealed by 2007 c.354 Â§1]

Â Â Â Â Â  468B.070 Prohibited activities for certain municipalities. (1) No municipality shall:

Â Â Â Â Â  (a) Dump polluting substances into any public or private body of water that empties directly or indirectly into any navigable body of water in or adjacent to a municipality, except by permit issued by the Department of Environmental Quality.

Â Â Â Â Â  (b) Dump polluting substances into any open dump or sanitary landfill where by drainage or seepage any navigable body of water in or adjacent to a municipality may be affected adversely unless:

Â Â Â Â Â  (A) The municipality is operating a sanitary landfill in accordance with the terms and conditions of a valid permit;

Â Â Â Â Â  (B) The Environmental Quality Commission finds the municipality is improving for other purposes each section of the landfill as it is completed; and

Â Â Â Â Â  (C) The commission finds the municipality is continuously developing and implementing, where feasible, improvements in its solid waste disposal program that incorporate new and alternative methods, including recycling, reuse and resource recovery.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂMunicipalityÂ means any city having a population of 250,000 or more or any home-rule county having a population of 350,000 or more.

Â Â Â Â Â  (b) ÂPolluting substancesÂ means dead animal carcasses, excrement, and putrid, nauseous, noisome, decaying, deleterious or offensive substances including refuse of any kind or description.

Â Â Â Â Â  (3) Any municipality found by the commission to have performed any of the actions prohibited by subsection (1) of this section shall be ineligible for any grants or loans to which it would otherwise be eligible from the Pollution Control Fund pursuant to ORS 468.195 to 468.245 unless:

Â Â Â Â Â  (a) The municipality is operating a sanitary landfill in accordance with the terms and conditions of a valid permit;

Â Â Â Â Â  (b) The commission finds the municipality is improving for other purposes each section of the landfill as it is completed; and

Â Â Â Â Â  (c) The commission finds the municipality is continuously developing and implementing, where feasible, improvements in its solid waste disposal program that incorporate new and alternative methods, including recycling, reuse and resource recovery. [Formerly 449.113 and then 468.755]

Â Â Â Â Â  468B.075 Definitions for ORS 468B.080. As used in ORS 468B.080:

Â Â Â Â Â  (1) ÂBuildings or structuresÂ includes but is not limited to floating buildings and structures, houseboats, moorages, marinas, or any boat used as such.

Â Â Â Â Â  (2) ÂGarbageÂ means putrescible animal and vegetable wastes resulting from the handling, preparation, cooking and serving of food.

Â Â Â Â Â  (3) ÂSewageÂ means human excreta as well as kitchen, bath and laundry wastes. [Formerly 449.140 and then 468.765; 2005 c.22 Â§341]

Â Â Â Â Â  468B.080 Prohibitions relating to garbage or sewage dumping into waters of state. (1) No garbage or sewage shall be discharged into or in any other manner be allowed to enter the waters of the state from any building or structure unless such garbage or sewage has been treated or otherwise disposed of in a manner approved by the Department of Environmental Quality. All plumbing fixtures in buildings or structures, including prior existing plumbing fixtures from which waste water or sewage is or may be discharged, shall be connected to and all waste water or sewage from such fixtures in buildings or structures shall be discharged into a sewerage system, septic tank system or other disposal system approved by the department pursuant to ORS 448.305, 454.010 to 454.040, 454.205 to 454.255, (1973 Replacement Part), 454.505 to 454.535, 454.605 to 454.755 and ORS chapters 468, 468A and 468B.

Â Â Â Â Â  (2) The department may extend the time of compliance for any person, class of persons, municipalities or businesses upon such conditions as it may deem necessary to protect the public health and welfare if it is found that strict compliance would be unreasonable, unduly burdensome or impractical due to special physical conditions or cause or because no other alternative facility or method of handling is yet available. [Formerly 449.150 and then 468.770]

Â Â Â Â Â  468B.083 When motor vehicle parts may be placed in waters of state; rules. (1) The Environmental Quality Commission shall adopt rules as to the beneficial use of chassis, bodies, shells, and tires of motor vehicles in the waters of the state, including the means and methods of placing them in the waters of the state. In adopting such rules the commission shall consider, among other things:

Â Â Â Â Â  (a) The possibility of pollution;

Â Â Â Â Â  (b) The aesthetics of such use;

Â Â Â Â Â  (c) The utility of such use in reclamation projects;

Â Â Â Â Â  (d) The degradation of the waters, stream beds or banks; and

Â Â Â Â Â  (e) The nature of the waters such as tidewater, slough or running stream.

Â Â Â Â Â  (2) In the manner described in ORS 468.065, the commission may issue a permit to an applicant to place chassis, bodies, shells or tires of motor vehicles in the waters of this state subject to the rules adopted under this section. [Formerly 468B.065]

Â Â Â Â Â  468B.085 Depositing vehicles or manufactured structures into water prohibited. Subject to ORS 468B.083, a person, including a person in the possession or control of land, may not deposit, discard or place the chassis, body or shell of a motor vehicle as defined by ORS 801.360, a vehicle as defined by ORS 801.590, a manufactured structure as defined in ORS 446.561 or parts and accessories thereof, including tires, into the waters of the state for any purpose, or deposit, discard or place such materials in a location where the materials are likely to escape or be carried into the waters of the state by any means. [Formerly 449.109 and then 468.775; 2003 c.655 Â§77]

Â Â Â Â Â  468B.090 Permit authorized for discharge of shrimp and crab processing by-products; conditions. (1) The Department of Environmental Quality may issue a permit to discharge shrimp and crab processing by-products into the waters of an
Oregon
estuary under ORS 468B.050 or 468B.053 for the purpose of enhancing aquatic life production. The permit shall impose the following conditions:

Â Â Â Â Â  (a) No toxic substances shall be present in the by-products discharged.

Â Â Â Â Â  (b) The oxygen content of the estuarine waters shall not be reduced.

Â Â Â Â Â  (c) The discharge shall not create a public nuisance.

Â Â Â Â Â  (d) Other beneficial uses of the estuary shall not be adversely affected.

Â Â Â Â Â  (2) The department shall consult the State Department of Fish and Wildlife and obtain its approval before issuing a permit under this section. [Formerly 468.777; 1997 c.286 Â§7]

Â Â Â Â Â  468B.093 General permit for discharge of geothermal spring water to surface water. (1) The Director of the Department of Environmental Quality shall issue a general permit for the discharge of geothermal spring water to surface water. The general permit shall cover any activity with the following characteristics:

Â Â Â Â Â  (a) The chemical nature of the water is not changed;

Â Â Â Â Â  (b) The temperature of the water remains unchanged or is reduced; and

Â Â Â Â Â  (c) The surface water into which the geothermal spring water is discharged is the naturally occurring junction of the geothermal spring water and surface water.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section shall be construed to preclude the director from issuing a general permit for any other activity involving the discharge of geothermal spring water.

Â Â Â Â Â  (3) As used in this section, Âgeothermal spring waterÂ means water that emerges naturally from the earth as a result of gravity flow or artesian pressure and that is capable of being used for heating as a result of the naturally occurring thermal characteristics of the water. [1997 c.547 Â§2]

Â Â Â Â Â  468B.095 Use of sludge on agricultural, horticultural or silvicultural land; rules. The Environmental Quality Commission shall adopt by rule requirements for the use of sludge on agricultural, horticultural or silvicultural land including, but not limited to:

Â Â Â Â Â  (1) Procedure and criteria for selecting sludge application sites, including providing the opportunity for public comment and public hearing;

Â Â Â Â Â  (2) Requirements for sludge treatment and processing before sludge is applied;

Â Â Â Â Â  (3) Methods and minimum frequency for analyzing sludge and soil to which sludge is applied;

Â Â Â Â Â  (4) Records that a sludge applicator must keep;

Â Â Â Â Â  (5) Restrictions on public access to and cropping of land on which sludge has been applied; and

Â Â Â Â Â  (6) Any other requirement necessary to protect surface water, ground water, public health and soil productivity from any adverse effects resulting from sludge application. [Formerly 468.778]

Â Â Â Â Â  Note: 468B.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(
Forest
Operations)

Â Â Â Â Â  468B.100 Definitions for ORS 468B.105 and 468B.110. As used in ORS 468B.105 and 468B.110, ÂforestlandsÂ and ÂoperationÂ have the meaning for those terms provided in ORS 527.620. [1991 c.919 Â§22a]

Â Â Â Â Â  468B.105 Review of water quality standard affecting forest operations. Upon request of the State Board of Forestry, the Environmental Quality Commission shall review any water quality standard that affects forest operations on forestlands. The commissionÂs review may be limited to or coordinated with the triennial or any other regularly scheduled review of the stateÂs water quality standards, consistent with ORS 468B.048 and 468B.110 and applicable federal law. [1991 c.919 Â§23]

Â Â Â Â Â  468B.110 Authority to establish and enforce water quality standards by rule or order; limitation on authority; instream water quality standards. (1) Except as provided in subsection (2) of this section, as necessary to achieve and maintain standards of water quality or purity adopted under ORS 468B.048, the Environmental Quality Commission or Department of Environmental Quality may, by rule or order, impose and enforce limitations or other controls which may include total maximum daily loads, wasteload allocations for point sources and load allocations for nonpoint sources, as provided in the Federal Water Pollution Control Act (33 U.S.C.Â§ 1321) and federal regulations and guidelines issued pursuant thereto.

Â Â Â Â Â  (2) Unless required to do so by the provisions of the Federal Water Pollution Control Act, neither the Environmental Quality Commission nor the Department of Environmental Quality shall promulgate or enforce any effluent limitation upon nonpoint source discharges of pollutants resulting from forest operations on forestlands in this state. Implementation of any limitations or controls applying to nonpoint source discharges or pollutants resulting from forest operations are subject to ORS 527.765 and 527.770. However, nothing in this section is intended to affect the authority of the commission or the department provided by law to impose and enforce limitations or other controls on water pollution from sources other than forest operations.

Â Â Â Â Â  (3) When the Environmental Quality Commission establishes instream water quality standards to protect designated beneficial uses in the waters of the state, it shall consider, where applicable, available scientific information including, but not limited to, streamflow, geomorphology and other factors representing the variability and complexity of hydrologic systems and intrinsic water quality conditions.

Â Â Â Â Â  (4) When the Environmental Quality Commission establishes instream water quality standards, it will also issue guidelines describing how the department and the commission will determine whether water quality standards in waters affected by nonpoint source activities are being met. In developing these guidelines, the commission shall include, where applicable, those physical characteristics such as streamflow, geomorphology, seasons, frequency, duration, magnitude and other factors which represent the variability and complexity of forested and other appropriate hydrologic systems. [1991 c.919 Â§24; 2003 c.14 Â§302]

(Phosphate Cleansing Agents)

Â Â Â Â Â  468B.120 Definitions for ORS 468B.120 to 468B.135. As used in ORS 468B.120 to 468B.135:

Â Â Â Â Â  (1) ÂCleaning agentÂ means any product, including but not limited to soaps and detergents, containing a surfactant as a wetting or dirt emulsifying agent and used primarily for domestic or commercial cleaning purposes, including but not limited to the cleansing of fabrics, dishes, food utensils and household commercial premises. ÂCleaning agentÂ does not include foods, drugs, cosmetics, insecticides, fungicides and rodenticides or cleaning agents exempted under ORS 468B.135.

Â Â Â Â Â  (2) ÂCommercial premisesÂ means any premises used for the purpose of carrying on or exercising any trade, business, profession, vocation, commercial or charitable activity, including but not limited to laundries, hotels, motels and food or restaurant establishments.

Â Â Â Â Â  (3) ÂPersonÂ means any individual, firm, partnership or corporation.

Â Â Â Â Â  (4) ÂPhosphorusÂ means elemental phosphorus. [1991 c.764 Â§3]

Â Â Â Â Â  468B.125 Policy to reduce phosphorous pollution. (1) The Legislative Assembly of the State of
Oregon
finds that:

Â Â Â Â Â  (a) Phosphorous loading of the waters of the state is a serious pollution problem affecting water quality in some river basins in the state.

Â Â Â Â Â  (b) Phosphate detergents contribute significant phosphorous loading to the treated waste water released to the surface waters of the state.

Â Â Â Â Â  (c) When phosphorous loading becomes a serious pollution problem, federal and state water quality standards may require advanced waste water treatment facilities at public expense, in addition to primary and secondary treatment facilities.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares that it is a policy of this state to reduce phosphorous pollution at its source to maintain existing water quality and to enhance cost-effective waste water treatment where phosphorous pollution becomes a serious pollution problem. [1991 c.764 Â§2]

Â Â Â Â Â  468B.130 Prohibition on sale or distribution of cleaning agents containing phosphorus; rules. (1) Except as provided in subsection (2) of this section, no person may sell, offer to sell or distribute for sale within
Oregon
, any cleaning agent containing more than 0.5 percent phosphorus by weight.

Â Â Â Â Â  (2) A cleaning agent used in automatic dishwashers may be sold, offered for sale or distributed in
Oregon
if the cleaning agent contains 8.7 percent or less phosphorus by weight.

Â Â Â Â Â  (3) All cleaning agents that are sold in this state shall be labeled with the percent of phosphorus by weight, including equivalency in grams of phosphorus per recommended use level.

Â Â Â Â Â  (4) The Environmental Quality Commission shall adopt rules governing the labeling requirements imposed by subsection (3) of this section. [1991 c.764 Â§4; 2003 c.14 Â§303]

Â Â Â Â Â  468B.135 Exemptions. ORS 468B.130 (1) and (2) do not apply to any cleaning agent:

Â Â Â Â Â  (1) Used in dairy, beverage or food processing equipment;

Â Â Â Â Â  (2) Used as an industrial sanitizer, brightener, acid cleaner or metal conditioner, including phosphoric acid products or trisodium phosphate;

Â Â Â Â Â  (3) Used in hospitals, veterinary hospitals or clinics or health care facilities;

Â Â Â Â Â  (4) Used in agricultural production and the production of electronic components;

Â Â Â Â Â  (5) Used in a commercial laundry for laundry services provided to a hospital, veterinary hospital or clinic or health care facility;

Â Â Â Â Â  (6) Used by industry for metal cleaning or conditioning;

Â Â Â Â Â  (7) Manufactured, stored or distributed for use or sale outside
Oregon
;

Â Â Â Â Â  (8) Used in any laboratory, including a biological laboratory, research facility, chemical, electronic or engineering laboratory;

Â Â Â Â Â  (9) Used for cleaning hard surfaces, including household cleansers for windows, sinks, counters, stoves, tubs or other food preparation surfaces and plumbing fixtures;

Â Â Â Â Â  (10) Used as a water softening chemical, antiscale chemical or corrosion inhibitor intended for use in closed systems, including but not limited to boilers, air conditioners, cooling towers or hot water systems; and

Â Â Â Â Â  (11) For which the Department of Environmental Quality determines that the prohibition under ORS 468B.130 (1) and (2) will either:

Â Â Â Â Â  (a) Create a significant hardship on the user; or

Â Â Â Â Â  (b) Be unreasonable because of the lack of an adequate substitute cleaning agent. [1991 c.764 Â§5]

(Persistent Pollutants)

Â Â Â Â Â  468B.138 Definitions for ORS 468B.138 to 468B.144. As used in ORS 468B.138 to 468B.144:

Â Â Â Â Â  (1) ÂLegacyÂ means a pollutant, the use of which has been banned or restricted for several years, that remains at detectable levels in sediment and tissue samples.

Â Â Â Â Â  (2) ÂMunicipalityÂ means a city or special district that operates and maintains a sewage treatment facility.

Â Â Â Â Â  (3) ÂPermitteeÂ means a municipality in possession of a National Pollutant Discharge Elimination System permit or water pollution control facility permit issued by the Department of Environmental Quality pursuant to ORS 468B.050 for a sewage treatment facility that has a dry weather design flow capacity of one million gallons per day or more.

Â Â Â Â Â  (4) ÂPersistent pollutantÂ means a substance that is toxic and either persists in the environment or accumulates in the tissues of humans, fish, wildlife or plants. [2007 c.696 Â§2]

Â Â Â Â Â  468B.139 Report; consultation with governments, agencies and organizations; surcharge. (1) The Department of Environmental Quality shall conduct a study of persistent pollutants discharged in the State of
Oregon
and report the results of that study to an appropriate interim committee of the Legislative Assembly related to the environment by June 1, 2010.

Â Â Â Â Â  (2) The departmentÂs report shall include, but is not limited to, the following components:

Â Â Â Â Â  (a) A priority listing of persistent pollutants that pose a threat to the waters of this state, as defined in ORS 196.800, and have documented harmful effects on the health and well-being of humans, fish or wildlife, especially aquatic species, based on factors including, but not limited to:

Â Â Â Â Â  (A) Toxicological and bioaccumulative factors;

Â Â Â Â Â  (B) The feasibility of reduction options;

Â Â Â Â Â  (C) Data concerning pollutant dose and response; and

Â Â Â Â Â  (D) Data regarding the magnitude and significance of specific ongoing and legacy discharges.

Â Â Â Â Â  (b) Identification of individual point, nonpoint and legacy sources of priority listed persistent pollutants from existing data, including an analysis identifying the quantity, concentration and volume of such pollutants discharged by individual sources on an annual basis.

Â Â Â Â Â  (c) An evaluation and assessment of source reduction and technological control measures that can reduce the discharge of persistent pollutants into the waters of this state, including an assessment of the costs and effectiveness of such measures and which measures should be prioritized for reducing such pollutants.

Â Â Â Â Â  (3) The department may contract with a private organization to conduct the study required under this section.

Â Â Â Â Â  (4) The department shall consult with interested local and tribal governments, state and federal agencies and other private organizations in preparing the report required under this section.

Â Â Â Â Â  (5)(a) The department shall prepare and report the priority listing described in subsection (2)(a) of this section to the Seventy-fifth Legislative Assembly, in the manner provided by ORS 192.245, on or before June 1, 2009.

Â Â Â Â Â  (b) After June 1, 2009, the department shall report to the Legislative Assembly or an interim committee related to the environment whenever the department adds to, or removes from, the priority listing described in subsection (2)(a) of this section a persistent pollutant.

Â Â Â Â Â  (6) For the purpose of defraying the cost of conducting and administering the study under this section, the department may impose a surcharge on permits issued by the department to permittees. Moneys collected under this subsection shall be deposited into the Persistent Pollutant Control Account established under ORS 468B.143. [2007 c.696 Â§3]

Â Â Â Â Â  468B.140 Plans to reduce discharges of persistent pollutants. (1)(a) By July 1, 2011, each permittee shall submit to the Department of Environmental Quality a plan for reducing the permitteeÂs discharges of persistent pollutants listed on the priority listing described in ORS 468B.139 (2)(a):

Â Â Â Â Â  (A) That occur in concentrations greater than the maximum contaminant levels established by the National Primary Drinking Water Regulations adopted pursuant to the Safe Drinking Water Act, 42 U.S.C. 300f et seq.; or

Â Â Â Â Â  (B) For which no maximum contaminant levels have been adopted, but that the Environmental Quality Commission determines by rule should be included in permitteesÂ plans for reducing permitteesÂ discharges of priority-listed persistent pollutants.

Â Â Â Â Â  (b) Determinations made by the commission under this subsection regarding persistent pollutants are not standards of quality and purity for the waters of this state for the purposes of ORS 468B.048.

Â Â Â Â Â  (2) Plans submitted to the department pursuant to subsection (1) of this section shall include, but are not limited to:

Â Â Â Â Â  (a) A specific description of the concentrations and estimated annual quantity of persistent pollutants that are discharged, based on water quality sampling data.

Â Â Â Â Â  (b) The identification of measures to reduce the discharge of persistent pollutants.

Â Â Â Â Â  (c) The identification of focused goals for reduction of persistent pollutants.

Â Â Â Â Â  (3) Measures identified to reduce persistent pollutants may include, but are not limited to:

Â Â Â Â Â  (a) Collecting legacy pesticides;

Â Â Â Â Â  (b) Reducing the use of mercury amalgams by dental offices;

Â Â Â Â Â  (c) Implementing technological control measures;

Â Â Â Â Â  (d) Working with businesses and manufacturers to reduce discharges through material process changes;

Â Â Â Â Â  (e) Collecting arm cuffs from blood pressure monitors;

Â Â Â Â Â  (f) Requiring contractors to return heating, ventilating and air-conditioning system thermostats;

Â Â Â Â Â  (g) Recycling fluorescent lamps;

Â Â Â Â Â  (h) Recycling rechargeable batteries;

Â Â Â Â Â  (i) Monitoring abandoned mining sites;

Â Â Â Â Â  (j) Managing sediments contaminated with persistent pollutants;

Â Â Â Â Â  (k) Instituting policies for cleaning school laboratories;

Â Â Â Â Â  (L) Instituting pharmaceutical take-back programs; and

Â Â Â Â Â  (m) Taking steps to reduce the presence of mercury in schools.

Â Â Â Â Â  (4) The department shall require, as a condition of receiving a new or renewed National Pollutant Discharge Elimination System permit or water pollution control facility permit issued by the department pursuant to ORS 468B.050 for a sewage treatment facility that has a dry weather design flow capacity of one million gallons per day or more, that municipal applicants:

Â Â Â Â Â  (a) Implement plans to reduce the discharge of persistent pollutants according to pollution reduction goals adopted by applicants for new permits.

Â Â Â Â Â  (b) Implement plans to reduce the discharge of persistent pollutants according to pollution reduction goals adopted by applicants and submit updated discharge reduction plans with applications to renew a permit.

Â Â Â Â Â  (5) The department shall incorporate a plan submitted pursuant to subsection (1) of this section by a municipal applicant into a new or renewed National Pollutant Discharge Elimination System or water pollution control facility permit issued to the applicant. [2007 c.696 Â§4]

Â Â Â Â Â  468B.141 Rules. In accordance with applicable provisions of ORS chapter 183, the Environmental Quality Commission may adopt rules necessary for the administration of ORS 468B.139 and 468B.140. [2007 c.696 Â§5]

Â Â Â Â Â  468B.142 Order compelling compliance with rules; injunction; security not required; attorney fees. (1) The Department of Environmental Quality may apply to any circuit court for an order compelling compliance with any rule adopted by the Environmental Quality Commission under ORS 468B.141. If the court finds that the defendant is not complying with any rule so adopted, the court shall grant an injunction requiring compliance. The court, on motion and affidavits, may grant a preliminary injunction ex parte upon such terms as are just.

Â Â Â Â Â  (2) The department need not give security before the issuance of an injunction under this section.

Â Â Â Â Â  (3) The court may award reasonable attorney fees and costs to the department if the department prevails in an action under this section. [2007 c.696 Â§6]

Â Â Â Â Â  468B.143 Persistent Pollutant Control Account; establishment; uses. The Persistent Pollutant Control Account is established, separate and distinct from the General Fund. Moneys may be credited to the account from any public or private source. Moneys in the account are continuously appropriated to the Department of Environmental Quality and may be used only for the purposes described in ORS 468B.139 to 468B.142. [2007 c.696 Â§7]

Â Â Â Â Â  468B.144 Moneys received under ORS 468B.142; disposition. All moneys received by the Department of Environmental Quality under ORS 468B.142 shall be deposited to the credit of the Persistent Pollutant Control Account established under ORS 468B.143. [2007 c.696 Â§8]

(Ground Water)

Â Â Â Â Â  468B.150 Definitions for ORS 468B.150 to 468B.190. As used in ORS 448.268, 448.271 and 468B.150 to 468B.190:

Â Â Â Â Â  (1) ÂArea of ground water concernÂ means an area of the state subject to a declaration by the Department of Environmental Quality under ORS 468B.175 or the Department of Human Services under ORS 448.268.

Â Â Â Â Â  (2) ÂContaminantÂ means any chemical, ion, radionuclide, synthetic organic compound, microorganism, waste or other substance that does not occur naturally in ground water or that occurs naturally but at a lower concentration.

Â Â Â Â Â  (3) ÂGround water management areaÂ means an area in which contaminants in the ground water have exceeded the levels established under ORS 468B.165, and the affected area is subject to a declaration under ORS 468B.180.

Â Â Â Â Â  (4) ÂFertilizerÂ has the meaning given that term in ORS 633.311.

Â Â Â Â Â  (5) ÂPesticideÂ has the meaning given that term in ORS 634.006. [Formerly 468.691; 1995 c.690 Â§7; 2001 c.914 Â§24]

Â Â Â Â Â  Note: 468B.150 to 468B.188 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â
468B.155
State
goal to prevent ground water contamination. The Legislative Assembly declares that it is the goal of the people of the State of
Oregon
to prevent contamination of
Oregon
Âs ground water resource while striving to conserve and restore this resource and to maintain the high quality of
Oregon
Âs ground water resource for present and future uses. [Formerly 468.692]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.160 Ground water management and use policy. In order to achieve the goal set forth in ORS 468B.155, the Legislative Assembly establishes the following policies to control the management and use of the ground water resource of this state and to guide any activity that may affect the ground water resource of
Oregon
:

Â Â Â Â Â  (1) Public education programs and research and demonstration projects shall be established in order to increase the awareness of the citizens of this state of the vulnerability of ground water to contamination and ways to protect this important resource.

Â Â Â Â Â  (2) All state agenciesÂ rules and programs affecting ground water shall be consistent with the overall intent of the goal set forth in ORS 468B.155.

Â Â Â Â Â  (3) Statewide programs to identify and characterize ground water quality shall be conducted.

Â Â Â Â Â  (4) Programs to prevent ground water quality degradation through the use of the best practicable management practices shall be established.

Â Â Â Â Â  (5) Ground water contamination levels shall be used to trigger specific governmental actions designed to prevent those levels from being exceeded or to restore ground water quality to at least those levels.

Â Â Â Â Â  (6) All ground water of the state shall be protected for both existing and future beneficial uses so that the state may continue to provide for whatever beneficial uses the natural water quality allows. [Formerly 468.693]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.162 Coordination of ground water activities. (1) The Department of Environmental Quality shall coordinate the following:

Â Â Â Â Â  (a) Interagency management of ground water as necessary to achieve the goal set forth in ORS 468B.155.

Â Â Â Â Â  (b) The regulatory activities of any affected state agency responding to the declaration of a ground water management area under ORS 468B.180. As used in this subsection Âaffected state agencyÂ means any agency having management responsibility for, or regulatory control over the ground water resource of this state or any substance that may contaminate the ground water resource of this state.

Â Â Â Â Â  (2) The Department of Environmental Quality shall provide staff for project oversight and for those activities authorized under ORS 468B.165 to 468B.188, including scheduling meetings, providing public notice of meetings and other group activities and keeping records of group activities.

Â Â Â Â Â  (3) In addition to its duties under subsection (1) of this section, the department shall, on or before January 1 of each odd-numbered year, prepare a report to the Legislative Assembly. The report shall include the status of ground water in Oregon, efforts made in the immediately preceding year to protect, conserve and restore OregonÂs ground water resources and grants awarded under ORS 468B.169. [Formerly 536.108; 1999 c.1074 Â§4]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.164 Encouragement of federal actions. In carrying out its coordination activities under ORS 468B.162, the Department of Environmental Quality shall encourage federal agency actions that are consistent with the water policies of the State of
Oregon
. [Formerly 536.112]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.165 Ground water contaminants; maximum levels; rules. (1) Within 90 days after receiving the recommendations of the technical advisory committee under ORS 468B.166, the Environmental Quality Commission shall begin rulemaking to first adopt final rules establishing maximum measurable levels for contaminants in ground water. The commission shall adopt the final rules not later than 180 days after the commission provides notice under ORS 183.335.

Â Â Â Â Â  (2) The adoption or failure to adopt a rule establishing a maximum measurable level for a contaminant under subsection (1) of this section shall not alone be construed to require the imposition of restrictions on the use of fertilizers under ORS 633.311 to 633.479 and 633.994 or the use of pesticides under ORS chapter 634. [Formerly 468.694; 2001 c.914 Â§25]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.166 Technical advisory committee; duties; membership. (1) The Department of Environmental Quality shall appoint a nine-member technical advisory committee to develop criteria and a method for the Environmental Quality Commission to apply in adopting by rule maximum measurable levels of contaminants in ground water. The technical advisory committee shall recommend criteria and a method for the development of standards that are protective of public health and the environment. If a federal standard exists, the method shall provide that the Environmental Quality Commission shall first consider the federal standard, and if the Environmental Quality Commission does not adopt the federal standard, the method shall require the Environmental Quality Commission to give a scientifically valid reason for not concurring with the federal standard. As used in this subsection, Âfederal standardÂ means a maximum contaminant level, a national primary drinking water regulation or an interim drinking water regulation adopted by the Administrator of the U.S. Environmental Protection Agency pursuant to the federal Safe Drinking Water Act, as amended, 42 U.S.C. 300g-1.

Â Â Â Â Â  (2) The technical advisory committee appointed under subsection (1) of this section shall be comprised of:

Â Â Â Â Â  (a) A toxicologist;

Â Â Â Â Â  (b) A health professional;

Â Â Â Â Â  (c) A water purveyor;

Â Â Â Â Â  (d) A biologist; and

Â Â Â Â Â  (e) Technically capable members of the public representing the following groups:

Â Â Â Â Â  (A) Citizens;

Â Â Â Â Â  (B) Local governments;

Â Â Â Â Â  (C) Environmental organizations;

Â Â Â Â Â  (D) Industrial organizations; and

Â Â Â Â Â  (E) Agricultural organizations.

Â Â Â Â Â  (3) The technical advisory committee may appoint individuals or committees to assist in development of the criteria and maximum measurable levels of contaminants in ground water. An individual or committee appointed by the committee under this subsection shall serve in an advisory capacity only. [Formerly 536.137]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.167 Ground water resource protection strategy; advisory committees. (1) The Department of Environmental Quality shall implement the following ground water resource protection strategy:

Â Â Â Â Â  (a) Coordinate projects and activities of other agencies designed to reduce impacts on ground water from:

Â Â Â Â Â  (A) Commercial and industrial activities;

Â Â Â Â Â  (B) Commercial and residential use of fertilizers and pesticides;

Â Â Â Â Â  (C) Residential and sewage treatment activities; and

Â Â Â Â Â  (D) Any other activity that may result in contaminants entering the ground water.

Â Â Â Â Â  (b) Provide educational and informational materials to promote public awareness and involvement in the protection, conservation and restoration of
Oregon
Âs ground water resource. Public information materials shall be designed to inform the general public about the nature and extent of ground water contamination, alternatives to practices that contaminate ground water and the effects of human activities on ground water quality. In addition, educational programs shall be designed for specific segments of the population that may have specific impacts on the ground water resource.

Â Â Â Â Â  (c) Coordinate the development of local ground water protection programs, including but not limited to local well head protection programs.

Â Â Â Â Â  (d) Award grants for the implementation of projects approved under the criteria established under ORS 468B.171.

Â Â Â Â Â  (e) Develop and maintain a centralized repository for information about ground water, including but not limited to:

Â Â Â Â Â  (A) Hydrogeologic characterizations;

Â Â Â Â Â  (B) Results of local and statewide monitoring or testing of ground water;

Â Â Â Â Â  (C) Data obtained from ground water quality protection research or development projects; and

Â Â Â Â Â  (D) Alternative residential, industrial and agricultural practices that are considered best practicable management practices for ground water quality protection.

Â Â Â Â Â  (f) Identify research or information about ground water that needs to be conducted or made available.

Â Â Â Â Â  (g) Cooperate with appropriate federal entities to identify the needs and interests of the State of
Oregon
so that federal plans and project schedules relating to the protection of the ground water resource incorporate the stateÂs intent to the fullest extent practicable.

Â Â Â Â Â  (h) Aid in the development of voluntary programs to reduce the quantity of hazardous or toxic waste generated in order to reduce the risk of ground water contamination from hazardous or toxic waste.

Â Â Â Â Â  (2) To aid and advise the department in the performance of its functions, the department may establish such advisory and technical committees as the department considers necessary. These committees may be continuing or temporary. The department shall determine the representation, membership, terms and organization of the committees and shall appoint their members. [Formerly 536.125]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.169 Requests for funding, advice or assistance for ground water projects. (1) Any person, state agency, political subdivision of this state or ground water management committee organized under ORS 468B.179 or 468B.182 may submit to the Department of Environmental Quality a request for funding, advice or assistance for a research or development project related to ground water quality as it relates to
Oregon
Âs ground water resource.

Â Â Â Â Â  (2) The request under subsection (1) of this section shall be filed in the manner, be in the form and contain the information required by the department. The requester may submit the request either to the department or to a ground water management committee organized under ORS 468B.179 OR 468B.182.

Â Â Â Â Â  (3) The department shall approve only those requests that meet the criteria established by the department under ORS 468B.171. [Formerly 536.129]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.170 [Formerly 468.695; repealed by 1995 c.690 Â§Â§25,26]

Â Â Â Â Â  468B.171 Awarding grants; purpose; rules. (1) Of the moneys available to the Department of Environmental Quality to award as grants under ORS 468B.169, not more than one-third shall be awarded for funding of projects directly related to issues pertaining to a ground water management area.

Â Â Â Â Â  (2) The department may award grants for the following purposes:

Â Â Â Â Â  (a) Research in areas related to ground water including but not limited to hydrogeology, ground water quality, alternative residential, industrial and agricultural practices;

Â Â Â Â Â  (b) Demonstration projects related to ground water including but not limited to hydrogeology, ground water quality, alternative residential, industrial and agricultural practices;

Â Â Â Â Â  (c) Educational programs that help attain the goal set forth in ORS 468B.155; and

Â Â Â Â Â  (d) Incentives to persons who implement innovative alternative practices that demonstrate increased protection of the ground water resource of
Oregon
.

Â Â Â Â Â  (3) Funding priority shall be given to proposals that show promise of preventing or reducing ground water contamination caused by nonpoint source activities.

Â Â Â Â Â  (4) In awarding grants for research under subsection (2) of this section, the department shall specify that not more than 10 percent of the grant may be used to pay indirect costs. The exact amount of a grant that may be used by an institution for such costs may be determined by the department.

Â Â Â Â Â  (5) In accordance with the applicable provisions of ORS chapter 183, the Environmental Quality Commission shall adopt by rule guidelines and criteria for awarding grants under this section. [Formerly 536.133]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.175 Declaration of area of ground water concern. (1) If, as a result of its statewide monitoring and assessment activities under ORS 468B.190, the Department of Environmental Quality confirms the presence in ground water of contaminants suspected to be the result, at least in part, of nonpoint source activities, the department shall declare an area of ground water concern. The declaration shall identify the substances confirmed to be in the ground water and all ground water aquifers that may be affected.

Â Â Â Â Â  (2) Before declaring an area of ground water concern, the agency making the declaration shall have a laboratory confirm the results that would cause the agency to make the declaration. [Formerly 468.696]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.177 Actions of department after declaration of area of ground water concern. After a declaration of an area of ground water concern, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall:

Â Â Â Â Â  (1) Within 90 days, appoint a ground water management committee in the geographic area overlying the ground water aquifer;

Â Â Â Â Â  (2) Focus research and public education activities on the area of ground water concern;

Â Â Â Â Â  (3) Provide for necessary monitoring in the area of ground water concern;

Â Â Â Â Â  (4) Assist the ground water management committee in developing, in a timely manner, a draft and final local action plan for addressing the issues raised by the declaration of an area of ground water concern; and

Â Â Â Â Â  (5) If not developed by the ground water management committee, develop a draft and final local action plan. [Formerly 536.141]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.179 Ground water management committee; appointment; duties. (1) Upon the request of a local government, or as required under ORS 468B.177 or 468B.182, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall appoint a ground water management committee. The ground water management committee shall be composed of at least seven members representing a balance of interests in the area affected by the declaration.

Â Â Â Â Â  (2) After a declaration of an area of ground water concern, the ground water management committee shall develop and promote a local action plan for the area of ground water concern. The local action plan shall include but need not be limited to:

Â Â Â Â Â  (a) Identification of local residential, industrial and agricultural practices that may be contributing to a deterioration of ground water quality in the area;

Â Â Â Â Â  (b) An evaluation of the threat to ground water from the potential nonpoint sources identified;

Â Â Â Â Â  (c) Evaluation and recommendations of alternative practices;

Â Â Â Â Â  (d) Recommendations regarding demonstration projects needed in the area;

Â Â Â Â Â  (e) Recommendations of public education and research specific to that area that would assist in addressing the issues related to the area of ground water concern; and

Â Â Â Â Â  (f) Methods of implementing best practicable management practices to improve ground water quality in the area.

Â Â Â Â Â  (3) The availability of the draft local action plan and announcement of a 30-day public comment period shall be publicized in a newspaper of general circulation in the area designated as an area of ground water concern. Suggestions provided to the ground water management committee during the public comment period shall be considered by the ground water management committee in determining the final action plan.

Â Â Â Â Â  (4) The ground water management committee may request the department to arrange for technical advice and assistance from appropriate state agencies and higher education institutions.

Â Â Â Â Â  (5) A ground water management committee preparing or carrying out an action plan in an area of ground water concern or in a ground water management area may apply for a grant under ORS 468B.169 for limited funding for staff or for expenses of the ground water management committee. [Formerly 536.145]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.180 Declaration of ground water management area; standards. (1) The Department of Environmental Quality shall declare a ground water management area if, as a result of information provided to the department or from its statewide monitoring and assessment activities under ORS 468B.190, the department confirms that, as a result of suspected nonpoint source activities, there is present in the ground water:

Â Â Â Â Â  (a) Nitrate contaminants at levels greater than 70 percent of the levels established pursuant to ORS 468B.165; or

Â Â Â Â Â  (b) Any other contaminants at levels greater than 50 percent of the levels established pursuant to ORS 468B.165.

Â Â Â Â Â  (2) A declaration under subsection (1) of this section shall identify the substances detected in the ground water and all ground water aquifers that may be affected.

Â Â Â Â Â  (3) Before declaring a ground water management area under subsections (1) and (2) of this section, the agency shall have a second laboratory confirm the results that cause the agency to make the declaration. [Formerly 468.698]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.182 Alternative appointment of ground water management committee. After the declaration of a ground water management area, the Department of Environmental Quality, in consultation with other appropriate state agencies, shall appoint a ground water management committee for the affected area if a ground water management committee has not already been appointed under ORS 468B.177. If the affected area had previously been designated an area of ground water concern, the same ground water management committee appointed under ORS 468B.177 shall continue to address the ground water issues raised as a result of the declaration of a ground water management area. [Formerly 536.153]

Note: See note under 468B.150.

Â Â Â Â Â  468B.183 Duties of ground water management committee after declaration of ground water management area. After the declaration of a ground water management area, a ground water management committee created under ORS 468B.179 shall:

Â Â Â Â Â  (1) Evaluate those portions of the local action plan, if any, that achieved a reduction in contaminant level;

Â Â Â Â Â  (2) Advise the state agencies developing an action plan under ORS 468B.184 to 468B.187 regarding local elements of the plan; and

Â Â Â Â Â  (3) Analyze the local action plan, if any, developed pursuant to ORS 468B.179 to determine why the plan failed to improve or prevent further deterioration of the ground water in the ground water management area designated in the declaration. [Formerly 536.149]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.184 Designation of lead agency for development of action plan; contents of action plan. (1) After a ground water management area is declared, the Department of Environmental Quality shall designate a lead agency responsible for developing an action plan and request other agencies to assume appropriate responsibilities for preparation of a draft action plan within 90 days after the declaration. The agencies shall develop an action plan to reduce existing contamination and to prevent further contamination of the affected ground water aquifer. The action plan shall include, but need not be limited to:

Â Â Â Â Â  (a) Identification of practices that may be contributing to the contamination of ground water in the area;

Â Â Â Â Â  (b) Consideration of all reasonable alternatives for reducing the contamination of the ground water to a level below that level requiring the declaration of a ground water management area;

Â Â Â Â Â  (c) Recommendations of mandatory actions that, when implemented, will reduce the contamination to a level below that level requiring the declaration of ground water management area;

Â Â Â Â Â  (d) A proposed time schedule for:

Â Â Â Â Â  (A) Implementing the lead agencyÂs recommendations;

Â Â Â Â Â  (B) Achieving estimated reductions in concentrations of the ground water contaminants; and

Â Â Â Â Â  (C) Public review of the action plan;

Â Â Â Â Â  (e) Any applicable provisions of a local action plan developed for the area under a declaration of an area of ground water concern; and

Â Â Â Â Â  (f) Required amendments of affected city or county comprehensive plans and land use regulations in accordance with the schedule and requirements of periodic review set forth in ORS chapter 197 to address the identified ground water protection and management concerns.

Â Â Â Â Â  (2) If a ground water management area is located on agricultural lands or in an area designated as an exclusive farm use zone under ORS 215.203, the State Department of Agriculture shall be responsible for developing the portion of the action plan that addresses farming practices as defined in ORS 30.930. [Formerly 536.157]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.185 [Formerly 468.699; 1995 c.690 Â§8; renumbered 468B.190 in 1995]

Â Â Â Â Â  468B.186 Comment on plan; final plan. (1) After completion and distribution of the draft action plan under ORS 468B.184, the lead agency shall provide a 60-day period of public comment on the draft action plan and the manner by which members of the public may review the plan or obtain copies of the plan. A notice of the comment period shall be published in two issues of one or more newspapers having general circulation in the counties in which the designated area of the ground water emergency is located, and in two issues of one or more newspapers having general circulation in the state.

Â Â Â Â Â  (2) Within 60 days after the close of the public comment period, the lead agency shall complete a final action plan. All suggestions and information provided to the lead agency during the public comment period shall be considered by the lead agency and when appropriate shall be acknowledged in the final action plan. [Formerly 536.161]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.187 Acceptance or rejection of action plan; rules. (1) The Department of Environmental Quality shall, within 30 days after completion of the final action plan, accept the final action plan or remand the plan to the lead agency for revision in accordance with recommendations of the department and other agencies participating in development of the plan. If the plan is remanded for revision, the lead agency shall return the revised final action plan to the department within 30 days.

Â Â Â Â Â  (2) Within 120 days after the department accepts the final action plan, each agency of the group that is responsible for implementing all or part of the plan shall adopt rules necessary to carry out the agencyÂs duties under the action plan. If two or more agencies are required to initiate rulemaking proceedings under this section, the agencies shall consult with one another to coordinate the rules. The agencies may consolidate the rulemaking proceedings. [Formerly 536.165]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.188 Repeal of declaration of ground water management area. (1) If, after implementation of the action plan developed by affected agencies under ORS 468B.184 to 468B.187, the ground water improves so that the levels of contaminants no longer exceed the levels established under ORS 468B.180, the Department of Environmental Quality shall determine whether to repeal the ground water management area declaration and to establish an area of ground water concern.

Â Â Â Â Â  (2) Before the declaration of a ground water management area is repealed under subsection (1) of this section, the Department of Environmental Quality must find that, according to the best information available, a new or revised local action plan exists that will continue to improve the ground water in the area and that the Department of Environmental Quality finds can be implemented at the local level without the necessity of state enforcement authority.

Â Â Â Â Â  (3) Before the Department of Environmental Quality terminates any mandatory controls imposed under the action plan created under ORS 468B.184 to 468B.187, the ground water management committee must produce a local action plan that includes provisions necessary to improve ground water in the area and that the department finds can be implemented at the local level without the necessity of state enforcement authority. [Formerly 536.169]

Â Â Â Â Â  Note: See note under 468B.150.

Â Â Â Â Â  468B.190 Ground water monitoring and assessment. (1) In cooperation with the Water Resources Department, the Department of Environmental Quality and the Oregon State University Agricultural Experiment Station shall conduct an ongoing statewide monitoring and assessment program of the quality of the ground water resource of this state. The program shall be designed to identify:

Â Â Â Â Â  (a) Areas of the state that are especially vulnerable to ground water contamination;

Â Â Â Â Â  (b) Long-term trends in ground water quality;

Â Â Â Â Â  (c) Ambient quality of the ground water resource of
Oregon
; and

Â Â Â Â Â  (d) Any emerging ground water quality problems.

Â Â Â Â Â  (2) The Oregon State University Agricultural Experiment Station shall forward copies of all information acquired from the statewide monitoring and assessment program conducted under this section to the Department of Environmental Quality for inclusion in the central repository of information about OregonÂs ground water resource established pursuant to ORS 468B.167. [Formerly 468B.185]

(Underground Injection Control Program)

Â Â Â Â Â  468B.195 Underground injection control program of federal Safe Drinking Water Act; rules; fees. (1) The Environmental Quality Commission may perform or cause to be performed any acts necessary for the implementation within this state of the underground injection control program of the federal Safe Drinking Water Act, 42 U.S.C. 300h et seq., as in effect on June 4, 2007, and federal regulations or guidelines issued pursuant to the Safe Drinking Water Act. The commission may adopt all rules necessary for the administration and implementation of this subsection.

Â Â Â Â Â  (2) The commission by rule may establish a schedule of fees for the subsurface injection of fluids. Fees established under this section are in addition to fees imposed pursuant to ORS 468.065 for permits issued pursuant to ORS 468B.050.

Â Â Â Â Â  (3) Any fees received under subsection (2) of this section shall be deposited in the State Treasury to the credit of the Subsurface Injection Fluids Account established under ORS 468B.197. [2007 c.297 Â§2]

Â Â Â Â Â  468B.196 Fees. (1) The Department of Environmental Quality shall collect the following fees for the subsurface injection of fluids, covered by rules adopted by the Environmental Quality Commission under ORS 468B.195, on the first day of the calendar month following June 4, 2007, and ending on the first day of the calendar month following the effective date of rules adopted by the Environmental Quality Commission under ORS 468B.195 setting fees for the subsurface injection of fluids:

Â Â Â Â Â  (a) For the subsurface injection of fluids from a common roof drain determined to be an environmental risk to groundwater, $100 for each subsurface injection well.

Â Â Â Â Â  (b) For the subsurface injection of fluids from a commercial facility, an industrial facility or a facility owned by a public body as defined in ORS 174.109 that injects fluids into fewer than 50 wells, that does not store, handle or use hazardous materials and that generates fewer than 1,000 vehicle trips per day, $125 for each subsurface injection well.

Â Â Â Â Â  (c) For a subsurface injection well receiving high temperature water from a geothermal facility, $10,000 for the first year and $200 for each subsequent year.

Â Â Â Â Â  (d) For any subsurface injection well not described in paragraphs (a) to (c) of this subsection, $300 for each subsurface injection well for the first year and $100 for each subsequent year.

Â Â Â Â Â  (e) For decommissioning a subsurface injection well used for the subsurface injection of fluids, $100.

Â Â Â Â Â  (2) Any fees received under subsection (1) of this section shall be deposited in the State Treasury to the credit of the Subsurface Injection Fluids Account. [2007 c.297 Â§3]

Â Â Â Â Â  468B.197 Subsurface Injection Fluids Account; establishment; interest; uses. The Subsurface Injection Fluids Account is established separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. Moneys in the account are continuously appropriated to the Department of Environmental Quality and may be used only to pay the administrative expenses of the underground injection control program implemented under ORS 468B.195. [2007 c.297 Â§4]

ANIMAL WASTE CONTROL

Â Â Â Â Â  468B.200 Legislative findings. The Legislative Assembly declares that it is the policy of the State of
Oregon
to protect the quality of the waters of this state by preventing animal wastes from discharging into the waters of the state. [Formerly 468.686]

Â Â Â Â Â  468B.203 Applicability of 468B.200 to 468B.230. The provisions of ORS 468B.200 to 468B.230 apply to animal feeding operations regulated under 33 U.S.C. 1342 only to the extent that the operation of the provisions of ORS 468B.200 to 468B.230 is consistent with federal law, regulations or guidelines issued pursuant to the Federal Water Pollution Control Act, P.L. 92-500, as amended. [2001 c.248 Â§6]

Â Â Â Â Â  468B.205 Definition of confined animal feeding operation; rules. (1) As used in ORS 468B.200 to 468B.230, Âconfined animal feeding operationÂ has the meaning given that term in rules adopted by the State Department of Agriculture or the Department of Environmental Quality. The definition must distinguish between various categories of animal feeding operations, including but not limited to those animal feeding operations that are subject to regulation under 33 U.S.C. 1342.

Â Â Â Â Â  (2) A rule implementing ORS 468B.200 to 468B.230 may not be adopted using the procedures provided in ORS 183.337 for agency adoption of federal rules. [Formerly 468.687; 2001 c.248 Â§7]

Â Â Â Â Â  468B.210 Maximum number of animals per facility; determination. (1) All permits for confined animal feeding operations issued under ORS 468B.050 shall specify the maximum number of animals that may be housed at the facility.

Â Â Â Â Â  (2) The maximum number of animals specified in a permit shall be determined for each facility on the basis of the capacity of the particular confined animal feeding operation to contain, treat, hold and dispose of wastes as necessary to comply with all conditions of the permit.

Â Â Â Â Â  (3) Any confined animal feeding operation that exceeds by more than 10 percent or 25 animals, whichever is greater, the maximum number of animals specified in its permit shall be considered in violation of the permit and the owner or operator shall be subject to enforcement action under ORS 468.140 or 468.943. [Formerly 468.688; 1993 c.422 Â§33]

Â Â Â Â Â  468B.215 Fees; permit conditions; review. (1) Any person operating a confined animal feeding operation shall pay a fee established under ORS 561.255.

Â Â Â Â Â  (2) Except for an animal feeding operation subject to regulation under 33 U.S.C. 1342, a fee shall not be assessed to nor a permit required under ORS 468B.050 (1)(d) of confined animal feeding operations of four months or less duration or that do not have waste water control facilities. A confined animal feeding operation of four months or less duration or that does not have waste water control facilities is subject to all requirements of ORS chapters 468, 468A and 468B if found to be discharging wastes into the waters of the state.

Â Â Â Â Â  (3) The Department of Environmental Quality or the State Department of Agriculture may impose on the permit required for a confined animal feeding operation only those conditions necessary to ensure that wastes are disposed of in a manner that does not cause pollution of the surface and ground waters of the state.

Â Â Â Â Â  (4) A permit for a confined animal feeding operation may be revoked or modified by the Department of Environmental Quality or the State Department of Agriculture or may be terminated upon request by the permit holder. An animal feeding operation may be inspected for compliance with water quality laws and regulations by the Department of Environmental Quality or the State Department of Agriculture. [Formerly 468.689; 2001 c.248 Â§8]

Â Â Â Â Â  468B.217 Memorandum of understanding with Department of Agriculture. (1) The Environmental Quality Commission and the State Department of Agriculture shall enter into a memorandum of understanding providing for the State Department of Agriculture to operate a program for the prevention and control of water pollution from a confined animal feeding operation.

Â Â Â Â Â  (2) Subject to the terms of the memorandum of understanding required by subsection (1) of this section, the State Department of Agriculture:

Â Â Â Â Â  (a) May perform any function of the Environmental Quality Commission or the Department of Environmental Quality relating to the control and prevention of water pollution from a confined animal feeding operation.

Â Â Â Â Â  (b) May enter onto and inspect, at any reasonable time, a confined animal feeding operation or appurtenant land for the purpose of investigating a source of water pollution or to ascertain compliance with a statute, rule, standard or permit condition relating to the control or prevention of water pollution from the operation. The State Department of Agriculture shall have access to a pertinent record of a confined animal feeding operation including but not limited to a blueprint, design drawing and specification, maintenance record or log, or an operating rule, procedure or plan. [1993 c.567 Â§2; 2003 c.14 Â§304]

Â Â Â Â Â  468B.220 Civil penalty for violation of permit requirement. Any owner or operator of a confined animal feeding operation who has not applied for or does not have a permit required by ORS 468B.050 shall be assessed a civil penalty of $500 in addition to other penalties that the Director of the Department of Environmental Quality may assess. [Formerly 468.690]

Â Â Â Â Â  468B.222 [1995 s.s. c.3 Â§37a; repealed by 1996 c.5 Â§3 (468B.223 enacted in lieu of 468B.222)]

Â Â Â Â Â  468B.223 [1996 c.5 Â§4 (enacted in lieu of 468B.222); repealed by 2001 c.248 Â§14]

Â Â Â Â Â  468B.224 [1995 s.s. c.3 Â§37b; repealed by 1996 c.5 Â§5 (468B.225 enacted in lieu of 468B.224)]

Â Â Â Â Â  468B.225 Prerequisite for investigation; written complaint; security deposit. (1) Prior to conducting an investigation of an animal feeding operation under ORS 468B.217 on the basis of a complaint, the State Department of Agriculture shall:

Â Â Â Â Â  (a)(A) Require the person making the complaint to specify the complaint in writing; or

Â Â Â Â Â  (B) Make a detailed written record of the complaint; and

Â Â Â Â Â  (b) Determine which provision of ORS chapter 468 or 468B, which rule adopted under ORS chapter 468 or 468B or which permit issued under ORS chapter 468 or 468B the operator of the animal feeding operation may have violated.

Â Â Â Â Â  (2) If, upon investigation under ORS 468B.217 on the basis of a complaint received under subsection (1) of this section, the State Department of Agriculture determines that an animal feeding operation has not violated a provision of ORS chapter 468 or 468B, a rule adopted under ORS chapter 468 or 468B or the conditions of a permit issued under ORS chapter 468 or 468B, and the department has reason to believe that the complaint was groundless and made for the purpose of harassing the operator, the department may refuse to consider future complaints made by the person. [1996 c.5 Â§6 (enacted in lieu of 468B.224); 2001 c.248 Â§9]

Â Â Â Â Â  468B.226 [1995 s.s. c.3 Â§37c; repealed by 1996 c.5 Â§7 (468B.227 enacted in lieu of 468B.226)]

Â Â Â Â Â  468B.227 [1996 c.5 Â§8 (enacted in lieu of 468B.226); repealed by 2001 c.248 Â§14]

Â Â Â Â Â  468B.230 Department of Agriculture civil penalty authority. (1) In addition to any liability or penalty provided by law, the State Department of Agriculture may impose a civil penalty on the owner or operator of a confined animal feeding operation for failure to comply with a provision of ORS chapter 468 or 468B or any rule adopted under, or a permit issued under ORS chapter 468 or 468B, relating to the control and prevention of water pollution from a confined animal feeding operation. For the purposes of this section, each day a violation continues after the period of time established for compliance shall be considered a separate violation unless the State Department of Agriculture finds that a different period of time is more appropriate to describe a specific violation event.

Â Â Â Â Â  (2) Except for an animal feeding operation subject to regulation under 33 U.S.C. 1342, the State Department of Agriculture may not impose a civil penalty under subsection (1) of this section for a first violation by an owner or operator of a confined animal feeding operation:

Â Â Â Â Â  (a) That is more than $2,500; and

Â Â Â Â Â  (b) Unless the State Department of Agriculture notifies the violator that the violation must be eliminated no later than 30 business days from the date the violator receives the notice. If the violation requires more than 30 days to correct, the State Department of Agriculture may allow such time as is necessary to correct the violation. In all cases, the legal owner of the property shall also be notified, prior to the assessment of any civil penalty.

Â Â Â Â Â  (3) The State Department of Agriculture may not impose a civil penalty under subsection (1) of this section that exceeds $10,000 for a subsequent violation.

Â Â Â Â Â  (4) In imposing a civil penalty under this section, the State Department of Agriculture may consider:

Â Â Â Â Â  (a) The past history of the owner or operator in taking all feasible steps or procedures necessary and appropriate to correct a violation.

Â Â Â Â Â  (b) A past violation of a rule or statute relating to a water quality plan.

Â Â Â Â Â  (c) The gravity and magnitude of the violation.

Â Â Â Â Â  (d) Whether the violation was a sole event, repeated or continuous.

Â Â Â Â Â  (e) Whether the cause of the violation was as a result of an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (f) Whether the owner or operator cooperated in an effort to correct the violation.

Â Â Â Â Â  (g) The extent to which the violation threatens the public health and safety.

Â Â Â Â Â  (5) No notice of violation or period for compliance shall be required under subsection (2) of this section if:

Â Â Â Â Â  (a) The violation is intentional; or

Â Â Â Â Â  (b) The owner or operator has received a previous notice of the same or similar violation.

Â Â Â Â Â  (6) A civil penalty collected by the State Department of Agriculture under this section shall be deposited into a special subaccount in the Department of Agriculture Service Fund. Moneys in the subaccount are continuously appropriated to the department to be used for educational programs on animal waste management and to carry out animal waste management demonstration or research projects.

Â Â Â Â Â  (7) Any civil penalty imposed under this section shall be reduced by the amount of any civil penalty imposed by the Environmental Quality Commission, the Department of Environmental Quality or the United States Environmental Protection Agency, if the latter penalties are imposed on the same person and are based on the same violation. [1993 c.567 Â§3; 2001 c.248 Â§10]

OIL OR HAZARDOUS MATERIAL SPILLAGE

(Generally)

Â Â Â Â Â  468B.300 Definitions for ORS 468B.300 to 468B.500. As used in ORS 468.020, 468.095, 468.140 (3) and 468B.300 to 468B.500:

Â Â Â Â Â  (1) ÂBulkÂ means material stored or transported in loose, unpackaged liquid, powder or granular form capable of being conveyed by a pipe, bucket, chute or belt system.

Â Â Â Â Â  (2) ÂCargo vesselÂ means a self-propelled ship in commerce, other than a tank vessel, of 300 gross tons or more. ÂCargo vesselÂ does not include a vessel used solely for commercial fish harvesting.

Â Â Â Â Â  (3) ÂCommercial fish harvestingÂ means taking food fish with any gear unlawful for angling under ORS 506.006, or taking food fish in excess of the limits permitted for personal use, or taking food fish with the intent of disposing of such food fish or parts thereof for profit, or by sale, barter or trade, in commercial channels.

Â Â Â Â Â  (4) ÂContingency planÂ means an oil spill prevention and emergency response plan required under ORS 468B.345.

Â Â Â Â Â  (5) ÂCovered vesselÂ means a tank vessel, cargo vessel, passenger vessel or dredge vessel.

Â Â Â Â Â  (6) ÂDamagesÂ includes damages, costs, losses, penalties or attorney fees of any kind for which liability may exist under the laws of this state resulting from, arising out of or related to the discharge or threatened discharge of oil.

Â Â Â Â Â  (7) ÂDischargeÂ means any emission other than natural seepage of oil, whether intentional or unintentional. ÂDischargeÂ includes but is not limited to spilling, leaking, pumping, pouring, emitting, emptying or dumping oil.

Â Â Â Â Â  (8) ÂDredge vesselÂ means a self-propelled vessel of 300 or more gross tons that is equipped for regularly engaging in dredging of submerged and submersible lands.

Â Â Â Â Â  (9) ÂExploration facilityÂ means a platform, vessel or other offshore facility used to explore for oil in the navigable waters of the state. ÂExploration facilityÂ does not include platforms or vessels used for stratigraphic drilling or other operations that are not authorized or intended to drill to a producing formation.

Â Â Â Â Â  (10) ÂFacilityÂ means a pipeline or any structure, group of structures, equipment or device, other than a vessel located on or near navigable waters of a state, that is used for producing, storing, handling, transferring, processing or transporting oil in bulk and that is capable of storing or transporting 10,000 or more gallons of oil. ÂFacilityÂ does not include:

Â Â Â Â Â  (a) A railroad car, motor vehicle or other rolling stock while transporting oil over the highways or rail lines of this state;

Â Â Â Â Â  (b) An underground storage tank regulated by the Department of Environmental Quality or a local government under ORS 466.706 to 466.882 and 466.994; or

Â Â Â Â Â  (c) Any structure, group of structures, equipment or device, other than a vessel located on or near navigable waters of a state, that is used for producing, storing, handling, transferring, processing or transporting oil in bulk and that is capable of storing or transporting 10,000 or more gallons of oil but does not receive oil from tank vessels, barges or pipelines.

Â Â Â Â Â  (11) ÂFederal on-scene coordinatorÂ means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses or the official designated by the lead agency to coordinate and direct removal under the National Contingency Plan.

Â Â Â Â Â  (12) ÂHazardous materialÂ has the meaning given that term in ORS 466.605.

Â Â Â Â Â  (13) ÂMaritime associationÂ means an association or cooperative of marine terminals, facilities, vessel owners, vessel operators, vessel agents or other maritime industry groups, that provides oil spill response planning and spill related communications services within the state.

Â Â Â Â Â  (14) ÂMaximum probable spillÂ means the maximum probable spill for a vessel operating in the navigable waters of the state considering the history of spills of vessels of the same class operating on the west coast of the United States.

Â Â Â Â Â  (15) ÂNavigable watersÂ means the Columbia River, the
Willamette
River
up to
Willamette
Falls
, the
Pacific Ocean
and estuaries to the head of tidewater.

Â Â Â Â Â  (16) ÂNational Contingency PlanÂ means the plan prepared and published under section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990 (P.L. 101-380).

Â Â Â Â Â  (17) ÂOffshore facilityÂ means any facility located in, on or under any of the navigable waters of the state.

Â Â Â Â Â  (18) ÂOilsÂ or ÂoilÂ means oil, including gasoline, crude oil, fuel oil, diesel oil, lubricating oil, sludge, oil refuse and any other petroleum related product and liquefied natural gas.

Â Â Â Â Â  (19) ÂOnshore facilityÂ means any facility located in, on or under any land of the state, other than submerged land, that, because of its location, could reasonably be expected to cause substantial harm to the environment by discharging oil into or on the navigable waters of the state or adjoining shorelines.

Â Â Â Â Â  (20) ÂPassenger vesselÂ means a ship of 300 or more gross tons carrying passengers for compensation.

Â Â Â Â Â  (21) ÂPersonÂ has the meaning given the term in ORS 468.005.

Â Â Â Â Â  (22) ÂPerson having control over oilÂ includes but is not limited to any person using, storing or transporting oil immediately prior to entry of such oil into the navigable waters of the state, and shall specifically include carriers and bailees of such oil.

Â Â Â Â Â  (23) ÂPipelineÂ means a facility, including piping, compressors, pump stations and storage tanks, used to transport oil between facilities or between facilities and tank vessels.

Â Â Â Â Â  (24) ÂRegion of operationÂ with respect to the holder of a contingency plan means the area where the operations of the holder that require a contingency plan are located.

Â Â Â Â Â  (25) ÂRemoval costsÂ means the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize or mitigate oil pollution from the incident.

Â Â Â Â Â  (26) ÂResponsible partyÂ has the meaning given under section 1001 of the Oil Pollution Act of 1990 (P.L. 101-380).

Â Â Â Â Â  (27) ÂShipÂ means any boat, ship, vessel, barge or other floating craft of any kind.

Â Â Â Â Â  (28)(a) ÂState on-scene coordinatorÂ means the state official appointed by the Department of Environmental Quality to represent the department and the State of
Oregon
in response to an oil or hazardous material spill or release or threatened spill or release and to coordinate cleanup response with state and local agencies.

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) ÂSpill or releaseÂ means the discharge, deposit, injection, dumping, spilling, emitting, releasing, leaking or placing of any oil or hazardous material into the air or into or on any land or waters of this state except as authorized by a permit issued under ORS chapter 454, 459, 459A, 468, 468A, 468B or 469 or ORS 466.005 to 466.385, 466.990 (1) and (2) or 466.992 or federal law, or except when being stored or used for its intended purpose.

Â Â Â Â Â  (B) ÂThreatened spill or releaseÂ means that oil or hazardous material is likely to escape or be carried into the air or into or on any land or waters of this state.

Â Â Â Â Â  (29) ÂTank vesselÂ means a ship that is constructed or adapted to carry oil in bulk as cargo or cargo residue. ÂTank vesselÂ does not include:

Â Â Â Â Â  (a) A vessel carrying oil in drums, barrels or other packages;

Â Â Â Â Â  (b) A vessel carrying oil as fuel or stores for that vessel; or

Â Â Â Â Â  (c) An oil spill response barge or vessel.

Â Â Â Â Â  (30) ÂWorst case spillÂ means:

Â Â Â Â Â  (a) In the case of a vessel, a spill of the entire cargo and fuel of the tank vessel complicated by adverse weather conditions; and

Â Â Â Â Â  (b) In the case of an onshore or offshore facility, the largest foreseeable spill in adverse weather conditions. [Formerly 468.780; 2001 c.688 Â§1; 2003 c.738 Â§1; 2007 c.157 Â§3]

Â Â Â Â Â  468B.305 Entry of oil into waters of state prohibited; exceptions. (1) It shall be unlawful for oil to enter the waters of the state from any ship or any fixed or mobile facility or installation located offshore or onshore, whether publicly or privately operated, regardless of the cause of the entry or the fault of the person having control over the oil, or regardless of whether the entry is the result of intentional or negligent conduct, accident or other cause. Such entry constitutes pollution of the waters of the state.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to the entry of oil into the waters of the state under the following circumstances:

Â Â Â Â Â  (a) The person discharging the oil was expressly authorized to do so by the Department of Environmental Quality, having obtained a permit therefor required by ORS 468B.050;

Â Â Â Â Â  (b) Notwithstanding any other provision of ORS 466.640, 468B.025 or 468B.050 or this section, the person discharging the oil was expressly authorized to do so by a federal on-scene coordinator or the department in connection with activities related to the removal of or response to oil that entered the waters of the state; or

Â Â Â Â Â  (c) The person having control over the oil can prove that the entry thereof into the waters of the state was caused by:

Â Â Â Â Â  (A) An act of war or sabotage or an act of God.

Â Â Â Â Â  (B) Negligence on the part of the United States Government, or the State of
Oregon
.

Â Â Â Â Â  (C) An act or omission of a third party without regard to whether any such act or omission was or was not negligent. [Formerly 449.157 and then 468.785; 1995 c.535 Â§1]

Â Â Â Â Â  468B.310 Liability for violation of ORS 468B.305. (1) Any person owning oil or having control over oil which enters the waters of the state in violation of ORS 468B.305 shall be strictly liable, without regard to fault, for the damages to persons or property, public or private, caused by such entry. However, in any action to recover damages, the person shall be relieved from strict liability without regard to fault if the person can prove that the oil to which the damages relate, entered the waters of the state by causes set forth in ORS 468B.305 (2).

Â Â Â Â Â  (2) Nothing in this section shall be construed as limiting the right of a person owning or having control of oil to maintain an action for the recovery of damages against another person for an act or omission of such other person resulting in the entry of oil into the waters of the state for which the person owning or having control of such oil is liable under subsection (1) of this section. [Formerly 449.159 and then 468.790]

Â Â Â Â Â  468B.315 Duty to collect and remove oil; dispersal of oil. (1) In addition to any other liability or penalty imposed by law, it shall be the obligation of any person owning or having control over oil which enters the waters of the state in violation of ORS 468B.305 to collect and remove the oil immediately.

Â Â Â Â Â  (2) If it is not feasible to collect and remove the oil, the person shall take all practicable actions to contain, treat and disperse the oil.

Â Â Â Â Â  (3) The Director of the Department of Environmental Quality shall prohibit or restrict the use of any chemicals or other dispersant or treatment materials proposed for use under this section whenever it appears to the director that use thereof would be detrimental to the public interest. [Formerly 449.161 and then 468.795]

Â Â Â Â Â  468B.320 Action by state; liability for state expense; order; appeal. (1) If any person fails to collect, remove, treat, contain or disperse oil immediately when under the obligation imposed by ORS 468B.315, the Department of Environmental Quality is authorized, itself or by contract with outside parties, to take such actions as are necessary to collect, remove, treat, contain or disperse oil which enters into the waters of the state.

Â Â Â Â Â  (2) The Director of the Department of Environmental Quality shall keep a record of all necessary expenses incurred in carrying out any action authorized under this section, including a reasonable charge for costs incurred by the state, including stateÂs equipment and materials utilized.

Â Â Â Â Â  (3) The authority granted under this section shall be limited to actions which are designed to protect the public interest or public property.

Â Â Â Â Â  (4) Any person who fails to collect, remove, treat, contain or disperse oil immediately when under the obligation imposed by ORS 468B.315, shall be responsible for the necessary expenses incurred by the state in carrying out actions authorized by this section.

Â Â Â Â Â  (5) Based on the record compiled by the director pursuant to subsection (2) of this section, the Environmental Quality Commission shall make a finding and enter an order against the person described in subsection (4) of this section for the necessary expenses incurred by the state in carrying out the action authorized by this section. The order may be appealed pursuant to ORS chapter 183 but not as a contested case. [Formerly 449.163 and then 468.800]

Â Â Â Â Â  468B.325 DirectorÂs right of entry in response to oil spill; state liability for damages. (1) The Director of the Department of Environmental Quality shall have the power to enter upon any public or private property, premises or place for the purpose of controlling, collecting, removing, treating, containing or dispersing oil which reasonably appears to the director to threaten imminent and unlawful entry into the waters of the state, when the person responsible for an oil spill or an owner of property on which oil has been spilled fails to act to restrain or to remove the oil.

Â Â Â Â Â  (2) Damages, other than those caused by the oil spill, suffered from the actions of the director pursuant to subsection (1) of this section shall be the responsibility of the state. [Formerly 468.802]

Â Â Â Â Â  468B.330 Action to collect costs. (1) If the amount of state-incurred expenses under ORS 468B.320 is not paid by the responsible person to the Environmental Quality Commission at the time provided in subsection (2) of this section, the Attorney General, upon the request of the Director of the Department of Environmental Quality, shall bring action in the name of the State of Oregon in the Circuit Court of Marion County or the circuit court of any other county in which the violation may have taken place to recover the amount specified in the order of the commission.

Â Â Â Â Â  (2) Payment must be made within 15 days after the end of the appeal period or, if an appeal is filed, within 15 days after the court renders its decision if the decision affirms the order. [Formerly 449.165 and then 468.805]

Â Â Â Â Â  468B.335 Effect of federal regulations of oil spillage. Nothing in ORS 468.020, 468.095, 468.140 (3) and 468B.300 to 468B.500 or the rules adopted thereunder shall require or prohibit any act if such requirement or prohibition is in conflict with any applicable federal law or regulation. [Formerly 449.175 and then 468.815]

Â Â Â Â Â  468B.337 Liquefied natural gas. The provisions of ORS 468B.300 to 468B.500 apply to liquefied natural gas while the gas is in transit through the navigable waters of the state or while the gas is at a facility that receives liquefied natural gas from a vessel. [2007 c.157 Â§5]

(Contingency Planning)

Â Â Â Â Â  468B.340 Legislative findings and intent. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) Oil spills present a serious danger to the fragile natural environment of the state.

Â Â Â Â Â  (b) Commercial vessel activity on the navigable waters of the state is vital to the economic interests of the people of the state.

Â Â Â Â Â  (c) Recent studies conducted in the wake of disastrous oil spills have identified the following problems in the transport and storage of oil:

Â Â Â Â Â  (A) Gaps in regulatory oversight;

Â Â Â Â Â  (B) Incomplete cost recovery by states;

Â Â Â Â Â  (C) Despite research in spill cleanup technology, it is unlikely that a large percentage of oil can be recovered from a catastrophic spill;

Â Â Â Â Â  (D) Because response efforts cannot effectively reduce the impact of oil spills, prevention is the most effective approach to oil spill management; and

Â Â Â Â Â  (E) Comprehensive oil spill prevention demands participation by industry, citizens, environmental organizations and local, state, federal and international governments.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly declares it is the intent of ORS 468B.345 to 468B.415 to establish a program to promote:

Â Â Â Â Â  (a) The prevention of oil spills especially on the large, navigable waters of the Columbia River, the
Willamette
River
and the
Oregon
coast;

Â Â Â Â Â  (b) Oil spill response preparedness, including the identification of actions and content required for an effective contingency plan;

Â Â Â Â Â  (c) A consistent west coast approach to oil spill prevention and response;

Â Â Â Â Â  (d) The establishment, coordination and duties of safety committees as provided in ORS 468B.415; and

Â Â Â Â Â  (e) To the maximum extent possible, coordination of state programs with the programs and regulations of the United States Coast Guard and adjacent states. [1991 c.651 Â§2]

Â Â Â Â Â  468B.345 Oil spill contingency plan required to operate facility or covered vessel in state or state waters; exceptions. (1) Unless an oil spill prevention and emergency response plan has been approved by the Department of Environmental Quality and has been properly implemented, no person shall:

Â Â Â Â Â  (a) Cause or permit the operation of an onshore facility in the state;

Â Â Â Â Â  (b) Cause or permit the operation of an offshore facility in the state; or

Â Â Â Â Â  (c) Cause or permit the operation of a covered vessel within the navigable waters of the state.

Â Â Â Â Â  (2) It is not a defense to an action brought for a violation of subsection (1) of this section that the person charged believed that a current contingency plan had been approved by the department.

Â Â Â Â Â  (3) A contingency plan shall be renewed at least once every five years.

Â Â Â Â Â  (4) This section shall not apply to the operation of a cargo or passenger vessel on
Yaquina
Bay
or on the navigable waters of the state in the Pacific Ocean used by cargo or passenger vessels entering or leaving
Yaquina
Bay
until January 1, 1998. [1991 c.651 Â§4; 1995 c.535 Â§2]

Â Â Â Â Â  468B.350 Standards for contingency plans; oil spill response zones; rules. (1) The Environmental Quality Commission shall adopt rules defining:

Â Â Â Â Â  (a) Standards for the preparation of contingency plans for facilities and covered vessels; and

Â Â Â Â Â  (b) Oil spill response zones within the navigable waters of the state and the amount of equipment identified in an oil spill contingency plan that is required to be regularly located in those zones.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall be coordinated with rules and regulations adopted by the State of
Washington
and the United States Coast Guard and shall require contingency plans that at a minimum meet the following standards. The plan shall:

Â Â Â Â Â  (a) Include complete details concerning the response to oil spills of various sizes from any covered vessel or facility covered by the contingency plan.

Â Â Â Â Â  (b) To the maximum extent practicable, be designed, in terms of personnel, materials and equipment, to:

Â Â Â Â Â  (A) Remove oil and minimize any damage to the environment resulting from a maximum probable spill; and

Â Â Â Â Â  (B) Remove oil and minimize any damage to the environment resulting from a worst case spill.

Â Â Â Â Â  (c) Consider the nature and number of facilities and marine terminals in a geographic area and the resulting ability of a facility to finance a plan and pay for department review.

Â Â Â Â Â  (d) Describe how the contingency plan relates to and is coordinated with the response plan developed by the Department of Environmental Quality under ORS 468B.495 and 468B.500 and any relevant contingency plan prepared by a cooperative, port, regional entity, the state or the federal government in the same area of the state covered by the plan.

Â Â Â Â Â  (e) Provide procedures for early detection of an oil spill and timely notification of appropriate federal, state and local authorities about an oil spill in accordance with applicable state and federal law.

Â Â Â Â Â  (f) Demonstrate ownership of or access to an emergency response communications network covering all locations of operation or transit by a covered vessel. The emergency response communications network also shall provide for immediate notification and continual emergency communications during cleanup response.

Â Â Â Â Â  (g) State the number, training preparedness and fitness of all dedicated, pre-positioned personnel assigned to direct and implement the plan.

Â Â Â Â Â  (h) Incorporate periodic training and drill programs to evaluate whether the personnel and equipment provided under the plan are in a state of operational readiness at all times.

Â Â Â Â Â  (i) State the means of protecting and mitigating the effects of a spill on the environment, including fish, marine mammals and other wildlife, and insuring that implementation of the plan does not pose unacceptable risks to the public or to the environment.

Â Â Â Â Â  (j) Provide a detailed description of equipment, training and procedures to be used by the crew of a vessel, or the crew of a tugboat involved in the operation of a nonself-propelled tank vessel, to minimize vessel damage, stop or reduce spilling from the vessel and only when appropriate and the vesselÂs safety is assured, contain and clean up the spilled oil.

Â Â Â Â Â  (k) Provide arrangements by contract or other approved means for pre-positioning oil spill containment equipment, cleanup equipment, dedicated response vessels and trained personnel at strategic locations from which the personnel and equipment can be deployed to the spill site to promptly and properly remove the spilled oil.

Â Â Â Â Â  (L) Provide arrangements for enlisting the use of qualified and trained cleanup personnel to implement the plan.

Â Â Â Â Â  (m) Provide for disposal of recovered oil in accordance with local, state and federal laws.

Â Â Â Â Â  (n) State the measures that have been taken to reduce the likelihood a spill will occur, including but not limited to design and operation of a vessel or facility, training of personnel, number of personnel and backup systems designed to prevent a spill.

Â Â Â Â Â  (o) State the amount and type of equipment and the dedicated response vessels available by contract or other approved means to respond to a spill, where the equipment and vessels are located and the extent to which other contingency plans rely on the same equipment and vessels.

Â Â Â Â Â  (p) If the commission has adopted rules permitting the use of dispersants, describe the circumstances and the manner for the application of dispersants in conformance with the rules of the commission.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂContract or other approved meansÂ means:

Â Â Â Â Â  (A) A written contract between a covered vessel or facility owner or operator and an oil spill removal organization that identifies and ensures the availability of specified personnel and equipment within stipulated response times in specified oil spill response zones;

Â Â Â Â Â  (B) Certification by the vessel or facility owner or operator that specified personnel and equipment are owned, operated or under the direct control of the vessel or facility owner or operator and are available within stipulated response times in specified oil spill response zones;

Â Â Â Â Â  (C) Active membership in a local or regional oil spill removal organization that has identified specified personnel and equipment that are available to respond to an oil spill within stipulated response times in specified oil spill response zones; or

Â Â Â Â Â  (D) A written document that:

Â Â Â Â Â  (i) Identifies personnel, equipment and services capable of being provided by the oil spill removal organization within stipulated response times in specified oil spill response zones;

Â Â Â Â Â  (ii) Acknowledges that the oil spill removal organization intends to commit the identified resources in the event of an oil spill;

Â Â Â Â Â  (iii) Permits the commission to verify the availability of the identified oil spill removal resources through tests, inspections and exercises; and

Â Â Â Â Â  (iv) Is referenced in an oil spill contingency plan for the vessel or facility.

Â Â Â Â Â  (b) ÂDedicated response vesselÂ means a vessel that limits service exclusively to recovering and transporting spilled oil, tanker escorting, deploying oil spill response equipment, supplies and personnel, spill response related training, testing, exercises and research, or other oil spill removal and related activities. [1991 c.651 Â§5; 2001 c.688 Â§2]

Â Â Â Â Â  468B.355 Contingency plans; participation in maritime association; lien; liability of maritime association; exemption from liability. (1) A contingency plan for a facility or covered vessel shall be submitted to the Department of Environmental Quality within 12 months after the Environmental Quality Commission adopts rules under ORS 468B.350. The department may adopt a schedule for submission of an oil contingency plan within the 12-month period. The schedule for the Columbia River shall be coordinated with the State of
Washington
. The department may adopt an alternative schedule for the
Oregon
coast and the
Willamette
River
.

Â Â Â Â Â  (2) The contingency plan for a facility shall be submitted by the owner or operator of the facility or by a qualified oil spill response cooperative in which the facility owner or operator is a participating member.

Â Â Â Â Â  (3) The contingency plan for a tank vessel shall be submitted by:

Â Â Â Â Â  (a) The owner or operator of the tank vessel;

Â Â Â Â Â  (b) The owner or operator of the facility at which the vessel will be loading or unloading its cargo; or

Â Â Â Â Â  (c) A qualified oil spill response cooperative in which the tank vessel owner or operator is a participating member.

Â Â Â Â Â  (4) Subject to conditions imposed by the department, the contingency plan for a tank vessel, if submitted by the owner or operator of a facility, may be submitted as a single plan for all tank vessels of a particular class that will be loading or unloading cargo at the facility.

Â Â Â Â Â  (5) The contingency plan for a cargo vessel or passenger vessel may be submitted by the owner or operator of the vessel, or the agent for the vessel resident in this state. Subject to conditions imposed by the department, the owner, operator, agent or a maritime association may submit a single contingency plan for cargo vessels or passenger vessels of a particular class.

Â Â Â Â Â  (6) A person that has contracted with a facility or covered vessel to provide containment and cleanup services and that meets the standards established by the commission under ORS 468B.350 may submit the contingency plan for any facility or covered vessel for which the person is contractually obligated to provide services. Subject to conditions imposed by the department, the person may submit a single plan for more than one covered vessel.

Â Â Â Â Â  (7) The requirements of submitting a contingency plan under this section may be satisfied by a covered vessel by submission of proof of assessment participation by the vessel in a maritime association. Subject to conditions imposed by the department, the association may submit a single plan for more than one facility or covered vessel or may submit a single plan providing contingencies to respond for different classes of covered vessels.

Â Â Â Â Â  (8) A contingency plan prepared for an agency of the federal government or an adjacent state that satisfies the requirements of ORS 468B.345 to 468B.360 and the rules adopted by the Environmental Quality Commission may be accepted as a plan under ORS 468B.345. The commission shall assure that to the greatest extent possible, requirements for a contingency plan under ORS 468B.345 to 468B.360 are consistent with requirements for a plan under federal law.

Â Â Â Â Â  (9) Covered vessels may satisfy the requirements of submitting a contingency plan under this section through proof of current assessment participation in an approved plan maintained with the department by a maritime association.

Â Â Â Â Â  (10) A maritime association may submit a contingency plan for a cooperative group of covered vessels. Covered vessels that have not previously obtained approval of a plan may enter the navigable waters of the state if, upon entering such waters, the vessel pays the established assessment for participation in the approved plan maintained by the association.

Â Â Â Â Â  (11) A maritime association shall have a lien on the responsible vessel if the vessel owner or operator fails to remit any regular operating assessments and shall further have a lien for the recovery for any direct costs provided to or for the vessel by the maritime association for oil spill response or spill related communications services. The lien shall be enforced in accordance with applicable law.

Â Â Â Â Â  (12) Obligations incurred by a maritime association and any other liabilities or claims against the association shall be enforced only against the assets of the association, and no liability for the debts or action of the association exists against either the State of Oregon or any other subdivision or instrumentality thereof, or against any member, officer, employee or agent of the association in an individual or representative capacity.

Â Â Â Â Â  (13) Except as otherwise provided in ORS chapters 468, 468A and 468B, neither the members of the association, its officers, agents or employees, nor the business entities by whom the members are regularly employed, may be held individually responsible for errors in judgment, mistakes or other acts, either of commission or omission, as principal, agent, person or employee, save for their own individual acts of dishonesty or crime.

Â Â Â Â Â  (14) Assessment participation in a maritime association does not constitute a defense to liability imposed under ORS 468B.345 to 468B.415 or other state or federal law. Such assessment participation shall not relieve a covered vessel from complying with those portions of the approved maritime association contingency plan that may require vessel specific oil spill response equipment, training or capabilities for that vessel.

Â Â Â Â Â  (15) A person providing a contingency plan for a cargo or passenger vessel under this section shall be exempt from liability as provided under ORS 468B.425 for any action taken or omitted in the course of providing contingency planning service. [1991 c.651 Â§6; 1995 c.535 Â§3]

Â Â Â Â Â  468B.360 Review of contingency plan. In reviewing the contingency plan required by ORS 468B.345, the Department of Environmental Quality shall consider at least the following factors:

Â Â Â Â Â  (1) The adequacy of containment and cleanup equipment, personnel, communications equipment, notification procedures and call-down lists, response time and logistical arrangements for coordination and implementation of response efforts to remove oil spills promptly and properly and to protect the environment;

Â Â Â Â Â  (2) The nature and amount of vessel traffic within the area covered by the plan;

Â Â Â Â Â  (3) The volume and type of oil being transported within the area covered by the plan;

Â Â Â Â Â  (4) The existence of navigational hazards within the area covered by the plan;

Â Â Â Â Â  (5) The history and circumstances surrounding prior spills of oil within the area covered by the plan;

Â Â Â Â Â  (6) The sensitivity of fisheries and wildlife and other natural resources within the area covered by the plan;

Â Â Â Â Â  (7) Relevant information on previous spills contained in on-scene coordinator reports covered by the plan;

Â Â Â Â Â  (8) The extent to which reasonable, cost-effective measures to reduce the likelihood that a spill will occur have been incorporated into the plan;

Â Â Â Â Â  (9) The number of covered vessels calling in and the facilities located in the geographic area and the resulting ability of local agencies and industry groups to develop, finance and maintain a contingency plan and spill response system for those vessels and facilities; and

Â Â Â Â Â  (10) The spill response equipment and resources available to a person providing a contingency plan for cargo and passenger vessels under contingency plans filed by the person under state or federal law for other covered vessels or facilities owned or operated by that person. [1991 c.651 Â§7; 1995 c.535 Â§4]

Â Â Â Â Â  468B.365 Plan approval; change affecting plan; certificate of approval. (1) The Department of Environmental Quality shall approve a contingency plan only if it determines that the plan meets the requirements of ORS 468B.345 to 468B.360 and:

Â Â Â Â Â  (a) The covered vessel or facility demonstrates evidence of compliance with ORS 468B.390; and

Â Â Â Â Â  (b) If implemented, the plan is capable, to the maximum extent practicable in terms of personnel, materials and equipment, of removing oil promptly and properly and minimizing any damage to the environment.

Â Â Â Â Â  (2) An owner or operator of a covered vessel or facility shall notify the department in writing immediately of any significant change affecting the contingency plan, including changes in any factor set forth in this section or in rules adopted by the Environmental Quality Commission. The department may require the owner or operator to update a contingency plan as a result of these changes.

Â Â Â Â Â  (3) A holder of an approved contingency plan does not violate the terms of the contingency plan by furnishing to another plan holder, after notifying the department, equipment, materials or personnel to assist the other plan holder in a response to an oil discharge. The plan holder shall replace or return the transferred equipment, materials and personnel as soon as feasible.

Â Â Â Â Â  (4) The department may attach any reasonable term or condition to its approval or modification of a contingency plan that the department determines is necessary to insure that the applicant:

Â Â Â Â Â  (a) Has access to sufficient resources to protect environmentally sensitive areas and to prevent, contain, clean up and mitigate potential oil discharges from the facility or tank vessel;

Â Â Â Â Â  (b) Maintains personnel levels sufficient to carry out emergency operations; and

Â Â Â Â Â  (c) Complies with the contingency plan.

Â Â Â Â Â  (5) The contingency plan must provide for the use by the applicant of the best technology available at the time the contingency plan was submitted or renewed.

Â Â Â Â Â  (6) The department may require an applicant or a holder of an approved contingency plan to take steps necessary to demonstrate its ability to carry out the contingency plan, including:

Â Â Â Â Â  (a) Periodic training;

Â Â Â Â Â  (b) Response team exercises; and

Â Â Â Â Â  (c) Verification of access to inventories of equipment, supplies and personnel identified as available in the approved contingency plan.

Â Â Â Â Â  (7) The department may consider evidence that oil discharge prevention measures such as double hulls or double bottoms on vessels or barges, secondary containment systems, hydrostatic testing, enhanced vessel traffic systems or enhanced crew or staffing levels have been implemented and in its discretion, may make exceptions to the requirements of this section to reflect the reduced risk of oil discharges from the facility or tank vessel for which the plan is submitted or being modified.

Â Â Â Â Â  (8) Before the department approves or modifies a contingency plan required under ORS 468B.345, the department shall provide a copy of the contingency plan to the State Department of Fish and Wildlife, the office of the State Fire Marshal and the Department of Land Conservation and Development for review. The agencies shall review the plan according to procedures and time limits established by rule of the Environmental Quality Commission.

Â Â Â Â Â  (9) Upon approval of a contingency plan, the department shall issue to the plan holder a certificate stating that the plan has been approved. The certificate shall include the name of the facility or tank vessel for which the certificate is issued, the effective date of the plan and the date by which the plan must be submitted for renewal.

Â Â Â Â Â  (10) The approval of a contingency plan by the department does not constitute an express assurance regarding the adequacy of the plan or constitute a defense to liability imposed under ORS chapters 468, 468A and 468B or any other state law. [1991 c.651 Â§8]

Â Â Â Â Â  468B.370 Determination of adequacy of plan; practice drills; rules. (1)(a) The Environmental Quality Commission by rule shall adopt procedures to determine the adequacy of a contingency plan approved or filed for approval under ORS 468B.365.

Â Â Â Â Â  (b) The rules shall require random practice drills without prior notice to test the adequacy of the responding entities. The rules may provide for unannounced practice drills of an individual contingency plan.

Â Â Â Â Â  (c) The rules may require the contingency plan holder to publish a report on the drills. This report shall include an assessment of response time and available equipment and personnel compared to those listed in the contingency plan relying on the responding entities and requirements, if any, for changes in the plans or their implementation. The Department of Environmental Quality shall review the report and assess the adequacy of the drill.

Â Â Â Â Â  (d) The department may require additional drills and changes in arrangements for implementing the approved plan that are necessary to insure the effective implementation of the plan.

Â Â Â Â Â  (2) The Environmental Quality Commission by rule may require any tank vessel carrying oil as cargo in the navigable waters of the state to:

Â Â Â Â Â  (a) Place booms, in-water sensors or other detection equipment around tank vessels during transfers of oil; and

Â Â Â Â Â  (b) Submit to the department evidence of a structural and mechanical integrity inspection of the tank vessel equipment and hull structures.

Â Â Â Â Â  (3) A tank vessel that is conducting, or is available only for conducting, oil discharge response operations is exempt from the requirements of subsection (1) of this section if the tank vessel has received prior approval of the department. The department may approve exemptions under this subsection upon application and presentation of information required by the department. [1991 c.651 Â§9; 2001 c.688 Â§3]

Â Â Â Â Â  468B.375 Inspection of facilities and vessels; coordination with State of
Washington
. (1) In addition to any other right of access or inspection conferred upon the Department of Environmental Quality by ORS 468B.370, the department may at reasonable times and in a safe manner enter and inspect facilities and tank vessels in order to insure compliance with the provisions of ORS 468B.345 to 468B.415.

Â Â Â Â Â  (2) The department shall coordinate with the State of
Washington
in the review of the tank vessel structural integrity inspection programs conducted by the United States Coast Guard and other federal agencies to determine whether the programs as actually operated by the federal agencies adequately protect the navigable waters of the state. If the department determines that tank vessel inspection programs conducted by the federal agencies are not adequate to protect the navigable waters of the state, the department shall establish a state tank vessel inspection program. [1991 c.651 Â§10]

Â Â Â Â Â  468B.380 Tank vessel inspection program; rules. If the Department of Environmental Quality determines under ORS 468B.375 that a state tank vessel inspection program is necessary, the Environmental Quality Commission shall adopt rules necessary to enable the department to implement the state tank vessel inspection program. [1991 c.651 Â§11]

Â Â Â Â Â  468B.385 Modification of approval of contingency plan; revocation of approval; violation. (1) Upon request of a plan holder or on the initiative of the Department of Environmental Quality, the department, after notice and opportunity for hearing, may modify its approval of a contingency plan if the department determines that a change has occurred in the operation of the facility or tank vessel necessitating an amended or supplemental plan, or that the operatorÂs discharge experience demonstrates a necessity for modification.

Â Â Â Â Â  (2) The department, after notice and opportunity for hearing, may revoke its approval of a contingency plan if the department determines that:

Â Â Â Â Â  (a) Approval was obtained by fraud or misrepresentation;

Â Â Â Â Â  (b) The operator does not have access to the quality or quantity of resources identified in the plan;

Â Â Â Â Â  (c) A term or condition of approval or modification has been violated; or

Â Â Â Â Â  (d) The plan holder is not in compliance with the plan and the deficiency materially affects the plan holderÂs response capability.

Â Â Â Â Â  (3) Failure of a holder of an approved or modified contingency plan to comply with the plan or to have access to the quality or quantity of resources identified in the plan or to respond with those resources within the shortest possible time in the event of a spill is a violation of ORS 468B.345 to 468B.415 for purposes of ORS 466.992, 468.140, 468.943 and any other applicable law.

Â Â Â Â Â  (4) If the holder of an approved or modified contingency plan fails to respond to and conduct cleanup operations of an unpermitted discharge of oil with the quality and quantity of resources identified in the plan and in a manner required under the plan, the holder is strictly liable, jointly and severally, for the civil penalty assessed under ORS 466.992 and 468.140.

Â Â Â Â Â  (5) In order to be considered in compliance with a contingency plan, the plan holder must:

Â Â Â Â Â  (a) Establish and carry out procedures identified in the plan as being the responsibility of the holder of the plan;

Â Â Â Â Â  (b) Have access to and have on hand the quantity and quality of equipment, personnel and other resources identified as being accessible or on hand in the plan;

Â Â Â Â Â  (c) Fulfill the assurances espoused in the plan in the manner described in the plan;

Â Â Â Â Â  (d) Comply with terms and conditions attached to the plan by the department under ORS 468B.345 to 468B.380; and

Â Â Â Â Â  (e) Successfully demonstrate the ability to carry out the plan when required by the department under ORS 468B.370. [1991 c.651 Â§12; 1993 c.422 Â§34]

Â Â Â Â Â  468B.390 Compliance with federal Oil Pollution Act of 1990; proof of financial responsibility. (1) No person shall cause or permit the operation of a facility in the state unless the person has proof of compliance with Section 1016 of the federal Oil Pollution Act of 1990 (P.L. 101-380), if such compliance is required by federal law.

Â Â Â Â Â  (2) No person may cause or permit the operation of an offshore exploration or production facility in the state unless the person has proof of compliance with Section 1016 of the federal Oil Pollution Act of 1990 (P.L. 101-380).

Â Â Â Â Â  (3) Except for a barge that does not carry oil as cargo or fuel or a spill response vessel or barge, the owner of any vessel over 300 gross tons in the waters of this state shall have proof of financial responsibility for the following vessels:

Â Â Â Â Â  (a) For tank vessels over 300 gross tons:

Â Â Â Â Â  (A) $1,200 per gross ton or $2 million for vessels of 3,000 gross tons or less, whichever is greater; and

Â Â Â Â Â  (B) $1,200 per gross ton or $10 million for vessels over 3,000 gross tons, whichever is greater; or

Â Â Â Â Â  (b) For any other covered vessel over 300 gross tons carrying oil only for use as fuel, $600 per gross ton or $500,000, whichever is greater.

Â Â Â Â Â  (4) The Department of Environmental Quality shall enter into an agreement with the United States Coast Guard to receive notification of noncompliance with the provisions of this section.

Â Â Â Â Â  (5) The financial assurance requirement established under subsection (3) of this section shall meet the liability to the state for:

Â Â Â Â Â  (a) Actual costs for removal of spilled oil;

Â Â Â Â Â  (b) Civil penalties and fines imposed in connection with oil spills; and

Â Â Â Â Â  (c) Natural resource damage. [1991 c.651 Â§13; 2001 c.688 Â§4]

Â Â Â Â Â  468B.395 Department duties. The Department of Environmental Quality shall:

Â Â Â Â Â  (1) In cooperation with other natural resource agencies, develop a method of natural resource valuation that fully incorporates nonmarket and market values in assessing damages resulting from oil discharges;

Â Â Â Â Â  (2) Work with other potentially affected states to develop a joint oil discharge prevention education program for operators of fishing vessels, ferries, ports, cruise ships and marinas;

Â Â Â Â Â  (3) Review the adequacy of and make recommendations for improvements in equipment, operating procedures and the appropriateness of west coast locations for transfer of oil;

Â Â Â Â Â  (4) In cooperation with industry and the United States Coast Guard, develop local programs to provide oil discharge response training to fishing boat operators and marinas;

Â Â Â Â Â  (5) Act as the state agency responsible for the overall management of the environmental cleanup of oil or hazardous material spills or releases, which shall include:

Â Â Â Â Â  (a) Adoption of an incident command system to enhance the departmentÂs ability to manage responses to a major oil or hazardous material spill or release; and

Â Â Â Â Â  (b) Appointment of a state on-scene coordinator for any major incident involving an oil or hazardous material spill or release or threatened spill or release;

Â Â Â Â Â  (6) Coordinate oil spill research with other west coast states and develop a framework for information sharing and combined funding of research projects;

Â Â Â Â Â  (7) Annually review and revise the interagency response plan for oil and hazardous material spills or releases in navigable waters of the state developed under ORS 468B.495 and 468B.500;

Â Â Â Â Â  (8) On the Oregon coast, assist affected local agencies and industry groups to complete an inventory of existing plans and resources and to identify or establish an organization to coordinate oil spill contingency planning as part of the alternative schedule adopted for the Oregon coast described in ORS 468B.355 (1);

Â Â Â Â Â  (9) Where adequate resources do not exist to prevent, contain, clean up and mitigate oil spills or threatened spills, assist local agencies and industry groups to secure necessary funds and equipment; and

Â Â Â Â Â  (10) In its annual review and revision of the plan developed under ORS 468B.495 and 468B.500:

Â Â Â Â Â  (a) Consult with all affected local, state and federal agencies, municipal and community officials and representatives of industry;

Â Â Â Â Â  (b) Provide training in the use of the plan; and

Â Â Â Â Â  (c) Conduct spill exercises to test the adequacy of the plan. [1991 c.651 Â§14; 2001 c.688 Â§5]

Â Â Â Â Â  468B.400 Wildlife rescue training program. The State Department of Fish and Wildlife shall develop and implement a program to provide wildlife rescue training for volunteers. In developing the program, the State Department of Fish and Wildlife shall:

Â Â Â Â Â  (1) Work with agencies responsible for wildlife protection in other west coast states;

Â Â Â Â Â  (2) Rely upon the oil wildlife rehabilitation plan developed under ORS 468B.495; and

Â Â Â Â Â  (3) Take such action as is required for reimbursement in accordance with the provisions of the federal Oil Pollution Act of 1990 (P.L. 101-380). [1991 c.651 Â§15]

Â Â Â Â Â  468B.405 Fees; disposition. (1) The Department of Environmental Quality shall assess the following fees on covered vessels and offshore and onshore facilities to recover the costs of reviewing the plans and conducting the inspections, exercises, training and activities required under ORS 468B.345 to 468B.400:

Â Â Â Â Â  (a) Cargo and passenger vessels, $70 per trip.

Â Â Â Â Â  (b) Nonself-propelled tank vessels:

Â Â Â Â Â  (A) Having a capacity of fewer than 25,000 barrels, $60 per trip.

Â Â Â Â Â  (B) Having a capacity of 25,000 to 99,999 barrels, $70 per trip.

Â Â Â Â Â  (C) Having a capacity of 100,000 or more barrels, $100 per trip.

Â Â Â Â Â  (c) Self-propelled tank vessels of 300 gross tons or less, $60 per trip.

Â Â Â Â Â  (d) Self-propelled tank vessels over 300 gross tons, $1,200 per trip.

Â Â Â Â Â  (e) Offshore and onshore facilities, $5,900 per year.

Â Â Â Â Â  (f) Dredge vessels, $36 per day when operating in the navigable waters of the state.

Â Â Â Â Â  (2) Moneys collected under this section shall be deposited in the State Treasury to the credit of the Oil Spill Prevention Fund established under ORS 468B.410.

Â Â Â Â Â  (3) As used in this section, ÂtripÂ means travel to the appointed destination and return travel to the point of origin within the navigable waters of this state. For the purpose of assessing trip fees under this section, self-propelled tank vessels transiting the navigable waters of this state in ballast shall be considered cargo vessels. [1991 c.651 Â§17; 2001 c.688 Â§6; 2003 c.738 Â§2; 2007 c.157 Â§1]

Â Â Â Â Â  Note: Section 6, chapter 157, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) The amendments to ORS 468B.405 (1)(a), (b), (c), (d) and (f) by section 1 of this 2007 Act apply to fees assessed on or after August 1, 2007, or on or after the first day of the calendar month following the effective date of this 2007 Act [May 25, 2007], whichever is later.

Â Â Â Â Â  (2) The amendments to ORS 468B.405 (1)(e) by section 1 of this 2007 Act apply only to fees attributable to fiscal years beginning on or after July 1, 2007. [2007 c.157 Â§6]

Â Â Â Â Â  468B.410 Oil Spill Prevention Fund; uses. (1) The Oil Spill Prevention Fund is established separate and distinct from the General Fund in the State Treasury. Interest earned on the fund shall be credited to the fund. Moneys received by the Department of Environmental Quality for the purpose of oil and hazardous material spill prevention and the fees collected under ORS 468B.405 shall be paid into the State Treasury and credited to the fund.

Â Â Â Â Â  (2) The State Treasurer shall invest and reinvest moneys in the Oil Spill Prevention Fund in the manner prescribed by law.

Â Â Â Â Â  (3) The moneys in the Oil Spill Prevention Fund are appropriated continuously to the Department of Environmental Quality to be used in the manner described in subsection (4) of this section.

Â Â Â Â Â  (4) The Oil Spill Prevention Fund may be used by the Department of Environmental Quality to:

Â Â Â Â Â  (a) Pay all costs of the department incurred to:

Â Â Â Â Â  (A) Review the contingency plans submitted under ORS 468B.360;

Â Â Â Â Â  (B) Conduct training, response exercises, inspection and tests in order to verify equipment inventories and ability to prevent and respond to oil release emergencies and to undertake other activities intended to verify or establish the preparedness of the state, a municipality or a party required by ORS 468B.345 to 468B.415 to have an approved contingency plan to act in accordance with that plan; and

Â Â Â Â Â  (C) Verify or establish proof of financial responsibility required by ORS 468B.390.

Â Â Â Â Â  (b) Review and revise the oil spill response plan required by ORS 468B.495 and 468B.500. [1991 c.651 Â§18]

Â Â Â Â Â  468B.412 Report regarding fees and Oil Spill Prevention Fund. (1) By September 30 of each year, beginning in 2008, the Department of Environmental Quality shall publish a report for the previous fiscal year, commencing on July 1 and ending on June 30, that addresses:

Â Â Â Â Â  (a) The fees assessed under ORS 468B.405 on covered vessels and offshore and onshore facilities; and

Â Â Â Â Â  (b) The activities of the department under ORS 468B.410 (4).

Â Â Â Â Â  (2)(a) The report published by the department under this section must be in a format that allows for the monitoring of fee collection and related activities by the department and for ensuring that adequate but not excessive fees are collected to meet the departmentÂs budgetary needs.

Â Â Â Â Â  (b) The department shall make the report available to those who paid fees under ORS 468B.405 and to the general public. [2007 c.157 Â§2]

Â Â Â Â Â  Note: 468B.412 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468B.415
Oregon
coast safety committee; subcommittees. (1) There is established a safety committee for the
Oregon
coast. A subcommittee shall be appointed for
Coos
Bay
and
Yaquina
Bay
. In addition, the Department of Environmental Quality also shall consult with the State of
Washington
to establish a joint regional safety committee for the Columbia River and may appoint a subcommittee for the
Willamette
River
. The safety committee shall operate under the direction of the Economic and Community Development Department pursuant to ORS 285A.615.

Â Â Â Â Â  (2) Each committee shall consist of not more than 11 members, appointed by the Director of the Economic and Community Development Department in consultation with the Director of the Department of Environmental Quality. At a minimum, the following groups should be considered for representation on the committees:

Â Â Â Â Â  (a) Local port authorities;

Â Â Â Â Â  (b) Tank vessel operators;

Â Â Â Â Â  (c) Tug and barge operators;

Â Â Â Â Â  (d) PilotsÂ organizations;

Â Â Â Â Â  (e) Cargo vessel operators;

Â Â Â Â Â  (f) Commercial fishermen;

Â Â Â Â Â  (g) Pleasure boat operators;

Â Â Â Â Â  (h) Environmental organizations;

Â Â Â Â Â  (i) Local planning authorities; and

Â Â Â Â Â  (j) The public at large.

Â Â Â Â Â  (3) The members shall be appointed to the safety committee for a term of four years. The Director of the Economic and Community Development Department in consultation with the Director of the Department of Environmental Quality shall appoint the chairperson of each committee to serve a term of four years.

Â Â Â Â Â  (4) A majority of the members shall constitute a quorum for the transaction of business.

Â Â Â Â Â  (5) The duties of the safety committees shall include but are not limited to:

Â Â Â Â Â  (a) Planning for safe navigation and operation of covered vessels within each harbor;

Â Â Â Â Â  (b) Developing safety plans;

Â Â Â Â Â  (c) Reviewing and making recommendations to the Oregon Board of Maritime Pilots, ports and the United States Coast Guard on the following:

Â Â Â Â Â  (A) Pilotage requirements for all single boiler or single engine and single screw tank vessels carrying oil in pilotage grounds;

Â Â Â Â Â  (B) Reducing deadweight tonnage specifications for pilotage service for vessels carrying oil;

Â Â Â Â Â  (C) Guidelines for tugs on tank vessels for tow cable size and material specifications, cable maintenance practices, cable handling equipment design and barge recovery plan preparation;

Â Â Â Â Â  (D) Establishing regional speed limits, based on escort vehicle limitations, for all tank vessels in inland navigable waters and critical approaches to inland navigable waters;

Â Â Â Â Â  (E) Requiring towing systems and plans on all tank vessels carrying oil; and

Â Â Â Â Â  (F) The feasibility of establishing a pilot program for a near-miss reporting system that is coordinated with vessel inspection information compiled as a result of inspections under ORS 468B.370 and 468B.375.

Â Â Â Â Â  (6) Members of the safety committees established under this section are entitled to compensation and expenses as provided in ORS 292.495.

Â Â Â Â Â  (7) The Department of Environmental Quality shall serve in an advisory capacity to the safety committees and review the safety plans. In addition, the United States Coast Guard shall be invited to also act in an advisory capacity to the safety committees and may participate in the review of safety plans. [1991 c.651 Â§19; 1993 c.736 Â§56]

Â Â Â Â Â  468B.420 Safety committee recommendations. If a safety committee established under ORS 468B.415 determines that the United States Coast Guard has not acted on the recommendations submitted under ORS 468B.415 (5)(c)(C) and (E) in a timely and adequate manner, the committee may recommend to the port that the port adopt rules to implement the committeeÂs recommendations under ORS 468B.415 (5)(c)(C) and (E). [1991 c.651 Â§19a]

Â Â Â Â Â  468B.425 Exemption from liability for removal costs or damages. (1) Notwithstanding any other provision of law, a person is not liable for removal costs or damages that result from action taken or omitted in the course of rendering care, assistance or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by a state official responsible for oil spill response.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply:

Â Â Â Â Â  (a) To a responsible party;

Â Â Â Â Â  (b) With respect to personal injury or wrongful death; or

Â Â Â Â Â  (c) If the person is grossly negligent or engages in willful misconduct.

Â Â Â Â Â  (3) A responsible party is liable for any removal costs or damages for which a person is relieved of under subsection (1) this section.

Â Â Â Â Â  (4) Nothing in this section affects the liability of a responsible party for oil spill response under ORS 468B.300 to 468B.500. [1991 c.606 Â§3]

(Willful or Negligent Discharge)

Â Â Â Â Â  468B.450 Willful or negligent discharge of oil; civil penalty; authority of director to mitigate. (1) Any person who willfully or negligently causes or permits the discharge of oil into the waters of the state shall incur, in addition to any other penalty provided by law, a civil penalty commensurate with the amount of damage incurred. The amount of the penalty shall be determined by the Director of the Department of Environmental Quality with the advice of the State Fish and Wildlife Director after taking into consideration the gravity of the violation, the previous record of the violator in complying, or failing to comply, with the provisions of ORS 468B.450 to 468B.460, and such other considerations as the director considers appropriate. The penalty provided for in this subsection shall be imposed and enforced in accordance with ORS 468.135.

Â Â Â Â Â  (2) The director may, upon written application therefor received within 15 days after receipt of notice under ORS 468.135, and when considered in the best interest of this state in carrying out the purposes of ORS chapters 468, 468A and 468B, remit or mitigate any penalty provided for in subsection (1) of this section or discontinue any prosecution to recover the same upon such terms as the director in the directorÂs discretion considers proper. [Formerly 468.817]

Â Â Â Â Â  468B.455 Oil Spillage Control Fund; source; use. (1) There is established an Oil Spillage Control Fund separate and distinct from the General Fund. This account shall be a revolving fund, the interest of which shall be credited to the Oil Spillage Control Fund.

Â Â Â Â Â  (2) All penalties recovered under ORS 468B.450 (1) shall be paid into the Oil Spillage Control Fund. Such moneys are continuously appropriated to the Department of Environmental Quality for the advancement of costs incurred in carrying out cleanup activities and for the rehabilitation of affected fish and wildlife as provided under ORS 468B.060.

Â Â Â Â Â  (3) With the approval of the Environmental Quality Commission, the moneys in the Oil Spillage Control Fund may be invested as provided by ORS 293.701 to 293.820, and earnings from such investment shall be credited to the fund.

Â Â Â Â Â  (4) The Oil Spillage Control Fund shall not be used for any purpose other than that for which the fund was created. [Formerly 468.819; 2007 c.217 Â§5]

Â Â Â Â Â  468B.460 Rules. The Environmental Quality Commission shall adopt rules necessary to carry out the provisions of ORS 468B.450 and 468B.455. [Formerly 468.821]

(Shipping)

Â Â Â Â Â  468B.475 Legislative finding; need for evidence of financial assurance for ships transporting oil. The Legislative Assembly finds that oil spills, hazardous material spills and other forms of incremental pollution present serious danger to the fragile marine environment of the state. Therefore, it is the intent of this section and ORS 468B.485 to establish financial assurance for ships that transport oil and other hazardous material in the waters of the state. [Formerly 468.823]

Â Â Â Â Â  468B.480 [Formerly 468.825; repealed by 2001 c.688 Â§11]

Â Â Â Â Â  468B.485 Methods of establishing financial assurance. (1) Financial assurance may be established by any of the following methods or a combination of these methods acceptable to the Environmental Quality Commission:

Â Â Â Â Â  (a) Evidence of insurance;

Â Â Â Â Â  (b) Surety bond;

Â Â Â Â Â  (c) Qualifications as a self-insurer; or

Â Â Â Â Â  (d) Any other evidence of financial assurance approved by the commission.

Â Â Â Â Â  (2) Any bond filed shall be issued by a bonding company authorized to do business in the
United States
.

Â Â Â Â Â  (3) Documentation of the financial assurance shall be kept on the ship or filed with the Department of Environmental Quality. The owner or operator of any other ship shall maintain on the ship a certificate issued by the United States Coast Guard evidencing compliance with the requirements of section 311 of the Federal Water Pollution Control Act, P.L. 92-500, as amended. [Formerly 468.827]

Â Â Â Â Â  468B.490 [Formerly 468.829; repealed by 2001 c.688 Â§11]

Â Â Â Â Â  468B.495 Interagency response plan for oil or hazardous material spills in certain waters. (1) The Department of Environmental Quality shall develop an integrated, interagency response plan for oil or hazardous material spills in the Columbia River, the
Willamette
River
up to
Willamette
Falls
and the coastal waters and estuaries of the state. In developing the response plan, the department shall work with all affected local, state and federal agencies and with any volunteer group interested in participating in oil or hazardous material spill response.

Â Â Â Â Â  (2) The plan developed under subsection (1) of this section shall be consistent to the extent practicable with the plan for a statewide hazardous material emergency response system established by the State Fire Marshal under ORS 453.374. [Formerly 468.831]

Â Â Â Â Â  468B.500 Contents of plan. The plan developed under ORS 468B.495 shall include at a minimum:

Â Â Â Â Â  (1) A compilation of maps and information about the waters of the state including shorelines, access points, critical habitats, shoreline sensitivity, disposal sites, ownership and jurisdictional control over each area. This portion of the plan shall use and expand the computer mapping system currently being developed by the State Department of Energy.

Â Â Â Â Â  (2) An index of federal, state and local agency personnel, private contractors, volunteers, labor employment centers, wildlife rehabilitation centers and other sources of persons and equipment available to respond in the event of an oil or hazardous material spill. The index shall include information necessary to contact the organizations and persons in the index in the event of an oil or hazardous material spill.

Â Â Â Â Â  (3) A spill response strategy. This strategy shall include methods for discovery of the spill, notification of agencies, organizations and individuals in the index, evaluation and initiation of response, containment and countermeasures and cleanup. The spill response strategy shall also include provisions for documenting the response measures taken and procedures for cost recovery.

Â Â Â Â Â  (4) Provisions for coordinating
Oregon
Âs oil or hazardous material spill response procedures for coastal and interstate waters with the states of
Washington
and
California
. To the maximum extent practicable, interstate cooperation shall include but need not be limited to coordination of:

Â Â Â Â Â  (a) Development of coastal and ocean information systems with those of adjacent states; and

Â Â Â Â Â  (b)
Oregon
Âs oil or hazardous material spill response, damage assessment and cost recovery procedures for coastal or interstate waters with those developed by adjacent states. [Formerly 468.833]

POLLUTANT REDUCTION TRADING PROGRAMS

Â Â Â Â Â  468B.550 Short title. This section and ORS 468B.555 shall be known as the ÂWillamette Watershed Improvement Trading Act.Â [2001 c.758 Â§1]

Â Â Â Â Â  Note: 468B.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 468B or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  468B.555 Trading program development; priorities; fees. (1) The Department of Environmental Quality shall develop and implement a pollutant reduction trading program as a means of achieving water quality objectives and standards in this state. The department shall develop the program in a manner that complies with state and federal water quality regulations and promotes economic efficiency.

Â Â Â Â Â  (2) In developing the program, the department shall place a priority on trades that improve the water quality of the
Willamette
River
and on the following pollutants or conditions:

Â Â Â Â Â  (a) Nitrogenous and phosphorous compounds commonly referred to as nutrients;

Â Â Â Â Â  (b) Sediment;

Â Â Â Â Â  (c) Temperature;

Â Â Â Â Â  (d) Biological oxygen demand; and

Â Â Â Â Â  (e) Chemical oxygen demand.

Â Â Â Â Â  (3) The department shall:

Â Â Â Â Â  (a) Develop a procedure to assist persons entering into an agreement to offset or trade quantities of pollutants under this section in a manner that results in a net reduction of pollutants, assists in meeting water quality standards and implements total maximum daily load allocations;

Â Â Â Â Â  (b) Provide oversight and administration of agreements entered into under this section;

Â Â Â Â Â  (c) Minimize administrative and technical requirements in order to encourage and facilitate pollutant trading under this section; and

Â Â Â Â Â  (d) Emphasize practical procedures for pollutant trading that can be implemented using reasonable estimations and engineering judgment.

Â Â Â Â Â  (4)(a) The department may assess reasonable fees to a party engaging in pollutant reduction trading under this section to offset its administrative costs associated with the pollutant reduction trading program.

Â Â Â Â Â  (b) The department shall make every effort to minimize fees to facilitate and encourage pollutant trading.

Â Â Â Â Â  (c) Fees collected by the department under this section shall be deposited in the State Treasury to the credit of an account of the department and are continuously appropriated to the department.

Â Â Â Â Â  (5) The department shall seek any approvals, waivers or authorizations from the United States Environmental Protection Agency necessary to implement the program.

Â Â Â Â Â  (6) The department shall seek a minimum of $200,000 in federal funding to support the program.

Â Â Â Â Â  (7) This section may not be construed to allow any activity expressly prohibited by federal law or regulation. [2001 c.758 Â§3; 2007 c.71 Â§150]

Â Â Â Â Â  468B.990 [Formerly 468.990; repealed by 1993 c.422 Â§35]

_______________



Chapter 469

Chapter 469 Â Energy; Conservation Programs; Energy Facilities

2007 EDITION

ENERGY; CONSERVATION PROGRAMS; ENERGY FACILITIES

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

469.010Â Â Â Â  Policy

469.020Â Â Â Â  Definitions

STATE DEPARTMENT OF ENERGY; ADMINISTRATION

469.030Â Â Â Â  State Department of Energy; duties

469.040Â Â Â Â  Director; duties; appointment; rules

469.050Â Â Â Â  Limitations on subsequent employment of director; sanctions

469.055Â Â Â Â  Authority of department to require fingerprints

469.060Â Â Â Â  Comprehensive energy plan; energy pricing structures research

469.070Â Â Â Â  Energy forecast; contents; fees

469.080Â Â Â Â  Energy resource information; subpoena power; depositions; limitations on obtaining information; protection from abuse

469.085Â Â Â Â  Procedure for imposing civil penalties; rules

469.090Â Â Â Â  Confidentiality of information submitted under ORS 469.080

469.097Â Â Â Â  Duty to monitor industry progress in energy conservation

469.100Â Â Â Â  Agency consideration of legislative policy; agency review of rules

469.110Â Â Â Â  Dealings with federal government; intervention by State Department of Energy in agency action

469.120Â Â Â Â  State Department of Energy Account; appropriation; record of moneys

469.135Â Â Â Â  Energy Conservation Clearinghouse for Commerce and Industry

469.150Â Â Â Â  Energy suppliers to provide conservation services and information; rules

469.155Â Â Â Â  Advisory energy conservation standards for dwellings; rules

ALTERNATIVE ENERGY DEVICES

469.160Â Â Â Â  Definitions for ORS 469.160 to 469.180; rules

469.165Â Â Â Â  Rules; federal standards

469.170Â Â Â Â  Claim for tax credits; rules; eligibility; contents; contractor system certification

469.171Â Â Â Â  Transfer of tax credit for alternative fuel vehicle; rules

469.172Â Â Â Â  Ineligible devices; rules

469.176Â Â Â Â  Performance assumptions and prescriptive measures for tax credits

469.180Â Â Â Â  Forfeiture of tax credits; revocation of contractor certificate; inspection; effect of failure to allow inspection

RENEWABLE ENERGY RESOURCES

469.185Â Â Â Â  Definitions for ORS 469.185 to 469.225 and 469.878; rules

469.190Â Â Â Â  Policy

469.195Â Â Â Â  Priority given to certain projects; criteria

469.197Â Â Â Â  Rules; criteria for high-performance homes, renewable energy systems, combined heat and power facilities and renewable energy resource equipment

469.200Â Â Â Â  Annual limit to cost of facility in granting tax credits

469.205Â Â Â Â  Application for preliminary certification; eligibility; contents; fees; rules

469.206Â Â Â Â  Transferability of facility tax credit; rules; effect on taxes reported by public utility

469.207Â Â Â Â  Tax credit for rental housing units; eligibility

469.208Â Â Â Â  Transferability of rental housing unit tax credit; rules

469.210Â Â Â Â  Submission of plans, specifications and contract terms; preliminary certification

469.215Â Â Â Â  Final certification; eligibility; application; content

469.217Â Â Â Â  Rules; fees for certification

469.220Â Â Â Â  Certificate required for tax credits; certification not to exceed five years

469.225Â Â Â Â  Revocation of certificate; forfeiture of tax credits; collection

ENERGY EFFICIENCY STANDARDS

(Temporary provisions relating to outdoor lighting are compiled as notes preceding ORS 469.229)

469.229Â Â Â Â  Definitions for ORS 469.229 to 469.261

469.233Â Â Â Â  Energy efficiency standards

469.235Â Â Â Â  Certain reflector lamps exempt from standards

469.238Â Â Â Â
Sale
of products not meeting standards prohibited; exemptions

469.239Â Â Â Â  Installation of products not meeting standards prohibited; exemptions

469.255Â Â Â Â  Manufacturers to test products; test methods; certification of products; rules

469.261Â Â Â Â  Department to review standards; rules; postponement of operative dates of standards; application for waiver of federal preemption

REGULATION OF ENERGY FACILITIES

(General Provisions)

469.300Â Â Â Â  Definitions

469.310Â Â Â Â  Policy

(Siting)

469.320Â Â Â Â  Site certificate required; exceptions

469.330Â Â Â Â  Notice of intent to file application for site certificate; public notice; standards, application requirements and study requirements; project order; rules

469.350Â Â Â Â  Application for site certificate; comment and recommendation

469.360Â Â Â Â  Evaluation of site applications; costs; payment

469.370Â Â Â Â  Draft proposed order for hearing; issues raised; final order; expedited processing

469.373Â Â Â Â  Expedited processing for certain natural gas energy facilities

469.375Â Â Â Â  Required findings for radioactive waste disposal facility certificate

469.378Â Â Â Â  Land use compatibility statement for energy facility

469.401Â Â Â Â  Energy facility site certificate; conditions; effect of issuance on state and local government agencies

469.402Â Â Â Â  Delegation of review of future action required by site certificate

469.403Â Â Â Â  Rehearing on approval or rejection of application for site certificate or amendment; appeal; judicial review vested in Supreme Court; stay of order

469.405Â Â Â Â  Amendment of site certificate; judicial review; exemption; rules

469.407Â Â Â Â  Amendment of application to increase capacity of facility

469.409Â Â Â Â  Amendment of site certificate to demonstrate compliance with carbon dioxide emissions standard; binding arbitration to resolve disputes

469.410Â Â Â Â  Energy facility site certificate applications filed or under construction prior to July 2, 1975; conditions of site certificate; monitoring programs

469.421Â Â Â Â  Fees; exemptions; assessment of certain utilities and suppliers; penalty

469.430Â Â Â Â  Site inspections

469.440Â Â Â Â  Grounds for revocation or suspension of certificates

469.441Â Â Â Â  Justification of fees charged; judicial review

(High Voltage Transmission Lines)

469.442Â Â Â Â  Procedure prior to construction of transmission line in excess of 230,000 volts; review committee

(Administration)

469.450Â Â Â Â  Energy Facility Siting Council; appointment; confirmation; term; restrictions

469.460Â Â Â Â  Officers; meetings; compensation and expenses

469.470Â Â Â Â  Powers and duties; rules

469.480Â Â Â Â  Local government advisory group; special advisory groups; compensation and expenses; Electric and Magnetic Field Committee; rules

(Rules; Standards; Compliance)

469.490Â Â Â Â  Adoption of rules; determination of validity

469.501Â Â Â Â  Energy facility siting, construction, operation and retirement standards; exemptions

469.503Â Â Â Â  Requirements for approval of energy facility site certificate; carbon dioxide emissions standard; offset funds; use of offset funds by qualifying organization; rules

469.504Â Â Â Â  Facility compliance with statewide planning goals; exception; amendment of local plan and land use regulations; conflicts; technical assistance; rules

469.505Â Â Â Â  Consultation with other agencies

469.507Â Â Â Â  Monitoring environmental and ecological effects of construction and operation of energy facilities

469.520Â Â Â Â  Cooperation of state governmental bodies; adoption of rules by state agencies on energy facility development

(Plant Operations; Radioactive Wastes)

469.525Â Â Â Â  Radioactive waste disposal facilities prohibited; exceptions; rules

469.530Â Â Â Â  Review and approval of security programs

469.533Â Â Â Â  State Department of Energy rules for health protection and evacuation procedures in nuclear emergency

469.534Â Â Â Â  County procedures

469.535Â Â Â Â  Governor may assume control of emergency operations during nuclear accident or catastrophe

469.536Â Â Â Â  Public utility to disseminate information under ORS 469.533

469.540Â Â Â Â  Reductions or curtailment of operations for violation of safety standards; notice; time period for repairs; transport and disposal of radioactive materials

469.550Â Â Â Â  Order for halt of plant operations or activities with radioactive material; notice

469.553Â Â Â Â  Active uranium mill or mill tailings disposal facility site certification required; procedure for review; fees

469.556Â Â Â Â  Rules governing uranium-related activities

469.559Â Â Â Â  Cooperative agreements authorized between council and federal officials and agencies; rules; powers of Governor; exception for inactive or abandoned site

(Records)

469.560Â Â Â Â  Records; public inspection; confidential information

(Insurance)

469.561Â Â Â Â  Property insurance required; exceptions; filing of policy

469.562Â Â Â Â  Eligible insurers

(Enforcement)

469.563Â Â Â Â  Court orders for enforcement

(
Oregon
Hanford
Cleanup Board)

469.566Â Â Â Â  Legislative findings

469.568Â Â Â Â  Construction of ORS 469.566 to 469.583

469.569Â Â Â Â  Definitions for ORS 469.566 to 469.583

469.571Â Â Â Â  Oregon Hanford Cleanup Board; members; appointment

469.572Â Â Â Â  Compensation of board members

469.573Â Â Â Â  Purpose of
Oregon
Hanford
Cleanup Board

469.574Â Â Â Â  Duties of Oregon Hanford Cleanup Board; coordination with
Washington

469.575Â Â Â Â  Duties of chairperson of Oregon Hanford Cleanup Board

469.576Â Â Â Â  Review of
Hanford
as site selected for long-term disposal of high-level radioactive waste

469.577Â Â Â Â  Lead agency; agreements with federal agencies related to long-term disposal of high-level radioactive waste

469.578Â Â Â Â  Oregon Hanford Cleanup Board to implement agreements with federal agencies

469.579Â Â Â Â  Authority to accept moneys; disbursement of funds; rules

469.581Â Â Â Â  Advisory and technical committees

469.582Â Â Â Â  Cooperation with Oregon Hanford Cleanup Board; technical assistance from other state agencies

469.583Â Â Â Â  Rules

(Federal Site Selection)

469.584Â Â Â Â  Findings

469.585Â Â Â Â  Activities of state related to selection of high-level radioactive waste disposal site

(
Hanford
Nuclear Reservation)

469.586Â Â Â Â  Findings

469.587Â Â Â Â  Position of State of
Oregon
related to operation of Hanford Nuclear Reservation

(Siting of Nuclear-Fueled Thermal Power Plants)

469.590Â Â Â Â  Definitions for ORS 469.590 to 469.595

469.593Â Â Â Â  Findings

469.594Â Â Â Â  Storage of high-level radioactive waste after expiration of license prohibited; continuing responsibility for storage; implementation agreements

469.595Â Â Â Â  Condition to site certificate for nuclear-fueled thermal power plant

469.597Â Â Â Â  Election procedure; elector approval required

469.599Â Â Â Â  Public Utility CommissionÂs duty

469.601Â Â Â Â  Effect of ORS 469.595 on applications and applicants

(Transportation of Radioactive Material)

469.603Â Â Â Â  Intent to regulate transportation of radioactive material

469.605Â Â Â Â  Permit to transport required; application; delegation of authority to issue permits; fees; rules

469.606Â Â Â Â  Determination of best and safest route

469.607Â Â Â Â  Authority of council; rules

469.609Â Â Â Â  Annual report to state agencies and local governments on shipment of radioactive wastes

469.611Â Â Â Â  Emergency preparedness and response program; radiation emergency response team; training

469.613Â Â Â Â  Records; inspection; rules

469.615Â Â Â Â  Indemnity for claims against state insurance coverage certification; reimbursement for costs incurred in nuclear incident

469.617Â Â Â Â  Report to legislature; content

469.619Â Â Â Â  State Department of Energy to make federal regulations available

RESIDENTIAL ENERGY CONSERVATION ACT

(Investor-Owned Utilities)

469.631Â Â Â Â  Definitions for ORS 469.631 to 469.645

469.633Â Â Â Â  Investor-owned utility program

469.634Â Â Â Â  Contributions for urban and community forest activities by customers of investor-owned utilities; rules; uses

469.635Â Â Â Â  Alternative program of investor-owned utilities

469.636Â Â Â Â  Additional financing program by investor-owned utility for rental dwelling

469.637Â Â Â Â  Energy conservation part of utility service of investor-owned utility

469.639Â Â Â Â  Billing for energy conservation measures

469.641Â Â Â Â  Conditions for cash payments to dwelling owner by investor-owned utility

469.643Â Â Â Â  Formula for customer charges; rules

469.645Â Â Â Â  Implementation of program by investor-owned utility

(Publicly Owned Utilities)

469.649Â Â Â Â  Definitions for ORS 469.649 to 469.659

469.651Â Â Â Â  Publicly owned utility program

469.652Â Â Â Â  Contributions for urban and community forest activities by customers of publicly owned utilities; rules; uses

469.653Â Â Â Â  Alternative program of publicly owned utility

469.655Â Â Â Â  Energy conservation as part of utility service of publicly owned utility

469.657Â Â Â Â  Conditions for cash payments to dwelling owner by publicly owned utility

469.659Â Â Â Â  Implementation of program by publicly owned utility

(Oil Dealers)

469.673Â Â Â Â  Definitions for ORS 469.673 to 469.683

469.675Â Â Â Â  Oil dealer program

469.677Â Â Â Â  Contracts for information, assistance and technical advice; standards for energy audits

469.679Â Â Â Â  Implementation by fuel dealer

469.681Â Â Â Â  Petroleum supplier assessment; computation; effect of failure to pay; interest

469.683Â Â Â Â  Oil-Heated Dwellings Energy Audit Account

(Miscellaneous)

469.685Â Â Â Â  Use of earlier energy audit

469.687Â Â Â Â  Title for ORS 469.631 to 469.687

ENERGY CONSERVATION PROGRAMS

(Single Family Residence)

469.700Â Â Â Â  Energy efficiency ratings; public information; Âsingle family residenceÂ defined

(Low Interest Loans)

469.710Â Â Â Â  Definitions for ORS 469.710 to 469.720

469.715Â Â Â Â  Low interest loans for cost-effective energy conservation; rate

469.717Â Â Â Â  When installation to be completed

469.719Â Â Â Â  Eligibility of lender for tax credit not affected by ownerÂs failure

469.720Â Â Â Â  Energy audit required; permission to inspect required; owner not to receive other incentives

(Public Buildings)

469.730Â Â Â Â  Declaration of purpose

469.735Â Â Â Â  Definitions for ORS 469.730 to 469.745

469.740Â Â Â Â  Rules establishing energy conservation standards for public buildings; bases

469.745Â Â Â Â  Voluntary compliance program

469.750Â Â Â Â  State purchase of alternative fuels

(State Agency Projects)

469.752Â Â Â Â  Definitions for ORS 469.752 to 469.756

469.754Â Â Â Â  Authority of state agencies to establish projects; use of savings; rules

469.756Â Â Â Â  Rules; technical assistance; evaluations

BIOFUELS AND BIOMASS

469.785Â Â Â Â  Fuel blends and solid biofuels; qualification for tax credits; rules

469.790Â Â Â Â  Biomass; eligibility for tax credits

PACIFIC NORTHWEST ELECTRIC POWER AND CONSERVATION PLANNING COUNCIL

469.802Â Â Â Â  Definition for ORS 469.802 to 469.845

469.803Â Â Â Â
Oregon
participation in Pacific Northwest Electric Power and Conservation Planning Council

469.805Â Â Â Â  State members of council; confirmation; qualifications

469.810Â Â Â Â  Conflicts of interest prohibited

469.815Â Â Â Â  Status of members; duties; attendance at public meetings; technical assistance

469.820Â Â Â Â  Term; reappointment; vacancy

469.825Â Â Â Â  Prohibited activities of members

469.830Â Â Â Â  Removal of members; grounds; procedure

469.835Â Â Â Â  Salary of members; staff

469.840Â Â Â Â  Northwest Regional Power and Conservation Account; uses

469.845Â Â Â Â  Annual report to Governor and legislature

COMMERCIAL ENERGY CONSERVATION SERVICES PROGRAM

469.860Â Â Â Â  Definitions for ORS 469.860 to 469.900

469.863Â Â Â Â  Gas utility to adopt commercial energy audit program; rules

469.865Â Â Â Â  Electric utility to adopt commercial energy conservation services program

469.870Â Â Â Â  Application of ORS 469.865, 469.870 and 469.900 (1) to electric utility

469.875Â Â Â Â  Fee for gas utility audit

469.878Â Â Â Â  Alternative fuels program

469.880Â Â Â Â  Energy audit program; rules

469.885Â Â Â Â  Publicly owned utility to adopt commercial energy audit program; fee

469.890Â Â Â Â  Publicly owned utility to adopt commercial energy conservation program; fees; rules

469.895Â Â Â Â  Application of ORS 469.890 to 469.900 to publicly owned utility

469.900Â Â Â Â  Duty of commission to avoid conflict with federal requirements

NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

469.930Â Â Â Â  Northwest Interstate Compact on Low-Level Radioactive Waste Management

POWER COSTS AND RATES

469.950Â Â Â Â  Authority to enter into interstate cooperative agreements to control power costs and rates; Bonneville Power Administration

PENALTIES

469.990Â Â Â Â  Penalties

469.992Â Â Â Â  Civil penalties

469.994Â Â Â Â  Civil penalty when contractor certificate revoked

GENERAL PROVISIONS

Â Â Â Â Â  469.010 Policy. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) Continued growth in demand for nonrenewable energy forms poses a serious and immediate, as well as future, problem. It is essential that future generations not be left a legacy of vanished or depleted resources, resulting in massive environmental, social and financial impact.

Â Â Â Â Â  (2) It is the goal of
Oregon
to promote the efficient use of energy resources and to develop permanently sustainable energy resources. The need exists for comprehensive state leadership in energy production, distribution and utilization. It is, therefore, the policy of
Oregon
:

Â Â Â Â Â  (a) That development and use of a diverse array of permanently sustainable energy resources be encouraged utilizing to the highest degree possible the private sector of our free enterprise system.

Â Â Â Â Â  (b) That through state government example and other effective communications, energy conservation and elimination of wasteful and uneconomical uses of energy and materials be promoted. This conservation must include, but not be limited to, resource recovery and materials recycling.

Â Â Â Â Â  (c) That the basic human needs of every citizen, present and future, shall be given priority in the allocation of energy resources, commensurate with perpetuation of a free and productive economy with special attention to the preservation and enhancement of environmental quality.

Â Â Â Â Â  (d) That state government assist every citizen and industry in adjusting to a diminished availability of energy.

Â Â Â Â Â  (e) That energy-efficient modes of transportation for people and goods shall be encouraged, while energy-inefficient modes of transportation shall be discouraged.

Â Â Â Â Â  (f) That cost-effectiveness be considered in state agency decision-making relating to energy sources, facilities or conservation, and that cost-effectiveness be considered in all agency decision-making relating to energy facilities.

Â Â Â Â Â  (g) That state government shall provide a source of impartial and objective information in order that this energy policy may be enhanced. [1975 c.606 Â§1; 1979 c.723 Â§1]

Â Â Â Â Â  469.020 Definitions. As used in ORS 176.820, 469.010 to 469.225, 469.860 (3), 469.880 to 469.895, 469.900 (3), 469.990, 469.992, 757.710 and 757.720, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAgencyÂ includes a department or other agency of state government, city, county, municipal corporation, political subdivision, port, peopleÂs utility district, joint operating agency and electric cooperative.

Â Â Â Â Â  (2) ÂCoal supplierÂ means any person engaged in the wholesale distribution in this state of coal intended for use in this state for an energy facility.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy resource, facility or conservation measure during its life cycle results in delivered power costs to the ultimate consumer no greater than the comparable incremental cost of the least cost alternative new energy resource, facility or conservation measure. Cost comparison under this definition shall include but not be limited to:

Â Â Â Â Â  (a) Cost escalations and future availability of fuels;

Â Â Â Â Â  (b) Waste disposal and decommissioning costs;

Â Â Â Â Â  (c) Transmission and distribution costs;

Â Â Â Â Â  (d) Geographic, climatic and other differences in the state; and

Â Â Â Â Â  (e) Environmental impact.

Â Â Â Â Â  (4) ÂCouncilÂ means the Energy Facility Siting Council established under ORS 469.450.

Â Â Â Â Â  (5) ÂDepartmentÂ means the State Department of Energy created under ORS 469.030.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (7) ÂEnergy facilityÂ has the meaning given in ORS 469.300.

Â Â Â Â Â  (8) ÂEnergy generation areaÂ means an area within which the effects of two or more small generating plants may accumulate so the small generating plants have effects of a magnitude similar to a single generating plant of 25 megawatts or more. An energy generation area for facilities using a geothermal resource and covered by a unit agreement, as provided in ORS 522.405 to 522.545 or by federal law, shall be defined in that unit agreement. If no such unit agreement exists, an energy generation area for facilities using a geothermal resource shall be the area that is within two miles, measured from the electrical generating equipment of the facility, of an existing or proposed geothermal electric power generating plant, not including the site of any other such plant not owned or controlled by the same person.

Â Â Â Â Â  (9) ÂGeothermal reservoirÂ means an aquifer or aquifers containing a common geothermal fluid.

Â Â Â Â Â  (10) ÂNominal electric generating capacityÂ has the meaning given in ORS 469.300.

Â Â Â Â Â  (11) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (12) ÂPetroleum supplierÂ means a petroleum refiner in this state, or any person engaged in the wholesale distribution of crude petroleum or derivative thereof or of propane in this state.

Â Â Â Â Â  (13) ÂRelated or supporting facilitiesÂ means any structure, proposed by the applicant, to be constructed or substantially modified in connection with the construction of an energy facility, including associated transmission lines, reservoirs, storage facilities, intake structure, road and rail access, pipelines, barge basins, office or public buildings, and commercial and industrial structures. ÂRelated or supporting facilitiesÂ does not include geothermal or underground gas storage reservoirs, production, injection or monitoring wells or wellhead equipment or pumps.

Â Â Â Â Â  (14) ÂSiteÂ means a proposed location of an energy facility, and its related or supporting facilities.

Â Â Â Â Â  (15) ÂThermal power plantÂ has the meaning given that term by ORS 469.300.

Â Â Â Â Â  (16) ÂUtilityÂ includes:

Â Â Â Â Â  (a) An individual, a regulated electrical company, a peopleÂs utility district, a joint operating agency, an electric cooperative, municipality or any combination thereof, engaged in or authorized to engage in the business of generating, transmitting or distributing electric energy;

Â Â Â Â Â  (b) A person or public agency generating electric energy from an energy facility for its own consumption; and

Â Â Â Â Â  (c) A person engaged in this state in the transmission or distribution of natural or synthetic gas. [1975 c.606 Â§2; 1977 c.794 Â§1; 1979 c.723 Â§2; 1981 c.629 Â§1; 1981 c.792 Â§1; 1991 c.480 Â§3; 1993 c.569 Â§1; 1995 c.505 Â§4; 1995 c.551 Â§2; 2003 c.186 Â§16]

STATE DEPARTMENT OF ENERGY; ADMINISTRATION

Â Â Â Â Â  469.030 State Department of Energy; duties. (1) There is created the State Department of Energy.

Â Â Â Â Â  (2) The State Department of Energy shall:

Â Â Â Â Â  (a) Be the central repository within the state government for the collection of data on energy resources;

Â Â Â Â Â  (b) Endeavor to utilize all public and private sources to inform and educate the public about energy problems and ways in which the public can conserve energy resources;

Â Â Â Â Â  (c) Engage in research, but whenever possible, contract with appropriate public or private agencies and dispense funds for research projects and other services related to energy resources, except that the State Department of Energy shall endeavor to avoid duplication of research whether completed or in progress;

Â Â Â Â Â  (d) Qualify for, accept and disburse or utilize any private or federal moneys or services available for the administration of ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 757.710 and 757.720;

Â Â Â Â Â  (e) Administer federal and state energy allocation and conservation programs and energy research and development programs and apply for and receive available funds therefor;

Â Â Â Â Â  (f) Be a clearinghouse for energy research to which all agencies shall send information on all energy related research;

Â Â Â Â Â  (g) Prepare contingent energy programs to include all forms of energy not otherwise provided pursuant to ORS 757.710 and 757.720;

Â Â Â Â Â  (h) Maintain an inventory of energy research projects in
Oregon
and the results thereof;

Â Â Â Â Â  (i) Collect, compile and analyze energy statistics, data and information;

Â Â Â Â Â  (j) Contract with public and private agencies for energy activities consistent with ORS 469.010 and this section; and

Â Â Â Â Â  (k) Upon request of the governing body of any affected jurisdiction, coordinate a public review of a proposed transmission line according to the provisions of ORS 469.442. [1975 c.606 Â§4; 1981 c.792 Â§2; 1987 c.200 Â§4; 1993 c.569 Â§2; 1995 c.551 Â§3; 1999 c.934 Â§5; 1999 c.1043 Â§9; 2003 c.186 Â§1]

Â Â Â Â Â  469.040 Director; duties; appointment; rules. (1) The State Department of Energy shall be under the supervision of the Director of the State Department of Energy, who shall:

Â Â Â Â Â  (a) Supervise the day-to-day functions of the State Department of Energy;

Â Â Â Â Â  (b) Supervise and facilitate the work and research on energy facility siting applications at the direction of the Energy Facility Siting Council;

Â Â Â Â Â  (c) Hire, assign, reassign and coordinate personnel of the State Department of Energy, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law; and

Â Â Â Â Â  (d) Adopt rules and issue orders to carry out the duties of the director and the State Department of Energy in accordance with ORS chapter 183 and the policy stated in ORS 469.010.

Â Â Â Â Â  (2) The director may delegate to any officer or employee the exercise and discharge in the directorÂs name of any power, duty or function of whatever character vested in the director by law. The official act of any person acting in the directorÂs name and by the directorÂs authority shall be considered an official act of the director.

Â Â Â Â Â  (3) The director shall be appointed by the Governor. [1975 c.606 Â§5; 1985 c.593 Â§1; 1993 c.496 Â§3; 1995 c.551 Â§4; 1999 c.934 Â§6; 1999 c.1043 Â§10; 2003 c.186 Â§3]

Â Â Â Â Â  469.050 Limitations on subsequent employment of director; sanctions. (1) A person who has been the Director of the State Department of Energy shall not, within two years after the person ceases to be the director, be an employee of:

Â Â Â Â Â  (a) An owner or operator of an energy facility;

Â Â Â Â Â  (b) An applicant for a site certificate; or

Â Â Â Â Â  (c) Any person who engages in the sale or manufacture of any energy resource or of any major component of an energy facility in
Oregon
.

Â Â Â Â Â  (2) Employment of any individual in violation of subsection (1)(a) or (b) of this section shall be grounds for the revocation of any license issued by this state or any agency thereof and held by the person that employs such individual. [1975 c.606 Â§Â§6,7]

Â Â Â Â Â  469.055 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Department of Energy may require the fingerprints of a person who:

Â Â Â Â Â  (1)(a) Is employed or applying for employment by the department; or

Â Â Â Â Â  (b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

Â Â Â Â Â  (2) Is, or will be, working or providing services in a position:

Â Â Â Â Â  (a) In the
Hanford
nuclear safety program;

Â Â Â Â Â  (b) In which the person conducts energy audits in schools, colleges, universities or medical facilities;

Â Â Â Â Â  (c) In the budget and finance section of the department;

Â Â Â Â Â  (d) That has personnel or human resources functions as one of the positionÂs primary responsibilities;

Â Â Â Â Â  (e) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems;

Â Â Â Â Â  (f) In which the person has access to personal information about employees or members of the public including Social Security numbers, dates of birth, driver license numbers or criminal background information; or

Â Â Â Â Â  (g) In which the person has access to tax or financial information about individuals or business entities or processes tax credits. [2005 c.730 Â§7]

Â Â Â Â Â  Note: 469.055 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.060 Comprehensive energy plan; energy pricing structures research. (1) Every odd-numbered year, the State Department of Energy shall transmit to the Governor and the Legislative Assembly a comprehensive plan including comments on the energy forecasts of the utilities and on the departmentÂs independent analysis and evaluation. The plan shall be designed to identify emerging trends related to energy supply, need and conservation and public health and safety factors, to estimate the level of statewide energy need for each year in the forthcoming five-year period and for the 10th and 20th year following issuance of the plan.

Â Â Â Â Â  (2) Notwithstanding ORS 469.030 (2)(c), the department shall conduct research into all energy pricing structures, relating price to consumption and considering the interchangeability of the various energy forms. In conducting the research, the department shall consider matters including, but not limited to, price elasticity, cross elasticity of demand and energy rate structures, as well as the rate structure studies of the Public Utility Commission. This research shall be submitted biennially to the Legislative Assembly and the Governor as a part of the plan described in subsection (1) of this section.

Â Â Â Â Â  (3) Consistent with the legislatively approved budget, the plan described in subsections (1) and (2) of this section shall include, but not be limited to:

Â Â Â Â Â  (a) An inventory of existing energy resources available to
Oregon
.

Â Â Â Â Â  (b) An estimation of the potential contribution that various energy resources could make in satisfying
Oregon
Âs future energy needs consistent with the policy stated in ORS 469.010 and where appropriate, the energy plan and fish and wildlife program adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to P.L. 96-501.

Â Â Â Â Â  (c) Recommendations for state and local governments to assist in the development and maximum use of cost-effective conservation and renewable resources, consistent with the policy stated in ORS 469.010 and, where appropriate, the energy plan and fish and wildlife program adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to P.L. 96-501.

Â Â Â Â Â  (d) Recommendations for proposed research, development and demonstration projects and programs necessary to evaluate the availability and cost-effectiveness of conservation and renewable resources in
Oregon
.

Â Â Â Â Â  (4) The plan described in this section shall be compiled by organizing and refining data acquired by the department in the performance of its existing duties. [1975 c.606 Â§8; 1983 c.273 Â§1; 1989 c.466 Â§1; 1995 c.505 Â§5; 1995 c.551 Â§19a]

Â Â Â Â Â  469.070 Energy forecast; contents; fees. (1) At least biennially the State Department of Energy shall issue a forecast on the energy situation as it affects
Oregon
. The forecast shall include, but not be limited to, an estimate of:

Â Â Â Â Â  (a) Energy demand and the resources available to meet that demand; and

Â Â Â Â Â  (b) Impacts of conservation and new technology, increased efficiency of present energy facilities, additions to present facilities, and construction of new facilities, on the availability of energy to
Oregon
.

Â Â Â Â Â  (2) The forecast shall include summary forecasts for:

Â Â Â Â Â  (a) Each of the first five years immediately following issuance of the forecast; and

Â Â Â Â Â  (b) The 10th and 20th year following the issuance of the forecast.

Â Â Â Â Â  (3) The forecast shall identify all major components of demand and any anticipated increase in demand, including but not limited to population, commercial, agricultural and industrial growth.

Â Â Â Â Â  (4) The State Department of Energy, by July 1 of each even-numbered year, shall issue a statement setting forth the methodology and assumptions it intends to employ in preparing the forthcoming forecast, any changes in the preceding forecast, and an outline of the contents of the biennial plan to be published by the department on the following January 1, and not later than the 45th day thereafter, commence public hearings thereon.

Â Â Â Â Â  (5) All state agencies, energy suppliers, owners of energy facilities, and other persons whom the Director of the State Department of Energy believes have an interest in the subject or who have applied to the director therefor, shall be supplied a copy of the statement issued by the department on July 1 of each even-numbered year. The director may charge a reasonable fee for a copy of this statement not to exceed the cost thereof.

Â Â Â Â Â  (6) After the public hearings required by subsection (4) of this section, but not later than January 1 following the issuance of its statement, the department shall issue the forecast required by subsection (1) of this section.

Â Â Â Â Â  (7) The forecast shall be included within the plan provided for in ORS 469.060 (1). [1975 c.606 Â§9; 1977 c.794 Â§3; 1983 c.273 Â§2; 2003 c.186 Â§17]

Â Â Â Â Â  469.080 Energy resource information; subpoena power; depositions; limitations on obtaining information; protection from abuse. (1) The Director of the State Department of Energy may obtain all necessary information from producers, suppliers and consumers of energy resources within
Oregon
, and from political subdivisions in this state, as necessary to carry out ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 469.992, 757.710 and 757.720. Such information may include, but not be limited to:

Â Â Â Â Â  (a) Sales volume;

Â Â Â Â Â  (b) Forecasts of energy resource requirements;

Â Â Â Â Â  (c) Inventory of energy resources; and

Â Â Â Â Â  (d) Local distribution patterns of information under paragraphs (a) to (c) of this subsection.

Â Â Â Â Â  (2) In obtaining information under subsection (1) of this section, the director, with the written consent of the Governor, may subpoena witnesses, material and relevant books, papers, accounts, records and memoranda, administer oaths, and may cause the depositions of persons residing within or without Oregon to be taken in the manner prescribed for depositions in civil actions in circuit courts, to obtain information relevant to energy resources.

Â Â Â Â Â  (3) In obtaining information under this section, the director:

Â Â Â Â Â  (a) Shall avoid eliciting information already furnished by a person or political subdivision in this state to a federal, state or local regulatory authority that is available to the director for such study; and

Â Â Â Â Â  (b) Shall cause reporting procedures, including forms, to conform to existing requirements of federal, state and local regulatory authorities.

Â Â Â Â Â  (4) Any person who is served with a subpoena to give testimony orally or in writing or to produce books, papers, correspondence, memoranda, agreements or the documents or records as provided in ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 469.992, 757.710 and 757.720, may apply to any circuit court in Oregon for protection against abuse or hardship in the manner provided in ORCP 36 C. [1975 c.606 Â§18; 1977 c.358 Â§9; 1977 c.794 Â§4a; 1979 c.284 Â§154; 2003 c.186 Â§18]

Â Â Â Â Â  469.085 Procedure for imposing civil penalties; rules. (1) Except as otherwise provided in this section, civil penalties under ORS 469.992 shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (2) Notwithstanding ORS 183.745 (2), the notice to the person against whom a civil penalty is to be imposed shall reflect a complete statement of the consideration given to the factors listed in subsection (7) of this section. The notice may be served by either the Director of the State Department of Energy or the Energy Facility Siting Council.

Â Â Â Â Â  (3) Notwithstanding ORS 183.745, if a hearing is not requested or if the person requesting a hearing fails to appear, a final order shall be entered upon a prima facie case made on the record of the agency.

Â Â Â Â Â  (4) The provisions of this section are in addition to and not in lieu of any other penalty or sanction provided by law. An action taken by the director or the council under this section may be joined by the director or the council with any other action against the same person under this chapter.

Â Â Â Â Â  (5) Any civil penalty recovered under this section shall be paid into the General Fund.

Â Â Â Â Â  (6) The director or the council shall adopt by rule a schedule of the amount of civil penalty that may be imposed for a particular violation.

Â Â Â Â Â  (7) In imposing a penalty under ORS 469.992, the director or the council shall consider:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct or prevent any violation;

Â Â Â Â Â  (b) Any prior violations of ORS chapter 469 or rules, orders or permits relating to the alleged violation;

Â Â Â Â Â  (c) The impact of the violation on public health and safety or public interests in fishery, navigation and recreation;

Â Â Â Â Â  (d) Any other factors determined by the director or the council to be relevant; and

Â Â Â Â Â  (e) The alleged violatorÂs cooperativeness and effort to correct the violation.

Â Â Â Â Â  (8) The penalty imposed under ORS 469.992 may be remitted or mitigated upon such terms and conditions as the director or council determines to be proper. Upon the request of the person incurring the penalty, the director or council shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated. [1991 c.480 Â§2; 1991 c.734 Â§106; 2003 c.186 Â§19]

Â Â Â Â Â  469.090 Confidentiality of information submitted under ORS 469.080. (1) Information furnished under ORS 469.080 shall be confidential and maintained as such, if so requested by the person providing the information, if the information meets one of the following requirements:

Â Â Â Â Â  (a) The information is proprietary in nature; or

Â Â Â Â Â  (b) The information consists of geological and geophysical information and data, including maps, concerning oil, gas or geothermal resource wells.

Â Â Â Â Â  (2) Nothing in this section prohibits the use of confidential information to prepare statistics or other general data for publication, so presented as to prevent identification of particular persons. [1975 c.606 Â§19]

Â Â Â Â Â  469.095 [1979 c.561 Â§9; repealed by 1993 c.475 Â§3]

Â Â Â Â Â  469.097 Duty to monitor industry progress in energy conservation. The State Department of Energy shall to the extent permitted by its resources monitor industry progress in achieving energy conservation. [1981 c.865 Â§3; 1987 c.158 Â§96]

Â Â Â Â Â  469.100 Agency consideration of legislative policy; agency review of rules. (1) All agencies shall consider the policy stated in ORS 469.010 in adopting or modifying their rules and policies.

Â Â Â Â Â  (2) All agencies shall review their rules and policies to determine their consistency with the policy stated in ORS 469.010. [1975 c.606 Â§3; 1995 c.551 Â§20]

Â Â Â Â Â  469.110 Dealings with federal government; intervention by State Department of Energy in agency action. (1) As to any matter involving the federal government, its departments or agencies, which is within the scope of the power and duties of the State Department of Energy, the department may represent its interest or, upon request, may represent the interest of any county, city, state agency, special district or owner or operator of any energy facility.

Â Â Â Â Â  (2) The department may intervene in any proceeding undertaken by an agency for the purpose of expressing its views as to the effect of an agency action, upon state energy resources and state energy policy. [1975 c.606 Â§12]

Â Â Â Â Â  469.120 State Department of Energy Account; appropriation; record of moneys. (1) The State Department of Energy Account is established.

Â Â Â Â Â  (2) All funds received by the State Department of Energy pursuant to law shall be paid into the State Treasury and credited to the State Department of Energy Account. All moneys in the account are continuously appropriated to the State Department of Energy for payment of expenses of the State Department of Energy, the Oregon Department of Administrative Services and the Energy Facility Siting Council.

Â Â Â Â Â  (3) The Director of the State Department of Energy shall keep a record of all moneys deposited in the State Department of Energy Account. The record shall indicate by special cumulative accounts the source from which moneys are derived and the individual activity against which each withdrawal is charged. [1975 c.606 Â§13; 1995 c.551 Â§5; 2003 c.186 Â§7]

Â Â Â Â Â  469.130 [1975 c.606 Â§47; 1977 c.794 Â§5; 1977 c.891 Â§10; 1987 c.879 Â§16; repealed by 1995 c.551 Â§21]

Â Â Â Â Â  469.135 Energy Conservation Clearinghouse for Commerce and Industry. The State Department of Energy shall expand the Energy Conservation Clearinghouse for Commerce and Industry so that it provides:

Â Â Â Â Â  (1) Current information to business and industry on:

Â Â Â Â Â  (a) State and federal financing mechanisms;

Â Â Â Â Â  (b) Tax advantages of energy conservation investments; and

Â Â Â Â Â  (c) General economic advantages of energy conservation investments.

Â Â Â Â Â  (2) Teaching on conservation techniques and management of energy by corporations. [1981 c.865 Â§2]

Â Â Â Â Â  469.140 [1975 c.606 Â§48; repealed by 1977 c.794 Â§6]

Â Â Â Â Â  469.150 Energy suppliers to provide conservation services and information; rules. (1) As used in this section Âenergy conservation servicesÂ means services provided by energy suppliers to educate and inform customers and the public about energy conservation. Such services include but are not limited to providing answers to questions concerning energy saving devices and providing inspections and making suggestions concerning the construction and siting of buildings and residences.

Â Â Â Â Â  (2) Energy suppliers other than public utilities as defined in ORS 757.005, that produce, transmit, deliver or furnish heat, light or power shall establish energy conservation services and shall provide energy conservation information to customers and to the public. The services shall be performed in accordance with such guidelines as the Director of the State Department of Energy may by rule prescribe.

Â Â Â Â Â  (3) As used in this section Âenergy supplierÂ means a publicly owned utility or fuel oil dealer which supplies electricity or fuel oil for the space heating of dwellings. [1977 c.887 Â§13]

Â Â Â Â Â  469.155 Advisory energy conservation standards for dwellings; rules. (1) As used in this section:

Â Â Â Â Â  (a) ÂDwellingÂ means real or personal property inhabited as the principal residence of an owner or renter. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and multiple unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (b) ÂEnergy conservation standardsÂ means standards for the efficient use of energy for space and water heating in a dwelling.

Â Â Â Â Â  (2) The Director of the State Department of Energy shall establish advisory energy conservation standards for existing dwellings. The standards shall be adopted by rule in accordance with ORS 183.310 to 183.410. The standards:

Â Â Â Â Â  (a) Shall take cost-effectiveness into account; and

Â Â Â Â Â  (b) Shall be compatible with and further the stateÂs incentive programs for residential energy conservation.

Â Â Â Â Â  (3) The director shall publicize the energy conservation standards and encourage home owners to voluntarily comply with the standards. [1981 c.565 Â§2; 1987 c.158 Â§97; 1989 c.648 Â§65; 2003 c.186 Â§20]

Â Â Â Â Â  469.157 [1981 c.746 Â§7; repealed by 1995 c.79 Â§287]

ALTERNATIVE ENERGY DEVICES

Â Â Â Â Â  469.160 Definitions for ORS 469.160 to 469.180; rules. As used in ORS 316.116, 317.115 and 469.160 to 469.180:

Â Â Â Â Â  (1) ÂAlternative energy deviceÂ means a category one alternative energy device or a category two alternative energy device.

Â Â Â Â Â  (2) ÂAlternative fuel deviceÂ means any of the following:

Â Â Â Â Â  (a) An alternative fuel vehicle;

Â Â Â Â Â  (b) Related equipment; or

Â Â Â Â Â  (c) A fueling station necessary to operate an alternative fuel vehicle.

Â Â Â Â Â  (3) ÂAlternative fuel vehicleÂ means a motor vehicle as defined in ORS 801.360 that is:

Â Â Â Â Â  (a) Registered in this state; and

Â Â Â Â Â  (b) Manufactured or modified to use an alternative fuel, including but not limited to electricity, natural gas, ethanol, methanol, propane and any other fuel approved in rules adopted by the Director of the State Department of Energy that produces less exhaust emissions than vehicles fueled by gasoline or diesel. Determination that a vehicle is an alternative fuel vehicle shall be made without regard to energy consumption savings.

Â Â Â Â Â  (4) ÂCategory one alternative energy deviceÂ means:

Â Â Â Â Â  (a) Any system, mechanism or series of mechanisms that uses solar radiation for space heating or cooling for one or more dwellings;

Â Â Â Â Â  (b) Any system that uses solar radiation for:

Â Â Â Â Â  (A) Domestic water heating; or

Â Â Â Â Â  (B) Swimming pool, spa or hot tub heating and that meets the requirements set forth in ORS 316.116;

Â Â Â Â Â  (c) A ground water heat pump and ground loop system;

Â Â Â Â Â  (d) Any wind powered device used to offset or supplement the use of electricity by performing a specific task such as pumping water;

Â Â Â Â Â  (e) Equipment used in the production of alternative fuels;

Â Â Â Â Â  (f) A generator powered by alternative fuels and used to produce electricity;

Â Â Â Â Â  (g) An energy efficient appliance;

Â Â Â Â Â  (h) An alternative fuel device; or

Â Â Â Â Â  (i) A premium efficiency biomass combustion device that includes a dedicated outside combustion air source and that meets minimum performance standards that are established by the State Department of Energy.

Â Â Â Â Â  (5) ÂCategory two alternative energy deviceÂ means a fuel cell system, solar electric system or wind electric system.

Â Â Â Â Â  (6) ÂCoefficient of performanceÂ means the ratio calculated by dividing the usable output energy by the electrical input energy. Both energy values must be expressed in equivalent units.

Â Â Â Â Â  (7) ÂContractorÂ means a person whose trade or business consists of offering for sale an alternative energy device, construction service, installation service or design service.

Â Â Â Â Â  (8)(a) ÂCostÂ means the actual cost of the acquisition, construction and installation of the alternative energy device paid by the taxpayer for the alternative energy device.

Â Â Â Â Â  (b) For an alternative fuel vehicle, ÂcostÂ means the difference between the cost of the alternative fuel vehicle and the same vehicle or functionally similar vehicle manufactured to use conventional gasoline or diesel fuel or, in the case of modification of an existing vehicle, the cost of the modification. ÂCostÂ does not include any amounts paid for remodification of the same vehicle.

Â Â Â Â Â  (c) For a fueling station necessary to operate an alternative fuel vehicle, ÂcostÂ means the cost to the contractor of constructing or installing the fueling station in a dwelling and of making the fuel station operational in accordance with the specifications issued under ORS 469.160 to 469.180 and any rules adopted by the Director of the State Department of Energy.

Â Â Â Â Â  (d) For related equipment, ÂcostÂ means the cost of the related equipment and any modifications or additions to the related equipment necessary to prepare the related equipment for use in converting a vehicle to alternative fuel use.

Â Â Â Â Â  (9) ÂDomestic water heatingÂ means the heating of water used in a dwelling for bathing, clothes washing, dishwashing and other related functions.

Â Â Â Â Â  (10) ÂDwellingÂ means real or personal property ordinarily inhabited as a principal or secondary residence and located within this state. ÂDwellingÂ includes, but is not limited to, an individual unit within multiple unit residential housing.

Â Â Â Â Â  (11) ÂEnergy efficient applianceÂ means a clothes washer, clothes dryer, water heater, refrigerator, freezer, dishwasher, appliance designed to heat or cool a dwelling or other major household appliance that has been certified by the State Department of Energy to have premium energy efficiency characteristics.

Â Â Â Â Â  (12) ÂFirst year energy yieldÂ of an alternative energy device is the usable energy produced under average environmental conditions in one year.

Â Â Â Â Â  (13) ÂFuel cell systemÂ means any system, mechanism or series of mechanisms that uses fuel cells or fuel cell technology to generate electrical energy for a dwelling.

Â Â Â Â Â  (14) ÂFueling stationÂ includes but is not limited to a compressed natural gas compressor fueling system or an electric charging system for vehicle power battery charging.

Â Â Â Â Â  (15) ÂPlaced in serviceÂ means:

Â Â Â Â Â  (a) The date an alternative energy device is ready and available to produce usable energy or save energy.

Â Â Â Â Â  (b) For an alternative fuel vehicle:

Â Â Â Â Â  (A) In the case of purchase, the date that the alternative fuel vehicle is first purchased as an alternative fuel vehicle ready and available for use.

Â Â Â Â Â  (B) In the case of modification, the date that the modification is completed and the vehicle is ready and available for use as an alternative fuel vehicle.

Â Â Â Â Â  (c) For a fueling station necessary to operate an alternative fuel vehicle, the date that the fueling station is first operational.

Â Â Â Â Â  (d) For related equipment, the date that the equipment is first operational.

Â Â Â Â Â  (16) ÂRelated equipmentÂ means equipment necessary to convert a vehicle to use an alternative fuel.

Â Â Â Â Â  (17) ÂSolar electric systemÂ means any system, mechanism or series of mechanisms, including photovoltaic systems, that uses solar radiation to generate electrical energy for a dwelling.

Â Â Â Â Â  (18) ÂWind electric systemÂ means any system, mechanism or series of mechanisms that uses wind to generate electrical energy for a dwelling. [1977 c.196 Â§2; 1979 c.670 Â§3; 1981 c.894 Â§4; 1983 c.346 Â§1; 1983 c.768 Â§2; 1987 c.492 Â§2; 1989 c.880 Â§1; 1995 c.746 Â§19a; 1997 c.534 Â§4; 1999 c.510 Â§1; 2001 c.584 Â§5; 2005 c.832 Â§6; 2007 c.843 Â§28]

Â Â Â Â Â  Note: Section 36, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 36. The amendments to ORS 316.116, 469.160, 469.165, 469.170, 469.172, 469.176 and 469.180 and section 5a, chapter 832, Oregon Laws 2005, by sections 28 to 35 of this 2007 Act apply to alternative energy devices constructed or installed on or after January 1, 2007. [2007 c.843 Â§36]

Â Â Â Â Â  469.165 Rules; federal standards. (1) For the purposes of carrying out ORS 469.160 to 469.180, the State Department of Energy may adopt rules prescribing minimum performance criteria for alternative energy devices for dwellings.

Â Â Â Â Â  (2) The department, in adopting rules under this section for solar heating and cooling systems, shall take into consideration applicable standards of federal performance criteria prescribed pursuant to the provisions of section 5506, title 42, United States Code (Solar Heating and Cooling Act of 1974).

Â Â Â Â Â  (3) The Director of the State Department of Energy shall adopt rules governing the determination of eligibility, verification and certification of an alternative fuel device for purposes of the tax credits granted under ORS 316.116 and 317.115, including but not limited to rules that further define an alternative fuel vehicle, related equipment or fueling station necessary to operate an alternative fuel vehicle, that govern the computation of costs eligible for credit and that require equitable allocation of the tax credit benefits between the lessor and the lessee of an alternative fuel vehicle as a condition of tax credit eligibility. [1977 c.196 Â§3; 1989 c.880 Â§2; 1997 c.534 Â§5; 2005 c.832 Â§7; 2007 c.843 Â§30]

Â Â Â Â Â  Note: See note under 469.160.

Â Â Â Â Â  469.170 Claim for tax credits; rules; eligibility; contents; contractor system certification. (1) Any person may claim a tax credit under ORS 316.116 (or ORS 317.115, if the person is a corporation) if the person:

Â Â Â Â Â  (a) Meets the requirements of ORS 316.116 (or ORS 317.115, if applicable);

Â Â Â Â Â  (b) Meets the requirements of ORS 469.160 to 469.180; and

Â Â Â Â Â  (c) Pays, subject to subsection (9) of this section, all or a portion of the costs of an alternative energy device.

Â Â Â Â Â  (2) A credit under ORS 317.115 may be claimed only if the alternative energy device is a fueling station necessary to operate an alternative fuel vehicle.

Â Â Â Â Â  (3)(a) In order to be eligible for a tax credit under ORS 316.116 or 317.115, a person claiming a tax credit for construction or installation of an alternative energy device (including a fueling station) shall have the device certified by the State Department of Energy or constructed or installed by a contractor certified by the department under subsection (5) of this section. This paragraph does not apply to an alternative fuel vehicle or to related equipment.

Â Â Â Â Â  (b) Certification of an alternative fuel vehicle or related equipment shall be accomplished under rules that shall be adopted by the Director of the State Department of Energy.

Â Â Â Â Â  (4) Verification of the purchase, construction or installation of an alternative energy device shall be made in writing on a form provided by the Department of Revenue and, if applicable, shall contain:

Â Â Â Â Â  (a) The location of the alternative energy device;

Â Â Â Â Â  (b) A description of the type of device;

Â Â Â Â Â  (c) If the device was constructed or installed by a contractor, evidence that the contractor has any license, bond, insurance and permit required to sell and construct or install the alternative energy device;

Â Â Â Â Â  (d) If the device was constructed or installed by a contractor, a statement signed by the contractor that the applicant has received:

Â Â Â Â Â  (A) A statement of the reasonably expected energy savings of the device;

Â Â Â Â Â  (B) A copy of consumer information published by the State Department of Energy;

Â Â Â Â Â  (C) An operating manual for the alternative energy device; and

Â Â Â Â Â  (D) A copy of the contractorÂs certification certificate or alternative energy device system certificate for the alternative energy device, as appropriate;

Â Â Â Â Â  (e) If the device was not constructed or installed by a contractor, evidence that:

Â Â Â Â Â  (A) The State Department of Energy has issued an alternative energy device system certificate for the alternative energy device; and

Â Â Â Â Â  (B) The taxpayer has obtained all building permits required for construction or installation of the device;

Â Â Â Â Â  (f) A statement, signed by both the taxpayer claiming the credit and the contractor if the device was constructed or installed by a contractor, that the construction or installation meets all the requirements of ORS 469.160 to 469.180 or, if the device is a fueling station and the taxpayer is the contractor, a statement signed by the contractor that the construction or installation meets all of the requirements of ORS 469.160 to 469.180;

Â Â Â Â Â  (g) The date the alternative energy device was purchased;

Â Â Â Â Â  (h) The date the alternative energy device was placed in service; and

Â Â Â Â Â  (i) Any other information that the Director of the State Department of Energy or the Department of Revenue determines is necessary.

Â Â Â Â Â  (5)(a) When the State Department of Energy finds that an alternative energy device can meet the standards adopted under ORS 469.165, the Director of the State Department of Energy may issue a contractor system certification to the person selling and constructing or installing the alternative energy device.

Â Â Â Â Â  (b) Any person who sells or installs more than 12 alternative energy devices in one year shall apply for a contractor system certification. An application for a contractor system certification shall be made in writing on a form provided by the State Department of Energy and shall contain:

Â Â Â Â Â  (A) A statement that the contractor has any license, bonding, insurance and permit that is required for the sale and construction or installation of the alternative energy device;

Â Â Â Â Â  (B) A specific description of the alternative energy device, including, but not limited to, the material, equipment and mechanism used in the device, operating procedure, sizing and siting method and construction or installation procedure;

Â Â Â Â Â  (C) The addresses of three installations of the device that are available for inspection by the State Department of Energy;

Â Â Â Â Â  (D) The range of installed costs to purchasers of the device;

Â Â Â Â Â  (E) Any important construction, installation or operating instructions; and

Â Â Â Â Â  (F) Any other information that the State Department of Energy determines is necessary.

Â Â Â Â Â  (c) A new application for contractor system approval shall be filed when there is a change in the information supplied under paragraph (b) of this subsection.

Â Â Â Â Â  (d) The State Department of Energy may issue contractor system certificates to each contractor who on October 3, 1989, has a valid dealer system certification, which shall authorize the sale and installation of the same domestic water heating alternative energy devices authorized by the dealer certification.

Â Â Â Â Â  (e) If the State Department of Energy finds that an alternative energy device can meet the standards adopted under ORS 469.165, the Director of the State Department of Energy may issue an alternative energy device system certificate to the taxpayer constructing or installing or having an alternative energy device constructed or installed.

Â Â Â Â Â  (f) An application for an alternative energy device system certificate shall be made in writing on a form provided by the State Department of Energy and shall contain:

Â Â Â Â Â  (A) A specific description of the alternative energy device, including, but not limited to, the material, equipment and mechanism used in the device, operating procedure, sizing, siting method and construction or installation procedure;

Â Â Â Â Â  (B) The constructed or installed cost of the device; and

Â Â Â Â Â  (C) A statement that the taxpayer has all permits required for construction or installation of the device.

Â Â Â Â Â  (6) To claim the tax credit, the verification form described in subsection (4) of this section shall be submitted with the taxpayerÂs tax return for the year the alternative energy device is placed in service or the immediately succeeding tax year. A copy of the contractorÂs certification certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate also shall be submitted.

Â Â Â Â Â  (7) The verification form and contractorÂs certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate described under this section shall be effective for purposes of tax relief allowed under ORS 316.116 or 317.115.

Â Â Â Â Â  (8) The verification form and contractorÂs certificate described under this section may be transferred to the first purchaser of a dwelling or, in the case of construction or installation of a fueling station in an existing dwelling, the current owner, who intends to use or is using the dwelling as a principal or secondary residence.

Â Â Â Â Â  (9) Any person that pays the present value of the tax credit for an alternative energy device provided under ORS 316.116 or 317.115 and 469.160 to 469.180 to the person who constructs or installs the alternative energy device shall be entitled to claim the credit in the manner and subject to rules adopted by the Department of Revenue to carry out the purposes of this subsection. The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this subsection. [1977 c.196 Â§4; 1979 c.670 Â§4; 1981 c.894 Â§5; 1983 c.346 Â§2; 1987 c.492 Â§3; 1989 c.880 Â§3; 1995 c.746 Â§20; 1997 c.534 Â§6; 1999 c.21 Â§78; 2001 c.584 Â§6; 2003 c.186 Â§21; 2005 c.832 Â§8; 2007 c.843 Â§31]

Â Â Â Â Â  Note: See note under 469.160.

Â Â Â Â Â  Note: Section 8a, chapter 832, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 8a. The State Department of Energy may not issue a contractorÂs certification certificate, alternative energy device system certificate or alternative fuel vehicle or related equipment certificate under ORS 469.170 on or after January 1, 2016. [2005 c.832 Â§8a]

Â Â Â Â Â  469.171 Transfer of tax credit for alternative fuel vehicle; rules. (1) The owner of an alternative fuel vehicle as defined in ORS 469.160 may transfer a tax credit otherwise allowed under ORS 316.116 for cost of the vehicle in exchange for a cash payment equal to the present value of the tax credit.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section. [1999 c.765 Â§2]

Â Â Â Â Â  469.172 Ineligible devices; rules. The following devices are not eligible for the tax credit under ORS 316.116:

Â Â Â Â Â  (1) Standard efficiency furnaces;

Â Â Â Â Â  (2) Standard back-up heating systems;

Â Â Â Â Â  (3) Woodstoves or wood furnaces, or any part of a heating system that burns wood, unless the woodstove, furnace or system constitutes a premium efficiency biomass combustion device described in ORS 469.160 (4)(i);

Â Â Â Â Â  (4) Heat pump water heaters that are part of a geothermal heat pump space heating system;

Â Â Â Â Â  (5) Structures that cover or enclose a swimming pool;

Â Â Â Â Â  (6) Swimming pools, hot tubs or spas used to store heat;

Â Â Â Â Â  (7) Above ground, uninsulated swimming pools, hot tubs or spas;

Â Â Â Â Â  (8) Photovoltaic systems installed on recreational vehicles;

Â Â Â Â Â  (9) Conversion of an existing alternative energy device to another type of alternative energy device;

Â Â Â Â Â  (10) Repair or replacement of an existing alternative energy device;

Â Â Â Â Â  (11) A category two alternative energy device, if the equipment or other property that comprises the category two alternative energy device is the basis for an allowed credit for a category one alternative energy device under ORS 316.116;

Â Â Â Â Â  (12) A category one alternative energy device, if the equipment or other property that comprises the category one alternative energy device is also the basis for an allowed credit for a category two alternative energy device under ORS 316.116; or

Â Â Â Â Â  (13) Any other device identified by the State Department of Energy. The department may adopt rules defining standards for eligible and ineligible devices under this section. [1989 c.880 Â§7; 1995 c.746 Â§20a; 1999 c.510 Â§2; 2001 c.584 Â§7; 2005 c.832 Â§9; 2007 c.843 Â§32]

Â Â Â Â Â  Note: See note under 469.160.

Â Â Â Â Â  469.175 [1977 c.196 Â§5; 1979 c.670 Â§5; 1981 c.894 Â§6; 1983 c.346 Â§3; 1987 c.492 Â§4; repealed by 1989 c.880 Â§4 (469.176 enacted in lieu of 469.175)]

Â Â Â Â Â  469.176 Performance assumptions and prescriptive measures for tax credits. (1) Except for alternative fuel vehicles or related equipment, in order to carry out ORS 469.160 to 469.180, the State Department of Energy shall develop performance assumptions and prescriptive measures to determine the eligibility and tax credit amount for alternative energy devices constructed or installed in a dwelling.

Â Â Â Â Â  (2) The department shall use the performance assumptions and prescriptive measures to develop information for the Department of Revenue to use to allow taxpayers to determine their eligibility and tax credit amount. The State Department of Energy may review this information on an annual basis to take into consideration new technology and performance assumption accuracy.

Â Â Â Â Â  (3) For the purpose of determining the first year energy yield of an alternative energy device, the department shall use the following assumptions and test standards:

Â Â Â Â Â  (a) Solar Rating and Certification Corporation standard SRCC 100, 200, American Society of Heating, Refrigerating and Air-Conditioning Engineers 93-77, or the American Refrigeration Institute standard 325-85 test at 50 degrees entering water temperature, as appropriate. The testing requirements under this paragraph shall not apply to an owner-built alternative energy device.

Â Â Â Â Â  (b) For an alternative energy device used as a source for domestic water heating energy, a hot water use of 75 gallons per day at 120 degrees Fahrenheit. The load of 75 gallons per day at 120 degrees Fahrenheit shall be achieved by including conservation measures in the construction or installation of the alternative energy device.

Â Â Â Â Â  (c) For an alternative energy device used as a source for space heating or cooling, the heating or cooling energy load as determined by a heat loss or gain calculation performed in accordance with the methods established by the American Society of Heating, Refrigerating and Air-Conditioning Engineers. Except for an owner-built or site-built system, an alternative energy device used as a source for domestic hot water heating must meet the SRCC OG 300 systems test or comply with comparable requirements as determined by the department.

Â Â Â Â Â  (d) For an alternative energy device used as a source for electrical energy, the first year energy yield shall be based upon the electrical energy load of the dwelling as determined according to the procedure established by the department.

Â Â Â Â Â  (e) For an alternative energy device used as a source for swimming pool, spa or hot tub heating, the first year energy yield shall be based on the heating load of the swimming pool, spa or hot tub as determined according to the procedure established by the department. [1989 c.880 Â§5 (enacted in lieu of 469.175); 1997 c.534 Â§7; 2005 c.832 Â§10; 2007 c.843 Â§33]

Â Â Â Â Â  Note: See note under 469.160.

Â Â Â Â Â  469.180 Forfeiture of tax credits; revocation of contractor certificate; inspection; effect of failure to allow inspection. (1) Upon the Department of RevenueÂs own motion, or upon request of the State Department of Energy, the Department of Revenue may initiate proceedings for the forfeiture of a tax credit allowed under ORS 316.116 or 317.115 if:

Â Â Â Â Â  (a) The verification was fraudulent because of a misrepresentation by the taxpayer or investor owned utility;

Â Â Â Â Â  (b) The verification was fraudulent because of a misrepresentation by the contractor;

Â Â Â Â Â  (c) In the case of an alternative energy device other than an alternative fuel vehicle or related equipment, the alternative energy device has not been constructed, installed or operated in substantial compliance with the requirements of ORS 469.160 to 469.180; or

Â Â Â Â Â  (d) The taxpayer or investor owned utility failed to consent to an inspection of the constructed or installed alternative energy device by the State Department of Energy after a reasonable, written request for such an inspection by the State Department of Energy. This paragraph does not apply to an alternative fuel vehicle or to related equipment.

Â Â Â Â Â  (2) Pursuant to the procedures for a contested case under ORS chapter 183, the Director of the State Department of Energy may order the revocation of a contractor certificate issued under ORS 469.170 if the director finds that:

Â Â Â Â Â  (a) The contractor certificate was obtained by fraud or misrepresentation by the contractor certificate holder;

Â Â Â Â Â  (b) The contractorÂs performance for the alternative energy device for which the contractor is issued a certificate under ORS 469.170 does not meet industry standards; or

Â Â Â Â Â  (c) The contractor has misrepresented to the customer either the tax credit program or the nature or quality of the alternative energy device.

Â Â Â Â Â  (3) If the tax credit allowed under ORS 316.116 or 317.115 for the purchase, construction or installation of an alternative energy device is ordered forfeited due to an action of the taxpayer or investor owned utility under subsection (1)(a), (c) or (d) of this section, all prior tax relief provided to the taxpayer or investor owned utility shall be forfeited and the Department of Revenue shall proceed to collect those taxes not paid by the taxpayer or utility as a result of the tax credit relief under ORS 316.116 or 317.115.

Â Â Â Â Â  (4) If the tax credit for the construction or installation of an alternative energy device is ordered forfeited due to an action of the contractor under subsection (1)(b) of this section, the Department of Revenue shall proceed to collect, from the contractor, an amount equivalent to those taxes not paid by the taxpayer or investor owned utility as a result of the tax credit relief under ORS 316.116 or 317.115. As long as the forfeiture is due to an action of the contractor and not to an action of the taxpayer or utility, the assessment of such taxes shall be levied on the contractor and not on the taxpayer or utility. Notwithstanding ORS 314.835, the Department of Revenue may disclose information from income tax returns or reports to the extent such disclosure is necessary to collect amounts from contractors under this subsection.

Â Â Â Â Â  (5) In order to obtain information necessary to verify eligibility and amount of the tax credit, the State Department of Energy or its representative may inspect an alternative energy device that has been purchased, constructed or installed. The inspection shall be made only with the consent of the owner of the dwelling. Failure to consent to the inspection is grounds for the forfeiture of any tax credit relief under ORS 316.116 or 317.115. The Department of Revenue shall proceed to collect any taxes due according to subsection (4) of this section. For electrical generating alternative energy devices, the State Department of Energy may obtain energy consumption records for the dwelling the device serves, for a 12-month period, in order to verify eligibility and amount of the tax credit. [1977 c.196 Â§6; 1979 c.670 Â§6; 1981 c.894 Â§7; 1983 c.346 Â§4; 1987 c.492 Â§5; 1989 c.880 Â§8; 1993 c.684 Â§1; 1997 c.534 Â§10; 2003 c.186 Â§22; 2005 c.832 Â§11; 2007 c.843 Â§34]

Â Â Â Â Â  Note: See note under 469.160.

RENEWABLE ENERGY RESOURCES

Â Â Â Â Â  469.185 Definitions for ORS 469.185 to 469.225 and 469.878; rules. As used in ORS 469.185 to 469.225 and 469.878:

Â Â Â Â Â  (1) ÂAlternative fuel vehicleÂ means a vehicle as defined by the Director of the State Department of Energy by rule that is used primarily in connection with the conduct of a trade or business and that is manufactured or modified to use an alternative fuel, including but not limited to electricity, ethanol, methanol, gasohol and propane or natural gas, regardless of energy consumption savings.

Â Â Â Â Â  (2) ÂCar sharing facilityÂ means the expenses of operating a car sharing program, including but not limited to the fair market value of parking spaces used to store the fleet of cars available for a car sharing program, but does not include the costs of the fleet of cars.

Â Â Â Â Â  (3) ÂCar sharing programÂ means a program in which drivers pay to become members in order to have joint access to a fleet of cars from a common parking area on an hourly basis. ÂCar sharing programÂ does not include operations conducted by car rental agencies.

Â Â Â Â Â  (4) ÂCostÂ means the capital costs and expenses necessarily incurred in the acquisition, erection, construction and installation of a facility, including site development costs and expenses for a sustainable building practices facility.

Â Â Â Â Â  (5) ÂEnergy facilityÂ means any capital investment for which the first year energy savings yields a simple payback period of greater than one year. An energy facility includes:

Â Â Â Â Â  (a) Any land, structure, building, installation, excavation, machinery, equipment or device, or any addition to, reconstruction of or improvement of, land or an existing structure, building, installation, excavation, machinery, equipment or device necessarily acquired, erected, constructed or installed by any person in connection with the conduct of a trade or business and actually used in the processing or utilization of renewable energy resources to:

Â Â Â Â Â  (A) Replace a substantial part or all of an existing use of electricity, petroleum or natural gas;

Â Â Â Â Â  (B) Provide the initial use of energy where electricity, petroleum or natural gas would have been used;

Â Â Â Â Â  (C) Generate electricity to replace an existing source of electricity or to provide a new source of electricity for sale by or use in the trade or business;

Â Â Â Â Â  (D) Perform a process that obtains energy resources from material that would otherwise be solid waste as defined in ORS 459.005; or

Â Â Â Â Â  (E) Manufacture or distribute alternative fuels, including but not limited to electricity, ethanol, methanol, gasohol or biodiesel.

Â Â Â Â Â  (b) Any acquisition of, addition to, reconstruction of or improvement of land or an existing structure, building, installation, excavation, machinery, equipment or device necessarily acquired, erected, constructed or installed by any person in connection with the conduct of a trade or business in order to substantially reduce the consumption of purchased energy.

Â Â Â Â Â  (c) A necessary feature of a new commercial building or multiple unit dwelling, as dwelling is defined by ORS 469.160, that causes that building or dwelling to exceed an energy performance standard in the state building code.

Â Â Â Â Â  (d) The replacement of an electric motor with another electric motor that substantially reduces the consumption of electricity.

Â Â Â Â Â  (6) ÂFacilityÂ means an energy facility, recycling facility, transportation facility, car sharing facility, sustainable building practices facility, alternative fuel vehicle or facilities necessary to operate alternative fuel vehicles, including but not limited to an alternative fuel vehicle refueling station, a high-efficiency combined heat and power facility, a high-performance home, a homebuilder-installed renewable energy system, or a renewable energy resource equipment manufacturing facility.

Â Â Â Â Â  (7) ÂHigh-efficiency combined heat and power facilityÂ means a device or equipment that simultaneously produces heat and electricity from a single source of fuel and that meets the criteria established for a high-efficiency combined heat and power facility under ORS 469.197.

Â Â Â Â Â  (8) ÂHigh-performance homeÂ means a new single-family dwelling that:

Â Â Â Â Â  (a) Is designed and constructed to reduce net purchased energy through use of both energy efficiency and on-site renewable energy resources; and

Â Â Â Â Â  (b) Meets the criteria established for a high-performance home under ORS 469.197.

Â Â Â Â Â  (9) ÂHomebuilder-installed renewable energy systemÂ means a renewable energy resource system that:

Â Â Â Â Â  (a) Meets the criteria established for a renewable energy resource system under ORS 469.197; and

Â Â Â Â Â  (b) Is installed in a new single-family dwelling by, or at the direction of, the homebuilder constructing the dwelling.

Â Â Â Â Â  (10) ÂQualified transit pass contractÂ means a purchase agreement entered into between a transportation provider and a person, the terms of which obligate the person to purchase transit passes on behalf or for the benefit of employees, students, patients or other individuals over a specified period of time.

Â Â Â Â Â  (11) ÂRecycling facilityÂ means equipment used by a trade or business solely for recycling:

Â Â Â Â Â  (a) Including:

Â Â Â Â Â  (A) Equipment used solely for hauling and refining used oil;

Â Â Â Â Â  (B) New vehicles or modifications to existing vehicles used solely to transport used recyclable materials that cannot be used further in their present form or location such as glass, metal, paper, aluminum, rubber and plastic;

Â Â Â Â Â  (C) Trailers, racks or bins that are used for hauling used recyclable materials and are added to or attached to existing waste collection vehicles; and

Â Â Â Â Â  (D) Any equipment used solely for processing recyclable materials such as bailers, flatteners, crushers, separators and scales.

Â Â Â Â Â  (b) But not including equipment used for transporting or processing scrap materials that are recycled as a part of the normal operation of a trade or business as defined by the director.

Â Â Â Â Â  (12)(a) ÂRenewable energy resourceÂ includes, but is not limited to:

Â Â Â Â Â  (A) Straw, forest slash, wood waste or other wastes from farm or forest land, nonpetroleum plant or animal based biomass, ocean wave energy, solar energy, wind power, water power or geothermal energy; or

Â Â Â Â Â  (B) A hydroelectric generating facility that obtains all applicable permits and complies with all state and federal statutory requirements for the protection of fish and wildlife and:

Â Â Â Â Â  (i) That does not exceed 10 megawatts of installed capacity; or

Â Â Â Â Â  (ii) Qualifies as a research, development or demonstration facility.

Â Â Â Â Â  (b) ÂRenewable energy resourceÂ does not include a hydroelectric generating facility that is not described in paragraph (a) of this subsection.

Â Â Â Â Â  (13) ÂRenewable energy resource equipment manufacturing facilityÂ means any structure, building, installation, excavation, machinery, equipment or device, or an addition, reconstruction or improvement to land or an existing structure, building, installation, excavation, machinery, equipment or device, that is necessarily acquired, constructed or installed by a person in connection with the conduct of a trade or business, that is used primarily to manufacture equipment, machinery or other products designed to use a renewable energy resource and that meets the criteria established under ORS 469.197.

Â Â Â Â Â  (14) ÂSustainable building practices facilityÂ means a commercial building in which building practices that reduce the amount of energy, water or other resources needed for construction and operation of the building are used. ÂSustainable building practices facilityÂ may be further defined by the State Department of Energy by rule, including rules that establish traditional building practice baselines in energy, water or other resource usage for comparative purposes for use in determining whether a facility is a sustainable building practices facility.

Â Â Â Â Â  (15) ÂTransportation facilityÂ means a transportation project that reduces energy use during commuting to and from work or school, during work-related travel, or during travel to obtain medical or other services, and may be further defined by the department by rule. ÂTransportation facilityÂ includes, but is not limited to, a qualified transit pass contract or a transportation services contract.

Â Â Â Â Â  (16) ÂTransportation providerÂ means a public, private or nonprofit entity that provides transportation services to members of the public.

Â Â Â Â Â  (17) ÂTransportation services contractÂ means a contract that is related to a transportation facility, and may be further defined by the department by rule. [1979 c.512 Â§3; 1981 c.894 Â§17; 1985 c.745 Â§1; 1991 c.711 Â§1; 1997 c.534 Â§11; 1997 c.656 Â§5; 1999 c.365 Â§1; 1999 c.623 Â§4; 1999 c.765 Â§4; 2001 c.583 Â§4; 2007 c.591 Â§1; 2007 c.843 Â§16]

Â Â Â Â Â  Note: Section 27, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 27. Section 22 of this 2007 Act [469.197] and the amendments to ORS 315.354, 315.356, 469.185, 469.200, 469.205, 469.206 and 469.215 by sections 14 to 20 of this 2007 Act apply to facilities acquired, erected, constructed or installed on or after January 1, 2007, and to tax years beginning on or after January 1, 2007. [2007 c.843 Â§27]

Â Â Â Â Â  469.190 Policy. In the interest of the public health, safety and welfare, it is the policy of the State of
Oregon
to encourage the conservation of electricity, petroleum and natural gas by providing tax relief for
Oregon
facilities that conserve energy resources or meet energy requirements through the use of renewable resources. [1979 c.512 Â§2]

Â Â Â Â Â  469.195 Priority given to certain projects; criteria. In determining the eligibility of facilities for tax credits, preference shall be given to those projects which:

Â Â Â Â Â  (1) Provide energy savings for real or personal property within the state inhabited as the principal residence of a tenant, including:

Â Â Â Â Â  (a) Nonowner occupied single family dwellings; and

Â Â Â Â Â  (b) Multiple unit residential housing; or

Â Â Â Â Â  (2) Provide long-term energy savings from the use of renewable resources or conservation of energy resources. [1979 c.512 Â§4; 1985 c.745 Â§2]

Â Â Â Â Â  469.197 Rules; criteria for high-performance homes, renewable energy systems, combined heat and power facilities and renewable energy resource equipment. The State Department of Energy shall by rule establish all of the following criteria:

Â Â Â Â Â  (1) For a high-performance home, the minimum design and construction standards that must be met or exceeded for a dwelling to be considered a high-performance home, including but not limited to standards for the building envelope, HVAC systems, lighting, appliances, water conservation measures, use of sustainable building materials and on-site renewable energy systems. The criteria must also establish the minimum reduction in estimated net purchased energy that a dwelling must achieve to be considered a high-performance home.

Â Â Â Â Â  (2) For a homebuilder-installed renewable energy system, the minimum performance and efficiency standards that a solar electric system, solar domestic water heating system, passive solar space heating system, wind power system, geothermal heating system, fuel cell system or other system utilizing renewable resources must achieve to be considered a homebuilder-installed renewable energy system.

Â Â Â Â Â  (3) For a high-efficiency combined heat and power facility, the minimum performance and efficiency standards that the facility must achieve to be considered a high-efficiency combined heat and power facility.

Â Â Â Â Â  (4) For a renewable energy resource equipment manufacturing facility, standards relating to the type of equipment, machinery or other products being manufactured and related performance and efficiency standards applicable to the manufactured products. [2007 c.843 Â§22]

Â Â Â Â Â  Note: See note under 469.185.

Â Â Â Â Â  469.200 Annual limit to cost of facility in granting tax credits. (1) The total cost of a facility that receives a preliminary certification from the Director of the State Department of Energy for tax credits in any calendar year may not exceed:

Â Â Â Â Â  (a) $20 million, in the case of a facility using or producing renewable energy resources, a renewable energy resource equipment manufacturing facility or a high-efficiency combined heat and power facility; or

Â Â Â Â Â  (b) $10 million, in the case of any other facility.

Â Â Â Â Â  (2) The director shall determine the dollar amount certified for any facility and the priority between applications for certification based upon the criteria contained in ORS 469.185 to 469.225 and applicable rules and standards adopted under ORS 469.185 to 469.225. The director may consider the status of a facility as a research, development or demonstration facility of new renewable resource generating and conservation technologies or a qualified transit pass contract in the determination. [1979 c.512 Â§5; 1981 c.894 Â§18; 1985 c.745 Â§3; 1987 c.158 Â§98; 1991 c.711 Â§3; 1993 c.684 Â§2; 1995 c.746 Â§15a; 1997 c.534 Â§12; 1997 c.656 Â§6a; 1999 c.365 Â§2; 2003 c.186 Â§23; 2007 c.843 Â§17]

Â Â Â Â Â  Note: See note under 469.185.

Â Â Â Â Â  469.205 Application for preliminary certification; eligibility; contents; fees; rules. (1) Prior to erection, construction, installation or acquisition of a proposed facility, any person may apply to the State Department of Energy for preliminary certification under ORS 469.210 if:

Â Â Â Â Â  (a) The erection, construction, installation or acquisition of the facility is to be commenced on or after October 3, 1979;

Â Â Â Â Â  (b) The facility complies with the standards or rules adopted by the Director of the State Department of Energy; and

Â Â Â Â Â  (c) The applicant meets one of the following criteria:

Â Â Â Â Â  (A) The applicant is a person to whom a tax credit has been transferred; or

Â Â Â Â Â  (B) The applicant will be the owner or contract purchaser of the facility at the time of erection, construction, installation or acquisition of the proposed facility, and:

Â Â Â Â Â  (i) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to utilize the facility in connection with
Oregon
property; or

Â Â Â Â Â  (ii) The applicant is the owner, contract purchaser or lessee of a trade or business that plans to lease the facility to a person who will utilize the facility in connection with
Oregon
property.

Â Â Â Â Â  (2) An application for preliminary certification shall be made in writing on a form prepared by the department and shall contain:

Â Â Â Â Â  (a) A statement that the applicant or the lessee of the applicantÂs facility:

Â Â Â Â Â  (A) Intends to convert from a purchased energy source to a renewable energy resource;

Â Â Â Â Â  (B) Plans to acquire, construct or install a facility that will use a renewable energy resource or solid waste instead of electricity, petroleum or natural gas;

Â Â Â Â Â  (C) Plans to use a renewable energy resource in the generation of electricity for sale or to replace an existing or proposed use of an existing source of electricity;

Â Â Â Â Â  (D) Plans to acquire, construct or install a facility that substantially reduces the consumption of purchased energy;

Â Â Â Â Â  (E) Plans to acquire, construct or install equipment for recycling as defined in ORS 469.185 (11);

Â Â Â Â Â  (F) Plans to acquire an alternative fuel vehicle or to convert an existing vehicle to an alternative fuel vehicle;

Â Â Â Â Â  (G) Plans to acquire, construct or install a facility necessary to operate alternative fuel vehicles;

Â Â Â Â Â  (H) Plans to acquire transit passes for use by individuals specified by the applicant;

Â Â Â Â Â  (I) Plans to acquire, construct or install a transportation facility;

Â Â Â Â Â  (J) Plans to acquire a sustainable building practices facility;

Â Â Â Â Â  (K) Plans to acquire a car sharing facility and operate a car sharing program;

Â Â Â Â Â  (L) Plans to construct a high-efficiency combined heat and power facility;

Â Â Â Â Â  (M) Is a homebuilder and plans to construct a homebuilder-installed renewable energy system;

Â Â Â Â Â  (N) Is a homebuilder and plans to construct a high-performance home; or

Â Â Â Â Â  (O) Plans to acquire, construct or install a renewable energy resource equipment manufacturing facility.

Â Â Â Â Â  (b) A detailed description of the proposed facility and its operation and information showing that the facility will operate as represented in the application.

Â Â Â Â Â  (c) Information on the amount by which consumption of electricity, petroleum or natural gas by the applicant or the lessee of the applicantÂs facility will be reduced, and on the amount of energy that will be produced for sale, as the result of using the facility or, if applicable, information about the expected level of sustainable building practices facility performance.

Â Â Â Â Â  (d) The projected cost of the facility.

Â Â Â Â Â  (e) If applicable, a copy of the proposed qualified transit pass contract, transportation services contract or contract for lease of parking spaces for a car sharing facility.

Â Â Â Â Â  (f) Any other information the director considers necessary to determine whether the proposed facility is in accordance with the provisions of ORS 469.185 to 469.225, and any applicable rules or standards adopted by the director.

Â Â Â Â Â  (3) An application for preliminary certification shall be accompanied by a fee established under ORS 469.217. The director may refund the fee if the application for certification is rejected.

Â Â Â Â Â  (4) The director may allow an applicant to file the preliminary application after the start of erection, construction, installation or acquisition of the facility if the director finds:

Â Â Â Â Â  (a) Filing the application before the start of erection, construction, installation or acquisition is inappropriate because special circumstances render filing earlier unreasonable; and

Â Â Â Â Â  (b) The facility would otherwise qualify for tax credit certification pursuant to ORS 469.185 to 469.225.

Â Â Â Â Â  (5) A preliminary certification of a sustainable building practices facility shall be applied for and issued as prescribed by the department by rule. [1979 c.512 Â§6; 1981 c.894 Â§19; 1985 c.745 Â§4; 1989 c.765 Â§7; 1991 c.711 Â§2; 1993 c.684 Â§3; 1995 c.746 Â§16; 1997 c.656 Â§7; 1999 c.623 Â§5; 1999 c.765 Â§5; 2001 c.583 Â§5; 2001 c.660 Â§2; 2003 c.186 Â§24; 2007 c.843 Â§18]

Â Â Â Â Â  Note: See note under 469.185.

Â Â Â Â Â  469.206 Transferability of facility tax credit; rules; effect on taxes reported by public utility. (1) The owner of a facility may transfer a tax credit for the facility in exchange for a cash payment equal to the present value of the tax credit.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, a tax credit transferred pursuant to this section does not decrease the amount of taxes required to be reported by a public utility. [1997 c.534 Â§9; 2001 c.583 Â§6; 2007 c.843 Â§19]

Â Â Â Â Â  Note: See note under 469.185.

Â Â Â Â Â  469.207 Tax credit for rental housing units; eligibility. (1) Except as provided in subsection (3) of this section, an applicant under ORS 469.205 (1)(c) shall be eligible for a tax credit for energy conservation measures installed in rental housing units pursuant to ORS 469.636. The tax credit shall apply to only the first $5,000 of actually installed energy conservation measure costs per dwelling unit.

Â Â Â Â Â  (2) An owner, contract purchaser or lessee of a rental housing unit for which energy conservation measures have been financed by an applicant under subsection (1) of this section is ineligible for an energy conservation measure tax credit for such measures.

Â Â Â Â Â  (3) No applicant under ORS 469.205 (1)(c) shall be eligible for a tax credit for energy conservation measures installed in rental housing units pursuant to ORS 469.636 if the rental housing units are constructed on or after January 1, 1996. [1985 c.745 Â§9; 1993 c.684 Â§4; 1995 c.746 Â§16a; 2001 c.583 Â§7]

Â Â Â Â Â  469.208 Transferability of rental housing unit tax credit; rules. (1) The owner of a rental housing unit may transfer a tax credit for energy conservation measures installed in rental housing units under ORS 469.207 in exchange for a cash payment equal to the present value of the tax credit. To be eligible for a transfer, the energy conservation measures must have been recommended in an energy audit as provided in ORS 469.633, 469.651 or 469.675.

Â Â Â Â Â  (2) The State Department of Energy may establish by rule uniform discount rates to be used in calculating the present value of a tax credit under this section. [1993 c.684 Â§6]

Â Â Â Â Â  469.210 Submission of plans, specifications and contract terms; preliminary certification. (1) The Director of the State Department of Energy may require the submission of plans, specifications and contract terms, and after examination thereof, may request corrections and revisions of the plans, specifications and terms.

Â Â Â Â Â  (2) If the director determines that the proposed acquisition, erection, construction or installation is technically feasible and should operate in accordance with the representations made by the applicant, and is in accordance with the provisions of ORS 469.185 to 469.225 and any applicable rules or standards adopted by the director, the director shall issue a preliminary certificate approving the acquisition, erection, construction or installation of the facility. If the director determines that the acquisition, erection, construction or installation does not comply with the provisions of ORS 469.185 to 469.225 and applicable rules and standards, the director shall issue an order denying certification. [1979 c.512 Â§7; 1995 c.746 Â§17; 1997 c.656 Â§8; 1999 c.365 Â§3; 2001 c.583 Â§7a; 2003 c.186 Â§25]

Â Â Â Â Â  469.215 Final certification; eligibility; application; content. (1) A final certification may not be issued by the Director of the State Department of Energy under this section unless the facility was acquired, erected, constructed or installed under a preliminary certificate of approval issued under ORS 469.210 and in accordance with the applicable provisions of ORS 469.185 to 469.225 and any applicable rules or standards adopted by the director.

Â Â Â Â Â  (2) Any person may apply to the State Department of Energy for final certification of a facility:

Â Â Â Â Â  (a) If the department issued preliminary certification for the facility under ORS 469.210; and

Â Â Â Â Â  (b)(A) After completion of erection, construction, installation or acquisition of the proposed facility or, if the facility is a qualified transit pass contract, after entering into the contract with a transportation provider; or

Â Â Â Â Â  (B) After transfer of the facility, as provided in ORS 315.354 (5).

Â Â Â Â Â  (3) An application for final certification shall be made in writing on a form prepared by the department and shall contain:

Â Â Â Â Â  (a) A statement that the conditions of the preliminary certification have been complied with;

Â Â Â Â Â  (b) The actual cost of the facility certified to by a certified public accountant who is not an employee of the applicant or, if the actual cost of the facility is less than $50,000, copies of receipts for purchase and installation of the facility;

Â Â Â Â Â  (c) A statement that the facility is in operation or, if not in operation, that the applicant has made every reasonable effort to make the facility operable; and

Â Â Â Â Â  (d) Any other information determined by the director to be necessary prior to issuance of a final certificate, including inspection of the facility by the department.

Â Â Â Â Â  (4) The director shall act on an application for certification before the 60th day after the filing of the application under this section. The director, after consultation with the Public Utility Commission, may issue the certificate together with such conditions as the director determines are appropriate to promote the purposes of this section and ORS 315.354, 469.185, 469.200, 469.205 and 469.878. The action of the director shall include certification of the actual cost of the facility. However, in no event shall the director certify an amount for tax credit purposes which is more than 10 percent in excess of the amount approved in the preliminary certificate issued for the facility.

Â Â Â Â Â  (5) If the director rejects an application for final certification, or certifies a lesser actual cost of the facility than was claimed in the application, the director shall send to the applicant written notice of the action, together with a statement of the findings and reasons therefor, by certified mail, before the 60th day after the filing of the application. Failure of the director to act constitutes rejection of the application.

Â Â Â Â Â  (6) Upon approval of an application for final certification of a facility, the director shall certify the facility. Each certificate shall bear a separate serial number for each device. Where one or more devices constitute an operational unit, the director may certify the operational unit under one certificate. [1979 c.512 Â§8; 1981 c.894 Â§20; 1985 c.745 Â§5; 1989 c.765 Â§8; 1991 c.711 Â§4; 1995 c.746 Â§18; 1997 c.656 Â§9; 1999 c.365 Â§4; 1999 c.623 Â§6; 2001 c.583 Â§8; 2001 c.660 Â§1b; 2003 c.186 Â§26; 2007 c.843 Â§20]

Â Â Â Â Â  Note: See note under 469.185.

Â Â Â Â Â  Note: Section 26, chapter 843, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 26. The Director of the State Department of Energy may not issue a final certification of a facility under ORS 469.215 on or after January 1, 2016. [2007 c.843 Â§26]

Â Â Â Â Â  469.217 Rules; fees for certification. By rule and after hearing, the Director of the State Department of Energy may adopt a schedule of reasonable fees which the State Department of Energy may require of applicants for preliminary or final certification under ORS 469.185 to 469.225. Before the adoption or revision of the fees, the department shall estimate the total cost of the program to the department. The fees shall be used to recover the anticipated cost of filing, investigating, granting and rejecting applications for certification and shall be designed not to exceed the total cost estimated by the department. Any excess fees shall be held by the department and shall be used by the department to reduce any future fee increases. The fee may vary according to the size and complexity of the facility. The fee shall not be considered as part of the cost of the facility to be certified. [1985 c.745 Â§8]

Â Â Â Â Â  469.220 Certificate required for tax credits; certification not to exceed five years. A certificate issued under ORS 469.215 is required for purposes of obtaining tax credits in accordance with ORS 315.354. Such certification shall be granted for a period not to exceed five years. The five-year period shall begin with the tax year of the applicant during which a certified facility is placed into operation, or the year the facility is certified under ORS 469.215, at the election of the applicant. [1979 c.512 Â§9]

Â Â Â Â Â  469.225 Revocation of certificate; forfeiture of tax credits; collection. (1) Under the procedures for a contested case under ORS chapter 183, the Director of the State Department of Energy may order the revocation of the certificate issued under ORS 469.215 if the director finds that:

Â Â Â Â Â  (a) The certification was obtained by fraud or misrepresentation; or

Â Â Â Â Â  (b) The holder of the certificate has failed substantially to construct or to make every reasonable effort to operate the facility in compliance with the plans, specifications and procedures in such certificate.

Â Â Â Â Â  (2) As soon as the order of revocation under this section becomes final, the director shall notify the Department of Revenue of such order.

Â Â Â Â Â  (3) If the certificate is ordered revoked pursuant to subsection (1)(a) of this section, all prior tax credits provided to the holder of the certificate by virtue of such certificate shall be forfeited and upon notification under subsection (2) of this section the Department of Revenue immediately shall proceed to collect those taxes not paid by the certificate holder as a result of the tax credits provided to the holder under ORS 315.354. The Department of Revenue shall have the benefit of all laws of this state pertaining to the collection of income and excise taxes. No assessment of such taxes shall be necessary and no statute of limitation shall preclude the collection of such taxes.

Â Â Â Â Â  (4) If the certificate is ordered revoked pursuant to subsection (1)(b) of this section, the certificate holder shall be denied any further relief under ORS 315.354 in connection with such facility from and after the date that the order of revocation becomes final. [1979 c.512 Â§10; 2003 c.186 Â§27]

Â Â Â Â Â  469.228 [1989 c.926 Â§1; 1991 c.67 Â§134; 1991 c.641 Â§5; 1993 c.617 Â§1; repealed by 1999 c.880 Â§2]

ENERGY EFFICIENCY STANDARDS

(Temporary provisions relating to outdoor lighting)

Â Â Â Â Â  Note: Sections 1 to 4, chapter 551, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 1. The Legislative Assembly finds that in order to promote the use of energy-efficient outdoor lighting fixtures and to mitigate the light pollution caused by certain types of outdoor lighting fixtures, local building officials should assess local ordinances relating to outdoor lighting, and the State Department of Energy should assess state statutes and state building code provisions relating to outdoor lighting, for consistency and relevance in accomplishing the strong regulation of outdoor lighting fixtures in this state. [2007 c.551 Â§1]

Â Â Â Â Â  Sec. 2. Upon a model lighting ordinance being made available to the public by the International Dark-Sky Association and the Illuminating Engineering Society of North America, or their successors, the State Department of Energy shall review the model ordinance provisions that are relevant to outdoor lighting fixtures. The department shall publish a report containing findings and recommendations of the department based upon the review. The findings and recommendations may include, but need not be limited to:

Â Â Â Â Â  (1) The relevance of the model ordinance for regulating outdoor lighting fixtures under the state building code;

Â Â Â Â Â  (2) The suitability of the technical regulations on outdoor lighting fixtures specified in the ordinance;

Â Â Â Â Â  (3) The expected effectiveness that adoption of the model ordinance would have in reducing light pollution from outdoor lighting fixtures and promoting the energy efficiency of outdoor lighting fixtures; and

Â Â Â Â Â  (4) The desirability of promoting both state and local adoption of the model ordinance provisions regarding outdoor lighting. [2007 c.551 Â§2]

Â Â Â Â Â  Sec. 3. The State Department of Energy shall report its findings and recommendations to the Governor and to the Seventy-fourth Legislative Assembly in the manner provided by ORS 192.245 no later than October 1, 2008. The department shall make the report available to the public without charge. [2007 c.551 Â§3]

Â Â Â Â Â  Sec. 4. Sections 1, 2 and 3 of this 2007 Act are repealed January 2, 2012. [2007 c.551 Â§4]

Â Â Â Â Â  469.229 Definitions for ORS 469.229 to 469.261. As used in ORS 469.229 to 469.261, unless the context clearly requires otherwise:

Â Â Â Â Â  (1) ÂAutomatic commercial ice cube machineÂ means a factory-made assembly, not necessarily shipped in one package, consisting of a condensing unit and ice-making section operating as an integrated unit with means for making and harvesting ice cubes, and any integrated components for storing or dispensing ice.

Â Â Â Â Â  (2) ÂBallastÂ means a device used with an electric discharge lamp to obtain necessary circuit conditions for starting and operating the lamp.

Â Â Â Â Â  (3) ÂBottle-type water dispenserÂ means a water dispenser that uses a bottle or reservoir as the source of potable water.

Â Â Â Â Â  (4) ÂCommercial clothes washerÂ means a soft mount horizontal-axis or vertical-axis clothes washer that:

Â Â Â Â Â  (a) Has a clothes compartment no greater than 3.5 cubic feet in the case of a horizontal-axis product or no greater than 4 cubic feet in the case of a vertical-axis product; and

Â Â Â Â Â  (b) Is designed for use by more than one household.

Â Â Â Â Â  (5)(a) ÂCommercial hot food holding cabinetÂ means an appliance that is a heated, fully-enclosed compartment with one or more solid doors and is designed to maintain the temperature of hot food that has been cooked in a separate appliance.

Â Â Â Â Â  (b) ÂCommercial hot food holding cabinetÂ does not include heated glass merchandising cabinets, drawer warmers or cook-and-hold appliances.

Â Â Â Â Â  (6) ÂCommercial prerinse spray valveÂ means a handheld device designed and marketed for use with commercial dishwashing equipment and that sprays water on dishes, flatware and other food service items for the purpose of removing food residue prior to their cleaning.

Â Â Â Â Â  (7) ÂCommercial refrigerators or freezersÂ means refrigerators, freezers or refrigerator-freezers, smaller than 85 cubic feet of internal volume and designed for use by commercial or institutional facilities for the purpose of storing or merchandising food products, beverages or ice at specified temperatures, other than products without doors, walk-in refrigerators or freezers, consumer products that are federally regulated pursuant to 42 U.S.C. 6291 et seq. or freezers specifically designed for ice cream. ÂCommercial refrigerators or freezersÂ:

Â Â Â Â Â  (a) Must incorporate most components involved in the vapor-compression cycle and the refrigerated compartment in a single cabinet; and

Â Â Â Â Â  (b) May be configured with either solid or transparent doors as a reach-in cabinet, pass-through cabinet, roll-in cabinet or roll-through cabinet.

Â Â Â Â Â  (8)(a) ÂCompact audio product,Â also known as a mini, mid, micro or shelf audio system, means an integrated audio system encased in a single housing that includes an amplifier and radio tuner and attached or separable speakers that can reproduce audio from one or more of the following media:

Â Â Â Â Â  (A) Magnetic tape;

Â Â Â Â Â  (B) Compact disc;

Â Â Â Â Â  (C) DVD; or

Â Â Â Â Â  (D) Flash memory.

Â Â Â Â Â  (b) ÂCompact audio productÂ does not include products that can be independently powered by internal batteries, have a powered external satellite antenna or can provide a video output signal.

Â Â Â Â Â  (9) ÂCompensationÂ means money or any other valuable thing, regardless of form, received or to be received by a person for services rendered.

Â Â Â Â Â  (10) ÂDigital versatile discÂ or ÂDVDÂ means a laser-encoded plastic medium capable of storing a large amount of digital audio, video and computer data.

Â Â Â Â Â  (11)(a) ÂDigital versatile disc playerÂ or Âdigital versatile disc recorderÂ means a commercially available electronic product encased in a single housing that includes an integral power supply and for which the sole purpose is, respectively, the decoding and the production or recording of digitized video signal on a DVD.

Â Â Â Â Â  (b) ÂDigital versatile disc recorderÂ does not include models that have an electronic programming guide function that provides an interactive, on-screen menu of television listings and downloads program information from the vertical blanking interval of a regular television signal.

Â Â Â Â Â  (12) ÂHigh-intensity discharge lampÂ means a lamp in which light is produced by the passage of an electric current through a vapor or gas, and in which the light-producing arc is stabilized by bulb wall temperature and the arc tube has a bulb wall loading in excess of three watts per square centimeter.

Â Â Â Â Â  (13) ÂIlluminated exit signÂ means an internally illuminated sign that is designed to be permanently fixed in place to identify a building exit, that consists of an electrically powered integral light source that illuminates the legend ÂEXITÂ and any directional indicators and that provides contrast between the legend, any directional indicators and the background.

Â Â Â Â Â  (14) ÂMetal halide lampÂ means a high-intensity discharge lamp in which the major portion of the light is produced by radiation of metal halides and their products of dissociation, possibly in combination with metallic vapors.

Â Â Â Â Â  (15) ÂMetal halide lamp fixtureÂ means a light fixture designed to be operated with a metal halide lamp and a ballast for a metal halide lamp.

Â Â Â Â Â  (16) ÂPass-through cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors on both the front and rear of the unit.

Â Â Â Â Â  (17) ÂPortable electric spaÂ means a factory-built electric spa or hot tub supplied with equipment for heating and circulating water.

Â Â Â Â Â  (18) ÂProbe-start metal halide lamp ballastÂ means a ballast used to operate metal halide lamps that does not contain an igniter and that instead starts metal halide lamps by using a third starting electrode probe in the arc tube.

Â Â Â Â Â  (19) ÂReach-in cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors or lids, other than roll-in or roll-through cabinets or pass-through cabinets.

Â Â Â Â Â  (20) ÂRoll-in cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors that allow wheeled racks to be rolled into the unit.

Â Â Â Â Â  (21) ÂRoll-through cabinetÂ means a commercial refrigerator or freezer with hinged or sliding doors on two sides of the cabinet that allow wheeled racks to be rolled through the unit.

Â Â Â Â Â  (22)(a) ÂSingle-voltage external AC to DC power supplyÂ means a device, other than a product with batteries or battery packs that physically attach directly to the power supply unit, a product with a battery chemistry or type selector switch and indicator light or a product with a battery chemistry or type selector switch and a state of charge meter, that:

Â Â Â Â Â  (A) Is designed to convert line voltage alternating current input into lower voltage direct current output;

Â Â Â Â Â  (B) Is able to convert to only one direct current output voltage at a time;

Â Â Â Â Â  (C) Is sold with, or intended to be used with, a separate end-use product that constitutes the primary power load;

Â Â Â Â Â  (D) Is contained within a separate physical enclosure from the end-use product;

Â Â Â Â Â  (E) Is connected to the end-use product via a removable or hard-wired male or female electrical connection, cable, cord or other wiring; and

Â Â Â Â Â  (F) Has a nameplate output power less than or equal to 250 watts.

Â Â Â Â Â  (b) ÂSingle-voltage external AC to DC power supplyÂ does not include power supplies that are classified as devices for human use under the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 360c.

Â Â Â Â Â  (23) ÂState-regulated incandescent reflector lampÂ means a lamp that is not colored or designed for rough or vibrating service applications, that has an inner reflective coating on the outer bulb to direct the light, that has an E26 medium screw base, that has a rated voltage or voltage range that lies at least partially within 115 to 130 volts and that falls into one of the following categories:

Â Â Â Â Â  (a) A bulged reflector or elliptical reflector bulb shape that has a diameter that equals or exceeds 2.25 inches; or

Â Â Â Â Â  (b) A reflector, parabolic aluminized reflector or similar bulb shape that has a diameter of 2.25 to 2.75 inches.

Â Â Â Â Â  (24) ÂTorchiereÂ means a portable electric lighting fixture with a reflective bowl that directs light upward so as to produce indirect illumination.

Â Â Â Â Â  (25) ÂTraffic signal moduleÂ means a standard traffic signal indicator, consisting of a light source, a lens and all other parts necessary for operation, that is:

Â Â Â Â Â  (a) Eight inches, or approximately 200 millimeters, in diameter; or

Â Â Â Â Â  (b) Twelve inches, or approximately 300 millimeters, in diameter.

Â Â Â Â Â  (26) ÂUnit heaterÂ means a self-contained, vented fan-type commercial space heater, other than a consumer product covered by federal standards established pursuant to 42 U.S.C. 6291 et seq. or that is a direct vent, forced flue heater with a sealed combustion burner, that uses natural gas or propane and that is designed to be installed without ducts within a heated space.

Â Â Â Â Â  (27) ÂWalk-in refrigeratorÂ and Âwalk-in freezerÂ mean a space refrigerated to temperatures, respectively, at or above and below 32Â° F that can be walked into.

Â Â Â Â Â  (28) ÂWater dispenserÂ means a factory-made assembly that mechanically cools and heats potable water and dispenses the cooled or heated water by integral or remote means. [2005 c.437 Â§1; 2007 c.375 Â§1; 2007 c.649 Â§1]

Â Â Â Â Â  Note: 469.229 to 469.261 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.230 [1989 c.926 Â§3; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.232 [1989 c.926 Â§Â§4,10; 1993 c.617 Â§2; 1997 c.249 Â§165; 1997 c.632 Â§9; repealed by 1999 c.880 Â§2]

______________________________________________________________________________

Â Â Â Â Â  469.233 Energy efficiency standards. The following minimum energy efficiency standards for new products are established:

Â Â Â Â Â  (1)(a) Automatic commercial ice cube machines must have daily energy use and daily water use no greater than the applicable values in the following table:

______________________________________________________________________________

Equipment typeÂ Â Â Â Â Â Â Â Â Â  Type ofÂ Â Â Â Â Â Â Â Â Â Â  Harvest rateÂ Â Â Â Â Â Â Â Â Â  MaximumÂ Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  coolingÂ Â Â Â Â Â Â Â Â Â Â  (lbs. ice/24 hrs.)Â Â Â Â  energy useÂ Â Â Â Â Â Â Â Â Â Â Â  condenser

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (kWh/100 lbs.)Â Â Â Â Â  water use

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (gallons/100 lbs. ice)

Ice-making headÂ Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  <500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.80 -.0055HÂ Â Â Â Â Â Â Â  200 -.022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥500<1436Â Â Â Â Â Â Â Â Â Â Â  5.58 -.0011HÂ Â Â Â Â Â Â Â  200 -.022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥1436Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4.0Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200 -.022H

Ice-making headÂ Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.26 -.0086HÂ Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6.89 -.0011HÂ Â Â Â Â Â Â Â  Not applicable

Remote condensing

but not remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 -.0038Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Remote condensing

and remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 -.0038HÂ Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  <200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.40 -.0190HÂ Â Â Â Â Â  191 -.0315H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  191 -.0315H

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18.0 -.0469HÂ Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9.80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â  Where H = harvest rate in pounds per 24 hours, which must be reported within 5 percent of the tested value. Maximum water use applies only to water used for the condenser.

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, automatic commercial ice cube machines shall be tested in accordance with the ARI 810-2003 test method as published by the Air-Conditioning and Refrigeration Institute. Ice-making heads include all automatic commercial ice cube machines that are not split system ice makers or self-contained models as defined in ARI 810-2003.

Â Â Â Â Â  (2) Commercial clothes washers must have a minimum modified energy factor of 1.26 and a maximum water consumption factor of 9.5. For purposes of this subsection, capacity, modified energy factor and water consumption factor are defined and shall be measured in accordance with the federal test method for commercial clothes washers under 10 C.F.R. 430.23.

Â Â Â Â Â  (3) Commercial prerinse spray valves must have a flow rate equal to or less than 1.6 gallons per minute when measured in accordance with the ASTM InternationalÂs ÂStandard Test Method for Prerinse Spray Valves,Â ASTM F2324-03.

Â Â Â Â Â  (4)(a) Commercial refrigerators or freezers must meet the applicable requirements listed in the following table:

______________________________________________________________________________

Equipment TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  DoorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Daily

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Energy Consumption (kWh)

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.10V + 2.04

cabinets that are refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.12V + 3.34

Reach-in cabinets, pass-through

cabinets and roll-in or roll-through

cabinets that are ÂpulldownÂ

refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  .126V + 3.51

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.40V + 1.38

cabinets that are freezersÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.75V + 4.10

Reach-in cabinets that are

refrigerator-freezers with an

AV of 5.19 or higherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.27AV - 0.71

kWh = kilowatt hours

V = total volume (ft3)

AV = adjusted volume = 1.63 x freezer volume (ft3) + refrigerator volume (ft3)

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) ÂPulldownÂ designates products designed to take a fully stocked refrigerator with beverages at 90 degrees Fahrenheit and cool those beverages to a stable temperature of 38 degrees Fahrenheit within 12 hours or less.

Â Â Â Â Â  (B) Daily energy consumption shall be measured in accordance with the American National Standards Institute/American Society of Heating, Refrigerating and Air-Conditioning Engineers test method 117-2002, except that:

Â Â Â Â Â  (i) The back-loading doors of pass-through and roll-through refrigerators and freezers must remain closed throughout the test; and

Â Â Â Â Â  (ii) The controls of all commercial refrigerators or freezers shall be adjusted to obtain the following product temperatures, in accordance with the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, section 1604, table A-2, effective November 27, 2002:

______________________________________________________________________________

Product or compartment typeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Integrated average product temperature

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in degrees Fahrenheit

RefrigeratorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  38 Â± 2

FreezerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0 Â± 2

______________________________________________________________________________

Â Â Â Â Â  (5) Illuminated exit signs must have an input power demand of five watts or less per illuminated face. For purposes of this subsection, input power demand shall be measured in accordance with the conditions for testing established by the United States Environmental Protection AgencyÂs Energy Star exit sign program version 3.0. Illuminated exit signs must also meet all applicable building and safety codes.

Â Â Â Â Â  (6) Metal halide lamp fixtures designed to be operated with lamps rated greater than or equal to 150 watts but less than or equal to 500 watts may not contain a probe-start metal halide lamp ballast.

Â Â Â Â Â  (7)(a) Single-voltage external AC to DC power supplies manufactured on or after July 1, 2008, must meet the requirements in the following table:

______________________________________________________________________________

Nameplate outputÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Efficiency in Active Mode

<1 WattÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.5 * Nameplate Output

≥ 1 Watt

and ≤ 51 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.09 * Ln (Nameplate Output) + 0.5

> 51 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.85

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Energy Consumption in No-Load Mode

Any OutputÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.5 Watts

Where Ln (Nameplate Output) - Natural Logarithm of the nameplate output expressed in
Watts

______________________________________________________________________________

Â Â Â Â Â  (b) For the purposes of this subsection, efficiency of single-voltage external AC to DC power supplies shall be measured in accordance with the United States Environmental Protection AgencyÂs ÂTest Method for Calculating the Energy Efficiency of Single-Voltage External AC to DC and AC to AC Power Supplies,Â dated August 11, 2004. The efficiency in the active and no-load modes of power supplies shall be tested only at 115 volts at 60 Hz.

Â Â Â Â Â  (8)(a) State-regulated incandescent reflector lamps manufactured on or after January 1, 2008, must meet the minimum efficiencies in the following table:

______________________________________________________________________________

WattageÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum average lamp efficiency

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (lumens per watt)

40 - 50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.5

51 - 66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.0

67 - 85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12.5

86 - 115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.0

116 - 155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.5

156 - 205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.0

______________________________________________________________________________

Â Â Â Â Â  (b) Lamp efficiency shall be measured in accordance with the applicable test method found in 10 C.F.R. 430.23.

Â Â Â Â Â  (9) Torchieres may not use more than 190 watts. A torchiere uses more than 190 watts if any commercially available lamp or combination of lamps can be inserted in a socket and cause the torchiere to draw more than 190 watts when operated at full brightness.

Â Â Â Â Â  (10)(a) Traffic signal modules must have maximum and nominal wattage that does not exceed the applicable values in the following table:

______________________________________________________________________________

Module TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum WattageÂ Â Â Â  Nominal Wattage

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 74Â°C)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 25Â°C)

12Â red ball (or 300 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

8Â red ball (or 200 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8

12Â red arrow (or 300 mm arrow)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9

12Â green ball (or 300 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15

8Â green ball (or 200 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12

12Â green arrow (or 300 mm arrow)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, maximum wattage and nominal wattage shall be measured in accordance with and under the testing conditions specified by the Institute for Transportation Engineers ÂInterim LED Purchase Specification, Vehicle Traffic Control Signal Heads, Part 2: Light Emitting Diode Vehicle Traffic Signal Modules.Â

Â Â Â Â Â  (11) Unit heaters must be equipped with intermittent ignition devices and must have either power venting or an automatic flue damper.

Â Â Â Â Â  (12) Bottle-type water dispensers designed for dispensing both hot and cold water may not have standby energy consumption greater than 1.2 kilowatt-hours per day, as measured in accordance with the test criteria contained in Version 1 of the United States Environmental Protection AgencyÂs ÂEnergy Star Program Requirements for Bottled Water Coolers,Â except that units with an integral, automatic timer may not be tested using Section D, ÂTimer Usage,Â of the test criteria.

Â Â Â Â Â  (13) Commercial hot food holding cabinets shall have a maximum idle energy rate of 40 watts per cubic foot of interior volume, as determined by the ÂIdle Energy Rate-dry TestÂ in ASTM F2140-01, ÂStandard Test Method for Performance of Hot Food Holding CabinetsÂ published by ASTM International. Interior volume shall be measured in accordance with the method shown in the United States Environmental Protection AgencyÂs ÂEnergy Star Program Requirements for Commercial Hot Food Holding Cabinets,Â as in effect on August 15, 2003.

Â Â Â Â Â  (14) Compact audio products may not use more than two watts in standby passive mode for those without a permanently illuminated clock display and four watts in standby passive mode for those with a permanently illuminated clock display, as measured in accordance with International Electrotechnical Commission (IEC) test method 62087:2002(E), ÂMethods of Measurement for the Power Consumption of Audio, Video, and Related Equipment.Â

Â Â Â Â Â  (15) Digital versatile disc players and digital versatile disc recorders may not use more than three watts in standby passive mode, as measured in accordance with International Electrotechnical Commission (IEC) test method 62087:2002(E), ÂMethods of Measurement for the Power Consumption of Audio, Video, and Related Equipment.Â

Â Â Â Â Â  (16) Portable electric spas may not have a standby power greater than 5(V2/3) Watts where V=the total volume in gallons, as measured in accordance with the test method for portable electric spas contained in the California Code of Regulations, Title 20, Division 2, Chapter 4, section 1604.

Â Â Â Â Â  (17)(a) Walk-in refrigerators and walk-in freezers with the applicable motor types shown in the table below shall include the required components shown.

______________________________________________________________________________

Motor TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Required Components

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Interior lights: light sources with an efficacy of 45

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  lumens per watt or more, including ballast losses

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (if any).

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Automatic door closers that firmly close all

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  reach-in doors

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Automatic door closers that firmly close all walk-in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  doors no wider than 3.9 feet and no higher than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6.9 feet that have been closed to within one

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  inch of full closure.

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Wall, ceiling and door insulation at least R-28 for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  refrigerators and at least R-34 for freezers

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Floor insulation at least R-28 for freezers (no

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  requirement for refrigerators)

Condenser fan motors ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (i) Electronically commutated motors,

under one horsepowerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (ii) Permanent split capacitor-type motors, or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (iii) Polyphase motors of Â½ horsepower or more

Single-phase evaporatorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Electronically commutated motors

fan motors of under one

horsepower and less

than 460 volts

______________________________________________________________________________

Â Â Â Â Â  (b) In addition to the requirements in paragraph (a) of this subsection, walk-in refrigerators and walk-in freezers with transparent reach-in doors shall meet the following requirements:

Â Â Â Â Â  (A) Transparent reach-in doors shall be of triple pane glass with either heat-reflective treated glass or gas fill;

Â Â Â Â Â  (B) If the appliance has an anti-sweat heater without anti-sweat controls, the appliance shall have a total door rail, glass and frame heater power draw of no more than 40 watts if it is a freezer or 17 watts if it is a refrigerator per foot of door frame width; and

Â Â Â Â Â  (C) If the appliance has an anti-sweat heater with anti-sweat heat controls, and the total door rail, glass, and frame heater power draw is 40 watts or greater per foot of door frame width if it is a freezer or 17 watts or greater per foot of door frame width if it is a refrigerator, the anti-sweat heat controls shall reduce the energy use of the anti-sweat heater in an amount corresponding to the relative humidity in the air outside the door or to the condensation on the inner glass pane. [2005 c.437 Â§5; 2007 c.375 Â§Â§2,3; 2007 c.649 Â§2]

Â Â Â Â Â  Note: The amendments to 469.233 by section 3, chapter 375,
Oregon
Laws 2007, become operative July 1, 2008. See section 8, chapter 375, Oregon Laws 2007. The text that is operative until July 1, 2008, including amendments by section 2, chapter 375, Oregon Laws 2007, and section 2, chapter 649, Oregon Laws 2007, is set forth for the userÂs convenience.

Â Â Â Â Â  469.233. The following minimum energy efficiency standards for new products are established:

Â Â Â Â Â  (1)(a) Automatic commercial ice cube machines must have daily energy use and daily water use no greater than the applicable values in the following table:

______________________________________________________________________________

Equipment typeÂ Â Â Â Â Â Â Â Â Â  Type ofÂ Â Â Â Â Â Â Â Â Â Â  Harvest rateÂ Â Â Â Â Â Â Â Â Â  MaximumÂ Â Â Â Â Â Â Â Â Â Â Â Â  Maximum

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  coolingÂ Â Â Â Â Â Â Â Â Â Â  (lbs. ice/24 hrs.)Â Â Â Â  energy useÂ Â Â Â Â Â Â Â Â Â Â Â  condenser

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (kWh/100 lbs.)Â Â Â Â Â  water use

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (gallons/100 lbs. ice)

Ice-making headÂ Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  <500Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.80 -.0055HÂ Â Â Â Â Â Â Â  200 -.022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥500<1436Â Â Â Â Â Â Â Â Â Â Â  5.58 -.0011HÂ Â Â Â Â Â Â Â  200 -.022H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥1436Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4.0Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  200 -.022H

Ice-making headÂ Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.26 -.0086HÂ Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥450Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6.89 -.0011HÂ Â Â Â Â Â Â Â  Not applicable

Remote condensing

but not remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 -.0038Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥1000Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.10Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Remote condensing

and remote

compressorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8.85 -.0038HÂ Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥934Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  5.30Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  waterÂ Â Â Â Â Â Â Â Â Â Â Â Â Â  <200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.40 -.0190HÂ Â Â Â Â Â  191 -.0315H

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥200Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  7.60Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  191 -.0315H

Self-contained

modelsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  airÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  <175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  18.0 -.0469HÂ Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  ≥175Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9.80Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Not applicable

Â Â Â Â Â  Where H = harvest rate in pounds per 24 hours, which must be reported within 5 percent of the tested value. Maximum water use applies only to water used for the condenser.

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, automatic commercial ice cube machines shall be tested in accordance with the ARI 810-2003 test method as published by the Air-Conditioning and Refrigeration Institute. Ice-making heads include all automatic commercial ice cube machines that are not split system ice makers or self-contained models as defined in ARI 810-2003.

Â Â Â Â Â  (2) Commercial clothes washers must have a minimum modified energy factor of 1.26 and a maximum water consumption factor of 9.5. For purposes of this subsection, capacity, modified energy factor and water consumption factor are defined and shall be measured in accordance with the federal test method for commercial clothes washers under 10 C.F.R. 430.23.

Â Â Â Â Â  (3) Commercial prerinse spray valves must have a flow rate equal to or less than 1.6 gallons per minute when measured in accordance with the ASTM InternationalÂs ÂStandard Test Method for Prerinse Spray Valves,Â ASTM F2324-03.

Â Â Â Â Â  (4)(a) Commercial refrigerators or freezers must meet the applicable requirements listed in the following table:

______________________________________________________________________________

Equipment TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  DoorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Daily

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Energy Consumption (kWh)

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.10V + 2.04

cabinets that are refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.12V + 3.34

Reach-in cabinets, pass-through

cabinets and roll-in or roll-through

cabinets that are ÂpulldownÂ

refrigeratorsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  .126V + 3.51

Reach-in cabinets, pass-through

cabinets and roll-in or roll-throughÂ Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.40V + 1.38

cabinets that are freezersÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TransparentÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.75V + 4.10

Reach-in cabinets that are

refrigerator-freezers with an

AV of 5.19 or higherÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  SolidÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.27AV - 0.71

kWh = kilowatt hours

V = total volume (ft3)

AV = adjusted volume = 1.63 x freezer volume (ft3) + refrigerator volume (ft3)

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection:

Â Â Â Â Â  (A) ÂPulldownÂ designates products designed to take a fully stocked refrigerator with beverages at 90 degrees Fahrenheit and cool those beverages to a stable temperature of 38 degrees Fahrenheit within 12 hours or less.

Â Â Â Â Â  (B) Daily energy consumption shall be measured in accordance with the American National Standards Institute/American Society of Heating, Refrigerating and Air-Conditioning Engineers test method 117-2002, except that:

Â Â Â Â Â  (i) The back-loading doors of pass-through and roll-through refrigerators and freezers must remain closed throughout the test; and

Â Â Â Â Â  (ii) The controls of all commercial refrigerators or freezers shall be adjusted to obtain the following product temperatures, in accordance with the California Code of Regulations, Title 20, Division 2, Chapter 4, Article 4, section 1604, table A-2, effective November 27, 2002:

______________________________________________________________________________

Product or compartment typeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Integrated average product temperature

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  in degrees Fahrenheit

RefrigeratorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  38 Â± 2

FreezerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0 Â± 2

______________________________________________________________________________

Â Â Â Â Â  (5) Illuminated exit signs must have an input power demand of five watts or less per illuminated face. For purposes of this subsection, input power demand shall be measured in accordance with the conditions for testing established by the United States Environmental Protection AgencyÂs Energy Star exit sign program version 3.0. Illuminated exit signs must also meet all applicable building and safety codes.

Â Â Â Â Â  (6) Metal halide lamp fixtures designed to be operated with lamps rated greater than or equal to 150 watts but less than or equal to 500 watts may not contain a probe-start metal halide lamp ballast.

Â Â Â Â Â  (7)(a) Single-voltage external AC to DC power supplies manufactured on or after July 1, 2007, must meet the requirements in the following table:

______________________________________________________________________________

Nameplate outputÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum Efficiency in Active Mode

<1 WattÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.49 * Nameplate Output

≥ 1 Watt

and ≤ 49 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.09 * Ln (Nameplate Output) + 0.49

>49
Watts
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.84

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum Energy Consumption in No-Load Mode

≤ 10 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.5 Watts

>10
Watts

and ≤ 250 WattsÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  0.75 Watts

Where Ln (Nameplate Output) - Natural Logarithm of the nameplate output expressed in
Watts

______________________________________________________________________________

Â Â Â Â Â  (b) For the purposes of this subsection, efficiency of single-voltage external AC to DC power supplies shall be measured in accordance with the United States Environmental Protection AgencyÂs ÂTest Method for Calculating the Energy Efficiency of Single-Voltage External AC to DC and AC to AC Power Supplies,Â dated August 11, 2004. The efficiency in the active and no-load modes of power supplies shall be tested only at 115 volts at 60 Hz.

Â Â Â Â Â  (8)(a) State-regulated incandescent reflector lamps manufactured on or after January 1, 2008, must meet the minimum efficiencies in the following table:

______________________________________________________________________________

WattageÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Minimum average lamp efficiency

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (lumens per watt)

40 - 50Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  10.5

51 - 66Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11.0

67 - 85Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12.5

86 - 115Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.0

116 - 155Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  14.5

156 - 205Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15.0

______________________________________________________________________________

Â Â Â Â Â  (b) Lamp efficiency shall be measured in accordance with the applicable test method found in 10 C.F.R. 430.23.

Â Â Â Â Â  (9) Torchieres may not use more than 190 watts. A torchiere uses more than 190 watts if any commercially available lamp or combination of lamps can be inserted in a socket and cause the torchiere to draw more than 190 watts when operated at full brightness.

Â Â Â Â Â  (10)(a) Traffic signal modules must have maximum and nominal wattage that does not exceed the applicable values in the following table:

______________________________________________________________________________

Module TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Maximum WattageÂ Â Â Â  Nominal Wattage

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 74Â°C)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (at 25Â°C)

12Â red ball (or 300 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  17Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

8Â red ball (or 200 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  13Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  8

12Â red arrow (or 300 mm arrow)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  9

12Â green ball (or 300 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  15

8Â green ball (or 200 mm circular)Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  12

12Â green arrow (or 300 mm arrow)Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  11

______________________________________________________________________________

Â Â Â Â Â  (b) For purposes of this subsection, maximum wattage and nominal wattage shall be measured in accordance with and under the testing conditions specified by the Institute for Transportation Engineers ÂInterim LED Purchase Specification, Vehicle Traffic Control Signal Heads, Part 2: Light Emitting Diode Vehicle Traffic Signal Modules.Â

Â Â Â Â Â  (11) Unit heaters must be equipped with intermittent ignition devices and must have either power venting or an automatic flue damper.

Â Â Â Â Â  (12) Bottle-type water dispensers designed for dispensing both hot and cold water may not have standby energy consumption greater than 1.2 kilowatt-hours per day, as measured in accordance with the test criteria contained in Version 1 of the United States Environmental Protection AgencyÂs ÂEnergy Star Program Requirements for Bottled Water Coolers,Â except that units with an integral, automatic timer may not be tested using Section D, ÂTimer Usage,Â of the test criteria.

Â Â Â Â Â  (13) Commercial hot food holding cabinets shall have a maximum idle energy rate of 40 watts per cubic foot of interior volume, as determined by the ÂIdle Energy Rate-dry TestÂ in ASTM F2140-01, ÂStandard Test Method for Performance of Hot Food Holding CabinetsÂ published by ASTM International. Interior volume shall be measured in accordance with the method shown in the United States Environmental Protection AgencyÂs ÂEnergy Star Program Requirements for Commercial Hot Food Holding Cabinets,Â as in effect on August 15, 2003.

Â Â Â Â Â  (14) Compact audio products may not use more than two watts in standby passive mode for those without a permanently illuminated clock display and four watts in standby passive mode for those with a permanently illuminated clock display, as measured in accordance with International Electrotechnical Commission (IEC) test method 62087:2002(E), ÂMethods of Measurement for the Power Consumption of Audio, Video, and Related Equipment.Â

Â Â Â Â Â  (15) Digital versatile disc players and digital versatile disc recorders may not use more than three watts in standby passive mode, as measured in accordance with International Electrotechnical Commission (IEC) test method 62087:2002(E), ÂMethods of Measurement for the Power Consumption of Audio, Video, and Related Equipment.Â

Â Â Â Â Â  (16) Portable electric spas may not have a standby power greater than 5(V:SUPER8.2/3:SECT6.) Watts where V=the total volume in gallons, as measured in accordance with the test method for portable electric spas contained in the California Code of Regulations, Title 20, Division 2, Chapter 4, section 1604.

Â Â Â Â Â  (17)(a) Walk-in refrigerators and walk-in freezers with the applicable motor types shown in the table below shall include the required components shown.

______________________________________________________________________________

Motor TypeÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Required Components

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Interior lights: light sources with an efficacy of 45

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  lumens per watt or more, including ballast losses

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (if any).

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Automatic door closers that firmly close all

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  reach-in doors

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Automatic door closers that firmly close all walk-in

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  doors no wider than 3.9 feet and no higher than

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6.9 feet that have been closed to within one

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  inch of full closure.

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Wall, ceiling and door insulation at least R-28 for

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  refrigerators and at least R-34 for freezers

AllÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Floor insulation at least R-28 for freezers (no

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  requirement for refrigerators)

Condenser fan motors ofÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (i) Electronically commutated motors,

under one horsepowerÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (ii) Permanent split capacitor-type motors, or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  (iii) Polyphase motors of Â½ horsepower or more

Single-phase evaporatorÂ Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Electronically commutated motors

fan motors of under one

horsepower and less

than 460 volts

______________________________________________________________________________

Â Â Â Â Â  (b) In addition to the requirements in paragraph (a) of this subsection, walk-in refrigerators and walk-in freezers with transparent reach-in doors shall meet the following requirements:

Â Â Â Â Â  (A) Transparent reach-in doors shall be of triple pane glass with either heat-reflective treated glass or gas fill;

Â Â Â Â Â  (B) If the appliance has an anti-sweat heater without anti-sweat controls, the appliance shall have a total door rail, glass and frame heater power draw of no more than 40 watts if it is a freezer or 17 watts if it is a refrigerator per foot of door frame width; and

Â Â Â Â Â  (C) If the appliance has an anti-sweat heater with anti-sweat heat controls, and the total door rail, glass, and frame heater power draw is 40 watts or greater per foot of door frame width if it is a freezer or 17 watts or greater per foot of door frame width if it is a refrigerator, the anti-sweat heat controls shall reduce the energy use of the anti-sweat heater in an amount corresponding to the relative humidity in the air outside the door or to the condensation on the inner glass pane.

Â Â Â Â Â  Note: See note under 469.229.

______________________________________________________________________________

Â Â Â Â Â  Note: Section 8 (2), chapter 375, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 8. (2) The minimum energy efficiency standards specified in ORS 469.233 (7) do not apply to a single-voltage external AC to DC power supply that is made available by a manufacturer directly to a consumer or to a service or repair facility, as a service part or spare part, after and separate from the original sale of the product requiring the power supply unless the single-voltage external AC to DC power supply is made available five or more years after the effective date of this 2007 Act [June 12, 2007]. [2007 c.375 Â§8(2)]

Â Â Â Â Â  Note: Section 7, chapter 649, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. The minimum efficiency standard for interior lights established in ORS 469.233 (17)(a) applies to walk-in refrigerators and walk-in freezers on or after January 1, 2010. [2007 c.649 Â§7]

Â Â Â Â Â  469.234 [1989 c.926 Â§Â§5,9; 1993 c.617 Â§4; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.235 Certain reflector lamps exempt from standards. The following state-regulated incandescent reflector lamps are exempt from the minimum energy efficiency standards established in ORS 469.233 (8):

Â Â Â Â Â  (1) 50 watt elliptical reflector lamps;

Â Â Â Â Â  (2) Lamps rated at 50 watts or less of the following types: BR 30, ER 30, BR 40 and ER 40;

Â Â Â Â Â  (3) Lamps rated at 65 watts of the following types: BR 40 and ER 40; and

Â Â Â Â Â  (4) R 20 lamps of 45 watts or less. [2007 c.375 Â§4]

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.236 [1989 c.926 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.238
Sale
of products not meeting standards prohibited; exemptions. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles. [2005 c.437 Â§Â§2,3]

Â Â Â Â Â  Note 1: The amendments to 469.238 by section 4, chapter 437,
Oregon
Laws 2005, become operative January 1, 2009. See section 10, chapter 437, Oregon Laws 2005. The text that is operative from January 1, 2009, until September 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  469.238. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 2: The amendments to 469.238 by section 3, chapter 649,
Oregon
Laws 2007, become operative September 1, 2009. See section 8, chapter 649, Oregon Laws 2007. The text that is operative on and after September 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  469.238. (1) Except as provided in subsection (2) of this section, a person may not sell or offer for sale a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture, unit heater, bottle-type water dispenser, commercial hot food holding cabinet, compact audio product, digital versatile disc player, digital versatile disc recorder, portable electric spa, walk-in refrigerator or walk-in freezer unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may sell or offer for sale a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Manufactured in this state and sold outside this state;

Â Â Â Â Â  (b) Manufactured outside this state and sold at wholesale inside this state for final retail sale and installation outside this state;

Â Â Â Â Â  (c) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (d) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 3: See note under 469.229.

Â Â Â Â Â  469.239 Installation of products not meeting standards prohibited; exemptions. (1) Except as provided in subsection (2) of this section, a person may not install a new commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module or unit heater for compensation unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may install a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (b) Designed expressly for installation and use in recreational vehicles. [2005 c.437 Â§6]

Â Â Â Â Â  Note 1: The amendments to 469.239 by section 7, chapter 437,
Oregon
Laws 2005, become operative January 1, 2009. See section 10, chapter 437, Oregon Laws 2005. The text that is operative from January 1, 2009, until September 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  469.239. (1) Except as provided in subsection (2) of this section, a person may not install a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture or unit heater for compensation unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may install a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (b) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 2: The amendments to 469.239 by section 4, chapter 649,
Oregon
Laws 2007, become operative September 1, 2010. See section 8, chapter 649, Oregon Laws 2007. The text that is operative on and after September 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  469.239. (1) Except as provided in subsection (2) of this section, a person may not install a new commercial clothes washer, commercial prerinse spray valve, commercial refrigerator or freezer, illuminated exit sign, single-voltage external AC to DC power supply, state-regulated incandescent reflector lamp, torchiere, traffic signal module, automatic commercial ice cube machine, metal halide lamp fixture, unit heater, bottle-type water dispenser, commercial hot food holding cabinet, compact audio product, digital versatile disc player, digital versatile disc recorder, portable electric spa, walk-in refrigerator or walk-in freezer for compensation unless the energy efficiency of the new product meets or exceeds the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (2) A person may install a new product not meeting efficiency standards specified in subsection (1) of this section if the product is:

Â Â Â Â Â  (a) Installed in a mobile or manufactured home at the time of construction; or

Â Â Â Â Â  (b) Designed expressly for installation and use in recreational vehicles.

Â Â Â Â Â  Note 3: See note under 469.229.

Â Â Â Â Â  469.240 [1989 c.926 Â§Â§11,12; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.241 [1993 c.617 Â§22; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.242 [1993 c.617 Â§20; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.243 [1993 c.617 Â§21; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.244 [1989 c.926 Â§Â§16,25; repealed by 1993 c.617 Â§28]

Â Â Â Â Â  469.245 [1993 c.617 Â§19; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.246 [1989 c.926 Â§Â§13,18; 1991 c.67 Â§135; 1993 c.617 Â§5; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.247 [1993 c.617 Â§16; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.248 [1989 c.926 Â§39; 1991 c.67 Â§136; 1993 c.617 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.249 [1993 c.617 Â§18; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.250 [1989 c.926 Â§Â§7,8; 1991 c.67 Â§137; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.252 [1989 c.926 Â§Â§14,15; repealed by 1993 c.617 Â§28]

Â Â Â Â Â  469.253 [1993 c.617 Â§17; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.254 [1989 c.926 Â§19; 1993 c.617 Â§7; 1997 c.838 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.255 Manufacturers to test products; test methods; certification of products; rules. (1) A manufacturer of a product specified in ORS 469.238 that is sold or offered for sale, or installed or offered for installation, in this state shall test samples of the manufacturerÂs products in accordance with the test methods specified in ORS 469.233 or, if more stringent, those specified in the state building code.

Â Â Â Â Â  (2) If the test methods for products required to be tested under this section are not provided for in ORS 469.233 or in the state building code, the State Department of Energy shall adopt test methods for these products. The department shall use test methods approved by the United States Department of Energy or, in the absence of federal test methods, other appropriate nationally recognized test methods for guidance in adopting test methods. The State Department of Energy may periodically review and revise its test methods.

Â Â Â Â Â  (3) A manufacturer of a product regulated pursuant to ORS 469.229 to 469.261, except for manufacturers of single-voltage external AC to DC power supplies, walk-in refrigerators and walk-in freezers, shall certify to the State Department of Energy that the products are in compliance with the minimum energy efficiency standards specified in ORS 469.233. The department shall establish rules governing the certification of these products and may coordinate with the certification and testing programs of other states and federal agencies with similar standards.

Â Â Â Â Â  (4)(a) The department shall establish rules governing the identification of the products that comply with the minimum energy efficiency standards specified in ORS 469.233. The rules shall be coordinated to the greatest extent practicable with the labeling programs of other states and federal agencies with equivalent efficiency standards.

Â Â Â Â Â  (b) Identification required under paragraph (a) of this subsection shall be by means of a mark, label or tag on the product and packaging at the time of sale or installation.

Â Â Â Â Â  (c) The department shall waive marking, labeling or tagging requirements for products marked, labeled or tagged in compliance with federal requirements or for products certified pursuant to subsection (3) of this section, unless the department determines that state marking, labeling or tagging is required to provide adequate energy efficiency information to the consumer. [2005 c.437 Â§9; 2007 c.375 Â§6; 2007 c.649 Â§5a]

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.256 [1989 c.926 Â§29; repealed by 1993 c.617 Â§29]

Â Â Â Â Â  469.258 [1989 c.926 Â§20; 1991 c.641 Â§6; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.259 [1991 c.641 Â§2; 1993 c.617 Â§8; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.260 [1989 c.926 Â§21; 1991 c.67 Â§138; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.261 Department to review standards; rules; postponement of operative dates of standards; application for waiver of federal preemption. (1)(a) Notwithstanding ORS 469.233, the State Department of Energy shall periodically review the minimum energy efficiency standards specified in ORS 469.233.

Â Â Â Â Â  (b) After the review pursuant to paragraph (a) of this subsection, the Director of the State Department of Energy may adopt rules to update the minimum energy efficiency standards specified in ORS 469.233 if the director determines that the standards need to be updated:

Â Â Â Â Â  (A) To promote energy conservation in the state;

Â Â Â Â Â  (B) To achieve cost-effectiveness for consumers; or

Â Â Â Â Â  (C) Due to federal action or to the outcome of collaborative consultations with manufacturers and the energy departments of other states.

Â Â Â Â Â  (c)(A) In addition to the rules adopted under paragraph (b) of this subsection, the director may postpone by rule the operative date of any of the minimum energy efficiency standards specified in ORS 469.233 if the director determines that:

Â Â Â Â Â  (i) Adjoining states with similar minimum energy efficiency standards have postponed the operative date of their corresponding minimum energy efficiency standards; or

Â Â Â Â Â  (ii) Failure to modify the operative date of any of the minimum energy efficiency standards would impose a substantial hardship on manufacturers, retailers or the public.

Â Â Â Â Â  (B)(i) The director may not postpone the operative date of a minimum energy efficiency standard under subparagraph (A) of this paragraph for more than one year.

Â Â Â Â Â  (ii) If at the end of the first postponement period the director determines that adjoining states have further postponed the operative date of minimum energy efficiency standards and the requirements of subparagraph (A) of this paragraph continue to be met, the director may postpone the operative date for not more than one additional year.

Â Â Â Â Â  (d) After the review pursuant to paragraph (a) of this subsection, the director may adopt rules to establish new minimum energy efficiency standards if the director determines that new standards are needed:

Â Â Â Â Â  (A) To promote energy conservation in the state;

Â Â Â Â Â  (B) To achieve cost-effectiveness for consumers; or

Â Â Â Â Â  (C) Due to federal action or to the outcome of collaborative consultations with manufacturers and the energy departments of other states.

Â Â Â Â Â  (e) If the director adopts rules under paragraph (b) of this subsection to update the minimum energy efficiency standards specified in ORS 469.233 or under paragraph (d) of this subsection to establish new minimum energy efficiency standards:

Â Â Â Â Â  (A) The rules may not take effect until one year following their adoption by the director; and

Â Â Â Â Â  (B) The Governor shall cause to be introduced at the next Legislative Assembly a bill to conform the statutory minimum energy efficiency standards to the minimum energy efficiency standards adopted by the director by rule.

Â Â Â Â Â  (2) If the director determines that implementation of a state minimum energy efficiency standard requires a waiver of federal preemption, the director shall apply for a waiver of federal preemption pursuant to 42 U.S.C. 6297(d). [2005 c.437 Â§8; 2007 c.375 Â§7; 2007 c.649 Â§6a]

Â Â Â Â Â  Note: See note under 469.229.

Â Â Â Â Â  469.262 [1989 c.926 Â§24; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.267 [1989 c.926 Â§26; 1993 c.617 Â§9; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.269 [1989 c.926 Â§27; 1993 c.617 Â§10; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.270 [1989 c.926 Â§28; 1991 c.67 Â§139; repealed by 1993 c.617 Â§29]

Â Â Â Â Â  469.274 [1989 c.926 Â§Â§31,32; 1991 c.641 Â§7; 1993 c.617 Â§11; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.276 [1989 c.926 Â§33; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.278 [1989 c.926 Â§34; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.280 [1989 c.926 Â§35; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.282 [1989 c.926 Â§36; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.284 [1989 c.926 Â§37; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.286 [1989 c.926 Â§38; 1991 c.67 Â§140; 1993 c.617 Â§12; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.290 [1989 c.926 Â§23; 1991 c.641 Â§8; 1993 c.617 Â§13; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.292 [1989 c.926 Â§22; 1991 c.641 Â§9; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.296 [1989 c.926 Â§17; 1993 c.617 Â§14; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.298 [1989 c.926 Â§2; repealed by 1999 c.880 Â§2]

REGULATION OF ENERGY FACILITIES

(General Provisions)

Â Â Â Â Â  469.300 Definitions. As used in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApplicantÂ means any person who makes application for a site certificate in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (2) ÂApplicationÂ means a request for approval of a particular site or sites for the construction and operation of an energy facility or the construction and operation of an additional energy facility upon a site for which a certificate has already been issued, filed in accordance with the procedures established pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (3) ÂAssociated transmission linesÂ means new transmission lines constructed to connect an energy facility to the first point of junction of such transmission line or lines with either a power distribution system or an interconnected primary transmission system or both or to the Northwest Power Grid.

Â Â Â Â Â  (4) ÂAverage electric generating capacityÂ means the peak generating capacity of the facility divided by one of the following factors:

Â Â Â Â Â  (a) For wind or solar energy facilities, 3.00;

Â Â Â Â Â  (b) For geothermal energy facilities, 1.11; or

Â Â Â Â Â  (c) For all other energy facilities, 1.00.

Â Â Â Â Â  (5) ÂCombustion turbine power plantÂ means a thermal power plant consisting of one or more fuel-fired combustion turbines and any associated waste heat combined cycle generators.

Â Â Â Â Â  (6) ÂConstructionÂ means work performed on a site, excluding surveying, exploration or other activities to define or characterize the site, the cost of which exceeds $250,000.

Â Â Â Â Â  (7) ÂCouncilÂ means the Energy Facility Siting Council established under ORS 469.450.

Â Â Â Â Â  (8) ÂDepartmentÂ means the State Department of Energy created under ORS 469.030.

Â Â Â Â Â  (9) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (10) ÂElectric utilityÂ means persons, regulated electrical companies, peopleÂs utility districts, joint operating agencies, electric cooperatives, municipalities or any combination thereof, engaged in or authorized to engage in the business of generating, supplying, transmitting or distributing electric energy.

Â Â Â Â Â  (11)(a) ÂEnergy facilityÂ means any of the following:

Â Â Â Â Â  (A) An electric power generating plant with a nominal electric generating capacity of 25 megawatts or more, including but not limited to:

Â Â Â Â Â  (i) Thermal power; or

Â Â Â Â Â  (ii) Combustion turbine power plant.

Â Â Â Â Â  (B) A nuclear installation as defined in this section.

Â Â Â Â Â  (C) A high voltage transmission line of more than 10 miles in length with a capacity of 230,000 volts or more to be constructed in more than one city or county in this state, but excluding:

Â Â Â Â Â  (i) Lines proposed for construction entirely within 500 feet of an existing corridor occupied by high voltage transmission lines with a capacity of 230,000 volts or more; and

Â Â Â Â Â  (ii) Lines of 57,000 volts or more that are rebuilt and upgraded to 230,000 volts along the same right of way.

Â Â Â Â Â  (D) A solar collecting facility using more than 100 acres of land.

Â Â Â Â Â  (E) A pipeline that is:

Â Â Â Â Â  (i) At least six inches in diameter, and five or more miles in length, used for the transportation of crude petroleum or a derivative thereof, liquefied natural gas, a geothermal energy form in a liquid state or other fossil energy resource, excluding a pipeline conveying natural or synthetic gas;

Â Â Â Â Â  (ii) At least 16 inches in diameter, and five or more miles in length, used for the transportation of natural or synthetic gas, but excluding:

Â Â Â Â Â  (I) A pipeline proposed for construction of which less than five miles of the pipeline is more than 50 feet from a public road, as defined in ORS 368.001; or

Â Â Â Â Â  (II) A parallel or upgraded pipeline up to 24 inches in diameter that is constructed within the same right of way as an existing 16-inch or larger pipeline that has a site certificate, if all studies and necessary mitigation conducted for the existing site certificate meet or are updated to meet current site certificate standards; or

Â Â Â Â Â  (iii) At least 16 inches in diameter and five or more miles in length used to carry a geothermal energy form in a gaseous state but excluding a pipeline used to distribute heat within a geothermal heating district established under ORS chapter 523.

Â Â Â Â Â  (F) A synthetic fuel plant which converts a natural resource including, but not limited to, coal or oil to a gas, liquid or solid product intended to be used as a fuel and capable of being burned to produce the equivalent of two billion Btu of heat a day.

Â Â Â Â Â  (G) A plant which converts biomass to a gas, liquid or solid product, or combination of such products, intended to be used as a fuel and if any one of such products is capable of being burned to produce the equivalent of six billion Btu of heat a day.

Â Â Â Â Â  (H) A storage facility for liquefied natural gas constructed after September 29, 1991, that is designed to hold at least 70,000 gallons.

Â Â Â Â Â  (I) A surface facility related to an underground gas storage reservoir that, at design injection or withdrawal rates, will receive or deliver more than 50 million cubic feet of natural or synthetic gas per day, or require more than 4,000 horsepower of natural gas compression to operate, but excluding:

Â Â Â Â Â  (i) The underground storage reservoir;

Â Â Â Â Â  (ii) The injection, withdrawal or monitoring wells and individual wellhead equipment; and

Â Â Â Â Â  (iii) An underground gas storage reservoir into which gas is injected solely for testing or reservoir maintenance purposes or to facilitate the secondary recovery of oil or other hydrocarbons.

Â Â Â Â Â  (J) An electric power generating plant with an average electric generating capacity of 35 megawatts or more if the power is produced from geothermal, solar or wind energy at a single energy facility or within a single energy generation area.

Â Â Â Â Â  (b) ÂEnergy facilityÂ does not include a hydroelectric facility.

Â Â Â Â Â  (12) ÂEnergy generation areaÂ means an area within which the effects of two or more small generating plants may accumulate so the small generating plants have effects of a magnitude similar to a single generating plant of 35 megawatts average electric generating capacity or more. An Âenergy generation areaÂ for facilities using a geothermal resource and covered by a unit agreement, as provided in ORS 522.405 to 522.545 or by federal law, shall be defined in that unit agreement. If no such unit agreement exists, an energy generation area for facilities using a geothermal resource shall be the area that is within two miles, measured from the electrical generating equipment of the facility, of an existing or proposed geothermal electric power generating plant, not including the site of any other such plant not owned or controlled by the same person.

Â Â Â Â Â  (13) ÂExtraordinary nuclear occurrenceÂ means any event causing a discharge or dispersal of source material, special nuclear material or by-product material as those terms are defined in ORS 453.605, from its intended place of confinement off-site, or causing radiation levels off-site, that the United States Nuclear Regulatory Commission or its successor determines to be substantial and to have resulted in or to be likely to result in substantial damages to persons or property off-site.

Â Â Â Â Â  (14) ÂFacilityÂ means an energy facility together with any related or supporting facilities.

Â Â Â Â Â  (15) ÂGeothermal reservoirÂ means an aquifer or aquifers containing a common geothermal fluid.

Â Â Â Â Â  (16) ÂLocal governmentÂ means a city or county.

Â Â Â Â Â  (17) ÂNominal electric generating capacityÂ means the maximum net electric power output of an energy facility based on the average temperature, barometric pressure and relative humidity at the site during the times of the year when the facility is intended to operate.

Â Â Â Â Â  (18) ÂNuclear incidentÂ means any occurrence, including an extraordinary nuclear occurrence, that results in bodily injury, sickness, disease, death, loss of or damage to property or loss of use of property due to the radioactive, toxic, explosive or other hazardous properties of source material, special nuclear material or by-product material as those terms are defined in ORS 453.605.

Â Â Â Â Â  (19) ÂNuclear installationÂ means any power reactor, nuclear fuel fabrication plant, nuclear fuel reprocessing plant, waste disposal facility for radioactive waste, and any facility handling that quantity of fissionable materials sufficient to form a critical mass. ÂNuclear installationÂ does not include any such facilities that are part of a thermal power plant.

Â Â Â Â Â  (20) ÂNuclear power plantÂ means an electrical or any other facility using nuclear energy with a nominal electric generating capacity of 25 megawatts or more, for generation and distribution of electricity, and associated transmission lines.

Â Â Â Â Â  (21) ÂPersonÂ means an individual, partnership, joint venture, private or public corporation, association, firm, public service company, political subdivision, municipal corporation, government agency, peopleÂs utility district, or any other entity, public or private, however organized.

Â Â Â Â Â  (22) ÂProject orderÂ means the order, including any amendments, issued by the State Department of Energy under ORS 469.330.

Â Â Â Â Â  (23)(a) ÂRadioactive wasteÂ means all material which is discarded, unwanted or has no present lawful economic use, and contains mined or refined naturally occurring isotopes, accelerator produced isotopes and by-product material, source material or special nuclear material as those terms are defined in ORS 453.605. The term does not include those radioactive materials identified in OAR 345-50-020, 345-50-025 and 345-50-035, adopted by the council on December 12, 1978, and revised periodically for the purpose of adding additional isotopes which are not referred to in OAR 345-50 as presenting no significant danger to the public health and safety.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, Âradioactive wasteÂ does not include uranium mine overburden or uranium mill tailings, mill wastes or mill by-product materials as those terms are defined in Title 42, United States Code, section 2014, on June 25, 1979.

Â Â Â Â Â  (24) ÂRelated or supporting facilitiesÂ means any structure, proposed by the applicant, to be constructed or substantially modified in connection with the construction of an energy facility, including associated transmission lines, reservoirs, storage facilities, intake structures, road and rail access, pipelines, barge basins, office or public buildings, and commercial and industrial structures. ÂRelated or supporting facilitiesÂ does not include geothermal or underground gas storage reservoirs, production, injection or monitoring wells or wellhead equipment or pumps.

Â Â Â Â Â  (25) ÂSiteÂ means any proposed location of an energy facility and related or supporting facilities.

Â Â Â Â Â  (26) ÂSite certificateÂ means the binding agreement between the State of
Oregon
and the applicant, authorizing the applicant to construct and operate a facility on an approved site, incorporating all conditions imposed by the council on the applicant.

Â Â Â Â Â  (27) ÂThermal power plantÂ means an electrical facility using any source of thermal energy with a nominal electric generating capacity of 25 megawatts or more, for generation and distribution of electricity, and associated transmission lines, including but not limited to a nuclear-fueled, geothermal-fueled or fossil-fueled power plant, but not including a portable power plant the principal use of which is to supply power in emergencies. ÂThermal power plantÂ includes a nuclear-fueled thermal power plant that has ceased to operate.

Â Â Â Â Â  (28) ÂTransportationÂ means the transport within the borders of the State of
Oregon
of radioactive material destined for or derived from any location.

Â Â Â Â Â  (29) ÂUnderground gas storage reservoirÂ means any subsurface sand, strata, formation, aquifer, cavern or void, whether natural or artificially created, suitable for the injection, storage and withdrawal of natural gas or other gaseous substances. ÂUnderground gas storage reservoirÂ includes a pool as defined in ORS 520.005.

Â Â Â Â Â  (30) ÂUtilityÂ includes:

Â Â Â Â Â  (a) A person, a regulated electrical company, a peopleÂs utility district, a joint operating agency, an electric cooperative, municipality or any combination thereof, engaged in or authorized to engage in the business of generating, transmitting or distributing electric energy;

Â Â Â Â Â  (b) A person or public agency generating electric energy from an energy facility for its own consumption; and

Â Â Â Â Â  (c) A person engaged in this state in the transmission or distribution of natural or synthetic gas.

Â Â Â Â Â  (31) ÂWaste disposal facilityÂ means a geographical site in or upon which radioactive waste is held or placed but does not include a site at which radioactive waste used or generated pursuant to a license granted under ORS 453.635 is stored temporarily, a site of a thermal power plant used for the temporary storage of radioactive waste from that plant for which a site certificate has been issued pursuant to this chapter or a site used for temporary storage of radioactive waste from a reactor operated by a college, university or graduate center for research purposes and not connected to the Northwest Power Grid. As used in this subsection, Âtemporary storageÂ includes storage of radioactive waste on the site of a nuclear-fueled thermal power plant for which a site certificate has been issued until a permanent storage site is available by the federal government. [Formerly 453.305; 1977 c.796 Â§1; 1979 c.283 Â§1; 1981 c.587 Â§1; 1981 c.629 Â§2; 1981 c.707 Â§1; 1981 c.866 Â§1; 1991 c.480 Â§4; 1993 c.544 Â§3; 1993 c.569 Â§3; 1995 c.505 Â§6; 1995 c.551 Â§10; 1997 c.606 Â§1; 1999 c.365 Â§5; 2001 c.134 Â§2; 2001 c.683 Â§6; 2003 c.186 Â§28]

Â Â Â Â Â  469.310 Policy. In the interests of the public health and the welfare of the people of this state, it is the declared public policy of this state that the siting, construction and operation of energy facilities shall be accomplished in a manner consistent with protection of the public health and safety and in compliance with the energy policy and air, water, solid waste, land use and other environmental protection policies of this state. It is, therefore, the purpose of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 to exercise the jurisdiction of the State of Oregon to the maximum extent permitted by the United States Constitution and to establish in cooperation with the federal government a comprehensive system for the siting, monitoring and regulating of the location, construction and operation of all energy facilities in this state. It is furthermore the policy of this state, notwithstanding ORS 469.010 (2)(f) and the definition of cost-effective in ORS 469.020, that the need for new generating facilities, as defined in ORS 469.503, is sufficiently addressed by reliance on competition in the market rather than by consideration of cost-effectiveness and shall not be a matter requiring determination by the Energy Facility Siting Council in the siting of a generating facility, as defined in ORS 469.503. [Formerly 453.315; 1997 c.428 Â§1; 2003 c.186 Â§29]

(Siting)

Â Â Â Â Â  469.320 Site certificate required; exceptions. (1) Except as provided in subsections (2) and (5) of this section, no facility shall be constructed or expanded unless a site certificate has been issued for the site thereof in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. No facility shall be constructed or operated except in conformity with the requirements of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (2) A site certificate is not required for:

Â Â Â Â Â  (a) An energy facility for which no site certificate has been issued that, on August 2, 1993, had operable electric generating equipment for a modification that uses the same fuel type and increases electric generating capacity, if:

Â Â Â Â Â  (A) The site is not enlarged; and

Â Â Â Â Â  (B) The ability of the energy facility to use fuel for electricity production under peak steady state operating conditions is not more than 200 million Btu per hour greater than it was on August 2, 1993, or the energy facility expansion is called for in the short-term plan of action of an energy resource plan that has been acknowledged by the Public Utility Commission of Oregon.

Â Â Â Â Â  (b) Construction or expansion of any interstate natural gas pipeline or associated underground natural gas storage facility authorized by and subject to the continuing regulation of the Federal Energy Regulatory Commission or successor agency.

Â Â Â Â Â  (c) An energy facility, except coal and nuclear power plants, if the energy facility:

Â Â Â Â Â  (A) Sequentially produces electrical energy and useful thermal energy from the same fuel source; and

Â Â Â Â Â  (B) Under normal operating conditions, has a useful thermal energy output of no less than 33 percent of the total energy output or the fuel chargeable to power heat rate value is not greater than 6,000 Btu per kilowatt hour.

Â Â Â Â Â  (d) Temporary storage, at the site of a nuclear-fueled thermal power plant for which a site certificate has been issued by the State of Oregon, of radioactive waste from the plant.

Â Â Â Â Â  (e) An energy facility as defined in ORS 469.300 (11)(a)(G), if the plant also produces a secondary fuel used on site for the production of heat or electricity, if the output of the primary fuel is less than six billion Btu of heat a day.

Â Â Â Â Â  (f) An energy facility as defined in ORS 469.300 (11)(a)(G), if the facility:

Â Â Â Â Â  (A) Exclusively uses biomass, including but not limited to grain, whey, potatoes, oil seeds, waste vegetable oil or cellulosic biomass, as the source of material for conversion to a liquid fuel;

Â Â Â Â Â  (B) Has received local land use approval under the applicable acknowledged comprehensive plan and land use regulations of the affected local government and the facility complies with any statewide planning goals or rules of the Land Conservation and Development Commission that are directly applicable to the facility;

Â Â Â Â Â  (C) Requires no new electric transmission lines or gas or petroleum product pipelines that would require a site certificate under subsection (1) of this section;

Â Â Â Â Â  (D) Produces synthetic fuel, at least 90 percent of which is used in an industrial or refueling facility located within one mile of the facility or is transported from the facility by rail or barge; and

Â Â Â Â Â  (E) Emits less than 118 pounds of carbon dioxide per million Btu from fossil fuel used for conversion energy.

Â Â Â Â Â  (g) A standby generation facility, if the facility complies with all of the following:

Â Â Â Â Â  (A) The facility has received local land use approval under the applicable acknowledged comprehensive plan and land use regulations of the affected local government and the facility complies with all statewide planning goals and applicable rules of the Land Conservation and Development Commission;

Â Â Â Â Â  (B) The standby generators have been approved by the Department of Environmental Quality as having complied with all applicable air and water quality requirements. For an applicant that proposes to provide the physical facilities for the installation of standby generators, the requirement of this subparagraph may be met by agreeing to require such a term in the lease contract for the facility; and

Â Â Â Â Â  (C) The standby generators are electrically incapable of being interconnected to the transmission grid. For an applicant that proposes to provide the physical facilities for the installation of standby generators, the requirement of this subparagraph may be met by agreeing to require such a term in the lease contract for the facility.

Â Â Â Â Â  (3) The Energy Facility Siting Council may review and, if necessary, revise the fuel chargeable to power heat rate value set forth in subsection (2)(c)(B) of this section. In making its determination, the council shall ensure that the fuel chargeable to power heat rate value for facilities set forth in subsection (2)(c)(B) of this section remains significantly lower than the fuel chargeable to power heat rate value for the best available, commercially viable thermal power plant technology at the time of the revision.

Â Â Â Â Â  (4) Any person who proposes to construct or enlarge an energy facility and who claims an exemption under subsection (2)(a), (c), (f) or (g) of this section from the requirement to obtain a site certificate shall request the Energy Facility Siting Council to determine whether the proposed facility qualifies for the claimed exemption. The council shall make its determination within 60 days after the request for exemption is filed. An appeal from the councilÂs determination on a request for exemption shall be made under ORS 469.403, except that the scope of review by the Supreme Court shall be the same as a review by a circuit court under ORS 183.484. The record on review by the Supreme Court shall be the record established in the council proceeding on the exemption.

Â Â Â Â Â  (5) Notwithstanding subsection (1) of this section, a separate site certificate shall not be required for:

Â Â Â Â Â  (a) Transmission lines, storage facilities, pipelines or similar related or supporting facilities, if such related or supporting facilities are addressed in and are subject to a site certificate for another energy facility;

Â Â Â Â Â  (b) Expansion within the site or within the energy generation area of a facility for which a site certificate has been issued, if the existing site certificate has been amended to authorize expansion; or

Â Â Â Â Â  (c) Expansion, either within the site or outside the site, of an existing council certified surface facility related to an underground gas storage reservoir, if the existing site certificate is amended to authorize expansion.

Â Â Â Â Â  (6) If the substantial loss of the steam host causes a facility exempt under subsection (2)(c) of this section to substantially fail to meet the exemption requirements under subsection (2)(c) of this section, the electric generating facility shall cease to operate one year after the substantial loss of the steam host unless an application for a site certificate has been filed in accordance with the provisions of ORS 469.300 to 469.563.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂStandby generation facilityÂ means an electric power generating facility, including standby generators and the physical structures necessary to install and connect standby generators, that provides temporary electric power in the event of a power outage and that is electrically incapable of being interconnected with the transmission grid.

Â Â Â Â Â  (b) ÂTotal energy outputÂ means the sum of useful thermal energy output and useful electrical energy output.

Â Â Â Â Â  (c) ÂUseful thermal energyÂ means the verifiable thermal energy used in any viable industrial or commercial process, heating or cooling application.

Â Â Â Â Â  (8) Notwithstanding the definition of Âenergy facilityÂ in ORS 469.300 (11)(a)(J), an electric power generating plant with an average electric generating capacity of less than 35 megawatts produced from wind energy at a single energy facility or within a single energy generation area may elect to obtain a site certificate in the manner provided in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. An election to obtain a site certificate under this subsection shall be final upon submission of an application for a site certificate. [Formerly 453.325; 1977 c.86 Â§1; 1979 c.730 Â§8; 1982 s.s.1 c.6 Â§1; 1987 c.200 Â§5; 1991 c.480 Â§5; 1993 c.569 Â§4; 1995 c.505 Â§7; 1999 c.365 Â§6; 1999 c.385 Â§1; 2001 c.134 Â§Â§3,4; 2001 c.683 Â§Â§7,8; 2003 c.186 Â§Â§76,77; 2005 c.768 Â§Â§1,2; 2007 c.739 Â§33]

Â Â Â Â Â  469.330 Notice of intent to file application for site certificate; public notice; standards, application requirements and study requirements; project order; rules. (1) Each applicant for a site certificate shall submit to the Energy Facility Siting Council a notice of intent to file an application for a site certificate. The notice of intent must provide information about the proposed site and the characteristics of the facility sufficient for the preparation of the State Department of EnergyÂs project order.

Â Â Â Â Â  (2) The council shall cause public notice to be given upon receipt of a notice of intent by the council. The public notice shall provide a description of the proposed site and facility in sufficient detail to inform the public of the location and proposed use of the site.

Â Â Â Â Â  (3) Following review of the notice of intent and any public comments received in response to the notice of intent, the department may hold a preapplication conference with state agencies and local governments that have regulatory or advisory responsibility with respect to the facility. After the preapplication conference, the department shall issue a project order establishing the statutes, administrative rules, council standards, local ordinances, application requirements and study requirements for the site certificate application. A project order is not a final order.

Â Â Â Â Â  (4) A project order issued under subsection (3) of this section may be amended at any time by either the department or the council. [Formerly 453.335; 1977 c.794 Â§9; 1989 c.88 Â§1; 1993 c.569 Â§5; 1995 c.505 Â§8]

Â Â Â Â Â  469.340 [1975 c.552 Â§37; 1975 c.606 Â§26a; repealed by 1981 c.629 Â§3]

Â Â Â Â Â  469.350 Application for site certificate; comment and recommendation. (1) Applications for site certificates shall be made to the Energy Facility Siting Council in a form prescribed by the council and accompanied by the fee required by ORS 469.421.

Â Â Â Â Â  (2) Copies of the notice of intent and of the application shall be sent for comment and recommendation within specified deadlines established by the council to the Department of Environmental Quality, the Water Resources Commission, the State Fish and Wildlife Commission, the Water Resources Director, the State Geologist, the State Forestry Department, the Public Utility Commission of Oregon, the State Department of Agriculture, the Department of Land Conservation and Development, any other state agency that has regulatory or advisory responsibility with respect to the facility and any city or county affected by the application.

Â Â Â Â Â  (3) Any state agency, city or county that is requested by the council to comment and make recommendations under this section shall respond to the council by the specified deadline. If a state agency, city or county determines that it cannot respond to the council by the specified deadline because the state agency, city or county lacks sufficient resources to review and comment on the application, the state agency, city or county shall contract with another entity to assist in preparing a response. A state agency, city or county that enters into a contract to assist in preparing a response may request funding to pay for that contract from the council pursuant to ORS 469.360.

Â Â Â Â Â  (4) The State Department of Energy shall notify the applicant whether the application is complete. When the department determines an application is complete, the department shall notify the applicant and provide notice to the public. [Formerly 453.345; 1977 c.794 Â§10; 1989 c.88 Â§2; 1993 c.569 Â§6; 1995 c.505 Â§9; 2001 c.683 Â§10]

Â Â Â Â Â  469.360 Evaluation of site applications; costs; payment. (1) The Energy Facility Siting Council shall evaluate each site certificate application. As part of its evaluation, the council may commission an independent study by an independent contractor, state agency, local government or any other person, of any aspect of the proposed facility within its statutory authority to review. The council may compensate a state agency or local government for expenses related to:

Â Â Â Â Â  (a) Review of the notice of intent, the application or a request for an expedited review;

Â Â Â Â Â  (b) The state agencyÂs or local governmentÂs participation in a council proceeding; and

Â Â Â Â Â  (c) The performance of specific studies necessary to complete the councilÂs statutory evaluation of the application.

Â Â Â Â Â  (2) The council may enter into a contract under subsection (1) of this section only after the council makes a determination that the council is unable to fully evaluate the application without assistance and identifies specific issues to be addressed and only pursuant to a written contract or agreement with the independent contractor, state agency, local government or other person. The council shall compensate the independent contractor, state agency, local government or other person only to the extent the costs are directly related to issues identified by the council.

Â Â Â Â Â  (3) The council shall provide funding to state agencies, cities or counties required to contract with another entity to complete comments and recommendations pursuant to ORS 469.350.

Â Â Â Â Â  (4) In addition to compensating state agencies and local governments pursuant to subsection (1) of this section, the council may provide funding to the Department of Environmental Quality for the department to conduct modeling and provide technical assistance to expedite preparation, submission and review of applications for permits under ORS 468A.040 required for energy facilities. [Formerly 453.355; 1987 c.450 Â§1; 1989 c.88 Â§3; 1993 c.569 Â§7; 1995 c.505 Â§10; 2001 c.683 Â§11]

Â Â Â Â Â  469.370 Draft proposed order for hearing; issues raised; final order; expedited processing. (1) Based on its review of the application and the comments and recommendations on the application from state agencies and local governments, the State Department of Energy shall prepare and issue a draft proposed order on the application.

Â Â Â Â Â  (2) Following issuance of the draft proposed order, the Energy Facility Siting Council shall hold one or more public hearings on the application for a site certificate in the affected area and elsewhere, as the council considers necessary. Notice of the hearing shall be mailed at least 20 days before the hearing. The notice shall, at a minimum:

Â Â Â Â Â  (a) Comply with the requirements of ORS 197.763 (2), with respect to the persons notified;

Â Â Â Â Â  (b) Include a description of the facility and the facilityÂs general location;

Â Â Â Â Â  (c) Include the name of an agency representative to contact and the telephone number where additional information may be obtained;

Â Â Â Â Â  (d) State that copies of the application and draft proposed order are available for inspection at no cost and will be provided at a reasonable cost; and

Â Â Â Â Â  (e) State that failure to raise an issue in person or in writing prior to the close of the record of the public hearing with sufficient specificity to afford the decision maker an opportunity to respond to the issue precludes consideration of the issue in a contested case.

Â Â Â Â Â  (3) Any issue that may be the basis for a contested case shall be raised not later than the close of the record at or following the final public hearing prior to issuance of the departmentÂs proposed order. Such issues shall be raised with sufficient specificity to afford the council, the department and the applicant an adequate opportunity to respond to each issue. A statement of this requirement shall be made at the commencement of any public hearing on the application.

Â Â Â Â Â  (4) After reviewing the application, the draft proposed order and any testimony given at the public hearing and after consulting with other agencies, the department shall issue a proposed order recommending approval or rejection of the application. The department shall issue public notice of the proposed order, that shall include notice of a contested case hearing specifying a deadline for requests to participate as a party or limited party and a date for the prehearing conference.

Â Â Â Â Â  (5) Following receipt of the proposed order from the department, the council shall conduct a contested case hearing on the application for a site certificate in accordance with the applicable provisions of ORS chapter 183 and any procedures adopted by the council. The applicant shall be a party to the contested case. The council may permit any other person to become a party to the contested case in support of or in opposition to the application only if the person appeared in person or in writing at the public hearing on the site certificate application. Issues that may be the basis for a contested case shall be limited to those raised on the record of the public hearing under subsection (3) of this section, unless:

Â Â Â Â Â  (a) The department failed to follow the requirements of subsection (2) or (3) of this section; or

Â Â Â Â Â  (b) The action recommended in the proposed order, including any recommended conditions of the approval, differs materially from that described in the draft proposed order, in which case only new issues related to such differences may be raised.

Â Â Â Â Â  (6) If no person requests party status to challenge the departmentÂs proposed order, the proposed order shall be forwarded to the council and the contested case hearing shall be concluded.

Â Â Â Â Â  (7) At the conclusion of the contested case, the council shall issue a final order, either approving or rejecting the application based upon the standards adopted under ORS 469.501 and any additional statutes, rules or local ordinances determined to be applicable to the facility by the project order, as amended. The council shall make its decision by the affirmative vote of at least four members approving or rejecting any application for a site certificate. The council may amend or reject the proposed order, so long as the council provides public notice of its hearing to adopt a final order, and provides an opportunity for the applicant and any party to the contested case to comment on material changes to the proposed order, including material changes to conditions of approval resulting from the councilÂs review. The councilÂs order shall be considered a final order for purposes of appeal.

Â Â Â Â Â  (8) Rejection or approval of an application, together with any conditions that may be attached to the certificate, shall be subject to judicial review as provided in ORS 469.403.

Â Â Â Â Â  (9) The council shall either approve or reject an application for a site certificate:

Â Â Â Â Â  (a) Within 24 months after filing an application for a nuclear installation, or for a thermal power plant, other than that described in paragraph (b) of this subsection, with a nameplate rating of more than 200,000 kilowatts;

Â Â Â Â Â  (b) Within nine months after filing of an application for a site certificate for a combustion turbine power plant, a geothermal-fueled power plant or an underground storage facility for natural gas;

Â Â Â Â Â  (c) Within six months after filing an application for a site certificate for an energy facility, if the application is:

Â Â Â Â Â  (A) To expand an existing industrial facility to include an energy facility;

Â Â Â Â Â  (B) To expand an existing energy facility to achieve a nominal electric generating capacity of between 25 and 50 megawatts; or

Â Â Â Â Â  (C) To add injection or withdrawal capacity to an existing underground gas storage facility; or

Â Â Â Â Â  (d) Within 12 months after filing an application for a site certificate for any other energy facility.

Â Â Â Â Â  (10) At the request of the applicant, the council shall allow expedited processing of an application for a site certificate for an energy facility with an average electric generating capacity of less than 100 megawatts. No notice of intent shall be required. Following approval of a request for expedited review, the department shall issue a project order, which may be amended at any time. The council shall either approve or reject an application for a site certificate within six months after filing the site certificate application if there are no intervenors in the contested case conducted under subsection (5) of this section. If there are intervenors in the contested case, the council shall either approve or reject an application within nine months after filing the site certificate application. For purposes of this subsection, the generating capacity of a thermal power plant is the nameplate rating of the electrical generator proposed to be installed in the plant.

Â Â Â Â Â  (11) Failure of the council to comply with the deadlines set forth in subsection (9) or (10) of this section shall not result in the automatic issuance or denial of a site certificate.

Â Â Â Â Â  (12) The council shall specify in the site certificate a date by which construction of the facility must begin.

Â Â Â Â Â  (13) For a facility that is subject to and has been or will be reviewed by a federal agency under the National Environmental Policy Act, 42 U.S.C. Section 4321, et seq., the council shall conduct its site certificate review, to the maximum extent feasible, in a manner that is consistent with and does not duplicate the federal agency review. Such coordination shall include, but need not be limited to:

Â Â Â Â Â  (a) Elimination of duplicative application, study and reporting requirements;

Â Â Â Â Â  (b) Council use of information generated and documents prepared for the federal agency review;

Â Â Â Â Â  (c) Development with the federal agency and reliance on a joint record to address applicable council standards;

Â Â Â Â Â  (d) Whenever feasible, joint hearings and issuance of a site certificate decision in a time frame consistent with the federal agency review; and

Â Â Â Â Â  (e) To the extent consistent with applicable state standards, establishment of conditions in any site certificate that are consistent with the conditions established by the federal agency. [Formerly 453.365; 1977 c.296 Â§14; 1977 c.794 Â§11; 1977 c.895 Â§1; 1985 c.569 Â§17; 1993 c.544 Â§4; 1993 c.569 Â§8; 1995 c.79 Â§288; 1995 c.505 Â§11; 1997 c.428 Â§2; 2001 c.134 Â§6]

Â Â Â Â Â  469.371 [1985 c.569 Â§5; 1991 c.480 Â§6; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.372 [1985 c.569 Â§14; 1985 c.673 Â§196; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.373 Expedited processing for certain natural gas energy facilities. (1) Notwithstanding the expedited review process established pursuant to ORS 469.370, an applicant may apply under the provisions of this section for expedited review of an application for a site certificate for an energy facility if the energy facility:

Â Â Â Â Â  (a) Is a combustion turbine energy facility fueled by natural gas or is a reciprocating engine fueled by natural gas, including an energy facility that uses petroleum distillate fuels for backup power generation;

Â Â Â Â Â  (b) Is a permitted or conditional use allowed under an applicable local acknowledged comprehensive plan, land use regulation or federal land use plan, and is located:

Â Â Â Â Â  (A) At or adjacent to an existing energy facility; or

Â Â Â Â Â  (B)(i) At, adjacent to or in close proximity to an existing industrial use; and

Â Â Â Â Â  (ii) In an area currently zoned or designated for industrial use;

Â Â Â Â Â  (c)(A) Requires no more than three miles of associated transmission lines or three miles of new natural gas pipelines outside of existing rights of way for transmission lines or natural gas pipelines; or

Â Â Â Â Â  (B) Imposes, in the determination of the Energy Facility Siting Council, no significant impact in the locating of associated transmission lines or new natural gas pipelines outside of existing rights of way;

Â Â Â Â Â  (d) Requires no new water right or water right transfer;

Â Â Â Â Â  (e) Provides funds to a qualified organization in an amount determined by the council to be sufficient to produce any required reduction in carbon dioxide emissions as specified in ORS 469.503 (2)(c)(C) and in rules adopted under ORS 469.503 for the total carbon dioxide emissions produced by the energy facility for the life of the energy facility; and

Â Â Â Â Â  (f)(A) Discharges process wastewater to a wastewater treatment facility that has an existing National Pollutant Discharge Elimination System permit, can obtain an industrial pretreatment permit, if needed, within the expedited review process time frame and has written confirmation from the wastewater facility permit holder that the additional wastewater load will be accommodated by the facility without resulting in a significant thermal increase in the facility effluent or without requiring any changes to the wastewater facility National Pollutant Discharge Elimination System permit;

Â Â Â Â Â  (B) Plans to discharge process wastewater to a wastewater treatment facility owned by a municipal corporation that will accommodate the wastewater from the energy facility and supplies evidence from the municipal corporation that:

Â Â Â Â Â  (i) The municipal corporation has included, or intends to include, the process wastewater load from the energy facility in an application for a National Pollutant Discharge Elimination System permit; and

Â Â Â Â Â  (ii) All conditions required of the energy facility to allow the discharge of process wastewater from the energy facility will be satisfied; or

Â Â Â Â Â  (C) Obtains a National Pollutant Discharge Elimination System or water pollution control facility permit for process wastewater disposal, supplies evidence to support a finding that the discharge can likely be permitted within the expedited review process time frame and that the discharge will not require:

Â Â Â Â Â  (i) A new National Pollutant Discharge Elimination System permit, except for a storm water general permit for construction activities; or

Â Â Â Â Â  (ii) A change in any effluent limit or discharge location under an existing National Pollutant Discharge Elimination System or water pollution control facility permit.

Â Â Â Â Â  (2) An applicant seeking expedited review under this section shall submit documentation to the State Department of Energy, prior to the submission of an application for a site certificate, that demonstrates that the energy facility meets the qualifications set forth in subsection (1) of this section. The department shall determine, within 14 days of receipt of the documentation, on a preliminary, nonbinding basis, whether the energy facility qualifies for expedited review.

Â Â Â Â Â  (3) If the department determines that the energy facility preliminarily qualifies for expedited review, the applicant may submit an application for expedited review. Within 30 days after the date that the application for expedited review is submitted, the department shall determine whether the application is complete. If the department determines that the application is complete, the application shall be deemed filed on the date that the department sends the applicant notice of its determination. If the department determines that the application is not complete, the department shall notify the applicant of the deficiencies in the application and shall deem the application filed on the date that the department determines that the application is complete. The department or the council may request additional information from the applicant at any time.

Â Â Â Â Â  (4) The State Department of Energy shall send a copy of a filed application to the Department of Environmental Quality, the Water Resources Department, the State Department of Fish and Wildlife, the State Department of Geology and Mineral Industries, the State Department of Agriculture, the Department of Land Conservation and Development, the Public Utility Commission and any other state agency, city, county or political subdivision of the state that has regulatory or advisory responsibility with respect to the proposed energy facility. The State Department of Energy shall send with the copy of the filed application a notice specifying that:

Â Â Â Â Â  (a) In the event the council issues a site certificate for the energy facility, the site certificate will bind the state and all counties, cities and political subdivisions in the state as to the approval of the site, the construction of the energy facility and the operation of the energy facility, and that after the issuance of a site certificate, all permits, licenses and certificates addressed in the site certificate must be issued as required by ORS 469.401 (3); and

Â Â Â Â Â  (b) The comments and recommendations of state agencies, counties, cities and political subdivisions concerning whether the proposed energy facility complies with any statute, rule or local ordinance that the state agency, county, city or political subdivision would normally administer in determining whether a permit, license or certificate required for the construction or operation of the energy facility should be approved will be considered only if the comments and recommendations are received by the department within a reasonable time after the date the application and notice of the application are sent by the department.

Â Â Â Â Â  (5) Within 90 days after the date that the application was filed, the department shall issue a draft proposed order setting forth:

Â Â Â Â Â  (a) A description of the proposed energy facility;

Â Â Â Â Â  (b) A list of the permits, licenses and certificates that are addressed in the application and that are required for the construction or operation of the proposed energy facility;

Â Â Â Â Â  (c) A list of the statutes, rules and local ordinances that are the standards and criteria for approval of any permit, license or certificate addressed in the application and that are required for the construction or operation of the proposed energy facility; and

Â Â Â Â Â  (d) Proposed findings specifying how the proposed energy facility complies with the applicable standards and criteria for approval of a site certificate.

Â Â Â Â Â  (6) The council shall review the application for site certification in the manner set forth in subsections (7) to (10) of this section and shall issue a site certificate for the facility if the council determines that the facility, with any required conditions to the site certificate, will comply with:

Â Â Â Â Â  (a) The requirements for expedited review as specified in this section;

Â Â Â Â Â  (b) The standards adopted by the council pursuant to ORS 469.501 (1)(a), (c) to (e), (g), (h) and (L) to (o);

Â Â Â Â Â  (c) The requirements of ORS 469.503 (3); and

Â Â Â Â Â  (d) The requirements of ORS 469.504 (1)(b).

Â Â Â Â Â  (7) Following submission of an application for a site certificate, the council shall hold a public informational meeting on the application. Following the issuance of the proposed order, the council shall hold at least one public hearing on the application. The public hearing shall be held in the area affected by the energy facility. The council shall mail notice of the hearing at least 20 days prior to the hearing. The notice shall comply with the notice requirements of ORS 197.763 (2) and shall include, but need not be limited to, the following:

Â Â Â Â Â  (a) A description of the energy facility and the general location of the energy facility;

Â Â Â Â Â  (b) The name of a department representative to contact and the telephone number at which people may obtain additional information;

Â Â Â Â Â  (c) A statement that copies of the application and proposed order are available for inspection at no cost and will be provided at reasonable cost; and

Â Â Â Â Â  (d) A statement that the record for public comment on the application will close at the conclusion of the hearing and that failure to raise an issue in person or in writing prior to the close of the record, with sufficient specificity to afford the decision maker an opportunity to respond to the issue, will preclude consideration of the issue, by the council or by a court on judicial review of the councilÂs decision.

Â Â Â Â Â  (8) Prior to the conclusion of the hearing, the applicant may request an opportunity to present additional written evidence, arguments or testimony regarding the application. In the alternative, prior to the conclusion of the hearing, the applicant may request a contested case hearing on the application. If the applicant requests an opportunity to present written evidence, arguments or testimony, the council shall leave the record open for that purpose only for a period not to exceed 14 days after the date of the hearing. Following the close of the record, the department shall prepare a draft final order for the council. If the applicant requests a contested case hearing, the council may grant the request if the applicant has shown good cause for a contested case hearing. If a request for a contested case hearing is granted, subsections (9) to (11) of this section do not apply, and the application shall be considered under the same contested case procedures used for a nonexpedited application for a site certificate.

Â Â Â Â Â  (9) The council shall make its decision based on the record and the draft final order prepared by the department. The council shall, within six months of the date that the application is deemed filed:

Â Â Â Â Â  (a) Grant the application;

Â Â Â Â Â  (b) Grant the application with conditions;

Â Â Â Â Â  (c) Deny the application; or

Â Â Â Â Â  (d) Return the application to the site certification process required by ORS 469.320.

Â Â Â Â Â  (10) If the application is granted, the council shall issue a site certificate pursuant to ORS 469.401 and 469.402. Notwithstanding subsection (6) of this section, the council may impose conditions based on standards adopted under ORS 469.501 (1)(b), (f) and (i) to (k), but may not deny an application based on those standards.

Â Â Â Â Â  (11) Judicial review of the approval or rejection of a site certificate by the council under this section shall be as provided in ORS 469.403. [2001 c.683 Â§15]

Â Â Â Â Â  Note: 469.373 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.374 [1985 c.569 Â§15; repealed by 1993 c.544 Â§9]

Â Â Â Â Â  469.375 Required findings for radioactive waste disposal facility certificate. The Energy Facility Siting Council shall not issue a site certificate for a waste disposal facility for uranium mine overburden or uranium mill tailings, mill wastes or mill by-product or for radioactive waste or radioactively contaminated containers or receptacles used in the transportation, storage, use or application of radioactive material, unless, accompanying its decision it finds:

Â Â Â Â Â  (1) The site is:

Â Â Â Â Â  (a) Suitable for disposal of such wastes, and the amount of the wastes, intended for disposal at the site;

Â Â Â Â Â  (b) Not located in or adjacent to:

Â Â Â Â Â  (A) An area determined to be potentially subject to river or creek erosion within the lifetime of the facility;

Â Â Â Â Â  (B) Within the 500-year floodplain of a river, taking into consideration the area determined to be potentially subject to river or creek erosion within the lifetime of the facility;

Â Â Â Â Â  (C) An active fault or an active fault zone;

Â Â Â Â Â  (D) An area of ancient, recent or active mass movement including land sliding, flow or creep;

Â Â Â Â Â  (E) An area subject to ocean erosion; or

Â Â Â Â Â  (F) An area having experienced volcanic activity within the last two million years.

Â Â Â Â Â  (2) There is no available disposal technology and no available alternative site for disposal of such wastes that would better protect the health, safety and welfare of the public and the environment;

Â Â Â Â Â  (3) The disposal of such wastes and the amount of the wastes, at the site will be compatible with the regulatory programs of federal government for disposal of such wastes;

Â Â Â Â Â  (4) The disposal of such wastes, and the amount of the wastes, at the site will be coordinated with the regulatory programs of adjacent states for disposal of such wastes;

Â Â Â Â Â  (5) That following closure of the site, there will be no release of radioactive materials or radiation from the waste;

Â Â Â Â Â  (6) That suitable deed restrictions have been placed on the site recognizing the hazard of the material; and

Â Â Â Â Â  (7) That, where federal funding for remedial actions is not available, a surety bond in the name of the state has been provided in an amount determined by the State Department of Energy to be sufficient to cover any costs of closing the site and monitoring it or providing for its security after closure and to secure performance of any site certificate conditions. The bond may be withdrawn when the council finds that:

Â Â Â Â Â  (a) The radioactive waste has been disposed of at a waste disposal facility for which a site certificate has been issued; and

Â Â Â Â Â  (b) A fee has been paid to the State of
Oregon
sufficient for monitoring the site after closure.

Â Â Â Â Â  (8) If any section, portion, clause or phrase of this section is for any reason held to be invalid or unconstitutional the remaining sections, portions, clauses and phrases shall not be affected but shall remain in full force or effect, and to this end the provisions of this section are severable. [Formerly 459.625; 1979 c.283 Â§3; 1981 c.587 Â§3; 1985 c.4]

Â Â Â Â Â  469.378 Land use compatibility statement for energy facility. Notwithstanding ORS 197.180, when a state agency action or recommendation concerning an energy facility requires a land use compatibility statement prior to the action being completed, the state agency shall satisfy any applicable requirement of ORS 197.180 by conditioning the agency action or recommendation on a determination by either the Energy Facility Siting Council or the applicable city or county that the energy facility as affected by the state agency action satisfies, or will continue to satisfy, the applicable requirements of ORS 197.180. [2001 c.683 Â§17]

Â Â Â Â Â  Note: 469.378 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.380 [Formerly 453.375; 1977 c.794 Â§12; 1977 c.895 Â§2; 1993 c.569 Â§9; repealed by 1995 c.505 Â§32]

Â Â Â Â Â  469.390 [Formerly 453.385; repealed by 1993 c.569 Â§31]

Â Â Â Â Â  469.400 [Formerly 453.395; 1977 c.794 Â§13; 1977 c.895 Â§3; repealed by 1993 c.569 Â§10 (469.401 and 469.403 enacted in lieu of 469.400)]

Â Â Â Â Â  469.401 Energy facility site certificate; conditions; effect of issuance on state and local government agencies. (1) Upon approval, the site certificate or any amended site certificate with any conditions prescribed by the Energy Facility Siting Council shall be executed by the chairperson of the council and by the applicant. The certificate or amended certificate shall authorize the applicant to construct, operate and retire the facility subject to the conditions set forth in the site certificate or amended site certificate. The duration of the site certificate or amended site certificate shall be the life of the facility.

Â Â Â Â Â  (2) The site certificate or amended site certificate shall contain conditions for the protection of the public health and safety, for the time for completion of construction, and to ensure compliance with the standards, statutes and rules described in ORS 469.501 and 469.503. The site certificate or amended site certificate shall require both parties to abide by local ordinances and state law and the rules of the council in effect on the date the site certificate or amended site certificate is executed, except that upon a clear showing of a significant threat to the public health, safety or the environment that requires application of later-adopted laws or rules, the council may require compliance with such later-adopted laws or rules. For a permit addressed in the site certificate or amended site certificate, the site certificate or amended site certificate shall provide for facility compliance with applicable state and federal laws adopted in the future to the extent that such compliance is required under the respective state agency statutes and rules.

Â Â Â Â Â  (3) Subject to the conditions set forth in the site certificate or amended site certificate, any certificate or amended certificate signed by the chairperson of the council shall bind the state and all counties and cities and political subdivisions in this state as to the approval of the site and the construction and operation of the facility. After issuance of the site certificate or amended site certificate, any affected state agency, county, city and political subdivision shall, upon submission by the applicant of the proper applications and payment of the proper fees, but without hearings or other proceedings, promptly issue the permits, licenses and certificates addressed in the site certificate or amended site certificate, subject only to conditions set forth in the site certificate or amended site certificate. After the site certificate or amended site certificate is issued, the only issue to be decided in an administrative or judicial review of a state agency or local government permit for which compliance with governing law was considered and determined in the site certificate or amended site certificate proceeding shall be whether the permit is consistent with the terms of the site certificate or amended site certificate. Each state or local government agency that issues a permit, license or certificate shall continue to exercise enforcement authority over the permit, license or certificate.

Â Â Â Â Â  (4) Nothing in ORS chapter 469 shall be construed to preempt the jurisdiction of any state agency or local government over matters that are not included in and governed by the site certificate or amended site certificate. Such matters include but are not limited to employee health and safety, building code compliance, wage and hour or other labor regulations, local government fees and charges or other design or operational issues that do not relate to siting the facility. [1993 c.569 Â§11 (469.401 and 469.403 enacted in lieu of 469.400); 1995 c.505 Â§12; 1999 c.385 Â§2]

Â Â Â Â Â  469.402 Delegation of review of future action required by site certificate. If the Energy Facility Siting Council elects to impose conditions on a site certificate or an amended site certificate, that require subsequent review and approval of a future action, the council may delegate the future review and approval to the State Department of Energy if, in the councilÂs discretion, the delegation is warranted under the circumstances of the case. [1995 c.505 Â§27; 1999 c.385 Â§3]

Â Â Â Â Â  Note: 469.402 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.403 Rehearing on approval or rejection of application for site certificate or amendment; appeal; judicial review vested in Supreme Court; stay of order. (1) Any party to a contested case proceeding may apply for rehearing within 30 days from the date the approval or rejection is served. The date of service shall be the date on which the Energy Facility Siting Council delivered or mailed its approval or rejection in accordance with ORS 183.470. The application for rehearing shall set forth specifically the ground upon which the application is based. No objection to the councilÂs approval or rejection of an application for a site certificate or a site certificate amendment shall be considered on rehearing without good cause shown unless the basis for the objection is urged with reasonable specificity before the council in the site certificate or amended site certificate process. Upon such application, the council shall have the power to grant or deny rehearing or to abrogate or modify its order without further hearing. Unless the council acts upon the application for rehearing within 30 days after the application is filed, the application shall be considered denied. The filing of an application for rehearing shall not, unless specifically ordered by the council, operate as a stay of the site certificate or amended site certificate for the facility.

Â Â Â Â Â  (2) Any party to a contested case proceeding on a site certificate or amended site certificate application may appeal the councilÂs approval or rejection of the site certificate or amended site certificate application. Issues on appeal shall be limited to those raised by the parties to the contested case proceeding before the council.

Â Â Â Â Â  (3) Jurisdiction for judicial review of the councilÂs approval or rejection of an application for a site certificate or amended site certificate is conferred upon the Supreme Court. Proceedings for review shall be instituted by filing a petition in the Supreme Court. The petition shall be filed within 60 days after the date of service of the councilÂs final order or within 30 days after the date the petition for rehearing is denied or deemed denied. Date of service shall be the date on which the council delivered or mailed its order in accordance with ORS 183.470.

Â Â Â Â Â  (4) The filing of a petition for judicial review may not stay the order, except that a party to the contested case may apply to the Supreme Court for a stay upon a showing that there is a colorable claim of error and that:

Â Â Â Â Â  (a) The petitioner will suffer irreparable injury; or

Â Â Â Â Â  (b) Construction of the energy facility will result in irreparable harm to resources protected by applicable council standards or applicable agency or local government standards.

Â Â Â Â Â  (5) If the Supreme Court grants a stay pursuant to subsection (4) of this section, the court:

Â Â Â Â Â  (a) Shall require the petitioner requesting the stay to give an undertaking in the amount of $5,000.

Â Â Â Â Â  (b) May grant a stay in whole or in part.

Â Â Â Â Â  (c) May impose other reasonable conditions on the stay.

Â Â Â Â Â  (6) Except as otherwise provided in ORS 469.320 and this section, the review by the Supreme Court shall be the same as the review by the Court of Appeals described in ORS 183.482. The Supreme Court shall give priority on its docket to such a petition for review and shall render a decision within six months of the filing of the petition for review.

Â Â Â Â Â  (7) The following periods of delay shall be excluded from the six-month period within which the court must render a decision under subsection (6) of this section:

Â Â Â Â Â  (a) Any period of delay resulting from a motion properly before the court; or

Â Â Â Â Â  (b) Any reasonable period of delay resulting from a continuance granted by the court on the courtÂs own motion or at the request of one of the parties, if the court granted the continuance on the basis of findings that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in having a decision within six months.

Â Â Â Â Â  (8) No period of delay resulting from a continuance granted by the Supreme Court under subsection (7)(b) of this section shall be excluded from the six-month period unless the court sets forth, in the record, either orally or in writing, its reasons for finding that the ends of justice served by granting the continuance outweigh the best interests of the public and the other parties in having a decision within six months. The factors the court shall consider in determining whether to grant a continuance under subsection (7)(b) of this section are:

Â Â Â Â Â  (a) Whether the failure to grant a continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice; or

Â Â Â Â Â  (b) Whether the case is so unusual or so complex, due to the number of parties involved or the existence of novel questions of fact or law, that it is unreasonable to expect adequate consideration of the issues within the six-month period.

Â Â Â Â Â  (9) No continuance under subsection (7)(b) of this section shall be granted because of general congestion of the court calendar or lack of diligent preparation or attention to the case by any member of the court or any party. [1993 c.569 Â§12 (469.401 and 469.403 enacted in lieu of 469.400); 1995 c.505 Â§13; 1999 c.385 Â§4; 2001 c.683 Â§12]

Â Â Â Â Â  469.405 Amendment of site certificate; judicial review; exemption; rules. (1) A site certificate may be amended with the approval of the Energy Facility Siting Council. The council may establish by rule the type of amendment that must be considered in a contested case proceeding. Judicial review of an amendment to a site certificate shall be as provided in ORS 469.403.

Â Â Â Â Â  (2) Notwithstanding ORS 34.020 or 197.825, or any other provision of law, the land use approval by an affected local government of a proposed amendment to a facility and the recommendation of the special advisory group of applicable substantive criteria shall be subject to judicial review only as provided in ORS 469.403. If the applicant elects to show compliance with the statewide planning goals by demonstrating that the facility has received local land use approval, the provisions of this section shall apply only to proposed projects for which the land use approval by the local government occurs after the date an application for amendment is submitted to the State Department of Energy.

Â Â Â Â Â  (3) An amendment to a site certificate is not required for a pipeline less than 16 inches in diameter and less than five miles in length that is proposed to be constructed to test or maintain an underground gas storage reservoir. If the proposed pipeline will connect to a council certified surface facility related to an underground gas storage reservoir or to a council certified gas pipeline, whether the proposed pipeline is to be located inside or outside the site of a council certified facility, the certificate holder must obtain, prior to construction, the approval of the department for the construction, operation and retirement of the proposed pipeline. The department shall approve such a proposed pipeline if the pipeline meets applicable council substantive standards. Notwithstanding ORS 469.503 (3), the department may not review the proposed pipeline for compliance with other state standards. Notwithstanding ORS 469.503 (4), or any council rule addressing compliance with land use standards, the department shall not review such a proposed pipeline for compliance with land use requirements. Notwithstanding ORS 469.401 (3), the approval by the department of such pipeline shall not bind any state or local agency. The council may adopt appropriate procedural rules for the department review. The department shall issue an order approving or rejecting the proposed pipeline. Judicial review of a department order under this section shall be as provided in ORS 469.403. [1995 c.505 Â§2; 1999 c.385 Â§5]

Â Â Â Â Â  Note: 469.405 was added to and made a part of 469.300 to 469.563 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.407 Amendment of application to increase capacity of facility. (1) A recipient may by amendment of its application for a site certificate or by amendment of its site certificate increase the capacity of the facility if the Energy Facility Siting Council finds that:

Â Â Â Â Â  (a) The facility will satisfy the conditions of the 500-megawatt exemption, unless modified by the council;

Â Â Â Â Â  (b) The enlarged facility does not exceed 500 megawatts and meets the applicable carbon dioxide standard provided for in ORS 469.503 (2) for any increase in capacity beyond the capacity of the 500-megawatt exemption; and

Â Â Â Â Â  (c) The enlarged facility meets all other applicable council standards.

Â Â Â Â Â  (2) A recipient is deemed to meet any applicable need standard and carbon dioxide emissions standard for the nominal generating capacity of the 500-megawatt exemption provided that the recipient satisfies the conditions of the 500-megawatt exemption, unless the council modifies the conditions.

Â Â Â Â Â  (3) As used in this section:

Â Â Â Â Â  (a) ÂRecipientÂ means any base load gas plant, as defined in ORS 469.503, determined by the council to have the lowest net monetized air emissions among the applicants participating in a contested case proceeding.

Â Â Â Â Â  (b) Â500-megawatt exemptionÂ means the council order in which a recipient was determined to have the lowest net monetized air emissions. [1997 c.428 Â§8]

Â Â Â Â Â  Note: 469.407 and 469.409 were added to and made a part of 469.300 to 469.563 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.409 Amendment of site certificate to demonstrate compliance with carbon dioxide emissions standard; binding arbitration to resolve disputes. Any site certificate holder that is required by its site certificate or by law to demonstrate need for the facility shall instead demonstrate compliance with the carbon dioxide emissions standard applicable to the type of facility subject to the site certificate before beginning construction. Such a demonstration shall be made as an amendment to the site certificate. Notwithstanding ORS 469.405 or any council rule, if the site certificate holder proceeds pursuant to ORS 469.503 (2)(c)(A) or (C), or both, the Energy Facility Siting Council shall not conduct a contested case hearing on such amendment and the councilÂs order shall not be subject to judicial review. Any dispute about the site certificate holderÂs demonstration of compliance with the applicable carbon dioxide emissions standard shall be settled through binding arbitration. [1997 c.428 Â§7]

Â Â Â Â Â  Note: See note under 469.407.

Â Â Â Â Â  469.410 Energy facility site certificate applications filed or under construction prior to July 2, 1975; conditions of site certificate; monitoring programs. (1) Any applicant for a site certificate for an energy facility shall be deemed to have met all the requirements of ORS 176.820, 192.501 to 192.505, 192.690, 469.010 to 469.225, 469.300 to 469.563, 469.990, 757.710 and 757.720 relating to eligibility for a site certificate and a site certificate shall be issued by the Energy Facility Siting Council for:

Â Â Â Â Â  (a) Any transmission lines for which application has been filed with the federal government and the Public Utility Commission of Oregon prior to July 2, 1975; and

Â Â Â Â Â  (b) Any energy facility under construction on July 2, 1975.

Â Â Â Â Â  (2) Each applicant for a site certificate under this section shall pay the fees required by ORS 469.421 (2) to (9), if applicable, and shall execute a site certificate in which the applicant agrees:

Â Â Â Â Â  (a) To abide by the conditions of all licenses, permits and certificates required by the State of Oregon or any subdivision in the state to operate the energy facility and issued prior to July 2, 1975; and

Â Â Â Â Â  (b) On and after July 2, 1975, to abide by the rules of the Director of the State Department of Energy adopted pursuant to ORS 469.040 (1)(d) and rules of the council adopted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930.

Â Â Â Â Â  (3) The council has continuing authority over the site for which the site certificate is issued and may inspect, or direct the State Department of Energy to inspect, or request another state agency or local government to inspect, the site at any time in order to ensure that the facility is being operated consistently with the terms and conditions of the site certificate and any applicable health or safety standards.

Â Â Â Â Â  (4) The council shall establish programs for monitoring the environmental and ecological effects of the operation and the decommissioning of energy facilities subject to site certificates issued prior to July 2, 1975, to ensure continued compliance with the terms and conditions of the site certificate and any applicable health or safety standards.

Â Â Â Â Â  (5) Site certificates executed by the Governor under ORS 469.400 (1991 Edition) prior to July 2, 1975, shall bind successor agencies created hereunder in accordance with the terms of such site certificates. Any holder of a site certificate issued prior to July 2, 1975, shall abide by the rules of the director adopted pursuant to ORS 469.040 (1)(d) and rules of the council adopted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. [1975 c.606 Â§24; 1983 c.740 Â§184; 1989 c.88 Â§5; 1993 c.569 Â§13; 1995 c.505 Â§15]

Â Â Â Â Â  469.420 [Formerly 453.405; 1977 c.813 Â§1; 1979 c.234 Â§1; 1981 c.792 Â§3; repealed by 1981 c.792 Â§4 (469.421 enacted in lieu of 469.420)]

Â Â Â Â Â  469.421 Fees; exemptions; assessment of certain utilities and suppliers; penalty. (1) Subject to the provisions of ORS 469.441, any person submitting a notice of intent, a request for exemption under ORS 469.320, a request for an expedited review under ORS 469.370, a request for an expedited review under ORS 469.373, a request for the State Department of Energy to approve a pipeline under ORS 469.405 (3), an application for a site certificate or a request to amend a site certificate shall pay all expenses incurred by the Energy Facility Siting Council, the State Department of Energy and the Oregon Department of Administrative Services related to the review and decision of the council. These expenses may include legal expenses, expenses incurred in processing and evaluating the application, issuing a final order or site certificate, commissioning an independent study by a contractor, state agency or local government under ORS 469.360, and changes to the rules of the council that are specifically required and related to the particular site certificate.

Â Â Â Â Â  (2) Every person submitting a notice of intent to file for a site certificate, a request for exemption or a request for expedited review shall submit the fee required under the fee schedule established under ORS 469.441 to the State Department of Energy when the notice or request is submitted to the council. To the extent possible, the full cost of the evaluation shall be paid from the fee paid under this subsection. However, if costs of the evaluation exceed the fee, the person submitting the notice or request shall pay any excess costs shown in an itemized statement prepared by the council. In no event shall the council incur evaluation expenses in excess of 110 percent of the fee initially paid unless the council provides prior notification to the applicant and a detailed projected budget the council believes necessary to complete the project. If costs are less than the fee paid, the excess shall be refunded to the person submitting the notice or request.

Â Â Â Â Â  (3) Before submitting a site certificate application, the applicant shall request from the State Department of Energy an estimate of the costs expected to be incurred in processing the application. The department shall inform the applicant of that amount and require the applicant to make periodic payments of such costs pursuant to a cost reimbursement agreement. The cost reimbursement agreement shall provide for payment of 25 percent of the estimated costs when the applicant submits the application. If costs of the evaluation exceed the estimate, the applicant shall pay any excess costs shown in an itemized statement prepared by the council. In no event shall the council incur evaluation expenses in excess of 110 percent of the fee initially estimated unless the council provided prior notification to the applicant and a detailed projected budget the council believes is necessary to complete the project. If costs are less than the fee paid, the council shall refund the excess to the applicant.

Â Â Â Â Â  (4) Any person who is delinquent in the payment of fees under subsections (1) to (3) of this section shall be subject to the provisions of subsection (11) of this section.

Â Â Â Â Â  (5) Subject to the provisions of ORS 469.441, each holder of a certificate shall pay an annual fee, due every July 1 following issuance of a site certificate. For each fiscal year, upon approval of the State Department of EnergyÂs budget authorization by a regular session of the Legislative Assembly or as revised by the Emergency Board, the Director of the State Department of Energy promptly shall enter an order establishing an annual fee based on the amount of revenues that the director estimates is needed to fund the cost of ensuring that the facility is being operated consistently with the terms and conditions of the site certificate, any order issued by the department under ORS 469.405 (3) and any applicable health or safety standards. In determining this cost, the director shall include both the actual direct cost to be incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services to ensure that the facility is being operated consistently with the terms and conditions of the site certificate, any order issued by the State Department of Energy under ORS 469.405 (3) and any applicable health or safety standards, and the general costs to be incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services to ensure that all certificated facilities are being operated consistently with the terms and conditions of the site certificates, any orders issued by the State Department of Energy under ORS 469.405 (3) and any applicable health or safety standards that cannot be allocated to an individual, licensed facility. Not more than 35 percent of the annual fee charged each facility shall be for the recovery of these general costs. The fees for direct costs shall reflect the size and complexity of the facility and its certificate conditions.

Â Â Â Â Â  (6) Each holder of a site certificate executed after July 1 of any fiscal year shall pay a fee for the remaining portion of the year. The amount of the fee shall be set at the cost of regulating the facility during the remaining portion of the year determined in the same manner as the annual fee.

Â Â Â Â Â  (7) When the actual costs of regulation incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services for the year, including that portion of the general regulation costs that have been allocated to a particular facility, are less than the annual fees for that facility, the unexpended balance shall be refunded to the site certificate holder. When the actual regulation costs incurred by the council, the State Department of Energy and the Oregon Department of Administrative Services for the year, including that portion of the general regulation costs that have been allocated to a particular facility, are projected to exceed the annual fee for that facility, the Director of the State Department of Energy may issue an order revising the annual fee.

Â Â Â Â Â  (8) In addition to any other fees required by law, each energy resource supplier shall pay to the State Department of Energy annually its share of an assessment to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, determined by the Director of the State Department of Energy in the following manner:

Â Â Â Â Â  (a) Upon approval of the budget authorization of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy by a regular session of the Legislative Assembly, the Director of the State Department of Energy shall promptly enter an order establishing the amount of revenues required to be derived from an assessment pursuant to this subsection in order to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including those enumerated in ORS 469.030 and others authorized by law, for the first fiscal year of the forthcoming biennium. On or before June 1 of each even-numbered year, the Director of the State Department of Energy shall enter an order establishing the amount of revenues required to be derived from an assessment pursuant to this subsection in order to fund the activities of the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including those enumerated in ORS 469.030 and others authorized by law, for the second fiscal year of the biennium which order shall take into account any revisions to the biennial budget of the Energy Facility Siting Council, the State Department of Energy and the Oregon Department of Administrative Services made by the Emergency Board or by a special session of the Legislative Assembly subsequent to the most recently concluded regular session of the Legislative Assembly.

Â Â Â Â Â  (b) Each order issued by the director pursuant to paragraph (a) of this subsection shall allocate the aggregate assessment set forth therein to energy resource suppliers in accordance with paragraph (c) of this subsection.

Â Â Â Â Â  (c) The amount assessed to an energy resource supplier shall be based on the ratio which that supplierÂs annual gross operating revenue derived within this state in the preceding calendar year bears to the total gross operating revenue derived within this state during that year by all energy resource suppliers. The assessment against an energy resource supplier shall not exceed five-tenths of one percent of the supplierÂs gross operating revenue derived within this state in the preceding calendar year. The director shall exempt from payment of an assessment any individual energy resource supplier whose calculated share of the annual assessment is less than $250.

Â Â Â Â Â  (d) The director shall send each energy resource supplier subject to assessment pursuant to this subsection a copy of each order issued, by registered or certified mail. The amount assessed to the energy resource supplier pursuant to the order shall be considered to the extent otherwise permitted by law a government-imposed cost and recoverable by the energy resource supplier as a cost included within the price of the service or product supplied.

Â Â Â Â Â  (e) The amounts assessed to individual energy resource suppliers pursuant to paragraph (c) of this subsection shall be paid to the State Department of Energy as follows:

Â Â Â Â Â  (A) Amounts assessed for the first fiscal year of a biennium shall be paid not later than 90 days following the close of the regular session of the Legislative Assembly; and

Â Â Â Â Â  (B) Amounts assessed for the second fiscal year of a biennium shall be paid not later than July 1 of each even-numbered year.

Â Â Â Â Â  (f) An energy resource supplier shall provide the director, on or before May 1 of each year, a verified statement showing its gross operating revenues derived within the state for the preceding calendar year. The statement shall be in the form prescribed by the director and is subject to audit by the director. The statement shall include an entry showing the total operating revenue derived by petroleum suppliers from fuels sold that are subject to the requirements of section 3, Article IX of the Oregon Constitution, ORS 319.020 with reference to aircraft fuel and motor vehicle fuel, and ORS 319.530. The director may grant an extension of not more than 15 days for the requirements of this subsection if:

Â Â Â Â Â  (A) The energy supplier makes a showing of hardship caused by the deadline;

Â Â Â Â Â  (B) The energy supplier provides reasonable assurance that the energy supplier can comply with the revised deadline; and

Â Â Â Â Â  (C) The extension of time does not prevent the Energy Facility Siting Council, the Oregon Department of Administrative Services or the State Department of Energy from fulfilling their statutory responsibilities.

Â Â Â Â Â  (g) As used in this section:

Â Â Â Â Â  (A) ÂEnergy resource supplierÂ means an electric utility, natural gas utility or petroleum supplier supplying electricity, natural gas or petroleum products in Oregon.

Â Â Â Â Â  (B) ÂGross operating revenueÂ means gross receipts from sales or service made or provided within this state during the regular course of the energy supplierÂs business, but does not include either revenue derived from interutility sales within the state or revenue received by a petroleum supplier from the sale of fuels that are subject to the requirements of section 3, Article IX of the Oregon Constitution, ORS 319.020 or 319.530.

Â Â Â Â Â  (C) ÂPetroleum supplierÂ has the meaning given that term in ORS 469.020.

Â Â Â Â Â  (h) In determining the amount of revenues that must be derived from any class of energy resource suppliers by assessment pursuant to this subsection, the director shall take into account all other known or readily ascertainable sources of revenue to the Energy Facility Siting Council, the Oregon Department of Administrative Services and the State Department of Energy, including, but not limited to, fees imposed under this section and federal funds, and may take into account any funds previously assessed pursuant to ORS 469.420 (1979 Replacement Part) or section 7, chapter 792, Oregon Laws 1981.

Â Â Â Â Â  (i) Orders issued by the director pursuant to this section shall be subject to judicial review under ORS 183.484. The taking of judicial review shall not operate to stay the obligation of an energy resource supplier to pay amounts assessed to it on or before the statutory deadline.

Â Â Â Â Â  (9)(a) In addition to any other fees required by law, each operator of a nuclear fueled thermal power plant or nuclear installation within this state shall pay to the State Department of Energy annually on July 1, an assessment in an amount determined by the director to be necessary to fund the activities of the state and the counties associated with emergency preparedness for a nuclear fueled thermal power plant or nuclear installation. The assessment shall not exceed $461,250 per year. Moneys collected as assessments under this subsection are continuously appropriated to the State Department of Energy for this purpose.

Â Â Â Â Â  (b) The State Department of Energy shall maintain and shall cause other state agencies and counties to maintain time and billing records for the expenditure of any fees collected from an operator of a nuclear fueled thermal power plant under paragraph (a) of this subsection.

Â Â Â Â Â  (10) Reactors operated by a college, university or graduate center for research purposes and electric utilities not connected to the Northwest Power Grid are exempt from the fee requirements of subsections (5), (8) and (9) of this section.

Â Â Â Â Â  (11)(a) All fees assessed by the director against holders of site certificates for facilities that have an installed capacity of 500 megawatts or greater may be paid in several installments, the schedule for which shall be negotiated between the director and the site certificate holder.

Â Â Â Â Â  (b) Energy resource suppliers or applicants or holders of a site certificate who fail to pay a fee provided under subsections (1) to (9) of this section or the fees required under ORS 469.360 after it is due and payable shall pay, in addition to that fee, a penalty of two percent of the fee a month for the period that the fee is past due. Any payment made according to the terms of a schedule negotiated under paragraph (a) of this subsection shall not be considered past due. The director may bring an action to collect an unpaid fee or penalty in the name of the State of
Oregon
in a court of competent jurisdiction. The court may award reasonable attorney fees to the director if the director prevails in an action under this subsection. The court may award reasonable attorney fees to a defendant who prevails in an action under this subsection if the court determines that the director had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1981 c.792 Â§5 (enacted in lieu of 469.420); 1983 c.273 Â§5; 1987 c.450 Â§2; 1989 c.88 Â§4; 1993 c.569 Â§14; 1995 c.505 Â§14; 1995 c.542 Â§1; 1995 c.551 Â§11; 1995 c.618 Â§74a; 1995 c.696 Â§22; 1997 c.249 Â§166; 1999 c.385 Â§6; 2001 c.683 Â§13; 2003 c.186 Â§30]

Â Â Â Â Â  469.430 Site inspections. The Energy Facility Siting Council has continuing authority over the site for which the site certificate is issued and may inspect, or direct the State Department of Energy to inspect, or request another state agency or local government to inspect, the site at any time in order to assure that the facility is being operated consistently with the terms and conditions of the site certificate or any order issued by the department under ORS 469.405 (3). The council shall avoid duplication of effort with site inspections by other state and federal agencies and local governments that have issued permits or licenses for the facility. [Formerly 453.415; 1993 c.569 Â§15; 1995 c.505 Â§16; 1999 c.385 Â§7]

Â Â Â Â Â  469.440 Grounds for revocation or suspension of certificates. Pursuant to the procedures for contested cases in ORS chapter 183, a site certificate or an amended site certificate may be revoked or suspended:

Â Â Â Â Â  (1) For failure to comply with the terms or conditions of the site certificate or amended site certificate;

Â Â Â Â Â  (2) For violation of the provisions of ORS 469.525 to 469.563, 469.590 to 469.619, 469.930 and 469.992 or rules adopted pursuant to ORS 469.525 to 469.563, 469.590 to 469.619, 469.930 and 469.992; or

Â Â Â Â Â  (3) If the site certificate was executed prior to July 2, 1975, for violation of the provisions of ORS 469.300 to 469.520 or rules adopted pursuant to ORS 469.300 to 469.520 or for failure to comply with applicable health or safety standards. [Formerly 453.425; 1993 c.569 Â§16; 1995 c.505 Â§17; 1999 c.385 Â§8]

Â Â Â Â Â  469.441 Justification of fees charged; judicial review. (1) All expenses incurred by the Energy Facility Siting Council and the State Department of Energy under ORS 469.360 (1) and 469.421 that are charged to or allocated to the fee paid by an applicant or the holder of a site certificate shall be necessary, just and reasonable. Upon request, the department or the council shall provide a detailed justification for all charges to the applicant or site certificate holder. Not later than January 1 of each odd-numbered year, the council by order shall establish a schedule of fees which those persons submitting a notice of intent, a request for an exemption, a request for a pipeline described in ORS 469.405 (3) or a request for an expedited review must submit under ORS 469.421 at the time of submitting the notice of intent, request for exemption, request for pipeline or request for expedited review. The fee schedule shall be designed to recover the councilÂs actual costs of evaluating the notice of intent, request for exemption, request for pipeline or request for expedited review subject to any applicable expenditure limitation in the councilÂs budget. Fees shall be based upon actual, historical costs incurred by the council and department to the extent historical costs are available. The fees established by the schedule shall reflect the size and complexity of the project for which a notice of intent, request for exemption, request for pipeline or request for expedited review is submitted, whether the notice of intent, request for exemption, request for pipeline or request for expedited review is for a new or existing facility and other appropriate variables having an effect on the expense of evaluation.

Â Â Â Â Â  (2) If a dispute arises regarding the necessity or reasonableness of expenses charged to or allocated to the fee paid by an applicant or site certificate holder, the applicant or holder may seek judicial review for the amount of expenses charged or allocated in circuit court as provided in ORS 183.480, 183.484, 183.490 and 183.500. If the applicant or holder establishes that any of the charges or allocations are unnecessary or unreasonable, the council or the department shall refund the amount found to be unnecessary or unreasonable. The applicant or holder shall not waive the right to judicial review by paying the portion of the fee or expense in dispute. [1989 c.88 Â§8; 1993 c.569 Â§17; 1999 c.385 Â§9]

(High Voltage Transmission Lines)

Â Â Â Â Â  469.442 Procedure prior to construction of transmission line in excess of 230,000 volts; review committee. (1) Any person who proposes to construct a transmission line in excess of 230,000 volts capacity that is not otherwise under the jurisdiction of the Energy Facility Siting Council shall:

Â Â Â Â Â  (a) Give public notice of the proposed action at least six months before beginning any process to obtain local permits required for the proposed transmission line. Notification shall be given:

Â Â Â Â Â  (A) By publication once a week for four consecutive weeks in a newspaper of general circulation in the county or counties in which the transmission line is to be constructed; and

Â Â Â Â Â  (B) To the governing bodies and planning directors of cities and counties which are within or partially within the project study area.

Â Â Â Â Â  (b) Provide an opportunity for public comment on the proposed transmission line and conduct public meetings to review the proposal.

Â Â Â Â Â  (c) Respond specifically and in writing to local concerns and recommendations regarding the proposed transmission line.

Â Â Â Â Â  (2) The Director of the State Department of Energy shall establish a committee to include technical experts and members of the public to coordinate public review of a proposed transmission line under subsection (1) of this section when requested to do so by ordinance or resolution of the affected governing body.

Â Â Â Â Â  (3) At the conclusion of the public review, the committee shall make a summary report to the affected governing body including public concerns and recommendations concerning the proposed transmission line.

Â Â Â Â Â  (4) The scope of work and cost of conducting the review shall be negotiated between the State Department of Energy and the project sponsor. The negotiated cost shall be paid by the project sponsor.

Â Â Â Â Â  (5) Subsections (1) to (4) of this section shall not apply to a person who proposes to construct transmission lines entirely within 500 feet of an existing corridor occupied by transmission lines with a capacity in excess of 230,000 volts. [1987 c.200 Â§2; 1993 c.569 Â§18]

Â Â Â Â Â  469.445 [1987 c.200 Â§3; repealed by 1993 c.569 Â§31]

(Administration)

Â Â Â Â Â  469.450 Energy Facility Siting Council; appointment; confirmation; term; restrictions. (1) There is established an Energy Facility Siting Council to be located within the Oregon Department of Administrative Services and consisting of seven public members, who shall be appointed by the Governor, subject to confirmation by the Senate in the manner prescribed in ORS 171.562 and 171.565.

Â Â Â Â Â  (2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment but no member shall serve more than two full terms. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

Â Â Â Â Â  (3) No member of the council shall be an employee, director or retired employee or director of or a consultant to or have any pecuniary interest, other than an incidental interest which is disclosed and made a matter of public record at the time of the appointment to the council, in any corporation or utility operating or interested in establishing an energy facility in this state or in any manufacturer of related equipment.

Â Â Â Â Â  (4) No member shall for two years after the expiration of the term of the member accept employment with any owner or operator of any energy facility that is subject to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (5) Employment of a person in violation of this section shall be grounds for revocation of any license issued by this state or any agency thereof and held by the owner or operator of the energy facility that employs such person. [Formerly 453.435; 1995 c.551 Â§12]

Â Â Â Â Â  469.460 Officers; meetings; compensation and expenses. (1) The Energy Facility Siting Council shall annually elect from among its members a chairperson and vice chairperson with such powers and duties as the council imposes in accordance with ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. The council may meet as often as it requires at a time and place determined by the council. Five members constitute a quorum. The Governor or the chairperson of the council may call a special meeting, to be held at any place in this state designated by the person calling the meeting, upon 24 hoursÂ notice to each member and to the public.

Â Â Â Â Â  (2) Council members shall be entitled to compensation and expenses as provided in ORS 292.495. [Formerly 453.445]

Â Â Â Â Â  469.470 Powers and duties; rules. The Energy Facility Siting Council shall:

Â Â Â Â Â  (1) Conduct and prepare, independently or in cooperation with others, studies, investigations, research and programs relating to all aspects of site selection.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, and subject to the provisions of ORS 469.501 (3), adopt standards and rules to perform the functions vested by law in the council including the adoption of standards and rules for the siting of energy facilities pursuant to ORS 469.501, and implementation of the energy policy of the State of Oregon set forth in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) Encourage voluntary cooperation by the people, municipalities, counties, industries, agriculture, and other pursuits, in performing the functions vested by law in the council.

Â Â Â Â Â  (4) Advise, consult, and cooperate with other agencies of the state, political subdivisions, industries, other states, the federal government and affected groups, in furtherance of the purposes of ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992.

Â Â Â Â Â  (5) Consult with the Water Resources Commission on the need for power and other areas within the expertise of the council when the Water Resources Commission is determining whether to allocate water for hydroelectric development.

Â Â Â Â Â  (6) Perform such other and further acts as may be necessary, proper or desirable to carry out effectively the duties, powers and responsibilities of the council described in ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992. [Formerly 453.455; 1991 c.480 Â§7; 1993 c.544 Â§5; 1993 c.569 Â§19; 1995 c.505 Â§18]

Â Â Â Â Â  469.480 Local government advisory group; special advisory groups; compensation and expenses; Electric and Magnetic Field Committee; rules. (1) The Energy Facility Siting Council shall designate as a special advisory group the governing body of any local government within whose jurisdiction the facility is proposed to be located.

Â Â Â Â Â  (2) In addition to advisory groups required by subsection (1) of this section the council may establish such special advisory groups as are considered necessary. Such advisory groups shall include membership as determined by the council to represent interests and disciplines as needed to carry out the responsibility assigned to such advisory groups, which shall report findings, recommendations and decisions to the council.

Â Â Â Â Â  (3) Subject to applicable laws regulating travel and other expenses of state officers and employees, members of any advisory committee appointed under subsection (1) of this section shall receive no compensation but may receive their actual and necessary travel and other expenses incurred in the performance of their official duties.

Â Â Â Â Â  (4) The council by rule shall form an Electric and Magnetic Field Committee which shall meet at the call of the council chair. The committee shall include representatives of the public, utilities, manufacturers and state agencies. The committee shall monitor information being developed on electric and magnetic fields and report the committeeÂs findings to the council. The council shall report the findings of the Electric and Magnetic Field Committee to the Legislative Assembly. [Formerly 453.475; 1991 c.491 Â§1; 1993 c.569 Â§20; 1995 c.551 Â§17]

(Rules; Standards; Compliance)

Â Â Â Â Â  469.490 Adoption of rules; determination of validity. All rules adopted by the Energy Facility Siting Council pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be adopted in the manner required by ORS chapter 183. The validity of any rule adopted by the council may be determined only upon a petition by any person to the Supreme Court. The petition must be filed within 60 days after the date the rule becomes effective under ORS 183.355. The review by the Supreme Court of the validity of any rule adopted by the council shall otherwise be according to ORS 183.400. The Supreme Court shall give priority on its docket to such a petition for review. [Formerly 453.495; 1995 c.505 Â§19]

Â Â Â Â Â  469.500 [Formerly 453.505; repealed by 1993 c.569 Â§21 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510)]

Â Â Â Â Â  469.501 Energy facility siting, construction, operation and retirement standards; exemptions. (1) The Energy Facility Siting Council shall adopt standards for the siting, construction, operation and retirement of facilities. The standards may address but need not be limited to the following subjects:

Â Â Â Â Â  (a) The organizational, managerial and technical expertise of the applicant to construct and operate the proposed facility.

Â Â Â Â Â  (b) Seismic hazards.

Â Â Â Â Â  (c) Areas designated for protection by the state or federal government, including but not limited to monuments, wilderness areas, wildlife refuges, scenic waterways and similar areas.

Â Â Â Â Â  (d) The financial ability and qualifications of the applicant.

Â Â Â Â Â  (e) Effects of the facility, taking into account mitigation, on fish and wildlife, including threatened and endangered fish, wildlife or plant species.

Â Â Â Â Â  (f) Impacts of the facility on historic, cultural or archaeological resources listed on, or determined by the State Historic Preservation Officer to be eligible for listing on, the National Register of Historic Places or the Oregon State Register of Historic Properties.

Â Â Â Â Â  (g) Protection of public health and safety, including necessary safety devices and procedures.

Â Â Â Â Â  (h) The accumulation, storage, disposal and transportation of nuclear waste.

Â Â Â Â Â  (i) Impacts of the facility on recreation, scenic and aesthetic values.

Â Â Â Â Â  (j) Reduction of solid waste and wastewater generation to the extent reasonably practicable.

Â Â Â Â Â  (k) Ability of the communities in the affected area to provide sewers and sewage treatment, water, storm water drainage, solid waste management, housing, traffic safety, police and fire protection, health care and schools.

Â Â Â Â Â  (L) The need for proposed nongenerating facilities as defined in ORS 469.503, consistent with the state energy policy set forth in ORS 469.010 and 469.310. The council may consider least-cost plans when adopting a need standard or in determining whether an applicable need standard has been met. The council shall not adopt a standard requiring a showing of need or cost-effectiveness for generating facilities as defined in ORS 469.503.

Â Â Â Â Â  (m) Compliance with the statewide planning goals adopted by the Land Conservation and Development Commission as specified by ORS 469.503.

Â Â Â Â Â  (n) Soil protection.

Â Â Â Â Â  (o) For energy facilities that emit carbon dioxide, the impacts of those emissions on climate change. For fossil-fueled power plants, as defined in ORS 469.503, the council shall apply a standard as provided for by ORS 469.503 (2).

Â Â Â Â Â  (2) The council may adopt exemptions from any need standard adopted under subsection (1)(L) of this section if the exemption is consistent with the stateÂs energy policy set forth in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) The council may issue a site certificate for a facility that does not meet one or more of the standards adopted under subsection (1) of this section if the council determines that the overall public benefits of the facility outweigh the damage to the resources protected by the standards the facility does not meet.

Â Â Â Â Â  (4) Notwithstanding subsection (1) of this section, the council may not impose any standard developed under subsection (1)(b), (f), (j) or (k) of this section to approve or deny an application for an energy facility producing power from wind, solar or geothermal energy. However, the council may, to the extent it determines appropriate, apply any standards adopted under subsection (1)(b), (f), (j) or (k) of this section to impose conditions on any site certificate issued for any energy facility. [1993 c.569 Â§22 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§20; 1997 c.428 Â§3; 2001 c.134 Â§7]

Â Â Â Â Â  469.503 Requirements for approval of energy facility site certificate; carbon dioxide emissions standard; offset funds; use of offset funds by qualifying organization; rules. In order to issue a site certificate, the Energy Facility Siting Council shall determine that the preponderance of the evidence on the record supports the following conclusions:

Â Â Â Â Â  (1) The facility complies with the standards adopted by the council pursuant to ORS 469.501 or the overall public benefits of the facility outweigh the damage to the resources protected by the standards the facility does not meet.

Â Â Â Â Â  (2) If the energy facility is a fossil-fueled power plant, the energy facility complies with any applicable carbon dioxide emissions standard adopted by the council or enacted by statute. Base load gas plants shall comply with the standard set forth in subsection (2)(a) of this section. Other fossil-fueled power plants shall comply with any applicable standard adopted by the council by rule pursuant to subsection (2)(b) of this section. Subsections (2)(c) and (d) of this section prescribe the means by which an applicant may comply with the applicable standard.

Â Â Â Â Â  (a) The net carbon dioxide emissions rate of the proposed base load gas plant shall not exceed 0.70 pounds of carbon dioxide emissions per kilowatt hour of net electric power output, with carbon dioxide emissions and net electric power output measured on a new and clean basis. Notwithstanding the foregoing, the council may by rule modify the carbon dioxide emissions standard for base load gas plants if the council finds that the most efficient stand-alone combined cycle, combustion turbine, natural gas-fired energy facility that is commercially demonstrated and operating in the United States has a net heat rate of less than 7,200 Btu per kilowatt hour higher heating value adjusted to ISO conditions. In modifying the carbon dioxide emission standard, the council shall determine the rate of carbon dioxide emissions per kilowatt hour of net electric output of such energy facility, adjusted to ISO conditions, and reset the carbon dioxide emissions standard at 17 percent below this rate.

Â Â Â Â Â  (b) The council shall adopt carbon dioxide emissions standards for other types of fossil-fueled power plants. Such carbon dioxide emissions standards shall be promulgated by rule. In adopting or amending such carbon dioxide emissions standards, the council shall consider and balance at least the following principles, the findings on which shall be contained in the rulemaking record:

Â Â Â Â Â  (A) Promote facility fuel efficiency;

Â Â Â Â Â  (B) Promote efficiency in the resource mix;

Â Â Â Â Â  (C) Reduce net carbon dioxide emissions;

Â Â Â Â Â  (D) Promote cogeneration that reduces net carbon dioxide emissions;

Â Â Â Â Â  (E) Promote innovative technologies and creative approaches to mitigating, reducing or avoiding carbon dioxide emissions;

Â Â Â Â Â  (F) Minimize transaction costs;

Â Â Â Â Â  (G) Include an alternative process that separates decisions on the form and implementation of offsets from the final decision on granting a site certificate;

Â Â Â Â Â  (H) Allow either the applicant or third parties to implement offsets;

Â Â Â Â Â  (I) Be attainable and economically achievable for various types of power plants;

Â Â Â Â Â  (J) Promote public participation in the selection and review of offsets;

Â Â Â Â Â  (K) Promote prompt implementation of offset projects;

Â Â Â Â Â  (L) Provide for monitoring and evaluation of the performance of offsets; and

Â Â Â Â Â  (M) Promote reliability of the regional electric system.

Â Â Â Â Â  (c) The council shall determine whether the applicable carbon dioxide emissions standard is met by first determining the gross carbon dioxide emissions that are reasonably likely to result from the operation of the proposed energy facility. Such determination shall be based on the proposed design of the energy facility. The council shall adopt site certificate conditions to ensure that the predicted carbon dioxide emissions are not exceeded on a new and clean basis. For any remaining emissions reduction necessary to meet the applicable standard, the applicant may elect to use any of subparagraphs (A) to (D) of this paragraph, or any combination thereof. The council shall determine the amount of carbon dioxide emissions reduction that is reasonably likely to result from the applicantÂs offsets and whether the resulting net carbon dioxide emissions meet the applicable carbon dioxide emissions standard. If the council or a court on judicial review concludes that the applicant has not demonstrated compliance with the applicable carbon dioxide emissions standard under subparagraphs (A), (B) or (D) of this paragraph, or any combination thereof, and the applicant has agreed to meet the requirements of subparagraph (C) of this paragraph for any deficiency, the council or a court shall find compliance based on such agreement.

Â Â Â Â Â  (A) The facility will sequentially produce electrical and thermal energy from the same fuel source, and the thermal energy will be used to displace another source of carbon dioxide emissions that would have otherwise continued to occur, in which case the council shall adopt site certificate conditions ensuring that the carbon dioxide emissions reduction will be achieved.

Â Â Â Â Â  (B) The applicant or a third party will implement particular offsets, in which case the council may adopt site certificate conditions ensuring that the proposed offsets are implemented but shall not require that predicted levels of avoidance, displacement or sequestration of carbon dioxide emissions be achieved. The council shall determine the quantity of carbon dioxide emissions reduction that is reasonably likely to result from each of the proposed offsets based on the criteria in sub-subparagraphs (i) to (iii) of this subparagraph. In making this determination, the council shall not allow credit for offsets that have already been allocated or awarded credit for carbon dioxide emissions reduction in another regulatory setting. In addition, the fact that an applicant or other parties involved with an offset may derive benefits from the offset other than the reduction of carbon dioxide emissions is not, by itself, a basis for withholding credit for an offset.

Â Â Â Â Â  (i) The degree of certainty that the predicted quantity of carbon dioxide emissions reduction will be achieved by the offset;

Â Â Â Â Â  (ii) The ability of the council to determine the actual quantity of carbon dioxide emissions reduction resulting from the offset, taking into consideration any proposed measurement, monitoring and evaluation of mitigation measure performance; and

Â Â Â Â Â  (iii) The extent to which the reduction of carbon dioxide emissions would occur in the absence of the offsets.

Â Â Â Â Â  (C) The applicant or a third party agrees to provide funds in an amount deemed sufficient to produce the reduction in carbon dioxide emissions necessary to meet the applicable carbon dioxide emissions standard, in which case the funds shall be used as specified in paragraph (d) of this subsection. Unless modified by the council as provided below, the payment of 57 cents shall be deemed to result in a reduction of one ton of carbon dioxide emissions. The council shall determine the offset funds using the monetary offset rate and the level of emissions reduction required to meet the applicable standard. If a site certificate is approved based on this subparagraph, the council may not adjust the amount of such offset funds based on the actual performance of offsets. After three years from June 26, 1997, the council may by rule increase or decrease the monetary offset rate of 57 cents per ton of carbon dioxide emissions. Any change to the monetary offset rate shall be based on empirical evidence of the cost of carbon dioxide offsets and the councilÂs finding that the standard will be economically achievable with the modified rate for natural gas-fired power plants. Following the initial three-year period, the council may increase or decrease the monetary offset rate no more than 50 percent in any two-year period.

Â Â Â Â Â  (D) Any other means that the council adopts by rule for demonstrating compliance with any applicable carbon dioxide emissions standard.

Â Â Â Â Â  (d) If the applicant elects to meet the applicable carbon dioxide emissions standard in whole or in part under paragraph (c)(C) of this subsection the applicant shall identify the qualified organization. The applicant may identify an organization that has applied for, but has not received, an exemption from federal income taxation, but the council may not find that the organization is a qualified organization unless the organization is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on December 31, 1996. The site certificate holder shall provide a bond or comparable security in a form reasonably acceptable to the council to ensure the payment of the offset funds and the amount required under subparagraph (A)(ii) of this paragraph. Such security shall be provided by the date specified in the site certificate, which shall be no later than the commencement of construction of the facility. The site certificate shall require that the offset funds be disbursed as specified in subparagraph (A) of this paragraph, unless the council finds that no qualified organization exists, in which case the site certificate shall require that the offset funds be disbursed as specified in subparagraph (B) of this paragraph.

Â Â Â Â Â  (A) The site certificate holder shall disburse the offset funds and any other funds required by sub-subparagraph (ii) of this subparagraph to the qualified organization as follows:

Â Â Â Â Â  (i) When the site certificate holder receives written notice from the qualified organization certifying that the qualified organization is contractually obligated to pay any funds to implement offsets using the offset funds, the site certificate holder shall make the requested amount available to the qualified organization unless the total of the amount requested and any amounts previously requested exceeds the offset funds, in which case only the remaining amount of the offset funds shall be made available. The qualified organization shall use at least 80 percent of the offset funds for contracts to implement offsets. The qualified organization may use up to 20 percent of the offset funds for monitoring, evaluation, administration and enforcement of contracts to implement offsets.

Â Â Â Â Â  (ii) At the request of the qualified organization and in addition to the offset funds, the site certificate holder shall pay the qualified organization an amount equal to 10 percent of the first $500,000 of the offset funds and 4.286 percent of any offset funds in excess of $500,000. This amount shall not be less than $50,000 unless a lesser amount is specified in the site certificate. This amount compensates the qualified organization for its costs of selecting offsets and contracting for the implementation of offsets.

Â Â Â Â Â  (iii) Notwithstanding any provision to the contrary, a site certificate holder subject to this subparagraph shall have no obligation with regard to offsets, the offset funds or the funds required by sub-subparagraph (ii) of this subparagraph other than to make available to the qualified organization the total amount required under paragraph (c) of this subsection and sub-subparagraph (ii) of this subparagraph, nor shall any nonperformance, negligence or misconduct on the part of the qualified organization be a basis for revocation of the site certificate or any other enforcement action by the council with respect to the site certificate holder.

Â Â Â Â Â  (B) If the council finds there is no qualified organization, the site certificate holder shall select one or more offsets to be implemented pursuant to criteria established by the council. The site certificate holder shall give written notice of its selections to the council and to any person requesting notice. On petition by the State Department of Energy, or by any person adversely affected or aggrieved by the site certificate holderÂs selection of offsets, or on the councilÂs own motion, the council may review such selection. The petition must be received by the council within 30 days of the date the notice of selection is placed in the
United States
mail, with first-class postage prepaid. The council shall approve the site certificate holderÂs selection unless it finds that the selection is not consistent with criteria established by the council. The site certificate holder shall contract to implement the selected offsets within 18 months after commencing construction of the facility unless good cause is shown requiring additional time. The contracts shall obligate the expenditure of at least 85 percent of the offset funds for the implementation of offsets. No more than 15 percent of the offset funds may be spent on monitoring, evaluation and enforcement of the contract to implement the selected offsets. The councilÂs criteria for selection of offsets shall be based on the criteria set forth in paragraphs (b)(C) and (c)(B) of this subsection and may also consider the costs of particular types of offsets in relation to the expected benefits of such offsets. The councilÂs criteria shall not require the site certificate holder to select particular offsets, and shall allow the site certificate holder a reasonable range of choices in selecting offsets. In addition, notwithstanding any other provision of this section, the site certificate holderÂs financial liability for implementation, monitoring, evaluation and enforcement of offsets pursuant to this subsection shall be limited to the amount of any offset funds not already contractually obligated. Nonperformance, negligence or misconduct by the entity or entities implementing, monitoring or evaluating the selected offset shall not be a basis for revocation of the site certificate or any other enforcement action by the council with respect to the site certificate holder.

Â Â Â Â Â  (C) Every qualified organization that has received funds under this paragraph shall, at five-year intervals beginning on the date of receipt of such funds, provide the council with the information the council requests about the qualified organizationÂs performance. The council shall evaluate the information requested and, based on such information, shall make any recommendations to the Legislative Assembly that the council deems appropriate.

Â Â Â Â Â  (e) As used in this subsection:

Â Â Â Â Â  (A) ÂAdjusted to ISO conditionsÂ means carbon dioxide emissions and net electric power output as determined at 59 degrees Fahrenheit, 14.7 pounds per square inch atmospheric pressure and 60 percent humidity.

Â Â Â Â Â  (B) ÂBase load gas plantÂ means a generating facility that is fueled by natural gas, except for periods during which an alternative fuel may be used and when such alternative fuel use shall not exceed 10 percent of expected fuel use in Btu, higher heating value, on an average annual basis, and where the applicant requests and the council adopts no condition in the site certificate for the generating facility that would limit hours of operation other than restrictions on the use of alternative fuel. The council shall assume a 100 percent capacity factor for such plants and a 30-year life for the plants for purposes of determining gross carbon dioxide emissions.

Â Â Â Â Â  (C) ÂFossil-fueled power plantÂ means a generating facility that produces electric power from natural gas, petroleum, coal or any form of solid, liquid or gaseous fuel derived from such material.

Â Â Â Â Â  (D) ÂGenerating facilityÂ means those energy facilities that are defined in ORS 469.300 (11)(a)(A), (B) and (D).

Â Â Â Â Â  (E) ÂGross carbon dioxide emissionsÂ means the predicted carbon dioxide emissions of the proposed energy facility measured on a new and clean basis.

Â Â Â Â Â  (F) ÂNet carbon dioxide emissionsÂ means gross carbon dioxide emissions of the proposed energy facility, less carbon dioxide emissions avoided, displaced or sequestered by any combination of cogeneration or offsets.

Â Â Â Â Â  (G) ÂNew and clean basisÂ means the average carbon dioxide emissions rate per hour and net electric power output of the energy facility, without degradation, as determined by a 100-hour test at full power completed during the first 12 months of commercial operation of the energy facility, with the results adjusted for the average annual site condition for temperature, barometric pressure and relative humidity and use of alternative fuels, and using a rate of 117 pounds of carbon dioxide per million Btu of natural gas fuel and a rate of 161 pounds of carbon dioxide per million Btu of distillate fuel, if such fuel use is proposed by the applicant. The council may by rule adjust the rate of pounds of carbon dioxide per million Btu for natural gas or distillate fuel. The council may by rule set carbon dioxide emissions rates for other fuels.

Â Â Â Â Â  (H) ÂNongenerating facilityÂ means those energy facilities that are defined in ORS 469.300 (11)(a)(C) and (E) to (I).

Â Â Â Â Â  (I) ÂOffsetÂ means an action that will be implemented by the applicant, a third party or through the qualified organization to avoid, sequester or displace emissions of carbon dioxide.

Â Â Â Â Â  (J) ÂOffset fundsÂ means the amount of funds determined by the council to satisfy the applicable carbon dioxide emissions standard pursuant to paragraph (c)(C) of this subsection.

Â Â Â Â Â  (K) ÂQualified organizationÂ means an entity that:

Â Â Â Â Â  (i) Is exempt from federal taxation under section 501(c)(3) of the Internal Revenue Code as amended and in effect on December 31, 1996;

Â Â Â Â Â  (ii) Either is incorporated in the State of
Oregon
or is a foreign corporation authorized to do business in the State of
Oregon
;

Â Â Â Â Â  (iii) Has in effect articles of incorporation that require that offset funds received pursuant to this section are used for offsets that will result in the direct reduction, elimination, sequestration or avoidance of carbon dioxide emissions, that require that decisions on the use of such funds are made by a body composed of seven voting members of which three are appointed by the council, three are Oregon residents appointed by the Bullitt Foundation or an alternative environmental nonprofit organization named by the body, and one is appointed by the applicants for site certificates that are subject to paragraph (d) of this subsection and the holders of such site certificates, and that require nonvoting membership on the decision-making body for holders of site certificates that have provided funds not yet disbursed under paragraph (d)(A) of this subsection;

Â Â Â Â Â  (iv) Has made available on an annual basis, beginning after the first year of operation, a signed opinion of an independent certified public accountant stating that the qualified organizationÂs use of funds pursuant to this statute conforms with generally accepted accounting procedures except that the qualified organization shall have one year to conform with generally accepted accounting principles in the event of a nonconforming audit;

Â Â Â Â Â  (v) Has to the extent applicable, except for good cause, entered into contracts obligating at least 60 percent of the offset funds to implement offsets within two years after the commencement of construction of the facility; and

Â Â Â Â Â  (vi) Has to the extent applicable, except for good cause, complied with paragraph (d)(A)(i) of this subsection.

Â Â Â Â Â  (3) Except as provided in ORS 469.504 for land use compliance and except for those statutes and rules for which the decision on compliance has been delegated by the federal government to a state agency other than the council, the facility complies with all other Oregon statutes and administrative rules identified in the project order, as amended, as applicable to the issuance of a site certificate for the proposed facility. If compliance with applicable
Oregon
statutes and administrative rules, other than those involving federally delegated programs, would result in conflicting conditions in the site certificate, the council may resolve the conflict consistent with the public interest. A resolution may not result in the waiver of any applicable state statute.

Â Â Â Â Â  (4) The facility complies with the statewide planning goals adopted by the Land Conservation and Development Commission. [1993 c.569 Â§23 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§21; 1997 c.428 Â§4; 1999 c.365 Â§11; 2001 c.134 Â§10; 2003 c.186 Â§78]

Â Â Â Â Â  469.504 Facility compliance with statewide planning goals; exception; amendment of local plan and land use regulations; conflicts; technical assistance; rules. (1) A proposed facility shall be found in compliance with the statewide planning goals under ORS 469.503 (4) if:

Â Â Â Â Â  (a) The facility has received local land use approval under the acknowledged comprehensive plan and land use regulations of the affected local government; or

Â Â Â Â Â  (b) The Energy Facility Siting Council determines that:

Â Â Â Â Â  (A) The facility complies with applicable substantive criteria from the affected local governmentÂs acknowledged comprehensive plan and land use regulations that are required by the statewide planning goals and in effect on the date the application is submitted, and with any Land Conservation and Development Commission administrative rules and goals and any land use statutes that apply directly to the facility under ORS 197.646;

Â Â Â Â Â  (B) For an energy facility or a related or supporting facility that must be evaluated against the applicable substantive criteria pursuant to subsection (5) of this section, that the proposed facility does not comply with one or more of the applicable substantive criteria but does otherwise comply with the applicable statewide planning goals, or that an exception to any applicable statewide planning goal is justified under subsection (2) of this section; or

Â Â Â Â Â  (C) For a facility that the council elects to evaluate against the statewide planning goals pursuant to subsection (5) of this section, that the proposed facility complies with the applicable statewide planning goals or that an exception to any applicable statewide planning goal is justified under subsection (2) of this section.

Â Â Â Â Â  (2) The council may find goal compliance for a facility that does not otherwise comply with one or more statewide planning goals by taking an exception to the applicable goal. Notwithstanding the requirements of ORS 197.732, the statewide planning goal pertaining to the exception process or any rules of the Land Conservation and Development Commission pertaining to an exception process goal, the council may take an exception to a goal if the council finds:

Â Â Â Â Â  (a) The land subject to the exception is physically developed to the extent that the land is no longer available for uses allowed by the applicable goal;

Â Â Â Â Â  (b) The land subject to the exception is irrevocably committed as described by the rules of the Land Conservation and Development Commission to uses not allowed by the applicable goal because existing adjacent uses and other relevant factors make uses allowed by the applicable goal impracticable; or

Â Â Â Â Â  (c) The following standards are met:

Â Â Â Â Â  (A) Reasons justify why the state policy embodied in the applicable goal should not apply;

Â Â Â Â Â  (B) The significant environmental, economic, social and energy consequences anticipated as a result of the proposed facility have been identified and adverse impacts will be mitigated in accordance with rules of the council applicable to the siting of the proposed facility; and

Â Â Â Â Â  (C) The proposed facility is compatible with other adjacent uses or will be made compatible through measures designed to reduce adverse impacts.

Â Â Â Â Â  (3) If compliance with applicable substantive local criteria and applicable statutes and state administrative rules would result in conflicting conditions in the site certificate or amended site certificate, the council shall resolve the conflict consistent with the public interest. A resolution may not result in a waiver of any applicable state statute.

Â Â Â Â Â  (4) An applicant for a site certificate shall elect whether to demonstrate compliance with the statewide planning goals under subsection (1)(a) or (b) of this section. The applicant shall make the election on or before the date specified by the council by rule.

Â Â Â Â Â  (5) Upon request by the State Department of Energy, the special advisory group established under ORS 469.480 shall recommend to the council, within the time stated in the request, the applicable substantive criteria under subsection (1)(b)(A) of this section. If the special advisory group does not recommend applicable substantive criteria within the time established in the departmentÂs request, the council may either determine and apply the applicable substantive criteria under subsection (1)(b) of this section or determine compliance with the statewide planning goals under subsection (1)(b)(B) or (C) of this section. If the special advisory group recommends applicable substantive criteria for an energy facility described in ORS 469.300 or a related or supporting facility that does not pass through more than one local government jurisdiction or more than three zones in any one jurisdiction, the council shall apply the criteria recommended by the special advisory group. If the special advisory group recommends applicable substantive criteria for an energy facility as defined in ORS 469.300 (11)(a)(C) to (E) or a related or supporting facility that passes through more than one jurisdiction or more than three zones in any one jurisdiction, the council shall review the recommended criteria and determine whether to evaluate the proposed facility against the applicable substantive criteria recommended by the special advisory group, against the statewide planning goals or against a combination of the applicable substantive criteria and statewide planning goals. In making its determination, the council shall consult with the special advisory group and shall consider:

Â Â Â Â Â  (a) The number of jurisdictions and zones in question;

Â Â Â Â Â  (b) The degree to which the applicable substantive criteria reflect local government consideration of energy facilities in the planning process; and

Â Â Â Â Â  (c) The level of consistency of the applicable substantive criteria from the various zones and jurisdictions.

Â Â Â Â Â  (6) The council is not subject to ORS 197.180 and a state agency may not require an applicant for a site certificate to comply with any rules or programs adopted under ORS 197.180.

Â Â Â Â Â  (7) On or before its next periodic review, each affected local government shall amend its comprehensive plan and land use regulations as necessary to reflect the decision of the council pertaining to a site certificate or amended site certificate.

Â Â Â Â Â  (8) Notwithstanding ORS 34.020 or 197.825 or any other provision of law, the affected local governmentÂs land use approval of a proposed facility under subsection (1)(a) of this section and the special advisory groupÂs recommendation of applicable substantive criteria under subsection (5) of this section shall be subject to judicial review only as provided in ORS 469.403. If the applicant elects to comply with subsection (1)(a) of this section, the provisions of this subsection shall apply only to proposed projects for which the land use approval of the local government occurs after the date a notice of intent or an application for expedited processing is submitted to the State Department of Energy.

Â Â Â Â Â  (9) The State Department of Energy, in cooperation with other state agencies, shall provide, to the extent possible, technical assistance and information about the siting process to local governments that request such assistance or that anticipate having a facility proposed in their jurisdiction. [1997 c.428 Â§5; 1999 c.385 Â§10; 2001 c.134 Â§11; 2003 c.186 Â§79; 2005 c.829 Â§12]

Â Â Â Â Â  Note: 469.504 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.505 Consultation with other agencies. (1) In making a determination regarding compliance with statutes, rules and ordinances administered by another agency or compliance with requirements of ORS 469.300 to 469.563 and 469.590 to 469.619 where another agency has special expertise, consultation with the other agency shall occur during the notice of intent and site certificate application process. Any permit application for which the permitting decision has been delegated by the federal government to a state agency other than the Energy Facility Siting Council shall be reviewed, whenever feasible, simultaneously with the councilÂs review of the site certificate application. Any hearings required on such permit applications shall be consolidated, whenever feasible, with hearings under ORS 469.300 to 469.563 and 469.590 to 469.619.

Â Â Â Â Â  (2) Before resolving any conflicting conditions in site certificates or amended site certificates under ORS 469.503 (3) and 469.504, the council shall notify and consult with the agencies and local governments responsible for administering the statutes, administrative rules or substantive local criteria that result in the conflicting conditions regarding potential conflict resolution. [1993 c.569 Â§24 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1997 c.428 Â§9; 1999 c.385 Â§11]

Â Â Â Â Â  469.507 Monitoring environmental and ecological effects of construction and operation of energy facilities. (1) The site certificate holder shall establish programs for monitoring the environmental and ecological effects of the construction and operation of facilities subject to site certificates to assure continued compliance with the terms and conditions of the certificate. The programs shall be subject to review and approval by the Energy Facility Siting Council.

Â Â Â Â Â  (2) The site certificate holder shall perform the testing and sampling necessary for the monitoring program or require the operator of the plant to perform the necessary testing or sampling pursuant to guidelines established by the Energy Facility Siting Council or its designee. The council and the Director of the State Department of Energy shall have access to operating logs, records and reprints of the certificate holder, including those required by federal agencies.

Â Â Â Â Â  (3) The monitoring program may be conducted in cooperation with any federally operated program if the information available from the federal program is acceptable to the council, but no federal program shall be substituted totally for monitoring supervised by the council or its designee.

Â Â Â Â Â  (4) The monitoring program shall include monitoring of the transportation process for all radioactive material removed from any nuclear fueled thermal power plant or nuclear installation. [1993 c.569 Â§25 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510); 1995 c.505 Â§22]

Â Â Â Â Â  469.510 [Formerly 453.515; 1977 c.794 Â§15; repealed by 1993 c.569 Â§21 (469.501, 469.503, 469.505 and 469.507 enacted in lieu of 469.500 and 469.510)]

Â Â Â Â Â  469.520 Cooperation of state governmental bodies; adoption of rules by state agencies on energy facility development. (1) Each state agency and political subdivision in this state that is concerned with energy facilities shall inform the State Department of Energy, promptly of its activities and programs relating to energy and radiation.

Â Â Â Â Â  (2) Each state agency proposing to adopt, amend or rescind a rule relating to energy facility development first shall file a copy of its proposal with the council, which may order such changes as it considers necessary to conform to state policy as stated in ORS 469.010 and 469.310.

Â Â Â Â Â  (3) The effective date of a rule relating to energy facility development, or an amendment or rescission thereof, shall not be sooner than 10 days subsequent to the filing of a copy of such proposal with the council. [Formerly 453.525]

(Plant Operations; Radioactive Wastes)

Â Â Â Â Â  469.525 Radioactive waste disposal facilities prohibited; exceptions; rules. Notwithstanding any other provision of this chapter, no waste disposal facility for any radioactive waste shall be established, operated or licensed within this state, except as follows:

Â Â Â Â Â  (1) Wastes generated before June 1, 1981, through industrial or manufacturing processes which contain only naturally occurring radioactive isotopes which are disposed of at sites approved by the Energy Facility Siting Council in accordance with ORS 469.375.

Â Â Â Â Â  (2) Medical, industrial and research laboratory wastes contained in small, sealed, discrete containers in which the radioactive material is dissolved or dispersed in an organic solvent or biological fluid for the purpose of liquid scintillation counting and experimental animal carcasses shall be disposed of or treated at a hazardous waste disposal facility licensed by the Department of Environmental Quality and in a manner consistent with rules adopted by the Department of Environmental Quality after consultation with and approval by the Department of Human Services.

Â Â Â Â Â  (3) Maintenance of radioactive coal ash at the site of a thermal power plant for which a site certificate has been issued pursuant to this chapter shall not constitute operation of a waste disposal facility so long as such coal ash is maintained in accordance with the terms of the site certificate as amended from time to time as necessary to protect the public health and safety. [Formerly 459.630; 1979 c.283 Â§2; 1981 c.587 Â§2]

Â Â Â Â Â  469.530 Review and approval of security programs. The Energy Facility Siting Council and the Director of the State Department of Energy shall review and approve all security programs attendant to a nuclear-fueled thermal power plant, a nuclear installation and the transportation of radioactive material derived from or destined for a nuclear-fueled thermal power plant or a nuclear installation. The council shall provide reasonable public notice of a meeting of the council held for purposes of such review and approval. [Formerly 453.535; 1981 c.707 Â§3; 1989 c.6 Â§1]

Â Â Â Â Â  469.533 State Department of Energy rules for health protection and evacuation procedures in nuclear emergency. Notwithstanding ORS chapter 401, the State Department of Energy in cooperation with the Department of Human Services and the Office of Emergency Management shall establish rules for the protection of health and procedures for the evacuation of people and communities who would be affected by radiation in the event of an accident or a catastrophe in the operation of a nuclear power plant or nuclear installation. [Formerly 453.765; 1983 c.586 Â§43]

Â Â Â Â Â  469.534 County procedures. Each county in this state that has a nuclear-fueled thermal power plant located within county boundaries and each county within this state that has any portion of its area located within 50 miles of a site within this state of a nuclear-fueled thermal power plant shall develop written procedures that are compatible with the rules adopted by the State Department of Energy under ORS 469.533. The department shall review the county procedures to determine whether they are compatible with the rules of the department. [1983 c.586 Â§46]

Â Â Â Â Â  469.535 Governor may assume control of emergency operations during nuclear accident or catastrophe. Notwithstanding ORS chapter 401, when an emergency exists because of an accident or catastrophe in the operation of a nuclear power plant or nuclear installation or in the transportation of radioactive material, the Governor, for the duration of the emergency, may:

Â Â Â Â Â  (1) Assume complete control of all emergency operations in the area affected by the accident or catastrophe, direct all rescue and salvage work and do all things deemed advisable and necessary to alleviate the immediate conditions.

Â Â Â Â Â  (2) Assume control of all police and law enforcement activities in such area, including the activities of all local police and peace officers.

Â Â Â Â Â  (3) Close all roads and highways in such area to traffic or by order of the Director of the State Department of Energy limit the travel on such roads to such extent as the director deems necessary and expedient.

Â Â Â Â Â  (4) Designate persons to coordinate the work of public and private relief agencies operating in such area and exclude from such area any person or agency refusing to cooperate with other agencies engaged in emergency work.

Â Â Â Â Â  (5) Require the aid and assistance of any state or other public or quasi-public agencies in the performance of duties and work attendant upon the emergency conditions in such area. [1983 c.586 Â§47]

Â Â Â Â Â  469.536 Public utility to disseminate information under ORS 469.533. A public utility which operates a nuclear power plant or nuclear installation shall disseminate to the governing bodies of cities and counties that may be affected information approved by the State Department of Energy which explains rules or procedures adopted under ORS 469.533. [Formerly 453.770]

Â Â Â Â Â  469.540 Reductions or curtailment of operations for violation of safety standards; notice; time period for repairs; transport and disposal of radioactive materials. (1) In instances where the Director of the State Department of Energy determines either from the monitoring or surveillance of the director that there is danger of violation of a safety standard adopted under ORS 469.501 from the continued operation of a plant or installation, the director may order temporary reductions or curtailment of operations until such time as proper safety precautions can be taken.

Â Â Â Â Â  (2) An order of reduction or curtailment shall be entered only after notice to the thermal power plant or installation and only after a reasonable time, considering the extent of the danger, has been allowed for repairs or other alterations that would bring the plant or installation into conformity with applicable safety standards.

Â Â Â Â Â  (3) The director may order compliance or impose other safety conditions on the transport or disposal of radioactive materials or wastes if the director believes that ORS 469.300 to 469.619 and 469.930 or rules adopted pursuant thereto are being violated or are in danger of being violated. [Formerly 453.545; 1989 c.6 Â§2; 1993 c.569 Â§26; 2003 c.186 Â§31]

Â Â Â Â Â  469.550 Order for halt of plant operations or activities with radioactive material; notice. (1) Whenever in the judgment of the Director of the State Department of Energy from the results of monitoring or surveillance of operation of any nuclear-fueled thermal power plant or nuclear installation or based upon information from the Energy Facility Siting Council there is cause to believe that there is clear and immediate danger to the public health and safety from continued operation of the plant or installation, the director shall, in cooperation with appropriate state and federal agencies, without hearing or prior notice, order the operation of the plant halted by service of the order on the plant superintendent or other person charged with the operation thereof. Within 24 hours after such order, the director must appear in the appropriate circuit court to petition for the relief afforded under ORS 469.563 and may commence proceedings for revocation of the site certificate if grounds therefor exist.

Â Â Â Â Â  (2) Whenever, in the judgment of the director based upon monitoring or surveillance by the director, or based upon information from the council, there is cause to believe that there is clear and immediate danger to the public health and safety from the accumulation or storage of radioactive material located at a nuclear-fueled thermal power plant or a nuclear installation, the director shall in cooperation with appropriate state and federal agencies, without hearing or prior notice, order such accumulation, storage, disposal or transportation halted or immediately impose safety precautions by service of the order on the officer responsible for the accumulation, storage, disposal or transportation. Within 24 hours after such an order, the director must appear in the appropriate circuit court to petition for the relief afforded under ORS 469.563.

Â Â Â Â Â  (3)(a) If the director believes there is a clear and immediate danger to public health or safety, the director shall halt the transportation or disposal of radioactive material or waste.

Â Â Â Â Â  (b) The director shall serve an order to halt the transportation or disposal of radioactive material on the person responsible for the transport or disposal. The order may be served without prior hearing or notice.

Â Â Â Â Â  (c) Within 24 hours after the director serves an order under paragraph (b) of this subsection, the director shall petition the appropriate circuit court for relief under ORS 469.563.

Â Â Â Â Â  (4) The Governor, in the absence of the director, may issue orders and petition for judicial relief as provided in this section. [Formerly 453.555; 1977 c.794 Â§16; 1989 c.6 Â§3; 2003 c.186 Â§32]

Â Â Â Â Â  469.553 Active uranium mill or mill tailings disposal facility site certification required; procedure for review; fees. (1) Any person desiring to construct or operate an active uranium mill or uranium mill tailings disposal facility after June 25, 1979, shall file with the Energy Facility Siting Council a site certificate application.

Â Â Â Â Â  (2) The Energy Facility Siting Council shall review an application for a site certificate under this section using the procedure prescribed in ORS 469.350, 469.360, 469.370, 469.375, 469.401 and 469.403, for energy facilities. The council is authorized to assess fees in accordance with ORS 469.421 in connection with site certificates applied for or issued under this section. [1979 c.283 Â§7; 1987 c.633 Â§1; 1993 c.569 Â§27; 1995 c.505 Â§25]

Â Â Â Â Â  469.556 Rules governing uranium-related activities. The Energy Facility Siting Council shall adopt rules governing the location, construction and operation of uranium mills and uranium mill tailings disposal facilities and the treatment, storage and disposal of uranium mine overburden for the protection of the public health and safety and the environment. [1979 c.283 Â§8]

Â Â Â Â Â  469.559 Cooperative agreements authorized between council and federal officials and agencies; rules; powers of Governor; exception for inactive or abandoned site. (1) Notwithstanding the authority of the Department of Human Services pursuant to ORS 453.605 to 453.800 to regulate radiation sources or the requirements of ORS 469.525, the Energy Facility Siting Council may enter into and carry out cooperative agreements with the Secretary of Energy pursuant to Title I and the Nuclear Regulatory Commission pursuant to Title II of the Uranium Mill Tailings Radiation Control Act of 1978, Public Law 95-604, and perform or cause to be performed any and all acts necessary to be performed by the state, including the acquisition by condemnation or otherwise, retention and disposition of land or interests therein, in order to implement that Act and rules, standards and guidelines adopted pursuant thereto. The Energy Facility Siting Council may adopt, amend or repeal rules in accordance with ORS chapter 183 and may receive and disburse funds in connection with the implementation and administration of this section.

Â Â Â Â Â  (2) The Energy Facility Siting Council and the State Department of Energy may enter into and carry out cooperative agreements and arrangements with any agency of the federal government implementing the Comprehensive Environmental Response, Compensation, and Liability Act, as amended, 42 U.S.C. section 9601 et seq., to clean up wastes and contaminated material, including overburden, created by uranium mining before June 29, 1989. Any such project need not obtain a site certificate from the council, but shall nevertheless comply with all applicable, relevant or appropriate state standards including but not limited to those set forth in ORS 469.375 and rules adopted by the council and other state agencies to implement such standards.

Â Â Â Â Â  (3) The Governor may do any and all things necessary to implement the requirements of the federal Acts referred to in subsections (1) and (2) of this section.

Â Â Â Â Â  (4) Notwithstanding ORS 469.553, after June 25, 1979, no site certificate is required for the cleanup and disposal of an inactive or abandoned uranium mill tailings site as authorized under subsection (1) of this section and Title I of the Uranium Mill Tailings Radiation Control Act of 1978, Public Law 95-604. [1979 c.283 Â§9; 1987 c.633 Â§2; 1989 c.496 Â§1]

(Records)

Â Â Â Â Â  469.560 Records; public inspection; confidential information. (1) Except as provided in subsection (2) of this section and ORS 192.501 to 192.505, any information filed or submitted pursuant to ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be made available for public inspection and copying during regular office hours of the State Department of Energy at the expense of any person requesting copies.

Â Â Â Â Â  (2) Any information, other than that relating to the public safety, relating to secret process, device, or method of manufacturing or production obtained in the course of inspection, investigation or activities under ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall be kept confidential and shall not be made a part of public record of any hearing. [Formerly 453.565]

(Insurance)

Â Â Â Â Â  469.561 Property insurance required; exceptions; filing of policy. (1) A person owning and operating a nuclear power plant in this state under a license issued by the United States Nuclear Regulatory Commission or under a site certificate issued under ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992 shall obtain and maintain property insurance in the maximum insurable amount available for each nuclear incident occurring within this state, as required by this section. The insurance shall cover property damage occurring within a nuclear plant and its related or supporting facilities as a result of the nuclear incident.

Â Â Â Â Â  (2) Insurance required under this section does not apply to:

Â Â Â Â Â  (a) Any claim of an employee of a person obtaining insurance under this section, if the claim is made under a state or federal workersÂ compensation Act and if the employee is employed at the site of and in connection with the nuclear power plant at which the nuclear incident occurred; or

Â Â Â Â Â  (b) Any claim arising out of an act of war.

Â Â Â Â Â  (3) A person obtaining insurance under this section shall maintain insurance for the term of the license issued to the nuclear power plant by the United States Nuclear Regulatory Commission and for any extension of the term, and until all radioactive material has been removed from the nuclear power plant and transportation of the radioactive material from the nuclear power plant has ended.

Â Â Â Â Â  (4) A person obtaining insurance under this section shall file a copy of the insurance policy, any amendment to the policy and any superseding insurance policy with the Director of the State Department of Energy.

Â Â Â Â Â  (5) Property insurance required under this section is in addition to and not in lieu of insurance coverage provided under the Price-Anderson Act (42 U.S.C. 2210).

Â Â Â Â Â  (6) Property insurance required by subsections (1) to (5) of this section may include private insurance, self-insurance, utility industry association self-assurance pooling programs, or a combination of all three.

Â Â Â Â Â  (7) A person may fulfill the requirements for an insurance policy under subsections (1) to (5) of this section by obtaining policies of one or more insurance carriers if the policies together meet the requirements of subsections (1) to (5) of this section. [Formerly 469.565]

Â Â Â Â Â  469.562 Eligible insurers. (1) In order to provide the private insurance specified under ORS 469.561, an insurer must be authorized to provide or transact insurance in this state.

Â Â Â Â Â  (2) An insurer providing property insurance required under ORS 469.561 (1) to (5) may obtain reinsurance as defined in ORS 731.126. [Formerly 469.567]

(Enforcement)

Â Â Â Â Â  469.563 Court orders for enforcement. Without prior administrative proceedings, a circuit court may issue such restraining orders, and such temporary and permanent injunctive relief as is necessary to secure compliance with ORS 469.320, 469.405 (3), 469.410, 469.421, 469.430, 469.440, 469.442, 469.507, 469.525 to 469.559, 469.560, 469.561, 469.562, 469.590 to 469.619, 469.930 and 469.992 or with the terms and conditions of a site certificate. [Formerly 469.570; 1999 c.385 Â§12]

Â Â Â Â Â  469.565 [1981 c.866 Â§Â§3,4; renumbered 469.561 in 1997]

(
Oregon
Hanford
Cleanup Board)

Â Â Â Â Â  469.566 Legislative findings. (1) The Legislative Assembly finds and declares that
Oregon
is not assured that the United States Department of Energy will:

Â Â Â Â Â  (a) Consider the unique features of
Oregon
and the needs of the people of
Oregon
when assessing the Hanford Nuclear Reservation as a potentially suitable location for the long-term disposal of high-level radioactive waste; or

Â Â Â Â Â  (b) Ensure adequate opportunity for public participation in the assessment process.

Â Â Â Â Â  (2) Over the past 45 years, the
United States
has developed and produced nuclear weapons at the Hanford Nuclear Reservation and during this period large quantities of radioactive hazardous and chemical wastes have accumulated at the Hanford Nuclear Reservation, and the waste sites pose an immediate and serious long-term threat to the environment and to public health and safety.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly declares that it is in the best interests of the State of Oregon to establish an Oregon Hanford Cleanup Board to serve as a focus for the State of Oregon in the development of a state policy to be presented to the federal government, to ensure a maximum of public participation in the assessment and cleanup process. [1987 c.514 Â§1; 1991 c.562 Â§3; 2001 c.104 Â§204; 2003 c.186 Â§33]

Â Â Â Â Â  Note: 469.566 to 469.583 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.567 [1981 c.866 Â§5; renumbered 469.562 in 1997]

Â Â Â Â Â  469.568 Construction of ORS 469.566 to 469.583. Nothing in ORS 469.566 to 469.583 shall be interpreted by the federal government or the United States Department of Energy as an expression by the people of
Oregon
to accept the Hanford Nuclear Reservation as the site for the long-term disposal of high-level radioactive waste. [1987 c.514 Â§2; 2001 c.104 Â§205]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.569 Definitions for ORS 469.566 to 469.583. As used in ORS 469.566 to 469.583:

Â Â Â Â Â  (1) ÂBoardÂ means the Oregon Hanford Cleanup Board.

Â Â Â Â Â  (2) ÂHigh-level radioactive wasteÂ means fuel or fission products from a commercial nuclear reactor after irradiation that is packaged and prepared for disposal.

Â Â Â Â Â  (3) ÂUnited States Department of EnergyÂ means the federal Department of Energy established under 42 U.S.C.A. 7131 or any successor agency assigned responsibility for the long-term disposal of high-level radioactive waste. [1987 c.514 Â§3; 2003 c.186 Â§34]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.570 [Formerly 453.575; 1995 c.505 Â§23; renumbered 469.563 in 1997]

Â Â Â Â Â  469.571
Oregon
Hanford
Cleanup Board; members; appointment. There is created an Oregon Hanford Cleanup Board that shall consist of the following members:

Â Â Â Â Â  (1) The Director of the State Department of Energy or designee;

Â Â Â Â Â  (2) The Water Resources Director or designee;

Â Â Â Â Â  (3) A representative of the Governor;

Â Â Â Â Â  (4) One member representing the Confederated Tribes of the Umatilla Indian Reservation;

Â Â Â Â Â  (5) Ten members of the public, appointed by the Governor, one of whom shall be a representative of a local emergency response organization in eastern Oregon and one of whom shall serve as chairperson; and

Â Â Â Â Â  (6) Three members of the Senate, appointed by the President of the Senate, and three members of the House of Representatives, appointed by the Speaker of the House of Representatives who shall serve as advisory members without vote. [1987 c.514 Â§4; 1991 c.562 Â§1; 1997 c.249 Â§271; 2003 c.186 Â§5]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.572 Compensation of board members. (1) Each member of the Oregon Hanford Cleanup Board shall serve at the pleasure of the appointing authority. For purposes of this subsection, for those members of the board selected by the public advisory committee, the appointing authority shall be the public advisory committee.

Â Â Â Â Â  (2) Each public member of the board shall receive compensation and expenses as provided in ORS 292.495. Each legislative member shall receive compensation and expenses as provided in ORS 171.072.

Â Â Â Â Â  (3) The board shall be under the supervision of the chairperson. [1987 c.514 Â§5]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.573 Purpose of
Oregon
Hanford
Cleanup Board. The
Oregon
Hanford
Cleanup Board:

Â Â Â Â Â  (1) Shall serve as the focal point for all policy discussions within the state government concerning the disposal of high-level radioactive waste in the northwest region.

Â Â Â Â Â  (2) Shall recommend a state policy to the Governor and to the Legislative Assembly.

Â Â Â Â Â  (3) After consultation with the Governor, may make policy recommendations on other issues related to the Hanford Nuclear Reservation at
Richland
,
Washington
, including but not limited to defense wastes, disposal and treatment of chemical waste and plutonium production. [1987 c.514 Â§6; 2001 c.104 Â§206]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.574 Duties of
Oregon
Hanford
Cleanup Board; coordination with
Washington
. In carrying out its purpose as set forth in ORS 469.573, the Oregon Hanford Cleanup Board shall:

Â Â Â Â Â  (1) Serve as the initial agency in this state to be contacted by the United States Department of Energy or any other federal agency on any matter related to the long-term disposal of high-level radioactive waste and other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (2) Serve as the initial agency in this state to receive any report, study, document, information or notification of proposed plans from the federal government on any matter related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation. Notification of proposed plans includes notification of proposals to conduct field work, on-site evaluation or on-site testing.

Â Â Â Â Â  (3) Disseminate or arrange with the United States Department of Energy or other federal agency to disseminate the information received under subsection (2) of this section to appropriate state agencies, local governments, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups who have requested in writing to receive this information.

Â Â Â Â Â  (4) Recommend to the Governor and Legislative Assembly appropriate responses to contacts under subsection (1) of this section and information received under subsection (2) of this section if a response is appropriate. The board shall consult with the appropriate state agency, local government, regional planning commission, American Indian tribal governing body, the general public and interested citizen groups in preparing this response.

Â Â Â Â Â  (5) Promote and coordinate educational programs which provide information on the nature of high-level radioactive waste, the long-term disposal of this waste, the activities of the board, the activities of the United States Department of Energy and any other federal agency related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation and the opportunities of the public to participate in procedures and decisions related to this waste.

Â Â Â Â Â  (6) Review any application to the United States Department of Energy or other federal agency by a state agency, local government or regional planning commission for funds for any program related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation. If the board finds that the application is not consistent with the stateÂs policy related to such issue or that the application is not in the best interest of the state, the board shall forward its findings to the Governor and the appropriate legislative committee. If the board finds that the application of a state agency is not consistent with the stateÂs policy related to long-term disposal of high-level radioactive waste or that the application of a state agency is not in the best interest of the state, the findings forwarded to the Governor and legislative committee shall include a recommendation that the Governor act to stipulate conditions for the acceptance of the funds which are necessary to safeguard the interests of the state.

Â Â Â Â Â  (7) Monitor activity in Congress and the federal government related to the long-term disposal of high-level radioactive waste and other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (8) If appropriate, advise the Governor and the Legislative Assembly to request the Attorney General to intervene in federal proceedings to protect the stateÂs interests and present the stateÂs point of view on matters related to the long-term disposal of high-level radioactive waste or other issues related to the Hanford Nuclear Reservation.

Â Â Â Â Â  (9) Coordinate with appropriate counterparts and agencies in the State of
Washington
. [1987 c.514 Â§7; 1991 c.562 Â§4; 2001 c.104 Â§207]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.575 Duties of chairperson of
Oregon
Hanford
Cleanup Board. The chairperson of the Oregon Hanford Cleanup Board shall:

Â Â Â Â Â  (1) Supervise the day-to-day functions of the board;

Â Â Â Â Â  (2) Hire, assign, reassign and coordinate the administrative personnel of the board, prescribe their duties and fix their compensation, subject to the State Personnel Relations Law; and

Â Â Â Â Â  (3) Request technical assistance from any other state agency. [1987 c.514 Â§8]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.576 Review of
Hanford
as site selected for long-term disposal of high-level radioactive waste. (1) If the United States Department of Energy selects the Hanford Nuclear Reservation as the site for the construction of a repository for the long-term disposal of high-level radioactive waste, the Oregon Hanford Cleanup Board shall review the selected site and the site plan prepared by the United States Department of Energy. In conducting its review the board shall:

Â Â Â Â Â  (a) Include a full scientific review of the adequacy of the selected site and of the site plan;

Â Â Â Â Â  (b) Use recognized experts;

Â Â Â Â Â  (c) Conduct one or more public hearings on the site plan;

Â Â Â Â Â  (d) Make available to the public arguments and evidence for and against the site plan; and

Â Â Â Â Â  (e) Solicit comments from appropriate state agencies, local governments, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups on the adequacy of the
Hanford
site and the site plan.

Â Â Â Â Â  (2) After completing the review under subsection (1) of this section, the board shall submit a recommendation to the Speaker of the House of Representatives, the President of the Senate and the Governor on whether the state should accept the
Hanford
site. [1987 c.514 Â§10; 2001 c.104 Â§208]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.577 Lead agency; agreements with federal agencies related to long-term disposal of high-level radioactive waste. (1) In addition to any other duty prescribed by law and subject to the policy direction of the board, a lead agency designated by the Governor shall negotiate written agreements and modifications to those agreements, with the United States Department of Energy or any other federal agency or state on any matter related to the long-term disposal of high-level radioactive waste.

Â Â Â Â Â  (2) Any agreement or modification to an agreement negotiated by the agency designated by the Governor under subsection (1) of this section shall be consistent with the policy expressed by the Governor and the Legislative Assembly as developed by the Oregon Hanford Cleanup Board.

Â Â Â Â Â  (3) The Oregon Hanford Cleanup Board shall make recommendations to the agency designated by the Governor under subsection (1) of this section concerning the terms of agreements or modifications to agreements negotiated under subsection (1) of this section or other issues related to the Hanford Nuclear Reservation. [1987 c.514 Â§11; 1991 c.562 Â§5; 2001 c.104 Â§209]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.578
Oregon
Hanford
Cleanup Board to implement agreements with federal agencies. The Oregon Hanford Cleanup Board shall implement agreements, modifications and technical revisions approved by the agency designated by the Governor under ORS 469.577. In implementing these agreements, modifications and revisions, the board may solicit the views of any appropriate state agency, local government, regional planning commission, American Indian tribal governing body, the general public and interested citizen groups. [1987 c.514 Â§12]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.579 Authority to accept moneys; disbursement of funds; rules. The Oregon Hanford Cleanup Board may accept moneys from the United States Department of Energy, other federal agencies, the State of
Washington
and from gifts and grants received from any other person. Such moneys are continuously appropriated to the board for the purpose of carrying out the provisions of ORS 469.566 to 469.583. The board shall establish by rule a method for disbursing such funds as necessary to carry out the provisions of ORS 469.566 to 469.583, including but not limited to awarding contracts for studies pertaining to the long-term disposal of radioactive waste or other issues related to the Hanford Nuclear Reservation. Any disbursement of funds by the board or the lead agency shall be consistent with the policy established by the board under ORS 469.573. [1987 c.514 Â§13; 1991 c.562 Â§6; 2001 c.104 Â§210; 2003 c.186 Â§35]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.580 [1977 c.296 Â§13; repealed by 1993 c.569 Â§31]

Â Â Â Â Â  469.581 Advisory and technical committees. The Oregon Hanford Cleanup Board may establish any advisory and technical committee it considers necessary. Members of any advisory or technical committee established under this section may receive reimbursement for travel expenses incurred in the performance of their duties in accordance with ORS 292.495. [1987 c.514 Â§14; 1991 c.562 Â§2]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.582 Cooperation with
Oregon
Hanford
Cleanup Board; technical assistance from other state agencies. All departments, agencies and officers of this state and its political subdivisions shall cooperate with the Oregon Hanford Cleanup Board in carrying out any of its activities under ORS 469.566 to 469.583 and, at the request of the chairperson, provide technical assistance to the board. [1987 c.514 Â§15]

Â Â Â Â Â  Note: See note under 469.566.

Â Â Â Â Â  469.583 Rules. In accordance with the applicable provisions of ORS chapter 183, the Oregon Hanford Cleanup Board shall adopt rules and standards to carry out the requirements of ORS 469.566 to 469.583. [1987 c.514 Â§16]

Â Â Â Â Â  Note: See note under 469.566.

(Federal Site Selection)

Â Â Â Â Â  469.584 Findings. The Legislative Assembly and the people of the State of
Oregon
find that:

Â Â Â Â Â  (1) In order to solve the problem of high-level radioactive waste disposal, Congress established a process for selecting two sites for the safe, permanent and regionally equitable disposal of such waste.

Â Â Â Â Â  (2) The process of selecting three sites as final candidates, including the Hanford Nuclear Reservation in the State of
Washington
, for a first high-level nuclear waste repository by the United States Department of Energy violated the intent and the mandate of Congress.

Â Â Â Â Â  (3) The United States Department of Energy has prematurely deferred consideration of numerous potential sites and disposal media that its own research indicates are more appropriate, safer and less expensive.

Â Â Â Â Â  (4) Placement of a repository at
Hanford
without methodical and independently verified scientific evaluation threatens the health and safety of the people and the environment of this state.

Â Â Â Â Â  (5) The selection process is flawed and not credible because it did not include independent experts in the selection of the sites and in the review of the selected sites, as recommended by the National Academy of Sciences.

Â Â Â Â Â  (6) By postponing indefinitely all site specific work for an eastern repository, the United States Department of Energy has not complied with the intent of Congress expressed in the Nuclear Waste Policy Act, Public Law 97-425, and the fundamental compromise which enabled its enactment. [1987 c.13 Â§1; 2001 c.104 Â§211]

Â Â Â Â Â  Note: 469.584 and 469.585 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.585 Activities of state related to selection of high-level radioactive waste disposal site. In order to achieve complete compliance with federal law and protect the health, safety and welfare of the people of the State of Oregon, the Legislative Assembly, other statewide officials and state agencies shall use all legal means necessary to:

Â Â Â Â Â  (1) Suspend the preliminary site selection process for a high-level nuclear waste repository, including the process of site characterization, until there is compliance with the intent of the Nuclear Waste Policy Act;

Â Â Â Â Â  (2) Reverse the Secretary of EnergyÂs decision to postpone indefinitely all site specific work on locating and developing an eastern repository for high-level nuclear waste;

Â Â Â Â Â  (3) Insist that the United States Department of EnergyÂs site selection process, when resumed, considers all acceptable geologic media and results in safe, scientifically justified and regionally and geographically equitable high-level nuclear waste disposal;

Â Â Â Â Â  (4) Demand that federal budget actions fully and completely follow the intent of the Nuclear Waste Policy Act;

Â Â Â Â Â  (5) Continue to pursue alliances with other states and interested parties, particularly with Pacific Northwest Governors, legislatures and other parties, affected by the site selection process and transportation of high-level nuclear waste; and

Â Â Â Â Â  (6) Ensure that Oregon, because of its close geographic and geologic proximity to the proposed Hanford Nuclear Reservation site, be accorded the same status under federal law as a state in which a high-level nuclear repository is proposed to be located. [1987 c.13 Â§2; 2001 c.104 Â§212]

Â Â Â Â Â  Note: See note under 469.584.

(
Hanford
Nuclear Reservation)

Â Â Â Â Â  469.586 Findings. The Legislative Assembly and the people of the State of
Oregon
find that:

Â Â Â Â Â  (1) The maintenance of healthy, unpolluted river systems, airsheds and land are essential to the economic vitality and well-being of the citizens of the State of
Oregon
and the
Pacific Northwest
.

Â Â Â Â Â  (2) Radioactive waste stored at the Hanford Nuclear Reservation is already leaking into and contaminating the water table and watershed of the Columbia River and radioactive materials and toxic compounds have been found in plants, animals and waters downstream from the Hanford Nuclear Reservation and constitute a present and potential threat to the health, safety and welfare of the people of the State of Oregon.

Â Â Â Â Â  (3) The Hanford Nuclear Reservation is now one of the most radioactively contaminated sites in the world, according to government studies, and will require billions of dollars in costs for cleanup and the ongoing assessment of health effects.

Â Â Â Â Â  (4) In November 1980, the people of the State of
Oregon
, by direct vote in a statewide election, enacted a moratorium on the construction of nuclear power plants, and no nuclear power plants are presently operating in the State of
Oregon
.

Â Â Â Â Â  (5) In May 1987, the people of the State of
Oregon
, by direct vote in a statewide election, enacted Ballot Measure 1, opposing the disposal of highly radioactive spent fuel from commercial power plants at the Hanford Nuclear Reservation.

Â Â Â Â Â  (6) In 1995, the Legislative Assembly resolved that
Oregon
should have all legal rights in matters affecting the Hanford Nuclear Reservation, including party status in the
Hanford
tri-party agreement that governs the cleanup of the reservation.

Â Â Â Â Â  (7) Throughout the administrations of Presidents Ford, Carter, Reagan and Bush, the policy of the federal government banned the use of plutonium in commercial nuclear power plants due to the risk that the plutonium could be diverted to terrorists and to nations that have not renounced the use of nuclear weapons.

Â Â Â Â Â  (8) The federal government has announced that it will process plutonium from weapons with uranium to produce mixed oxide fuel for commercial nuclear power plants and other nuclear facilities. The Hanford Nuclear Reservation, located on the
Columbia River
, is a primary candidate site being considered for the production facilities.

Â Â Â Â Â  (9) The production of mixed oxide fuel will result in enormous new quantities of radioactive and chemical wastes that will present significant additional disposal problems and unknown costs. [1997 c.617 Â§1]

Â Â Â Â Â  Note: 469.586 and 469.587 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.587 Position of State of
Oregon
related to operation of
Hanford
Nuclear Reservation. The Legislative Assembly and the people of the State of
Oregon
:

Â Â Â Â Â  (1) Declare that the State of Oregon is unalterably opposed to the use of the Hanford Nuclear Reservation for operations that create more contamination at the Hanford Nuclear Reservation, divert resources from cleanup at the Hanford Nuclear Reservation and make the Hanford Nuclear Reservation cleanup more difficult, such as the processing of plutonium to fuel nuclear power plants, reactors or any other facilities, and further declare that vitrification in a safe manner is the preferred means to dispose of excess plutonium, in order to protect human health and the environment.

Â Â Â Â Â  (2) Request that the President of the
United States
and the Secretary of Energy continue their previous policy of banning the use of plutonium to fuel commercial power plants and nuclear facilities.

Â Â Â Â Â  (3) Request that the federal government honor the federal governmentÂs original mandate to implement and complete the cleanup and restoration of the Hanford Nuclear Reservation. [1997 c.617 Â§2]

Â Â Â Â Â  Note: See note under 469.586.

(Siting of Nuclear-Fueled Thermal Power Plants)

Â Â Â Â Â  469.590 Definitions for ORS 469.590 to 469.595. As used in ORS 469.590 to 469.595:

Â Â Â Â Â  (1) ÂHigh-level radioactive wasteÂ means spent nuclear fuel or the radioactive by-products from the reprocessing of spent nuclear fuel.

Â Â Â Â Â  (2) ÂSpent nuclear fuelÂ means nuclear fuel rods or assemblies which have been irradiated in a power reactor and subsequently removed from that reactor. [1981 c.1 Â§2]

Â Â Â Â Â  469.593 Findings. The people of this state find that if no permanent repository for high-level radioactive waste is provided by the federal government, the residents of the state may face the undue financial burden of paying for construction of a repository for such wastes. Therefore, the people of this state enact ORS 469.590 to 469.601. [1981 c.1 Â§1]

Â Â Â Â Â  469.594 Storage of high-level radioactive waste after expiration of license prohibited; continuing responsibility for storage; implementation agreements. (1) Notwithstanding the definition of a Âwaste disposal facilityÂ under ORS 469.300, no high-level radioactive waste should be stored at the site of a nuclear-fueled thermal power plant after the expiration of the operating license issued to the nuclear power plant by the United States Nuclear Regulatory Commission.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person operating a nuclear power plant under a license issued by the United States Nuclear Regulatory Commission shall remain responsible for proper temporary storage of high-level radioactive materials at the site of the nuclear power plant after termination of a license and until such materials are removed from the site for permanent storage.

Â Â Â Â Â  (3) The State Department of Energy and the operators of nuclear-fueled thermal plants shall pursue agreements with the United States Department of Energy and the United States Nuclear Regulatory Commission to fulfill the provisions of this section. [1985 c.434 Â§2; 1991 c.480 Â§11; 1993 c.569 Â§28; 1995 c.505 Â§24; 2001 c.134 Â§12]

Â Â Â Â Â  469.595 Condition to site certificate for nuclear-fueled thermal power plant. Before issuing a site certificate for a nuclear-fueled thermal power plant, the Energy Facility Siting Council must find that an adequate repository for the disposal of the high-level radioactive waste produced by the plant has been licensed to operate by the appropriate agency of the federal government. The repository must provide for the terminal disposition of such waste, with or without provision for retrieval for reprocessing. [1981 c.1 Â§3]

Â Â Â Â Â  469.597 Election procedure; elector approval required. (1) Notwithstanding the provisions of ORS 469.370, if the Energy Facility Siting Council finds that the requirements of ORS 469.595 have been satisfied and proposes to issue a site certificate for a nuclear-fueled thermal power plant, the proposal shall be submitted to the electors of this state for their approval or rejection at the next available statewide general election. The procedures for submitting a proposal to the electors under this section shall conform, as nearly as possible to those for state measures, including but not limited to procedures for printing related material in the votersÂ pamphlet.

Â Â Â Â Â  (2) A site certificate for a nuclear-fueled thermal power plant shall not be issued until the electors of this state have approved the issuance of the certificate at an election held pursuant to subsection (1) of this section. [1981 c.1 Â§Â§4,5]

Â Â Â Â Â  469.599 Public Utility CommissionÂs duty. The Public Utility Commission shall not authorize the issuance of stocks, bonds or other evidences of indebtedness to finance any nuclear-fueled thermal power plant pursuant to ORS 757.400 to 757.460 until the Energy Facility Siting Council has made the finding required under ORS 469.595. [1981 c.1 Â§6]

Â Â Â Â Â  469.601 Effect of ORS 469.595 on applications and applicants. ORS 469.595 does not prohibit:

Â Â Â Â Â  (1) The Energy Facility Siting Council from receiving and processing applications for site certificates for nuclear-fueled thermal power plants under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930; or

Â Â Â Â Â  (2) An applicant for a site certificate under ORS 469.300 to 469.563, 469.590 to 469.619 and 469.930 from obtaining any other necessary licenses, permits or approvals for the planning or siting of a nuclear-fueled thermal power plant. [1981 c.1 Â§8]

(Transportation of Radioactive Material)

Â Â Â Â Â  469.603 Intent to regulate transportation of radioactive material. It is the intention of the Legislative Assembly that the state shall regulate the transportation of radioactive material to the full extent allowable under and consistent with federal laws and regulations. [1981 c.707 Â§2]

Â Â Â Â Â  469.605 Permit to transport required; application; delegation of authority to issue permits; fees; rules. (1) No person shall ship or transport radioactive material identified by the Energy Facility Siting Council by rule as posing a significant hazard to public health and safety or the environment if improperly transported into or within the State of Oregon without first obtaining a permit from the State Department of Energy.

Â Â Â Â Â  (2) Such permit shall be issued for a period not to exceed one year and shall be valid for all shipments within that period of time unless specifically limited by permit conditions.

Â Â Â Â Â  (3) Application for a permit under this section shall be made in a form and manner prescribed by the Director of the State Department of Energy and may include:

Â Â Â Â Â  (a) A description of the kind, quantity and radioactivity of the material to be transported;

Â Â Â Â Â  (b) A description of the route or routes proposed to be taken and the transport schedule;

Â Â Â Â Â  (c) A description of any mode of transportation; and

Â Â Â Â Â  (d) Other information required by the director to evaluate the application.

Â Â Â Â Â  (4) The director shall collect a fee from all applicants for permits under this section in an amount reasonably calculated to provide for the costs to the department of performing the duties of the department under ORS 469.550 (3), 469.563, 469.603 to 469.619 and 469.992. Fees collected under this subsection shall be deposited in the State Department of Energy Account established under ORS 469.120.

Â Â Â Â Â  (5) The director shall issue a permit only if the application demonstrates that the proposed transportation will comply with all applicable rules adopted under ORS 469.603 to 469.619 and if the proposed route complies with federal law as provided in ORS 469.606.

Â Â Â Â Â  (6) The director may delegate the authority to issue permits for the transportation of radioactive material to the Department of Transportation. In exercising such authority, the Department of Transportation shall comply with the applicable provisions of ORS 469.603 to 469.619 and rules adopted by the director or the Energy Facility Siting Council under ORS 469.603 to 469.619. Permits issued by the Department of Transportation under this subsection shall be enforced according to the provisions of ORS 825.258. The director also may delegate other authority granted under ORS 469.605 to 469.619 to other state agencies if the delegation will maintain or enhance the quality of the transportation safety program. [1981 c.707 Â§5; 1989 c.6 Â§4; 1991 c.233 Â§3; 2003 c.186 Â§36]

Â Â Â Â Â  469.606 Determination of best and safest route. (1) Upon receipt of an application required under ORS 469.605 for which radioactive material is proposed to be transported by highway, the State Department of Energy shall confer with the following persons to determine whether the proposed route is safe, and complies with applicable routing requirements of the United States Department of Transportation and the United States Nuclear Regulatory Commission:

Â Â Â Â Â  (a) The Oregon Department of Transportation, or a designee of the Oregon Department of Transportation;

Â Â Â Â Â  (b) The Energy Facility Siting Council, or a designee of the Energy Facility Siting Council; and

Â Â Â Â Â  (c) The Oregon Transportation Commission, or a designee of the Oregon Transportation Commission.

Â Â Â Â Â  (2) If, after consultation with the persons set forth in subsection (1) of this section, a determination is made that the proposed route is not the best and safest route for transporting the material, the Director of the State Department of Energy shall deny the application except as provided in subsection (3) of this section.

Â Â Â Â Â  (3) If the applicant is prohibited by a statute, rule or other action of an adjacent state or a political subdivision in an adjacent state from using the route that complies with federal law, the director:

Â Â Â Â Â  (a) Shall petition the United States Department of Transportation for an administrative determination of preemption of the ban, pursuant to section 13 of the Hazardous Materials Transportation Uniform Safety Act of 1990, P.L. 101-615.

Â Â Â Â Â  (b) May issue a permit as provided under ORS 469.605 (5) with conditions necessary to ensure safe transport over a route available to the applicant, until the United States Department of Transportation determines whether the prohibition by the other state or political subdivision is preempted. [1991 c.233 Â§2; 2003 c.186 Â§37]

Â Â Â Â Â  469.607 Authority of council; rules. (1) After consultation with the Department of Transportation and other appropriate state, local and federal agencies, the Energy Facility Siting Council by rule:

Â Â Â Â Â  (a) May fix requirements for notification, record keeping, reporting, packaging and emergency response;

Â Â Â Â Â  (b) May designate those routes by highway, railroad, waterway and air where transportation of radioactive material can be accomplished safely;

Â Â Â Â Â  (c) May specify conditions of transportation for certain classes of radioactive material, including but not limited to, specific routes, permitted hours of movement, requirements for communications capabilities between carriers and emergency response agencies, speed limits, police escorts, checkpoints, operator or crew training or other operational requirements to enhance public health and safety; and

Â Â Â Â Â  (d) May establish requirements for insurance, bonding or other indemnification on the part of any person transporting radioactive material into or within the State of Oregon under ORS 469.603 to 469.619 and 469.992.

Â Â Â Â Â  (2) The requirements imposed by subsection (1) of this section must be consistent with federal Department of Transportation and Nuclear Regulatory Commission rules.

Â Â Â Â Â  (3) Rules adopted under this section shall be adopted in accordance with the provisions of ORS chapter 183. [1981 c.707 Â§6; 1989 c.6 Â§5; 1995 c.733 Â§45]

Â Â Â Â Â  469.609 Annual report to state agencies and local governments on shipment of radioactive wastes. Annually, the Director of the State Department of Energy shall report to interested state agencies and all local government agencies trained under ORS 469.611 on shipment of radioactive material made during the preceding year. The directorÂs report shall include:

Â Â Â Â Â  (1) The type and quantity of material transported;

Â Â Â Â Â  (2) Any mode of transportation used;

Â Â Â Â Â  (3) The route or routes taken; and

Â Â Â Â Â  (4) Any other information at the discretion of the director. [1981 c.707 Â§8; 1989 c.6 Â§6; 2003 c.186 Â§38]

Â Â Â Â Â  469.611 Emergency preparedness and response program; radiation emergency response team; training. Notwithstanding ORS chapter 401:

Â Â Â Â Â  (1) The Director of the State Department of Energy shall coordinate emergency preparedness and response with appropriate agencies of government at the local, state and national levels to ensure that the response to a radioactive material transportation accident is swift and appropriate to minimize damage to any person, property or wildlife. This program shall include the preparation of localized plans setting forth agency responsibilities for on-scene response.

Â Â Â Â Â  (2) The director shall:

Â Â Â Â Â  (a) Apply for federal funds as available to train, equip and maintain an appropriate response capability at the state and local level; and

Â Â Â Â Â  (b) Request all available training and planning materials.

Â Â Â Â Â  (3) The Department of Human Services shall maintain a trained and equipped radiation emergency response team available at all times for dispatch to any radiological emergency. Before arrival of the team at the scene of a radiological accident, the Director of the State Department of Energy may designate other technical advisors to work with the local response agencies.

Â Â Â Â Â  (4) The Department of Human Services shall assist the Director of the State Department of Energy to ensure that all emergency services organizations along major transport routes for radioactive materials are offered training and retraining in the proper procedures for identifying and dealing with a radiological accident pending the arrival of persons with technical expertise. The Department of Human Services shall report annually to the Director of the State Department of Energy on training of emergency response personnel. [1981 c.707 Â§9; 1983 c.586 Â§44; 1989 c.6 Â§7; 2003 c.186 Â§39; 2007 c.71 Â§151]

Â Â Â Â Â  469.613 Records; inspection; rules. (1) Any person obtaining a permit under ORS 469.605 shall establish and maintain any records, make any reports and provide any information as the Energy Facility Siting Council may by rule or order require to assure compliance with the conditions of the permit or other rules affecting the transportation of radioactive materials and submit the reports and make the records and information available at the request of the Director of the State Department of Energy. Any requirement imposed by the council under this subsection shall be consistent with regulations of the United States Department of Transportation and the United States Nuclear Regulatory Commission.

Â Â Â Â Â  (2) The director may authorize any employee or agent of the director to enter upon, inspect and examine, at reasonable times and in a reasonable manner for the purpose of administration or enforcement of the provisions of ORS 469.550, 469.563, 469.603 to 469.619 and 469.992 or rules adopted thereunder, the records and property of persons within this state who have applied for permits under ORS 469.605.

Â Â Â Â Â  (3) The director shall provide for:

Â Â Â Â Â  (a) The inspection of each highway route controlled shipment prior to or upon entry of the shipment into this state or at the point of origin for the transportation of highway route controlled shipments within the state; and

Â Â Â Â Â  (b) Inspection of a representative sample of shipments containing material required to bear a radioactive placard as specified by federal regulations. [1981 c.707 Â§10; 1989 c.6 Â§8; 2003 c.186 Â§40]

Â Â Â Â Â  469.615 Indemnity for claims against state insurance coverage certification; reimbursement for costs incurred in nuclear incident. (1) A person transporting radioactive materials in this state shall indemnify the State of
Oregon
and its political subdivisions and agents for any claims arising from the release of radioactive material during that transportation and pay for the cost of response to an accident involving the radioactive material.

Â Â Â Â Â  (2) With respect to radioactive materials, the Director of the State Department of Energy shall ascertain and certify that insurance coverage required under 42 U.S.C. 2210 is in force and effect at the time the permit is issued under ORS 469.605.

Â Â Â Â Â  (3) A person who owns, designs or maintains facilities, structures, vehicles or equipment used for handling, transportation, shipment, storage or disposal of nuclear material shall reimburse the state for all expenses reasonably incurred by the state or a political subdivision of the state, in protecting the public health and safety and the environment from a nuclear incident or the imminent danger of a nuclear incident caused by the personÂs acts or omissions. These expenses include but need not be limited to, costs incurred for precautionary evacuations, emergency response measures and decontamination or other clean-up measures. As used in this subsection Ânuclear incidentÂ has the meaning given that term in 42 U.S.C. 2014(q).

Â Â Â Â Â  (4) Nothing in subsection (3) of this section shall affect any provision of subsection (1) or (2) of this section. [1981 c.707 Â§11; 1987 c.705 Â§9; 1989 c.6 Â§9]

Â Â Â Â Â  469.617 Report to legislature; content. The Director of the State Department of Energy shall prepare and submit to the Governor for transmittal to the Legislative Assembly, on or before the beginning of each regular legislative session, a comprehensive report on the transportation of radioactive material in
Oregon
and provide an evaluation of the adequacy of the stateÂs emergency response agencies. The report shall include, but need not be limited to:

Â Â Â Â Â  (1) A brief description and compilation of any accidents and casualties involving the transportation of radioactive material in
Oregon
;

Â Â Â Â Â  (2) An evaluation of the effectiveness of enforcement activities and the degree of compliance with applicable rules;

Â Â Â Â Â  (3) A summary of outstanding problems confronting the State Department of Energy in administering ORS 469.550, 469.563, 469.603 to 469.619 and 469.992; and

Â Â Â Â Â  (4) Such recommendations for additional legislation as the Energy Facility Siting Council considers necessary and appropriate. [1981 c.707 Â§12; 1989 c.6 Â§10]

Â Â Â Â Â  469.619 State Department of Energy to make federal regulations available. The State Department of Energy shall maintain and make available copies of all federal regulation and federal code provisions referred to in ORS 469.300, 469.550, 469.563, 469.603 to 469.619 and 469.992. [1981 c.707 Â§14; 1989 c.6 Â§11]

Â Â Â Â Â  469.621 [1981 c.707 Â§7; repealed by 1993 c.742 Â§101]

RESIDENTIAL ENERGY CONSERVATION ACT

(Investor-Owned Utilities)

Â Â Â Â Â  469.631 Definitions for ORS 469.631 to 469.645. As used in ORS 469.631 to 469.645:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the investor-owned utility to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCommissionÂ means the Public Utility Commission of Oregon.

Â Â Â Â Â  (4) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (5) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (6) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from the investor-owned utility.

Â Â Â Â Â  (7) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (8) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (9) ÂInvestor-owned utilityÂ means an electric or gas utility regulated by the commission as a public utility under ORS chapter 757.

Â Â Â Â Â  (10) ÂResidential customerÂ means a dwelling owner or tenant who, either directly or indirectly, pays a share of the cost for service billed by an investor-owned utility for electric or natural gas service received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§2; 1989 c.233 Â§1; 1989 c.648 Â§66; 1995 c.551 Â§13; 2003 c.186 Â§41]

Â Â Â Â Â  469.633 Investor-owned utility program. Each investor-owned utility shall have an approved residential energy conservation program that, to the Public Utility CommissionÂs satisfaction:

Â Â Â Â Â  (1) Makes available to all residential customers of the utility information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling.

Â Â Â Â Â  (3) Provides financing for cost-effective energy conservation measures approved by the commission to a dwelling owner who occupies the dwelling as a residential customer or rents the dwelling to a tenant who is a residential customer. The minimum financing program shall give the dwelling owner a choice between a cash payment and a loan. The dwelling owner may not receive both a cash payment and a loan. Completion of an energy audit of the dwelling offered under the program required by this section or described in ORS 469.685 shall be a condition of eligibility for either a cash payment or a loan. Unless the commission approves higher levels of assistance, the financing program shall provide:

Â Â Â Â Â  (a) The following minimum levels of assistance:

Â Â Â Â Â  (A) A loan for a dwelling owner with approved credit upon the following terms approved by the commission:

Â Â Â Â Â  (i) A principal amount of up to $5,000;

Â Â Â Â Â  (ii) For an electric utility, an interest rate that does not exceed six and one-half percent annually or, for a gas utility, an annual interest rate 10 percentage points lower than the rate published by the Federal Housing Administration for Title I property improvement loans (24 C.F.R. 201.4 (a)) on the date of the loan application, but not lower than six and one-half percent or higher than 12 percent; and

Â Â Â Â Â  (iii) A reasonable repayment period that does not exceed 10 years; and

Â Â Â Â Â  (B) A cash payment to a dwelling owner eligible under ORS 469.641 for the lesser of:

Â Â Â Â Â  (i) Twenty-five percent of the cost of the energy conservation measures provided in the dwelling; or

Â Â Â Â Â  (ii) $350.

Â Â Â Â Â  (b) That an otherwise eligible dwelling owner may obtain up to $5,000 in loans or $350 in cash payments for each dwelling.

Â Â Â Â Â  (c) That there may be up to two loans or cash payments provided for each dwelling.

Â Â Â Â Â  (d) That a dwelling owner who acquires a dwelling for which a previous loan was obtained under this section and ORS 469.631 may obtain a loan or a cash payment for energy conservation measures for the newly acquired dwelling under circumstances including, but not necessarily limited to, when:

Â Â Â Â Â  (A) The new dwelling owner chooses the same financing option chosen by the previous dwelling owner who obtained financing under ORS 469.631 to 469.645; and

Â Â Â Â Â  (B) There remain cost-effective energy conservation measures to be undertaken with regard to the dwelling.

Â Â Â Â Â  (e) If the commission so determines, that energy conservation measures for any of the following building and improvement activities may not be financed under the financing program:

Â Â Â Â Â  (A) Construction of a new dwelling; or

Â Â Â Â Â  (B) If the construction increases or otherwise changes the living space in the dwelling:

Â Â Â Â Â  (i) An addition or substantial alteration; or

Â Â Â Â Â  (ii) Remodeling.

Â Â Â Â Â  (f) If the investor-owned utility so determines, that no cash payment shall be allowed or paid for the cost of energy conservation measures provided more than one year before the date of the application for payment.

Â Â Â Â Â  (4) Provides for verification through a reasonable number of inspections that energy conservation measures financed by the investor-owned utility are installed. The verification provisions of the residential energy conservation program shall further provide that:

Â Â Â Â Â  (a) An installation shall be performed in such a workmanlike manner and with such materials as to satisfy prevailing industry standards; and

Â Â Â Â Â  (b) The investor-owned utility shall provide a post-installation inspection upon the dwelling ownerÂs request.

Â Â Â Â Â  (5) For an electric utility, provides, upon the dwelling ownerÂs request, information relevant to the specific site of a dwelling with access to:

Â Â Â Â Â  (a) Water resources that have hydroelectric potential;

Â Â Â Â Â  (b) Wind, which means the natural movement of air at an annual average speed of at least eight miles an hour; or

Â Â Â Â Â  (c) A resource area known to have geothermal space heating potential.

Â Â Â Â Â  (6) Provides that the investor-owned utility will mail to a dwelling owner an offer to provide energy conservation measures in accordance with ORS 469.631 to 469.645 when a tenant who is the residential customer:

Â Â Â Â Â  (a) Requests that the offer be mailed to the dwelling owner; and

Â Â Â Â Â  (b) Furnishes the dwelling ownerÂs name and address with the request. [1981 c.778 Â§3; 1985 c.745 Â§6; 1989 c.233 Â§2; 1991 c.67 Â§141; 1991 c.78 Â§1]

Â Â Â Â Â  469.634 Contributions for urban and community forest activities by customers of investor-owned utilities; rules; uses. (1) The Public Utility Commission of
Oregon
by rule shall establish a system to allow customers of investor-owned utilities to voluntarily contribute an amount that is to be used for urban and community forest activities within the area served by the utility. The amount shall be in addition to the customerÂs utility bill. Investor-owned utilities may choose to use the system established by the commission.

Â Â Â Â Â  (2) The utility shall pay to the State Forester the amount designated under subsection (1) of this section. The State Forester shall deposit the moneys collected under this section into the Urban and Community Forestry Subaccount established under ORS 526.060.

Â Â Â Â Â  (3) The State Forester shall use the moneys collected under this section for urban and community forest activities. The State Forester by rule, in consultation with the Public Utility Commission of Oregon and local utilities, shall establish guidelines to distribute moneys collected under this section through the Urban and Community Forestry Assistance Program. The guidelines shall include a requirement that moneys are distributed for energy conservation, by means of tree plantings, care and maintenance.

Â Â Â Â Â  (4) A utility shall not use more than 16 percent of the moneys collected under this section for administrative expenses. The State Forester shall not use more than 16 percent of the moneys collected under this section for administrative expenses.

Â Â Â Â Â  (5) As used in this section, Âurban and community forest activitiesÂ means activities that promote cost-effective energy conservation. These activities may include the planting, managing and maintaining of residential, street and park trees on public and private land. [1993 c.388 Â§2]

Â Â Â Â Â  469.635 Alternative program of investor-owned utilities. (1) An investor-owned utility may meet the program submission requirements of ORS 469.633 by submitting only the portions of its residential energy conservation program that are added to or revised in its program approved under section 4, chapter 889, Oregon Laws 1977, in order to make that earlier program fulfill the requirements of ORS 469.633.

Â Â Â Â Â  (2) An investor-owned utility shall offer a dwelling owner a financing program for cost-effective energy conservation measures that includes the option of a cash payment or a loan unless the investor-owned utility offers another financing program determined by the Public Utility Commission to meet or exceed the program required in ORS 469.633 (3). A program shall be considered to meet or exceed the program required in ORS 469.633 (3) if it includes a financial incentive to the residential customer with a present value on November 1, 1981, that is equal to or greater than the present value of the larger of:

Â Â Â Â Â  (a) The loan subsidy pursuant to ORS 469.633 (3)(a)(A); or

Â Â Â Â Â  (b) The cash payment pursuant to ORS 469.633 (3)(a)(B).

Â Â Â Â Â  (3) An investor-owned utility that has adopted an approved residential energy conservation services program under the National Energy Conservation Policy Act (Public Law 95-619, as amended on November 1, 1981) or signed an energy conservation agreement with the Bonneville Power Administration of the United States Department of Energy for a residential weatherization program under section 6(a) of the Pacific Northwest Electric Power Planning and Conservation Act (Public Law 96-501, as adopted December 5, 1980) that is determined by the commission to meet or exceed the requirements in ORS 469.633 and 469.641 shall not be required to submit a separate program. However, the provisions of ORS 469.637, 469.639, 469.643 and 469.645 nevertheless shall be applicable.

Â Â Â Â Â  (4) In addition to the residential energy conservation program required in ORS 469.633, an investor-owned utility may offer other energy conservation programs if the commission determines the programs will promote cost-effective energy conservation. [1981 c.778 Â§7; 1991 c.78 Â§2]

Â Â Â Â Â  469.636 Additional financing program by investor-owned utility for rental dwelling. In addition to the residential energy conservation program approved under ORS 469.633, an investor-owned utility may offer an additional financing program for energy conservation measures for a dwelling owner who rents the dwelling to a tenant whose dwelling unit receives energy for space heating from the investor-owned utility. The financing program may consist, at a minimum, of either of the following:

Â Â Â Â Â  (1) Offering low-interest loans to fund the entire cost of installed energy conservation measures up to $5,000 per dwelling unit. In addition to the loan subsidy provided under ORS 469.633 (3), the loan shall be further subsidized by applying the present value to the public utility of the tax credit received under ORS 469.185 to 469.225. Any portion of the present value of the tax credit shall accrue to the dwelling owner rather than to the investor-owned utility.

Â Â Â Â Â  (2) Offering cash payments in addition to the cash payments required in ORS 469.633 (3). The additional cash payment shall be equal to the present value of the tax credit received under ORS 469.185 to 469.225. [1985 c.745 Â§11; 1989 c.765 Â§9]

Â Â Â Â Â  469.637 Energy conservation part of utility service of investor-owned utility. The provision of energy conservation measures to a dwelling shall be considered part of the utility service rendered by the investor-owned utility. [1981 c.778 Â§4]

Â Â Â Â Â  469.639 Billing for energy conservation measures. (1) Except as provided in subsection (2) of this section, the Public Utility Commission may require as part of an investor-owned utility residential energy conservation program that, for dwelling owners with approved credit, the utility add to the periodic utility bill for the owner-occupied dwelling for which energy conservation measures have been provided pursuant to ORS 469.631 to 469.645 an amount agreed to between the dwelling owner and the investor-owned utility.

Â Â Â Â Â  (2) The commission shall allow an investor-owned utility to charge or bill a dwelling owner separately from the periodic utility bill for energy conservation measures provided pursuant to ORS 469.631 to 469.645 if that utility wishes to do so. [1981 c.778 Â§5]

Â Â Â Â Â  469.641 Conditions for cash payments to dwelling owner by investor-owned utility. Except as provided in section 31, chapter 778, Oregon Laws 1981, an investor-owned utility shall not make a cash payment to a dwelling owner for energy conservation measures unless:

Â Â Â Â Â  (1) The measures were provided in the dwelling on or after November 1, 1981; and

Â Â Â Â Â  (2) The measures will not be paid for with other investor-owned utility grants or loans. [1981 c.778 Â§6; 1991 c.877 Â§39]

Â Â Â Â Â  469.643 Formula for customer charges; rules. The Public Utility Commission shall adopt by rule a formula under which the investor-owned utility shall charge all customers to recover:

Â Â Â Â Â  (1) The cost to the investor-owned utility of the services required to be provided under ORS 469.633; and

Â Â Â Â Â  (2) Any bad debts, including casualty losses, attributable to dwelling owner default on a loan for energy conservation measures. [1981 c.778 Â§8]

Â Â Â Â Â  469.645 Implementation of program by investor-owned utility. After the Public Utility Commission has approved the residential energy conservation program of an investor-owned utility required by ORS 469.633, the investor-owned utility promptly shall implement that program. [1981 c.778 Â§9]

(Publicly Owned Utilities)

Â Â Â Â Â  469.649 Definitions for ORS 469.649 to 469.659. As used in ORS 469.649 to 469.659:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the publicly owned utility to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (5) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from the publicly owned utility.

Â Â Â Â Â  (6) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (7) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (8) ÂPublicly owned utilityÂ means a utility that:

Â Â Â Â Â  (a) Is owned or operated in whole or in part, by a municipality, cooperative association or peopleÂs utility district; and

Â Â Â Â Â  (b) Distributes electricity.

Â Â Â Â Â  (9) ÂResidential customerÂ means a dwelling owner or tenant who is billed by a publicly owned utility for electric service received at the dwelling.

Â Â Â Â Â  (10) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (11) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§10; 1989 c.648 Â§67; 1995 c.551 Â§14; 2003 c.186 Â§42]

Â Â Â Â Â  469.651 Publicly owned utility program. Within 30 days after November 1, 1981, each publicly owned utility shall submit to the Director of the State Department of Energy a residential energy conservation program that:

Â Â Â Â Â  (1) Makes available to all residential customers of the utility information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer of the publicly owned utility or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling.

Â Â Â Â Â  (3) Provides financing for cost-effective energy conservation measures at the request of a dwelling owner who occupies the dwelling as a residential customer or rents the dwelling to a tenant who is a residential customer. The financing program shall give the dwelling owner a choice between a cash payment and a loan. The dwelling owner may not receive both a cash payment and a loan. Completion of an energy audit of the dwelling offered under the program required by this section or described in ORS 469.685 shall be a condition of eligibility for either a cash payment or a loan. The financing program shall provide:

Â Â Â Â Â  (a) The following minimum levels of assistance:

Â Â Â Â Â  (A) A loan for a dwelling owner with approved credit upon the following terms:

Â Â Â Â Â  (i) A principal amount of up to $4,000; or

Â Â Â Â Â  (ii) An interest rate that does not exceed six and one-half percent annually; and

Â Â Â Â Â  (iii) A reasonable repayment period that does not exceed 10 years; and

Â Â Â Â Â  (B) A cash payment to a dwelling owner eligible under ORS 469.657 for the lesser of:

Â Â Â Â Â  (i) Twenty-five percent of the cost of the energy conservation measures provided in the dwelling; or

Â Â Â Â Â  (ii) $350;

Â Â Â Â Â  (b) That an otherwise eligible dwelling owner may obtain up to $4,000 in loans or $350 in cash payments for each dwelling;

Â Â Â Â Â  (c) That there may be up to $4,000 in loans or $350 in cash payments for each dwelling;

Â Â Â Â Â  (d) That a change in ownership of a dwelling shall not prevent the new dwelling owner from obtaining a loan or a cash payment for energy conservation measures for the newly acquired dwelling under circumstances including, but not necessarily limited to, when:

Â Â Â Â Â  (A) The new dwelling owner chooses the same financing option chosen by the previous dwelling owner who obtained financing under ORS 469.649 to 469.659; and

Â Â Â Â Â  (B) The amount of the financing is within the limit for that dwelling prescribed in paragraph (c) of this subsection;

Â Â Â Â Â  (e) If the publicly owned utility so determines, that energy conservation measures for any of the following building and improvement activities may not be financed under the financing program:

Â Â Â Â Â  (A) Construction of a new dwelling; or

Â Â Â Â Â  (B) If the construction increases or otherwise changes the living space in the dwelling:

Â Â Â Â Â  (i) An addition or substantial alteration; or

Â Â Â Â Â  (ii) Remodeling; and

Â Â Â Â Â  (f) If the publicly owned utility so determines, that no cash payment shall be allowed or paid for the cost of energy conservation measures provided more than one year before the date of the application for payment.

Â Â Â Â Â  (4) Provides for verification through a reasonable number of inspections that energy conservation measures financed by the publicly owned utility are installed. The verification provisions of the residential energy conservation program shall further provide that:

Â Â Â Â Â  (a) An installation shall be performed in such a workmanlike manner and with such materials as to satisfy prevailing industry standards; and

Â Â Â Â Â  (b) The publicly owned utility shall provide a post-installation inspection upon the dwelling ownerÂs request.

Â Â Â Â Â  (5) Provides, upon the dwelling ownerÂs request, information relevant to the specific site of a dwelling with access to:

Â Â Â Â Â  (a) Water resources that have hydroelectric potential;

Â Â Â Â Â  (b) Wind, which means the natural movement of air at an annual average speed of at least eight miles an hour; or

Â Â Â Â Â  (c) A resource area known to have geothermal space-heating potential.

Â Â Â Â Â  (6) Provides that the publicly owned utility will mail to a dwelling owner an offer to provide energy conservation measures in accordance with ORS 469.649 to 469.659 when a tenant who is the residential customer:

Â Â Â Â Â  (a) Requests that the offer be mailed to the dwelling owner; and

Â Â Â Â Â  (b) Furnishes the dwelling ownerÂs name and address with the request. [1981 c.778 Â§11]

Â Â Â Â Â  469.652 Contributions for urban and community forest activities by customers of publicly owned utilities; rules; uses. (1) Publicly owned utilities may establish a system to allow customers of publicly owned utilities to voluntarily contribute an amount that is to be used for urban and community forest activities within the area served by the utility. The amount shall be in addition to the customerÂs utility bill.

Â Â Â Â Â  (2) The utility shall pay to the State Forester the amount designated under subsection (1) of this section. The State Forester shall deposit the moneys collected under this section into the Urban and Community Forestry Subaccount established under ORS 526.060.

Â Â Â Â Â  (3) The State Forester shall use the moneys collected under this section for urban and community forest activities. The State Forester by rule, in consultation with local utilities, shall establish guidelines to distribute moneys collected under this section through the Urban and Community Forestry Assistance Program. The guidelines shall include a requirement that moneys are distributed for energy conservation, by means of tree plantings, care and maintenance.

Â Â Â Â Â  (4) A utility shall not use more than 16 percent of the moneys collected under this section for administrative expenses. The State Forester shall not use more than 16 percent of the moneys collected under this section for administrative expenses.

Â Â Â Â Â  (5) As used in this section, Âurban and community forest activitiesÂ means activities that promote cost-effective energy conservation. These activities may include the planting, managing and maintaining of residential, street and park trees on public and private land. [1993 c.388 Â§4]

Â Â Â Â Â  469.653 Alternative program of publicly owned utility. (1) A publicly owned utility may meet the program submission requirements of ORS 469.651 by submitting only the portions of its residential energy conservation program that are added to or revised in its program approved under section 4, chapter 887, Oregon Laws 1977, in order to make that earlier program fulfill the requirements of ORS 469.651.

Â Â Â Â Â  (2) A publicly owned utility shall offer a dwelling owner a financing program for cost-effective energy conservation measures that includes the option of a cash payment or a loan unless the publicly owned utility offers another financing program that meets or exceeds the program required in ORS 469.651 (3). A program shall be considered to meet or exceed the program required in ORS 469.651 (3) when it includes a financial incentive to the residential customer with a present value on November 1, 1981, that is equal to or greater than the present value of the larger of:

Â Â Â Â Â  (a) The loan subsidy pursuant to ORS 469.651 (3)(a)(A); or

Â Â Â Â Â  (b) The cash payment pursuant to ORS 469.651 (3)(a)(B).

Â Â Â Â Â  (3) A publicly owned utility whose governing body has adopted an approved residential energy conservation services program under the National Energy Conservation Policy Act (Public Law 95-619, as amended on November 1, 1981) or signed an energy conservation agreement with the Bonneville Power Administration of the United States Department of Energy for a residential weatherization program under section 6(a) of the Pacific Northwest Electric Power Planning and Conservation Act (Public Law 96-501, as adopted December 5, 1980) that meets or exceeds the requirements of ORS 469.651 and 469.657 shall not be required to submit a separate program. However, the provisions of ORS 469.655 and 469.659 nevertheless shall be applicable. [1981 c.778 Â§14]

Â Â Â Â Â  469.655 Energy conservation as part of utility service of publicly owned utility. The provision of energy conservation measures to a dwelling shall be considered part of the utility service rendered by the publicly owned utility. [1981 c.778 Â§12]

Â Â Â Â Â  469.657 Conditions for cash payments to dwelling owner by publicly owned utility. Except as provided in section 31, chapter 778, Oregon Laws 1981, a publicly owned utility shall not make a cash payment to a dwelling owner for energy conservation measures unless:

Â Â Â Â Â  (1) The measures were provided in the dwelling on or after November 1, 1981.

Â Â Â Â Â  (2) The measures will not be paid for with other publicly owned utility grants or loans. [1981 c.778 Â§13; 1991 c.877 Â§40]

Â Â Â Â Â  469.659 Implementation of program by publicly owned utility. After the publicly owned utility has submitted to the Director of the State Department of Energy the residential energy conservation program required by ORS 469.651, the publicly owned utility promptly shall implement that program. [1981 c.778 Â§15]

(Oil Dealers)

Â Â Â Â Â  469.673 Definitions for ORS 469.673 to 469.683. As used in ORS 469.673 to 469.683:

Â Â Â Â Â  (1) ÂCash paymentÂ means a payment made by the State Department of Energy to the dwelling owner or to the contractor on behalf of the dwelling owner for energy conservation measures.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure shall not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (5) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (6) ÂDwelling ownerÂ means the person:

Â Â Â Â Â  (a) Who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for the purchase of real property; and

Â Â Â Â Â  (b) Whose dwelling receives space heating from a fuel oil dealer.

Â Â Â Â Â  (7) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (8) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed that are primarily designed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows, and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (9) ÂFuel oil dealerÂ means a person, association, corporation or other form of organization that supplies fuel oil at retail for the space heating of dwellings.

Â Â Â Â Â  (10) ÂResidential customerÂ means a dwelling owner or tenant who is billed by a fuel oil dealer for fuel oil service received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂTenantÂ means a tenant as defined in ORS 90.100 or any other tenant. [1981 c.778 Â§16; 1987 c.749 Â§8; 1989 c.648 Â§68; 1995 c.551 Â§15; 2003 c.186 Â§43]

Â Â Â Â Â  469.675 Oil dealer program. Within 30 days after November 1, 1981, each fuel oil dealer shall submit for the approval of the Director of the State Department of Energy a residential energy conservation program that, to the directorÂs satisfaction:

Â Â Â Â Â  (1) Makes available to all residential customers of the fuel oil dealer information about:

Â Â Â Â Â  (a) Energy conservation measures; and

Â Â Â Â Â  (b) Energy conservation measure financing available to dwelling owners.

Â Â Â Â Â  (2) Provides within 60 days of a request by a residential customer of the fuel oil dealer or a dwelling owner, assistance and technical advice concerning various methods of saving energy in that customerÂs or dwelling ownerÂs dwelling including, but not limited to, an energy audit of the customerÂs or dwelling ownerÂs dwelling. [1981 c.778 Â§17]

Â Â Â Â Â  469.677 Contracts for information, assistance and technical advice; standards for energy audits. (1) The Director of the State Department of Energy shall contract and a fuel oil dealer may rely upon the director to contract for the information, assistance and technical advice required to be provided by a fuel oil dealer under ORS 469.675.

Â Â Â Â Â  (2) The director shall adopt standards for energy audits required under ORS 469.675 by rule in accordance with the rulemaking provisions of ORS chapter 183. [1981 c.778 Â§18; 2003 c.186 Â§44]

Â Â Â Â Â  469.679 Implementation by fuel dealer. After the Director of the State Department of Energy has approved the residential energy conservation program of a fuel oil dealer required by ORS 469.675, the fuel oil dealer promptly shall implement that program. [1981 c.778 Â§19]

Â Â Â Â Â  469.681 Petroleum supplier assessment; computation; effect of failure to pay; interest. (1) Each petroleum supplier shall pay to the State Department of Energy annually its share of an assessment to fund:

Â Â Â Â Â  (a) Information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the Director of the State Department of Energy contracts under ORS 469.677; and

Â Â Â Â Â  (b) Cash payments to a dwelling owner or contractor for energy conservation measures.

Â Â Â Â Â  (2) The amount of the assessment required by subsection (1) of this section shall be determined by the director in a manner consistent with the method prescribed in ORS 469.421. The aggregate amount of the assessment shall not exceed $400,000. In making this assessment, the director shall exclude all gallons of distillate fuel oil sold by petroleum suppliers that are subject to the requirements of section 3, Article IX of the Oregon Constitution, or ORS 319.020 or 319.530.

Â Â Â Â Â  (3) If any petroleum supplier fails to pay any amount assessed to it under this section within 30 days after the payment is due, the Attorney General, on behalf of the State Department of Energy, may institute a proceeding in the circuit court to collect the amount due.

Â Â Â Â Â  (4) Interest on delinquent assessments shall be added to and paid at the rate of one and one-half percent of the payment due per month or fraction of a month from the date the payment was due to the date of payment.

Â Â Â Â Â  (5) The assessment required by subsection (1) of this section is in addition to any assessment required by ORS 469.421 (8), and any other fee or assessment required by law.

Â Â Â Â Â  (6) As used in this section, Âpetroleum supplierÂ means a petroleum refiner in this state or any person engaged in the wholesale distribution of distillate fuel oil in the State of
Oregon
. [1981 c.778 Â§23; 1983 c.273 Â§3; 1987 c.450 Â§3; 1989 c.88 Â§6; 1993 c.434 Â§1; 1993 c.569 Â§29; 1995 c.79 Â§289; 2003 c.186 Â§45]

Â Â Â Â Â  469.683 Oil-Heated Dwellings Energy Audit Account. (1) There is established, separate and distinct from the General Fund, the Oil-Heated Dwellings Energy Audit Account. Moneys deposited in the account under subsections (2) to (5) of this section shall be used to pay the cost of the information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the Director of the State Department of Energy contracts under ORS 469.677.

Â Â Â Â Â  (2) The State Department of Energy shall pay into the State Treasury all assessment moneys received by the department under ORS 469.681 during the preceding calendar month. The State Treasurer shall deposit the moneys to the credit of the Oil-Heated Dwellings Energy Audit Account.

Â Â Â Â Â  (3) The moneys in the Oil-Heated Dwellings Energy Audit Account are continuously appropriated to the State Department of Energy for the purpose of:

Â Â Â Â Â  (a) Paying the cost of information, assistance and technical advice required of fuel oil dealers under ORS 469.675 for which the director contracts under ORS 469.677; and

Â Â Â Â Â  (b) Providing cash payments to a dwelling owner or contractor for energy conservation measures.

Â Â Â Â Â  (4) Notwithstanding ORS 293.140, any interest attributable to moneys in the Oil-Heated Dwellings Energy Audit Account shall accrue to that account.

Â Â Â Â Â  (5) The State Department of Energy shall keep a record of all moneys deposited in the Oil-Heated Dwellings Energy Audit Account. [1981 c.778 Â§Â§24,25; 1989 c.966 Â§55; 1993 c.434 Â§2; 2003 c.186 Â§46]

(Miscellaneous)

Â Â Â Â Â  469.685 Use of earlier energy audit. A dwelling owner served by an investor-owned utility, as defined in ORS 469.631, or a publicly owned utility, as defined in ORS 469.649, who applies for financing under the provisions of ORS 316.744, 317.386 and 469.631 to 469.687, may use without obtaining a new energy audit an energy audit obtained from an energy supplier under chapter 887, Oregon Laws 1977, or a public utility under chapter 889, Oregon Laws 1977, before November 1, 1981. [1981 c.778 Â§30; 2003 c.46 Â§51]

Â Â Â Â Â  469.687 Title for ORS 469.631 to 469.687. ORS 316.744, 317.386 and 469.631 to 469.687 shall be known as the Oregon Residential Energy Conservation Act. [1981 c.778 Â§1; 2003 c.46 Â§52]

ENERGY CONSERVATION PROGRAMS

(Single Family Residence)

Â Â Â Â Â  469.700 Energy efficiency ratings; public information; Âsingle family residenceÂ defined. (1) The Residential Structures Board, after public hearing, shall adopt a recommended voluntary energy efficiency rating system for single family residences and provide the State Department of Energy with a copy thereof.

Â Â Â Â Â  (2) The rating system shall provide a single numerical value or other simple concise means to measure the energy efficiency of any single family residence, taking into account factors including, but not limited to, the heat loss characteristics of ceilings, walls, floors, windows, doors and heating ducts.

Â Â Â Â Â  (3) Upon adoption of the rating system under subsections (1) and (2) of this section, the department shall publicize the availability of the system, and encourage its voluntary use in real estate transactions.

Â Â Â Â Â  (4) As used in subsections (1) to (3) of this section, Âsingle family residenceÂ means a structure designed as a residence for one family and sharing no common wall with another residence of any type. [1977 c.413 Â§Â§1,2,3; 1993 c.744 Â§113; 2003 c.675 Â§44]

(Low Interest Loans)

Â Â Â Â Â  469.710 Definitions for ORS 469.710 to 469.720. As used in ORS 469.710 to 469.720, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAnnual rateÂ means the yearly interest rate specified on the note, and is not the annual percentage rate, if any, disclosed to the applicant to comply with the federal Truth in Lending Act.

Â Â Â Â Â  (2) ÂCommercial lending institutionÂ means any bank, mortgage banking company, trust company, savings bank, savings and loan association, credit union, national banking association, federal savings and loan association or federal credit union maintaining an office in this state.

Â Â Â Â Â  (3) ÂCost-effectiveÂ means that an energy conservation measure that provides or saves a specific amount of energy during its life cycle results in the lowest present value of delivered energy costs of any available alternative. However, the present value of the delivered energy costs of an energy conservation measure may not be treated as greater than that of a nonconservation energy resource or facility unless that cost is greater than 110 percent of the present value of the delivered energy cost of the nonconservation energy resource or facility.

Â Â Â Â Â  (4) ÂDwellingÂ means real or personal property within the state inhabited as the principal residence of a dwelling owner or a tenant. ÂDwellingÂ includes a manufactured dwelling as defined in ORS 446.003, a floating home as defined in ORS 830.700 and a single unit in multiple-unit residential housing. ÂDwellingÂ does not include a recreational vehicle as defined in ORS 446.003.

Â Â Â Â Â  (5) ÂDwelling ownerÂ means the person who has legal title to a dwelling, including the mortgagor under a duly recorded mortgage of real property, the trustor under a duly recorded deed of trust or a purchaser under a duly recorded contract for purchase of real property.

Â Â Â Â Â  (6) ÂEnergy auditÂ means:

Â Â Â Â Â  (a) The measurement and analysis of the heat loss and energy utilization efficiency of a dwelling;

Â Â Â Â Â  (b) An analysis of the energy savings and dollar savings potential that would result from providing energy conservation measures for the dwelling;

Â Â Â Â Â  (c) An estimate of the cost of the energy conservation measures that includes:

Â Â Â Â Â  (A) Labor for the installation of items designed to improve the space heating and energy utilization efficiency of the dwelling; and

Â Â Â Â Â  (B) The items installed; and

Â Â Â Â Â  (d) A preliminary assessment, including feasibility and a range of costs, of the potential and opportunity for installation of:

Â Â Â Â Â  (A) Passive solar space heating and solar domestic water heating in the dwelling; and

Â Â Â Â Â  (B) Solar swimming pool heating, if applicable.

Â Â Â Â Â  (7) ÂEnergy conservation measuresÂ means measures that include the installation of items and the items installed that are primarily designed to improve the space heating and energy utilization efficiency of a dwelling. These items include, but are not limited to, caulking, weatherstripping and other infiltration preventative materials, ceiling and wall insulation, crawl space insulation, vapor barrier materials, timed thermostats, insulation of heating ducts, hot water pipes and water heaters in unheated spaces, storm doors and windows, double glazed windows and dehumidifiers. ÂEnergy conservation measuresÂ does not include the dwelling ownerÂs own labor.

Â Â Â Â Â  (8) ÂFinance chargeÂ means the total of all interest, loan fees and other charges related to the cost of obtaining credit and includes any interest on any loan fees financed by the lending institution.

Â Â Â Â Â  (9) ÂFuel oil dealerÂ means a person, association, corporation or any other form of organization that supplies fuel oil at retail for the space heating of dwellings.

Â Â Â Â Â  (10) ÂResidential fuel oil customerÂ means a dwelling owner or tenant who is billed by a fuel oil dealer for fuel oil service for space heating received at the dwelling.

Â Â Â Â Â  (11) ÂSpace heatingÂ means the heating of living space within a dwelling.

Â Â Â Â Â  (12) ÂWood heating residentÂ means a person whose primary space heating is provided by the combustion of wood. [1981 c.894 Â§22; 1987 c.749 Â§5; 1989 c.648 Â§69; 2005 c.22 Â§342]

Â Â Â Â Â  469.715 Low interest loans for cost-effective energy conservation; rate. (1) Dwelling owners who are or who rent to residential fuel oil customers, or who are or who rent to wood heating residents, shall be eligible for low-interest loans for cost-effective energy conservation measures through commercial lending institutions.

Â Â Â Â Â  (2) The annual rate shall not exceed six and one-half percent annually for loans provided by commercial lending institutions to dwelling owners who are or who rent to residential fuel oil customers, or who are or who rent to wood heating residents for the purpose of financing energy conservation measures pursuant to ORS 469.710 to 469.720. [1981 c.894 Â§Â§23,24; 1987 c.749 Â§6]

Â Â Â Â Â  469.717 When installation to be completed. (1) Installation of the energy conservation measures must be completed within 90 days after receipt of loan funds. The State Department of Energy may provide an inspection at the ownerÂs request.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the department may inspect installation of energy conservation measures to verify that all loan or other state subsidy funds have been used for energy conservation measures recommended in the audit, that installation has been performed in a workmanlike manner and that materials used satisfy prevailing industry standards. If requested to do so by the department, the dwelling owner shall provide the department with copies of receipts and any other documents verifying the cost of energy conservation measures. [1987 c.749 Â§3]

Â Â Â Â Â  469.719 Eligibility of lender for tax credit not affected by ownerÂs failure. Eligibility of the lender for any tax credit under ORS 317.112 shall not be affected by any dwelling ownerÂs failure to use the loan for qualifying energy conservation measures. [1987 c.749 Â§4]

Â Â Â Â Â  469.720 Energy audit required; permission to inspect required; owner not to receive other incentives. (1) A dwelling owner who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident, may not apply for low-interest financing under ORS 469.710 to 469.720 unless:

Â Â Â Â Â  (a) The dwelling owner, customer or resident has first requested and obtained an energy audit from a fuel oil dealer, a publicly owned utility or an investor-owned utility or from a person under contract with the State Department of Energy under ORS 316.744, 317.111, 317.386 and 469.631 to 469.687;

Â Â Â Â Â  (b) The dwelling owner first submits to the department written permission to inspect the installations to verify that installation of energy conservation measures has been made;

Â Â Â Â Â  (c) The dwelling owner presents to the lending institution a copy of the energy audit together with certification that the dwelling in question receives space heating from fuel oil or wood and a copy of the written permission to inspect submitted to the department under paragraph (b) of this subsection; and

Â Â Â Â Â  (d) The dwelling owner does not receive any other state incentives for that part of the cost of the energy conservation measures to be financed by the loan.

Â Â Â Â Â  (2) Any dwelling owner applying for low-interest financing under ORS 469.710 to 469.720 who is or who rents to a residential fuel oil customer, or who is or who rents to a wood heating resident, may use without obtaining a new energy audit any assistance and technical advice obtained from an energy supplier before November 1, 1981, under chapter 887, Oregon Laws 1977, or from a public utility under chapter 889, Oregon Laws 1977, including an estimate of cost for installation of weatherization materials. [1981 c.894 Â§Â§25,26; 1987 c.749 Â§7; 1997 c.249 Â§167; 2003 c.46 Â§53]

(Public Buildings)

Â Â Â Â Â  469.730 Declaration of purpose. It is the purpose of ORS 469.730 to 469.745 to promote voluntary measures to conserve energy in public buildings or groups of buildings constructed prior to January 1, 1978, through the adoption of energy conservation standards. [1977 c.853 Â§1]

Â Â Â Â Â  469.735 Definitions for ORS 469.730 to 469.745. As used in ORS 469.730 to 469.745, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (2) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (3) ÂPublic buildingÂ means any publicly or privately owned building constructed prior to January 1, 1978, including the outdoor areas adjacent thereto, which:

Â Â Â Â Â  (a) Is open to and frequented by the public; or

Â Â Â Â Â  (b) Serves as a place of employment. [1977 c.853 Â§2; 1987 c.414 Â§154; 1993 c.744 Â§114]

Â Â Â Â Â  469.740 Rules establishing energy conservation standards for public buildings; bases. In accordance with ORS chapter 183 and after consultation with the Building Codes Structures Board and the State Department of Energy, the Director of the Department of Consumer and Business Services shall adopt rules establishing energy conservation standards for public buildings. The standards shall provide means of measuring and reducing total energy consumption and shall take into account:

Â Â Â Â Â  (1) The climatic conditions of the areas in which particular buildings are located; and

Â Â Â Â Â  (2) The three basic systems comprising any functioning building, which are:

Â Â Â Â Â  (a) Energized systems such as those required for heating, cooling, lighting, ventilation, conveyance and business equipment operation.

Â Â Â Â Â  (b) Nonenergized systems such as floors, ceilings, walls, roof and windows.

Â Â Â Â Â  (c) Human systems such as maintenance, operating and management personnel, tenants and other users. [1977 c.853 Â§3; 1987 c.414 Â§154a; 1993 c.744 Â§115]

Â Â Â Â Â  469.745 Voluntary compliance program. To provide the public with a guide for energy conservation, the Director of the State Department of Energy shall adopt a program for voluntary compliance by the public with the standard adopted by the Director of the Department of Consumer and Business Services under ORS 469.740. [1977 c.853 Â§4; 1987 c.414 Â§155]

Â Â Â Â Â  469.750 State purchase of alternative fuels. (1) Any state agency, board, commission, department or division that is authorized to purchase or otherwise acquire fuel for the systems providing heating, air conditioning, lighting and the supply of domestic hot water for public buildings and grounds may enter into long-term contracts for the purchase of alternative fuels. Such contracts may be for terms not longer than 20 years.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂAlternative fuelsÂ includes all fuels other than petroleum, natural gas, coal and products derived therefrom. The term includes, but is not limited to, solid wastes or fuels derived from solid wastes.

Â Â Â Â Â  (b) ÂPublic buildings and groundsÂ has the meaning given that term in ORS 276.210. [1981 c.386 Â§6]

Â Â Â Â Â  Note: 469.750 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(State Agency Projects)

Â Â Â Â Â  469.752 Definitions for ORS 469.752 to 469.756. As used in ORS 469.752 to 469.756, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂProjectÂ means a state agencyÂs improvement of the efficiency of energy use through conservation, development of cogeneration facilities or use of renewable resources. ÂProjectÂ does not include a plan of a state agency to improve the efficiency of energy use in a state rented facility if the payback period for the project exceeds the term of the current state lease for that facility.

Â Â Â Â Â  (2) ÂSavingsÂ means any reduction in energy costs or net income derived from the sale of energy generated through a project.

Â Â Â Â Â  (3) ÂState agencyÂ has the meaning given that term in ORS 278.005. [1991 c.487 Â§1; 1993 c.86 Â§1; 1995 c.551 Â§16; 2003 c.186 Â§47]

Â Â Â Â Â  Note: 469.752 to 469.756 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.754 Authority of state agencies to establish projects; use of savings; rules. (1) State agencies are authorized to enter into such contractual and other arrangements as may be necessary or convenient to design, develop, operate and finance projects on-site at state owned or state rented facilities. In developing such projects, state agencies shall offer a right of first refusal of two months for conservation and direct use renewable resources and three months for cogeneration and generating renewable resources to each local utility providing utility service to the agency to jointly develop, finance, operate and otherwise act together in the development and operation of such projects. The State Department of Energy shall adopt rules to establish the procedure by which the right of first refusal shall be administered. In adopting the rules, the department shall insure that the local utility providing utility service to the state agency is entitled to the first right to negotiate with the state agency and that the utility is entitled to match any offer made by any other entity to participate in the project. The department also shall adopt procedures that insure that the right to first negotiate and the right to match any offer applies to the sale of electrical or steam output from the project.

Â Â Â Â Â  (2)(a) For as long as a project established under ORS 469.752 to 469.756 produces savings:

Â Â Â Â Â  (A) A state agencyÂs budget shall not be cut because of savings due to the project; and

Â Â Â Â Â  (B) A state agency shall retain 50 percent of the net savings to the state agency after any project debt service.

Â Â Â Â Â  (b) Savings from a project shall be deposited in a revolving fund administered by the state agency.

Â Â Â Â Â  (3) A state agency shall spend the savings under subsection (2) of this section to increase productivity through:

Â Â Â Â Â  (a) Energy efficiency projects;

Â Â Â Â Â  (b) High-tech improvements, such as the purchase or installation of new desktop or laptop computers or the linkage of computers into systems or networks; or

Â Â Â Â Â  (c) Infrastructure improvements.

Â Â Â Â Â  (4) The moneys credited to the revolving fund may be invested and reinvested as provided in ORS 293.701 to 293.790. Notwithstanding ORS 293.105 (3) or any other provision of law, interest or other earnings on moneys in the revolving fund shall be credited to the revolving fund.

Â Â Â Â Â  (5) The remaining 50 percent of net savings to the state agency after any project debt service shall be deposited in the General Fund.

Â Â Â Â Â  (6) Nothing in ORS 469.752 to 469.756 authorizes a state agency to sell electricity to an entity other than an investor owned utility, a publicly owned utility, an electric cooperative utility or the Bonneville Power Administration.

Â Â Â Â Â  (7) Nothing in ORS 469.752 to 469.756 limits the authority of a state agency conferred by any other provision of law, or affects any authority, including the authority of a municipality, to regulate utility service under existing law. [1991 c.487 Â§2; 1993 c.86 Â§2]

Â Â Â Â Â  Note: See note under 469.752.

Â Â Â Â Â  469.756 Rules; technical assistance; evaluations. The State Department of Energy in consultation with other state agencies and utilities shall adopt rules, guidelines and procedures that are necessary to establish savings for projects and to implement other provisions of ORS 469.752 to 469.756, including, but not limited to, rules prescribing the procedures to be followed by an agency in negotiating with local utilities to develop agreements suitable for the joint development of projects, and procedures to determine which local utility, if any, shall be chosen to jointly develop the project. The department may enter into agreements under ORS chapter 190 with state agencies to provide technical assistance in selecting appropriate projects and to evaluate and determine energy and cost savings. [1991 c.487 Â§3]

Â Â Â Â Â  Note: See note under 469.752.

BIOFUELS AND BIOMASS

Â Â Â Â Â  469.785 Fuel blends and solid biofuels; qualification for tax credits; rules. The State Department of Energy shall by rule identify categories of fuel blend and solid biofuel that qualify for the personal income tax credit allowed under ORS 315.465. [2007 c.739 Â§31]

Â Â Â Â Â  Note: Sections 8a, 8b and 32, chapter 739, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 8a. The State Department of Energy shall periodically conduct an impact study of the biofuels program. The study will include but is not limited to the following criteria with respect to the biofuel sector in this state:

Â Â Â Â Â  (1) Jobs created;

Â Â Â Â Â  (2) Average wage rates for those jobs;

Â Â Â Â Â  (3) The provision of health care and other benefits;

Â Â Â Â Â  (4) The extent to which workforce training opportunities are being provided to employees;

Â Â Â Â Â  (5) The number of acres of biofuel feedstock planted;

Â Â Â Â Â  (6) The number of gallons of biofuel blended fuel produced and consumed in the state;

Â Â Â Â Â  (7) The cost of fuel with biofuel blends and how that compares with the cost of petroleum fuel;

Â Â Â Â Â  (8) Environmental impacts such as reductions in greenhouse gas emissions and other toxic air pollution;

Â Â Â Â Â  (9) The impact of biofuel feedstock production on the price of commodity crops and the cost of food staples; and

Â Â Â Â Â  (10) The extent to which
Oregon
producers import biofuel or biofuel feedstock from outside the state. [2007 c.739 Â§8a]

Â Â Â Â Â  Sec. 8b. (1) The State Department of Energy shall conduct the first study under section 8a of this 2007 Act two years after the effective date of this 2007 Act [September 27, 2007].

Â Â Â Â Â  (2) Section 8a of this 2007 Act is repealed January 2, 2025. [2007 c.739 Â§8b]

Â Â Â Â Â  Sec. 32. The State Department of Energy shall adopt rules under section 31 of this 2007 Act [469.785] on or before 60 days after the effective date of this 2007 Act [September 27, 2007]. [2007 c.739 Â§32]

Â Â Â Â Â  469.790 Biomass; eligibility for tax credits. To be eligible for the tax credit under ORS 315.141, the biomass must be produced or collected in
Oregon
as a feedstock for bioenergy or biofuel production in
Oregon
. The credit rates for biomass are:

Â Â Â Â Â  (1) For oil seed crops, $0.05 per pound.

Â Â Â Â Â  (2) For grain crops, including but not limited to wheat, barley and triticale, $0.90 per bushel.

Â Â Â Â Â  (3) For virgin oil or alcohol delivered for production in
Oregon
from Oregon-based feedstock, $0.10 per gallon.

Â Â Â Â Â  (4) For used cooking oil or waste grease, $0.10 per gallon.

Â Â Â Â Â  (5) For wastewater biosolids, $10.00 per wet ton.

Â Â Â Â Â  (6) For woody biomass collected from nursery, orchard, agricultural, forest or rangeland property in
Oregon
, including but not limited to prunings, thinning, plantation rotations, log landing or slash resulting from harvest or forest health stewardship, $10.00 per green ton.

Â Â Â Â Â  (7) For grass, wheat, straw or other vegetative biomass from agricultural crops, $10.00 per green ton.

Â Â Â Â Â  (8) For yard debris and municipally generated food waste, $5.00 per wet ton.

Â Â Â Â Â  (9) For animal manure or rendering offal, $5.00 per wet ton. [2007 c.739 Â§5]

Â Â Â Â Â  Note: Section 6, chapter 739, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 6. (1) Sections 2 [315.141], 3 [315.144] and 5 [469.790], chapter 739, Oregon Laws 2007, apply to tax credits for tax years beginning on or after January 1, 2007, and before January 1, 2013.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a tax credit is not allowed for wheat grain (other than nongrain wheat material) before tax years beginning on or after January 1, 2009, or on or after January 1, 2013. [2007 c.739 Â§6; 2007 c.590 Â§5]

Â Â Â Â Â  469.800 [1981 c.49 Â§1; renumbered 469.803 in 1999]

PACIFIC NORTHWEST ELECTRIC POWER AND CONSERVATION PLANNING COUNCIL

Â Â Â Â Â  469.802 Definition for ORS 469.802 to 469.845. As used in ORS 469.802 to 469.845, ÂcouncilÂ means the Pacific Northwest Electric Power and Conservation Planning Council. [1999 c.59 Â§141]

Â Â Â Â Â  469.803
Oregon
participation in
Pacific Northwest
Electric Power and Conservation Planning Council. The State of
Oregon
agrees to participate in the formation of the Pacific Northwest Electric Power and Conservation Planning Council pursuant to the Pacific Northwest Electric Power Planning and Conservation Act of 1980, Public Law 96-501. Participation of the State of Oregon in the council is essential to assure adequate representation for the citizens of Oregon in decision making to achieve cost-effective energy conservation, to encourage the development of renewable energy resources, to establish a representative regional power planning process, to assure the Pacific Northwest region of an efficient and adequate power supply and to fulfill the other purposes stated in section 2 of Public Law 96-501. [Formerly 469.800]

Â Â Â Â Â  469.805 State members of council; confirmation; qualifications. (1) The Governor, subject to Senate confirmation pursuant to section 4, Article III of the Oregon Constitution, shall appoint two persons to serve as members of the Pacific Northwest Electric Power and Conservation Planning Council for terms of three years.

Â Â Â Â Â  (2) In making the appointments under subsection (1) of this section, the Governor shall consider but is not limited to:

Â Â Â Â Â  (a) Prior experience, training and education as related to the duties and functions of the council and the priorities contained in section 4 of Public Law 96-501.

Â Â Â Â Â  (b) General knowledge of the concerns, conditions and problems of the physical, social and economic environment of the State of
Oregon
.

Â Â Â Â Â  (c) The need for diversity of experience and education related to the functions and duties of the council and priorities of Public Law 96-501.

Â Â Â Â Â  (3) Of the persons appointed under subsection (1) of this section, not more than one member of the Oregon delegation to the council shall reside within the boundary of an area that includes the First and Third Congressional Districts as described in ORS 188.135 and the Portland, Oregon, Standard Metropolitan Statistical Area. [1981 c.49 Â§2; 1995 c.156 Â§1; 1997 c.249 Â§168]

Â Â Â Â Â  469.810 Conflicts of interest prohibited. (1) A Pacific Northwest Electric Power and Conservation Planning Council member or member of the council memberÂs household may not own or have any beneficial interest in any stock or indebtedness of any utility or direct service industry.

Â Â Â Â Â  (2) A council member or a member of the council memberÂs household may not be a director, officer, agent or employee of any utility or direct service industry.

Â Â Â Â Â  (3) A council member or a member of the council memberÂs household may not be a director, officer, agent or employee of or hold any proprietary interest in any consulting firm that does business with any utility or direct service industry.

Â Â Â Â Â  (4) A council member or a member of the council memberÂs household may not receive any compensation from any utility or direct service industry arising out of the memberÂs business, trade or profession.

Â Â Â Â Â  (5) A council member is a public official subject to the provisions and reporting requirements of ORS chapter 244.

Â Â Â Â Â  (6) A council member must be a citizen of the
United States
and must have resided in the State of
Oregon
for at least one year preceding appointment.

Â Â Â Â Â  (7) A council member may not hold any other elected or appointed lucrative public office or be principally engaged in any other business or vocation.

Â Â Â Â Â  (8) As used in this section:

Â Â Â Â Â  (a) ÂBeneficial interestÂ does not include an interest in a pension fund, a mutual fund or an insurance fund.

Â Â Â Â Â  (b) ÂConsulting firmÂ means any corporation, partnership or sole proprietorship whose principal business is providing personal services.

Â Â Â Â Â  (c) ÂMember of the householdÂ means any relative who resides with the council member.

Â Â Â Â Â  (d) ÂRelativeÂ means the spouse of the council member, any children of the council member or of the council memberÂs spouse, and brothers, sisters or parents of the council member or of the council memberÂs spouse.

Â Â Â Â Â  (e) ÂUtility or direct service industryÂ means a utility or direct service industry customer that purchases electrical energy directly from the Bonneville Power Administration. [1981 c.49 Â§3; 1987 c.566 Â§23; 2007 c.865 Â§38]

Â Â Â Â Â  469.815 Status of members; duties; attendance at public meetings; technical assistance. (1) Persons appointed by the Governor and confirmed by the Senate to serve as Pacific Northwest Electric Power and Conservation Planning Council members shall be considered to be full-time state public officials. Council members shall perform the duties of members of the council as specified in Public Law 96-501, consistently with the priorities contained in section 4 thereof and as otherwise provided in state law.

Â Â Â Â Â  (2) If public meetings are held in the State of
Oregon
, pursuant to section 4(g)(1) of Public Law 96-501, council members must either attend the meeting or otherwise become familiar with the nature and content of the meeting.

Â Â Â Â Â  (3) A council member may request, and state agencies shall provide, technical assistance to assist the council member in performing the council memberÂs duties. [1981 c.49 Â§4]

Â Â Â Â Â  469.820 Term; reappointment; vacancy. (1) Each Pacific Northwest Electric Power and Conservation Planning Council member shall serve a term ending January 15 of the third year following appointment. A council member, except upon removal as provided in ORS 469.830 (2), continues to serve as a member of the council until a successor is appointed and confirmed.

Â Â Â Â Â  (2) A council member is eligible for reappointment, subject to Senate confirmation, but no member shall serve more than three consecutive terms. A council member who serves 18 months or more of a term shall be considered to have served a full term. However, with respect to the initial term consisting of two years, a council member who serves 12 months or more shall be considered to have served a full term.

Â Â Â Â Â  (3) Within 30 days of the creation of a vacancy in the position of a council member, the Governor shall appoint a person to serve the succeeding term or the remainder of the unexpired term. However, the Governor need not appoint a person to serve the remainder of the unexpired term if the vacancy occurs within 30 days or less of the expiration of the term. [1981 c.49 Â§5]

Â Â Â Â Â  469.825 Prohibited activities of members. (1) A person who has been a Pacific Northwest Electric Power and Conservation Planning Council member shall not engage in any of the activities prohibited by ORS 469.810 (2) and (3), within one year after ceasing to be a council member.

Â Â Â Â Â  (2) A person who has been a council member shall not appear as a representative of any party on any matter before the council within three years after ceasing to be a council member.

Â Â Â Â Â  (3) A person who has been a council member shall not represent, aid, counsel, consult or advise for financial gain any person on any matter before the council within three years after ceasing to be a council member.

Â Â Â Â Â  (4) A person who has been a council member shall not appear for financial gain as a representative of or aid, counsel or advise any party before the council or the Bonneville Power Administration or communicate with the council or the Bonneville Power Administration with the intent to influence the outcome of any decision on any matter in which the council member was substantially and personally involved while on the council.

Â Â Â Â Â  (5) Notwithstanding the status of council members as state officers, the provisions of 18 U.S.C. 207 relating to post-employment activities shall be considered to be state law in so far as they do not conflict therewith, applicable to council members appointed pursuant to ORS 469.802 to 469.845 and 469.990 (3), regardless of the salary paid to the council members.

Â Â Â Â Â  (6) Subsections (2) to (5) of this section shall not apply to any appearance, attendance, communication or other action on behalf of the State of
Oregon
; nor shall subsections (2) to (5) of this section apply to an appearance or communication made in response to a subpoena. [1981 c.49 Â§6]

Â Â Â Â Â  469.830 Removal of members; grounds; procedure. (1) Pacific Northwest Electric Power and Conservation Planning Council members shall serve at the pleasure of the Governor, except as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The Governor shall remove a council member for the following causes:

Â Â Â Â Â  (a) Failure to attend three consecutive council meetings except for good cause.

Â Â Â Â Â  (b) Conviction of a felony.

Â Â Â Â Â  (c) Violation of ORS chapter 244.

Â Â Â Â Â  (d) Violation of ORS 469.810.

Â Â Â Â Â  (3) Before removal of a council member by the Governor, the council member shall be given a written statement of the reasons for removal and, upon request by the member, an opportunity to be heard publicly on such reasons before the Governor. A copy of the statement of reasons and a transcript of the record of the hearing shall be filed with the Secretary of State. [1981 c.49 Â§7]

Â Â Â Â Â  469.835 Salary of members; staff. (1) Each Pacific Northwest Electric Power and Conservation Planning Council member shall receive a salary not to exceed the salary of a member of the Public Utility Commission, or the maximum salary authorized under section 4(a)(3) of Public Law 96-501.

Â Â Â Â Â  (2) Each council member is entitled to appoint one secretarial staff assistant who shall be in the unclassified service. [1981 c.49 Â§8; 1989 c.171 Â§64]

Â Â Â Â Â  469.840 Northwest Regional Power and Conservation Account; uses. (1) There is established a Northwest Regional Power and Conservation Account. Moneys received pursuant to Public Law 96-501 shall be placed in the account.

Â Â Â Â Â  (2) The account created by subsection (1) of this section is continuously appropriated for disbursement to state agencies, including but not limited to the Public Utility Commission, the State Department of Energy, the State Department of Fish and Wildlife and the Water Resources Department to carry out the purposes of Public Law 96-501, subject to legislative approval or limitation by law or Emergency Board action. [1981 c.49 Â§9; 1987 c.158 Â§99; 2003 c.186 Â§48]

Â Â Â Â Â  469.845 Annual report to Governor and legislature. Pacific Northwest Electric Power and Conservation Planning Council members shall prepare a report which shall be presented to the Governor and to the President of the Senate and the Speaker of the House of Representatives of the Legislative Assembly on October 1 of each year. The report shall include a review of the councilÂs actions during the prior year. [1981 c.49 Â§10]

COMMERCIAL ENERGY CONSERVATION SERVICES PROGRAM

Â Â Â Â Â  469.860 Definitions for ORS 469.860 to 469.900. (1) As used in ORS 469.865 to 469.875, 469.900 (1) and (2) and subsection (2) of this section:

Â Â Â Â Â  (a) ÂCommercial buildingÂ means a public building as defined in ORS 455.560.

Â Â Â Â Â  (b) ÂCommissionÂ means the Public Utility Commission.

Â Â Â Â Â  (c) ÂConservation servicesÂ means providing energy audits or technical assistance for energy conservation measures as part of a program approved under ORS 469.860 to 469.900.

Â Â Â Â Â  (d) ÂElectric utilityÂ means a public utility, as defined in ORS 757.005, which produces, transmits, delivers or furnishes electric power and is regulated by the commission under ORS chapter 757.

Â Â Â Â Â  (e) ÂEnergy conservation measureÂ means a measure primarily designed to improve the efficiency of energy use in a commercial building. ÂEnergy conservation measuresÂ include, but are not limited to, improved operation and maintenance measures, energy use analysis procedures, lighting system improvements, heating, ventilating and air conditioning system modifications, furnace and boiler efficiency improvements, automatic control systems including wide dead band thermostats, heat recovery devices, infiltration controls, envelope weatherization, solar water heaters and water heating heat pumps.

Â Â Â Â Â  (2) As used in ORS 469.865 and 469.900 (2), Âgas utilityÂ means a public utility, as defined in ORS 757.005, which delivers or furnishes natural gas to customers for heat, light or power.

Â Â Â Â Â  (3) As used in ORS 469.880 to 469.895 and 469.900 (3):

Â Â Â Â Â  (a) ÂCommercial buildingÂ means a public building as defined in ORS 455.560.

Â Â Â Â Â  (b) ÂConservation servicesÂ has the meaning given in subsection (1) of this section.

Â Â Â Â Â  (c) ÂEnergy conservation measureÂ has the meaning given in subsection (1) of this section.

Â Â Â Â Â  (d) ÂPublicly owned utilityÂ means an electric utility owned or operated, in whole or in part, by a municipality, cooperative association or peopleÂs utility district. [1981 c.708 Â§Â§1,7,13]

Â Â Â Â Â  Note: 469.860 (1) and (2) and 469.863 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  469.863 Gas utility to adopt commercial energy audit program; rules. (1) Within 365 days after November 1, 1981, the Public Utility Commission shall adopt rules governing energy conservation programs provided by gas utilities under this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building.

Â Â Â Â Â  (2) Within 180 days after the effective date of the rules adopted by the commission under subsection (1) of this section, each gas utility shall present for the commissionÂs approval a commercial energy audit program which shall, to the commissionÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation measures available to any commercial building customer of the gas utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section;

Â Â Â Â Â  (c) Provide to any commercial building customer of the gas utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the recommended energy conservation measure; and

Â Â Â Â Â  (d) Set a reasonable time schedule for effective implementation of the elements set forth in this section. [1981 c.708 Â§8]

Â Â Â Â Â  Note: See note under 469.860.

Â Â Â Â Â  469.865 Electric utility to adopt commercial energy conservation services program. (1) Within 180 days after the adoption of the rules by the Public Utility Commission under section 2, chapter 708, Oregon Laws 1981, each electric utility shall present for the commissionÂs approval a commercial energy conservation services program which shall, to the commissionÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to any commercial building customer of the electric utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section; and

Â Â Â Â Â  (c) Provide to any commercial building customer of the electric utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the energy conservation measures.

Â Â Â Â Â  (2) The programs submitted and approved under this section shall include a reasonable time schedule for effective implementation of the elements set forth in subsection (1) of this section in the service areas of the electric utility. [1981 c.708 Â§3]

Â Â Â Â Â  469.870 Application of ORS 469.865, 469.870 and 469.900 (1) to electric utility. ORS 469.865, 469.900 (1) and this section shall not apply to an electric utility if the Public Utility Commission determines that its existing commercial energy conservation services program meets or exceeds the requirements of those sections. [1981 c.708 Â§4]

Â Â Â Â Â  469.875 Fee for gas utility audit. The Public Utility Commission shall determine whether the gas utility may charge a reasonable fee to the customer for the energy audit service and, if so, the fee amount. [1981 c.708 Â§9]

Â Â Â Â Â  469.878 Alternative fuels program. (1) An investor-owned utility may offer cash payments to assist the utilityÂs commercial and industrial customers in purchasing a facility as defined in ORS 469.185, including but not limited to an alternative fuel vehicle refueling station. The utility may pay the customer the present value to the utility of the tax credit to which the customer would be entitled under ORS 469.185 to 469.225.

Â Â Â Â Â  (2) As used in this section, Âcash paymentÂ and Âinvestor-owned utilityÂ have the meanings given those terms in ORS 469.631. [1991 c.711 Â§6; 1993 c.18 Â§123; 1995 c.746 Â§18a; 1999 c.623 Â§8; 1999 c.765 Â§6]

Â Â Â Â Â  469.880 Energy audit program; rules. Each publicly owned utility serving
Oregon
shall, either independently or as part of an association, provide an energy audit program for its commercial customers. The Director of the State Department of Energy shall adopt rules governing the commercial energy audit program established under this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building. [1981 c.708 Â§14; 1987 c.158 Â§100; 2003 c.186 Â§49]

Â Â Â Â Â  469.885 Publicly owned utility to adopt commercial energy audit program; fee. (1) Within 180 days after the adoption of rules by the Director of the State Department of Energy under ORS 469.880, each publicly owned utility shall present for the directorÂs approval a commercial energy audit program that shall, to the directorÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to any commercial building customer of the publicly owned utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section;

Â Â Â Â Â  (c) Provide to any commercial building customer of the publicly owned utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of the energy conservation measures; and

Â Â Â Â Â  (d) Set a reasonable time schedule for effective implementation of the elements set forth in this section.

Â Â Â Â Â  (2) The commercial energy audit program submitted under subsection (1) of this section shall specify whether the publicly owned utility proposes to charge the customer a fee for the energy audit and, if so, the fee amount. [1981 c.708 Â§Â§15,16; 2003 c.186 Â§50]

Â Â Â Â Â  469.890 Publicly owned utility to adopt commercial energy conservation program; fees; rules. (1) Within 365 days after November 1, 1981, the Director of the State Department of Energy shall adopt rules governing energy conservation programs prescribed by ORS 469.895 and 469.900 (3) and this section and may provide for coordination among electric utilities and gas utilities that serve the same commercial building. Within 180 days of the adoption of rules by the director, each covered publicly owned utility shall present for the directorÂs approval a commercial energy conservation services program that shall, to the directorÂs satisfaction:

Â Â Â Â Â  (a) Make information about energy conservation available to all commercial building customers of the covered publicly owned utility, upon request;

Â Â Â Â Â  (b) Regularly notify all customers in commercial buildings of the availability of the services described in this section; and

Â Â Â Â Â  (c) Provide to any commercial building customer of the covered publicly owned utility, upon request, an on-site energy audit of the customerÂs commercial building, including, but not limited to, an estimate of the cost of energy conservation measures.

Â Â Â Â Â  (2) The programs submitted and approved under this section shall include a reasonable time schedule for effective implementation of the elements set forth in subsection (1) of this section in the service areas of the covered publicly owned utility.

Â Â Â Â Â  (3) The commercial energy conservation services program submitted under subsections (1) and (2) of this section shall specify whether the covered publicly owned utility proposes to charge the customer a fee for the energy audit and, if so, the fee amount. [1981 c.708 Â§Â§18,19; 2003 c.186 Â§51]

Â Â Â Â Â  469.895 Application of ORS 469.890 to 469.900 to publicly owned utility. (1) ORS 469.890 and 469.900 (3) and this section apply in any calendar year to a publicly owned utility only if during the second preceding calendar year sales of electric energy by the publicly owned utility for purposes other than resale exceeded 750 million kilowatt-hours. For the purpose of ORS 469.890 and 469.900 (3) and this section, a publicly owned utility with sales for nonresale purposes in excess of 750 million kilowatt-hours during the second preceding calendar year shall be known as a Âcovered publicly owned utility.Â

Â Â Â Â Â  (2) ORS 469.890 and 469.900 (3) and this section shall not apply to a covered publicly owned utility if the Director of the State Department of Energy determines that its existing commercial energy conservation services program meets or exceeds the requirements of those sections.

Â Â Â Â Â  (3) Before the beginning of each calendar year, the director shall publish a list identifying each covered publicly owned utility to which ORS 469.890 and 469.900 (3) and this section shall apply during that calendar year.

Â Â Â Â Â  (4) Any covered publicly owned utility is exempt from the requirements of ORS 469.880 and 469.885. [1981 c.708 Â§17; 2003 c.186 Â§52]

Â Â Â Â Â  469.900 Duty of commission to avoid conflict with federal requirements. (1) The Public Utility Commission shall insure that each electric utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to electric utilities and energy conservation in commercial buildings.

Â Â Â Â Â  (2) The commission shall insure that each gas utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to gas utilities and energy conservation in commercial buildings.

Â Â Â Â Â  (3) The Director of the State Department of Energy shall insure that each covered publicly owned utilityÂs commercial energy conservation services program does not conflict with federal statutes and regulations applicable to covered publicly owned utilities and energy conservation in commercial buildings. [1981 c.708 Â§Â§5,10,20]

Â Â Â Â Â  Note: 469.900 (1) and (2) were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

Â Â Â Â Â  469.930 Northwest Interstate Compact on Low-Level Radioactive Waste Management. The Northwest Interstate Compact on Low-Level Radioactive Waste Management is enacted into law by the State of
Oregon
and entered into with all other jurisdictions lawfully joining therein in a form as provided for as follows:

______________________________________________________________________________

ARTICLE I

Policy and Purpose

Â Â Â Â Â  The party states recognize that low-level radioactive wastes are generated by essential activities and services that benefit the citizens of the states. It is further recognized that the protection of the health and safety of the citizens of the party states and the most economical management of low-level radioactive wastes can be accomplished through cooperation of the states in minimizing the amount of handling and transportation required to dispose of such wastes and through the cooperation of the states in providing facilities that serve the region. It is the policy of the party states to undertake the necessary cooperation to protect the health and safety of the citizens of the party states and to provide for the most economical management of low-level radioactive wastes on a continuing basis. It is the purpose of this compact to provide the means for such a cooperative effort among the party states so that the protection of the citizens of the states and the maintenance of the viability of the statesÂ economies will be enhanced while sharing the responsibilities of radioactive low-level waste management.

ARTICLE II

Definitions

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  (1) ÂFacilityÂ means any site, location, structure or property used or to be used for the storage, treatment or disposal of low-level waste, excluding federal waste facilities.

Â Â Â Â Â  (2) ÂLow-level wasteÂ means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities which exceed applicable federal or state standards for unrestricted release. Low-level waste does not include waste containing more than 10 nanocuries of transuranic contaminants per gram of material, nor spent reactor fuel, nor material classified as either high-level waste or waste which is unsuited for disposal by near-surface burial under any applicable federal regulations.

Â Â Â Â Â  (3) ÂGeneratorÂ means any person, partnership, association, corporation or any other entity whatsoever which, as a part of its activities, produces low-level radioactive waste.

Â Â Â Â Â  (4) ÂHost stateÂ means a state in which a facility is located.

ARTICLE III

Regulatory Practices

Â Â Â Â Â  Each party state hereby agrees to adopt practices which will require low-level waste shipments originating within its borders and destined for a facility within another party state to conform to the applicable packaging and transportation requirements and regulations of the host state. Such practices shall include:

Â Â Â Â Â  (1) Maintaining an inventory of all generators within the state that have shipped or expect to ship low-level waste to facilities in another party state.

Â Â Â Â Â  (2) Periodic unannounced inspection of the premises of such generators and the waste management activities thereon.

Â Â Â Â Â  (3) Authorization of the containers in which such waste may be shipped and a requirement that generators use only that type of container authorized by the state.

Â Â Â Â Â  (4) Assurance that inspections of the carriers which transport such waste are conducted by proper authorities and appropriate enforcement action is taken for violations.

Â Â Â Â Â  (5) After receiving notification from a host state that a generator within the party state is in violation of applicable packaging or transportation standards, the party state will take appropriate action to assure that such violations do not recur. Such action may include inspection of every individual low-level waste shipment by that generator.

Â Â Â Â Â  (6) Each party state may impose fees upon generators and shippers to recover the cost of the inspections and other practices under this Article. Nothing in this Article shall be construed to limit any party stateÂs authority to impose additional or more stringent standards on generators or carriers than those required under this Article.

ARTICLE IV

Regional Facilities

Â Â Â Â Â  (1) Facilities located in any party state, other than facilities established or maintained by individual low-level waste generators for the management of their own low-level waste, shall accept low-level waste generated in any party state if such waste has been packaged and transported according to applicable laws and regulations.

Â Â Â Â Â  (2) No facility located in any party state may accept low-level waste generated outside of the region comprised of the party states, except as provided in Article V.

Â Â Â Â Â  (3) Until such time as paragraph (2) of this Article takes effect as provided in Article VI, facilities located in any party state may accept low-level waste generated outside of any of the party states only if such waste is accompanied by a certificate of compliance issued by an official of the state in which such waste shipment originated. Such certificate shall be in such form as may be required by the host state and shall contain at least the following:

Â Â Â Â Â  (a) The generatorÂs name and address;

Â Â Â Â Â  (b) A description of the contents of the low-level waste container;

Â Â Â Â Â  (c) A statement that the low-level waste being shipped has been inspected by the official who issued the certificate or by an agent of the official or by a representative of the United States Nuclear Regulatory Commission, and found to have been packaged in compliance with applicable federal regulations and such additional requirements as may be imposed by the host state; and

Â Â Â Â Â  (d) A binding agreement by the state of origin to reimburse any party state for any liability or expense incurred as a result of an accidental release of such waste, during shipment or after such waste reaches the facility.

Â Â Â Â Â  (4) Each party state shall cooperate with the other party states in determining the appropriate site of any facility that might be required within the region comprised of the party states, in order to maximize public health and safety while minimizing the use of any one party state as the host of such facilities on a permanent basis. Each party state further agrees that decisions regarding low-level waste management facilities in the region will be reached through a good faith process which takes into account the burdens borne by each of the party states as well as the benefits each has received.

Â Â Â Â Â  (5) The party states recognize that the issue of hazardous chemical waste management is similar in many respects to that of low-level waste management. Therefore, in consideration of the State of
Washington
allowing access to its low-level waste disposal facility by generators in other party states, party states such as
Oregon
and
Idaho
which host hazardous chemical waste disposal facilities will allow access to such facilities by generators within other party states. Nothing in this compact shall be construed to prevent any party state from limiting the nature and type of hazardous chemical or low-level wastes to be accepted at facilities within its borders or from ordering the closure of such facilities, so long as such action by a host state is applied equally to all generators within the region comprised of the party states.

Â Â Â Â Â  (6) Any host state may establish a schedule of fees and requirements related to its facility to assure that closure, perpetual care, and maintenance and contingency requirements are met, including adequate bonding.

ARTICLE V

Northwest Low-Level
Waste Compact Committee

Â Â Â Â Â  The governor of each party state shall designate one official of that state as the person responsible for administration of this compact. The officials so designated shall together comprise the Northwest low-level waste compact committee. The committee shall meet as required to consider matters arising under this compact. The parties shall inform the committee of existing regulations concerning low-level waste management in their states and shall afford all parties a reasonable opportunity to review and comment upon any proposed modifications in such regulations. Notwithstanding any provision of Article IV to the contrary, the committee may enter into arrangements with states, provinces, individual generators or regional compact entities outside the region comprised of the party states for access to facilities on such terms and conditions as the committee may deem appropriate. However, it shall require a two-thirds vote of all such members, including the affirmative vote of the member of any party state in which a facility affected by such arrangement is located, for the committee to enter into such arrangement.

ARTICLE VI

Eligible Parties and Effective Date

Â Â Â Â Â  (1) Each of the following states is eligible to become a party to this compact:
Alaska
,
Hawaii
,
Idaho
,
Montana
,
Oregon
,
Utah
,
Washington
and
Wyoming
. As to any eligible party, this compact shall become effective upon enactment into law by that party, but it shall not become initially effective until enacted into law by two states. Any party state may withdraw from this compact by enacting a statute repealing its approval.

Â Â Â Â Â  (2) After the compact has initially taken effect pursuant to paragraph (1) of this Article any eligible party state may become a party to this compact by the execution of an executive order by the governor of the state. Any state which becomes a party in this manner shall cease to be a party upon the final adjournment of the next general or regular session of its legislature or July 1, 1983, whichever occurs first, unless the compact has by then been enacted as a statute by that state.

Â Â Â Â Â  (3) Paragraph (2) of Article IV of this compact shall take effect on July 1, 1983, if consent is given by Congress. As provided in Public Law 96-573, Congress may withdraw its consent to the compact after every five-year period.

ARTICLE VII

Severability

Â Â Â Â Â  If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, shall remain valid; and to this end the provisions of this compact are severable.

______________________________________________________________________________

[1981 c.497 Â§1]

Â Â Â Â Â  469.935 [1981 c.497 Â§3; repealed by 1997 c.632 Â§14]

POWER COSTS AND RATES

Â Â Â Â Â  469.950 Authority to enter into interstate cooperative agreements to control power costs and rates; Bonneville Power Administration. The State of
Oregon
shall pursue and may enter into an interstate cooperative agreement with the states of
Washington
,
Idaho
and
Montana
for the purpose of making collective efforts to control Bonneville Power Administration wholesale power costs and rates by studying and developing a region-wide response to:

Â Â Â Â Â  (1) Federal attempts to increase arbitrarily the interest rates on federal funds previously used to build public facilities in the
Pacific Northwest
.

Â Â Â Â Â  (2) Federal initiatives to sell the Bonneville Power Administration.

Â Â Â Â Â  (3) Bonneville Power Administration rate increase and budget expenditure proposals in excess of their actual needs.

Â Â Â Â Â  (4) Regional uses of surplus firm power, including uses by existing or newly attracted
Pacific Northwest
industries, to provide long-term use of the surplus for job development.

Â Â Â Â Â  (5) Power transmission intertie access. [1985 c.780 Â§1]

Â Â Â Â Â  Note: 469.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 469 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  469.990 Penalties. (1) In addition to any penalties under subsection (2) of this section, a person who discloses confidential information in violation of ORS 469.090, willfully or with criminal negligence, as defined by ORS 161.085, may be subject to removal from office or immediate dismissal from public employment.

Â Â Â Â Â  (2)(a) Willful disclosure of confidential information in violation of ORS 469.090 is punishable upon conviction, by a fine of not more than $10,000 or imprisonment for up to one year, or both, for each offense.

Â Â Â Â Â  (b) Disclosure of confidential information in violation of ORS 469.090 with criminal negligence, as defined by ORS 161.085, is a Class A violation.

Â Â Â Â Â  (3) Any person who violates ORS 469.825 commits a Class A misdemeanor. [1975 c.606 Â§20; subsection (3) enacted as 1981 c.49 Â§11; 1999 c.1051 Â§185]

Â Â Â Â Â  469.991 [1989 c.926 Â§40; 1991 c.67 Â§142; repealed by 1999 c.880 Â§2]

Â Â Â Â Â  469.992 Civil penalties. (1) The Director of the State Department of Energy or the Energy Facility Siting Council may impose civil penalties for violation of ORS 469.300 to 469.619 and 469.930, for violations of rules adopted under ORS 469.300 to 469.619 and 469.930, for violation of any site certificate or amended site certificate issued under ORS 469.300 to 469.601 or for violation of a State Department of Energy order issued pursuant to ORS 469.405 (3). A civil penalty in an amount of not more than $25,000 per day for each day of violation may be assessed.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of an order entered pursuant to ORS 469.550 is punishable upon conviction by a fine of $50,000. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) A civil penalty in an amount not less than $100 per day nor more than $1,000 per day may be assessed by the director or the Energy Facility Siting Council for a willful failure to comply with a subpoena served by the director pursuant to ORS 469.080 (2).

Â Â Â Â Â  (4) A civil penalty in an amount of not more than $25,000 per day for each day in violation of any provision of ORS 469.603 to 469.619 may be assessed by the circuit court upon complaint of any person injured by the violation. [Formerly 453.994; 1977 c.794 Â§17; 1981 c.707 Â§13; 1983 c.273 Â§4; 1987 c.158 Â§101; 1989 c.6 Â§12; 1991 c.480 Â§8; 1999 c.385 Â§13; 1999 c.1051 Â§309; 2003 c.186 Â§53]

Â Â Â Â Â  Note: The amendments to 469.992 by section 17, chapter 653, Oregon Laws 1991, become operative when the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. See section 18, chapter 653, Oregon Laws 1991. The text of 469.992 that would become operative upon an exemption or change, including amendments by section 14, chapter 385, Oregon Laws 1999, section 310, chapter 1051, Oregon Laws 1999, and section 54, chapter 186, Oregon Laws 2003, is set forth for the userÂs convenience.

Â Â Â Â Â  469.992. (1) The Director of the State Department of Energy or the Energy Facility Siting Council may impose civil penalties for violation of ORS 469.300 to 469.619 and 469.930, for violations of rules adopted under ORS 469.300 to 469.619 and 469.930, for violation of any site certificate or amended site certificate issued under ORS 469.300 to 469.601 or for violation of a State Department of Energy order issued pursuant to ORS 469.405 (3). A civil penalty in an amount of not more than $25,000 per day for each day of violation may be assessed.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of an order entered pursuant to ORS 469.550 is punishable upon conviction by a fine of $50,000. Each day of violation constitutes a separate offense.

Â Â Â Â Â  (3) A civil penalty in an amount not less than $100 per day nor more than $1,000 per day may be assessed by the director or the Energy Facility Siting Council for a willful failure to comply with a subpoena served by the director pursuant to ORS 469.080 (2).

Â Â Â Â Â  (4) A civil penalty in an amount of not more than $25,000 per day for each day in violation of any provision of ORS 469.603 to 469.619 or section 14, chapter 653, Oregon Laws 1991, may be assessed by the circuit court upon complaint of any person injured by the violation.

Â Â Â Â Â  Note: Section 18, chapter 653, Oregon Laws 1991, provides:

Â Â Â Â Â  Sec. 18. Sections 12 to 16 of this Act and the amendments to ORS 469.992 by section 17 of this Act do not become operative until the federal government or a state that has entered into an agreement under 42 U.S.C. 2021 exempts from regulation or changes the regulatory status of any radioactive material that is subject to regulation on January 1, 1989. [1991 c.653 Â§18]

Â Â Â Â Â  469.994 Civil penalty when contractor certificate revoked. (1) The Director of the State Department of Energy may impose a civil penalty against a contractor if a contractor certificate is revoked under ORS 469.180. The amount of the penalty shall be equal to the total amount of tax relief estimated to have been provided under ORS 316.116 or 317.115 to the contractor or to purchasers of the system for which a contractorÂs certificate has been revoked.

Â Â Â Â Â  (2) The State Department of Energy may not collect any of the amount of a civil penalty imposed under subsection (1) of this section from a purchaser of the system for which the final certificate has been revoked. However, the Department of Revenue shall proceed under ORS 469.180 (3) to collect taxes not paid by a taxpayer if the tax credit is ordered forfeited because of that taxpayerÂs fraud or misrepresentation under ORS 469.180 (1)(a).

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) A penalty recovered under this section shall be paid into the State Treasury and credited to the General Fund and is available for general governmental expenses. [1981 c.894 Â§8; 1983 c.346 Â§5; 1989 c.706 Â§18; 1989 c.880 Â§13a; 1991 c.734 Â§38; 1997 c.534 Â§13]

_______________



Chapter 469

Chapter 469A Â Renewable Portfolio Standards

2007 EDITION

RENEWABLE PORTFOLIO STANDARDS

PUBLIC HEALTH AND SAFETY

DEFINITIONS

469A.005Â  Definitions

QUALIFYING ELECTRICITY

469A.010Â  Qualifying electricity

469A.020Â  Qualifying electricity; age of generating facility

469A.025Â  Renewable energy sources

RENEWABLE PORTFOLIO STANDARDS

469A.050Â  Applicable standard

469A.052Â  Large utility renewable portfolio standard

469A.055Â  Small electric utilities

469A.060Â  Exemptions from compliance with renewable portfolio standard

469A.065Â  Renewable portfolio standard for electricity service suppliers

469A.070Â  Manner of complying with renewable portfolio standards

469A.075Â  Implementation plan for electric companies; annual reports; rules

COST LIMITATION

469A.100Â  Limits on cost of compliance with renewable portfolio standard

COST RECOVERY

469A.120Â  Cost recovery by electric companies

RENEWABLE ENERGY CERTIFICATES

469A.130Â  Renewable energy certificates system

469A.135Â  Renewable energy certificates that may be used to comply with standards

469A.140Â  Use, transfer and banking of certificates

469A.145Â  Limitations on use of unbundled certificates to meet renewable portfolio standard

469A.150Â  Multistate electric companies; rules

COMPLIANCE REPORTS

469A.170Â  Compliance reports

ALTERNATIVE COMPLIANCE PAYMENTS

469A.180Â  Electric companies; electricity service suppliers

469A.185Â  Consumer-owned utilities

PENALTY

469A.200Â  Penalty

GREEN POWER RATE

469A.205Â  Green power rate

COMMUNITY-BASED RENEWABLE ENERGY PROJECTS

469A.210Â  Goal for community-based renewable energy projects

JOB IMPACT STUDY

(Temporary provisions relating to job impact study are compiled as notes following ORS 469A.210)

DEFINITIONS

Â Â Â Â Â  469A.005 Definitions. As used in ORS 469A.005 to 469A.210:

Â Â Â Â Â  (1) ÂBanked renewable energy certificateÂ means a bundled or unbundled renewable energy certificate that is not used by an electric utility or electricity service supplier to comply with a renewable portfolio standard in a calendar year and that is carried forward for the purpose of compliance with a renewable portfolio standard in a subsequent year.

Â Â Â Â Â  (2) ÂBPA electricityÂ means electricity provided by the Bonneville Power Administration, including all electricity from the Federal Columbia River Power System hydroelectric projects and other electricity acquired by the Bonneville Power Administration by contract.

Â Â Â Â Â  (3) ÂBundled renewable energy certificateÂ means a renewable energy certificate for qualifying electricity that is acquired:

Â Â Â Â Â  (a) By an electric utility or electricity service supplier by a trade, purchase or other transfer of electricity that includes the certificate that was issued for the electricity; or

Â Â Â Â Â  (b) By an electric utility by generation of the electricity for which the certificate was issued.

Â Â Â Â Â  (4) ÂCompliance yearÂ means the calendar year for which the electric utility or electricity service supplier seeks to establish compliance with the renewable portfolio standard applicable to the utility or supplier in the compliance report submitted under ORS 469A.170.

Â Â Â Â Â  (5) ÂConsumer-owned utilityÂ means a municipal electric utility, a peopleÂs utility district organized under ORS chapter 261 that sells electricity or an electric cooperative organized under ORS chapter 62.

Â Â Â Â Â  (6) ÂElectric companyÂ has the meaning given that term in ORS 757.600.

Â Â Â Â Â  (7) ÂElectric utilityÂ has the meaning given that term in ORS 757.600.

Â Â Â Â Â  (8) ÂElectricity service supplierÂ has the meaning given that term in ORS 757.600.

Â Â Â Â Â  (9) ÂQualifying electricityÂ means electricity described in ORS 469A.010.

Â Â Â Â Â  (10) ÂRenewable energy sourceÂ means a source of electricity described in ORS 469A.025.

Â Â Â Â Â  (11) ÂRetail electricity consumerÂ means a retail electricity consumer, as defined in ORS 757.600, that is located in
Oregon
.

Â Â Â Â Â  (12) ÂUnbundled renewable energy certificateÂ means a renewable energy certificate for qualifying electricity that is acquired by an electric utility or electricity service supplier by trade, purchase or other transfer without acquiring the electricity for which the certificate was issued. [2007 c.301 Â§1]

QUALIFYING ELECTRICITY

Â Â Â Â Â  469A.010 Qualifying electricity. (1) Except as provided in this section, and subject to ORS 469A.135, electricity generated from a renewable energy source may be used to comply with a renewable portfolio standard only if the facility that generates the electricity meets the requirements of ORS 469A.020.

Â Â Â Â Â  (2) Any electricity that the Bonneville Power Administration has designated as environmentally preferred power, or has given a similar designation for electricity generated from a renewable resource, may be used to comply with a renewable portfolio standard.

Â Â Â Â Â  (3) The Legislative Assembly finds that hydroelectric energy is an important renewable energy source and electricity from hydroelectric generators may be used to comply with a renewable portfolio standard as provided in ORS 469A.005 to 469A.210. [2007 c.301 Â§2]

Â Â Â Â Â  469A.020 Qualifying electricity; age of generating facility. (1) Except as provided in this section, electricity may be used to comply with a renewable portfolio standard only if the electricity is generated by a facility that becomes operational on or after January 1, 1995.

Â Â Â Â Â  (2) Electricity from a generating facility, other than a hydroelectric facility, that became operational before January 1, 1995, may be used to comply with a renewable portfolio standard if the electricity is attributable to capacity or efficiency upgrades made on or after January 1, 1995.

Â Â Â Â Â  (3) Electricity from a hydroelectric facility that became operational before January 1, 1995, may be used to comply with a renewable portfolio standard if the electricity is attributable to efficiency upgrades made on or after January 1, 1995. If an efficiency upgrade is made to a Bonneville Power Administration facility, only that portion of the electricity generation attributable to
Oregon
Âs share of the electricity may be used to comply with a renewable portfolio standard.

Â Â Â Â Â  (4) Subject to the limit imposed by ORS 469A.025 (5), electricity from a hydroelectric facility that is owned by an electric utility and that became operational before January 1, 1995, may be used to comply with a renewable portfolio standard if the facility is certified as a low-impact hydroelectric facility on or after January 1, 1995, by a national certification organization recognized by the State Department of Energy by rule. [2007 c.301 Â§3]

Â Â Â Â Â  469A.025 Renewable energy sources. (1) Electricity generated utilizing the following types of energy may be used to comply with a renewable portfolio standard:

Â Â Â Â Â  (a) Wind energy.

Â Â Â Â Â  (b) Solar photovoltaic and solar thermal energy.

Â Â Â Â Â  (c) Wave, tidal and ocean thermal energy.

Â Â Â Â Â  (d) Geothermal energy.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, electricity generated from biomass and biomass byproducts may be used to comply with a renewable portfolio standard, including but not limited to electricity generated from:

Â Â Â Â Â  (a) Organic human or animal waste;

Â Â Â Â Â  (b) Spent pulping liquor;

Â Â Â Â Â  (c)
Forest
or rangeland woody debris from harvesting or thinning conducted to improve forest or rangeland ecological health and to reduce uncharacteristic stand replacing wildfire risk;

Â Â Â Â Â  (d) Wood material from hardwood timber grown on land described in ORS 321.267 (3);

Â Â Â Â Â  (e) Agricultural residues;

Â Â Â Â Â  (f) Dedicated energy crops; and

Â Â Â Â Â  (g) Landfill gas or biogas produced from organic matter, wastewater, anaerobic digesters or municipal solid waste.

Â Â Â Â Â  (3) Electricity generated from the direct combustion of biomass may not be used to comply with a renewable portfolio standard if any of the biomass combusted to generate the electricity includes:

Â Â Â Â Â  (a) Municipal solid waste; or

Â Â Â Â Â  (b) Wood that has been treated with chemical preservatives such as creosote, pentachlorophenol or chromated copper arsenate.

Â Â Â Â Â  (4) Electricity generated by a hydroelectric facility may be used to comply with a renewable portfolio standard only if:

Â Â Â Â Â  (a) The facility is located outside any protected area designated by the Pacific Northwest Electric Power and Conservation Planning Council as of July 23, 1999, or any area protected under the federal Wild and Scenic Rivers Act, Public Law 90-542, or the Oregon Scenic Waterways Act, ORS 390.805 to 390.925; or

Â Â Â Â Â  (b) The electricity is attributable to efficiency upgrades made to the facility on or after January 1, 1995.

Â Â Â Â Â  (5) Up to 50 average megawatts of electricity per year generated by an electric utility from certified low-impact hydroelectric facilities described in ORS 469A.020 (4) may be used to comply with a renewable portfolio standard, without regard to the number of certified facilities operated by the electric utility or the generating capacity of those facilities. A hydroelectric facility described in this subsection is not subject to the requirements of subsection (4) of this section.

Â Â Â Â Â  (6) Electricity generated from hydrogen gas derived from any source of energy described in subsections (1) to (5) of this section may be used to comply with a renewable portfolio standard.

Â Â Â Â Â  (7) If electricity generation employs multiple energy sources, that portion of the electricity generated that is attributable to energy sources described in subsections (1) to (6) of this section may be used to comply with a renewable portfolio standard.

Â Â Â Â Â  (8) The State Department of Energy by rule may approve energy sources other than those described in this section that may be used to comply with a renewable portfolio standard. The department may not approve petroleum, natural gas, coal or nuclear fission as an energy source that may be used to comply with a renewable portfolio standard. [2007 c.301 Â§4]

RENEWABLE PORTFOLIO STANDARDS

Â Â Â Â Â  469A.050 Applicable standard. (1) Electric utilities must comply with the applicable renewable portfolio standard described in ORS 469A.052 or 469A.055.

Â Â Â Â Â  (2) Electricity service suppliers must comply with the renewable portfolio standard established under ORS 469A.065. [2007 c.301 Â§5]

Â Â Â Â Â  469A.052 Large utility renewable portfolio standard. (1) The large utility renewable portfolio standard imposes the following requirements on an electric utility that makes sales of electricity to retail electricity consumers in an amount that equals three percent or more of all electricity sold to retail electricity consumers:

Â Â Â Â Â  (a) At least five percent of the electricity sold by the utility to retail electricity consumers in each of the calendar years 2011, 2012, 2013 and 2014 must be qualifying electricity;

Â Â Â Â Â  (b) At least 15 percent of the electricity sold by the utility to retail electricity consumers in each of the calendar years 2015, 2016, 2017, 2018 and 2019 must be qualifying electricity;

Â Â Â Â Â  (c) At least 20 percent of the electricity sold by the utility to retail electricity consumers in each of the calendar years 2020, 2021, 2022, 2023 and 2024 must be qualifying electricity; and

Â Â Â Â Â  (d) At least 25 percent of the electricity sold by the utility to retail electricity consumers in calendar year 2025 and subsequent calendar years must be qualifying electricity.

Â Â Â Â Â  (2) If, on June 6, 2007, an electric utility makes sales of electricity to retail electricity consumers in an amount that equals less than three percent of all electricity sold to retail electricity consumers, but in any three consecutive calendar years thereafter makes sales of electricity to retail electricity consumers in amounts that average three percent or more of all electricity sold to retail electricity consumers, the utility is subject to the renewable portfolio standard described in subsection (3) of this section. The utility becomes subject to the standard described in subsection (3) of this section in the calendar year following the three-year period during which the utility makes sales of electricity to retail electricity consumers in amounts that average three percent or more of all electricity sold to retail electricity consumers.

Â Â Â Â Â  (3) An electric utility described in subsection (2) of this section must comply with the following renewable portfolio standard:

Â Â Â Â Â  (a) Beginning in the fourth calendar year after the calendar year in which the utility becomes subject to the standard described in this subsection, at least five percent of the electricity sold by the utility to retail electricity consumers in a calendar year must be qualifying electricity;

Â Â Â Â Â  (b) Beginning in the 10th calendar year after the calendar year in which the utility becomes subject to the standard described in this subsection, at least 15 percent of the electricity sold by the utility to retail electricity consumers in a calendar year must be qualifying electricity;

Â Â Â Â Â  (c) Beginning in the 15th calendar year after the calendar year in which the utility becomes subject to the standard described in this subsection, at least 20 percent of the electricity sold by the utility to retail electricity consumers in a calendar year must be qualifying electricity; and

Â Â Â Â Â  (d) Beginning in the 20th calendar year after the calendar year in which the utility becomes subject to the standard described in this subsection, at least 25 percent of the electricity sold by the utility to retail electricity consumers in a calendar year must be qualifying electricity. [2007 c.301 Â§6]

Â Â Â Â Â  469A.055 Small electric utilities. (1) Except as provided in this section, an electric utility that makes sales of electricity to retail electricity consumers in an amount that equals less than three percent of all electricity sold to retail electricity consumers is not subject to ORS 469A.005 to 469A.210.

Â Â Â Â Â  (2) Beginning in calendar year 2025, at least five percent of the electricity sold to retail electricity consumers in a calendar year by an electric utility must be qualifying electricity if the electric utility makes sales of electricity to retail electricity consumers in an amount that equals less than one and one-half percent of all electricity sold to retail electricity consumers.

Â Â Â Â Â  (3) Beginning in calendar year 2025, at least 10 percent of the electricity sold to retail electricity consumers in a calendar year by an electric utility must be qualifying electricity if the electric utility makes sales of electricity to retail electricity consumers in an amount that equals or is more than one and one-half percent, and less than three percent, of all electricity sold to retail electricity consumers.

Â Â Â Â Â  (4) The exemption provided by subsection (1) of this section terminates if an electric utility, or a joint operating entity that includes the utility as a member, acquires electricity from an electricity generating facility that uses coal as an energy source or makes an investment on or after June 6, 2007, in an electricity generating facility that uses coal as an energy source. This subsection does not apply to:

Â Â Â Â Â  (a) A wholesale market purchase by an electric utility for which the energy source for the electricity is not known;

Â Â Â Â Â  (b) BPA electricity;

Â Â Â Â Â  (c) Acquisition of electricity under a contract entered into before June 6, 2007;

Â Â Â Â Â  (d) A renewal or replacement contract for a contract for purchase of electricity described in paragraph (c) of this subsection;

Â Â Â Â Â  (e) A purchase of electricity if the electricity is included in a contract for the purchase of qualifying electricity and is necessary to shape, firm or integrate the qualifying electricity;

Â Â Â Â Â  (f) Electricity provided to an electric utility under a contract for the acquisition of an interest in an electricity generating facility that was entered into by the utility before June 6, 2007, or entered into before June 6, 2007, by an electric cooperative organized under ORS chapter 62 of which the electric utility is a member, without regard to whether the electricity is being used to serve the load of the electric utility on June 6, 2007; or

Â Â Â Â Â  (g) Investments in an electricity generating facility that uses coal as an energy source if the investments are for the purpose of improving the facilityÂs pollution mitigation equipment or the facilityÂs efficiency or are necessary to comply with requirements or standards imposed by governmental entities.

Â Â Â Â Â  (5) The exemption provided by subsection (1) of this section terminates for a consumer-owned utility if at any time after June 6, 2007, the utility acquires service territory of an electric company without the consent of the electric company.

Â Â Â Â Â  (6) Beginning in the calendar year following the year in which an electric utilityÂs exemption terminates under subsection (4) or (5) of this section, the utility is subject to the renewable portfolio standard described in ORS 469A.052 (3) and related provisions of ORS 469A.005 to 469A.210.

Â Â Â Â Â  (7) The provisions of this section do not affect the requirement that electric utilities offer a green power rate under ORS 469A.205. [2007 c.301 Â§7]

Â Â Â Â Â  469A.060 Exemptions from compliance with renewable portfolio standard. (1) Electric utilities are not required to comply with the renewable portfolio standards described in ORS 469A.052 and 469A.055 to the extent that:

Â Â Â Â Â  (a) Compliance with the standard would require the utility to acquire electricity in excess of the utilityÂs projected load requirements in any calendar year; and

Â Â Â Â Â  (b) Acquiring the additional electricity would require the utility to substitute qualifying electricity for electricity derived from an energy source other than coal, natural gas or petroleum.

Â Â Â Â Â  (2)(a) Electric utilities are not required to comply with a renewable portfolio standard to the extent that compliance would require the utility to substitute qualifying electricity for electricity available to the utility under contracts for electricity from dams that are owned by Washington public utility districts and are located between the Grand Coulee Dam and the Columbia RiverÂs junction with the Snake River. The provisions of this subsection apply only to contracts entered into before June 6, 2007, and to renewal or replacement contracts for contracts entered into before June 6, 2007.

Â Â Â Â Â  (b) If a contract described in paragraph (a) of this subsection expires and is not renewed or replaced, the utility must comply, in the calendar year following the expiration of the contract, with the renewable portfolio standard applicable to the utility.

Â Â Â Â Â  (3) A consumer-owned utility is not required to comply with a renewable portfolio standard to the extent that compliance would require the utility to reduce the utilityÂs purchases of the lowest priced electricity from the Bonneville Power Administration pursuant to section 5 of the Pacific Northwest Electric Power Planning and Conservation Act of 1980, P.L. 96-501, as in effect on June 6, 2007. The exemption provided by this subsection applies only to firm commitments for BPA electricity that the Bonneville Power Administration has assured will be available to a utility to meet agreed portions of the utilityÂs load requirements for a defined period of time. [2007 c.301 Â§8]

Â Â Â Â Â  469A.065 Renewable portfolio standard for electricity service suppliers. An electricity service supplier must meet the requirements of the renewable portfolio standards that are applicable to the electric utilities that serve the territories in which the electricity service supplier sells electricity to retail electricity consumers. The Public Utility Commission shall establish procedures for implementation of the renewable portfolio standards for electricity service suppliers that sell electricity in the service territory of an electric company. If an electricity service supplier sells electricity in territories served by more than one electric company, the commission may provide for an aggregate standard based on the amount of electricity sold by the electricity service supplier in each territory. Pursuant to ORS 757.676, a consumer-owned utility may establish procedures for the implementation of the renewable portfolio standards for electricity service suppliers that sell electricity in the territory served by the consumer-owned utility. [2007 c.301 Â§9]

Â Â Â Â Â  469A.070 Manner of complying with renewable portfolio standards. (1) Except as provided in subsection (2) of this section, an electric utility or electricity service supplier must comply with the renewable portfolio standard applicable to the utility or supplier in each calendar year by:

Â Â Â Â Â  (a) Using bundled renewable energy certificates issued or acquired during the compliance year;

Â Â Â Â Â  (b) Subject to the limitations described in ORS 469A.140 and 469A.145, using unbundled or banked renewable energy certificates; or

Â Â Â Â Â  (c) Making alternative compliance payments as described in ORS 469A.180.

Â Â Â Â Â  (2) Bundled or unbundled renewable energy certificates that are issued or acquired by an electric utility or electricity service supplier on or before March 31 in a calendar year may be used by the utility or supplier to comply with the renewable portfolio standard applicable to the utility or supplier for the preceding calendar year. [2007 c.301 Â§10]

Â Â Â Â Â  469A.075 Implementation plan for electric companies; annual reports; rules. (1) An electric company that is subject to a renewable portfolio standard shall develop an implementation plan for meeting the requirements of the standard and file the plan with the Public Utility Commission. Implementation plans must be revised and updated at least once every two years.

Â Â Â Â Â  (2) An implementation plan must at a minimum contain:

Â Â Â Â Â  (a) Annual targets for acquisition and use of qualifying electricity; and

Â Â Â Â Â  (b) The estimated cost of meeting the annual targets, including the cost of transmission, the cost of firming, shaping and integrating qualifying electricity, the cost of alternative compliance payments and the cost of acquiring renewable energy certificates.

Â Â Â Â Â  (3) The commission shall acknowledge the implementation plan no later than six months after the plan is filed with the commission. The commission may acknowledge the plan subject to conditions specified by the commission.

Â Â Â Â Â  (4) The commission shall adopt rules:

Â Â Â Â Â  (a) Establishing requirements for the content of implementation plans;

Â Â Â Â Â  (b) Establishing the procedure for acknowledgment of implementation plans under this section, including provisions for public comment; and

Â Â Â Â Â  (c) Providing for the integration of the implementation plan with the integrated resource planning guidelines established by the commission and in effect on June 6, 2007.

Â Â Â Â Â  (5) The implementation plan filed under this section may include procedures that will be used by the electric company to determine whether the costs of constructing a facility that generates electricity from a renewable energy source, or the costs of acquiring bundled or unbundled renewable energy certificates, are consistent with the standards of the commission relating to least-cost, least-risk planning for acquisition of resources. [2007 c.301 Â§11]

Â Â Â Â Â  Note: Section 11a, chapter 301, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 11a. An electric company shall develop and file with the Public Utility Commission an initial implementation plan under section 11 of this 2007 Act [469A.075] no later than January 1, 2010. [2007 c.301 Â§11a]

COST LIMITATION

Â Â Â Â Â  469A.100 Limits on cost of compliance with renewable portfolio standard. (1) Electric utilities are not required to comply with a renewable portfolio standard during a compliance year to the extent that the incremental cost of compliance, the cost of unbundled renewable energy certificates and the cost of alternative compliance payments under ORS 469A.180 exceeds four percent of the utilityÂs annual revenue requirement for the compliance year.

Â Â Â Â Â  (2) For each electric company, the Public Utility Commission shall establish the annual revenue requirement for a compliance year no later than January 1 of the compliance year. The governing body of a consumer-owned utility shall establish the annual revenue requirement for the consumer-owned utility.

Â Â Â Â Â  (3) The annual revenue requirement for an electric utility shall be calculated based only on the operations of the utility relating to electricity. The annual revenue requirement does not include any amount expended by the utility for energy efficiency programs for customers of the utility or for low income energy assistance, the incremental cost of compliance with a renewable portfolio standard, the cost of unbundled renewable energy certificates or the cost of alternative compliance payments under ORS 469A.180. The annual revenue requirement does include:

Â Â Â Â Â  (a) All operating expenses of the utility during the compliance year, including depreciation and taxes; and

Â Â Â Â Â  (b) For electric companies, an amount equal to the total rate base of the company for the compliance year multiplied by the rate of return established by the commission for debt and equity of the company.

Â Â Â Â Â  (4) For the purposes of this section, the incremental cost of compliance with a renewable portfolio standard is the difference between the levelized annual delivered cost of the qualifying electricity and the levelized annual delivered cost of an equivalent amount of reasonably available electricity that is not qualifying electricity. For the purpose of this subsection, the commission or governing body of a consumer-owned utility shall use the net present value of delivered cost, including:

Â Â Â Â Â  (a) Capital, operating and maintenance costs of generating facilities;

Â Â Â Â Â  (b) Financing costs attributable to capital, operating and maintenance expenditures for generating facilities;

Â Â Â Â Â  (c) Transmission and substation costs;

Â Â Â Â Â  (d) Load following and ancillary services costs; and

Â Â Â Â Â  (e) Costs associated with using other assets, physical or financial, to integrate, firm or shape renewable energy sources on a firm annual basis to meet retail electricity needs.

Â Â Â Â Â  (5) For the purposes of this section, the governing body of a consumer-owned utility may include in the incremental cost of compliance with a renewable portfolio standard all expenses associated with research, development and demonstration projects related to the generation of qualifying electricity by the consumer-owned utility.

Â Â Â Â Â  (6) The commission shall establish limits on the incremental cost of compliance with the renewable portfolio standard for electricity service suppliers under ORS 469A.065 that are the equivalent of the cost limits applicable to the electric companies that serve the territories in which the electricity service supplier sells electricity to retail electricity consumers. If an electricity service supplier sells electricity in territories served by more than one electric company, the commission may provide for an aggregate cost limit based on the amount of electricity sold by the electricity service supplier in each territory. Pursuant to ORS 757.676, a consumer-owned utility may establish limits on the cost of compliance with the renewable portfolio standard for electricity service suppliers that sell electricity in the territory served by the consumer-owned utility. [2007 c.301 Â§12]

Â Â Â Â Â  Note: Section 12a, chapter 301, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 12a. The Public Utility Commission shall establish the methodology for determining the annual revenue requirement of an electric company for purposes of section 12 of this 2007 Act [469A.100] no later than July 1, 2008. [2007 c.301 Â§12a]

COST RECOVERY

Â Â Â Â Â  469A.120 Cost recovery by electric companies. (1) Except as provided in ORS 469A.180 (5), all prudently incurred costs associated with compliance with a renewable portfolio standard are recoverable in the rates of an electric company, including interconnection costs, costs associated with using physical or financial assets to integrate, firm or shape renewable energy sources on a firm annual basis to meet retail electricity needs and other costs associated with transmission and delivery of qualifying electricity to retail electricity consumers.

Â Â Â Â Â  (2) Costs associated with compliance with a renewable portfolio standard are not an above-market cost for the purposes of ORS 757.600 to 757.689.

Â Â Â Â Â  (3) The Public Utility Commission shall establish an automatic adjustment clause as defined in ORS 757.210 or another method that allows timely recovery of costs prudently incurred by an electric company to construct or otherwise acquire facilities that generate electricity from renewable energy sources and for associated electricity transmission. Notwithstanding any other provision of law, upon the request of any interested person the commission shall conduct a proceeding to establish the terms of the automatic adjustment clause or other method for timely recovery of costs. The commission shall provide parties to the proceeding with the procedural rights described in ORS 756.500 to 756.610, including but not limited to the opportunity to develop an evidentiary record, conduct discovery, introduce evidence, conduct cross-examination and submit written briefs and oral argument. The commission shall issue a written order with findings on the evidentiary record developed in the proceeding.

Â Â Â Â Â  (4) An electric company must file with the commission for approval of a proposed rate change to recover costs under the terms of an automatic adjustment clause or other method for timely recovery of costs established under subsection (3) of this section. Notwithstanding any other provision of law, upon the request of any interested person the commission shall conduct a proceeding to determine whether to approve a proposed change in rates under the automatic adjustment clause or other method for timely recovery of costs. The commission shall provide parties to the proceeding with the procedural rights described in ORS 756.500 to 756.610, including but not limited to the opportunity to develop an evidentiary record, conduct discovery, introduce evidence, conduct cross-examination and submit written briefs and oral argument. The commission shall issue a written order with findings on the evidentiary record developed in the proceeding. A filing made under this subsection is subject to the commissionÂs authority under ORS 757.215 to suspend a rate, or schedule of rates, for investigation. [2007 c.301 Â§13]

Â Â Â Â Â  Note: Section 13a, chapter 301, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 13a. The Public Utility Commission shall establish the automatic adjustment clause or another method for timely recovery of costs as required by section 13 (3) of this 2007 Act [469A.120 (3)] no later than January 1, 2008. The clause or method shall apply to all prudently incurred costs described in section 13 (3) of this 2007 Act incurred by an electric company since the date of the companyÂs last general rate case that was decided by the commission before the effective date of this 2007 Act [June 6, 2007]. [2007 c.301 Â§13a]

RENEWABLE ENERGY CERTIFICATES

Â Â Â Â Â  469A.130 Renewable energy certificates system. (1) The State Department of Energy shall establish a system of renewable energy certificates that can be used by an electric utility or electricity service supplier to establish compliance with the applicable renewable portfolio standard. The department shall consult with the Public Utility Commission before establishing a system of renewable energy certificates under this section. The department may allow use of renewable energy certificates that are issued, monitored, accounted for or transferred by or through a regional system or trading program, including but not limited to the Western Renewable Energy Generation Information System. The system established by the department shall allow issuance, transfer and use of renewable energy certificates in electronic form.

Â Â Â Â Â  (2) The validity of a bundled renewable energy certificate for purposes of compliance with the applicable renewable portfolio standard is not affected by the substitution of any other electricity for the qualifying electricity at any point after the time of generation. [2007 c.301 Â§14]

Â Â Â Â Â  469A.135 Renewable energy certificates that may be used to comply with standards. (1) A bundled renewable energy certificate may be used to comply with a renewable portfolio standard if:

Â Â Â Â Â  (a) The facility that generates the qualifying electricity for which the certificate is issued is located in the
United States
and within the geographic boundary of the Western Electricity Coordinating Council; and

Â Â Â Â Â  (b) The qualifying electricity for which the certificate is issued is delivered to the Bonneville Power Administration, to the transmission system of an electric utility or to another delivery point designated by an electric utility for the purpose of subsequent delivery to the electric utility.

Â Â Â Â Â  (2) An unbundled renewable energy certificate may be used to comply with a renewable portfolio standard if the facility that generates the qualifying electricity for which the certificate is issued is located within the geographic boundary of the Western Electricity Coordinating Council.

Â Â Â Â Â  (3) Renewable energy certificates issued for any electricity that the Bonneville Power Administration has designated as environmentally preferred power, or has given a similar designation for electricity generated from a renewable resource, may be used to comply with a renewable portfolio standard without regard to the location of the generating facility. [2007 c.301 Â§15]

Â Â Â Â Â  469A.140 Use, transfer and banking of certificates. (1) Renewable energy certificates may be traded, sold or otherwise transferred.

Â Â Â Â Â  (2) Renewable energy certificates that are not used by an electric utility or electricity service supplier to comply with a renewable portfolio standard in a calendar year may be banked and carried forward indefinitely for the purpose of complying with a renewable portfolio standard in a subsequent year. For the purpose of complying with a renewable portfolio standard in any calendar year:

Â Â Â Â Â  (a) Banked renewable energy certificates must be used, up to the limit imposed by ORS 469A.145, before other certificates are used; and

Â Â Â Â Â  (b) Banked renewable energy certificates with the oldest issuance date must be used to comply with the standard before banked renewable energy certificates with more recent issuance dates are used.

Â Â Â Â Â  (3) An electric utility or electricity service supplier is responsible for demonstrating that a renewable energy certificate used to comply with a renewable portfolio standard is derived from a renewable energy source and that the utility or supplier has not used, traded, sold or otherwise transferred the certificate.

Â Â Â Â Â  (4) The same renewable energy certificate may be used by an electric utility or electricity service supplier to comply with a federal renewable portfolio standard and a renewable portfolio standard established under ORS 469A.005 to 469A.210. An electric utility or electricity service supplier that uses a renewable energy certificate to comply with a renewable portfolio standard imposed by any other state may not use the same certificate to comply with a renewable portfolio standard established under ORS 469A.005 to 469A.210. [2007 c.301 Â§16]

Â Â Â Â Â  469A.145 Limitations on use of unbundled certificates to meet renewable portfolio standard. (1) Except as otherwise provided in this section, unbundled renewable energy certificates, including banked unbundled renewable energy certificates, may not be used to meet more than 20 percent of the requirements of the large utility renewable portfolio standard described in ORS 469A.052 for any compliance year.

Â Â Â Â Â  (2) The limitation imposed by subsection (1) of this section does not apply to renewable energy certificates issued for electricity generated in Oregon from a renewable energy source by a net metering facility as defined in ORS 757.300, or another generating facility that is not directly connected to a distribution or transmission system.

Â Â Â Â Â  (3) The limitation imposed by subsection (1) of this section does not apply to renewable energy certificates issued for electricity generated in
Oregon
by a qualifying facility under ORS 758.505 to 758.555.

Â Â Â Â Â  (4) The limitation imposed by subsection (1) of this section does not apply to an electricity service supplier. [2007 c.301 Â§17]

Â Â Â Â Â  Note: Section 17a, chapter 301, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 17a. Notwithstanding section 17 (1) of this 2007 Act [469A.145 (1)], for compliance years before 2020, a consumer-owned utility subject to the large utility renewable portfolio standard described in section 6 of this 2007 Act [469A.052] may use unbundled renewable energy certificates, including banked unbundled renewable energy certificates, to meet up to 50 percent of the requirements of the standard. [2007 c.301 Â§17a]

Â Â Â Â Â  469A.150 Multistate electric companies; rules. The Public Utility Commission by rule shall establish a process for allocating the use of renewable energy certificates by an electric company that makes sales of electricity to retail customers in more than one state. [2007 c.301 Â§18]

COMPLIANCE REPORTS

Â Â Â Â Â  469A.170 Compliance reports. (1) Each electric utility and electricity service supplier that is subject to a renewable portfolio standard shall make an annual compliance report for the purpose of detailing compliance, or failure to comply, with the renewable portfolio standard applicable in the compliance year. An electric company or electricity service supplier shall make the report to the Public Utility Commission. A consumer-owned utility shall make the report to the members or customers of the utility.

Â Â Â Â Â  (2) The commission shall review each compliance report filed under this section by an electric company or electricity service supplier for the purposes of determining whether the company or supplier has complied with the renewable portfolio standard applicable to the company or supplier and the manner in which the company or supplier has complied. In reviewing the reports, the commission shall consider:

Â Â Â Â Â  (a) The relative amounts of renewable energy certificates and other payments used by the company or supplier to meet the applicable renewable portfolio standard, including:

Â Â Â Â Â  (A) Bundled renewable energy certificates;

Â Â Â Â Â  (B) Unbundled renewable energy certificates;

Â Â Â Â Â  (C) Banked renewable energy certificates; and

Â Â Â Â Â  (D) Alternative compliance payments under ORS 469A.180.

Â Â Â Â Â  (b) The timing of electricity purchases.

Â Â Â Â Â  (c) The market prices for electricity purchases and unbundled renewable energy certificates.

Â Â Â Â Â  (d) Whether the actions taken by the company or supplier are contributing to long term development of generating capacity using renewable energy sources.

Â Â Â Â Â  (e) The effect of the actions taken by the company or supplier on the rates payable by retail electricity consumers.

Â Â Â Â Â  (f) Good faith forecasting differences associated with the projected number of retail electricity consumers served and the availability of electricity from renewable energy sources.

Â Â Â Â Â  (g) For electric companies, consistency with the implementation plan filed under ORS 469A.075, as acknowledged by the commission.

Â Â Â Â Â  (h) Any other factors deemed reasonable by the commission.

Â Â Â Â Â  (3) The commission by rule may establish requirements for compliance reports submitted by an electric company or electricity service supplier. [2007 c.301 Â§19]

ALTERNATIVE COMPLIANCE PAYMENTS

Â Â Â Â Â  469A.180 Electric companies; electricity service suppliers. (1) The Public Utility Commission shall establish an alternative compliance rate for each compliance year for each electric company or electricity service supplier that is subject to a renewable portfolio standard. The rate shall be expressed in dollars per megawatt-hour.

Â Â Â Â Â  (2) The commission shall establish an alternative compliance rate based on the cost of qualifying electricity, contracts that the electric company or electricity service supplier has acquired for future delivery of qualifying electricity and the number of unbundled renewable energy certificates that the company or supplier anticipates using in the compliance year to meet the renewable portfolio standard applicable to the company or supplier. The commission shall also consider any determinations made under ORS 469A.170 in reviewing the compliance report made by the electric company or electricity service supplier for the previous compliance year. In establishing an alternative compliance rate, the commission shall set the rate to provide adequate incentive for the electric company or electricity service supplier to purchase or generate qualifying electricity in lieu of using alternative compliance payments to meet the renewable portfolio standard applicable to the company or supplier.

Â Â Â Â Â  (3) An electric company or electricity service supplier may elect to use, or may be required by the commission to use, alternative compliance payments to comply with the renewable portfolio standard applicable to the company or supplier. Any election by an electric company or electricity service supplier to use alternative compliance payments is subject to review by the commission under ORS 469A.170. An electric company or electricity service supplier may not be required to make alternative compliance payments that would result in the company or supplier exceeding the cost limitation established under ORS 469A.100.

Â Â Â Â Â  (4) The commission shall determine for each electric company the extent to which alternative compliance payments may be recovered in the rates of the company. Each electric company shall deposit any amounts recovered in the rates of the company for alternative compliance payments in a holding account established by the company. Amounts in the holding account shall accrue interest at the rate of return authorized by the commission for the electric company.

Â Â Â Â Â  (5) Amounts in holding accounts established under subsection (4) of this section may be expended by an electric company only for costs of acquiring new generating capacity from renewable energy sources, investments in efficiency upgrades to electricity generating facilities owned by the company and energy conservation programs within the companyÂs service area. The commission must approve expenditures by an electric company from a holding account established under subsection (4) of this section. Amounts that are collected from customers and spent by an electric company under this subsection may not be included in the companyÂs rate base.

Â Â Â Â Â  (6) The commission shall require electricity service suppliers to establish holding accounts and make payments to those accounts on a substantially similar basis as provided for electric companies. The commission must approve expenditures by an electricity service supplier from a holding account established under this subsection. The commission may approve expenditures only for energy conservation programs for customers of the electricity service supplier. [2007 c.301 Â§20]

Â Â Â Â Â  Note: Section 20a, chapter 301, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 20a. The Public Utility Commission shall establish initial alternative compliance rates as required by section 20 of this 2007 Act [469A.180] no later than July 1, 2009. [2007 c.301 Â§20a]

Â Â Â Â Â  469A.185 Consumer-owned utilities. The governing body of a consumer-owned utility shall establish an alternative compliance rate for the utility. To the extent possible, the alternative compliance rate shall be determined by the governing body of the consumer-owned utility in a manner similar to that used by the Public Utility Commission in establishing alternative compliance rates under ORS 469A.180. Amounts collected as alternative compliance payments by a consumer-owned utility may be used for the purposes specified in ORS 469A.180 (5) and for the purpose of paying expenses associated with research, development and demonstration projects related to the generation of qualifying electricity by the utility. [2007 c.301 Â§21]

PENALTY

Â Â Â Â Â  469A.200 Penalty. If an electric company or electricity service supplier that is subject to a renewable portfolio standard under ORS 469A.005 to 469A.210 fails to comply with the standard in the manner provided by ORS 469A.005 to 469A.210, the Public Utility Commission may impose a penalty against the company or supplier in an amount determined by the commission. A penalty under this section is in addition to any alternative compliance payment required or elected under ORS 469A.180. Moneys paid for penalties under this section shall be transmitted by the commission to the nongovernmental entity receiving moneys under ORS 757.612 (3)(d) and may be used only for the purposes specified in ORS 757.612 (1). [2007 c.301 Â§22]

GREEN POWER RATE

Â Â Â Â Â  469A.205 Green power rate. (1) Electric utilities shall allow retail electricity consumers to elect a green power rate. A significant portion of the electricity purchased or generated by a utility that is attributable to moneys paid by retail electricity consumers who elect the green power rate must be qualifying electricity, and the utility must inform consumers of the sources of the electricity purchased or generated by the utility that is attributable to moneys paid by consumers who elect the green power rate. The green power rate shall reasonably reflect the costs of the electricity purchased or generated by the utility that is attributable to moneys paid by retail electricity consumers who elect the green power rate. All prudently incurred costs associated with the green power rate are recoverable in a green power rate offered by an electric company.

Â Â Â Â Â  (2) Any qualifying electricity procured by an electric utility to provide electricity under a green power rate under subsection (1) of this section or ORS 757.603 (2)(a) may not be used by the utility to comply with the requirements of a renewable portfolio standard.

Â Â Â Â Â  (3) The provisions of subsection (1) of this section do not apply to electric companies that are subject to ORS 757.603 (2)(a).

Â Â Â Â Â  (4) An electric utility may comply with the requirements of subsection (1) of this section by contracting with a third-party provider. [2007 c.301 Â§23]

COMMUNITY-BASED RENEWABLE ENERGY PROJECTS

Â Â Â Â Â  469A.210 Goal for community-based renewable energy projects. The Legislative Assembly finds that community-based renewable energy projects are an essential element of
Oregon
Âs energy future, and declares that it is the goal of the State of
Oregon
that by 2025 at least eight percent of
Oregon
Âs retail electrical load comes from small-scale renewable energy projects with a generating capacity of 20 megawatts or less. All agencies of the executive department as defined in ORS 174.112 shall establish policies and procedures promoting the goal declared in this section. [2007 c.301 Â§24]

JOB IMPACT STUDY

Â Â Â Â Â  Note: Sections 25 and 26, chapter 301, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 25. (1) The State Department of Energy shall periodically conduct a study to evaluate the impact of sections 1 to 24 of this 2007 Act [469A.005 to 469A.210] on jobs in this state. The study shall assess the number of new jobs created in the renewable energy sector in this state and the average wage rates and the provision of health care and other benefits for those jobs. In addition, the study shall investigate the extent to which workforce training opportunities are being provided to employees to prepare the employees for jobs in the renewable energy sector.

Â Â Â Â Â  (2) The department shall conduct the first study under this section not later than two years after the effective date of this 2007 Act [June 6, 2007]. [2007 c.301 Â§25]

Â Â Â Â Â  Sec. 26. Section 25 of this 2007 Act is repealed January 2, 2026. [2007 c.301 Â§26]

_______________



Chapter 470

Chapter 470 Â Small Scale Local Energy Projects

2007 EDITION

SMALL SCALE LOCAL ENERGY PROJECTS

PUBLIC HEALTH AND SAFETY

GENERAL PROVISIONS

470.050Â Â Â Â  Definitions

470.060Â Â Â Â  Application for loan funds; content; fee

470.065Â Â Â Â  Confidentiality of information provided by or on behalf of applicant

470.070Â Â Â Â  Small Scale Local Energy Project Advisory Committee

470.080Â Â Â Â  Standards for small scale local energy projects; review of applications; referral to committee; committee criteria

470.090Â Â Â Â  Approval or rejection of project financing by director; certification of amount of loan; findings; notice

470.100Â Â Â Â  Committee review of rejection or approval in different amount; committee appeal to Governor; finality of GovernorÂs action

470.110Â Â Â Â  Gifts credited to loan fund

470.120Â Â Â Â  Limit on loan to amount not funded by other sources

470.130Â Â Â Â  Appropriation of loan fund

470.135Â Â Â Â  Administration of small scale local energy project loan program funds and accounts

470.140Â Â Â Â  Rulemaking authority; biennial report

470.145Â Â Â Â  State Department of Energy to develop marketing plan

LOANS AND REPAYMENT

470.150Â Â Â Â  Loan contract; security; content

470.155Â Â Â Â  Loan contract in form of intergovernmental agreement; provisions

470.160Â Â Â Â  Payment from loan fund

470.170Â Â Â Â  Security for loan

470.180Â Â Â Â  Withholding of state funds due to municipal corporation that defaults on loan

470.190Â Â Â Â  Remedies

470.200Â Â Â Â  Refinancing of project; use of funds

470.210Â Â Â Â  Municipal corporation may enter into loan contract; purchase of municipal corporationÂs general or revenue obligation

BONDS

470.220Â Â Â Â  Issuance of bonds

470.225Â Â Â Â  Procedure for bond issuance

470.230Â Â Â Â  Bond proceeds credited to loan fund; use of funds

470.240Â Â Â Â  Bonds as general obligation bonds

470.270Â Â Â Â  Refunding bonds

470.280Â Â Â Â  Bond repayment from sinking fund

470.290Â Â Â Â  Bond indebtedness limited to constitutional limit

470.300Â Â Â Â  Small Scale Local Energy Project Administration and Bond Sinking Fund; uses; sources

470.310Â Â Â Â  Procedure if sinking fund inadequate

GENERAL PROVISIONS

Â Â Â Â Â  470.050 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlternative fuel projectÂ means:

Â Â Â Â Â  (a) A fleet of vehicles that are modified or acquired directly from a factory and that:

Â Â Â Â Â  (A) Use an alternative fuel including electricity, ethanol, gasohol with at least 10 percent denatured alcohol content, hydrogen, hythane, methane, methanol, natural gas, propane or any other fuel approved by the Director of the State Department of Energy; and

Â Â Â Â Â  (B) Produce lower or equivalent exhaust emissions or are more energy efficient than vehicles fueled by gasoline; and

Â Â Â Â Â  (b) A facility, including a fueling station, necessary to operate an alternative fuel vehicle fleet.

Â Â Â Â Â  (2) ÂApplicantÂ means an applicant for a small scale local energy project loan.

Â Â Â Â Â  (3) ÂCommitteeÂ means the Small Scale Local Energy Project Advisory Committee created under ORS 470.070.

Â Â Â Â Â  (4) ÂCooperativeÂ means a cooperative corporation organized under ORS chapter 62.

Â Â Â Â Â  (5) ÂDirectorÂ means the Director of the State Department of Energy appointed under ORS 469.040.

Â Â Â Â Â  (6) ÂEligible federal agencyÂ means a federal agency or public corporation created by the federal government that proposes to use a loan for a small scale energy project. ÂEligible federal agencyÂ does not include a federal agency or public corporation created by the federal government that proposes to use a loan for a small scale energy project to generate electricity for sale.

Â Â Â Â Â  (7) ÂEligible state agencyÂ means a state officer, board, commission, department, institution, branch or agency of the state whose costs are paid wholly or in part from funds held in the State Treasury.

Â Â Â Â Â  (8) ÂLoanÂ includes the purchase or other acquisition of evidence of indebtedness and money used for the purchase or other acquisition of evidence of indebtedness.

Â Â Â Â Â  (9) ÂLoan contractÂ means the evidence of indebtedness and all instruments used in the purchase or acquisition of the evidence of indebtedness. For eligible federal or state agencies or municipal corporations that are tax exempt entities, a loan contract may include a lease purchase agreement with respect to personal property.

Â Â Â Â Â  (10) ÂLoan fundÂ means the Small Scale Local Energy Project Loan Fund created by Article XI-J of the Oregon Constitution.

Â Â Â Â Â  (11) ÂMunicipal corporationÂ has the meaning given in ORS 297.405 and also includes any Indian tribe or authorized Indian tribal organization or any combination of two or more of these tribes or organizations acting jointly in connection with a small scale local energy project.

Â Â Â Â Â  (12) ÂOregon businessÂ means a sole proprietorship, partnership, company, cooperative, corporation or other form of business entity that is organized or authorized to do business under Oregon law for profit.

Â Â Â Â Â  (13) ÂRecycling projectÂ means a facility or equipment that converts waste into a new and usable product.

Â Â Â Â Â  (14) ÂSmall businessÂ means:

Â Â Â Â Â  (a) An
Oregon
business that is:

Â Â Â Â Â  (A) A retail or service business employing 50 or fewer persons at the time the loan is made; or

Â Â Â Â Â  (B) An industrial or manufacturing business employing 200 or fewer persons at the time the loan is made; or

Â Â Â Â Â  (b) An Oregon subsidiary of a sole proprietorship, partnership, company, cooperative, corporation or other form of business entity for which the total number of employees for both the subsidiary and the parent sole proprietorship, partnership, company, cooperative, corporation or other form of business entity at the time the loan is made is:

Â Â Â Â Â  (A) Fifty or fewer persons if the subsidiary is a retail or service business; and

Â Â Â Â Â  (B) Two hundred or fewer if the subsidiary is an industrial or manufacturing business.

Â Â Â Â Â  (15) ÂSinking fundÂ means the Small Scale Local Energy Project Administration and Bond Sinking Fund created in ORS 470.300.

Â Â Â Â Â  (16) ÂSmall scale local energy projectÂ means:

Â Â Â Â Â  (a) A system, mechanism or series of mechanisms located primarily in Oregon that directly or indirectly uses or enables the use of, by the applicant or another person, renewable resources including, but not limited to, solar, wind, geothermal, biomass, waste heat or water resources to produce energy, including heat, electricity and substitute fuels, to meet a local community or regional energy need in this state;

Â Â Â Â Â  (b) A system, mechanism or series of mechanisms located primarily in Oregon or providing substantial benefits to Oregon that directly or indirectly conserves energy or enables the conservation of energy by the applicant or another person, including energy used in transportation;

Â Â Â Â Â  (c) A recycling project;

Â Â Â Â Â  (d) An alternative fuel project;

Â Â Â Â Â  (e) An improvement that increases the production or efficiency, or extends the operating life, of a system, mechanism, series of mechanisms or project otherwise described in this subsection, including but not limited to restarting a dormant project;

Â Â Â Â Â  (f) A system, mechanism or series of mechanisms installed in a facility or portions of a facility that directly or indirectly reduces the amount of energy needed for the construction and operation of the facility and that meets the sustainable building practices standard established by the State Department of Energy by rule; or

Â Â Â Â Â  (g) A project described in paragraphs (a) to (f) of this subsection, whether or not the existing project was originally financed under this chapter, together with any refinancing necessary to remove prior liens or encumbrances against the existing project.

Â Â Â Â Â  (h) A project described in paragraphs (a) to (g) of this subsection that conserves energy or produces energy by generation or by processing or collection of a renewable resource. [1979 c.672 Â§1; 1981 c.50 Â§1; 1983 c.188 Â§1; 1985 c.593 Â§2; 1993 c.496 Â§4; 1995 c.551 Â§8; 1997 c.29 Â§1; 1999 c.365 Â§7; 2003 c.186 Â§55; 2005 c.201 Â§3]

Â Â Â Â Â  470.060 Application for loan funds; content; fee. (1) Any individual who is a resident of Oregon, an Oregon business, a nonprofit or public cooperative, a nonprofit corporation, an eligible federal agency, an eligible state agency, a public corporation created by the state, an intergovernmental entity created pursuant to an intergovernmental agreement under ORS 190.003 to 190.130, or a municipal corporation may file with the State Department of Energy an application to obtain loan funds for a small scale local energy project as provided in this chapter.

Â Â Â Â Â  (2) Applications to obtain funds for a small scale local energy project shall be made in writing on a form prescribed by the State Department of Energy. Applications submitted to the State Department of Energy shall:

Â Â Â Â Â  (a) Describe the nature and purpose of the proposed small scale local energy project.

Â Â Â Â Â  (b) State whether any purposes other than energy production, but consistent with energy production, will be served by the proposed small scale local energy project, and the nature of the other purposes, if any.

Â Â Â Â Â  (c) Include an evaluation of the potential of the small scale local energy project to meet local community energy needs.

Â Â Â Â Â  (d) Include an evaluation of the potential environmental impacts of the small scale local energy project.

Â Â Â Â Â  (e) State whether any moneys other than those in the loan fund are proposed to be used for the development of the proposed small scale local energy project, and whether any other moneys are available or have been sought for the project.

Â Â Â Â Â  (f) Describe the source of funds for repayment of the loan applied for.

Â Â Â Â Â  (3) A fee of one-tenth of one percent of the amount of the loan applied for or $2,500, whichever is less, shall be submitted with each application. In addition, the applicant may be required to pay for costs incurred in connection with the application that exceed the application fee and which the Director of the State Department of Energy determines are incurred solely in connection with processing the application. The applicant shall be advised of any additional costs the applicant must pay before the costs are incurred. [1979 c.672 Â§2; 1981 c.50 Â§2; 1983 c.188 Â§2; 1985 c.593 Â§3; 1997 c.29 Â§2; 2005 c.201 Â§4]

Â Â Â Â Â  470.065 Confidentiality of information provided by or on behalf of applicant. (1) The following records, communications and information furnished by or on behalf of the applicant under this chapter shall be confidential and maintained as such, if so requested in writing by the person providing the information:

Â Â Â Â Â  (a) Personal financial statements;

Â Â Â Â Â  (b) Financial statements of applicants;

Â Â Â Â Â  (c) Customer lists;

Â Â Â Â Â  (d) Information of an applicant pertaining to litigation to which the applicant is a party if the complaint has been filed, or if the complaint has not been filed, if the applicant shows that such litigation is reasonably likely to occur;

Â Â Â Â Â  (e) Production, sales and cost data;

Â Â Â Â Â  (f) Marketing strategy information that relates to an applicantÂs plan to address specific markets or the applicantÂs strategy regarding specific competitors, or both; and

Â Â Â Â Â  (g) Technical information or data related to an applicantÂs proposed small scale local energy project, including but not limited to any description, analysis, evaluation or projection regarding the project or a component of the project.

Â Â Â Â Â  (2) The confidentiality provided by subsection (1)(d) of this section does not apply to concluded litigation. Nothing in subsection (1)(d) of this section limits any right granted by discovery statutes to a party to litigation or potential litigation. [1991 c.118 Â§2; 2005 c.201 Â§5; 2007 c.71 Â§152]

Â Â Â Â Â  Note: 470.065 was added to and made a part of ORS chapter 470 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  470.070 Small Scale Local Energy Project Advisory Committee. (1) The Director of the State Department of Energy shall appoint a Small Scale Local Energy Project Advisory Committee to review applications made under ORS 470.060 and rules adopted under ORS 470.080, and make recommendations thereon to the director.

Â Â Â Â Â  (2) Seven members shall be appointed to the Small Scale Local Energy Project Advisory Committee. Each member shall be appointed to serve a two-year term, commencing on the date of appointment, and until a successor is appointed and qualified. The members shall represent the interest of the citizens of this state and shall be knowledgeable in the areas of small scale energy technology, natural resource development, environmental protection, finance, agriculture, local government operations and utility operations. At least three members shall reside outside the
Willamette
Valley
.

Â Â Â Â Â  (3) The committee shall elect its own presiding officer, adopt rules for its procedure and meet on call of the presiding officer or a majority of the members. A majority of the members shall constitute a quorum to do business. The director shall provide administrative facilities and services for the committee.

Â Â Â Â Â  (4) Members of the Small Scale Local Energy Project Advisory Committee shall be entitled to expenses as provided by ORS 292.495. [1979 c.672 Â§3; 1987 c.365 Â§1; 2003 c.186 Â§56]

Â Â Â Â Â  470.080 Standards for small scale local energy projects; review of applications; referral to committee; committee criteria. (1) After consultation with the Small Scale Local Energy Project Advisory Committee, the Director of the State Department of Energy shall establish by rule standards and criteria for small scale local energy projects to be funded under the provisions of ORS 470.060 to 470.080 and 470.090. The standards and criteria shall operate to encourage diversity in projects funded, give preference to the maximum extent practical to projects proposed by individuals and small businesses, ensure acceptability of environmental impacts and shall require consideration of the potential contribution of a project if developed at other suitable locations to meeting the energy needs of this state. The standards and criteria shall give the least preference to projects proposed by an eligible federal agency.

Â Â Â Â Â  (2) All applications submitted under ORS 470.060 shall be reviewed by the State Department of Energy. The department may request that the applicant submit additional information or revise the application. The department shall:

Â Â Â Â Â  (a) Determine whether the application meets the standards and criteria adopted under subsection (1) of this section; and

Â Â Â Â Â  (b) Recommend approval or denial of the loan application, and if approval is recommended in what amount the loan should be made.

Â Â Â Â Â  (3) After concluding its review, unless the application meets the criteria established by the committee under subsection (4) of this section, the department shall refer the application and its findings and recommendation to the committee for its review. The department shall notify the applicant of the date, time and place of any oral presentation to the committee on the application. The committee shall review the application and the departmentÂs findings and recommendations and advise the director whether the proposed small scale local energy project meets the criteria established by the director under subsection (1) of this section, whether the project should be financed with moneys from the loan fund and in what amount the loan should be made if approved.

Â Â Â Â Â  (4) The committee may provide for direct referral of an application by the department to the director if the application meets criteria established by the committee. [1979 c.672 Â§4; 1981 c.50 Â§3; 1997 c.29 Â§3; 2003 c.186 Â§57]

Â Â Â Â Â  470.085 [1985 c.593 Â§8; repealed by 1991 c.118 Â§4]

Â Â Â Â Â  470.090 Approval or rejection of project financing by director; certification of amount of loan; findings; notice. (1) After consideration of the recommendation of the Small Scale Local Energy Project Advisory Committee or the State Department of Energy as provided by ORS 470.080, the Director of the State Department of Energy may approve or reject the financing of a small scale local energy project described in an application filed as provided in ORS 470.060, using moneys in the Small Scale Local Energy Project Loan Fund. Approval of a loan by the director shall include a certification of the amount of the loan.

Â Â Â Â Â  (2) The directorÂs approval of a loan for a small scale local energy project shall be based on a finding that:

Â Â Â Â Â  (a) The proposed small scale local energy project meets established standards and criteria under ORS 470.080;

Â Â Â Â Â  (b) The proposed project is consistent with the preservation and enhancement of environmental quality;

Â Â Â Â Â  (c) The proposed project is feasible and a reasonable risk from practical and economic standpoints;

Â Â Â Â Â  (d) The plan for development of the project is satisfactory;

Â Â Â Â Â  (e) The applicant is qualified, creditworthy and responsible and is willing and able to enter into a contract with the director for development and repayment as provided in ORS 470.150;

Â Â Â Â Â  (f) There is a need for the proposed small scale local energy project and the applicantÂs financial resources are adequate to provide the working capital to maintain the project after completion;

Â Â Â Â Â  (g) Moneys in the loan fund are or will be available for the development of the proposed small scale local energy project;

Â Â Â Â Â  (h) A dwelling constructed before January 1, 1979, that will be served by a proposed space heating project is weatherized according to the standards established under ORS 469.155;

Â Â Â Â Â  (i) Except for a proposed space heating project for a dwelling under paragraph (h) of this subsection, the loan does not finance any project for which the projected economic value of the energy savings of the project during the first year the project is implemented is equal to or greater than the cost of the project; and

Â Â Â Â Â  (j) The loan will not preclude individuals and small businesses from access to loan funds.

Â Â Â Â Â  (3) The director shall notify the applicant and the presiding officer of the committee of the directorÂs action and of the reasons for that action. The director shall inform the applicant of the review procedure established in ORS 470.100. [1979 c.672 Â§5; 1981 c.50 Â§4; 1981 c.565 Â§4; 1983 c.188 Â§3; 2003 c.186 Â§58; 2005 c.201 Â§6]

Â Â Â Â Â  470.100 Committee review of rejection or approval in different amount; committee appeal to Governor; finality of GovernorÂs action. (1) If the Director of the State Department of Energy rejects a loan application or approves a loan amount different than that requested by the applicant, the applicant may request that the Small Scale Local Energy Project Advisory Committee review the directorÂs action.

Â Â Â Â Â  (2) The committee may review the directorÂs action on its own motion or at the request of the applicant. A majority of the members of the committee may authorize the presiding officer of the committee to appeal the directorÂs action to the Governor.

Â Â Â Â Â  (3) An appeal of the directorÂs action may be initiated by the presiding officer of the committee no later than 45 days after the date the applicant receives notice of the directorÂs action under ORS 470.090.

Â Â Â Â Â  (4) The decision of the Governor is final. If the Governor fails to act within 30 days after receiving the appeal, the appeal shall be considered to be denied.

Â Â Â Â Â  (5) Notwithstanding ORS chapter 183, a decision of the director or the Governor on an application for loan funds under ORS 470.090 or this section is not subject to judicial review. [1979 c.672 Â§6; 2003 c.186 Â§59]

Â Â Â Â Â  470.110 Gifts credited to loan fund. The Director of the State Department of Energy may accept gifts of money or other property from any source, given for the purposes of ORS 470.050 to 470.120, 470.140 (1) and 470.150 to 470.210. Money so received shall be paid into the loan fund. Money or other property so received shall be used for the purposes for which received. [1979 c.672 Â§12; 2003 c.186 Â§60]

Â Â Â Â Â  470.120 Limit on loan to amount not funded by other sources. If the applicant receives from any source other than the loan fund any funds to assist in the development of the project, the amount of the loan to the applicant from the loan fund shall be limited to that amount necessary for the development of those portions of the project not funded by other sources. [1979 c.672 Â§15]

Â Â Â Â Â  470.130 Appropriation of loan fund. All moneys in the loan fund created by Article XI-J of the Oregon Constitution are appropriated continuously to the State Department of Energy and shall be used for the purposes provided in this chapter. [1979 c.672 Â§16; 2003 c.186 Â§61]

Â Â Â Â Â  470.135 Administration of small scale local energy project loan program funds and accounts. The duties of the Director of the Oregon Department of Administrative Services to establish, maintain and keep accounts of, and make disbursements or transfers out of, the funds and accounts established or identified in the two bond indentures, as supplemented, dated June 1, 1981, and September 1, 1985, that relate to the Small Scale Local Energy Project Loan Program established by Article XI-J of the Oregon Constitution and this chapter are transferred to the State Department of Energy. Notwithstanding the transfer of these fiscal functions to the State Department of Energy, in accordance with ORS 291.015 (2), the State Department of EnergyÂs performance of these fiscal functions shall remain subject to the control of the Oregon Department of Administrative Services. [1993 c.496 Â§2; 2003 c.186 Â§62]

Â Â Â Â Â  470.140 Rulemaking authority; biennial report. (1) In accordance with the applicable provisions of ORS chapter 183, the Director of the State Department of Energy may adopt rules considered necessary to carry out the purposes of this chapter.

Â Â Â Â Â  (2) The director shall submit to the Legislative Assembly and the Governor a biennial report of the transactions of the loan fund and the sinking fund in such detail as will accurately indicate the condition of the funds. [1979 c.762 Â§Â§13,27; 2003 c.186 Â§63]

Â Â Â Â Â  470.145 State Department of Energy to develop marketing plan. The State Department of Energy shall develop, implement and periodically update a marketing plan to inform potential applicants of the availability of small scale local energy project loans. The first priority of the marketing plan shall be to inform individuals and small businesses that small scale local energy project loans are available. [1983 c.188 Â§9]

LOANS AND REPAYMENT

Â Â Â Â Â  470.150 Loan contract; security; content. Except as provided in ORS 470.155, if the Director of the State Department of Energy approves the financing of a small scale local energy project, the director, on behalf of the state, and the applicant may enter into a loan contract, secured by a first lien or by other good and sufficient collateral in the manner provided in ORS 470.155 to 470.210. For purposes of this section, the interest of the State Department of Energy under a lease purchase contract entered into with an eligible federal or state agency or a municipal corporation may constitute good and sufficient collateral. The contract:

Â Â Â Â Â  (1) May provide that the director, on behalf of the state, must approve the arrangements made by the applicant for the development, operation and maintenance of the small scale local energy project, using moneys in the loan fund for the project development.

Â Â Â Â Â  (2) Shall provide a plan for repayment by the applicant to the sinking fund of moneys borrowed from the loan fund used for the development of the small scale local energy project and interest on those moneys used at a rate of interest the director determines is necessary to provide adequate funds to recover the administrative expenses incurred under this chapter. The director shall set the interest rate at an incremental rate above the interest rate on the underlying bonds. The incremental rate for projects proposed by an eligible federal agency shall be greater than the incremental rate charged to any other governmental borrower. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the applicant of moneys used for project development and interest thereon not later than two years after the date of the loan contract or at any other time as the director may provide. In addition to any other prepayment option provided in a borrowerÂs loan agreement, the department shall provide a borrower the opportunity to prepay the borrowerÂs loan, without any additional premium, by defeasing such loan to the call date of the bond or bonds funding the applicable loan, or any refunding bonds linked to the loan, but such defeasance shall occur only if the director finds that after the defeasance, the sinking fund will have sufficient funds to make payments required under ORS 470.300 (1).

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances, if approved by the director.

Â Â Â Â Â  (c) Shall provide for evidence of debt assurance of and security for repayment by the applicant considered necessary or proper by the director.

Â Â Â Â Â  (d) Shall set forth the period of loan which shall not exceed the usable life of the completed project, or 30 years from the date of the loan contract, whichever is less.

Â Â Â Â Â  (e) May set forth a procedure for formal declaration of default of payment by the director, including formal notification of all relevant federal, state and local agencies; and further, a procedure for notification of all relevant federal, state and local agencies that declaration of default has been rescinded when appropriate.

Â Â Â Â Â  (3) May include provisions satisfactory to the director for field inspection, the director to be the final judge of completion of the project.

Â Â Â Â Â  (4) May provide that the liability of the state under the contract is contingent upon the availability of moneys in the loan fund for use in the planning and development of the project.

Â Â Â Â Â  (5) May include further provisions the director considers necessary to ensure expenditure of the funds for the purposes set forth in the approved application.

Â Â Â Â Â  (6) May provide that the director may institute an appropriate action or suit to prevent use of the project financed by the loan fund by any person who is delinquent in the repayment of any moneys due the sinking fund. [1979 c.672 Â§7; 1985 c.593 Â§4; 1987 c.365 Â§2; 1997 c.29 Â§4; 1997 c.482 Â§1; 1999 c.365 Â§8; 2003 c.186 Â§64]

Â Â Â Â Â  470.155 Loan contract in form of intergovernmental agreement; provisions. A loan contract with an eligible state agency for a small scale local energy project may be made in the form of an intergovernmental agreement under ORS chapter 190. The agreement shall set forth, among other matters, that:

Â Â Â Â Â  (1) The small scale local energy project shall be security for the loan.

Â Â Â Â Â  (2) The applicant pledges to request each biennium during the term of the loan, spending authorization or appropriation of funds from the Legislative Assembly or pledges to otherwise provide funds sufficient to pay the loan payments due that biennium.

Â Â Â Â Â  (3) If applicable, the pledge of the applicant to repay the loan shall be contingent upon the continued spending authorization or appropriation by the Legislative Assembly of funds sufficient to pay the loan. [1985 c.593 Â§6; 1991 c.118 Â§3; 1997 c.29 Â§5]

Â Â Â Â Â  470.160 Payment from loan fund. If the Director of the State Department of Energy approves a loan for a small scale local energy project, the State Treasurer shall pay moneys for such project from the loan fund in accordance with the terms of the loan contract, as prescribed by the director. [1979 c.672 Â§8; 2003 c.186 Â§65]

Â Â Â Â Â  470.170 Security for loan. (1) When a loan is made under this chapter to an applicant other than a municipal corporation, the loan shall be secured pursuant to a mortgage, trust deed, security agreement, pledge, assignment or similar instrument, by a security interest or lien on real or personal property in the full amount of the loan or as the Director of the State Department of Energy shall require for adequate security, including but not limited to long-term leasehold interests or equitable interests in real property or personal property. In lieu of, or in addition to, any of the collateral otherwise described in this subsection, the applicant may secure the loan by providing credit enhancement, including but not limited to a letter of credit or payment bond, or a guaranty acceptable to the director.

Â Â Â Â Â  (2) When a loan is made to a municipal corporation for the development of a small scale local energy project under this chapter, the loan shall be secured as the director shall require for adequate security. The security may be in the form of a lien, mortgage, interest under a lease-purchase contract or other form of security acceptable to the director and the municipal corporation.

Â Â Â Â Â  (3) When a loan made under this chapter is secured by a lien on the real property of the applicant, the director shall perfect the lien by recording as provided by law.

Â Â Â Â Â  (4) Upon payment of all amounts loaned to an applicant pursuant to this chapter, the director shall file a satisfaction or release notice that indicates repayment of the loan.

Â Â Â Â Â  (5) The director may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less the directorÂs expenses incurred in foreclosing, into the sinking fund. In a foreclosure proceeding the director may bid on property offered for sale in the proceedings and may acquire title to the property on behalf of the state.

Â Â Â Â Â  (6) The director may take any action, make any disbursement, hold any funds or institute any action or proceeding necessary to protect the stateÂs interest.

Â Â Â Â Â  (7) The director may settle, compromise or release, for reasons other than uncollectibility as provided in ORS 293.240, all or part of any loan obligation so long as the directorÂs action is consistent with the purposes of this chapter and does not impair the ability to pay the administrative expenses of the State Department of Energy or the obligations of any bonds then outstanding. [1979 c.672 Â§9; 1981 c.50 Â§5; 1983 c.188 Â§4; 1987 c.365 Â§3; 1999 c.365 Â§9; 2001 c.584 Â§10; 2003 c.186 Â§66]

Â Â Â Â Â  470.180 Withholding of state funds due to municipal corporation that defaults on loan. In addition to any other remedy available to the State Department of Energy, if a municipal corporation entitled by law to share in the apportionment of any state revenues or funds defaults on any payments due to the State of Oregon under a loan contract entered into under ORS 470.150, the State Department of Energy may certify that fact to the Oregon Department of Administrative Services and the Oregon Department of Administrative Services shall withhold payment of any revenues or funds in the State Treasury to which the municipal corporation is entitled, in an amount not to exceed the balance owing on the loan, until the State Department of Energy certifies that the default has been remedied. [1979 c.672 Â§10; 1987 c.365 Â§4]

Â Â Â Â Â  470.190 Remedies. If an applicant fails to comply with a contract entered into with the Director of the State Department of Energy for development and repayment as provided in ORS 470.150, the director, in addition to remedies provided in ORS 470.170 and 470.180, may seek other appropriate legal remedies to secure the loan and may contract as provided in ORS 470.150 with any other person for continuance of development and for repayment of moneys from the loan fund used therefor and interest thereon. [1979 c.672 Â§11; 2003 c.186 Â§67]

Â Â Â Â Â  470.200 Refinancing of project; use of funds. If any small scale local energy project is refinanced or an additional grant or loan intended to finance the project development is obtained from other sources after the execution of the loan from the state, all such funds shall be used to repay the state unless the Director of the State Department of Energy finds that repayment of the state from the additional grant or loan would be contrary to public interest. [1979 c.672 Â§14; 1983 c.188 Â§5]

Â Â Â Â Â  470.210 Municipal corporation may enter into loan contract; purchase of municipal corporationÂs general or revenue obligation. (1) Notwithstanding any other provision of law, a municipal corporation may enter into a loan contract with the State Department of Energy to finance a small scale local energy project.

Â Â Â Â Â  (2) In order to finance a small scale local energy project, the Director of the State Department of Energy, on behalf of the state and in lieu of entering into a loan contract under subsection (1) of this section, may purchase or otherwise acquire a municipal corporationÂs general obligations or revenue obligations, including but not limited to bonds, notes, certificates of participation, warrants or lease purchase agreements. [1983 c.188 Â§8; 2003 c.186 Â§68; 2005 c.201 Â§7]

BONDS

Â Â Â Â Â  470.220 Issuance of bonds. In order to provide funds for the purposes specified in Article XI-J of the Oregon Constitution, bonds may be issued as provided in ORS 470.220 to 470.290. [1979 c.672 Â§17; 1981 c.660 Â§23; 2005 c.201 Â§8]

Â Â Â Â Â  470.225 Procedure for bond issuance. The State Treasurer shall issue bonds described in ORS 470.220 to 470.290 in accordance with the applicable provisions of ORS chapter 286A. [2005 c.201 Â§2; 2007 c.783 Â§207]

Â Â Â Â Â  470.230 Bond proceeds credited to loan fund; use of funds. Except as provided in ORS 470.270, all moneys obtained from the sale of bonds under ORS 470.220 to 470.290 shall be credited by the State Treasurer to the loan fund. Those moneys shall be used only for the purposes stated in Article XI-J of the Oregon Constitution and ORS 470.050 to 470.120, 470.140 (1) and 470.150 to 470.210, including payment of the costs of issuing the bonds and of obtaining credit enhancement for the bonds, and making payments of interest on bonds issued pursuant to the provisions of ORS 470.220 to 470.290 if there are insufficient funds in the sinking fund to make the payments referred to in ORS 470.300 (1). Moneys loaned to municipal corporations but withheld by the State Department of Energy for security or to pay for future project costs may remain in the loan fund. Pending the use of the moneys in the loan fund for the proper purposes, the moneys may be invested in the manner provided by law. [1979 c.672 Â§18; 1987 c.365 Â§5; 2003 c.186 Â§69; 2005 c.201 Â§9]

Â Â Â Â Â  470.240 Bonds as general obligation bonds. All bonds issued under ORS 470.220 to 470.290 shall contain a direct promise of the State of
Oregon
to pay the principal amount of the bonds, plus any accrued interest and any redemption premium. The principal of and the interest and redemption premium, if any, upon the bonds, when due, shall be paid at the fiscal agency of the State of
Oregon
. The charges imposed by that agency for its services shall be paid, upon approval by the State Treasurer, from the sinking fund. [1979 c.672 Â§19; 1993 c.496 Â§5; 2005 c.201 Â§10]

Â Â Â Â Â  470.250 [1979 c.672 Â§20; 1981 c.50 Â§6; 1987 c.158 Â§102; 2003 c.186 Â§70; repealed by 2005 c.201 Â§14]

Â Â Â Â Â  470.260 [1979 c.672 Â§23; 1981 c.50 Â§7; 2003 c.186 Â§71; repealed by 2005 c.201 Â§14]

Â Â Â Â Â  470.270 Refunding bonds. (1) After consultation with the State Treasurer, the Director of the State Department of Energy may issue refunding bonds for the purpose of refunding outstanding bonds issued under ORS 470.220 to 470.290. The refunding bonds may be sold in the same manner as other bonds are sold under ORS 470.220 to 470.290. All moneys obtained from the sale of refunding bonds shall be credited by the State Treasurer to the sinking fund. The issuance of the refunding bonds, the maturity date, and other details thereof, the rights of the holders thereof, and the duties of the Governor, Secretary of State and State Treasurer with respect thereto, shall be governed by the provisions of ORS 470.220 to 470.290. The refunding bonds may be issued to refund bonds previously issued for refunding purposes. Pending the use of moneys obtained from the sale of refunding bonds for proper purposes, such moneys may be invested in the manner provided by law.

Â Â Â Â Â  (2) Notwithstanding any provision of ORS 470.150, if the State Department of Energy issues taxable refunding bonds at a lower interest rate to refund outstanding general obligation bonds, and is unable to allow loan recipients to receive a portion of the interest savings, the director shall allow the loan recipient to prepay the outstanding loan balance upon the request of the recipient. The director shall respond to such a request within 30 days after receiving the request by specifying the outstanding principal balance after applying reserves held by the state for the borrower and the prepayment premium as listed in the bond document, loan document or bond purchase agreement.

Â Â Â Â Â  (3) The department shall pursue opportunities for refunding bonds to reduce interest sums payable by the department. When the department refunds a bond with tax-exempt bonds, the department shall share, on an equitable basis, the savings from any refunding with the borrowers whose loans were made with the proceeds of the refunded bonds in an amount consistent with a finding by the director that the sinking fund has, and will continue to have, sufficient funds to make payments required under ORS 470.300 (1). The department may not refund tax-exempt bonds with taxable bonds, unless the department is able to share the savings associated with such a refunding with the borrowers whose loans are linked to such bonds. At least 120 days before the date on which the department intends to issue refunding bonds, the director shall notify each borrower whose loan was made from the proceeds of the bonds being refunded and shall offer the borrower the opportunity to prepay the borrowerÂs loan. A borrower shall respond within 60 days of the date of the notice described in this subsection if the borrower intends to prepay the borrowerÂs loan. [1979 c.672 Â§22; 1995 c.282 Â§1; 1997 c.482 Â§2; 2003 c.186 Â§72; 2005 c.201 Â§11]

Â Â Â Â Â  470.280 Bond repayment from sinking fund. (1) The State Treasurer shall make payment of the principal of and the interest and redemption premium, if any, on any bond issued under ORS 470.220 to 470.290 from the sinking fund.

Â Â Â Â Â  (2) The State Treasurer shall compute and determine in January of each year, after the sale of bonds under ORS 470.220 to 470.290, the amount of principal, interest and redemption premiums that will fall due during the year on bonds then outstanding and unpaid and shall maintain or hold in the sinking fund sufficient moneys to pay such maturing obligations. [1979 c.672 Â§Â§21,24; 2005 c.201 Â§12]

Â Â Â Â Â  470.290 Bond indebtedness limited to constitutional limit. No bonds shall be issued or sold under ORS 470.220 to 470.290 nor indebtedness incurred thereunder, which singly, or in the aggregate with previous debts or liabilities incurred for small scale local energy projects, shall exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. If the maximum aggregate principal sum of bonds authorized to be issued under ORS 470.220 to 470.290 exceeds any limitation provided in the Oregon Constitution, bonds shall be issued under ORS 470.220 to 470.290 in the aggregate principal sum of not to exceed that authorized under the limitation provided in the Oregon Constitution. [1979 c.672 Â§25]

Â Â Â Â Â  470.300 Small Scale Local Energy Project Administration and Bond Sinking Fund; uses; sources. (1) There hereby is created the Small Scale Local Energy Project Administration and Bond Sinking Fund, separate and distinct from the General Fund, to provide for payment of:

Â Â Â Â Â  (a) Administrative expenses of the State Department of Energy and the Director of the State Department of Energy in processing applications, investigating potential small scale local energy projects and proposed loans and servicing and collecting outstanding loans made under this chapter, if the expense is not paid directly by the applicant.

Â Â Â Â Â  (b) Administrative expenses of the State Treasurer in carrying out the duties, functions and powers imposed upon the State Treasurer by this chapter.

Â Â Â Â Â  (c) Principal, interest and redemption premium, if any, of all bonds issued pursuant to the provisions of ORS 470.220 to 470.290.

Â Â Â Â Â  (d) Net investment earnings on any funds loaned to municipal corporations but withheld as provided in ORS 470.230.

Â Â Â Â Â  (e) Costs of issuing the bonds and of obtaining credit enhancement for the bonds.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 470.060, unless the department requires the applicant to pay the fee directly for a cost incurred in connection with the application.

Â Â Â Â Â  (b) Repayment of moneys loaned to applicants from the loan fund, including interest on such moneys.

Â Â Â Â Â  (c) Such moneys as may be appropriated to the fund by the Legislative Assembly.

Â Â Â Â Â  (d) Moneys obtained from the sale of refunding bonds and any accrued interest on such bonds.

Â Â Â Â Â  (e) Moneys received from ad valorem taxes levied pursuant to Article XI-J of the Oregon Constitution, and all moneys that the Legislative Assembly may provide in lieu of such taxes.

Â Â Â Â Â  (f) Interest earned on cash balances invested by the State Treasurer.

Â Â Â Â Â  (g) Moneys transferred from the Small Scale Local Energy Project Loan Fund.

Â Â Â Â Â  (3) The director, with the approval of the State Treasurer, may transfer moneys from the sinking fund to the loan fund if:

Â Â Â Â Â  (a) A cash flow projection shows that, for the term of the bonds outstanding at the time the director transfers the moneys, remaining moneys in the sinking fund, together with expected loan contract payments and fund earnings, will improve the financial basis of the program and will continue to be adequate to pay bond principal, interest, redemption premiums, if any, and administration costs; and

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds.

Â Â Â Â Â  (4) The director, with the approval of the State Treasurer, may establish separate and distinct accounts within the sinking fund to accomplish the purpose of this section. [1979 c.672 Â§26; 1981 c.50 Â§8; 1983 c.188 Â§6; 1985 c.805 Â§4; 1987 c.365 Â§6; 1993 c.496 Â§6; 2003 c.186 Â§73; 2005 c.201 Â§13]

Â Â Â Â Â  470.310 Procedure if sinking fund inadequate. (1) If there are insufficient funds in the sinking fund to make the payments referred to in ORS 470.300 (1), the Director of the State Department of Energy may request the funds necessary for such payments from the Legislative Assembly or the Emergency Board.

Â Â Â Â Â  (2) When the director determines that moneys in sufficient amount are available in the sinking fund, the State Treasurer shall reimburse the General Fund without interest, in an amount equal to the amount allocated by the Legislative Assembly or the Emergency Board pursuant to subsection (1) of this section. The moneys used to reimburse the General Fund under this subsection shall not be considered a budget item on which a limitation is otherwise fixed by law, but shall be in addition to any specific appropriations or amounts authorized to be expended from continually appropriated moneys. [1979 c.672 Â§28; 2003 c.186 Â§74]

_______________






Volume 12, Chapters 471 - 535

Chapter 471

TITLE 37

ALCOHOLIC LIQUORS; CONTROLLED SUBSTANCES; DRUGS

Chapter     471.     Alcoholic Liquors Generally

473.     Wine, Cider and Malt Beverage Privilege Tax

474.     Trade Practices Relating to Malt Beverages

475.     Controlled Substances; Illegal Drug Cleanup; Paraphernalia; Precursors

475A.  Civil Forfeiture

_______________

Chapter 471  Alcoholic Liquors Generally

2007 EDITION

ALCOHOLIC LIQUORS GENERALLY

LIQUOR; DRUGS

GENERAL PROVISIONS

471.001     Definitions for ORS chapters 471 and 473

471.023     Cider defined

471.027     Short title

471.030     Purpose of Liquor Control Act

471.035     Certain products excepted from liquor laws

471.038     Nonbeverage food products

471.039     Certain cruise ships exempt from liquor laws

471.040     General powers and duties of the commission; rules; delegation

471.045     Liquor laws supersede and repeal inconsistent charters and ordinances

PURCHASERS QUALIFICATIONS AND IDENTIFICATION

471.105     Purchasers qualifications

471.115     Limitations on purchasing may be imposed

471.130     Requiring statement of age or identification from certain purchasers

471.135     False statement of age; statement of age as defense

LIQUOR LICENSES

(Generally)

471.155     Commissions licensing duties; bonds

471.157     Licenses issuable

471.159     Enclosure of licensed premises

471.162     Persons exempted from license requirement

(Authority of Cities and Counties)

471.164     Authority of cities and counties over establishments that offer entertainment or serve alcoholic beverages

471.166     Local government recommendations on license issuance and renewal; rules; fees

(Mandatory Liability Insurance)

471.168     Certain licensees required to maintain liquor liability insurance or bond

(Retail Licenses)

471.175     Full on-premises sales license

471.178     Limited on-premises sales license

471.180     In-room supply of alcoholic beverages by hotel or arena

471.182     Issuance of full or limited on-premises sales license to public passenger carrier

471.184     Catering and other temporary off-premises service under full or limited on-premises sales license

471.186     Off-premises sales license

471.190     Temporary sales license; rules

(Brewery-Public House License)

471.200     Brewery-public house license

(Manufacturing and Wholesale Licenses)

471.220     Brewery license

471.223     Winery license

471.227     Grower sales privilege license

471.230     Distillery license

471.235     Wholesale malt beverage and wine license

471.242     Warehouse license

(Certificates of Approval)

471.244     Certificates of approval; special certificates of approval

SHIPMENT AND DISTRIBUTION OF WINE AND CIDER

(Distribution to Retail Licensees)

471.272     Manner of shipping or transporting wine or cider

471.274     Wine self-distribution permit

(Direct Shipment of Wine and Cider to Consumer)

471.282     Direct shipper permit; fees

LICENSING PROCEDURES

(Generally)

471.292     Characteristics of license

471.294     License terms; licenses issued for less than year; determination of fees

471.297     Temporary letter of authority on change of ownership; fee; revocation

471.302     Temporary letter of authority for off-premises sales license applicant; fee; revocation

471.305     Delivery of alcoholic beverages

471.310     Cities as licensees

(Application for License)

471.311     Application for license; rules; fees

471.313     Grounds for refusing to issue license

(Suspension or Cancellation of License; Civil Penalties)

471.315     Grounds for cancellation or suspension of license or imposition of civil penalty

471.316     Mandatory suspension if licensee fails to prevent certain unlawful drug use or sales on premises; civil penalty

471.322     Civil penalty in lieu of or in addition to short-term suspension of certain licenses and permits; limits on amount

471.326     Refund of civil penalty if suspension not sustained on judicial review

471.327     Civil penalty in addition to or in lieu of suspending certain other licenses or certificates

(Miscellaneous Provisions Relating to Denial, Suspension or Cancellation of License)

471.329     Serious and persistent problems involving noise as grounds for discipline of licensee or applicant

471.331     Notice to licensee when refusal to renew or suspension or cancellation of license based on adverse neighborhood impact; no stay of order

471.333     Effect of sanitation violations

(Sales of Alcoholic Beverages to Minors by Licensees)

471.341     Mandatory clerk training course for employees of off-premises sales licensees; rules; fees; civil penalty

471.342     Acquisition and use of age verification equipment in lieu of other penalty

471.344     Responsible vendor program; rules

471.346     Uniform standards for minor decoy operations; rules

(Examination of Books and Premises of Licensees)

471.351     Examination of books and premises of licensees

SERVICE PERMITS

471.360     Service permit required; waiver

471.365     Characteristics of permit; verification of identity of permittee

471.370     Expiration

471.375     Application; requirements; fee

471.380     Grounds for refusing to issue permit; request for hearing

471.385     Grounds for revoking or suspending permit or imposing civil penalty; responsibility of licensee

471.390     Duplicate or new permit; fee

TIED HOUSE PROHIBITIONS

471.392           Definitions for ORS 471.392 to 471.400

471.394           Prohibition on sales at both wholesale and retail; prohibition on financial connection between retailer and wholesaler

471.396           Exceptions to prohibition on financial connection between wholesaler and retailer

471.398           Prohibition of financial assistance from wholesaler to retailer

471.400           Exceptions to prohibition of financial assistance; rules

471.401           Exception from tied house prohibition for sale of advertising to arena

471.402           Sample tastings authorized

PROHIBITIONS RELATING TO LIQUOR

471.403           License required to produce alcoholic liquor; exception

471.404           Importing liquor without license prohibited; exceptions; fee

471.405           Prohibited sales, purchases, possession, transportation, importation or solicitation in general; forfeiture upon conviction

471.406           Activities covered by prohibitions on sale of alcoholic beverages

471.407           Offer of alcoholic beverages as inducement to make purchases

471.408           Alcoholic liquor may not be given as prize; exception

471.410           Providing liquor to person under 21 or to intoxicated person; allowing consumption by minor on property; mandatory minimum penalties

471.412           Allowing visibly intoxicated person to consume alcoholic beverages; good faith effort; effect on other liability; letters of reprimand

471.425           Misrepresentations by licensee and others; maintenance of disorderly establishment

471.430           Purchase or possession of alcoholic beverages by person under 21; entry of licensed premises by person under 21; community service and suspension of driving privileges; assessment and treatment

471.432           Examination for problem condition involving alcohol upon conviction; treatment program

471.440           Manufacture, fermentation or possession of mash, wort or wash; establishment or operation of distillery without license; prima facie evidence

471.442           Wine compliance with standards

471.445           Use of misleading mark or label on container; mixing liquors

471.446           Seals on wine and cider containers; improper labeling; injurious or adulterated ingredients

471.448
Sale
of malt beverage as beer

471.475           Mixing, storing or serving of liquor without license

471.478
Sale
of kegs of malt beverages; rules; penalty

471.480
Sale
of liquor by certain employees 18 years of age or older

471.482
Sale
or service of liquor by employees 18 years of age or older generally; rules

471.485           Payment required on or before delivery of liquor

471.490           Delivery or acceptance of instrument drawn upon insufficient funds or not payable according to terms; use of credit

471.495           Report by wholesaler of instruments not paid on presentment required

471.500           Application of ORS 471.485 to 471.495

471.501           Brewery or brewery-public house authorized to pay bottle refund in excess of five cents

LOCAL OPTION

471.506           Petition and election for local option

471.510           Sales not affected by local option laws

471.515           Effective date of local option

ALCOHOL EDUCATION PROGRAM

471.541           Alcohol Education Program

471.542           Alcohol server education course required; content; fees; how course provided; rules

471.547           Alcohol Server Education Advisory Committee; members; duties

471.549           Civil penalty

WARNING SIGNS RELATED TO ALCOHOL AND PREGNANCY

471.551           Warning signs required; contents; size; display

471.553           Consultation with certain groups on production and posting of signs

471.557           Solicitation of private funds

471.559           Violations; penalty

471.561           Production and distribution of signs

LIABILITY FOR PROVIDING OR SERVING ALCOHOLIC BEVERAGES TO INTOXICATED PERSON OR MINOR

471.565           Liability for providing or serving alcoholic beverages to intoxicated person; notice of claim

471.567           Liability for providing alcoholic beverages to minor; liability of minor for misrepresentation of age

ENFORCEMENT OF LIQUOR LAWS

471.605           Duty of officers to enforce and to inform district attorney

471.610           Confiscation of liquor and property by commission

471.615           Duty to notify commission of conviction of licensee

471.620           Property and places as common nuisances

471.625           Lien on place used to unlawfully handle liquor

471.630           Authority to abate nuisance

471.635           Issuance of restraining order

471.640           Service of restraining order

471.645           Temporary injunction

471.650           Nature of permanent injunction

471.655           Owner may defend; evidence concerning nuisance

471.657           Confiscation and forfeiture for violation of ORS 471.475

471.660           Seizure of conveyance transporting liquor and liquor therein; notice to owner; return of conveyance; costs

471.666           Disposal of seized liquor and of vehicle or other conveyance

471.670           Disposal of funds collected in enforcement of liquor laws; payment of enforcement expenses

471.675           Resisting arrest or interfering with enforcement

471.680           Allegation and proof in prosecutions

471.685           Governor authorized to suspend license

471.695           Fingerprinting of license applicants and certain commission employees; criminal records check

471.700           Revocation of license on gambling conviction

471.703           Police notice to commission or social host when certain persons involved in motor vehicle accidents; content; commission duty

ORGANIZATION, POWERS AND DUTIES OF LIQUOR COMMISSION

471.705           Oregon Liquor Control Commission; qualifications; compensation; term; confirmation

471.710           Removal; prohibited interests of commissioner and employee

471.715           Chairperson; meetings; quorum

471.720           Administrator; other personnel

471.725           Buying, leasing, contracting and borrowing powers of commission

471.730           Regulatory powers of commission

471.732           Policy relating to sanitation in licensed premises

471.735           Testing and seizure of wines

471.740           Exclusive right of commission to handle certain liquors

471.745           Fixing prices and selling liquor

471.750           Liquor stores and warehouses; operation; sales; advertising; rules

471.752           Agent participation in programs for state employees; preference of spouse or child of deceased agent or agent with disability

471.754           Commission to develop recycling education materials

471.757           Statement of financial interest in business of licensee

471.760           Subpoena; oaths; depositions

471.765           Procedure when person refuses to testify or produce books

471.770           Self-incrimination as a basis for refusing to testify or produce books

471.775           Service of subpoenas; authority of inspectors

471.790           Commissioners not liable for official acts; commission funds entitled to priority

471.795           Purchase and use of liquor by member or employee of commission

471.800           Restrictions on out-of-state wine; imposition

471.805           Disposition of moneys; revolving fund

471.810           Distribution of available moneys in Oregon Liquor Control Commission Account

471.817           Alternative transportation organization to report annually

PENALTIES

471.990           Penalties

GENERAL PROVISIONS

471.001 Definitions for ORS chapters 471 and 473. As used in this chapter and ORS chapter 473:

(1) Alcoholic beverage and alcoholic liquor mean any liquid or solid containing more than one-half of one percent alcohol by volume and capable of being consumed by a human being.

(2) Commercial establishment means a place of business where food is cooked and served and having adequate kitchen facilities for the preparation and serving of meals and having for that purpose proper dining space. Commercial establishment includes athletic clubs and golf clubs operated for profit. A commercial establishment must serve meals to the general public or, if the commercial establishment is an athletic club or golf club, must serve meals to the clubs members and guests.

(3) Commission means the Oregon Liquor Control Commission.

(4) Distilled liquor means any alcoholic beverage other than a wine, cider or malt beverage. Distilled liquor includes distilled spirits.

(5) Licensee means any person holding a license issued under this chapter.

(6)(a) Malt beverage means an alcoholic beverage obtained by the fermentation of grain that contains not more than 14 percent alcohol by volume.

(b) Malt beverage includes:

(A) Beer, ale, porter, stout and similar alcoholic beverages containing not more than 14 percent alcohol by volume;

(B) Malt beverages containing six percent or less alcohol by volume and that contain at least 51 percent alcohol by volume obtained by the fermentation of grain, as long as not more than 49 percent of the beverages overall alcohol content is obtained from flavors and other added nonbeverage ingredients containing alcohol; and

(C) Malt beverages containing more than six percent alcohol by volume that derive not more than 1.5 percent of the beverages overall alcohol content by volume from flavors and other added nonbeverage ingredients containing alcohol.

(c) Malt beverage does not include cider or an alcoholic beverage obtained primarily by fermentation of rice, such as sake.

(7) Manufacturer means every person who produces, brews, ferments, manufactures or blends an alcoholic beverage within this state or who imports or causes to be imported into this state an alcoholic beverage for sale or distribution within the state.

(8) Permittee means a person holding a permit issued under ORS 471.360 to 471.390.

(9) Premises or licensed premises means a location licensed under this chapter and includes all enclosed areas at the location that are used in the business operated at the location, including offices, kitchens, rest rooms and storerooms, including all public and private areas where patrons are permitted to be present. Premises or licensed premises includes areas outside of a building that the commission has specifically designated as approved for alcoholic beverage service or consumption.

(10) Wine means any fermented vinous liquor or fruit juice, or other fermented beverage fit for beverage purposes that is not a malt beverage, containing more than one-half of one percent of alcohol by volume and not more than 21 percent of alcohol by volume. Wine includes fortified wine. Wine does not include cider. [1995 c.301 §2; 1999 c.351 §42; 2005 c.100 §1]

471.005 [Amended by 1965 c.280 §1; repealed by 1995 c.301 §33]

471.010 [Amended by 1979 c.236 §5; repealed by 1995 c.301 §33]

471.015 [Amended by 1975 c.207 §1; 1979 c.236 §6; repealed by 1995 c.301 §33]

471.017 [1975 c.207 §4; 1995 c.301 §53; repealed by 1999 c.351 §13 (471.159 enacted in lieu of 471.017)]

471.020 [Repealed by 1979 c.264 §14]

471.022 [1979 c.264 §3; 1995 c.301 §13; repealed by 1999 c.351 §41]

471.023 Cider defined. For the purposes of this chapter, cider means an alcoholic beverage made from the fermentation of the juice of apples or pears that contains not more than seven percent of alcohol by volume, including, but not limited to, flavored, sparkling or carbonated cider. [1999 c.351 §66; 2007 c.45 §1]

471.025 [Repealed by 1995 c.301 §7 (471.406 enacted in lieu of 471.025)]

471.027 Short title. This chapter and ORS 474.105 and 474.115 shall be known and may be cited as the Liquor Control Act. [Amended by 1965 c.165 §1]

471.030 Purpose of Liquor Control Act. (1) The Liquor Control Act shall be liberally construed so as:

(a) To prevent the recurrence of abuses associated with saloons or resorts for the consumption of alcoholic beverages.

(b) To eliminate the evils of unlicensed and unlawful manufacture, selling and disposing of such beverages and to promote temperance in the use and consumption of alcoholic beverages.

(c) To protect the safety, welfare, health, peace and morals of the people of the state.

(2) Consistent with subsection (1) of this section, it is the policy of this state to encourage the development of all
Oregon
industry.

471.035 Certain products excepted from liquor laws. No provision of the Liquor Control Act shall, by reason only that such product contains alcoholic liquor, prevent the sale of any perfume, lotion, tincture, varnish, dressing fluid, extracts, acid vinegar, or of any official medicinal or pharmaceutical preparations, or of any patent or proprietary medicine intended solely for medicinal purposes.

471.038 Nonbeverage food products. (1) Nonbeverage food products described in subsection (6) of this section may be sold at retail by any holder of a license issued by the Oregon Liquor Control Commission that authorizes the sale of alcoholic liquor at retail, or in any store operated by the commission under the provisions of ORS 471.750. Any nonbeverage food product containing more than one-half of one percent of alcohol by volume must be clearly labeled to reflect the alcohol content of the product and clearly labeled on the front of the package to indicate that the product may not be sold to persons under 21 years of age.

(2) Except as provided by this section, sales of nonbeverage food products described in subsection (6) of this section are subject to all provisions of this chapter, including the prohibitions on sales to persons under 21 years of age and the prohibitions on sales to persons who are visibly intoxicated.

(3) Nonbeverage food products described in subsection (6) of this section may be imported, stored and distributed in this state without a license issued by the commission. Nonbeverage food products described in subsection (6) of this section are not subject to the privilege taxes imposed by ORS chapter 473.

(4) Manufacturers of nonbeverage food products described in subsection (6) of this section are not subject to the provisions of ORS 471.392 to 471.400, 471.485, 471.490 or 471.495 or any other provision of this chapter relating to manufacturers of alcoholic liquor. A manufacturer of nonbeverage food products described in subsection (6) of this section may sell and deliver the product directly to a licensee authorized under this section to sell the product at retail.

(5) The holder of a distillery license issued under ORS 471.230 who is also a manufacturer of nonbeverage food products described in subsection (6) of this section may purchase distilled liquor directly from other distilleries.

(6) The provisions of this section apply only to nonbeverage food products that contain not more than five percent alcohol by weight or 10 percent alcohol by volume, whichever is greater. [1995 c.250 §2; 1997 c.249 §169; 1997 c.258 §1; 1999 c.351 §43]

471.039 Certain cruise ships exempt from liquor laws. (1) Notwithstanding any provision of this chapter, the Oregon Liquor Control Commission may not require the owners, operators and employees of a cruise ship to have a license or permit issued under the provisions of this chapter for the purpose of possessing, transporting, storing, selling or serving alcoholic beverages that are described in subsection (3) of this section.

(2) The provisions of ORS 471.740 do not apply to alcoholic beverages that are described in subsection (3) of this section.

(3) The provisions of this section apply only to alcoholic beverages that are served aboard a cruise ship and that are served solely for the purpose of onboard consumption by a cruise ships passengers, guests, officers and employees.

(4) For the purposes of this section, cruise ship means a marine vessel used primarily for nonfishing purposes that is licensed to carry at least 500 passengers, provides overnight accommodations for those passengers and operates on the rivers or waterways within the boundaries of the State of Oregon, including docking and dry docking, fewer than 45 days during a calendar year. [1997 c.256 §2; 1999 c.351 §44]

471.040 General powers and duties of the commission; rules; delegation. (1) The Oregon Liquor Control Commission has the powers and duties specified in this chapter and ORS 474.105 and 474.115, and also the powers necessary or proper to enable it to carry out fully and effectually all the purposes of this chapter and ORS 474.105 and 474.115. It shall make such rules and regulations pertaining to natural and fortified wines as will prevent the importation and sale in
Oregon
of blended, rectified, adulterated or low-quality wines. The jurisdiction, supervision, powers and duties of the commission extend to any person who buys, sells, manufactures, imports or transports any alcoholic liquor within this state. The commission may sue and be sued.

(2) Except for the power to adopt rules, the commission may delegate any of the commissions powers or duties to the administrator appointed under ORS 471.720. [Amended by 2001 c.785 §10]

471.045 Liquor laws supersede and repeal inconsistent charters and ordinances. The Liquor Control Act, designed to operate uniformly throughout the state, shall be paramount and superior to and shall fully replace and supersede any and all municipal charter enactments or local ordinances inconsistent with it. Such charters and ordinances hereby are repealed.

PURCHASERS QUALIFICATIONS AND IDENTIFICATION

471.105 Purchasers qualifications. Before being qualified to purchase alcoholic liquor from the Oregon Liquor Control Commission, a person must be at least 21 years of age. [Amended by 1961 c.687 §5; 1967 c.577 §1; 1971 c.159 §1; 2005 c.22 §343]

471.110 [Amended by 1961 c.259 §3; repealed by 1967 c.577 §10]

471.115 Limitations on purchasing may be imposed. The Oregon Liquor Control Commission may limit the quantity of alcoholic liquor purchased at any one time by any person. It may limit the amount of purchases within any length of time so as effectually to prevent the resale of such liquors.

471.120 [Repealed by 1967 c.577 §10]

471.125 [Amended by 1967 c.577 §2; repealed by 1971 c.159 §9]

471.130 Requiring statement of age or identification from certain purchasers. (1) All licensees and permittees of the Oregon Liquor Control Commission, before selling or serving alcoholic liquor to any person about whom there is any reasonable doubt of the persons having reached 21 years of age, shall require such person to produce one of the following pieces of identification:

(a) The persons passport.

(b) The persons motor vehicle operators license, whether issued in this state or by any other state, so long as the license has a picture of the person.

(c) An identification card issued under ORS 807.400.

(d) A United States military identification card.

(e) Any other identification card issued by a state that bears a picture of the person, the name of the person, the persons date of birth and a physical description of the person.

(2) If a person does not have identification as described in subsection (1) of this section, the permittee or licensee shall require such person to make a written statement of age and furnish evidence of the persons true age and identity. The written statement of age shall be on a form furnished or approved by the commission, including but not limited to the following information:

______________________________________________________________________________

Date ______

I am 21 years of age or over.                                                                                                  ______

Signature

Description of evidence in support of age and identity:

___Identification No. (if any) ___

___Identification No. (if any) ___

(Fill in information pertaining to any two or more pieces of evidence submitted by the person.)

I hereby certify that I have accurately recorded identification of the evidence submitted to complete this form.

___________________

Signature of permittee or licensee

ORS 165.805 provides as follows:

165.805. (1) A person commits the crime of misrepresentation of age by a minor if:

(a) Being less than a certain, specified age, the person knowingly purports to be of any age other than the persons true age with the intent of securing a right, benefit or privilege which by law is denied to persons under that certain, specified age; or

(b) (Not applicable.)

(2) Misrepresentation of age by a minor is a Class C misdemeanor.

______________________________________________________________________________

[Amended by 1955 c.525 §1; 1961 c.687 §4; 1967 c.171 §1; 1967 c.577 §7; 1979 c.313 §1; 1983 c.338 §939; 1995 c.44 §1; 1999 c.526 §1; 2001 c.785 §6; 2003 c.225 §1]

471.135 False statement of age; statement of age as defense. (1) No person shall make a written statement of age under ORS 471.130 that is false in whole or in part, or produce any evidence that would falsely indicate the persons age.

(2) If a written statement of age and the information pertaining to the evidence which was exhibited to the permittee or licensee at the time the statement was made that is entered in writing on the statement, are offered as evidence in any administrative or criminal prosecution for sale or service of alcoholic liquor to a person not having reached 21 years of age, the permittee or licensee shall be found to have committed no crime or other wrong unless it is demonstrated that a reasonable person would have determined that the identification exhibited was altered or did not accurately describe the person to whom the alcoholic liquor was sold or served. [Amended by 1955 c.525 §2; 1967 c.53 §1; 1979 c.313 §2]

471.140 [1961 c.687 §2; 1963 c.93 §3; 1971 c.433 §1; repealed by 1979 c.313 §10]

471.143 [1963 c.93 §2; 1967 c.569 §1; 1971 c.159 §2; 1979 c.313 §4; repealed by 1979 c.313 §11]

471.145 [1961 c.687 §§3,6; 1963 c.93 §4; repealed by 1979 c.313 §11]

471.150 [1961 c.687 §7; 1963 c.93 §5; 1967 c.569 §2; 1971 c.159 §3; repealed by 1979 c.313 §11]

LIQUOR LICENSES

(Generally)

471.155 Commissions licensing duties; bonds. (1) The Oregon Liquor Control Commission shall provide for the licensing of persons and cities within the state to manufacture, distribute, take orders for and sell spirits, wines, beer and other alcoholic liquors. Except as provided in subsection (2) of this section, the holder of a brewery, winery, wholesale, warehouse, grower sales privilege or brewery-public house license or the holder of a wine self-distribution permit shall give, and at all times maintain on file with the commission, a bond with a corporate surety authorized to transact business in this state. The bond shall be in form and amount acceptable to the commission, shall be payable to the commission and conditioned that the licensee or permittee will pay any fine imposed for any violation of any provision of the Liquor Control Act and that the licensee or permittee will pay all license fees, privilege taxes, taxes imposed under ORS 473.045 and other taxes on alcoholic liquors, together with penalties and interest thereon, levied or assessed against the licensee or permittee under statutes relating to the importation, manufacture, distribution, sale or taxation of alcoholic liquors in the State of Oregon.

(2) Under such conditions as the commission may prescribe, the holder of a brewery, winery, wholesale, warehouse, grower sales privilege or brewery-public house license or the holder of a wine self-distribution permit may deposit, in lieu of the bond required by subsection (1) of this section, the equivalent value in cash, bank letters of credit recognized by the State Treasurer or negotiable securities of a character approved by the State Treasurer. The deposit is to be made in a bank or trust company for the benefit of the commission. Interest on deposited funds or securities shall accrue to the depositor. [Formerly 471.210; 2007 c.637 §1; 2007 c.651 §5a]

471.157 Licenses issuable. The licenses described in this chapter may be issued by the Oregon Liquor Control Commission, subject to its regulations and restrictions and the provisions of the Liquor Control Act and the Oregon Distilled Liquor Control Act. [Formerly 471.215]

471.159 Enclosure of licensed premises. (1) The Oregon Liquor Control Commission may not license a location that does not have defined boundaries.

(2) A licensed premises need not be enclosed by a wall, fence or other structure, but the commission may require that any licensed premises be enclosed as a condition of issuing or renewing a license.

(3) Except as provided in ORS 471.182, the commission may not license premises that are mobile. [1999 c.351 §14 (enacted in lieu of 471.017)]

471.162 Persons exempted from license requirement. (1) Hospitals, sanitariums, convalescent homes, rest homes, retirement homes and facilities for the care of the elderly that have been licensed or registered by the state may sell and serve alcoholic beverages to patients, inmates and residents, and to bona fide visitors and guests of patients, inmates and residents, without a license issued under this chapter. Facilities authorized to sell and serve alcoholic beverages without a license under this subsection may not sell or serve alcoholic beverages after 10 p.m. except upon a physicians prescription.

(2) A person who operates a private residence that is not a boarding house but that accommodates transient guests for a limited duration may sell and serve wine, malt beverages and cider to registered overnight guests without a license. Facilities authorized to sell and serve alcoholic beverages without a license under this subsection must have six or fewer guest units.

(3) A person who is an employee or agent of the holder of a license issued under this chapter that authorizes wholesale distribution of alcoholic beverages may, on behalf of the licensee, sell alcoholic beverages in factory-sealed containers to retail licensees and wholesalers.

(4) A pharmacist licensed under the laws of this state may sell alcoholic beverages without a license. Pharmacists may only sell alcoholic beverages under the provisions of this section if the alcoholic beverages are drugs as defined in ORS 689.005. A pharmacist may sell alcoholic beverages under the provisions of this subsection pursuant to a prescription, in containers of not more than one quart capacity.

(5) A wine collector, or the agent of a wine collector, may sell wine in factory-sealed containers at auction without a license. Any wine sold under this subsection must have been held by the collector for at least a six-month period. A wine collector must receive written approval from the Oregon Liquor Control Commission before conducting a sale under this subsection. No more than one sale in a 12-month period may be conducted by a wine collector under the provisions of this subsection.

(6) A nonprofit or charitable organization registered with the state may sell wine and malt beverages in factory-sealed containers at auction without a license. The organization must receive written approval from the commission before conducting a sale under this subsection. No more than one sale in a 12-month period may be conducted by an organization under the provisions of this subsection.

(7) A manufacturer may sell proprietary or patent medicines, perfumes, lotions, flavoring extracts, medicinal tinctures and other preparations unfit for beverage purposes without a license. [1999 c.351 §10]

(Authority of Cities and Counties)

471.164 Authority of cities and counties over establishments that offer entertainment or serve alcoholic beverages. (1) Cities and counties may adopt reasonable time, place and manner regulations of the nuisance aspects of establishments that offer entertainment or serve alcoholic beverages if the city or county makes specific findings that the establishment would cause adverse effects to occur.

(2) The authority granted to cities and counties by this section is in addition to, and not in lieu of, the authority granted to a city or county under its charter and the statutes and Constitution of this state. [Formerly 471.213]

471.166 Local government recommendations on license issuance and renewal; rules; fees. (1) The Oregon Liquor Control Commission may require that every applicant for issuance or renewal of a license under this chapter acquire a written recommendation from the governing body of the county if the place of business of the applicant is outside an incorporated city, and from the city council if the place of business of the applicant is within an incorporated city. The commission may take such written recommendation into consideration before granting or refusing the license.

(2) If the commission requires that an applicant for issuance of a new license acquire the written recommendation of a local government, the applicant must give notice to the local government when an application is made for issuance of the license. If the local government files a favorable recommendation with the commission within 45 days after the notice is given, the commission shall proceed with consideration of the application. The commission shall proceed with consideration of the application as though the local government had made a favorable recommendation unless, within 45 days after notice is given to the local government:

(a) The local government files an unfavorable recommendation with the commission with a statement of the grounds for the unfavorable recommendation; or

(b) The local government files a request for additional time with the commission that sets forth the reason additional time is needed by the local government, a statement that the local government is considering making an unfavorable recommendation on the application, and the specific grounds on which the local government is considering making an unfavorable recommendation.

(3) If the commission requires that an applicant for renewal of a license acquire the written recommendation of a local government under this section, the commission shall give notice to the local government when an application is due for renewal of the license. If the local government files a favorable recommendation with the commission within 60 days after the notice is given, the commission shall proceed with consideration of the application. The commission shall proceed with consideration of the application as though the local government had made a favorable recommendation unless within 60 days after notice is given to the local government:

(a) The local government files an unfavorable recommendation with the commission with a statement of the grounds for the unfavorable recommendation; or

(b) The local government files a request for additional time with the commission that sets forth the reason additional time is needed by the local government, a statement that the local government is considering making an unfavorable recommendation on the application, and the specific grounds on which the local government is considering making an unfavorable recommendation.

(4) The commission shall suspend consideration of an application subject to this section for a reasonable period of time if a local government requests additional time under subsection (2)(b) or (3)(b) of this section and the grounds given by the local government are valid grounds for an unfavorable determination under this chapter or rules adopted by the commission. The commission shall by rule establish the period of time that shall be granted to a local government pursuant to a request under subsections (2)(b) and (3)(b) of this section.

(5) The commission shall by rule establish valid grounds for unfavorable recommendations by local governments under this section. Valid grounds established by the commission under this section for an unfavorable recommendation by a local government must be limited to those grounds considered by the commission in making an unfavorable determination on a license application.

(6) A person filing an application for issuance or renewal of a license that is subject to this section must remit to the local government the fees established under subsections (7) and (8) of this section. The commission shall give notice to the applicant for license renewal of the amount of the fees and the name of the local government collecting the fees. The commission is not responsible for collecting the fees charged by the local government or for ensuring that the fees have been paid. An applicant for a license renewal shall certify in the application form filed with the commission that the applicant has paid any fees required under this section.

(7) An applicant required to seek a written recommendation from a local government must pay an application fee to the local government, in an amount determined by the governing body of the city or county, for each application for a license. The application fee established by a local government under this subsection may not exceed $25.

(8) After public notice and hearing, the governing body of a city or county may adopt an ordinance, rule or resolution prescribing licensing guidelines to be followed in making recommendations on license applications under this chapter and in allowing opportunity for public comment on applications. If the guidelines are approved by the commission as consistent with commission rules, after public notice and hearing the governing body may adopt an ordinance, rule or regulation establishing a system of fees that is reasonable and necessary to pay expenses of processing the written recommendation. Processing fees under this subsection are in lieu of fees under subsection (7) of this section. In no case shall the processing fee under this subsection be greater than $100 for an original application, $75 for a change in ownership, change in location or change in privilege application, and $35 for a renewal or temporary application. [1999 c.351 §20; 2003 c.337 §1]

(Mandatory Liability Insurance)

471.168 Certain licensees required to maintain liquor liability insurance or bond. (1) For the purpose of providing coverage for injuries suffered by persons by reason of the conduct of intoxicated persons who were served alcoholic beverages on licensed premises while visibly intoxicated, all persons holding a license described in this section must either:

(a) Maintain liquor liability insurance of not less than $300,000; or

(b) Maintain a bond with a corporate surety authorized to transact business in this state in the amount of not less than $300,000.

(2) The Oregon Liquor Control Commission may by rule require liquor liability insurance or bond in an amount larger than the minimum amount provided for in subsection (1) of this section.

(3) The requirements of this section apply to full on-premises sales licenses, limited on-premises sales licenses and brewery-public house licenses. The requirements of this section apply to temporary sales licenses, special events winery licenses and special events grower sales privilege licenses if the event that is licensed is open to the public and attendance at the event is anticipated to exceed 300 individuals per day.

(4) The requirements of this section apply to winery licenses, brewery licenses and grower sales privilege licenses unless an applicant for issuance of the license or renewal of the license submits with the application for issuance or renewal of the license an affidavit that states that the licensee will not allow consumption of alcoholic beverages on the premises.

(5) All licensees subject to the requirements of this section must supply proof of compliance at the time the license is issued or renewed. The commission by rule shall determine the manner in which proof of compliance may be made under the provisions of this subsection. [Formerly 471.218]

(Retail Licenses)

471.175 Full on-premises sales license. (1) The holder of a full on-premises sales license may sell by the drink at retail wine, malt beverages, cider and distilled liquor. Except as provided in this section, all alcoholic beverages sold under a full on-premises sales license must be consumed on the licensed premises.

(2) A full on-premises sales license may be issued only to:

(a) Private clubs as described in subsection (8) of this section.

(b) Public passenger carriers as provided in ORS 471.182.

(c) Commercial establishments as defined in ORS 471.001 (2).

(d) Public locations, other than those described in paragraphs (a) to (c) of this subsection, where food is cooked and served, and other food service amenities are provided, as prescribed by rules of the Oregon Liquor Control Commission.

(e) A caterer, subject to the requirements of ORS 471.184.

(3) The holder of a full on-premises sales license shall allow a patron to remove a partially consumed bottle of wine from the licensed premises if the wine is served in conjunction with the patrons meal, the patron is not a minor and the patron is not visibly intoxicated.

(4) The holder of a full on-premises sales license is entitled to purchase any distilled liquor from an agent of the commission appointed pursuant to ORS 471.750 at a discount of not more than five percent off the regular listed price fixed by the commission, together with all taxes, in a manner prescribed by commission rule. For purposes of compensation by the commission, the appointed agent shall be credited with such sales at full retail cost.

(5) The holder of a full on-premises sales license may purchase distilled liquor only from a retail sales agent of the commission or from another person licensed under this section who has purchased the distilled liquor from a retail sales agent of the commission.

(6) The holder of a full on-premises sales license may sell factory-sealed containers of wine to a person who organizes a private gathering on the licensees premises if the wine was acquired as part of a larger purchase of wine by the licensee for the purpose of the gathering and only part of the larger purchase was consumed at the gathering. Wine sold under this subsection may be sold only for an amount adequate to compensate the licensee for the amounts paid by the licensee for the wine.

(7) The holder of a full on-premises sales license may sell malt beverages for consumption off the licensed premises in securely covered containers provided by the purchaser. Containers that hold beverages sold under this subsection may not hold more than two gallons.

(8) A private club, including fraternal and veterans organizations, may qualify for a full on-premises sales license under this section only if the club meets minimum membership, charter time and food service requirements set by commission rule and the club is an association of persons, whether incorporated or unincorporated, for the promotion of some common object, not including associations organized for any commercial or business purpose the object of which is money profit, owning, hiring or leasing a building or space in a building, of such extent and character as in the judgment of the commission may be suitable and adequate for the reasonable and comfortable use and accommodation of its members and their guests and provided with suitable and adequate space and equipment, implements and facilities, and employing a sufficient number of servants or employees for serving food and meals for its members and their guests; provided that no member or any officer, agent or employee of the club is paid, or directly or indirectly receives in the form of salary or other compensation, any profits from the disposition or sale of alcoholic liquor to the club or to the members of the club or its guests introduced by members, beyond the amount of such salary as may be fixed and voted on at annual meetings by the members, directors or other governing body of the club, and that, in the judgment of the commission, shall be reasonable and proper compensation for the services of such member, officer, agent or employee. [1999 c.351 §2; 2001 c.104 §213; 2001 c.154 §1]

471.178 Limited on-premises sales license. (1) The holder of a limited on-premises sales license may sell by the drink at retail wine, malt beverages and cider. Except as provided in this section, all alcoholic beverages sold under a limited on-premises sales license must be consumed on the licensed premises.

(2) The holder of a limited on-premises sales license may sell malt beverages in factory-sealed containers for consumption off the licensed premises. Containers sold under this subsection may not hold less than seven gallons per container.

(3) The holder of a limited on-premises sales license may sell malt beverages for consumption off the licensed premises in securely covered containers provided by the purchaser. Containers that hold beverages sold under this subsection may not hold more than two gallons.

(4) The holder of a limited on-premises sales license shall allow a patron to remove a partially consumed bottle of wine from the licensed premises if the wine is served in conjunction with the patrons meal, the patron is not a minor and the patron is not visibly intoxicated.

(5) Sales of alcoholic beverages under a limited on-premises sales license must consist principally of sales by the drink for consumption on the licensed premises. [1999 c.351 §3; 2001 c.154 §2]

471.180 In-room supply of alcoholic beverages by hotel or arena. A full or limited on-premises sales license issued to a hotel or arena under the provisions of this chapter authorizes the person to whom the license is issued to provide for in-room supplies of the alcoholic beverages otherwise authorized to be sold under the license. Any in-room supply of alcoholic beverages that are available for purchase by patrons of the hotel or arena shall be kept in a locked cabinet, and shall conform with any rules that the Oregon Liquor Control Commission may promulgate to ensure the enforcement of other provisions of this chapter. [Formerly 471.307]

471.182 Issuance of full or limited on-premises sales license to public passenger carrier. (1) The Oregon Liquor Control Commission may grant a full or limited on-premises sales license to the owner or operator of a licensed public passenger carrier only as specified in this section. A public passenger carrier licensed by the commission under this section must serve food as required by rules of the commission.

(2) The commission may issue a full on-premises sales license to:

(a) An airline for use in operating aircraft that are licensed to carry at least 40 passengers and that arrive at or depart from an airport in this state.

(b) A railroad corporation for use in operating passenger trains in this state.

(c) The owner or operator of one or more tour boats that are licensed to carry at least 40 passengers to or from any port of this state and that are primarily used for nonfishing purposes.

(3) The commission may issue a limited on-premises sales license to any of the persons specified in subsection (2) of this section. In addition, the commission may issue a limited on-premises sales license to the owner or operator of a licensed public passenger carrier not described in subsection (2) of this section if the carrier is a mobile vehicle that is licensed to carry at least 40 passengers. [1999 c.351 §4]

471.184 Catering and other temporary off-premises service under full or limited on-premises sales license. (1) The holder of a full or limited on-premises sales license may cater a temporary event at a location other than the licensed premises if the event is not open to the general public. Catering of an event under this subsection must be pursuant to a contract with a client. The contract must provide that the licensee will furnish food and beverage services for no more than 100 patrons. The licensee must serve food as required by rules of the commission. The licensee may cater events under this subsection without giving advance notice to the Oregon Liquor Control Commission if, before the event occurs, the commission gives written approval to the licensee authorizing catering pursuant to this subsection. Events catered under the provisions of this subsection must meet all requirements for enclosure of premises that may be imposed by the commission for the purposes of this section. Notwithstanding ORS 471.175 (3) and (7) and 471.178 (2) to (4), the licensee may not permit patrons of the event to remove any alcoholic beverages from the premises of the event.

(2) In addition to catered events under subsection (1) of this section, the commission may by rule allow the exercise of the privileges of a full or limited on-premises sales license at temporary events held at locations other than the licensed premises. The commission may:

(a) Require notice to the commission before the exercise of license privileges at temporary events under this subsection;

(b) Require that written approval by the commission be obtained before the exercise of license privileges at temporary events under this subsection;

(c) Establish eligibility criteria for the exercise of license privileges at temporary events under this subsection; and

(d) Establish fees reasonably calculated to cover administrative expenses incurred by the commission in administering this subsection. [1999 c.351 §5; 2001 c.154 §3]

471.186 Off-premises sales license. (1) The holder of an off-premises sales license may sell factory-sealed containers of wine, malt beverages and cider. Containers of malt beverages sold under the license may not hold more than two and one-quarter gallons.

(2) The holder of an off-premises sales license may provide sample tasting of alcoholic beverages on the licensed premises if the licensee makes written application to the Oregon Liquor Control Commission and receives approval from the commission to conduct tastings on the premises. Tastings must be limited to the alcoholic beverages that may be sold under the privileges of the license.

(3) An off-premises sales license may not be issued for use at a premises that is mobile.

(4) Except as provided in ORS 471.402, a manufacturer or wholesaler may not provide or pay for sample tastings of alcoholic beverages for the public on premises licensed under an off-premises sales license. [1999 c.351 §6]

471.190 Temporary sales license; rules. (1) The holder of a temporary sales license may sell at retail by the drink wine, malt beverages, cider and distilled liquor. Distilled liquor served by the holder of a temporary sales license must be purchased from a retail sales agent of the Oregon Liquor Control Commission. The holder of a temporary sales license must provide food service as required by commission rule.

(2) A temporary sales license may be issued only to:

(a) Nonprofit or charitable organizations that are registered with the state.

(b) A political committee that has filed a statement of organization under ORS 260.039 or 260.042.

(c) State agencies.

(d) Local governments, and agencies and departments of local governments.

(e) Persons not otherwise described in this subsection, as long as the applicant submits a plan that is approved by the commission detailing how minors will be prevented from gaining access to alcoholic beverages and how minors will be prevented from gaining access to any portion of the licensed premises prohibited to minors under ORS 471.430 (3) or any rule adopted by the commission.

(3) The holder of a temporary sales license may sell wine, malt beverages or cider in factory-sealed containers for consumption off the licensed premises.

(4) The commission may by rule establish additional eligibility requirements for temporary sales licenses.

(5) Subject to such qualifications as the commission may establish by rule, persons who hold a full or limited on-premises sales license are eligible for temporary sales licenses.

(6) A person holding a temporary sales license is not required to obtain a temporary restaurant license or mobile unit license under ORS chapter 624 if only wine, malt beverages and cider in single-service containers are served and only nonperishable food items that are exempted from licensure by the Department of Human Services are served.

(7) Employees and volunteers serving alcoholic beverages for a nonprofit or charitable organization licensed under this section are not required to have server permits nor to complete an alcohol server education program and examination under ORS 471.542. The commission by rule may establish education requirements for servers described in this subsection.

(8) Notwithstanding ORS 471.392 to 471.400, a temporary sales license may be issued to a nonprofit trade association that has a membership primarily comprised of persons that hold winery licenses issued under ORS 471.223 or grower sales privilege licenses issued under ORS 471.227. [1999 c.351 §7; 2001 c.263 §1; 2007 c.443 §2]

(Brewery-Public House License)

471.200 Brewery-public house license. (1) A brewery-public house license allows the licensee:

(a) To manufacture on the licensed premises, store, transport, sell to wholesale malt beverage and wine licensees of the Oregon Liquor Control Commission and export malt beverages;

(b) To sell malt beverages manufactured on or off the licensed premises at retail for consumption on or off the premises;

(c) To sell malt beverages in brewery-sealed packages at retail directly to the consumer for consumption off the premises;

(d) To sell on the licensed premises at retail malt beverages manufactured on or off the licensed premises in unpasteurized or pasteurized form directly to the consumer for consumption off the premises, delivery of which may be made in a securely covered container supplied by the consumer;

(e) To sell wine and cider at retail for consumption on or off the premises; and

(f) To conduct the activities described in paragraphs (b) to (e) of this subsection at one location other than the premises where the manufacturing occurs.

(2) In addition to the privileges specified in subsection (1) of this section, in any calendar year a brewery-public house licensee may sell at wholesale to licensees of the commission malt beverages produced by the brewery-public house licensee if the brewery-public house licensee produced 1,000 barrels or less of malt beverages in the immediately preceding calendar year.

(3) A brewery-public house licensee, or any person having an interest in the licensee, is a retail licensee for the purposes of ORS 471.394 and, except as otherwise provided by this section and ORS 471.396, may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any manufacturer or wholesaler, as defined in ORS 471.392. A brewery-public house licensee, or any person having an interest in the licensee, is also a manufacturer for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any other retail licensee, as defined in ORS 471.392.

(4) A brewery-public house licensee, or any person having an interest in the licensee, is a retail licensee for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not accept directly or indirectly any financial assistance described in ORS 471.398 from any manufacturer or wholesaler, as defined in ORS 471.392. A brewery-public house licensee, or any person having an interest in the licensee, is also a manufacturer for the purposes of ORS 471.398 and, except as otherwise provided by this section and ORS 471.400, may not provide directly or indirectly any financial assistance described in ORS 471.398 to any retail licensee, as defined in ORS 471.392. The prohibitions on financial assistance in ORS 471.398 do not apply to financial assistance between manufacturing and retail businesses licensed to the same person under the provisions of this section.

(5) Notwithstanding subsection (3) of this section, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a winery license authorized by ORS 471.223. A brewery-public house licensee, or any person having an interest in the licensee, may also hold a warehouse license authorized by ORS 471.242.

(6) Notwithstanding subsection (3) of this section, a brewery-public house licensee is eligible for limited on-premises sales licenses and temporary sales licenses.

(7)(a) Notwithstanding subsection (3) of this section, and except as provided in this subsection, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a full on-premises sales license. If a person holds both a brewery-public house license and a full on-premises sales license, nothing in this chapter shall prevent the sale by the licensee of both distilled liquor and malt beverages manufactured under the brewery-public house license.

(b) The commission may not issue a full on-premises sales license to a brewery-public house licensee under the provisions of this subsection if the brewery-public house licensee, or any person having an interest in the licensee or exercising control over the licensee, is a brewery that brews more than 200,000 barrels of malt beverages annually or a winery that produces more than 200,000 gallons of wine annually.

(8) Notwithstanding any other provision of this chapter, a brewery-public house licensee, or any person having an interest in the licensee, may also hold a distillery license. No provision of this chapter prevents a brewery-public house licensee from becoming a retail sales agent of the commission for the purpose of selling distilled liquors.

(9) Notwithstanding subsection (3) of this section, the commission by rule may authorize a brewery-public house licensee to coproduce special events with other manufacturers.

(10)(a) Notwithstanding subsection (3) of this section, a brewery-public house licensee may hold, directly or indirectly, an interest in a manufacturer or wholesaler, provided that the interest does not result in exercise of control over, or participation in the management of, the manufacturers or wholesalers business or business decisions and does not result in exclusion of any competitors brand of alcoholic liquor.

(b) Notwithstanding subsection (3) of this section, a manufacturer or wholesaler, and any officer, director or substantial stockholder of any corporate manufacturer or wholesaler, may hold, directly or indirectly, an interest in a brewery-public house licensee, provided that the interest does not result in exercise of control over, or participation in the management of, the licensees business or business decisions and does not result in exclusion of any competitors brand of alcoholic liquor.

(11) For purposes of ORS chapter 473, a brewery-public house licensee shall be considered to be a manufacturer. [Formerly 471.253; 2003 c.15 §1; 2005 c.22 §344; 2007 c.134 §4]

471.205 [Amended by 1999 c.351 §15; renumbered 471.403 in 1999]

471.210 [Amended by 1967 c.359 §693; 1977 c.518 §3; 1979 c.45 §1; 1979 c.264 §5a; 1983 c.691 §1; 1983 c.740 §187; 1985 c.591 §1; 1987 c.511 §1; 1989 c.48 §1; 1995 c.301 §54; 1999 c.351 §21; renumbered 471.155 in 1999]

471.213 [1989 c.846 §16; renumbered 471.164 in 1999]

471.215 [Amended by 1957 c.223 §1; 1995 c.301 §55; 1999 c.351 §45; renumbered 471.157 in 1999]

471.217 [1967 c.173 §2; 1974 c.4 §1; 1977 c.332 §3; repealed by 1979 c.264 §14]

471.218 [1997 c.841 §4; 1999 c.351 §22; renumbered 471.168 in 1999]

(Manufacturing and Wholesale Licenses)

471.220 Brewery license. (1) A brewery license shall allow the manufacture, importation, storage, transportation, wholesale sale and distribution to licensees of the Oregon Liquor Control Commission, and the export of malt beverages. Except as specifically provided in this section, no brewery licensee shall sell any malt beverages to be consumed on the licensed premises. No brewery licensee shall sell within the State of
Oregon
any beer containing more than six percent alcohol by volume.

(2) A brewery licensee may:

(a) Sell malt beverages brewed on the licensed premises for consumption on the licensed premises; and

(b) Sell malt beverages brewed on the licensed premises and containing not more than eight percent alcohol by volume, in quantities of not less than five gallons, to an unlicensed organization, lodge, picnic party or private gathering. Such malt beverages shall not be sold by any such unlicensed group. [Amended by 1955 c.657 §1; 1977 c.332 §4; 1979 c.264 §4; 1987 c.608 §5; 1989 c.785 §11; 1991 c.545 §1; 1993 c.663 §1; 1995 c.301 §14; 1997 c.257 §1; 1999 c.351 §15b]

471.223 Winery license. (1) A winery license shall allow the licensee:

(a) To import, bottle, produce, blend, store, transport or export wines or cider.

(b) To sell wines or cider at wholesale to the Oregon Liquor Control Commission or to licensees of the commission.

(c) To sell wines or cider at retail directly to the consumer for consumption on or off the licensed premises.

(d) To sell malt beverages at retail for consumption on or off the licensed premises.

(e) To conduct the activities allowed under paragraph (a), (b), (c) or (d), or all, of this subsection at a second or third premises as may be designated by the commission.

(f) To purchase from or through the commission brandy or other distilled liquors for fortifying wines.

(g) To obtain a special events winery license that shall entitle the holder to conduct the activities allowed under paragraphs (c) and (d) of this subsection at a designated location other than the one set forth in the winery license for a period not to exceed five days.

(2) In order to hold a winery license the licensee shall principally produce wine or cider in this state.

(3) On and after July 1, 1990, a winery licensee is not authorized to import wine or cider in bottles unless the brand of wine or cider is owned by the licensee.

(4) A winery licensee may sell and ship wine or cider directly to a resident of this state only if the licensee has a direct shipper permit issued under ORS 471.282.

(5)(a) Except as provided in paragraph (b) of this subsection, a winery licensee, or any person having an interest in the licensee, may also hold a full on-premises sales license. If a person holds both a winery license and a full on-premises sales license, nothing in this chapter shall prevent the sale by the licensee of both distilled liquor and wine or cider bottled and produced under the winery license.

(b) The commission may not issue a full on-premises sales license to a winery licensee under the provisions of this subsection if the winery licensee, or any person having an interest in the licensee or exercising control over the licensee, is a distillery, a brewery that brews more than 200,000 barrels of malt beverages annually or a winery that produces more than 200,000 gallons of wine or cider annually.

(6) More than one winery licensee may exercise the privileges of a winery license at a single location. The commission may not refuse to issue a winery license to a person for the production of wine or cider on specified premises based on the fact that other winery licensees also produce wine or cider on those premises. [1979 c.264 §2; 1981 c.201 §1; 1989 c.511 §5; 1993 c.202 §1; 1993 c.663 §3; 1995 c.34 §1; 1995 c.188 §1; 1995 c.301 §15; 1999 c.431 §§1,3; 2003 c.44 §1; 2007 c.25 §1; 2007 c.854 §2]

471.225 [Amended by 1977 c.332 §5; repealed by 1979 c.264 §14]

471.227 Grower sales privilege license. (1) A grower sales privilege license shall allow the licensee to perform the following activities only for fruit or grape wine or cider where all of the fruit or grapes used to make the wine or cider are grown in Oregon under the control of the licensee:

(a) To import, store, transport or export such wines or cider.

(b) To sell such wines or cider at wholesale to the Oregon Liquor Control Commission or licensees of the commission.

(c) To sell such wines or cider at retail directly to the consumer for consumption on or off the licensed premises.

(d) To conduct the activities allowed under paragraph (a), (b) or (c), or all, of this subsection at a second or third premises as may be designated by the commission.

(e) To obtain a special events grower sales privilege license which shall entitle the holder to conduct the activities allowed under paragraph (c) of this subsection at a designated location other than the one set forth in the grower sales privilege license for a period not to exceed five days.

(2) For purposes of ORS 471.392 to 471.400, a grower sales privilege licensee shall be considered a manufacturer.

(3) A person holding a winery license in another state is not eligible for a license under this section.

(4) A person licensed under this section is not eligible for a limited on-premises sales license or an off-premises sales license.

(5) As used in this section, control means the grower either owns the land upon which the fruit or grapes are grown or has a legal right to perform or does perform all of the acts common to fruit farming or viticulture under terms of a lease or similar agreement of at least three years duration.

(6) For the purposes of tax reporting, payment and record keeping, the provisions of law that shall apply to a manufacturer under ORS chapter 473 shall apply to a grower sales privilege licensee, but such a licensee is not a manufacturer for purposes of ORS 473.050 (5). [1989 c.740 §2; 1995 c.58 §2; 1995 c.301 §82; 1999 c.351 §23a]

471.229 [1989 c.511 §2; 1995 c.188 §3; 1999 c.351 §24; 2003 c.44 §3; 2007 c.854 §1; renumbered 471.282 in 2007]

471.230 Distillery license. (1) A distillery license shall allow the holder thereof to import, manufacture, distill, rectify, blend, denature and store spirits of an alcoholic content greater than 17 percent alcohol by weight, to sell the same to the Oregon Liquor Control Commission and to transport the same out of this state for sale outside this state. Distillery licensees shall be permitted to purchase from and through the commission alcoholic beverages for blending and manufacturing purposes upon such terms and conditions as the commission may provide. No such licensee shall sell any alcoholic beverage within this state except to the commission or as provided in this section. However, any agricultural producer or association of agricultural producers or legal agents thereof who manufacture and convert agricultural surpluses, by-products and wastes into denatured ethyl and industrial alcohol for use in the arts and industry shall not be required to obtain a license from the commission.

(2) A distillery licensee may:

(a) Permit tastings of the distilled liquor manufactured by the distillery. The tastings may be conducted on the premises and on at least one other premises owned or leased by the licensee. The licensee must purchase the distilled liquor from the commission.

(b) Apply for appointment as a retail sales agent of the commission for purposes of retailing only distilled liquor that the licensee distilled in Oregon at the two locations at which tastings are permitted pursuant to paragraph (a) of this subsection.

(3) Notwithstanding ORS 471.392 to 471.400, a distillery licensee may also hold a full on-premises sales license for a location at the licensed premises of the distillery and a full on-premises sales license for one other location. All distilled spirits sold under the full on-premises sales license must be purchased from the commission. [Amended by 1987 c.558 §1; 1995 c.301 §16; 1997 c.803 §1; 2007 c.134 §1]

471.235 Wholesale malt beverage and wine license. (1) A wholesale malt beverage and wine license shall allow the importation, storage, transportation, wholesale sale and distribution to licensees of the Oregon Liquor Control Commission, and the export of wine, cider and malt beverages, and the importation and sale to the commission and the export of wine of alcoholic content in excess of 21 percent alcohol by volume. No such licensee shall sell any alcoholic liquor for consumption upon the licensed premises. However, a wholesale malt beverage and wine licensee may sell naturally fermented wine or cider in quantities of not less than four gallons nor more than 55 gallons at any one time to consumers for consumption not on the licensed premises. Wholesale malt beverage and wine licensees may sell malt beverages containing not more than eight percent alcohol by volume in quantities not less than five gallons to any unlicensed organization, lodge, picnic party or private gathering. Such malt beverages shall not be sold by such unlicensed group. A wholesale malt beverage and wine license shall permit the licensee also to sell malt beverages at wholesale only, to persons holding licenses authorizing them to resell such beverages at retail. Employees of wholesale malt beverage and wine licensees may serve sample tastings of malt beverages, cider and wine at alcoholic beverage industry trade shows, seminars and conventions and at alcoholic beverage industry sample tastings for employees of retail licensees.

(2) Nothing in subsection (1) of this section shall be considered to prohibit the transportation or wholesale sale or distribution of malt beverage or wine by a wholesale malt beverage and wine licensee to any alcoholic treatment center licensed by the Department of Human Services.

(3) A wholesale malt beverage and wine licensee may impose an additional handling fee on any wine sold to any retailer in this state if the quantity of wine sold to the retailer is less than the smallest multiple-package case available to be sold and the handling fee is uniform for all licensees. [Amended by 1955 c.657 §2; 1973 c.395 §1; 1974 c.4 §2; 1975 c.123 §1; 1985 c.378 §1; 1987 c.608 §4; 1989 c.178 §8; 1995 c.301 §17; 1999 c.351 §25]

471.240 [Amended by 1955 c.657 §3; 1957 c.223 §2; repealed by 1973 c.395 §10]

471.242 Warehouse license. (1) A warehouse license shall allow the licensee to store, import, bottle, produce, blend, transport and export nontax paid, bonded wine or wine on which the tax is paid and to store, import and export nontax paid malt beverages and cider, or malt beverages and cider on which the tax is paid. Wine, cider and malt beverages may be removed from the licensed premises only for:

(a)
Sale
for export;

(b)
Sale
or shipment to a wholesale malt beverage and wine licensee;

(c)
Sale
or shipment to another warehouse licensee;

(d)
Sale
or shipment to a winery licensee;

(e) Shipment of wine or cider produced by a winery licensee to a licensee of the Oregon Liquor Control Commission authorized to sell wine or cider at retail if the shipment is made pursuant to a sale to the retail licensee by the holder of a winery license issued under ORS 471.223, a grower sales privilege license issued under ORS 471.227 or a wholesale malt beverage and wine license issued under ORS 471.235; or

(f) Shipment of wine or cider to a person for personal use, as described in subsection (7) of this section.

(2) A license applicant must hold an approved registration for a bonded wine cellar or winery under federal law.

(3) For the purposes of tax reporting, payment and record keeping, the provisions that shall apply to a manufacturer under ORS chapter 473 shall apply to a warehouse licensee.

(4) A warehouse must be physically secure in an area zoned for the intended use and be physically separated from any other use.

(5) For purposes of ORS 471.392 to 471.400, a warehouse licensee shall be considered a manufacturer.

(6) For purposes of ORS 473.045, a warehouse licensee shall be considered a winery licensee.

(7) Wine or cider may be removed from the premises licensed under this section for shipment pursuant to a sale under ORS 471.282. The warehouse licensee shall take reasonable steps to ensure that shipments are made in containers that are conspicuously labeled with the words: CONTAINS ALCOHOL: SIGNATURE OF PERSON AGE 21 YEARS OR OLDER REQUIRED FOR DELIVERY. In addition, the warehouse licensee shall take reasonable steps to ensure that any carrier used by the licensee does not deliver any wine or cider unless the carrier:

(a) Obtains the signature of the recipient of the wine or cider upon delivery;

(b) Verifies by inspecting government-issued photo identification that the recipient is at least 21 years of age; and

(c) Determines that the recipient is not visibly intoxicated at the time of delivery. [1985 c.628 §2; 1989 c.553 §1; 1995 c.35 §1; 1995 c.301 §83; 1999 c.351 §67; 2007 c.638 §1]

(Certificates of Approval)

471.244 Certificates of approval; special certificates of approval. (1) No licensee of the Oregon Liquor Control Commission shall manufacture, import into, or purchase in the State of Oregon for resale therein any malt beverages, cider or wine unless the manufacturer of such malt beverages, cider or wine has first obtained from the commission a certificate of approval, except that with respect to malt beverages, cider or wine manufactured outside the United States, the certificate of approval may be obtained by the person importing same into the United States. Such certificate of approval shall be granted only to manufacturers or importers who shall have entered into an agreement with the commission to furnish a report to the commission, on or before the 20th day of each month, showing the quantity of malt beverages, cider or wine delivered to each licensee of the commission during the preceding calendar month, and to faithfully comply with all laws of the State of Oregon pertaining to traffic in malt beverages, cider or wine. If any holder of such certificate, or any officer, agent or employee of such holder, shall violate any term or provision of such agreement, or submit any false or fictitious report, the commission may, in its discretion, suspend or revoke such certificate.

(2) The commission may grant special certificates of approval to manufacturers and importers of malt beverages, cider or wine. A special certificate of approval has the effect of a certificate of approval granted under subsection (1) of this section, but is valid only for a period of 30 days. [Formerly 471.289]

471.245 [Amended by 1979 c.236 §7; 1981 c.199 §1; repealed by 1999 c.351 §11]

471.250 [Amended by 1965 c.280 §2; 1973 c.395 §2; 1977 c.332 §6; 1981 c.328 §1; 1987 c.608 §6; 1995 c.301 §17a; repealed by 1999 c.351 §8]

471.253 [1985 c.649 §4; 1987 c.608 §1; 1989 c.785 §10; 1991 c.545 §2; 1993 c.418 §1; 1993 c.663 §2; 1995 c.35 §2; 1995 c.301 §84; 1995 c.598 §1; 1995 c.599 §3; 1997 c.803 §2; 1999 c.59 §142; 1999 c.351 §26; renumbered 471.200 in 1999]

471.255 [Repealed by 1965 c.280 §5]

471.257 [1975 c.494 §2; 1987 c.608 §7; 1995 c.301 §17b; repealed by 1999 c.351 §11]

471.259 [1985 c.649 §1; 1987 c.608 §8; 1989 c.171 §65; 1995 c.301 §17c; repealed by 1999 c.351 §11]

471.260 [Amended by 1973 c.395 §3; 1974 c.4 §3; 1985 c.546 §1; 1987 c.608 §9; 1989 c.178 §1; 1993 c.663 §4; 1995 c.58 §1; 1995 c.103 §4; 1995 c.301 §18; 1995 c.791 §1; 1996 c.18 §1; repealed by 1999 c.351 §8]

471.262 [1979 c.172 §2; 1995 c.301 §56; 1999 c.351 §27; renumbered 471.302 in 1999]

471.264 [1981 c.200 §1; 1995 c.301 §38; repealed by 1999 c.351 §8]

471.265 [Amended by 1967 c.580 §1; 1967 c.614 §§1,2; 1971 c.324 §1; 1973 c.103 §1; 1973 c.395 §4; 1985 c.546 §2; 1987 c.558 §2; 1987 c.608 §2; 1995 c.301 §18a; 1997 c.803 §5; repealed by 1999 c.351 §8]

471.267 [1995 c.599 §2; repealed by 1999 c.351 §8]

471.270 [Repealed by 1999 c.351 §11]

SHIPMENT AND DISTRIBUTION OF WINE AND CIDER

(Distribution to Retail Licensees)

471.272 Manner of shipping or transporting wine or cider. (1) Wine or cider may be shipped or transported by a licensee or permit holder described in subsection (2) of this section only by employees of the licensee or permit holder, or by a common carrier using a commission-approved delivery plan. The holder of a wine self-distribution permit that uses a common carrier to ship or transport wine or cider shall take reasonable steps to ensure that the wine or cider is sold and transported only to licensees that are authorized to receive the wine or cider under ORS 471.274.

(2) The provisions of this section apply to persons holding wine self-distribution permits and the holders of winery licenses, grower sales privilege licenses, wholesale malt beverage and wine licenses and warehouse licenses issued by the commission. [2007 c.651 §2b]

471.274 Wine self-distribution permit. (1) The Oregon Liquor Control Commission may issue a wine self-distribution permit to a
United States
manufacturer of wine or cider. The commission may issue a wine self-distribution permit only to a manufacturer of wine or cider that:

(a) Holds a license issued by another state that authorizes the manufacture of wine or cider; and

(b) Holds a certificate of approval issued under ORS 471.244.

(2) The holder of a wine self-distribution permit may sell at wholesale and transport wine or cider that the manufacturer produces directly to the commission, or to retail licensees in the manner provided by this section. A wine self-distribution permit allows the holder to sell wine or cider that the holder produces only to retail licensees who hold a valid endorsement issued by the commission authorizing receipt of wine or cider from the holder of a wine self-distribution permit.

(3) In addition to the information required by ORS 471.311 for licenses, an applicant for a wine self-distribution permit shall provide the commission with a copy of the license held by the applicant and any information required by the commission to establish that the license held by the applicant authorizes the manufacture of wine or cider.

(4) A person holding a wine self-distribution permit is responsible for paying all taxes imposed under ORS chapter 473, and for complying with all reporting requirements imposed by ORS chapter 473, for all wine and cider sold and transported to retail licensees in this state. The commission may revoke, or refuse to issue, a wine self-distribution permit if the holder of a permit fails to pay taxes or make reports as required by ORS chapter 473.

(5) A retail licensee may receive wine or cider from the holder of a wine self-distribution permit only if the licensee has received prior authorization from the commission. Prior authorization under this subsection must be made by an endorsement to the license for the premises where the wine or cider will be received. The commission may not charge or collect a fee for an endorsement under this subsection.

(6)(a) Except as provided in paragraph (b) of this subsection, a retail licensee that receives wine or cider from holders of wine self-distribution permits must make a monthly report to the commission, using a form prescribed by the commission, listing the amount of all wine or cider received from permit holders in the previous month, and the names of the permit holders from whom the wine or cider was received. Retail licensees shall retain such purchase records for products received from permit holders as may be required by the commission.

(b) The holder of a full or limited on-premises sales license is not required to file a report under this subsection for any month in which the licensee receives two or fewer cases of wine from holders of wine self-distribution permits.

(7) A manufacturer that is not licensed by the commission may sell and transport wine or cider directly to a retail licensee, and a retail licensee may receive wine or cider directly from a manufacturer that is not licensed by the commission, only if the manufacturer holds a wine self-distribution permit issued under this section.

(8) The holder of a wine self-distribution permit consents to the jurisdiction of the commission and the courts of this state for the purpose of enforcing the provisions of this chapter, ORS chapter 473 and any related laws or rules.

(9) The holder of a wine self-distribution permit must post a bond or other security, as described in ORS 471.155.

(10) The commission may revoke, or refuse to issue, a wine self-distribution permit if the holder of a permit fails to comply with any provision of this section. [2007 c.651 §2]

471.275 [Amended by 1987 c.608 §10; 1995 c.301 §18b; repealed by 1999 c.351 §8]

471.280 [Repealed by 1999 c.351 §11]

(Direct Shipment of Wine and Cider to Consumer)

471.282 Direct shipper permit; fees. (1) Notwithstanding any other provision of this chapter, a person may sell and ship wine or cider directly to a resident of
Oregon
only if the person holds a direct shipper permit. The Oregon Liquor Control Commission shall issue a direct shipper permit only to:

(a) A person that holds a license issued by this state or another state that authorizes the manufacture of wine or cider;

(b) A person that holds a license issued by this state or another state that authorizes the sale of wine or cider produced only from grapes or other fruit grown under the control of the person;

(c) A person that holds a license authorizing the sale of wine or cider at retail; or

(d) A nonprofit trade association that holds a temporary sales license under ORS 471.190 and that has a membership primarily composed of persons holding winery licenses issued under ORS 471.223 or grower sales privilege licenses issued under ORS 471.227.

(2) A person may apply for a direct shipper permit by filing an application with the commission. The application must be made in such form as may be prescribed by the commission. The person must include in the application the number of the license issued to the person by the commission, or a true copy of the license issued to the person by another state. If the application is based on a license issued by another state, or the application is by a nonprofit trade association described in subsection (1)(d) of this section, the person or association must pay a $50 registration fee and maintain a bond or other security described in ORS 471.155 in the minimum amount of $1,000.

(3) Sales and shipments under a direct shipper permit:

(a) May be made only to a person who is at least 21 years of age;

(b) May be made only for personal use and not for the purpose of resale; and

(c) May not exceed two cases, containing not more than nine liters per case, to any resident per month.

(4) Sales and shipments under a direct shipper permit must be made directly to a resident of this state in containers that are conspicuously labeled with the words: CONTAINS ALCOHOL: SIGNATURE OF PERSON AGE 21 YEARS OR OLDER REQUIRED FOR DELIVERY.

(5) A person holding a direct shipper permit must take all actions necessary to ensure that a carrier used by the permit holder does not deliver any wine or cider unless the carrier:

(a) Obtains the signature of the recipient of the wine or cider upon delivery;

(b) Verifies by inspecting government-issued photo identification that the recipient is at least 21 years of age; and

(c) Determines that the recipient is not visibly intoxicated at the time of delivery.

(6)(a) A person holding a direct shipper permit must report to the commission all shipments of wine or cider made to
Oregon
residents under the permit as required by ORS chapter 473. The report must be made in a form prescribed by the commission.

(b) A person holding a direct shipper permit must allow the commission to audit the permit holders records upon request and shall make those records available to the commission in this state.

(c) A person holding a direct shipper permit consents to the jurisdiction of the commission and the courts of this state for the purpose of enforcing the provisions of this section and any related laws or rules.

(7)(a) A person holding a direct shipper permit must timely pay to the commission all taxes imposed under ORS chapter 473 on wine and cider sold and shipped under the permit. For the purpose of the privilege tax imposed under ORS chapter 473, all wine or cider sold and shipped pursuant to a direct shipper permit is sold in this state.

(b) A person holding a direct shipper permit based on a license issued by another state must timely pay to the commission all taxes imposed under ORS chapter 473 on all wine or cider sold and shipped directly to
Oregon
residents under the permit. The permit holder, not the purchaser, is responsible for the tax.

(8) A direct shipper permit must be renewed annually. If the person holds the permit based on an annual license issued by another state, the permit may be renewed by paying a $50 renewal fee and providing the commission with a true copy of a current license issued to the person by the other state. If the person holds the permit based on an annual license issued by this state, the permit may be renewed at the same time that the license is renewed.

(9) The commission may refuse to issue or may suspend or revoke a direct shipper permit if the permit holder fails to comply with the provisions of this section. A person may sell and ship wine or cider under a direct shipper permit only for as long as the person has the license issued by this state or another state that authorizes the person to hold a direct shipper permit.

(10) Any person who knowingly or negligently delivers wine or cider under the provisions of this section to a person under 21 years of age, or who knowingly or negligently delivers wine or cider under the provisions of this section to a visibly intoxicated person, violates ORS 471.410.

(11) A person may not make sales and shipments of wine or cider directly to
Oregon
residents unless the person holds a direct shipper permit issued under this section. Any person who knowingly makes, participates in, transports, imports or receives a shipment of wine or cider that is in violation of this section commits a misdemeanor as provided in ORS 471.990 (1). [Formerly 471.229]

471.285 [Amended by 1955 c.657 §4; 1957 c.221 §1; 1989 c.178 §2; 1997 c.249 §170; repealed by 1999 c.351 §11]

471.287 [1955 c.657 §8; 1957 c.221 §2; 1975 c.470 §1; 1983 c.228 §1; 1987 c.511 §2; 1989 c.178 §3; 1995 c.301 §86; 1997 c.79 §1; repealed by 1999 c.351 §11]

471.289 [1955 c.657 §6; 1957 c.111 §1; 1973 c.131 §1; 1979 c.264 §6; 1995 c.103 §1; 1999 c.351 §68; renumbered 471.244 in 2007]

471.290 [Amended by 1955 c.657 §9; 1957 c.111 §2; 1965 c.280 §3; 1967 c.28 §1; 1967 c.448 §1; 1971 c.470 §1; 1973

c.313 §1; 1973 c.395 §5; 1975 c.494 §3; 1979 c.264 §7; 1981 c.598 §1; 1985 c.360 §1; 1985 c.591 §2; 1985 c.628 §3; 1985 c.649 §2; 1989 c.178 §4; 1989 c.553 §2; 1989 c.740 §3; 1995 c.58 §3; 1995 c.103 §2; 1995 c.301 §57; 1995 c.363 §3; 1997 c.249 §171; 1997 c.284 §3; 1999 c.351 §18; renumbered 471.311 in 1999]

LICENSING PROCEDURES

(Generally)

471.292 Characteristics of license. (1) A license granted under the Liquor Control Act or the Oregon Distilled Liquor Control Act shall:

(a) Be a purely personal privilege.

(b) Be valid for the period stated in the license.

(c) Be renewable in the manner provided in ORS 471.311, except for a cause which would be grounds for refusal to issue such license under ORS 471.313.

(d) Be revocable or suspendible as provided in ORS 471.315.

(e) Be transferable from the place for which the license was originally issued to another location subject to the provisions of the Liquor Control Act, the Oregon Distilled Liquor Control Act, any rules of the Oregon Liquor Control Commission and any municipal ordinance or local regulation.

(f) Cease upon the death of the licensee, except as provided in subsection (2) of this section.

(g) Not constitute property.

(h) Not be alienable.

(i) Not be subject to attachment or execution.

(j) Not descend by the laws of testate or intestate devolution.

(2) The commission may, by order, provide for the manner and conditions under which:

(a) Alcoholic liquors left by any deceased, insolvent or bankrupt person or licensee, or subject to a security interest, may be foreclosed, sold under execution or otherwise disposed of.

(b) The business of any deceased, insolvent or bankrupt licensee may be operated for a reasonable period following the death, insolvency or bankruptcy.

(c) A business licensed pursuant to this chapter subject to a security interest may be continued in business by a secured party as defined in ORS 79.0102 for a reasonable period after default on the indebtedness by the debtor.

(d) A license granted under this chapter may be transferred from the place for which the license was originally issued to another location. [Formerly 471.301; 2001 c.445 §175]

471.294 License terms; licenses issued for less than year; determination of fees. (1) Except as otherwise provided in this section, all licenses under this chapter and renewals thereof shall be issued for a period of one year which shall expire at 12 midnight on March 31, June 30, September 30 or December 31 of each year.

(2) Notwithstanding subsection (1) of this section, a license issued for the first time to an applicant may be issued for less than a year. The fee for a license issued for less than a year under this subsection is the annual license fee prescribed by ORS 471.311.

(3) The term of a temporary letter of authority or license issued under ORS 471.302 or any temporary sales license is the period fixed by the Oregon Liquor Control Commission when the letter or license is issued. [Formerly 471.355; 2007 c.269 §1]

471.295 [Amended by 1953 c.14 §2; 1979 c.744 §33a; 1979 c.881 §3; 1989 c.785 §8; 1995 c.301 §58; 1997 c.841 §5; 1999 c.351 §46; renumbered 471.313 in 1999]

471.297 Temporary letter of authority on change of ownership; fee; revocation. (1) The Oregon Liquor Control Commission may grant a temporary letter of authority for a period not to exceed 90 days on change of ownership applications for licenses granted under this chapter if the applicant pays the fee prescribed by the commission for a temporary letter of authority. The administrator appointed by the commission under ORS 471.720 may extend a temporary letter of authority granted under the provisions of this section for a period not to exceed 30 days if the commission has not granted or denied the application at the end of the 90-day period. A temporary letter of authority issued under this section does not constitute a license for the purposes of ORS chapter 183.

(2) The commission summarily and without prior administrative proceedings may revoke a temporary letter of authority any time if the commission finds that any of the grounds for refusing a license under ORS 471.313 or canceling or suspending a license under ORS 471.315 exist.

(3) A person subject to subsection (2) of this section shall be given an interview under the direction of the commission if the person requests an interview prior to revocation of a temporary letter of authority. However, the proceedings are not a contested case under ORS chapter 183. [1987 c.511 §5; 1995 c.301 §59; 1999 c.351 §47; 2003 c.337 §3]

471.300 [Amended by 1953 c.130 §2; repealed by 1957 c.220 §1 (471.301 enacted in lieu of 471.300)]

471.301 [1957 c.220 §2 (enacted in lieu of 471.300); 1971 c.470 §2; 1973 c.311 §1; 1977 c.332 §1; 1977 c.360 §2; 1979 c.264 §9; 1995 c.301 §60; 1999 c.351 §48; renumbered 471.292 in 1999]

471.302 Temporary letter of authority for off-premises sales license applicant; revocation. (1) Upon receiving an application for an off-premises sales license, the Oregon Liquor Control Commission may grant a temporary letter of authority for a period not exceeding 90 days, if it finds:

(a) The applicant is located in an area presently zoned for commercial use and presents documentation of such zoning to the commission.

(b) The applicant pays the fee prescribed by the commission for a temporary letter of authority.

(2) The administrator appointed by the commission under ORS 471.720 may extend a temporary letter of authority granted under the provisions of this section for a period not to exceed 30 days if the commission has not granted or denied the application at the end of the 90-day period provided for in subsection (1) of this section.

(3) A temporary letter of authority issued under this section does not constitute a license for the purposes of ORS chapter 183. The commission summarily and without prior administrative proceedings may revoke a temporary letter of authority at any time if:

(a) The commission finds that any of the grounds for refusing a license under ORS 471.313 exist; or

(b) The city or county in which the applicant is located provides evidence of reasonable grounds to the commission:

(A) That the temporary letter of authority should be revoked; or

(B) That an off-premises sales license should not be issued. [Formerly 471.262; 2003 c.337 §4]

471.305 Delivery of alcoholic beverages. A brewery or a wholesale malt beverage and wine licensee shall deliver malt beverages only to or on a licensed premises. The sale of alcoholic liquors under any license issued by the Oregon Liquor Control Commission authorizing retail sales by a licensee shall be restricted to the premises described in the license, but deliveries may be made by the licensee to customers pursuant to bona fide orders received on the licensed premises prior to delivery. [Amended by 1981 c.199 §2]

471.307 [1991 c.273 §2; 1993 c.663 §5; 1999 c.351 §28; renumbered 471.180 in 1999]

471.310 Cities as licensees. Any city may, without further charter authority, become a licensee under this chapter. [Amended by 1995 c.301 §61; 1999 c.351 §49]

(Application for License)

471.311 Application for license; rules; fees. (1) Any person desiring a license or renewal of a license under this chapter shall make application to the Oregon Liquor Control Commission upon forms to be furnished by the commission showing the name and address of the applicant, location of the place of business that is to be operated under the license, and such other pertinent information as the commission may require. No license shall be granted or renewed until the applicant has complied with the provisions of this chapter and the rules of the commission.

(2) The commission may reject any application that is not submitted in the form required by rule. The commission shall give applicants an opportunity to be heard if an application is rejected. A hearing under this subsection is not subject to the requirements for contested case proceedings under ORS chapter 183.

(3) Subject to subsection (4) of this section, the commission shall assess a nonrefundable fee for processing a renewal application for any license authorized by this chapter only if the renewal application is received by the commission less than 20 days before expiration of the license. If the renewal application is received prior to expiration of the license but less than 20 days prior to expiration, this fee shall be 25 percent of the annual license fee. If a renewal application is received by the commission after expiration of the license but no more than 30 days after expiration, this fee shall be 40 percent of the annual license fee. This subsection does not apply to a certificate of approval, a brewery-public house license or any license that is issued for a period of less than 30 days.

(4) The commission may waive the fee imposed under subsection (3) of this section if it finds that failure to submit a timely application was due to unforeseen circumstances or to a delay in processing the application by the local governing authority that is no fault of the licensee.

(5) The license fee is nonrefundable and shall be paid by each applicant upon the granting or committing of a license. Subject to ORS 471.155 and 473.065, the annual or daily license fee and the minimum bond required of each class of license under this chapter are as follows:

______________________________________________________________________________

Minimum

License                                                         Fee                        Bond

Brewery, including Certificate

of Approval                                         $              500              $       1,000

Winery                                                                      250                       1,000

Distillery                                                                   100                       None

Wholesale Malt Beverage

and Wine                                                             275                       1,000

Warehouse                                                                100                       1,000

Special events winery

license may be

issued to a

winery licensee at                                $          10 per day

Brewery-Public House,

including Certificate

of Approval                                         $              250              $       1,000

Limited On-Premises Sales                       $              200                       None

Off-Premises Sales                                    $              100                       None

Temporary Sales                                        $          50 per day

Grower sales privilege

license                                                 $              250              $       1,000

Special events grower

sales privilege

license                                                 $          10 per day

______________________________________________________________________________

(6) The fee for a certificate of approval or special certificate of approval granted under ORS 471.244 is nonrefundable and must be paid by each applicant upon the granting or committing of a certificate of approval or special certificate of approval. No bond is required for the granting of a certificate of approval or special certificate of approval. Certificates of approval are valid for a period commencing on the date of issuance and ending on December 31 of the fifth calendar year following the calendar year of issuance. The fee for a certificate of approval is $175. Special certificates of approval are valid for a period of 30 days. The fee for a special certificate of approval is $10.

(7) Except as provided in subsection (8) of this section, the annual license fee for a full on-premises sales license is $400. No bond is required for any full on-premises sales license.

(8) The annual license fee for a full on-premises sales license held by a private club as described in ORS 471.175 (8), or held by a nonprofit or charitable organization that is registered with the state, is $200.

(9) The annual fee for a wine self-distribution permit is $100, and the minimum bond is $1,000. [Formerly 471.290; 2001 c.785 §2; 2005 c.22 §345; 2005 c.632 §3; 2007 c.443 §1; 2007 c.651 §3]

471.312 [1989 c.785 §§6,7; 1991 c.734 §39; 1995 c.301 §62; 1999 c.351 §50; renumbered 471.331 in 1999]

471.313 Grounds for refusing to issue license. The Oregon Liquor Control Commission may refuse to license any applicant under the provisions of this chapter if the commission has reasonable ground to believe any of the following to be true:

(1) That there are sufficient licensed premises in the locality set out in the application, or that the granting of a license in the locality set out in the application is not demanded by public interest or convenience. In determining whether there are sufficient licensed premises in the locality, the commission shall consider seasonal fluctuations in the population of the locality and shall ensure that there are adequate licensed premises to serve the needs of the locality during the peak seasons.

(2) That the applicant has not furnished an acceptable bond as required by ORS 471.311 or is not maintaining the insurance or bond required by ORS 471.168.

(3) That, except as allowed by ORS 471.392 to 471.400, any applicant to sell at retail for consumption on the premises has been financed or furnished with money or property by, or has any connection with, or is a manufacturer of, or wholesale dealer in, alcoholic liquor.

(4) That the applicant:

(a) Is in the habit of using alcoholic beverages, habit-forming drugs or controlled substances to excess.

(b) Has made false statements to the commission.

(c) Is incompetent or physically unable to carry on the management of the establishment proposed to be licensed.

(d) Has been convicted of violating any of the alcoholic liquor laws of this state, general or local, or has been convicted at any time of a felony.

(e) Has maintained an insanitary establishment.

(f) Is not of good repute and moral character.

(g) Did not have a good record of compliance with the alcoholic liquor laws of this state and the rules of the commission when previously licensed.

(h) Is not the legitimate owner of the business proposed to be licensed, or other persons have ownership interests in the business which have not been disclosed.

(i) Is not possessed of or has not demonstrated financial responsibility sufficient to adequately meet the requirements of the business proposed to be licensed.

(j) Is unable to read or write the English language or to understand the laws of
Oregon
relating to alcoholic liquor or the rules of the commission.

(5) That there is a history of serious and persistent problems involving disturbances, lewd or unlawful activities or noise either in the premises proposed to be licensed or involving patrons of the establishment in the immediate vicinity of the premises if the activities in the immediate vicinity of the premises are related to the sale or service of alcohol under the exercise of the license privilege. Behavior which is grounds for refusal of a license under this section, where so related to the sale or service of alcohol, includes, but is not limited to obtrusive or excessive noise, music or sound vibrations; public drunkenness; fights; altercations; harassment; unlawful drug sales; alcohol or related litter; trespassing on private property; and public urination. Histories from premises currently or previously operated by the applicant may be considered when reasonable inference may be made that similar activities will occur as to the premises proposed to be licensed. The applicant may overcome the history by showing that the problems are not serious or persistent or that the applicant demonstrates a willingness and ability to control adequately the premises proposed to be licensed and patrons behavior in the immediate vicinity of the premises which is related to the licensees sale or service of alcohol under the licensees exercise of the license privilege. [Formerly 471.295; 2001 c.785 §1]

(Suspension or Cancellation of License; Civil Penalties)

471.315 Grounds for cancellation or suspension of license or imposition of civil penalty. (1) The Oregon Liquor Control Commission may cancel or suspend any license issued under this chapter, or impose a civil penalty in lieu of or in addition to suspension as provided by ORS 471.322, if it finds or has reasonable ground to believe any of the following to be true:

(a) That the licensee:

(A) Has violated any provision of this chapter or ORS 474.115 or any rule of the commission adopted pursuant thereto.

(B) Has made any false representation or statement to the commission in order to induce or prevent action by the commission.

(C) Is not maintaining an acceptable bond as required by ORS 471.311 or is not maintaining the insurance or bond required by ORS 471.168.

(D) Has maintained an insanitary establishment.

(E) Is insolvent or incompetent or physically unable to carry on the management of the establishment of the licensee.

(F) Is in the habit of using alcoholic liquor, habit-forming drugs or controlled substances to excess.

(G) Knowingly has sold alcoholic liquor to persons under 21 years of age or to persons visibly intoxicated at the time of sale or has knowingly allowed the consumption of alcoholic liquor on the licensed premises by a person who is visibly intoxicated at the time of consumption.

(H) Has misrepresented to a customer or the public any alcoholic liquor sold by the licensee.

(I) Since the granting of the license, has been convicted of a felony, of violating any of the liquor laws of this state, general or local, or of any misdemeanor or violation of any municipal ordinance committed on the licensed premises.

(b) That any person licensed to sell at retail for consumption on the premises is acting as an agent of, or is a manufacturer or wholesaler of alcoholic liquors, or has borrowed money or property, or has accepted gratuities or rebates, or has obtained the use of equipment from any manufacturer or wholesaler of alcoholic liquor or any agent thereof.

(c) That there is a history of serious and persistent problems involving disturbances, lewd or unlawful activities or noise either in the premises or involving patrons of the establishment in the immediate vicinity of the premises if the activities in the immediate vicinity of the premises are related to the sale or service of alcohol under the exercise of the license privilege. Behavior which is grounds for cancellation or suspension of a license under this section, where so related to the sale or service of alcohol, includes, but is not limited to obtrusive or excessive noise, music or sound vibrations; public drunkenness; fights; altercations; harassment or unlawful drug sales; alcohol or related litter; trespassing on private property; and public urination. Mitigating factors include a showing by the licensee that the problems are not serious or persistent or that the licensee has demonstrated a willingness and ability to control adequately the licensed premises and patrons behavior in the immediate vicinity of the premises which is related to the licensees sale or service of alcohol under the licensees exercise of the license privilege.

(d) That there is any other reason which, in the opinion of the commission, based on public convenience or necessity, warrants canceling or suspending such license.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Amended by 1953 c.107 §2; 1971 c.159 §4; 1979 c.744 §34; 1981 c.599 §1; 1989 c.785 §3; 1991 c.734 §40; 1995 c.301 §63; 1997 c.841 §6; 1999 c.351 §51]

471.316 Mandatory suspension if licensee fails to prevent certain unlawful drug use or sales on premises; civil penalty. (1) Notwithstanding any other provision of this chapter, the Oregon Liquor Control Commission shall suspend the license of a licensed premises listed in subsection (4) of this section if the commission determines that:

(a) Unlawful drug use or sales are occurring on the licensed premises;

(b) The licensee is aware of the unlawful drug use or sales because of arrests for unlawful drug sales on the licensed premises or seizures of unlawful drugs on the licensed premises, or because the licensee or employees of the licensee have personally witnessed unlawful drug use or sales on the licensed premises; and

(c) The licensee fails to take immediate and effective action to prevent unlawful drug use or sales on the licensed premises.

(2) In addition to any suspension imposed under this section, the commission may impose a civil penalty under the circumstances described in subsection (1) of this section not to exceed the maximum amount established under ORS 471.322 (2). Notwithstanding ORS 471.322 (1), the commission shall not allow payment of a civil penalty under this subsection in lieu of the suspension provided for in subsection (1) of this section. A civil penalty under this section shall be imposed in the manner provided by ORS 183.745.

(3) The commission may cancel a license listed in subsection (4) of this section if the license is suspended under the provisions of this section two or more times within a two-year period.

(4) This section applies only to premises licensed under:

(a) A full on-premises sales license.

(b) A limited on-premises sales license.

(c) A brewery-public house license. [1997 c.815 §2; 1999 c.351 §29]

471.317 [1975 c.373 §2; 1979 c.236 §8; 1995 c.301 §64; renumbered 471.333 in 1999]

471.320 [Amended by 1957 c.220 §3; repealed by 1971 c.734 §21]

471.322 Civil penalty in lieu of or in addition to short-term suspension of certain licenses and permits; limits on amount. (1) If a license issued under this chapter or a service permit issued under ORS 471.360 is suspended for a period of 30 days or less, the Oregon Liquor Control Commission may impose against the affected licensee or permittee in lieu of or in addition to the suspension a civil penalty fixed by the commission in accordance with subsection (2) of this section if the commission is satisfied that such a penalty in lieu of or in addition to suspension is consistent with the purposes of the Liquor Control Act and the Oregon Distilled Liquor Control Act. Upon payment of the penalty in lieu of suspension, the commission shall cancel the suspension.

(2) Except as provided in ORS 471.327, the penalty which the commission may impose pursuant to subsection (1) of this section against a licensee shall not be less than $100 nor more than $5,000. The penalty which the commission may impose pursuant to subsection (1) of this section against a service permittee shall not be less than $25 nor more than $500.

(3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1969 c.67 §§2,3; 1973 c.144 §1; 1975 c.735 §1; 1979 c.264 §10; 1981 c.599 §2; 1991 c.61 §1; 1991 c.734 §41; 1995 c.301 §65; 1999 c.351 §52; 1999 c.1062 §1]

471.325 [Amended by 1953 c.19 §2; 1957 c.220 §4; 1969 c.205 §1; repealed by 1971 c.734 §21]

471.326 Refund of civil penalty if suspension not sustained on judicial review. If the action of the Oregon Liquor Control Commission in suspending a license or permit issued under this chapter is not sustained upon judicial review under ORS chapter 183, the commission shall promptly refund the amount paid pursuant to ORS 471.322 (1) by check or order drawn on the State Treasurer from the Oregon Liquor Control Commission Account. [1969 c.67 §4; 1973 c.144 §2; 1975 c.735 §2; 1979 c.264 §11; 1991 c.61 §2; 1995 c.301 §66; 1999 c.351 §53]

471.327 Civil penalty in addition to or in lieu of suspending certain other licenses or certificates. (1) The Oregon Liquor Control Commission, in suspending any brewery license, wholesale wine license, wholesale malt beverage license, or certificate of approval, may further impose against the licensee or the holder of the certificate of approval a civil penalty not to exceed $5,000, or, in its discretion, may impose such civil penalty without suspending the license or the certificate of approval.

(2) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1955 c.657 §7; 1973 c.311 §3; 1991 c.734 §42]

(Miscellaneous Provisions Relating to Denial, Suspension or Cancellation of License)

471.329 Serious and persistent problems involving noise as grounds for discipline of licensee or applicant. (1) For the purpose of determining whether there is a history of serious and persistent problems involving noise under the provisions of ORS 471.313 (5) and 471.315 (1)(c), or whether the licensee maintains a noisy establishment in violation of the provisions of ORS 471.425:

(a) Noise from the inside of a licensed premises located within the boundaries of a city or county that has an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise violates the ordinance;

(b) Noise caused by patrons outside a licensed premises located within the boundaries of a city or county that has an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise violates the ordinance or if the noise is of a type that a reasonable person would not expect to hear outside a premises licensed for the sale of alcoholic beverages; and

(c) Noise caused by patrons inside or outside a licensed premises located within the boundaries of a city or county that does not have an ordinance regulating excessive noise may be considered obtrusive or excessive only if the noise is of the type that a reasonable person would not expect to hear inside or outside a premises licensed for the sale of alcoholic beverages.

(2) For the purpose of determining whether noise is obtrusive under the provisions of ORS 471.313 (5) and 471.315 (1)(c), or whether the licensee maintains a noisy establishment in violation of the provisions of ORS 471.425, the Oregon Liquor Control Commission shall consider whether persons complaining about the noise have taken any action to mitigate the disturbance alleged to have been caused by the noise. [1999 c.646 §10; 2001 c.785 §4]

471.330 [Amended by 1977 c.215 §1; 1995 c.301 §67; 1999 c.351 §54; renumbered 471.351 in 1999]

471.331 Notice to licensee when refusal to renew or suspension or cancellation of license based on adverse neighborhood impact; no stay of order. (1) Whenever the Oregon Liquor Control Commission proposes to refuse to renew or to suspend or cancel any license issued under this chapter because of adverse neighborhood impact of the licensees operation, notwithstanding ORS 183.435, the commission shall grant the affected licensee 20 days from notification of the proposed commission action to request a hearing.

(2) Notwithstanding ORS 183.482 (3), the Oregon Liquor Control Commission shall not stay any order refusing a license or suspending or canceling any license if the order was entered on grounds stated in ORS 471.313 (5) or 471.315 (1)(c). [Formerly 471.312]

471.333 Effect of sanitation violations. (1) Except as provided in subsections (2) and (3) of this section, the Oregon Liquor Control Commission shall not refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment.

(2) The commission may refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment in violation of a city ordinance relating to sanitation only if the licensee is convicted of violating the ordinance.

(3) The commission may refuse to issue, cancel or suspend a license under ORS 471.313, 471.315 or 471.425 for maintaining an insanitary establishment in violation of ORS 447.010 to 447.156 and 447.992 or the laws, orders or rules relating to public health of the Department of Human Services or the State Department of Agriculture only when the agency charged with enforcing those laws, orders or rules finds that the licensee is in violation of them and renders a final order adverse to the licensee. [Formerly 471.317; 2001 c.900 §204]

471.335 [Amended by 1953 c.120 §6; 1974 c.4 §4; 1985 c.592 §3; renumbered 471.404 in 1999]

471.340 [Amended by 1983 c.316 §1; 1999 c.351 §69; renumbered 471.442 in 1999]

(Sales of Alcoholic Beverages to Minors by Licensees)

471.341 Mandatory clerk training course for employees of off-premises sales licensees; rules; fees; civil penalty. (1) An employee of an off-premises sales licensee who has been found by the Oregon Liquor Control Commission to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, must attend a clerk training course approved by the commission as a condition of making sales of alcoholic beverages to members of the public under an off-premises sales license.

(2) The commission shall by rule establish times for employees to complete a required clerk training course under this section. An employee required to complete a clerk training course under this section may continue to make sales of alcoholic beverages to members of the public until taking such training, but may not make any sales of alcoholic beverages after the expiration of the time allowed by commission rule if the employee has not completed the training before the expiration of that time.

(3) Except as provided in subsection (2) of this section, the holder of an off-premises sales license may not allow an employee who has been found by the Oregon Liquor Control Commission to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, to sell alcoholic beverages under the license unless the employee completes a clerk training course as required by this section.

(4) The Oregon Liquor Control Commission, as part of the Alcohol Education Program established under ORS 471.541, shall approve all clerk training courses offered for the purpose of this section. The holder of an off-premises sales license may establish a clerk training course for employees of the licensee, but the course must be approved by the commission to meet the requirements of this section. Clerk training courses approved under this section must address at least the following topics:

(a) The importance of not selling alcoholic beverages to minors and visibly intoxicated persons.

(b) Guidelines for recognizing minors and visibly intoxicated persons.

(c) Guidelines for checking and verifying identification, and for recognizing false or altered identification.

(d) Recommended approaches for refusing sales of alcoholic beverages to minors and visibly intoxicated persons.

(5) If an employee of an off-premises sales licensee is found to have sold alcoholic beverages to a minor, or to have failed to properly verify identification of a person who purchased alcoholic beverages, the commission shall notify the licensee that the employee must complete a clerk training course approved under this section and may not sell alcoholic beverages to members of the public after the time established by the commission unless the employee completes the training within the time allowed. If the off-premises sales licensee offers a clerk training course to new employees, and the employee has previously completed that course, the requirements of this section may be met by retaking the clerk training course if the course has been approved by the commission for the purposes of this section.

(6) Upon completion of a clerk training course by an employee of an off-premises sales licensee pursuant to the requirements of this section, the off-premises sales licensee that employs the person must notify the commission in writing that the employee has successfully completed the training. The notification must include the name and address of the employee, the name of the clerk training course attended by the employee, and the date or dates on which the course was attended. The notification shall be kept by the commission in the licensees file.

(7) The commission shall assess and collect a fee not to exceed $13 from each person required to attend a clerk training course under this section. Amounts collected under this section shall be used for the administrative expenses incurred by the commission in the performance of the commissions duties under the Alcohol Education Program.

(8) In addition to any other penalty provided for by law, the commission may impose a civil penalty against any employee of an off-premises sales licensee who sells alcoholic beverages to members of the public and who is prohibited from making those sales under this section. A civil penalty under this subsection may not exceed $500. Civil penalties under this subsection shall be imposed by the commission in the manner provided by ORS 183.745. [1999 c.1062 §§3,9; 2001 c.785 §15]

471.342 Acquisition and use of age verification equipment in lieu of other penalty. Upon finding that a retail licensee, as defined in ORS 471.392, or an employee of a retail licensee has sold alcoholic beverages to a minor, or has failed to properly verify identification of a person who purchased alcoholic beverages, the Oregon Liquor Control Commission may allow the licensee, in lieu of a civil penalty or denial, suspension or cancellation of the license, to acquire and use equipment designed to prevent sales of alcoholic beverages to minors. [1999 c.1062 §5]

471.344 Responsible vendor program; rules. (1) The Oregon Liquor Control Commission shall by rule establish a responsible vendor program. The program shall include a list of positive measures that a retail licensee, as defined in ORS 471.392, must take to avoid sales of alcoholic beverages to minors. Any retail licensee may participate in the program.

(2) If a retail licensee, as defined in ORS 471.392, participates in the responsible vendor program established under this section, and the licensee takes all measures specified by the program as necessary to prevent sales of alcoholic beverages to minors, the commission shall not cancel the license of the licensee, or deny issuance of a license to the person that holds the retail license, based on sales of alcoholic beverages to minors by employees of the licensee. [1999 c.1062 §7]

471.345 [Amended by 1999 c.351 §70; renumbered 471.446 in 1999]

471.346 Uniform standards for minor decoy operations; rules. (1) The Oregon Liquor Control Commission shall by rule develop uniform standards for minor decoy operations used to investigate licensees and agents operating stores on behalf of the commission under ORS 471.750 for violations of the laws of this state prohibiting sales of alcoholic beverages to minors. Uniform standards established by the commission under this section apply to all investigations conducted by the commission that use minor decoys. The commission shall encourage all law enforcement agencies of this state to use the uniform standards established under this section for minor decoy operations conducted by the law enforcement agencies.

(2) To the greatest extent possible, the uniform standards established by the commission under this section:

(a) Shall be the same for minor decoy operations conducted by the commission and for minor decoy operations conducted by law enforcement agencies of this state; and

(b) Shall provide for coordination between the commission and law enforcement agencies of this state in conducting minor decoy operations.

(3) The uniform standards established by the commission under this section shall provide that minor decoy operations must be conducted on either a random or a targeted basis in cities with populations of 20,000 or more. Random minor decoy operations shall cover a range of retail outlets. Targeted minor decoy operations may be conducted for a single licensee or agent, but may be used only if there is a documented compliance problem with the specific licensee or agent that is the target of the operation. For the purpose of implementing standards for random minor decoy operations under this subsection, the commission shall by rule adopt a methodology that produces, to the greatest extent possible, an equal chance that any licensee or agent will be subject to a minor decoy operation.

(4) Except as provided in subsection (5) of this section, the failure of the commission or of a law enforcement agency to follow uniform standards established by the commission under this section is not grounds for challenging any complaint, citation or conviction for violation of the laws prohibiting the sale of alcoholic beverages to minors.

(5) In determining whether to impose sanctions based on multiple violations of the laws of this state prohibiting sales of alcoholic beverages to minors, the commission may not consider any complaint filed against a licensee for selling alcoholic beverages to a minor, citation issued to a licensee for selling alcoholic beverages to a minor or conviction of a licensee for selling alcoholic beverages to a minor if the complaint, citation or conviction arose out of a minor decoy operation that was not conducted pursuant to the uniform standards established by the commission under this section.

(6) Notwithstanding any other provision of this chapter, the commission may not consider any sale of alcoholic beverages to a minor that results from a minor decoy operation that is not conducted in compliance with the standards established under this section for the purpose of imposing any civil penalty against a licensee, making a decision on the renewal, suspension or cancellation of a license issued under this chapter or otherwise sanctioning a licensee for the sale of alcoholic beverages to a minor.

(7) The commission shall give notice of the uniform standards established under this section to all law enforcement agencies of this state that conduct minor decoy operations. [2001 c.791 §2]

471.350 [Repealed by 1967 c.577 §10]

(Examination of Books and Premises of Licensees)

471.351 Examination of books and premises of licensees. (1) The Oregon Liquor Control Commission has the right after 72 hours notice to the owner or the agent of the owner to make an examination of the books and may at any time make an examination of the premises of any person licensed under this chapter, or to check the alcoholic content of liquors carried by the licensee, for the purpose of determining compliance with this chapter and the rules of the commission.

(2) The commission shall not require the books of any licensee to be maintained on the premises of the licensee. [Formerly 471.330]

471.355 [1971 c.470 §4; 1981 c.199 §3; 1989 c.178 §5; 1995 c.301 §68; 1997 c.79 §2; 1999 c.351 §30; renumbered 471.294 in 1999]

SERVICE PERMITS

471.360 Service permit required; waiver. (1) Except as otherwise provided in ORS 471.375:

(a) Any person employed by a licensee of the Oregon Liquor Control Commission who participates in any manner in the mixing, selling or service of alcoholic liquor for consumption on the premises where served or sold shall have a valid service permit issued by the commission.

(b) No licensee of the commission shall permit any person to mix, sell or serve any alcoholic liquor for consumption on licensed premises unless such person has a valid service permit issued by the commission.

(c) A permittee shall make the service permit available at any time while on duty for immediate inspection by any inspector or investigator employed by the commission or by any other peace officer.

(2) The commission may waive the requirement for a service permit for an employee of a licensee whose primary function is not the sale of alcoholic liquor or food, including but not limited to public passenger carriers, hospitals, or convalescent, nursing or retirement homes. [1979 c.788 §2]

471.365 Characteristics of permit; verification of identity of permittee. (1) A service permit shall be a purely personal privilege, valid only upon licensed premises, for the period of time stated thereon, and may be suspended or revoked for any reason set forth in ORS 471.360 to 471.390.

(2) No service permit shall be used by any person other than the person to whom it is issued. Except as provided in ORS 471.375, the licensee shall verify the identification of the permittee and determine that the permittee has in possession a service permit before allowing the permittee to mix, sell or serve alcoholic liquor for consumption on the licensed premises. [1979 c.788 §3]

471.370 Expiration. Unless sooner suspended or revoked, a service permit issued after November 1, 1981, shall expire on the anniversary date of the permittees birthday five years after the date of issuance of the permit. [1979 c.788 §3a; 1981 c.599 §3]

471.375 Application; requirements; fee. (1) Any person who has not had a permit refused or revoked or whose permit is not under suspension may mix, sell or serve alcoholic beverages for consumption on licensed premises if the person prepares in duplicate an application for a service permit prior to mixing, selling or serving any alcoholic beverage for consumption on licensed premises and the application is indorsed as required under subsection (2) of this section. A copy of the indorsed application must be kept on the licensed premises by any licensee for whom the person mixes, sells or serves alcoholic beverages and must be made available for immediate inspection by any inspector or investigator employed by the Oregon Liquor Control Commission or by any other peace officer until the applicant receives the service permit.

(2) An application for a service permit under subsection (1) of this section must be indorsed by one of the following persons:

(a) The licensee under whose license the applicant will mix, sell or serve alcoholic beverages. If a licensee indorses an application, the licensee must immediately transmit the application to the commission with the fee required by subsection (4) of this section.

(b) An officer or employee of a company that provides servers to licensees on a temporary basis. The commission must give a company written approval to indorse service permit applications before an application may be indorsed under this paragraph.

(c) An employee of the commission designated by the commission to accept and indorse applications under this section.

(d) An employee of an alcohol server education course provider that has been certified by the commission under ORS 471.542 (8). The employee must be specifically designated by the provider to indorse applications under this section.

(3) An application for a service permit may be indorsed by an employee of the commission under subsection (2)(c) of this section only if:

(a) The applicant is not employed by a licensee of the commission;

(b) The applicant completes the alcohol server education course required by ORS 471.542 before making the application; and

(c) The applicant personally appears before the employee of the commission and provides such identification as may be required by commission rule.

(4) An applicant for a service permit must be 18 years of age or over. Application for a service permit shall be made on a form supplied by the commission. The applicant shall truly answer all questions, provide any further information required, and pay a fee not to exceed $10. The commission shall either set the fee to cover only the administrative costs of the service permit program, or apply any excess to the Alcohol Education Program established under ORS 471.541. [1979 c.788 §4; 1981 c.610 §5; 1987 c.511 §6; 1989 c.271 §2; 2001 c.785 §7]

471.380 Grounds for refusing to issue permit; request for hearing. (1) The Oregon Liquor Control Commission may refuse to grant a service permit if it has reasonable grounds to believe any of the following to be true:

(a) That the applicant is in the habit of using alcoholic beverages or controlled substances to excess.

(b) That the applicant has made false statements to the commission in the permit application.

(c) That the applicant is incompetent or physically incapable of performing the duties of a permittee.

(d) That the applicant has been convicted of violating any of the alcoholic liquor laws of this state, general or local, or has been convicted at any time of a felony.

(e) That the application has not been indorsed as required by ORS 471.375.

(f) That the applicant has not completed the alcohol server education course and examination required by ORS 471.542.

(2) Notwithstanding ORS 183.435, an applicant who seeks review of the refusal of a service permit must request a hearing:

(a) Within 15 days after notification of the refusal, if the refusal is based on failure to complete the alcohol server education course and examination; or

(b) Within 30 days after notification of the refusal, if the refusal is based on any grounds other than failure to complete the alcohol server education course and examination. [1979 c.788 §5; 1997 c.79 §3; 2001 c.785 §8; 2005 c.12 §1]

471.385 Grounds for revoking or suspending permit or imposing civil penalty; responsibility of licensee. (1) The Oregon Liquor Control Commission may revoke or suspend a service permit, or impose a civil penalty in lieu of or in addition to suspension as provided by ORS 471.322, if it finds or has reasonable grounds to believe any of the following to be true:

(a) That the permittee has made any false statement in the application for the permit.

(b) That the permittee has been convicted of a felony, of violating any of the liquor laws of the state, general or local, or any misdemeanor or violation of any municipal ordinance committed on the licensed premises.

(c) That the permittee has performed or permitted any act which would constitute a violation of any provision of this chapter or any rule of the commission, if the act were performed or permitted by any licensee of the commission.

(2) The issuance, suspension or revocation of a permit under ORS 471.360 to 471.390 does not relieve a licensee from responsibility for any act of an employee on the licensees premises.

(3) When there has been a violation of this chapter or any rule adopted thereunder upon any premises licensed by the commission, the commission may revoke or suspend either the service permit of the employee who violated the law or rule or the license of the licensee upon whose premises the violation occurred, or both the permit and the license.

(4) The commission may revoke or suspend any license issued by the commission if the licensee knowingly indorses a persons application for a permit when the person has been refused a permit or has had a permit suspended or revoked, or when the licensee fails to comply with any provision to be performed by the licensee under ORS 471.360 to 471.390.

(5) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1979 c.788 §§6,8; 1981 c.599 §5; 1991 c.734 §43; 1995 c.301 §39; 1999 c.351 §55]

471.390 Duplicate or new permit; fee. (1) If a service permit issued under ORS 471.360 to 471.390 is lost, mutilated or destroyed, the permittee shall apply immediately for a duplicate permit on a form to be supplied by the Oregon Liquor Control Commission and submit a fee of $5.

(2) If a permittee changes name by marriage or otherwise, the permittee shall apply immediately for a new service permit by forwarding the permit and evidence of the change of name to the commission with an application and a fee of $5. [1979 c.788 §7]

TIED HOUSE PROHIBITIONS

471.392 Definitions for ORS 471.392 to 471.400. For the purposes of ORS 471.392 to 471.400:

(1) Manufacturer or wholesaler means:

(a) A person holding a brewery license issued under ORS 471.220, a winery license issued under ORS 471.223, a grower sales privilege license issued under ORS 471.227, a distillery license issued under ORS 471.230, a wholesale malt beverage and wine license issued under ORS 471.235 or a warehouse license issued under ORS 471.242.

(b) Any manufacturer of alcoholic liquors whose products are sold in the State of
Oregon
.

(2) Retail licensee means the holder of a full or limited on-premises sales license, an off-premises sales license or a temporary sales license. Retail licensee does not include a bona fide trade association that represents retail licensees and that is open to all persons licensed under at least one type of retail license. [1995 c.301 §76; 1997 c.249 §172; 1999 c.351 §31]

471.394 Prohibition on sales at both wholesale and retail; prohibition on financial connection between retailer and wholesaler. (1) Except as provided in ORS 471.396, a person licensed under the provisions of this chapter may not sell alcoholic liquor at both retail and wholesale.

(2) Except as provided in ORS 471.396, a manufacturer or wholesaler may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of a retail licensee.

(3) Except as provided in ORS 471.396, a retail licensee may not acquire or hold any right, title, lien, claim or other interest, financial or otherwise, in, upon or to the premises, equipment, business or merchandise of any manufacturer or wholesaler. [1995 c.301 §77; 1999 c.351 §56]

471.396 Exceptions to prohibition on financial connection between wholesaler and retailer. (1) The prohibitions of ORS 471.394 (1) do not apply to persons holding winery licenses, grower sales privilege licenses, brewery-public house licenses, distillery licenses or brewery licenses, to the extent that retail sales are authorized by the statutes establishing the privileges of each license.

(2)(a) The prohibitions of ORS 471.394 (2) and (3) do not apply to a person who wholesales alcoholic liquor and who is not required to be licensed under the provisions of this chapter if the retail licensee does not sell any brand of alcoholic liquor sold or distributed by the person and does not sell any brand of alcoholic liquor produced by any manufacturer doing business with the person selling at wholesale.

(b) The prohibitions of ORS 471.394 (2) and (3) do not apply to a manufacturer of alcoholic liquor if the retail licensee does not sell any brand of alcoholic liquor sold, distributed or produced by the manufacturer and does not sell any brand of alcoholic liquor sold, distributed or produced by any subsidiary or other business entity that the manufacturer owns or manages, or that the manufacturer exercises control over.

(3) The prohibitions of ORS 471.394 do not apply solely by reason of the family relationship of a spouse or family member to a manufacturer or wholesaler if:

(a) The manufacturer or wholesaler is licensed by the Oregon Liquor Control Commission to sell alcoholic liquor at wholesale;

(b) The license authorizing sale of alcoholic liquor at wholesale was first issued before January 1, 1965, and has been held continuously since that date;

(c) The spouse or family member holds or seeks a license that authorizes the retail sale of alcoholic liquor for off-premises consumption only; and

(d) The manufacturer or wholesaler does not directly or indirectly sell alcoholic liquor to the spouse or family member.

(4) The prohibitions of ORS 471.394 do not apply solely by reason of the family relationship of a spouse or family member to the retail licensee if the manufacturer or wholesaler is licensed by the commission to sell alcoholic liquor at wholesale and does not directly or indirectly sell alcoholic liquor to the spouse or family member.

(5) Notwithstanding ORS 471.394, a manufacturer or wholesaler, and any officer, director or substantial stockholder of any corporate manufacturer or wholesaler, may hold, directly or indirectly, an interest in a full or limited on-premises sales licensee, provided that the interest does not result in exercise of control over, or participation in the management of, the licensees business or business decisions, and does not result in exclusion of any competitors brand of alcoholic liquor.

(6) Notwithstanding ORS 471.394, a full or limited on-premises sales licensee, and any officer, director or substantial stockholder of any corporate full or limited on-premises sales licensee, may hold, directly or indirectly, an interest in a manufacturer or wholesaler, provided that the interest does not result in exercise of control over, or participation in the management of, the manufacturers or wholesalers business or business decisions, and does not result in exclusion of any competitors brand of alcoholic liquor.

(7) Notwithstanding ORS 471.394, an institutional investor with a financial interest in a wholesaler or manufacturer may hold, directly or indirectly, an interest in a retail licensee unless the institutional investor controls, is controlled by, or is under common control with, a wholesaler or manufacturer. Notwithstanding ORS 471.394, an institutional investor with a financial interest in a retail licensee may hold, directly or indirectly, an interest in a wholesaler or manufacturer unless the institutional investor controls, is controlled by, or is under common control with, a retail licensee. The provisions of this subsection apply only to an institutional investor that is a state or federally chartered bank, a state or federally chartered mutual savings bank, a mutual fund or pension fund, or a private investment firm. The principal business activity of the institutional investor must be the investment of capital provided by depositors, participants or investors. The institutional investor must maintain a diversified portfolio of investments. The majority of the institutional investors investments may not be in businesses that manufacture, distribute or otherwise sell alcoholic beverages. The institutional investor, and the officers, directors, substantial shareholders, partners, employees and agents of the institutional investor, may not participate in management decisions relating to the sale or purchase of alcoholic beverages made by a licensee in which the institutional investor holds an interest.

(8) Notwithstanding ORS 471.394, a member of the board of directors of a parent company of a corporation that is a manufacturer may serve on the board of directors of a parent company of a corporation that is a retail licensee if:

(a) The manufacturer or parent company of a manufacturer is listed on a national security exchange;

(b) All purchases of alcoholic beverages by the retail licensee are made from holders of wholesale malt beverage and wine licenses, brewery licenses or winery licenses in this state;

(c) The interest of the member of the board of directors does not result in the exclusion of any competitors brand of alcoholic beverages on the licensed premises of the retail licensee; and

(d) The sale of goods and services other than alcoholic beverages by the retail licensee exceeds 50 percent of the gross receipts of the business conducted by the retail licensee on the licensed premises. [1995 c.301 §78; 1997 c.257 §2; 1997 c.803 §4; 1999 c.351 §32; 1999 c.442 §1; 2007 c.134 §2]

471.398 Prohibition of financial assistance from wholesaler to retailer. Except as otherwise specifically provided by law, a person holding a retail license may not accept directly or indirectly from a manufacturer or wholesaler, and a manufacturer or wholesaler may not provide directly or indirectly to the retail licensee, any of the following:

(1) Any substantial gratuities;

(2) Any finances, money, credit, discounts or rebates;

(3) Any fixtures, furniture or furnishings;

(4) Any equipment other than advertising and point of sale material and other items of nominal value supplied to all retail licensees without discrimination; or

(5) Any services other than the inspection of equipment, the inspection and rotation of stock, the building of displays and other services of nominal value incidental to merchandising in the usual course of business furnished to all retail licensees without discrimination. [1995 c.301 §79; 1997 c.79 §4]

471.400 Exceptions to prohibition of financial assistance; rules. (1) Notwithstanding ORS 471.394 and 471.398, a manufacturer or wholesaler may lease or furnish picnic pumps, cold plates, tubs, refrigerated trailers, refrigerated vans and refrigerated draft systems to a retail licensee if the equipment is leased or furnished for a special event, if a reasonable rental or service fee is charged for the equipment and if the period that the equipment is leased or furnished does not exceed 10 days.

(2) Notwithstanding ORS 471.394 and 471.398, the Oregon Liquor Control Commission may specify by rule the manner and circumstances under which a manufacturer or wholesaler may provide products and services to a nonprofit special licensee.

(3)(a) Notwithstanding ORS 471.394 and 471.398, the commission shall allow the sale of nonalcoholic products in the manner in which the nonalcoholic product is sold by a manufacturer or wholesaler not licensed by the commission. The commission may limit merchandising practices involving nonalcoholic products if the commission finds that the limitations are necessary to prevent abuses of ORS 471.394 and 471.398 by the industry as a whole.

(b) Any fixtures, equipment or furnishings provided by a manufacturer or wholesaler in furtherance of the sale of nonalcoholic products may not be used by the retail licensee to store, service, display, advertise, furnish or sell, or aid in the sale of, alcoholic products regulated by the commission. All such fixtures, equipment or furnishings must be identified by the retail licensee as being furnished by a licensed manufacturer or wholesaler. [1995 c.301 §80]

471.401 Exception from tied house prohibition for sale of advertising to arena. (1) Notwithstanding any other provision of this chapter, a manufacturer or wholesaler of alcoholic liquor may purchase advertising space and time from a licensee authorized to sell alcoholic liquors at retail if:

(a) The retail licensee operates an arena with a fixed seating capacity of more than 10,000 seats;

(b) The advertising space or time is purchased only in connection with events to be held on the premises of the arena; and

(c) The retail licensee serves other brands of distilled liquors, malt beverages, cider or wine in addition to the brand manufactured or sold by the manufacturer or wholesaler purchasing advertising space or time.

(2) A purchase of advertising space or time under the provisions of this section must be made by written agreement. [1995 c.51 §2; 1999 c.351 §71]

471.402 Sample tastings authorized. The holder of a brewery license issued under ORS 471.220, a winery license issued under ORS 471.223, a grower sales privilege license issued under ORS 471.227, a brewery-public house license issued under ORS 471.200, a warehouse license issued under ORS 471.242 or a manufacturer certificate of approval issued under ORS 471.244 may provide or pay for sample tastings of wine, cider or malt beverages for the public on premises licensed under a full or limited on-premises sales license or under an off-premises sales license. [1995 c.58 §4; 1999 c.351 §33]

Note: 471.402 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PROHIBITIONS RELATING TO LIQUOR

471.403 License required to produce alcoholic liquor; exception. (1) No person shall brew, ferment, distill, blend or rectify any alcoholic liquor unless licensed so to do by the Oregon Liquor Control Commission. However, the Liquor Control Act does not apply to the making or keeping of naturally fermented wines and fruit juices or beer in the home, for home consumption and not for sale.

(2) Notwithstanding subsection (1) of this section, the holder of a brewery-public house license or a brewery license may allow patrons to brew malt beverages not to exceed 14 percent alcoholic content by volume if the brewing is conducted under the direct supervision of the licensee or employees of the licensee. Malt beverages produced under this subsection may not be sold by the patron or consumed on the licensed premises.

(3) Notwithstanding subsection (1) of this section, the holder of a winery license may allow patrons to make wine if the winemaking is conducted under the direct supervision of the licensee or employees of the licensee. Wine produced under this subsection may not be sold by the patron or consumed on the licensed premises. [Formerly 471.205; 2007 c.414 §1]

471.404 Importing liquor without license prohibited; exceptions; fee. (1) No alcoholic liquor shall be imported into this state by any person not holding a brewery, winery, distillery or wholesalers license, except as follows:

(a) Alcoholic liquor ordered by and en route to the Oregon Liquor Control Commission.

(b) Wines for sacramental purposes according to rules adopted by the commission.

(c) Alcoholic liquor that is in transit on a common carrier to a destination outside
Oregon
.

(d) Alcoholic liquor coming into
Oregon
on a common carrier according to orders placed by a licensed brewery, winery or wholesaler.

(e) Imported alcoholic liquor pursuant to a permit issued under subsection (2) of this section.

(f) Wine or cider that is sold and transported by the holder of a wine self-distribution permit to a retail licensee that has the endorsement described in ORS 471.274 (5).

(g) Wine or cider shipped directly to a resident of this state under a direct shipper permit issued pursuant to ORS 471.282.

(2) The commission may require importers of alcoholic liquor to secure a permit for each importation and may charge a reasonable fee based on quantity and type for the permit. [Formerly 471.335; 2007 c.651 §6; 2007 c.854 §3]

471.405 Prohibited sales, purchases, possession, transportation, importation or solicitation in general; forfeiture upon conviction. (1) No person shall peddle or deliver alcoholic beverages to or at any place, where, without a license, alcoholic beverages are sold or offered for sale. No licensee shall sell or offer for sale any alcoholic beverage in a manner, or to a person, other than the license permits the licensee to sell.

(2) No person shall purchase, possess, transport or import, except for sacramental purposes, an alcoholic beverage unless it is procured from or through the Oregon Liquor Control Commission, except as provided otherwise in the Liquor Control Act.

(3) No person not licensed under the Liquor Control Act shall sell, solicit, take orders for or peddle alcoholic beverages.

(4) Notwithstanding the provisions of subsection (2) of this section, an individual entering the state may have in possession an amount not to exceed four liters (135.2 fluid ounces) of distilled liquor, two cases of wine or cider (620 fluid ounces) and two cases of malt beverages (576 fluid ounces). These quantities of alcoholic beverages are exempt from fees collected by the commission.

(5) Upon conviction for unlawfully purchasing or importing alcoholic beverages into this state, the person convicted shall forfeit to the commission the alcoholic beverage so purchased or imported. The commission shall thereupon seize the forfeited beverage and it shall then become the commissions property. [Amended by 1953 c.120 §6; 1974 c.4 §5; 1981 c.600 §1; 1985 c.592 §2; 1987 c.608 §11; 1995 c.301 §19; 1999 c.351 §72]

471.406 Activities covered by prohibitions on sale of alcoholic beverages. Any prohibition on the sale of alcoholic beverages provided for in this chapter includes:

(1) Soliciting orders for alcoholic beverages or receiving orders for alcoholic beverages.

(2) Keeping alcoholic beverages for sale or exposing alcoholic beverages for sale.

(3) Delivering alcoholic beverages for value or in any way other than purely gratuitously.

(4) Peddling alcoholic beverages.

(5) Keeping alcoholic beverages with intent to sell.

(6) Trafficking in alcoholic beverages.

(7) For any consideration, promised or obtained, directly or indirectly, or under any pretext or by any means, procuring alcoholic beverages, or allowing alcoholic beverages to be procured, for any other person. [1995 c.301 §8 (enacted in lieu of 471.025); 1999 c.351 §57]

471.407 Offer of alcoholic beverages as inducement to make purchases. Except as specifically provided in this chapter, a person who owns, operates or controls a business establishment that sells food or beverages for consumption at the establishment or that offers entertainment to the public for consideration may not provide alcoholic beverages to members of the public for consumption at the establishment, without regard to whether the beverages are offered on a purely gratuitous basis, if:

(1) The alcoholic beverages are offered for the purpose of inducing members of the public to purchase food or beverages or to pay for entertainment; and

(2) The person providing the alcoholic beverages does not hold a license issued under this chapter that authorizes the retail sale of alcoholic beverages. [1999 c.646 §8; 2001 c.104 §214]

471.408 Alcoholic liquor may not be given as prize; exception. (1) Except as otherwise provided in this section, alcoholic liquor may not be given as a prize, premium or consideration for a lottery, contest, game of chance or skill, or competition of any kind.

(2) A charitable, nonprofit corporation may conduct raffles for wine and arrange for delivery of the wine to the residence of the person winning a raffle.

(3) A charitable, fraternal or religious organization may offer alcoholic liquor as a prize, premium or consideration in a contest of chance described in ORS 167.117 (7)(b) or conducted as part of a
Monte Carlo
event as defined in ORS 167.117. [1995 c.363 §2; 1997 c.191 §1; 1997 c.867 §25]

471.410 Providing liquor to person under 21 or to intoxicated person; allowing consumption by minor on property; mandatory minimum penalties. (1) No person shall sell, give or otherwise make available any alcoholic liquor to any person who is visibly intoxicated.

(2) No one other than the persons parent or guardian shall sell, give or otherwise make available any alcoholic liquor to a person under the age of 21 years. A person violates this subsection who sells, gives or otherwise makes available alcoholic liquor to a person with the knowledge that the person to whom the liquor is made available will violate this subsection.

(3) No person who exercises control over private real property may knowingly allow any other person under the age of 21 years who is not a child or minor ward of the person to consume alcoholic liquor on the property, or allow any other person under the age of 21 years who is not a child or minor ward of the person to remain on the property if the person under the age of 21 years consumes alcoholic liquor on the property. The prohibitions of this subsection apply only to a person who is present and in control of the location at the time the consumption occurs. The prohibitions of this subsection do not apply to the owner of rental property, or the agent of an owner of rental property, unless the consumption occurs in the individual unit in which the owner or agent resides.

(4) A person who violates subsection (1) or (2) of this section commits a Class A misdemeanor. Upon violation of subsection (2) of this section, the court shall impose at least a mandatory minimum sentence as follows:

(a) Upon a first conviction, a fine of $350.

(b) Upon a second conviction, a fine of $1,000.

(c) Upon a third or subsequent conviction, a fine of $1,000 and not less than 30 days of imprisonment.

(5) The court shall not waive or suspend imposition or execution of the mandatory minimum sentence required by subsection (4) of this section. In addition to the mandatory sentence the court may require the violator to make restitution for any damages to property where the alcoholic liquor was illegally consumed or may require participation in volunteer service to a community service agency.

(6) The mandatory minimum penalty provisions of subsection (4) of this section shall not apply to persons licensed or appointed under the provisions of this chapter.

(7) A person who violates subsection (3) of this section commits a violation. Upon violation of subsection (3) of this section, the court shall impose at least a mandatory minimum fine as follows:

(a) Upon a first conviction, a fine of $350.

(b) Upon a second or subsequent conviction, a fine of $1,000.

(8) Nothing in this section prohibits any licensee under this chapter from allowing a person who is visibly intoxicated from remaining on the licensed premises so long as the person is not sold or served any alcoholic liquor. [Amended by 1963 c.243 §1; 1971 c.159 §5; 1977 c.458 §1; 1977 c.814 §1; 1983 cor. c.736 §1; 1995 c.301 §40; 1995 c.599 §5; 1995 c.756 §1; 1999 c.351 §58]

471.412 Allowing visibly intoxicated person to consume alcoholic beverages; good faith effort; effect on other liability; letters of reprimand. (1) No licensee or permittee shall knowingly allow a person to consume or to continue to consume alcoholic beverages on the licensed premises after observing that the person is visibly intoxicated.

(2) A licensee or permittee is not in violation of subsection (1) of this section if the licensee or permittee makes a good faith effort to remove any unconsumed alcoholic beverages from the persons possession when the licensee or permittee observes that the person is visibly intoxicated.

(3) Nothing in this section applies to determining liability under ORS 471.565.

(4) Notwithstanding any other provision of law, the Oregon Liquor Control Commission shall only impose letters of reprimand for the first three violations of this section within a two-year period. For license renewal purposes, the first three violations of this section in a two-year period shall not apply in determining the past record of compliance under ORS 471.313 (4)(g). [1989 c.785 §2; 1995 c.301 §69]

471.415 [Amended by 1955 c.657 §10; 1957 c.297 §1; repealed by 1995 c.301 §81]

471.417 [1985 c.306 §2; 1989 c.471 §1; repealed by 1995 c.301 §81]

471.420 [Amended by 1959 c.399 §1; 1971 c.680 §2; repealed by 1979 c.43 §1 and by 1979 c.190 §431]

471.425 Misrepresentations by licensee and others; maintenance of disorderly establishment. (1) No person shall make false representations or statements to the Oregon Liquor Control Commission in order to induce or prevent action by the commission.

(2) No licensee of the commission shall maintain a noisy, lewd, disorderly or insanitary establishment or supply impure or otherwise deleterious alcoholic beverages.

(3) No licensee of the commission shall misrepresent to a customer or to the public any alcoholic liquor sold by such licensee.

471.430 Purchase or possession of alcoholic beverages by person under 21; entry of licensed premises by person under 21; community service and suspension of driving privileges; assessment and treatment. (1) A person under the age of 21 years may not attempt to purchase, purchase or acquire alcoholic beverages. Except when such minor is in a private residence accompanied by the parent or guardian of the minor and with such parents or guardians consent, a person under the age of 21 years may not have personal possession of alcoholic beverages.

(2) For the purposes of this section, personal possession of alcoholic beverages includes the acceptance or consumption of a bottle of such beverages, or any portion thereof or a drink of such beverages. However, this section does not prohibit the acceptance or consumption by any person of sacramental wine as part of a religious rite or service.

(3) Except as authorized by rule or as necessitated in an emergency, a person under the age of 21 years may not enter or attempt to enter any portion of a licensed premises that is posted or otherwise identified as being prohibited to the use of minors.

(4)(a) Except as provided in paragraph (b) of this subsection, a person who violates subsection (1) or (3) of this section commits a Class B violation.

(b) A person commits a Class A violation if the person violates subsection (1) of this section by reason of personal possession of alcoholic beverages while the person is operating a motor vehicle, as defined in ORS 801.360.

(5) In addition to and not in lieu of any other penalty established by law, a person under the age of 21 years who violates subsection (1) of this section through misrepresentation of age may be required to perform community service and the court shall order that the persons driving privileges and right to apply for driving privileges be suspended for a period not to exceed one year. If a court has issued an order denying driving privileges under this section, the court, upon petition of the person, may withdraw the order at any time the court deems appropriate. The court notification to the Department of Transportation under this subsection may include a recommendation that the person be granted a hardship permit under ORS 807.240 if the person is otherwise eligible for the permit.

(6) In addition to and not in lieu of any penalty established by law, the court may order a person who violates this section to undergo assessment and treatment as provided in ORS 471.432. The court shall order a person to undergo assessment and treatment as provided in ORS 471.432 if the person has previously been found to have violated this section.

(7) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years.

(8) The prohibitions of this section do not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [Amended by 1963 c.243 §2; 1965 c.166 §1; 1971 c.159 §6; 1975 c.493 §1; 1979 c.313 §8; 1991 c.860 §2; 1999 c.646 §1; 1999 c.1051 §186; 2001 c.791 §4; 2007 c.41 §1; 2007 c.298 §1]

471.432 Examination for problem condition involving alcohol upon conviction; treatment program. When a person is ordered to undergo assessment and treatment as provided in ORS 471.430, the court shall require the person to do all of the following:

(1) Pay to the court the fee described under ORS 813.030 in addition to any fine imposed under ORS 471.430.

(2) Complete an examination by an agency or organization designated by the court to determine whether the person has a problem condition involving alcohol as described in ORS 813.040. The designated agencies or organizations must meet the standards set by the Director of Human Services to perform the diagnostic assessment and treatment of problem drinking and alcoholism and must be certified by the Director of Human Services.

(3) Complete a treatment program, paid at the expense of the person convicted, as follows:

(a) If the examination required under this section shows that the person has a problem condition involving alcohol, a program for rehabilitation for alcoholism approved by the Director of Human Services.

(b) If the examination required by this section shows that the person does not have a problem condition involving alcohol, an alcohol information program approved by the Director of Human Services. [1999 c.646 §2]

Note: 471.432 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

471.435 [Repealed by 1953 c.120 §6]

471.440 Manufacture, fermentation or possession of mash, wort or wash; establishment or operation of distillery without license; prima facie evidence. (1) No mash, wort or wash fit for distillation or for the manufacture of spirituous alcoholic liquors, shall be made, fermented or possessed within this state by any person who does not at the time own a distillery license under the Liquor Control Act. This section does not prevent the possession of mash for the purpose of manufacturing wine, cider or beer for home consumption as provided for in ORS 471.403.

(2) No distillery shall be set up or operated in this state for the purpose of manufacturing alcoholic liquor for beverage purposes except by a person duly licensed under the Liquor Control Act to operate a distillery. Any device or process which separates alcoholic spirits from any fermented substance shall be regarded as a distillery. A distillery is set up when the still is in position over a furnace, or is connected with a boiler, so that heat may be applied, although the worm or worm tank is not in position.

(3) The finding of any mash, wort, wash or distillery in any house, on any premises or within any enclosure, is prima facie evidence that it was made and fermented by, or set up by, and the property of, the person who is in possession of such house, premises or enclosure. [Amended by 1999 c.351 §73]

471.442 Wine compliance with standards. (1) No wine or cider shall be sold or offered for sale within this state unless it complies with the minimum standards fixed pursuant to law.

(2) The Oregon Liquor Control Commission may require a manufacturer, importer or wholesaler to provide samples of a particular wine or cider, and to provide a laboratory analysis demonstrating to the satisfaction of the commission that the particular wine or cider complies with the minimum standards in this state.

(3) No wine or cider offered for sale within this state may be altered or tampered with in any way by any person not licensed to do so by the commission.

(4) The commission may prohibit the sale of any wine or cider for a reasonable period of time while it is determining whether the wine or cider complies with minimum standards in this state. [Formerly 471.340]

471.445 Use of misleading mark or label on container; mixing liquors. (1) No licensee shall use or allow the use of any mark or label on the container of alcoholic liquor which is kept for sale, if the container does not precisely and clearly indicate the nature of its contents or in any way might deceive any customer as to the nature, composition, quantity, age or quality of such liquor.

(2) No licensee other than a winery licensee may mix or permit the mixing of any alcoholic liquor which the licensee is authorized to sell with any other alcoholic liquor which the licensee is not authorized by license to sell.

471.446 Seals on wine and cider containers; improper labeling; injurious or adulterated ingredients. (1) No retail licensee shall purchase any wine or cider for resale except in sealed containers, the seals of which shall remain unbroken when it is sold for consumption off the premises.

(2) The Oregon Liquor Control Commission may refuse to sell, or may prohibit any licensee from selling, any brand of alcoholic liquor which in its judgment is deceptively labeled or branded as to content, or contains injurious or adulterated ingredients. [Formerly 471.345]

471.448
Sale
of malt beverage as beer. Malt beverages may not be labeled or otherwise designated as beer for purposes of retail sale in this state unless the malt beverage contains six percent or less alcohol by volume. [1995 c.301 §12; 1999 c.351 §15a]

471.450 [Repealed by 1971 c.116 §1]

471.452 [Amended by 1979 c.264 §8; 1989 c.178 §6; 1989 c.740 §4; 1989 c.785 §12; repealed by 1995 c.301 §81]

471.455 [Amended by 1957 c.297 §2; 1979 c.881 §4; 1981 c.80 §1; repealed by 1995 c.301 §81]

471.456 [1979 c.881 §7; 1987 c.511 §3; repealed by 1995 c.301 §81]

471.457 [1965 c.277 §1; repealed by 1995 c.301 §81]

471.460 [Amended by 1981 c.80 §2; repealed by 1995 c.301 §81]

471.463 [1965 c.277 §2; repealed by 1995 c.301 §81]

471.465 [Amended by 1955 c.657 §11; 1957 c.297 §3; 1981 c.435 §1; 1987 c.501 §1; repealed by 1995 c.301 §81]

471.470 [Amended by 1957 c.297 §4; repealed by 1995 c.301 §81]

471.475 Mixing, storing or serving of liquor without license. No person who owns, operates or conducts a private or public club or place and who is not in possession of a license issued by the Oregon Liquor Control Commission permitting the mixing, storing and serving of alcoholic liquor at said premises, and no agent, servant or employee of such person, for a financial consideration by way of a charge for service, membership fee, admission fee, initiation fee, club dues, contributions, or other fee or charge, shall serve or permit to be served, or use or permit to be used, any room, place, bar, glasses, mixers, locker, storage place, chairs, tables, cash registers, music devices, furniture, furnishings, equipment or facilities, for the mixing, storing, serving or drinking of alcoholic liquor.

471.478
Sale
of kegs of malt beverages; rules; penalty. On and after January 1, 1978:

(1) The Oregon Liquor Control Commission by rule shall require the identification of kegs of malt beverages sold directly to consumers who are not licensees of the commission and the signing of a receipt therefor by the purchaser in order to allow the kegs to be traced if the contents are consumed in violation of the Liquor Control Act. The keg identification shall be in the form of a numbered label prescribed and supplied by the commission which identifies the seller and which is removable or obliterated when the keg is processed for refilling. The receipt shall be on a form prescribed and supplied by the commission and shall include the name and address of the purchaser; motor vehicle operators license number, if any; the automobile registration of the motor vehicle in which the keg was removed from the sellers premises, if any; and such other identification as the commission by rule may require. The receipt shall contain a statement that must be signed by the purchaser that, under penalty of false swearing, the purchaser will not allow consumption of any malt beverage in the keg in violation of ORS 471.410. A copy of the receipt shall be given to the purchaser and the seller shall retain the original receipt for such period as the commission by rule may require.

(2) Possession of a keg containing malt beverages which is not identified as required by subsection (1) of this section is a Class A misdemeanor.

(3) A person who signs a receipt described in subsection (1) of this section in order to obtain a keg, knowing the receipt to be false, or who falsifies any information required on the receipt, is guilty of false swearing as prescribed by ORS 162.075.

(4) As used in this section, keg means any brewery-sealed, individual container of malt beverage having a liquid capacity of more than seven gallons. [1977 c.551 §2; 1997 c.249 §173]

471.480
Sale
of liquor by certain employees 18 years of age or older. (1) Any employee 18 years of age or older of a person who holds an off-premises sales license from the Oregon Liquor Control Commission may sell any alcoholic liquor authorized by such license on the licensed premises.

(2) Any employee 18 years of age or older of a person who holds a wholesale malt beverage and wine license from the Oregon Liquor Control Commission may assist the licensee in the delivery of any alcoholic liquor authorized by such license. [1971 c.490 §1; 1985 c.378 §2; 1999 c.351 §34]

471.482
Sale
or service of liquor by employees 18 years of age or older generally; rules. (1) The holder of a license issued under this chapter may employ persons 18, 19 and 20 years of age who may take orders for, serve and sell alcoholic liquor in any part of the licensed premises when that activity is incidental to the serving of food except in those areas classified by the Oregon Liquor Control Commission as being prohibited to the use of minors. However, no person who is 18, 19 or 20 years of age shall be permitted to mix, pour or draw alcoholic liquor except when pouring is done as a service to the patron at the patrons table or drawing is done in a portion of the premises not prohibited to minors.

(2) A person who is 18, 19 or 20 years of age may enter areas classified by the commission as being prohibited to the use of minors only for the purpose of ordering and picking up alcoholic liquor for service in other parts of the premises. However, the person shall not remain in the areas longer than is necessary to perform those duties.

(3) The commission by rule may permit access to prohibited areas by any minor for nonalcoholic liquor employment purposes as long as the minor does not remain longer than is necessary to perform the duties. [1981 c.610 §2; 1993 c.128 §2; 1995 c.301 §70; 1999 c.351 §59]

471.485 Payment required on or before delivery of liquor. No wholesale licensee or agent or employee thereof shall sell or deliver, nor shall any retail licensee purchase or receive any malt beverages, cider or wine for currency on delivery, but such malt beverages, cider or wine shall be paid for prior to delivery thereof, by electronic fund transfer initiated on or before the date of delivery, or by valid check, order, negotiable instrument or voucher payable on the date of delivery. The wholesale licensee may accept cash at the time of delivery if such acceptance does not create or increase the licensees, or the agents or employees of the licensee, exposure to or risk of being victimized by criminal activity. [1971 c.694 §2; 1995 c.525 §1; 1999 c.351 §74]

471.490 Delivery or acceptance of instrument drawn upon insufficient funds or not payable according to terms; use of credit. No retail licensee shall deliver any check, order, negotiable instrument or voucher in payment for malt beverages, cider or wine, knowing at the time of such delivery that the maker or drawer has not sufficient funds in the bank or depository to pay the instrument on presentation, nor shall any wholesale licensee accept any such instrument knowing that said instrument is not payable according to its terms, or that there are not sufficient funds to pay such instrument on presentation. Any extension or acceptance of credit under this section shall constitute a violation of ORS 471.398. [1971 c.694 §3; 1995 c.301 §85; 1999 c.351 §75]

471.495 Report by wholesaler of instruments not paid on presentment required. Any wholesale licensee who receives a check, order, negotiable instrument or voucher in payment for malt beverages, cider or wine, who receives an instrument from a retail licensee which, upon presentation, is not paid by the party on whom it is drawn, shall report such fact forthwith to the Oregon Liquor Control Commission. [1971 c.694 §4; 1999 c.351 §76]

471.500 Application of ORS 471.485 to 471.495. The provisions of ORS 471.485, 471.490 and 471.495 shall not apply to any common carrier licensed by the Oregon Liquor Control Commission. [1971 c.694 §5; 1995 c.301 §41]

471.501 Brewery or brewery-public house authorized to pay bottle refund in excess of five cents. Nothing in this chapter prevents a brewery licensed under ORS 471.220 or a brewery-public house licensed under ORS 471.200 from establishing a refund value for malt beverage containers under the provisions of ORS 459A.705 that is in excess of five cents per container for the purpose of encouraging purchasers to return the containers directly to the brewery or brewery-public house. A refund value in excess of five cents per container may be paid under this section only to persons who are not licensed under this chapter and who return the containers directly to the brewery or brewery-public house. [1997 c.803 §10; 1999 c.351 §60]

471.502 [1981 c.917 §2; renumbered 474.105 in 1989]

471.503 [1981 c.917 §3; renumbered 474.115 in 1989]

471.505 [Repealed by 1983 c.350 §276 (471.506 enacted in lieu of 471.505)]

LOCAL OPTION

471.506 Petition and election for local option. (1) The governing body of a city or a county, when a petition is filed as provided in this section, shall order an election on the question whether the sale, for beverage purposes, of alcoholic liquors of any of the classes described in this section shall be prohibited in the city or county. The classes of alcoholic liquor to which this section applies are:

(a) Alcoholic liquors containing more than five percent alcohol by volume;

(b) Alcoholic liquors containing more than 14 percent alcohol by volume; and

(c) All alcoholic liquors.

(2) Except as provided in subsections (3), (4) and (5) of this section, the requirements for preparing, circulating and filing a petition under this section:

(a) In the case of a city, shall be as provided for an initiative petition under ORS 250.265 to 250.346.

(b) In the case of a county, shall be as provided for an initiative petition under ORS 250.165 to 250.235.

(3) A petition under subsection (2) of this section:

(a) Must be filed not less than 60 days before the day of the election;

(b) Must specify whether the prohibition would apply to the sale of all alcoholic liquors or only to alcoholic liquors containing more than five percent alcohol by volume or more than 14 percent alcohol by volume; and

(c) Must be signed by not less than 10 percent of the electors registered in the city or county.

(4) If ORS 250.155 makes ORS 250.165 to 250.235 inapplicable to a county or if ORS 250.255 makes ORS 250.265 to 250.346 inapplicable to a city, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition under the county or city charter or an ordinance adopted under the county or city charter.

(5) No signature is valid unless signed within 180 days before the petition is filed.

(6) An election under this section shall be held at the time of the next statewide general election.

(7) An election under this section shall be conducted under ORS chapters 246 to 260. [1983 c.350 §277 (471.506 enacted in lieu of 471.505); 1995 c.301 §87]

471.510 Sales not affected by local option laws. ORS 471.506 shall not prohibit the sale of pure alcohol for scientific or manufacturing purposes, or of wines to church officials for sacramental purposes, nor shall it prevent any person residing in the county or city from ordering and having delivered to the home of the person, for the personal use of self and family, alcoholic liquors purchased from the Oregon Liquor Control Commission or from persons duly licensed to sell them under the Liquor Control Act. [Amended by 1999 c.351 §35]

471.515 Effective date of local option. In each county or city that returns a majority vote for or against prohibition, as to any classes of alcoholic liquor, the law shall take effect on January 1 following the day of election. [Amended by 1983 c.350 §278]

471.520 [Amended by 1979 c.190 §422; repealed by 1983 c.350 §331a]

471.525 [Repealed by 1983 c.350 §331a]

471.530 [Amended by 1957 c.231 §1; repealed by 1983 c.350 §331a]

471.535 [Repealed by 1983 c.350 §331a]

471.540 [Amended by 1983 c.83 §93; repealed by 1983 c.350 §331a]

ALCOHOL EDUCATION PROGRAM

471.541 Alcohol Education Program. The Oregon Liquor Control Commission shall establish an Alcohol Education Program. The Alcohol Education Program shall consist of all the duties of the commission in administering clerk training courses under ORS 471.341 and alcohol server education courses under ORS 471.542. [2001 c.785 §14]

471.542 Alcohol server education course required; content; fees; how course provided; rules. (1) Except as provided in subsection (2) of this section, the Oregon Liquor Control Commission shall require a person applying for issuance or renewal of a server permit or any license that authorizes the sale or service of alcoholic beverages for consumption on the premises to complete an approved alcohol server education course and examination as a condition of the issuance or renewal of the permit or license.

(2) A person applying for issuance or renewal of a license that authorizes the sale or service of alcoholic beverages for consumption on the premises need not complete an approved alcohol server education course and examination as a condition of the issuance or renewal of the license if:

(a) The license has been restricted by the commission to prohibit sale or service of alcoholic beverages for consumption on the premises; or

(b) The person applying for issuance or renewal of the license submits a sworn statement to the commission stating that the person will not engage in sale or service of alcoholic beverages for consumption on the premises, will not directly supervise or manage persons who sell or serve alcoholic beverages on the premises, and will not participate in establishing policies governing the sale or service of alcoholic beverages on the premises.

(3) The commission by rule shall establish requirements that licensees and permittees must comply with as a condition of requalifying for a license or permit. The licensee or permittee must comply with those requirements once every five years after completing the initial alcohol server education course and examination. The requirements established by the commission may include retaking the alcohol server education course and examination.

(4) The commission may extend the time periods established by this section upon a showing of hardship. The commission by rule may exempt a licensee from the requirements of this section if the licensee does not participate in the management of the business.

(5) The standards and curriculum of alcohol server education courses shall include but not be limited to the following:

(a) Alcohol as a drug and its effects on the body and behavior, especially driving ability.

(b) Effects of alcohol in combination with commonly used legal, prescription or nonprescription, drugs and illegal drugs.

(c) Recognizing the problem drinker and community treatment programs and agencies.

(d) State alcohol beverage laws such as prohibition of sale to minors and sale to intoxicated persons, sale for on-premises or off-premises consumption, hours of operation and penalties for violation of the laws.

(e) Drunk driving laws and liquor liability statutes.

(f) Intervention with the problem customer including ways to cut off service, ways to deal with the belligerent customer and alternative means of transportation to get the customer safely home.

(g) Advertising and marketing for safe and responsible drinking patterns and standard operating procedures for dealing with customers.

(6) The commission shall impose a fee not to exceed $2.60 a year for each license subject to the alcohol server education requirement, and a fee not to exceed $13 for each service permit application. These fees shall be used for administrative costs of the Alcohol Education Program established under ORS 471.541 and shall be in addition to any other license or permit fees required by law or rule.

(7) The commission shall adopt rules to impose reasonable fees for administrative costs on alcohol server education course instructors and providers.

(8) The commission shall provide alcohol server education courses and examinations through independent contractors, private persons or private or public schools certified by the commission. The commission shall adopt rules governing the manner in which alcohol server education courses and examinations are made available to persons required to take the course. In adopting rules under this subsection, the commission shall consider alternative means of providing courses, including but not limited to providing courses through audiotapes, videotapes, the Internet and other electronic media. [1985 c.658 §§2,3; 1987 c.851 §3; 1989 c.120 §6; 1989 c.178 §7; 1989 c.271 §1; 1997 c.803 §7; 1999 c.351 §36; 1999 c.1062 §8; 2001 c.785 §16]

471.545 [Repealed by 1983 c.350 §331a]

471.547 Alcohol Server Education Advisory Committee; members; duties. The Oregon Liquor Control Commission shall establish an Alcohol Server Education Advisory Committee consisting of persons representing the commission, the Oregon State Police, the Oregon District Attorneys Association, the Department of Human Services, the Department of Transportation, at least one person who is a service permittee under ORS 471.360, a nonprofit organization the purpose of which is to reduce the incidence of drunk driving, and not more than three associations representing retail licensees and two associations representing insurance companies to assist in:

(1) The development of the standards, curriculum and materials for the alcohol server education courses required under ORS 471.542;

(2) The examination required by ORS 471.542, and procedures for administering that examination;

(3) The certification procedures, enforcement policies and penalties for alcohol server education course instructors and providers; and

(4) The development of time requirements for completion of an alcohol server education course and examination and conditions for probationary extension. [1985 c.658 §1; 1987 c.679 §1; 1991 c.67 §143; 1991 c.453 §3; 2001 c.785 §17]

471.549 Civil penalty. In addition to such other sanctions as may be authorized by law, the Oregon Liquor Control Commission may impose a civil penalty not to exceed $1,000 against any alcohol server education course instructor or provider who violates a rule promulgated by the commission pursuant to ORS 471.542. The civil penalty may be in addition to or in lieu of any suspension, revocation or cancellation of the certification of an alcohol server education course instructor or provider. [1991 c.61 §4; 2001 c.785 §18]

471.550 [Repealed by 1983 c.350 §331a]

WARNING SIGNS RELATED TO ALCOHOL AND PREGNANCY

471.551 Warning signs required; contents; size; display. (1) Any person in possession of a valid retail liquor license, who sells liquor by the drink for consumption on the premises or sells for consumption off the premises, shall post a sign informing the public of the effects of alcohol consumption during pregnancy.

(2) The sign shall:

(a) Contain the message: Pregnancy and alcohol do not mix. Drinking alcoholic beverages, including wine, coolers and beer, during pregnancy can cause birth defects.

(b) Be either:

(A) A large sign, no smaller than eight and one-half inches by 11 inches in size with lettering no smaller than five-eighths of an inch in height; or

(B) A reduced sign, five by seven inches in size with lettering of the same proportion as the large sign described in paragraph (a) of this subsection.

(c) Contain a graphic depiction of the message to assist nonreaders in understanding the message. The depiction of a pregnant female shall be universal and shall not reflect a specific race or culture.

(d) Be in English unless a significant number of the patrons of the retail premises use a language other than English as a primary language. In such cases, the sign shall be worded in both English and the primary language or languages of the patrons.

(e) Be displayed on the premises of all licensed retail liquor premises as either a large sign at the point of entry, or a reduced sized sign at points of sale.

(3) The person described in subsection (1) of this section shall be encouraged to also post signs of any size at places where alcoholic beverages are displayed.

(4) Notwithstanding ORS 471.561, the holder of a retail liquor license may produce the sign required by this section insofar as the sign is consistent with the standards established pursuant to this section, ORS 616.286 and 624.060 and the Oregon Liquor Control Commission, and is displayed in accordance with subsection (2)(e) of this section. [1991 c.324 §2; 1995 c.301 §42]

471.553 Consultation with certain groups on production and posting of signs. The Oregon Liquor Control Commission shall consult with representatives of business and industry as well as interested citizens groups, including the March of Dimes and the Junior League, to determine the most cost-effective, convenient method to produce and post the sign described in ORS 471.551, which shall be distributed by the commission. [1991 c.324 §3]

471.555 [Repealed by 1957 c.231 §2 (471.556 enacted in lieu of 471.555)]

471.556 [1957 c.231 §3 (enacted in lieu of 471.555); 1979 c.190 §423; repealed by 1983 c.350 §331a]

471.557 Solicitation of private funds. The Oregon Liquor Control Commission may solicit private funds, if necessary, to produce and distribute the signs. [1991 c.324 §4]

471.559 Violations; penalty. (1) If no warning sign is posted:

(a) The Oregon Liquor Control Commission shall furnish a warning sign.

(b) The retailer shall have five days from the receipt of the warning sign to post it appropriately.

(2) If there is a violation of this section or of ORS 471.551, the violator shall be subject to:

(a) A written warning from the commission for the first violation accompanied by a copy of the sign.

(b) A fine of not to exceed $25 payable to the commission for a second violation.

(c) A fine of not to exceed $25 for the third and subsequent violations for each day the sign is not posted.

(3) The fine imposed under subsection (2) of this section shall be separate from any other sanction or penalty imposed by the commission and shall not be used in any progressive violation schedule.

(4) The penalty provided by this section shall be the sole penalty for violation of this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991.

(5) Violation of this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991, shall not be grounds for refusal to issue a license, cancellation of a license or suspension of a license issued under this chapter.

(6) Nothing in this section or ORS 471.551 or the rules adopted under section 1, chapter 324, Oregon Laws 1991, creates any new cause of action or any private right of any person. [1991 c.324 §5]

471.560 [Repealed by 1983 c.350 §331a]

471.561 Production and distribution of signs. By June 30, 1992, the Oregon Liquor Control Commission shall produce and complete distribution of the warning signs, free of charge, to all holders of retail liquor licenses. The commission shall produce and distribute additional signs as liquor licenses are granted. [1991 c.324 §9]

LIABILITY FOR PROVIDING OR SERVING ALCOHOLIC BEVERAGES TO INTOXICATED PERSON OR MINOR

471.565 Liability for providing or serving alcoholic beverages to intoxicated person; notice of claim. (1) A patron or guest who voluntarily consumes alcoholic beverages served by a person licensed by the Oregon Liquor Control Commission, a person holding a permit issued by the commission or a social host does not have a cause of action, based on statute or common law, against the person serving the alcoholic beverages, even though the alcoholic beverages are served to the patron or guest while the patron or guest is visibly intoxicated. The provisions of this subsection apply only to claims for relief based on injury, death or damages caused by intoxication and do not apply to claims for relief based on injury, death or damages caused by negligent or intentional acts other than the service of alcoholic beverages to a visibly intoxicated patron or guest.

(2) A person licensed by the Oregon Liquor Control Commission, person holding a permit issued by the commission or social host is not liable for damages caused by intoxicated patrons or guests unless the plaintiff proves by clear and convincing evidence that:

(a) The licensee, permittee or social host served or provided alcoholic beverages to the patron or guest while the patron or guest was visibly intoxicated; and

(b) The plaintiff did not substantially contribute to the intoxication of the patron or guest by:

(A) Providing or furnishing alcoholic beverages to the patron or guest;

(B) Encouraging the patron or guest to consume or purchase alcoholic beverages or in any other manner; or

(C) Facilitating the consumption of alcoholic beverages by the patron or guest in any manner.

(3) Except as provided in subsection (4) of this section, an action for damages caused by intoxicated patrons or guests off the premises of a person licensed by the Oregon Liquor Control Commission, a person holding a permit issued by the commission or a social host may be brought only if the person asserting the claim has given the licensee, permittee or social host the notice required by subsection (5) of this section within the following time periods:

(a) If a claim is made for damages arising out of wrongful death, notice must be given within one year after the date of death, or within one year after the date that the person asserting the claim discovers or reasonably should have discovered the existence of a claim under this section, whichever is later.

(b) If a claim is made for damages for injuries other than wrongful death, notice must be given within 180 days after the injury occurs, or within 180 days after the person asserting the claim discovers or reasonably should have discovered the existence of a claim under this section, whichever is later.

(4) The time provided for the giving of notice under subsection (3) of this section does not include any period during which:

(a) The claimant is under 18 years of age;

(b) The claimant is unable to give notice by reason of the injury or by reason of being financially incapable, as defined in ORS 125.005, or is incapacitated, as defined in ORS 125.005; or

(c) The claimant is unable to determine that the licensee, permittee or social host is liable because the patron or guest who caused the damages asserts a right against self-incrimination and cannot be compelled to reveal the identity of the licensee, permittee or social host, or cannot be compelled to reveal facts that would establish the liability of the licensee, permittee or social host.

(5) A licensee, permittee or social host shall be considered to have been given notice for the purposes of this section if:

(a) The licensee, permittee or social host is given formal notice in the manner specified in subsection (6) of this section;

(b) The licensee, permittee or social host receives actual notice as described in subsection (7) of this section;

(c) An action is commenced by or on behalf of the claimant within the period of time specified by subsections (3) and (4) of this section; or

(d) Any payment on the claim is made to the claimant by or on behalf of the licensee, permittee or social host.

(6) Formal notice of a claim subject to this section must be in writing, must be mailed to the licensee, permittee or social host, or personally served on the licensee, permittee or social host, and must contain all of the following:

(a) A statement that a claim for damages is made against the licensee, permittee or social host.

(b) A description of the time, place and circumstances giving rise to the claim, so far as known to the claimant.

(c) The name of the claimant and mailing address for the claimant to which correspondence regarding the claim may be mailed.

(7) For the purposes of this section, actual notice means any communication to a licensee, permittee or social host that gives the licensee, permittee or social host actual knowledge of the time, place and circumstances of the claim, if the communication is such that a reasonable person would conclude that a particular person intends to assert a claim against the licensee, permittee or social host. [Formerly 30.950]

Note: 471.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

471.567 Liability for providing alcoholic beverages to minor; liability of minor for misrepresentation of age. (1) Notwithstanding ORS 471.130 and 471.565, no licensee, permittee or social host shall be liable to third persons injured by or through persons under the age of 21 years who obtained alcoholic beverages from the licensee, permittee or social host unless it is demonstrated that a reasonable person would have determined that identification should have been requested or that the identification exhibited was altered or did not accurately describe the person to whom the alcoholic liquor was sold or served.

(2) A person who is under 21 but at least 18 years of age and who through misrepresentation of age causes an Oregon Liquor Control Commission licensee to be fined or have a license suspended or revoked shall be civilly liable for damages sustained by the licensee. The court may award reasonable attorney fees to the prevailing party in an action under this subsection.

(3) Subsection (2) of this section does not apply to a person under the age of 21 years who is acting under the direction of the Oregon Liquor Control Commission or under the direction of state or local law enforcement agencies for the purpose of investigating possible violations of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years.

(4) Subsection (2) of this section does not apply to a person under the age of 21 years who is acting under the direction of a licensee for the purpose of investigating possible violations by employees of the licensee of laws prohibiting sales of alcoholic beverages to persons who are under the age of 21 years. [Formerly 30.960]

Note: 471.567 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 471 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

ENFORCEMENT OF LIQUOR LAWS

471.605 Duty of officers to enforce and to inform district attorney. The state police, sheriffs, constables and all police officers within the State of
Oregon
shall enforce all provisions of the Liquor Control Act and assist the Oregon Liquor Control Commission in detecting violations of that statute and apprehending offenders. Each such enforcing officer having notice, knowledge or reasonable ground of suspicion of any violation of that statute shall immediately notify the district attorney, and furnish the district attorney with names and addresses of any witnesses, or other information within the officers knowledge, of such violation.

471.610 Confiscation of liquor and property by commission. Whenever any officer arrests any person for violation of the Liquor Control Act, the officer may take into possession all alcoholic liquor and other property which the person so arrested has in possession, or on the premises, which is apparently being used in violation of that statute. If the person so arrested is convicted, and it is found that the liquor and other property has been used in violation of the law, the same shall be forfeited to the Oregon Liquor Control Commission, and shall be delivered by the court or officer to the commission. The commission is authorized to destroy or make such other disposition thereof as it considers to be in the public interest. In any such case, all alcoholic liquor purchased or acquired from any source, and all property, including bars, glasses, mixers, lockers, chairs, tables, cash registers, music devices, gambling devices, furniture, furnishings, equipment and facilities for the mixing, storing, serving or drinking of alcoholic liquor shall be confiscated and forfeited to the state, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund in the manner provided in this section. [Amended by 1981 c.601 §1; 1987 c.858 §5]

471.615 Duty to notify commission of conviction of licensee. The county courts, district attorneys and municipal authorities, immediately upon the conviction of any licensee of the Oregon Liquor Control Commission of a violation of any provision of the Liquor Control Act or the violation of any other law of this state or ordinance of any municipality therein, in which violation alcoholic liquor had any part, shall notify the commission thereof. Such officials shall notify the commission of any acts, practices or other conduct of any such licensee which may be subversive of the general welfare or contrary to the spirit of the Liquor Control Act and shall recommend such action on the part of the commission as will remove the evil.

471.620 Property and places as common nuisances. Any room, house, building, boat, structure or place of any kind where alcoholic liquor is sold, manufactured, bartered or given away in violation of the law, or where persons are permitted to resort for the purpose of drinking alcoholic beverages in violation of the law, or any place where such beverages are kept for sale, barter or gift in violation of the law, and all liquor or property subject to confiscation under ORS 471.610 kept and used in such place is a common nuisance. Any person who maintains or assists in maintaining such common nuisance or knowingly suffers or permits such nuisance to exist in any place of which the person is the owner, manager or lessor, shall be guilty of a violation of the Liquor Control Act.

471.625 Lien on place used to unlawfully handle liquor. If it is proved that the owner of any building or premises knowingly has suffered the same to be used or occupied for the manufacture, sale or possession of alcoholic beverages, contrary to the provisions of the Liquor Control Act, such building or premises are subject to a lien for, and may be sold to pay all fines and costs assessed against their occupants for any violation of that statute. The lien shall be enforced immediately by civil action in any court having jurisdiction, by the district attorney of the county wherein the building or premises are located.

471.630 Authority to abate nuisance. The Attorney General, the Oregon Liquor Control Commission or its administrators, or the district attorney of the county wherein a nuisance as defined in ORS 471.620 exists, or where it has existed but has temporarily ceased and there is good and sufficient cause to believe that it will be maintained in the future, may institute an action in the circuit court for such county in the name of the state to abate, and to temporarily and permanently enjoin, such nuisance. The court has the right to make temporary and final orders as in other injunction proceedings. The plaintiff shall not be required to give bond in such action. [Amended by 1979 c.284 §155]

471.635 Issuance of restraining order. (1) After a suit is commenced under ORS 471.630, application for a temporary injunction may be made to the court, which shall grant a hearing thereon within 10 days. Where such application has been made, the court, on application of the plaintiff, may issue an ex parte order restraining the defendants and all other persons from removing or in any manner interfering with the personal property and the contents of the room, house, building, boat, structure or place of any kind where the nuisance is alleged to exist, until the decision of the court granting or refusing such temporary injunction and until the further order of the court.

(2) This section and ORS 471.640 to 471.655 shall not interfere with the duties of officers as provided in ORS 471.605 and 471.610.

471.640 Service of restraining order. The restraining order may be served by delivering a copy to any person in charge of such place or residing therein, or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to such place. The officer serving the order may enter such place and forthwith shall make and return to the court an inventory of the personal property and contents situated in and used in conducting or maintaining such nuisance. Any violation, of the order or mutilation or removal of the order so posted shall be a contempt of court, if the posted order contains a notice to that effect.

471.645 Temporary injunction. If a temporary injunction is granted, the court may issue further restraining orders as described in ORS 471.635; and forthwith may issue an order closing such place against its use for any purpose until the final decision, or the court may allow such place to be occupied or used during the pendency of the injunction proceedings by requiring the defendants to furnish an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a bond with sufficient surety, to be approved by the court, in the penal sum of not less than $2,500, payable to the state. The bond or letter of credit shall be conditioned that alcoholic liquor will not be manufactured, possessed, sold, served, bartered, or given away, or furnished, or otherwise disposed of thereon or therein, or kept thereon or therein with the intent to sell, barter, serve, or give away, or otherwise dispose of alcoholic liquor contrary to law, and that the defendants will pay all fines, costs and damages assessed against them for any violation of such conditions. The State of
Oregon
in an action brought by the Attorney General, the Oregon Liquor Control Commission or its administrators, or the district attorney, may take whatever steps necessary to recover the whole amount as a penalty for the use of the county wherein the premises are situated. [Amended by 1991 c.331 §69; 1997 c.631 §481]

471.650 Nature of permanent injunction. If a judgment against the defendants is granted, the court shall order that the place constituting the nuisance be closed for a period not exceeding two years, or closed for a part of said time, and until the owner, lessee, tenant or occupant thereof gives a bond or letter of credit identical to the bond or letter of credit required under ORS 471.645. If any condition of the bond or letter of credit is violated, the whole amount may be recovered as a penalty for the use of the county wherein the premises are situated. In any such suit process to nonresident defendants may be served by publication in a newspaper of general circulation in the county having jurisdiction of the injunction proceedings. Notice shall be published once each week for two consecutive weeks or for such time as the court, by order, may prescribe. [Amended by 1991 c.331 §70; 2003 c.576 §462]

471.655 Owner may defend; evidence concerning nuisance. (1) The owner of any property closed or restrained, or to be closed or restrained, may appear at any time between the filing of the complaint and the trial and show cause why the court should cancel or refrain from issuing any judgment orders as against the owner. In order to obtain such relief, the owner must prove to the satisfaction of the court that the owner is the lawful owner of the property and, further, that with reasonable care and diligence the owner could not have known of the illegal use of the owners property.

(2) Evidence of the general reputation of the premises upon which a nuisance is alleged to exist is admissible in evidence for the purpose of proving the existence of the nuisance, and of knowledge of, and of acquiescence and participation therein, on the part of persons charged with maintaining or assisting in the maintenance of a nuisance. [Amended by 2003 c.576 §463]

471.657 Confiscation and forfeiture for violation of ORS 471.475. Upon conviction for violation of ORS 471.475, the premises upon which the violation has occurred shall be declared to be a common nuisance and subject to abatement proceedings as provided by ORS 471.605 to 471.655. Any person who knowingly suffers or permits such nuisance to exist or be kept or maintained in a private or public club or place of which the person is the owner, manager or lessor, may be a party defendant to such abatement proceedings. In any such case, upon conviction, all alcoholic liquor, whether purchased or acquired from any other source, and all property, including bars, glasses, mixers, lockers, chairs, tables, cash registers, music devices, gambling devices, and all facilities for the mixing, storing, serving or drinking of alcoholic liquor shall be declared to be a common nuisance and shall be subject to confiscation and forfeiture as provided for by ORS 471.610. No claim of ownership or of any right, title, or interest in or to any of the personal property enumerated in this section or ORS 471.475 shall be held valid unless claimant shows to the satisfaction of the court that claimant is in good faith the owner of the claim and had no knowledge that the personal property was used in violation of ORS 471.475.

471.660 Seizure of conveyance transporting liquor and liquor therein; notice to owner; return of conveyance; costs. (1) When any peace officer discovers any person in the act of transporting alcoholic liquors in violation of law, in or upon any vehicle, boat or aircraft, or conveyance of any kind, the officer may seize any alcoholic liquor found therein, take possession of the vehicle or conveyance and arrest any person in charge thereof.

(2) The officer shall at once proceed against the person arrested, under the Liquor Control Act, in any court having competent jurisdiction, and shall deliver the vehicle or conveyance to the sheriff of the county in which such seizure was made.

(3) If the person arrested is the owner of the vehicle or conveyance seized, it shall be returned to the owner upon execution by the owner of a good and valid bond, with sufficient sureties in a sum double the value of the property, approved by the court and conditioned to return the property to the custody of the sheriff at a time to be specified by the court.

(4) If the person arrested is not the owner of the vehicle or conveyance seized, the sheriff shall make reasonable effort to determine the name and address of the owner. If the sheriff is able to determine the name and address of the owner, the sheriff shall immediately notify the owner by registered or certified mail of the seizure and of the owners rights and duties under this section and ORS 471.666.

(5) A person notified under subsection (4) of this section, or any other person asserting a claim to rightful possession of the vehicle or conveyance seized, except the defendant, may move the court having ultimate trial jurisdiction over any crime charged in connection with the seizure to return the vehicle or conveyance to the movant.

(6) The movant shall serve a copy of the motion upon the district attorney of the county in which the vehicle or conveyance is in custody. The court shall order the vehicle or conveyance returned to the movant, unless the court is satisfied by clear and convincing evidence that the movant knowingly consented to the unlawful use that resulted in the seizure. If the court does not order the return of the vehicle or conveyance, the movant shall obtain the return only as provided in subsection (3) of this section.

(7) If the court orders the return of the vehicle or conveyance to the movant, the movant shall not be liable for any towing or storage costs incurred as a result of the seizure.

(8) If the court does not order the return of the vehicle or conveyance under subsection (6) of this section, and the arrested person is convicted for any offense in connection with the seizure, the vehicle or conveyance shall be subject to forfeiture as provided in ORS 471.666. [Amended by 1973 c.836 §351; 1981 c.601 §2]

471.665 [Amended by 1971 c.743 §374a; 1973 c.836 §352; 1977 c.745 §40; 1993 c.741 §66; repealed by 1997 c.592 §6 (471.666 enacted in lieu of 471.665)]

471.666 Disposal of seized liquor and of vehicle or other conveyance. (1) The court, upon conviction of the person arrested under ORS 471.660, shall order the alcoholic liquor delivered to the Oregon Liquor Control Commission, and shall, subject to the ownership rights of innocent third parties, order a sale at public auction by the sheriff of the county of the property seized. The sheriff, after deducting the expense of keeping the property and the cost of sale, shall pay all the liens, according to their priorities, which are established by intervention or otherwise at such hearing or in other proceedings brought for that purpose, and shall pay the balance of the proceeds into the general fund of the county. No claim of ownership or of any right, title or interest in or to such vehicle that is otherwise valid shall be held invalid unless the state shows to the satisfaction of the court, by clear and convincing evidence, that the claimant had knowledge that the vehicle was used or to be used in violation of law. All liens against property sold under this section shall be transferred from the property to the proceeds of the sale.

(2) If no person claims the vehicle or conveyance, the taking of the same and the description thereof shall be advertised in some daily newspaper published in the city or county where taken, or if no daily newspaper is published in such city or county, in a newspaper having weekly circulation in the city or county, once a week for two weeks and by handbills posted in three public places near the place of seizure, and shall likewise notify by mail the legal owner, in the case of an automobile, if licensed by the State of Oregon, as shown by the name and address in the vehicle registration records of the Department of Transportation. If no claimant appears within 10 days after the last publication of the advertisement, the property shall be sold and the proceeds, after deducting the expenses and costs, shall be paid into the general fund of the county. [1989 c.791 §18; 1993 c.741 §67; enacted in lieu of 471.665 in 1997]

471.670 Disposal of funds collected in enforcement of liquor laws; payment of enforcement expenses. (1) Except as provided in subsection (2) of this section, all fines imposed by any judge, magistrate or court in the enforcement of the Liquor Control Act or the Oregon Distilled Liquor Control Act shall be forwarded immediately to the county treasurer of the county in which such conviction is had. The county treasurer shall keep the same in a separate fund designated as an enforcement fund. All warrants for any expenditures in the enforcement of that statute, which have been approved by the district attorney of said county, shall be drawn on this fund. All claims shall be verified by the claimants or persons having knowledge or supervision of the expenditures and shall be audited by the county court in the usual manner before presentation for payment thereof. When the enforcement fund exceeds the amount paid to satisfy the total of all claims made against it during the preceding calendar year, the excess amount shall be paid to the general fund of such county by the county treasurer on June 30 and December 31 of each year.

(2) Any fine imposed or collected by a municipal judge may be retained by the municipality and shall be paid over and become a part of the citys general fund. [Amended by 1995 c.301 §71; 1999 c.788 §57]

471.675 Resisting arrest or interfering with enforcement. No person shall forcibly resist lawful arrest, or by physical contact recklessly interfere with an investigation of any infringement of the Liquor Control Act or the Oregon Distilled Liquor Control Act or with any lawful search or seizure being made by an officer or inspector of the Oregon Liquor Control Commission, when such person knows or should know that such acts are being performed by an officer or inspector of the commission. [Amended by 1981 c.370 §1; 1997 c.249 §174]

471.680 Allegation and proof in prosecutions. In any prosecution for the sale of alcoholic liquor it is not necessary to prove the exact variety, or to mention the quantity of alcoholic liquor sold, except in the case where the variety or quantity is essential to establish the offense. As regards quantity it is sufficient to allege the sale of a quantity, the sale of which quantity is unlawful. The description of any offense, alleged to be a violation of the Liquor Control Act, in the words of that statute or in any words of like effect, is sufficient in law. Any exceptions, exemptions, provisions, excuse or qualification may be proved by the defendant, but need not be specified or negatived in the complaint, information or indictment. If it is so specified or negatived, no proof in relation to the matter so specified or negatived is required on the part of the plaintiff, informant or complainant.

471.685 Governor authorized to suspend license. In case of invasion, disaster, insurrection, riot, or imminent danger thereof, the Governor may, for the duration of such invasion, disaster, insurrection, riot, or imminent danger thereof, immediately suspend without notice any license in the area involved granted under the provisions of this chapter. [1963 c.91 §2; 1995 c.301 §43; 1999 c.351 §61]

471.695 Fingerprinting of license applicants and certain commission employees; criminal records check. (1) The Oregon Liquor Control Commission may require each applicant for a full or limited on-premises sales license to submit to fingerprinting. If the applicant is a corporation, the fingerprints of each officer, director and major stockholder of the corporation may be required by the commission. Prior to approving any change in officers, directors or major stockholders, the commission may require the fingerprints of the new officials.

(2) The commission shall require that all employees of the commission who work in the licensing or enforcement divisions or who have access to criminal background information be fingerprinted.

(3) Fingerprints acquired under this section may be used for the purpose of requesting state or nationwide criminal records checks under ORS 181.534.

(4) As used in this section, major stockholder means any person who owns, directly or indirectly, more than 10 percent of any class of any equity security of the corporation. [1979 c.634 §2; 1999 c.351 §37; 2003 c.166 §3; 2005 c.730 §27]

471.700 Revocation of license on gambling conviction. In carrying out its duties under ORS 471.315, the Oregon Liquor Control Commission shall not suspend or cancel a license on grounds of any violation of ORS 167.108 to 167.164 until:

(1) The licensee has been convicted thereof in a court of competent jurisdiction; or

(2) An employee of the licensee has been convicted thereof in a court of competent jurisdiction and the violation occurred on the licensed premises. [1979 c.171 §2; 1995 c.301 §72]

471.703 Police notice to commission or social host when certain persons involved in motor vehicle accidents; content; commission duty. (1) The police shall notify the
Oregon
Liquor Control Commission of the name of the alleged provider of alcoholic liquor when:

(a) The police investigate any motor vehicle accident where someone other than the operator is injured or incurs property damage;

(b) The operator appears to have consumed alcoholic liquor;

(c) A citation is issued against the operator that is related to the consumption of alcoholic liquor or could have been issued if the operator had survived; and

(d) The provider of the alcoholic liquor is alleged to be a licensee or permittee of the commission.

(2) The notice shall include the name and address of the operator involved and the name and address of the person who named the alleged provider, if the person is other than the operator.

(3) Upon receipt of the notice described in subsection (1) of this section, the commission shall cause the licensee or permittee named as the alleged provider to be notified of receipt of the notice and of its content. A copy of the notice shall be retained in the files of the commission and shall be open to inspection by the person injured or damaged by the motor vehicle operator or a representative of the person.

(4) The police shall notify the alleged social host when the circumstances described in subsection (1) of this section occur and the alleged social host is named as the provider of the alcoholic liquor. The notice shall include the information described in subsection (2) of this section. [1987 c.774 §15]

ORGANIZATION, POWERS AND DUTIES OF LIQUOR COMMISSION

471.705
Oregon
Liquor Control Commission; qualifications; compensation; term; confirmation. (1) There is created the Oregon Liquor Control Commission, consisting of five persons appointed by the Governor. One member shall be from among the bona fide residents of each congressional district of the state. One member shall be from the food and alcoholic beverage retail industry. Not more than three commissioners shall be of the same political party and one shall be designated by the Governor to be chairperson of the commission. The commissioners are entitled to compensation and expenses as provided in ORS 292.495. Each commissioner at the time of appointment and qualification shall be a resident of this state and shall have resided in this state for at least five years next preceding appointment and qualification. The commissioner shall be an elector therein and not less than 30 years of age. A commissioner shall cease to hold office if the commissioner ceases to possess the residency or industry qualification for appointment and the Governor shall appoint a qualified individual to complete the unexpired term.

(2) The term of office of a commissioner shall be four years from the time of appointment and qualification and until a successor qualifies. The terms of the commissioners shall commence April 1. In case any commissioner is allowed to hold over after the expiration of the term, the successor shall be appointed for the balance of the unexpired term. Vacancies in the commission shall be filled by the Governor for the unexpired term. Each commissioner is eligible for reappointment but no person shall be eligible to serve for more than two full terms.

(3) All appointments of commissioners by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution. [Amended by 1967 c.577 §11; 1969 c.314 §50; 1973 c.792 §17; 1979 c.251 §1; 1981 c.545 §9]

471.710 Removal; prohibited interests of commissioner and employee. (1) The Governor may remove any commissioner for inefficiency, neglect of duty, or misconduct in office, giving to the commissioner a copy of the charges made and an opportunity of being publicly heard in person or by counsel, in the commissioners own defense, upon not less than 10 days notice. If such commissioner is removed, the Governor shall file in the office of the Secretary of State a complete statement of all charges made against such commissioner, the findings thereon, and a complete record of the proceedings.

(2) No person, other than the member appointed in accordance with ORS 471.705 who is designated from the food and alcoholic beverage retail industry, is eligible to hold the office of commissioner, or to be employed by the Oregon Liquor Control Commission if:

(a) The person has any financial interest in any business licensed by the commission or in any business which manufactures alcoholic beverages sold in
Oregon
;

(b) Anyone in the persons household or immediate family has a financial interest described in paragraph (a) of this subsection;

(c) Anyone in the persons household or immediate family is employed by a business licensed by the commission, unless the person is not in a position to take action or make decisions which could affect the licensed business; or

(d) The person or anyone in the persons household or immediate family has a business connection with any business licensed by the commission, unless the person is not in a position to take action or make decisions which could affect the licensed business.

(3) No liquor store agent appointed by the commission and no person in the household or immediate family of a liquor store agent shall have any financial interest in or business connection with any person or business licensed as a distillery, dispenser or agent licensed by the commission, or with any distillery whose products are sold in Oregon.

(4) Nothing in this section prohibits a person from having a financial interest resulting from investments made by the Public Employees Retirement System or through mutual funds, blind trusts or similar investments where the person does not exercise control over the nature, amount or timing of the investment.

(5) The commission by rule may establish additional restrictions to prohibit potential conflicts of interest. The commission by rule shall define immediate family and business connection as used in this section. [Amended by 1979 c.251 §2; 1983 c.168 §1; 1987 c.511 §7]

471.715 Chairperson; meetings; quorum. (1) The member from the food and alcoholic beverage retail industry shall not serve as chairperson. The chairperson shall preside at all meetings of the Oregon Liquor Control Commission or, in the chairpersons absence, some other member may serve as chairperson.

(2) The commission shall meet at such times and places within this state as it determines. A majority of the commissioners constitutes a quorum for the transaction of any business, for the performance of any duty or for the exercise of any power of the commission. [Amended by 1979 c.251 §3; 1983 c.168 §2]

471.720 Administrator; other personnel. The Oregon Liquor Control Commission shall appoint an administrator who shall serve at its discretion. The administrator shall be subject to policy direction by the commissioners, and shall be the secretary of the commission and custodian of commission records. The administrator shall manage the commission, administer the laws, and appoint, assign and coordinate personnel of the commission within budget limitations and the State Personnel Relations Law. [Amended by 1967 c.630 §4; 1975 c.605 §24; 1985 c.592 §1]

471.725 Buying, leasing, contracting and borrowing powers of commission. The function, duties and powers of the Oregon Liquor Control Commission include the following:

(1) To buy, have in its possession, bottle, blend, rectify, transport and sell, for present or future delivery, in its own name, alcoholic liquor in the manner set forth in this chapter.

(2) To purchase, acquire, rent, lease or occupy any building, rooms, stores or land and acquire, own, lease and sell equipment and fixtures required for its operations.

(3) To lease or sublet to others property which it acquires or owns and which is not immediately required for its operations. However, no real property shall be purchased without the consent and approval of the Governor.

(4) To borrow money, guarantee the payment thereof and of the interest thereon, by the transfer or pledge of goods or in any other manner required or permitted by law.

(5) To issue, sign, indorse and accept checks, promissory notes, bills of exchange and other negotiable instruments.

(6) In the event the United States Government provides any plan or method whereby the taxes upon alcoholic liquors are collected at the source, to enter into any and all contracts and comply with all regulations, even to the extent of partially or wholly abrogating any statutory provisions which might be in conflict with federal law or regulations, to the end that the commission receives the portion thereof allocated to this state, to be distributed as provided by statute.

(7) To secure and pay for such policies of insurance as may be necessary to adequately protect it from loss by fire, theft or other casualty. [Amended by 1995 c.301 §44]

471.730 Regulatory powers of commission. The function, duties and powers of the Oregon Liquor Control Commission include the following:

(1) To control the manufacture, possession, sale, purchase, transportation, importation and delivery of alcoholic liquor in accordance with the provisions of this chapter and ORS 474.105 and 474.115.

(2) To grant, refuse, suspend or cancel licenses and permits for the sale or manufacture of alcoholic liquor, or other licenses and permits in regard thereto, and to permit, in its discretion, the transfer of a license of any person.

(3) To collect the taxes and duties imposed by statutes relating to alcoholic liquors, and to issue, and provide for cancellation, stamps and other devices as evidence of payment of such taxes or duties.

(4) To investigate and aid in the prosecution of every violation of statutes relating to alcoholic liquors, to seize alcoholic liquor manufactured, sold, kept, imported or transported in contravention of this chapter and ORS 474.105 and 474.115, and apply for the confiscation thereof, whenever required by statute, and cooperate in the prosecution of offenders before any court of competent jurisdiction.

(5) To adopt such regulations as are necessary and feasible for carrying out the provisions of this chapter and ORS 474.105 and 474.115 and to amend or repeal such regulations. When such regulations are adopted they shall have the full force and effect of law.

(6) To exercise all powers incidental, convenient or necessary to enable it to administer or carry out any of the provisions of this chapter and ORS 474.105 and 474.115.

(7) To control, regulate and prohibit any advertising by manufacturers, wholesalers or retailers of alcoholic liquor by the medium of newspapers, letters, billboards, radio or otherwise.

(8) To sell, license, regulate and control the use of alcohol for scientific, pharmaceutical, manufacturing, mechanical, industrial and other purposes, and to provide by regulation for the sale thereof for such uses.

471.732 Policy relating to sanitation in licensed premises. (1) The Legislative Assembly finds and declares that the regulation of health and sanitation matters in premises licensed by the Oregon Liquor Control Commission under this chapter can best be performed by the Department of Human Services and the State Department of Agriculture.

(2) It is the policy of the Legislative Assembly and the intent of ORS 471.333 and 624.010 and this section that premises licensed by the Oregon Liquor Control Commission under this chapter shall be subject to the laws governing health and sanitation matters, including any applicable licensing requirements, and to the rules adopted thereunder by the Department of Human Services and the State Department of Agriculture. [1979 c.236 §2; 1995 c.301 §20; 1999 c.351 §62]

471.735 Testing and seizure of wines. The Oregon Liquor Control Commission shall have the power to investigate by sample or chemical analysis, the quality of all wines manufactured, imported, sold or offered for sale within this state, and to seize, confiscate and destroy all wines sold or offered for sale within this state which do not conform in all respects to the minimum standards provided for by the laws of this state.

471.740 Exclusive right of commission to handle certain liquors. Except as provided in this chapter, the Oregon Liquor Control Commission is vested with the exclusive right to purchase, sell, have in possession for sale, import or transport alcoholic beverages. [Amended by 1953 c.120 §6; 1974 c.4 §6; 1999 c.351 §77]

471.745 Fixing prices and selling liquor. The Oregon Liquor Control Commission shall fix the prices at which alcoholic liquors containing over five percent alcohol by volume may be purchased from it, and has power to bottle, blend, rectify, manufacture or sell alcoholic liquors for itself, or for or to any person or commission within or without this state. [Amended by 1995 c.301 §88]

471.750 Liquor stores and warehouses; operation; sales; advertising; rules. (1) The Oregon Liquor Control Commission shall establish such stores and warehouses in such places in the state as in its judgment are required by public convenience or necessity, for the sale of spirituous liquors, wines and other alcoholic liquors containing over five percent alcohol by volume, in sealed containers for consumption off the premises. It shall keep on hand in such stores or warehouses such quantities and kinds of alcoholic liquors as are reasonably required to supply the public demand. Any person qualified to purchase such liquors from the commission has the right to present to the commission, or at any of its stores, an application for any kind or brand of alcoholic liquor which the person may desire and which may be manufactured or obtainable in any place in the United States, and the commission shall obtain such liquor and sell it to the applicant. No such store shall be established in any county or incorporated city of this state where a local prohibitory law is in effect. The commission shall adopt rules governing advertising by stores operated by the commission. The commission may appoint agents in the sale of said liquor under such agreement as the commission may negotiate with said agents or their representative.

(2) Rules relating to advertising adopted by the commission under subsection (1) of this section shall allow signs and displays within its stores for the purpose of supplying consumer information to customers, including but not limited to discounts, sales and other specials. Commission discretion with respect to those signs and displays shall be limited to regulation of the content, size, number per brand, type and duration of the sign or display. Signs and displays may be supplied by manufacturers, wholesalers or distributors, and may bear the name of a particular distillery, supplier or brand of liquor. The use of signs and displays shall be optional with the agent appointed by the commission. In no event shall signs or displays authorized by the commission be placed in positions within the store where the sign or display would be readily visible from outside of the store. [Amended by 1977 c.321 §3; 1977 c.608 §2; 1991 c.379 §1; 1995 c.301 §89; 2001 c.785 §11; amendments by 2002 s.s.1 c.11 §1 repealed by 2002 s.s.2 c.1 §3; 2002 s.s.2 c.1 §1]

471.752 Agent participation in programs for state employees; preference of spouse or child of deceased agent or agent with disability. (1) An agent appointed under ORS 471.750 may participate in a health benefit plan available to state employees pursuant to ORS 243.105 to 243.285 at the expense of the agent and may participate in the state deferred compensation plan established under ORS 243.401 to 243.507. For such purposes, agents shall be considered eligible state employees.

(2) A person who is the surviving spouse or child of a deceased agent or the spouse or child of an agent of the Oregon Liquor Control Commission who has a disability shall be given preference in the appointment of a successor agent, if otherwise qualified, the spouse having greater preference. The experience of such applicant in the business operation of the deceased agent or the agent who has a disability shall be the primary consideration in determining the qualifications of the applicant. [1979 c.203 §3; 1983 c.624 §1; 1985 c.645 §4; 1997 c.179 §30; 1997 c.222 §53; 2007 c.70 §270]

471.754 Commission to develop recycling education materials. The Oregon Liquor Control Commission shall develop recycling education materials for distribution through stores established by the commission under ORS 471.750 that encourage the patrons of the store to recycle bottles sold through the stores. [1997 c.552 §34]

471.755 [Amended by 1971 c.734 §67; repealed by 1973 c.311 §6]

471.757 Statement of financial interest in business of licensee. (1) At such times as the Oregon Liquor Control Commission may prescribe and upon forms furnished by the commission, any license applicant or licensee of the commission may be required to submit a sworn statement to the commission showing the name, address and the nature and extent of the financial interest of each person, individual and corporate, having a financial interest in the business operated under the license.

(2) The commission shall review the statement and may refuse to issue a license to any license applicant, or may suspend, cancel or refuse to renew the license of any licensee, when conditions exist in relation to any person having a financial interest in the business or in the place of business which would constitute grounds for refusing to issue a license or for cancellation or suspension of a license if such person were the license applicant or licensee. However, in cases where the financial interest is held by a corporation, only the officers and directors of the corporation, any individual or combination of individuals who own a controlling financial interest in the business and any manager of the business shall be considered persons having a financial interest within the meaning of this subsection. [1963 c.369 §1; 1995 c.301 §45; 1999 c.351 §63; 2001 c.785 §9]

471.760 Subpoena; oaths; depositions. Each member of the Oregon Liquor Control Commission, or any of its authorized agents, shall, for the purposes contemplated by this chapter and ORS 474.105 and 474.115, have power to issue subpoenas, compel the attendance of witnesses, administer oaths, certify to official acts, take depositions within or without this state, as provided by law, and compel the production of pertinent books, payrolls, accounts, papers, records, documents and testimony. [Amended by 1953 c.101 §2]

471.765 Procedure when person refuses to testify or produce books. If a person in attendance before the Oregon Liquor Control Commission or a commissioner refuses, without reasonable cause, to be examined or to answer a legal and pertinent question, or to produce a book or paper when ordered so to do by the commission, the commission may apply to the judge of the circuit court of any county where such person is in attendance, upon proof by affidavit of the fact, for a rule or order returnable in not less than two nor more than five days, directing such person to show cause before the judge who made the order, or any other judge of such county, why the person should not be punished for contempt. Upon the return of such order, the judge shall examine such person under oath and the person shall be given an opportunity to be heard. If the judge determines that such person has refused, without reasonable cause or legal excuse, to be examined or to answer a legal or pertinent question, or to produce a book or paper which the person was ordered to bring or produce, the judge may forthwith punish the offender for contempt of court.

471.770 Self-incrimination as a basis for refusing to testify or produce books. No person shall be excused from testifying or from producing any books, papers or documents in any investigation or inquiry by or upon any hearing before the Oregon Liquor Control Commission or any commissioner when ordered so to do by the commission or any of its authorized agents, upon the ground that the testimony, evidence, books, papers or documents required of the person may tend to incriminate the person or subject the person to penalty or forfeiture. No person shall be prosecuted, punished or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which the person shall, under oath, have, by order of the commission, or a commissioner, or any of its authorized agents, testified to or produced documentary evidence of; but no person so testifying shall be exempt from prosecution or punishment for any perjury committed by the person in testimony. [Amended by 1953 c.101 §2]

471.775 Service of subpoenas; authority of inspectors. (1) The provisions of ORS 183.440 shall apply to subpoenas issued by each member of the Oregon Liquor Control Commission or any of its authorized agents.

(2) Inspectors and investigators employed by the commission shall have all the authority given by statute to peace officers of this state, including authority to serve and execute warrants of arrest and warrants of search and seizure. [Amended by 1953 c.101 §2; 1971 c.734 §68]

471.780 [Amended by 1953 c.13 §2; 1969 c.145 §1; repealed by 2001 c.785 §12]

471.785 [Amended by 1961 c.160 §23; 1967 c.577 §3; repealed by 1973 c.794 §34]

471.790 Commissioners not liable for official acts; commission funds entitled to priority. No member of the Oregon Liquor Control Commission may be sued for doing or omitting to do any act in the performance of duties as prescribed in the Liquor Control Act. No member of the commission personally shall be liable for any loss caused by the default or failure of the depository of funds of the commission. All funds of the commission deposited in any bank or trust company are entitled to priority of payment as public funds of the state, if the commission funds are only kept in depositories designated by the State Treasurer and under security of the same character required by law for depositories of state funds.

471.795 Purchase and use of liquor by member or employee of commission. No provision of the Liquor Control Act prevents any member or employee of the Oregon Liquor Control Commission from purchasing and keeping in possession, for the personal use of self or members of the family of the member or employee, any alcoholic liquor in the same manner as it may be purchased or kept by any other person under that statute.

471.800 Restrictions on out-of-state wine; imposition. If by the laws of another state or by the rules and regulations of any administrative body or authorized agency thereof or therein, market restrictions are imposed that prevent or tend to prevent the sale of wine manufactured in Oregon in free and unrestricted competition with like kinds of wine manufactured in such other state, the Oregon Liquor Control Commission is authorized and directed to impose similar restrictions in Oregon upon such wine manufactured in such other state and offered for sale in Oregon.

471.805 Disposition of moneys; revolving fund. (1) Except as otherwise provided in ORS 471.810 (2), all money collected by the Oregon Liquor Control Commission under this chapter and ORS chapter 473 and privilege taxes shall be remitted to the State Treasurer who shall credit it to a suspense account of the commission. Whenever the commission determines that moneys have been received by it in excess of the amount legally due and payable to the commission or that it has received money to which it has no legal interest, or that any license fee or deposit is properly refundable, the commission is authorized and directed to refund such money by check drawn upon the State Treasurer and charged to the suspense account of the commission. After withholding refundable license fees and such sum, not to exceed $250,000, as it considers necessary as a revolving fund for a working cash balance for the purpose of paying travel expenses, advances, other miscellaneous bills and extraordinary items which are payable in cash immediately upon presentation, the commission shall direct the State Treasurer to transfer the money remaining in the suspense account to the Oregon Liquor Control Commission Account in the General Fund. Moneys in the Oregon Liquor Control Commission Account are continuously appropriated to the commission to be distributed and used as required or allowed by law.

(2) All necessary expenditures of the commission incurred in carrying out the purposes required of the commission by law, including the salaries of its employees, purchases made by the commission and such sums necessary to reimburse the $250,000 revolving fund, shall be audited and paid from the Oregon Liquor Control Commission Account in the General Fund, upon warrants drawn by the Oregon Department of Administrative Services, pursuant to claims duly approved by the commission. [Amended by 1955 c.26 §1; 1967 c.577 §4; 1975 c.424 §2; 1979 c.367 §3; 1995 c.301 §46; 1999 c.351 §64; 2005 c.755 §45]

471.810 Distribution of available moneys in
Oregon
Liquor Control Commission Account. (1) At the end of each month, the Oregon Liquor Control Commission shall certify the amount of moneys available for distribution in the Oregon Liquor Control Commission Account and, after withholding such moneys as it may deem necessary to pay its outstanding obligations, shall within 35 days of the month for which a distribution is made direct the State Treasurer to pay the amounts due, upon warrants drawn by the Oregon Department of Administrative Services, as follows:

(a) Fifty-six percent, or the amount remaining after the distribution under subsection (4) of this section, credited to the General Fund available for general governmental purposes wherein it shall be considered as revenue during the quarter immediately preceding receipt;

(b) Twenty percent to the cities of the state in such shares as the population of each city bears to the population of the cities of the state, as determined by the State Board of Higher Education last preceding such apportionment, under ORS 190.510 to 190.610;

(c) Ten percent to counties in such shares as their respective populations bear to the total population of the state, as estimated from time to time by the State Board of Higher Education; and

(d) Fourteen percent to the cities of the state to be distributed as provided in ORS 221.770 and this section.

(2) The commission shall direct the Oregon Department of Administrative Services to transfer 50 percent of the revenues from the taxes imposed by ORS 473.030 and 473.035 to the Mental Health Alcoholism and Drug Services Account in the General Fund to be paid monthly as provided in ORS 430.380.

(3) If the amount of revenues received from the taxes imposed by ORS 473.030 for the preceding month was reduced as a result of credits claimed under ORS 473.047, the commission shall compute the difference between the amounts paid or transferred as described in subsections (1)(b), (c) and (d) and (2) of this section and the amounts that would have been paid or transferred under subsections (1)(b), (c) and (d) and (2) of this section if no credits had been claimed. The commission shall direct the Oregon Department of Administrative Services to pay or transfer amounts equal to the differences computed for subsections (1)(b), (c) and (d) and (2) of this section from the General Fund to the recipients or accounts described in subsections (1)(b), (c) and (d) and (2) of this section.

(4) Notwithstanding subsection (1) of this section, no city or county shall receive for any fiscal year an amount less than the amount distributed to the city or county in accordance with ORS 471.350 (1965 Replacement Part), 471.810, 473.190 and 473.210 (1965 Replacement Part) during the 1966-1967 fiscal year unless the city or county had a decline in population as shown by its census. If the population declined, the per capita distribution to the city or county shall be not less than the total per capita distribution during the 1966-1967 fiscal year. Any additional funds required to maintain the level of distribution under this subsection shall be paid from funds credited under subsection (1)(a) of this section. [Amended by 1955 c.475 §11; 1957 c.222 §1; 1957 c.445 §1; 1961 c.78 §1; 1961 c.635 §1; 1967 c.577 §5; 1969 c.499 §1; 1975 c.424 §4; 1975 c.527 §4a; 1977 c.831 §3a; 1977 c.856 §18; 1987 c.406 §2; 1997 c.348 §15; 2001 c.971 §4; 2007 c.71 §153; 2007 c.854 §4]

471.815 [Repealed by 1961 c.706 §45]

471.817 Alternative transportation organization to report annually. Each nonprofit organization formed by licensees to provide alternative transportation for patrons of the licensees shall report annually to the Oregon Liquor Control Commission. The commission may acknowledge receipt of the notice and shall keep a list of such organizations that have given notice. The commission shall provide information to the Department of Revenue on request for purposes of sections 2 and 4, chapter 700, Oregon Laws 1985. [1985 c.700 §6]

471.820 [Repealed by 1961 c.706 §45]

471.825 [Repealed by 1961 c.706 §45]

471.830 [Repealed by 1961 c.706 §45]

PENALTIES

471.990 Penalties. (1) Except where other punishment is specifically provided for, violation of any provision of this chapter and ORS 474.105 and 474.115 is a misdemeanor.

(2) Except as otherwise specifically provided, municipal, justice and circuit courts have concurrent jurisdiction of all violations of this chapter and ORS 474.105 and 474.115 committed within their respective jurisdictions.

(3) A second or subsequent violation of ORS 471.440 is punishable upon conviction by imprisonment in the custody of the Department of Corrections for not more than three years and by a fine of not more than $3,000.

(4) Subject to ORS 153.022, violation of any regulation promulgated under ORS 471.730 (5) is a Class C violation. [Amended by 1953 c.120 §6; 1963 c.93 §6; 1987 c.320 §236; 1999 c.1051 §187]

_______________



Chapter 472

Chapter 472 - (Former Provisions)

Sale
of Distilled Liquor by Individual Drink

SALE
OF DISTILLED LIQUOR BY INDIVIDUAL DRINK

LIQUOR; DRUGS

472.005 [1995 c.301 §4; repealed by 1999 c.351 §41]

472.010 [1953 c.176 §3; 1974 c.4 §7a; 1975 c.207 §2; 1979 c.236 §9; 1983 c.215 §3; 1989 c.120 §3; 1993 c.128 §1; repealed by 1995 c.301 §33]

472.020 [1953 c.176 §1; repealed by 1999 c.351 §41]

472.030 [1953 c.176 §2; repealed by 1999 c.351 §41]

472.040 [1953 c.176 §18; repealed by 1999 c.351 §41]

472.050 [1953 c.176 §30; repealed by 1999 c.351 §41]

472.060 [1953 c.176 §§4,5; 1997 c.249 §175; repealed by 1999 c.351 §41]

472.100 [Formerly 472.110; repealed by 1999 c.351 §12]

472.105 [1995 c.301 §49; repealed by 1997 c.430 §1]

472.110 [1953 c.176 §6; 1955 c.434 §1; 1957 c.223 §3; 1961 c.348 §1; 1965 c.280 §4; 1965 c.284 §3; 1973 c.395 §6; 1979 c.881 §1; 1981 c.340 §1; 1981 c.585 §1; 1983 c.625 §1; 1993 c.80 §1; 1993 c.144 §3; 1993 c.169 §1; 1995 c.301 §21a; renumbered 472.100 in 1995]

472.111 [1993 c.144 §2; 1995 c.301 §50; repealed by 1999 c.351 §41]

472.112 [1977 c.579 §2; repealed by 1995 c.301 §52]

472.113 [1981 c.585 §3; 1983 c.368 §1; 1987 c.281 §1; 1993 c.144 §4; repealed by 1995 c.301 §52]

472.114 [1981 c.585 §4; 1993 c.144 §5; 1995 c.301 §51; repealed by 1999 c.351 §41]

472.115 [1965 c.284 §6; 1973 c.395 §7; 1979 c.187 §3; 1979 c.881 §2a; 1989 c.120 §4; repealed by 1995 c.301 §52]

472.116 [1979 c.187 §2; 1995 c.301 §21; repealed by 1999 c.351 §12]

472.117 [1973 c.571 §2; 1985 c.326 §1; 1995 c.301 §73; repealed by 1999 c.351 §12]

472.119 [1989 c.120 §2; 1995 c.301 §22; repealed by 1999 c.351 §12]

472.120 [1953 c.176 §7; 1977 c.518 §4; repealed by 1995 c.301 §74]

472.125 [1997 c.284 §2; 1999 c.59 §143; repealed by 1999 c.351 §12]

472.130 [1953 c.176 §8; repealed by 1995 c.301 §74]

472.140 [1953 c.176 §11; repealed by 1957 c.220 §5 (472.141 enacted in lieu of 472.140)]

472.141 [1957 c.220 §6 (enacted in lieu of 472.140); 1965 c.284 §4; 1971 c.470 §5; 1973 c.311 §4; 1977 c.332 §2; 1977 c.360 §4; repealed by 1995 c.301 §74]

472.145 [1971 c.470 §7; 1979 c.187 §4; repealed by 1995 c.301 §74]

472.147 [1975 c.207 §6; repealed by 1995 c.301 §74]

472.150 [1953 c.176 §9; 1955 c.434 §2; 1965 c.284 §5; 1967 c.28 §2; 1971 c.470 §8; 1973 c.395 §8; 1979 c.126 §2; 1979 c.881 §1a; 1989 c.120 §5; repealed by 1995 c.301 §74]

472.155 [1989 c.416 §2; repealed by 1995 c.301 §74]

472.160 [1953 c.176 §10; 1979 c.744 §35a; 1979 c.881 §5; 1981 c.599 §6; 1989 c.785 §9; 1991 c.67 §144; repealed by 1995 c.301 §74]

472.170 [1953 c.176 §13; 1977 c.215 §2; repealed by 1995 c.301 §74]

472.180 [1953 c.176 §12; 1957 c.220 §7; 1971 c.159 §7; 1979 c.744 §36; 1981 c.599 §7; 1989 c.785 §4; 1991 c.734 §44; repealed by 1995 c.301 §74]

472.185 [1957 c.220 §8; repealed by 1971 c.734 §21]

472.187 [1969 c.67 §6; 1981 c.599 §8; 1991 c.734 §45; repealed by 1995 c.301 §74]

472.189 [1971 c.734 §70; repealed by 1995 c.301 §74]

472.190 [1953 c.176 §14; 1957 c.220 §9; 1969 c.205 §2; repealed by 1971 c.734 §21]

472.193 [1969 c.67 §7; 1973 c.311 §5; repealed by 1995 c.301 §74]

472.195 [1955 c.701 §2; 1957 c.223 §4; repealed by 1999 c.351 §12]

472.200 [1953 c.176 §19; repealed by 1967 c.577 §10]

472.205 [1965 c.284 §2; 1979 c.126 §1; 1985 c.415 §1; 1995 c.301 §22a; repealed by 1999 c.351 §12]

472.210 [1983 c.215 §2; repealed by 1995 c.301 §22b (472.211 enacted in lieu of 472.210)]

472.211 [1995 c.301 §22c (enacted in lieu of 472.210); repealed by 1999 c.351 §12]

472.215 [1981 c.610 §4; 1983 c.315 §1; repealed by 1995 c.301 §74]

472.220 [1995 c.772 §2; repealed by 1999 c.351 §41]

472.310 [1953 c.176 §15; 1959 c.399 §2; 1971 c.159 §8; 1971 c.680 §1; 1977 c.458 §2; repealed by 1995 c.301 §74]

472.320 [1953 c.176 §17; 1999 c.788 §58; repealed by 1999 c.351 §41]

472.410 [1953 c.176 §20; repealed by 1983 c.350 §331a]

472.415 [1983 c.350 §280; repealed by 1999 c.351 §41]

472.420 [1953 c.176 §21; 1983 c.350 §281; repealed by 1999 c.351 §41]

472.430 [1953 c.176 §24; repealed by 1983 c.350 §331a]

472.440 [1953 c.176 §25; 1983 c.83 §94; repealed by 1983 c.350 §331a]

472.450 [1953 c.176 §26; repealed by 1983 c.350 §331a]

472.460 [1953 c.176 §27; repealed by 1983 c.350 §331a]

472.470 [1953 c.176 §28; 1955 c.106 §1; 1979 c.190 §424; repealed by 1983 c.350 §331a]

472.480 [1953 c.176 §29; repealed by 1983 c.350 §331a]

472.490 [1953 c.176 §22; 1979 c.190 §425; repealed by 1983 c.350 §331a]

472.500 [1953 c.176 §23; repealed by 1983 c.350 §331a]

472.990 [1953 c.176 §16; 1999 c.788 §59; repealed by 1999 c.351 §41]

_______________



Chapter 473

Chapter 473 Â Wine, Cider and Malt Beverage Privilege Tax

2007 EDITION

WINE, CIDER & MALT BEVERAGE PRIVILEGE TAX

LIQUOR; DRUGS

473.005Â Â Â Â  Definitions for chapter

473.015Â Â Â Â  Definition of ÂciderÂ

473.020Â Â Â Â  Administration of chapter by commission

473.030Â Â Â Â  Tax on wines and malt beverages

473.035Â Â Â Â  Tax on cider

473.045Â Â Â Â  Tax on sale or use of agricultural products used by wineries; penalty for nonpayment

473.047Â Â Â Â  Marketing activity tax credit; rules

473.050Â Â Â Â  When privilege tax not imposed

473.060Â Â Â Â  Payment of taxes; refunds; interest or penalty; appeal

473.065Â Â Â Â  Deposit in lieu of bond; requirements; refund of excess amounts; waiver of bond

473.070Â Â Â Â  Statements by manufacturers as to quantities produced; circumstances when annual reporting allowed

473.080Â Â Â Â  Estimate by commission when statement not filed or false statement filed

473.090Â Â Â Â  Lien created by the tax

473.100Â Â Â Â  Seizure of property; notice of sale

473.110Â Â Â Â
Sale
of property; disposal of proceeds

473.120Â Â Â Â  Collection of sums due state; remedies cumulative

473.130Â Â Â Â  Estimate by commission as prima facie evidence

473.140Â Â Â Â  Records to be kept by manufacturers and purchasers

473.150Â Â Â Â  Inspection of manufacturerÂs records; records to be kept for prescribed period

473.160Â Â Â Â  Records to be kept by persons transporting wine, cider or malt beverage

473.170Â Â Â Â  Failure to pay tax or to maintain records

473.180Â Â Â Â  Applicability to interstate and foreign commerce

473.190Â Â Â Â  State has exclusive right to tax liquor

473.990Â Â Â Â  Penalties

473.992Â Â Â Â  Penalty upon failure to pay agricultural products tax

Â Â Â Â Â  473.005 Definitions for chapter. The definitions provided by ORS 471.001 apply to this chapter. [1995 c.301 Â§6]

Â Â Â Â Â  473.010 [Amended by 1953 c.120 Â§6; 1974 c.4 Â§8; repealed by 1995 c.301 Â§33]

Â Â Â Â Â  473.015 Definition of Âcider.Â For the purposes of this chapter, ÂciderÂ means an alcoholic beverage made from the fermentation of the juice of apples or pears that contains not less than one-half of one percent and not more than seven percent of alcohol by volume, including, but not limited to, flavored, sparkling or carbonated cider. [1995 c.301 Â§10; 1997 c.348 Â§1; 1999 c.351 Â§78]

Â Â Â Â Â  473.020 Administration of chapter by commission. The Oregon Liquor Control Commission shall administer this chapter, and shall prescribe forms and make such rules and regulations as it deems necessary to enforce its provisions.

Â Â Â Â Â  473.030 Tax on wines and malt beverages. (1) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of malt beverages at the rate of $2.60 per barrel of 31 gallons on all such beverages.

Â Â Â Â Â  (2) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of wines at the rate of 65 cents per gallon on all such beverages.

Â Â Â Â Â  (3) In addition to the tax imposed by subsection (2) of this section, a manufacturer or an importing distributor of wines containing more than 14 percent alcohol by volume shall be taxed at the rate of 10 cents per gallon.

Â Â Â Â Â  (4) In addition to the taxes imposed by subsections (2) and (3) of this section, a manufacturer or an importing distributor of wines shall be taxed at the rate of two cents per gallon. Notwithstanding any other provision of law, all moneys collected by the Oregon Liquor Control Commission pursuant to this subsection shall be paid into the account established by the Oregon Wine Board under ORS 182.470.

Â Â Â Â Â  (5) The rates of tax imposed by this section upon malt beverages apply proportionately to quantities in containers of less capacity than those quantities specified in this section.

Â Â Â Â Â  (6) The taxes imposed by this section shall be measured by the volume of wine or malt beverages produced, purchased or received by any manufacturer. If the wine or malt beverage remains unsold and in the possession of the producer at the plant where it was produced, no tax imposed or levied by this section is required to be paid until the wine or malt beverage has become sufficiently aged for marketing at retail, but this subsection shall not be construed so as to alter or affect any provision of this chapter relating to tax liens or the filing of statements. [Amended by 1974 c.4 Â§9; 1975 c.424 Â§3; 1977 c.856 Â§19; 1983 c.651 Â§9; 1987 c.608 Â§3; 1995 c.301 Â§23; 1997 c.249 Â§176; 1999 c.351 Â§79; 2003 c.797 Â§22]

Â Â Â Â Â  473.035 Tax on cider. (1) A tax is imposed upon the privilege of engaging in business as a manufacturer or as an importing distributor of cider at the rate of $2.60 per barrel of 31 gallons on all such beverages.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section or any other provision of law, the taxation of the manufacturing or distribution of cider shall be at a rate that is not less than the rate imposed for the privilege of manufacturing or distributing malt beverages under ORS 473.030 (1).

Â Â Â Â Â  (3) The rate of tax imposed by this section shall apply proportionately to quantities in containers of less capacity than those quantities specified in this section.

Â Â Â Â Â  (4) The tax imposed by this section shall be measured by the volume of cider produced, purchased or received by any manufacturer. If the cider remains unsold and in the possession of the producer at the plant where it was produced, no tax imposed or levied by this section is required to be paid until the cider has become sufficiently aged for marketing at retail, but this subsection shall not be construed so as to alter or affect any provision of this chapter relating to tax liens or the filing of statements. [1997 c.348 Â§3]

Â Â Â Â Â  473.040 [Amended by 1997 c.348 Â§4; repealed by 2007 c.854 Â§10]

Â Â Â Â Â  473.045 Tax on sale or use of agricultural products used by wineries; penalty for nonpayment. (1) A tax is hereby imposed upon the sale or use of all agricultural products used in a winery for making wine.

Â Â Â Â Â  (2) The amount of the tax shall be $25 per ton of grapes of the vinifera varieties, whether true or hybrid.

Â Â Â Â Â  (3) An equivalent tax is imposed upon the sale or use of vinifera or hybrid grape products imported for use in a winery licensed under ORS chapter 471 for making wine. Such tax shall be $25 per ton of grapes used to produce the imported grape product. The tax shall be determined on the basis of one ton of grapes for each 150 gallons of wine made from such vinifera or hybrid grape products.

Â Â Â Â Â  (4) A tax on the sale or use of products that are not subject to subsection (2) or (3) of this section that are used to make wine in this state shall be imposed at a rate of $.021 per gallon of wine made from those products.

Â Â Â Â Â  (5) In the case of vinifera or hybrid grape products harvested in this state, $12.50 of such tax shall be levied and assessed against the person selling or providing such grape products to the winery. If the purchasing winery is licensed under ORS chapter 471, that winery shall deduct the tax levied under this subsection from the price paid to the seller. If the purchasing winery is not licensed under ORS chapter 471, the seller shall report all sales on forms provided by the Oregon Liquor Control Commission and pay $12.50 per ton as a tax directly to the commission.

Â Â Â Â Â  (6) Taxes paid by sellers under subsection (5) of this section shall be collected by the Oregon Liquor Control Commission on behalf of the Oregon Wine Board. The commission may retain an amount sufficient to cover the cost of collecting the taxes paid under subsection (5) of this section and shall transfer the remainder of those taxes to the board for deposit as provided in ORS 576.775. Failure to pay a tax imposed under subsection (5) of this section subjects the violator to the penalty provided in ORS 473.992.

Â Â Â Â Â  (7) Except for the tax specified in subsection (4) of this section the taxes specified under this section shall be levied and assessed to the licensed winery at the time of purchase of the product by the winery or of importation of the product, whichever is later. The tax specified in subsection (4) of this section shall be levied and assessed to the licensed winery at the time the wine is made.

Â Â Â Â Â  (8) The taxes imposed by this section shall be paid by the licensed winery and collected by the commission subject to the same powers as taxes imposed and collected under ORS chapter 473. The tax obligation for a calendar year shall be paid in two installments. Half shall be due on December 31 of the current calendar year. The remaining half shall be due the following June 30. [1977 c.690 Â§5; 1983 c.651 Â§6; 1987 c.804 Â§1; 1991 c.459 Â§415c; 1995 c.301 Â§47; 2003 c.604 Â§101; 2003 c.797 Â§23]

Â Â Â Â Â  Note: 473.045 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 473 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  473.047 Marketing activity tax credit; rules. (1) As used in this section, Âqualified marketing activityÂ means marketing activity:

Â Â Â Â Â  (a) That promotes the sale of wine or wine products;

Â Â Â Â Â  (b) That does not promote specific brands of wine or wine products or exclusively promote the products of any particular winery; and

Â Â Â Â Â  (c) That has been approved by the Oregon Wine Board.

Â Â Â Â Â  (2) A credit against the privilege tax otherwise due under ORS 473.030 (2) is allowed to a manufacturer or importing distributor of wine for the qualified marketing activity expenditures made by the manufacturer or importing distributor in the calendar year prior to the year for which the credit is claimed.

Â Â Â Â Â  (3) The credit allowed under this section shall be 28 percent of the sum of the following:

Â Â Â Â Â  (a) One hundred percent of the cost of qualified marketing activity to the extent that the cost of the activity does not exceed the amount of taxes the manufacturer or importing distributor of wine owed under ORS 473.030 (2) on the first 40,000 gallons, or 151,000 liters, of wine sold annually in Oregon; and

Â Â Â Â Â  (b) Twenty-five percent of the tax owed under ORS 473.030 (2) for qualified marketing activity on wine sales above 40,000 gallons, or 151,000 liters, of wine sold annually in Oregon.

Â Â Â Â Â  (4) The credit allowed under this section may not exceed the tax liability of the manufacturer or importing distributor of wine under ORS 473.030 (2) for the calendar year following the year in which qualified marketing activity occurred.

Â Â Â Â Â  (5) A manufacturer or importing distributor of wine that wishes to claim the credit allowed under this section shall submit with the manufacturerÂs or importing distributorÂs tax return form a certificate issued by the board verifying that the marketing activity was a qualified marketing activity. The credit shall be claimed on the form and include the information required by the Oregon Liquor Control Commission by rule.

Â Â Â Â Â  (6) The credit shall be claimed against the taxes reported on the return filed under ORS 473.060 for each month in the calendar year following the year in which the qualified marketing activity occurred, until the credit is completely used or the year ends, whichever occurs first.

Â Â Â Â Â  (7) The board shall by rule further define, consistent with the definition in subsection (1) of this section, the marketing activities that constitute qualified marketing activity. [2001 c.971 Â§2; 2003 c.797 Â§24]

Â Â Â Â Â  473.050 When privilege tax not imposed. In computing any privilege tax imposed by ORS 473.030 or 473.035:

Â Â Â Â Â  (1) No malt beverage, cider or wine is subject to tax more than once.

Â Â Â Â Â  (2) No tax shall be levied, collected or imposed upon any malt beverage, cider or wine sold to the Oregon Liquor Control Commission or exported from the state.

Â Â Â Â Â  (3) No tax shall be levied, collected or imposed upon any malt beverage given away and consumed on the licensed premises of a brewery licensee, or sold to or by a voluntary nonincorporated organization of army, air corps or navy personnel operating a place for the sale of goods pursuant to regulations promulgated by the proper authority of each such service.

Â Â Â Â Â  (4) No tax shall be levied, collected or imposed upon any malt beverage, cider or wine determined by the commission to be unfit for human consumption or unsalable.

Â Â Â Â Â  (5) No tax shall be levied, collected or imposed upon the first 40,000 gallons, or 151,000 liters, of wine sold annually in
Oregon
from a
United States
manufacturer of wines producing less than 100,000 gallons, or 379,000 liters, annually. [Amended by 1971 c.158 Â§1; 1977 c.856 Â§20; 1981 c.199 Â§4; 1983 c.651 Â§7; 1995 c.301 Â§24; 1997 c.348 Â§5; 2007 c.854 Â§5]

Â Â Â Â Â  473.057 [1989 c.511 Â§4; 2003 c.44 Â§4; repealed by 2007 c.854 Â§10]

Â Â Â Â Â  473.060 Payment of taxes; refunds; interest or penalty; appeal. (1) The privilege taxes imposed by ORS 473.030 and 473.035 shall be paid to the Oregon Liquor Control Commission. The taxes covering the periods for which statements are required to be rendered by ORS 473.070 shall be paid before the time for filing such statements expires or, as concerns wines, on or before the 20th day of the month after such wines have been withdrawn from federal bond. If not so paid, a penalty of 10 percent and interest at the rate of one percent a month or fraction of a month shall be added and collected. The commission may refund any tax payment imposed upon or paid in error by any licensee, and may waive the collection or refund the payment of any tax imposed and collected on wine, cider or malt beverages subsequently exported from this state, sold to a federal instrumentality or to the commission, or determined by the commission to be unfit for human consumption or unsalable.

Â Â Â Â Â  (2) The commission may waive any interest or penalty assessed to a manufacturer subject to the tax imposed under ORS 473.030 or 473.035 if the commission, in its discretion, determines that the manufacturer has made a good faith attempt to comply with the requirements of this chapter.

Â Â Â Â Â  (3) Except in the case of fraud, the commission may not assess any interest or penalty on any tax due under ORS 473.030 or 473.035 following the expiration of 36 months from the date on which was filed the statement required under ORS 473.070 reporting the quantity of wine, cider or malt beverages upon which the tax is due.

Â Â Â Â Â  (4) A manufacturer may appeal a tax imposed under ORS 473.030 or 473.035 in the manner of a contested case under ORS chapter 183. [Amended by 1955 c.241 Â§1; 1971 c.158 Â§2; 1981 c.199 Â§5; 1995 c.301 Â§25; 1997 c.348 Â§6; 1999 c.145 Â§1; 2007 c.854 Â§6]

Â Â Â Â Â  473.065 Deposit in lieu of bond; requirements; refund of excess amounts; waiver of bond. (1) If a manufacturerÂs total tax liability under ORS 473.030 (1) in the previous calendar year was less than $1,000, the manufacturer may deposit with the Oregon Liquor Control Commission an amount in cash equal to the manufacturerÂs total tax liability under ORS 473.030 (1) for the previous calendar year in lieu of the bond required by ORS 471.155 (1).

Â Â Â Â Â  (2) If a manufacturerÂs actual tax liability under ORS 473.030 (1) is less than the amount deposited under subsection (1) of this section, the manufacturer may request that the commission refund the excess funds or may apply those funds toward the manufacturerÂs tax liability under ORS 473.030 (1) for the next calendar year.

Â Â Â Â Â  (3) If a manufacturerÂs actual tax liability under ORS 473.030 (1) is greater than the amount deposited under subsection (1) of this section, the manufacturer shall pay to the commission the additional amount owed in the manner required under ORS 473.060.

Â Â Â Â Â  (4) Unless the commission determines that a winery licensee presents an unusual risk for nonpayment of any license fees, privilege taxes, agricultural products taxes or other tax, penalty or interest imposed under this chapter or ORS chapter 471, the commission shall waive the bond required under ORS 471.155 (1) for the winery licensee if:

Â Â Â Â Â  (a) The licensee was not liable for a privilege tax under this chapter in the immediately preceding calendar year and does not expect to be liable for a privilege tax under this chapter in the current calendar year; or

Â Â Â Â Â  (b) The winery was established during the current calendar year and the licensee does not expect to be liable for a privilege tax under this chapter in the current calendar year. [2005 c.632 Â§2; 2007 c.637 Â§2]

Â Â Â Â Â  473.070 Statements by manufacturers as to quantities produced; circumstances when annual reporting allowed. (1) On or before the 20th day of each month, every manufacturer shall file with the Oregon Liquor Control Commission a statement of the quantity of wine, cider and malt beverages produced, purchased or received by the manufacturer during the preceding calendar month.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a manufacturer of wine that was not liable for a privilege tax under this chapter in the prior calendar year and that does not expect to be liable for a privilege tax under this chapter in the current calendar year, or a manufacturer of wine that is newly established during the current calendar year and that does not expect to be liable for a privilege tax under this chapter in the current calendar year, may file a single annual statement of the quantity of wine produced, purchased or received by the manufacturer during the current calendar year. The annual statement shall be filed with the commission on or before January 20 of the following year. [Amended by 1967 c.52 Â§1; 1981 c.199 Â§6; 1995 c.301 Â§26; 1997 c.348 Â§7; 2005 c.177 Â§1]

Â Â Â Â Â  473.080 Estimate by commission when statement not filed or false statement filed. If any manufacturer fails, neglects or refuses to file a statement required by ORS 473.070 or files a false statement, the Oregon Liquor Control Commission shall estimate the amount of wine, cider and malt beverages produced, purchased or received by the manufacturer and assess the privilege tax thereon. The manufacturer shall be estopped from complaining of the amount so estimated. [Amended by 1967 c.52 Â§2; 1995 c.301 Â§27; 1997 c.348 Â§8]

Â Â Â Â Â  473.090 Lien created by the tax. The privilege tax required to be paid by ORS 473.030 and 473.035 constitutes a lien upon, and has the effect of an execution duly levied against, any and all property of the manufacturer, attaching at the time the beverages subject to the tax were produced, purchased or received, as the case may be, and remaining until the tax is paid or the property sold in payment thereof. The lien created by this section is paramount to all private liens or encumbrances. [Amended by 1997 c.348 Â§9; 2007 c.854 Â§7]

Â Â Â Â Â  473.100 Seizure of property; notice of sale. (1) Whenever any manufacturer is delinquent in the payment of the privilege tax provided for in ORS 473.030 and 473.035, the Oregon Liquor Control Commission or its duly authorized representative shall seize any property subject to the tax and sell, at public auction, property so seized, or a sufficient portion thereof to pay the privilege tax due, together with any penalties imposed under ORS 473.060 for such delinquency and all costs incurred on account of the seizure and sale.

Â Â Â Â Â  (2) Written notice of the intended sale and the time and place thereof, shall be given to such delinquent manufacturer and to all persons appearing of record to have an interest in the property, at least 10 days before the date set for the sale. The notice shall be enclosed in an envelope addressed to the manufacturer at the last-known residence or place of business of the manufacturer in this state, if any; and in the case of any person appearing of record to have an interest in such property, addressed to such person at the last-known place of residence of the person, if any. The envelope shall be deposited in the
United States
mail, postage prepaid. In addition, notice shall be published for at least 10 days before the date set for such sale, in a newspaper of general circulation published in the county in which the property seized is to be sold. If there is no newspaper of general circulation in such county, the notice shall be posted in three public places in such county for the 10-day period. The notice shall contain a description of the property to be sold, a statement of the amount of the privilege taxes, penalties and costs, the name of the manufacturer and the further statement that, unless the privilege taxes, penalties and costs are paid on or before the time fixed in the notice for the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice. [Amended by 1997 c.348 Â§10; 2007 c.854 Â§8]

Â Â Â Â Â  473.110
Sale
of property; disposal of proceeds. At the sale, the property shall be sold by the Oregon Liquor Control Commission or by its duly authorized agent in accordance with law and the notice. The commission shall deliver to the purchaser a bill of sale for the personal property, and a deed for any real property so sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized under ORS 473.100 may be left at the place of sale at the risk of the manufacturer. If upon any such sale, the money received exceeds the amount of all privilege taxes, penalties and costs due the state from the manufacturer, the excess shall be returned to the manufacturer, and a receipt therefor obtained. However, if any person having an interest in or lien upon the property has filed with the commission, prior to the sale, notice of interest or lien, the commission shall withhold any such excess pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If the receipt of the manufacturer is not available, the commission shall deposit such excess money with the State Treasurer, as trustee for the owner, subject to the order of the manufacturer, the heirs, successors or assigns of the manufacturer.

Â Â Â Â Â  473.120 Collection of sums due state; remedies cumulative. (1) The Oregon Liquor Control Commission shall immediately transmit notice of the delinquency mentioned in ORS 473.100 to the Attorney General. The Attorney General shall at once proceed to collect all sums due to the state from the manufacturer under this chapter by bringing suit against the necessary parties to effect forfeiture of the bonds of the manufacturer, reducing any deficiency to judgment against the manufacturer.

Â Â Â Â Â  (2) The remedies of the state provided in ORS 473.090 to 473.120 are cumulative and no action taken by the commission or Attorney General constitutes an election on the part of the state or any of its officers to pursue one remedy to the exclusion of any other remedy provided in this chapter.

Â Â Â Â Â  473.130 Estimate by commission as prima facie evidence. In any suit brought to enforce the rights of the state, the assessment made by the Oregon Liquor Control Commission under ORS 473.080, or a copy of so much thereof as is applicable in such suit, duly certified by the commission and showing unpaid privilege taxes assessed against any manufacturer, is prima facie evidence:

Â Â Â Â Â  (1) Of the assessment of the privilege tax and the delinquency thereof.

Â Â Â Â Â  (2) Of the amount of the privilege tax, interest, penalties and costs due and unpaid to the state.

Â Â Â Â Â  (3) That the manufacturer is indebted to this state in the amount of such privilege tax, interest and penalties therein appearing unpaid.

Â Â Â Â Â  (4) That the law relating to assessment and levy of such privilege tax has been fully complied with by all persons required to perform administrative duties under this chapter.

Â Â Â Â Â  473.140 Records to be kept by manufacturers and purchasers. Every manufacturer shall keep a complete and accurate record of all sales of wine, cider and malt beverages, a complete and accurate record of the number of gallons imported, produced, purchased, manufactured, brewed or fermented, and the date of importation, production, purchase, manufacturing, brewing or fermentation. The records shall be in such form and contain such other information as the Oregon Liquor Control Commission may prescribe. The commission, by rule or regulation, may require the delivery of statements by distributors to purchasers, with wine, cider and malt beverages, and prescribe the matters to be contained therein. Such records and statements shall be preserved by the distributor and the purchaser respectively, for a period of two years, and shall be offered for inspection at any time upon oral or written demand by the commission or its duly authorized agents. [Amended by 1995 c.301 Â§28; 1997 c.348 Â§11]

Â Â Â Â Â  473.150 Inspection of manufacturerÂs records; records to be kept for prescribed period. (1) The Oregon Liquor Control Commission may, at any time, examine the books and records of a holder of a wine self-distribution permit or of any manufacturer of wine, cider or malt beverages, and may appoint auditors, investigators and other employees that the commission considers necessary to enforce its powers and perform its duties under this section.

Â Â Â Â Â  (2) Every holder of a wine self-distribution permit and every manufacturer shall maintain and keep for two years all records, books and accounts required by this chapter and shall provide copies of those records, books and accounts to the commission when requested by the commission. [Amended by 1995 c.301 Â§29; 1997 c.348 Â§14; 2007 c.651 Â§4]

Â Â Â Â Â  473.160 Records to be kept by persons transporting wine, cider or malt beverage. Every person transporting wine, cider or malt beverages within this state, whether such transportation originates within or without this state, shall keep a true and accurate record of wine, cider or malt beverages transported. The record shall include ingredients which may be used in the manufacture, production, brewing or fermentation of the wine, cider or malt beverages, showing such facts with relation to those beverages, their ingredients and their transportation, as the Oregon Liquor Control Commission may require. The records shall be open to inspection by the representative of the commission at any time. The commission may require from any such person sworn returns of all or any part of the information shown by the records. [Amended by 1995 c.301 Â§30; 1997 c.348 Â§12]

Â Â Â Â Â  473.170 Failure to pay tax or to maintain records. (1) No manufacturer shall:

Â Â Â Â Â  (a) Fail to pay the privilege tax prescribed in ORS 473.030 and 473.035 when it is due; or

Â Â Â Â Â  (b) Falsify the statement required by ORS 473.070.

Â Â Â Â Â  (2) No person shall:

Â Â Â Â Â  (a) Refuse to permit the Oregon Liquor Control Commission or any of its representatives to make an inspection of the books and records authorized by ORS 473.140 to 473.160;

Â Â Â Â Â  (b) Fail to keep books of account prescribed by the commission or required by this chapter;

Â Â Â Â Â  (c) Fail to preserve the books for two years for inspection of the commission; or

Â Â Â Â Â  (d) Alter, cancel or obliterate entries in the books of account for the purpose of falsifying any record required by this chapter to be made, maintained or preserved. [Amended by 1967 c.52 Â§3; 1997 c.348 Â§13; 2007 c.854 Â§9]

Â Â Â Â Â  473.180 Applicability to interstate and foreign commerce. None of the provisions of this chapter apply to commerce with foreign nations or commerce with the several states, except in so far as the same may be permitted under the Constitution and laws of the
United States
.

Â Â Â Â Â  473.190 State has exclusive right to tax liquor. No county or city of this state shall impose any fee or tax, including occupation taxes, privilege taxes and inspection fees, in connection with the production, sale, mixing, serving, transporting, delivering or handling of malt or other alcoholic liquors. [Amended by 1961 c.259 Â§4; 1967 c.577 Â§8]

Â Â Â Â Â  473.200 [Repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.210 [Amended by 1957 c.445 Â§2; 1965 c.141 Â§1; repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.220 [Repealed by 1967 c.577 Â§10]

Â Â Â Â Â  473.990 Penalties. (1) Violation of ORS 473.170 (1) is punishable upon conviction by a fine not exceeding $500 or by imprisonment in the county jail not exceeding six months, or both.

Â Â Â Â Â  (2) Violation of ORS 473.170 (2) is punishable upon conviction by a fine not exceeding $1,000 or by imprisonment in the county jail not exceeding one year, or both.

Â Â Â Â Â  473.992 Penalty upon failure to pay agricultural products tax. Failure to pay a tax under ORS 473.045 (5) is punishable, upon conviction, by a fine of not more than $500, or by imprisonment in the county jail for not more than 90 days, or both. [2003 c.797 Â§9]

Â Â Â Â Â  Note: 473.992 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 473 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

_______________



Chapter 474

Chapter 474 Â Trade Practices Relating to Malt Beverages

2007 EDITION

TRADE PRACTICES RELATING TO MALT BEVERAGES

LIQUOR; DRUGS

474.005Â Â Â Â  Definitions

474.007Â Â Â Â  Wholesale distribution agreements to be in writing

474.011Â Â Â Â  Good cause required for termination, cancellation or failure to renew agreement

474.015Â Â Â Â  Grounds for termination, cancellation, failure to renew or refusal to continue agreement

474.025Â Â Â Â  Successor bound by agreement

474.035Â Â Â Â  Transfer by wholesaler; when conditions may be imposed by supplier

474.045Â Â Â Â  Supplier prohibited from interfering with transfer by wholesaler

474.055Â Â Â Â  Supplier prohibited from requiring wholesaler to assent to certain changes in agreement; provisions in violation of ORS 474.005 to 474.095 void

474.065Â Â Â Â  Limit on authority of supplier to prohibit change in manager of wholesaler

474.075Â Â Â Â  SupplierÂs duty to show it acted reasonably

474.085Â Â Â Â  Remedies of party aggrieved by violation of ORS 474.005 to 474.095

474.095Â Â Â Â  Prohibited conduct of supplier

474.105Â Â Â Â  Legislative finding on ORS 474.115

474.115Â Â Â Â  Wholesale sale of malt beverage subject to agreement designating territory of sale

Â Â Â Â Â  474.005 Definitions. As used in ORS 474.005 to 474.095, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂImporterÂ means any wholesale distributor importing malt beverages into this state for sale to retailer accounts or for sale to other wholesalers designated as subjobbers for resale.

Â Â Â Â Â  (2) ÂMalt beverage manufacturerÂ means any manufacturer, brewer, importer or master distributor of malt beverages located within or outside this state, or any other person, whether located within or outside this state who enters into an agreement of distributorship for the resale of malt beverages in this state with any wholesale distributor doing business in the State of Oregon.

Â Â Â Â Â  (3) ÂPersonÂ means any natural person, corporation, partnership, trust, agency or other entity, as well as any individual officers, directors or other persons in active control of the activities of such entity.

Â Â Â Â Â  (4) ÂSupplierÂ means any malt beverage manufacturer, agent of a malt beverage manufacturer, importer or holder of a certificate under ORS 471.244 who enters into or is a party to any wholesale distribution agreement with a wholesale distributor.

Â Â Â Â Â  (5) ÂWholesale distribution agreementÂ means any contract, agreement, commercial relationship, license, association or any other arrangement for a definite or indefinite period between a supplier and wholesale distributor.

Â Â Â Â Â  (6) ÂWholesale distributorÂ means any person importing or causing to be imported into this state, or purchasing or causing to be purchased within this state, any malt beverage for sale or resale to retailers licensed under the laws of this state, regardless of whether the business of such person is conducted under the terms of any agreement with a malt beverage manufacturer. [1989 c.529 Â§1]

Â Â Â Â Â  474.007 Wholesale distribution agreements to be in writing. All wholesale distribution agreements between a supplier and a wholesaler shall be in writing, signed by the parties or their authorized agents. [1989 c.529 Â§2]

Â Â Â Â Â  474.010 [Amended by 1953 c.342 Â§3; 1963 c.137 Â§1; 1974 c.67 Â§4; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.011 Good cause required for termination, cancellation or failure to renew agreement. (1) No supplier shall terminate, cancel or fail to renew a distribution agreement upon expiration of its term or refuse to continue under the agreement without good cause. Good cause exists when a wholesaler fails to comply with a provision of the written agreement that is both reasonable and of material significance to the business relationship between the supplier and the wholesaler and all of the following occur:

Â Â Â Â Â  (a) The supplier gave written notice to the wholesaler of the failure to comply within two years of acquiring knowledge of the breach;

Â Â Â Â Â  (b) The written notice alerted the wholesaler of the failure to comply with the agreement, the intent to terminate and the reasons therefor, and the date the termination would occur, which shall be not less than 90 days after the wholesalerÂs receipt of the notice;

Â Â Â Â Â  (c) The wholesaler has been given 30 days in which to submit a plan of corrective action to comply with the agreement and not less than an additional 60 days to correct the noncompliance; and

Â Â Â Â Â  (d) The supplier acted in good faith.

Â Â Â Â Â  (2) In the event that a wholesale distribution agreement is terminated by a supplier, the wholesaler shall be entitled to reasonable compensation from the supplier for the laid-in cost to the wholesaler of the inventory of the supplierÂs products, including any taxes paid on the inventory by the wholesaler, together with a reasonable charge for handling of the products.

Â Â Â Â Â  (3) In the event that a wholesaler is terminated by a supplier in bad faith or for other than good cause, the wholesaler shall be entitled to additional compensation from the supplier for:

Â Â Â Â Â  (a) The fair market value of any and all assets, including ancillary businesses of the wholesaler used in distributing the supplierÂs products.

Â Â Â Â Â  (b) The goodwill of the business.

Â Â Â Â Â  (4) The total compensation to be paid by the supplier to the wholesaler shall be reduced by any sum received by the wholesaler from sale of assets of the business used in distribution of the supplierÂs products as well as by whatever value such assets may have to the wholesaler that are unrelated to the supplierÂs products.

Â Â Â Â Â  (5) As used in subsection (3) of this section, Âfair market valueÂ means the highest dollar amount at which a seller would be willing to sell and a buyer willing to buy when each possesses all information relevant to the transaction. [1989 c.529 Â§3]

Â Â Â Â Â  474.014 [1961 c.572 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.015 Grounds for termination, cancellation, failure to renew or refusal to continue agreement. (1) A supplier may terminate or cancel an agreement immediately, fail to renew an agreement upon expiration of its term or refuse to continue under the agreement if:

Â Â Â Â Â  (a) The state or federal license of the wholesaler has been revoked or suspended for a period of more than 31 days;

Â Â Â Â Â  (b) The wholesaler is insolvent within the definition of section 101, title 11, United States Code, or there has been a liquidation, dissolution or assignment for the benefit of creditors of substantially all of the assets of the wholesalerÂs business, or an order for relief under chapter 7, title 11, United States Code, has been entered with respect to the wholesaler;

Â Â Â Â Â  (c) The wholesaler, or any individual who holds or owns 10 percent or more of the stock or value of the wholesaler, has been convicted of, or pleads guilty to, a felony;

Â Â Â Â Â  (d) The wholesaler has committed a fraud in its dealings with the supplier or the supplierÂs products;

Â Â Â Â Â  (e) The wholesaler makes a substantial misrepresentation to the supplier which the wholesaler knew to be false and which the supplier relied upon to its detriment;

Â Â Â Â Â  (f) An assignment of the wholesalerÂs rights under a distribution agreement, or a change of a controlling ownership interest, other than that caused by the death or legal incapacity of the wholesaler, has been made without written notice as provided in the written distribution agreement, and the supplier has given written notice to the wholesaler of the supplierÂs intention to terminate on the grounds of transfer without notice unless the transfer was reversed within 30 days from receipt of the notice; or

Â Â Â Â Â  (g) An assignment of wholesalerÂs rights is made despite timely and proper notice of disapproval.

Â Â Â Â Â  (2) In the event of a termination pursuant to this section, the termination shall become effective upon the wholesalerÂs receipt of written notice thereof. [1989 c.529 Â§4]

Â Â Â Â Â  474.016 [1961 c.572 Â§3; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.020 [Amended by 1957 c.587 Â§1; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.025 Successor bound by agreement. A successor to a supplier or wholesaler, whether by way of merger, purchase of corporate shares, purchase of assets or otherwise, shall be bound by each distribution agreement the predecessor was a party to at the time of transfer with respect to each brand the successor continues to make available for sale in this state. [1989 c.529 Â§5]

Â Â Â Â Â  474.030 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.035 Transfer by wholesaler; when conditions may be imposed by supplier. (1) A wholesaler may transfer, bequeath or devise the wholesalerÂs business or share in any wholesale business to the deceased wholesalerÂs spouse, parent, siblings or issue to succeed the decedent in ownership of the business.

Â Â Â Â Â  (2) A supplier may provide in writing for prior approval of any other individual designed or designated to succeed a wholesaler in ownership of the business. Conditions of approval by the supplier shall be reasonable with respect to both the supplierÂs and the wholesalerÂs interest. [1989 c.529 Â§6]

Â Â Â Â Â  474.040 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.045 Supplier prohibited from interfering with transfer by wholesaler. No supplier shall interfere with, prevent or unreasonably delay the transfer of the wholesalerÂs business or any interest therein if the wholesaler has provided the supplier with written notice of the intent to transfer and the transferee meets reasonable standards and qualifications required by the supplier which are nondiscriminatory and are applied uniformly to all wholesalers similarly situated. [1989 c.529 Â§7]

Â Â Â Â Â  474.050 [Amended by 1957 c.587 Â§2; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.055 Supplier prohibited from requiring wholesaler to assent to certain changes in agreement; provisions in violation of ORS 474.005 to 474.095 void. (1) No supplier shall require a wholesaler to assent to any condition or amendment to a wholesale distribution agreement that impairs any right guaranteed under ORS 474.005 to 474.095, or that was not made in good faith or that is unreasonable. Nothing in this section shall be construed to limit or prohibit good faith dispute settlements voluntarily entered into by the parties.

Â Â Â Â Â  (2) Any terms or conditions of any wholesale distribution agreement contrary to the provisions of ORS 474.005 to 474.095 are void. [1989 c.529 Â§8]

Â Â Â Â Â  474.060 [Amended by 1955 c.60 Â§1; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.065 Limit on authority of supplier to prohibit change in manager of wholesaler. No supplier shall prohibit any change in the manager or successor manager of a wholesaler unless the manager or successor manager fails to meet reasonable standards for such position which are nondiscriminatory and are applied uniformly to all wholesalers similarly situated. [1989 c.529 Â§9]

Â Â Â Â Â  474.070 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.075 SupplierÂs duty to show it acted reasonably. For each dispute arising out of an allegation of bad faith termination or for termination for other than good cause, the supplier shall have the burden of proving that it acted reasonably and in good faith, that good cause existed for any termination, cancellation, discontinuance or nonrenewal and that the supplier complied with the applicable requirements of the law. [1989 c.529 Â§10]

Â Â Â Â Â  474.080 [Amended by 1957 c.587 Â§3; 1967 c.117 Â§1; 1971 c.477 Â§1; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.085 Remedies of party aggrieved by violation of ORS 474.005 to 474.095. (1) Any party to a wholesale distribution agreement aggrieved by a violation of any provision of ORS 474.005 to 474.095 shall be entitled to:

Â Â Â Â Â  (a) Injunctive relief enjoining the violation; and

Â Â Â Â Â  (b) Recovery for damages caused by the violation.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the court may award reasonable attorney fees to the prevailing party in an action under this section.

Â Â Â Â Â  (3) The court may not award attorney fees to a prevailing defendant under the provisions of subsection (2) of this section if the action under this section is maintained as a class action pursuant to ORCP 32.

Â Â Â Â Â  (4) If the violation consists of a termination, cancellation, refusal to renew or refusal to permit a transfer of the wholesalerÂs business in contravention of ORS 474.005 to 474.095, damages shall include the decrease in the value of the wholesalerÂs business caused by the violation, including any decrease attributable to the loss of goodwill, less any mitigation. [1989 c.529 Â§11; 1995 c.696 Â§23]

Â Â Â Â Â  474.090 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.095 Prohibited conduct of supplier. No supplier shall:

Â Â Â Â Â  (1) Coerce or induce, or attempt to coerce or induce, any distributor to engage in any illegal act or course of conduct;

Â Â Â Â Â  (2) Require a wholesaler to assent to any unreasonable requirement, condition, understanding or term of an agreement which prohibits a wholesaler from selling the product of any other supplier or suppliers;

Â Â Â Â Â  (3) Require a wholesale distributor to accept delivery of any product or any other item or commodity that was not ordered by the wholesale distributor;

Â Â Â Â Â  (4) Fail or refuse to enter into a wholesale distribution agreement with a wholesale distributor that handles the supplierÂs products; or

Â Â Â Â Â  (5) Take any action that is intended to circumvent the provisions of ORS 474.005 to 474.095. [1989 c.529 Â§12]

Â Â Â Â Â  474.100 [Amended by 1971 c.743 Â§375; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.105 Legislative finding on ORS 474.115. The Legislative Assembly finds that in addition to the purposes specified in ORS 471.030, ORS 474.115 is necessary to maintain and to promote the continued availability of good quality malt beverages for the consumers of Oregon, to promote the orderly marketing of malt beverages, to promote vigorous interbrand malt beverage competition, to encourage competition by the entry of new competitors, to implement the required record-keeping provisions and to facilitate collection of the revenue. [Formerly 471.502]

Â Â Â Â Â  Note: 474.105 and 474.115 were enacted into law by the Legislative Assembly and were added to and made a part of ORS chapter 471 but were not added to or made a part of ORS chapter 474 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  474.110 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.115 Wholesale sale of malt beverage subject to agreement designating territory of sale. (1) It shall be unlawful for any wholesaler to sell any brand of malt beverage in this state except in the territory described in an agreement with the manufacturer or importer authorizing sale by the wholesaler of the brand within a designated territory. Within the designated territory the wholesaler must service as provided in subsection (2) of this section all of the customers without discrimination. The territorial agreement must be in writing and must specify the brand or brands it covers. Where a manufacturer or importer sells several brands, the agreement need not apply to all brands sold by the manufacturer or importer and may apply only to one brand. No manufacturer or importer shall provide by the written agreement for the distribution of a brand to more than one distributor for all or any part of the designated territory. All such agreements shall be filed with the Oregon Liquor Control Commission.

Â Â Â Â Â  (2) Every malt beverage wholesaler licensed shall service for the purpose of quality control all of the malt beverages it sells to its customers. Each wholesaler shall provide quality control services and comply with quality control standards as are specified in writing from time to time by the owner of the trademark of the brand or brands of malt beverage if:

Â Â Â Â Â  (a) These services or standards are reasonable and are reasonably related to the maintenance of quality control; and

Â Â Â Â Â  (b) The wholesaler has received written notice of them.

Â Â Â Â Â  (3) An exclusive territorial designation in any agreement shall be changed only upon the written notice of the manufacturer and shall be filed pursuant to this section and ORS 474.105. The commission shall require the manufacturer to verify that the level of service within the designated territory will not be affected by the change. The notice shall only be given after recognizing all rights of the wholesaler and duties of the manufacturer contained in any written agreement between them. However, if a wholesaler is prevented from servicing the territory due to fire, flood, labor disputes or other causes beyond reasonable control, and if first given permission by the duly licensed exclusive wholesaler of that area and approved by the manufacturer and the commission, another licensed wholesaler not within the designated area may sell the specified brands of malt beverage in that designated area.

Â Â Â Â Â  (4)(a) It shall be unlawful for any wholesaler, either directly or indirectly, to grant or to afford a quantity discount in connection with the sale of malt beverages to any retailer in this state.

Â Â Â Â Â  (b) No provision of any agreement between any manufacturer and importer shall expressly or by implication, or in its operation, establish or maintain the resale price of any brand or brands of malt beverage by the wholesaler. [Formerly 471.503]

Â Â Â Â Â  Note: See note under 474.105.

Â Â Â Â Â  474.120 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.130 [Amended by 1957 c.587 Â§4; 1971 c.743 Â§376; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.140 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.150 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.160 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.170 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.180 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.190 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.200 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.210 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  474.220 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  474.990 [Amended by 1955 c.330 Â§1; 1957 c.587 Â§5; 1961 c.648 Â§11; 1969 c.310 Â§1; 1971 c.743 Â§377; repealed by 1977 c.745 Â§54]

_______________



Chapter 475

Chapter 475 Â Controlled Substances;

Illegal Drug Cleanup; Paraphernalia; Precursors

2007 EDITION

CONTROLLED SUBSTANCES; CLEANUP

LIQUOR; DRUGS

UNIFORM CONTROLLED SUBSTANCES ACT

(Generally)

475.005Â Â Â Â  Definitions for ORS 475.005 to 475.285 and 475.840 to 475.980

475.035Â Â Â Â  Authority to control schedule; rules

475.045Â Â Â Â  Exclusions

475.055Â Â Â Â  Publishing of schedules

475.095Â Â Â Â  Rules; fees

475.101Â Â Â Â  Immunity for reporting violation

(Registration)

475.125Â Â Â Â  Registration requirements

475.135Â Â Â Â  Grounds to grant or deny registration; scope of registration; effect of federal registration

475.145Â Â Â Â  Revocation and suspension of registration

475.155Â Â Â Â  Order to show cause

475.165Â Â Â Â  Records of registrants

(Records)

475.175Â Â Â Â  When order forms required

475.185Â Â Â Â  When prescriptions required

475.188Â Â Â Â  Prescription drug orders; electronic transmission

475.190Â Â Â Â  Exception to prescription requirement; rules

(Miscellaneous)

475.215Â Â Â Â  Cooperative arrangements

475.225Â Â Â Â  Education and research

(Enforcement)

475.235Â Â Â Â  Burden of proof; status of analysis of controlled substance; notice of objection

475.245Â Â Â Â  Conditional discharge

475.255Â Â Â Â  Status of penalties

475.265Â Â Â Â  When prosecution barred

(Interpretation; Title)

475.275Â Â Â Â  Uniformity of interpretation

475.285Â Â Â Â  Short title

OREGON
MEDICAL MARIJUANA ACT

475.300Â Â Â Â  Findings

475.302Â Â Â Â  Definitions for ORS 475.300 to 475.346

475.303Â Â Â Â  Advisory Committee on Medical Marijuana

475.304Â Â Â Â  Marijuana grow site registration system; rules

475.306Â Â Â Â  Medical use of marijuana; rules

475.309Â Â Â Â  Registry identification card; issuance; eligibility; duties of cardholder; immunity

475.312Â Â Â Â  Designated primary caregiver

475.316Â Â Â Â  Limitations on cardholderÂs immunity from criminal laws involving marijuana

475.319Â Â Â Â  Affirmative defense to certain criminal laws involving marijuana; notice

475.320Â Â Â Â  Limits on amounts possessed

475.323Â Â Â Â  Effect of possession of registry identification card or designated primary caregiver card on search and seizure rights

475.324Â Â Â Â  Limits on confiscation of marijuana

475.326Â Â Â Â  Attending physician; limitation on civil liability and professional discipline

475.328Â Â Â Â  Limits on professional licensing boardÂs authority to sanction licensee for medical use of marijuana; authorizes licensed health care professional to administer medical marijuana

475.331Â Â Â Â  List of persons issued registry identification cards, designated primary caregivers and authorized grow sites; disclosure

475.334Â Â Â Â  Adding diseases or conditions that qualify as debilitating medical conditions; rules

475.338Â Â Â Â  Rules

475.340Â Â Â Â  Limitations on reimbursement of costs and employer accommodation

475.342Â Â Â Â  Limitations on protection from criminal liability

475.346Â Â Â Â  Short title

ILLEGAL DRUG CLEANUP

475.405Â Â Â Â  Definitions for ORS 475.405 to 475.495

475.415Â Â Â Â  Request for cleanup

475.425Â Â Â Â  Environmental Quality Commission rules; designation of chemicals

475.435Â Â Â Â  Authority of director

475.445Â Â Â Â  Site entry; purposes

475.455Â Â Â Â  Liability of certain persons for cleanup costs

475.465Â Â Â Â  Liability of state for cleanup

475.475Â Â Â Â  Department record of costs; collection of costs

475.485Â Â Â Â  Costs and penalties as lien; enforcement of lien

475.495Â Â Â Â  Illegal Drug Cleanup Fund; sources; uses

DRUG PARAPHERNALIA

475.525Â Â Â Â
Sale
of drug paraphernalia prohibited; definition of drug paraphernalia; exceptions

475.535Â Â Â Â  Action to enforce ORS 475.525 to 475.565

475.545Â Â Â Â  Order of forfeiture of paraphernalia; effect

475.555Â Â Â Â  Seizure of drug paraphernalia

475.565Â Â Â Â  Civil penalty for violation of ORS 475.525

HYPODERMIC DEVICES

475.805Â Â Â Â  Providing hypodermic device to minor prohibited; exception

PENALTIES

475.840Â Â Â Â  Prohibited acts generally; penalties; affirmative defense for certain peyote uses

475.843Â Â Â Â  Affirmative defense to unlawfully possessing pseudoephedrine

475.846Â Â Â Â  Unlawful manufacture of heroin

475.848Â Â Â Â  Unlawful manufacture of heroin within 1,000 feet of school

475.850Â Â Â Â  Unlawful delivery of heroin

475.852Â Â Â Â  Unlawful delivery of heroin within 1,000 feet of school

475.854Â Â Â Â  Unlawful possession of heroin

475.856Â Â Â Â  Unlawful manufacture of marijuana

475.858Â Â Â Â  Unlawful manufacture of marijuana within 1,000 feet of school

475.860Â Â Â Â  Unlawful delivery of marijuana

475.862Â Â Â Â  Unlawful delivery of marijuana within 1,000 feet of school

475.864Â Â Â Â  Unlawful possession of marijuana

475.866Â Â Â Â  Unlawful manufacture of 3,4-methylene- dioxymethamphetamine

475.868Â Â Â Â  Unlawful manufacture of 3,4-methylene- dioxymethamphetamine within 1,000 feet of school

475.870Â Â Â Â  Unlawful delivery of 3,4-methylenedioxy- methamphetamine

475.872Â Â Â Â  Unlawful delivery of 3,4-methylenedioxy- methamphetamine within 1,000 feet of school

475.874Â Â Â Â  Unlawful possession of 3,4-methylenedioxymethamphetamine

475.876Â Â Â Â  Unlawful manufacture of cocaine

475.878Â Â Â Â  Unlawful manufacture of cocaine within 1,000 feet of school

475.880Â Â Â Â  Unlawful delivery of cocaine

475.882Â Â Â Â  Unlawful delivery of cocaine within 1,000 feet of school

475.884Â Â Â Â  Unlawful possession of cocaine

475.886Â Â Â Â  Unlawful manufacture of methamphetamine

475.888Â Â Â Â  Unlawful manufacture of methamphetamine within 1,000 feet of school

475.890Â Â Â Â  Unlawful delivery of methamphetamine

475.892Â Â Â Â  Unlawful delivery of methamphetamine within 1,000 feet of school

475.894Â Â Â Â  Unlawful possession of methamphetamine

475.900Â Â Â Â  Crime category classification; proof of commercial drug offense

475.902Â Â Â Â  Directives to
Oregon
Criminal Justice Commission

475.904Â Â Â Â  Unlawful manufacture or delivery of controlled substance within 1,000 feet of school

475.906Â Â Â Â  Penalties for distribution to minors

475.908Â Â Â Â  Causing another person to ingest a controlled substance

475.910Â Â Â Â  Application of controlled substance to the body of another person; prohibition

475.912Â Â Â Â  Unlawful delivery of imitation controlled substance

475.914Â Â Â Â  Prohibited acts for registrants; penalties

475.916Â Â Â Â  Prohibited acts involving records and fraud; penalties

475.918Â Â Â Â  Falsifying drug test results

475.920Â Â Â Â  Providing drug test falsification equipment

PRECURSOR SUBSTANCES

475.940Â Â Â Â  Precursor substances described

475.945Â Â Â Â  Authority and duties of Department of State Police; rules

475.947Â Â Â Â  Warning notice for precursor substance violation

475.949Â Â Â Â  Injunctive relief for precursor substance violation

475.950Â Â Â Â  Failure to report precursor substances transaction

475.955Â Â Â Â  Failure to report missing precursor substances

475.960Â Â Â Â  Illegally selling drug equipment

475.962Â Â Â Â  Distribution of equipment, solvent, reagent or precursor substance with intent to facilitate manufacture of controlled substance

475.965Â Â Â Â  Providing false information on precursor substances report or record

475.967Â Â Â Â  Possession of precursor substance with intent to manufacture controlled substance

475.969Â Â Â Â  Unlawful possession of phosphorus

475.971Â Â Â Â  Unlawful possession of anhydrous ammonia

475.973Â Â Â Â  Rulemaking authority regarding products containing ephedrine, pseudoephedrine and phenylpropanolamine; records

475.975Â Â Â Â  Unlawful possession of iodine in its elemental form; recording transfers; unlawful distribution of iodine in its elemental form

475.976Â Â Â Â  Unlawful possession of iodine matrix; recording transfers; unlawful distribution of iodine matrix

475.977Â Â Â Â  Possessing or disposing of methamphetamine manufacturing waste

475.978Â Â Â Â  Methyl sulfonyl methane; transfers; records; rules

475.979Â Â Â Â  Unlawful possession of lithium metal or sodium metal

475.980Â Â Â Â  Affirmative defense to ORS 475.969, 475.971, 475.975 (1) and 475.976 (1)

UNIFORM CONTROLLED SUBSTANCES ACT

(Generally)

Â Â Â Â Â  475.005 Definitions for ORS 475.005 to 475.285 and 475.840 to 475.980. As used in ORS 475.005 to 475.285 and 475.840 to 475.980, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAbuseÂ means the repetitive excessive use of a drug short of dependence, without legal or medical supervision, which may have a detrimental effect on the individual or society.

Â Â Â Â Â  (2) ÂAdministerÂ means the direct application of a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

Â Â Â Â Â  (a) A practitioner or an authorized agent thereof; or

Â Â Â Â Â  (b) The patient or research subject at the direction of the practitioner.

Â Â Â Â Â  (3) ÂAdministrationÂ means the Drug Enforcement Administration of the United States Department of Justice, or its successor agency.

Â Â Â Â Â  (4) ÂAgentÂ means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. It does not include a common or contract carrier, public warehouseman or employee of the carrier or warehouseman.

Â Â Â Â Â  (5) ÂBoardÂ means the State Board of Pharmacy.

Â Â Â Â Â  (6) ÂControlled substanceÂ means a drug or its immediate precursor classified in Schedules I through V under the federal Controlled Substances Act, 21 U.S.C. 811 to 812, as modified under ORS 475.035. The use of the term ÂprecursorÂ in this subsection does not control and is not controlled by the use of the term ÂprecursorÂ in ORS 475.840 to 475.980.

Â Â Â Â Â  (7) ÂCounterfeit substanceÂ means a controlled substance or its container or labeling, which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, delivered or dispensed the substance.

Â Â Â Â Â  (8) ÂDeliverÂ or ÂdeliveryÂ means the actual, constructive or attempted transfer, other than by administering or dispensing, from one person to another of a controlled substance, whether or not there is an agency relationship.

Â Â Â Â Â  (9) ÂDeviceÂ means instruments, apparatus or contrivances, including their components, parts or accessories, intended:

Â Â Â Â Â  (a) For use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals; or

Â Â Â Â Â  (b) To affect the structure of any function of the body of humans or animals.

Â Â Â Â Â  (10) ÂDispenseÂ means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, and includes the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for that delivery.

Â Â Â Â Â  (11) ÂDispenserÂ means a practitioner who dispenses.

Â Â Â Â Â  (12) ÂDistributorÂ means a person who delivers.

Â Â Â Â Â  (13) ÂDrugÂ means:

Â Â Â Â Â  (a) Substances recognized as drugs in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary, or any supplement to any of them;

Â Â Â Â Â  (b) Substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals;

Â Â Â Â Â  (c) Substances (other than food) intended to affect the structure or any function of the body of humans or animals; and

Â Â Â Â Â  (d) Substances intended for use as a component of any article specified in paragraph (a), (b) or (c) of this subsection; however, the term does not include devices or their components, parts or accessories.

Â Â Â Â Â  (14) ÂElectronically transmittedÂ or Âelectronic transmissionÂ means a communication sent or received through technological apparatuses, including computer terminals or other equipment or mechanisms linked by telephone or microwave relays, or any similar apparatus having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

Â Â Â Â Â  (15) ÂManufactureÂ means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance:

Â Â Â Â Â  (a) By a practitioner as an incident to administering or dispensing of a controlled substance in the course of professional practice; or

Â Â Â Â Â  (b) By a practitioner, or by an authorized agent under the practitionerÂs supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale.

Â Â Â Â Â  (16) ÂMarijuanaÂ means all parts of the plant Cannabis family Moraceae, whether growing or not; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant or its resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of the plant which is incapable of germination.

Â Â Â Â Â  (17) ÂPersonÂ includes a government subdivision or agency, business trust, estate, trust or any other legal entity.

Â Â Â Â Â  (18) ÂPractitionerÂ means physician, dentist, veterinarian, scientific investigator, certified nurse practitioner, physician assistant or other person licensed, registered or otherwise permitted by law to dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state but does not include a pharmacist or a pharmacy.

Â Â Â Â Â  (19) ÂPrescriptionÂ means a written, oral or electronically transmitted direction, given by a practitioner for the preparation and use of a drug. When the context requires, ÂprescriptionÂ also means the drug prepared under such written, oral or electronically transmitted direction. Any label affixed to a drug prepared under written, oral or electronically transmitted direction shall prominently display a warning that the removal thereof is prohibited by law.

Â Â Â Â Â  (20) ÂProductionÂ includes the manufacture, planting, cultivation, growing or harvesting of a controlled substance.

Â Â Â Â Â  (21) ÂResearchÂ means an activity conducted by the person registered with the federal Drug Enforcement Administration pursuant to a protocol approved by the United States Food and Drug Administration.

Â Â Â Â Â  (22) ÂUltimate userÂ means a person who lawfully possesses a controlled substance for the use of the person or for the use of a member of the household of the person or for administering to an animal owned by the person or by a member of the household of the person. [1977 c.745 Â§1; 1979 c.777 Â§49; 1979 c.785 Â§5; 1981 c.220 Â§1; 1981 c.666 Â§1; 1987 c.657 Â§8; 1995 c.440 Â§22; 2001 c.615 Â§15; 2001 c.623 Â§3]

Â Â Â Â Â  475.010 [Amended by 1953 c.342 Â§3; 1957 c.587 Â§6; 1965 c.545 Â§1; 1971 c.743 Â§378; 1973 c.697 Â§9; 1974 c.67 Â§5; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.015 [1977 c.745 Â§3; 1979 c.777 Â§50; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.020 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.025 [1977 c.745 Â§4; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.030 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.035 Authority to control schedule; rules. (1) In arriving at any decision on changes in or addition to classification when changes or additions are proposed by the federal Drug Enforcement Administration or by any other reliable source, the State Board of Pharmacy shall review the scientific knowledge available regarding the substance, its pharmacological effects, patterns of use and misuse, and potential consequences of abuse, and consider the judgment of individuals with training and experience with the substance.

Â Â Â Â Â  (2) Whenever the board determines that a change in or an addition to the schedule of a controlled substance is justified, the board by rule may order the change and fix the effective date thereof.

Â Â Â Â Â  (3) If a substance is an ingredient of a controlled substance, the ingredient shall be considered to be in the same schedule as that controlled substance. Substances which are precursors of the ingredient shall not be subject to control solely because they are precursors of the ingredient. The use of the term ÂprecursorÂ in this subsection does not control and is not controlled by the use of the term ÂprecursorÂ in ORS 475.840 to 475.980.

Â Â Â Â Â  (4) The board shall administer ORS 475.005 to 475.285 and 475.840 to 475.980 in accordance with ORS chapter 183.

Â Â Â Â Â  (5) Authority to control under this section does not extend to tobacco or to alcoholic beverages as defined in ORS 471.001. [1977 c.745 Â§5; 1981 c.666 Â§2; 1987 c.657 Â§9; 1995 c.301 Â§31; 1995 c.440 Â§23; 2001 c.615 Â§16]

Â Â Â Â Â  475.040 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.045 Exclusions. The State Board of Pharmacy shall exclude any nonnarcotic substance from a schedule if such substance may, under the Federal Food, Drug, and Cosmetic Act and the law of this state, be lawfully sold over the counter without a prescription. [1977 c.745 Â§7a]

Â Â Â Â Â  475.050 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.055 Publishing of schedules. The State Board of Pharmacy shall publish the classification of controlled substances within 30 days following revision of any classification or reclassification of a controlled substance. [1977 c.745 Â§6; 1981 c.666 Â§3]

Â Â Â Â Â  475.060 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.070 [Amended by 1961 c.648 Â§12; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.075 [1977 c.745 Â§2; 1979 c.777 Â§51; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.080 [Repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.085 [1977 c.745 Â§55; 1979 c.777 Â§52; repealed by 1981 c.666 Â§11]

Â Â Â Â Â  475.090 [Amended by 1953 c.543 Â§3; 1957 c.587 Â§7; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.095 Rules; fees. The State Board of Pharmacy may adopt rules relating to fees and charge reasonable fees in addition to any other fees required by statute or rule, relating to the registration and control of the manufacture, delivery and dispensing of controlled substances within this state. [1977 c.745 Â§7; 1981 c.666 Â§4]

Â Â Â Â Â  475.100 [Amended by 1953 c.396 Â§2; 1957 c.587 Â§8; 1963 c.229 Â§1; 1965 c.15 Â§1; 1965 c.545 Â§2; 1971 c.743 Â§379; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.101 Immunity for reporting violation. A person who, in good faith, makes a report of a violation of ORS 475.840 to 475.980 and who has reasonable grounds for making the report is immune from any civil or criminal liability that might otherwise be incurred or imposed with respect to making the report or to the content of the report. The person has the same immunity with respect to participating in a judicial proceeding resulting from the report. [2005 c.706 Â§7]

Â Â Â Â Â  Note: 475.101 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.110 [Amended by 1953 c.396 Â§2; 1965 c.545 Â§3; 1971 c.743 Â§379a; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.120 [Repealed by 1971 c.743 Â§432]

(Registration)

Â Â Â Â Â  475.125 Registration requirements. (1) Every person who manufactures, delivers or dispenses any controlled substance within this state or who proposes to engage in the manufacture, delivery or dispensing of any controlled substance within this state, must obtain annually a registration issued by the State Board of Pharmacy in accordance with its rules.

Â Â Â Â Â  (2) Persons registered by the board under ORS 475.005 to 475.285 and 475.840 to 475.980 to manufacture, deliver, dispense or conduct research with controlled substances may possess, manufacture, deliver, dispense or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of ORS 475.045, 475.095 and 475.125 to 475.185 and other applicable laws of this state.

Â Â Â Â Â  (3) The following persons need not register and may lawfully possess controlled substances under ORS 475.005 to 475.285 and 475.840 to 475.980:

Â Â Â Â Â  (a) An agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if the agent or employee is acting in the usual course of business or employment.

Â Â Â Â Â  (b) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment.

Â Â Â Â Â  (c) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance, unless otherwise prohibited.

Â Â Â Â Â  (d) A practitioner otherwise licensed under the laws of this state and authorized to dispense or administer a controlled substance by the licensing authority.

Â Â Â Â Â  (4) The board may waive by rule the requirement for registration of certain manufacturers or dispensers if it finds it consistent with the public health and safety.

Â Â Â Â Â  (5) A separate registration is required at each principal place of business or professional practice where the applicant manufactures, delivers or dispenses controlled substances.

Â Â Â Â Â  (6) The board may inspect the establishment of a registrant or applicant for registration in accordance with the rules of the board. [1977 c.745 Â§8; 1995 c.440 Â§24]

Â Â Â Â Â  475.130 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.135 Grounds to grant or deny registration; scope of registration; effect of federal registration. (1) The State Board of Pharmacy shall register or renew the registration of an applicant to manufacture or dispense controlled substances included in schedules under procedures defined in ORS 475.035, unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the board shall consider the following factors:

Â Â Â Â Â  (a) Failure to maintain effective controls against diversion of controlled substances into other than legitimate medical, scientific or industrial channels;

Â Â Â Â Â  (b) Failure to comply with applicable state or local laws;

Â Â Â Â Â  (c) Any convictions of the applicant under any federal or state laws relating to any controlled substance;

Â Â Â Â Â  (d) Past experience in the manufacture, delivery or dispensing of controlled substances and the existence in the applicantÂs establishment of effective controls against diversion;

Â Â Â Â Â  (e) Furnishing by the applicant of false or fraudulent material in any application filed under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (f) Suspension or revocation of the applicantÂs federal registration to manufacture, deliver or dispense controlled substances as authorized by federal law; or

Â Â Â Â Â  (g) Any other factors relevant to and consistent with the public health and safety.

Â Â Â Â Â  (2) Registration under subsection (1) of this section does not entitle a registrant to manufacture, deliver or dispense controlled substances in Schedule I or II other than those specified in the registration.

Â Â Â Â Â  (3) Practitioners must be registered to conduct research with controlled substances in Schedules I through V if they are authorized to conduct research under the law of this state. The board need not require separate registration under ORS 475.045, 475.095 and 475.125 to 475.185 for practitioners engaging in research with controlled substances in Schedules I through V where the registrant is already registered under ORS 475.045, 475.095 and 475.125 to 475.185 in another capacity. Persons with valid registration from the Drug Enforcement Administration for research on controlled substances may conduct research within this state in compliance with other state law upon furnishing the board evidence of that federal registration, and are exempt from state prosecution for possession and distribution of controlled substances to the extent of the registration. Registration under ORS 475.005 to 475.285 and 475.840 to 475.980 does not exempt the registrant from compliance with any other relevant law of this state or the
United States
, unless such exemption is expressly provided under ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (4) Notwithstanding this section, the manufacture, delivery or dispensing of any controlled substance excluded from any medical use by federal law is prohibited, except:

Â Â Â Â Â  (a) For research authorized under subsection (3) of this section and ORS 475.225; or

Â Â Â Â Â  (b) As otherwise provided by state or federal law.

Â Â Â Â Â  (5) Compliance by manufacturers and distributors with the provisions of the federal law respecting registration, excluding fees, entitles them to be registered under ORS 475.045, 475.095 and 475.125 to 475.185. [1977 c.745 Â§9; 1979 c.777 Â§53; 1981 c.666 Â§5; 1995 c.440 Â§25]

Â Â Â Â Â  475.140 [Repealed by 1957 c.587 Â§12]

Â Â Â Â Â  475.145 Revocation and suspension of registration. (1) A registration under ORS 475.135 to manufacture, deliver or dispense a controlled substance may be suspended or revoked by the State Board of Pharmacy upon a finding that:

Â Â Â Â Â  (a) The registrant has furnished false or fraudulent material information in any application filed under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (b) The registrant has been convicted of a felony under any state or federal law relating to any controlled substance;

Â Â Â Â Â  (c) The registrant has had the federal registration suspended or revoked to manufacture, deliver or dispense controlled substances;

Â Â Â Â Â  (d) The registrant has violated any rule of the board under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (e) The registrant has failed to maintain proper records or has failed to follow proper refill procedures; or

Â Â Â Â Â  (f) Continuance of registration would be inconsistent with the public interest under any factor stated in ORS 475.135.

Â Â Â Â Â  (2) The board may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

Â Â Â Â Â  (3) If the board suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

Â Â Â Â Â  (4) The board shall promptly notify the administration of all orders suspending or revoking registration and all forfeitures of controlled substances. [1977 c.745 Â§10; 1981 c.666 Â§6; 1995 c.440 Â§26]

Â Â Â Â Â  475.150 [Amended by 1959 c.411 Â§1; 1971 c.418 Â§14; repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.155 Order to show cause. (1) Before denying, suspending or revoking a registration, or refusing a renewal of registration, the State Board of Pharmacy shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the board at a time and place not less than 30 days after the date of service of the order. These proceedings shall be conducted in accordance with ORS chapter 183 without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

Â Â Â Â Â  (2) The board may suspend, without an order to show cause, any registration simultaneously with the institution of proceedings under ORS 475.145 or where renewal of registration is refused, if it finds that there is an imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the board or dissolved by a court of competent jurisdiction. [1977 c.745 Â§11]

Â Â Â Â Â  475.160 [Repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.165 Records of registrants. Persons registered to manufacture, deliver or dispense controlled substances under ORS 475.005 to 475.285 and 475.840 to 475.980 shall keep records and maintain inventories in conformance with the recordkeeping and inventory requirements of federal law and with any additional rules the State Board of Pharmacy issues. [1977 c.745 Â§12; 1995 c.440 Â§27]

(Records)

Â Â Â Â Â  475.175 When order forms required. Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of federal law respecting order forms shall be deemed compliance with this section. [1977 c.745 Â§13]

Â Â Â Â Â  475.185 When prescriptions required. (1) Except when dispensed directly by a practitioner to an ultimate user, no controlled substance in Schedule II may be dispensed without the written prescription of a practitioner.

Â Â Â Â Â  (2) In emergency situations, as defined by rule of the State Board of Pharmacy, Schedule II drugs may be dispensed upon oral or electronically transmitted prescription of a practitioner, reduced promptly to writing and filed by the pharmacy. Prescriptions shall be retained in conformity with the requirements of ORS 475.165. No prescription for a Schedule II substance may be refilled.

Â Â Â Â Â  (3) Except when dispensed directly by a practitioner to an ultimate user, a controlled substance included in Schedule III, IV or V, which is a prescription drug, shall not be dispensed without a written, oral or electronically transmitted prescription of a practitioner. The prescription shall not be filled or refilled more than six months after the date on which it was issued and no prescription authorized to be refilled may be refilled more than five times. Additional quantities of the controlled substances listed in Schedule III, IV or V may only be authorized by a practitioner through issuance of a new prescription.

Â Â Â Â Â  (4) A controlled substance shall not be delivered or dispensed other than for a medical purpose.

Â Â Â Â Â  (5) Except in good faith and in the course of professional practice only, a practitioner or a pharmacist may not dispense controlled substances.

Â Â Â Â Â  (6) Any oral or electronically transmitted prescription authorized by statute or rule shall be stored by electronic means or reduced promptly to writing and filed by the pharmacy.

Â Â Â Â Â  (7) Issuance, preparation, labeling, dispensing, recordkeeping and filing of prescriptions or medication orders shall be in conformance with the requirements of the federal law and rules of the board. [1977 c.745 Â§14; 1979 c.777 Â§54; 1981 c.666 Â§7; 2001 c.623 Â§4]

Â Â Â Â Â  475.188 Prescription drug orders; electronic transmission. (1) Prescription drug orders may be transmitted by electronic means from a practitioner authorized to prescribe drugs directly to the dispensing pharmacist.

Â Â Â Â Â  (2) All prescription drug orders communicated by way of electronic transmission shall:

Â Â Â Â Â  (a) Be transmitted only by an authorized practitioner;

Â Â Â Â Â  (b) Be transmitted directly to a pharmacist in a pharmacy of the patientÂs choice with no intervening person having access to the prescription drug order;

Â Â Â Â Â  (c) Specify the prescribing practitionerÂs telephone number for verbal confirmation, the time and date of transmission, the identity of the pharmacy intended to receive the transmission and all other information required for a prescription by federal or state law; and

Â Â Â Â Â  (d) Be traceable to the prescribing practitioner by an electronic signature or other secure method of validation.

Â Â Â Â Â  (3) An electronic transmission of a prescription drug order shall be stored by electronic means or reduced promptly to writing, filed by the pharmacy and retained in conformity with the requirements of ORS 475.165.

Â Â Â Â Â  (4) The dispensing pharmacist shall exercise professional judgment regarding the accuracy, validity and authenticity of an electronically transmitted prescription drug order.

Â Â Â Â Â  (5) All equipment for transmission, storage or receipt of electronically transmitted prescription drug orders shall be maintained to protect against unauthorized access.

Â Â Â Â Â  (6) A pharmacist, pharmacy or pharmacy department shall not enter into an agreement with a practitioner or health care facility concerning the provision of any electronic transmission equipment or apparatus that would adversely affect a patientÂs freedom to select the pharmacy or pharmacy department of the patientÂs choice.

Â Â Â Â Â  (7) A pharmacist, pharmacy or pharmacy department shall not provide any electronic equipment or apparatus to a practitioner or health care facility for the purpose of providing an incentive to the practitioner or health care facility to refer patients to a particular pharmacy or pharmacy department.

Â Â Â Â Â  (8) There shall be no additional charge to the patient because the prescription drug order was electronically transmitted.

Â Â Â Â Â  (9) Nothing in this section shall be construed as authorizing the electronic transmission of a prescription drug order when a written prescription is required under ORS 127.815, 137.473, 169.750, 453.025 or 475.185 (1). [2001 c.623 Â§2; 2003 c.102 Â§1]

Â Â Â Â Â  Note: 475.188 was added to and made a part of 475.005 to 475.285 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.190 Exception to prescription requirement; rules. (1) Notwithstanding the provisions of ORS 475.185, upon registration with the State Board of Pharmacy, a humane society or animal control agency may purchase, possess and, subject to subsection (4) of this section, administer sodium pentobarbital to euthanize injured, sick, homeless or unwanted domestic pets and other animals.

Â Â Â Â Â  (2) The State Board of Pharmacy, after consultation with the Oregon State Veterinary Medical Examining Board, shall adopt rules according to ORS 183.325 to 183.410 establishing requirements for registration, renewal of registration and revocation or suspension of registration under subsection (1) of this section. Those rules shall include a provision that the State Board of Pharmacy will suspend or revoke the registration of any humane society or animal control agency that allows a person who is not certified under subsection (4) of this section to administer sodium pentobarbital.

Â Â Â Â Â  (3) Any person who is registered under ORS 475.005 to 475.285 and 475.840 to 475.980 to deliver or dispense controlled substances may deliver or dispense sodium pentobarbital to a humane society or animal control agency registered under subsections (1) and (2) of this section.

Â Â Â Â Â  (4) The Oregon State Veterinary Medical Examining Board, after consultation with the State Board of Pharmacy, shall adopt rules establishing requirements for certification of persons to administer sodium pentobarbital. Those rules may require that a person complete certain educational or training programs in order to be certified. No person shall administer sodium pentobarbital unless the person is certified by the Oregon State Veterinary Medical Examining Board. [1983 c.342 Â§2; 1995 c.440 Â§28]

Â Â Â Â Â  475.205 [1977 c.745 Â§24; repealed by 1981 c.666 Â§11]

(Miscellaneous)

Â Â Â Â Â  475.215 Cooperative arrangements. The State Board of Pharmacy shall cooperate with federal and other state agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it may:

Â Â Â Â Â  (1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances; and

Â Â Â Â Â  (2) Cooperate in training programs concerning controlled substance law enforcement at local and state levels. [1977 c.745 Â§22]

Â Â Â Â Â  475.225 Education and research. (1) The Department of Human Services shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs it may:

Â Â Â Â Â  (a) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

Â Â Â Â Â  (b) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

Â Â Â Â Â  (c) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

Â Â Â Â Â  (d) Evaluate procedures, projects, techniques and controls conducted or proposed as part of educational programs on misuse or abuse of controlled substances;

Â Â Â Â Â  (e) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and

Â Â Â Â Â  (f) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

Â Â Â Â Â  (2) The department shall encourage research on the medical use, misuse and abuse of controlled substances. In connection with the research, and in furtherance of the enforcement of ORS 475.005 to 475.285 and 475.840 to 475.980, it may:

Â Â Â Â Â  (a) Establish methods to assess accurately the physiological, psychological and social effects of controlled substances and identify their medical uses, relative hazard potential, and potential for abuse;

Â Â Â Â Â  (b) Make studies and undertake programs of research to:

Â Â Â Â Â  (A) Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (B) Determine patterns of use, misuse and abuse of controlled substances and the social effects thereof; and

Â Â Â Â Â  (C) Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled substances; or

Â Â Â Â Â  (c) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations or special projects which bear directly on misuse and abuse of controlled substances.

Â Â Â Â Â  (3) The department may enter into contracts for educational and research activities without performance bonds and without regard to ORS 279A.125, 279A.140, 279B.025, 279B.240, 279B.270, 279B.275, 279B.280, 459A.475, 459A.480, 459A.485 and 459A.490. [1977 c.745 Â§25; 1981 c.666 Â§8; 1995 c.440 Â§29; 2003 c.794 Â§297]

(Enforcement)

Â Â Â Â Â  475.235 Burden of proof; status of analysis of controlled substance; notice of objection. (1) It is not necessary for the state to negate any exemption or exception in ORS 475.005 to 475.285 and 475.840 to 475.980 in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under ORS 475.005 to 475.285 and 475.840 to 475.980. The burden of proof of any exemption or exception is upon the person claiming it.

Â Â Â Â Â  (2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under ORS 475.005 to 475.285 and 475.840 to 475.980, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

Â Â Â Â Â  (3)(a) When a controlled substance is at issue in a criminal proceeding before a grand jury, at a preliminary hearing, in a proceeding on a district attorneyÂs information or for purposes of an early disposition program, it is prima facie evidence of the identity of the controlled substance if:

Â Â Â Â Â  (A) A sample of the controlled substance is tested using a presumptive test for controlled substances;

Â Â Â Â Â  (B) The test is conducted by a law enforcement officer trained to use the test or by a forensic scientist; and

Â Â Â Â Â  (C) The test is positive for the particular controlled substance.

Â Â Â Â Â  (b) When the identity of a controlled substance is established using a presumptive test for purposes of a criminal proceeding before a grand jury, a preliminary hearing, a proceeding on a district attorneyÂs information or an early disposition program, the defendant, upon notice to the district attorney, may request that the controlled substance be sent to a state police forensic laboratory for analysis.

Â Â Â Â Â  (4) Notwithstanding any other provision of law, in all prosecutions in which an analysis of a controlled substance or sample was conducted, a certified copy of the analytical report signed by the director of a state police forensic laboratory or the analyst or forensic scientist conducting the analysis shall be admitted as prima facie evidence of the results of the analytical findings unless the defendant has provided notice of an objection in accordance with subsection (5) of this section.

Â Â Â Â Â  (5) If the defendant intends to object at trial to the admission of a certified copy of an analytical report as provided in subsection (4) of this section, not less than 15 days prior to trial the defendant shall file written notice of the objection with the court and serve a copy on the district attorney.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂAnalystÂ means a person employed by the Department of State Police to conduct analysis in forensic laboratories established by the department under ORS 181.080.

Â Â Â Â Â  (b) ÂPresumptive testÂ includes, but is not limited to, chemical tests using Marquis reagent, Duquenois-Levine reagent, Scott reagent system or modified ChenÂs reagent. [1977 c.745 Â§23; 1989 c.194 Â§1; 1995 c.440 Â§6; 1997 c.346 Â§1; 2001 c.870 Â§14; 2003 c.538 Â§1; 2007 c.636 Â§1]

Â Â Â Â Â  Note: The amendments to 475.235 by section 2, chapter 636,
Oregon
Laws 2007, become operative January 2, 2010. See section 5, chapter 636, Oregon Laws 2007. The text that is operative on and after January 2, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  475.235. (1) It is not necessary for the state to negate any exemption or exception in ORS 475.005 to 475.285 and 475.840 to 475.980 in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under ORS 475.005 to 475.285 and 475.840 to 475.980. The burden of proof of any exemption or exception is upon the person claiming it.

Â Â Â Â Â  (2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under ORS 475.005 to 475.285 and 475.840 to 475.980, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

Â Â Â Â Â  (3)(a) When a controlled substance is at issue in a criminal proceeding before a grand jury, at a preliminary hearing, in a proceeding on a district attorneyÂs information or for purposes of an early disposition program, it is prima facie evidence of the identity of the controlled substance if:

Â Â Â Â Â  (A) A sample of the controlled substance is tested using a presumptive test for controlled substances;

Â Â Â Â Â  (B) The test is conducted by a law enforcement officer trained to use the test or by a forensic scientist; and

Â Â Â Â Â  (C) The test is positive for the particular controlled substance.

Â Â Â Â Â  (b) When the identity of a controlled substance is established using a presumptive test for purposes of a criminal proceeding before a grand jury, a preliminary hearing, a proceeding on a district attorneyÂs information or an early disposition program, the defendant, upon notice to the district attorney, may request that the controlled substance be sent to a state police forensic laboratory for analysis.

Â Â Â Â Â  (4) As used in this section, Âpresumptive testÂ includes, but is not limited to, chemical tests using Marquis reagent, Duquenois-Levine reagent, Scott reagent system or modified ChenÂs reagent.

Â Â Â Â Â  475.245 Conditional discharge. Whenever any person pleads guilty to or is found guilty of possession of a controlled substance under ORS 475.840 (3), 475.854, 475.864, 475.874, 475.884 or 475.894 or of a property offense that is motivated by a dependence on a controlled substance, the court, without entering a judgment of guilt and with the consent of the district attorney and the accused, may defer further proceedings and place the person on probation. Upon violation of a term or condition of probation, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against the person. Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. There may be only one discharge and dismissal under this section with respect to any person. [1977 c.745 Â§21; 1995 c.440 Â§30; 1999 c.799 Â§1; 2001 c.834 Â§Â§6,10; 2005 c.706 Â§26; 2005 c.708 Â§Â§56,57]

Â Â Â Â Â  475.255 Status of penalties. Any penalty imposed for violation of ORS 475.005 to 475.285 and 475.840 to 475.980 is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law. [1977 c.745 Â§18; 1995 c.440 Â§31]

Â Â Â Â Â  475.265 When prosecution barred. If a violation of ORS 475.005 to 475.285 and 475.840 to 475.980 is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state. [1977 c.745 Â§19; 1995 c.440 Â§32]

(Interpretation; Title)

Â Â Â Â Â  475.275 Uniformity of interpretation. ORS 475.005 to 475.285 and 475.840 to 475.980 shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of ORS 475.005 to 475.285 and 475.840 to 475.980 among those states which enact similar laws. [1977 c.745 Â§28; 1995 c.440 Â§33]

Â Â Â Â Â  475.285 Short title. ORS 475.005 to 475.285 and 475.840 to 475.980 may be cited as the Uniform Controlled Substances Act. [1977 c.745 Â§29; 1995 c.440 Â§7]

Â Â Â Â Â  475.295 [1989 c.1075 Â§2; 1991 c.460 Â§3; 1993 c.33 Â§358; renumbered 430.400 in 1993]

OREGON
MEDICAL MARIJUANA ACT

Â Â Â Â Â  475.300 Findings. The people of the state of
Oregon
hereby find that:

Â Â Â Â Â  (1) Patients and doctors have found marijuana to be an effective treatment for suffering caused by debilitating medical conditions, and therefore, marijuana should be treated like other medicines;

Â Â Â Â Â  (2) Oregonians suffering from debilitating medical conditions should be allowed to use small amounts of marijuana without fear of civil or criminal penalties when their doctors advise that such use may provide a medical benefit to them and when other reasonable restrictions are met regarding that use;

Â Â Â Â Â  (3) ORS 475.300 to 475.346 are intended to allow Oregonians with debilitating medical conditions who may benefit from the medical use of marijuana to be able to discuss freely with their doctors the possible risks and benefits of medical marijuana use and to have the benefit of their doctorÂs professional advice; and

Â Â Â Â Â  (4) ORS 475.300 to 475.346 are intended to make only those changes to existing Oregon laws that are necessary to protect patients and their doctors from criminal and civil penalties, and are not intended to change current civil and criminal laws governing the use of marijuana for nonmedical purposes. [1999 c.4 Â§2]

Â Â Â Â Â  Note: 475.300 to 475.346 were adopted by the people by initiative petition but were not added to or made a part of ORS chapter 475 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.302 Definitions for ORS 475.300 to 475.346. As used in ORS 475.300 to 475.346:

Â Â Â Â Â  As used in ORS 475.300 to 475.346:

Â Â Â Â Â  (1) ÂAttending physicianÂ means a physician licensed under ORS chapter 677 who has primary responsibility for the care and treatment of a person diagnosed with a debilitating medical condition.

Â Â Â Â Â  (2) ÂDebilitating medical conditionÂ means:

Â Â Â Â Â  (a) Cancer, glaucoma, agitation due to AlzheimerÂs disease, positive status for human immunodeficiency virus or acquired immune deficiency syndrome, or treatment for these conditions;

Â Â Â Â Â  (b) A medical condition or treatment for a medical condition that produces, for a specific patient, one or more of the following:

Â Â Â Â Â  (A) Cachexia;

Â Â Â Â Â  (B) Severe pain;

Â Â Â Â Â  (C) Severe nausea;

Â Â Â Â Â  (D) Seizures, including but not limited to seizures caused by epilepsy; or

Â Â Â Â Â  (E) Persistent muscle spasms, including but not limited to spasms caused by multiple sclerosis; or

Â Â Â Â Â  (c) Any other medical condition or treatment for a medical condition adopted by the department by rule or approved by the department pursuant to a petition submitted pursuant to ORS 475.334.

Â Â Â Â Â  (3) ÂDeliveryÂ has the meaning given that term in ORS 475.005. ÂDeliveryÂ does not include transfer of marijuana by a registry identification cardholder to another registry identification cardholder if no consideration is paid for the transfer.

Â Â Â Â Â  (4) ÂDepartmentÂ means the Department of Human Services.

Â Â Â Â Â  (5) ÂDesignated primary caregiverÂ means an individual 18 years of age or older who has significant responsibility for managing the well-being of a person who has been diagnosed with a debilitating medical condition and who is designated as such on that personÂs application for a registry identification card or in other written notification to the department. ÂDesignated primary caregiverÂ does not include the personÂs attending physician.

Â Â Â Â Â  (6) ÂMarijuanaÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (7) ÂMarijuana grow siteÂ means a location where marijuana is produced for use by a registry identification cardholder and that is registered under the provisions of ORS 475.304.

Â Â Â Â Â  (8) ÂMedical use of marijuanaÂ means the production, possession, delivery, or administration of marijuana, or paraphernalia used to administer marijuana, as necessary for the exclusive benefit of a person to mitigate the symptoms or effects of the personÂs debilitating medical condition.

Â Â Â Â Â  (9) ÂProductionÂ has the meaning given that term in ORS 475.005.

Â Â Â Â Â  (10) ÂRegistry identification cardÂ means a document issued by the department that identifies a person authorized to engage in the medical use of marijuana and the personÂs designated primary caregiver, if any.

Â Â Â Â Â  (11) ÂUsable marijuanaÂ means the dried leaves and flowers of the plant Cannabis family Moraceae, and any mixture or preparation thereof, that are appropriate for medical use as allowed in ORS 475.300 to 475.346. ÂUsable marijuanaÂ does not include the seeds, stalks and roots of the plant.

Â Â Â Â Â  (12) ÂWritten documentationÂ means a statement signed by the attending physician of a person diagnosed with a debilitating medical condition or copies of the personÂs relevant medical records. [1999 c.4 Â§3; 2001 c.900 Â§205; 2003 c.14 Â§305; 2005 c.22 Â§346; 2005 c.822 Â§1; 2007 c.573 Â§1]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.303 Advisory Committee on Medical Marijuana. (1) There is created the Advisory Committee on Medical Marijuana in the Department of Human Services, consisting of 11 members appointed by the Director of Human Services.

Â Â Â Â Â  (2) The director shall appoint members of the committee from persons who possess registry identification cards, designated primary caregivers of persons who possess registry identification cards and advocates of the Oregon Medical Marijuana Act.

Â Â Â Â Â  (3) The committee shall advise the director on the administrative aspects of the Oregon Medical Marijuana Program, review current and proposed administrative rules of the program and provide annual input on the fee structure of the program.

Â Â Â Â Â  (4) The committee shall meet at least four times per year, at times and places specified by the director.

Â Â Â Â Â  (5) The department shall provide staff support to the committee.

Â Â Â Â Â  (6) All agencies of state government, as defined in ORS 174.111, are directed to assist the committee in the performance of its duties and, to the extent permitted by laws relating to confidentiality, to furnish information and advice that the members of the committee consider necessary to perform their duties. [2005 c.822 Â§7]

Â Â Â Â Â  Note: See note under 475.300. 475.303 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.304 Marijuana grow site registration system; rules. (1) The Department of Human Services shall establish by rule a marijuana grow site registration system to authorize production of marijuana by a registry identification cardholder, a designated primary caregiver who grows marijuana for the cardholder or a person who is responsible for a marijuana grow site. The marijuana grow site registration system adopted must require a registry identification cardholder to submit an application to the department that includes:

Â Â Â Â Â  (a) The name of the person responsible for the marijuana grow site;

Â Â Â Â Â  (b) The address of the marijuana grow site;

Â Â Â Â Â  (c) The registry identification card number of the registry cardholder for whom the marijuana is being produced; and

Â Â Â Â Â  (d) Any other information the department considers necessary.

Â Â Â Â Â  (2) The department shall issue a marijuana grow site registration card to a registry identification cardholder who has met the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) A person who has been issued a marijuana grow site registration card under this section must display the registration card at the marijuana grow site at all times when marijuana is being produced.

Â Â Â Â Â  (4) A marijuana grow site registration card must be obtained and posted for each registry identification cardholder for whom marijuana is being produced at a marijuana grow site.

Â Â Â Â Â  (5) All usable marijuana, plants, seedlings and seeds associated with the production of marijuana for a registry identification cardholder by a person responsible for a marijuana grow site are the property of the registry identification cardholder and must be provided to the registry identification cardholder upon request.

Â Â Â Â Â  (6)(a) The department shall conduct a criminal records check under ORS 181.534 of any person whose name is submitted as a person responsible for a marijuana grow site.

Â Â Â Â Â  (b) A person convicted of a Class A or Class B felony under ORS 475.840 to 475.920 for the manufacture or delivery of a controlled substance in Schedule I or Schedule II may not be issued a marijuana grow site registration card or produce marijuana for a registry identification cardholder for five years from the date of conviction.

Â Â Â Â Â  (c) A person convicted more than once of a Class A or Class B felony under ORS 475.840 to 475.920 for the manufacture or delivery of a controlled substance in Schedule I or Schedule II may not be issued a marijuana grow site registration card or produce marijuana for a registry identification cardholder.

Â Â Â Â Â  (7) A registry identification cardholder or the designated primary caregiver of the cardholder may reimburse the person responsible for a marijuana grow site for the costs of supplies and utilities associated with the production of marijuana for the registry identification cardholder. No other costs associated with the production of marijuana for the registry identification cardholder, including the cost of labor, may be reimbursed. [2005 c.822 Â§8; 2007 c.573 Â§2]

Â Â Â Â Â  Note: Section 7, chapter 573, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 7. The amendments to ORS 475.304 and 475.320 by sections 2 and 5 of this 2007 Act apply only to a person convicted after January 1, 2006, of a Class A or Class B felony under ORS 475.840 to 475.920 for the manufacture or delivery of a controlled substance in Schedule I or Schedule II. [2007 c.573 Â§7]

Â Â Â Â Â  Note: See note under 475.300. 475.304 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.305 [1977 c.636 Â§1; 1979 c.674 Â§1; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.306 Medical use of marijuana; rules. (1) A person who possesses a registry identification card issued pursuant to ORS 475.309 may engage in, and a designated primary caregiver of such a person may assist in, the medical use of marijuana only as justified to mitigate the symptoms or effects of the personÂs debilitating medical condition.

Â Â Â Â Â  (2) A person who is a registry identification cardholder must possess the registry identification card when using or transporting marijuana in a location other than the residence of the cardholder.

Â Â Â Â Â  (3) The Department of Human Services shall define by rule when a marijuana plant is mature and when it is immature. The rule shall provide that a plant that has no flowers and that is less than 12 inches in height and less than 12 inches in diameter is a seedling or a start and is not a mature plant. [1999 c.4 Â§7; 2005 c.822 Â§2]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.309 Registry identification card; issuance; eligibility; duties of cardholder; immunity. (1) Except as provided in ORS 475.316, 475.320 and 475.342, a person engaged in or assisting in the medical use of marijuana is excepted from the criminal laws of the state for possession, delivery or production of marijuana, aiding and abetting another in the possession, delivery or production of marijuana or any other criminal offense in which possession, delivery or production of marijuana is an element if the following conditions have been satisfied:

Â Â Â Â Â  (a) The person holds a registry identification card issued pursuant to this section, has applied for a registry identification card pursuant to subsection (9) of this section, is the designated primary caregiver of the cardholder or applicant, or is the person responsible for a marijuana grow site that is producing marijuana for the cardholder and is registered under ORS 475.304; and

Â Â Â Â Â  (b) The person who has a debilitating medical condition, the personÂs primary caregiver and the person responsible for a marijuana grow site that is producing marijuana for the cardholder and is registered under ORS 475.304 are collectively in possession of, delivering or producing marijuana for medical use in amounts allowed under ORS 475.320.

Â Â Â Â Â  (2) The Department of Human Services shall establish and maintain a program for the issuance of registry identification cards to persons who meet the requirements of this section. Except as provided in subsection (3) of this section, the department shall issue a registry identification card to any person who pays a fee in the amount established by the department and provides the following:

Â Â Â Â Â  (a) Valid, written documentation from the personÂs attending physician stating that the person has been diagnosed with a debilitating medical condition and that the medical use of marijuana may mitigate the symptoms or effects of the personÂs debilitating medical condition;

Â Â Â Â Â  (b) The name, address and date of birth of the person;

Â Â Â Â Â  (c) The name, address and telephone number of the personÂs attending physician;

Â Â Â Â Â  (d) The name and address of the personÂs designated primary caregiver, if the person has designated a primary caregiver at the time of application; and

Â Â Â Â Â  (e) A written statement that indicates whether the marijuana used by the cardholder will be produced at a location where the cardholder or designated primary caregiver is present or at another location.

Â Â Â Â Â  (3) The department shall issue a registry identification card to a person who is under 18 years of age if the person submits the materials required under subsection (2) of this section, and the custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age signs a written statement that:

Â Â Â Â Â  (a) The attending physician of the person under 18 years of age has explained to that person and to the custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age the possible risks and benefits of the medical use of marijuana;

Â Â Â Â Â  (b) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age consents to the use of marijuana by the person under 18 years of age for medical purposes;

Â Â Â Â Â  (c) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age agrees to serve as the designated primary caregiver for the person under 18 years of age; and

Â Â Â Â Â  (d) The custodial parent or legal guardian with responsibility for health care decisions for the person under 18 years of age agrees to control the acquisition of marijuana and the dosage and frequency of use by the person under 18 years of age.

Â Â Â Â Â  (4) A person applying for a registry identification card pursuant to this section may submit the information required in this section to a county health department for transmittal to the Department of Human Services. A county health department that receives the information pursuant to this subsection shall transmit the information to the Department of Human Services within five days of receipt of the information. Information received by a county health department pursuant to this subsection shall be confidential and not subject to disclosure, except as required to transmit the information to the Department of Human Services.

Â Â Â Â Â  (5)(a) The department shall verify the information contained in an application submitted pursuant to this section and shall approve or deny an application within thirty days of receipt of the application.

Â Â Â Â Â  (b) In addition to the authority granted to the department under ORS 475.316 to deny an application, the department may deny an application for the following reasons:

Â Â Â Â Â  (A) The applicant did not provide the information required pursuant to this section to establish the applicantÂs debilitating medical condition and to document the applicantÂs consultation with an attending physician regarding the medical use of marijuana in connection with such condition, as provided in subsections (2) and (3) of this section;

Â Â Â Â Â  (B) The department determines that the information provided was falsified; or

Â Â Â Â Â  (C) The applicant has been prohibited by a court order from obtaining a registry identification card.

Â Â Â Â Â  (c) Denial of a registry identification card shall be considered a final department action, subject to judicial review. Only the person whose application has been denied, or, in the case of a person under the age of 18 years of age whose application has been denied, the personÂs parent or legal guardian, shall have standing to contest the departmentÂs action.

Â Â Â Â Â  (d) Any person whose application has been denied may not reapply for six months from the date of the denial, unless so authorized by the department or a court of competent jurisdiction.

Â Â Â Â Â  (6)(a) If the department has verified the information submitted pursuant to subsections (2) and (3) of this section and none of the reasons for denial listed in subsection (5)(b) of this section is applicable, the department shall issue a serially numbered registry identification card within five days of verification of the information. The registry identification card shall state:

Â Â Â Â Â  (A) The cardholderÂs name, address and date of birth;

Â Â Â Â Â  (B) The date of issuance and expiration date of the registry identification card;

Â Â Â Â Â  (C) The name and address of the personÂs designated primary caregiver, if any;

Â Â Â Â Â  (D) Whether the marijuana used by the cardholder will be produced at a location where the cardholder or designated primary caregiver is present or at another location; and

Â Â Â Â Â  (E) Any other information that the department may specify by rule.

Â Â Â Â Â  (b) When the person to whom the department has issued a registry identification card pursuant to this section has specified a designated primary caregiver, the department shall issue an identification card to the designated primary caregiver. The primary caregiverÂs registry identification card shall contain the information provided in paragraph (a) of this subsection.

Â Â Â Â Â  (7)(a) A person who possesses a registry identification card shall:

Â Â Â Â Â  (A) Notify the department of any change in the personÂs name, address, attending physician or designated primary caregiver.

Â Â Â Â Â  (B) If applicable, notify the designated primary caregiver of the cardholder and the person responsible for the marijuana grow site that produces marijuana for the cardholder of any change in status including, but not limited to:

Â Â Â Â Â  (i) The assignment of another individual as the designated primary caregiver of the cardholder;

Â Â Â Â Â  (ii) The assignment of another individual as the person responsible for a marijuana grow site producing marijuana for the cardholder; or

Â Â Â Â Â  (iii) The end of the eligibility of the cardholder to hold a valid registry identification card.

Â Â Â Â Â  (C) Annually submit to the department:

Â Â Â Â Â  (i) Updated written documentation from the cardholderÂs attending physician of the personÂs debilitating medical condition and that the medical use of marijuana may mitigate the symptoms or effects of the personÂs debilitating medical condition; and

Â Â Â Â Â  (ii) The name of the personÂs designated primary caregiver if a primary caregiver has been designated for the upcoming year.

Â Â Â Â Â  (b) If a person who possesses a registry identification card fails to comply with this subsection, the card shall be deemed expired. If a registry identification card expires, the identification card of any designated primary caregiver of the cardholder shall also expire.

Â Â Â Â Â  (8)(a) A person who possesses a registry identification card pursuant to this section and who has been diagnosed by the personÂs attending physician as no longer having a debilitating medical condition or whose attending physician has determined that the medical use of marijuana is contraindicated for the personÂs debilitating medical condition shall return the registry identification card and any other associated Oregon Medical Marijuana Program cards to the department within 30 calendar days of notification of the diagnosis or notification of the contraindication.

Â Â Â Â Â  (b) If, due to circumstances beyond the control of the registry identification cardholder, a cardholder is unable to obtain a second medical opinion about the cardholderÂs continuing eligibility to use medical marijuana before the 30-day period specified in paragraph (a) of this subsection has expired, the department may grant the cardholder additional time to obtain a second opinion before requiring the cardholder to return the registry identification card and any associated cards.

Â Â Â Â Â  (9) A person who has applied for a registry identification card pursuant to this section but whose application has not yet been approved or denied, and who is contacted by any law enforcement officer in connection with the personÂs administration, possession, delivery or production of marijuana for medical use may provide to the law enforcement officer a copy of the written documentation submitted to the department pursuant to subsection (2) or (3) of this section and proof of the date of mailing or other transmission of the documentation to the department. This documentation shall have the same legal effect as a registry identification card until such time as the person receives notification that the application has been approved or denied.

Â Â Â Â Â  (10) A registry identification cardholder has the primary responsibility of notifying the primary caregiver and person responsible for the marijuana grow site that produces marijuana for the cardholder of any change in status of the cardholder. If the department is notified by the cardholder that a primary caregiver or person responsible for a marijuana grow site has changed, the department shall notify the primary caregiver or the person responsible for the marijuana grow site by mail at the address of record confirming the change in status and informing the caregiver or person that their card is no longer valid and must be returned to the department.

Â Â Â Â Â  (11) The department shall revoke the registry identification card of a cardholder if a court has issued an order that prohibits the cardholder from participating in the medical use of marijuana or otherwise participating in the Oregon Medical Marijuana Program under ORS 475.300 to 475.346. The cardholder shall return the registry identification card to the department within seven calendar days of notification of the revocation. If the cardholder is a patient, the patient shall return the patientÂs card and all other associated Oregon Medical Marijuana Program cards.

Â Â Â Â Â  (12) The department and employees and agents of the department acting within the course and scope of their employment are immune from any civil liability that might be incurred or imposed for the performance of or failure to perform duties required by this section. [1999 c.4 Â§4; 1999 c.825 Â§2; 2003 c.14 Â§306; 2005 c.822 Â§3; 2007 c.573 Â§3]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.312 Designated primary caregiver. (1) If a person who possesses a registry identification card issued pursuant to ORS 475.309 chooses to have a designated primary caregiver, the person must designate the primary caregiver by including the primary caregiverÂs name and address:

Â Â Â Â Â  (a) On the personÂs application for a registry identification card;

Â Â Â Â Â  (b) In the annual updated information required under ORS 475.309; or

Â Â Â Â Â  (c) In a written, signed statement submitted to the Department of Human Services.

Â Â Â Â Â  (2) A person described in this section may have only one designated primary caregiver at any given time. [1999 c.4 Â§13]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.315 [1977 c.636 Â§2; 1979 c.674 Â§2; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.316 Limitations on cardholderÂs immunity from criminal laws involving marijuana. (1) No person authorized to possess, deliver or produce marijuana for medical use pursuant to ORS 475.300 to 475.346 shall be excepted from the criminal laws of this state or shall be deemed to have established an affirmative defense to criminal charges of which possession, delivery or production of marijuana is an element if the person, in connection with the facts giving rise to such charges:

Â Â Â Â Â  (a) Drives under the influence of marijuana as provided in ORS 813.010;

Â Â Â Â Â  (b) Engages in the medical use of marijuana in a public place as that term is defined in ORS 161.015, or in public view or in a correctional facility as defined in ORS 162.135 (2) or youth correction facility as defined in ORS 162.135 (6);

Â Â Â Â Â  (c) Delivers marijuana to any individual who the person knows is not in possession of a registry identification card;

Â Â Â Â Â  (d) Delivers marijuana for consideration to any individual, even if the individual is in possession of a registry identification card;

Â Â Â Â Â  (e) Manufactures or produces marijuana at a place other than a marijuana grow site authorized under ORS 475.304; or

Â Â Â Â Â  (f) Manufactures or produces marijuana at more than one address.

Â Â Â Â Â  (2) In addition to any other penalty allowed by law, a person who the Department of Human Services finds has willfully violated the provisions of ORS 475.300 to 475.346, or rules adopted under ORS 475.300 to 475.346, may be precluded from obtaining or using a registry identification card for the medical use of marijuana for a period of up to six months, at the discretion of the department. [1999 c.4 Â§5; 1999 c.825 Â§3; 2005 c.822 Â§13; 2007 c.573 Â§4]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.319 Affirmative defense to certain criminal laws involving marijuana; notice. (1) Except as provided in ORS 475.316 and 475.342, it is an affirmative defense to a criminal charge of possession or production of marijuana, or any other criminal offense in which possession or production of marijuana is an element, that the person charged with the offense is a person who:

Â Â Â Â Â  (a) Has been diagnosed with a debilitating medical condition within 12 months prior to arrest and been advised by the personÂs attending physician that the medical use of marijuana may mitigate the symptoms or effects of that debilitating medical condition;

Â Â Â Â Â  (b) Is engaged in the medical use of marijuana; and

Â Â Â Â Â  (c) Possesses or produces marijuana only in amounts permitted under ORS 475.320.

Â Â Â Â Â  (2) It is not necessary for a person asserting an affirmative defense pursuant to this section to have received a registry identification card in order to assert the affirmative defense established in this section.

Â Â Â Â Â  (3) No person engaged in the medical use of marijuana who claims that marijuana provides medically necessary benefits and who is charged with a crime pertaining to such use of marijuana shall be precluded from presenting a defense of choice of evils, as set forth in ORS 161.200, or from presenting evidence supporting the necessity of marijuana for treatment of a specific disease or medical condition, provided that the amount of marijuana at issue is no greater than permitted under ORS 475.320 and the patient has taken a substantial step to comply with the provisions of ORS 475.300 to 475.346.

Â Â Â Â Â  (4) Any defendant proposing to use the affirmative defense provided for by this section in a criminal action shall, not less than five days before the trial of the cause, file and serve upon the district attorney a written notice of the intention to offer such a defense that specifically states the reasons why the defendant is entitled to assert and the factual basis for such affirmative defense. If the defendant fails to file and serve such notice, the defendant is not permitted to assert the affirmative defense at the trial of the cause unless the court for good cause orders otherwise. [1999 c.4 Â§6; 1999 c.825 Â§4; 2005 c.22 Â§347; 2005 c.822 Â§12]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.320 Limits on amounts possessed. (1)(a) A registry identification cardholder or the designated primary caregiver of the cardholder may possess up to six mature marijuana plants and 24 ounces of usable marijuana.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a registry identification cardholder has been convicted of a Class A or Class B felony under ORS 475.840 to 475.920 for the manufacture or delivery of a controlled substance in Schedule I or Schedule II, the registry identification cardholder or the designated primary caregiver of the cardholder may possess one ounce of usable marijuana at any given time for a period of five years from the date of the conviction.

Â Â Â Â Â  (2) A person authorized under ORS 475.304 to produce marijuana at a marijuana grow site:

Â Â Â Â Â  (a) May produce marijuana for and provide marijuana to a registry identification cardholder or that personÂs designated primary caregiver as authorized under this section.

Â Â Â Â Â  (b) May possess up to six mature plants and up to 24 ounces of usable marijuana for each cardholder or caregiver for whom marijuana is being produced.

Â Â Â Â Â  (c) May produce marijuana for no more than four registry identification cardholders or designated primary caregivers concurrently.

Â Â Â Â Â  (d) Must obtain and display a marijuana grow site registration card issued under ORS 475.304 for each registry identification cardholder or designated primary caregiver for whom marijuana is being produced.

Â Â Â Â Â  (e) Must provide all marijuana produced for a registry identification cardholder or designated primary caregiver to the cardholder or caregiver at the time the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (f) Must return the marijuana grow site registration card to the registry identification cardholder to whom the card was issued when requested to do so by the cardholder or when the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (3) Except as provided in subsections (1) and (2) of this section, a registry identification cardholder, the designated primary caregiver of the cardholder and the person responsible for a marijuana grow site producing marijuana for the registry identification cardholder may possess a combined total of up to six mature plants and 24 ounces of usable marijuana for that registry identification cardholder.

Â Â Â Â Â  (4)(a) A registry identification cardholder and the designated primary caregiver of the cardholder may possess a combined total of up to 18 marijuana seedlings or starts as defined by rule of the Department of Human Services.

Â Â Â Â Â  (b) A person responsible for a marijuana grow site may possess up to 18 marijuana seedlings or starts as defined by rule of the department for each registry identification cardholder for whom the person responsible for the marijuana grow site is producing marijuana. [2005 c.822 Â§9; 2007 c.573 Â§5]

Â Â Â Â Â  Note: The amendments to 475.320 by section 5, chapter 573,
Oregon
Laws 2007, become operative July 1, 2008. See section 6, chapter 573, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  475.320. (1)(a) A registry identification cardholder or the designated primary caregiver of the cardholder may possess up to six mature marijuana plants and 24 ounces of usable marijuana.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a registry identification cardholder has been convicted of violating ORS 475.840 (1)(a) or (b), the registry identification cardholder or the designated primary caregiver of the cardholder may possess one ounce of usable marijuana at any given time for a period of five years from the date of the conviction.

Â Â Â Â Â  (2) If the marijuana used by the registry identification cardholder is produced at a marijuana grow site where the cardholder or designated primary caregiver is not present, the person responsible for the marijuana grow site:

Â Â Â Â Â  (a) May produce marijuana for and provide marijuana to a registry identification cardholder or that personÂs designated primary caregiver as authorized under this section.

Â Â Â Â Â  (b) May possess up to six mature plants and up to 24 ounces of usable marijuana for each cardholder or caregiver for which marijuana is being produced.

Â Â Â Â Â  (c) May produce marijuana for up to four registry identification cardholders or designated primary caregivers per year.

Â Â Â Â Â  (d) Must obtain and display a marijuana grow site registration card issued under ORS 475.304 for each registry identification cardholder or designated primary caregiver for which marijuana is being produced.

Â Â Â Â Â  (e) Must provide all marijuana produced for a registry identification cardholder or designated primary caregiver to the cardholder or caregiver at the time the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (f) Must return the marijuana grow site registration card to the registry identification cardholder to whom the card was issued when requested to do so by the cardholder or when the person responsible for a marijuana grow site ceases producing marijuana for the cardholder or caregiver.

Â Â Â Â Â  (3) Except as provided in subsections (1) and (2) of this section, a registry identification cardholder, the designated primary caregiver of the cardholder and the person responsible for a marijuana grow site producing marijuana for the registry identification cardholder may possess a combined total of up to six mature plants and 24 ounces of usable marijuana for that registry identification cardholder.

Â Â Â Â Â  (4)(a) A registry identification cardholder and the designated primary caregiver of the cardholder may possess a combined total of up to 18 marijuana seedlings or starts as defined by rule of the Department of Human Services.

Â Â Â Â Â  (b) A person responsible for a marijuana grow site may possess up to 18 marijuana seedlings or starts as defined by rule of the department for each registry identification cardholder for which the person responsible for the marijuana grow site is producing marijuana.

Â Â Â Â Â  Note: See first note under 475.304.

Â Â Â Â Â  Note: See note under 475.300. 475.320 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.323 Effect of possession of registry identification card or designated primary caregiver card on search and seizure rights. (1) Possession of a registry identification card or designated primary caregiver identification card pursuant to ORS 475.309 does not alone constitute probable cause to search the person or property of the cardholder or otherwise subject the person or property of the cardholder to inspection by any governmental agency.

Â Â Â Â Â  (2) Any property interest possessed, owned or used in connection with the medical use of marijuana or acts incidental to the medical use of marijuana that has been seized by state or local law enforcement officers may not be harmed, neglected, injured or destroyed while in the possession of any law enforcement agency. A law enforcement agency has no responsibility to maintain live marijuana plants lawfully seized. No such property interest may be forfeited under any provision of law providing for the forfeiture of property other than as a sentence imposed after conviction of a criminal offense. Usable marijuana and paraphernalia used to administer marijuana that was seized by any law enforcement office shall be returned immediately upon a determination by the district attorney in whose county the property was seized, or the district attorneyÂs designee, that the person from whom the marijuana or paraphernalia used to administer marijuana was seized is entitled to the protections contained in ORS 475.300 to 475.346. The determination may be evidenced, for example, by a decision not to prosecute, the dismissal of charges or acquittal. [1999 c.4 Â§8; 1999 c.825 Â§5; 2005 c.22 Â§348]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.324 Limits on confiscation of marijuana. A law enforcement officer who determines that a registry identification cardholder is in possession of amounts of usable marijuana or numbers of marijuana plants in excess of the amount or number authorized by ORS 475.320 may confiscate only any usable marijuana or plants that are in excess of the amount or number authorized. [2005 c.822 Â§10]

Â Â Â Â Â  Note: See note under 475.300. 475.324 was added to and made a part of 475.300 to 475.346 by legislative action.

Â Â Â Â Â  475.325 [1977 c.636 Â§3; 1979 c.674 Â§3; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.326 Attending physician; limitation on civil liability and professional discipline. No attending physician may be subjected to civil penalty or discipline by the Oregon Medical Board for:

Â Â Â Â Â  (1) Advising a person whom the attending physician has diagnosed as having a debilitating medical condition, or a person who the attending physician knows has been so diagnosed by another physician licensed under ORS chapter 677, about the risks and benefits of medical use of marijuana or that the medical use of marijuana may mitigate the symptoms or effects of the personÂs debilitating medical condition, provided the advice is based on the attending physicianÂs personal assessment of the personÂs medical history and current medical condition; or

Â Â Â Â Â  (2) Providing the written documentation necessary for issuance of a registry identification card under ORS 475.309, if the documentation is based on the attending physicianÂs personal assessment of the applicantÂs medical history and current medical condition and the attending physician has discussed the potential medical risks and benefits of the medical use of marijuana with the applicant. [1999 c.4 Â§9; 2005 c.822 Â§11]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.328 Limits on professional licensing boardÂs authority to sanction licensee for medical use of marijuana; authorizes licensed health care professional to administer medical marijuana. (1) No professional licensing board may impose a civil penalty or take other disciplinary action against a licensee based on the licenseeÂs medical use of marijuana in accordance with the provisions of ORS 475.300 to 475.346 or actions taken by the licensee that are necessary to carry out the licenseeÂs role as a designated primary caregiver to a person who possesses a lawful registry identification card.

Â Â Â Â Â  (2)(a) A licensed health care professional may administer medical marijuana to a person who possesses a registry identification card and resides in a licensed health care facility if the administration of pharmaceuticals is within the scope of practice of the licensed health care professional. Administration of medical marijuana under this subsection may not take place in a public place as defined in ORS 161.015 or in the presence of a person under 18 years of age. If the medical marijuana administered under this subsection is smoked, adequate ventilation must be provided.

Â Â Â Â Â  (b) Nothing in this subsection requires:

Â Â Â Â Â  (A) A licensed health care professional to administer medical marijuana; or

Â Â Â Â Â  (B) A licensed health care facility to make accommodations for the administration of medical marijuana. [1999 c.4 Â§10; 2005 c.822 Â§4]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.331 List of persons issued registry identification cards, designated primary caregivers and authorized grow sites; disclosure. (1)(a) The Department of Human Services shall create and maintain a list of the persons to whom the department has issued registry identification cards, the names of any designated primary caregivers and the addresses of authorized marijuana grow sites. Except as provided in subsection (2) of this section, the list shall be confidential and not subject to public disclosure.

Â Â Â Â Â  (b) The department shall develop a system by which authorized employees of state and local law enforcement agencies may verify at all times that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site.

Â Â Â Â Â  (2) Names and other identifying information from the list established pursuant to subsection (1) of this section may be released to:

Â Â Â Â Â  (a) Authorized employees of the department as necessary to perform official duties of the department; and

Â Â Â Â Â  (b) Authorized employees of state or local law enforcement agencies, only as necessary to verify that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site. Prior to being provided identifying information from the list, authorized employees of state or local law enforcement agencies shall provide to the department adequate identification, such as a badge number or similar authentication of authority.

Â Â Â Â Â  (3) Authorized employees of state or local law enforcement agencies that obtain identifying information from the list as authorized under this section may not release or use the information for any purpose other than verification that a person is a lawful possessor of a registry identification card or the designated primary caregiver of a lawful possessor of a registry identification card or that a location is an authorized marijuana grow site. [1999 c.4 Â§12; 2005 c.822 Â§5]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.334 Adding diseases or conditions that qualify as debilitating medical conditions; rules. Any person may submit a petition to the Department of Human Services requesting that a particular disease or condition be included among the diseases and conditions that qualify as debilitating medical conditions under ORS 475.302. The department shall adopt rules establishing the manner in which the department will evaluate petitions submitted under this section. Any rules adopted pursuant to this section shall require the department to approve or deny a petition within 180 days of receipt of the petition by the department. Denial of a petition shall be considered a final department action subject to judicial review. [1999 c.4 Â§14]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.335 [1977 c.636 Â§4; 1979 c.674 Â§4; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.338 Rules. The Department of Human Services shall adopt all rules necessary for the implementation and administration of ORS 475.300 to 475.346. [1999 c.4 Â§15]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.340 Limitations on reimbursement of costs and employer accommodation. Nothing in ORS 475.300 to 475.346 shall be construed to require:

Â Â Â Â Â  (1) A government medical assistance program or private health insurer to reimburse a person for costs associated with the medical use of marijuana; or

Â Â Â Â Â  (2) An employer to accommodate the medical use of marijuana in any workplace. [1999 c.4 Â§16]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.342 Limitations on protection from criminal liability. Nothing in ORS 475.300 to 475.346 shall protect a person from a criminal cause of action based on possession, production, or delivery of marijuana that is not authorized by ORS 475.300 to 475.346. [1999 c.4 Â§11]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.345 [1977 c.636 Â§5; 1979 c.674 Â§5; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.346 Short title. ORS 475.300 to 475.346 shall be known as the Oregon Medical Marijuana Act. [1999 c.4 Â§1]

Â Â Â Â Â  Note: See note under 475.300.

Â Â Â Â Â  475.355 [1977 c.636 Â§6; 1979 c.674 Â§6; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.360 [1979 c.674 Â§10; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.365 [1977 c.636 Â§7; 1979 c.674 Â§7; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.375 [1977 c.636 Â§8; 1979 c.674 Â§8; repealed by 1993 c.571 Â§30]

ILLEGAL DRUG CLEANUP

Â Â Â Â Â  475.405 Definitions for ORS 475.405 to 475.495. As used in ORS 475.405 to 475.495:

Â Â Â Â Â  (1) ÂChemicalÂ means:

Â Â Â Â Â  (a) Any material defined as a controlled substance or precursor substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980.

Â Â Â Â Â  (b) Any substance used in the manufacture of a controlled substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980.

Â Â Â Â Â  (c) Any material or substance designated by the Environmental Quality Commission under ORS 475.425.

Â Â Â Â Â  (2) ÂCleanupÂ includes any action the Department of Environmental Quality, or a person acting on behalf of the department, is required to take pursuant to a request under ORS 475.415.

Â Â Â Â Â  (3) ÂCleanup costsÂ means reasonable costs that are attributable to or associated with cleanup at an alleged illegal drug manufacturing site, including but not limited to the costs of administration, investigation, legal or enforcement activities, contracts and health studies.

Â Â Â Â Â  (4) ÂCommissionÂ means the Environmental Quality Commission.

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Environmental Quality.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Environmental Quality.

Â Â Â Â Â  (7) ÂFundÂ means the Illegal Drug Cleanup Fund established under ORS 475.495.

Â Â Â Â Â  (8) ÂOwner or operatorÂ means any person who owns, leases, operates or controls an alleged illegal drug manufacturing site. ÂOwner or operatorÂ does not include a person, who, without participating in the management of an alleged illegal drug manufacturing site, holds indicia of ownership primarily to protect a security interest in the site.

Â Â Â Â Â  (9) ÂSiteÂ means an illegal drug manufacturing site. [1987 c.699 Â§1; 1995 c.440 Â§8]

Â Â Â Â Â  475.415 Request for cleanup. Upon the request of a law enforcement agency, the Department of Environmental Quality may identify, clean up, store and dispose of chemicals located at an alleged illegal drug manufacturing site. [1987 c.699 Â§2]

Â Â Â Â Â  475.425 Environmental Quality Commission rules; designation of chemicals. (1) The Environmental Quality Commission shall consult with the law enforcement agencies in adopting rules necessary for the Department of Environmental Quality to carry out its responsibilities under ORS 475.415.

Â Â Â Â Â  (2) By rule, the commission may designate as chemical for the purposes of ORS 475.405 to 475.495 any element, compound, mixture or solution that may be a controlled substance or precursor substance as defined by ORS 475.005 to 475.285 and 475.805 to 475.980 or used to illegally manufacture drugs. [1987 c.699 Â§3; 1995 c.440 Â§9]

Â Â Â Â Â  475.435 Authority of director. (1) Upon request of a law enforcement agency, the Director of the Department of Environmental Quality:

Â Â Â Â Â  (a) May undertake directly or by contract any cleanup action necessary to protect the public health, safety, welfare and the environment; or

Â Â Â Â Â  (b) May authorize any person to carry out any cleanup action in accordance with any requirements of or directions from the director, if the director determines that the person will commence and complete the cleanup action properly and in a timely manner. However, the director in most circumstances shall not require the law enforcement agency to be responsible for carrying out the cleanup action.

Â Â Â Â Â  (2) Nothing in ORS 475.415 to 475.455, 475.475 and 475.485 shall prevent the director from taking any emergency cleanup action necessary to protect public health, safety, welfare or the environment.

Â Â Â Â Â  (3) The director may require a person liable under ORS 475.455 to conduct any cleanup action or related actions necessary to protect the public health, safety, welfare and the environment. The directorÂs action under this subsection may include but need not be limited to issuing an order specifying the cleanup action the person must take.

Â Â Â Â Â  (4) The director may request the Attorney General to bring an action or proceeding for legal or equitable relief, in the circuit court of the county in which the site is located or in Marion County, as may be necessary:

Â Â Â Â Â  (a) To enforce an order issued under subsection (3) of this section; or

Â Â Â Â Â  (b) To abate any imminent and substantial danger to the public health, safety, welfare or the environment related to a release.

Â Â Â Â Â  (5) Notwithstanding any provision of ORS chapter 183, any order issued by the director under subsection (3) of this section shall not be appealable to the Environmental Quality Commission or subject to judicial review.

Â Â Â Â Â  (6) If any person who is liable under ORS 475.455 fails without sufficient cause to conduct a cleanup action as required by an order of the director, the person shall be liable to the Department of Environmental Quality for the stateÂs cleanup costs and for punitive damages not to exceed three times the amount of the stateÂs cleanup costs.

Â Â Â Â Â  (7) Nothing in this section is intended to interfere with, limit or abridge the authority of the State Fire Marshal or any other state agency or local unit of government relating to an emergency that presents a combustion or explosion hazard. [1987 c.699 Â§6]

Â Â Â Â Â  475.445 Site entry; purposes. (1) Upon request of a law enforcement agency under ORS 475.415, the Department of Environmental Quality or its authorized representative may enter any alleged illegal drug manufacturing site at any reasonable time to:

Â Â Â Â Â  (a) Sample, inspect, examine and investigate;

Â Â Â Â Â  (b) Examine and copy records and other information; or

Â Â Â Â Â  (c) Carry out cleanup action authorized by ORS 475.415 to 475.455, 475.475 and 475.485.

Â Â Â Â Â  (2) If any person refuses to provide information, documents, records or to allow entry under subsection (1) of this section, the department may request the Attorney General to seek from a court of competent jurisdiction an order requiring the person to provide such information, documents, records or to allow entry. [1987 c.699 Â§4]

Â Â Â Â Â  475.455 Liability of certain persons for cleanup costs. (1) The following persons shall be strictly liable for those cleanup costs incurred by the state or any other person that are attributable to or associated with an alleged illegal drug manufacturing site and for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) Any owner or operator at or during the time of the acts or omissions that resulted in a site being created or damage to natural resources.

Â Â Â Â Â  (b) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in a site being created or damages, and who knew or reasonably should have known of the site or damages when the person first became the owner or operator.

Â Â Â Â Â  (c) Any owner or operator who obtained actual knowledge of the site or damages during the time the person was the owner or operator of the site and then subsequently transferred ownership or operation of the site to another person without disclosing such knowledge.

Â Â Â Â Â  (d) Any person who, by any acts or omissions, caused, contributed to or exacerbated the site or damage, unless the acts or omissions were in material compliance with applicable laws, standards, regulations, licenses or permits.

Â Â Â Â Â  (e) Any person who unlawfully hinders or delays entry to, investigation of or cleanup action at a site.

Â Â Â Â Â  (2) Except as provided in subsection (1)(b) to (e) of this section and subsection (4) of this section, the following persons shall not be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with a site, or for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) Any owner or operator who became the owner or operator after the time of the acts or omissions that resulted in the site being created or damages, and who did not know and reasonably should not have known of the damages when the person first became the owner or operator.

Â Â Â Â Â  (b) Any owner or operator of property that was contaminated by the migration of chemicals from real property not owned or operated by the person.

Â Â Â Â Â  (c) Any owner or operator at or during the time of the acts or omissions that resulted in the site or damages, if the site or damage at the site was caused solely by one or a combination of the following:

Â Â Â Â Â  (A) An act of God. ÂAct of GodÂ means an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

Â Â Â Â Â  (B) An act of war.

Â Â Â Â Â  (C) Acts or omissions of a third party, other than an employee or agent of the person asserting this defense, or other than a person whose acts or omissions occur in connection with a contractual relationship, existing directly or indirectly, with the person asserting this defense. As used in this subparagraph, Âcontractual relationshipÂ includes but is not limited to land contracts, deeds or other instruments transferring title or possession.

Â Â Â Â Â  (3) Except as provided in subsection (1)(c) to (e) of this section or subsection (4) of this section, the following persons shall not be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with an alleged illegal drug manufacturing site, or for damages for injury to or destruction of any natural resources caused by chemicals at the site:

Â Â Â Â Â  (a) A unit of state or local government that acquired ownership or control of a site in the following ways:

Â Â Â Â Â  (A) Involuntarily by virtue of its function as sovereign, including but not limited to escheat, bankruptcy, tax delinquency or abandonment; or

Â Â Â Â Â  (B) Through the exercise of eminent domain authority by purchase or condemnation.

Â Â Â Â Â  (b) A person who acquired a site by inheritance or bequest.

Â Â Â Â Â  (4) Notwithstanding the exclusions from liability provided for specified persons in subsections (2) and (3) of this section, such persons shall be liable for cleanup costs incurred by the state or any other person that are attributable to or associated with a site, and for damages for injury to or destruction of any natural resources caused by chemicals at a site, to the extent that the personÂs acts or omissions contribute to such costs or damages, if the person:

Â Â Â Â Â  (a) Obtained actual knowledge of the chemicals at a site or damages and then failed to promptly notify the Department of Environmental Quality and exercise due care with respect to the chemicals concerned, taking into consideration the characteristics of the chemicals in light of all relevant facts and circumstances; or

Â Â Â Â Â  (b) Failed to take reasonable precautions against the reasonably foreseeable acts or omissions of a third party and the reasonably foreseeable consequences of such acts or omissions.

Â Â Â Â Â  (5)(a) No indemnification, hold harmless, or similar agreement or conveyance shall be effective to transfer from any person who may be liable under this section, to any other person, the liability imposed under this section. Nothing in this section shall bar any agreement to insure, hold harmless or indemnify a party to such agreement for any liability under this section.

Â Â Â Â Â  (b) A person who is liable under this section shall not be barred from seeking contribution from any other person for liability under this section.

Â Â Â Â Â  (c) Nothing in ORS 475.415 to 475.455, 475.475 and 475.485 shall bar a cause of action that a person liable under this section or a guarantor has or would have by reason of subrogation or otherwise against any person.

Â Â Â Â Â  (d) Nothing in this section shall restrict any right that the state or any person might have under federal statute, common law or other state statute to recover cleanup costs or to seek any other relief related to the cleanup of an alleged illegal drug manufacturing site.

Â Â Â Â Â  (6) To establish, for purposes of subsection (1)(b) of this section or subsection (2)(a) of this section, that the person did or did not have reason to know, the person must have undertaken, at the time of acquisition, all appropriate inquiry into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability.

Â Â Â Â Â  (7)(a) Except as provided in paragraph (b) of this subsection, no person shall be liable under ORS 475.415 to 475.455, 475.475 and 475.485 for costs or damages as a result of actions taken or omitted in the course of rendering care, assistance or advice in accordance with rules adopted by the Environmental Quality Commission or at the direction of the department or its authorized representative, with respect to an incident creating a danger to public health, safety, welfare or the environment as a result of any cleanup of a site. This paragraph shall not preclude liability for costs or damages as the result of negligence on the part of such person.

Â Â Â Â Â  (b) No state or local government shall be liable under this section for costs or damages as a result of actions taken in response to an emergency created by the chemicals at or generated by or from a site owned by another person. This paragraph shall not preclude liability for costs or damages as a result of gross negligence or intentional misconduct by the state or local government. For the purpose of this paragraph, reckless, willful or wanton misconduct shall constitute gross negligence.

Â Â Â Â Â  (c) This subsection shall not alter the liability of any person covered by subsection (1) of this section. [1987 c.699 Â§5]

Â Â Â Â Â  475.465 Liability of state for cleanup. Notwithstanding any other provision of law, the State of Oregon, the Environmental Quality Commission and the Department of Environmental Quality and their officers, employees and agents shall not be liable to a person possessing or owning chemicals located at an alleged illegal drug manufacturing site for any claims or actions arising from the identification, cleanup, storage or disposal of such chemicals by the Department of Environmental Quality. [1987 c.699 Â§10]

Â Â Â Â Â  475.475 Department record of costs; collection of costs. (1) The Department of Environmental Quality shall keep a record of the stateÂs cleanup costs.

Â Â Â Â Â  (2) Based on the record compiled by the department under subsection (1) of this section, the department shall require any person liable under ORS 475.435 or 475.455 to pay the amount of the stateÂs cleanup costs and, if applicable, punitive damages.

Â Â Â Â Â  (3) If the stateÂs cleanup costs and punitive damages are not paid by the liable person to the department within 45 days after receipt of notice that such costs and damages are due and owing, the Attorney General, at the request of the Director of the Department of Environmental Quality, shall bring an action in the name of the State of Oregon in a court of competent jurisdiction to recover the amount owed, plus reasonable legal expenses.

Â Â Â Â Â  (4) All moneys received by the department under this section shall be deposited in the Illegal Drug Cleanup Fund established under ORS 475.495. [1987 c.699 Â§7]

Â Â Â Â Â  475.485 Costs and penalties as lien; enforcement of lien. (1) All of the stateÂs cleanup costs, penalties and punitive damages for which a person is liable to the state under ORS 475.435 or 475.455 shall constitute a lien upon any real and personal property owned by the person.

Â Â Â Â Â  (2) At the discretion of the Department of Environmental Quality, the department may file a claim of lien on real property or a claim of lien on personal property. The department shall file a claim of lien on real property to be charged with a lien under this section with the recording officer of each county in which the real property is located and shall file a claim of lien on personal property to be charged with a lien under this section with the Secretary of State. The lien shall attach and become enforceable on the day of such filing. The lien claim shall contain:

Â Â Â Â Â  (a) A statement of the demand;

Â Â Â Â Â  (b) The name of the person against whose property the lien attaches;

Â Â Â Â Â  (c) A description of the property charged with the lien sufficient for identification; and

Â Â Â Â Â  (d) A statement of the failure of the person to conduct cleanup action and pay penalties and damages as required.

Â Â Â Â Â  (3) The lien created by this section may be foreclosed by a suit on real and personal property in the circuit court in the manner provided by law for the foreclosure of other liens.

Â Â Â Â Â  (4) Nothing in this section shall affect the right of the state to bring an action against any person to recover all costs and damages for which the person is liable under ORS 475.435 or 475.455.

Â Â Â Â Â  (5) A lien created under this section shall have priority over any claim of the state under ORS 166.715 to 166.735 or any local government forfeiture ordinance or regulation. [1987 c.699 Â§8]

Â Â Â Â Â  475.495 Illegal Drug Cleanup Fund; sources; uses. (1) The Illegal Drug Cleanup Fund is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Treasury and credited to the Illegal Drug Cleanup Fund:

Â Â Â Â Â  (a) Moneys recovered or otherwise received from responsible parties for cleanup costs;

Â Â Â Â Â  (b) Moneys received from a state agency, local government unit or any agency of a local government unit for cleanup of illegal drug manufacturing sites, including moneys received from forfeiture proceeds under the provisions of ORS 475A.120 and 475A.126;

Â Â Â Â Â  (c) Moneys received from the federal government for cleanup of illegal drug manufacturing sites; and

Â Â Â Â Â  (d) Any penalty, fine or punitive damages recovered under ORS 475.435, 475.455 or 475.485.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Illegal Drug Cleanup Fund in the manner provided by law. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (4) The moneys in the Illegal Drug Cleanup Fund are appropriated continuously to the Department of Environmental Quality to be used as provided for in subsection (5) of this section.

Â Â Â Â Â  (5) Moneys in the Illegal Drug Cleanup Fund may be used for the following purposes:

Â Â Â Â Â  (a) Payment of the stateÂs cleanup costs; and

Â Â Â Â Â  (b) Funding any action or activity authorized by ORS 475.415 to 475.455, 475.475 and 475.485.

Â Â Â Â Â  (6) The department may not expend more than $250,000 in each biennium of the forfeiture proceeds that are paid into the Illegal Drug Cleanup Fund by political subdivisions under the provisions of ORS 475A.120. If at the end of a biennium more than $250,000 has been paid into the Illegal Drug Cleanup Fund under the provisions of ORS 475A.120, the department shall refund to each political subdivision that made payments into the fund a pro rata share of the excess amount, based on the amount of forfeiture proceeds paid into the fund by the political subdivision. [1987 c.699 Â§9; 1989 c.966 Â§56; 1993 c.699 Â§5; 2001 c.780 Â§Â§19,19a]

Â Â Â Â Â  475.505 [1979 c.253 Â§1; repealed by 1987 c.75 Â§1]

Â Â Â Â Â  475.510 [1979 c.253 Â§2; repealed by 1987 c.75 Â§1]

Â Â Â Â Â  475.515 [1979 c.253 Â§3; repealed by 1987 c.75 Â§1]

DRUG PARAPHERNALIA

Â Â Â Â Â  475.525
Sale
of drug paraphernalia prohibited; definition of drug paraphernalia; exceptions. (1) It is unlawful for any person to sell or deliver, possess with intent to sell or deliver or manufacture with intent to sell or deliver drug paraphernalia, knowing that it will be used to unlawfully plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance as defined by ORS 475.005.

Â Â Â Â Â  (2) For the purposes of this section, Âdrug paraphernaliaÂ means all equipment, products and materials of any kind which are marketed for use or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance in violation of ORS 475.840 to 475.980. Drug paraphernalia includes, but is not limited to:

Â Â Â Â Â  (a) Kits marketed for use or designed for use in unlawfully planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

Â Â Â Â Â  (b) Kits marketed for use or designed for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances;

Â Â Â Â Â  (c) Isomerization devices marketed for use or designed for use in increasing the potency of any species of plant which is a controlled substance;

Â Â Â Â Â  (d) Testing equipment marketed for use or designed for use in identifying or in analyzing the strength, effectiveness or purity of controlled substances;

Â Â Â Â Â  (e) Scales and balances marketed for use or designed for use in weighing or measuring controlled substances;

Â Â Â Â Â  (f) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, marketed for use or designed for use in cutting controlled substances;

Â Â Â Â Â  (g) Separation gins and sifters marketed for use or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining marijuana;

Â Â Â Â Â  (h) Containers and other objects marketed for use or designed for use in storing or concealing controlled substances; and

Â Â Â Â Â  (i) Objects marketed for use or designed specifically for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

Â Â Â Â Â  (A) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens or hashish heads;

Â Â Â Â Â  (B) Water pipes;

Â Â Â Â Â  (C) Carburetion tubes and devices;

Â Â Â Â Â  (D) Smoking and carburetion masks;

Â Â Â Â Â  (E) Roach clips, meaning objects used to hold burning material that has become too small or too short to be held in the hand, such as a marijuana cigarette;

Â Â Â Â Â  (F) Miniature cocaine spoons and cocaine vials;

Â Â Â Â Â  (G) Chamber pipes;

Â Â Â Â Â  (H) Carburetor pipes;

Â Â Â Â Â  (I) Electric pipes;

Â Â Â Â Â  (J) Air-driven pipes;

Â Â Â Â Â  (K) Chillums;

Â Â Â Â Â  (L) Bongs;

Â Â Â Â Â  (M) Ice pipes or chillers; and

Â Â Â Â Â  (N) Lighting equipment specifically designed for the growing of controlled substances.

Â Â Â Â Â  (3) Drug paraphernalia does not include hypodermic syringes or needles.

Â Â Â Â Â  (4) In determining whether an object is drug paraphernalia, a trier of fact should consider, in addition to all other relevant factors, the following:

Â Â Â Â Â  (a) Instructions, oral or written, provided with the object concerning its use;

Â Â Â Â Â  (b) Descriptive materials accompanying the object which explain or depict its use;

Â Â Â Â Â  (c) National and local advertising concerning its use;

Â Â Â Â Â  (d) The manner in which the object is displayed for sale;

Â Â Â Â Â  (e) The existence and scope of legitimate uses for the object in the community; and

Â Â Â Â Â  (f) Any expert testimony which may be introduced concerning its use.

Â Â Â Â Â  (5) The provisions of ORS 475.525 to 475.565 do not apply to persons registered under the provisions of ORS 475.125 or to persons specified as exempt from registration under the provisions of that statute. [1989 c.1077 Â§1; 1995 c.440 Â§10]

Â Â Â Â Â  475.535 Action to enforce ORS 475.525 to 475.565. The State of
Oregon
, any political subdivision of the state, or any official or agency of the state or its political subdivisions may bring an action to enforce ORS 475.525 to 475.565. The court shall award costs and reasonable attorney fees to the prevailing party in any such action. [1989 c.1077 Â§2]

Â Â Â Â Â  475.545 Order of forfeiture of paraphernalia; effect. If, at the trial or upon a hearing, the trier of fact finds any item received into evidence at the trial or hearing to be drug paraphernalia, the court may order the item forfeited upon motion of the district attorney. The drug paraphernalia may then be destroyed or, if the paraphernalia is of substantial value and is not contraband, may be sold, the proceeds to be deposited in the Common School Fund. [1989 c.1077 Â§3]

Â Â Â Â Â  475.555 Seizure of drug paraphernalia. An official of the state, its political subdivisions or any agency thereof may seize drug paraphernalia when:

Â Â Â Â Â  (1) The drug paraphernalia is the subject of an adverse judgment under ORS 475.525 to 475.565;

Â Â Â Â Â  (2) The seizure is in the course of a constitutionally valid arrest or search;

Â Â Â Â Â  (3) The owner or person in possession of the drug paraphernalia consents to the seizure; or

Â Â Â Â Â  (4) The seizure is pursuant to a lawful order of a court, including an order issued under ORCP 83 or ORS 166.725. [1989 c.1077 Â§5]

Â Â Â Â Â  475.565 Civil penalty for violation of ORS 475.525. (1) In addition to any other penalty provided by law:

Â Â Â Â Â  (a) A person who violates ORS 475.525 shall incur a civil penalty in an amount of at least $2,000 and not more than $10,000; and

Â Â Â Â Â  (b) The court may order other equitable remedies including but not limited to injunctive relief.

Â Â Â Â Â  (2) Any fines collected under this section shall be forwarded to the State Treasurer for deposit in the General Fund to the credit of the Department of Human Services. The moneys shall be used for the development and implementation of drug abuse prevention activities and adolescent treatment. [1989 c.1077 Â§4; 2003 c.14 Â§307]

Â Â Â Â Â  475.610 [1955 c.573 Â§2; 1957 c.587 Â§9; repealed by 1959 c.411 Â§2 (475.615 enacted in lieu of 475.610)]

Â Â Â Â Â  475.615 [1959 c.411 Â§3 (enacted in lieu of 475.610); repealed by 1977 c.745 Â§54]

Â Â Â Â Â  475.620 [1955 c.573 Â§3; 1957 c.587 Â§10; repealed by 1959 c.411 Â§4 (475.625 enacted in lieu of 475.620)]

Â Â Â Â Â  475.625 [1959 c.411 Â§5 (enacted in lieu of 475.620); 1963 c.137 Â§2; 1969 c.310 Â§2; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.630 [1955 c.573 Â§4; repealed by 1959 c.411 Â§6 (475.655 enacted in lieu of 475.630)]

Â Â Â Â Â  475.635 [1959 c.411 Â§11 (enacted in lieu of 475.650); 1969 c.310 Â§3; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  475.640 [1955 c.573 Â§5; repealed by 1959 c.411 Â§8 (475.665 enacted in lieu of 475.640)]

Â Â Â Â Â  475.645 [1959 c.411 Â§21 (enacted in lieu of 475.700); 1969 c.391 Â§15; 1971 c.743 Â§380; 1973 c.697 Â§20; 1977 c.745 Â§41; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.650 [1955 c.573 Â§6; repealed by 1959 c.411 Â§10 (475.635 enacted in lieu of 475.650)]

Â Â Â Â Â  475.655 [1959 c.411 Â§7 (enacted in lieu of 475.630); 1963 c.137 Â§3; 1971 c.743 Â§381; repealed by 1973 c.697 Â§21]

Â Â Â Â Â  475.660 [1955 c.573 Â§7; repealed by 1959 c.411 Â§12 (475.675 enacted in lieu of 475.660)]

Â Â Â Â Â  475.665 [1959 c.411 Â§9 (enacted in lieu of 475.640); 1971 c.743 Â§382; 1973 c.697 Â§17; 1977 c.745 Â§42; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.670 [1955 c.573 Â§8; repealed by 1959 c.411 Â§14 (475.705 enacted in lieu of 475.670)]

Â Â Â Â Â  475.675 [1959 c.411 Â§13 (enacted in lieu of 475.660); 1969 c.638 Â§2; 1973 c.697 Â§18; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.680 [1955 c.573 Â§Â§9,13; repealed by 1959 c.411 Â§16 (475.685 enacted in lieu of 475.680)]

Â Â Â Â Â  475.685 [1959 c.411 Â§17 (enacted in lieu of 475.680); 1973 c.697 Â§15; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.690 [1955 c.573 Â§9; repealed by 1959 c.411 Â§18 (475.695 enacted in lieu of 475.690)]

Â Â Â Â Â  475.695 [1959 c.411 Â§19 (enacted in lieu of 475.690); 1973 c.697 Â§16; 1977 c.745 Â§48; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.700 [1955 c.573 Â§10; repealed by 1959 c.411 Â§20 (475.645 enacted in lieu of 475.700)]

Â Â Â Â Â  475.705 [1959 c.411 Â§15 (enacted in lieu of 475.670); 1969 c.638 Â§3; 1973 c.697 Â§19; 1977 c.745 Â§49; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.710 [1955 c.573 Â§11; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.715 [1969 c.442 Â§1; renumbered 430.560]

Â Â Â Â Â  475.720 [1955 c.573 Â§12; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.725 [1969 c.442 Â§2; renumbered 430.565]

Â Â Â Â Â  475.730 [1955 c.573 Â§13; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.732 [1973 c.697 Â§12; repealed by 1977 c.745 Â§54 and 1977 c.871 Â§29]

Â Â Â Â Â  475.740 [1955 c.573 Â§1; repealed by 1959 c.411 Â§22]

Â Â Â Â Â  475.742 [1973 c.697 Â§14; repealed by 1977 c.871 Â§29]

Â Â Â Â Â  475.750 [1955 c.573 Â§3; repealed by 1959 c.411 Â§22]

HYPODERMIC DEVICES

Â Â Â Â Â  475.805 Providing hypodermic device to minor prohibited; exception. (1) No person shall sell or give a hypodermic device to a minor unless the minor demonstrates a lawful need therefor by authorization of a physician, parent or legal guardian or by other means acceptable to the seller or donor.

Â Â Â Â Â  (2) As used in this section, Âhypodermic deviceÂ means a hypodermic needle or syringe or medication packaged in a hypodermic syringe or any instrument adapted for the subcutaneous injection of a controlled substance as defined in ORS 475.005. [1983 c.738 Â§1]

PENALTIES

Â Â Â Â Â  475.840 Prohibited acts generally; penalties; affirmative defense for certain peyote uses. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture or deliver a controlled substance. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class A felony, except as otherwise provided in ORS 475.860.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class B felony, except as otherwise provided in ORS 475.878, 475.880, 475.882, 475.888, 475.890, 475.892, 475.904 and 475.906.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class C felony, except as otherwise provided in ORS 475.904 and 475.906.

Â Â Â Â Â  (d) A controlled substance in Schedule IV, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (e) A controlled substance in Schedule V, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (2) Except as authorized in ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to create or deliver a counterfeit substance. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A counterfeit substance in Schedule I, is guilty of a Class A felony.

Â Â Â Â Â  (b) A counterfeit substance in Schedule II, is guilty of a Class B felony.

Â Â Â Â Â  (c) A counterfeit substance in Schedule III, is guilty of a Class C felony.

Â Â Â Â Â  (d) A counterfeit substance in Schedule IV, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (e) A counterfeit substance in Schedule V, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (3) It is unlawful for any person knowingly or intentionally to possess a controlled substance unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980. Any person who violates this subsection with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class B felony, except as otherwise provided in ORS 475.864.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class C felony.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (d) A controlled substance in Schedule IV, is guilty of a Class C misdemeanor.

Â Â Â Â Â  (e) A controlled substance in Schedule V, is guilty of a violation.

Â Â Â Â Â  (4) In any prosecution under this section for manufacture, possession or delivery of that plant of the genus Lophophora commonly known as peyote, it is an affirmative defense that the peyote is being used or is intended for use:

Â Â Â Â Â  (a) In connection with the good faith practice of a religious belief;

Â Â Â Â Â  (b) As directly associated with a religious practice; and

Â Â Â Â Â  (c) In a manner that is not dangerous to the health of the user or others who are in the proximity of the user.

Â Â Â Â Â  (5) The affirmative defense created in subsection (4) of this section is not available to any person who has possessed or delivered the peyote while incarcerated in a correctional facility in this state. [Formerly 475.992]

Â Â Â Â Â  475.843 Affirmative defense to unlawfully possessing pseudoephedrine. It is an affirmative defense to a charge of violating ORS 475.840 by unlawfully possessing pseudoephedrine that the person:

Â Â Â Â Â  (1) Obtained the pseudoephedrine lawfully;

Â Â Â Â Â  (2) Possessed no more than six grams of pseudoephedrine, the salts, isomers or salts of isomers of pseudoephedrine or a combination of any of these substances; and

Â Â Â Â Â  (3) Possessed the pseudoephedrine under circumstances that are consistent with typical medicinal or household use, as indicated by factors that include but are not limited to storage location, purchase date, possession of the products in a variety of strengths, brands, types or purposes and expiration date. [2005 c.706 Â§13a]

Â Â Â Â Â  Note: 475.843 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.846 Unlawful manufacture of heroin. (1) It is unlawful for any person to manufacture heroin.

Â Â Â Â Â  (2) Unlawful manufacture of heroin is a Class A felony. [2005 c.708 Â§24]

Â Â Â Â Â  475.848 Unlawful manufacture of heroin within 1,000 feet of school. (1) It is unlawful for any person to manufacture heroin within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of heroin within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§25]

Â Â Â Â Â  475.850 Unlawful delivery of heroin. (1) It is unlawful for any person to deliver heroin.

Â Â Â Â Â  (2) Unlawful delivery of heroin is a Class A felony. [2005 c.708 Â§26]

Â Â Â Â Â  475.852 Unlawful delivery of heroin within 1,000 feet of school. (1) It is unlawful for any person to deliver heroin within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of heroin within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§27]

Â Â Â Â Â  475.854 Unlawful possession of heroin. (1) It is unlawful for any person knowingly or intentionally to possess heroin.

Â Â Â Â Â  (2) Unlawful possession of heroin is a Class B felony. [2005 c.708 Â§28]

Â Â Â Â Â  475.856 Unlawful manufacture of marijuana. (1) It is unlawful for any person to manufacture marijuana.

Â Â Â Â Â  (2) Unlawful manufacture of marijuana is a Class A felony. [2005 c.708 Â§29]

Â Â Â Â Â  475.858 Unlawful manufacture of marijuana within 1,000 feet of school. (1) It is unlawful for any person to manufacture marijuana within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of marijuana within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§30]

Â Â Â Â Â  475.860 Unlawful delivery of marijuana. (1) It is unlawful for any person to deliver marijuana.

Â Â Â Â Â  (2) Unlawful delivery of marijuana is a Class B felony if the delivery is for consideration.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of marijuana is a:

Â Â Â Â Â  (a) Class A misdemeanor, if the delivery is for no consideration and consists of less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae; or

Â Â Â Â Â  (b) Violation, if the delivery is for no consideration and consists of less than five grams of the dried leaves, stems and flowers of the plant Cannabis family Moraceae. A violation under this paragraph is punishable by a fine of not less than $500 and not more than $1,000. Fines collected under this paragraph shall be forwarded to the Department of Revenue for deposit in the Criminal Fine and Assessment Account established in ORS 137.300.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, unlawful delivery of marijuana is a:

Â Â Â Â Â  (a) Class A felony, if the delivery is to a person under 18 years of age and the defendant is at least 18 years of age and is at least three years older than the person to whom the marijuana is delivered; or

Â Â Â Â Â  (b) Class C misdemeanor, if the delivery:

Â Â Â Â Â  (A) Is for no consideration;

Â Â Â Â Â  (B) Consists of less than five grams of the dried leaves, stems and flowers of the plant Cannabis family Moraceae;

Â Â Â Â Â  (C) Takes place in a public place, as defined in ORS 161.015, that is within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors; and

Â Â Â Â Â  (D) Is to a person who is 18 years of age or older. [2005 c.708 Â§31]

Â Â Â Â Â  475.862 Unlawful delivery of marijuana within 1,000 feet of school. (1) It is unlawful for any person to deliver marijuana within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of marijuana within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§32]

Â Â Â Â Â  475.864 Unlawful possession of marijuana. (1) It is unlawful for any person knowingly or intentionally to possess marijuana.

Â Â Â Â Â  (2) Unlawful possession of marijuana is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful possession of marijuana is a violation if the amount possessed is less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae. A violation under this subsection is punishable by a fine of not less than $500 and not more than $1,000. Fines collected under this subsection shall be forwarded to the Department of Revenue for deposit in the Criminal Fine and Assessment Account established under ORS 137.300.

Â Â Â Â Â  (4) Notwithstanding subsections (2) and (3) of this section, unlawful possession of marijuana is a Class C misdemeanor if the amount possessed is less than one avoirdupois ounce of the dried leaves, stems and flowers of the plant Cannabis family Moraceae and the possession takes place in a public place, as defined in ORS 161.015, that is within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors. [2005 c.708 Â§33]

Â Â Â Â Â  475.866 Unlawful manufacture of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person to manufacture 3,4-methylenedioxymethamphetamine.

Â Â Â Â Â  (2) Unlawful manufacture of 3,4-methylenedioxymethamphetamine is a Class A felony. [2005 c.708 Â§34]

Â Â Â Â Â  475.868 Unlawful manufacture of 3,4-methylenedioxymethamphetamine within 1,000 feet of school. (1) It is unlawful for any person to manufacture 3,4-methylenedioxymethamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of 3,4-methylenedioxymethamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§35]

Â Â Â Â Â  475.870 Unlawful delivery of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person to deliver 3,4-methylenedioxymethamphetamine.

Â Â Â Â Â  (2) Unlawful delivery of 3,4-methylenedioxymethamphetamine is a Class A felony. [2005 c.708 Â§36]

Â Â Â Â Â  475.872 Unlawful delivery of 3,4-methylenedioxymethamphetamine within 1,000 feet of school. (1) It is unlawful for any person to deliver 3,4-methylenedioxymethamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of 3,4-methylenedioxymethamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§37]

Â Â Â Â Â  475.874 Unlawful possession of 3,4-methylenedioxymethamphetamine. (1) It is unlawful for any person knowingly or intentionally to possess 3,4-methylenedioxy-

methamphetamine.

Â Â Â Â Â  (2) Unlawful possession of 3,4-methylene- dioxymethamphetamine is a Class B felony. [2005 c.708 Â§38]

Â Â Â Â Â  475.876 Unlawful manufacture of cocaine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture cocaine.

Â Â Â Â Â  (2) Unlawful manufacture of cocaine is a Class B felony. [2005 c.708 Â§19]

Â Â Â Â Â  475.878 Unlawful manufacture of cocaine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture cocaine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of cocaine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§20]

Â Â Â Â Â  475.880 Unlawful delivery of cocaine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver cocaine.

Â Â Â Â Â  (2) Unlawful delivery of cocaine is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of cocaine is a Class A felony if the delivery is to a person under 18 years of age. [2005 c.708 Â§21]

Â Â Â Â Â  475.882 Unlawful delivery of cocaine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver cocaine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of cocaine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§22]

Â Â Â Â Â  475.884 Unlawful possession of cocaine. (1) It is unlawful for any person knowingly or intentionally to possess cocaine unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Unlawful possession of cocaine is a Class C felony. [2005 c.708 Â§23]

Â Â Â Â Â  475.886 Unlawful manufacture of methamphetamine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture methamphetamine.

Â Â Â Â Â  (2) Unlawful manufacture of methamphetamine is a Class B felony. [2005 c.708 Â§14]

Â Â Â Â Â  475.888 Unlawful manufacture of methamphetamine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture methamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture of methamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§15]

Â Â Â Â Â  475.890 Unlawful delivery of methamphetamine. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver methamphetamine.

Â Â Â Â Â  (2) Unlawful delivery of methamphetamine is a Class B felony.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, unlawful delivery of methamphetamine is a Class A felony if the delivery is to a person under 18 years of age. [2005 c.708 Â§16]

Â Â Â Â Â  475.892 Unlawful delivery of methamphetamine within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver methamphetamine within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful delivery of methamphetamine within 1,000 feet of a school is a Class A felony. [2005 c.708 Â§17]

Â Â Â Â Â  475.894 Unlawful possession of methamphetamine. (1) It is unlawful for any person knowingly or intentionally to possess methamphetamine unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice, or except as otherwise authorized by ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Unlawful possession of methamphetamine is a Class C felony. [2005 c.708 Â§18]

Â Â Â Â Â  475.900 Crime category classification; proof of commercial drug offense. (1) A violation of ORS 475.840, 475.846 to 475.894, 475.904 or 475.906 shall be classified as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (a) The violation constitutes delivery or manufacture of a controlled substance and involves substantial quantities of a controlled substance. For purposes of this paragraph, the following amounts constitute substantial quantities of the following controlled substances:

Â Â Â Â Â  (A) Five grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (B) Ten grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (C) Ten grams or more of a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers or salts of its isomers;

Â Â Â Â Â  (D) One hundred grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (E) One hundred and fifty grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (F) Two hundred or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (G) Sixty grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (H) Five grams or more or 25 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (i) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (ii) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (iii) 3,4-methylenedioxy-N-ethylamphetamine.

Â Â Â Â Â  (b) The violation constitutes possession, delivery or manufacture of a controlled substance and the possession, delivery or manufacture is a commercial drug offense. A possession, delivery or manufacture is a commercial drug offense for purposes of this subsection if it is accompanied by at least three of the following factors:

Â Â Â Â Â  (A) The delivery was of heroin, cocaine, hashish, marijuana, methamphetamine, lysergic acid diethylamide, psilocybin or psilocin and was for consideration;

Â Â Â Â Â  (B) The offender was in possession of $300 or more in cash;

Â Â Â Â Â  (C) The offender was unlawfully in possession of a firearm or other weapon as described in ORS 166.270 (2), or the offender used, attempted to use or threatened to use a deadly or dangerous weapon as defined in ORS 161.015, or the offender was in possession of a firearm or other deadly or dangerous weapon as defined in ORS 161.015 for the purpose of using it in connection with a controlled substance offense;

Â Â Â Â Â  (D) The offender was in possession of materials being used for the packaging of controlled substances such as scales, wrapping or foil, other than the material being used to contain the substance that is the subject of the offense;

Â Â Â Â Â  (E) The offender was in possession of drug transaction records or customer lists;

Â Â Â Â Â  (F) The offender was in possession of stolen property;

Â Â Â Â Â  (G) Modification of structures by painting, wiring, plumbing or lighting to facilitate a controlled substance offense;

Â Â Â Â Â  (H) The offender was in possession of manufacturing paraphernalia, including recipes, precursor chemicals, laboratory equipment, lighting, ventilating or power generating equipment;

Â Â Â Â Â  (I) The offender was using public lands for the manufacture of controlled substances;

Â Â Â Â Â  (J) The offender had constructed fortifications or had taken security measures with the potential of injuring persons; or

Â Â Â Â Â  (K) The offender was in possession of controlled substances in an amount greater than:

Â Â Â Â Â  (i) Three grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (ii) Eight grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (iii) Eight grams or more of a mixture or substance containing a detectable amount of methamphetamine;

Â Â Â Â Â  (iv) Eight grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (v) One hundred ten grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (vi) Twenty or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (vii) Ten grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (viii) Four grams or more or 20 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (I) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (II) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (III) 3,4-methylenedioxy-N-ethylamphetamine.

Â Â Â Â Â  (c) The violation constitutes a violation of ORS 475.848, 475.852, 475.858, 475.862, 475.868, 475.872, 475.878, 475.882, 475.888, 475.892 or 475.904.

Â Â Â Â Â  (d) The violation constitutes manufacturing methamphetamine and the manufacturing consists of:

Â Â Â Â Â  (A) A chemical reaction involving one or more precursor substances for the purpose of manufacturing methamphetamine; or

Â Â Â Â Â  (B) Grinding, soaking or otherwise breaking down a precursor substance for the purpose of manufacturing methamphetamine.

Â Â Â Â Â  (e) The violation constitutes a violation of ORS 475.860 (4)(a) or 475.906 (1) or (2).

Â Â Â Â Â  (2) A violation of ORS 475.840 or 475.846 to 475.894 shall be classified as crime category 6 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if:

Â Â Â Â Â  (a) The violation constitutes delivery of heroin, cocaine, methamphetamine or 3,4-methylenedioxyamphetamine, 3,4-methylenedioxymethamphetamine or 3,4-methylenedioxy-N-ethylamphetamine and is for consideration.

Â Â Â Â Â  (b) The violation constitutes possession of:

Â Â Â Â Â  (A) Five grams or more of a mixture or substance containing a detectable amount of heroin;

Â Â Â Â Â  (B) Ten grams or more of a mixture or substance containing a detectable amount of cocaine;

Â Â Â Â Â  (C) Ten grams or more of a mixture or substance containing a detectable amount of methamphetamine;

Â Â Â Â Â  (D) One hundred grams or more of a mixture or substance containing a detectable amount of hashish;

Â Â Â Â Â  (E) One hundred fifty grams or more of a mixture or substance containing a detectable amount of marijuana;

Â Â Â Â Â  (F) Two hundred or more user units of a mixture or substance containing a detectable amount of lysergic acid diethylamide;

Â Â Â Â Â  (G) Sixty grams or more of a mixture or substance containing a detectable amount of psilocybin or psilocin; or

Â Â Â Â Â  (H) Five grams or more or 25 or more pills, tablets or capsules of a mixture or substance containing a detectable amount of:

Â Â Â Â Â  (i) 3,4-methylenedioxyamphetamine;

Â Â Â Â Â  (ii) 3,4-methylenedioxymethamphetamine; or

Â Â Â Â Â  (iii) 3,4-methylenedioxy-N-ethylamphetamine.

Â Â Â Â Â  (3) Any felony violation of ORS 475.840 or 475.846 to 475.894 not contained in subsection (1) or (2) of this section shall be classified as:

Â Â Â Â Â  (a) Crime category 4 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if the violation involves delivery or manufacture of a controlled substance; or

Â Â Â Â Â  (b) Crime category 1 of the sentencing guidelines grid of the Oregon Criminal Justice Commission if the violation involves possession of a controlled substance.

Â Â Â Â Â  (4) In order to prove a commercial drug offense, the state shall plead in the accusatory instrument sufficient factors of a commercial drug offense under subsections (1) and (2) of this section. The state has the burden of proving each factor beyond a reasonable doubt.

Â Â Â Â Â  (5) As used in this section, Âmixture or substanceÂ means any mixture or substance, whether or not the mixture or substance is in an ingestible or marketable form at the time of the offense. [Formerly 475.996; 2007 c.494 Â§1]

Â Â Â Â Â  475.902 Directives to
Oregon
Criminal Justice Commission. (1) The Oregon Criminal Justice Commission shall classify causing another person to ingest a controlled substance as a person felony and crime category 8 of the sentencing guidelines grid of the commission.

Â Â Â Â Â  (2) The Oregon Criminal Justice Commission shall classify causing another person to ingest a controlled substance with the intent of committing or facilitating a crime of violence against the other person as a person felony and crime category 9 of the sentencing guidelines grid of the commission.

Â Â Â Â Â  (3) The Oregon Criminal Justice Commission shall amend its rules and appendices to prohibit persons convicted of manufacturing substantial quantities of methamphetamine, its salts, isomers or salts of its isomers from being eligible for an optional probation sentence.

Â Â Â Â Â  (4) As used in subsections (3) and (4) of this section, Âsubstantial quantitiesÂ means that quantity of methamphetamine, its salts, isomers or salts of its isomers described in ORS 475.900 (1)(a). [Formerly 475.998]

Â Â Â Â Â  Note: 475.902 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.904 Unlawful manufacture or delivery of controlled substance within 1,000 feet of school. (1) Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to manufacture or deliver a schedule I, II or III controlled substance within 1,000 feet of the real property comprising a public or private elementary, secondary or career school attended primarily by minors.

Â Â Â Â Â  (2) Unlawful manufacture or delivery of a controlled substance within 1,000 feet of a school is a Class A felony, except as otherwise provided in ORS 475.860. [Formerly 475.999]

Â Â Â Â Â  475.906 Penalties for distribution to minors. Except as authorized by ORS 475.005 to 475.285 and 475.840 to 475.980, it is unlawful for any person to deliver a controlled substance to a person under 18 years of age. Any person who violates this section with respect to:

Â Â Â Â Â  (1) A controlled substance in Schedule I or II, is guilty of a Class A felony.

Â Â Â Â Â  (2) A controlled substance in Schedule III, is guilty of a Class B felony.

Â Â Â Â Â  (3) A controlled substance in Schedule IV, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (4) A controlled substance in Schedule V, is guilty of a Class B misdemeanor. [Formerly 475.995]

Â Â Â Â Â  475.908 Causing another person to ingest a controlled substance. (1) A person commits the crime of causing another person to ingest a controlled substance if the person knowingly or intentionally causes the other person to ingest, other than by administering or dispensing, a controlled substance or a controlled substance analog without consent of the other person. A person who violates this subsection is guilty of a Class B felony.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, causing another person to ingest a controlled substance is a Class A felony if the person, with the intent of committing or facilitating a crime of violence against the other person, knowingly or intentionally causes the other person to ingest a controlled substance or a controlled substance analog without consent of the other person.

Â Â Â Â Â  (3) For the purposes of this section:

Â Â Â Â Â  (a)(A) Except as provided in subparagraph (B) of this paragraph, Âcontrolled substance analogÂ means a substance that:

Â Â Â Â Â  (i) Has a chemical structure that is substantially similar to the chemical structure of a controlled substance in Schedule I or II.

Â Â Â Â Â  (ii) Has a stimulant, depressant or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II.

Â Â Â Â Â  (B) ÂControlled substance analogÂ does not include:

Â Â Â Â Â  (i) A controlled substance;

Â Â Â Â Â  (ii) Any substance that has an approved drug application;

Â Â Â Â Â  (iii) Any substance exempted under 21 U.S.C. 355 if the ingestion is within the scope of investigation authorized under 21 U.S.C. 355; or

Â Â Â Â Â  (iv) Distilled spirits, wine or malt beverages.

Â Â Â Â Â  (b) ÂCrime of violenceÂ means:

Â Â Â Â Â  (A) Rape in the first degree, as defined in ORS 163.375;

Â Â Â Â Â  (B) Sodomy in the first degree, as defined in ORS 163.405;

Â Â Â Â Â  (C) Unlawful sexual penetration in the first degree, as defined in ORS 163.411;

Â Â Â Â Â  (D) Sexual abuse in the first degree, as defined in ORS 163.427;

Â Â Â Â Â  (E) Kidnapping in the first degree, as defined in ORS 163.235;

Â Â Â Â Â  (F) Kidnapping in the second degree, as defined in ORS 163.225;

Â Â Â Â Â  (G) Assault in the first degree, as defined in ORS 163.185; or

Â Â Â Â Â  (H) Assault in the second degree, as defined in ORS 163.175.

Â Â Â Â Â  (c) ÂIngestÂ means to consume or otherwise deliver a controlled substance into the body of a person, except that ÂingestÂ does not include inhalation of marijuana smoke. [Formerly 475.984]

Â Â Â Â Â  475.910 Application of controlled substance to the body of another person; prohibition. (1) Except as authorized by ORS 475.005 to 475.285 or 475.840 to 475.980, it is unlawful for any person to intentionally apply a controlled substance to the body of another person by injection, inhalation, ingestion or any other means if the other person is under 18 years of age. A person who violates this section with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I or II, is guilty of a Class A felony classified as crime category 9 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (b) A controlled substance in Schedule III, is guilty of a Class B felony classified as crime category 8 of the sentencing guidelines grid of the Oregon Criminal Justice Commission.

Â Â Â Â Â  (c) A controlled substance in Schedule IV, is guilty of a Class C felony.

Â Â Â Â Â  (d) A controlled substance in Schedule V, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (2) It is a defense to a charge of violating subsection (1) of this section by applying marijuana that the person applying the marijuana was less than three years older than the victim at the time of the alleged offense. [Formerly 475.986]

Â Â Â Â Â  475.912 Unlawful delivery of imitation controlled substance. (1) A person commits the crime of unlawful delivery of an imitation controlled substance if the person knowingly:

Â Â Â Â Â  (a) Delivers, other than by administering or dispensing, a substance that is not a controlled substance upon the express or implied representation that the substance is a controlled substance; or

Â Â Â Â Â  (b) Delivers a substance that is not a controlled substance upon the express or implied representation that the substance is of such nature or appearance that the recipient of the delivery will be able to distribute the substance as a controlled substance.

Â Â Â Â Â  (2) As used in this section, ÂdeliverÂ or ÂdeliveryÂ means the actual or constructive transfer, or offer or agreement to transfer, from one person to another of a substance, whether or not there is an agency relationship.

Â Â Â Â Â  (3) Unlawful delivery of an imitation controlled substance is a Class A misdemeanor. [Formerly 475.991]

Â Â Â Â Â  475.914 Prohibited acts for registrants; penalties. (1) It is unlawful for any person:

Â Â Â Â Â  (a) Who is subject to ORS 475.045, 475.095 and 475.125 to 475.185 to deliver or dispense a controlled substance in violation of ORS 475.185;

Â Â Â Â Â  (b) Who is a registrant, to manufacture a controlled substance not authorized by this registration, or to deliver or dispense a controlled substance not authorized by the registration to another registrant or other authorized person;

Â Â Â Â Â  (c) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (d) To refuse an entry into any premises for any inspection authorized by ORS 475.005 to 475.285 and 475.840 to 475.980; or

Â Â Â Â Â  (e) To keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place, while knowingly permitting persons to use controlled substances in such places in violation of ORS 475.005 to 475.285 and 475.840 to 475.980, or which is used for keeping or selling them in violation of ORS 475.005 to 475.285 and 475.840 to 475.980.

Â Â Â Â Â  (2) Any person who violates this section with respect to:

Â Â Â Â Â  (a) A controlled substance in Schedule I, is guilty of a Class C felony.

Â Â Â Â Â  (b) A controlled substance in Schedule II, is guilty of a Class A misdemeanor.

Â Â Â Â Â  (c) A controlled substance in Schedule III, is guilty of a Class B misdemeanor.

Â Â Â Â Â  (d) A controlled substance in Schedule IV or V, is guilty of a Class C misdemeanor. [Formerly 475.993]

Â Â Â Â Â  475.916 Prohibited acts involving records and fraud; penalties. (1) It is unlawful for any person knowingly or intentionally:

Â Â Â Â Â  (a) To deliver as a registrant a controlled substance classified in Schedule I or II, except pursuant to an order form as required by ORS 475.175;

Â Â Â Â Â  (b) To use in the course of manufacture or delivery of a controlled substance a registration number which is fictitious, revoked, suspended or issued to another person;

Â Â Â Â Â  (c) To acquire or to attempt to acquire or obtain or attempt to obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge;

Â Â Â Â Â  (d) To furnish false or fraudulent material information in, or omit any material information from, any application, report, record or other document required to be kept or filed under ORS 475.005 to 475.285 and 475.840 to 475.980; or

Â Â Â Â Â  (e) To make, deliver or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render the drug a counterfeit substance.

Â Â Â Â Â  (2) Any person who violates this section is guilty of a Class A misdemeanor. [Formerly 475.994]

Â Â Â Â Â  475.918 Falsifying drug test results. (1) A person commits the crime of falsifying drug test results if the person intentionally uses, or possesses with intent to use, any substance or device designed to falsify the results of a drug test of the person.

Â Â Â Â Â  (2) Falsifying drug test results is a Class B misdemeanor.

Â Â Â Â Â  (3) As used in this section and ORS 475.920, Âdrug testÂ means a lawfully administered test designed to detect the presence of a controlled substance. [Formerly 475.981]

Â Â Â Â Â  475.920 Providing drug test falsification equipment. (1) A person commits the crime of providing drug test falsification equipment if the person intentionally delivers, possesses with intent to deliver or manufactures with intent to deliver a substance or device designed to enable a person to falsify the results of a drug test.

Â Â Â Â Â  (2) Providing drug test falsification equipment is a Class A misdemeanor. [Formerly 475.982]

PRECURSOR SUBSTANCES

Â Â Â Â Â  475.940 Precursor substances described. As used in ORS 475.840 to 475.980:

Â Â Â Â Â  (1) ÂIodine matrixÂ means iodine at a concentration greater than two percent by weight in a matrix or solution.

Â Â Â Â Â  (2) ÂMatrixÂ means something, as a substance, in which something else originates, develops, or is contained.

Â Â Â Â Â  (3) ÂPrecursor substanceÂ means:

Â Â Â Â Â  (a) Phenyl-2-propanone.

Â Â Â Â Â  (b) Methylamine.

Â Â Â Â Â  (c) D-lysergic acid.

Â Â Â Â Â  (d) Ergotamine.

Â Â Â Â Â  (e) Diethyl Malonate.

Â Â Â Â Â  (f) Malonic acid.

Â Â Â Â Â  (g) Ethyl Malonate.

Â Â Â Â Â  (h) Barbituric acid.

Â Â Â Â Â  (i) Piperidine.

Â Â Â Â Â  (j) N-acetylanthranilic acid.

Â Â Â Â Â  (k) Ethylamine.

Â Â Â Â Â  (L) Pyrolidine.

Â Â Â Â Â  (m) Phenylacetic acid.

Â Â Â Â Â  (n) Anthranilic acid.

Â Â Â Â Â  (o) Morpholine.

Â Â Â Â Â  (p) Ephedrine.

Â Â Â Â Â  (q) Pseudoephedrine.

Â Â Â Â Â  (r) Norpseudoephedrine.

Â Â Â Â Â  (s) Phenylpropanolamine.

Â Â Â Â Â  (t) Benzyl cyanide.

Â Â Â Â Â  (u) Ergonovine.

Â Â Â Â Â  (v) 3,4-Methylenedioxyphenyl-2-propanone.

Â Â Â Â Â  (w) Propionic anhydride.

Â Â Â Â Â  (x) Insosafrole (Isosafrole).

Â Â Â Â Â  (y) Safrole.

Â Â Â Â Â  (z) Piperonal.

Â Â Â Â Â  (aa) N-methylephedrine.

Â Â Â Â Â  (bb) N-ethylephedrine.

Â Â Â Â Â  (cc) N-methylpseudoephedrine.

Â Â Â Â Â  (dd) N-ethylpseudoephedrine.

Â Â Â Â Â  (ee) Hydriotic acid.

Â Â Â Â Â  (ff) Gamma butyrolactone (GBL), including butyrolactone, 1,2-butanolide, 2-oxanolone, tetrahydro-2-furanone, dihydro-2(3H)-furanone and tetramethylene glycol, but not including gamma aminobutyric acid (GABA).

Â Â Â Â Â  (gg) 1,4-butanediol.

Â Â Â Â Â  (hh) Any salt, isomer or salt of an isomer of the chemicals listed in paragraphs (a) to (gg) of this subsection.

Â Â Â Â Â  (ii) Iodine in its elemental form.

Â Â Â Â Â  (jj) Iodine matrix.

Â Â Â Â Â  (kk) Red phosphorus, white phosphorus, yellow phosphorus or hypophosphorus acid and its salts.

Â Â Â Â Â  (LL) Anhydrous ammonia.

Â Â Â Â Â  (mm) Lithium metal.

Â Â Â Â Â  (nn) Sodium metal.

Â Â Â Â Â  (oo) Any substance established as a precursor substance by rule under authority granted in ORS 475.945. [1987 c.657 Â§Â§3,3a; 2001 c.615 Â§1; 2003 c.448 Â§1; 2005 c.706 Â§17]

Â Â Â Â Â  475.945 Authority and duties of Department of State Police; rules. This section grants authority to and establishes duties of the Department of State Police in relation to the requirements concerning precursor substances under ORS 475.840 to 475.980. The following are applicable as described:

Â Â Â Â Â  (1) The department may adopt rules in accordance with ORS chapter 183 that add substances to those specifically enumerated in ORS 475.940 (3) if the substance is a precursor to a controlled substance. Similarly, the department may delete such substances as it has added by administrative rule.

Â Â Â Â Â  (2) Notwithstanding the time period established for reporting under ORS 475.950, the department may authorize the submission of such reports on a monthly basis with respect to repeated, regular transactions between the furnisher and recipient involving the same substance if the department determines that all of the following exist:

Â Â Â Â Â  (a) A pattern of regular supply of such substance exists as between the manufacturer, wholesaler, retailer or other person who sells, transfers or otherwise furnishes such substance and the recipient of the substance.

Â Â Â Â Â  (b) The recipient has established a record of use of the substance for lawful purposes.

Â Â Â Â Â  (3) The department shall establish a common form for reporting or recording for purposes of ORS 475.950, 475.975 (3), 475.976 (3) and 475.978 (1). The department may include as information required to be reported or recorded on the form any information the department determines will be convenient or useful to police agencies in finding potentially illegal uses of precursor substances. The reporting or recording form shall require at least the following information:

Â Â Â Â Â  (a) The name of the substance.

Â Â Â Â Â  (b) The quantity of the substance sold, transferred or furnished.

Â Â Â Â Â  (c) The date the substance was sold, transferred or furnished.

Â Â Â Â Â  (d) The name and address of the person buying or receiving the substance accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (e) The name and address of the person selling, transferring or furnishing the substance accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (f) The name of any agent acting on behalf of any party to the transaction accompanied by a verification of the personÂs identification by means the department requires by rule.

Â Â Â Â Â  (4) The department shall establish a common reporting form for purposes of ORS 475.955. The department may include as information required to be reported on the form any information the department determines will be convenient or useful to police agencies in finding potentially illegal uses of precursor substances. The reporting form shall require at least the following information:

Â Â Â Â Â  (a) The name of the person making the report.

Â Â Â Â Â  (b) The name of the common carrier or person who transports the substance and date of shipment of the substance.

Â Â Â Â Â  (c) The date and circumstances of discovering the loss, theft or discrepancy.

Â Â Â Â Â  (5) The department shall furnish a copy of the report to the local law enforcement agency in whose jurisdiction the transaction occurred. [1987 c.657 Â§6; 2001 c.615 Â§12]

Â Â Â Â Â  475.947 Warning notice for precursor substance violation. (1) In lieu of making an arrest or issuing a citation, a law enforcement officer may deliver a warning notice to a person or business that the officer has probable cause to believe has sold or otherwise delivered a precursor substance in violation of ORS 475.840 to 475.980 whenever the officer reasonably believes that the public interest will be adequately served under the circumstances by issuance of a written warning notice. The notice must be in substantially the following form:

______________________________________________________________________________

WARNING NOTICE

Please Read this Notice Carefully!!!

TO: ________ (name of person or business)

DATE: ________ (date of notice)

FROM: ________ (name of law enforcement agency)

RE: ________ (name of precursor substance or product)

Â Â Â Â Â  The undersigned law enforcement officer has probable cause to believe that on ___________ (date of violation), you sold or otherwise delivered a quantity of the precursor substance identified above in violation of the laws of the State of
Oregon
.

Â Â Â Â Â  This warning notice has been given to you in lieu of formal action concerning that violation. Please be aware that any further violation may result in formal action being taken against you, which may include, but is not limited to, the filing of an action in circuit court seeking a court order prohibiting you from selling or delivering any quantity of one or more precursor substances to any person.

__________________

Law Enforcement Officer

______________________________________________________________________________

Â Â Â Â Â  (2) A warning notice issued by a law enforcement officer under subsection (1) of this section shall be personally delivered to the person named in the notice, or personally delivered to the person in charge of the business named in the notice. [2003 c.448 Â§6]

Â Â Â Â Â  475.949 Injunctive relief for precursor substance violation. (1) Whenever it appears that any person has repeatedly sold or delivered one or more precursor substances in violation of the provisions of ORS 475.840 to 475.980, the county attorney or city attorney may cause a civil suit to be instituted in the circuit court for injunctive relief to restrain the person from selling or delivering one or more of the precursor substances.

Â Â Â Â Â  (2) Upon a proper showing, the court may grant a permanent or temporary injunction prohibiting the defendant or defendants from any further sale or delivery of any amount of one or more precursor substances.

Â Â Â Â Â  (3) The court may decline to enter an injunctive order against a defendant who:

Â Â Â Â Â  (a) Demonstrates no knowledge of the existence of the violation, or demonstrates reasonable efforts to stop the violation from occurring;

Â Â Â Â Â  (b) Has not been guilty of any contempt of court in the proceedings; and

Â Â Â Â Â  (c) The court finds will make best efforts to immediately end any violation that may exist and prevent any further violation from occurring. [2003 c.448 Â§7]

Â Â Â Â Â  475.950 Failure to report precursor substances transaction. (1) A person commits the offense of failure to report a precursor substances transaction if the person does any of the following:

Â Â Â Â Â  (a) Sells, transfers or otherwise furnishes any precursor substance described in ORS 475.940 (3)(a) to (hh) and (oo) and does not, at least three days before delivery of the substance, submit to the Department of State Police a report that meets the reporting requirements established by rule under ORS 475.945.

Â Â Â Â Â  (b) Receives any precursor substance described in ORS 475.940 (3)(a) to (hh) and (oo) and does not, within 10 days after receipt of the substance, submit to the Department of State Police a report that meets the reporting requirements established by rule under ORS 475.945.

Â Â Â Â Â  (2) This section does not apply to any of the following:

Â Â Â Â Â  (a) Any pharmacist or other authorized person who sells or furnishes a precursor substance upon the prescription of a physician, dentist, podiatric physician and surgeon or veterinarian.

Â Â Â Â Â  (b) Any practitioner, as defined in ORS 475.005, who administers or furnishes a precursor substance to patients upon prescription.

Â Â Â Â Â  (c) Any person licensed by the State Board of Pharmacy who sells, transfers or otherwise furnishes a precursor substance to a licensed pharmacy, physician, dentist, podiatric physician and surgeon or veterinarian for distribution to patients upon prescription.

Â Â Â Â Â  (d) Any person who is authorized by rule under ORS 475.945 to report in an alternate manner if the person complies with the alternate reporting requirements.

Â Â Â Â Â  (e) Any patient of a practitioner, as defined in ORS 475.005, who obtains a precursor substance from a licensed pharmacist, physician, dentist, podiatric physician and surgeon or veterinarian pursuant to a prescription.

Â Â Â Â Â  (f) Any person who sells or transfers ephedrine, pseudoephedrine or phenylpropanolamine in compliance with ORS 475.973.

Â Â Â Â Â  (g) Any practitioner, as defined in ORS 475.005, who dispenses a precursor substance to a person with whom the practitioner has a doctor-patient or doctor-client relationship.

Â Â Â Â Â  (h) Any person who obtains a precursor substance from a practitioner, as defined in ORS 475.005, with whom the person has a doctor-patient or doctor-client relationship.

Â Â Â Â Â  (i) Any person who sells or transfers an isomer of a precursor substance, unless it is an optical isomer.

Â Â Â Â Â  (3) Penalties related to providing false information on a report required under this section are provided under ORS 475.965.

Â Â Â Â Â  (4) The Department of State Police and any law enforcement agency may inspect and remove copies of the sales records of any retail or wholesale distributor of methyl sulfonyl methane or a precursor substance during the normal business hours of the retail or wholesale distributor or may require the retail or wholesale distributor to provide copies of the records.

Â Â Â Â Â  (5) Failure to report a precursor substances transaction is a Class A misdemeanor. [1987 c.657 Â§2; 2001 c.615 Â§2; 2003 c.448 Â§2; 2005 c.706 Â§18; 2007 c.253 Â§1]

Â Â Â Â Â  475.955 Failure to report missing precursor substances. (1) A person commits the offense of failure to report missing precursor substances if the person:

Â Â Â Â Â  (a) Is a licensee or other person regulated by the provisions of ORS 475.005 to 475.285 and 475.840 to 475.980;

Â Â Â Â Â  (b) Discovers any theft or loss of any precursor substance or any difference between the quantity received and the quantity shipped; and

Â Â Â Â Â  (c) Within three days after discovery of the theft or loss or actual knowledge of the discrepancy, does not report the theft, loss or discrepancy to the Department of State Police in the manner provided by rule adopted under ORS 475.945.

Â Â Â Â Â  (2) Penalties for providing false information on any report required under this section are provided under ORS 465.965.

Â Â Â Â Â  (3) The offense described in this section, failure to report missing precursor substances, is a Class A misdemeanor. [1987 c.657 Â§4; 1995 c.440 Â§34; 2001 c.615 Â§13]

Â Â Â Â Â  475.960 Illegally selling drug equipment. (1) A person commits the offense of illegally selling drug equipment if the person sells any substance, article, apparatus or device with knowledge that the substance, article, apparatus or device will be used to manufacture, compound, convert, process or prepare a controlled substance for unlawful sale or distribution.

Â Â Â Â Â  (2) The offense described in this section, illegally selling drug equipment, is a Class A misdemeanor. [1987 c.657 Â§5]

Â Â Â Â Â  475.962 Distribution of equipment, solvent, reagent or precursor substance with intent to facilitate manufacture of controlled substance. (1) A person commits the crime of distribution of equipment, a solvent, a reagent or a precursor substance with intent to facilitate the manufacture of a controlled substance if the person sells or otherwise transfers equipment, a solvent, a reagent or a precursor substance with knowledge that the equipment, solvent, reagent or precursor substance is intended to be used in the manufacture of a controlled substance in violation of ORS 475.840.

Â Â Â Â Â  (2) Distribution of equipment, a solvent, a reagent or a precursor substance with intent to facilitate the manufacture of a controlled substance is a Class B felony. [2005 c.706 Â§8]

Â Â Â Â Â  Note: 475.962 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.965 Providing false information on precursor substances report or record. (1) A person commits the offense of providing false information on a precursor substances report or record if the person knowingly provides false information in any report or record required under ORS 475.950, 475.955, 475.975, 475.976 or 475.978.

Â Â Â Â Â  (2) The offense described in this section, providing false information on a precursor substances report or record, is a Class A misdemeanor. [1987 c.657 Â§7; 2001 c.615 Â§14]

Â Â Â Â Â  475.967 Possession of precursor substance with intent to manufacture controlled substance. (1) A person commits the crime of possession of a precursor substance with intent to manufacture a controlled substance if the person possesses one or more precursor substances with the intent to manufacture a controlled substance in violation of ORS 475.840 (1), 475.846, 475.848, 475.866, 475.868, 475.876, 475.878, 475.886 or 475.888.

Â Â Â Â Â  (2) Possession of a precursor substance with intent to manufacture a controlled substance is a Class B felony. [2001 c.615 Â§10; 2005 c.708 Â§58]

Â Â Â Â Â  475.969 Unlawful possession of phosphorus. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of phosphorus if the person knowingly possesses any amount of phosphorus.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is conducting a licensed business that involves phosphorus in the manufacture of:

Â Â Â Â Â  (A) The striking surface used for lighting matches;

Â Â Â Â Â  (B) Flame retardant polymers; or

Â Â Â Â Â  (C) Fireworks if the person possesses a federal license to manufacture explosives;

Â Â Â Â Â  (b) A person who possesses phosphorus in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school; or

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education;

Â Â Â Â Â  (c) A retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons, who possesses phosphorus in the regular course of lawful business activities;

Â Â Â Â Â  (d) The possession of phosphorus as a component of a commercially produced product including, but not limited to, matchbooks, fireworks and emergency flares; or

Â Â Â Â Â  (e) A person who possesses phosphorus in a chemical compound in the regular course of a lawful agricultural activity.

Â Â Â Â Â  (3) Unlawful possession of phosphorus is a Class A misdemeanor. [2001 c.615 Â§4]

Â Â Â Â Â  475.971 Unlawful possession of anhydrous ammonia. (1) A person commits the crime of unlawful possession of anhydrous ammonia if the person knowingly possesses anhydrous ammonia in a container that is not approved by the United States Department of Transportation to hold anhydrous ammonia nor constructed to meet state and federal health and safety standards to hold anhydrous ammonia.

Â Â Â Â Â  (2) Unlawful possession of anhydrous ammonia is a Class A misdemeanor.

Â Â Â Â Â  (3) This section does not apply to a person who possesses anhydrous ammonia as part of a cleanup, as defined in ORS 466.605, of anhydrous ammonia by the Department of Environmental Quality under ORS 466.610. [2001 c.615 Â§5]

Â Â Â Â Â  475.973 Rulemaking authority regarding products containing ephedrine, pseudoephedrine and phenylpropanolamine; records. (1)(a) Notwithstanding ORS 475.045, the State Board of Pharmacy may not adopt rules that exempt a product containing ephedrine or pseudoephedrine from classification as a controlled substance. Except as otherwise provided in this paragraph, the State Board of Pharmacy shall adopt rules to classify ephedrine, pseudoephedrine and phenylpropanolamine as Schedule III controlled substances. The Schedule III classification may be modified by the State Board of Pharmacy if the State Board of Pharmacy finds that restrictions on products containing ephedrine, pseudoephedrine or phenylpropanolamine under a Schedule III designation do not significantly reduce the number of methamphetamine laboratories within the state.

Â Â Â Â Â  (b) Records of transactions involving products containing ephedrine, pseudoephedrine or phenylpropanolamine are subject to inspection by the State Board of Pharmacy and law enforcement agencies. A person required to make or maintain records of transactions involving products containing ephedrine, pseudoephedrine or phenylpropanolamine shall forward the records to the Department of State Police if directed to do so by the department. Failure to forward records as required by this paragraph is a Class A misdemeanor.

Â Â Â Â Â  (2) This section does not apply to products that the State Board of Pharmacy, upon application of a manufacturer, exempts by rule because the product is formulated to effectively prevent conversion of the active ingredient into methamphetamine or its salts or precursors. Upon notification from the Department of State Police that the department has probable cause to believe that a product exempted under this subsection does not effectively prevent conversion of the active ingredient into methamphetamine or its salts or precursors, the State Board of Pharmacy may issue an emergency rule revoking the exemption for the product pending a full hearing. [2001 c.615 Â§6; 2003 c.448 Â§3; 2005 c.706 Â§11]

Â Â Â Â Â  475.975 Unlawful possession of iodine in its elemental form; recording transfers; unlawful distribution of iodine in its elemental form. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of iodine in its elemental form if the person knowingly possesses iodine in its elemental form.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A physician, pharmacist, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons who possesses iodine in its elemental form in the regular course of lawful business activities;

Â Â Â Â Â  (b) A person who possesses iodine in its elemental form in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school;

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education; or

Â Â Â Â Â  (C) Manufacturing, government agency or research facility in the course of lawful business activities;

Â Â Â Â Â  (c) A licensed veterinarian;

Â Â Â Â Â  (d) A person working in a general hospital who possesses iodine in its elemental form in the regular course of employment at the hospital; or

Â Â Â Â Â  (e) A person who possesses iodine in its elemental form as a prescription drug pursuant to a prescription issued by a licensed veterinarian or physician.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a person who sells or otherwise transfers iodine in its elemental form to another person shall make a record of each sale or transfer. The record must be made on a form provided by the Department of State Police, completed pursuant to instructions provided by the department and retained by the person for at least three years or sent to the department if directed to do so by the department. Failure to make and retain or send a record required under this subsection is a Class A misdemeanor.

Â Â Â Â Â  (4) A licensed veterinarian is not required to make a record of a sale or transfer of iodine in its elemental form under subsection (3) of this section if the veterinarian makes a record of the sale or transfer under other applicable laws or rules regarding the prescribing and dispensing of regulated or controlled substances by veterinarians.

Â Â Â Â Â  (5) A person commits the crime of unlawful distribution of iodine in its elemental form if the person knowingly sells or otherwise transfers iodine in its elemental form to a person not listed in subsection (2) of this section.

Â Â Â Â Â  (6) Unlawful possession of iodine in its elemental form is a Class A misdemeanor.

Â Â Â Â Â  (7) Unlawful distribution of iodine in its elemental form is a Class A misdemeanor. [2001 c.615 Â§7; 2005 c.706 Â§14]

Â Â Â Â Â  475.976 Unlawful possession of iodine matrix; recording transfers; unlawful distribution of iodine matrix. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of an iodine matrix if the person knowingly possesses an iodine matrix.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who possesses an iodine matrix as a prescription drug, pursuant to a prescription issued by a licensed veterinarian or physician;

Â Â Â Â Â  (b) A person who is actively engaged in the practice of animal husbandry of livestock as defined in ORS 609.125;

Â Â Â Â Â  (c) A person who possesses an iodine matrix in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school;

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education; or

Â Â Â Â Â  (C) Manufacturing, government agency or research facility in the course of lawful business activities;

Â Â Â Â Â  (d) A veterinarian, physician, pharmacist, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons who possesses an iodine matrix in the regular course of lawful business activities; or

Â Â Â Â Â  (e) A person working in a general hospital who possesses an iodine matrix in the regular course of employment at the hospital.

Â Â Â Â Â  (3) Except as otherwise provided in subsection (4) of this section, a person who sells or otherwise transfers an iodine matrix to another person shall make a record of each sale or transfer. The record must be made on a form provided by the Department of State Police, completed pursuant to instructions provided by the department and retained by the person for at least three years or sent to the department if directed to do so by the department. Failure to make and retain or send a record required under this subsection is a Class A misdemeanor.

Â Â Â Â Â  (4) A licensed veterinarian is not required to make a record of a sale or transfer of an iodine matrix under subsection (3) of this section if the veterinarian makes a record of the sale or transfer under other applicable laws or rules regarding the prescribing and dispensing of regulated or controlled substances by veterinarians.

Â Â Â Â Â  (5) A person commits the crime of unlawful distribution of an iodine matrix if the person knowingly sells or otherwise transfers an iodine matrix to a person not listed in subsection (2) of this section.

Â Â Â Â Â  (6) Unlawful possession of an iodine matrix is a Class A misdemeanor.

Â Â Â Â Â  (7) Unlawful distribution of an iodine matrix is a Class A misdemeanor. [2001 c.615 Â§8; 2005 c.706 Â§15]

Â Â Â Â Â  475.977 Possessing or disposing of methamphetamine manufacturing waste. (1) As used in this section:

Â Â Â Â Â  (a) ÂDispose ofÂ means to discharge, deposit, inject, spill, leak or place methamphetamine manufacturing waste into or onto land or water.

Â Â Â Â Â  (b) ÂMethamphetamine manufacturing wasteÂ means chemical waste or debris, used in or resulting from the manufacture of methamphetamine or the grinding, soaking or otherwise breaking down of a precursor substance for the manufacture of methamphetamine.

Â Â Â Â Â  (2) A person commits the crime of possessing or disposing of methamphetamine manufacturing waste if the person:

Â Â Â Â Â  (a) Knowingly possesses methamphetamine manufacturing waste; or

Â Â Â Â Â  (b) Knowingly disposes of methamphetamine manufacturing waste.

Â Â Â Â Â  (3) Subsection (2) of this section does not apply to the possession or disposal of methamphetamine manufacturing waste if:

Â Â Â Â Â  (a) The person was storing, treating or disposing of the waste pursuant to state or federal laws regulating the cleanup or disposal of waste products from unlawful methamphetamine manufacturing;

Â Â Â Â Â  (b) The person has notified a law enforcement agency of the existence of the waste; or

Â Â Â Â Â  (c) The person possesses or disposes of waste that had previously been disposed of by another person on the personÂs property in violation of subsection (2) of this section.

Â Â Â Â Â  (4) Possessing or disposing of methamphetamine manufacturing waste is a Class C felony. [2005 c.706 Â§6]

Â Â Â Â Â  475.978 Methyl sulfonyl methane; transfers; records; rules. (1) A person who sells or otherwise transfers more than the amount permitted by administrative rule adopted by the Department of State Police of methyl sulfonyl methane to a person other than a physician, pharmacist, veterinarian, retail distributor, wholesaler, manufacturer, warehouseman or common carrier or an agent of any of these persons shall make a record of each such sale or transfer. The record must be made on a form provided by the department, completed pursuant to instructions provided by the department and retained by the person for at least three years. Failure to make and retain a record required under this subsection is a Class A violation.

Â Â Â Â Â  (2) The department shall adopt a rule establishing the minimum amount of methyl sulfonyl methane the sale or transfer of which requires a report under subsection (1) of this section. In establishing the minimum amount, the department shall determine an amount that is reasonably designed not to infringe upon legitimate uses of methyl sulfonyl methane but that discourages the use of methyl sulfonyl methane in the illicit production and distribution of methamphetamine.

Â Â Â Â Â  (3) This section applies to the sale or transfer of bulk methyl sulfonyl methane in its powder form only, and does not apply to the sale or transfer of products containing methyl sulfonyl methane in other forms including, but not limited to, liquids, tablets, capsules not containing methyl sulfonyl methane in pure powder form, ointments, creams, cosmetics, foods and beverages. [2001 c.615 Â§9; 2003 c.448 Â§4; 2005 c.706 Â§16]

Â Â Â Â Â  Note: Section 11, chapter 615, Oregon Laws 2001, provides:

Â Â Â Â Â  Sec. 11. Until the Department of State Police adopts a rule under section 9 of this 2001 Act [475.978], a person who sells or otherwise transfers two pounds or more of methyl sulfonyl methane shall make the reports required by section 9 of this 2001 Act. [2001 c.615 Â§11]

Â Â Â Â Â  475.979 Unlawful possession of lithium metal or sodium metal. (1) Except as otherwise provided in subsection (2) of this section, a person commits the crime of unlawful possession of lithium metal or sodium metal if the person knowingly possesses lithium metal or sodium metal.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) A person who is conducting a lawful manufacturing operation that involves the use of lithium metal or sodium metal;

Â Â Â Â Â  (b) A person who possesses lithium metal or sodium metal in conjunction with experiments conducted in a chemistry or chemistry related laboratory maintained by a:

Â Â Â Â Â  (A) Regularly established public or private secondary school; or

Â Â Â Â Â  (B) Public or private institution of higher education that is accredited by a regional or national accrediting agency recognized by the United States Department of Education;

Â Â Â Â Â  (c) A retail distributor, wholesaler, manufacturer, warehouseman or common carrier, or an agent of any of these persons, who possesses lithium metal or sodium metal in the regular course of lawful business activities; or

Â Â Â Â Â  (d) A person who possesses lithium metal or sodium metal as a component of a commercially produced product including, but not limited to, rechargeable batteries.

Â Â Â Â Â  (3) Unlawful possession of lithium metal or sodium metal is a Class A misdemeanor. [2005 c.706 Â§9]

Â Â Â Â Â  Note: 475.979 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 475 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  475.980 Affirmative defense to ORS 475.969, 475.971, 475.975 (1) and 475.976 (1). It is an affirmative defense to a charge of violating ORS 475.969, 475.971, 475.975 (1) or 475.976 (1) that the person possessed the precursor substance for a lawful purpose. [2001 c.615 Â§17]

Â Â Â Â Â  475.981 [2001 c.700 Â§2; renumbered 475.918 in 2005]

Â Â Â Â Â  475.982 [2001 c.700 Â§3; renumbered 475.920 in 2005]

Â Â Â Â Â  475.984 [2001 c.510 Â§2; renumbered 475.908 in 2005]

Â Â Â Â Â  475.986 [2001 c.857 Â§2; renumbered 475.910 in 2005]

Â Â Â Â Â  475.990 [1957 c.587 Â§11; 1969 c.310 Â§4; repealed by 1977 c.745 Â§45]

Â Â Â Â Â  475.991 [1981 c.859 Â§2; renumbered 475.912 in 2005]

Â Â Â Â Â  475.992 [1977 c.745 Â§15; 1979 c.777 Â§55; 1989 c.1075 Â§3; 1991 c.329 Â§1; 1991 c.460 Â§Â§4,20; 1991 c.818 Â§5; 1995 c.440 Â§35; 2005 c.708 Â§39; renumbered 475.840 in 2005]

Â Â Â Â Â  475.993 [1977 c.745 Â§16; 1995 c.440 Â§36; renumbered 475.914 in 2005]

Â Â Â Â Â  475.994 [1977 c.745 Â§17; 1993 c.571 Â§25; 1995 c.440 Â§37; renumbered 475.916 in 2005]

Â Â Â Â Â  475.995 [1977 c.745 Â§20; 1979 c.777 Â§56; 1995 c.440 Â§38; 2005 c.708 Â§40; renumbered 475.906 in 2005]

Â Â Â Â Â  475.996 [1991 c.690 Â§Â§1,2,3,3a; 2001 c.804 Â§2; 2001 c.870 Â§9; 2003 c.695 Â§3; 2005 c.708 Â§7; renumbered 475.900 in 2005]

Â Â Â Â Â  475.997 [1977 c.636 Â§9; repealed by 1993 c.571 Â§30]

Â Â Â Â Â  475.998 [Subsections (1) and (2) of 2001 Edition enacted as 2001 c.510 Â§3; subsections (3) and (4) of 2001 Edition enacted as 2001 c.804 Â§1; renumbered 475.902 in 2005]

Â Â Â Â Â  475.999 [1989 c.806 Â§2; 1991 c.574 Â§1; 1993 c.78 Â§1; 1995 c.343 Â§49; 1995 c.440 Â§39; 2005 c.22 Â§349; 2005 c.708 Â§41; renumbered 475.904 in 2005]

_______________



Chapter 475a

Chapter 475A Â Civil Forfeiture

2007 EDITION

CIVIL FORFEITURE

LIQUOR; DRUGS

CIVIL FORFEITURE

(Definitions)

475A.005Â  Definitions for chapter

(Civil Forfeiture Generally)

475A.010Â  Legislative findings; preemption of local laws; remedy not exclusive

475A.015Â  Right, title and interest in forfeited property vests in forfeiting agency

(Property Subject to Forfeiture)

475A.020Â  Property subject to forfeiture generally

475A.025Â  Property seized as result of consensual search of motor vehicle; written notice of right to refuse search required

475A.030Â  Currency; seizure of less than $15,000

(Seizure of Property)

475A.035Â  Procedure for seizure; immunities; constructive seizure; inventory

475A.040Â  Amendment of inventory

475A.045Â  Status of seized property; release; maintenance and use

475A.050Â  Recorded notice of intent to forfeit real property; form

(Nonjudicial Forfeiture)

475A.055Â  Nonjudicial forfeiture; notice of seizure for civil forfeiture; when notice need not be given; claims

(Expedited Hearing)

475A.060Â  Petition for expedited hearing; relief authorized; time of hearing

475A.065Â  Expedited hearing on claimed affirmative defense

475A.070Â  Order restoring custody of property after expedited hearing; requirements; enforcement

(Judicial Forfeiture)

475A.075Â  Civil action for forfeiture; when required; complaint; affidavit in response

475A.080Â  Standards of proof in civil action for forfeiture

475A.085Â  Affirmative defenses in civil action for forfeiture

(Mitigation)

475A.091Â  Motion for mitigation; order of court

475A.096Â  Minimum forfeiture; offer of compromise

475A.100Â  Factors to be considered by court in determining if forfeiture excessive

(Judgment of Forfeiture)

475A.110Â  Judgment of forfeiture; contents; effect

475A.111Â  Appellate review of order of mitigation

(Distribution of Forfeited Property and Proceeds)

475A.115Â  Equitable distribution of property or proceeds; intergovernmental agreements

475A.120Â  Distribution of forfeited property or proceeds by local government

475A.126Â  Distribution of forfeited property or proceeds by state

475A.130Â  Special Crime and Forfeiture Account

ASSET FORFEITURE OVERSIGHT ADVISORY COMMITTEE

475A.155Â  Asset Forfeiture Oversight Advisory Committee

475A.160Â  Asset Forfeiture Oversight Account

CIVIL FORFEITURE

(Definitions)

Â Â Â Â Â  475A.005 Definitions for chapter. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAll persons known to have an interestÂ means:

Â Â Â Â Â  (a) Any person who has, prior to the time the property is seized for forfeiture, filed notice of interest with any public office as may be required or permitted by law to be filed with respect to the property which has been seized for forfeiture;

Â Â Â Â Â  (b) Any person from whose custody the property was seized; or

Â Â Â Â Â  (c) Any person who has an interest in the property, including all owners and occupants of the property, whose identity and address is known or is ascertainable upon diligent inquiry and whose rights and interest in the property may be affected by the action.

Â Â Â Â Â  (2) ÂAttorney feesÂ has the meaning given that term in ORCP 68 A.

Â Â Â Â Â  (3) ÂCosts and disbursementsÂ are those expenditures set forth in ORCP 68 A.

Â Â Â Â Â  (4) ÂFinancial institutionÂ means any person lawfully conducting business as:

Â Â Â Â Â  (a) A financial institution or trust company, as those terms are defined in ORS 706.008;

Â Â Â Â Â  (b) A consumer finance company subject to the provisions of ORS chapter 725;

Â Â Â Â Â  (c) A mortgage banker or a mortgage broker as those terms are defined in ORS 59.840, a mortgage servicing company or other mortgage company;

Â Â Â Â Â  (d) An officer, agency, department or instrumentality of the federal government, including but not limited to:

Â Â Â Â Â  (A) The Secretary of Housing and Urban Development;

Â Â Â Â Â  (B) The Federal Housing Administration;

Â Â Â Â Â  (C) The
United States
Department of Veterans Affairs;

Â Â Â Â Â  (D) Rural Development and the Farm Service Agency of the United States Department of Agriculture;

Â Â Â Â Â  (E) The Federal National Mortgage Association;

Â Â Â Â Â  (F) The Government National Mortgage Administration;

Â Â Â Â Â  (G) The Federal Home Loan Mortgage Corporation;

Â Â Â Â Â  (H) The Federal Agricultural Mortgage Corporation; and

Â Â Â Â Â  (I) The Small Business Administration;

Â Â Â Â Â  (e) An agency, department or instrumentality of the state, including but not limited to:

Â Â Â Â Â  (A) The Housing Agency;

Â Â Â Â Â  (B) The Department of VeteransÂ Affairs; and

Â Â Â Â Â  (C) The Public Employees Retirement System;

Â Â Â Â Â  (f) An agency, department or instrumentality of any municipality in the state, including but not limited to such agencies as the Portland Development Commission;

Â Â Â Â Â  (g) An insurer as defined in ORS 731.106;

Â Â Â Â Â  (h) A private mortgage insurance company;

Â Â Â Â Â  (i) A pension plan or fund or other retirement plan; and

Â Â Â Â Â  (j) A broker-dealer or investment adviser as defined in ORS 59.015.

Â Â Â Â Â  (5) ÂForfeiting agencyÂ means the State of
Oregon
or a political subdivision thereof that has accepted for forfeiture property seized by a seizing agency or that is processing a forfeiture case.

Â Â Â Â Â  (6) ÂForfeiture counselÂ means an attorney designated to represent a forfeiting agency in forfeiture actions or proceedings.

Â Â Â Â Â  (7) ÂLaw enforcement agencyÂ means any agency that employs police officers or prosecutes criminal cases.

Â Â Â Â Â  (8) ÂOfficial law enforcement useÂ or Âofficial law enforcement activityÂ means uses or activities that may reasonably be expected to result in the identification, apprehension or conviction of criminal offenders.

Â Â Â Â Â  (9) ÂPolice officerÂ has the meaning given that term in ORS 133.525.

Â Â Â Â Â  (10) ÂProceeds of prohibited conductÂ means property derived directly or indirectly from, maintained by or realized through an act or omission, and includes any benefit, interest or property of any kind without reduction for expenses of acquiring or maintaining it or incurred for any other reason.

Â Â Â Â Â  (11) ÂProhibited conductÂ includes violation of, solicitation to violate, attempt to violate or conspiracy to violate any provisions of ORS 475.005 to 475.285 and 475.805 to 475.980 when the conduct constitutes either a felony or misdemeanor as those terms are defined in ORS 161.525 and 161.545.

Â Â Â Â Â  (12) ÂPropertyÂ means any interest in anything of value, including the whole of any lot or tract of land and tangible and intangible personal property, including currency, instruments or securities or any other kind of privilege, interest, claim or right whether due or to become due.

Â Â Â Â Â  (13) ÂSeizing agencyÂ means a law enforcement agency that has seized property for forfeiture.

Â Â Â Â Â  (14) ÂWeaponÂ means any instrument of offensive or defensive combat or anything used, or designed to be used, in destroying, defeating or injuring a person. [1989 c.791 Â§2; 1991 c.291 Â§1; 1993 c.508 Â§44; 1995 c.79 Â§388; 1997 c.631 Â§565; 2001 c.104 Â§215; 2001 c.780 Â§Â§1,1a; 2003 c.14 Â§308; 2005 c.625 Â§Â§74,75; 2007 c.71 Â§154]

(Civil Forfeiture Generally)

Â Â Â Â Â  475A.010 Legislative findings; preemption of local laws; remedy not exclusive. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The prohibited conduct defined in this chapter is undertaken in the course of profitable activities which result in, and are facilitated by, the acquisition, possession or transfer of property subject to forfeiture under this chapter;

Â Â Â Â Â  (b) Transactions involving property subject to forfeiture under this chapter escape taxation;

Â Â Â Â Â  (c) Governments attempting to respond to prohibited conduct require additional resources to meet their needs; and

Â Â Â Â Â  (d) There is a need to provide for the forfeiture of certain property subject to forfeiture under this chapter, to provide for the protection of the rights and interests of affected persons, and to provide for uniformity throughout the state with respect to the laws of this state which pertain to the forfeiture of real and personal property based upon prohibited conduct as defined in this chapter.

Â Â Â Â Â  (2) Therefore, the Legislative Assembly adopts the provisions of this chapter as the sole and exclusive law of the state pertaining to the forfeiture of real and personal property based upon the prohibited conduct, thereby replacing all charter provisions, ordinances, regulations and other enactments adopted by cities and counties pertaining to such forfeitures. After July 24, 1989, no actions for forfeiture shall be initiated except those in compliance with the provisions of this chapter.

Â Â Â Â Â  (3) This chapter is applicable throughout this state and in all cities and counties. The electors or the governing body of a city or county shall not enact and the governing body shall not enforce any charter provision, ordinance, resolution or other regulation that is inconsistent with this section.

Â Â Â Â Â  (4) This chapter does not impair the right of any city or county to enact ordinances providing for the forfeiture of property based upon conduct that is other than prohibited conduct as defined in this chapter if:

Â Â Â Â Â  (a) The property was used to commit the conduct described in the ordinances, or is proceeds of the conduct; and

Â Â Â Â Â  (b) The forfeiture is subject to procedures and limitations set forth in this chapter.

Â Â Â Â Â  (5) Nothing in this chapter shall be construed to limit or impair any right or remedy that any person or entity may have under ORS 166.715 to 166.735. The application of any remedy under this chapter is intended to be remedial and not punitive and shall not preclude or be precluded by the application of any previous or subsequent civil or criminal remedy under any other provision of law. Civil remedies under this chapter are supplemental and not mutually exclusive. [1989 c.791 Â§1; 1999 c.59 Â§145; 2001 c.780 Â§Â§2,2a]

Â Â Â Â Â  475A.015 Right, title and interest in forfeited property vests in forfeiting agency. Subject to this chapter, all right, title and interest in property forfeited under this chapter shall vest in the forfeiting agency upon commission of the prohibited conduct. [1989 c.791 Â§12; 1999 c.59 Â§146]

(Property Subject to Forfeiture)

Â Â Â Â Â  475A.020 Property subject to forfeiture generally. The following will be subject to civil in rem forfeiture:

Â Â Â Â Â  (1) All controlled substances which have been manufactured, distributed, dispensed, possessed or acquired in the course of prohibited conduct;

Â Â Â Â Â  (2) All raw materials, products and equipment of any kind which are used, or intended for use, in providing, manufacturing, compounding, processing, delivering, importing or exporting any service or substance in the course of prohibited conduct;

Â Â Â Â Â  (3) All property which is used, or intended for use, as a container for property described in subsection (1) or (2) of this section;

Â Â Â Â Â  (4) All conveyances, including aircraft, vehicles or vessels, which are used, or are intended for use, to transport or in any manner facilitate the transportation, sale, receipt, possession or concealment of property described in subsection (1) or (2) of this section, and all conveyances, including aircraft, vehicles or vessels, which are used or intended for use in prohibited conduct or to facilitate prohibited conduct in any manner, except that:

Â Â Â Â Â  (a) No conveyance used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of this section unless the owner or other person in charge of such conveyance was a consenting party or knew of and acquiesced in the prohibited conduct; and

Â Â Â Â Â  (b) No conveyance shall be forfeited under the provisions of this section by reason of any act or omission established by the owner thereof to have been committed or omitted by any person other than such owner while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States or of any state;

Â Â Â Â Â  (5) All books, records, computers and research, including formulae, microfilm, tapes and data which are used or intended for use to facilitate prohibited conduct in any manner;

Â Â Â Â Â  (6) All moneys, negotiable instruments, balances in deposit or other accounts, securities or other things of value furnished or intended to be furnished by any person in the course of prohibited conduct, all proceeds of or from prohibited conduct, and all moneys, negotiable instruments, balances in deposit and other accounts and securities used or intended to be used to facilitate any prohibited conduct;

Â Â Â Â Â  (7) All real property, including any right, title and interest in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit or facilitate in any manner the commission of prohibited conduct; and

Â Â Â Â Â  (8) All weapons possessed, used or available for use in any manner to facilitate conduct giving rise to forfeiture. [1989 c.791 Â§3; 2001 c.780 Â§Â§3,3a]

Â Â Â Â Â  475A.025 Property seized as result of consensual search of motor vehicle; written notice of right to refuse search required. (1) Notwithstanding any other provisions of this chapter, property that is seized solely on the basis of a consensual search of a motor vehicle is not subject to civil in rem forfeiture unless, before obtaining the consent of a person for the search, the person is provided with written, multilingual notice of the right of the person to refuse to consent to the search. The notice shall include at least the following information:

Â Â Â Â Â  (a) Notice that the person has a right to refuse to consent to a search.

Â Â Â Â Â  (b) Notice that a refusal to consent to a search cannot be used against the person for any purpose.

Â Â Â Â Â  (c) Notice that anything found in the search can be seized as evidence of a crime or can be seized for civil forfeiture.

Â Â Â Â Â  (2) A notice or consent form under this section shall be considered multilingual if the notice or form provides information in at least English and Spanish. [1993 c.699 Â§20]

Â Â Â Â Â  475A.030 Currency; seizure of less than $15,000. Notwithstanding any other provision of this chapter,
United States
currency in an amount less than $15,000 is not subject to seizure or forfeiture solely on the basis that the money is in the form of cash rather than some other form. [1993 c.699 Â§22; 2001 c.780 Â§Â§4,4a]

(Seizure of Property)

Â Â Â Â Â  475A.035 Procedure for seizure; immunities; constructive seizure; inventory. Property may be seized for forfeiture as provided in this section.

Â Â Â Â Â  (1) Any person who delivers property in obedience to an order or direction to deliver the property under this section shall not be liable:

Â Â Â Â Â  (a) To any person on account of obedience to the order or direction; or

Â Â Â Â Â  (b) For any costs incurred on account of any contamination of the delivered property. This includes, but is not limited to, any disposal costs for any property forfeited under ORS 475A.020, any hazardous waste or material, any contraband or any other contamination contained in property seized under this section.

Â Â Â Â Â  (2) Property may be seized by any police officer without a court order if:

Â Â Â Â Â  (a) The property has been the subject of an earlier judgment in favor of any forfeiting agency in an earlier civil in rem proceeding under this chapter;

Â Â Â Â Â  (b) There is probable cause to believe that property is subject to forfeiture, provided that the property may constitutionally be seized without a warrant;

Â Â Â Â Â  (c) The seizure is in the course of a constitutionally valid criminal investigative stop, arrest or search, and there is probable cause to believe that the property is subject to forfeiture;

Â Â Â Â Â  (d) The property is directly or indirectly dangerous to the health or safety of any person; or

Â Â Â Â Â  (e) An owner consents to the seizure.

Â Â Â Â Â  (3) Except as provided in ORS 475A.045, with regard to cash or other assets which at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the person having control or custody of the property shall deliver the same over to the police officer.

Â Â Â Â Â  (4)(a) Property may be seized by any police officer pursuant to an order of the court. Forfeiture counsel or a seizing agency may apply for an ex parte order directing seizure of specified property.

Â Â Â Â Â  (b) Application shall be made to any judge as defined in ORS 133.525. The application shall be supported by one or more affidavits setting forth the facts and circumstances tending to show where the objects of the seizure are to be found. The court shall issue the order upon a finding of probable cause to believe that the described property is subject to forfeiture. The order may be set out on the face of a search warrant.

Â Â Â Â Â  (c) Except as provided in ORS 475A.045, with regard to cash or other assets which at the time of seizure are held in any form of account in a financial institution, if the property is in whole or in part intangible, the order shall direct any person having control or custody of the property to deliver the same over to the seizing agency or to the court to abide judgment.

Â Â Â Â Â  (5) Property may be constructively seized by posting notice of seizure for forfeiture on it or by filing notice of seizure for forfeiture or notice of pending forfeiture in the public records that impart constructive notice of matters relating to such property. A notice which is filed must include a description of the property that is the subject of the seizure. Real property, including interests arising out of land sale contracts, shall be seized only upon recording notice of seizure containing a legal description of the property in the mortgage records of the county in which the real property is located.

Â Â Â Â Â  (6) Property which has been unconstitutionally seized may be subject to forfeiture if the basis for forfeiture under this chapter is sustained by evidence which is not the fruit of the unconstitutional seizure.

Â Â Â Â Â  (7) Promptly upon seizure, the officer who seized the property shall make an inventory of the property seized and shall deliver a receipt embodying the inventory to the person from whose possession they are taken or to the person in apparent control of the property at the time it is seized. The officer may, in addition, provide an estimate of the value of the property seized and information on the right to file a claim under ORS 475A.055 (2), and the deadline for filing that claim. If the property is unoccupied or there is no one present in apparent control, the officer shall leave the receipt suitably affixed to the property. If the property is physically removed from the location of seizure and it is unoccupied or there is no one present in apparent control, then the officer shall promptly file the receipt in the public records of the forfeiting agency. Every receipt prepared under this subsection shall contain, in addition to an inventory of the property seized, the following information:

Â Â Â Â Â  (a) The identity of the seizing agency; and

Â Â Â Â Â  (b) The address and telephone number of the office or other place where the person may obtain further information concerning the forfeiture.

Â Â Â Â Â  (8) A police officer has probable cause to believe that cash, weapons or negotiable instruments are subject to forfeiture if the cash, weapons or negotiable instruments are found in close proximity to controlled substances or to instrumentalities of prohibited conduct. Notwithstanding ORS 475A.080, if the forfeiting agency establishes in a forfeiture action that cash, weapons or negotiable instruments were found in close proximity to controlled substances or to instrumentalities of prohibited conduct, the burden is on any person claiming the cash, weapons or negotiable instruments to prove by a preponderance of the evidence that the cash, weapons or negotiable instruments are not proceeds of prohibited conduct or an instrumentality of prohibited conduct.

Â Â Â Â Â  (9) In the event that property is seized from the possession of a person who asserts a possessory lien over such property pursuant to applicable law, notwithstanding any other provision of law, any lien of the person from whom the property was seized shall remain in effect and shall be enforceable as fully as though the person had retained possession of the property. [1989 c.791 Â§4; 1991 c.218 Â§1; 1991 c.237 Â§1; 1991 c.934 Â§2; 1999 c.59 Â§147; 2001 c.780 Â§Â§5,5a; 2005 c.830 Â§31]

Â Â Â Â Â  475A.040 Amendment of inventory. If, prior to the commencement of forfeiture proceedings under ORS 475A.075, it is determined that the inventory prepared pursuant to ORS 475A.035 and 475A.055 is substantially incorrect, the seizing agency shall cause the inventory to be amended. The substance of the amendment shall be clearly noted on the face of the inventory. The amended inventory shall be served with any summons and complaint served under ORS 475A.075. If the amendment occurs after the commencement of forfeiture proceedings, the amended inventory shall be served on all persons previously served with summons and complaint under ORS 475A.075. [1991 c.218 Â§5; 2001 c.780 Â§Â§20,20a]

Â Â Â Â Â  475A.045 Status of seized property; release; maintenance and use. (1)(a) Except as otherwise provided in this chapter, property seized for forfeiture is not subject to replevin, conveyance, sequestration or attachment, nor is it subject to a motion or order to return under ORS chapter 133. The seizure of property or the commencement of a forfeiture proceeding pursuant to this chapter shall not abate, impede or in any way delay the initiation or prosecution of a suit or action by a financial institution for the possession of seized property in which the financial institution has or purports to have a lien or security interest or for the foreclosure of such lien or security interest. A financial institution may proceed with any suit or action involving property in which it has a lien or security interest even though a seizure has occurred and forfeiture proceedings have been or will be commenced. Any such suit or action may be consolidated with the forfeiture proceeding for the purpose of trial. If property which may be subject to forfeiture is sold prior to the conclusion of the forfeiture proceedings, the sheriff, trustee or other person conducting the sale and who has actual notice of the forfeiture proceedings shall distribute the sale proceeds as follows:

Â Â Â Â Â  (A) To the expenses of the sale;

Â Â Â Â Â  (B) To the payment of the obligations owed to the foreclosing financial institution that are secured by the property and to any other person whose lien or security interest in the property has been foreclosed in the suit or action in the order determined by the court; and

Â Â Â Â Â  (C) The surplus, if any, shall be distributed to the seizing or forfeiting agency, or to the court in which the forfeiture proceedings are pending.

Â Â Â Â Â  (b) The sheriff, trustee or other person who distributes the sale proceeds as provided shall not be liable to any person who has or asserts an interest in the property.

Â Â Â Â Â  (2) Within 30 days following seizure of property for forfeiture, the seizing agency, in consultation with the district attorney of the county in which the property was seized for forfeiture, shall determine whether it will seek the forfeiture of the property. If the seizing agency elects not to seek forfeiture, it shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens arising under ORS 87.152 to 87.162 that have attached to the property since its seizure and release the property. The property may be released to a person other than the person from whose custody or control the property was taken if the seizing agency, forfeiting agency or forfeiture counsel first mails to the last-known addresses of all persons known to have an interest in the property a notice of intent to release the property. The notice shall specify the person to whom the property is to be released and shall detail the time and place of the release. An agency that complies with the provisions of this subsection by paying costs and expenses of towing and storage, discharging possessory liens, mailing any required notices and releasing the property shall not be liable for its actions under this subsection or for any consequences thereof.

Â Â Â Â Â  (3) A forfeiting agency shall, pending forfeiture and final disposition and subject to the need to retain it in any criminal proceeding, provide that property in the physical custody of the seizing or forfeiting agency be serviced or maintained as may be reasonably appropriate to preserve the value of the property.

Â Â Â Â Â  (4) A forfeiting agency may, pending forfeiture and final disposition and subject to the need to retain seized property in any criminal proceeding:

Â Â Â Â Â  (a) Provide that the seized property be transferred for forfeiture to any city, county, state or federal agency with forfeiture authority, provided that no such transfer shall have the effect of diminishing or reducing the rights of any third party under this chapter.

Â Â Â Â Â  (b) Apply to the court for an order providing that the seized property may be sold, leased, rented or operated in the manner and on the terms that may be specified in the courtÂs order. The court shall deny any application unless the sale, lease, rental or operation of the property will be conducted in a commercially reasonable manner and shall not result in a material reduction of the propertyÂs value. An order shall only be entered:

Â Â Â Â Â  (A) After notice and opportunity to be heard is provided to all persons known to have or to claim an interest in the property; and

Â Â Â Â Â  (B) With the consent of all persons holding security interests of record in the property.

Â Â Â Â Â  (c) Provide that the seized property be removed to a storage area for safekeeping.

Â Â Â Â Â  (5) Unless otherwise ordered by the court, the proceeds of the sale, leasing, renting or operation under subsection (4) of this section shall be held by the forfeiting agency, and the rights of holders of security interests of record in the property shall attach to the proceeds of the sale, leasing, renting or operation in the same order of priority as interests attached to the property.

Â Â Â Â Â  (6)(a) Except as provided in paragraph (b) of this subsection and except for currency with apparent or known intrinsic collector value, all cash seized for forfeiture, together with all cash received from the sale, leasing, renting or operation of the property, shall be immediately deposited in an insured interest-bearing forfeiture trust account or accounts maintained by the seizing or forfeiting agency exclusively for this purpose. Cash may be retained as evidence in a criminal proceeding but shall be deposited immediately when the need to retain it as evidence is discharged.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, all cash seized for forfeiture which at the time of seizure is deposited in any form of account in a financial institution may remain in the account in the financial institution. From the time of seizure until the forfeiture proceeding is abandoned, or until a court ultimately enters or fails to enter a judgment of forfeiture, all deposits except the deposit of interest by the financial institution, withdrawals or other transactions involving the account are prohibited, unless approved by the court.

Â Â Â Â Â  (c) Subject to any court order, interest earned upon cash deposited in a forfeiture trust account or held in an account in a financial institution under this subsection shall be disbursed as follows:

Â Â Â Â Â  (A) If the forfeiture proceeding is abandoned, or if the court ultimately fails to enter a judgment of forfeiture or foreclosure, any interest earned, together with the cash deposited in the forfeiture trust account in connection with the seizure in question, shall be paid by the seizing or forfeiting agency to the person from whom it was seized and any interest earned, together with the cash deposited in an account in a financial institution shall be released by the seizing or forfeiting agency to the person from whom it was seized.

Â Â Â Â Â  (B) If a judgment of forfeiture is entered, but parties other than the forfeiting agency establish rights to portions of the amount deposited in the forfeiture trust account or the account held in a financial institution which are in the aggregate larger than or equal to the cash on deposit plus interest earned thereon, the interest, together with the cash on deposit, shall be disbursed by the forfeiting agency to the parties in the order of their priority.

Â Â Â Â Â  (C) If a judgment of forfeiture is entered, and the total amount arising out of the seizure which is on deposit in the forfeiture trust account or in an account in a financial institution, including interest earned on moneys deposited, is greater than the aggregate amount needed to satisfy the established interests of security interest holders, lienholders and other claimants, then the balance remaining after payment by the forfeiting agency to parties shall be retained by the forfeiting agency.

Â Â Â Â Â  (7) If the property seized for forfeiture consists of stocks, bonds, promissory notes, or other security or evidence of indebtedness, and the property is held in some form of account in a financial institution, the property may remain in the account pending a final decision in the forfeiture proceedings. Unless otherwise allowed by order of the court, no transactions involving the account shall be permitted other than the deposit or reinvestment of dividends or other normally recurring payments on the property. Any accrual to the value of the property during the pendency of forfeiture proceedings shall be disbursed in the manner provided for the disbursement of interest under subsection (6) of this section.

Â Â Â Â Â  (8) If property is seized for forfeiture or if a notice of forfeiture is filed without a prior judicial determination of probable cause, a court, on application filed by an owner of or interest holder in the property within 15 days after notice of its seizure for forfeiture, or actual knowledge of it, whichever is earlier, may, after five daysÂ written notice to the forfeiture counsel, issue an order to show cause to the forfeiting agency, for a hearing on the sole issue of whether probable cause for forfeiture of the property then exists. If the court finds that there is no probable cause for forfeiture of the property, the property seized for forfeiture from the applicant or subjected to the notice of forfeiture shall be released from its seizure for forfeiture or lien pending the outcome of a judicial proceeding under ORS 475A.075. [1989 c.791 Â§5; 1991 c.237 Â§2; 1991 c.276 Â§1; 1991 c.800 Â§1; 1995 c.459 Â§1; 1999 c.59 Â§148; 2001 c.780 Â§Â§6,6a]

Â Â Â Â Â  475A.050 Recorded notice of intent to forfeit real property; form. (1) Whenever the state or a political subdivision intends to forfeit any real property, the state or political subdivision may have recorded by the county clerk or other recorder of deeds of every county in which any part of the premises or real property lies a notice of intent to forfeit real property under ORS 205.246. The notice shall contain the legal description of the real property, the common address if any and the attorney responsible for the forfeiture action. From the time of recording the notice, and from that time only, the intent to forfeit is notice to purchasers and encumbrances of the rights and equities in the premises of the party filing the notice. The notice shall be recorded in the same book and in the same manner in which mortgages are recorded and may be discharged in like manner as mortgages are discharged, either by such party or the attorney signing the notice.

Â Â Â Â Â  (2) Unless otherwise prescribed by law, a party recording a notice of intent to forfeit shall use substantially the following form:

______________________________________________________________________________

NOTICE OF INTENT

TO FORFEIT

Pursuant to ORS 475A.050, the undersigned states:

Â Â Â Â Â  That I, _______________ do declare that it is my intent to initiate forfeiture proceedings on the following described real property:

Â Â Â Â Â  1. The description of the real property to be affected is:

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  2. The common address, if any, is:

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Dated this _____ day of ________, _____.

This notice of intent to file forfeiture will expire on _____ day of ________, _____ absent future filings.

Name of agency seeking forfeiture

Â Â Â Â Â  ________________________

Name of Attorney

Â Â Â Â Â  ________________________

Address

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Â Â Â Â Â  ________________________

Phone Number

Â Â Â Â Â  ________________________

State of
Oregon
Â Â Â Â Â Â Â Â Â  )

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Â Â Â Â Â Â Â Â Â Â Â  ) ss.

County of _____Â Â Â Â Â Â Â Â  )

Â Â Â Â Â  The foregoing instrument was acknowledged before me this _____ day of ____________, ______.

_______________

Notary Public for
Oregon

My commission expires________.

______________________________________________________________________________

Â Â Â Â Â  (3) The notice of intent to forfeit property shall expire 30 days after the date of filing absent future filings to perfect. [1989 c.791 Â§19; 2001 c.780 Â§Â§21,21a]

(Nonjudicial Forfeiture)

Â Â Â Â Â  475A.055 Nonjudicial forfeiture; notice of seizure for civil forfeiture; when notice need not be given; claims. Personal property which is not subject to an interest in favor of any person known to have an interest, other than a person who engaged in prohibited conduct, may be forfeited by the forfeiting agency in the manner provided in this section.

Â Â Â Â Â  (1) As soon as practicable after seizure for forfeiture, the seizing agency shall review the inventory prepared by the officer under ORS 475A.035 (7) and estimate the value of the property seized. The forfeiting agency shall amend the inventory to supply an estimate of value of the property seized if no estimate was made by the officer under ORS 475A.035 (7). The forfeiting agency shall, in addition, amend the inventory to supply a correct listing of the property seized or estimate of the value of that property if either the listing or any estimate of value made by the officer is substantially incorrect. Within 15 days after seizure for forfeiture, the forfeiting agency shall prepare a notice of seizure for forfeiture containing a copy of the inventory prepared pursuant to this section and ORS 475A.035, the identity of the person from whom the property was seized, the name, address and telephone number of the seizing agency and the address and telephone number of the office or other place where further information concerning the seizure and forfeiture may be obtained, and shall make reasonable efforts to serve the notice of seizure for forfeiture on all persons known to have an interest in the seized property. A person may be served as provided in ORCP 7 D except that the notice shall also include information regarding the right to file a claim under subsection (3) of this section, if applicable, and the deadline for filing the claim. If the property is cash in the amount of $1,000 or less, or if the fair market value of the property is $1,000 or less, the forfeiting agency may publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). In all other cases, the forfeiting agency shall publish notice of seizure for forfeiture in a newspaper as provided in ORCP 7 D(6)(b) to (d). A copy of the notice, inventory and estimate of value shall be provided to the forfeiting agencyÂs forfeiture counsel.

Â Â Â Â Â  (2)(a) The notice of seizure for forfeiture provided for in this section need not be served on a person who has received the receipt provided for in ORS 475A.035 (7) if:

Â Â Â Â Â  (A) The receipt contains an estimate of the value of the property seized and the seizing agency has not amended the listing of property or estimate of the value in reviewing the inventory under subsection (1) of this section; and

Â Â Â Â Â  (B) The receipt contains information regarding the right to file a claim under subsection (3) of this section and the deadline for filing the claim.

Â Â Â Â Â  (b) Any person who has received the receipt provided for in ORS 475A.035 (7), who must be served with the notice of seizure for forfeiture solely by reason of an amendment to the listing of property or estimate of value under subsection (1) of this section, need only be served by mailing a true copy of the notice of seizure for forfeiture by certified mail, return receipt requested.

Â Â Â Â Â  (3) Any person claiming an interest in the property shall file a claim with the forfeiting agencyÂs forfeiture counsel within 21 days after notice of seizure for forfeiture if notice is given in a manner other than by publication. All other persons claiming an interest in the property shall file a claim with the forfeiting agencyÂs forfeiture counsel within 21 days after the last publication date if notice is published. No extension for the filing of any claim shall be granted. The claim shall be signed by the claimant under penalty of perjury and shall set forth all of the following:

Â Â Â Â Â  (a) The true name of the claimant;

Â Â Â Â Â  (b) The address at which the claimant will accept future mailings from the court or forfeiture counsel; and

Â Â Â Â Â  (c) A statement that the claimant has an interest in the seized property.

Â Â Â Â Â  (4) If no timely claim is filed, the property shall, upon application and affidavit of the forfeiting agency, be declared forfeited to the forfeiting agency. The affidavit shall set forth proof of service or, if no service was accomplished, facts demonstrating the forfeiting agencyÂs efforts to accomplish service, together with proof of publication of notice. The application and affidavit shall be filed in the circuit court designated in ORS 475A.075. The judgment declaring the property forfeited shall be as provided in ORS 475A.110.

Â Â Â Â Â  (5) If a timely claim is filed, a judicial forfeiture proceeding may be commenced as provided in ORS 475A.075.

Â Â Â Â Â  (6) Notwithstanding ORS 8.720 or any other provision of law, but subject to the provisions of ORS 180.060, a district attorney may act as forfeiture counsel in any civil forfeiture proceeding.

Â Â Â Â Â  (7) In any civil forfeiture proceeding where there are or may be related criminal proceedings, a prosecuting attorney or forfeiture counsel may participate in settlement negotiations initiated by the defendant or claimant or by the attorney representing the defendant or claimant.

Â Â Â Â Â  (8) If a forfeiting agency publishes notice of seizure for forfeiture in a newspaper in the manner provided by subsection (1) of this section, the agency may include in a single publication as many notices of forfeiture as the agency considers convenient. The publication may contain a single statement of matters from the notices of forfeiture that are common to all of the notices and which would otherwise result in needless repetition. The publication must contain for each notice of forfeiture a separate copy of the inventory prepared pursuant to this section and ORS 475A.035 and a separate statement of the identity of the person from whose custody the property was seized. The published inventory need not contain estimates of value for the property seized. [1989 c.791 Â§6; 1991 c.218 Â§2; 1991 c.799 Â§1; 1991 c.934 Â§1; 1993 c.553 Â§1; 1993 c.699 Â§10; 2001 c.780 Â§Â§7,7a]

(Expedited Hearing)

Â Â Â Â Â  475A.060 Petition for expedited hearing; relief authorized; time of hearing. (1) A person claiming an interest in property seized pursuant to this chapter may file a petition for an expedited hearing within 15 days after notice of seizure for forfeiture or within such further time as the court may allow for good cause shown.

Â Â Â Â Â  (2) A petition for an expedited hearing shall contain a claim if no claim has previously been filed. The petition shall reflect whether the petitioner seeks one or more of the following:

Â Â Â Â Â  (a) A determination at the hearing of any of the affirmative defenses provided for in ORS 475A.085.

Â Â Â Â Â  (b) An order restoring custody of seized property to the petitioner during the pendency of the proceedings if the court finds, by a preponderance of the evidence, that it is probable that the property will remain available for forfeiture at the completion of the proceedings and that there is a reasonable possibility that the petitioner will ultimately prevail in the proceeding.

Â Â Â Â Â  (c) Appointment of a receiver.

Â Â Â Â Â  (3) A person filing a petition under this section shall serve a copy of the petition on all persons known to have an interest. Service shall be accomplished as provided in ORCP 7D. Service by publication shall not be required prior to an expedited hearing.

Â Â Â Â Â  (4) A hearing shall be held within 15 days after service of all persons known to have an interest or at such later time as the court may allow for good cause shown. The hearing shall be limited to:

Â Â Â Â Â  (a) Deciding whether claimant can prove an affirmative defense provided for in ORS 475A.085 if the petitioner asserts one of those defenses;

Â Â Â Â Â  (b) Determining whether an order should be entered directing the return of the seized property to the claimant during the pendency of the hearing; and

Â Â Â Â Â  (c) Determining whether an order should be entered directing the appointment of a receiver to manage property seized pursuant to this chapter pending a final determination as to the disposition of the property, if the petitioner or the forfeiting agency requests that order.

Â Â Â Â Â  (5) If the petition is denied, and evidence that was not previously available to the petitioner is discovered, the petitioner may file a new petition under this section at any time prior to a trial under ORS 475A.075. The new petition shall be served as provided under subsection (3) of this section. A hearing on the petition shall be conducted as provided in ORS 475A.065.

Â Â Â Â Â  (6) The parties to a proceeding under ORS 475A.075 may at any time stipulate to the entry of an order restoring custody of seized property to a petitioner who claims an interest in the property. The order shall comply with the requirements of ORS 475A.070 (1). [1991 c.934 Â§4; 2001 c.780 Â§Â§22,22a]

Â Â Â Â Â  475A.065 Expedited hearing on claimed affirmative defense. (1) In any expedited hearing under ORS 475A.060 in which petitioner seeks a determination at the hearing of any of the affirmative defenses provided for in ORS 475A.085, the court may consider evidence relating to those affirmative defenses and shall make a determination as to any of those defenses that may be asserted by the petitioner.

Â Â Â Â Â  (2) If the court finds that petitioner has proven an affirmative defense provided for in ORS 475A.085, the court shall order that custody of the seized property be returned to the petitioner to the extent of the petitionerÂs interest pending a final determination as to the disposition of the property, unless the forfeiting agency can show that the return of the property will result in prejudice to the agency in seeking forfeiture of other claimantsÂ interest in the property.

Â Â Â Â Â  (3) If the court finds that the petitioner has failed to prove an affirmative defense provided for in ORS 475A.085, the court shall continue the matter for further proceedings consistent with ORS 475A.075. [1991 c.934 Â§5]

Â Â Â Â Â  475A.070 Order restoring custody of property after expedited hearing; requirements; enforcement. (1) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 shall:

Â Â Â Â Â  (a) Prohibit the petitioner from using the property in unlawful conduct of any kind, or from allowing the property to be used by any other person in unlawful conduct;

Â Â Â Â Â  (b) Require the petitioner to service and maintain the property as may be reasonably appropriate to preserve the value of the property; and

Â Â Â Â Â  (c) Require the petitioner to inform the court of the exact location of the property at the time of any trial under ORS 475A.075 and to deliver the property to the forfeiting agency immediately upon the issuance of a judgment of forfeiture.

Â Â Â Â Â  (2) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 may include such other requirements as the court finds appropriate pending a final determination as to the disposition of the property.

Â Â Â Â Â  (3) An order restoring custody to a petitioner under ORS 475A.060 or 475A.065 is enforceable by a contempt proceeding brought on the relation of forfeiture counsel, by a further order directing the petitioner to deliver the property to the custody of the forfeiting agency, by an order awarding to the forfeiting agency its reasonably incurred attorney fees, costs and investigative expenses, and by such other remedies or relief as the court may find appropriate. [1991 c.934 Â§6]

(Judicial Forfeiture)

Â Â Â Â Â  475A.075 Civil action for forfeiture; when required; complaint; affidavit in response. A civil action in rem may be brought as provided in this section in any case in which forfeiture is sought. A civil action in rem must be brought if the property is real property, the property is in whole or part a manufactured dwelling as defined in ORS 446.003, the property is a floating home as defined in ORS 830.700 or the property is subject to an interest in favor of any person known to have an interest, other than a person who engaged in prohibited conduct.

Â Â Â Â Â  (1) If a forfeiting agency has commenced proceedings under ORS 475A.055, then an action shall be commenced by forfeiture counsel, within 15 days of receipt of a claim. If no proceedings have been commenced under ORS 475A.055, then the action shall be commenced by forfeiture counsel within 30 days of seizure. The property may be released by forfeiture counsel as provided in ORS 475A.045 (2).

Â Â Â Â Â  (2) An action is commenced by filing a complaint. Responses to a complaint shall conform to the following procedure:

Â Â Â Â Â  (a) A person claiming an interest in the property shall respond as provided in the Oregon Rules of Civil Procedure and, if a claim has not previously been filed, by filing a claim in the form set forth in ORS 475A.055 (3) with the court and posting a bond with the court. The bond shall be a cash bond in an amount equal to 10 percent of the value of the interest claimed by the person in the property. Upon good cause shown by motion and affidavit filed with the initial appearance, the court may waive or reduce the bond. Failure to file an appearance, claim and bond shall constitute a default. The bond shall be returned to the claimant upon the entry of a final determination on the claim.

Â Â Â Â Â  (b) Notwithstanding the provisions of paragraph (a) of this subsection, a financial institution holding an interest in the seized property shall respond to a complaint with an affidavit establishing that the financial institutionÂs interest in the property was acquired:

Â Â Â Â Â  (A) In the regular course of business as a financial institution;

Â Â Â Â Â  (B) For valuable consideration;

Â Â Â Â Â  (C) Without knowledge of the prohibited conduct;

Â Â Â Â Â  (D) In good faith and without intent to defeat the interest of any potential forfeiting agency; and

Â Â Â Â Â  (E) With respect to personal property, prior to the seizure of the property, or with respect to real property, recorded prior to the recording of notice of the seizure of the real property in the mortgage records of the county in which the real property is located. Failure to file an affidavit shall constitute a default. The affidavit shall be filed within 30 days from the date of service.

Â Â Â Â Â  (c) Notwithstanding the provisions of paragraph (a) of this subsection, any person, other than a financial institution, who transfers or conveys an interest in real property pursuant to a contract for transfer or conveyance of an interest in real property as defined in ORS 93.905 and who retains an interest in the real property, or any successor in interest, may respond to a complaint with an affidavit establishing that the person:

Â Â Â Â Â  (A) Received the interest in return for valuable consideration or by way of devise or intestate succession;

Â Â Â Â Â  (B) Had no knowledge at the time of transfer or conveyance of the prohibited conduct;

Â Â Â Â Â  (C) Acted in good faith and without intent to defeat the interest of any potential forfeiting agency;

Â Â Â Â Â  (D) Recorded the interest in the mortgage records of the county in which the real property is located prior to the recording of any notice of intent to seize or notice of seizure; and

Â Â Â Â Â  (E) Continued to hold the interest without acquiescing in the prohibited conduct.

Â Â Â Â Â  (d) For the purposes of paragraph (c) of this subsection, a person shall be considered to have acquiesced in prohibited conduct if the person knew of the prohibited conduct and knowingly failed to take reasonable action under the circumstances to terminate or avoid use of the property in the course of prohibited conduct. For purposes of this section, Âreasonable action under the circumstancesÂ includes, but is not limited to:

Â Â Â Â Â  (A) Reporting the prohibited conduct to a police agency;

Â Â Â Â Â  (B) Commencing action that will assert the rights of the affiant as to the property interest;

Â Â Â Â Â  (C) Terminating a rental agreement; or

Â Â Â Â Â  (D) Seeking an abatement order under the provisions of ORS 105.505 to 105.520, or under the provisions of ORS 105.550 to 105.600, or under any ordinance or regulation allowing abatement of nuisances.

Â Â Â Â Â  (e) The affidavit permitted by paragraph (c) of this subsection shall be filed within 30 days from the date of service of the summons and complaint. Failure to file an affidavit or to respond as set forth in paragraph (a) of this subsection shall constitute a default.

Â Â Â Â Â  (f) In response to an affidavit filed pursuant to paragraph (c) of this subsection, the forfeiting agency may controvert any or all of the assertions made in the affidavit. The affidavit of the forfeiting agency shall be filed within 20 days of the filing of the affidavit filed under paragraph (c) of this subsection. The transferor, conveyor or successor in interest may respond, within five days of the filing of the affidavit of the forfeiting agency, with a supplemental affidavit limited to the matters stated in the affidavit of the forfeiting agency. If the forfeiting agency does not file an affidavit within the time allowed, the transferor, conveyor or successor in interest shall be considered a financial institution for all purposes under this chapter.

Â Â Â Â Â  (g)(A) If the forfeiting agency files an affidavit under paragraph (f) of this subsection, the court shall determine from the affidavits whether there is a genuine issue of material fact with respect to the assertions of the transferor, conveyor or successor in interest.

Â Â Â Â Â  (B) If the court determines that there is no genuine issue of material fact as to the truth of the assertions in the affidavit filed under paragraph (f) of this subsection, the transferor, conveyor or successor in interest shall be considered a financial institution for all purposes under this chapter. The court shall order the forfeiting agency to pay the costs and disbursements, including attorney fees, of the prevailing transferor, conveyor or successor in interest if the forfeiting agency does not prevail.

Â Â Â Â Â  (C) If the court determines that there is a genuine issue of material fact as to the truth of the assertions in the affidavit filed pursuant to paragraph (f) of this subsection, the transferor, conveyor or successor in interest shall, within 15 days, respond as provided in paragraph (a) of this subsection. The court may order the transferor, conveyor or successor in interest to pay the attorney fees of the forfeiting agency that were incurred in contesting the affidavit of the transferor, conveyor or successor in interest if the court determines that the affidavit of the transferor, conveyor or successor in interest was frivolous.

Â Â Â Â Â  (3) All persons known to have an interest in the property, including any claimant, shall be served with a true copy of the inventory of the property prepared pursuant to ORS 475A.035 and 475A.055, the summons and the complaint as provided in ORCP 5 and 7 D. Notice of the action shall be published as provided in ORCP 7 D(6)(b) to (d) unless notice has previously been published in accordance with ORS 475A.055 (1). In the event that a forfeiture involves a vehicle, and the notices required by this statute have been given, and substitute service on the claimant is required because personal service cannot be reasonably accomplished, service as authorized by ORCP 7 D(4) shall be sufficient to establish jurisdiction over a registered owner or operator of a vehicle. If the property is in whole or part a manufactured dwelling as defined in ORS 446.003 or a floating home as defined in ORS 830.700, the forfeiting agency shall, in addition to serving all persons known to have an interest in the property, record a notice of seizure containing a description of the manufactured dwelling or floating home in all public offices maintaining records that impart constructive notice of matters relating to manufactured dwellings or floating homes.

Â Â Â Â Â  (4) Forfeiture counsel may move the court at any time after a response is made as provided in subsection (2)(a) of this section for an order finding that the defendant is a fugitive and in default. The court may enter an order finding the defendant in default under this subsection and enter a judgment of civil forfeiture if the court finds that the defendant is not confined or held in custody by another jurisdiction, and that the defendant, after notice or knowledge of the fact that a warrant has been issued for the defendant:

Â Â Â Â Â  (a) Purposely left the state to avoid prosecution;

Â Â Â Â Â  (b) Declines to return to the state and allow execution of the warrant; or

Â Â Â Â Â  (c) Otherwise evades the jurisdiction of the court issuing the warrant.

Â Â Â Â Â  (5) All judicial proceedings under this chapter shall be governed by the Oregon Rules of Civil Procedure to the extent that they do not conflict with specific provisions of this chapter.

Â Â Â Â Â  (6)(a) The filing of criminal charges related to any civil proceeding for forfeiture may, upon motion of forfeiture counsel or the district attorney or upon motion on behalf of defendant in a related criminal proceeding, stay the civil forfeiture proceeding until the trial, plea or dismissal of the related criminal proceeding. A motion for stay on behalf of the defendant in a related criminal proceeding shall constitute a waiver of double jeopardy by the defendant as to the civil forfeiture proceeding and any related criminal proceeding. Pursuant to subsection (7) of this section, a civil forfeiture proceeding stayed under this paragraph may be consolidated for trial or other resolution with any related criminal proceeding.

Â Â Â Â Â  (b) The court may stay the civil forfeiture proceeding upon motion of a party and good cause shown. Good cause may include a reasonable fear on the part of a claimant that the claimant could be prosecuted for conduct arising out of the same factual situation which gave rise to the seizure of property. Pursuant to subsection (7) of this section, a civil forfeiture proceeding stayed under this paragraph may be consolidated for trial or other resolution with any related criminal proceeding.

Â Â Â Â Â  (7) Notwithstanding any stay entered pursuant to subsection (6)(a) or (b) of this section, an action pursuant to this section may be consolidated with any other action pursuant to this section relating to the same property or parties on motion by any party in any related action. Upon motion by the state or a political subdivision of the state, or any criminal defendant who is also a claimant, a civil forfeiture proceeding under this section may be consolidated for trial or other resolution with any related criminal proceeding. Trial or other resolution of the civil forfeiture action shall immediately follow the related criminal trial or other resolution, shall be part of the same proceeding and shall be heard by the same trier of fact. Any objection by the defendant to the consolidation or any motion by the defendant to sever the related criminal case from the civil proceeding for forfeiture shall constitute a waiver of double jeopardy as to any related criminal action and the civil forfeiture proceeding.

Â Â Â Â Â  (8) The action shall be commenced and tried:

Â Â Â Â Â  (a) In the case of real property, in the circuit court in a county in which the property is situated; or

Â Â Â Â Â  (b) In all other cases, in the circuit court of the county in which the property was seized or the county in which any part of the prohibited conduct took place. [1989 c.791 Â§7; 1991 c.218 Â§3; 1991 c.238 Â§1; 1991 c.275 Â§1; 1991 c.799 Â§2; 1991 c.828 Â§1; 1993 c.699 Â§18; 1995 c.459 Â§2; 1999 c.59 Â§149; 1999 c.168 Â§11; 2001 c.780 Â§Â§8,8a; 2005 c.830 Â§34]

Â Â Â Â Â  475A.080 Standards of proof in civil action for forfeiture. (1) Except as provided in subsection (2) of this section, in all civil forfeiture actions the forfeiting agency must prove that the claimant of the property has been convicted of a crime that constitutes prohibited conduct, and that the property to be forfeited is:

Â Â Â Â Â  (a) Proceeds of the crime for which the claimant has been convicted;

Â Â Â Â Â  (b) Instrumental in committing or facilitating the crime for which the claimant has been convicted;

Â Â Â Â Â  (c) Proceeds of one or more other crimes similar to the crime for which the claimant was convicted; or

Â Â Â Â Â  (d) Instrumental in committing or facilitating one or more other crimes similar to the crime for which the claimant was convicted.

Â Â Â Â Â  (2) A forfeiting agency may bring an action for civil forfeiture of property of a claimant who has not been convicted of a crime if the forfeiting agency proves all elements of subsection (1) of this section with respect to another person and:

Â Â Â Â Â  (a) That the claimant took the property with the intent to defeat forfeiture of the property;

Â Â Â Â Â  (b) That the claimant knew or should have known that the property was proceeds of prohibited conduct; or

Â Â Â Â Â  (c) That the claimant acquiesced in the prohibited conduct.

Â Â Â Â Â  (3) If the property to be forfeited in a civil forfeiture action is personal property, the forfeiting agency must prove the elements specified in subsection (1) or (2) of this section by a preponderance of the evidence. If the property to be forfeited in a civil forfeiture action is real property, the forfeiting agency must prove the elements specified in subsection (1) or (2) of this section by clear and convincing evidence.

Â Â Â Â Â  (4) For the purposes of subsection (2)(c) of this section, a person shall be considered to have acquiesced in prohibited conduct if the person knew of the prohibited conduct and failed to take reasonable action under the circumstances to terminate the prohibited conduct or prevent use of the seized property to facilitate the prohibited conduct. [1989 c.791 Â§13; 2001 c.780 Â§Â§9,9a; 2005 c.830 Â§30]

Â Â Â Â Â  475A.085 Affirmative defenses in civil action for forfeiture. (1) A claimant may plead as an affirmative defense that the property was seized in violation of ORS 475A.025.

Â Â Â Â Â  (2) In any action brought against property subject to forfeiture under ORS 475A.020 (7), a claimant may plead as an affirmative defense that the controlled substance was solely for personal use.

Â Â Â Â Â  (3) If, by a preponderance of the evidence, the claimant proves a defense under this section, then judgment shall be entered for the claimant as provided in ORS 475A.110 (7).

Â Â Â Â Â  (4) This defense may not be asserted by a financial institution that holds a security interest in the property. [1989 c.791 Â§8; 1991 c.322 Â§1; 1993 c.699 Â§21; 2001 c.780 Â§Â§10,10a; 2003 c.14 Â§Â§309,310; 2005 c.830 Â§32]

Â Â Â Â Â  475A.090 [1993 c.699 Â§13; repealed by 2001 c.780 Â§32]

(Mitigation)

Â Â Â Â Â  475A.091 Motion for mitigation; order of court. (1) If it has been determined in an action brought under the provisions of ORS 475A.075 that the plaintiff has prevailed as to some or all of the defendant property, the plaintiff shall serve on the claimant a proposed judgment of forfeiture and a statement of costs as described in ORS 475A.120 (4) and 475A.126 (3).

Â Â Â Â Â  (2)(a) A claimant who has filed a claim to seized property, appeared in the action, and part or all of whose interest in the claimed property is forfeited under the terms of the proposed judgment may file a motion for a mitigation hearing.

Â Â Â Â Â  (b) A motion under this section must list all evidence not previously received that is relevant to the determination to be made by the court under ORS 475A.100. Every argument that the claimant wishes to raise in mitigation must be set out in specific detail in the motion.

Â Â Â Â Â  (c) Before filing a motion for mitigation, the claimant and the plaintiff must make a good faith effort to confer with one another concerning any issues in dispute. The claimant must file a certificate of compliance with the requirements of this paragraph before the time set for hearing on the motion. The certificate is sufficient if the certificate states that the parties conferred or the certificate contains facts showing good cause for not conferring.

Â Â Â Â Â  (d) A motion under this section may be filed only after the service of a proposed judgment on the claimants. If a motion for a mitigation hearing is not filed with the court within 14 days after the date the plaintiff serves the proposed judgment on the claimant, the court shall enter judgment.

Â Â Â Â Â  (3) If a motion for a mitigation hearing is filed, the court shall determine whether any portion of the proposed judgment is excessive in the manner provided by ORS 475A.100.

Â Â Â Â Â  (4) A hearing under the provisions of this section is subject to the Oregon Rules of Evidence.

Â Â Â Â Â  (5) The court may make such orders as may be necessary to ensure that the forfeiture is not excessive, including but not limited to the following orders:

Â Â Â Â Â  (a) An order directing that the defendant property, or part of it, be sold and the proceeds of sale distributed between the litigants.

Â Â Â Â Â  (b) An order directing that the claimant make available to the court other assets, not named as defendants in the forfeiture action, for the purpose of fashioning a judgment that is not excessive.

Â Â Â Â Â  (6) The court shall make written findings of fact and shall enter written conclusions of law in proceedings under the provisions of this section. [2001 c.780 Â§35; 2003 c.576 Â§254; 2005 c.830 Â§41]

Â Â Â Â Â  475A.095 [1993 c.699 Â§14; repealed by 2001 c.780 Â§32]

Â Â Â Â Â  475A.096 Minimum forfeiture; offer of compromise. (1) Subject to subsection (2) of this section, the court shall forfeit to the forfeiting agency at least as much of the defendant property as may be required to pay the forfeiting agencyÂs costs as described in ORS 475A.120 (4) and 475A.126 (3).

Â Â Â Â Â  (2) At least 10 days before a trial under ORS 475A.075, a claimant may serve upon the forfeiting agency an offer to allow judgment to be given against all or part of the defendant property for a specified sum, specified property, or to a specified effect. If the forfeiting agency accepts the offer, the forfeiting agency must file a written acceptance with the clerk of the court within three days after the date on which the offer was served upon the forfeiting agency. If an acceptance is filed with the court, judgment shall be entered based on the acceptance as a stipulated judgment. Unless otherwise agreed by the parties, costs and disbursements as defined in ORCP 68 shall be entered as part of the judgment pursuant to the procedure provided by Rule 68. If an acceptance is not filed with the court within three days after the time the offer was served upon the forfeiting agency, the offer shall be considered withdrawn, and may not be given in evidence on the trial. If the forfeiting agency fails to obtain a judgment after trial that is more favorable than the offer made by the claimant, the court shall award to the claimant costs and disbursements as defined in ORCP 68, and the court may enter a judgment that forfeits to the forfeiting agency less of the defendant property than may be required to pay the forfeiting agencyÂs costs as described in ORS 475A.120 (4) and 475A.126 (3). [2001 c.780 Â§36; 2005 c.830 Â§42]

Â Â Â Â Â  475A.100 Factors to be considered by court in determining if forfeiture excessive. The court shall consider the following factors in determining whether any portion of the proposed judgment of forfeiture is excessive:

Â Â Â Â Â  (1) The court shall enter judgment to the extent that the defendant property is derived directly or indirectly from past prohibited conduct.

Â Â Â Â Â  (2) With respect to defendant property that is not derived directly or indirectly from past prohibited conduct, the court shall consider:

Â Â Â Â Â  (a) Whether the defendant property constitutes the claimantÂs lawful livelihood or means of earning a living.

Â Â Â Â Â  (b) Whether the defendant property is the claimantÂs residence.

Â Â Â Â Â  (c) The degree of relationship between the defendant property and the prohibited conduct, including the extent to which the defendant property facilitated the prohibited conduct or could facilitate future prohibited conduct.

Â Â Â Â Â  (d) The monetary value of the defendant property in relation to the risk of injury to the public from the prohibited conduct.

Â Â Â Â Â  (e) The monetary value of the defendant property in relation to the actual injury to the public from the prohibited conduct.

Â Â Â Â Â  (f) The monetary value of the defendant property in relation to objective measures of the potential or actual criminal culpability of the person or persons engaging in the prohibited conduct, including:

Â Â Â Â Â  (A) The inherent gravity of the prohibited conduct;

Â Â Â Â Â  (B) The potential sentence for similar prohibited conduct under
Oregon
law;

Â Â Â Â Â  (C) The claimantÂs prior criminal history; and

Â Â Â Â Â  (D) The sentence actually imposed on the claimant.

Â Â Â Â Â  (g) Any additional relevant evidence. [1993 c.699 Â§15; 2001 c.780 Â§Â§11,11a]

Â Â Â Â Â  475A.105 [1993 c.699 Â§16; repealed by 2001 c.780 Â§32]

(Judgment of Forfeiture)

Â Â Â Â Â  475A.110 Judgment of forfeiture; contents; effect. (1) A judgment of forfeiture shall recite the basis for the judgment.

Â Â Â Â Â  (2) If no financial institutions have filed the affidavit described in ORS 475A.075 (2)(b), and if the court has failed to uphold the claim or affidavit of any other claimant, the effect of the judgment shall be that:

Â Â Â Â Â  (a) Title to the property shall pass to the forfeiting agency free of any interest or encumbrance thereon in favor of any person who has been given notice;

Â Â Â Â Â  (b) The forfeiting agency may transfer good and sufficient title to any subsequent purchaser or transferee, and the title shall be recognized by all courts, by the state, by the departments and agencies of the state, and by any political subdivision. In the case of real property, the forfeiting agency shall warrant the title against constitutional defect. A warranty under this section is limited to the purchase price of the real property; and

Â Â Â Â Â  (c) Any department, agency or officer of the state or any political subdivision whose official functions include the issuance of certificates or other evidence of title shall be immune from civil or criminal liability when such issuance is pursuant to a judgment of forfeiture.

Â Â Â Â Â  (3) If any affidavits are filed by financial institutions as provided in ORS 475A.075 (2)(b), or if any claimants file an appearance, claim and bond as provided in ORS 475A.075 (2)(a) or an affidavit as provided in ORS 475A.075 (2)(c):

Â Â Â Â Â  (a) The court shall foreclose all security interests, liens and vendorÂs interests of financial institutions and claimants as to which the court determines that there is a legal or equitable basis for foreclosure; and

Â Â Â Â Â  (b) All other interests applicable to the property, which are not foreclosed or otherwise eliminated through a judgment of foreclosure, shall, if and to the extent that they are valid and subsisting, remain in effect, and the property shall remain subject to them upon completion of the forfeiture proceeding.

Â Â Â Â Â  (4) Notwithstanding the provisions of this chapter or other law, if a financial institution or other person has filed an affidavit described in ORS 475A.075, or if the court has upheld the claim of any claimant, then as to each item of property seized:

Â Â Â Â Â  (a) If the court has determined that the property should not be forfeited and has not foreclosed the security interests, liens or other interests covering the property, the court shall render judgment in favor of the owner of the property, the property shall be returned to the owner and all security interests, liens and other interests applicable to the property shall remain in effect as though the property had never been seized. Upon the return of the property to the owner, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure.

Â Â Â Â Â  (b) If the court has determined that the property should not be forfeited and has foreclosed one or more interests covering the property, including security interests or liens covering the property or contracts for the transfer or conveyance of the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure and the court shall order the property sold pursuant to a sheriffÂs sale or other sale authorized by the court within such time as may be prescribed by the court following entry of the judgment. If any interests covering the property have not been foreclosed, including any liens or security interests of a claimant whose claim has been upheld, or of a financial institution that has filed the affidavit described in ORS 475A.075, the property shall be sold subject to those interests. The judgment shall also order the proceeds of such sale applied in the following order:

Â Â Â Â Â  (A) To the payment of the costs of the sale;

Â Â Â Â Â  (B) To the satisfaction of the foreclosed liens, security interests and contracts in order of their priority; and

Â Â Â Â Â  (C) The excess, if any, to the owner of the property.

Â Â Â Â Â  (c) If the court has determined that the property should be forfeited and has foreclosed one or more security interests, liens, contracts or other interests covering the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property, and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure and the court shall order the property sold pursuant to a sheriffÂs sale or other sale authorized by the court. If any interest in the property was claimed by a financial institution or other claimant and the interest was upheld but not foreclosed, the property shall be sold subject to the interest. The sale of the property shall be held within such time as may be prescribed by the court following entry of the judgment. The judgment shall also order the proceeds of such sale applied in the following order:

Â Â Â Â Â  (A) To the payment of the costs of the sale;

Â Â Â Â Â  (B) To the satisfaction of the foreclosed liens, security interests and contracts in the order of their priority; and

Â Â Â Â Â  (C) The excess, if any, to the forfeiting agency to be disposed of as provided in ORS 475A.120.

Â Â Â Â Â  (d) If the court has determined that the property should be forfeited and has not foreclosed the interests of any party in the property, the seizing agency shall pay all costs and expenses relating to towing and storage of the property and shall cause to be discharged any possessory chattel liens on the property arising under ORS 87.152 to 87.162 that have attached to the property since the seizure, and the court shall enter a judgment awarding the property to the forfeiting agency, subject to the interests of any claimants whose claims or affidavits were upheld by the court, and subject to the interests of any financial institutions that filed affidavits under ORS 475A.075 (2)(b), which shall remain in full force and effect.

Â Â Â Â Â  (5) The forfeiting agency shall not be liable to any person as a consequence of obedience to a judgment directing conveyance to a financial institution.

Â Â Â Â Â  (6) A copy of the judgment, including any judgment entered under the provisions of ORS 475A.055 (4), shall be sent by forfeiture counsel to the Asset Forfeiture Oversight Advisory Committee.

Â Â Â Â Â  (7)(a) On entry of judgment for a claimant in any proceeding to forfeit property under this chapter, unless the court has foreclosed one or more security interests, liens or other interests covering the property, such property or interest in property shall be returned or conveyed immediately to the claimant designated by the court. The court, in the manner provided by ORCP 68, shall award costs, disbursements and attorney fees to the prevailing claimants and financial institutions, to be paid by the forfeiting agency.

Â Â Â Â Â  (b) If it appears that there was reasonable suspicion that the property was subject to forfeiture, the court shall cause a finding to be entered, and no claimant or financial institution shall be entitled to damages, nor is the person who made the seizure, the seizing or forfeiting agency or forfeiture counsel liable to suit or judgment on account of such seizure or action. An order directing seizure issued under ORS 475A.035 (4) shall constitute a finding of reasonable suspicion that the property was subject to forfeiture.

Â Â Â Â Â  (8) Nothing contained in this section shall prevent a claimant or financial institution from obtaining any deficiency to which such claimant or financial institution would otherwise be entitled.

Â Â Â Â Â  (9) Nothing in this section or in ORS 475A.045 shall prevent a seizing agency from entering into an agreement with a claimant or other person for the reimbursement of the seizing agency for the costs and expenses relating to towing and storage of property or the cost of discharging any possessory chattel lien on the property arising under ORS 87.152 to 87.162 that attached to the property between seizure of the property and release or forfeiture of the property. [1989 c.791 Â§9; 1991 c.275 Â§2; 1991 c.290 Â§1; 1991 c.322 Â§2; 1991 c.800 Â§2; 1993 c.553 Â§2; 1999 c.59 Â§150; 2001 c.780 Â§Â§12,12a; 2003 c.14 Â§Â§311,312; 2003 c.576 Â§Â§464,465]

Â Â Â Â Â  475A.111 Appellate review of order of mitigation. (1) In any appeal from a judgment of forfeiture, review of any mitigation ordered by the trial court shall be limited to the following:

Â Â Â Â Â  (a) Whether the findings of fact are supported by the evidence in the record.

Â Â Â Â Â  (b) Whether the ultimate conclusion modifying or declining to modify the judgment submitted by the plaintiff was an abuse of discretion by the trial court.

Â Â Â Â Â  (c) Whether the judgment complies with applicable constitutional limitations.

Â Â Â Â Â  (2) An appellate court may reverse, affirm, modify or remand the provisions of a judgment of forfeiture relating to mitigation, but the appellate court may not consider arguments for mitigation of a judgment of forfeiture unless those arguments were timely raised by the motion provided for in ORS 475A.091. [2001 c.780 Â§37; 2003 c.576 Â§255; 2005 c.22 Â§352]

(Distribution of Forfeited Property and Proceeds)

Â Â Â Â Â  475A.115 Equitable distribution of property or proceeds; intergovernmental agreements. Distribution of property or proceeds in accordance with this chapter shall be made equitably and may be pursuant to intergovernmental agreement under ORS chapter 190. Intergovernmental agreements providing for such distributions and in effect July 24, 1989, shall remain valid unless changed by the parties. [1989 c.791 Â§12a; 1999 c.59 Â§151; 2001 c.780 Â§Â§13,13a]

Â Â Â Â Â  475A.120 Distribution of forfeited property or proceeds by local government. (1) The provisions of this section apply to a forfeiting agency other than the state.

Â Â Â Â Â  (2) Except as otherwise provided by intergovernmental agreement and this section, a forfeiting agency may:

Â Â Â Â Â  (a) Sell, lease, lend or transfer forfeited property to any federal, state or local law enforcement agency or district attorney.

Â Â Â Â Â  (b) Sell forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

Â Â Â Â Â  (c) Retain forfeited property.

Â Â Â Â Â  (d) With written authorization from the district attorney for the county in which the property was seized, destroy any forfeited firearms or controlled substances.

Â Â Â Â Â  (3) If the forfeiting agency is a political subdivision other than a county, the political subdivision shall enter into an agreement with the county pursuant to ORS chapter 190 to provide a portion of the forfeiture proceeds to the county. Any intergovernmental agreements or ordinances providing for the distribution of forfeiture proceeds in effect on July 24, 1989, shall remain valid unless changed by the parties.

Â Â Â Â Â  (4) A forfeiting agency shall distribute forfeiture proceeds as follows:

Â Â Â Â Â  (a) Costs shall be paid first, including costs, disbursements and attorney fees as defined in ORCP 68 A and special expenses, including the provision of lawful currency, incurred by any seizing or forfeiting agency in investigating and prosecuting a specific case. The forfeiting agency may pay expenses of servicing or maintaining the seized property under ORS 475A.045 (3) under the provisions of this paragraph. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of the seizing or forfeiting agency under the provisions of this paragraph.

Â Â Â Â Â  (b) After payment of costs under paragraph (a) of this subsection, the forfeiting agency shall:

Â Â Â Â Â  (A) Deduct an amount equal to five percent of the proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5);

Â Â Â Â Â  (B) Deduct an amount equal to 2.5 percent of the proceeds and deposit that amount in the Asset Forfeiture Oversight Account established by ORS 475A.160 for the purposes specified in ORS 475A.155;

Â Â Â Â Â  (C) Deduct an amount equal to 20 percent of the proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

Â Â Â Â Â  (D) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the State Commission on Children and Families Account established by ORS 417.733 for disbursement to relief nurseries as described in ORS 417.788.

Â Â Â Â Â  (c) If the forfeiting agency has entered into an agreement with a county under subsection (3) of this section, after paying costs under paragraph (a) of this subsection and making the deductions required by paragraph (b) of this subsection, the forfeiting agency shall pay the county the amounts required by the agreement.

Â Â Â Â Â  (d) After making all payments and deductions required by paragraphs (a) to (c) of this subsection, the forfeiting agency may use forfeiture proceeds, including amounts received by a county under paragraph (c) of this subsection and pursuant to an intergovernmental agreement entered into under ORS 475A.115, only for:

Â Â Â Â Â  (A) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

Â Â Â Â Â  (B) Cash for use in law enforcement activities;

Â Â Â Â Â  (C) Drug awareness and drug education programs offered in middle schools and high schools;

Â Â Â Â Â  (D) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment; and

Â Â Â Â Â  (E) Expenses of a district attorney in criminal prosecutions for unlawful delivery, distribution, manufacture or possession of controlled substances, as determined through intergovernmental agreement between the forfeiting agency and the district attorney.

Â Â Â Â Â  (5) Notwithstanding subsection (4) of this section, growing equipment and laboratory equipment seized by a forfeiting agency that was used, or intended for use, in the manufacturing of controlled substances may be donated to a public school, community college or institution of higher education.

Â Â Â Â Â  (6) A political subdivision shall sell as much property as may be needed to make the distributions required by subsection (4) of this section. Distributions required under subsection (4)(b) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

Â Â Â Â Â  (7) The forfeiting agency, and any agency which receives forfeited property or proceeds from the sale of forfeited property, shall maintain written documentation of each sale, decision to retain, transfer or other disposition.

Â Â Â Â Â  (8) Forfeiture counsel shall report each forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 475A.110. The committee shall develop and make available forms for the purpose of reporting forfeitures.

Â Â Â Â Â  (9) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (8) of this section.

Â Â Â Â Â  (10) Political subdivisions of the state who receive forfeiture proceeds under this section shall submit a report to the Asset Forfeiture Oversight Advisory Committee for any year in which those proceeds are received. The committee shall develop and make available forms for the purpose of those reports. The forms shall require the political subdivision to report on how proceeds received by the political subdivision have been or will be used, and such other information as may be requested by the committee. Reports shall be submitted each December 15 for the last ending fiscal year of the political subdivision.

Â Â Â Â Â  (11) This section applies only to forfeiture proceeds arising out of prohibited conduct as defined by ORS 475A.005 (11), and does not apply to proceeds from forfeiture based on other conduct. [1989 c.791 Â§10; 1991 c.276 Â§2; 1991 c.290 Â§2; 1991 c.934 Â§7; 1993 c.552 Â§1; 1993 c.553 Â§3; 1993 c.699 Â§6; 1995 c.79 Â§389; 1997 c.592 Â§1; 2001 c.780 Â§Â§14,14a; 2005 c.830 Â§Â§35,36]

Â Â Â Â Â  475A.125 [1989 c.791 Â§11b; 1991 c.276 Â§3; 1991 c.290 Â§3; 1993 c.699 Â§7; 1995 c.79 Â§390; 1997 c.592 Â§2; 1999 c.59 Â§152; repealed by 2001 c.780 Â§32]

Â Â Â Â Â  475A.126 Distribution of forfeited property or proceeds by state. (1) The provisions of this section apply only when the forfeiting agency is the state.

Â Â Â Â Â  (2) Except as otherwise provided by intergovernmental agreement and this section, a forfeiting agency may:

Â Â Â Â Â  (a) Sell, lease, lend or transfer forfeited property to any federal, state or local law enforcement agency or district attorney.

Â Â Â Â Â  (b) Sell forfeited property by public or other commercially reasonable sale and pay from the proceeds the expenses of keeping and selling the property.

Â Â Â Â Â  (c) Retain forfeited property.

Â Â Â Â Â  (d) With written authorization from the district attorney for the county in which the property was seized, destroy any forfeited firearms or controlled substances.

Â Â Â Â Â  (3) The forfeiting agency shall distribute forfeiture proceeds as follows:

Â Â Â Â Â  (a) Costs shall be paid first, including costs, disbursements and attorney fees as defined in ORCP 68 A and special expenses, including the provision of lawful currency, incurred by any seizing or forfeiting agency in investigating and prosecuting a specific case. The forfeiting agency may pay expenses of servicing or maintaining the seized property under ORS 475A.045 (3) under the provisions of this paragraph. The forfeiting agency may not pay expenditures made in connection with the ordinary maintenance and operation of the seizing or forfeiting agency under the provisions of this paragraph. Any amount paid to or retained by the Department of Justice under this paragraph shall be deposited in the Criminal Justice Revolving Account in the State Treasury. Any amount paid to or retained by the Oregon State Police under this paragraph shall be deposited in the State Police Account.

Â Â Â Â Â  (b) After payment of costs under paragraph (a) of this subsection, the forfeiting agency shall:

Â Â Â Â Â  (A) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the Illegal Drug Cleanup Fund established by ORS 475.495 for the purposes specified in ORS 475.495 (5);

Â Â Â Â Â  (B) Deduct an amount equal to three percent of the proceeds, not to exceed $50,000 in a biennium, and deposit that amount in the Asset Forfeiture Oversight Account established by ORS 475A.160 for the purposes specified in ORS 475A.155;

Â Â Â Â Â  (C) Deduct an amount equal to 20 percent of the proceeds and deposit that amount in the Oregon Criminal Justice Commission Account established under ORS 137.662 for disbursement to drug court programs as described in ORS 3.450; and

Â Â Â Â Â  (D) Deduct an amount equal to 10 percent of the proceeds and deposit that amount in the State Commission on Children and Families Account established by ORS 417.733 for disbursement to relief nurseries as described in ORS 417.788.

Â Â Â Â Â  (c) If the forfeiting agency has entered into an intergovernmental agreement with a political subdivision under ORS 475A.115, or has entered into an agreement with any other law enforcement agency of the state relating to distribution of forfeiture proceeds, after paying costs under paragraph (a) of this subsection and making the deductions required by paragraph (b) of this subsection, the forfeiting agency shall pay an equitable portion of the forfeiture proceeds to each agency participating in the seizure or forfeiture as provided by the agreement.

Â Â Â Â Â  (d) After making all payments and deductions required by paragraphs (a) to (c) of this subsection, the forfeiting agency shall distribute the remaining proceeds as follows:

Â Â Â Â Â  (A) If no law enforcement agency other than the Department of Justice participated in the seizure or forfeiture, the remaining proceeds, and proceeds received by the Department of Justice under paragraph (c) of this subsection, shall be divided between the Criminal Justice Revolving Account and the Special Crime and Forfeiture Account established by ORS 475A.130 according to the following schedule:

Â Â Â Â Â  (i) One hundred percent of the first $200,000 accumulated shall be deposited in the Criminal Justice Revolving Account.

Â Â Â Â Â  (ii) Seventy-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iii) Fifty percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iv) Twenty-five percent of the next $200,000 shall be deposited in the Criminal Justice Revolving Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (v) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (B) If no law enforcement agency other than the Department of State Police participated in the seizure or forfeiture, the remaining proceeds, and proceeds received by the Department of State Police under paragraph (c) of this subsection, shall be divided between the State Police Account and the Special Crime and Forfeiture Account according to the following schedule:

Â Â Â Â Â  (i) One hundred percent of the first $600,000 accumulated shall be deposited in the State Police Account.

Â Â Â Â Â  (ii) Seventy-five percent of the next $300,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iii) Fifty percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (iv) Twenty-five percent of the next $200,000 shall be deposited in the State Police Account and the balance in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (v) One hundred percent of all additional sums shall be deposited in the Special Crime and Forfeiture Account.

Â Â Â Â Â  (4) Forfeiture proceeds distributed under subsection (3)(d) of this section may be used only for:

Â Â Â Â Â  (a) The purchase of equipment necessary for the enforcement of laws relating to the unlawful delivery, distribution, manufacture or possession of controlled substances;

Â Â Â Â Â  (b) Cash for use in law enforcement activities;

Â Â Â Â Â  (c) Drug awareness and drug education programs offered in middle schools and high schools; and

Â Â Â Â Â  (d) The expenses of a forfeiting agency in operating joint narcotic operations with other forfeiting agencies pursuant to the terms of an intergovernmental agreement, including paying for rental space, utilities and office equipment.

Â Â Â Â Â  (5) A forfeiting agency shall sell as much property as may be needed to make the distributions required by subsection (3) of this section. Distributions required under subsection (3)(b) of this section must be made once every three months and are due within 20 days of the end of each quarter. No interest shall accrue on amounts that are paid within the period specified by this subsection.

Â Â Â Â Â  (6) The forfeiting agency, and any agency that receives forfeited property or proceeds from the sale of forfeited property, shall maintain written documentation of each sale, decision to retain, transfer or other disposition of the property or proceeds.

Â Â Â Â Â  (7) Forfeiture counsel shall report each forfeiture to the Asset Forfeiture Oversight Advisory Committee as soon as reasonably possible after the conclusion of forfeiture proceedings, whether or not the forfeiture results in an entry of judgment under ORS 475A.110. The committee shall develop and make available forms for the purpose of reporting forfeitures.

Â Â Â Â Â  (8) Law enforcement agencies shall supply to forfeiture counsel all information requested by forfeiture counsel necessary for the preparation of the report required by subsection (7) of this section. [2001 c.780 Â§38; 2005 c.830 Â§Â§37,38]

Â Â Â Â Â  475A.130 Special Crime and Forfeiture Account. The Special Crime and Forfeiture Account is established in the General Fund of the State Treasury. The account shall consist of all forfeiture proceeds received or retained by agencies of the state under this chapter, except as otherwise provided by ORS 475A.126. All moneys in the account are continuously appropriated to the Department of Justice and may be used only for the purposes specified in ORS 475A.126 (4). [1989 c.791 Â§11c; 1993 c.699 Â§9; 1999 c.59 Â§153; 2001 c.780 Â§15; 2001 c.834 Â§Â§5a,9a; 2005 c.830 Â§39]

Â Â Â Â Â  475A.135 [1989 c.791 Â§20; 1999 c.59 Â§154; repealed by 2001 c.780 Â§32]

ASSET FORFEITURE OVERSIGHT ADVISORY COMMITTEE

Â Â Â Â Â  475A.155 Asset Forfeiture Oversight Advisory Committee. (1) The Asset Forfeiture Oversight Advisory Committee is created. The committee consists of 12 members to be appointed as follows:

Â Â Â Â Â  (a) The President of the Senate and the Speaker of the House of Representatives shall appoint six legislators to the committee. Three shall be Senators appointed by the President. Three shall be Representatives appointed by the Speaker.

Â Â Â Â Â  (b) The Governor shall appoint three members to the committee.

Â Â Â Â Â  (c) The Attorney General shall appoint three members to the committee.

Â Â Â Â Â  (2) The term of a legislative member of the committee shall be two years. The term of all other members shall be four years. Members of the committee may be reappointed. If a vacancy occurs on the committee for any reason during the term of membership, the official who appointed the member to the vacant position shall appoint a new member to serve the remainder of the term. A member of the committee may be removed from the committee at any time by the official who appointed the member.

Â Â Â Â Â  (3)(a) The members of the committee shall select from among themselves a chairperson and vice chairperson.

Â Â Â Â Â  (b) The committee shall meet at such times and places as determined by the chairperson.

Â Â Â Â Â  (4) Legislative members shall be entitled to payment of compensation and expense reimbursement under ORS 171.072, payable from funds appropriated to the Legislative Assembly.

Â Â Â Â Â  (5) The committee shall:

Â Â Â Â Â  (a) Prepare reports detailing the number and nature of forfeitures carried out under this chapter and ORS 131.550 to 131.600 including the disposition and use of the proceeds from the forfeitures. The reports shall be submitted on or before March 31 of each year to the Speaker of the House of Representatives, President of the Senate, Attorney General and Governor.

Â Â Â Â Â  (b) In consultation with forfeiture counsel, review and, if necessary, modify the reports required from forfeiture counsel and political subdivisions to ensure that information necessary for oversight is being obtained and is gathered in an efficient and effective manner.

Â Â Â Â Â  (c) Make any recommendations it deems necessary to increase the effectiveness, fairness and efficiency of forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

Â Â Â Â Â  (d) Make any recommendations for additional legislation governing forfeiture actions brought under this chapter and ORS 131.550 to 131.600.

Â Â Â Â Â  (e) Conduct studies or other activities as necessary to accomplish the purposes of this subsection.

Â Â Â Â Â  (6) The Executive Director of the Oregon Criminal Justice Commission shall provide the committee with staff, subject to funds available for that purpose.

Â Â Â Â Â  (7) For purposes of this section, Âforfeiture counselÂ includes forfeiture counsel as defined in ORS 131.550. [1989 c.791 Â§14; 1991 c.290 Â§4; 1993 c.699 Â§4; 1997 c.592 Â§3; 1999 c.59 Â§155; 2001 c.666 Â§Â§20,21; 2005 c.830 Â§39a]

Â Â Â Â Â  475A.160 Asset Forfeiture Oversight Account. (1) The Asset Forfeiture Oversight Account is established in the State Treasury separate and distinct from the General Fund.

Â Â Â Â Â  (2) The following moneys shall be deposited into the State Treasury and credited to the Asset Forfeiture Oversight Account:

Â Â Â Â Â  (a) Moneys received from a state agency or political subdivision under the provisions of ORS 475A.120 and 475A.126; and

Â Â Â Â Â  (b) Any other moneys appropriated to the Asset Forfeiture Oversight Account.

Â Â Â Â Â  (3) The State Treasurer may invest and reinvest moneys in the Asset Forfeiture Oversight Account in the manner provided by law. Interest earned by the account shall be credited to the account.

Â Â Â Â Â  (4) The moneys in the Asset Forfeiture Oversight Account are continuously appropriated to the Oregon Criminal Justice Commission to be used for the purposes specified in ORS 475A.155.

Â Â Â Â Â  (5) If at the end of a biennium the Asset Forfeiture Oversight Account has received amounts under the provisions of ORS 475A.120 (4)(b) and 475A.126 (3)(b) that are in excess of 115 percent of the biennial expenditure limitation established for expenditures from the account, the Oregon Criminal Justice Commission shall refund to each state agency or political subdivision that made payment into the account during the biennium a pro rata share of the amounts that are in excess of 115 percent of the expenditure limitation for the account, based on the amount of forfeiture proceeds paid into the account by the state agency or political subdivision. The commission is not required to issue any refund under this subsection if the amount of the refund is less than $25. [1997 c.592 Â§4; 1999 c.864 Â§1; 2001 c.780 Â§Â§16,16a; 2005 c.830 Â§40]

_______________



Chapter 476

TITLE 38

PROTECTION FROM FIRE

Chapter     476.     State Fire Marshal; Protection From Fire Generally

477.     Fire Protection of Forests and Vegetation

478.     Rural Fire Protection Districts

479.     Protection of Buildings From Fire; Electrical Safety Law

480.     Explosives; Flammable Materials; Pressure Vessels

_______________

Chapter 476  State Fire Marshal; Protection From Fire Generally

2007 EDITION

STATE FIRE MARSHAL; PROTECTION FROM FIRE

PROTECTION FROM FIRE

GENERAL PROVISIONS

476.005     Definitions

476.010     Additional definitions

STATE FIRE MARSHAL; POWERS AND DUTIES

476.020     State Fire Marshal; appointment; qualifications

476.030     Powers and duties of marshal and deputies generally; rules; exemption of certain governmental subdivisions; inspection of adult foster homes

476.033     Discretionary powers of State Fire Marshal

476.035     Adjustments and variances in application of statutes and regulations

476.040     Deputies and assistants

476.050     Payment of salaries and expenses

476.055     State Fire Marshal Fund; uses

476.060     Local officers and constables as assistants to State Fire Marshal

476.070     Entering buildings and premises

476.090     Records of fires

476.110     State police to enforce fire laws

476.113     Designation of regions; regional appeal advisory boards; qualifications of members

476.115     Functions of regional appeal advisory boards; reports submitted to board

476.120     Minimum standards for protection of life and property

476.130     Statistical reports; price; sale; deposit of proceeds

INSPECTION PROCEDURES

476.150     Entry and inspection of premises; interfering with or preventing entry prohibited

476.155     When judges authorized to issue inspection warrants

476.160     Circumstances under which warrant may be issued

476.165     Establishing cause to issue warrant; content

476.170     Execution of warrant

INVESTIGATION OF FIRES; REPORTS

476.210     Investigation of fires by municipal officers and constables; reports; exemption

476.220     Report by officer investigating fire; exemption

476.230     Taking statements of persons knowing facts

476.240     Supplying information to and requesting action by district attorney

476.250     District attorney summoning witnesses and requiring production of documents

476.260     District attorney assisting investigation of fires

476.270     Insurance company reports of suspicious fires; inspection of companys relevant information

EXTINGUISHING FIRES IN UNPROTECTED AREAS

476.280     Municipal fire departments and rural fire protection districts authorized to extinguish fires in unprotected areas

476.290     Billing owner of property for cost of extinguishing fire; cost limited; collection; action for recovery of cost

FIRE PREVENTION AND CONTROL ON CERTAIN LANDS NOT OTHERWISE PROTECTED

476.310     Zoning and rezoning of certain lands; hearing on petition of owners in nonzoned territory; duty of landowner to provide fire protection

476.320     Determination of form of fire protection for lands in zone 1; costs

476.330     Prevention and control of fires in zone 2; tax levy

476.340     Establishment of rural fire protection districts in zone 2; exemption from taxation of property included in district

476.380     Fire permits; limitations upon burning; records

STANDARDIZATION OF FIRE PROTECTION EQUIPMENT

476.410     Standard thread hose couplings and hydrant fittings required

476.420     Standardization of existing fire protection equipment; exemption

476.430     Changing private equipment

476.440
Sale
of nonstandard equipment prohibited; exemption

PROTECTION OF LIFE AND PROPERTY FROM FIRE IN CASE OF EMERGENCY

476.510     Short title

476.515     Other officers authorized to act when Governor unavailable

476.520     Governor authorized to assign fire-fighting forces and equipment

476.530     Chief executive of political subdivision to assign forces and equipment; federal equipment

476.540     Powers and duties of fire-fighting forces

476.550     Loss or damage to equipment

476.560     Reimbursement for aid

476.570     Appointment of substitute firefighters; recall of off-duty firefighters

476.574     Leave of absence for volunteers; employment rights

476.576     Violation of job restoration rights of volunteers as unlawful employment practice

476.580     Orders, rules and regulations

476.590     Preparation of plans by State Fire Marshal; advice and counsel to Governor

476.600     Liability for injury to person or property

476.610     Payment of claims

GOVERNORS FIRE SERVICE POLICY COUNCIL

476.680     Governors Fire Service Policy Council; membership; terms; duties

476.685     Biennial reports

MISCELLANEOUS PROVISIONS

476.710     Setting fires adjacent to structures or timber on ocean shore prohibited; exceptions

476.715     Throwing away of lighted matches, cigarettes and other materials prohibited; posting copy of section in public conveyances

476.720     Certain remedial statutes to be construed liberally

476.730     Notice prior to release or after escape of arsonist from state institution

REDUCED IGNITION PROPENSITY CIGARETTES

476.755     Definitions for ORS 476.755 to 476.790 and 476.995

476.760     Prohibition against distributing or offering certain cigarettes; improper packaging markings; seizure and forfeiture; interagency agreements; inspections; rules

476.765     Imposition of civil penalties; bringing of actions

476.770     Determination of cigarette variety ignition propensity; reduced ignition propensity standard; listing; cigarette design; rules

476.775     Laboratories; ignition propensity testing

476.780     Cigarette variety certification by manufacturer; retesting; record retention; unfavorable determination by State Fire Marshal

476.785     Cigarette packaging markings

476.790     Providing copies of cigarette certification and illustration of packaging markings

476.795     Interpretation of ORS 476.755 to 476.790 and 476.995

476.801     Cigarette varieties not subject to ORS 476.755 to 476.790 and 476.995

476.806     Cigarette Fire Safety Fund

FIRE PROTECTION EQUIPMENT LOAN FUND

476.900     Application by certain cities and rural fire protection districts to borrow money from loan fund

476.905     Approval of application by State Fire Marshal

476.910     Loan agreement; terms; conditions

476.915     Source of revenue to repay loan

476.920     Rules; acceptance of gifts, donations and grants

476.925     Fire Protection Equipment Loan Fund; uses

PENALTIES

476.990     Penalties

476.995     Penalty for violation of ORS 476.760

GENERAL PROVISIONS

476.005 Definitions. As used in this chapter, unless the context requires otherwise:

(1) Fire protection equipment means any apparatus, machinery or appliance intended for use by a fire service unit in fire prevention or suppression activities, excepting forest fire protection equipment.

(2) Governmental subdivisions means a city, county or rural fire protection district in this state whose functions include regulation of building use and occupancy and the administration of fire safety laws, ordinances and regulations. [Formerly 476.800; 1985 c.118 §1; 1993 c.185 §24]

476.010 Additional definitions. (1) As used in ORS 476.010 to 476.115, 476.150 to 476.170 and 476.210 to 476.270, alterations, construction, family, hospital, occupancy and private residence have the meanings given those terms in ORS 479.168.

(2) As used in ORS 476.030 and other laws relating to the duties of the State Fire Marshal, governmental subdivision means a city, county, municipal corporation, quasi-municipal corporation and rural fire protection district, created under the laws of
Oregon
.

(3) As used in ORS 476.380:

(a) Commercial waste:

(A) Means any waste produced in any business involving the lease or sale, including wholesale and retail, of goods or services, including but not limited to housing.

(B) Means any waste produced by a governmental, educational or charitable institution.

(C) Does not include any waste produced in a dwelling containing four living units or less.

(b) Demolition material means any waste resulting from the complete or partial destruction of any man-made structure, such as a house, apartment, commercial building or industrial building.

(c) Domestic waste means any nonputrescible waste, consisting of combustible materials, such as paper, cardboard, yard clippings, wood or similar materials, generated in a dwelling, including the real property upon which it is situated, containing four living units or less.

(d) Field burning means the burning of any grass field, grain field, pasture, rangeland or other field by open burning or by use of mobile equipment or flaming equipment on any land or vegetation.

(e) Industrial waste means any waste resulting from any process or activity of manufacturing or construction.

(f) Land clearing debris means any waste generated by the removal of debris, logs, trees, brush or demolition material from any site in preparation for land improvement or construction projects.

(g) Open burning means any burning conducted in such a manner that combustion air is not effectively controlled and that combustion products are not vented through a stack or chimney, including but not limited to burning conducted in open outdoor fires, common burn barrels and backyard incinerators. [Subsection (2) formerly part of 476.030; 1975 c.635 §1; 2005 c.22 §353]

STATE FIRE MARSHAL; POWERS AND DUTIES

476.020 State Fire Marshal; appointment; qualifications. (1) The office of State Fire Marshal is established in the Department of State Police. The State Fire Marshal shall be appointed by and be administratively responsible to the Superintendent of State Police, and shall serve at the pleasure of the superintendent. The State Fire Marshal shall retain all current authority of the office and shall be responsible for the implementation of its mission and programs.

(2) The State Fire Marshal shall be qualified to direct the technical and executive work of the agency as determined by the superintendent and shall have education or training related to the programs of the agency and significant experience in managing fire protection or related programs. [Amended by 1963 c.523 §1; 1971 c.753 §54; 1987 c.414 §79; 1993 c.186 §1]

476.030 Powers and duties of marshal and deputies generally; rules; exemption of certain governmental subdivisions; inspection of adult foster homes. (1) The State Fire Marshal shall enforce all statutes, and make rules relating to:

(a) The prevention of fires.

(b) The storage and use of combustibles and explosives.

(c) The maintenance and regulation of structural fire safety features in occupied structures and overseeing the safety of and directing the means and adequacy of exit in case of fire from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose except that structural changes shall not be required in buildings built, occupied and maintained in conformity with state building code regulations applicable at the time of construction.

(d) Standards for equipment used for fire protection purposes within this state including standard thread for fire hose couplings and hydrant fittings.

(2) The State Fire Marshal and deputies shall have such powers and perform such other duties as are prescribed by law.

(3) If, in the opinion of the State Fire Marshal, a governmental subdivision of the state has enacted adequate regulations generally conforming to state and national standards concerning fire prevention, fire safety measures and building construction requirements for safety, and if the governmental subdivision provides reasonable enforcement of its regulations, the State Fire Marshal may exempt the area subject to such regulation either partially or fully from the statutes, rules and regulations administered by the State Fire Marshal. Prior to adoption of any such exemption, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the exemption. The exemption may extend for a two-year period, and may be renewed from time to time, but may be canceled by the State Fire Marshal following 30 days written notice if the State Fire Marshal finds that the governmental subdivisions regulations or enforcement thereof are not reasonably sufficient. The governmental subdivision shall furnish a copy of such regulations to the State Fire Marshal and shall file with the State Fire Marshal any amendment thereto within 30 days before the effective date of such amendment. The State Fire Marshal shall designate a person or division within such governmental subdivision as an approved authority for exercising functions relating to fire prevention, fire safety measures and building construction. Upon request of a local official having enforcement responsibility and a showing of unusual fire hazard or other special circumstances, the State Fire Marshal shall make investigation and appropriate recommendations.

(4) The State Fire Marshal may investigate or cause an investigation to be made to determine the probable cause, origin and circumstances of any fire and shall classify such findings as the State Fire Marshal may find appropriate to promote fire protection and prevention.

(5) The State Fire Marshal shall provide training in fire safety inspection to the Department of Human Services, area agencies, community mental health and developmental disabilities programs and to designees of the Long Term Care Ombudsman. If an adult foster home has been inspected by the Department of Human Services, an area agency or community mental health and developmental disabilities program and the agency conducting the inspection reasonably believes that the adult foster home is not in compliance with applicable fire safety rules, the agency conducting the inspection may request the State Fire Marshal to inspect or cause an inspection to be made. If a designee of the Long Term Care Ombudsman, in the course of visiting an adult foster home, believes that the adult foster home is not in compliance with applicable fire safety rules, the designee shall report the problem to the appropriate agency to request a fire safety inspection by the office of the State Fire Marshal or by a designated representative of the office of the State Fire Marshal.

(6) Upon the request of the Department of Human Services, an area agency or community mental health and developmental disabilities program, the State Fire Marshal shall inspect or cause an inspection to be made to determine if the adult foster home is in compliance with rules jointly adopted by the Department of Human Services and the State Fire Marshal establishing fire safety standards for adult foster homes.

(7) As used in subsections (5) and (6) of this section:

(a) Adult foster home has the meaning given that term in ORS 443.705.

(b) Area agency has the meaning given that term in ORS 410.040.

(c) Community mental health and developmental disabilities program means a program established under ORS 430.620. [Amended by 1957 c.265 §1; 1963 c.523 §5; 1965 c.602 §1; part renumbered as part of 476.010; 1967 c.417 §1; 1973 c.667 §16; 1977 c.821 §3; 1985 c.118 §2; 1985 c.726 §18; 1989 c.696 §1; 1993 c.185 §25; 1997 c.13 §1; 1997 c.853 §40; 2001 c.900 §206]

476.033 Discretionary powers of State Fire Marshal. The State Fire Marshal may:

(1) Contract or otherwise cooperate with any person or public agency for the procurement of necessary services or property;

(2) Accept gifts or grants of services or property; and

(3) Perform such other duties as required by law. [Formerly 476.855]

Note: 476.033 was added to and made a part of ORS chapter 476 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.035 Adjustments and variances in application of statutes and regulations. When the State Fire Marshal finds that practical difficulties, unnecessary hardship or consequences inconsistent with the general purposes of statutes and regulations administered by the State Fire Marshal relating to fire protection and fire prevention may result under the provisions of such statutes and regulations, the State Fire Marshal may upon receipt of a verified application from the owner or occupant of the property affected stating fully the grounds of the application and facts relied upon, and upon further investigation, grant adjustments or variances with such conditions and safeguards as the State Fire Marshal may determine in harmony with the general purpose and intent and spirit of such fire protection and fire prevention statutes and regulations, so that the public health, safety and welfare shall be secured and substantial justice done. Such adjustments or variances shall be restricted to unique, unusual or peculiar circumstances or substitute materials or arrangements. The State Fire Marshal may refer the application to a regional appeal advisory board created under ORS 476.113 and 476.115 for recommendation prior to making a decision. Except as otherwise specified by law the order of the State Fire Marshal granting or denying a variance shall be final and conclusive. [1965 c.602 §6]

Note: 476.035 was added to and made a part of 476.010 to 476.115 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.040 Deputies and assistants. The State Fire Marshal shall appoint a chief deputy state fire marshal and deputy state fire marshals whose duties shall be to assist in carrying into effect the provisions of ORS 476.010 to 476.090 and 476.155 to 476.170, 476.210 to 476.270, 479.140 and 479.168 to 479.190. The State Fire Marshal may also employ such other assistants and employees and incur such other expenses as the State Fire Marshal may deem necessary in carrying into effect these provisions. The State Fire Marshal may remove any deputies or assistants for cause. [Amended by 1963 c.523 §6; 1985 c.118 §3; 1993 c.185 §26]

476.050 Payment of salaries and expenses. The salary of the chief deputy state fire marshal, deputy state fire marshals, compensation of clerks and other assistants and other expenses of the office of State Fire Marshal necessary in the performance of the duties imposed upon the State Fire Marshal shall be paid in the same manner as are other state officers and the expenses of other state departments, and shall not exceed the amount paid to the State Treasurer for the maintenance of the office of State Fire Marshal. [Amended by 1953 c.93 §1; 1987 c.414 §156]

476.055 State Fire Marshal Fund; uses. (1) All moneys received by the State Fire Marshal shall be paid into the State Treasury, and shall be placed by the State Treasurer to the credit of the State Fire Marshal Fund, except those moneys received and accounted for under the provisions of ORS 279A.290.

(2) Except as otherwise provided by this section, moneys in the State Fire Marshal Fund shall be available and constitute a continuing appropriation for the payment of any expense of the State Fire Marshal and for the payment of expenses of the Department of Public Safety Standards and Training and the Board on Public Safety Standards and Training relating to training programs concerning fire services and accreditation of fire service professionals. The State Fire Marshal shall keep on file an itemized statement of all expenses incurred by the State Fire Marshal and shall approve all disbursements as submitted for payment. Administrative expenditures made from the State Fire Marshal Fund shall not exceed a reasonable amount for the services performed. [1953 c.93 §2; 1953 c.199 §2; 1965 c.602 §2; 1967 c.359 §694; 1967 c.417 §2; 1973 c.832 §§6,6a; 1977 c.104 §1; 1985 c.118 §4; 1987 c.414 §157; 1993 c.185 §27; 1993 c.186 §6; 1997 c.853 §41; 2003 c.794 §298]

476.057 [1980 c.15 §1; repealed by 1985 c.383 §1]

476.060 Local officers and constables as assistants to State Fire Marshal. (1) All fire marshals in those governmental subdivisions having such officers, and where no such officer exists, the chief of the fire department of every city or rural fire protection district in which a fire department is established, the marshal or chief of police, officer of any city in which no fire department exists, and constables, if any, shall be, by virtue of the offices held by them, assistants to the State Fire Marshal without additional recompense, subject to the duties and obligations imposed by law, and shall be subject to the direction of the State Fire Marshal in the execution of the provisions of this section and ORS 476.070, 476.090, 476.150, 476.210 and 480.445.

(2) In addition to other duties under subsection (1) of this section, an individual designated as an assistant to the State Fire Marshal shall aid in the administration and enforcement of ORS 480.200 to 480.290 and 480.990 (6) upon the request of the State Fire Marshal. [Amended by 1965 c.602 §3; 1971 c.518 §22; 1983 c.740 §188; 1987 c.158 §103; 2005 c.88 §4]

476.070 Entering buildings and premises. The State Fire Marshal, the deputies or assistants of the State Fire Marshal, or any of them, may:

(1) At all reasonable hours, in performance of the duties imposed by the provisions of ORS 476.030, enter upon and examine any building or premises wherein fire has occurred, and other buildings or premises adjoining or near the same.

(2) For just cause and for the purpose of examination, enter, at all reasonable hours, in and upon all buildings and premises within their jurisdiction.

476.080 [Amended by 1973 c.834 §32; renumbered 476.150 in 1987]

476.090 Records of fires. (1) The State Fire Marshal shall keep a record of all fires occurring in this state and of all facts concerning the same, including statistics as to the extent of such fires and the damage caused, whether such losses were covered by insurance, and if so, in what amount. All such records shall be public, except any testimony, information or other evidence taken in an investigation under ORS 476.010 to 476.090, 476.155 to 476.170, 476.210 to 476.270 and 479.180, which shall be considered investigatory information as described in ORS 192.501.

(2) This section shall not apply to forestlands under the jurisdiction of the State Forester. [Amended by 1967 c.417 §3; 1981 c.701 §1]

476.100 [Amended by 1973 c.832 §§7,7a; 1977 c.104 §2; repealed by 1987 c.414 §172]

476.110 State police to enforce fire laws. The Department of State Police shall employ a sufficient number of state police who shall perform the duties of enforcement of criminal laws and other statutes of
Oregon
with reference to the suppression and punishment of arson and fraudulent claims and practices in connection with fire laws. [Amended by 1963 c.523 §7; 1965 c.602 §4; 1967 c.417 §4]

476.113 Designation of regions; regional appeal advisory boards; qualifications of members. (1) The State Fire Marshal may by order from time to time designate not more than seven regions within the state and establish regional appeal advisory boards for each of the designated regions.

(2) Each regional appeal advisory board shall consist of three regular members and three alternate members appointed by the State Fire Marshal. A member or alternate member of a regional appeal advisory board shall receive no compensation for services as a member, but, subject to any other applicable law regulating travel and other expenses for state offices, shall receive actual and necessary travel and other expenses incurred in the performance of official duties. All appointed members must be persons qualified by experience and training. At least one member of each board must be a qualified architect who has practiced the profession for at least two years. Appointments shall be made for three-year terms. Any member may be removed by the State Fire Marshal for cause. Upon the death, resignation or removal of any member, a successor shall be appointed by the State Fire Marshal to serve the balance of the unexpired term. No member of a regional appeal advisory board shall sit in a case in which the member is interested and if any such case comes before the board, an alternate shall act in the place of the member. [1965 c.602 §7(1),(2); 2005 c.22 §354]

476.115 Functions of regional appeal advisory boards; reports submitted to board. (1) Each regional appeal advisory board shall:

(a) Elect a chairperson to whom referral of any matter by the State Fire Marshal shall be effective as to all board members, and who shall call and preside over meetings.

(b) Consider, and make recommendations to the State Fire Marshal concerning, any application for adjustment or variance arising within that region and referred to the board by the State Fire Marshal within 15 days after such referral. With relation to the referred matter the board may hold a hearing and receive testimony. The recommendations of the board shall be made in writing to the State Fire Marshal and shall be accompanied by a summary of any testimony received, any documentary or physical evidence received, any affidavit submitted by applicant and a summary of any special facts found by the board.

(c) Hear and consider, and make recommendations to the State Fire Marshal concerning, any appeal from an order made appealable by law, within 15 days after referral of such appeal to the board by the State Fire Marshal. Such recommendations shall be accompanied by the same summaries and evidentiary matter as in the case of an application for adjustment or variance referred to the board.

(d) Make recommendations to the State Fire Marshal concerning any matter referred to the board by the State Fire Marshal or considered by the board on its own motion, relating to fire prevention, protection from fire or other safety measures.

(2) At the time of each appeals board meeting a deputy state fire marshal shall submit to the board a report containing the pertinent facts and the manner in which the statutes or regulations apply to the case in point. [1965 c.602 §7(3)]

476.120 Minimum standards for protection of life and property. The State Fire Marshal, in making rules and regulations establishing minimum standards for the protection of life and property against fire, shall consider as evidence of generally accepted standards the applicable standards prescribed from time to time by the National Fire Protection Association. The State Fire Marshal may request consideration and recommendations from the Department of Public Safety Standards and Training before adopting any such regulations. [1963 c.523 §4; 1967 c.417 §5; 1973 c.667 §19; 1993 c.185 §28; 1997 c.853 §42]

476.130 Statistical reports; price; sale; deposit of proceeds. (1) The State Fire Marshal may from time to time cause to be prepared statistical reports on the history and condition of state fire defenses, and an analysis of contributing factors of fire causes for the period of the report. Such reports may be printed at the expense of the office of the State Fire Marshal and sold at a price not to exceed cost of printing and distribution. Receipts from the sale of such material shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund.

(2) The State Fire Marshal may fix a sale price for each copy of any publication of the office of the State Fire Marshal supplied to private persons interested therein, when such publication has been approved as provided by law. [1965 c.602 §8]

INSPECTION PROCEDURES

476.150 Entry and inspection of premises; interfering with or preventing entry prohibited. (1) The State Fire Marshal and deputies, at all reasonable hours, may enter into all buildings and upon all premises, except private residences, for the purpose of inspection to ascertain if fire hazards exist therein or thereon. Owners of private residences may request a fire inspection of their property.

(2) No person shall interfere with or prevent any such inspection by such officers.

(3) When any person interferes with or prevents the State Fire Marshal or deputies from making the inspection mentioned herein, the officer shall apply to the district attorney of the county wherein the inspection was made or attempted to be made, for a warrant for the arrest of the offending person, and it shall be the duty of such district attorney forthwith to prosecute such offending person. [Formerly 476.080]

476.155 When judges authorized to issue inspection warrants. Judges authorized by law to issue search warrants, upon application of the State Fire Marshal, or deputies or assistants of the State Fire Marshal, may issue an inspection warrant whenever an inspection or investigation of any building or premises is required or authorized by any state or local statute, ordinance or rule relating to fire cause investigation or fire safety inspection. [1987 c.362 §2]

476.160 Circumstances under which warrant may be issued. (1) An inspection warrant shall be issued only upon cause, supported by affidavit, particularly describing the applicants status in applying for the warrant, the statute, ordinance or rule requiring or authorizing the inspection or investigation, the place, building or premises to be inspected or investigated and the purpose for which the inspection or investigation is to be made including the basis upon which cause exists to inspect. In addition, the affidavit shall contain either a statement that entry had been sought and refused or facts or circumstances reasonably showing that the purposes of the inspection or investigation might be jeopardized if entry were sought without an inspection warrant.

(2) Cause shall be deemed to exist in the following circumstances:

(a) There is probable cause to believe that a condition of nonconformity with a fire safety standard or order exists;

(b) A fire has occurred in a building or on premises the cause of which has not been determined; or

(c) For the purpose of carrying out a routine, periodic inspection. [1987 c.362 §3]

476.165 Establishing cause to issue warrant; content. (1) Before issuing an inspection warrant, the judge may examine under oath the applicant or any other witness to be satisfied of the existence of grounds for granting such application.

(2) If the judge is satisfied that cause for the inspection or investigation exists and that the other requirements for granting the application are satisfied, the judge shall issue the warrant, particularly describing the name and title of the person or persons authorized to execute the warrant, the building or premises to be entered and the purpose of the inspection or investigation. The warrant shall contain a direction that it be executed as provided for in ORS 476.070 and 476.150. [1987 c.362 §4]

476.170 Execution of warrant. (1) Except as provided in subsection (2) of this section, in executing an inspection warrant, the person authorized to execute the warrant, before entry, shall make a reasonable effort to present the persons credentials, authority and purpose to an occupant or person in possession of the building or premises and present the warrant or a copy thereof.

(2) An inspection warrant must be executed and returned to the court by whom it was issued within 10 days from its date, unless such court before the expiration of such time, by indorsement thereon, extends the time for five days. After the expiration of the time prescribed by this subsection, the warrant unless executed is void. [1987 c.362 §5]

INVESTIGATION OF FIRES; REPORTS

476.210 Investigation of fires by municipal officers and constables; reports; exemption. (1) The municipal fire marshals, fire department chiefs, constables and other officers referred to in ORS 476.060 shall investigate the cause, origin and circumstances of each fire occurring in their respective cities, villages or townships, by which property has been destroyed or damaged, and shall make an investigation to determine whether the fire was the result of carelessness or design. The investigation shall be commenced immediately after the occurrence of the fire. The State Fire Marshal may superintend and direct the investigation if the State Fire Marshal deems it necessary.

(2) The fire chief of every city, or rural fire protection district shall provide the State Fire Marshal with a full report of every fire occurring within the jurisdiction of the fire chief on a form provided or approved by the State Fire Marshal. Whenever the fire chief of every city under 200,000 population finds any fire is of undetermined or suspicious origin or involves a death or serious injury, the fire chief shall immediately notify the State Fire Marshal or a deputy state fire marshal and shall assemble all known facts and circumstances concerning the fire in an approved report form and shall submit such report to the State Fire Marshal, or the deputy state fire marshal assigned to the territory in which the fire originated. When evidence clearly indicates the cause of fire to be of incendiary origin, the fire chief shall also immediately notify the state, county or municipal police agency.

(3) This section shall not apply to forestlands under the jurisdiction of the State Forester. [Amended by 1965 c.602 §9; 1967 c.417 §6]

476.220 Report by officer investigating fire; exemption. (1) The officer making an investigation of a fire occurring in a city, village or township shall forthwith notify the State Fire Marshal and, within one week of the occurrence of the fire, shall furnish the State Fire Marshal a written statement of all facts relating to its cause and origin, and such other information as is required by forms provided by the State Fire Marshal.

(2) This section shall not apply to forestland under the jurisdiction of the State Forester. [Amended by 1967 c.417 §7]

476.230 Taking statements of persons knowing facts. If in the opinion of the State Fire Marshal further investigation is necessary, the State Fire Marshal or deputy state fire marshal, with the assistance of the district attorney, shall then proceed to take or have taken the statements of all persons supposed to be cognizant of any facts or who have means of knowledge in relation to the matter concerning which the examination is required and have such statements reduced to writing.

476.240 Supplying information to and requesting action by district attorney. If the Superintendent of State Police or an authorized assistant is of the opinion that there is evidence sufficient to charge a person with arson, burning with intent to defraud or prejudice the insurer, or a similar crime, the Superintendent of State Police or authorized assistant shall furnish the district attorney with such evidence, with the names of witnesses and a copy of material testimony taken in the case, and request the district attorney to cause the arrest of such person or take such other action as the district attorney deems necessary or advisable. [Amended by 1965 c.602 §10; 1967 c.417 §8]

476.250 District attorney summoning witnesses and requiring production of documents. The district attorney may at the discretion of the district attorney, upon the application of the State Fire Marshal or chief deputy state fire marshal, issue a subpoena to summon the attendance of witnesses before the district attorney to testify in relation to any matter which by law is a subject of inquiry and investigation, and require the production of any books, papers or documents the district attorney deems pertinent to an investigation of or relating to evidence pertaining to the cause of a fire. [Amended by 1967 c.417 §9]

476.260 District attorney assisting investigation of fires. The district attorney of any county, upon request of the state, county or a municipal police agency, shall assist such officers in the investigation of any fire which in their opinion is of incendiary origin. [Amended by 1967 c.417 §10]

476.270 Insurance company reports of suspicious fires; inspection of companys relevant information. (1) If an insurance company has reason to believe that a fire loss to its assureds real or personal property was caused by incendiary means, the company shall immediately make a report to the office of the State Fire Marshal. The report shall indicate the name of the assured, the date of the fire, location, occupancy, and facts and circumstances coming to the companys knowledge, tending to establish the cause or origin of the fire.

(2) Any federal, state or local public official or authorized agent thereof having legal authority to investigate a fire loss of real or personal property may request any insurance company to provide relevant information in its possession pertaining to that loss. Upon request, the company shall release such information to the official who requests it. For purposes of this subsection, relevant information means information having any tendency to make the existence of any fact that is of consequence to the investigation more probable or less probable.

(3) In the absence of fraud or malice, no insurance company or its authorized representative shall be liable for damages in a civil action or subject to criminal prosecution for the release of information required by subsections (1) and (2) of this section. [Amended by 1967 c.417 §11; 1981 c.701 §2; 1985 c.686 §4]

EXTINGUISHING FIRES IN UNPROTECTED AREAS

476.280 Municipal fire departments and rural fire protection districts authorized to extinguish fires in unprotected areas. (1) The fire chief, or the representative of the fire chief, of any duly organized municipal or rural fire protection district may extinguish any uncontrolled fire found to be burning in any unprotected area, if:

(a) The governing body of the city or the district board of the rural fire protection district, as the case may be, has authorized the fire chief and the representatives of the fire chief to extinguish uncontrolled fires that are found to be burning in unprotected areas situated outside of the boundaries of the city or district and that are causing or may cause an undue jeopardy to life or property; and

(b) The fire chief or the representative of the fire chief believes that such fire is causing or may cause undue jeopardy to life or property.

(2) In extinguishing a fire pursuant to subsection (1) of this section, the fire chief and the representatives of the fire chief may employ the same means and resources used by them to extinguish similar fires within their jurisdiction. [1971 c.683 §1]

476.290 Billing owner of property for cost of extinguishing fire; cost limited; collection; action for recovery of cost. Whenever a fire is extinguished pursuant to ORS 476.280, the governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may, on forms furnished by the State Fire Marshal for such purposes, bill the owner of the property involved in the fire for the cost of providing the fire suppression service. The governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may determine the cost of providing the fire suppression service by use of a state standardized-costs schedule as approved by the State Fire Marshal. The cost charged for providing the fire suppression service may not be greater than the pro rata cost that would have been charged by the city or district for the performance by the city or district of a similar fire suppression service within its jurisdiction. If the cost is not paid within 30 days after the second billing, the governing body of the city or the district board of the rural fire protection district that provided the fire suppression service may bring an action for the recovery of the unpaid cost from the owner of the real property upon which the fire suppression service was rendered. [1971 c.683 §2; 2005 c.22 §355]

FIRE PREVENTION AND CONTROL ON CERTAIN LANDS NOT OTHERWISE PROTECTED

476.310 Zoning and rezoning of certain lands; hearing on petition of owners in nonzoned territory; duty of landowner to provide fire protection. (1) The governing body of each county may, in cooperation with the State Board of Forestry, zone and, as often as necessary, rezone any lands within the county lying outside the boundaries of incorporated cities, organized rural fire protection districts, federal and state-owned lands, lands protected under ORS chapter 477 and railroad rights of way, except that railroad rights of way may be zoned or rezoned if the owners of such rights of way file their written consent with the governing body. Lands, when zoned or rezoned, shall be divided into two zones as follows:

(a) Zone 1 shall be composed of forest, range, grass or undeveloped lands, or any of such lands intermingled with grazing and agricultural lands.

(b) Zone 2 shall be composed of rural lands not included in zone 1.

(2) During the season of the year when there is danger of fire, every owner of zone 1 land shall provide adequate protection against the starting or spread of fire thereon or therefrom, which protection shall meet with the approval of the governing body of the county in which the zone 1 land is located.

(3) An owner shall be deemed to have complied with the requirements of subsection (2) of this section if, on January 1 of each year, the owner files with the governing body of the county a bona fide fire protection plan that meets with the approval of the county governing body. The governing body of the county, or its appointed representative, shall periodically inspect the protection facilities provided under such a plan in order to confirm compliance by the owner.

(4) If any owner of zone 1 land fails or neglects to file a fire protection plan, or to comply with the standard of protection approved by the county governing body, the governing body shall provide for forest protection pursuant to ORS 476.320.

(5) Nothing contained in ORS 476.310 to 476.340 shall prevent interested property owners in any nonzoned territory from petitioning the governing body and State Board of Forestry to hold a hearing on the matter of zoning the territory if a majority of the landowners within the territory file such petition. The governing body, cooperating with the State Board of Forestry, shall give full consideration to the wishes of the landowners as shown by the hearing. [Amended by 1957 c.432 §1; 1963 c.222 §1; 1965 c.253 §143; 1991 c.459 §415a; 2005 c.22 §356]

476.320 Determination of form of fire protection for lands in zone 1; costs. (1) The form of protection from fire for lands lying in zone 1 shall be determined jointly by the governing body of the county, the State Fire Marshal and the State Board of Forestry, which determination shall be reduced to writing, signed by the officers of the agencies and entered in the journal of the governing body of the county.

(2) The authority of the State Board of Forestry may be extended to include the establishment of forest protection on lands lying within zone 1 for lands not subject to a fire protection plan under ORS 476.310. For such purposes the board of forestry may contract with individuals, associations, agencies, corporations, rural fire protection districts, counties, cities, federal agencies, or any of them. The cost of protection in zone 1 shall be assessed and collected in the same manner as protection costs for lands protected under ORS chapter 477.

(3) The moneys received by the State Board of Forestry under this section shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in this section.

(4) As used in this section, the authority of the State Board of Forestry means the duties, obligations, requirements and penalties of ORS chapter 477. [Amended by 1957 c.83 §5; 1965 c.253 §144; 1967 c.429 §53; 1981 c.362 §1; 1991 c.459 §415b; 1999 c.355 §1]

476.330 Prevention and control of fires in zone 2; tax levy. (1) The county court or board of county commissioners of any county may prevent and control fire occurring within the limits of zone 2 in such county, and may for such purposes establish and maintain fire fighting and fire control facilities and contract with existing fire control agencies, either individuals, associations, corporations, cities or rural fire protection districts. The State Fire Marshal, upon the request of any county court or board of county commissioners, shall meet with and advise such county court or board of county commissioners as to the establishment and maintenance of fire fighting and fire protection equipment and facilities.

(2) If the court or board establishes fire fighting and fire protection equipment and facilities, it shall not discontinue such equipment and facilities until at least three years after notice of its intention to do so has been first published in a newspaper considered by the board to be of general circulation in the county. The notice shall be published by four insertions in the newspaper and 12 months shall elapse between each insertion.

(3) While the county court or board of county commissioners of any county is maintaining fire fighting and fire protection equipment and facilities, the court or board annually shall levy a tax upon the taxable property lying within zone 2 in the county, not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207, for the purpose of furnishing such fire protection.

(4) The court or board of county commissioners, upon approval of the majority of the electors of zone 2 voting at a special election called for such a purpose, may levy a special tax of not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207. This special levy may be in addition to the regular levy under subsection (3) of this section.

(5) To carry into effect any of the powers granted under this section, the court or board, when authorized by a majority of the votes cast by the electors of the zone voting at an election called for that purpose by the court or board, may borrow money and sell and dispose of general obligation bonds, which bonds shall never in the aggregate exceed one and one-fourth of one percent (0.0125) of the real market value of all taxable property within the zone, computed in accordance with ORS 308.207.

(6) The tax limitations provided in subsections (3) and (4) of this section do not apply to taxes levied to pay principal or interest on outstanding bonds. [Amended by 1955 c.262 §1; 1959 c.288 §1; 1963 c.9 §29; 1967 c.356 §1; 1969 c.590 §1; 1971 c.647 §107; 1991 c.459 §416; 2007 c.154 §63]

476.340 Establishment of rural fire protection districts in zone 2; exemption from taxation of property included in district. Nothing contained in the provisions of ORS 476.310 to 476.330 shall be construed to prohibit the establishment of rural fire protection districts as provided by law within the boundaries of zone 2 as the same may be established in any county. In event of the organization of a rural fire protection district comprising lands in zone 2, property included within such fire protection district shall not thereafter be taxed or assessed under the provisions of ORS 476.320 or 476.330. [Amended by 1955 c.262 §2; 1963 c.222 §2]

476.380 Fire permits; limitations upon burning; records. (1) No person, outside the boundaries of a rural fire protection district or a forest protection district, shall cause or permit to be initiated or maintained on the property of the person, or cause to be initiated or maintained on the property of another any open burning of commercial waste, demolition material, domestic waste, industrial waste, land clearing debris or field burning without first securing a permit from the county court or board of county commissioners.

(2) The county court or board of county commissioners, or its designated representative, shall prescribe conditions for issuance of any permit and shall refuse, revoke or postpone issuance of permits when necessary to prevent danger to life or property or to protect the air resources of this state. The Environmental Quality Commission shall notify the State Fire Marshal of the type of and time for burning to be allowed on each day under schedules adopted pursuant to ORS 468A.570 and 468A.595. The State Fire Marshal shall cause all county courts and boards of county commissioners or their designated representatives in the affected areas to be notified of the type of and time for burning to be allowed on each day and of any revisions of such conditions during each day. The county court, board or representative shall issue permits only in accordance with schedules of the Environmental Quality Commission adopted pursuant to this section and ORS 468A.555 to 468A.620 and 468A.992, 476.990, 478.960 and 478.990 but may reduce the hours allowed for burning if necessary to prevent danger to life or property from fire. The State Fire Marshal may refuse or postpone permits when necessary in the judgment of the State Fire Marshal to prevent danger to life or property from fire, notwithstanding any determination by the county court or board of county commissioners or its designated officer. Notwithstanding any other provision of this subsection, for a permit for the propane flaming of mint stubble, the county court or board of county commissioners, or its designated representative may only prescribe conditions necessary to prevent the spread of fire or to prevent endangering life or property and may refuse, revoke or postpone permission to conduct the propane flaming only when necessary to prevent danger to life or property from fire.

(3) Nothing in this section:

(a) Requires permission for starting a campfire in a manner otherwise lawful.

(b) Relieves a person starting a fire from responsibility for providing adequate protection to prevent injury or damage to the property of another. If such burning results in the escape of fire and injury or damage to the property of another, such escape and damage or injury constitutes prima facie evidence that the burning was not safe.

(c) Relieves a person who has obtained permission to start a fire, or the agent of the person, from legal liability for property damage resulting from the fire.

(d) Permits an act within a city or regional air quality control authority area that otherwise is unlawful pursuant to an ordinance of the city or rule, regulation or order of the regional authority.

(4) The county court or board of county commissioners shall maintain records of all permits and the conditions thereof, if any, that are issued under this section and shall submit at such times, as the Environmental Quality Commission shall require such records or summaries thereof to the commission. The Environmental Quality Commission shall provide forms for the reports required under this subsection. [1967 c.420 §3; 1969 c.613 §2; 1971 c.563 §8; 1973 c.835 §164; 1975 c.635 §2; 1991 c.920 §21; 1997 c.473 §5]

STANDARDIZATION OF FIRE PROTECTION EQUIPMENT

476.410 Standard thread hose couplings and hydrant fittings required. All equipment for fire protection purposes purchased by state and municipal authorities, or any other authorities having charge of public property, shall be equipped with the standard thread for fire hose couplings and hydrant fittings as adopted by the State Fire Marshal under ORS 476.030. Prior to adopting any such standard, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the standard. [Amended by 1963 c.523 §8; 1973 c.667 §20; 1993 c.185 §29; 1997 c.13 §2; 1997 c.853 §43]

476.420 Standardization of existing fire protection equipment; exemption. The standardization of existing fire protection equipment in this state shall be arranged for and carried out by or under the direction of the State Fire Marshal who may proceed to make the changes necessary to standardize all existing fire protection equipment in this state. Prior to making any such change, the State Fire Marshal may request from the Department of Public Safety Standards and Training consideration of and recommendations regarding the change. The State Fire Marshal shall provide the appliances necessary for carrying on this work and shall proceed with such standardization as rapidly as possible and complete such work at the earliest date circumstances will permit. However, the State Fire Marshal may exempt from standardization special purpose fire equipment and existing fire protection equipment when it is established that such equipment is not essential to the coordination of public fire protection operations. The provisions of this section and ORS 476.440 shall not apply to fire protection equipment used under authority of ORS chapters 477 and 526. [Amended by 1965 c.602 §11; 1973 c.667 §21; 1993 c.185 §30; 1997 c.13 §3; 1997 c.853 §44]

476.430 Changing private equipment. The State Fire Marshal shall notify industrial establishments and property owners having equipment for fire protection purposes, which may be necessary for a fire department to use in protecting the property or putting out fire, of the changes necessary to bring their equipment up to the requirements of the standard established and shall render them such assistance as may be available in converting their defective equipment to standard requirements.

476.440
Sale
of nonstandard equipment prohibited; exemption. No person shall sell or offer for sale in
Oregon
any fire hose, hydrant, fire engine or other equipment for fire protection purposes unless such equipment is fitted and equipped with the standard thread for fire hose couplings and hydrant fittings as has been adopted by the State Fire Marshal under ORS 476.030. Fire equipment for special purposes, research programs or special features of fire protection equipment found appropriate for uniformity within a particular protection area, may be exempted from this requirement by order of the State Fire Marshal. [Amended by 1963 c.523 §9; 1965 c.602 §12]

PROTECTION OF LIFE AND PROPERTY FROM FIRE IN CASE OF EMERGENCY

476.510 Short title. ORS 476.510 to 476.610 shall be known as the Emergency Conflagration Act.

476.515 Other officers authorized to act when Governor unavailable. If the Governor is unavailable to make timely exercise of the authority under ORS 476.510 to 476.610, the Superintendent of State Police may exercise such authority, and if that individual is unavailable the State Fire Marshal may exercise such authority. Any orders, rules or regulations issued by the Superintendent of State Police or the State Fire Marshal pursuant to this section have the same force and effect as if issued by the Governor. [1979 c.76 §5; 1987 c.414 §81; 1993 c.186 §2]

476.520 Governor authorized to assign fire-fighting forces and equipment. The Governor may assign and make available for use and duty in any county, city or district, under the direction and command of an officer designated by the Governor for the purpose, any part of the fire-fighting forces and equipment of any fire-fighting organization in this state other than an organization that possesses only one self-propelled pumping unit. The Governor may make fire-fighting forces and equipment available under this section in response to fire, a heightened danger of fire or a significant reduction in available fire-fighting resources. [Amended by 2005 c.16 §1]

476.530 Chief executive of political subdivision to assign forces and equipment; federal equipment. The chief executive of any county, city or fire protection district or the head of any fire department of any political subdivision, including agencies of this state, if so ordered by the Governor, shall assign and make available for duty and use in any county, city or fire district under the direction and command of such officer as may be designated by the Governor for the purpose, any part of the fire-fighting forces and equipment under the control of the chief executive or the head of the fire department, provided that any equipment made available by loan, or otherwise, to any county, city or fire district or this state by the United States or any agency thereof, shall at all times be subject to the order of the United States or such agency in accordance with the terms and conditions upon which the equipment is made available. [Amended by 1961 c.626 §1; 1979 c.76 §1]

476.540 Powers and duties of fire-fighting forces. Whenever the fire-fighting forces of any county, city or fire district are rendering outside aid pursuant to ORS 476.520 or 476.530, the officers and members of such fire-fighting forces shall have the same powers, duties, rights, privileges and immunities as though they were performing their duties in the political subdivision in which they are normally employed.

476.550 Loss or damage to equipment. When any equipment is used pursuant to ORS 476.520 or 476.530 the state shall be liable for any loss thereof or damage thereto and shall pay any expense incurred in the operation or maintenance thereof. No claim for any such loss, damage or expense shall be allowed unless, within 60 days after it has been sustained or incurred, or within such extension of such time as may have been obtained from the Department of State Police, an itemized notice of such claim, under oath, is served by mail or personally upon the Department of State Police and such loss, damage or expense shall be payable from the Emergency Fund of the state. [Amended by 1979 c.76 §2; 1993 c.186 §3]

476.560 Reimbursement for aid. Whenever aid is supplied pursuant to ORS 476.520 to 476.590, the state shall reimburse the political subdivision supplying such aid for the compensation paid to employees supplied under ORS 476.520 to 476.590 during the time the rendition of such aid prevents them from performing their duties in the political subdivision by which they are employed and shall defray the actual traveling and maintenance expenses of such employees while they are rendering such aid. Employee as used herein means, and the provisions of ORS 476.520 to 476.610 apply with equal effect to, all firefighters, whether paid, volunteer or call. [Amended by 1991 c.67 §145]

476.570 Appointment of substitute firefighters; recall of off-duty firefighters. Substitute firefighters or recalled off-duty firefighters within any county, city or fire district from which regular firefighters are taken under the provisions of ORS 476.530, not exceeding the number of regular firefighters, may be recalled or appointed by the same persons authorized by law to appoint regular firefighters, provided that substitute firefighters appointed shall not be subject to the requirements of the civil service law or rules and that such substitute firefighters shall not be entitled to any pension or retirement rights or privileges. The substitute firefighters appointed under this section shall have the powers, functions and duties of regular firefighters. Their compensation shall not be greater than the lowest rate of pay for regular firefighters. Persons appointed as substitute firefighters shall exercise their powers, functions and duties only when called upon, during the period all, or any part, of the regular fire-fighting forces of any county, city or fire district are rendering outside aid pursuant to ORS 476.520 or 476.530, and for no longer than two days after the return to duty of the part of the regular fire-fighting forces for which they are substituting. Compensation for recalled off-duty firefighters and substitute firefighters and any allowable expense necessarily incurred by them in the performance of their duties shall be charged against the county, city or fire district for which they were appointed and shall be audited, allowed and paid as other charges against it are audited, allowed and paid, and shall be subject to reimbursement by the state as provided in ORS 476.550 and 476.560. [Amended by 1979 c.76 §3; 1991 c.67 §146]

476.574 Leave of absence for volunteers; employment rights. (1) Upon request of an employee who is a volunteer firefighter of a rural fire protection district or a firefighter employed by a city or a private firefighting service to perform service pursuant to ORS 476.510 to 476.610, the employee, upon written notice by the employer, may be granted a leave of absence by the employer until release from such service permits the employee to resume the duties of employment.

(2) The regular employment position of an employee on leave of absence under this section shall be considered vacant only for the period of the leave of absence. The employee shall not be subject to removal or discharge from such position as a consequence of the leave of absence.

(3) Upon the termination of a leave of absence under this section, the employee shall be restored to the employees position or an equivalent position by the employer without loss of seniority, vacation credits, sick leave credits, service credits under a pension plan or any other employee benefit or right that had been earned at the time of the leave of absence.

(4) An employer is not required to pay wages or other monetary compensation to an employee during a leave of absence under subsection (1) of this section.

(5) As used in this section:

(a) Employee means any individual, other than a copartner of the employer or an independent contractor, who renders personal services in this state to an employer who pays or agrees to pay wages or other compensation to the individual for those services.

(b) Employer means any person who employs one or more employees in this state. The term includes the State of
Oregon
or any county, city, district, authority, public corporation or entity and any of their instrumentalities organized and existing under law or charter, but does not include the federal government. [1997 c.266 §2]

Note: 476.574 and 476.576 were added to and made a part of 476.510 to 476.610 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

476.576 Violation of job restoration rights of volunteers as unlawful employment practice. (1) Any violation of ORS 476.574 by an employer is an unlawful employment practice.

(2) Complaints alleging a violation of ORS 476.574 may be filed by employees with the Commissioner of the Bureau of Labor and Industries. The commissioner shall enforce ORS 476.574 in the manner provided in ORS chapter 659A for the enforcement of other unlawful employment practices.

(3) Any person claiming to be aggrieved by a violation of ORS 476.574 may bring a civil action in the manner provided in ORS 659A.885. [1997 c.266 §3; 2001 c.621 §81]

Note: See note under 476.574.

476.580 Orders, rules and regulations. The Governor may make, amend and rescind such orders, rules and regulations as are necessary or advisable to carry out the provisions of ORS 476.530 and 476.540. Any order issued by the Governor in relation to carrying out the provisions of ORS 476.520 to 476.610 may be either written or oral. If written, a copy thereof shall be filed in the office of the Secretary of State and another copy dispatched forthwith to the chief executive of any county, city or fire protection district affected. Immediately thereafter such order, rule or regulation shall be in effect. Oral orders may be made by the Governor when in the opinion of the Governor the emergency is such that delay in issuing a written order would be dangerous to the welfare of the people of the state. However, written copies of such oral order shall be filed and dispatched as soon after issuing such oral order as is conveniently possible in the manner above provided for written orders.

476.590 Preparation of plans by State Fire Marshal; advice and counsel to Governor. The State Fire Marshal shall prepare plans for the effective carrying out of the provisions of ORS 476.520 to 476.610 and provide advice and counsel to the Governor for the most practical utilization under ORS 476.520 to 476.610 of the fire-fighting resources of this state. [Amended by 2005 c.16 §2]

476.600 Liability for injury to person or property. Neither the state nor any county, city or fire district or other political subdivision nor any firefighter acting as the agent of any of the foregoing is liable for any injury to person or property resulting from the performance of any duty imposed by the authority of ORS 476.520 to 476.590. In carrying out the provisions of ORS 476.520 to 476.590 or while acting within the scope of any duty imposed by authority of the provisions of ORS 476.520 to 476.590, no person shall incur civil liability. A person does not, however, escape full liability for injury to person or property resulting from willful misconduct or gross negligence of the person. [Amended by 1991 c.67 §147; 2005 c.22 §357]

476.610 Payment of claims. The state shall draw warrants on the State Treasurer for the payment of all duly approved claims lawfully incurred in pursuance of ORS 476.520 to 476.600. [Amended by 1983 c.740 §189; 1993 c.186 §5]

GOVERNORS FIRE SERVICE POLICY COUNCIL

476.680 Governors Fire Service Policy Council; membership; terms; duties. (1) There is created the Governors Fire Service Policy Council. The council shall include the following nonvoting ex officio members:

(a) The Superintendent of State Police, or a designee thereof experienced in the oversight of Department of State Police activities relating to the office of the State Fire Marshal; and

(b) The Director of the Department of Public Safety Standards and Training, or a designee thereof.

(2) The State Fire Marshal shall serve as executive director of the council, but is not a member. The council shall meet at least quarterly. The council shall select a chairperson and vice chairperson at the first council meeting of each odd-numbered year. The council may elect additional officers as the council determines to be reasonable and necessary.

(3) In addition to the ex officio members identified in subsection (1) of this section, the Governor may designate a representative of the Governor to serve as a nonvoting member. The Governor may also appoint not more than nine members to serve on the council for three-year terms. Initial terms of the appointed members may be adjusted to promote council stability. An appointed member may not serve more than two consecutive terms. A member appointed by the Governor must be a representative of one of the following:

(a) The Oregon Fire Chiefs Association or a successor or other organization representing fire chiefs.

(b) The Oregon Fire District Directors Association or a successor or other organization representing fire district directors.

(c) The Oregon Fire Marshals Association or a successor or other organization representing fire marshals.

(d) Property and casualty insurance providers.

(e) Employees of the office of the State Fire Marshal.

(f) The Oregon State Fire Fighters Council or a successor or other organization representing professional firefighters.

(g) The Oregon Volunteer Fire Fighters Association or a successor or other organization representing volunteer firefighters.

(h) The League of
Oregon
Cities
or a successor or other organization representing municipalities.

(i) The general public.

(4) Notwithstanding the term of office specified in subsection (3) of this section, the initial term of a member appointed by the Governor may be adjusted to limit the number of member terms expiring in the same year.

(5) To the extent funding is available from moneys appropriated to the office of the State Fire Marshal, a member of the council is entitled to compensation and expenses as provided in ORS 292.495.

(6) The council shall advise the Governor and the Superintendent of State Police on fire policy issues and serve in an advisory capacity to the State Fire Marshal on strategies for the implementation of fire and life safety issues. The council may initiate advice to the State Fire Marshal, the Superintendent of State Police and the Governor on any matter related to the mission of the council. The council may not participate in the discussion of traditional labor relations issues.

(7) The office of the State Fire Marshal shall provide staff services to the council. All agencies, departments and officers of this state are directed to assist the council in the performance of its functions and to furnish information and advice as the council considers necessary. [2001 c.647 §1]

Note: 476.680 and 476.685 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 476 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

476.685 Biennial reports. The Governors Fire Service Policy Council shall provide a biennial report to the Governor and the Superintendent of State Police on the overall performance of the office of the State Fire Marshal. The report shall identify significant successes and improvement opportunities. [2001 c.647 §2]

Note: See note under 476.680.

MISCELLANEOUS PROVISIONS

476.710 Setting fires adjacent to structures or timber on ocean shore prohibited; exceptions. No person shall set or permit any fire on the
Pacific Ocean
shore, declared to be a state recreation area under ORS 390.615, adjacent to any structure or any timber or forest area except pursuant to rule, regulation or permit of or from the State Parks and Recreation Department. [Amended by 1965 c.368 §7; 1989 c.904 §65]

476.715 Throwing away of lighted matches, cigarettes and other materials prohibited; posting copy of section in public conveyances. No one shall, at any time, throw away any lighted tobacco, cigars, cigarettes, matches or other lighted material, on any forestland, private road, public highway or railroad right of way within this state. Everyone operating a public conveyance shall post a copy of this section in a conspicuous place within the smoking compartments of such conveyance. [Formerly 477.164]

476.720 Certain remedial statutes to be construed liberally. ORS 476.010 to 476.090, 476.155 to 476.170, 476.210 to 476.270, 476.990 (1), 479.140 and 479.168 to 479.190 are remedial in nature and shall be construed liberally.

476.730 Notice prior to release or after escape of arsonist from state institution. (1) The superintendent of each Department of Corrections institution of this state and of each institution for persons with mental illness shall, prior to the release, or immediately after the escape, from such institution of any person committed to such institution for arson or arsonist activity, notify the State Fire Marshal and the Department of State Police except that such notice shall not be required when such persons are on approved leave from such institutions for periods of not to exceed 10 days. The notice shall state the name of the person to be released or who has escaped, the county in which the person was convicted or from which the person was committed and, if known, the address or locality at which the person will reside.

(2) Promptly upon receipt of the notice, the State Fire Marshal and the Department of State Police shall notify respectively the fire departments and rural fire protection districts who maintain full-time personnel and the sheriff and police departments of the county in which the person was convicted or from which the person was committed and the county, if known, in which the person will reside. [1957 c.245 §§1,2; 1959 c.26 §1; 1965 c.602 §16; 1987 c.320 §237; 2007 c.70 §271]

476.740 [1967 c.417 §12; repealed by 1971 c.743 §432]

476.750 [1967 c.417 §14; repealed by 1971 c.743 §432]

REDUCED IGNITION PROPENSITY CIGARETTES

476.755 Definitions for ORS 476.755 to 476.790 and 476.995. As used in ORS 476.755 to 476.790 and 476.995:

(1) Cigarette means a roll for smoking:

(a) That is made wholly of tobacco, or of tobacco and any other substance, regardless of size, shape or flavoring or adulteration by or mixing with other ingredients, the wrapper of which is made of paper or other nontobacco materials; and

(b) That, because of its appearance, the type of tobacco used in the filler or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette.

(2) Distribute means to do any of the following:

(a) Sell cigarettes or deliver cigarettes for sale by another person to consumers.

(b) Receive or retain more than 199 cigarettes at a place of business where the person receiving or retaining the cigarettes customarily sells cigarettes or offers cigarettes for sale to consumers.

(c) Place cigarettes in vending machines.

(d) Sell or accept orders for cigarettes that are to be transported from a point outside this state to a consumer within this state.

(e) Buy cigarettes directly from a manufacturer or wholesale dealer for resale in this state.

(f) Give cigarettes as a sample, prize, gift or other promotion.

(3) Manufacturer means:

(a) An entity that produces, or causes the production of, cigarettes for sale in this state;

(b) An importer or first purchaser of cigarettes that intends to resell within this state cigarettes that were produced for sale outside this state; or

(c) A successor to an entity, importer or first purchaser described in paragraph (a) or (b) of this subsection.

(4) Packaging includes, but is not limited to, cigarette soft packs, boxes, cartons and cases.

(5) Quality control and assurance program means laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors and equipment-related problems do not affect the results of testing.

(6) Reduced ignition propensity means meeting the fire safety performance standard described in ORS 476.770 (6).

(7) Repeatability means the range of values within which the repeat results of ignition propensity testing by a single laboratory will fall 95 percent of the time.

(8) Retail dealer means a person, other than a manufacturer or wholesale dealer, that engages in distributing cigarettes.

(9) Sell means to transfer, or agree to transfer, title or possession for a monetary or nonmonetary consideration.

(10) Variety means a type of cigarette marketed by the manufacturer as being distinct from other types of cigarettes on the basis of brand name, length, filter, wrapping, flavoring or other characteristics as the State Fire Marshal may provide by rule.

(11) Wholesale dealer means a person that distributes cigarettes to:

(a) A retail dealer or other person for resale; or

(b) A person that owns, operates or maintains cigarette vending machines on premises owned or operated by another person. [2007 c.34 §1]

Note: 476.755 to 476.806 and 476.995 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 476 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

476.760 Prohibition against distributing or offering certain cigarettes; improper packaging markings; seizure and forfeiture; interagency agreements; inspections; rules. (1) A person may not distribute or offer to sell a cigarette within this state unless the cigarette is of a variety the State Fire Marshal has determined to have reduced ignition propensity.

(2) Cigarette packaging may not bear a marking or other device identifying the packaged cigarettes as having reduced ignition propensity other than a packaging marking approved for use with those cigarettes by the State Fire Marshal under ORS 476.785. This subsection does not apply if the cigarettes are in interstate commerce and not intended for distribution in this state.

(3) The State Fire Marshal, an authorized representative of the State Fire Marshal or any law enforcement agency may immediately seize and subject to forfeiture any cigarettes distributed or offered for sale in violation of subsection (1) of this section and any packaging, and cigarettes contained in that packaging, that violates subsection (2) of this section. The State Fire Marshal shall destroy cigarettes and packaging seized and forfeited under this subsection. However, prior to destroying cigarettes or packaging seized under this subsection, the State Fire Marshal shall allow the true holder of the trademark rights in the cigarette variety to inspect the cigarettes and packaging.

(4) The State Fire Marshal may enter into a cooperative agreement with any state or local agency that allows the agency to act as an authorized representative of the State Fire Marshal for enforcement purposes under this section.

(5)(a) The State Fire Marshal or an authorized representative, upon oral or written demand, may inspect the inventory of cigarette manufacturers, wholesale or retail dealers and transporters as the State Fire Marshal or an authorized representative deems necessary to ensure compliance with this section. The State Fire Marshal may adopt rules to require reports, in a form prescribed by the State Fire Marshal, by cigarette manufacturers, wholesale or retail dealers and transporters for the purpose of ensuring compliance with this section.

(b) As used in this subsection, transporter has the meaning given that term in ORS 323.010. [2007 c.34 §2]

Note: See note under 476.755.

476.765 Imposition of civil penalties; bringing of actions. (1) The State Fire Marshal shall impose civil penalties under ORS 476.995 in the manner provided by ORS 183.745.

(2) The Attorney General may bring an action at the request of the office of the State Fire Marshal, in the name of the state, seeking:

(a) Injunctive relief to prevent or end a violation of ORS 476.760;

(b) To recover civil penalties imposed under ORS 476.995; or

(c) To recover attorney fees and other enforcement costs and disbursements. [2007 c.34 §4]

Note: See note under 476.755.

476.770 Determination of cigarette variety ignition propensity; reduced ignition propensity standard; listing; cigarette design; rules. (1) For each variety of cigarette sold or proposed for sale in this state, the State Fire Marshal shall determine whether that variety of cigarette has reduced ignition propensity.

(2) Any cigarette variety certified by a manufacturer under ORS 476.780 shall be determined to have reduced ignition propensity.

(3) Except as provided in this section, ignition propensity testing certified, conducted or accepted by a manufacturer or the State Fire Marshal must be performed using ASTM International specification E2187-04, Standard Test Method for Measuring the Ignition Strength of Cigarettes. The ignition propensity testing must be conducted on 10 layers of filter paper. Forty replicate tests shall constitute a complete test trial for each cigarette variety tested. The fire safety performance standard described in subsection (6) of this section applies only to a completed test trial.

(4) The State Fire Marshal may adopt an ignition propensity testing method developed by ASTM International as a modification or replacement of the method designated by subsection (3) of this section if the State Fire Marshal, by rule, deems the modified or replacement method acceptable for determining cigarette fire safety. However, the State Fire Marshal may not adopt a modified or replacement method that in repeated testing results in a change in the percentage of cigarettes exhibiting full-length burns from the percentage produced on the same variety of cigarettes by use of the ASTM E2187-04 method or that otherwise affects the ability of the cigarette to meet the fire safety performance standard described in subsection (6) of this section.

(5) If the State Fire Marshal determines that ignition propensity testing cannot be performed on a cigarette using a method described in subsection (3) or (4) of this section, the manufacturer may propose an alternative testing method and an alternative fire safety performance standard for the variety. If the State Fire Marshal approves the alternative testing method and determines that the alternative fire safety performance standard is equivalent to the fire safety performance standard described in subsection (6) of this section, the manufacturer may use the alternative testing method and the alternative fire safety performance standard for the purpose of certifying the variety of cigarette under ORS 476.780. Except as provided under the approved alternative testing method and the alternative fire safety performance standard, a cigarette variety described in this subsection remains subject to ORS 476.755 to 476.790 and 476.995.

(6) For a cigarette variety to be declared to have reduced ignition propensity, no more than 25 percent of the cigarettes in a complete test trial conducted in accordance with an ignition propensity testing method described in this section shall exhibit full-length burns.

(7) The State Fire Marshal shall issue, keep current and make available to the public a list of the cigarette varieties the State Fire Marshal has determined to have reduced ignition propensity.

(8) A cigarette listed in a certification under ORS 476.780 that uses lowered permeability bands in the cigarette paper to achieve compliance with the fire safety performance standard described in subsection (6) of this section must have at least two nominally identical bands on the paper surrounding the tobacco column. If the bands are not positioned on the cigarette by design, at least one complete band must be at least 15 millimeters from the lighting end of the cigarette. If the bands are positioned on the cigarette by design, the cigarette must have at least two bands that are entirely located at least 15 millimeters from the lighting end and:

(a) If the cigarette is filtered, that are located at least 10 millimeters from the filter end of the tobacco column; or

(b) If the cigarette is nonfiltered, that are located at least 10 millimeters from the labeled end of the tobacco column. [2007 c.34 §5]

Note: See note under 476.755.

476.775 Laboratories; ignition propensity testing. (1) A laboratory that conducts ignition propensity testing for purposes of ORS 476.770 must have a quality control and assurance program. The program shall be designed to ensure the testing repeatability value for all test trials used to certify a cigarette variety. The repeatability value of ignition propensity testing may not be greater than 0.19.

(2) Ignition propensity testing used in a manufacturer certification submitted under ORS 476.780 must be conducted in a laboratory that has been accredited under:

(a) The ISO/IEC 17025 standard of the International Organization for Standardization, as amended and in effect on April 17, 2007; or

(b) A standard recognized in State Fire Marshal rules as comparable to prevailing international accreditation standards. [2007 c.34 §6]

Note: See note under 476.755.

476.780 Cigarette variety certification by manufacturer; retesting; record retention; unfavorable determination by State Fire Marshal. (1) A manufacturer shall submit a written certification attesting that each variety of cigarette listed in the certification has been subjected to ignition propensity testing described in ORS 476.770 and meets the fire safety performance standard described in ORS 476.770 (6).

(2) The certification shall provide the following information for each variety of cigarette listed:

(a) The brand name shown on the cigarette packaging.

(b) The style, such as light or ultralight.

(c) The length in millimeters.

(d) The circumference in millimeters.

(e) The flavor, such as menthol or chocolate, if applicable.

(f) Whether the cigarette is filtered or nonfiltered.

(g) A packaging description, such as soft pack or box.

(h) A description of the packaging marking approved by the State Fire Marshal under ORS 476.785.

(i) The name, address and telephone number of the laboratory conducting the ignition propensity testing, if other than the laboratory of the manufacturer.

(j) The date of the ignition propensity testing.

(3) The certification of a cigarette variety is valid for three years from the date of receipt by the State Fire Marshal.

(4) If the manufacturer certifies a cigarette variety and later makes any change that is likely to alter the cigarette varietys compliance with the fire safety performance standard described in ORS 476.770 (6), before distributing the changed cigarette variety in this state the manufacturer shall retest the ignition propensity of that variety. Notwithstanding subsection (3) of this section, a manufacturer may not sell a cigarette variety described in this subsection unless that variety continues to meet the fire safety performance standard described in ORS 476.770 (6).

(5) A manufacturer shall retain copies of all ignition propensity test data for cigarette varieties listed in the certification, including any retesting performed under subsection (4) of this section. The manufacturer shall retain the test data for not less than three years. The manufacturer shall provide copies of the test data upon request to the State Fire Marshal and to the Attorney General. Failure of a manufacturer to provide copies of ignition propensity test data requested by the State Fire Marshal or the Attorney General creates a rebuttable presumption that a cigarette variety does not meet the fire safety performance standard described in ORS 476.770 (6).

(6) The State Fire Marshal may determine that a cigarette variety certified under this section does not have reduced ignition propensity only if:

(a) The test data provided to the State Fire Marshal by the manufacturer demonstrate that the cigarette variety does not meet the fire safety performance standard described in ORS 476.770 (6); or

(b) The State Fire Marshal conducts ignition propensity testing on the cigarette variety and the test results demonstrate that the cigarette variety does not meet the fire safety performance standard described in ORS 476.770 (6).

(7) Ignition propensity testing by the State Fire Marshal under subsection (6) of this section shall be conducted in accordance with the testing requirements applicable to manufacturers by a laboratory meeting the requirements described under ORS 476.775.

(8) Upon a determination by the State Fire Marshal under subsection (6) of this section, the State Fire Marshal may seek the remedies described in ORS 476.765. [2007 c.34 §7]

Note: See note under 476.755.

476.785 Cigarette packaging markings. (1) A manufacturer shall place a single type of marking on all packaging for cigarettes of the manufacturer sold in this state to indicate that cigarettes of the manufacturer sold in this state meet the fire safety performance standard established in ORS 476.770 (6).

(2) A manufacturer shall submit to the State Fire Marshal a proposal for marking cigarette packaging. The proposed marking must be in an eight-point font or larger and consist of one of the following:

(a) Modification of the universal product code to indicate a visible mark printed at or around the universal product code. The mark may consist of alphanumeric or symbolic characters permanently printed, stamped, engraved or embossed in conjunction with the universal product code.

(b) A visible combination of alphanumeric or symbolic characters permanently stamped, engraved or embossed upon the packaging or cellophane wrapping.

(c) Printed, stamped, engraved or embossed text indicating that the cigarettes meet the fire safety performance standard established in ORS 476.770 (6).

(3) The State Fire Marshal shall approve or disapprove the proposal for packaging marking. In determining whether to approve or disapprove a proposal for packaging marking, the State Fire Marshal:

(a) Shall give preference to packaging marking that is consistent with the packaging marking in use and approved for that cigarette variety in the State of New York; and

(b) Shall approve packaging marking that bears the letters FSC.

(4) A proposal for packaging marking is approved unless the State Fire Marshal disapproves the proposal on or before the 10th day after receipt. The approved packaging marking may be used for the cigarette variety upon receipt by the State Fire Marshal of the manufacturer certification for that variety under ORS 476.780.

(5) A manufacturer may not modify the approved packaging marking unless the modification has been submitted to and approved by the State Fire Marshal. [2007 c.34 §8]

Note: See note under 476.755.

476.790 Providing copies of cigarette certification and illustration of packaging markings. (1) A manufacturer selling cigarettes to a wholesale dealer in this state shall provide the wholesale dealer with a copy of the certification for those cigarettes submitted to the State Fire Marshal under ORS 476.780. The manufacturer shall also provide the wholesale dealer with copies of an illustration of the packaging marking required under ORS 476.785. The manufacturer shall supply copies of the illustration to the wholesale dealer in sufficient number to allow one copy for each retail dealer receiving the cigarettes from the wholesale dealer.

(2) A wholesale dealer shall provide a copy of the illustration described in subsection (1) of this section to each retail dealer that receives cigarettes of the manufacturer from the wholesale dealer. A wholesale dealer is not required to provide a retail dealer of the cigarettes of a manufacturer with more than one copy of the illustration for that manufacturer. [2007 c.34 §9]

Note: See note under 476.755.

476.795 Interpretation of ORS 476.755 to 476.790 and 476.995. The interpretations given to the New York Fire Safety Standards for Cigarettes (Part 429, Title 19, New York Environmental Conservation Rules and Regulations) shall be persuasive authority in the interpretation of ORS 476.755 to 476.790 and 476.995. [2007 c.34 §12]

Note: See note under 476.755.

476.800 [1973 c.667 §1; 1977 c.104 §3; renumbered 476.055]

476.801 Cigarette varieties not subject to ORS 476.755 to 476.790 and 476.995. ORS 476.755 to 476.790 and 476.995 do not apply to any cigarette variety that the State Fire Marshal determines is subject to a federal law that imposes a cigarette fire safety performance standard that is at least as strict as the standard imposed under ORS 476.770. [2007 c.34 §13]

Note: See note under 476.755.

476.805 [1973 c.667 §2; 1985 c.118 §5; repealed by 1993 c.185 §34]

476.806 Cigarette Fire Safety Fund. (1) The Cigarette Fire Safety Fund is established in the State Treasury, separate and distinct from the General Fund. The Cigarette Fire Safety Fund shall consist of all moneys recovered from the imposition of civil penalties under ORS 476.995. Interest earned by the Cigarette Fire Safety Fund shall be credited to the fund.

(2) All moneys in the fund are continuously appropriated to the Department of State Police for use by the office of the State Fire Marshal for fire safety, enforcement and fire prevention programs. [2007 c.34 §14]

Note: See note under 476.755.

476.810 [1973 c.667 §3; repealed by 1993 c.185 §34]

476.815 [1973 c.667 §8; 1985 c.118 §6; repealed by 1993 c.185 §34]

476.820 [1973 c.667 §4; 1977 c.104 §4; repealed by 1993 c.185 §34]

476.825 [1973 c.667 §5; 1985 c.118 §7; repealed by 1993 c.185 §34]

476.830 [1973 c.667 §6; 1985 c.118 §8; repealed by 1993 c.185 §34]

476.835 [1973 c.667 §7; 1979 c.772 §24; 1985 c.118 §9; repealed by 1993 c.185 §34]

476.840 [1973 c.667 §9; 1987 c.414 §82; repealed by 1993 c.185 §34]

476.845 [1973 c.667 §11; 1977 c.104 §5; 1985 c.118 §10; repealed by 1993 c.185 §34]

476.850 [1973 c.667 §13; 1977 c.104 §6; repealed by 1993 c.185 §34]

476.855 [1973 c.667 §14; 1985 c.118 §11; 1993 c.185 §19; renumbered 476.033 in 1999]

476.860 [1973 c.667 §12; 1977 c.104 §7; repealed by 1985 c.118 §17]

476.865 [1973 c.667 §15; 1977 c.104 §8; 1985 c.118 §12; repealed by 1993 c.185 §34]

476.870 [1981 c.97 §2; repealed by 1985 c.118 §17]

FIRE PROTECTION EQUIPMENT LOAN FUND

476.900 Application by certain cities and rural fire protection districts to borrow money from loan fund. (1) Any city of 5,000 or less in population and any rural fire protection district serving 5,000 or fewer residents may file with the State Fire Marshal an application to borrow from the Fire Protection Equipment Loan Fund moneys for the acquisition of fire protection equipment.

(2) Applications shall be submitted in such manner and shall contain or be accompanied by such information as the State Fire Marshal may prescribe. [1991 c.587 §1]

Note: 476.900 to 476.925 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 476 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

476.905 Approval of application by State Fire Marshal. The State Fire Marshal may approve an application for a fire protection equipment acquisition loan if the State Fire Marshal finds that:

(1) Moneys in the Fire Protection Equipment Loan Fund will be available therefor; and

(2) The application is for the acquisition of equipment determined by the State Fire Marshal to be necessary to provide adequate fire protection service by the applicant. [1991 c.587 §2]

Note: See note under 476.900.

476.910 Loan agreement; terms; conditions. If the State Fire Marshal approves an application for a fire protection equipment acquisition loan, the State Fire Marshal, on behalf of the state, and the applicant may enter into a loan agreement. The agreement shall set forth among other matters:

(1) The amount and purpose of the loan.

(2) A plan for repayment by the applicant to the Fire Protection Equipment Loan Fund of moneys borrowed, upon such terms and conditions as the State Fire Marshal considers appropriate.

(3) That the liability of the state under the contract is contingent upon the availability of moneys in the Fire Protection Equipment Loan Fund.

(4) Such further provisions as the State Fire Marshal determines appropriate to insure expenditure of moneys borrowed for the purposes set forth in the approved application. [1991 c.587 §3]

Note: See note under 476.900.

476.915 Source of revenue to repay loan. A city or rural fire protection district that enters into an agreement with the State Fire Marshal for a fire protection equipment acquisition loan may obtain moneys for repayment thereof in the same manner as other moneys are obtained for purposes of the payment of expenses of the city or rural fire protection district. [1991 c.587 §4]

Note: See note under 476.900.

476.920 Rules; acceptance of gifts, donations and grants. (1) In accordance with any applicable provisions of ORS chapter 183, the State Fire Marshal may adopt rules to carry out the provisions of ORS 476.900 to 476.925. Such rules may include, but are not limited to, specifying the importance and priority of fire protection equipment that may be acquired pursuant to ORS 476.900 to 476.925 and which requires local government matching funds.

(2) The State Fire Marshal may accept gifts, donations and grants from whatever source for the purpose of carrying out ORS 476.900 to 476.925. All moneys received shall be paid into the Fire Protection Equipment Loan Fund. [1991 c.587 §5]

Note: See note under 476.900.

476.925 Fire Protection Equipment Loan Fund; uses. The Fire Protection Equipment Loan Fund is established in the State Treasury, separate and distinct from the General Fund. All moneys in the fund are appropriated continuously to the State Fire Marshal to carry out the provisions of ORS 476.900 to 476.925. Interest earned by moneys in the fund shall be credited to the fund. [1991 c.587 §6]

Note: See note under 476.900.

PENALTIES

476.990 Penalties. (1) Violation of ORS 476.150 (2) is a misdemeanor. All penalties, fees or forfeitures collected under the provisions of this subsection, ORS 476.010 to 476.090, 476.155 to 476.170 and 476.210 to 476.270 shall be paid into the State Treasury.

(2) Violation of ORS 476.380 (1) is a misdemeanor.

(3) Violation of ORS 476.410 to 476.440 is punishable, upon conviction, by a fine of not less than $25 nor more than $250, or by imprisonment in the county jail for not less than 10 or more than 60 days, or both. Justices of the peace and district judges shall have concurrent jurisdiction with the circuit courts over prosecutions for such violations.

(4) Violation of any provision of ORS 476.510 to 476.610 is a misdemeanor.

(5) Subject to ORS 153.022, violation of ORS 476.710 or 476.715 or of any rule or regulation of the State Parks and Recreation Department promulgated thereunder is punishable, upon conviction, by a fine not exceeding $500 or imprisonment in the county jail not exceeding six months, or both. [Subsection (5) of 1959 Replacement Part formerly 477.990(5); 1961 c.52 §1; subsection (2) enacted as 1967 c.420 §4; subsection (6) enacted as 1967 c.417 §13 and 1967 c.417 §15; 1971 c.563 §10; 1971 c.743 §383; 1999 c.1051 §312; 2001 c.104 §216]

476.995 Penalty for violation of ORS 476.760. The State Fire Marshal may impose a civil penalty for a violation of ORS 476.760 (1). The civil penalty may not exceed:

(1) For a person that distributes or offers to sell cigarettes to a wholesale or retail dealer, $10,000 or five times the wholesale invoice cost of the cigarettes involved in the violation, whichever is greater.

(2) For a person that distributes or offers to sell cigarettes to consumers:

(a) For a distribution or offer of not more than 1,000 cigarettes, $500.

(b) For a distribution or offer of more than 1,000 cigarettes, $1,000 or five times the retail value of the cigarettes involved in the violation, whichever is greater.

(3) For a continuing violation of ORS 476.760 (1), each day that a person distributes or offers to sell cigarettes after being notified by the State Fire Marshal that the distribution or offer to sell cigarettes violates ORS 476.760 (1) is a separate violation subject to civil penalty. For purposes of this subsection, a person is notified by the State Fire Marshal that the distribution or offer to sell cigarettes violates ORS 476.760 (1) only after the person receives a notice, has been provided an opportunity for a hearing and has exhausted all opportunities for administrative or judicial review of the notice in the manner provided for contested cases under ORS chapter 183. [2007 c.34 §3]

Note: See note under 476.755.

_______________



Chapter 477

Chapter 477 Â Fire Protection of Forests and Vegetation

2007 EDITION

FIRE PROTECTION OF FORESTS & VEGETATION

PROTECTION FROM FIRE

GENERAL PROVISIONS

477.001Â Â Â Â  Definitions

477.005Â Â Â Â  Policy

477.009Â Â Â Â  Investigative authority of Attorney General for fire protection administration

SMOKE MANAGEMENT

477.013Â Â Â Â  Smoke management plan; rules

URBAN INTERFACE FIRE PROTECTION

477.015Â Â Â Â  Definitions

477.017Â Â Â Â  Legislative findings, policy and purpose

477.023Â Â Â Â  Fire protection system; integration with existing laws; cooperative agreements

477.025Â Â Â Â  Classification of lands to reflect different protection problems

477.027Â Â Â Â  Rules for classification of lands

477.029Â Â Â Â  Local land classification committee; members; officers; terms; rules

477.031Â Â Â Â  Duties of committee

477.052Â Â Â Â  Hearings on proposed classifications

477.054Â Â Â Â  Appeal of classification decisions; procedure

477.057Â Â Â Â  State Forester to classify land if county fails to act

477.059Â Â Â Â  Obligation of landowner to comply with standards; rules; certification by landowner; penalty for failure to comply

477.060Â Â Â Â  Considerations in determining cost of protection; special or additional costs

477.061Â Â Â Â  Short title

HAZARD ABATEMENT

477.062Â Â Â Â  Inadequately protected forestland declared nuisance; notice to protect; work at expense of owner; collection of amount expended

FIRE ABATEMENT

477.064Â Â Â Â  Uncontrolled fire declared nuisance

477.066Â Â Â Â  Duty of owner and operator to abate fire; abatement by authorities

477.067Â Â Â Â  Notice of fire

477.068Â Â Â Â  Liability for cost of abatement; interest; lien; foreclosure; attorney fees

477.069Â Â Â Â  Negligence in origin and in failure to control fire may be united in one complaint

477.085Â Â Â Â  Liability for cost of protecting land within a forest protection district

477.090Â Â Â Â  Civil liability; damages

477.095Â Â Â Â  Applicability of ORS 477.068, 477.085 and 477.090

477.100Â Â Â Â  Ability of owner to suppress fire; limitation

477.120Â Â Â Â  Liability of owner or operator

477.125Â Â Â Â  Liability of forest protective associations, rangeland protection associations and public bodies; limitations

NORTHWEST WILDLAND
FIRE PROTECTION AGREEMENT

477.175Â Â Â Â  Definition of Âall possible aidÂ for agreement

477.180Â Â Â Â  Ratification of amendment to agreement; withdrawal if Legislative Assembly fails to ratify amendment

477.185Â Â Â Â  Use of local fire protection resources

477.190Â Â Â Â  Authority of Governor to carry out agreement

477.195Â Â Â Â  Ratification of Northwest Wildland Fire Protection Agreement

477.200Â Â Â Â  Northwest Wildland Fire Protection Agreement

FOREST PROTECTION DISTRICTS

477.205Â Â Â Â  Definitions for ORS 477.205 to 477.281

477.210Â Â Â Â  Duty of owner to protect forestland; foresterÂs duty to provide protection upon noncompliance

477.220Â Â Â Â  Lands not provided protection; lands not included within ORS 477.205 to 477.281

477.225Â Â Â Â  Establishment and change of forest protection districts; rules

477.230Â Â Â Â  Basis for computing cost of protection provided by forester; costs to be in accordance with budget

477.232Â Â Â Â  Costs in excess of budget; amounts not expended

477.235Â Â Â Â  Forester to prepare tentative budget estimates for districts

477.240Â Â Â Â  Advisory and guidance committees

477.245Â Â Â Â  Owners entitled to be heard on budget matters; public budget meetings to be held in district

477.250Â Â Â Â  Notice of budget meeting; notice of proposed assessment

477.255Â Â Â Â  Holding of budget meeting; revision and submission of budget for final approval

477.260Â Â Â Â  Appeal to board

477.265Â Â Â Â  Board to deal with budgets annually

477.270Â Â Â Â  Budgeted cost of forester to be lien; collection; deposit of amounts collected

477.277Â Â Â Â  Additional assessment to maintain unencumbered balance of Oregon Forest Land Protection Fund

477.281Â Â Â Â  Limitation on obligation of landowner for fire protection

477.295Â Â Â Â  Minimum assessment under ORS 477.270; combining lots; fees; rules

477.300Â Â Â Â  Use of funds in State Forestry Department Account for capital outlay expenditures of district

477.305Â Â Â Â  Forester to enforce prohibition against littering on forestland in districts

RANGELAND

477.315Â Â Â Â  Definition for ORS 477.315 to 477.325

477.317Â Â Â Â  Rangeland protection associations; organization; assistance from forester

477.320Â Â Â Â  Request of rangeland owners for protection; hearings; determination; cooperative agreements for protection

477.325Â Â Â Â  Budget for rangeland protection; collection of costs; disposition of receipts

FIRE WARDENS

477.355Â Â Â Â  Fire wardens generally

477.360Â Â Â Â  Duties of fire warden for forest protection district

477.365Â Â Â Â  Duties and powers of wardens

COOPERATIVE CONTRACTS OR AGREEMENTS

477.406Â Â Â Â  Cooperative contracts or agreements for forest protection or forest related activities; negotiation

477.408Â Â Â Â  Provisions of contract or agreement

477.410Â Â Â Â  Liability of parties; responsibility for equipment; unemployment insurance and workersÂ compensation; sovereign immunity

477.412Â Â Â Â  Disposition and use of moneys received by forester under contract or agreement

477.415Â Â Â Â  Definitions for ORS 477.440 to 477.460

477.440Â Â Â Â  Emergency Fire Cost Committee; members; terms; vacancies

477.445Â Â Â Â  Distribution of fire emergency funds by committee

477.450Â Â Â Â  Election of committee chairperson

477.455Â Â Â Â  Meetings of committee; committee administrator

477.460Â Â Â Â  Duties of administrator; compensation and expenses

FIRE PREVENTION

(Fire Seasons)

477.505Â Â Â Â  State Forester may declare fire season in district

477.510Â Â Â Â  Acts prohibited during fire season

(Permits)

477.515Â Â Â Â  Permits required for fires on forestlands; waiver; permit conditions; cooperative agreements for permit administration; rules

477.520Â Â Â Â  Refusal, suspension or revocation of permits

477.532Â Â Â Â  Regional air quality authorityÂs functions limited

(Restricted Uses)

477.535Â Â Â Â  Forester may proclaim forestland subject to restricted uses; coordination of state and federal land restrictions

477.540Â Â Â Â  Notice of proclamation; suspension or termination; reinstatement

477.545Â Â Â Â  Restricted uses during closure

477.550Â Â Â Â  Violation of restrictions; access for fire fighting permitted

(Smoke Management)

477.552Â Â Â Â  Policy

477.554Â Â Â Â  Program establishment; content

477.556Â Â Â Â  Advisory committee; membership; terms; staff

477.558Â Â Â Â  Functions for advisory committee

477.560Â Â Â Â  Oregon Forest Smoke Management Account; moneys paid to account; use

477.562Â Â Â Â  Registration fee; rules

SNAGS; SLASHING AND OTHER DEBRIS

477.565Â Â Â Â  Felling dead trees and snags; rules

477.580Â Â Â Â  Determination of additional fire hazards; notice to landowner; plan for reducing hazard; release from liability

MACHINERY REGULATIONS

(Enjoining Violations)

477.605Â Â Â Â  Enjoining violations of ORS 477.615 and 477.645 to 477.655

477.610Â Â Â Â  Standardization of fire-fighting equipment used to protect forestland; rules

(General Regulations)

477.615Â Â Â Â  Additional water supply and equipment; rules

477.625Â Â Â Â  Permit to use fire or power-driven machinery; exception; conditions; waiver of permit

477.630Â Â Â Â  Information in permit

477.635Â Â Â Â  Authority to issue, refuse, suspend or revoke permit

(Fire Season Regulations)

477.640Â Â Â Â  Use and refueling of power saws

477.645Â Â Â Â  Internal combustion engines; rules

477.650Â Â Â Â  Stationary internal combustion engines; rules; waiver

477.655Â Â Â Â  Fire-fighting tools and equipment at operation area and on trucks; rules

477.660Â Â Â Â  Additional protection facilities or services at operation area

477.665Â Â Â Â  Fire watch service; rules; waiver

477.670Â Â Â Â  When use of fire or power-driven machinery prohibited

MISCELLANEOUS

477.695Â Â Â Â  Removal of flammable material from railroad rights of way

477.710Â Â Â Â  Starting of campfire or other open fire restricted; exceptions

477.720Â Â Â Â  Accidentally setting fire to forestland; failure to prevent spread

477.740Â Â Â Â  Unlawful use of fire

477.745Â Â Â Â  Liability of parents for costs of suppressing fire caused by minor child

477.747Â Â Â Â  Policies and plans for restoration of burned forestland

OREGON
FOREST
LAND
PROTECTION FUND

477.750Â Â Â Â  Oregon Forest Land Protection Fund; source; use

477.755Â Â Â Â  Appropriation of fund for emergency fire suppression costs; limitation on expenditures

477.760Â Â Â Â  Reserve base of fund fixed; annual determination of excess over base; tax levies and assessments to maintain base

477.770Â Â Â Â  Rules relating to use of fund

477.775Â Â Â Â  Emergency fire suppression costs insurance; considerations; payment of premium from fund

477.777Â Â Â Â  Budget request required for fire insurance and fire suppression resources; report

ASSESSMENT FOR FIRE SUPPRESSION COSTS

477.880Â Â Â Â  Acreage assessment; east side forestlands; certain forestlands west of
Cascade Mountains
; rate

477.960Â Â Â Â  Collection of assessment

477.970Â Â Â Â  Disposition of receipts

PENALTIES

477.980Â Â Â Â  Enforcement policy; rules; factors considered

477.985Â Â Â Â  Enforcement procedure; disposition of fines and costs

477.993Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  477.001 Definitions. As used in this chapter, unless the context otherwise requires:

Â Â Â Â Â  (1) ÂAdditional fire hazardÂ means a hazard that has been determined to exist by the forester pursuant to ORS 477.580.

Â Â Â Â Â  (2) ÂBoardÂ means the State Board of Forestry.

Â Â Â Â Â  (3) ÂCampfireÂ means any open fire used for cooking, personal warmth, lighting, ceremonial or aesthetic purposes that is hand built and that is not associated with any debris disposal activities.

Â Â Â Â Â  (4) ÂDepartmentÂ means the State Forestry Department.

Â Â Â Â Â  (5) ÂDistrictÂ means a forest protection district organized under ORS 477.225.

Â Â Â Â Â  (6) ÂEvery reasonable effortÂ means the use of the reasonably available personnel and equipment under the supervision and control of an owner or operator, which are needed and effective to fight the fire in the judgment of the forester and which can be brought to bear on the fire in a timely fashion.

Â Â Â Â Â  (7) ÂFire seasonÂ means a period designated pursuant to ORS 477.505.

Â Â Â Â Â  (8) ÂFiscal yearÂ means the period beginning on July 1 of any year and ending on June 30 of the next year.

Â Â Â Â Â  (9) ÂForestlandÂ means any woodland, brushland, timberland, grazing land or clearing that, during any time of the year, contains enough forest growth, slashing or vegetation to constitute, in the judgment of the forester, a fire hazard, regardless of how the land is zoned or taxed. As used in this subsection, ÂclearingÂ means any grassland, improved area, lake, meadow, mechanically or manually cleared area, road, rocky area, stream or other similar forestland opening that is surrounded by or contiguous to forestland and that has been included in areas classified as forestland under ORS 526.305 to 526.370.

Â Â Â Â Â  (10) Â
Forest
patrol assessmentÂ means the costs levied and assessed under ORS 477.270.

Â Â Â Â Â  (11) Â
Forest
protective associationÂ or ÂassociationÂ means an association, group or agency composed of owners of forestlands, organized for the purpose of protecting such forestlands from fire.

Â Â Â Â Â  (12) ÂForest resourceÂ means the various types of vegetation normally growing on OregonÂs forestland, the associated harvested products and the associated residue, including but not limited to brush, grass, logs, saplings, seedlings, trees and slashing.

Â Â Â Â Â  (13) ÂForesterÂ means the State Forester or authorized representative.

Â Â Â Â Â  (14) ÂGoverning bodyÂ of a county means the county court or board of county commissioners.

Â Â Â Â Â  (15) ÂGrazing landÂ is defined by ORS 477.205.

Â Â Â Â Â  (16) ÂOpen fireÂ means any outdoor fire that occurs in such a manner that combustion air is not effectively controlled and combustion products are not effectively vented through a stack or chimney.

Â Â Â Â Â  (17) ÂOperationÂ means any industrial activity, any development or any improvement on forestland inside or within one-eighth of one mile of a forest protection district, including but not limited to the harvesting of forest tree species, the clearing of land, the use of power-driven machinery and the use of fire, excluding, however, the culture and harvesting of agricultural crops.

Â Â Â Â Â  (18) ÂOperation areaÂ means the area on which an operation is being conducted and the area on which operation activity may have resulted in the ignition of a fire.

Â Â Â Â Â  (19) ÂOperation in progressÂ means that time when workers are on an operation area for the purpose of an operation, including the period of time when fire watches are required to be on the operation area pursuant to ORS 477.665.

Â Â Â Â Â  (20) ÂOperatorÂ means any person who, either personally or through employees, agents, representatives or contractors, is carrying on or has carried on any operation.

Â Â Â Â Â  (21) ÂOwnerÂ means an individual, a combination of individuals, a partnership, a corporation, the State of
Oregon
or a political subdivision thereof, or an association of any nature that holds an ownership interest in land.

Â Â Â Â Â  (22) ÂPolitical subdivisionÂ includes, but is not limited to, counties, cities and special districts.

Â Â Â Â Â  (23) ÂRangelandÂ is defined by ORS 477.315.

Â Â Â Â Â  (24) ÂRoutine road maintenanceÂ is defined by ORS 477.625.

Â Â Â Â Â  (25) ÂSideÂ means any single unit of a logging operation employing power-driven machinery.

Â Â Â Â Â  (26) ÂSlashingÂ means the forest debris or refuse on any forestland resulting from the cutting, killing, pruning, severing or removal of brush, trees or other forest growth.

Â Â Â Â Â  (27) ÂState ForesterÂ means the person appointed State Forester pursuant to ORS 526.031 or the person serving in the position on an interim or delegated basis.

Â Â Â Â Â  (28) ÂSummit of the Cascade MountainsÂ is considered to be a line beginning at the intersection of the northern boundary of the State of Oregon and the western boundary of Wasco County; thence southerly along the western boundaries of Wasco, Jefferson, Deschutes and Klamath Counties to the southern boundary of the State of Oregon.

Â Â Â Â Â  (29) ÂTimberlandÂ is defined by ORS 477.205.

Â Â Â Â Â  (30) ÂWardenÂ means a fire warden appointed under ORS 477.355. [1959 c.363 Â§2 (enacted in lieu of 477.002); 1961 c.603 Â§1; 1965 c.253 Â§44; 1967 c.429 Â§34; 1973 c.46 Â§1; 1983 c.22 Â§1; 1985 c.759 Â§32; 1997 c.274 Â§1; 1999 c.59 Â§156; 1999 c.355 Â§2; 2003 c.54 Â§3]

Â Â Â Â Â  477.002 [Amended by 1953 c.68 Â§19; subsection (2) of 1957 Replacement Part enacted as 1953 c.372 Â§2; subsection (5) of 1957 Replacement Part enacted as 1953 c.152 Â§1; amended by 1955 c.158 Â§1; repealed by 1959 c.363 Â§1 (477.001 enacted in lieu of 477.002)]

Â Â Â Â Â  477.003 [1959 c.363 Â§20; repealed by 1961 c.351 Â§1]

Â Â Â Â Â  477.004 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.005 Policy. (1) The preservation of the forests and the conservation of the forest resources through the prevention and suppression of forest fires hereby are declared to be the public policy of the State of
Oregon
.

Â Â Â Â Â  (2) In order to accomplish the purposes of the policy stated in this section:

Â Â Â Â Â  (a) The need for a complete and coordinated forest protection system is acknowledged and the primary mission of the State Forestry Department in such a system is protecting forest resources, second only to saving lives. Structural protection, though indirect, shall not inhibit protection of forest resources; and

Â Â Â Â Â  (b) This chapter shall include all persons and activities designated in this chapter, irrespective as to whether or not such person or activity is concerned with the harvesting, cutting, removal or marketing of trees, timber or other forest products. [Formerly 477.022; 1965 c.253 Â§45; 1989 c.615 Â§5]

Â Â Â Â Â  477.006 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.008 [Amended by 1965 c.253 Â§87; renumbered 477.360]

Â Â Â Â Â  477.009 Investigative authority of Attorney General for fire protection administration. (1) For the purpose of an investigation as to liability for cost of hazard abatement, fire abatement or damages under this chapter, the Attorney General, at the request of the State Forester, may administer oaths and affirmations, take testimony or depositions and by subpoena compel the:

Â Â Â Â Â  (a) Attendance of witnesses;

Â Â Â Â Â  (b) Production of documents, including but not limited to writings, drawings, graphs, charts, photographs, and other data compilations from which information can be obtained and translated; and

Â Â Â Â Â  (c) Production of any other tangible thing that the Attorney General deems relevant or material to the investigation.

Â Â Â Â Â  (2) Each witness subpoenaed under subsection (1) of this section shall receive the fees and mileage provided in ORS 44.415 (2).

Â Â Â Â Â  (3) If a person fails to comply with a subpoena issued or a party or witness refuses to testify on any matters, the judge of the circuit court of any county, on the application of the State Forester, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. [1993 c.697 Â§6]

Â Â Â Â Â  477.010 [Repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.012 [Amended by 1965 c.253 Â§88; renumbered 477.365]

SMOKE MANAGEMENT

Â Â Â Â Â  477.013 Smoke management plan; rules. (1) For the purpose of maintaining air quality, the State Forester and the Department of Environmental Quality shall approve a plan for the purpose of managing smoke in areas they shall designate. The plan shall delineate regulated areas to which this section applies. The plan shall also include but not be limited to considerations of weather, volume of material to be burned, distance of the burning from designated areas, burning techniques and provisions for cessation of further burning under adverse air quality conditions. All burning permitted within the regulated areas shall be according to the plan. The plan shall be developed by the State Forestry Department in cooperation with federal and state agencies, landowners and organizations that will be affected by the plan. The approved plan shall be filed with the Secretary of State and may thereafter be amended in the same manner as its formation.

Â Â Â Â Â  (2) The State Forester shall promulgate rules to carry out the provisions of the smoke management plan approved under this section. [1997 c.274 Â§47; 2007 c.213 Â§1]

Â Â Â Â Â  477.014 [Amended by 1965 c.253 Â§89; renumbered 477.370]

URBAN INTERFACE FIRE PROTECTION

Â Â Â Â Â  477.015 Definitions. (1) As used in ORS 477.015 to 477.061, unless the context otherwise requires, Âforestland-urban interfaceÂ means a geographic area of forestland inside a forest protection district where there exists a concentration of structures in an urban or suburban setting.

Â Â Â Â Â  (2) As used in ORS 477.015 to 477.057, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂCommitteeÂ means a county forestland-urban interface classification committee.

Â Â Â Â Â  (b) ÂGoverning bodyÂ means the board of county commissioners or county court of a county, as the case may be. [1997 c.429 Â§Â§3,8]

Â Â Â Â Â  477.016 [1963 c.107 Â§8; amended by 1965 c.253 Â§72; renumbered 477.300]

Â Â Â Â Â  477.017 Legislative findings, policy and purpose. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The forestland-urban interface situation in
Oregon
is a result of both past and present conditions and that, given projected trends, the forestland-urban interface situation will continue to grow.

Â Â Â Â Â  (b) Urban and suburban structures, real property and natural resources are subject to increased risks of catastrophic damage by forestland-urban interface fire events.

Â Â Â Â Â  (c) There is greater complexity in forestland-urban interface fire protection than in either resource land fire protection or urban structural fire protection.

Â Â Â Â Â  (d) In dealing with the forestland-urban interface situation, major and long term solutions will involve local actions and efforts by property owners.

Â Â Â Â Â  (e) One solution or set of solutions will not fit all situations or areas of the state.

Â Â Â Â Â  (2) The Legislative Assembly declares that:

Â Â Â Â Â  (a) In order to ensure the protection of human life, the safety of citizens and fire service personnel and the highest possible level of livability in
Oregon
, it is necessary to provide a complete and coordinated fire protection system within the forestland-urban interface in
Oregon
.

Â Â Â Â Â  (b) All forestland-urban interface property owners have a basic responsibility to share in this complete and coordinated protection system by providing efforts against fire.

Â Â Â Â Â  (c) Public and property owner education and awareness is critical to forestland-urban interface solutions and must occur at multiple levels.

Â Â Â Â Â  (d) In administration of ORS 477.015 to 477.061, it is the intent of the Legislative Assembly that property owners who will be affected by ORS 477.015 to 477.061 will be:

Â Â Â Â Â  (A) Involved in the processes of development of administrative rules pursuant to ORS 477.015 to 477.061; and

Â Â Â Â Â  (B) Notified of the outcomes of classification pursuant to ORS 477.015 to 477.057.

Â Â Â Â Â  (3) The purpose of ORS 477.015 to 477.061 is to:

Â Â Â Â Â  (a) Provide a forestland-urban interface fire protection system in
Oregon
that minimizes cost and risk while maximizing effectiveness and efficiency for protection of the values at risk from fire.

Â Â Â Â Â  (b) Promote and encourage property owner efforts to minimize and mitigate fire hazards and risks within the forestland-urban interface.

Â Â Â Â Â  (c) Promote and encourage the involvement and interaction of all levels of government and the private sector that have a direct or indirect interest and role in the forestland-urban interface situation over the long term. [1997 c.429 Â§Â§4,5,7; 2007 c.30 Â§1]

Â Â Â Â Â  477.020 [1959 c.408 Â§Â§1,2,3,4,5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.022 [1953 c.372 Â§1; 1961 c.603 Â§2; renumbered 477.005]

Â Â Â Â Â  477.023 Fire protection system; integration with existing laws; cooperative agreements. (1) The forestland-urban interface in
Oregon
represents a unique fire protection situation that requires that unique and special measures be taken to ensure adequate public safety and protection of property, development and natural resources. Therefore, it is declared to be the public policy of the State of
Oregon
to encourage and provide a complete and coordinated forestland-urban interface fire protection system.

Â Â Â Â Â  (2)(a) It is recognized that forestland-urban interface areas are already subject to other laws and to regulations of other agencies. It is the intent of ORS 477.015 to 477.061 to integrate with and not replace those other laws and regulations.

Â Â Â Â Â  (b) In the event of an apparent conflict between the obligations imposed by ORS 477.015 to 477.061 and by other laws or regulations for which the forester is responsible and has jurisdiction, the forester shall resolve the conflict within the scope of the foresterÂs authority.

Â Â Â Â Â  (c) Except as provided in paragraph (d) of this subsection, the obligations imposed by ORS 477.015 to 477.061 do not supersede or replace federal law or regulation, other state law or rules, or more restrictive local government ordinance or code.

Â Â Â Â Â  (d) In the event of an apparent conflict between the obligations imposed by ORS 477.015 to 477.061 and a more restrictive local government ordinance or code, the State Forester may enter into a cooperative agreement with the governing body of a local government, the terms of which provide that ORS 477.015 to 477.061 supersede the local government ordinance or code in specified cases.

Â Â Â Â Â  (e) In the event of an apparent conflict between the obligations imposed by ORS 477.015 to 477.061 and the declaration, bylaws, rules or regulations of a homeowners association, the State Forester may enter into a cooperative agreement with the homeowners association that allows the declaration, bylaws, rules or regulations of the homeowners association to supersede ORS 477.015 to 477.061 in specified cases. The term of a cooperative agreement entered into under this paragraph may not exceed five years.

Â Â Â Â Â  (f) When a real property lot includes one or more structures that have multiple owners, the State Forester may enter into a cooperative agreement with one or more of the owners, or a person designated as the representative of the owners, for the purposes of matters related to ORS 477.015 to 477.061. The term of a cooperative agreement entered into under this paragraph may not exceed five years.

Â Â Â Â Â  (g) Compliance with the obligations imposed by ORS 477.015 to 477.061 does not relieve the owner of land of the requirements of other laws or regulations that might apply to the land in question.

Â Â Â Â Â  (3) To encourage development of a complete and coordinated forestland-urban interface fire protection system, it is declared to be in the public interest that the State Board of Forestry and the State Forester take a lead role in statewide coordination of the forestland-urban interface situation with other state and federal agencies, local governments and private sector interests that are concerned with fire protection in the forestland-urban interface. [1997 c.429 Â§6; 2007 c.30 Â§2]

Â Â Â Â Â  477.024 [1953 c.372 Â§3; 1955 c.318 Â§1; 1965 c.253 Â§57; renumbered 477.210]

Â Â Â Â Â  477.025 Classification of lands to reflect different protection problems. The Legislative Assembly recognizes that the forestland-urban interface in Oregon varies by condition, situation, fire hazard and risk, that different forestland-urban interface fire protection problems exist across the state because of this variability, that these different problems necessitate varied fire prevention and protection practices and that, in order to give recognition to such differences and their effect on the accomplishment of the public policy stated in ORS 477.023, certain classifications of the forestland-urban interface within the State of Oregon are established by ORS 477.027 to 477.057. [1997 c.429 Â§9]

Â Â Â Â Â  477.026 [1953 c.372 Â§4; 1965 c.253 Â§59; renumbered 477.225]

Â Â Â Â Â  477.027 Rules for classification of lands. By administrative rule, the State Board of Forestry shall establish criteria by which the forestland-urban interface shall be identified and classified. The criteria shall recognize differences across the state in fire hazard, fire risk and structural characteristics within the forestland-urban interface. The criteria shall include not less than three nor more than five classes of forestland-urban interface. [1997 c.429 Â§10; 2007 c.30 Â§3]

Â Â Â Â Â  477.028 [1953 c.372 Â§5; 1957 c.83 Â§6; 1959 c.363 Â§3; 1963 c.107 Â§1; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.029 Local land classification committee; members; officers; terms; rules. (1) Pursuant to a request by the State Forester, the governing body of a county containing forestland-urban interface may establish a county forestland-urban interface classification committee of five persons, of whom one shall be appointed by the State Forester, one by the State Fire Marshal and three by the governing body. Of the members appointed by the governing body, one must be an owner of land within the forestland-urban interface who permanently resides on the land. Each appointing authority shall file with the State Forester the name of its appointee or appointees, and the persons so named shall constitute the committee for the county. Unless otherwise provided for by the appointing authority, members of the committee shall serve a term of four years and may be reappointed to any number of terms. Each member of the committee at all times is subject to replacement by the appointing authority, effective upon the filing with the State Forester by that authority of written notice of the name of the new appointee.

Â Â Â Â Â  (2) The committee shall elect from among its members a chair and a secretary and may elect other officers as it finds advisable. The committee shall adopt rules governing its organization and proceedings and the performance of its duties, and shall keep written minutes of all its meetings. A quorum of the county forestland-urban interface classification committee for official actions is three members, and a quorum of a committee established pursuant to subsection (4)(a) of this section is four members.

Â Â Â Â Â  (3) The governing body of the county may provide for the committee and its employees such accommodations and supplies and such county funds not otherwise appropriated as the governing body finds necessary for the proper performance of the committeeÂs functions. The members of the committee shall receive no compensation for their services, but the governing body may reimburse them for their actual and necessary travel and other expenses incurred in the performance of their duties. By written agreement between the State Forester and the governing body, the State Forestry Department may provide the functions or be responsible for part or all of the expenses referred to in this subsection.

Â Â Â Â Â  (4) In the interest of efficiency, by written agreement between the State Forester and the governing body, if a forestland classification committee is established and active within a county pursuant to ORS 526.305 to 526.340, the members of that committee may also serve on the county forestland-urban interface classification committee established by subsection (1) of this section. In the event that this agreement is made, the State Forester and the governing body shall ensure that either:

Â Â Â Â Â  (a) A State Fire Marshal appointee and an owner of land within the forestland-urban interface who permanently resides on the land are added to the county forestland classification committee to bring the total number of committee members to seven; or

Â Â Â Â Â  (b) The State Fire Marshal approves of the current membership of the county forestland classification committee and the committee includes an owner of land within the forestland-urban interface who permanently resides on the land. [1997 c.429 Â§11; 2007 c.30 Â§4]

Â Â Â Â Â  Note: Section 14, chapter 30, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 14. (1) The amendments to ORS 477.029 (1) by section 4 of this 2007 Act establishing a four-year term for members of county forestland-urban interface classification committees do not apply to members who are serving on the effective date of this 2007 Act [January 1, 2008], but a member serving on the effective date of this 2007 Act may not serve more than four years after the effective date of this 2007 Act unless the member is reappointed. If a member is reappointed after the effective date of this 2007 Act, the term of the reappointed member is four years.

Â Â Â Â Â  (2) The amendments to ORS 477.029 (2) by section 4 of this 2007 Act apply to meetings of a county forestland-urban interface classification committee taking place on or after the effective date of this 2007 Act.

Â Â Â Â Â  (3) The amendments to ORS 477.059 by section 9 of this 2007 Act only apply to initial certifications, supplemental certifications and renewal certifications that are required on or after the effective date of this 2007 Act. [2007 c.30 Â§14]

Â Â Â Â Â  477.030 [1953 c.372 Â§6; 1959 c.363 Â§4; 1965 c.253 Â§60; 1965 c.312 Â§1; renumbered 477.230]

Â Â Â Â Â  477.031 Duties of committee. (1) A county forestland-urban interface classification committee established under ORS 477.029 shall periodically identify all land to be designated as forestland-urban interface within the county based on the criteria developed pursuant to ORS 477.027.

Â Â Â Â Â  (2) The committee shall assign all forestland-urban interface forestland identified under subsection (1) of this section to one of the forestland-urban interface classes developed pursuant to ORS 477.027.

Â Â Â Â Â  (3) Before making final designations and classifications under this section, the committee shall adopt proposed designations and classifications. The committee shall publish notice of the proposed designations and classifications once a week for two consecutive weeks in a newspaper of general circulation in the county, to be posted in three public places within the county, and to be mailed to the owners of land that is affected by the proposed designations and classifications. The notice shall state the time and place for hearing or receiving objections, remonstrances or suggestions as to the proposed designations and classifications and the place where maps of the proposed designations and classifications may be inspected. [1997 c.429 Â§Â§12,13; 2007 c.30 Â§5]

Â Â Â Â Â  477.032 [Renumbered 477.062]

Â Â Â Â Â  477.033 [1953 c.372 Â§7; 1955 c.318 Â§2; 1957 c.83 Â§7; 1961 c.603 Â§3; 1963 c.107 Â§2; 1965 c.253 Â§69; 1965 c.312 Â§2; 1965 c.428 Â§10; renumbered 477.270]

Â Â Â Â Â  477.034 [Amended by 1953 c.661 Â§2; renumbered 477.064]

Â Â Â Â Â  477.035 [1953 c.372 Â§8; 1965 c.253 Â§70; 1965 c.312 Â§3; renumbered 477.285]

Â Â Â Â Â  477.036 [Amended by 1953 c.661 Â§2; renumbered 477.066]

Â Â Â Â Â  477.037 [1953 c.372 Â§9; 1959 c.363 Â§5; 1961 c.603 Â§5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.038 [Amended by 1953 c.661 Â§2; renumbered 477.068]

Â Â Â Â Â  477.039 [1953 c.372 Â§10; 1963 c.107 Â§3; 1965 c.253 Â§71; renumbered 477.291]

Â Â Â Â Â  477.040 [Amended by 1953 c.661 Â§2; renumbered 477.070]

Â Â Â Â Â  477.041 [1953 c.372 Â§11; 1965 c.253 Â§61; renumbered 477.235]

Â Â Â Â Â  477.042 [Amended by 1953 c.661 Â§2; renumbered 477.071 and then 477.067]

Â Â Â Â Â  477.043 [1953 c.372 Â§Â§12,16; 1957 c.32 Â§1; 1965 c.253 Â§64; renumbered 477.245]

Â Â Â Â Â  477.044 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.045 [1953 c.372 Â§13; 1965 c.253 Â§65; renumbered 477.250]

Â Â Â Â Â  477.046 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.047 [1953 c.372 Â§14; 1965 c.253 Â§66; renumbered 477.255]

Â Â Â Â Â  477.048 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.049 [1953 c.372 Â§15; 1965 c.253 Â§67; renumbered 477.260]

Â Â Â Â Â  477.050 [Amended by 1953 c.37 Â§2; renumbered 477.073]

Â Â Â Â Â  477.051 [1953 c.372 Â§17; 1965 c.253 Â§68; renumbered 477.265]

Â Â Â Â Â  477.052 Hearings on proposed classifications. (1) The county forestland-urban interface classification committee shall hold a public hearing at the time and place stated in the notice published under ORS 477.031 (3), or at such other time and place to which the hearing may be adjourned, to receive from any interested persons objections, remonstrances or suggestions relating to the proposed designations and classifications. Following the hearing the committee may make such changes in the proposed designations and classifications as it finds to be proper, hold additional hearings as it finds necessary, and thereafter shall make final designations and classifications.

Â Â Â Â Â  (2) All final action by the committee in designating and classifying forestland-urban interface shall be by formal written order, which must include a statement of findings of fact on the basis of which the order is made, and must include a list of all land designated and classified. The committee shall prepare one or more maps showing the final designations and classifications made. The original of the order shall be filed with the county clerk of the county. The order need not meet the requirements of ORS 205.232 to be filed and recorded. A copy of the order certified by the secretary of the committee shall be sent to the State Forester.

Â Â Â Â Â  (3) Copies of the order, lists of land and maps required by this section shall be maintained in designated offices of the forester where they shall be made available for public inspection. [1997 c.429 Â§14; 2007 c.30 Â§6]

Â Â Â Â Â  477.053 [1953 c.372 Â§18; 1955 c.318 Â§3; 1961 c.603 Â§6; 1965 c.253 Â§58; renumbered 477.220]

Â Â Â Â Â  477.054 Appeal of classification decisions; procedure. (1) Any owner of land designated and classified under ORS 477.027 to 477.057 who is aggrieved by the designation or classification may, within 30 days after the date of the order making the designation and classification, appeal to the circuit court for the county. Notice of an appeal shall be promptly served on the secretary of the committee or, if the designation and classification was made under ORS 477.057, on the State Forester.

Â Â Â Â Â  (2) The appeal shall be tried by the circuit court as an action not triable by right to a jury. [1997 c.429 Â§15; 2007 c.30 Â§7]

Â Â Â Â Â  477.055 [1953 c.372 Â§19; repealed by 1965 c.253 Â§153 and 1965 c.428 Â§18]

Â Â Â Â Â  477.056 [1965 c.253 Â§47 (enacted in lieu of 477.070); 1967 c.429 Â§57; renumbered 477.120]

Â Â Â Â Â  477.057 State Forester to classify land if county fails to act. (1) The State Forester may designate and classify forestland-urban interface, consistent with and as described in ORS 477.031 to 477.054, if a designation and classification of forestland-urban interface is not made by the county forestland-urban interface classification committee within a county in which such land is situated because:

Â Â Â Â Â  (a) The governing body of the county fails to establish a county forestland-urban interface committee within two years after the State Forester makes a request under ORS 477.029 (1);

Â Â Â Â Â  (b) The committee fails to make a designation and classification within five years after being appointed, or the committee fails to make a designation and classification within five years of the last designation and classification made by the committee; or

Â Â Â Â Â  (c) The committee fails to make a designation and classification in a manner consistent with ORS 477.031 to 477.054.

Â Â Â Â Â  (2) Designation and classification by the State Forester has the same force and effect as though made by a committee for that county. However, designations and classifications made by the State Forester cease to be effective if replaced by designations and classifications made pursuant to ORS 477.052 by the appropriate committee. [1997 c.429 Â§16; 2007 c.30 Â§8]

Â Â Â Â Â  477.058 [1965 c.253 Â§49 (enacted in lieu of 477.148); 1967 c.429 Â§58; renumbered 477.130]

Â Â Â Â Â  477.059 Obligation of landowner to comply with standards; rules; certification by landowner; penalty for failure to comply. (1)(a) The State Board of Forestry shall by rule establish minimum standards for minimizing or mitigating:

Â Â Â Â Â  (A) Fire hazards or risks on land within a forestland-urban interface due to the presence of structures or the arrangement or accumulation of vegetative fuels; and

Â Â Â Â Â  (B) Other fire hazards or risks or combinations of fire hazards or risks.

Â Â Â Â Â  (b) In adopting rules under this subsection, the board shall take into account the variability of the forestland-urban interface in different parts of the state.

Â Â Â Â Â  (c) An owner of land within a forestland-urban interface must comply with the minimum standards applicable to the land.

Â Â Â Â Â  (2)(a) Except as provided in paragraph (b) of this subsection, but no more frequently than once every five years, the State Forester shall provide written notice of the applicable minimum standards established under this section to each owner of land within a forestland-urban interface, unless the owner requests a copy more frequently.

Â Â Â Â Â  (b) The board need not give notice under paragraph (a) of this subsection to an owner of land if the owner is a member of a homeowners association by reason of owning the land and the State Forester has entered into a cooperative agreement with the homeowners association pursuant to ORS 477.023 (2)(e) that provides for notice to owners through the association.

Â Â Â Â Â  (3) An owner of land within a forestland-urban interface must certify in writing to the State Forester that the owner has complied with the applicable minimum standards established under this section not later than two years after the order designating the land as being within the forestland-urban interface is filed with the county clerk under ORS 477.052 (2). If a subsequent order is filed that changes the classification of the land, the owner of the land must make a supplemental certification in writing to the State Forester that reflects the measures that the owner has taken to comply with the applicable minimum standards established under this section for the new classification not later than six months after the new order is filed.

Â Â Â Â Â  (4) The State Forester shall accept certifications made to the forester under subsection (3) of this section. Any owner of land whose written certification has been accepted by the State Forester under this subsection is not liable for the costs of suppressing a fire under subsection (6) of this section, unless the State Forester subsequently determines that the owner of land has provided a false certification.

Â Â Â Â Â  (5) The State Board of Forestry may require periodic renewal of a certification accepted by the State Forester under subsection (4) of this section, and may require supplemental certifications from the owner of land that reflect the measures that the owner has taken to comply with the applicable minimum standards established under this section. An owner of land is responsible for maintaining the land described by the certification in compliance with the applicable minimum standards established under this section.

Â Â Â Â Â  (6) The owner of land designated to be within a forestland-urban interface is liable to the State Forester for the costs of suppressing a fire that occurs on that land, as described in subsection (7) of this section, if:

Â Â Â Â Â  (a) The owner has failed to meet the applicable minimum standards established under this section;

Â Â Â Â Â  (b) The fire originates on the ownerÂs land;

Â Â Â Â Â  (c) The ignition or spread of the fire is directly related to the ownerÂs failure to meet the applicable minimum standards established under this section; and

Â Â Â Â Â  (d) The fire requires action by the forester pursuant to ORS 477.066 (2).

Â Â Â Â Â  (7) The liability of an owner of land under subsection (6) of this section may not exceed $100,000. The State Forester may not seek recovery under subsection (6) of this section for any portion of the costs of suppressing a fire that are the ordinary costs of the regular personnel and equipment of the forest protection district in which the land is located. This subsection does not limit the liability of the owner under ORS 477.120. [1997 c.429 Â§17; 2007 c.30 Â§9]

Â Â Â Â Â  Note: See note under 477.029.

Â Â Â Â Â  477.060 Considerations in determining cost of protection; special or additional costs. (1) In determining the annual cost of protection pursuant to ORS 477.230, the forester may consider and include the special or additional cost of fire protection for property owners within a forestland-urban interface classification, including the special or unique costs of assessment processing and administration.

Â Â Â Â Â  (2) The forester shall identify special or additional costs identified by subsection (1) of this section in the budget required by ORS 477.230 to 477.300. These special or additional costs are in addition to the annual cost of ORS 477.230 (1) and may not exceed $25 annually for each real property lot. Only those owners of land within a forestland-urban interface classification in a forest protection district shall bear the special or additional cost of fire protection within the forestland-urban interface in a manner consistent with rules promulgated by the State Board of Forestry. [1997 c.429 Â§18; 2001 c.361 Â§1; 2007 c.30 Â§10]

Â Â Â Â Â  477.061 Short title. ORS 477.015 to 477.061 shall be known as the Oregon Forestland-Urban Interface Fire Protection Act. [1997 c.429 Â§2; 2007 c.30 Â§11]

HAZARD ABATEMENT

Â Â Â Â Â  477.062 Inadequately protected forestland declared nuisance; notice to protect; work at expense of owner; collection of amount expended. (1) All forestland that by reason of its lack of adequate fire protection endangers life, forest resources or property is declared to be a public nuisance.

Â Â Â Â Â  (2) Whenever the forester learns thereof, the forester may direct the owner or operator of such forestland to take proper steps for its protection and advise the owner or operator of means to that end. In case of refusal or neglect by either to take precautions against fire required by law or when so directed by the forester in writing, within such time as is specified in the writing, then the forester may have such work done as the forester considers necessary for the protection of life, forest resources or property, without the necessity of court action.

Â Â Â Â Â  (3) The cost of work under subsection (2) of this section and the expense of any patrol rendered necessary by the want of adequate protection of such forestland shall be recoverable from the offender by an action prosecuted in the name of the state.

Â Â Â Â Â  (4) All moneys collected under this section shall be paid into the State Treasury, credited to the State Forestry Department Account and expended as other moneys in that account are expended. [Formerly 477.032; 1965 c.253 Â§50; 1997 c.274 Â§2]

FIRE ABATEMENT

Â Â Â Â Â  477.064 Uncontrolled fire declared nuisance. Any fire on any forestland in
Oregon
burning uncontrolled or without proper action being taken to prevent its spread, notwithstanding its origin, is declared a public nuisance by reason of its menace to life, forest resources or property. The spread of fire in forestland across an ownership boundary is prima facie evidence of fire burning uncontrolled. [Formerly 477.034; 1997 c.274 Â§3]

Â Â Â Â Â  477.066 Duty of owner and operator to abate fire; abatement by authorities. (1) Each owner and operator of forestland on which a fire exists or from which it may have spread, notwithstanding the origin or subsequent spread thereof, shall immediately proceed to control and extinguish such fire when its existence comes to the knowledge of the owner or operator, without awaiting instructions from the forester, and shall continue until the fire is extinguished.

Â Â Â Â Â  (2) If the forester determines the fire is either burning uncontrolled or the owner or operator does not then have readily and immediately available personnel and equipment to control or extinguish the fire, the forester, or any forest protective association or agency under contract or agreement with the State Board of Forestry for the protection of forestland against fire, and within whose protection area the fire exists, shall summarily abate the nuisance thus constituted by controlling and extinguishing the fire.

Â Â Â Â Â  (3) An owner may request in writing that the forester employ alternate fire prevention and suppression strategies or techniques on the ownerÂs forestland. The forester may employ some or all of the requested strategies or techniques when, in the judgment of the forester, conditions warrant the use of the alternate strategies or techniques. [Formerly 477.036; 1961 c.603 Â§7; 1965 c.253 Â§51; 1967 c.429 Â§1; 1983 c.22 Â§2; 1999 c.355 Â§3]

Â Â Â Â Â  477.067 Notice of fire. For the purpose of ORS 477.066, notification to the owner or operator of the forestland, is considered sufficient notification to the owner of the existence of a fire. [Formerly 477.042 and then 477.071]

Â Â Â Â Â  477.068 Liability for cost of abatement; interest; lien; foreclosure; attorney fees. (1) In case an owner or operator fails to perform the duty required by ORS 477.066, or is willful, malicious or negligent in the origin or subsequent spread of the fire, the actual cost incurred by the forester or a forest protective association or agency in controlling or extinguishing the fire shall be paid by the owner or operator within 90 days after the date on which the first written demand for payment of the actual cost is mailed by the State Forester to the owner or operator. If the actual cost is not paid within such 90-day period, such amount shall bear interest at 10 percent per year from the date on which the first written demand for the payment of the actual costs was mailed by the State Forester and the actual cost together with such interest may be recovered from such owner or operator by an action prosecuted in the name of the State of Oregon, or such forest protective association or agency, or both.

Â Â Â Â Â  (2) An itemized statement of the actual cost incurred by the forester or association or agency, or both, certified to by the forester, shall be accepted as prima facie evidence of the actual cost in any proceeding authorized by this section.

Â Â Â Â Â  (3) The actual cost in cases covered by ORS 477.066 shall constitute a general lien upon the real and personal property of such owner or operator. A written notice of the lien, containing a description of the property and a statement of the actual cost, shall be certified under oath by the forester or any warden and filed in the office of the county clerk of the county in which the lands and personal property are situated within 12 months after the calendar year within which the fire originated, and may be foreclosed in the manner provided by law for foreclosure of liens for labor and material. In any proceeding to foreclose a lien created under this subsection, recovery for the plaintiff shall include, in addition to the amount of the actual cost, interest on such amount at the rate of 10 percent per year from the date of the filing of the written notice of the lien.

Â Â Â Â Â  (4) Upon request of the forester, the district attorney for the district in which the lands and personal property are situated or the Attorney General shall prosecute such action or foreclose the lien in the name of the State of Oregon or such forest protective association or agency, or both. Liens provided for in this section shall cease to exist unless suit for foreclosure is instituted within 12 months from the date of filing under subsection (3) of this section.

Â Â Â Â Â  (5) In any action under subsection (1) of this section to recover actual cost and in any proceeding to foreclose any lien created by subsection (3) of this section, the court shall award, in addition to costs and disbursements, reasonable attorney fees at trial and on appeal to the prevailing party. [Formerly 477.038; 1955 c.218 Â§1; 1959 c.363 Â§6; 1961 c.603 Â§8; 1965 c.253 Â§53; 1965 c.428 Â§Â§11,12; 1973 c.66 Â§1; 1981 c.897 Â§54; 1983 c.22 Â§3; 1983 c.27 Â§1; 1997 c.206 Â§1]

Â Â Â Â Â  477.069 Negligence in origin and in failure to control fire may be united in one complaint. Notwithstanding any other law, in any action authorized by ORS 477.068 to collect the costs incurred, the plaintiff may unite in the same complaint causes of action based upon any or all of the grounds therein mentioned. [1957 c.157 Â§1; 1961 c.603 Â§9; 1965 c.253 Â§54]

Â Â Â Â Â  477.070 [Formerly 477.040; 1955 c.218 Â§2; 1959 c.363 Â§7; 1961 c.603 Â§10; 1963 c.107 Â§4; repealed by 1965 c.253 Â§46 (477.056 enacted in lieu of 477.070)]

Â Â Â Â Â  477.071 [Formerly 477.042; 1961 c.603 Â§11; 1965 c.253 Â§52; renumbered 477.067]

Â Â Â Â Â  477.072 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.073 [Formerly 477.050; 1957 c.83 Â§8; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.074 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.076 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.078 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.080 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.082 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.085 Liability for cost of protecting land within a forest protection district. Any person who willfully or negligently sets a fire or causes a fire to be set for which efforts to control or extinguish the fire in order to protect forestland within a forest protection district from fire are exerted by the forester or any forest protective association or agency under contract or agreement with the State Board of Forestry is liable for the actual costs incurred by the forester, association or agency in such efforts. The costs shall be recovered from the person liable therefor in the same manner as costs recovered under ORS 477.068. [1965 c.428 Â§7; 1967 c.429 Â§2; 1997 c.274 Â§3a; 1999 c.355 Â§4]

Â Â Â Â Â  477.090 Civil liability; damages. In addition to the penalties otherwise provided by law, the United States, state, political subdivision or private owners whose property is injured or destroyed by fires in violation of ORS 526.041 or this chapter may recover in a civil action double the amount of damages suffered if the fires occurred through willfulness, malice or negligence. Persons causing fires by violation of any of the provisions of the statutes enumerated in this section are liable in an appropriate action for the full amount of all expenses incurred in fighting such fires. [Formerly 477.310; 1971 c.743 Â§384; 1987 c.919 Â§18]

Â Â Â Â Â  477.095 Applicability of ORS 477.068, 477.085 and 477.090. (1) An owner of forestland shall not be subject to the provisions of ORS 477.068 and 477.090, where the origin or subsequent spread of a fire was the direct result of training activity by the Oregon National Guard or of any component of the Armed Forces of the
United States
.

Â Â Â Â Â  (2) Notwithstanding any other law, the Oregon National Guard shall be subject to the duties, requirements or penalties of ORS 477.068, 477.085 and 477.090, where the origin or subsequent spread of a fire was the direct result of training activity by the Oregon National Guard. [1997 c.274 Â§36]

Â Â Â Â Â  477.100 Ability of owner to suppress fire; limitation. (1) The State Forester, or any agency or organization with responsibility under this chapter to suppress fires, may not prohibit an owner or the ownerÂs agent from suppressing a fire occurring on the ownerÂs property or that poses a threat to the ownerÂs property.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, the forester, agency or organization may prohibit an owner or the ownerÂs agent from suppressing a fire if the owner or agent conducts the action in a manner that the forester, agency or organization reasonably determines is likely to increase the risk of injury or damage to the personnel or equipment of the forester, agency or organization. [2005 c.802 Â§4]

Â Â Â Â Â  477.101 [1959 c.363 Â§19; 1965 c.253 Â§135; repealed by 1965 c.428 Â§Â§8,18]

Â Â Â Â Â  477.102 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.104 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.106 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.108 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.110 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.112 [Repealed by 1953 c.372 Â§22]

Â Â Â Â Â  477.120 Liability of owner or operator. (1) Except as provided in subsections (2) and (3) of this section, the owner or operator of forestland is not subject to the obligations or penalties of ORS 164.335 and 477.740 or 477.064, 477.066 and 477.068 if:

Â Â Â Â Â  (a)
Forest
patrol assessments are regularly paid for the forestland;

Â Â Â Â Â  (b) Such forestland is protected pursuant to membership in a forest protective association in accordance with ORS 477.210, which association has undertaken the control and suppression of fires on such land as provided in the contract; or

Â Â Â Â Â  (c) Such forestland is protected pursuant to cooperative agreement or contract under ORS 477.406.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section do not apply to such owner or operator if the owner or operator:

Â Â Â Â Â  (a) Is willful, malicious or negligent in the origin or subsequent spread of a fire on such forestland;

Â Â Â Â Â  (b) Has caused or permitted an operation to exist on such forestland and a fire originates thereon as a result of the operation;

Â Â Â Â Â  (c) Has failed to give notice to the forester pursuant to ORS 527.670 (6), has failed to obtain a permit for the use of fire in any form or power-driven machinery pursuant to ORS 477.625 or has failed within the time prescribed in any order or notice issued by the forester to reduce, abate, or offset any hazard determined to exist pursuant to ORS 477.062 or 477.580 and a fire originates on or spreads to the area on which such hazard exists and for which no release has been granted pursuant to ORS 477.580 (3) or (4); or

Â Â Â Â Â  (d) Has caused or allowed any burning, including burning regulated by ORS 477.013 or 477.515, whether or not a permit has been obtained and a fire results from or is caused by such burning.

Â Â Â Â Â  (3) Unless subsection (2)(a) or (c) of this section applies, the owner or operator shall not be obligated to pay that portion of the actual costs provided in ORS 477.068 which are the ordinary costs of the regular personnel and equipment of the forest protection district wherein the forestland is located.

Â Â Â Â Â  (4) If subsection (2)(b) or (d) of this section applies and subsection (2)(a) and (c) of this section do not apply, the owner or operator shall not be liable to the forester for fire suppression costs in excess of $300,000.

Â Â Â Â Â  (5) The provisions of subsections (3) and (4) of this section do not apply to the owner or operator if the owner or operator fails to make every reasonable effort.

Â Â Â Â Â  (6) For the purpose of subsection (2)(b) of this section, if a fire originates while an operation is in progress, there is a presumption, under ORS 40.120, that the fire originated as a result of the operation. [Formerly 477.056; 1971 c.743 Â§385; 1973 c.46 Â§2; 1983 c.22 Â§4; 1989 c.615 Â§1; 1997 c.274 Â§48; 2007 c.847 Â§2]

Â Â Â Â Â  477.125 Liability of forest protective associations, rangeland protection associations and public bodies; limitations. (1) A forest protective association, rangeland protection association organized under ORS 477.317 or public body as defined in ORS 174.109, or a person acting as an agent of a forest protective association, rangeland protection association or public body, is not liable for any injury to persons or property resulting from carrying out the provisions of this chapter or while acting within the scope of a duty imposed by this chapter.

Â Â Â Â Â  (2) The exemption from liability provided by subsection (1) of this section does not apply to any injury to persons or property resulting from willful misconduct or gross negligence.

Â Â Â Â Â  (3) An employee of a forest protective association, or a person acting as an agent of a forest protective association, is an agent of a public body acting within the scope of their duties for purposes of ORS 30.260 to 30.300, if the person:

Â Â Â Â Â  (a) Engages in fire fighting activities occurring on lands located outside of the forest protection district in which the association is located; and

Â Â Â Â Â  (b) Acts under the direction and control of the forester. [2003 c.54 Â§2; 2005 c.105 Â§1; 2007 c.808 Â§4]

Â Â Â Â Â  477.130 [Formerly 477.058; 1971 c.743 Â§386; 1973 c.46 Â§3; 1997 c.274 Â§3b; repealed by 1999 c.355 Â§17]

Â Â Â Â Â  477.132 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.133 [1953 c.375 Â§31; 1957 c.309 Â§10; 1965 c.253 Â§79; renumbered 477.420]

Â Â Â Â Â  477.134 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.135 [1953 c.375 Â§32; 1957 c.309 Â§11; 1965 c.253 Â§80; renumbered 477.425]

Â Â Â Â Â  477.136 [Repealed by 1953 c.375 Â§38]

Â Â Â Â Â  477.142 [1963 c.454 Â§2; 1965 c.253 Â§73; renumbered 477.315]

Â Â Â Â Â  477.144 [1963 c.454 Â§3; 1965 c.253 Â§74; renumbered 477.320]

Â Â Â Â Â  477.146 [1963 c.454 Â§4; 1965 c.253 Â§75; renumbered 477.325]

Â Â Â Â Â  477.148 [1963 c.454 Â§5; repealed by 1965 c.253 Â§48 (477.058 enacted in lieu of 477.148)]

Â Â Â Â Â  477.152 [Amended by 1953 c.68 Â§19; 1955 c.450 Â§1; 1959 c.363 Â§8; 1961 c.603 Â§12; 1963 c.107 Â§5; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.154 [Amended by 1953 c.68 Â§19; 1963 c.107 Â§6; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.156 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§99; renumbered 477.535]

Â Â Â Â Â  477.158 [Amended by 1953 c.68 Â§19; 1957 c.32 Â§2; 1959 c.363 Â§9; 1965 c.253 Â§101; renumbered 477.545]

Â Â Â Â Â  477.160 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§100; renumbered 477.540]

Â Â Â Â Â  477.162 [Amended by 1965 c.253 Â§102; renumbered 477.550]

Â Â Â Â Â  477.164 [Amended by 1953 c.302 Â§2; renumbered 476.715]

Â Â Â Â Â  477.165 [1953 c.68 Â§14; 1965 c.253 Â§94; renumbered 477.510]

NORTHWEST WILDLAND
FIRE PROTECTION AGREEMENT

Â Â Â Â Â  477.175 Definition of Âall possible aidÂ for agreement. As used in the Northwest Wildland Fire Protection Agreement as set forth in ORS 477.200, Âall possible aidÂ means the assistance that a member can provide in response to a request for aid without materially diminishing the overall fire prevention or protection capabilities of the member at the time of the request and for the duration of the response to provide assistance. [1999 c.258 Â§3]

Â Â Â Â Â  Note: 477.175 to 477.200 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 477 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  477.180 Ratification of amendment to agreement; withdrawal if Legislative Assembly fails to ratify amendment. If the Northwest Wildland Fire Protection Agreement is amended in accordance with Article IX of the agreement, the Governor shall invoke Article X of the agreement to withdraw from the agreement until such time as the Legislative Assembly ratifies the amendment, or during the interim between legislative sessions, until such time as the State Forester submits the amendment to the Emergency Board for review. The State Forester shall submit any amendment reviewed by the Emergency Board to the next Legislative Assembly for ratification. If the Legislative Assembly does not ratify the amendment prior to adjournment sine die, the Governor shall immediately invoke Article X of the agreement to withdraw from the agreement. [1999 c.258 Â§4]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.182 [Amended by 1965 c.253 Â§111; renumbered 477.645]

Â Â Â Â Â  477.184 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§2; 1965 c.253 Â§112; renumbered 477.650]

Â Â Â Â Â  477.185 Use of local fire protection resources. The Governor shall make reasonable efforts to use local available fire protection resources within
Oregon
before calling on forces from other members of the Northwest Wildland Fire Protection Agreement. [1999 c.258 Â§5]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.186 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§3; 1957 c.32 Â§3; 1965 c.253 Â§113; renumbered 477.655]

Â Â Â Â Â  477.187 [1953 c.68 Â§8; 1955 c.158 Â§4; 1965 c.253 Â§114; renumbered 477.660]

Â Â Â Â Â  477.188 [Amended by 1953 c.68 Â§19; 1955 c.158 Â§5; 1965 c.253 Â§115; 1965 c.428 Â§Â§13,14; renumbered 477.665]

Â Â Â Â Â  477.190 Authority of Governor to carry out agreement. The Governor may take any action necessary to carry out the Northwest Wildland Fire Protection Agreement as set forth in ORS 477.200. The Governor may delegate the authority granted under this section or ORS 477.180 and 477.185 to the State Forester. [1999 c.258 Â§6]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.195 Ratification of Northwest Wildland Fire Protection Agreement. (1) The Legislative Assembly of the State of
Oregon
hereby ratifies the Northwest Wildland Fire Protection Agreement set forth in ORS 477.200, and the provisions of such agreement hereby are declared to be the law of this state upon such agreement becoming effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) This agreement shall become effective when it has been ratified by one or more of the states eligible to be parties to this agreement and has been consented to by the Congress of the
United States
as required by section 10, Article I of the Constitution of the
United States
. [1999 c.258 Â§1]

Â Â Â Â Â  Note: See note under 477.175.

Â Â Â Â Â  477.200 Northwest Wildland Fire Protection Agreement. The provisions of the Northwest Wildland Fire Protection Agreement are as follows:

______________________________________________________________________________

ARTICLE I

Â Â Â Â Â  The purpose of this agreement is to promote effective prevention, presuppression and control of forest fires in the northwest wildland region of the
United States
and adjacent areas of
Canada
by providing mutual aid in prevention, presuppression and control of wildland fires and by establishing procedures in operating plans that will facilitate such aid.

ARTICLE II

Â Â Â Â Â  (1) This agreement shall become effective for those members ratifying it whenever any two or more members, the States of Oregon, Washington, Alaska, Idaho, Montana, the Yukon Territory, the Province of British Columbia or the Province of Alberta have ratified it, and when consented to by an Act of Congress of the United States.

Â Â Â Â Â  (2) Any state, province or territory not listed in this Article which is contiguous to any member may become a party to this agreement subject to unanimous approval of the members.

ARTICLE III

Â Â Â Â Â  (1) The role of the members is to determine from time to time such methods, practices, circumstances and conditions as may be found for enhancing the prevention, presuppression and control of forest fires in the area comprising the membersÂ territory, to coordinate the plans and the work of the appropriate agencies of the members and to coordinate the rendering of aid by the members to each other in fighting wildland fires.

Â Â Â Â Â  (2) The members may develop cooperative operating plans for the program covered by this agreement. Operating plans shall include definition of terms, fiscal procedures, personnel contracts, resources available and standards applicable to the program. Other sections may be added as necessary.

ARTICLE IV

Â Â Â Â Â  A majority of members shall constitute a quorum for the transaction of its general business. Motions of members present shall be carried by a simple majority, except as stated in Article II. Each member shall have one vote on motions brought before the members.

ARTICLE V

Â Â Â Â Â  Whenever a member requests aid from any other member in controlling or preventing wildland fires, the member agrees, to the extent the member possibly can, to render all possible aid.

ARTICLE VI

Â Â Â Â Â  (1) Whenever the forces of any member are aiding another member under this agreement, the employees of such members shall operate under the direction of the officers of the member to whom they are rendering aid and be considered agents of the member they are rendering aid to and, therefore, have the same privileges and immunities as comparable employees of the member to whom they are rendering aid.

Â Â Â Â Â  (2) No member or its officers or employees rendering aid within another state, territory or province pursuant to this agreement shall be liable on account of any act or omission on the part of such forces while so engaged or on account of maintenance or use of any equipment or supplies in connection therewith to the extent authorized by the laws of the member receiving the assistance. The receiving member, to the extent authorized by the laws of the state, territory or province, agrees to indemnify and save harmless the assisting member from any such liability.

Â Â Â Â Â  (3) Any member rendering outside aid pursuant to this agreement shall be reimbursed by the member receiving such aid for any loss or damage to, or expense incurred in the operation of, any equipment and for the cost of all materials, transportation, wages, salaries and maintenance of personnel and equipment incurred in connection with such request in accordance with the provisions of Article V of this agreement. Nothing contained herein shall prevent any assisting member from assuming such loss, damage, expense or other cost from lending such equipment or from donating such services to the receiving member without charge or cost.

Â Â Â Â Â  (4) For purposes of this agreement, personnel shall be considered employees of each sending member for the payment of compensation to injured employees and death benefits to the representatives of deceased employees injured or killed while rendering aid to another member pursuant to this agreement.

Â Â Â Â Â  (5) The members shall formulate procedures for claims and reimbursement under the provisions of this Article.

ARTICLE VII

Â Â Â Â Â  (1) When appropriations for support of this agreement or for the support of common services in executing this agreement are needed, costs will be allocated equally among the members.

Â Â Â Â Â  (2) As necessary, members shall keep accurate books of account, showing in full the membersÂ receipts and disbursements, and the books of account shall be open at any reasonable time to the inspection of representatives of the members.

Â Â Â Â Â  (3) The members may accept any and all donations, gifts and grants of money, equipment, supplies, materials and services from the federal or any local government or any agency thereof and from any person, firm or corporation for any of its purposes and functions under this agreement and may receive and use the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

ARTICLE VIII

Â Â Â Â Â  (1) Nothing in this agreement shall be construed to limit or restrict the powers of any member to provide for the prevention, control and extinguishment of wildland fires or to prohibit the enactment or enforcement of state, territorial or provincial laws, rules or regulations intended to aid in such prevention, control and extinguishment of wildland fires in such state, territory or province.

Â Â Â Â Â  (2) Nothing in this agreement shall be construed to affect any existing or future cooperative agreement between members or their respective federal agencies.

ARTICLE IX

Â Â Â Â Â  (1) The members may request the United States Forest Service to act as the coordinating agency of the Northwest Wildland Fire Protection Agreement in cooperation with the appropriate agencies of each member.

Â Â Â Â Â  (2) The members will hold an annual meeting to review the terms of this agreement and any applicable operating plans and make necessary modifications.

Â Â Â Â Â  (3) Amendments to this agreement can be made by simple majority vote of the members and will take effect immediately upon passage.

ARTICLE X

Â Â Â Â Â  This agreement shall continue in force on each member until such member takes action to withdraw therefrom. Such action shall not be effective until 60 days after notice thereof has been sent to all other members.

ARTICLE XI

Â Â Â Â Â  Nothing in this agreement shall obligate the funds of any member beyond those approved by appropriate legislative action.

______________________________________________________________________________

[1999 c.258 Â§2; 2003 c.14 Â§313]

Â Â Â Â Â  Note: See note under 477.175.

FOREST PROTECTION DISTRICTS

Â Â Â Â Â  477.205 Definitions for ORS 477.205 to 477.281. As used in ORS 477.205 to 477.281, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂGrazing landÂ means forestland, within a forest protection district, that has been classified as Class 3, agricultural class, as provided by ORS 526.305 to 526.370.

Â Â Â Â Â  (2) ÂTimberlandÂ means forestland, within a forest protection district, that has not been classified as Class 3, agricultural class, under ORS 526.305 to 526.370. [1965 c.253 Â§56]

Â Â Â Â Â  477.210 Duty of owner to protect forestland; foresterÂs duty to provide protection upon noncompliance. (1) During the season of the year when there is danger of fire, every owner of forestland shall provide adequate protection against the starting or spread of fire thereon or therefrom, which protection shall meet with the approval of the State Board of Forestry.

Â Â Â Â Â  (2) Subsection (1) of this section is considered to have been complied with if, on January 1 of each year, the owner:

Â Â Â Â Â  (a) Files with the forester a bona fide forest protection plan that meets with the approval of the board; or

Â Â Â Â Â  (b) Is a member in good standing in a forest protective association maintaining a standard of protection approved by the board.

Â Â Â Â Â  (3) The forester shall make periodic inspections of the protection facilities provided in order to ascertain compliance by the owner.

Â Â Â Â Â  (4) In case any owner of forestland shall fail or neglect to file such a fire plan or maintain the standard of protection approved by the board, either through compliance with the fire plan or membership in an approved association, then the forester under the direction of the board shall provide forest protection pursuant to ORS 477.205 to 477.281.

Â Â Â Â Â  (5) The forester shall provide protection pursuant to ORS 477.205 to 477.281 for forestland owned by the state or by a political subdivision located within a forest protection district, unless adequate protection as required by this section is otherwise provided. [Formerly 477.024; 2003 c.14 Â§314]

Â Â Â Â Â  477.212 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§104; renumbered 477.615]

Â Â Â Â Â  477.214 [Repealed by 1953 c.68 Â§19]

Â Â Â Â Â  477.215 [1953 c.68 Â§16; 1965 c.253 Â§105; renumbered 477.620]

Â Â Â Â Â  477.216 [Amended by 1953 c.68 Â§19; repealed by 1957 c.32 Â§4 (477.217 enacted in lieu of 477.216)]

Â Â Â Â Â  477.217 [1957 c.32 Â§5 (enacted in lieu of 477.216); 1959 c.363 Â§10; 1965 c.253 Â§117; renumbered 477.565]

Â Â Â Â Â  477.218 [Amended by 1953 c.68 Â§19; 1965 c.253 Â§103; renumbered 477.605]

Â Â Â Â Â  477.220 Lands not provided protection; lands not included within ORS 477.205 to 477.281. (1) The forester is not required to provide protection for forestland that is either a small parcel or a tract isolated from a forest protection district and which land is found by the forester as not practicable to be included in a forest patrol system.

Â Â Â Â Â  (2) ORS 477.205 to 477.281 do not apply to federal grazing land or federal timberland within this state for which adequate protection is provided unless the lands have been included within the boundaries of a forest protection district pursuant to a cooperative agreement with the federal government approved by the State Board of Forestry.

Â Â Â Â Â  (3) Upon written request of the owner of lands that have been incorporated within a rural fire protection district, the forester shall determine whether the lands, or any part thereof, are forestland. Thereafter, those lands that have been so determined shall be included within ORS 477.205 to 477.281 unless excluded pursuant to subsection (1) of this section. [Formerly 477.053; 2005 c.22 Â§358]

Â Â Â Â Â  477.225 Establishment and change of forest protection districts; rules. The State Forester, by rule, shall designate areas of forestland within this state as forest protection districts within which the forester is required to provide protection pursuant to this chapter. In establishing new boundaries or changes in boundaries of the districts, the State Forester may, for the purposes of administrative convenience, designate mountain ranges, rivers, streams, roads or other recognizable landmarks as boundaries. Boundaries may be established or changed only after a public hearing. [Formerly 477.026; 1997 c.274 Â§4]

Â Â Â Â Â  477.230 Basis for computing cost of protection provided by forester; costs to be in accordance with budget. (1) The annual cost of protection provided by the forester for forestland within a forest protection district shall be as follows:

Â Â Â Â Â  (a) Grazing land within the district shall be protected by the forester at a pro rata cost per acre for all grazing land within the district boundary. However, forest patrol assessments levied and assessed under ORS 477.270 against such lands that are not owned by public agencies may not exceed one-half of the pro rata cost per acre, exclusive of any assessment per acre under ORS 477.880.

Â Â Â Â Â  (b) Timberland within the district shall be protected by the forester at a pro rata cost per acre for all timberland within the district boundary. However, forest patrol assessments levied and assessed under ORS 477.270 against such lands that are not owned by public agencies may not exceed one-half of the pro rata cost per acre, exclusive of any assessment per acre under ORS 477.880.

Â Â Â Â Â  (2) The cost of protection described in this section shall be in accordance with a budget for the district approved by the State Board of Forestry. [Formerly 477.030; 1971 c.60 Â§1; 1973 c.184 Â§6; 1977 c.892 Â§48; 1983 c.16 Â§1; 1985 c.759 Â§32a; 1989 c.769 Â§10; 1997 c.274 Â§5; 2005 c.22 Â§359]

Â Â Â Â Â  477.232 Costs in excess of budget; amounts not expended. Subject to the forest patrol assessment limitations set forth in ORS 477.230:

Â Â Â Â Â  (1) Actual costs incurred by the forester in the prevention and suppression of fire on grazing land or timberland located within a forest protection district, in excess of the amount budgeted as required by ORS 477.230, but not including those costs eligible for equalization by the Oregon Forest Land Protection Fund, shall be, without regard to proceedings for the collection of the costs:

Â Â Â Â Â  (a) Included in the budget for the next fiscal year; and

Â Â Â Â Â  (b) Levied and assessed against the grazing land or timberland in the district.

Â Â Â Â Â  (2) Budgeted amounts not expended may be carried forward as a credit to the assessment rate for the ensuing year. [2005 c.802 Â§6]

Â Â Â Â Â  Note: 477.232 was added to and made a part of 477.205 to 477.281 by legislative action but was not added to any other series. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  477.235 Forester to prepare tentative budget estimates for districts. The forester shall prepare tentative budget estimates for each forest protection district for the ensuing fiscal year beginning July 1, in a manner consistent with accounting and budgetary procedures prescribed by the State Board of Forestry. [Formerly 477.041; 1967 c.429 Â§3]

Â Â Â Â Â  477.240 Advisory and guidance committees. In any forest protection district wherein the forester has entered into a cooperative agreement or contract with a forest protective association or agency described in ORS 477.406 (1), and the association or agency has appointed an advisory and guidance committee for the purposes of analysis and review of the protection plans and budgets for the district, the forester shall prepare the protection plans and budgets in conjunction with the committee. [1965 c.253 Â§63]

Â Â Â Â Â  477.242 [Amended by 1959 c.363 Â§11; 1965 c.253 Â§118; renumbered 477.570]

Â Â Â Â Â  477.244 [Amended by 1953 c.68 Â§19; 1961 c.123 Â§2; 1961 c.603 Â§13; 1965 c.253 Â§119; 1965 c.428 Â§Â§15,16; renumbered 477.575]

Â Â Â Â Â  477.245 Owners entitled to be heard on budget matters; public budget meetings to be held in district. (1) All owners of lands assessed under ORS 477.205 to 477.281 shall have an opportunity to be heard on matters pertaining to the budgeting of moneys required to defray the cost of protection in each forest protection district. The forester, under the direction of the State Board of Forestry, shall provide for the holding of a public budget meeting in each district on or before May 1 of each year. The meeting shall be held at any convenient place designated by the forester.

Â Â Â Â Â  (2) In forest protection districts wherein the board has entered into cooperative agreements or contracts with forest protective agencies, the board may make provision for the holding of the public budget meeting required in subsection (1) of this section on the same date and at the same place as a regular meeting of the agency. [Formerly 477.043]

Â Â Â Â Â  477.246 [Amended by 1965 c.253 Â§122; renumbered 477.685]

Â Â Â Â Â  477.248 [Amended by 1965 c.253 Â§123; renumbered 477.690]

Â Â Â Â Â  477.250 Notice of budget meeting; notice of proposed assessment. (1) Not more than four weeks preceding each budget meeting, the forester shall cause notice of such meeting to be published once a week for two consecutive weeks in one or more newspapers published in or having general circulation in each of the counties in the forest protection district and in such other media of communication as the forester finds advisable. However, the final publication shall be made at least one week prior to the date of the meeting. The notice shall state the time and place where the tentative budget for the district may be inspected and shall state the time and place of the meeting.

Â Â Â Â Â  (2) Whenever the forester determines that any privately owned land should be subject to assessment for forest protection and such land was not subject to the assessment during the preceding year, the forester shall give written notice by mail of the determination to each owner of such land not later than March 1 of the year the assessment is to be made. The notice shall inform the owner of the acreage and tax lot number of the lands to be assessed and the name and address of the nearest representative of the forester the owner may contact if review of the proposed assessment is desired. The notice shall also inform the owner of the procedure for hearing and appeals prescribed in ORS 477.205 to 477.281. [Formerly 477.045; 1979 c.276 Â§1; 1999 c.355 Â§5]

Â Â Â Â Â  477.255 Holding of budget meeting; revision and submission of budget for final approval. (1) The public budget meeting shall be held at the time and place as stated in the published notice, or at such other time and place to which the meeting may be adjourned.

Â Â Â Â Â  (2) A member of the State Board of Forestry, or the forester, shall act as chairperson of the meeting. The forester shall cause the minutes of the meeting to be preserved as a public record.

Â Â Â Â Â  (3) During the meeting the chairperson shall receive from any interested persons suggestions, advice, objections or remonstrances as to the proposed budget for that forest protection district. The forester, under the direction of the board, may make changes in the budget proper and consistent with law, and thereafter submit the budget for final approval under ORS 477.265. [Formerly 477.047]

Â Â Â Â Â  477.260 Appeal to board. (1) Any owner of grazing land or timberland within the boundary of the forest protection district who is adversely affected by the proposed budget may file an appeal within 30 days after the date of the public budget meeting.

Â Â Â Â Â  (2) Any owner of grazing land or timberland subject to ORS 477.205 to 477.281 shall, upon request, be granted a hearing by the State Board of Forestry on any subject pertaining to the activities of the forester or board affecting the land.

Â Â Â Â Â  (3) Appeals and hearings shall be conducted by the board in accordance with rules adopted pursuant to ORS 526.016 (4). [Formerly 477.049; 1997 c.274 Â§6; 1999 c.355 Â§6]

Â Â Â Â Â  477.265 Board to deal with budgets annually. The State Board of Forestry shall annually review the forest protection district budgets, make any changes in the budgets that are proper and consistent with law, and pass final approval on all district budgets and the prorated acreage rates therein. [Formerly 477.051; 1999 c.355 Â§7]

Â Â Â Â Â  477.270 Budgeted cost of forester to be lien; collection; deposit of amounts collected. (1) Subject to the forest patrol assessment limitations set forth in ORS 477.230:

Â Â Â Â Â  (a) The budgeted cost of the forester, as provided for in ORS 477.205 to 477.281, in providing protection for privately owned forestland shall be a lien upon such property, shall be reported by the forester to the governing body of the county in which the lands are situated on or after July 1 of each fiscal year, and shall be levied and collected by the governing body with the next taxes on the land in the same manner and with the same interest, penalty and cost charges as apply to ad valorem property taxes in this state. The governing body shall instruct the proper officer to extend the amounts on the assessment roll in a separate account, and the procedure provided by law for the collection of taxes and delinquent taxes shall apply. Upon collection thereof, the governing body shall repay the entire amount collected to the forester.

Â Â Â Â Â  (b) In lieu of the procedures under paragraph (a) of this subsection, the forester, under the direction of the State Board of Forestry, may make direct billing of the budgeted cost to owners of forestland and receive payment of the cost therefrom. In the event that under such billing procedures any owners fail to make payment, the unpaid budgeted cost shall become a lien against the property so billed and shall be levied and collected with the next taxes on such property as described in paragraph (a) of this subsection.

Â Â Â Â Â  (c) The budgeted cost of the forester in providing protection for forestland owned by the state or by a political subdivision shall be paid to the forester on or before the first day of January of the fiscal year for which such protection is to be provided.

Â Â Â Â Â  (2) Except as provided in ORS 477.230 (2), all moneys received by the forester pursuant to this section shall be paid into the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of ORS 477.205 to 477.281. [Formerly 477.033; 1983 c.16 Â§2; 1999 c.355 Â§8]

Â Â Â Â Â  477.272 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.274 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.275 [1981 c.321 Â§14; 1983 c.109 Â§1; repealed by 1989 c.769 Â§6]

Â Â Â Â Â  477.276 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.277 Additional assessment to maintain unencumbered balance of
Oregon
Forest
Land
Protection Fund. (1) In addition to any other assessment prescribed by ORS 477.205 to 477.281, in any fiscal year in which the Emergency Fire Cost Committee determines pursuant to ORS 477.760 that the unencumbered balance of the Oregon Forest Land Protection Fund is less than $22.5 million, a surcharge shall be levied and assessed in the amount of $47.50 for each improved lot or parcel, except as provided in ORS 477.760, to defray the increased cost of fire suppression on forestland that is caused by the existence of the improvements.

Â Â Â Â Â  (2) All surcharge moneys collected pursuant to this section shall be paid into the Oregon Forest Land Protection Fund.

Â Â Â Â Â  (3) If an owner of forestland files a forest protection plan with the forester which is approved by the State Board of Forestry under ORS 477.210 (2), the owner shall not be required to pay the surcharge levied under subsection (1) of this section.

Â Â Â Â Â  (4) Contiguous lots included in a combined lot that is described in ORS 477.295 (3)(a) and whose owner has made application to the forester under ORS 477.295 (4) are considered one lot for purposes of subsection (1) of this section.

Â Â Â Â Â  (5) As used in this section, a lot or parcel is ÂimprovedÂ if it is indicated as improved in the county assessorÂs property classification files or if a manufactured dwelling is sited on the lot or parcel. [1989 c.769 Â§3; 1991 c.639 Â§2; 1993 c.430 Â§1; 2003 c.685 Â§Â§1,6; 2005 c.802 Â§7; 2007 c.779 Â§2]

Â Â Â Â Â  Note: Section 5, chapter 779, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 5. The amendments to ORS 477.277 and 477.295 by sections 2 and 3 of this 2007 Act apply to tax years beginning on or after July 1, 2008. [2007 c.779 Â§5]

Â Â Â Â Â  477.278 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.280 [Repealed by 1953 c.152 Â§10]

Â Â Â Â Â  477.281 Limitation on obligation of landowner for fire protection. (1) The obligation of an owner of timberland or grazing land for payment of assessments and taxes for fire protection of forestland is limited to:

Â Â Â Â Â  (a) The payment of moneys pursuant to ORS 321.015 (2), 477.277, 477.295, 477.760 (4) and 477.880 to maintain the Oregon Forest Land Protection Fund; and

Â Â Â Â Â  (b) The payment of forest protection district assessments pursuant to ORS 477.205 to 477.281.

Â Â Â Â Â  (2) As used in this section, Âobligation of an owner of timberland or grazing land for payment of assessments and taxes for fire protection of forestlandÂ does not include the duties or obligations of the owner under ORS 477.066, 477.068 or 477.120 or the obligations of an owner of land included in a rural fire protection district pursuant to ORS 478.010. [1989 c.769 Â§9; 1991 c.639 Â§3; 1997 c.206 Â§2; 1999 c.59 Â§157; 2003 c.685 Â§Â§2,7; 2005 c.802 Â§8]

Â Â Â Â Â  477.282 [1953 c.152 Â§2; 1965 c.253 Â§116; renumbered 477.670]

Â Â Â Â Â  477.284 [1953 c.152 Â§3; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.285 [Formerly 477.035; repealed by 1989 c.769 Â§6]

Â Â Â Â Â  477.286 [1953 c.152 Â§4; 1965 c.253 Â§106; renumbered 477.625]

Â Â Â Â Â  477.288 [1953 c.152 Â§5; 1965 c.253 Â§109; renumbered 477.635]

Â Â Â Â Â  477.290 [1961 c.603 Â§14; 1965 c.253 Â§110; renumbered 477.640]

Â Â Â Â Â  477.291 [Formerly 477.039; repealed by 1999 c.355 Â§17]

Â Â Â Â Â  477.295 Minimum assessment under ORS 477.270; combining lots; fees; rules. (1) For purposes of making the levy and assessment of costs against forestland under ORS 477.270, the minimum cost to provide fire protection or suppression for any lot or parcel of real property separately assessed for ad valorem taxes or other taxes provided by law in lieu thereof, on the current assessment roll shall be not less than $18.75, except as provided in ORS 477.760. Three dollars and seventy-five cents of each minimum assessment shall be paid into the Oregon Forest Land Protection Fund. Otherwise, such assessments shall be determined under ORS 477.230 and 477.270.

Â Â Â Â Â  (2) In any fiscal year in which the Emergency Fire Cost Committee determines pursuant to ORS 477.760 that the unencumbered balance of the Oregon Forest Land Protection Fund has:

Â Â Â Â Â  (a) Increased to an amount:

Â Â Â Â Â  (A) More than $22.5 million but less than or equal to $30 million, the minimum assessment referred to in subsection (1) of this section shall be $16.88 for each lot or parcel. Of that amount, $1.88 of each minimum assessment shall be paid into the Oregon Forest Land Protection Fund.

Â Â Â Â Â  (B) More than $30 million, the minimum assessment referred to in subsection (1) of this section shall be $15 for each lot or parcel. This amount shall be treated in the same manner as assessments under ORS 477.230 and 477.270.

Â Â Â Â Â  (b) Decreased to an amount that is at or below $22.5 million, the minimum assessment referred to in subsection (1) of this section shall be $18.75 for each lot or parcel. This amount shall be treated in the same manner as assessments under subsection (1) of this section.

Â Â Â Â Â  (3) Upon application to the forester under subsection (4) of this section, contiguous lots held under identical ownership shall be considered as one combined lot for purposes of subsection (1) of this section. However, the following may not be included in a combined lot:

Â Â Â Â Â  (a) Except as provided in this paragraph, a lot on which a structure has been placed or improvements made for the purpose of erecting any temporary or permanent structure. One lot on which a single-family dwelling has been placed, and lots on which the structures and improvements that are appurtenant to that single-family dwelling have been placed, may be included in a combined lot that does not exceed 20 acres.

Â Â Â Â Â  (b) A lot that is in a subdivision containing lots that have been or are being offered for sale.

Â Â Â Â Â  (c) A lot that is not designated forest or agricultural land for the purpose of land use or special tax assessment purposes.

Â Â Â Â Â  (4) To qualify under subsection (3) of this section, an owner of forestland shall make application to the forester no later than April 15 of the fiscal year preceding each fiscal year for which the owner desires the land to be assessed under subsection (3) of this section. The application shall be on a form prescribed by the State Forester. A fee of $25 per combined lot shall be paid to the forester at the time of first application for the combined lot. An additional fee of $25 per combined lot shall be paid to the forester at the time of subsequent application, if an application for the combined lot was not made for the previous fiscal year.

Â Â Â Â Â  (5) The State Board of Forestry may adopt rules for the administration of the provisions of subsections (3) and (4) of this section.

Â Â Â Â Â  (6) For the purposes of this section, ÂlotÂ and ÂsubdivisionÂ have the meanings given those terms in ORS 92.010. [1965 c.428 Â§6; 1969 c.204 Â§1; 1977 c.153 Â§1; 1977 c.892 Â§49; 1981 c.321 Â§13; 1983 c.108 Â§1; 1989 c.769 Â§7; 1991 c.623 Â§1; 1991 c.639 Â§4; 1997 c.274 Â§7; 1999 c.355 Â§9; 2003 c.685 Â§Â§3,8; 2005 c.802 Â§Â§9,10; 2007 c.779 Â§3]

Â Â Â Â Â  Note: See note under 477.277.

Â Â Â Â Â  477.300 Use of funds in State Forestry Department Account for capital outlay expenditures of district. (1) Moneys available at any time in the State Forestry Department Account for the purposes of this chapter, particularly ORS 477.205 to 477.281, which moneys are not specifically obligated for other purposes, may be used by the forester with the approval of the State Board of Forestry for capital outlay expenditures in any forest protection district. Prior to the making of such capital outlay expenditures, the forester and board may specify that the account shall be reimbursed for all or a part of such expenditures, over a period not to exceed 10 years, from any one or a combination of the following sources:

Â Â Â Â Â  (a)
Forest
patrol assessments of the district involved.

Â Â Â Â Â  (b) Moneys derived from an association under ORS 477.406.

Â Â Â Â Â  (c) Moneys derived from municipal, county, state or federal agencies under this chapter, for the protection of their forestland from fire.

Â Â Â Â Â  (2) Any reimbursement of capital outlay expenditures required by the forester and board under subsection (1) of this section shall be a pro rata amount from the source or sources involved, based upon forestland acreage being protected in the district for which the expenditures are made. [Formerly 477.016]

Â Â Â Â Â  477.302 [Amended by 1965 c.253 Â§126; renumbered 477.705]

Â Â Â Â Â  477.304 [Amended by 1965 c.253 Â§127; renumbered 477.710]

Â Â Â Â Â  477.305 Forester to enforce prohibition against littering on forestland in districts. The forester is authorized to enforce the provisions of ORS 164.805 insofar as such affects forestland within forest protection districts established under this chapter. [1965 c.428 Â§2; 1971 c.743 Â§387]

Â Â Â Â Â  477.306 [Amended by 1965 c.253 Â§132; renumbered 477.730]

Â Â Â Â Â  477.308 [Amended by 1965 c.253 Â§133; renumbered 477.735]

Â Â Â Â Â  477.310 [Amended by 1959 c.363 Â§12; 1965 c.253 Â§134; renumbered 477.090]

Â Â Â Â Â  477.312 [Amended by 1959 c.363 Â§13; repealed by 1965 c.253 Â§153]

Â Â Â Â Â  477.314 [Repealed by 1965 c.253 Â§153]

RANGELAND

Â Â Â Â Â  477.315 Definition for ORS 477.315 to 477.325. As used in ORS 477.315 to 477.325, ÂrangelandÂ means any land:

Â Â Â Â Â  (1) That is located in that part of the state lying easterly of the summit of the
Cascade Mountains
;

Â Â Â Â Â  (2) That has not been classified as Class 1, Class 2 or Class 3 forestland under ORS 526.305 to 526.370; and

Â Â Â Â Â  (3) That contains isolated tracts of forestland not so classified or not within a forest protection district, or that is primarily rangeland, undeveloped land or undeveloped area containing sagebrush, juniper and similar growths. [Formerly 477.142; 2003 c.14 Â§315]

Â Â Â Â Â  477.317 Rangeland protection associations; organization; assistance from forester. (1) Any group of owners of rangeland that is within a rangeland protection system established under ORS 477.320, and that lies wholly outside any forest protection district, may organize a rangeland protection association for the purpose of protecting the rangeland from fire. The forester may enter into cooperative agreements or contracts with a rangeland protection association under the provisions of ORS 477.320 for the purpose of providing the assistance specified in subsection (2) of this section.

Â Â Â Â Â  (2) The forester may assist a rangeland protection association with organizing the association, training association members and acquiring firefighting equipment for the association. The forester may also assist a rangeland protection association with payment for liability insurance and other administrative expenses of the association, which may not exceed 50 percent of the total of budgeted operating costs and the cash equivalent of in-kind supplies and services of the association in any fiscal year. The costs of assistance specified in this subsection may not be paid from funds assessed from forestland owners under ORS 477.230. [2007 c.808 Â§2]

Â Â Â Â Â  477.320 Request of rangeland owners for protection; hearings; determination; cooperative agreements for protection. (1) Owners of rangeland may request the State Board of Forestry to hold a hearing on the subject of providing protection from fire for rangeland. Upon receipt of such request, the board or its authorized representative shall hold one or more public hearings in order to receive from interested persons information relating to the providing of such protection, and shall cause public notice of the time and place of each hearing to be given. The board or its authorized representatives shall keep the records of the proceedings of such hearings as public records.

Â Â Â Â Â  (2) After the hearing referred to in subsection (1) of this section, the board shall determine whether the rangeland should be included within a protection system. If the board determines that rangeland should be included in a rangeland protection system, the board, in cooperation with interested persons, shall establish the extent and type of protection to be provided and direct the forester or a rangeland protection association organized under ORS 477.317 to provide the protection. Such protection shall be commensurate with the values and uses of the rangeland to be protected.

Â Â Â Â Â  (3) After proceedings under subsections (1) and (2) of this section, the forester or a rangeland protection association organized under ORS 477.317 shall provide the type and extent of protection determined under subsection (2) of this section for rangeland determined to be included within a protection system under subsection (2) of this section. For the purpose of providing such protection, the forester and a rangeland protection association may enter into cooperative agreements or contracts with each other or, jointly or separately, with owners of rangeland, individuals, associations, corporations, road districts, rural fire protection districts or agencies of the federal government. [Formerly 477.144; 1999 c.355 Â§10; 2007 c.808 Â§5]

Â Â Â Â Â  477.325 Budget for rangeland protection; collection of costs; disposition of receipts. (1) Before June 1 each year, the owners of rangeland to be protected under ORS 477.320, including all rangeland protection associations organized under ORS 477.317, shall prepare in cooperation with the State Board of Forestry or its authorized representative, and submit to the board, a proposed budget for the fiscal year beginning on the next succeeding July 1. The budget shall include the proposed cost of such protection. At the meeting of the board under ORS 477.265, the board shall review the budget, make any changes therein that are proper and consistent with law, and pass final approval thereon.

Â Â Â Â Â  (2) The cost of protection of rangeland under ORS 477.317 and 477.320 shall be in accordance with the budget approved under subsection (1) of this section. The cost shall be collected pursuant to the cooperative agreement or contract entered into between the forester and the owners of the rangeland under ORS 477.320. All moneys received by the board pursuant to this subsection shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes of ORS 477.315 to 477.325. [Formerly 477.146; 1999 c.355 Â§11; 2007 c.808 Â§3]

FIRE WARDENS

Â Â Â Â Â  477.355 Fire wardens generally. (1) The State Forester shall appoint one or more district fire wardens for each forest protection district.

Â Â Â Â Â  (2) The State Forester shall appoint such additional fire wardens as are needed to enforce this chapter. [1965 c.253 Â§86; 1997 c.274 Â§8]

Â Â Â Â Â  477.360 Duties of fire warden for forest protection district. The district fire warden, under the direction of the State Forester, has charge of the fire prevention and suppression system in the forest protection district of the warden and such other duties as are required by law and the rules of the State Board of Forestry. Any other wardens serving in the district are subject to the direction of the district fire warden. [Formerly 477.008; 1999 c.355 Â§12]

Â Â Â Â Â  477.365 Duties and powers of wardens. (1) Under instructions from the forester as to their exercise of state authority, all wardens shall:

Â Â Â Â Â  (a) Take proper steps for the prevention and extinguishment of fires within the localities in which they exercise their functions.

Â Â Â Â Â  (b) Control the use of fire for clearing land during fire season, as provided by ORS 477.505 to 477.520.

Â Â Â Â Â  (c) Make such reports of their work and conditions within their localities as may be requested by the forester.

Â Â Â Â Â  (d) Have the power of peace officers to make arrests or issue citations pursuant to ORS 477.985 for violation of this chapter or rules or orders adopted pursuant thereto.

Â Â Â Â Â  (e) Enter upon the lands of any owner only in the discharge of their fire prevention and suppression duties, provided that in so entering they exercise due care to avoid doing damage.

Â Â Â Â Â  (f) Investigate the causes of fires and may secure a fire origin area, at any time, for the purpose of preserving evidence and conducting an investigation pertinent to this chapter and control, restrict or prohibit access by any unauthorized person so long as is reasonably necessary in the judgment of the warden.

Â Â Â Â Â  (g) Make a written determination, on a form prescribed by the State Forester, of the personnel and equipment reasonably available to an owner or operator who is required to make every reasonable effort pursuant to ORS 477.120 (5) and revise such determination as frequently as is necessary in the judgment of the warden.

Â Â Â Â Â  (h) Make a written determination, on a form prescribed by the State Forester, of the use of any power-driven machinery in any operation pursuant to ORS 477.670 and revise such determination as frequently as is necessary in the judgment of the warden.

Â Â Â Â Â  (2) The forester, or any warden coming under the jurisdiction of the forester, may administer oaths in investigations of violations of this chapter and the preparation of reports thereon. [Formerly 477.012; 1971 c.743 Â§388; 1993 c.697 Â§4; 1997 c.274 Â§9; 2003 c.14 Â§316]

Â Â Â Â Â  477.370 [Formerly 477.014; 1987 c.158 Â§104; repealed by 1997 c.274 Â§55]

Â Â Â Â Â  477.375 [1965 c.253 Â§91; repealed by 1997 c.274 Â§55]

COOPERATIVE CONTRACTS OR AGREEMENTS

Â Â Â Â Â  477.405 [1965 c.253 Â§77; repealed by 1967 c.429 Â§23 (477.406 enacted in lieu of 477.405)]

Â Â Â Â Â  477.406 Cooperative contracts or agreements for forest protection or forest related activities; negotiation. (1) The forester and a forest protective association may enter into a contract or agreement with each other or, jointly or separately, with a federal or state agency, political subdivision, corporation, responsible organization or responsible landowner or group of landowners for the prevention and suppression of fire on forestland or on land other than forestland, or both, to prevent and suppress fire.

Â Â Â Â Â  (2) Contracts and agreements under subsection (1) of this section, and all renewals and revisions thereof, must be negotiated in accordance with procedures specified by rules of the State Board of Forestry.

Â Â Â Â Â  (3) The forester and a forest protective association may enter into a contract or agreement for the accomplishment of forestry related activities.

Â Â Â Â Â  (4) Contracts and agreements between the forester and a forest protective association under subsections (1) and (2) of this section may include the purchase from the forester of supplies and equipment needed to provide and support fire protection services. [1967 c.429 Â§24 (enacted in lieu of 477.405); 1969 c.204 Â§2; 1993 c.415 Â§1; 1999 c.355 Â§13]

Â Â Â Â Â  477.408 Provisions of contract or agreement. Contracts or agreements under ORS 477.406 may provide, among other things, for any or all of the parties to do any one or more of the following:

Â Â Â Â Â  (1) Exchange services on a cooperative basis.

Â Â Â Â Â  (2) Provide services, supplies and equipment in return for cash payment or other compensation.

Â Â Â Â Â  (3) Loan or lease equipment.

Â Â Â Â Â  (4) Subcontract obligations. [1967 c.429 Â§26; 1993 c.415 Â§2]

Â Â Â Â Â  477.410 Liability of parties; responsibility for equipment; unemployment insurance and workersÂ compensation; sovereign immunity. (1) Unless otherwise provided in a contract or agreement, and except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) A party to a contract or agreement under ORS 477.406, who is performing services for the benefit of another party, is not liable for injury or damages to persons or property inflicted by the actions of such other party.

Â Â Â Â Â  (b) If equipment is loaned or leased pursuant to a contract or agreement under ORS 477.406, the party to have primary use of the equipment under the contract or agreement is responsible for any and all damages or loss to such equipment or for insuring the equipment against loss or damage in a manner acceptable to the party owning the equipment.

Â Â Â Â Â  (c) If the services of personnel are involved pursuant to a contract or agreement under ORS 477.406, the party to have primary control over such personnel under the contract or agreement shall provide such unemployment insurance and workersÂ compensation coverage as may be required by law.

Â Â Â Â Â  (2) Nothing in ORS 477.406 to 477.412 or in any contract or agreement under ORS 477.406 constitutes a waiver by the State of
Oregon
of its immunity from suit under section 24, Article IV of the Oregon Constitution, in addition to any waiver otherwise provided by law. [1967 c.429 Â§27]

Â Â Â Â Â  477.412 Disposition and use of moneys received by forester under contract or agreement. All money received by the forester pursuant to a contract or agreement described in ORS 477.406 shall be paid into the State Treasury, credited to the State Forestry Department Account and used pursuant to law for the purposes of the contract or agreement. [1967 c.429 Â§28]

Â Â Â Â Â  477.415 Definitions for ORS 477.440 to 477.460. The definitions in ORS 321.005 apply to ORS 477.440 to 477.460. [1965 c.253 Â§78; 1967 c.429 Â§35; 1981 c.321 Â§8]

Â Â Â Â Â  477.420 [Formerly 477.133; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.425 [Formerly 477.135; 1967 c.429 Â§13; 1977 c.182 Â§2; repealed by 1981 c.321 Â§12]

Â Â Â Â Â  477.430 [1965 c.253 Â§82; 1967 c.429 Â§5; repealed by 1981 c.321 Â§12]

Â Â Â Â Â  477.440 Emergency Fire Cost Committee; members; terms; vacancies. (1) The State Board of Forestry shall appoint an Emergency Fire Cost Committee consisting of four members, who shall be forest landowners or representatives of forest landowners whose forestland is being assessed for forest fire protection within a forest protection district. At least one member shall be selected from each forest region of the state. Members shall serve at the pleasure of the board.

Â Â Â Â Â  (2) Members of the Emergency Fire Cost Committee shall be appointed by the board for four-year terms. Appointments under this subsection shall be made by the board within 60 days after July 21, 1987. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term. [Formerly 527.280; 1983 c.759 Â§12; 1987 c.919 Â§19]

Â Â Â Â Â  477.445 Distribution of fire emergency funds by committee. The committee shall supervise and control the distribution of funds from the Oregon Forest Land Protection Fund established under ORS 477.750. [Formerly 527.282; 1967 c.429 Â§6; 1981 c.321 Â§7]

Â Â Â Â Â  477.450 Election of committee chairperson. After July 1, 1961, the committee shall meet and elect one of its members chairperson. The chairperson shall hold office for a period determined by the committee. Whenever the office of chairperson of the committee becomes vacant, the committee at its next regular or special meeting shall elect one of its members to fill the vacancy. [Formerly 527.288]

Â Â Â Â Â  477.455 Meetings of committee; committee administrator. (1) Regular meetings of the committee shall be held quarterly prior to the day set for meetings of the State Board of Forestry, as otherwise provided by law. Special meetings of the committee may be called by its chairperson or by three members. The act or decision of any three members shall be deemed the act or decision of the committee.

Â Â Â Â Â  (2) A staff member of the State Forestry Department shall be designated by the State Forester to serve as administrator for the committee. [Formerly 527.296; 1987 c.919 Â§21; 1991 c.639 Â§9]

Â Â Â Â Â  477.460 Duties of administrator; compensation and expenses. (1) The administrator shall act as secretary of the committee and shall carry out the provisions of ORS 477.440 to 477.460 in such manner as the committee shall direct. The salary and other expenses of the administrator shall be paid from the Oregon Forest Land Protection Fund as are other expenses of the committee.

Â Â Â Â Â  (2) Members of the committee are entitled to compensation and expenses as provided in ORS 292.495. [Formerly 527.292; 1969 c.314 Â§51; 1981 c.321 Â§6; 1987 c.919 Â§22]

FIRE PREVENTION

(Fire Seasons)

Â Â Â Â Â  477.505 State Forester may declare fire season in district. (1) When conditions of fire hazard exist in a forest protection district or any part thereof, the State Forester may designate for that district or any part thereof the date of the beginning of a fire season for that year. The fire season shall continue for that district or part thereof until ended by order of the State Forester when conditions of fire hazard no longer exist in that district or part thereof.

Â Â Â Â Â  (2) The State Forester may, during the same year and for the same district under circumstances similar to those described in subsection (1) of this section, designate one or more subsequent fire seasons. [1965 c.253 Â§93; 1969 c.204 Â§3; 1997 c.274 Â§10]

Â Â Â Â Â  477.510 Acts prohibited during fire season. It is unlawful, during a fire season inside or within one-eighth of one mile of a forest protection district, to:

Â Â Â Â Â  (1) Smoke while working in or traveling through any operation area.

Â Â Â Â Â  (2) Use fuse and caps for blasting unless approval is granted by the forester. [Formerly 477.165; 1997 c.274 Â§11]

(Permits)

Â Â Â Â Â  477.515 Permits required for fires on forestlands; waiver; permit conditions; cooperative agreements for permit administration; rules. (1) It is unlawful to set or cause to be set an open fire inside or within one-eighth of one mile of a forest protection district, either on oneÂs own land or on the land of another, without first securing a written permit for burning from the forester and complying with the conditions of the permit. In granting permits for burning:

Â Â Â Â Â  (a) The forester may waive the requirement that permits be secured prior to burning, except during a fire season or when required under rules adopted pursuant to subsection (4) of this section.

Â Â Â Â Â  (b) The forester shall prescribe conditions necessary to be observed in setting a fire and preventing it from spreading out of control.

Â Â Â Â Â  (c) The forester may prescribe conditions necessary to be observed in maintaining air quality.

Â Â Â Â Â  (2) Any permit obtained through willful misrepresentation is void.

Â Â Â Â Â  (3) To avoid confusion or duplication of administration and to promote government efficiency, the forester may enter into a cooperative agreement with a county, a city or a rural fire protection district that:

Â Â Â Â Â  (a) Allows the forester to administer the requirements of this section, in conjunction with the enforcement authority of ORS 477.980 to 477.993, on lands not otherwise subject to the requirements of this chapter; or

Â Â Â Â Â  (b) Allows the cooperating agency to administer the burning permit requirements of ORS chapter 476 or 478, as appropriate, including applicable enforcement authority, on lands otherwise subject to the requirements of this chapter.

Â Â Â Â Â  (4) All burning allowed under this section shall comply with applicable rules that may be adopted by the State Board of Forestry and the Department of Environmental Quality.

Â Â Â Â Â  (5) The provisions of this section do not apply to campfires. [1965 c.253 Â§95; 1969 c.204 Â§204; 1969 c.680 Â§1; 1971 c.297 Â§1; 1997 c.274 Â§12; 1999 c.355 Â§14]

Â Â Â Â Â  477.520 Refusal, suspension or revocation of permits. The forester may refuse, suspend or revoke a permit authorized by or issued under ORS 477.515 (1), when necessary in the judgment of the forester to prevent danger to life, health, forest resources or property. The forester may also refuse, suspend or revoke a permit authorized by or issued under ORS 477.515 (1), when necessary in the judgment of the forester, and after consultation with the Environmental Quality Commission to prevent air pollution, as defined in ORS 468A.005. [1965 c.253 Â§96; 1969 c.680 Â§2; 1997 c.274 Â§13]

Â Â Â Â Â  477.525 [1965 c.253 Â§97; repealed by 1967 c.429 Â§14 (477.526 enacted in lieu of 477.525)]

Â Â Â Â Â  477.526 [1967 c.429 Â§15 (enacted in lieu of 477.525); repealed by 1969 c.204 Â§8]

Â Â Â Â Â  477.530 [1965 c.253 Â§98; repealed by 1997 c.274 Â§55]

Â Â Â Â Â  477.532 Regional air quality authorityÂs functions limited. None of the functions of the Environmental Quality Commission under ORS 477.013, 477.515 and 477.520 shall be performed by any regional air quality authority established pursuant to ORS 468A.105. [1969 c.680 Â§5; 1997 c.274 Â§49]

(Restricted Uses)

Â Â Â Â Â  477.535 Forester may proclaim forestland subject to restricted uses; coordination of state and federal land restrictions. (1) If the forester determines that any forestland inside or within one-eighth of one mile of a forest protection district is particularly exposed to fire danger, by proclamation the forester may designate such forestland as an extra fire hazard and may restrict the use of such forestland.

Â Â Â Â Â  (2) The proclamation shall designate the area to which and the period during which the restrictions apply, and require that the area be subject to use only upon the condition that entrants comply with all the restrictions for the area.

Â Â Â Â Â  (3) The proclamation shall designate the type of closure as:

Â Â Â Â Â  (a) Regulated closure;

Â Â Â Â Â  (b) Permit closure; or

Â Â Â Â Â  (c) Absolute closure.

Â Â Â Â Â  (4) For the purpose of consistency and coordination between all affected agencies in the administration of forestland restrictions, a plan shall be developed by the forester, in cooperation with federal, state and local governmental agencies, landowners and organizations affected by the restrictions. The primary objective of the plan is uniformity of regulations regardless of land ownership. The plan must recognize variation in fire danger and must specify levels of closure by unique but easily recognizable geographic boundaries. [Formerly 477.156; 1967 c.429 Â§45; 1989 c.615 Â§3; 1997 c.274 Â§14]

Â Â Â Â Â  477.540 Notice of proclamation; suspension or termination; reinstatement. (1) The forester shall cause a notice of the closure proclaimed under ORS 477.535 to be posted in conspicuous locations that are in or near the designated areas. The forester shall cause a notice of each proclamation to be published in at least one newspaper published in each forest protection district containing the designated areas. Each published notice shall describe the area, type, restrictions and effective date of closure, and the manner in which permits may be secured if the area is subject to a permit closure.

Â Â Â Â Â  (2) The proclamation shall remain in force until the time designated therein expires or until the forester finds that the restricted use is no longer requisite and by order suspends or terminates it. A reinstatement of a closure after a suspension does not require the notices described in subsection (1) of this section. [Formerly 477.160; 1967 c.429 Â§46; 1969 c.204 Â§5; 1997 c.274 Â§15; 1999 c.355 Â§15]

Â Â Â Â Â  477.545 Restricted uses during closure. (1) Regulated closures require entrants into designated areas to comply with the requirements set forth in the proclamation under ORS 477.535, which requirements in the judgment of the forester are necessary to prevent danger to life, forest resources or property.

Â Â Â Â Â  (2) Permit closures make the area subject to entry only through permit issued by the forester. The permit shall contain requirements which in the judgment of the forester are necessary to prevent danger to life, forest resources or property. The forester may, during periods of fire hazard conditions, refuse, suspend, revoke or restrict such permits.

Â Â Â Â Â  (3) Absolute closures restrict the areas to all forms of use and shall be designated only during periods of extreme fire hazard conditions endangering life, forest resources or property. [Formerly 477.158; 1967 c.429 Â§47; 1969 c.204 Â§6; 1997 c.274 Â§16]

Â Â Â Â Â  477.550 Violation of restrictions; access for fire fighting permitted. (1) Except as provided in subsection (2) of this section, it is unlawful to enter any restricted area except in compliance with ORS 477.535 and 477.545, or to violate any of the requirements or restrictions under such sections.

Â Â Â Â Â  (2) Nothing in this section applies to an ownerÂs right of entry upon the land of the owner or prohibits free access to any area by anyone for the sole purpose of preventing or extinguishing fires. [Formerly 477.162; 1967 c.429 Â§48]

(Smoke Management)

Â Â Â Â Â  477.552 Policy. It is the policy of the State of
Oregon
:

Â Â Â Â Â  (1) To improve the management of prescribed burning as a forest management and protection practice; and

Â Â Â Â Â  (2) To minimize emissions from prescribed burning consistent with the air quality objectives of the federal Clean Air Act and the State of Oregon Clean Air Act Implementation Plan developed by the Department of Environmental Quality under ORS 468A.035. [1989 c.920 Â§2]

Â Â Â Â Â  477.554 Program establishment; content. (1) With the advice and assistance of the advisory committee established under ORS 477.556, and subject to the review of the State Board of Forestry, the State Forester shall adopt and implement programs for meeting the objectives set forth in ORS 477.013 and 477.552 to 477.562. The programs shall include:

Â Â Â Â Â  (a) Collection, analysis and distribution of information regarding prescribed burning and other alternative fuel management techniques;

Â Â Â Â Â  (b) Assistance to landowners wanting to evaluate alternative burning and nonburning fuel management strategies and the collection of data regarding fuel conditions existing before and after treatment;

Â Â Â Â Â  (c) Aerial monitoring of prescribed burning activity;

Â Â Â Â Â  (d) Distribution of information to the Department of Environmental Quality on progress toward meeting federal and state air quality standards;

Â Â Â Â Â  (e) Establishment of a system to track forest burning on a geographically specific basis; and

Â Â Â Â Â  (f) Collection, analysis and distribution of information regarding emissions from wildfires for comparison with prescribed burning.

Â Â Â Â Â  (2) The programs shall be administered by the State Forestry Department. [1989 c.920 Â§3; 1997 c.274 Â§50; 2007 c.213 Â§2]

Â Â Â Â Â  477.556 Advisory committee; membership; terms; staff. (1) An advisory committee shall be created by the State Forester to advise and assist the State Forester in carrying out the programs required by ORS 477.013, 477.515 and 477.552 to 477.562. The advisory committee shall consist of five members as set forth in subsections (2) and (3) of this section.

Â Â Â Â Â  (2) The following three members shall be appointed by the State Forester:

Â Â Â Â Â  (a) One member representing a nonindustrial forest landowner;

Â Â Â Â Â  (b) One member representing an industrial forest landowner; and

Â Â Â Â Â  (c) One member representing the public.

Â Â Â Â Â  (3) In addition to the members designated in subsection (2) of this section, representatives of the following federal agencies shall be invited to serve as members of the advisory committee:

Â Â Â Â Â  (a) A representative of the United States Forest Service.

Â Â Â Â Â  (b) A representative of the United States Bureau of Land Management.

Â Â Â Â Â  (4) Each member of the advisory committee shall serve for a term of two years.

Â Â Â Â Â  (5) Members of the advisory committee are entitled to compensation as provided in ORS 292.495.

Â Â Â Â Â  (6) A vacancy for any cause occurring before the expiration of a term shall be filled for the unexpired term by a person appointed by the State Forester.

Â Â Â Â Â  (7) A staff member of the State Forestry Department shall be designated by the State Forester to serve as secretary for the committee. [1989 c.920 Â§4; 1997 c.274 Â§51]

Â Â Â Â Â  477.558 Functions for advisory committee. The advisory committee created under ORS 477.556 shall:

Â Â Â Â Â  (1) Advise the State Forestry Department in collecting information about prescribed burning operations; and

Â Â Â Â Â  (2) Advise the State Forestry Department on the collection, analysis and distribution of information required under ORS 477.554. [1989 c.920 Â§5; 2007 c.213 Â§3]

Â Â Â Â Â  477.560
Oregon
Forest
Smoke Management Account; moneys paid to account; use. (1) The Oregon Forest Smoke Management Account is established separate and distinct from the General Fund in the State Treasury.

Â Â Â Â Â  (2) The following moneys shall be credited to the Oregon Forest Smoke Management Account:

Â Â Â Â Â  (a) Nonrefundable registration fees received by the State Forestry Department for Class 1 forestland under ORS 526.324 to be burned west of the summit of the Cascade Mountains, not including
Hood
River
County
.

Â Â Â Â Â  (b) Fees received by the State Forester for Class 1 forestland under ORS 526.324 treated by a prescription burn method under ORS 477.515 (1) west of the summit of the Cascade Mountains, not including Hood River County.

Â Â Â Â Â  (c) Fees for federal forestland included within the regulated area under ORS 477.013 to be treated by any prescription burn method subject to the provisions of the State of
Oregon Clean Air Act Implementation Plan
and the federal Clean Air Act received by the State Forester.

Â Â Â Â Â  (3) The moneys in the Oregon Forest Smoke Management Account are appropriated continuously for and shall be used by the State Forester exclusively for the administration of the smoke management program approved under ORS 477.013 and 477.554. [1989 c.920 Â§7; 1997 c.274 Â§52; 2007 c.213 Â§4]

Â Â Â Â Â  477.562 Registration fee; rules. (1) The State Forestry Department shall collect a nonrefundable registration fee for Class 1 forestland under ORS 526.324 to be burned west of the summit of the Cascade Mountains, not including
Hood
River
County
.

Â Â Â Â Â  (2) Any owner of Class 1 forestland under ORS 526.324 and any agency managing Class 1 forestland under ORS 526.324 lying within the regulated area as described in the plan required under ORS 477.013 shall register with the State Forester, in accordance with rules adopted by the State Forester, the number of acres to be burned prior to December 31 of the same year.

Â Â Â Â Â  (3) The State Forester shall establish by rule the amount of fees to be collected under this section. The fees may not exceed:

Â Â Â Â Â  (a) Fifty cents per acre for registration.

Â Â Â Â Â  (b) $5 per acre for forestland classified as Class 1 under ORS 526.324 that has been treated by any prescription burn method authorized by the issuance of a permit under ORS 477.515 (1).

Â Â Â Â Â  (4) Federal lands included within the regulated area under the provision of the smoke management plan approved under ORS 477.013 shall also be subject to the fees authorized under subsection (3) of this section for forestland to be treated by any prescription burn method subject to the provisions of the State of Oregon Clean Air Act Implementation Plan and the federal Clean Air Act.

Â Â Â Â Â  (5) The State Forester may establish a minimum fee per billing, combining the fees in subsections (1) and (3) of this section. The combined minimum fee may not exceed $30.

Â Â Â Â Â  (6) In order to efficiently collect fees established by this section, the State Forester is authorized to enter into contracts or agreements with a federal land management agency, a person or a public body as defined in ORS 174.109. Such a contract or agreement may provide for payment methods such as estimated annual payments with periodic adjustment to ensure the recovery of actual fees due, or semiannual or quarterly consolidated billings.

Â Â Â Â Â  (7) Notwithstanding ORS 291.238, moneys collected under this section shall be deposited in the Oregon Forest Smoke Management Account established under ORS 477.560. [1989 c.920 Â§8; 1991 c.919 Â§15a; 1997 c.274 Â§53; 2007 c.213 Â§5]

SNAGS; SLASHING AND OTHER DEBRIS

Â Â Â Â Â  477.565 Felling dead trees and snags; rules. (1) In an operation area on forestland inside or within one-eighth of one mile of a forest protection district:

Â Â Â Â Â  (a) If power-driven machinery is used at any location to load and assemble forest products, the operator shall fell all dead trees and snags of such size and within such distance of the equipment as may be required by rules promulgated by the State Forester.

Â Â Â Â Â  (b) On forestland west of the summit of the
Cascade Mountains
, the operator shall fell all dead trees and snags within the operation area of such size, at such times and in such manner as may be required by rules promulgated by the State Forester.

Â Â Â Â Â  (2) Rules promulgated under this section shall prescribe such felling as reasonably is necessary to prevent the spread of fire. [Formerly 477.217; 1967 c.429 Â§49; 1997 c.274 Â§17]

Â Â Â Â Â  477.570 [Formerly 477.242; repealed by 1973 c.46 Â§8]

Â Â Â Â Â  477.575 [Formerly 477.244; 1969 c.680 Â§3; 1973 c.46 Â§4; repealed by 1987 c.154 Â§1]

Â Â Â Â Â  477.580 Determination of additional fire hazards; notice to landowner; plan for reducing hazard; release from liability. (1) Following the issuance of a permit pursuant to ORS 477.625, and after slashing has been created in an operation area inside or within one-eighth of one mile of a forest protection district, the forester may make a determination if such slashing and debris exists on the operation area in sufficient quantity and arrangement as to constitute an additional fire hazard that endangers life, forest resources or property, and if such area is in need of additional work or protection to reduce, abate or offset the additional fire hazard. Whenever practical, the forester shall make the determination referred to in this subsection during the administration and enforcement of the Oregon Forest Practices Act.

Â Â Â Â Â  (2) If the forester determines that an additional fire hazard exists on the operation area sufficient to endanger life, forest resources or property, and that such area is in need of additional work or protection to reduce, abate or offset the additional fire hazard, the forester shall so notify the landowner and operator or their representatives in writing of such determination. Pursuant to rules promulgated by the State Forester, the notice to the landowner or operator shall contain provisions for offsetting the additional fire hazard by burning, improvements, extra protection or other means. The notice shall also specify a reasonable time for completion of the provisions contained therein.

Â Â Â Â Â  (3) When the forester finds that the provisions set forth in subsection (2) of this section have been complied with or that the additional hazard has been, in the opinion of the forester, sufficiently reduced by other means to offset the hazard, the forester shall immediately issue to the operator or landowner a release from all obligations imposed by ORS 477.120 (2)(c).

Â Â Â Â Â  (4) If the forester determines that an additional fire hazard exists, the forester shall, at the request of the owner or operator, with the approval of the owner, grant a release upon payment by the owner or operator of such sum of money as the forester finds necessary to provide additional protection or means necessary to reduce or offset the additional hazard created by such slashing and other debris. In no event may this sum exceed the lesser of:

Â Â Â Â Â  (a) $6 for each 1,000 board feet of timber harvested in an operation;

Â Â Â Â Â  (b) The foresterÂs estimated cost of reducing or providing other means to offset the additional hazard; or

Â Â Â Â Â  (c) $10 for each acre in a stand improvement operation where no timber is harvested.

Â Â Â Â Â  (5) Moneys received under subsection (4) of this section shall be placed in the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of forest protection within the district.

Â Â Â Â Â  (6) Any owner of forestland may make written request to the forester to assume all obligations for the disposal or reduction of any additional fire hazard determined to exist thereon. If the forester then determines that the owner can comply with such obligation, the forester shall immediately issue to all other persons involved a written release of such obligations.

Â Â Â Â Â  (7) Any order or determination made by the forester pursuant to this section is final unless modified or vacated in an appeal to the State Board of Forestry taken within 30 days after issuance of the order. [1965 c.253 Â§121; 1965 c.428 Â§16; 1967 c.429 Â§54; 1973 c.46 Â§5; 1975 c.74 Â§1; 1979 c.222 Â§1; 1997 c.274 Â§18; 2003 c.14 Â§317]

Â Â Â Â Â  477.585 [1967 c.429 Â§56; repealed by 1973 c.46 Â§8]

MACHINERY REGULATIONS

(Enjoining Violations)

Â Â Â Â Â  477.605 Enjoining violations of ORS 477.615 and 477.645 to 477.655. Any person violating any provisions of ORS 477.615 and 477.645 to 477.655 may be enjoined in an appropriate judicial proceeding from the further use of such equipment until the person complies with these sections. [Formerly 477.218; 1997 c.274 Â§19]

Â Â Â Â Â  477.610 Standardization of fire-fighting equipment used to protect forestland; rules. (1) Notwithstanding any other law, the State Forester, in cooperation with other forest protection associations and agencies, shall carry on a continuous program for the standardization of equipment used for the protection of forestland from fire, and may issue rules, with the approval of the State Board of Forestry, for such standardization where it is the finding of the forester and board that such standardization is economically feasible.

Â Â Â Â Â  (2) The provisions of ORS 476.410 to 476.440 shall not apply to equipment used for the protection of forestland from fire. [1965 c.76 Â§Â§2,3; 1999 c.355 Â§16]

(General Regulations)

Â Â Â Â Â  477.615 Additional water supply and equipment; rules. (1) During a fire season inside or within one-eighth of one mile of a forest protection district, when, in the judgment of the forester, an operation is of sufficient size or so planned and operated as to justify additional protection from fire, the owner or operator, when so directed by the forester in writing, shall provide, within such time as is specified in the writing, additional water supply and equipment for use in fire suppression that is in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (2) All such equipment shall be kept in constant readiness for instant use in fighting forest fires. However, nothing in this section prohibits the use of the equipment by the operator for sprinkling roads or other uses within the operation area.

Â Â Â Â Â  (3) Rules promulgated under this section shall prescribe such water supply and equipment as reasonably are necessary to provide immediate and effective suppression of fires on forestland and may provide for the use of alternate methods and equipment. [Formerly 477.212; 1967 c.429 Â§17; 1995 c.605 Â§2; 1997 c.274 Â§20]

Â Â Â Â Â  477.620 [Formerly 477.215; repealed by 1995 c.605 Â§1]

Â Â Â Â Â  477.625 Permit to use fire or power-driven machinery; exception; conditions; waiver of permit. (1) Every person conducting an operation inside or within one-eighth of one mile of a forest protection district that uses fire in any form or power-driven machinery shall first obtain from the forester a written permit, which shall require that the holder of the permit:

Â Â Â Â Â  (a) Take reasonable precautions that in the judgment of the forester are necessary in the use of fire and power-driven machinery to prevent the spread of fire on or from an operation area.

Â Â Â Â Â  (b) Designate a representative authorized to act on all matters having to do with fire control, which representatives shall be available at all times by direct means of communication with the forester.

Â Â Â Â Â  (c) If operating west of the summit of the
Cascade Mountains
, close down any part or all of the operation during any period of time when notified that, in the judgment of the forester, conditions exist as described in ORS 477.670.

Â Â Â Â Â  (2) Routine road maintenance is excepted from the requirement to obtain a permit to operate power-driven machinery under this section. As used in this subsection Âroutine road maintenanceÂ means grading, cleaning ditches, culvert cleaning, spot rocking or mechanical brushing along the roadside to maintain visibility.

Â Â Â Â Â  (3)(a) The forester may waive the requirement to obtain a written permit under this section when in the judgment of the forester the operation will not constitute a fire hazard sufficient to justify the requirement.

Â Â Â Â Â  (b) Waiver of the requirement to obtain a written permit under this section does not relieve the owner and operator of the responsibility for complying with other applicable duties, requirements or penalties of this chapter. [Formerly 477.286; 1991 c.634 Â§1; 1997 c.274 Â§21]

Â Â Â Â Â  477.627 [1975 c.185 Â§3; repealed by 1975 c.185 Â§6]

Â Â Â Â Â  477.630 Information in permit. (1) Each permit issued under ORS 477.625 shall include:

Â Â Â Â Â  (a) The legal description of the area upon which any operation is to be conducted, or an alternate description of the area permitted by the forester;

Â Â Â Â Â  (b) The name and address of the operator and owner; and

Â Â Â Â Â  (c) Any other information considered by the forester to be necessary for the administration of the rules promulgated under this chapter.

Â Â Â Â Â  (2) The information required in subsection (1) of this section shall be provided by the operator or owner, prior to issuance of the permit by the forester. [1965 c.253 Â§108; 1975 c.185 Â§1; 1997 c.274 Â§22]

Â Â Â Â Â  477.635 Authority to issue, refuse, suspend or revoke permit. The forester may issue the permits required in ORS 477.625 and suspend or revoke such permits because of violation of the terms thereof or noncompliance with this chapter. The forester shall refuse to issue a permit to any person for the conduct of an operation when, in the judgment of the forester, an excessive amount of forest debris in and around the operation area results in an extreme fire hazard that endangers life, forest resources or property. [Formerly 477.288; 1997 c.274 Â§23]

(Fire Season Regulations)

Â Â Â Â Â  477.640 Use and refueling of power saws. During a fire season, every person using, operating or fueling a saw powered by an internal combustion engine inside or within one-eighth of one mile of a forest protection district shall comply with the rules of the State Forester relating thereto, promulgated for the prevention and suppression of fire. [Formerly 477.290; 1997 c.274 Â§24]

Â Â Â Â Â  477.645 Internal combustion engines; rules. (1) During a fire season every person operating an internal combustion engine inside or within one-eighth of one mile of a forest protection district shall equip and maintain the engine in conformity with rules promulgated by the State Forester. These rules shall prescribe such equipment as reasonably is necessary to prevent the escape of fire from such an engine.

Â Â Â Â Â  (2) Escape of fire from any engine described in this section is prima facie evidence that it has not been equipped and maintained adequately in compliance with rules promulgated under this section. [Formerly 477.182; 1967 c.429 Â§18; 1997 c.274 Â§25]

Â Â Â Â Â  477.650 Stationary internal combustion engines; rules; waiver. (1) During a fire season every person operating a stationary internal combustion engine inside or within one-eighth of one mile of a forest protection district shall provide at each engine on an operation area a water supply, and equipment for its use in fire suppression, in conformity with rules promulgated by the State Forester. These rules shall prescribe such water supply and equipment as reasonably are necessary to prevent the spread of fire and may provide for the use of alternate methods and equipment.

Â Â Â Â Â  (2) When a person has equipped one engine as required by subsection (1) of this section, any additional engines operated by the person within 150 feet of the equipped engine shall be exempt from the requirements of subsection (1) of this section.

Â Â Â Â Â  (3) For the purposes of this section, an internal combustion engine shall be considered stationary if it is operated for a period of more than two days exclusively at one location in an operation area.

Â Â Â Â Â  (4) The forester in writing may waive any requirement of this section when an operation will not constitute a fire hazard sufficient to justify the requirement. [Formerly 477.184; 1967 c.429 Â§19; 1997 c.274 Â§26]

Â Â Â Â Â  477.655 Fire-fighting tools and equipment at operation area and on trucks; rules. During a fire season inside or within one-eighth of one mile of a forest protection district:

Â Â Â Â Â  (1) Every person conducting an operation shall provide and maintain, at the operation area or at a location designated by the forester, fire-fighting tools that are in conformity with rules promulgated by the State Forester. The tools shall be used only for fighting fire and for no other purpose.

Â Â Â Â Â  (2) Each internal combustion engine used in an operation area shall be equipped with fire-fighting tools and equipment that are in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (3) All trucks driven over roads through forestland, excepting county roads and state highways, shall be equipped with fire-fighting tools and equipment that are in conformity with rules promulgated by the State Forester.

Â Â Â Â Â  (4) For purposes of this section, the rules promulgated by the State Forester:

Â Â Â Â Â  (a) Shall prescribe such type and number of tools and equipment for extinguishing fires as reasonably are necessary to suppress fires, and the manner of storing such tools when not in use.

Â Â Â Â Â  (b) May provide for the use of alternate methods, tools and equipment.

Â Â Â Â Â  (5) The tools and equipment prescribed by these rules shall be kept in constant repair and readiness for instant use. [Formerly 477.186; 1967 c.429 Â§20; 1997 c.274 Â§27]

Â Â Â Â Â  477.660 Additional protection facilities or services at operation area. During a fire season when in the judgment of the forester any operation inside or within one-eighth of one mile of a forest protection district has a fire hazard requiring additional protection, the operator shall provide such other facilities or services as the forester by written notice may direct. [Formerly 477.187; 1967 c.429 Â§21; 1997 c.274 Â§28]

Â Â Â Â Â  477.665 Fire watch service; rules; waiver. (1) During a fire season inside or within one-eighth of one mile of a forest protection district, every operator using power-driven machinery in an operation area shall provide fire watch service on the operation area. The fire watch service shall consist of not less than one competent person, who shall be constantly on duty at times prescribed by rules promulgated by the State Forester. These rules shall require fire watch service at such times and at such places as the spread of fire on or from the operation area to forestland reasonably may be expected.

Â Â Â Â Â  (2) The forester may modify or waive, in writing, any requirement of this section as to any operation whenever the fire hazard is not sufficient to justify the requirement. [Formerly 477.188; 1967 c.429 Â§22; 1969 c.204 Â§7; 1997 c.274 Â§29; 1999 c.59 Â§158]

Â Â Â Â Â  477.670 When use of fire or power-driven machinery prohibited. During a fire season inside or within one-eighth of one mile of a forest protection district situated west of the summit of the
Cascade Mountains
, if the forestland in such district, or any part thereof, is susceptible in the judgment of the forester to damage by fire, the forester shall issue notice to that effect. Thereafter the use of fire in any form by any person in any operation area or the use of power-driven machinery for any operation, is unlawful unless approved by the forester. Approval shall be granted only when in the judgment of the forester the activity will not constitute a fire hazard sufficient to justify the requirement. [Formerly 477.282; 1993 c.415 Â§3; 1997 c.274 Â§30]

Â Â Â Â Â  477.685 [Formerly 477.246; repealed by 1995 c.605 Â§1]

Â Â Â Â Â  477.690 [Formerly 477.248; repealed by 1995 c.605 Â§1]

MISCELLANEOUS

Â Â Â Â Â  477.695 Removal of flammable material from railroad rights of way. (1) Every person operating a railroad of any kind in this state inside or within one-eighth of one mile of a forest protection district shall annually or more often, if so ordered in writing by the forester, in a manner and to an extent ordered by the forester, destroy or remove all flammable growth and flammable material from the right of way of the railroad. All burning done to comply with this section must be in accordance with ORS 477.505 to 477.520 and 477.625.

Â Â Â Â Â  (2) The forester shall allow a reasonable period of time for compliance with this order. [1965 c.253 Â§125; 1971 c.562 Â§1; 1997 c.274 Â§31]

Â Â Â Â Â  477.705 [Formerly 477.302; repealed by 1983 c.327 Â§16]

Â Â Â Â Â  477.710 Starting of campfire or other open fire restricted; exceptions. It is unlawful for any person to start a campfire or other open fire without first clearing the area immediately around and above it of material that will carry fire, or leave a campfire or other open fire unattended, or permit a campfire or other open fire to spread. This section does not apply to any activity conducted in compliance with ORS 477.365, 477.515, 477.625, 478.960, 526.041, 526.360 or 527.670. [Formerly 477.304; 1967 c.429 Â§50; 1993 c.430 Â§2; 1997 c.274 Â§32]

Â Â Â Â Â  477.715 [1965 c.253 Â§129; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  477.720 Accidentally setting fire to forestland; failure to prevent spread. (1) It is unlawful, having accidentally set fire to any forestland, or any place from which fire may be communicated to forestland, to fail to extinguish the fire or use every possible effort so to do.

Â Â Â Â Â  (2) It is unlawful, having built a fire on or near forestland, through carelessness or neglect to permit the fire to spread to or through the forestland. [1965 c.253 Â§130]

Â Â Â Â Â  477.730 [Formerly 477.306; repealed by 1971 c.743 Â§432]

Â Â Â Â Â  477.735 [Formerly 477.308; 1971 c.743 Â§389; repealed by 1987 c.905 Â§37]

Â Â Â Â Â  477.740 Unlawful use of fire. A person commits the offense of unlawful use of fire if the person:

Â Â Â Â Â  (1) In the ignition of a fire:

Â Â Â Â Â  (a) Unlawfully sets on fire, or causes to be set on fire, any grass, grain, stubble or other material being or growing on any lands within the state;

Â Â Â Â Â  (b) Intentionally or negligently allows fire to escape from the personÂs own land, or land of which the person is in possession or control; or

Â Â Â Â Â  (c) Accidentally sets any fire on the personÂs own land or the land of another and allows it to escape from control without extinguishing it, or making a bona fide effort to do so.

Â Â Â Â Â  (2) Having knowledge of a fire burning on the personÂs own land, or land of which the person is in possession or control, fails or neglects to make a bona fide effort to extinguish the same, regardless of whether or not the person is responsible for the starting or existence thereof. [1971 c.743 Â§307; 1993 c.697 Â§7; 1997 c.274 Â§33]

Â Â Â Â Â  477.745 Liability of parents for costs of suppressing fire caused by minor child. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for costs incurred by the forester in suppressing fires on forestland caused by such minor child. However, a parent who is not entitled to legal custody of the minor child at the time of the fire shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $5,000 payable to the forester for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to:

Â Â Â Â Â  (a) Foster parents.

Â Â Â Â Â  (b) Parents who have filed a petition for the unemancipated minor child under ORS 419B.809. [1995 c.605 Â§6; 2001 c.622 Â§52]

Â Â Â Â Â  477.747 Policies and plans for restoration of burned forestland. The State Forestry Department, the State Parks and Recreation Department, the State Department of Fish and Wildlife, the Department of State Lands and any other state agency with oversight responsibilities for state forestlands shall promote the effective use of state resources by adopting and implementing policies and management plans to begin efforts to restore and recover forestlands burned by fire so that social, economic and environmental values are not lost due to delay. These agencies shall coordinate, to the extent needed, to promote the efficient use of state resources in developing their fire restoration and recovery policies and plans. The Oregon Department of Administrative Services may assist state agencies under this section in developing contract and other procedures to expedite restoration and recovery efforts. The Oregon Department of Administrative Services shall provide appropriate contracting assistance and exceptions as may be necessary to expedite restoration and recovery efforts. [2003 c.456 Â§1]

Â Â Â Â Â  Note: 477.747 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 477 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

OREGON
FOREST
LAND
PROTECTION FUND

Â Â Â Â Â  477.750
Oregon
Forest
Land
Protection Fund; source; use. (1) The Oregon Forest Land Protection Fund is created, separate and distinct from the General Fund. This fund shall be held by the State Treasurer as a trust fund for the uses and purposes provided in ORS 477.750 to 477.775 and 477.880. The State Treasurer shall deposit and invest moneys in the fund as provided by law, taking into account its uses and purposes. Interest earned by the fund shall be credited to the fund.

Â Â Â Â Â  (2) Notwithstanding any other law and as limited by ORS 477.750 to 477.775 and 477.880, that part of the suspense account created by ORS 321.145 that is derived from the tax levied by ORS 321.015 (2) after refunds and other costs permitted by law, shall be credited to the Oregon Forest Land Protection Fund. [1969 c.524 Â§2; 1983 c.16 Â§3; 1985 c.759 Â§33; 1989 c.769 Â§12; 1989 c.966 Â§57]

Â Â Â Â Â  477.755 Appropriation of fund for emergency fire suppression costs; limitation on expenditures. (1) Notwithstanding ORS 291.238, the moneys in the Oregon Forest Land Protection Fund are appropriated continuously to the Emergency Fire Cost Committee and shall be used for equalizing emergency fire suppression costs for safeguarding forestland in any forest protection district, and for necessary administrative expenses. However, such administrative expenses may not exceed the limit authorized by the Legislative Assembly each biennium.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the annual expenditure from the Oregon Forest Land Protection Fund from revenues received from ORS 321.015 (2), 477.277 (1), 477.295 (1) and (2), 477.750 (1) and (2), 477.760 (4) and 477.880 (2) may not exceed $15 million.

Â Â Â Â Â  (3) As used in this section, Âannual expenditureÂ means the expenses of the Oregon Forest Land Protection Fund obligated in any 12-month period designated by the Emergency Fire Cost Committee by rule that corresponds to the policy period of any insurance for emergency fire costs. [1969 c.524 Â§3; 1989 c.23 Â§1; 1991 c.639 Â§5; 2003 c.685 Â§4; 2005 c.802 Â§11]

Â Â Â Â Â  Note: The amendments to 477.755 by section 9, chapter 685, Oregon Laws 2003, and section 12, chapter 802, Oregon Laws 2005, become operative July 1, 2009. See section 11, chapter 685, Oregon Laws 2003, as amended by section 17, chapter 802, Oregon Laws 2005, and section 1, chapter 847, Oregon Laws 2007. The text that is operative on and after July 1, 2009, is set forth for the userÂs convenience.

Â Â Â Â Â  477.755. (1) Notwithstanding ORS 291.238, the moneys in the Oregon Forest Land Protection Fund are appropriated continuously to the Emergency Fire Cost Committee and shall be used for equalizing emergency fire suppression costs for safeguarding forestland in any forest protection district, and for necessary administrative expenses. However, such administrative expenses may not exceed the limit authorized by the Legislative Assembly each biennium.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, the annual expenditure from the Oregon Forest Land Protection Fund from revenues received from ORS 321.015 (2), 477.277 (1), 477.295 (1) and (2), 477.750 (1) and (2), 477.760 (4) and 477.880 (2) may not exceed $10 million.

Â Â Â Â Â  (3) As used in this section, Âannual expenditureÂ means the expenses of the Oregon Forest Land Protection Fund obligated in any 12-month period designated by the Emergency Fire Cost Committee by rule that corresponds to the policy period of any insurance for emergency fire costs.

Â Â Â Â Â  477.760 Reserve base of fund fixed; annual determination of excess over base; tax levies and assessments to maintain base. (1) The reserve base of the Oregon Forest Land Protection Fund is $22.5 million. On or about the last day of February of each year the Emergency Fire Cost Committee shall meet and determine the unencumbered balance of the fund as of the preceding February 16.

Â Â Â Â Â  (2) In order to maintain the reserve base of the fund at $22.5 million, the Emergency Fire Cost Committee may request and the State Treasurer may approve transfers to the fund in accordance with ORS 293.205 to 293.225, if the moneys in this fund fall below the reserve base, whether or not there are sufficient moneys in the fund to pay the obligations of the fund. Repayment of any such transfers shall be made from moneys paid into the fund pursuant to ORS 321.015 (2), 477.277 and 477.880 and from such other moneys as may be credited to the fund therefor.

Â Â Â Â Â  (3) If the committee determines that the moneys in the fund exceed:

Â Â Â Â Â  (a) The reserve base, and that no repayment obligations are outstanding from transfers made pursuant to subsection (2) of this section, then the Department of Revenue shall reduce the taxes described in ORS 321.015 (2) by 50 percent for the following calendar year and the surcharge for each improved lot or parcel described in ORS 477.277 and the assessments described in ORS 477.880 shall be reduced by 50 percent for the following fiscal year.

Â Â Â Â Â  (b) $30 million, and that no repayment obligations are outstanding from transfers made pursuant to subsection (2) of this section, then the Department of Revenue may not collect the taxes described in ORS 321.015 (2) for the following calendar year and the surcharge for each improved lot or parcel described in ORS 477.277 and the assessments described in ORS 477.880 may not be collected until the calendar year or fiscal year following the determination of the committee that the unencumbered balance in the fund is less than or equal to $22.5 million.

Â Â Â Â Â  (4)(a) Notwithstanding any other provision of law, if the funds referred to in subsection (2) of this section are inadequate to cover repayment of transfers from the State Treasurer or from other sources, the State Forester shall increase the following taxes, assessments and charges in an amount adequate to ensure repayment of the transfers, and any interest accrued thereon, allowing for contingencies in valuation, assessment and collection:

Â Â Â Â Â  (A) The harvest tax referred to in ORS 321.015 (2).

Â Â Â Â Â  (B) The surcharge on developed lots referred to in ORS 477.277.

Â Â Â Â Â  (C) The minimum assessment referred to in ORS 477.295.

Â Â Â Â Â  (D) The acreage assessments referred to in ORS 477.880 (2).

Â Â Â Â Â  (b) The increases to taxes, assessments and charges shall be apportioned based upon the proportionate levels of revenues received from each source by the Oregon Forest Land Protection Fund. Any such increases shall be computed on or before January 1 of each year, and shall be based upon revenues received during the previous four quarters. Any such increases shall be made in the appropriate calendar or fiscal year following that in which the requested transfers from the State Treasurer or from other sources are made. [1969 c.524 Â§4; 1985 c.158 Â§1; 1985 c.759 Â§34; 1989 c.769 Â§4; 1991 c.639 Â§6; 1993 c.653 Â§21; 2003 c.685 Â§Â§5,10; 2005 c.802 Â§Â§13,14]

Â Â Â Â Â  477.765 [1969 c.524 Â§5; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.770 Rules relating to use of fund. The Emergency Fire Cost Committee shall promulgate rules relating to the disposition of moneys from the Oregon Forest Land Protection Fund. Under such rules the committee may require that prior to the payment of moneys from the fund the forest protection district expend an amount for emergency fire suppression not to exceed a per acre amount determined to be 10 percent of the total budgeted amount of all districts as set forth in ORS 477.220 to 477.415 divided by the total protected acres of all districts. However, any such amount per acre shall apply uniformly to each forest protection district. [1969 c.524 Â§6; 1977 c.182 Â§3; 1981 c.321 Â§5; 2007 c.847 Â§3]

Â Â Â Â Â  477.775 Emergency fire suppression costs insurance; considerations; payment of premium from fund. (1) Prior to February 1 of each year, the Emergency Fire Cost Committee and the forester shall consult regarding the purchase of emergency fire suppression costs insurance and the level of coverage to purchase for the fire season of that year.

Â Â Â Â Â  (2) In determining whether the purchase of insurance is advisable, the forester and the committee shall consider:

Â Â Â Â Â  (a) The cost, coverage and deductible of insurance available from private insurance carriers;

Â Â Â Â Â  (b) The funding available for fire suppression from the Oregon Forest Land Protection Fund and other sources;

Â Â Â Â Â  (c) The current condition of forests;

Â Â Â Â Â  (d) Long-term weather predictions;

Â Â Â Â Â  (e) Available fire fighting resources; and

Â Â Â Â Â  (f) Available funds for the purchase of insurance.

Â Â Â Â Â  (3) If the committee and the forester agree to purchase insurance, the forester shall purchase insurance through the Oregon Department of Administrative Services to cover any lawful expense incurred by the State Forestry Department, or contractors or cooperators, that is payable by the Oregon Forest Land Protection Fund. The insurance may be obtained through negotiation or competitive bids, whichever is in the best interest of the state, its contractors and cooperators.

Â Â Â Â Â  (4) The Oregon Forest Land Protection Fund may not be charged for payment of more than one-half of any premium for the insurance. [1969 c.524 Â§10; 1985 c.158 Â§2; 1989 c.91 Â§1; 1989 c.769 Â§11; 1991 c.639 Â§7; 2005 c.802 Â§15]

Â Â Â Â Â  477.777 Budget request required for fire insurance and fire suppression resources; report. (1) As part of the preparation of the budget forms submitted to the Oregon Department of Administrative Services pursuant to ORS 291.208 for the State Forestry Department, the State Forester shall prepare, in addition to any amounts budgeted for forest protection districts pursuant to ORS 477.205 to 477.281, a budget request for a General Fund appropriation that may be used for any or all of the following:

Â Â Â Â Â  (a) Providing funds for the purchase of insurance under ORS 477.775.

Â Â Â Â Â  (b) Placement of centrally managed fire suppression resources for statewide use.

Â Â Â Â Â  (c) Acquisition of fast-mobilizing, short-term contingency resources to be used based on predictions of unusually severe fire weather, widespread lightning events or serious resource shortage due to a heavy fire season.

Â Â Â Â Â  (d) Enhancement of forest protection district resources in limited cases where land productivity or other economic factors seriously limit the protection districtÂs ability to provide adequate funding to meet performance standards.

Â Â Â Â Â  (2) The State Forester shall utilize critical discretion in the expenditure of the funds provided to the State Forestry Department pursuant to the separate budget request required under subsection (1) of this section.

Â Â Â Â Â  (3) The State Forester shall report to the Emergency Board, each year, after the close of the fire season, on:

Â Â Â Â Â  (a) The nature and severity of the fire season;

Â Â Â Â Â  (b) The moneys expended on fire suppression;

Â Â Â Â Â  (c) The rationale for the expenditures; and

Â Â Â Â Â  (d) The balance remaining from the biennial appropriation. [2005 c.802 Â§2]

Â Â Â Â Â  477.780 [1969 c.524 Â§14; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.805 [1967 c.429 Â§37; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.810 [1961 c.689 Â§2; 1965 c.253 Â§145; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.820 [1961 c.689 Â§3; 1967 c.429 Â§39; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.830 [1961 c.689 Â§Â§4,5(3); 1969 c.524 Â§11; 1977 c.182 Â§4; 1981 c.321 Â§2; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.840 [1961 c.689 Â§5(1),(2); repealed by 1969 c.524 Â§15]

Â Â Â Â Â  477.850 [1961 c.689 Â§6; repealed by 1985 c.759 Â§40]

ASSESSMENT FOR FIRE SUPPRESSION COSTS

Â Â Â Â Â  477.880 Acreage assessment; east side forestlands; certain forestlands west of
Cascade Mountains
; rate. (1) An assessment for the cost of fire protection and suppression is levied upon the owners of all forestland that has been classified under ORS 526.305 to 526.370 and that is protected from the start or spread of fire thereon or therefrom by:

Â Â Â Â Â  (a) The forester under ORS 477.210 (4), with the approval of the State Board of Forestry;

Â Â Â Â Â  (b) The
United States of America
through contract or agreement with the forester or board;

Â Â Â Â Â  (c) Any forest protective agency under contract or agreement with the forester or board pursuant to ORS 477.406; or

Â Â Â Â Â  (d) Any forest protective agency, described in paragraph (c) of this subsection, under a contract or agreement with the
United States of America
wherein such agency agrees to protect specific federal forestlands, and in return, the
United States of America
agrees to protect specific lands of such agency.

Â Â Â Â Â  (2) Except as otherwise provided in ORS 477.760, for each fiscal year the assessment levied per acre of ownership of forestland designated in subsection (1) of this section shall be:

Â Â Â Â Â  (a) Seven and one-half cents for all forestlands east of the summit of the Cascade Mountains and all forestlands which have been classified Class 3, agricultural class, under ORS 526.305 to 526.370; or

Â Â Â Â Â  (b) Five cents for all forestlands not described in paragraph (a) of this subsection. [1969 c.524 Â§Â§7,8; 1981 c.321 Â§3; 1985 c.759 Â§35; 1989 c.769 Â§5; 1991 c.639 Â§8; 2003 c.14 Â§318; 2007 c.779 Â§4]

Â Â Â Â Â  477.885 [1969 c.524 Â§9; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.910 [1959 c.320 Â§1; 1965 c.253 Â§146; repealed by 1967 c.429 Â§61]

Â Â Â Â Â  477.920 [1959 c.320 Â§7; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.930 [1959 c.320 Â§2; 1967 c.429 Â§41; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.940 [1959 c.320 Â§3; 1967 c.429 Â§42; 1969 c.524 Â§12; 1981 c.321 Â§4; repealed by 1985 c.759 Â§40]

Â Â Â Â Â  477.950 [1959 c.320 Â§4; 1961 c.689 Â§7; 1965 c.428 Â§17; repealed by 1969 c.524 Â§15]

Â Â Â Â Â  477.960 Collection of assessment. (1) Insofar as applicable, the assessment levied under ORS 477.880 shall be due and payable to the forester in like manner and procedure, including penalties and interest, as set forth for the collection of the protection costs provided in ORS 477.270. Wherever applicable, the assessment levied under ORS 477.880 shall be combined with the budgeted cost certified to the county under ORS 477.270 as one amount for each account listed so that the officer in charge of the roll can extend the amounts on the assessment roll in a separate column in a single figure.

Â Â Â Â Â  (2) The minimum assessment set forth in ORS 477.295 shall be applied to the combined amount described in subsection (1) of this section. [1959 c.320 Â§5; 1961 c.689 Â§8; 1965 c.312 Â§4; 1967 c.179 Â§1; 1967 c.429 Â§43; 1985 c.759 Â§36; 1991 c.459 Â§417]

Â Â Â Â Â  477.970 Disposition of receipts. The receipts from the assessment levied by ORS 477.880 shall be paid into the Oregon Forest Land Protection Fund. [1959 c.320 Â§6; 1961 c.689 Â§9; 1967 c.429 Â§44; 1985 c.759 Â§37]

PENALTIES

Â Â Â Â Â  477.980 Enforcement policy; rules; factors considered. The State Board of Forestry, by rule, shall establish the enforcement policy for violations prescribed in ORS 477.993. In determining the enforcement policy, the board may consider the following factors:

Â Â Â Â Â  (1) Prior violation of the same or similar statutes, rules or orders.

Â Â Â Â Â  (2) The gravity and magnitude of the violation.

Â Â Â Â Â  (3) Whether the violations were repeated or continuous.

Â Â Â Â Â  (4) Whether the cause of the violation was an unavoidable accident or a willful, malicious or negligent act.

Â Â Â Â Â  (5) Whether the violation directly threatened human life or caused property damage of $10,000 or more. [1993 c.697 Â§2; 1999 c.1051 Â§101]

Â Â Â Â Â  477.985 Enforcement procedure; disposition of fines and costs. (1) In addition to any other persons permitted to enforce violations, the State Forestry Department and the State Forester, or any employee specifically designated by the department or by the State Forester, may issue citations for violations established under ORS 477.993 in the manner provided by ORS chapter 153.

Â Â Â Â Â  (2) All fines and court costs recovered from violations established under ORS 477.993 shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1993 c.697 Â§3; 1999 c.1051 Â§102]

Â Â Â Â Â  477.990 [Amended by 1953 c.68 Â§19; subsection (5) of 1957 Replacement Part enacted as 1953 c.68 Â§17; subsections (11) and (12) of 1957 Replacement Part enacted as 1953 c.152 Â§Â§6,7; repealed by 1959 c.363 Â§14 (subsections (1) to (5) of 477.993 (1963 Replacement Part) enacted in lieu of 477.990)]

Â Â Â Â Â  477.992 [Repealed by 1959 c.363 Â§21]

Â Â Â Â Â  477.993 Penalties. (1) Violation of any of the provisions of ORS 477.510, 477.515, 477.535 to 477.550, 477.565, 477.615, 477.625, 477.635 to 477.670, 477.695, 477.710, 477.720 or 477.740, or any rule or order adopted pursuant thereto, is a violation punishable as follows:

Â Â Â Â Â  (a) For the first offense, as a Class D violation.

Â Â Â Â Â  (b) For the second offense, as a Class C violation.

Â Â Â Â Â  (c) For the third offense, as a Class A violation.

Â Â Â Â Â  (2) Multiple violations of any single requirement of this chapter, or of any rule or order adopted pursuant thereto, in an operation area shall be considered a single violation. However, each day a violation continues shall be considered a separate violation.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, violations of any of the statutes listed in subsection (1) of this section which proximately cause human injury, loss of human life or property damage of $10,000 or more, and unauthorized entry into a fire scene secured under the authority of ORS 477.365 (1)(f), may be punishable as a Class A misdemeanor.

Â Â Â Â Â  (4) Violations and punishments set forth in this section and ORS 477.740 are in addition to and not in lieu of the provisions of ORS 164.305 to 164.335. [Subsections (1) and (2) of 1963 Replacement Part and subsections (1) to (3) enacted as 1959 c.363 Â§15 (in lieu of 477.990); subsection (6) of 1963 Replacement Part enacted as 1959 c.408 Â§6; subsection (7) of 1963 Replacement Part enacted as 1959 c.320 Â§8; subsection (8) of 1963 Replacement Part enacted as 1961 c.689 Â§11; subsection (5) enacted as 1961 c.603 Â§15; 1965 c.253 Â§136; 1971 c.562 Â§2; 1971 c.743 Â§390; 1993 c.697 Â§8; 1995 c.605 Â§4; 1997 c.274 Â§34; 1999 c.1051 Â§103]

_______________



Chapter 478

Chapter 478 Â Rural Fire Protection Districts

2007 EDITION

RURAL FIRE PROTECTION DISTRICTS

PROTECTION FROM FIRE

GENERAL PROVISIONS

478.001Â Â Â Â  Definitions

478.002Â Â Â Â  Status of districts existing in 1957

478.004Â Â Â Â  New district succeeds to and replaces abolished district

FORMATION

478.010Â Â Â Â  Formation; territories that may not be included in districts

478.050Â Â Â Â  Qualifications for directors

478.090Â Â Â Â  Effect of 1939 Act on districts then existing

478.100Â Â Â Â  Immaterial defects in organization not to invalidate district organization

478.115Â Â Â Â  County governing body to determine territory of district

478.120Â Â Â Â  Inclusion of forestland in district

478.130Â Â Â Â  Certain structures subject to fire damage to be added to tax rolls

478.140Â Â Â Â  Procedure for adding land to district by consent of owner

478.150Â Â Â Â  Conference with State Forestry Department required prior to formation of district or annexation of territory

478.155Â Â Â Â  Formation of district with tax zones; contents of formation petition and order creating district; determination of tax levy in each zone; boundary changes

478.160Â Â Â Â  Filing of boundary or zone change with county assessor and Department of Revenue

POWERS AND DUTIES

478.210Â Â Â Â  Directors; organization; term; oath

478.215Â Â Â Â  Position numbers for director election

478.221Â Â Â Â  Nomination and election of directors

478.225Â Â Â Â  Election subdistricts; petition for formation; election

478.228Â Â Â Â  Boundaries of subdistricts

478.231Â Â Â Â  Election laws applicable

478.234Â Â Â Â  Subdistricts for nomination or election of directors

478.240Â Â Â Â  Special elections; electors

478.250Â Â Â Â  Meetings and officers of board

478.260Â Â Â Â  Fire chief and assistants; headquarters; acquisition of site; fire and first-aid apparatus and equipment; emergency medical and ambulance services

478.270Â Â Â Â  Reports of directors; State Fire Marshal to cooperate and furnish blank forms

478.280Â Â Â Â  Employment of assistants

478.290Â Â Â Â  Additional authority of districts within 10 mile radius of city of 100,000 or more

478.300Â Â Â Â  Contracting with others to provide facilities and services for fire protection or road lighting; authority over open burning and fire permits; rules

478.305Â Â Â Â  Contracting with others for mutual communication system; contracts in other states

478.308Â Â Â Â  Contracting with others for regional oil and hazardous material emergency response team

478.310Â Â Â Â  Response to fire or public safety incident outside its own territory by district or municipality; liability for costs

478.315Â Â Â Â  Response to fire or public safety incident in Columbia River Gorge National Scenic Area; payment of costs

BENEFITS FOR DISTRICT EMPLOYEES

478.325Â Â Â Â  District may levy taxes for purposes of ORS 478.335 to 478.370

478.335Â Â Â Â  Contracts for medical and hospital services or insurance

478.340Â Â Â Â  Payment of premiums or charges on contracts; employee contributions; multiple contracts

478.355Â Â Â Â  Establishment of employee retirement system; provisions of plan

478.360Â Â Â Â  Fund to provide retirement benefits

478.365Â Â Â Â  Employee contributions to retirement fund

478.370Â Â Â Â  Retirement benefits not to be funded for individual not employee of district when membership in system created

BENEFITS FOR DISTRICT VOLUNTEERS

478.390Â Â Â Â  Investments authorized to fund length of service awards for volunteer firefighters

REVENUES AND FINANCES

(Generally)

478.410Â Â Â Â  Power of district to levy taxes, borrow money, sell bonds and create fees

478.420Â Â Â Â
Sale
of bonds

478.430Â Â Â Â  Ad valorem tax

478.440Â Â Â Â  Gifts; sinking fund

478.450Â Â Â Â  Tax for road lighting; method

478.460Â Â Â Â  Deposit and disbursement of funds

478.470Â Â Â Â  Interest on unpaid warrants; limitation on amount of warrants

(Tax Zones)

478.480Â Â Â Â  Formation of tax zones; basis for zones; public hearing

478.485Â Â Â Â  Notice of public hearing

478.490Â Â Â Â  Election on question of dividing district into tax zones; order creating zones; effect

478.495Â Â Â Â  Limitation on changes in tax zone boundaries

478.500Â Â Â Â  Determination of tax levy in each tax zone

478.505Â Â Â Â  Petition for tax zones by district electors; number of signatures required; public hearing

(Multicounty Districts)

478.560Â Â Â Â  Deposit and disbursement of funds of districts located in two or more counties

WITHDRAWAL OF TERRITORY

478.665Â Â Â Â  Withdrawal of territory from district; inclusion in forest protection district; assessment

FIRE SAFETY SYSTEMS

478.840Â Â Â Â  Definitions for ORS 478.845 to 478.875

478.845Â Â Â Â  Revenue bonds authorized for fire safety systems

478.850Â Â Â Â  Sources of bond payment restricted

478.855Â Â Â Â  Loan fund created from bond proceeds; other sources for fund

478.860Â Â Â Â  Standards for eligibility for loans for fire safety systems

478.865Â Â Â Â  Loan contract; repayment plan; terms and conditions

478.870Â Â Â Â  Powers granted to enforce loan contracts and secure payment of bonds; reserve fund

478.875Â Â Â Â  Remedies for breach of loan contract

478.880Â Â Â Â  Legislative findings

478.885Â Â Â Â  Payment or repayment for cost of fire safety system installation in multifamily housing

FIRE PREVENTION CODE; FIRE PERMITS

478.910Â Â Â Â  Adoption of fire prevention code

478.920Â Â Â Â  Scope of fire prevention code

478.924Â Â Â Â  Approval of code by city or county required

478.927Â Â Â Â  Building permit review for fire prevention code

478.930Â Â Â Â  Violation of code; failure to remove hazards; burning waste without permit prohibited

478.940Â Â Â Â  Copies of code to be filed with State Fire Marshal and posted at fire stations

478.960Â Â Â Â  Burning of certain materials permitted only with permission of fire chief; burning schedules and restrictions

478.965Â Â Â Â  Recovery by district of costs of suppressing unlawful fire; attorney fees

DISTRICT IDENTIFICATION NAMES

478.970Â Â Â Â  Purpose of district identification names

478.972Â Â Â Â  Application by district to State Fire Marshal for identification name

478.980Â Â Â Â  Identification name for district formed by consolidation or merger of districts

478.982Â Â Â Â  Reuse of names of dissolved districts

PENALTIES

478.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  478.001 Definitions. (1) As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (a) ÂBoard of directorsÂ or Âdistrict boardÂ means the governing body of a district.

Â Â Â Â Â  (b) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (c) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (d) ÂDistrictÂ means a rural fire protection district proposed to be organized or organized under, or subject to, this chapter.

Â Â Â Â Â  (e) ÂOwnerÂ or ÂlandownerÂ means a legal owner of real property or the vendee of a contract of purchase of real property, if any, to the exclusion of the vendor. The term includes a unit owner, as defined in ORS 100.005.

Â Â Â Â Â  (2) As used in ORS 478.960:

Â Â Â Â Â  (a) ÂCommercial wasteÂ means any waste produced in any business involving the lease or sale, including wholesale and retail, of goods or services, including but not limited to housing, and means any waste produced by a governmental, educational or charitable institution; however, it does not include any waste produced in a dwelling containing four living units or less.

Â Â Â Â Â  (b) ÂDemolition materialÂ means any waste resulting from the complete or partial destruction of any man-made structure such as a house, apartment, commercial building or industrial building.

Â Â Â Â Â  (c) ÂDomestic wasteÂ means any nonputrescible waste, consisting of combustible materials, such as paper, cardboard, yard clippings, wood, or similar materials, generated in a dwelling, including the real property upon which it is situated, containing four living units or less.

Â Â Â Â Â  (d) ÂField burningÂ means the burning of any grass field, grain field, pasture, rangeland or other field by open burning or by use of mobile equipment or flaming equipment on any land or vegetation.

Â Â Â Â Â  (e) ÂIndustrial wasteÂ means any waste resulting from any process or activity of manufacturing or construction.

Â Â Â Â Â  (f) ÂLand clearing debrisÂ means any waste generated by the removal of debris, logs, trees, brush or demolition material from any site in preparation for land improvement or construction projects.

Â Â Â Â Â  (g) ÂOpen burningÂ means any burning conducted in such a manner that combustion air is not effectively controlled and that combustion products are not vented through a stack or chimney, including but not limited to burning conducted in open outdoor fires, common burn barrels and backyard incinerators. [1969 c.667 Â§2; 1975 c.635 Â§3; 1983 c.83 Â§95; 1983 c.350 Â§282; 1987 c.834 Â§5]

Â Â Â Â Â  478.002 Status of districts existing in 1957. (1) There hereby is created a rural fire protection district territorially coterminous with each rural fire protection district existing on July 2, 1957, or established after July 2, 1957, and prior to November 22, 1957, if such rural fire protection district was at that time a valid district but for the fact that its electorate was restricted to property owners. In determining the boundaries of districts created by this subsection, full effect shall be given to annexations, withdrawals and consolidations effected by rural fire protection districts prior to November 22, 1957, under this chapter or other statutes authorizing or purporting to authorize such action.

Â Â Â Â Â  (2) Rural fire protection districts territorially coterminous with the districts created by subsection (1) of this section hereby are abolished.

Â Â Â Â Â  (3) Rural fire protection districts created by this section shall be governed by this chapter. [1957 s.s. c.10 Â§1; 1959 c.344 Â§1]

Â Â Â Â Â  478.004 New district succeeds to and replaces abolished district. Each rural fire protection district created by ORS 478.002 shall in all respects succeed to and replace the territorially coterminous rural fire protection district abolished by ORS 478.002. Without limiting the foregoing:

Â Â Â Â Â  (1) A successor district is:

Â Â Â Â Â  (a) The owner of the property of the succeeded district, including real property and funds on deposit with the county treasurer or banks.

Â Â Â Â Â  (b) Successor party to the contracts of the succeeded district.

Â Â Â Â Â  (c) Successor party to the court proceedings of the succeeded district.

Â Â Â Â Â  (d) Successor obligor on the indebtedness of the succeeded district.

Â Â Â Â Â  (2) The rules, regulations, fire protection codes and identification numbers of the succeeded district are the rules, regulations, fire protection codes and identification numbers of the successor district, until changed by appropriate action under this chapter.

Â Â Â Â Â  (3) The directors and officers of the succeeded district are the directors and officers of the successor district. Each director and officer shall hold office for a term equal to the term of the office of the director or officer in the succeeded district. [1957 s.s. c.10 Â§2]

FORMATION

Â Â Â Â Â  478.010 Formation; territories that may not be included in districts. (1) A rural fire protection district may be formed in the manner set forth in ORS 478.010 to 478.100.

Â Â Â Â Â  (2) A district may not include:

Â Â Â Â Â  (a) Territory within a city unless otherwise authorized by law.

Â Â Â Â Â  (b) Territory within a water supply district organized under ORS chapter 264 if the district has previously been authorized by its electors to exercise the fire protection powers prescribed by ORS 264.340.

Â Â Â Â Â  (c) Forestlands included within a forest protection district under ORS 477.205 to 477.281 unless the owner consents and notifies the rural fire protection district, however, forestland protected pursuant to ORS 477.205 to 477.281 and not exceeding five acres in one ownership shall be included in the rural fire protection district without the ownerÂs consent if the ownership includes any structures subject to damage by fire. Forestland included in a rural fire protection district under this subsection subjects the forestland to assessments for fire protection by the rural fire protection district and the forest protection district.

Â Â Â Â Â  (d) Railroad rights of way or improvements thereon or rolling stock moving thereover unless the owner of such property consents.

Â Â Â Â Â  (e) Ocean shores as defined by ORS 390.605. [Subsection (2) enacted as 1953 c.144 Â§1; 1969 c.651 Â§3; 1969 c.667 Â§Â§3, 69; 1971 c.727 Â§137; 1973 c.124 Â§1; 1973 c.337 Â§1a; 2001 c.104 Â§217]

Â Â Â Â Â  478.020 [Amended by 1967 c.610 Â§2; 1969 c.667 Â§4; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.030 [Amended by 1967 c.610 Â§3; 1969 c.667 Â§5; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.040 [Repealed by 1957 s.s. c.10 Â§4 (478.041 enacted in lieu of 478.040)]

Â Â Â Â Â  478.041 [1957 s.s. c.10 Â§5 (enacted in lieu of 478.040); 1959 c.68 Â§1; 1961 c.523 Â§1; 1961 c.549 Â§1; 1969 c.667 Â§6; repealed by 1971 c.727 Â§191]

Â Â Â Â Â  478.050 Qualifications for directors. A director of a district shall be an elector or an owner within the district. A district may determine, by ordinance that takes effect at least one year prior to the date of a regular district election, that firefighters of the district, volunteer or otherwise, and other district employees shall not serve as directors. [Amended by 1963 c.299 Â§1; 1969 c.667 Â§7; 1971 c.647 Â§109; 1971 c.727 Â§Â§139, 197; 1973 c.618 Â§1; 1987 c.834 Â§1]

Â Â Â Â Â  478.060 [Amended by 1963 c.299 Â§2; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  478.070 [Amended by 1961 c.549 Â§2; 1969 c.667 Â§8; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.080 [Amended by 1961 c.549 Â§3; 1969 c.667 Â§9; repealed by 1971 c.647 Â§149; 1971 c.727 Â§203]

Â Â Â Â Â  478.090 Effect of 1939 Act on districts then existing. Nothing in this chapter shall be construed as impairing the legality or organization of any rural fire protection district existing on June 14, 1939, nor to exclude from such districts any lands then included therein, nor the legality of any act of such district done in accordance with the prior law, nor shall it be deemed to affect the legality of the election of any officer of any such existing rural fire protection district. Nor shall anything in this chapter be deemed in any way to affect any indebtedness or financial obligation lawfully created by any fire protection district existing on June 14, 1939, and such existing rural fire protection district is confirmed and for the purpose of continued and future operation shall be deemed as organized under the terms and conditions of this chapter and entitled to all benefits and clothed with all the rights, powers and duties as by this chapter provided.

Â Â Â Â Â  478.100 Immaterial defects in organization not to invalidate district organization. No final order of a county board establishing a district shall be set aside, or annulled upon appeal or review, on account of any defect or irregularity in the petition asking for organization of such district, or notice thereof, which does not materially affect the substantial rights of an interested party. The following irregularities are declared to be immaterial defects:

Â Â Â Â Â  (1) Errors of description of the intermediate points, courses or distances of the exterior boundaries of the proposed district set out in the petition for organization or as changed at the hearing by the county board, when the exterior boundaries can be otherwise definitely determined.

Â Â Â Â Â  (2) Errors in posting notices where it can be shown that all persons objecting to the proceedings had actual notice thereof prior to the hearing.

Â Â Â Â Â  (3) Errors in or omissions of the names of petitioners or number thereof, or in the percentage thereof of property owners in the district, required to sign the petition for organization, where there is entered upon the records of the county board an order or proclamation establishing or legally forming such district. [Amended by 1969 c.667 Â§10; 1975 c.326 Â§4]

Â Â Â Â Â  478.110 [Repealed by 1969 c.667 Â§70]

Â Â Â Â Â  478.115 County governing body to determine territory of district. Subject to the provisions of ORS 478.010, a county governing body may, under ORS 198.705 to 198.955, include in or exclude from a proposed district, or territory proposed to be annexed to a district, such territory as it determines. [1979 c.473 Â§2]

Â Â Â Â Â  478.120 Inclusion of forestland in district. The authority to include forestland within a rural fire protection district pursuant to ORS 478.010 (2)(c) applies to forestland within the exterior boundaries of an existing district and to forestland on which structures subject to damage by fire have been added after July 20, 1973. [1973 c.337 Â§3]

Â Â Â Â Â  478.130 Certain structures subject to fire damage to be added to tax rolls. Any land upon which structures subject to damage by fire have been built shall be added to the assessment roll for the tax year beginning July 1 following the calendar year in which construction on the structure was begun. [1973 c.337 Â§4; 1993 c.270 Â§68]

Â Â Â Â Â  478.140 Procedure for adding land to district by consent of owner. Any owner consenting to add the forestland of the owner to the district under ORS 478.010 (2)(c) shall do so on forms supplied by the Department of Revenue. The owner shall file the original with the district. The district shall forward a copy to the assessor of each county in which the land is located, within 20 days of receipt. [1973 c.337 Â§5]

Â Â Â Â Â  478.150 Conference with State Forestry Department required prior to formation of district or annexation of territory. Prior to the formation of any rural fire protection district or the annexation of any territory to an existing rural fire protection district of any territory within the exterior boundaries of a forest protection district established pursuant to ORS chapter 477, the petitioners of the proposed district or annexation shall confer with the State Forestry Department in determining the boundaries and lands to be included within the rural fire protection district. [1973 c.337 Â§6]

Â Â Â Â Â  478.155 Formation of district with tax zones; contents of formation petition and order creating district; determination of tax levy in each zone; boundary changes. (1) When formation of a district is proposed after October 15, 1983, the petition or order for formation may include, in addition to other information required under ORS 198.750 or 198.835:

Â Â Â Â Â  (a) A statement that the district shall be divided into a specified number of zones for the purpose of imposing and levying ad valorem taxes at different rates in each zone based upon differences in services provided by the district in each zone.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (2) If an election on formation of the district is held, the county board shall order the questions of whether or not to form the district and, if the district is formed, whether or not to divide it into zones to be submitted to the voters as separate questions to be voted upon separately.

Â Â Â Â Â  (3) After an election on formation is held, if both the formation of the district and the division of the district into zones are approved by the voters, the order issued under ORS 198.820 (3) creating the district shall declare that the district contains zones with the boundaries specified in the petition or order for formation. If only formation of the district is approved by the voters, the order creating the district shall be issued as provided in ORS 198.820.

Â Â Â Â Â  (4) If the district is formed without an election, the order issued under ORS 198.820 (3) creating the district shall declare that the district contains zones with the boundaries specified in the petition or order for formation.

Â Â Â Â Â  (5) When a district containing zones is formed under this section, the first board of directors of the district, prior to the levy of any ad valorem taxes by the district, shall provide notice of a public hearing and conduct the hearing as provided in ORS 478.480 (2) and 478.485. After the public hearing required under this section, the board shall enter an order in its journal stating the percentage of the total amount of ad valorem taxes of the district that will be collected in each zone. The board may then determine, make and declare the ad valorem tax levy for each zone.

Â Â Â Â Â  (6) The boundaries of the zones and the percentages of taxes collected in each zone that are established for a district under this section shall be effective until the regular district election in the first odd-numbered year following the year in which the district is formed. At that regular district election, a proposal for changing the boundaries of the zones may be submitted to the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. If no proposal for a boundary change is submitted, the boundaries of the zones established upon formation of the district shall be retained until notice of a change is given to, and approved by, the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. [1983 c.569 Â§8]

Â Â Â Â Â  478.160 Filing of boundary or zone change with county assessor and Department of Revenue. For purposes of ad valorem taxation, a boundary or zone change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [2001 c.138 Â§38]

POWERS AND DUTIES

Â Â Â Â Â  478.210 Directors; organization; term; oath. (1) The power and authority given to the district, except as otherwise provided, is vested in and shall be exercised by a board of five directors. Except as provided by subsection (3) of this section, the term of director is four years.

Â Â Â Â Â  (2) The board of directors shall fill any vacancy on the board as provided in ORS 198.320.

Â Â Â Â Â  (3) Within 10 days after receiving their certificates of election, the members of the first board of a district shall meet and organize by first taking and subscribing an oath of office. At the same meeting, the directors shall determine by lot the length of term each shall hold office. Of the members of the board first elected:

Â Â Â Â Â  (a) The terms of two directors shall expire June 30 next following the first regular district election; and

Â Â Â Â Â  (b) The terms of three members shall expire June 30 next following the second regular district election. [Amended by 1969 c.667 Â§11; 1971 c.727 Â§140; 1973 c.796 Â§67; 1975 c.647 Â§43; 1983 c.350 Â§283]

Â Â Â Â Â  478.215 Position numbers for director election. (1) Each office of director shall be designated by number as Position No. 1, Position No. 2 and so forth.

Â Â Â Â Â  (2) The secretary of a district shall assign a position number to each office on the board. The number so assigned shall be certified by the secretary to the director in office holding that position. A copy of the certification shall be filed in the records of the elections officer for the district. [1977 c.301 Â§4; 1983 c.350 Â§284]

Â Â Â Â Â  478.220 [Repealed by 1957 s.s. c.10 Â§6 (478.221 enacted in lieu of 478.220)]

Â Â Â Â Â  478.221 Nomination and election of directors. (1) Candidates for election from subdistricts created by ORS 478.225 shall be nominated by electors of the subdistricts. Candidates for election at large may be nominated by electors of subdistricts or by electors of the district, or any combination of such methods.

Â Â Â Â Â  (2) Subject to ORS 478.225, the directors may be elected in one of the following methods or a combination of both:

Â Â Â Â Â  (a) Elected by electors of subdistricts.

Â Â Â Â Â  (b) Elected at large by position number by the electors of the district. [1957 s.s. c.10 Â§7 (enacted in lieu of 478.220); 1969 c.667 Â§Â§13, 66; 1969 c.669 Â§12; 1971 c.647 Â§111; 1973 c.796 Â§68; 1975 c.647 Â§44; 1979 c.364 Â§6; 1983 c.350 Â§285]

Â Â Â Â Â  478.225 Election subdistricts; petition for formation; election. (1) This section establishes the procedure for determining either of the following questions:

Â Â Â Â Â  (a) Whether subdistricts should be created in a district for the purpose of nominating or electing two or more directors.

Â Â Â Â Â  (b) Whether the method established in a district for nominating and electing directors should be changed to another method.

Â Â Â Â Â  (2) A question under this section shall be decided by election. The district board shall order an election when a petition is filed as provided in this section.

Â Â Â Â Â  (3) Except as otherwise provided in this section, the requirements for preparing, circulating and filing a petition under this section shall be as provided for an initiative petition in ORS 255.135 to 255.205.

Â Â Â Â Â  (4) If the question proposes creation of subdistricts or a change in the boundaries or the number of existing subdistricts, the following requirements shall apply:

Â Â Â Â Â  (a) The petition shall contain a map indicating the proposed subdistrict boundaries. The map shall be attached to the cover sheet of the petition and shall not exceed 14 inches by 17 inches in size.

Â Â Â Â Â  (b) Notwithstanding ORS 250.035, the statement summarizing the measure and its major effect in the ballot title shall not exceed 150 words.

Â Â Â Â Â  (c) The following apply to the statement summarizing the measure and its major effect in the ballot title:

Â Â Â Â Â  (A) The statement shall specify the method of nomination and election of directors from among the methods described in ORS 478.221.

Â Â Â Â Â  (B) The statement shall specify whether, in filling each position on the board, an elector of the district may sign a petition of nomination or vote for a candidate from any subdistrict or only for a candidate from the subdistrict in which the elector resides.

Â Â Â Â Â  (C) If the method for nominating directors combines nomination of candidates from and by subdistricts and nomination of candidates at large, the statement shall specify the number of candidates to be nominated in each manner. The statement shall include a general description of the proposed boundaries of the subdistricts, using streets and other generally recognized features.

Â Â Â Â Â  (d) The order calling the election shall contain a map of the proposed subdistrict boundaries and a metes and bounds or legal description of the proposed subdistrict boundaries. The map and description shall be prepared by the county surveyor or county assessor and shall reflect any adjustment made in the boundaries under subsection (7) of this section.

Â Â Â Â Â  (5) The map to be contained in the petition under subsection (4) of this section shall be prepared by the county surveyor or county assessor. The chief petitioners shall pay the county for the cost of preparing the map, as determined by the county surveyor or county assessor. The county clerk shall not accept the prospective petition for filing until the chief petitioners have paid the amount due.

Â Â Â Â Â  (6) Subsection (4) of this section does not apply if the question proposes abolition of all subdistricts.

Â Â Â Â Â  (7) If the district board determines or adjusts the boundaries of the subdistricts under ORS 478.228 before submitting the question under this section, the district board shall amend the ballot title as necessary to reflect its adjustment of the boundaries.

Â Â Â Â Â  (8) If the electors of the district approve the creation of subdistricts, or a change in the boundaries or the number of existing subdistricts, directors then holding office shall continue to serve until their terms of office expire. As vacancies occur, positions to be filled by nomination or election by subdistrict shall be filled by persons who reside within subdistricts which are not represented on the board. If more than one subdistrict is not represented on the board when a vacancy occurs, the subdistrict entitled to elect a director shall be decided by lot. [1979 c.364 Â§2; 1983 c.350 Â§286; 1995 c.79 Â§290; 1995 c.534 Â§18]

Â Â Â Â Â  478.228 Boundaries of subdistricts. The boundaries or proposed boundaries of election subdistricts proposed or established within a district under ORS 478.225 from which directors are to be nominated or elected shall be as nearly equal in population as is feasible according to the latest available federal census data and shall be adjusted by the board to apportion population, to follow wherever practicable existent election precinct boundaries and to reflect boundary changes of the district. The boundaries shall be determined or adjusted by the board prior to submitting the question of election subdistricts to the electors under ORS 478.225. [1979 c.364 Â§3; 1983 c.350 Â§287]

Â Â Â Â Â  478.230 [Amended by 1953 c.369 Â§2; 1967 c.609 Â§11; 1969 c.667 Â§14; repealed by 1971 c.647 Â§149]

Â Â Â Â Â  478.231 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of directors.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§289]

Â Â Â Â Â  478.232 [1979 c.364 Â§4; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  478.234 Subdistricts for nomination or election of directors. (1) The question whether subdistricts should be established for the purpose of nominating or electing one or more board members may be submitted at an election called under ORS 198.866 and 198.867, or at an election on merger or consolidation called under ORS 198.903.

Â Â Â Â Â  (2) The following provisions of ORS 478.225 (4) apply to an election on annexation, merger or consolidation when the question of establishing subdistricts is submitted at that election:

Â Â Â Â Â  (a) The requirements applicable to the ballot title.

Â Â Â Â Â  (b) The provision for a map of the proposed subdistrict boundaries. [1983 c.350 Â§286c]

Â Â Â Â Â  478.235 [1979 c.364 Â§5; repealed by 1983 c.350 Â§331a]

Â Â Â Â Â  478.240 Special elections; electors. (1) At any regular meeting, the district board may call a special election.

Â Â Â Â Â  (2) In any district in which there are no electors registered in the district and the property is used for business, industrial or farming purposes and is nonresidential in character, all owners of property located within the district may vote, and the authorized officer or representative of any corporation owning land in the district may vote for the corporation landowner. [Amended by 1969 c.667 Â§15; 1971 c.647 Â§112; 1973 c.618 Â§2; 1983 c.83 Â§96; 1983 c.350 Â§290]

Â Â Â Â Â  478.245 [1955 c.617 Â§1; repealed by 1969 c.325 Â§4 and 1969 c.667 Â§70]

Â Â Â Â Â  478.250 Meetings and officers of board. (1) The district board shall hold meetings at such time and place within the district as it determines. It shall hold at least one regular meeting in each month on a day fixed by the board, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) At the organizational meeting the board shall choose from the members a president, vice president, secretary and a treasurer. The board may choose as secretary and treasurer the same person. Officers shall hold their offices until the first regular meeting in July following or until their successors are elected and qualified. They shall have the powers and perform the duties usual in such cases. In the absence of the president, the vice president or, in the absence of both, any other member of the board may preside at any meeting.

Â Â Â Â Â  (3) The board shall transact all business pertinent to the establishment, equipment and maintenance of the district and its properties. [Amended by 1969 c.344 Â§7; 1969 c.345 Â§11; 1969 c.667 Â§Â§16, 67; 1983 c.192 Â§1]

Â Â Â Â Â  478.260 Fire chief and assistants; headquarters; acquisition of site; fire and first-aid apparatus and equipment; emergency medical and ambulance services. (1) The district board shall select a fire chief qualified by actual experience as a firefighter and fire precautionist, or otherwise, and assistants, volunteer or otherwise, and fix their compensation. The fire chief shall be responsible for the equipment and properties of the district. Under the direction of the board, the fire chief shall be responsible for the conduct of the department.

Â Â Â Â Â  (2) The board, with advice and counsel of the fire chief, shall select the location of the fire house or houses or headquarters of the fire department of the district. Such sites shall be chosen with a view to the best service to the residents and properties of the whole district and may be acquired by purchase or exercise of the powers of eminent domain in the manner provided by ORS chapter 35. The board may purchase apparatus and equipment as needed by the district, and provide a water system, ponds or reservoirs for the storage of water for fire-fighting purposes. Or the board may contract with water companies or districts, or both, for water service and facilities at a rate of compensation mutually agreed upon. The board also may divide the district into zones or subdivisions and provide an adequate system or code of fire alarms or signals by telephone, bell, whistle, siren or other means of communication.

Â Â Â Â Â  (3) A district may operate or acquire and operate, or contract for the operation of, emergency medical service equipment and vehicles both within and without the boundaries of the district. A district may conduct ambulance operations only in conformance with a county plan adopted under ORS 682.062 for ambulance services and ambulance service areas and with rules of the Department of Human Services relating to such services and service areas. Service authorized under a county plan includes authorization for a district to provide ambulance services by intergovernmental agreement with any other unit of local government designated by the plan to provide ambulance services.

Â Â Â Â Â  (4) As used in this section, Âambulance servicesÂ has the meaning given that term in ORS 682.027. [Amended by 1953 c.369 Â§2; 1959 c.658 Â§1; 1967 c.348 Â§1; 1969 c.667 Â§17; 1973 c.192 Â§1; 1979 c.565 Â§1; 1981 c.538 Â§1; 1989 c.722 Â§1]

Â Â Â Â Â  478.270 Reports of directors; State Fire Marshal to cooperate and furnish blank forms. (1) The district board shall report monthly to the State Fire Marshal, upon forms prescribed by the State Fire Marshal, information the State Fire Marshal may require, and shall, at any time, upon request furnish further report or information required by the State Fire Marshal.

Â Â Â Â Â  (2) The State Fire Marshal shall cooperate in the formation, operation and administration of districts. The State Fire Marshal shall prepare and make available uniform forms for reports required by this section and other uniform forms and blanks the State Fire Marshal considers advisable. [Amended by 1969 c.667 Â§18; 1983 c.192 Â§2]

Â Â Â Â Â  478.280 Employment of assistants. The board of directors may employ assistants as necessary or convenient in carrying on the work of the district and fix their compensation. The expenses of directors actually incurred in the service of the district may be paid by the board. [Amended by 1969 c.667 Â§19]

Â Â Â Â Â  478.290 Additional authority of districts within 10 mile radius of city of 100,000 or more. Districts situated within a radius of 10 miles of a city of over 100,000 population may, in addition to the powers granted by ORS 478.210, 478.221 and 478.240 to 478.280, install, maintain and operate systems of street, road or highway lights. The lights shall be maintained upon the streets, roads or intersections as the board considers is needed to furnish the best lighting service to the residents and properties in the district. [Amended by 1969 c.667 Â§20]

Â Â Â Â Â  478.300 Contracting with others to provide facilities and services for fire protection or road lighting; authority over open burning and fire permits; rules. (1) In addition to the authority to enter into intergovernmental agreements under ORS chapter 190, a rural fire protection district or other public body as defined in ORS 174.109 may contract with any person for the purpose of affording fire fighting, protection or prevention facilities or road-lighting facilities and services, or both, to such person.

Â Â Â Â Â  (2) When any agreement or contract is entered into pursuant to ORS chapter 190 or subsection (1) of this section to provide fire protection service, the rural fire protection district or other public body providing such service shall have authority over open burning and the issuance of fire permits in the area served, and may in accordance with this chapter make reasonable rules and regulations relating thereto. [Amended by 1965 c.602 Â§27; 1969 c.667 Â§21; 2003 c.802 Â§126]

Â Â Â Â Â  478.305 Contracting with others for mutual communication system; contracts in other states. (1) Any district may contract with other rural fire protection districts or cities operating a fire department for the establishment and maintenance of a mutual communication system for fire prevention and protection and may, in cooperation with the other contracting party or parties, provide for a joint board of control composed of representatives of the contracting parties, to control the operations of such communication system.

Â Â Â Â Â  (2) Any district any portion of whose boundary coincides with the boundary of this state may contract with any public agency of, or person in, an adjoining state for the purpose of receiving or furnishing fire protection or for the purpose of water supply for fire fighting. [1955 c.579 Â§1; 1969 c.667 Â§22]

Â Â Â Â Â  478.308 Contracting with others for regional oil and hazardous material emergency response team. (1) Any district may contract with another rural fire protection district, city or county to establish, operate and maintain a regional oil and hazardous material emergency response team. The contracting parties may provide for a joint board of control, composed of representatives of the contracting parties, to control the operation of the regional emergency response team.

Â Â Â Â Â  (2) A rural fire protection district may receive a grant under section 42, chapter 539, Oregon Laws 1987.

Â Â Â Â Â  (3) Any district whose boundary coincides with the boundary of this state may contract with a public agency or person in an adjoining state for the purpose of responding to spills or releases of oil and hazardous material.

Â Â Â Â Â  (4) As used in this section, Âhazardous material,Â Âoil,Â ÂpersonÂ and Âspill or releaseÂ have the meaning established in ORS 466.605. [1987 c.539 Â§44]

Â Â Â Â Â  478.310 Response to fire or public safety incident outside its own territory by district or municipality; liability for costs. (1) When a fire or public safety incident occurs outside the limits of a district or of a city and help is asked of the district or city, the fire-fighting or public safety apparatus and force of the district or city may, with or without a contract to do so, be used for extinguishing the fire or responding to the public safety incident in the other unprotected or inadequately protected district or territory. However, the district or city so responding shall be paid the contract or reasonable value for use, including repairs and depreciation, of the apparatus and equipment so used and other expenses reasonably incurred in furnishing the fire-fighting or public safety service.

Â Â Â Â Â  (2) When a district or city responds to a call for assistance arising from an incident involving an airplane crash or an occurrence on a transportation route within the city or district, the district or city may recover from the person or property receiving the direct fire or safety services as a result of the incident any cost incurred for the following:

Â Â Â Â Â  (a) The contract or reasonable value of the use, including repairs and depreciation, of the apparatus and equipment used in accordance with a state standardized-costs schedule issued by the State Fire Marshal; and

Â Â Â Â Â  (b) Other expenses or costs reasonably incurred in furnishing the assistance, as adopted by the service provider.

Â Â Â Â Â  (3) As used in this section, Âtransportation routeÂ means a roadway, waterway or railroad right of way against which no taxes or assessments for fire protection are levied by the district or city.

Â Â Â Â Â  (4) The provisions of this section do not apply to fire incidents involving only forest resources that occur on lands protected under ORS chapter 477. [Amended by 1969 c.667 Â§23; 1983 c.572 Â§1; 1987 c.834 Â§2; 1997 c.274 Â§38]

Â Â Â Â Â  478.315 Response to fire or public safety incident in
Columbia River
Gorge National Scenic Area; payment of costs. (1) When a district is located entirely or partly within the boundaries of the Columbia River Gorge National Scenic Area established under 16 U.S.C. 544 et seq., if a fire or other public safety incident occurs on state property within the limits of the district and assistance from the district is requested, the fire-fighting and emergency medical vehicles, apparatus and personnel of the district may, with or without a contract to do so, be used for extinguishing the fire or responding to the public safety incident. The district so responding shall recover from the state agency in possession or control of the property:

Â Â Â Â Â  (a) The amount due under a contract with the state agency for the services provided by the district; or

Â Â Â Â Â  (b) If there is no contract, the actual costs incurred by the district in extinguishing the fire or responding to the public safety incident.

Â Â Â Â Â  (2) When vehicles, apparatus and personnel are used under subsection (1) of this section, the state agency requesting assistance shall be liable and shall pay the amount due under the contract, if any, or the actual costs incurred by the district. A claim for such costs shall not be allowed unless, within 60 days after the costs have been incurred, an itemized statement of the actual costs, certified under oath by the treasurer of the district, and a demand for payment are served by mail or personal service upon the state agency. Such costs shall be payable from moneys made available to the state agency for such purpose.

Â Â Â Â Â  (3) If any such costs are not paid within 90 days after the itemized statement of actual costs and demand for payment are received by the state agency, the district may bring an action against the state agency for the recovery of such unpaid costs.

Â Â Â Â Â  (4) As used in this section, Âstate propertyÂ means any public land or other real property controlled by any agency of the State of
Oregon
and against which no taxes or assessments for fire protection are levied by a district.

Â Â Â Â Â  (5) The provisions of this section do not apply to fire incidents involving only forest resources that occur on lands protected under ORS chapter 477. [1989 c.395 Â§2; 1997 c.274 Â§39]

BENEFITS FOR DISTRICT EMPLOYEES

Â Â Â Â Â  478.325 District may levy taxes for purposes of ORS 478.335 to 478.370. Expenses incurred by a district in establishing programs or providing benefits authorized by ORS 478.335 to 478.370 are expenses for which a district may levy taxes as provided by ORS 478.410. [1963 c.366 Â§8]

Â Â Â Â Â  478.335 Contracts for medical and hospital services or insurance. (1) A district board may enter into contracts for medical and hospital services or insurance covering employees of the district for remedial care and hospital benefits. Failure to obtain insurance or service contracts shall not be construed as negligence or lack of diligence on the part of the board or the members thereof.

Â Â Â Â Â  (2) As used in this section Âremedial careÂ includes services rendered by a person licensed to practice one or more of the healing arts within the scope of the license of the person or any other remedial care recognized under the law of this state. [1963 c.366 Â§1; 1969 c.667 Â§24]

Â Â Â Â Â  478.340 Payment of premiums or charges on contracts; employee contributions; multiple contracts. (1) The district may agree to pay none, part or all of the premiums or charges on insurance or service contracts, and it may collect from the salary of any employee covered by the contract the percentage of the premiums or charges the employee is required to provide pursuant to the contract. Contributions for premiums or charges by employees shall be only on a voluntary basis.

Â Â Â Â Â  (2) The board may negotiate more than one contract with one or more companies or associations if necessary to obtain optimum coverage at minimum cost.

Â Â Â Â Â  (3) No premium or other periodic charge on any insurance or service contract shall be paid unless the insurer or hospital association issuing such policy or contract is authorized to transact business as an insurance company or hospital association in this state. [1963 c.366 Â§2]

Â Â Â Â Â  478.355 Establishment of employee retirement system; provisions of plan. (1) A district may establish an employeesÂ retirement system pursuant to ORS 478.355 to 478.370. The board may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1963 c.366 Â§Â§3, 4; 1969 c.667 Â§25]

Â Â Â Â Â  478.360 Fund to provide retirement benefits. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide, on an actuarial reserve basis, the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1963 c.366 Â§6]

Â Â Â Â Â  478.365 Employee contributions to retirement fund. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1963 c.366 Â§5]

Â Â Â Â Â  478.370 Retirement benefits not to be funded for individual not employee of district when membership in system created. Nothing in ORS 478.325 and 478.355 to 478.370 authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1963 c.366 Â§7]

BENEFITS FOR DISTRICT VOLUNTEERS

Â Â Â Â Â  478.390 Investments authorized to fund length of service awards for volunteer firefighters. In addition to the investments authorized by ORS 294.035, the board of directors of a rural fire protection district organized under ORS chapter 478 may invest or cause to be invested any surplus funds of the district in contracts described in ORS 294.035 (3)(f) for the purpose of funding length of service awards for the volunteer firefighters of the district. [1993 c.452 Â§2; 1995 c.245 Â§13; 2005 c.443 Â§30]

Â Â Â Â Â  Note: 478.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

REVENUES AND FINANCES

(Generally)

Â Â Â Â Â  478.410 Power of district to levy taxes, borrow money, sell bonds and create fees. (1) To provide funds for defraying expenses for the establishment, equipment and maintenance of the district, the district board may provide for a tax on the assessed value of all taxable property within the district.

Â Â Â Â Â  (2) To carry into effect any of the powers granted to the district, the district, when authorized by a majority of the voters voting at an election called for that purpose, may borrow money and sell and dispose of general obligation bonds. The total outstanding general obligation bonds, together with liabilities outstanding incurred under rental or lease-purchase agreements authorized by subsection (3) of this section, may not exceed one and one-fourth percent (0.0125) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (3) The district board may enter into rental or lease-purchase agreements to rent, lease or acquire real or personal property, or both, required for fire-protection purposes. Except for agreements to rent, lease or acquire real property, an agreement may not run for more than 10 years or be subject to renewal. The aggregate principal obligations under the agreements, and under other like agreements, with outstanding bonded indebtedness, may not exceed the limitation imposed by subsection (2) of this section. ORS 294.305 to 294.555 do not affect or restrict the right of any district to enter into an agreement described in this subsection.

Â Â Â Â Â  (4) Unless expressly prohibited by the documents creating the district, a district board may adopt an ordinance as provided under ORS 198.510 to 198.600 to create a fee for any service provided by the district. A fee created under authority of this section may not exceed the cost to the district of providing the service. The fee authority granted to a board by this subsection is in addition to any authority granted to a board under local law or by the documents creating the district. Notwithstanding ORS 198.600, the failure to pay a fee created under authority of this section is not a violation punishable under ORS 198.600. [Amended by 1959 c.520 Â§1; 1963 c.9 Â§30; 1967 c.235 Â§1; 1969 c.667 Â§26; 1975 c.467 Â§1; 1981 c.804 Â§108; 1983 c.192 Â§3; 1991 c.459 Â§418; 2005 c.620 Â§1]

Â Â Â Â Â  478.420
Sale
of bonds. Bonds authorized under ORS 478.410 shall be issued and sold in the manner prescribed in ORS chapter 287A. The bonds shall be so conditioned that the district agrees to pay, at the place named, to the bearer the sum named in lawful money of the United States with interest at the rate named, payable semiannually each year in accordance with the terms of interest coupons attached. [Amended by 1969 c.667 Â§27; 1969 c.694 Â§18; 1971 c.36 Â§7; 1975 c.642 Â§25; 1977 c.188 Â§6; 2001 c.215 Â§12; 2007 c.783 Â§208]

Â Â Â Â Â  478.430 Ad valorem tax. A district board shall ascertain and levy annually, in addition to all other taxes, an ad valorem tax on all the taxable property in the district, sufficient to pay the interest accruing and the principal maturing on the bonds promptly as they become due. [Amended by 1969 c.667 Â§28; 1969 c.694 Â§19; 1971 c.36 Â§8; 2001 c.215 Â§13]

Â Â Â Â Â  478.440 Gifts; sinking fund. The district may receive from any source whatever, gifts, donations, bequests, money or property for any purpose consistent with the terms of this chapter. The district may, from time to time, provide from its current revenue or create or set up sinking funds to be applied to authorized expenditures contemplated to be made beyond the current tax year. [Amended by 1983 c.740 Â§190]

Â Â Â Â Â  478.450 Tax for road lighting; method. To provide funds for defraying expenses for the installation, maintenance and operation of the road-lighting service to the district, the district board may provide for a tax not exceeding one-tenth of one percent (0.001) of the real market value of all taxable property within the district, computed in accordance with ORS 308.207. Upon approval of the majority of the electors voting at a special election called for such purpose the board may levy a special tax of not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the district for this purpose, computed in accordance with ORS 308.207. [Amended by 1967 c.293 Â§33; 1969 c.667 Â§29; 1991 c.459 Â§419]

Â Â Â Â Â  478.460 Deposit and disbursement of funds. Funds collected on behalf of the district through the levy of taxes, all donations, contributions, bequests or annuities and all borrowed money received by or on behalf of the district shall be deposited in one or more depositories, as defined in ORS 295.001, to be designated by the board. Funds shall be drawn out only upon proper order and warrant or check, bearing the signature of those persons authorized to sign warrants or checks by resolution of the board. [Amended by 1965 c.540 Â§1; 1969 c.667 Â§30; 1969 c.694 Â§20; 1971 c.36 Â§9; 1987 c.834 Â§3; 2001 c.215 Â§14]

Â Â Â Â Â  478.470 Interest on unpaid warrants; limitation on amount of warrants. All warrants for the payment of any indebtedness of a district which are unpaid for want of funds shall bear interest at a rate to be fixed by the district board but not to exceed six percent per annum from the date of the registering of the unpaid warrants with the county treasurer. The amount of warrants outstanding shall not exceed the revenue provided for the year in which the indebtedness was incurred. [Amended by 1969 c.667 Â§31]

(Tax Zones)

Â Â Â Â Â  478.480 Formation of tax zones; basis for zones; public hearing. (1) A district board may divide its district into zones for the purpose of imposing and levying ad valorem taxes at different rates on the assessed value of all taxable property in each zone. The establishment of zones within a district under this section shall be based upon differences in the services provided by the district to the residents and their property in each zone.

Â Â Â Â Â  (2) When a district board decides to divide the district into zones under subsection (1) of this section, it shall conduct a public hearing on the formation of the proposed zones. The hearing shall be held after notice to the public is published as provided in ORS 478.485. The notice shall set forth the date, hour and place of the hearing and the information required under ORS 478.485. The notice shall state that all interested persons may attend and shall be given a reasonable opportunity to be heard. [1983 c.569 Â§Â§2,3]

Â Â Â Â Â  478.485 Notice of public hearing. (1) The district board shall cause a notice of a public hearing relating to the formation of zones under ORS 478.480 (1) to be published once a week for two successive weeks in the newspaper in general circulation in the district which, in the judgment of the district board, will afford the best notice to the residents of the district.

Â Â Â Â Â  (2) The notice published under this section shall set forth:

Â Â Â Â Â  (a) The resolve of the district board to divide the district into zones.

Â Â Â Â Â  (b) The boundaries of the proposed zones.

Â Â Â Â Â  (c) The percentage of the total amount of ad valorem taxes of the district that will be collected in each zone. [1983 c.569 Â§4]

Â Â Â Â Â  478.490 Election on question of dividing district into tax zones; order creating zones; effect. (1) After the public hearing required under ORS 478.480 (2), if the district board decides to proceed with the proposal, it shall submit the question of dividing the district into zones to the voters of the district at the next regular district election on the date specified in ORS 255.335 (1).

Â Â Â Â Â  (2) If a majority of the voters of the district voting upon the question vote in favor of dividing the district into zones, the district board shall enter an order in its journal declaring that fact. The order shall be conclusive as to the regularity of all proceedings in reference to the election and to the existence of the zones. [1983 c.569 Â§5]

Â Â Â Â Â  478.495 Limitation on changes in tax zone boundaries. (1) When a proposal for dividing a district into zones is approved by the voters of a district, a proposal for changing the boundaries of the zones shall not be submitted to the voters at the regular district election next following such approval, but may be submitted at any regular district election thereafter.

Â Â Â Â Â  (2) Following approval of the formation of zones within a district by the voters of the district, the boundaries of the zones shall not be changed by the district board unless notice of that change is given to, and approved by, the voters of the district as provided in ORS 478.480 (2), 478.485 and 478.490. [1983 c.569 Â§6]

Â Â Â Â Â  478.500 Determination of tax levy in each tax zone. If a district is divided into zones under ORS 478.480 (1), the district board shall determine, make and declare the ad valorem tax levy for each zone when the district board adopts its budget for any fiscal year. The determination of the amount of ad valorem taxes to be levied in each zone shall be in accordance with the proposal approved by the voters under ORS 478.490 and shall be entered in the proper records of the district board. [1983 c.569 Â§7]

Â Â Â Â Â  478.505 Petition for tax zones by district electors; number of signatures required; public hearing. (1) The electors of a district may initiate proceedings to divide the district into zones under ORS 478.155 and 478.480 to 478.500 by filing a petition with the district board. The petition shall state the name of the district and contain a request that the district board divide the district into zones consisting of areas zoned for exclusive farm use, areas within urban growth boundaries and all other areas.

Â Â Â Â Â  (2) A petition filed under this section shall be signed by not less than 10 percent of the electors of the district.

Â Â Â Â Â  (3) When the district board receives a petition filed under this section, the district board shall hold a public hearing on the formation of the proposed zones, and provide notice thereof, as required by ORS 478.480 (2) and 478.485. [1993 c.424 Â§13]

Â Â Â Â Â  478.510 [Amended by 1969 c.667 Â§32; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.520 [Amended by 1969 c.667 Â§33; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.530 [Amended by 1969 c.667 Â§34; repealed by 1971 c.647 Â§149 and by 1971 c.727 Â§203]

Â Â Â Â Â  478.540 [Amended by 1969 c.694 Â§21; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.550 [Repealed by 1969 c.667 Â§70]

Â Â Â Â Â  478.555 [1969 c.694 Â§23; repealed by 1971 c.727 Â§203]

(Multicounty Districts)

Â Â Â Â Â  478.560 Deposit and disbursement of funds of districts located in two or more counties. Funds accruing to a district, located in two or more counties, from any source shall be deposited in one or more depositories, as defined in ORS 295.001, whose deposits are insured pursuant to federal statute and shall be drawn out only upon proper order and warrant or check bearing the signature of those persons authorized to sign warrants or checks by resolution of the board. [Amended by 1965 c.540 Â§2; 1969 c.667 Â§35; 1969 c.694 Â§24; 1971 c.36 Â§10; 1971 c.727 Â§141; 1983 c.185 Â§1; 1987 c.834 Â§4; 2001 c.215 Â§15]

Â Â Â Â Â  478.610 [Amended by 1959 c.658 Â§2; 1963 c.299 Â§3; 1967 c.610 Â§1; 1969 c.79 Â§4; 1969 c.667 Â§36; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.614 [1953 c.165 Â§1; 1961 c.682 Â§1; 1969 c.667 Â§37; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.616 [1953 c.165 Â§2; 1969 c.667 Â§38; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.618 [1969 c.79 Â§6; 1969 c.667 Â§68; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.620 [Amended by 1969 c.667 Â§39; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.630 [Amended by 1969 c.667 Â§40; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.640 [Amended by 1969 c.667 Â§41; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.650 [Amended by 1969 c.667 Â§42; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.660 [Amended by 1969 c.667 Â§43; repealed by 1971 c.727 Â§203]

WITHDRAWAL OF TERRITORY

Â Â Â Â Â  478.665 Withdrawal of territory from district; inclusion in forest protection district; assessment. In addition to any other method of initiating proceedings to withdraw territory from a district, the county board may, after appropriate proceedings, order the withdrawal of forestland from a district if:

Â Â Â Â Â  (1) Written request for the withdrawal is submitted to the county board by the district board;

Â Â Â Â Â  (2) Inclusion of the withdrawn forestland within a forest protection district under ORS 477.205 to 477.281 is agreed to by the State Forester;

Â Â Â Â Â  (3) A public hearing for the landowners concerned is held regarding the withdrawal by the county board; and

Â Â Â Â Â  (4) Any lands so withdrawn and transferred to a forest protection district for purposes of fire protection shall be assessed for this purpose under ORS chapter 477 and, except as provided by ORS 198.880, shall no longer be assessed for fire protection by the rural fire protection district. [1969 c.651 Â§2; 1971 c.727 Â§142]

Â Â Â Â Â  478.700 [1965 c.316 Â§2; 1969 c.667 Â§44; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.710 [Amended by 1969 c.667 Â§45; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.720 [Amended by 1969 c.667 Â§46; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.730 [Amended by 1969 c.667 Â§47; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.740 [Amended by 1969 c.667 Â§48; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.750 [Amended by 1965 c.316 Â§4; 1969 c.667 Â§49; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.760 [1965 c.316 Â§3; 1969 c.667 Â§50; repealed by 2003 c.46 Â§54]

Â Â Â Â Â  478.810 [Amended by 1969 c.667 Â§51; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.820 [Amended by 1969 c.667 Â§52; repealed by 1971 c.727 Â§203]

Â Â Â Â Â  478.830 [Amended by 1969 c.667 Â§53; repealed by 1971 c.727 Â§203]

FIRE SAFETY SYSTEMS

Â Â Â Â Â  478.840 Definitions for ORS 478.845 to 478.875. As used in ORS 478.845 to 478.875:

Â Â Â Â Â  (1) ÂDistrictÂ means a rural fire protection district organized under ORS chapter 478.

Â Â Â Â Â  (2) ÂFire safety systemÂ means any device or system that protects structures or people from damage, injury or destruction by fire or that minimizes the effects of fire. The term includes automatic fire sprinkler systems. [1995 c.725 Â§1]

Â Â Â Â Â  Note: 478.840 to 478.875 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  478.845 Revenue bonds authorized for fire safety systems. (1) Notwithstanding any other provision of law or any restriction on indebtedness contained in a charter, a city or district may issue and sell revenue bonds under ORS 478.845 to 478.875, loan moneys to qualified persons for the installation of fire safety systems and enter into loan contracts with those persons. Moneys borrowed from the loan fund created by ORS 478.855 shall be repaid by the borrowers in accordance with the terms of the loan contract to which the borrower and the city or district are parties.

Â Â Â Â Â  (2) In addition to authority granted by other laws to issue revenue bonds, a city or district may sell revenue bonds for the purpose of creating a loan fund to finance the installation of fire safety systems in structures located within the city or district.

Â Â Â Â Â  (3) Revenue bonds authorized by this section may be issued from time to time and shall be issued as prescribed in ORS chapter 287A. [1995 c.725 Â§2; 2007 c.783 Â§209]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.850 Sources of bond payment restricted. (1) Revenue bonds issued under ORS 478.845 to 478.875:

Â Â Â Â Â  (a) Shall not be payable from nor charged upon any fund other than the revenue pledged to the payment of the revenue bonds.

Â Â Â Â Â  (b) Shall not constitute a charge, lien or encumbrance, legal or equitable, upon any property of the city or district, except those moneys paid to the loan fund created by ORS 478.855.

Â Â Â Â Â  (2) No holder of such revenue bonds shall ever have the right to compel any exercise of the taxing power of a city or district to pay the bonds or the interest on the bonds, or to enforce payment of the bonds against any property of the city or district except those moneys pledged in the loan fund created under ORS 478.855.

Â Â Â Â Â  (3) A revenue bond issued under ORS 478.845 to 478.875 shall not constitute a debt of the city or district within the meaning of any statutory limitation. [1995 c.725 Â§4; 2007 c.783 Â§210]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.855 Loan fund created from bond proceeds; other sources for fund. (1) Proceeds of revenue bonds issued and sold under ORS 478.845 to 478.875 that are to be used to fund loans to persons for acquisition and installation of fire safety systems in structures owned by the borrowers shall be deposited in a loan fund created for the purpose by a city or district.

Â Â Â Â Â  (2) In addition to proceeds from the sale of revenue bonds, the loan fund created by this section shall consist of:

Â Â Â Â Â  (a) Moneys repaid to the fund by borrowers who received loans from the fund.

Â Â Â Â Â  (b) Proceeds of the sales of structures acquired by the city or district as a result of loan defaults.

Â Â Â Â Â  (c) Other revenues, as defined in ORS 287A.001, as determined by the city or district. [1995 c.725 Â§7; 2007 c.783 Â§211]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.860 Standards for eligibility for loans for fire safety systems. (1) The governing body of a city or district shall adopt standards to determine the eligibility of borrowers to borrow money from the loan fund established under ORS 478.855 for the purpose of acquiring and installing a fire safety system in a privately owned structure owned by the borrower.

Â Â Â Â Â  (2) The governing body of a city or district shall also adopt a list of fire safety systems that may be financed with loans made under ORS 478.845 to 478.875. [1995 c.725 Â§3]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.865 Loan contract; repayment plan; terms and conditions. (1) Any loan contract providing for a loan of moneys to a borrower by a city or district shall include a plan for repayment by the borrower of moneys borrowed plus interest. The repayment plan:

Â Â Â Â Â  (a) Shall provide that the city or district obtain a lien on the structure in which a fire safety system is installed. Except for tax liens, the lien acquired by the city or district shall have priority over all other liens on the structure.

Â Â Â Â Â  (b) Shall provide for such other assurance of, and security for, repayment by the borrower as is considered necessary by the city or district.

Â Â Â Â Â  (c) Shall set forth the interest rate on the loan as reasonably determined by the city or district.

Â Â Â Â Â  (d) Shall provide for repayment during a period that shall be the lesser of the useful life of the proposed fire safety system or the term of the bond as determined by the city or district.

Â Â Â Â Â  (2) A loan contract under subsection (1) of this section may provide that the amount of repayment by a borrower include an amount sufficient to reimburse the city or district for the borrowerÂs allocable share of the costs of issuing revenue bonds under ORS 478.845 to 478.875 to finance the loan contract, all administrative expenses relating to the loan contract and such amounts as may be established by the city or district to maintain a reserve in the loan fund created under ORS 478.855 to pay or reimburse future losses directly related to the loans financed with moneys from the loan fund. [1995 c.725 Â§5]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.870 Powers granted to enforce loan contracts and secure payment of bonds; reserve fund. In addition to any other powers granted by law, a city or district may:

Â Â Â Â Â  (1) Make all contracts, execute all instruments and do all things necessary or convenient for the exercise of the powers granted by ORS 478.845 to 478.875, or for the performance of its covenants or duties, or in order to secure the payment of its bonds;

Â Â Â Â Â  (2) Enter into and perform such contracts and agreements with borrowers as the city or district considers proper and feasible for or concerning the financing and installation of fire safety systems;

Â Â Â Â Â  (3) Enter into covenants for the benefit of bond owners regarding the use and expenditure of moneys in the loan fund created by ORS 478.855; and

Â Â Â Â Â  (4) Establish a reserve fund or account for the benefit of bond owners and provide that the reserve fund or account may be funded with bond proceeds, from moneys held in the general fund, an enterprise fund or other fund of the city or district or from such other revenues or sources as the governing body of the city or district may determine. [1995 c.725 Â§6]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.875 Remedies for breach of loan contract. If a borrower fails to comply with a contract entered into under ORS 478.865, the city or district may seek appropriate legal remedies to secure any repayment due the loan fund created by ORS 478.855. [1995 c.725 Â§8]

Â Â Â Â Â  Note: See note under 478.840.

Â Â Â Â Â  478.880 Legislative findings. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The best interest of the state is served by providing financial incentives for the installation of fire safety systems in multifamily housing.

Â Â Â Â Â  (2) The design and nature of multifamily housing creates a higher fire risk than the risk to single family housing and exposes tenants to fire risks that are not within the control of the tenants.

Â Â Â Â Â  (3) The presence of fire safety systems helps to defray costs for fire district equipment and equipment maintenance.

Â Â Â Â Â  (4) Although the state building code allows local jurisdictions to require the installation of fire safety systems in new construction on a cost-neutral basis, there is no equivalent program for retrofitting or remodeling existing multifamily structures.

Â Â Â Â Â  (5) A fire safety incentive program serves the purpose of providing financial incentive for the installation of fire safety systems in existing multifamily housing. [2001 c.614 Â§1]

Â Â Â Â Â  Note: 478.880 and 478.885 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 478 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  478.885 Payment or repayment for cost of fire safety system installation in multifamily housing. (1) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ means a rural fire protection district organized pursuant to ORS chapter 478.

Â Â Â Â Â  (b) ÂFire safety systemÂ means a device or series of devices that protects structures from damage or destruction by fire, protects people from injury by fire or minimizes the effects of fire. ÂFire safety systemÂ includes, but is not limited to, automatic fire sprinkler systems.

Â Â Â Â Â  (c) ÂMultifamily housingÂ means a structure established primarily to provide residential spaces and that provides more than one living unit. ÂMultifamily housingÂ does not include nursing homes, adult foster homes, hospitals, motels or hotels, dormitories or state institutions.

Â Â Â Â Â  (d) ÂOwnerÂ includes a purchaser under a recorded instrument of sale.

Â Â Â Â Â  (2) A district may, by ordinance, establish a program that pays or repays to landlords part of the costs of installing fire safety systems in multifamily housing existing within the district on the effective date of the ordinance. Except as provided in this subsection, the district may establish the parameters of the program. A payment or repayment rate under the program may not exceed 50 percent of the cost of installing the fire safety system. The payment or repayment amount available for a property may not exceed the total amount paid during the preceding 10 years for all property taxes on the property, less any payment or repayment amount already provided for fire safety system installation on the property. The program must provide for the owner of the multifamily housing to apply on a form approved by the district. The program must include a uniform process for the evaluation of an application submitted by the owner of the multifamily housing. The uniform process must provide for a public hearing to determine whether the property qualifies for payment or repayment by the district. [2001 c.614 Â§2]

Â Â Â Â Â  Note: See note under 478.880.

FIRE PREVENTION CODE; FIRE PERMITS

Â Â Â Â Â  478.910 Adoption of fire prevention code. A district board may, in accordance with ORS 198.510 to 198.600, adopt a fire prevention code. [Amended by 1969 c.667 Â§54; 1971 c.268 Â§19]

Â Â Â Â Â  478.920 Scope of fire prevention code. The fire prevention code may provide reasonable regulations relating to:

Â Â Â Â Â  (1) Prevention and suppression of fires.

Â Â Â Â Â  (2) Mobile fire apparatus means of approach to buildings and structures.

Â Â Â Â Â  (3) Providing fire-fighting water supplies and fire detection and suppression apparatus adequate for the protection of buildings and structures.

Â Â Â Â Â  (4) Storage and use of combustibles and explosives.

Â Â Â Â Â  (5) Construction, maintenance and regulation of fire escapes.

Â Â Â Â Â  (6) Means and adequacy of exit in case of fires and the regulation and maintenance of fire and life safety features in factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters, all buildings, except private residences, which are occupied for sleeping purposes, and all other places where large numbers of persons work, live or congregate from time to time for any purpose.

Â Â Â Â Â  (7) Requiring the issuance of permits by the fire chief of the district before burning trash or waste materials.

Â Â Â Â Â  (8) Providing for the inspection of premises by officers designated by the board of directors, and requiring the removal of fire hazards found on premises at such inspections. [Amended by 1969 c.667 Â§55; 1977 c.292 Â§1]

Â Â Â Â Â  478.924 Approval of code by city or county required. The provisions of a fire prevention code adopted by a district after October 4, 1977, shall not apply within any city or county within the district unless the governing body of the city or county approves the fire code by resolution. [1977 c.292 Â§5]

Â Â Â Â Â  478.927 Building permit review for fire prevention code. A district adopting a fire prevention code shall provide plan review at the agency of the city or county responsible for the issuance of building permits for the orderly administration of that portion of the fire prevention code that requires approval prior to the issuance of building permits. [1977 c.292 Â§4]

Â Â Â Â Â  478.930 Violation of code; failure to remove hazards; burning waste without permit prohibited. When a district has adopted a fire prevention code as provided in ORS 478.910:

Â Â Â Â Â  (1) No person shall violate the provisions of the code or fail to remove hazards found on inspection within the time set by the inspecting officer, after written notice to either the owner or occupant of the premises.

Â Â Â Â Â  (2) No person shall burn waste materials or trash in an unguarded manner without a permit, when a permit is required by the district code or this chapter. [Amended by 1969 c.667 Â§56]

Â Â Â Â Â  478.940 Copies of code to be filed with State Fire Marshal and posted at fire stations. Copies of the fire prevention code shall be filed with the State Fire MarshalÂs office and a copy shall be posted at each fire station within the district.

Â Â Â Â Â  478.960 Burning of certain materials permitted only with permission of fire chief; burning schedules and restrictions. (1) No one, within the boundaries of a district, shall cause or permit to be initiated or maintained on oneÂs own property, or cause to be initiated or maintained on the property of another, any open burning of commercial waste, demolition material, domestic waste, industrial waste, land clearing debris or field burning without first securing permission from the fire chief of the district and complying with the direction of the fire chief. A deputy of a fire chief has the power to perform any act or duty of the fire chief under this section.

Â Â Â Â Â  (2) The fire chief shall prescribe conditions upon which permission is granted and which are necessary to be observed in setting the fire and preventing it from spreading and endangering life or property or endangering the air resources of this state. The Environmental Quality Commission shall notify the State Fire Marshal of the type of and time for burning to be allowed on each day under schedules adopted pursuant to ORS 468A.570 and ORS 468A.595. The State Fire Marshal shall cause all fire chiefs and their deputies in the affected area to be notified of the type and time for burning to be allowed on each day with updating messages each day as required. A fire chief or deputy shall grant permission only in accordance with the schedule of the Environmental Quality Commission but may reduce hours to be allowed for burning if necessary to prevent danger to life or property from fire. The State Fire Marshal may refuse, revoke or postpone permission when necessary in the judgment of the State Fire Marshal to prevent danger to life or property from fire, notwithstanding any determination by the fire chief.

Â Â Â Â Â  (3) Nothing in this section relieves a person starting a fire from responsibility for providing adequate protection to prevent injury or damage to the person or property of another. If such burning results in the escape of fire and injury or damage to the person or property of another, such escape and damage or injury constitutes prima facie evidence that the burning was not safe.

Â Â Â Â Â  (4) Within a district, no person shall, during the fire season declared under ORS 477.505, operate any equipment in forest harvesting or agricultural operations powered by an internal combustion engine on or within one-eighth of one mile of forestland unless each piece of equipment is provided with a fire extinguisher of sufficient size and capacity and with such other tools and fire-fighting equipment as may be reasonably required by the fire chief of the district. The provisions of this subsection do not apply to machinery regulated by ORS chapter 477.

Â Â Â Â Â  (5) No person shall dispose of any building or building wreckage within a district by fire without having first secured permission therefor from the fire chief. No person shall refuse to comply with any reasonable requirements of the fire chief as to the safeguarding of such fire from spreading.

Â Â Â Â Â  (6) This section is not intended to limit the authority of a district to adopt a fire prevention code as provided in ORS 478.910 to 478.940 or to issue permits when the burning is done by mechanical burners fired by liquid petroleum gas.

Â Â Â Â Â  (7) The fire chief shall maintain records of all permits and the conditions thereof, if any, that are issued for field burning under this section and shall submit at such times, as the Environmental Quality Commission shall require such records or summaries thereof to the commission. The Environmental Quality Commission shall provide forms for the reports required under this subsection.

Â Â Â Â Â  (8) Notwithstanding any other provision of this section:

Â Â Â Â Â  (a) A permit is required for field burning authorized pursuant to ORS 468A.550 to 468A.620 and 468A.992.

Â Â Â Â Â  (b) For a permit for the propane flaming of mint stubble, the fire chief may only prescribe conditions necessary to prevent the spread of fire or to prevent endangering life or property and may refuse, revoke or postpone permission to conduct the propane flaming only when necessary to prevent danger to life or property from fire. [1955 c.469 Â§Â§1, 2; 1959 c.363 Â§16; 1967 c.420 Â§1; 1967 c.438 Â§1; 1969 c.613 Â§3; 1969 c.667 Â§57; 1971 c.563 Â§9; 1973 c.832 Â§7b; 1975 c.635 Â§4; 1979 c.321 Â§1; 1989 c.615 Â§2; 1991 c.920 Â§22; 1997 c.274 Â§40; 1997 c.473 Â§6]

Â Â Â Â Â  478.965 Recovery by district of costs of suppressing unlawful fire; attorney fees. (1) If the fire-fighting apparatus or personnel, or either of a district, are required to respond and be used actively or on a standby basis in connection with the extinguishment or control of a fire that has been started or allowed to spread in willful violation of ORS 478.960 (1) to (5), the person responsible therefor shall be liable to the district furnishing such apparatus or personnel, or both, for the actual costs incurred by the district in controlling, extinguishing or patrolling the fire. Such costs may be recovered in an action prosecuted in the name of the district. The court may award reasonable attorney fees to the district if the district prevails in an action under this section. The court may award reasonable attorney fees to a defendant who prevails in an action under this section if the court determines that the district had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court.

Â Â Â Â Â  (2) An itemized statement of the actual costs incurred by the district, certified under oath by the treasurer of the district, shall be accepted as prima facie evidence of such costs in the action authorized by this section. [1967 c.420 Â§6; 1969 c.667 Â§58; 1981 c.897 Â§55; 1995 c.696 Â§24]

DISTRICT IDENTIFICATION NAMES

Â Â Â Â Â  478.970 Purpose of district identification names. The purpose of ORS 478.970 to 478.982 is to establish an identification name for each district to be used for statistical purposes by the State Fire Marshal and in the process of insurance rating. ORS 478.970 to 478.982 do not alter or add to the corporate title or identification of a district organized or established by law. [1953 c.164 Â§1; 1969 c.667 Â§59; 2001 c.426 Â§2]

Â Â Â Â Â  478.972 Application by district to State Fire Marshal for identification name. (1) When a district is organized the first board shall notify the State Fire Marshal in writing of the identification name for the district.

Â Â Â Â Â  (2) Except as provided in this subsection, upon receipt of a written notice from the board, the State Fire Marshal shall immediately assign the district the identification name. The fire marshal shall notify the board in writing if the name conflicts with the name of another fire district in this state.

Â Â Â Â Â  (3) The district board shall notify the fire marshal as provided in subsection (1) of this section within 30 days after the act that completes the organization or establishment of the district. [1953 c.164 Â§2; 1969 c.667 Â§60; 2001 c.426 Â§3]

Â Â Â Â Â  478.974 [1953 c.164 Â§3; 1969 c.667 Â§61; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.976 [1953 c.164 Â§4; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.978 [1953 c.164 Â§5; 1969 c.667 Â§62; repealed by 2001 c.426 Â§6]

Â Â Â Â Â  478.980 Identification name for district formed by consolidation or merger of districts. In the event of a consolidation or merger of two or more districts, the consolidated board shall select a name for the surviving or successor district in the manner provided in ORS 478.972. [1953 c.164 Â§6; 1969 c.667 Â§63; 1971 c.727 Â§143; 2001 c.426 Â§4]

Â Â Â Â Â  478.982 Reuse of names of dissolved districts. In the event of a dissolution of a district, the name assigned to the district is available for assignment to another district. [1953 c.164 Â§7; 1969 c.667 Â§64; 2001 c.426 Â§5]

PENALTIES

Â Â Â Â Â  478.990 Penalties. (1) Violation of any provision of ORS 478.930 is a Class D violation. Each dayÂs refusal to remove fire hazards after notice by the inspecting officer to the owner of the premises where the hazard exists is a separate offense.

Â Â Â Â Â  (2) Burning without a permit required under ORS 478.960 (1) or in violation of a condition thereof is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 478.960 (4) is a misdemeanor.

Â Â Â Â Â  (4) Subject to ORS 153.022 and 153.025, violation of any rule or regulation made by a rural fire protection district or other public body, as defined in ORS 174.109, pursuant to ORS 478.300 (2) is a misdemeanor. [Subsection (2) enacted as 1955 c.469 Â§3; subsection (3) enacted as 1965 c.602 Â§28; 1969 c.667 Â§65; 1971 c.563 Â§11; 1989 c.615 Â§4; 1999 c.1051 Â§188; 2003 c.802 Â§127]

_______________



Chapter 479

Chapter 479 Â Protection of Buildings From Fire; Electrical Safety Law

2007 EDITION

PROTECTION OF BUILDINGS; ELECTRICAL SAFETY

PROTECTION FROM FIRE

PROTECTION OF BUILDINGS FROM FIRE

479.015Â Â Â Â  Smoking in public elevator prohibited; penalty

479.018Â Â Â Â  Definition for ORS 479.020 and 479.060

479.020Â Â Â Â  Buildings requiring fire escapes; exceptions

479.030Â Â Â Â  Hospital escape exits

479.040Â Â Â Â  Specifications for construction of fire escapes

479.050Â Â Â Â  Certain fire escapes to extend to ground or have approved counterbalanced stairways

479.060Â Â Â Â  Location of fire escapes; accessibility; freedom from obstructions; buildings of three or more stories

479.080Â Â Â Â  Red or green lights to show location of fire escapes; fire warning system

479.090Â Â Â Â  Stationary ladders; standpipe specifications; hospital requirements

479.100Â Â Â Â  Public garage regulation; rules

479.130Â Â Â Â  Tents or canvas-covered structures for public assembly to be flame resistant

479.140Â Â Â Â  School fire prevention

479.150Â Â Â Â  Outward-swinging doors required in public buildings; rules

479.155Â Â Â Â  Plan of proposed construction or alteration; declaration of value; approval of plan; effect of approval; rules

479.160Â Â Â Â  Existing nonconforming buildings; permit for use and occupancy

479.165Â Â Â Â  Certification of fire officials; rules

479.168Â Â Â Â  Definitions for ORS 479.168 to 479.190 and 479.990

479.170Â Â Â Â  Ordering repair of, or removal of material from, buildings

479.180Â Â Â Â  Appeal from order to comply with fire prevention statutes

479.190Â Â Â Â  Liability in damages for failure to comply with order under ORS 479.170

479.195Â Â Â Â  Posting of notice of maximum allowable number of persons; closure of buildings; judicial review

479.200Â Â Â Â  Water supply requirement for certain public buildings

INSPECTION OF INSTITUTIONS

479.210Â Â Â Â  ÂInstitutionÂ defined for ORS 479.215 to 479.220

479.215Â Â Â Â  Institution not to be licensed or certificated unless in compliance with fire safety requirements; inspection; list of licensed or approved institutions

479.217Â Â Â Â  Temporary permit in lieu of inspection approval under ORS 479.215; cancellation; extension or renewal

479.220Â Â Â Â  Institution inspection by State Fire Marshal; notification to Department of Human Services of noncompliance

SMOKE DETECTION

479.250Â Â Â Â  Definitions for ORS 479.250 to 479.300

479.255Â Â Â Â  Smoke alarm or smoke detector required in certain structures; alarms and devices for persons who are hard of hearing

479.257Â Â Â Â  Design features required for certain smoke alarms; rules

479.258Â Â Â Â  Provision of notice of smoke alarm or smoke detector requirements for persons who are hard of hearing; rules

479.260Â Â Â Â  Transfer of dwelling unit or lodging house without smoke alarm or smoke detector prohibited

479.265Â Â Â Â  Action for unlawful transfer of dwelling unit; damages; attorney fees

479.270Â Â Â Â  Owner of rental dwelling unit to supply, install and maintain smoke alarm or smoke detector; instructions for testing to be provided

479.275Â Â Â Â  Tenant of rental dwelling unit to test smoke alarm or smoke detector and replace dead batteries

479.280Â Â Â Â  Lack of properly operating smoke alarm or smoke detector; complaint; investigation; citation

479.285Â Â Â Â  Owner to maintain and test certain smoke alarms and smoke detectors

479.290Â Â Â Â  Certain persons not liable for damages resulting from mechanical failure of smoke alarm or smoke detector

479.295Â Â Â Â  State Fire Marshal to adopt rules setting standards and providing for implementation of certain laws governing smoke alarms and smoke detectors

479.297Â Â Â Â  Smoke alarms; required equipment; exemptions

479.300Â Â Â Â  Removing or tampering with smoke alarm or smoke detector prohibited

ELECTRICAL SAFETY LAW

479.510Â Â Â Â  Short title

479.520Â Â Â Â  Purpose

479.525Â Â Â Â  Application of Electrical Safety Law; uniformity

479.530Â Â Â Â  Definitions for ORS 479.510 to 479.945 and 479.995

479.540Â Â Â Â  Exemptions; rules

479.545Â Â Â Â  License required of state employee; letter of authority

479.550Â Â Â Â  No work on new electrical installation until permit issued; temporary permit; rules

479.560Â Â Â Â  Issuance of permit; when permit becomes void; master electrical inspection permit; rules

479.565Â Â Â Â  Master individual inspection permits; fee

479.570Â Â Â Â  Energizing of electrical installations; rules

479.610Â Â Â Â  Installation of uncertified electrical product prohibited

479.620Â Â Â Â  Certain electrical license required; electrical installations by unlicensed persons prohibited

479.630Â Â Â Â  Requirements for obtaining licenses; rules

479.632Â Â Â Â  Applicant training or experience obtained in another state

479.670Â Â Â Â  Maintenance of action or suit by unlicensed person prohibited

479.680Â Â Â Â  Adoption of rules by Electrical and Elevator Board; establishment of continuing education program

479.710Â Â Â Â  Electrical installations must meet minimum safety standards

479.730Â Â Â Â  Adoption of rules by Director of Department of Consumer and Business Services

479.740Â Â Â Â  Factors to be considered in adopting rules; incorporation of standards by reference

479.760Â Â Â Â  Certification of electrical products; safety indicators

479.770Â Â Â Â  Approved electric ignition pilot required on certain appliances

479.810Â Â Â Â  Administration and enforcement; Chief Electrical Inspector; inspector qualifications; rules

479.815Â Â Â Â  Inspector conflicts of interest; rules

479.820Â Â Â Â  Duties and powers in enforcing law

479.835Â Â Â Â  Recovery of purchase price of product not meeting applicable laws

479.840Â Â Â Â  Fees; rules; means to guarantee payment

479.845Â Â Â Â  Limitation on use of local government fees

479.850Â Â Â Â  Disposition of receipts

479.853Â Â Â Â  Appeal procedure; distribution of major code interpretation decisions

479.854Â Â Â Â  Authority of municipality to require license; approval of ordinance

479.855Â Â Â Â  City and county inspection and enforcement programs

479.860Â Â Â Â  Persons authorized to design, plan and lay out electrical installations; rules

479.870Â Â Â Â  Electrical and Elevator Board to prescribe uniform fee calculation and permit format; review; rules

479.905Â Â Â Â  Definitions for ORS 479.870 and 479.905 to 479.945

479.910Â Â Â Â  Limited energy technician license; compliance with other laws; fees; continuing education

479.915Â Â Â Â  Limited energy technician license requirements

479.940Â Â Â Â  Activities not subject to licensure under ORS 479.510 to 479.945; identification cards

479.943Â Â Â Â  Activities not subject to licensure under ORS 479.905 to 479.945

479.945Â Â Â Â  Restricted energy contractorÂs license; rules; scope; employees

RAIL FIXED GUIDEWAY SYSTEMS

479.950Â Â Â Â  Minimum safety standards; rules; criteria

PENALTIES

479.990Â Â Â Â  Penalties

479.995Â Â Â Â  Civil penalty for violation of ORS 479.510 to 479.945

PROTECTION OF BUILDINGS FROM FIRE

Â Â Â Â Â  479.010 [Subsection (4) enacted as 1953 c.569 Â§1; 1963 c.120 Â§1; 1979 c.359 Â§1; 1979 c.764 Â§1a; 1987 c.158 Â§105; 1997 c.24 Â§2; 2005 c.22 Â§360; renumbered 479.168 in 2005]

Â Â Â Â Â  479.015 Smoking in public elevator prohibited; penalty. (1) It shall be unlawful for any person to smoke cigars, cigarettes or tobacco in any form or to ignite any substance in an elevator used by the public.

Â Â Â Â Â  (2) A ÂNo SmokingÂ sign shall be posted and maintained in a conspicuous place on or within any elevator operated in accordance with subsection (1) of this section, pursuant to rules of the State Fire Marshal.

Â Â Â Â Â  (3) Any person who violates subsection (1) of this section shall incur a penalty of $10 for each such violation.

Â Â Â Â Â  (4) Any person who violates subsection (2) of this section commits a Class D violation. [1975 c.474 Â§2; 1999 c.1051 Â§189]

Â Â Â Â Â  479.018 Definition for ORS 479.020 and 479.060. As used in ORS 479.020 and 479.060, ÂstoryÂ means:

Â Â Â Â Â  (1) That portion of a building included between the upper surface of any floor and the upper surface of the floor next above;

Â Â Â Â Â  (2) For the topmost story, that portion of a building included between the upper surface of the topmost floor and the ceiling or roof above; and

Â Â Â Â Â  (3) A basement, cellar or unused under-floor space, if the finished floor level directly above the basement, cellar or unused under-floor space is more than:

Â Â Â Â Â  (a) Six feet above the ground surrounding the building for more than 50 percent of the total perimeter; or

Â Â Â Â Â  (b) Twelve feet above the ground surrounding the building at any point. [2005 c.22 Â§363]

Â Â Â Â Â  479.020 Buildings requiring fire escapes; exceptions. (1) Subject to subsection (2) of this section, all buildings, except private residences, erected after May 28, 1925, or any building then erected, having three stories or more where the stories above the second story are actually used, shall be equipped with not less than one standard fire escape or one exterior stairway for each 10,000 square feet of lot or ground space, or fraction thereof, occupied by the building.

Â Â Â Â Â  (2) If the approval of the State Fire Marshal is secured with respect to a particular building, the requirements of subsection (1) of this section do not apply to such building if it:

Â Â Â Â Â  (a) Is constructed with two-hour fire-resistive structural elements of steel, iron, concrete or masonry; and

Â Â Â Â Â  (b) Has incombustible fire-resistive walls and permanent partitions; and

Â Â Â Â Â  (c) Is provided with not less than two enclosed smokeproof stairwells with firefighterÂs access to each floor and to the roof, or is provided with other fire protection and escape which the State Fire Marshal finds adequate for the use of the building. [Amended by 1959 c.651 Â§2; 1965 c.602 Â§15]

Â Â Â Â Â  479.030 Hospital escape exits. Every building erected, maintained or occupied after May 28, 1925, for hospital purposes and not of fireproof construction or provided with adequate means of egress from the floors above the first floor, shall have sufficient means of exit other than interior stairway or elevator, whereby the inmates or other occupants of the building shall have adequate means of escape from the floors above the first floor. Such arrangement of exterior exit shall have the approval of the State Fire Marshal.

Â Â Â Â Â  479.040 Specifications for construction of fire escapes. Fire escapes installed after May 28, 1925, on the outside of buildings shall be constructed in accordance with the specifications prescribed in this section, any deviation from which shall only be made by permission of the State Fire Marshal. Each fire escape shall consist of balconies, stairs and firefighterÂs ladder, as follows:

Â Â Â Â Â  (1) Each balcony shall not be less than 12 feet long and 3 feet 8 inches wide, and have a well hole of not more than 6 feet long nor more than 2 feet 3 inches wide. The outside of the floor shall be made of 2 inch by 2 inch by 1/4 inch angle iron and the corners bent on a radius of not less than 6 inches. Slats for the floor shall be 1-1/2 inch by 1/4 inch mild steel and spaced 1 inch between slats, and reinforced by 1/4 inch by 2 inch mild steel not over 3 feet apart, securely riveted to the slats. Railing for the balcony shall be not less than 30 inches high and be extended on each end and front of balcony, and shall have one top and one center rail 1/4 inch by 2 inch bent to conform to platform and securely bolted to the building, and connected to floor of balcony by not less than five upright irons, 1/4 inch by 1/2 inch, twisted to conform to each rail and angle iron, and securely riveted thereto. Screws or lagscrews shall not be used in the construction of fire escapes.

Â Â Â Â Â  (2) The stairs shall be made of 1/4 inch by 4 inch flat mild steel bars, and the steps shall be 20 inches long and not over 10 inch rise. Stairs shall have a railing made of 1 inch pipe and be 20 inches from stairs, and securely fastened by means of 1 inch pipe supports not over 7 feet apart.

Â Â Â Â Â  (3) The firefighterÂs ladder shall consist of 5/16 inch by 2 inch mild steel bars for sides, and have 3/4 inch round mild steel rungs, spaced not over 14 inches apart, tenoned on each end and riveted to each side of ladder. Ladders shall extend from within 14 feet of the ground to not less than 5 feet above the roof of the building. Each balcony shall be securely bolted to building and supported by means of 1-1/2 inch square braces, four in number, securely anchored into the wall, as may be directed by the building inspector or fire chief. Fire escapes, when finished, shall be painted with at least one coat of red lead.

Â Â Â Â Â  479.050 Certain fire escapes to extend to ground or have approved counterbalanced stairways. The fire escape shall extend clear to the ground or have an approved counterbalanced stairway, when the State Fire Marshal deems such to be necessary, as in the case of schools, factories, hotels, hospitals, detention homes and buildings of public assembly.

Â Â Â Â Â  479.060 Location of fire escapes; accessibility; freedom from obstructions; buildings of three or more stories. (1) Fire escapes installed after May 28, 1925, shall be located on buildings so as to be as remote from stairways as possible.

Â Â Â Â Â  (2) In all buildings erected after May 28, 1925, which are occupied at night for sleeping purposes and which require fire escapes, the public corridors shall extend to all fire escapes.

Â Â Â Â Â  (3) In all buildings existing on May 28, 1925, and in all buildings erected after that date, except those covered by the regulations of subsection (2) of this section, not more than one room shall intervene between a corridor and any fire escape. When a room intervenes between a corridor and the fire escape, the corridor door shall have a glass panel extending from the top rail to the doorknob and the glass shall be of a kind that is easily broken. Any lock on the corridor door shall be of the night latch type which can be opened from the inside without a key. Close to the door, on the corridor side, shall be kept at all times an adequate instrument for breaking the glass, with explanatory label, subject to approval of the State Fire Marshal.

Â Â Â Â Â  (4) All fire escapes, ladders, stairs, hallways and platforms shall be kept free from encumbrances or obstructions at all times.

Â Â Â Â Â  (5) In all buildings consisting of three or more stories, except private residences, and which are occupied for sleeping purposes, all unprotected openings such as open stairways, open elevator shafts, dumbwaiters, chutes, light wells or any other unprotected opening shall be effectively enclosed in a manner subject to approval of the State Fire Marshal to prevent the dangerous spread of fire, smoke, gas or heat to corridors leading to fire escapes.

Â Â Â Â Â  479.070 [Repealed by 1965 c.602 Â§30]

Â Â Â Â Â  479.080 Red or green lights to show location of fire escapes; fire warning system. (1) An electric red or green exit light of a type approved by the State Fire Marshal shall be placed in full view of hallways showing location of fire escapes. Each light must be kept burning from sundown to sunrise when such building is occupied. The light must not at any time be permitted to be out of order and when out of order must be immediately repaired.

Â Â Â Â Â  (2) All hotels, factories, workshops, schools and any other building shall be equipped with a fire warning system in accordance with rules and regulations of the State Fire Marshal. [Amended by 1955 c.453 Â§1; 1965 c.602 Â§17]

Â Â Â Â Â  479.090 Stationary ladders; standpipe specifications; hospital requirements. (1) All buildings requiring fire escapes shall have stationary iron ladders to scuttle holes. A standpipe shall be erected with all fire escapes, with hose attachments at each story, with Siamese connection not less than 18 inches nor more than four feet above sidewalk grade, on all buildings more than three stories in height as follows:

______________________________________________________________________________

STANDPIPE TABLE

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  6- or

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  4-storyÂ Â Â Â Â Â Â Â Â Â Â Â  5-storyÂ Â Â Â Â Â Â Â Â Â Â Â  7-story

Size of standpipe........................................... Â Â Â Â Â Â Â Â Â Â Â Â Â  4-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â  4-inchÂ Â Â Â Â Â Â Â Â Â Â Â Â  5-inch

Size of valves................................................. Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inch

Siamese inlet.................................................. Â Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â  3-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â  4-way

Â Â Size of inlet.................................................. Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inch

Roof outlet..................................................... Â Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â  2-wayÂ Â Â Â Â Â Â Â Â Â Â Â Â  3-way

Â Â Size of outlet................................................ Â Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inchÂ Â Â Â Â Â Â Â Â  2-Â½-inch

______________________________________________________________________________

Â Â Â Â Â  (2) Whenever a water supply is available of sufficient pressure, interior standpipes of not less than 1-1/2 inches in size shall be installed in such building described in ORS 479.030, with valve and hose attached to standpipe on each floor, the hose to be of sufficient length to reach any part of the floor. One 2-1/2 gallon fire extinguisher shall be installed and maintained on each floor. The extinguisher shall be kept in good working order at all times. [Amended by 1965 c.602 Â§17a]

Â Â Â Â Â  479.100 Public garage regulation; rules. (1) In all public garages:

Â Â Â Â Â  (a) All wiring shall be installed in accordance with minimum safety standards as defined in ORS 479.530.

Â Â Â Â Â  (b) There shall be at all times maintained fire extinguishing equipment in accordance with State Fire Marshal rules.

Â Â Â Â Â  (c) No gasoline or other volatile flammable liquid or gas shall be put into or taken out of any automobile in the presence of an open flame or while an engine is running.

Â Â Â Â Â  (d) No lights of any kind other than electricity shall be used for illuminating purposes when electricity is available.

Â Â Â Â Â  (e) All electric equipment and any flame or spark-producing devices not actually a part of an automobile shall be installed, located and used in accordance with rules of the State Fire Marshal, unless of an approved explosion-proof type that meets or exceeds such rules.

Â Â Â Â Â  (f) All repair shops shall be kept clean and the floor free from oily waste or rags. All such rags and waste and combustible rubbish shall be kept in metal cans or receptacles covered with tight-fitting covers.

Â Â Â Â Â  (2) As used in this section, Âpublic garageÂ means any garage to which the public is invited where there are housed for rent, care, repair, demonstration, storage or sale, four or more motor vehicles or self-propelled vehicles that use gasoline or other volatile flammable liquid or gas for fuel or power. [Amended by 1959 c.651 Â§1; 1965 c.602 Â§18; 1983 c.740 Â§191; 1997 c.24 Â§1]

Â Â Â Â Â  479.110 [Amended by 1963 c.317 Â§1; repealed by 1965 c.602 Â§30]

Â Â Â Â Â  479.120 [Repealed by 1963 c.120 Â§2 (479.121 enacted in lieu of 479.120)]

Â Â Â Â Â  479.121 [1963 c.120 Â§3 (enacted in lieu of 479.120); 1969 c.314 Â§52; repealed by 1979 c.764 Â§2]

Â Â Â Â Â  479.130 Tents or canvas-covered structures for public assembly to be flame resistant. No person shall erect, maintain or use within Oregon any tent or canvas-covered structure with the intent that such a tent or structure be used for a place of public assembly unless the tent and canvas-covered parts of the structure and all combustible decorative materials have been rendered flame resistant.

Â Â Â Â Â  479.140 School fire prevention. (1) The State Fire Marshal and deputies and assistants shall require teachers of public and private schools and educational institutions to have one fire drill each month and to keep all doors and exits unlocked during school hours.

Â Â Â Â Â  (2) All painting or finish applied to interior combustible surfaces, except floors and trim, of public and private school buildings and educational institutions shall be of a fire-retardant material meeting flame spread regulations for interior finish established by the State Fire Marshal pursuant to ORS 476.030. [Amended by 1965 c.602 Â§19; 2003 c.14 Â§319]

Â Â Â Â Â  479.150 Outward-swinging doors required in public buildings; rules. (1) The outside doors, doors serving as exits from hazardous areas and all doors located in the path of exit leading thereto, in every theater, church, school building, public hall, and every other building used for public purposes where people congregate, shall be so swung and hinged that they will open outward as determined in accordance with rules adopted by the State Fire Marshal pursuant to ORS 476.030. Revolving, sliding and overhead doors shall not constitute any part of the door width required for exit facilities as determined in accordance with rules adopted by the State Fire Marshal pursuant to ORS 476.030.

Â Â Â Â Â  (2) No owner, lessee, tenant or person having control of any building enumerated in subsection (1) of this section shall fail to provide doors opening outward as required therein. [Amended by 1979 c.660 Â§1]

Â Â Â Â Â  479.155 Plan of proposed construction or alteration; declaration of value; approval of plan; effect of approval; rules. (1) As used in this section, ÂdirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Prior to construction or alteration of a hospital, public building as defined in ORS 479.168, public garage, dry cleaning establishment, apartment house, hotel, bulk oil storage plant, school, institution as defined in ORS 479.210, or any other building or structure regulated by the State Fire Marshal for use and occupancy or requiring approval by the State Fire Marshal pursuant to statute, the owner shall submit to the director two copies of a plan or sketch showing the location of the building or structure with relation to the premises, distances, lengths and details of construction as the director shall require. A filing is not required with respect to any such building or structure in any area exempted by order of the State Fire Marshal pursuant to ORS 476.030. Approval of the plans or sketches by the director is considered approval by the State Fire Marshal and satisfies any statutory provision requiring approval by the State Fire Marshal.

Â Â Â Â Â  (3) A declaration of the value of the proposed construction or alteration and the appropriate fee required under ORS 455.210 must accompany the plan or sketch. However, the determination of value or valuation shall be made by the director.

Â Â Â Â Â  (4) The director shall be furnished with not fewer than two accurate copies of the plan or sketch and details for the purpose of ascertaining compliance with applicable fire prevention and protection statutes and regulations. The plan examiner shall indicate on the plan or sketch and in writing approval or disapproval and conditions for approval of the construction or alteration. One copy of the plan or sketch shall be retained by the director and one copy shall be returned to the applicant. No building or structure referred to in subsection (2) of this section shall be erected or constructed without approval by the director if the building or structure requires approval by the State Fire Marshal. After such approval or issuance of the required permit, construction or alteration must comply with the plan or sketch in all respects unless modified by subsequent permit or order of the director.

Â Â Â Â Â  (5) The approval of a plan or sketch may not be construed to be a permit for, or an approval of, any violation of any statute or regulation or the applicable ordinances and regulations of any governmental subdivision of the state. The approval of a plan or sketch may not be construed as an approval for noncompliance with fire marshal regulations. Any condition upon approval or disapproval is an order subject to appeal as other orders are appealable.

Â Â Â Â Â  (6) Notwithstanding the requirements of subsections (2) and (4) of this section, the State Fire Marshal may, by rule, require an additional copy of a plan or sketch for local government use and may specify that plans or sketches submitted for review be drawn clearly and to scale. [1965 c.602 Â§14; 1967 c.417 Â§20; 1973 c.834 Â§33; 1977 c.821 Â§4; 1987 c.414 Â§158; 1993 c.744 Â§116; 1999 c.1082 Â§13; 2005 c.22 Â§364]

Â Â Â Â Â  479.160 Existing nonconforming buildings; permit for use and occupancy. The owner, lessee or agent of any building established, occupied and defined, as of May 28, 1925, as coming within the provisions of ORS 479.020 to 479.100, which does not conform to the requirements of these provisions, but which, after an inspection by the State Fire Marshal, is found to be reasonably safe, or which can be made reasonably safe, shall be granted a permit by the State Fire Marshal for the continued use and occupancy of the building after the changes, if any, have been made.

Â Â Â Â Â  479.165 Certification of fire officials; rules. (1) In accordance with any applicable provisions of ORS chapter 183, the State Fire Marshal, by rule, shall establish a certification system for fire officials who review plans, new construction, alterations and specifications from a uniform fire code.

Â Â Â Â Â  (2) Fire officials who review plans, new construction, alterations and specifications from a uniform fire code shall be certified under subsection (1) of this section.

Â Â Â Â Â  (3) Nothing in this section shall be construed to expand the duties of the State Fire Marshal with respect to regulating additional types of structures. [1993 c.463 Â§3]

Â Â Â Â Â  479.168 Definitions for ORS 479.168 to 479.190 and 479.990. As used in ORS 479.168 to 479.190 and 479.990 (4):

Â Â Â Â Â  (1) ÂAlterÂ in its various modes and tenses and its participial forms refers to an alteration.

Â Â Â Â Â  (2) ÂAlterations,Â as applied to a building or structure, means any change, addition or modification in construction or occupancy.

Â Â Â Â Â  (3) ÂConstructionÂ means the making, building, alteration, erection, reconstruction, rebuilding or production of a building or addition or extension thereto, or enlargement thereof, in any manner not included in the term Ârepair.Â

Â Â Â Â Â  (4) ÂFamilyÂ means an individual or two or more persons related by blood or marriage or a group of not more than five persons, excluding servants, who need not be related by blood or marriage, living together in a dwelling unit.

Â Â Â Â Â  (5) ÂHospitalÂ means a building of any sort in which sick or injured persons are received or kept for medical, surgical or nursing purposes.

Â Â Â Â Â  (6) ÂOccupancyÂ means the purpose for which a building or structure is used or intended to be used. Change of occupancy is not intended to include change of tenants or proprietors.

Â Â Â Â Â  (7) ÂOwnerÂ includes a duly authorized agent or attorney, a purchaser, a devisee, a fiduciary and a person having a vested or contingent interest in the property in question.

Â Â Â Â Â  (8) ÂPrivate residenceÂ means that part of a single, double or multiple dwelling house or building occupied as living or sleeping quarters by one or more family units, exclusive of any portion of such house or building devoted to commercial, processing or manufacturing use.

Â Â Â Â Â  (9) ÂPublic buildingÂ means a building in which persons congregate for civic, political, educational, religious, social or recreational purposes, including among others, state buildings, courthouses, schools, colleges, libraries, museums, exhibit buildings, lecture halls, churches, assembly halls, lodge rooms, dance halls, theaters, skating rinks, bath houses, armories, recreation piers, grandstands and bleachers in exhibition parks or fields, and jails.

Â Â Â Â Â  (10) ÂRepairÂ means restoration of an existing thing to its former state, to refit, to mend, to make good. ÂRepairÂ does not include construction, reconstruction, alteration or rebuilding of a building or any part thereof. [Formerly 479.010]

Â Â Â Â Â  479.170 Ordering repair of, or removal of material from, buildings. (1) If the State Fire Marshal, or deputies, upon an examination or inspection finds a building or other structure which for want of proper repairs, by reason of age and dilapidated conditions, or poorly installed electric wiring and equipment, defective chimneys, defective gas connection, defective heating apparatus or for any other cause or reason, is especially liable to fire, and which is so situated or occupied as to endanger other buildings or property or human life, the officer shall order the building to be repaired and all dangerous conditions remedied.

Â Â Â Â Â  (2) If the officer finds in any building or upon any premises any combustible or explosive material, rubbish, rags, waste, oils, gasoline or inflammable condition of any kind, dangerous to the safety of the buildings or premises or human life, the officer shall order such materials removed or remedied.

Â Â Â Â Â  (3) The order shall be made against and served personally or by registered letter upon the owner, lessee or occupant of the building or premises. Thereupon it shall be complied with by the owner, lessee, agent or occupant within the time fixed in the order. Upon failure to comply, the State Fire Marshal may close the building or premises for use or occupancy until compliance has been made.

Â Â Â Â Â  479.180 Appeal from order to comply with fire prevention statutes. (1) If the owner, lessee, agent or occupant is aggrieved by the order of an officer under the provisions of ORS 476.030, 479.020 to 479.130, 479.170, 479.210 to 479.220, 480.122 to 480.160, 480.330, 480.340, 480.420 to 480.434 or 480.450 and desires a hearing, the person may complain or appeal in writing to the State Fire Marshal within 10 days from the service of the order. The complaint or appeal shall set forth the specific grounds of the complaint or appeal and no other ground shall be considered thereafter. The complaint or appeal shall be accompanied by a fee of $40 payable to the State Fire Marshal, and the State Fire Marshal may refer the complaint or appeal to the regional appeal advisory board established for that region by notifying the chairperson of that board and sending a copy of the notice to the complainant or appellant. The board shall fix a time for hearing and notify the complainant or appellant of the time and place thereof, which shall be within 10 days after such referral by the State Fire Marshal. If the State Fire Marshal does not refer the matter to a regional appeal advisory board, the State Fire Marshal shall fix a time and place, not less than five and not more than 10 days thereafter, when and where the complaint or appeal will be heard by the State Fire Marshal. Within 10 days after receiving a recommendation from the regional appeal advisory board, or if no referral was made to such board, within 10 days after the hearing before the State Fire Marshal, the State Fire Marshal may affirm, modify, revoke or vacate the order complained of or appealed from. Unless the order is modified, revoked or vacated by the State Fire Marshal, it shall remain in force and be complied with by the owner, lessee, agent or occupant, and within the time fixed in the order or fixed by the State Fire Marshal. If the State Fire Marshal vacates or revokes the order complained of or appealed from, or modified it in any particular other than extending time for compliance, the fee paid with the complaint or appeal shall be refunded. Otherwise, it shall be credited to appropriate state funds, and the State Fire Marshal shall so notify the State Treasurer.

Â Â Â Â Â  (2) If the complainant or appellant under subsection (1) of this section is aggrieved by the final order of the State Fire Marshal, and if such order necessitates the expenditure of money or involves statutory interpretation, the complainant or appellant may, within 10 days thereafter, appeal to the circuit court of the county in which the property is situated, notifying the State Fire Marshal of the appeal within 10 days thereafter, which notice shall be in writing and delivered personally or by registered letter to the marshal, or left at the principal office of the State Fire Marshal at the state capital. The party so appealing shall, within two days after filing the appeal, file with the circuit court in which appeal is made a bond in an amount to be fixed by the court or judge, but in no case less than $100, with two sufficient sureties possessing the qualification of bail on arrest, the bond to be approved by the court and conditioned to pay all the costs on the appeal in case the appellant fails to sustain it or it is dismissed for any cause. In the case of an appeal involving an order under ORS 479.170, the circuit court shall hear and determine the appeal within 10 days after the date of filing the same.

Â Â Â Â Â  (3) The State Fire Marshal shall make or have made a certified summary of the proceedings at the hearing before the regional appeal advisory board or before the State Fire Marshal, and together with all the evidentiary matter filed in the office of the State Fire Marshal or presented to the regional appeal advisory board, transmit them to the circuit court at least three days prior to the date fixed by the court for hearing when it shall be tried de novo. [Amended by 1965 c.602 Â§20; 1973 c.832 Â§9]

Â Â Â Â Â  479.190 Liability in damages for failure to comply with order under ORS 479.170. Anyone whose person or property is injured by reason of the failure of the owner or occupant to comply with any order under ORS 479.170 not appealed from, or with any such order of the State Fire Marshal upon appeal to the State Fire Marshal, or by any fire originating in the building or premises while the order is in effect and not complied with, may recover from the owner or occupant the actual damage suffered.

Â Â Â Â Â  479.195 Posting of notice of maximum allowable number of persons; closure of buildings; judicial review. (1) All dance halls, clubs, amusement halls, auditoriums and every place of public assembly not having fixed seats and having a capacity of more than 100 persons shall post and keep posted a notice of the maximum number of persons allowed at any one time as established by regulations of the State Fire Marshal or by the approved authority when such public assemblies are located within the jurisdiction of a governmental subdivision granted the exemption provided by ORS 476.030 (3). All such capacity notices shall be on a form approved or provided by the State Fire Marshal and shall be securely fixed and posted in a conspicuous place so as to be readily visible to the occupants of such place of assembly.

Â Â Â Â Â  (2) If the State Fire Marshal, or deputies, assistants as defined in ORS 476.060, or the approved authority, as provided by ORS 476.030 (3), upon examination or inspection finds a building or other structure described in subsection (1) of this section, to be occupied by a number of persons in excess of the maximum number of persons allowed at any one time as set forth in the capacity notice, the State Fire Marshal, or deputies, assistants as defined in ORS 476.060, or the approved authority, as provided in ORS 476.030 (3), may close the building or other structure for use or occupancy until compliance has been made.

Â Â Â Â Â  (3) The owner of any building or other structure closed under subsection (2) of this section shall have immediate access to the circuit court for the county in which the building or other structure is located for review of the order of exclusion or removal. Such access may be in the form of any appropriate judicial proceeding and shall be given priority over all other cases on the docket of the circuit court.

Â Â Â Â Â  (4) The closure provided for in subsection (2) of this section shall not exclude any other remedies available to the State Fire Marshal, deputies, or approved authority, as provided by ORS 476.030 (3). [1967 c.417 Â§18; 1971 c.689 Â§1; 1979 c.772 Â§25; 1993 c.185 Â§31; 2003 c.14 Â§320]

Â Â Â Â Â  479.200 Water supply requirement for certain public buildings. (1) Any public building, as defined in ORS 479.168, erected after July 1, 1967, that exceeds 5,000 square feet in usable or occupied floor area or is more than two stories in height and exceeds 2,000 square feet in usable or occupied ground floor area must have a readily available water supply within 500 feet of such building of sufficient capacity to allow fire-fighting apparatus to pump 500 gallons per minute for a period of 10 minutes for each 5,000 square feet of occupied or usable floor area or fraction thereof, up to 500 gallons per minute for 30 minutes.

Â Â Â Â Â  (2) Required water supplies may be provided by underground cisterns or surface ponds, lakes or streams when approved and readily accessible standpipes of not less than four inches inside diameter with not less than two two-and-one-half-inch outlets or equivalent are provided. [1967 c.417 Â§19; 2005 c.22 Â§365]

INSPECTION OF INSTITUTIONS

Â Â Â Â Â  479.210 ÂInstitutionÂ defined for ORS 479.215 to 479.220. As used in ORS 479.215 to 479.220, unless the context requires otherwise, ÂinstitutionÂ means:

Â Â Â Â Â  (1) A child-caring facility that provides residential care and that receives state aid under ORS 412.001 to 412.161, 418.005 to 418.025, 418.205 to 418.315, 418.625 to 418.685 and 418.647;

Â Â Â Â Â  (2) An inpatient care facility required to be licensed under ORS 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990, 442.342, 442.344 and 442.400 to 442.463; or

Â Â Â Â Â  (3) A residential facility subject to licensure under ORS 443.400 to 443.455. [1961 c.316 Â§1; 1963 c.202 Â§1; 1969 c.641 Â§18; 1973 c.832 Â§10; 1977 c.717 Â§18; 2007 c.71 Â§155]

Â Â Â Â Â  479.215 Institution not to be licensed or certificated unless in compliance with fire safety requirements; inspection; list of licensed or approved institutions. (1) Except as provided in subsection (3) of this section or in ORS 479.217, the Department of Human Services shall not issue an initial license or an initial certificate of approval to any institution when the State Fire Marshal, or an approved representative as provided in subsection (3) of this section, notifies in writing that the institution is not in substantial compliance with all applicable laws and rules relating to safety from fire established pursuant to ORS 476.030.

Â Â Â Â Â  (2) On January 1st of each year or as soon thereafter as practicable the department shall furnish the State Fire Marshal with a complete list of all institutions licensed or approved by it within the State of
Oregon
.

Â Â Â Â Â  (3) The State Fire Marshal, deputy or the approved authority shall make or have made at least once each year an inspection of any such licensed or approved institution to determine its substantial compliance with the laws and rules as provided in subsection (1) of this section. If any required corrective measures are not completed within the reasonable time fixed or an extension thereof made by order of the inspecting authority, the department shall be notified of the fact of noncompliance and appropriate action shall be initiated in accordance with provisions of ORS 476.030 and 479.170. Except as provided in ORS 479.217, if, at any time, the State Fire Marshal, or deputy, or the approved authority notifies the department in writing that an institution is not in substantial compliance with all applicable laws and rules as provided in subsection (1) of this section, the department shall deny, withhold, suspend or revoke the license or certificate of approval of the institution.

Â Â Â Â Â  (4) When an area has been exempted by the State Fire Marshal under ORS 476.030, certification, annual inspection and notification of noncompliance when appropriate, shall be made and performed by the approved authority of the governmental subdivision having jurisdiction in such area. [1961 c.316 Â§2; 1963 c.202 Â§2; 1965 c.602 Â§21; 1973 c.832 Â§11]

Â Â Â Â Â  479.217 Temporary permit in lieu of inspection approval under ORS 479.215; cancellation; extension or renewal. (1) In lieu of an inspection approval by the State Fire Marshal or the approved authority of a governmental subdivision having jurisdiction in an area exempted by the State Fire Marshal, under ORS 479.215 for institutions licensed under ORS 412.001 to 412.161, 418.005 to 418.025, 418.205 to 418.315, 418.625 to 418.685, 418.647, 441.015 to 441.087, 441.525 to 441.595, 441.815, 441.820, 441.990 and 442.400 to 442.463 or licensed by the Department of Human Services in accordance with ORS 443.400 to 443.455, the State Fire Marshal or the approved authority may issue a temporary permit which meets the requirements of ORS 479.215 for licensing of such institutions. The temporary permit may be issued only when it appears that:

Â Â Â Â Â  (a) The facilities for protection from fire in an institution are adequate so that the institution can operate without jeopardizing the health or safety of its residents or patients; and

Â Â Â Â Â  (b) The institution can comply with all applicable laws and rules relating to safety from fire within a period of two years from the date of issuance of the temporary permit.

Â Â Â Â Â  (2) In issuing the temporary permit, the State Fire Marshal or approved authority of the governmental subdivision having jurisdiction in an exempt area may require that during the two-year period in which the temporary permit is in effect:

Â Â Â Â Â  (a) Plans for compliance with all applicable laws and rules relating to safety from fire be submitted with the application for a temporary permit;

Â Â Â Â Â  (b) Periodic reports be submitted on the progress of the plans for compliance; and

Â Â Â Â Â  (c) Special temporary provisions specified by the State Fire Marshal or the approved authority be maintained for the protection from fire of the residents or patients of the institution.

Â Â Â Â Â  (3) If at any time, the State Fire Marshal or the approved authority determines that the facilities for protection from fire at the institution are no longer adequate to protect the residents or patients or that the requirements imposed under subsection (2) of this section are not being maintained, the State Fire Marshal or the approved authority shall cancel the temporary permit and shall notify the Department of Human Services of such cancellation.

Â Â Â Â Â  (4) Extensions and renewals may be granted on the temporary permit. [1963 c.202 Â§5; 1965 c.602 Â§22; 1973 c.832 Â§12; 1977 c.717 Â§21]

Â Â Â Â Â  479.220 Institution inspection by State Fire Marshal; notification to Department of Human Services of noncompliance. When application is made for the initial issuance or reinstatement of a license or certificate of approval to operate and maintain an institution, or for an enlargement or addition to a licensed or approved institution, the Department of Human Services shall notify in writing the State Fire Marshal, and the State Fire Marshal or deputy, or the approved authority in the case of an institution located in an area exempted under ORS 476.030, shall within 30 days inspect the institution as authorized by ORS 476.150 and within that time shall notify the department in writing when the institution is not substantially in compliance with all applicable laws and rules. [1961 c.316 Â§3; 1963 c.202 Â§3; 1965 c.602 Â§23; 1967 c.89 Â§9; 1973 c.832 Â§13]

SMOKE DETECTION

Â Â Â Â Â  479.250 Definitions for ORS 479.250 to 479.300. As used in ORS 479.250 to 479.300, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDoor knock alerting deviceÂ or Âdoor knock deviceÂ means an approved electronic unit that alerts an occupant who is hard of hearing of a knock on the door of the sleeping room that the person who is hard of hearing is occupying.

Â Â Â Â Â  (2) ÂDwelling unitÂ means a structure or part of a structure providing complete, independent living facilities for one or more persons including permanent provisions for sleeping, eating, cooking and sanitation.

Â Â Â Â Â  (3) ÂHotelÂ means any building containing six or more guest rooms that are rented, hired out or made available on a regular basis for sleeping purposes but are not used as a primary residence.

Â Â Â Â Â  (4) ÂLandlordÂ means the owner, lessor or sublessor of the rental dwelling unit or guest room in the building of which it is a part.

Â Â Â Â Â  (5) ÂLodging houseÂ is any building or portion thereof containing not more than five guest rooms that are made available for sleeping purposes in exchange for compensation paid in money, goods, labor or other tender but are not used as a primary residence.

Â Â Â Â Â  (6) ÂSmoke alarmÂ means a self-contained single or multiple station detection device for products of combustion other than heat that conforms to the state building code and rules of the State Fire Marshal and that is listed by Underwriters Laboratories or any other nationally recognized testing laboratory. ÂSmoke alarmÂ includes but is not limited to devices listed under UL 217 (1998). ÂSmoke alarmÂ may include two or more single station units wired to operate in conjunction with each other.

Â Â Â Â Â  (7) ÂSmoke alarm for persons who are hard of hearingÂ means an approved smoke alarm that, when activated by smoke or products of combustion, produces an audible and a visual warning. The visual warning shall produce a light signal sufficient to warn a person who is hard of hearing of the presence of fire or smoke.

Â Â Â Â Â  (8) ÂSmoke detectorÂ means a device that is not self-contained, that detects products of combustion other than heat, that is intended for use in conjunction with a central control panel, that conforms to the state building code and rules of the State Fire Marshal and that is listed by Underwriters Laboratories or any other nationally recognized testing laboratory. ÂSmoke detectorÂ includes but is not limited to devices listed under UL 268 (1998).

Â Â Â Â Â  (9) ÂState building codeÂ shall have the meaning for that term provided under ORS 455.010.

Â Â Â Â Â  (10) ÂTenantÂ means a person entitled to occupy a dwelling unit on a rental or lease basis. [1979 c.642 Â§1; 1989 c.247 Â§1; 1999 c.307 Â§1; 2007 c.70 Â§272; 2007 c.71 Â§156]

Â Â Â Â Â  479.255 Smoke alarm or smoke detector required in certain structures; alarms and devices for persons who are hard of hearing. (1) Every dwelling unit regulated under ORS chapter 90, every lodging house and every hotel guest room shall contain an approved and properly functioning smoke alarm or smoke detector, installed in accordance with the state building code and rules of the State Fire Marshal.

Â Â Â Â Â  (2) A hotel shall provide no fewer than one smoke alarm for persons who are hard of hearing and one door knock device for each 75, or fraction thereof, rooms of the hotel that are regularly used for sleeping.

Â Â Â Â Â  (3) If a person renting a room in a hotel requests a room with a smoke detector or a smoke alarm for persons who are hard of hearing and a door knock device, the landlord shall:

Â Â Â Â Â  (a) Install a portable smoke alarm for persons who are hard of hearing and a door knock device; or

Â Â Â Â Â  (b) Provide the person with a room in which a smoke detector or smoke alarm for persons who are hard of hearing and a door knock device have been permanently installed.

Â Â Â Â Â  (4) The landlord may require a guest to pay a refundable deposit if the landlord provides the smoke alarm for persons who are hard of hearing under subsection (3)(a) of this section.

Â Â Â Â Â  (5) A hotel shall provide a printed notice of the requirements of subsection (3) of this section, posted conspicuously at the place of registration or in each guest room. [1979 c.642 Â§2; 1989 c.247 Â§2; 1999 c.307 Â§2; 2007 c.70 Â§273]

Â Â Â Â Â  479.257 Design features required for certain smoke alarms; rules. (1) Not later than January 1, 2002, every smoke alarm installed in a dwelling unit regulated under ORS chapter 90, a lodging house or a hotel guest room, as required under ORS 479.255, shall contain the features described in ORS 479.297 (1) and (2).

Â Â Â Â Â  (2) The State Fire Marshal by rule may exempt hotels with sprinkler fire suppression systems from the requirements of this section. [1999 c.307 Â§2a]

Â Â Â Â Â  Note: 479.257 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  479.258 Provision of notice of smoke alarm or smoke detector requirements for persons who are hard of hearing; rules. A landlord shall provide notice of the requirements of ORS 479.250 to 479.258, 479.280 and 479.295 in a form and manner as specified by rule by the State Fire Marshal. [1989 c.247 Â§4]

Â Â Â Â Â  479.260 Transfer of dwelling unit or lodging house without smoke alarm or smoke detector prohibited. (1) A person may not convey fee title to any real property that includes a dwelling unit or lodging house, or transfer possession of any dwelling unit or lodging house pursuant to a land sale contract, unless there is installed in the dwelling unit or lodging house a smoke detector or the required number of approved smoke alarms, installed in accordance with the state building code and rules of the State Fire Marshal adopted under ORS 479.295. The smoke alarms required by this subsection must meet the requirements of ORS 479.297.

Â Â Â Â Â  (2)(a) A person may not convey ownership or transfer possession of any manufactured dwelling, as defined in ORS 446.003, unless there is installed in the manufactured dwelling the required number of approved smoke alarms or smoke detectors, installed in accordance with the state building code or with the federal manufactured dwelling construction and safety standards adopted under ORS 446.155.

Â Â Â Â Â  (b) A smoke alarm installed in a manufactured dwelling that is resold by a person other than the manufacturer or authorized dealer must meet the requirements of ORS 479.297. [1979 c.642 Â§3; 1997 c.647 Â§5; 1999 c.307 Â§Â§3,4; 2003 c.655 Â§78]

Â Â Â Â Â  479.265 Action for unlawful transfer of dwelling unit; damages; attorney fees. Any purchaser or transferee of a dwelling unit who is aggrieved by a violation of ORS 479.260 may bring an individual action in an appropriate court to recover actual damages or $50, whichever is greater. In any action brought by a person under this section, the court may award to the prevailing party, in addition to the relief provided in this section, reasonable attorney fees at trial and on appeal and costs. Actions brought under this section must be commenced within one year of the date of sale or transfer. Notwithstanding the provisions of this section, violation of ORS 479.260 does not affect the transfer of the title, ownership or possession of the dwelling unit. [1979 c.642 Â§4; 1981 c.897 Â§56; 1995 c.618 Â§77; 2003 c.655 Â§79]

Â Â Â Â Â  479.270 Owner of rental dwelling unit to supply, install and maintain smoke alarm or smoke detector; instructions for testing to be provided. (1) The owner of any rental dwelling unit or the ownerÂs authorized agent shall be responsible for supplying, installing and maintaining the required smoke alarms or smoke detectors and shall provide a written notice containing instructions for testing of the devices. The notice shall be given to the tenant at the time the tenant first takes possession of the premises.

Â Â Â Â Â  (2) The duty of the owner or authorized agent of the owner to maintain the required smoke alarms or smoke detectors, including providing working batteries, arises only:

Â Â Â Â Â  (a) Prior to the beginning of every new tenancy when the tenant first takes possession of the premises; and

Â Â Â Â Â  (b) During the tenancy upon written notice from the tenant of any deficiency, not including replacing dead batteries, as provided in ORS 479.275.

Â Â Â Â Â  (3) Supplying and maintaining a smoke alarm or smoke detector under ORS 479.250 to 479.300 shall be considered a habitable condition under ORS 90.320. [1979 c.642 Â§5; 1993 c.369 Â§19; 1999 c.307 Â§6]

Â Â Â Â Â  479.275 Tenant of rental dwelling unit to test smoke alarm or smoke detector and replace dead batteries. It shall be the responsibility of the tenant of any rental dwelling unit to perform such tests on the smoke alarms or smoke detectors located in a part of the dwelling unit that the tenant is entitled to occupy to the exclusion of others as are recommended by the manufacturerÂs instructions and immediately notify, in writing, the owner or authorized agent of any deficiencies. Testing intervals shall not exceed six months. It shall also be the responsibility of the tenant during the tenancy to replace any dead batteries, as needed. [1979 c.642 Â§6; 1981 c.309 Â§2; 1993 c.369 Â§20; 1999 c.307 Â§7]

Â Â Â Â Â  479.280 Lack of properly operating smoke alarm or smoke detector; complaint; investigation; citation. (1) If a rental dwelling unit is not equipped with the required smoke alarm or smoke detector, or if the smoke alarm or smoke detector is not operating properly and the owner or the ownerÂs authorized agent has not installed a properly operating smoke alarm or smoke detector within 10 days after receiving written notice from the tenant of the deficiency, the tenant may file a complaint with the State Fire Marshal or the appropriate official charged with the duty of providing fire protection services within the local jurisdiction.

Â Â Â Â Â  (2) Upon receipt of a complaint filed under subsection (1) of this section, the State Fire Marshal or the appropriate local fire official shall investigate the alleged violation of ORS 479.250 to 479.300. If the State Fire Marshal or appropriate local fire official finds that the landlord has failed to install a properly operating smoke alarm or smoke detector in the unit under investigation, the State Fire Marshal or local fire official may issue a citation which shall substantially conform to the requirements for a citation under ORS chapter 153.

Â Â Â Â Â  (3) In the absence of a complaint from the tenant, the State Fire Marshal or an appropriate local fire official may initiate the citation process by presenting the owner with a written notice of the deficiency and specifying a period of not less than 10 days for compliance.

Â Â Â Â Â  (4) If the State Fire Marshal or appropriate local fire official finds that the landlord of a hotel or lodging house has failed to comply with the requirements of ORS 479.255 (2) or (3), the State Fire Marshal or local fire official may issue a citation which shall substantially conform to the requirements for a citation under ORS chapter 153. [1979 c.642 Â§7; 1981 c.309 Â§1; 1989 c.247 Â§6; 1999 c.307 Â§8; 1999 c.1051 Â§135]

Â Â Â Â Â  479.285 Owner to maintain and test certain smoke alarms and smoke detectors. Where the smoke alarm or smoke detector is located in a common area of a lodging house, the owner or the ownerÂs authorized agent shall be responsible for maintenance of the required smoke alarm or smoke detector and for performing such tests as are recommended by the manufacturer and is not required to provide notice of instructions under ORS 479.270. Testing intervals shall not exceed six months. [1979 c.642 Â§8; 1993 c.369 Â§21; 1999 c.307 Â§9]

Â Â Â Â Â  479.290 Certain persons not liable for damages resulting from mechanical failure of smoke alarm or smoke detector. The owner, ownerÂs authorized agent, tenant, contract seller or contract purchaser of a dwelling unit shall not be held liable in any civil action for damages for death or injury to persons or property resulting from the mechanical failure of a smoke alarm or smoke detector required under ORS 479.250 to 479.300. [1979 c.642 Â§9; 1999 c.307 Â§10]

Â Â Â Â Â  479.295 State Fire Marshal to adopt rules setting standards and providing for implementation of certain laws governing smoke alarms and smoke detectors. Notwithstanding the provisions of ORS 476.030, the State Fire Marshal shall adopt, by rule:

Â Â Â Â Â  (1) Standards for the installation and maintenance of smoke alarms and smoke detectors as the State Fire Marshal considers necessary to carry out the purposes of ORS 479.250 to 479.300; and

Â Â Â Â Â  (2) Standards for the implementation of ORS 479.250 to 479.300 and 479.990 (5). [1979 c.642 Â§10; 1989 c.247 Â§5; 1999 c.307 Â§11; 2001 c.411 Â§22]

Â Â Â Â Â  479.297 Smoke alarms; required equipment; exemptions. (1) All ionization smoke alarms sold in this state that are solely battery-operated shall be packaged with a 10-year battery.

Â Â Â Â Â  (2) All ionization smoke alarms sold in this state shall include a ÂhushÂ mechanism that allows a person to temporarily disengage the alarm for a period of not more than 15 minutes.

Â Â Â Â Â  (3) The provisions of this section do not apply to:

Â Â Â Â Â  (a) Smoke alarms specifically designed for persons who are hard of hearing;

Â Â Â Â Â  (b) Smoke alarms sold in this state for shipment out of state; or

Â Â Â Â Â  (c) Smoke alarms sold for installation in recreational vehicles, commercial vehicles, railroad equipment, aircraft, marine vessels or manufactured dwellings.

Â Â Â Â Â  (4) The sale of a recreational vehicle, commercial vehicle, railroad equipment, aircraft, marine vessel or new manufactured dwelling containing a smoke alarm does not constitute sale of a smoke alarm. [1997 c.647 Â§2,3; 1999 c.307 Â§12; 2007 c.70 Â§274]

Â Â Â Â Â  479.300 Removing or tampering with smoke alarm or smoke detector prohibited. No person shall remove or tamper with a properly functioning smoke alarm or smoke detector installed in conformance with ORS 479.250 to 479.300. This prohibition includes removal of working batteries. [1979 c.642 Â§11; 1993 c.369 Â§22; 1999 c.307 Â§13]

Â Â Â Â Â  479.410 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.420 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.430 [Repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.440 [Amended by 1955 c.689 Â§1; 1957 c.429 Â§1; repealed by 1959 c.406 Â§34]

Â Â Â Â Â  479.450 [Repealed by 1959 c.406 Â§34]

ELECTRICAL SAFETY LAW

Â Â Â Â Â  479.510 Short title. ORS 479.510 to 479.945 and 479.995 may be cited as the Electrical Safety Law. [1959 c.406 Â§1; 1981 c.815 Â§2]

Â Â Â Â Â  479.520 Purpose. The purpose of the Electrical Safety Law is to protect the health and safety of the people of
Oregon
from the danger of electrically caused shocks, fires and explosions and to protect property situated in
Oregon
from the hazard of electrically caused fires and explosions. To accomplish this purpose the Legislative Assembly intends to provide a procedure:

Â Â Â Â Â  (1) For determining where and by whom electrical installations are being made and where electrical products are sold in this state.

Â Â Â Â Â  (2) To assure the public that persons making electrical installations in this state are qualified by experience and training.

Â Â Â Â Â  (3) To assure the public that electrical installations meet minimum safety standards and that electrical products meet electrical product safety standards.

Â Â Â Â Â  (4) For the administration and enforcement of the Electrical Safety Law by the Department of Consumer and Business Services and the Electrical and Elevator Board.

Â Â Â Â Â  (5) By which the cost of administering and enforcing the Electrical Safety Law is defrayed by the collection of fees in connection with the issuing of permits and electrical licenses and the collection of fines and civil penalties. [1959 c.406 Â§2; 1981 c.815 Â§3; 1987 c.414 Â§33; 1993 c.744 Â§117; 2003 c.299 Â§1]

Â Â Â Â Â  479.525 Application of Electrical Safety Law; uniformity. Except as provided in ORS 479.854, the Electrical Safety Law shall be applicable and uniform throughout this state and in all municipalities, and no municipality shall enact or enforce any ordinance, rule or regulation relating to the same matters encompassed by the Electrical Safety Law. [1983 c.580 Â§3]

Â Â Â Â Â  479.527 [1985 c.826 Â§2; repealed by 1987 c.874 Â§1]

Â Â Â Â Â  479.530 Definitions for ORS 479.510 to 479.945 and 479.995. As used in ORS 479.510 to 479.945 and 479.995, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂApproved testing laboratoryÂ means a testing laboratory that meets criteria for electrical product evaluation established by the Director of the Department of Consumer and Business Services with the approval of the Electrical and Elevator Board under ORS 479.730.

Â Â Â Â Â  (2) ÂBoardÂ means the Electrical and Elevator Board established under ORS 455.138.

Â Â Â Â Â  (3) ÂCertified electrical productÂ means an electrical product that is certified under ORS 479.760 and that is not decertified.

Â Â Â Â Â  (4) ÂCompetent inspection serviceÂ means an electrical inspection service of a city or county administered under ORS 455.148 or 455.150 that employs electrical inspectors who are certified to meet standards under ORS 479.810.

Â Â Â Â Â  (5) ÂCommercial electrical air conditioning equipmentÂ means heating, cooling, refrigeration, dehumidifying, humidifying and filtering equipment used for climatizing or moving of air if used in commerce, industry or government and if installed in a place not accessible to the general public other than the switches regulating the operation of the equipment.

Â Â Â Â Â  (6) ÂDemarcation pointÂ means the place of interconnection between the communications cabling, terminal equipment or protective apparatus of the telecommunications service provider and the customerÂs premises.

Â Â Â Â Â  (7) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (8) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (9) ÂDwelling unitÂ means one or more rooms for the use of one or more persons as a housekeeping unit with space for eating, living and sleeping and permanent provisions for cooking and sanitation.

Â Â Â Â Â  (10) ÂElectrical installationsÂ means the construction or installation of electrical wiring and the permanent attachment or installation of electrical products in or on any structure that is not itself an electrical product. ÂElectrical installationÂ also means the maintenance or repair of installed electrical wiring and permanently attached electrical products. ÂElectrical installationÂ does not include an oil module.

Â Â Â Â Â  (11) ÂElectrical productÂ means any electrical equipment, material, device or apparatus that, except as provided in ORS 479.540, requires a license or permit to install and either conveys or is operated by electrical current.

Â Â Â Â Â  (12) ÂEquipmentÂ means any material, fittings, devices, appliances, fixtures, apparatus or the like that are used as part of or in connection with an electrical installation.

Â Â Â Â Â  (13) ÂField evaluation firmÂ means an independent organization that provides:

Â Â Â Â Â  (a) Evaluations or testing, or both; and

Â Â Â Â Â  (b) Documentation regarding compliance with electrical product safety standards and with the electrical installation safety code.

Â Â Â Â Â  (14) ÂIndustrial electrical equipmentÂ means electrical products used in industry or government that utilizes electric energy for mechanical, chemical, heating, lighting or similar purposes, that is designed to service or produce a product and that is used directly in the production of the service or product.

Â Â Â Â Â  (15) ÂInstallation labelÂ means an adhesive tag issued by governmental agencies that administer the Electrical Safety Law to licensed electrical contractors for application to those minor electrical installations for which the board by rule determines to be appropriate for random inspections.

Â Â Â Â Â  (16) ÂLicenseÂ means a permit issued by the department under ORS 479.630 authorizing the person whose name appears as licensee thereon to act as an electrical contractor, supervising electrician, journeyman electrician, apprentice electrician or limited elevator journeyman as indicated thereon.

Â Â Â Â Â  (17) ÂMinimum safety standardsÂ means safety standards prescribed by concurrence of the board and the director under ORS 479.730.

Â Â Â Â Â  (18) ÂMultifamily dwellingÂ means a building containing more than one dwelling unit.

Â Â Â Â Â  (19) ÂOil moduleÂ means a prefabricated structure manufactured to the specifications of the purchaser and used outside this state in the exploration for or processing or extraction of petroleum products.

Â Â Â Â Â  (20) ÂPermitÂ means an official document or card issued by the enforcing agency to authorize performance of a specified electrical installation.

Â Â Â Â Â  (21) ÂSingle family dwellingÂ means a building consisting solely of one dwelling unit.

Â Â Â Â Â  (22) ÂTelecommunications service providerÂ means a telecommunications carrier as defined in ORS 133.721 or a telecommunications utility or competitive telecommunications provider, both as defined in ORS 759.005.

Â Â Â Â Â  (23) ÂUncertified productÂ means any electrical product that is not an electrical product certified under ORS 479.760. [1959 c.406 Â§3; 1971 c.753 Â§55; 1973 c.834 Â§35; 1981 c.815 Â§4; 1983 c.733 Â§1; 1985 c.826 Â§3; 1987 c.414 Â§34; 1987 c.575 Â§4; 1987 c.874 Â§2; 1993 c.744 Â§118; 1995 c.706 Â§1; 1999 c.59 Â§159; 1999 c.1031 Â§1; 2001 c.573 Â§16; 2003 c.222 Â§1; 2003 c.299 Â§2; 2005 c.435 Â§2; 2007 c.271 Â§3]

Â Â Â Â Â  479.540 Exemptions; rules. (1) Except as otherwise provided in this subsection, a person is not required to obtain a license to make an electrical installation on residential or farm property that is owned by the person or a member of the personÂs immediate family if the property is not intended for sale, exchange, lease or rent. The following apply to the exemption established in this subsection:

Â Â Â Â Â  (a) The exemption established for a person under this subsection does not exempt the work performed by the person from having to comply with the requirements for such work under ORS chapter 455 or this chapter and rules adopted thereunder.

Â Â Â Â Â  (b) If the property is a building used as a residence and is for rent, lease, sale or exchange, this subsection establishes an exemption for work on, alterations to or replacement of parts of electrical installations as necessary for maintenance of the existing electrical installations on that property, but does not exempt new electrical installations or substantial alterations to existing electrical installations on that property. As used in this paragraph, Ânew electrical installations or substantial alterationsÂ does not include the replacement of an existing garbage disposal, dishwasher or electric hot water heater with a similar appliance of 30 amps or less, single phase, by a landlord, landlordÂs agent or the employee of the landlord or landlordÂs agent.

Â Â Â Â Â  (2) An electrical contractor license is not required in connection with an electrical installation:

Â Â Â Â Â  (a) Of meters and similar devices for measuring electricity by a person principally engaged in the business of generating or selling electricity in connection with the construction or maintenance of electrical lines, wires or equipment.

Â Â Â Â Â  (b) Of ignition or lighting systems for motor vehicles.

Â Â Â Â Â  (c) To be made by a person on the personÂs property in connection with the personÂs business.

Â Â Â Â Â  (d) To be made by a public utility, consumer-owned utility as defined in ORS 757.270, telecommunications carrier as defined in ORS 133.721, competitive telecommunications provider as defined in ORS 759.005 or municipality for generation, transmission or distribution of electricity on property that the utility, carrier, provider or municipality owns or manages.

Â Â Â Â Â  (3) A person whose sole business is generating or selling electricity in connection with the construction or maintenance of electrical lines, wires or equipment, is not required to obtain a license to transform, transmit or distribute electricity from its source to the service head of the premises to be supplied thereby.

Â Â Â Â Â  (4)(a) A person is not required to obtain a license for the repair or replacement of light fixtures, light switches, lighting ballast, electrical outlets or smoke alarms in a building used for housing purposes that is owned, leased, managed or operated by a housing authority and the person doing the repair or replacement is a member of the housing authorityÂs regular maintenance staff.

Â Â Â Â Â  (b) A license is not required for:

Â Â Â Â Â  (A) Temporary demonstrations;

Â Â Â Â Â  (B) A street lighting system located on a public street or in a right of way if the system is similar to a system provided by a public utility and the installation or maintenance, or both, is performed by a qualified employee of a licensed electrical contractor principally engaged in the business of installing and maintaining such systems; or

Â Â Â Â Â  (C) An outdoor transmission or distribution system, whether overhead or underground, if the system is similar to a system provided by a public utility and the installation or maintenance, or both, is performed by a qualified employee of a licensed electrical contractor principally engaged in the business of installing and maintaining such systems.

Â Â Â Â Â  (c) For the purposes of this subsection, Âqualified employeeÂ means an employee who has registered with or graduated from a State of
Oregon
or federally approved apprenticeship course designed for the work being performed. The supervising electrician signature required under ORS 479.560 (1)(b) does not apply to contractors working under this subsection.

Â Â Â Â Â  (5) The provisions of ORS 479.510 to 479.945 and 479.995 do not apply:

Â Â Â Â Â  (a) To electrical products owned by, supplied to or to be supplied to a public utility as defined in ORS 757.005, consumer-owned utility as defined in ORS 757.270, telecommunications carrier as defined in ORS 133.721 or competitive telecommunications provider as defined in ORS 759.005;

Â Â Â Â Â  (b) To electrical installations made by or for a public utility, consumer-owned utility, telecommunications carrier or competitive telecommunications provider if the electrical installations are an integral part of the equipment or electrical products of the utility, carrier or provider; or

Â Â Â Â Â  (c) To any electrical generation plant owned or operated by a municipality to the same extent that a utility, telecommunications carrier or competitive telecommunications provider is exempted under paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (6) A permit is not required:

Â Â Â Â Â  (a) For the repair or replacement of light fixtures, light switches, lighting ballast, electrical outlets or smoke alarms in a building used for housing purposes that is owned, leased, managed or operated by a housing authority; or

Â Â Â Â Â  (b) For the repair, alteration or replacement of existing electrical products or electrical installations authorized by ORS 479.560 (3) at an industrial plant, a commercial office building, a building that is owned, leased, managed or operated by the state or a local government entity or other facilities designated by the Electrical and Elevator Board when the owner, operating manager or electrical contractor of the facility meets the provisions of ORS 479.630 (1) and (2) and:

Â Â Â Â Â  (A) Obtains a master permit for inspection under ORS 479.560 (3); or

Â Â Â Â Â  (B) Obtains a master individual inspection permit under ORS 479.565.

Â Â Â Â Â  (7) In cases of emergency in industrial plants, a permit is not required in advance for electrical installation made by a person licensed as a general supervising electrician, a general journeyman electrician or an electrical apprentice under ORS 479.630 if an application accompanied by appropriate fee for a permit is submitted to the Department of Consumer and Business Services within five days after the commencement of such electrical work.

Â Â Â Â Â  (8)(a) A license or permit is not required for the installation or assembly of industrial electrical equipment by the duly authorized agents of the factory, vendor or owner.

Â Â Â Â Â  (b) The license and permit exemptions of this subsection do not apply to activity in an area where industrial electrical equipment is installed in or enters a hazardous location or penetrates or enters a fire rated assembly or plenum rated assembly.

Â Â Â Â Â  (c) As used in this subsection:

Â Â Â Â Â  (A) ÂDuly authorized agentsÂ means individuals trained by the factory or a vendor or by experience and who are knowledgeable in the operation, maintenance, repair and installation of industrial electrical equipment.

Â Â Â Â Â  (B) ÂInstallation or assemblyÂ means the reassembly at a job site of equipment that is wired and assembled at the factory and then disassembled for shipping purposes or of existing equipment that is relocated. ÂInstallation or assemblyÂ does not include work involving field fabricated assemblies or any other electrical product that is not an original part of the industrial electrical equipment. ÂInstallation or assemblyÂ does not include the connection of industrial electrical equipment to a power source.

Â Â Â Â Â  (9) The provisions of ORS 479.510 to 479.945 and 479.995 do not apply to:

Â Â Â Â Â  (a) Electrical installations and repairs involving communication and signal systems of railroad companies.

Â Â Â Â Â  (b) Electrical installations and repairs involving remote and permanent broadcast systems of radio and television stations licensed by the Federal Communications Commission if the systems are not part of the buildingÂs permanent wiring.

Â Â Â Â Â  (c) The installing, maintaining, repairing or replacement of telecommunications systems on the provider side of the demarcation point by a telecommunications service provider.

Â Â Â Â Â  (d) The maintaining, repairing or replacement of telecommunications equipment on the customer side of the demarcation point by a telecommunications service provider.

Â Â Â Â Â  (e) Installations, by a telecommunications service provider or an appropriately licensed electrical contractor, of telecommunications systems on the customer side of the demarcation point except:

Â Â Â Â Â  (A) Installations involving more than 10 telecommunications outlets; and

Â Â Â Â Â  (B) Installations of any size that penetrate fire-resistive construction or air handling systems or that pass through hazardous locations.

Â Â Â Â Â  (f) Notwithstanding paragraph (e) of this subsection, installation of telecommunications systems on the customer side of the demarcation point in:

Â Â Â Â Â  (A) One and two family dwellings; and

Â Â Â Â Â  (B) Multifamily dwellings having not more than four dwelling units if the installation is by a telecommunications service provider.

Â Â Â Â Â  (g) Notwithstanding paragraph (e) of this subsection, installation or replacement of cord or plug connected telecommunications equipment on the customer side of the demarcation point.

Â Â Â Â Â  (h) Notwithstanding paragraph (e) of this subsection, installation of patch cord and jumper cross-connected equipment on the customer side of the demarcation point.

Â Â Â Â Â  (10)(a) The board may grant partial or complete exemptions by rule for any electrical product from any of the provisions of ORS 455.610 to 455.630 or 479.510 to 479.945 and 479.995 if the board determines that the electrical product does not present a danger to the health and safety of the people of this state.

Â Â Â Â Â  (b) If the board grants an exemption pursuant to subsection (1) of this section, the board may determine that the product may be installed by a person not licensed under ORS 479.510 to 479.945.

Â Â Â Â Â  (11) ORS 479.760 does not apply to products described in this subsection that comply with the electrical product safety standards established by concurrence of the board and the Director of the Department of Consumer and Business Services as described under ORS 479.730. This subsection does not exempt any products used in locations determined to be hazardous in the electrical code of this state. The following apply to this subsection:

Â Â Â Â Â  (a) Except as provided in paragraph (b) of this subsection, the exemption under this subsection applies to:

Â Â Â Â Â  (A) The rotating equipment portion of power generation equipment.

Â Â Â Â Â  (B) Testing equipment used in a laboratory or hospital.

Â Â Â Â Â  (C) Commercial electrical air conditioning equipment.

Â Â Â Â Â  (D) Prefabricated work performed by an electrical contractor with licensed electrical personnel in the contractorÂs place of business for assembly on the job site if the work is composed of parts that meet the electrical product safety standards established by concurrence of the board and the director.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the board may require any of the products described in paragraph (a) of this subsection to be subject to the certification requirements under ORS 479.760 if the board determines that the product or class of products has presented a fire or life safety hazard in use. A determination under this paragraph shall be effective as to any such product or class of products installed after the date of the determination becomes final. The board may reinstate any exemption removed under this paragraph if the board determines that the reasons for the removal of the exemption have been corrected.

Â Â Â Â Â  (12)(a) ORS 479.610 does not apply to installations of industrial electrical equipment unless the board determines that the product or class of products may present a fire or life safety hazard.

Â Â Â Â Â  (b) The board may reinstate an exemption removed under this subsection if the product qualifies for reinstatement under:

Â Â Â Â Â  (A) An equipment safety program approved by the board;

Â Â Â Â Â  (B) Equipment minimum safety standards established by concurrence of the board and the director;

Â Â Â Â Â  (C) An evaluation by an approved field evaluation firm;

Â Â Â Â Â  (D) A listing from a nationally recognized testing laboratory;

Â Â Â Â Â  (E) An evaluation of a first model of a product by the board; or

Â Â Â Â Â  (F) Any other method approved by the board.

Â Â Â Â Â  (13) ORS 479.760 does not apply to electrical equipment that has been installed and in use for one year or more.

Â Â Â Â Â  (14) A person who holds a limited maintenance specialty contractor license or a limited pump installation specialty contractor license issued under ORS 479.510 to 479.945 or a person who is the employee of such license holder and who is listed with the board as an employee is not required to have a journeyman license or supervising electricianÂs license to perform work authorized under the personÂs license.

Â Â Â Â Â  (15) A person is not required to obtain a permit for work on, alterations to or replacement of parts of electrical installations as necessary for maintenance of existing electrical installations on residential property owned by the person or by a member of the personÂs immediate family. This subsection does not establish an exemption for new electrical installations or substantial alterations to existing electrical installations.

Â Â Â Â Â  (16) A permit is not required for those minor electrical installations for which the board has authorized an installation label.

Â Â Â Â Â  (17) A residential home, as defined in ORS 443.580, and an adult foster home, as defined in ORS 443.705, is not a multifamily dwelling and only electrical installation standards and safety requirements applicable to single family dwellings apply to such homes.

Â Â Â Â Â  (18) The permit requirements of ORS 479.550 and the license requirements of ORS 479.620 do not apply to cable television installations.

Â Â Â Â Â  (19) The provisions of any electrical products code or rule adopted pursuant to ORS 479.510 to 479.945 and 479.995 apply to cable and such products installed as part of a cable television installation.

Â Â Â Â Â  (20) A person is not required to obtain a license to make an electrical installation in a prefabricated structure, as defined in ORS 455.010, that is designed for residential use and intended for delivery in another state.

Â Â Â Â Â  (21) As used in this section, Âsmoke alarmÂ has the meaning given that term under ORS 479.250. [1959 c.406 Â§4; 1973 c.834 Â§36; 1977 c.633 Â§1; 1981 c.815 Â§5; 1987 c.575 Â§5; 1987 c.447 Â§107; 1989 c.481 Â§1; 1991 c.251 Â§1; 1991 c.334 Â§1; 1993 c.451 Â§1; 1993 c.497 Â§1; 1993 c.744 Â§119; 1995 c.553 Â§3; 1995 c.797 Â§1; 1997 c.611 Â§Â§1,2; 1999 c.307 Â§23; 1999 c.794 Â§3; 1999 c.1093 Â§17; 2001 c.709 Â§1; 2003 c.14 Â§321; 2003 c.222 Â§2; 2003 c.299 Â§3; 2003 c.344 Â§1; 2003 c.675 Â§Â§65,66a; 2005 c.310 Â§4; 2005 c.435 Â§3]

Â Â Â Â Â  479.545 License required of state employee; letter of authority. (1) Except as provided in subsection (2) of this section, no person is exempted by ORS 479.540 from the requirements under ORS 479.510 to 479.945 to have a license to make electrical installations solely on the basis the person is employed by an agency of this state.

Â Â Â Â Â  (2) Any person issued a letter of authority under ORS 479.545 (1985 Replacement Part) may continue to make electrical installations under ORS 479.510 to 479.945 on property owned or controlled by an agency of the state. [1981 c.815 Â§7; 1985 c.568 Â§1; 1987 c.414 Â§34a; 2003 c.14 Â§322]

Â Â Â Â Â  479.550 No work on new electrical installation until permit issued; temporary permit; rules. (1) Except as provided in ORS 479.540, no person shall work on any new electrical installation for which a permit has not been issued.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall adopt by rule provisions to require a city or a county to issue a temporary permit to be used for emergency or unanticipated work which will be valid for seven days to a licensed electrical contractor prior to the start of an electrical installation to allow contractor response prior to purchase of the actual electrical permit.

Â Â Â Â Â  (3) The board shall require a city or a county to revoke the temporary permit of the licensed electrical contractor who fails to comply with the Electrical Safety Law. [1959 c.406 Â§5; 1981 c.815 Â§9; subsections (2) and (3) enacted as 1991 c.368 Â§2; 1993 c.744 Â§120]

Â Â Â Â Â  479.560 Issuance of permit; when permit becomes void; master electrical inspection permit; rules. (1) The Department of Consumer and Business Services or a designated agent shall issue a permit to:

Â Â Â Â Â  (a) Any applicant who has complied with ORS 479.510 to 479.945 and the rules issued thereunder, covering an electrical installation to be made on residential or farm property owned by the applicant or a member of the applicantÂs immediate family as allowed under ORS 479.540 (1).

Â Â Â Â Â  (b) A licensed electrical contractor or an agent the contractor has designated to the department or the departmentÂs designated agent in a record signed by the electrical contractor. The department or departmentÂs designated agent shall only issue a permit under this subsection if the application for the permit is accompanied by a signed statement that the electrical contractorÂs general supervising electrician of record will sign the permit before an inspection of the electrical work is requested. A contractor or the contractorÂs general supervisor will promptly request an inspection of electrical work performed under a permit issued under this subsection. A permit issued under this subsection shall state the name of the electrical contractor.

Â Â Â Â Â  (2) A permit issued to an electrical contractor upon the request of the contractorÂs supervising electrician is void upon the end of the employment of such supervising electrician before completion of the electrical installation.

Â Â Â Â Â  (3) Except for the installation or alteration of an electrical service, the owner, operating manager or electrical contractor of an industrial plant who meets the provisions of ORS 479.630 (1) and (2), a commercial office building, a building that is owned, leased, managed or operated by the state or a local government entity or other facilities designated by the Electrical and Elevator Board, in lieu of the required inspection permit, may apply to the department or municipality providing inspection service for a master electrical inspection permit. Under the permit the authority having jurisdiction shall cause a periodic inspection to be made of the electrical installations. The authority may also cause a cover inspection, which shall be made before electrical installations are covered. The periodic inspection under the permit shall be done at least once a year or more frequently based on the needs of the particular plant, building or facility. The department shall adopt rules in accordance with ORS chapter 183 for:

Â Â Â Â Â  (a) The annual issuance of the master electrical inspection permit;

Â Â Â Â Â  (b) The conduct of the inspections on the electrical installations and electrical products;

Â Â Â Â Â  (c) The granting of a waiver of payment of permit fees other than for the master electrical inspection permit; and

Â Â Â Â Â  (d) The fixing and collecting of inspection fees at the cost of making the inspection according to the time required of the inspector. [1959 c.406 Â§Â§6,7; 1961 c.693 Â§1; 1971 c.753 Â§56; 1981 c.815 Â§10; 1993 c.451 Â§2; 2003 c.14 Â§323; 2003 c.675 Â§66]

Â Â Â Â Â  479.565 Master individual inspection permits; fee. Notwithstanding ORS 479.560 (3), if a municipality does not elect to provide master electrical inspection permits, the municipality shall, upon request of the owner or operating manager or electrical contractor of the facility otherwise entitled to master permit services under ORS 479.560 (3), issue a master individual inspection permit and provide electrical inspection before any installation is covered or placed into service and charge for the inspection at the municipalityÂs hourly inspection rate. [1995 c.553 Â§2]

Â Â Â Â Â  Note: 479.565 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  479.570 Energizing of electrical installations; rules. (1) Except as provided in subsection (2) of this section, a person who sells electricity may not energize an electrical installation unless the installation is first approved by an inspector authorized to perform inspections under ORS 479.510 to 479.945.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) An installation for which a written request to energize has been made by a licensed supervising electrician qualified pursuant to ORS 479.630 (2) and to which the appropriate electrical permit has been attached;

Â Â Â Â Â  (b) A temporary installation of less than 480 volts made to provide service to a construction site or irrigation pump if the installation is properly grounded and the appropriate electrical permit is attached thereto;

Â Â Â Â Â  (c) An installation within a plant or system of a person who sells electricity. As used in this paragraph, Âperson who sells electricityÂ does not include small power production facilities as defined in ORS 758.500 (1981 Replacement Part); or

Â Â Â Â Â  (d) A minor electrical installation for which a valid installation label has been issued.

Â Â Â Â Â  (3) Electrical installations energized without inspection pursuant to subsection (2)(a) and (b) of this section must receive final inspection as required by ORS 479.510 to 479.945.

Â Â Â Â Â  (4) Notwithstanding ORS 756.040, 756.060 and 757.035, the Department of Consumer and Business Services, in consultation with the Electrical and Elevator Board, may adopt rules regulating the use of a written request by a licensed supervising electrician as described in subsection (2)(a) of this section as adequate authority for a person who sells electricity to energize an electrical installation. [1959 c.406 Â§8; 1981 c.815 Â§11; 1983 c.580 Â§1; 1987 c.575 Â§6; 2003 c.14 Â§324; 2007 c.405 Â§1]

Â Â Â Â Â  479.610 Installation of uncertified electrical product prohibited. Except as provided under ORS 479.540, a person may not install an electrical product in connection with the personÂs business unless the product is certified under ORS 479.760. [1959 c.406 Â§9; 1981 c.815 Â§12; 1995 c.706 Â§2; 2003 c.14 Â§325; 2003 c.299 Â§4; 2005 c.435 Â§4]

Â Â Â Â Â  479.620 Certain electrical license required; electrical installations by unlicensed persons prohibited. Subject to ORS 479.540, a person may not:

Â Â Â Â Â  (1) Without an electrical contractorÂs license, engage in the business of making electrical installations, advertise as or otherwise purport to be licensed to make electrical installations or purport to be acting as a business that makes electrical installations.

Â Â Â Â Â  (2) Except as provided in ORS 479.630 (10)(c) and (11)(f), direct, supervise or control the making of an electrical installation without a supervising electricianÂs license.

Â Â Â Â Â  (3) Except as provided in subsection (5) of this section, make any electrical installation without a supervising or journeyman electricianÂs license.

Â Â Â Â Â  (4) Perform work on an electrical installation as an apprentice electrician without an electrical apprenticeÂs license.

Â Â Â Â Â  (5) Make any electrical installation on a single or multifamily dwelling unit not exceeding three floors above grade, as provided in ORS 479.630 (14), without a limited residential electricianÂs license.

Â Â Â Â Â  (6) Permit or suffer any electrical installation on property which the person owns, controls, manages or supervises to be made by a person not licensed to make such an installation. [1959 c.406 Â§10; 1983 c.733 Â§2; 1987 c.874 Â§3; 1995 c.715 Â§3; 2003 c.675 Â§67; 2007 c.548 Â§1]

Â Â Â Â Â  479.630 Requirements for obtaining licenses; rules. If the person pays the applicable application fee required under ORS 479.840 and complies with ORS 479.510 to 479.945 and the rules adopted under ORS 455.117 and 479.510 to 479.945, the Department of Consumer and Business Services shall issue:

Â Â Â Â Â  (1) An electrical contractorÂs license to a person engaging in or carrying on a business of making electrical installations.

Â Â Â Â Â  (2) A general supervising electricianÂs license to a person who:

Â Â Â Â Â  (a) Passes a written examination prepared by the Electrical and Elevator Board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that the person has had at least four years of experience as a general journeyman electrician or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment.

Â Â Â Â Â  (3) A limited supervising electricianÂs license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to supervise the class of electrical work included in the branch of the electrical trade and for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that the person has had at least four years of specialized experience in a recognized branch of the electrical trade on the journeyman level.

Â Â Â Â Â  (4) A general journeyman electricianÂs license to a person who:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b) Submits proof satisfactory to the board that:

Â Â Â Â Â  (A) The person has had at least four years of general experience as an apprentice or its equivalent, as determined by the board by rule, in installing, maintaining and repairing electrical wires and equipment, including not fewer than 1,000 hours in wiring on single or multifamily dwelling units; or

Â Â Â Â Â  (B) If the person is licensed as a limited residential electrician under subsection (14) of this section, subsequent to receiving that license, the person has worked for at least two years as a limited residential electrician and subsequent to those two years has completed an additional two yearsÂ experience as an apprentice or its equivalent, as determined by the board by rule, for that period of apprenticeship time worked exclusively in installing, maintaining and repairing electrical wires and equipment in the commercial and industrial branches of the electrical trade under the supervision of a licensed electrical contractor.

Â Â Â Â Â  (5) A limited journeyman electricianÂs license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Passes a written examination prepared by the board and administered by the department; and

Â Â Â Â Â  (b)(A) Except as provided in subparagraph (B) of this paragraph, submits proof satisfactory to the board that the person has had at least four years of specialized experience as an apprentice or its equivalent, as determined by the board by rule, in a recognized branch of the electrical trade; or

Â Â Â Â Â  (B) If applying for licensing as a limited journeyman sign electrician or limited journeyman stage electrician, submits proof satisfactory to the board that the person has had at least two years of specialized experience as an apprentice or its equivalent, as determined by the board by rule, in the sign or stage branch of the electrical trade.

Â Â Â Â Â  (6) A limited elevator journeyman license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to install, maintain and repair elevators, including all electrical and mechanical systems. A person qualifies under this subsection if the person has completed an elevator apprenticeship program, including both electrical and mechanical training components, approved by the board by rule and the person submits an application for licensure to the board in writing. A person issued a license under this subsection is exempt from continuing education requirements established under ORS 455.117 and 479.680.

Â Â Â Â Â  (7) An electrical apprenticeÂs license to a person who has complied with ORS 660.002 to 660.210 as an electrical apprentice.

Â Â Â Â Â  (8) An electrical apprenticeÂs license to a trainee toward a limited residential electricianÂs license who has complied with ORS 660.002 to 660.210 as an electrical apprentice.

Â Â Â Â Â  (9) An electrical apprenticeÂs license to a trainee toward a limited journeymanÂs license in a recognized branch of the electrical trade who is employed by an employer who also:

Â Â Â Â Â  (a) Employs a holder of either a general journeyman electricianÂs license or a limited journeyman electricianÂs license; and

Â Â Â Â Â  (b) Conducts an electrical training program in a recognized branch of the electrical trade approved by the board as being a training program that will adequately prepare the trainee for the limited journeymanÂs license.

Â Â Â Â Â  (10) A limited maintenance electricianÂs license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to maintain, repair and replace electrical installations, including electrical components, required on the premises of industrial plants, and maintain, repair and replace electrical installations on systems that are less than 600 volts phase to phase, including electrical components, required on the premises of commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the board. The following apply to this subsection:

Â Â Â Â Â  (a) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Passes a written examination prepared by the board and administered by the department on repair, replacement and maintenance of equipment of the type and nature normally used in an industrial plant, commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (B)(i) Completes a two-year training program approved by the board that provides for training and supervision of the trainee or apprentice; or

Â Â Â Â Â  (ii) Submits proof satisfactory to the board that the person has had sufficient experience and related educational training in the repair, replacement and maintenance of electrical wiring and equipment of the type and nature used in an industrial plant, commercial office building or government building, as determined by the board or by an appropriate local apprenticeship committee recognized by the State Apprenticeship and Training Council.

Â Â Â Â Â  (b) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department.

Â Â Â Â Â  (c) A person licensed under this subsection may be employed directly by the owner, or ownerÂs agent, of any government building or commercial office building. A building owner or ownerÂs agent need not be licensed under this section to supervise a limited maintenance electrician.

Â Â Â Â Â  (d) The department, in consultation with the board, shall adopt rules defining government buildings and commercial office buildings subject to this subsection.

Â Â Â Â Â  (11) A limited building maintenance electricianÂs license to a person who qualifies under this subsection. The following apply to this subsection:

Â Â Â Â Â  (a) A person licensed under this subsection is authorized to maintain, repair and replace the following electrical installations required on the premises of commercial office buildings, buildings occupied by the state or a local government entity or facilities designated by the board in electrical systems not exceeding 300 volts to ground:

Â Â Â Â Â  (A) Electrical appliances;

Â Â Â Â Â  (B) Light switches;

Â Â Â Â Â  (C) Light fixtures;

Â Â Â Â Â  (D) Fans;

Â Â Â Â Â  (E) Receptacles; and

Â Â Â Â Â  (F) Fluorescent ballasts.

Â Â Â Â Â  (b) A person qualifies under this subsection if the person:

Â Â Â Â Â  (A) Passes a written examination prepared by the board and administered by the department on maintenance, repair and replacement of equipment of the type and nature normally used in a commercial office building or government building and on the use of testing equipment; and

Â Â Â Â Â  (B) Submits proof satisfactory to the board that the person has:

Â Â Â Â Â  (i) Had sufficient experience in the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building; or

Â Â Â Â Â  (ii) Completed a one-year training course, with classroom and on-the-job training components approved by the board, on the maintenance, repair and replacement of electrical wiring and equipment of the type and nature normally used in a commercial office building or government building.

Â Â Â Â Â  (c) An annual inspection of the premises upon which electrical work is performed by persons licensed under this subsection shall be made by the electrical inspector for an annual fee determined by the board by rule, based upon the time required for the inspection, payable to the department, or the inspection shall be performed under an electrical master permit program.

Â Â Â Â Â  (d) Building owners may perform work regulated by this subsection and for which a license is required under this subsection without obtaining a license.

Â Â Â Â Â  (e) A person who owns more than 50 percent of a corporation that controls a building is a building owner.

Â Â Â Â Â  (f) A person licensed under this subsection may be employed by the owner of a commercial office building or the ownerÂs agent. A building owner or ownerÂs agent need not be licensed under this section to supervise a limited building maintenance electrician.

Â Â Â Â Â  (12) A limited maintenance specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in the electrical work related to the repair, service, maintenance, installation or replacement of existing, built-in or permanently connected appliances, fluorescent ballasts or similar equipment and to employ individuals to engage in that work. This subsection does not authorize the installation of appliances, ballasts or other equipment if there is no existing installation of similar equipment. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Submits proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (13) A limited pump installation specialty contractor license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to engage in electrical work related to the testing, repair, service, maintenance, installation or replacement of new or existing pump equipment for potable or irrigation water systems, sump pumps, effluent pumps and ground water pumps on residential and agricultural property and to employ individuals to engage in such work. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Submits proof satisfactory to the board that the person has had sufficient experience in the type of work permitted under the license issued under this subsection; and

Â Â Â Â Â  (b) Maintains with the board a current list of all individuals employed by the person to engage in work permitted under this subsection.

Â Â Â Â Â  (14) A limited residential electricianÂs license to a person who qualifies under this subsection. A person licensed under this subsection is authorized to perform the class of electrical work included in the branch of the electrical trade for which the person has passed the examination administered by the department and approved by the board. However, a person licensed under this subsection shall perform the electrical work allowed by the license only on single and multifamily dwelling units not exceeding three floors above grade. For purposes of this subsection, the first floor of a building is the floor that is designed for human habitation and that has 50 percent or more of its perimeter level with or above finished grade of the exterior wall line. A person qualifies under this subsection if the person:

Â Â Â Â Â  (a) Has received the same number of hours of electrical safety training as required by rule for an electrical apprentice or its equivalent and has received training in electrical theory;

Â Â Â Â Â  (b) Submits documented proof to the board of at least two years of apprenticeship or trainee experience in residential wiring of single and multifamily dwelling units or its equivalent, as determined by the board by rule; and

Â Â Â Â Â  (c) Passes a written examination prepared by the board and administered by the department.

Â Â Â Â Â  (15) A limited renewable energy contractor license to a person who:

Â Â Â Â Â  (a) Employs at least one full-time renewable energy technician; and

Â Â Â Â Â  (b) Does not engage in electrical work other than work that may be performed by a limited renewable energy technician. A limited renewable energy contractor may not make, direct, supervise or control the making of an electrical installation unless the contractor is licensed for that activity.

Â Â Â Â Â  (16) A limited renewable energy technician license to a person who qualifies under this subsection. A person qualifies for licensing as a limited renewable energy technician if the person completes a two-year apprenticeship program and passes an examination approved by the board. A person licensed under this subsection may, while in the employ of a licensed electrical contractor or a limited renewable energy contractor:

Â Â Â Â Â  (a) Install, maintain, replace or repair electrical wiring and electrical products that convey or operate on renewable electrical energy not exceeding 25 kilowatts AC; and

Â Â Â Â Â  (b) Make electrical installations not exceeding 25 kilowatts AC:

Â Â Â Â Â  (A) On devices using renewable energy involving wind, solar energy systems, micro-hydroelectricity, photovoltaic systems or fuel cells.

Â Â Â Â Â  (B) Up to the load side of an inverter.

Â Â Â Â Â  (C) To connect generators that are sized to facilitate the inverter in an off-grid system. [1959 c.406 Â§11; 1961 c.693 Â§2; 1963 c.151 Â§1; 1971 c.753 Â§19; 1981 c.815 Â§15; 1983 c.733 Â§3; 1987 c.874 Â§4; 1993 c.744 Â§121; 1995 c.715 Â§1; 1997 c.139 Â§1; 1997 c.209 Â§1; 1999 c.609 Â§1; 1999 c.1031 Â§2; 2001 c.104 Â§218; 2001 c.392 Â§1; 2003 c.14 Â§326; 2005 c.758 Â§29; 2007 c.71 Â§157; 2007 c.271 Â§4; 2007 c.548 Â§2]

Â Â Â Â Â  479.632 Applicant training or experience obtained in another state. Notwithstanding any other provision of ORS 479.510 to 479.945 or any rule adopted by the Electrical and Elevator Board under ORS 455.117, the board may not administer an examination to, and the Department of Consumer and Business Services may not issue any license to, a person whose practical experience qualification for the license is based upon training or experience in another state if the board determines that the training or experience is not equivalent to the standards for electrical training programs prescribed in this state. [2005 c.758 Â§31]

Â Â Â Â Â  479.633 [1997 c.209 Â§3; 1999 c.721 Â§1; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  479.635 [1981 c.815 Â§17; 2001 c.728 Â§9; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  479.640 [1959 c.406 Â§12; 1975 c.429 Â§4; 1977 c.873 Â§1; 1981 c.815 Â§18; 1985 c.646 Â§1; 2003 c.14 Â§327; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  479.650 [1959 c.406 Â§13; 1963 c.151 Â§2; 1981 c.815 Â§19; 1985 c.646 Â§2; 1993 c.744 Â§122; 2003 c.14 Â§328; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  479.655 [1985 c.646 Â§7; repealed by 1987 c.414 Â§172]

Â Â Â Â Â  479.660 [1959 c.406 Â§14; 1971 c.753 Â§20; 1977 c.322 Â§1; 1981 c.815 Â§20; 1993 c.744 Â§123; 2003 c.14 Â§329; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  479.670 Maintenance of action or suit by unlicensed person prohibited. Except to appeal from an act or determination of the Electrical and Elevator Board, no person carrying on, conducting or transacting business regulated by ORS 479.510 to 479.945 and 479.995 is entitled to maintain a suit or action in the courts of this state involving such business or work in connection therewith, without alleging and proving that the person was licensed to perform such work or transact such business. [1959 c.406 Â§15; 1971 c.753 Â§21; 1981 c.815 Â§21; 1993 c.744 Â§124]

Â Â Â Â Â  479.680 Adoption of rules by Electrical and Elevator Board; establishment of continuing education program. The Electrical and Elevator Board:

Â Â Â Â Â  (1) Shall establish, by rule under ORS 455.117, a program of continuing education necessary for renewal of licenses. The board may approve programs for continuing education that meet standards for continuing education established by the board under this subsection.

Â Â Â Â Â  (2) Shall adopt any rules necessary to carry out the duties of the board under ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (3) Shall establish rules setting forth equivalent experience necessary to qualify for a journeyman license under ORS 479.630.

Â Â Â Â Â  (4) Shall establish, by rule, procedures and standards necessary to approve testing laboratories under ORS 479.730 and 479.760.

Â Â Â Â Â  (5) May establish exemptions by rule according to authority granted under ORS 479.540. [1981 c.815 Â§24; 1993 c.744 Â§125; 2005 c.758 Â§32]

Â Â Â Â Â  479.710 Electrical installations must meet minimum safety standards. (1) Except as provided in ORS 479.540, no person shall make, supervise or direct the making of an electrical installation which does not meet minimum safety standards.

Â Â Â Â Â  (2) Except for a person authorized by the jurisdiction having authority, no person shall remove, transfer, alter or otherwise tamper with an inspection permit, label, tag or other indicia of inspection placed on or at an electrical job site, electrical installation or electrical product. A property owner may remove the construction inspection permit, label or tag if, after all required inspections are completed, the installation is found to be in compliance with the electrical code and has been approved by the inspector having jurisdiction. [1959 c.406 Â§16(1); 1981 c.815 Â§22; 1991 c.18 Â§1]

Â Â Â Â Â  479.720 [1959 c.406 Â§17; repealed by 1981 c.815 Â§40]

Â Â Â Â Â  479.730 Adoption of rules by Director of Department of Consumer and Business Services. In compliance with ORS chapter 183 the Director of the Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, shall adopt reasonable rules:

Â Â Â Â Â  (1) Establishing, altering or revoking minimum safety standards for workmanship and materials in various classifications of electrical installations.

Â Â Â Â Â  (2) Establishing, altering or revoking electrical product safety standards for design and construction of electrical products to be installed in this state. The standards may allow the certification of electrical products that a testing laboratory approved by the director and the board under ORS 479.760 has tested and found to be safe within the electrical product safety standards established under this subsection.

Â Â Â Â Â  (3) Relating to the procedure for certifying and decertifying electrical products to be installed in this state. The Department of Consumer and Business Services, with the approval of the board, may limit the type of electrical products it accepts for certification under ORS 479.760 (3).

Â Â Â Â Â  (4) Prescribing times, places and circumstances that permits shall be exhibited for inspection.

Â Â Â Â Â  (5) Governing the internal organization and procedure for administering and enforcing ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (6) Establishing, altering, approving or revoking minimum standards for electrical training programs.

Â Â Â Â Â  (7)(a) Establishing which electrical products may be field evaluated by a field evaluation firm rather than certified;

Â Â Â Â Â  (b) Establishing cost-based fees, requirements and procedures for approving, maintaining and suspending or revoking approvals of field evaluation firms;

Â Â Â Â Â  (c) Establishing:

Â Â Â Â Â  (A) Requirements and procedures for the field evaluation of electrical products; and

Â Â Â Â Â  (B) Requirements and procedures for issuing field evaluation labels for the electrical products evaluated by field evaluation firms and testing laboratories;

Â Â Â Â Â  (d) Establishing requirements and procedures for preparation of reports regarding installation safety issued by field evaluation firms;

Â Â Â Â Â  (e) Establishing when an inspecting jurisdiction may require a report from a field evaluation firm; and

Â Â Â Â Â  (f) Establishing other requirements as necessary to carry out this subsection. [1959 c.406 Â§19; 1963 c.151 Â§7; 1971 c.753 Â§24; 1981 c.815 Â§25; 1993 c.398 Â§1; 1993 c.744 Â§126; 1995 c.706 Â§3; 1999 c.794 Â§2; 2001 c.411 Â§23; 2003 c.299 Â§6; 2005 c.435 Â§5]

Â Â Â Â Â  479.740 Factors to be considered in adopting rules; incorporation of standards by reference. (1) In adopting rules under ORS 479.730 the Department of Consumer and Business Services shall consider:

Â Â Â Â Â  (a) Technological advances in the electrical industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or property which would result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the electrical industry.

Â Â Â Â Â  (2) After considering the factors in subsection (1) of this section, the department may incorporate by reference proposed safety standards of the electrical industry or independent organizations. The department may formulate and adopt independent safety standards if standards proposed by the industry and independent organizations are not acceptable to it. [1959 c.406 Â§Â§20,21]

Â Â Â Â Â  479.760 Certification of electrical products; safety indicators. (1) An electrical product may not be certified unless the product meets electrical product safety standards established in rule by concurrence of the Electrical and Elevator Board and the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) Any person may apply to have the Department of Consumer and Business Services certify an electrical product. The department shall certify an electrical product if the product is shown to meet electrical product safety standards by one of the following methods:

Â Â Â Â Â  (a) An equipment safety program approved by the board;

Â Â Â Â Â  (b) Equipment minimum safety standards established by concurrence of the board and the director;

Â Â Â Â Â  (c) An evaluation by an approved field evaluation firm;

Â Â Â Â Â  (d) A listing from a nationally recognized testing laboratory;

Â Â Â Â Â  (e) An evaluation of a first model of a product by the board; or

Â Â Â Â Â  (f) Any other method approved by the board.

Â Â Â Â Â  (3) To have an electrical product certified, a person may submit a specimen, sample or prototype to the department within a reasonable time before the date on which certification will be required, together with a fee set by the department sufficient to defray the cost of shipment and evaluation. The department shall evaluate the electrical product to determine whether the product meets electrical product safety standards. Not later than six months after receipt of a specimen, prototype or sample the department shall complete the required evaluation and give a decision certifying or rejecting the product. The department may appoint a special deputy or enter into an appropriate contract with a testing laboratory approved by the board under this section for the evaluation required under this subsection.

Â Â Â Â Â  (4) The director with the approval of the board may establish standards and procedures for the approval of testing laboratories to test electrical products in the certification process under this section. [1959 c.406 Â§Â§16 (2) and (3),22,23; 1981 c.815 Â§26; 1999 c.794 Â§1; 2001 c.573 Â§17; 2003 c.299 Â§5]

Â Â Â Â Â  479.770 Approved electric ignition pilot required on certain appliances. No person shall sell or offer for sale in this state any new gas-fired, forced-air central space heating equipment, clothes dryer, domestic range or new gas-fired swimming pool heaters, unless such equipment, heater, dryer or range is equipped with an electric ignition pilot that complies with the rules of the Department of Consumer and Business Services adopted pursuant to ORS 479.740. [1977 c.630 Â§2; 1979 c.197 Â§1; 1981 c.815 Â§27]

Â Â Â Â Â  479.800 [1971 c.753 Â§23; 1977 c.748 Â§3; 1981 c.815 Â§28; 1983 c.740 Â§192; 1987 c.383 Â§1; repealed by 1993 c.744 Â§101]

Â Â Â Â Â  479.810 Administration and enforcement; Chief Electrical Inspector; inspector qualifications; rules. (1) The Electrical and Elevator Board shall administer and enforce ORS 479.510 to 479.945 and 479.995. The Director of the Department of Consumer and Business Services shall appoint an adequate staff of competent persons experienced and trained to serve as electrical inspectors. The board shall assist the director in reviewing determinations made by the staff involving electrical installations or products and to assist in formulating rules under ORS 479.730.

Â Â Â Â Â  (2) The director, in consultation with the board, shall appoint a representative of the departmentÂs staff of electrical inspectors who shall serve ex officio as secretary of the board. This person shall be known as the Chief Electrical Inspector.

Â Â Â Â Â  (3) The director shall certify a person as an electrical inspector if:

Â Â Â Â Â  (a) The person:

Â Â Â Â Â  (A) Completes a general journeyman electrical apprenticeship program in
Oregon
;

Â Â Â Â Â  (B) Has two yearsÂ experience as a licensed electrician in
Oregon
; and

Â Â Â Â Â  (C) Passes the examination required for certification as a supervising electrician; or

Â Â Â Â Â  (b) For a person with experience outside the State of
Oregon
, the person:

Â Â Â Â Â  (A)(i) Has five yearsÂ experience in commercial or industrial electrical inspection; and

Â Â Â Â Â  (ii) Passes the examination required for certification as a general supervising electrician; or

Â Â Â Â Â  (B) Has six years of out-of-state experience as an electrician and passes the examination required for certification as a general supervising electrician.

Â Â Â Â Â  (4) The board may, by rule, allow certification of persons as electrical inspectors with experience or training that does not meet the requirements specified in subsection (3) of this section.

Â Â Â Â Â  (5) Rules adopted under this section shall provide for the recognition of equivalent experience acquired by a person outside the State of
Oregon
.

Â Â Â Â Â  (6) An examination taken for purposes of applying for certification as an electrical inspector under this section shall not be valid for use in an application to become licensed as a supervising electrician. [1959 c.406 Â§18; 1961 c.693 Â§3; 1969 c.314 Â§53; 1971 c.753 Â§22; 1977 c.748 Â§4; 1981 c.815 Â§30; 1987 c.383 Â§2; 1993 c.574 Â§1; 1993 c.744 Â§127; 1997 c.677 Â§3; 2001 c.411 Â§24]

Â Â Â Â Â  479.815 Inspector conflicts of interest; rules. The Director of the Department of Consumer and Business Services, with the approval of the Electrical and Elevator Board, may adopt rules regulating or prohibiting conflicts of interest for electrical inspectors in regard to any work performed by an inspector or a related party under a license issued under ORS 479.630. [2003 c.675 Â§64]

Â Â Â Â Â  479.820 Duties and powers in enforcing law. (1) The Department of Consumer and Business Services shall:

Â Â Â Â Â  (a) Check the authenticity, appropriateness and expiration dates of licenses issued under ORS 479.510 to 479.945.

Â Â Â Â Â  (b) Inspect electrical installations and products for which a permit or license is required by ORS 479.510 to 479.945.

Â Â Â Â Â  (c) Inspect permits attached to electrical installations or products for which a permit is required by ORS 479.510 to 479.945.

Â Â Â Â Â  (2) If the department finds that the electrical installation or product fails to comply with minimum safety standards or electrical product safety standards, the department may disconnect or order the disconnection of service thereto.

Â Â Â Â Â  (3) If the department finds that the condition of an electrical installation or product constitutes an immediate hazard to life or property, the department may cut or disconnect any wire necessary to remove such hazard or take corrective action as provided by rules adopted under ORS 479.730.

Â Â Â Â Â  (4) Upon written request of appropriate municipal personnel, the department may make inspections of electrical installations and products within cities and counties. Such inspections shall be made at cost, in accordance with local municipal ordinances, payable on a monthly basis.

Â Â Â Â Â  (5) For the purpose of discharging any duty imposed by ORS 479.510 to 479.945 and 479.995 or exercising authority conferred hereby the department may enter, during reasonable hours, any building, enclosure, or upon any premises where electrical work is in progress, where an electrical installation has been made or where electrical equipment or products may be located.

Â Â Â Â Â  (6) A person may not obstruct or interfere with the department in performance of any of the departmentÂs duties or the exercise of any authority conferred under this section. [1959 c.406 Â§Â§24,25; 1973 c.834 Â§37; 1981 c.815 Â§3; 2003 c.14 Â§330; 2003 c.299 Â§7]

Â Â Â Â Â  479.830 [1959 c.406 Â§26; 1981 c.815 Â§32; 1991 c.734 Â§46; 1993 c.744 Â§128; 1999 c.846 Â§2; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  479.835 Recovery of purchase price of product not meeting applicable laws. Any person who purchases an electrical product may recover the purchase price from the seller if the electrical product does not meet all applicable state and federal law and the purchaser returns the electrical product within 90 days from the date of purchase. [1981 c.815 Â§14; 2001 c.411 Â§25; 2005 c.435 Â§6]

Â Â Â Â Â  479.840 Fees; rules; means to guarantee payment. (1) Upon receiving payment of the applicable application fee, the Department of Consumer and Business Services may issue or renew a license or permit applied for under ORS 479.510 to 479.945. The fee to apply for or renew a license is:

Â Â Â Â Â  (a) $125 per year for an electrical contractor license for each place of business operated by the applicant.

Â Â Â Â Â  (b) $125 per year for a limited energy contractor, restricted energy contractor or limited sign contractor license.

Â Â Â Â Â  (c) $25 per year for a pump specialty contractor or limited maintenance specialty contractor license.

Â Â Â Â Â  (d) $150 per year for an elevator contractor license.

Â Â Â Â Â  (e) $100 for a three-year license for a:

Â Â Â Â Â  (A) General journeyman electrician;

Â Â Â Â Â  (B) General supervising electrician;

Â Â Â Â Â  (C) Limited supervising industrial electrician;

Â Â Â Â Â  (D) Limited supervising manufacturing plant electrician;

Â Â Â Â Â  (E) Limited maintenance industrial electrician;

Â Â Â Â Â  (F) Limited maintenance manufactured dwelling or recreational vehicle electrician; or

Â Â Â Â Â  (G) Limited journeyman manufacturing plant electrician.

Â Â Â Â Â  (f) $50 for a three-year license for a:

Â Â Â Â Â  (A) Limited elevator journeyman;

Â Â Â Â Â  (B) Class A or Class B limited energy technician;

Â Â Â Â Â  (C) Limited journeyman sign electrician;

Â Â Â Â Â  (D) Limited journeyman stage electrician; or

Â Â Â Â Â  (E) Limited building maintenance electrician.

Â Â Â Â Â  (2) The Electrical and Elevator Board shall set uniform permit fees, by rule, not to exceed the cost of administration.

Â Â Â Â Â  (3) The fees provided for in this section do not apply to persons paying inspection fees under the terms of ORS 479.560 (3) or 479.630 (10).

Â Â Â Â Â  (4) Each electrical contractor may furnish to the department a corporate surety bond to be approved by the department, an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or a cash bond under procedures approved by the department, in the sum of $2,000 guaranteeing the payment of all fees provided for under ORS 479.510 to 479.945. Before commencing any electrical job an electrical contractor who has a current bond or letter of credit under this subsection may apply to the department for a working permit which shall cost an amount established by the department by rule. The working permit shall authorize the electrical contractor to commence work. The total of all fees due for permits for each job, and the time such fees are payable, shall be determined by the department by administrative rule under ORS 479.730. The contractor shall keep the bond or letter of credit in force at all times. Any cancellation or revocation of the bond or letter of credit shall revoke and suspend the license issued to the principal until such time as a new bond or letter of credit shall be filed and approved. The department may bring an action against the surety named in the bond or the letter of credit issuer with or without joining in such action the principal named in the bond or letter of credit. [1959 c.406 Â§27; 1967 c.418 Â§1; 1969 c.436 Â§1; 1975 c.199 Â§1; 1977 c.874 Â§3; 1981 c.815 Â§33; 1983 c.733 Â§4; 1985 c.646 Â§3; 1987 c.602 Â§3; 1989 c.591 Â§3; 1991 c.331 Â§71; 1995 c.715 Â§4; 1997 c.631 Â§482; 1999 c.1031 Â§3; 2001 c.728 Â§2; 2003 c.14 Â§331; 2007 c.271 Â§5; 2007 c.548 Â§3]

Â Â Â Â Â  479.845 Limitation on use of local government fees. Fees collected by a city or county for the enforcement or administration of the electrical specialty code and rules adopted under ORS 479.730 (1) shall be used only for the enforcement and administration of those laws. [1977 c.874 Â§5; 1981 c.815 Â§34; 2001 c.573 Â§18; 2005 c.435 Â§7]

Â Â Â Â Â  479.850 Disposition of receipts. All receipts from civil penalties, fees, charges, costs and expenses provided for in ORS 455.895 (1)(b), 479.510 to 479.945, 479.990 and 479.995 when collected shall be:

Â Â Â Â Â  (1) Paid into the Consumer and Business Services Fund created by ORS 705.145; and

Â Â Â Â Â  (2) Used only for the enforcement and administration of ORS 479.510 to 479.945 and 479.995. [1959 c.406 Â§28; 1971 c.753 Â§57; 1973 c.528 Â§18; 1973 c.834 Â§48; 1981 c.815 Â§35; 1987 c.905 Â§33; 1993 c.744 Â§131; 2001 c.411 Â§26]

Â Â Â Â Â  479.853 Appeal procedure; distribution of major code interpretation decisions. If any person is aggrieved by a decision made upon inspection under authority of ORS 455.148, 455.150 or 479.510 to 479.945 and 479.995 of an electrical product or electrical inspection, the person may appeal the decision. The following apply to an appeal under this section:

Â Â Â Â Â  (1) An appeal under this section is subject to ORS chapter 183.

Â Â Â Â Â  (2) An appeal under this section must be made first to the Chief Electrical Inspector of the Department of Consumer and Business Services. The decision of the Chief Electrical Inspector may be appealed to the Electrical and Elevator Board. The decision of the Electrical and Elevator Board may be appealed to the Director of the Department of Consumer and Business Services only if codes in addition to the electrical code are at issue.

Â Â Â Â Â  (3) If the Electrical and Elevator Board determines that a decision by the Chief Electrical Inspector is a major code interpretation, then the inspector shall distribute the decision in writing to all public and private electrical inspection authorities in the state. The decision shall be distributed within 60 days after the boardÂs determination, and there shall be no charge for the distribution of the decision. As used in this subsection, a Âmajor code interpretationÂ means a code interpretation decision that affects or may affect more than one job site or more than one inspection jurisdiction.

Â Â Â Â Â  (4) If an appeal is made under this section, an inspection authority shall extend the electrical plan review deadline by the number of days it takes for a final decision to be issued for the appeal.

Â Â Â Â Â  (5) Unless the department determines that the electrical product or electrical installation presents an immediate fire or life safety hazard, a person may operate an electrical product or electrical installation that is the subject of an appeal under this section until the appeal process is complete. If the department determines that an immediate fire or life safety hazard exists and the product or installation may not be operated during appeal, the department shall provide the person with a written report detailing the problems found by the department. If a determination is made under this subsection that products described in ORS 479.540 (11) may not be operated during appeal, that determination may be appealed immediately under the procedure established in subsection (2) of this section without first completing any appeal procedure established by a city or county. [1981 c.815 Â§38; 1993 c.573 Â§1; 2001 c.573 Â§19; 2001 c.709 Â§2; 2005 c.22 Â§366; 2005 c.435 Â§8]

Â Â Â Â Â  479.854 Authority of municipality to require license; approval of ordinance. (1) A municipality may enact and enforce an ordinance requiring a municipal general supervising electricianÂs license upon the approval of the Electrical and Elevator Board and the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (2) The Electrical and Elevator Board and director may approve an ordinance under subsection (1) of this section only if electrical installations within the municipalityÂs jurisdiction are of a unique character beyond the education or experience of a general supervising electrician licensed under ORS 479.630 (2), and the ordinance applies only to such installations.

Â Â Â Â Â  (3) The director, after obtaining the opinion of the board, shall revoke approval of an ordinance upon a finding that in issuing its general supervising electricianÂs license, a municipality has engaged in a pattern or practice of discrimination against electricians from outside the municipality. [1983 c.580 Â§4]

Â Â Â Â Â  479.855 City and county inspection and enforcement programs. (1) In addition to the provisions of ORS 455.010 to 455.310 and 455.410 to 455.740, any inspection and enforcement program established by a city or county under ORS 455.148 or 455.150 is subject to the provisions of this section. Where the provisions of this section conflict with provisions under ORS 455.010 to 455.310 and 455.410 to 455.740, the provisions of this section shall control.

Â Â Â Â Â  (2)(a) Except as otherwise provided in this section, any city or county that wishes to establish a program under ORS 455.150 to enforce and administer ORS 479.510 to 479.945 and 479.995, including a program for inspection under a master permit pursuant to ORS 479.560 (3), must first make application to the Department of Consumer and Business Services. The program for inspection under a master permit shall be delegated separately from the general electrical program authorization. The department may authorize the city or county to administer and enforce the provisions of this section and ORS 479.540 and 479.560 if it finds that the city or county can comply with the minimum standards and meet the qualifications for inspections, permit applications and other matters to assure adequate administration and enforcement of electrical inspection programs. The department may authorize the city or county to administer and enforce ORS 479.510 to 479.945 and 479.995 if the department finds that the city or county:

Â Â Â Â Â  (A) Can comply with minimum standards adopted by the Electrical and Elevator Board by rule for inspections, permit applications and other matters to assure adequate administration and enforcement of ORS 479.510 to 479.945 and 479.995.

Â Â Â Â Â  (B) Can conduct the electrical plan review, if required by the city or county, in a timely manner and by qualified personnel who meet the standards adopted by rule by the board.

Â Â Â Â Â  (b) The city or county must assume full responsibility allowed under ORS 455.010 to 455.310 and 455.410 to 455.740 for the enforcement, inspection and administration of the electrical safety laws under that specialty code and ORS 479.510 to 479.945 and 479.995. This subsection does not require a city or county to assume full responsibility for enforcement, inspection and administration of the electrical safety laws if the only enforcement performed by the city or county involves manufactured dwelling electrical utility connections.

Â Â Â Â Â  (3) The department, subject to ORS chapter 183, shall revoke any authority of a city or county to carry on inspections, enforcement or administration of electrical installations and electrical products under ORS 455.148 or 455.150 if the department determines that the city or county fails to comply with standards adopted by the board or otherwise is not effectively carrying out duties assumed by the city or county under this section.

Â Â Â Â Â  (4)(a) Except as provided in paragraph (b) of this subsection, a city or county may not contract with competing electrical contractors to provide permit inspection of electrical installations.

Â Â Â Â Â  (b) A city or county may contract with competing electrical contractors to provide permit inspection of electrical installations on a temporary basis by a supervising electrician if:

Â Â Â Â Â  (A) Emergency circumstances exist; and

Â Â Â Â Â  (B) The city or county has requested that the department perform permit inspections and the department is unable to respond in a timely manner.

Â Â Â Â Â  (c) Nothing in this subsection prohibits a city or county from contracting with another city or county to perform permit inspections of electrical installations by a supervising electrician.

Â Â Â Â Â  (5) A city or county that performs electrical installation inspections shall perform license enforcement inspections as a part of routine installation inspections. [1981 c.815 Â§37; 1987 c.575 Â§1; 1991 c.368 Â§3; 1991 c.373 Â§1; 1991 c.439 Â§1; 1993 c.451 Â§3; 2001 c.573 Â§20]

Â Â Â Â Â  479.860 Persons authorized to design, plan and lay out electrical installations; rules. (1) Notwithstanding any other provision of law, a person who is the holder of a supervising electricianÂs license:

Â Â Â Â Â  (a) Who is employed by the holder of an electrical contractorÂs license may design, plan and lay out electrical installations for customers of the electrical contractor without obtaining any other license, permit or certificate; or

Â Â Â Â Â  (b) Who is employed by an industrial plant may design, plan and lay out electrical installations for that industrial plant.

Â Â Â Â Â  (2) The Director of the Department of Consumer and Business Services, after consultation with the Electrical and Elevator Board and the State Board of Examiners for Engineering and Land Surveying, may adopt rules designating classes of board licensees that may design, plan and lay out noncomplex electrical installations. Licensees are not subject to any requirement for an additional license, permit, certificate or registration when engaging in the design, planning or laying out of electrical installations as authorized by a rule adopted under this subsection. [1987 c.384 Â§2; 2005 c.570 Â§1]

Â Â Â Â Â  479.870 Electrical and Elevator Board to prescribe uniform fee calculation and permit format; review; rules. (1) The Electrical and Elevator Board shall provide by rule for a statewide uniform method of calculating permit fees and a standardized permit application format.

Â Â Â Â Â  (2) Notwithstanding the provisions of subsection (1) of this section, the board shall provide by rule for a separate limited energy electrical activity permit and the conditions that apply to the permit.

Â Â Â Â Â  (3) The board shall adopt rules setting standards for timely review, personnel to conduct review and other plan review requirements. [1989 c.591 Â§2; 1991 c.529 Â§9; subsection (3) enacted as 1991 c.439 Â§2; 2001 c.728 Â§3]

Â Â Â Â Â  479.905 Definitions for ORS 479.870 and 479.905 to 479.945. For the purposes of ORS 479.870 and 479.905 to 479.945, except where the context requires otherwise:

Â Â Â Â Â  (1) ÂClass A limited energy technicianÂ means a person licensed to install, alter and repair all limited energy systems.

Â Â Â Â Â  (2) ÂClass B limited energy technicianÂ means a person licensed to install, alter and repair all limited energy systems that do not include protective signaling, including but not limited to:

Â Â Â Â Â  (a) HVAC;

Â Â Â Â Â  (b) Medical;

Â Â Â Â Â  (c) Boiler controls;

Â Â Â Â Â  (d) Intercom and paging systems;

Â Â Â Â Â  (e) Clock systems;

Â Â Â Â Â  (f) Data telecommunication installations; and

Â Â Â Â Â  (g) Instrumentation.

Â Â Â Â Â  (3) ÂHVACÂ means thermostat and associated control wiring of heating, ventilation, air conditioning and refrigeration systems. ÂHVACÂ does not include boiler controls.

Â Â Â Â Â  (4) ÂLimited energy electrical activityÂ means installation, alteration, maintenance, replacement or repair of electrical wiring and electrical products that do not exceed 100 volt-amperes in Class 2 and Class 3 installations, or that do not exceed 300 volt-amperes for landscape low voltage lighting systems that are cord connected to a ground fault circuit interrupter receptacle, under the electrical specialty code and the Low-Rise Residential Dwelling Code.

Â Â Â Â Â  (5) ÂProtective signalingÂ includes fire alarm, nurse call, burglar alarm, security and voice evacuation systems and other systems that are part of a fire or life safety system. [1991 c.529 Â§3; 1999 c.519 Â§1; 2001 c.728 Â§4; 2003 c.675 Â§45]

Â Â Â Â Â  479.910 Limited energy technician license; compliance with other laws; fees; continuing education. (1) Upon payment of an application or renewal fee, the Department of Consumer and Business Services shall issue a Class B limited energy technician license to a person who qualifies under ORS 479.915. A person licensed under this section may perform limited energy electrical activity except protective signaling as defined in ORS 479.905.

Â Â Â Â Â  (2) A person licensed under this section shall comply with the permit and code compliance requirements under ORS 479.510 to 479.945.

Â Â Â Â Â  (3) The application fee, and the renewal fee, for a Class B limited energy technician license are the same as those for a Class A limited energy technician license.

Â Â Â Â Â  (4) The Electrical and Elevator Board shall establish continuing education requirements for persons licensed under this section, not to exceed 24 hours of classes every three years. [1991 c.529 Â§2; 1999 c.1031 Â§10; 2001 c.728 Â§5; 2003 c.14 Â§332; 2007 c.271 Â§6]

Â Â Â Â Â  479.915 Limited energy technician license requirements. (1) An applicant for a Class B limited energy technician license must:

Â Â Â Â Â  (a) Submit proof satisfactory to the Electrical and Elevator Board that the person has:

Â Â Â Â Â  (A) At least two years of experience as an apprentice in limited energy electrical activity; or

Â Â Â Â Â  (B) At least two years of experience equivalent to an apprenticeship in limited energy electrical activity and completed a board-approved 32-hour training program; and

Â Â Â Â Â  (b) Pass a written examination approved by the board and administered by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) An applicant for a Class A limited energy technician license must:

Â Â Â Â Â  (a) Submit proof satisfactory to the board that the person has completed at least three years of experience as an apprentice, or the equivalent as determined by the board by rule, in a recognized branch of the electrical trade; and

Â Â Â Â Â  (b) Pass a written examination prepared by the board and administered by the department.

Â Â Â Â Â  (3) The board shall determine the adequacy of any training program for qualification under the requirements of this section and ORS 479.910 and section 1, chapter 728, Oregon Laws 2001.

Â Â Â Â Â  (4) The department shall issue a Class A limited energy technician license to a person who qualifies under subsection (2) of this section and pays the required fees. [1991 c.529 Â§4; 2001 c.728 Â§6; 2007 c.548 Â§4]

Â Â Â Â Â  479.920 [1991 c.529 Â§5; repealed by 2001 c.728 Â§10]

Â Â Â Â Â  479.930 [1991 c.529 Â§6; 1993 c.497 Â§2; repealed by 2001 c.728 Â§10]

Â Â Â Â Â  479.940 Activities not subject to licensure under ORS 479.510 to 479.945; identification cards. (1) The licensure provisions of ORS 479.510 to 479.945 do not apply to the following activity on Class II and III systems in one and two family dwellings regulated under the Low-Rise Residential Dwelling Code:

Â Â Â Â Â  (a) Prewiring of cable television and telephone systems owned by the owner of the residence;

Â Â Â Â Â  (b) Garage door openers;

Â Â Â Â Â  (c) Vacuum systems;

Â Â Â Â Â  (d) Audio and stereo systems;

Â Â Â Â Â  (e) HVAC;

Â Â Â Â Â  (f) Landscape sprinkler controls;

Â Â Â Â Â  (g) Landscape lighting; and

Â Â Â Â Â  (h) Doorbells.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply only to persons or businesses licensed and in good standing with the Construction Contractors Board.

Â Â Â Â Â  (3)(a) The licensure provisions of ORS 479.510 to 479.945 do not apply to a landscape contracting business licensed under ORS 671.510 to 671.760 when making installations of landscape irrigation control wiring and outdoor landscape lighting involving a Class II or Class III system that does not exceed 30 volts and 750 volt-amperes.

Â Â Â Â Â  (b) A landscape contracting business exempt from licensing under this subsection shall issue an identification card to its landscape irrigation control wiring or outdoor landscape lighting installer. The form for the identification card shall be provided by the State Landscape Contractors Board. The identification card shall include the name of the installer, the name and State Landscape Contractors Board identification number of the landscape contracting business and the date of issue of the identification card. The card shall be carried by the installer at the job site when performing the allowed electric installations.

Â Â Â Â Â  (4) The licensure provisions of ORS 479.510 to 479.945 do not apply to limited energy electrical activity involving the installation, maintenance or repair of lottery equipment at retail locations by employees or vendors of the Oregon State Lottery Commission. The exemption provided by this subsection does not authorize work by unlicensed persons on systems of 115 volts or more.

Â Â Â Â Â  (5) All nonlicensure requirements of ORS 479.510 to 479.945, including permits for and compliance with the electrical specialty code, apply to activities conducted under subsections (1) to (4) of this section. If any person or business repeatedly violates the permit or code compliance requirements, in addition to any other remedy, the Electrical and Elevator Board may suspend, condition or revoke a personÂs or businessÂs right to use this provision. [1991 c.529 Â§7; 1999 c.402 Â§4; 2001 c.728 Â§7; 2003 c.14 Â§333; 2003 c.675 Â§46; 2007 c.385 Â§1; 2007 c.541 Â§5a]

Â Â Â Â Â  Note: The amendments to 479.940 by section 46, chapter 836, Oregon Laws 2007, become operative July 1, 2010. See section 70, chapter 836, Oregon Laws 2007. The text that is operative on and after July 1, 2010, is set forth for the userÂs convenience.

Â Â Â Â Â  479.940. (1) The licensure provisions of ORS 479.510 to 479.945 do not apply to the following activity on Class II and III systems in one and two family dwellings regulated under the Low-Rise Residential Dwelling Code:

Â Â Â Â Â  (a) Prewiring of cable television and telephone systems owned by the owner of the residence;

Â Â Â Â Â  (b) Garage door openers;

Â Â Â Â Â  (c) Vacuum systems;

Â Â Â Â Â  (d) Audio and stereo systems;

Â Â Â Â Â  (e) HVAC;

Â Â Â Â Â  (f) Landscape sprinkler controls;

Â Â Â Â Â  (g) Landscape lighting; and

Â Â Â Â Â  (h) Doorbells.

Â Â Â Â Â  (2) The provisions of subsection (1) of this section apply only to residential contractors holding a current license and proper endorsement issued by the Construction Contractors Board.

Â Â Â Â Â  (3)(a) The licensure provisions of ORS 479.510 to 479.945 do not apply to a landscape contracting business licensed under ORS 671.510 to 671.760 when making installations of landscape irrigation control wiring and outdoor landscape lighting involving a Class II or Class III system that does not exceed 30 volts and 750 volt-amperes.

Â Â Â Â Â  (b) A landscape contracting business exempt from licensing under this subsection shall issue an identification card to its landscape irrigation control wiring or outdoor landscape lighting installer. The form for the identification card shall be provided by the State Landscape Contractors Board. The identification card shall include the name of the installer, the name and State Landscape Contractors Board identification number of the landscape contracting business and the date of issue of the identification card. The card shall be carried by the installer at the job site when performing the allowed electric installations.

Â Â Â Â Â  (4) The licensure provisions of ORS 479.510 to 479.945 do not apply to limited energy electrical activity involving the installation, maintenance or repair of lottery equipment at retail locations by employees or vendors of the Oregon State Lottery Commission. The exemption provided by this subsection does not authorize work by unlicensed persons on systems of 115 volts or more.

Â Â Â Â Â  (5) All nonlicensure requirements of ORS 479.510 to 479.945, including permits for and compliance with the electrical specialty code, apply to activities conducted under subsections (1) to (4) of this section. If any person or business repeatedly violates the permit or code compliance requirements, in addition to any other remedy, the Electrical and Elevator Board may suspend, condition or revoke a personÂs or businessÂs right to use this provision.

Â Â Â Â Â  479.943 Activities not subject to licensure under ORS 479.905 to 479.945. The licensure provisions of ORS 479.905 to 479.945 do not apply to the employees of a telecommunications utility or competitive telecommunications provider, both as defined in ORS 759.005, cooperative corporation organized under ORS chapter 62 or unincorporated association providing intrastate telecommunications service in Oregon engaged in the course of employment in providing, installing or maintaining:

Â Â Â Â Â  (1) Voice transmission products;

Â Â Â Â Â  (2) Data transmission products; or

Â Â Â Â Â  (3) Intercom and paging systems. [1997 c.544 Â§2; 2003 c.344 Â§2]

Â Â Â Â Â  479.945 Restricted energy contractorÂs license; rules; scope; employees. (1) A restricted energy contractorÂs license is created for persons engaged in HVAC and such other categories as established by the Electrical and Elevator Board by rule under ORS 455.117.

Â Â Â Â Â  (2) A person licensed as a restricted energy contractor under this section and the personÂs employees may install, alter, maintain, replace or repair electrical wiring and electrical products that are within the scope of the contractorÂs license issued under this section. A person covered by this subsection does not have to obtain a license under ORS 479.910.

Â Â Â Â Â  (3) The license issued under this section shall limit the scope of activities that the licensee and licenseeÂs employees may engage in and in no instance may the scope of the license exceed that of a Class B limited energy technician.

Â Â Â Â Â  (4) A person applying for licensing under this section shall pay the applicable application fee required under ORS 479.840 and provide proof satisfactory to the board that the person has experience of the type of work covered by the license indorsement.

Â Â Â Â Â  (5) A restricted energy contractor licensee under this section shall:

Â Â Â Â Â  (a) Maintain with the board a current list of all individuals employed by the licensee to engage in work permitted by this section;

Â Â Â Â Â  (b) Issue an identification card to each employee working under the provisions of this section and identify the contractor, date of issue, contractorÂs identification number with the board and the Construction Contractors Board; and

Â Â Â Â Â  (c) Maintain with the board a current form of identification card used by the contractor.

Â Â Â Â Â  (6) A person holding a limited maintenance specialty contractorÂs license under ORS 479.630 (12) who also registers under this section shall comply with the identification card requirements of subsection (5) of this section, but need not file a separate list of employees unless the work under the contractorÂs license is done by different employees. [1991 c.529 Â§8; 1995 c.715 Â§5; 2001 c.728 Â§8; 2003 c.14 Â§334; 2005 c.758 Â§33; 2007 c.271 Â§7]

RAIL FIXED GUIDEWAY SYSTEMS

Â Â Â Â Â  479.950 Minimum safety standards; rules; criteria. (1) Notwithstanding ORS 479.510 to 479.945, 479.995 and 824.045, the Director of the Department of Consumer and Business Services shall adopt rules establishing, amending or repealing minimum safety standards for workmanship and materials for, and the design and construction of electrical products used in, traction electrification and electrical communications and electrical signaling installations for rail fixed guideway systems operated by a mass transit district established under ORS 267.010 to 267.390. The rules adopted by the director under this subsection shall be the exclusive rules adopted for this state that establish minimum safety standards for workmanship and materials for, and the design and construction of electrical products used in, traction electrification and electrical communications and electrical signaling installations for rail fixed guideway systems operated by a mass transit district.

Â Â Â Â Â  (2) Before adopting rules under subsection (1) of this section, the Director of the Department of Consumer and Business Services shall consider:

Â Â Â Â Â  (a) Technological advances in the rail fixed guideway industry.

Â Â Â Â Â  (b) The practicability of following the standards under consideration, if adopted.

Â Â Â Â Â  (c) The probability, extent and gravity of the injury to the public or to property that will result from failure to follow the standards under consideration.

Â Â Â Â Â  (d) Safety standards followed, proposed or approved by responsible members of the rail fixed guideway industry.

Â Â Â Â Â  (3) Notwithstanding ORS 479.510 to 479.945, 479.995 and 824.045, the Department of Consumer and Business Services is designated as the state agency to administer and enforce the standards established by the Director of the Department of Consumer and Business Services under this section. The department shall adopt rules establishing procedures for the administration and enforcement of such standards. [1997 c.275 Â§42]

Â Â Â Â Â  Note: 479.950 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 479 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  479.990 Penalties. (1) Violation of any provision of ORS 479.020 to 479.130 or 479.160 or rules adopted thereunder, or failure, neglect or refusal to comply with any requirements in these sections, is punishable by a civil penalty of not more than $50. Each dayÂs violation of or failure to comply with these provisions shall be deemed a separate violation.

Â Â Â Â Â  (2) Violation of any provision of ORS 479.130 or rules adopted thereunder is punishable by a civil penalty of not more than $50. Each dayÂs violation shall be deemed a separate violation.

Â Â Â Â Â  (3) Violation of ORS 479.150 or rules adopted thereunder is punishable by a civil penalty of not less than $10 nor more than $100. Each day of failure to comply with the provisions of ORS 479.150 or rules adopted thereunder shall be deemed a separate violation.

Â Â Â Â Â  (4) Any owner or occupant of any building or premises who fails to comply with any order provided for in ORS 479.170 and not appealed from, or with any such order of the State Fire Marshal upon appeal to the State Fire Marshal, shall be punished by a civil penalty of not more than $500 for each violation. All penalties, fees or forfeitures collected under the provisions of this subsection shall be paid into the State Treasury.

Â Â Â Â Â  (5) Violation of ORS 479.255, 479.260, 479.270, 479.280, 479.297 or 479.300, or rules adopted thereunder, is punishable by a civil penalty imposed by the State Fire Marshal in an amount not to exceed $250.

Â Â Â Â Â  (6) Civil penalties under this section shall be imposed as provided in ORS 183.745. [Amended by 1959 c.406 Â§30; subsection (5) enacted as 1959 c.406 Â§29; 1977 c.619 Â§1; subsection (6) enacted as 1979 c.642 Â§12; 1991 c.863 Â§58; 1997 c.647 Â§Â§6,7; 1999 c.307 Â§Â§14,15; 2001 c.411 Â§Â§27,28]

Â Â Â Â Â  479.995 Civil penalty for violation of ORS 479.510 to 479.945. The Electrical and Elevator Board may impose a civil penalty for a violation of ORS 479.510 to 479.945 or rules adopted for the administration or enforcement of ORS 479.510 to 479.945 and this section. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895. [2001 c.411 Â§8; 2003 c.14 Â§335]

_______________



Chapter 480

Chapter 480 Â Explosives; Flammable Materials; Pressure Vessels

2007 EDITION

EXPLOSIVES; FLAMMABLES; PRESSURE VESSELS

PROTECTION FROM FIRE

EXPLOSIVES GENERALLY

480.010Â Â Â Â  Labels for blasting powder and fuse

480.020Â Â Â Â  Prohibition against sale of bad powder

480.030Â Â Â Â  Fuse unfit for use and sale; prohibition of use

480.040Â Â Â Â
Sale
, exchange or possession, when unlawful

480.050Â Â Â Â  Prohibition against intrastate transportation of explosives in passenger vehicle operated by common carrier; exception

480.060Â Â Â Â  Transportation of certain explosives prohibited

480.070Â Â Â Â  Fire bombs prohibited; exceptions

480.085Â Â Â Â  Requirement for removal of unused explosives from work area

480.095Â Â Â Â  Penalty and civil liability for violation of ORS 480.085

FIREWORKS

480.110Â Â Â Â  Definitions for
Oregon
Fireworks Law

480.120Â Â Â Â
Sale
, possession and use of fireworks prohibited; exceptions; enforcement

480.122Â Â Â Â  Use for repelling birds or animals allowed; permit; rules

480.124Â Â Â Â  Use for control of predatory animals allowed

480.127Â Â Â Â
Sale
permit for certain items; when required; fee

480.130Â Â Â Â  Permit required for sale or public display of fireworks; fee

480.140Â Â Â Â  Fireworks displays to be under supervision of police and fire department chiefs or county court

480.150Â Â Â Â  Permits for fireworks sales or displays; rules; security

480.152Â Â Â Â  Publication of advertisement for sale of unlawful fireworks prohibited

480.154Â Â Â Â  Manufacturer or wholesaler required to maintain records of sale of fireworks; shipments to show permit number; confiscation

480.156Â Â Â Â
Sale
of fireworks to out-of-state resident without valid license or permit prohibited; seller to ascertain license or permit requirements of other states; sellerÂs records

480.158Â Â Â Â  Parents of minor liable for costs incurred in suppressing fires caused by use of fireworks by minor; exception

480.160Â Â Â Â  Local regulation and effect of state law; local enforcement authority

480.165Â Â Â Â  Civil penalty for fireworks law violations

MANUFACTURE,
SALE
, POSSESSION AND TRANSFER OF EXPLOSIVES

480.200Â Â Â Â  Definitions for ORS 480.200 to 480.290

480.205Â Â Â Â  Application

480.210Â Â Â Â  Certificate of possession required; exceptions; display of certificate upon demand; defenses

480.215Â Â Â Â  Transfer of explosives limited

480.225Â Â Â Â  Eligibility for certificate of possession

480.230Â Â Â Â  Application for certificate of possession; fee

480.235Â Â Â Â  Waiting period for issuance of certificate of possession; investigation of applicant; authority of investigating body to require fingerprints; term of certificate; assignment or transfer prohibited; records required

480.239Â Â Â Â  Application for renewal of certificate of possession; testing criteria

480.244Â Â Â Â  Storage facilities; certificate of registration; application; inspection; rules and fees; term of registration

480.265Â Â Â Â  Report of loss, theft or unlawful removal of explosives required

480.270Â Â Â Â  Revocation or suspension for violations; surrender of certificate of possession

480.275Â Â Â Â  Hearings on denial, suspension or revocation of certificate

480.280Â Â Â Â  Administration and enforcement by State Fire Marshal; rules; appointment of assistants

480.290Â Â Â Â  Requirements for person driving vehicle transporting explosives

REGULATION OF GASOLINE DISPENSING

480.310Â Â Â Â  Definitions for ORS 480.315 to 480.385

480.315Â Â Â Â  Policy

480.320Â Â Â Â  Use of coin-operated pumps and dispensing of gasoline by self-service declared hazardous

480.330Â Â Â Â  Operation of gasoline dispensing device by public prohibited; aviation fuel exception

480.340Â Â Â Â  Coin-operated or self-service gasoline pumps prohibited; automatic shut-off devices regulated; aviation fuel exception

480.345Â Â Â Â  Conditions for operation of dispensing device by certain nonretail customers

480.347Â Â Â Â  Use of gasoline dispensing device by emergency service worker; conditions

480.349Â Â Â Â  Use of gasoline dispensing device by motorcycle operator

480.350Â Â Â Â  License required for operation of nonretail facility; application; fee; term; renewal; disposition of fees

480.355Â Â Â Â  Conditional use license; qualifications; application; review of denial

480.360Â Â Â Â  Exemption from gallonage requirements of ORS 480.345

480.365Â Â Â Â  Suspension, revocation, refusal to issue or renew nonretail facility license; procedure

480.370Â Â Â Â  Subpoenas for investigation; effect of failure to comply

480.375Â Â Â Â  Safety inspection of facilities by State Fire Marshal; audit; investigation of law violations

480.380Â Â Â Â  Rules

480.385Â Â Â Â  Civil penalty for gasoline dispensing law violations

480.390Â Â Â Â  Nonretail facilities at airports; rules

LIQUID PETROLEUM GAS

480.410Â Â Â Â  Definition

480.420Â Â Â Â  Liquid petroleum gas rules and regulations; conformity with standards of National Fire Protection Association

480.430Â Â Â Â  Liquefied petroleum gas containers; certain uses prohibited

480.432Â Â Â Â  Licenses required; exceptions

480.434Â Â Â Â  Examination of applicants for licenses; examination fee; issuance of license

480.435Â Â Â Â  Licenses; revocation; suspension; refusal to issue or renew

480.436Â Â Â Â  License fees; term of licenses; delinquency penalty

480.440Â Â Â Â  Inspection of certain storage tanks; fee

480.445Â Â Â Â  Regulation of liquid petroleum gas container or receptacle siting and installation

480.450Â Â Â Â  Notice of new installations; fees; inspections after original inspection; notice of changes; correction of improper installations required

480.460Â Â Â Â  Disposition of fees

BOILERS AND PRESSURE VESSELS

480.510Â Â Â Â  Short title

480.515Â Â Â Â  Definitions for ORS 480.510 to 480.670

480.520Â Â Â Â  Purpose of ORS 480.510 to 480.670

480.525Â Â Â Â  Exempt vessels; rules

480.530Â Â Â Â  Powers and duties of department

480.535Â Â Â Â  Board of Boiler Rules; members; duties; qualifications; confirmation; rules

480.540Â Â Â Â  Term of members; removal; meetings; compensation and expenses

480.545Â Â Â Â  Rules; minimum safety standards; fees

480.550Â Â Â Â  Minimum safety standards; effect on existing vessels; application of subsequent amendments

480.555Â Â Â Â  Prohibitions relating to nonconforming vessels; exemptions

480.560Â Â Â Â  Inspection; testing; rules

480.565Â Â Â Â  Chief and deputy inspectors; special inspectors

480.570Â Â Â Â  Inspections by special inspectors or others; effect on permit fee; exempt boilers and vessels

480.580Â Â Â Â  Access to buildings and premises by inspectors

480.585Â Â Â Â  Permit for operation of vessels; rules for waiver

480.595Â Â Â Â  Permits; rules; fees

480.600Â Â Â Â  Special provisions on permit and inspection fees; notice from insurer

480.605Â Â Â Â  Miscellaneous fees

480.607Â Â Â Â  Fee increase

480.610Â Â Â Â  Disposition of fees

480.615Â Â Â Â  Appeals

480.630Â Â Â Â  Licensing of boiler contractors and persons installing, altering or repairing boilers or pressure vessels; examination; fee; continuing education

480.632Â Â Â Â  Employment of unlicensed worker prohibited

480.634Â Â Â Â  Exemption of journeyman plumber for certain activities

480.640Â Â Â Â  When court action not available

480.645Â Â Â Â  Standardized examination; administration

480.647Â Â Â Â  Quality control procedures for welding on nonboiler external piping; rules

480.660Â Â Â Â  Notice of violation; correction; when use prohibited; appeal

480.670Â Â Â Â  Civil penalty for Boiler and Pressure Vessel Law violations; disposition of penalty moneys

PENALTIES

480.990Â Â Â Â  Penalties

EXPLOSIVES GENERALLY

Â Â Â Â Â  480.010 Labels for blasting powder and fuse. All blasting powder and fuse shipped into this state for use, or manufactured in this state for use in this state, shall have stamped or printed upon the outside of the original package, box, case or wrapper the date of manufacture of the contents.

Â Â Â Â Â  480.020 Prohibition against sale of bad powder. Whenever any blasting powder shows a state of disintegration or decomposition sufficient so that it remains in a soft condition in a temperature of 32 degrees Fahrenheit, or is in a state of crystallization, which is revealed by some portions being in a hard condition and surrounded by other portions in a soft condition, it shall be deemed bad and dangerous powder, and its sale and use is prohibited.

Â Â Â Â Â  480.030 Fuse unfit for use and sale; prohibition of use. Whenever any fuse shows by its appearance to have been overheated, or if it is in a hard and brittle condition, which is seen by breaks and cracks in the wrapper around the outside of the fuse, the same shall be declared unfit for use and sale, and its use is forbidden.

Â Â Â Â Â  480.040
Sale
, exchange or possession, when unlawful. No person shall sell or exchange, or offer or expose for sale or exchange, or have in possession for use by employees of the person:

Â Â Â Â Â  (1) Any blasting powder or fuse which has not been stamped or printed upon as required in ORS 480.010.

Â Â Â Â Â  (2) Any blasting powder of which the sale and use is prohibited by ORS 480.020.

Â Â Â Â Â  (3) Any fuse declared to be unfit for use as prohibited by ORS 480.030.

Â Â Â Â Â  480.050 Prohibition against intrastate transportation of explosives in passenger vehicle operated by common carrier; exception. No person shall transport, carry or convey, or have transported, carried or conveyed, any dynamite, gunpowder or other like explosives, between any places in Oregon, on any car or other vehicle of any description operated by a common carrier which car or vehicle is carrying passengers for hire. However, it shall be lawful to transport on any such car or vehicle small arms, ammunition in any quantity, such fuses, torpedoes, rockets or other signal devices as may be essential to promote safety in operation, and properly packed and marked samples of explosives for laboratory examination, not exceeding a net weight of one-half pound each and not exceeding 20 samples at one time in a single car or vehicle. Such samples shall not be carried in that part of a car or vehicle which is intended for the transportation of passengers for hire. Nothing in this section shall be construed to prevent the transportation of military or naval forces, with their accompanying munitions of war, on passenger equipment, cars or vehicles.

Â Â Â Â Â  480.060 Transportation of certain explosives prohibited. No person shall transport, carry or convey, or have transported, carried or conveyed, liquid nitroglycerine, fulminate in bulk in dry condition, or other like explosives, between any places in Oregon, on any car or other vehicle of any description operated by a common carrier in the transportation of passengers.

Â Â Â Â Â  480.070 Fire bombs prohibited; exceptions. (1) No person shall possess a fire bomb. For the purpose of this section a Âfire bombÂ is a breakable container containing a flammable liquid with a flash point of 150 degrees Fahrenheit or less, having an integral wick or similar device capable of being ignited, but no device commercially manufactured primarily for the purpose of illuminating shall be deemed to be a fire bomb for the purpose of this section.

Â Â Â Â Â  (2) This section shall not prohibit the authorized use or possession of such fire bomb by a member of the Armed Forces of the
United States
or by any member of a regularly organized public fire or police department. [1967 c.417 Â§21]

Â Â Â Â Â  480.080 [1961 c.722 Â§1; repealed by 1963 c.384 Â§4]

Â Â Â Â Â  480.085 Requirement for removal of unused explosives from work area. (1) In addition to any other legal requirements, all users of explosives shall be responsible for the removal of all unused explosives from any area of use after the work for which the explosive was required is completed or when the user is absent for more than 30 days from the area of use, unless the explosives are stored in a manner meeting the safety requirements promulgated by the State Fire Marshal pursuant to ORS 476.030.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂExplosivesÂ means dynamite, blasting powder, black powder, nitroglycerin, detonators, nitro-jelly, prima-cord and detonating fuse.

Â Â Â Â Â  (b) ÂUserÂ means any person using explosives for any purpose whatsoever, and regardless of whether such person is being compensated for such use. [1963 c.384 Â§1]

Â Â Â Â Â  480.090 [1961 c.722 Â§2; repealed by 1963 c.384 Â§4]

Â Â Â Â Â  480.095 Penalty and civil liability for violation of ORS 480.085. Persons violating ORS 480.085 are subject to the penalty provided in ORS 480.990 (4) and are liable in civil action for damages to any person suffering injury from handling or otherwise coming in contact with unused explosives that are left in an area of use in violation of ORS 480.085, regardless of any negligence or lack of negligence on the part of the defendant. [1963 c.384 Â§2; 2007 c.71 Â§158]

FIREWORKS

Â Â Â Â Â  480.110 Definitions for
Oregon
Fireworks Law. For the purposes of ORS 480.110 to 480.165, which sections may be cited as the Oregon Fireworks Law, and unless otherwise required by the context:

Â Â Â Â Â  (1) ÂFireworksÂ means any combustible or explosive composition or substance, or any combination of such compositions or substances, or any other article which was prepared for the purpose of providing a visible or audible effect by combustion, explosion, deflagration or detonation, and includes blank cartridges or toy cannons in which explosives are used, balloons which require fire underneath to propel the same, firecrackers, torpedoes, skyrockets, Roman candles, bombs, rockets, wheels, colored fires, fountains, mines, serpents or any other article of like construction or any article containing any explosive or inflammable compound, or any tablets or other device containing any explosive substances or inflammable compound; but does not include:

Â Â Â Â Â  (a) Sparklers, toy pistol paper caps, toy pistols, toy canes, toy guns or other devices in which paper caps containing 0.25 grains or less of explosive compound are used, and when, the rate of burning and the explosive force of the materials in such devices are not greater than an equivalent weight of F.F.F.G. black powder, and when such devices are so constructed that the hand cannot come in contact with the cap when in place for explosion, and the major explosive force is contained or dispelled within the housing or shell of the device, there is no visible flame during discharge, there is no flaming or smoldering of any of the components or parts of the device after discharge, and the device does not produce sufficient heat to readily ignite combustible materials upon which the device may be placed. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (b) Snakes or similar smoke-producing material containing not more than 100 grains of combustible substances when there is no visible flame during discharge, there is no after smoldering, and the devices do not produce sufficient heat to readily ignite combustible materials upon which the devices may be placed. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (c) Model rockets and model rocket motors designed for the purpose of propelling recoverable aero models. The sale and use of such devices shall be permitted at all times.

Â Â Â Â Â  (d) Those items described in ORS 480.127 (4).

Â Â Â Â Â  (2) ÂFire protection districtÂ means any district created under the laws of Oregon or the United States, including rural fire protection districts and any federal, state or private forest patrol areas.

Â Â Â Â Â  (3) For purposes of this section ÂsparklersÂ means materials of a character that will, when ignited, sparkle without throwing or dropping hot residue capable of igniting combustible materials, attached to a wire or other noncombustible central support, with such materials arranged in a cylindrical shape not more than 10 inches in length nor more than one-quarter inch in diameter and which shall not burn more rapidly than one inch in 10 seconds, but not including materials incased within a container of any character. ÂExplosive substanceÂ or Âexplosive mixtureÂ as used in this section shall mean any substance so arranged as to burn in less than one second. ÂCombustible substanceÂ shall mean any substance so arranged as to burn in more than one second. [Amended by 1967 c.417 Â§23; 1981 c.635 Â§1; 1983 c.788 Â§5]

Â Â Â Â Â  480.120
Sale
, possession and use of fireworks prohibited; exceptions; enforcement. (1) No person shall sell, keep or offer for sale, expose for sale, possess, use, explode or have exploded any fireworks within
Oregon
, except as follows:

Â Â Â Â Â  (a) Sales by manufacturers and wholesalers to customers residing outside this state in accordance with ORS 480.156;

Â Â Â Â Â  (b) Sales to persons or organizations having obtained a permit from the State Fire Marshal for supervised public display;

Â Â Â Â Â  (c) Sales to railroads, boats, motor vehicle or other transportation agencies, to be used for signal, warning or illumination purposes in connection with such business;

Â Â Â Â Â  (d)
Sale
or use of blank cartridges for licensed shows or theaters or for signal or ceremonial purposes in athletics or sports;

Â Â Â Â Â  (e) Experimental purposes by a manufacturer of explosives at such places where such experiments are normally conducted;

Â Â Â Â Â  (f) Sale of blank cartridges for use by the militia or any organization of war veterans or other organization authorized by law to parade in public a color guard armed with firearms;

Â Â Â Â Â  (g)
Sale
of shells, cartridges, gunpowder or explosives for use in legally permitted firearms;

Â Â Â Â Â  (h) Sales of items described in ORS 480.127 to persons who possess the retail sales permit required by ORS 480.127 by a person who holds a manufacturer or wholesaler license issued pursuant to ORS 480.110 to 480.165; or

Â Â Â Â Â  (i) Sales of items described in ORS 480.127 to individual members of the general public for personal use by taking direct delivery of those items at the time of sale from the holder of a retail sale permit issued pursuant to ORS 480.127.

Â Â Â Â Â  (2) Law enforcement officers of the state, county or municipality shall enforce the provisions of ORS 480.110 to 480.165. [Amended by 1983 c.788 Â§1; 1985 c.789 Â§1]

Â Â Â Â Â  480.122 Use for repelling birds or animals allowed; permit; rules. (1) Notwithstanding the provisions of ORS 480.110 to 480.124 and 480.130 to 480.150, an owner or lessee of property located outside of an incorporated city may purchase, maintain, use and explode fireworks on the owned or leased property for the purpose of scaring away or repelling birds or animals which are or may be injurious or destructive to forest or agricultural products or crops.

Â Â Â Â Â  (2) Any person described in subsection (1) of this section desiring to use and explode fireworks to scare or repel birds or animals shall first secure a permit from the State Fire Marshal for that purpose. The State Fire Marshal, upon receipt of application for such permit, shall determine if the proposed purchase and use conforms to law and any rules or regulations promulgated by the office of the fire marshal. If the fire marshal finds that the applicant is qualified to use the fireworks and the proposed use is in accordance with the law and rules and regulations, the fire marshal shall issue a permit; otherwise the fire marshal shall refuse to issue it.

Â Â Â Â Â  (3) Such permit may be revoked by the State Fire Marshal at any time fire marshal verifies there is a violation of the provisions of the permit or the rules and regulations under which it is issued.

Â Â Â Â Â  (4) The State Fire Marshal is authorized to promulgate rules and regulations relating to the use of fireworks to scare or repel birds or animals which are injurious to or destructive to forest or agricultural crops or products. [1961 c.293 Â§2; 1987 c.158 Â§106]

Â Â Â Â Â  480.124 Use for control of predatory animals allowed. Notwithstanding the provisions of ORS 480.110 to 480.165, fireworks may be purchased, maintained, used and exploded by federal or state agencies authorized and required by ORS 610.002 to 610.020 to eradicate and control predatory animals. Such purchase and use shall be in compliance with rules and regulations promulgated by the State Fire Marshal, with the approval of the state agencies authorized and required by ORS 610.002 to 610.020 to eradicate and control predatory animals. [1961 c.293 Â§3]

Â Â Â Â Â  480.127
Sale
permit for certain items; when required; fee. (1) Any person who desires to sell cylindrical fountains, cone fountains, illuminating torches, wheels, ground spinners, flitter sparklers or combination items at retail to individual members of the general public for personal use shall apply in writing to the State Fire Marshal for a permit at least 15 days in advance of the proposed sale. The State Fire Marshal shall issue the permit only if the State Fire Marshal finds that the applicant is qualified to conduct the proposed sale and that the proposed sale will conform to the provisions of ORS 480.110 to 480.165 and any rules promulgated pursuant thereto. A fee may be charged for the permit. Subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, the amount of the fee shall be set by rule and shall be adjusted subsequently by the State Fire Marshal to finance the administrative expenses incurred under this section and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) The permit required by subsection (1) of this section shall not be valid for more than one year from the date of issuance and shall authorize sales only between midnight June 22 and midnight July 6 of any given calendar year.

Â Â Â Â Â  (3) Notwithstanding any other provision of law, the State Fire Marshal shall not prescribe limitations on the aggregate amount of items described in subsection (4) of this section at a sales facility operated by a person who holds the permit referred to in this section. However, such items shall be stored in accordance with such fire codes as the State Fire Marshal by rule may prescribe to insure safe storage of such materials. In prescribing such rules the State Fire Marshal may consider, among other matters, requirements of the United States Department of Transportation regarding the storage of hazardous materials.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂCombination itemÂ means a device that contains combinations of two or more of the effects described in paragraphs (b) to (g) of this subsection.

Â Â Â Â Â  (b) ÂCone fountainÂ means a cardboard or heavy paper cone containing not more than 50 grams of pyrotechnic composition. The effect upon ignition is the same as that of a cylindrical fountain.

Â Â Â Â Â  (c) ÂCylindrical fountainÂ means a cylindrical tube not more than three-fourths inch (19 mm) inside diameter and containing not more than 75 grams of pyrotechnic composition. Upon ignition, a shower of colored sparks and sometimes a whistling effect is produced. This device may be provided with a spike for insertion into the ground, a wood or plastic base for placing on the ground or a wood or cardboard handle if intended to be handheld.

Â Â Â Â Â  (d) ÂFlitter sparklerÂ means a narrow paper tube containing not more than 100 grams of pyrotechnic composition that produces colored sparks upon ignition. The paper at one end of the tube is ignited to make the device function.

Â Â Â Â Â  (e) ÂGround spinnerÂ means a small device similar to a wheel in design and effect and containing not more than 60 grams of pyrotechnic composition. When placed on the ground and ignited, a shower of colored sparks is produced by the rapidly spinning device.

Â Â Â Â Â  (f) ÂIlluminating torchÂ means a cylindrical tube containing not more than 100 grams of pyrotechnic composition. This device may be provided with a spike for insertion into the ground, a wood or plastic base for placing on the ground or a wood or cardboard handle if intended to be handheld.

Â Â Â Â Â  (g) ÂWheelÂ means a pyrotechnic device attached to a post or tree by means of a nail or string. Each wheel may contain not more than six driver units or tubes not exceeding one-half inch (12.5 mm) inside diameter and containing not more than 60 grams of pyrotechnic composition. Upon ignition, the wheel revolves and produces a shower of colored sparks, and sometimes a whistling effect. [1983 c.788 Â§3; 1991 c.703 Â§14]

Â Â Â Â Â  480.130 Permit required for sale or public display of fireworks; fee. (1) All persons, municipalities, associations or organizations or groups of individuals desiring to sell, discharge, fire off, explode or display fireworks for a public display, or to sell items described in ORS 480.127 (4) to persons who possess the permit referred to in ORS 480.127, shall apply in writing to the State Fire Marshal for a permit at least 15 days in advance of the proposed sale or date of the display. The State Fire Marshal, upon receipt of such application, shall determine if the proposed sale or display will conform to law and any rules promulgated thereunder. If the State Fire Marshal finds that the applicant is qualified to conduct such sale or display and that the proposed sale or display is in accordance with the law and all rules, the State Fire Marshal shall issue a permit; otherwise the State Fire Marshal shall refuse to issue it.

Â Â Â Â Â  (2) The fee for a permit for the public display of fireworks and each permit for sale of fireworks or items described in ORS 480.127 (4) shall be established by rule by the State Fire Marshal, subject to prior approval by the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fee, and subsequently shall be adjusted to finance the administrative expenses incurred under this section and shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. All fees collected shall be deposited to the credit of the State Fire Marshal Fund.

Â Â Â Â Â  (3) Sales permits for fireworks or items described in ORS 480.127 (4) shall not be valid for more than one year from date of issue. A public display permit shall not be valid for more than 10 days from date of issuance and shall authorize only one fireworks display during that period. [Amended by 1967 c.417 Â§24; 1983 c.788 Â§6; 1985 c.789 Â§2; 1991 c.703 Â§15]

Â Â Â Â Â  480.140 Fireworks displays to be under supervision of police and fire department chiefs or county court. (1) Every such display held within the boundaries of any municipality shall be under the supervision of the chiefs of police and fire departments of the municipalities in which the display is to be held and shall be of such character, and so located, discharged or fired as, in the opinion of the chief of the fire department, after proper inspection, shall not be hazardous to property or endanger any person.

Â Â Â Â Â  (2) Every such display held outside the boundaries of any municipality or fire protection district shall be under the supervision of the county court of the county in which the display is to be held and shall be of such character, and so located, discharged or fired as, in the opinion of the county court or of a county official duly authorized by the county court, after proper inspection, shall not be hazardous to property or endanger any person.

Â Â Â Â Â  480.150 Permits for fireworks sales or displays; rules; security. (1) The State Fire Marshal may adopt reasonable rules for granting permits for supervised public displays or sales of fireworks or items described in ORS 480.127 (4) by municipalities, fair associations, amusement parks, and other persons, organizations or groups of individuals. The governing body of any municipality, or of any county, may require liability insurance, or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 or other form of indemnity deemed adequate by the municipality, or the county, from any person, in a sum not less than $500, conditioned for payment of all damages which may be caused either to a person or property by reason of the authorized display or sale and arising from any acts of any person or agents, employees or subcontractors of the person. At the time a permit is revoked, the State Fire Marshal or approving authority may include in the revocation order a provision prohibiting the holder of the revoked permit from applying for or obtaining another such permit, for a period not to exceed three years from the revocation date, if the State Fire Marshal or approving authority finds that the circumstances of the permit holderÂs failure to comply with applicable sale or display statutes and regulations presented a significant fire hazard or other public safety danger.

Â Â Â Â Â  (2) The State Fire Marshal or the approving authority of any governmental subdivision may revoke permits for display or sale of fireworks or items described in ORS 480.127 when in the opinion of the State Fire Marshal or the approving authority the sale or display of fireworks or items described in ORS 480.127 (4) is not in compliance with applicable statutes and regulations governing such sale or displays.

Â Â Â Â Â  (3) Permit fees required by ORS 480.130 shall not be refunded in the event such permits are revoked. [Amended by 1967 c.417 Â§25; 1983 c.788 Â§4; 1985 c.789 Â§3; 1991 c.331 Â§72; 1997 c.631 Â§483]

Â Â Â Â Â  480.152 Publication of advertisement for sale of unlawful fireworks prohibited. (1) No person shall publish or cause to be published:

Â Â Â Â Â  (a) Any advertisement for the sale of fireworks the use or possession of which is declared unlawful by ORS 480.110 to 480.165.

Â Â Â Â Â  (b) Any advertisement for the sale of items described in ORS 480.127 in any county, municipality or fire protection district that by law or ordinance has declared the sale or use of such items is prohibited.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to any advertising medium which accepts such advertising in good faith, without knowledge of the violation of law. [1985 c.789 Â§7]

Â Â Â Â Â  480.154 Manufacturer or wholesaler required to maintain records of sale of fireworks; shipments to show permit number; confiscation. (1) Each manufacturer or wholesaler of fireworks or items described in ORS 480.127 shall keep a record of all sales showing the name and address of the purchaser, the state of destination, license and permit numbers, the state and date of permit issuance and a list of the type and quantity of fireworks or items sold.

Â Â Â Â Â  (2) All shipments of fireworks or items described in ORS 480.127 coming into this state must show the appropriate permit number of the addressee on the outside of the package. If the permit number is not so shown, such shipment may be confiscated by a law enforcement officer or fire protection enforcement authority having jurisdiction. [1985 c.789 Â§8]

Â Â Â Â Â  480.156
Sale
of fireworks to out-of-state resident without valid license or permit prohibited; seller to ascertain license or permit requirements of other states; sellerÂs records. (1) It is unlawful for any person to sell fireworks or items described in ORS 480.127, at wholesale to any out-of-state resident who does not possess and present to the seller for inspection at the time of sale a valid license or permit issued in the name of such out-of-state resident, if such license or permit is required to purchase, possess, transport, store, distribute, sell or otherwise deal with or use fireworks or items described in ORS 480.127, by the laws of such other state.

Â Â Â Â Â  (2) The burden of ascertaining whether the laws of such other state require a license or permit and whether the purchaser possesses such a valid license or permit shall be entirely on the seller. Each seller shall record, in a manner prescribed by the State Fire Marshal, each sale described in this section. The record shall include the identification of type and quantity of fireworks sold, name of purchaser, state of destination, state issuing license or permit and number or other identifying description and date of issue of license or permit. [1985 c.789 Â§9]

Â Â Â Â Â  480.158 Parents of minor liable for costs incurred in suppressing fires caused by use of fireworks by minor; exception. (1) In addition to any other remedy provided by law, the parent or parents of an unemancipated minor child shall be liable for costs incurred by a public fire agency in suppressing fires caused by use of fireworks by such minor child. However, a parent who is not entitled to legal custody of the minor child at the time of the fire shall not be liable for such damages.

Â Â Â Â Â  (2) The legal obligation of the parent or parents of an unemancipated minor child to pay damages under this section shall be limited to not more than $5,000 payable to the same claimant, for one or more acts.

Â Â Â Â Â  (3) When an action is brought under this section on parental responsibility for acts of their children, the parents shall be named as defendants therein and, in addition, the minor child shall be named as a defendant. The filing of an answer by the parents shall remove any requirement that a guardian ad litem be required.

Â Â Â Â Â  (4) Nothing in subsections (1) to (3) of this section applies to foster parents. [1985 c.789 Â§6]

Â Â Â Â Â  480.160 Local regulation and effect of state law; local enforcement authority. (1) Nothing in ORS 480.110 to 480.165, nor in any permit issued thereunder, shall authorize the manufacture, sale, use or discharge of fireworks or items described in ORS 480.127 in any city, county or fire protection district in which such manufacture, sale, use or discharge is otherwise prohibited by law or municipal ordinance; nor shall any city, county or fire protection district authorize the sale or use of any fireworks prohibited by the provisions of ORS 480.110 to 480.165.

Â Â Â Â Â  (2) For the purposes of enforcing ORS 480.110 to 480.165 in an area exempt under ORS 476.030 (3) within a rural fire protection district, the fire marshal, if there is one, or the fire chief of that rural fire protection district has the same enforcement authority as the State Fire Marshal.

Â Â Â Â Â  (3) No person shall deliver or cause to be delivered into any county, municipality or rural fire protection district for the purpose of sale to individual members of the general public for personal use any items described in ORS 480.127 if the county, municipality or rural fire protection district by law or ordinance has declared that the sale or use of such items is prohibited.

Â Â Â Â Â  (4) The manufacture, sale, use or discharge of fireworks or items described in ORS 480.127 may be regulated by the governing body of a rural fire protection district, subject to the following conditions:

Â Â Â Â Â  (a) The regulation must be by ordinance adopted by the governing body of the district, after public notice and hearing, not later than January 1 of any calendar year in which regulation is to be operative.

Â Â Â Â Â  (b) The regulation shall not be operative within the boundaries of any city that regulates such matters by city ordinance.

Â Â Â Â Â  (c) The regulation shall not prohibit the manufacture, sale, use or discharge of fireworks or items referred to in ORS 480.127, the manufacture, sale, use or discharge of which is authorized by ORS 480.110 to 480.165.

Â Â Â Â Â  (d) The regulation may not limit sales to less than five days per calendar year, and must include the five consecutive day period beginning June 30. [Amended by 1983 c.788 Â§7; 1985 c.789 Â§4; 1993 c.185 Â§32]

Â Â Â Â Â  480.165 Civil penalty for fireworks law violations. (1) In addition to any other penalty provided by law, any person who violates any provision of ORS 480.110 to 480.165, or any rule adopted by the State Fire Marshal pursuant thereto, is subject to a civil penalty imposed by the State Fire Marshal in an amount not to exceed $500 per violation. However, an individual member of the general public who possesses fireworks of a retail value less than $50 is not subject to a civil penalty. Each day a violation continues shall be considered a separate offense.

Â Â Â Â Â  (2) All moneys recovered pursuant to this section shall be paid into the State Fire Marshal Fund.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745. [1991 c.856 Â§Â§2,3]

Â Â Â Â Â  480.170 [Repealed by 1987 c.158 Â§107]

MANUFACTURE,
SALE
, POSSESSION AND TRANSFER OF EXPLOSIVES

Â Â Â Â Â  480.200 Definitions for ORS 480.200 to 480.290. As used in ORS 480.200 to 480.290 unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCertificate of possessionÂ means a certificate issued under ORS 480.235 by the State Fire Marshal to applicants who have met the requirements of ORS 480.200 to 480.290.

Â Â Â Â Â  (2) ÂCertificate of registrationÂ means a certificate of registration issued under ORS 480.244 by the State Fire Marshal for an explosives magazine.

Â Â Â Â Â  (3) ÂExplosiveÂ means a chemical compound, mixture or device, the primary or common purpose of which is to function by explosion. The term includes, but is not limited to, dynamite, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, igniter cord and igniters, but excludes fireworks, as defined in ORS 480.110 (1), black powder, smokeless powder, small arms ammunition, small arms ammunition primers and fertilizer, as defined in ORS 633.311.

Â Â Â Â Â  (4) ÂIssuing authorityÂ means the State Fire Marshal or an assistant appointed by the State Fire Marshal under ORS 480.280 (2).

Â Â Â Â Â  (5) ÂMagazineÂ means an approved facility for the storage of explosives.

Â Â Â Â Â  (6) ÂSmall arms ammunitionÂ means a shotgun, rifle, pistol or revolver cartridge.

Â Â Â Â Â  (7) ÂSmall arms ammunition primersÂ means small percussion-sensitive explosive charges encased in a cup and used to ignite propellant powder. [1971 c.518 Â§1; 1983 c.100 Â§3; 1999 c.980 Â§1; 2001 c.914 Â§26]

Â Â Â Â Â  480.205 Application. ORS 480.200 to 480.290 and 480.990 (6) do not apply to:

Â Â Â Â Â  (1) The possession of an explosive by a member of the Armed Forces of the
United States
while on active duty and engaged in the performance of official duties or by a member of a regularly organized public law enforcement agency, public fire department or fire protection agency while engaged in the performance of official duties.

Â Â Â Â Â  (2) The possession of an explosive in the course of transportation by way of railroad, water, highway or air while under the jurisdiction of, or in conformity with, regulations adopted by the United States Department of Transportation. [1971 c.518 Â§2; 1987 c.158 Â§108; 1999 c.980 Â§2]

Â Â Â Â Â  480.210 Certificate of possession required; exceptions; display of certificate upon demand; defenses. (1) A person may not possess an explosive unless:

Â Â Â Â Â  (a) The person has in immediate possession at all times during the possession of the explosive a valid certificate of possession issued to the person under ORS 480.235; or

Â Â Â Â Â  (b) The person is licensed by the Bureau of Alcohol, Tobacco, Firearms and Explosives to be a manufacturer of explosives, a dealer in explosives or the authorized agent of such a manufacturer or dealer.

Â Â Â Â Â  (2) A person in possession of an explosive shall display a certificate of possession upon the demand of the issuing authority, a magistrate or a law enforcement agency, public fire department or fire protection agency of this state.

Â Â Â Â Â  (3) It is a defense to a charge under subsection (1) of this section that the person so charged produce in court:

Â Â Â Â Â  (a) A certificate described in subsection (1)(a) of this section that was valid at the time of the arrest of the person; or

Â Â Â Â Â  (b) Proof that the person is licensed by the Bureau of Alcohol, Tobacco, Firearms and Explosives to be a manufacturer of explosives, a dealer in explosives, or the authorized agent of such a manufacturer or dealer. [1971 c.518 Â§3; 1999 c.980 Â§3; 2007 c.71 Â§159]

Â Â Â Â Â  480.215 Transfer of explosives limited. Possession of an explosive shall not be transferred unless:

Â Â Â Â Â  (1) The transferee holds a certificate of possession under ORS 480.235 and the certificate is valid at the time of the transfer;

Â Â Â Â Â  (2) The transferee is licensed by the Bureau of Alcohol, Tobacco, Firearms and Explosives as a manufacturer of explosives or a dealer in explosives; or

Â Â Â Â Â  (3) The transferee is a consignee of explosives that have been transported under the jurisdiction of or in conformity with regulations adopted by the United States Department of Transportation. [1971 c.518 Â§4; 1981 c.635 Â§2; 1999 c.980 Â§4; 2001 c.104 Â§219; 2007 c.71 Â§160]

Â Â Â Â Â  480.220 [1971 c.518 Â§5; repealed by 1989 c.982 Â§7]

Â Â Â Â Â  480.225 Eligibility for certificate of possession. (1) A person is eligible for a certificate of possession under ORS 480.235 if:

Â Â Â Â Â  (a) The person has not been convicted, or found guilty except for insanity under ORS 161.295, of a misdemeanor involving violence, as defined in ORS 166.470, within the previous four years. A person who has been so convicted is eligible under this subsection following the expiration of seven years after the date of final and unconditional discharge from all imprisonment, probation and parole resulting from the conviction.

Â Â Â Â Â  (b) The person has not been convicted, or found guilty except for insanity under ORS 161.295, of, and is not under indictment for, any felony.

Â Â Â Â Â  (c) The person is not a fugitive from justice, has no outstanding warrants for arrest and is not free on any form of pretrial release for any offenses listed in paragraphs (a) and (b) of this subsection.

Â Â Â Â Â  (d) The person has not been determined to be mentally ill under ORS 426.130 and 430.397 to 430.401 or mentally retarded under ORS 427.290. A person who previously has been so determined is eligible under this subsection if, at the time of application for such a certificate, the person produces a certified copy of a full discharge from the proper state hospital. The Department of Human Services shall provide the State Fire Marshal with direct electronic access to the departmentÂs database of information identifying persons meeting the criteria of this section who were committed or subject to an order under ORS 426.130. The State Fire Marshal and the Department of Human Services shall enter into an agreement describing the access to information under this subsection.

Â Â Â Â Â  (e) The person is at least 21 years of age.

Â Â Â Â Â  (f) The person does not use a fictitious name or make a material misrepresentation in application for such a certificate.

Â Â Â Â Â  (g)(A) The person has not been convicted of, and is not under indictment for, a criminal offense involving a controlled substance as defined in ORS 475.005, other than the offense of driving under the influence of intoxicants.

Â Â Â Â Â  (B) Notwithstanding subparagraph (A) of this paragraph, a person who has had a certificate denied or revoked due to conviction of a criminal offense involving a controlled substance is eligible under this section following the expiration of seven years after the date of final and unconditional discharge from all imprisonment, probation and parole resulting from the conviction.

Â Â Â Â Â  (h) The person has been discharged from the jurisdiction of the juvenile court for more than four years for an act that, if committed by an adult, would constitute a felony or a misdemeanor involving violence, as defined in ORS 166.470.

Â Â Â Â Â  (i) The person is not the subject of a restraining order that alleges the personÂs possession of explosives presents a credible threat to another person.

Â Â Â Â Â  (j) The person has passed an examination administered by the State Fire Marshal that assesses the personÂs knowledge of safety in the transportation and storage of explosives as required under federal and state laws and regulations pertaining to explosives. The State Fire Marshal shall examine each applicant prior to issuance of a certificate of possession to the applicant. The State Fire Marshal may by rule establish and collect an examination fee in an amount necessary to cover the cost of administering the examination.

Â Â Â Â Â  (k) The person certifies on the application for a certificate of possession that all explosives in the personÂs possession will be used, stored and transported in accordance with federal, state and local requirements.

Â Â Â Â Â  (L) The person certifies that all explosives will be possessed, used, stored and transported in accordance with federal, state and local requirements.

Â Â Â Â Â  (2) Subsection (1)(a) and (b) of this section does not apply to a conviction or indictment that has been expunged from a personÂs record under the laws of this state or equivalent laws of another jurisdiction. [1971 c.518 Â§6; 1981 c.635 Â§3; 1983 c.100 Â§4; 1985 c.362 Â§1; 1999 c.980 Â§5; 2007 c.70 Â§275]

Â Â Â Â Â  480.230 Application for certificate of possession; fee. A person desiring a certificate of possession shall apply on application forms provided by the office of the State Fire Marshal. The forms shall be completed in full and shall include:

Â Â Â Â Â  (1) The applicantÂs legal name, current address and current telephone number;

Â Â Â Â Â  (2) The applicantÂs date of birth;

Â Â Â Â Â  (3) A statement by the applicant that the applicant is eligible for a certificate of possession under ORS 480.225;

Â Â Â Â Â  (4) The number of the certificate of registration issued under ORS 480.244 for the explosives magazine where the applicant intends to store the explosives;

Â Â Â Â Â  (5) Any other information that the issuing authority may require to readily identify the applicant;

Â Â Â Â Â  (6) A certification, signed and dated by the applicant, that the information contained in the application is true; and

Â Â Â Â Â  (7) A nonrefundable application fee of $50 for a three-year certificate. [1971 c.518 Â§7; 1983 c.100 Â§2; 1999 c.980 Â§6]

Â Â Â Â Â  480.235 Waiting period for issuance of certificate of possession; investigation of applicant; authority of investigating body to require fingerprints; term of certificate; assignment or transfer prohibited; records required. (1) A certificate of possession shall be issued or denied within 45 days after the date of the application or the conclusion of the investigation conducted by the issuing authority pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The issuing authority shall conduct an investigation to ensure that the applicant meets the requirements listed in ORS 480.225 and 480.230. The issuing authority shall include fingerprinting and photographic identification in the investigation. The issuing authority may use fingerprints obtained under this subsection for the purpose of requesting a state or nationwide criminal records check under ORS 181.534. Unless the issuing authority finds that the applicant is ineligible under ORS 480.225 or 480.230, the authority shall issue a certificate of possession to the applicant. If the issuing authority finds that the applicant is ineligible under ORS 480.225 or 480.230, the authority shall issue a notification of denial. The denial is subject to the provisions of ORS 480.275.

Â Â Â Â Â  (3) A certificate of possession is valid for three years from the date of issuance unless suspended or revoked pursuant to ORS 480.270.

Â Â Â Â Â  (4) A certificate of possession may not be assigned or transferred.

Â Â Â Â Â  (5) The holder of a certificate of possession shall maintain a record of the type and quantity of all explosives possessed during the certificate period. The record shall be made available upon demand of the issuing authority, a magistrate or a law enforcement agency, public fire department or fire protection agency of this state.

Â Â Â Â Â  (6) Notwithstanding ORS 181.534 (5) and (6), the Department of State Police shall maintain in the departmentÂs files fingerprint cards submitted to it for purposes of conducting a state or nationwide criminal records check under ORS 181.534 on applicants for a certificate of possession. [1971 c.518 Â§8; 1981 c.635 Â§4; 1983 c.100 Â§5; 1999 c.980 Â§7; 2005 c.730 Â§28]

Â Â Â Â Â  480.239 Application for renewal of certificate of possession; testing criteria. Any applicant for the renewal of an unexpired certificate of possession issued on or after June 1, 2000, shall not be required to retake the safety examination described under ORS 480.225 (1)(j) to obtain the renewal unless the applicant has allowed the certificate to lapse. All other requirements for the issuance of a certificate shall be met before a certificate is renewed. [1999 c.980 Â§15]

Â Â Â Â Â  480.240 [1971 c.518 Â§11; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.244 Storage facilities; certificate of registration; application; inspection; rules and fees; term of registration. (1) A person may store explosives only in an explosives magazine that has been issued a certificate of registration by the State Fire Marshal.

Â Â Â Â Â  (2) An application for a certificate of registration shall be submitted on a form approved by the State Fire Marshal and shall contain all information required by rule of the State Fire Marshal, including but not limited to the magazine location and structural information.

Â Â Â Â Â  (3) The State Fire Marshal may establish by rule and collect application and registration fees in an amount necessary to cover the cost of administering the magazine registration program.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, prior to issuing a certificate of registration, the State Fire Marshal shall inspect the magazine to ensure that the magazine complies with the rules established by the State Fire Marshal under ORS 480.280. The State Fire Marshal shall issue a certificate of registration for the magazine unless the State Fire Marshal finds that the magazine does not comply with the rules and regulations adopted by the State Fire Marshal. Denial of a certificate of registration shall be in accordance with subsection (9) of this section.

Â Â Â Â Â  (5) The State Fire Marshal may substitute for its own inspection of the magazine as required under subsection (4) of this section an inspection completed by the Bureau of Alcohol, Tobacco, Firearms and Explosives. The State Fire Marshal shall establish criteria for when the Bureau of Alcohol, Tobacco, Firearms and Explosives inspection may substitute for the State Fire Marshal inspection.

Â Â Â Â Â  (6) A certificate of registration shall be valid for two years unless suspended or revoked as provided under subsection (9) of this section.

Â Â Â Â Â  (7) An application for the renewal of a certificate of registration shall be accompanied by any application fee established by the State Fire Marshal. A person who applies to renew a certificate before the personÂs current certificate expires does not need to retake the safety examination described under ORS 480.225 (1)(j). Each magazine shall be reinspected prior to renewal of the certificate of registration.

Â Â Â Â Â  (8) If a magazine required to be registered under this section is relocated, the person responsible for the magazine shall notify the State Fire Marshal within 24 hours of the relocation. Upon receiving notification under this subsection, the State Fire Marshal shall notify the fire department or fire protection agency having jurisdiction over the new location.

Â Â Â Â Â  (9) The State Fire Marshal may deny, suspend or revoke a certificate of registration if the State Fire Marshal finds that the magazine is ineligible for a certificate of registration. If the State Fire Marshal denies, suspends or revokes the certificate of registration, the issuing authority shall issue a notification of denial, suspension or revocation, subject to ORS 480.275.

Â Â Â Â Â  (10) The issuing authority may revoke the certificate of registration for failure to comply with any provision of ORS 480.200 to 480.290. [1999 c.980 Â§16; 2007 c.71 Â§161]

Â Â Â Â Â  480.245 [1971 c.518 Â§12; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.250 [1971 c.518 Â§13; 1981 c.635 Â§5; repealed by 1983 c.100 Â§1]

Â Â Â Â Â  480.255 [1971 c.518 Â§14; repealed by 1999 c.980 Â§18]

Â Â Â Â Â  480.260 [1971 c.518 Â§Â§16,17; repealed by 1999 c.980 Â§18]

Â Â Â Â Â  480.265 Report of loss, theft or unlawful removal of explosives required. The loss, theft or unlawful removal of an explosive from the possession of any person shall be reported by the person within 24 hours to the issuing authority and a law enforcement agency of this state. The report shall include the type and quantity of the explosive. [1971 c.518 Â§18; 1999 c.980 Â§8]

Â Â Â Â Â  480.270 Revocation or suspension for violations; surrender of certificate of possession. (1) The issuing authority may suspend or revoke a certificate of possession if the issuing authority finds that the person to whom the certificate of possession was issued is ineligible for the certificate of possession under ORS 480.225 or 480.230 or that the person has been convicted of a violation under ORS 480.990 (6).

Â Â Â Â Â  (2) A certificate of possession suspended or revoked under subsection (1) of this section shall be void from the date of the suspension or revocation. The person to whom the certificate of possession was issued shall surrender the suspended or revoked certificate of possession to the issuing authority upon the demand of the issuing authority. [1971 c.518 Â§19; 1987 c.158 Â§109; 1999 c.980 Â§9]

Â Â Â Â Â  480.275 Hearings on denial, suspension or revocation of certificate. An applicant who has been denied a certificate of possession or a certificate of registration or a person whose certificate of possession or certificate of registration has been suspended or revoked is entitled to a hearing before the issuing authority under ORS chapter 183. [1971 c.518 Â§20; 1999 c.980 Â§10]

Â Â Â Â Â  480.280 Administration and enforcement by State Fire Marshal; rules; appointment of assistants. (1) The State Fire Marshal shall administer and enforce ORS 480.200 to 480.290 and 480.990 (6) and may, in accordance with the applicable provisions of ORS chapter 183, adopt rules considered to be necessary in carrying out ORS 480.200 to 480.290 and 480.990 (6). The rules adopted shall be such as are reasonably necessary for the protection of the public health, welfare and safety and of persons possessing or storing explosives.

Â Â Â Â Â  (2) The State Fire Marshal may appoint an individual, designated as assistant by ORS 476.060 (1), or any other individual to act as the assistant of the State Fire Marshal in the administration and enforcement of ORS 480.200 to 480.290 and 480.990 (6). [1971 c.518 Â§Â§21,23; 1987 c.158 Â§110; 1999 c.980 Â§11]

Â Â Â Â Â  480.285 [1971 c.518 Â§24; repealed by 1973 c.832 Â§14]

Â Â Â Â Â  480.290 Requirements for person driving vehicle transporting explosives. (1) Each person who drives or has charge of a vehicle transporting explosives must possess a certificate issued pursuant to ORS 480.235.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the driver of a vehicle transporting any quantity of explosives must attend the vehicle at all times.

Â Â Â Â Â  (3) The driver of a vehicle transporting explosives may leave the vehicle unattended only at a designated location that has been approved for such parking by the State Fire Marshal or by the local government agency that has responsibility for fire protection.

Â Â Â Â Â  (4) A vehicle which contains explosives must not be parked within 300 feet of any bridge, tunnel, dwelling, building or place where people work, congregate or assemble except for brief periods when the necessities of operation require the vehicle to be parked and make it impracticable to park the vehicle in any other place.

Â Â Â Â Â  (5) As used in this section, a vehicle is ÂattendedÂ when the person in charge of the vehicle is on the vehicle, awake and not in a sleeper berth, or is within 100 feet of the vehicle and has it within unobstructed field of view.

Â Â Â Â Â  (6) All vehicles containing explosives shall display appropriate placards conforming to the requirements of the United States Department of Transportation. [1985 c.165 Â§2; 1999 c.980 Â§12]

REGULATION OF GASOLINE DISPENSING

Â Â Â Â Â  480.310 Definitions for ORS 480.315 to 480.385. As used in ORS 480.315 to 480.385:

Â Â Â Â Â  (1) ÂClass 1 flammable liquidsÂ means liquids with a flash point below 25 degrees Fahrenheit, closed cup tester.

Â Â Â Â Â  (2) ÂNonretail facilityÂ means an unattended facility where Class 1 flammable liquids are dispensed through a card or key activated fuel dispensing device to nonretail customers. [Amended by 1991 c.863 Â§48]

Â Â Â Â Â  480.315 Policy. The Legislative Assembly declares that, except as provided in ORS 480.345 to 480.385, it is in the public interest to maintain a prohibition on the self-service dispensing of Class 1 flammable liquids at retail. The Legislative Assembly finds and declares that:

Â Â Â Â Â  (1) The dispensing of Class 1 flammable liquids by dispensers properly trained in appropriate safety procedures reduces fire hazards directly associated with the dispensing of Class 1 flammable liquids;

Â Â Â Â Â  (2) Appropriate safety standards often are unenforceable at retail self-service stations in other states because cashiers are often unable to maintain a clear view of and give undivided attention to the dispensing of Class 1 flammable liquids by customers;

Â Â Â Â Â  (3) Higher liability insurance rates charged to retail self-service stations reflect the dangers posed to customers when they leave their vehicles to dispense Class 1 flammable liquids, such as the increased risk of crime and the increased risk of personal injury resulting from slipping on slick surfaces;

Â Â Â Â Â  (4) The dangers of crime and slick surfaces described in subsection (3) of this section are enhanced because
Oregon
Âs weather is uniquely adverse, causing wet pavement and reduced visibility;

Â Â Â Â Â  (5) The dangers described in subsection (3) of this section are heightened when the customer is a senior citizen or has a disability, especially if the customer uses a mobility aid, such as a wheelchair, walker, cane or crutches;

Â Â Â Â Â  (6) Attempts by other states to require the providing of aid to senior citizens and persons with disabilities in the self-service dispensing of Class 1 flammable liquids at retail have failed, and therefore, senior citizens and persons with disabilities must pay the higher costs of full service;

Â Â Â Â Â  (7) Exposure to toxic fumes represents a health hazard to customers dispensing Class 1 flammable liquids;

Â Â Â Â Â  (8) The hazard described in subsection (7) of this section is heightened when the customer is pregnant;

Â Â Â Â Â  (9) The exposure to Class 1 flammable liquids through dispensing should, in general, be limited to as few individuals as possible, such as gasoline station owners and their employees or other trained and certified dispensers;

Â Â Â Â Â  (10) The typical practice of charging significantly higher prices for full-service fuel dispensing in states where self-service is permitted at retail:

Â Â Â Â Â  (a) Discriminates against customers with lower incomes, who are under greater economic pressure to subject themselves to the inconvenience and hazards of self-service;

Â Â Â Â Â  (b) Discriminates against customers who are elderly or have disabilities who are unable to serve themselves and so must pay the significantly higher prices; and

Â Â Â Â Â  (c) Increases self-service dispensing and thereby decreases maintenance checks by attendants, which results in neglect of maintenance, endangering both the customer and other motorists and resulting in unnecessary and costly repairs;

Â Â Â Â Â  (11) The increased use of self-service at retail in other states has contributed to diminishing the availability of automotive repair facilities at gasoline stations;

Â Â Â Â Â  (12) Self-service dispensing at retail in other states does not provide a sustained reduction in fuel prices charged to customers;

Â Â Â Â Â  (13) A general prohibition of self-service dispensing of Class 1 flammable liquids by the general public promotes public welfare by providing increased safety and convenience without causing economic harm to the public in general;

Â Â Â Â Â  (14) Self-service dispensing at retail contributes to unemployment, particularly among young people;

Â Â Â Â Â  (15) Self-service dispensing at retail presents a health hazard and unreasonable discomfort to persons with disabilities, elderly persons, small children and those susceptible to respiratory diseases;

Â Â Â Â Â  (16) The federal Americans with Disabilities Act, Public Law 101-336, requires that equal access be provided to persons with disabilities at retail gasoline stations; and

Â Â Â Â Â  (17) Small children left unattended when customers leave to make payment at retail self-service stations creates a dangerous situation. [1991 c.863 Â§49a; 1999 c.59 Â§160; 2007 c.70 Â§276]

Â Â Â Â Â  480.320 Use of coin-operated pumps and dispensing of gasoline by self-service declared hazardous. The installation and use of coin-operated dispensing devices for Class 1 flammable liquids and the dispensing of Class 1 flammable liquids by self-service, are declared hazardous. [Amended by 1959 c.73 Â§1]

Â Â Â Â Â  480.330 Operation of gasoline dispensing device by public prohibited; aviation fuel exception. An owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids, except aviation fuels, are dispensed at retail may not permit any person other than the owner, operator or employee to use or manipulate any pump, hose, pipe or other device for dispensing the liquids into the fuel tank of a motor vehicle or other retail container. [Amended by 2001 c.285 Â§1]

Â Â Â Â Â  480.340 Coin-operated or self-service gasoline pumps prohibited; automatic shut-off devices regulated; aviation fuel exception. An owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids, except aviation fuels, are dispensed at retail may not install or use or permit the use of:

Â Â Â Â Â  (1) A coin-operated or self-service dispensing device for the liquids.

Â Â Â Â Â  (2) A device that permits the dispensing of the liquids when the hand of the operator of the discharge nozzle is removed from the control lever, except one equipped with an automatic nozzle of a type that has been approved by the State Fire Marshal and that has a latch-open device as an integral part of the assembly, capable of shutting off the flow of the liquids reliably when the tank is filled or when the nozzle falls or slips from the filling neck of the tank. A person may not use an automatic nozzle to dispense the liquids unless the owner, operator or employee is in the immediate vicinity of the tank being filled. [Amended by 1959 c.73 Â§2; 2001 c.285 Â§2]

Â Â Â Â Â  480.345 Conditions for operation of dispensing device by certain nonretail customers. Notwithstanding ORS 480.330 and 480.340, the owner, operator or employee of a dispensing facility may permit nonretail customers other than the owner, operator or employee to use or manipulate at the dispensing facility a card activated or key activated device for dispensing Class 1 flammable liquids into the fuel tank of a motor vehicle or other container under the following conditions:

Â Â Â Â Â  (1) The owner or operator shall hold a current nonretail facility license issued by the State Fire Marshal under ORS 480.350;

Â Â Â Â Â  (2) After April 1, 1992, a nonretail customer shall purchase at least 900 gallons of Class 1 flammable liquids or diesel fuel from any source during a 12-month period or, if the amount of such liquids or fuel purchased is less than 900 gallons annually, file documentation that:

Â Â Â Â Â  (a) The fuel qualifies as a deductible farming expense on the customerÂs federal income tax return; or

Â Â Â Â Â  (b) The fuel was purchased by a governmental agency providing fire, ambulance or police services;

Â Â Â Â Â  (3) The nonretail customer shall provide a federal employer identification number or equivalent documentation to indicate participation in a business or employment with a government agency or nonprofit or charitable organization;

Â Â Â Â Â  (4) The nonretail customer, other than the owner or operator, dispensing Class 1 flammable liquids shall be employed by a business, government agency or nonprofit or charitable organization and shall dispense Class 1 flammable liquids only into the fuel tank of a motor vehicle or other container owned or used by the business, government agency or nonprofit or charitable organization;

Â Â Â Â Â  (5) The nonretail customer, other than the owner, operator or employee, dispensing Class 1 flammable liquids shall have satisfied safety training requirements in compliance with rules of the State Fire Marshal; and

Â Â Â Â Â  (6) The owner or operator shall enter into a written agreement with nonretail customers permitted under this section to dispense fuel at the nonretail facility. Except as otherwise provided in ORS 480.355, the agreement shall at a minimum:

Â Â Â Â Â  (a) Certify that the nonretail customer will purchase at least 900 gallons of Class 1 flammable liquids or diesel fuel from any source during a 12-month period or, if the amount of such liquids or fuel purchased is less than 900 gallons annually, file documentation that:

Â Â Â Â Â  (A) The fuel qualifies as a deductible farming expense on the customerÂs federal income tax return; or

Â Â Â Â Â  (B) The fuel was purchased by a governmental agency providing fire, ambulance or police services;

Â Â Â Â Â  (b) Provide a federal employer identification number or equivalent documentation to indicate participation in a business or employment with a government agency or nonprofit or charitable organization;

Â Â Â Â Â  (c) Certify that the nonretail customer is employed by a business, government agency or nonprofit or charitable organization and that the nonretail customer shall dispense Class 1 flammable liquids only into the fuel tank of a motor vehicle or other container owned or used by the business, government agency or nonprofit or charitable organization;

Â Â Â Â Â  (d) Certify that the nonretail customer has satisfied safety training requirements in compliance with rules of the State Fire Marshal; and

Â Â Â Â Â  (e) Require the nonretail customer to submit a sworn statement, as defined in ORS 162.055, that the information supplied in the agreement is true and correct. [1991 c.863 Â§50; 1993 c.469 Â§7; 2001 c.328 Â§1]

Â Â Â Â Â  480.347 Use of gasoline dispensing device by emergency service worker; conditions. Notwithstanding ORS 480.330 and 480.340, during an emergency as defined in ORS 401.025, the owner, operator or employee of a dispensing facility may permit nonretail customers, other than the owner, operator or employee, to use or manipulate at the dispensing facility a card activated or key activated device for dispensing Class 1 flammable liquids into the fuel tank of a vehicle or other container if:

Â Â Â Â Â  (1) The owner or operator holds a current nonretail facility license issued by the State Fire Marshal under ORS 480.350;

Â Â Â Â Â  (2) The fuel is dispensed to an emergency service agency as defined in ORS 401.025 or to an entity authorized by an emergency service agency to provide services during an emergency;

Â Â Â Â Â  (3) The nonretail customer, other than the owner or operator, dispensing Class 1 flammable liquids is an emergency service worker as defined in ORS 401.025 or an owner or employee of the entity authorized by the emergency service agency to provide services during an emergency and dispenses Class 1 flammable liquids only into the fuel tank of a vehicle or other container owned and used by the emergency service agency or the entity authorized by that agency to provide services during an emergency; and

Â Â Â Â Â  (4) The nonretail customer, other than the owner, operator or employee, dispensing Class 1 flammable liquids satisfies safety training requirements in compliance with rules of the State Fire Marshal. [1999 c.456 Â§2]

Â Â Â Â Â  480.349 Use of gasoline dispensing device by motorcycle operator. (1) As used in this section, ÂmotorcycleÂ has the meaning given that term in ORS 801.365.

Â Â Â Â Â  (2) Notwithstanding ORS 480.330 and 480.340:

Â Â Â Â Â  (a) Upon the request of an operator of a motorcycle, the owner, operator or employee of a filling station, service station, garage or other dispensary where Class 1 flammable liquids are dispensed at retail shall set the fuel dispensing device and hand the discharge nozzle to the operator of the motorcycle.

Â Â Â Â Â  (b) An operator of a motorcycle who is handed a discharge nozzle under paragraph (a) of this subsection:

Â Â Â Â Â  (A) May dispense Class 1 flammable liquids into the operatorÂs motorcycle.

Â Â Â Â Â  (B) Shall, after dispensing the liquids, return the discharge nozzle to the owner, operator or employee.

Â Â Â Â Â  (3) The owner, operator or employee who is handed the discharge nozzle shall return the nozzle to the pump or take any other actions necessary to ensure safe completion of the fueling operation. [2001 c.344 Â§2]

Â Â Â Â Â  Note: 480.349 was added to and made a part of 480.315 to 480.385 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  480.350 License required for operation of nonretail facility; application; fee; term; renewal; disposition of fees. (1) Except as provided in ORS 480.355, a nonretail facility shall not operate without a license issued under this section.

Â Â Â Â Â  (2) The State Fire Marshal shall issue a nonretail facility license to a person if the person submits an application to the State Fire Marshal on a form approved by the State Fire Marshal for each nonretail facility and the application includes:

Â Â Â Â Â  (a) A statement that the applicant will comply with the requirements of ORS 480.345;

Â Â Â Â Â  (b) A copy of the form that will be used by the applicant as the agreement required under ORS 480.345 between the applicant and nonretail customers permitted to dispense fuel at the nonretail facility;

Â Â Â Â Â  (c) A sworn statement, as defined in ORS 162.055, that information supplied in the application is true and correct; and

Â Â Â Â Â  (d) An application fee of $250.

Â Â Â Â Â  (3) The applicant for a nonretail facility license shall bear the burden of proof that the requirements of this section and of any rules of the State Fire Marshal adopted to implement this section are satisfied.

Â Â Â Â Â  (4) In addition to any license or renewal fees, a licensee shall pay an annual fee of $5 for each nonretail customer that enters into a written agreement with the owner or operator of the nonretail facility under ORS 480.345.

Â Â Â Â Â  (5) A license issued under this section shall be valid for a period of one year from the date of issuance.

Â Â Â Â Â  (6) A license may be renewed upon payment to the State Fire Marshal of an annual license renewal fee of $250.

Â Â Â Â Â  (7) All fees received by the State Fire Marshal pursuant to this section shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund. [1991 c.863 Â§51; 1995 c.79 Â§292]

Â Â Â Â Â  480.355 Conditional use license; qualifications; application; review of denial. (1) Notwithstanding ORS 480.345, upon application from the owner or operator of a nonretail facility, the State Fire Marshal may issue a conditional use license under which the nonretail facility may permit persons who are not qualified as nonretail customers under ORS 480.345 (2) to (4) to dispense Class 1 flammable liquids at a nonretail facility.

Â Â Â Â Â  (2) In issuing a conditional use license, the State Fire Marshal may waive the nonretail customer requirements of ORS 480.345 (2) to (4), but may not waive safety training requirements contained in ORS 480.345.

Â Â Â Â Â  (3) The State Fire Marshal may issue a conditional use license under this section if the State Fire Marshal determines that:

Â Â Â Â Â  (a) There is no facility where Class 1 flammable liquids are dispensed by attendants at retail within seven miles of the nonretail facility, and other undue hardship conditions exist, as may be determined by the State Fire Marshal by rule; or

Â Â Â Â Â  (b) The nonretail facility exists on property used as a private, nonprofit golf club not open to the general public and the private, nonprofit golf club members who are not qualified as nonretail customers use the nonretail facility only for the fueling of vehicles that are used exclusively on the property of the private, nonprofit golf club and are not designed for highway use.

Â Â Â Â Â  (4) The State Fire Marshal shall consider comments of local residents or local government bodies to determine if undue hardship exists.

Â Â Â Â Â  (5) The provisions of ORS 480.345 and 480.350 apply to a license application made under this section, except those provisions whose applicability is waived by the State Fire Marshal under this section.

Â Â Â Â Â  (6) The applicant for a conditional use license shall bear the burden of proof that the requirements of this section and of any rules of the State Fire Marshal adopted pursuant to this section are satisfied.

Â Â Â Â Â  (7) The State Fire Marshal shall investigate any application made under this section and hold at least one public hearing to determine if the conditional use license should be issued. The State Fire Marshal may waive the requirement for a hearing if the application for a conditional use license is made by a private, nonprofit golf club.

Â Â Â Â Â  (8) Any person who makes application as provided for in this section, and whose application is denied, shall be entitled to a hearing upon request. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (9) Judicial review of an order made after a hearing under subsection (7) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases. [1991 c.863 Â§56; 1995 s.s. c.3 Â§35; 1996 c.11 Â§2; 1997 c.463 Â§1; 1999 c.95 Â§1; 2001 c.104 Â§220; 2001 c.285 Â§3]

Â Â Â Â Â  480.360 Exemption from gallonage requirements of ORS 480.345. Any person who was a customer of a facility that is issued a license under ORS 480.350 and was a customer on and since June 30, 1991, and who qualifies as a nonretail customer under the provisions of ORS 480.345, shall be exempt from the gallonage requirements set forth in ORS 480.345 (2). [1991 c.863 Â§50a]

Â Â Â Â Â  480.365 Suspension, revocation, refusal to issue or renew nonretail facility license; procedure. In accordance with ORS chapter 183, the State Fire Marshal may revoke or suspend or may refuse to issue or renew a nonretail facility license if the State Fire Marshal finds that an applicant or a person to whom the license was issued:

Â Â Â Â Â  (1) Falsified the application for the license; or

Â Â Â Â Â  (2) Failed to comply with any provision of ORS 480.315 to 480.385 or any applicable rule adopted by the State Fire Marshal. [1991 c.863 Â§52]

Â Â Â Â Â  480.370 Subpoenas for investigation; effect of failure to comply. (1) The State Fire Marshal may issue subpoenas to compel the production of records, documents, books, papers, memoranda or other information necessary to determine compliance with any provision of ORS 480.315 to 480.385 or any rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) If a person fails to comply with any subpoena issued under subsection (1) of this section, a judge of the circuit court of any county, on application of the State Fire Marshal, shall compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the circuit court. [1991 c.863 Â§54]

Â Â Â Â Â  480.375 Safety inspection of facilities by State Fire Marshal; audit; investigation of law violations. (1) The State Fire Marshal shall conduct an annual safety inspection at all nonretail and dual operations facilities dispensing Class 1 flammable liquids to determine if the facility is operating in compliance with the provisions of ORS 480.315 to 480.385 or of any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) The State Fire Marshal shall conduct annual audits of at least five percent of all nonretail accounts to determine if nonretail facilities are in compliance with the provisions of ORS 480.315 to 480.385 and any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (3) The State Fire Marshal shall have the same authority to enter into all buildings and upon all dispensing facilities for the purpose of inspection as is specified in ORS chapter 476 relating to inspection of fire hazards.

Â Â Â Â Â  (4) Upon receiving a complaint, or upon the State Fire MarshalÂs own motion, the State Fire Marshal shall investigate whether a violation of any provision of ORS 480.315 to 480.385 or of any applicable rule of the State Fire Marshal has occurred. [1991 c.863 Â§53]

Â Â Â Â Â  480.380 Rules. In accordance with applicable provisions of ORS chapter 183, the State Fire Marshal, in consultation with the Department of Environmental Quality, shall adopt rules:

Â Â Â Â Â  (1) Necessary for the administration of ORS 480.315 to 480.385;

Â Â Â Â Â  (2) Establishing standards for the design, construction, location, installation and operation of retail, automated or dual operations equipment for storing, handling and dispensing Class 1 flammable liquids at any dispensing facility; and

Â Â Â Â Â  (3) Establishing standards for public and environmental safety in the operation of nonretail facilities and establishing safety training requirements for nonretail customers authorized to dispense Class 1 flammable liquids at nonretail facilities. [1991 c.863 Â§57]

Â Â Â Â Â  480.385 Civil penalty for gasoline dispensing law violations. (1) The State Fire Marshal may impose a civil penalty not to exceed $500 for each violation of any provision of ORS 480.315 to 480.385 or of any applicable rule adopted by the State Fire Marshal.

Â Â Â Â Â  (2) A civil penalty imposed under this section shall become due and payable 10 days after the order imposing the civil penalty becomes final by operation of law or on appeal. A person against whom a civil penalty is to be imposed shall be served with a notice in the form provided in ORS 183.415. Service of the notice shall be accomplished in the manner provided by ORS 183.415.

Â Â Â Â Â  (3) The person to whom the notice is addressed shall have 20 days from the date of service of the notice provided for in subsection (2) of this section in which to make written application for a hearing. If no application for a hearing is made, the State Fire Marshal may make a final order imposing the penalty.

Â Â Â Â Â  (4) Any person who makes application as provided for in subsection (3) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

Â Â Â Â Â  (5) Judicial review of an order made after a hearing under subsection (4) of this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

Â Â Â Â Â  (6) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

Â Â Â Â Â  (7) All amounts recovered under this section shall be deposited with the State Treasurer and shall be placed in the State Fire Marshal Fund. [1991 c.863 Â§55]

Â Â Â Â Â  480.390 Nonretail facilities at airports; rules. (1) As used in this section, Ânonretail facilityÂ has the meaning given that term in ORS 480.310.

Â Â Â Â Â  (2) A person may not construct or install a nonretail facility that dispenses aviation fuels at an airport unless the Director of the Oregon Department of Aviation permits the facility.

Â Â Â Â Â  (3) The director may not permit the construction or installation of a nonretail facility unless the airport owner permits the facility.

Â Â Â Â Â  (4) The director shall by rule establish a procedure to give permission for nonretail facilities that dispense aviation fuels at airports. [2001 c.285 Â§4]

Â Â Â Â Â  Note: 480.390 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 480 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

LIQUID PETROLEUM GAS

Â Â Â Â Â  480.410 Definition. As used in ORS 480.420 to 480.460, ÂLP gasÂ or Âliquid petroleum gasÂ means any liquid composed predominately of any of the following hydrocarbons or mixtures of the same: Propane, propylene, butanes (normal butane or isobutane) and butylenes. [Amended by 1957 c.712 Â§1]

Â Â Â Â Â  480.420 Liquid petroleum gas rules and regulations; conformity with standards of National Fire Protection Association. (1) The State Fire Marshal shall make, promulgate and enforce regulations establishing minimum general standards for the design, construction, location, installation and operation of equipment for storing, handling, transporting by tank truck or tank trailer and utilizing liquid petroleum gases and specifying the degree of odorization of the gases, and shall establish standards and rules for the issuance, suspension and revocation of licenses and permits provided in ORS 480.410 to 480.460.

Â Â Â Â Â  (2) The regulations required shall be such as are reasonably necessary for the protection of the health, welfare and safety of the public and of persons using or handling such materials, and shall be in substantial conformity with the generally accepted standards of safety relating to the same matter. Regulations in substantial conformity with the published standards of the National Fire Protection Association pamphlet No. 58 and pamphlet No. 59 for the design, installation and construction of containers and equipment thereto pertaining, for the storage and handling of liquefied petroleum gases, including utility gas plants, as recommended by the National Fire Protection Association, and the published standards of the National Fire Protection Association pamphlet No. 54 for liquefied petroleum gas piping and appliance installations in buildings, shall be deemed to be in substantial conformity with the generally accepted standards of safety relating to the same subject matter. [Amended by 1957 c.712 Â§2; 1961 c.477 Â§1; 1967 c.417 Â§26]

Â Â Â Â Â  480.430 Liquefied petroleum gas containers; certain uses prohibited. No person other than the owner of the container or receptacle and those authorized by the owner so to do, shall sell, fill, refill, deliver or permit to be delivered or used in any manner any liquefied petroleum gas container or receptacle for any gas or compound or for any other purpose. [Amended by 1965 c.602 Â§25]

Â Â Â Â Â  480.432 Licenses required; exceptions. (1) A person may not engage in or work at the business of installing, extending, altering or repairing any LP gas appliance or piping, vent or flue connection pertaining to or in connection with LP gas installations within the state, either as employer or individual, unless the person has received an LP gas installation license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (2) A person may not do any LP gas fitting or gas venting work, install, repair or remodel any piping or venting or do any installation, repair service, connection or disconnection of any LP gas appliance that is subject to inspection under ORS 480.410 to 480.460 unless the person has received an LP gas fitter license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (3) A person may not operate any LP gas delivery equipment installed on a motorized vehicle unless the person has received an LP gas truck equipment license from the State Fire Marshal in accordance with ORS 480.410 to 480.460.

Â Â Â Â Â  (4) Any person under the terms of this section who is required to have an LP gas fitter or LP gas truck equipment license is also required to have an LP gas installation license, unless the person is an employee of an employer who has an LP gas installation license as provided by this section.

Â Â Â Â Â  (5) A person who holds a valid journeyman plumber license under ORS 693.060 or who is in an approved journeyman plumber apprenticeship established under ORS 660.002 to 660.210 is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the apprentice or journeyman plumber may not install an LP gas tank or make any connection to an LP gas tank unless the apprentice or journeyman plumber is licensed as required under this section.

Â Â Â Â Â  (6) A person who holds a license issued by the Department of Consumer and Business Services under ORS 480.630 of a class that authorizes the person to fabricate, install, alter or repair pressure piping and to install boilers and pressure vessels by attachment of piping connector is exempt from the licensing requirements of subsections (1) and (2) of this section, except that the person may not install an LP gas tank or make any connection to an LP gas tank unless the person is licensed as required under this section.

Â Â Â Â Â  (7) Subsections (1) to (4) of this section do not apply to LP gas installations in a manufactured dwelling or recreational vehicle performed during the construction of the manufactured dwelling or recreational vehicle, or the alteration or repair of an LP gas installation in a manufactured dwelling or recreational vehicle made pursuant to the manufacturerÂs warranty. [1957 c.712 Â§4; 1967 c.417 Â§27; 1999 c.558 Â§4; 1999 c.852 Â§1; 2001 c.104 Â§221; 2003 c.652 Â§1; 2005 c.758 Â§34]

Â Â Â Â Â  480.434 Examination of applicants for licenses; examination fee; issuance of license. (1) The State Fire Marshal shall examine applicants for licenses required under ORS 480.410 to 480.460 as to their knowledge of LP gas, its properties, related equipment and applicable safety regulations. An applicant for examination must submit an examination application, accompanied by an examination fee of $40, prior to the examination.

Â Â Â Â Â  (2) LP gas fitters and drivers must be examined and obtain a license after not more than a 60-day probationary period of on-the-job training under licensed supervision.

Â Â Â Â Â  (3) The State Fire Marshal shall examine LP gas installation license applicants regarding the applicable code and statutory responsibilities. The successful examination of one member of a firm or executive of a corporation at each business or dealership location fulfills the examination requirement on behalf of the firm or corporation. Each LP gas business or dealership location must obtain an LP gas installation license.

Â Â Â Â Â  (4) If satisfied that the applicant has the requisite knowledge, the State Fire Marshal shall issue the appropriate license or licenses to the applicant, as provided in ORS 480.410 to 480.460. [1957 c.712 Â§5; 1967 c.417 Â§28; 1987 c.346 Â§1; 2003 c.652 Â§2]

Â Â Â Â Â  480.435 Licenses; revocation; suspension; refusal to issue or renew. In accordance with ORS chapter 183, the State Fire Marshal may revoke or suspend or may refuse to issue or renew a license required pursuant to ORS 480.410 to 480.460, or may place the licensee in a probationary status subject to specified conditions, if the State Fire Marshal finds that the person to whom the license was issued:

Â Â Â Â Â  (1) Deliberately falsified the application form for the LP gas license or examination;

Â Â Â Â Â  (2) Has committed a violation of ORS 162.305;

Â Â Â Â Â  (3) Failed to comply with any provision of ORS 480.410 to 480.460, or any rule adopted pursuant thereto; or

Â Â Â Â Â  (4) Failed to maintain the status required under ORS 480.434. [1987 c.346 Â§3]

Â Â Â Â Â  480.436 License fees; term of licenses; delinquency penalty. (1) The annual fee for the LP gas installation license is $85.

Â Â Â Â Â  (2) The biennial fee for an LP gas fitter license or an LP gas truck equipment license is $15.

Â Â Â Â Â  (3) All licenses must be renewed on or before a date specified by the State Fire Marshal. Unless revoked or suspended by the State Fire Marshal for failure to comply with the provisions of ORS 480.410 to 480.460, an LP gas installation license continues in force for one year from the date of issuance and is not transferable. An LP gas fitter license or an LP gas truck equipment license continues in force for two years from the date of issuance and is not transferable. The State Fire Marshal, by rule, may establish a system for staggered license expiration dates that includes prorated fees for periods of less than one year for an LP gas installation license and less than two years for an LP gas fitter license or an LP gas truck equipment license.

Â Â Â Â Â  (4) If the fees provided for in this section are due and payable and are not paid within 30 days after service of written notice by the State Fire Marshal therefor, the fees are delinquent and a penalty equal to the greater of 10 percent of the license fee amount or $15 is imposed for the delinquency. [1957 c.712 Â§6; 1967 c.417 Â§29; 1973 c.832 Â§15; 1993 c.115 Â§1; 1995 c.79 Â§293; 1999 c.558 Â§1; 2003 c.652 Â§3]

Â Â Â Â Â  480.440 Inspection of certain storage tanks; fee. The State Fire Marshal shall annually inspect an installation of storage tanks located at dealersÂ plants. The State Fire Marshal may annually inspect an installation of tanks used for delivery purposes. The State Fire Marshal shall collect a fee of $100 for each plant inspection and $24 for each delivery unit inspection. [Amended by 1953 c.228 Â§4; 1957 c.712 Â§7; 1967 c.417 Â§30; 1973 c.832 Â§16; 1999 c.558 Â§2; 2003 c.652 Â§4]

Â Â Â Â Â  480.445 Regulation of liquid petroleum gas container or receptacle siting and installation. (1) The regulation of liquid petroleum gas containers or receptacles by the State Fire Marshal pursuant to ORS 480.410 to 480.460 is not a program affecting land use under ORS 197.180.

Â Â Â Â Â  (2) A local government may not regulate the siting, installation, maintenance or removal of a liquid petroleum gas container or receptacle regulated by the State Fire Marshal pursuant to ORS 480.410 to 480.460, except as provided in subsection (3) of this section or ORS 480.450 (7).

Â Â Â Â Â  (3) A local government may:

Â Â Â Â Â  (a) Regulate the siting and installation of a liquid petroleum gas container or receptacle with a capacity of more than 1,200 gallons or a group of containers and receptacles with an aggregate capacity of more than 4,000 gallons to protect the public health and safety.

Â Â Â Â Â  (b) Regulate the siting and installation of liquid petroleum gas containers or receptacles in a flood plain regulated by local ordinance.

Â Â Â Â Â  (c) Regulate the siting and installation of liquid petroleum gas containers or receptacles that are not accessory to an authorized or authorizable land use.

Â Â Â Â Â  (d) Prohibit the siting and installation of liquid petroleum gas containers or receptacles of specified types or sizes in specific zones within an urban growth boundary to protect the public health and safety.

Â Â Â Â Â  (e) Regulate, through the local governmentÂs assistant to the State Fire Marshal as described in ORS 476.060, the placement of liquid petroleum gas containers or receptacles for the purpose of fire prevention. [2005 c.88 Â§2]

Â Â Â Â Â  Note: 480.445 was added to and made a part of 480.410 to 480.460 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  480.450 Notice of new installations; fees; inspections after original inspection; notice of changes; correction of improper installations required. (1) The installer shall notify the State Fire Marshal, before the last day of each month, of all new installations made during the preceding month of containers or receptacles for liquid petroleum gas, including installations for private homes and apartments. The installer shall certify on a form provided by the State Fire Marshal that all of the new installations are duly and properly reported. The State Fire Marshal may require that the notification include the location and description of the installation and the name of the user. All fees due and payable must accompany the notification. The replacement of empty containers or receptacles with other containers constructed in accordance with Interstate Commerce Commission specifications is not a new installation or change in the original installation that requires notification to the State Fire Marshal or necessitates further inspection of the installation. The State Fire Marshal shall collect from the installer an installation fee of $35 for each tank installed or for all tanks at the installation if the total combined capacity is 200 gallons or less. The State Fire Marshal or deputies of the fire marshal or assistants shall inspect a reasonable number of the installations and maintain a record of the inspections in the office of the State Fire Marshal.

Â Â Â Â Â  (2) In addition to any installation or inspection fee, the State Fire Marshal may charge a plan review fee, not to exceed $100, for any liquid petroleum gas container and receptacle plan review required under a uniform fire code prescribed by the State Fire Marshal by rule.

Â Â Â Â Â  (3) After the initial installation, liquid petroleum gas containers may be inspected once every 10 years except when changes have been made in the original installation. An installer making changes must notify the State Fire Marshal of the changes in the same manner provided in this section for new installations. The State Fire Marshal shall collect from the owner a fee of $35 for the inspection of each container. The manner of inspection, requirement of corrections, satisfaction of requirements and collection of fees due and payable must conform with the provisions of ORS 480.410 to 480.460 for new installations. Upon request of the State Fire Marshal, LP gas installation licensees shall furnish a list of the locations of 10-year old installations that they service.

Â Â Â Â Â  (4) If, upon inspection of any tank, the new installation does not comply with the requirements of the State Fire Marshal, the State Fire Marshal shall instruct the installer as to what corrections are necessary for compliance with the State Fire MarshalÂs requirements. The installer of the new installation shall, within the time set by the State Fire Marshal, not to exceed 60 days after notification, notify the State Fire Marshal that the new installation complies with the requirements of the fire marshal. If the installer fails to notify the State Fire Marshal, or the State Fire Marshal has reason to believe that the corrections have not been made, the State Fire Marshal shall reinspect the new installation and shall collect from the installer an additional fee of $24. The user, not the installer, shall pay the additional fee resulting from actions of the user that require correction to achieve compliance with the requirements of the State Fire Marshal.

Â Â Â Â Â  (5) A person who receives notice from the State Fire Marshal must correct any improper installation within the time set by the State Fire Marshal, not to exceed 60 days after receipt of the notice.

Â Â Â Â Â  (6) If the fees provided for in this section are due and payable and are not paid within 30 days after service of written notice by the State Fire Marshal therefor, or if the installer fails to notify the State Fire Marshal by the last day of the month succeeding the month a new installation is made or a change is made requiring an inspection, the fees are delinquent and a penalty equal to the greater of 10 percent of the fee amount or $15, is imposed for the delinquency. The State Fire Marshal shall collect all fees and penalties in the name of the State of
Oregon
in the same manner that other debts are collected.

Â Â Â Â Â  (7) The provisions of this section do not apply to liquid petroleum gas installations if made entirely within the jurisdiction of a governmental subdivision granted the exemption provided by ORS 476.030 (3) and written evidence of the licensing of the installation by the approved authority is submitted to the State Fire Marshal. The provisions of this section do not apply to LP gas installations made in manufactured dwellings or recreational vehicles that are constructed or altered in accordance with applicable rules of the Department of Consumer and Business Services. [Amended by 1953 c.228 Â§4; 1957 c.712 Â§8; part renumbered 480.460; 1967 c.417 Â§31; 1973 c.832 Â§17; 1987 c.346 Â§4; 1987 c.414 Â§159a; 1993 c.18 Â§124; 1993 c.185 Â§33; 1995 c.79 Â§294; 1995 c.305 Â§1; 1999 c.558 Â§3; 2003 c.652 Â§5]

Â Â Â Â Â  480.460 Disposition of fees. All fees received by the State Fire Marshal under ORS 480.200 to 480.290 and 480.410 to 480.460 shall be paid by the fire marshal to the State Treasurer monthly and shall constitute and be an appropriation available for the payment of salaries and expenses of deputies and clerical and other assistants of the State Fire Marshal. [Formerly part of 480.450; 1973 c.832 Â§18]

BOILERS AND PRESSURE VESSELS

Â Â Â Â Â  480.510 Short title. ORS 480.510 to 480.670 may be cited as the Boiler and Pressure Vessel Law. [1961 c.485 Â§1; 1969 c.582 Â§1; 1983 c.676 Â§2]

Â Â Â Â Â  480.515 Definitions for ORS 480.510 to 480.670. As used in ORS 480.510 to 480.670, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the Board of Boiler Rules created under ORS 480.535.

Â Â Â Â Â  (2) ÂBoilerÂ or ÂboilersÂ means:

Â Â Â Â Â  (a) A closed vessel or vessels intended for the heating or vaporizing of liquids to be used externally to such vessel or vessels by the application of heat from combustible fuels, electricity or nuclear energy;

Â Â Â Â Â  (b) Related appurtenances including but not limited to pressure piping directly connected and related to the safe operation of a boiler; and

Â Â Â Â Â  (c) Pressure piping consisting of boiler or nonboiler external piping connected to a boiler, but not potable water nonboiler external piping.

Â Â Â Â Â  (3) ÂBoiler external pipingÂ has the meaning given the term in the 1986 Pressure Piping Code B 31.1, adopted by the American Society of Mechanical Engineers.

Â Â Â Â Â  (4) ÂCertificate of competencyÂ means a certificate issued under the provisions of ORS 480.565 (3).

Â Â Â Â Â  (5) ÂDepartmentÂ means the Department of Consumer and Business Services.

Â Â Â Â Â  (6) ÂDirectorÂ means the Director of the Department of Consumer and Business Services.

Â Â Â Â Â  (7) ÂInstall, alter or repair permitÂ means a written approval issued by the department under ORS 480.630 authorizing the installation, alteration or repair of a boiler or pressure vessel.

Â Â Â Â Â  (8) ÂMinimum safety standardsÂ means the rules, regulations, formulae, definitions and interpretations for the safe construction, installation, operation and repair of boilers and pressure vessels either adopted by ORS 480.510 to 480.670 or adopted by the board, under ORS 480.510 to 480.670.

Â Â Â Â Â  (9) ÂNonboiler external pipingÂ has the meaning given the term in the 1986 Pressure Piping Code B 31.1, adopted by the American Society of Mechanical Engineers.

Â Â Â Â Â  (10) ÂOperating permitÂ means a written approval issued by the department authorizing the operation of a boiler or pressure vessel.

Â Â Â Â Â  (11) ÂPressure vesselÂ means containers for the containment of pressure, either internal or external. This pressure may be obtained from an external source or by the application of heat from a direct or indirect source, or any combination thereof.

Â Â Â Â Â  (12) ÂRelated appurtenancesÂ means any equipment instrumental to the safe operation of a boiler or pressure vessel.

Â Â Â Â Â  (13) ÂShop inspectionÂ means the inspection and testing, to determine the meeting of minimum safety standards, of boilers and pressure vessels being manufactured, altered, repaired or installed or in the process of manufacture, alteration, repair or installation in the shop or on the job site. [1961 c.485 Â§3; 1969 c.582 Â§2; 1971 c.753 Â§58; 1973 c.830 Â§1; 1983 c.676 Â§3; 1987 c.414 Â§35; 1991 c.518 Â§2; 1993 c.744 Â§142; 2007 c.487 Â§3]

Â Â Â Â Â  480.520 Purpose of ORS 480.510 to 480.670. The purpose of ORS 480.510 to 480.670 is to protect the safety of the people of
Oregon
and to protect property situated in
Oregon
from the hazard of fires and explosions caused by boilers and pressure vessels. To accomplish this purpose the Legislative Assembly intends by ORS 480.510 to 480.670 to provide a system:

Â Â Â Â Â  (1) For determining where and by whom boilers and pressure vessels are being constructed, installed, repaired, used and operated.

Â Â Â Â Â  (2) To ensure that only qualified persons do welding on boilers and on pressure vessels.

Â Â Â Â Â  (3) To ensure that boilers and pressure vessels are manufactured, installed, repaired, operated, inspected and maintained so as to meet the minimum safety standards formulated and promulgated by the Board of Boiler Rules.

Â Â Â Â Â  (4) For the administration and enforcement of ORS 480.510 to 480.670 by the Department of Consumer and Business Services and the board.

Â Â Â Â Â  (5) To defray the cost of administration and the cost of enforcing ORS 480.510 to 480.670 by establishing fees to be charged for:

Â Â Â Â Â  (a) Issuing operating permits;

Â Â Â Â Â  (b) Issuing install, alter or repair permits;

Â Â Â Â Â  (c) Giving examinations; and

Â Â Â Â Â  (d) Making inspections. [1961 c.485 Â§2; 1969 c.583 Â§3; 1983 c.676 Â§4; 2007 c.487 Â§4]

Â Â Â Â Â  480.525 Exempt vessels; rules. (1) ORS 480.510 to 480.670 do not apply to:

Â Â Â Â Â  (a) Boilers and pressure vessels under federal safety regulations or control.

Â Â Â Â Â  (b) Domestic water heaters designed for heating potable water, equipped with an approved pressure-relieving device, containing only water and that do not exceed a:

Â Â Â Â Â  (A) Capacity of 120 gallons;

Â Â Â Â Â  (B) Water temperature of 210 degrees Fahrenheit;

Â Â Â Â Â  (C) Pressure of 150 pounds per square inch gauge pressure; or

Â Â Â Â Â  (D) Heat input of 200,000 BTU per hour.

Â Â Â Â Â  (c) Domestic water heaters designed to create hot water instantaneously on demand without the use of a storage tank.

Â Â Â Â Â  (d) Pressure vessels containing liquefied petroleum gas that are under the jurisdiction of the State Fire Marshal. However, the construction and repair of such vessels shall be in compliance with ORS 480.510 to 480.670 and shall be under the jurisdiction of the Board of Boiler Rules.

Â Â Â Â Â  (e) Air tanks used in the operation of brakes on self-propelled vehicles and trailers that are used for transporting freight or passengers.

Â Â Â Â Â  (f) Medical sterilizers that do not exceed one and one-half cubic feet in volume.

Â Â Â Â Â  (g) Pressure vessels that do not exceed one and one-half cubic feet in volume and:

Â Â Â Â Â  (A) Are not operated at gauge pressure of more than 150 pounds per square inch;

Â Â Â Â Â  (B) Are equipped with a relief valve;

Â Â Â Â Â  (C) Are approved under the American Society of Mechanical Engineers code adopted by the board;

Â Â Â Â Â  (D) Are set at a maximum pressure of 150 pounds per square inch or less; and

Â Â Â Â Â  (E) Are located in a place of public assembly.

Â Â Â Â Â  (h) Pressure vessels that do not exceed five cubic feet in volume and:

Â Â Â Â Â  (A) Are not operated at gauge pressure of more than 150 pounds per square inch;

Â Â Â Â Â  (B) Are equipped with a relief valve;

Â Â Â Â Â  (C) Are approved under the American Society of Mechanical Engineers code adopted by the board; and

Â Â Â Â Â  (D) Are set at a maximum pressure of 150 pounds per square inch or less.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, if the board, upon presentation of satisfactory evidence, determines that danger to health or safety is evident in any pressure vessel or class of pressure vessels exempted under subsection (1)(g) of this section, the board may require the inspection or reinspection of the pressure vessel or class of pressure vessels and make the pressure vessel or class of pressure vessels subject to the fee, construction or other requirements of ORS 480.510 to 480.670.

Â Â Â Â Â  (3) The following boilers and pressure vessels are exempt from ORS 480.510 to 480.670, except as to all provisions relating to construction, installation, alteration or repair and to the inspection and fees in connection with construction, installation alteration or repair:

Â Â Â Â Â  (a) Boilers that are not operated at gauge pressures of more than 15 pounds per square inch and that are located on farms and used solely for agricultural purposes except when used in connection with a greenhouse.

Â Â Â Â Â  (b) Air tanks located on farms and used solely for agricultural purposes.

Â Â Â Â Â  (c) Boilers and pressure vessels that are located in private residences and may be inspected only by a boiler inspector.

Â Â Â Â Â  (d) Pressure vessels being operated at gauge pressures of less than 15 pounds per square inch and equipped with a pressure relief device set to open at a pressure that does not exceed the lesser of the pressure vesselÂs maximum allowed working pressure or 15 pounds per square inch gauge pressure.

Â Â Â Â Â  (4) The Director of the Department of Consumer and Business Services may adopt rules identifying boilers and pressure vessels used in single family dwellings or other structures that may be inspected by an inspector certified under ORS 455.715 to 455.740 for a specialty code other than the code adopted under ORS 480.545. The boilers and pressure vessels identified in the rules shall be subject to inspection upon installation, alteration or repair, but be exempt from periodic inspection under ORS 480.560 and from the operating permit requirements of ORS 480.585.

Â Â Â Â Â  (5) Notwithstanding any requirement of ORS 480.510 to 480.670 or the state building code, the Department of Consumer and Business Services may adopt rules granting partial or complete exemption from ORS 480.510 to 480.670 for a boiler or pressure vessel if the board determines that the boiler or pressure vessel does not present a danger to public health or safety within this state. [1961 c.485 Â§11; 1967 c.447 Â§1; 1969 c.582 Â§4; 1973 c.830 Â§2; 1983 c.676 Â§5; 1985 c.398 Â§1; 1987 c.847 Â§1; 1991 c.518 Â§6; 1999 c.713 Â§1; 2007 c.386 Â§1; 2007 c.487 Â§5]

Â Â Â Â Â  480.530 Powers and duties of department. The Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Where it appears that a person is engaging in or is about to engage in an act or practice in violation of any provision of ORS 480.510 to 480.670, obtain without furnishing a bond, a restraining order and injunction from the circuit court in the county where the act or practice is occurring, or is threatened, enjoining the act or practice. However, before obtaining a restraining order and injunction, unless the act or practice constitutes an immediate threat to health and safety, the department shall first notify the person concerned of the departmentÂs intentions. The notice shall be in writing, shall advise the person concerned of the departmentÂs intentions and shall advise the person concerned of the right to appeal in writing within 10 days and that the appeal will be heard by the Board of Boiler Rules. In case there is a timely request for an appeal, proceedings will be stayed pending the appeal, unless the act or practice constitutes an immediate menace to health or safety or the person concerned fails to prosecute the appeal with diligence.

Â Â Â Â Â  (2) Keep a complete record of the types, dimensions, maximum allowable working pressures, age, location and date of the last recorded inspection of all boilers and pressure vessels to which ORS 480.510 to 480.670 apply.

Â Â Â Â Â  (3) Publish and distribute copies of the rules and regulations.

Â Â Â Â Â  (4) Check or cause to be checked the authenticity, appropriateness and expiration dates of licenses and certificates issued under ORS 480.510 to 480.670.

Â Â Â Â Â  (5) Administer written, oral or practical examinations to all applicants for certification as chief boiler inspector, deputy inspector or special inspector under ORS 480.565. [1961 c.485 Â§13; 1969 c.582 Â§5; 1971 c.753 Â§59; 1983 c.676 Â§6; 1991 c.518 Â§3; 2007 c.71 Â§162]

Â Â Â Â Â  480.535 Board of Boiler Rules; members; duties; qualifications; confirmation; rules. (1) The Board of Boiler Rules is established in the Department of Consumer and Business Services. The Governor shall appoint the board, which shall formulate and promulgate rules under ORS 480.510 to 480.670 for the safe construction, installation, inspection, operation, maintenance and repair of boilers and pressure vessels in this state and review determinations made by its staff concerning boilers and pressure vessels.

Â Â Â Â Â  (2) Eleven persons shall constitute the board, consisting of:

Â Â Â Â Â  (a) One person who is an owner and user or who is a representative and employee of an owner and user of a high pressure boiler in Oregon and who has had practical experience with high pressure boilers;

Â Â Â Â Â  (b) One person who is a manufacturer or who is a representative and employee of a manufacturer of boilers or of pressure vessels in
Oregon
;

Â Â Â Â Â  (c) One person who is regularly engaged in the inspection of boilers and pressure vessels and who is employed by an insurer who may and does write policies of boiler and pressure vessels explosion insurance in Oregon;

Â Â Â Â Â  (d) One person who is a mechanical engineer registered by the State of
Oregon
;

Â Â Â Â Â  (e) One person who is a boilermaker;

Â Â Â Â Â  (f) One person who is the owner and user or who is a representative and employee of an owner and user of a low pressure boiler in
Oregon
;

Â Â Â Â Â  (g) One person who is the owner and user or who is a representative and employee of an owner and user of a pressure vessel in Oregon and who has had practical experience with pressure vessels;

Â Â Â Â Â  (h) One person who is an owner or employee of a business engaged in the installation and repair of boilers;

Â Â Â Â Â  (i) One person who is a steamfitter;

Â Â Â Â Â  (j) One person who is a practical steam operating engineer; and

Â Â Â Â Â  (k) One person who is a member of the public not otherwise eligible for appointment to the board.

Â Â Â Â Â  (3) A member of the board who does not continue to meet the qualifications for board membership under subsection (2) of this section during the memberÂs term may not be appointed to a subsequent term.

Â Â Â Â Â  (4) The appointment of a member of the board is subject to confirmation by the Senate pursuant to section 4, Article III of the Oregon Constitution. [1961 c.485 Â§4; 1969 c.582 Â§6; 1971 c.753 Â§60; 1983 c.676 Â§7; 1991 c.518 Â§1; 1993 c.744 Â§142a; 2001 c.512 Â§1]

Â Â Â Â Â  480.540 Term of members; removal; meetings; compensation and expenses. (1) The term of office of a member of the Board of Boiler Rules is four years and no member shall be eligible for appointment to more than two full terms of office. A member shall continue to serve until a successor has been appointed and qualified. Vacancies shall be filled by appointment for the unexpired term.

Â Â Â Â Â  (2) In addition to ORS 480.545 and 480.615, the Board of Boiler Rules shall be governed by the following:

Â Â Â Â Â  (a) The board shall meet not less than four times a year.

Â Â Â Â Â  (b) The chief boiler inspector shall serve without a vote as secretary of the board.

Â Â Â Â Â  (c) The Governor may remove any member of the board for cause.

Â Â Â Â Â  (3) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495. [1961 c.485 Â§5; 1969 c.314 Â§54; 1983 c.676 Â§8; 1993 c.744 Â§143; 2007 c.71 Â§163]

Â Â Â Â Â  480.545 Rules; minimum safety standards; fees. (1) Under ORS chapter 183 the Board of Boiler Rules may adopt and enforce rules and minimum safety standards to carry out ORS 480.510 to 480.670 and adopt standards for persons performing welding on boilers and pressure vessels.

Â Â Â Â Â  (2) All proceedings in the administration of ORS 480.510 to 480.670 shall be conducted under ORS chapter 183 and, additionally, where applicable, under ORS 480.615.

Â Â Â Â Â  (3) In addition to the rules otherwise provided, and subject to ORS chapter 183, the board shall adopt rules concerning the times, dates, frequency and manner of giving notice to interested persons of intention to consider one or more of the things which the board may consider under this section.

Â Â Â Â Â  (4) All rules and minimum safety standards adopted under this section shall be reasonable and in substantial conformity with generally accepted nationwide engineering standards. In adopting rules the board shall consider the probability, extent and gravity of injuries to health and property which would result from the failure to adopt the standards being considered and the standards followed, proposed or approved by members of affected industries.

Â Â Â Â Â  (5) The board shall adopt rules establishing a continuing education requirement for persons described in ORS 480.630 (8) and fees necessary for the administration and enforcement of the continuing education requirement.

Â Â Â Â Â  (6) Any rule adopted by the board under ORS 480.510 to 480.670 shall be submitted to the Director of Department of Consumer and Business Services. The director shall have 30 calendar days from the date of adoption of the rules to review them. If the director fails to disapprove the rules within the 30-day period, the rules become effective in accordance with their terms and as provided by law. If the director disapproves the rules within the 30-day period, the rules immediately shall be returned to the board with the directorÂs written objections, and the rules do not become effective until approved by the director. [1961 c.485 Â§7; 1969 c.582 Â§7; 1983 c.676 Â§9; 1991 c.518 Â§4; 2001 c.678 Â§1; 2007 c.271 Â§8]

Â Â Â Â Â  480.550 Minimum safety standards; effect on existing vessels; application of subsequent amendments. (1) Until different rules are adopted, there is adopted as the minimum safety standards for boilers and pressure vessels the published codification of standard engineering practices and formulae known as the ÂBoiler and Pressure Vessel Code of the American Society of Mechanical Engineers,Â together with the published revisions and interpretations thereof in effect as of January 1, 1969.

Â Â Â Â Â  (2) Any vessel in use on July 1, 1961, or in use on the effective date of any adoption of different rules, shall be deemed to meet the minimum safety standards so long as the same use continues and no change occurs which would reduce the safety of its operation. Provided that if the Board of Boiler Rules finds that there is a variation from the minimum safety standards which is dangerous to health or safety, it may order that all vessels having a like variation be brought into conformity with the rules created under this section, or adopted after July 1, 1961, without variation.

Â Â Â Â Â  (3) The Board of Boiler Rules shall adopt minimum safety standards for pressure piping substantially equal to the published codification of standard engineering practices and formulae known as the ÂCode for Pressure PipingÂ of the American Society of Mechanical Engineers, numbered B 31.1, B 31.3, B 31.5, B 31.7 and B 31.9 together with the published revisions and interpretations thereof. [1961 c.485 Â§8; 1969 c.582 Â§8; 1973 c.830 Â§3; 1983 c.676 Â§9a; 1999 c.823 Â§1]

Â Â Â Â Â  480.555 Prohibitions relating to nonconforming vessels; exemptions. (1) Except as provided in ORS 480.525 (1), a person may not:

Â Â Â Â Â  (a) Make or direct the construction, installation, repair or alteration of a boiler or pressure vessel that does not meet minimum safety standards.

Â Â Â Â Â  (b) Lend, rent out, or offer to lend or to rent out, sell, offer for sale, or dispose of by gift or otherwise, for operation, a boiler or pressure vessel that does not meet the minimum safety standards.

Â Â Â Â Â  (c) Use, or attempt to use, a boiler or pressure vessel that fails to meet the minimum safety standards.

Â Â Â Â Â  (d) Make any installation of a boiler or pressure vessel or repair thereon affecting the strength or safety thereof without notifying the chief boiler inspector as prescribed by rules promulgated under ORS 480.545.

Â Â Â Â Â  (2) Nothing in this section restricts the construction of boilers or pressure vessels in
Oregon
that are installed outside
Oregon
and that do not conform to the provisions of ORS 480.510 to 480.670. [1961 c.485 Â§9; 1967 c.447 Â§5; 1969 c.582 Â§9; 1983 c.676 Â§10; 1991 c.518 Â§7; 2007 c.71 Â§164]

Â Â Â Â Â  480.557 [Formerly 447.135; 1987 c.847 Â§2; 1991 c.518 Â§8; repealed by 1999 c.712 Â§1 and 1999 c.713 Â§2]

Â Â Â Â Â  480.560 Inspections; testing; rules. (1) The Board of Boiler Rules shall adopt rules to provide for the inspection of the installation, operation and condition of boilers and pressure vessels that are used or proposed for use in this state and not made exempt from periodic inspection under ORS 480.510 to 480.670.

Â Â Â Â Â  (2) Pressure piping that is nonboiler external piping, but that excludes potable water nonboiler external piping, shall be inspected on installation only and may not thereafter be considered as part of the boiler for the purposes of any subsequent inspections required by this section. Fees for such inspections shall be as provided in ORS 480.605 (1).

Â Â Â Â Â  (3) If a hydrostatic test is necessary to determine the safety of a boiler or pressure vessel, the test shall be made by the owner or user of the boiler or pressure vessel and witnessed by a deputy or special inspector.

Â Â Â Â Â  (4) All boilers and pressure vessels to be installed in this state shall be inspected during construction:

Â Â Â Â Â  (a) By an inspector authorized to inspect boilers in this state or authorized under ORS 455.715 to 455.740 to perform inspections of boilers and pressure vessels identified by rule as provided in ORS 480.525 (4); or

Â Â Â Â Â  (b) If constructed outside of the state, by an inspector holding a certificate of competency issued by a state that has a standard of examination substantially equal to that of this state. [1961 c.485 Â§17; 1969 c.582 Â§10; 1973 c.830 Â§3a; 1983 c.676 Â§11; 1991 c.518 Â§9; 2007 c.487 Â§6]

Â Â Â Â Â  480.565 Chief and deputy inspectors; special inspectors. The Director of the Department of Consumer and Business Services shall:

Â Â Â Â Â  (1) Appoint a chief boiler inspector who has had practical experience in the construction, maintenance, repair or operation of high pressure boilers and pressure vessels as a mechanical engineer, practical steam operating engineer, boilermaker or boiler inspector and who:

Â Â Â Â Â  (a) Has passed a written examination, which shall be confined to questions the answers to which will aid in determining the fitness and competency of the applicant to inspect boilers and pressure vessels; or

Â Â Â Â Â  (b) Holds a certificate of competency as an inspector of boilers and pressure vessels issued by a state that has standards of examination equal to those of the State of Oregon and that recognizes certificates of competency issued by the State of Oregon, and has passed an examination that assesses the applicantÂs knowledge of ORS 480.510 to 480.670 and the rules adopted thereunder.

Â Â Â Â Â  (2) Appoint deputy inspectors who shall be responsible to the chief boiler inspector and who shall have qualified as provided in subsection (1) of this section, except that less practical experience shall be required.

Â Â Â Â Â  (3) Issue a certificate of competency as a special inspector to any individual who qualifies as provided in subsection (1) of this section, except that no more practical experience shall be required than is required of a deputy inspector, and who is continuously employed by:

Â Â Â Â Â  (a) An insurer who may and does write policies of boiler and pressure vessel insurance in
Oregon
; or

Â Â Â Â Â  (b) Any person operating pressure vessels in this state whose service, personnel, equipment and supervision meet the requirements prescribed by the Board of Boiler Rules. [1961 c.485 Â§12; 1969 c.582 Â§11; 1971 c.753 Â§61; 1991 c.518 Â§13; 2007 c.71 Â§165]

Â Â Â Â Â  480.570 Inspections by special inspectors or others; effect on permit fee; exempt boilers and vessels. (1) A special inspector receiving a certificate of competency under ORS 480.565 (3)(b) may not inspect under ORS 480.510 to 480.670 any boiler or pressure vessel not used or not to be used by the employer of the special inspector.

Â Â Â Â Â  (2) If a special inspector holds a certificate of competency issued under ORS 480.565 (3)(a), the special inspector:

Â Â Â Â Â  (a) May conduct periodic shop inspections of boilers and pressure vessels manufactured or to be installed in this state whether or not such boilers or pressure vessels are insured or will be insured by the employer of the special inspector; and

Â Â Â Â Â  (b) Upon being notified that the boilers or pressure vessels are ready for inspection, shall perform all installation and operating inspections required under ORS 480.510 to 480.670 on boilers and pressure vessels that are operated or insured by the special inspectorÂs employer.

Â Â Â Â Â  (3) A boiler contractor licensed under ORS 480.630 that performs an alteration or repair on a boiler or pressure vessel shall utilize the services of:

Â Â Â Â Â  (a) An authorized inspector certified under this chapter with whom the contractor has an agreement for inspection of the alteration or repair;

Â Â Â Â Â  (b) A special inspector of an insurance company with which the contractor has an inspection contract; or

Â Â Â Â Â  (c) A designated inspector who is authorized to inspect the alteration or repair.

Â Â Â Â Â  (4) A special inspectorÂs certificate of competency remains in force only while the special inspector is continuously employed by one of the persons mentioned in ORS 480.565 (3).

Â Â Â Â Â  (5) If a boiler or pressure vessel is inspected by a special inspector as provided in this section, the boiler or pressure vessel is subject during the inspection period to the special permit fee described in ORS 480.600 (2) instead of the operating permit fee established under ORS 480.595.

Â Â Â Â Â  (6) The Department of Consumer and Business Services may cause a deputy inspector to inspect or reinspect all boilers and pressure vessels that a special inspector is authorized or required to inspect. However, the deputy inspector may not conduct an internal inspection or reinspection unless there is a question as to whether or not the boiler or pressure vessel meets the minimum safety standards and the special inspector who made the original inspection, or the employer of the special inspector, is given reasonable notice and opportunity to be present during the internal inspection or reinspection.

Â Â Â Â Â  (7) Subsections (1) to (6) of this section do not apply to boilers or pressure vessels located in a residential structure that contains fewer than six dwelling units. [1961 c.485 Â§14; 1969 c.582 Â§12; 1983 c.676 Â§12; 1991 c.518 Â§5; 2007 c.487 Â§7]

Â Â Â Â Â  480.575 [1961 c.485 Â§15; 1969 c.582 Â§13; 1983 c.676 Â§13; 1999 c.598 Â§1; 2001 c.104 Â§222; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  480.580 Access to buildings and premises by inspectors. (1) The chief boiler inspector or any deputy inspector may, at all reasonable hours, in performance of the duties imposed by the provisions of ORS 480.510 to 480.670, enter into all buildings and upon all premises, except private residences, for the purpose of inspecting any boiler or pressure vessel that is covered by ORS 480.510 to 480.670 and that the chief boiler inspector or the deputy inspector has reasonable cause to believe is located therein.

Â Â Â Â Â  (2) No person shall interfere with or prevent any such inspection by the chief boiler inspector or a deputy inspector. [1961 c.485 Â§16; 1969 c.582 Â§14; 1983 c.676 Â§14; 2007 c.71 Â§166]

Â Â Â Â Â  480.585 Permit for operation of vessels; rules for waiver. (1) Any person may apply to the Department of Consumer and Business Services for an operating permit for a boiler or pressure vessel:

Â Â Â Â Â  (a) By filing reports showing details of the proposed construction before construction is started; or

Â Â Â Â Â  (b) By submitting satisfactory proof that the boiler or pressure vessel has been constructed in accordance with minimum safety standards and has been found to be safe.

Â Â Â Â Â  (2) An operating permit for a boiler or pressure vessel shall specify the maximum pressure under which the boiler or pressure vessel may be operated. Except as provided by regulation, a permit must be posted in the room containing the boiler or pressure vessel for which the permit is issued.

Â Â Â Â Â  (3) The department may at any time suspend or revoke an operating permit if the department finds that the boiler or pressure vessel, or related appurtenances, for which the permit was issued does not comply with ORS 480.510 to 480.670. Suspension of any permit continues in effect until the vessel conforms to ORS 480.510 to 480.670 and the permit is reissued. However, before suspending or revoking a permit, the department shall first notify the person concerned of the departmentÂs intention. The notice must be in writing and advise the person concerned of the right to appeal in writing within 10 days and that the appeal will be heard by the Board of Boiler Rules. If there is a timely appeal, the department may not suspend or revoke the permit pending the appeal unless the reason for suspension or revocation constitutes an immediate menace to health or safety or the person concerned fails to prosecute an appeal with diligence.

Â Â Â Â Â  (4)(a) Except as provided in ORS 480.510 to 480.670, a person may not operate a boiler or pressure vessel unless a valid operating permit issued under this section is attached to the boiler or pressure vessel or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (b) A person may not permit or suffer the operation of a boiler or pressure vessel on property the person owns, controls, manages or supervises unless a valid operating permit issued under this section is attached to the boiler or pressure vessel or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (c) The owner or lessee or person having possession of a boiler or pressure vessel may not permit or suffer the operation of the boiler or pressure vessel unless a valid operating permit issued under this section is attached to the boiler or pressure vessel or posted in a conspicuous place in the room where the boiler or pressure vessel is located.

Â Â Â Â Â  (5) The board may adopt rules waiving provisions of this section. [1961 c.485 Â§18; 1967 c.447 Â§2; 1969 c.582 Â§15; 1983 c.676 Â§15; 1993 c.744 Â§144; 2005 c.22 Â§367; 2007 c.487 Â§8]

Â Â Â Â Â  480.590 [1961 c.485 Â§10; repealed by 1983 c.676 Â§31]

Â Â Â Â Â  480.595 Permits; rules; fees. (1) The Department of Consumer and Business Services may adopt rules establishing procedures and requirements regarding operating permits, including but not limited to the term for which an operating permit is valid.

Â Â Â Â Â  (2) Upon timely receipt of an operating permit fee, the department may issue or renew an operating permit.

Â Â Â Â Â  (3) Operating permit fees shall be prescribed by the Board of Boiler Rules with approval of the Oregon Department of Administrative Services, and may be prorated.

Â Â Â Â Â  (4) Maximum operating permit fees shall be determined as follows:

Â Â Â Â Â Â Â Â Â Â  (a)Â Â Â Â  Boilers of 15 horsepower

Â Â Â Â Â Â Â Â Â Â  or less............................................... $ 65

Â Â Â Â Â Â Â Â Â Â  (b)Â Â Â Â  Boilers greater than 15

Â Â Â Â Â Â Â Â Â Â  horsepower to 100 horsepower....... $ 85

Â Â Â Â Â Â Â Â Â Â  (c)Â Â Â Â  Boilers greater than 100

Â Â Â Â Â Â Â Â Â Â  horsepower to 500 horsepower....... $100

Â Â Â Â Â Â Â Â Â Â  (d)Â Â Â  Boilers greater

Â Â Â Â Â Â Â Â Â Â  than 500 horsepower....................... $110

Â Â Â Â Â Â Â Â Â Â  (e)Â Â Â Â  Cast iron boilers...................... $ 65

Â Â Â Â Â Â Â Â Â Â  (f)Â Â Â Â  Pressure vessels having

Â Â Â Â Â Â Â Â Â Â  a product volume of

Â Â Â Â Â Â Â Â Â Â  20 cubic feet or less......................... $ 55

Â Â Â Â Â Â Â Â Â Â  (g)Â Â Â Â  Pressure vessels having

Â Â Â Â Â Â Â Â Â Â  a product volume

Â Â Â Â Â Â Â Â Â Â  greater than 20 cubic feet................ $ 75

Â Â Â Â Â  (5) A reinspection fee shall be charged at the maximum rate of $60 per hour for travel and inspection time to defray the cost of a reinspection when deviations from the minimum safety standards are found during any inspection. [1961 c.485 Â§19; 1967 c.447 Â§3; 1969 c.582 Â§16; 1973 c.830 Â§6; 1973 c.832 Â§18a; 1974 c.36 Â§17; 1981 c.566 Â§2; 1983 c.676 Â§16; 1991 c.201 Â§3; 2001 c.162 Â§1; 2007 c.487 Â§9]

Â Â Â Â Â  480.600 Special provisions on permit and inspection fees; notice from insurer. (1) The operating permit fee established under ORS 480.510 to 480.670, for a quantity of boilers or pressure vessels available for inspection at the same location, shall be fixed by the Board of Boiler Rules at cost, in accordance with the time required to conduct the inspection and the inspectorÂs mileage to the place of inspection. The operating permit fee charged for a quantity of boilers or pressure vessels available for inspection at the same location may not exceed the total amount that would be charged for individual boiler or pressure vessel operating permit fees under ORS 480.510 to 480.670.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 480.595, except as provided in this subsection, the owner or user of any boiler or pressure vessel that is to be inspected under ORS 480.570 (1) or (2) during the inspection period shall pay to the Department of Consumer and Business Services a special permit fee of $25. However, the department may require payment of an operating permit fee as provided in ORS 480.595 if the department finds the boiler or pressure vessel to be in violation of the minimum safety standards during the inspection period.

Â Â Â Â Â  (b) For a quantity of boilers or pressure vessels inspected at the same location, the board may establish a different special permit fee that recognizes the lower costs of handling. The special permit fee charged for a quantity of boilers or pressure vessels inspected at the same location may not exceed the total amount that would be charged for individual boiler or pressure vessel special permit fees under paragraph (a) of this subsection.

Â Â Â Â Â  (3) If an insurance company notifies its insured that the insurance company will no longer insure a boiler or pressure vessel, or that insurance on a boiler or pressure vessel is no longer in force, the insurance company shall also notify the chief boiler inspector, in a form and manner prescribed by the chief boiler inspector, of the description and vessel registration numbers of the boilers or pressure vessels for which insurance is canceled or suspended or is not to be renewed.

Â Â Â Â Â  (4) If an owner or user of a boiler or pressure vessel fails to pay any fee required by this chapter within 60 days after the date of depositing written notification in the United States mail, postage prepaid, and addressed to the last-known address of the owner or user, the fee is delinquent and shall be increased by an amount equal to 50 percent of the original fee. The court may award reasonable attorney fees to the department if the department prevails in an action to collect a fee required by this chapter. The court may award reasonable attorney fees to a defendant who prevails in an action to collect a fee required by this chapter if the court determines that the department had no objectively reasonable basis for asserting the claim or no reasonable basis for appealing an adverse decision of the trial court. [1961 c.485 Â§21; 1967 c.447 Â§4; 1969 c.582 Â§17; 1973 c.830 Â§7; 1973 c.832 Â§18b; 1974 c.36 Â§18; 1981 c.566 Â§3; 1981 c.897 Â§57; 1983 c.676 Â§17; 1991 c.201 Â§4; 1991 c.518 Â§18; 1995 c.696 Â§25; 1999 c.711 Â§1; 2007 c.487 Â§10]

Â Â Â Â Â  480.605 Miscellaneous fees. The Department of Consumer and Business Services may:

Â Â Â Â Â  (1) Collect fees for shop inspections, inspections of vessels and for inspection of vessels which have been changed in installation location after primary use and for any other type of inspection of boilers, pressure vessels or pressure piping which may be required by any person or persons, including any governmental units, all such inspections to be at the cost of inspection, in accordance with the time required to make the inspection, plus the expense of the inspector including lodging and travel. The hourly charge, or portion thereof, shall be fixed by the Board of Boiler Rules.

Â Â Â Â Â  (2) Collect a fee for welding and inspectorsÂ examinations and for the renewal of inspectorsÂ certifications. The amount of the fee shall be fixed by the board.

Â Â Â Â Â  (3) Collect an additional fee from the owner or user when it is necessary to make a special trip to witness the application of a hydrostatic or other test. The amount of the fee shall be fixed by the board. [1961 c.485 Â§22; 1969 c.582 Â§18; 1973 c.830 Â§8; 1993 c.744 Â§145; 2007 c.271 Â§9]

Â Â Â Â Â  480.607 Fee increase. Notwithstanding the fees prescribed in ORS 480.595 (4) and (5), 480.600 (2) and 480.630 (4) and (5), and subject to the prior approval of the Department of Consumer and Business Services, the Oregon Department of Administrative Services and a report to the Emergency Board prior to adopting the fees, the Board of Boiler Rules may increase the fees referred to in this section by an amount not greater than 10 percent. The fees shall be within the budget authorized by the Legislative Assembly as that budget may be modified by the Emergency Board. The fees must not exceed the cost of the program, including but not limited to the cost of administering a continuing education registry. [1983 c.676 Â§20b; 1991 c.703 Â§16; 2001 c.678 Â§2; 2005 c.758 Â§35; 2007 c.487 Â§11]

Â Â Â Â Â  480.610 Disposition of fees. All receipts from fees, charges, costs and expenses under ORS 480.510 to 480.670 shall be collected by the Department of Consumer and Business Services and paid into the Consumer and Business Services Fund created by ORS 705.145. Such moneys shall be used only for the administration and enforcement of ORS 480.510 to 480.670. [1961 c.485 Â§23; 1973 c.834 Â§42; 1983 c.676 Â§18; 1993 c.744 Â§146]

Â Â Â Â Â  480.615 Appeals. (1) The Board of Boiler Rules shall hear the appeal of an appellant who:

Â Â Â Â Â  (a) Has filed a timely written request and:

Â Â Â Â Â  (A) Has received notice that a restraining order or injunction will be sought;

Â Â Â Â Â  (B) Has received notice that an operating permit will be suspended or revoked; or

Â Â Â Â Â  (C) Is affected by either of such notices; or

Â Â Â Â Â  (b) Has filed a written request and who has reason to desire a change in the minimum safety standards or the rules.

Â Â Â Â Â  (2) The board shall set the time and place for hearing and give the appellant 10 daysÂ written notice.

Â Â Â Â Â  (3) All appeals shall be heard within three months of receipt of the request unless an immediate menace to health or safety is involved, in which case the appeal shall be heard within 20 days of receipt of the request.

Â Â Â Â Â  (4)(a) Two or more appeals may be consolidated for hearing, if based upon substantially the same facts.

Â Â Â Â Â  (b) The board and the appellant may subpoena witnesses, who shall receive the same compensation and mileage pay as circuit court witnesses.

Â Â Â Â Â  (c) A written or recorded record shall be kept. [1961 c.485 Â§26; 1983 c.676 Â§19; 1991 c.518 Â§10; 2007 c.71 Â§167; 2007 c.487 Â§12]

Â Â Â Â Â  480.630 Licensing of boiler contractors and persons installing, altering or repairing boilers or pressure vessels; examination; fee; continuing education. (1) A person engaging in the business of installing, repairing or altering boilers or pressure vessels must possess a boiler contractor license issued by the Department of Consumer and Business Services.

Â Â Â Â Â  (2) A person who installs, repairs or alters boilers or pressure vessels as the employee or agent of a business engaged in the installation, repair or alteration of boilers or pressure vessels must possess an employee or agent license issued by the department.

Â Â Â Â Â  (3) The chief boiler inspector may conduct examinations for licensing an employee or agent of a business to establish the competency of the applicant.

Â Â Â Â Â  (4) Upon payment of the applicable application fee, the department shall issue a license to an applicant who qualifies as provided in rules adopted under ORS 455.117 by the Board of Boiler Rules. Upon payment of the applicable renewal application fee, the department shall renew the license of a person who complies with ORS 480.510 to 480.670 and the rules adopted by the board under ORS 455.117 or 480.545. The fee to apply for or renew a license is:

Â Â Â Â Â  (a) $25 per year for an employee or agent license.

Â Â Â Â Â  (b) $150 per year for a boiler contractor license.

Â Â Â Â Â  (5) A person required to be licensed under this section may not install, alter or repair a boiler or pressure vessel unless an install, alter or repair permit is first secured from the department. Permits shall be issued only to persons possessing a valid boiler contractor license or as provided by the department by rule. An install, alter or repair permit fee of $15 shall be paid directly to the department.

Â Â Â Â Â  (6) If an emergency exists, a permit under subsection (5) of this section is not required in advance for boiler or pressure vessel installations or repair, provided that an application accompanied by the appropriate fee for the permit is submitted to the department within five days after the commencing of the boiler or pressure vessel work.

Â Â Â Â Â  (7) The license and examination requirements of this section and ORS 480.632 do not apply when a person is brought in from out of state to repair or alter a boiler or pressure vessel utilizing special tools or a special process for which that person is uniquely qualified. The activity shall be limited solely to the special process and the person performing the work shall have qualifications that meet or exceed license standards as determined by the chief boiler inspector. The chief boiler inspector shall be notified prior to performance of any work under this subsection.

Â Â Â Â Â  (8) If a license issued under subsection (4) of this section is of a class that authorizes a person to perform work equivalent to that performed by pressure vessel installers, building service mechanics, boilermakers or pressure piping mechanics, the person must comply with continuing education requirements. [1973 c.830 Â§4; 1983 c.676 Â§20; 1987 c.414 Â§36; 1991 c.201 Â§5; 2001 c.678 Â§3; 2005 c.758 Â§36; 2007 c.71 Â§168; 2007 c.487 Â§Â§13,13a]

Â Â Â Â Â  480.632 Employment of unlicensed worker prohibited. A person licensed, or required to be licensed, under ORS 480.630 to engage in the business of installing, repairing or altering boilers or pressure vessels may not employ any person to work on a boiler or pressure vessel unless the employed person has a valid license issued under ORS 480.630. [1983 c.676 Â§24; 2005 c.758 Â§37; 2007 c.306 Â§4]

Â Â Â Â Â  480.634 Exemption of journeyman plumber for certain activities. (1) A person who has a valid journeyman plumber license does not have to obtain a license under ORS 480.630 (2) to work as an employee of a business engaged in installing or replacing by nonwelded means a potable domestic water heater that:

Â Â Â Â Â  (a) Is not used for space heating;

Â Â Â Â Â  (b) Has a capacity that does not exceed 180 gallons;

Â Â Â Â Â  (c) Has a water temperature that does not exceed 210 degrees Fahrenheit;

Â Â Â Â Â  (d) Has a pressure that does not exceed 150 pounds per square inch gauge pressure; and

Â Â Â Â Â  (e) Has a heat input that does not exceed 750,000 BTU per hour.

Â Â Â Â Â  (2) Subsection (1) of this section does not allow construction, repair or alteration of the domestic potable water heater. [1991 c.518 Â§15; 2005 c.758 Â§38]

Â Â Â Â Â  480.635 [1973 c.830 Â§5; 1983 c.676 Â§21; repealed by 2005 c.758 Â§56]

Â Â Â Â Â  480.640 When court action not available. A person providing services connected with boilers or pressure vessels may not bring or maintain an action in the courts of this state to recover for those services unless the person alleges and proves that, at the time the services were performed, the person performing the services held a license issued under ORS 480.630. This section does not apply to a person exempted from licensing by ORS 480.630 (7). [1983 c.676 Â§25; 1991 c.518 Â§11; 2005 c.758 Â§39; 2007 c.487 Â§14]

Â Â Â Â Â  480.645 Standardized examination; administration. (1) The Board of Boiler Rules shall cause to be prepared examinations that are standardized. In standardizing examinations under this subsection, the board may adopt standardized examinations prepared by nationally recognized bodies.

Â Â Â Â Â  (2) The board shall allow any person who takes an examination to review the examination and test results of that person. [1983 c.676 Â§26; 1991 c.518 Â§12]

Â Â Â Â Â  480.647 Quality control procedures for welding on nonboiler external piping; rules. (1) The Board of Boiler Rules may adopt rules creating quality control procedures for welding on nonboiler external piping and may adopt its own
Oregon
welded stamp symbol.

Â Â Â Â Â  (2) The board shall not require the adoption of ÂRÂ stamp provisions of the National Board of Inspection Code or the American Society of Mechanical Engineers Certification of Authorization requirements related to boilers for welding on nonboiler external piping.

Â Â Â Â Â  (3) The board shall accept an ÂRÂ stamp certification by the National Board of Inspection Code or the American Society of Mechanical Engineers Certification of Authorization as meeting the requirements of subsection (1) of this section and may accept any other quality control program for welding that is at least equivalent to the Oregon quality control procedures adopted under subsection (1) of this section.

Â Â Â Â Â  (4) All review by the Department of Consumer and Business Services for individual approval of quality control procedures and requirements shall be charged at the shop inspection rates under ORS 480.605. [1991 c.518 Â§16; 1993 c.744 Â§148]

Â Â Â Â Â  480.660 Notice of violation; correction; when use prohibited; appeal. (1) If an inspector determines that any condition exists that is a violation of the safety standards prescribed pursuant to ORS 480.510 to 480.670, the inspector shall post a notice in plain view on or near the affected boiler or pressure vessel that specifies the defective condition, and shall provide a copy of the notice to the owner or user of the affected boiler or pressure vessel, or to a representative of the owner or user.

Â Â Â Â Â  (2) If no immediate hazard to health and safety is evident, the notice shall state that correction of the defective condition is required within 30 days of the date of the inspection. If the correction is not completed within the 30-day period, the owner or user of the boiler or pressure vessel may apply to the chief boiler inspector for extension of the time for making the correction. If the chief boiler inspector determines that corrective action was commenced within the time period specified in the notice, an extension may be granted for such time as is required to complete corrective action.

Â Â Â Â Â  (3) If an immediate hazard to health and safety is evident, the notice shall prohibit further use of the boiler or pressure vessel. The inspector immediately shall report that action to the chief boiler inspector.

Â Â Â Â Â  (4) If any person is aggrieved by a determination made upon inspection under this section, the person first shall appeal that determination to the chief boiler inspector and then to the Board of Boiler Rules. Subsequent appeal shall be as provided in ORS 183.480 to 183.540. [1983 c.676 Â§28]

Â Â Â Â Â  480.665 [1983 c.676 Â§27; 1991 c.734 Â§47; 1999 c.846 Â§3; repealed by 2001 c.411 Â§31]

Â Â Â Â Â  480.670 Civil penalty for Boiler and Pressure Vessel Law violations; disposition of penalty moneys. The Board of Boiler Rules may impose a civil penalty for a violation of ORS 480.510 to 480.670 or rules adopted for the administration and enforcement of those sections. Moneys received by the Department of Consumer and Business Services or the board from civil penalties imposed under this section or ORS 455.895 (1)(c) shall be deposited to the Consumer and Business Services Fund created under ORS 705.145 and used only for the administration and enforcement of ORS 480.510 to 480.670 and 480.990 (8). [2001 c.411 Â§10; 2007 c.898 Â§2]

Â Â Â Â Â  Note: The amendments to 480.670 by section 2, chapter 898, Oregon Laws 2007, become operative July 1, 2008, and apply to civil penalty moneys received on or after July 1, 2008. See sections 3 and 4, chapter 898, Oregon Laws 2007. The text that is operative until July 1, 2008, is set forth for the userÂs convenience.

Â Â Â Â Â  480.670. The Board of Boiler Rules may impose a civil penalty for a violation of ORS 480.510 to 480.670 or rules adopted for the administration and enforcement of those sections. The board shall impose a civil penalty authorized by this section as provided in ORS 455.895.

PENALTIES

Â Â Â Â Â  480.990 Penalties. (1) Violation of any provision of ORS 480.010 to 480.040 is a Class B violation.

Â Â Â Â Â  (2) Violation of any provision of ORS 480.050, 480.060 or 480.290 is a Class C misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 480.070 is a Class A misdemeanor.

Â Â Â Â Â  (4) Violation of ORS 480.085 is a Class B violation.

Â Â Â Â Â  (5) Violation of any provision of ORS 480.110 to 480.165 is a Class B misdemeanor. Violations thereof may be prosecuted in state or municipal courts when violations occur within the municipality served thereby. Justice courts shall have concurrent jurisdiction with circuit courts in all proceedings arising within ORS 480.110 to 480.165.

Â Â Â Â Â  (6) Subject to ORS 153.022, violation of any provision of ORS 480.210, 480.215, 480.235 and 480.265 or of any rule or regulation adopted under ORS 480.280 (1) is a Class B misdemeanor.

Â Â Â Â Â  (7) Violation of any provision of ORS 480.420 to 480.460 is a Class B violation.

Â Â Â Â Â  (8) Subject to ORS 153.022, violation of any provision of ORS 480.510 to 480.670, or any rule promulgated pursuant thereto, is a Class A misdemeanor. Whenever the Board of Boiler Rules has reason to believe that any person is liable to punishment under this subsection, it may certify the facts to the Attorney General, who may cause an appropriate proceeding to be brought. [Subsection (4) of 1963 Replacement Part enacted as 1961 c.722 Â§3; subsection (10) enacted as 1961 c.485 Â§24; subsection (4) enacted as 1963 c.384 Â§3; 1965 c.602 Â§24; subsection (3) enacted as 1967 c.417 Â§22; subsection (7) enacted as 1971 c.518 Â§25; 1983 c.676 Â§22; 1985 c.165 Â§3; 1987 c.158 Â§111; 1991 c.863 Â§59; 1999 c.1051 Â§193]

_______________



Chapter 481

Chapter 481 (Former Provisions)

Motor Vehicle Registration and Licensing; Dealers,

Wreckers and Transporters;  Motor Vehicles Division

REGISTRATION; DEALERS, WRECKERS

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by c.338, Oregon Laws 1983, and by c.16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

481.002 [1979 c.518 §4; repealed by 1983 c.338 §978]

481.004 [1979 c.871 §2; 1983 c.380 §1; repealed by 1983 c.338 §978]

481.005 [Amended by 1965 c.389 §1; 1969 c.605 §20; repealed by 1983 c.338 §978]

481.010 [Amended by 1959 c.152 §1; 1963 c.405 §1; 1965 c.98 §1; repealed by 1983 c.338 §978]

481.012 [1967 c.32 §2; repealed by 1983 c.338 §978]

481.015 [Amended by 1955 c.287 §24; 1955 c.697 §1; 1957 c.365 §1; 1959 c.683 §29; 1965 c.398 §3; 1969 c.599 §22; 1969 c.605 §21; 1973 c.249 §40; 1977 c.674 §1; 1979 c.229 §1; 1983 c.209 §1; 1983 c.748 §7; repealed by 1983 c.338 §978]

481.020 [Repealed by 1983 c.338 §978]

481.021 [1969 c.605 §2 (enacted in lieu of 481.022); 1971 c.529 §1; 1979 c.767 §1; 1983 c.311 §3; repealed by 1983 c.338 §978]

481.022 [1959 c.683 §2; repealed by 1969 c.605 §1 (481.021 enacted in lieu of 481.022)]

481.023 [1965 c.398 §2; 1977 c.362 §1; repealed by 1983 c.338 §978]

481.025 [Amended by 1955 c.697 §2; 1959 c.152 §2; 1965 c.343 §1; repealed by 1983 c.338 §978]

481.030 [Amended by 1983 c.145 §1; repealed by 1983 c.338 §978]

481.035 [Amended by 1953 c.380 §3; 1965 c.398 §4; 1974 c.55 §1; repealed by 1983 c.338 §978]

481.040 [Amended by 1957 c.184 §1; 1965 c.343 §2; 1977 c.31 §1; 1977 c.882 §1; repealed by 1983 c.338 §978]

481.045 [Amended by 1965 c.343 §3; 1977 c.362 §2; 1979 c.518 §5; repealed by 1983 c.338 §978]

481.048 [1969 c.598 §2; 1971 c.618 §1; repealed by 1983 c.338 §978]

481.050 [Amended by 1965 c.398 §5; repealed by 1983 c.338 §978]

481.055 [Amended by 1965 c.398 §5; repealed by 1983 c.338 §978]

481.060 [Amended by 1955 c.212 §1; 1959 c.110 §1; 1959 c.683 §3; 1969 c.605 §22; 1977 c.806 §7; 1983 c.311 §4; repealed by 1983 c.338 §978]

481.065 [Amended by 1977 c.362 §3; repealed by 1983 c.338 §978]

481.070 [Amended by 1979 c.871 §5; repealed by 1983 c.338 §978]

481.075 [Amended by 1957 c.483 §1; 1963 c.64 §1; 1965 c.253 §147; 1965 c.398 §6; 1967 c.488 §1; 1969 c.598 §3; 1969 c.605 §23; 1971 c.618 §2; 1975 c.271 §1; 1977 c.806 §8; 1977 c.885 §1; 1979 c.379 §5; 1983 c.748 §8; repealed by 1983 c.338 §978]

481.080 [Repealed by 1983 c.338 §978]

481.085 [Amended by 1959 c.683 §28; 1969 c.309 §8; repealed by 1971 c.734 §21]

481.090 [Amended by 1981 c.314 §1; repealed by 1983 c.338 §978]

481.092 [1971 c.734 §72; repealed by 1983 c.338 §978]

481.095 [Amended by 1979 c.284 §156; repealed by 1983 c.338 §978]

481.097 [1975 c.451 §173b; repealed by 1983 c.338 §978]

481.100 [1965 c.98 §3; 1969 c.605 §24; repealed by 1983 c.338 §978]

481.103 [1977 c.459 §2; repealed by 1983 c.338 §978]

481.105 [Amended by 1959 c.683 §6; 1961 c.56 §1; 1963 c.46 §1; 1965 c.343 §4; 1967 c.515 §3; 1969 c.605 §25; 1971 c.529 §8; 1975 c.209 §1; 1975 c.451 §174; 1975 c.681 §6a; 1979 c.379 §5a; 1983 c.152 §1; 1983 c.748 §9; repealed by 1983 c.338 §978; 1985 c.305 §4]

481.107 [1967 c.464 §5; 1975 c.451 §175; 1983 c.678 §1; repealed by 1983 c.338 §978]

481.108 [1983 c.678 §3; repealed by 1985 c.16 §475]

481.110 [Amended by 1959 c.683 §7; 1965 c.343 §5; 1969 c.605 §26; 1971 c.529 §9; 1975 c.209 §2; 1975 c.451 §176; 1983 c.748 §10; repealed by 1983 c.338 §978]

481.112 [1983 c.145 §7; repealed by 1985 c.16 §475]

481.115 [Amended by 1963 c.108 §1; 1965 c.343 §6; 1973 c.666 §1; 1975 c.209 §3; 1975 c.451 §177; 1979 c.322 §1; 1981 c.314 §2; repealed by 1983 c.338 §978]

481.117 [Formerly 481.515; repealed by 1983 c.338 §978]

481.120 [Amended by 1971 c.292 §1; 1975 c.159 §1; 1979 c.518 §9; repealed by 1983 c.338 §978]

481.123 [1979 c.518 §7; repealed by 1983 c.338 §978]

481.125 [Amended by 1975 c.159 §2; 1975 c.451 §178; repealed by 1983 c.338 §978; 1985 c.547 §3]

481.127 [1975 c.159 §4; repealed by 1983 c.338 §978; 1985 c.547 §4]

481.130 [Amended by 1975 c.209 §4; 1975 c.451 §179; 1979 c.518 §10; 1983 c.663 §4; repealed by 1983 c.338 §978]

481.135 [Amended by 1955 c.90 §1; 1965 c.384 §1; 1973 c.727 §1; 1975 c.602 §1; 1983 c.145 §3; repealed by 1983 c.338 §978]

481.140 [Amended by 1955 c.24 §1; 1959 c.683 §19; 1963 c.405 §2; 1969 c.605 §27; 1971 c.529 §6; 1973 c.727 §2; 1975 c.602 §2; 1983 c.311 §5; 1983 c.748 §11; repealed by 1983 c.338 §978]

481.145 [Subsection (3) (1965 Replacement Part) enacted as 1955 c.90 §2; 1961 c.246 §1; 1967 c.463 §6; 1973 c.727 §3; 1975 c.602 §3; repealed by 1983 c.338 §978]

481.150 [Amended by 1959 c.152 §3; 1963 c.405 §3; 1975 c.451 §180; repealed by 1983 c.338 §978; 1985 c.305 §5]

481.152 [1979 c.322 §8; repealed by 1983 c.338 §978]

481.153 [1979 c.322 §9; repealed by 1983 c.338 §978]

481.155 [Amended by 1955 c.83 §1; 1955 c.487 §3; 1957 c.155 §1; 1969 c.605 §28; 1977 c.687 §1; 1979 c.849 §1; repealed by 1983 c.338 §978]

481.157 [1959 c.683 §21; repealed by 1963 c.289 §1 (481.158 enacted in lieu of 481.157)]

481.158 [1963 c.289 §2 (enacted in lieu of 481.157); 1969 c.605 §29; repealed by 1983 c.338 §978]

481.160 [Amended by 1955 c.48 §1; 1957 c.292 §1; 1961 c.45 §1; 1963 c.261 §1; repealed by 1969 c.294 §25]

481.161 [1965 c.206 §2; repealed by 1969 c.294 §25]

481.162 [1955 c.487 §2; repealed by 1969 c.294 §25]

481.165 [Amended by 1975 c.451 §181; repealed by 1983 c.338 §978]

481.170 [Amended by 1973 c.805 §1; 1975 c.451 §182; 1977 c.257 §1; 1983 c.145 §4; 1983 c.663 §5; repealed by 1983 c.338 §978]

481.175 [Repealed by 1955 c.8 §1]

481.177 [1967 c.582 §2 (enacted in lieu of 481.180); 1971 c.529 §21; 1973 c.91 §4; 1975 c.209 §5; 1975 c.451 §183; 1977 c.718 §2; 1979 c.322 §2; 1983 c.311 §6; repealed by 1983 c.338 §978; 1985 c.416 §3; 1985 c.547 §5]

481.178 [1967 c.582 §3 (enacted in lieu of 481.180); 1971 c.264 §1; 1971 c.529 §29; 1979 c.322 §3; 1983 c.311 §7; repealed by 1983 c.338 §978; 1985 c.547 §6]

481.179 [1967 c.582 §4 (enacted in lieu of 481.180); repealed by 1983 c.338 §978]

481.180 [Amended by 1955 c.204 §1; 1955 c.668 §7; 1959 c.683 §22; 1963 c.289 §3; repealed by 1967 c.582 §1 (481.177, 481.178 and 481.179 enacted in lieu of 481.180)]

481.181 [1983 c.152 §3; repealed by 1985 c.16 §475; 1985 c.416 §4]

481.182 [1965 c.37 §2; repealed by 1983 c.338 §978]

481.183 [1959 c.683 §24; repealed by 1963 c.289 §4]

481.184 [1969 c.224 §2; repealed by 1983 c.338 §978]

481.186 [1981 c.125 §2; 1983 c.145 §8; repealed by 1983 c.338 §978]

481.190 [1971 c.454 §§11, 12; 1973 c.835 §71; 1974 c.73 §3; 1975 c.535 §1; 1975 c.670 §5; 1977 c.787 §1; 1979 c.481 §1; 1981 c.620 §1; 1983 c.145 §8a; 1983 c.196 §2; 1983 c.679 §16; repealed by 1983 c.338 §978; 1985 c.222 §4]

481.195 [1974 s.s. c.73 §6; repealed by 1975 c.535 §5]

481.200 [1974 s.s. c.73 §7; 1975 c.451 §185; 1975 c.535 §4; repealed by 1983 c.338 §978]

481.202 [Formerly part of 481.990; 1969 c.605 §30; 1975 c.357 §1; 1975 c.451 §186; 1983 c.201 §3; 1983 c.416 §3; repealed by 1983 c.338 §978]

481.205 [Amended by 1957 c.289 §1; 1963 c.405 §4; 1965 c.384 §2; 1969 c.605 §31; 1971 c.529 §32; 1973 c.81 §2; 1973 c.727 §4; 1975 c.451 §187; 1975 c.602 §4c; 1975 c.670 §1; 1979 c.518 §11; 1979 c.871 §6a; 1981 c.297 §1; repealed by 1983 c.338 §978]

481.210 [Amended by 1953 c.380 §3; 1955 c.736 §1; 1959 c.110 §2; 1959 c.152 §4; 1959 c.417 §4; 1961 c.539 §1; 1965 c.384 §3; 1965 c.389 §2; 1967 c.481 §1; 1969 c.36 §1; 1973 c.727 §5; 1974 c.55 §2; 1979 c.379 §6; 1983 c.145 §9; 1983 c.416 §4; 1983 c.679 §21; repealed by 1983 c.338 §978; 1985 c.547 §8]

481.215 [Amended by 1955 c.212 §2; 1957 c.677 §1; 1959 c.110 §3; 1959 c.152 §5; 1959 c.683 §17; 1963 c.405 §5; 1965 c.255 §1; 1969 c.605 §32; 1975 c.602 §5; repealed by 1983 c.338 §978]

481.220 [Amended by 1959 c.152 §6; 1959 c.417 §5; 1963 c.405 §6; 1975 c.451 §188; 1983 c.145 §10; 1983 c.679 §17; repealed by 1983 c.338 §978]

481.223 [1983 c.416 §2; repealed by 1985 c.16 §475]

481.224 [1983 c.201 §2; repealed by 1985 c.16 §475]

481.225 [Amended by 1957 c.391 §1; 1959 c.514 §1; 1965 c.181 §1; 1971 c.655 §247; 1973 c.396 §6; 1975 c.451 §189; 1977 c.253 §41; 1977 c.684 §1; repealed by 1983 c.679 §1 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1983 c.338 §978]

481.227 [1977 c.684 §3; repealed by 1983 c.338 §978 and 1983 c.679 §22]

481.230 [Amended by 1955 c.95 §1; 1959 c.152 §7; 1963 c.405 §7; 1967 c.32 §3; 1969 c.605 §33; 1971 c.529 §7; 1973 c.81 §3; 1973 c.805 §2; 1975 c.209 §6; 1975 c.357 §2; 1975 c.451 §190; 1979 c.809 §8a; 1979 c.871 §7; 1983 c.201 §4; repealed by 1983 c.338 §978]

481.232 [1953 c.305 §1; 1979 c.775 §1; repealed by 1983 c.338 §978]

481.233 [1983 c.678 §6; repealed by 1985 c.16 §475]

481.235 [Amended by 1959 c.187 §1; 1963 c.405 §8; 1967 c.84 §1; 1971 c.169 §1; 1973 c.727 §6; 1979 c.322 §4; 1983 c.678 §4; repealed by 1983 c.338 §978]

481.240 [Amended by 1969 c.605 §34; 1981 c.382 §1; repealed by 1983 c.338 §978]

481.245 [Amended by 1967 c.175 §4; 1969 c.605 §35; repealed by 1983 c.338 §978]

481.250 [Repealed by 1967 c.175 §6]

481.255 [Amended by 1953 c.54 §3; 1953 c.305 §2; 1969 c.605 §36; 1975 c.451 §191; repealed by 1983 c.338 §978]

481.257 [1959 c.152 §12; 1961 c.255 §1; 1975 c.451 §192; repealed by 1981 c.115 §1]

481.260 [Amended by 1959 c.282 §1; 1961 c.56 §2; 1963 c.405 §9; 1965 c.18 §1; 1967 c.515 §4; 1969 c.605 §37; 1975 c.451 §193; 1979 c.871 §8; 1981 c.314 §3; 1983 c.152 §4; repealed by 1983 c.338 §978]

481.265 [Subsection (4) of 1961 Replacement Part enacted as 1959 c.15 §2; 1963 c.493 §1; 1973 c.81 §1; 1973 c.727 §7; 1975 c.451 §194; 1981 c.135 §3; 1981 c.297 §2; repealed by 1983 c.338 §978]

481.267 [1981 c.135 §2; repealed by 1983 c.338 §978]

481.270 [Amended by 1953 c.607 §2; 1959 c.197 §1; 1959 c.417 §1; 1959 c.683 §25; 1965 c.86 §1; 1969 c.605 §38; 1971 c.529 §2; 1973 c.402 §27; 1975 c.681 §7; 1979 c.379 §6a; 1979 c.692 §8; 1983 c.748 §12; repealed by 1983 c.338 §978]

481.272 [1959 c.417 §3; 1961 c.539 §2; 1963 c.405 §10; 1965 c.398 §7; 1969 c.605 §39; repealed by 1983 c.338 §978]

481.275 [Amended by 1953 c.607 §2; repealed by 1963 c.162 §3]

481.280 [Amended by 1979 c.322 §5; repealed by 1983 c.338 §978]

481.285 [1971 c.211 §2; 1977 c.655 §1; 1979 c.871 §9; repealed by 1983 c.338 §978]

481.290 [1971 c.211 §3; repealed by 1983 c.338 §978]

481.295 [1975 c.670 §3; repealed by 1983 c.338 §978]

481.300 [1979 c.518 §12c; repealed by 1983 c.338 §978]

481.305 [Amended by 1955 c.245 §1; 1955 c.697 §3; 1963 c.33 §1; 1975 c.451 §195; 1977 c.674 §2; 1983 c.408 §2; repealed by 1983 c.338 §978]

481.310 [Amended by 1955 c.217 §1; 1959 c.328 §1; 1963 c.33 §2; 1975 c.451 §196; 1979 c.518 §12; 1979 c.871 §10a; 1983 c.408 §3; repealed by 1983 c.338 §978]

481.312 [1955 c.697 §6; 1957 c.365 §2; 1959 c.683 §30; 1969 c.605 §40; 1983 c.209 §2; 1983 c.748 §13; repealed by 1983 c.338 §978]

481.315 [Amended by 1963 c.433 §1; 1975 c.209 §7; 1975 c.451 §197; 1977 c.674 §3; 1983 c.408 §5; repealed by 1983 c.338 §978]

481.320 [Amended by 1983 c.408 §6; repealed by 1983 c.338 §978]

481.325 [Amended by 1953 c.54 §3; 1959 c.670 §1; 1971 c.529 §22; 1973 c.91 §7; 1973 c.727 §8; 1975 c.451 §198; 1977 c.674 §4; 1979 c.871 §11; 1983 c.408 §7; repealed by 1983 c.338 §978]

481.330 [Amended by 1975 c.451 §199; repealed by 1983 c.338 §978]

481.335 [Amended by 1967 c.85 §1; 1971 c.169 §2; 1971 c.529 §23; 1975 c.451 §200; repealed by 1983 c.338 §978 and 1983 c.408 §23]

481.340 [Amended by 1971 c.529 §30; 1979 c.518 §12a; repealed by 1983 c.338 §978; 1985 c.547 §7]

481.345 [Amended by 1961 c.524 §1; 1967 c.590 §16; 1971 c.371 §2; 1973 c.811 §2; 1975 c.417 §1; 1977 c.509 §1; 1977 c.610 §1a; 1979 c.186 §25; 1983 c.408 §12; repealed by 1983 c.338 §978]

481.347 [1971 c.371 §4; repealed by 1983 c.338 §978]

481.350 [Amended by 1955 c.217 §2; 1961 c.524 §2; 1971 c.371 §1; 1973 c.811 §3; 1977 c.674 §5; 1979 c.518 §13; 1983 c.408 §13; repealed by 1983 c.338 §978]

481.353 [1971 c.371 §5; repealed by 1983 c.338 §978]

481.355 [Amended by 1955 c.245 §2; 1961 c.524 §3; 1963 c.44 §1; 1973 c.811 §4; 1975 c.261 §1; 1981 c.489 §11; 1983 c.408 §14; repealed by 1983 c.338 §978]

481.360 [Amended by 1961 c.524 §4; 1973 c.811 §5; 1975 c.209 §8; 1983 c.408 §15; repealed by 1983 c.338 §978]

481.365 [Repealed by 1963 c.44 §2 (481.366 enacted in lieu of 481.365)]

481.366 [1963 c.44 §3 (enacted in lieu of 481.365); 1973 c.811 §6; repealed by 1983 c.338 §978]

481.370 [Amended by 1953 c.33 §2; 1961 c.524 §5; 1973 c.811 §7; 1975 c.417 §2; repealed by 1983 c.338 §978]

481.380 [1955 c.668 §2; 1975 c.261 §2; 1983 c.408 §17; repealed by 1983 c.338 §978]

481.385 [1955 c.668 §3; 1967 c.31 §1; 1975 c.451 §201; 1983 c.408 §17; repealed by 1983 c.338 §978]

481.390 [1955 c.668 §4; 1971 c.529 §24; 1983 c.408 §18; repealed by 1983 c.338 §978]

481.393 [1971 c.529 §28; 1983 c.408 §19; repealed by 1983 c.338 §978]

481.395 [1955 c.668 §5; 1967 c.31 §2; 1971 c.529 §25; 1975 c.451 §202; 1983 c.408 §20; repealed by 1983 c.338 §978]

481.400 [1955 c.668 §6; 1971 c.529 §26; repealed by 1983 c.338 §978]

481.405 [Amended by 1963 c.405 §11; 1965 c.343 §7; 1967 c.464 §1; 1973 c.666 §2; 1975 c.451 §203; 1979 c.322 §6; 1981 c.314 §4; repealed by 1983 c.338 §978]

481.410 [Amended by 1965 c.343 §8; 1967 c.464 §2; 1969 c.386 §4; 1975 c.451 §204; 1981 c.382 §2; repealed by 1983 c.338 §978]

481.412 [1965 c.343 §§10, 11; 1969 c.386 §5; 1973 c.91 §9; repealed by 1977 c.260 §1 (481.413 enacted in lieu of 481.412)]

481.413 [1977 c.260 §2 (enacted in lieu of 481.412); 1983 c.644 §1; 1983 c.748 §14; repealed by 1983 c.338 §978]

481.415 [Amended by 1965 c.343 §12; 1971 c.117 §1; 1981 c.382 §3; repealed by 1983 c.338 §978]

481.420 [Amended by 1955 c.697 §4; 1975 c.451 §205; repealed by 1981 c.314 §7]

481.423 [1969 c.605 §56; 1971 c.529 §10; 1973 c.91 §3; 1983 c.311 §8; 1983 c.748 §15; repealed by 1983 c.338 §978; 1985 c.416 §5]

481.425 [Repealed by 1983 c.338 §978]

481.427 [1979 c.871 §4; repealed by 1983 c.338 §978]

481.430 [Amended by 1957 c.187 §1; 1961 c.524 §6; 1963 c.405 §12; 1975 c.209 §9; 1975 c.417 §3; 1983 c.408 §21; repealed by 1983 c.338 §978]

481.435 [Amended by 1953 c.224 §4; 1961 c.524 §7; 1965 c.343 §13; 1975 c.209 §10; 1979 c.518 §14; 1983 c.408 §22; repealed by 1983 c.338 §978]

481.437 [1977 c.806 §2; 1979 c.518 §14a; repealed by 1983 c.338 §978]

481.438 [1977 c.806 §3; repealed by 1983 c.338 §978]

481.439 [1977 c.806 §4; repealed by 1983 c.338 §978]

481.440 [Amended by 1971 c.292 §2; 1975 c.209 §11; 1975 c.451 §206; repealed by 1977 c.806 §17]

481.441 [1977 c.806 §5; repealed by 1983 c.338 §978]

481.442 [1977 c.806 §6; repealed by 1983 c.338 §978]

481.444 [1973 c.811 §9; 1975 c.417 §4; 1977 c.610 §2; 1979 c.518 §15; 1983 c.663 §3; repealed by 1983 c.338 §978]

481.448 [1973 c.811 §12; 1975 c.417 §5; 1979 c.518 §16; repealed by 1983 c.338 §978]

481.450 [1969 c.605 §4; 1971 c.529 §4; 1973 c.727 §9; 1977 c.760 §1; 1979 c.767 §2; 1983 c.311 §9; 1983 c.363 §1; 1983 c.449 §2; repealed by 1983 c.338 §978]

481.455 [1959 c.683 §5; 1969 c.605 §41; repealed by 1971 c.529 §37]

481.460 [1959 c.683 §9; 1961 c.410 §1; 1969 c.605 §5; 1971 c.529 §20; 1979 c.322 §10; 1983 c.311 §10; repealed by 1983 c.338 §978]

481.465 [1959 c.683 §10; 1963 c.342 §1; repealed by 1969 c.605 §6 (481.466 and 481.468 enacted in lieu of 481.465)]

481.466 [1969 c.605 §7 (481.466 enacted in lieu of 481.465); repealed by 1971 c.529 §37]

481.467 [1971 c.529 §18; 1983 c.311 §11; repealed by 1983 c.338 §978]

481.468 [1969 c.605 §8 (481.468 enacted in lieu of 481.465); repealed by 1971 c.529 §37]

481.470 [1959 c.683 §11; 1963 c.342 §2; repealed by 1969 c.605 §9 (481.471 enacted in lieu of 481.470)]

481.471 [1969 c.605 §10 (enacted in lieu of 481.470); repealed by 1971 c.529 §37]

481.472 [1961 c.410 §§2, 3; 1963 c.405 §13; 1969 c.605 §43; repealed by 1971 c.529 §37]

481.474 [1971 c.529 §19; 1983 c.748 §16; repealed by 1983 c.338 §978]

481.475 [1959 c.683 §12; 1961 c.410 §4; 1967 c.481 §2; 1969 c.605 §44; repealed by 1971 c.529 §37]

481.480 [1959 c.683 §13; 1963 c.576 §43; 1969 c.605 §45; repealed by 1971 c.529 §37]

481.485 [1959 c.683 §14; 1969 c.605 §47; repealed by 1971 c.529 §37]

481.490 [1959 c.683 §15; 1969 c.605 §48; 1983 c.748 §17; repealed by 1983 c.338 §978]

481.500 [1959 c.683 §16; 1965 c.343 §14; 1969 c.605 §49; repealed by 1971 c.529 §37]

481.504 [1959 c.683 §27; 1969 c.605 §50; repealed by 1971 c.529 §37]

481.505 [Repealed by 1959 c.664 §30]

481.507 [1953 c.162 §1; repealed by 1959 c.664 §30]

481.508 [1963 c.45 §2; 1969 c.605 §51; 1983 c.748 §18; repealed by 1983 c.338 §978]

481.510 [Repealed by 1959 c.664 §30]

481.512 [1969 c.605 §42; 1971 c.529 §3; 1979 c.767 §3; 1981 c.305 §1; 1983 c.311 §12; repealed by 1983 c.338 §978]

481.515 [Renumbered 481.117]

481.516 [1973 c.91 §2; 1975 c.209 §12; repealed by 1983 c.338 §978]

481.518 [1983 c.748 §§2, 3; repealed by 1985 c.16 §475]

481.519 [1983 c.679 §2 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.520 [Repealed by 1959 c.664 §30]

481.521 [1983 c.679 §3 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.523 [1983 c.679 §5 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.525 [Repealed by 1959 c.664 §30]

481.526 [1983 c.679 §6 (481.519 to 481.537 and 481.992 enacted in lieu of 481.825); repealed by 1985 c.16 §475]

481.527 [1983 c.679 §7 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.528 [1983 c.679 §8 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.530 [Repealed by 1959 c.664 §30]

481.531 [1983 c.679 §9 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.533 [1983 c.679 §10 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.535 [Repealed by 1959 c.664 §30]

481.537 [1983 c.679 §15 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.540 [Amended by 1959 c.480 §5; 1959 c.481 §1; renumbered 481.950]

481.545 [Amended by 1955 c.287 §25; renumbered 481.955]

481.550 [Amended by 1955 c.287 §26; renumbered 481.960]

481.555 [1969 c.309 §2; repealed by 1983 c.338 §978]

481.560 [1969 c.309 §3; repealed by 1983 c.338 §978]

481.565 [1969 c.309 §4; repealed by 1983 c.338 §978]

481.570 [1969 c.309 §5; repealed by 1983 c.338 §978]

481.575 [1969 c.309 §6; repealed by 1983 c.338 §978]

481.580 [1969 c.309 §7; repealed by 1983 c.338 §978]

481.605 [Repealed by 1953 c.270 §2]

481.610 [Repealed by 1953 c.270 §2]

481.615 [Repealed by 1953 c.270 §2]

481.620 [1969 c.294 §3; 1979 c.871 §12; repealed by 1983 c.338 §978]

481.625 [1969 c.294 §2; repealed by 1983 c.338 §978]

481.630 [1969 c.294 §4; repealed by 1983 c.338 §978]

481.635 [1969 c.294 §5; repealed by 1983 c.338 §978]

481.640 [1969 c.294 §6; repealed by 1983 c.338 §978]

481.645 [1969 c.294 §7; repealed by 1983 c.338 §978]

481.650 [1969 c.294 §9; repealed by 1983 c.338 §978]

481.655 [1969 c.294 §12; repealed by 1983 c.338 §978]

481.660 [1969 c.294 §13; repealed by 1983 c.338 §978]

481.665 [1969 c.294 §15; repealed by 1983 c.338 §978]

481.670 [1969 c.294 §16; repealed by 1983 c.338 §978]

481.675 [1969 c.294 §17; repealed by 1983 c.338 §978]

481.680 [1969 c.294 §20; repealed by 1983 c.338 §978]

481.685 [1969 c.294 §18; repealed by 1983 c.338 §978]

481.690 [1969 c.294 §19; repealed by 1983 c.338 §978]

481.695 [1969 c.294 §21; repealed by 1983 c.338 §978]

481.705 [1969 c.294 §22; repealed by 1983 c.338 §978]

481.710 [1969 c.294 §8; repealed by 1983 c.338 §978]

481.715 [1969 c.294 §10; repealed by 1983 c.338 §978]

481.720 [1969 c.294 §11; repealed by 1983 c.338 §978]

481.725 [1969 c.294 §14; repealed by 1983 c.338 §978]

481.730 [1969 c.294 §§23, 24; repealed by 1983 c.338 §978]

481.770 [1971 c.618 §4; 1977 c.475 §1; repealed by 1983 c.338 §978]

481.773 [1983 c.288 §§4, 5; repealed by 1985 c.16 §475]

481.775 [1971 c.618 §5; 1975 c.451 §207; repealed by 1983 c.338 §978]

481.780 [1971 c.618 §6; 1983 c.288 §1; repealed by 1983 c.338 §978]

481.785 [1971 c.618 §7; 1975 c.451 §208; 1977 c.475 §3; 1981 c.382 §4; 1983 c.288 §6; repealed by 1983 c.338 §978]

481.790 [1971 c.618 §8; 1975 c.451 §209; 1983 c.288 §7; repealed by 1983 c.338 §978]

481.795 [1971 c.618 §9; 1983 c.288 §8; repealed by 1983 c.338 §978]

481.800 [1971 c.618 §10; 1975 c.451 §210; 1977 c.475 §2; 1983 c.288 §9; repealed by 1983 c.338 §978]

481.805 [1971 c.618 §25; 1973 c.26 §3; 1977 c.263 §6; 1977 c.475 §4; 1983 c.288 §10; repealed by 1983 c.338 §978]

481.810 [1971 c.618 §26; 1977 c.475 §5; repealed by 1983 c.338 §978]

481.825 [1975 c.710 §2; repealed by 1979 c.379 §12]

481.827 [1981 c.489 §2; 1983 c.436 §5; repealed by 1983 c.338 §978]

481.829 [1981 c.489 §3; 1983 c.436 §6; repealed by 1983 c.338 §978]

481.830 [1975 c.710 §3; repealed by 1979 c.379 §12]

481.833 [1981 c.489 §3a; 1983 c.436 §7; repealed by 1983 c.338 §978]

481.835 [1975 c.710 §4; repealed by 1979 c.379 §12]

481.837 [1981 c.489 §4; 1983 c.436 §8; repealed by 1983 c.338 §978]

481.839 [1981 c.489 §5; 1983 c.436 §9; repealed by 1983 c.338 §978]

481.840 [1975 c.710 §5; repealed by 1979 c.379 §12]

481.843 [1981 c.489 §6; 1983 c.436 §10; repealed by 1983 c.338 §978]

481.845 [1975 c.710 §6; repealed by 1979 c.379 §12]

481.847 [1981 c.489 §7; repealed by 1983 c.338 §978]

481.849 [1981 c.489 §8; 1983 c.436 §11; repealed by 1983 c.338 §978]

481.850 [1975 c.710 §9; repealed by 1979 c.379 §12]

481.853 [1981 c.489 §10; repealed by 1983 c.338 §978]

481.855 [1975 c.710 §11; repealed by 1979 c.379 §12]

481.875 [1975 c.681 §1; repealed by 1979 c.379 §12]

481.880 [1975 c.681 §2; repealed by 1979 c.379 §12]

481.885 [1975 c.681 §3; repealed by 1979 c.379 §12]

481.890 [1975 c.681 §§4, 5; repealed by 1979 c.379 §12]

481.905 [1955 c.287 §1; repealed by 1969 c.599 §68]

481.910 [1955 c.287 §2; 1965 c.536 §1; 1969 c.599 §23; 1973 c.249 §41; repealed by 1983 c.338 §978]

481.915 [1955 c.287 §7; 1961 c.546 §6; 1973 c.249 §42; repealed by 1983 c.338 §978]

481.920 [1955 c.287 §9; repealed by 1973 c.249 §91]

481.925 [1955 c.287 §3; 1969 c.599 §24; repealed by 1973 c.249 §91]

481.930 [1955 c.287 §4; 1969 c.599 §25; 1969 c.599 §25a; 1969 c.695 §9; 1973 c.249 §43; repealed by 1983 c.338 §978]

481.935 [1955 c.287 §5; 1965 c.536 §2; 1973 c.249 §44; repealed by 1983 c.338 §978]

481.940 [1955 c.287 §6; 1973 c.249 §45; repealed by 1983 c.338 §978]

481.942 [1965 c.363 §2; 1973 c.249 §46; repealed by 1983 c.338 §978]

481.943 [1965 c.363 §3; 1969 c.599 §26; 1973 c.249 §47; repealed by 1983 c.338 §978]

481.945 [1957 c.379 §1; 1961 c.119 §1; 1981 c.314 §5; 1983 c.740 §194; repealed by 1983 c.338 §978]

481.947 [1967 c.175 §3; repealed by 1983 c.338 §978]

481.950 [Formerly 481.540; 1961 c.146 §4; 1965 c.220 §4; 1965 c.363 §4; 1967 c.175 §1; 1969 c.70 §3; 1969 c.599 §28; 1973 c.249 §48; 1975 c.681 §8; 1975 c.682 §10a; 1979 c.284 §157; 1979 c.379 §6c; 1981 c.898 §49; repealed by 1983 c.338 §978]

481.952 [1965 c.220 §3; repealed by 1983 c.338 §978]

481.955 [Formerly 481.545; 1967 c.201 §1; 1981 c.314 §6; repealed by 1983 c.338 §978]

481.957 [1963 c.162 §2; 1967 c.151 §1; 1969 c.605 §52; 1979 c.284 §158; 1979 c.322 §11a; 1981 c.898 §50; repealed by 1983 c.338 §978]

481.960 [Formerly 481.550; repealed by 1983 c.338 §978]

481.970 [1969 c.34 §2; 1973 c.249 §49; repealed by 1983 c.338 §978]

481.975 [1957 c.137 §§1, 6; repealed by 1973 c.249 §91]

481.980 [1957 c.137 §§2, 3, 4, 5; repealed by 1973 c.249 §91]

481.990 [Amended by 1953 c.270 §2; 1955 c.36 §1; subsection (11) enacted as 1955 c.668 §8; subsection (12) enacted as 1957 c.391 §2; 1959 c.152 §8; part added by 1959 amendment renumbered 481.202; subsection (13) enacted as 1963 c.405 §14; 1965 c.181 §2; 1965 c.343 §15; 1969 c.147 §1; 1969 c.605 §53; 1971 c.743 §391; 1973 c.410 §1; 1973 c.811 §10; subsection (17) enacted as 1974 c.73 §9; subsection (18) enacted as 1974 s.s. c.73 §8; 1975 c.209 §13; 1975 c.451 §211; subsection (11) enacted as 1975 c.710 §8; 1977 c.806 §9; 1979 c.379 §7; subsection (11) enacted as 1981 c.489 §9; 1983 c.436 §12; 1983 c.740 §195; repealed by 1983 c.338 §978]

481.992 [1983 c.679 §§11, 12, 13 (481.519 to 481.537 and 481.992 enacted in lieu of 481.225); repealed by 1985 c.16 §475]

481.993 [1983 c.408 §9; repealed by 1985 c.16 §475]

481.994 [1983 c.408 §10; repealed by 1985 c.16 §475]

481.995 [1983 c.408 §11; repealed by 1985 c.16 §475]

481.996 [1983 c.145 §6; repealed by 1985 c.16 §475]

481.997 [1983 c.663 §2; repealed by 1985 c.16 §475]

481.998 [1983 c.288 §3; repealed by 1985 c.16 §475]

_______________



Chapter 482

Chapter 482 - (Former Provisions)

Operators and Chauffeurs Licenses

OPERATORS AND CHAUFFEURS LICENSES

PROTECTION FROM FIRE

482.010 [Amended by 1955 c.287 §27; 1963 c.97 §1; 1979 c.871 §14; 1981 c.227 §5; repealed by 1983 c.338 §978]

482.020 [Amended by 1953 c.70 §2; 1963 c.97 §2; 1963 c.484 §6; 1965 c.343 §16; 1975 c.682 §1; repealed by 1983 c.338 §978]

482.030 [Amended by 1979 c.871 §15; repealed by 1983 c.338 §978]

482.035 [1969 c.598 §5; 1971 c.618 §11; repealed by 1983 c.338 §978]

482.040 [Amended by 1961 c.286 §1; 1965 c.38 §3; 1977 c.882 §2; 1981 c.818 §4; 1983 c.664 §2; 1983 c.721 §27; repealed by 1983 c.338 §978]

482.050 [Amended by 1977 c.882 §3; repealed by 1983 c.338 §978]

482.060 [Amended by 1969 c.598 §6; 1971 c.618 §12; 1975 c.271 §2; repealed by 1983 c.338 §978; 1985 c.288 §3]

482.070 [1965 c.38 §2; repealed by 1983 c.338 §978]

482.110 [Repealed by 1983 c.338 §978]

482.120 [Amended by 1963 c.97 §3; 1979 c.744 §37; 1981 c.718 §1; repealed by 1983 c.338 §978]

482.130 [Amended by 1977 c.885 §3; 1979 c.128 §1; repealed by 1983 c.338 §978]

482.140 [Repealed by 1971 c.195 §2 (482.141 enacted in lieu of 482.140)]

482.141 [1971 c.195 §3 (enacted in lieu of 482.140); repealed by 1983 c.338 §978]

482.150 [Amended by 1961 c.286 §2; 1963 c.484 §7; repealed by 1983 c.338 §978]

482.160 [Repealed by 1983 c.338 §978]

482.170 [Amended by 1957 c.458 §1; 1971 c.169 §3; 1973 c.156 §2; 1979 c.471 §1; 1979 c.871 §16a; 1983 c.680 §6; 1983 c.681 §1; repealed by 1983 c.338 §978]

482.180 [Repealed by 1983 c.338 §978]

482.185 [1981 c.473 §11; repealed by 1983 c.338 §978]

482.190 [1965 c.547 §2; 1977 c.882 §4; 1979 c.871 §19; 1981 c.473 §5a; repealed by 1983 c.338 §978]

482.192 [1965 c.547 §3; 1973 c.156 §3; 1977 c.169 §1; 1977 c.882 §5; 1979 c.471 §2; 1979 c.809 §12c; 1979 c.871 §20a; 1981 c.473 §6; 1981 c.562 §1]

482.194 [1965 c.547 §§4, 5; 1979 c.871 §21; 1981 c.473 §8; repealed by 1983 c.338 §978]

482.196 [1965 c.547 §6; repealed by 1983 c.338 §978]

482.198 [1965 c.547 §7; 1975 c.451 §212; 1979 c.871 §23; repealed by 1983 c.338 §978]

482.210 [Amended by 1961 c.286 §3; repealed by 1983 c.338 §978]

482.220 [Repealed by 1983 c.338 §978]

482.230 [Amended by 1963 c.97 §4; repealed by 1983 c.338 §978]

482.240 [Amended by 1963 c.97 §5; 1977 c.885 §4; 1979 c.853 §1; repealed by 1983 c.338 §978]

482.250 [Subsection (7) enacted as 1957 c.206 §5; 1959 c.421 §1; 1961 c.245 §3; 1961 c.672 §1; 1963 c.97 §6; 1965 c.376 §5; 1967 c.507 §7; 1967 c.554 §§1, 2, 3, 4; 1973 c.156 §4; 1973 c.724 §6; 1975 c.682 §2; 1981 c.400 §1; 1981 c.473 §9; 1981 c.562 §2a; 1983 c.583 §5; 1983 c.681 §2; repealed by 1983 c.338 §978; 1985 c.279 §1]

482.255 [1983 c.681 §2b; repealed by 1985 c.16 §475]

482.260 [Amended by 1963 c.97 §9; 1963 c.596 §3; 1975 c.79 §1; repealed by 1983 c.338 §978]

482.270 [Amended by 1963 c.97 §10; 1975 c.126 §1; 1975 c.682 §3; 1977 c.244 §1; 1977 c.525 §8; repealed by 1983 c.338 §978]

482.275 [1983 c.491 §2; repealed by 1985 c.16 §475]

482.280 [Amended by 1977 c.882 §6; repealed by 1983 c.338 §978]

482.283 [1979 c.809 §11; repealed by 1983 c.338 §978]

482.287 [1979 c.871 §18; 1981 c.562 §3; repealed by 1983 c.338 §978]

482.290 [Amended by 1961 c.286 §4; 1971 c.169 §4; 1973 c.156 §5; 1975 c.451 §213; 1975 c.682 §4a; 1979 c.471 §3; 1981 c.562 §4; 1983 c.681 §3; repealed by 1983 c.338 §978]

482.300 [Amended by 1955 c.287 §28; 1975 c.451 §214; repealed by 1977 c.882 §75]

482.310 [Repealed by 1983 c.338 §978]

482.320 [Amended by 1963 c.162 §4; 1981 c.672 §1; repealed by 1983 c.338 §978]

482.330 [Amended by 1963 c.97 §7; repealed by 1967 c.175 §6]

482.405 [1977 c.459 §4; repealed by 1983 c.338 §978]

482.410 [Amended by 1961 c.245 §1; 1963 c.97 §11; 1975 c.682 §5; repealed by 1983 c.338 §978]

482.420 [Amended by 1961 c.245 §2; 1963 c.97 §12; 1975 c.682 §6; repealed by 1983 c.338 §978]

482.425 [1981 c.718 §8; repealed by 1983 c.338 §978]

482.430 [Amended by 1955 c.291 §1; 1957 c.417 §1; 1963 c.510 §3; 1969 c.696 §2; 1969 c.697 §1; 1971 c.743 §392; 1973 c.798 §3; 1975 c.451 §144; 1977 c.882 §7; 1981 c.803 §3; 1981 c.818 §5b; 1983 c.507 §10; 1983 c.584 §1; repealed by 1983 c.338 §978]

482.435 [1977 c.882 §1b; 1981 c.803 §4; repealed by 1983 c.338 §978]

482.440 [Amended by 1963 c.97 §13; 1971 c.156 §1; 1981 c.818 §5c; repealed by 1983 c.338 §978]

482.445 [1957 c.715 §2; repealed by 1971 c.156 §2]

482.450 [Amended by 1963 c.97 §14; 1971 c.734 §73; 1975 c.451 §145; repealed by 1983 c.338 §978]

482.460 [Amended by 1963 c.484 §8; repealed by 1983 c.338 §978]

482.470 [Amended by 1957 c.170 §1; 1973 c.480 §1; 1977 c.882 §8; 1981 c.718 §3; 1981 c.803 §5; 1983 c.584 §2; 1983 c.721 §28; 1983 c.735 §4; repealed by 1983 c.338 §978]

482.475 [1965 c.281 §2; 1975 c.451 §214a; 1977 c.882 §9; 1983 c.721 §10; repealed by 1983 c.338 §978]

482.477 [1967 c.608 §2; 1973 c.798 §4; 1975 c.451 §214b; 1977 c.882 §10; 1979 c.471 §4; 1979 c.506 §1; 1979 c.744 §38a; 1981 c.803 §6; 1983 c.721 §13; repealed by 1983 c.338 §978]

482.478 [1973 c.798 §7; 1975 c.451 §214c; 1981 c.803 §7; 1983 c.721 §14; repealed by 1983 c.338 §978]

482.480 [Amended by 1959 c.432 §79; 1971 c.541 §1; 1975 c.451 §145a; 1977 c.882 §11; 1983 c.507 §11; repealed by 1983 c.338 §978]

482.490 [Amended by 1953 c.39 §2; 1963 c.97 §15; 1971 c.734 §74; repealed by 1983 c.338 §978]

482.500 [Amended by 1981 c.718 §4; 1983 c.695 §1; repealed by 1983 c.338 §978]

482.505 [1971 c.428 §3; 1973 c.156 §6; 1973 c.643 §2; 1977 c.392 §1; 1981 c.562 §5; 1983 c.721 §26; repealed by 1983 c.338 §978]

482.510 [Amended by 1959 c.303 §1; 1983 c.507 §15; repealed by 1983 c.338 §978]

482.520 [Amended by 1979 c.194 §1; 1981 c.818 §6; 1983 c.680 §1; repealed by 1983 c.338 §978]

482.530 [Amended by 1963 c.97 §16; 1981 c.818 §6a; repealed by 1983 c.338 §978]

482.540 [1965 c.574 §11 (1), (2), (5); 1973 c.827 §57; 1975 c.451 §146; repealed by 1983 c.338 §978 and c.721 §3 (482.541 enacted in lieu of 482.540)]

482.541 [1983 c.721 §4 (enacted in lieu of 482.540, 482.550 and 482.560); repealed by 1985 c.16 §475; 1985 c.672 §1]

482.543 [1983 c.721 §6; repealed by 1985 c.16 §475; 1985 c.672 §2]

482.545 [1983 c.721 §7; repealed by 1985 c.16 §475]

482.547 [1983 c.721 §8; repealed by 1985 c.16 §475; 1985 c.672 §3]

482.549 [1983 c.721 §16; repealed by 1985 c.16 §475]

482.550 [1965 c.574 §11 (3), (4); 1969 c.579 §1; 1975 c.451 §147; repealed by 1983 c.338 §978 and c.721 §3 (842.541 enacted in lieu of 482.550)]

482.552 [1983 c.721 §17; repealed by 1985 c.16 §475; 1985 c.672 §4]

482.555 [1983 c.721 §19; repealed by 1985 c.16 §475; 1985 c.672 §5]

482.557 [1983 c.721 §12; repealed by 1985 c.16 §475]

482.560 [1965 c.574 §12; repealed by 1983 c.338 §978 and c.721 §3 (482.541 enacted in lieu of 482.560)]

482.570 [1965 c.321 §2; 1971 c.428 §1; 1973 c.643 §1; 1975 c.451 §148; 1977 c.882 §12; repealed by 1983 c.338 §978]

482.580 [1965 c.321 §3; repealed by 1981 c.672 §2 (482.581 enacted in lieu of 482.580)]

482.581 [1981 c.672 §3 (enacted in lieu of 482.580); repealed by 1983 c.338 §978]

482.593 [1983 c.735 §1; repealed by 1985 c.16 §475]

482.595 [1983 c.735 §3; repealed by 1985 c.16 §475]

482.600 [1983 c.735 §6; repealed by 1985 c.16 §475]

482.610 [Amended by 1975 c.451 §215; 1977 c.882 §13; 1979 c.194 §2; 1981 c.818 §7; repealed by 1983 c.338 §978]

482.620 [Repealed by 1975 c.451 §291]

482.630 [Amended by 1975 c.451 §216; repealed by 1983 c.338 §978]

482.640 [Amended by 1975 c.451 §217; repealed by 1983 c.338 §978]

482.650 [Amended by 1959 c.506 §1; 1973 c.798 §5; repealed by 1975 c.451 §291]

482.655 [1981 c.818 §9; 1983 c.664 §1; 1983 c.680 §2; 1983 c.721 §29; repealed by 1983 c.338 §978]

482.660 [Repealed by 1959 c.664 §30]

482.810 [1963 c.484 §2; repealed by 1983 c.338 §978]

482.820 [1963 c.484 §3; 1979 c.744 §39; repealed by 1983 c.338 §978]

482.830 [1963 c.484 §4; 1981 c.235 §1; repealed by 1983 c.338 §978]

482.840 [1963 c.484 §5; repealed by 1983 c.338 §978]

482.850 [1973 c.335 §§2, 3, 4; 1983 c.507 §12; repealed by 1983 c.338 §978]

482.900 [1973 c.389 §2; repealed by 1983 c.338 §978]

482.905 [1973 c.389 §3; 1977 c.525 §9; repealed by 1983 c.338 §978]

482.910 [1973 c.389 §4; repealed by 1983 c.338 §978]

482.915 [1973 c.389 §5; repealed by 1983 c.338 §978]

482.920 [1973 c.389 §6; 1975 c.682 §11; 1981 c.562 §6; 1983 c.681 §4; repealed by 1983 c.338 §978]

482.925 [1973 c.389 §7; 1975 c.451 §218; 1979 c.313 §5; 1981 c.562 §7; 1983 c.681 §5; repealed by 1983 c.338 §978]

482.930 [1973 c.389 §8; 1979 c.313 §6; 1981 c.562 §8; 1983 c.681 §6; repealed by 1983 c.338 §978]

482.932 [1983 c.680 §5; repealed by 1985 c.16 §475]

482.935 [1973 c.389 §9; 1975 c.451 §219; 1979 c.313 §7; 1983 c.680 §3; repealed by 1983 c.338 §978]

482.950 [1977 c.163 §§2, 3; 1979 c.190 §426; 1979 c.507 §2; 1983 c.83 §97; 1983 c.514 §21; 1983 c.740 §196; repealed by 1983 c.338 §978]

482.990 [Amended by 1967 c.579 §1; 1971 c.743 §393; 1973 c.410 §2; 1973 c.798 §6; 1974 c.44 §1; 1975 c.451 §220; 1979 c.194 §3; repealed by 1983 c.338 §978]

_______________



Chapter 483

Chapter 483 - (Former Provisions)

Motor Vehicle Equipment, Size, Weight; Abandoned Vehicles

MOTOR VEHICLE EQUIPMENT; ABANDONED VEHICLES

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by c.338, Oregon Laws 1983, and by c.16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

483.002 [Amended by 1973 c.580 §1; 1975 c.287 §7; 1975 c.451 §221; 1977 c.409 §14; 1979 c.871 §24; repealed by 1983 c.338 §978]

483.004 [Amended by 1975 c.451 §221a; 1981 c.227 §6; repealed by 1983 c.338 §978]

483.006 [Amended by 1975 c.451 §222; repealed by 1983 c.338 §978]

483.008 [Amended by 1955 c.287 §29; 1965 c.398 §8; 1975 c.451 §223; 1977 c.409 §15; repealed by 1983 c.338 §978]

483.010 [Amended by 1953 c.691 §12; 1957 c.188 §1; 1973 c.223 §1; 1975 c.451 §224; 1977 c.409 §16; repealed by 1983 c.338 §978]

483.012 [Amended by 1953 c.691 §12; 1965 c.398 §9; 1975 c.451 §225; 1977 c.362 §4; 1977 c.409 §17a; repealed by 1983 c.338 §978]

483.014 [Amended by 1955 c.240 §1; 1974 s.s. c.55 §3; 1975 c.451 §226; 1981 c.818 §7a; repealed by 1983 c.338 §978]

483.016 [Amended by 1965 c.343 §17; 1973 c.310 §1; 1975 c.451 §227; repealed by 1983 c.338 §978]

483.018 [Subsection (3) enacted as 1967 c.500 §2; repealed by 1983 c.338 §978]

483.020 [Amended by 1971 c.393 §1; 1975 c.451 §228; repealed by 1983 c.338 §978]

483.022 [Amended by 1977 c.409 §18; repealed by 1983 c.338 §978]

483.024 [Amended by 1959 c.124 §1; subsection (3) enacted as 1969 c.598 §8; 1971 c.618 §13; 1975 c.451 §228a; repealed by 1983 c.338 §978]

483.026 [Amended by 1973 c.310 §2; repealed by 1983 c.338 §978]

483.028 [Repealed by 1983 c.338 §978]

483.030 [Amended by 1977 c.409 §19; 1979 c.871 §25; repealed by 1983 c.338 §978]

483.032 [Amended by 1965 c.398 §10; 1967 c.488 §2; 1971 c.229 §1; 1974 s.s. c.6 §3; repealed by 1975 c.451 §291]

483.034 [Amended by 1975 c.451 §111; renumbered 487.665]

483.036 [Amended by 1965 c.368 §8; repealed by 1975 c.451 §291]

483.038 [Repealed by 1983 c.338 §978]

483.040 [Amended by 1973 c.615 §3; 1975 c.451 §157; renumbered 487.850]

483.041 [1967 c.319 §2; repealed by 1975 c.451 §291]

483.042 [Repealed by 1975 c.451 §291]

483.043 [1953 c.186 §1; repealed by 1975 c.451 §291]

483.044 [Amended by 1959 c.124 §2; 1973 c.615 §4; repealed by 1975 c.451 §291]

483.045 [1959 c.350 §1; renumbered 487.660]

483.046 [Repealed by 1975 c.451 §291]

483.048 [Repealed by 1975 c.451 §291]

483.049 [1963 c.510 §2; repealed by 1975 c.451 §291]

483.050 [Amended by 1967 c.212 §1; 1969 c.496 §1; 1975 c.451 §229; repealed by 1983 c.338 §978]

483.052 [Repealed by 1983 c.338 §978]

483.054 [Amended by 1955 c.287 §30; repealed by 1983 c.338 §978]

483.060 [1969 c.496 §3; repealed by 1975 c.710 §10]

483.065 [1969 c.496 §4; repealed by 1983 c.338 §978]

483.102 [Amended by 1971 c.340 §1; repealed by 1975 c.451 §291]

483.103 [1974 s.s. c.6 §2; 1975 c.451 §75; renumbered 487.475]

483.104 [Amended by 1953 c.38 §2; 1955 c.38 §1; 1959 c.124 §3; 1973 c.193 §1; repealed by 1975 c.451 §291]

483.106 [Amended by 1975 c.451 §76; renumbered 487.480]

483.108 [Amended by 1953 c.187 §2; 1957 c.357 §1; 1969 c.314 §55; repealed by 1975 c.451 §291]

483.110 [Amended by 1957 c.357 §2; 1975 c.451 §79; renumbered 487.495]

483.112 [Amended by 1955 c.462 §1; 1973 c.208 §1; repealed by 1975 c.451 §291]

483.114 [Amended by 1957 c.394 §1; repealed by 1975 c.451 §291]

483.116 [Amended by 1955 c.38 §2; 1957 c.145 §1; 1961 c.546 §7; 1963 c.425 §1; 1965 c.180 §1; 1965 c.415 §1; 1969 c.402 §1; 1971 c.607 §1; repealed by 1975 c.451 §291]

483.118 [Repealed 1975 by c.451 §291]

483.120 [Amended by 1955 c.598 §1; 1959 c.407 §1; 1961 c.547 §1; 1973 c.407 §20; 1974 s.s. c.6 §4; repealed by 1975 c.451 §291]

483.121 [1961 c.547 §3; 1973 c.407 §21; 1975 c.451 §231a; repealed by 1983 c.338 §978]

483.122 [Repealed by 1975 c.451 §291]

483.124 [Amended by 1975 c.451 §84; renumbered 487.520]

483.126 [Amended by 1955 c.143 §1; 1957 c.691 §1; 1965 c.104 §1; 1971 c.252 §1; repealed by 1975 c.451 §291]

483.128 [Amended by 1965 c.121 §2; repealed by 1975 c.451 §291]

483.130 [Amended by 1953 c.17 §2; repealed by 1975 c.451 §291]

483.132 [Repealed by 1975 c.451 §291]

483.134 [Amended by 1961 c.254 §1; repealed by 1975 c.451 §291]

483.136 [Repealed by 1975 c.451 §291]

483.138 [Repealed by 1975 c.451 §291]

483.140 [Repealed by 1975 c.451 §291]

483.202 [Amended by 1961 c.660 §2; 1969 c.426 §1; repealed by 1975 c.451 §291]

483.204 [Amended by 1957 c.8 §1; 1961 c.660 §1; repealed by 1975 c.451 §291]

483.206 [Amended by 1967 c.497 §6; 1969 c.426 §2; repealed by 1975 c.451 §291]

483.208 [Amended by 1973 c.783 §1; repealed by 1975 c.451 §291]

483.210 [Amended by 1953 c.18 §2; repealed by 1975 c.451 §291]

483.212 [Repealed by 1975 c.451 §291]

483.214 [Amended by 1963 c.596 §1; 1975 c.213 §1; repealed by 1975 c.451 §291]

483.216 [Repealed by 1975 c.451 §291]

483.218 [Repealed by 1975 c.451 §291]

483.220 [Repealed by 1975 c.451 §291]

483.222 [Repealed by 1975 c.451 §291]

483.224 [Amended by 1959 c.124 §4; repealed by 1975 c.451 §291]

483.226 [Amended by 1959 c.124 §5; repealed by 1973 c.615 §11]

483.228 [Amended by 1959 c.124 §6; 1961 c.546 §8; 1971 c.607 §2; repealed by 1975 c.451 §291]

483.230 [Amended by 1959 c.124 §7; repealed by 1975 c.451 §291]

483.232 [Repealed by 1955 c.294 §3]

483.234 [Repealed by 1955 c.294 §3]

483.236 [1955 c.294 §1; repealed by 1975 c.451 §291]

483.302 [Amended by 1955 c.249 §1; 1967 c.237 §3; repealed by 1975 c.451 §291]

483.303 [1967 c.237 §2; repealed by 1975 c.451 §291]

483.304 [Amended by 1955 c.249 §2; 1965 c.17 §1; 1967 c.237 §4; 1973 c.510 §4; repealed by 1975 c.451 §291]

483.305 [1973 c.510 §2; 1974 s.s. c.55 §4; repealed by 1975 c.451 §291]

483.306 [Amended by 1975 c.451 §26; renumbered 487.190]

483.308 [Amended by 1959 c.124 §8; 1969 c.215 §1; repealed by 1975 c.451 §291]

483.310 [Amended by 1955 c.249 §3; repealed by 1975 c.451 §291]

483.312 [Amended by 1953 c.598 §2; repealed by 1975 c.451 §291]

483.314 [Repealed by 1975 c.451 §291]

483.316 [Amended by 1965 c.121 §1; repealed by 1975 c.451 §291]

483.318 [Amended by 1969 c.114 §1; repealed by 1975 c.451 §291]

483.320 [Renumbered 483.362]

483.322 [Amended by 1959 c.124 §9; renumbered 483.364]

483.324 [Renumbered 483.366]

483.326 [Renumbered 487.685]

483.328 [Renumbered 487.680]

483.330 [Amended by 1961 c.547 §4; repealed by 1975 c.451 §291]

483.332 [Repealed by 1975 c.451 §291]

483.334 [Amended by 1975 c.451 §51; renumbered 487.335]

483.336 [Repealed by 1975 c.451 §291]

483.338 [Repealed by 1975 c.451 §291]

483.340 [Repealed by 1953 c.124 §2]

483.342 [Repealed by 1953 c.124 §2]

483.343 [1969 c.628 §1; repealed by 1975 c.451 §291]

483.344 [Repealed by 1953 c.124 §2]

483.345 [1971 c.340 §3; 1973 c.679 §1; repealed by 1975 c.451 §291]

483.346 [1953 c.587 §1; 1975 c.451 §167; renumbered 487.895]

483.347 [1959 c.617 §2; repealed by 1975 c.451 §291]

483.348 [1953 c.587 §3; 1975 c.451 §168; renumbered 487.900]

483.350 [1953 c.587 §2; repealed by 1975 c.451 §291]

483.351 [Formerly 483.380; repealed by 1983 c.338 §978]

483.352 [1963 c.525 §1; 1973 c.219 §1; 1973 c.302 §1; 1975 c.82 §1; renumbered 487.915]

483.353 [1981 c.861 §5; repealed by 1983 c.338 §978]

483.354 [1963 c.525 §2; 1973 c.302 §2; 1975 c.451 §168a; renumbered 487.920]

483.355 [1981 c.861 §18; repealed by 1983 c.338 §978]

483.356 [1963 c.525 §3; 1975 c.82 §2; renumbered 487.925]

483.357 [1981 c.861 §19; repealed by 1983 c.338 §978]

483.360 [1981 c.861 §22; repealed by 1983 c.338 §978]

483.362 [Formerly 483.320; 1971 c.76 §1; 1971 c.607 §3; repealed by 1975 c.451 §291]

483.364 [Formerly 483.322; repealed by 1975 c.451 §291]

483.365 [1981 c.861 §21; repealed by 1983 c.338 §978]

483.366 [Formerly 483.324; repealed by 1975 c.451 §291]

483.380 [1967 c.484 §8; 1977 c.882 §14; 1981 c.861 §6; renumbered 483.351]

483.382 [1955 c.411 §1; 1965 c.245 §1; 1967 c.484 §1; 1973 c.441 §1; 1979 c.625 §1; 1981 c.861 §7; repealed by 1983 c.338 §978]

483.383 [1969 c.214 §2; 1979 c.625 §2; 1981 c.861 §8; 1983 c.436 §13; repealed by 1983 c.338 §978]

483.384 [1955 c.411 §2; 1965 c.245 §2; 1967 c.484 §2; 1975 c.296 §1; 1979 c.625 §3; 1981 c.861 §9; repealed by 1983 c.338 §978]

483.386 [1955 c.411 §3; 1965 c.245 §3; 1967 c.484 §3; 1979 c.625 §4; 1981 c.861 §10; repealed by 1983 c.338 §978]

483.388 [1955 c.411 §4; 1965 c.245 §4; 1967 c.484 §4; 1979 c.625 §5; 1981 c.861 §11; repealed by 1983 c.338 §978]

483.390 [1955 c.411 §5; 1965 c.245 §5; 1981 c.861 §12; repealed by 1983 c.338 §978]

483.392 [1955 c.411 §6; 1959 c.257 §1; 1965 c.245 §6; 1981 c.861 §13; repealed by 1983 c.338 §978]

483.394 [1955 c.411 §7; 1959 c.257 §2; 1961 c.244 §1; 1965 c.245 §7; 1981 c.861 §14; repealed by 1983 c.338 §978]

483.395 [1967 c.484 §6; 1969 c.214 §3; 1975 c.296 §2; 1979 c.518 §17; 1981 c.861 §15; repealed by 1983 c.338 §978]

483.396 [1967 c.484 §7; 1981 c.861 §16; repealed by 1983 c.338 §978]

483.398 [1975 c.670 §7; subsections (2), (3) renumbered 483.556; repealed by 1983 c.338 §978]

483.399 [1975 c.451 §231; repealed by 1983 c.338 §978]

483.402 [Amended by 1957 c.165 §3; 1967 c.490 §1; 1975 c.451 §232; 1979 c.379 §8; 1979 c.629 §4; 1979 c.871 §26a; repealed by 1983 c.338 §978]

483.403 [1957 c.165 §2; 1975 c.451 §233; 1979 c.872 §1; repealed by 1983 c.338 §978]

483.404 [Amended by 1957 c.266 §1; 1973 c.580 §2; 1975 c.451 §234; 1977 c.233 §1; 1979 c.871 §27a; 1979 c.872 §2; 1983 c.171 §1; repealed by 1983 c.338 §978]

483.406 [Amended by 1957 c.691 §2; 1975 c.451 §235; 1979 c.872 §3; repealed by 1983 c.338 §978]

483.407 [1965 c.590 §2; 1975 c.451 §236; 1979 c.872 §4; repealed by 1983 c.338 §978]

483.408 [Amended by 1961 c.53 §1; 1975 c.451 §237; 1979 c.872 §5; repealed by 1983 c.338 §978]

483.410 [Amended by 1975 c.451 §238; 1979 c.872 §6; repealed by 1983 c.338 §978]

483.412 [Amended by 1973 c.274 §3; 1975 c.451 §239; 1979 c.872 §7; repealed by 1983 c.338 §978]

483.414 [Amended by 1975 c.451 §240; 1979 c.872 §8; repealed by 1983 c.338 §978]

483.416 [Amended by 1975 c.451 §241; 1979 c.872 §9; repealed by 1983 c.338 §978]

483.418 [Amended by 1975 c.451 §242; repealed by 1983 c.338 §978]

483.420 [Amended by 1959 c.124 §10; 1975 c.451 §243; repealed by 1983 c.338 §978]

483.422 [Amended by 1975 c.451 §244; repealed by 1983 c.338 §978]

483.423 [1957 c.463 §3; 1963 c.110 §1; 1969 c.233 §1; 1973 c.310 §3; 1973 c.783 §2; 1975 c.451 §245; 1977 c.510 §4; 1979 c.624 §1; repealed by 1983 c.338 §978]

483.424 [Amended by 1955 c.124 §1; 1975 c.451 §246; 1979 c.872 §9a; repealed by 1983 c.338 §978]

483.426 [Amended by 1975 c.451 §247; repealed by 1983 c.338 §978]

483.428 [Amended by 1955 c.124 §2; 1975 c.451 §248; repealed by 1983 c.338 §978]

483.430 [Amended by 1975 c.451 §249; repealed by 1983 c.338 §978]

483.432 [Amended by 1953 c.374 §2; 1957 c.463 §1; 1961 c.457 §1; 1971 c.607 §4; 1975 c.451 §250; 1977 c.882 §70; 1983 c.740 §197; repealed by 1983 c.338 §978]

483.433 [1979 c.624 §3; repealed by 1983 c.338 §978]

483.434 [Amended by 1973 c.274 §4; 1975 c.451 §251; 1979 c.379 §10; 1979 c.872 §10a; repealed by 1983 c.338 §978]

483.435 [1973 c.274 §2; repealed by 1983 c.338 §978]

483.436 [Amended by 1955 c.124 §3; 1979 c.872 §11; repealed by 1983 c.338 §978]

483.437 [1973 c.407 §12; 1979 c.872 §12; repealed by 1983 c.338 §978]

483.438 [Amended by 1953 c.629 §2; 1955 c.124 §4; 1979 c.872 §13; repealed by 1983 c.338 §978]

483.440 [Repealed by 1983 c.338 §978]

483.442 [Repealed by 1983 c.338 §978]

483.443 [1967 c.393 §2; 1971 c.380 §1; repealed by 1975 c.451 §291]

483.444 [Amended by 1975 c.451 §252; 1979 c.871 §29a; 1979 c.872 §14; 1983 c.171 §2; repealed by 1983 c.338 §978]

483.445 [1963 c.374 §2 (1), (2), (3), (4); 1975 c.451 §253; repealed by 1983 c.338 §978]

483.446 [Amended by 1975 c.451 §254; 1979 c.872 §15; repealed by 1983 c.338 §978]

483.447 [1981 c.453 §2; 1983 c.449 §1; repealed by 1983 c.338 §978]

483.448 [Amended by 1975 c.451 §255; repealed by 1977 c.273 §1 (483.449 enacted in lieu of 483.448)]

483.449 [1977 c.273 §2 (enacted in lieu of 483.448); repealed by 1983 c.338 §978]

483.450 [Amended by 1975 c.451 §256; repealed by 1983 c.338 §978]

483.452 [Amended by 1975 c.451 §257; 1979 c.709 §1; repealed by 1983 c.338 §978]

483.454 [Amended by 1975 c.451 §258; repealed by 1983 c.338 §978]

483.455 [1961 c.275 §3; repealed by 1963 c.32 §3]

483.456 [Amended by 1969 c.278 §1; 1975 c.451 §259; 1983 c.171 §3; repealed by 1983 c.338 §978]

483.457 [1967 c.414 §2; 1969 c.32 §1; 1975 c.451 §260; 1977 c.885 §5; 1981 c.22 §3; repealed by 1983 c.338 §978]

483.458 [Amended by 1975 c.451 §261; 1977 c.495 §1; 1979 c.872 §16; repealed by 1983 c.338 §978]

483.460 [Amended by 1971 c.148 §1; 1979 c.872 §17; repealed by 1983 c.338 §978]

483.461 [1973 c.412 §1; repealed by 1983 c.338 §978]

483.462 [Amended by 1975 c.451 §262; repealed by 1983 c.338 §978]

483.464 [1953 c.344 §1; repealed by 1983 c.338 §978]

483.466 [1953 c.344 §§2, 3; 1975 c.451 §263; repealed by 1983 c.338 §978]

483.468 [1953 c.344 §4; 1957 c.361 §1; repealed by 1983 c.338 §978]

483.470 [1953 c.151 §1; 1975 c.451 §264; repealed by 1983 c.338 §978]

483.472 [1955 c.539 §2; 1973 c.711 §1; 1973 c.833 §46; 1974 c.36 §19; 1975 c.451 §265; 1977 c.466 §1; repealed by 1983 c.338 §978]

483.474 [1961 c.441 §2; 1975 c.451 §266; repealed by 1983 c.338 §978]

483.482 [1963 c.315 §§2, 8; 1975 c.451 §267; 1983 c.64 §1; repealed by 1983 c.338 §978]

483.484 [1963 c.315 §3; 1983 c.64 §2; repealed by 1983 c.338 §978]

483.486 [1963 c.315 §4; 1983 c.64 §3; repealed by 1983 c.338 §978]

483.488 [1963 c.315 §5; 1983 c.64 §4; repealed by 1983 c.338 §978]

483.490 [1983 c.64 §6; repealed by 1985 c.16 §475]

483.492 [1983 c.64 §8; repealed by 1985 c.16 §475]

483.495 [1969 c.300 §2; 1975 c.451 §268; 1977 c.233 §2; 1979 c.872 §18; repealed by 1983 c.338 §978]

483.497 [1971 c.447 §2; 1983 c.707 §23; 1983 c.740 §198; repealed by 1983 c.338 §978]

483.499 [1971 c.447 §3; 1975 c.451 §269; repealed by 1983 c.338 §978]

483.502 [Amended by 1953 c.691 §12; 1959 c.189 §1; 1973 c.290 §1; 1975 c.315 §1; 1975 c.329 §1; 1977 c.409 §1; 1983 c.270 §1; 1983 c.371 §5; repealed by 1983 c.338 §978]

483.504 [Amended by 1953 c.691 §12; 1955 c.272 §1; 1957 c.277 §1; 1957 c.621 §1; 1959 c.291 §1; 1963 c.205 §1; 1967 c.524 §1; 1973 c.217 §1; 1975 c.315 §2; 1977 c.409 §2; 1979 c.347 §1; 1979 c.496 §4; 1979 c.872 §19a; 1983 c.345 §3; repealed by 1983 c.338 §978]

483.506 [Amended by 1953 c.691 §12; 1959 c.199 §1; last sentence of subsection (4) enacted as 1959 c.199 §2; 1967 c.474 §1; 1969 c.439 §1; 1973 c.257 §1; 1975 c.315 §3; 1977 c.409 §3; 1981 c.315 §1; repealed by 1983 c.338 §978]

483.508 [Amended by 1953 c.691 §12; 1957 c.621 §2; 1965 c.156 §1; subsection (9) enacted as 1965 c.398 §12; 1967 c.192 §1; 1967 c.524 §4; 1969 c.170 §1; 1977 c.409 §4; 1977 c.882 §16a; 1979 c.872 §20; 1981 c.507 §1; repealed by 1983 c.338 §978]

483.510 [Amended by 1969 c.397 §1; 1973 c.278 §1; 1975 c.80 §1; 1977 c.393 §1; 1977 c.882 §17; 1981 c.800 §1; repealed by 1983 c.338 §978]

483.512 [Amended by 1977 c.882 §18; repealed by 1983 c.338 §978]

483.514 [Amended by 1977 c.882 §19; repealed by 1983 c.338 §978]

483.516 [Amended by 1977 c.409 §5; repealed by 1983 c.338 §978]

483.518 [Amended by 1967 c.149 §1; 1971 c.466 §1; 1973 c.123 §1; 1977 c.882 §20; 1979 c.872 §21; repealed by 1983 c.338 §978]

483.520 [Amended by 1953 c.691 §12; 1959 c.292 §1; 1963 c.205 §2; 1965 c.68 §4; 1967 c.219 §1; 1967 c.524 §2; 1973 c.257 §2; repealed by 1977 c.409 §20]

483.522 [Repealed by 1977 c.409 §20]

483.524 [Amended by 1953 c.691 §12; 1959 c.214 §1; 1961 c.512 §1; 1963 c.141 §1; 1967 c.524 §3; repealed by 1977 c.409 §20]

483.525 [1953 c.691 §12; 1961 c.51 §1; 1965 c.68 §1; 1967 c.219 §2; 1973 c.257 §3; 1977 c.409 §6; 1979 c.347 §2; 1983 c.345 §1; 1983 c.741 §1a; repealed by 1983 c.338 §978]

483.526 [Repealed by 1973 c.249 §91]

483.527 [1979 c.281 §3; repealed by 1983 c.338 §978]

483.528 [Amended by 1953 c.691 §12; 1957 c.10 §1; 1961 c.295 §1; subsection (8) enacted as 1961 c.295 §2; 1965 c.334 §1; 1977 c.409 §7; 1979 c.281 §1; repealed by 1983 c.338 §978]

483.530 [Amended by 1953 c.691 §12; 1965 c.68 §2; 1973 c.257 §4; 1977 c.409 §8; 1981 c.818 §10; repealed by 1983 c.338 §978]

483.532 [Amended by 1953 c.691 §12; 1971 c.273 §1; 1975 c.451 §268a; 1975 c.698 §1; renumbered 487.905]

483.533 [1979 c.664 §2; 1981 c.116 §1; repealed by 1983 c.338 §978]

483.534 [Amended by 1953 c.691 §12; 1957 c.539 §1; 1959 c.152 §9; 1975 c.315 §4; 1977 c.409 §9; 1981 c.229 §1; repealed by 1983 c.338 §978]

483.536 [Amended by 1953 c.691 §12; repealed by 1983 c.338 §978]

483.538 [Amended by 1963 c.76 §1; 1969 c.425 §1; 1973 c.440 §1; repealed by 1975 c.451 §291]

483.540 [Amended by 1977 c.882 §21; repealed by 1983 c.338 §978]

483.542 [1953 c.257 §1; repealed by 1983 c.338 §978]

483.544 [1953 c.257 §2; 1977 c.882 §22; repealed by 1983 c.338 §978]

483.545 [1965 c.34 §2; 1977 c.409 §10; 1983 c.345 §2; repealed by 1983 c.338 §978]

483.547 [1975 c.451 §121; repealed by 1983 c.338 §978]

483.549 [1975 c.451 §122; 1983 c.171 §4; repealed by 1983 c.338 §978]

483.552 [1975 c.287 §2; 1981 c.511 §2; repealed by 1983 c.338 §978]

483.554 [1975 c.287 §3; repealed by 1983 c.338 §978]

483.556 [1975 c.287 §§4, 5; formerly (2), (3) of 483.398; 1981 c.511 §3; repealed by 1983 c.338 §978]

483.602 [Amended by 1953 c.7 §3; 1977 c.882 §23; 1981 c.818 §11; repealed by 1983 c.338 §978]

483.604 [Amended by 1977 c.882 §24; 1981 c.818 §12; repealed by 1983 c.338 §978]

483.606 [Amended by 1963 c.12 §1; 1971 c.606 §1; 1977 c.882 §25; 1981 c.619 §1; repealed by 1983 c.338 §978]

483.608 [Amended by 1967 c.500 §5; repealed by 1983 c.338 §978]

483.610 [Amended by 1957 c.560 §1; 1983 c.423 §1; repealed by 1983 c.338 §978]

483.611 [1967 c.500 §4; 1983 c.423 §2; repealed by 1983 c.338 §978]

483.612 [Amended by 1975 c.209 §14; repealed by 1983 c.338 §978]

483.614 [Repealed by 1975 c.451 §291]

483.616 [Subsections (3) and (4) of 1957 Replacement Part enacted as 1953 c.587 §5 and 1953 c.257 §4; repealed by 1959 c.664 §30]

483.618 [Repealed by 1959 c.664 §30]

483.620 [Renumbered 484.125]

483.622 [Repealed by 1959 c.664 §30]

483.624 [Repealed by 1959 c.664 §30]

483.626 [Repealed by 1959 c.664 §30]

483.628 [Amended by 1953 c.691 §12; 1959 c.152 §10; 1975 c.315 §5; repealed by 1983 c.338 §978]

483.630 [Amended by 1955 c.297 §1; 1961 c.713 §1; repealed by 1965 c.574 §13]

483.632 [1965 c.574 §2; repealed by 1967 c.500 §6]

483.634 [1965 c.574 §3; 1969 c.579 §2; 1975 c.451 §149; renumbered 487.805]

483.636 [1965 c.574 §5; renumbered 487.835]

483.638 [1965 c.574 §8; 1975 c.451 §269a; renumbered 487.810]

483.640 [1965 c.574 §4; 1975 c.451 §150; renumbered 487.825]

483.642 [1965 c.574 §9; 1971 c.313 §1; repealed by 1975 c.451 §291]

483.644 [1965 c.574 §6; 1975 c.451 §269b; renumbered 487.815]

483.646 [1965 c.574 §7; renumbered 487.830]

483.648 [1973 c.465 §1; 1975 c.451 §269c; renumbered 487.820]

483.652 [1961 c.725 §1; repealed by 1963 c.32 §3]

483.654 [1961 c.725 §4; repealed by 1963 c.32 §3]

483.656 [1961 c.725 §6; repealed by 1963 c.32 §3]

483.658 [1961 c.725 §7; repealed by 1963 c.32 §3]

483.660 [1961 c.725 §8; repealed by 1963 c.32 §3]

483.662 [1961 c.725 §8a; repealed by 1963 c.32 §3]

483.664 [1961 c.725 §9(1), (2), (3); repealed by 1963 c.32 §3]

483.666 [1961 c.725 §5; repealed by 1963 c.32 §3]

483.668 [1963 c.153 §2; repealed by 1983 c.338 §978]

483.670 [1963 c.153 §3; repealed by 1983 c.338 §978]

483.672 [1963 c.153 §5; 1969 c.695 §10; repealed by 1983 c.338 §978]

483.674 [1963 c.153 §6; repealed by 1983 c.338 §978]

483.676 [1963 c.153 §4; repealed by 1983 c.338 §978]

483.678 [1963 c.153 §7; repealed by 1983 c.338 §978]

483.680 [1963 c.153 §8; repealed by 1983 c.338 §978]

483.682 [1963 c.153 §9; repealed by 1983 c.338 §978]

483.705 [1969 c.598 §9; repealed by 1971 c.618 §28]

483.710 [1969 c.598 §§10, 13; 1971 c.618 §23; 1977 c.745 §50; 1979 c.744 §40; repealed by 1983 c.338 §978]

483.715 [1969 c.598 §11; repealed by 1971 c.618 §28]

483.725 [1971 c.618 §18; 1983 c.288 §11; repealed by 1983 c.338 §978]

483.730 [1971 c.618 §15; 1977 c.882 §26; 1979 c.744 §41; repealed by 1983 c.338 §978]

483.735 [1971 c.618 §16; 1977 c.882 §27; repealed by 1983 c.338 §978]

483.740 [1971 c.618 §17; 1977 c.882 §28; repealed by 1983 c.338 §978]

483.745 [1971 c.618 §19; 1975 c.451 §269d; repealed by 1983 c.338 §978]

483.750 [1971 c.618 §20; repealed by 1983 c.338 §978]

483.755 [1971 c.618 §22; 1977 c.475 §6; repealed by 1983 c.338 §978]

483.760 [1977 c.777 §2; 1983 c.679 §18; repealed by 1983 c.338 §978]

483.765 [1977 c.777 §3; repealed by 1983 c.338 §978]

483.770 [1977 c.777 §4; repealed by 1983 c.338 §978]

483.773 [1977 c.777 §6; repealed by 1983 c.338 §978]

483.775 [1973 c.191 §5; renumbered 487.837]

483.780 [1973 c.191 §2; renumbered 487.839]

483.785 [1973 c.191 §3; renumbered 487.841]

483.790 [1973 c.191 §4; renumbered 487.843]

483.800 [1971 c.454 §14; 1973 c.835 §80; repealed by 1983 c.338 §978]

483.805 [1971 c.454 §15; 1973 c.835 §67; repealed by 1983 c.338 §978]

483.810 [1971 c.454 §16; repealed by 1973 c.835 §234]

483.815 [1971 c.454 §17; 1973 c.835 §70; renumbered 468.385]

483.820 [1971 c.454 §18; 1973 c.835 §78; repealed by 1983 c.338 §978]

483.825 [Formerly 449.845; 1977 c.787 §2; 1979 c.872 §24; repealed by 1983 c.338 §978]

483.830 [1973 c.580 §4; repealed by 1975 c.451 §291]

483.833 [1975 c.89 §2; repealed by 1983 c.338 §978]

483.835 [1973 c.580 §5; 1975 c.287 §6; renumbered 487.755]

483.837 [1975 c.89 §3; 1979 c.395 §1; repealed by 1983 c.338 §978]

483.839 [1975 c.89 §4; 1979 c.871 §30; repealed by 1983 c.338 §978]

483.840 [1973 c.580 §6; repealed by 1975 c.451 §291]

483.843 [1975 c.89 §5; repealed by 1983 c.338 §978]

483.845 [1973 c.580 §7; repealed by 1975 c.451 §291]

483.847 [1975 c.89 §6; repealed by 1983 c.338 §978]

483.850 [1973 c.580 §8; repealed by 1975 c.451 §291]

483.855 [1973 c.580 §9; repealed by 1975 c.451 §291]

483.860 [1973 c.580 §10; 1975 c.287 §8; repealed by 1975 c.451 §291]

483.865 [1973 c.580 §11; 1975 c.451 §127; renumbered 487.775]

483.870 [1973 c.580 §12; 1975 c.451 §129; renumbered 487.785]

483.875 [1981 c.345 §1; repealed by 1983 c.338 §978]

483.990 [Amended by 1953 c.124 §2; 1953 c.691 §12; subsection (7) enacted as 1953 c.587 §4; subsection (7) of 1961 Replacement Part enacted as 1953 c.151 §2 and 1953 c.344 §5; subsection (9) of 1961 Replacement Part enacted as 1953 c.257 §3; subsection (5) enacted as 1955 c.294 §4; subsection (13) of 1961 Replacement Part enacted as 1955 c.539 §3; subsection (8) enacted as 1959 c.617 §3; subsection (15) of 1961 Replacement Part enacted as 1961 c.457 §3; subsection (16) of 1961 Replacement Part enacted as 1961 c.441 §3; subsection (17) of 1961 Replacement Part enacted as 1961 c.725 §9 (4); 1963 c.32 §2; subsection (4) enacted as 1963 c.596 §2; subsection (9) enacted as 1963 c.525 §4; part renumbered 483.991; 1971 c.273 §2; subsection (6) enacted as 1973 c.510 §3; 1975 c.451 §270a; 1975 c.698 §12; subsections (4) to (8) enacted as 1975 c.451 §94; repealed by 1977 c.882 §75]

483.991 [Formerly part of 483.990; subsection (2) enacted as 1963 c.374 §2(5); subsection (8) enacted as 1963 c.315 §6; subsection (9) enacted as 1971 c.447 §4; subsection (14) enacted as 1971 c.618 §21(1); subsection (15) enacted as 1971 c.618 §21(2); subsection (16) enacted as 1971 c.618 §21(3); subsection (17) enacted as 1971 c.454 §19(1); subsection (18) enacted as 1971 c.454 §19(2); subsection (19) enacted as 1971 c.454 §19(3); 1973 c.835 §79; 1975 c.315 §6; 1975 c.451 §271; 1977 c.409 §11; subsection (7) enacted as 1977 c.777 §5; repealed by 1983 c.338 §978]

483.992 [Amended by 1957 c.652 §1; 1959 c.511 §1; 1969 c.696 §1; 1971 c.743 §394; repealed by 1975 c. 451 §291]

483.993 [1961 c.547 §6; subsection (4) enacted as 1969 c.300 §3; subsection (5) enacted as 1969 c.598 §12; repealed by 1975 c.451 §291]

483.994 [Amended by 1953 c.691 §12; 1965 c.68 §3; 1977 c.409 §12; repealed by 1983 c.338 §978]

483.995 [1953 c.691 §12; repealed by 1965 c.36 §2]

483.996 [Amended by 1953 c.691 §12; 1959 c.647 §1; 1963 c.300 §1; 1965 c.36 §1; 1977 c.409 §13; 1979 c.281 §4; 1981 c.105 §1; repealed by 1983 c.338 §978]

483.997 [1965 c.34 §3; repealed by 1983 c.338 §978]

483.998 [Amended by 1953 c.691 §12; 1959 c.506 §2; 1971 c.273 §3; 1975 c.698 §3; repealed by 1977 c.882 §75]

483.999 [1971 c.564 §2; 1973 c.798 §1; repealed by 1975 c.451 §291]

_______________



Chapter 484

Chapter 484 - (Former Provisions)

Traffic Offenses; Traffic Safety; Diversion

TRAFFIC OFFENSES; TRAFFIC SAFETY; DIVERSION

PROTECTION FROM FIRE

Note: The repeal of statutes in this chapter by chapter 338, Oregon Laws 1983, and by chapter 16, Oregon Laws 1985, becomes operative January 1, 1986. Amendments in 1985 to repealed statutes do not affect the repeal of those statutes.

484.010 [1959 c.664 §1; 1963 c.510 §4; subsection (6) enacted as 1967 c.579 §3; 1969 c.696 §3; 1973 c.798 §2a; 1973 c.836 §353; 1975 c.451 §151; 1977 c.882 §30; 1979 c.819 §5; 1981 c.818 §13; 1983 c.338 §941; renumbered 153.500]

484.020 [1959 c.664 §2; 1973 c.836 §354; 1981 c.818 §14; repealed by 1983 c.338 §978]

484.030 [1959 c.664 §3(1), (2), (3); 1971 c.743 §395; 1975 c.451 §169; renumbered 153.565]

484.040 [1959 c.664 §6; 1961 c.442 §2; 1973 c.836 §355; renumbered 153.570]

484.100 [1959 c.664 §7; 1963 c.401 §1; 1981 c.818 §15; repealed by 1983 c.338 §978]

484.105 [1963 c.448 §3; repealed by 1981 c.818 §47]

484.110 [1959 c.664 §17; 1977 c.510 §1; 1977 c.718 §7; 1981 c.818 §16; repealed by 1983 c.338 §978]

484.120 [1959 c.664 §§3(4), 8; 1961 c.569 §6; 1963 c.401 §2; 1977 c.510 §2; 1977 c.718 §8; 1981 c.818 §19; repealed by 1983 c.338 §978]

484.125 [Formerly 483.620; 1981 c.818 §20; repealed by 1983 c.338 §978]

484.130 [1959 c.664 §9; 1961 c.569 §7; 1963 c.401 §3; 1983 c.507 §13; repealed by 1983 c.338 §978]

484.140 [1961 c.569 §2; 1963 c.401 §4; 1975 c.451 §151a; 1981 c.818 §21; repealed by 1983 c.338 §978]

484.145 [1983 c.399 §3; renumbered 153.624]

484.150 [1959 c.664 §§10, 11; 1963 c.401 §5; 1965 c.588 §2; 1971 c.388 §1; 1973 c.737 §2; 1974 s.s. c.44 §2; 1975 c.451 §152; 1977 c.882 §31; 1977 c.883 §2; 1979 c.477 §4; renumbered 153.515]

484.155 [1963 c.401 §9; 1979 c.477 §5; renumbered 153.510]

484.160 [1959 c.664 §15; 1963 c.401 §6; renumbered 153.520]

484.170 [1959 c.664 §16; 1963 c.401 §7; 1979 c.477 §6; renumbered 153.525]

484.175 [1975 c.451 §271b; renumbered 153.530]

484.180 [1959 c.664 §12(1); 1963 c.401 §10; 1965 c.473 §1; 1975 c.451 §152a; 1977 c.882 §32; 1979 c.477 §7; renumbered 153.535]

484.190 [1959 c.664 §12(2), (3); 1975 c.451 §153; 1981 c.818 §22; renumbered 153.540]

484.200 [1959 c.664 §13(2); renumbered 153.545]

484.210 [1959 c.664 §13(1); 1965 c.588 §1; 1981 c.818 §26; renumbered 153.550]

484.220 [1959 c.664 §13(3); 1981 c.818 §27; renumbered 153.555]

484.222 [1967 c.579 §4; 1971 c.501 §1; 1975 c.451 §154; 1981 c.803 §8; repealed by 1983 c.338 §978]

484.225 [1983 c.721 §25; renumbered 809.710]

484.230 [1959 c.664 §14; 1965 c.473 §2; 1975 c.315 §7; 1977 c.746 §13; 1981 c.818 §28; renumbered 153.560]

484.240 [1959 c.664 §18; 1971 c.162 §1; 1981 c.818 §28a; renumbered 153.625]

484.250 [1959 c.664 §§20, 21; 1969 c.616 §2; 1971 c.186 §3; 1977 c.263 §7; renumbered 153.630]

484.260 [1959 c.664 §22; renumbered 153.635]

484.310 [1959 c.664 §23; 1981 c.818 §29; renumbered 153.600]

484.320 [1959 c.664 §§24, 25; 1981 c.818 §30; renumbered 153.605]

484.330 [1981 c.818 §24; repealed by 1983 c.338 §978]

484.350 [1975 c.451 §131; 1981 c.818 §31; renumbered 153.505]

484.353 [1981 c.818 §18; 1983 c.376 §1; repealed by 1983 c.338 §978]

484.355 [1975 c.451 §132; renumbered 153.610]

484.360 [1975 c.451 §133; 1981 c.803 §9; 1981 c.818 §32; renumbered 153.615]

484.365 [1975 c.451 §134; 1977 c.882 §34; repealed by 1981 c.803 §26]

484.370 [1975 c.451 §135; renumbered 153.620]

484.375 [1975 c.451 §137; 1981 c.818 §34; renumbered 153.575]

484.380 [1975 c.451 §137a; repealed by 1981 c.803 §26]

484.385 [1975 c.451 §138; 1981 c.803 §10; repealed by 1983 c.338 §978]

484.390 [1975 c.451 §139; 1977 c.882 §35; renumbered 153.580]

484.395 [1975 c.451 §140; renumbered 153.585]

484.400 [1975 c.451 §140a; 1981 c.818 §36; renumbered 153.590]

484.405 [1975 c.451 §140b; 1981 c.803 §11; renumbered 153.595]

484.410 [1959 c.664 §26; 1967 c.604 §11; 1967 c.620 §15; renumbered 1.520]

484.415 [1975 c.451 §141; 1977 c.882 §36; 1981 c.718 §5; 1981 c.818 §37; 1983 c.507 §14; repealed by 1983 c.338 §978]

484.418 [1983 c.507 §9; repealed by 1985 c.16 §475]

484.420 [1959 c.664 §27; 1967 c.604 §12; 1967 c.620 §16; renumbered 1.510]

484.425 [1975 c.451 §142; 1981 c.718 §9; repealed by 1983 c.338 §978]

484.430 [1963 c.8 §1; 1967 c.604 §13; renumbered 1.530]

484.435 [1975 c.451 §143; repealed by 1981 c.818 §47]

484.445 [1981 c.803 §17; 1983 c.784 §2; repealed by 1983 c.338 §978]

484.450 [1981 c.803 §18; 1983 c.125 §2; 1983 c.721 §30; 1983 c.784 §3; repealed by 1983 c.338 §978]

484.455 [1981 c.803 §19; repealed by 1983 c.338 §978]

484.460 [1981 c.803 §20; 1983 c.784 §4; repealed by 1983 c.338 §978; 1985 c.710 §6]

484.465 [1981 c.803 §21; 1983 c.125 §3; repealed by 1983 c.338 §978; 1985 c.277 §2]

484.470 [1981 c.803 §22; 1983 c.784 §5; repealed by 1983 c.338 §978]

484.475 [1981 c.803 §23; repealed by 1983 c.338 §978]

484.480 [1981 c.803 §24; 1983 c.721 §31; 1983 c.784 §6; repealed by 1983 c.338 §978]

484.510 [1967 c.499 §1; repealed by 1983 c.338 §978]

484.520 [1967 c.499 §2; 1969 c.469 §1; repealed by 1983 c.338 §978]

484.530 [1967 c.499 §3; repealed by 1969 c.469 §5]

484.540 [1967 c.499 §4; 1969 c.314 §56; repealed by 1969 c.469 §5]

484.550 [1967 c.499 §5; 1969 c.469 §3; repealed by 1983 c.338 §978]

484.560 [1967 c.499 §6; repealed by 1983 c.338 §978]

484.570 [1967 c.499 §7; 1969 c.469 §4; 1975 c.605 §25; repealed by 1983 c.338 §978]

484.575 [1983 c.583 §2; repealed by 1985 c.16 §475]

484.580 [1967 c.499 §8; repealed by 1983 c.338 §978]

484.590 [1967 c.499 §9; repealed by 1983 c.338 §978]

484.595 [1969 c.474 §5; 1983 c.583 §6; repealed by 1983 c.338 §978]

484.600 [1967 c.499 §10; repealed by 1983 c.338 §978]

484.700 [1973 c.301 §12; repealed by 1983 c.338 §978]

484.705 [1973 c.301 §§2, 3; 1975 c.451 §155; 1977 c.882 §37; 1981 c.818 §38; 1983 c.758 §1; repealed by 1983 c.338 §978]

484.710 [1973 c.301 §1; repealed by 1983 c.338 §978]

484.715 [1973 c.301 §4; 1981 c.207 §1; 1983 c.758 §2; repealed by 1983 c.338 §978]

484.718 [1983 c.758 §4; repealed by 1985 c.16 §475]

484.720 [1973 c.301 §5; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.722 [1983 c.758 §5; repealed by 1985 c.16 §475]

484.724 [1983 c.758 §6; repealed by 1985 c.16 §475]

484.725 [1973 c.301 §6; 1979 c.284 §159; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.727 [1983 c.758 §7; repealed by 1985 c.16 §475]

484.730 [1973 c.301 §7; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.733 [1983 c.758 §8; repealed by 1985 c.16 §475]

484.735 [1973 c.301 §8; 1983 c.758 §9; repealed by 1983 c.338 §978]

484.740 [1973 c.301 §9; 1977 c.800 §2; repealed by 1983 c.338 §978]

484.745 [1973 c.301 §10; 1983 c.758 §10; repealed by 1983 c.338 §978]

484.750 [1973 c.301 §11; repealed by 1983 c.338 §978 and 1983 c.758 §13]

484.990 [1959 c.664 §19; 1975 c.451 §156; 1981 c.818 §39; renumbered 153.995]

_______________



Chapter 485

Chapter 485 - (Former Provisions)

School Buses; Worker Transport Vehicles; Ambulances

SCHOOL BUSES: WORKER TRANSPORT VEHICLES: AMBULANCES

PROTECTION FROM FIRE

485.010 [Amended by 1955 c.287 §31; 1961 c.546 §2; 1965 c.458 §3; 1971 c.607 §5; 1973 c.238 §1; 1975 c.451 §274; 1977 c.493 §4; repealed by 1983 c.338 §978]

485.020 [1959 c.304 §2; 1961 c.546 §3; 1971 c.607 §6; repealed by 1975 c.451 §291]

485.025 [1975 c.451 §173; 1981 c.378 §1; repealed by 1983 c.338 §978]

485.027 [1977 c.493 §3; repealed by 1983 c.338 §978]

485.030 [Amended by 1961 c.546 §4; 1971 c.607 §7; 1973 c.238 §2; repealed by 1983 c.338 §978]

485.040 [Repealed by 1961 c.546 §10]

485.050 [Amended by 1961 c.546 §1; repealed by 1983 c.338 §978]

485.055 [1977 c.493 §2; repealed by 1983 c.338 §978]

485.060 [Amended by 1961 c.546 §5; 1965 c.458 §1; 1977 c.493 §5; repealed by 1983 c.338 §978; 1985 c.547 §9]

485.310 [1959 c.304 §1; 1965 c.343 §18; repealed by 1983 c.338 §978]

485.320 [1959 c.304 §2; 1974 s.s. c.38 §3; 1977 c.253 §42; 1981 c.800 §3; repealed by 1983 c.338 §978]

485.330 [1959 c.304 §12; repealed by 1973 c.833 §48]

485.340 [1959 c.304 §3; 1974 s.s. c.38 §4; repealed by 1983 c.338 §978]

485.350 [1959 c.304 §4; repealed by 1983 c.338 §978]

485.360 [1959 c.304 §5; repealed by 1983 c.338 §978]

485.370 [1959 c.304 §6; repealed by 1983 c.338 §978]

485.380 [1959 c.304 §7; repealed by 1983 c.338 §978]

485.390 [1959 c.304 §8; 1974 s.s. c.38 §5; repealed by 1983 c.338 §978]

485.400 [1959 c.304 §9; 1974 s.s. c.38 §6; repealed by 1983 c.338 §978]

485.410 [1959 c.304 §11; repealed by 1983 c.338 §978]

485.420 [1959 c.304 §10; 1973 c.833 §40; 1977 c.804 §46; repealed by 1983 c.338 §978]

485.500 [1973 c.407 §1; 1975 c.451 §274a; 1975 c.695 §3a; 1979 c.575 §4; 1983 c.338 §942; renumbered 823.020]

485.505 [1973 c.407 §2; 1975 c.451 §275; 1983 c.338 §943; renumbered 823.030]

485.510 [1973 c.407 §3; 1975 c.451 §276; 1979 c.575 §5; 1983 c.451 §1; 1983 c.338 §944; 1985 c.16 §467; renumbered 823.040]

485.515 [1973 c.407 §4; 1975 c.209 §15; 1983 c.451 §2; 1983 c.338 §945; renumbered 823.060]

485.520 [1973 c.407 §5; 1983 c.451 §3; 1983 c.338 §946; renumbered 823.070]

485.525 [1973 c.407 §6; 1975 c.451 §277; 1983 c.451 §4; renumbered 823.080]

485.530 [1973 c.407 §7; 1975 c.451 §278; renumbered 823.090]

485.535 [1973 c.407 §8; 1975 c.451 §279; 1983 c.451 §5; renumbered 823.100]

485.540 [1973 c.407 §9; renumbered 823.110]

485.545 [1973 c.407 §10; 1975 c.451 §280; 1983 c.338 §947; renumbered 823.120]

485.550 [1973 c.407 §13; 1975 c.451 §281; 1975 c.695 §4a; renumbered 823.130]

485.555 [1973 c.407 §14; 1975 c.451 §282; 1975 c.695 §5a; 1977 c.581 §1; 1979 c.744 §42; renumbered 823.140]

485.560 [1973 c.407 §15; 1975 c.451 §283; 1975 c.695 §6a; 1977 c.581 §2; 1981 c.794 §1; 1983 c.338 §948; renumbered 823.150]

485.565 [1973 c.407 §16; 1981 c.794 §2; 1983 c.451 §6; 1983 c.338 §949; renumbered 823.160]

485.570 [1973 c.407 §17; 1975 c.451 §284; 1975 c.695 §7a; 1981 c.545 §10; renumbered 823.170]

485.573 [1977 c.402 §3; 1981 c.503 §1; renumbered 823.180]

485.575 [1973 c.407 §§18, 28; 1975 c.451 §285; 1983 c.338 §950; renumbered 823.190]

485.577 [1979 c.575 §1; renumbered 823.200]

485.580 [1973 c.407 §19; 1975 c.695 §8; 1983 c.451 §7; renumbered 823.210]

485.585 [1973 c.407 §23; 1975 c.451 §286; 1975 c.695 §9a; 1979 c.59 §2; 1983 c.338 §951; renumbered 823.220]

485.590 [1973 c.407 §24; 1975 c.451 §287; 1983 c.338 §952; renumbered 823.230]

485.595 [1973 c.407 §26; 1975 c.451 §288; 1983 c.338 §953; renumbered 823.240]

485.990 [Subsections (2) and (3) enacted as 1959 c.304 §13; repealed by 1983 c.338 §978]

485.992 [1973 c.407 §22; 1977 c.582 §54; renumbered 823.990]

_______________



Chapter 486

Chapter 486 - (Former Provisions)

Financial Responsibility Law

FINANCIAL RESPONSIBILITY LAW

PROTECTION FROM FIRE

486.005 [Amended by 1955 c.287 §32; repealed by 1955 c.429 §51]

486.010 [Repealed by 1955 c.429 §51]

486.011 [1955 c.429 §2; 1965 c.343 §19; 1967 c.143 §1; 1971 c.742 §1; 1975 c.741 §1; 1977 c.894 §6; 1979 c.871 §31; 1983 c.314 §1; 1983 c.584 §3; repealed by 1983 c.338 §978]

486.015 [Repealed by 1955 c.429 §51]

486.020 [Repealed by 1955 c.429 §51]

486.021 [1955 c.429 §6; 1959 c.439 §1; 1963 c.430 §1; 1965 c.325 §3; 1971 c.606 §2; 1971 c.742 §2; 1977 c.464 §1; 1977 c.894 §7; 1981 c.619 §2; repealed by 1983 c.338 §978]

486.025 [Repealed by 1955 c.429 §51]

486.030 [Repealed by 1955 c.429 §51]

486.031 [1955 c.429 §13; 1957 c.257 §1; 1959 c.439 §2; 1963 c.430 §2; repealed by 1971 c.742 §8]

486.035 [Repealed by 1955 c.429 §51]

486.040 [Repealed by 1955 c.429 §51]

486.041 [1955 c.429 §18; 1963 c.430 §3; repealed by 1983 c.338 §978]

486.045 [Repealed by 1955 c.429 §51]

486.046 [1955 c.429 §12; 1971 c.742 §3; 1979 c.506 §2; repealed by 1983 c.338 §978]

486.050 [Repealed by 1955 c.429 §51]

486.051 [1955 c.429 §47; repealed by 1983 c.338 §978]

486.054 [1973 c.113 §4; 1977 c.882 §39; 1979 c.662 §1; 1981 c.803 §12; 1981 c.818 §26b; 1983 c.314 §2; repealed by 1983 c.338 §978]

486.055 [Repealed by 1955 c.429 §51]

486.056 [1955 c.429 §48; 1959 c.439 §3; 1973 c.113 §5; 1973 c.156 §1; 1975 c.195 §3; 1977 c.464 §2; 1977 c.672 §1; 1981 c.803 §13; repealed by 1983 c.338 §978]

486.060 [Repealed by 1955 c.429 §51]

486.061 [1955 c.429 §49; repealed by 1983 c.338 §978]

486.065 [Repealed by 1955 c.429 §51]

486.066 [1955 c.429 §50; repealed by 1983 c.338 §978]

486.068 [1959 c.439 §10; repealed by 1983 c.338 §978]

486.070 [Repealed by 1955 c.429 §51]

486.071 [1955 c.429 §51; repealed by 1983 c.338 §978]

486.075 [1977 c.894 §1; 1983 c.584 §4; repealed by 1983 c.338 §978]

486.080 [1977 c.894 §2; repealed by 1979 c.233 §1 (486.081 enacted in lieu of 486.080)]

486.081 [1979 c.233 §2 (enacted in lieu of 486.080); 1983 c.410 §1; repealed by 1983 c.338 §978]

486.085 [1977 c.894 §3; 1979 c.233 §3; repealed by 1983 c.338 §978]

486.090 [1977 c.894 §5; 1979 c.233 §4; repealed by 1983 c.338 §978]

486.095 [1977 c.894 §4; 1979 c.233 §5; repealed by 1983 c.338 §978]

486.097 [1983 c.584 §11; 1985 c.16 §470; renumbered 743.774]

486.100 [1977 c.894 §5a; 1979 c.233 §6; repealed by 1983 c.338 §978]

486.103 [1977 c.894 §17; 1979 c.233 §7; repealed by 1983 c.338 §978]

486.105 [Repealed by 1955 c.429 §51]

486.106 [1955 c.429 §3; 1959 c.439 §4; 1963 c.430 §4; 1971 c.606 §3; 1971 c.742 §4; 1977 c.894 §8; 1981 c.619 §3; repealed by 1983 c.338 §978]

486.110 [Repealed by 1955 c.429 §51]

486.111 [1955 c.429 §4; repealed by 1983 c.338 §978]

486.115 [Repealed by 1955 c.429 §51]

486.116 [1955 c.429 §5; repealed by 1983 c.338 §978]

486.120 [Repealed by 1955 c.429 §51]

486.125 [Repealed by 1955 c.429 §51]

486.130 [Repealed by 1955 c.429 §51]

486.131 [1955 c.429 §7; 1965 c.325 §4; 1971 c.606 §4; repealed by 1971 c.742 §8]

486.135 [Repealed by 1955 c.429 §51]

486.136 [1955 c.429 §8; 1959 c.439 §5; 1967 c.143 §2; repealed by 1971 c.742 §8]

486.140 [Repealed by 1955 c.429 §51]

486.141 [1955 c.429 §9; repealed by 1971 c.742 §8]

486.145 [Repealed by 1955 c.429 §51]

486.146 [1955 c.429 §10; 1959 c.439 §6; repealed by 1971 c.742 §8]

486.150 [Repealed by 1955 c.429 §51]

486.155 [Repealed by 1955 c.429 §51]

486.156 [1955 c.429 §11; 1957 c.257 §2; 1967 c.104 §1; 1971 c.742 §5; repealed by 1979 c.506 §12]

486.205 [Repealed by 1955 c.429 §51]

486.210 [Repealed by 1955 c.429 §51]

486.211 [1955 c.429 §37; 1957 c.417 §2; 1959 c.439 §7; 1961 c.184 §1; 1963 c.484 §9; 1963 c.510 §5; 1969 c.696 §4; 1971 c.742 §6; 1971 c.743 §396; 1975 c.451 §289; 1977 c.882 §40; 1977 c.894 §9a; 1979 c.233 §8; 1979 c.506 §4a; 1981 c.803 §14; 1981 c.818 §40; 1983 c.314 §3; 1983 c.584 §5; repealed by 1983 c.338 §978]

486.215 [Repealed by 1955 c.429 §51]

486.216 [1955 c.429 §40; 1959 c.439 §8; 1963 c.484 §10; 1965 c.33 §1; 1979 c.506 §3; repealed by 1983 c.338 §978]

486.220 [Repealed by 1955 c.429 §51]

486.221 [1971 c.742 §6b; 1977 c.680 §1; 1979 c.506 §5; repealed by 1983 c.338 §978]

486.225 [Repealed by 1955 c.429 §51]

486.230 [Repealed by 1955 c.429 §51]

486.235 [Repealed by 1955 c.429 §51]

486.240 [Repealed by 1955 c.429 §51]

486.245 [Repealed by 1955 c.429 §51]

486.250 [Repealed by 1955 c.429 §51]

486.251 [1955 c.429 §43; 1965 c.325 §1; 1977 c.680 §2; 1979 c.506 §6; repealed by 1983 c.338 §978]

486.255 [Repealed by 1955 c.429 §51]

486.256 [1955 c.429 §41; 1977 c.894 §10; 1979 c.233 §9; 1979 c.506 §7a; repealed by 1983 c.338 §978]

486.260 [Repealed by 1955 c.429 §51]

486.261 [1955 c.429 §42; 1965 c.343 §20; repealed by 1979 c.506 §12]

486.265 [Repealed by 1955 c.429 §51]

486.266 [1955 c.429 §44; repealed by 1983 c.338 §978]

486.270 [Repealed by 1955 c.429 §51]

486.275 [Repealed by 1955 c.429 §51]

486.276 [1955 c.429 §45; 1963 c.430 §5; 1965 c.325 §2; repealed by 1977 c.680 §4]

486.280 [Repealed by 1955 c.429 §51]

486.281 [1955 c.429 §46; 1967 c.143 §3; 1975 c.741 §2; 1977 c.680 §3; 1983 c.584 §6; repealed by 1983 c.338 §978]

486.285 [Repealed by 1955 c.429 §51]

486.290 [Repealed by 1955 c.429 §51]

486.291 [1955 c.429 §38; 1957 c.257 §3; 1963 c.484 §11; 1971 c.742 §7; 1977 c.464 §3; 1979 c.506 §8; 1981 c.911 §1; repealed by 1983 c.338 §978]

486.295 [Repealed by 1955 c.429 §51]

486.300 [Repealed by 1955 c.429 §51]

486.301 [1955 c.429 §39; repealed by 1959 c.506 §3]

486.405 [Repealed by 1955 c.429 §51]

486.410 [Repealed by 1955 c.429 §51]

486.411 [1955 c.429 §14; 1967 c.143 §4; 1979 c.506 §9; 1983 c.314 §4; 1983 c.584 §7; repealed by 1983 c.338 §978]

486.415 [Repealed by 1955 c.429 §51]

486.416 [1955 c.429 §15; repealed by 1983 c.338 §978]

486.420 [Repealed by 1955 c.429 §51]

486.421 [1955 c.429 §16; repealed by 1983 c.338 §978]

486.425 [Repealed by 1955 c.429 §51]

486.426 [1955 c.429 §17; 1979 c.506 §10; repealed by 1983 c.338 §978]

486.430 [Repealed by 1955 c.429 §51]

486.431 [1955 c.429 §19; 1961 c.222 §1; 1977 c.464 §4; 1977 c.882 §71; 1979 c.506 §11; repealed by 1983 c.338 §978]

486.435 [Repealed by 1955 c.429 §51]

486.440 [Repealed by 1955 c.429 §51]

486.505 [Repealed by 1955 c.429 §51]

486.506 [1955 c.429 §21; 1959 c.439 §9; 1961 c.544 §1; 1981 c.718 §6; repealed by 1983 c.338 §978]

486.510 [Repealed by 1955 c.429 §51]

486.511 [1955 c.429 §22; 1957 c.257 §4; 1967 c.464 §3; repealed by 1983 c.338 §978]

486.515 [Repealed by 1955 c.429 §51]

486.520 [Repealed by 1955 c.429 §51]

486.521 [1955 c.429 §20; 1961 c.28 §1; repealed by 1983 c.338 §978]

486.525 [Repealed by 1955 c.429 §51]

486.530 [Repealed by 1955 c.429 §51]

486.535 [Repealed by 1955 c.429 §51]

486.540 [Repealed by 1955 c.429 §51]

486.541 [1955 c.429 §23; 1977 c.894 §11; 1983 c.338 §955; renumbered 743.776]

486.545 [Repealed by 1955 c.429 §51]

486.546 [1955 c.429 §24; 1977 c.894 §12; 1983 c.338 §956; renumbered 743.778]

486.550 [Repealed by 1955 c.429 §51]

486.551 [1955 c.429 §28; 1983 c.338 §957; renumbered 743.779]

486.555 [Repealed by 1955 c.429 §51]

486.556 [1955 c.429 §25; 1983 c.338 §958; renumbered 743.781]

486.560 [Repealed by 1955 c.429 §51]

486.561 [1955 c.429 §26; 1983 c.338 §959; renumbered 743.782]

486.564 [1955 c.429 §27; renumbered 743.784]

486.565 [Repealed by 1955 c.429 §51]

486.566 [1955 c.429 §29; 1977 c.894 §13; 1983 c.338 §960; renumbered 743.785]

486.570 [1955 c.429 §34; 1977 c.894 §14; 1979 c.842 §6; repealed by 1983 c.338 §978]

486.575 [1955 c.429 §35; repealed by 1983 c.338 §978]

486.605 [Repealed by 1955 c.429 §51]

486.606 [1955 c.429 §30; 1967 c.143 §5; 1975 c.741 §3; 1983 c.584 §8; repealed by 1983 c.338 §978]

486.610 [Repealed by 1955 c.429 §51]

486.611 [1955 c.429 §31; repealed by 1983 c.338 §978]

486.615 [Repealed by 1955 c.429 §51]

486.616 [1955 c.429 §32; repealed by 1983 c.338 §978]

486.620 [Repealed by 1955 c.429 §51]

486.621 [1955 c.429 §33; 1967 c.143 §6; 1975 c.741 §4; 1983 c.584 §9; repealed by 1983 c.338 §978]

486.625 [Repealed by 1955 c.429 §51]

486.626 [1955 c.429 §36; repealed by 1983 c.338 §978]

486.680 [1981 c.676 §2; repealed by 1983 c.338 §978]

486.990 [Repealed by 1955 c.429 §51]

486.991 [1955 c.429 §52; 1977 c.894 §15; repealed by 1983 c.338 §978]

486.993 [1977 c.894 §16; repealed by 1983 c.338 §978]

_______________



Chapter 487

Chapter 487 - (Former Provisions)

Rules of the Road

RULES OF THE ROAD

PROTECTION FROM FIRE

487.005 [1975 c.451 §2; 1977 c.882 §41; 1979 c.575 §2; 1979 c.871 §32a; 1981 c.473 §12; repealed by 1983 c.338 §978]

487.010 [Repealed by 1959 c.686 §72]

487.015 [1975 c.451 §3; repealed by 1983 c.338 §978]

487.020 [Repealed by 1959 c.686 §72]

487.025 [1975 c.451 §3a; repealed by 1983 c.338 §978]

487.030 [Amended by 1955 c.696 §1; repealed by 1959 c.686 §72]

487.035 [1975 c.451 §4; repealed by 1983 c.338 §978]

487.040 [Amended by 1955 c.696 §2; repealed by 1959 c.686 §72]

487.045 [1975 c.451 §10; 1977 c.882 §42; repealed by 1983 c.338 §978]

487.050 [Repealed by 1959 c.686 §72]

487.055 [1975 c.451 §9; repealed by 1983 c.338 §978]

487.060 [Repealed by 1959 c.686 §72]

487.065 [1975 c.451 §5; repealed by 1983 c.338 §978]

487.070 [Repealed by 1959 c.686 §72]

487.075 [1975 c.451 §11; 1977 c.882 §72; 1979 c.64 §1; repealed by 1983 c.338 §978]

487.080 [Repealed by 1959 c.686 §72]

487.085 [1975 c.451 §12; 1979 c.64 §2; repealed by 1983 c.338 §978; 1985 c.278 §1]

487.090 [Repealed by 1959 c.686 §72]

487.095 [1975 c.451 §6; 1977 c.882 §43; repealed by 1983 c.338 §978]

487.100 [1975 c.451 §7; repealed by 1983 c.338 §978]

487.105 [1975 c.451 §8; repealed by 1983 c.338 §978]

487.120 [1975 c.451 §13; repealed by 1983 c.338 §978]

487.125 [1975 c.451 §14; 1983 c.237 §1; repealed by 1983 c.338 §978]

487.130 [1975 c.451 §15; repealed by 1983 c.338 §978]

487.135 [1975 c.451 §16; 1983 c.237 §2; repealed by 1983 c.338 §978]

487.137 [1983 c.237 §4; repealed by 1985 c.16 §475]

487.140 [1975 c.451 §17; repealed by 1983 c.338 §978]

487.145 [1975 c.451 §18; repealed by 1983 c.338 §978]

487.150 [1975 c.451 §19; repealed by 1983 c.338 §978]

487.155 [1975 c.451 §20; repealed by 1983 c.338 §978]

487.165 [1975 c.451 §21; repealed by 1983 c.338 §978]

487.170 [1975 c.451 §22; repealed by 1983 c.338 §978]

487.175 [1975 c.451 §23; repealed by 1983 c.338 §978]

487.180 [1975 c.451 §24; repealed by 1983 c.338 §978]

487.185 [1975 c.451 §25; 1977 c.629 §1; repealed by 1983 c.338 §978]

487.190 [Formerly 483.306; repealed by 1983 c.338 §978]

487.195 [1975 c.451 §27; repealed by 1983 c.338 §978]

487.200 [1975 c.451 §28; 1977 c.882 §44; repealed by 1983 c.338 §978]

487.205 [1975 c.451 §29; repealed by 1983 c.338 §978]

487.210 [1975 c.451 §30; 1977 c.882 §45; 1983 c.287 §1; repealed by 1983 c.338 §978]

487.215 [1975 c.451 §31; repealed by 1983 c.338 §978]

487.220 [1975 c.451 §32; repealed by 1983 c.338 §978]

487.225 [1975 c.451 §33; repealed by 1983 c.338 §978]

487.230 [1975 c.451 §34; repealed by 1983 c.338 §978]

487.235 [1975 c.451 §34a; 1977 c.882 §46; repealed by 1983 c.338 §978]

487.245 [1975 c.451 §35; repealed by 1983 c.338 §978]

487.250 [1975 c.451 §36; repealed by 1983 c.338 §978]

487.255 [1975 c.451 §37; 1981 c.818 §41; repealed by 1983 c.338 §978]

487.260 [1975 c.451 §38; repealed by 1983 c.338 §978]

487.265 [1975 c.451 §39; repealed by 1983 c.338 §978]

487.270 [1975 c.451 §40; repealed by 1983 c.338 §978]

487.285 [1975 c.451 §41; repealed by 1983 c.338 §978]

487.290 [1975 c.451 §42; 1981 c.22 §4; repealed by 1983 c.338 §978]

487.295 [1975 c.451 §43; repealed by 1983 c.338 §978]

487.300 [1975 c.451 §44; repealed by 1983 c.338 §978]

487.305 [1975 c.451 §45; repealed by 1983 c.338 §978]

487.310 [1975 c.451 §46; repealed by 1983 c.338 §978]

487.315 [1975 c.451 §47; repealed by 1983 c.338 §978]

487.320 [1975 c.451 §48; repealed by 1983 c.338 §978]

487.325 [1975 c.451 §49; repealed by 1983 c.338 §978]

487.330 [1975 c.451 §50; 1977 c.882 §47; repealed by 1983 c.338 §978]

487.335 [Formerly 483.334; repealed by 1983 c.338 §978]

487.340 [1975 c.451 §52; repealed by 1983 c.338 §978]

487.345 [1975 c.451 §53; repealed by 1983 c.338 §978]

487.350 [1975 c.451 §59; repealed by 1983 c.338 §978]

487.355 [1975 c.451 §60; repealed by 1983 c.338 §978]

487.360 [1975 c.451 §54; 1983 c.520 §1; repealed by 1983 c.338 §978]

487.365 [1975 c.451 §55; 1983 c.520 §2; repealed by 1983 c.338 §978]

487.370 [1975 c.451 §56; 1983 c.520 §3; repealed by 1983 c.338 §978]

487.375 [1975 c.451 §57; 1983 c.520 §4; repealed by 1983 c.338 §978]

487.380 [1975 c.451 §58; repealed by 1983 c.338 §978]

487.390 [1975 c.451 §61; 1977 c.882 §73; repealed by 1983 c.338 §978]

487.395 [1975 c.451 §62; 1977 c.882 §48; repealed by 1983 c.338 §978]

487.400 [1975 c.451 §63; repealed by 1983 c.338 §978]

487.405 [1975 c.451 §64; repealed by 1983 c.338 §978]

487.410 [1975 c.451 §65; 1979 c.871 §33; 1983 c.332 §7; 1983 c.171 §5; repealed by 1983 c.338 §978]

487.415 [1975 c.451 §66; 1983 c.332 §9; repealed by 1983 c.338 §978]

487.425 [1975 c.451 §67; 1983 c.171 §6; repealed by 1983 c.338 §978]

487.430 [1975 c.451 §68; 1983 c.171 §7; repealed by 1983 c.338 §978]

487.435 [1975 c.451 §69; 1977 c.882 §74; repealed by 1983 c.338 §978]

487.440 [1975 c.451 §70; 1983 c.171 §8; repealed by 1983 c.338 §978]

487.445 [1975 c.451 §71; 1977 c.882 §49; 1979 c.64 §3; 1979 c.624 §5; 1983 c.134 §1; repealed by 1983 c.338 §978]

487.450 [1975 c.451 §72; repealed by 1983 c.338 §978]

487.465 [1975 c.451 §73; 1977 c.882 §50; repealed by 1983 c.338 §978]

487.470 [1975 c.451 §74; repealed by 1983 c.338 §978]

487.475 [Formerly 483.103; repealed by 1983 c.338 §978]

487.477 [1975 c.195 §2; repealed by 1983 c.338 §978]

487.480 [Formerly 483.106; repealed by 1983 c.338 §978]

487.485 [1975 c.451 §77; 1981 c.293 §1; repealed by 1983 c.338 §978]

487.490 [1975 c.451 §78; 1981 c.293 §2; 1983 c.329 §1; repealed by 1983 c.338 §978]

487.495 [Formerly 483.110; repealed by 1983 c.338 §978]

487.500 [1975 c.451 §80; 1981 c.818 §42; repealed by 1983 c.338 §978]

487.505 [1975 c.451 §81; 1983 c.458 §1; repealed by 1983 c.338 §978]

487.510 [1975 c.451 §82; 1977 c.882 §51; 1983 c.740 §200; repealed by 1983 c.338 §978]

487.515 [1975 c.451 §83; repealed by 1983 c.338 §978]

487.520 [Formerly 483.124; repealed by 1983 c.338 §978]

487.525 [1977 c.885 §8; repealed by 1983 c.338 §978]

487.530 [1975 c.451 §85; 1977 c.882 §52; 1981 c.818 §43; repealed by 1983 c.338 §978]

487.535 [1975 c.451 §86; 1977 c.882 §53; 1981 c.818 §44; 1983 c.664 §3; repealed by 1983 c.338 §978]

487.540 [1975 c.451 §87; 1979 c.744 §43; 1981 c.803 §15; 1981 c.806 §3; 1983 c.721 §20; 1983 c.722 §1; 1983 c.822 §1; repealed by 1983 c.338 §978]

487.545 [1975 c.451 §88; 1977 c.882 §54; 1981 c.806 §4; 1983 c.722 §2; 1983 c.822 §2; repealed by 1983 c.338 §978]

487.547 [1983 c.721 §22; repealed by 1985 c.16 §475]

487.549 [1983 c.721 §23; renumbered 813.030]

487.550 [1975 c.451 §90; 1981 c.818 §45; repealed by 1983 c.338 §978]

487.555 [1975 c.451 §91; repealed by 1983 c.338 §978]

487.560 [1975 c.451 §92; 1977 c.80 §1; 1977 c.800 §1; 1977 c.882 §55a; 1981 c.818 §46; 1983 c.721 §32; 1983 c.758 §11; repealed by 1983 c.338 §978; 1985 c.672 §6]

487.575 [1975 c.451 §95; 1977 c.882 §56; repealed by 1983 c.338 §978]

487.580 [1975 c.451 §96; 1977 c.882 §57; 1979 c.498 §1; repealed by 1983 c.338 §978]

487.585 [1975 c.451 §97; repealed by 1983 c.338 §978]

487.590 [1975 c.451 §98; repealed by 1983 c.338 §978]

487.595 [1975 c.451 §99; repealed by 1983 c.338 §978]

487.600 [1975 c.451 §100; 1979 c.498 §2; 1979 c.625 §7; repealed by 1983 c.338 §978]

487.605 [1975 c.451 §101; 1977 c.882 §57a; repealed by 1983 c.338 §978]

487.615 [1975 c.451 §102; repealed by 1983 c.338 §978]

487.620 [1975 c.451 §103; 1977 c.882 §58; repealed by 1983 c.338 §978]

487.625 [1975 c.451 §104; 1977 c.882 §59; 1981 c.110 §1; repealed by 1983 c.338 §978]

487.630 [1975 c.451 §105; 1983 c.332 §1; repealed by 1983 c.338 §978]

487.635 [1975 c.451 §106; repealed by 1983 c.338 §978]

487.640 [1975 c.451 §107; repealed by 1983 c.338 §978]

487.645 [1975 c.451 §108; repealed by 1983 c.338 §978]

487.650 [1975 c.451 §109; repealed by 1983 c.338 §978]

487.655 [1975 c.451 §110; repealed by 1983 c.338 §978]

487.660 [Formerly 483.045; repealed by 1983 c.338 §978]

487.665 [Formerly 483.034; repealed by 1983 c.338 §978]

487.670 [1975 c.451 §112; repealed by 1983 c.338 §978]

487.675 [1975 c.451 §113; repealed by 1983 c.338 §978]

487.680 [Formerly 483.328; 1977 c.882 §60; repealed by 1983 c.338 §978]

487.685 [Formerly 483.326; 1977 c.882 §61; repealed by 1983 c.338 §978]

487.690 [1979 c.555 §§1,2,3,4,5; repealed by 1981 c.394 §3]

487.705 [1975 c.451 §114; 1979 c.871 §34; repealed by 1983 c.338 §978]

487.707 [1979 c.871 §41; repealed by 1983 c.338 §978]

487.710 [1975 c.451 §114a; 1977 c.882 §62; 1979 c.871 §35; repealed by 1983 c.338 §978]

487.715 [1975 c.451 §115; 1979 c.871 §36; repealed by 1983 c.338 §978]

487.720 [1975 c.451 §116; 1979 c.871 §37; repealed by 1983 c.338 §978]

487.725 [1975 c.451 §117; repealed by 1983 c.338 §978]

487.730 [1975 c.451 §118; 1977 c.410 §1; 1979 c.871 §38; 1983 c.380 §2; repealed by 1983 c.338 §978]

487.733 [1979 c.872 §23; repealed by 1983 c.338 §978]

487.735 [1975 c.451 §119; 1983 c.380 §3; repealed by 1983 c.338 §978]

487.740 [1975 c.451 §120; 1979 c.379 §11; 1979 c.871 §39a; 1983 c.171 §9; repealed by 1983 c.338 §978]

487.743 [1983 c.380 §6; renumbered 814.330]

487.746 [1983 c.380 §7; renumbered 814.340]

487.750 [1975 c.451 §130; 1981 c.511 §1; 1983 c.332 §2; repealed by 1983 c.338 §978]

487.755 [Formerly 483.835; repealed by 1981 c.511 §4]

487.760 [1975 c.451 §123; repealed by 1983 c.338 §978]

487.762 [1983 c.332 §4; repealed by 1985 c.16 §475]

487.764 [1983 c.332 §5; repealed by 1985 c.16 §475]

487.765 [1975 c.451 §125; repealed by 1983 c.332 §11 and by 1983 c.338 §978]

487.767 [1983 c.332 §6; repealed by 1985 c.16 §475]

487.770 [1975 §451 §126; 1979 c.871 §42; repealed by 1983 c.338 §978]

487.775 [Formerly 483.865; repealed by 1983 c.338 §978]

487.778 [1983 c.332 §10; repealed by 1985 c.16 §475]

487.780 [1975 c.451 §128; repealed by 1981 c.511 §4]

487.785 [Formerly 483.870; 1983 c.332 §8; repealed by 1983 c.338 §978]

487.790 [1975 c.113 §2; repealed by 1983 c.338 §978]

487.795 [1975 c.451 §10a; 1979 c.871 §43; repealed by 1983 c.338 §978]

487.805 [Formerly 483.634; 1979 c.822 §1; 1983 c.721 §2; 1983 c.822 §3; repealed by 1983 c.338 §978; 1985 c.672 §7]

487.810 [Formerly 483.638; 1981 c.806 §5; 1983 c.822 §4; repealed by 1983 c.338 §978]

487.815 [Formerly 483.644; 1979 c.410 §8; 1981 c.307 §1; 1981 c.806 §6; repealed by 1983 c.338 §978; 1985 c.337 §1]

487.820 [Formerly 483.648; 1983 c.721 §9; repealed by 1983 c.338 §978]

487.825 [Formerly 483.640; repealed by 1983 c.338 §978]

487.830 [Formerly 483.646; 1981 c.806 §7; 1983 c.822 §6; repealed by 1983 c.338 §978]

487.835 [Formerly 483.636; 1981 c.806 §8; 1983 c.822 §7; repealed by 1983 c.338 §978]

487.837 [Formerly 483.775; repealed by 1983 c.338 §978]

487.839 [Formerly 483.780; 1977 c.882 §63; repealed by 1983 c.338 §978]

487.841 [Formerly 483.785; 1977 c.882 §64; repealed by 1983 c.338 §978]

487.843 [Formerly 483.790; 1977 c.882 §65; repealed by 1983 c.338 §978]

487.850 [Formerly 483.040; 1983 c.237 §5; repealed by 1983 c.338 §978]

487.853 [1975 c.451 §158; repealed by 1983 c.338 §978]

487.855 [1975 c.451 §159; repealed by 1983 c.338 §978]

487.860 [1975 c.451 §160; repealed by 1983 c.338 §978]

487.865 [1975 c.451 §161; repealed by 1983 c.338 §978]

487.870 [1975 c.451 §162; 1977 c.882 §66; 1979 c.871 §44; repealed by 1983 c.338 §978]

487.875 [1975 c.451 §163; repealed by 1983 c.338 §978]

487.880 [1975 c.451 §164; repealed by 1983 c.338 §978]

487.885 [1975 c.451 §165; 1983 c.276 §1; repealed by 1983 c.338 §978]

487.890 [1975 c.451 §166; repealed by 1983 c.338 §978]

487.895 [Formerly 483.346; 1977 c.882 §67; repealed by 1983 c.338 §978]

487.900 [Formerly 483.348; repealed by 1983 c.338 §978]

487.905 [Formerly 483.532; 1977 c.882 §68; 1979 c.628 §1; 1983 c.371 §1; repealed by 1983 c.338 §978]

487.907 [1983 c.371 §3; repealed by 1985 c.16 §475]

487.910 [1975 c.271 §4; repealed by 1983 c.338 §978]

487.913 [1983 c.371 §4; repealed by 1985 c.16 §475]

487.915 [Formerly 483.352; 1977 c.885 §2; 1979 c.128 §2; 1979 c.809 §9; repealed by 1983 c.338 §978; 1985 c.139 §1]

487.920 [Formerly 483.354; 1977 c.882 §69; 1979 c.128 §3; repealed by 1983 c.338 §978]

487.925 [Formerly 483.356; 1977 c.885 §6; 1979 c.128 §4; 1981 c.272 §2; repealed by 1983 c.338 §978; 1985 c.139 §2]

487.930 [1979 c.809 §6; 1981 c.275 §3; 1983 c.571 §2; repealed by 1983 c.338 §978]

487.935 [1979 c.809 §7; 1983 c.436 §14; repealed by 1983 c.338 §978]

487.940 [1981 c.272 §3; repealed by 1983 c.338 §978]

487.990 [Repealed by 1959 c.686 §72]

_______________



Chapter 488

Chapter 488 - (Former Provisions)

Boats and Boating

BOATS AND BOATING

PROTECTION FROM FIRE

488.005 [1967 c.620 §2; 1979 c.744 §44; 1981 c.626 §3; 1985 c.725 §12; renumbered 830.010 in 1989]

488.010 [Repealed by 1957 c.467 §20]

488.011 [1957 c.467 §1; 1959 c.686 §64; 1963 c.355 §2; 1969 c.412 §1; 1973 c.304 §1; 1979 c.206 §1; 1987 c.448 §10; 1989 c.186 §1; renumbered 830.005 in 1989]

488.020 [Repealed by 1957 c.467 §20]

488.021 [1957 c.467 §2; 1959 c.686 §65; 1965 c.539 §1; 1981 c.102 §1; renumbered 830.015 in 1989]

488.023 [1959 c.686 §61; renumbered 830.300 in 1989]

488.024 [1959 c.686 §43; renumbered 830.210 in 1989]

488.025 [1959 c.686 §56; 1961 c.185 §4; renumbered 830.410 in 1989]

488.026 [1959 c.686 §57; 1975 c.584 §9; 1979 c.206 §2; 1989 c.885 §8; renumbered 830.420 in 1989]

488.027 [1959 c.686 §59; 1965 c.539 §2; 1967 c.176 §2; 1967 c.620 §17; 1975 c.584 §10; renumbered 830.035 in 1989]

488.028 [1959 c.686 §60; renumbered 830.040 in 1989]

488.030 [Repealed by 1957 c.467 §20]

488.031 [1957 c.467 §3; 1959 c.686 §66; 1967 c.153 §1; 1973 c.520 §1; 1975 c.584 §1; 1977 c.77 §1; renumbered 830.215 in 1989]

488.040 [Repealed by 1957 c.467 §20]

488.041 [1957 c.467 §4; 1959 c.686 §66a; 1967 c.153 §3; 1983 c.388 §7; renumbered 830.225 in 1989]

488.050 [Repealed by 1957 c.467 §20]

488.051 [1957 c.467 §5; repealed by 1959 c.686 §72]

488.052 [1959 c.686 §41; 1967 c.536 §1; renumbered 830.260 in 1989]

488.055 [1981 c.625 §3; renumbered 830.270 in 1989]

488.060 [Renumbered 488.610]

488.061 [1957 c.467 §6; 1959 c.686 §67; 1961 c.185 §5; 1969 c.77 §1; repealed by 1983 c.388 §13]

488.063 [1983 c.388 §11; renumbered 830.230 in 1989]

488.065 [1961 c.185 §2; repealed by 1983 c.388 §13]

488.070 [Amended by 1953 c.219 §2; part enacted as 1955 c.440 §1; 1957 c.126 §1; renumbered 488.620]

488.071 [1957 c.467 §7; renumbered 830.235 in 1989]

488.080 [1957 c.467 §8; 1967 c.153 §2; renumbered 830.240 in 1989]

488.090 [1957 c.467 §9; 1959 c.686 §67a; 1983 c.388 §9; renumbered 830.220 in 1989]

488.092 [1959 c.686 §42; renumbered 830.245 in 1989]

488.094 [1959 c.686 §63; 1967 c.153 §4; 1989 c.885 §9; renumbered 830.250 in 1989]

488.098 [1959 c.686 §55; renumbered 830.415 in 1989]

488.099 [1981 c.53 §3; renumbered 830.305 in 1989]

488.100 [1957 c.467 §10; 1959 c.686 §68; 1979 c.206 §3; 1981 c.53 §1; renumbered 830.315 in 1989]

488.101 [1961 c.185 §3; renumbered 830.335 in 1989]

488.102 [1959 c.686 §41a; 1967 c.536 §2; 1973 c.624 §1; renumbered 830.350 in 1989]

488.108 [1959 c.686 §48; 1963 c.355 §3; 1979 c.206 §4; renumbered 830.375 in 1989]

488.110 [1957 c.467 §11; 1969 c.412 §2; renumbered 830.340 in 1989]

488.120 [1957 c.467 §12; renumbered 830.345 in 1989]

488.124 [1959 c.686 §54; renumbered 830.050 in 1989]

488.130 [1957 c.467 §13; renumbered 830.355 in 1989]

488.140 [1957 c.467 §14; 1961 c.185 §6; 1989 c.186 §2; renumbered 830.360 in 1989]

488.144 [1959 c.686 §§44, 45, 46, 47; 1961 c.185 §7; 1979 c.744 §45; renumbered 830.365 in 1989]

488.150 [1957 c.467 §15; 1959 c.686 §69; 1967 c.176 §1; renumbered 830.370 in 1989]

488.160 [1957 c.467 §16; 1979 c.744 §46; renumbered 830.325 in 1989]

488.164 [1959 c.686 §49; renumbered 830.475 in 1989]

488.168 [1959 c.686 §50; 1973 c.520 §2; 1975 c.584 §2; 1983 c.388 §6; renumbered 830.480 in 1989]

488.170 [1957 c.467 §17; repealed by 1959 c.686 §72]

488.172 [1959 c.686 §51; renumbered 830.485 in 1989]

488.176 [1959 c.686 §§52, 53; 1979 c.206 §6; renumbered 830.490 in 1989]

488.178 [1959 c.686 §58; renumbered 830.330 in 1989]

488.180 [1957 c.467 §19; 1959 c.686 §70; renumbered 830.025 in 1989]

488.190 [1975 c.584 §12; renumbered 830.495 in 1989]

488.200 [1975 c.339 §2; renumbered 830.165 in 1989]

488.210 [1967 c.620 §§3, 5; 1979 c.477 §8; renumbered 153.330]

488.220 [1967 c.620 §4; 1971 c.388 §2; 1979 c.477 §9; 1979 c.744 §47; renumbered 153.335]

488.230 [1967 c.620 §6; renumbered 153.340]

488.240 [1967 c.620 §7; 1979 c.477 §10; renumbered 153.345]

488.250 [1967 c.620 §8; renumbered 153.350]

488.260 [1967 c.620 §9; 1981 c.625 §4; renumbered 153.355]

488.270 [1967 c.620 §10; renumbered 153.360]

488.280 [1967 c.620 §11; renumbered 153.365]

488.290 [1967 c.620 §12; renumbered 153.370]

488.300 [1967 c.620 §13; renumbered 153.375]

488.400 [1973 c.304 §3; 1977 c.77 §2; repealed by 1977 c.842 §12]

488.405 [1973 c.304 §4; repealed by 1977 c.842 §12]

488.410 [1973 c.304 §5; 1975 c.584 §3; repealed by 1977 c.842 §12]

488.415 [1973 c.304 §7; repealed by 1977 c.842 §12]

488.420 [1973 c.304 §8; 1979 c.615 §5; repealed by 1977 c.842 §12]

488.425 [1973 c.304 §9; 1975 c.584 §4; repealed by 1977 c.842 §12]

488.430 [1973 c.304 §10; repealed by 1977 c.842 §12]

488.600 [1959 c.686 §62; 1961 c.292 §1; 1965 c.539 §3; 1967 c.536 §3; 1969 c.412 §3; 1971 c.734 §§75, 75a; 1973 c.304 §12; 1979 c.206 §5; 1981 c.102 §2; renumbered 830.175 in 1989]

488.610 [Formerly 488.060; 1961 c.420 §1; 1967 c.547 §1; 1969 c.162 §1; 1971 c.537 §1; 1973 c.493 §1; renumbered 830.180 in 1989]

488.620 [Formerly 488.070; 1959 c.148 §1; 1961 c.420 §2; 1967 c.547 §2; 1969 c.134 §1; 1971 c.143 §1; 1973 c.493§2; renumbered 830.185 in 1989]

488.625 [1967 c.547 §3; renumbered 830.190 in 1989]

488.630 [1967 c.467 §2; 1973 c.520 §3; 1974 s.s. c.8 §1; repealed by 1975 c.584 §8]

488.635 [1967 c.467 §3; repealed by 1975 c.584 §8]

488.640 [1967 c.467 §4(1); repealed by 1975 c.584 §8]

488.650 [1967 c.128 §2; 1973 c.485 §1; 1987 c.141 §1; renumbered 830.905 in 1989]

488.655 [1967 c.128 §3; 1987 c.141 §2; renumbered 830.910 in 1989]

488.660 [1967 c.128 §4; 1987 c.141 §3; renumbered 830.915 in 1989]

488.665 [1967 c.128 §5; 1987 c.141 §4; renumbered 830.920 in 1989]

488.670 [1967 c.128 §6; 1987 c.141 §5; renumbered 830.925 in 1989]

488.675 [1967 c.128 §7; 1987 c.141 §6; renumbered 830.930 in 1989]

488.680 [1967 c.128 §8; 1987 c.141 §7; renumbered 830.935 in 1989]

488.705 [1959 c.686 §1; 1963 c.355 §4; 1965 c.477 §1; 1973 c.520 §4; 1977 c.615 §3; renumbered 830.700 in 1989]

488.710 [1959 c.686 §2; renumbered 830.100 in 1989]

488.715 [1959 c.686 §3; 1961 c.185 §8; 1963 c.355 §5; 1971 c.631 §1; 1973 c.520 §5; 1974 s.s. c.8 §2; 1975 c.584 §5; 1989 c.885 §10; renumbered 830.705 in 1989]

488.718 [1977 c.615 §8; 1987 c.448 §1; 1989 c.186 §3; renumbered 830.850 in 1989]

488.720 [1959 c.686 §4; 1973 c.520 §6; 1981 c.52 §1; 1989 c.186 §4; renumbered 830.770 in 1989]

488.725 [1959 c.686 §5; 1961 c.185 §9; 1965 c.539 §4; 1977 c.62 §1; renumbered 830.780 in 1989]

488.726 [1977 c.615 §9; 1987 c.448 §2; renumbered 830.855 in 1989]

488.727 [1977 c.615 §10; 1987 c.448 §3; renumbered 830.860 in 1989]

488.728 [1977 c.615 §11; renumbered 830.865 in 1989]

488.729 [1987 c.448 §5; renumbered 830.870 in 1989]

488.730 [1959 c.686 §6; 1963 c.355 §6; 1965 c.477 §2; renumbered 830.785 in 1989]

488.732 [1963 c.355 §§9, 11; 1965 c.86 §2; 1965 c.431 §2; 1967 c.536 §4; 1971 c.475 §1; 1977 c.62 §2; 1977 c.884 §27; 1979 c.206 §9; 1981 c.349 §1; renumbered 830.790 in 1989]

488.735 [1959 c.686 §7; 1969 c.366 §1; 1977 c.62 §3; 1979 c.206 §10; renumbered 830.795 in 1989]

488.740 [1959 c.686 §§8, 9; 1963 c.355 §7; 1969 c.366 §2; 1977 c.62 §4; 1979 c.206 §11; renumbered 830.800 in 1989]

488.750 [1959 c.686 §9a; 1977 c.615 §12; 1987 c.448 §6; renumbered 830.710 in 1989]

488.755 [1959 c.686 §10; 1961 c.185 §10; 1973 c.520 §7; renumbered 830.805 in 1989]

488.760 [1959 c.686 §§11, 12, 13, 14; 1963 c.355 §12; 1971 c.475 §2; 1977 c.62 §5; 1977 c.615 §13; 1981 c.103 §1; 1981 c.104 §1; 1981 c.349 §2; 1989 c.186 §5; renumbered 830.830 in 1989]

488.762 [Formerly 488.770; 1981 c.103 §2; 1983 c.388 §1; 1987 c.448 §7; renumbered 830.810 in 1989]

488.763 [1977 c.260 §4 (enacted in lieu of 488.764); 1977 c.615 §14; renumbered 830.740 in 1989]

488.764 [1965 c.477 §§6, 7; repealed by 1977 c.260 §3 (488.763 enacted in lieu of 488.764)]

488.766 [1965 c.477 §5; 1977 c.615 §15; 1983 c.388 §2; renumbered 830.745 in 1989]

488.768 [1965 c.477 §4; 1977 c.615 §16; 1983 c.388 §3; renumbered 830.750 in 1989]

488.770 [1959 c.686 §§15, 16, 17; 1961 c.185 §11; 1963 c.355 §15; 1965 c.477 §3; renumbered 488.762]

488.772 [1965 c.477 §8; 1977 c.615 §17; 1983 c.388 §4; renumbered 830.755 in 1989]

488.774 [1965 c.477 §9; 1977 c.615 §18; renumbered 830.720 in 1989]

488.775 [1963 c.355 §14; renumbered 488.778]

488.778 [Formerly 488.775; 1973 c.520 §8; renumbered 830.825 in 1989]

488.780 [1959 c.686 §18; 1977 c.615 §19; 1981 c.103 §3; 1981 c.625 §1; renumbered 830.815 in 1989]

488.790 [1959 c.686 §§19, 20, 21; 1961 c.382 §1; repealed by 1963 c.355 §19]

488.805 [1959 c.686 §22; 1963 c.355 §16; 1969 c.366 §3; 1977 c.62 §6; 1977 c.615 §20; 1983 c.388 §5; renumbered 830.820 in 1989]

488.810 [1959 c.686 §23; 1961 c.185 §12; 1963 c.355 §17; 1977 c.615 §21; renumbered 830.715 in 1989]

488.815 [1959 c.686 §25; 1977 c.615 §22; renumbered 830.725 in 1989]

488.820 [1959 c.686 §24; renumbered 830.730 in 1989]

488.823 [1963 c.355 §13; 1971 c.475 §3; renumbered 830.775 in 1989]

488.825 [1959 c.686 §27; 1973 c.792 §18; renumbered 830.105 in 1989]

488.830 [1959 c.686 §34; 1961 c.292 §2; 1963 c.355 §18; 1965 c.478 §1; 1967 c.536 §5; 1973 c.304 §13; 1975 c.584 §6; 1977 c.615 §23; 1981 c.104 §2; 1983 c.388 §8; 1987 c.644 §1; 1989 c.186 §6; renumbered 830.110 in 1989]

488.833 [1971 c.475 §6; 1973 c.520 §9; renumbered 830.115 in 1989]

488.835 [1959 c.686 §26; repealed by 1979 c.206 §14]

488.840 [1959 c.686 §28; renumbered 830.120 in 1989]

488.845 [1959 c.686 §30; 1969 c.314 §57; renumbered 830.125 in 1989]

488.850 [1959 c.686 §31; renumbered 830.130 in 1989]

488.855 [1959 c.686 §32; renumbered 830.135 in 1989]

488.860 [1959 c.686 §35; 1965 c.589 §1; 1967 c.536 §6; 1971 c.475 §4; 1973 c.762 §4; renumbered 830.140 in 1989]

488.862 [1977 c.76 §4; repealed by 1979 c.515 §1]

488.865 [1959 c.686 §§36, 37; 1971 c.186 §4; 1971 c.475 §7; 1983 c.763 §49; 1985 c.156 §1; renumbered 830.145 in 1989]

488.870 [1959 c.686 §37a; 1979 c.206 §7; renumbered 830.060 in 1989]

488.875 [1973 c.762 §3; 1975 c.584 §7; 1979 c.206 §8; 1985 c.152 §6; 1987 c.185 §1; renumbered 830.150 in 1989]

488.880 [1985 c.218 §3; renumbered 830.195 in 1989]

488.883 [1987 c.644 §3; renumbered 830.160 in 1989]

488.885 [1987 c.573 §1; renumbered 634.525 in 1989]

488.900 [1977 c.806 §11; renumbered 830.875 in 1989]

488.905 [1977 c.806 §12; renumbered 830.880 in 1989]

488.910 [1977 c.806 §13; renumbered 830.885 in 1989]

488.915 [1977 c.806 §14; renumbered 830.890 in 1989]

488.920 [1977 c.806 §15; renumbered 830.895 in 1989]

488.990 [Subsection (6) enacted as 1955 c.440 §2; subsections (1) and (2) enacted as 1957 c.467 §18; 1959 c.148 §2; subsection (8) enacted as 1959 c.686 §38; 1961 c.185 §13; 1967 c.176 §3; subsection (7) enacted as 1967 c.467 §4 (2); 1967 c.620 §18; 1979 c.206 §12; 1981 c.53 §4; repealed by 1981 c.626 §18 (488.991 enacted in lieu of 488.990)]

488.991 [1981 c.626 §19 (enacted in lieu of 488.990); 1983 c.388 §12; 1987 c.448 §8; 1989 c.186 §7; renumbered 830.990 in 1989]

488.992 [1973 c.304 §11; 1979 c.206 §13; repealed by 1981 c.626 §22]

488.993 [1977 c.806 §16; 1981 c.626 §20; 1987 c.448 §9; renumbered 830.992 in 1989]

488.995 [1967 c.620 §14; 1981 c.626 §21; renumbered 830.995 in 1989]

_______________



Chapter 491

Chapter 491 - (Former Provisions)

Aeronautics Administration

AERONAUTICS ADMINISTRATION

AERONAUTICS

491.002 [1969 c.599 §11; 1973 c.249 §63; 1987 c.105 §1; renumbered 835.005 in 1989]

491.005 [1969 c.599 §10; 1973 c.249 §64; renumbered 835.010 in 1989]

491.010 [Repealed by 1973 c.249 §91]

491.020 [Repealed by 1973 c.249 §91]

491.030 [Repealed by 1973 c.249 §91]

491.040 [Repealed by 1973 c.249 §91]

491.050 [Amended by 1973 c.249 §65; 1987 c.107 §1; renumbered 835.015 in 1989]

491.060 [Amended by 1973 c.249 §66; 1983 c.66 §1; 1987 c.105 §2; renumbered 835.020 in 1989]

491.070 [Amended by 1973 c.249 §67; 1987 c.105 §3; renumbered 835.025 in 1989]

491.080 [Repealed by 1973 c.249 §91]

491.090 [Amended by 1973 c.249 §68; 1983 c.389 §2; renumbered 835.030 in 1989]

491.100 [Amended by 1971 c.734 §23; 1973 c.249 §69; renumbered 835.035 in 1989]

491.110 [Amended by 1973 c.249 §70; renumbered 835.040 in 1989]

491.120 [Amended by 1965 c.14 §44; 1969 c.599 §13; 1973 c.249 §71; renumbered 835.045 in 1989]

491.130 [Amended by 1969 c.599 §14; 1973 c.249 §72; renumbered 835.050 in 1989]

491.140 [Amended by 1973 c.249 §73; renumbered 835.055 in 1989]

491.150 [Amended by 1973 c.249 §74; 1975 c.59 §3; renumbered 835.060 in 1989]

491.160 [Amended by 1973 c.249 §75; renumbered 835.065 in 1989]

491.170 [Amended by 1973 c.249 §76; renumbered 835.070 in 1989]

491.180 [Amended by 1955 c.202 §1; 1969 c.314 §58; repealed by 1973 c.249 §91]

491.190 [1983 c.66 §8; renumbered 835.075 in 1989 and then 401.555 in 1997]

_______________



Chapter 492

Chapter 492 - (Former Provisions)

Airports and Landing Fields

AIRPORTS AND LANDING FIELDS

AERONAUTICS

492.010 [Amended by 1975 c.302 §1; 1975 c.755 §1; 1983 c.66 §2; 1985 c.565 §77; 1989 c.102 §1; renumbered 836.005 in 1989]

492.020 [Amended by 1987 c.105 §4; renumbered 836.010 in 1989]

492.030 [Amended by 1987 c.105 §5; renumbered 836.015 in 1989]

492.040 [Amended by 1987 c.105 §6; renumbered 836.020 in 1989]

492.050 [Amended by 1987 c.105 §7; renumbered 836.025 in 1989]

492.060 [Amended by 1987 c.105 §8; renumbered 836.030 in 1989]

492.070 [Renumbered 836.035 in 1989]

492.080 [Renumbered 836.040 in 1989]

492.090 [Amended by 1971 c.741 §31; 1987 c.105 §9; renumbered 836.045 in 1989]

492.100 [Amended by 1987 c.447 §108; renumbered 836.050 in 1989]

492.110 [Amended by 1987 c.105 §10; renumbered 836.055 in 1989]

492.120 [Amended by 1975 c.302 §2; 1987 c.105 §11; renumbered 836.060 in 1989]

492.130 [Renumbered 836.065 in 1989]

492.140 [Amended by 1977 c.433 §1; 1987 c.105 §12; renumbered 836.070 in 1989]

492.150 [Amended by 1987 c.105 §13; renumbered 836.075 in 1989]

492.160 [Amended by 1961 c.107 §1; 1983 c.66 §3; 1987 c.105 §14; renumbered 836.080 in 1989]

492.170 [Amended by 1975 c.302 §3; 1983 c.66 §4; 1985 c.488 §1; 1987 c.105 §15; renumbered 836.085 in 1989]

492.180 [Amended by 1961 c.107 §2; 1975 c.302 §4; 1987 c.105 §16; renumbered 836.090 in 1989]

492.190 [Amended by 1983 c.66 §5; 1987 c.105 §17; renumbered 836.095 in 1989]

492.200 [Amended by 1975 c.302 §5; 1983 c.66 §6; 1987 c.105 §18; renumbered 836.100 in 1989]

492.210 [Amended by 1985 c.488 §2; 1987 c.105 §19; renumbered 836.105 in 1989]

492.220 [Amended by 1975 c.302 §6; 1987 c.105 §20; renumbered 836.110 in 1989]

492.230 [Amended by 1975 c.302 §7; 1987 c.105 §21; renumbered 836.115 in 1989]

492.240 [Renumbered 836.120 in 1989]

492.250 [Repealed by 1987 c.105 §33]

492.310 [Amended by 1987 c.107 §2; renumbered 836.200 in 1989]

492.320 [Renumbered 836.205 in 1989]

492.330 [Renumbered 836.210 in 1989]

492.340 [Amended by 1971 c.741 §32; renumbered 836.215 in 1989]

492.350 [Renumbered 836.220 in 1989]

492.360 [Renumbered 836.230 in 1989]

492.370 [Renumbered 836.240 in 1989]

492.380 [Renumbered 836.245 in 1989]

492.390 [1961 c.701 §§1, 2, 3; renumbered 836.250 in 1989]

492.510 [Renumbered 836.400 in 1989]

492.520 [Renumbered 836.300 in 1989]

492.530 [Renumbered 836.305 in 1989]

492.540 [Renumbered 836.310 in 1989]

492.550 [Renumbered 836.315 in 1989]

492.560 [Renumbered 836.320 in 1989]

492.570 [Renumbered 836.325 in 1989]

492.580 [Renumbered 836.330 in 1989]

492.590 [Renumbered 836.335 in 1989]

492.600 [Amended by 1987 c.447 §132; renumbered 836.340 in 1989]

492.610 [Renumbered 836.345 in 1989]

492.620 [Renumbered 836.350 in 1989]

492.630 [Renumbered 836.355 in 1989]

492.640 [Renumbered 836.360 in 1989]

492.650 [Renumbered 836.365 in 1989]

492.660 [Renumbered 836.370 in 1989]

492.670 [Renumbered 836.375 in 1989]

492.680 [Renumbered 836.380 in 1989]

492.690 [Renumbered 836.385 in 1989]

492.700 [Renumbered 836.390 in 1989]

492.710 [Renumbered 836.395 in 1989]

492.760 [Amended by 1971 c.741 §33; renumbered 836.500 in 1989]

492.770 [Amended by 1987 c.105 §22; renumbered 836.505 in 1989]

492.780 [Amended by 1965 c.368 §9; renumbered 836.510 in 1989]

492.790 [Amended by 1987 c.105 §23; renumbered 836.515 in 1989]

492.800 [Amended by 1987 c.105 §24; renumbered 836.520 in 1989]

492.810 [Renumbered 836.525 in 1989]

492.820 [1981 c.553 §2; renumbered 836.530 in 1989]

492.990 [Repealed by 1981 c.702 §1]

_______________



Chapter 493

Chapter 493 - (Former Provisions)

Aircraft Operation

AIRCRAFT OPERATION

AERONAUTICS

493.010 [Amended by 1975 c.302 §8; 1987 c.105 §25; renumbered 837.005 in 1989]

493.020 [Amended by 1973 c.312 §1; renumbered 837.010 in 1989]

493.030 [Amended by 1987 c.601 §6; renumbered 837.015 in 1989]

493.040 [Amended by 1975 c.302 §9; 1977 c.398 §1; 1987 c.105 §26; renumbered 837.020 in 1989]

493.050 [Amended by 1965 c.414 §1; 1977 c.398 §2; 1983 c.448 §1; 1987 c.105 §27; 1989 c.102 §2; renumbered 837.025 in 1989]

493.060 [Amended by 1989 c.102 §3; renumbered 837.030 in 1989]

493.070 [Amended by 1975 c.59 §2; 1981 c.197 §1; 1983 c.66 §9; 1987 c.105 §28; renumbered 837.035 in 1989]

493.080 [Amended by 1975 c.302 §10; 1985 c.614 §5; 1987 c.105 §29; 1987 c.601 §7; renumbered 837.040 in 1989]

493.090 [Amended by 1965 c.414 §2; 1973 c.312 §2; 1973 c.567 §1; 1977 c.349 §1; 1979 c.381 §1; 1983 c.448 §2; 1985 c.346 §1; 1985 c.614 §2; 1987 c.134 §3; renumbered 837.045 in 1989]

493.095 [1987 c.134 §2; renumbered 837.050 in 1989]

493.100 [Amended by 1975 c.302 §11; 1979 c.381 §2; 1983 c.448 §3; 1985 c.109 §1; renumbered 837.055 in 1989]

493.110 [Amended by 1973 c.312 §3; 1979 c.381 §3; 1987 c.105 §30; renumbered 837.060 in 1989]

493.120 [Amended by 1979 c.381 §4; renumbered 837.065 in 1989]

493.130 [Amended by 1979 c.381 §5; 1987 c.105 §31; 1987 c.134 §4; renumbered 837.070 in 1989]

493.140 [Amended by 1975 c.302 §12; 1979 c.381 §6; 1979 c.692 §15; 1987 c.105 §32; 1987 c.134 §5; renumbered 837.075 in 1989]

493.150 [Amended by 1975 c.302 §13; repealed by 1983 c.66 §12]

493.160 [Amended by 1979 c.744 §48; 1983 c.66 §10; renumbered 837.080 in 1989]

493.170 [Renumbered 837.085 in 1989]

493.180 [Renumbered 837.090 in 1989]

493.190 [Renumbered 837.095 in 1989]

493.200 [Repealed by 1983 c.66 §12]

493.225 [1981 c.702 §33; 1985 c.614 §3; renumbered 837.100 in 1989]

493.230 [1987 c.144 §2; renumbered 837.105 in 1989]

493.990 [Repealed by 1981 c.702 §1]

493.991 [1981 c.702 §3; 1983 c.66 §11; 1985 c.614 §4; renumbered 837.990 in 1989]

_______________



Chapter 494

Chapter 494 - (Former Provisions)

Airport Districts

AIRPORT DISTRICTS

AERONAUTICS

494.010 [1975 c.281 §1; renumbered 838.005 in 1989]

494.020 [1975 c.281 §2; 1977 c.521 §1; renumbered 838.010 in 1989]

494.030 [1975 c.281 §3; 1977 c.521 §2; renumbered 838.015 in 1989]

494.040 [1975 c.281 §4; 1977 c.521 §3; 1983 c.350 §291; renumbered 838.020 in 1989]

494.043 [1983 c.350 §293; renumbered 838.025 in 1989]

494.046 [1983 c.350 §294; renumbered 838.030 in 1989]

494.050 [1975 c.281 §5; renumbered 838.035 in 1989]

494.060 [1975 c.281 §6; renumbered 838.040 in 1989]

494.070 [1975 c.281 §7; renumbered 838.045 in 1989]

494.080 [1975 c.281 §8; renumbered 838.050 in 1989]

494.090 [1975 c.281 §9; renumbered 838.055 in 1989]

494.100 [1975 c.281 §10; repealed by 1983 c.350 §331a]

494.110 [1975 c.281 §11; renumbered 838.060 in 1989]

494.120 [1975 c.281 §12; renumbered 838.065 in 1989]

494.130 [1975 c.281 §14; renumbered 838.070 in 1989]

494.140 [1975 c.281 §13; renumbered 838.075 in 1989]

_______________



Chapter 496

TITLE 41

WILDLIFE

Chapter     496.     Application, Administration and Enforcement of Wildlife Laws

497.     Licenses and Permits

498.     Hunting, Angling and Trapping Regulations; Miscellaneous Wildlife Protective Measures

501.     Refuges and Closures

_______________

Chapter 496  Application, Administration and Enforcement of Wildlife Laws

2007 EDITION

ADMINISTRATION & ENFORCEMENT OF WILDLIFE LAWS

WILDLIFE

GENERAL PROVISIONS

496.002     Short title

496.004     Definitions

496.007     Game bird defined

496.009     Game fish defined

496.012     Wildlife policy

496.016     Applicability of wildlife laws to commercial fishing laws

496.018     Person with disability under wildlife laws

STATE DEPARTMENT OF FISH AND WILDLIFE; COMMISSION; DIRECTOR; DUTIES AND POWERS GENERALLY

496.080     State Department of Fish and Wildlife

496.085     Fish Screening Task Force; qualifications of members; duties

496.090     State Fish and Wildlife Commission; members; terms; qualifications; compensation and expenses

496.108     Commission officers; quorum; meetings

496.112     State Fish and Wildlife Director; term; compensation and expenses; delegation of commission powers to director

496.116     Delegation of rulemaking authority to director; requirements

496.118     Duties and powers of director

496.121     Authority of department to require fingerprints

496.124     Fish Division; Wildlife Division; authority

496.128     Reports by commission

496.138     General duties and powers; rulemaking authority; hearing prior to budget request to Governor

496.141     Fish screening program report

496.146     Additional powers of commission; rules

496.151     Allocation of nonresident tags for outfitters and guides

496.154     Limitation on authority to condemn certain farm use property

496.156     Expenditure priority for anadromous fish management

496.162     Establishing seasons, amounts and manner of taking wildlife; rules

496.164     Cooperation with public and private agencies for fish and wildlife management; technical information and policy recommendations; use of recommendations by state agencies

496.166     Citizen involvement for wildlife management on private lands

THREATENED OR ENDANGERED WILDLIFE SPECIES

496.171     Definitions for ORS 496.171 to 496.182; applicability date

496.172     Commission management authority for threatened or endangered species; rules

496.176     Listing species; procedure; matters to be considered; periodic review

496.182     Protection and conservation programs; compliance by state agencies; rules

496.192     Effect of law on commercial forestland or other private land; effect on other laws

SALMON FOR INDIAN CEREMONIES

496.201     Department to furnish salmon for ceremonies; amount; source

496.206     Written request for salmon; contents; time for providing salmon

496.211     Limitation on amount and use

496.216     Disposition of salmon remaining after ceremony

496.221     ORS 496.201 to 496.221 not intended to extend Indian legal or political rights

ACCESS AND HABITAT BOARD

496.228     Access and Habitat Board; qualification of members; expenses; term; meetings

496.232     Board to make program recommendations; commission approval; report; fund expenditure qualifications; gifts and grants

496.236     Advisory councils to board; duties; no compensation or expenses for members

496.242     Access and habitat program funds

FISH HABITAT IMPROVEMENT

496.260     Project applications; contents; notice of reasons for rejection; approval conditions; limitation on tax credit

496.265     Limitation on amount eligible for tax credit

496.270     Immunity from liability for damages resulting from habitat or water quality improvement project; exceptions

FISH RESOURCE PROTECTION, RESTORATION AND ENHANCEMENT

(Salmon)

496.275     Salmon resource protection and restoration; review of public and private production facilities; approval of production facilities by department

(All Fisheries)

496.280     Findings

496.283     Use of moneys from surcharges; limitations on expenditures

496.286     Restoration and Enhancement Board

496.289     Duties of board; report to legislature; recommendations for programs

496.291     Advisory councils; recommendations to board; consultation with councils

PILOT PROGRAM FOR LANDOWNER PREFERENCE TAGS

(Temporary provisions relating to pilot program for landowner preference tags are compiled as notes following ORS 496.291)

STATE WILDLIFE FUND; RECEIPTS AND EXPENDITURES

496.300     State Wildlife Fund; sources; uses

496.303     Fish and Wildlife Account; sources; subaccounts; uses

496.306     Compensation for damage done by bear and cougar not to be paid from State Wildlife Fund

496.311     Limitation on size of revolving fund

496.340     Payments to counties in lieu of taxes

NONGAME WILDLIFE

496.375     Nongame wildlife defined

496.380     Designation of tax refunds to finance program

496.385     Nongame Wildlife Fund

496.390     Control over fund by department; use of moneys

SALMON AND TROUT ENHANCEMENT

496.430     Definitions for ORS 496.430 and 496.435 to 496.455

496.435     Policy to recover and sustain native stocks

496.440     Enhancement program to be conducted by commission; objective

496.445     Duties of commission

496.450     Application for project; subjects for projects; conditions for approval

496.455     Use of native stocks for projects; conditions

496.458     Remote hatchbox program; rules

496.460     Salmon and Trout Enhancement Program Advisory Committee; members; duties and powers; travel and expenses

496.465     Interference with project prohibited

ADOPTION OF PLANS FOR NATURAL PRODUCTION OF ANADROMOUS FISH RUNS

496.470     Natural production of anadromous fish; rules; priorities

496.475     Adoption of basin plans

496.480     Reports on basin plans

FISHING TACKLE COLLECTION, DISPOSAL AND RECYCLING

496.490     Fishing tackle program

WILDLIFE COOPERATION; FEDERAL WILDLIFE AID

496.510     Assent to federal wildlife-restoration statute; duty of commission with regard thereto

496.525     Federal fish restoration and management aid; powers of commission with regard thereto

MIGRATORY WATERFOWL STAMP

496.550     Migratory waterfowl stamp; design selection; production of stamps and art works

496.555     Contract on migratory waterfowl stamp matters

UPLAND BIRD STAMP

496.558     
Upland
bird defined

496.562     Policy

496.566     Contest for stamp design; sale of art works; contracts for stamp matters

WILDLIFE LAW ENFORCEMENT AND ENFORCEMENT OFFICERS

496.605     Enforcement of wildlife laws by State Fish and Wildlife Director, deputies and peace officers

496.610     State police to enforce wildlife laws; payment of expenses from wildlife fund; appointment of federal agents

496.615     Commission employees to supplement state police

496.620     Nonliability of law enforcement officers

496.630     District attorneys to prosecute criminal cases; jurisdiction of courts

496.640     Service of process by law enforcement personnel

496.645     Arrest without warrant of violators; trial

496.650     Issuance of citation to violator

496.665     Issuance of search warrants; places searched; use and disposition of seized property

496.670     Arrests made on Sunday

496.675     Seizure without warrant by law enforcement personnel

496.680     Seizure of unlawful devices and unlawfully taken wildlife; forfeiture; disposition; repayment of administrative costs

496.690     Possession of wildlife as evidence of illegal taking

496.695     Counseling, aiding or sharing in violation

496.700     Investigating violations; summoning witnesses

496.705     Damage suits for unlawful killing of wildlife; jurisdiction of courts

496.710     Compelling testimony in enforcement proceedings

496.715     Disposition of fines

WILDLIFE LAW VIOLATOR COMPACT

496.750     Wildlife Law Violator Compact

PERMIT FOR WATER FOR HYDROELECTRIC PURPOSES

496.815     Definitions for ORS 496.815 to 496.825

496.820     Permit or license fee

496.825     Application fee; exception

496.830     Penalty fee

496.835
Oregon
Fish and Wildlife Hydroelectric Fund

PENALTIES

496.951     Base fines for wildlife law violations

496.992     Penalties

496.994     Obstructing the taking of wildlife prohibited

496.996     Attempts to take wildlife decoy as unlawful wildlife taking

GENERAL PROVISIONS

496.002 Short title. ORS chapters 496, 497, 498 and 501 may be cited as the wildlife laws. [1973 c.723 §2]

496.004 Definitions. As used in the wildlife laws, unless the context requires otherwise:

(1) Angle means to take or attempt to take a fish for personal use by means involving hook and line.

(2) Commission means the State Fish and Wildlife Commission created by ORS 496.090.

(3) Compatible means capable of existing in harmony so as to minimize conflict.

(4) Department means the State Department of Fish and Wildlife created by ORS 496.080.

(5) Director means the State Fish and Wildlife Director appointed pursuant to ORS 496.112.

(6) Endangered species means:

(a) Any native wildlife species determined by the commission to be in danger of extinction throughout any significant portion of its range within this state.

(b) Any native wildlife species listed as an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(7) Fund means the State Wildlife Fund created by ORS 496.300.

(8) Fur-bearing mammal means beaver, bobcat, fisher, marten, mink, muskrat, otter, raccoon, red fox and gray fox.

(9) Game mammal means antelope, black bear, cougar, deer, elk, moose, mountain goat, mountain sheep and silver gray squirrel.

(10) Hunt means to take or attempt to take any wildlife by means involving the use of a weapon or with the assistance of any mammal or bird.

(11) Manage means to protect, preserve, propagate, promote, utilize and control wildlife.

(12) Optimum level means wildlife population levels that provide self-sustaining species as well as taking, nonconsumptive and recreational opportunities.

(13) Person with a disability means a person who complies with the requirement of ORS 496.018.

(14) Shellfish has the meaning given that term in ORS 506.011.

(15) Species means any species or subspecies of wildlife.

(16) Take means to kill or obtain possession or control of any wildlife.

(17) Threatened species means:

(a) Any native wildlife species the commission determines is likely to become an endangered species within the foreseeable future throughout any significant portion of its range within this state.

(b) Any native wildlife species listed as a threatened species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(18) Trap means to take or attempt to take any wildlife by means involving the use of a trap, net, snare or other device used for the purpose of capture.

(19) Wildlife means fish, shellfish, amphibians and reptiles, feral swine as defined by State Department of Agriculture rule, wild birds as defined by commission rule and other wild mammals as defined by commission rule. [1973 c.723 §3; 1975 c.253 §5; 1977 c.136 §1; 1979 c.399 §1; 1979 c.615 §1a; 1985 c.60 §7; 1987 c.686 §1; 1991 c.67 §148; 1993 c.659 §1; 1999 c.25 §3; 2001 c.125 §1; 2003 c.656 §1; 2007 c.523 §1]

496.005 [Repealed by 1973 c.723 §130]

496.006 [Formerly 497.505; 1961 c.343 §1; 1967 c.594 §1; 1971 c.658 §1; repealed by 1973 c.723 §130]

496.007 Game bird defined. As used in the wildlife laws, unless the context requires otherwise, game bird means:

(1) Those members of the family Anatidae, commonly known as swans, geese, brant and river and sea ducks.

(2) Those members of the family Columbidae, commonly known as mourning doves and bandtailed pigeons.

(3) Those members of the family Tetranidae, commonly known as grouse, ptarmigan and prairie chickens.

(4) Those members of the family Phasianidae, commonly known as pheasants, quail and partridge.

(5) Those members of the family Meleagrididae, commonly known as wild turkey.

(6) Those members of the family Scolopacidae, commonly known as snipe and woodcock.

(7) Those members of the family Gruidae, commonly known as cranes.

(8) Those members of the family Rallidae, commonly known as rails, gallinules and coots. [1973 c.723 §4]

496.008 [1957 c.268 §1; repealed by 1973 c.723 §130]

496.009 Game fish defined. As used in the wildlife laws, unless the context requires otherwise, game fish means:

(1) Those members of the family Salmonidae, commonly known as trout, steelhead, char, grayling, Atlantic salmon and whitefish.

(2) Those members of the family Salmonidae, commonly known as salmon, when under 15 inches in length or when taken by angling.

(3) Those members of the family Ictaluridae, commonly known as freshwater catfish.

(4) Those members of the family Centrarchidae, commonly known as freshwater bass, sunfish and crappie.

(5) Those members of the family Acipenseridae, commonly known as green sturgeon and white sturgeon, when taken by angling.

(6) Perca flavescens, commonly known as yellow perch.

(7) Stizostedion vitreum, commonly known as walleye.

(8) Catostomus luxatus, commonly known as mullet.

(9) Morone saxatilis, commonly known as striped bass.

(10) Alosa sapidissima, commonly known as American shad, when taken by angling. [1973 c.723 §§5,131; 1999 c.1026 §18]

496.010 [Amended by 1953 c.379 §2; 1957 c.250 §1; 1959 c.364 §1; 1963 c.30 §1; repealed by 1973 c.723 §130]

496.012 Wildlife policy. It is the policy of the State of
Oregon
that wildlife shall be managed to prevent serious depletion of any indigenous species and to provide the optimum recreational and aesthetic benefits for present and future generations of the citizens of this state. In furtherance of this policy, the State Fish and Wildlife Commission shall represent the public interest of the State of
Oregon
and implement the following coequal goals of wildlife management:

(1) To maintain all species of wildlife at optimum levels.

(2) To develop and manage the lands and waters of this state in a manner that will enhance the production and public enjoyment of wildlife.

(3) To permit an orderly and equitable utilization of available wildlife.

(4) To develop and maintain public access to the lands and waters of the state and the wildlife resources thereon.

(5) To regulate wildlife populations and the public enjoyment of wildlife in a manner that is compatible with primary uses of the lands and waters of the state.

(6) To provide optimum recreational benefits.

(7) To make decisions that affect wildlife resources of the state for the benefit of the wildlife resources and to make decisions that allow for the best social, economic and recreational utilization of wildlife resources by all user groups. [1973 c.723 §6; 1993 c.659 §2; 2001 c.762 §6]

496.015 [Amended by 1959 c.578 §1; repealed by 1973 c.723 §130]

496.016 Applicability of wildlife laws to commercial fishing laws. Nothing in the wildlife laws is intended to affect any of the provisions of the commercial fishing laws. However, nothing in the commercial fishing laws is intended to authorize the taking of game fish in any manner prohibited by the wildlife laws. [1973 c.723 §7]

496.018 Person with disability under wildlife laws. In order to be considered a person with a disability under the wildlife laws, a person shall provide to the State Fish and Wildlife Commission either:

(1) Written certification from a licensed physician, certified nurse practitioner or licensed physician assistant that states that the person:

(a) Is permanently unable to walk without the use of, or assistance from, a brace, cane, crutch, prosthetic device, wheelchair, scooter or walker;

(b) Is restricted by lung disease to the extent that the persons forced expiratory volume for one second, when measured by a spirometer, is less than 35 percent predicted, or arterial oxygen tension is less than 55 mm/Hg on room air at rest;

(c) Has a cardiac condition to the extent that the persons functional limitations are classified in severity as Class III or Class IV, according to standards established by the American Heart Association;

(d) Has a permanent, physical impairment that prevents the person from holding or shooting a firearm or bow or from holding a fishing rod in hand; or

(e) Has central visual acuity that permanently does not exceed 20/200 in the better eye with corrective lenses, or the widest diameter of the visual field is no greater than 20 degrees; or

(2) Written proof that the last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the
United States
shows the person to be at least 65 percent disabled. [1999 c.25 §2; 2001 c.571 §1; 2005 c.471 §12; 2007 c.587 §1]

496.020 [Amended by 1957 c.55 §1; 1957 c.471 §1; 1967 c.431 §1; repealed by 1973 c.723 §130]

496.025 [Amended by 1965 c.149 §1; repealed by 1973 c.723 §130]

496.030 [Repealed by 1973 c.723 §130]

496.032 [1971 c.658 §31; repealed by 1973 c.723 §130]

496.035 [Repealed by 1973 c.723 §130]

496.040 [1953 c.184 §1; repealed by 1973 c.723 §130]

496.045 [1953 c.184 §2; repealed by 1973 c.723 §130]

STATE DEPARTMENT OF FISH AND WILDLIFE; COMMISSION; DIRECTOR; DUTIES AND POWERS GENERALLY

496.080 State Department of Fish and Wildlife. There is hereby established in the executive branch of the government of this state under the State Fish and Wildlife Commission a department to be known as the State Department of Fish and Wildlife. The department shall consist of the director of the department and all personnel employed in the department. [1975 c.253 §7; 1993 c.659 §3]

496.085 Fish Screening Task Force; qualifications of members; duties. (1) There is established within the State Department of Fish and Wildlife the Fish Screening Task Force consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent agricultural interests, three shall be appointed to represent fishing or fish conservation interests and one member shall be appointed to represent the public. Members of the task force shall serve for two-year terms. No member of the task force shall serve for more than three consecutive two-year terms.

(3) A member of the task force shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as may be available therefor in the State Wildlife Fund.

(4) The task force shall meet at such times and places as may be determined by the chair or by a majority of the members of the task force.

(5) The duties of the task force are:

(a) To advise the department in the development of a comprehensive cost-sharing program for the installation of fish screening or by-pass devices in water diversions.

(b) To advise the department in establishing a stable and equitable funding system for the installation and maintenance of fish screening and by-pass devices.

(c) To advise the department in identifying sources and applying for grants from local, state and federal governmental agencies for funding the installation and maintenance of fish screening and by-pass devices.

(d) To advise the department in monitoring fish screening programs.

(e) To advise the department in a survey and study of fish screening technology to determine the most cost-effective alternatives for screening in the various situations that may be encountered in the implementation of fish screening in this state.

(f) To advise the department in preparing a report on the capital costs and effectiveness of the program provided in ORS 498.306.

(g) To advise the department on the creation of the priority criteria and the priority listing referred to in ORS 498.306 (14)(a) or (d). [1991 c.858 §6; 1995 c.426 §3; 2005 c.22 §368; 2007 c.625 §5a]

496.090 State Fish and Wildlife Commission; members; terms; qualifications; compensation and expenses. (1) There is established a State Fish and Wildlife Commission that shall consist of seven members appointed by the Governor.

(2) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term.

(3) All appointments of members of the commission by the Governor are subject to confirmation by the Senate pursuant to section 4, Article III, Oregon Constitution.

(4) One member of the commission shall be appointed from each of the congressional districts referred to in ORS 188.135, one member from that portion of the state lying west of the Cascade Mountains and one member from that portion of the state lying east of the
Cascade Mountains
.

(5) Members appointed to the commission shall be residents of this state, as defined in ORS 497.002.

(6) All members of the commission shall represent the public interest of the state and make decisions affecting the wildlife resources of the state for the benefit of those resources. Consistent with the requirements of this subsection, the commission shall provide for the productive and sustainable utilization of wildlife resources for all groups of users.

(7) All members of the commission shall have a general knowledge of fish and wildlife issues and an understanding of the operation and functions of public policy boards and commissions. In making appointments to the commission, the Governor shall consider appointing members who possess natural resource backgrounds such as backgrounds in commercial fishing, recreational fishing, hunting, agriculture, forestry and conservation.

(8) Failure of a member to maintain compliance with the eligibility requirements of subsections (4) and (5) of this section shall vacate membership. Members of the commission may otherwise be removed only by the Governor.

(9) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1975 c.253 §8; 1981 c.545 §11; 1997 c.249 §177; 1999 c.697 §1; 2001 c.762 §1]

496.100 [1973 c.723 §8; 1973 c.792 §20a; repealed by 1975 c.253 §40]

496.105 [Repealed by 1973 c.723 §130]

496.108 Commission officers; quorum; meetings. (1)(a) The Governor shall designate one member of the State Fish and Wildlife Commission as chairperson. The member shall serve as chairperson until the members term expires or until relieved by the Governor. The chairperson shall have the powers and duties as are provided by the rules of the commission.

(b) The commission shall select one of its members as vice chairperson, for a term and with the duties and powers necessary for the performance of the functions of the office as the commission determines appropriate.

(2) A majority of the members of the commission constitutes a quorum for the transaction of business.

(3) The commission shall meet at least once every two months at a time and place determined by the commission. The commission shall also meet at other times and places as are specified by the call of the chairperson or of a majority of the members of the commission.

(4) The commission may also meet jointly with authorities of other states or of the
United States
to consider problems of mutual interest.

(5) The commission shall hold at least one meeting per year in each of the congressional districts in this state. [1973 c.723 §9; 2001 c.762 §2]

496.110 [Repealed by 1973 c.723 §130]

496.112 State Fish and Wildlife Director; term; compensation and expenses; delegation of commission powers to director. (1) The State Fish and Wildlife Commission shall appoint a State Fish and Wildlife Director to serve for a term not to exceed four years unless sooner removed by the commission.

(2) The director shall receive such salary as may be fixed by the commission. In addition to salary, subject to applicable law regulating travel and other expenses of state officers, the director shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties.

(3) The commission may delegate to the director any of the powers and duties granted to or imposed upon it by law, except to revoke or refuse to issue licenses issued pursuant to the commercial fishing laws.

(4) The commission may reappoint the director to additional terms. [1975 c.253 §9; 1985 c.529 §3; 1993 c.659 §4; 1999 c.697 §2; 2001 c.762 §§3,4]

496.115 [Repealed by 1975 c.253 §40]

496.116 Delegation of rulemaking authority to director; requirements. (1) In exercising any authority to adopt administrative rules delegated by the State Fish and Wildlife Commission under ORS 496.112, the State Fish and Wildlife Director shall comply with the requirements of ORS 496.138.

(2) Notwithstanding ORS 183.400, for any rule adopted by the director pursuant to subsection (1) of this section, before a person may petition the Court of Appeals to determine the validity of the rule, the person shall first request that the State Fish and Wildlife Commission determine the validity of the rule. The determination of the commission may be reviewed in accordance with ORS 183.400. [1999 c.697 §5]

496.118 Duties and powers of director. (1) Subject to policy direction by the State Fish and Wildlife Commission, the State Fish and Wildlife Director shall:

(a) Be the administrative head of the State Department of Fish and Wildlife;

(b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department;

(c) Administer and enforce the wildlife laws of the state;

(d) Be authorized to participate in any proceeding before any public officer, commission or body of the
United States
or any state for the purpose of representing the citizens of
Oregon
concerning the wildlife resources of this state;

(e) Establish such sections and divisions as are necessary to properly carry out the work of the commission;

(f) Be responsible for the collection, application and dissemination of information pertinent to the management of the wildlife resources, and to the regulation of the uses of such resources; and

(g) Coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(2) In addition to duties otherwise required by law, the director shall prescribe internal policies and procedures for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

(3) In addition to any other duties assigned to the director, the director shall report quarterly on the activities of the department to the appropriate legislative committee.

(4) The director may delegate to any employee of the department the exercise or discharge in the directors name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of a person so acting in the directors name and by the directors authority shall be considered to be an official act of the director.

(5) The director may restrict or otherwise limit the participation of an employee of the department in any program administered by the department to ensure that the programs of the department are administered in a fair and equitable manner and that no employee of the department gains an advantage over the public.

(6) Notwithstanding the provisions of ORS 496.112 (3), in times of emergency or with respect to regulating wildlife taking, the director may exercise the full powers of the commission until such times as the emergency ends or the commission meets in formal session. [1975 c.253 §10; 1987 c.734 §12; 1993 c.659 §5; 1999 c.697 §3; 2007 c.354 §16]

496.120 [Amended by 1967 c.290 §3; 1969 c.314 §59; repealed by 1973 c.723 §130]

496.121 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Department of Fish and Wildlife may require the fingerprints of a person who:

(1)(a) Is employed or applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) In which the person has direct access to persons under 18 years of age, elderly persons or persons with disabilities;

(b) That has personnel or human resources functions as one of the positions primary responsibilities;

(c) In which the person is providing information technology services and has control over, or access to, information technology systems that would allow the person to harm the information technology systems or the information contained in the systems; or

(d) That involves the use, possession, issuance, transport, purchase, sale or forfeiture of firearms or munitions, access to firearms or munitions or the training of others in the use or handling of firearms. [2005 c.730 §60]

Note: 496.121 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.122 [1973 c.723 §10; repealed by 1975 c.253 §40]

496.124 Fish Division; Wildlife Division; authority. In addition to such divisions as may be established by the State Fish and Wildlife Director pursuant to ORS 496.118, there are established within the State Department of Fish and Wildlife a Fish Division and a Wildlife Division. The Wildlife Division shall be responsible for the management of all wildlife, except fish and other marine life, over which the State Fish and Wildlife Commission has regulatory jurisdiction. [1975 c.253 §11]

496.125 [Repealed by 1973 c.723 §130]

496.128 Reports by commission. (1) The State Fish and Wildlife Commission shall report biennially to the Governor and to the Legislative Assembly on the activities of the commission during the preceding biennium. The commission shall make such additional reports as the Governor or the Legislative Assembly may direct.

(2) The reports required by subsection (1) of this section shall be in such form and contain such information as the commission considers appropriate, and shall contain such other information as the Governor and the Legislative Assembly may require. Such reports shall include all new or amended rules, policies or procedures adopted by the commission and shall include a summary of significant consultation activity under ORS 496.164. [1973 c.723 §11; 1993 c.659 §6]

496.130 [Amended by 1959 c.371 §1; 1963 c.154 §1; 1965 c.74 §1; repealed by 1973 c.723 §130]

496.132 [1985 c.60 §5; repealed by 1993 c.659 §9]

496.135 [Repealed by 1973 c.723 §130]

496.138 General duties and powers; rulemaking authority; hearing prior to budget request to Governor. (1) Consistent with the policy of ORS 496.012, the State Fish and Wildlife Commission shall implement the policies and programs of this state for the management of wildlife. These policies and programs shall consider the uses of public and private lands and utilize voluntary partnerships with private and public landowners to protect and enhance wildlife habitat and effectively manage wildlife. In addition, the commission shall perform any other duty vested in it by law.

(2) In accordance with the applicable provisions of ORS chapter 183, the commission shall adopt such rules and standards as it considers necessary and proper to implement the policy and objectives of ORS 496.012 and perform the functions vested by law in the commission.

(3) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard prior to its adoption. The hearing may be before the commission, any designated member thereof or any person designated by and acting for the commission.

(4) Before submitting budget requests or information to the Governor pursuant to ORS 291.201 to 291.222, the commission shall hold a public hearing on proposals for planned expenditures and enhancement packages that the commission intends to recommend to the Governor for inclusion in the Governors budget. [1973 c.723 §12; 1993 c.659 §7]

496.140 [Repealed by 1973 c.723 §130]

496.141 Fish screening program report. On or before February 1 of each odd-numbered year, the State Department of Fish and Wildlife shall provide to the Joint Committee on Ways and Means a complete annual report regarding activities initiated by the department in regard to the fish screening program. The report shall include a complete budget analysis of all costs, including in-kind costs associated with the program, the number of screening or by-pass devices installed and the size of the diversions on which such devices were installed. The budget analysis shall identify all costs associated with the construction and installation of screening or by-pass devices, administrative costs and research and development costs associated with the program. [1995 c.426 §14]

496.145 [Repealed by 1973 c.723 §130]

496.146 Additional powers of commission; rules. In addition to any other duties or powers provided by law, the State Fish and Wildlife Commission:

(1) May accept, from whatever source, appropriations, gifts or grants of money or other property for the purposes of wildlife management, and use such money or property for wildlife management purposes.

(2) May sell or exchange property owned by the state and used for wildlife management purposes when the commission determines that such sale or exchange would be advantageous to the state wildlife policy and management programs.

(3) May acquire, introduce, propagate and stock wildlife species in such manner as the commission determines will carry out the state wildlife policy and management programs.

(4) May by rule authorize the issuance of such licenses, tags and permits for angling, taking, hunting and trapping and may prescribe such tagging and sealing procedures as the commission determines necessary to carry out the provisions of the wildlife laws or to obtain information for use in wildlife management. Permits issued pursuant to this subsection may include special hunting permits for a person and immediate family members of the person to hunt on land owned by that person in areas where permits for deer or elk are limited by quota. As used in this subsection, immediate family members means husband, wife, father, mother, brothers, sisters, sons, daughters, stepchildren and grandchildren. A landowner who is qualified to receive landowner preference tags from the commission may request two additional tags for providing public access and two additional tags for wildlife habitat programs. This request shall be made to the Access and Habitat Board with supporting evidence that the access is significant and the habitat programs benefit wildlife. The board may recommend that the commission grant the request. When a landowner is qualified under landowner preference rules adopted by the commission and receives a controlled hunt tag for that unit or a landowner preference tag for the landowners property and does not use the tag during the regular season, the landowner may use that tag to take an antlerless animal, when approved by the State Department of Fish and Wildlife, to alleviate damage that is presently occurring to the landowners property.

(5) May by rule prescribe procedures requiring the holder of any license, tag or permit issued pursuant to the wildlife laws to keep records and make reports concerning the time, manner and place of taking wildlife, the quantities taken and such other information as the commission determines necessary for proper enforcement of the wildlife laws or to obtain information for use in wildlife management.

(6) May establish special hunting and angling areas or seasons in which only persons less than 18 years of age or over 65 years of age are permitted to hunt or angle.

(7) May acquire by purchase, lease, agreement or gift real property and all appropriate interests therein for wildlife management and wildlife-oriented recreation purposes.

(8) May acquire by purchase, lease, agreement, gift, exercise of eminent domain or otherwise real property and all interests therein and establish, operate and maintain thereon public hunting areas.

(9) May establish and develop wildlife refuge and management areas and prescribe rules governing the use of such areas and the use of wildlife refuge and management areas established and developed pursuant to any other provision of law.

(10) May by rule prescribe fees for licenses, tags, permits and applications issued or required pursuant to the wildlife laws, and user charges for angling, hunting or other recreational uses of lands owned or managed by the commission, unless such fees or user charges are otherwise prescribed by law. Except for licenses issued pursuant to subsection (14) of this section, no fee or user charge prescribed by the commission pursuant to this subsection shall exceed $100.

(11) May enter into contracts with any person or governmental agency for the development and encouragement of wildlife research and management programs and projects.

(12) May perform such acts as may be necessary for the establishment and implementation of cooperative wildlife management programs with agencies of the federal government.

(13) May offer and pay rewards for the arrest and conviction of any person who has violated any of the wildlife laws. No such reward shall exceed $100 for any one arrest and conviction.

(14) May by rule prescribe fees for falconry licenses issued pursuant to the wildlife laws, unless such fees are otherwise prescribed by law. Fees prescribed by the commission pursuant to this subsection shall be based on actual or projected costs of administering falconry regulations and shall not exceed $250.

(15) May establish special fishing and hunting seasons and bag limits applicable only to persons with disabilities.

(16) May adopt optimum populations for deer and elk consistent with ORS 496.012. These population levels shall be reviewed at least once every five years.

(17) Shall establish a preference system so that individuals who are unsuccessful in controlled hunt permit drawings for deer and elk hunting have reasonable assurance of success in those drawings in subsequent years.

(18) May sell advertising in State Department of Fish and Wildlife publications, including annual hunting and angling regulation publications.

(19) May, notwithstanding the fees required by ORS 497.112, provide free hunting tags to an organization that sponsors hunting trips for terminally ill children.

(20) Shall, after consultation with the State Department of Agriculture, adopt rules prohibiting the use of the World Wide Web, other Internet protocols or broadcast or closed circuit media to remotely control a weapon for the purpose of hunting any game bird, wildlife, game mammal or other mammal. The rules may exempt the State Department of Fish and Wildlife or agents of the department from the prohibition. [1973 c.723 §13; 1977 c.177 §1; 1977 c.668 §1; 1981 c.445 §9; 1987 c.292 §2; 1993 c.659 §8; 1999 c.25 §4; 2001 c.253 §1; 2003 c.656 §2; 2005 c.365 §1; 2007 c.338 §1]

Note: Section 2, chapter 460, Oregon Laws 1995, provides:

Sec. 2. Notwithstanding any other provision of the wildlife laws, during the period beginning January 1, 1996, and ending January 2, 2010, the following provisions apply with regard to the issuance and use of landowner preference tags referred to in ORS 496.146 (4):

(1) Landowner preference tags shall be issued for the hunting of deer, elk or antelope.

(2) Landowner preference tags may be used only for hunting on the landowners property.

(3) Landowner preference tags for the hunting of deer or elk may be transferred to any person of the landowners choosing and shall be used for the taking of antlerless animals except as authorized by subsection (6) of this section.

(4) Landowner preference tags for the hunting of antelope are not transferable and may not be used for the taking of buck antelope.

(5) Each landowner preference tag for the hunting of deer or elk may be used to take two antlerless animals before, during or after the hunting season for which the tags are valid for the purpose of alleviating damage that is presently occurring to the landowners property, in accordance with such rules as the State Fish and Wildlife Commission may adopt.

(6) Landowner preference tags for the hunting of deer or elk that are transferred to a person of the landowners choosing who is not a member of the landowners immediate family may be used to take an antlered animal only as follows:

(a) If the landowner receives one preference tag, that tag may not be so used.

(b) If the landowner receives two, three or four preference tags, one of those tags may be so used.

(c) If the landowner receives five, six or seven preference tags, two of those tags may be so used.

(d) If the landowner receives eight, nine or 10 preference tags, three of those tags may be so used. [1995 c.460 §2; 2001 c.227 §1]

496.150 [Repealed by 1973 c.723 §130]

496.151 Allocation of nonresident tags for outfitters and guides. Notwithstanding any other provision of the wildlife laws, the State Fish and Wildlife Commission by rule shall establish a system for allocating hunting permits that are limited by maximum number for the taking of deer and elk by nonresident hunters so that a number equal to one-half of the number of those permits issued to nonresident hunters in the previous year are made available to the holders of registrations issued pursuant to ORS chapter 704, and who are certified pursuant to ORS 704.060, for the use of the clients of those registration holders. Such a system shall include but not be limited to:

(1) Provisions to prevent misuse of the permits by the registrant or by employees of the registrant.

(2) Provisions for revocation and refusal to issue all or any portion of the permits based upon a commission finding of an emergency situation or biological needs. [1997 c.342 §2; 2003 c.644 §5]

496.154 Limitation on authority to condemn certain farm use property. (1) The State Fish and Wildlife Commission shall not commence any proceeding to exercise the power of eminent domain to acquire any real property, or interest therein, that was devoted to farm use on January 1, 1974, unless the commission first obtains approval therefor from the Joint Committee on Ways and Means, or from the Emergency Board if the Legislative Assembly is not then in session. Upon a change in the use of such land from farm use, the commission may acquire such property, and interests therein, by exercise of the power of eminent domain without first obtaining legislative approval therefor. As used in this section, farm use has the meaning for that term provided in ORS 215.203.

(2) The commission shall not commence any proceeding as provided in subsection (1) of this section unless the commission has obtained approval of its intended use of such property from the local governmental agencies having land use planning authority over such lands. [1973 c.723 §13a; 1975 c.788 §1]

496.155 [Amended by 1967 c.454 §86; repealed by 1973 c.723 §130]

496.156 Expenditure priority for anadromous fish management. (1) In carrying out duties, functions and powers regarding the propagation of anadromous fish prescribed in the wildlife laws and the commercial fishing laws, the State Fish and Wildlife Commission shall give high priority to expenditures for propagation assistance by means of transportation of upstream and downstream migrants in those areas where dams and other such obstacles present a passage problem to juvenile or adult salmon.

(2) For the purposes of this section, transportation means any method of helping anadromous fish to pass dams and other obstacles so as to reduce the mortality associated with passage.

(3) Nothing in subsection (1) of this section prevents the cooperation of the commission with the federal government in programs financed pursuant to ORS 506.405. [1977 c.653 §2]

496.160 [Amended by 1971 c.658 §2; repealed by 1973 c.723 §130]

496.162 Establishing seasons, amounts and manner of taking wildlife; rules. (1) After investigation of the supply and condition of wildlife, the State Fish and Wildlife Commission, at appropriate times each year, shall by rule:

(a) Prescribe the times, places and manner in which wildlife may be taken by angling, hunting, trapping or other method and the amounts of each of those wildlife species that may be taken and possessed.

(b) Prescribe such other restrictions or procedures regarding the angling, taking, hunting, trapping or possessing of wildlife as the commission determines will carry out the provisions of wildlife laws.

(2) In carrying out the provisions of subsection (1) of this section, the power of the commission includes, but is not limited to:

(a) Prescribing the amount of each wildlife species that may be taken and possessed in terms of sex, size and other physical characteristics.

(b) Prescribing such regular and special time periods and areas closed to the angling, taking, hunting and trapping of any wildlife species when the commission determines such action is necessary to protect the supply of such wildlife.

(c) Prescribing regular and special time periods and areas open to the angling, taking, hunting and trapping of any wildlife species, and establishing procedures for regulating the number of persons eligible to participate in such angling, taking, hunting or trapping, when the commission determines such action is necessary to maintain properly the supply of wildlife, alleviate damage to other resources, or to provide a safe and orderly recreational opportunity.

(3) Notwithstanding subsections (1) and (2) of this section, except as provided in ORS 498.146 or during those times and at those places prescribed by the commission for the hunting of elk, the commission shall not prescribe limitations on the times, places or amounts for the taking of predatory animals. As used in this subsection, predatory animal has the meaning for that term provided in ORS 610.002.

(4) In carrying out the provisions of this section, before prescribing the numbers of deer and elk to be taken, the commission shall consider:

(a) The supply and condition of deer and elk herds;

(b) The availability of forage for deer, elk and domestic livestock on public and private range and forest lands;

(c) The recreational opportunities derived from deer and elk populations; and

(d) The effects of deer and elk herds on public and private range and forest lands. [1973 c.723 §14; 1975 c.791 §1; 1981 c.218 §1; 2003 c.656 §3]

496.164 Cooperation with public and private agencies for fish and wildlife management; technical information and policy recommendations; use of recommendations by state agencies. The State Fish and Wildlife Commission and the State Department of Fish and Wildlife may advise, consult and cooperate with other agencies of this state and political subdivisions, other states or the federal government and private landowners with respect to fish and wildlife management. The commission and the department shall provide such information, recommendations or advice in writing if requested by another state or federal agency to do so. Technical advice and information shall be based on the best available scientific information. Policy or implementation recommendations provided in administrative rulemaking proceedings shall be based on consideration of all the goals of wildlife management in ORS 496.012, in addition to applicable scientific information. State agencies, boards or commissions receiving policy or implementation recommendations shall consider such recommendations in the context of their respective statutory responsibilities, and shall take into account the extent to which such recommendations are substantiated with the best available scientific information and based on consideration of all of the goals of wildlife management in ORS 496.012. [1993 c.659 §11]

496.165 [Repealed by 1973 c.723 §130]

496.166 Citizen involvement for wildlife management on private lands. The Legislative Assembly finds, in the interest of all Oregonians, a necessity to improve
Oregon
s resource access and wildlife habitat through the further involvement of its citizens, through voluntary partnership between the State Department of Fish and Wildlife and landowners to manage wildlife on private lands and through support by additional financial revenues. [1993 c.659 §13]

496.170 [Amended by 1971 c.658 §3; repealed by 1973 c.723 §130]

THREATENED OR ENDANGERED WILDLIFE SPECIES

496.171 Definitions for ORS 496.171 to 496.182; applicability date. Notwithstanding ORS 496.004, with respect to state agency actions taken under ORS 496.171 to 496.182 after July 17, 1995, as used in ORS 496.171 to 496.182:

(1) Conservation means the use of methods and procedures necessary to bring a species to the point at which the measures provided under ORS 496.171 to 496.182 are no longer necessary. Such methods and procedures include, but are not limited to, activities associated with scientific resource management such as research, census taking, law enforcement, habitat acquisition and maintenance, propagation and transplantation.

(2) Native means indigenous to
Oregon
, not introduced.

(3) Species means any group or population of wildlife that interbreeds and is substantially reproductively isolated.

(4) Verifiable means scientific information reviewed by a scientific peer review panel of outside experts who do not otherwise have a vested interest in the process. [1995 c.590 §2]

496.172 Commission management authority for threatened or endangered species; rules. In carrying out the provisions of the wildlife laws with regard to the management of wildlife that is a threatened species or an endangered species, the State Fish and Wildlife Commission:

(1) Shall conduct investigations of wildlife species native to this state and shall determine whether any such species is a threatened species or an endangered species.

(2) By rule, shall establish and publish, and from time to time may revise, a list of wildlife species that are threatened species or endangered species. Listed threatened species or endangered species shall be protected as provided in ORS 496.182.

(3) Shall work cooperatively with state agencies that have land management authority or regulatory authority to determine their roles within their statutory obligations in the conservation of endangered species, as described in ORS 496.182 (8).

(4) By rule, shall establish a system of permits for scientific taking of threatened species and endangered species and shall establish a system of state permits for incidental taking of state-designated threatened species and endangered species not listed by the federal government under such terms and conditions as the commission determines will minimize the impact on the species taken. An incidental taking permit or statement issued by a federal agency for a species listed under the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended, shall be recognized by the state as a waiver of any state protection measures or requirements otherwise applicable to the actions allowed under the federal permit.

(5) Shall cooperate with the State Department of Agriculture in carrying out the provisions of ORS 564.105.

(6) Shall adopt administrative rules to carry out the provisions of ORS 496.171 to 496.182 and 498.026. [1987 c.686 §3; 1995 c.590 §3]

496.175 [Amended by 1971 c.658 §4; repealed by 1973 c.723 §130]

496.176 Listing species; procedure; matters to be considered; periodic review. (1) The lists of threatened species or endangered species established pursuant to ORS 496.172 (2) shall include:

(a) Those species of wildlife listed as of May 15, 1987, as a threatened species or an endangered species pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended; and

(b) Those species determined as of May 15, 1987, by the State Fish and Wildlife Commission to be threatened species or endangered species.

(2) The commission, by rule, may add or remove any wildlife species from either list, or change the status of any species on the lists, upon a determination that the species is or is not a threatened species or an endangered species.

(3) A determination that a species is a threatened species or an endangered species shall be based on documented and verifiable scientific information about the species biological status. To list a species as a threatened species or an endangered species under ORS 496.004 and 496.171 to 496.182, the commission shall determine that the natural reproductive potential of the species is in danger of failure due to limited population numbers, disease, predation or other natural or human actions affecting its continued existence and, to the extent possible, assess the relative impact of human actions. In addition, the commission shall determine that one or more of the following factors exists:

(a) That most populations are undergoing imminent or active deterioration of their range or primary habitat;

(b) That overutilization for commercial, recreational, scientific or educational purposes is occurring or is likely to occur; or

(c) That existing state or federal programs or regulations are inadequate to protect the species or its habitat.

(4) Determinations required by subsection (3) of this section shall be made by the commission on the basis of verifiable scientific and other data after consultation with federal agencies, other interested state agencies, the Natural Heritage Advisory Council, other states having a common interest in the species and interested persons and organizations.

(5) Any person may petition the commission to, by rule, add, remove or change the status of a species on the list:

(a) A petition shall clearly indicate the action sought and shall include documented scientific information about the species biological status to justify the requested action.

(b) Within 90 days of receipt of a petition, the commission shall respond in writing to the petitioner indicating whether the petition presents substantial scientific information to warrant the action requested.

(c) If the petition is found to present such information, the commission shall commence rulemaking.

(d) A final determination by the commission concerning the action requested in a petition shall be provided within one year from the date of receipt of the petition, with the option for an additional 12-month extension of time to complete the listing if the commission determines that limited information or other appropriate considerations require the extension.

(e) If the petition is denied, the petitioner may seek judicial review as provided in ORS 183.484.

(6) The commission may determine not to list a species as a threatened species or an endangered species in any of the following cases:

(a) If the species has been listed pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(b) If the species is currently on the list as a sensitive species, or is a candidate species or has been petitioned for listing pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended.

(c) If the species has been determined, pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531), as amended, to not qualify as a threatened species or an endangered species.

(7) Notwithstanding subsections (1) to (5) of this section, the commission shall take emergency action to add a species to the list of threatened species or endangered species if it determines there is a significant threat to the continued existence of the species within the state:

(a) The commission shall publish notice of such addition in the Secretary of States bulletin and shall mail notice to affected or interested persons whose names are included on the commissions mailing list for such purposes.

(b) Such emergency addition shall take effect immediately upon publication in the Secretary of States bulletin and shall remain valid for a period no longer than one year, unless during the period the commission completes rulemaking procedures as provided in subsection (5) of this section.

(8) The commission shall periodically review the status of all threatened species and endangered species listed under ORS 496.171 to 496.192. Each species shall be reviewed at least once every five years to determine whether verifiable scientific information exists to justify its reclassification or removal from the list, according to the criteria listed under subsections (3) and (4) of this section. If a determination is made to reclassify a species or remove it from the list, the commission, within 90 days, shall commence rulemaking to change the status of the species.

(9) Notwithstanding the provisions of this section, the commission:

(a) May decide not to list a species that otherwise qualifies as a threatened or endangered species within this state if the commission determines that the species is secure outside this state or the species is not of cultural, scientific or commercial significance to the people of this state.

(b) May not include Branta canadensis leucopareia, commonly known as the Aleutian Canada goose, on the lists of threatened species or endangered species. [1987 c.686 §4; 1995 c.590 §4; 2005 c.402 §1]

496.180 [Amended by 1971 c.658 §5; repealed by 1973 c.723 §130]

496.182 Protection and conservation programs; compliance by state agencies; rules. (1) The burden of protecting and recovering threatened species or endangered species can be a significant cost to the citizens of this state and it is therefore the policy of this state to minimize duplication and overlap between state and federal laws dealing with threatened species or endangered species. To this end, nothing in this section is intended to prevent the adoption of cooperative state or federal programs when such programs provide protection for listed species without significant impact on the primary uses of state lands.

(2) At the time the State Fish and Wildlife Commission adds a species to the list of threatened species or endangered species under ORS 496.172, the commission shall establish by rule quantifiable and measurable guidelines that it considers necessary to ensure the survival of individual members of the species. These guidelines may include take avoidance and protecting resource sites such as spawning beds, nest sites, nesting colonies or other sites critical to the survival of individual members of the species.

(3) For threatened species listed under ORS 496.172 and in the absence of an approved endangered species management plan described in subsection (8) of this section for an endangered species, if a state agency determines that a proposed action on land it owns or leases, or for which it holds a recorded easement, has the potential to violate the guidelines established under subsection (2) of this section, it shall notify the State Department of Fish and Wildlife. Within 90 days of such notice, the department shall recommend reasonable and prudent alternatives, if any, to the proposed action which are consistent with the guidelines.

(4) If a state agency fails to adopt the recommendations made under subsection (3) of this section, it shall, after consultation with the department, demonstrate that:

(a) The potential public benefits of the proposed action outweigh the potential harm from failure to adopt the recommendations; and

(b) Reasonable mitigation and enhancement measures shall be taken, to the extent practicable, to minimize the adverse impact of the action on the affected species.

(5) When an action under this section is initiated by a person other than a state agency, the agency shall provide final approval or denial of the proposed action within 120 days of receipt of a written request for final determination.

(6) The provisions of this section do not apply to lands acquired through foreclosures of loans made pursuant to programs of the Department of Veterans Affairs.

(7) State land owning or managing agencies shall set priorities for establishing endangered species management plans required by subsection (8) of this section after consultation with the commission on the level of biological threat and, in consideration of available funds, the immediacy and seriousness of the threat to any listed species.

(8)(a)(A) Within four months of the listing of an endangered species, the commission, in consultation and cooperation with the state land owning or managing agency, shall determine if state land can play a role in the conservation of endangered species. The commission and the land owning or managing agency shall consider species biology and geography of the land base to determine if the species or its habitat is found on state land. If the species or its habitat is not found on state land, the commission shall determine that state land has no role to play in the conservation of the species.

(B) If the species or its habitat is found on state land, the land owning or managing agency, in consultation with the State Department of Fish and Wildlife, shall determine the role its state land shall serve in the conservation of the endangered species. This role may include, but is not limited to conservation, contribution toward conservation or take avoidance. To carry out its consulting role under this subsection, the department shall provide state agencies with an assessment of the conservation needs of the endangered species. In making this determination, the land owning or managing agency shall balance the statutory requirements, rules and policies applicable to the agencys programs, the social and economic impacts that conservation would have on the state, the conservation needs of the species, the purpose of the land and the roles of other ownership categories. The agency shall balance these factors consistent with the commissions rules related to the biological aspects of species management and the statutory obligations of the land owning or managing agency, including the statutory purpose of the land.

(C) After determining the role its state land shall serve in conservation of the species, the land owning or managing agency, in consultation with the State Department of Fish and Wildlife and consistent with the commissions rules related to endangered species management plans, shall develop and approve an endangered species management plan within 18 months from the date the species is first listed as endangered. Endangered species management plans shall be based on the statutes, rules and policies applicable to the agencys programs and shall take into account any social or economic impacts that the plan may have on the state. The land owning or managing agency shall submit the plan to the commission for review and approval as provided in subparagraph (D) of this paragraph.

(D) The commission shall review the endangered species management plan approved by the land owning or managing agency under subparagraph (C) of this paragraph to determine whether the plan achieves the role defined for the land under subparagraph (B) of this paragraph. Based on the biology of the endangered species the commission may modify the endangered species management plan if necessary to be consistent with the role the land owning or managing agency has defined for the land under subparagraph (B) of this paragraph and shall approve the plan as submitted or modified within 24 months from the date the species is listed as endangered.

(b) For state agencies other than land owning or managing agencies, the commission, in consultation and cooperation with the agency, shall determine whether the agency can serve a role in the conservation of endangered species. If the commission determines that the agency has a role to play in conservation of the endangered species, the agency shall determine what role it shall serve in conservation of the endangered species. The agency shall make this determination as provided in the commissions rules related to the biological aspects of species management and in a manner consistent with the agencys statutory obligations. [1987 c.686 §5; 1995 c.590 §5]

496.185 [Repealed by 1973 c.723 §130]

496.190 [Amended by 1963 c.154 §2; 1965 c.74 §2; repealed by 1973 c.723 §130]

496.192 Effect of law on commercial forestland or other private land; effect on other laws. (1) Nothing in ORS 496.004, 496.171 to 496.182 or 498.026 is intended, by itself, to require an owner of any commercial forestland or other private land to take action to protect a threatened species or endangered species, or to impose additional requirements or restrictions on the use of private land.

(2) Notwithstanding subsection (1) of this section, other statutes may authorize administrative rules or programs to protect wildlife species, including threatened species or endangered species, and nothing in ORS 496.004, 496.171 to 496.182 or 498.026 shall diminish the force or effect of such rules or programs. [1987 c.686 §6a]

496.195 [Amended by 1959 c.371 §2; 1961 c.343 §2; 1965 c.74 §3; 1967 c.594 §3; repealed by 1973 c.723 §130]

496.200 [Repealed by 1973 c.723 §130]

SALMON FOR INDIAN CEREMONIES

496.201 Department to furnish salmon for ceremonies; amount; source. (1) The State of
Oregon
shall, through the State Department of Fish and Wildlife, provide surplus salmon:

(a) To the Confederated Coos,
Lower Umpqua
and Siuslaw Indian tribes for their historical, traditional and cultural salmon ceremonies that take place each year.

(b) To the Cow Creek Band of the Umpqua Indians for their historical, traditional and cultural salmon ceremonies that take place each year.

(c) To the Coquille Tribe for their historical, traditional and cultural salmon ceremonies that take place each year.

(d) To the Burns Paiute Tribe for their historical, traditional and cultural salmon ceremonies that take place each year.

(2) The salmon provided by the state shall meet the expressed needs of the Confederated Coos,
Lower Umpqua
and Siuslaw tribes, up to 1,000 pounds total, the Coquille Tribe, up to 1,000 pounds total, the Cow Creek Band of the Umpqua Indians, up to 1,000 pounds total, and the Burns Paiute Tribe, up to 500 pounds total.

(3) The salmon provided by the state may be either surplus whole fish or carcasses.

(4) Salmon may be taken from hatcheries under either the complete or joint control of the state. [1981 c.575 §2; 1987 c.99 §1; 1993 c.460 §1; 1995 c.137 §1; 2001 c.611 §2; 2001 c.651 §1]

496.205 [Amended by 1961 c.343 §3; repealed by 1973 c.723 §130]

496.206 Written request for salmon; contents; time for providing salmon. (1) The Indian tribes referred to in ORS 496.201 (1) are required to set forth, in writing, their request for salmon. This request shall be submitted by the duly elected tribal governing body no later than 40 days prior to the ceremony and shall include:

(a) The poundage of salmon required;

(b) The date of the ceremony; and

(c) A contact person that the state may refer questions to.

(2) Prior to any state action, the written request must be received by:

(a) The State Department of Fish and Wildlife;

(b) The Attorney General; and

(c) The United States Department of Interior.

(3) The salmon shall be provided to the Indian tribes referred to in ORS 496.201 (1) no later than 30 days after receiving a proper written request therefor. [1981 c.575 §3; 1987 c.99 §2]

496.210 [Repealed by 1973 c.723 §130]

496.211 Limitation on amount and use. (1) The State of
Oregon
shall be limited to a once a year provision of salmon pursuant to ORS 496.201.

(2) If the Indian tribes referred to in ORS 496.201 (1) use salmon provided by the state for this purpose in any manner other than that described in ORS 496.201, they shall pay to the State Department of Fish and Wildlife the prevailing wholesale rate per pound of the entire amount of salmon supplied to that tribe or tribes for that year. [1981 c.575 §4; 1987 c.99 §3]

496.215 [Repealed by 1973 c.723 §130]

496.216 Disposition of salmon remaining after ceremony. Any salmon remaining after the ceremony may be distributed to tribal members without charge for their subsistence consumption only and not for sale, barter or gift to others, or may be donated to a nonprofit institution or agency. [1981 c.575 §5]

496.220 [Repealed by 1973 c.723 §130]

496.221 ORS 496.201 to 496.221 not intended to extend Indian legal or political rights. Nothing in ORS 496.201 to 496.221 is intended to extend legal or political recognition to any Indians described in ORS 496.201 (1) for any purpose other than provided in ORS 496.201 to 496.216. [1981 c.575 §6; 1987 c.99 §4]

496.225 [Repealed by 1973 c.723 §130]

ACCESS AND HABITAT BOARD

496.228 Access and Habitat Board; qualification of members; expenses; term; meetings. (1) There is established within the State Department of Fish and Wildlife the Access and Habitat Board, consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent the broad spectrum of hunters. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(3) Three members of the board shall be appointed to represent the broad spectrum of agriculture and timber landowners. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director from a list of at least 15 persons submitted by the State Forester and the Director of Agriculture.

(4) One member of the board shall be appointed to represent the public and shall serve as the board chairperson.

(5) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as are made available by section 19, chapter 659, Oregon Laws 1993.

(6) The term of office of a member of the board is four years. A member of the board is eligible for reappointment.

(7) An official action of the board may be taken only upon the affirmative vote of at least four members.

(8) The board shall select such officers for such terms and with such duties and powers as the board considers necessary for the performance of those offices.

(9) The board shall meet at such times and at such places as may be determined by the chair or by the majority of the members of the board. [1993 c.659 §15]

496.230 [1957 c.119 §2; repealed by 1973 c.723 §130]

496.232 Board to make program recommendations; commission approval; report; fund expenditure qualifications; gifts and grants. (1) The Access and Habitat Board shall meet, adopt and recommend to the State Fish and Wildlife Commission, within 120 days after November 4, 1993, and at not more than 120-day intervals thereafter, access and habitat programs.

(2) The commission shall review such programs and may approve or disapprove the program recommendation by the board. Funds may be expended from the subaccount referred to in ORS 496.242 for projects that have been approved by the commission.

(3) The State Department of Fish and Wildlife and the board jointly shall submit to each biennial session of the Legislative Assembly a report on expenditure of funds for the access and habitat programs and on the status of various projects.

(4) In recommending access and habitat programs, the board shall:

(a) Recommend a mix of projects that provides a balance between access and habitat benefits.

(b) Recommend projects that are to be implemented by volunteers under volunteer coordinators and nonprofit organizations engaged in approved access and habitat activities.

(c) Recommend programs that recognize and encourage the contributions of landowners to wildlife and programs that minimize the economic loss to those landowners.

(d) Encourage agreements with landowners who request damage control hunts to ensure public access to those hunts.

(e) Encourage projects that result in obtaining matching funds from other sources.

(5) All moneys made available for the access and habitat programs from surcharges received under section 19, chapter 659, Oregon Laws 1993, and from gifts and grants made to carry out the access and habitat programs may be expended only if the board so recommends and the commission so approves. Such amounts may be expended:

(a) On programs that benefit wildlife by improving habitat. These programs shall be in coordination with the Wildlife Division and shall be in addition to programs provided by federal funds. These programs may:

(A) Be on private lands.

(B) Provide seed and fertilizer to offset forage consumed by wildlife and for other programs that enhance forage.

(C) Be adjacent to agricultural and forest land to attract animals from those crops.

(b) On programs that promote access to public and private lands through contracting for various levels of management of these lands. These management programs may include:

(A) Creating hunting lease programs that provide access at present levels or stimulate new access.

(B) Controlling access.

(C) Opening vehicle access.

(D) Promoting land exchanges.

(E) Promoting proper hunting behavior.

(c) On programs that would provide for wildlife feeding to alleviate damage, to intercept wildlife before wildlife becomes involved in a damage situation and for practical food replacement in severe winters.

(d) On programs to coordinate volunteers to improve habitat, repair damage to fences or roads by wildlife or recreationists, monitor orderly hunter utilization of public and private lands and assist the Oregon State Police in law enforcement activities.

(e) On programs that provide for auction or raffle of tags to provide incentives for habitat or access.

(6) The board may accept, from whatever source, gifts or grants for the purposes of access and habitat. All moneys so accepted shall be deposited in the subaccount referred to in ORS 496.242. Unless otherwise required by the terms of a gift or grant, gifts or grants shall be expended as provided in subsection (5) of this section. [1993 c.659 §16; 2005 c.22 §369]

496.235 [Repealed by 1973 c.723 §130]

496.236 Advisory councils to board; duties; no compensation or expenses for members. (1) Individuals who reside in the various regions established for administration of the wildlife resources may form advisory councils, with membership in the same proportion as described for the board, to discuss and consider access and habitat programs and projects and to make recommendations thereon to the Access and Habitat Board. When the board considers proposals affecting a region, the board shall consult with the advisory council for that region if one exists.

(2) Employees of the State Department of Fish and Wildlife or other professional biologists who are residents of the various regions may act in an advisory capacity to the various councils.

(3) An individual who serves as a member of an advisory council shall receive no compensation or expenses for service as a member. [1993 c.659 §17]

496.240 [Amended by 1959 c.371 §3; 1963 c.154 §3; 1965 c.74 §4; repealed by 1973 c.723 §130]

496.242 Access and habitat program funds. (1) Notwithstanding ORS 496.300, all moneys received by the State Fish and Wildlife Commission pursuant to section 19, chapter 659, Oregon Laws 1993, shall be deposited in the Access and Habitat Board Subaccount established in the Fish and Wildlife Account. Moneys in the subaccount may be expended only for the access and habitat programs recommended by the Access and Habitat Board for the benefit of the wildlife resources of this state.

(2) The State Department of Fish and Wildlife shall credit the subaccount with a sum equal to 15 percent of the other fund budget for the green forage and Deer Enhancement and Restoration programs in each biennium.

(3) The department shall not assess its personnel costs in the administration of ORS 496.166 and 496.228 to 496.242 against the subaccount referred to in this section without the prior approval of the Access and Habitat Board. [1993 c.659 §14; 2001 c.822 §1]

496.245 [Repealed by 1973 c.723 §130]

496.250 [Repealed by 1971 c.418 §23]

FISH HABITAT IMPROVEMENT

496.260 Project applications; contents; notice of reasons for rejection; approval conditions; limitation on tax credit. (1) Any person may apply to the State Department of Fish and Wildlife for preliminary certification of a fish habitat improvement project. The department shall develop rules and procedures for administering its responsibilities under this section and ORS 315.134 and 496.265. Such rules shall clarify the criteria used to evaluate fish improvement projects. Applications for preliminary certification shall be made in writing on a form provided by the department and shall contain:

(a) A detailed description of the proposed project including a statement of expected benefits;

(b) Blueprints or drawings of the proposed project providing such detail as the department may require;

(c) A detailed estimate of project costs; and

(d) Such other information as the department may require.

(2) The department shall act on all applications for preliminary certification before the 120th day after the receipt of such application. At any time during that period the department may request clarification, additional detail or modification of the plans.

(3) If the department rejects an application for preliminary certification, the department shall cause written notice of the action, together with a statement of findings and the reasons therefor to the applicant.

(4) Preliminary certification of a fish habitat improvement project by the department shall not:

(a) Qualify the applicant for the tax credit provided under ORS 315.134.

(b) Exempt the project from any state or federal law, or local ordinance.

(5) Upon completion of construction or installation of a fish habitat improvement project preliminarily certified by the department under this section, a person may apply to the department for final certification of the project. The application for final certification shall be made in writing on forms provided by the department and shall include:

(a) A detailed statement of project costs; and

(b) Whatever other information the department may require.

(6) Upon receipt of an application for final project certification, the department shall cause the project to be inspected to determine that the project will result in the improvement of riparian or in-stream habitat. If the department determines that the project conforms to the plans approved during the preliminary certification, the department shall provide the applicant with written notice of final certification of the project. The action of the department shall include certification of the actual cost of the project for purposes of the income tax credit relief allowed under ORS 315.134. However, in no event shall the department certify an amount for tax credit purposes that is more than 10 percent in excess of the amount approved in the preliminary certificate issued for the project under subsection (2) of this section. [1981 c.720 §22]

496.265 Limitation on amount eligible for tax credit. Notwithstanding any provisions of ORS 315.134 and 496.260 to the contrary, the State Department of Fish and Wildlife shall not preliminarily certify under ORS 496.260 (2), in any one calendar year, as eligible for tax credit under ORS 315.134, fish habitat improvement project costs in excess of $100,000. The department shall not grant preliminary certification for a fish habitat improvement project unless application under ORS 496.260 (1) is filed with the department on or before January 1, 1998. [1981 c.720 §23; 1989 c.924 §8]

496.270 Immunity from liability for damages resulting from habitat or water quality improvement project; exceptions. (1) The Legislative Assembly declares that it is the policy of the State of
Oregon
to encourage operators, timber owners and landowners to voluntarily improve fish and wildlife habitat. In order to carry out this policy, the Legislative Assembly encourages cooperation among operators, timber owners and landowners and other volunteers.

(2) Consistent with the limitations of ORS 105.672 to 105.696, a landowner is not liable in contract or tort for any personal injury, death or property damage that arises out of the use of the land by:

(a) A volunteer conducting a fish and wildlife habitat improvement project; or

(b) A participant of a state-funded or federally funded watershed or stream restoration or enhancement program.

(3) An operator, timber owner or landowner shall not be held liable for any damages resulting from:

(a) A fish and wildlife habitat improvement project done in cooperation and consultation with the State Department of Fish and Wildlife or the Oregon Watershed Enhancement Board, or conducted as part of a forest management practice in accordance with ORS 527.610 to 527.770, 527.990 and 527.992; or

(b) Leaving large woody debris within the waters of this state to protect, retain and recruit large woody debris for the purposes of fish habitat and water quality improvement.

(4) The limitations to liability provided by subsections (2) and (3) of this section do not apply if the damages, injury or death was caused by willful, wanton or intentional conduct on the part of the operator, timber owner or landowner or by the gross negligence of the operator, timber owner or landowner. As used in this subsection gross negligence means negligence which is materially greater than the mere absence of reasonable care under the circumstances, and which is characterized by indifference to or reckless disregard of the rights of others.

(5) The limitation on liability provided by subsection (3) of this section does not apply to claims for death or personal injuries. [1993 c.701 §2; 1997 c.207 §1; 1999 c.863 §3]

Note: 496.270 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FISH RESOURCE PROTECTION, RESTORATION AND ENHANCEMENT

(Salmon)

496.275 Salmon resource protection and restoration; review of public and private production facilities; approval of production facilities by department. (1) The Legislative Assembly hereby declares the necessity to review all options and means for the protection and restoration of
Oregon
s salmon resource that promote local economic development and enjoyment by all the citizens of
Oregon
. Options and means shall include operation of salmon production facilities, in cooperation with the State Department of Fish and Wildlife, by both public and private nonprofit agencies as well as by public local partnerships, to meet local production and harvest needs as well as to help restore and maintain natural salmon spawning populations. Such cooperative production projects shall be operated using scientifically sound hatchery practices and shall be consistent with objectives to protect and restore natural fish production.

(2) The State Department of Fish and Wildlife shall:

(a) Review and revise existing state administrative rules so that the different forms of hatchery production are recognized as a necessary and critical element in the states salmon production system in order to provide harvest opportunities for
Oregon
s citizens. In so doing, the department shall identify low natural production areas and, using genetically compatible stocks approved by the department, encourage volunteer efforts such as the salmon and trout enhancement program to maintain and to enhance production.

(b) Identify existing private and public salmon production facilities that are currently either underutilized or subject to decommissioning and that may be appropriate for other forms of operation.

(c) Inventory other appropriate local sites, identify possible types of production facilities, recommend stock selection and release size, and assist in securing the acquisition of brood stock approved by the department that maximizes local production.

(d) Investigate and implement ways to improve hatchery smolt survival and reduce predation by such means as night releases, net pen acclimation, alternate release sites, volitional and other release strategies, transport and other means that may be effective and consistent with the conservation of native salmon and genetic resources.

(e) Make recommendations on methods by which operations of facilities referred to in this subsection and subsection (3) of this section can generate revenue for sustainable production, including but not limited to state bonding, license surcharges, ad valorem taxes, local economic development funds, service districts, sale of excess eggs and salmon, and gifts, grants and donations.

(f) Identify needed monitoring and evaluation activities to ensure protection of natural spawning fish populations and to assess the contribution of such cooperative projects to public fisheries.

(g) Assist in developing, for department approval, plans of operation for such cooperative hatchery projects consistent with applicable rules and standards of sound, scientific fish management practice.

(3) The department shall encourage and assist in planning hatchery facilities that seek to implement innovative plans or programs designed to meet production for harvest needs consistent with conservation objectives.

(4) The State Fish and Wildlife Commission shall approve, prior to implementation, operational plans for any fish propagation facilities operated by contractor agreement with other state or federal agencies, local governments, special districts and nonprofit organizations. [1995 c.469 §§2,3,4; 2007 c.71 §169]

(All Fisheries)

496.280 Findings. The Legislative Assembly finds, in the interest of all Oregonians, a necessity to improve
Oregon
s fishery resource through the further involvement of its citizens and through support by additional financial revenues. [1989 c.512 §2]

Note: 496.280 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.283 Use of moneys from surcharges; limitations on expenditures. (1) Notwithstanding ORS 506.306, all moneys received by the State Fish and Wildlife Commission pursuant to sections 4, 6 and 8, chapter 512, Oregon Laws 1989, shall be deposited in a separate subaccount in the State Wildlife Fund. Except as provided in subsection (2) of this section, moneys in the subaccount may be expended only for the departments fish restoration and enhancement programs for the benefit of the fish resources of this state.

(2) Fees collected from salmon ranching permits authorized under ORS 508.700 to 508.745 will not be commingled with public fishery funds collected and deposited in the subaccount referred to in this section. Notwithstanding any other provision of law, these funds will be used to monitor the effect and impact of private salmon ranching on the fishery resources of
Oregon
.

(3) The department shall not divert present budgeted funds to other projects as user surcharge funds become available and shall not embark on new programs not vital to the restoration of
Oregon
fisheries as required by Oregon Revised Statutes and administrative rules. The department shall not assess its personnel costs in the administration of chapter 512, Oregon Laws 1989, against the subaccount referred to in this section without the prior approval of the Restoration and Enhancement Board. [1989 c.512 §10; 1991 c.184 §4]

496.286 Restoration and Enhancement Board. (1) There is established within the State Department of Fish and Wildlife the Restoration and Enhancement Board, consisting of seven members appointed by the State Fish and Wildlife Commission.

(2) Three members shall be appointed to represent the ocean and inland recreational fisheries. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(3) Three members of the board shall be appointed to represent the commercial troll and gillnet fisheries and the fish processing industry. In making appointments pursuant to this subsection, the commission shall consider recommendations from the State Fish and Wildlife Director.

(4) One member of the board shall be appointed to represent the public.

(5) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys made available by sections 4, 6 and 8, chapter 512, Oregon Laws 1989.

(6) The term of office of a member of the board is four years. A member of the board is eligible for reappointment.

(7) An official action of the board may be taken only upon the affirmative vote of four members.

(8) The board shall select such officers for such terms and with such duties and powers as the board considers necessary for the performance of those offices.

(9) The board shall meet at such times and at such places as may be determined by the chair or by the majority of the members of the board. [1989 c.512 §11]

496.289 Duties of board; report to legislature; recommendations for programs. (1) The Restoration and Enhancement Board shall meet, adopt and recommend to the State Fish and Wildlife Commission, within 120 days after July 1, 1989, and at not more than 120-day intervals thereafter, fish restoration and enhancement programs.

(2) The commission shall review such programs and may approve or disapprove any or all program recommendations by the board. Funds may be expended from the subaccount referred to in ORS 496.283 for projects that have been approved by the commission.

(3) The State Department of Fish and Wildlife and the board jointly shall submit to each biennial session of the Legislative Assembly a report on expenditure of funds for the fish restoration and enhancement program and on the status of various projects.

(4) In recommending fish restoration and enhancement programs, the board shall:

(a) Recommend a mix of projects that provide a balance between restoration and enhancement benefits.

(b) Recommend projects that are to be implemented by the salmon and trout enhancement program and nonprofit organizations engaged in approved restoration and enhancement activities.

(c) Encourage projects that result in obtaining matching funds from other sources.

(5) All moneys made available for the fish restoration and enhancement program from surcharges received under sections 4, 6 and 8, chapter 512, Oregon Laws 1989, and from gifts and grants made to carry out the fish restoration and enhancement program may be expended only if recommended by the board and approved by the commission. Such amounts may be expended:

(a) On programs benefiting the commercial fishing industry in the same proportion as revenues received from surcharges under sections 6 and 8, chapter 512, Oregon Laws 1989, bear to the total amount of surcharge revenues.

(b) On programs benefiting recreational angling in the same proportion as revenues received from the surcharge under section 4, chapter 512, Oregon Laws 1989, bear to the total amount of surcharge revenues.

(6) The board may accept, from whatever source, gifts or grants for the purposes of fish restoration and enhancement. All moneys so accepted shall be deposited in the subaccount referred to in ORS 496.283. Unless otherwise required by the terms of a gift or grant, gifts or grants shall be expended as provided in subsection (5) of this section.

(7) As used in this section:

(a) Enhancement includes, but is not limited to, the following activities:

(A) Angler access.

(B) New fishways and screens.

(C) Habitat.

(D) New hatchery equipment and technology.

(E) Public education.

(F) Aquatic inventories.

(b) Restoration includes, but is not limited to, the following activities:

(A) Modification of existing fishways and existing screens.

(B) Hatchery restoration.

(C) Liberation equipment. [1989 c.512 §12; 1997 c.8 §12]

496.291 Advisory councils; recommendations to board; consultation with councils. (1) Individuals who reside in the various regions established for administration of the salmon and trout enhancement program may form advisory councils to discuss and consider fish restoration and enhancement programs and projects and shall make recommendations thereon to the Restoration and Enhancement Board. When the board considers proposals affecting a region, the board shall consult with the advisory council for that region if one exists.

(2) Employees of the State Department of Fish and Wildlife who are residents of the various regions may act in an advisory capacity to the various councils.

(3) Individuals who serve as members of an advisory council shall receive no compensation or expenses for service as a member. [1989 c.512 §13]

PILOT PROGRAM FOR LANDOWNER PREFERENCE TAGS

Note: Section 1, chapter 461, Oregon Laws 2003, provides:

Sec. 1. Notwithstanding any other provision of the wildlife laws, the State Department of Fish and Wildlife shall create and implement a Southwest Oregon Landowner Preference Pilot Program during the period beginning July 1, 2004, and ending June 30, 2014, that:

(1) Addresses damage caused by elk on privately owned lands in
Jackson
, Josephine, Coos, Curry and
Douglas
Counties
.

(2) Provides landowner preference tags only for areas where elk are currently causing damage, where there has been a history of elk damage coupled with actions to alleviate elk damage or where the department has designated the area as an elk deemphasis area.

(3) Limits the use of tags to taking antlerless elk.

(4) Limits the use of tags to taking elk on property owned, leased or rented by the landowner complaining of elk damage or on property owned, leased or rented by a business entity that includes the landowner as a principal partner or shareholder.

(5) Allows exchange of unused general season elk tags or controlled hunt elk tags for landowner preference tags.

(6) Does not impose a limit on the number of total tags available for each property, except that no more than five tags may be valid at any one time on a particular property.

(7) Does not impose a minimum acreage requirement for landowner participation.

(8) Allows landowners to register for participation in the program at any time prior to the issuance of tags.

(9) Authorizes department biologists to sell and exchange tags.

(10) Authorizes department biologists to establish the period of validity for tags through negotiation with landowners.

(11) Requires landowners to record the number of elk taken and, within 10 days after the end of a designated hunt period, to report to the local department biologist the number of elk taken. [2003 c.461 §1; 2007 c.8 §1]

STATE WILDLIFE FUND; RECEIPTS AND EXPENDITURES

496.300 State Wildlife Fund; sources; uses. (1) The State Wildlife Fund is established in the State Treasury separate and distinct from the General Fund. Except as otherwise provided by law, all moneys received by the State Fish and Wildlife Commission pursuant to the wildlife laws, except such as may be required as a revolving fund for payroll and emergency expenses, shall be paid into the State Treasury and credited to the fund. All moneys in the fund are appropriated continuously to the commission to carry out the wildlife laws. Interest earnings on all moneys in the fund shall be retained in the fund.

(2)(a) The commission shall keep a record of all moneys deposited in the State Wildlife Fund. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged.

(b) Using the record created pursuant to paragraph (a) of this subsection, the commission shall report, in the budget documents submitted to the Legislative Assembly, on the application of investment and interest earnings to the maintenance of fish hatcheries and other State Department of Fish and Wildlife facilities. [1973 c.723 §15; 1975 c.118 §1; 1975 c.253 §12; 1983 c.8 §1; 1983 c.801 §6; 1989 c.618 §10; 1989 c.749 §6; 1991 c.435 §2; 1991 c.858 §7; 1995 c.426 §7; 1999 c.1006 §1; 2001 c.822 §2]

496.303 Fish and Wildlife Account; sources; subaccounts; uses. (1) The Fish and Wildlife Account is established in the State Treasury, separate and distinct from the General Fund. All moneys in the account are continuously appropriated to the State Fish and Wildlife Commission. The Fish and Wildlife Account shall consist of the moneys in its various subaccounts and any moneys transferred to the account by the Legislative Assembly. Unless otherwise specified by law, interest earnings on moneys in the account shall be paid into the State Treasury and credited to the State Wildlife Fund.

(2)(a) The Fish Screening Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of:

(A) All penalties recovered under ORS 536.900 to 536.920.

(B) All moneys received pursuant to ORS 498.306.

(C) All gifts, grants and other moneys from whatever source that may be used to carry out the provisions of ORS 498.306.

(D) All moneys received from the surcharge on angling licenses imposed by ORS 497.124.

(b) All moneys in the subaccount shall be used to carry out the provisions of ORS 315.138, 498.306 and 509.620. However, moneys received from the surcharge on angling licenses imposed by ORS 497.124 shall be expended only to carry out the provisions of law relating to the screening of water diversions.

(3) The Fish Endowment Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of transfers of moneys authorized by the Legislative Assembly from the State Wildlife Fund and gifts and grants of moneys from whatever source for the purpose of paying the expense of maintaining fish hatcheries operated by the department.

(4) The Migratory Waterfowl Subaccount is established in the Fish and Wildlife Account. All moneys received by the commission from the sale of art works and prints related to the migratory waterfowl stamp shall be deposited in the subaccount. Moneys in the subaccount may be expended only for activities that promote the propagation, conservation and recreational uses of migratory waterfowl and for activities related to the design, production, issuance and arrangements for sale of the migratory waterfowl stamps and related art works and prints. Expenditures of moneys in the subaccount may be made within this state, in other states or in foreign countries, in such amounts as the commission determines appropriate. Expenditures in other states and foreign countries shall be on such terms and conditions as the commission determines will benefit most directly the migratory waterfowl resources of this state.

(5) The Halibut Research Subaccount is established in the Fish and Wildlife Account. Based on the annual number of recreational halibut anglers, a portion of the moneys derived from the sale of the salmon, steelhead trout, sturgeon and halibut tag pursuant to ORS 497.121 shall be credited to the subaccount. Moneys in the subaccount may be expended only for halibut population studies and other research.

(6) The Upland Bird Subaccount is established in the Fish and Wildlife Account. All moneys received by the State Fish and Wildlife Commission from the sale of upland bird stamps, from the sale of any art works and prints related to the upland bird stamp and from private hunting preserve permit fees shall be deposited in the subaccount. Moneys in the subaccount may be expended only for promoting the propagation and conservation of upland birds and the acquisition, development, management, enhancement, sale or exchange of upland bird habitat, and for activities related to the design, production, issuance and arrangements for sale of the upland bird stamps and related art works and prints. Expenditures of moneys in the subaccount shall be made for the benefit of programs within this state in such amounts and at such times as the commission determines appropriate to most directly benefit the upland bird resources of the state.

(7)(a) The Fish and Wildlife Deferred Maintenance Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. The subaccount shall consist of moneys authorized by the Legislative Assembly from the State Wildlife Fund and moneys obtained by gift, grant, bequest or donation from any other public or private source.

(b) The principal in the subaccount may be utilized only as provided in paragraph (c) of this subsection. Interest earnings on the moneys in the subaccount may be expended only for the maintenance of fish hatcheries and State Department of Fish and Wildlife facilities other than administrative facilities located in
Salem
.

(c) The department may borrow funds from the principal of the subaccount to maintain adequate cash flow requirements. However, moneys borrowed from the principal must be repaid to the subaccount:

(A) Within six months from the date on which the moneys were borrowed.

(B) With interest at the standard rate that the State Treasurer charges to state agencies for other loans. Interest paid under this subparagraph shall be paid to the subaccount.

(d) For purposes of this subsection, principal means moneys authorized by the Legislative Assembly for transfer to the subaccount from the State Wildlife Fund, including any assignment of earnings on moneys in the fund and other moneys obtained by gift, grant, bequest or donation deposited into the subaccount.

(8) The Access and Habitat Board Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of moneys transferred to the subaccount pursuant to ORS 496.242. Moneys in the subaccount may be used for the purposes specified in ORS 496.242.

(9) The Marine Shellfish Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. All moneys received by the commission from the sale of resident and nonresident shellfish licenses pursuant to ORS 497.121 shall be deposited in the subaccount. Moneys in the subaccount shall be used for the protection and enhancement of shellfish for recreational purposes, including shellfish sanitation costs and the cost of enforcement of wildlife laws pertaining to the taking of shellfish. The State Fish and Wildlife Director, or a designee, the Director of Agriculture, or a designee, and the Superintendent of State Police, or a designee, shall jointly make a recommendation to the Governor for inclusion in the Governors budget beginning July 1 of each odd-numbered year.

(10)(a) The Mountain Sheep Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain sheep, for research, development, management, enhancement and sale or exchange of mountain sheep habitat and for programs within the state that in the discretion of the commission most directly benefit mountain sheep resources of this state.

(11)(a) The Antelope Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of antelope, for research, development, management, enhancement and sale or exchange of antelope habitat and for programs within the state that in the discretion of the commission most directly benefit antelope resources of this state.

(12)(a) The Mountain Goat Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain goats for research, development, management, enhancement and sale or exchange of mountain goat habitat and for programs within the state that in the discretion of the commission most directly benefit mountain goat resources of this state.

(13)(a) The commission shall keep a record of all moneys deposited in the Fish and Wildlife Account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or programs against which each withdrawal is charged.

(b) Using the record created pursuant to paragraph (a) of this subsection, the commission shall report, in the budget documents submitted to the Legislative Assembly, on the application of investment and interest earnings to the maintenance of fish hatcheries and other State Department of Fish and Wildlife facilities. [2001 c.822 §3; 2003 c.612 §2; 2003 c.656 §12; 2007 c.625 §3]

Note: The amendments to 496.303 by section 14, chapter 625, Oregon Laws 2007, become operative January 2, 2014. See section 15, chapter 625, Oregon Laws 2007. The text that is operative on and after January 2, 2014, is set forth for the users convenience.

496.303. (1) The Fish and Wildlife Account is established in the State Treasury, separate and distinct from the General Fund. All moneys in the account are continuously appropriated to the State Fish and Wildlife Commission. The Fish and Wildlife Account shall consist of the moneys in its various subaccounts and any moneys transferred to the account by the Legislative Assembly. Unless otherwise specified by law, interest earnings on moneys in the account shall be paid into the State Treasury and credited to the State Wildlife Fund.

(2)(a) The Fish Screening Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of:

(A) All penalties recovered under ORS 536.900 to 536.920.

(B) All moneys received pursuant to ORS 498.306.

(C) All gifts, grants and other moneys from whatever source that may be used to carry out the provisions of ORS 498.306.

(D) All moneys received from the surcharge on angling licenses imposed by ORS 497.124.

(b) All moneys in the subaccount shall be used to carry out the provisions of ORS 498.306 and 509.620. However, moneys received from the surcharge on angling licenses imposed by ORS 497.124 shall be expended only to carry out the provisions of law relating to the screening of water diversions.

(3) The Fish Endowment Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of transfers of moneys authorized by the Legislative Assembly from the State Wildlife Fund and gifts and grants of moneys from whatever source for the purpose of paying the expense of maintaining fish hatcheries operated by the department.

(4) The Migratory Waterfowl Subaccount is established in the Fish and Wildlife Account. All moneys received by the commission from the sale of art works and prints related to the migratory waterfowl stamp shall be deposited in the subaccount. Moneys in the subaccount may be expended only for activities that promote the propagation, conservation and recreational uses of migratory waterfowl and for activities related to the design, production, issuance and arrangements for sale of the migratory waterfowl stamps and related art works and prints. Expenditures of moneys in the subaccount may be made within this state, in other states or in foreign countries, in such amounts as the commission determines appropriate. Expenditures in other states and foreign countries shall be on such terms and conditions as the commission determines will benefit most directly the migratory waterfowl resources of this state.

(5) The Halibut Research Subaccount is established in the Fish and Wildlife Account. Based on the annual number of recreational halibut anglers, a portion of the moneys derived from the sale of the salmon, steelhead trout, sturgeon and halibut tag pursuant to ORS 497.121 shall be credited to the subaccount. Moneys in the subaccount may be expended only for halibut population studies and other research.

(6) The Upland Bird Subaccount is established in the Fish and Wildlife Account. All moneys received by the State Fish and Wildlife Commission from the sale of upland bird stamps, from the sale of any art works and prints related to the upland bird stamp and from private hunting preserve permit fees shall be deposited in the subaccount. Moneys in the subaccount may be expended only for promoting the propagation and conservation of upland birds and the acquisition, development, management, enhancement, sale or exchange of upland bird habitat, and for activities related to the design, production, issuance and arrangements for sale of the upland bird stamps and related art works and prints. Expenditures of moneys in the subaccount shall be made for the benefit of programs within this state in such amounts and at such times as the commission determines appropriate to most directly benefit the upland bird resources of the state.

(7)(a) The Fish and Wildlife Deferred Maintenance Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. The subaccount shall consist of moneys authorized by the Legislative Assembly from the State Wildlife Fund and moneys obtained by gift, grant, bequest or donation from any other public or private source.

(b) The principal in the subaccount may be utilized only as provided in paragraph (c) of this subsection. Interest earnings on the moneys in the subaccount may be expended only for the maintenance of fish hatcheries and State Department of Fish and Wildlife facilities other than administrative facilities located in
Salem
.

(c) The department may borrow funds from the principal of the subaccount to maintain adequate cash flow requirements. However, moneys borrowed from the principal must be repaid to the subaccount:

(A) Within six months from the date on which the moneys were borrowed.

(B) With interest at the standard rate that the State Treasurer charges to state agencies for other loans. Interest paid under this subparagraph shall be paid to the subaccount.

(d) For purposes of this subsection, principal means moneys authorized by the Legislative Assembly for transfer to the subaccount from the State Wildlife Fund, including any assignment of earnings on moneys in the fund and other moneys obtained by gift, grant, bequest or donation deposited into the subaccount.

(8) The Access and Habitat Board Subaccount is established in the Fish and Wildlife Account. The subaccount shall consist of moneys transferred to the subaccount pursuant to ORS 496.242. Moneys in the subaccount may be used for the purposes specified in ORS 496.242.

(9) The Marine Shellfish Subaccount is established in the Fish and Wildlife Account. Interest earnings on moneys in the subaccount shall be credited to the subaccount. All moneys received by the commission from the sale of resident and nonresident shellfish licenses pursuant to ORS 497.121 shall be deposited in the subaccount. Moneys in the subaccount shall be used for the protection and enhancement of shellfish for recreational purposes, including shellfish sanitation costs and the cost of enforcement of wildlife laws pertaining to the taking of shellfish. The State Fish and Wildlife Director, or a designee, the Director of Agriculture, or a designee, and the Superintendent of State Police, or a designee, shall jointly make a recommendation to the Governor for inclusion in the Governors budget beginning July 1 of each odd-numbered year.

(10)(a) The Mountain Sheep Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain sheep, for research, development, management, enhancement and sale or exchange of mountain sheep habitat and for programs within the state that in the discretion of the commission most directly benefit mountain sheep resources of this state.

(11)(a) The Antelope Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of antelope, for research, development, management, enhancement and sale or exchange of antelope habitat and for programs within the state that in the discretion of the commission most directly benefit antelope resources of this state.

(12)(a) The Mountain Goat Subaccount is established in the Fish and Wildlife Account, consisting of moneys collected under ORS 497.112 (2)(a) to (c).

(b) All moneys in the subaccount shall be used for the propagation and conservation of mountain goats for research, development, management, enhancement and sale or exchange of mountain goat habitat and for programs within the state that in the discretion of the commission most directly benefit mountain goat resources of this state.

(13)(a) The commission shall keep a record of all moneys deposited in the Fish and Wildlife Account. The record shall indicate by separate cumulative accounts the sources from which the moneys are derived and the individual activity or programs against which each withdrawal is charged.

(b) Using the record created pursuant to paragraph (a) of this subsection, the commission shall report, in the budget documents submitted to the Legislative Assembly, on the application of investment and interest earnings to the maintenance of fish hatcheries and other State Department of Fish and Wildlife facilities.

Note: 496.303 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.305 [Amended by 1959 c.692 §6; 1971 c.446 §1; repealed by 1973 c.723 §130]

496.306 Compensation for damage done by bear and cougar not to be paid from State Wildlife Fund. If the State Department of Fish and Wildlife is required to pay compensation for damage activities of bear and cougar to people, real property, livestock, or agricultural or forest products, the compensation, and any attorney fees, shall not be paid from the State Wildlife Fund, but shall be paid from such other moneys as shall be available therefor. [1995 c.136 §2]

496.310 [Amended by 1959 c.692 §7; repealed by 1967 c.451 §32]

496.311 Limitation on size of revolving fund. Notwithstanding any other provision of law, the revolving fund referred to in ORS 496.300 shall not exceed $40,000. [1975 c.545 §9; 1979 c.461 §7]

496.315 [Amended by 1959 c.692 §8; 1967 c.451 §23; 1971 c.446 §2; repealed by 1973 c.723 §130]

496.320 [Amended by 1959 c.692 §9; 1971 c.446 §3; 1971 c.658 §6; repealed by 1973 c.723 §130]

496.325 [Amended by 1971 c.446 §4; 1971 c.658 §6a; repealed by 1973 c.723 §130]

496.330 [Amended by 1971 c.658 §7; repealed by 1973 c.723 §130]

496.335 [Repealed by 1973 c.723 §130]

496.340 Payments to counties in lieu of taxes. (1) Except as provided in subsection (3) of this section, whenever real property owned by the State Fish and Wildlife Commission is exempt from taxation on January 1 of any year by reason of its ownership by the state, the commission shall pay to the county in which the property is situated an amount equal to the ad valorem taxes that would have been charged against the property if it had been assessed to a taxable owner as of January 1 of such year as provided in subsection (2) of this section. The county assessor shall determine the value of such property and shall notify the commission of the determination of the county assessor. Upon request of the commission, the Department of Revenue shall review the determination of value and shall redetermine the value if it concludes the value initially determined was substantially incorrect.

(2)(a) Except as provided in paragraph (b) or (c) of this subsection, the value of the property shall be computed at its assessed value under ORS 308A.107 or for forestland use, whichever is applicable.

(b) Paragraph (a) of this subsection shall not apply to any property upon which open field burning takes place. If open field burning takes place on any property described in this section, the property shall be valued at its highest and best use rather than the values authorized in paragraph (a) of this subsection on the January 1 following the date of the open field burning. If in the next year, the open field burning is discontinued, paragraph (a) of this subsection shall apply the next January 1 and each year thereafter as long as no open field burning occurs.

(c) Paragraph (a) of this subsection shall not apply to any property acquired by the commission after September 9, 1971, if such property was valued under farm use or forestland use special assessment provisions, at the time the property was acquired by the commission. However, no payments in lieu of taxes made to a county pursuant to this section prior to January 1, 1974, shall be refunded to the commission.

(3) This section does not apply to real property used for bird farms, fish hatcheries, office quarters, fishing access sites or impoundments, capital improvements or real property acquired pursuant to the Act of May 19, 1948 (62 Stat. 240), Public Law 80-537.

(4) The amount prescribed in subsection (1) of this section shall be determined annually by the assessor of the county in which the property is situated and certified by the assessor to the county court or the board of county commissioners. A notice of the determination, signed by the county judge or the chairperson of the board of county commissioners, shall be mailed to the principal office of the commission not later than October 15. The notice shall contain a statement of the value of the property and a complete explanation of the method used in computing the amount claimed pursuant to subsection (1) of this section. Not later than November 15, the commission shall pay each amount, less a discount equivalent to that which is provided in ORS 311.505. Payment shall be made to the county treasurer, who shall distribute the payment to the taxing districts of the county in accordance with the schedule of percentages computed under ORS 311.390.

(5) Notwithstanding any other provision of the wildlife laws, the commission shall make the payments to counties required by this section annually from the moneys in the State Wildlife Fund established by ORS 496.300. [Amended by 1955 c.729 §1; 1971 c.356 §1; 1971 c.474 §1; 1973 c.723 §16; 1991 c.459 §420; 1997 c.541 §441; 1999 c.314 §73; 2005 c.755 §46]

496.345 [1959 c.692 §5; 1963 c.481 §1; part renumbered 506.345; repealed by 1971 c.446 §11]

NONGAME WILDLIFE

496.375 Nongame wildlife defined. As used in ORS 496.380 to 496.390 nongame wildlife means all wildlife species over which the State Fish and Wildlife Commission has jurisdiction, except game mammals, as defined in ORS 496.004, fur-bearing mammals as defined in ORS 496.004, game birds as defined in ORS 496.007 and game fish as defined in ORS 496.009. [1979 c.566 §1]

496.380 Designation of tax refunds to finance program. (1) Individual taxpayers who file an Oregon income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the Nongame Wildlife Fund by marking the appropriate box printed on the return pursuant to subsection (2) of this section.

(2) The Department of Revenue shall print on the face of the
Oregon
income tax form for residents a space for taxpayers to designate that a contribution be made to the Nongame Wildlife Fund from their income tax refund. The space for designating the contribution shall provide for checkoff boxes as indicated under ORS 305.749. [1979 c.566 §2; 1981 c.411 §5; 1989 c.987 §21]

Note: The amendments to 496.380 by section 20, chapter 822, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2012. See section 26, chapter 822, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2012, is set forth for the users convenience.

496.380. Individual taxpayers who file an
Oregon
income tax return and who will receive a tax refund from the Department of Revenue may designate that a contribution be made to the Nongame Wildlife Fund by marking the appropriate box printed on the return as provided in ORS 305.690 to 305.753.

496.385 Nongame Wildlife Fund. (1) There is established as a separate and distinct fund in the State Treasury a Nongame Wildlife Fund. The Nongame Wildlife Fund shall consist of:

(a) An amount credited to the fund under ORS 305.749, which shall be transferred by the Department of Revenue to the fund.

(b) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section, which the State Treasurer may solicit and accept from private and public sources and shall cause to be deposited and credited to the Nongame Wildlife Fund.

(c) Interest or other earnings on the amounts described in paragraphs (a) and (b) of this subsection which shall inure to the benefit of the Nongame Wildlife Fund.

(2) Moneys contained in the Nongame Wildlife Fund are continuously appropriated for the purposes specified in ORS 496.390. [1979 c.566 §3; 1987 c.758 §4; 1989 c.987 §22]

Note: The amendments to 496.385 by section 21, chapter 822, Oregon Laws 2007, apply to tax years beginning on or after January 1, 2012. See section 26, chapter 822, Oregon Laws 2007. The text that applies to tax years beginning on or after January 1, 2012, is set forth for the users convenience.

496.385. (1) There is established as a separate and distinct fund in the State Treasury a Nongame Wildlife Fund. The Nongame Wildlife Fund shall consist of:

(a) An amount credited to the fund under ORS 305.690 to 305.753, which shall be transferred by the Department of Revenue to the fund.

(b) Gifts, grants and donations, in money or otherwise, for use as described in subsection (2) of this section, which the State Treasurer may solicit and accept from private and public sources and shall cause to be deposited and credited to the Nongame Wildlife Fund.

(c) Interest or other earnings on the amounts described in paragraphs (a) and (b) of this subsection which shall inure to the benefit of the Nongame Wildlife Fund.

(2) Moneys contained in the Nongame Wildlife Fund are continuously appropriated for the purposes specified in ORS 496.390.

496.390 Control over fund by department; use of moneys. The State Department of Fish and Wildlife shall have access to and control of the moneys held in the Nongame Wildlife Fund, but shall use such moneys only to protect and preserve nongame wildlife and their habitat. [1979 c.566 §4]

496.405 [Amended by 1971 c.658 §7a; repealed by 1973 c.723 §130]

496.410 [Repealed by 1973 c.723 §130]

496.415 [Amended by 1971 c.658 §8; repealed by 1973 c.723 §130]

496.420 [1959 c.146 §1; repealed by 1973 c.723 §130]

SALMON AND TROUT ENHANCEMENT

496.430 Definitions for ORS 496.430 and 496.435 to 496.455. As used in this section and ORS 496.435 to 496.455:

(1) Enhancement means resource conservation, utilization and educational activities that contribute to the recovery and sustainability of native fish.

(2) Listed unit means one population or a group of populations of a species, such as an evolutionarily significant unit, that has been listed as threatened or endangered under the federal Endangered Species Act of 1973 (P.L. 93-205), as amended, or under ORS 496.171 to 496.192.

(3) Native fish means indigenous to
Oregon
and not introduced. Naturally produced fish and hatchery produced fish are both native fish if the fish are indigenous to
Oregon
and not introduced.

(4) Native stocks means those fish indigenous to
Oregon
that naturally propagate in a given watershed.

(5) Naturally produced means a fish that reproduces and completes its full life cycle in its natural habitat. The naturally produced progeny of hatchery fish are naturally produced.

(6) Population means a group of fish that:

(a) Originates and reproduces in a particular area at a particular time;

(b) Does not interbreed to any substantial degree with any other group reproducing in a different area or in the same area at a different time; and

(c) Is composed of naturally produced fish, hatchery produced fish or a combination of both.

(7) Recovery means that a proportion of the constituent populations of naturally produced native fish belonging to a listed unit are sufficiently abundant, productive and diverse in life histories and distribution such that the listed unit as a whole will be self-sustaining into the foreseeable future.

(8) Self-sustaining means having a sufficient proportion and distribution of constituent populations that:

(a) Are likely to survive prolonged periods of habitat, oceanic, climatic and environmental conditions that are detrimental to a population; and

(b) Have habitat of sufficient quality and quantity that is likely to provide survival rates adequate to maintain associated ecological, cultural and economic benefits. [1981 c.317 §2; 2003 c.463 §1]

496.435 Policy to recover and sustain native stocks. Consistent with other provisions of law, it is declared to be a goal of the people of the State of
Oregon
to achieve recovery and sustainability of native stocks of salmon and trout. In order to achieve this goal in a cost-effective manner, the State of
Oregon
shall engage in a program to rehabilitate and improve natural habitat and native stocks and ensure that the level of harvest does not exceed the capacity of stocks to reproduce themselves. The State of
Oregon
shall promote rehabilitation of salmon and trout populations by reintroducing the fish to habitats by using the salmon and trout enhancement program and remote hatchboxes. [1981 c.317 §3; 1999 c.189 §1; 2003 c.463 §2]

496.440 Enhancement program to be conducted by commission; objective. A salmon and trout enhancement program shall be conducted by the State Fish and Wildlife Commission to benefit all users of the salmon and trout resources in this state. The program shall be conducted in such manner as to provide the greatest possible opportunity for citizen volunteer participation to achieve the goals of the program. [1981 c.317 §4]

496.445 Duties of commission. In carrying out the salmon and trout enhancement program, the State Fish and Wildlife Commission shall:

(1) Provide appropriate State Department of Fish and Wildlife personnel to act as community advisors to cooperatively develop enhancement projects with citizen volunteers and to cooperatively evaluate enhancement projects with the citizens responsible for project implementation.

(2) Provide technical assistance to citizens responsible for implementation of enhancement projects.

(3) Coordinate the implementation of enhancement projects with the activities of department staff and other agencies.

(4) Provide educational and informational materials to promote public awareness and involvement in the salmon and trout enhancement program.

(5) Supervise the activities of citizens developing local brood stock for enhancement projects.

(6) Grant funds to citizens for the implementation of approved enhancement projects from such moneys as may be available to the commission therefor.

(7) Develop and implement a remote hatchbox program as described in ORS 496.458.

(8) Report annually to the Legislative Assembly on the progress of the salmon and trout enhancement program. [1981 c.317 §5; 1999 c.189 §2]

496.450 Application for project; subjects for projects; conditions for approval. (1) Any citizen or group of citizens may submit to the State Fish and Wildlife Commission a proposal for a project consistent with the recovery or sustainability of native stocks to be implemented under the salmon and trout enhancement program or may submit a request for advice and assistance in developing such a project.

(2) An enhancement project may include, but is not limited to, habitat improvement, installation and operation of streamside incubators, brood stock development, fish stocking and spawning ground surveys and data collection.

(3) The commission shall approve for implementation only those enhancement projects based on sound biological principles and shall use fish stocks most adapted to the project locale. To the greatest extent practicable, a project must be designed to maximize survival, adult returns and genetic diversity while minimizing disease.

(4) Conditions for approval by the commission for implementation of a project include but are not limited to:

(a) Provisions satisfactory to the commission for inspection and evaluation of the implementation of a project; and

(b) Provisions satisfactory to the commission for controlling the expenditure of and accounting for any funds granted by the commission for implementation of the project. [1981 c.317 §6; 2003 c.463 §3]

496.455 Use of native stocks for projects; conditions. In carrying out any duties, functions or power under the wildlife laws or the commercial fishing laws, the State Fish and Wildlife Commission may authorize the taking of native stocks and their sexual products, but may not provide any such native stocks or the sexual products therefrom to any person granted a permit by the commission pursuant to ORS 508.700 to 508.745 unless, at a minimum, sufficient fish are returned to the donor stream to compensate fully for native smolts which might have resulted from eggs removed from the donor stock. When entering into a contract for the taking of native stock with a person granted a permit pursuant to ORS 508.700 to 508.745, the commission shall consider the use of the facilities for the taking of additional native stock for public management activities, including the salmon and trout enhancement program. [1981 c.317 §7]

496.458 Remote hatchbox program; rules. (1) The State Fish and Wildlife Commission shall develop and implement a remote hatchbox program.

(2) To implement the remote hatchbox program required under subsection (1) of this section, the commission shall:

(a) Identify sites in tributaries that are suitable for remote hatchboxes;

(b) Adopt rules necessary to implement the remote hatchbox program;

(c) Investigate the potential of producing remote hatchboxes through an inmate work program of the Department of Corrections; and

(d) Report annually to the Legislative Assembly on the progress of the remote hatchbox program. The report shall include but need not be limited to the sites the commission has chosen, a copy of rules the commission has adopted and findings on the extent to which the commission is utilizing labor, supplies or services provided by an inmate work program.

(3) Rules adopted by the commission under subsection (2) of this section shall:

(a) Ensure that the program is scientifically sound;

(b) Be consistent with the goals of the Oregon Plan, as described in ORS 541.405; and

(c) Identify protocols for determining when the use of remote hatchboxes is an appropriate activity under the Oregon Plan. [1999 c.189 §4]

496.460 Salmon and Trout Enhancement Program Advisory Committee; members; duties and powers; travel and expenses. (1) The Salmon and Trout Enhancement Program Advisory Committee is established as an advisory committee to the State Fish and Wildlife Commission. The committee shall be of such size and have such geographical representation as the commission determines appropriate. Members of the committee shall be appointed by the Governor.

(2) The committee shall review the policies of the State Department of Fish and Wildlife and make recommendations to the State Fish and Wildlife Commission and to the department concerning the implementation of salmon and trout enhancement projects.

(3) A member of the committee shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of official duties from such moneys as may be available to the department therefor. [1981 c.317 §8]

496.465 Interference with project prohibited. Except for activities or projects authorized by a unit of municipal, state or federal government, no person shall disturb, damage, destroy or interfere with the operation of a salmon and trout enhancement project referred to in ORS 496.450. [1989 c.940 §2]

ADOPTION OF PLANS FOR NATURAL PRODUCTION OF ANADROMOUS FISH RUNS

496.470 Natural production of anadromous fish; rules; priorities. (1) The State Fish and Wildlife Commission shall adopt by rule plans for the natural production of anadromous fish runs in the basins set forth in subsection (2) of this section. The commission shall adopt the plans after government-to-government consultation in the forum established pursuant to
United States
v.
Oregon
, United States District Court Case No. 68-513 MA, among the State Department of Fish and Wildlife and the Confederated Tribes of the Umatilla Indian Reservation, the Confederated Tribes of the Warm Springs Reservation of Oregon and the Nez Perce Tribe.

(2) The basins for which plans may be adopted under subsection (1) of this section are:

(a) Hood;

(b)
Deschutes
;

(c) Fifteenmile Creek;

(d)
John Day
;

(e) Umatilla;

(f)
Walla Walla
;

(g) Grande Ronde; and

(h) Imnaha.

(3) Of the basins set forth in subsection (2) of this section, the commission shall give priority to adopting plans for the Grande Ronde, Imnaha, Umatilla, Walla Walla and Hood basins. [1999 c. 671 §1; 2001 c.97 §1]

Note: 496.470 to 496.480 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.475 Adoption of basin plans. The plans adopted pursuant to ORS 496.470 shall:

(1) Incorporate sound science;

(2) Be based upon adaptive management, incorporating monitoring and evaluation and clearly defined objectives and outcomes;

(3) Benefit fish and wildlife;

(4) Be consistent with efforts of the State of Oregon to recover salmonid populations listed under the federal Endangered Species Act, 16 U.S.C. 1531 to 1544; and

(5) Include a risk versus benefit analysis to wild fish. [1999 c.671 §2; 2001 c.97 §2]

Note: See note under 496.470.

496.480 Reports on basin plans. The State Department of Fish and Wildlife shall report at least once every six months to the appropriate legislative committee and the Governor on the progress of the department and the State Fish and Wildlife Commission in implementing ORS 496.470 and 496.475. [1999 c.671 §3; 2001 c.97 §3]

Note: See note under 496.470.

FISHING TACKLE COLLECTION, DISPOSAL AND RECYCLING

496.490 Fishing tackle program. (1) The State Department of Fish and Wildlife shall establish a Keep Oregons Rivers Clean program for the collection, recycling and proper disposal of fishing tackle, including monofilament line, fluorocarbon leaders, lines, lead weights and lures.

(2) The program shall consist of collection points located at or near established fishing areas and boat ramps. At each collection point, the department shall work with conservation and outdoor sports groups to provide a container for collection of tackle and post permanent signs or other notices that explain the program, the benefits of proper tackle recycling and disposal and the
Oregon
conservation ethic.

(3) The State Department of Fish and Wildlife may work cooperatively with the State Parks and Recreation Department to establish a method by which deposited tackle may be collected for recycling and disposal.

(4) The State Department of Fish and Wildlife shall include in any statewide sportfishing regulations publication produced by the department a statement explaining the collection and recycling program and encouraging nongovernmental organization participation in the program. [2003 c.188 §1; 2005 c.108 §1]

Note: 496.490 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 496 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.505 [Formerly 497.505; 1961 c.343 §1; repealed by 1973 c.723 §130]

WILDLIFE COOPERATION; FEDERAL WILDLIFE AID

496.510 Assent to federal wildlife-restoration statute; duty of commission with regard thereto. The State of Oregon assents to the Act of Congress entitled, An Act to provide that the United States shall aid the states in wildlife-restoration projects, and for other purposes, approved September 2, 1937, Public Law No. 415, 75th Congress (50 Stat. 917, 16 U.S.C.A. 669). The State Fish and Wildlife Commission shall perform such acts as may be necessary to the conduct and establishment of cooperative wildlife-restoration projects, as defined in said Act of Congress, in compliance with said Act and with rules and regulations promulgated by the Secretary of the Interior thereunder.

496.515 [Amended by 1971 c.658 §9; repealed by 1973 c.723 §130]

496.520 [Repealed by 1973 c.723 §130]

496.525 Federal fish restoration and management aid; powers of commission with regard thereto. (1) The State of Oregon assents to the provisions of the Act of Congress entitled, An Act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes, approved August 9, 1950, Public Law No. 681, 81st Congress (64 Stat. 430, 16 U.S.C.A. 777).

(2) The State Fish and Wildlife Commission shall perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in said Act of Congress, in compliance with said Act and rules and regulations promulgated thereunder by the Secretary of the Interior.

MIGRATORY WATERFOWL STAMP

496.550 Migratory waterfowl stamp; design selection; production of stamps and art works. (1) The State Fish and Wildlife Commission shall arrange, by contest or other appropriate means, for the selection of the design of the annual migratory waterfowl stamp required by ORS 497.151 and for the production and sale of the stamps.

(2) The commission may produce stamps in such number as the commission considers appropriate and may make stamps available for the creation of migratory waterfowl art prints and other related art works and may arrange for the sale of stamps, prints and art works to persons desiring to purchase those items. [1983 c.801 §5]

496.555 Contract on migratory waterfowl stamp matters. In carrying out its duties, functions and powers with regard to the migratory waterfowl stamp, the State Fish and Wildlife Commission may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Migratory Waterfowl Subaccount established under ORS 496.303. [1983 c.801 §4; 2001 c.822 §6]

UPLAND BIRD STAMP

496.558 
Upland
bird defined. As used in this section and ORS 496.562, 496.566 and 497.153, upland bird means those bird family members commonly known as pheasant, quail, grouse and partridge, including chukars. [1989 c.406 §2]

Note: 496.558 and 496.562 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 496 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

496.562 Policy. The purposes of this section and ORS 496.558, 496.566 and 497.153 are to:

(1) Authorize the State Fish and Wildlife Commission to issue to hunters an upland bird stamp for a specified fee;

(2) Establish a fund to be financed by the sale of upland bird stamps and any art works and prints related to the upland bird stamp for the purposes of promoting the propagation and conservation of upland birds and acquiring, developing, managing, enhancing, purchasing or acquiring through lands exchange upland bird habitat; and

(3) Provide the State Fish and Wildlife Commission with improved data on the location and number of upland bird hunters. [1989 c.406 §1]

Note: See note under 496.558.

496.566 Contest for stamp design; sale of art works; contracts for stamp matters. (1) The State Fish and Wildlife Commission shall arrange, by contest or other appropriate means, for the selection of the design of the annual upland bird stamp authorized by ORS 497.153 and for the production and sale of the stamps.

(2) The commission may produce stamps in such number as the commission considers appropriate and may make stamps available for the creation of upland bird art prints and other related art works and may arrange for the sale of stamps, prints and art works to persons desiring to purchase those items.

(3) In carrying out its duties, functions and powers with regard to the upland bird stamp, the State Fish and Wildlife Commission may contract for the performance of those duties, functions and powers. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed pursuant to any such contract. All costs and expenses incurred pursuant to this section shall be paid from the Upland Bird Subaccount established under ORS 496.303. [1989 c.406 §6; 2001 c.822 §7]

496.570 [1989 c.406 §7; 1999 c.667 §1; repealed by 2001 c.822 §11]

WILDLIFE LAW ENFORCEMENT AND ENFORCEMENT OFFICERS

496.605 Enforcement of wildlife laws by State Fish and Wildlife Director, deputies and peace officers. The State Fish and Wildlife Director and any deputies of the director and all other peace officers of this state or any political subdivision thereof have jurisdiction of and may enforce any of the provisions of the wildlife laws. [Amended by 1973 c.723 §17]

496.610 State police to enforce wildlife laws; payment of expenses from wildlife fund; appointment of federal agents. (1) The Department of State Police shall employ a sufficient number of state police to enforce the wildlife laws.

(2) The services and expenses of the Department of State Police incurred in the enforcement of the wildlife laws shall be paid from the State Wildlife Fund.

(3) The Superintendent of State Police may appoint special enforcement officers authorized to enforce the wildlife laws. Individuals so appointed must be special agents of the United States Fish and Wildlife Service or the National Marine Fisheries Service, and shall serve at the pleasure of the superintendent without additional compensation. Each such special enforcement officer shall have all powers and authority of a peace officer of this state in serving warrants, subpoenas and other legal process in enforcement of the wildlife laws. [Amended by 1971 c.658 §10; 1973 c.723 §18; 1983 c.364 §4; 2003 c.14 §336]

496.615 Commission employees to supplement state police. The State Fish and Wildlife Commission, with the approval of the Governor and Superintendent of State Police, may employ such persons as they deem necessary or expedient for the enforcement of the wildlife laws. The services and expenses of these persons are payable out of the State Wildlife Fund. It is the intention of this section and ORS 496.610 that the commission employ only such persons as agreed upon between the commission, the Governor and the Superintendent of State Police, and that the duties of wildlife law enforcement, so far as is economical and practicable, be performed by the Department of State Police. [Amended by 1973 c.723 §19]

496.620 Nonliability of law enforcement officers. No person authorized to enforce the wildlife laws shall suffer any civil liability for the enforcement or attempted enforcement of any provisions of the wildlife laws or for the exercise or attempted exercise of any of the duties or privileges granted to or imposed by law upon the State Fish and Wildlife Commission or such persons. [Amended by 1971 c.658 §11; 1973 c.723 §20]

496.625 [Amended by 1971 c.658 §12; repealed by 1973 c.723 §130]

496.630 District attorneys to prosecute criminal cases; jurisdiction of courts. (1) Upon information or complaint of the State Fish and Wildlife Commission or any person authorized to enforce the wildlife laws, district attorneys shall prosecute every criminal case in which it appears that there has been a violation of the wildlife laws or any rule promulgated pursuant thereto.

(2) Unless otherwise specifically provided, justice courts have concurrent jurisdiction in the first instance with the circuit court of all wildlife law offenses. [Amended by 1959 c.352 §1; 1959 c.692 §10; 1967 c.523 §6; 1973 c.723 §21; 1999 c.1051 §104]

496.635 [Amended by 1971 c.658 §13; repealed by 1973 c.723 §130]

496.640 Service of process by law enforcement personnel. The persons mentioned in ORS 496.645 have all powers and rights of a peace officer in serving warrants, subpoenas or other legal process in the enforcement of the wildlife laws. [Amended by 1971 c.658 §14; 1973 c.723 §22]

496.645 Arrest without warrant of violators; trial. Any person authorized to enforce the wildlife laws may, without warrant, arrest any person violating any of the wildlife laws, and take the person before any court having jurisdiction of the offense. The court shall proceed without delay to hear, try and determine the matter and enter judgment according to allegations and proofs. [Amended by 1971 c.658 §15; 1973 c.723 §23]

496.650 Issuance of citation to violator. Should any person making an arrest mentioned in ORS 496.645 for the violation of the wildlife laws desire not to forthwith take the person arrested before the justice of the peace or judge having jurisdiction or desire not to immediately take the arrested person into custody, the person making the arrest may issue a citation to the person arrested. [Amended by 1973 c.723 §24]

496.655 [Repealed by 1973 c.723 §130]

496.660 [Amended by 1971 c.658 §16; 1973 c.723 §26; repealed by 1991 c.267 §1]

496.665 Issuance of search warrants; places searched; use and disposition of seized property. (1) Any court having jurisdiction of the offense, upon receiving proof or probable cause for believing in the concealment of any wildlife taken, killed or had in possession, under control, or shipped contrary to the wildlife laws, shall issue a search warrant and cause a search to be made in any place, and to that end cause any building, enclosure, car, automobile, boat, apartment, chest, box, parcel, crate or basket to be opened and the contents examined by any person authorized to enforce the wildlife laws.

(2) All wildlife, or parts thereof, thus discovered shall be held by the State Fish and Wildlife Commission as evidence against any party accused of the crime in connection therewith.

(3) Upon conviction of the parties accused, such wildlife, or parts thereof, shall be disposed of by the commission. Any funds arising from the disposal shall become a part of the State Wildlife Fund. [Amended by 1971 c.658 §17; 1973 c.723 §27]

496.670 Arrests made on Sunday. The arrests mentioned in ORS 496.645 may be made on Sunday. In this event the persons arrested shall be taken before any justice of the peace or judge having jurisdiction, who shall bind over the persons arrested to appear and be proceeded against as soon as may be on week day following the arrest. [Amended by 1991 c.267 §2]

496.675 Seizure without warrant by law enforcement personnel. The persons mentioned in ORS 496.645 may at any time, without warrant, seize and take possession of:

(1) Any wildlife which has been caught, taken or killed, or had in possession or under control, which have been killed, had in possession or shipped, at any time, in any manner or for any purpose contrary to the wildlife laws.

(2) Any guns, boats, fishing or other apparatus used for the purpose of hunting or fishing, at any time, in any manner or for any purpose contrary to the wildlife laws. [Amended by 1971 c.658 §18; 1973 c.723 §28]

496.680 Seizure of unlawful devices and unlawfully taken wildlife; forfeiture; disposition; repayment of administrative costs. (1) All wildlife taken by, or in the possession of any person in violation of the wildlife laws, and all guns, boats, traps, fishing apparatus and implements used in angling, hunting or trapping or taking any wildlife in violation of the wildlife laws may be seized by any person authorized to enforce the wildlife laws, and may be forfeited.

(2) All wildlife shot by any person while violating any provision of ORS 164.245 to 164.270 or 498.120 shall be seized by any person authorized to enforce the wildlife laws and shall be forfeited.

(3) If forfeited, such property shall be turned over to the State Fish and Wildlife Commission by order of the court at the time of passing sentence for the violation.

(4) The commission may dispose of such property in any manner it considers proper, but the clear proceeds derived from the sale of any seized guns, boats, traps, fishing apparatus or implements shall be deposited in the Common School Fund. Any wildlife taken in violation of the wildlife laws may be disposed of forthwith or used for food purposes, under rules of the commission, to prevent spoilage.

(5) Upon conviction of a person for taking wildlife while violating any provision of ORS 164.245 to 164.270 or 498.120, the court shall include in the sentence a requirement that the convicted person pay to the seizing agency an amount equal to the cost incurred in seizing, storing and disposing of the seized and forfeited wildlife. [Amended by 1971 c.658 §19; 1973 c.723 §29; 1987 c.858 §6; 1993 c.440 §2; 1999 c.1051 §272]

496.685 [Repealed by 1971 c.743 §432]

496.690 Possession of wildlife as evidence of illegal taking. The fact that any person has any wildlife, or any part thereof, in possession when it is illegal to take or have same is prima facie evidence that such person killed such wildlife illegally. [Amended by 1971 c.658 §20]

496.695 Counseling, aiding or sharing in violation. Any person who counsels, aids or assists in any violation of the wildlife laws, or shares in any of the proceeds of such violation by receiving or possessing any wildlife, shall incur the penalties provided for the person guilty of such violation. [Amended by 1971 c.658 §21; 1973 c.723 §30]

496.700 Investigating violations; summoning witnesses. (1) Where the State Fish and Wildlife Commission has been furnished information of the violation of any of the wildlife laws, the commission, or one especially authorized by it, may proceed to the place where the offense is said to have been committed and summon and examine under oath witnesses to ascertain the facts and to avoid useless and frivolous indictments or prosecutions.

(2) Witnesses shall be paid by the commission from the State Wildlife Fund at the rate of $5 per day and mileage from their places of residence at the rate of eight cents per mile.

(3) No witness so summoned shall refuse to attend or testify under this section. [Amended by 1971 c.658 §22; 1973 c.723 §31]

496.705 Damage suits for unlawful killing of wildlife; jurisdiction of courts. (1) The State Fish and Wildlife Commission may institute suit for the recovery of damages for the unlawful taking or killing of any of the wildlife referred to in subsection (2) of this section that are the property of the state.

(2) The damages referred to in subsection (1) of this section shall be as follows:

(a) Each game mammal other than mountain sheep, mountain goat, elk or silver gray squirrel, $800.

(b) Each mountain sheep or mountain goat, $6,800.

(c) Each elk, $1,500.

(d) Each silver gray squirrel, $20.

(e) Each game bird other than wild turkey, $20.

(f) Each wild turkey, $100.

(g) Each game fish other than salmon, steelhead trout, halibut or sturgeon, $10.

(h) Each salmon, steelhead trout, halibut or sturgeon, $250.

(i) Each fur-bearing mammal other than bobcat or fisher, $100.

(j) Each bobcat or fisher, $700.

(k) Each specimen of any wildlife species whose survival is specified by the wildlife laws or the laws of the
United States
as threatened or endangered, $1,000.

(L) Each specimen of any wildlife species otherwise protected by the wildlife laws or the laws of the
United States
, but not otherwise referred to in this subsection, $50.

(3) In any such action, the court shall award to the prevailing party, in addition to costs and disbursements, reasonable attorney fees.

(4) Such civil damages shall be in addition to other penalties prescribed by the wildlife laws for the unlawful taking or killing of wildlife.

(5) Any circuit or justice court has jurisdiction to try any case for the recovery of damages for the unlawful taking or killing of any of the wildlife as provided by this section. [Amended by 1961 c.343 §4; 1969 c.302 §1; 1973 c.723 §32; 1981 c.108 §1; 1995 c.658 §106; 2003 c.98 §1]

496.710 Compelling testimony in enforcement proceedings. In any action or proceeding for the enforcement of any of the provisions of the wildlife laws, or in any investigation before a grand jury, district attorney or other officer, or any criminal proceeding, no person shall be excused from testifying concerning any offense committed by another or by the person on the ground that the testimony of the person may incriminate the person. However, such testimony shall not be used against the person in any prosecution for any crime or misdemeanor under the laws of the state, nor shall the person be subject to any criminal prosecution or any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person has been compelled to testify or to produce evidence, documentary or otherwise. [Amended by 1971 c.658 §23; 1973 c.723 §33]

496.715 Disposition of fines. (1) One-half of all fines imposed in justice courts as provided in the wildlife laws and collected in money shall be credited and distributed under ORS 137.293 and 137.295, to the treasurer of the county in which the action or proceeding is commenced, as a monetary obligation payable to the county, to be credited to the general fund of the county. One-half of all fines so imposed and collected in justice courts shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state. Fines so imposed and collected in circuit courts shall be credited and distributed under ORS 137.293 and 137.295, as monetary obligations payable to the state. The district attorney of the county, upon payment of any judgment, shall satisfy it of record as attorney for the state.

(2) Payment of fines collected in justice courts under this section shall be made within the first 20 days of the month following the month in which collected. [Amended by 1959 c.530 §8; 1961 c.391 §1; 1971 c.186 §5; 1973 c.723 §34; 1981 s.s. c.3 §115; 1983 c.763 §50; 1987 c.905 §25; 1995 c.658 §107]

WILDLIFE LAW VIOLATOR COMPACT

496.750 Wildlife Law Violator Compact. The Wildlife Violator Compact is hereby enacted into law and entered into on behalf of this state with all other states legally joining therein in a form substantially as follows:

______________________________________________________________________________

ARTICLE I

FINDINGS, DECLARATION OF POLICY AND PURPOSE

(a) The party states find that:

(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2) The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance or administrative rule relating to the management of those resources.

(3) The preservation, protection, management and restoration of wildlife contributes immeasurably to the aesthetic, recreational and economic aspects of these natural resources.

(4) Wildlife resources are valuable without regard to political boundaries, therefore, all persons should be required to comply with wildlife preservation, protection, management and restoration laws, ordinances and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap or possess wildlife.

(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communications among the various states.

(7) In most instances, a person who is cited for a wildlife violation in a state other than the persons home state:

(i) Must post collateral or bond to secure appearance for a trial at a later date; or

(ii) If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

(iii) Is taken directly to court for an immediate appearance.

(8) The purpose of the enforcement practices described in paragraph (7) of this subdivision is to insure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the persons way after receiving the citation, could return to the persons home state and disregard the persons duty under the terms of the citation.

(9) In most instances, a person receiving a wildlife citation in the persons home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the persons way after agreeing or being instructed to comply with the terms of the citation.

(10) The practice described in paragraph (7) of this subdivision causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11) The enforcement practices described in paragraph (7) of this subdivision consume an undue amount of law enforcement time.

(b) It is the policy of the party states to:

(1) Promote compliance with the statutes, laws, ordinances, regulations and administrative rules relating to management of wildlife resources in their respective states.

(2) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3) Allow violators to accept a wildlife citation, except as provided in subdivision (b) of Article III, and proceed on the violators way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violators home state is party to this compact.

(4) Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5) Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6) Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7) Maximize effective use of law enforcement personnel and information.

(8) Assist court systems in the efficient disposition of wildlife violations.

(c) The purpose of this compact is to:

(1) Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subdivision (b) of this Article in a uniform and orderly manner.

(2) Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the persons right of due process and the sovereign status of a party state.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context requires otherwise:

(a) Citation means any summons, complaint, ticket, penalty assessment or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(b) Collateral means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(c) Compliance with respect to a citation means the act of answering the citation through appearance at a court, a tribunal or payment of fines, costs and surcharges, if any, or both such appearance and payment.

(d) Conviction means a conviction, including any court conviction, of any offense related to the preservation, protection, management or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance or administrative rule, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(e) Court means a court of law, including Magistrates Court and
Justice Court
.

(f) Home state means the state of primary residence of a person.

(g) Issuing state means the party state which issues a wildlife citation to the violator.

(h) License means any license, permit or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing or taking any wildlife regulated by statute, law, regulation, ordinance or administrative rule of a party state.

(i) Licensing authority means the department or division within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(j) Party state means any state which enacts legislation to become a member of this Wildlife Compact.

(k) Personal recognizance means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(L) State means any state, territory or possession of the
United States
, the
District of Columbia
,
Commonwealth
of
Puerto Rico
, Provinces of Canada or other countries.

(m) Suspension means any revocation, denial or withdrawal of any or all license privileges, including the privilege to apply for, purchase or exercise the benefits conferred by any license.

(n) Terms of the citation means those conditions and options expressly stated upon the citation.

(o) Wildlife means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks and crustaceans, which are defined as wildlife and are protected or otherwise regulated by statute, law, regulation, ordinance or administrative rule in a party state. Species included in the definition of wildlife vary from state to state and determination of whether a species is wildlife for the purposes of this compact shall be based on local law.

(p) Wildlife law means any statute, law, regulation, ordinance or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(q) Wildlife officer means any individual authorized by a party state to issue a citation for a wildlife violation.

(r) Wildlife violation means any cited violation of a statute, law, regulation, ordinance or administrative rule developed and enacted to manage wildlife resources and the use thereof.

ARTICLE III

PROCEDURES FOR ISSUING STATE

(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subdivision (b) of this Article, if the officer receives the persons personal recognizance that the person will comply with the terms of the citation.

(b) Personal recognizance is acceptable:

(1) If not prohibited by local law or the compact manual; and

(2) If the violator provides adequate proof of the violators identification to the wildlife officer.

(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual as minimum requirements for effective processing by the home state.

(d) Upon receipt of the report of conviction or noncompliance required by subdivision (c) of this Article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual.

ARTICLE IV

PROCEDURES
FOR
HOME
STATE

(a) Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home states suspension procedures and shall suspend the violators license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license privileges.

(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual.

ARTICLE V

RECIPROCAL RECOGNITION OF SUSPENSION

All party states shall recognize the suspension of license privileges of any person by any state as if the violation on which the suspension is based had in fact occurred in their state and could have been the basis for suspension of license privileges in their state.

ARTICLE VI

APPLICABILITY OF OTHER LAWS

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license privileges to any person or circumstance, or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

ARTICLE VII

COMPACT ADMINISTRATOR PROCEDURES

(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each of the party states to be known as the compact administrator. The compact administrator shall be appointed by the head of the licensing authority of each party state and will serve and be subject to removal in accordance with the laws of the state the administrator represents. A compact administrator may provide for the discharge of the administrators duties and the performance of the administrators functions as a board member by an alternate. An alternate may not be entitled to serve unless written notification of the alternates identity has been given to the board.

(b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action by the board shall be only at a meeting at which a majority of the party states are represented.

(c) The board shall elect annually, from its membership, a chairperson and vice-chairperson.

(d) The board shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e) The board may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any governmental agency, and may receive, utilize and dispose of the same.

(f) The board may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation or any private nonprofit organization or institution.

(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to board action shall be contained in the compact manual.

ARTICLE VIII

ENTRY INTO COMPACT AND WITHDRAWAL

(a) This compact shall become effective when it has been adopted by at least two states.

(b) (1) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board.

(2) The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

(i) A citation of the authority by which the state is empowered to become a party to this compact;

(ii) Agreement to comply with the terms and provisions of the compact; and

(iii) That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3) The effective date of entry shall be specified by the applying state, but shall not be less than 60 days after notice has been given by the chairperson of the board of the compact administrators or by the secretariat of the board to each party state that the resolution from the applying state has been received.

(c) A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

ARTICLE IX

AMENDMENTS TO THE COMPACT

(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and may be initiated by one or more party states.

(b) Adoption of an amendment shall require endorsement by all party states and shall become effective 30 days after the date of the last endorsement.

(c) Failure of a party state to respond to the compact chairman within 120 days after receipt of the proposed amendment shall constitute endorsement.

ARTICLE X

CONSTRUCTION AND SEVERABILITY

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

ARTICLE XI

TITLE

This compact shall be known as the Wildlife Violator Compact.

______________________________________________________________________________

[1989 c.1056 §2]

PERMIT FOR WATER FOR HYDROELECTRIC PURPOSES

496.815 Definitions for ORS 496.815 to 496.825. As used in ORS 496.815 to 496.825:

(1) Department means the State Department of Fish and Wildlife.

(2) Director means the State Fish and Wildlife Director.

(3) Person means an individual, corporation, association, firm, partnership, joint stock company, municipal corporations and all other political subdivisions of the State of
Oregon
. The federal government or any of its agencies are specifically excluded. [1985 c.674 §1]

496.820 Permit or license fee. (1) Any person applying for a permit to appropriate water for hydroelectric purposes under ORS 537.150 to 537.252 or any person applying for a preliminary permit or license under ORS 543.010 to 543.610 shall pay an administration fee of $350 to the State Department of Fish and Wildlife.

(2) If a person pays the administration fee under subsection (1) of this section at the time the person applies for a preliminary permit under ORS 543.210, the person shall not also be required to pay the fee when applying for a license for the same project under ORS 543.010 to 543.610. [1985 c.674 §2]

496.825 Application fee; exception. (1) In addition to any other fee required by law, at the time the person applies to the Water Resources Department for a license to operate a hydroelectric project under ORS 543.010 to 543.610 or for a permit to appropriate water for hydroelectric purposes under ORS 537.150 to 537.230, the person shall pay to the State Fish and Wildlife Director an application fee the amount of which shall be the greater of:

(a) $1,000; or

(b) Thirty-five cents for each kilowatt of proposed capacity of the project.

(2) The director shall postpone the payment of the fee under subsection (1) of this section for a permit to appropriate water under ORS 537.150 to 537.230 until the person submits final plans and specifications for the project to the Water Resources Department under ORS 537.150.

(3) Subsection (1) of this section shall not apply to any applicant for a permit or license for a project producing 100 theoretical horsepower or less. [1985 c.674 §3]

496.830 Penalty fee. A person who fails to pay the fee required under section 4, chapter 674, Oregon Laws 1985, or the assessment under section 5, chapter 674, Oregon Laws 1985, or ORS 543.265 on the due date shall pay in addition to the assessed amount due, a penalty in the amount of one percent of the fee per month for the period that the fee is past due. The State Fish and Wildlife Director may bring an action to collect an unpaid fee or assessment in the name of the State of
Oregon
in the
Circuit
Court
of
Marion
County
or the circuit court of the county in which the project is located. The director shall be entitled to recover all costs and attorney fees incurred in the legal action. [1985 c.674 §7]

496.835
Oregon
Fish and Wildlife Hydroelectric Fund. (1) There is created within the State Treasury a revolving fund known as the Oregon Fish and Wildlife Hydroelectric Fund, separate and distinct from the General Fund. The moneys in this fund are continuously appropriated for use by the State Department of Fish and Wildlife in its activities related to hydroelectric projects including payment of necessary administrative expenses.

(2) The fund created by subsection (1) of this section shall consist of all moneys received under sections 4 and 5, chapter 674, Oregon Laws 1985, ORS 496.820 and 496.825 and moneys transferred from the Water Resources Department Hydroelectric Fund as provided in ORS 536.015.

(3) Moneys in the fund may be invested as provided in ORS 293.701 to 293.820. Interest from any source derived from the investment of the moneys of the fund shall be credited to the fund. [1985 c.674 §8; 1991 c.869 §3]

496.905 [1967 c.604 §1; 1969 c.59 §1; 1971 c.388 §3; 1973 c.723 §35; 1979 c.477 §11; renumbered 153.710]

496.910 [1967 c.604 §2; 1973 c.723 §36; 1979 c.477 §12; renumbered 153.705]

496.915 [1967 c.604 §3; 1973 c.723 §37; renumbered 153.715]

496.920 [1967 c.604 §4; 1973 c.723 §38; 1979 c.477 §13; renumbered 153.720]

496.925 [1967 c.604 §5; renumbered 153.725]

496.927 [1977 c.350 §2; 1979 c.477 §14; renumbered 153.730]

496.930 [1967 c.604 §6; renumbered 153.745]

496.935 [1967 c.604 §7; renumbered 153.750]

496.940 [1967 c.604 §8; renumbered 153.755]

496.945 [1967 c.604 §9; renumbered 153.760]

496.950 [1967 c.604 §10; renumbered 153.765]

PENALTIES

496.951 Base fines for wildlife law violations. (1) The base fine amount for a violation of wildlife laws or rules as described in ORS 496.992 (2) that is required in violation proceedings under ORS chapter 153 shall be as follows:

(a) Violations that do not involve the taking of wildlife, except for violations of the nonresident licensing provisions of ORS 497.102 and 497.121 and the provisions of ORS 496.994, $75.

(b) Violations that involve the taking of nongame mammals or game birds, and size or quantity limits for fish and shellfish, except salmon, steelhead trout and sturgeon, $150.

(c) Violations that involve the taking of salmon, steelhead trout, sturgeon, wildlife not otherwise provided for and all other wildlife offenses, $299.

(2) The base fine amount established under subsection (1) of this section includes the unitary assessment required under ORS 137.290 and the county assessment required under ORS 137.309.

(3) A court may not establish a base fine amount for a violation of an offense described in subsection (1) of this section other than the amount listed in this section. [1995 c.545 §4; 1997 c.19 §1; 1999 c.1051 §105]

496.990 [Amended by 1967 c.523 §1; repealed by 1973 c.723 §130]

496.992 Penalties. (1) Except as otherwise provided by ORS 153.022 and other law, violation of any provision of the wildlife laws, or any rule promulgated pursuant thereto, is a Class A misdemeanor when the offense is committed with a culpable mental state as defined in ORS 161.085. If the defendant is sentenced to pay a fine, failure to pay the fine, or any portion thereof, shall be treated as provided in ORS 161.685.

(2) Except as otherwise provided by ORS 153.022 and other law, violation of any provision of the wildlife laws or any rule promulgated pursuant thereto is punishable as a Class A violation in the manner prescribed in ORS chapter 153 when the offense is committed with no culpable mental state as defined in ORS 161.085.

(3) The second and each subsequent conviction within a 10-year period for the taking of game fish with a total value of $200 or more or the taking of antelope, black bear, cougar, deer, elk, moose, mountain goat or mountain sheep in violation of the wildlife laws or any rule promulgated pursuant thereto which occurs more than one hour prior to or more than one hour subsequent to a season established for the lawful taking of such game mammals or game fish is a Class C felony when the offense is committed with a culpable mental state as defined in ORS 161.085. [1973 c.723 §39; 1975 c.578 §3; 1977 c.350 §3; 1977 c.353 §1; 1983 c.364 §1; 1985 c.372 §1; 1995 c.545 §5; 1999 c.1051 §106]

496.994 Obstructing the taking of wildlife prohibited. (1) A person commits the offense of obstructing the taking of wildlife if the person, having no right to do so, interferes with the lawful taking, or the process of taking, of wildlife by another with the intent to prevent the taking.

(2) Obstructing the taking of wildlife is a Class A misdemeanor. [1987 c.473 §2; 1989 c.171 §67; 1995 c.468 §1]

496.996 Attempts to take wildlife decoy as unlawful wildlife taking. (1) A person commits the crime of unlawful taking of wildlife if:

(a) The person discharges a firearm or other hunting device, traps, or acts toward a wildlife decoy in any manner consistent with an unlawful taking of wildlife; and

(b) The wildlife decoy is under the control of law enforcement officials.

(2) As used in this section, wildlife decoy means any simulation or replication of wildlife, in whole or in part, used by law enforcement officials for purposes of enforcing state wildlife laws. [1995 c.125 §2]

_______________



Chapter 497

Chapter 497 Â Licenses and Permits

2007 EDITION

LICENSES AND PERMITS

WILDLIFE

GENERAL PROVISIONS

497.002Â Â Â Â  ÂResidentÂ and ÂnonresidentÂ defined

497.006Â Â Â Â  Certain persons as residents for licensing purposes

497.012Â Â Â Â  Validity of licenses on
Snake River

497.014Â Â Â Â  Validity of licenses in Pacific Ocean or
Columbia River
; rules

497.016Â Â Â Â  Term of licenses, tags and permits

497.022Â Â Â Â  Issuance of licenses, tags or permits by commission agents; fees

497.026Â Â Â Â  Duty of license agents to remit funds; rules

497.032Â Â Â Â  Duplicate licenses, tags and permits; fee

497.036Â Â Â Â  Inspection of licenses, tags, permits and wildlife

LICENSE, TAG AND PERMIT REQUIREMENTS AND FEES

497.071Â Â Â Â  Dedication of certain license, tag and permit fee increases

497.075Â Â Â Â  General license, tag and permit requirements; exemptions

497.079Â Â Â Â  Open fishing and shellfish taking day

497.102Â Â Â Â  Hunting license and permit fees

497.112Â Â Â Â  Hunting tags; fees; restrictions

497.121Â Â Â Â  Angling and shellfish licenses and tags; fees

(Temporary provisions relating to surcharges through 2009 are compiled as notes following ORS 497.121)

497.123Â Â Â Â  Hatchery harvest tag rules

497.124Â Â Â Â  Angling license surcharges

497.132Â Â Â Â  Combined licenses for residents; fee

497.134Â Â Â Â  Voluntary contributions

497.136Â Â Â Â  Uses of certain fee increases

497.142Â Â Â Â  Furbearer trapping or hunting license and tag; fees

497.146Â Â Â Â  Trapper education program; when certificate required; exceptions

497.151Â Â Â Â  Annual migratory waterfowl stamp; fee; effect of purchase by nonresident

497.153Â Â Â Â  Annual resident upland bird stamp; fee; effect of purchase by nonresident

497.156Â Â Â Â  Annual nonresident bird-waterfowl stamp; fee

497.158Â Â Â Â  Mail and Internet license renewal

SPECIAL LICENSES

497.162Â Â Â Â  Angling and shellfish licenses for persons in state care

497.170Â Â Â Â  Columbia River Indians; free hunting and fishing licenses

OCCUPATIONAL LICENSES, REQUIREMENTS AND FEES

497.218Â Â Â Â  Fur dealer license; records

497.228Â Â Â Â  Wildlife propagation license; grounds for license denial; records; rules

497.238Â Â Â Â  Taxidermy license; records

497.248Â Â Â Â  Private hunting preserve license; requirements for preserve; rules; records

497.249Â Â Â Â  Revocation or refusal to renew private hunting preserve license

497.252Â Â Â Â  Fish propagation license; terms and conditions; rules; applicability of other licensing laws

497.258Â Â Â Â  Fees

497.268Â Â Â Â  Inspection of occupational licenses

SPECIAL PERMITS

497.298Â Â Â Â  Scientific taking permit; rules

497.308Â Â Â Â  Wildlife holding and habitat removal permits; rules

497.312Â Â Â Â  Special restrictions on holding coyotes

497.318Â Â Â Â  Revocation of scientific taking or wildlife holding and habitat removal permits

497.325Â Â Â Â  Sturgeon hatchery operation permits; conditions; permit restrictions; rules; fees

497.327Â Â Â Â  Priority for certain applications for permit for sturgeon hatchery operation

JUVENILE RESTRICTIONS

497.350Â Â Â Â  Hunting restriction; generally

497.360Â Â Â Â  Hunter safety certificate; training program; youth hunter mentoring program; rules

LICENSE VIOLATIONS AND PENALTIES

497.400Â Â Â Â  Prohibited conduct

497.415Â Â Â Â  Revocation or denial of licenses, tags or permits for wildlife law violations or failure to comply with citation

497.435Â Â Â Â  Revocation of licenses, tags and permits for unlawful taking of game mammals

497.441Â Â Â Â  Prohibited activities by those whose license, tag or permit has been revoked

GENERAL PROVISIONS

Â Â Â Â Â  497.002 ÂResidentÂ and ÂnonresidentÂ defined. Except as provided in ORS 497.006, as used in this chapter:

Â Â Â Â Â  (1) ÂResidentÂ means a person who has resided in this state at least six consecutive months immediately prior to the date of making application for a license, tag or permit issued by the State Fish and Wildlife Commission. Temporary absence from the state for a purpose other than establishing residency outside the state shall not be considered in determining whether a person meets the residency requirements of this subsection.

Â Â Â Â Â  (2) ÂNonresidentÂ means any person other than a resident. [1973 c.723 Â§41]

Â Â Â Â Â  497.006 Certain persons as residents for licensing purposes. (1) As used in this section:

Â Â Â Â Â  (a) ÂActive member of the Armed Forces of the
United States
Â means officers and enlisted personnel of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Reside in this state while assigned to duty at any base, station, shore establishment or other facility in this state;

Â Â Â Â Â  (B) Reside in this state while serving as members of the crew of a ship that has an
Oregon
port or shore establishment as its home port or permanent station; or

Â Â Â Â Â  (C) Reside in another state or a foreign country and establish
Oregon
residency by filing
Oregon
state income taxes no later than 12 months before leaving active duty.

Â Â Â Â Â  (b) ÂArmed Forces of the
United States
Â means:

Â Â Â Â Â  (A) The Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
;

Â Â Â Â Â  (B) The reserves of the Army, Navy, Air Force, Marine Corps and Coast Guard of the
United States
; and

Â Â Â Â Â  (C) The Oregon National Guard and the National Guard of any other state or territory.

Â Â Â Â Â  (c) ÂDependent childrenÂ includes any children of an active member of the Armed Forces of the
United States
who:

Â Â Â Â Â  (A) Are under 18 years of age and not married, otherwise emancipated or self-supporting; or

Â Â Â Â Â  (B) Are under 23 years of age, unmarried, enrolled in a full-time course of study in an institution of higher learning and dependent on the member for over one-half of their support.

Â Â Â Â Â  (2) The following persons shall be considered resident persons for the purpose of purchasing licenses, tags and permits issued by the State Fish and Wildlife Commission:

Â Â Â Â Â  (a) Active members of the Armed Forces of the
United States
who furnish to the commission evidence satisfactory to the commission that the person is permanently assigned to active duty in this state and the spouses and dependent children of such members.

Â Â Â Â Â  (b) Any active member of the Armed Forces of the United States who furnishes to the commission evidence satisfactory to the commission that the person is a member of the Armed Forces of the United States and the spouse and dependent children of such member.

Â Â Â Â Â  (c) Aliens who furnish to the commission evidence satisfactory to the commission that the person is attending a school in this state pursuant to a foreign student exchange program. [1973 c.723 Â§42; 1987 c.158 Â§112; 1987 c.162 Â§8; 1989 c.264 Â§4; 2003 c.242 Â§5; 2005 c.831 Â§10]

Â Â Â Â Â  497.010 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.012 Validity of licenses on
Snake River
. (1) Angling, hunting or trapping in the waters of the Snake River or on the islands of the Snake River, where the river forms the boundary line between the State of Oregon and the State of Idaho, by a holder of either a valid Oregon or Idaho license therefor in accordance with the laws and rules of the respective states is lawful.

Â Â Â Â Â  (2) Nothing in this section is intended to authorize:

Â Â Â Â Â  (a) The holder of an
Oregon
license to angle, hunt or trap on the shoreline, sloughs or tributaries on the
Idaho
side of the
Snake River
.

Â Â Â Â Â  (b) The holder of an
Idaho
license to angle, hunt or trap on the shoreline, sloughs or tributaries on the
Oregon
side of the
Snake River
. [1973 c.723 Â§43]

Â Â Â Â Â  497.014 Validity of licenses in Pacific Ocean or
Columbia River
; rules. (1) A person may take fish or shellfish in the waters of the Pacific Ocean within three miles of the coast of the State of Oregon or the State of Washington, between the Oregon-Washington boundary and Cape Falcon, or in the waters of the Columbia River where it forms the Oregon-Washington boundary, if the person holds either a valid Oregon or Washington license therefor in accordance with the laws and rules of the respective state. However, a person other than a
Washington
resident landing fish or taking shellfish by boat in
Oregon
must hold a valid
Oregon
angling or shellfish license. All persons landing fish by boat in
Oregon
are subject to all
Oregon
laws, rules and regulations relating to taking fish or shellfish, including bag and length requirements.

Â Â Â Â Â  (2) Subsection (1) of this section applies only if the State Fish and Wildlife Commission by rule determines that laws, rules or regulations of the State of Washington, in substance or effect, contain provisions that make a valid Oregon license lawful in the waters of the Pacific Ocean within three miles of the coast of the State of Oregon or the State of Washington, between the Oregon-Washington boundary and Leadbetter Point, or in the waters of the Columbia River where it forms the Oregon-Washington boundary. [1983 c.173 Â§Â§2, 3; 1985 c.373 Â§1; 2003 c.656 Â§4; 2005 c.260 Â§1]

Â Â Â Â Â  497.015 [1971 c.530 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.016 Term of licenses, tags and permits. Unless otherwise provided by law, all licenses, tags and permits issued by the State Fish and Wildlife Commission shall be valid for such period of time as the commission prescribes. [1973 c.723 Â§44; 1981 c.445 Â§1]

Â Â Â Â Â  497.020 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.022 Issuance of licenses, tags or permits by commission agents; fees. (1) The State Fish and Wildlife Commission may appoint agents to issue any of the licenses, tags or permits the commission is authorized by law to issue. The commission shall prescribe the procedure for the issuance of such licenses, tags and permits. Agents of the commission shall issue licenses, tags and permits in accordance with the prescribed procedure and shall charge and collect the fees prescribed by law therefor.

Â Â Â Â Â  (2) In addition to the fees prescribed by law for the issuance of a license, tag or permit, the issuing agent shall charge and collect $5 for each resident annual sportspersonÂs license issued pursuant to ORS 497.132 (2)(a) and $1.50 each for any other license, tag or permit. If the agent is a county clerk, the agent shall deposit such additional fees in the general fund of the county for which the agent is the clerk. If the agent is an employee of the State Department of Fish and Wildlife, the moneys shall be deposited in the State Wildlife Fund. Agents other than county clerks or department employees who issue licenses without the use of a state computerized licensing system may retain such additional fees for their license tag or permit issuance services. Agents other than county clerks or department employees who issue licenses, tags or permits using a state computerized licensing system may retain such portion of the additional fees, but not less than $2.50 for each resident annual sportspersonÂs license issued pursuant to ORS 497.132 (2)(a) or 75 cents for any other license, tag or permit, as may be specified by contract between the department and the agent for license, tag or permit issuance service performed by the agent.

Â Â Â Â Â  (3) If the commission finds that an agent appointed pursuant to this section has violated any of the provisions of law or the procedures prescribed by the commission for the issuance of licenses, tags or permits or the collection and disposition of fees therefrom, the commission may revoke the authority of the agent to issue licenses, tags and permits, or may suspend such authority for such time as the commission considers appropriate. [1973 c.723 Â§45; 1975 c.183 Â§1; 1981 c.445 Â§2; 1987 c.345 Â§1; 1989 c.573 Â§1; 1993 c.103 Â§1; 1999 c.1006 Â§2; amendments by 1999 c.1006 Â§13 repealed by 2001 c.949 Â§1; 2001 c.104 Â§223]

Â Â Â Â Â  497.026 Duty of license agents to remit funds; rules. (1) No agent appointed by the State Fish and Wildlife Commission to issue licenses, tags or permits shall fail to remit to the commission moneys received from the issuance of licenses, tags and permits in the manner required by this section.

Â Â Â Â Â  (2) The commission shall, by rule, prescribe the method in which license agents shall remit all moneys belonging to the state accruing from the issuance of licenses, tags and permits.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the commission shall not require a license agent to remit moneys from the issuance of licenses, tags and permits more often than once each month if:

Â Â Â Â Â  (a) The license agent issues licenses, tags and permits in the amount of $12,500 or less each year; and

Â Â Â Â Â  (b) The license agent does not use a state computerized licensing system to issue licenses, tags and permits. [1973 c.723 Â§46; 1975 c.85 Â§1; 1987 c.345 Â§2; 1989 c.573 Â§2]

Â Â Â Â Â  497.030 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.032 Duplicate licenses, tags and permits; fee. If a license, tag or permit issued by the State Fish and Wildlife Commission is lost, destroyed or stolen, the holder thereof may submit to the commission a certificate stating that the license, tag or permit has been lost, stolen or destroyed, together with a fee of $5 for each such license, tag or permit. Upon receipt of the certificate and appropriate fees, the commission shall issue to the person a duplicate license, tag or permit that may be used in lieu of the lost, destroyed or stolen licenses, tags or permits. [1973 c.723 Â§47; 1981 c.445 Â§3; 1985 c.60 Â§6]

Â Â Â Â Â  497.036 Inspection of licenses, tags, permits and wildlife. The holder of any license, tag or permit to angle, take, hunt or trap must consent to the inspection of any such license, tag or permit and any wildlife taken pursuant to such license, tag or permit:

Â Â Â Â Â  (1) By any employee of the State Fish and Wildlife Commission or any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (2) By the owner, or the agent of the owner, of any land upon which the license, tag or permit holder is angling for, taking, hunting or trapping any wildlife. [1973 c.723 Â§48; 1981 c.445 Â§4; 1991 c.67 Â§149; 2003 c.656 Â§5]

Â Â Â Â Â  497.040 [Amended by 1959 c.272 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.050 [Amended by 1967 c.523 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.060 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.070 [Repealed by 1959 c.341 Â§2]

LICENSE, TAG AND PERMIT REQUIREMENTS AND FEES

Â Â Â Â Â  497.071 Dedication of certain license, tag and permit fee increases. The Legislative Assembly finds it imperative that the wildlife resources of the State of
Oregon
be augmented to a level sufficient to provide Oregonians the recreational benefits of hunting and angling, an abundance of wildlife, and the reasonable expectation that their efforts will result in the taking of game or fish. The intent of this legislation is to provide adequate revenue to the State Fish and Wildlife Commission whereby game mammal herds and game fish populations may be increased for the benefit of
Oregon
hunters and anglers. Concomitant with the purposes for which the Legislative Assembly approves this legislation, the State Fish and Wildlife Commission is directed to expend the revenues created by this section and ORS 497.102 to 497.134 in achieving wildlife management objectives including, but not limited to the following:

Â Â Â Â Â  (1) Habitat management.

Â Â Â Â Â  (2) Predator control.

Â Â Â Â Â  (3) Replenishment of fish and game populations.

Â Â Â Â Â  (4) Reduction of the anadromous bag limit.

Â Â Â Â Â  (5) Adjustment of seasons and deadlines to protect returning anadromous adults.

Â Â Â Â Â  (6) Supplemental wildlife feeding.

Â Â Â Â Â  (7) Protection of game mammals and game birds with characteristics of high reproductive potential.

Â Â Â Â Â  (8) Enforcement of closings necessitated by herd or population depletion.

Â Â Â Â Â  (9) Expansion of the road and access closure program when necessary to reduce hunting pressure in specific areas. [1975 c.454 Â§1]

Â Â Â Â Â  497.072 [1955 c.216 Â§1; repealed by 1959 c.341 Â§2]

Â Â Â Â Â  497.075 General license, tag and permit requirements; exemptions. (1) Except as provided in subsections (2), (3) and (4) of this section, no person shall angle for, take, hunt or trap, or assist another in angling for, taking, hunting or trapping, any wildlife unless the person has in possession such valid licenses, tags and permits therefor as the State Fish and Wildlife Commission issues.

Â Â Â Â Â  (2) An angling or shellfish license is not required:

Â Â Â Â Â  (a) Of a person younger than 14 years of age. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (b) Of a resident person to angle or take shellfish on land owned by that person. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (c) Of a resident person to angle or take shellfish on land owned by a member of the personÂs immediate family and upon which the person resides. However, each such person who angles for salmon, steelhead trout, sturgeon or halibut must have in possession a valid annual tag to angle for salmon, steelhead trout, sturgeon and halibut while so angling.

Â Â Â Â Â  (d) Of a person to angle for or otherwise take smelt.

Â Â Â Â Â  (e) Of a person to take crayfish or freshwater clams.

Â Â Â Â Â  (3) A hunting license is not required:

Â Â Â Â Â  (a) Of a person younger than 14 years of age to hunt wildlife, except those species for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto.

Â Â Â Â Â  (b) Of a resident person to hunt wildlife, except those species of wildlife for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto, on land upon which the person resides and is owned by the person or a member of the personÂs immediate family.

Â Â Â Â Â  (c) Of a person who holds a valid trapping license to take, by any means involving the use of a weapon, fur-bearing mammals during authorized trapping seasons or predators.

Â Â Â Â Â  (d) Of a person to take wildlife pursuant to ORS 498.012, notwithstanding any other provision of this subsection.

Â Â Â Â Â  (4) A trapping license is not required:

Â Â Â Â Â  (a) Of a resident person to trap fur-bearing mammals or predators, except those species for which a tag or permit is required by the wildlife laws or any rule promulgated pursuant thereto, on land upon which the person resides and is owned by the person or a member of the personÂs immediate family.

Â Â Â Â Â  (b) Of a person younger than 14 years of age to trap fur-bearing mammals or predators, except those species for which a tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto.

Â Â Â Â Â  (c) Of a person to trap wildlife that is not protected by the wildlife laws or the laws of the
United States
. [1973 c.723 Â§49; 1975 c.214 Â§1; 1985 c.60 Â§3; 1999 c.1006 Â§3; 2003 c.656 Â§6]

Â Â Â Â Â  497.079 Open fishing and shellfish taking day. Notwithstanding ORS 497.075, 497.121 and 497.132, the State Fish and Wildlife Commission may issue an order that authorizes individuals to angle for fish or take shellfish in the waters of this state without the licenses or tags, or without the licenses and tags otherwise required by law, on any two consecutive days each year. [1989 c.344 Â§2; 1995 c.177 Â§1; 2003 c.656 Â§7]

Â Â Â Â Â  497.080 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.090 [Repealed by 1965 c.295 Â§3]

Â Â Â Â Â  497.100 [1959 c.692 Â§Â§2, 3(1), (3); 1961 c.536 Â§2; 1971 c.446 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.102 Hunting license and permit fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to hunt wildlife the following licenses and permits and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual hunting license to hunt wildlife, $19.

Â Â Â Â Â  (b) Nonresident annual hunting license to hunt wildlife, $73.

Â Â Â Â Â  (c) Resident annual juvenile hunting license for persons 14 through 17 years of age to hunt wildlife except those species for which a game mammal tag or permit is required by the wildlife laws or by any rule promulgated pursuant thereto, $2.

Â Â Â Â Â  (d) Resident pioneer hunting license to hunt wildlife for persons 65 years of age or older who have resided in the state for not less than 50 years prior to the date of application, free.

Â Â Â Â Â  (e) Resident annual senior citizen hunting license to hunt wildlife for persons 70 years of age or older who have resided in the state for not less than five years prior to the date of application, one-half the fee imposed under paragraph (a) of this subsection for a resident annual hunting license to hunt wildlife.

Â Â Â Â Â  (f) Resident disabled war veteran hunting license to hunt wildlife for a person who files with the commission written proof that the last official certification of record by the United States Department of Veterans Affairs or any branch of the Armed Forces of the United States shows the person to be at least 25 percent disabled, free.

Â Â Â Â Â  (g) Annual resident private hunting preserve permit to hunt privately owned hunting preserve game birds, $3.

Â Â Â Â Â  (h) Annual nonresident private hunting preserve permit to hunt privately owned hunting preserve game birds, $9.

Â Â Â Â Â  (i) Nonresident hunting license to hunt migratory waterfowl and upland birds for three consecutive days, $20.

Â Â Â Â Â  (2) The hunting preserve permits referred to in subsection (1)(g) and (h) of this section are in lieu of the hunting licenses required by the wildlife laws. [1973 c.723 Â§50; 1975 c.454 Â§2; 1979 c.218 Â§1; 1979 c.377 Â§1a; 1979 c.774 Â§2c; 1981 c.445 Â§5; 1987 c.255 Â§1; 1991 c.67 Â§150; 1991 c.661 Â§1; 1993 c.659 Â§20; 1999 c.667 Â§2; 1999 c.1006 Â§4; amendments by 1999 c.1006 Â§14 repealed by 2001 c.949 Â§1; 2001 c.571 Â§Â§2,3; 2003 c.644 Â§1]

Â Â Â Â Â  Note: See second note under 497.121.

Â Â Â Â Â  497.110 [Amended by 1955 c.358 Â§1; 1967 c.278 Â§1; 1971 c.446 Â§6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.112 Hunting tags; fees; restrictions. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to hunt wildlife the following general tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual elk tag to hunt elk, $33.

Â Â Â Â Â  (b) Nonresident annual elk tag to hunt elk, $360.

Â Â Â Â Â  (c) Special annual elk tag for holders of pioneer or disabled veteran hunting licenses to hunt elk, one-half the fee imposed under paragraph (a) of this subsection for a resident annual elk tag to hunt elk.

Â Â Â Â Â  (d) Resident annual deer tag to hunt deer, $18.

Â Â Â Â Â  (e) Nonresident annual deer tag to hunt deer, $263.

Â Â Â Â Â  (f) Resident annual black bear tag to hunt black bear, $10.

Â Â Â Â Â  (g) Nonresident annual black bear tag to hunt black bear, $150.

Â Â Â Â Â  (h) Resident annual mountain sheep tag to hunt mountain sheep, $100.

Â Â Â Â Â  (i) Nonresident annual mountain sheep tag to hunt mountain sheep, $1,082.

Â Â Â Â Â  (j) Resident annual mountain goat tag to hunt mountain goat, $100.

Â Â Â Â Â  (k) Nonresident annual mountain goat tag to hunt mountain goat, $1,082.

Â Â Â Â Â  (L) Resident annual cougar tag to hunt cougar, $10.

Â Â Â Â Â  (m) Nonresident annual cougar tag to hunt cougar, $150.

Â Â Â Â Â  (n) Resident annual antelope tag to hunt antelope, $35.

Â Â Â Â Â  (o) Nonresident annual antelope tag to hunt antelope, $276.

Â Â Â Â Â  (p) Resident annual turkey tag to hunt turkeys, $16.50.

Â Â Â Â Â  (q) Nonresident annual turkey tag to hunt turkeys, $62.50.

Â Â Â Â Â  (r) Outfitter and guide annual deer tag to hunt deer, $450.

Â Â Â Â Â  (s) Outfitter and guide annual elk tag to hunt elk, $665.

Â Â Â Â Â  (2)(a) Notwithstanding ORS 496.146 (10), the commission is authorized to issue each year one special tag that is auctioned to the highest bidder in a manner prescribed by the commission for each of the following:

Â Â Â Â Â  (A) Mountain sheep;

Â Â Â Â Â  (B) Antelope; and

Â Â Â Â Â  (C) Mountain goat.

Â Â Â Â Â  (b) In addition to the tags referred to in paragraph (a) of this subsection, the commission is authorized to issue each year one special tag that is raffled in a manner prescribed by the commission for each of the following:

Â Â Â Â Â  (A) Mountain sheep;

Â Â Â Â Â  (B) Antelope; and

Â Â Â Â Â  (C) Mountain goat.

Â Â Â Â Â  (c) Moneys received under this subsection for:

Â Â Â Â Â  (A) Mountain sheep tags shall be placed in the Mountain Sheep Subaccount established in ORS 496.303;

Â Â Â Â Â  (B) Antelope tags shall be placed in the Antelope Subaccount established in ORS 496.303; and

Â Â Â Â Â  (C) Mountain goat tags shall be placed in the Mountain Goat Subaccount established in ORS 496.303.

Â Â Â Â Â  (d) Notwithstanding ORS 496.146 (10), the commission, upon the recommendation of the Access and Habitat Board to fulfill the boardÂs charge of providing incentives to increase public access and habitat improvements to private land, is authorized to issue each year up to 10 elk and 10 deer tags to hunt deer or elk. The tags shall be auctioned or raffled to the highest bidder in a manner prescribed by the commission. The Access and Habitat Board, in recommending any tags, shall include a proposal as to the land on which each tag can be used and a percentage of funds received from the tags that may revert to the landowner if the tag is limited to private land. However, the percentage cannot be more than 50 percent and the programs must, by written agreement, provide for public access and habitat improvements.

Â Â Â Â Â  (3) The tags referred to in subsection (1) of this section are in addition to and not in lieu of the hunting licenses required by law.

Â Â Â Â Â  (4) The commission may, at the time of issue only, indorse upon the tags referred to in subsection (1) of this section an appropriate designation indicating whether it is for a game animal to be taken with bow and arrow or with firearms, at the choice of the applicant. The commission may prescribe by rule that the holder of such a tag is not authorized to take the game animal by any other means than the tag so indorsed.

Â Â Â Â Â  (5) Except as provided in subsection (6) of this section, a person is not eligible to obtain, in a lifetime, more than one controlled hunt tag issued by the commission to hunt mountain sheep and one controlled hunt tag issued by the commission to hunt mountain goat.

Â Â Â Â Â  (6) A person is eligible to obtain mountain sheep tags, antelope tags or mountain goat tags described in subsection (2)(a) and (b) of this section, regardless of whether the person has previously taken a mountain sheep, antelope or mountain goat or previously obtained a mountain sheep tag, antelope tag or mountain goat tag issued pursuant to subsection (1) or (2)(a) or (b) of this section.

Â Â Â Â Â  (7) The number of nonresident mountain goat tags and nonresident mountain sheep tags shall be decided by the commission, but:

Â Â Â Â Â  (a) The number of nonresident mountain goat tags may not be less than five percent nor more than 10 percent of all mountain goat tags issued.

Â Â Â Â Â  (b) The number of nonresident mountain sheep tags may not be less than five percent nor more than 10 percent of all mountain sheep tags issued.

Â Â Â Â Â  (8) The number of tags issued by drawing under subsection (1)(g), (m) and (o) of this section shall be decided by the commission, but for each class of tag so issued, the number may not be more than three percent of all tags of that class issued for hunting in a particular area except one nonresident tag may be issued for each hunt when the number of authorized tags is less than 35. The number of tags issued under subsection (1)(g) of this section for the general hunting season may be decided by the commission, but the number may not be more than three percent of all tags issued the previous year for hunting in a particular area.

Â Â Â Â Â  (9) The number of tags issued by drawing under subsection (1)(b) and (e) of this section shall be decided by the commission, but for each class of tag so issued, the number may not be more than five percent of all tags of that class issued for hunting in a particular area except one nonresident tag may be issued for each hunt when the number of authorized tags is fewer than 35. The commission shall set the percentage by rule each year after holding a public hearing.

Â Â Â Â Â  (10) If a controlled hunt for game mammals is undersubscribed during the primary controlled hunt drawing, the commission may issue the unallocated tags to licensed hunters at up to four times the standard tag fee on a first-come, first-served basis. This controlled hunt tag program shall be in addition to and not replace any existing controlled hunt tag program. [1973 c.723 Â§53; 1975 c.454 Â§3; 1975 c.487 Â§1a; 1979 c.715 Â§1; 1981 c.445 Â§6; 1985 c.60 Â§1; 1987 c.255 Â§2; 1991 c.364 Â§1; 1991 c.661 Â§2; 1993 c.336 Â§1; 1993 c.659 Â§21; 1997 c.225 Â§1; 1997 c.341 Â§1; 1999 c.624 Â§1; 1999 c.685 Â§1; 1999 c.1006 Â§5; amendments by 1999 c.1006 Â§15 repealed by 2001 c.949 Â§1; 2003 c.612 Â§1; 2003 c.644 Â§2]

Â Â Â Â Â  497.115 [1971 c.530 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.120 [Amended by 1955 c.358 Â§2; 1957 c.148 Â§1; 1959 c.221 Â§1; 1961 c.536 Â§1; 1967 c.278 Â§2; 1971 c.446 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.121 Angling and shellfish licenses and tags; fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to angle for fish or take shellfish the following licenses and tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual angling license, $21.

Â Â Â Â Â  (b) Nonresident annual angling license, $54.75.

Â Â Â Â Â  (c) Nonresident angling license to angle for seven consecutive days, $39.50.

Â Â Â Â Â  (d) Angling license to angle for one day, $9.25.

Â Â Â Â Â  (e) Resident annual juvenile angling license for persons 14 through 17 years of age, $4.

Â Â Â Â Â  (f) Resident annual shellfish license, $5.

Â Â Â Â Â  (g) Nonresident annual shellfish license, $15.

Â Â Â Â Â  (h) Nonresident three-day shellfish license, $7.50.

Â Â Â Â Â  (i) Resident pioneer angling license for persons 65 years of age or older who have resided in the state for not less than 50 years prior to the date of application, free.

Â Â Â Â Â  (j) Resident annual senior citizen angling license for persons 70 years of age or older who have resided in the state for not less than five years prior to the date of application, one-half the fee imposed under paragraph (a) of this subsection for a resident annual angling license.

Â Â Â Â Â  (k) Resident disabled war veteran angling license for a person who files with the commission written proof that the last official certification of record by the United States Department of Veterans Affairs or by any branch of the Armed Forces of the United States shows the person to be at least 25 percent disabled, free.

Â Â Â Â Â  (L) Annual tag to angle for salmon, steelhead trout, sturgeon and halibut, $20.

Â Â Â Â Â  (m) Annual tag for persons under 18 years of age to angle for salmon, steelhead trout, sturgeon and halibut, $5.

Â Â Â Â Â  (n) Renewable tag to angle for hatchery salmon and steelhead, $10.50.

Â Â Â Â Â  (2) Any person who holds a valid permanent angling license for persons who are blind or a permanent angling license for persons in a wheelchair issued by the commission before January 1, 2000, need not obtain a resident annual angling license under this section.

Â Â Â Â Â  (3) The annual tags to angle for salmon, steelhead trout, sturgeon and halibut referred to in subsection (1)(L), (m) and (n) of this section are in addition to and not in lieu of the angling licenses required by the wildlife laws. However, an annual tag to angle for salmon, steelhead trout, sturgeon and halibut is not required of a person who holds a valid angling license referred to in subsection (1)(c) or (d) of this section. [1973 c.723 Â§51; 1975 c.34 Â§1; 1975 c.454 Â§4; 1979 c.377 Â§2; 1981 c.445 Â§7; 1983 c.740 Â§202; 1985 c.60 Â§2; 1985 c.390 Â§1; 1991 c.67 Â§151; 1991 c.435 Â§1; 1993 c.619 Â§1; 1999 c.25 Â§5; 1999 c.1006 Â§6; amendments by 1999 c.1006 Â§16 repealed by 2001 c.949 Â§1; 2001 c.94 Â§Â§2,3; 2001 c.571 Â§Â§4,5; 2003 c.644 Â§3; 2003 c.656 Â§8; 2007 c.70 Â§277]

Â Â Â Â Â  Note: Section 4, chapter 512, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 4. Surcharges through 2009. In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued, during the period beginning January 1, 1998, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (1) Resident combination license issued under ORS 497.132, $2.

Â Â Â Â Â  (2) Resident annual angling license issued under ORS 497.121 (1)(a), $2.

Â Â Â Â Â  (3) Resident juvenile angling license issued under ORS 497.121 (1)(e), $1.

Â Â Â Â Â  (4) Angling license to angle for one day issued under ORS 497.121 (1)(d), $1.

Â Â Â Â Â  (5) Nonresident annual angling license issued under ORS 497.121 (1)(b), $5.

Â Â Â Â Â  (6) Nonresident angling license to angle for seven consecutive days issued under ORS 497.121 (1)(c), $2.50. [1989 c.512 Â§4; 1991 c.184 Â§1; 1993 c.619 Â§3; 1997 c.8 Â§9; 1999 c.1006 Â§11; 2003 c.643 Â§1]

Â Â Â Â Â  Note: Section 19, chapter 659, Oregon Laws 1993, provides:

Â Â Â Â Â  Sec. 19. Surcharges through 2009. (1) In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued, during the period beginning January 1, 1994, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (a) Resident annual combination license issued under ORS 497.132, $2.

Â Â Â Â Â  (b) Resident annual hunting license issued under ORS 497.102 (1)(a), $2.

Â Â Â Â Â  (c) Nonresident annual hunting license issued under ORS 497.102 (1)(b), $2.

Â Â Â Â Â  (d) Resident annual juvenile hunting license issued under ORS 497.102 (1)(c), $1.

Â Â Â Â Â  (2) Payment of the surcharges required by this section does not entitle the license holder to special access to any property or to any other privilege. Notice to this effect shall be printed in materials distributed by the State Department of Fish and Wildlife to licensees. [1993 c.659 Â§19; 1997 c.246 Â§1; 1999 c.1006 Â§12; 2003 c.203 Â§1]

Â Â Â Â Â  497.122 [1955 c.474 Â§1; repealed by 1957 c.148 Â§2]

Â Â Â Â Â  497.123 Hatchery harvest tag rules. The State Fish and Wildlife Commission shall adopt rules for the issuance of hatchery harvest tags to persons holding an annual angling license and an annual tag to angle for salmon and steelhead. The rules shall allow persons holding a hatchery harvest tag to angle for 10 fin clipped or otherwise marked returning hatchery salmon and steelhead. [2001 c.94 Â§1]

Â Â Â Â Â  Note: 497.123 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 497 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.124 Angling license surcharges. In addition to the fees otherwise prescribed by law, the issuer of each of the following licenses shall charge and collect each time the license is issued a surcharge of 25 cents for each of the following licenses:

Â Â Â Â Â  (1) Resident combination license issued under ORS 497.132.

Â Â Â Â Â  (2) Resident annual angling license issued under ORS 497.121 (1)(a).

Â Â Â Â Â  (3) Resident annual juvenile angling license issued under ORS 497.121 (1)(e).

Â Â Â Â Â  (4) Angling license to angle for one day issued under ORS 497.121 (1)(d).

Â Â Â Â Â  (5) Nonresident annual angling license issued under ORS 497.121 (1)(b).

Â Â Â Â Â  (6) Nonresident angling license to angle for seven consecutive days issued under ORS 497.121 (1)(c). [1991 c.858 Â§15; 1993 c.619 Â§4; 1995 c.426 Â§4; 1999 c.25 Â§6]

Â Â Â Â Â  Note: 497.124 was added to and made a part of ORS chapter 497 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.125 [1959 c.692 Â§3(2); repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.130 [Amended by 1967 c.278 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.132 Combined licenses for residents; fee. (1) In lieu of issuing to resident persons separate licenses for angling and hunting, the State Fish and Wildlife Commission is authorized to issue resident annual combination angling and hunting licenses, and charge therefor a fee of $38.

Â Â Â Â Â  (2)(a) In lieu of issuing to resident persons separate licenses and tags for various hunting and angling activities, the commission is authorized to issue resident annual sportspersonÂs licenses and shall charge therefor a fee of $125. The purchaser of each such license is authorized to engage in those hunting and angling activities for which the following licenses and tags are required:

Â Â Â Â Â  (A) Combination license;

Â Â Â Â Â  (B) Black bear tag;

Â Â Â Â Â  (C) Cougar tag;

Â Â Â Â Â  (D) General season elk tag;

Â Â Â Â Â  (E) General season deer tag;

Â Â Â Â Â  (F) Upland bird stamp;

Â Â Â Â Â  (G)
Oregon
migratory waterfowl stamp;

Â Â Â Â Â  (H)
Turkey
tag; and

Â Â Â Â Â  (I) Annual tag to angle for salmon, steelhead trout, sturgeon and halibut.

Â Â Â Â Â  (b) The holder of each sportspersonÂs license who wishes to engage in hunting or angling activities for which permits are required that are limited by quota must participate in the process for allocation of the permits in the same manner as all other permit applicants. However, if the holder of a sportspersonÂs license is unsuccessful in obtaining a permit limited by quota for a particular activity, the holder will be issued a tag valid for any general season for that species.

Â Â Â Â Â  (c) Notwithstanding any other provision of the wildlife laws, of the moneys received from the sale of sportspersonÂs licenses:

Â Â Â Â Â  (A) Two dollars from each such license shall be credited to the subaccount referred to in ORS 496.242.

Â Â Â Â Â  (B) Two dollars from each such license shall be credited to the subaccount referred to in ORS 496.283.

Â Â Â Â Â  (C) Twenty-five cents from each such license shall be credited to the Fish Screening Subaccount established under ORS 496.303. [1973 c.723 Â§52; 1975 c.454 Â§5; 1981 c.445 Â§8; 1987 c.255 Â§3; 1991 c.661 Â§3; 1993 c.619 Â§2; 1997 c.341 Â§2; 1999 c.59 Â§161; 1999 c.1006 Â§7; amendments by 1999 c.1006 Â§17 repealed by 2001 c.949 Â§1; 2001 c.822 Â§Â§8,8a; 2003 c.644 Â§4]

Â Â Â Â Â  Note: See notes under 497.121.

Â Â Â Â Â  497.134 Voluntary contributions. (1) The State Fish and Wildlife Commission may provide a means for persons to make voluntary contributions to be used for special fish and wildlife management programs, including programs to improve access for recreational angling. The commission may seek voluntary contributions in conjunction with the sale of hunting and angling licenses and tags or by such other means as the commission considers appropriate.

Â Â Â Â Â  (2) If the commission implements an electronic licensing system, the commission shall provide a means for persons to make voluntary contributions in conjunction with the sale of licenses and tags referred to in ORS 497.121 (1). All such voluntary contributions received by the commission may be expended only for projects for which applications are made pursuant to ORS 496.450. [1985 c.391 Â§2; 1989 c.204 Â§1; 1999 c.25 Â§7; 1999 c.1006 Â§8]

Â Â Â Â Â  497.136 Uses of certain fee increases. The moneys received from the fee increases prescribed in the amendments to ORS 497.121 and 497.132 and section 4, chapter 512, Oregon Laws 1989, and section 15, chapter 858, Oregon Laws 1991, by sections 1 to 4, chapter 619, Oregon Laws 1993, shall be used by the State Department of Fish and Wildlife for recreational fishing activities, including fish hatchery production, freshwater fish programs, groundfish sampling, fish research projects, Oregon State Police Game Bureau enforcement, a name and address database, and the Hatchery Maintenance Information System. [1993 c.619 Â§6]

Â Â Â Â Â  497.140 [Amended by 1963 c.263 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.142 Furbearer trapping or hunting license and tag; fees. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to persons desiring to take fur-bearing mammals the following licenses and tags and shall charge therefor the following fees:

Â Â Â Â Â  (a) Resident annual license to trap or hunt fur-bearing mammals, $30.

Â Â Â Â Â  (b) Juvenile annual license to trap or hunt fur-bearing mammals, $15.

Â Â Â Â Â  (c) Resident annual license to hunt fur-bearing mammals, $11.

Â Â Â Â Â  (d) Nonresident annual fur-takers license to trap or hunt fur-bearing mammals, $175.

Â Â Â Â Â  (e) Furbearer annual tags to take fur-bearing mammals, such amount for each tag as the commission may prescribe, but not more than $10.

Â Â Â Â Â  (2) The tags referred to in subsection (1)(e) of this section are in addition to and not in lieu of the licenses referred to in subsection (1)(c) and (d) of this section. [1973 c.723 Â§55; 1979 c.774 Â§1; 1987 c.255 Â§4]

Â Â Â Â Â  497.145 [1965 c.295 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.146 Trapper education program; when certificate required; exceptions. (1) The State Fish and Wildlife Commission, by rule, shall prescribe and administer a trapper education program to provide instruction in the proper use of trapping equipment. The program may also include instruction on wildlife and natural resource conservation, firearms safety, first aid and survival and such other subjects as the commission considers desirable to promote good outdoor conduct and respect for the rights and property of others. The commission may cooperate and enter into agreements with other public or private agencies and individuals in carrying out the provisions of this section.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, no person shall trap mammals with commercial fur value unless the person has in possession a certificate issued by the commission indicating that the person has satisfactorily completed a course in trapper education prescribed or approved by the commission. However, the commission shall issue the certificate automatically, without the necessity of completing the course, to any person who has previously held a valid trapping license issued by the commission and who is 18 years of age or older on July 1, 1986.

Â Â Â Â Â  (3) The certificate referred to in subsection (2) of this section is not required of a person to trap mammals with commercial fur value on land owned or leased by that person or a member of that personÂs immediate family.

Â Â Â Â Â  (4) Nothing in this section is intended to prevent any person or the personsÂ agent from taking mammals with commercial fur value that are damaging livestock or agricultural crops on lands the person owns or leases.

Â Â Â Â Â  (5) As used in this section, Âmammals with commercial fur valueÂ means badger, beaver, bobcat, coyote, red fox, gray fox, marten, mink, muskrat, nutria, opossums, raccoon, river otter, striped skunk, spotted skunk and weasel. [1979 c.774 Â§4; 1985 c.467 Â§1]

Â Â Â Â Â  497.147 [1967 c.251 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.150 [Amended by 1955 c.153 Â§1; 1957 c.54 Â§1; 1969 c.382 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.151 Annual migratory waterfowl stamp; fee; effect of purchase by nonresident. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to resident persons desiring to hunt migratory waterfowl an annual migratory waterfowl stamp and shall charge therefor a fee of $7.50.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a migratory waterfowl stamp is not required of a person younger than 14 years of age.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section.

Â Â Â Â Â  (5) Nothing in this section is intended to prevent nonresident persons from purchasing resident migratory waterfowl stamps for stamp collecting or other purposes. However, possession of a resident migratory waterfowl stamp does not authorize a nonresident to hunt migratory waterfowl. [1983 c.801 Â§2; 1993 c.659 Â§22; 1999 c.1006 Â§9; amendments by 1999 c.1006 Â§18 repealed by 2001 c.949 Â§1]

Â Â Â Â Â  497.153 Annual resident upland bird stamp; fee; effect of purchase by nonresident. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to resident persons desiring to hunt upland birds an annual upland bird stamp and shall charge therefor a fee of $5.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, an upland bird stamp is not required of a person younger than 14 years of age.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section.

Â Â Â Â Â  (5) Nothing in this section is intended to prevent nonresident persons from purchasing resident upland bird stamps for stamp collecting or other purposes. However, possession of a resident upland bird stamp does not authorize a nonresident to hunt upland birds. [1989 c.406 Â§4; 1993 c.659 Â§23]

Â Â Â Â Â  497.156 Annual nonresident bird-waterfowl stamp; fee. (1) The State Fish and Wildlife Commission is authorized to issue, upon application, to nonresident persons desiring to hunt either migratory waterfowl or upland birds an annual bird-waterfowl stamp and shall charge therefor a fee of $30.

Â Â Â Â Â  (2) The stamp referred to in subsection (1) of this section is in addition to and not in lieu of the hunting licenses required by ORS 497.102.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, a bird-waterfowl stamp is not required of:

Â Â Â Â Â  (a) A person younger than 14 years of age; or

Â Â Â Â Â  (b) A nonresident hunter on a private hunting preserve who holds an annual private hunting preserve permit issued under ORS 497.102.

Â Â Â Â Â  (4) ORS 497.016 to 497.026 and 497.036 apply to the stamp referred to in subsection (1) of this section. [1993 c.659 Â§25; 1999 c.667 Â§3; 1999 c.1006 Â§10; amendments by 1999 c.1006 Â§19 repealed by 2001 c.949 Â§1]

Â Â Â Â Â  497.158 Mail and Internet license renewal. The State Fish and Wildlife Commission shall adopt a system for renewing licenses issued under ORS 497.102 and 497.121 through the mail and the World Wide Web. [2001 c.559 Â§2]

Â Â Â Â Â  Note: 497.158 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 497 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.160 [Amended by 1953 c.79 Â§2; 1955 c.295 Â§1; 1969 c.506 Â§1; repealed by 1973 c.723 Â§130]

SPECIAL LICENSES

Â Â Â Â Â  497.162 Angling and shellfish licenses for persons in state care. (1) Upon application of the Oregon Youth Authority or the Department of Human Services, the State Fish and Wildlife Commission shall issue, without fee, a license to angle for the temporary use of any person in a state institution as defined in ORS 179.610, any student in a youth correction facility or related camps or programs operated by the Oregon Youth Authority, any child placed by the department and under the care of a foster home or a private nonprofit child-caring agency certified by the department, or any person in a department alternatives to state hospitalization program as defined in ORS 430.630 (2)(b) or (c). The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to angling, shall be used as the authority or department directs.

Â Â Â Â Â  (2) Upon application of the Department of Human Services, the commission shall issue, without fee, a license to take shellfish for the temporary use of any child placed by the department and under the care of a foster home or a private nonprofit child-caring agency certified by the department. The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to taking shellfish, shall be used as the department directs.

Â Â Â Â Â  (3) Upon application of the director of any veteranÂs administration hospital or domiciliary within this state, the commission shall issue, without fee, to each hospital or domiciliary 30 licenses to angle or to take shellfish for the temporary use of any person who is a patient or resident in the hospital or domiciliary. The licenses issued under this subsection shall be in bearer form and, subject to applicable laws and regulations relating to angling and to taking shellfish, shall be used as the director of the hospital or domiciliary provides. [Formerly 497.840; 1977 c.492 Â§1; 1979 c.70 Â§1; 1997 c.249 Â§178; 1999 c.59 Â§162; 2001 c.900 Â§207; 2003 c.656 Â§16]

Â Â Â Â Â  497.170
Columbia River
Indians; free hunting and fishing licenses. The State Fish and Wildlife Commission shall furnish a permanent hunting and angling license, without payment of fee, to all Columbia River Indians who are eligible to hunt and angle under the terms of the Treaty of 1855 between the Columbia River Indians and the
United States of America
. The chief authority of the Columbia River Indians shall furnish from time to time to the commission a list of all Indians who have become eligible, and shall certify under oath that the Indians named in the list are included in the terms of the treaty. [Amended by 1973 c.723 Â§56]

Â Â Â Â Â  497.175 [1969 c.506 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.200 [1973 c.723 Â§58; 1979 c.615 Â§2; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.208 [Formerly 497.760; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.210 [Amended by 1955 c.109 Â§2; repealed by 1973 c.723 Â§130]

OCCUPATIONAL LICENSES, REQUIREMENTS AND FEES

Â Â Â Â Â  497.218 Fur dealer license; records. (1) No person shall engage in the business of buying the skins or pelts of any fur-bearing mammal unless the person has first obtained from the State Fish and Wildlife Commission a fur dealer license.

Â Â Â Â Â  (2) Every fur dealer shall maintain a record of transactions involving the skins or pelts of fur-bearing mammals. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of skins or pelts received and the name and address of the person with whom such transaction was made. [1973 c.723 Â§60]

Â Â Â Â Â  497.220 [Repealed by 1955 c.109 Â§1]

Â Â Â Â Â  497.228 Wildlife propagation license; grounds for license denial; records; rules. (1) No person shall engage in the business of propagating game birds or game mammals for sale unless a wildlife propagation license is first obtained from the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may refuse to issue a license to an applicant if the commission finds that the conduct of the wildlife propagation business would tend to be harmful to existing wildlife populations.

Â Â Â Â Â  (3) The commission, by rule, may prescribe requirements for the care, inspection, transportation and the sale, taking or other disposition of the game birds or game mammals and for such record keeping and reporting procedures as will insure that the propagation activities are conducted in such manner as will not be harmful to existing wildlife populations. [1973 c.723 Â§61; 1987 c.139 Â§1]

Â Â Â Â Â  497.230 [Amended by 1967 c.431 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.238 Taxidermy license; records. (1) No person shall engage in the business of taxidermy unless the person first obtains from the State Fish and Wildlife Commission a taxidermist license.

Â Â Â Â Â  (2) Every licensed taxidermist shall maintain a record of the taxidermy work the person performs. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of wildlife species received for taxidermy work and the name and address of the persons from whom the wildlife species were received. [1973 c.723 Â§62]

Â Â Â Â Â  497.240 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.248 Private hunting preserve license; requirements for preserve; rules; records. (1) No person shall engage in the business of operating a private hunting preserve for the hunting of privately owned or propagated game birds unless the person first obtains from the State Fish and Wildlife Commission a private hunting preserve license.

Â Â Â Â Â  (2) The commission shall issue a private hunting preserve license to an applicant therefor if the commission finds that the operation of the preserve will meet the following requirements:

Â Â Â Â Â  (a) The preserve is on one continuous tract of land owned by the applicant or leased by the applicant and contains:

Â Â Â Â Â  (A) Not more than 640 acres, if the preserve is located in the area west of the summit of the
Cascade Mountains
; or

Â Â Â Â Â  (B) Not more than 1,280 acres, if the preserve is located in the area east of the summit of the
Cascade Mountains
.

Â Â Â Â Â  (b) The preserve is located at least one-half mile from any other licensed private hunting preserve.

Â Â Â Â Â  (c) No portion of the preserve is located closer than one-half mile to any park, wilderness area, refuge or wildlife management area operated by any agency of the state or federal government.

Â Â Â Â Â  (d) The exterior boundaries of the preserve are clearly defined and posted with signs erected around the extremity at intervals of 1,320 feet or less. The signs shall comply with requirements prescribed by the State Department of Fish and Wildlife.

Â Â Â Â Â  (e) The applicant has facilities to propagate or hold not less than 500 of each wildlife species to be released for hunting.

Â Â Â Â Â  (f) The applicant will not prevent or attempt to prevent public hunting on lands adjacent to the preserve.

Â Â Â Â Â  (3)(a) The commission, by rule, shall prescribe the time, manner and place of hunting on private preserves, the wildlife species to be hunted, requirements for the care and marking of wildlife raised on the preserve, the release of wildlife received from another state, the procedures for marking indigenous wildlife incidentally taken on the preserve and the fees therefor, and record keeping and reporting procedures.

Â Â Â Â Â  (b) Pursuant to paragraph (a) of this subsection, the commission shall:

Â Â Â Â Â  (A) Allow private hunting preserve operators to use plastic poultry leg bands for marking wildlife species to be released for hunting.

Â Â Â Â Â  (B) Allow the transportation of game birds killed on a private hunting preserve if the birds are cleaned, wrapped, packaged and accompanied by a transportation form from the preserve that states the number and sex of the birds being transported.

Â Â Â Â Â  (C) Require private hunting preserve operators to have at least 10 resident private hunting preserve permits, 10 nonresident private hunting preserve permits and 10 wild bird seals. This requirement shall apply to each operator, regardless of the number of preserves operated by that person.

Â Â Â Â Â  (4) No person shall hunt on a private hunting preserve unless the person first obtains from the commission a hunting license or a private hunting preserve permit. [1973 c.723 Â§63; 1999 c.667 Â§4; 2001 c.151 Â§1; 2001 c.161 Â§1; 2003 c.616 Â§1]

Â Â Â Â Â  497.249 Revocation or refusal to renew private hunting preserve license. (1) In addition to the penalties provided in ORS 496.992, the State Department of Fish and Wildlife may revoke or refuse to renew a license issued under ORS 497.248 if the operator fails to comply with any provision of ORS 497.248 or any rule adopted by the State Fish and Wildlife Commission in relation to the operation of private hunting preserves.

Â Â Â Â Â  (2) A new license may not be issued to a person whose license has been revoked unless it appears to the satisfaction of the department that the person will comply with the provisions of ORS 497.248 and the rules adopted by the commission in relation to the operation of private hunting preserves.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, the department may not revoke a license for a first violation.

Â Â Â Â Â  (4) Prior to revoking or refusing to renew a license, the department shall serve written notice, in the manner prescribed for contested case proceedings pursuant to ORS 183.415, on the operator of the private hunting preserve, ordering the operator to:

Â Â Â Â Â  (a) Notify the department within 30 days of the service of the notice if the operator seeks a review of the proposed revocation or refusal to renew the license in the manner provided for contested case proceedings in ORS 183.413 to 183.470; and

Â Â Â Â Â  (b) Set forth in any notification under paragraph (a) of this subsection the operatorÂs reasons why the license should be renewed or not be revoked.

Â Â Â Â Â  (5) At the conclusion of a contested case proceeding conducted by the department pursuant to subsection (4) of this section, an operator may petition the commission for a review of the determination by the department. [2001 c.151 Â§3]

Â Â Â Â Â  Note: 497.249 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 497 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.250 [Amended by 1959 c.692 Â§11; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.252 Fish propagation license; terms and conditions; rules; applicability of other licensing laws. (1) Except as provided in ORS 508.700 to 508.745 and 622.220, no person shall engage in the business of propagating game fish or food fish for sale unless a fish propagation license is first obtained from the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may refuse to issue a license to an applicant if the commission finds that the conduct of the fish propagation business would tend to be harmful to existing game fish or food fish populations.

Â Â Â Â Â  (3) The commission, by rule, may prescribe requirements for the care, inspection, transportation and the sale, taking or other disposition of the game fish or food fish, and for such record keeping and reporting procedures as will insure that the propagation activities are conducted in such manner as will not be harmful to existing game fish or food fish populations.

Â Â Â Â Â  (4) Persons propagating the following food fish under the license prescribed in subsection (1) of this section are exempt from the licensing provisions of ORS 508.025 and 508.035:

Â Â Â Â Â  (a) Food fish raised entirely in, then harvested from facilities which are enclosed or designed to prevent escape and from which the fish are not released for natural rearing.

Â Â Â Â Â  (b) Food fish harvested from the wild under licenses prescribed in ORS 508.025 and 508.035 and on which the appropriate fee has been paid at the time holding or rearing commences in the licensed fish propagation facility.

Â Â Â Â Â  (5) As used in this section, food fish has the meaning as defined in ORS 506.011. [1987 c.139 Â§3; 1991 c.701 Â§16]

Â Â Â Â Â  497.258 Fees. The State Department of Fish and Wildlife is authorized to issue, upon application, to persons desiring to engage in the following occupations the following licenses and shall charge therefor the following fees:

Â Â Â Â Â  (1) Resident annual fur dealer license, $10.

Â Â Â Â Â  (2) Resident annual taxidermist license, $5.

Â Â Â Â Â  (3) Resident annual wildlife propagation license, $5.

Â Â Â Â Â  (4) Resident annual fish propagation license, $25.

Â Â Â Â Â  (5) Resident annual private hunting preserve license, $100. [1973 c.723 Â§54; 1979 c.615 Â§3; 1985 c.565 Â§79; 1987 c.139 Â§4]

Â Â Â Â Â  497.260 [Amended by 1969 c.61 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.268 Inspection of occupational licenses. The holder of any license issued pursuant to ORS 497.218 to 497.248 shall consent to the inspection by any person authorized to enforce the wildlife laws of any such license and any records the holder is required to keep by the wildlife laws or any rule promulgated pursuant thereto. [1973 c.723 Â§64]

Â Â Â Â Â  497.270 [Amended by 1971 c.55 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.275 [1971 c.55 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.280 [Amended by 1971 c.658 Â§24; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.285 [1961 c.335 Â§Â§2, 3, 4; 1969 c.501 Â§1; 1971 c.743 Â§397; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.290 [Amended by 1971 c.658 Â§25; repealed by 1973 c.723 Â§130]

SPECIAL PERMITS

Â Â Â Â Â  497.298 Scientific taking permit; rules. (1) Any person desiring to take wildlife for scientific purposes shall first obtain from the State Fish and Wildlife Commission a scientific taking permit. The commission, by rule, shall prescribe a procedure for applying for permits and the form thereof, and shall prescribe the terms and conditions of taking wildlife under the permit to insure that wildlife taken pursuant to the permit will be used only for scientific purposes.

Â Â Â Â Â  (2) No person who holds a scientific taking permit shall violate any of the terms or conditions of the permit.

Â Â Â Â Â  (3) As used in this section, Âscientific purposesÂ means the study or examination of wildlife for the acquisition of knowledge thereof. [1973 c.723 Â§65]

Â Â Â Â Â  497.308 Wildlife holding and habitat removal permits; rules. (1) No person shall remove from its natural habitat or acquire and hold in captivity any live wildlife in violation of the wildlife laws or of any rule promulgated pursuant thereto.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may promulgate rules to carry out the provisions of subsection (1) of this section that include but are not limited to:

Â Â Â Â Â  (a) Providing for the issuance and form of permits for the holding or removal from habitat of wildlife.

Â Â Â Â Â  (b) Prescribing the wildlife species for which holding or habitat removal permits are required.

Â Â Â Â Â  (c) Prescribing the terms and conditions of holding wildlife and removing wildlife from habitat to insure the humane care and treatment of the wildlife.

Â Â Â Â Â  (3) No person to whom a wildlife holding or removal from habitat permit has been issued shall violate any of the terms or conditions thereof. [1973 c.723 Â§66]

Â Â Â Â Â  497.312 Special restrictions on holding coyotes. (1) Any rules promulgated by the State Fish and Wildlife Commission pursuant to ORS 497.308 that authorize the acquisition and holding in captivity of a coyote must require, among other matters:

Â Â Â Â Â  (a) That the holder of the permit obtain for the animal rabies inoculations;

Â Â Â Â Â  (b) That the animal must at all times wear an identification tag issued by the commission;

Â Â Â Â Â  (c) That the holder of the permit notify the commission upon the death or the sale, transfer, removal from the state or other disposition of the animal;

Â Â Â Â Â  (d) That the holder of the permit not abandon the animal; and

Â Â Â Â Â  (e) That the holder of the permit cause the animal to be neutered.

Â Â Â Â Â  (2) The holder of a permit referred to in subsection (1) of this section is subject to the same liability and other requirements of ORS 609.135 to 609.190 as provided for dogs.

Â Â Â Â Â  (3) The holder of any permit referred to in subsection (1) of this section shall at all times be able to demonstrate to the satisfaction of the commission that the holder has physical custody of the animal or evidence of the death or other disposition of the animal in compliance with the provisions of this section and ORS 497.308.

Â Â Â Â Â  (4) Nothing in this section or in ORS 497.308 authorizes the acquisition and holding in captivity of any coyote not held in captivity at the State Fish and Wildlife Facility at Pendleton before September 10, 1976, or held pursuant to a scientific taking permit issued pursuant to ORS 497.298. [1977 c.247 Â§2]

Â Â Â Â Â  497.318 Revocation of scientific taking or wildlife holding and habitat removal permits. In accordance with any applicable provision of ORS chapter 183, the State Fish and Wildlife Commission may revoke a permit issued pursuant to ORS 497.298 or 497.308 if the commission determines that the holder of the permit has violated any of the terms or conditions thereof. Revocation of a permit is in addition to and not in lieu of any other penalty provided by law for violation of the terms or conditions of the permit. [1973 c.723 Â§67]

Â Â Â Â Â  497.325 Sturgeon hatchery operation permits; conditions; permit restrictions; rules; fees. (1) A person may not operate a fish hatchery for those members of the family Acipenseridae, commonly known as green sturgeon or white sturgeon, without holding a permit therefor from the State Fish and Wildlife Commission.

Â Â Â Â Â  (2) Any permit issued pursuant to this section shall be subject to such terms and conditions as the commission considers appropriate to protect, perpetuate and enhance the sturgeon population of the
Columbia River
and other waters of this state.

Â Â Â Â Â  (3) The commission by rule shall specify:

Â Â Â Â Â  (a) The number of permits under this section that may be issued each calendar year;

Â Â Â Â Â  (b) The method for allocating the permits; and

Â Â Â Â Â  (c) The standards and criteria under which a permit must be exercised.

Â Â Â Â Â  (4) When issuing a permit under this section, the commission may impose any additional conditions that the commission deems necessary to ensure compliance with this section.

Â Â Â Â Â  (5)(a) A permit issued under this section for a fish hatchery operated for commercial purposes may not authorize the use of green sturgeon or white sturgeon broodstock taken from the wild.

Â Â Â Â Â  (b) The commission shall collect an annual fee of $3,000 for any permit issued under this section that allows the artificial propagation of green sturgeon or white sturgeon for commercial purposes. Payment of a fee under this subsection satisfies the payment of the fee required for a fish propagation license under ORS 497.252. [1989 c.1038 Â§2; 2007 c.342 Â§1]

Â Â Â Â Â  Note: Sections 3 and 4, chapter 342, Oregon Laws 2007, provide:

Â Â Â Â Â  Sec. 3. The State Fish and Wildlife Commission may issue to any person through calendar year 2010 a special permit for the collection of male white sturgeon and eggs from oversize female white sturgeon for commercial aquaculture in accordance with rules adopted by the commission, provided that the person possessed such a special permit from the commission in calendar year 2006. [2007 c.342 Â§3]

Â Â Â Â Â  Sec. 4. Section 3 of this 2007 Act is repealed on January 1, 2011. [2007 c.342 Â§4]

Â Â Â Â Â  497.327 Priority for certain applications for permit for sturgeon hatchery operation. When considering an application for a permit under ORS 497.325, the State Fish and Wildlife Commission shall, to the greatest extent practicable, give priority to any person who holds a permit on December 31, 2007, unless the commission finds good cause not to give such priority. [2007 c.342 Â§2]

Â Â Â Â Â  Note: 497.327 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 497 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  497.330 [1989 c.1038 Â§3; repealed by 2007 c.342 Â§5]

JUVENILE RESTRICTIONS

Â Â Â Â Â  497.350 Hunting restriction; generally. (1) No person younger than 12 years of age shall hunt antelope, black bear, cougar, deer, elk, mountain goat, mountain sheep or moose.

Â Â Â Â Â  (2) No person younger than 14 years of age shall hunt with a firearm or bow and arrow unless the person is accompanied by an adult, or is hunting on land owned by the parent or legal guardian of the person. [1973 c.723 Â§68]

Â Â Â Â Â  497.360 Hunter safety certificate; training program; youth hunter mentoring program; rules. (1) No person younger than 18 years of age shall hunt wildlife, except on the personÂs own land or land owned by the parent or legal guardian of the person, unless the person:

Â Â Â Â Â  (a) Has in possession a certificate, issued by the State Fish and Wildlife Commission or by an agency of another state, stating that the person has satisfactorily completed a course prescribed or approved by the commission in the safe handling of lawful hunting weapons; or

Â Â Â Â Â  (b) Is participating in a supervised hunt as provided in subsection (3) of this section.

Â Â Â Â Â  (2) The commission, by rule, shall prescribe and administer a hunter safety training program to provide instruction in the safe handling of lawful hunting weapons. The program may also include instruction on wildlife and natural resource conservation, first aid and survival and such other subjects as the commission considers desirable to promote good outdoor conduct and respect for the rights and property of others. The commission may cooperate and enter into agreements with other public or private agencies and individuals in carrying out the provisions of this subsection. The Department of State Police and the Department of Education are directed to cooperate with the commission in carrying out the provisions of this section.

Â Â Â Â Â  (3)(a) The commission, by rule, shall prescribe and administer a youth hunter mentoring program that allows a person who is between nine and 14 years of age to hunt while in the presence of a supervisory hunter who is 21 years of age or older and who holds the appropriate licenses, tags and permits issued pursuant to the wildlife laws. Only one lawful hunting weapon may be carried during a supervised hunt under this subsection. A person participating in a supervised hunt under this subsection may hunt wildlife under the same conditions applicable to the supervisory hunterÂs licenses, tags and permits.

Â Â Â Â Â  (b) The commission, by rule, may prescribe any relevant safety and ethical standards for participation in a supervised hunt under this subsection. [1973 c.723 Â§69; 2007 c.352 Â§1]

LICENSE VIOLATIONS AND PENALTIES

Â Â Â Â Â  497.400 Prohibited conduct. No person shall:

Â Â Â Â Â  (1) Apply for, obtain or possess for personal use or for the use of any other person more licenses, tags or permits issued by the State Fish and Wildlife Commission than are authorized for personal use during the current year by the wildlife laws and rules promulgated pursuant thereto.

Â Â Â Â Â  (2) Alter, borrow, loan or transfer to another person any license, tag or permit issued by the commission.

Â Â Â Â Â  (3) In applying for a license, tag or permit issued by the commission, knowingly make any false statement of any information required by the application regarding the person in whose name the license, tag or permit is to be issued.

Â Â Â Â Â  (4) Possess any license, tag or permit that has been altered, borrowed, loaned or transferred or for which any false statements were knowingly made in applying therefor.

Â Â Â Â Â  (5) Apply for or obtain any license, tag or permit issued by the commission when civil damages due pursuant to ORS 496.705 or when moneys due the State Department of Fish and Wildlife from court-ordered restitutions for violations of the wildlife laws have not been paid. [1973 c.723 Â§70; 1981 c.108 Â§2; 1987 c.213 Â§3]

Â Â Â Â Â  497.410 [Amended by 1959 c.692 Â§12; 1971 c.446 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.415 Revocation or denial of licenses, tags or permits for wildlife law violations or failure to comply with citation. (1) Except as provided in ORS 497.435, when any person is convicted of a violation of law or any rule adopted pursuant thereto or otherwise fails to comply with the requirements of a citation in connection with such violation as provided in subsection (2) of this section, the court may order the State Fish and Wildlife Commission to revoke such of the licenses, tags and permits issued to that person pursuant to the wildlife laws as the court considers appropriate. Revocation of licenses, tags and permits is in addition to and not in lieu of other penalties provided by law.

Â Â Â Â Â  (2) The license, tag and permit revocation provisions of subsection (1) of this section apply to the following persons:

Â Â Â Â Â  (a) Any person who is convicted of a violation of the wildlife laws, or any rule adopted pursuant thereto, or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (b) Any person who is convicted of a violation of ORS 164.245, 164.255, 164.265, 164.345, 164.354 or 164.365 committed while the person was angling, taking shellfish, hunting or trapping or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (c) Any person who is convicted of a violation of ORS 166.630 or 166.638 committed while hunting or who otherwise fails to comply with the requirements of a citation in connection with any such offense when the base fine amount for the offense is $50 or more.

Â Â Â Â Â  (3) When a court orders the revocation of a license, tag or permit pursuant to this section or ORS 497.435, the court shall take up any such licenses, tags and permits and forward them, together with a copy of the revocation order, to the commission. Upon receipt thereof, the commission shall cause revocation of the appropriate licenses, tags and permits in accordance with the court order.

Â Â Â Â Â  (4) For purposes of the Wildlife Violator Compact:

Â Â Â Â Â  (a) The commission shall suspend a violatorÂs license as defined in ORS 496.750 for failure to comply with the terms of a citation from a party state. A copy of a report of failure to comply from the licensing authority of the issuing state shall be conclusive evidence. Suspension under this paragraph commences on the date the commission issues a final order pursuant to the provisions of ORS chapter 183 to suspend the license in this state. The period of suspension under this paragraph is the period provided by
Oregon
law or such longer period as provided by commission rule based on the period of suspension imposed by the party state.

Â Â Â Â Â  (b) The commission shall revoke a violatorÂs license as defined in ORS 496.750 for a conviction in a party state. A report of conviction from the licensing authority of the issuing state shall be conclusive evidence. Revocation under this paragraph commences on the date the commission issues a final order pursuant to the provisions of ORS chapter 183 to revoke the license in this state. The period of revocation under this paragraph is the period provided by
Oregon
law or such longer period as provided by commission rule based on the period of revocation imposed by the party state.

Â Â Â Â Â  (5)(a) No person who has had a license, tag or permit revoked pursuant to this section for the first time shall apply for or obtain another such license, tag or permit for the period of 24 months from the date the court or commission ordered the revocation.

Â Â Â Â Â  (b) Upon having a license, tag or permit revoked for a second time pursuant to this section, no person shall apply for or obtain another such license, tag or permit for the period of three years.

Â Â Â Â Â  (c) Upon having a license, tag or permit revoked for a third or subsequent time pursuant to this section, no person shall apply for or obtain another such license, tag or permit for the period of five years.

Â Â Â Â Â  (6)(a) If a person convicted of conduct described in subsection (2) of this section does not possess at the time of conviction those licenses, tags and permits issued pursuant to the wildlife laws that the court would have revoked pursuant to this section, the court shall specify by order those licenses, tags and permits that would have been revoked and shall forward a copy of the order to the commission. No person who is the subject of such a court order shall apply for, possess or obtain another such license, tag or permit for the period of 24 months from the date of the order.

Â Â Â Â Â  (b) Upon being the subject of a court order under this subsection for a second time, no person shall apply for or obtain another such license, tag or permit for the period of three years.

Â Â Â Â Â  (c) Upon being the subject of a court order under this subsection for a third or subsequent time, no person shall apply for or obtain another such license, tag or permit for the period of five years. [1973 c.723 Â§71; 1975 c.578 Â§4; 1977 c.350 Â§4; 1979 c.603 Â§3; 1981 c.900 Â§2; 1981 c.901 Â§3; 1983 c.740 Â§203; 1989 c.1056 Â§3; 1999 c.1051 Â§273; 2003 c.656 Â§9; 2007 c.257 Â§1]

Â Â Â Â Â  Note: Section 2, chapter 257, Oregon Laws 2007, provides:

Â Â Â Â Â  Sec. 2. The amendments to ORS 497.415 by section 1 of this 2007 Act apply only to the suspension or revocation of a violatorÂs license by a party state made on or after the effective date of this 2007 Act [January 1, 2008]. [2007 c.257 Â§2]

Â Â Â Â Â  497.420 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.425 [1973 c.723 Â§71a; repealed by 1979 c.615 Â§4]

Â Â Â Â Â  497.430 [Amended by 1959 c.692 Â§13; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.435 Revocation of licenses, tags and permits for unlawful taking of game mammals. (1) Notwithstanding ORS 497.415 (1), (2) or (5), when a person is convicted of taking any game mammal, in violation of the wildlife laws or any rule promulgated pursuant thereto, during a season or time of year other than as set forth in the finding of the State Fish and Wildlife Commission provided in ORS 496.162, the court in which the conviction occurs shall order the commission to revoke all hunting licenses, tags and permits issued to that person pursuant to the wildlife laws. Revocation of licenses, tags and permits is in addition to and not in lieu of other penalties provided by law.

Â Â Â Â Â  (2) No person who has been convicted of conduct described in subsection (1) of this section shall apply for, obtain or possess any hunting license, tag or permit issued pursuant to the wildlife laws within 24 months after the conviction. [1975 c.578 Â§2; 1977 c.350 Â§5; 1989 c.1056 Â§4]

Â Â Â Â Â  497.440 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.441 Prohibited activities by those whose license, tag or permit has been revoked. No person who has had a license, tag or permit revoked pursuant to ORS 497.415 or 497.435 shall engage in the activity for which the license, tag or permit is required:

Â Â Â Â Â  (1) During the remainder of the period for which the license, tag or permit was issued; or

Â Â Â Â Â  (2) During the period for which the person is prohibited by law from applying for or obtaining another such license, tag or permit. [1981 c.86 Â§2]

Â Â Â Â Â  497.450 [Amended by 1959 c.692 Â§14; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.460 [Amended by 1959 c.692 Â§15; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.470 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.505 [Amended by 1957 c.259 Â§1; renumbered 496.006]

Â Â Â Â Â  497.510 [Amended by 1955 c.172 Â§1; 1959 c.329 Â§1; 1965 c.72 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.520 [Amended by 1955 c.171 Â§1; 1957 c.50 Â§1; 1959 c.329 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.530 [Amended by 1955 c.170 Â§1; 1959 c.329 Â§3; 1965 c.72 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.540 [Amended by 1955 c.173 Â§1; 1965 c.72 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.550 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.555 [1963 c.275 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.560 [Amended by 1967 c.278 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.570 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.580 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.590 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.600 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.610 [Amended by 1967 c.278 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.625 [1963 c.275 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.630 [Repealed by 1955 c.280 Â§2]

Â Â Â Â Â  497.640 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.650 [1955 c.280 Â§1; 1973 c.95 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.710 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.720 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.730 [Amended by 1967 c.166 Â§1; 1971 c.517 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.740 [Amended by 1967 c.523 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.750 [Amended by 1959 c.204 Â§1; 1963 c.129 Â§1; 1967 c.523 Â§9; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.760 [Amended by 1959 c.217 Â§1; 1967 c.501 Â§1; 1973 c.723 Â§59; renumbered 497.208]

Â Â Â Â Â  497.770 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.780 [Amended by 1967 c.523 Â§10; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.790 [Amended by 1967 c.523 Â§11; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.800 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.810 [Amended by 1953 c.365 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.820 [Amended by 1953 c.365 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.830 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  497.840 [1965 c.224 Â§1; 1971 c.62 Â§1; 1973 c.723 Â§57; renumbered 497.162]

Â Â Â Â Â  497.990 [Subsection (7) of 1965 Replacement Part enacted as 1955 c.295 Â§2; 1959 c.352 Â§2; subsection (8) of 1965 Replacement Part enacted as 1961 c.335 Â§5; 1967 c.523 Â§2; repealed by 1973 c.723 Â§130]

_______________



Chapter 498

Chapter 498 Â Hunting, Angling and Trapping Regulations;

Miscellaneous Wildlife Protective Measures

2007 EDITION

HUNTING, ANGLING AND WILDLIFE REGULATIONS

WILDLIFE

GENERAL PROTECTIVE PROVISIONS

498.002Â Â Â Â  Wildlife as state property; taking, angling, hunting or trapping in violation of wildlife law or rules prohibited

498.006Â Â Â Â  Chasing or harassing wildlife prohibited

498.012Â Â Â Â  Taking wildlife causing damage, posing public health risk or that is public nuisance

498.016Â Â Â Â  Taking crippled or helpless wildlife

498.019Â Â Â Â  Purchase, sale or exchange of hides, antlers and other parts of deer, elk and antelope; records required

498.022Â Â Â Â  Purchase, sale or exchange of wildlife prohibited

498.026Â Â Â Â  Transaction in threatened or endangered wildlife species prohibited

498.029Â Â Â Â  Purchase, sale or exchange of fox, skunk or raccoon prohibited; exceptions

498.032Â Â Â Â  Angling or hunting for compensation in violation of wildlife laws or rules prohibited

498.036Â Â Â Â  Possession in field of skinned or plucked wildlife prohibited

498.042Â Â Â Â  Removal of parts of wildlife and waste of wildlife prohibited

498.046Â Â Â Â  Making toxic substances accessible to wildlife prohibited

498.052Â Â Â Â  Releasing domestically raised or imported wildlife without permit prohibited

498.056Â Â Â Â  Aiming rifle from moving motor vehicle prohibited

HUNTING AND TRAPPING RESTRICTIONS

498.102Â Â Â Â  Use of dogs to hunt or track game mammals or birds

498.106Â Â Â Â  Competitive field trials for hunting dogs

498.112Â Â Â Â  Use of live birds for competitive shooting prohibited

498.120Â Â Â Â  Hunting on anotherÂs cultivated or enclosed land

498.126Â Â Â Â  Hunting or assisting others to hunt or locate game animals or birds by aircraft prohibited; exemption; rules

498.136Â Â Â Â  Hunting from motor-propelled vehicle restricted; rules

498.142Â Â Â Â  Hunting with artificial light restricted; rules

498.146Â Â Â Â  Shining artificial light on game mammal, predatory animal or livestock while in or near motor vehicle and while in possession of weapon restricted

498.152Â Â Â Â  Agreements restricting parking or use of motor vehicles on certain lands

498.153Â Â Â Â  Parking vehicle in violation of restrictions; vehicle owner subject to penalty; defense

498.154Â Â Â Â  Notice adequate to charge defendant; delivery or posting; jurisdiction

498.155Â Â Â Â  Failure to appear; issuance of warrant

498.158Â Â Â Â  Hunting or trapping wildlife in certain governmental districts restricted

498.164Â Â Â Â  Use of dogs or bait to hunt black bears or cougars; prohibitions; exemptions; penalties; rules

498.166Â Â Â Â  Bears or cougars posing threat to human safety

498.170Â Â Â Â  Hunters who have a visual impairment

498.172Â Â Â Â  Trap check requirements

ANGLING RESTRICTIONS; FISH PROTECTIVE PROVISIONS

498.208Â Â Â Â  Use of electricity or foreign substances to take game fish prohibited; rules

498.216Â Â Â Â  Angling from fishways restricted; rules

498.222Â Â Â Â  Transportation or release of fish without permit prohibited

498.228Â Â Â Â  Possession of fish taken outside state restricted

498.234Â Â Â Â  Protection of finfish and shellfish from introduction of disease; rules; exceptions; rules

498.242Â Â Â Â  Possession of walking catfish and piranha restricted

498.247Â Â Â Â  Protection of juvenile salmonids from cormorants

ANGLING CONTESTS

498.279Â Â Â Â  Black bass and walleye angling contests; rules

498.286Â Â Â Â  Prize limitation

SCREENING AND BY-PASS DEVICES FOR WATER DIVERSIONS OR OBSTRUCTIONS

498.301Â Â Â Â  Policy

498.306Â Â Â Â  Screening or by-pass devices for water diversions; fees; costs

498.316Â Â Â Â  Exemption from screening or by-pass devices

498.321Â Â Â Â  Screening or by-pass standards

498.326Â Â Â Â  Department guidelines for screening and by-pass projects; expenditure of funds

498.336Â Â Â Â  Statutes not construed to limit ability to acquire funding for screening or by-pass devices

498.341Â Â Â Â  Additional funding

498.346Â Â Â Â  Injunction to require compliance with screening or by-pass requirements

OUTDOOR CLUB REGULATION

498.400Â Â Â Â  Definitions for ORS 498.400 to 498.464

498.406Â Â Â Â  License to operate certain outdoor clubs required; promotional activities for sale of membership without license prohibited

498.412Â Â Â Â  Application of ORS 498.406

498.418Â Â Â Â  License application; form; fee

498.424Â Â Â Â  Report to commission required; suspension of license pending investigation of reported information

498.432Â Â Â Â  Notice to applicant upon receipt of license application; order granting or denying license; procedure

498.438Â Â Â Â  Investigatory power of commission over outdoor clubs required to be licensed

498.444Â Â Â Â  Information developed in licensing process as public record

498.452Â Â Â Â  Grounds for denial or revocation of license

498.458Â Â Â Â  Term of license; renewal fee

498.464Â Â Â Â  Commission authority to restrain violations of outdoor club laws

PENALTIES

498.993Â Â Â Â  Penalty for violation of outdoor club laws

GENERAL PROTECTIVE PROVISIONS

Â Â Â Â Â  498.002 Wildlife as state property; taking, angling, hunting or trapping in violation of wildlife law or rules prohibited. (1) Wildlife is the property of the state. No person shall angle for, take, hunt, trap or possess, or assist another in angling for, taking, hunting, trapping or possessing any wildlife in violation of the wildlife laws or of any rule promulgated pursuant thereto.

Â Â Â Â Â  (2) No person shall angle for, take, hunt or trap, or assist another in angling for, taking, hunting or trapping any wildlife while intentionally violating ORS 164.245 to 164.270 or 498.120. [1973 c.723 Â§73; 1993 c.440 Â§1; 2003 c.656 Â§10]

Â Â Â Â Â  498.005 [Amended by 1971 c.658 Â§26; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.006 Chasing or harassing wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall chase, harass, molest, worry or disturb any wildlife except while engaged in lawfully angling for, taking, hunting or trapping such wildlife. [1973 c.723 Â§74; 2003 c.656 Â§11]

Â Â Â Â Â  498.010 [Repealed by 1957 c.249 Â§1]

Â Â Â Â Â  498.012 Taking wildlife causing damage, posing public health risk or that is public nuisance. (1) Nothing in the wildlife laws is intended to prevent any person from taking any wildlife that is causing damage, is a public nuisance or poses a public health risk on land that the person owns or lawfully occupies. However, no person shall take, pursuant to this subsection, at a time or under circumstances when such taking is prohibited by the State Fish and Wildlife Commission, any game mammal or game bird, fur-bearing mammal or nongame wildlife species, unless the person first obtains a permit for such taking from the commission.

Â Â Â Â Â  (2)(a) Nothing in subsection (1) of this section requires a permit for the taking of cougar, bobcat, red fox or bear pursuant to that subsection. However, any person who takes a cougar, bobcat, red fox or bear must have in possession written authority therefor from the landowner or lawful occupant of the land that complies with subsection (4) of this section.

Â Â Â Â Â  (b) Nothing in subsection (1) of this section requires the commission to issue a permit for the taking of any wildlife species for which a U. S. Fish and Wildlife Service permit is required pursuant to the Migratory Bird Treaty Act (16 U.S.C. Â§Â§703 to 711), as amended.

Â Â Â Â Â  (3) Any person who takes, pursuant to subsection (1) of this section, any cougar, bobcat, red fox, bear, game mammal, game bird, fur-bearing mammal or wildlife species whose survival the commission determines is endangered shall immediately report the taking to a person authorized to enforce the wildlife laws, and shall dispose of the wildlife in such manner as the commission directs. In determining procedures for disposal of bear and cougar, the commission shall direct the State Department of Fish and Wildlife to first offer the animal to the landowner incurring the damage.

Â Â Â Â Â  (4) The written authority from the landowner or lawful occupant of the land required by subsection (2) of this section for the taking of cougar, bobcat, red fox or bear must set forth all of the following:

Â Â Â Â Â  (a) The date of issuance of the authorization;

Â Â Â Â Â  (b) The name, address, telephone number and signature of the person granting the authorization;

Â Â Â Â Â  (c) The name, address and telephone number of the person to whom the authorization is granted;

Â Â Â Â Â  (d) The wildlife damage control activities to be conducted, whether for bear, cougar, red fox or bobcat; and

Â Â Â Â Â  (e) The expiration date of the authorization, which shall be not later than one year from the date of issuance of the authorization.

Â Â Â Â Â  (5) Any regional office of the State Department of Fish and Wildlife ordering the disposal of an animal under subsection (3) of this section shall file a report with the State Fish and Wildlife Director within 30 days after the disposal. The report shall include but need not be limited to the loss incurred, the financial impact and the disposition of the animal. The director shall compile all reports received under this subsection on a bimonthly basis. The reports compiled by the director shall be available to the public upon request.

Â Â Â Â Â  (6) As used in this section:

Â Â Â Â Â  (a) ÂDamageÂ means loss of or harm inflicted on land, livestock or agricultural or forest crops.

Â Â Â Â Â  (b) ÂNongame wildlifeÂ has the meaning given that term in ORS 496.375.

Â Â Â Â Â  (c) ÂPublic nuisanceÂ means loss of or harm inflicted on gardens, ornamental plants, ornamental trees, pets, vehicles, boats, structures or other personal property. [1973 c.723 Â§75; 1977 c.136 Â§2; 1979 c.399 Â§3; 1985 c.332 Â§1; 1985 c.489 Â§1a; 1999 c.531 Â§1; 2003 c.248 Â§1]

Â Â Â Â Â  498.015 [Amended by 1959 c.529 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.016 Taking crippled or helpless wildlife. Nothing in the wildlife laws is intended to prohibit any person from killing any crippled or helpless wildlife when the killing is done for a humane purpose. Any person so killing any wildlife shall immediately report such killing to a person authorized to enforce the wildlife laws, and shall dispose of the wildlife in such manner as the State Fish and Wildlife Commission directs. [1973 c.723 Â§76]

Â Â Â Â Â  498.019 Purchase, sale or exchange of hides, antlers and other parts of deer, elk and antelope; records required. (1) If the State Fish and Wildlife Commission, pursuant to its authority under ORS 498.022, establishes a license for the purchase of deer, elk and antelope hides and antlers, any person holding such license shall also be authorized to purchase, sell or exchange, or offer to purchase, sell or exchange, the hooves, dewclaws and sinews of deer, elk and antelope.

Â Â Â Â Â  (2) A licensee under subsection (1) of this section shall maintain a record of transactions involving specimens of deer, elk or antelope. The record shall be in such form and contain such information as the commission, by rule, prescribes to accurately indicate the date, type and number of specimens received and the name and address of the person with whom such transaction was made. [1995 c.711 Â§2]

Â Â Â Â Â  498.020 [Amended by 1959 c.529 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.022 Purchase, sale or exchange of wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall purchase, sell or exchange, or offer to purchase, sell or exchange any wildlife, or any part thereof. [1973 c.723 Â§77]

Â Â Â Â Â  498.025 [Amended by 1961 c.276 Â§1; renumbered 498.820]

Â Â Â Â Â  498.026 Transaction in threatened or endangered wildlife species prohibited. (1) Except as provided in subsection (2) of this section, no person shall take, import, export, transport, purchase or sell, or attempt to take, import, export, transport, purchase or sell, any threatened species or endangered species, or the skin, hides or other parts thereof, or any article made in whole or in part from the skin, hide or other parts of any threatened species or endangered species.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section is intended to prevent the taking, importation, transportation or sale of any threatened species or endangered species in such manner as may be authorized in ORS 496.172, 497.218 to 497.238, 497.298 or 497.308.

Â Â Â Â Â  (3) Nothing in this section applies to the resale of used skins, hides or other parts of a threatened species or endangered species or an article made in whole or part thereof if the seller acquired the item sold prior to October 5, 1973. [1973 c.425 Â§2; 1977 c.242 Â§1; 1987 c.686 Â§6]

Â Â Â Â Â  498.027 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.028 [1955 c.506 Â§1; 1961 c.143 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.029 Purchase, sale or exchange of fox, skunk or raccoon prohibited; exceptions. (1) No person shall offer for sale, trade, barter or exchange as a household pet any fox, skunk or raccoon.

Â Â Â Â Â  (2) An animal specified in subsection (1) of this section may be offered for sale, trade, barter or exchange to a public park, zoo, museum or educational institution for educational, medical, scientific or exhibition purposes if the organization possesses a permit from the State Fish and Wildlife Commission. The commission may refuse to issue a permit if the commission finds that the organization requesting the permit does not have physical facilities adequate to maintain the animal in health and safety and to prevent the escape of the animal from confinement. [1979 c.560 Â§2]

Â Â Â Â Â  498.030 [Amended by 1971 c.658 Â§27; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.032 Angling or hunting for compensation in violation of wildlife laws or rules prohibited. No person shall angle for or hunt, or offer to angle for or hunt, for compensation, any wildlife in violation of any provision of the wildlife laws or any rule promulgated pursuant thereto. [1973 c.723 Â§78]

Â Â Â Â Â  498.035 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.036 Possession in field of skinned or plucked wildlife prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall possess in the field or forest, or in transit from the field or forest, the carcass of any wildlife that has been skinned, plucked or mutilated in any manner so that the sex, size or species of the wildlife cannot be determined. [1973 c.723 Â§79]

Â Â Â Â Â  498.040 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.041 [1965 c.507 Â§Â§2,3,4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.042 Removal of parts of wildlife and waste of wildlife prohibited. (1) No person shall remove from the carcass of any game mammal or game bird, the head, antlers, horns, hide or plumage, and utilize only those parts so removed, except:

Â Â Â Â Â  (a) When engaged in lawful trapping activities.

Â Â Â Â Â  (b) When utilizing those game mammals or game birds that the State Fish and Wildlife Commission by rule declares to be inedible.

Â Â Â Â Â  (2) No person shall waste any edible portion of any game mammal, game bird or game fish or the pelt of any fur-bearing mammal. [1973 c.723 Â§80]

Â Â Â Â Â  498.045 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.046 Making toxic substances accessible to wildlife prohibited. No person shall place any toxic substance where it is accessible to wildlife unless the substance used and the method of application is approved by the state governmental agencies having authority to prescribe or implement environmental control programs. [1973 c.723 Â§81]

Â Â Â Â Â  498.050 [Amended by 1965 c.507 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.052 Releasing domestically raised or imported wildlife without permit prohibited. No person shall release within this state any domestically raised wildlife or wildlife brought to this state from any place outside this state unless the person first obtains a permit therefor from the State Fish and Wildlife Commission. [1973 c.723 Â§82]

Â Â Â Â Â  498.055 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.056 Aiming rifle from moving motor vehicle prohibited. No person who is the occupant of a motor vehicle that is moving on a road open to the public shall aim a rifle or other firearm from the motor vehicle at a time when the hunting of wildlife is lawful. [1993 c.440 Â§4]

Â Â Â Â Â  498.060 [Amended by 1961 c.269 Â§1; repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.065 [Amended by 1953 c.196 Â§2; 1961 c.269 Â§2; repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.070 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.075 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.080 [Repealed by 1969 c.60 Â§1]

Â Â Â Â Â  498.085 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.090 [Repealed by 1955 c.162 Â§1]

Â Â Â Â Â  498.095 [Amended by 1967 c.166 Â§2; 1971 c.517 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.100 [Amended by 1967 c.523 Â§12; 1967 c.594 Â§4; repealed by 1973 c.723 Â§130]

HUNTING AND TRAPPING RESTRICTIONS

Â Â Â Â Â  498.102 Use of dogs to hunt or track game mammals or birds. (1) Any dog that is not wearing a collar with a license number thereon in compliance with ORS 609.100 that is found unlawfully hunting, running or tracking any game mammal or game bird may be killed at such time by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (2) If a dog that is found unlawfully hunting, running or tracking any game mammal or game bird is wearing a collar with a license number thereon in compliance with ORS 609.100, the owner of the dog shall be notified by any person authorized to enforce the wildlife laws. If the owner or reputed owner of the dog disclaims ownership of the dog, the dog may be killed at such time by a person authorized to enforce the wildlife laws.

Â Â Â Â Â  (3) If the owner of a dog has been notified that the dog has been found unlawfully hunting, running or tracking game mammals or game birds and thereafter fails to prevent the dog from unlawfully hunting, running or tracking game mammals or game birds, such dog may be killed by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (4) No person shall permit any dog the person owns to unlawfully hunt, run or track any game mammal or game bird. [1973 c.723 Â§84]

Â Â Â Â Â  498.105 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.106 Competitive field trials for hunting dogs. Competitive field trials for hunting dogs may be held at such times and places and under such conditions as the State Fish and Wildlife Commission may prescribe by rule. [1973 c.723 Â§85]

Â Â Â Â Â  498.110 [Amended by 1953 c.157 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.112 Use of live birds for competitive shooting prohibited. No person shall use any live bird as a target for the purpose of competitive shooting. [1973 c.723 Â§86]

Â Â Â Â Â  498.115 [Amended by 1953 c.178 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.120 Hunting on anotherÂs cultivated or enclosed land. (1) No person shall hunt upon the cultivated or enclosed land of another without first obtaining permission from the owner or lawful occupant thereof, or the agent of such owner or occupant. No prosecution shall be commenced under this section except upon written complaint filed with a magistrate. The complaint shall be verified by the oath of the owner or lawful occupant of the cultivated or enclosed land, or the agent of such owner or occupant.

Â Â Â Â Â  (2) For the purpose of subsection (1) of this section, the boundaries of ÂenclosedÂ land may be indicated by wire, ditch, hedge, fence, water or by any visible or distinctive lines that indicate a separation from the surrounding or contiguous territory, and includes the established and posted boundaries of Indian reservations established by treaties of the United States and the various Indian tribes. [Amended by 1959 c.318 Â§1; 1971 c.580 Â§1; 1973 c.723 Â§83]

Â Â Â Â Â  498.125 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.126 Hunting or assisting others to hunt or locate game animals or birds by aircraft prohibited; exemption; rules. (1) A person may not:

Â Â Â Â Â  (a) Hunt game mammals or game birds from or with the aid of an aircraft.

Â Â Â Â Â  (b) Transmit from an aircraft to a person not in the aircraft information regarding the location of any game mammals or game birds.

Â Â Â Â Â  (c) Otherwise use an aircraft to assist another person in hunting or locating game mammals or game birds for the purpose of hunting.

Â Â Â Â Â  (2) A person may not hunt any game mammal within eight hours after having been transported by aircraft to or from any place other than a recognized airport that the Oregon Department of Aviation has licensed as a public use airport, registered as a personal use airport or specifically exempted from licensing or registration.

Â Â Â Â Â  (3) Every pilot shall maintain a log book that shows the names and addresses of record of the persons transported, point of departure, point of destination, time and date of each flight that the pilot makes in an aircraft within this state to transport a person to or from any place to hunt. The log book is subject to inspection by any person authorized to enforce the wildlife laws.

Â Â Â Â Â  (4)(a) Notwithstanding subsections (1) to (3) of this section, and except as provided in subsection (5) of this section, the State Department of Fish and Wildlife, or its agents, may conduct wildlife management activities necessary for scientific research or, in emergency situations, to protect human safety, wildlife species or property by:

Â Â Â Â Â  (A) Hunting game mammals or game birds from or with the aid of an aircraft; or

Â Â Â Â Â  (B) Transmitting from an aircraft information regarding the location of any game mammal or game bird.

Â Â Â Â Â  (b) The State Fish and Wildlife Commission shall define by rule the terms Âemergency situationsÂ and ÂnecessaryÂ for purposes of implementation of this section.

Â Â Â Â Â  (5) If the definition of Âgame mammalÂ in ORS 496.004 is modified to include wolves, then the department may conduct wolf management activities under this section only under a statewide wolf management plan adopted by the commission. [1973 c.723 Â§87; 1987 c.277 Â§1; 1989 c.448 Â§1; 1999 c.935 Â§30; 2003 c.566 Â§1; 2003 c.762 Â§1]

Â Â Â Â Â  498.130 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.132 [1953 c.184 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.135 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.136 Hunting from motor-propelled vehicle restricted; rules. (1) Except as provided in subsection (2) of this section, a person may not hunt wildlife from a motor-propelled vehicle.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission, by rule, may authorize hunting from a motor-propelled vehicle by a person with a disability or for the purpose of alleviating damage by wildlife to other resources.

Â Â Â Â Â  (3)(a) Nothing in the wildlife laws, or rules adopted pursuant thereto, is intended to prohibit the companion of a person with a disability who is lawfully hunting from a motor-propelled vehicle from killing an animal wounded by the person and applying to the animal the tag issued to the person for the taking of the animal, even if the companion has already validated any tag required for the taking of such an animal.

Â Â Â Â Â  (b) For purposes of this subsection, ÂcompanionÂ means a person who does not have a disability. [1973 c.723 Â§88; 1987 c.292 Â§1; 1999 c.25 Â§8; 2007 c.70 Â§278]

Â Â Â Â Â  498.140 [Amended by 1955 c.64 Â§1; 1961 c.122 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.142 Hunting with artificial light restricted; rules. (1) Except as provided in subsection (2) of this section, no person shall hunt wildlife with the aid of any artificial light.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission, by rule, may authorize hunting with the aid of an artificial light for the purpose of taking raccoon, opossum or bobcat or to alleviate damage by wildlife to other resources. [1973 c.723 Â§88a; 1977 c.136 Â§3]

Â Â Â Â Â  498.145 [Renumbered 498.272]

Â Â Â Â Â  498.146 Shining artificial light on game mammal, predatory animal or livestock while in or near motor vehicle and while in possession of weapon restricted. (1) No person shall cast from a motor vehicle or from within 500 feet of a motor vehicle an artificial light upon any game mammal, predatory animal or livestock while there is in the possession or in the immediate physical presence of the person a weapon with which the game mammal, predatory animal or livestock could be killed.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to a person who casts artificial light upon a game mammal, predatory animal or livestock:

Â Â Â Â Â  (a) From the headlights of a motor vehicle that is being operated on a road in the usual manner, if that person makes no attempt to kill the game mammal or livestock; or

Â Â Â Â Â  (b) When the weapon that person has in the possession or immediate physical presence of the person is disassembled or stored, or in the trunk or storage compartment of a motor vehicle; or

Â Â Â Â Â  (c) On land owned or lawfully occupied by that person; or

Â Â Â Â Â  (d) On publicly owned land when that person has an agreement with the public body to use that property.

Â Â Â Â Â  (3) As used in this section, Âpredatory animalÂ has the meaning for that term provided in ORS 610.002. [1973 c.542 Â§2; 1975 c.791 Â§2]

Â Â Â Â Â  498.150 [1971 c.223 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.152 Agreements restricting parking or use of motor vehicles on certain lands. (1) The State Fish and Wildlife Commission may enter into agreements with the owners or lawful possessors of land to restrict the operation or parking of motor-propelled vehicles on the land when the commission determines that such operation or parking is damaging wildlife or wildlife habitat.

Â Â Â Â Â  (2) An agreement shall restrict the types and uses of motor-propelled vehicles on the land and shall specify the times and places that such restrictions apply.

Â Â Â Â Â  (3) The commission shall cause notice of the restrictions, including the effective date thereof, to be posted on the main traveled roads entering the area to which the restrictions apply.

Â Â Â Â Â  (4) Nothing in this section authorizes the establishment of any restrictions that impede normal forest or range management operations. [1973 c.723 Â§89; 1987 c.798 Â§1]

Â Â Â Â Â  498.153 Parking vehicle in violation of restrictions; vehicle owner subject to penalty; defense. (1) A person who operates or parks a motor-propelled vehicle in violation of restrictions established and posted under ORS 498.152 commits an offense punishable as provided in ORS 496.992.

Â Â Â Â Â  (2) Except as otherwise provided in subsection (1) of this section, a person who is the owner of an unattended motor-propelled vehicle parked in violation of restrictions established and posted under ORS 498.152 is guilty of a Class A violation without regard to culpable mental state.

Â Â Â Â Â  (3) It is an affirmative defense to a prosecution under subsection (2) of this section that the use of the vehicle was not authorized by the owner, either expressly or by implication. [1987 c.798 Â§3; 1999 c.1051 Â§194]

Â Â Â Â Â  498.154 Notice adequate to charge defendant; delivery or posting; jurisdiction. (1) In all prosecutions under ORS 498.153 (2), it shall be sufficient for a police officer to charge the defendant by an unsworn written notice if the notice clearly states:

Â Â Â Â Â  (a) The date, place and nature of the charge.

Â Â Â Â Â  (b) The time and place for defendantÂs appearance in court.

Â Â Â Â Â  (c) The name of the issuing officer.

Â Â Â Â Â  (d) The license number of the vehicle.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall either be delivered to the defendant or placed in a conspicuous place upon the vehicle involved in the violation. A duplicate original of the notice shall serve as the complaint in the case when it is filed with the court. The issuing officer need not have observed the act of parking, but need only have observed that the vehicle appeared to be parked in violation of restrictions established and posted under ORS 498.152.

Â Â Â Â Â  (3) A circuit court and a justice court have concurrent jurisdiction over the offenses described in ORS 498.153 committed within the county. [1987 c.798 Â§4; 1995 c.658 Â§108]

Â Â Â Â Â  498.155 Failure to appear; issuance of warrant. If a vehicle owner cited under ORS 498.154 to appear in a circuit or justice court upon an alleged parking offense fails to appear on or before the date and time stated on the citation, the court and the Department of Transportation may take such actions as are otherwise authorized by law under the Oregon Vehicle Code in the case of a failure to appear, except that in no case may a warrant of arrest be issued nor a criminal prosecution for failure to appear be commenced unless the citing or prosecuting authority, more than 10 days prior thereto, has sent a letter to the registered owner at the address shown upon the vehicle registration records of the department advising such owner of the charge pending and informing the owner that the owner may be subject to arrest if the owner does not appear in the court within 10 days to answer the charge. The letter must be sent by certified mail, restricted delivery, return receipt requested. A warrant of arrest may not be issued, nor a criminal prosecution for failure to appear be commenced if such a letter has not been sent or if the owner appears in court to answer the charge within 10 days after receiving the letter. [1987 c.798 Â§5; 1993 c.741 Â§69; 1995 c.658 Â§109; 1999 c.1051 Â§274]

Â Â Â Â Â  498.158 Hunting or trapping wildlife in certain governmental districts restricted. (1) Except as provided in ORS 448.305 and in subsection (2) of this section, no person shall hunt or trap any wildlife within the boundaries of any city, public park, cemetery or on any school lands.

Â Â Â Â Â  (2) No hunting or trapping shall be allowed on any lands within the boundaries of any city, public park or on any school lands unless:

Â Â Â Â Â  (a) The governing body or other agency that administers the affairs of the city, public park or school, after notice and hearing, authorizes such hunting or trapping by ordinance or resolution; and

Â Â Â Â Â  (b) The State Fish and Wildlife Commission, after notice and hearing, determines that such hunting or trapping would not adversely affect public safety or unreasonably interfere with other authorized uses of such lands. [1973 c.723 Â§90]

Â Â Â Â Â  498.160 [1971 c.223 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.164 Use of dogs or bait to hunt black bears or cougars; prohibitions; exemptions; penalties; rules. (1) Except as provided in subsections (2) to (4) of this section, a person may not use bait to attract or take black bears or use one or more dogs to hunt or pursue black bears or cougars.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits the use of bait or one or more dogs by employees or agents of county, state or federal agencies while acting in their official capacities.

Â Â Â Â Â  (3)(a) As allowed by subsection (2) of this section, the State Department of Fish and Wildlife is authorized to appoint persons to act as agents for the department for the purpose of using one or more dogs to hunt or pursue black bears or cougars. Such hunt or pursuit must be in compliance with any black bear management plan and any cougar management plan adopted by rule by the State Fish and Wildlife Commission. An agent acts on the departmentÂs behalf and, subject to the departmentÂs direction and control, implements specific management programs of the department. An agent may not engage in any other hunting or pursuit while acting on the departmentÂs behalf.

Â Â Â Â Â  (b) The department shall:

Â Â Â Â Â  (A) Make the appointment in written form; and

Â Â Â Â Â  (B) Ensure that the written appointment is available to the public for review at the main office of the department in
Salem
.

Â Â Â Â Â  (c) Upon appointment of an agent by the department, the department shall fix the compensation of the agent and prescribe the duties of the agent. The authority of the agent to act shall be limited to the terms set forth in the written appointment under paragraph (b) of this subsection.

Â Â Â Â Â  (d) The commission shall adopt by rule a process and criteria for selecting and training persons to act as agents pursuant to subsection (3)(a) of this section. The process and criteria shall include, but are not limited to, the qualifications and training for agents and are to cover any guidelines, policies or codes of conduct of the department regarding firearms, first aid, all-terrain vehicles and snowmobiles and the use of alcohol or drugs. The department may also require fingerprints as specified in ORS 496.121 for the purpose of requesting state or nationwide criminal records checks.

Â Â Â Â Â  (4) Nothing in subsection (1) of this section prohibits the use of bait or dogs by persons for the taking of black bears or cougars in accordance with the provisions of ORS 498.012 relating to taking wildlife that is causing damage.

Â Â Â Â Â  (5) Any person who violates subsection (1) of this section commits a Class A misdemeanor and, upon conviction, shall in addition to appropriate criminal penalties have his or her privilege to apply for any hunting license suspended for a period of five years for a first offense and permanently suspended for any subsequent offense.

Â Â Â Â Â  (6) For the purposes of this section, ÂbaitÂ means any material placed for the purpose of attracting or attempting to attract bears. [1995 c.4 Â§1; 2003 c.248 Â§2; 2007 c.675 Â§1]

Â Â Â Â Â  Note: The amendments to 498.164 by section 2, chapter 675,
Oregon
Laws 2007, become operative January 2, 2014. See section 3, chapter 675, Oregon Laws 2007. The text that is operative on and after January 2, 2014, is set forth for the userÂs convenience.

Â Â Â Â Â  498.164. (1) Except as provided in subsections (2) and (3) of this section, a person may not use bait to attract or take black bears or use one or more dogs to hunt or pursue black bears or cougars.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits the use of bait or one or more dogs by employees or agents of county, state or federal agencies while acting in their official capacities.

Â Â Â Â Â  (3) Nothing in subsection (1) of this section prohibits the use of bait or dogs by persons for the taking of black bears or cougars in accordance with the provisions of ORS 498.012 relating to taking wildlife that is causing damage.

Â Â Â Â Â  (4) Any person who violates subsection (1) of this section commits a Class A misdemeanor and, upon conviction, shall in addition to appropriate criminal penalties have his or her privilege to apply for any hunting license suspended for a period of five years for a first offense and permanently suspended for any subsequent offense.

Â Â Â Â Â  (5) For the purposes of this section, ÂbaitÂ means any material placed for the purpose of attracting or attempting to attract bears.

Â Â Â Â Â  Note: 498.164 was adopted by the people by initiative petition but was not added to or made a part of ORS chapter 498 or any series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.166 Bears or cougars posing threat to human safety. (1) Notwithstanding the licensing and tag requirements of ORS 497.102 and 497.112, a person may take a cougar or bear that poses a threat to human safety.

Â Â Â Â Â  (2) Any person who takes a cougar or bear pursuant to subsection (1) of this section shall immediately report the taking to a person authorized to enforce the wildlife laws and shall dispose of the animal in such manner as the State Fish and Wildlife Commission directs.

Â Â Â Â Â  (3) Any regional office of the State Department of Fish and Wildlife ordering the disposal of an animal under subsection (2) of this section shall file a report with the State Fish and Wildlife Director within 30 days after the disposal. The report shall include but need not be limited to the disposition of the animal, the events leading to the taking of the animal and any injury caused by the animal to humans or domesticated animals. The director shall compile all reports received under this subsection on a bimonthly basis. The reports compiled by the director shall be available to the public upon request.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂStructureÂ includes a building being used as a residence, a building located on land actively used for agricultural, timber management, ranching or construction purposes or a building used as part of a business.

Â Â Â Â Â  (b) ÂThreat to human safetyÂ means the exhibition by a cougar or bear of one or more of the following behaviors:

Â Â Â Â Â  (A) Aggressive actions directed toward a person or persons, including but not limited to charging, false charging, growling, teeth popping and snarling.

Â Â Â Â Â  (B) Breaking into, or attempting to break into, a residence.

Â Â Â Â Â  (C) Attacking a pet or domestic animal as defined in ORS 167.310.

Â Â Â Â Â  (D) Loss of wariness of humans, displayed through repeated sightings of the animal during the day near a permanent structure, permanent corral or mobile dwelling used by humans at an agricultural, timber management, ranching or construction site. [2001 c.431 Â§2]

Â Â Â Â Â  Note: 498.166 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 498 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.170 Hunters who have a visual impairment. (1) A person who does not have a visual impairment and who accompanies a hunter who possesses a visually impaired hunter license may:

Â Â Â Â Â  (a) Assist the hunter in selecting a game animal or bird;

Â Â Â Â Â  (b) Assist the aiming or sighting of a firearm;

Â Â Â Â Â  (c) Advise the hunter when to fire a firearm;

Â Â Â Â Â  (d) Shoot a game animal or bird on behalf of the hunter while in the immediate presence of the hunter; and

Â Â Â Â Â  (e) Tag and retrieve game animals and birds on behalf of the hunter.

Â Â Â Â Â  (2) The person accompanying a hunter who has a visual impairment shall be required to possess a valid hunting license. The person accompanying a hunter who has a visual impairment may also hunt game animals or birds if the person possesses the appropriate tags, permits and stamps for the area and time period.

Â Â Â Â Â  (3) A hunter who possesses a visually impaired hunter license must comply with all other tag, permit and stamp requirements of the State Fish and Wildlife Commission and applicable hunting laws.

Â Â Â Â Â  (4) As used in this section, Âhunter who has a visual impairmentÂ means a person who files proof with the commission that the personÂs central visual acuity does not exceed 20/200 in the better eye with best correction or that the personÂs visual acuity, if better than 20/200, is accompanied by a limit to the field of vision to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. [1997 c.407 Â§1; 2007 c.70 Â§279]

Â Â Â Â Â  Note: 498.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 498 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.172 Trap check requirements. (1) A person holding a license issued under ORS 497.142 may not set a trap for fur-bearing mammals without checking the trap at least once during each 48-hour period.

Â Â Â Â Â  (2) A person may not set a trap for a predatory animal, as defined in ORS 610.002, without checking the trap on a regular basis. [2001 c.562 Â§2]

Â Â Â Â Â  Note: 498.172 was added to and made a part of the wildlife laws by legislative action but was not added to ORS chapter 498 or any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.202 [1973 c.723 Â§91; 1981 c.510 Â§1; repealed by 1997 c.12 Â§2]

Â Â Â Â Â  498.205 [Amended by 1973 c.723 Â§109; renumbered 501.400]

ANGLING RESTRICTIONS; FISH PROTECTIVE PROVISIONS

Â Â Â Â Â  498.208 Use of electricity or foreign substances to take game fish prohibited; rules. (1) Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall:

Â Â Â Â Â  (a) Use in any body of water any electric current that may attract, frighten, retard, stun, kill or obstruct the movement of any game fish.

Â Â Â Â Â  (b) Place in any body of water any foreign substance such as blood or fish offal or any gas, chemical, drug or powder that may attract, frighten, retard, stun, kill or obstruct the movement of any game fish.

Â Â Â Â Â  (c) Use in any body of water any explosive device for the purpose of taking game fish.

Â Â Â Â Â  (2) No person shall possess any game fish that the person knows or has reason to know was taken in violation of subsection (1) of this section. [1973 c.723 Â§92]

Â Â Â Â Â  498.210 [Amended by 1973 c.723 Â§110; renumbered 501.405]

Â Â Â Â Â  498.215 [Amended by 1973 c.723 Â§111; renumbered 501.425]

Â Â Â Â Â  498.216 Angling from fishways restricted; rules. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall trespass upon or angle from any fishway or angle within an area of a body of water bounded by a line extending across the body of water 200 feet above the upper end of a fishway and a line across the body of water 200 feet below the lower end of a fishway. [1973 c.723 Â§93]

Â Â Â Â Â  498.220 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.222 Transportation or release of fish without permit prohibited. (1) No person shall:

Â Â Â Â Â  (a) Transport any live fish unless the person has first obtained a permit therefor from the State Fish and Wildlife Commission.

Â Â Â Â Â  (b) Release or attempt to release into any body of water any live fish that was not taken from that body of water, unless the person has first obtained a permit therefor from the commission.

Â Â Â Â Â  (2) The commission may refuse to issue the permit referred to in subsection (1)(b) of this section if the commission finds that release of the fish into a body of water would adversely affect existing fish populations.

Â Â Â Â Â  (3) Subsection (1)(a) of this section does not apply to live fish that are for aquaria use. [1973 c.723 Â§94]

Â Â Â Â Â  498.225 [Amended by 1965 c.20 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.228 Possession of fish taken outside state restricted. (1) Except as provided in subsection (2) of this section:

Â Â Â Â Â  (a) No person shall possess or import into this state from the waters of the
Pacific Ocean
beyond the boundaries of this state any game fish unless the person has in possession those valid angling licenses, tags and permits required therefor by the wildlife laws or rules promulgated pursuant thereto.

Â Â Â Â Â  (b) No person shall possess or import into this state from any waters beyond the boundaries of this state any game fish in excess of the amount prescribed by the wildlife laws or rules promulgated pursuant thereto.

Â Â Â Â Â  (2) Subsection (1) of this section does not apply to:

Â Â Â Â Â  (a) The possession or importation of fish taken pursuant to the commercial fishing laws; or

Â Â Â Â Â  (b) The possession or importation of fish taken in the waters of another state, a territory of the United States or a foreign country pursuant to the laws of such state, territory or foreign country. [1973 c.723 Â§95]

Â Â Â Â Â  498.230 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.234 Protection of finfish and shellfish from introduction of disease; rules; exceptions; rules. (1) The State Fish and Wildlife Commission shall, by rule, establish a program to protect all finfish and shellfish in waters of this state, both public and private, from infection by the introduction of detrimental fish diseases.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section shall not apply to live aquaria species imported or transported for aquaria use unless those species are reared in facilities from which effluent directly enters waters of this state.

Â Â Â Â Â  (3) The requirements of subsection (1) of this section are in addition to any other requirement of law, or rule promulgated pursuant thereto, regarding the importation into this state of live game fish or game fish eggs. [1973 c.723 Â§96; 1987 c.294 Â§1]

Â Â Â Â Â  498.235 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.240 [Amended by 1967 c.523 Â§13; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.242 Possession of walking catfish and piranha restricted. (1) Except as provided in subsections (2) and (3) of this section, no person shall possess any live fish of the various species:

Â Â Â Â Â  (a) Of the family Clariidae, commonly known as walking catfish; or

Â Â Â Â Â  (b) Of the subfamily Serrasalminae of the family Characidae, commonly known as caribe or piranha.

Â Â Â Â Â  (2) A public park, zoo, museum or educational institution may possess any of the fish referred to in subsection (1) of this section for educational, medical, scientific or exhibition purposes if the organization first obtains a permit from the State Fish and Wildlife Commission. The commission may refuse to issue the permit if the commission finds that the organization requesting the permit has physical facilities for holding the fish that are inadequate to prevent their escape from confinement.

Â Â Â Â Â  (3) Subsections (1) and (2) of this section do not prohibit the possession or require a permit for the possession of live fish that are of the genera Pygocentrus, Serrasalmus or Pristobrycon that are carnivorous fish in the subfamily Serrasalminae, from the family Characidae, commonly known as piranha or caribe. [1973 c.723 Â§97; 1995 c.355 Â§1]

Â Â Â Â Â  498.245 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.246 [1995 s.s. c.3 Â§41a; repealed by 1996 c.7 Â§2 (498.247 enacted in lieu of 498.246)]

Â Â Â Â Â  498.247 Protection of juvenile salmonids from cormorants. (1) The State Fish and Wildlife Commission shall issue not more than three permits annually for activities involving the protection of juvenile salmonids from cormorants (Phalacrocoracidae) on
Oregon
coastal river systems between
Cape
Falcon
and Cascade Head.

Â Â Â Â Â  (2) Activities authorized under the permits shall not include the killing, trapping or other taking of cormorants.

Â Â Â Â Â  (3) Persons to whom permits are issued may subcontract with others for the performance of protection activities. [1996 c.7 Â§3 (enacted in lieu of 498.246)]

Â Â Â Â Â  498.248 [1973 c.723 Â§98; 1987 c.488 Â§1; 1995 c.426 Â§5; renumbered 498.311 in 1995]

Â Â Â Â Â  498.250 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.252 [1989 c.933 Â§5; 1991 c.858 Â§3; repealed by 1995 c.426 Â§11]

Â Â Â Â Â  498.254 [1973 c.723 Â§99; repealed by 1987 c.488 Â§5]

Â Â Â Â Â  498.255 [Amended by 1957 c.253 Â§1; repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.256 [1989 c.933 Â§Â§6,7; 1995 c.426 Â§10; renumbered 498.326 in 1995]

Â Â Â Â Â  498.260 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.262 [1973 c.723 Â§100; 1987 c.488 Â§3; 1995 c.426 Â§8; renumbered 498.316 in 1995]

Â Â Â Â Â  498.265 [Repealed by 1955 c.160 Â§1]

Â Â Â Â Â  498.268 [1973 c.723 Â§101; renumbered 498.351 in 1995]

Â Â Â Â Â  498.270 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.272 [Formerly 498.145; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.274 [1973 c.723 Â§102; 1987 c.488 Â§4; 1995 c.426 Â§9; renumbered 498.346 in 1995]

Â Â Â Â Â  498.275 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.276 [1991 c.858 Â§9; renumbered 498.336 in 1995]

ANGLING CONTESTS

Â Â Â Â Â  498.279 Black bass and walleye angling contests; rules. (1) A person, or group of persons, may conduct, sponsor and participate in any competition or contest in which prizes are offered for the amount, quality, size, weight or other physical characteristics of black bass or walleye, provided that the rules of a competition or contest are prepared and distributed by the sponsors to the contestants and are administered and enforced by the sponsors. Such rules shall include, but are not limited to:

Â Â Â Â Â  (a) A requirement that the contestants use aerated live wells or other equipment so that all reasonable efforts are made to maintain the fish taken in a live and healthy condition.

Â Â Â Â Â  (b) A requirement that all fish caught that are in a healthy condition are immediately returned to the water where they were caught, after weighing. Black bass may be turned over to the State Department of Fish and Wildlife for restocking.

Â Â Â Â Â  (c) A requirement that bass tournament contestants use only artificial or other such prepared baits.

Â Â Â Â Â  (2) As used in this section, Âblack bassÂ means largemouth bass, smallmouth bass, redeye bass, spotted bass and all other basses of the genus Micropterus.

Â Â Â Â Â  (3) The State Fish and Wildlife Commission may adopt rules to limit the number of contests and participants, determine the location of contests and prescribe other terms and conditions regarding the conduct of contests under this section. [1981 c.510 Â§3; 1985 c.562 Â§1; 1987 c.299 Â§1; 2001 c.186 Â§1]

Â Â Â Â Â  498.280 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.284 [1989 c.373 Â§2; repealed by 2001 c.186 Â§3]

Â Â Â Â Â  498.285 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.286 Prize limitation. (1) Except as provided in subsection (2) of this section and ORS 498.279, no person shall conduct, sponsor or participate in any competition or contest in which any prize of a retail value of more than $1,000 is offered for the amount, quality, size, weight or other physical characteristic of game fish taken.

Â Â Â Â Â  (2) When a prize is offered that exceeds $1,000 for the amount, quality, size, weight or other physical characteristic of a game fish taken, the State Fish and Wildlife Commission, by rule, may limit the number of contests and participants, determine the location of contests and prescribe other terms and conditions regarding the conduct of contests. [1989 c.373 Â§4; 1997 c.12 Â§1; 2001 c.186 Â§2]

Â Â Â Â Â  498.290 [1961 c.129 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.295 [Repealed by 1957 c.235 Â§1]

Â Â Â Â Â  498.300 [Repealed by 1959 c.352 Â§5]

SCREENING AND BY-PASS DEVICES FOR WATER DIVERSIONS OR OBSTRUCTIONS

Â Â Â Â Â  498.301 Policy. It is the policy of the State of
Oregon
to prevent appreciable damage to game fish populations or populations of nongame fish that are classified as sensitive species, threatened species or endangered species by the State Fish and Wildlife Commission as the result of the diversion of water for nonhydroelectric purposes from any body of water in this state. [1993 c.478 Â§2]

Â Â Â Â Â  498.305 [Repealed by 1959 c.352 Â§5]

Â Â Â Â Â  498.306 Screening or by-pass devices for water diversions; fees; costs. (1) Any person who diverts water from any body of water in this state in which any fish, subject to the State Fish and Wildlife CommissionÂs regulatory jurisdiction, exist may be required to install, operate and maintain screening or by-pass devices to provide adequate protection for fish populations present at the water diversion in accordance with the provisions of this section.

Â Â Â Â Â  (2)(a) The State Department of Fish and Wildlife shall establish a cost-sharing program to implement the installation of screening or by-pass devices on not less than 150 water diversions or 150 cubic feet per second of diverted water per biennium. The department shall select the water diversions to be screened from the priority listing of diversions established by the department and reviewed by the Fish Screening Task Force. The installation of a screening or by-pass device may be required only if:

Â Â Â Â Â  (A) The water diversion is 30 cubic feet per second or more;

Â Â Â Â Â  (B) A new water right is issued for the water diversion;

Â Â Â Â Â  (C) The point of water diversion is transferred as described in ORS 540.525;

Â Â Â Â Â  (D) Fewer than 150 persons per biennium volunteer to request such installation on the diversions for which they are responsible; or

Â Â Â Â Â  (E) The Fish Screening Task Force has reviewed and approved the departmentÂs request to require installation of screening or by-pass devices in order to complete the screening of a stream system or stream reach.

Â Â Â Â Â  (b) The limitations on the number of diversions or cubic feet per second of diverted water to be screened as provided in this section do not prevent the installation of screening and by-pass devices for diversions by persons responsible for diversions who are willing to pay the full cost of installing screening and by-pass devices.

Â Â Â Â Â  (c) Cost-sharing program funds may not be provided under this subsection for screening or by-pass devices on a water diversion involving water rights issued on or after January 1, 1996, unless the Fish Screening Task Force finds there is good cause to allow an exception. The department shall give preference to diversions of 30 cubic feet per second or less when making cost-sharing program funds available.

Â Â Â Â Â  (3) When selecting diversions to be equipped with screening or by-pass devices, the department shall attempt to solicit persons who may volunteer to request the installation of such devices on the diversions for which they are responsible. When selecting diversions to be equipped with screening or by-pass devices, the department shall select those diversions that will provide protection to the greatest number of indigenous naturally spawning fish possible.

Â Â Â Â Â  (4) If the department constructs and installs the screening or by-pass device, a fee shall be assessed against the person responsible for the diversion in an amount that does not exceed 40 percent of the construction and installation costs of the device. The fee shall be paid into the Fish Screening Subaccount. If the person responsible for the diversion constructs and installs the by-pass or screening device, the person shall be reimbursed from the Fish Screening Subaccount or other state funds in an amount that does not exceed 60 percent of the actual construction and installation costs of the device.

Â Â Â Â Â  (5) The departmentÂs cost of major maintenance and repair of screening or by-pass devices shall be paid from the Fish Screening Subaccount.

Â Â Â Â Â  (6) The department is responsible for major maintenance and repair of screening or by-pass devices at water diversions of less than 30 cubic feet per second, and if failure by the department to perform major maintenance on or repair such devices results in damage or blockage to the water diversion on which a device has been installed, the person responsible for the water diversion shall give written notice of such damage or blockage to the department. If within seven days of the notice, the department fails to take appropriate action to perform major maintenance on or repair the device, and to repair any damage that has occurred, the person responsible for the water diversion may remove the device. If an emergency exists that will result in immediate damage to livestock or crops, the person responsible for the water diversion may remove the screening or by-pass device. A person required to comply with this section is responsible for minor maintenance and shall, in a timely manner, notify the department of the need for activities associated with major maintenance.

Â Â Â Â Â  (7) A person who diverts water at a rate of 30 cubic feet per second or more is responsible for all maintenance of an installed screening or by-pass device.

Â Â Â Â Â  (8) A person required to comply with this section may design, construct and install screening or by-pass devices adequate to prevent fish from leaving the body of water and entering the diversion or may request the department to design, construct and install such devices. However, if a person required to comply with this section fails to comply within 180 days after notice to comply by the department, the department shall design, install, operate and maintain on that personÂs water diversion appropriate screening or by-pass devices and shall charge and collect from the person the actual costs thereof in an amount not to exceed the average cost for diversions of that size.

Â Â Â Â Â  (9) If the diversion requiring screening or by-pass devices is located on public property, the department shall obtain from the property owner approval or permits necessary for such devices. Activities of the department pursuant to this section may not interfere with existing rights of way or easements of the person responsible for the diversion.

Â Â Â Â Â  (10)(a) The department or its agent has the right of ingress and egress to and from those places where screening or by-pass devices are required, doing no unnecessary injury to the property of the landowner, for the purpose of designing, installing, inspecting, performing major maintenance on or repairing such devices.

Â Â Â Â Â  (b) If a screening or by-pass device installed by the department must be removed or replaced due to inadequate design or faulty construction, the person responsible for the diversion shall bear no financial responsibility for its replacement or reconstruction.

Â Â Â Â Â  (c) If a screening or by-pass device installed by the person responsible for the diversion must be removed or replaced due to faulty construction, the person shall bear full financial responsibility for its replacement or reconstruction.

Â Â Â Â Â  (d) If the person responsible for a diversion on which a screening or by-pass device is installed fails to conduct appropriate inspection and minor maintenance, the department may perform such activities and charge and collect from the person responsible a fee not to exceed $150 for each required visit to the location of the screening or by-pass device.

Â Â Â Â Â  (e) If the department determines that a person must install, operate, maintain, repair or replace a screening or by-pass device under this section, the department shall notify the person, by registered mail, of the specific action the person is required to take. The person may request a contested case hearing before the State Fish and Wildlife Commission, to be conducted as provided in ORS chapter 183.

Â Â Â Â Â  (11) A person may not interfere with, tamper with, damage, destroy or remove in any manner not associated with regular and necessary maintenance procedures any screening or by-pass devices installed pursuant to this section.

Â Â Â Â Â  (12) The department may maintain an action to cover any costs incurred by the department when a person who is required to comply with this section fails to comply. Such action shall be brought in the circuit court for the county in which the screening or by-pass device is located.

Â Â Â Â Â  (13) Upon receiving notice from the department to comply with this section, a person responsible for a water diversion may be excused from compliance if the person demonstrates to the Fish Screening Task Force that:

Â Â Â Â Â  (a) The installation and operation of screening or by-pass devices would not prevent appreciable damage to the fish populations in the body of water from which water is being diverted.

Â Â Â Â Â  (b) Installation and operation of screening or by-pass devices would not be technically feasible.

Â Â Â Â Â  (c) Installation of screening or by-pass devices would result in undue financial hardship.

Â Â Â Â Â  (14)(a) Not later than January 1, 1996, the department, with the assistance of the Fish Screening Task Force and the Water Resources Department, shall establish and publish an updated priority listing of 3,500 water diversions in the state that should be equipped with screening or by-pass devices. Changes may be made to the list whenever deletions are made for any reason. The priority listing shall include the name and address of the person currently responsible for the water diversion, the location of the diversion, size of the diversion, type of screening or by-pass device required, estimated costs for construction and installation of screening or by-pass devices for the individual diversion and species of fish present in the water body. When developing the priority listing, the department shall base priorities for the installation of screening or by-pass devices on unscreened diversions on the following criteria:

Â Â Â Â Â  (A) Fish species status.

Â Â Â Â Â  (B) Fish numbers.

Â Â Â Â Â  (C) Fish migration.

Â Â Â Â Â  (D) Diversion size.

Â Â Â Â Â  (E) Diversion amount.

Â Â Â Â Â  (F) Any other criteria that the department, in consultation with the Fish Screening Task Force, considers appropriate.

Â Â Â Â Â  (b) Criteria identified in this subsection shall be given appropriate consideration by the department when updating its priority listing. The priority listing will be updated to give the highest priority to those diversions that save the greatest number of fish and simultaneously protect the greatest number of threatened or endangered fish species.

Â Â Â Â Â  (c) After the priority listing has been updated, the persons responsible for the diversions on the list shall be notified that their diversions appear on the list. Such persons also shall be furnished a description of the fish screening cost-sharing program.

Â Â Â Â Â  (d)(A) The department shall notify, by means of registered mail, each person responsible for the first 250 diversions on the priority listing on or before January 1, 1996. The department shall furnish information regarding the fish screening cost-sharing program to each person responsible for a diversion included in the first 250 diversions on the priority listing on or before January 1, 1996. A person may not be required to install a screening or by-pass device unless previously notified by the department of the requirement to install such devices.

Â Â Â Â Â  (B) On January 1 of each even-numbered year, the department shall notify each person responsible for a diversion included in the first 250 diversions on the priority listing. However, the department is not required to notify in a subsequent year any person previously notified. The department shall include with such notification information regarding the fish screening cost-sharing program.

Â Â Â Â Â  (C) Before any person is required to install a screening or by-pass device, the department shall confirm the need for the device through a visual, on-site inspection by appropriate staff of the fish screening division of the department, or a district biologist of the department.

Â Â Â Â Â  (15) As used in this section:

Â Â Â Â Â  (a) ÂBehavioral barrierÂ means a system that utilizes a stimulus to take advantage of natural fish behavior to attract or repel fish. A behavioral barrier does not offer a physical impediment to fish movement, but uses such means as electricity, light, sound or hydraulic disturbance to move or guide fish.

Â Â Â Â Â  (b) ÂBody of waterÂ includes but is not limited to irrigation ditches, reservoirs, stock ponds and other artificially created structures or impoundments.

Â Â Â Â Â  (c) ÂBy-pass deviceÂ means any pipe, flume, open channel or other means of conveyance that transports fish back to the body of water from which the fish were diverted but does not include fishways or other passages around a dam.

Â Â Â Â Â  (d) ÂFish screenÂ means a screen, bar, rack or other barrier, including related improvements necessary to ensure its effective operation, to provide adequate protection for fish populations present at a water diversion.

Â Â Â Â Â  (e) ÂMajor maintenanceÂ means all maintenance work done on a screening or by-pass device other than minor maintenance.

Â Â Â Â Â  (f) ÂMinor maintenanceÂ means periodic inspection, cleaning and servicing of screening or by-pass devices at such times and in such manner as to ensure proper operation of the screening or by-pass device.

Â Â Â Â Â  (g) ÂPersonÂ means any person, partnership, corporation, association, municipal corporation, political subdivision or governmental agency.

Â Â Â Â Â  (h) ÂScreening deviceÂ means a fish screen or behavioral barrier. [1991 c.858 Â§2; 1993 c.478 Â§4; 1995 c.426 Â§1; 2005 c.22 Â§370; 2007 c.625 Â§1]

Â Â Â Â Â  498.310 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.311 [Formerly 498.248; repealed by 2007 c.625 Â§16]

Â Â Â Â Â  498.315 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.316 Exemption from screening or by-pass devices. ORS 498.306 does not require the installation of screening or by-pass devices in those water diversions for which the State Fish and Wildlife Commission, by contract or other form of agreement with the person diverting the water, has made such other provision as the commission determines is adequate for the protection of the game fish in the body of water from which water is being diverted. [Formerly 498.262; 2007 c.625 Â§6]

Â Â Â Â Â  498.321 Screening or by-pass standards. (1) In order to carry out the provisions of ORS 498.301 and 498.306, the following minimum standards and criteria apply to actions of the State Fish and Wildlife Commission and the State Department of Fish and Wildlife with regard to fish screening or by-pass devices:

Â Â Â Â Â  (a) Standards and criteria shall address the overall level of protection necessary at a given water diversion and may not favor one technology or technique over another.

Â Â Â Â Â  (b) Standards and criteria shall take into account at least the following factors relating to the fish populations present at a water diversion:

Â Â Â Â Â  (A) The source of the population, whether native or introduced and whether hatchery or wild.

Â Â Â Â Â  (B) The status of the population, whether endangered, threatened or sensitive.

Â Â Â Â Â  (c) Standards and criteria may take into account the cumulative effects of other water diversions on the fish populations being protected.

Â Â Â Â Â  (d) Design and engineering recommendations shall consider cost-effectiveness.

Â Â Â Â Â  (e) Alternative design and installation proposals must be approved if they can be demonstrated to provide an equal level of protection to fish populations as those recommended by the department.

Â Â Â Â Â  (2) In order to maximize effectiveness and promote consistency relating to the protection of fish at nonhydroelectric water diversions, the department shall establish a single organizational entity to administer all agency activities related to fish screening and by-pass devices.

Â Â Â Â Â  (3) The department shall emphasize cooperative effort and mutual understanding with those responsible for water diversions that need fish screening or by-pass devices.

Â Â Â Â Â  (4) The department shall aggressively investigate and encourage the development of new technologies and techniques to provide protection for fish populations at water diversions in order to reduce initial costs, reduce operating costs and improve cost-effectiveness. [1993 c.478 Â§3; 2005 c.22 Â§371]

Â Â Â Â Â  498.326 Department guidelines for screening and by-pass projects; expenditure of funds. (1) The State Department of Fish and Wildlife shall establish guidelines to determine the need for and location of potential fish screening and by-pass projects. The guidelines shall include a plan to be used for determining priorities for and expected costs of installing and maintaining the fish screening and by-pass devices.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section is intended to prevent the State Department of Fish and Wildlife from expending federal or other funds if such funds become available for the installation and maintenance of fish screening and by-pass projects. [Formerly 498.256]

Â Â Â Â Â  Note: 498.326 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 498 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  498.331 [1993 c.478 Â§11; 1995 c.426 Â§18; 2001 c.822 Â§9; repealed by 2007 c.625 Â§16]

Â Â Â Â Â  498.336 Statutes not construed to limit ability to acquire funding for screening or by-pass devices. Nothing in ORS 498.306 or 509.585 shall be construed:

Â Â Â Â Â  (1) To limit the eligibility of a person required to install and operate screening or by-pass devices to obtain funding from the Water Development Fund pursuant to ORS 541.700 to 541.855.

Â Â Â Â Â  (2) To limit the acquisition or acceptance of any federal funds available for the installation, operation, maintenance, improvement or repair of screening or by-pass devices on water diversions in this state. [Formerly 498.276; 2001 c.923 Â§6; 2007 c.625 Â§9]

Â Â Â Â Â  498.341 Additional funding. Notwithstanding the limitations imposed by ORS 498.306, if sufficient funds are made available in the Fish Screening Subaccount of the Fish and Wildlife Account, by allocation from the Administrative Services Economic Development Fund or from other sources, the State Department of Fish and Wildlife may provide financial assistance for construction and installation of screening or by-pass devices on additional water diversions. [1993 c.478 Â§8; 2001 c.822 Â§10; 2005 c.22 Â§372; 2007 c.625 Â§7]

Â Â Â Â Â  498.346 Injunction to require compliance with screening or by-pass requirements. The State Fish and Wildlife Commission may maintain a suit to enjoin any person, including governmental agencies of this state and political subdivisions of this state, from violating the provisions of ORS 498.306. The circuit court for any county in which are situated any waters in which any such violations are threatened has jurisdiction of the suit authorized by this section. [Formerly 498.274; 2001 c.923 Â§7; 2007 c.625 Â§8]

Â Â Â Â Â  498.351 [Formerly 498.268; repealed by 2001 c.923 Â§21]

OUTDOOR CLUB REGULATION

Â Â Â Â Â  498.400 Definitions for ORS 498.400 to 498.464. As used in ORS 498.400 to 498.464, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAdvertiseÂ means to make public distribution by any means of communication any material relating to the sale of membership in an outdoor club.

Â Â Â Â Â  (2) ÂOutdoor clubÂ means a business entity organized for profit that:

Â Â Â Â Â  (a) Conducts, or under whose authority is conducted, hunting or angling or both hunting and angling activities exclusively for its members and their guests; and

Â Â Â Â Â  (b) Engages in promotional plan activities for the sale of membership in such club.

Â Â Â Â Â  (3) ÂPromotional planÂ includes, but is not limited to advertising. [1973 c.749 Â§2]

Â Â Â Â Â  498.405 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.406 License to operate certain outdoor clubs required; promotional activities for sale of membership without license prohibited. (1) Except as provided in ORS 498.412, no person shall operate an outdoor club unless the person has a valid license for such operation issued by the State Fish and Wildlife Commission, if the outdoor club activities are to be conducted on land that is leased from the owners thereof and if:

Â Â Â Â Â  (a) The members of the club are not parties to the lease; and

Â Â Â Â Â  (b) The members of the club do not have any financial or proprietary interest in the club.

Â Â Â Â Â  (2) No person required by subsection (1) of this section to obtain a license to operate an outdoor club shall engage in promotional plan activities for the sale of membership in the outdoor club unless the person first obtains the license. [1973 c.749 Â§3]

Â Â Â Â Â  498.410 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.412 Application of ORS 498.406. ORS 498.406 does not apply to any landowner offering to sell recreational access to property the landowner owns. [1973 c.749 Â§4]

Â Â Â Â Â  498.415 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.418 License application; form; fee. (1) A person who is required to obtain a license from the State Fish and Wildlife Commission to operate an outdoor club shall submit to the commission an application for such license, on a form approved by the commission, that contains such information as the commission may require regarding the ownership, financial condition and operation of the club and promotional plans for sale of membership therein.

Â Â Â Â Â  (2) The application shall be accompanied by a fee of $100. [1973 c.749 Â§5]

Â Â Â Â Â  498.420 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.424 Report to commission required; suspension of license pending investigation of reported information. (1) A person who is licensed to operate an outdoor club shall report immediately to the State Fish and Wildlife Commission any material changes in the information required to be contained in the application.

Â Â Â Â Â  (2) Upon receipt of any such report, the commission may suspend a license that has been issued for such time as the commission considers necessary to adequately investigate and approve the information submitted. [1973 c.749 Â§6]

Â Â Â Â Â  498.425 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.430 [Amended by 1959 c.372 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.432 Notice to applicant upon receipt of license application; order granting or denying license; procedure. (1) Upon receipt in proper form of an application for a license to operate an outdoor club, the State Fish and Wildlife Commission shall issue a notice of filing to the applicant. Within 30 days from the date of the notice of filing, the commission shall enter an order granting or denying the license. If the license is denied, the commission shall give the applicant notice of the reasons therefor.

Â Â Â Â Â  (2) If an order denying a license is not entered within 60 days from the date of notice of filing of an application, a license shall be considered granted unless the applicant has consented in writing to a delay.

Â Â Â Â Â  (3) Orders of the commission regarding the issuance, renewal, suspension or revocation of a license shall be issued and reviewed in accordance with ORS chapter 183. [1973 c.749 Â§7]

Â Â Â Â Â  498.435 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.438 Investigatory power of commission over outdoor clubs required to be licensed. The State Fish and Wildlife Commission may cause to be investigated, to such extent as the commission considers appropriate, the activities and operations of an outdoor club for which a license to operate has been received, previously granted or previously denied. The commissionÂs power to investigate includes, but is not limited to:

Â Â Â Â Â  (1) Contracting for investigative services with, and receiving information and recommendations from, any other agency or political subdivision of this state, another state or of the
United States
.

Â Â Â Â Â  (2) Making on-site inspections of all lands upon which outdoor club activities are to be conducted. [1973 c.749 Â§8]

Â Â Â Â Â  498.440 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.444 Information developed in licensing process as public record. Each application to the State Fish and Wildlife Commission for a license to operate an outdoor club, all information submitted with the application, and all information obtained by the commission through investigation of applications, is a public record. [1973 c.749 Â§9]

Â Â Â Â Â  498.445 [Amended by 1961 c.113 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.450 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.452 Grounds for denial or revocation of license. The State Fish and Wildlife Commission may refuse to issue or renew a license to operate an outdoor club, or may revoke a license that has been previously issued if the commission finds:

Â Â Â Â Â  (1) Failure by the outdoor club or person advertising the sale of membership in the outdoor club to comply with the provisions of ORS 498.400 to 498.464 and 498.993 or any rule promulgated pursuant thereto;

Â Â Â Â Â  (2) That the promotional plan for the sale of outdoor club membership is false, deceptive or misleading, or that the promotional plan for the sale of membership is not in conformity with the plan submitted with the license application and approved by the commission;

Â Â Â Â Â  (3) That any land upon which it has been represented that outdoor club activities are to be conducted is unsuitable for the purposes for which represented;

Â Â Â Â Â  (4) That any obligation, guaranty or warranty to members of the club by the outdoor club that was included in the promotional plan for the sale of membership or in the contract or other documents relating to membership is not being fulfilled or that adequate financial arrangements to secure performance of such obligations, guaranties or warranties has not been made; or

Â Â Â Â Â  (5) That the proposed outdoor club activities would have adverse effect upon existing wildlife populations or habitat or upon wildlife-oriented recreation. [1973 c.749 Â§10]

Â Â Â Â Â  498.455 [Repealed by 1961 c.113 Â§2]

Â Â Â Â Â  498.458 Term of license; renewal fee. A license to operate an outdoor club expires one year from the date of its issuance. A person who desire to renew a license shall submit an application therefor to the State Fish and Wildlife Commission, together with a fee of $100. The application shall be in such form, contain such information and be submitted at such time as the commission prescribes. [1973 c.749 Â§11]

Â Â Â Â Â  498.460 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.464 Commission authority to restrain violations of outdoor club laws. (1) Whenever the State Fish and Wildlife Commission has cause to believe that any person is engaged in or is about to engage in any acts or practices that constitute a violation of ORS 498.400 to 498.464 and 498.993, or any rule promulgated pursuant thereto, that requires immediate action to protect the wildlife resources of this state, the commission shall institute actions or proceedings for legal or equitable remedies to restrain the violation or threatened action.

Â Â Â Â Â  (2) The actions or proceedings authorized by subsection (1) of this section may be instituted without necessity of a prior administrative proceeding, or at any time during an administrative proceeding if a proceeding has been commenced. [1973 c.749 Â§12; 1979 c.284 Â§160]

Â Â Â Â Â  498.465 [1957 c.251 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.505 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.510 [Amended by 1965 c.73 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.515 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.520 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.525 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.530 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.535 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.540 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.545 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.550 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.555 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.560 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.565 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.570 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.575 [Amended by 1967 c.594 Â§5; 1971 c.359 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.577 [1959 c.341 Â§1; 1963 c.295 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.580 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.585 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.590 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.605 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.610 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.615 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.625 [Amended by 1959 c.529 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.630 [Repealed by 1969 c.15 Â§1]

Â Â Â Â Â  498.635 [Amended by 1955 c.78 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.640 [Amended by 1955 c.62 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.641 [1955 c.507 Â§1; 1959 c.235 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.645 [Repealed by 1955 c.65 Â§2]

Â Â Â Â Â  498.646 [1955 c.65 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.650 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.655 [1965 c.201 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.660 [1965 c.201 Â§Â§2,3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.665 [1965 c.201 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.705 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.710 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.715 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.720 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.725 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.730 [Amended by 1955 c.707 Â§44; 1965 c.167 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.732 [1955 c.707 Â§46; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.735 [Amended by 1955 c.707 Â§47; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.740 [Amended by 1955 c.707 Â§48; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.745 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.750 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.805 [1961 c.663 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.810 [1961 c.663 Â§Â§2,3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.815 [1961 c.663 Â§Â§4,5,6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.820 [Formerly 498.025; repealed by 1973 c.723 Â§130]

PENALTIES

Â Â Â Â Â  498.990 [Subsection (5) of 1965 Replacement Part enacted as 1953 c.184 Â§4; subsection (1) of 1965 Replacement Part enacted as 1955 c.506 Â§2; 1959 c.352 Â§3; 1967 c.523 Â§3; subsection (2) enacted as 1971 c.223 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  498.992 [Amended by 1959 c.352 Â§4; repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.993 Penalty for violation of outdoor club laws. Violation of any provision of ORS 498.029 or 498.400 to 498.464 is a Class A violation, if committed by an individual. If the violation is committed by any person other than an individual, violation of any provision of ORS 498.029 or 498.400 to 498.464 is a violation punishable by a fine not to exceed $10,000. [1973 c.749 Â§13; 1979 c.560 Â§3; 1999 c.1051 Â§195]

Â Â Â Â Â  498.994 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.996 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.997 [1955 c.507 Â§2; 1959 c.235 Â§2; subsection (2) of 1965 Replacement Part enacted as 1965 c.201 Â§5; repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.998 [Repealed by 1967 c.523 Â§14]

Â Â Â Â Â  498.999 [1961 c.663 Â§7; repealed by 1967 c.523 Â§14]

_______________

CHAPTERS 499 AND 500

[Reserved for expansion]



Chapter 501

Chapter 501 Â Refuges and Closures

2007 EDITION

REFUGES AND CLOSURES

WILDLIFE

501.005Â Â Â Â  Closure of hunting season for fire danger

501.015Â Â Â Â  Hunting or trapping on refuge prohibited

501.025Â Â Â Â  Authority to manage supply or condition of wildlife on refuge

501.035Â Â Â Â  Posting signs around refuge; defacing or alteration of signs prohibited

501.045Â Â Â Â  Contracts to establish refuges on private lands

501.400Â Â Â Â
Columbia River
Wildlife Refuge

501.405Â Â Â Â
Deschutes
River
Wildlife Refuge

501.410Â Â Â Â  BrownÂs
Island
and Minto Island Wildlife Refuge

501.425Â Â Â Â
John Day
River
Wildlife Refuge

501.440Â Â Â Â
Carlton
Lake
Wildlife Refuge

501.490Â Â Â Â
Lake
Lytle
Wildlife Refuge

501.505Â Â Â Â
Sturgeon
Lake
Wildlife Refuge; rules

501.540Â Â Â Â  Multnomah-Clackamas Wildlife Refuge

Â Â Â Â Â  501.005 Closure of hunting season for fire danger. (1) The Governor by proclamation may suspend any season established by the State Fish and Wildlife Commission for hunting when the Governor determines that hunting may result in extreme fire danger in any part of the state.

Â Â Â Â Â  (2) The suspension referred to in subsection (1) of this section may be applicable in all or any portion of this state, and shall be effective for a specified or indeterminate period until it appears to the Governor that the possible excessive fire danger no longer exists. A suspension for an indeterminate period shall be terminated by proclamation of the Governor.

Â Â Â Â Â  (3) No person shall hunt during a period when or in an area where the appropriate season has been suspended pursuant to this section. [1973 c.723 Â§104]

Â Â Â Â Â  501.010 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.015 Hunting or trapping on refuge prohibited. Except as the State Fish and Wildlife Commission by rule may provide otherwise, no person shall hunt or trap any wildlife on any wildlife refuge created by any law of this state or any rule promulgated pursuant thereto. [1973 c.723 Â§105]

Â Â Â Â Â  501.020 [Amended by 1955 c.63 Â§1; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.025 Authority to manage supply or condition of wildlife on refuge. Notwithstanding any restrictions to the contrary regarding the uses of any wildlife refuge created by any law of this state or any rule promulgated pursuant thereto, the State Fish and Wildlife Commission may authorize the hunting or trapping of wildlife on any such wildlife refuge when the commission determines that such action is necessary to properly manage the supply or condition of the wildlife on such refuge. [1973 c.723 Â§106]

Â Â Â Â Â  501.030 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.035 Posting signs around refuge; defacing or alteration of signs prohibited. (1) When any wildlife refuge is created by the laws of this state or any rule promulgated thereto, the State Fish and Wildlife Commission shall post signs around the boundary of the refuge giving notice of restrictions on hunting or trapping of wildlife on the refuge and on such other uses of the refuge as are specified by law or rule.

Â Â Â Â Â  (2) No person shall remove, deface, alter or destroy any sign referred to in subsection (1) of this section. [1973 c.723 Â§107]

Â Â Â Â Â  501.040 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.045 Contracts to establish refuges on private lands. The State Fish and Wildlife Commission may enter into contracts with the owners of land for the purpose of establishing a wildlife refuge on the land. The contract shall be for such period and shall contain such terms, conditions and restrictions regarding the hunting and trapping of wildlife and other uses of the land as the commission considers appropriate to properly manage the supply and condition of the wildlife on the land. [1973 c.723 Â§108]

Â Â Â Â Â  501.050 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.060 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.070 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.080 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.090 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.100 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.110 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.120 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.130 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.140 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.150 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.210 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.220 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.230 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.240 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.250 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.260 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.270 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.280 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.290 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.300 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.400
Columbia River
Wildlife Refuge. There is created a wildlife refuge within the following described area: Beginning at the railroad bridge at Celilo in Wasco County; thence easterly along the railroad right of way to Boardman; thence due north to the center of the Columbia River (Washington State Line); thence westerly down the center of the Columbia River to a point due north of the point of beginning; thence south to the point of beginning. [Formerly 498.205]

Â Â Â Â Â  501.405
Deschutes
River
Wildlife Refuge. There is created a wildlife refuge within the area that includes any island or sandbar along or in the
Deschutes
River
from the Columbia River to a point one-half mile south of the Oregon Trail highway bridge where it crosses the
Deschutes
River
. [Formerly 498.210]

Â Â Â Â Â  501.410 BrownÂs Island and
Minto
Island
Wildlife Refuge. There is created a wildlife refuge which shall be known as the BrownÂs Island and Minto Island Wildlife Refuge and shall be bounded and described as follows: Beginning at the point of intersection of the center line of State Street in Salem, Oregon, with the center line of the Oregon Electric Railway tracks on Front Street in Salem; thence southwesterly along the center line of the Oregon Electric Railway tracks to the north boundary of the east ell of the donation land claim of R. E. Ekin and wife in township 8 south, range 3 west of the Willamette Meridian in Marion County; thence west to the re-entrant corner in the west boundary of such donation land claim; thence north to the most northerly northeast corner of such donation land claim; thence west to the middle of the Willamette River; thence down the meanderings of such river to the westerly projection of the center line of State Street in Salem; thence easterly to the place of beginning. [Amended by 1973 c.723 Â§112]

Â Â Â Â Â  501.420 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.425
John Day
River
Wildlife Refuge. There is created a wildlife refuge within the area that is one-fourth mile from the high-water flowline along the
John Day
River
from the
Columbia River
south to its junction with Thirty Mile Creek. [Formerly 498.215]

Â Â Â Â Â  501.430 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.440
Carlton
Lake
Wildlife Refuge. The following described lands, including Carlton Lake, situated in Yamhill County, shall be known as the Carlton Lake Wildlife Refuge: Beginning at the northwest corner of the W. C. Hembree D.L.C. (claim) No. 59, in section 17, township 3 south, range 4 west, Willamette Meridian; running thence east along the north line of Hembree D.L.C. and along this north line produced, or extended 4,500 feet to the west line of the state highway, known as the Tualatin Valley Highway; thence southerly along the west line of such highway 6,600 feet to north line of Main Street in the City of Carlton; thence westerly along the north line of Main Street and the county road, which is an extension of Main Street, 6,300 feet to the northeast corner of the intersection of the county road, leading west from Carlton and the county road running north and south through the James Fulton D. L. C. just west of Carlton Lake; thence northerly along the east line of such county road 6,700 feet to the intersection of the east line of the county road with the north line of the James Fulton D. L. C.; thence east along the north line of Fulton D. L. C. 1,950 feet to the northeast corner of the claim; thence north about 60 feet to the northwest corner of the W. C. Hembree D. L. C., the place of beginning, situated in parts of sections 16, 17, 20 and 21, township 3 south, range 4 west. [Amended by 1973 c.723 Â§113]

Â Â Â Â Â  501.450 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.460 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.470 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.480 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.490
Lake
Lytle
Wildlife Refuge. There is created a wildlife refuge in Tillamook County, to be known as Lake Lytle Wildlife Refuge of the land and waters within the following described boundaries: Beginning at the northeast corner of section 29, township 2 north, range 10 west of Willamette Meridian; running thence west to the mean low water line of Pacific Ocean; thence southerly along the mean low water line of Pacific Ocean to the middle east and west line of section 32, in such township and range; thence east to the east line of section 32; thence north to the place of beginning. [Amended by 1973 c.723 Â§114]

Â Â Â Â Â  501.500 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.505
Sturgeon
Lake
Wildlife Refuge; rules. (1) The following described lakes, the islands therein and the lands adjacent thereto shall be known as the Sturgeon Lake Wildlife Refuge:

Â Â Â Â Â  (a) Big Sturgeon
Lake
, situated in sections 9, 10, 15, 16, 21, 22, 23, 26, 27, 28, 33 and 34, township 3 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (b)
West
Sturgeon
Lake
, situated in sections 20, 28, 29, 30, 32 and 33, township 3 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (c) Little
Sturgeon
Lake
, situated in sections 32 and 33, township 3 north, range 1 west, Willamette Meridian, and sections 4 and 5, township 2 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (d)
Marquam
Lake
, situated in sections 34 and 35, township 3 north, range 1 west, Willamette Meridian, and sections 2 and 3, township 2 north, range 1 west, Willamette Meridian.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by rule shall establish the exact boundaries of the wildlife refuge referred to in subsection (1) of this section in such manner as the commission determines will provide adequate protection for the wildlife within the area. However, the boundaries so established shall not include land adjacent to any lake referred to in subsection (1) of this section that is further than 100 yards from the line of ordinary high water of such lake. [1973 c.723 Â§116]

Â Â Â Â Â  501.510 [Repealed by 1967 c.320 Â§1]

Â Â Â Â Â  501.520 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.530 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.540 Multnomah-Clackamas Wildlife Refuge. The following described land situated in Multnomah and Clackamas Counties shall be known as the Multnomah-Clackamas Wildlife Refuge: Beginning at intersection of center line of the channels of the Willamette River and Willamette slough; thence westerly along center line of channel of Willamette slough to its intersection with the south line of section 27, township 2 north, range 1 west, Willamette Meridian; thence west along south line of sections 27 and 28 to intersection with the Columbia River Highway; thence in southerly direction along Columbia River Highway to intersection with Harborton Road; thence southwesterly along Harborton Road to its intersection with Skyline Boulevard; thence southeasterly along Skyline Boulevard to its intersection with Cornell Road; thence west along Cornell Road to its intersection with the Washington-Multnomah County line; thence south and east along the Washington-Multnomah County line to the Willamette Meridian; thence south along the Willamette Meridian to section 19, township 2 south, range 1 east, Willamette Meridian; thence east along the north lines of sections 19, 20 and 21 to Stafford Road; thence east and north on Stafford Road to the west bank of the Willamette River; thence southerly along the west bank of said Willamette River to a point opposite the intersection of the east bank of the Willamette River and the north bank of the Clackamas River; thence easterly across the Willamette River to said intersection; thence easterly along the north bank of Clackamas River to a point where the east line of Ninety-second Street in the City of Portland extended southerly intersects the north bank of the Clackamas River; thence north along the southerly extension of Ninety-second Street to the point of the Multnomah and Clackamas County line, such point being at the quarter-section corner of south side of section 21, township 1 south, range 2 east, Willamette Meridian; thence east along the Multnomah County line to its intersection with Foster Road; thence northwesterly along Foster Road to the intersection of Foster Road with Jenne Road; thence northeasterly and northerly along Jenne Road to its intersection with Section Line Road; thence east along Section Line Road to its intersection with Rockwood Road; thence north along Rockwood Road to the north side of Sandy Boulevard; thence west along the north side of Sandy Boulevard to the Government Island Road; thence north along the Government Island Road to the high-water flowline of the south bank of the south channel of the Columbia River; thence westerly along high-water flowline of the waters of the Columbia River to the easterly line of the Spokane, Portland and Seattle railroad; thence south along the Spokane, Portland and Seattle railroad to the junction of the Oregon-Washington Railroad and Navigation Company right of way; thence south along the Oregon-Washington Railroad and Navigation Company right of way to the city boundaries of the City of Portland; thence westerly along the north line of the boundary of the City of Portland to the center of the channel of the Willamette River; thence in a northerly direction along the center line of the channel of the Willamette River to the point of beginning. [Amended by 1953 c.255 Â§2; 1973 c.723 Â§115]

Â Â Â Â Â  501.550 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.560 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.570 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.580 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.590 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.600 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.610 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.620 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.630 [Repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.640 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.650 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.660 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.670 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.680 [Repealed by 1955 c.77 Â§1]

Â Â Â Â Â  501.690 [Repealed by 1953 c.81 Â§2]

Â Â Â Â Â  501.810 [1959 c.275 Â§2; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.820 [1959 c.275 Â§3; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.830 [1959 c.275 Â§9; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.840 [1959 c.275 Â§4; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.850 [1959 c.275 Â§6; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.860 [1959 c.275 Â§5; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.870 [1959 c.275 Â§8; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.880 [1959 c.275 Â§7; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.890 [1959 c.275 Â§10; repealed by 1973 c.723 Â§130]

Â Â Â Â Â  501.990 [Amended by 1967 c.523 Â§4; repealed by 1973 c.723 Â§130]

_______________

CHAPTERS 502 TO 505

Â

[Reserved for expansion]



Chapter 506

TITLE 42

COMMERCIAL FISHING AND FISHERIES

Chapter     506.     Application, Administration and Enforcement of Commercial Fishing Laws

507.     Compacts with Other States

508.     Licenses and Permits

509.     General Protective Regulations

511.     Local and Special Regulations

513.     Packing Fish and Manufacture of Fish Products

_______________

Chapter 506  Application, Administration and Enforcement

of Commercial Fishing Laws

2007 EDITION

ADMINISTRATION OF COMMERCIAL FISHING LAWS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

506.001     Contents of commercial fishing laws

506.006     General definitions

506.011     Types of marine life defined

506.016     Salmon defined

506.025     Unlawful to buy defined

506.028     Conservation defined

506.031     Effect of wildlife laws on commercial fishing laws

506.036     Jurisdiction of commission; duty to protect and propagate fish

506.045     Fishing rights of treaty Indians not affected

506.050     Federal and state fish cultural operations and scientific investigations; commission to propagate fish and to stock waters

506.109     Food fish management policy

506.119     General duties and powers of commission; rulemaking authority

506.124     Hatchery practice rules; reports

506.129     Establishing seasons, amounts and manner of taking food fish; rules

506.136     Commission to study and classify food fish and fishing gear

506.142     Authority of Fish Division

506.154     Duties of director

506.201     Powers of commission in regard to real property

506.211     Acquisition of fish, eggs and larvae for certain purposes; returning salmon to
Rogue River

506.213     Coho and chinook salmon hatchery on
Oregon
coast

506.215     Maintaining hatcheries in adjoining states

506.220     Erecting markers of closed waters; interference with markers

506.226     Use of electric shock to take adult salmonids for private hatchery permittees prohibited

506.231     Public report of fish hatchery activities

506.241     Commercial fishing vessel fleet reduction program; rules

COMMERCIAL FISH MONEYS; RECEIPTS AND EXPENDITURES

506.306     Collecting moneys under commercial fishing laws; disposition of receipts and fines

506.316     Payment of commission expenditures

506.321     Acceptance and use of gifts of money and property to commission

FEDERAL AID AND PROJECTS

506.405     Powers of commission regarding federal aid for fish and fisheries

DEVELOPMENTAL FISHERY

506.450     Definitions for ORS 506.450 to 506.465; rules

506.455     Policy

506.460     Developmental fishery species harvest programs; biological surveys; permits; fees

506.462     Review of denial of applications; removal of fishery from developmental fisheries list; fees; rules

506.465     Developmental Fisheries Board; members; qualifications; expenses

COMMERCIAL FISHING LAW ENFORCEMENT

(General Provisions)

506.501     Jurisdiction and authority to enforce commercial fishing laws

506.506     Intent of ORS 506.511 and 506.516

506.511     State police to enforce commercial fishing laws; appointment of federal agents

506.516     Employment of deputy fish wardens by commission

506.518     Appointment of special deputy fish wardens

506.521     Enforcement of commercial fishing laws; officers subject to commission or director

506.526     Peace officer powers of director, inspectors and deputies; reporting arrests

506.531     Arrests, searches and seizures made on Sunday

506.535     Jurisdiction of courts over commercial fishing law violations; commencement of prosecutions

506.540     Payment of rewards

506.550     Search by peace officers to enforce commercial fishing laws

506.555     Issuance of search warrants

506.560     Nonliability of peace officers enforcing commercial fishing laws

506.605     Naming place of offense in complaint, information or indictment

506.610     When possession prima facie evidence of taking fish unlawfully

506.620     Inspections by director or agent

506.625     Compelling testimony in commercial fishing law enforcement proceedings

506.630     Disposition of fines

506.635     Execution for payment of fines and costs

(Seizure and Disposition of Unlawful Equipment and Fish Unlawfully Taken)

506.690     Seizure, forfeiture and disposition of fish unlawfully taken

506.695     Seizure, forfeiture and disposition of fishing gear and vehicles used unlawfully; removal of unlawful piling

506.700     Return of seized property; undertaking; effect of judgment ordering forfeiture or confiscation

(Damages for Unlawful Taking)

506.720     Suit for damages; amount; rules; application for or obtaining license when money due prohibited

FISHERIES CONSERVATION ZONE

506.750     Policy for ORS 506.755

506.755     Fisheries Conservation Zone; rules; jurisdiction over zone; penalty; construction

FISH MARKETING

506.800     Names for marketing certain fish and shellfish

MISCELLANEOUS

506.895     Person aiding in commercial fishing law violation punishable as principal

PENALTIES

506.991     Criminal penalties

506.995     Civil penalties

GENERAL PROVISIONS

506.001 Contents of commercial fishing laws. All laws enacted for the protection, propagation and preservation of food fish or for the protection and development of commercial fisheries in this state, including but not limited to ORS chapters 506, 507, 508, 509, 511 and 513, may be cited as the commercial fishing laws. [1965 c.570 §2]

506.005 [Repealed by 1965 c.570 §152]

506.006 General definitions. As used in the commercial fishing laws, unless the context requires otherwise:

(1) Angling means fishing for personal use with one line attached to a pole held in hand while landing the fish, or with a hand-operated line without rod or reel, to which may be attached not to exceed three hooks, except on floating bass plugs.

(2) Boat means any vessel, any floating craft, powered, towed, rowed or otherwise propelled which is used for landing or taking food fish.

(3) Buy includes offer to buy, barter, exchange or trade.

(4) Commercial purposes means taking food fish with any gear unlawful for angling, or taking or possessing food fish in excess of the limits permitted for personal use, or taking, fishing for, handling, processing, or otherwise disposing of or dealing in food fish with the intent of disposing of such food fish or parts thereof for profit, or by sale, barter or trade, in commercial channels.

(5) Commission means the State Fish and Wildlife Commission created by ORS 496.090.

(6) Department means the State Department of Fish and Wildlife.

(7) Director means the State Fish and Wildlife Director appointed pursuant to ORS 496.112.

(8) Fishing gear means any appliance or device intended for or capable of being used to take food fish except by angling.

(9) Fixed fishing gear includes but is not limited to stationary gear operated at a fixed location.

(10) Personal use means taking or fishing for food fish by angling or by such other means and with such gear as the commission may authorize for fishing for personal use, or possessing the same for the use of the person fishing for, taking or possessing the same and not for sale or barter.

(11) Sell includes offer or possess for sale, barter, exchange or trade.

(12) Take means fish for, hunt, pursue, catch, capture or kill or attempt to fish for, hunt, pursue, catch, capture or kill.

(13) Transport means transport by any means, and includes offer or receive for transportation.

(14) Waters of this state means all waters over which the State of Oregon has jurisdiction, or joint or other jurisdiction with any other state or government, including waters of the Pacific Ocean and all bays, inlets, lakes, rivers and streams within or forming the boundaries of this state. [1965 c.570 §3; 1975 c.253 §13; 1995 c.602 §1; 2003 c.14 §337]

506.010 [Repealed by 1965 c.570 §152]

506.011 Types of marine life defined. As used in the commercial fishing laws, unless the context requires otherwise:

(1) Anadromous fish includes but is not limited to salmon, as defined in ORS 506.016; roccus saxatilis, commonly known as striped bass; alosa sapidissima, commonly known as shad; acipenser medirostris and acipenser transmontanus, commonly known as sturgeon; and thaleichthys pacificus, commonly known as smelt.

(2) Animals living intertidally on the bottom includes but is not limited to starfish, sea urchins, sea cucumbers, snails, bivalves, worms, coelenterates and shore, hermit and other small crabs not included within subsection (1) or (7) of this section.

(3) Black rockfish means sebastes melanops, commonly known as black rockfish.

(4) Blue rockfish means sebastes mystinus, commonly known as blue rockfish.

(5) Food fish means any animal over which the State Fish and Wildlife Commission has jurisdiction pursuant to ORS 506.036.

(6) Nearshore fish means:

(a) Enophrys bison, commonly known as buffalo sculpin;

(b) Hemilepidotus hemilepidotus, commonly known as red Irish lord;

(c) Hemilepidotus spinosus, commonly known as brown Irish lord;

(d) Scorpaenichthys marmoratus, commonly known as cabezon;

(e) Hexagrammos decagrammus, commonly known as kelp greenling;

(f) Hexagrammos lagocephalus, commonly known as rock greenling;

(g) Hexagrammos stelleri, commonly known as whitespotted greenling;

(h) Oxylebius pictus, commonly known as painted greenling;

(i) Sebastes atrovirens, commonly known as kelp rockfish;

(j) Sebastes auriculatus, commonly known as brown rockfish;

(k) Sebastes carnatus, commonly known as gopher rockfish;

(L) Sebastes caurinus, commonly known as copper rockfish;

(m) Sebastes chrysomelas, commonly known as black and yellow rockfish;

(n) Sebastes dalli, commonly known as calico rockfish;

(o) Sebastes maliger, commonly known as quillback rockfish;

(p) Sebastes miniatus, commonly known as vermilion rockfish;

(q) Sebastes nebulosus, commonly known as china rockfish;

(r) Sebastes nigrocinctus, commonly known as tiger rockfish;

(s) Sebastes rastrelliger, commonly known as grass rockfish;

(t) Sebastes serranoides, commonly known as olive rockfish; or

(u) Sebastes serriceps, commonly known as treefish.

(7) Shellfish includes but is not limited to abalone, clams, crabs, crayfish or crawfish, mussels, oysters, piddocks, scallops and shrimp. [1965 c.570 §4; 2003 c.809 §11]

506.015 [Repealed by 1965 c.570 §152]

506.016 Salmon defined. As used in the commercial fishing laws, salmon means all anadromous species of salmon, including but not limited to:

(1) Oncorhynchus gorbuscha, commonly known as humpback, humpies or pink salmon.

(2) Oncorhynchus keta, commonly known as chum or dog salmon.

(3) Oncorhynchus kisutch, commonly known as coho or silver salmon.

(4) Oncorhynchus nerka, commonly known as sockeye, red or blueback salmon.

(5) Oncorhynchus tshawytscha, commonly known as chinook salmon. [1965 c.570 §5; 1969 c.411 §1]

506.020 [Repealed by 1965 c.570 §152]

506.025 Unlawful to buy defined. Whenever the commercial fishing laws state that it is unlawful to buy any food fish, illegally taken, this prohibition means that it is unlawful to buy, knowing or having reasonable cause to believe that the fish have been illegally taken or transported within this state, or unlawfully imported or otherwise unlawfully brought into this state. [Amended by 1965 c.570 §6]

506.028 Conservation defined. As used in the commercial fishing laws, unless the context requires otherwise, conservation means providing for the utilization and management of the food fish of
Oregon
to protect the ultimate supply for present and future generations, preventing waste and implementing a sound management program for sustained economic, recreational and aesthetic benefits. [1971 c.187 §5; 1973 c.271 §1]

506.030 [Repealed by 1965 c.570 §152]

506.031 Effect of wildlife laws on commercial fishing laws. (1) Nothing in the wildlife laws of this state affects the lawful operation of any fishing gear or the lawful taking of any food fish under the commercial fishing laws.

(2) The commercial fishing laws apply to food fish except as otherwise provided in ORS 506.045 and 506.050, and shall be enforced regardless of any conflicting provisions in the wildlife laws of this state. No act lawfully done under the commercial fishing laws is unlawful in the event that such act conflicts with any provision of the wildlife laws of this state. [1965 c.570 §7; 1975 c.545 §10; 1977 c.242 §2]

506.035 [Repealed by 1965 c.570 §152]

506.036 Jurisdiction of commission; duty to protect and propagate fish. (1) Except as otherwise provided in subsection (4) of this section and in ORS 506.045 and 506.050, the State Fish and Wildlife Commission has exclusive jurisdiction over all fish, shellfish, and all other animals living intertidally on the bottom, within the waters of this state. The commission has joint or other jurisdiction with any other state or government over all such fishes within the waters of the
Columbia River
and its tributaries where such waters form the boundaries of this state.

(2) The commission has jurisdiction over those species of fish, shellfish and all other animals living intertidally on the bottom referred to in subsection (1) of this section transported into or landed in this state which have been taken in waters outside this state.

(3) The duty of protection, preservation, propagation, cultivation, development and promotion of all fishes under its jurisdiction is delegated to and imposed upon the commission.

(4) The commission has no regulatory authority or jurisdiction over the commercial cultivation of oysters in the waters of this state. However, nothing in this subsection is intended to affect the authority of the commission under ORS 509.140. [1965 c.570 §8; 1975 c.253 §20; 1981 c.638 §13; 1983 c.364 §3]

506.040 [1965 c.570 §9; 1969 c.411 §2; 1973 c.723 §120; repealed by 1975 c.253 §40]

506.045 Fishing rights of treaty Indians not affected. There are excluded from the operation of ORS 506.129, 506.136, 507.030, 508.025, 508.285, 509.025 (1) and 509.216, any Warm Springs, Umatilla, Yakima, Wasco, Tenino, Wyum and other Columbia River Indians affiliated with these tribes and entitled to enjoy fishing rights, who have not severed their tribal relations, in so far as it would conflict with any rights or privileges granted to such Indians under the terms of the treaties made by the United States with the Warm Springs Indians on June 25, 1855, and with the Umatilla and Yakima Indians on June 9, 1855. [Formerly 506.195; 1975 c.545 §11; 1977 c.242 §3]

506.050 Federal and state fish cultural operations and scientific investigations; commission to propagate fish and to stock waters. (1) The United States Fish and Wildlife Service, the State Fish and Wildlife Commission and their duly authorized agents may conduct fish cultural operations and scientific investigations in the waters of this state in such manner and at such times as may be considered necessary and proper by the service, the commission or their agents.

(2) The commission shall propagate and stock the waters of this state with such fish as it considers proper. [1965 c.570 §11]

506.105 [Amended by 1973 c.271 §2; repealed by 1975 c.253 §40]

506.109 Food fish management policy. It is the policy of the State of
Oregon
that food fish shall be managed to provide the optimum economic, commercial, recreational and aesthetic benefits for present and future generations of the citizens of this state. In furtherance of this policy, the goals of food fish management are:

(1) To maintain all species of food fish at optimum levels in all suitable waters of the state and prevent the extinction of any indigenous species.

(2) To develop and manage the lands and waters of this state in a manner that will optimize the production, utilization and public enjoyment of food fish.

(3) To permit an optimum and equitable utilization of available food fish.

(4) To develop and maintain access to the lands and waters of the state and the food fish resources thereon.

(5) To regulate food fish populations and the utilization and public enjoyment of food fish in a manner that is compatible with other uses of the lands and waters of the state and provides optimum commercial and public recreational benefits.

(6) To preserve the economic contribution of the sports and commercial fishing industries in a manner consistent with sound food fish management practices.

(7) To develop and implement a program for optimizing the return of
Oregon
food fish for
Oregon
s recreational and commercial fisheries. [1975 c.253 §15; 1985 c.529 §2]

506.110 [Repealed by 1965 c.570 §152]

506.111 [1965 c.570 §12; 1967 c.402 §5; 1969 c.314 §60; repealed by 1975 c.253 §40]

506.115 [Repealed by 1965 c.570 §152]

506.116 [1965 c.570 §13; repealed by 1975 c.253 §40]

506.119 General duties and powers of commission; rulemaking authority. (1) The State Fish and Wildlife Commission has the authority to formulate and implement the policies and programs of this state for the management of food fish, and may perform all acts necessary to administer and carry out the provisions of the commercial fishing laws.

(2) In accordance with any applicable provision of ORS chapter 183, the commission may promulgate rules to carry out the provisions of the commercial fishing laws. [1975 c.253 §17]

506.120 [Repealed by 1965 c.570 §152]

506.121 [1965 c.570 §14a; repealed by 1975 c.253 §40]

506.124 Hatchery practice rules; reports. The State Fish and Wildlife Commission shall adopt rules governing public and private salmon hatchery practices by July 1, 1984. The commission shall also submit quarterly reports to the Emergency Board on matters related to the adoption of rules and the impact of hatchery practices on the salmon resource. [1983 c.797 §8]

506.125 [Repealed by 1965 c.570 §152]

506.126 [1965 c.570 §15; repealed by 1975 c.253 §40]

506.129 Establishing seasons, amounts and manner of taking food fish; rules. (1) After investigation of the supply and condition of food fish, the State Fish and Wildlife Commission, at appropriate times each year, shall by rule:

(a) Prescribe the times, places and manner in which food fish may be taken or sold, except when canned or otherwise processed, and the amount of those food fish species that may be taken or sold.

(b) Prescribe such other restrictions or procedures regarding the taking, selling or possessing of food fish as the commission determines will carry out the provisions of the commercial fishing laws.

(2) In carrying out the provisions of subsection (1) of this section, the power of the commission includes, but is not limited to:

(a) Prescribing the amount of each food fish species that may be taken and possessed in terms of sex, size and other physical characteristics.

(b) Prescribing such regular and special time periods and areas closed to the taking and selling of any food fish species when the commission determines such action is necessary to protect the supply of such food fish.

(c) Prescribing regular and special time periods and areas open to the taking and selling of any food fish species, and prescribing means by which the taking of food fish is permitted. [1975 c.253 §16]

506.130 [Repealed by 1965 c.570 §152]

506.131 [1965 c.570 §14; repealed by 1975 c.253 §40]

506.135 [Repealed by 1965 c.570 §152]

506.136 Commission to study and classify food fish and fishing gear. The State Fish and Wildlife Commission shall:

(1) Investigate the habits, supply and economic uses of, and classify all food fish.

(2) Classify all fishing gear and such classification shall be final. [1965 c.570 §21]

506.140 [Repealed by 1965 c.570 §152]

506.141 [1965 c.570 §22; repealed by 1975 c.253 §40]

506.142 Authority of Fish Division. The Fish Division established pursuant to ORS 496.124 shall be responsible for the management of all fish and other marine life over which the State Fish and Wildlife Commission has regulatory jurisdiction. [1975 c.253 §18]

506.145 [Repealed by 1965 c.570 §152]

506.146 [1965 c.570 §23; repealed by 1975 c.253 §40]

506.150 [Repealed by 1965 c.570 §152]

506.151 [1965 c.570 §24; 1971 c.187 §1; repealed by 1975 c.253 §40]

506.153 [1963 c.259 §1; repealed by 1965 c.570 §152]

506.154 Duties of director. The State Fish and Wildlife Director shall:

(1) Be responsible to the State Fish and Wildlife Commission for the administration and enforcement of the commercial fishing laws.

(2) Be responsible for the collection, application and dissemination of information pertinent to the management of food fish resources and to the regulation of the uses of such resources. [1975 c.253 §19]

506.155 [Amended by 1961 c.275 §1; repealed by 1965 c.570 §152]

506.156 [1965 c.570 §25; repealed by 1971 c.187 §3]

506.160 [Repealed by 1965 c.570 §152]

506.161 [1965 c.570 §26; repealed by 1971 c.187 §3]

506.165 [Repealed by 1965 c.570 §152]

506.170 [Repealed by 1965 c.570 §152]

506.173 [1961 c.463 §1; repealed by 1965 c.570 §152]

506.175 [Repealed by 1965 c.570 §152]

506.180 [Repealed by 1965 c.570 §152]

506.185 [Repealed by 1965 c.570 §152]

506.190 [Repealed by 1965 c.570 §152]

506.192 [1957 c.461 §1; 1959 c.60 §1; repealed by 1965 c.570 §152]

506.195 [Amended by 1965 c.570 §10; renumbered 506.045]

506.200 [Repealed by 1965 c.570 §152]

506.201 Powers of commission in regard to real property. The State Fish and Wildlife Commission may:

(1) Acquire by purchase, lease, gift, agreement or donation, real property, or any right or interest therein, including any easement or right of access, necessary:

(a) To construct or maintain fish hatcheries, fishways or research facilities;

(b) To remove logjams; or

(c) Otherwise to carry out the duties imposed on the commission by law.

(2) Acquire by exercise of the power of eminent domain any easement or right of access necessary to construct or maintain fishways or remove logjams. Proceedings instituted by the commission under this subsection shall be conducted in accordance with ORS chapter 35.

(3) Lease, dispose of or grant easements upon any property owned by the state and used for the protection, propagation or preservation of food fish, which is found to be of no further use or value to the state. The commission shall turn over the proceeds arising from such disposition to the State Treasurer to be credited to the General Fund. [1965 c.570 §16; 1971 c.741 §34]

506.205 [Repealed by 1965 c.570 §152]

506.210 [Repealed by 1965 c.570 §152]

506.211 Acquisition of fish, eggs and larvae for certain purposes; returning salmon to
Rogue River
. (1) Subject to subsection (2) of this section, the State Fish and Wildlife Commission may acquire by gift or purchase, and may acquire by capture or otherwise in this state, any fish, eggs or larvae thereof for propagation, experimental or scientific purposes.

(2) The commission or any other person authorized by it who takes salmon eggs from the waters of the Rogue River for the purpose of supplying the various hatcheries of this state, shall return at least 40 percent of the fish hatched from the eggs to the Rogue River. [1965 c.570 §28]

506.213 Coho and chinook salmon hatchery on
Oregon
coast. (1) The State Fish and Wildlife Commission shall cause to be commenced and shall supervise the construction of a fish hatchery on the
Oregon
coast for the purpose of rearing coho and chinook salmon. The location for the site of the hatchery shall be at the discretion of the commission. Selection of the site shall be based upon the most recent research data available to the commission.

(2) The hatchery constructed pursuant to subsection (1) of this section shall be maintained and operated by the commission. [1967 c.360 §§1,4]

506.215 Maintaining hatcheries in adjoining states. The State Fish and Wildlife Commission may construct, maintain or operate hatcheries in an adjoining state, but no hatchery shall be constructed or operated on any stream in an adjoining state that is not a tributary of the Columbia River, or whose waters do not flow into the Columbia River.

506.220 Erecting markers of closed waters; interference with markers. Whenever deadlines are established on any of the waters of this state, either by legislative enactment or by order of the State Fish and Wildlife Commission, the commission shall, within a reasonable time, erect suitable monuments or markers in the water or on the banks of the water designating the closed portion of the water. It is unlawful to remove, destroy, alter or mutilate any of these monuments or markers. [Amended by 1965 c.570 §27]

506.225 [Repealed by 1965 c.570 §152]

506.226 Use of electric shock to take adult salmonids for private hatchery permittees prohibited. Notwithstanding any other provision of law the State Department of Fish and Wildlife shall not use in any body of water any electric current or electric shock device for the purpose of capturing any adult salmonids for a person granted a permit pursuant to ORS 508.700 to 508.745. [1981 c.646 §2]

506.230 [Repealed by 1965 c.570 §152]

506.231 Public report of fish hatchery activities. The State Department of Fish and Wildlife shall prepare and make available to the public upon request monthly reports of fish hatchery operations. Information in the report shall include, but is not limited to:

(1) The location of each state facility at which salmon eggs were taken and the number of eggs taken.

(2) The number and destination of salmon eggs transferred from one state facility to another.

(3) The number of salmon eggs to be reared at each state facility.

(4) The number of salmon eggs sold from each state facility to any person granted a permit pursuant to ORS 508.700 to 508.745.

(5) The number of salmon eggs from state facilities allocated for volunteer salmonid improvement program activities.

(6) The location and circumstances of each mortality incident involving 10,000 or more salmon eggs at a state facility. [1981 c.646 §3]

506.235 [1957 c.141 §1; renumbered 506.321]

506.236 [1981 c.646 §4; repealed by 1987 c.323 §6]

506.241 Commercial fishing vessel fleet reduction program; rules. The State Fish and Wildlife Commission, by rule, may prescribe a commercial fishing vessel fleet reduction program that complies with the federal Salmon and Steelhead Conservation and Enhancement Act of 1980. [1981 c.365 §38]

506.255 [1965 c.570 §17; repealed by 1975 c.253 §40]

506.260 [1965 c.570 §18; 1969 c.234 §1; 1973 c.271 §3; repealed by 1975 c.253 §40]

506.265 [1965 c.570 §19; repealed by 1975 c.253 §40]

506.270 [1965 c.570 §20; repealed by 1975 c.253 §40]

506.305 [Repealed by 1965 c.570 §152]

COMMERCIAL FISH MONEYS; RECEIPTS AND EXPENDITURES

506.306 Collecting moneys under commercial fishing laws; disposition of receipts and fines. (1) The State Fish and Wildlife Commission shall collect all moneys to be paid to this state for the protection, preservation, propagation and development of the commercial fishing industry and arising under the commercial fishing laws and deposit such moneys in the Commercial Fisheries Fund.

(2) Except as provided in ORS 506.630, all fines collected for violation of the commercial fishing laws shall be credited and distributed under ORS 137.293 and 137.295 as monetary obligations payable to the state. [1965 c.570 §29; 1987 c.905 §26; 1991 c.701 §23; 1997 c.545 §1]

506.310 [Repealed by 1965 c.570 §152]

506.315 [Repealed by 1965 c.570 §152]

506.316 Payment of commission expenditures. Except as otherwise provided in ORS 506.321, all expenditures of the State Fish and Wildlife Commission pursuant to the commercial fishing laws shall be made from moneys appropriated for the purposes for which such moneys are used, upon claims presented and warrants drawn pursuant to law. [1965 c.570 §30; 1967 c.454 §108]

506.320 [Repealed by 1965 c.570 §152]

506.321 Acceptance and use of gifts of money and property to commission. The State Fish and Wildlife Commission may accept gifts of money, lands or other property and use the same for the protection, preservation, propagation and development of the fishery resource, subject to the terms of the gift. Subject to such terms the gifts may be used or exchanged for the acquisition of other lands, waters, rights, easements or other property. Any moneys received under this section not otherwise appropriated hereby are appropriated for such purposes. [Formerly 506.235]

506.325 [Repealed by 1965 c.570 §152]

506.330 [Repealed by 1965 c.570 §152]

506.331 [1965 c.570 §32; repealed by 1979 c.461 §8]

506.335 [Repealed by 1965 c.570 §152]

506.340 [Amended by 1953 c.83 §2; repealed by 1965 c.570 §152]

506.341 [1965 c.570 §31; 1967 c.322 §1; repealed by 1975 c.130 §2 and 1975 c.253 §40]

506.345 [Formerly part of 496.345; 1971 c.446 §9; repealed by 1973 c.723 §130]

FEDERAL AID AND PROJECTS

506.405 Powers of commission regarding federal aid for fish and fisheries. The State Fish and Wildlife Commission may:

(1) Enter into such contracts, appoint such officers and do any other act or thing necessary fully to meet the requirements of the United States and the officers acting under federal statute in aid of the conservation and preservation of fish and fisheries in this state or concerning any federal project wherein the conservation and preservation of such fish and fisheries are involved.

(2) Accept contributions of funds from the federal government for such purposes.

506.410 [Amended by 1975 c.545 §12; repealed by 1979 c.461 §8]

506.415 [Amended by 1959 c.347 §1; 1967 c.322 §3; 1975 c.545 §13; repealed by 1979 c.461 §8]

506.420 [Repealed by 1965 c.570 §152]

506.430 [1963 c.635 §5; repealed by 1967 c.322 §4]

DEVELOPMENTAL FISHERY

506.450 Definitions for ORS 506.450 to 506.465; rules. As used in ORS 506.450 to 506.465, developmental fishery means activity for the development of commercial taking of an underutilized food fish species. The State Fish and Wildlife Commission by rule shall determine those species of food fish that are underutilized. [1993 c.765 §115]

506.455 Policy. It is the policy of the State of
Oregon
to institute a management system for developmental fishery resources that addresses both long term commercial and biological values and that protects the long term sustainability of those resources through planned commercial development when appropriate. [1993 c.765 §116]

506.460 Developmental fishery species harvest programs; biological surveys; permits; fees. In consultation with the Developmental Fisheries Board, the State Fish and Wildlife Commission shall:

(1) Establish an annual list of food fish species that are considered to be developmental fishery species.

(2) Establish and review commercial harvest programs for developmental fishery species.

(3) Establish methods to obtain biological information necessary to determine the long term sustainability of the resource.

(4) Establish limited entry harvest systems for developmental fisheries. An annual fee of not more than $100 to participate in a developmental fishery may be charged by the commission.

(5) Issue permits for developmental fisheries within 14 days of receiving a written request for a permit. [1993 c.765 §118]

506.462 Review of denial of applications; removal of fishery from developmental fisheries list; fees; rules. (1) A person whose application for a developmental fisheries permit or a restricted permit established under subsection (6) of this section, or for the renewal or transfer of a developmental fisheries permit or restricted permit, is denied may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any review by the State Department of Fish and Wildlife or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. The fee shall apply toward any applicable permit fees resulting from an order of the board in favor of the requesting applicant.

(2) The board shall review a denial as a contested case under ORS chapter 183. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.482.

(3) The board may waive requirements for renewal of a developmental fisheries permit or a restricted permit established under subsection (6) of this section if the board finds that an individual applicant fails to meet the requirements as the result of illness, accident or other circumstances beyond the individuals control.

(4) The board may delegate to the department the boards authority to waive requirements for renewal of developmental fisheries permits or restricted permits established under subsection (6) of this section.

(5) The board may adopt such rules as it determines necessary to carry out its duties, functions and powers under this section.

(6) Once the commission determines that a commercial harvest of a developmental fishery can be sustained, it may remove that fishery from the developmental fisheries list, and may, by rule, establish a restricted participation system or a restricted vessel permit system for that fishery. These restricted permit systems may include, but are not limited to, provisions relating to the following matters:

(a) Establishment of criteria for initial entry into the restricted permit system and criteria for annual qualification for continued participation in the system; and

(b) Establishment of terms and conditions for transferring participation rights. [2007 c.95 §2]

506.465 Developmental Fisheries Board; members; qualifications; expenses. (1) The Developmental Fisheries Board is established in the State Department of Fish and Wildlife. The board shall consist of members appointed by the State Fish and Wildlife Commission after consultation with commercial fishing industry representatives to insure representation on the board of a broad range of fishing interests.

(2) The commission shall appoint:

(a) Two members who are commercial fishermen licensed in this state and who are the operators of commercial fishing vessels that are less than 60 feet in length.

(b) Two members who are commercial fishermen licensed in this state and who are the operators of commercial fishing vessels that are 60 feet or more in length.

(c) One member who represents commercial fishing interests in general.

(d) One member who is employed by a fish processor having fewer than 50 employees.

(e) One member who is employed by a fish processor having 50 or more employees.

(f) One member who is an employee of the State Department of Fish and Wildlife.

(g) One member who is an employee of the State Department of Agriculture.

(3) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of duties as a board member. The board shall meet at least once each year. [1993 c.765 §117]

COMMERCIAL FISHING LAW ENFORCEMENT

(General Provisions)

506.501 Jurisdiction and authority to enforce commercial fishing laws. The State Fish and Wildlife Commission has jurisdiction and authority to enforce the commercial fishing laws, except as provided in ORS 506.506 to 506.516. [1965 c.570 §34]

506.505 [Repealed by 1965 c.570 §152]

506.506 Intent of ORS 506.511 and 506.516. It is the intent of ORS 506.511 and 506.516 to permit the State Fish and Wildlife Commission to employ only such deputy fish wardens as are agreed necessary or expedient among the commission, the Governor and the Superintendent of State Police, and that the duties of enforcing criminal provisions of the commercial fishing laws, so far as is economical and practicable, be performed by the Department of State Police. [1965 c.570 §35]

506.510 [Repealed by 1965 c.570 §152]

506.511 State police to enforce commercial fishing laws; appointment of federal agents. (1) The Department of State Police shall employ a sufficient number of state police to perform the duties required in the enforcement of criminal provisions of the commercial fishing laws.

(2) The Superintendent of State Police may appoint special enforcement officers authorized to enforce the commercial fishing laws. Individuals so appointed must be special agents of the United States Fish and Wildlife Service or the National Marine Fisheries Service, and shall serve at the pleasure of the superintendent without additional compensation. Each such special enforcement officer shall have all powers and authority of a peace officer of this state in serving warrants, subpoenas and other legal process in enforcement of the commercial fishing laws. [1965 c.570 §36; 1983 c.364 §5; 2003 c.14 §338]

506.515 [Repealed by 1965 c.570 §152]

506.516 Employment of deputy fish wardens by commission. The State Fish and Wildlife Commission, with the approval of the Governor and the Superintendent of State Police, may employ deputy fish wardens to the extent necessary or expedient. [1965 c.570 §37]

506.518 Appointment of special deputy fish wardens. The State Fish and Wildlife Commission may appoint special deputy fish wardens who shall serve without compensation except for what the commission may allow for special services. [Amended by 1965 c.570 §38]

506.520 [Repealed by 1965 c.570 §152]

506.521 Enforcement of commercial fishing laws; officers subject to commission or director. Each member of the State Fish and Wildlife Commission, the State Fish and Wildlife Director and every inspector, deputy fish warden, special deputy fish warden, and all peace officers of this state or any political subdivision therein, shall enforce the commercial fishing laws within their respective jurisdictions. In the performance of these duties such officers are subject to the direction and control of the commission or director. [1965 c.570 §39; 2001 c.104 §224]

506.525 [Repealed by 1965 c.570 §152]

506.526 Peace officer powers of director, inspectors and deputies; reporting arrests. (1) The State Fish and Wildlife Director or any inspector, deputy fish warden or special deputy fish warden may arrest any person the officer has probable cause to believe is in the act of committing a violation of the commercial fishing laws. Such officers are peace officers of the state for this purpose and may execute all criminal process issued for the arrest or detention of any person complained against for violation of the commercial fishing laws. It is unlawful knowingly or willfully to resist or oppose such officers in the discharge of their duties.

(2) Any officer described in subsection (1) of this section who makes an arrest must report it, together with the disposition of the case, to the director within 30 days after the date of the arrest. Failure so to report subjects the officer to removal from office by the authority that appointed the officer.

(3) The officers described in subsection (1) of this section have all the powers and authority of a peace officer in serving warrants, subpoenas and other legal process in the enforcement of the commercial fishing laws. [1965 c.570 §40; 1973 c.836 §356]

506.530 [Repealed by 1965 c.570 §152]

506.531 Arrests, searches and seizures made on Sunday. The arrests, searches and seizures provided for in the commercial fishing laws may be made on Sunday. In this event the persons arrested shall be taken before any justice of the peace or judge having jurisdiction, who shall bind over the persons arrested to appear and be proceeded against as soon as may be on a week day following the arrest. [1965 c.570 §41]

506.535 Jurisdiction of courts over commercial fishing law violations; commencement of prosecutions. (1) Unless otherwise specifically provided, justice courts have concurrent jurisdiction in the first instance with circuit courts of all offenses under the commercial fishing laws.

(2) Any action or proceedings under the commercial fishing laws shall be commenced on order of the State Fish and Wildlife Commission or a person duly authorized to enforce such laws, or by any district attorney, in the county in which the offense is alleged to have been committed. [Amended by 1965 c.570 §43]

506.540 Payment of rewards. The State Fish and Wildlife Commission may offer and authorize payment of rewards for the arrest and conviction of any person who has violated any of the commercial fishing laws, but no reward of more than $100 shall be offered or paid for any one arrest or conviction. [Amended by 1965 c.570 §48]

506.545 [Repealed by 1965 c.570 §152]

506.550 Search by peace officers to enforce commercial fishing laws. The officers mentioned in ORS 506.521 may search and examine all places where food fish may be kept, sold or secreted and examine all packages, boxes and bundles held either for storage or shipment which they have reason to believe contain evidence of violation of the commercial fishing laws. [Amended by 1965 c.570 §50]

506.555 Issuance of search warrants. Any court having jurisdiction of any offense against the commercial fishing laws, upon receiving proof or probable cause for believing in the concealment of any food fish taken or possessed contrary to law, shall issue a search warrant and cause a search to be made in any place, and to that end cause any place where concealment may be effected, to be opened and the contents examined by any officer charged with the enforcement of the commercial fishing laws. [Amended by 1965 c.570 §51]

506.560 Nonliability of peace officers enforcing commercial fishing laws. The officers described in ORS 506.521 shall not suffer civil or criminal liability for any arrest, seizure or search as provided under the commercial fishing laws. [Amended by 1965 c.570 §52]

506.565 [Repealed by 1965 c.570 §152]

506.570 [Repealed by 1965 c.570 §152]

506.575 [Amended by 1965 c.570 §54a; renumbered 506.655]

506.580 [Amended by 1965 c.570 §54b; renumbered 506.660]

506.585 [Amended by 1953 c.636 §2; 1965 c.570 §54c; renumbered 506.665]

506.590 [Amended by 1965 c.570 §54d; renumbered 506.670]

506.595 [Renumbered 506.675]

506.600 [Renumbered 506.680]

506.602 [1957 c.298 §1; 1965 c.570 §53; renumbered 506.690]

506.603 [1957 c.298 §2; 1965 c.570 §54; renumbered 506.695]

506.605 Naming place of offense in complaint, information or indictment. In any criminal prosecution under the commercial fishing laws, it is not necessary in the complaint, information or indictment to name the particular waters of the state if they are unknown to the person signing or filing the complaint or information or to the grand jury returning the indictment. It is sufficient if it is stated in such cases in the complaint, information or indictment that the particular waters of the state are to such person, or to the grand jury, unknown. [Amended by 1965 c.570 §44]

506.610 When possession prima facie evidence of taking fish unlawfully. (1) The possession or custody of food fish on, near, adjacent to or in the vicinity of any waters of this state, during the closed season on such waters, is prima facie evidence that such fish were unlawfully taken during the closed season on such waters.

(2) In all cases where such possession or custody by accused persons on, near, adjacent to or in the vicinity of any of such closed waters is proven, the burden of proof is shifted to the persons found having such possession or custody, to establish that the fish were lawfully taken during an open season and from waters from which it was at such time lawful to take such fish. [Amended by 1965 c.570 §45]

506.615 [Repealed by 1965 c.570 §152]

506.620 Inspections by director or agent. The State Fish and Wildlife Director or authorized agent may enter and inspect all canneries, cold storage houses, packing establishments, business places, boats, fishing gear, and all property used in the taking, processing and packing of food fish, for the purpose of enforcing the commercial fishing laws. [Amended by 1965 c.570 §49]

506.625 Compelling testimony in commercial fishing law enforcement proceedings. In any action or proceeding for the enforcement of any of the provisions of the commercial fishing laws, or in any investigation before a grand jury, district attorney or other officer, or any criminal proceeding, no person shall be excused from testifying concerning any offense committed by another or by the person on the ground that the testimony of the person may incriminate the person. However, such testimony shall not be used against the person in any prosecution for any crime or misdemeanor under the laws of the state, nor shall the person be subjected to any criminal prosecution or any penalty or forfeiture for or on account of any transaction, matter or thing concerning which the person has been compelled to testify or to produce evidence, documentary or otherwise. [Amended by 1965 c.570 §46]

506.630 Disposition of fines. (1) One-half of all fines imposed in justice courts for the violation of any of the commercial fishing laws and collected in money shall be credited and distributed under ORS 137.293 and 137.295 to the treasurer of the county in which the action or proceeding is commenced, as a monetary obligation payable to the county, for credit to the general fund of the county. One-half of all fines so imposed and collected in justice courts shall be credited and distributed under ORS 137.293 and 137.295, as a monetary obligation payable to the state. The district attorney of the county, upon payment of any judgment, shall satisfy it of record as attorney for the state.

(2) Payment of fines under this section shall be made within the first 20 days of the month following the month in which collected. [Amended by 1961 c.346 §1; 1965 c.570 §47; 1971 c.186 §6; 1981 s.s. c.116 §3; 1983 c.763 §51; 1987 c.905 §27]

506.635 Execution for payment of fines and costs. Any fishing gear used in violation of the commercial fishing laws, including boats or vehicles of any kind and other appliances, is subject to execution for the payment of fines and costs provided for in the commercial fishing laws. [1965 c.570 §55]

506.655 [Formerly 506.575; repealed by 1993 c.699 §30]

506.660 [Formerly 506.580; repealed by 1993 c.699 §30]

506.665 [Formerly 506.585; 1977 c.272 §1; repealed by 1993 c.699 §30]

506.670 [Formerly 506.590; 1977 c.340 §1; 1977 c.652 §1; repealed by 1993 c.699 §30]

506.675 [Formerly 506.595; 1977 c.652 §2; repealed by 1993 c.699 §30]

506.680 [Formerly 506.600; 1977 c.652 §3; repealed by 1993 c.699 §30]

(Seizure and Disposition of Unlawful Equipment and Fish Unlawfully Taken)

506.690 Seizure, forfeiture and disposition of fish unlawfully taken. (1) All fish taken by or in the possession of any person in violation of the commercial fishing laws or the rules of the State Fish and Wildlife Commission shall be seized by any member of the commission or any officer described in ORS 506.521.

(2) Any fish seized under the provisions of subsection (1) of this section may be disposed of, sold, preserved or used for food purposes, under the rules of the commission, to prevent loss or spoilage. At the time the court passes sentence in the criminal prosecution for violation of the commercial fishing laws, the court may order that any fish seized under subsection (1) of this section or the proceeds from the sale of such fish shall be forfeited. Any moneys derived from the sale of any forfeited fish shall be deposited in the Commercial Fisheries Fund.

(3) If the fish seized under subsection (1) of this section are not subsequently forfeited, the commission shall pay to the person from whom the fish were seized an amount equal to the market value of the fish at the time of seizure.

(4) The commission shall approve the amount to be paid under subsection (3) of this section, and the claim shall be paid from the Commercial Fisheries Fund in the manner provided by law for the payment of claims against the state. There is appropriated continuously from the Commercial Fisheries Fund an amount equal to the amounts approved by the commission under this subsection. [Formerly 506.602; 1975 c.253 §27; 1977 c.652 §4; 1999 c.1013 §1; 1999 c.1051 §275]

506.695 Seizure, forfeiture and disposition of fishing gear and vehicles used unlawfully; removal of unlawful piling. (1) All boats, fishing gear and vehicles used in violation of the commercial fishing laws or the rules of the State Fish and Wildlife Commission may be seized, and piling driven for the sole or primary purposes of violation of such laws may be removed, by any member of the commission or any officer described in ORS 506.521. Following the seizure the boats, gear and vehicles shall be delivered to the sheriff of the county in which the seizure occurred. The sheriff shall retain custody of the seized property until it is ordered returned to the owner or confiscation is adjudged pursuant to this section.

(2) Upon the order of the court at the time of passing sentence for a crime, the property seized under subsection (1) of this section may be forfeited. If forfeited, such property shall be turned over to the commission.

(3) The commission may dispose of such forfeited property in any manner it deems proper, but the clear proceeds derived from the sale of any forfeited property shall be deposited with the State Treasury to be placed in the Common School Fund. [Formerly 506.603; 1977 c.652 §5; 1987 c.858 §7; 1993 c.699 §26]

506.700 Return of seized property; undertaking; effect of judgment ordering forfeiture or confiscation. (1) At any time after the seizure mentioned in ORS 506.695, but before the entry of judgment pursuant to ORS 506.695, the owner of the seized property may require the return thereof upon giving to the sheriff a written undertaking, executed by sufficient surety, to be approved by the court described in ORS 506.695, to the effect that such surety is bound in double the value of the property as determined by the court, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to the plaintiff of such sum as may, for any cause, be recovered against the owner. The owner shall file such written undertaking with the clerk of the court for the county in which the seizure occurred and shall serve a true copy thereof upon the district attorney for the same county.

(2) If confiscation or forfeiture of such property is required by a judgment of the court under ORS 506.695, the owner shall return the property to the plaintiff. If the owner fails to return the property, any officer described under ORS 506.521 may maintain an action upon such undertaking, and the clear proceeds shall be deposited with the State Treasury in the Common School Fund. [1977 c.652 §7; 1987 c.858 §8; 1993 c.699 §27]

(Damages for Unlawful Taking)

506.720 Suit for damages; amount; rules; application for or obtaining license when money due prohibited. (1) The State Fish and Wildlife Commission may institute suit for the recovery of damages for the unlawful taking, possession or killing of food fish referred to in this section that are the property of the state.

(2) The damages referred to in subsection (1) of this section shall be as follows:

(a) For food fish other than pink shrimp, salmon or steelhead, twice the average market value of the food fish.

(b) For salmon or steelhead taken in waters other than the waters of the
Pacific Ocean
, $125 per fish.

(c) For salmon or steelhead taken in the waters of the
Pacific Ocean
:

(A) For the first violation, twice the average market value of the food fish.

(B) For the second and each subsequent violation within a five-year period, $125 per fish.

(d) For pink shrimp:

(A) For the first violation, five percent of the average market value of the food fish.

(B) For the second violation within a five-year period, 10 percent of the average market value of the food fish.

(C) For the third and each subsequent violation within a five-year period, 20 percent of the average market value of the food fish.

(3) The commission shall by rule in January of each year establish the average market value for each species of food fish for the year.

(4) No person shall apply for or obtain any license, tag or permit issued by the commission when civil damages due pursuant to this section, or when moneys due the State Department of Fish and Wildlife from court-ordered restitutions for violations of the commercial fishing laws have not been paid. [1987 c.213 §2]

FISHERIES CONSERVATION ZONE

506.750 Policy for ORS 506.755. The Legislative Assembly finds and declares that:

(1) The preservation of complex interrelationships of marine environment within the continental shelf of the Pacific Ocean off the coast of the State of
Oregon
is necessary to conserve coastal species of fish and to guarantee the well-being of the economy and welfare of the state and its people.

(2) The uncontrolled use of the marine commercial fisheries to harvest coastal species of fish and other marine fisheries resources by foreign nationals is of public concern and constitutes an immediate threat to the marine environment and its ultimate survival.

(3) The State of
Oregon
has a special interest in the maintenance of the productivity of the living resources in the area of the high seas adjacent to its territorial sea. [1974 c.3 §1]

Note: 506.750 and 506.755 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 506 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

506.755 Fisheries Conservation Zone; rules; jurisdiction over zone; penalty; construction. (1) The State of
Oregon
adopts a Fisheries Conservation Zone for the maintenance, preservation and protection of all coastal species of fish and other marine fisheries resources between the mean high water mark of the state and a straight line extension of the lateral boundaries of the state drawn seaward to a distance of 50 statute miles.

(2) Activities of marine commercial fishing within the limits and boundaries of the Fisheries Conservation Zone shall be under the jurisdiction and regulation of the commission.

(3) The commission shall study the fishery within the zone and when appropriate adopt, amend or repeal all rules, according to the provisions of ORS 506.119 and 506.129 necessary for the maintenance, preservation and protection of all coastal species of fish and other marine fisheries resources.

(4) The jurisdiction within the Fisheries Conservation Zone shall include, but not be limited to, provisions for inspection of catch, particularly regarding anadromous fish; rules relating to methods of fishing, size and kind of gear and nets; rules designating seasons, closures and restricted areas.

(5) ORS 506.501 to 506.695 shall provide the authority for enforcing rules adopted by the commission as specified in this section.

(6) Subject to ORS 153.022, any person convicted of violating any rule authorized under the provisions of this section shall be punished by a fine not to exceed $10,000.

(7) Nothing contained within this section is intended to abrogate a nations right of free passage or navigation of the high seas.

(8) Nothing contained within this section is intended to abrogate international fish compacts, agreements or treaties providing for the management of anadromous or pelagic fish species. [1974 c.3 §2; 1983 c.740 §204; 1999 c.1051 §313]

Note: See note under 506.750.

FISH MARKETING

506.800 Names for marketing certain fish and shellfish. In order to obtain uniform names to be used for the marketing of fish:

(1) The common names Pacific red snapper, Pacific snapper,
Oregon
red snapper,
Oregon
snapper, red snapper and snapper may be used as alternate names for the purpose of marketing the following fish:

(a) Widow rockfish (Sebastes entomelas).

(b) Yellowtail rockfish (Sebastes flavidus).

(c) Chilipepper (Sebastes goodei).

(d) Cowcod (Sebastes
levis
).

(e) Black rockfish (Sebastes melanops).

(f) Vermillion rockfish (Sebastes miniatus).

(g) Speckled rockfish (Sebastes ovalis).

(h) Bocaccio (Sebastes paucispinnis).

(i) Canary rockfish (Sebastes pinniger).

(j) Yelloweye rockfish (Sebastes ruberrimus).

(k) Bank rockfish (Sebastes rufus).

(L) Olive rockfish (Sebastes serranoides).

(2) The common names butterfish and black cod may be used as alternate names for purposes of marketing sablefish (Anoplopoma fimbria).

(3) The common names Pacific ocean shrimp, Pacific shrimp, pink shrimp and
Oregon
shrimp may be used as alternate names for the purpose of marketing Pandalus jordani (shrimp). [1979 c.457 §2]

MISCELLANEOUS

506.895 Person aiding in commercial fishing law violation punishable as principal. Any person who counsels, aids or assists in any violation of the commercial fishing laws shall incur the penalties provided for the person guilty of such violation. [1981 c.365 §18]

PENALTIES

506.990 [Repealed by 1965 c.570 §152]

506.991 Criminal penalties. (1) Except as provided in this section, and subject to ORS 153.022, violation of any provision of the commercial fishing laws, or of any rule promulgated by the State Fish and Wildlife Commission in carrying out the commercial fishing laws, is a Class A misdemeanor.

(2) In lieu of the fine provided in ORS 161.635, and in addition to the imprisonment provided in ORS 161.615, any violation of this section is punishable as follows:

(a) For the first conviction, a fine not to exceed $2,500.

(b) For the second conviction within a 10-year period, a fine not to exceed $4,000.

(c) For the third conviction within a 10-year period, a fine not to exceed $10,000.

(d) For the fourth and subsequent convictions within a 10-year period, a fine not to exceed $25,000.

(3) Violation of any provision of ORS 509.011 which occurs more than 12 hours prior to or more than 12 hours subsequent to a season established under ORS 506.129 by the commission for the lawful taking of food fish when the total value of the food fish is $200 or more is a Class C felony.

(4) In addition to the penalties of this section and notwithstanding the provisions of ORS 506.690, all fish or sexual products therefrom taken by or in the possession of any person sentenced under this section shall be seized and confiscated, condemned, and sold. [1965 c.570 §56; 1975 c.517 §1; 1977 c.242 §4; 1977 c.353 §2; 1983 c.364 §2; 1993 c.699 §28; 1999 c.1051 §314]

506.995 Civil penalties. (1) As used in this section, gain means the amount of money and the value of any property derived from the violation.

(2) In addition to any other sanction imposed by law, if a person derives a gain of at least $5,000 from violating any commercial fishing law or rule promulgated pursuant to such laws, the person shall be subject to a civil penalty that is equal to twice the amount of the gain.

(3) Civil penalties under this section shall be imposed pursuant to ORS 183.745.

(4) Any civil penalty received by the State Department of Fish and Wildlife under this section shall be deposited in the Commercial Fisheries Fund. [1999 c.672 §2]

_______________



Chapter 507

Chapter 507 Â Compacts with Other States

2007 EDITION

COMPACTS WITH OTHER STATES

COMMERCIAL FISHING AND FISHERIES

507.010Â Â Â Â  Oregon-Washington Columbia River fish compact

507.020Â Â Â Â  Oregon-Washington concurrent jurisdiction waters

507.030Â Â Â Â  Modification of Oregon-Washington Columbia River fish compact; hearing

507.040Â Â Â Â  Pacific Marine Fisheries Compact

507.050Â Â Â Â  Representation on Pacific Marine Fisheries Commission

Â Â Â Â Â  507.010 Oregon-Washington
Columbia River
fish compact. Congress, by virtue of the authority vested in it under section 10, Article I, United States Constitution, providing for compacts and agreements between states, having ratified the recommendations of the conference committees of the States of Oregon and Washington, appointed to agree on legislation necessary for the regulation, preservation and protection of fish in the waters of the Columbia River, over which said states have concurrent jurisdiction, and other waters within either state which would be affected by such concurrent interest, recommendations being as follows: ÂWe further recommend that a resolution be passed by the legislatures of Washington and Oregon, whereby the ratification by Congress of the laws of the States of Oregon and Washington shall act as a treaty between said states, subject to modification only by joint agreement by said states;Â and the recommendation having been approved by resolution adopting the report of the conference committee, there exists between the States of Oregon and Washington a definite compact and agreement, the purport of which is substantially as follows: All laws and regulations now existing, or which may be necessary for regulating, protecting or preserving fish in the waters of the Columbia River, over which the States of Oregon and Washington have concurrent jurisdiction, or any other waters within either of said states, which would affect the concurrent jurisdiction, shall be made, changed, altered and amended in whole or in part, only with the mutual consent and approbation of both states.

Â Â Â Â Â  507.020 Oregon-Washington concurrent jurisdiction waters. The waters over which the States of Oregon and Washington are deemed to have concurrent jurisdiction comprise the waters of the
Columbia River
and its tributaries, within the confines of the States of Oregon and Washington, where such waters are state boundaries.

Â Â Â Â Â  507.030 Modification of Oregon-Washington
Columbia River
fish compact; hearing. (1) The State Fish and Wildlife Commission, on behalf of the State of Oregon, may enter into an agreement with the constituted authority of the State of Washington, to modify the existing agreement with respect to fishing in the waters of the Columbia River and its tributaries, within the confines of the States of Oregon and Washington, where such waters are state boundaries between the States of Oregon and Washington, as approved by the United States Congress on April 8, 1918.

Â Â Â Â Â  (2) The commission, in entering into any agreement with the constituted authority of the State of
Washington
, as provided in subsection (1) of this section, may hold a hearing jointly with such constituted authority of the State of
Washington
within the State of
Washington
. However, any such joint meeting scheduled in either state shall be held not more than 25 miles from an area of the
Columbia River
where commercial fishing is permitted. [Amended by 1959 c.321 Â§1; 1965 c.570 Â§150; 1971 c.187 Â§2; 1975 c.545 Â§14; 1987 c.244 Â§1]

Â Â Â Â Â  507.040 Pacific Marine Fisheries Compact. A compact, in form as in this section fully set forth, shall be in effect when one or both of the States of California and Washington become parties thereto, and the consent of Congress has been granted as required by section 10, Article I, of the Constitution of the
United States
.

______________________________________________________________________________

Â Â Â Â Â  The contracting states do hereby agree as follows:

ARTICLE I

Â Â Â Â Â  The purposes of this compact are and shall be to promote the better utilization of fisheries, marine, shell and anadromous, which are of mutual concern, and to develop a joint program of protection and prevention of physical waste of such fisheries in all of those areas of the Pacific Ocean and adjacent waters over which the compacting states jointly or separately now have or may hereafter acquire jurisdiction.

Â Â Â Â Â  Nothing herein contained shall be construed so as to authorize the compacting states or any of them to limit the production of fish or fish products for the purpose of establishing or fixing the prices thereof or creating and perpetuating a monopoly.

ARTICLE II

Â Â Â Â Â  This agreement shall become operative immediately as to those states executing it in the form that is in accordance with the laws of the executing states and the Congress has given its consent.

ARTICLE III

Â Â Â Â Â  Each state joining herein shall appoint, as determined by state statutes, one or more representatives to a commission hereby constituted and designated as the Pacific Marine Fisheries Commission, of whom one shall be the administrative or other officer of the agency of such state charged with the conservation of the fisheries resources to which this compact pertains. This commission shall be invested with the powers and duties set forth herein.

Â Â Â Â Â  The term of each commissioner of the Pacific Marine Fisheries Commission shall be four years. A commissioner shall hold office until a successor shall be appointed and qualified but such successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time, to a deputy, the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

Â Â Â Â Â  Voting powers under this compact shall be limited to one vote for each state regardless of the number of representatives.

ARTICLE IV

Â Â Â Â Â  The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell, and anadromous, in all of those areas of the Pacific Ocean over which the states signatory to this compact jointly or separately now have or may hereafter acquire jurisdiction. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions and said conservation zones to promote the preservation of those fisheries and their protection against over-fishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the signatory parties hereto.

Â Â Â Â Â  To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the Governors and legislative branches of the various signatory states hereto legislation dealing with the conservation of the marine, shell, and anadromous fisheries in all of those areas of the Pacific Ocean over which the signatory states jointly or separately now have or may hereafter acquire jurisdiction. The commission shall, more than one month prior to any regular meeting of the legislative branch in any state signatory hereto, present to the Governor of such state its recommendations relating to enactments by the legislative branch of that state in furthering the intents and purposes of this compact.

Â Â Â Â Â  The commission shall consult with and advise the pertinent administrative agencies in the signatory states with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable and which lie within the jurisdiction of such agencies.

Â Â Â Â Â  The commission shall have power to recommend to the states signatory hereto the stocking of the waters of such states with marine, shell or anadromous fish and fish eggs or joint stocking by some or all of such states and when two or more of the said states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.

ARTICLE V

Â Â Â Â Â  The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory states but must meet at least once a year.

ARTICLE VI

Â Â Â Â Â  No action shall be taken by the commission except by the affirmative vote of a majority of the whole number of compacting states represented at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the vote of a majority of the compacting states which have an interest in such species.

ARTICLE VII

Â Â Â Â Â  The fisheries research agencies of the signatory states shall act in collaboration as the official research agency of the Pacific Marine Fisheries Commission.

Â Â Â Â Â  An advisory committee to be representative of the commercial fishermen, commercial fishing industry and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

Â Â Â Â Â  Nothing in this compact shall be construed to limit the powers of any state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any state imposing additional conditions and restrictions to conserve its fisheries.

ARTICLE IX

Â Â Â Â Â  Continued absence of representation or of any representative on the commission from any state party hereto, shall be brought to the attention of the Governor thereof.

ARTICLE X

Â Â Â Â Â  The States agree to make available annual funds for the support of the Commission on the following basis:

Â Â Â Â Â  Eighty percent (80%) of the annual budget shall be shared equally by those member States having as a boundary the Pacific Ocean; and five percent (5%) of the annual budget shall be contributed by each other member State; the balance of the annual budget shall be shared by those member States, having as a boundary the Pacific Ocean, in proportion to the primary market value of the products of their commercial fisheries on the basis of the latest five-year catch records.

Â Â Â Â Â  The annual contribution of each
member
State
shall be figured to the nearest one hundred dollars.

Â Â Â Â Â  This amended article shall become effective upon its enactment by the States of Alaska,
California
,
Idaho
,
Oregon
and
Washington
and upon ratification by Congress by virtue of the authority vested in it under Article I, section 10, of the Constitution of the
United States
.

ARTICLE XI

Â Â Â Â Â  This compact shall continue in force and remain binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ notice in writing of intention to withdraw from the compact to the other parties hereto.

ARTICLE XII

Â Â Â Â Â  The States of Alaska or
Hawaii
, or any state having rivers or streams tributary to the
Pacific Ocean
may become a contracting state by enactment of the Pacific Marine Fisheries Compact. Upon admission of any new state to the compact, the purposes of the compact and the duties of the commission shall extend to the development of joint programs for the conservation, protection and prevention of physical waste of fisheries in which the contracting states are mutually concerned and to all waters of the newly admitted state necessary to develop such programs.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of California,
Oregon
and
Washington
and upon ratification by Congress by virtue of the authority vested in it under Article I, section 10, of the Constitution of the
United States
.

______________________________________________________________________________

[Amended by 1961 c.481 Â§1; 1969 c.129 Â§1]

Â Â Â Â Â  Note: The Pacific Marine Fisheries Compact was enacted into law by the Legislative Assembly of Oregon by chapter 131, Oregon Laws 1947 (approved by Governor on March 11, 1947). The compact was enacted into law by the Washington State Legislature by chapter 29, Washington Laws 1947 (approved by Governor on February 20, 1947). The Congress of the
United States
consented to the compact by Public Law 232, 80th Congress (signed by President on July 24, 1947). In 1990, Congress redesignated the ÂPacific Marine Fisheries CommissionÂ as the ÂPacific States Marine Fisheries CommissionÂ by Public Law 101-627, 101st Congress (signed by President on November 28, 1990).

Â Â Â Â Â  507.050 Representation on Pacific Marine Fisheries Commission. The State Fish and Wildlife Director, one legislator appointed as provided in this section and one public member appointed by the Governor shall act as representatives of the State of
Oregon
on the Pacific Marine Fisheries Commission in accordance with the provisions of and with the powers and duties in the compact set forth in ORS 507.040. The legislative member shall be appointed by the President of the Senate or the Speaker of the House of Representatives from among those legislators who, at the time of appointment, are serving on the Pacific Fisheries Legislative Task Force. The legislative member shall serve for a term of four years. The Speaker of the House of Representatives and the President of the Senate shall alternate in making the appointment of the legislative member. [Amended by 1961 c.192 Â§1; 1975 c.253 Â§29; 1987 c.436 Â§1; 2007 c.71 Â§170]

_______________



Chapter 508

Chapter 508 Â Licenses and Permits

2007 EDITION

LICENSES AND PERMITS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

508.006Â Â Â Â  Definitions

508.011Â Â Â Â  Activities relating to oysters exempted

WHEN LICENSE REQUIRED

508.025Â Â Â Â  License required to take, process or deal in fish

508.030Â Â Â Â  License required for fishing gear

508.035Â Â Â Â  Separate licenses required for certain fishing gear and activities

508.040Â Â Â Â  Unlawful to knowingly buy or receive fish from unlicensed person

508.045Â Â Â Â  Exemption of retail fish dealers

PERMITS AND SPECIAL LICENSES

508.106Â Â Â Â  Permit to take carp or other nongame fish; fee

508.111Â Â Â Â  Permit to take food fish for educational and scientific purposes

508.116Â Â Â Â  Permit to take animals living intertidally on bottom

508.121Â Â Â Â  Juvenile jig line license

LICENSES AND REGULATION OF LICENSEES

508.235Â Â Â Â  Commercial fishing license

508.240Â Â Â Â  Acts by commercial fishing licensee prohibited

508.260Â Â Â Â  Boat license; plates; decals; rules

508.265Â Â Â Â  Boat licensing constitutes registration for purposes of federal laws

508.270Â Â Â Â  Fishing, boat license fees in lieu of other taxes and licenses on crab pots; reports to county assessor

508.285Â Â Â Â  License fees

NoteÂ Â Â Â Â Â Â Â Â  Surcharge through 2009--1989 c.512 Â§6

508.300Â Â Â Â  Albacore tuna landing license in lieu of other licenses

508.306Â Â Â Â  Fish bait dealer license; authority of commission to designate fish or shellfish bait

508.312Â Â Â Â  Commercial bait fishing license; license in lieu of commercial fishing and boat licenses

508.316Â Â Â Â  Disqualification from receiving more than one single delivery license

508.326Â Â Â Â  Commercial Fisheries Fund; uses

ISSUANCE, APPLICATION, CONTENTS, WHERE VALID, TRANSFERRING, TERM, LOCATION ABANDONMENT

508.406Â Â Â Â  Director or agent to issue and renew licenses

508.410Â Â Â Â  Contents of license applications

508.415Â Â Â Â  Security for fees

508.445Â Â Â Â  Certificate evidence as to license issuance

508.450Â Â Â Â  Contents of license

508.460Â Â Â Â
Oregon
-
Washington
reciprocity on gillnet licenses

508.465Â Â Â Â  Licenses nontransferable

508.470Â Â Â Â  When licenses expire; renewal

508.475Â Â Â Â  Failure to renew license for fixed fishing gear constitutes abandonment; exception for Armed Forces

508.480Â Â Â Â  Failure to construct or install fishing gear held to be abandonment

508.485Â Â Â Â  Revocation and refusal to renew license for violation of commercial fishing laws or rules or theft of crab fishing gear

508.490Â Â Â Â  Refusal to issue license within two years after license revocation

508.495Â Â Â Â  Certificate in lieu of lost or destroyed license; fee

508.500Â Â Â Â  Alteration, false application and multiple possession of licenses prohibited

CATCH FEES

508.505Â Â Â Â  Additional fees based on value of fish at time of landing; exceptions

NoteÂ Â Â Â Â Â Â Â Â  Additional fee through 2009--1989 c.512 Â§8

508.510Â Â Â Â  Place where fish caught is immaterial; exceptions; special fee

508.515Â Â Â Â  Time of paying fees; report; interest on overdue fees; waiver or extension of payment

508.520Â Â Â Â  Determination of disputes

508.525Â Â Â Â  Lien for unpaid fee; foreclosure; jurisdiction of courts

508.530Â Â Â Â  Rules; reports; violation or falsification

508.535Â Â Â Â  Keeping record of food fish received and bought; inspection

508.540Â Â Â Â  Failure to keep or submit records or to pay fee

508.550Â Â Â Â
Sale
of fish from license holderÂs boat; permit; fee; reports; payment of fees

SALMON HATCHERY PERMITS

508.700Â Â Â Â  Permits for salmon hatcheries; fees

508.705Â Â Â Â  Hearing for permits

508.710Â Â Â Â  Grounds for denial of permit

508.715Â Â Â Â  Conditions of permits

508.718Â Â Â Â  Program for protecting natural runs and genetic diversity of anadromous fish stocks; rules; findings

508.720Â Â Â Â  Altering terms of permits; findings; hearing; restoration of fish population

508.725Â Â Â Â  Released fish as state property; consideration by commission of adverse economic impact on hatcheries

508.730Â Â Â Â  Disposal of salmon products

508.735Â Â Â Â  Application of chapter to taking and sale of salmon

508.737Â Â Â Â  Policy for marketing of salmon products

508.740Â Â Â Â  Authority under ORS 508.700 to 508.745

508.745Â Â Â Â  Disposition of moneys received under ORS 508.700 to 508.745

COMMERCIAL FISHERY PERMIT BOARD

508.755Â Â Â Â  Membership; duties; meetings; expenses

RESTRICTED PARTICIPATION SYSTEMS

508.760Â Â Â Â  Sea urchin limited participation; terms; conditions; fees; rules

508.762Â Â Â Â  Review of denial of sea urchin permit renewal or transfer; fee; rules

508.765Â Â Â Â  Roe-herring limited participation; terms; conditions; fees; rules

RESTRICTED VESSEL PERMIT SYSTEMS

(
Columbia River
Gillnet Fishery)

508.775Â Â Â Â  Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited

508.778Â Â Â Â  Limitation on issuance of permits

508.781Â Â Â Â  Renewal of permit; rules

508.784Â Â Â Â  Considerations in determining eligibility for permit

508.787Â Â Â Â  Permit revocation procedure

508.790Â Â Â Â  Fee; application form

508.792Â Â Â Â  Lottery system for permit issuance

508.793Â Â Â Â  Permit transfer restrictions

508.796Â Â Â Â  Review of permit denial; fee; rules; limitation on transfer of certain permits

(Ocean Troll Salmon Fishery)

508.801Â Â Â Â  Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited

508.804Â Â Â Â  Restriction on issuance of permits

508.807Â Â Â Â  Renewal of permit; replacement vessel; rules

508.808Â Â Â Â  Special renewal and fee provisions

508.810Â Â Â Â  Considerations in determining eligibility for permit

508.813Â Â Â Â  Permit revocation procedure

508.816Â Â Â Â  Fee; application form; rules

508.819Â Â Â Â  Lottery system for permit issuance

508.822Â Â Â Â  Permit transfer restrictions; rules

508.825Â Â Â Â  Review of permit denial; rules; fee

508.828Â Â Â Â  Single delivery license in lieu of vessel permit

(Ocean Scallop Fishery)

508.840Â Â Â Â  Vessel permit required to engage in fishery; purchase of scallops by dealer from individual without permit prohibited

508.843Â Â Â Â  Use of single delivery license in lieu of permit; reciprocity of law

508.846Â Â Â Â  Issuance of permits restricted

508.849Â Â Â Â  Renewal of permit

508.852Â Â Â Â  Considerations in determining eligibility for permit

508.855Â Â Â Â  Permit revocation procedure

508.858Â Â Â Â  Fee

508.861Â Â Â Â  Lottery system for permit issuance; rules

508.864Â Â Â Â  Permit transfer restrictions

508.867Â Â Â Â  Review of permit denial; fee; rules

(Ocean Pink Shrimp Fishery)

508.880Â Â Â Â  Vessel permit required to engage in fishery; purchase of shrimp by dealers from individual without permit prohibited

508.883Â Â Â Â  Use of single delivery license in lieu of vessel permit; reciprocity of law

508.886Â Â Â Â  Limitation on number of permits; eligibility

508.889Â Â Â Â  Issuance of permits limited

508.892Â Â Â Â  Renewal of permit; rules

508.895Â Â Â Â  Considerations in determining eligibility for permit

508.898Â Â Â Â  Permit revocation procedure

508.901Â Â Â Â  Fee; application form; rules

508.904Â Â Â Â  Lottery system for permit issuance

508.907Â Â Â Â  Permit transfer restrictions

508.908Â Â Â Â  Limits on authority of Commercial Fishery Permit Board to prohibit transfer of valid pink shrimp vessel permits

508.910Â Â Â Â  Review of permit denial; fee; rules; limitation on transfer of certain permits

508.913Â Â Â Â  Issuance of permits for vessels engaged in groundfish fishery; permit transfer restriction

508.915Â Â Â Â  Negotiations to establish reciprocal agreements pertaining to pink shrimp

(Ocean Dungeness Crab Fishery)

508.921Â Â Â Â  Findings; rules

508.926Â Â Â Â  Vessel permit required to engage in fishery; purchase of crab by dealer from individual without permit prohibited

508.931Â Â Â Â  Eligibility for permit

508.936Â Â Â Â  Permit transfer restrictions; rules

508.941Â Â Â Â  Review of eligibility determinations; reciprocity with other states; fee

(Black and Blue Rockfish and Nearshore Fishery)

508.945Â Â Â Â  Vessel permit required; rules; purchase of black or blue rockfish or nearshore fish from individual without permit prohibited; exemptions

508.947Â Â Â Â  Eligibility for permit; renewal; rules

508.949Â Â Â Â  Fees; application form; rules

508.951Â Â Â Â  Black Rockfish, Blue Rockfish and Nearshore Species Research Account; sources; uses

508.953Â Â Â Â  Log book required; collection and report of data

508.955Â Â Â Â  Lottery system for permit issuance; rules

508.957Â Â Â Â  Permit transfer restrictions

508.960Â Â Â Â  Review of permit denial; fee; rules

Â Â Â Â Â  508.005 [Repealed by 1965 c.570 Â§152]

GENERAL PROVISIONS

Â Â Â Â Â  508.006 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§58]

Â Â Â Â Â  508.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.011 Activities relating to oysters exempted. This chapter does not apply to oysters or to any activity of any person relating to oysters. [1965 c.570 Â§59b]

Â Â Â Â Â  508.015 [Amended by 1963 c.246 Â§3; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.020 [Amended by 1953 c.656 Â§6; 1961 c.374 Â§1; repealed by 1963 c.246 Â§4 (508.021 enacted in lieu of 508.020)]

Â Â Â Â Â  508.021 [1963 c.246 Â§5 (enacted in lieu of 508.020); repealed by 1965 c.570 Â§152]

WHEN LICENSE REQUIRED

Â Â Â Â Â  508.025 License required to take, process or deal in fish. (1) It is unlawful for any person, without first procuring a license from the State Fish and Wildlife Commission, to:

Â Â Â Â Â  (a) Take food fish in any of the waters of this state for commercial purposes or land food fish in this state for commercial purposes.

Â Â Â Â Â  (b) Buy, sell or otherwise deal in food fish for commercial purposes.

Â Â Â Â Â  (c) Process or can food fish for commercial purposes.

Â Â Â Â Â  (2) In a prosecution under this section, it is no defense that a person did take the personÂs own food fish for commercial purposes. [1965 c.570 Â§60]

Â Â Â Â Â  508.030 License required for fishing gear. It is unlawful for any individual to operate, or leave in a condition to take food fish in any of the waters of this state, any fishing gear used in taking food fish, without first obtaining from the State Fish and Wildlife Director or the authorized agent of the director such license as may be prescribed by this chapter. The license must be in the possession of such individual at the time the fishing gear is being used. [1965 c.570 Â§61]

Â Â Â Â Â  508.035 Separate licenses required for certain fishing gear and activities. (1) Separate licenses are required for each:

Â Â Â Â Â  (a) Person other than an employee operating as a canner of food fish.

Â Â Â Â Â  (b) Person other than an employee operating as a wholesale fish dealer, for each separate place of business.

Â Â Â Â Â  (c) Individual acting or engaged as a fish buyer by a person licensed under paragraph (a) or (b) of this subsection.

Â Â Â Â Â  (d) Person licensed under paragraph (a) or (b) of this subsection, for each permanent site or location operated by such person as a fish-buying station.

Â Â Â Â Â  (e) Individual taking or assisting in the taking of food fish for commercial purposes as described in ORS 508.235.

Â Â Â Â Â  (f) Boat, used in taking food fish for commercial purposes, as described in ORS 508.260.

Â Â Â Â Â  (g) Single delivery of food fish from the
Pacific Ocean
for commercial purposes in the absence of licenses under paragraphs (e) and (f) of this subsection.

Â Â Â Â Â  (h) Person other than an employee operating as a fish bait dealer, for each separate place of business.

Â Â Â Â Â  (i) Individual taking or assisting in the taking of food fish for sale to a fish bait dealer.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission shall classify and define the various licenses provided for in this section and shall direct the State Fish and Wildlife Director to issue licenses accordingly and the classification shall be final. [1965 c.570 Â§62; 1969 c.172 Â§1; 1971 c.540 Â§4; 1973 c.768 Â§19]

Â Â Â Â Â  508.040 Unlawful to knowingly buy or receive fish from unlicensed person. It is unlawful for a wholesaler, canner or buyer to buy or receive food fish from a person who the wholesaler, canner or buyer does not have reasonable cause to believe is licensed as required under ORS 508.035, unless such person is exempt from the requirements of ORS 508.035. [1965 c.570 Â§62a]

Â Â Â Â Â  508.045 Exemption of retail fish dealers. Notwithstanding ORS 508.025 and 508.035, no license is required to handle or deal in food fish and shellfish for human consumption as a retail fish dealer. [1965 c.570 Â§63; 1969 c.172 Â§2; 1971 c.540 Â§5]

Â Â Â Â Â  508.105 [Amended by 1955 c.176 Â§1; 1963 c.246 Â§6; repealed by 1965 c.570 Â§152]

PERMITS AND SPECIAL LICENSES

Â Â Â Â Â  508.106 Permit to take carp or other nongame fish; fee. (1) Upon receiving a written application therefor, accompanied by a fee of $3, the State Fish and Wildlife Commission may issue to any person a permit to take carp or other nongame fish.

Â Â Â Â Â  (2) The kind or kinds of fish, the method to be used and the name and location of the body of water from which the fish are to be taken, shall be specified in the permit.

Â Â Â Â Â  (3) After having obtained a permit as provided for in subsection (1) of this section, and subject to any rules of the commission, any person may take carp or nongame fish from any of the waters of this state described in the permit.

Â Â Â Â Â  (4) It is unlawful to:

Â Â Â Â Â  (a) Retain any fish other than described in the permit in connection with the use of any permit issued under subsection (1) of this section, and any other fish taken shall at once be set free; or

Â Â Â Â Â  (b) Take any fish for commercial purposes by a permit issued under subsection (1) of this section without first having obtained a license under ORS 508.035. [1965 c.570 Â§64; 1973 c.768 Â§12; 1975 c.253 Â§30]

Â Â Â Â Â  508.110 [Amended by 1963 c.246 Â§7; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.111 Permit to take food fish for educational and scientific purposes. The State Fish and Wildlife Director may issue to any person a permit to take food fish solely for educational and scientific purposes. [1965 c.570 Â§64a]

Â Â Â Â Â  508.115 [Repealed by 1961 c.156 Â§1]

Â Â Â Â Â  508.116 Permit to take animals living intertidally on bottom. (1) The State Fish and Wildlife Director may issue to any person a permit to take animals living intertidally on the bottom.

Â Â Â Â Â  (2) It is unlawful to take animals living intertidally on the bottom for commercial purposes by a permit issued under subsection (1) of this section without first having obtained a license under ORS 508.035. [1965 c.570 Â§64b]

Â Â Â Â Â  508.120 [Amended by 1963 c.246 Â§8; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.121 Juvenile jig line license. (1) Any juvenile may secure from the State Fish and Wildlife Commission free of charge a juvenile jig line license to take herring, pilchard, perch, anchovies and candlefish by a hand or jig line and to sell such fish so taken by the juvenile to a wholesale fish dealer or a fish bait dealer.

Â Â Â Â Â  (2) As used in this section, ÂjuvenileÂ means any individual 17 years of age or younger as of January 1 of the year for which the license is issued.

Â Â Â Â Â  (3) The license, for the purposes authorized in this section, is in lieu of the commercial fisherman and boat licenses required under ORS 508.235 and 508.260. [1965 c.103 Â§2; 1971 c.540 Â§8]

Â Â Â Â Â  508.125 [Amended by 1963 c.246 Â§9; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.130 [Amended by 1959 c.128 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.135 [Amended by 1963 c.246 Â§10; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.140 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.145 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.147 [1955 c.238 Â§2; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.150 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.152 [1955 c.238 Â§3; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.155 [Amended by 1953 c.656 Â§6; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.160 [Amended by 1955 c.167 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.165 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.170 [Repealed by 1963 c.246 Â§12]

Â Â Â Â Â  508.175 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.180 [Amended by 1953 c.656 Â§6; 1959 c.401 Â§1; 1961 c.374 Â§2; 1963 c.224 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.185 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.190 [Amended by 1963 c.224 Â§2; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.195 [Amended by 1953 c.656 Â§6; repealed by 1961 c.374 Â§4]

Â Â Â Â Â  508.200 [Amended by 1963 c.224 Â§3; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.205 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.210 [Repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.215 [Amended by 1963 c.224 Â§4; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.220 [Amended by 1955 c.177 Â§1; repealed by 1963 c.224 Â§7]

Â Â Â Â Â  508.223 [1963 c.246 Â§2; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.225 [Amended by 1955 c.279 Â§1; 1957 c.134 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.230 [Amended by 1963 c.224 Â§5; 1965 c.570 Â§83; renumbered 508.290]

LICENSES AND REGULATION OF LICENSEES

Â Â Â Â Â  508.235 Commercial fishing license. (1) A commercial fishing license must be obtained by each individual who, for commercial purposes:

Â Â Â Â Â  (a) Takes or assists in the taking of any food fish from the waters or land of this state;

Â Â Â Â Â  (b) Operates or assists in the operation of any boat or fishing gear for the taking of food fish in the waters of this state; or

Â Â Â Â Â  (c) Lands food fish from the waters of the
Pacific Ocean
at any point in this state.

Â Â Â Â Â  (2) A commercial fishing license must be in the possession of the licensee, when engaged in the taking or landing of commercial fish, and is required in addition to any other license under this chapter.

Â Â Â Â Â  (3) Notwithstanding any other provision of this section or ORS 508.035, upon application of the holder of a boat license, the State Fish and Wildlife Commission shall issue to the applicant in the name of the boat, one commercial fishing license for each individual who assists the holder of the boat license in the taking of fish for commercial purposes. Notwithstanding ORS 508.465, licenses issued pursuant to this subsection are transferable to all individuals who assist in the taking of fish for commercial purposes on the boat for which the licenses are issued. Notwithstanding ORS 508.285, the fee for the license issued pursuant to this subsection is $85 for each individual. [1965 c.570 Â§77; 1993 c.501 Â§1]

Â Â Â Â Â  508.240 Acts by commercial fishing licensee prohibited. It is unlawful for any person licensed to take food fish for commercial purposes, as required under ORS 508.035, to:

Â Â Â Â Â  (1) Keep any food fish the person takes under such license for personal use; or

Â Â Â Â Â  (2) Sell any food fish the person takes under such license to other than a wholesaler, canner, fish bait dealer or buyer licensed as required under ORS 508.035. [1965 c.570 Â§77a; 1971 c.540 Â§6]

Â Â Â Â Â  508.245 [1965 c.570 Â§78; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.246 [1977 c.245 Â§2; repealed by 1979 c.679 Â§13]

Â Â Â Â Â  508.250 [1965 c.570 Â§79; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.255 [1965 c.570 Â§80; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.257 [1969 c.172 Â§7; repealed by 1973 c.768 Â§20]

Â Â Â Â Â  508.260 Boat license; plates; decals; rules. (1) A boat license must be obtained by the owner or operator of any boat used in taking food fish or shellfish for commercial purposes except for the taking of clams or crayfish.

Â Â Â Â Â  (2) A pair of decals bearing the last two numbers of the year for which the license is issued shall be included with the license for placement on the licensed boat.

Â Â Â Â Â  (3) In accordance with rules promulgated by it, the State Fish and Wildlife Commission shall assign a number to each licensed boat and shall designate the size, location and manner of placement of the number and license year decal on the boat. [1965 c.570 Â§81; 1973 c.768 Â§13; 1975 c.756 Â§1]

Â Â Â Â Â  508.265 Boat licensing constitutes registration for purposes of federal laws. The licensing of any boat pursuant to this chapter to take food fish for commercial purposes from the waters of this state or land food fish from the waters of the Pacific Ocean at any point in this state shall constitute registration of such vessel under the laws of this state for the purposes of section 306(a) of the Fishery Conservation and Management Act of 1976 (Act of April 13, 1976, 90 Stat. 331). [1977 c.202 Â§2]

Â Â Â Â Â  508.270 Fishing, boat license fees in lieu of other taxes and licenses on crab pots; reports to county assessor. (1) Either the commercial fishing license required by ORS 508.235 or the boat license required by ORS 508.260 is in lieu of all taxes and licenses on crab pots used by a person so licensed or used in connection with a boat so licensed.

Â Â Â Â Â  (2) Crab pots shall be reported to the county assessor by each owner and listed for ad valorem taxation, but if the owner of such crab pots furnishes documentary proof to the assessor, not later than August 1 of each year, that the owner possesses a current commercial fishing license under ORS 508.235 or that the boat of the owner is currently licensed under ORS 508.260, the assessor shall cancel any assessment made by the assessor of crab pots used by such person or used in connection with such personÂs licensed boat. [1969 c.649 Â§2; 1993 c.270 Â§69]

Â Â Â Â Â  508.285 License fees. (1) The fee for each license required by this chapter is as follows:

Â Â Â Â Â  (a) Albacore tuna landing license, $20.

Â Â Â Â Â  (b) Resident boat license, $200.

Â Â Â Â Â  (c) Nonresident boat license, $760.

Â Â Â Â Â  (d) Resident commercial fishing license, $50.

Â Â Â Â Â  (e) Nonresident commercial fishing license, $290.

Â Â Â Â Â  (f) Commercial fishing license for resident persons 18 years of age or younger, $25.

Â Â Â Â Â  (g) Commercial bait fishing license, $60.

Â Â Â Â Â  (h) Fish buyer license, $150.

Â Â Â Â Â  (i) Fish bait dealer license, $60.

Â Â Â Â Â  (j) Food fish canner license, $350.

Â Â Â Â Â  (k) Shellfish canner license, $350.

Â Â Â Â Â  (L) Single delivery license, $100.

Â Â Â Â Â  (m) Wholesale fish dealer license, $350.

Â Â Â Â Â  (2) As used in this section, ÂresidentÂ means an actual bona fide resident of this state for at least one year prior to application for a license. [1965 c.570 Â§82; 1969 c.172 Â§3; 1971 c.540 Â§7; 1973 c.768 Â§14; 1975 c.756 Â§2; 1977 c.245 Â§3; 1979 c.679 Â§11; 1991 c.701 Â§1; 1999 c.59 Â§163; 2005 c.629 Â§1]

Â Â Â Â Â  Note: Section 6, chapter 512, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 6. Surcharge through 2009. In addition to the fees otherwise prescribed by law, the issuer of each of the following permits shall charge and collect each time the permit is issued, during the period beginning January 1, 1998, and ending December 31, 2009, the following surcharges:

Â Â Â Â Â  (1) Ocean Troll Salmon Fishery permit issued under ORS 508.816, $65.

Â Â Â Â Â  (2) Columbia River Gillnet Fishery permit issued under ORS 508.790, $74. [1989 c.512 Â§6; 1991 c.184 Â§2; 1997 c.8 Â§10; 2003 c.643 Â§2]

Â Â Â Â Â  508.290 [Formerly 508.230; 1967 c.322 Â§2; repealed by 1975 c.130 Â§2 and 1975 c.253 Â§40]

Â Â Â Â Â  508.300 Albacore tuna landing license in lieu of other licenses. Notwithstanding any other provision of this chapter, the only license required for landing albacore tuna from the waters of the
Pacific Ocean
at any point in this state is an albacore tuna landing license. [1973 c.768 Â§17]

Â Â Â Â Â  508.305 [Amended by 1957 s.s. c.9 Â§1; 1963 c.197 Â§1; 1965 c.310 Â§1; renumbered 508.505]

Â Â Â Â Â  508.306 Fish bait dealer license; authority of commission to designate fish or shellfish bait. (1) Any person may obtain a fish bait dealer license to purchase food fish directly from a commercial fisherman licensed under ORS 508.235 or commercial bait fisherman licensed under ORS 508.312, for retail sale as fish or shellfish bait.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by regulation may designate those species of food fish or parts thereof which may not be used for fish or shellfish bait. [1971 c.540 Â§2]

Â Â Â Â Â  508.310 [Amended by 1965 c.570 Â§86; renumbered 508.515]

Â Â Â Â Â  508.312 Commercial bait fishing license; license in lieu of commercial fishing and boat licenses. (1) Any individual may obtain a commercial bait fishing license to take food fish for sale to a fish bait dealer licensed under ORS 508.306.

Â Â Â Â Â  (2) The license for the purpose authorized in this section is in lieu of the commercial fishing and boat licenses required under ORS 508.235 and 508.260. [1971 c.540 Â§3]

Â Â Â Â Â  508.315 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.316 Disqualification from receiving more than one single delivery license. Except as provided in ORS 508.843 and 508.883, the State Fish and Wildlife Director shall not issue a boat more than one single delivery license under ORS 508.285 during a 12-month period as established by rule of the director. For purposes of this section, the disqualification from receiving additional single delivery licenses shall apply to a boat without regard to ownership or changes in ownership. [1999 c.164 Â§2]

Â Â Â Â Â  508.320 [Amended by 1963 c.197 Â§2; 1965 c.310 Â§2; renumbered 508.510]

Â Â Â Â Â  508.325 [Renumbered 508.520]

Â Â Â Â Â  508.326 Commercial Fisheries Fund; uses. (1) The Commercial Fisheries Fund is created in the State Treasury, separate and distinct from the General Fund. Except as provided in ORS 506.690, all moneys in the Commercial Fisheries Fund are appropriated continuously to the State Fish and Wildlife Commission for the administration and enforcement of the commercial fishing laws and for the management, propagation, research, habitat improvement and other activities that protect, maintain or enhance the food fish resource of this state. Interest earned on moneys in the fund shall be credited to the fund.

Â Â Â Â Â  (2) Except as provided in ORS 508.949, all moneys collected pursuant to ORS 508.505 to 508.550 for fish species taken pursuant to developmental fishery activities referred to in ORS 506.460 shall be credited to a separate account in the Commercial Fisheries Fund. Notwithstanding subsection (1) of this section or ORS 506.306, 25 percent of such moneys shall be expended for general fish management purposes and 75 percent of such moneys shall be expended to pay the expenses of developmental fishery activities pursuant to ORS 506.460. [1991 c.701 Â§21; 1993 c.765 Â§119; 1999 c.1013 Â§2; 2003 c.809 Â§14]

Â Â Â Â Â  508.330 [Renumbered 508.525]

Â Â Â Â Â  508.335 [Amended by 1965 c.570 Â§87; renumbered 508.530]

Â Â Â Â Â  508.340 [Amended by 1961 c.373 Â§1; 1963 c.197 Â§3; 1965 c.570 Â§88; renumbered 508.535]

Â Â Â Â Â  508.345 [Amended by 1961 c.373 Â§2; 1965 c.570 Â§89; renumbered 508.540]

Â Â Â Â Â  508.350 [Renumbered 508.545]

Â Â Â Â Â  508.355 [Repealed by 1963 c.197 Â§4]

Â Â Â Â Â  508.360 [Repealed by 1963 c.197 Â§4]

ISSUANCE, APPLICATION, CONTENTS, WHERE VALID, TRANSFERRING, TERM, LOCATION ABANDONMENT

Â Â Â Â Â  508.405 [Amended by 1963 c.196 Â§1; repealed by 1965 c.570 Â§65 (508.406 enacted in lieu of 508.405)]

Â Â Â Â Â  508.406 Director or agent to issue and renew licenses. The State Fish and Wildlife Director or the authorized agent of the director shall issue or renew any license required by the commercial fishing laws to a qualified person upon proper application and payment of the license fee required by ORS 508.285. [1965 c.570 Â§66 (enacted in lieu of 508.405)]

Â Â Â Â Â  508.407 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.410 Contents of license applications. All applications for licenses under ORS 508.406 shall be made on blanks furnished by the State Fish and Wildlife Director and shall contain such information as the State Fish and Wildlife Commission determines to be necessary for proper administration and enforcement of the commercial fishing laws. [Amended by 1957 c.208 Â§1; 1963 c.196 Â§2; 1965 c.570 Â§67]

Â Â Â Â Â  508.413 [1963 c.246 Â§1; repealed by 1965 c.67 Â§4]

Â Â Â Â Â  508.415 Security for fees. (1) In case of license applications by canners or wholesalers, the State Fish and Wildlife Director, in addition to license fees provided by law, may exact from the applicant a bond from a corporate surety, authorized to do business in this state, guaranteeing the payment of fees, if the director considers such action is necessary to insure compliance with ORS 508.505 to 508.540.

Â Â Â Â Â  (2) In lieu of any bond that may be required under subsection (1) of this section, any applicant may deposit with the State Fish and Wildlife Commission, under such terms and conditions as the director may prescribe, a like amount of lawful money of the United States or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008. The commission shall turn over to the State Treasurer for safekeeping all such deposits so received. [Amended by 1963 c.196 Â§3; 1965 c.570 Â§68; 1969 c.52 Â§1; 1991 c.331 Â§73; 1991 c.701 Â§17; 1997 c.631 Â§484]

Â Â Â Â Â  508.420 [Amended by 1955 c.168 Â§1; 1963 c.196 Â§4; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.425 [Amended by 1961 c.168 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.430 [Amended by 1963 c.196 Â§5; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.435 [Amended by 1961 c.181 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.440 [Repealed by 1961 c.233 Â§1]

Â Â Â Â Â  508.445 Certificate evidence as to license issuance. In all prosecutions requiring proof as to the issuance or nonissuance of a license by the State Fish and Wildlife Director under any of the laws of this state, the certificate of the director as to the issuance or nonissuance of the license by the director shall be sufficient proof on that question to establish the fact. This certificate shall be admitted in evidence as to the issuance or nonissuance of the license in any such prosecution.

Â Â Â Â Â  508.450 Contents of license. Each license issued under ORS 508.406 shall be numbered and dated by the State Fish and Wildlife Director or an authorized agent and contain the site or address where the appliance or business is located and the name of the person to whom the license is granted. [Amended by 1957 c.132 Â§1; 1963 c.196 Â§6]

Â Â Â Â Â  508.455 [Amended by 1955 c.122 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  508.460
Oregon
-
Washington
reciprocity on gillnet licenses. All gillnet licenses issued by the States of Oregon and
Washington
are valid as to the waters of the Columbia River in
Oregon
and
Washington
, as though issued by the department of fisheries of either state. The department of fisheries of each state or the officials who have charge of issuing licenses shall furnish to each other the names of licensees and the number of the licenses, without cost or expense to either state.

Â Â Â Â Â  508.465 Licenses nontransferable. Licenses may not be transferred from one licensee to another.

Â Â Â Â Â  508.470 When licenses expire; renewal. All licenses for which fees are provided for under ORS 508.285 unless otherwise specified in law expire as of midnight, December 31, following the dates of their issuance or on such date as may be specified by rule of the State Department of Fish and Wildlife. The licenses may be renewed annually thereafter upon application and payment of fees required therefor. [Amended by 1959 c.123 Â§1; 1961 c.374 Â§3; 1963 c.196 Â§7; 1965 c.570 Â§71; 1977 c.245 Â§4; 1979 c.679 Â§12; 2007 c.768 Â§6]

Â Â Â Â Â  508.475 Failure to renew license for fixed fishing gear constitutes abandonment; exception for Armed Forces. The failure to renew the license, or make application therefor, for any location for a fixed fishing gear in any of the waters of this state, on January 1 of any year, constitutes abandonment of the location. However, any licensee entering the Armed Forces of the United States during any period which would qualify the licensee under the laws of this state as a war veteran is not deemed to have abandoned such location or gear so licensed, either by reason of absence from the location during such service or by failure to renew the license as required. Such licensee may file application for renewal of the license at any time following the date of release from the Armed Forces of the
United States
, until January 1 of the following year, and shall have preference over other persons therefor. [Amended by 1965 c.570 Â§72]

Â Â Â Â Â  508.480 Failure to construct or install fishing gear held to be abandonment. Should the holder of any license neglect to construct or install at the site the fishing gear called for by the license during two consecutive years covered by the license, the location shall be deemed abandoned. [Amended by 1965 c.570 Â§73]

Â Â Â Â Â  508.485 Revocation and refusal to renew license for violation of commercial fishing laws or rules or theft of crab fishing gear. Except for vessel licenses prescribed in ORS 508.285, 508.470, 508.755, 508.775 to 508.796, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, the State Fish and Wildlife Commission may, in its discretion, revoke for the remainder of the license year any license issued to such person under the authority of the commission or the State Fish and Wildlife Director, and in its discretion may refuse the issuance of any license issued under the authority of the commission or director during any period not to exceed one year from the date of the license revocation order:

Â Â Â Â Â  (1) Upon conviction within this state of any person of violation of any of the commercial fishing laws or rules;

Â Â Â Â Â  (2) Upon receiving notice from the agency that regulates commercial fishing in the State of Washington of the conviction of any person in that state of an offense which was a violation of Columbia River commercial fishing rules adopted pursuant to the Columbia River Compact and which if committed in this state would be grounds for license revocation pursuant to subsection (1) of this section;

Â Â Â Â Â  (3) Upon conviction within this state of any person for violation of ORS 498.022, or any rule promulgated pursuant thereto, involving game fish, through the use of a license issued pursuant to the commercial fishing laws; or

Â Â Â Â Â  (4) Upon conviction within this state of a person for violation of ORS 164.043 to 164.065 when the subject of the theft is commercial fishing crab rings or crab pots, or the crabs taken therefrom. [Amended by 1965 c.570 Â§74; 1971 c.569 Â§1; 1977 c.350 Â§6; 1987 c.213 Â§4; 1997 c.252 Â§1; 1999 c.1051 Â§276]

Â Â Â Â Â  508.490 Refusal to issue license within two years after license revocation. Except for vessel licenses prescribed in ORS 508.260 and vessel permits prescribed in ORS 508.285, 508.470, 508.755, 508.775 to 508.796, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, the State Fish and Wildlife Commission may, in its discretion, refuse the issuance of any license issued under the authority of the commission or the State Fish and Wildlife Director during any period not to exceed two years from the date of the license revocation order:

Â Â Â Â Â  (1) Upon conviction within this state of any person of violation of any of the commercial fishing laws or rules after such person has once been convicted and penalized under ORS 508.485; or

Â Â Â Â Â  (2) Upon receiving notice from the agency that regulates commercial fishing in the State of Washington of the conviction of any person in that state of an offense which was a violation of Columbia River commercial fishing rules adopted pursuant to the Columbia River Compact and which if committed in this state would be grounds for refusal to issue a license pursuant to subsection (1) of this section. [Amended by 1965 c.570 Â§75; 1977 c.350 Â§7; 1987 c.213 Â§5]

Â Â Â Â Â  508.495 Certificate in lieu of lost or destroyed license; fee. Upon the receipt of a fee of $2 and the filing of an affidavit that a license issued under authority of ORS 508.406 has been lost or destroyed, the State Fish and Wildlife Director or the authorized agent of the director shall issue a certificate that such license has been issued and has been lost or destroyed. Except as provided in ORS 508.260, the certificate may be used in lieu of the lost or destroyed license. [1957 c.140 Â§1; 1965 c.570 Â§76; 1973 c.768 Â§18]

Â Â Â Â Â  508.500 Alteration, false application and multiple possession of licenses prohibited. No person shall:

Â Â Â Â Â  (1) Alter, borrow or loan to any other person any license or permit issued by the department.

Â Â Â Â Â  (2) In applying for a license or permit issued by the State Department of Fish and Wildlife knowingly make any false statement of any information required by the application regarding the person in whose name the license or permit is to be issued.

Â Â Â Â Â  (3) Possess any license or permit that has been altered, borrowed or loaned or for which any false statements were knowingly made in applying therefor. [1981 c.365 Â§20]

CATCH FEES

Â Â Â Â Â  508.505 Additional fees based on value of fish at time of landing; exceptions. (1) Additional fees shall be collected by the State Fish and Wildlife Director in the amount prescribed by this section, except as provided in ORS 508.510. Every person operating within the state as a canner, buyer, bait dealer or wholesaler of any food fish or shellfish shall pay, in addition to all other licenses or fees provided by law, a fee equal to the value of the food fish at the point of landing multiplied by the following rates:

Â Â Â Â Â  (a) All salmon and steelhead, 3.15 percent.

Â Â Â Â Â  (b) All black rockfish, blue rockfish and nearshore fish, five percent.

Â Â Â Â Â  (c) All other food fish and shellfish, 1.09 percent for the period beginning January 1, 1992, and ending December 31, 1992. Thereafter the State Fish and Wildlife Commission may increase the rate to not more than 1.25 percent to the extent that the commission determines upon review that revenues received are inadequate to maintain the legislatively adopted program level. The commission shall report its revenue review and any proposed rate increase to the Emergency Board prior to the time the rate increase is implemented.

Â Â Â Â Â  (2) Only live, fresh or frozen in the round or dressed food fish or shellfish are subject to the fees provided in this section. ÂDressedÂ includes but is not limited to beheaded, gutted, filleted, loined or shucked. However, frozen food fish or frozen shellfish received in a wrapped package to which a legible label is stamped or printed showing the name, address, brand or trade name of the original processor or wholesale distributor under which the package is marketed and the kind of frozen food fish or frozen shellfish contained therein, for distribution and ultimate sale in the original package are not subject to the fees provided in this section. [Formerly 508.305; 1969 c.172 Â§4; 1971 c.243 Â§1; 1973 c.768 Â§15; 1979 c.378 Â§1; 1989 c.166 Â§1; 1991 c.701 Â§2; 2003 c.809 Â§12]

Â Â Â Â Â  Note: Section 8, chapter 512, Oregon Laws 1989, provides:

Â Â Â Â Â  Sec. 8. Additional fee through 2009. In addition to the ad valorem fee prescribed by law, during the period beginning January 1, 1998, and ending December 31, 2009, there shall be paid for each fish species referred to in ORS 508.505 (1)(a), an additional fee of five cents per pound. The ad valorem fee referred to in this section is subject to ORS 508.505 to 508.540. [1989 c.512 Â§8; 1991 c.184 Â§3; 1997 c.8 Â§11; 2003 c.643 Â§3]

Â Â Â Â Â  508.507 [1971 c.540 Â§10; repealed by 1991 c.701 Â§3]

Â Â Â Â Â  508.510 Place where fish caught is immaterial; exceptions; special fee. (1) The fee provided for in ORS 508.505 shall be paid irrespective of where the fish were caught. However, the fees shall not be paid on any food fish or shellfish brought into this state after having been landed:

Â Â Â Â Â  (a) In another state, territory or possession of the
United States
, and upon or in regard to which a tax or fee has been levied and collected in the other state, territory or possession; or

Â Â Â Â Â  (b) In another country.

Â Â Â Â Â  (2) Notwithstanding ORS 508.505, there shall be paid a fee of one percent of the value of all food fish or shellfish brought into this state after having been landed in another state, territory or possession of the United States, and upon or in regard to which a tax or fee has not been levied and collected in the other state, territory or possession. [Formerly 508.320; 1991 c.701 Â§4]

Â Â Â Â Â  508.515 Time of paying fees; report; interest on overdue fees; waiver or extension of payment. (1) The fee required by ORS 508.505 shall be paid to the State Fish and Wildlife Director on or before the 20th day of each calendar month for the preceding calendar month.

Â Â Â Â Â  (2) The fee shall be accompanied by a report showing the total number of pounds of all varieties of food fish, stated separately upon blanks furnished by the director, and the value at the point of landing.

Â Â Â Â Â  (3) In the event that such fee is not paid within the time for payment provided in subsection (1) of this section, there shall be added as a late payment charge a sum equal to five percent of the unpaid fees or $5, whichever is greater, and there shall be charged an interest rate of one percent per month until the principal and interest is paid.

Â Â Â Â Â  (4) Notwithstanding subsection (1), (2) or (3) of this section, the State Fish and Wildlife Commission may waive or extend payment of any fees required by ORS 508.505 amounting to less than $10 during any calendar year. [Formerly 508.310; 1971 c.243 Â§2; 1981 c.646 Â§5; 1991 c.701 Â§5]

Â Â Â Â Â  508.520 Determination of disputes. It is the intention that only one fee based on the value of the fish at the point of landing shall be collected for each fish purchased or received, and in order that this end may be accomplished the State Fish and Wildlife Commission and the State Fish and Wildlife Director may determine finally any dispute arising out of the operation and enforcement of ORS 508.505. [Formerly 508.325; 1991 c.701 Â§6]

Â Â Â Â Â  508.525 Lien for unpaid fee; foreclosure; jurisdiction of courts. The fee required by ORS 508.505 constitutes a first lien upon the cannery, packing plant, scow, boat and its equipment used in the canning, receiving or transporting of the fish. This lien may be foreclosed by the State Fish and Wildlife Commission in the name of the state by a suit in equity in the circuit court of the county in which the property upon which a lien is given by this section is situated. If situated in two or more counties the court first acquiring jurisdiction of a part of the property shall have jurisdiction of all the property described in such foreclosure suit. [Formerly 508.330; 1991 c.701 Â§7]

Â Â Â Â Â  508.530 Rules; reports; violation or falsification. (1) The State Fish and Wildlife Commission may make such rules and require such reports to be made as, in its judgment, are necessary to insure the collection and payment of the fee required by ORS 508.505.

Â Â Â Â Â  (2) It is unlawful for any person to falsify any of the reports or to violate any of the rules made or required by the commission. [Formerly 508.335; 1991 c.701 Â§8]

Â Â Â Â Â  508.535 Keeping record of food fish received and bought; inspection. (1) Every fish canner, fish buyer, retail fish dealer, fish bait dealer or wholesale fish dealer shall keep a record, of all food fish received and bought, in accordance with rules promulgated by the State Fish and Wildlife Commission. Such information may be required as is necessary to enable the commission to carry out its duties of conservation, protection, administration or enforcement under the commercial fishing laws without imposing undue hardship on the licensees.

Â Â Â Â Â  (2) At least one copy of this record shall be kept:

Â Â Â Â Â  (a) On each boat, vessel, scow, pickup boat or other craft, truck, automobile, motor vehicle or other vehicle of any kind whatsoever used in buying, receiving or transporting the fish.

Â Â Â Â Â  (b) By the canner, buyer, retailer, fish bait dealer or wholesaler.

Â Â Â Â Â  (3) This record is subject to inspection by the commissioners, the State Fish and Wildlife Director, the authorized agent of the director, or any duly authorized police officer. This record shall be transmitted to the office of the director at such times and in such manner as the commission directs.

Â Â Â Â Â  (4) Every person shall always keep open to inspection by the commission or its agent any books, records, papers or memoranda which are pertinent to the administration of ORS 508.505 to 508.540. For the purpose of ascertaining the correctness of any fee record or report or the number of pounds or value of fish upon which the additional fee is based or such other information as may be necessary to the administration of ORS 508.505 to 508.540, the commission or its agent may inspect such books, records, papers or memoranda.

Â Â Â Â Â  (5) Restaurants licensed under ORS 624.020 shall keep a record of all fresh or frozen fish received or bought while such fish are in the restaurantÂs possession. This record shall be subject to inspection by the commissioners, the director, the authorized agent of the director, or any duly authorized police officer. An invoice or receipt shall be adequate for the purposes of this subsection. [Formerly 508.340; 1969 c.172 Â§5; 1971 c.540 Â§11; 1973 c.437 Â§1; 1977 c.242 Â§5; 1991 c.701 Â§9]

Â Â Â Â Â  508.540 Failure to keep or submit records or to pay fee. (1) In addition to the penalty prescribed by ORS 506.991, the State Fish and Wildlife Director, under the authority of the State Fish and Wildlife Commission, may suspend or revoke any license for which a fee is required under ORS 508.285 if the person holding the license fails to keep the record required by ORS 508.535 or fails to submit the books, records, papers or memoranda of the person for inspection, pursuant to ORS 508.535 (4), to any member of the commission or any of its representatives presenting written authority from the commission.

Â Â Â Â Â  (2) The State Fish and Wildlife Director may suspend, deny the renewal of or refuse to issue any license for which a fee is required under ORS 508.285 if the person holding or applying for the license is more than 60 days past due in an amount of more than $400 owed:

Â Â Â Â Â  (a) From fees pursuant to ORS 508.505;

Â Â Â Â Â  (b) From overage, incidental catch or bycatch charges; or

Â Â Â Â Â  (c) To any food fish commodity commission established under ORS chapter 576.

Â Â Â Â Â  (3) The State Fish and Wildlife Commission may contact any food fish commodity commission at any time to obtain lists of persons who owe past due fees to the commodity commission.

Â Â Â Â Â  (4) For purposes of this section:

Â Â Â Â Â  (a) ÂBycatchÂ means the unintended taking of a species of food fish that:

Â Â Â Â Â  (A) Occurs while targeting another species of food fish; and

Â Â Â Â Â  (B) Is prohibited due to time, place, manner, regulations or quota restrictions.

Â Â Â Â Â  (b) ÂIncidental catchÂ means the unintended legal taking of a species of food fish that occurs while targeting another species of food fish.

Â Â Â Â Â  (c) ÂOverageÂ means the amount of food fish taken for commercial purposes that exceeds the amount allowed by federal and state law. [Formerly 508.345; 1991 c.701 Â§10; 2003 c.39 Â§1]

Â Â Â Â Â  508.545 [Formerly 508.350; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  508.550
Sale
of fish from license holderÂs boat; permit; fee; reports; payment of fees. Notwithstanding any other provision of this chapter, a person who holds a valid
Oregon
commercial fishing license may sell any species of food fish taken in lawful commercial fishing activity directly from the license holderÂs boat, subject to the following conditions:

Â Â Â Â Â  (1) The person must first obtain from the State Fish and Wildlife Commission an annual limited fish seller permit for such sales, the fee for which is $20. The commission by rule may limit the number of permits available for any species of food fish.

Â Â Â Â Â  (2) Prior to making any sale pursuant to this section, the person must notify the commission, in such manner as the commission prescribes, of the estimated number of food fish on board the boat and of the location where the sale is to take place.

Â Â Â Â Â  (3) Within seven days of making any sale pursuant to this section, the person shall submit to the commission a report thereof, in such form as the commission may prescribe. The person must pay the fees required as prescribed in ORS 508.505 to 508.540, or in such other manner as the commission by rule may prescribe.

Â Â Â Â Â  (4) The person may sell food fish from any port and dock location in this state.

Â Â Â Â Â  (5) If a person fails to comply with subsection (3) of this section, the commission may revoke and thereafter refuse to issue another limited fish seller permit. [1985 c.533 Â§2; 1987 c.802 Â§1; 1991 c.701 Â§11; 1999 c.585 Â§1]

Â Â Â Â Â  508.605 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.610 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.615 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.620 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.625 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.630 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.635 [Amended by 1957 c.462 Â§1; repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.640 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.645 [Amended by 1957 c.462 Â§2; repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.650 [Repealed by 1961 c.232 Â§1]

Â Â Â Â Â  508.655 [Repealed by 1961 c.232 Â§1]

SALMON HATCHERY PERMITS

Â Â Â Â Â  508.700 Permits for salmon hatcheries; fees. (1) The State Fish and Wildlife Commission may issue a permit, subject to such restrictions and regulations as the commission deems desirable, to any person to construct and operate a hatchery for:

Â Â Â Â Â  (a) Chinook salmon, also known as Oncorhynchus tshawytscha; or

Â Â Â Â Â  (b) Chum salmon, also known as Oncorhynchus keta or dog salmon; or

Â Â Â Â Â  (c) Silver salmon, also known as Oncorhynchus kisutch or coho salmon; or

Â Â Â Â Â  (d) Pink salmon, also known as Oncorhynchus gorbuscha or humpback salmon.

Â Â Â Â Â  (2) The application for a permit to construct and operate a chum salmon, chinook salmon, silver salmon, or pink salmon hatchery shall include an application fee of $100. [1971 c.203 Â§1; 1973 c.356 Â§1; 1979 c.556 Â§1]

Â Â Â Â Â  508.705 Hearing for permits. (1) Prior to issuance of any permit by the State Fish and Wildlife Commission, a public hearing shall be held. Notice of the hearing shall be published at least once and at least 10 days prior to the hearing in a newspaper of general circulation in each of the counties in which the hearing is to be held, or if no such newspaper is published in that county or counties, then such a newspaper in an adjoining county.

Â Â Â Â Â  (2) The hearing shall be conducted by either the commission or a representative designated by the commission. [1971 c.203 Â§2; 1975 c.253 Â§31]

Â Â Â Â Â  508.710 Grounds for denial of permit. No permit shall be issued:

Â Â Â Â Â  (1) Which may tend to deplete any natural run of anadromous fish or any population of resident game fish.

Â Â Â Â Â  (2) Which may result in waste or deterioration of fish.

Â Â Â Â Â  (3) If the proposed operation is to be located on the same stream or river or tributary thereof on which a state or federal fish culture facility is established or is planned to be established.

Â Â Â Â Â  (4) If the proposed operation is not consistent with sound resource management and is not in close proximity to the ocean.

Â Â Â Â Â  (5) If the State Fish and Wildlife Commission determines the applicant does not have the financial capability to successfully construct and operate the hatchery or may not properly conduct the operation authorized under the permit. [1971 c.203 Â§3]

Â Â Â Â Â  508.715 Conditions of permits. Any permit granted by the State Fish and Wildlife Commission pursuant to ORS 508.700 to 508.745 shall contain at least the following conditions:

Â Â Â Â Â  (1) All propagated fish released into state waters shall be marked annually at no less than the level of marking of the same species of fish by hatcheries operated by the commission for the purpose of determining contributions to ocean fisheries.

Â Â Â Â Â  (2) All propagated coho and chinook salmon released into state waters shall be marked annually, consistent with subsection (8) of this section, at a minimum level necessary to determine the proportion of straying of hatchery coho and chinook salmon into the spawning beds of natural and hatchery produced native stocks of salmon. However, the commission shall not require private hatcheries to meet marking standards that the commission would not apply to its own operations in similar circumstances.

Â Â Â Â Â  (3) Prior to release into state waters, the fish must be subject to examination by a qualified fish pathologist approved by the commission to determine that they are not diseased or infected with any disease which in the opinion of the commission may be detrimental to the state fishery resources. Cost of such examination shall be paid by the permittee. No fish shall be released without written approval from the commission. The commission may require diseased fish to be destroyed. The commission shall not suffer civil or criminal liability for any fish destroyed under this section.

Â Â Â Â Â  (4) The permittee may be authorized by the commission to divert all fish returning to the stream to an inspection area, the location of such area to be approved by the commission, to examine all fish for the purpose of identifying propagated fish.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS chapters 509 and 511, the permittee shall have the right to take for commercial purposes, only those fish the commission determines were propagated by the permittee, and the commissionÂs decision is final.

Â Â Â Â Â  (6) It shall be unlawful for the permittee to select stocks of fish or to genetically alter the life history or habits of propagated fish in a way the State Department of Fish and Wildlife determines is inconsistent with the provisions of ORS 496.012 or 506.109.

Â Â Â Â Â  (7) It shall be unlawful for the permittee to conduct any activity not authorized by the permit or fail to conduct activities required by the permit without approval of the commission after public hearings.

Â Â Â Â Â  (8) The permittee shall pay all reasonable costs incurred by the commission as a result of the operation of the private hatchery. [1971 c.203 Â§5; 1979 c.556 Â§5; 1985 c.529 Â§1; 1989 c.817 Â§1]

Â Â Â Â Â  508.718 Program for protecting natural runs and genetic diversity of anadromous fish stocks; rules; findings. (1) The Legislative Assembly finds that protecting the natural runs and genetic diversity of anadromous fish is essential to the long-term health of
Oregon
Âs natural resources and sport and commercial fisheries.

Â Â Â Â Â  (2) Not later than January 1, 1990, the State Department of Fish and Wildlife shall:

Â Â Â Â Â  (a) Develop and implement monitoring programs, consistent with ORS 508.715 (8) at a minimum level necessary to determine the proportion of straying of hatchery fish into the spawning beds of natural and hatchery produced native stocks of salmon.

Â Â Â Â Â  (b) Utilizing the best available scientific evidence, adopt rules, after public hearing, that determine the proportion of straying that by indicator stock is likely to cause deterioration of the genetic diversity and habitat necessary to maintain long-term species viability or that causes a deterioration of natural or native stocks of salmon.

Â Â Â Â Â  (3) The Legislative Assembly further finds that private hatcheries are a significant part of
Oregon
Âs salmon resource and that the Legislative Assembly relies on the State Fish and Wildlife Commission to monitor and regulate private hatcheries in a way that will optimize their long-term contribution to
Oregon
Âs salmon resource in conformity with the findings under subsection (1) of this section. [1989 c.817 Â§5; 1995 c.79 Â§295]

Â Â Â Â Â  508.720 Altering terms of permits; findings; hearing; restoration of fish population. (1) If the State Fish and Wildlife Commission finds that the operation described in the permit is not in the best public interest, it shall alter the conditions of the permit to mitigate such adverse effects or may cause an orderly termination of the operation under the permit. Proceedings to cause such alteration or termination shall be conducted in accordance with ORS chapter 183. An orderly termination shall not exceed a four-year period and shall culminate in the revocation of the permit in its entirety. During this period the permittee may continue to examine and take specified propagated chum salmon, chinook salmon, silver salmon or pink salmon according to the provisions of the permit but may not release additional fish.

Â Â Â Â Â  (2) If the commission finds the operation has caused deterioration of the natural run of anadromous fish or any population of resident game fish in the waters covered by the permit, it may require the permittee to return the fish populations to the same condition that existed prior to issuance of the permit. If the permittee fails to take appropriate action, the commission shall take such action and the permittee shall bear any cost incurred by the commission. [1971 c.203 Â§6; 1973 c.356 Â§2; 1975 c.253 Â§32; 1979 c.556 Â§2; 1989 c.817 Â§2]

Â Â Â Â Â  508.725 Released fish as state property; consideration by commission of adverse economic impact on hatcheries. (1) All fish released under ORS 508.700 to 508.745 during the time they are in the wild will be the property of the state and may be taken under angling or commercial fishing laws of this state until they return to the private hatchery.

Â Â Â Â Â  (2) In carrying out the provisions of ORS 496.162 or 506.129, the State Fish and Wildlife Commission shall not consider evidence of or argument regarding the prospect of adverse economic impact on the activities of hatcheries for which permits have been issued unless the commission determines that it is necessary in order to comply with the policies set forth in ORS 496.012 or 506.109. [1971 c.203 Â§4; 1979 c.335 Â§1]

Â Â Â Â Â  508.730 Disposal of salmon products. After first ensuring that all natural and artificial fish production needs of the State Department of Fish and Wildlife have been met, the State Fish and Wildlife Commission may provide at a reasonable fee chum salmon, chinook salmon, silver salmon or pink salmon, or the sexual products therefrom, for the needs of any person granted a permit by the commission pursuant to ORS 508.700 to 508.745 in the following order of priority:

Â Â Â Â Â  (1) The needs of the salmon and trout enhancement program.

Â Â Â Â Â  (2) The needs of fish propagation facilities operated under contract or agreement with other state or federal agencies, local governments, special districts and nonprofit organizations.

Â Â Â Â Â  (3) The needs of all federal and other fish propagation facilities located on the
Columbia River
and its tributaries. [1971 c.203 Â§7; 1973 c.356 Â§3; 1979 c.556 Â§3; 1981 c.317 Â§9; 1995 c.469 Â§5]

Â Â Â Â Â  508.735 Application of chapter to taking and sale of salmon. The provisions of this chapter shall apply to the taking and sale of chum salmon, chinook salmon, silver salmon or pink salmon artificially reared under any permit granted by the State Fish and Wildlife Commission pursuant to ORS 508.700 to 508.745. [1971 c.203 Â§8; 1973 c.356 Â§4; 1979 c.556 Â§4]

Â Â Â Â Â  508.737 Policy for marketing of salmon products. It is the policy of the State of
Oregon
that all holders of permits issued pursuant to ORS 508.700 to 508.745 are encouraged to market salmon products obtained pursuant to permit activities in such manner as to promote the development and growth of locally based industries and to provide the maximum benefit to the economy of this state. [1979 c.556 Â§7]

Â Â Â Â Â  508.740 Authority under ORS 508.700 to 508.745. (1) Nothing in ORS 508.700 to 508.745 is intended to give the permittee any equity in any of the waters or fish of the state.

Â Â Â Â Â  (2) Nothing in ORS 508.700 to 508.745 shall imply an intent to permit commercial fishing in any rivers south of the mouth of the
Columbia River
except as provided in ORS 508.715 (5). [1971 c.203 Â§Â§9,10; 1989 c.817 Â§3]

Â Â Â Â Â  508.745 Disposition of moneys received under ORS 508.700 to 508.745. All moneys received by the State Fish and Wildlife Commission under ORS 508.700 to 508.745 except those under ORS 508.735 shall be paid over to the State Treasurer to be held in a suspense account established under ORS 293.445. After the payment of costs of administration incurred by the commission in carrying out the provisions of ORS 508.700 to 508.745, that portion of the balance of the moneys in this suspense account as of the end of each fiscal year shall be deposited to the General Fund for general governmental purposes. [1971 c.203 Â§11]

COMMERCIAL FISHERY PERMIT BOARD

Â Â Â Â Â  508.755 Membership; duties; meetings; expenses. (1) There is established within the State Department of Fish and Wildlife the Commercial Fishery Permit Board. The board shall consist of members appointed by the State Fish and Wildlife Commission as follows:

Â Â Â Â Â  (a) Three members shall be chosen to represent the
Columbia River
gillnet salmon fishing industry.

Â Â Â Â Â  (b) Three members shall be chosen to represent the ocean troll salmon fishing industry.

Â Â Â Â Â  (c) Three members shall be chosen to represent the ocean pink shrimp fishing industry.

Â Â Â Â Â  (d) Three members shall be chosen to represent the
Yaquina
Bay
roe-herring fishing industry.

Â Â Â Â Â  (e) Three members shall be chosen to represent the sea urchin commercial fishery.

Â Â Â Â Â  (f) Three members shall be chosen to represent the ocean Dungeness crab fishing industry.

Â Â Â Â Â  (g) Three members shall be chosen to represent the black rockfish and blue rockfish fishing industry and the nearshore fish fishing industry.

Â Â Â Â Â  (h) Three members shall be chosen to represent developmental fisheries as described in ORS 506.450 to 506.465.

Â Â Â Â Â  (i) Three members shall be chosen to represent each restricted participation system or restricted vessel permit system established by rule of the commission under ORS 506.462.

Â Â Â Â Â  (j) Two members shall be chosen to represent the public.

Â Â Â Â Â  (2) A member of the board shall receive no compensation for services as a member. However, subject to any applicable law regulating travel and other expenses of state officers and employees, a member shall be reimbursed for travel and other expenses incurred in the performance of official duties.

Â Â Â Â Â  (3) The board shall select such officers, for such terms and with such duties and powers, as the board considers necessary for the performance of those offices.

Â Â Â Â Â  (4) A majority of the members of the board constitutes a quorum for the transaction of business.

Â Â Â Â Â  (5) The board shall meet at such times and places as may be determined by the chairperson or by a majority of the members of the board.

Â Â Â Â Â  (6) Notwithstanding any other provision of law:

Â Â Â Â Â  (a) Members of the board representing the Columbia River gillnet salmon fishing industry shall participate in actions of the board only on matters arising under ORS 508.285, 508.470 and 508.775 to 508.796.

Â Â Â Â Â  (b) Members of the board representing the ocean troll salmon fishing industry shall participate in actions of the board only on matters arising under ORS 508.801 to 508.825.

Â Â Â Â Â  (c) Members of the board representing the ocean pink shrimp fishing industry shall participate in actions of the board only on matters arising under ORS 508.880, 508.883 and 508.889 to 508.910.

Â Â Â Â Â  (d) Members of the board representing the
Yaquina
Bay
roe-herring fishing industry shall participate in actions of the board only on matters arising under ORS 508.765.

Â Â Â Â Â  (e) Members of the board representing the sea urchin commercial fishery shall participate in actions of the board only on matters arising under ORS 508.760.

Â Â Â Â Â  (f) Members of the board representing the ocean Dungeness crab fishing industry shall participate in actions of the board only on matters arising under ORS 508.921.

Â Â Â Â Â  (g) Members of the board representing the black rockfish and blue rockfish fishing industry and the nearshore fish fishing industry shall participate in actions of the board only on matters arising under ORS 508.947, 508.957 or 508.960.

Â Â Â Â Â  (h) Members of the board representing developmental fisheries shall participate in actions of the board only on matters arising under ORS 506.450 to 506.465.

Â Â Â Â Â  (i) Members of the board representing a restricted participation system or a restricted vessel permit system established by rule of the commission under ORS 506.462 shall participate in actions of the board only on matters related to that system. [Formerly 508.920; 2003 c.809 Â§13; 2007 c.95 Â§3]

RESTRICTED PARTICIPATION SYSTEMS

Â Â Â Â Â  508.760 Sea urchin limited participation; terms; conditions; fees; rules. (1) Notwithstanding any other provision of the commercial fishing laws, in order to provide a sea urchin (Strongylocentrotus franciscanus, S. purpuratus and S. droebachiensis) commercial fishery with optimum profits to those engaged in the fishery and to prevent a concentration of fishing effort that would deplete the resource, the State Fish and Wildlife Commission, by rule, shall establish a system for limiting participation in the sea urchin commercial fishery. Any such system may include, but is not limited to, provisions on the following matters:

Â Â Â Â Â  (a) Establishment of criteria for initial entry into fishery participation and for annual qualification for participation thereafter.

Â Â Â Â Â  (b) Establishment of terms and conditions for transferring participation rights.

Â Â Â Â Â  (2) The annual fee to participate in the sea urchin fishery is $75. [1987 c.374 Â§2; 1991 c.701 Â§12; 1995 c.602 Â§2]

Â Â Â Â Â  508.762 Review of denial of sea urchin permit renewal or transfer; fee; rules. (1) A person whose application for renewal or transfer of a permit established pursuant to ORS 508.760 is denied may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the State Department of Fish and Wildlife or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of an applicant seeking review who is successful in obtaining a permit.

Â Â Â Â Â  (2) The board shall review a denial of an application for renewal or request to transfer a permit according to the applicable provisions of ORS chapter 183. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.500.

Â Â Â Â Â  (3) According to the applicable provisions of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits. [1995 c.602 Â§3]

Â Â Â Â Â  Note: 508.762 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.765 Roe-herring limited participation; terms; conditions; fees; rules. (1) Notwithstanding any other provision of the commercial fishing laws, in order to provide a roe-herring commercial fishery with optimum profits to those engaged in the fishery and to prevent a concentration of fishing effort that would deplete the resource, the State Fish and Wildlife Commission, by rule, shall establish a system for limiting participation in the roe-herring commercial fishing. Any such system may include, but is not limited to, provisions on the following matters:

Â Â Â Â Â  (a) Establishment of criteria for initial entry into fishery participation and for annual qualification for participation thereafter.

Â Â Â Â Â  (b) Establishment of terms and conditions for transferring participation rights.

Â Â Â Â Â  (2) The annual fee to participate in the roe-herring fishery is $75.

Â Â Â Â Â  (3)(a) A denial by the commission of an application for renewal of any permit or transfer of any permit established under this section shall be subject to review by the Commercial Fishery Permit Board upon written request of the applicant. The review provided under this subsection shall be in lieu of any such review by the commission or the State Department of Fish and Wildlife.

Â Â Â Â Â  (b) Request for review under this subsection shall be on such forms and contain such information as the board shall determine. Requests for review shall be accompanied by a $75 fee, which fee shall apply toward any applicable permit fees resulting from an order of the board in favor of the requesting applicant.

Â Â Â Â Â  (4) Orders issued by the board are not subject to review by the commission but may be appealed as provided in ORS chapter 183.

Â Â Â Â Â  (5) According to the provisions of ORS chapter 183, the board shall adopt such rules as it determines necessary to carry out its duties, functions and powers. [Formerly 508.800; 1991 c.701 Â§13; 1995 c.602 Â§4]

RESTRICTED VESSEL PERMIT SYSTEMS

(
Columbia River
Gillnet Fishery)

Â Â Â Â Â  508.775 Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the Columbia River gillnet salmon fishery without first obtaining a vessel permit issued pursuant to ORS 508.775 to 508.796. However, an individual who holds valid commercial fishing licenses and vessel permits required by and issued pursuant to the laws of the State of Washington for commercial salmon fishing in the Columbia River may land salmon in this state that were taken in the Columbia River gillnet salmon fishery without the permit otherwise required by this subsection.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive salmon taken in the
Columbia River
gillnet fishery from an individual who does not have the permit required by subsection (1) of this section.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.679 Â§2; 1981 c.365 Â§1]

Â Â Â Â Â  508.778 Limitation on issuance of permits. Except as provided in ORS 508.792, no new vessel permits shall be issued. [1979 c.679 Â§3; 1981 c.365 Â§40; 1989 c.940 Â§3; 1995 c.602 Â§5]

Â Â Â Â Â  508.781 Renewal of permit; rules. An individual who obtained the permit required by ORS 508.775 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year, upon application and payment of the fees therefor by December 31 of the permit year or by such date as may be specified by rule of the State Department of Fish and Wildlife. [1979 c.679 Â§4; 1981 c.365 Â§12; 1995 c.602 Â§6; 2007 c.768 Â§7]

Â Â Â Â Â  508.784 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.775, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board consider reliable evidence of the qualifications or requirements in question. [1979 c.679 Â§5; 1989 c.940 Â§4]

Â Â Â Â Â  508.787 Permit revocation procedure. The board may revoke and refuse subsequent issuance of a permit required by ORS 508.775 in the manner provided in ORS 508.485 and 508.490. [1979 c.679 Â§6]

Â Â Â Â Â  508.790 Fee; application form. (1) The annual fee for the vessel permit required by ORS 508.775 is $1.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.679 Â§7; 1981 c.43 Â§3]

Â Â Â Â Â  Note: See note under 508.285.

Â Â Â Â Â  508.792 Lottery system for permit issuance. (1) Except as provided in subsection (2) of this section, if the number of permits renewed under ORS 508.781 falls below 200, the State Department of Fish and Wildlife shall issue permits by a lottery system for vessels that do not meet the requirements of ORS 508.781. However, the number of permits issued pursuant to any such lottery system shall not increase the number of permits issued to a total number greater than 200.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may, in its discretion, suspend the lottery for up to two years. Suspension shall be based on the commissionÂs assessment of the condition of the resource and shall account for the recommendations of the Gillnet Salmon Review Board. [1989 c.940 Â§5b; 1995 c.602 Â§7]

Â Â Â Â Â  508.793 Permit transfer restrictions. (1) The vessel permit required by ORS 508.775 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder.

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, upon request of a permit holder, the State Department of Fish and Wildlife may authorize transfer of a permit to a replacement vessel owned by an individual other than the permit holder. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void. [1979 c.679 Â§9; 1981 c.365 Â§14]

Â Â Â Â Â  508.796 Review of permit denial; fee; rules; limitation on transfer of certain permits. (1) An individual whose application for renewal of the permit required by ORS 508.775 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fees shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.500. The board may waive requirements for renewal of permits if the board finds:

Â Â Â Â Â  (a) That the individual for personal or economic reasons chose to actively commercially fish in some other fishery during the Columbia River gillnet salmon seasons; or

Â Â Â Â Â  (b) That the individual failed to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits.

Â Â Â Â Â  (5) Notwithstanding any other provision of law, without the prior approval of the Commercial Fishery Permit Board, a Columbia River gillnet salmon vessel permit acquired as a result of a waiver pursuant to subsection (2) of this section may not be transferred to another vessel until the vessel for which the permit was issued has been used in the Columbia River gillnet salmon fishery for two or more calendar years. [1979 c.679 Â§10; 1981 c.365 Â§15; 1989 c.940 Â§5; 1995 c.602 Â§8]

Â Â Â Â Â  508.800 [1983 c.419 Â§2; renumbered 508.765 in 1987]

(Ocean Troll Salmon Fishery)

Â Â Â Â Â  508.801 Vessel permit required to engage in fishery; purchase of fish by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean troll salmon fishery without first obtaining a vessel permit issued pursuant to ORS 508.755 and 508.801 to 508.825.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive salmon taken in the ocean troll fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.613 Â§2; 1981 c.365 Â§1]

Â Â Â Â Â  508.804 Restriction on issuance and renewal of permits. Except as provided in ORS 508.819, no new vessel permits shall be issued. [1979 c.613 Â§3; 1989 c.940 Â§6; 1995 c.602 Â§9]

Â Â Â Â Â  508.807 Renewal of permit; replacement vessel; rules. (1) An individual who obtained the permit required by ORS 508.801 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year upon obtaining the annual boat license referred to in ORS 508.285. The permit must be renewed, and the boat license obtained, not later than December 31 of each year or such date as may be established by rule of the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, an individual who permanently loses the services of a vessel through capsizing, sinking, fire, collision or other catastrophic accident has a period of two years from the date of loss to replace the vessel without losing eligibility to renew the vessel permit. [1979 c.613 Â§4; 1981 c.43 Â§5; 1987 c.912 Â§1; 1995 c.602 Â§10; 2007 c.768 Â§8]

Â Â Â Â Â  508.808 Special renewal and fee provisions. (1) In order to be able to renew the vessel permit in any subsequent year, an individual is not required to renew the boat license as provided in ORS 508.807 if:

Â Â Â Â Â  (a) In the year prior to renewal there was not an ocean troll salmon season of more than 20 consecutive days between May 1 and July 31 in the Pacific Fisheries Management Council management area adjacent to the port where the vessel lands fish; and

Â Â Â Â Â  (b) The vessel landed salmon in only one single
Oregon
port and no other during the preceding three years in which there was a salmon season of more than 20 consecutive days between May 1 and July 31 in the Pacific Fisheries Management Council management area adjacent to the port.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife may, upon written request by the purchaser, refund any amount paid for a boat license for a boat that qualifies under the provisions of subsection (1) of this section. [1993 c.227 Â§Â§2,3; 1995 c.540 Â§1]

Â Â Â Â Â  508.810 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.801, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1979 c.613 Â§5; 1989 c.940 Â§7]

Â Â Â Â Â  508.813 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.801 in the manner provided in ORS 508.485 and 508.490. [1979 c.613 Â§6]

Â Â Â Â Â  508.816 Fee; application form; rules. (1) The annual fee for the vessel permit required by ORS 508.801 is $10.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.613 Â§7; 1981 c.43 Â§1; 1987 c.912 Â§2]

Â Â Â Â Â  Note: See note under 508.285.

Â Â Â Â Â  508.819 Lottery system for permit issuance. (1)(a) Except as provided in subsections (2) and (3) of this section, if the number of permits renewed under ORS 508.807 falls below 1,000, the State Department of Fish and Wildlife shall issue permits by a lottery system for vessels that do not meet the requirements of ORS 508.807. However, the number of permits issued pursuant to any such lottery system may not increase the number of permits issued to a total number greater than 1,000.

Â Â Â Â Â  (b) In issuing permits under the lottery system, the department shall issue permits for vessels based on the following categories:

Â Â Â Â Â  (A) Vessels less than or equal to 30 feet;

Â Â Â Â Â  (B) Vessels greater than 30 feet and less than or equal to 42 feet; or

Â Â Â Â Â  (C) Vessels greater than 42 feet.

Â Â Â Â Â  (c) When a vessel in one category does not renew its permit, only another vessel in the same category, or a vessel in a category for vessels of a smaller size, may qualify for the permit.

Â Â Â Â Â  (d) When the department holds a lottery under this section, the following fees shall be charged for each vessel permit that the department issues as a result of the lottery:

Â Â Â Â Â  (A) For vessels less than or equal to 30 feet, $250.

Â Â Â Â Â  (B) For vessels greater than 30 feet and less than or equal to 42 feet, $500.

Â Â Â Â Â  (C) For vessels greater than 42 feet, $750.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may, in its discretion, suspend the lottery for up to two years. Suspension shall be based on the commissionÂs assessment of the condition of the resource and shall account for the recommendations of the Troll Salmon Permit Review Board.

Â Â Â Â Â  (3) The department shall consider a permit transferred to, purchased by or otherwise held by the federal government as a permit renewed under ORS 508.807. A permit transferred to, purchased by or otherwise held by the federal government is a permit under the limit of 1,000 permits established by this section. [1979 c.613 Â§8; 1981 c.365 Â§2; 1987 c.912 Â§3; subsection (2) of 1987 Replacement Part enacted as 1983 c.797 Â§4; 1993 c.555 Â§1; 1995 c.602 Â§13; 2001 c.235 Â§1; 2007 c.461 Â§1]

Â Â Â Â Â  508.822 Permit transfer restrictions; rules. (1) The vessel permit required by ORS 508.801 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder.

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (c) Upon request of a permit holder, transfer of a permit to a replacement vessel owned by an individual other than the permit holder if authorized by the State Department of Fish and Wildlife. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void.

Â Â Â Â Â  (2) Permits may be transferred between vessels where both vessels fall within any one of the following categories:

Â Â Â Â Â  (a) Vessels less than or equal to 30 feet;

Â Â Â Â Â  (b) Vessels greater than 30 feet and less than or equal to 42 feet; or

Â Â Â Â Â  (c) Vessels greater than 42 feet.

Â Â Â Â Â  (3) A permit may be transferred from a vessel that is in one of the categories defined in subsection (2) of this section to a vessel that is in a different category provided that no vessel permit may be transferred to a vessel more than five feet longer than the vessel from which the permit is being transferred.

Â Â Â Â Â  (4)(a) Notwithstanding subsection (3) of this section and except for transfer to another vessel owned by the current permit holder, a vessel permit may be transferred to a vessel over 30 feet in length only if, in the calendar year prior to transfer, the vessel from which the permit is being transferred was used in the ocean troll salmon fishery in Oregon, Alaska, Washington or California to take 100 pounds of salmon. The department, by rule, may require proof of vessel ownership prior to the transfer of a permit away from any vessel. This section shall not be effective in the calendar year following a year in which the number of permits issued pursuant to ORS 508.801 is less than 1,000.

Â Â Â Â Â  (b) A vessel permit may not be transferred more than once in any 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period for additional transfer if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit.

Â Â Â Â Â  (5) Persons requesting the transfer of a permit pursuant to subsection (1)(c) of this section shall provide to the department copies of documents or state registration for each vessel as proof of the length and ownership. [1979 c.613 Â§9; 1981 c.365 Â§3; 1983 c.797 Â§5; 1985 c.159 Â§1; 1987 c.912 Â§4; 1989 c.441 Â§1; 1995 c.602 Â§14; 2007 c.461 Â§2]

Â Â Â Â Â  508.825 Review of permit denial; rules; fee. (1) An individual whose application for renewal or transfer of the permit required by ORS 508.801 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal or transfer of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal or transfer of permits if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal or transfer of permits. [1979 c.613 Â§11; 1981 c.365 Â§4; 1983 c.797 Â§6; 1987 c.912 Â§5; 1989 c.940 Â§8; 1995 c.602 Â§15]

Â Â Â Â Â  508.828 Single delivery license in lieu of vessel permit. Notwithstanding ORS 508.755, 508.801 to 508.825, 508.880, 508.883 and 508.889 to 508.910, subject to ORS 508.316, a vessel not having a permit may in an emergency and with the approval of the State Department of Fish and Wildlife land salmon by purchase of a single delivery license. [1981 c.365 Â§21; 1999 c.164 Â§3]

(Ocean Scallop Fishery)

Â Â Â Â Â  508.840 Vessel permit required to engage in fishery; purchase of scallops by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean scallop fishery without first obtaining a vessel permit issued pursuant to ORS 508.840 to 508.867.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive scallops taken in the ocean fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1981 c.365 Â§25]

Â Â Â Â Â  508.843 Use of single delivery license in lieu of permit; reciprocity of law. (1) Notwithstanding ORS 508.840, an individual who holds a valid scallop fishing permit required by or issued pursuant to the laws of the states of Washington or California may land scallops in this state that were taken in the ocean fishery without the permit required by ORS 508.840 if the vessel possesses a single delivery license referred to in ORS 508.285.

Â Â Â Â Â  (2) This section remains operative only while laws or administrative rules in
California
and
Washington
are operative that contain, in substance or effect, provisions similar to the provisions of ORS 508.840 (1). [1981 c.365 Â§26; 1995 c.602 Â§16; 1999 c.164 Â§4]

Â Â Â Â Â  508.846 Issuance of permits restricted. Except as provided in ORS 508.861, no new vessel permits shall be issued. [1981 c.365 Â§27; 1989 c.940 Â§9; 1995 c.602 Â§17]

Â Â Â Â Â  508.849 Renewal of permit. An individual who obtained the permit required by ORS 508.840 for calendar year 1981 is eligible to obtain renewal of the permit in a subsequent calendar year, upon application by December 31 of the permit year and payment of the fees therefor, if during the preceding calendar year the vessel for which permit renewal application is made was used in the ocean fishery to take at least 5,000 pounds of food fish which were lawfully landed in this state. [1981 c.365 Â§28; 1995 c.602 Â§18]

Â Â Â Â Â  508.852 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.840, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1981 c.365 Â§29; 1989 c.940 Â§10]

Â Â Â Â Â  508.855 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.840 in the manner provided in ORS 508.485 and 508.490. [1981 c.365 Â§30]

Â Â Â Â Â  508.858 Fee. The annual fee for the vessel permit required by ORS 508.840 is $75. [1981 c.365 Â§31; 1991 c.701 Â§14]

Â Â Â Â Â  508.861 Lottery system for permit issuance; rules. The State Department of Fish and Wildlife may establish by rule a lottery system for issuing permits to vessels that do not meet the requirements of ORS 508.849. The department, by rule, shall determine the number of permits and the criteria for issuance. [1981 c.365 Â§32; 1989 c.940 Â§11a; 1995 c.602 Â§19]

Â Â Â Â Â  508.864 Permit transfer restrictions. Notwithstanding any other provision of law, an ocean scallop vessel permit issued pursuant to ORS 508.840 to 508.867 may not be transferred to another vessel:

Â Â Â Â Â  (1) Until the vessel for which the permit was issued has been used in the ocean scallop fishery for three or more calendar years to land at least 5,000 pounds of food fish annually.

Â Â Â Â Â  (2) More than once in any 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit.

Â Â Â Â Â  (3) That is more than five feet longer than the vessel from which the permit is transferred. [1981 c.365 Â§33; 1995 c.602 Â§20]

Â Â Â Â Â  508.867 Review of permit denial; fee; rules. (1) Notwithstanding ORS 508.755 (6)(b) and (c), an individual whose application for renewal of the permit required by ORS 508.840 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal of permits if the board finds that the individual for personal or economic reasons chooses to actively fish the permit vessel in some other ocean fishery or if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department the authority to waive eligibility requirements for renewal of permits. [1981 c.365 Â§34; 1989 c.940 Â§11; 1995 c.602 Â§21]

(Ocean Pink Shrimp Fishery)

Â Â Â Â Â  508.880 Vessel permit required to engage in fishery; purchase of shrimp by dealers from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean pink shrimp fishery without first obtaining a vessel permit issued pursuant to ORS 508.880, 508.883 and 508.889 to 508.910.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive pink shrimp (Pandalus jordani) taken in the ocean pink shrimp fishery from a vessel for which the permit required by subsection (1) of this section or the license required by ORS 508.883 has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1979 c.613 Â§13; 1981 c.365 Â§5]

Â Â Â Â Â  508.883 Use of single delivery license in lieu of vessel permit; reciprocity of law. (1) Notwithstanding ORS 508.880, an individual who holds valid commercial fishing permits required by or issued pursuant to the laws of the states of Washington or California to take pink shrimp may land pink shrimp in this state that were taken in the ocean pink shrimp fishery without the permit required by ORS 508.880 if the vessel possesses a single delivery license referred to in ORS 508.285. However, a single delivery license may be used to land pink shrimp only once in a 12-month period as established by rule of the State Fish and Wildlife Director.

Â Â Â Â Â  (2) Subsection (1) of this section shall apply to a vessel registered under the laws of another state only while laws or administrative rules are operative in that state that contain, in substance or effect, provisions similar to the provisions of subsection (1) of this section. [1979 c.613 Â§14; 1987 c.912 Â§9; 1995 c.602 Â§22; 1999 c.164 Â§5]

Â Â Â Â Â  508.886 Limitation on number of permits; eligibility. Notwithstanding any other provision of law, until the number of vessel permits required by ORS 508.880 reaches 235:

Â Â Â Â Â  (1) For calendar year 1987, those persons who delivered pink shrimp by use of a single delivery license referred to in ORS 508.285 during calendar year 1986 are eligible to obtain a permit.

Â Â Â Â Â  (2) For calendar year 1988, those persons who deliver pink shrimp from their own boats by use of a single delivery license referred to in ORS 508.285 during calendar year 1987 are eligible to obtain a permit, giving priority in the order of the date of delivery. [1987 c.912 Â§11]

Â Â Â Â Â  508.889 Issuance of permits limited. Except as provided in ORS 508.904, no new vessel permits shall be issued. [1979 c.613 Â§15; 1989 c.940 Â§12; 1995 c.602 Â§23]

Â Â Â Â Â  508.892 Renewal of permit; rules. (1) An individual who obtained the permit required by ORS 508.880 for a particular calendar year is eligible to obtain renewal of the permit in a subsequent calendar year upon application and payment of the fees therefor and upon obtaining the annual boat license referred to in ORS 508.285. The permit must be applied for, and the boat license obtained, not later than December 31 of each year or such date as may be established by rule of the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) An individual who permanently loses the services of a vessel through capsizing, sinking, fire, collision or other catastrophic accident shall remain eligible to obtain a vessel permit for a replacement vessel for two years from the date of loss. [1979 c.613 Â§16; 1981 c.365 Â§6; 1985 c.453 Â§1; 1987 c.912 Â§8; 1995 c.602 Â§24; 1999 c.165 Â§1; 2007 c.768 Â§9]

Â Â Â Â Â  508.895 Considerations in determining eligibility for permit. In making determinations regarding renewal of the permits required by ORS 508.880, the State Department of Fish and Wildlife and the Commercial Fishery Permit Board may consider as evidence of permit qualifications or requirements department records and such receipts, accounts, contracts and other business records of private parties as the department or the board considers reliable evidence of the qualifications or requirements in question. [1979 c.613 Â§17; 1989 c.940 Â§13]

Â Â Â Â Â  508.898 Permit revocation procedure. The Commercial Fishery Permit Board may revoke and refuse subsequent issuance of a permit required by ORS 508.880 in the manner provided in ORS 508.485 and 508.490. [1979 c.613 Â§18]

Â Â Â Â Â  508.901 Fee; application form; rules. (1) The annual fee for the vessel permit required by ORS 508.880 is $75.

Â Â Â Â Â  (2) Applications shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe. [1979 c.613 Â§19; 1981 c.43 Â§2; 1987 c.912 Â§7; 1991 c.701 Â§15]

Â Â Â Â Â  508.904 Lottery system for permit issuance. (1) Except as provided in subsection (2) of this section, if the number of permits renewed under ORS 508.892 falls below 150, the State Department of Fish and Wildlife shall issue permits by lottery systems for vessels that do not meet such requirements, first among those individuals who landed pink shrimp pursuant to a single delivery license referred to in ORS 508.285, and then among all other individuals making application therefor. However, the number of permits issued pursuant to any such lottery system may not increase the total number of permits issued beyond 150.

Â Â Â Â Â  (2) The department shall consider a permit transferred to, purchased by or otherwise held by the federal government as a permit renewed under ORS 508.892. A permit transferred to, purchased by or otherwise held by the federal government is a permit under the limit of 150 permits established by this section. [1979 c.613 Â§20; 1981 c.365 Â§7; 1987 c.912 Â§6; 1989 c.940 Â§15; 1995 c.602 Â§25; 2001 c.235 Â§2]

Â Â Â Â Â  508.907 Permit transfer restrictions. (1) The vessel permit required by ORS 508.880 is transferable:

Â Â Â Â Â  (a) To a replacement vessel of the permit holder. A replacement is any vessel that is purchased for any reason to replace a vessel previously owned by and licensed to the permit holder;

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold; or

Â Â Â Â Â  (c) To a replacement vessel owned by an individual other than the permit holder. However, any transfer of a permit away from a vessel without the written consent of each person holding a security interest in such vessel is void.

Â Â Â Â Â  (2) A permit may be transferred to a vessel of greater length only if that vessel is within 5 feet in overall length of the vessel from which the permit is being transferred. This provision does not apply if the permit is being transferred from one vessel owned by an individual to another vessel not exceeding 80 feet in length that is owned by the same individual.

Â Â Â Â Â  (3) A permit may not be transferred to another vessel more than once in a 12-month period. However, the Commercial Fishery Permit Board may waive the waiting period if the board finds that strict adherence to the waiting period would create undue hardship for the individual seeking transfer of the permit. [1979 c.613 Â§21; 1981 c.365 Â§8; 1995 c.602 Â§26; 1999 c.165 Â§2]

Â Â Â Â Â  508.908 Limits on authority of Commercial Fishery Permit Board to prohibit transfer of valid pink shrimp vessel permits. The Commercial Fishery Permit Board may not prohibit the transfer under ORS 508.907 of a valid ocean pink shrimp vessel permit on the basis that:

Â Â Â Â Â  (1) The vessel for which the permit was issued did not participate in the ocean pink shrimp fishery for three or more preceding consecutive years to annually land at least 5,000 pounds of shrimp in Oregon, California or Washington; or

Â Â Â Â Â  (2) The holder of the permit did not obtain an exemption from the catch requirement. [1999 c.165 Â§4]

Â Â Â Â Â  Note: 508.908 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.910 Review of permit denial; fee; rules; limitation on transfer of certain permits. (1) An individual whose application for renewal of the permit required by ORS 508.880 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75. Such fee shall apply toward the permit fee of successful applicants.

Â Â Â Â Â  (2) In accordance with any applicable provision of ORS chapter 183, the board shall review denials of applications for renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal of permits if the board finds that the individual fails to meet the requirements as the result of illness, accident or other circumstances beyond the individualÂs control.

Â Â Â Â Â  (3) In accordance with any applicable provision of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers.

Â Â Â Â Â  (4) The board may delegate to the department its authority to waive requirements for renewal of permits. [1979 c.613 Â§22; 1981 c.365 Â§9; 1989 c.940 Â§14; 1995 c.602 Â§27; 1999 c.165 Â§3]

Â Â Â Â Â  508.913 Issuance of permits for vessels engaged in groundfish fishery; permit transfer restriction. (1) The Commercial Fishery Permit Board is authorized to receive applications and issue ocean pink shrimp vessel permits for 1982 to trawl vessel owners for those vessels that did not qualify for or receive an ocean pink shrimp permit in 1980, if the board finds that the vessel has been actively engaged in OregonÂs groundfish fishing since January 1, 1974, or entered that fishery subsequent to January 1, 1974, but prior to July 1, 1979, and has continued to be actively engaged in that Oregon fishery.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, without the prior approval of the Commercial Fishery Permit Board, an ocean pink shrimp vessel permit acquired pursuant to subsection (1) of this section may not be transferred to another vessel until the vessel for which the permit was issued has been used in the ocean pink shrimp fishery for two or more calendar years. [1981 c.365 Â§22]

Â Â Â Â Â  508.915 Negotiations to establish reciprocal agreements pertaining to pink shrimp. The State Fish and Wildlife Director shall work with the appropriate authorities in the states of
California
and
Washington
to negotiate reciprocal agreements that would allow vessels registered under the laws of those states to land pink shrimp in
Oregon
to the same extent that vessels registered in
Oregon
may land pink shrimp in
California
or
Washington
. [1999 c.164 Â§6]

Â Â Â Â Â  Note: 508.915 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 508 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  508.920 [1979 c.613 Â§10; 1983 c.419 Â§3; 1987 c.374 Â§3; 1995 c.484 Â§8; renumbered 508.755 in 1995]

(Ocean Dungeness Crab Fishery)

Â Â Â Â Â  508.921 Findings; rules. The Legislative Assembly finds that the
Oregon
ocean Dungeness crab fishery is overcapitalized. This overcapitalization has led to economic destabilization of the ocean Dungeness crab industry and the coastal communities relying on the crab harvest and can cause excessive harvesting pressure on
Oregon
Âs ocean Dungeness crab resources. Since the state legislatures of
Washington
and
California
have enacted programs restricting participation in the ocean Dungeness crab fishery, the possibility of increased effort in
Oregon
coastal waters by displaced vessels is increased. Notwithstanding any other provision of the commercial fishing laws, in order to promote the economic well-being of the Oregon ocean Dungeness crab industry and the coastal communities relying on the harvest, to protect the livelihood of participants in the Oregon ocean Dungeness crab fishery who have historically and continuously participated in the ocean Dungeness crab fishery and to prevent a concentration of fishing effort, the State Fish and Wildlife Commission by rule shall establish a system for restricting participation in the Oregon ocean Dungeness crab fishery. [1995 c.484 Â§2]

Â Â Â Â Â  508.926 Vessel permit required to engage in fishery; purchase of crab by dealer from individual without permit prohibited. (1) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for an individual to operate a vessel in the ocean Dungeness crab fishery without first obtaining a vessel permit issued pursuant to ORS 508.931 or 508.941.

Â Â Â Â Â  (2) Notwithstanding any other provision of the commercial fishing laws, it is unlawful for a wholesaler, canner or buyer to buy or receive ocean Dungeness crab taken in the ocean fishery from a vessel for which the permit required by subsection (1) of this section has not been issued.

Â Â Â Â Â  (3) The permit required by subsection (1) of this section is in addition to and not in lieu of the boat license required by ORS 508.260. [1995 c.484 Â§3]

Â Â Â Â Â  508.931 Eligibility for permit. (1) The system established under ORS 508.921 shall provide initial eligibility for vessels to participate in the ocean Dungeness crab fishery seasons established by the State Fish and Wildlife Commission, beginning on December 1, 1995, with a transferable ocean Dungeness crab permit only if:

Â Â Â Â Â  (a) The vessel for which application is made was continuously licensed pursuant to ORS 508.260 for the calendar years 1991 through 1994, and was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994;

Â Â Â Â Â  (b) The vessel for which application is made was under construction between December 1, 1988, and August 14, 1991, for the purpose of ocean Dungeness crab fishing in waters of this state, and the vessel lawfully landed into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994, and was licensed as an Oregon vessel from the date of completion;

Â Â Â Â Â  (c) The vessel for which application is made was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1991, and December 31, 1994, and is owned by a person who, prior to December 31, 1994, sold a vessel that was used prior to sale in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 500 pounds of ocean Dungeness crab in each of two crab fishing seasons between December 1, 1988, and December 31, 1994, and who, as a condition of the sale, retained the sold vesselÂs commercial fishing rights to fish for ocean Dungeness crab in the ocean waters of Oregon;

Â Â Â Â Â  (d) The vessel for which application is made was continuously licensed pursuant to ORS 508.260 for the calendar years 1991 through 1994, was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 10,000 pounds of ocean Dungeness crab in one crab fishing season between December 1, 1988, and December 31, 1994, and the owner of the vessel on December 31, 1994, demonstrates possession of one or more vessel licenses described in ORS 508.260 in each of 10 separate years during the period December 1, 1980, to December 31, 1994; or

Â Â Â Â Â  (e) The vessel for which application is made was licensed pursuant to ORS 508.260 during 1994, is 26 feet or less in length and was used in the ocean Dungeness crab fishery to lawfully land into Oregon ports at least 100 pounds of ocean Dungeness crab in at least one crab fishing season between December 1, 1988, and December 31, 1994.

Â Â Â Â Â  (2) As used in this section:

Â Â Â Â Â  (a) ÂCrab fishing seasonÂ is the time period from December 1 of one year through August 14 of the next year.

Â Â Â Â Â  (b) ÂOwnerÂ includes any ownership interest in a vessel, including interests arising from partnership or corporation. [1995 c.484 Â§4]

Â Â Â Â Â  508.936 Permit transfer restrictions; rules. (1) The system established under ORS 508.921 shall include provisions to make the vessel ocean Dungeness crab permit required by ORS 508.926 transferable:

Â Â Â Â Â  (a) To another vessel; or

Â Â Â Â Â  (b) To the purchaser of the vessel when the vessel is sold.

Â Â Â Â Â  (2) The vessel to which a permit is transferred may not be:

Â Â Â Â Â  (a) More than 10 feet longer than the vessel from which the permit is transferred; or

Â Â Â Â Â  (b) More than 99 feet in length.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, a permit issued to a vessel:

Â Â Â Â Â  (a) Under ORS 508.931 (1)(e) shall be transferred only to a vessel that is 26 feet or less in length.

Â Â Â Â Â  (b) May not be transferred to a vessel that is more than 10 feet longer than the vessel for which the permit was held on January 1, 2006. However, the Commercial Fishery Permit Board may waive the length restriction in this paragraph if the board finds that strict adherence to the length restriction would create undue hardship, as that term is defined by rule by the State Fish and Wildlife Commission, for the individual seeking transfer of the permit.

Â Â Â Â Â  (4) Transfer of a permit under this section is subject to the approval of the State Department of Fish and Wildlife according to such rules as the State Fish and Wildlife Commission may adopt. Any transfer of a permit from a vessel without the written consent of each person holding a security interest in the vessel is void.

Â Â Â Â Â  (5) For purposes of this section, the length of a vessel shall be determined by the manufacturerÂs specification of overall length, United States Coast Guard documentation stating overall length or a survey of overall length by a certified marine surveyor, as the State Fish and Wildlife Commission by rule shall establish. [1995 c.484 Â§5; 2005 c.629 Â§3]

Â Â Â Â Â  508.941 Review of eligibility determinations; reciprocity with other states; fee. (1) The system established under ORS 508.921 shall include any other provisions for participation that the State Fish and Wildlife Commission considers appropriate.

Â Â Â Â Â  (2) Any determination by the commission regarding the eligibility of a vessel to participate in the ocean Dungeness crab commercial fishery or to transfer participation rights is subject to review by the Commercial Fishery Permit Board, in accordance with ORS chapter 183. The board may waive the eligibility requirements contained in ORS 508.931 if the board finds that the individual fails to meet the requirements as the result of illness, fire, sinking, accident or other circumstances beyond the individualÂs control. In making a determination of eligibility under this section, the board shall consider the applicantÂs history of participation in the
Oregon
ocean Dungeness crab fishery. If a vessel for which application is made is owned by a person who has served in the Armed Forces of the United States and the person establishes that a service-related disability prevented the person from lawfully landing crab in two seasons during the prescribed time period, there is a rebuttable presumption in favor of issuing an illness waiver for one of the two seasons of lawfully landing crab in Oregon required under ORS 508.931 so as to require the landing of crab in only one season during the prescribed time period. The rebuttable presumption created by this subsection may be overcome only by clear and convincing evidence that the service-related disability of the person did not prevent the person from lawfully landing crab in two seasons during the prescribed time period. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540.

Â Â Â Â Â  (3) A commercial fishing vessel that holds a valid Washington or California permit to fish for ocean Dungeness crab shall be eligible to participate in the Oregon ocean Dungeness crab fishery provided there is reciprocal statutory authority in Washington or California that provides for equal access for vessels holding Oregon ocean Dungeness crab permits to Washington or California coastal waters and Washington waters of the Columbia River. If such reciprocal statutory authority exists, a vessel licensed by
Washington
or
California
is eligible to participate in accordance with rules that establish reciprocal border agreements that recognize traditional fishing patterns.

Â Â Â Â Â  (4) The annual fee to participate in the ocean Dungeness crab fishery is $75, except that the fee for 1995 is waived. [1995 c.484 Â§6; 1997 c.837 Â§9]

(Black and Blue Rockfish and Nearshore Fishery)

Â Â Â Â Â  508.945 Vessel permit required; rules; purchase of black or blue rockfish or nearshore fish from individual without permit prohibited; exemptions. (1) Notwithstanding any other provision of the commercial fishing laws and except as provided in subsection (4) of this section, a person may not operate a vessel for:

Â Â Â Â Â  (a) Landing black rockfish or blue rockfish in a fishery without a black rockfish and blue rockfish vessel permit issued under ORS 508.947; or

Â Â Â Â Â  (b) Landing nearshore fish in a fishery without a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947.

Â Â Â Â Â  (2)(a) The State Fish and Wildlife Commission may prescribe by rule the type of fishing gear that a vessel required to have a permit under this section shall use to land black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (b) The commission may not prescribe a rule under this subsection that allows a vessel to use:

Â Â Â Â Â  (A) Diving gear.

Â Â Â Â Â  (B) Pots, unless a vessel was issued a pot endorsement in the Interim Nearshore Fisheries Plan through the Developmental Fisheries Program enacted by the commission.

Â Â Â Â Â  (3) Notwithstanding any other provision of the commercial fishing laws, a wholesaler, canner or buyer may not buy or receive black rockfish, blue rockfish or nearshore fish taken in a fishery from a vessel for which the permit required by this section has not been issued, unless the black rockfish, blue rockfish or nearshore fish were taken pursuant to subsection (4)(a), (b) or (c) of this section.

Â Â Â Â Â  (4) A person may operate a vessel without a permit required by this section if the person:

Â Â Â Â Â  (a) For only one landing per day, lands no more than 15 pounds of black rockfish, blue rockfish, nearshore fish or a combination of black rockfish, blue rockfish or nearshore fish and if the black rockfish, blue rockfish and nearshore fish:

Â Â Â Â Â  (A) Make up 25 percent or less of the total poundage of the landing; and

Â Â Â Â Â  (B) Are landed with fishing gear that is legal to use in the fishery in which the black rockfish, blue rockfish or nearshore fish are landed;

Â Â Â Â Â  (b) Operates a vessel in the ocean troll salmon fishery pursuant to ORS 508.801 to 508.825 and the person lands black rockfish, blue rockfish or a combination of black rockfish and blue rockfish in the same landing in which the person lands a salmon under the permit required by ORS 508.801 to 508.825. The black rockfish or blue rockfish landed under this paragraph must be landed dead. A person who lands black rockfish and blue rockfish under this paragraph may land up to the greater of:

Â Â Â Â Â  (A) 30 black rockfish or 30 blue rockfish per landing or a combination of 30 black rockfish and blue rockfish per landing; or

Â Â Â Â Â  (B) 100 pounds of black rockfish, blue rockfish or a combination of black rockfish and blue rockfish per landing;

Â Â Â Â Â  (c) Operates a vessel in the west coast groundfish trawl fishery pursuant to federal regulations and lands no more than 1,000 pounds of black rockfish, blue rockfish or a combination of black rockfish and blue rockfish per calendar year and if the black rockfish and blue rockfish:

Â Â Â Â Â  (A) Make up 25 percent or less of the total poundage of each landing; and

Â Â Â Â Â  (B) Are landed dead; or

Â Â Â Â Â  (d) Is a nonprofit aquarium or has contracted with a nonprofit aquarium to land black rockfish, blue rockfish or nearshore fish for the purpose of displaying or conducting research on the black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (5) Notwithstanding the amounts set forth in subsection (4)(b) of this section, the State Fish and Wildlife Commission may change the amounts of black rockfish, blue rockfish or the combination of black rockfish and blue rockfish allowed to be landed under subsection (4)(b) of this section by rule based on an assessment of the resource. [2003 c.809 Â§2]

Â Â Â Â Â  508.947 Eligibility for permit; renewal; rules. (1) The State Department of Fish and Wildlife may issue a black rockfish and blue rockfish vessel permit to an owner of a vessel that landed a minimum of 750 pounds of nontrawl caught black rockfish, blue rockfish or nearshore fish in any one calendar year between January 1, 1995, and January 1, 2001, or in the six-month period between January 1, 2001, and July 1, 2001, for delivery to a fish processor licensed pursuant to ORS 508.025.

Â Â Â Â Â  (2) The department may issue a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement to an owner of a vessel that was issued a permit under the Interim Nearshore Fisheries Plan through the Developmental Fisheries Program.

Â Â Â Â Â  (3) The department may renew a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement if the vessel made a minimum of five commercial fish landings during the calendar year prior to the request for renewal for delivery to a fish processor licensed pursuant to ORS 508.025.

Â Â Â Â Â  (4) Permits issued under this section expire on December 31 of each year or on such date as may be specified by department rule. An owner of a vessel with a permit must submit a renewal application to the department by January 1 of each year or by such date as may be specified by department rule. If the owner of a vessel with a permit does not timely submit a renewal application, the department shall, not more than 30 days after the application was due, send to the owner by certified letter a notice of the failure to submit the renewal application. An owner may submit a late application to renew a permit not more than 90 days after the application was due if the owner pays a $150 late fee in addition to the fee required in ORS 508.949.

Â Â Â Â Â  (5) In making determinations regarding initial eligibility for and renewal of a permit issued under this section, the department may consider department records and receipts and accounts, contracts and other business records of private parties that the department considers reliable.

Â Â Â Â Â  (6) Except as provided in ORS 508.955, new vessel permits may not be issued under this section after December 30, 2005. [2003 c.809 Â§3; 2005 c.629 Â§2; 2007 c.768 Â§10]

Â Â Â Â Â  508.949 Fees; application form; rules. (1) The annual fee for a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947 is $75.

Â Â Â Â Â  (2) Applications for a permit shall be in such form and contain such information as the State Department of Fish and Wildlife, by rule, may prescribe.

Â Â Â Â Â  (3) All fees collected under this section and ORS 508.505 (1)(b) and 508.947 shall be placed into the Black Rockfish, Blue Rockfish and Nearshore Species Research Account established in ORS 508.951. [2003 c.809 Â§4]

Â Â Â Â Â  508.951 Black Rockfish, Blue Rockfish and Nearshore Species Research Account; sources; uses. (1) There is established a Black Rockfish, Blue Rockfish and Nearshore Species Research Account in the State Treasury, separate and distinct from the General Fund. Interest on moneys in the account shall be credited to the account.

Â Â Â Â Â  (2) The account shall consist of moneys deposited into the account by the State Department of Fish and Wildlife from fees collected for the value of black rockfish, blue rockfish or nearshore fish at the point of landing pursuant to ORS 508.505 (1)(b) and black rockfish and blue rockfish vessel permit fees and late fees collected under ORS 508.947 and 508.949. The moneys in the account are continuously appropriated to the State Department of Fish and Wildlife for gathering and analyzing data and conducting research on the black rockfish and blue rockfish fishery and the nearshore species fishery. [2003 c.809 Â§5]

Â Â Â Â Â  508.953 Log book required; collection and report of data. (1) An owner of a vessel that has a black rockfish and blue rockfish vessel permit or a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement shall keep a log book that includes:

Â Â Â Â Â  (a) The amount of food fish that are caught;

Â Â Â Â Â  (b) The date on which the food fish are caught;

Â Â Â Â Â  (c) The species of food fish that are caught by the vessel; and

Â Â Â Â Â  (d) Any other information that the State Department of Fish and Wildlife may prescribe.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife shall:

Â Â Â Â Â  (a) Annually collect and summarize the information required by subsection (1) of this section; and

Â Â Â Â Â  (b) Present a report on the black rockfish and blue rockfish fishery and the nearshore species fishery, including the summary prepared in paragraph (a) of this subsection, to the State Fish and Wildlife Commission during a public meeting held by July 1. [2003 c.809 Â§6]

Â Â Â Â Â  508.955 Lottery system for permit issuance; rules. (1) The State Fish and Wildlife Commission may establish by rule a lottery for issuing permits to vessels under ORS 508.947.

Â Â Â Â Â  (2) A vessel may qualify for the lottery if the vessel:

Â Â Â Â Â  (a) Has a boat license issued pursuant to ORS 508.260 for the current year; and

Â Â Â Â Â  (b) Had a boat license issued pursuant to ORS 508.260 for the previous year.

Â Â Â Â Â  (3) Based on an assessment of the resource, the commission may:

Â Â Â Â Â  (a) Suspend the lottery for up to two years; and

Â Â Â Â Â  (b) Renew a suspension of the lottery every two years.

Â Â Â Â Â  (4) The commission shall establish by rule a threshold number of permits below which the department shall issue permits through the lottery. [2003 c.809 Â§7]

Â Â Â Â Â  508.957 Permit transfer restrictions. (1) A black rockfish and blue rockfish vessel permit with a nearshore fish endorsement issued under ORS 508.947 may be transferred to another vessel if:

Â Â Â Â Â  (a) The permit has been renewed a minimum of five times; and

Â Â Â Â Â  (b) The vessel operating under the permit has made, in the previous calendar year, a minimum of five landings that contained at least 15 pounds of black rockfish, blue rockfish or nearshore fish.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a black rockfish and blue rockfish vessel permit with a nearshore fish endorsement:

Â Â Â Â Â  (a) May be transferred one time per calendar year to a replacement vessel that is owned by the same person that owns the vessel to which the permit was originally issued.

Â Â Â Â Â  (b) That is issued to a vessel owned by a sole proprietor may be transferred upon the death of the sole proprietor.

Â Â Â Â Â  (3) A black rockfish and blue rockfish vessel permit with a nearshore fish endorsement may not be transferred to a vessel that is more than five feet longer than the vessel to which the permit was originally issued.

Â Â Â Â Â  (4) A black rockfish and blue rockfish vessel permit issued under ORS 508.947:

Â Â Â Â Â  (a) May be transferred to another vessel except as provided in paragraph (b) of this subsection.

Â Â Â Â Â  (b) May not be transferred to a vessel that is more than five feet longer than the vessel to which the permit was originally issued. [2003 c.809 Â§8]

Â Â Â Â Â  508.960 Review of permit denial; fee; rules. (1) A person whose application for issuance, renewal or transfer of a permit under ORS 508.947 is denied by the State Department of Fish and Wildlife may make written request to the Commercial Fishery Permit Board for review of the denial. The review provided in this subsection is in lieu of any such review by the department or the State Fish and Wildlife Commission. The request shall be in such form and shall contain such information as the board considers appropriate. The request shall be accompanied by a nonrefundable fee of $75, which shall apply toward the permit fee if the application is approved.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, the board shall review denials of applications for issuance, transfer or renewal of permits. Orders issued by the board are not subject to review by the commission, but may be appealed as provided in ORS 183.480 to 183.540. The board may waive requirements for renewal or transfer of permits if the board finds that the person fails to meet the requirements as the result of illness, accident or other circumstances beyond the personÂs control.

Â Â Â Â Â  (3) In accordance with the applicable provisions of ORS chapter 183, the board may promulgate such rules as it considers necessary to carry out its duties, functions and powers under this section. [2003 c.809 Â§9]

Â Â Â Â Â  508.990 [Amended by 1961 c.231 Â§1; repealed by 1965 c.570 Â§152]

_______________



Chapter 509

Chapter 509 Â General Protective Regulations

2007 EDITION

GENERAL PROTECTIVE REGULATIONS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

509.001Â Â Â Â  Definitions

TAKING, POSSESSING, BUYING, SELLING AND TRANSPORTING FOOD FISH

509.006Â Â Â Â  General prohibition regarding taking, possessing, buying, selling or handling food fish

509.011Â Â Â Â  Prohibited activities during closed season

509.015Â Â Â Â  Forfeiture of boat, vessel or fishing gear unlawfully used; seizure and disposition of food fish unlawfully taken

509.019Â Â Â Â  Consumption of catch at sea lawful without payment of fee

509.025Â Â Â Â  Selling or transporting food fish taken by angling

509.031Â Â Â Â  Rainbow trout as game fish; return to water of incidental commercial catch

509.040Â Â Â Â  Small or immature salmon protected; exceptions; rules

509.070Â Â Â Â  Selling, canning, processing or preserving food fish out of water longer than 60 hours

509.075Â Â Â Â  Packing or selling food fish unfit for human consumption

509.105Â Â Â Â  Possession, importation or transportation of food fish unlawfully taken in other state

509.110Â Â Â Â  Fish transporters to require statement from shipper; examination by commission

WASTING, INJURING AND DESTROYING FISH

509.112Â Â Â Â  Wasting food fish

509.115Â Â Â Â  Placing in waters fish harmful to food fish

509.120Â Â Â Â  Using electricity to disturb food fish

509.122Â Â Â Â  Definitions for ORS 509.125 to 509.155

509.125Â Â Â Â  Placing substances in water to drive fish from closed areas

509.130Â Â Â Â  Placing substances in water or using explosives to take or destroy food fish

509.140Â Â Â Â  Placing explosives or harmful substances in waters in course of lawful work; permit

509.150Â Â Â Â  Use by commission of explosives or substances to destroy predatory fish

509.155Â Â Â Â  Possession of fish taken by explosives or harmful substance justifies arrest; burden of proof

FISHING GEAR

509.216Â Â Â Â  Fixed fishing gear unlawful for taking food fish; exceptions; rules

509.230Â Â Â Â  Possession of fish taken by lawful gear from Pacific Ocean outside
Oregon
jurisdiction; taking salmon only by troll within
Oregon
jurisdiction

509.235Â Â Â Â  Chinese sturgeon lines prohibited

509.240Â Â Â Â  Snagging nets during closed season allowed

509.245Â Â Â Â  Notice to director of use of snagging net

NET FISHING FOR SALMON IN
PACIFIC
OCEAN

509.355Â Â Â Â  Definitions for ORS 509.355 to 509.385

509.360Â Â Â Â  When ORS 509.355 to 509.385 operative; proof

509.365Â Â Â Â  Taking salmon by net in waters of Pacific Ocean over which
Oregon
has jurisdiction prohibited

509.370Â Â Â Â  Taking of salmon by net in international waters of Pacific Ocean by
Oregon
citizen prohibited

509.375Â Â Â Â  Transporting or possessing salmon unlawfully taken by net in certain waters prohibited

509.385Â Â Â Â  Exceptions

CRABS AND OTHER SHELLFISH

(Crabs)

509.415Â Â Â Â  Gear used in taking crab; selling crabs unlawfully taken

(Shellfish)

509.505Â Â Â Â  Placing in water matter injurious to shellfish

509.510Â Â Â Â  Taking shellfish from marked beds without permission; disturbing beds

(Krill)

509.515Â Â Â Â  Landing or possession of krill prohibited

FISH PASSAGE; FISHWAYS; SCREENING DEVICES; HATCHERIES NEAR DAMS

509.580Â Â Â Â  Definitions for ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910; rules

509.585Â Â Â Â  Fish passage required for artificial obstructions; statewide inventory; waiver of requirement by commission; rules; exemptions

509.590Â Â Â Â  Fish Passage Task Force; reports to legislature

509.595Â Â Â Â  Director to report on fish passage rules, adequacy and implementation

509.600Â Â Â Â  Destroying, injuring or taking fish near fishway; permits to take fish

509.610Â Â Â Â  Maintenance of fish passage required

509.620Â Â Â Â  Condemning inadequate or nonfunctioning fish passage; requiring new fish passage

509.625Â Â Â Â  Power of department to inspect artificial obstructions and have fish passage constructed or remove obstruction

509.630Â Â Â Â  Power of department to establish fish passage in natural stream obstructions

509.635Â Â Â Â
Oregon
City
fishway under control of commission; removal of obstructions

509.645Â Â Â Â  Filing protest with commission; review and determination by commission; alternative dispute resolution

ENFORCEMENT

509.910Â Â Â Â  Injunction to prevent certain violations; jurisdiction; service on corporation

GENERAL PROVISIONS

Â Â Â Â Â  509.001 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§91]

Â Â Â Â Â  509.005 [Repealed by 1965 c.570 Â§152]

TAKING, POSSESSING, BUYING, SELLING AND TRANSPORTING FOOD FISH

Â Â Â Â Â  509.006 General prohibition regarding taking, possessing, buying, selling or handling food fish. It is unlawful to take, possess, buy, sell or otherwise handle any food fish in or from any waters of this state, during times, in a manner or by means of the fishing gear prohibited by law. [1965 c.570 Â§92]

Â Â Â Â Â  509.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.011 Prohibited activities during closed season. (1) It is unlawful, during a closed season on any of the waters of this state, to:

Â Â Â Â Â  (a) Take or transport food fish taken in or upon such waters.

Â Â Â Â Â  (b) Make use of a boat or any fishing gear to take or transport food fish taken in such waters.

Â Â Â Â Â  (c) Have, leave or cause to be left in such waters any fishing gear in a condition to take food fish.

Â Â Â Â Â  (2) It is unlawful to:

Â Â Â Â Â  (a) Buy, receive, possess or sell food fish unlawfully caught during a closed season.

Â Â Â Â Â  (b) Make use of a vehicle of any kind whatsoever for transporting, or intended to be used for transporting, in any place, food fish unlawfully taken during a closed season, or unlawfully brought into this state. [1965 c.570 Â§93]

Â Â Â Â Â  509.015 Forfeiture of boat, vessel or fishing gear unlawfully used; seizure and disposition of food fish unlawfully taken. (1) In addition to the penalty prescribed by ORS 506.991, upon conviction of a violation of ORS 509.011, the court may order the forfeiture of the boat, vessel, vehicle and fishing gear unlawfully used, in the manner provided by ORS 506.695 and 506.700, and the clear proceeds of the property forfeited shall be deposited with the State Treasury in the Common School Fund.

Â Â Â Â Â  (2) All food fish taken, transported or possessed in violation of ORS 509.011 are subject to seizure by the State Fish and Wildlife Director, a deputy fish or game warden or a member of the state police, either with or without arrest. Upon such seizure, the fish are subject to forfeiture and disposition pursuant to ORS 506.690. [Amended by 1957 c.133 Â§1; 1965 c.570 Â§95; 1977 c.652 Â§8; 1987 c.858 Â§9; 1993 c.699 Â§29]

Â Â Â Â Â  509.019 Consumption of catch at sea lawful without payment of fee. Notwithstanding any other provision of law, an individual lawfully engaged in commercial fishing, while at sea, may consume a portion of the lawful commercial catch, without payment of the fees required under ORS 508.505. [1987 c.178 Â§2; 1991 c.701 Â§18]

Â Â Â Â Â  509.020 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.025 Selling or transporting food fish taken by angling. It is unlawful to sell within this state, or transport out of this state for the purpose of sale, food fish taken from any waters of this state by means of angling. [Amended by 1965 c.570 Â§94; subsection (2) enacted as 1965 c.570 Â§107; 1977 c.242 Â§6]

Â Â Â Â Â  509.030 [Amended by 1965 c.570 Â§99; 1969 c.411 Â§3; repealed by 1975 c.1 Â§1 (509.031 enacted in lieu of 509.030)]

Â Â Â Â Â  509.031 Rainbow trout as game fish; return to water of incidental commercial catch. (1) It shall be the policy of the State of
Oregon
that rainbow trout, Oncorhynchus mykiss, including steelhead trout are game fish, and shall be managed to provide recreational angling for the people and to protect wild native stocks. Recognizing that rainbow trout are sometimes intermingled with food fish, the State Fish and Wildlife Commission shall regulate to minimize the incidental catch of rainbow trout that may be taken under subsection (2) of this section by commercial fishing gear, including but not limited to regulations as to season, gear and area.

Â Â Â Â Â  (2) Any rainbow trout, Oncorhynchus mykiss, including steelhead trout taken as an incidental catch, by any person fishing commercially shall be returned immediately to the water and shall not be bought or sold within the state.

Â Â Â Â Â  (3) Nothing in this section is intended to affect Indian fishing rights as granted by federal treaties. [1975 c.1 Â§2 (enacted in lieu of 509.030); 1987 c.199 Â§1; 1991 c.47 Â§1]

Â Â Â Â Â  509.035 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.036 [1973 c.500 Â§Â§6,7; repealed by 1975 c.416 Â§2]

Â Â Â Â Â  509.040 Small or immature salmon protected; exceptions; rules. (1) Any person who takes any immature salmon of any variety less than 20 inches in length, or any mature salmon of any variety less than 15 inches in length, by any means other than angling, shall immediately return such salmon alive to the water.

Â Â Â Â Â  (2) It is unlawful to:

Â Â Â Â Â  (a) Take, buy, sell or possess immature salmon less than 20 inches or mature salmon less than 15 inches in length, taken in any waters of this state, at any time or in any manner except by angling.

Â Â Â Â Â  (b) Take, molest, kill or injure, in any manner at any time, or expose for sale or have in possession, except for the purpose of propagation when authorized by law, any spawning salmon.

Â Â Â Â Â  (3) Notwithstanding subsections (1) and (2) of this section it is lawful to take precocious salmon commonly called jack salmon less than 15 inches in length from the waters of this state, except the
Pacific Ocean
and to buy, sell or possess such salmon.

Â Â Â Â Â  (4) To further protect immature salmon the State Fish and Wildlife Commission may establish by rule a minimum size for any species of salmon which is greater than 20 inches. [Amended by 1965 c.570 Â§97]

Â Â Â Â Â  509.045 [Amended by 1965 c.570 Â§98; repealed by 1981 c.365 Â§23]

Â Â Â Â Â  509.050 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.055 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.060 [Amended by 1965 c.570 Â§96; renumbered 509.185]

Â Â Â Â Â  509.065 [Amended by 1959 c.254 Â§1; 1965 c.570 Â§101; renumbered 509.112]

Â Â Â Â Â  509.070 Selling, canning, processing or preserving food fish out of water longer than 60 hours. It is unlawful to sell, can, process or preserve for food any food fish that have been removed from the water for a longer period than 60 hours, unless such fish have been artificially chilled. [Amended by 1965 c.570 Â§102]

Â Â Â Â Â  509.075 Packing or selling food fish unfit for human consumption. If the State Fish and Wildlife Commission or its authorized representatives finds that food fish about to be processed, packed, canned, preserved in ice or sold in the open market are unfit for human consumption, it or they shall notify the packer or possessor of such fish of the fact. If, in spite of any warning given to such packer or possessor, such fish are packed, demand shall be made upon the packer to keep such fish separate and apart from the balance of the output or pack of the packer, and a full report shall be made of the matter to both the state and the federal health authorities. [Amended by 1965 c.570 Â§103]

Â Â Â Â Â  509.080 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.090 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.095 [Repealed by 1953 c.364 Â§3]

Â Â Â Â Â  509.100 [Repealed by 1953 c.364 Â§3]

Â Â Â Â Â  509.105 Possession, importation or transportation of food fish unlawfully taken in other state. It is unlawful to possess, import into this state or transport within this state any food fish which have been unlawfully taken or transported under the laws of another state. [Amended by 1957 c.291 Â§1; 1965 c.570 Â§108]

Â Â Â Â Â  509.110 Fish transporters to require statement from shipper; examination by commission. (1) All transportation companies, common carriers or other persons or agencies transporting food fish, fresh, frozen, salted, smoked, kippered or preserved in ice, shall require of the shipper, before accepting such shipments, a signed statement in writing showing:

Â Â Â Â Â  (a) The name of the consignor or shipper.

Â Â Â Â Â  (b) The name of the consignee.

Â Â Â Â Â  (c) The net weight in pounds of each species of fish in the shipment, in the whole or round, or dressed.

Â Â Â Â Â  (d) The date of the shipment.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may require such statement to be forwarded to its office.

Â Â Â Â Â  (3) The State Fish and Wildlife Director or the authorized representative of the director may at any time examine the records of any such transportation companies, common carriers or other persons or agencies, for the purpose of enforcing this section. [Amended by 1965 c.570 Â§109]

WASTING, INJURING AND DESTROYING FISH

Â Â Â Â Â  509.112 Wasting food fish. It is unlawful for any person wantonly to waste or destroy any food fish. [Formerly 509.065]

Â Â Â Â Â  509.115 Placing in waters fish harmful to food fish. It is unlawful, without written authority from the State Fish and Wildlife Commission, to place in any of the waters of this state any species or variety of fish whatsoever which are inimical to or destructive of food fish. [Amended by 1965 c.570 Â§105]

Â Â Â Â Â  509.120 Using electricity to disturb food fish. It is unlawful to use or permit to be used in any of the waters of this state any electrical device, appliance or current which in any manner has a tendency to retard, scare, frighten or obstruct any food fish in their migrations or movements in such waters without first having obtained the consent of and a permit from the State Fish and Wildlife Director. [Amended by 1965 c.570 Â§106]

Â Â Â Â Â  509.122 Definitions for ORS 509.125 to 509.155. As used in ORS 509.125 to 509.155, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂExplosivesÂ means any explosive substances whatever, including but not limited to powder, dynamite and nitroglycerine.

Â Â Â Â Â  (2) ÂSubstance deleterious to fishÂ includes but is not limited to any drug, powder, chemical, medicated bait, gas, cocculus indicus or extract therefrom, inimical to fish. [1965 c.570 Â§110]

Â Â Â Â Â  509.125 Placing substances in water to drive fish from closed areas. It is unlawful to place or cause to be placed in any stream of this state where anadromous or food fish run or exist, within the distance from any dam, fishway or object in which the taking of any anadromous or food fish by means other than angling is prohibited by law, any blood or offal of fish, or any other substance, matter or contrivance that will frighten or drive anadromous or food fish, or with intent to drive or frighten, out of that part of the waters of any stream in which it is unlawful to take such fish. [Amended by 1965 c.570 Â§111]

Â Â Â Â Â  509.130 Placing substances in water or using explosives to take or destroy food fish. It is unlawful, for the purpose of taking or destroying any food fish, to:

Â Â Â Â Â  (1) Throw, cast or pass, or cause or permit to be thrown, cast or passed, in any waters of this state in which food fishes are wont to be, any substance deleterious to fish; or

Â Â Â Â Â  (2) Explode or cause to be exploded in any waters of this state, any explosives. [Amended by 1963 c.112 Â§1; 1965 c.570 Â§112]

Â Â Â Â Â  509.135 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.140 Placing explosives or harmful substances in waters in course of lawful work; permit. (1) Whenever in the course of removing any obstruction in any waters of this state, or in constructing any foundations for dams, bridges or other structures, or in carrying on any trade or business, any person, municipal corporation, political subdivision or governmental agency desires to use explosives or any substances deleterious to fish, such person, municipal corporation, political subdivision or governmental agency shall make application to the State Fish and Wildlife Commission for a permit to use the explosives or substances in such waters.

Â Â Â Â Â  (2) If the commission finds it necessary that the explosives or substances be used, it may make an order granting such person, municipal corporation, political subdivision or governmental agency the right to use the explosives or substances and shall:

Â Â Â Â Â  (a) Designate the places and period within which the explosives or substances may be used; and

Â Â Â Â Â  (b) Prescribe such precautions as will save fish from injury.

Â Â Â Â Â  (3) It is unlawful to disregard such order or fail to obtain such order or permit before using explosives or substances deleterious to fish. [Amended by 1963 c.112 Â§2; 1965 c.570 Â§113]

Â Â Â Â Â  509.145 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.150 Use by commission of explosives or substances to destroy predatory fish. Nothing in ORS 509.125 to 509.155 prevents the State Fish and Wildlife Commission from using any explosives or substances deleterious to fish for the purpose of destroying German carp or any other predatory fish inimical to food fish, or from carrying out any of the commercial fishing laws. [Amended by 1965 c.570 Â§114]

Â Â Â Â Â  509.155 Possession of fish taken by explosives or harmful substance justifies arrest; burden of proof. Having in possession any food fish under circumstances which make it reasonable to believe that they were taken by means of explosives or substances deleterious to fish justifies the arrest of the person having the fish in possession. It is then incumbent upon such person to prove and show that the fish were taken by lawful means. [Amended by 1965 c.570 Â§115]

Â Â Â Â Â  509.185 [Formerly 509.060; repealed by 1971 c.658 Â§32]

Â Â Â Â Â  509.205 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.206 [1965 c.570 Â§116; repealed by 1969 c.357 Â§2]

Â Â Â Â Â  509.210 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.215 [Repealed by 1965 c.570 Â§152]

FISHING GEAR

Â Â Â Â Â  509.216 Fixed fishing gear unlawful for taking food fish; exceptions; rules. (1) Except as provided in subsection (2) of this section, it is unlawful to take food fish by means of fixed fishing gear or seines in any of the waters of this state.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission by rule may permit fixed fishing gear or seines for the taking of certain species of food fish other than salmon or steelhead from the waters of this state. In enacting any such rule the commission shall give due consideration to insuring that the use of such fishing gear will not restrict the free migration or impair the ultimate supply of salmon or steelhead. Any salmon or steelhead taken as an incidental catch in operation of such gear shall immediately, with care and the least possible injury to the salmon or steelhead, be released and transferred to the water without violence. [1965 c.570 Â§117; 1969 c.357 Â§1]

Â Â Â Â Â  509.220 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.225 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.230 Possession of fish taken by lawful gear from Pacific Ocean outside
Oregon
jurisdiction; taking salmon only by troll within
Oregon
jurisdiction. (1) Subject to the conditions provided in this section, ORS 509.216 and ORS chapter 513, it is unlawful to have in possession any food fish taken in the waters of the Pacific Ocean outside the territorial jurisdiction of this state by means of any fishing gear except as provided by law or rule of the State Fish and Wildlife Commission, for:

Â Â Â Â Â  (a) The purpose of commercially packing, canning or preserving the fish.

Â Â Â Â Â  (b) The manufacture of fish meal, fish oil or other fish products or by-products.

Â Â Â Â Â  (c)
Sale
as fresh fish for general consumption.

Â Â Â Â Â  (d) Bait.

Â Â Â Â Â  (2) It is also unlawful to take any salmon for commercial purposes in any of the waters of the
Pacific Ocean
within the jurisdiction of this state or over which this state has concurrent jurisdiction by means of any fishing gear other than by Âtroll.Â [Amended by 1955 c.178 Â§1; 1961 c.680 Â§1; 1965 c.570 Â§122]

Â Â Â Â Â  509.235 Chinese sturgeon lines prohibited. It is unlawful to use or assist in using any Chinese sturgeon line, or lines of a similar character, in the waters of this state. [Amended by 1965 c.570 Â§119]

Â Â Â Â Â  509.240 Snagging nets during closed season allowed. It is lawful to operate or use a net consisting of a single nylon or cotton web of a mesh not less than 14 inches, taut measure, hung or attached to not to exceed two lead lines combined and used as a single line and a single cork line, in any of the waters of this state, during any season or period closed to commercial fishing by law or by rule of the State Fish and Wildlife Commission, for the purpose of clearing away or removing snags or similar obstructions from gillnet drifts and other suitable or desirable fishing areas. [Amended by 1961 c.370 Â§1; 1965 c.570 Â§120]

Â Â Â Â Â  509.245 Notice to director of use of snagging net. Any person desiring to operate a snagging net as provided in ORS 509.240 shall, before operating or attempting to so operate such net, obtain from the State Fish and Wildlife Director a snagging permit by forwarding a written request to the office of the State Fish and Wildlife Commission specifically providing:

Â Â Â Â Â  (1) The particular gillnet drift, fishing ground or other area to be cleared;

Â Â Â Â Â  (2) The waters in which located;

Â Â Â Â Â  (3) The mesh size of the snagging net to be used; and

Â Â Â Â Â  (4) The dates on which or within which the proposed snagging operations will be carried on. In specifying any such dates, no one notice is valid for a period of more than 30 days from the date thereof. [Amended by 1965 c.570 Â§121]

Â Â Â Â Â  509.250 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.252 [1955 c.477 Â§1; 1957 c.130 Â§1; repealed by 1963 c.246 Â§12]

Â Â Â Â Â  509.255 [Repealed by 1961 c.183 Â§1]

Â Â Â Â Â  509.260 [Repealed by 1961 c.155 Â§1]

Â Â Â Â Â  509.265 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.270 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.275 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.280 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.285 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.290 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.295 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.300 [Repealed by 1965 c.570 Â§152]

NET FISHING FOR SALMON IN
PACIFIC
OCEAN

Â Â Â Â Â  509.355 Definitions for ORS 509.355 to 509.385. As used in ORS 509.355 to 509.385:

Â Â Â Â Â  (1) ÂCitizen of this stateÂ means a person who maintains the usual place of abode of the person within this state or who otherwise qualifies as a citizen of this state under the laws of this state.

Â Â Â Â Â  (2) ÂInternational watersÂ means waters outside the territorial boundaries of any state, territory or country. [1957 c.152 Â§1]

Â Â Â Â Â  509.360 When ORS 509.355 to 509.385 operative; proof. (1) ORS 509.355 to 509.385 shall not be operative at any time unless laws or rules or regulations of
California
,
Washington
and
Canada
are effective which, in substance or effect, contain provisions:

Â Â Â Â Â  (a) Similar to and which accomplish the purposes of ORS 509.355 to 509.385; or

Â Â Â Â Â  (b) Which prohibit the possession or transportation within their respective territorial waters of the Pacific Ocean of salmon taken by any type of net within the international waters of the Pacific Ocean or within their respective territorial waters of the Pacific Ocean and not accompanied by a certificate issued under the authority of this state or of another state, territory or country showing that such salmon were lawfully taken.

Â Â Â Â Â  (2) Such laws or rules or regulations of California, Washington and Canada shall be considered effective upon receipt by the Secretary of State of this state of certified written statements from the respective secretaries of state of California and Washington and from the Department of State of the United States on behalf of Canada setting forth such laws or rules or regulations and the date on which they are effective. Such certified written statements, together with a written statement of the Attorney General of this state that the provisions of subsection (1) of this section are satisfied by such laws or rules or regulations, are conclusive proof that the provisions of subsection (1) of this section are so satisfied. In any prosecution for violation of any provision of ORS 509.365, 509.370 or 509.375, proof of the existence of such certified written statements and written statement of the Attorney General of this state need not be made unless demanded by the defendant prior to the commencement of trial. [1957 c.152 Â§Â§9,10; 1965 c.570 Â§123]

Â Â Â Â Â  Note: 509.355 to 509.385 are operative and in full force and effect. A written statement of the Attorney General of the State of
Oregon
, dated October 16, 1957, states that the provisions of 509.360 are satisfied.

Â Â Â Â Â  509.365 Taking salmon by net in waters of Pacific Ocean over which
Oregon
has jurisdiction prohibited. No person shall fish for or take, by the use of any type of net, any salmon within the waters of the Pacific Ocean, over which this state has jurisdiction, lying westerly of the following described line: Commencing at the point of intersection of the California-Oregon state boundary with the Pacific Ocean high water mark shoreline; thence northerly along such high water mark shoreline, including extensions thereof across the waters of the bays or tidal areas of streams emptying into the Pacific Ocean, to the mouth of the Columbia River; thence northerly across the waters of the Columbia River along the line designating and defining the mouth of such river under ORS 511.130 (1961 Replacement Part) to the point of intersection of such line with the Oregon-Washington state boundary. [1957 c.152 Â§2]

Â Â Â Â Â  509.370 Taking of salmon by net in international waters of Pacific Ocean by
Oregon
citizen prohibited. No citizen of this state shall fish for or take, by the use of any type of net, any salmon within the international waters of the
Pacific Ocean
. [1957 c.152 Â§3]

Â Â Â Â Â  509.375 Transporting or possessing salmon unlawfully taken by net in certain waters prohibited. No person shall transport through the waters of this state wherein net fishing for salmon is prohibited or have in possession anywhere within this state any salmon which were taken by any type of net within the international waters of the Pacific Ocean or within the territorial waters of this state or of another state, territory or country wherein such fishing is prohibited and which are not accompanied by a certificate issued under the authority of this state or of another state, territory or country showing that such salmon were lawfully taken. [1957 c.152 Â§4]

Â Â Â Â Â  509.380 [1957 c.152 Â§5; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.385 Exceptions. ORS 509.355 to 509.385 do not apply to:

Â Â Â Â Â  (1) Those species of salmon in those areas within the international waters of the Pacific Ocean which are regulated by the International Pacific Salmon Fisheries Commission or by
United States
laws or rules or regulations promulgated pursuant to such laws.

Â Â Â Â Â  (2) The use of nets for fishing for or taking salmon for purposes of scientific investigation authorized by the laws of this state. [1957 c.152 Â§6]

Â Â Â Â Â  509.390 [1957 c.152 Â§7; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.405 [Repealed by 1955 c.274 Â§1]

Â Â Â Â Â  509.410 [Repealed by 1955 c.274 Â§1]

CRABS AND OTHER SHELLFISH

(Crabs)

Â Â Â Â Â  509.415 Gear used in taking crab; selling crabs unlawfully taken. (1) No person shall take a crab from any of the waters of the state for commercial purposes, with or by the use of any other gear than that specifically known as crab ring or crab pot, or sell or offer for sale crabs unlawfully caught.

Â Â Â Â Â  (2) The taking of Dungeness crab (Cancer magister) for commercial purposes from any of the waters of this state, by the use of any gear except that commonly known as crab ring or crab pot, is prohibited.

Â Â Â Â Â  (3) Each crab ring or crab pot used for the taking of crabs for commercial purposes must have attached to it a tag identifying the owner or the vessel from which the rings or pots are operated. [Amended by 1997 c.252 Â§2]

Â Â Â Â Â  509.420 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.425 [Amended by 1965 c.570 Â§128; 1969 c.675 Â§1; 1981 c.638 Â§3; renumbered 622.220]

Â Â Â Â Â  509.427 [1969 c.675 Â§10; 1981 c.638 Â§4; renumbered 622.230]

Â Â Â Â Â  509.429 [1969 c.675 Â§11a; 1981 c.638 Â§5; renumbered 622.240]

Â Â Â Â Â  509.430 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.431 [1969 c.675 Â§11; 1981 c.638 Â§6; renumbered 622.250]

Â Â Â Â Â  509.433 [1969 c.675 Â§12; 1981 c.638 Â§7; renumbered 622.260]

Â Â Â Â Â  509.435 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.436 [1965 c.570 Â§59d; 1969 c.675 Â§2; 1981 c.638 Â§8; renumbered 622.270]

Â Â Â Â Â  509.439 [1969 c.675 Â§13; 1981 c.638 Â§9; renumbered 622.280]

Â Â Â Â Â  509.440 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.441 [1969 c.675 Â§8; 1981 c.638 Â§10; renumbered 622.290]

Â Â Â Â Â  509.445 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.450 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.451 [1969 c.675 Â§9; 1981 c.638 Â§11; renumbered 622.300]

Â Â Â Â Â  509.455 [Amended by 1969 c.675 Â§3; renumbered 622.320]

Â Â Â Â Â  509.460 [Amended by 1963 c.113 Â§1; 1965 c.570 Â§124; renumbered 509.505]

Â Â Â Â Â  509.465 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.470 [Renumbered 622.330]

Â Â Â Â Â  509.475 [Amended by 1965 c.570 Â§125; renumbered 509.510]

Â Â Â Â Â  509.480 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.485 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.490 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.495 [Amended by 1969 c.675 Â§4; renumbered 622.340]

Â Â Â Â Â  509.500 [Amended by 1977 c.242 Â§7; renumbered 622.350]

(Shellfish)

Â Â Â Â Â  509.505 Placing in water matter injurious to shellfish. It is unlawful for any person, municipal corporation, political subdivision or governmental agency to deposit or allow to escape into, or cause or permit to be deposited or escape into any public waters of this state, any substance of any kind which will or shall in any manner injuriously affect the life, growth or flavor of shellfish in or under such waters. [Formerly 509.460]

Â Â Â Â Â  509.510 Taking shellfish from marked beds without permission; disturbing beds. It is unlawful, without the permission of the legal occupants, to take up shellfish from natural or artificially planted beds, which beds have been lawfully and plainly marked. It is unlawful willfully to disturb the shellfish in such beds, the surfaces of such beds, or the markers. [Formerly 509.475]

(Krill)

Â Â Â Â Â  509.515 Landing or possession of krill prohibited. A person who holds a license or permit issued under the commercial fishing laws may not possess or land any species of euphausiids, commonly known as krill, or take euphausiids from any waters of the Pacific Ocean over which this state has jurisdiction, including the area outside the territorial jurisdiction of this state but within the part of the exclusive economic zone of the United States represented by a straight line extension of the boundaries of the state drawn seaward a distance of 200 nautical miles. [2003 c.809 Â§18]

FISH PASSAGE; FISHWAYS; SCREENING DEVICES; HATCHERIES NEAR DAMS

Â Â Â Â Â  509.580 Definitions for ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910; rules. As used in ORS 509.580 to 509.590, 509.600 to 509.645 and 509.910:

Â Â Â Â Â  (1) ÂArtificial obstructionÂ means any dam, diversion, culvert or other human-made device placed in the waters of this state that precludes or prevents the migration of native migratory fish.

Â Â Â Â Â  (2) ÂConstructionÂ means:

Â Â Â Â Â  (a) Original construction;

Â Â Â Â Â  (b) Major replacement;

Â Â Â Â Â  (c) Structural modifications that increase storage or diversion capacity; or

Â Â Â Â Â  (d) For purposes of culverts, installation or replacement of a roadbed or culvert.

Â Â Â Â Â  (3) ÂEmergencyÂ means unforeseen circumstances materially related to or affected by an artificial obstruction that, because of adverse impacts to a population of native migratory fish, requires immediate action. The State Fish and Wildlife Director may further define the term ÂemergencyÂ by rule.

Â Â Â Â Â  (4) ÂFundamental change in permit statusÂ means a change in regulatory approval for the operation of an artificial obstruction where the regulatory agency has discretion to impose additional conditions on the applicant, including but not limited to licensing, relicensing, reauthorization or the granting of new water rights, but not including water right transfers or routine maintenance permits.

Â Â Â Â Â  (5) ÂIn-proximityÂ means within the same watershed or water basin and having the highest likelihood of benefiting the native migratory fish populations directly affected by an artificial obstruction.

Â Â Â Â Â  (6) ÂNative migratory fishÂ means those native fish that migrate for their life cycle needs and that are listed in the rules of the State Fish and Wildlife Director.

Â Â Â Â Â  (7) ÂNet benefitÂ means an increase in the overall, in-proximity habitat quality or quantity that is biologically likely to lead to an increased number of native migratory fish after a development action and any subsequent mitigation measures have been completed.

Â Â Â Â Â  (8) ÂOregon PlanÂ means the guidance statement and framework described in ORS 541.405. [2001 c.923 Â§1]

Â Â Â Â Â  Note: 509.580 to 509.595 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 509 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  509.585 Fish passage required for artificial obstructions; statewide inventory; waiver of requirement by commission; rules; exemptions. (1) It is the policy of the State of Oregon to provide for upstream and downstream passage for native migratory fish and the Legislative Assembly finds that cooperation and collaboration between public and private entities is necessary to accomplish the policy goal of providing passage for native migratory fish and to achieve the enhancement and restoration of OregonÂs native salmonid populations, as envisioned by the Oregon Plan. Therefore, except as provided in ORS chapter 509, fish passage is required in all waters of this state in which native migratory fish are currently or have historically been present.

Â Â Â Â Â  (2) Except as otherwise provided by this section or ORS 509.645, a person owning or operating an artificial obstruction may not construct or maintain any artificial obstruction across any waters of this state that are inhabited, or historically inhabited, by native migratory fish without providing passage for native migratory fish.

Â Â Â Â Â  (3) The State Department of Fish and Wildlife shall complete and maintain a statewide inventory of artificial obstructions in order to prioritize enforcement actions based on the needs of native migratory fish. This prioritization shall include, but need not be limited to, the degree of impact of the artificial obstruction on the native migratory fish, the biological status of the native migratory fish stocks in question and any other factor established by the department by rule. The department shall establish a list of priority projects for enforcement purposes. Priority artificial obstructions are subject to the State Fish and Wildlife CommissionÂs authority as provided in ORS 509.625. Unless requested by persons owning or operating an artificial obstruction, the department shall primarily direct its enforcement authority toward priority projects, emergencies and projects described in subsection (4) of this section. The priority project list shall be subject to periodic review and amendment by the department and to formal review and amendment by the commission no less frequently than once every five years.

Â Â Â Â Â  (4) A person owning or operating an artificial obstruction shall, prior to construction, fundamental change in permit status or abandonment of the artificial obstruction in any waters of this state, obtain a determination from the department as to whether native migratory fish are or historically have been present in the waters. If the department determines that native migratory fish are or historically have been present in the waters, the person owning or operating the artificial obstruction shall either submit a proposal for fish passage to the department or apply for a waiver pursuant to subsection (7) of this section. Approval of the proposed fish passage facility or of the alternatives to fish passage must be obtained from the department prior to construction, permit modification or abandonment of the artificial obstruction.

Â Â Â Â Â  (5) Consistent with the purpose and goals of the Oregon Plan, the department shall seek cooperative partnerships to remedy fish passage problems and to ensure that problems are corrected as soon as possible. The department and the person owning or operating the artificial obstruction are encouraged to negotiate the terms and conditions of fish passage or alternatives to fish passage, including appropriate cost sharing. The negotiations may include, but are not limited to, consideration of equitable factors.

Â Â Â Â Â  (6) The department shall submit a proposed determination of the required fish passage or alternatives to fish passage to the commission for approval. The determination may be the result of the negotiations described in subsection (5) of this section or, if no agreement was reached in the negotiations, a determination proposed by the department. If a protest is not filed within the time period specified in ORS 509.645, the proposed determination shall become a final order.

Â Â Â Â Â  (7)(a) The commission shall waive the requirement for fish passage if the commission determines that the alternatives to fish passage proposed by the person owning or operating the artificial obstruction provide a net benefit to native migratory fish.

Â Â Â Â Â  (b) Net benefit to native migratory fish is determined under this subsection by comparing the benefit to native migratory fish that would occur if the artificial obstruction had fish passage to the benefit to native migratory fish that would occur using the proposed alternatives to fish passage. Alternatives to fish passage must result in a benefit to fish greater than that provided by the artificial obstruction with fish passage. The net benefit to fish shall be determined based upon conditions that exist at the time of comparison.

Â Â Â Â Â  (c) The State Fish and Wildlife Director shall develop rules establishing general criteria for determining the adequacy of fish passage and of alternatives to fish passage. The general criteria shall include, but not be limited to:

Â Â Â Â Â  (A) The geographic scope in which alternatives must be conducted;

Â Â Â Â Â  (B) The type and quality of habitat;

Â Â Â Â Â  (C) The species affected;

Â Â Â Â Â  (D) The status of the native migratory fish stocks;

Â Â Â Â Â  (E) Standards for monitoring, evaluating and adaptive management;

Â Â Â Â Â  (F) The feasibility of fish passage and alternatives to fish passage;

Â Â Â Â Â  (G) Quantified baseline conditions;

Â Â Â Â Â  (H) Historic conditions;

Â Â Â Â Â  (I) Existing native migratory fish management plans;

Â Â Â Â Â  (J) Financial or other incentives and the application of incentives;

Â Â Â Â Â  (K) Data collection and evaluation; and

Â Â Â Â Â  (L) Consistency with the purpose and goals of the Oregon Plan.

Â Â Â Â Â  (d) To the extent feasible, the department shall coordinate its requirements for adequate fish passage or alternatives to fish passage with any federal requirements.

Â Â Â Â Â  (8) A person owning or operating an artificial obstruction may at any time petition the commission to waive the requirement for fish passage in exchange for agreed-upon alternatives to fish passage that provide a net benefit to native migratory fish as determined in subsection (7) of this section.

Â Â Â Â Â  (9)(a) Artificial obstructions without fish passage are exempt from the requirement to provide fish passage if the commission:

Â Â Â Â Â  (A) Finds that a lack of fish passage has been effectively mitigated;

Â Â Â Â Â  (B) Has granted a legal waiver for the artificial obstruction; or

Â Â Â Â Â  (C) Finds there is no appreciable benefit to providing fish passage.

Â Â Â Â Â  (b) The commission shall review, at least once every seven years, the artificial obstructions exempted under this subsection that do not have an exemption expiration date to determine whether the exemption should be renewed. The commission may revoke or amend an exemption if it finds that circumstances have changed such that the relevant requirements for the exemption no longer apply. The person owning or operating the artificial obstruction may protest the decision by the commission pursuant to ORS 509.645.

Â Â Â Â Â  (10) If the fundamental change in permit status is an expiration of a license of a federally licensed hydroelectric project, the commissionÂs determination shall be submitted to the Federal Energy Regulatory Commission as required by ORS 543A.060 to 543A.410.

Â Â Â Â Â  (11) To the extent that the requirements of this section are preempted by the Federal Power Act or by the laws governing hydroelectric projects located in waters governed jointly by
Oregon
and another state, federally licensed hydroelectric projects are exempt from the requirements of this section.

Â Â Â Â Â  (12) A person subject to a decision of the commission under this section shall have the right to a contested case hearing according to the applicable provisions of ORS chapter 183. [2001 c.923 Â§2]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.590 Fish Passage Task Force; reports to legislature. (1) The State Fish and Wildlife Director shall establish a Fish Passage Task Force to advise the director and the State Department of Fish and Wildlife on matters related to fish passage in
Oregon
, including but not limited to funding, cost sharing and prioritization of efforts. The director shall determine the members and the specific duties of the task force by rule.

Â Â Â Â Â  (2) The department shall provide staff necessary for the performance of the functions of the task force.

Â Â Â Â Â  (3) A member of the task force may not receive compensation for services as a member of the task force. In accordance with ORS 292.495, a member of the task force may receive reimbursement for actual and necessary travel or other expenses incurred in the performance of official duties.

Â Â Â Â Â  (4) The task force shall report semiannually to the appropriate legislative committee with responsibility for salmon restoration or species recovery, to advise the committee on matters related to fish passage. [2001 c.923 Â§3; 2007 c.354 Â§17]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.595 Director to report on fish passage rules, adequacy and implementation. The State Fish and Wildlife Director shall report to the Governor, the Speaker of the House of Representatives, the President of the Senate and the appropriate legislative committee with responsibility for salmon restoration or species recovery:

Â Â Â Â Â  (1) Prior to the adoption of rules relating to fish passage;

Â Â Â Â Â  (2) Prior to the establishment of the general criteria for determining the adequacy of fish passage and of alternatives to fish passage required to be established under ORS 509.585 (7)(c); and

Â Â Â Â Â  (3) Semiannually on the progress that the director has made in implementing ORS 509.580 to 509.590. [2001 c.923 Â§20; 2007 c.354 Â§18]

Â Â Â Â Â  Note: See note under 509.580.

Â Â Â Â Â  509.600 Destroying, injuring or taking fish near fishway; permits to take fish. (1) A person may not willfully or knowingly destroy, injure or take fish within 600 feet of any fishway, except as permitted by subsection (2) of this section. Actions that violate this section include, but are not limited to:

Â Â Â Â Â  (a) Hindering, annoying or disturbing fish entering, passing through, resting in or leaving such fishway, or obstructing the passage of fish through the fishway at any time or in any manner.

Â Â Â Â Â  (b) Placing anything in the fishway.

Â Â Â Â Â  (c) Using any fishing gear within 600 feet of the fishway.

Â Â Â Â Â  (d) Taking fish at any time anywhere within 600 feet of the fishway.

Â Â Â Â Â  (e) Doing any injury to the fishway.

Â Â Â Â Â  (2) The State Fish and Wildlife Commission may by rule or by issuance of permits authorize the taking of fish within 600 feet of any fishway. [1965 c.570 Â§104; 1973 c.723 Â§122; 1981 c.646 Â§6; 2001 c.923 Â§8]

Â Â Â Â Â  509.605 [Amended by 1955 c.707 Â§49; 1963 c.178 Â§1; 1965 c.570 Â§131; 1973 c.723 Â§123; repealed by 2001 c.923 Â§21]

Â Â Â Â Â  509.610 Maintenance of fish passage required. (1) Subject to ORS 509.645, when the State Department of Fish and Wildlife requires fish passage to be provided pursuant to ORS 509.585, the person owning or operating an artificial obstruction shall keep the fish passage in such repair as to provide adequate fish passage of native migratory fish at all times.

Â Â Â Â Â  (2) Each day of neglect or refusal to comply with subsection (1) of this section, after notification in writing by the department, constitutes a separate offense.

Â Â Â Â Â  (3) A person owning or operating an artificial obstruction is responsible for maintaining, monitoring and evaluating the effectiveness of fish passage or alternatives to fish passage. [Amended by 1955 c.707 Â§52; 1965 c.570 Â§132; 2001 c.923 Â§9]

Â Â Â Â Â  509.615 [Amended by 1957 c.135 Â§1; 1963 c.111 Â§1; 1965 c.570 Â§135; 1987 c.488 Â§2; 1993 c.478 Â§9; 1995 c.426 Â§6; repealed by 2007 c.625 Â§16]

Â Â Â Â Â  509.620 Condemning inadequate or nonfunctioning fish passage; requiring new fish passage. If, in the judgment of the State Department of Fish and Wildlife, fish passage is not functioning as intended or is inadequate, as constructed under ORS 509.585, the State Fish and Wildlife Commission may condemn the fish passage and order new fish passage installed in accordance with plans and specifications determined by the department. [Amended by 2001 c.923 Â§10]

Â Â Â Â Â  509.625 Power of department to inspect artificial obstructions and have fish passage constructed or remove obstruction. (1) The State Department of Fish and Wildlife may determine or ascertain by inspection of any artificial obstruction whether it would be advisable to construct fish passage, or order the construction pursuant to ORS 509.585 of fish passage, at the artificial obstruction. Without affecting other remedies to enforce the requirement to install fish passage, if the State Fish and Wildlife Commission determines that an emergency exists, the commission may order the construction, pursuant to ORS 509.585, of fish passage in the waters of this state inhabited by native migratory fish as deemed adequate to provide passage for native migratory fish.

Â Â Â Â Â  (2) Where fish passage has previously been constructed with or without the approval of the commission and has proved useless or inadequate for the purposes for which it is intended, the commission may improve or rebuild such fish passage. However, such construction or reconstruction shall not interfere with the prime purpose of the artificial obstruction. This subsection may not be construed to require the improvement or rebuilding of fish passage by the commission.

Â Â Â Â Â  (3)(a) The commission may order a person owning or operating an artificial obstruction on the priority list created pursuant to ORS 509.585 who has been issued a water right, owners of lawfully installed culverts or owners of other lawfully installed obstructions to install fish passage or to provide alternatives to fish passage if the commission can arrange for nonowner or nonoperator funding of at least 60 percent of the cost.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, the commission may order installation of fish passage or alternatives to fish passage without regard to funding sources:

Â Â Â Â Â  (A) If the person owning or operating the artificial obstruction is already subject to an obligation to install fish passage or to provide alternatives to fish passage under ORS 509.585;

Â Â Â Â Â  (B) If the commission declares an emergency under this section; or

Â Â Â Â Â  (C) If the person owning or operating the artificial obstruction has not been issued a water right or if the artificial obstruction has been otherwise unlawfully installed.

Â Â Â Â Â  (4) If a person who owns or operates an artificial obstruction and who is required to provide fish passage under ORS 509.585 fails to provide fish passage in the manner and time required by the State Department of Fish and Wildlife, the commission may remove, replace or repair the artificial obstruction or any parts of the obstruction at the expense of the owner or operator. [Amended by 1955 c.707 Â§53; 1963 c.232 Â§1; 1965 c.570 Â§133; 2001 c.923 Â§11]

Â Â Â Â Â  509.630 Power of department to establish fish passage in natural stream obstructions. The State Department of Fish and Wildlife may determine or ascertain by inspection of any natural obstruction whether it would be advisable to construct fish passage over or around such natural obstruction. If it is deemed advisable the State Fish and Wildlife Commission may construct fish passage that provides adequate passage for native migratory fish in the waters of this state inhabited by native migratory fish. [Amended by 1965 c.570 Â§134; 2001 c.923 Â§12]

Â Â Â Â Â  509.635
Oregon
City
fishway under control of commission; removal of obstructions. (1) The fishways over the falls in the Willamette River, near Oregon City, are under the care and control of the State Fish and Wildlife Commission, which may make any extensions, additions, alterations or repairs to the same that become necessary.

Â Â Â Â Â  (2) The commission, or its duly authorized representatives, may remove any artificial obstructions placed in the
Willamette
River
above the falls which would prevent the free passage of fish up the river. [Amended by 1965 c.570 Â§136]

Â Â Â Â Â  509.640 [Amended by 1955 c.707 Â§54; repealed by 2001 c.923 Â§21]

Â Â Â Â Â  509.645 Filing protest with commission; review and determination by commission; alternative dispute resolution. (1) A person owning or operating an artificial obstruction may request alternative dispute resolution at any point in the process of determining fish passage requirements.

Â Â Â Â Â  (2) A person owning or operating an artificial obstruction may file a protest with the State Fish and Wildlife Commission within 30 days from the receipt of the State Department of Fish and Wildlife determinations under ORS 509.585. The person shall identify the grounds for protesting the departmentÂs determinations.

Â Â Â Â Â  (3) The commission may, after sufficient opportunity for public review and comment, approve, deny or modify the proposed determinations. [1955 c.707 Â§51; 1973 c.723 Â§124; 2001 c.923 Â§13]

ENFORCEMENT

Â Â Â Â Â  509.910 Injunction to prevent certain violations; jurisdiction; service on corporation. (1) The State Fish and Wildlife Commission may maintain an action for an injunction to enjoin and restrain any person, municipal corporation, political subdivision or governmental agency of this state from violating any of the provisions of ORS 509.130, 509.140, 509.505, 509.585, 509.610 and 509.625.

Â Â Â Â Â  (2) Any action authorized by this section shall be tried in the circuit court of the county in which the violation occurs or in
Marion
or
Multnomah
County
.

Â Â Â Â Â  (3) If the defendant is a corporation with its principal office and place of business in a county other than in which the waters flow or are situated, such action shall be deemed an action of local nature and service of summons made on a corporation in any county where the corporation has its principal office and place of business. If it is a foreign corporation, service may be made on the statutory agent but if there is no such statutory agent then upon the Secretary of State as in other cases provided by law. [1963 c.303 Â§1; 1977 c.242 Â§8; 1979 c.284 Â§16; 2001 c.923 Â§14; 2007 c.625 Â§10]

Â Â Â Â Â  509.990 [Subsection (8) of 1963 Replacement Part enacted as 1955 c.477 Â§2; subsection (10) of 1963 Replacement Part enacted as 1957 c.152 Â§8; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  509.991 [1965 c.570 Â§59e; repealed by 1969 c.675 Â§21]

Â Â Â Â Â  509.992 [1969 c.675 Â§15; repealed by 1977 c.242 Â§10]

_______________

CHAPTER 510

[Reserved for expansion]



Chapter 511

Chapter 511 Â Local and Special Regulations

2007 EDITION

LOCAL AND SPECIAL REGULATIONS

COMMERCIAL FISHING AND FISHERIES

GENERAL PROVISIONS

511.006Â Â Â Â  Definitions

511.011Â Â Â Â  ÂMouthÂ of river defined

511.016Â Â Â Â  Taking striped bass prohibited

COASTAL STREAMS AREAS

511.060Â Â Â Â  Taking salmon for commercial purposes in coastal streams prohibited

511.070Â Â Â Â  Open season for chum salmon and incidental take of salmon in
Tillamook Bay
; rules

COLUMBIA RIVER
AREA

511.106Â Â Â Â  Commercial fishing in
Columbia River
and tributaries restricted

ROGUE RIVER AREA

511.206Â Â Â Â  Taking food fish for commercial purposes in or near
Rogue River
prohibited

CURRY
COUNTY
AREA

511.306Â Â Â Â  Taking food fish for commercial purposes in certain
Curry
County
waters prohibited

COOS, DOUGLAS AND LANE
COUNTY
AREAS

511.506Â Â Â Â  Taking shad for commercial purposes in
Coos
Bay
or in Siuslaw, Umpqua or
Smith
Rivers
restricted

511.511Â Â Â Â  Taking sturgeon for commercial purposes in
Umpqua
River
prohibited

511.516Â Â Â Â  Taking shad for commercial purposes from
Coos
River
prohibited

511.521Â Â Â Â  Taking shad or sturgeon for commercial purposes in
Coquille
River
waters prohibited

NESTUCCA, NETARTS AND
TILLAMOOK BAY
AREAS

511.606Â Â Â Â  Taking food fish for commercial purposes in
Nestucca
Bay
prohibited

511.611Â Â Â Â  Taking shad and sturgeon for commercial purposes in
Netarts
Bay
prohibited

511.625Â Â Â Â  Natural and artificial oyster beds in
Netarts
Bay

511.640Â Â Â Â
Sale
of oyster lands in
Tillamook Bay
prohibited

WILLAMETTE
RIVER AREA

511.806Â Â Â Â  Taking salmon, shad, striped bass or sturgeon for commercial purposes in
Willamette
River
prohibited; taking shad for commercial purposes in Willamette Slough restricted

Â Â Â Â Â  511.005 [Repealed by 1965 c.570 Â§152]

GENERAL PROVISIONS

Â Â Â Â Â  511.006 Definitions. The definitions prescribed by ORS 506.001 to 506.025 apply to this chapter. [1965 c.570 Â§138]

Â Â Â Â Â  511.010 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.011 ÂMouthÂ of river defined. The ÂmouthÂ of any river emptying into the
Pacific Ocean
including the bay or tidal area formed by each such river is the seaward end of the jetty or jetties of each such river. If no jetties exist, the extension of the
Pacific Ocean
, shoreline high watermark across the river, bay or tidal area, is the ÂmouthÂ of such river. [1965 c.570 Â§139]

Â Â Â Â Â  511.016 Taking striped bass prohibited. It is unlawful to take striped bass for commercial purposes from any of the waters of this state. [1973 c.500 Â§2; 1975 c.416 Â§1]

Â Â Â Â Â  511.055 [1957 c.1 Â§Â§1,2,3 (an Act proposed by an initiative petition approved at the general election on November 6, 1956); 1959 c.125 Â§1; repealed by 1965 c.570 Â§152]

COASTAL STREAMS AREAS

Â Â Â Â Â  511.060 Taking salmon for commercial purposes in coastal streams prohibited. It is unlawful to take salmon for commercial purposes from all waters inland from the mouth of all streams or tributaries thereof that empty into the Pacific Ocean south of the mouth of the
Columbia River
, except as provided in ORS 511.070. [1965 c.570 Â§143]

Â Â Â Â Â  511.070 Open season for chum salmon and incidental take of salmon in
Tillamook Bay
; rules. It shall be lawful for the State Fish and Wildlife Commission by rule to establish a season for commercial fishing for chum salmon and the incidental take of salmon in
Tillamook Bay
. Such season may not exceed 30 calendar days total length each year and may only be between October 25 and December 5. Fishing areas under this section shall be limited to:

Â Â Â Â Â  (1)
Tillamook Bay
except that portion of Hathaway Slough above a line extended due south from a point on the northerly bank or shoreline of the slough 1,000 feet downstream from the Southern Pacific railroad trestle.

Â Â Â Â Â  (2) The Miami River below a line drawn across the Miami River due north and south through a point 1,000 feet west from the northwest corner of the Southern Pacific railroad bridge crossing the Miami River.

Â Â Â Â Â  (3) The
Kilchis
River
below a point at the intersection of the
Kilchis
River
by the section line between sections 11 and 12, township 1 south, range 10 west of the Willamette Meridian.

Â Â Â Â Â  (4) The Wilson River below a point 500 feet below the bridge crossing the Wilson River in section 13, township 1 south, range 10 west of the Willamette Meridian.

Â Â Â Â Â  (5) The
Tillamook
River
below a point 100 feet below the mouth of Frasier Slough. [1965 c.570 Â§144]

Â Â Â Â Â  511.105 [Repealed by 1965 c.570 Â§152]

COLUMBIA RIVER
AREA

Â Â Â Â Â  511.106 Commercial fishing in
Columbia River
and tributaries restricted. It is unlawful in the
Columbia River
and its tributaries to:

Â Â Â Â Â  (1) Take salmon for commercial purposes east of its confluence with the
Deschutes
River
.

Â Â Â Â Â  (2) Take food fish for commercial purposes in a closed area at and adjacent to the mouth of the
Sandy
River
,
Hood
River
and
Deschutes
River
. The closed area shall be one-fourth of a mile in width, extending out into the Columbia River at right angles to the thread of the stream, and one mile in length below the upper or right-hand bank or shoreline of such tributary where the tributary intersects the left-hand bank or shoreline of the
Columbia River
. [1965 c.570 Â§140; 1969 c.358 Â§1; 1989 c.126 Â§1]

Â Â Â Â Â  511.110 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.115 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.120 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.125 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.130 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.135 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.140 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.145 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.150 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.155 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.160 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.165 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.170 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.205 [Repealed by 1965 c.570 Â§152]

ROGUE RIVER AREA

Â Â Â Â Â  511.206 Taking food fish for commercial purposes in or near
Rogue River
prohibited. It is unlawful to take any food fish except shellfish for commercial purposes from the Rogue River and its tributaries and within a radius of one mile from the center of the mouth of the
Rogue River
. [1965 c.570 Â§148; 1995 c.269 Â§1]

Â Â Â Â Â  511.210 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.215 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.220 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.225 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.305 [Repealed by 1965 c.570 Â§152]

CURRY
COUNTY
AREA

Â Â Â Â Â  511.306 Taking food fish for commercial purposes in certain
Curry
County
waters prohibited. It is unlawful to take any food fish for commercial purposes from the following waters in
Curry
County
:

Â Â Â Â Â  (1) Floras Creek.

Â Â Â Â Â  (2)
Sixes
River
.

Â Â Â Â Â  (3)
Elk River
.

Â Â Â Â Â  (4) Euchre Creek.

Â Â Â Â Â  (5) Hunters Creek.

Â Â Â Â Â  (6)
Pistol
River
.

Â Â Â Â Â  (7)
Chetco
River
.

Â Â Â Â Â  (8)
Winchuk
River
. [1965 c.570 Â§142]

Â Â Â Â Â  511.310 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.315 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.320 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.325 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.330 [Repealed by 1953 c.24 Â§2]

Â Â Â Â Â  511.405 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.410 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.415 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.505 [Repealed by 1965 c.570 Â§152]

COOS, DOUGLAS AND LANE
COUNTY
AREAS

Â Â Â Â Â  511.506 Taking shad for commercial purposes in
Coos
Bay
or in Siuslaw, Umpqua or
Smith
Rivers
restricted. It is unlawful to take shad for commercial purposes in the following waters of this state:

Â Â Â Â Â  (1) That portion of Coos Bay and all of Isthmus Inlet, a tributary thereof, southerly of the bridge connecting Coos Bay and Eastside in Coos County; the area designated as Coos Bay Sports Area and consisting of Isthmus Inlet, Catching Inlet and Cold Bank Slough in Coos County; the north fork of Coos River above a line drawn across the north fork at right angles to the thread of the stream at the lower end of the old John Hendrickson ranch and the south fork of Coos River above a line drawn across the south fork at right angles to the thread of the stream at the lower end of the H. H. RogerÂs ranch.

Â Â Â Â Â  (2) The Siuslaw River above a line across the river drawn at right angles to the thread of the stream at the lower end of the mouth or confluence of Morgan Creek with the Siuslaw River; the north fork of the Siuslaw River above the state highway bridge crossing the north fork between Cushman and Florence in Lane County; and Duncan Inlet or South Inlet or tributaries.

Â Â Â Â Â  (3) The Umpqua River above the confluence of Mill Creek, outlet of Loon Lake with the Umpqua River in Douglas County; and the Smith River above the confluence of the North Fork of the Smith River with the Smith River. [1965 c.570 Â§145; 1973 c.500 Â§3; 1989 c.127 Â§1]

Â Â Â Â Â  511.510 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.511 Taking sturgeon for commercial purposes in
Umpqua
River
prohibited. It is unlawful to take sturgeon for commercial purposes from the waters of the
Umpqua
River
or any of its bays or tributaries. [1965 c.570 Â§147]

Â Â Â Â Â  511.515 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.516 Taking shad for commercial purposes from
Coos
River
prohibited. It is unlawful to take shad from the waters of the
Coos
River
or any of its tributaries for commercial purposes. [1983 c.34 Â§2]

Â Â Â Â Â  511.521 Taking shad or sturgeon for commercial purposes in
Coquille
River
waters prohibited. It is unlawful to take shad or sturgeon for commercial purposes from the waters of the
Coquille
River
or any of its bays or tributaries. [1989 c.127 Â§3]

Â Â Â Â Â  511.605 [Repealed by 1965 c.570 Â§152]

NESTUCCA, NETARTS AND
TILLAMOOK BAY
AREAS

Â Â Â Â Â  511.606 Taking food fish for commercial purposes in
Nestucca
Bay
prohibited. It is unlawful to take any food fish except shellfish for commercial purposes from
Nestucca
Bay
or any of its tributaries. [1965 c.570 Â§149]

Â Â Â Â Â  511.610 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.611 Taking shad and sturgeon for commercial purposes in
Netarts
Bay
prohibited. It is unlawful to take shad and sturgeon in
Netarts
Bay
for commercial purposes. [1965 c.570 Â§146]

Â Â Â Â Â  511.612 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.615 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.620 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.625 Natural and artificial oyster beds in
Netarts
Bay
. That portion of Netarts Bay, in Tillamook County, lying south of the quarter section line running east and west through the center of section 19, in township 2 south, range 10 west of the Willamette Meridian, is designated as natural oyster beds. That portion of
Netarts
Bay
lying north of such quarter section line is designated and set apart for artificial plantations of oysters. [Amended by 1969 c.675 Â§5]

Â Â Â Â Â  511.630 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.635 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.640
Sale
of oyster lands in
Tillamook Bay
prohibited. All the tidelands and lands under the waters of Tillamook Bay in
Tillamook
County
which are located as oyster claims as provided by law, are withdrawn from the lands of this state which may be sold, are designated as oyster lands, and are set aside for the location of artificial oyster claims. However, all such lands are subject to the provisions of ORS 622.210 to 622.300 and 622.320. [Amended by 1969 c.675 Â§6]

Â Â Â Â Â  511.645 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.650 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.655 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.660 [Repealed by 1969 c.675 Â§21]

Â Â Â Â Â  511.705 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.710 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.715 [Amended by 1961 c.215 Â§1; repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.720 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.725 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.730 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.735 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.740 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.805 [Repealed by 1965 c.570 Â§152]

WILLAMETTE
RIVER AREA

Â Â Â Â Â  511.806 Taking salmon, shad, striped bass or sturgeon for commercial purposes in
Willamette
River
prohibited; taking shad for commercial purposes in Willamette
Slough
restricted. (1) It is unlawful in the waters of the
Willamette
River
or any of its tributaries or sloughs to take salmon, shad, striped bass or sturgeon for commercial purposes.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, it shall be lawful to take shad for commercial purposes in the Willamette Slough from the
Gilbert
Lake
farm dock to the mouth of the Willamette Slough. [1965 c.570 Â§141]

Â Â Â Â Â  511.810 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.815 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.820 [Repealed by 1957 c.131 Â§1]

Â Â Â Â Â  511.825 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.830 [Repealed by 1957 c.131 Â§1]

Â Â Â Â Â  511.990 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.992 [1957 c.1 Â§4 (an Act proposed by an initiative petition approved at the general election on November 6, 1956); repealed by 1965 c.570 Â§152]

Â Â Â Â Â  511.995 [Repealed by 1965 c.570 Â§152]

_______________

CHAPTER 512

[Reserved for expansion]



Chapter 513

Chapter 513 Â Packing Fish and Manufacture of Fish Products

2007 EDITION

PACKING FISH AND MANUFACTURE OF FISH PRODUCTS

COMMERCIAL FISHING AND FISHERIES

513.010Â Â Â Â  ÂReduction plantÂ defined

513.020Â Â Â Â  Control and regulation of means of handling fish and fish products

513.030Â Â Â Â  Inspection of means of handling fish and fish products

513.040Â Â Â Â  Control and regulation of amount and kind of fish commercially handled; sardine processing

Â Â Â Â Â  513.010 ÂReduction plantÂ defined. As used in this chapter, Âreduction plantÂ applies to any plant engaged in the reduction of fish into fish flour, fish meal, fish scrap, fertilizer, fish oil or other fish products or by-products.

Â Â Â Â Â  513.020 Control and regulation of means of handling fish and fish products. In order that all fish or parts thereof suitable for human consumption may be conserved and used for that purpose, and to provide sanitary methods and prevent waste in the use, sale, packing, preserving, manufacturing, processing or other handling of fish or fish products, other than salmon, the State Fish and Wildlife Commission may control and regulate fishing boats, barges, lighters or tenders, receptacles or vehicles containing fish or fishing gear, fish reduction plants or plants where fish products are manufactured, in so far as may be necessary to insure the taking, catching, delivery of fish, canning, packing, preserving, reduction of and manufacture of fish products or by-products in a wholesome and sanitary manner, and to prevent deterioration or waste of any fish.

Â Â Â Â Â  513.030 Inspection of means of handling fish and fish products. Any member, assistant or employee of the State Fish and Wildlife Commission, or duly authorized officer of the state, may enter any canning, packing, preserving or reduction plant or place of business where fish or other fish products are packed, preserved, manufactured, bought or sold, or board and inspect any fishing boat, barge, lighter or tender, receptacle or vehicle, containing fish, for the purpose of examining any fish or fish products and to ascertain the amount of fish received, or kind and amount of fish products packed or manufactured and the number and size of containers or cans for fish products purchased, received, used or on hand.

Â Â Â Â Â  513.040 Control and regulation of amount and kind of fish commercially handled; sardine processing. The State Fish and Wildlife Commission may:

Â Â Â Â Â  (1) Control, regulate and establish, by order, the proportion or percentage of sardines, pilchards, herring or other species of fish other than salmon, to be used for reduction purposes or the manufacture of fish flour, fish meal, fish scrap, fertilizer or oil, and may further, through such order, specifically name or prescribe the particular species of fish which may be used for reduction purposes, food for animals or other purposes.

Â Â Â Â Â  (2) Exercise full jurisdiction and control over the processing, packing or preserving of sardines, and prescribe and specify the process to be used in the canning of such fishes in order to assure a quality product and prevent the use of certain substitute oils resulting in inferior grades.

Â Â Â Â Â  513.050 [Repealed by 1963 c.197 Â§4]

Â Â Â Â Â  513.060 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.070 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.080 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.090 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.100 [Repealed by 1965 c.570 Â§152]

Â Â Â Â Â  513.990 [Repealed by 1965 c.570 Â§152]

_______________

CHAPTERS 514 AND 515

Â

[Reserved for expansion]



Chapter 516

TITLE 43

MINERAL RESOURCES

Chapter     516.     Department of Geology and Mineral Industries

517.     Mining and Mining Claims

520.     Conservation of Gas and Oil

522.     Geothermal Resources

523.     Geothermal Heating Districts

_______________

Chapter 516  Department of Geology and Mineral Industries

2007 EDITION

DEPARTMENT OF GEOLOGY AND MINERAL INDUSTRIES

MINERAL RESOURCES

516.010     Definitions

516.020     Creation of department

516.030     Duties of department

516.035     Powers of department

516.070     Geology and Mineral Industries Account; subaccounts; sources; uses

516.080     Governing board; members; term; confirmation; meetings; compensation and expenses; quorum

516.090     General duties and powers of board; rules

516.100     Reports and publications of department

516.120     State Geologist; appointment; qualifications

516.130     Duties of State Geologist; bond; employment of personnel; report to board

516.133     Prohibited activities; conflicts of interest

516.135     Avoidance of ground water resource contamination; department actions

516.010 Definitions. As used in this chapter:

(1) Board means the governing board of the State Department of Geology and Mineral Industries established pursuant to ORS 516.080.

(2) Department means the State Department of Geology and Mineral Industries established pursuant to ORS 516.020.

(3) Mine includes all mineral-bearing properties of whatever kind and character, whether underground, quarry, pit, well, spring or other source from which any mineral substance is obtained.

(4) Mineral includes any and all mineral products, metallic and nonmetallic, solid, liquid or gaseous, and mineral waters of all kinds.

(5) Mineral industries includes all enterprises engaged in developing and exploiting the natural substances of the earth.

(6) Geologic hazard means a geologic condition that is a potential danger to life and property which includes but is not limited to earthquake, landslide, flooding, erosion, expansive soil, fault displacement, volcanic eruption and subsidence.

(7) Geology means the study of the earth, and in particular the study of the origin, history and topographic form of rocks, ores and minerals, either under the ground or upon the surface, and their alteration by surface agencies, such as wind, water, ice and other agencies, and the economics of their use. [Amended by 1989 c.954 §1; 1993 c.260 §1]

516.020 Creation of department. There is created a State Department of Geology and Mineral Industries.

516.030 Duties of department. The State Department of Geology and Mineral Industries shall:

(1) Initiate and conduct studies and surveys of the geological and mineral resources of the state and their commercial utility.

(2) Conduct as a continuing project a geological survey of
Oregon
, including quadrangle geologic mapping, either as a department undertaking or jointly with federal or other agencies.

(3) Initiate, carry out or administer studies and programs that will, in cooperation with universities, federal, state and local government agencies, reduce the loss of life and property by understanding and mitigating geologic hazards. These studies and programs may include but need not be limited to:

(a) Statewide hazard assessment, including identification and mapping of geologic hazards, estimation of their potential consequences and likelihood of occurrence and monitoring and assessment of potentially hazardous geologic activity;

(b) Studies of paleoseismicity including but not limited to providing evidence of whether prehistoric subduction zone and crustal earthquakes have occurred in
Oregon
;

(c) Operation of a state seismic network in cooperation with universities or federal agencies or both through the strategic placement of instrumentation to monitor earthquake activity as it occurs; and

(d) Operation of a state geodetic network through the monitoring and periodic survey of markers in order to detect modern deformation of the earths crust and the subsequent buildup of stress.

(4) Consider and study kindred scientific and economic questions in the field of geology and mining that are deemed of value to the people of
Oregon
.

(5) Cooperate with federal or other agencies for the performance of work in
Oregon
deemed of value to the state and of advantage to its people, under rules, terms and conditions to be arranged between the governing board of the State Department of Geology and Mineral Industries and such agencies. But in no case shall the cost to the department be in excess of the amount appropriated therefor, and the results of any joint undertakings shall be made available without restrictions to this department.

(6) Serve as a bureau of information and advisory services concerning geologic resources and hazards, including maintenance of a library, a public education program and a geologic database; review of functions; expert advice to federal, state and local government agencies; and operation of a clearinghouse for post-hazard event earth science investigations. The department shall provide technical assistance to local governments on aggregate mining and reclamation during preparation and amendment of comprehensive plans and land use regulations.

(7) Serve as a bureau of information concerning Oregon mineral resources, mineral industries and geology, conduct a mineral survey of the state, and catalog each and every mineral occurrence and deposit, metallic and nonmetallic, together with its location, production, method of working, name of owner or agent, and other detailed information capable of being tabulated and published in composite form for the use, guidance and benefit of the mineral industry of the state and of the people in general and deemed necessary in compiling mineral statistics of the state.

(8) Collect a library of literature describing the geology and mineral deposits, metallic and nonmetallic, of
Oregon
.

(9) Make qualitative examinations of rocks, mineral samples and specimens.

(10) Study minerals and ores, additional uses for the states minerals, and explore the possibilities for using improved treatment, processes, mining methods and reclamation techniques for regulated mines and abandoned mined lands.

(11) Establish in the department or in cooperation with universities and other organizations a repository for drill cores and samples considered by the department to be of long term use in developing information. [Amended by 1989 c.954 §2; 1991 c.243 §3; 1993 c.260 §2; 2001 c.104 §225]

516.035 Powers of department. The State Department of Geology and Mineral Industries may:

(1) Make or have made qualitative and quantitative determinations of ores and minerals that are submitted for such purpose and that are from within the State of
Oregon
. The department shall mail to the sender of such ores or minerals the results of such determination as soon as practicable after making such determination. Such services shall be performed by the department at the request of a member of the general public at a reasonable charge.

(2) Perform geological surveys or analyses at the request of any state agency if department funding allows undertaking such surveys or analyses and may make reasonable charges for these services.

(3) Collect and exhibit specimens, samples and photographs, models and drawings of appliances in the mines, mills and metallurgical plants of
Oregon
.

(4) Enter into contracts or agreements with the federal government or any agency thereof, pursuant to which the department shall operate or act as the agent of the federal government in the operation of a mineral assay service or similar analytical service, the cost of which is to be reimbursed by the federal government.

(5) Establish, equip and operate a geochemical laboratory which may:

(a) Make geochemical determinations at the request of any department, institution or other agency of the state, without any charge in excess of the actual cost thereof.

(b) Make other geochemical determinations at a reasonable charge in excess of the actual cost thereof. [1971 c.441 §4; 1973 c.180 §1; 1993 c.260 §3]

516.040 [Repealed by 1971 c.441 §6]

516.045 [Repealed by 1993 c.260 §12]

516.050 [Repealed by 1993 c.260 §12]

516.060 [Repealed by 1993 c.260 §12]

516.070 Geology and Mineral Industries Account; subaccounts; sources; uses. (1) There is established in the General Fund of the State Treasury an account to be known as the Geology and Mineral Industries Account. All moneys received by the State Department of Geology and Mineral Industries shall be paid over to the State Treasurer and by the State Treasurer deposited in the General Fund to the credit of the account. All moneys within the account are continuously appropriated for the use of the department in carrying out its lawful functions.

(2) The Federal Locatable Mineral Royalties Subaccount is established within the Geology and Mineral Industries Account. Notwithstanding subsection (1) of this section, all moneys received from the federal government by the State of
Oregon
as the states distributive share of the amounts collected for royalties for locatable minerals shall be credited to the subaccount. All moneys in the Federal Locatable Mineral Royalties Subaccount are continuously appropriated to the State Department of Geology and Mineral Industries to conduct investigations of new mineral resources and to carry out the provisions of ORS 517.840 (1)(f).

(3) The State Treasurer may invest and reinvest the moneys in the Federal Locatable Mineral Royalties Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the subaccount.

(4) The
Mined
Land
Regulation and Reclamation Program Subaccount is established within the Geology and Mineral Industries Account. Notwithstanding subsection (1) of this section, all moneys received by the State Department of Geology and Mineral Industries from fees assessed pursuant to ORS 517.800 shall be credited to the subaccount. All moneys in the subaccount are continuously appropriated to the department for the purpose of administering ORS 517.702 to 517.951. [Amended by 1957 c.233 §1; 1961 c.671 §14; 1971 c.441 §5; 1993 c.260 §4; 1995 c.509 §1; 2005 c.650 §2]

516.080 Governing board; members; term; confirmation; meetings; compensation and expenses; quorum. (1) The State Department of Geology and Mineral Industries shall be administered by a governing board composed of five citizens of
Oregon
appointed by the Governor.

(2)(a) The term of office of each member is four years, but a member serves at the pleasure of the Governor. Before the expiration of the term of a member, the Governor shall appoint a successor. A member is eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The term of a board member shall continue until a successor has been appointed and confirmed.

(b) All appointments shall be made subject to approval by the Senate in the manner provided in ORS 171.562 and 171.565.

(3) The board shall hold meetings four times each year and special meetings may be called by the chairperson or by a majority of the board.

(4) Each member of the board is entitled to compensation and expenses as provided in ORS 292.495.

(5) A majority of the members of the board constitutes a quorum for the transaction of business.

(6) The members of the State Department of Geology and Mineral Industries governing board must be citizens of this state. The members chosen shall, to the greatest extent possible, represent all geographic regions of the state. [Amended by 1961 c.167 §42; 1969 c.314 §61; 1969 c.695 §11; 1983 c.740 §204a; 1993 c.260 §5; 2001 c.75 §1]

516.090 General duties and powers of board; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall:

(a) Direct and review the performance of the State Geologist and the State Department of Geology and Mineral Industries in carrying out its duties and responsibilities pursuant to this chapter and ORS chapters 517, 520 and 522.

(b) Carry out the policies set forth in this chapter and ORS chapters 517, 520 and 522.

(c) Establish policies and approve plans that lead to an understanding of geology and mineral resources of the state, geologic processes and hazards and scientific, economic and tourism issues relating to geology and mineral industries.

(d) At the discretion of the board, accept from the United States or any of its agencies such funds as may be made available to this state for any of the purposes contemplated by this chapter, and shall enter into such contracts and agreements with the United States or any of its agencies or with Oregon or any of its agencies as may be necessary, proper and convenient, and not contrary to the laws of this state.

(e) Review and approve budget requests of the department.

(2) The board may:

(a) In accordance with applicable provisions of ORS chapter 183, adopt rules necessary for the administration of the laws that the board is charged with administering.

(b) Receive on behalf of this state, for the use and benefit of the department, gifts, devises and legacies of real or other property, and use them in accordance with the wishes of the donors, or, in the absence of specific instructions by the donors, manage, use and dispose of the gifts and legacies as may be deemed by the board for the best interest of the state. [Amended by 1993 c.260 §6]

516.100 Reports and publications of department. (1) The State Department of Geology and Mineral Industries shall have prepared, printed and published reports, pamphlets, charts and maps, embracing the matters addressed in ORS 516.030 and ORS chapters 517, 520 and 522. All maps, charts, special bulletins and other publications shall be for public distribution, but the department may make a reasonable charge to cover publication and distribution costs.

(2)(a) When a report embodies results of surveys or studies of economic importance, no information of any kind concerning the contents of such report shall be given out prior to publication, if such prior information could place the recipient in a preferential position as regards its use.

(b) Notwithstanding the provisions of paragraph (a) of this subsection, if an investigation of a mineral property or geologic hazard within the state is made by an employee of the department at the request of either the owner or a person in control of such property, results of the investigation shall be conveyed to the owner or person in control prior to the publication of a report of such results. After they have been conveyed to the owner or person, the results shall be open to public inspection prior to their publication. [Amended by 1975 c.605 §26; 1993 c.260 §7; 2005 c.22 §373]

516.110 [Repealed by 1993 c.260 §12]

516.120 State Geologist; appointment; qualifications. (1) The position of State Geologist within the State Department of Geology and Mineral Industries is created. In consultation with the Governor, the governing board of the State Department of Geology and Mineral Industries shall appoint the State Geologist.

(2) The State Geologist shall be qualified to perform as well as to direct the technical and executive work of the department as determined by the board and shall be a geologist, engineer or other technical specialist with a broad background of practical experience related to programs of the department. [Amended by 1963 c.192 §1; 1983 c.740 §205; 1993 c.260 §8]

516.130 Duties of State Geologist; bond; employment of personnel; report to board. (1) The State Geologist shall be covered by a bond as set forth in ORS 291.011.

(2) The State Geologist may employ qualified persons subject to any applicable provisions of the State Personnel Relations Law.

(3) The State Geologist shall report to the governing board of the State Department of Geology and Mineral Industries as requested by the board concerning the administration of the State Department of Geology and Mineral Industries.

(4) The State Geologist shall make every effort to complete promptly for publication all notes, charts and maps covering mineral and geological investigations of the department, so that public distribution of same may take place as closely as possible after the completion of field investigations.

(5) The State Geologist shall have charge of, organize and supervise the work of the department and perform such other duties as may be necessary to carry out the work of the department. [Amended by 1991 c.331 §74; 1993 c.260 §9]

516.133 Prohibited activities; conflicts of interest. (1) No member of the staff of the State Department of Geology and Mineral Industries shall hold a direct pecuniary interest in or accept compensation from an industry regulated by the department.

(2) No member of the staff of the department shall:

(a) Hold a direct pecuniary interest in or accept compensation from any producing or prospective mineral operation of any kind of any entity that does business in this state.

(b) Act as agent or broker for any purchaser, owner, or an agent of a purchaser or owner, of any mineral interest.

(c) Accept a commission for any service rendered during the period of employment with the department, if such service is concerned with mining, geology or any mineral industry that does business in this state.

(d) Make any investigation or report of any individual property in this state for purposes of evaluation, except as provided in ORS 516.100.

(3) For purposes of this section:

(a) Direct pecuniary interest means a mining claim, stock, royalty interest, partnership, joint venture or other interest over which the employee may control acquisition or disposal of the interest.

(b) Direct pecuniary interest does not mean an interest in a mutual fund, retirement fund or other interest described in subsection (1) or (2) of this section over which the employee may not control acquisition or disposal.

(4) The provisions of this section are in addition to and not in lieu of the provisions of ORS chapter 244. [1993 c.260 §11]

516.135 Avoidance of ground water resource contamination; department actions. (1) In carrying out its duties related to mineral resources, mineral industries and geology, the State Department of Geology and Mineral Industries shall act in a manner that is consistent with the goal set forth in ORS 468B.155.

(2) In order to assist in the development of a statewide repository of information about Oregons ground water resource, the department shall provide any information, acquired by the department in carrying out its statutory duties, that is related to ground water quality to the centralized repository established pursuant to ORS 468B.167. [1989 c.833 §46]

516.140 [Repealed by 1957 c.233 §2]

_______________



Chapter 517

Chapter 517 Â Mining and Mining Claims

2007 EDITION

MINING AND MINING CLAIMS

MINERAL RESOURCES

MINING CLAIMS

(Veins or Lodes)

517.010Â Â Â Â  Location of mining claims upon veins or lodes

517.030Â Â Â Â  Recording copy of location notice; fee

517.040Â Â Â Â  Abandoned claims

(Placer Deposits)

517.042Â Â Â Â  ÂLegal subdivisionÂ defined for ORS 517.042 to 517.052

517.044Â Â Â Â  Location of claims upon placer deposits; posting notice

517.046Â Â Â Â  Marking boundaries of claim or locating by legal subdivisions

517.052Â Â Â Â  Recording copy of location notice; fee

(General Provisions)

517.060Â Â Â Â  Correcting defective notice of location

517.065Â Â Â Â  Effect of noncompliance with law in locating claim

517.070Â Â Â Â  Certain locations subject to prior rights

517.080Â Â Â Â  Mining claims as realty

517.090Â Â Â Â  Application to claims of law governing transfers and mortgages of realty

517.100Â Â Â Â  Sums payable on redemption of claim; interest

517.110Â Â Â Â  Grubstaking contracts

PROSPECTING, SMALL SCALE MINING AND RECREATIONAL MINING

517.120Â Â Â Â  Definitions for ORS 517.120 to 517.133

517.123Â Â Â Â  Legislative findings

517.125Â Â Â Â  Rules to be adopted in consultation with affected parties

517.128Â Â Â Â  Restricting access to open mining area or mining claim prohibited

517.130Â Â Â Â  Mineral trespass

517.133Â Â Â Â  Interfering with a mining operation

517.135Â Â Â Â  Exemption from crimes of mineral trespass and interfering with a mining operation

MILLSITES

517.160Â Â Â Â  Location of nonmineral land as millsite; notice; fee

EXTINGUISHING DORMANT MINERAL INTEREST

517.170Â Â Â Â  Policy

517.180Â Â Â Â  Procedure for extinguishing dormant mineral interest

ASSESSMENT WORK

517.210Â Â Â Â  Recording affidavit of annual compliance

517.220Â Â Â Â  Affidavit or lack thereof as evidence; recording fee

517.230Â Â Â Â  Performance of assessment work by coowners

517.240Â Â Â Â  Failure of coowner to contribute; notice

517.250Â Â Â Â  Form of notice; service; publication

517.260Â Â Â Â  Notice; return and proof of service

517.270Â Â Â Â  Vesting of interest of delinquent coowner

517.280Â Â Â Â  Certificate of ownership; issuance

517.290Â Â Â Â  Fee for certificate

517.300Â Â Â Â  Effect of certificate; certified copy of certificate, notice and return admissible as evidence

517.310Â Â Â Â  Recording and indexing certificate; fee; effect

517.320Â Â Â Â  Counteraffidavits of delinquent owner; suit to quiet title; judgment

517.330Â Â Â Â  Accounting for fees

MINING LEASES

517.430Â Â Â Â  Use of timber by lessee

517.440Â Â Â Â  Lessee, licensee, or operator of mine deemed bailee of yield until payment of lessor and workers

MINERAL EXPLORATION

517.702Â Â Â Â  Legislative findings

517.705Â Â Â Â  Exploration permit; application; information required; confidentiality of production records, mineral assessments or trade secrets

517.710Â Â Â Â  Fees

517.715Â Â Â Â  Exemptions from permit requirement

517.720Â Â Â Â  Persons with operating permit exempted

517.725Â Â Â Â  Department inspection of exploration site

517.730Â Â Â Â  Drill hole or well abandonment; rules

517.735Â Â Â Â  Exploration on land administered by Department of State Lands

517.740Â Â Â Â  Rules

RECLAMATION OF MINING LANDS

(Generally)

517.750Â Â Â Â  Definitions for ORS 517.702 to 517.989

517.755Â Â Â Â  Mining operations affecting more than five acres

517.760Â Â Â Â  Policy

517.770Â Â Â Â  Exemptions from reclamation requirements

517.775Â Â Â Â  Permit fee for certain landowners and operators; erosion stabilization at limited exempt site

517.780Â Â Â Â  Effect on local zoning laws or ordinances; rules; certain operations exempt

517.790Â Â Â Â  Operating permit required for surface mining on certain lands; application for permit; proposed reclamation plans; waiver of requirement for preparation and approval of reclamation plan; refusal to issue operating permit

517.795Â Â Â Â  Department to consult with and cooperate with other agencies

517.800Â Â Â Â  Fees; rules

517.810Â Â Â Â  Requirement for bond or security; rules; other security in lieu of bond

517.815Â Â Â Â  Reclamation bond pooling program; requirements; rules

517.820Â Â Â Â  Extensions of time for submission of proposed reclamation plans; time limit for reclamation completion; consultation with state agencies

517.830Â Â Â Â  Inspection of operating site; approval of application for operating permit; effect of failure to approve or refusal to approve reclamation plan; appeal from denial of plan; consolidated application process

517.831Â Â Â Â  Modification of operating permit or reclamation plan; opportunity for alternative dispute resolution

517.832Â Â Â Â  Emergency operating permit; rules

517.833Â Â Â Â  Transfer of operating permit; rules

517.834Â Â Â Â  Temporary operating permit; rules

517.835Â Â Â Â  Conditions on operating permit or reclamation plan to prevent impact on ground water

517.836Â Â Â Â  Surveying or marking surface mining operations; rules

517.837Â Â Â Â  Annual report by permittee; rules

517.840Â Â Â Â  Administration and enforcement of ORS 517.702 to 517.989; rules

517.850Â Â Â Â  Inspection of permit area

517.855Â Â Â Â  Disruption of portion of mining property preserved from mining

517.860Â Â Â Â  Effect of failure to comply with operating permit or reclamation plan; department may perform work and assess costs against bond or security

517.862Â Â Â Â  Revocation, termination or refusal to renew operating permit

517.865Â Â Â Â  Effect of failure to perform reclamation and insufficient bond; lien; notice; priority; foreclosure

517.870Â Â Â Â  Adjustment of bond or security of operator upon satisfactory completion of reclamation work

517.880Â Â Â Â  Order for suspension of surface mining operation operating without required permit; enjoining operation upon failure of operator to comply; completion of reclamation by department

517.890Â Â Â Â  Review of final determination

517.901Â Â Â Â  Confidentiality of production records, mineral assessments and trade secrets

(Nonaggregate Mineral Surface Mines)

517.905Â Â Â Â  Applicability of ORS 517.910 to 517.989

517.910Â Â Â Â  Definitions for ORS 517.910 to 517.989

517.915Â Â Â Â  Additional operating permit requirements for nonaggregate mineral mines; denial of permit if reclamation not possible

517.920Â Â Â Â  Permit application fees under ORS 517.910 to 517.989

517.925Â Â Â Â  Time limit for action on permit application

517.930Â Â Â Â  Department inspection

517.935Â Â Â Â  Limit on reclamation lien by department against nonaggregate mineral operator

517.940Â Â Â Â  Reclamation expenditure by department

517.950Â Â Â Â  Bond or security deposit for nonaggregate mineral operating permit

517.951Â Â Â Â  Legislative intent not to assume exclusive jurisdiction

CHEMICAL PROCESS MINING

(Generally)

517.952Â Â Â Â  Definitions for ORS 517.702 to 517.989

517.953Â Â Â Â  Policy

517.954Â Â Â Â  Application of ORS 517.952 to 517.989

(Chemical Process Mines)

517.956Â Â Â Â  Standards for chemical process mining operation; rules

517.957Â Â Â Â  Department coordination of activities of affected agencies

517.958Â Â Â Â  Compliance with preapplication process; purpose

517.959Â Â Â Â  Public notice requirements for ORS 517.952 to 517.989; fees

517.961Â Â Â Â  Notice of intent to submit application; posting of notice

517.963Â Â Â Â  Department duties upon receipt of notice of intent

517.965Â Â Â Â  Project coordinating committee

517.967Â Â Â Â  Technical review team

517.969Â Â Â Â  Collection of baseline data; public informational meetings; collection methodology

517.971Â Â Â Â  Consolidated application

517.973Â Â Â Â  Fees; payment of expenses of department and permitting and cooperating agencies

517.975Â Â Â Â  Distribution of completed consolidated application; notice of receipt of application

517.977Â Â Â Â  Preparation of draft permits; public hearing; determination of completeness of consolidated application

517.978Â Â Â Â  Review of application; additional information

517.979Â Â Â Â  Environmental evaluation; review of baseline data; payment of costs of third party contractor

517.980Â Â Â Â  Socioeconomic impact analysis

517.981Â Â Â Â  Draft permit and permit conditions; denial of permit; time limits; public hearing on draft permit

517.982Â Â Â Â  Final permits; permit conditions submitted by cooperating agencies

517.983Â Â Â Â  Consolidated contested case hearing; judicial review; stay of permit

517.984Â Â Â Â  Modification of permit; project coordinating committee

517.985Â Â Â Â  Rulemaking

517.986Â Â Â Â  Time limit for final action on permit subject to consolidated application process

517.987Â Â Â Â  Reclamation bond or security; annual assessment of cost of reclamation; lien; release of security; post-reclamation security

517.988Â Â Â Â  Permit conditions by State Department of Fish and Wildlife; violations of State Department of Fish and Wildlife conditions

517.989Â Â Â Â  Statutes and rules applicable to consolidated application

PENALTIES

517.990Â Â Â Â  Criminal penalties

517.992Â Â Â Â  Civil penalties; rules

MINING CLAIMS

(Veins or Lodes)

Â Â Â Â Â  517.010 Location of mining claims upon veins or lodes. (1) Any person, a citizen of the United States, or one who has declared an intention to become such, who discovers a vein or lode of mineral-bearing rock in place upon the unappropriated public domain of the United States within this state, may locate a claim upon such vein or lode by posting thereon a notice of such discovery and location. The notice shall contain:

Â Â Â Â Â  (a) The name of the lode or claim.

Â Â Â Â Â  (b) The names of the locators.

Â Â Â Â Â  (c) The date of the location.

Â Â Â Â Â  (d) The number of linear feet claimed along the vein or lode each way from the point of discovery, with the width on each side of the lode or vein.

Â Â Â Â Â  (e) The general course or strike of the vein or lode as nearly as may be, with reference to some natural object or permanent monument in the vicinity, and by defining the boundaries upon the surface of each claim so that the same may be readily traced.

Â Â Â Â Â  (2)(a) Such boundaries shall be marked within 30 days after posting of such notice by four substantial posts, projecting not less than three feet above the surface of the ground, and made of wood measuring not less than one and one-half inch by one and one-half inch, or by substantial mounds of stone, or earth and stone, at least two feet in height, one such post or mound of rock at each corner of such claims.

Â Â Â Â Â  (b) During the course of normal maintenance of the claim location posts or monuments, any post that requires replacement and is not constructed of naturally occurring materials shall be replaced by posts that are made of wood measuring not less than one and one-half inch by one and one-half inch on a side and that project not less than three feet above the surface of the ground.

Â Â Â Â Â  (3) At such time as any lode mining claim is declared invalid by the United States Department of the Interior, Bureau of Land Management or is otherwise dropped by the last claim holder of record without transfer through lease or sale to another person, all claim location posts not made of natural materials shall be removed from the public domain of the United States and at the same time any post made of natural materials shall be removed or dismantled. [Amended by 1991 c.215 Â§1]

Â Â Â Â Â  517.020 [Repealed by 1971 c.228 Â§1]

Â Â Â Â Â  517.030 Recording copy of location notice; fee. The locator shall, within 60 days from the posting of the location notices by the locator upon the lode or claim, record with the clerk of the county where the claim is situated, who shall be the custodian of mining records and minersÂ liens, a copy of the notice posted by the locator upon the lode or claim and shall pay the clerk a fee for such recording as provided in ORS 205.320, which sum the clerk shall immediately pay over to the treasurer of the county and shall take a receipt therefor, as in case of other county funds coming into the possession of such officer. The clerk shall immediately record the location notice. [Amended by 1971 c.228 Â§2; 1971 c.621 Â§33; 1973 c.598 Â§4; 1975 c.607 Â§36; 1979 c.833 Â§31; 1991 c.230 Â§25; 1999 c.654 Â§28]

Â Â Â Â Â  517.040 Abandoned claims. Abandoned claims are unappropriated mineral lands, and titles thereto shall be obtained as specified in ORS 517.010 and 517.030, without reference to any work previously done thereon.

(Placer Deposits)

Â Â Â Â Â  517.042 ÂLegal subdivisionÂ defined for ORS 517.042 to 517.052. As used in ORS 517.042 to 517.052, unless the context requires otherwise, Âlegal subdivisionÂ means a subdivision of a state survey or of a
United States
survey which has been extended over the geographic area to be described. [1961 c.525 Â§1]

Â Â Â Â Â  517.044 Location of claims upon placer deposits; posting notice. Any individual, a citizen of the United States, or one who has declared an intention to become such, who discovers a placer deposit of minerals upon the unappropriated public domain of the United States within this state, which minerals are subject to location under the mineral and mining laws of the United States, may locate a placer claim thereon by posting in a conspicuous place thereon a notice of such discovery and location. The notice shall contain:

Â Â Â Â Â  (1) The name of the claim.

Â Â Â Â Â  (2) The name of the individual or individuals locating the claim.

Â Â Â Â Â  (3) The date of the location of the claim.

Â Â Â Â Â  (4) The number of feet or acres claimed, together with a description, either by legal subdivisions, if practicable, or if not, then by reference to some natural object or permanent monument in the vicinity of the claim, which will identify the claim located. [1961 c.525 Â§2]

Â Â Â Â Â  517.046 Marking boundaries of claim or locating by legal subdivisions. (1) Unless the claim for placer deposit referred to in ORS 517.044 is located by legal subdivisions, the surface boundaries of the claim must be marked so that the same may be readily traced. Such boundaries shall be marked within 30 days after the posting of the notice described in ORS 517.044 by substantial posts or other monuments of the same size, materials and dimensions as in the case of quartz claims. The boundaries of the claim shall be marked at each corner or angle, and, when any side or end of the claim extends for more than 1,320 feet without a corner or angle, then at intervals of not less than 1,320 feet along such side or end.

Â Â Â Â Â  (2) Where the claim for placer deposit referred to in ORS 517.044 is taken by legal subdivisions, no other reference in the notice of claim required to be posted and filed under the provisions of ORS 517.042 to 517.052 than to the legal subdivisions shall be required and the boundaries of a claim so located and described need not be staked or monumented. The description by legal subdivisions in the notice required to be filed under ORS 517.052 shall be deemed the equivalent of marking the surface boundaries of the claim. [1961 c.525 Â§3]

Â Â Â Â Â  517.048 [1961 c.525 Â§4; repealed by 1971 c.228 Â§1]

Â Â Â Â Â  517.050 [Renumbered as part of 517.065]

Â Â Â Â Â  517.052 Recording copy of location notice; fee. The individual locating a placer deposit shall, within 60 days from the posting of the location notice upon the claim, record with the clerk of the county where the claim is situated, a copy of the notice posted by the individual upon the claim. The fee for recording such location notice shall be the fee provided for in ORS 205.320. The clerk shall immediately record the location notice. [1961 c.525 Â§5; 1971 c.228 Â§3; 1991 c.230 Â§26; 1999 c.654 Â§29]

(General Provisions)

Â Â Â Â Â  517.060 Correcting defective notice of location. If at any time an individual who has located a mining claim within the meaning of ORS 517.010 or 517.044, or the assigns of the individual, apprehends that the original notice of location of the mining claim was defective, erroneous, or that the requirements of the law had not been complied with before the filing of the notice, such locator or assigns may post and record in the manner now provided by law, an amended notice of the location which shall relate back to the date of the original location. However, the posting and recording of the amended notice of location shall not interfere with the existing rights of others at the time of posting the amended notice. [Amended by 1961 c.525 Â§7; 1991 c.230 Â§27]

Â Â Â Â Â  517.065 Effect of noncompliance with law in locating claim. (1) Subject to ORS 517.060, all locations or attempted locations of quartz mining claims subsequent to December 31, 1898, that do not comply with ORS 517.010 and 517.030 are void.

Â Â Â Â Â  (2) Except as provided in ORS 517.060, all locations or attempted locations of placer mining claims made after August 9, 1961, that do not comply with the provisions of ORS 517.042 to 517.052 are void. [Subsection (1) formerly 517.050; subsection (2) enacted as 1961 c.525 Â§6]

Â Â Â Â Â  517.070 Certain locations subject to prior rights. Any location of any mining claim made upon any natural stream, or contiguous or near to any placer mine, or upon or below the dump of any placer mine, shall be subject to the prior right of all mines in operation prior to the making of such location, to discharge debris, gravel, earth, and slickens which were or may be discharged at the time of making such subsequent location.

Â Â Â Â Â  517.080 Mining claims as realty. All mining claims, whether quartz or placer, are real estate. The owner of the possessory right thereto has a legal estate therein within the meaning of ORS 105.005.

Â Â Â Â Â  517.090 Application to claims of law governing transfers and mortgages of realty. All conveyances of mining claims or of interests therein, either quartz or placer, whether patented or unpatented, are subject to the provisions governing transfers and mortgages of other realty as to execution, recordation, foreclosure, execution sale and redemption. However, such redemption by the judgment debtor must take place within 60 days from date of confirmation, or such right is lost. [Amended by 2003 c.14 Â§339]

Â Â Â Â Â  517.100 Sums payable on redemption of claim; interest. In case of redemption from sale under judgment, the redemptioner shall pay such sums as are now required by law for redemption under execution sale, and such additional sum as may have been expended upon the property so redeemed by the purchaser under execution, or the assigns of the purchaser, in order to keep alive the possessory right thereto after the execution sale, not exceeding $100 for each claim, with 10 percent interest thereon from date of such expenditures. [Amended by 2003 c.576 Â§466]

Â Â Â Â Â  517.110 Grubstaking contracts. All contracts of mining copartnership, commonly known as Âgrubstaking,Â shall be in writing, and recorded with the clerk of the county wherein the locations thereunder are made. Unless contracts of mining copartnership contain the names of the parties thereto and the duration thereof, the contracts are void. [Amended by 1991 c.230 Â§28]

PROSPECTING, SMALL SCALE MINING AND RECREATIONAL MINING

Â Â Â Â Â  517.120 Definitions for ORS 517.120 to 517.133. As used in ORS 517.120 to 517.133:

Â Â Â Â Â  (1) ÂMiningÂ means the removal of gold, silver or other precious minerals from aggregate or a vein of ore.

Â Â Â Â Â  (2) ÂMining claimÂ means a portion of the public lands claimed for the valuable minerals occurring in those lands and for which the mineral rights are obtained under federal law or a right that is recognized by the United States Bureau of Land Management and given an identification number.

Â Â Â Â Â  (3) ÂProspectingÂ means to search or explore, using motorized or nonmotorized methods, for samples of gold, silver or other precious minerals from among small quantities of aggregate or ore.

Â Â Â Â Â  (4) ÂRecreational miningÂ means mining in a manner that is consistent with a hobby or casual use, including use on public lands set aside or withdrawn from mineral entry for the purpose of recreational mining, or using pans, sluices, rocker boxes, other nonmotorized equipment and dredges with motors of 16 horsepower or less and a suction nozzle of four inches or less in diameter.

Â Â Â Â Â  (5) ÂSmall scale miningÂ means mining on a valid federal mining claim operating under a notice of intent or plan of operations while using whatever equipment is necessary, as approved by the notice of intent or plan of operations, to locate, remove and improve the claim. [1999 c.354 Â§1]

Â Â Â Â Â  Note: 517.120 to 517.135 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.123 Legislative findings. The Legislative Assembly finds that prospecting, small scale mining and recreational mining:

Â Â Â Â Â  (1) Are important parts of the heritage of the State of
Oregon
;

Â Â Â Â Â  (2) Provide economic benefits to the state and local communities; and

Â Â Â Â Â  (3) Can be conducted in a manner that is not harmful and may be beneficial to fish habitat and fish propagation. [1999 c.354 Â§2]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.125 Rules to be adopted in consultation with affected parties. Any rule pertaining to recreational or small scale mining adopted after June 28, 1999, shall be adopted in consultation with affected parties. [1999 c.354 Â§3]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.128 Restricting access to open mining area or mining claim prohibited. A person may not attempt to restrict access to any open mining area or valid mining claim or to harass or interfere in any way with a person engaged in lawful mining activities. [1999 c.354 Â§4]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.130 Mineral trespass. (1) As used in this section:

Â Â Â Â Â  (a) ÂBedrock sluiceÂ means a wood or metal flume or trough that is permanently attached to the bedrock of the creek and is equipped with transverse riffles across the bottom of the unit and used to recover heavy mineral sands.

Â Â Â Â Â  (b) ÂDefaceÂ includes but is not limited to altering, pulling down, damaging or destroying.

Â Â Â Â Â  (c) ÂDredgeÂ means a subsurface hose from 1.5 to 10 inches in diameter that is powered by an engine and is used to draw up auriferous material that is then separated in the sluice portion of the unit.

Â Â Â Â Â  (d) ÂFlumeÂ means a trough used to convey water.

Â Â Â Â Â  (e) ÂQuartz millÂ means a facility for processing ores or gravel.

Â Â Â Â Â  (f) ÂRocker boxÂ means a unit constructed of a short trough attached to curved supports that allow the unit to be rocked from side to side.

Â Â Â Â Â  (g) ÂSluice boxÂ means a portable unit constructed of a wood or metal flume or trough equipped with transverse riffles across the bottom of the unit and that is used to recover heavy mineral sands.

Â Â Â Â Â  (2) A person commits the crime of mineral trespass if the person intentionally and without the permission of the claim holder:

Â Â Â Â Â  (a) Enters a mining claim posted as required in ORS 517.010 or 517.044 and disturbs, removes or attempts to remove any mineral from the claim site;

Â Â Â Â Â  (b) Tampers with or disturbs a flume, rocker box, bedrock sluice, sluice box, dredge, quartz mill or other mining equipment at a posted mining claim; or

Â Â Â Â Â  (c) Defaces a location stake, side post, corner post, landmark, monument or posted written notice within a posted mining claim.

Â Â Â Â Â  (3) Mineral trespass is a Class C misdemeanor. [1999 c.354 Â§5]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.133 Interfering with a mining operation. (1) As used in this section, Âlawful mining operationÂ means any small scale mining operation that is in full compliance with state and federal laws.

Â Â Â Â Â  (2) A person commits the crime of interfering with a mining operation if the person intentionally:

Â Â Â Â Â  (a) Interferes with a lawful mining operation; or

Â Â Â Â Â  (b) Stops, or causes to be stopped, a lawful mining operation.

Â Â Â Â Â  (3) Interfering with a mining operation is a Class C misdemeanor. [1999 c.354 Â§6]

Â Â Â Â Â  Note: See note under 517.120.

Â Â Â Â Â  517.135 Exemption from crimes of mineral trespass and interfering with a mining operation. (1) ORS 517.128 to 517.133 do not apply to conduct that would otherwise constitute an offense when it is required or authorized by law or judicial decree or is performed by a public servant in the reasonable exercise of official powers, duties or functions.

Â Â Â Â Â  (2) As used in subsection (1) of this section, Âlaws or judicial decreesÂ includes but is not limited to:

Â Â Â Â Â  (a) Laws defining duties and functions of public servants;

Â Â Â Â Â  (b) Laws defining duties of private citizens to assist public servants in the performance of certain of their functions; and

Â Â Â Â Â  (c) Judgments and orders of courts. [1999 c.354 Â§7]

Â Â Â Â Â  Note: See note under 517.120.

MILLSITES

Â Â Â Â Â  517.160 Location of nonmineral land as millsite; notice; fee. (1) The proprietor of a vein or lode, or placer claim, or the owner of a quartz mill or reduction works, may locate not more than five acres of nonmineral land as a millsite. Such locations shall be made in the same manner as provided in ORS 517.044 for locating placer claims, except that no discovery or location work is required. Where a millsite is appurtenant to a mining claim, either lode or placer, the notice of location of such millsite shall describe by appropriate reference the mining claim to which it is appurtenant.

Â Â Â Â Â  (2) The locator of a millsite shall, within 30 days from the date of posting a notice thereon, record a copy thereof with the same county officer. The fee for recording such location notice shall be the fee provided for in ORS 205.320. Such location notices shall be recorded in the same manner as location notices of quartz or placer claims but need have no affidavit of location work attached. [1963 c.123 Â§1; 1999 c.654 Â§30]

EXTINGUISHING DORMANT MINERAL INTEREST

Â Â Â Â Â  517.170 Policy. It is in the interest of the State of
Oregon
to provide a mechanism for the removal of dormant encumbrances on property which prevent a landowner from using or developing that property in a manner which contributes to the economy and increases the stateÂs tax base. [1983 c.421 Â§1]

Â Â Â Â Â  517.180 Procedure for extinguishing dormant mineral interest. (1) An owner of land in which another person holds a mineral interest, may extinguish the holderÂs interest by publishing notice and submitting an affidavit of publication for recording as described in subsections (4) to (9) of this section, unless:

Â Â Â Â Â  (a) Within the last 30 years, the holder of the mineral interest has submitted a statement of claim for recording in the manner set out in subsection (3) of this section; or

Â Â Â Â Â  (b) The holder of the mineral interest acquired the mineral interest within the previous 30 years.

Â Â Â Â Â  (2) For the purposes of this section:

Â Â Â Â Â  (a) ÂMineral interestÂ includes any interest that is created by an instrument transferring, either by grant, assignment, reservation or otherwise, an interest of any kind in coal, oil, gas or other minerals and geothermal resources, except an interest vested in the United States, the State of Oregon or a political subdivision of the State of Oregon. A mineral interest does not include an interest in sand or gravel.

Â Â Â Â Â  (b) ÂOwner of landÂ includes a vested fee simple owner or a contract purchaser.

Â Â Â Â Â  (3) The statement of claim referred to in subsection (1) of this section shall be submitted for recording in the office of the clerk of the county in which the land affected by the mineral interest is located and shall contain:

Â Â Â Â Â  (a) The name and address of the holder of the mineral interest as that name is shown in the instrument that created the original mineral interest; and

Â Â Â Â Â  (b) The name and address of the current holder of the mineral interest.

Â Â Â Â Â  (4) To extinguish the mineral interest held by another person, and acquire ownership of that interest, the owner of the land shall publish notice of the lapse of the mineral interest at least once each week for three consecutive weeks in a newspaper of general circulation in the county in which the lands affected by the mineral interest are located. If the address of the mineral interest holder is known or can be determined by due diligence, the notice shall also be mailed by the owner of the land to the holder of the mineral interest before the first publication.

Â Â Â Â Â  (5) The notice required in subsection (4) of this section shall include:

Â Â Â Â Â  (a) The name of the holder of the mineral interest, as shown of record;

Â Â Â Â Â  (b) A reference to the instrument creating the original mineral interest, including where it is recorded;

Â Â Â Â Â  (c) A description of the lands affected by the mineral interest;

Â Â Â Â Â  (d) The name and address of the person giving the notice;

Â Â Â Â Â  (e) The date of first publication of the notice; and

Â Â Â Â Â  (f) A statement that the holder of the mineral interest must submit a statement of claim to the county clerk within 60 days after the date of the last publication or the mineral interest of the holder may be extinguished.

Â Â Â Â Â  (6) A copy of the notice and an affidavit of publication of the notice, as described in subsection (7) of this section, shall be submitted to the county clerk within 15 days after the date of the last publication of the notice in the office of the clerk of the county where the lands affected by the mineral interest are located.

Â Â Â Â Â  (7) The affidavit of publication shall contain either:

Â Â Â Â Â  (a) A statement that a copy of the notice was mailed to the holder of the mineral interest and the address to which it was mailed; or

Â Â Â Â Â  (b) If no copy of the notice was mailed, a detailed description, including dates, of the efforts made to determine with due diligence the address of the holder of the mineral interest.

Â Â Â Â Â  (8) If the owner of the land affected by the mineral interest gives notice as required in subsection (4) of this section and submits a copy of the notice and the affidavit of publication for recording as required by subsection (6) of this section, the mineral interest of the holder shall be extinguished and become the property of the owner of the lands, unless the holder of the mineral interest submits a statement of claim to the county clerk within 60 days after the date of the last publication of the notice.

Â Â Â Â Â  (9) Upon receipt, the clerk of the county shall record a statement of claim or a notice and affidavit of publication of notice in the Mineral and Mining Record. When possible, the clerk shall also indicate by marginal notation on the instrument creating the original mineral interest the recording of the statement of claim or notice and affidavit of publication of notice. The clerk of the county shall record a statement of claim by cross-referencing in the Mineral and Mining Record the name of the current holder of the mineral interest and the name of the original holder of the mineral interest as set out in the statement of claim.

Â Â Â Â Â  (10) The provisions of this section may not be waived at any time. [1983 c.421 Â§2; 1997 c.819 Â§10; 1999 c.654 Â§31]

ASSESSMENT WORK

Â Â Â Â Â  517.210 Recording affidavit of annual compliance. Within 30 days after the performance of labor or making of improvements, or making federal fee payments required by law to be annually performed or made upon any mining claim, the person in whose behalf such labor was performed or improvement or payment was made, or someone in behalf of the person, knowing the facts, shall make and have recorded in the Mineral and Mining Record of the county in which the mining claim is situated, an affidavit setting forth:

Â Â Â Â Â  (1) The name of the claim or claims if grouped and a reference to the record where the location notice of each such claim is recorded.

Â Â Â Â Â  (2) The number of daysÂ work done and the character and value of the improvements placed thereon, together with their location.

Â Â Â Â Â  (3) The dates of performing the labor and making the improvements.

Â Â Â Â Â  (4) At whose instance or request the work was done or improvements made.

Â Â Â Â Â  (5) The actual amount paid for the labor and improvements, and by whom paid, when the same was not done by the claim owner.

Â Â Â Â Â  (6) That the federal fee requirements have been met by the owner or agent and that the owner or agent intends to hold the claim in good standing for the applicable assessment year. [Amended by 1993 c.443 Â§1; 1999 c.654 Â§32]

Â Â Â Â Â  517.220 Affidavit or lack thereof as evidence; recording fee. The affidavit described in ORS 517.210, when so recorded, or a duly certified copy thereof, is prima facie evidence of the facts therein stated. Failure to file such affidavit within the prescribed time is prima facie evidence that such labor has not been done. The fee for recording the affidavit shall be the fee provided by ORS 205.320. [Amended by 1971 c.621 Â§34; 1975 c.607 Â§37; 1979 c.833 Â§32; 1991 c.230 Â§29; 1999 c.654 Â§33]

Â Â Â Â Â  517.230 Performance of assessment work by coowners. Whenever any quartz or placer mines are owned by one or more persons, or are owned in common by any persons, any person owning any legal or equitable interest in the mines may perform the annual assessment work upon them which is required by the laws of the
United States
and
Oregon
. Such work, when it complies with said laws, shall protect the mines from relocation.

Â Â Â Â Â  517.240 Failure of coowner to contribute; notice. Upon failure of any coowner of any mine to contribute that coownerÂs proportion of expenditures required in assessment work, or to perform or pay for such proportion, the coowners who performed or caused to be performed the labor or assessment work, may, at the expiration of the year for which the assessment work was performed, give the delinquent coowner notice that the assessment work for that year has been performed, stating by whom performed, the amount of work performed and the dates between which it was performed; together with a statement of the amount due from the delinquent coowner for the delinquent coownerÂs proportion of the work, and requiring the delinquent coowner, within 90 days from the date of service of the notice, to pay to the coowners who performed or caused to be performed such work, the delinquent coownerÂs proportion. The notice shall further state that if the delinquent coowner fails or refuses to contribute the proportion due for the work, the interest of the delinquent coowner in the mine will become the property of the coowners who performed or caused to be performed the assessment work.

Â Â Â Â Â  517.250 Form of notice; service; publication. The notice shall be in writing and signed by the coowner who performed or caused to be performed the assessment work. It shall be served upon the delinquent coowner personally by the sheriff of the county in which the mine is situated, if the delinquent coowner is within the county. If the delinquent coowner can be found in any other county, then the notice shall be served by the sheriff of that county. If the delinquent coowner cannot be found within the state, or if at the time of giving the notice the delinquent coowner is without the state, service of the notice shall be made by publication thereof in the weekly newspaper published in the county nearest to where the mine is situated. If there are two or more papers published in the county at the same distance from the mine, the coowner giving notice may elect in which paper the notice shall be published. If no weekly newspaper is published within the county, service of the notice shall be made by publication in any other weekly newspaper within the state published nearest the mine. The notice shall be published at least once a week for a period of 90 days after the first publication.

Â Â Â Â Â  517.260 Notice; return and proof of service. If the notice is served by any sheriff as provided in ORS 517.250, the sheriff shall make return by filing the notice with the return showing service with the county recorder, or if there is none, with the county clerk, for the county within which the mine is situated. If personal service cannot be had as provided in ORS 517.250, proof of service shall be made by filing with the county recorder, or if there is none, with the county clerk of the county in which the mine is situated, the notice as published, attached to an affidavit made by the printer, foreman, or publisher of the newspaper, to the effect that it is of general circulation throughout the county, is published weekly, and that the notice was published at least once a week in that newspaper for a period of not less than 90 days after the first publication of the notice.

Â Â Â Â Â  517.270 Vesting of interest of delinquent coowner. If at the expiration of 90 days from the date of personal service of the notice upon the delinquent coowner or from the date of the last publication of the notice, the delinquent coowner has not paid the proportion of the delinquent coowner to the coowners who performed or caused to be performed the assessment work, the title to the interest of the delinquent coowner in the mine shall be immediately vested in the coowners who performed or caused to be performed the assessment work.

Â Â Â Â Â  517.280 Certificate of ownership; issuance. The coowners who performed the assessment work may file with the county clerk of the county where the mine is situated, their affidavits that the payment has not been made. Upon the filing of such affidavits, the clerk shall record the notice, proof of service and affidavits in the Mineral and Mining Record. The clerk shall then and there issue to the coowners who performed or caused to be performed the assessment work, a certificate to the effect that the clerk has recorded the notice, proof of service and affidavits of nonpayment, and that the coowners who performed or caused to be performed the assessment work have become and are the owners of all the right, title and interest of the delinquent coowner or coowners of the property. [Amended by 1991 c.230 Â§30; 1999 c.654 Â§34]

Â Â Â Â Â  517.290 Fee for certificate. The certificate described in ORS 517.280 shall not be issued until the coowners entitled to it pay to the clerk a fee as set by ORS 205.320. [Amended by 1971 c.621 Â§35; 1975 c.607 Â§38; 1979 c.833 Â§33; 1991 c.230 Â§31]

Â Â Â Â Â  517.300 Effect of certificate; certified copy of certificate, notice and return admissible as evidence. (1) A certificate issued as provided in ORS 517.280 shall be equivalent to a deed from a delinquent coowner of all the interest of the delinquent coowner in and to all mines described in the notice, and shall convey the interest of the delinquent coowner in the premises to the coowner or coowners who performed or caused to be performed the assessment work. The certificate may be introduced in evidence in any cause where ownership of the property may become material. When so introduced, it shall have the same force and effect as would a duly executed and delivered deed from the delinquent coowner.

Â Â Â Â Â  (2) A certified copy of the certificate, and of the notice and return, when made and certified to by the county clerk, shall be admissible in evidence in any trial where it is material to establish proof of service of the notice or ownership of the property.

Â Â Â Â Â  517.310 Recording and indexing certificate; fee; effect. The certificate given by the county clerk shall be recorded in the office of the officer issuing it, upon payment of the fee established under ORS 205.320. The officer shall record and index the certificates in the Mineral and Mining Record. Such indexing and recording shall have the same force and effect as the indexing and recording of deeds to other real property, and shall give like constructive notice. [Amended by 1999 c.654 Â§35]

Â Â Â Â Â  517.320 Counteraffidavits of delinquent owner; suit to quiet title; judgment. If prior to the issuing of the certificate there has been filed with the county clerk an affidavit by the delinquent coowner that the payment has been made, the clerk shall not issue a certificate, but the parties shall be left to establish such fact by suit to quiet the title to the premises. If in the suit it appears either that the assessment work was not performed by the coowners claiming to have performed it, or that the delinquent coowner has performed or paid the delinquent coownerÂs proportion of the assessment work, a judgment shall be entered in the suit to that effect; but if it is established that the assessment has been performed by or has been caused to be performed by the coowners so claiming and that the delinquent coowner has not performed or paid the delinquent coownerÂs proportion, a judgment shall be entered providing that the coowners who performed the assessment work to be the owners of all the interest of the delinquent coowner in the premises. The judgment shall be entitled to record in the Mineral and Mining Record kept by the county clerk in the county, and shall be indexed in the Mineral and Mining Record for the county. [Amended by 1999 c.654 Â§36; 2003 c.576 Â§467]

Â Â Â Â Â  517.330 Accounting for fees. All fees collected under ORS 517.290 and 517.310 are the property of the county in which they are collected, and shall be accounted for by the officer collecting them as other recording fees are accounted for.

Â Â Â Â Â  517.410 [Amended by 1961 c.419 Â§1; part renumbered 273.920; remainder renumbered 273.355]

Â Â Â Â Â  517.420 [Amended by 1955 c.528 Â§1; 1961 c.419 Â§2; 1983 c.740 Â§206; repealed by 1993 c.340 Â§2]

MINING LEASES

Â Â Â Â Â  517.430 Use of timber by lessee. (1) The lessee of the Department of State Lands under ORS 273.551 may use down timber found on the premises for fuel, and may cut and use green timber in the construction of buildings required in the operation of a mine on the premises, or for lining test pits or shafts, or for timbering drifts or excavations, or for other mining purposes, but for no other purpose.

Â Â Â Â Â  (2) The lessee of the State Forester under ORS 273.551 may use down timber found on the premises for fuel and may cut and use green timber for lining test pits or shafts, or for timbering drifts or excavations, or for other mining purposes, but for no other purpose. [Amended by 1953 c.65 Â§5]

Â Â Â Â Â  517.440 Lessee, licensee, or operator of mine deemed bailee of yield until payment of lessor and workers. Any lessee, licensee, or person other than the owner, who operates or works a mine, lode, mining claim, or deposit yielding metal or mineral of any kind, has custody and control of whatever metal or mineral may be produced in such operation or work, as bailee only and not as owner, until the sum due the lessor is paid and the wages due from such lessee to the lessor or to any worker who has performed labor under contract of service on, in or about such mine, lode, mining claim, or deposit are wholly paid.

Â Â Â Â Â  517.450 [Repealed by 1971 c.743 Â§432]

Â Â Â Â Â  517.510 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.520 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.530 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.540 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.550 [Repealed by 1993 c.742 Â§114]

Â Â Â Â Â  517.610 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.611 [1957 c.580 Â§1; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.620 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.621 [1957 c.580 Â§2; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.630 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.631 [1957 c.580 Â§3; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.640 [Repealed by 1953 c.188 Â§2]

Â Â Â Â Â  517.641 [1957 c.580 Â§4; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.650 [1957 c.580 Â§5; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.660 [1957 c.580 Â§6; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.670 [1957 c.580 Â§7; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.680 [1957 c.580 Â§8; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.690 [1957 c.580 Â§9; repealed by 1987 c.260 Â§1]

Â Â Â Â Â  517.700 [1957 c.580 Â§10; repealed by 1987 c.260 Â§1]

MINERAL EXPLORATION

Â Â Â Â Â  517.702 Legislative findings. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) Mineral exploration is recognized as an integral part of the mineral industry with inherently less risk to the environment than surface or underground mining operations.

Â Â Â Â Â  (b) Mineral exploration assists in the orderly identification of mineral resources in the state.

Â Â Â Â Â  (c) Mineral exploration activities are recognized as distinct from operational activities.

Â Â Â Â Â  (2) The Legislative Assembly, therefore, declares that the purposes of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 are to encourage efficient and environmentally sound identification and development of the mineral resources of this state. [Formerly 517.960]

Â Â Â Â Â  517.705 Exploration permit; application; information required; confidentiality of production records, mineral assessments or trade secrets. (1) Any person engaging in onshore exploration that disturbs more than one surface acre or involves drilling to greater than 50 feet shall obtain an exploration permit. Prior to receiving an exploration permit, an applicant shall submit a permit application on a form provided by the State Department of Geology and Mineral Industries. Information required shall include the information necessary to assess impacts of the proposed exploration, including but not limited to:

Â Â Â Â Â  (a) The name and address of the surface owner and mineral owner.

Â Â Â Â Â  (b) The names and addresses of the persons conducting the exploration.

Â Â Â Â Â  (c) The name and address of any designated agent.

Â Â Â Â Â  (d) A brief description of the exploration activities, including but not limited to:

Â Â Â Â Â  (A) The amount of road to be constructed;

Â Â Â Â Â  (B) The number, depth and location of proposed drill holes;

Â Â Â Â Â  (C) The number, depth and location of proposed monitoring wells; and

Â Â Â Â Â  (D) The number, length, width and depth of exploration trenches.

Â Â Â Â Â  (e) Provisions for the reclamation of surface disturbance caused by exploration activities.

Â Â Â Â Â  (f) Exploration drill hole or monitoring well abandonment procedures, including but not limited to:

Â Â Â Â Â  (A) The capping of all holes;

Â Â Â Â Â  (B) The plugging of any hole producing surface flow; and

Â Â Â Â Â  (C) Appropriate sealing for any holes which have encountered aquifers.

Â Â Â Â Â  (g) A map with the location of the proposed exploration and delineation of exploration boundaries.

Â Â Â Â Â  (2) Any production records, mineral assessments or trade secrets submitted as part of the application under subsection (1) of this section shall be confidential. [Formerly 517.962; 1999 c.492 Â§11]

Â Â Â Â Â  517.710 Fees. (1) A fee, not to exceed $400 shall accompany the application described in ORS 517.705. The State Department of Geology and Mineral Industries may renew the permit annually on the anniversary date of the issuance of the permit, provided the person conducting the exploration is not in violation of any provision of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 and pays a renewal fee not to exceed $300.

Â Â Â Â Â  (2) A permit shall be subject to suspension and revocation as provided by ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.964]

Â Â Â Â Â  517.715 Exemptions from permit requirement. (1) When exploration will result in less than one acre of surface disturbance or drilling to 50 feet or less, any person conducting exploration is exempted from the requirements of the permit procedure described in ORS 517.702 to 517.740. However, nothing in this section exempts a person from the requirements of ORS chapter 273 or the requirements of other departments.

Â Â Â Â Â  (2) All mineral exploration drill holes shall comply with the abandonment procedures specified in ORS 517.705 (1)(f). [Formerly 517.966; 1999 c.492 Â§12]

Â Â Â Â Â  517.720 Persons with operating permit exempted. The provisions of ORS 517.702 to 517.740 do not apply if the applicant has obtained an operating permit, described in ORS 517.790, for the area described in the exploration permit. [Formerly 517.968; 1999 c.492 Â§13]

Â Â Â Â Â  517.725 Department inspection of exploration site. (1) The State Department of Geology and Mineral Industries may inspect the exploration site prior to initiation of exploration to review the existing environmental conditions, assess impacts of the proposed exploration and establish the amount of financial assurance required.

Â Â Â Â Â  (2) The department may inspect lands not later than 60 days following notification by the person conducting the exploration that reclamation is complete. If the department determines that the reclamation complies with the approved reclamation plan, including establishment of vegetation, the department may release the bond or other security required by ORS 517.810 within 60 days of that determination.

Â Â Â Â Â  (3) The department is authorized to inspect any ongoing exploration site in order to establish compliance with ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.970]

Â Â Â Â Â  517.730 Drill hole or well abandonment; rules. (1) The State Department of Geology and Mineral Industries shall consult with the Water Resources Department on the development of rules covering drill hole or monitoring well abandonment procedures, including procedures for the abandonment of holes and wells for which no exploration permit is required in ORS 517.705.

Â Â Â Â Â  (2) Nothing in ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920 prohibits the conversion of exploration drill holes or monitoring wells to water wells, provided that the conversion conforms to the standards and rules of the Water Resources Department. [Formerly 517.972]

Â Â Â Â Â  517.735 Exploration on land administered by Department of State Lands. The Department of State Lands and the State Department of Geology and Mineral Industries shall coordinate the regulation of any exploration project on land administered by the Department of State Lands. [Formerly 517.974]

Â Â Â Â Â  517.740 Rules. In consultation with the Environmental Quality Commission, Water Resources Commission and the State Land Board, the State Department of Geology and Mineral Industries governing board shall adopt rules to carry out the provisions of ORS 517.702 to 517.755, 517.790, 517.810, 517.910 and 517.920. [Formerly 517.976]

RECLAMATION OF MINING LANDS

(Generally)

Â Â Â Â Â  517.750 Definitions for ORS 517.702 to 517.989. As used in ORS 517.702 to 517.989, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) ÂCompletionÂ means termination of surface mining activities including reclamation of the surface-mined land in accordance with the approved reclamation plan and operating permit.

Â Â Â Â Â  (3) ÂDepartmentÂ means the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (4) ÂExplorationÂ means all activities conducted on or beneath the surface of the earth for the purpose of determining presence, location, extent, grade or economic viability of a deposit. ÂExplorationÂ does not include prospecting or chemical processing of minerals.

Â Â Â Â Â  (5) ÂExplorerÂ means, notwithstanding the provisions of ORS 517.810 (2), any individual, public or private corporation, political subdivision, agency, board or department of this state, any municipality, partnership, association, firm, trust, estate or any other legal entity whatsoever that is engaged in exploration.

Â Â Â Â Â  (6) ÂLandownerÂ means:

Â Â Â Â Â  (a) The person possessing fee title to the natural mineral deposit being surface mined or explored; and

Â Â Â Â Â  (b) The owner of an equitable interest in land that is subject to a deed of trust.

Â Â Â Â Â  (7) ÂMineralsÂ includes soil, coal, clay, stone, sand, gravel, metallic ore and any other solid material or substance excavated for commercial, industrial or construction use from natural deposits situated within or upon lands in this state.

Â Â Â Â Â  (8) ÂOperatorÂ means any individual, public or private corporation, political subdivision, agency, board or department of this state, any municipality, partnership, association, firm, trust, estate or any other legal entity whatsoever that is engaged in surface mining operations.

Â Â Â Â Â  (9) ÂOverburdenÂ means the soil, rock and similar materials that lie above natural deposits of minerals.

Â Â Â Â Â  (10) ÂPersonÂ means any person, any federal agency or any public body, as defined in ORS 174.109.

Â Â Â Â Â  (11) ÂProcessingÂ includes, but is not limited to, crushing, washing, milling and screening as well as the batching and blending of mineral aggregate into asphalt and portland cement concrete located within the operating permit area.

Â Â Â Â Â  (12) ÂReclamationÂ means the employment in a surface mining operation or exploration of procedures reasonably designed to:

Â Â Â Â Â  (a) Minimize, as much as practicable, the adverse effects of the surface mining operation or exploration on land, air and water resources; and

Â Â Â Â Â  (b) Provide for the rehabilitation of surface resources adversely affected by the surface mining operations or exploration through the rehabilitation of plant cover, soil stability and water resources and through other measures that contribute to the subsequent beneficial use of the explored, mined or reclaimed lands.

Â Â Â Â Â  (13) ÂReclamation planÂ means a written proposal, submitted to the department as required by ORS 517.702 to 517.989 and subsequently approved by the department as provided in ORS 517.702 to 517.989, for the reclamation of the land area adversely affected by a surface mining operation or exploration and including, but not limited to the following information:

Â Â Â Â Â  (a) Proposed measures to be undertaken by the operator in protecting the natural resources of adjacent lands.

Â Â Â Â Â  (b) Proposed measures for the rehabilitation of the explored or surface-mined lands and the procedures to be applied.

Â Â Â Â Â  (c) The procedures to be applied in the surface mining operation or exploration to control the discharge of contaminants and the disposal of surface mining refuse.

Â Â Â Â Â  (d) The procedures to be applied in the surface mining operation or exploration in the rehabilitation of affected stream channels and stream banks to a condition minimizing erosion, sedimentation and other factors of pollution.

Â Â Â Â Â  (e) The map required by ORS 517.790 (1)(e) and such other maps and supporting documents as may be requested by the department.

Â Â Â Â Â  (f) A proposed time schedule for the completion of reclamation operations.

Â Â Â Â Â  (g) Requirements of the exploration permit.

Â Â Â Â Â  (14) ÂSurface impacts of underground miningÂ means all waste materials produced by underground mining and placed upon the surface including, but not limited to, waste dumps, mill tailings, washing plant fines and all surface subsidence related to underground mining.

Â Â Â Â Â  (15)(a) ÂSurface miningÂ includes all or any part of the process of mining minerals by the removal of overburden and the extraction of natural mineral deposits thereby exposed by any method by which more than 5,000 cubic yards of minerals are extracted or by which at least one acre of land is affected within a period of 12 consecutive calendar months, including open-pit mining operations, auger mining operations, processing, surface impacts of underground mining, production of surface mining refuse and the construction of adjacent or off-site borrow pits (except those constructed for use as access roads).

Â Â Â Â Â  (b) ÂSurface miningÂ does not include:

Â Â Â Â Â  (A) Excavations of sand, gravel, clay, rock or other similar materials conducted by the landowner or tenant for the primary purpose of construction, reconstruction or maintenance of access roads on the same parcel or on an adjacent parcel that is under the same ownership as the parcel that is being excavated;

Â Â Â Â Â  (B) Excavation or grading operations reasonably necessary for farming;

Â Â Â Â Â  (C) Nonsurface effects of underground mining; or

Â Â Â Â Â  (D) Removal of rock, gravel, sand, silt or other similar substances removed from the beds or banks of any waters of this state pursuant to a permit issued under ORS 196.800 to 196.900.

Â Â Â Â Â  (16) ÂSurface mining refuseÂ means all waste materials, soil, rock, mineral, liquid, vegetation and other materials resulting from or displaced by surface mining operations within the operating permit area, including all waste materials deposited in or upon lands within the operating permit area.

Â Â Â Â Â  (17) ÂUnderground miningÂ means all human-made excavations below the surface of the ground through shafts or adits for the purpose of exploring for, developing or producing valuable minerals. [1971 c.719 Â§2; 1975 c.724 Â§1; 1977 c.59 Â§1; 1981 c.622 Â§1; 1983 c.46 Â§1; 1985 c.292 Â§2; 1989 c.347 Â§12; 1999 c.353 Â§2; 2007 c.318 Â§5]

Â Â Â Â Â  Note: Definitions for 517.702 to 517.989 are also found in 517.952.

Â Â Â Â Â  517.755 Mining operations affecting more than five acres. Notwithstanding the yard and acre limitations of ORS 517.750 (15), as soon as any mining operation begun after July 1, 1975, affects more than five acres of land the provisions of ORS 517.702 to 517.989 apply to the mining operation. [1975 c.724 Â§1a; 1979 c.435 Â§3; 1985 c.292 Â§3; 1985 c.565 Â§80; 1989 c.347 Â§13; 1999 c.353 Â§7; 2007 c.318 Â§15]

Â Â Â Â Â  Note: 517.755 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.760 Policy. (1) The Legislative Assembly finds and declares that:

Â Â Â Â Â  (a) It is the policy of the State of Oregon to recognize the important and essential contribution that the extraction of minerals makes to the economic well-being of the state and the nation and to prevent unacceptable adverse impacts to environmental, scenic, recreational, social, archaeological and historic resources of the state that may result from mining operations, while permitting operations that comply with the provisions set forth in ORS 517.702 to 517.951.

Â Â Â Â Â  (b) Proper reclamation of surface-mined lands is necessary to prevent undesirable land and water conditions that would be detrimental to the general welfare, health, safety and property rights of the citizens of this state.

Â Â Â Â Â  (c) Surface mining takes place in diverse areas where the geologic, topographic, climatic, biological and social conditions are significantly different and that reclamation operations and the specifications therefor must vary accordingly.

Â Â Â Â Â  (d) It is not practical to extract minerals required by our society without disturbing the surface of the earth and producing waste materials and that the very character of many types of surface mining operations precludes complete restoration of the affected lands to their original condition.

Â Â Â Â Â  (e) Reclamation of surface-mined lands as provided by ORS 517.702 to 517.951 will allow the mining of valuable minerals in a manner designed for the protection and subsequent beneficial use of the mined and reclaimed lands.

Â Â Â Â Â  (2) The Legislative Assembly, therefore, declares that the purposes of ORS 517.702 to 517.951 are:

Â Â Â Â Â  (a) To provide that the usefulness, productivity and scenic values of all lands and water resources affected by surface mining operations within this state shall receive the greatest practical degree of protection and reclamation necessary for their intended subsequent use.

Â Â Â Â Â  (b) To provide for cooperation between private and governmental entities in carrying out the purposes of ORS 517.702 to 517.951 and reclamation of abandoned mined lands that may pose a hazard to public health, safety or the environment. [1971 c.719 Â§1; 1985 c.292 Â§4; 1993 c.342 Â§1]

Â Â Â Â Â  517.770 Exemptions from reclamation requirements. (1) The following mining operations are exempt from the reclamation requirements set forth in ORS 517.702 to 517.989:

Â Â Â Â Â  (a) Lands within the surfaces and contours of surface mines in existence on July 1, 1972, or vertical extensions of those surfaces and contours, provided that the State Department of Geology and Mineral Industries issues a certificate of exemption to the mining operation on or before October 31, 2000; and

Â Â Â Â Â  (b) Lands within the surfaces and contours of surface mining operations that are owned or operated by a person that, on July 1, 1972, was a party to a surface mining contract that was valid on January 1, 1971, provided that the department issued a certificate of exemption to the mining operation on or before September 20, 1985.

Â Â Â Â Â  (2) A certificate of exemption terminates if the landowner or operator does not renew the certificate annually. [1971 c.719 Â§15; 1973 c.709 Â§1; 1975 c.724 Â§2; 1985 c.292 Â§5; 1987 c.260 Â§2; 1987 c.361 Â§Â§1,1a; 1999 c.492 Â§1]

Â Â Â Â Â  517.775 Permit fee for certain landowners and operators; erosion stabilization at limited exempt site. Notwithstanding the provisions of ORS 517.770:

Â Â Â Â Â  (1) Any landowner or operator conducting surface mining on July 1, 1972, shall pay the permit fee as provided in ORS 517.800; and

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries shall require the landowner or operator to complete erosion stabilization upon completion of mining at the limited exempt site. [1971 c.719 Â§17; 1979 c.435 Â§4; 1985 c.292 Â§17; 1987 c.260 Â§3; 1987 c.361 Â§2; 1999 c.492 Â§2]

Â Â Â Â Â  517.780 Effect on local zoning laws or ordinances; rules; certain operations exempt. (1) The provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder do not supersede any zoning laws or ordinances in effect on July 1, 1972. However, if the zoning laws or ordinances are repealed on or after July 1, 1972, the provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder are controlling. The governing board of the State Department of Geology and Mineral Industries may adopt rules and regulations with respect to matters covered by zoning laws and ordinances in effect on July 1, 1972.

Â Â Â Â Â  (2) City or county operated surface mining operations that sell less than 5,000 cubic yards of minerals within a period of 12 consecutive calendar months are exempt from the state mining permit requirements of ORS 517.702 to 517.989 if the city or county adopts an ordinance that includes a general reclamation scheme establishing the means and methods of achieving reclamation for city or county operated surface mining sites exempted from the state permit requirements by this subsection. [1971 c.719 Â§16; 1975 c.724 Â§3; 1977 c.524 Â§1; 1979 c.435 Â§1; 1983 c.20 Â§1; 1985 c.292 Â§6; 1987 c.361 Â§9; 2003 c.14 Â§340; 2007 c.318 Â§6]

Â Â Â Â Â  517.785 [1983 c.20 Â§3; 1985 c.292 Â§7; 1987 c.361 Â§8; repealed by 2007 c.318 Â§28]

Â Â Â Â Â  517.790 Operating permit required for surface mining on certain lands; application for permit; proposed reclamation plans; waiver of requirement for preparation and approval of reclamation plan; refusal to issue operating permit. (1) A landowner or operator may not allow or engage in surface mining on land not surface mined on July 1, 1972, without holding a valid operating permit from the State Department of Geology and Mineral Industries for the surface mining operation. A separate permit is required for each separate surface mining operation. A person seeking an operating permit from the department shall submit an application on a form provided by the department that contains the following information:

Â Â Â Â Â  (a) The name and address of the landowner and the operator and the names and addresses of any persons designated by them as their agents for the service of process.

Â Â Â Â Â  (b) The materials for which the operation is to be conducted.

Â Â Â Â Â  (c) The type of surface mining to be employed in the operation.

Â Â Â Â Â  (d) The proposed date for the initiation of the operation.

Â Â Â Â Â  (e) The size and legal description of the lands that will be affected by the operation, and, if more than 10 acres of land will be affected by the operation and if the department determines that the conditions warrant it, a map of the lands to be surface mined that includes the boundaries of the affected lands, topographic details of the lands, the location and names of all streams, roads, railroads, utility facilities, wells, irrigation ditches, ponds, stockpiles, buffers, setbacks and excavation boundaries within or adjacent to the lands, the location of all proposed access roads to be protected or constructed in conducting the operation and the names and addresses of the owners of all surface and mineral interests of the lands included within the surface mining area.

Â Â Â Â Â  (f) If practicable, a plan for visual screening by vegetation or otherwise that will be established and maintained on the lands within the operation for the purpose of screening the operation from the view of persons using adjacent public highways, public parks and residential areas.

Â Â Â Â Â  (g) The type of monitoring well abandonment procedures.

Â Â Â Â Â  (h) A proposed reclamation plan that is acceptable to and approved by the department.

Â Â Â Â Â  (i) Any other information that the department considers pertinent in its review of the application.

Â Â Â Â Â  (2) The department may waive the requirement for preparation and approval of a reclamation plan if:

Â Â Â Â Â  (a) The operation is conducted as part of the on-site construction of a building, public works project or other physical improvement of the subject property;

Â Â Â Â Â  (b) The operation is reasonably necessary for such construction; and

Â Â Â Â Â  (c) The proposed improvements are authorized by the local jurisdiction with land use authority.

Â Â Â Â Â  (3) The department may not issue an operating permit to an operator other than the owner or owners of the surface and mineral interests of the lands included within the surface mining area unless the operator:

Â Â Â Â Â  (a) Has written approval from the owner or owners of all surface and mineral interests of the lands included within the surface mining area; and

Â Â Â Â Â  (b) Maintains a legal interest in the lands that is sufficient to ensure that the operator has the authority to operate and reclaim the lands as provided in the operating permit and reclamation plan.

Â Â Â Â Â  (4) The department may refuse to issue an operating permit to a person who has not, in the determination of the department, substantially complied with the conditions of an operating permit or reclamation plan, the provisions of this chapter or the rules adopted by the department to carry out the purposes of this chapter. [1971 c.719 Â§4; 1973 c.709 Â§2; 1987 c.361 Â§10; 1989 c.347 Â§10; 1999 c.353 Â§3; 2007 c.318 Â§7]

Â Â Â Â Â  517.795 Department to consult with and cooperate with other agencies. (1) The State Department of Geology and Mineral Industries shall consult with other state agencies as necessary to ensure that rules developed by the department and those agencies regarding exploration or monitoring well requirements for sites described under ORS 517.790 do not conflict.

Â Â Â Â Â  (2) The department and any other state agencies imposing requirements for exploration or monitoring wells for sites described under ORS 517.790 may enter into agreements for the department to act on behalf of the agencies in informing the landowner or operator of the requirements and overseeing enforcement of the requirements. [1997 c.184 Â§1]

Â Â Â Â Â  Note: 517.795 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.800 Fees; rules. (1)(a) Except for an application for a chemical process mining operation submitted under ORS 517.952 to 517.989, each applicant for an operating permit under ORS 517.702 to 517.989 shall pay to the State Department of Geology and Mineral Industries a fee established by the State Geologist in an amount not to exceed $1,260.

Â Â Â Â Â  (b) If an application for a new permit or an amendment to an existing permit requires extraordinary department resources because of concerns about slope stability or proximity to waters of the state or other environmentally sensitive areas, the applicant shall pay to the department an additional fee in an amount determined by the State Geologist to be adequate to cover the additional costs for staff and other related expenses. The State Geologist shall consult with the applicant when determining the amount of the fee.

Â Â Â Â Â  (2) Annually, each holder of an operating permit shall pay to the department a base fee of $635, plus $0.0075 per ton of aggregate or mineral ore extracted during the previous 12-month period.

Â Â Â Â Â  (3) If a reclamation plan is changed, the operator may be assessed for staff time and other related costs an amount not to exceed $1,260 in addition to the annual renewal fee.

Â Â Â Â Â  (4) If, at operator request, the department responds to requests for information required by a local government in making a land use planning decision on behalf of the operator for a specific site, the State Geologist may require the operator to pay the department a fee for staff time and related costs. The department shall notify the operator in advance of the estimated costs of providing the information, and the actual amount assessed shall not exceed the estimate provided by the department.

Â Â Â Â Â  (5) The State Geologist may require the operator of a site to pay to the department a special inspection fee in an amount not to exceed $200 for an inspection conducted under the following circumstances:

Â Â Â Â Â  (a) Investigation of surface mining operations conducted without the operating permit required under ORS 517.790; or

Â Â Â Â Â  (b) Investigation of surface mining operations conducted outside the area authorized in an operating permit.

Â Â Â Â Â  (6) Upon request of an applicant or operator, the department shall provide an itemized list and documentation of expenses used to determine a fee under subsection (1)(b), (3) or (4) of this section.

Â Â Â Â Â  (7) Notwithstanding the per ton fee established in subsection (2) of this section, the governing board of the department may lower to zero or raise the per ton fee up to $0.0085 if necessary to provide financial certainty to the department or to reflect actual expenses of the department in administering ORS 517.702 to 517.951. If the per ton fee established in subsection (2) of this section is raised by the governing board, the additional amount of money collected by the department shall be deposited in the Mined Land Regulation and Reclamation Program Subaccount within the Geology and Mineral Industries Account.

Â Â Â Â Â  (8) The governing board of the State Department of Geology and Mineral Industries:

Â Â Â Â Â  (a) Shall adopt by rule a procedure for the administrative review of the determinations of fees under this section.

Â Â Â Â Â  (b) Shall adopt rules establishing the payment date for annual fees required under this section.

Â Â Â Â Â  (c) May adopt rules establishing a late fee of up to five percent of the unpaid amount of an annual fee owed under this section if the annual fee is more than 60 days past due. [1971 c.719 Â§7; 1973 c.709 Â§3; 1977 c.524 Â§2; 1979 c.435 Â§2; 1981 c.274 Â§1; 1983 c.88 Â§1; 1985 c.292 Â§8; 1987 c.598 Â§1; 1989 c.346 Â§1; 1991 c.735 Â§28; 1993 c.399 Â§1; 1995 c.79 Â§297; 1997 c.62 Â§1; 1999 c.353 Â§4; 2003 c.520 Â§1; 2005 c.650 Â§Â§1,1a; 2007 c.318 Â§16]

Â Â Â Â Â  517.810 Requirement for bond or security; rules; other security in lieu of bond. (1) Before issuing or reissuing an operating permit for any surface mining operation or issuing or reissuing an exploration permit for any exploration activity, the State Department of Geology and Mineral Industries shall require that the applicant for the permit file with it a bond or security acceptable to the department in a sum to be determined by the department but in an amount not to exceed the total cost for reclamation if the department were to perform the reclamation. The decision of the department may be appealed to the governing board of the State Department of Geology and Mineral Industries as provided in ORS chapter 183. The bond or security shall be conditioned upon the faithful performance of the reclamation plan and of the other requirements of ORS 517.702 to 517.989 and the rules adopted thereunder.

Â Â Â Â Â  (2) Nothing in this section shall apply to any public body, as defined in ORS 174.109.

Â Â Â Â Â  (3) In lieu of the bond or other security required of the applicant in subsection (1) of this section, the department may accept a similar security from the landowner, equal to the estimated cost of reclamation as determined by the department in consultation with the operator or explorer. The decision of the department may be appealed to the governing board as provided in ORS chapter 183.

Â Â Â Â Â  (4) In lieu of the bond required by subsection (1) of this section, the department may accept a blanket bond covering two or more surface mining sites or exploration projects operated by a single company, owned by a single landowner or operated by all members of an established trade association, in an amount, established by the department, not to exceed the amount of the bonds that would be required for separate sites.

Â Â Â Â Â  (5) The governing board shall identify by rule the procedures for the determination of the amount of the bond or other security required of an applicant for an operating permit or exploration permit. The rules:

Â Â Â Â Â  (a) Shall provide an opportunity for participation by the applicant as part of the procedures; and

Â Â Â Â Â  (b) May allow for the amount of the bond to be calculated and adjusted based upon the total area expected to be in a disturbed condition in the following year as a result of the surface mining or exploration operation. [1971 c.719 Â§8; 1975 c.724 Â§4; 1979 c.435 Â§5; 1983 c.497 Â§1; 1985 c.291 Â§1a; 1985 c.292 Â§9; 1987 c.361 Â§5; 1989 c.347 Â§11; 1999 c.492 Â§3; 2005 c.34 Â§6]

Â Â Â Â Â  517.815 Reclamation bond pooling program; requirements; rules. (1) The State Department of Geology and Mineral Industries may establish and administer a program that provides for the pooling of reclamation bonds to assist:

Â Â Â Â Â  (a) An operator in complying with the reclamation bond requirements of ORS 517.810;

Â Â Â Â Â  (b) A person engaging in small mining operations or small exploration projects on federally managed lands to comply with financial guarantee requirements imposed by the Federal Land Policy and Management Act of 1976 (P.L. 94-579) or regulations adopted to implement the Act under 43 U.S.C. 1740; or

Â Â Â Â Â  (c) A person engaging in any form of mining or exploration to comply with bonding requirements imposed pursuant to county ordinance.

Â Â Â Â Â  (2) The program must:

Â Â Â Â Â  (a) Be designed to reduce the financial burden of obtaining a reclamation bond for mining or exploration.

Â Â Â Â Â  (b) Require each person participating in the program to:

Â Â Â Â Â  (A) Pay an amount into the pool each year that is actuarially determined to enable the program to be self-sustaining and pay for the costs of the department in administering the program;

Â Â Â Â Â  (B) Execute an agreement, on a form provided by the department, to indemnify the pool for any claims made against the reclamation bond; and

Â Â Â Â Â  (C) Provide security approved by the State Geologist, if the State Geologist considers security necessary to ensure against the possible forfeiture of the reclamation bond.

Â Â Â Â Â  (c) Use the moneys in the pool to cover the bonded liability of persons participating in the program.

Â Â Â Â Â  (d) Provide a limit on the total bonded liability of any person that may be covered under the program.

Â Â Â Â Â  (e) Provide conditions for the release or forfeiture of bonds.

Â Â Â Â Â  (f) Provide that a person that participates in the program has obtained security acceptable to the department as required by ORS 517.810.

Â Â Â Â Â  (3) The department may adopt rules relating to the development and administration of the program established under this section. [2003 c.646 Â§2]

Â Â Â Â Â  Note: 517.815 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.820 Extensions of time for submission of proposed reclamation plans; time limit for reclamation completion; consultation with state agencies. (1) Upon good cause shown, the State Department of Geology and Mineral Industries may grant reasonable extensions of time for the completion by the landowner or operator and the submission to the department of a proposed reclamation plan required by ORS 517.790. Each reclamation plan submitted to the department must provide that all reclamation activities shall be completed within three years after the termination of mineral extraction from the surface mining operation conducted within each separate area for which an operating permit is requested. Each such reclamation plan shall be approved by the department if it adequately provides for the reclamation of surface-mined lands.

Â Â Â Â Â  (2) The department, prior to approving a proposed reclamation plan, shall consult with all other interested state agencies and appropriate local planning authorities. [1971 c.719 Â§5; 1977 c.59 Â§2; 2007 c.318 Â§17]

Â Â Â Â Â  517.830 Inspection of operating site; approval of application for operating permit; effect of failure to approve or refusal to approve reclamation plan; appeal from denial of plan; consolidated application process. (1) Upon receipt of an application for an operating permit, the State Department of Geology and Mineral Industries shall inspect the operating site described in the application. Within 90 days after the date that the application and the required permit fee are received, the department shall issue the operating permit applied for or, if it considers the application incomplete, return the application to the applicant for correction of the deficiencies indicated by the department.

Â Â Â Â Â  (2) Failure by the department to act upon the reclamation plan submitted with an application for an operating permit within the 90-day period referred to in subsection (1) of this section is not a denial by the department of the operating permit applied for. The department, pending final approval of a reclamation plan, may issue a provisional permit subject to reasonable limitations that may be prescribed by the department and conditioned upon the applicantÂs compliance with the bond and security requirements established by ORS 517.810.

Â Â Â Â Â  (3)(a) Notwithstanding subsections (1) and (2) of this section, if an application involves an aggregate site that requires a permit issued pursuant to ORS 215.427 or 227.178, and if the local jurisdiction requests that the application not be decided until the local jurisdiction has taken final action, the department shall make a final decision on the operating permit and reclamation plan no later than 165 days after the date a complete land use application is submitted to the local jurisdiction, unless the applicant agrees to allow additional time under ORS 215.427, 215.429, 227.178 or 227.179. If a plan amendment is required as part of issuance of a permit, the provisions of paragraph (b) of this subsection apply. The department may not approve an operating permit and reclamation plan if the land use application is denied.

Â Â Â Â Â  (b) Notwithstanding subsections (1) and (2) of this section, if an application involves an aggregate site that requires amendment to a comprehensive plan, as defined in ORS 197.015, and if the local jurisdiction requests that the application not be decided until the local jurisdiction has taken final action on the plan amendment, the department may not make a final decision on the operating permit and reclamation plan until the local jurisdiction has taken final action on the plan amendment. The department shall make its final decision within 45 days of the date that the local jurisdiction has taken final action on the plan amendment. The department may not approve an operating permit and reclamation plan if the plan amendment is denied.

Â Â Â Â Â  (4) Conditions and requirements imposed on an operating permit and reclamation plan, and modifications thereto, issued subsequent to issuance of a local jurisdiction permit shall be compatible with the requirements and conditions of the local government permit, unless more stringent requirements are necessary to comply with the provisions of ORS 517.750 to 517.901.

Â Â Â Â Â  (5) If a local jurisdiction does not request that the department delay a decision on an operating permit and reclamation plan as provided in subsection (3) of this section, the department shall:

Â Â Â Â Â  (a) Give the local jurisdiction the opportunity to review and comment on the application; and

Â Â Â Â Â  (b) Notify the local jurisdiction of the decision and requirements and conditions imposed by the department.

Â Â Â Â Â  (6) If the department refuses to approve a submitted reclamation plan, it shall notify the applicant, in writing, of its reasons for the refusal to approve the reclamation plan, including additional requirements as may be prescribed by the department for inclusion in the reclamation plan. Within 60 days after the receipt of the notice, the applicant shall comply with the additional requirements prescribed by the department for the reclamation plan or file with the department a notice of appeal from the decision of the department with respect to the reclamation plan. If a notice of appeal is filed with the department by the applicant, the department may issue a provisional permit to the applicant.

Â Â Â Â Â  (7) If an application is submitted as part of the consolidated application process under ORS 517.952 to 517.989, review of the application and approval or denial of the application shall be in accordance with ORS 517.952 to 517.989. However, the review and approval or denial shall take into consideration all policy considerations for issuing a permit under ORS 517.702 to 517.989. [1971 c.719 Â§6; 1975 c.724 Â§5; 1985 c.292 Â§10; 1991 c.243 Â§2; 1991 c.735 Â§29; 1999 c.353 Â§5; 1999 c.492 Â§4; 1999 c.533 Â§13; 2001 c.104 Â§226; 2007 c.318 Â§8]

Â Â Â Â Â  517.831 Modification of operating permit or reclamation plan; opportunity for alternative dispute resolution. (1) Except as provided in subsection (2) of this section, the State Department of Geology and Mineral Industries may not modify an operating permit or reclamation plan without the consent of the operator.

Â Â Â Â Â  (2) The department may modify an operating permit or reclamation plan without the consent of the operator if, because of changed conditions at the permitted site or because of information otherwise not available to the department at the time of permit issuance or reclamation plan establishment, the department finds, by substantial evidence, that a modification is justified due to the potential for:

Â Â Â Â Â  (a) Substantial harm to off-site property;

Â Â Â Â Â  (b) Harm to threatened or endangered species; or

Â Â Â Â Â  (c) Channel changes or unstable pit walls.

Â Â Â Â Â  (3) Modification of an operating permit or reclamation plan without the consent of the operator must be limited to the areas or matters affected by the changed conditions or new information.

Â Â Â Â Â  (4) If the department modifies an operating permit or reclamation plan without the consent of the operator, the department must provide the operator with an opportunity for alternative dispute resolution in the manner provided in ORS 183.502. [2007 c.318 Â§4]

Â Â Â Â Â  517.832 Emergency operating permit; rules. (1) Notwithstanding ORS 517.810 and 517.830, the State Department of Geology and Mineral Industries may issue an emergency operating permit if:

Â Â Â Â Â  (a) A natural disaster, including but not limited to a flood or an earthquake, or the effects of a natural disaster threaten significant damage to property or to natural resources; and

Â Â Â Â Â  (b) A surface mining operation is necessary to abate the threat.

Â Â Â Â Â  (2) The governing board of the department shall adopt rules governing the issuance of emergency operating permits. The rules shall include provisions:

Â Â Â Â Â  (a) Ensuring that emergency operating permits are not issued over the objection of affected federal agencies or public bodies, as defined in ORS 174.109;

Â Â Â Â Â  (b) Specifying the terms of an emergency operating permit;

Â Â Â Â Â  (c) Establishing procedures for converting an emergency operating permit to a standard operating permit; and

Â Â Â Â Â  (d) Establishing procedures for payment of fees under ORS 517.800. [2005 c.34 Â§3]

Â Â Â Â Â  517.833 Transfer of operating permit; rules. (1) A person who by sale, assignment, lease or other means has succeeded in interest to an uncompleted surface mining operation may request that the State Department of Geology and Mineral Industries release the existing operator from any reclamation obligations and transfer the operating permit to the successor. The department shall transfer the operating permit, unless:

Â Â Â Â Â  (a) The successor does not agree to full assumption of the reclamation requirements in the operating permit and reclamation plan;

Â Â Â Â Â  (b) The successor fails to provide a bond or security as required by ORS 517.810;

Â Â Â Â Â  (c) More than one person has a claim to the property or operating permit and there is a dispute between the claimants that presents a justiciable controversy; or

Â Â Â Â Â  (d) The successor, as the operator of another permitted site in this state, has failed to substantially comply with the conditions of an operating permit or reclamation plan, the provisions of ORS 517.702 to 517.989 or the rules adopted by the department to carry out the purposes of ORS 517.702 to 517.989.

Â Â Â Â Â  (2) The governing board of the State Department of Geology and Mineral Industries may adopt rules relating to the responsibilities and duties of a person requesting a transfer of an operating permit under this section. [2007 c.318 Â§3]

Â Â Â Â Â  517.834 Temporary operating permit; rules. (1) Notwithstanding ORS 517.810 and 517.830, the State Department of Geology and Mineral Industries may issue a temporary operating permit to a person if:

Â Â Â Â Â  (a) After consultation, the local jurisdiction with land use authority over the permitted site does not raise substantive objections to the issuance of the permit;

Â Â Â Â Â  (b) All interested state agencies approve of the permit issuance; and

Â Â Â Â Â  (c) There is no objection from persons owning property adjacent to the permitted site.

Â Â Â Â Â  (2) A temporary operating permit issued under this section is subject to reasonable limitations that may be prescribed by the department.

Â Â Â Â Â  (3) Within 30 days after issuing the temporary operating permit, the operator shall:

Â Â Â Â Â  (a) Comply with the bond and security requirements established by ORS 517.810;

Â Â Â Â Â  (b) Pay any applicable fee pursuant to ORS 517.800; and

Â Â Â Â Â  (c) Submit a reclamation plan to the department.

Â Â Â Â Â  (4) The governing board of the department shall adopt rules governing the issuance of temporary operating permits. The rules shall include provisions:

Â Â Â Â Â  (a) Ensuring opportunities for notice and comment by federal agencies;

Â Â Â Â Â  (b) Specifying the terms of a temporary operating permit; and

Â Â Â Â Â  (c) Establishing procedures for converting a temporary operating permit to a standard operating permit. [2005 c.34 Â§4]

Â Â Â Â Â  517.835 Conditions on operating permit or reclamation plan to prevent impact on ground water. (1) Notwithstanding ORS 517.831, the State Department of Geology and Mineral Industries may require conditions on any new or existing surface mining operating permit or reclamation plan sufficient to prevent or mitigate off-site impacts to ground water resources from the removal of water from surface mining operations. The department may include ground water monitoring as one of the conditions.

Â Â Â Â Â  (2) The department shall consult with the operator and the Water Resources Department in assessing off-site impacts and in developing prevention or mitigation measures prior to imposing any conditions on an operating permit or reclamation plan pursuant to this section. [2003 c.470 Â§2; 2007 c.318 Â§9]

Â Â Â Â Â  Note: 517.835 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.836 Surveying or marking surface mining operations; rules. (1)(a) The governing board of the State Department of Geology and Mineral Industries may adopt rules requiring the surveying or marking of surface mining operations.

Â Â Â Â Â  (b) The rules may include, but are not limited to, requirements for maps or diagrams showing areas excavated or approved for excavation, setbacks or buffers established by the operating permit and the location of buildings, wells, ponds, haul roads, stockpiles, bodies of water and floodways.

Â Â Â Â Â  (c) The rules may require that information required under this subsection be updated if the mining operations are subject to:

Â Â Â Â Â  (A) A notice of violation under ORS 517.860;

Â Â Â Â Â  (B) A suspension order under ORS 517.880; or

Â Â Â Â Â  (C) A significant modification of the operating permit or reclamation plan under ORS 517.831.

Â Â Â Â Â  (d) The rules may exempt mining operations from survey or marking requirements based on the size or location of the operations or on the distance of the operations from ground and surface waters.

Â Â Â Â Â  (e) The rules must allow for reasonable compliance schedules for existing mining operations.

Â Â Â Â Â  (2) The governing board may adopt rules requiring surface mining operators to collect and report information relating to amount and nature of materials excavated or processed at a surface mining operation and the impacts of mining operations on ground or surface water. [2007 c.318 Â§4a]

Â Â Â Â Â  517.837 Annual report by permittee; rules. A person holding an operating permit issued pursuant to ORS 517.830 shall, no later than March 31 of each year, file an annual report with the State Department of Geology and Mineral Industries. The governing board of the department shall adopt rules describing the information relating to the permit and operations under the permit that must be included in the annual report. [2005 c.34 Â§2]

Â Â Â Â Â  517.840 Administration and enforcement of ORS 517.702 to 517.989; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall administer and enforce the provisions of ORS 517.702 to 517.989 and:

Â Â Â Â Â  (a) May conduct or cause to be conducted investigations, research, experiments and demonstrations and may collect and disseminate information related to surface mining and the reclamation of surface-mined lands.

Â Â Â Â Â  (b) May cooperate with other governmental and private agencies of this state or of other states and with agencies of the federal government, including the reimbursement for any services provided by such agencies to the State Department of Geology and Mineral Industries at its request.

Â Â Â Â Â  (c) May apply for, accept and expend public and private funds made available for the reclamation of lands affected by surface mining in accordance with the purposes of ORS 517.702 to 517.989.

Â Â Â Â Â  (d) May, in accordance with the applicable provisions of ORS chapter 183, adopt rules to carry out the provisions of ORS 517.702 to 517.989.

Â Â Â Â Â  (e) Shall establish by rule a program to encourage voluntary reclamation practices that exceed the normal reclamation standards to provide maximum enhancement and benefits from mined lands. The program shall include incentives and other actions that will encourage voluntary reclamation practices.

Â Â Â Â Â  (f) May receive and manage abandoned mined land funds received for abandoned mined land reclamation from the federal government.

Â Â Â Â Â  (2) In consultation with the Department of Environmental Quality, the board shall identify those naturally occurring hazardous or toxic metals and minerals that, if present in sufficient concentrations at a surface mining site, subject the operator to the increased bond or security requirements of ORS 517.950. The metals and minerals shall include, but need not be limited to, arsenic, mercury, lead, uranium and asbestos. [1971 c.719 Â§3; 1985 c.292 Â§11; 1989 c.461 Â§1; 1993 c.342 Â§2; 1995 c.509 Â§2; 2007 c.318 Â§10]

Â Â Â Â Â  517.850 Inspection of permit area. At such reasonable times as the State Department of Geology and Mineral Industries may elect, the department, after reasonable advance notice has been given to the operator, may cause the permitted site to be inspected to determine if the operator has complied with the operating permit, reclamation plan, this chapter and the rules of the department. [1971 c.719 Â§9; 1997 c.183 Â§2; 2007 c.318 Â§18]

Â Â Â Â Â  517.855 Disruption of portion of mining property preserved from mining. (1) Any portion of a mining property that is preserved from mining, including, but not limited to, a setback, buffer zone or no-impact area, may be excavated, reduced, added to, elevated, reshaped, contoured, graded or otherwise disrupted for the purpose of facilitating the reclamation of the mined area or integrating the reclaimed area with its surroundings.

Â Â Â Â Â  (2) Subsection (1) of this section does not permit the removal for profit of any valuable mineral. [1997 c.186 Â§2]

Â Â Â Â Â  Note: 517.855 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.860 Effect of failure to comply with operating permit or reclamation plan; department may perform work and assess costs against bond or security. (1) If, from inspections conducted pursuant to ORS 517.850 or from any other source, the State Department of Geology and Mineral Industries determines that the operator has not complied with or is not complying with the operating permit, the reclamation plan, the provisions of this chapter or the rules of the department, the department may issue either or both of the following to the operator:

Â Â Â Â Â  (a) Written notice of the violation. The notice shall specifically outline the deficiencies.

Â Â Â Â Â  (b) A compliance order. The order may specify a date by which the operator shall rectify any deficiencies. The department may extend the period if delays occasioned for causes beyond the operatorÂs control necessitate more time, but only when the operator is, in the opinion of the department, making a reasonable effort to comply with the order.

Â Â Â Â Â  (2) The department may recover against the bond or alternative form of financial security and reclaim the area affected by surface mining if the department determines that an operator:

Â Â Â Â Â  (a) Has failed to comply with a department order issued under subsection (1) of this section;

Â Â Â Â Â  (b) Fails to complete reclamation in conformance with the reclamation plan on any segment of the permitted site or fails to complete reclamation in a timely manner; or

Â Â Â Â Â  (c) Fails to maintain an operating permit and pay all fees required under ORS 517.800.

Â Â Â Â Â  (3) If the department makes a claim on the bond or security filed pursuant to ORS 517.810, the surety on the bond or holder of the other security shall pay to the department the amount of the bond or other security required. The department may reclaim the surface-mined land in a manner determined by the department, including by public or private contractor. If the amount is not paid within 30 days, the Attorney General, upon request of the department, shall institute proceedings to recover the amount.

Â Â Â Â Â  (4) If the landowner has given security as provided in ORS 517.810 (3) and the operator is in default as specified in subsection (2) of this section, the landowner shall be held responsible for complying with the reclamation plan of the operator. The department shall furnish written notice of the default to the landowner and require the landowner to complete the reclamation as specified in the operatorÂs reclamation plan acceptable to the department. If the landowner has not commenced action to rectify the deficiencies within 30 days after receiving notice, or if the landowner fails to diligently pursue reclamation in conformance with the plan, the department may demand payment of the amount of the bond or other security from the surety or other holder and otherwise proceed as provided in subsections (2) and (3) of this section.

Â Â Â Â Â  (5) The department, in performing reclamation of surface-mined land, shall pursue a goal for reclamation designed to:

Â Â Â Â Â  (a) Remove hazards;

Â Â Â Â Â  (b) Protect from drainage problems and from pollution;

Â Â Â Â Â  (c) Meet local land use requirements for reclamation; and

Â Â Â Â Â  (d) Comply with all federal and state laws.

Â Â Â Â Â  (6) The department may delay, for a reasonable time not to exceed one year, all or part of any reclamation activities if the department determines that it is likely that:

Â Â Â Â Â  (a) Marketable mineral reserves exist at the permitted site; and

Â Â Â Â Â  (b) A new operator will seek an operating permit for the site and assume all reclamation responsibilities. [1971 c.719 Â§10; 1975 c.724 Â§6; 1977 c.59 Â§3; 1983 c.497 Â§2; 1985 c.291 Â§3; 1997 c.183 Â§1; 1999 c.353 Â§6; 1999 c.492 Â§5; 2007 c.318 Â§11]

Â Â Â Â Â  517.862 Revocation, termination or refusal to renew operating permit. (1) Except as provided in subsection (2) of this section, the State Department of Geology and Mineral Industries may not revoke, terminate or refuse to renew an operating permit if marketable reserves exist at the permitted site and if there is a significant potential for continued mining opportunities given reasonably foreseeable economic conditions.

Â Â Â Â Â  (2) The department may revoke, terminate or refuse to renew an operating permit if the operator:

Â Â Â Â Â  (a) Requests termination, provided that all reclamation requirements in the operating permit and reclamation plan have been satisfied;

Â Â Â Â Â  (b) Fails to pay a fee as required by ORS 517.800 within 60 days of the due date;

Â Â Â Â Â  (c) Fails to provide or maintain a bond or security as required by ORS 517.810;

Â Â Â Â Â  (d) Fails to comply with an order issued under ORS 517.860; or

Â Â Â Â Â  (e) Fails to comply with a suspension order issued under ORS 517.880.

Â Â Â Â Â  (3) If an operating permit is revoked, terminated or not renewed, the operator may not perform any actions at the permitted site, except that the operator may, after receiving written approval from the department:

Â Â Â Â Â  (a) Perform actions at the permitted site that are necessary to comply with reclamation requirements in the operating permit or reclamation plan, including but not limited to removal of mining-related stockpiles;

Â Â Â Â Â  (b) Excavate materials at the permitted site that are necessary for reclamation; and

Â Â Â Â Â  (c) Remove any excavated materials from buffers, setbacks or other areas not approved for disturbance and restore the areas to the approximate pre-mining contours with materials approved by the department.

Â Â Â Â Â  (4) The department, in lieu of or in addition to revoking, terminating or refusing to renew an operating permit for the reasons specified in subsection (2) of this section, may recover against the bond or security filed pursuant to ORS 517.810 and reclaim the area affected by surface mining. [2007 c.318 Â§2]

Â Â Â Â Â  517.865 Effect of failure to perform reclamation and insufficient bond; lien; notice; priority; foreclosure. (1) If an operator fails to faithfully perform the reclamation required by the reclamation plan and if the bond or security required by ORS 517.810 is not sufficient to compensate the State Department of Geology and Mineral Industries for all reasonably necessary costs and expenses incurred by it in reclaiming the surface-mined land, the amount due shall be a lien in favor of the department upon all property, whether real or personal, belonging to the operator. However, for any operator that is first issued a permit after June 30, 1989, the lien shall not exceed $2,500 for each site plus $1,500 per acre.

Â Â Â Â Â  (2) The lien shall attach upon the filing of a notice of claim of lien with the county clerk of the county in which the property is located. The notice of lien claim shall contain a true statement of the demand, the insufficiency of the bond or security to compensate the department and the failure of the operator to perform the reclamation required.

Â Â Â Â Â  (3) The lien created by this section is prior to all other liens and encumbrances, except that the lien shall have equal priority with tax liens.

Â Â Â Â Â  (4) The lien created by this section may be foreclosed by a suit in the circuit court in the manner provided by law for the foreclosure of other liens on real or personal property. [1975 c.724 Â§8; 1983 c.497 Â§3; 1985 c.291 Â§4; 1987 c.361 Â§7; 1999 c.492 Â§6; 2007 c.318 Â§19]

Â Â Â Â Â  517.870 Adjustment of bond or security of operator upon satisfactory completion of reclamation work. Upon request of the operator, and when in the judgment of the State Department of Geology and Mineral Industries the reclamation has been completed in accordance with the reclamation plan, the operator shall be notified that the work has been found to be satisfactorily performed and is acceptable and the bond or security of the operator shall be adjusted accordingly. [1971 c.719 Â§11; 1999 c.492 Â§7; 2007 c.318 Â§20]

Â Â Â Â Â  517.880 Order for suspension of surface mining operation operating without required permit; enjoining operation upon failure of operator to comply; completion of reclamation by department. (1) When the State Department of Geology and Mineral Industries finds that an operator is conducting a surface mining operation for which an operating permit is required by ORS 517.702 to 517.989 or by rules adopted by the department, but has not been issued by the department, the department may issue an order to the operator to suspend the operation until an operating permit has been issued by the department for the surface mining operation or until the department is assured that the operator will comply with the requirement to obtain a permit.

Â Â Â Â Â  (2) The department may issue an order to an operator to suspend operations if the operator has not complied with or is not complying with the operating permit, reclamation plan, this chapter or rules of the department. Failure to comply includes, but is not limited to, disturbing land within the permit boundary that has not been approved by the department for excavation, placement of debris or removal of vegetation.

Â Â Â Â Â  (3) If the operator fails or refuses to comply with a suspension order, the Attorney General, at the request of the department, shall initiate any necessary legal proceeding to enjoin the surface mining operation and to provide for completion of the reclamation of the lands affected by the operation, including the restoration of buffers, setbacks or other areas not approved for disturbance. [1971 c.719 Â§12; 1985 c.292 Â§12; 1997 c.183 Â§3; 2007 c.318 Â§12]

Â Â Â Â Â  517.890 Review of final determination. Any final determinations made by the State Department of Geology and Mineral Industries in carrying out the provisions of ORS 517.702 to 517.989 and the rules and regulations adopted thereunder may be reviewed in the manner provided by the applicable provisions of ORS chapter 183. [1971 c.719 Â§13; 1985 c.292 Â§13; 1999 c.492 Â§8]

Â Â Â Â Â  517.900 [1971 c.719 Â§14; 1985 c.292 Â§14; repealed by 1999 c.492 Â§9 (517.901 enacted in lieu of 517.900)]

Â Â Â Â Â  517.901 Confidentiality of production records, mineral assessments and trade secrets. Any production records, mineral assessments and trade secrets submitted by a mine operator or landowner to the State Department of Geology and Mineral Industries shall be confidential. [1999 c.492 Â§10 (enacted in lieu of 517.900)]

(Nonaggregate Mineral Surface Mines)

Â Â Â Â Â  517.905 Applicability of ORS 517.910 to 517.989. (1) ORS 517.910 to 517.989 only apply to surface mines for nonaggregate minerals that do not have a valid operating permit, a certificate of limited exemption or a certificate of total exemption based on the inactivity of a limited exempt site on August 16, 1981.

Â Â Â Â Â  (2) ORS 517.910 to 517.989 do not apply to placer mining for gold or silver in which less than 5,000 cubic yards of material per year are extracted. [1981 c.622 Â§15]

Â Â Â Â Â  517.910 Definitions for ORS 517.910 to 517.989. For the purposes of ORS 517.910 to 517.989:

Â Â Â Â Â  (1) Notwithstanding ORS 517.750 (12), ÂreclamationÂ means the employment in a surface mining operation of procedures reasonably designed to minimize as much as practicable the disruption from the surface mining operation or surface mining processing operation, including cyanide leaching or any other chemical leaching processing at a processing site removed from the mining site and to provide for the rehabilitation of any such surface resources through the use of plant cover, soil stability techniques, and through the use of measures to protect the surface and subsurface water resources, including but not limited to domestic water use and agricultural water use, and other measures appropriate to the subsequent beneficial use of any land or water resource affected by a surface mining or processing operation.

Â Â Â Â Â  (2) ÂNonaggregate mineralsÂ means coal and metal-bearing ores, including but not limited to ores that contain nickel, cobalt, lead, zinc, gold, molybdenum, uranium, silver, aluminum, chrome, copper or mercury. [1981 c.622 Â§3; 1987 c.158 Â§113; 1987 c.693 Â§5; 1989 c.347 Â§14; 1999 c.353 Â§8; 2007 c.318 Â§21]

Â Â Â Â Â  517.915 Additional operating permit requirements for nonaggregate mineral mines; denial of permit if reclamation not possible. (1) In addition to any other provision of law, the State Department of Geology and Mineral Industries shall not issue an operating permit until:

Â Â Â Â Â  (a) The department has received a reclamation plan that contains but is not limited to:

Â Â Â Â Â  (A) A description of the proposed mining operation;

Â Â Â Â Â  (B) A description of what is to be mined;

Â Â Â Â Â  (C) The present use of the land, the planned subsequent beneficial use of the land and a list of plant species to be established;

Â Â Â Â Â  (D) The measures that will adequately conserve the quantity and quality of the affected aquifers;

Â Â Â Â Â  (E) A description of any toxic or radioactive materials known to be present in the ore, spoil, tailings, overburden or any other material involved in the mining operation and their approximate concentrations;

Â Â Â Â Â  (F) A description of how the materials described in subparagraph (E) of this paragraph will be handled during mining and reclamation;

Â Â Â Â Â  (G) Environmental baseline information as may be required by the department; and

Â Â Â Â Â  (H) The name and address of the landowner, the owner of the surface estate, the operator and any parent corporations of the operator.

Â Â Â Â Â  (b) The department has received a performance bond as it may require.

Â Â Â Â Â  (c) The department finds that reclamation is possible and that the reclamation plan as approved will achieve the reclamation of affected lands.

Â Â Â Â Â  (2) The reclamation plan, minus proprietary information, is a public document.

Â Â Â Â Â  (3) If the department finds that reclamation cannot be accomplished, it shall not issue an operating permit.

Â Â Â Â Â  (4) The department shall obtain, whenever possible, a list of plant species suitable for reseeding in the area pursuant to a reclamation plan and comments on the feasibility of permanent revegetation from the soil and water conservation district in which the mined land is situated.

Â Â Â Â Â  (5) The department shall consult with the soil and water conservation district in which the mined land is situated regarding the feasibility of reclamation, with particular attention to possible impacts on ground water aquifers. [1981 c.622 Â§Â§4,5,9; 1985 c.292 Â§18; 1987 c.361 Â§3]

Â Â Â Â Â  517.920 Permit application fees under ORS 517.910 to 517.989. (1) Each application for an operating permit under ORS 517.910 to 517.989 or exploration permit under this section and ORS 517.702 to 517.755, 517.790, 517.810 and 517.910 shall be accompanied by a fee sufficient to cover the costs of the State Department of Geology and Mineral Industries in processing the application and monitoring compliance as determined by the department.

Â Â Â Â Â  (2) If the application is for a chemical process mine, the application shall be accompanied by an additional fee at each stage of the process sufficient to cover the costs of the department in maintaining a regulatory permit program that allows for the extraction and processing of metals. [1981 c.622 Â§8; 1989 c.347 Â§15; 1989 c.461 Â§2; 1991 c.735 Â§30]

Â Â Â Â Â  517.925 Time limit for action on permit application. The State Department of Geology and Mineral Industries shall have 120 days to act upon a completed permit application. [1981 c.622 Â§6]

Â Â Â Â Â  517.930 Department inspection. (1) Notwithstanding ORS 517.850, if the State Department of Geology and Mineral Industries has reason to believe that the provisions of an operating permit are being violated or that a surface mining operation is being conducted without a valid operating permit, it may inspect such surface mining areas without prior notice.

Â Â Â Â Â  (2) In addition to the departmentÂs authority to inspect under ORS 517.850 and subsection (1) of this section, for a chemical process mine operating under a permit issued under ORS 517.952 to 517.989, a cooperating agency also may inspect the mining operation to assure that the operator is complying with conditions imposed on the operating permit by the cooperating agency under ORS 517.982 (2). [1981 c.622 Â§7; 1991 c.735 Â§31; 2007 c.318 Â§22]

Â Â Â Â Â  517.935 Limit on reclamation lien by department against nonaggregate mineral operator. Notwithstanding ORS 517.865, for the purposes of ORS 517.910 to 517.989 the amount due on the lien under ORS 517.865 (1) shall not exceed $10,000 per acre. [1981 c.622 Â§12]

Â Â Â Â Â  517.940 Reclamation expenditure by department. Notwithstanding ORS 517.860, for the purposes of ORS 517.910 to 517.989 the expenditure by the State Department of Geology and Mineral Industries for reclamation not completed by the operator shall not exceed $10,000 per acre. [1981 c.622 Â§11; 1985 c.291 Â§5; 2007 c.318 Â§23]

Â Â Â Â Â  517.945 [1981 c.622 Â§13; repealed by 1999 c.353 Â§9]

Â Â Â Â Â  517.947 [1987 c.693 Â§Â§2, 3; 1989 c.171 Â§68; repealed by 1991 c.735 Â§39]

Â Â Â Â Â  517.949 [1987 c.693 Â§4; repealed by 1991 c.735 Â§39]

Â Â Â Â Â  517.950 Bond or security deposit for nonaggregate mineral operating permit. (1) Notwithstanding ORS 517.810, for the purposes of ORS 517.905 to 517.951 the bond or security deposit required shall not exceed $10,000 per acre of land to be surface mined under the terms of the operating permit.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries may increase the amount of the bond or security required under subsection (1) of this section to an amount not to exceed the lower of actual cost of reclamation or $100,000 per acre of land to be mined under the terms of the operating permit if the operating permit applies to extraction, processing or beneficiation techniques the result of which:

Â Â Â Â Â  (a) Will increase the concentration of naturally occurring hazardous or toxic metals and minerals identified by the governing board of the State Department of Geology and Mineral Industries under ORS 517.840 to a significantly higher level than that occurring naturally within the permitted site; and

Â Â Â Â Â  (b) Is reasonably likely to present a threat to public health, safety or the environment.

Â Â Â Â Â  (3) The increased bond or security deposit under subsection (2) of this section may be required only when the department determines that a threat to surface or subsurface waters is reasonably likely to exist as a result of the permitted activity. [1981 c.622 Â§10; 1985 c.292 Â§15; 1989 c.461 Â§3; 1995 c.79 Â§298; 2007 c.318 Â§24]

Â Â Â Â Â  517.951 Legislative intent not to assume exclusive jurisdiction. The Legislative Assembly declares that ORS 517.910 to 517.989 are not intended to provide the legal basis for assumption by the State of Oregon of exclusive jurisdiction over the environmental regulation of surface coal mining and reclamation operations described in section 503 of the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1253). [Formerly 517.955]

Â Â Â Â Â  Note: 517.951 was added to and made a part of 517.702 to 517.989 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

CHEMICAL PROCESS MINING

(Generally)

Â Â Â Â Â  517.952 Definitions for ORS 517.702 to 517.989. As used in ORS 517.702 to 517.989:

Â Â Â Â Â  (1) ÂAffected agencyÂ includes permitting agencies, cooperating agencies and commenting agencies.

Â Â Â Â Â  (2) ÂBaseline dataÂ means information gathered to characterize the natural and cultural environments of a mining operation site before a mining operation begins.

Â Â Â Â Â  (3) ÂChemical process mineÂ means a mining and processing operation for metal-bearing ores that uses chemicals to dissolve metals from ore.

Â Â Â Â Â  (4) ÂCommenting agencyÂ means any agency that makes recommendations to the State Department of Geology and Mineral Industries or to a permitting agency regarding permit conditions or whether to approve or deny a permit under the consolidated application process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (5) ÂConsolidated applicationÂ means the single application required under ORS 517.971.

Â Â Â Â Â  (6) ÂCooperating agencyÂ means an agency that has statutory responsibility related to a chemical process mine but that does not issue a permit for the mining operation.

Â Â Â Â Â  (7) ÂEnvironmental evaluationÂ means an analysis prepared under ORS 517.979 to address specific impacts of the chemical process mine operation to allow affected agencies to develop permit conditions.

Â Â Â Â Â  (8) ÂMitigationÂ means the reduction of adverse effects of a proposed chemical process mining operation by considering, in the following order:

Â Â Â Â Â  (a) Avoiding the impact altogether by not taking a certain action or parts of an action;

Â Â Â Â Â  (b) Minimizing impacts by limiting the degree or magnitude of the action and its implementation;

Â Â Â Â Â  (c) Rectifying the impact by repairing, rehabilitating or restoring the affected environment;

Â Â Â Â Â  (d) Reducing or eliminating the impact over time by preservation and maintenance operations during the life of the action by monitoring and taking appropriate corrective measures; or

Â Â Â Â Â  (e) Compensating for the impact by replacing or providing comparable substitute resources or environments.

Â Â Â Â Â  (9) ÂPermitting agencyÂ means an agency that has a separate permitting authority for a proposed chemical process mine.

Â Â Â Â Â  (10) ÂPersonÂ means any individual, partnership, corporation, association, public interest organization, the State of
Oregon
or any political subdivision, board, agency or commission of the State of
Oregon
.

Â Â Â Â Â  (11) ÂProject coordinating committeeÂ means the interagency governmental committee established in accordance with ORS 517.965.

Â Â Â Â Â  (12) ÂTechnical review teamÂ means the interagency group established in accordance with ORS 517.967. [1991 c.735 Â§3]

Â Â Â Â Â  Note: Definitions for 517.702 to 517.989 are also found in 517.750.

Â Â Â Â Â  517.953 Policy. Notwithstanding the policy set forth in ORS 517.760, the Legislative Assembly finds and declares that it is the policy of the State of Oregon to protect the environmental, scenic, recreational, social, archaeological and historic resources of this state from unacceptable adverse impacts that may result from chemical process mining operations, while permitting operations that comply with the provisions set forth in ORS 517.952 to 517.989 and assure the protection of the public health, safety, welfare and the environment. [1991 c.735 Â§2]

Â Â Â Â Â  517.954 Application of ORS 517.952 to 517.989. ORS 517.952 to 517.989 apply only to chemical process mines for nonaggregate minerals. ORS 517.952 to 517.989 do not apply to placer mining. [1991 c.735 Â§3a]

Â Â Â Â Â  517.955 [1981 c.622 Â§16; renumbered 517.951 in 1991]

(Chemical Process Mines)

Â Â Â Â Â  517.956 Standards for chemical process mining operation; rules. Any chemical process mining operation in
Oregon
shall comply with the following standards:

Â Â Â Â Â  (1) Chemical process mining, including extraction, processing and reclamation, shall be undertaken in a manner that minimizes environmental damage through the use of the best available, practicable and necessary technology to ensure compliance with environmental standards.

Â Â Â Â Â  (2) Protection measures for fish and wildlife shall be consistent with policies of the State Department of Fish and Wildlife, including:

Â Â Â Â Â  (a) Protective measures to maintain an objective of zero wildlife mortality. All chemical processing solutions and associated waste water shall be covered or contained to preclude access by wildlife or maintained in a condition that is not harmful to wildlife.

Â Â Â Â Â  (b) On-site and off-site mitigation ensuring that there is no overall net loss of habitat value.

Â Â Â Â Â  (c) No loss of existing critical habitat of any state or federally listed threatened or endangered species.

Â Â Â Â Â  (d) Fish and wildlife mortality shall be reported in accordance with a monitoring and reporting plan approved by the State Department of Fish and Wildlife.

Â Â Â Â Â  (e) The State Department of Fish and Wildlife shall establish by rule standards for review of a proposed chemical process mining operation for the purpose of developing conditions for fish and wildlife habitat protection that satisfy the terms of this section for inclusion in a consolidated permit by the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (3) Surface reclamation of a chemical process mine site shall:

Â Â Â Â Â  (a) Ensure protection of human health and safety, as well as that of livestock, fish and wildlife;

Â Â Â Â Â  (b) Ensure environmental protection;

Â Â Â Â Â  (c) Require certification to the operator, by the State Department of Fish and Wildlife and the State Department of Agriculture, that a self-sustaining ecosystem, comparable to undamaged ecosystems in the area, has been established in satisfaction of the operatorÂs habitat restoration obligations; and

Â Â Â Â Â  (d) Include backfilling or partial backfilling as determined on a case-by-case basis by the State Department of Geology and Mineral Industries when necessary to achieve reclamation objectives that cannot be achieved through other mitigation activities. [1991 c.735 Â§4; 2003 c.14 Â§341; 2007 c.318 Â§25]

Â Â Â Â Â  517.957 Department coordination of activities of affected agencies. The State Department of Geology and Mineral Industries shall coordinate the activities of the affected agencies related to the consolidated application process established under ORS 517.952 to 517.989. [1991 c.735 Â§5]

Â Â Â Â Â  517.958 Compliance with preapplication process; purpose. Any person proposing to conduct a chemical process mining operation shall comply with the requirements for the preapplication process set forth in ORS 517.961 to 517.969. The purpose of such process shall be to identify significant issues to be addressed in the consolidated application process set forth in ORS 517.971 to 517.987. [1991 c.735 Â§6]

Â Â Â Â Â  517.959 Public notice requirements for ORS 517.952 to 517.989; fees. (1) Whenever required in ORS 517.952 to 517.989, public notice shall include information sufficient to inform the public of the proposed activity or event and shall include:

Â Â Â Â Â  (a) Notification to all permitting and cooperating agencies.

Â Â Â Â Â  (b) Notice by mail to each owner of property located within one-half mile of the perimeter of the proposed site of the mining operation. As used in this paragraph, ÂownerÂ means the owner of the title to real property or the contract purchaser of real property of record as shown on the last available complete tax assessment roll.

Â Â Â Â Â  (c) Notice by mail to persons on the master list.

Â Â Â Â Â  (d) Notice by mail to mineral claimants for claims located within one-half mile of the proposed chemical process mining operation or as otherwise required by rule of a permitting or cooperating agency.

Â Â Â Â Â  (e) Notice by publication in a newspaper of general circulation in the state and in a local newspaper of general circulation in the county or counties in which the proposed chemical process mining operation is located. Notice by publication shall be given at least once each week for two weeks immediately preceding the action.

Â Â Â Â Â  (2) The notice provided pursuant to this section shall satisfy any notice requirement of an individual permitting or cooperating agency related to a permit included in the consolidated application process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (3) As used in this section, Âmaster listÂ means a consolidated list of all interested parties compiled by the State Department of Geology and Mineral Industries and each permitting and cooperating agency and maintained by the department. Any person may request in writing that the State Department of Geology and Mineral Industries add the personÂs name to the agency master list. The State Department of Geology and Mineral Industries may establish a procedure for establishing and maintaining an agency master list, and the governing board of the department may establish a fee to be paid by a person requesting to be added to the master list. The fee shall be sufficient to defray the departmentÂs costs of mailing notices to persons on the master list and maintaining the master list. [1991 c.735 Â§7]

Â Â Â Â Â  517.960 [1989 c.347 Â§2; renumbered 517.702 in 1991]

Â Â Â Â Â  517.961 Notice of intent to submit application; posting of notice. A prospective applicant for a permit to operate a chemical process mining operation shall file with the State Department of Geology and Mineral Industries a notice of intent to submit an application and post copies of the notice along the perimeter of the location of the proposed operation. The posting shall be sufficient to inform the public of the intended action and a legal description of the proposed mining operation location and shall comply with requirements adopted by rule by the governing board of the department. [1991 c.735 Â§8]

Â Â Â Â Â  517.962 [1989 c.347 Â§3; renumbered 517.705 in 1991]

Â Â Â Â Â  517.963 Department duties upon receipt of notice of intent. Upon receipt of a notice of intent under ORS 517.961, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (1) Provide notice as required under ORS 517.959. The notice shall be sufficient to inform the public of the nature, size and location of the proposed chemical process mining operation.

Â Â Â Â Â  (2) Activate a project coordinating committee for the proposed mining operation and coordinate the participation of federal agencies, affected agencies, local government agencies and the prospective applicant in the activities of the project coordinating committee.

Â Â Â Â Â  (3) Activate a technical review team for the proposed mining operation.

Â Â Â Â Â  (4) Identify to the prospective applicant all permitting and cooperating agencies that will be participating in the consolidated application process. [1991 c.735 Â§9]

Â Â Â Â Â  517.964 [1989 c.347 Â§4; renumbered 517.710 in 1991]

Â Â Â Â Â  517.965 Project coordinating committee. A project coordinating committee shall be composed of representatives from the State Department of Geology and Mineral Industries, all permitting and cooperating agencies, local government agencies and affected federal agencies. Each permitting and cooperating agency shall designate an appropriate staff member to the committee. The project coordinating committee shall share information and coordinate county, state and federal permitting requirements in order to avoid contradictory requirements, facilitate the exchange of ideas, optimize communication and avoid duplicative effort. If a chemical process mine is proposed on federal land, the project coordinating committee shall work with the affected federal agency in accordance with a memorandum of agreement established by the department and the federal agency to facilitate the state and federal application process and to coordinate the two processes to the fullest extent possible. In carrying out its responsibilities, the project coordinating committee shall include opportunities for public participation. [1991 c.735 Â§10]

Â Â Â Â Â  517.966 [1989 c.347 Â§8; renumbered 517.715 in 1991]

Â Â Â Â Â  517.967 Technical review team. (1) A technical review team shall be composed of representatives from the State Department of Geology and Mineral Industries and each permitting agency and cooperating agency. The technical review team shall:

Â Â Â Â Â  (a) Establish methodology guidelines to be followed in the collection of baseline data;

Â Â Â Â Â  (b) Coordinate with the applicant the use of baseline data collection methodologies as approved by the permitting and cooperating agencies; and

Â Â Â Â Â  (c) Determine whether the chemical process mining operation as proposed in the consolidated application complies with the standards established in ORS 517.956 and any other applicable requirements for a permit listed under ORS 517.971.

Â Â Â Â Â  (2) Each permitting agency and cooperating agency shall designate an appropriate staff member to serve on the technical review team. [1991 c.735 Â§11]

Â Â Â Â Â  517.968 [1989 c.347 Â§6; renumbered 517.720 in 1991]

Â Â Â Â Â  517.969 Collection of baseline data; public informational meetings; collection methodology. (1) Upon receipt of notice from a prospective applicant that the prospective applicant is ready to begin collecting baseline data, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (a) Provide notice in accordance with ORS 517.959 that the prospective applicant intends to begin baseline data collection and the location where additional background information may be obtained or reviewed.

Â Â Â Â Â  (b) Within 30 days after receiving the notice from the applicant, conduct two public information meetings. One public meeting shall be conducted in the population center closest to the site of the proposed mining operation and one public meeting shall be conducted in a major population center for the state, as determined by State Department of Geology and Mineral Industries.

Â Â Â Â Â  (c) Receive written comments from the public and affected agencies for 45 days after receiving notice under this subsection.

Â Â Â Â Â  (2) The purpose of the public informational meetings and public comment period under subsection (1) of this section shall be to:

Â Â Â Â Â  (a) Identify the issues raised by the proposed chemical process mining operation;

Â Â Â Â Â  (b) Receive information from the public that the State Department of Geology and Mineral Industries and the permitting and cooperating agencies may need to know in order to evaluate the application; and

Â Â Â Â Â  (c) Determine the data that should be collected during the baseline data collection phase of the consolidated application process to address the issues identified.

Â Â Â Â Â  (3) Upon receipt of notice under subsection (1) of this section, the technical review team activated under ORS 517.963 shall determine the specific methodologies to be applied by the applicant in collecting baseline data.

Â Â Â Â Â  (4) The applicant shall collect data according to the methodology established by the permitting and cooperating agencies through the technical review team. The data collected shall be verified by the appropriate agency in accordance with procedures adopted by the agency. [1991 c.735 Â§12]

Â Â Â Â Â  517.970 [1989 c.347 Â§5; renumbered 517.725 in 1991]

Â Â Â Â Â  517.971 Consolidated application. Each applicant for a permit to operate a chemical process mining operation shall submit a consolidated application to the State Department of Geology and Mineral Industries. The department and the permitting and cooperating agencies shall not begin deliberating on whether to issue a permit until the department receives an application fee and a complete consolidated application that includes but is not limited to:

Â Â Â Â Â  (1) Name and location of the proposed facility.

Â Â Â Â Â  (2) Name, mailing address and phone number of the applicant and a registered agent for the applicant.

Â Â Â Â Â  (3) The legal structure of the applicant as filed in the business registry with the Secretary of State and the legal residence of the applicant.

Â Â Â Â Â  (4) Mineral and surface ownership status of the proposed facility.

Â Â Â Â Â  (5) Baseline data, including but not limited to environmental, socioeconomic, historical, archaeological conditions, land use designations and special use designations in the area of the state in which the proposed chemical process mining operation is located.

Â Â Â Â Â  (6) Appropriate maps, aerial photos, cross-sections, plans and documentation.

Â Â Â Â Â  (7) A proposed:

Â Â Â Â Â  (a) Mine plan;

Â Â Â Â Â  (b) Processing plan;

Â Â Â Â Â  (c) Water budget;

Â Â Â Â Â  (d) Fish and wildlife protection and mitigation plan;

Â Â Â Â Â  (e) Operational monitoring and reporting plan;

Â Â Â Â Â  (f) Reclamation and closure plan;

Â Â Â Â Â  (g) Plan for controlling water runoff and run on;

Â Â Â Â Â  (h) Operating plan;

Â Â Â Â Â  (i) Solid and hazardous waste management plan;

Â Â Â Â Â  (j) Plan for transporting and storing toxic chemicals;

Â Â Â Â Â  (k) Employee training plan as required by agency rule;

Â Â Â Â Â  (L) Seasonal or short term closure plan;

Â Â Â Â Â  (m) Spill prevention and credible accident contingency plan;

Â Â Â Â Â  (n) Post-closure monitoring and reporting plan; and

Â Â Â Â Â  (o) Identification of special natural areas, including but not limited to areas designated as areas of critical environmental concern, research natural areas, outstanding natural areas and areas designated by the Oregon Natural Heritage Plan, as defined in state rules and federal regulations.

Â Â Â Â Â  (8) All information required by the permitting agencies to determine whether to issue or deny the following permits as applicable to the proposed operation:

Â Â Â Â Â  (a) Surface mining operating permits required under ORS 517.790 and 517.915;

Â Â Â Â Â  (b) Fill and removal permits required under ORS 196.600 to 196.905;

Â Â Â Â Â  (c) Permits to appropriate surface water or ground water under ORS 537.130 and 537.615, to store water under ORS 537.400 and impoundment structure approval under ORS 540.350 to 540.390;

Â Â Â Â Â  (d) National Pollutant Discharge Elimination System permit under ORS 468B.050;

Â Â Â Â Â  (e) Water pollution control facility permit under ORS 468B.050;

Â Â Â Â Â  (f) Air contaminant discharge permit under ORS 468A.040 to 468A.060;

Â Â Â Â Â  (g) Solid waste disposal permit under ORS 459.205;

Â Â Â Â Â  (h) Permit for use of power driven machinery on forestland under ORS 477.625;

Â Â Â Â Â  (i) Permit for placing explosives or harmful substances in waters of the state under ORS 509.140;

Â Â Â Â Â  (j) Hazardous waste storage permit under ORS 466.005 to 466.385;

Â Â Â Â Â  (k) Local land use permits; and

Â Â Â Â Â  (L) Any other state permit required for the proposed chemical process mining operation.

Â Â Â Â Â  (9) All other information required by the department, a permitting agency, a cooperating agency or the technical review team. [1991 c.735 Â§13; 1995 c.605 Â§3]

Â Â Â Â Â  517.972 [1989 c.347 Â§7; renumbered 517.730 in 1991]

Â Â Â Â Â  517.973 Fees; payment of expenses of department and permitting and cooperating agencies. (1) In addition to any permit fee required by any other permitting agency, each consolidated application under ORS 517.971 shall be accompanied by an initial fee established by the State Geologist in an amount not to exceed $606.

Â Â Â Â Â  (2)(a) Annually on the anniversary date of the issuance of each such operating permit, each holder of an operating permit shall pay to the State Department of Geology and Mineral Industries a fee established by the State Geologist in an amount not less than $456.

Â Â Â Â Â  (b) In addition to the fee prescribed in paragraph (a) of this subsection, the department may charge an additional amount not to exceed $200 for inspections made at sites:

Â Â Â Â Â  (A) Where surface mining was conducted without the permit required by ORS 517.790;

Â Â Â Â Â  (B) Where surface mining has been abandoned; or

Â Â Â Â Â  (C) Where surface mining was conducted in an area not described in the surface mining permit.

Â Â Â Â Â  (3) Subject to the provisions of subsection (5) of this section, the applicant shall pay all expenses incurred by the department and the permitting and cooperating agencies related to the consolidated application process under ORS 517.952 to 517.989. These expenses may include legal expenses, expenses incurred in processing and evaluating the consolidated application, issuing a permit or final order and expenses of hiring a third party contractor under ORS 517.979 and 517.980.

Â Â Â Â Â  (4) Every applicant submitting a consolidated application under ORS 517.952 to 517.989 shall submit the fee required under subsection (1) of this section to the department at the same time as the consolidated application is filed under ORS 517.971. To the extent possible, the full cost of the process set forth in ORS 517.952 to 517.989 shall be paid from the application fee paid under this section. However, if such costs exceed the fee, the applicant shall pay any excess costs shown in an itemized statement prepared by the department. In no event shall the department and permitting and cooperating agencies incur evaluation expenses in excess of 110 percent of the fee initially paid unless the department provides prior notification to the applicant and a detailed projected budget the department believes necessary to complete the process or a portion of the process under ORS 517.952 to 517.989. If the costs are less than the fee paid, the excess shall be refunded to the applicant.

Â Â Â Â Â  (5) All expenses incurred by the department and the permitting and cooperating agencies under ORS 517.952 to 517.989 that are charged to or allocated to the fee paid by an applicant shall be necessary, just and reasonable. Upon request, the department shall provide a detailed justification for all charges to the applicant. [1991 c.735 Â§13a]

Â Â Â Â Â  517.974 [1989 c.347 Â§9; renumbered 517.735 in 1991]

Â Â Â Â Â  517.975 Distribution of completed consolidated application; notice of receipt of application. Upon receipt of a completed consolidated application, the State Department of Geology and Mineral Industries shall:

Â Â Â Â Â  (1) Provide copies of the application to each affected local government, permitting agency, cooperating agency or federal agency.

Â Â Â Â Â  (2) Provide notice of the receipt of the consolidated application in accordance with ORS 517.959. The notice shall include information about the opportunity for submitting written comments on the application and about the public hearing conducted as required under ORS 517.977. [1991 c.735 Â§14]

Â Â Â Â Â  517.976 [1989 c.347 Â§16; renumbered 517.740 in 1991]

Â Â Â Â Â  517.977 Preparation of draft permits; public hearing; determination of completeness of consolidated application. (1) When all members of the technical review team concur that the permitting agencies and the cooperating agencies are ready to begin preparing draft permits, the State Department of Geology and Mineral Industries shall conduct a public hearing and accept written comments on whether the information contained in the consolidated application is complete and sufficient to allow the permitting agencies to determine whether to issue a permit. The date and location of the public hearing and the period allowed for written comment shall be established by the department. Notice of the public hearing and comment period shall be given in accordance with ORS 517.959.

Â Â Â Â Â  (2) At the conclusion of the public hearing and comment period under subsection (1) of this section and within 90 days after the State Department of Geology and Mineral Industries receives a consolidated application for a chemical process mining operation, the department, in conjunction with all permitting and cooperating agencies, shall make a determination of whether the application is complete. On the basis of the determination the department shall either:

Â Â Â Â Â  (a) If the permitting and cooperating agencies determine that the consolidated application is complete, issue a notice to proceed with the permitting process and the preparation of draft permits; or

Â Â Â Â Â  (b) If the permitting and cooperating agencies determine that additional information is necessary, notify the applicant of the additional information that is required.

Â Â Â Â Â  (3) If the permitting and cooperating agencies do not require the applicant to provide additional information as suggested at the public hearing or comment period under subsection (1) of this section, the agencies shall prepare a written response explaining why the additional information is not being requested from the applicant.

Â Â Â Â Â  (4) Upon receipt of any additional information requested, the State Department of Geology and Mineral Industries shall accept public comments related to the additional information for a period of two weeks. Except as provided in ORS 517.978, the department shall not conduct additional public hearings. [1991 c.735 Â§15]

Â Â Â Â Â  517.978 Review of application; additional information. (1) After the State Department of Geology and Mineral Industries issues a notice to proceed, the consolidated application shall be considered complete unless:

Â Â Â Â Â  (a) New information is available that could not have been presented at the time of the completeness hearing; or

Â Â Â Â Â  (b) Additional information is necessary to allow the permitting or cooperating agencies to make a determination regarding whether to issue or deny a permit or to issue the permit with conditions attached.

Â Â Â Â Â  (2) The permitting and cooperating agencies may continue to review an application while in the process of requesting additional information. However, the department shall conduct an additional public hearing under ORS 517.977 if the agencies determine that additional information is significant to the issuance or denial of a permit. [1991 c.735 Â§16]

Â Â Â Â Â  517.979 Environmental evaluation; review of baseline data; payment of costs of third party contractor. (1) The State Department of Geology and Mineral Industries shall direct staff or shall hire a third party contractor to:

Â Â Â Â Â  (a) Prepare an environmental evaluation;

Â Â Â Â Â  (b) Review baseline data submitted by the applicant; and

Â Â Â Â Â  (c) Review application material if a permitting agency or a cooperating agency lacks the expertise.

Â Â Â Â Â  (2) The applicant shall pay costs of hiring a third party contractor. If the applicant shows cause why a particular third party contractor should not be allowed to perform a function under subsection (1) of this section, the department shall hire an alternate contractor.

Â Â Â Â Â  (3) The contents of the environmental evaluation under subsection (1) of this section shall include:

Â Â Â Â Â  (a) An analysis of the reasonably foreseeable impacts of an activity including catastrophic consequences even if the probability of occurrence is low, if the analysis is supported by credible scientific evidence, is not based on pure conjecture and is within the rule of reason.

Â Â Â Â Â  (b) An assessment of the total cumulative impact on the environment that results from the incremental impact of an action when added with other past, present and reasonably foreseeable future actions, regardless of the agency or persons that undertake the other action, or whether the actions are on private, state or federal land. To the extent possible, the department shall enter into a memorandum of agreement with federal agencies to insure that information required by the state in evaluating the cumulative impact of a proposed chemical process mine may be used by the applicant to satisfy federal requirements for such an assessment.

Â Â Â Â Â  (c) A review and analysis of alternatives analyzed by the applicant or a contractor hired by the applicant that:

Â Â Â Â Â  (A) Rigorously explores and objectively evaluates all reasonable alternatives and briefly discusses alternatives that were eliminated and the reasons the alternatives were eliminated;

Â Â Â Â Â  (B) Treats each alternative, including the proposed action, in detail so that the permitting agencies, cooperating agencies and the public may evaluate the comparative merits of the alternatives; and

Â Â Â Â Â  (C) Identifies all alternatives within the authority of each permitting or cooperating agency.

Â Â Â Â Â  (4) Upon completion of the environmental evaluation, the State Department of Geology and Mineral Industries shall provide notice in accordance with ORS 517.959. The notice shall state that the environmental evaluation is complete and that the persons may respond with written comments for a period of two weeks after the notice is given. [1991 c.735 Â§17]

Â Â Â Â Â  517.980 Socioeconomic impact analysis. Concurrent with the development of the environmental evaluation, the State Department of Geology and Mineral Industries shall direct staff or hire a third party contractor to prepare a socioeconomic impact analysis for the use of the applicant, local government and affected agencies. [1991 c.735 Â§18]

Â Â Â Â Â  517.981 Draft permit and permit conditions; denial of permit; time limits; public hearing on draft permit. (1) Within 225 days after receiving the completed consolidated application and the environmental evaluation conducted under ORS 517.979, each permitting agency shall provide its draft permit and permit conditions or its denial document to the State Department of Geology and Mineral Industries. If a permitting agency includes in its draft permit a condition that is inconsistent with the environmental evaluation conducted pursuant to ORS 517.979, the agency shall include with its draft permit a written explanation of the condition setting forth the findings of the agency that support the condition. The State Department of Geology and Mineral Industries shall assure that the conditions imposed on the permits by the cooperating agencies do not conflict. If the department finds a conflict exists, the technical review team shall resolve the conflict.

Â Â Â Â Â  (2) Within 15 days after receiving all draft permits and the completion of its draft operating permit, the State Department of Geology and Mineral Industries shall issue notice of an opportunity for public comment and a consolidated public hearing on all draft permits. The public hearing shall occur not sooner than 45 days after the department issues the notice. The notice shall be issued in accordance with ORS 517.959. [1991 c.735 Â§19]

Â Â Â Â Â  517.982 Final permits; permit conditions submitted by cooperating agencies. (1) Based on information received at the consolidated public hearing, from persons submitting written comments, commenting agencies and the review of the affected agencies, each permitting agency shall, within 45 days after the consolidated public hearing under ORS 517.981 or within the time period required by any applicable federal law, whichever is sooner, approve, deny or modify the agencyÂs permit with conditions necessary to assure that the chemical process mining operation allowed under a permit complies with the standards and requirements applicable to the permit.

Â Â Â Â Â  (2) Each cooperating agency shall develop permit conditions within the expertise and authority of the cooperating agency and submit the permit conditions to the State Department of Geology and Mineral Industries to be included as conditions on the departmentÂs permit. The department shall not issue a permit until each cooperating agency has submitted a written concurrence with the terms and conditions of the permit as such pertain to the statutory responsibility of each cooperating agency.

Â Â Â Â Â  (3) Upon completion of the permits, the department shall issue a notice in accordance with ORS 517.959 to notify interested persons that the final permits are issued. [1991 c.735 Â§20]

Â Â Â Â Â  517.983 Consolidated contested case hearing; judicial review; stay of permit. (1) The applicant or any person who appeared before a permitting agency at the consolidated public hearing under ORS 517.981, either orally or in writing, regarding a permit granted or denied by the permitting agency may file with the State Geologist a written request for a consolidated contested case hearing. The request shall be filed within 30 days after the date the permit was granted or denied.

Â Â Â Â Â  (2) Upon receipt of a request under subsection (1) of this section, the State Department of Geology and Mineral Industries shall schedule a consolidated contested case hearing which shall be held not less than 60 days or more than 75 days after the notice of permit issuance under ORS 517.982. The hearing shall be conducted in accordance with the provisions applicable to contested case proceedings under ORS chapter 183. Any permit granted by a permitting agency shall be suspended until completion of the administrative hearings process.

Â Â Â Â Â  (3) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) The administrative law judge shall prepare a proposed order for each contested permit. A party may file written exceptions to the proposed order with the permitting agency. If the permitting agency determines that additional information may be included in the record, the agency shall remand the order to the appropriate administrative law judge for further consideration. After receiving exceptions and hearing argument on the exceptions, the governing body or person within the permitting agency responsible for making a final decision on a permit may adopt the proposed order or issue a new order.

Â Â Â Â Â  (5) Jurisdiction for judicial review of a permitting agencyÂs issuance or denial of a permit is conferred upon the Supreme Court. Proceedings for review shall be instituted by filing a petition in the Supreme Court. The petition shall be filed within 60 days following the date the permit is issued or denied. If the permit with prescribed conditions is approved, the filing of the petition for review shall stay the permit during the pendency of judicial review for a period of up to six months from the date the petition for review is filed. The Supreme Court may extend the stay beyond the six-month period upon written request and a showing by the petitioner that the activities under the permit could result in irreparable harm to the site. Except as otherwise provided in this subsection, the review by the Supreme Court shall be as provided in ORS 183.482. The Supreme Court shall give priority on its docket to such a petition for review.

Â Â Â Â Â  (6) When only the applicant files a petition for judicial review, the six-month stay imposed under subsection (5) of this section may be removed by the permitting agency upon written request within 60 days after the filing of the petition and a showing by the applicant to support a finding by the permitting agency that proceeding with any or all activities under the permit will not result in irreparable harm to the site. In making such findings the permitting agency may require an additional bond or alternative security to be filed with the State Department of Geology and Mineral Industries as provided in ORS 517.987. The bond shall be in an amount the permitting agency determines necessary to assure complete restoration of the site if the petitioner elects not to complete the project following judicial review. Agency denial of the request to remove the stay is subject to review by the Supreme Court under such rules as the Supreme Court may establish. [1991 c.735 Â§21; 1999 c.849 Â§Â§104a,104c; 2003 c.75 Â§44]

Â Â Â Â Â  517.984 Modification of permit; project coordinating committee. (1) The operator, the State Department of Geology and Mineral Industries, any other permitting agency or a cooperating agency may request modification of a permit issued under the process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (2) If a permitting agency is requested to make a permit modification that the permitting agency or a cooperating agency finds is a significant permit modification under the provisions of ORS 517.952 to 517.989, the agency shall notify the State Department of Geology and Mineral Industries. The department shall coordinate the organization of a project coordinating committee. The project coordinating committee shall review the proposed modification and determine those portions of ORS 517.952 to 517.989 with which the applicant must comply. The decision of the project review committee shall be:

Â Â Â Â Â  (a) Limited to those portions of the chemical process mine operation to be modified; and

Â Â Â Â Â  (b) Consistent with public participation as set forth in ORS 517.952 to 517.989. [1991 c.735 Â§22; 2007 c.318 Â§26]

Â Â Â Â Â  517.985 Rulemaking. In accordance with applicable provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries shall adopt rules necessary to implement the provisions of ORS 517.952 to 517.989. The rules shall include but need not be limited to:

Â Â Â Â Â  (1) The information required to be submitted in a notice of intent;

Â Â Â Â Â  (2) The fee that the department may collect from a person requesting inclusion on the master list under ORS 517.959; and

Â Â Â Â Â  (3) The form and content of the consolidated application. [1991 c.735 Â§23]

Â Â Â Â Â  517.986 Time limit for final action on permit subject to consolidated application process. Notwithstanding any other provision of law, the State Department of Geology and Mineral Industries and any other permitting agency shall take final action to issue or deny a permit subject to the consolidated application process set forth in ORS 517.952 to 517.989 within one year after issuance of a notice to proceed under ORS 517.977. However, with the concurrence of the applicant, the processing of the application may be suspended for a period of time to allow the applicant to resolve issues having a bearing on, or necessary to any permitting agencyÂs decision or the departmentÂs decision on whether to issue or deny a permit. [1991 c.735 Â§24]

Â Â Â Â Â  517.987 Reclamation bond or security; annual assessment of cost of reclamation; lien; release of security; post-reclamation security. (1) At the time of submitting a consolidated application under ORS 517.971, the applicant shall estimate the total cost of reclamation consistent with the standards imposed under ORS 517.702 to 517.989. Using the reclamation estimate and a credible accident analysis as a guide, the State Department of Geology and Mineral Industries shall make an initial determination as to the amount of the reclamation bond necessary to protect human health and the environment. The department shall distribute a bond proposal to all permitting and cooperating agencies. The amount of the bond that the department may require to cover the actual cost of reclamation shall not be limited.

Â Â Â Â Â  (2) The reclamation bond or alternative security acceptable to the department shall be posted before the start of mining operations. The bond shall be issued by a bonding company licensed to operate in
Oregon
. A mining operation may not satisfy the requirements for a bond through self-insurance.

Â Â Â Â Â  (3) The department shall assess annually the overall cost of reclamation. If changes in the operation or modifications to a permit cause the cost of reclamation to exceed the amount of the reclamation bond currently held by the state, the operator shall post an additional bond for the difference. All reclamation calculations shall be approved by the department. Incremental surety increases shall be provided for, with the level of surety being consistent with the degree and forms of surface disturbance anticipated within a time period specified by the department. When the actual surface area to be disturbed approaches the level expected by the department, the operator shall notify the department sufficiently in advance of reaching the acreage limit specified to allow for a review of surety requirements and posting of additional surety by the operator prior to exceeding the acreage limit set by the department.

Â Â Â Â Â  (4) If reclamation costs will exceed the posted bond and the operator does not increase the bond amount, the department and other permitting agencies shall suspend all permits until the operator posts the additional bond security.

Â Â Â Â Â  (5) The department may seek a lien against the assets of the operator to cover the cost of reclamation if the bond posted is insufficient. The amount of the lien shall be the amount of the costs incurred by the department to complete reclamation. All current operating permits of the operator shall be suspended and the department shall deny immediately all pending applications of the operator to conduct mining operations.

Â Â Â Â Â  (6)(a) The operator shall submit to the department a written request for the release of its reclamation bond. If the operator has conducted concurrent reclamation, the operator shall submit an application for bond reduction which estimates the percentage of reclamation done to date and the corresponding percentage of reclamation funds that the operator believes should be returned. A bond release or reduction request shall state in unambiguous terms all measures taken to reclaim the site and any problem or potential problems that may inhibit reclamation in accordance with permit requirements.

Â Â Â Â Â  (b) The department shall distribute the request to each permitting or cooperating agency, to members of the public who participated in the consolidated application under ORS 517.952 to 517.989, and to any person who requests notification. In addition, the department shall publish a notice as provided in ORS 517.959 announcing receipt of a request for bond release or bond reduction.

Â Â Â Â Â  (c) No sooner than 60 days after distributing the request and providing notice of the receipt of the request, the department shall conduct an informal public hearing to determine whether to allow the bond release or bond reduction.

Â Â Â Â Â  (7) The department may require security or an annuity for post-reclamation monitoring and care to be paid before the final bond release. The security or annuity shall be sufficient to cover long-term site care and monitoring needs. The department shall determine the amount of the proposed security or annuity and distribute a proposal to all permitting and cooperating agencies. [1991 c.735 Â§24a; 2007 c.318 Â§27]

Â Â Â Â Â  517.988 Permit conditions by State Department of Fish and Wildlife; violations of State Department of Fish and Wildlife conditions. (1) The State Department of Fish and Wildlife shall develop conditions for the protection of fish and wildlife resources that shall be included in any permit issued by the State Department of Geology and Mineral Industries under the process established under ORS 517.952 to 517.989.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife shall have the right of ingress and egress to and from a chemical process mine operating under a permit that includes conditions imposed pursuant to subsection (1) of this section, doing no unnecessary injury to the property of the mine operator, to determine whether the operator is complying with such conditions. If the State Department of Fish and Wildlife determines that a violation has occurred, the State Department of Fish and Wildlife shall inform the State Department of Geology and Mineral Industries of the violation and the State Department of Geology and Mineral Industries shall cooperate with the State Department of Fish and Wildlife to take appropriate enforcement action.

Â Â Â Â Â  (3) As used in this section Âchemical process mineÂ has the meaning given in ORS 517.952. [1991 c.735 Â§24b]

Â Â Â Â Â  Note: 517.988 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 517 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  517.989 Statutes and rules applicable to consolidated application. (1) Except as provided in subsections (2) and (3) of this section, the State Department of Geology and Mineral Industries and all permitting and commenting agencies shall review and take action on a consolidated application in accordance with statutes and rules in effect at the time the notice of intent to submit an application is filed under ORS 517.961.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to a consolidated application if:

Â Â Â Â Â  (a) An applicant is responsible for unreasonable delays in the processing of the application or fails to make a good faith effort to comply with all requirements for issuance of the permit;

Â Â Â Â Â  (b) Application of a statute or rule is required under federal law or is a requirement for the state to maintain approval of or delegation of administration of a federal program; or

Â Â Â Â Â  (c) The department, or a permitting agency or commenting agency, finds that application of a rule is necessary to protect the public from a serious threat to human health or safety.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to rules adopted by the Environmental Quality Commission on or before January 1, 1995. [1995 c.503 Â§2]

PENALTIES

Â Â Â Â Â  517.990 Criminal penalties. (1) A person who conducts a surface mining operation without a valid operating permit as required by ORS 517.750 to 517.901 commits a Class A violation.

Â Â Â Â Â  (2) Subject to ORS 153.022, violation of any provision of ORS 517.750 to 517.901, or any rules promulgated pursuant thereto, or of any conditions of an operating permit is a Class A violation.

Â Â Â Â Â  (3) Subject to ORS 153.022, violation of ORS 517.910 to 517.951, or any rules promulgated pursuant thereto, or of any conditions of an operating permit for a nonaggregate surface mining operation is punishable, upon conviction, by a fine of not more than $10,000.

Â Â Â Â Â  (4) Notwithstanding any other provision of the law, a person who conducts a nonaggregate surface mining operation without a valid operating permit as required by ORS 517.910 to 517.951 shall be punished, upon conviction, by a fine of not more than $10,000.

Â Â Â Â Â  (5) A person commits a violation subject to a fine of not more than $10,000 if the person knowingly or recklessly causes substantial harm to human health or the environment while:

Â Â Â Â Â  (a) Conducting a surface mining operation without a valid operating permit as required by ORS 517.750 to 517.901 or 517.905 to 517.951; or

Â Â Â Â Â  (b) Violating an operating permit, a reclamation plan, a provision of this chapter or any rule adopted by the State Department of Geology and Mineral Industries to carry out the provisions of this chapter.

Â Â Â Â Â  (6) For purposes of this section, Âsubstantial harm to human health or the environmentÂ means:

Â Â Â Â Â  (a) Physical injury, as defined in ORS 161.015, or risk of serious physical injury, as defined in ORS 161.015, to humans; or

Â Â Â Â Â  (b) Substantial damage to wildlife, plants, aquatic and marine life, habitat or stream buffers. [Amended by 1953 c.188 Â§2; subsection (3) enacted as 1957 c.580 Â§11; 1971 c.743 Â§398; subsection (4) enacted as 1971 c.719 Â§18; subsections (5) and (6) enacted as 1981 c.622 Â§14; 1985 c.292 Â§1; 1987 c.260 Â§4; 1993 c.742 Â§115; 1999 c.1051 Â§196; 2007 c.318 Â§13]

Â Â Â Â Â  517.992 Civil penalties; rules. (1) In addition to any other sanction authorized by law, the governing board of the State Department of Geology and Mineral Industries may impose a civil penalty of not less than $200 per day and not more than $50,000 per day for any violation of ORS 517.702 to 517.989 related to a chemical process mine, of any rules adopted under those provisions related to a chemical process mine, of any orders issued under those provisions related to a chemical process mine or of any conditions of a permit issued under those provisions related to a chemical process mine. A penalty may be imposed under this section without regard to whether the violation occurs on property covered by a permit issued under ORS 517.702 to 517.989.

Â Â Â Â Â  (2)(a) In addition to any other sanction authorized by law, and subject to the limitations of paragraph (b) of this subsection, the governing board of the State Department of Geology and Mineral Industries may impose a civil penalty of not more than $10,000 per day for any violation of ORS 517.702 to 517.740, 517.750 to 517.901 and 517.905 to 517.951 not related to a chemical process mine, of any rules adopted under those provisions not related to a chemical process mine, of any orders issued under those provisions not related to a chemical process mine or of any conditions of a permit issued under those provisions not related to a chemical process mine.

Â Â Â Â Â  (b) A penalty may be imposed under this subsection only if a landowner or operator fails to complete erosion stabilization as required by ORS 517.775 or board rules adopted to implement that section, if the operator has failed to comply with an order issued under ORS 517.860 or 517.880, if the operation is being conducted in violation of conditions imposed on an operating permit or reclamation plan pursuant to ORS 517.835 or if the operation is being conducted:

Â Â Â Â Â  (A) Without a permit;

Â Â Â Â Â  (B) Outside the permit boundary; or

Â Â Â Â Â  (C) Outside a permit condition regarding boundaries, setbacks, buffers or the placement of surface mining refuse.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed in the manner provided by ORS 183.745.

Â Â Â Â Â  (4) Failure to pay a civil penalty that has become final under this section shall be grounds for revocation of any permit issued under ORS 517.702 to 517.989 to the person against whom the penalty has been assessed.

Â Â Â Â Â  (5) Any civil penalty received by the State Treasurer under this section shall be deposited in the General Fund to the credit of the Geology and Mineral Industries Account and is continuously appropriated to the State Department of Geology and Mineral Industries to the extent necessary for the administration and enforcement of the laws, rules and orders under which the penalty was assessed.

Â Â Â Â Â  (6) A reclamation fund shall be established into which funds not used as described in subsection (5) of this section shall be deposited. This money shall be used by the State Department of Geology and Mineral Industries for the purpose of the reclamation of abandoned mine and drill sites.

Â Â Â Â Â  (7) When a single incident violates statutes, rules, board orders or permit conditions administered by more than one agency, the department shall coordinate with the other agencies having civil penalty authority before imposing a civil penalty.

Â Â Â Â Â  (8) In implementing this section, the department shall adopt rules that provide civil penalties that are commensurate with the severity of violations.

Â Â Â Â Â  (9) A civil penalty may be imposed against the board of directors and high managerial agents of a corporation if those persons engage in, authorize, solicit, request, command or knowingly tolerate the conduct for which the penalty is to be imposed. As used in this subsection, ÂagentÂ and Âhigh managerial agentÂ have the meanings given those terms in ORS 161.170. [1991 c.735 Â§24c; 1993 c.341 Â§1; 1997 c.183 Â§4; 2001 c.262 Â§1; 2003 c.470 Â§3; 2007 c.318 Â§14]

_______________

CHAPTERS 518 AND 519

[Reserved for expansion]



Chapter 520

Chapter 520 Â Conservation of Gas and Oil

2007 EDITION

CONSERVATION OF GAS AND OIL

MINERAL RESOURCES

GENERAL PROVISIONS

520.005Â Â Â Â  Definitions

520.017Â Â Â Â  Fees; rules; disposition of fees

520.025Â Â Â Â  Permit for drilling well or using well; extension; annual report; grounds for granting or denying permit

520.027Â Â Â Â  Information holes; holes drilled as part of seismic program; trade secrets

520.035Â Â Â Â  Waste of oil or gas prohibited

520.045Â Â Â Â  Determination of waste of oil or gas

520.055Â Â Â Â  General jurisdiction and authority of board; tidal lands; rules

520.095Â Â Â Â  Rules and orders; bond

520.097Â Â Â Â  Abandonment or completion of well; well logs and records; trade secrets

520.125Â Â Â Â  Authority of board to summon witnesses and require production of evidence

520.145Â Â Â Â  Judicial review of board or department actions

520.155Â Â Â Â  Records, accounts, reports and writings not to be falsified, altered, destroyed or removed from state

520.165Â Â Â Â  Aiding or abetting in violation of chapter prohibited

520.175Â Â Â Â  Injunctions to restrain violation or threatened violation of chapter

SPACING UNITS

520.210Â Â Â Â  Establishment of spacing units for pool or field; purpose; scope; effect

520.220Â Â Â Â  Integrating interests or tracts within spacing unit

UNIT OPERATIONS

520.230Â Â Â Â  Approved agreement for cooperative or unit development of pool not to be construed as violating certain regulatory laws

520.240Â Â Â Â  Voluntary unitization of operations by lessees of tidal or submersible lands; Department of State LandsÂ function

520.260Â Â Â Â  Hearing to determine need for unitization of operations; required findings; order

520.270Â Â Â Â  Plan for unit operations

520.280Â Â Â Â  Allocation of production under plan; ownership

520.290Â Â Â Â  When unitization order to become effective; supplemental hearings

520.300Â Â Â Â  Amending unitization order

520.310Â Â Â Â  Unitization of area including area previously unitized; partial unitization of pool

520.320Â Â Â Â  Unitization order does not terminate prior agreements or affect oil and gas rights; acquisition of property during unit operations

520.330Â Â Â Â  Effect of operations in unit area

UNDERGROUND RESERVOIRS

520.340Â Â Â Â  Legislative findings

520.350Â Â Â Â  Property rights in underground reservoirs for natural gas storage

PENALTIES

520.991Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  520.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCondensateÂ means liquid hydrocarbons that were originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (2) ÂFieldÂ means the general area underlaid by one or more pools.

Â Â Â Â Â  (3) ÂGasÂ means all natural gas and all other fluid hydrocarbons not defined as oil in subsection (5) of this section, including condensate originally in the gaseous phase in the reservoir.

Â Â Â Â Â  (4) ÂInformation holeÂ means a hole drilled for information purposes only, including but not limited to core holes, stratigraphic holes or other test holes.

Â Â Â Â Â  (5) ÂOilÂ means crude petroleum oil and all other hydrocarbons, regardless of gravity, that are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

Â Â Â Â Â  (6) ÂPersonÂ means any natural person, partnership, corporation, association, receiver, trustee, guardian, fiduciary, executor, administrator, representative of any kind, or the State of
Oregon
and any public body as defined in ORS 174.109.

Â Â Â Â Â  (7) ÂPoolÂ means an underground reservoir containing a common accumulation of oil and natural gas. A zone of a structure that is completely separated from any other zone in the same structure is a pool.

Â Â Â Â Â  (8) ÂOwnerÂ means a person who has the right to drill into and to produce from any pool and to appropriate the oil or gas produced therefrom either for others, for the person or for the person and others.

Â Â Â Â Â  (9) ÂProtect correlative rightsÂ means that the action or regulation by the board affords a reasonable opportunity to each person entitled thereto to recover or receive the oil or gas in the tract or tracts of the person or the equivalent thereof, without being required to drill unnecessary wells or to incur other unnecessary expense to recover or receive such oil or gas or its equivalent.

Â Â Â Â Â  (10) ÂSeismic programÂ means the collection of seismic exploration data through a continuous field operation.

Â Â Â Â Â  (11) ÂSidetrackÂ means to reenter a well from the wellÂs surface location with drilling equipment for the purpose of deviating from the existing well bore to achieve production from an alternate zone or bottom hole location, or to remedy an engineering problem encountered in the existing well bore.

Â Â Â Â Â  (12) ÂUnit areaÂ means one or more pools or parts thereof under unit operation pursuant to ORS 520.260 to 520.330 and 520.230 (2).

Â Â Â Â Â  (13) ÂUnderground reservoirÂ means any subsurface sand, strata, formation, aquifer, cavern or void whether natural or artificially created, suitable for the injection and storage of natural gas therein and the withdrawal of natural gas therefrom, but excluding a pool.

Â Â Â Â Â  (14) ÂUnderground storageÂ means the process of injecting and storing natural gas within and withdrawing natural gas from an underground reservoir.

Â Â Â Â Â  (15) ÂWaste of oil or gasÂ means:

Â Â Â Â Â  (a) The inefficient, excessive or improper use or dissipation of reservoir energy of any pool, or the locating, spacing, drilling, equipping, operating or producing of any oil well or gas well in a manner that results or may result in reducing the quantity of oil or gas ultimately recoverable from any pool; or

Â Â Â Â Â  (b) The inefficient storing of oil and the locating, spacing, drilling, equipping, operating or producing of oil wells or gas wells in a manner that causes or may cause unnecessary or excessive surface loss or destruction of oil or gas.

Â Â Â Â Â  (16)(a) ÂWellÂ means a well drilled for the purpose of producing or storing oil or gas or other gaseous substances, reservoir pressure maintenance, disposal of produced fluids, and injection of water as part of a water flood.

Â Â Â Â Â  (b) ÂWellÂ includes a well drilled in search of a new or undiscovered pool, or with the intent of extending the limits of a developed pool.

Â Â Â Â Â  (c) ÂWellÂ does not include an information hole or a hole drilled as part of a seismic program. [1953 c.667 Â§1; 1961 c.671 Â§15; 1973 c.276 Â§1; 1977 c.296 Â§1; 2007 c.672 Â§1]

Â Â Â Â Â  520.010 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.015 [1953 c.667 Â§2; 1999 c.59 Â§164; repealed by 2007 c.672 Â§24]

Â Â Â Â Â  520.017 Fees; rules; disposition of fees. (1) The following fees are established under this chapter:

Â Â Â Â Â  (a) The application fee for a permit to drill a well, $2,000.

Â Â Â Â Â  (b) The fee for a request to extend the period for completion of drilling, $500.

Â Â Â Â Â  (c) The fee to modify operations at a well, $1,500.

Â Â Â Â Â  (d) The fee to sidetrack a well, $500.

Â Â Â Â Â  (e) The fee to plug and abandon a well, $1,000.

Â Â Â Â Â  (f) The annual renewal fee for operation and maintenance of a well, $1,500 the first renewal year and $500 for each subsequent year.

Â Â Â Â Â  (g) The application fee for a permit to drill an information hole is to be determined by the State Department of Geology and Mineral Industries based on the estimated cost of review and approval, and the number and location of holes to be drilled. The fee may not exceed $1,000 per information hole.

Â Â Â Â Â  (h) The fee for approval of a seismic program shall be determined by the department based on the estimated cost of review and approval, but may not exceed $1,000.

Â Â Â Â Â  (2) The governing board of the State Department of Geology and Mineral Industries by rule may specify a schedule of fees for costs incurred by the department for activities related to field designation for purposes of this section.

Â Â Â Â Â  (3) All moneys received by the State Department of Geology and Mineral Industries under this section shall be paid into the State Treasury and deposited in the General Fund to the credit of the Geology and Mineral Industries Account established in ORS 516.070. [2007 c.672 Â§3]

Â Â Â Â Â  520.020 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.025 Permit for drilling well or using well; extension; annual report; grounds for granting or denying permit. (1) A person may not drill or use a well without first obtaining a permit from the State Department of Geology and Mineral Industries and posting any bond that may be required pursuant to ORS 520.095 (1). Drilling must be completed within one year from the date the permit is issued unless an extension is granted under subsection (2) of this section. When drilling has been completed, the well must be maintained under a permit until it is properly plugged and the site is reclaimed.

Â Â Â Â Â  (2) An unused permit may be extended by the department for a reasonable period upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee established under ORS 520.017.

Â Â Â Â Â  (3) A permittee maintaining or operating a well shall provide the department with an annual report on a form provided by the department. Subject to the determinations in subsection (4) of this section, a permittee shall renew the permit for a well by paying the fee established under ORS 520.017.

Â Â Â Â Â  (4)(a) If upon receipt of the application the department determines that the method and equipment to be used by the applicant in drilling or operating the well comply with applicable laws and rules, the department shall issue the permit.

Â Â Â Â Â  (b) The department may refuse to issue, refuse to renew or revoke a permit issued pursuant to this section if the department determines that methods or equipment to be used or being used in drilling or operating the well do not comply with applicable laws or rules, or that the well will not be operated and maintained or is not being operated or maintained in compliance with the permit and applicable laws or rules. [1953 c.667 Â§5; 1973 c.276 Â§2; 1977 c.296 Â§3; 1981 c.146 Â§1; 1991 c.526 Â§1; 2007 c.672 Â§4]

Â Â Â Â Â  520.027 Information holes; holes drilled as part of seismic program; trade secrets. (1) A person may not drill an information hole or a hole drilled as part of a seismic program without first applying for approval from the State Department of Geology and Mineral Industries and paying the fee established in ORS 520.017. The application must be submitted on a form provided by the department and must include all information requested by the department.

Â Â Â Â Â  (2) A person issued an approval under this section shall comply with all terms of the departmentÂs approval and any other applicable law or rule. The department may not require the person receiving approval under this section to provide information from seismic programs. The department may require the submittal of information from information holes, but the information is a trade secret under ORS 192.501 and is not subject to public disclosure under ORS 192.410 to 192.505. [2007 c.672 Â§6]

Â Â Â Â Â  520.030 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.035 Waste of oil or gas prohibited. The waste of oil or gas, as defined in ORS 520.005, is prohibited. [1953 c.667 Â§3; 2007 c.672 Â§7]

Â Â Â Â Â  520.040 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.045 Determination of waste of oil or gas. The State Department of Geology and Mineral Industries may determine whether waste of oil or gas over which it has jurisdiction exists or is imminent. In the exercise of such power the department may:

Â Â Â Â Â  (1) Collect data.

Â Â Â Â Â  (2) Make investigations and inspections.

Â Â Â Â Â  (3) Examine properties, leases, papers, books and records, including drilling records and logs.

Â Â Â Â Â  (4) Examine, check, test and gauge oil and gas wells and tanks.

Â Â Â Â Â  (5) Hold hearings.

Â Â Â Â Â  (6) Provide for the keeping of records and the making of reports.

Â Â Â Â Â  (7) Take such action as may be reasonably necessary to enforce this chapter. [1953 c.667 Â§6; 2007 c.672 Â§8]

Â Â Â Â Â  520.050 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.055 General jurisdiction and authority of board; tidal lands; rules. (1) The governing board of the State Department of Geology and Mineral Industries has jurisdiction and authority over all persons and property, including tidal submerged and submersible lands of this state under ORS 274.705 to 274.860, necessary to enforce effectively this chapter and all other laws relating to the conservation of oil and gas.

Â Â Â Â Â  (2) In addition to and not in lieu of any other powers granted under this chapter, the board may adopt rules and issue orders necessary to regulate geological, geophysical and seismic surveys on, and operations to remove sulfur from, the tidal submerged and submersible lands of this state under ORS 274.705 to 274.860. [1953 c.667 Â§4; subsection (2) enacted as 1961 c.619 Â§40; 1969 c.594 Â§57; 2007 c.672 Â§9]

Â Â Â Â Â  520.060 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.065 [1953 c.667 Â§8; renumbered 520.210]

Â Â Â Â Â  520.070 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.075 [1953 c.667 Â§9; 1961 c.671 Â§16; renumbered 520.220]

Â Â Â Â Â  520.080 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.085 [1953 c.667 Â§10; 1961 c.671 Â§17; renumbered 520.230]

Â Â Â Â Â  520.090 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.095 Rules and orders; bond. The governing board of the State Department of Geology and Mineral Industries may adopt rules and issue orders, and the department may issue orders, as may be necessary in the proper administration and enforcement of this chapter, including but not limited to rules and orders for the following purposes:

Â Â Â Â Â  (1) To require the drilling, casing and plugging of wells to be done in such a manner as to prevent the escape of oil or gas out of one stratum to another; to prevent the intrusion of water into oil or gas strata; to prevent the pollution of fresh water supplies by oil, gas or salt water; and to require reasonable bond conditioned upon compliance with applicable laws and rules and upon the performance of the duty to plug each dry or abandoned well.

Â Â Â Â Â  (2) To compel the filing of logs from wells, including electrical logs, if any are taken, drilling records, typical drill cuttings or cores, if cores are taken, with the office of the State Geologist.

Â Â Â Â Â  (3) To prevent wells from being drilled, operated and produced in such a manner as to cause injury to neighboring leases or property.

Â Â Â Â Â  (4) To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities, and to prevent the premature and irregular encroachment of water that reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

Â Â Â Â Â  (5) To require the operation of wells with efficient gas-oil ratios, and to fix ratios.

Â Â Â Â Â  (6) To prevent blowouts, caving and seepage in the same sense that conditions indicated by such terms are generally understood in the oil and gas business.

Â Â Â Â Â  (7) To prevent fires.

Â Â Â Â Â  (8) To identify the ownership of all oil and gas wells, producing leases, tanks, plants, structures and all storage equipment and facilities.

Â Â Â Â Â  (9) To regulate the stimulation and chemical treatment of wells.

Â Â Â Â Â  (10) To regulate secondary recovery methods, including the introduction of gas, air, water or other substance into producing formations.

Â Â Â Â Â  (11) To require the filing currently of information as to the volume of oil and gas, or either of them, produced and saved from the respective properties.

Â Â Â Â Â  (12) To require the protection of ground water.

Â Â Â Â Â  (13) To require the disposal of salt water and oil field waste so as not to damage land or property unnecessarily.

Â Â Â Â Â  (14) To require that wells drilled for oil or gas be logged adequately enough to identify the geologic formations penetrated by the wells.

Â Â Â Â Â  (15) To regulate the underground storage of natural gas and the drilling and operation of any wells required therefor.

Â Â Â Â Â  (16) To require the mitigation of off-site impacts of drilling and to require reclamation for subsequent beneficial use of drill sites and adjacent areas adversely affected by drilling or use of the well and the filling of sumps.

Â Â Â Â Â  (17) To require performance bonds or other forms of financial security for compliance with the requirements of this chapter and rules adopted or orders issued under this chapter.

Â Â Â Â Â  (18) To regulate exploratory wells, including stratigraphic wells and seismic program test wells, subject to the limitations in ORS 520.027.

Â Â Â Â Â  (19) To regulate geological, geophysical and seismic surveys on, and operations to remove oil, gas and sulfur from, the tidal submerged and submersible lands of this state under ORS 274.705 to 274.860. [1953 c.667 Â§7; 1961 c.671 Â§18; 1973 c.276 Â§3; 1977 c.296 Â§2; 1981 c.146 Â§2; 1989 c.365 Â§1; 2007 c.672 Â§10]

Â Â Â Â Â  520.097 Abandonment or completion of well; well logs and records; trade secrets. (1) For a period of two years from the date of abandonment or completion of a well, all well logs and records and well reports submitted to the State Department of Geology and Mineral Industries are trade secrets under ORS 192.501 and are not subject to public disclosure under ORS 192.410 to 192.505, and all drill cuttings and cores may not be disclosed to the public unless such protection is waived by the permittee or disclosure is required by a court order.

Â Â Â Â Â  (2) The department may extend the period under subsection (1) of this section up to an additional five years on the request of the permittee or the permitteeÂs successor in interest. [2007 c.672 Â§12]

Â Â Â Â Â  520.100 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.105 [1953 c.667 Â§11; 1961 c.671 Â§19; repealed by 2007 c.672 Â§24]

Â Â Â Â Â  520.110 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.115 [1953 c.667 Â§12; repealed by 2007 c.672 Â§24]

Â Â Â Â Â  520.120 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.125 Authority of board to summon witnesses and require production of evidence. (1) The governing board of the State Department of Geology and Mineral Industries may summon witnesses, administer oaths and require the production of records, books and documents for examination at any hearing or investigation conducted before the board.

Â Â Â Â Â  (2) In case of failure or refusal on the part of any person to comply with the subpoena issued by the board or in the case of the refusal of any witness to testify as to any matter regarding which the witness may lawfully be interrogated it shall be the duty of the circuit court of any county or any judge thereof, upon application of the board, to issue an order to show cause why such person should not be held for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein.

Â Â Â Â Â  (3) The board may, in any matter before the board, cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil suits in the circuit courts of this state. [1953 c.667 Â§13; 2005 c.22 Â§374; 2007 c.672 Â§13]

Â Â Â Â Â  520.130 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.135 [1953 c.667 Â§14; repealed by 2007 c.672 Â§24]

Â Â Â Â Â  520.145 Judicial review of board or department actions. Any person adversely affected by any rule adopted by the governing board of the State Department of Geology and Mineral Industries under this chapter or any order issued by the board or the State Department of Geology and Mineral Industries under this chapter may obtain judicial review thereof pursuant to ORS chapter 183. [1953 c.667 Â§15; 1961 c.671 Â§20; 1979 c.562 Â§15; 1981 c.146 Â§3; 2007 c.672 Â§14]

Â Â Â Â Â  520.155 Records, accounts, reports and writings not to be falsified, altered, destroyed or removed from state. A person may not, for the purpose of evading the provisions of this chapter or any rule adopted or order issued under this chapter, make or cause to be made any false entry or statement in a report required by this chapter or by any rule or order under this chapter, make or cause to be made any false entry in any record, account or other writing required by this chapter or by any rule or order under this chapter, omit or cause to be omitted from any such record, account or writing full, true and correct entries as required by this chapter or any rule or order under this chapter, or remove from this state or destroy, mutilate, alter or falsify any such record, account or writing. [1953 c.667 Â§16; 2007 c.672 Â§15]

Â Â Â Â Â  520.165 Aiding or abetting in violation of chapter prohibited. A person may not knowingly aid or abet any other person in the violation of any provision of this chapter or any rule adopted or order issued under this chapter. [1953 c.667 Â§17; 2007 c.672 Â§16]

Â Â Â Â Â  520.175 Injunctions to restrain violation or threatened violation of chapter. (1) Whenever it appears that any person is violating or threatening to violate any provision of this chapter or any rule adopted or order issued under this chapter, the governing board of the State Department of Geology and Mineral Industries may bring an action against such person in the circuit court of any county where the violation occurs or is threatened, to restrain such person from continuing such violation. In any such action, the court shall have jurisdiction to grant to the board, without bond or other undertaking, such temporary restraining orders or final prohibitory and mandatory injunctions as the facts may warrant, including any such orders restraining the movement or disposition of oil or gas.

Â Â Â Â Â  (2) If the board fails to bring an action to enjoin a violation or threatened violation of any provision of this chapter or any rule adopted or order issued under this chapter, within 60 days after receipt of a written request to do so by any person who is or will be adversely affected by such violation, then the person making such request may bring an action to restrain such violation or threatened violation in any court in which the board might have brought such action. The board shall be made a party defendant in such action in addition to the person or persons bringing the action and the action shall proceed and injunctive relief may be granted without bond in the same manner as if the action had been brought by the board. [1953 c.667 Â§18; 1979 c.284 Â§162; 2007 c.672 Â§17]

SPACING UNITS

Â Â Â Â Â  520.210 Establishment of spacing units for pool or field; purpose; scope; effect. (1) When necessary to prevent waste of oil or gas, to avoid the drilling of unnecessary wells or to protect correlative rights, the governing board of the State Department of Geology and Mineral Industries shall establish spacing units for a pool or field. Spacing units when established shall be of uniform size and shape for the entire pool or field, except that when found to be necessary for any of the above purposes the board is authorized to divide any pool or field into zones and establish spacing units for each zone, which units may differ in size and shape from those established in any other zone. The board may not establish spacing units for injection wells, withdrawal wells or monitoring wells drilled for the purpose of storing gas or other gaseous substances, or wells drilled for the underground disposal of fluids.

Â Â Â Â Â  (2) The size and shape of spacing units shall be such as will result in efficient and economical development of the pool or field as a whole and the size thereof may not be smaller than the maximum area that can be efficiently drained by one well.

Â Â Â Â Â  (3) An order establishing spacing units for a pool or field shall specify the size and shape of each unit and the location of each permitted well thereon in accordance with a reasonably uniform spacing plan. If an owner finds that a well drilled at the prescribed location would not produce in paying quantities or that surface conditions would substantially add to the burden or hazard of drilling such well, then the owner may apply to the department for permission to drill a well at a location other than that prescribed by such spacing order. The department shall notify adjacent mineral owners of such application and any such owner may request a hearing by the board to consider the application. If no request for a hearing is made in writing within 20 days, the department may issue an order approving the drilling site. Any order by the board or department under this section shall include in the order suitable provisions to prevent the production from the spacing unit of more than its just and equitable share of the oil and gas in the pool.

Â Â Â Â Â  (4) An order establishing spacing units for a pool or field shall cover all lands determined or believed to be underlaid by such pool or field and may be modified by the board from time to time to include additional areas determined to be underlaid by such pool or field. When necessary to prevent waste of oil or gas, to protect correlative rights or to provide for more efficient drainage, an order establishing spacing units in a pool or field may be modified by the board to increase the size of spacing units for future wells in a pool or field or any zone thereof or to permit the drilling of additional wells on a reasonably uniform plan in such pool, field or zone. [Formerly 520.065; 1981 c.146 Â§4; 2007 c.672 Â§18]

Â Â Â Â Â  520.220 Integrating interests or tracts within spacing unit. (1) When two or more separately owned tracts are embraced within a spacing unit or when there are separately owned interests in all or a part of such spacing unit, then the interested persons may integrate their tracts or interests for the development and operation of the spacing unit.

Â Â Â Â Â  (2) In the absence of voluntary integration, the governing board of the State Department of Geology and Mineral Industries, upon the application of any interested person, shall make an order integrating all tracts or interests in the spacing unit for the development and operation thereof and for the sharing of production therefrom. The board, as a part of the order establishing one or more spacing units, may prescribe the terms and conditions upon which the royalty interests in the units shall, in the absence of voluntary agreement, be deemed to be integrated without the necessity of a subsequent order integrating royalty interests. Each such integration order shall be upon terms and conditions that are just and reasonable. [Formerly 520.075]

UNIT OPERATIONS

Â Â Â Â Â  520.230 Approved agreement for cooperative or unit development of pool not to be construed as violating certain regulatory laws. (1) An agreement for the unit or cooperative development and operation of a field or pool in connection with the conduct of repressuring or pressure maintenance operations, cycling or recycling operations, including the extraction and separation of liquid hydrocarbons from natural gas in connection therewith, or any other method of operation, including water floods, is authorized and may be performed and shall not be held or construed to violate ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any of the statutes of this state relative to trusts, monopolies or contracts and combinations in restraint of trade, if such agreement is approved by the governing board of the State Department of Geology and Mineral Industries as being in the public interest, for the protection of correlative rights and reasonably necessary to increase ultimate recovery or prevent waste of oil or gas. The failure to submit such an agreement to the board for approval does not, for that reason, imply or constitute evidence that the agreement or operations conducted pursuant thereto violate ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any statute of this state now or hereafter in effect relating to trusts and monopolies.

Â Â Â Â Â  (2) An agreement for the unit or cooperative development or operation of a field, pool or part thereof may be submitted to the board for approval as being in the public interest or reasonably necessary to prevent waste or protect correlative rights. Approval by the board constitutes a complete defense to any proceeding charging violation of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or of any statute of this state now or hereafter in effect relating to trusts and monopolies on account thereof or on account of operations conducted pursuant thereto. The failure to submit such an agreement to the board for approval does not, for that reason, imply or constitute evidence that the agreement or operations conducted pursuant thereto violate ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any statute of this state now or hereafter in effect relating to trusts and monopolies. [Formerly 520.085; subsection (2) enacted as 1961 c.671 Â§13; 1963 c.69 Â§1]

Â Â Â Â Â  520.240 Voluntary unitization of operations by lessees of tidal or submersible lands; Department of State LandsÂ function. (1) For the purpose of properly conserving the natural resources of any single oil or gas pool or field, lessees under ORS 274.705 to 274.860 and their representatives may unite with each other jointly or separately, or jointly or separately with others owning or operating lands not belonging to the state, in collectively adopting and operating under a cooperative or unit plan of development or operation of the pool or field, whenever it is determined by the Department of State Lands to be necessary or advisable in the public interest.

Â Â Â Â Â  (2) The Department of State Lands may, with the consent of the holders of the leases involved, establish, alter, change and revoke any drilling and production requirements of such leases, and make such regulations with reference to such leases, with like consent on the part of the lessees, in connection with the institution and operation of any such cooperative or unit plan, as the Department of State Lands deems necessary or proper to secure the proper protection of the interests of the state. [1961 c.619 Â§33]

Â Â Â Â Â  520.260 Hearing to determine need for unitization of operations; required findings; order. (1) The governing board of the State Department of Geology and Mineral Industries upon its own motion may, and upon the application of any interested person shall, hold a hearing to consider the need for the operation as a unit of one or more pools or parts thereof in a field.

Â Â Â Â Â  (2) The board shall make an order providing for the unit operation of a pool or part thereof if it finds that:

Â Â Â Â Â  (a) Unit operation is reasonably necessary to effectively carry on pressure control, pressure maintenance or repressuring operations, cycling operations, water flooding operations, injection operations, or any combination thereof, or any other method of recovery designed to substantially increase the ultimate recovery of oil from the pool or pools; and

Â Â Â Â Â  (b) The value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting unit operations. [1961 c.671 Â§2; 2007 c.672 Â§19]

Â Â Â Â Â  520.270 Plan for unit operations. An order issued pursuant to ORS 520.260 shall be upon terms and conditions that are just and reasonable, and shall prescribe a plan for unit operations that includes the following:

Â Â Â Â Â  (1) A description of the pool or pools or parts thereof to be so operated.

Â Â Â Â Â  (2) A statement of the nature of the operations contemplated.

Â Â Â Â Â  (3) An allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost.

Â Â Â Â Â  (4) A provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operations.

Â Â Â Â Â  (5) A provision stating how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how these costs shall be paid, including a provision stating when, how and by whom the unit production allocated to an owner who does not pay the share of the cost of unit operations charged to such owner, or the interest of such owner, may be sold and the proceeds applied to the payment of such costs.

Â Â Â Â Â  (6) A provision, if necessary, for carrying or otherwise financing any person who elects to be carried or otherwise financed, allowing a reasonable interest charge for such service payable out of that personÂs share of the production.

Â Â Â Â Â  (7) A provision for the supervision and conduct of the unit operations, in respect to which each person shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of that person.

Â Â Â Â Â  (8) The time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate.

Â Â Â Â Â  (9) Additional provisions that are found appropriate for carrying on the unit operations, and for the protection of correlative rights. [1961 c.671 Â§3]

Â Â Â Â Â  520.280 Allocation of production under plan; ownership. (1) The allocation described in ORS 520.270 (3) shall be in accord with the agreement, if any, of the interested parties. If there is no such agreement, the governing board of the State Department of Geology and Mineral Industries shall determine the relative value, from evidence introduced at the hearing, of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations. The production allocated to each tract shall be the proportion that the relative value of each tract so determined bears to the relative value of all tracts in the unit area.

Â Â Â Â Â  (2) That portion of the unit production allocated to any tract, and the proceeds from the sale thereof, are the property and income of the several persons to whom, or to whose credit, they are allocated or payable under the order providing for unit operations. [1961 c.671 Â§Â§4,10]

Â Â Â Â Â  520.290 When unitization order to become effective; supplemental hearings. (1) No order of the governing board of the State Department of Geology and Mineral Industries providing for unit operations is effective until:

Â Â Â Â Â  (a) The plan for unit operations prescribed by the board under ORS 520.270 has been approved in writing by (A) those owners who, under the boardÂs order, will be required to pay at least 75 percent of the costs of the unit operation, and (B) those persons who, at the time of the order of the board, owned of record legal title to 75 percent of royalty and overriding royalty payable with respect to oil and gas produced from the pool or part thereof over the entire unit area; and

Â Â Â Â Â  (b) The board has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved.

Â Â Â Â Â  (2) If the plan for unit operations has not been approved pursuant to subsection (1) of this section at the time the order providing for unit operations is made, the board shall upon application and notice hold such supplemental hearings as are required to determine if and when the plan for unit operations has been approved. If the persons owning the percentage of interest in the unit area required by subsection (1) of this section do not approve the plan for unit operations within a period of six months after the date on which the order providing for unit operations is made, the order is ineffective and shall be revoked by the board unless the board, for good cause shown, extends the time for approval. [1961 c.671 Â§5]

Â Â Â Â Â  520.300 Amending unitization order. An order providing for unit operations may be amended by an order made by the governing board of the State Department of Geology and Mineral Industries in the same manner and subject to the same conditions as an original order providing for unit operations. However:

Â Â Â Â Â  (1) If the amendment affects only the rights and interests of the owners, the approval of the amendment by the royalty owners is not required.

Â Â Â Â Â  (2) The order of amendment may not change the percentage for the allocation of:

Â Â Â Â Â  (a) Oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in the tract; or

Â Â Â Â Â  (b) Cost as established for any separately owned tract by the original order, except with the consent of all owners in the tract. [1961 c.671 Â§6; 2007 c.672 Â§20]

Â Â Â Â Â  520.310 Unitization of area including area previously unitized; partial unitization of pool. (1) The governing board of the State Department of Geology and Mineral Industries by order may provide for the unit operation of a pool or pools or parts thereof that embrace a unit area established by a previous order of the board. The order, in providing for the allocation of unit production, shall first treat as a single tract the unit area previously established, and the portion of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in the previously established unit area in the same proportions as those specified in the previous order.

Â Â Â Â Â  (2) An order may provide for unit operations on less than the whole of a pool where the unit area is of such size and shape as may reasonably be required for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool. [1961 c.671 Â§Â§7,8; 2007 c.672 Â§21]

Â Â Â Â Â  520.320 Unitization order does not terminate prior agreements or affect oil and gas rights; acquisition of property during unit operations. (1) No division order or other contract relating to the sale or purchase of production from a separately owned tract may be terminated by the order providing for unit operations, but remains in force and applies to oil and gas allocated to that tract until terminated in accordance with the provisions thereof.

Â Â Â Â Â  (2) Except to the extent that the parties affected so agree, no order providing for unit operations results in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area.

Â Â Â Â Â  (3) All property, whether real or personal, that may be acquired in the conduct of unit operations under ORS 520.260 to 520.330 and 520.230 (2) shall be acquired for the account of the owners within the unit area, and is the property of such owners in the proportion that the expenses of unit operations are charged. [1961 c.671 Â§Â§11,12]

Â Â Â Â Â  520.330 Effect of operations in unit area. All operations, including but not limited to the commencement, drilling or operation of a well, upon any portion of the unit area, are considered for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portion of the unit production allocated to a separately owned tract in a unit area, when produced, is considered for all purposes to have been actually produced from that tract by a well drilled thereon. Operations conducted pursuant to an order of the governing board of the State Department of Geology and Mineral Industries providing for unit operations constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the board. [1961 c.671 Â§9; 2007 c.672 Â§22]

UNDERGROUND RESERVOIRS

Â Â Â Â Â  520.340 Legislative findings. The underground storage of natural gas in Oregon is found by the Legislative Assembly to be in the public interest in that the establishment of underground reservoirs of natural gas will help insure the continued, uninterrupted availability of natural gas supplies to residential, commercial and industrial consumers in Oregon during periods of peak demand and during interruptions in the normal flow of natural gas supplies. [1977 c.296 Â§5]

Â Â Â Â Â  520.350 Property rights in underground reservoirs for natural gas storage. (1) All natural gas in an underground reservoir utilized for underground storage, whether acquired by eminent domain or otherwise, shall at all times be the property of the natural gas company utilizing said underground storage, its heirs, successors, or assigns. In no event shall such gas be subject to the rights of the owner of the surface of the land under which said underground reservoir lies or of the owner of any mineral interest therein or of any person other than said natural gas company, its heirs, successors and assigns to release, produce, take, reduce to possessions, or otherwise interfere with or exercise any control thereof.

Â Â Â Â Â  (2) Any right of condemnation granted for the purposes of ORS 520.340, 772.610 to 772.625 and this section shall be without prejudice to the rights of the owner of the condemned lands or of the rights and interest therein to drill or bore through the underground reservoir in such a manner as shall protect the underground reservoir against pollution and against the escape of natural gas in a manner which complies with the orders and rules of the State Department of Geology and Mineral Industries. Such condemnation shall be without prejudice to the owners of such lands or other rights or interests therein as to all other uses thereof. The additional costs of complying with rules or orders to protect the underground shall be paid by the condemnor. [1977 c.296 Â§6]

PENALTIES

Â Â Â Â Â  520.990 [Repealed by 1953 c.667 Â§21]

Â Â Â Â Â  520.991 Penalties. Subject to ORS 153.022, violation of any provision of this chapter, any rule adopted by the governing board of the State Department of Geology and Mineral Industries under this chapter or any order issued by the board or the State Department of Geology and Mineral Industries under this chapter is punishable, upon conviction, by a fine not exceeding $2,500 or imprisonment in the county jail for a term not exceeding six months, or both. [1953 c.667 Â§19; 1999 c.1051 Â§315; 2007 c.672 Â§23]

_______________

CHAPTER 521

[Reserved for expansion]



Chapter 522

Chapter 522 Â Geothermal Resources

2007 EDITION

GEOTHERMAL RESOURCES

MINERAL RESOURCES

GENERAL PROVISIONS

522.005Â Â Â Â  Definitions

522.015Â Â Â Â  Policy

522.019Â Â Â Â  Injection of geothermal fluids; rules; water pollution control facilities permit

522.025Â Â Â Â  Application

522.035Â Â Â Â  Ownership rights

522.045Â Â Â Â  Abandoned well; jurisdiction

PROSPECT WELLS

522.055Â Â Â Â  Permit; application; fees

522.065Â Â Â Â  Circulation of application to state agencies; suggested conditions to permit; time limit for permit action

522.075Â Â Â Â  Bond or security; execution; cancellation; waiver

522.085Â Â Â Â  Report certifying completion of abandonment plan

GEOTHERMAL WELLS

522.115Â Â Â Â  Permit; application; fees

522.125Â Â Â Â  Circulation of application to state agencies; suggested conditions to permit

522.135Â Â Â Â  Permit; time limit for action; grounds for issuance; conditions; fees; construction of permit

522.145Â Â Â Â  Bond or security; execution; cancellation; waiver; rules

522.155Â Â Â Â  Liability for failure to protect ground water; standards for protection of ground and surface water; rules

522.165Â Â Â Â  Location, number or designation change; alteration of casing

522.175Â Â Â Â  Abandonment; proceedings against operator for unlawful abandonment; rules

522.195Â Â Â Â  Monthly production statement; rules

522.205Â Â Â Â  Transfer or purchase of well; notice; application; fee; notice by landowner of transfer or purchase; rules

522.215Â Â Â Â  Suspension of drilling or operation; application; terms; extension; presumption of abandonment; unlawful abandonment; notice; proceedings against operator

522.225Â Â Â Â  Notice of intent to abandon

522.235Â Â Â Â  Conditions precedent to abandonment

522.245Â Â Â Â  Department approval of abandonment; report by operator; effect of failure to comply; proceedings against operator

522.255Â Â Â Â  Resolution of conflicts between geothermal and water uses

ADMINISTRATION

522.275Â Â Â Â  Administration by State Geologist

522.305Â Â Â Â  Rules

522.315Â Â Â Â  Final order of department; delivery to operator

522.325Â Â Â Â  Compliance with final order; appeal

WELL RECORDS

522.355Â Â Â Â  Records of well; contents; drill cutting and core samples

522.365Â Â Â Â  Filing record with department; exemption from disclosure

UNITIZATION OF GEOTHERMAL RESOURCE AREA

522.405Â Â Â Â  Unitization; development of unit agreement; rules

522.415Â Â Â Â  Unit operation plan

522.425Â Â Â Â  Provisions in rule or order requiring unit operation

522.435Â Â Â Â  Rule, order to supersede previous board action

522.445Â Â Â Â  Condition to effectiveness of unitization plan and unit agreement

522.455Â Â Â Â  Rehearing on rule or order; judicial review

522.465Â Â Â Â  Appointment of unit operator

522.475Â Â Â Â  Board review of disputes over unit operation; appeal

522.485Â Â Â Â  Amendment of unitization plan

522.495Â Â Â Â  Presumptions regarding conduct of operation

522.505Â Â Â Â  Unauthorized operation in unit area prohibited; exemption

522.515Â Â Â Â  When agreement or plan held not to violate state securities or trade law

522.525Â Â Â Â  Land subject to board authority; federal lands

522.535Â Â Â Â  Fees; rules

522.545Â Â Â Â  Rulemaking authority

ENFORCEMENT

522.810Â Â Â Â  Suits to enjoin violations

522.815Â Â Â Â  Rules by board; scope; adoption; notice

PROHIBITED ACTS

522.910Â Â Â Â  Aiding in violations prohibited

522.915Â Â Â Â  False entries, omissions, destruction or removal of records or reports

PENALTIES

522.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  522.005 Definitions. As used in this chapter, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ means the governing board of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) ÂBy-productÂ means any mineral or minerals, exclusive of helium or of oil, hydrocarbon gas or other hydrocarbon substances, that are found in solution or in association with geothermal resources and that have a value of less than 75 percent of the value of the geothermal resource or are not, because of quantity, quality, or technical difficulties in extraction and production, of sufficient value to warrant extraction and production by themselves.

Â Â Â Â Â  (3) ÂCompleted geothermal wellÂ means a well producing geothermal resources for which the operator has received the departmentÂs written assurance that the manner of drilling of and producing geothermal resources from the well are satisfactory.

Â Â Â Â Â  (4) ÂCooperative agreementÂ means an agreement or plan of development and operation for the production or utilization of geothermal resources in which separate ownership units independently operate without allocation of production.

Â Â Â Â Â  (5) ÂCorrelative rightsÂ means the right of each owner in a geothermal area to obtain that ownerÂs just and equitable share of the underlying geothermal resource, or an economic equivalent of that share of the resource, produced in a manner and in an amount that does not injure the reservoir to the detriment of others.

Â Â Â Â Â  (6) ÂDepartmentÂ means the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (7) ÂDrillingÂ includes drilling, redrilling and deepening of a geothermal well.

Â Â Â Â Â  (8) ÂEnhanced recoveryÂ means the increased recovery from a reservoir achieved by artificial means or by the application of energy extrinsic to the reservoir. The artificial means include, but are not limited to, reinjection of hot brine, fluid or water into a reservoir.

Â Â Â Â Â  (9) ÂGeothermal areaÂ means any parcel of land that is, or reasonably appears to be, underlaid by geothermal resources.

Â Â Â Â Â  (10) ÂGeothermal reinjection wellÂ means any well or converted well constructed to dispose of geothermal fluids derived from geothermal resources into an underground reservoir.

Â Â Â Â Â  (11) ÂGeothermal resourcesÂ means the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or that may be extracted from, the natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, exclusive of helium or of oil, hydrocarbon gas or other hydrocarbon substances, but including, specifically:

Â Â Â Â Â  (a) All products of geothermal processes, including indigenous steam, hot water and hot brines;

Â Â Â Â Â  (b) Steam and other gases, hot water and hot brines resulting from water, gas, or other fluids artificially introduced into geothermal formations;

Â Â Â Â Â  (c) Heat or other associated energy found in geothermal formations; and

Â Â Â Â Â  (d) Any by-product derived from them.

Â Â Â Â Â  (12) ÂGeothermal wellÂ includes any excavation made for producing geothermal resources and any geothermal reinjection well.

Â Â Â Â Â  (13) ÂLandÂ means both surface and mineral rights.

Â Â Â Â Â  (14) ÂOperatorÂ means the person:

Â Â Â Â Â  (a) Who possesses the legal right to drill a geothermal well;

Â Â Â Â Â  (b) Who has obtained a drilling permit pursuant to ORS 522.135; or

Â Â Â Â Â  (c) Who possesses the legal right to operate a completed geothermal well or who has been granted the authority to operate the well by that person.

Â Â Â Â Â  (15) ÂProspect wellÂ includes any well drilled as a geophysical test well, seismic shot hole, mineral exploration drilling, core drilling or temperature gradient test well, less than 2,000 feet in depth, and drilled in prospecting for geothermal resources. ÂProspect wellÂ does not include a geothermal well.

Â Â Â Â Â  (16) ÂReservoirÂ means an aquifer or combination of aquifers or zones containing a common geothermal or ground water resource. ÂReservoirÂ includes, but is not limited to, a hot dry rock conductive system.

Â Â Â Â Â  (17) ÂRoyalty interestÂ means a right or interest in geothermal resources produced from land or in the proceeds of the first sale of those resources.

Â Â Â Â Â  (18) ÂUnit agreementÂ means an agreement or plan of development and operation developed under the provisions of ORS 273.775, 308A.050 to 308A.128, 522.015, 522.405 to 522.545, 522.815 and 522.990 and this section for the production or use of geothermal resources in separately owned interests as a single consolidated unit and that provides for the allocation of costs and benefits.

Â Â Â Â Â  (19) ÂUnit areaÂ means the area described in a unit agreement that constitutes the land subject to development under the agreement.

Â Â Â Â Â  (20) ÂUnit operatorÂ means the person designated in the unit agreement to manage and conduct the operation involving unitized land.

Â Â Â Â Â  (21) ÂUnit productionÂ means all geothermal resources produced from a unit area from the effective date of a unit agreement approved by the board under ORS 522.405.

Â Â Â Â Â  (22) ÂWasteÂ means:

Â Â Â Â Â  (a) Any physical waste, including, but not limited to, underground waste resulting from the inefficient, excessive or improper use or dissipation of reservoir energy or resulting from the location, spacing, drilling, equipping, operation or production of a geothermal resource well in such a manner that reduces or tends to reduce the ultimate economic recovery of the geothermal resources within a reservoir; and

Â Â Â Â Â  (b) Surface waste resulting from the inefficient storage of geothermal resources and the location, spacing, drilling, equipping, operation or production of a geothermal resource well in such a manner that causes or tends to cause the unnecessary or excessive surface loss or destruction of geothermal resources released from a reservoir.

Â Â Â Â Â  (23) ÂWorking interestÂ means an interest in geothermal resources or in land containing geothermal resources that is held under a lease, operating agreement, fee title or otherwise and under which, except as otherwise provided in a unit or cooperative agreement, the owner of the interest has the right to explore for, develop, produce or utilize the resources. ÂWorking interestÂ does not include a right delegated to a unit operator as such by a unit agreement. [1975 c.552 Â§3; 1979 c.163 Â§1; 1981 c.588 Â§3; 1981 c.694 Â§4; 1999 c.314 Â§74; 2005 c.22 Â§375]

Â Â Â Â Â  522.010 [1971 c.776 Â§2; 1973 c.388 Â§1; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.015 Policy. (1) The Legislative Assembly hereby finds and declares that:

Â Â Â Â Â  (a) The people of the State of
Oregon
have a direct and primary interest in the development of geothermal resources situated in this state.

Â Â Â Â Â  (b) The State of Oregon, through the State Department of Geology and Mineral Industries, shall control the drilling, redrilling and deepening of wells for the discovery and production of geothermal resources so that such wells will be constructed, operated, maintained and abandoned in the manner necessary to safeguard the life, health, property and welfare of the people of this state, to safeguard the air, water and other natural resources of this state, and to encourage the maximum economic recovery of geothermal resources therefrom.

Â Â Â Â Â  (2) It is the policy of the Legislative Assembly that this chapter be administered:

Â Â Â Â Â  (a) To prevent damage to and waste of geothermal resources;

Â Â Â Â Â  (b) To prevent interference with or damage to waters used or to be used for beneficial purposes that may result from improper drilling, operation, maintenance or abandonment of geothermal or prospect wells;

Â Â Â Â Â  (c) To supervise the drilling, operation, maintenance and abandonment of geothermal or prospect wells in a manner permitting the operator to utilize all methods known to the industry for the purpose of increasing the ultimate economic recovery of geothermal resources, that are suitable, and consistent with protection of the air, water and other natural resources of the state; and

Â Â Â Â Â  (d) To provide for the development, management and production of geothermal resources in a manner that minimizes state involvement, enhances resource recovery, prevents waste, maximizes economic development and protects correlative rights of the resource owners. [Formerly 522.050; 1981 c.588 Â§4]

Â Â Â Â Â  522.019 Injection of geothermal fluids; rules; water pollution control facilities permit. (1)(a) In order to accomplish the policy of ORS 522.015 all geothermal fluids derived from geothermal resources shall be reinjected into the same reservoir from which withdrawn unless it is determined by the State Department of Geology and Mineral Industries that these policies and the public interest require other disposal of the fluids.

Â Â Â Â Â  (b) Subject to the determination in paragraph (a) of this subsection, injection into other reservoirs or disposal by other means may be allowed by the department in specific instances where it is shown that such action is consistent with the policies cited in this section. Disposal by other means may include any secondary use of geothermal fluid after the primary use of such fluid for electrical power generation or for other direct application of the heat or other associated energy contained in such fluids or for by-product extraction. Secondary uses may include, but shall not be limited to, use of condensate resulting from electrical power plant operations for plant-cooling purposes, or use of such geothermal fluid for agricultural, commercial or industrial purposes.

Â Â Â Â Â  (2) The State Department of Geology and Mineral Industries shall adopt rules which govern the disposal by reinjection or other means of geothermal fluids derived from geothermal resources from wells of 250 or more degrees Fahrenheit bottom hole temperature or wells 2,000 or more feet deep. The rules shall include standards whereby contamination may be determined, construction standards for reinjection wells, testing procedures for identifying aquifers, standards and procedures for determining whether adjacent aquifers are being degraded by the reinjection process, guidelines for conservation of the resource, criteria for evaluating reservoirs or zones for geothermal fluid disposal and requirements for prior approval of all geothermal fluid reinjection proposals.

Â Â Â Â Â  (3) A water pollution control facilities permit shall be obtained from the Department of Environmental Quality under ORS 468B.050 before reinjection is commenced. The Department of Environmental Quality may, by agreement with the State Department of Geology and Mineral Industries, waive this requirement for reinjection into the reservoir from which the fluid came where adequate standards and tests have been adopted to insure the fluid and its residues are uncontaminated. [1979 c.163 Â§4; 1979 c.547 Â§1]

Â Â Â Â Â  522.020 [1971 c.776 Â§32; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.025 Application. (1) The provisions of this chapter relating to the location and drilling of any well for the production of geothermal resources do not apply to any wells producing geothermal resources on July 1, 1975, or wells, other than prospect wells, drilled to a depth no greater than 2,000 feet where:

Â Â Â Â Â  (a) The geothermal fluids produced are of less than 250 degrees Fahrenheit bottom hole temperature; or

Â Â Â Â Â  (b) Such fluids have been appropriated pursuant to ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) The provisions of this chapter relating to regulation of production of geothermal resources from a geothermal reservoir apply only to wells with a bottom hole temperature of at least 250 degrees Fahrenheit.

Â Â Â Â Â  (3) If the bottom hole temperature of a well that was initially at least 250 degrees Fahrenheit falls below 250 degrees Fahrenheit, the State Geologist and the Water Resources Director, after consulting with the well owner, shall determine the agency with regulatory responsibility for that specific well. This determination shall be documented in writing and shall supersede a determination made under subsection (1) or (2) of this section. [1975 c.552 Â§4; 1981 c.589 Â§1]

Â Â Â Â Â  522.035 Ownership rights. Ownership rights to geothermal resources shall be in the owner of the surface property underlain by the geothermal resources unless such rights have been otherwise reserved or conveyed. However, nothing in this section shall divest the people or the state of any rights, title or interest they may have in geothermal resources. [1975 c.552 Â§21]

Â Â Â Â Â  522.045 Abandoned well; jurisdiction. Any well drilled under authority of this chapter from which usable geothermal resources cannot be derived, or the owner or operator has no intention of deriving usable geothermal resources, shall be plugged and abandoned as provided in this chapter or, upon the operatorÂs written application to the State Department of Geology and Mineral Industries and with the concurrence and approval of the Water Resources Director, jurisdiction over the well may be transferred to the Water Resources Director and, in such case, the well shall no longer be subject to the provisions of this chapter but shall be subject to any applicable laws and rules relating to wells drilled for appropriation and use of ground waters. If an application is made to transfer jurisdiction, a copy of all logs, records, histories and descriptions shall be provided to the Water Resources Director by the applicant. [1975 c.552 Â§4e]

Â Â Â Â Â  522.050 [1971 c.776 Â§1; 1975 c.552 Â§1; renumbered 522.015]

PROSPECT WELLS

Â Â Â Â Â  522.055 Permit; application; fees. (1) No person shall engage in drilling a prospect well without first obtaining a permit issued under the authority of the State Geologist and without complying with the conditions of such permit.

Â Â Â Â Â  (2) An application to drill prospect wells shall contain such information as the State Department of Geology and Mineral Industries may require, and shall be accompanied by a nonrefundable fee set by the governing board of the department but not to exceed $250 to cover all prospect wells included within the application. A permit shall remain valid for one year from the date it is issued.

Â Â Â Â Â  (3) An unused permit may be extended by the State Geologist for a reasonable period not to exceed one year beyond the initial one-year period, upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (4) The permittee shall provide an annual nonrefundable fee set by the board not to exceed $500 on or before the anniversary of the issuance date of each active permit.

Â Â Â Â Â  (5) All moneys paid to the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§4a; 1991 c.526 Â§2]

Â Â Â Â Â  522.060 [1971 c.776 Â§34; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.065 Circulation of application to state agencies; suggested conditions to permit; time limit for permit action. (1) Upon receipt of an application to drill prospect wells, the State Geologist shall circulate copies of the application to the Water Resources Director, the Director of the Department of Environmental Quality, the Director of the Department of Land Conservation and Development, and the Director of the Department of State Lands.

Â Â Â Â Â  (2) Any public agency desiring to suggest conditions under which a permit should be granted shall provide such information to the State Department of Geology and Mineral Industries within 15 days of receipt of the copy of the application.

Â Â Â Â Â  (3) Except as provided in ORS 522.075, within 30 days of receipt of an application to drill prospect wells, the State Geologist shall grant a permit to drill, subject to such conditions as the State Geologist may impose. Included among the conditions shall be provision for the proper and safe abandonment of each prospect well. [1975 c.552 Â§4b]

Â Â Â Â Â  522.070 [1971 c.776 Â§7; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.075 Bond or security; execution; cancellation; waiver. (1) No permit for prospect wells shall be granted until the applicant has filed with the State Department of Geology and Mineral Industries a bond or alternative form of financial security acceptable to the department in the sum established by rule by the governing board of the department. The amount of the bond or security shall be a sum of not less than $10,000 for each hole to be drilled or a blanket bond in the amount of not less than $50,000 for all prospect wells which are included within the application and to be drilled by the applicant.

Â Â Â Â Â  (2) The bond or alternative form of financial security shall be conditioned upon compliance with the requirements of this chapter and rules adopted and orders issued pursuant to this chapter and shall secure the state against all losses, charges and expenses, including court costs and attorney fees, incurred by it in obtaining such compliance.

Â Â Â Â Â  (3) With the consent of the department, any bond or acceptable alternative form of financial security submitted as required by this section may be terminated or canceled. However, the department shall not consent to the termination or cancellation of any bond or security until the prospect wells covered by such bond or security have been properly and safely abandoned pursuant to the abandonment plan required by the permit or another bond or security for the prospect wells has been submitted and approved by the department.

Â Â Â Â Â  (4) For those applications concerning prospect wells on federal lands, the department may waive the requirements of subsections (1) to (3) of this section upon receipt of suitable proof of compliance by the applicant with federal bond requirements which would, in the opinion of the department, be unnecessarily duplicated by the requirements of this section. [1975 c.552 Â§4c; 1977 c.87 Â§1; 1979 c.163 Â§2; 1995 c.146 Â§1]

Â Â Â Â Â  522.085 Report certifying completion of abandonment plan. Upon completion of all drilling and testing undertaken pursuant to an application to drill prospect wells, the applicant shall file with the State Geologist a report certifying the completion of the abandonment plan required by the permit. [1975 c.552 Â§4d]

Â Â Â Â Â  522.110 [1971 c.776 Â§11; 1973 c.388 Â§2; repealed by 1975 c.552 Â§55]

GEOTHERMAL WELLS

Â Â Â Â Â  522.115 Permit; application; fees. (1) No person shall engage in the drilling or operating of any geothermal well without first obtaining a permit issued under the authority of the State Geologist, and without complying with the conditions of such permit.

Â Â Â Â Â  (2) An application for a permit shall contain:

Â Â Â Â Â  (a) The location and elevation of the floor of the proposed derrick.

Â Â Â Â Â  (b) The number or other designation approved by the State Department of Geology and Mineral Industries by which the well shall be known.

Â Â Â Â Â  (c) The applicantÂs estimate of the depths to be drilled.

Â Â Â Â Â  (d) The nature and character of the geothermal resource sought.

Â Â Â Â Â  (e) Such other information as the governing board of the department by rule may require.

Â Â Â Â Â  (3) An application for a permit shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (4) The permittee shall provide an annual nonrefundable fee set by the board not to exceed $500 on or before the anniversary of the issuance date of each active permit.

Â Â Â Â Â  (5) All fees collected by the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§5; 1977 c.87 Â§2; 1991 c.526 Â§3]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 552, Oregon Laws 1975,Â for the words Âthis ActÂ in sections 5 and 7, chapter 552, Oregon Laws 1975, compiled as 522.115 and 522.135. Specific ORS references have not been substituted pursuant to 173.160. These sections may be determined by referring to the 1975 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  522.120 [1971 c.776 Â§Â§12,13; 1973 c.388 Â§3; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.125 Circulation of application to state agencies; suggested conditions to permit. (1) Upon receipt of an application for a permit to drill or operate a geothermal well, the State Department of Geology and Mineral Industries shall circulate copies of the application to the Water Resources Director, the State Fish and Wildlife Director, the Director of the Department of Environmental Quality, the State Parks and Recreation Director, the Director of the Department of Land Conservation and Development, the Director of the State Department of Energy, the Director of the Department of State Lands and the governing body of the county and the geothermal heating district in which the well will be located.

Â Â Â Â Â  (2) Any public agency desiring to suggest conditions under which a permit should be granted shall provide such information to the department within 30 days of receipt of the copy of the application. [1975 c.552 Â§6; 1981 c.694 Â§5; 1989 c.904 Â§66]

Â Â Â Â Â  522.130 [1971 c.776 Â§14; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.135 Permit; time limit for action; grounds for issuance; conditions; fees; construction of permit. (1) Within 45 days after receipt of the application, the State Geologist shall by order issue, deny, suspend, modify, revoke or not renew a permit pursuant to this chapter and ORS chapter 183 except that appeal of any order issued pursuant to this section shall be made to the governing board of the State Department of Geology and Mineral Industries before any appeal under ORS 183.480 is allowed.

Â Â Â Â Â  (2) The State Geologist may issue the permit if, after receipt of comments from the agencies referred to in ORS 522.125, the State Geologist determines that issuance thereof would be consistent with the purposes set forth in ORS 468A.010, 468B.015 and 537.525, rules adopted pursuant to ORS 468B.030, and the purposes of this chapter.

Â Â Â Â Â  (3) If the State Geologist issues a permit pursuant to this section, the State Geologist shall impose such conditions as the State Geologist considers necessary to carry out the purposes set forth in ORS 468A.010, 468B.015 and 537.525, rules adopted pursuant to ORS 468B.030, and the purposes of this chapter. The State Geologist shall include in the permit a statement that issuance thereof does not relieve any person from any obligation to obtain a permit under ORS 468B.030 or 468B.035.

Â Â Â Â Â  (4) The State Geologist shall incorporate into the permit requirements:

Â Â Â Â Â  (a) Any conditions made by the Water Resources Director necessary to comply with the purposes set forth in ORS 537.525; and

Â Â Â Â Â  (b) Any conditions made by the Department of Environmental Quality necessary to comply with the purposes set forth in ORS 468A.010 and 468B.015.

Â Â Â Â Â  (5) A drilling, redrilling or deepening operation must begin within one year after the date of permit issuance or the permit shall expire. However, the State Geologist may extend the unused permit for a reasonable period not to exceed one year beyond the initial one-year period upon receipt of a written request from the permittee before the expiration date of the permit. The request shall be accompanied by a nonrefundable fee set by the board not to exceed $250.

Â Â Â Â Â  (6) Nothing in chapter 552, Oregon Laws 1975, shall be construed to excuse an operator of a geothermal well from complying with the provisions of the Federal Water Pollution Control Act amendments of 1972 (Public Law 92-500) or ORS 468B.035 or to dilute the authority of the Department of Environmental Quality to issue National Pollution Discharge Elimination Systems Permits.

Â Â Â Â Â  (7) All fees collected by the department under this section shall be deposited with the State Treasurer and are continuously appropriated to the department for the administration of chapter 552, Oregon Laws 1975. [1975 c.552 Â§7; 1981 c.694 Â§6; 1991 c.526 Â§4]

Â Â Â Â Â  Note: See note under 522.115.

Â Â Â Â Â  522.140 [1971 c.776 Â§6; 1973 c.388 Â§4; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.145 Bond or security; execution; cancellation; waiver; rules. (1) Except as waived by rule of the governing board of the State Department of Geology and Mineral Industries, no permit shall be granted until:

Â Â Â Â Â  (a) The applicant has filed with the department a bond or security acceptable to the department in the sum established by rule by the board. The amount of the bond or security shall be a sum of not less than $25,000 for each well to be drilled; or

Â Â Â Â Â  (b) The applicant to drill more than one geothermal well has filed with the department a bond or acceptable alternative form of financial security in the sum established by rule by the board. The amount of the bond or security shall be a sum of not less than $150,000 for all wells to be drilled.

Â Â Â Â Â  (2) The bond or acceptable alternative form of financial security shall be conditioned upon compliance with the requirements of this chapter and rules adopted and orders issued pursuant to this chapter and shall secure the state against all losses, charges and expenses, including court costs and attorney fees, incurred by it in obtaining such compliance.

Â Â Â Â Â  (3) With the consent of the department, any bond or acceptable alternative form of financial security acceptable to the department submitted as required by this section may be terminated or canceled. However, the department shall not consent to the termination or cancellation of any bond or security until each geothermal well covered by such bond or security has been:

Â Â Â Â Â  (a) Lawfully abandoned as a dry hole; or

Â Â Â Â Â  (b) Properly completed, has ceased production and been lawfully abandoned.

Â Â Â Â Â  (4) For those applications concerning geothermal wells on federal lands, the department may waive the requirements of subsections (1) to (3) of this section upon receipt of suitable proof of compliance by the applicant with federal bond requirements which would, in the opinion of the department, be unnecessarily duplicated by the requirements of this section. [1975 c.552 Â§8; 1977 c.87 Â§3; 1981 c.694 Â§7; 1995 c.146 Â§2]

Â Â Â Â Â  522.150 [1971 c.776 Â§8; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.155 Liability for failure to protect ground water; standards for protection of ground and surface water; rules. (1) In addition to any other liability of the operator of a geothermal well, the operator shall be liable to any person or public agency that sustains damages from failure of the operator to comply with a condition in a permit requiring the operator to provide for the protection of ground water in the area affected by the well.

Â Â Â Â Â  (2) The governing board of the State Department of Geology and Mineral Industries shall adopt by rule standards for blowout prevention, equipment and casing design and removal, and any other procedures necessary to shut out detrimental substances from strata containing ground or surface water usable for beneficial purposes. [1975 c.552 Â§9]

Â Â Â Â Â  522.160 [1971 c.776 Â§18; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.165 Location, number or designation change; alteration of casing. (1) The location, number or designation specified for any geothermal well in a permit issued pursuant to ORS 522.135 shall not be changed without first obtaining written consent from the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) No operator shall alter in any manner the casing of a geothermal well without notifying the department and obtaining its approval. [1975 c.552 Â§10]

Â Â Â Â Â  522.170 [1971 c.776 Â§5; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.175 Abandonment; proceedings against operator for unlawful abandonment; rules. (1) No person shall abandon a geothermal well without first obtaining approval of the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) A geothermal well shall be considered lawfully abandoned when the operator has conformed to ORS 522.245 and to rules adopted by the governing board of the department designed to:

Â Â Â Â Â  (a) Protect underground and surface water usable for beneficial purposes from pollution resulting from infiltration or addition of any deleterious substance;

Â Â Â Â Â  (b) Prevent the escape of all fluids to the surface;

Â Â Â Â Â  (c) Close the surface aperture of the well; and

Â Â Â Â Â  (d) Remove all surface equipment except that necessary to maintain permanent closure of the well.

Â Â Â Â Â  (3) When the operator has violated subsection (1) or (2) of this section or ORS 522.225, or when the department has issued a written disapproval of abandonment, the board may proceed against the operator and surety of the operator as provided for in ORS 522.145 and may bring suit pursuant to ORS 522.810. [1975 c.552 Â§11; 1981 c.694 Â§8]

Â Â Â Â Â  522.180 [1971 c.776 Â§19; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.185 [1975 c.552 Â§13; repealed by 1981 c.694 Â§12]

Â Â Â Â Â  522.190 [1971 c.776 Â§20; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.195 Monthly production statement; rules. Except as excluded by rule adopted by the governing board of the State Department of Geology and Mineral Industries, the operator of any completed geothermal well shall file with the department a monthly statement of the geothermal resources production from such well during the preceding calendar month. [1975 c.552 Â§14]

Â Â Â Â Â  522.200 [1971 c.776 Â§28; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.205 Transfer or purchase of well; notice; application; fee; notice by landowner of transfer or purchase; rules. (1) Except as excluded from the provisions of this section by rule of the governing board of the State Department of Geology and Mineral Industries, any prospective operator of a geothermal well shall notify the department in such form as the department may direct of the purchase, assignment, transfer, conveyance or exchange of such well within 15 days of the purchase and shall accompany such notice with an application for transfer of the permit for the particular well. The fee for transfer of a permit is $25.

Â Â Â Â Â  (2) Any buyer of land on which a geothermal well is located shall notify the department of the purchase, assignment, transfer, conveyance or exchange of the land upon which such well is situated within 15 days of such purchase. [1975 c.552 Â§15]

Â Â Â Â Â  522.210 [1971 c.776 Â§31; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.215 Suspension of drilling or operation; application; terms; extension; presumption of abandonment; unlawful abandonment; notice; proceedings against operator. (1) No operator shall suspend drilling or operation of a geothermal well without obtaining permission from the State Department of Geology and Mineral Industries.

Â Â Â Â Â  (2) The department may authorize an operator to suspend for a specific period operations or remove equipment from an uncompleted geothermal well upon such terms as the department may specify, upon written application of the operator and an affidavit showing good cause therefor.

Â Â Â Â Â  (3) Within a period of six months from the ending date specified for such suspension, the operator may make written application for an extension of suspension, and file it with an affidavit showing good cause for such an extension. Upon a finding that the extension is merited, the governing board of the department may extend the suspension for an additional specific period.

Â Â Â Â Â  (4) If, after suspension, operations are not resumed by the operator within six months from the ending date specified for the suspension or extension thereof, an intention to abandon and unlawful abandonment shall be presumed.

Â Â Â Â Â  (5) Whenever an operator whose operations have been suspended fails to comply with such terms as the department may specify in its authorization, the geothermal well shall be presumed unlawfully abandoned. A well shall also be deemed unlawfully abandoned, if, without notice to the department, any drilling or producing equipment is removed.

Â Â Â Â Â  (6) An unlawful abandonment shall be declared by order of the board, and written notice thereof shall be mailed by registered mail or by certified mail with return receipt both to such operator at the last-known post-office address of the operator, to the registered agent of the operator, if any, and to the operatorÂs sureties.

Â Â Â Â Â  (7) After declaration of unlawful abandonment, the board may proceed against the operator and the surety of the operator as provided for in ORS 522.145 and may bring suit pursuant to ORS 522.810. [1975 c.552 Â§16; 1981 c.694 Â§9; 1991 c.249 Â§39]

Â Â Â Â Â  522.220 [1971 c.776 Â§21; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.225 Notice of intent to abandon. (1) Before commencing any operation to abandon a geothermal well, the operator shall give notice to the State Department of Geology and Mineral Industries of the intention to abandon the well and the date upon which the work of abandonment will begin.

Â Â Â Â Â  (2) Such notice shall be given at least 24 hours before the commencement of abandonment operations and shall indicate:

Â Â Â Â Â  (a) The condition of the well;

Â Â Â Â Â  (b) The proposed method of the abandonment operation; and

Â Â Â Â Â  (c) Any additional information that may be required by the department. [1975 c.552 Â§17]

Â Â Â Â Â  522.230 [1971 c.776 Â§23; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.235 Conditions precedent to abandonment. Before the proposed date upon which the work of abandonment will begin, the State Department of Geology and Mineral Industries shall furnish the operator with:

Â Â Â Â Â  (1) Approval to commence the abandonment operation;

Â Â Â Â Â  (2) Conditional approval to commence the abandonment operation, stating what specific work or tests will be necessary before approval of the abandonment operation will be given; or

Â Â Â Â Â  (3) A report stating what specific information is required to be furnished by the operator to the department before the department may take action upon the proposed abandonment operation. [1975 c.552 Â§18]

Â Â Â Â Â  522.240 [1971 c.776 Â§9; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.245 Department approval of abandonment; report by operator; effect of failure to comply; proceedings against operator. (1) A representative of the State Department of Geology and Mineral Industries may be present during any abandonment operation. If the representative determines that the abandonment is satisfactory, the representative shall approve the abandonment of the well.

Â Â Â Â Â  (2) Within 30 days after the completion of abandonment of any geothermal well, the operator of the well shall make a written report of all work done with respect to the abandonment. Within 10 days after the receipt of such report, the department shall furnish the operator with a written final approval of abandonment, or a written disapproval of abandonment setting forth the conditions upon which the disapproval is based.

Â Â Â Â Â  (3) Failure to abandon in accordance with the approved method of abandonment, failure to submit to the department any notice or report required by this chapter, or failure to furnish the department with any required information shall constitute sufficient grounds for disapproval of the abandonment of such well.

Â Â Â Â Â  (4) When the department has issued a written disapproval of abandonment, the governing board of the department may proceed against the operator and the surety of the operator as provided for in ORS 522.145 or may bring suit pursuant to ORS 522.810. [1975 c.552 Â§19; 1981 c.694 Â§10]

Â Â Â Â Â  522.250 [1971 c.776 Â§10; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.255 Resolution of conflicts between geothermal and water uses. If interference between an existing geothermal well permitted under this chapter and an existing water appropriation permitted under ORS chapter 537 is found by either the State Geologist or the Water Resources Director, the State Geologist and the Water Resources Director shall work cooperatively to resolve the conflict and develop a cooperative management program for the area. In determining what action should be taken, they shall consider the following goals:

Â Â Â Â Â  (1) Achieving the most beneficial use of the water and heat resources;

Â Â Â Â Â  (2) Allowing all existing users of the resources to continue to use those resources to the greatest extent possible; and

Â Â Â Â Â  (3) Insuring that the public interest in efficient use of water and heat resources is protected. [1981 c.589 Â§8]

Â Â Â Â Â  522.260 [1971 c.776 Â§30; repealed by 1975 c.552 Â§55]

ADMINISTRATION

Â Â Â Â Â  522.275 Administration by State Geologist. Subject to policy direction by the governing board of the State Department of Geology and Mineral Industries, the State Geologist shall administer this chapter, the rules and orders made pursuant thereto, and supervise the department in carrying out the provisions of this chapter. [1975 c.552 Â§23]

Â Â Â Â Â  522.305 Rules. In accordance with applicable provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries may make reasonable rules necessary for the administration of this chapter. [1975 c.552 Â§22]

Â Â Â Â Â  522.310 [1971 c.776 Â§24; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.315 Final order of department; delivery to operator. Whenever the State Department of Geology and Mineral Industries gives any written direction concerning any geothermal well and the operator requests in writing that a final order for purposes of ORS chapter 183 be made, the department shall, within 15 days after receipt of the notice, deliver such final written order to the operator. [1975 c.552 Â§24]

Â Â Â Â Â  522.320 [1971 c.776 Â§Â§25,26; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.325 Compliance with final order; appeal. (1) The operator of any geothermal well shall within 15 days from the date of the service of any order, either comply with the order or file with the State Department of Geology and Mineral Industries a written statement that the order is not acceptable, and the reasons therefor, and the statement shall constitute an appeal from such order to the governing board of the department.

Â Â Â Â Â  (2) Any final written order of the board may be appealed in the manner provided in ORS chapter 183 for appeals from final orders in contested cases. [1975 c.552 Â§25]

Â Â Â Â Â  522.330 [1971 c.776 Â§27; repealed by 1975 c.552 Â§55]

WELL RECORDS

Â Â Â Â Â  522.355 Records of well; contents; drill cutting and core samples. (1) The operator of any geothermal well shall keep, or cause to be kept, a careful and accurate log, core record and history of the drilling of the well.

Â Â Â Â Â  (2) The log referred to in subsection (1) of this section shall show the character and depth of each formation encountered in the drilling of the well; the amount, size and weight of casing used; and the location, depth and temperature of water-bearing strata, including the temperature, chemical composition and other chemical and physical characteristics of fluid encountered from time to time, so far as determined.

Â Â Â Â Â  (3) The core record referred to in subsection (1) of this section shall show the depth, character and fluid content of cores obtained, so far as determined from the study and analysis thereof.

Â Â Â Â Â  (4) The history referred to in subsection (1) of this section shall show the location and amount of sidetracked casings, tools or other material; the depth and quantity of cement in cement plugs; the shots of dynamite or other explosives used; the results of production and other tests during drilling operations; and completion data.

Â Â Â Â Â  (5) The log referred to in subsections (1) and (2) of this section shall be kept in the local office of the operator and, together with the tour reports of the operator, shall be subject, during business hours, to inspection by the governing board of the State Department of Geology and Mineral Industries, or the department.

Â Â Â Â Â  (6) The operator of any geothermal well shall, in addition to furnishing the log, records, and tests required by this section, collect representative drill cuttings. The operator shall additionally, in the event cores are taken, collect representative core samples. The drill cuttings and core samples shall be filed with the department promptly upon completion or upon its written request, and upon the abandonment or upon suspension of operations for a period of at least six months. [1975 c.552 Â§26; 1977 c.87 Â§4]

Â Â Â Â Â  522.365 Filing record with department; exemption from disclosure. (1) Each operator of any geothermal well or the designated agent of the operator shall file with the State Department of Geology and Mineral Industries a copy of the log, history and core record, or any portion thereof, promptly upon completion, or upon the written request of the department at any time after the commencement of the work of drilling any geothermal well, and upon the abandonment or upon suspension of operations for a period of at least six months.

Â Â Â Â Â  (2) For a period of four years after the receipt of any log, history, core record, or any portion thereof, such record shall be exempt from disclosure as a trade secret pursuant to ORS 192.501 unless the operator gives approval to release the data. [1975 c.552 Â§27]

UNITIZATION OF GEOTHERMAL RESOURCE AREA

Â Â Â Â Â  522.405 Unitization; development of unit agreement; rules. (1) When two or more separately owned tracts of land are within an area under which a reservoir is located or reasonably believed to be located, or when there are separately owned interests in all or part of such an area, the governing board of the State Department of Geology and Mineral Industries, upon its own motion may or upon the application of an interested person or state or local governmental governing body, special district or agency, shall review the need for unitization of the area. The board by rule or order may require the development of a unit agreement for the geothermal resource area if it finds:

Â Â Â Â Â  (a) Unitized management, operation and development of the geothermal resources in a reservoir is necessary to increase the ultimate recovery of the resources;

Â Â Â Â Â  (b) The application of unitized methods of operation will prevent waste and aid efficient production and utilization of the resource; or

Â Â Â Â Â  (c) Unitization and the unitized method of operation are in the public interest and reasonably necessary to protect the correlative rights of owners.

Â Â Â Â Â  (2) When the board requires the development of a unit agreement under this section, it shall encourage the development of a voluntary agreement between the affected parties. In the absence of a voluntary agreement, the board shall itself develop or cause to be developed a unit agreement that satisfies the provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990. In adopting a rule or entering an order for a unit agreement, the board shall consider any plant dedicated area agreement in effect and shall not contravene or interfere with that agreement unless it finds that a term or condition of that agreement violates the policies stated in ORS 522.015. The board shall require the development of the resource in accordance with a proposed unit agreement if it finds that the agreement conforms with the provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990.

Â Â Â Â Â  (3) The development of a unit agreement under subsections (1) and (2) of this section shall be conducted as a rulemaking proceeding in accordance with ORS chapter 183 unless an interested party requests that it be conducted as a contested case in accordance with ORS chapter 183. In either event, notice shall be given in accordance with the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (4) As used in this section, Âplant dedicated area agreementÂ means a contractual relationship in geothermal energy development between a geothermal resource owner and a customer which makes a specific surface area and related resource base available exclusively to that customer. [1981 c.588 Â§8; 1999 c.314 Â§75]

Â Â Â Â Â  522.410 [1971 c.776 Â§3; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.415 Unit operation plan. A voluntary or board-sponsored unit agreement developed in response to a rule adopted or an order issued under ORS 522.405 shall provide a unit operation plan that includes:

Â Â Â Â Â  (1) A description of the geothermal reservoir and the overlaying land to be operated as a unit.

Â Â Â Â Â  (2) A statement of the nature of the operations contemplated.

Â Â Â Â Â  (3) A provision for credits and charges to be made in the adjustment among the owners in a unit area for their respective investments in geothermal wells, prospect wells, machinery, materials and equipment used in the unit operation.

Â Â Â Â Â  (4) The division of interest or a formula for apportionment of unit production among the separately owned tracts within the unit area which reasonably permits a person or state or local governing body, special district or agency otherwise entitled to share in or benefit by production from a tract to receive an equitable and reasonable share of the unit production or other benefit. An equitable and reasonable share of unit production is measured by the proportion the value of the separately owned tract for geothermal resources recovery bears to the value of the unit for that purpose, taking acreage into account.

Â Â Â Â Â  (5) Provisions which state how the costs will be paid, how unit production is to be measured and when, how and by whom unit production is to be allocated. The provision shall provide that unit production due to an owner who does not pay that ownerÂs share of the cost of unit operation or that ownerÂs interest may be sold and the proceeds applied to the cost.

Â Â Â Â Â  (6) A provision, if necessary, for making financing available to any person or state or local governing body, special district or agency that wishes to obtain financing. The provision shall allow a reasonable interest charge for the service payable out of that respective share of production.

Â Â Â Â Â  (7) A provision for the supervision and conduct of the unit operation. Each person or state or local governing body, special district or agency shall have a vote on the provision with a weight corresponding to the percentage of the cost of unit operation chargeable against that respective interest.

Â Â Â Â Â  (8) The time when the unit operation shall begin and the manner and circumstances under which the unit operation shall terminate.

Â Â Â Â Â  (9) Provisions, if necessary, for the protection of preexisting water users within the unit area and for administration of future water development from the reservoir covered by the unit agreement. [1981 c.588 Â§9]

Â Â Â Â Â  522.420 [1971 c.776 Â§35; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.425 Provisions in rule or order requiring unit operation. Any rule or order of the governing board of the State Department of Geology and Mineral Industries providing for the unit operation of a geothermal resource area may include provisions for:

Â Â Â Â Â  (1) Division of a reservoir into zones;

Â Â Â Â Â  (2) Establishment of spacing units, including a description of their location, size and shape;

Â Â Â Â Â  (3) The integration of separately owned tracts or interests within a spacing unit, the development and operation of the spacing unit and the sharing of production;

Â Â Â Â Â  (4) The protection of existing and future beneficial uses of water;

Â Â Â Â Â  (5) Maintenance of the renewability of geothermal resources and any other natural resources; and

Â Â Â Â Â  (6) Any additional provisions the board considers necessary for carrying out the provisions of this chapter or for protection of the public health, safety and welfare. [1981 c.588 Â§10]

Â Â Â Â Â  522.430 [1971 c.776 Â§36; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.435 Rule, order to supersede previous board action. Any rule adopted or order entered under ORS 522.405 shall supersede any right or privilege previously granted by the governing board of the State Department of Geology and Mineral Industries to the same person or state or local governing body, special district or agency with respect to the reservoir. [1981 c.588 Â§11]

Â Â Â Â Â  522.440 [1971 c.776 Â§38; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.445 Condition to effectiveness of unitization plan and unit agreement. (1) No rule or order of the governing board of the State Department of Geology and Mineral Industries which creates a unit and prescribes a unitization plan and no applicable unit agreement shall be effective unless the plan of unit operation required by the board under ORS 522.405 has been approved in writing by:

Â Â Â Â Â  (a) The operators who will be required to pay under the boardÂs rule or order at least 75 percent of the unit operation costs; and

Â Â Â Â Â  (b) The persons or state or local governing body, special district or agency that, at the time of the board rule or order, own record legal title to 75 percent of the royalties payable with respect to the geothermal resource produced from the unit area.

Â Â Â Â Â  (2) If the royalty owners who own the required percentage interest in the unit area and the operators have not approved the unitization plan within six months of the date on which the rule or order creating the unit is adopted or entered, that rule or order shall become ineffective and shall be considered to have been repealed or revoked by the board. [1981 c.588 Â§12]

Â Â Â Â Â  522.450 [1971 c.776 Â§37; repealed by 1973 c.388 Â§8]

Â Â Â Â Â  522.455 Rehearing on rule or order; judicial review. (1) Any person or state or local governing body, special district or agency with an interest in geothermal resources within an area to be designated as a unit that is adversely affected by any rule or order of the governing board of the State Department of Geology and Mineral Industries may apply to the board for a rehearing within 30 days after the adoption of the rule or entry of the order. The board shall decide within 45 days after the filing date of the rule or order whether to grant a rehearing. If granted, the rehearing shall be held without undue delay. Failure to act within the 45-day period constitutes approval of the rehearing request.

Â Â Â Â Â  (2) Any person or state or local governing body, special district or agency that holds a working interest in geothermal resources in a designated or proposed unit area that is adversely affected by any rule promulgated or order entered by the board may obtain judicial review of the rule or order pursuant to ORS chapter 183. [1981 c.588 Â§13]

Â Â Â Â Â  522.460 [1971 c.776 Â§4; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.465 Appointment of unit operator. As part of a proposed rule or order designating a unit area and approving a unitization plan or as part of a unit agreement, the working interest owners under the agreement, within the time specified by the governing board of the State Department of Geology and Mineral Industries, shall appoint the unit operator. If the working interest owners do not make the appointment within the specified time, the board shall appoint the unit operator. [1981 c.588 Â§14]

Â Â Â Â Â  522.470 [1971 c.776 Â§22; 1973 c.388 Â§5; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.475 Board review of disputes over unit operation; appeal. (1) Any disagreement with respect to the unit operation between persons or between persons and state or local governing bodies, special districts or agencies owning any interest in the geothermal resources in a unit area, or between persons or state and local governing bodies, special districts or agencies owning an interest in geothermal resources in a unit area and a unit operator, including a dispute over replacement of a unit operator, may be submitted to the governing board of the State Department of Geology and Mineral Industries for its review and decision.

Â Â Â Â Â  (2) The board decision under this section may be appealed to the Court of Appeals. The appeal must be filed within 60 days of the date of the boardÂs decision. [1981 c.588 Â§15]

Â Â Â Â Â  522.480 [1971 c.776 Â§33; 1973 c.388 Â§6; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.485 Amendment of unitization plan. Subject to the same conditions and limitations provided with respect to the creation of a unit, the following may occur:

Â Â Â Â Â  (1) A unit area may be enlarged to include adjoining portions of the same geothermal resource area, including another unit area, and a new unit created for the unitized management, operation and development of the enlarged unit area; or

Â Â Â Â Â  (2) The unitization plan may be otherwise amended, including, but not limited to, an amendment reducing unit area size. [1981 c.588 Â§16]

Â Â Â Â Â  522.495 Presumptions regarding conduct of operation. Any operation on any portion of the unit area, including, but not limited to, the drilling or operation of a well, is considered for all purposes the conduct of the same operation on the whole unit area. The portion of unit production allocated to a separately owned tract in a unit area is considered for all purposes to actually have been produced from a well drilled upon that tract. An operation conducted pursuant to a board rule adopted or order issued under ORS 522.405 constitutes a fulfillment of all express or implied obligations under each lease or contract covering lands in the unit area. [1981 c. 588 Â§17]

Â Â Â Â Â  522.505 Unauthorized operation in unit area prohibited; exemption. (1) The operation of a geothermal well in a unit area by anyone other than by a person or state or local governing body, special district or agency acting under the unitÂs authority shall be unlawful. That operation is prohibited from the effective date of the board rule or order creating the unit and prescribing the unitization plan or the unit agreement, except in the manner and to the extent provided in the unitization plan or agreement.

Â Â Â Â Â  (2) The provisions of ORS 273.775, 308A.050 to 308A.128, 522.005, 522.015, 522.405 to 522.545, 522.815 and 522.990 shall not affect the ability of a ground water user to exercise a water right that existed before the initiation of a unit agreement. [1981 c.588 Â§18; 1999 c.314 Â§76]

Â Â Â Â Â  522.510 [1971 c.776 Â§15; 1973 c.794 Â§24; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.515 When agreement or plan held not to violate state securities or trade law. (1) A unit agreement or unitization plan under a board rule adopted or order issued pursuant to ORS 522.405 shall not be held or construed to violate ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any state statute relating to trusts, monopolies or contracts and combinations in restraint of trade if the board has made a finding that the agreement is in the public interest for the protection of correlative rights and is necessary to enhance recovery of geothermal resources or to prevent waste.

Â Â Â Â Â  (2) Any voluntary unit agreement or plan for unitization between owners, holders of working interests and holders of royalty interests for the exploration, development and operation of a unit area shall not be held or construed to violate ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any state statute relating to trusts, monopolies or contracts and combinations in restraint of trade if the agreement is approved by the board as being in the public interest for the protection of correlative rights and necessary to enhance recovery of geothermal resources or to prevent waste.

Â Â Â Â Â  (3) A voluntary agreement may be submitted to the board for approval as being in the public interest for the protection of correlative rights and necessary to enhance recovery of geothermal resources or to prevent waste. Board approval constitutes a complete defense to any proceeding charging violation of ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or of any state statute relating to trusts or monopolies on account of operations conducted pursuant to the agreement.

Â Â Â Â Â  (4) The failure to submit a voluntary agreement for board approval does not constitute evidence that the agreement or operation violates ORS 59.005 to 59.451, 59.710 to 59.830, 59.991 and 59.995 or any state statute relating to trusts or monopolies. [1981 c.588 Â§19]

Â Â Â Â Â  522.520 [1971 c.776 Â§17; 1973 c.794 Â§25; repealed by 1975 c.552 Â§55]

Â Â Â Â Â  522.525 Land subject to board authority; federal lands. Board authority applies to all private, municipal, state and federal land in the state which is subject to the stateÂs regulatory authority. When land subject to federal jurisdiction is committed to a unit agreement or cooperative agreement the board may suspend the operation of this chapter or any provision of this chapter if:

Â Â Â Â Â  (1) The unit operation is regulated by the
United States
; and

Â Â Â Â Â  (2) The unit agreement prevents waste and encourages maximum economic development of the resource. [1981 c.588 Â§20]

Â Â Â Â Â  522.530 [1971 c.776 Â§16; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  522.535 Fees; rules. (1) The governing board of the State Department of Geology and Mineral Industries shall establish reasonable fees by rule pursuant to ORS chapter 183 for the purpose of the development and administration of a unit agreement to be paid by all persons or state or local governing bodies, special districts or agencies with a royalty interest in that unitized development. The fee schedule shall recognize the reduced workload involved in review of a voluntary unit agreement that complies with this chapter.

Â Â Â Â Â  (2) When a person or state or local governing body, special district or agency with a royalty interest fails to pay a fee imposed by the board under ORS 522.545 or this section, the board may require that the fee be paid from the proceeds of the sale of the unit production attributable to that interest. [1981 c.588 Â§21]

Â Â Â Â Â  522.540 [1971 c.776 Â§29; repealed by 1973 c.794 Â§34]

Â Â Â Â Â  522.545 Rulemaking authority. The governing board of the State Department of Geology and Mineral Industries may make, in compliance with ORS chapter 183, rules and orders for the following purposes:

Â Â Â Â Â  (1) To review and enforce voluntary unit agreements governing production of geothermal resources in a manner that is consistent with the provisions of this chapter.

Â Â Â Â Â  (2) To provide application forms and procedures to enable a person to request the board to initiate a unit agreement.

Â Â Â Â Â  (3) To develop and enforce, when necessary, unit agreements satisfying the requirements of this chapter.

Â Â Â Â Â  (4) To settle disagreements between the parties to a unit agreement over unit operation.

Â Â Â Â Â  (5) To change the boundaries of a unit area.

Â Â Â Â Â  (6) To prevent the drilling and operation of geothermal wells and the production of geothermal resources in a manner that causes injury to neighboring leaseholds or property.

Â Â Â Â Â  (7) To levy fees on any operator, person, state or local governing body, special district or agency that holds a royalty interest in a unit area to cover reasonable costs associated with the development and administration of a unit agreement. [1981 c.588 Â§22]

ENFORCEMENT

Â Â Â Â Â  522.810 Suits to enjoin violations. Whenever it appears that any person is violating or threatening to violate any provision of this chapter or any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder, or is threatening to or committing waste, the board may bring suit against such person in the circuit court of any county where the violation or waste occurs or is threatened, to restrain such person from continuing such violation or waste. In any such suit, the court shall have jurisdiction to grant to the board, without bond or other undertaking, such temporary restraining orders or final prohibitory and mandatory injunctions as the facts may warrant, including any such orders restraining the movement, disposition or waste of geothermal resources. [1971 c.776 Â§41; 1973 c.388 Â§7; 1975 c.552 Â§29]

Â Â Â Â Â  522.815 Rules by board; scope; adoption; notice. (1) In accordance with the rulemaking provisions of ORS chapter 183, the governing board of the State Department of Geology and Mineral Industries may adopt rules necessary to conserve geothermal resources or other natural resources, or to protect the environment, the correlative rights of any person having an ownership interest in the affected land or resource, or beneficial uses of water, or to accomplish the efficient and economical development of a geothermal reservoir. The rules shall include a description of the geothermal reservoir and the overlying land and may also include provisions for the following:

Â Â Â Â Â  (a) Division of a geothermal reservoir into zones;

Â Â Â Â Â  (b) Establishment of spacing units including a description of the location, size and shape of such spacing units;

Â Â Â Â Â  (c) The integration of separately owned tracts or interests within a spacing unit for the development and operation of the spacing unit and the sharing of production therefrom;

Â Â Â Â Â  (d) The protection of existing and future beneficial uses of water;

Â Â Â Â Â  (e) Maintaining the renewability of geothermal resources and any other natural resources; and

Â Â Â Â Â  (f) Any additional provisions the board deems necessary for carrying out the provisions of this chapter or for protecting the public health, safety and welfare.

Â Â Â Â Â  (2) Any rule adopted under this section may in the boardÂs discretion supersede any right or privilege previously granted by or previously entered by the board with respect to such reservoir and may be amended in accordance with the rulemaking provisions of ORS chapter 183 as appears necessary to the board to further the policy stated in ORS 522.015.

Â Â Â Â Â  (3) Any proceeding under this section shall be conducted as a rulemaking proceeding in accordance with ORS chapter 183 unless an interested party requests that it be conducted as a contested case in accordance with ORS chapter 183. In either event, notice shall be given in accordance with the requirements of ORS chapter 183. Notice shall always be given to the following persons:

Â Â Â Â Â  (a) Any operator who has a drilling permit issued pursuant to ORS 522.135 or has a legal right to operate a completed geothermal well in the geothermal reservoir; and

Â Â Â Â Â  (b) Any person who has an ownership interest in the geothermal reservoir. [1975 c.552 Â§43; 1981 c.588 Â§5; 1981 c.694 Â§11]

PROHIBITED ACTS

Â Â Â Â Â  522.910 Aiding in violations prohibited. No person shall knowingly aid or abet any other person in the violation of any provision of this chapter or of any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder. [1971 c.776 Â§40; 1975 c.552 Â§30]

Â Â Â Â Â  522.915 False entries, omissions, destruction or removal of records or reports. No person shall:

Â Â Â Â Â  (1) Make or cause to be made any false entry or statement in a report, record, log, account or other writing required by this chapter or any rule adopted pursuant thereto;

Â Â Â Â Â  (2) Omit or cause to be omitted from any such report, record, log, account or writing, full, true and correct entries as required by this chapter or any rule or order adopted pursuant thereto;

Â Â Â Â Â  (3) Destroy, mutilate, alter or falsify any such report, record, log, account or writing; or

Â Â Â Â Â  (4) Remove from this state the original copy of any such report, record, log, account or writing before an abandonment has been approved pursuant to ORS 522.245 (2). [1975 c.552 Â§28]

Â Â Â Â Â  522.920 [1971 c.776 Â§39; repealed by 1975 c.552 Â§55]

PENALTIES

Â Â Â Â Â  522.990 Penalties. Subject to ORS 153.022, violation of any provision of this chapter or of any rule or order of the governing board of the State Department of Geology and Mineral Industries made thereunder, excluding ORS 522.405 to 522.545 and any rule promulgated thereunder, is punishable, upon conviction, by a fine of not more than $2,500 or by imprisonment in the county jail for not more than six months, or both. [1971 c.776 Â§42; 1975 c.552 Â§31; 1981 c.588 Â§6; 1999 c.1051 Â§316]

_______________



Chapter 523

Chapter 523 Â Geothermal Heating Districts

2007 EDITION

GEOTHERMAL HEATING DISTRICTS

MINERAL RESOURCES

GENERAL PROVISIONS

523.010Â Â Â Â  Definitions

CREATION AND POWERS

523.015Â Â Â Â  Definitions for ORS 523.020

523.020Â Â Â Â  City as geothermal heating district

523.030Â Â Â Â  Formation of geothermal heating districts; disposal of surplus; exclusion from district

523.040Â Â Â Â  Powers of district; emergency power; applying for financing gifts and grants

523.050Â Â Â Â  Water and real property transactions; right to obtain geothermal heat from other sources

523.060Â Â Â Â  Cooperative agreements; bonds

523.070Â Â Â Â  Authority to perform drainage work

OPERATION

523.110Â Â Â Â  Regulations on use of geothermal heat; effect of failure to comply

523.120Â Â Â Â  Deposit or other security for use of heat

523.130Â Â Â Â  Rates; contracts with users

523.140Â Â Â Â  Rate increase procedure

523.150Â Â Â Â  Termination of service for nonpayment of heating charge

523.160Â Â Â Â  Refund of heating service extension costs by owner of adjacent property

ASSESSMENTS

523.210Â Â Â Â  Special assessment for improvements; report; contents

523.220Â Â Â Â  Action on special assessment report by board

523.230Â Â Â Â  Approval of special assessment report; notice of improvement; contents

523.240Â Â Â Â  Means of constructing improvement

523.250Â Â Â Â  Order to carry out or abandon improvement after public hearing; assessment ordinance

523.260Â Â Â Â  Method of assessment

523.270Â Â Â Â  Appeal of assessment

523.280Â Â Â Â  Notice of assessment to property owners; publication; contents

523.290Â Â Â Â  Entry of amount of assessment; lien; priority; foreclosure

523.310Â Â Â Â  Errors in assessment

523.320Â Â Â Â  Deficit assessment; hearing; objections; notices

523.330Â Â Â Â  Excess assessment; credit; rebate

523.340Â Â Â Â  Abandonment of improvement; cancellation of liens; refunds

523.350Â Â Â Â  Restriction on rendering assessment invalid; correction by board

523.360Â Â Â Â  Reassessment

523.380Â Â Â Â  Foreclosure of assessment lien

TAXING POWER

523.410Â Â Â Â  Ad valorem taxation; special tax; collection; enforcement; boundary changes

523.420Â Â Â Â  Disposal of taxes levied by invalid district

BONDS

523.460Â Â Â Â  General obligation bonds; limit; issuance; maturity; interest; election; pledge of revenue

523.470Â Â Â Â  Revenue bonds; terms; issuance

523.480Â Â Â Â  Refunding bonds

523.490Â Â Â Â  Issuance of bonds

DISSOLUTION

523.510Â Â Â Â  Assumption of debts and obligations of district upon dissolution

ADMINISTRATION

523.610Â Â Â Â  Board; election; authority; term; vacancy

523.625Â Â Â Â  Election laws applicable

523.630Â Â Â Â  Meetings; officers; quorum; employees; employee benefits

523.640Â Â Â Â  Special election

523.660Â Â Â Â  District funds; deposit; records

523.670Â Â Â Â  Agreements between district and annexed or joined city

523.680Â Â Â Â  EmployeesÂ retirement system; establishment; contents

523.690Â Â Â Â  Payments to retirement plan fund

523.700Â Â Â Â  Employee contributions to retirement plan

523.710Â Â Â Â  Limit on eligible individuals in retirement plan

GENERAL PROVISIONS

Â Â Â Â Â  523.010 Definitions. As used in this chapter unless the context requires otherwise:

Â Â Â Â Â  (1) ÂBoardÂ or Âboard of commissionersÂ means the governing body of a district.

Â Â Â Â Â  (2) ÂBy-productÂ means any mineral or minerals (exclusive of oil, hydrocarbon gas, helium or other hydrocarbon substances) which are found in solution or in association with geothermal resources and which have a value of less than 75 percent of the value of the geothermal resources or are not, because of quantity, quality, or technical difficulties in extraction and production, of sufficient value to warrant extraction and production by themselves.

Â Â Â Â Â  (3) ÂDistrictÂ means a geothermal heating district formed under this chapter.

Â Â Â Â Â  (4) ÂCountyÂ means the county in which the district, or the greater portion of the taxable assessed value of the district, is located.

Â Â Â Â Â  (5) ÂCounty boardÂ means the county court or board of county commissioners of the county.

Â Â Â Â Â  (6) ÂCounty clerkÂ means the county clerk of the county.

Â Â Â Â Â  (7) ÂGeothermal heatÂ means heat derived from geothermal resources.

Â Â Â Â Â  (8) ÂGeothermal resourcesÂ means the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or which may be extracted from, the natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, exclusive of oil, hydrocarbon gas, helium or other hydrocarbon substances, but including, specifically:

Â Â Â Â Â  (a) All products of geothermal processes, embracing indigenous steam, hot water and hot brines;

Â Â Â Â Â  (b) Steam and other gases, hot water and hot brines resulting from water, gas or other fluids artificially introduced into geothermal formations;

Â Â Â Â Â  (c) Heat or other associated energy found in geothermal formation; and

Â Â Â Â Â  (d) Any by-product derived from them.

Â Â Â Â Â  (9) ÂInhabitantÂ when used with respect to a district includes a business located within the district.

Â Â Â Â Â  (10) ÂOwnerÂ means the holder of the record title to real property or the vendee under a land sale contract, if there is such a contract. [1975 c.782 Â§1; 1983 c.83 Â§98]

CREATION AND POWERS

Â Â Â Â Â  523.015 Definitions for ORS 523.020. For the purposes of ORS 523.020 and this section, notwithstanding ORS 523.610 to 523.670, Âboard,Â as defined in ORS 523.010, includes the governing body of a city. ÂDistrict,Â as defined in ORS 523.010, includes an incorporated city. [1977 c.212 Â§1]

Â Â Â Â Â  Note: 523.015 and 523.020 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 523 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  523.020 City as geothermal heating district. (1) An incorporated city, when empowered by its charter to do so, may provide geothermal heating services to persons within and without its boundaries in accordance with the provisions of ORS chapter 523, where not in conflict with ORS 523.015 and this section.

Â Â Â Â Â  (2) The powers conferred by ORS chapter 523 and ORS 523.015 and this section are in addition to the powers conferred by any other law and not in substitution for any right, power or privilege vested in a city. [1977 c.212 Â§2]

Â Â Â Â Â  Note: See note under 523.015.

Â Â Â Â Â  523.030 Formation of geothermal heating districts; disposal of surplus; exclusion from district. A geothermal heating district may be formed for the purpose of supplying inhabitants of the district with geothermal heat as provided by this chapter. In connection with supplying geothermal heat, a district may supply, furnish and sell for any use any surplus geothermal heat over and above the heating needs of its inhabitants to persons outside the district, or to school districts or other local governments as defined in ORS 174.116. All railroad rights of way or improvements thereon or rolling stock moving thereover shall be excluded from districts organized under ORS 198.010, 198.180, 198.510, 198.705, 199.420, 255.012, 366.321, 451.573 and this chapter and for purposes of this chapter shall not be considered as property within the boundaries of such districts, unless the owner of the railroad property expressly consents to its inclusion. [1975 c.782 Â§2; 2003 c.802 Â§128; 2007 c.179 Â§8]

Â Â Â Â Â  523.040 Powers of district; emergency power; applying for financing gifts and grants. (1) A district formed under this chapter shall have the power to make contracts, hold and receive and dispose of real and personal property within and without its described boundaries and do all other acts and things which may be requisite, necessary or convenient in carrying out the objects of the district or exercising the powers conferred upon it by this chapter, sue and be sued, plead and be impleaded in all actions and suits or other proceedings brought by or against it.

Â Â Â Â Â  (2) In an emergency or in order to meet peak demand a district may supply its inhabitants with heat derived from an energy source other than from geothermal resources for purposes of supplementing the geothermal heat supplied by the district.

Â Â Â Â Â  (3) In addition to any other power of a district, it may apply and qualify for and receive any private or federal grants, loans or other funds available for carrying out the objects of the district. [1975 c.782 Â§3]

Â Â Â Â Â  523.050 Water and real property transactions; right to obtain geothermal heat from other sources. A geothermal heating district may purchase, sell and hold interests in water and real property in carrying out the objects of the district. A district also has the right to purchase or obtain from cities or other geothermal heating districts, geothermal heat, or an interest in geothermal heat, or an interest in a geothermal heat pipeline owned or operated by a city or other geothermal heating district, or to obtain jointly with a city or other geothermal heating district, any right, or to lay and own individually or jointly with any city or other geothermal heating district, any geothermal heat pipeline for the purposes specified in ORS 523.030. [1975 c.782 Â§5; 2003 c.802 Â§129]

Â Â Â Â Â  523.060 Cooperative agreements; bonds. (1) Districts may enter into cooperative agreements with each other providing for the joint acquisition, construction, ownership, use or control of facilities for the collection, treatment, distribution or supply of geothermal heat.

Â Â Â Â Â  (2) Each district may issue and sell general obligation, revenue or refunding bonds, subject to the limitations and procedures contained or referred to in this chapter for the authorization, issuance or sale of such bonds, for the purpose of paying its share of the cost of the acquisition or construction of facilities provided for in cooperative agreements authorized by this section. [1975 c.782 Â§18]

Â Â Â Â Â  523.070 Authority to perform drainage work. Any district may perform drainage work for the purpose of reclaiming real property located within the district, protecting real or personal property located within the district from the effects of geothermal heating, promoting sanitation, providing for the public health, convenience and welfare or providing services of public utility or benefit. The district may use all applicable powers granted to it by this chapter, including the rights and powers of eminent domain, in performing the drainage work authorized by this section. [1975 c.782 Â§17]

OPERATION

Â Â Â Â Â  523.110 Regulations on use of geothermal heat; effect of failure to comply. Any district may adopt and promulgate regulations concerning the use of geothermal heat and the property of the district. The board of commissioners may refuse to supply any building, place or premises with geothermal heat where the user fails after 10 daysÂ written notice to comply with the regulations. The written notice shall be by registered mail or by certified mail with return receipt and shall be deemed given when it is deposited in the United States Post Office properly addressed with postage prepaid. [1975 c.782 Â§11; 1991 c.249 Â§40]

Â Â Â Â Â  523.120 Deposit or other security for use of heat. Any district may require a reasonable cash deposit or an irrevocable letter of credit to insure payment for the use or rent of geothermal heat to be furnished by the district. [1975 c.782 Â§12; 1991 c.331 Â§75]

Â Â Â Â Â  523.130 Rates; contracts with users. A geothermal heating district shall charge consumers for the geothermal heat furnished and fix and collect the rates therefor. Rates charged may be fixed and classified according to the type of use and according to the amount of geothermal heat used. Any contract entered into by a district with persons other than domestic users shall provide for immediate cancellation whenever no surplus supply of geothermal heat exists over and above any and all demands of domestic users. A district also may contract with any person or may enter into an intergovernmental agreement under ORS chapter 190 to supply, furnish and sell surplus geothermal heat on such terms and conditions and at such rates as the board of commissioners considers advisable. [1975 c.782 Â§13; 2003 c.802 Â§130]

Â Â Â Â Â  523.140 Rate increase procedure. (1) Whenever any increase is proposed in the existing rates charged geothermal heat consumers by a district pursuant to ORS 523.130, the board of commissioners shall first provide for a public hearing on such proposal before any increased rates are ordered into effect.

Â Â Â Â Â  (2) The public hearing required under subsection (1) of this section shall be held at a place designated by the board after notice thereof has been given by inclusion of a notice of the public hearing in the geothermal heating bills sent to consumers by the district during the period of 30 days prior to the date of the hearing. [1975 c.782 Â§14]

Â Â Â Â Â  523.150 Termination of service for nonpayment of heating charge. In case prompt payment of geothermal heating rent or charge is not made, a district may shut off the geothermal heating supply to the building, place or premises to which the district supplied the geothermal heating. [1975 c.782 Â§15]

Â Â Â Â Â  523.160 Refund of heating service extension costs by owner of adjacent property. If any person is required by a district to pay the cost of extending a geothermal heating pipeline adjacent to property other than the property of the person so that geothermal heating service is provided for such other property without further extension of the geothermal heating pipeline, the district shall require the owner of the other property, prior to providing geothermal heating service to that property, to refund to the person required to pay the cost of extending the geothermal heating pipeline, a pro rata portion of the cost of the extension. The right to require such refund shall not continue for more than 10 years after the date of installation of the extension of the geothermal heating pipeline. The amount to be refunded shall be determined by the district and such determination shall be final. [1975 c.782 Â§16]

ASSESSMENTS

Â Â Â Â Â  523.210 Special assessment for improvements; report; contents. Whenever the district board considers it necessary, upon its own motion, or upon the petition of the owners of one-half of the property that benefits specially from the improvement, to make any improvement to be paid for in whole or in part by special assessment according to benefits, the board shall, by motion, cause a survey and written report for such project to be made and filed with the secretary. Unless the district board directs otherwise, the report shall contain:

Â Â Â Â Â  (1) A map or plat showing the general nature, location and extent of the proposed improvement and the land to be assessed for the payment of any part of the cost thereof.

Â Â Â Â Â  (2) Plans, specifications and estimates of the work to be done; however, where the proposed project is to be carried out in cooperation with any other governmental agency, the district board may adopt the plans, specifications and estimates of such agency.

Â Â Â Â Â  (3) An estimate of the probable cost of the improvement, including any legal, administrative and engineering costs attributable thereto.

Â Â Â Â Â  (4) An estimate of the unit cost of the improvement to the specially benefited properties.

Â Â Â Â Â  (5) A recommendation as to the method of assessment to be used to arrive at a fair apportionment of the whole or any portion of the cost of the improvement to the properties specially benefited.

Â Â Â Â Â  (6) The description and assessed value of each lot, parcel of land or portion thereof, to be specially benefited by the improvement, with the names of the record owners thereof and, when readily available, the names of the contract purchasers thereof.

Â Â Â Â Â  (7) A statement of outstanding assessments against property to be assessed. [1975 c.782 Â§19]

Â Â Â Â Â  523.220 Action on special assessment report by board. After the report has been filed with the secretary, the district board may by motion approve the report, modify the report and approve it as modified, require additional or different information for the improvement, or it may abandon the improvement. [1975 c.782 Â§20]

Â Â Â Â Â  523.230 Approval of special assessment report; notice of improvement; contents. After the district board approves the report as submitted or modified, the board shall, by resolution, declare its intention to make the improvement, provide the manner and method of carrying out the improvement and direct the secretary to give notice of the improvement. Such notice shall be given by two publications one week apart in a newspaper of general circulation within the district, and by mailing copies of the notice by registered or certified mail to the owners to be assessed for the costs of the improvement. The notice shall contain the following:

Â Â Â Â Â  (1) That the report of the improvement is on file in the office of the secretary and is subject to public examination.

Â Â Â Â Â  (2) That the district board will hold a public hearing on the proposed improvement on a specified date, which shall not be earlier than 10 days following the first publication of notice, at which objections and remonstrances to the improvement will be heard by the board; and that if prior to such hearing there shall be presented to the secretary valid, written remonstrances of the owners of two-thirds of the property or two-thirds of the front footage of the property to be specifically affected for the improvement, then the improvement will be abandoned for at least six months, unless the improvement is unanimously declared by the district board to be needed at once because of an emergency.

Â Â Â Â Â  (3) A description of the property to be specially benefited by the improvement, the owners of the property and the estimate of the unit cost of the improvement to be paid for by special assessments to benefited properties. [1975 c.782 Â§21]

Â Â Â Â Â  523.240 Means of constructing improvement. The board of a geothermal heating district may provide in the improvement resolution that the construction work will be done in whole, or in part, by the district, by a contract or by any other public body as defined in ORS 174.109, or by any combination thereof. [1975 c.782 Â§22; 2003 c.802 Â§131]

Â Â Â Â Â  523.250 Order to carry out or abandon improvement after public hearing; assessment ordinance. (1) At the time of the public hearing on the proposed improvement, if the written remonstrances represent less than the amount of property required to defeat the proposed improvement, if such an improvement is one that can be remonstrated against, then on the basis of such hearing of written remonstrances and oral objections, if any, the district board may, by motion, at the time of the hearing or within 60 days thereafter, order the improvement to be carried out in accordance with the resolution, or the district board may, on its own motion, abandon the improvement.

Â Â Â Â Â  (2) After the public hearing on the proposed improvement and after the district board has moved to proceed with the improvement, it may pass an ordinance assessing the various lots, parcels of land or parts thereof, to be specially benefited with their apportioned share of the cost of the improvement; but the passage of an assessment ordinance may be delayed until the contract for the work is let, or until the improvement is completed and the total cost thereof is determined. [1975 c.782 Â§23]

Â Â Â Â Â  523.260 Method of assessment. The district board in adopting a method of assessment of the costs of the improvement may:

Â Â Â Â Â  (1) Use any just and reasonable method of determining the extent of any improvement district consistent with the benefits derived.

Â Â Â Â Â  (2) Use any method of apportioning the sum to be assessed as is just and reasonable between the properties determined to be specially benefited.

Â Â Â Â Â  (3) Authorize payment by the district of all, or any part, of the cost of any such improvement, when in the opinion of the board the topographical or physical conditions, or unusual or excessive public travel, or other character of the work involved warrants only a partial payment or no payment by the benefited property of the costs of the improvement. [1975 c.782 Â§24]

Â Â Â Â Â  523.270 Appeal of assessment. Any person feeling aggrieved by the assessments made under an assessment ordinance may, within 20 days after the passage of the ordinance levying the assessment by the district board, appeal to the circuit court for the county in which the district is located. The appeal and the requirements and formalities thereof shall be heard, governed and determined, and the judgment thereon rendered and enforced, in the manner provided for appeals from assessments in ORS 223.005 to 223.105 and 223.205 to 223.930. The result of the appeal shall be a final and conclusive determination of the matter of the assessment, except with respect to the district right of reassessment provided by ORS 523.360. [1975 c.782 Â§25]

Â Â Â Â Â  523.280 Notice of assessment to property owners; publication; contents. Within 10 days after the ordinance levying assessments is adopted, the secretary of the district shall send by registered or certified mail a notice of assessment to the owner of the assessed property, and shall publish notice of the assessment twice in a newspaper of general circulation in the district, the first publication of which shall be made not later than 10 days after the date of the assessment ordinance. The notice of assessment shall recite the date of the assessment ordinance and shall state that upon the failure of the owner of the property assessed to make application to pay the assessment in installments within 10 days from the date of the first publication of notice, or upon the failure of the owner to pay the assessment in full within 30 days after the date of the assessment ordinance, then interest will commence to run on the assessment and the property assessed will be subject to foreclosure. The notice shall also set forth a description of the property assessed, the name of the owner of the property and the amount of each assessment. [1975 c.782 Â§26]

Â Â Â Â Â  523.290 Entry of amount of assessment; lien; priority; foreclosure. After passage of the assessment ordinance by the district board, the secretary shall enter in the docket of district liens a statement of the amounts assessed upon each particular lot, parcel of land or portion thereof, together with a description of the improvement, the name of the owners and the date of the assessment ordinance. Upon such entry in the lien docket, the amount so entered shall become a lien upon the respective lots, parcels of land or portions thereof, which have been assessed for such improvement. All assessment liens of a district shall be superior and prior to all other liens or encumbrances on property insofar as the laws of the state permit. Interest shall be charged at the rate of six percent per annum until paid on all amounts not paid within 30 days from the date of an assessment ordinance. After expiration of 30 days following the date of an assessment ordinance the district may proceed to foreclose or enforce collection of the assessment liens in the amount provided by the general law of the state. However, the district may, at its option, enter a bid for the property being offered at a foreclosure sale, which bid shall be prior to all bids except those made by persons who would be entitled under the laws of the state to redeem the property. [1975 c.782 Â§27]

Â Â Â Â Â  523.310 Errors in assessment. Claimed errors in the calculation of assessments shall be called to the attention of the secretary of the district, who shall determine whether there has been an error in fact. If the secretary finds that there has been an error in fact, the secretary shall recommend to the district board an amendment to the assessment ordinance to correct the error. Upon enactment of the amendment, the secretary shall make the necessary correction in the lien docket and send a correct notice of assessment by registered or certified mail. [1975 c.782 Â§28]

Â Â Â Â Â  523.320 Deficit assessment; hearing; objections; notices. In the event that an assessment is made before the total cost of the improvement is ascertained, and if it is found that the amount of the assessment is insufficient to defray the expenses of the improvement, the district board may, by motion, declare such deficit and prepare a proposed deficit assessment. The board shall set a time for a hearing of objections to such deficit assessment and shall direct the secretary to publish one notice thereof in a newspaper of general circulation in the district. After the hearing the board shall make a just and equitable deficit assessment by ordinance, which shall be entered in the lien docket as provided by ORS 523.210 to 523.380. Notices of the deficit assessment shall be published and mailed and the collection of the assessment shall be made in accordance with ORS 523.280 and 523.290. [1975 c.782 Â§29]

Â Â Â Â Â  523.330 Excess assessment; credit; rebate. Upon the completion of the improvement project, if it is found that the assessment previously levied upon any property is more than sufficient to pay the costs of the improvements, the district board shall ascertain and declare the amount of the excess by ordinance. When declared, the excess amounts shall be entered on the lien docket as a credit upon the appropriate assessment. If any assessment has been paid, the person who paid it, or the legal representative of the person, shall be entitled to the repayment of the rebate credit, or the portion thereof which exceeds the amount unpaid on the original assessment. [1975 c.782 Â§30]

Â Â Â Â Â  523.340 Abandonment of improvement; cancellation of liens; refunds. The district board may abandon proceedings for an improvement at any time prior to the final completion of the improvement. If liens have been assessed upon any property under ORS 523.210 to 523.380, they shall be canceled, and any payments made on such assessments shall be refunded to the person paying the same, the assigns or legal representatives of the person. [1975 c.782 Â§31]

Â Â Â Â Â  523.350 Restriction on rendering assessment invalid; correction by board. No improvement assessment shall be rendered invalid by reason of a failure of the improvement report to contain all of the information required by ORS 523.210, or by reason of a failure to have all of the information required to be in the improvement resolution, the assessment ordinance, the lien docket or notices required to be published and mailed, nor by the failure to list the name of, or mail notice to, the owner of any property as required by ORS 523.210 to 523.380, or by reason of any other error, mistake, delay, omission, irregularity or other act, jurisdiction or otherwise, in any of the proceedings or steps specified, unless it appears that the assessment is unfair or unjust in its effect upon the person complaining. The district board may remedy and correct all such matters by suitable action and proceedings. [1975 c.782 Â§32]

Â Â Â Â Â  523.360 Reassessment. Whenever any assessment, deficit assessment or reassessment for any improvement which has been made by the district is set aside, or its enforcement restrained by any court having jurisdiction thereof, or when the district board is in doubt as to the validity of an assessment, deficit assessment or reassessment, or any part thereof, the district board may make a reassessment in the manner provided by ORS 223.405 to 223.485. [1975 c.782 Â§33]

Â Â Â Â Â  523.370 [1975 c.782 Â§34; repealed by 1995 c.333 Â§37]

Â Â Â Â Â  523.380 Foreclosure of assessment lien. (1) In case the whole or any portion of the cost of an improvement is assessed against the property directly benefited and the owner of the property fails to pay the amount of the lien, or any portion thereof, or the interest thereon, when they become due, the board may proceed to foreclose the lien in any manner provided by law for the collection of liens by municipalities and may provide by ordinance a general procedure for the collection of liens in any manner not inconsistent with law.

Â Â Â Â Â  (2) The provisions of ORS 223.405 to 223.485 relating to reassessment shall be available to districts where applicable. [1975 c.782 Â§35]

TAXING POWER

Â Â Â Â Â  523.410 Ad valorem taxation; special tax; collection; enforcement; boundary changes. (1) A district may assess, levy and collect taxes in an amount each year not to exceed one-fourth of one percent (0.0025) of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207. The proceeds of the tax shall be applied by it in carrying out the objects and purposes of ORS 523.030 to 523.050 and 523.420 to 523.490 and for the purpose of financing the employeesÂ retirement system.

Â Â Â Â Â  (2) A district may annually also assess, levy and collect a special tax upon all such property in an amount sufficient to pay the yearly interest on bonds theretofore issued by the district and then outstanding, together with any portion of the principal of such bonds maturing within the year. The special tax shall be applied only in payment of interest and principal of bonds issued by the district, but the district may apply any funds it may have toward payment of principal and interest of any such bonds.

Â Â Â Â Â  (3) Taxes shall be levied in each year and returned to the county officer whose duty it is to extend the tax roll by the time required by law for city taxes to be levied and returned.

Â Â Â Â Â  (4) Taxes levied by the district shall become payable at the same time and be collected by the same officer who collects county taxes, and the proceeds shall be turned over to the district according to law. The county officer whose duty it is to extend the county levy shall extend the levy of the district in the same manner as city taxes are extended.

Â Â Â Â Â  (5) Property is subject to sale for nonpayment of taxes levied by the district in like manner and with like effect as in the case of county and state taxes.

Â Â Â Â Â  (6) For purposes of ad valorem taxation, a boundary change must be filed in final approved form with the county assessor and the Department of Revenue as provided in ORS 308.225. [1975 c.782 Â§10; 1991 c.459 Â§421; 2001 c.215 Â§16; subsection (6) of 2001 Edition enacted as 2001 c.138 Â§40]

Â Â Â Â Â  523.420 Disposal of taxes levied by invalid district. When an attempt has been made to organize a district under the provisions of this chapter and subsequently by a judgment of a court it has been declared that the organization is invalid, but prior to such judgment the invalid organization has levied taxes, the funds derived from the levy shall be disposed of as follows:

Â Â Â Â Â  (1) If the area embraced in the invalid organization is embraced in a subsequently created organization composed of unincorporated or incorporated territory, or combinations thereof, for the purpose of furnishing geothermal heat to the inhabitants thereof, the custodian of the taxes collected for the invalid organization shall turn them over to the subsequent organization to be used only for the purpose of furnishing geothermal heat to such inhabitants.

Â Â Â Â Â  (2) If the subsequent organization does not embrace all territory embraced in the invalid organization, such taxes as have been collected from the levy upon property in areas not embraced in the subsequent organization shall be refunded to the payers thereof by the custodian of the taxes before the balance is turned over to the subsequent organization.

Â Â Â Â Â  (3) If no such subsequent organization is created to provide geothermal heat for the inhabitants of such an area, within a period of two years after the entry of the judgment of invalidation, the taxes collected shall be refunded by the custodian of them to the taxpayers who paid them. [1975 c.782 Â§4; 2003 c.576 Â§468]

BONDS

Â Â Â Â Â  523.460 General obligation bonds; limit; issuance; maturity; interest; election; pledge of revenue. (1) For the purpose of carrying into effect all or any powers granted by this chapter, the district, when authorized at any properly called election held for that purpose, may borrow money and sell and dispose of general obligation bonds. Except as otherwise provided by this section, the bonds shall never exceed in the aggregate two and one-half percent of the real market value of all taxable property within the limits of the district, computed in accordance with ORS 308.207.

Â Â Â Â Â  (2) The bonds shall be issued from time to time by the board of commissioners in behalf of the district as authorized by the voters, and may be issued in an amount not to exceed one-half of one percent of the real market value referred to in subsection (1) of this section without the approval of the electors. The bonds shall mature serially within not to exceed 30 years from issue date, and shall bear interest not exceeding seven percent per annum payable semiannually as the board shall determine. The bonds shall be so conditioned that the district agrees to pay to the bearer, at a place named, the principal sum of the bonds with interest at the rate named, payable semiannually in accordance with the tenor and terms of the interest coupons attached.

Â Â Â Â Â  (3) If the district has within its corporate limits a population of 300 or over, it may issue bonds in an amount which shall not exceed in the aggregate 10 percent of the real market value referred to in subsection (1) of this section.

Â Â Â Â Â  (4) For the purpose of additionally securing the payment of the principal and interest on general obligation bonds issued under this section, the district may, by resolution of its board which shall constitute part of the contract with the holders of the bonds, pledge all or any part of the net revenue of its geothermal heating system. The board may adopt such a resolution without submitting the question of the pledge to the electors of the district. [1975 c.782 Â§6; 1977 c.188 Â§7; 1983 c.347 Â§29; 1991 c.459 Â§422; 2001 c.215 Â§17]

Â Â Â Â Â  523.470 Revenue bonds; terms; issuance. In addition to the authority to issue general obligation bonds, the district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system, to purchase, acquire, lay out, construct, reconstruct, extend, enlarge or improve a geothermal heating system, for the purpose of obtaining geothermal heating for the use of consumers, within or without the boundaries of the district. The revenue bonds shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bond shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the corporate limits of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1975 c.782 Â§7]

Â Â Â Â Â  523.480 Refunding bonds. Refunding bonds of the same character and tenor as those replaced thereby may be issued pursuant to a resolution duly adopted by the board of commissioners without submitting to the electors the question of authorizing the issuance of such bonds. [1975 c.782 Â§8]

Â Â Â Â Â  523.490 Issuance of bonds. All general obligation and revenue bonds, including refunding bonds, authorized under ORS 523.460 to 523.480 shall be issued as prescribed in ORS chapter 287A. [1975 c.782 Â§9; 2007 c.783 Â§212]

DISSOLUTION

Â Â Â Â Â  523.510 Assumption of debts and obligations of district upon dissolution. (1) A city may enter into a written agreement with a geothermal heating district contemplating dissolution undertaking to assume, in the event of such dissolution, all of the outstanding debts and obligations of the district and to continue to furnish geothermal heat to the inhabitants of the dissolving district for domestic and municipal use for a term therein specified, not to exceed 25 years. Subject to the provisions of this section, the successor city shall, if the dissolution is approved, have the powers and assume the responsibilities of geothermal heating districts under this chapter. Any person entitled to geothermal heating service within the area of the dissolved district has the same remedies at law or in equity to enforce the rights to geothermal heating service as are available to enforce the right to geothermal heating service within the district.

Â Â Â Â Â  (2) The successor city or district shall furnish geothermal heat to persons owning or occupying property within the dissolved district on the same terms and conditions as in the case of those owning or occupying property within the city, or elsewhere within the district. If the district assets and obligations are transferred to a city, the city may charge a rate for the service that is no more than the rate which is uniformly applied to all users in similar classifications outside the city. No such differential rate may be charged, however, unless such a differential is provided for, and specifically limited, by the terms of the agreement made prior to the dissolution. Nothing in this section authorizes a city to levy an ad valorem real property tax on property outside the city or district.

Â Â Â Â Â  (3) Any debts or obligations assumed by the successor city by reason of, or during the period of, its commitment under the agreement shall bind the city until they are fully paid and discharged. No contract shall be effective unless all of the terms thereof are reduced to writing, signed by the entities and filed with the county clerk. [1975 c.782 Â§47]

ADMINISTRATION

Â Â Â Â Â  523.610 Board; election; authority; term; vacancy. (1) Except as otherwise provided by this chapter, the power and authority given to districts is vested in and shall be exercised by a board of five commissioners, each of whom shall be an elector registered in the district. Except as provided by subsection (2) of this section, each commissioner shall be elected for a term of four years.

Â Â Â Â Â  (2) Not later than the 40th day after the formation of a district and the election of the members of the first board, the commissioners shall meet and organize, first taking and subscribing an oath of office. The commissioners first elected shall determine by lot the length of term each shall hold office as follows:

Â Â Â Â Â  (a) The terms of two commissioners shall expire June 30 next following the first regular district election; and

Â Â Â Â Â  (b) The terms of the other three commissioners shall expire June 30 next following the second regular district election.

Â Â Â Â Â  (3) The board of commissioners shall fill any vacancy on the board as provided in ORS 198.320. [1975 c.782 Â§36; 1983 c.83 Â§99; 1983 c.350 Â§295]

Â Â Â Â Â  523.620 [1975 c.782 Â§37; repealed by 1983 c.350 Â§331]

Â Â Â Â Â  523.625 Election laws applicable. (1) ORS chapter 255 governs the following:

Â Â Â Â Â  (a) The nomination and election of commissioners.

Â Â Â Â Â  (b) The conduct of district elections.

Â Â Â Â Â  (2) The electors of a district may exercise the powers of the initiative and referendum regarding a district measure, in accordance with ORS 255.135 to 255.205. [1983 c.350 Â§298]

Â Â Â Â Â  523.630 Meetings; officers; quorum; employees; employee benefits. (1) The board of commissioners shall hold meetings at such time and place within the district as it may determine. The board shall hold at least one regular meeting in each month on a day to be fixed by it, and may hold special meetings under such rules as it may make.

Â Â Â Â Â  (2) The board shall, at the time of its organization, choose from the commissioners a president, a secretary and a treasurer, who shall hold their offices until the first regular meeting in January, or until their successors are elected and qualified. The officers shall have, respectively, the powers and shall perform the duties usual in such cases. A majority shall constitute a quorum to do business and, in the absence of the president, any other member may preside at a meeting.

Â Â Â Â Â  (3) The board of commissioners may employ engineers, superintendents, mechanics, clerks or other persons as it may find requisite, necessary or convenient in carrying on any work of the district and at a rate of remuneration as it may consider just.

Â Â Â Â Â  (4) The board may provide life insurance and retirement or pension plans for employees of a district, if the insurer issuing the policy is licensed to do business in the State of
Oregon
. [1975 c.782 Â§39]

Â Â Â Â Â  523.640 Special election. The board of commissioners at any regular meeting may call a special election of the electors of the district. [1975 c.782 Â§38]

Â Â Â Â Â  523.650 [1975 c.782 Â§40; repealed by 1983 c.350 Â§331]

Â Â Â Â Â  523.660 District funds; deposit; records. (1) The money of a district shall be deposited in one or more depositories, as defined in ORS 295.001, to be designated by the board of commissioners. The money shall be withdrawn or paid out only when previously ordered by vote of the board, and upon checks signed by the treasurer or such other person as may be authorized by resolution of the board. Receipts or vouchers, showing clearly the nature and items covered by each check drawn, shall be kept on file.

Â Â Â Â Â  (2) All the proceedings of the board of commissioners shall be entered at large in a record book. All books, maps, plans, documents, correspondence, vouchers, reports and other papers and records pertaining to the business of the district shall be carefully preserved and shall be open to inspection as public records. [1975 c.782 Â§41; 2001 c.215 Â§18]

Â Â Â Â Â  523.670 Agreements between district and annexed or joined city. If a city has been annexed to a district under ORS 198.866 and 198.867 or joined to a district under ORS 198.910, the city and the district may:

Â Â Â Â Â  (1) Enter into contracts and agreements to do any act or thing which either could have done if the annexation had not occurred.

Â Â Â Â Â  (2) Contract and agree for the collection by the district of any geothermal heat tax or charge imposed by the city upon geothermal heat users within the territory of the city, and the district thereupon may provide for such collection according to its rules and regulations for the collection of amounts due the district by geothermal heat users, including but not limited to shutting off the geothermal heat supply for nonpayment. [1975 c.782 Â§42; 1983 c.142 Â§17]

Â Â Â Â Â  523.680 EmployeesÂ retirement system; establishment; contents. (1) A district may establish an employeesÂ retirement system. The board of commissioners may enter into agreements necessary to establish the system and carry out the plan and may agree to modifications of such agreements from time to time.

Â Â Â Â Â  (2) The retirement plan may provide for retirement benefits measured on the basis of services rendered or to be rendered by an employee, either before or after the date on which such employee first becomes a member of the retirement plan. The retirement plan may provide for a minimum of years of service and a minimum and maximum age of retirement for the employee. [1975 c.782 Â§43]

Â Â Â Â Â  523.690 Payments to retirement plan fund. The district may budget and provide for payment into the fund of the retirement plan an amount sufficient:

Â Â Â Â Â  (1) To provide on an actuarial reserve basis the amortized level premium cost of the retirement benefits which, under the provision of the retirement system, are to be provided by the district to its employees who attain the retirement age or retire in accordance with the terms of the retirement plan.

Â Â Â Â Â  (2) To meet the actuarially computed costs of retirement benefits measured on the basis of services rendered or to be rendered by an employee before or after the date on which such employee becomes a member of the retirement plan. [1975 c.782 Â§44]

Â Â Â Â Â  523.700 Employee contributions to retirement plan. The district may collect, as a contribution from any employee, that percentage of the salary received by the employee which is necessary to fund on an actuarial reserve basis the cost of retirement benefits which the employee is required to provide pursuant to the provisions of a retirement plan. [1975 c.782 Â§45]

Â Â Â Â Â  523.710 Limit on eligible individuals in retirement plan. Nothing in this chapter authorizes the district to budget, provide for payments or collect contributions to fund retirement benefits for an individual who is not in the employment of the district at the time of the creation of a membership status under a retirement plan. [1975 c.782 Â§46]

_______________

CHAPTERS 524 AND 525

[Reserved for expansion]



Chapter 526

TITLE 44

FORESTRY AND
FOREST
PRODUCTS

Chapter     526.     Forestry Administration

527.     Insect and Disease Control;
Forest
Practices

530.
State
Forests
;
Community
Forests

532.     Branding of
Forest
Products and Booming Equipment

_______________

Chapter 526  Forestry Administration

2007 EDITION

FORESTRY ADMINISTRATION

FORESTRY AND
FOREST
PRODUCTS

GENERAL PROVISIONS

526.005     Definitions

STATE BOARD OF FORESTRY; STATE FORESTER; STATE FORESTRY DEPARTMENT

526.008     State Forestry Department

526.009     State Board of Forestry; chairperson; terms; vacancies; confirmation; qualifications; removal

526.016     General duties; limits; compensation and expenses; meetings; rules

526.031     State Forester; deputy and assistants; compensation

526.036     Fidelity bonds

526.041     General duties of State Forester; rules

526.046     State Forester to cooperate with other agencies and persons; contracts for supervision; costs

526.052     Credits for former forest protective association employees

526.054     Authority of department to require fingerprints

FUNDS AND FINANCES

526.060     State Forestry Department Account; subaccounts

526.065     Authority to accept gifts and other donations for management of state forests and forest legacy programs; use of moneys in subaccount

526.090     Acceptance and use of moneys under Agricultural Act of 1956 (soil bank and reforestation provisions)

526.095     Clarke-McNary Act accepted; State Forester is agent of state

526.105     Disposition of receipts under ORS 526.090 and 526.095

526.111     State Forestry Department Revolving Account; purposes

526.121     Reimbursement of revolving account; keeping records

526.125     Tillamook Forest Interpretive Center Fund; sources; use of moneys in fund

MANAGEMENT OF EQUIPMENT AND PROPERTY

526.131     Purchase or acceptance of federal surplus property

526.135     Leasing departmental equipment to federal agency

526.142     Definition for ORS 526.142 to 526.152

526.144     Equipment pool; participation

526.146     Charges

526.148     Leasing communication equipment

526.152     Disposition of equipment; termination of pool

526.156     Forest Trust Land Advisory Committee; membership; advisory function

ACQUISITION AND DISPOSITION OF REAL PROPERTY

526.162     Taking title in fee simple

526.164     Exchange of property

526.166     Acquisition of real property by purchase, agreement or donation

526.168     Acquisition of real property by eminent domain

526.178     Going upon private property

526.192     Attorney General to conduct proceedings

526.194     Disposition or leasing of property

FOREST
RESEARCH AND EXPERIMENTATION

526.215     State Board of Higher Education to conduct research and experimentation programs

526.225     Forest Research Laboratory; cooperative programs; advisory committee

FOREST
TREE SEEDLINGS

526.231     Findings

526.233     Application of antitrust laws

526.235     State forest nursery; securing seedlings; sale of seedlings and stock; disposition of sales receipts

526.237     Acquisition of forest tree seedlings; agreements with grower cooperatives; fees

MANAGEMENT REPORTS

526.255     Long range management, marketing and harvest report

526.265     Hearings to publish report and receive testimony; management regions

FOREST
HEALTH AND MANAGEMENT INITIATIVES

(
Federal
Forest
Management)

526.271     Findings

526.274     Authority to participate in federal forest management

(
Forest
Health)

526.277     Findings; definitions for ORS 526.277 and 526.280

526.280     Responsibilities of State Forester; woody biomass utilization; report

COUNTY FORESTLAND CLASSIFICATION

526.305     Definitions for ORS 526.305 to 526.370

526.310     County classification committees; rules

526.320     Investigation of forestlands by committees; determination of adaptability for particular uses

526.324     Classification of forestland by committee; publication

526.328     Hearing; final classification; reclassification

526.332     Appeal

526.340     Classification by State Forester

526.350     Policy in administering forest and fire laws; contracts for care of forestland

526.360     State Forester to assist in developing forestland for agricultural uses; supervision of certain burning; refusal of supervision or permit; Certified Burn Manager program; rules; liability for damage

526.370     Seeding agreements as condition of supervision of burning on forestlands; seeding at owners expense on breach; lien; foreclosure

NONINDUSTRIAL PRIVATE LANDOWNER ASSISTANCE

(Generally)

526.425     Management assistance to nonindustrial private forest landowners; rules

(Woodland Management Act of 1979)

526.450     Short title

526.455     Definitions for ORS 526.450 to 526.475

526.460     Policy to manage forests to maximize benefits

526.465     Purpose of ORS 526.450 to 526.475

526.470     Forest tree seed bank; sale to recover costs; disposition of funds; use of funds for research and development activities

526.472     Forest tree seed orchard; purposes; cooperative agreements; recovery of costs; revenues

526.475     Appeal of decisions by State Forester

526.490     Afforestation of certain idle lands; harvest requirements; inspection fees; lands subject to Oregon Forest Practices Act; rules; fees

URBAN AND COMMUNITY FORESTRY

526.500     Definitions for ORS 526.500 to 526.515

526.505     Policy

526.510     Department to provide technical assistance to governmental units

526.515     Gifts, grants and donations; fees for services

OREGON FOREST RESOURCES INSTITUTE

(Generally)

526.600     Definitions for ORS 526.600 to 526.675

526.605     Findings

526.610     Oregon Forest Resources Institute; board of directors; eligibility

526.615     Qualifications of voting members

526.620     Terms of voting members; vacancies

526.625     Effect of failure to maintain qualification; removal of member

526.630     Expenses of members and staff

526.632     Employees not subject to certain personnel regulation

526.635     Officers

526.640     General authority of institute

526.645     Additional powers

(Financial Administration)

526.650     Expenditure of funds restricted

526.655     Acceptance of grants, donations and gifts

526.660     Application of budget and expenditure control laws

526.665     Exemption from certain financial administration laws

526.670     Books and records; audit

526.675     Oregon Forest Resources Institute Fund; use of moneys; rules

FOREST
RESOURCE TRUST

526.695     Definitions for ORS 526.695 to 526.775

526.700     Forest Resource Trust; purpose; trustees; advisory committee; rules; duties

526.703     Cost share program; purpose; advance of moneys and assistance

526.705     Loan program; financial assistance terms and conditions; rules

526.710     State Forestry Department to assist board

526.720     Forest Resource Trust Fund

526.725     Agreements with private, governmental or other organizations; land acquisitions; investment of funds; forestry carbon offsets; trust on governmental agencies or officers not created

526.730     Report to legislature

526.740     Lien for moneys payable to trust by forestland owner; attachment to severed forest products and accounts receivable

526.745     Notice of lien; filing

526.750     Recording of notice; fee

526.755     Foreclosure; costs

526.760     Priority; lien survives land foreclosure proceedings

526.765     Payment of funds advanced; release of lien

526.770     Notice of forest products harvest; contents; forest products purchasers

526.775     Execution of judgment against other property when forest products and accounts not subject to lien

FORESTRY CARBON OFFSETS

526.780     Agreements for forestry carbon offsets; requirements; creation; disposition of revenues

526.783     Development of forestry carbon offset accounting system

526.786     Rules relating to forestry carbon offsets; rules advisory committee

526.789     Effect of state forestry carbon offset program

TIMBER EXPORT REGULATION

526.801     Definitions for ORS 526.801 to 526.831 and 526.992

526.806     Prohibition against export of unprocessed timber; prohibition against certain public timber purchases

526.811     Exemption from export prohibition

526.816     Certification by bidders for public timber

526.821     Political subdivisions to establish rules

526.826     Barring timber export violators from unprocessed public timber purchases

526.831     Contract cancellation for timber export violation

MISCELLANEOUS

526.900     Review of state regulations and policies affecting implementation of conservation strategies

526.905     Management plans or policies to reduce risk of loss of forest resources

PENALTIES

526.990     Criminal penalty

526.992     Criminal and civil penalties for timber export violation

GENERAL PROVISIONS

526.005 Definitions. As used in this chapter, unless the context otherwise requires:

(1) Board means the State Board of Forestry.

(2) Certified Burn Manager means an individual, other than the forester, who is currently certified under a program established pursuant to ORS 526.360 (3).

(3) Department means the State Forestry Department.

(4) Forester means the State Forester or the authorized representative of the forester.

(5) Forestland means any woodland, brushland, timberland, grazing land or clearing, which, during any time of the year, contains enough forest growth, slashing or vegetation to constitute, in the opinion of the forester, a fire hazard, regardless of how the land is zoned or taxed.

(6) Forestry carbon offset means a transferable unit based on a measured amount of carbon storage expressed as a carbon dioxide emission equivalent, or other equivalent standard, and accruing on forestland as live or dead matter in trees, shrubs, forest litter and soil.

(7) Nonindustrial private forest landowner means any forest landowner who does not own a forest products manufacturing facility that employs more than six people.

(8) Nonindustrial private forestland means any forestland owned by a nonindustrial private forest landowner. [Amended by 1961 c.123 §3; 1965 c.253 §1; 1977 c.893 §14; 1997 c.274 §41; 1999 c.101 §1; 2001 c.752 §6]

STATE BOARD OF FORESTRY; STATE FORESTER; STATE FORESTRY DEPARTMENT

526.008 State Forestry Department. The State Forestry Department consists of the State Forester and the deputy, assistants and employees of the forester, acting under direction of the State Board of Forestry. [1961 c.123 §1; 1965 c.253 §2]

526.009 State Board of Forestry; chairperson; terms; vacancies; confirmation; qualifications; removal. (1) There is created a State Board of Forestry consisting of seven members appointed by the Governor. The members appointed to the board shall be subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. The Governor shall designate one member of the board as chairperson to hold that position until that members term expires or until relieved by the Governor as provided in subsection (6) of this section. The chairperson shall have such powers and duties as are provided by the rules of the board.

(2) The term of office of a member of the board is four years. A member shall be eligible for reappointment, but no member shall serve more than two consecutive full terms. In case of a vacancy for any cause, the Governor shall make an appointment as provided in subsection (1) of this section.

(3) Appointments made by the Governor under subsection (1) of this section shall include appointment of at least one member from each of the forest regions established under ORS 527.640 and the rules adopted thereunder by January 1, 1987.

(4) No more than three members of the board may derive any significant portion of their income directly from persons or organizations that are subject to regulation under ORS 527.610 to 527.770, 527.990 (1) and 527.992.

(5) Except as provided in subsection (4) of this section, no member of the board shall have any relationship or pecuniary interest that would interfere with the member representing the public interest.

(6) The Governor may at any time remove any member of the board for inefficiency, incompetence, neglect of duty, malfeasance in office, unfitness to render effective service or failure to continue to meet the criteria of appointment pursuant to this section. [1965 c.253 §4; 1973 c.230 §1; 1979 c.394 §1; 1983 c.759 §5; 1987 c.919 §6]

526.010 [Amended by 1953 c.68 §19; 1953 c.372 §22; 1957 c.654 §1; 1959 c.571 §1; 1963 c.63 §1; 1965 c.253 §5; 1967 c.429 §51; 1973 c.230 §2; 1973 c.792 §22; 1975 c.94 §1; 1979 c.394 §2; 1983 c.759 §6; repealed by 1987 c.919 §30]

526.015 [1957 c.654 §3; repealed by 1965 c.253 §153]

526.016 General duties; limits; compensation and expenses; meetings; rules. (1) The State Board of Forestry shall supervise all matters of forest policy and management under the jurisdiction of this state and approve claims for expenses incurred under the statutes administered by the board except as otherwise provided by law. Advisory committees may be appointed by the board to make recommendations concerning any function vested by law in the board. Notwithstanding any other provisions of law, the board shall not supervise or direct the State Forester in matters relating to the geographic scheduling, annual volume and species allocation, appraisals and competitive timber sale techniques used in the sale of forest products from lands managed under the provisions of ORS chapter 530.

(2) The members of the board are entitled to compensation and expenses as provided in ORS 292.495.

(3) The board shall meet on the first Wednesday after the first Monday in January, March, June and September, at places designated by the chairperson of the board or the State Forester. The board may meet at other times and places in this state on the call of the chairperson or the State Forester. A majority of the voting members of the board constitutes a quorum to do business.

(4) In accordance with the applicable provisions of ORS chapter 183, the board shall adopt rules to perform the functions defined by statute. [1965 c.253 §6; 1969 c.314 §62; 1973 c.230 §3; 1983 c.759 §8; 1987 c.919 §8]

526.020 [Amended by 1953 c.68 §19; 1955 c.117 §1; repealed by 1965 c.253 §9 (526.041 enacted in lieu of 526.020)]

526.030 [Amended by 1953 c.23 §2; 1955 c.27 §1; 1961 c.123 §4; 1965 c.253 §11; renumbered 526.046]

526.031 State Forester; deputy and assistants; compensation. (1) The State Board of Forestry shall appoint a State Forester, who must be a practical forester familiar with western conditions and experienced in organization for the prevention of forest fires. The forester shall be the chief executive officer of the State Forestry Department. The forester shall hold office at the pleasure of the board, and shall act as its secretary.

(2) With the approval of the board and subject to applicable provisions of the State Personnel Relations Law, the State Forester may appoint a Deputy State Forester, assistant state foresters and other employees of the department. During the State Foresters absence or disability, all authority shall be exercised by the Deputy State Forester or by the assistant whom the State Forester or the board, by written order filed with the Secretary of State, has designated as Acting State Forester.

(3) The board shall fix the compensation of the State Forester. In addition to their salaries, the forester, the deputy and assistants shall be reimbursed, subject to the limitations otherwise provided by law, for their actual and necessary travel and other expenses incurred in the performance of their duties. [1965 c.253 §7; 1983 c.759 §13]

526.036 Fidelity bonds. (1) Before entering upon the duties of office, the forester shall furnish a fidelity bond in favor of the State of Oregon in the penal sum of $100,000 issued by one or more corporate sureties authorized to do business in the State of Oregon, conditioned upon the faithful and honest handling and disposition of the moneys in the State Forestry Department Account and any other moneys in the hands of the forester. The bond and sureties are subject to approval by the Director of the Oregon Department of Administrative Services as provided in ORS 291.011.

(2) The premium for the bond shall be paid from the appropriation of the State Board of Forestry.

(3) Except as provided in subsection (1) of this section, the board may require a fidelity bond, with one or more corporate sureties authorized to do business in this state, of any officer or employee of the State Forestry Department. The board shall fix the amount of the bond, which otherwise is subject to subsections (1) and (2) of this section. [Formerly 526.070; 1967 c.419 §16]

526.040 [Repealed by 1953 c.43 §2]

526.041 General duties of State Forester; rules. The forester, under the general supervision of the State Board of Forestry, shall:

(1) In compliance with ORS chapter 183, promulgate rules consistent with law for the enforcement of the state forest laws relating directly to the protection of forestland and the conservation of forest resources.

(2) Appoint and instruct fire wardens as provided in ORS chapter 477.

(3) Direct the improvement and protection of forestland owned by the State of
Oregon
.

(4) Collect data relative to forest conditions.

(5) Take action authorized by law to prevent and extinguish forest, brush and grass fires.

(6) Enforce all laws pertaining to forestland and prosecute violations of such laws.

(7) Cooperate with landowners, political subdivisions, private associations and agencies and others in forest protection.

(8) Advise and encourage reforestation.

(9) Publish such information on forestry as the forester determines to be in the public interest.

(10) Enter into contracts and cooperative agreements pertaining to experiments and research in forestry.

(11) Sell, exchange or otherwise dispose of any real property heretofore or hereafter acquired by the board for administrative purposes and no longer needed.

(12) Coordinate any activities of the State Forestry Department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(13) Prescribe uniform state standards for certification of wildland fire training courses and educational programs. [1965 c.253 §10 (enacted in lieu of 526.020); 1969 c.249 §2; 1975 c.605 §27; 1987 c.734 §13; 1993 c.415 §5; 1997 c.413 §5; 2003 c.539 §38]

526.046 State Forester to cooperate with other agencies and persons; contracts for supervision; costs. (1) Under the direction of the State Board of Forestry, the forester:

(a) Shall, upon request, and whenever the forester deems that it is in the public interest, assist and cooperate with any federal or state department or any institution, political subdivision or person owning or controlling forestland within this state, in the preparation of plans for their protection, management, replacement or extension. Unless otherwise provided by law, the parties obtaining such assistance shall pay the necessary costs of travel, subsistence and other field expenses incurred by the forester or the assistants of the forester in the preparation and execution of these plans.

(b) May enter into contracts with the applicants under which the forester will supervise the execution of the plans. However, the costs of carrying out the plans shall be paid by the applicants.

(2) In carrying out this section the forester may require the applicant to deposit in one or more installments the moneys needed to cover the cost of preparing and executing the plans. These deposits shall be placed in the State Treasury, credited to the State Forestry Department Account and used exclusively for the purposes of this section. [Formerly 526.030]

526.048 [1977 c.893 §16; renumbered 526.425]

526.050 [Repealed by 1953 c.23 §2]

526.052 Credits for former forest protective association employees. (1) For purposes of this section, forest protective association or association has the meaning for that term provided in ORS 477.001.

(2) Subject to subsection (3) of this section, a person employed by a forest protective association at a time when the association was under contract or cooperative agreement with the forester or State Board of Forestry by authority of ORS chapter 477 and this chapter, with specific reference to ORS 477.406 to 477.412, or predecessor statutes, shall receive the following credits when transferring directly from association employment to employment by the State Forestry Department:

(a) Sick leave accrual earned during employment as an association employee.

(b) Rate of accumulating annual leave based on years of service as an association employee.

(c) Credit for current service under the Public Employees Retirement System equal to periods of service as an association employee as determined by the Public Employees Retirement Board, if the person, before the effective date of retirement of the person as a member of the system, applies in writing to the retirement board for that credit or any part thereof and pays to the retirement board in a lump sum for credit to the member account of the member an amount determined by the retirement board to be equal to the total amount of employee and employer contributions with interest that would have accumulated had the person been a member of the system as an employee of the State Forestry Department in a position equivalent to that held by the person for the periods of service or part thereof as an association employee.

(3) The credits granted by subsection (2) of this section shall be granted if the employee makes an immediate transfer from association employment to state employment, and if the person earned employment credits as an association employee under standards comparable to laws and rules of the State of
Oregon
governing similar credits in state employment.

(4) Unless the employee transferring to employment with the State Forestry Department first becomes a member of the Public Employees Retirement System before January 1, 2000, as described in subsection (6) of this section:

(a) The employee may acquire credit under subsection (2)(c) of this section only after the employee has been a member of the Public Employees Retirement System for at least 60 calendar months; and

(b) The maximum number of years of retirement credit that a person may acquire under subsection (2)(c) of this section is five years.

(5) If a person subject to the limitation imposed by subsection (4)(b) of this section is also eligible for credit under ORS 238.145, and the person is subject to the limitation imposed by ORS 238.145 (4), the total years of credit that the person may acquire under this section and under the provisions of ORS 238.145 may not exceed five years.

(6) A person becomes a member of the Public Employees Retirement System before January 1, 2000, for the purposes of this section if:

(a) The person is a member of the system on January 1, 2000; or

(b) The person was a member of the system before January 1, 2000, ceased to be a member of the system under the provisions of ORS 238.095, 238.265 or 238.545 before January 1, 2000, but restores part or all of the forfeited creditable service from before January 1, 2000, under the provisions of ORS 238.105 or 238.115 after January 1, 2000. [1969 c.249 §5; 1973 c.46 §6; 1987 c.617 §14; 1999 c.317 §13; 2001 c.945 §67]

526.054 Authority of department to require fingerprints. For the purpose of requesting a state or nationwide criminal records check under ORS 181.534, the State Forestry Department may require the fingerprints of a person who:

(1)(a) Is employed or is applying for employment by the department; or

(b) Provides services or seeks to provide services to the department as a contractor or volunteer; and

(2) Is, or will be, working or providing services in a position:

(a) That provides forest education or recreation programs for persons under 18 years of age; or

(b) In which the person investigates or fights wildland fires and the criminal records check is requested to search for crimes associated with arson. [2005 c.730 §75]

Note: 526.054 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FUNDS AND FINANCES

526.060 State Forestry Department Account; subaccounts. (1) Excepting the sinking fund moneys designated in ORS 530.280 and reimbursements for the revolving account under ORS 526.121, all assessments, federal apportionments or contributions, and other moneys received by the forester or State Board of Forestry, shall be paid into the State Treasury and credited to the State Forestry Department Account, which is established separate and distinct from the General Fund. All moneys in the State Forestry Department Account are appropriated continuously, and shall be used by the forester, under the supervision and direction of the board, for the purposes authorized by law.

(2) The forester shall keep a record of all moneys deposited in the State Forestry Department Account. The record shall indicate by separate cumulative accounts the source from which the moneys are derived and the individual activity or program against which each withdrawal is charged. All moneys in the account received pursuant to ORS 527.610 to 527.770 and 527.992 shall be used only for carrying out the duties, functions and powers of the State Forestry Department in administering ORS 527.610 to 527.770 and 527.992.

(3) The Urban and Community Forestry Subaccount is established as a subaccount of the State Forestry Department Account. Moneys in the Urban and Community Forestry Subaccount are appropriated continuously to the State Forestry Department to be used for urban and community forest activities described in ORS 469.634 and 469.652.

(4) The
State
Forest
Enhancement Donation Subaccount is established as a subaccount to the State Forestry Department Account. Moneys in the State Forest Enhancement Donation Subaccount are continuously appropriated to the State Forestry Department to be used for the purposes described in ORS 526.065.

(5) The
State
Forest
Nursery Subaccount is established as a subaccount to the State Forestry Department Account. Moneys in the State Forest Nursery Subaccount are continuously appropriated to the State Forestry Department to be used for the purposes described in ORS 526.235.

(6) The State Forest Tree Seed Bank Subaccount is established as a subaccount to the State Forestry Department Account. Moneys in the State Forest Tree Seed Bank Subaccount are continuously appropriated to the State Forestry Department to be used for the purposes described in ORS 526.470.

(7) The
State
Forest
Tree Seed Orchard Subaccount is established as a subaccount to the State Forestry Department Account. Moneys in the State Forest Tree Seed Orchard Subaccount are continuously appropriated to the State Forestry Department to be used for the purposes described in ORS 526.472.

(8) Notwithstanding ORS 291.238, the moneys credited to the subaccounts established under subsections (5), (6) and (7) of this section shall be continuously available on a revolving basis. [1957 c.83 §1; 1965 c.253 §12; 1975 c.224 §7; 1989 c.966 §58; 1993 c.388 §5; 2001 c.159 §1; 2007 c.248 §4]

526.065 Authority to accept gifts and other donations for management of state forests and forest legacy programs; use of moneys in subaccount. (1) The State Forestry Department may receive gifts, grants, bequests, endowments and donations of moneys, labor or materials from public and private sources for the purpose of contributing to the management and enhancement of state forests, including but not limited to activities such as recreation, education, interpretation, research and monitoring, cultural resources management and habitat improvement.

(2) The department may apply for, accept and utilize grants from the federal government to accomplish the goals of a federal forest legacy program. In implementing the federal forest legacy program, the department shall ensure that the program complies with all land use laws and regulations.

(3) On or before January 15 of each odd-numbered year, the State Forester shall report to the committee created by ORS 171.555 and to any legislative committee with responsibility for forestry issues regarding:

(a) The number and monetary amounts of grants applied for under the federal forest legacy program;

(b) The number and monetary amounts of grants awarded under the federal forest legacy program; and

(c) The location and disposition of areas affected by the federal forest legacy program.

(4) The department shall deposit moneys received under this section into the State Forest Enhancement Donation Subaccount created under ORS 526.060. The department may expend moneys, materials or labor received under this section only for the purposes specified in the gift, grant, bequest, endowment or donation. If no purpose is specified, the department may use the moneys, materials or labor for the management and enhancement of state forests. [2001 c.159 §3; 2005 c.745 §1; 2007 c.206 §1]

526.070 [1957 c.83 §22; 1965 c.253 §8; renumbered 526.036]

526.080 [1957 c.83 §25; renumbered 526.131]

526.090 Acceptance and use of moneys under Agricultural Act of 1956 (soil bank and reforestation provisions). The forester, under the supervision and direction of the State Board of Forestry, may receive moneys from the federal government in connection with cooperative work and programs set out in the Agricultural Act of 1956, as amended (Public Law 84-540, 70 Stat. 188), particularly the provisions of Title I (7 U.S.C. 1801 to 1837) and Title IV (16 U.S.C. 568e to 568g), and Acts amendatory thereof and supplemental or complementary thereto. [1957 c.83 §4; 1965 c.253 §14]

526.095 Clarke-McNary Act accepted; State Forester is agent of state. The State of
Oregon
has accepted the provisions of the Clarke-McNary Act (43 Stat. 653), as amended, and will observe and comply with the requirements of that Act. The forester, under the supervision and direction of the State Board of Forestry, is the agent of the State of Oregon for the purposes of that Act, and may cooperate with the authorities of the United States having powers and duties under that Act to do all things necessary to secure to the State of Oregon the benefits of that Act or Acts amendatory thereof and supplemental or complementary thereto. [1957 c.83 §2; 1965 c.253 §15]

526.105 Disposition of receipts under ORS 526.090 and 526.095. All moneys received pursuant to the Acts of Congress mentioned in ORS 526.090 and 526.095 shall be paid into the State Treasury, credited to the State Forestry Department Account, and used exclusively for the purposes of the respective Acts. [1965 c.253 §17]

526.110 [Repealed by 1953 c.327 §6]

526.111 State Forestry Department Revolving Account; purposes. (1) Notwithstanding ORS 291.238 or any other law, a revolving account in the sum of $750,000 deposited with the State Treasurer shall be at the disposal of the forester for the payment of:

(a) Lawful expenses incurred under the direction of the forester and the State Board of Forestry in the prevention or suppression of fire and the protection of forestlands; and

(b) Miscellaneous bills and extraordinary items which are payable in cash immediately upon presentation.

(2) The forester may draw checks upon the State Treasurer in making disbursements from the revolving account for the purposes stated in this section. Reimbursement of such disbursements shall be made from funds and accounts budgeted and allotted for expenses of the State Forestry Department. The revolving account is not subject to allotment or allocation of moneys pursuant to ORS 291.234 to 291.260. [1953 c.327 §1; 1965 c.253 §18; 1969 c.249 §1; 1987 c.155 §1; 1997 c.467 §1]

526.120 [Repealed by 1953 c.327 §6]

526.121 Reimbursement of revolving account; keeping records. (1) Reimbursement vouchers for claims paid from the revolving account created by ORS 526.111 shall be approved by the forester. Warrants in payment of the vouchers shall be drawn in favor of the forester and deposited with the State Treasurer to reimburse the revolving account.

(2) The forester shall maintain such records as readily disclose the true status of vouchers payable from, and checks outstanding against, the revolving account and the balance to the credit thereof. [1953 c.327 §2; 1957 c.83 §23; 1965 c.253 §19; 1983 c.740 §207]

526.125
Tillamook
Forest
Interpretive
Center
Fund; sources; use of moneys in fund. (1) The State Forestry Department may receive and disburse gifts, grants, bequests, endowments and donations of labor and material from public and private sources for the purpose of developing and operating a forest interpretation and education center in the
Tillamook
State
Forest
.

(2) The Tillamook Forest Interpretive Center Fund is created in the State Treasury, separate and distinct from the General Fund. All moneys received by the State Forestry Department under subsection (1) of this section shall be paid into the State Treasury and credited to the Tillamook Forest Interpretive Center Fund. All interest earned by the fund shall be credited to the fund.

(3) All moneys in the Tillamook Forest Interpretive Center Fund are continuously appropriated to the State Forestry Department and may be expended only for the purposes specified in the gift or donation, or, if no purpose is specified, only for the purpose of forest interpretation and education. [1999 c.928 §1]

Note: 526.125 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.130 [Repealed by 1953 c.327 §6]

MANAGEMENT OF EQUIPMENT AND PROPERTY

526.131 Purchase or acceptance of federal surplus property. Subject to the allotment provisions of ORS 291.238, the State Forester and State Board of Forestry hereby are authorized to purchase or accept excess and surplus property from the
United States
. [Formerly 526.080]

526.135 Leasing departmental equipment to federal agency. The forester, with the approval of the State Board of Forestry, may lease equipment that is under the jurisdiction and control of the forester and board to any agency of the
United States
. However:

(1) The lease must include a reasonable rental fee and require the lessee to maintain the equipment during the lease period; and

(2) The federal agency must be a cooperator with the forester and board in common activities and programs for which the equipment is leased. [1965 c.87 §2]

526.140 [Repealed by 1953 c.327 §6]

526.142 Definition for ORS 526.142 to 526.152. As used in ORS 526.142 to 526.152, equipment includes the necessary materials and supplies for the operation of equipment in the equipment pool authorized by ORS 526.144. [1965 c.253 §21]

526.144 Equipment pool; participation. (1) The equipment pool operated by the forester and the State Board of Forestry, which furnishes transportation and equipment for the various activities and programs of the board, is for the acquisition, operation, storage, maintenance and replacement of equipment. Notwithstanding any other law, the forester, under the direction of the board, may:

(a) Determine each activity or program of the board that shall participate in the equipment pool, and in so doing, cause the transfer of moneys from the account representing such activity or program in an amount determined advisable for equipment pool purposes. However, in each instance the transfer of moneys must be based on the proportionate use of the equipment pool, or the proposed use thereof, by the activity or program.

(b) Transfer equipment to the equipment pool, which items of transfer are owned by the State of
Oregon
and under the jurisdiction of the board or forester. In such event the records shall reveal the cash value of the transferred items as of the date of the transfer.

(2)
Forest
protective associations or agencies under contract or cooperative agreement with the board pursuant to ORS 477.406 may, with the approval of the board, participate in the equipment pool for the purposes of the contract or agreement. Participation by such an association or agency shall be on the same basis as an activity or program of the board that participates in the equipment pool. [1965 c.253 §22]

526.146 Charges. (1) All items transferred under ORS 526.144, together with any equipment purchased from moneys transferred to the equipment pool, are available for all activities or programs participating in the equipment pool. However, upon use of such equipment for any activity or program, a reasonable use charge shall be made against such activity or program. The charge shall be based upon the maintenance and replacement costs for the equipment used, including operational expenses.

(2) At the end of each month the forester, under the supervision and direction of the State Board of Forestry, shall render a statement on a basis of mileage or rental against each activity or program for transportation or equipment used or furnished for such activity or program. Administrative costs in connection with the operation of the equipment pool shall be included in the computation of the mileage or rental statement. The forester shall at all times keep records showing the mileage and rental charges, and against which activity or program the charges are a claim. The amount specified in the statement shall be a charge against the moneys available for such activity or program. All amounts so charged shall be credited to the State Forestry Department Account and, notwithstanding ORS 291.238, are available and shall be used exclusively for:

(a) The acquisition, operation, storage, maintenance, repair and replacement of equipment by the forester;

(b) Administrative expenses of the forester and the board in connection therewith; and

(c) The payment of insurance premiums for such equipment. [1965 c.253 §23]

526.148 Leasing communication equipment. (1) The forester and State Board of Forestry may lease communication equipment owned or acquired under ORS 526.144 to any forest protective association or agency under contract or agreement with the board for the protection of forestland against fire. However, the communication equipment may be used only for purposes of the forest protection system designated in ORS 477.005. Any lease so made must provide for a rental at the current rates established for the equipment pool. All amounts so charged shall be credited as provided in ORS 526.146.

(2) At the option of the board, the lease agreements made under this section may be merged under the equipment pool administration and equities set forth in ORS 526.152. [1965 c.253 §24]

526.150 [Repealed by 1953 c.327 §6]

526.152 Disposition of equipment; termination of pool. (1) Any proceeds from the sale or other disposition of equipment of the equipment pool shall be credited to the State Forestry Department Account for equipment pool purposes.

(2) Should the equipment pool be terminated by the State Board of Forestry, each activity or program shall have an equity in the moneys of the pool and in the cash value of the equipment and personalty of the pool. The equity shall be in proportion to the amount of moneys and value of the equipment and personalty transferred to the pool under ORS 526.144. By this subsection, each activity or program participating in the equipment pool has a continuing and recognized interest in the total value of the pool so long as the equipment pool exists unless otherwise such equity is purchased. [1965 c.253 §25]

526.156
Forest
Trust
Land
Advisory Committee; membership; advisory function. (1) A Forest Trust Land Advisory Committee is established to be composed of the board of directors of the Council of Forest Trust Land Counties.

(2) Members may receive reimbursement for actual and reasonable traveling and other expenses necessarily incurred in performing official duties. This reimbursement shall not be deemed lucrative.

(3) The committee shall advise the State Board of Forestry and the State Forester on the management of lands subject to the provisions of ORS 530.010 to 530.170 and on other matters in which counties may have a responsibility pertaining to forestland. The board and the State Forester shall consult with the committee with regard to such matters. [Formerly 527.735; 1997 c.120 §1]

526.160 [1953 c.74 §1; 1957 c.83 §9; 1959 c.61 §1; 1963 c.242 §1; repealed by 1965 c.253 §153]

ACQUISITION AND DISPOSITION OF REAL PROPERTY

526.162 Taking title in fee simple. In all cases where a title in fee simple to real property is acquired by the State Board of Forestry under ORS 526.166 or 526.168, such title shall be taken in the name of the State of
Oregon
. [Formerly 526.176]

526.164 Exchange of property. The State Board of Forestry may convey to any person all or parts of the real property described in ORS 526.166 or 526.168, in exchange for other property, real or personal, which, in the judgment of the board, is of equal or superior value for public use. [Formerly 526.174]

526.166 Acquisition of real property by purchase, agreement or donation. In addition to any authority otherwise granted by law, the State Board of Forestry may acquire, by purchase, agreement or donation, real property or any interest therein, including easements and ways, found necessary by the board for:

(1) Rights of way to lands of the state, which lands are under the management or jurisdiction of the board or forester.

(2)
Forest
patrol sites, administrative sites, nursery sites, communication sites, construction of shops, equipment sheds and office buildings.

(3) Quarry sites, gravel pits and rights of way for pipelines, communication lines and power lines.

(4) Any other use or purpose necessary in carrying out the powers and duties of the board or forester. [1965 c.253 §29]

526.168 Acquisition of real property by eminent domain. In addition to any authority otherwise granted by law, the State Board of Forestry may acquire, by the exercise of the power of eminent domain, real property or any interest therein, including easements and ways, found necessary by the board for:

(1) Rights of way to lands of the state, which lands are under the management or jurisdiction of the board or forester.

(2) Forest patrol or communication sites.

(3) Rights of way for pipelines, communication lines and power lines. [1965 c.253 §30]

526.170 [1953 c.71 §1; repealed by 1957 c.83 §26]

526.172 [1959 c.287 §1; repealed by 1965 c.253 §153]

526.174 [1959 c.287 §2; 1965 c.253 §27; renumbered 526.164]

526.176 [1959 c.287 §3; 1965 c.253 §26; renumbered 526.162]

526.178 Going upon private property. The State Board of Forestry, or any duly authorized representative of the board, may go upon private property in the manner provided by ORS 35.220 to determine the advisability or practicability of acquiring real property or any interest in real property. [1959 c.287 §4; 2003 c.477 §6]

526.180 [1959 c.287 §5; repealed by 1971 c.741 §38]

526.182 [1959 c.287 §6; repealed by 1971 c.741 §38]

526.184 [1959 c.287 §7; repealed by 1971 c.741 §38]

526.186 [1959 c.287 §8; repealed by 1971 c.741 §38]

526.188 [1959 c.287 §9; repealed by 1971 c.741 §38]

526.190 [1959 c.287 §10; repealed by 1971 c.741 §38]

526.192 Attorney General to conduct proceedings. After request of the State Board of Forestry pursuant to ORS 35.235 (1), the Attorney General shall commence and prosecute, in any court of competent jurisdiction in the name of the State of Oregon, the necessary or appropriate suit, action or proceeding for condemnation of the amount of or interest in the property required for such purposes, and for the assessment of the damages for the taking thereof. [1959 c.287 §12; 1983 c.740 §208]

526.194 Disposition or leasing of property. The State Board of Forestry may sell, lease, exchange, permit use of or otherwise dispose of any real property, or interest therein, acquired pursuant to ORS 526.162 to 526.194, when, in the judgment of the board, such will best serve the interests of the state. In the case of real property, interest in or title to the same may be conveyed by deed or other instrument executed in the name of the state, by and through the board. All funds or moneys derived from the sale or lease of any such property shall be paid by the board to the State Treasurer and by the State Treasurer credited to the funds from which moneys originally were used for the acquisition of the property involved. [1959 c.287 §11]

526.210 [Amended by 1953 c.376 §3; 1955 c.13 §1; repealed by 1961 c.297 §12]

FOREST
RESEARCH AND EXPERIMENTATION

526.215 State Board of Higher Education to conduct research and experimentation programs. To aid in the economic development of the State of
Oregon
, the State Board of Higher Education shall institute and carry on research and experimentation to develop the maximum yield from the forestlands of
Oregon
, to obtain the fullest utilization of the forest resource, and to study air and water pollution as it relates to the forest products industries. [1961 c.297 §2(1); 1967 c.377 §6]

526.220 [Amended by 1957 c.238 §1; repealed by 1961 c.297 §12]

526.225 Forest Research Laboratory; cooperative programs; advisory committee. (1) The State Board of Higher Education shall establish a Forest Research Laboratory at Oregon State University and shall cooperate with individuals, corporations, associations and public agencies wherever and whenever advisable to further the purposes of ORS 526.215, and may enter into any necessary agreements therefor.

(2) In order that there may be close coordination between the research and experimentation programs and the wise management and use of
Oregon
s forests for the production of goods and services that benefit all its citizens, the State Board of Higher Education shall appoint a Forest Research Laboratory Advisory Committee composed of 15 members. Nine members shall be individuals who are actively and principally engaged in timber management on forestlands, harvesting or the processing of forest products, one of whom shall be from a small woodland owners association, three members shall be individuals who are the heads of state and federal public forestry agencies and three members shall be individuals from the public at large. No individual who is a public member may have any relationship or pecuniary interest that would interfere with that individual representing the public interest. The advisory committee shall render practical counsel in the fields of forest management and use and forest harvest and utilization as they relate to the economic and social well-being of the people of
Oregon
. [1961 c.297 §2(2); 1965 c.253 §31; 1965 c.433 §1; 1975 c.96 §1; 1991 c.223 §1]

526.230 [Repealed by 1961 c.297 §12]

FOREST
TREE SEEDLINGS

526.231 Findings. The Legislative Assembly finds and declares that:

(1) Nonindustrial private forests make a vital contribution to Oregon by providing jobs, products, an expanded tax base and other social and economic benefits.

(2) Providing a source of forest tree seedlings to owners of nonindustrial private forests is essential to securing the benefits described in subsection (1) of this section. [2005 c.541 §1]

Note: 526.231, 526.233 and 526.237 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.233 Application of antitrust laws. The Legislative Assembly intends that ORS 526.237 and the amendments to ORS 526.235 by section 4, chapter 541, Oregon Laws 2005, authorize the displacement of competition in the forest tree seedling industry to a limited degree. The regulatory program of the State Forester described in ORS 526.237 is intended to grant immunity from state and federal antitrust laws to a cooperative and its members that enter into an agreement with the forester or the State Board of Forestry for the members to produce nonindustrial private forest tree seedlings for the forester and the board. The activities that any person performs in compliance with ORS 526.237 may not be considered in restraint of trade, a conspiracy or combination or any other unlawful activity in violation of ORS 646.705 to 646.805 or federal antitrust laws. [2005 c.541 §2]

Note: See note under 526.231.

526.235 State forest nursery; securing seedlings; sale of seedlings and stock; disposition of sales receipts. (1) A state forest nursery may be operated by the forester and the State Board of Forestry to provide forest tree seedlings for the reforestation of forestland. The nursery program may provide for the growth, care and maintenance of nursery stock and for the sale of such stock to private, state and other public owners of forestland.

(2) The forester and the board may use means in addition to, or instead of, operating a state forest nursery under subsection (1) of this section to secure forest tree seedlings and may sell those forest tree seedlings to private, state and other public owners of forestland. The means of securing forest tree seedlings may include, but need not be limited to:

(a) Contracting with private nurseries to grow forest tree seedlings;

(b) Allocating all or part of forest tree seedling production on behalf of the forester and the board to a cooperative of private growers under ORS 526.237; and

(c) Leasing or otherwise making state nursery property available for operation by private growers of forest tree seedlings.

(3) Each year the forester shall determine the costs of nursery operation and of securing forest tree seedlings under subsection (2) of this section and shall offer nursery stock or otherwise secured forest tree seedlings for sale to forest owners at prices that will recover actual costs.

(4) All revenues derived from the selling of nursery stock and otherwise secured forest tree seedlings shall be credited to the State Forestry Department Account and deposited in the State Forest Nursery Subaccount established in ORS 526.060. [1971 c.59 §2; 2005 c.541 §4; 2007 c.248 §1]

526.237 Acquisition of forest tree seedlings; agreements with grower cooperatives; fees. (1) As used in this section:

(a) Cooperative means a cooperative of forest tree seedling growers formed under ORS chapter 62 for the purpose of allocating among those growers agreements to grow forest tree seedlings under this section.

(b) Member means a grower who qualifies and is accepted for membership in the cooperative.

(2) The State Forester and the State Board of Forestry may secure forest tree seedlings for the reforestation of forestlands by means that include, but need not be limited to, entering into agreements with a cooperative to allocate among the members of the cooperative the production of forest tree seedlings for the forester and the board in amounts, types and species specified by the board.

(3) The forester shall actively supervise the conduct of the cooperative and members in carrying out agreements described in subsection (2) of this section to ensure that the activities of the cooperative and members are consistent with the provision of a reasonably priced, adequate and reliable source of high-quality forest tree seedlings. The forester may inspect during reasonable hours any facility or land used by a member to produce forest tree seedlings for the forester and the board. The forester may examine, test and take samples of forest tree seedlings being produced by the member for the forester and the board.

(4) The forester may assess a charge on forest tree seedlings grown by a member under a production allocation. Any charges collected under this subsection shall be deposited in the State Forestry Department Account and are continuously appropriated to the forester for purposes of carrying out the duties of the forester under this section. [2005 c.541 §3]

Note: See note under 526.231.

Note: Section 6, chapter 541, Oregon Laws 2005, provides:

Sec. 6. The State Forester shall report to an interim committee of the Legislative Assembly dealing with natural resources no later than October 1, 2008. The report shall contain an assessment of the means used by the forester and the State Board of Forestry to secure forest tree seedlings and be accompanied by any recommendations of the forester or the board for legislation regarding the securing of forest tree seedlings. [2005 c.541 §6]

526.240 [Repealed by 1961 c.297 §12]

526.245 [1971 c.59 §3; repealed by 2005 c.22 §376]

526.250 [Amended by 1953 c.324 §2; 1957 c.83 §10; repealed by 1961 c.297 §12]

MANAGEMENT REPORTS

526.255 Long range management, marketing and harvest report. The forester shall submit a biennial report to the Governor and to those committees of the Legislative Assembly with responsibility for forestry matters. The report shall contain matters that include, but are not limited to:

(1) The long range management plans based on current resource descriptions and technical assumptions, including sustained yield calculations for the purpose of maintaining economic stability in each management region.

(2) Marketing, reforestation and intensive management programs for the last completed biennium and the current biennium, and projected programs for the ensuing biennium. The marketing report shall include volume and value of new sales, volume and value of timber harvested and timber sales receipts distributed to counties and to the Common School Fund.

(3) The programmed harvest level on federal lands or federal policy changes that would impact that level of harvest on lands in
Oregon
. [1983 c.759 §15]

526.260 [1953 c.376 §3; repealed by 1961 c.297 §12]

526.265 Hearings to publish report and receive testimony; management regions. (1) The State Forester may conduct biennial public hearings in each management region to report the matters included in ORS 526.255 and to accept public testimony.

(2) For the purpose of this section and ORS 526.255, the following forest management regions are established:

(a) Northwest Region, consisting of Clatsop,
Columbia
,
Tillamook
,
Washington
and
Yamhill
Counties
.

(b) Willamette Region, consisting of Multnomah, Clackamas,
Marion
, Polk,
Lincoln
,
Benton
, Linn and
Lane
Counties
.

(c) Southern Region, consisting of Douglas, Coos, Curry, Josephine and
Jackson
Counties
.

(d) Eastern Region, consisting of Hood River, Wasco, Gilliam, Sherman, Morrow, Umatilla, Union, Wallowa, Jefferson, Wheeler, Grant, Baker, Deschutes, Crook, Klamath, Lake, Harney and Malheur Counties. [1983 c.759 §16]

526.270 [1953 c.332 §3; repealed by 1961 c.297 §12]

FOREST
HEALTH AND MANAGEMENT INITIATIVES

(
Federal
Forest
Management)

526.271 Findings. The Legislative Assembly finds and declares that:

(1) The State Forestry Department is well-positioned, due to experience in managing
Oregon
forests and its understanding of science-based, active forest management, to facilitate state government participation in forest management on federal lands located within the state.

(2) The State Department of Fish and Wildlife has expertise with fish and wildlife habitat and the Department of Environmental Quality has expertise with water quality. Both departments have an important role to play in the management of federal forests located within the state.

(3) A collaborative relationship between the State Forestry Department, the federal government, other agencies of the executive department, as defined in ORS 174.112, interested persons and nongovernmental organizations may restore the health, diversity and resilience of federal forests by increasing the information shared and by providing a variety of perspectives on site-specific and landscape-level determinations.

(4) In cooperation with the State Forestry Department and the federal government, many communities in wildfire-prone areas have completed a community wildfire protection plan that identifies priority areas for hazardous fuel removal from federal lands.

(5) The federal government has provided opportunities for agencies of the executive department, as defined in ORS 174.112, to become involved, to a greater extent, in the management of federal lands. [2005 c.772 §1]

Note: 526.271, 526.274, 526.277 and 526.280 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.274 Authority to participate in federal forest management. In furtherance of the policy established in ORS 526.271, the State Board of Forestry, in consultation with the Governor, may:

(1) In conformance with federal law, including Public Law 108-7, direct the State Forester to facilitate the development of stewardship contracts utilizing private contractors and, when appropriate, to seek and enter into a stewardship contract agreement with federal agencies to carry out forest management activities on federal lands. The State Forester may, under the stewardship contract agreements:

(a) Perform road and trail maintenance;

(b) Set prescribed fires to improve forest health, composition, structure and condition;

(c) Manage vegetation;

(d) Perform watershed restoration and maintenance;

(e) Restore wildlife habitat;

(f) Control exotic weeds and species; and

(g) Perform other activities related to stewardship.

(2) Create a forum for interagency cooperation and collaborative public involvement regarding federal forest management issues that may include, at the discretion of the board, the appointment of advisory committees, the use of existing advisory committees and procedures for holding public hearings.

(3) Provide guidelines for the State Forestry Department and State Forester to follow that contain directions regarding the management of federal lands and that specify the goals and objectives of the board regarding the management of federal lands.

(4) Participate, to the extent allowed by federal law, in the development of federal forest policies and the forest management planning processes of federal agencies.

(5) Provide guidelines for the department to follow in implementing this section.

(6) Coordinate with
Oregon
State
University
, the State Department of Fish and Wildlife, the Oregon Forest Resources Institute, the Department of Environmental Quality, the Economic and Community Development Department, the State Department of Energy and other agencies of the executive department, as defined in ORS 174.112, to assist the State Forestry Department in carrying out the provisions of this section. [2005 c.772 §2]

Note: See note under 526.271.

(
Forest
Health)

526.277 Findings; definitions for ORS 526.277 and 526.280. The Legislative Assembly finds and declares that:

(1) Forestlands in federal, state and private ownership comprise some of the most important environmental, economic and recreational resources in the State of
Oregon
. However, federal lands, and to a lesser extent state and private lands, are increasingly jeopardized by the risk of drought-induced mortality, severe insect and disease outbreaks and catastrophic wildfires.

(2) Enhancing forest health, wildlife habitat and other ecological values and reducing the risk of severe insect and disease outbreaks and catastrophic wildfires through forest management are of interest to the residents of this state. Federal and state funds have not proved sufficient to carry out the management activities necessary to achieve these goals on federal lands, and it is unlikely that the funds will be available on a continuous basis.

(3) The development of new market-based solutions to reduce the risk of severe insect and disease outbreaks and catastrophic wildfires may reduce the requirement for public funding. The development of biomass markets, including energy markets, that use forest biomass unsuitable for lumber, pulp and paper products as a primary source of raw material may assist in the creation of a sustainable, market-based model for restoring complexity and structure to
Oregon
s forests.

(4) A biomass-based industry may provide a renewable source of energy, reduce net greenhouse gas emissions, reduce air pollution from wildfires, improve fish and wildlife habitat, create jobs and provide economic benefits to rural communities. Through the collection and conversion of forest biomass, ancillary benefits may be realized through the improvement in forest health, the protection of infrastructure and the stabilization of soils within critical watersheds.

(5) The collection and conversion of forest biomass diminishes fuel loads and is an ecologically and economically sustainable practice where the reintroduction of fire is not appropriate.

(6) The policy of this state is to support efforts to build, and place in service, biomass-fueled energy production facilities that utilize biomass collected from forests or derived from other sources such as agricultural crop residue when:

(a) The facilities utilize sustainable supplies of biomass from cost-effective sources;

(b) The use of woody biomass for energy maintains or enhances the biological productivity of the land, taking into consideration transportation costs, existing forest conditions, management objectives, vegetation growth rates and the need to sustain water quality and fish and wildlife habitat; and

(c) The set of forest values to be sustained, in addition to wood and biomass for energy, is considered.
Forest
values include forest products, water, wildlife and recreation.

(7) As used in this section and ORS 526.280:

(a) Biomass means any organic matter, including woody biomass, agricultural crops, wood wastes and residues, plants, aquatic plants, grasses, residues, fibers, animal wastes, municipal wastes and other waste materials.

(b) Woody biomass means material from trees and woody plants, including limbs, tops, needles, leaves and other woody parts, grown in a forest, woodland, farm, rangeland or wildland-urban interface environment that is the by-product of forest management, ecosystem restoration or hazardous fuel reduction treatment. [2005 c.772 §3]

Note: See note under 526.271.

526.280 Responsibilities of State Forester; woody biomass utilization; report. In furtherance of the policy established in ORS 526.277, the State Forester shall:

(1) Establish a policy of active and inclusive communication with the federal government, public bodies as defined in ORS 174.109, residents of
Oregon
and interested parties regarding the utilization of woody biomass produced through forest health restoration. The State Forester shall actively utilize the statutory provisions of the National Forest Management Act of 1976, the Forest and Rangeland Renewable Resources Planning Act of 1974, the National Environmental Policy Act of 1969, the Federal Land Policy and Management Act of 1976 and the Healthy Forests Restoration Act of 2003 that allow the state to participate in federal policy development in a manner that expresses the policy established in ORS 526.277.

(2) Promote public involvement in the identification of the areas of interface between urban lands and forestlands that pose the highest potential to threaten lives and private property.

(3) Solicit public comment on the location of biomass-based energy projects and conversion facilities.

(4) Promote public understanding, through education and outreach, of forest conditions, forest management options, the potential benefits and potential consequences of woody biomass utilization, the quality and quantity of woody biomass on federal lands and the potential for woody biomass utilization to assist in reducing wildfire risk and in enhancing forest health, diversity and resilience. The State Forestry Department may coordinate with the State Department of Energy, the Economic and
Community Development Department
,
Oregon
State University, the State Department of Fish and Wildlife, the Department of Environmental Quality and other entities in any education and outreach performed pursuant to this subsection.

(5) Allow the State Forestry Department to conduct inventories of the types of woody biomass available and to serve as an information resource for persons seeking to utilize woody biomass for energy development. Notwithstanding ORS 192.501, reports on any inventories of biomass conducted by the department shall be made available for public inspection.

(6) Promote public understanding that woody biomass utilization may be an effective tool for restoration of forest health and for economic development in rural communities.

(7) Develop and apply, with advice from the forestry program at
Oregon
State
University
, the State Department of Fish and Wildlife, the Department of Environmental Quality and other sources, the best available scientific knowledge and technologies pertaining to forest and wildlife habitat restoration and woody biomass utilization when developing rules under ORS 527.630.

(8) Seek opportunities to provide a source of woody biomass from federal, tribal, state and private forests.

(9) Prepare a report every three years utilizing, to the greatest extent practicable, data collected from state and federal sources that specify the effect of woody biomass collection and conversion on the plant and wildlife resources and on the air and water quality of this state. The report shall identify any changes that the State Forester determines are necessary to encourage woody biomass collection and conversion and to avoid negative effects on the environment from woody biomass collection and conversion. The State Forester shall submit the report to the Governor and to an appropriate legislative interim committee with jurisdiction over forestry issues. [2005 c.772 §4]

Note: See note under 526.271.

Note: Section 5, chapter 772, Oregon Laws 2005, provides:

Sec. 5. The State Forester shall prepare a report referred to in section 4 (9) of this 2005 Act [526.280 (9)] no later than October 1, 2008. [2005 c.772 §5]

COUNTY FORESTLAND CLASSIFICATION

526.305 Definitions for ORS 526.305 to 526.370. As used in ORS 526.305 to 526.370, unless the context requires otherwise:

(1) Committee means a county forestland classification committee.

(2) Governing body means the board of county commissioners or county court of a county, as the case may be. [1965 c.253 §33]

526.310 County classification committees; rules. (1) The governing body of each county containing forestland may establish a county forestland classification committee of five persons, of whom one shall be appointed by the State Forester, one by the Director of the Oregon State University Extension Service and three by the governing body. Of the members appointed by the governing body, one must be an owner of forestland or a representative thereof, and one must be an owner of grazing land or a representative thereof. Each appointing authority shall file with the forester the name of its appointee or appointees, and the persons so named shall constitute the committee for the county. Each member of the committee at all times is subject to replacement by the appointing authority, effective upon the filing with the forester by that authority of written notice of removal and the name of the new appointee.

(2) The committee shall elect from among its members a chair and a secretary and may elect or employ other officers, agents and employees, as it finds advisable. It shall adopt rules governing its organization and proceedings and the performance of its duties, and shall keep written minutes of all its meetings.

(3)(a) The governing body of the county may provide for the committee and its employees such accommodations and supplies and such county funds not otherwise appropriated as the governing body finds necessary for the proper performance of the committees functions.

(b) The forester may provide for the committee and its employees such accommodations and supplies and such forest protection district funds as the forester finds necessary for the proper performance of the committees functions.

(4) The members of the committee shall receive no compensation for their services but the governing body or the forester may reimburse them for their actual and necessary travel and other expenses incurred in the performance of their duties. [Amended by 1965 c.253 §34; 1967 c.429 §30; 1997 c.274 §42]

526.320 Investigation of forestlands by committees; determination of adaptability for particular uses. Upon establishment of a committee under ORS 526.310, the committee shall investigate and study all forestland within its county and determine which of the land is suitable primarily for the production of timber, which is suitable primarily for joint use for timber production and the grazing of livestock, and which is suitable primarily for grazing or other agricultural use. Such determination shall take into consideration climate, topography, elevation, rainfall, soil conditions, roads, extent of fire hazards, recreation needs, scenic values, and other physical, economic and social factors and conditions relating to the land involved. [Amended by 1965 c.253 §35; 1967 c.429 §31]

526.324 Classification of forestland by committee; publication. (1) Upon the basis of its investigation and determination under ORS 526.320, a committee shall assign all forestland within its county to one of the following classes:

(a) Class 1, timber class, includes all forestland primarily suitable for the production of timber.

(b) Class 2, timber and grazing class, includes all forestland primarily suitable for joint use for timber production and the grazing of livestock, as a permanent or semipermanent joint use, or as a temporary joint use during the interim between logging and reforestation.

(c) Class 3, agricultural class, includes all forestland primarily suitable for grazing or other agricultural use.

(2) The committee first shall adopt a preliminary classification and upon its completion shall cause notice thereof to be published once a week for two consecutive weeks in a newspaper of general circulation in the county and to be posted in three public places within the county. The notice shall state the time and place for hearing or receiving objections, remonstrances or suggestions as to the proposed classification and the place where a statement of the preliminary classification may be inspected. [1965 c.253 §37; 1967 c.429 §32]

526.328 Hearing; final classification; reclassification. (1) The committee shall hold a public hearing at the time and place stated in the notice published under ORS 526.324 (2), or at such other time and place as the hearing may then be adjourned to, to receive from any interested persons objections, remonstrances or suggestions relating to the proposed classification. Following the hearing the committee may make such changes in the preliminary classification as it finds to be proper, and thereafter shall make its final classification.

(2) All action by the committee in classifying or reclassifying forestland shall be by formal written order which must include a statement of findings of fact on the basis of which the order is made, and must include a map showing the classifications or reclassifications made. The original of the order shall be filed immediately with the county clerk of the county, who shall maintain it available for public inspection. A copy of the order certified by the secretary of the committee shall be sent to the State Board of Forestry. [1965 c.253 §38]

526.330 [Repealed by 1965 c.253 §153]

526.332 Appeal. (1) Any owner of land classified under ORS 526.328 or 526.340 who is aggrieved by the classification may, within 30 days after the date of the order making the classification, appeal to the circuit court for the county. The appeal shall be taken by serving the notice of appeal on the secretary of the committee or, if the classification was made under ORS 526.340, on the State Forester, and by filing such a notice with the county clerk.

(2) The appeal shall be tried by the circuit court as an action not triable by right to a jury. [1965 c.253 §39; 1979 c.284 §163]

526.340 Classification by State Forester. (1) In the event no classification of forestland is made by a committee within a county in which such land is situated because no committee was appointed for a period of time exceeding two years or, if appointed, a committee did not act for a period of time exceeding two years or acted in a manner inconsistent with law, the State Forester may make the final classifications that were otherwise to be made by a committee.

(2) Classifications by the State Forester have the same force and effect as though made by a committee for that county. However, classifications made by the State Forester cease to be effective if replaced by classifications made pursuant to ORS 526.328 by the appropriate committee. [Amended by 1965 c.253 §40; 1997 c.274 §43]

526.350 Policy in administering forest and fire laws; contracts for care of forestland. (1) All forest laws relating to forestland classified pursuant to ORS 526.328 or 526.340, and all rules promulgated under such laws, shall be so administered as best to promote the primary use for which that land is classified. Any contract by the State Board of Forestry or the State Forester with any forest protective association or agency for the care of any such forestland shall provide that the care shall be in accord with the provisions of this section relating to that land.

(2) It shall be the policy of the board and the forester as to all forestland classified in:

(a) Class 1, to give primary consideration to timber production and reforestation, in preference to grazing or agricultural uses, not excluding, however, recreation needs or scenic values.

(b) Class 2, to give equal consideration and value to timber production and the development or maintenance of grazing, either as a temporary use for the interim between logging and reforestation or as a permanent or semipermanent joint use.

(c) Class 3, to give primary consideration to the development of grazing or agriculture, in preference to timber production.

(3) The forester, on forestland classified pursuant to ORS 526.328 or 526.340, shall administer the forest laws of this state in accordance with the policy stated in this section as it applies to the land involved. [Amended by 1965 c.253 §41]

526.360 State Forester to assist in developing forestland for agricultural uses; supervision of certain burning; refusal of supervision or permit; Certified Burn Manager program; rules; liability for damage. (1) The State Board of Forestry and the forester may assist to the extent possible in developing, for forestry, grazing or agricultural uses, all forestland classified pursuant to ORS 526.328 or 526.340 for such uses, including the burning of brush or other flammable material for the purpose of:

(a) Removing a fire hazard to any property;

(b) Preparing seed beds;

(c) Removing obstructions to or interference with the proper seeding or agricultural or grazing development or use of that land;

(d) Promoting the establishment of new forest crops on cutover, denuded or underproductive lands;

(e) Implementing pest prevention and suppression activities, as provided in ORS 527.310 to 527.370; or

(f) Promoting improvements to forest health, including improvements to fish and wildlife habitat.

(2) Upon request of the owner or the agent of the owner of any forestland classified pursuant to ORS 526.328 or 526.340, the forester may perform or supervise burning operations thereon for any of the purposes stated in subsection (1) of this section. The owner or the agent of the owner shall supply such personnel and equipment and shall perform such fire control actions and activities as the forester may require while there is danger of the fire spreading. The forester may refuse to perform or supervise burning or to issue any burning permit when, in the judgment of the forester, conditions so warrant.

(3) To accomplish the purposes set forth in subsection (1) of this section, the State Board of Forestry may establish by rule a Certified Burn Manager program. The rules shall include:

(a) Certification standards, requirements and procedures;

(b) Standards, requirements and procedures to revoke certification;

(c) Actions and activities that a Certified Burn Manager must perform;

(d) Actions and activities that a Certified Burn Manager may not allow or perform;

(e) Limitations on the use of a Certified Burn Manager; and

(f) Any other standard, requirement or procedure that the board considers necessary for the safe and effective administration of the program.

(4) When any burning for any of the purposes stated in subsection (1) of this section on forestland classified pursuant to ORS 526.328 or 526.340 is started under the supervision of and supervised by the forester or a Certified Burn Manager, no person shall be liable for property damage resulting from that burning unless the damage is caused by the negligence of the person. [Amended by 1965 c.253 §42; 1967 c.429 §33; 1999 c.101 §2]

526.370 Seeding agreements as condition of supervision of burning on forestlands; seeding at owners expense on breach; lien; foreclosure. (1) The forester may, as a condition precedent to supervising of any burning as provided in ORS 526.360, require the owner or the agent of the owner in control of the land involved to agree in writing to seed properly the land over which the burning operation is to be conducted, with such seed or seed mixtures as may be suitable for that area.

(2) In the event of failure by the owner or agent of the owner to seed the property in accordance with such agreement, the governing body of that county may cause the seeding to be done and the cost thereof may be recovered by the governing body from the owner or the agent of the owner by legal action. The cost shall constitute a lien upon the land seeded. The governing body shall cause a written statement and notice of such lien, describing the land and stating the amount of the cost, to be certified under oath and filed in the office of the county clerk within 90 days following the completion of reseeding. The lien may be foreclosed, within six months after such filing, by suit, in the manner provided by law for foreclosure of liens for labor and material. [Amended by 1965 c.253 §43; 1999 c.101 §3]

526.410 [Repealed by 1953 c.138 §2]

526.420 [Repealed by 1953 c.139 §2]

NONINDUSTRIAL PRIVATE LANDOWNER ASSISTANCE

(Generally)

526.425 Management assistance to nonindustrial private forest landowners; rules. Recognizing that nonindustrial private forests make a vital contribution to Oregon by providing jobs, products, tax base and other social and economic benefits, it is hereby declared to be the public policy of the State of Oregon to encourage management of nonindustrial private forestlands for tree production. Therefore, under the direction of the State Board of Forestry and to the extent funds are available, the State Forester shall:

(1) Provide for coordinated technical and financial assistance to the nonindustrial private forest landowner;

(2) Provide management planning for nonindustrial private forestlands;

(3) Advise and encourage nonindustrial private forest landowners to carry out young growth management activities, such as converting underproductive forestlands, reforestation, release, precommercial thinning and salvaging insect or disease damaged trees;

(4) Administer federal programs, such as the Agricultural Conservation Program or Forestry Incentives Program, that are designed to help encourage management of nonindustrial private forestlands;

(5) Advise and encourage nonindustrial private forest landowners to form cooperatives or aggregates for the purpose of more efficiently carrying out their young growth management activities;

(6) Periodically advise and recommend changes to the Legislative Assembly on laws conflicting with the intent of this statute; and

(7) In compliance with ORS chapter 183, promulgate rules consistent with law for providing management planning for nonindustrial private forestlands. [Formerly 526.048]

(Woodland Management Act of 1979)

526.450 Short title. ORS 315.104, 318.031 and 526.450 to 526.475 may be cited as the Woodland Management Act of 1979. [1979 c.578 §1]

Note: The amendments to 526.450 by section 5, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the users convenience.

526.450. ORS 318.031 and 526.450 to 526.475 may be cited as the Woodland Management Act of 1979.

526.455 Definitions for ORS 526.450 to 526.475. As used in ORS 315.104, 318.031 and 526.450 to 526.475, unless the context requires otherwise:

(1) Approved forest management practice means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management or such other young growth management practices that increase wood growth as the State Forester shall approve or determine proper generally with regard to any particular applicant.

(2) Board means State Board of Forestry.

(3) Commercial forestland means land for which a primary use is the growing and harvesting of forest tree species and other forest resource values.

(4) Eligible owner means any private individual, group, Indian tribe or other native group, association, corporation or other nonpublic legal entity owning 10 to 500 acres of Oregon commercial forestland.

(5) Forest management plan means an operation plan to reach landowner objectives and assures public benefits as they relate to producing timber and other values. It shall include a cover map, basic forest stand description data, treatment opportunities, landowner objectives and a schedule for implementing the forest management plan.

(6) Forest management practices means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management and other young growth management practices that increase wood growth.

(7) Industrial private forestlands means lands capable of producing crops of industrial wood, greater than 10 acres and owned by other than an eligible owner.

(8) Industrial wood means forest products used to sustain a sawmill, plywood mill, pulp mill or other forest industry related manufacturing facility.

(9) Landowner means any private individual, group, Indian tribe or other native group, association, corporation or other legal entity, owning both the forestland and any timber thereon.

(10) Nonindustrial private forestlands means lands capable of producing crops of industrial wood and owned by an eligible owner.

(11) State Forester means the individual appointed pursuant to ORS 526.031, or the authorized representative of the State Forester.

(12) Timber means wood growth, mature or immature, growing or dead, standing or down of species acceptable for regeneration under the Oregon Forest Practices Act.

(13) Underproductive forestlands means commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act. [1979 c.578 §2]

Note: The amendments to 526.455 by section 6, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the users convenience.

526.455. As used in ORS 318.031 and 526.450 to 526.475, unless the context requires otherwise:

(1) Approved forest management practice means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management or such other young growth management practices that increase wood growth as the State Forester shall approve or determine proper generally with regard to any particular applicant.

(2) Board means State Board of Forestry.

(3) Commercial forestland means land for which a primary use is the growing and harvesting of forest tree species and other forest resource values.

(4) Eligible owner means any private individual, group, Indian tribe or other native group, association, corporation or other nonpublic legal entity owning 10 to 500 acres of Oregon commercial forestland.

(5) Forest management plan means an operation plan to reach landowner objectives and assures public benefits as they relate to producing timber and other values. It shall include a cover map, basic forest stand description data, treatment opportunities, landowner objectives and a schedule for implementing the forest management plan.

(6) Forest management practices means and includes site preparation, tree planting, precommercial thinning, release, fertilization, animal damage control, insect and disease management and other young growth management practices that increase wood growth.

(7) Industrial private forestlands means lands capable of producing crops of industrial wood, greater than 10 acres and owned by other than an eligible owner.

(8) Industrial wood means forest products used to sustain a sawmill, plywood mill, pulp mill or other forest industry related manufacturing facility.

(9) Landowner means any private individual, group, Indian tribe or other native group, association, corporation or other legal entity, owning both the forestland and any timber thereon.

(10) Nonindustrial private forestlands means lands capable of producing crops of industrial wood and owned by an eligible owner.

(11) State Forester means the individual appointed pursuant to ORS 526.031, or the authorized representative of the State Forester.

(12) Timber means wood growth, mature or immature, growing or dead, standing or down of species acceptable for regeneration under the Oregon Forest Practices Act.

(13) Underproductive forestlands means commercial forestlands not meeting the minimum stocking standards of the Oregon Forest Practices Act.

526.460 Policy to manage forests to maximize benefits. (1) The State of
Oregon
recognizes that the forest makes a vital contribution to
Oregon
. Economic benefits provided include a large tax base, substantial employment and wood products for a world market. The environmental benefits include maintenance of a forest cover and soil, air and water resources. Other benefits provided are habitats for wildlife and aquatic life, recreation and forest range. Management of all forestlands in
Oregon
should be encouraged to provide continuous production of all forest benefits.

(2) Nonindustrial private forestlands are an important part of
Oregon
s forest resource base. They can make major contributions to
Oregon
s economy and provide many other social benefits. Therefore, it is the policy of the State of
Oregon
to provide conditions favorable for long term forestry investments that lead to increased management of and harvest from these lands. [1979 c.578 §3]

526.465 Purpose of ORS 526.450 to 526.475. The purpose of ORS 315.104, 318.031 and 526.450 to 526.475 is to encourage long term forestry investments that lead to increased management of
Oregon
s forestlands by:

(1) Providing the forest owner with tax relief during the timber growth period.

(2) Promoting programs that provide forest credit on young stands and encourage harvesting of mature forest crops.

(3) Promoting the establishment of new forest crops on cutover, denuded or underproductive privately owned forestlands.

(4) Protecting the public interest by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from the private forestlands of
Oregon
, including jobs, taxes, water, erosion control and habitat for wild game. [1979 c.578 §4]

Note: The amendments to 526.465 by section 7, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the users convenience.

526.465. The purpose of ORS 318.031 and 526.450 to 526.475 is to encourage long term forestry investments that lead to increased management of
Oregon
s forestlands by:

(1) Promoting programs that provide forest credit on young stands and encourage harvesting of mature forest crops.

(2) Promoting the establishment of new forest crops on cutover, denuded or underproductive privately owned forestlands.

(3) Protecting the public interest by assuring that the citizens of the state and future generations shall have the benefits to be derived from the continuous production of forest products from the private forestlands of
Oregon
, including jobs, taxes, water, erosion control and habitat for wild game.

526.470 Forest tree seed bank; sale to recover costs; disposition of funds; use of funds for research and development activities. (1) A state forest tree seed bank may be operated by the State Forester and the State Board of Forestry to provide forest tree seed for the raising of forest tree seedlings suitable for reforestation. Such tree seed bank is to provide for the research and development, production, purchase, collection, storage, care and maintenance of forest tree seed and for the sale of such tree seed to private, state and other public owners of forest nurseries or forestland.

(2) Each year the State Forester shall determine the costs of tree seed bank operation and shall offer tree seed for sale to forest or nursery owners at prices that will recover actual costs.

(3) All revenues derived from the operation of the tree seed bank shall be credited to the State Forestry Department Account and deposited in the State Forest Tree Seed Bank Subaccount established in ORS 526.060.

(4) In order to develop and produce high quality forest tree seed, the moneys deposited in the State Forest Tree Seed Bank Subaccount may be used for research and development activities, including establishing and maintaining seed production areas, seed orchards or select forest trees from which seed, cuttings or pollen may be collected. The activities described in this subsection may be conducted independently by the State Forester or in collaboration, partnership or cooperation with private entities and public bodies as defined in ORS 174.109. [1979 c.578 §5; 2005 c.541 §5; 2007 c.248 §2]

526.472 Forest tree seed orchard; purposes; cooperative agreements; recovery of costs; revenues. (1) A state forest tree seed orchard may be operated by the State Forester and the State Board of Forestry to produce high quality forest tree seed suitable for reforestation. The purposes of the state forest tree seed orchard are to:

(a) Grow, care for and maintain seed orchard stock and produce seed, pollen, cuttings and other propagules for reforestation uses by private entities and public bodies as defined in ORS 174.109;

(b) Promote the conservation of genetic resources; and

(c) Support research and development activities for the purpose of producing high quality, well adapted seeds.

(2) The State Forester may enter into cooperative cost sharing and management agreements with private entities and public bodies as defined in ORS 174.109 to carry out the purposes set forth in subsection (1) of this section.

(3) Each year the State Forester shall determine the costs of operating the state forest tree seed orchard and shall recover actual costs.

(4) All revenues derived from the operation of the state forest tree seed orchard shall be credited to the State Forestry Department Account and deposited in the State Forest Tree Seed Orchard Subaccount established in ORS 526.060. [2007 c.248 §3]

Note: 526.472 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.475 Appeal of decisions by State Forester. (1) Any owner affected by a determination of the State Forester made under ORS 315.104, 318.031 and 526.450 to 526.475 may appeal to the State Board of Forestry under such rules as it may adopt. An appeal to set aside any decision of the board with respect to ORS 315.104 or 318.031 may be taken within 60 days of the decision to the Oregon Tax Court in the manner provided for tax cases under ORS chapter 305.

(2) Any owner affected by a determination of the Department of Revenue made under ORS 315.104 or 318.031 may appeal directly to the tax court under ORS 305.404 to 305.560. [1979 c.578 §11; 1995 c.650 §40]

Note: The amendments to 526.475 by section 8, chapter 883,
Oregon
Laws 2007, become operative January 2, 2028. See section 10, chapter 883, Oregon Laws 2007. The text that is operative on and after January 2, 2028, is set forth for the users convenience.

526.475. (1) Any owner affected by a determination of the State Forester made under ORS 318.031 and 526.450 to 526.475 may appeal to the State Board of Forestry under such rules as it may adopt. An appeal to set aside any decision of the board with respect to ORS 318.031 may be taken within 60 days of the decision to the Oregon Tax Court in the manner provided for tax cases under ORS chapter 305.

(2) Any owner affected by a determination of the Department of Revenue made under ORS 318.031 may appeal directly to the tax court under ORS 305.404 to 305.560.

526.490 Afforestation of certain idle lands; harvest requirements; inspection fees; lands subject to Oregon Forest Practices Act; rules; fees. (1) It is the policy of the State of
Oregon
to encourage the afforestation of idle land for the purpose of establishing commercial forests if such afforestation is consistent with landowner objectives. The purpose of this section is to provide an incentive for afforestation by providing assurance that the State of
Oregon
will not prohibit the harvesting of trees planted on such lands within the first crop rotation.

(2) As used in this section:

(a) Free to grow means a stand of well-distributed trees that has a high probability of remaining or becoming vigorous, healthy and dominant over undesired competing vegetation.

(b) Parcel has the meaning given that term in ORS 92.010.

(3) Notwithstanding ORS 527.676, 527.710 or 527.755 or any rules promulgated thereunder, and except as provided in subsection (4) of this section, a person who, after September 9, 1995, plants or causes to be planted a stand of timber that is intended to become a merchantable stand of timber as defined in ORS 321.005 on a parcel owned by the person, or a portion of such parcel not less than five contiguous acres, shall not be prohibited from harvesting the planted timber provided that:

(a) Prior to the time of planting, the parcel or portion thereof has not been subject to any forest practice as defined in ORS 527.620 since July 1, 1972; and

(b) Prior to the time of planting, the stocking of forest tree species on the subject parcel or portion thereof is less than 25 square feet of basal area per acre.

(4) The provisions of subsection (3) of this section shall not apply to any land or timber located within 20 feet of any large or medium stream, or any small stream that is a fish-bearing or domestic use stream, as defined by the State Board of Forestry.

(5)(a) If, within two to five years of planting under subsection (3) of this section, the person notifies the State Forester, the State Forester shall inspect the timber and shall issue a certificate to the owner indicating that a free to grow stand of timber has been established under subsection (3) of this section and identifying the location of the timber. Upon request of the owner and payment of any applicable fee, the county clerk in the county wherein the parcel is located shall record the certificate as specified under ORS 205.130.

(b) A person who notifies the State Forester and requests certification shall provide an accurate plat of the parcel or portion planted under subsection (3) of this section to the State Forester as well as photographs that accurately depict the condition of the land prior to planting.

(c) The State Forester may, by rule, establish a fee or schedule of fees adequate to cover such necessary expenses incurred by the State Forester in conducting inspection and certification activities. Fees may be charged to the person requesting certification.

(6)(a) Except as provided in subsection (3) of this section, all forest practices conducted on the planted parcel or portion thereof shall be subject to the provisions of ORS 527.610 to 527.770, 527.990 (1) and 527.992.

(b) No parcel or portion of such parcel shall be subject to the provisions of subsections (3) and (5) of this section more than once. [1995 c.266 §1; 2001 c.340 §2]

Note: 526.490 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

URBAN AND COMMUNITY FORESTRY

526.500 Definitions for ORS 526.500 to 526.515. As used in ORS 526.500 to 526.515, unless the context requires otherwise:

(1) Urban forest means the area in and around a city that contains trees and associated plant and animal life. The area may be public or private and may include single trees, small groups of trees or trees in large groups that would be identified commonly as a forest or woodland.

(2) Urban and community forestry means the practice of managing, planning, maintaining and promoting the health of the urban forest as a community resource. [1993 c.347 §2]

526.505 Policy. Trees not only are important to the economic and environmental well-being of
Oregon
, but also represent a significant component of the quality of life for urban residents. As a matter of policy, it is important to promote and protect the human habitat values that accrue from a healthy urban forest. Therefore, it is declared to be the public policy of the State of
Oregon
to encourage cities to plant and properly care for trees within the cities urban growth boundaries and develop management plans to protect and promote urban forests. [1993 c.347 §3]

526.510 Department to provide technical assistance to governmental units. (1) The State Forestry Department shall provide technical assistance to cities, counties, other governmental units, nonprofit and civic organizations and other groups interested in planting and caring for trees in communities. Technical assistance may include, but is not limited to, the following areas:

(a) Establishing and maintaining local urban and community forestry programs;

(b) Developing local tree management ordinances;

(c) Developing public information programs to promote awareness of the values and benefits of the urban forest as a resource of the urban community;

(d) Implementing appropriate tree management and care practices;

(e) Performing street tree inventories; and

(f) Planning and coordinating local tree planting projects.

(2) The department shall make the fullest use of cooperative agreements, projects and resource sharing with local grassroots organizations, community action groups, businesses, local and state agencies, federal agencies, public and private schools, colleges and universities in designing, developing and implementing local programs, plans and activities. [1993 c.347 §4]

526.515 Gifts, grants and donations; fees for services. (1) The State Forestry Department may receive and disburse such gifts, grants, bequests, federal moneys and endowments and donations of labor, material, seedlings, trees and equipment from public and private sources for the purpose of conducting an urban and community forestry program. In addition, the department is authorized to charge fees for services and for attendance at workshops and conferences and to sell various publications and other materials that the department prepares.

(2) All revenues received under subsection (1) of this section and any interest earned on all cash balances except federal moneys shall be credited to the State Forestry Department Account and may be expended only for urban and community forestry purposes. [1993 c.347 §5]

OREGON FOREST RESOURCES INSTITUTE

(Generally)

526.600 Definitions for ORS 526.600 to 526.675. As used in ORS 526.600 to 526.675, unless the context requires otherwise:

(1) Institute means the Oregon Forest Resources Institute.

(2) Producer means a producer of forest products and includes any person, partnership, association, corporation, cooperative or other business entity involved in the growing, harvesting or producing of timber or timber products. Producer does not include landowners who meet the requirement of ORS 526.610 (4). [1991 c.949 §2; 1995 c.225 §2; 2003 c.423 §9]

526.605 Findings. The State of
Oregon
recognizes that the forest products industry is one of the largest industries in the state. It provides monetary returns to labor, forestland owners, mill owners and operators, public timber purchasers, timber harvesters, investors and others. It is a source of local and state taxes. It is a major supporter of many secondary businesses that supply goods and services in our communities. The welfare of the state is therefore largely dependent on the health and vigor of the forest products industry. The Oregon Forest Resources Institutes objectives support this important industry and the wise stewardship of natural resources for the benefit of Oregonians. [1991 c.949 §3; 2003 c.423 §1]

526.610 Oregon Forest Resources Institute; board of directors; eligibility. There is created the Oregon Forest Resources Institute. The institute shall be governed by a board of directors appointed by the State Forester. In making the appointments, the State Forester shall take into consideration any nominations or recommendations made to the State Forester by producers or organizations that represent producers. The board shall consist of 11 voting members plus two nonvoting members appointed as follows:

(1) Three voting members to represent small producers of 20 million board feet or less per year.

(2) Three voting members to represent medium producers of more than 20 million board feet but less than 100 million board feet per year.

(3) Three voting members to represent large producers of 100 million board feet or more per year.

(4) One voting member who is an owner of between 100 and 2,000 acres of forestland and who has no direct financial interest in any forest products processing activity.

(5) After consideration of the recommendations of the other appointed members in subsections (1) to (4) of this section, one voting member who is an hourly wage employee of a producer or a person who represents such employees. The member appointed under this subsection need not comply with the requirements of ORS 526.615 (3) to (6).

(6)(a) Two nonvoting members:

(A) The Dean of the
College
of
Forestry
at
Oregon
State
University
.

(B) An individual jointly appointed by the President of the Senate and the Speaker of the House of Representatives to represent the public. The public representative may not be a member of or significantly affiliated with any organization of or business in the timber industry or any organization or business known to support or promote environmental or conservation issues. A person appointed under this subparagraph serves at the pleasure of the President of the Senate and the Speaker of the House of Representatives.

(b) Members referred to in this subsection are not subject to ORS 526.615 to 526.625. [1991 c.949 §4; 1993 c.584 §3; 1995 c.225 §3; 1999 c.40 §1; 2003 c.423 §2]

526.615 Qualifications of voting members. Except as provided in ORS 526.610 (5), each voting member of the board of directors of the Oregon Forest Resources Institute shall have the following qualifications:

(1) Be a citizen of the
United States
.

(2) Be a bona fide resident of this state.

(3) Be a producer in this state, an employee of such a producer or own between 100 and 2,000 acres of forestland in this state on which harvest taxes are paid, but have no direct financial interest in any forest products processing activity.

(4) Have been actively engaged in producing forest products for a period of at least five years.

(5) Derive a substantial proportion of income from the production of forest products.

(6) Have demonstrated, through membership in producers organizations or organizations representing landowners who meet the requirements of ORS 526.610 (4), a profound interest in the development of
Oregon
s forest products industry. [1991 c.949 §6; 1995 c.225 §4; 1999 c.40 §2; 2003 c.423 §3]

526.620 Terms of voting members; vacancies. Each voting member of the board of directors of the Oregon Forest Resources Institute shall be appointed for a term ending three years from the date of the expiration of the term for which the members predecessor was appointed. If there is a vacancy on the board of a voting member, other than a vacancy caused by expiration of a term, the State Forester shall fill the vacancy for the remainder of the unexpired term with a person who represents the same class as the member whose term was vacated. [1991 c.949 §7; 1995 c.225 §5; 2003 c.423 §4]

526.625 Effect of failure to maintain qualification; removal of member. (1) The State Forester shall immediately declare the office of any member of the board of directors of the Oregon Forest Resources Institute vacant whenever the member becomes a resident of another state or is unable to perform the duties of office. In addition, the State Forester shall immediately declare the office of any member of the board who represents producers vacant if the member ceases to be an active producer in the state.

(2) The State Forester may remove any member of the board of directors for inefficiency, neglect of duty or misconduct in office, but not until after a public hearing thereon and service upon such member of a copy of the charges together with a notice of the time and place of such hearing. Service shall be made not less than 10 days prior to the hearing. At the hearing the member shall be given an opportunity to be heard in person or by counsel and shall be permitted to present evidence to answer the charges and explain the facts alleged. [1991 c.949 §8; 2003 c.423 §5]

526.630 Expenses of members and staff. Directors, officers and employees of the institute may receive their actual and necessary travel and other expenses incurred in the performance of their official duties. The board of directors shall adopt uniform and reasonable rules governing the incurring and paying of such expenses. [1991 c.949 §9]

526.632 Employees not subject to certain personnel regulation. Notwithstanding any other provision of law, wages or salaries of employees of the Oregon Forest Resources Institute are not subject to personnel compensation plans for state employees established by the Oregon Department of Administrative Services under ORS 240.235 to 240.250. [1993 c.584 §2]

526.635 Officers. (1) The board of directors annually shall elect a chairperson.

(2) The board of directors shall meet regularly at least once each quarter, and at such other times as called by the chairperson. [1991 c.949 §10]

526.640 General authority of institute. The Oregon Forest Resources Institute shall enhance and provide support for
Oregon
s forest products industry. In achieving these objectives the institute may:

(1) Increase public understanding of the practice of forestry and the use and benefits of forest products.

(2) Support education and cooperative efforts among private forest landowners and within the forest products industry to:

(a) Practice good stewardship of the land, and protect water and other public resources to the maximum extent practicable;

(b) Encourage the conversion of underproductive rural lands to forest uses, and provide information to private landowners on the means to facilitate such conversions;

(c) Encourage, facilitate and assist private forest landowners to meet or exceed state and federal regulations governing forest operations;

(d) Evaluate and communicate to private forest landowners the stewardship responsibility expectations of the public; and

(e) In cooperation with the State Forestry Department, Oregon State University and other appropriate government or private entities, serve as a clearinghouse for the dissemination of information to private forest landowners, through conferences, workshops and other means, about modern land management practices.

(3) Conduct research and help facilitate continued improvement in wood utilization and in secondary wood products manufacturing.

(4) Publish and sell publications and other materials relating to any program or function authorized by ORS 526.600 to 526.675. The institute may contract for the publication of the materials described in this subsection, including the research, design and writing of the materials. The contract may include, among other matters, provisions for advance payment or reimbursement for services performed under the contract. The price of such publications shall include the cost of publishing and distributing the materials. All moneys received by the institute from the sale of publications shall be deposited in the Oregon Forest Resources Institute Fund. [1991 c.949 §11; 1997 c.15 §1]

526.645 Additional powers. In addition to the functions listed in ORS 526.640, the Oregon Forest Resources Institute may:

(1) Conduct research and disseminate reliable information based upon such research.

(2) Sue and be sued as an institute without individual liability for acts of the board of directors within the scope of the powers conferred upon it by law.

(3) Enter into contracts which the board of directors considers necessary to carry out the duties, functions and powers imposed upon the institute by law.

(4) Borrow money in amounts not to exceed 50 percent of the board of directors estimate of the institutes revenue from the current years harvest.

(5) Appoint subordinate officers and employees of the institute and prescribe their duties and fix their compensation.

(6) Adopt, rescind, modify or amend all proper orders, regulations, rules and resolutions for the exercise of its duties, functions and powers. [1991 c.949 §12]

(Financial Administration)

526.650 Expenditure of funds restricted. (1) Notwithstanding ORS 526.645 (2), no funds shall be expended by the Oregon Forest Resources Institute for the purpose of supporting or opposing litigation or other legal action which is unrelated to the administration of the institute.

(2) No funds shall be expended by the institute for the purpose of influencing, or attempting to influence, any legislation or any rulemaking or other administrative activity of any state board, commission or agency. [1991 c.949 §13]

526.655 Acceptance of grants, donations and gifts. The Oregon Forest Resources Institute may accept grants, donations or gifts from any source for expenditures for any purposes consistent with the purposes of ORS 526.600 to 526.675. All funds so received shall be handled as specified in ORS 526.600 to 526.675 for other moneys received by the institute. [1991 c.949 §14]

526.660 Application of budget and expenditure control laws. The provisions of ORS 576.410 to 576.450 as set forth in the 2001 Edition of Oregon Revised Statutes, pertaining to budget and expenditure control, apply to budgets and expenditures of the Oregon Forest Resources Institute except that:

(1) All references in such statutes to the Director of Agriculture shall be considered references to the State Forester.

(2) All references in such statutes to the board shall be considered references to the State Board of Forestry.

(3) All references in such statutes to the commission shall be considered references to the board of directors of the institute.

(4) Copies of proposed budgets required as described by ORS 576.425 (1) as set forth in the 2001 Edition of Oregon Revised Statutes shall not be sent to county extension agents, but shall be available for inspection at the institute office and at the office of the State Forester in
Salem
.

(5) The State Forester shall examine and certify the budget in the manner provided under ORS 576.430 (2) as set forth in the 2001 Edition of Oregon Revised Statutes and make the determination in the same manner as a determination by the Director of Agriculture under ORS 576.445 (2) as set forth in the 2001 Edition of Oregon Revised Statutes. [1991 c.949 §16; 1995 c.225 §6; 2003 c.604 §102]

526.665 Exemption from certain financial administration laws. Except as otherwise provided in ORS 526.600 to 526.675, ORS 291.026, 291.201 to 291.222, 291.232 to 291.260, 291.322 to 291.336, 292.210 to 292.250, 293.260 to 293.280, 293.295 to 293.346 and 293.590 to 293.640 do not apply to the Oregon Forest Resources Institute or to the administration and enforcement of ORS 526.600 to 526.675. [1991 c.949 §17]

526.670 Books and records; audit. The Oregon Forest Resources Institute shall keep accurate books, records and accounts of all its dealings which shall be open to inspection and audit by the Secretary of State. [1991 c.949 §18]

526.675 Oregon Forest Resources Institute Fund; use of moneys; rules. (1) The Oregon Forest Resources Institute Fund is created in the State Treasury, separate and distinct from the General Fund. Except as otherwise provided by law, all moneys received by the Oregon Forest Resources Institute shall be paid into the State Treasury and credited to the fund. All moneys in the fund are appropriated continuously to the institute to carry out its duties, functions and powers. Interest earnings on all moneys in the fund shall be retained in the fund.

(2) The board of directors of the institute may repay moneys from the fund to persons who paid a privilege tax levied under ORS 321.017. The board may repay the amount of tax paid upon application by the person who paid the tax. The board shall adopt rules necessary for the implementation of this subsection. Rules adopted by the board shall include standards for the repayment of moneys and limits on the amount that may be requested. [1991 c.949 §20; 2003 c.423 §6]

526.680 [1991 c.949 §15; repealed by 2003 c.423 §10]

526.685 [1991 c.949 §19; repealed by 2003 c.423 §10]

FOREST
RESOURCE TRUST

526.695 Definitions for ORS 526.695 to 526.775. As used in ORS 526.695 to 526.775, unless the context otherwise requires:

(1) Contract means the contract signed by the forestland owner and the State Forester, acting on behalf of the Forest Resource Trust pursuant to ORS 526.705.

(2) Ecosystem services means environmental benefits arising from the conservation and management of forestland, including, but not limited to, fish and wildlife habitat, clean water and air, pollination, mitigation of environmental hazards, control of pests and diseases, carbon sequestration, avoidance of carbon dioxide emissions and maintenance of soil productivity.

(3) Forestland owner means the individual, corporation, limited liability company, partnership, association, joint stock company, trustee, business trust or unincorporated organization holding fee simple ownership of land capable of producing forest products.

(4) Forest products includes, but is not limited to, trees, logs, poles, lumber, chips or pulp that flow from investment of the Forest Resource Trust.

(5) Forest Resource Trust programs means the voluntary cost share program established by ORS 526.703, the voluntary loan program established by ORS 526.705 and other programs administered by the State Board of Forestry to further the purposes of the Forest Resource Trust pursuant to ORS 526.695 to 526.775.

(6) Qualified private or local government forestland owner means a private or local government forestland owner that qualifies for a specific Forest Resource Trust program, as described in rules adopted by the board. [Formerly 526.735]

526.700 Forest Resource Trust; purpose; trustees; advisory committee; rules; duties. (1) The Forest Resource Trust is established in the State Forestry Department. The Forest Resource Trust shall provide funds for financial, technical and related assistance to qualified private and local government forestland owners for stand establishment and improved management of forestlands for timber production as well as wildlife, water quality and other environmental purposes.

(2) The members of the State Board of Forestry shall have overall responsibility for management of the Forest Resource Trust. The board is authorized to establish policies and programs in addition to those created by ORS 526.695 to 526.775 to further the purposes of the trust.

(3) The board shall appoint an advisory committee consisting of no more than 15 members representing the public, nonindustrial private forestland owners, the forest products industry, forest consultants and contractors, the financial community, environmental and conservation organizations and other related interests including affected state agencies. The advisory committee shall assist the board in setting policy for the best use and investment of funds available to the trust and otherwise assist board members in the performance of their duties as trustees.

(4) In accordance with any applicable provisions of ORS chapter 183, the board shall adopt rules to carry out the duties, functions and powers of the Forest Resource Trust and to guide implementation of the Forest Resource Trust programs.

(5) The State Forester is responsible for implementing board policies and programs for the Forest Resource Trust. [1993 c.765 §57; 2007 c.201 §1]

526.703 Cost share program; purpose; advance of moneys and assistance. (1) The State Board of Forestry shall establish a voluntary cost share program to ensure that the purposes of the Forest Resource Trust are achieved. The purpose of the program is to provide financial and other incentives for stand establishment and improved management of nonindustrial private forestlands.

(2) In advancing moneys and providing other assistance for stand establishment and improved forest management, the State Forester shall:

(a) Give priority, to the extent possible, to lands zoned for forest use under county comprehensive plans and to other lands with moderate to high probability of success for long-term stand establishment and improved forest management activities; and

(b) Assist landowners in securing payments for ecosystem services. [2007 c.201 §2]

Note: 526.703 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.705 Loan program; financial assistance terms and conditions; rules. (1) To carry out the duties, functions and powers of the Forest Resource Trust, there is created a voluntary loan program to finance establishment of stands of trees and the improved management of qualified private and local government forestlands.

(2) In advancing moneys and providing other assistance for stand establishment, the State Board of Forestry shall:

(a) Give priority to lands zoned for forest uses under county comprehensive plans and to other lands with moderate to high probability of success for long-term stand establishment and improved forest management activities; and

(b) Assist landowners in securing payments for ecosystem services.

(3) The State Board of Forestry may, by rule, establish financial agreements for the repayment of moneys advanced consistent with subsection (2) of this section and including but not limited to the following, singly or in combination:

(a) A revenue-sharing proposal that guarantees the landowner a percentage of the receipts upon harvest after payment of harvest and severance taxes;

(b) Financial agreements; and

(c) Repayment in full with interest if a landowner fails to get the stand free to grow as that term is defined in the Oregon Forest Practices Act, unless said failure is through no fault of the landowner.

(4) The terms of repayment shall be based on considerations that represent the best use and investment of funds including:

(a) Rates of return, as established by the State Board of Forestry, that provide a reasonable payback to the Forest Resource Trust of project costs;

(b) Measurable anticipated public benefits such as job creation, tax revenue, increased timber supply and environmental improvement; and

(c) The extent to which landowner contributions of money, labor or other resources reduce the risk to the Forest Resource Trust.

(5) Participating landowners shall not be required to comply with forest practices beyond those required by state and federal law with the exception that planting standards for stand establishment may be more than the required minimum.

(6) The State Forester is authorized, on behalf of the Forest Resource Trust, to enter into contracts with eligible landowners to carry out the provisions of the voluntary loan program. The contracts may include, but are not limited to:

(a) Partial to full financing to the landowner, as specified in rules of the State Board of Forestry, from such moneys as may be available in the Forest Resource Trust Fund.

(b) Any obligations of the landowner for repayment of moneys advanced including, but not limited to:

(A) Terms for sharing the revenue gained from the sales of timber and forest products, including salvage, from the lands enrolled under the voluntary loan program;

(B) Acknowledgment that the rights and obligations of the landowner and the Forest Resource Trust and all of the terms of the contract are covenants that run with the land upon sale, lease or transfer of the land benefiting from the voluntary loan program until all future obligations of the contract are met;

(C) Financial terms allowing the landowner to terminate the contract;

(D) Agreement that there is no obligation to repay the moneys advanced prior to sale of timber and forest products from the land;

(E) Terms to protect the contract from modification unless both parties consent to modification;

(F) Allowance for different prescriptions for stand management; and

(G) Repayment in full with interest if the landowner fails to meet any terms of the contract.

(c) Acknowledgment by the landowner that the State Forester may require a statutory lien on the forest products.

(7) In addition to the contracts provided for in subsection (6) of this section, the State Forester, on behalf of the Forest Resource Trust, may require landowners to execute security agreements in favor of the trust to secure any repayment or other obligations of the landowner. Any security interest required shall have priority from the date of recording or filing.

(8)(a) The State Forester shall record a contract described in subsection (6) of this section with the recording officer of the county or counties in which the forestland is located.

(b) Upon recording, the rights and obligations of the landowner and the Forest Resource Trust under the contract shall become covenants that run with the land and shall be binding upon successors and assigns.

(c) The interest of the Forest Resource Trust created by recording the contract constitutes a purchasers interest in real property for purposes of ORS 93.640.

(d) A memorandum of contract must include, but is not limited to:

(A) The date of execution of the contract;

(B) The name of each landowner of the forestland identified in the contract;

(C) A legal description of the forestland subject to the contract that conforms with ORS 93.600; and

(D) If the contract is secured by a lien as provided in ORS 526.695 and 526.740 to 526.775, a statement from each landowner acknowledging the lien.

(9) As used in this section, eligible landowner means a qualified private or local government forestland owner who:

(a) Owns land that qualifies as forestland, as defined by the State Board of Forestry.

(b) Has not received an exemption from reforestation requirements pursuant to rules adopted by the board under ORS 527.760. [1993 c.765 §58; 2007 c.201 §3]

526.710 State Forestry Department to assist board. To assist the State Board of Forestry in carrying out the duties of the Forest Resource Trust, the State Forestry Department shall:

(1) Identify potentially suitable lands, and educate the owners of those lands on Forest Resource Trust programs.

(2) Provide technical and other management assistance to participating landowners.

(3) Monitor compliance with Forest Resource Trust programs by participating landowners.

(4) Encourage involvement of the landowner.

(5) Encourage the use of private contractors, consultants, forestry extension programs, nongovernmental organizations and landowner cooperatives.

(6) Develop project plans in cooperation with landowners that establish clear benchmarks for compliance with terms of the plan.

(7) Release from financial obligation for any portion of the qualified private and local government forestlands included under Forest Resource Trust programs and irretrievably lost to insects, disease, fire, storm, flood or other natural destruction through no fault of the landowner.

(8) Secure provisions for access to the land by the State Forester.

(9) Give consideration to conservation plans or strategies adopted by the State Department of Fish and Wildlife when setting priorities for Forest Resource Trust programs. [1993 c.765 §59; 2007 c.201 §4]

526.715 [1993 c.765 §60; 2001 c.51 §1; repealed by 2007 c.201 §8]

526.720 Forest Resource Trust Fund. The Forest Resource Trust Fund is created in the State Treasury, separate and distinct from the General Fund. The Forest Resource Trust Fund shall consist of all moneys received from whatever source to carry out the duties, functions and powers of the Forest Resource Trust. All earnings on moneys in the fund shall be retained in the fund. All moneys in the fund are appropriated continuously to the State Forestry Department to carry out the duties, functions and powers of the Forest Resource Trust, including State Forestry Department administrative expenses. [1993 c.765 §61]

526.725 Agreements with private, governmental or other organizations; land acquisitions; investment of funds; forestry carbon offsets; trust on governmental agencies or officers not created. (1) The State Board of Forestry or the State Forester may enter into agreements with private, governmental or other organizations and may accept contributions, gifts or grants from any source to carry out the duties, functions and powers of the Forest Resource Trust. All moneys received by the board or the State Forester pursuant to this section shall be deposited in the Forest Resource Trust Fund.

(2) The board may acquire, on behalf of the Forest Resource Trust, through exchange, lease or purchase, land only to the extent necessary to carry out the duties, functions and powers of the trust.

(3) Agreements with private, governmental or other organizations under subsection (1) of this section may specify the terms under which funds are invested and benefits accrue to the contributing party to the extent the agreement is consistent with the provisions of ORS 526.695 to 526.775.

(4) The State Forester may, on behalf of the Forest Resource Trust, market, register, transfer or sell forestry carbon offsets attributable to the lands enrolled in the stand establishment program under ORS 526.705. Prices for the transfer or sale of forestry carbon offsets may be negotiated but must be at or greater than fair market value.

(5) Nothing in ORS 526.695 to 526.775 is intended to create an enforceable trust on any agency or officer of the State of
Oregon
. [1993 c.765 §62; 2001 c.752 §7; 2007 c.201 §9]

526.730 Report to legislature. The State Board of Forestry, after consultation with the advisory committee appointed pursuant to ORS 526.700, shall prepare and submit a report to the Seventy-sixth Legislative Assembly that contains the following information regarding the Forest Resource Trust Fund:

(1) Program accomplishments;

(2) Financial assistance payments to participating landowners;

(3) Revenues received by the fund; and

(4) Expenditures made from the fund. [1993 c.765 §63; 2007 c.201 §5]

526.735 [1995 c.207 §2; 2001 c.51 §2; 2007 c.201 §6; renumbered 526.695 in 2007]

526.740 Lien for moneys payable to trust by forestland owner; attachment to severed forest products and accounts receivable. (1) From and after recording of the notice of lien pursuant to ORS 526.745, the Forest Resource Trust has a lien for the moneys payable to the trust by the forestland owner under the terms of the contract.

(2) The lien created by subsection (1) of this section constitutes a general lien upon all forest products grown or growing on the forestland described in the contract, whether standing on the forestland, severed and remaining on the forestland, severed and transported to another area for sale or processing, or made into forest products on the forestland. If the forest product is severed and delivered to a purchaser or mill, the lien continues against the forest product and the lien also attaches to accounts receivable evidencing indebtedness of the purchaser or mill. The lien attaches to the accounts receivable on the date on which the forestland owner sells the forest products and relates to the date on which notice of lien was filed under ORS 526.745. [1995 c.207 §3; 2001 c.51 §3]

526.745 Notice of lien; filing. (1) The State Forester may file a notice of lien under ORS 526.740 anytime after the contract is executed.

(2) The State Forester shall file the notice of lien with the recording officer of the county or counties where the forestland is located. The notice shall be in writing verified by the State Forester and shall contain:

(a) The name of each owner of the forestland identified in the contract;

(b) A legal description of the forestland identified in the contract in conformance with ORS 93.600;

(c) A description of the forest products to be covered by the lien;

(d) A statement that the lien includes a lien on accounts receivable from the sale of any forest products covered by the lien and that the lien on forest products and accounts receivable shall have priority as of the date of filing of the notice of lien under this section; and

(e) A statement of the amount of funds to be paid under the contract.

(3) Within 10 days after the State Forester files the notice of lien under this section, the State Forester shall send a copy of the notice to each of the following persons whose interest in the forestland referred to in subsection (2)(a) of this section is of record as of the date the State Forester files the notice of lien with the county recording officer:

(a) Each seller on a land sale contract covering all or any part of the forestland referred to in subsection (2)(a) of this section;

(b) Each mortgagee upon a mortgage covering all or part of the forestland referred to in subsection (2)(a) of this section; and

(c) Each beneficiary of a trust deed covering all or part of the forestland referred to in subsection (2)(a) of this section. [1995 c.207 §4]

526.750 Recording of notice; fee. The recording officer of the county shall record the notices made under ORS 526.745. The record shall be indexed in the same manner as the record of deeds and mortgages. The recording officer shall charge and collect from the Forest Resource Trust, for the benefit of the county, the fee established in ORS 205.320. [1995 c.207 §5]

526.755 Foreclosure; costs. (1) The lien created by and filed under ORS 526.740 and 526.745 shall be foreclosed in the manner provided by law for the foreclosure of liens generally.

(2) In all suits under ORS 526.695 and 526.740 to 526.775, the court, upon entering judgment for the plaintiff, shall allow as a part of the costs all moneys paid for the filing and recording of the lien, all moneys paid for sending notices of the lien to third parties pursuant to ORS 526.745 (3), all moneys paid for title reports and policies required for preparing and foreclosing the lien, and a reasonable amount for attorney fees at trial and on appeal to the party who prevails on the issue of the validity of the lien. [1995 c.207 §6]

526.760 Priority; lien survives land foreclosure proceedings. (1) The lien on forest products and accounts receivable created by ORS 526.740 is valid and shall have priority over all other liens, security interests and encumbrances on the forest products and accounts receivable covered by the lien even though it does not create a lien on the land on which the forest products are growing, except that ad valorem taxes and duly perfected liens, security interests and encumbrances which were perfected prior to the filing of the notice of lien under ORS 526.745 shall have priority over a lien created under ORS 526.740.

(2) Notwithstanding subsection (1) of this section, the lien upon forest products and accounts receivable created by ORS 526.740 shall survive the foreclosure of any land sale contract, mortgage, trust deed or other lien or encumbrance upon or security interest in the forest products or the forestland described in the notice of lien filed under ORS 526.745, and shall remain in full force and effect until released, fully satisfied or foreclosed. [1995 c.207 §7]

526.765 Payment of funds advanced; release of lien. (1) When the State Forester receives full payment of funds described in the notice of lien filed under ORS 526.745, or if the lien is released, the State Forester shall file with the recording officer of the county in which the claim is recorded a certificate declaring that full payment has been received, or that the lien has been released, and that the claim of lien is discharged. The certificate shall include the name of the forestland owner, the date of filing of the notice of lien under ORS 526.745 and a legal description of the land affected in conformance with ORS 93.600.

(2) Upon receiving the certificate, the recording officer shall enter it in full length in the book kept to record such liens. [1995 c.207 §8]

526.770 Notice of forest products harvest; contents; forest products purchasers. (1) No harvest or removal of forest products on forestland covered by a contract between the forest landowner and the Forest Resource Trust shall occur without the landowner or the timber owner first notifying the State Forester in writing, on forms prepared by the State Forester, of intent to harvest or remove forest products. Notice shall be made in the same manner as notice provided under ORS 527.670 (6).

(2) The notification shall specify where and when the harvest or removal of forest products will take place, the nature of the harvest or removal of forest products and where and to whom the forest products will be sold or delivered and shall include maps or other information as required by the State Forester. Upon receipt of notification pursuant to subsection (1) of this section, the State Forester shall notify the landowner, and any person to whom the forest products will be sold or delivered, of the repayment obligation specified in any contract between the forest landowner and the State Forester. The landowner shall make payment to the State Forester. Such payment shall be deposited in the Forest Resource Trust Fund. If payment is not made within 60 days of harvest or removal of forest products, the lien shall be delinquent and may be foreclosed in the manner described in ORS 526.755. [1995 c.207 §9]

526.775 Execution of judgment against other property when forest products and accounts not subject to lien. Notwithstanding ORS 526.695 and 526.740 to 526.775, if the forest landowner and the State Forester entered into a contract as provided in ORS 526.705 and the contract is terminated or breached, and there are no forest products or accounts receivable subject to the lien created under ORS 526.740, any judgment entered against the landowner for breach or termination of the contract may be executed on any property of the landowner. [1995 c.207 §10; 2007 c.201 §10]

FORESTRY CARBON OFFSETS

526.780 Agreements for forestry carbon offsets; requirements; creation; disposition of revenues. (1) The State Forester may enter into agreements with nonfederal forest landowners as a means to market, register, transfer or sell forestry carbon offsets on behalf of the landowners to provide a stewardship incentive for nonfederal forestlands.

(2) The State Forester may enter into an agreement described in this section if all of the following criteria are met:

(a) The agreement must ensure continuous management of the nonfederal forestlands at a standard that, in the judgment of the State Forester, would not occur in the absence of the agreement.

(b) Any forestry carbon offsets managed by the agreement must be attributable to the subject nonfederal forestland as determined by the forestry carbon offset accounting system established in ORS 526.783.

(c) Prices for the transfer or sale of forestry carbon offsets may be negotiated on behalf of the nonfederal forest landowner and must be at or greater than fair market value.

(d) The agreement must provide for the following distribution of proceeds from the transfer or sale of forest carbon offsets attributable to the subject nonfederal forestland:

(A) Not less than 50 percent to the nonfederal forest landowner;

(B) Not more than 25 percent to the State Forester to fund programs providing coordinated technical, financial or management planning assistance to nonindustrial private forest landowners; and

(C) Not more than 25 percent to the State Forester to fund administration of the forestry carbon offset program.

(3) All revenues received and any interest earned on moneys distributed to the State Forester under subsection (2)(d)(B) and (C) of this section shall be credited to the State Forestry Department Account and may be expended only for the purposes stated in subsection (2)(d)(B) and (C) of this section.

(4) A person or governmental agency may create a forestry carbon offset by performing, financing or otherwise causing one or more of the following activities:

(a) Afforestation or reforestation of underproducing lands that are not subject to required reforestation under the Oregon Forest Practices Act;

(b) Forest management activities not required under law existing at the point of creation of the forestry carbon offset, including but not limited to the following practices:

(A) Stand density control treatments in overstocked, underproducing stands of timber;

(B) Silvicultural practices that increase forest stand biomass, including but not limited to structure based management, variable retention, uneven age management, longer rotation ages and no harvest reserves;

(C) Expanded riparian buffers and other leave areas; and

(D) Deferred harvest rotations past 50 years or the age of economic maturity, whichever is longer; and

(c) Other activities as defined by rule by the State Board of Forestry. [2001 c.752 §2]

526.783 Development of forestry carbon offset accounting system. As a means of consistently reporting forestry carbon offsets created through programs established under ORS 526.725, 526.780 to 526.789, 530.050 or 530.500, the State Forester shall develop a forestry carbon offset accounting system for the registration, transfer or sale of forestry carbon offsets. The forestry carbon offset accounting system shall:

(1) Use accepted principles and standards relating to creating, measuring, monitoring, marketing, verifying, registering, transferring and selling carbon offsets used as mitigation for carbon dioxide emissions; and

(2) Be consistent with any rules adopted by the State Board of Forestry under ORS 526.786. [2001 c.752 §3; 2007 c.201 §7]

526.786 Rules relating to forestry carbon offsets; rules advisory committee. (1) The State Board of Forestry may develop administrative rules that define principles and standards relating to the creation, measurement, accounting, marketing, verifying, registering, transferring and selling of forestry carbon offsets from nonfederal forestlands.

(2) Rules adopted by the board under this section shall set standards to ensure that in order to be marketed, registered, transferred or sold, a forestry carbon offset must be created as a result of forest management activities that:

(a) Have the effect of increasing carbon storage on forestlands as measured by a forestry carbon offset accounting system;

(b) Would not otherwise occur but for the carbon storage objective; and

(c) Provide environmental, social and economic benefits for
Oregon
and its citizens, including but not limited to, protection or enhancement of long term timber supplies, native fish and wildlife habitat and water quality.

(3) Rules adopted by the board under this section shall establish principles to ensure that the forestry carbon offset accounting system shall:

(a) Account for relevant sources of carbon dioxide emission debits and credits for carbon storage or sequestration;

(b) Account for the duration and permanence of the carbon dioxide storage or emission reductions;

(c) Include provisions for establishing the appropriate baseline for projects, practices, rotation ages, harvest schedules and ownership from which measured carbon dioxide emission debits, and credits for carbon storage or sequestration are made;

(d) Account for other relevant and measurable greenhouse gas consequences, specifically credits and debits expressed as a carbon dioxide emissions equivalent, when establishing baselines or otherwise as appropriate;

(e) Account for the specific forest management practices used on-site and include provisions for monitoring carbon dioxide emission debits and credits for carbon storage or sequestration, from the implementation of specific practices;

(f) Account for continuing carbon dioxide emission debits, and credits for carbon storage or sequestration, based on the end product use of harvested biomass;

(g) Account for environmental, social and economic benefits of forestry carbon offsets and ensure that practices with unsustainable, long term consequences are not used to create forestry carbon offsets;

(h) Allow for public access to information in monitoring reports; and

(i) Encourage third-party verification of forestry carbon offsets.

(4) Rules adopted by the board under this section may address qualifications for persons and agencies that provide third-party verification and registration of forestry carbon offsets.

(5) Rules adopted by the board under this section shall be developed with the assistance of an advisory committee appointed by the board. The advisory committee shall consist of at least nine persons and shall contain:

(a) Persons from businesses, governmental agencies and nongovernmental organizations with knowledge and experience in the accounting of greenhouse gas emissions, sequestration and storage;

(b) At least one person from a nongovernmental forestry conservation organization;

(c) At least one nonindustrial private forest landowner or a representative of an organization that represents nonindustrial private forest landowners;

(d) One representative of the State Department of Energy;

(e) One representative of the State Department of Fish and Wildlife, or a designee of the State Department of Fish and Wildlife;

(f) One representative of the Department of Environmental Quality, or a designee of the Department of Environmental Quality;

(g) At least one representative from a qualified organization, as defined in ORS 469.503; and

(h) At least one representative from the State Forestry Department who shall serve as the secretary to the advisory committee. [2001 c.752 §4]

526.789 Effect of state forestry carbon offset program. Nothing in ORS 526.005, 526.725, 526.780 to 526.789, 530.050 or 530.500 shall prohibit any person or governmental agency from marketing, selling or transferring forestry carbon offsets independently from the State Forester program established under ORS 526.725, 526.780 to 526.789, 530.050 or 530.500. Rules adopted by the State Board of Forestry pursuant to ORS 526.786 may not prohibit any person from marketing, selling or transferring forestry carbon offsets using principles and standards different than those adopted by the board. [2001 c.752 §5]

TIMBER EXPORT REGULATION

526.801 Definitions for ORS 526.801 to 526.831 and 526.992. As used in ORS 526.801 to 526.831 and 526.992:

(1) Export means that unprocessed timber is loaded on a vessel or other conveyance with a foreign destination or is present at a facility such as a port or dock with intent to load it on a vessel or other conveyance with a foreign destination.

(2) Person means an individual, a partnership, a public or private corporation, an unincorporated association or any other legal entity. Person includes any subsidiary subcontractor, parent company or other affiliate. Business entities are considered affiliates when one controls or has the power to control the other or when both are controlled directly or indirectly by a third person.

(3) Private lands means lands within the State of
Oregon
owned by a person. Private lands does not include federal lands or nonfederal public lands, or any lands the title to which is:

(a) Held in trust by the
United States
for the benefit of any Indian tribe or individual.

(b) Held by any Indian tribe or individual subject to a restriction by the
United States
against alienation.

(4) Public body means an agency of the State of
Oregon
or of any other political subdivision.

(5) Public lands means lands owned by the State of
Oregon
or by any other political subdivision.

(6) Unprocessed timber means trees or portions of trees or other roundwood not processed to standards and specifications suitable for end product use. Unprocessed timber does not include timber processed into any one of the following:

(a) Lumber or construction timbers, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list grades, sawn on four sides, not intended for remanufacture.

(b) Lumber, construction timbers, or cants for remanufacture, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list clear grades, sawn on four sides, not to exceed 12 inches (nominal) in thickness.

(c) Lumber, construction timbers or cants for remanufacture, that do not meet the grades referred to in paragraph (b) of this subsection and are sawn on four sides, with wane less than one-fourth of any face, not exceeding eight and three-fourths inches in thickness.

(d) Chips, pulp or pulp products.

(e) Veneer or plywood.

(f) Poles, posts or piling cut or treated with preservatives for use as such.

(g) Shakes or shingles.

(h) Aspen or other pulpwood bolts, not exceeding 100 inches in length, exported for processing into pulp.

(i) Pulp logs or cull logs processed at domestic pulp mills, domestic chip plants or other domestic operations for the purpose of conversion of the logs into chips.

(j) Firewood cut in pieces 48 inches or less in length. [1991 c.942 §2]

526.805 [1961 c.700 §1; 1963 c.298 §1; 1981 c.823 §1; repealed by 1991 c.942 §12]

526.806 Prohibition against export of unprocessed timber; prohibition against certain public timber purchases. (1) It is unlawful to export unprocessed timber originating from public lands in
Oregon
.

(2) All unprocessed timber that originates from public lands is prohibited from export.

(3) In addition to all other requirements of law, no person who is prohibited from purchasing timber directly from a public agency may purchase public timber from any other person. Acquisitions of Western Red Cedar that are domestically processed into finished products to be sold into domestic or international markets are exempt from the prohibitions contained in this subsection. [1991 c.942 §§3,5,6]

526.810 [1961 c.700 §2; 1963 c.298 §7; renumbered 526.835]

526.811 Exemption from export prohibition. The prohibitions against export contained in ORS 526.801 to 526.831 and 526.992 shall not apply to specific quantities of grades and species of unprocessed timber originating from public lands which the United States Secretary of Agriculture or Secretary of the Interior has determined by rule to be surplus to the needs of timber manufacturing facilities in the United States. [1991 c.942 §7]

526.815 [1963 c.298 §3; repealed by 1981 c.823 §3]

526.816 Certification by bidders for public timber. In addition to all other requirements of law, any person submitting a bid for the purchase of public timber must certify to the following:

(1) The person will not export directly or indirectly unprocessed public timber;

(2) The person will not sell, transfer, exchange or otherwise convey unprocessed public timber to any other person without obtaining a certification from the person of the persons intent to comply with ORS 526.801 to 526.831 and 526.992; and

(3) Unless exempted by rule of a public agency, the person has not exported unprocessed timber from private lands in
Oregon
for a period of not less than 24 months prior to the date of submission of the bid. [1991 c.942 §4]

526.820 [1963 c.298 §5; 1977 c.23 §1; repealed by 1981 c.823 §3]

526.821 Political subdivisions to establish rules. All political subdivisions engaged in selling public timber shall establish, by rule, the standards and procedures to implement the provisions of ORS 526.801 to 526.831 and 526.992. [1991 c.942 §8]

526.825 [1963 c.298 §4; 1967 c.34 §4; repealed by 1981 c.823 §3]

526.826 Barring timber export violators from unprocessed public timber purchases. A public agency may debar any person who violates any provision of ORS 526.801 to 526.831 and 526.992, or any rule adopted pursuant thereto, from entering into any contract for the purchase of unprocessed timber from public lands for a period of not more than five years. Such person shall also be precluded from taking delivery of public timber purchased by another party for the period of debarment. [1991 c.942 §10]

526.830 [1963 c.298 §6; repealed by 1977 c.23 §2]

526.831 Contract cancellation for timber export violation. A public agency may cancel any contract entered into with a person found to have violated any provision of ORS 526.801 to 526.831 and 526.992, or any rule adopted pursuant thereto. [1991 c.942 §11]

526.835 [Formerly 526.810; 1981 c.823 §2; 1981 c.823 §2; repealed by 1991 c.942 §12]

MISCELLANEOUS

526.900 Review of state regulations and policies affecting implementation of conservation strategies. (1) The State Forestry Department and the State Department of Agriculture shall, in consultation with relevant state agencies and other public or private organizations, review state statutes, rules, policies and programs that affect landowner decisions to implement conservation strategies.

(2) The review conducted under subsection (1) of this section shall include:

(a) Establishing a statewide strategy for the implementation and coordination of incentives, regulatory disincentives, expedited permit processes and related taxes.

(b) The development of a stewardship agreement program for rural lands that establishes a baseline management standard for landowners and a voluntary higher standard that provides natural resource benefits and regulatory certainty for landowners. [2001 c.708 §17]

Note: 526.900 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

526.905 Management plans or policies to reduce risk of loss of forest resources. (1) Pursuant to its authority to improve the efficient and effective use of state resources, the Oregon Department of Administrative Services shall coordinate with the State Department of Fish and Wildlife, the State Parks and Recreation Department, the State Forestry Department, the Department of State Lands and any other state agency that has oversight responsibilities for state forestlands to adopt forest management plans or policies that:

(a) Establish forest health programs and management strategies designed to reduce the risk of catastrophic loss of forest resources from disease and insect infestation.

(b) Establish goals and strategies for managing forest fuel accumulation in order to reduce the risk of catastrophic fires in areas historically subject to frequent, periodic fires.

(2) To the extent that a state agency with oversight responsibilities for state forestlands has, as of January 1, 2004, policies, approved forest management plans or other strategies designed to address forest health and forest fuels management, those policies, plans and strategies may be incorporated into the plans and policies developed by the Oregon Department of Administrative Services.

(3) The Oregon Department of Administrative Services may develop forest fuel reduction and forest health restoration projects that may be implemented by state agencies. Such projects may include procedures for:

(a) Identifying forests that are at high risk of loss due to fuel accumulation, disease or insect infestation.

(b) Cooperating with local governments to identify locations where the urban-forest interface poses the greatest risk of contributing to damage or loss during a fire.

(c) Establishing priority areas for the projects due to natural, economic or scenic values. [2003 c.424 §1]

Note: 526.905 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 526 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

526.990 Criminal penalty. Violation of any rule promulgated under ORS 526.041 (1) is, upon conviction, punishable as a misdemeanor. [1969 c.249 §4]

526.992 Criminal and civil penalties for timber export violation. (1) A person who, with willful disregard for the prohibitions contained in ORS 526.801 to 526.831 against exporting public timber, exported or caused to be exported unprocessed timber originating from public lands in violation of this chapter is guilty of a Class C felony and may be assessed a civil penalty not to exceed $500,000 for each violation or three times the gross value of the unprocessed timber involved in the violation, whichever amount is greater.

(2) If the agency concerned finds, on the record and after an opportunity for a hearing, that a person has violated any provision of ORS 526.801 to 526.831 or any rule issued pursuant thereto relating to lands which the agency administers (notwithstanding that such violation may not have caused the export of unprocessed public timber in violation of this chapter), such agency may:

(a) Assess against such person a civil penalty not more than $75,000 for each violation if it is determined that the violation was casual or involuntary.

(b) Assess against such person a civil penalty not more than $500,000 or three times the gross value of the unprocessed timber involved in the violation, whichever amount is greater, if it is determined that the person committed such violation willfully. Any person who willfully commits such a violation is guilty of a Class C felony.

(3) Any civil penalty imposed under this section shall become due and payable when the person incurring the penalty receives a notice in writing of the imposition of the penalty. The notice may be personally served on the person incurring the penalty or may be sent by registered or certified mail.

(4) The person incurring the penalty shall have 20 days from the date of receiving the notice to make written application for a hearing.

(5) Any person who makes application as provided for in subsection (4) of this section shall be entitled to a hearing. The hearing shall be conducted as a contested case hearing pursuant to the applicable provisions of ORS 183.413 to 183.470.

(6) Judicial review of an order made after a hearing under this section shall be as provided in ORS 183.480 to 183.497 for judicial review of contested cases.

(7) When an order assessing a civil penalty under this section becomes final by operation of law or on appeal, and the amount of penalty is not paid within 10 days after the order becomes final, the order may be recorded with the county clerk in any county of this state. The clerk shall thereupon record the name of the person incurring the penalty and the amount of the penalty in the County Clerk Lien Record.

(8) All moneys recovered pursuant to this section shall be paid into the State Forestry Department Account and may be used only to pay the expenses of administration, investigation and enforcement of ORS 526.801 to 526.831 by the State Forester or any law enforcement agency. [1991 c.942 §9; 1999 c.59 §165]

_______________



Chapter 527

Chapter 527 Â Insect and Disease Control; Forest Practices

2007 EDITION

INSECT AND DISEASE CONTROL; FOREST PRACTICES

FORESTRY AND FOREST PRODUCTS

PROHIBITED ACTS

527.260Â Â Â Â  Injuring forest tree of another or extracting pitch without, or in violation of, a permit prohibited; permit to extract pitch

INTEGRATED PEST MANAGEMENT

527.310Â Â Â Â  Definitions for ORS 527.310 to 527.370

527.315Â Â Â Â  Process components

527.321Â Â Â Â  Implementation of process by State Forester

527.335Â Â Â Â  Investigations by State Forester concerning pests; access to privately owned lands

527.341Â Â Â Â  Forestland owners to implement strategies to carry out resource management objectives

527.346Â Â Â Â  State Forester to assist owners unable to take action against pest

527.360Â Â Â Â  Costs of eradication; state to contribute; unpaid costs to be charge against timber; collection of charge

527.370Â Â Â Â  Disposition of receipts

OREGON FOREST PRACTICES ACT

(Generally)

527.610Â Â Â Â  Short title

527.620Â Â Â Â  Definitions for ORS 527.610 to 527.770

527.630Â Â Â Â  Policy; rules

527.640Â Â Â Â  Forest regions

527.650Â Â Â Â  Forest practice committees; members; qualifications; appointment; terms

527.660Â Â Â Â  Committees to review rules

527.665Â Â Â Â  Notice of reforestation requirements to be given in forestland transfers; effect of failure to notify; damages

527.670Â Â Â Â  Commencement of operations; rules; written plan; effect of plan; notice of chemical application; fees

527.674Â Â Â Â  Rules requiring approval of written plan prohibited

527.676Â Â Â Â  Leaving snags and downed logs in harvest type 2 or 3 units; green trees to be left near certain streams

527.680Â Â Â Â  Violation by operator; citation; order to cease violation; order to repair damage; temporary order where violation continuing; service on operator

527.683Â Â Â Â  Notice of violation

527.685Â Â Â Â  Civil penalty considerations; rules

527.687Â Â Â Â  Civil penalty procedure

527.690Â Â Â Â  Failure to comply with order to reforest or repair damage; estimate of cost of repair; notification; board authorization for repair; cost of repair as lien upon operator, timber owner or landowner

527.700Â Â Â Â  Appeals from orders of State Forester; hearing procedure; rules; stay of operation

527.710Â Â Â Â  Duties and powers of board; rules; inventory for resource protection; consultation with other agencies required

527.714Â Â Â Â  Types of rules; procedure; findings necessary; rule analysis

527.715Â Â Â Â  Rules to establish standards and procedures

527.721Â Â Â Â  Coordination with state and local agencies for review and comment on operations

527.722Â Â Â Â  Restrictions on local government adoption of rules regulating forest operations; exceptions

527.724Â Â Â Â  Forest operations to comply with air and water pollution control rules and standards; effect of violation

527.730Â Â Â Â  Conversion of forestland to other uses

(Harvest Type; Water Quality Regulation)

527.736Â Â Â Â  Forest practice standards for operations on public and private land; rules

527.740Â Â Â Â  Harvest type 3 limitations; exceptions

527.745Â Â Â Â  Reforestation of certain harvest types; adoption of standards; rules

527.750Â Â Â Â  Exceeding harvest type 3 size limitation; conditions; rules

527.755Â Â Â Â  Scenic highways; visually sensitive corridors; operations restricted; exemptions

527.760Â Â Â Â  Reforestation exemptions for land use changes

527.765Â Â Â Â  Best management practices to maintain water quality; rules

527.770Â Â Â Â  Good faith compliance with best management practices not violation of water quality standards; subsequent enforcement of standards

527.780Â Â Â Â  Exemption from liability for trees or debris left on property

527.785Â Â Â Â  Exemption from liability for large woody debris left on property

PENALTIES

527.990Â Â Â Â  Criminal penalties

527.992Â Â Â Â  Civil penalties

Â Â Â Â Â  527.010 [Amended by 1971 c.316 Â§1; renumbered 527.610]

Â Â Â Â Â  527.020 [Amended by 1955 c.100 Â§1; 1957 c.33 Â§1; 1959 c.28 Â§1; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.030 [Amended by 1957 c.33 Â§2; 1959 c.28 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.040 [Amended by 1955 c.100 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.050 [Amended by 1953 c.195 Â§2; 1959 c.83 Â§1; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.060 [Amended by 1959 c.28 Â§3; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.070 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.080 [Amended by 1955 c.100 Â§3; 1957 c.33 Â§3; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.090 [Amended by 1955 c.100 Â§4; 1957 c.33 Â§4; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.091 [1959 c.28 Â§5; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.100 [Amended by 1957 c.33 Â§5; repealed by 1959 c.28 Â§9]

Â Â Â Â Â  527.101 [1959 c.28 Â§6; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.110 [Amended by 1955 c.100 Â§5; 1957 c.33 Â§6; 1959 c.28 Â§7; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.120 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.140 [Amended by 1957 c.33 Â§7; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.150 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.160 [Amended by 1953 c.262 Â§2; 1957 c.33 Â§8; 1959 c.28 Â§8; 1961 c.221 Â§1; 1965 c.253 Â§148; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.170 [Amended by 1953 c.262 Â§2; 1961 c.221 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.180 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.190 [Amended by 1953 c.262 Â§2; 1955 c.100 Â§6; 1961 c.221 Â§3; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.200 [Amended by 1953 c.262 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.210 [Repealed by 1953 c.262 Â§2]

Â Â Â Â Â  527.215 [1953 c.262 Â§3; 1955 c.100 Â§7; 1959 c.83 Â§2; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.220 [Amended by 1965 c.253 Â§149; repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.230 [Repealed by 1971 c.316 Â§15]

Â Â Â Â Â  527.240 [Amended by 1971 c.316 Â§13; renumbered 527.700]

PROHIBITED ACTS

Â Â Â Â Â  527.260 Injuring forest tree of another or extracting pitch without, or in violation of, a permit prohibited; permit to extract pitch. (1) No person shall willfully and unlawfully:

Â Â Â Â Â  (a) Bore or cut any forest tree belonging to another for the purpose of extracting pitch;

Â Â Â Â Â  (b) Cut, injure or deface any such tree for the purpose of taking any part of it; or

Â Â Â Â Â  (c) Injure or destroy any such tree.

Â Â Â Â Â  (2) The State Forester, with the consent of the owner of the land, shall issue permits for the extraction of pitch from forest trees. The terms of the permits shall clearly describe the area to which the extraction shall be confined and state the precautions necessary, in the judgment of the State Forester, to be taken by the permittee, so that the extraction will not result in an increased fire hazard to life and adjoining property.

Â Â Â Â Â  (3) No person shall:

Â Â Â Â Â  (a) Bore or cut any forest tree for the purpose of extracting pitch without having first obtained a permit to do so; or

Â Â Â Â Â  (b) Willfully or negligently fail to comply with the terms of the permit. [Amended by 1995 c.79 Â§299]

Â Â Â Â Â  527.280 [1953 c.375 Â§24; 1957 c.654 Â§2; 1961 c.297 Â§8; 1965 c.253 Â§83; renumbered 477.440]

Â Â Â Â Â  527.282 [1953 c.375 Â§25; 1961 c.297 Â§9; renumbered 477.445]

Â Â Â Â Â  527.284 [1953 c.375 Â§26; 1957 c.309 Â§12; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  527.286 [1953 c.357 Â§27; 1957 c.309 Â§13; subsection (2) of 1959 Replacement Part enacted as 1957 c.216 Â§1; repealed by 1961 c.297 Â§12]

Â Â Â Â Â  527.288 [1953 c.375 Â§28; 1961 c.297 Â§10; renumbered 477.450]

Â Â Â Â Â  527.290 [1953 c.375 Â§29; renumbered 477.455]

Â Â Â Â Â  527.292 [1953 c.375 Â§30; 1961 c.297 Â§11; renumbered 477.460]

Â Â Â Â Â  527.294 [1961 c.689 Â§10; repealed by 1965 c.253 Â§153]

INTEGRATED PEST MANAGEMENT

Â Â Â Â Â  527.310 Definitions for ORS 527.310 to 527.370. As used in and for the purposes of ORS 527.310 to 527.370:

Â Â Â Â Â  (1) ÂControlÂ means reduction of resource losses or pest occurrences to an acceptable level by direct and immediate application of effective prevention, suppression or eradication strategies, or any combination thereof.

Â Â Â Â Â  (2) ÂEradicationÂ means the implementation of strategies through host or pest destruction or removal, or by the use of pesticides, to contain or completely eliminate exotic pests in a specific area, or both.

Â Â Â Â Â  (3) ÂExoticÂ means any pest that has been accidentally or deliberately introduced into an area where it does not naturally occur.

Â Â Â Â Â  (4) ÂForestlandÂ means any nonfederal land which has enough timber or forest growths, standing or down, to constitute, in the judgment of the State Board of Forestry, forest pests of a nature to be harmful, detrimental and injurious to the management objectives for the site.

Â Â Â Â Â  (5) ÂIntegrated pest managementÂ means a coordinated decision-making process that utilizes the most appropriate of all reasonably available means, tactics or strategies blended together to minimize the impact of forest pests in an environmentally and economically sound manner to meet site specific management objectives.

Â Â Â Â Â  (6) ÂNativeÂ means any pest that is indigenous or naturally occurring in a particular area.

Â Â Â Â Â  (7) ÂOwnerÂ means any person owning nonfederal forestlands or timber as shown on the latest records of the tax collector of the county in which the forestlands or timber is situated. Where timber is owned entirely separate and apart from the land whereon it grows or is situated, ÂownerÂ means any person owning such timber as shown on the latest records of the tax collector of the county in which the timber is situated.

Â Â Â Â Â  (8) ÂPestÂ means any forest insect or disease which causes or may cause damage that prevents or interferes with management objectives in a specific area.

Â Â Â Â Â  (9) ÂPesticideÂ has the meaning given that term in ORS 634.006.

Â Â Â Â Â  (10) ÂPreventionÂ means the implementation of strategies designed to minimize the impact of a pest before an outbreak occurs, including but not limited to, release or enhancement of natural enemies and silvicultural activities to increase tree vigor or otherwise reduce tree susceptibility to pest damage. ÂPreventionÂ requires the incorporation of integrated pest management into overall forest resource management in order to create ecological conditions unfavorable for the reproduction or survival of pest organisms.

Â Â Â Â Â  (11) ÂStrategiesÂ may include, but are not limited to, physical and biological methods and application of pesticides.

Â Â Â Â Â  (12) ÂSuppressionÂ means the implementation of intervention strategies designed to reduce native pest populations to acceptable levels necessary to meet forest resource management objectives in a specified area. [Amended by 1967 c.87 Â§1; 1991 c.686 Â§1]

Â Â Â Â Â  527.315 Process components. The integrated pest management process shall consist of:

Â Â Â Â Â  (1) Defining the management unit or area of concern.

Â Â Â Â Â  (2) Defining site specific management objectives that are compatible with the ecosystem of concern and that are achievable within the economic, logistical and regulatory constraints that apply.

Â Â Â Â Â  (3) Establishing or maintaining routine detection and monitoring systems of major pests and their damage through ground and aerial surveys.

Â Â Â Â Â  (4) Evaluating forest and pest conditions on specified site.

Â Â Â Â Â  (5) Establishing pest population thresholds or acceptable levels of damage, or both, but not taking action until those levels are exceeded or where historical documentation has verified a reoccurring problem.

Â Â Â Â Â  (6) Developing and evaluating potential strategies.

Â Â Â Â Â  (7) Considering the following in selecting a strategy:

Â Â Â Â Â  (a) Effectiveness;

Â Â Â Â Â  (b) Operational feasibility;

Â Â Â Â Â  (c) Cost-effectiveness;

Â Â Â Â Â  (d) Ecological soundness;

Â Â Â Â Â  (e) Environmental impact; and

Â Â Â Â Â  (f) Site specific resource management objectives.

Â Â Â Â Â  (8) Implementing the strategy selected.

Â Â Â Â Â  (9) Timing actions for maximum effectiveness by monitoring pest, host development and weather.

Â Â Â Â Â  (10) Monitoring and evaluating results of activities and strategies.

Â Â Â Â Â  (11) Keeping current, accurate records.

Â Â Â Â Â  (12) Structuring the program so that it can be adjusted to meet changes or varying situations. [1991 c.686 Â§3]

Â Â Â Â Â  527.320 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.321 Implementation of process by State Forester. The State Forester shall implement the integrated pest management process as provided in ORS 527.315 on department-managed lands and encourage the process on other nonfederal lands by setting examples on department lands and through training workshops, demonstration areas and on-site technical advice. [1991 c.686 Â§4]

Â Â Â Â Â  527.330 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.335 Investigations by State Forester concerning pests; access to privately owned lands. (1) The State Forester shall conduct surveys and evaluations on nonfederal forestlands to determine the presence, extent, trend and impact of native and exotic pests, as well as overall forest health monitoring. In so doing, the forester or representatives of the forester may go upon privately owned lands with permission of the respective owners thereof, and should any owner withhold such permission and the forester believes an emergency exists, the forester may petition that circuit court of this state having jurisdiction over the lands involved for a warrant authorizing the forester or representatives of the forester to go upon such lands. Upon petition being made the court shall forthwith summarily determine whether or not such emergency exists, and if determining such emergency exists, immediately issue a warrant authorizing the forester or representatives of the forester to go upon such lands for the purposes of this section.

Â Â Â Â Â  (2) The State Forester may cooperate with the United States or agencies thereof, other agencies of the state, county or municipal governments, agencies of other states or other public or private organizations or individuals and may accept such funds, equipment, supplies or services from cooperators and others as it may deem appropriate for the purposes of subsections (1) and (4) of this section.

Â Â Â Â Â  (3) The State Forester is authorized to enter into contracts for selected services or accept moneys from private and public sources for the purposes stated in subsections (1) and (4) of this section; provided, however, that such moneys shall be placed in the State Forestry Department Account and shall be continuously appropriated for such purposes.

Â Â Â Â Â  (4) The State Forester shall also provide on-site technical advice regarding insect and disease management to nonfederal land owners who request such services. [1961 c.212 Â§1; 1991 c.686 Â§7]

Â Â Â Â Â  527.340 [Amended by 1955 c.116 Â§1; 1967 c.87 Â§2; repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.341 Forestland owners to implement strategies to carry out resource management objectives. Every owner of forestlands or timber shall implement prevention and suppression strategies to meet their own forest resource management objectives. [1991 c.686 Â§5]

Â Â Â Â Â  527.346 State Forester to assist owners unable to take action against pest. (1) Whenever the State Forester determines, using criteria approved by the State Board of Forestry, that owners are unable to take action against a pest that is threatening OregonÂs economic, social and environmental well-being, the State Forester shall, using funds appropriated by the Legislative Assembly, declare a control district and implement the appropriate strategy.

Â Â Â Â Â  (2) The State Forester shall, within 15 days after receiving state funds, notify in writing all owners of forestlands within the control district of the declared control project. The notice shall be served by return receipt mail addressed to the last-known address of the owner. In addition, there shall be published an article describing the nature of the control district, including a legal description of the area and vicinity map, at least once a week for two consecutive weeks in a newspaper having a general circulation in the area in which the control district is situated. Other methods of notification may be used in the future as new technology becomes available. [1991 c.686 Â§6]

Â Â Â Â Â  527.350 [Amended by 1967 c.87 Â§3; repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.360 Costs of eradication; state to contribute; unpaid costs to be charge against timber; collection of charge. Upon completion of any work authorized and performed under the provisions of ORS 527.346, the State Forester shall prepare a certified statement of the expenses necessarily incurred in performing the work. The state shall assist in the payment of control costs from funds available for that purpose. The balance of the expenses, after deducting the sum of such amounts as may be contributed by the state, the federal government or any other agencies or persons to defray control costs, shall constitute a charge against the forestlands or timber involved and shall be collected in the same manner as forest patrol assessments under the provisions of ORS chapter 477. [Amended by 1967 c.87 Â§4; 1991 c.686 Â§8]

Â Â Â Â Â  527.370 Disposition of receipts. All moneys collected under ORS 527.335 and 527.346, together with such moneys as have been and may be appropriated by the legislature for the purposes of ORS 527.310 to 527.370, and with such moneys as may be contributed by the federal government or any agencies or persons, shall be placed into the State Forestry Department Account. [Amended by 1953 c.15 Â§3; 1955 c.116 Â§2; 1957 c.83 Â§11; 1967 c.34 Â§5; 1991 c.686 Â§9]

Â Â Â Â Â  527.380 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.390 [Amended by 1957 c.83 Â§12; repealed by 1967 c.34 Â§8]

Â Â Â Â Â  527.400 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.410 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.420 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.430 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  527.510 [Repealed by 1991 c.686 Â§11]

Â Â Â Â Â  527.520 [Repealed by 1975 c.771 Â§33]

Â Â Â Â Â  527.530 [Repealed by 1975 c.302 Â§15]

Â Â Â Â Â  527.540 [Repealed by 1991 c.686 Â§11]

OREGON FOREST PRACTICES ACT

(Generally)

Â Â Â Â Â  527.610 Short title. ORS 527.610 to 527.770, 527.990

(1) and 527.992 are known as the Oregon Forest Practices Act. [Formerly 527.010; 1991 c.634 Â§2]

Â Â Â Â Â  527.620 Definitions for ORS 527.610 to 527.770. As used in ORS 527.610 to 527.770, 527.990 and 527.992:

Â Â Â Â Â  (1) ÂBoardÂ means the State Board of Forestry.

Â Â Â Â Â  (2) ÂCumulative effectsÂ means the impact on the environment which results from the incremental impact of the forest practice when added to other past, present and reasonably foreseeable future forest practices regardless of what governmental agency or person undertakes such other actions.

Â Â Â Â Â  (3) ÂDBHÂ means the diameter at breast height which is measured as the width of a standing tree at four and one-half feet above the ground, on the uphill side.

Â Â Â Â Â  (4) ÂEdge of the roadwayÂ means:

Â Â Â Â Â  (a) For interstate highways, the fence.

Â Â Â Â Â  (b) For all other state highways, the outermost edge of pavement, or if unpaved, the edge of the shoulder.

Â Â Â Â Â  (5) ÂForest practiceÂ means any operation conducted on or pertaining to forestland, including but not limited to:

Â Â Â Â Â  (a) Reforestation of forestland;

Â Â Â Â Â  (b) Road construction and maintenance;

Â Â Â Â Â  (c) Harvesting of forest tree species;

Â Â Â Â Â  (d) Application of chemicals; and

Â Â Â Â Â  (e) Disposal of slash.

Â Â Â Â Â  (6) ÂForest tree speciesÂ means any tree species capable of producing logs, fiber or other wood materials suitable for the production of lumber, sheeting, pulp, firewood or other commercial forest products except trees grown to be Christmas trees as defined in ORS 571.505 on land used solely for the production of Christmas trees.

Â Â Â Â Â  (7) ÂForestlandÂ means land that is used for the growing and harvesting of forest tree species, regardless of how the land is zoned or taxed or how any state or local statutes, ordinances, rules or regulations are applied.

Â Â Â Â Â  (8) ÂHarvest type 1Â means an operation that requires reforestation but does not require wildlife leave trees. A harvest type 1 is an operation that leaves a combined stocking level of free to grow seedlings, saplings, poles and larger trees that is less than the stocking level established by rule of the board that represents adequate utilization of the productivity of the site.

Â Â Â Â Â  (9) ÂHarvest type 2Â means an operation that requires wildlife leave trees but does not require reforestation. A harvest type 2 does not require reforestation because it has an adequate combined stocking of free to grow seedlings, saplings, poles and larger trees, but leaves:

Â Â Â Â Â  (a) On Cubic Foot Site Class I, II or III, fewer than 50 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre;

Â Â Â Â Â  (b) On Cubic Foot Site Class IV or V, fewer than 30 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre; or

Â Â Â Â Â  (c) On Cubic Foot Site Class VI, fewer than 15 11-inch DBH trees or less than an equivalent basal area in larger trees, per acre.

Â Â Â Â Â  (10) ÂHarvest type 3Â means an operation that requires reforestation and requires wildlife leave trees. This represents a level of stocking below which the size of operations is limited under ORS 527.740 and 527.750.

Â Â Â Â Â  (11) ÂLandownerÂ means any individual, combination of individuals, partnership, corporation or association of whatever nature that holds an ownership interest in forestland, including the state and any political subdivision thereof.

Â Â Â Â Â  (12) ÂOperationÂ means any commercial activity relating to the establishment, management or harvest of forest tree species except as provided by the following:

Â Â Â Â Â  (a) The establishment, management or harvest of Christmas trees, as defined in ORS 571.505, on land used solely for the production of Christmas trees.

Â Â Â Â Â  (b) The establishment, management or harvest of hardwood timber, including but not limited to hybrid cottonwood, that is:

Â Â Â Â Â  (A) Grown on land that has been prepared by intensive cultivation methods and that is cleared of competing vegetation for at least three years after tree planting;

Â Â Â Â Â  (B) Of a species marketable as fiber for inclusion in the furnish for manufacturing paper products;

Â Â Â Â Â  (C) Harvested on a rotation cycle that is 12 or fewer years after planting; and

Â Â Â Â Â  (D) Subject to intensive agricultural practices such as fertilization, cultivation, irrigation, insect control and disease control.

Â Â Â Â Â  (c) The establishment, management or harvest of trees actively farmed or cultured for the production of agricultural tree crops, including nuts, fruits, seeds and nursery stock.

Â Â Â Â Â  (d) The establishment, management or harvest of ornamental, street or park trees within an urbanized area, as that term is defined in ORS 221.010.

Â Â Â Â Â  (e) The management or harvest of juniper species conducted in a unit of less than 120 contiguous acres within a single ownership.

Â Â Â Â Â  (f) The establishment or management of trees intended to mitigate the effects of agricultural practices on the environment or fish and wildlife resources, such as trees that are established or managed for windbreaks, riparian filters or shade strips immediately adjacent to actively farmed lands.

Â Â Â Â Â  (g) The development of an approved land use change after timber harvest activities have been completed and land use conversion activities have commenced.

Â Â Â Â Â  (13) ÂOperatorÂ means any person, including a landowner or timber owner, who conducts an operation.

Â Â Â Â Â  (14) ÂSingle ownershipÂ means ownership by an individual, partnership, corporation, limited liability company, trust, holding company or other business entity, including the state or any political subdivision thereof. Single ownership includes ownership held under different names or titles where the same individual or individuals, or their heirs or assigns, are shareholders (other than those of public corporations whose stock is traded on the open market), partners, business trustees or officers, or otherwise have an interest in or are associated with each property.

Â Â Â Â Â  (15) ÂState ForesterÂ means the State Forester or the duly authorized representative of the State Forester.

Â Â Â Â Â  (16) ÂSuitable hardwood seedlingsÂ means any hardwood seedling that will eventually yield logs or fiber, or both, sufficient in size and quality for the production of lumber, plywood, pulp or other forest products.

Â Â Â Â Â  (17) ÂTimber ownerÂ means any individual, combination of individuals, partnership, corporation or association of whatever nature, other than a landowner, that holds an ownership interest in any forest tree species on forestland.

Â Â Â Â Â  (18) ÂVisually sensitive corridorÂ means forestland extending outward 150 feet, measured on the slope, from the outermost edge of the roadway of a scenic highway referred to in ORS 527.755, along both sides for the full length of the highway.

Â Â Â Â Â  (19) ÂWildlife leave treesÂ means trees or snags required to be retained as described in ORS 527.676 (1).

Â Â Â Â Â  (20) ÂWritten planÂ means a document prepared by an operator, timber owner or landowner that describes how the operation is planned to be conducted. [1971 c.316 Â§3; 1987 c.919 Â§9; 1991 c.547 Â§1; 1991 c.634 Â§3; 1991 c.919 Â§1; 1995 s.s. c.3 Â§39; 1996 c.9 Â§2; 1999 c.59 Â§166; 2001 c.451 Â§1; 2003 c.740 Â§2]

Â Â Â Â Â  527.630 Policy; rules. (1) Forests make a vital contribution to Oregon by providing jobs, products, tax base and other social and economic benefits, by helping to maintain forest tree species, soil, air and water resources and by providing a habitat for wildlife and aquatic life. Therefore, it is declared to be the public policy of the State of Oregon to encourage economically efficient forest practices that ensure the continuous growing and harvesting of forest tree species and the maintenance of forestland for such purposes as the leading use on privately owned land, consistent with sound management of soil, air, water, fish and wildlife resources and scenic resources within visually sensitive corridors as provided in ORS 527.755 and to ensure the continuous benefits of those resources for future generations of Oregonians.

Â Â Â Â Â  (2) It is recognized that operations on forestland are already subject to other laws and to regulations of other agencies which deal primarily with consequences of such operations rather than the manner in which operations are conducted. It is further recognized that it is essential to avoid uncertainty and confusion in enforcement and implementation of such laws and regulations and in planning and carrying out operations on forestlands.

Â Â Â Â Â  (3) To encourage forest practices implementing the policy of ORS 527.610 to 527.770 and 527.990 and 527.992, it is declared to be in the public interest to vest in the State Board of Forestry exclusive authority to develop and enforce statewide and regional rules pursuant to ORS 527.710 and to coordinate with other state agencies and local governments which are concerned with the forest environment.

Â Â Â Â Â  (4) The board may adopt and enforce rules addressing scenic considerations only in accordance with ORS 527.755.

Â Â Â Â Â  (5) The board shall adopt and enforce forest practice rules to reduce the risk of serious bodily injury or death from a rapidly moving landslide only in accordance with ORS 527.710 (10). As used in this subsection, Ârapidly moving landslideÂ has the meaning given in ORS 195.250.

Â Â Â Â Â  (6) The State of Oregon should provide a stable regulatory environment to encourage investment in private forestlands. [1971 c.316 Â§4; 1987 c.919 Â§10; 1991 c.634 Â§4; 1991 c. 919 Â§10; 1995 s.s. c.3 Â§39L; 1996 c.9 Â§14; 1999 c.1103 Â§11; 2003 c.740 Â§9]

Â Â Â Â Â  527.640 Forest regions. The State Board of Forestry shall establish a number of forest regions, but not less than three, necessary to achieve the purposes described in ORS 527.630. [1971 c.316 Â§6]

Â Â Â Â Â  527.650 Forest practice committees; members; qualifications; appointment; terms. (1) The State Board of Forestry shall establish a forest practice committee for each forest region established pursuant to ORS 527.640. Each such committee shall consist of nine members, a majority of whom must reside in the region. Members of each committee shall be qualified by education or experience in natural resource management and not less than two-thirds of the members of each committee shall be private landowners, private timber owners or authorized representatives of such landowners or timber owners who regularly engage in operations.

Â Â Â Â Â  (2) Members of forest practice committees shall be appointed by the board for three-year terms. If there is a vacancy for any cause, the board shall make an appointment to become immediately effective for the unexpired term. Each such committee shall select a chairperson from among its members. A staff member of the State Forestry Department shall be designated by the State Forester to serve as the secretary, without voting power, for each such committee. [1971 c.316 Â§7; 2005 c.22 Â§377]

Â Â Â Â Â  527.660 Committees to review rules. Each forest practice committee shall review proposed forest practice rules in order to assist the State Board of Forestry in developing rules appropriate to the forest conditions within its region. Committee recommendations are advisory only and the committees need not be consulted prior to the adoption of any forest practice rule. [1971 c.316 Â§8; 1987 c.919 Â§11]

Â Â Â Â Â  527.662 [1997 c.413 Â§4; 1999 c.849 Â§105; 2003 c.75 Â§93; repealed by 2003 c.539 Â§37]

Â Â Â Â Â  527.665 Notice of reforestation requirements to be given in forestland transfers; effect of failure to notify; damages. (1) In any transaction for the conveyance of an ownership interest in forestland, the transferor must provide to the transferee, prior to the date of execution of the conveyance, written notice of any reforestation requirements imposed upon the land pursuant to the Oregon Forest Practices Act.

Â Â Â Â Â  (2) The failure of the transferor to comply with subsection (1) of this section does not invalidate an instrument of conveyance executed in the transaction. However, for any such failure the transferee may bring against the transferor an appropriate action to recover the costs of complying with the reforestation requirements. The court may award reasonable attorney fees to the prevailing party in an action brought under the provisions of this section. [1983 c.759 Â§4; 1995 c.618 Â§79]

Â Â Â Â Â  527.670 Commencement of operations; rules; written plan; effect of plan; notice of chemical application; fees. (1) The State Board of Forestry shall designate the types of operations for which notice shall be required under this section.

Â Â Â Â Â  (2) The board shall determine by rule what types of operations require a written plan.

Â Â Â Â Â  (3) The boardÂs determination under subsection (2) of this section shall require a written plan for operations:

Â Â Â Â Â  (a) Within one hundred feet of a stream determined by the State Forester to be used by fish or for domestic use, unless the board, by rule, provides that a written plan is not required because the proposed operation will be conducted according to a general vegetation retention prescription described in administrative rule, or unless the operation will be conducted pursuant to a stewardship agreement entered into under ORS 541.423; or

Â Â Â Â Â  (b) Within three hundred feet of a resource site inventoried pursuant to ORS 527.710 (3)(a) unless the operation will be conducted pursuant to a stewardship agreement entered into under ORS 541.423 and is consistent with the purposes and policies of any relevant Safe Harbor Agreements or Candidate Conservation Agreements entered into between the State of Oregon and agencies of the United States Government, pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.) and federal regulations.

Â Â Â Â Â  (4) The distances set forth in subsection (3)(a) and (b) of this section are solely for the purpose of defining an area within which a hearing may be requested under ORS 527.700 and not the area to be protected by the boardÂs rules adopted pursuant to ORS 527.710 (3)(c).

Â Â Â Â Â  (5) For the purpose of determining the distances set forth in subsection (3)(a) and (b) of this section ÂsiteÂ means the specific resource site and not any additional buffer area.

Â Â Â Â Â  (6) An operator, timber owner or landowner, before commencing an operation, shall notify the State Forester. The notification shall be on forms provided by the State Forester and shall include the name and address of the operator, timber owner and landowner, the legal description of the operating area, and any other information considered by the State Forester to be necessary for the administration of the rules promulgated by the board pursuant to ORS 527.710. Promptly upon receipt of such notice, the State Forester shall send a copy of the notice to whichever of the operator, timber owner or landowner did not submit the notification. The State Forester shall send a copy of notices involving chemical applications to persons within 10 miles of the chemical application who hold downstream surface water rights pursuant to ORS chapter 537, if such a person has requested that notification in writing. The board shall adopt rules specifying the information to be contained in the notice. All information filed with the State Forester pertaining to chemical applications shall be public record.

Â Â Â Â Â  (7) An operator, timber owner or landowner, whichever filed the original notification, shall notify the State Forester of any subsequent change in the information contained in the notification.

Â Â Â Â Â  (8) Within three working days of receipt of a notice or a written plan filed under subsection (6) or (7) of this section, the State Forester shall send a copy of the notice or written plan to any person who requested of the State Forester in writing that the person be sent copies of notice and written plan and who has paid any applicable fee established by the State Forester for such service. The State Forester may establish a fee for sending copies of notices and written plans under this subsection not to exceed the actual and reasonable costs. In addition, the State Forester shall send a copy of the notification to the Department of Revenue and the county assessor for the county in which the operation is located, at times and in a manner determined through written cooperative agreement by the parties involved.

Â Â Â Â Â  (9) Persons may submit written comments pertaining to the operation to the State Forester within 14 calendar days of the date the notice or written plan was filed with the State Forester under subsection (2), (6) or (7) of this section. Notwithstanding the provisions of this subsection, the State Forester may waive any waiting period for operations not requiring a written plan under subsection (3) of this section, except those operations involving aerial application of chemicals.

Â Â Â Â Â  (10) If an operator, timber owner or landowner is required to submit a written plan of operations to the State Forester under subsection (3) of this section:

Â Â Â Â Â  (a) The State Forester shall review a written plan and may provide comments to the person who submitted the written plan;

Â Â Â Â Â  (b) The State Forester may not provide any comments concerning the written plan earlier than 14 calendar days following the date that the written plan was filed with the State Forester nor later than 21 calendar days following the date that the written plan was filed; and

Â Â Â Â Â  (c) Provided that notice has been provided as required by subsection (6) of this section, the operation may commence on the date that the State Forester provides comments or, if no comments are provided within the time period established in paragraph (b) of this subsection, at any time after 21 calendar days following the date that the written plan was filed.

Â Â Â Â Â  (11)(a) Comments provided by the State Forester, or by the board under ORS 527.700 (6), to the person who submitted the written plan are for the sole purpose of providing advice to the operator, timber owner or landowner regarding whether the operation described in the written plan is likely to comply with ORS 527.610 to 527.770 and rules adopted thereunder. Comments provided by the State Forester or the board do not constitute an approval of the written plan or operation.

Â Â Â Â Â  (b) If the State Forester or the board does not comment on a written plan, the failure to comment does not mean that an operation carried out in conformance with the written plan complies with ORS 527.610 to 527.770 or rules adopted thereunder nor does the failure to comment constitute a rejection of the written plan or operation.

Â Â Â Â Â  (c) In the event that the State Forester or board determines that an enforcement action may be appropriate concerning the compliance of a particular operation with ORS 527.610 to 527.770 or rules adopted thereunder, the State Forester or board shall consider, but are not bound by, comments that the State Forester provided under this section or comments that the board provided under ORS 527.700.

Â Â Â Â Â  (12) When the operation is required to have a written plan under subsection (3) of this section and comments have been timely filed under subsection (9) of this section pertaining to the operation requiring a written plan, the State Forester shall:

Â Â Â Â Â  (a) Send a copy of the State ForesterÂs review and comments, if any, to persons who submitted timely written comments under subsection (9) of this section pertaining to the operation; and

Â Â Â Â Â  (b) Send to the operator, timber owner and landowner a copy of all timely comments submitted under subsection (9) of this section. [1971 c.316 Â§9; 1987 c.919 Â§12; 1991 c.634 Â§5; 1991 c.919 Â§11; 1995 s.s. c.3 Â§39a; 1996 c.9 Â§3; 1997 c.413 Â§1; 2003 c.539 Â§39; 2003 c.740 Â§3; 2007 c.608 Â§5]

Â Â Â Â Â  527.674 Rules requiring approval of written plan prohibited. The State Board of Forestry may not adopt or enforce a rule under ORS 527.610 to 527.770 that requires that the board or the State Forester approve written plans as a required precedent to conducting a forest practice or operation. [2003 c.740 Â§13]

Â Â Â Â Â  527.675 [1995 s.s. c.3 Â§39g; repealed by 1996 c.9 Â§8 (527.676 enacted in lieu of 527.675)]

Â Â Â Â Â  527.676 Leaving snags and downed logs in harvest type 2 or 3 units; green trees to be left near certain streams. (1) In order to contribute to the overall maintenance of wildlife, nutrient cycling, moisture retention and other resource benefits of retained wood, when a harvest type 2 unit exceeding 25 acres or harvest type 3 unit exceeding 25 acres occurs the operator shall leave on average, per acre harvested, at least:

Â Â Â Â Â  (a) Two snags or two green trees at least 30 feet in height and 11 inches DBH or larger, at least 50 percent of which are conifers; and

Â Â Â Â Â  (b) Two downed logs or downed trees, at least 50 percent of which are conifers, that each comprise at least 10 cubic feet gross volume and are no less than six feet long. One downed conifer or suitable hardwood log of at least 20 cubic feet gross volume and no less than six feet long may count as two logs.

Â Â Â Â Â  (2) In meeting the requirements of this section, the operator has the sole discretion to determine the location and distribution of wildlife leave trees, including the ability to leave snags, trees and logs in one or more clusters rather than distributed throughout the unit and, if specifically permitted by the State Board of Forestry by rule, to meet the wildlife leave tree requirements by counting snags, trees or logs otherwise required to be left in riparian management areas or resource sites listed in ORS 527.710, subject to:

Â Â Â Â Â  (a) Safety and fire hazard regulations;

Â Â Â Â Â  (b) Rules or other requirements relating to wildlife leave trees established by the State Board of Forestry or the State Forester; and

Â Â Â Â Â  (c) All other requirements pertaining to forest operations.

Â Â Â Â Â  (3) In meeting the requirements of this section, the State Forester:

Â Â Â Â Â  (a) Shall consult with the operator concerning the selection of wildlife leave trees when the State Forester believes that retaining certain trees or groups of trees would provide increased benefits to wildlife.

Â Â Â Â Â  (b) May approve alternate plans submitted by the operator to meet the provisions of this section, including but not limited to waiving:

Â Â Â Â Â  (A) The requirement that at least 50 percent of wildlife leave trees be conifers, upon a showing that a site is being intensively managed for hardwood production; and

Â Â Â Â Â  (B) In whole or in part, the requirements of this section for one operation if an alternate plan provides for an equal or greater number of wildlife leave trees in another harvest type 2 or harvest type 3 operation, that the State Forester determines would achieve better overall benefits for wildlife.

Â Â Â Â Â  (c) May require, for operations adjacent to a fish-bearing or domestic use stream, in addition to trees otherwise required to be left in riparian management areas, up to 25 percent of the green trees required to be retained under this section to be left in or adjacent to the riparian management area of the stream.

Â Â Â Â Â  (d) May require by rule, for operations adjacent to a small, nonfish-bearing stream subject to rapidly moving landslides as defined in ORS 195.250, that available green trees and snags be left in or adjacent to the stream. The operator must leave available green trees and snags under this paragraph within an area that is 50 feet on each side of the stream and no more than 500 feet upstream from a riparian management area of a fish-bearing stream.

Â Â Â Â Â  (4) When a harvest type 2 or harvest type 3 unit occurs adjacent to a prior harvest type 2 or harvest type 3 unit, resulting in a combined total contiguous acreage of harvest type 2 or harvest type 3 under single ownership exceeding 25 acres, the wildlife leave tree and downed log requirements of subsection (1) of this section apply to the combined total contiguous acreage. [1996 c.9 Â§9 (enacted in lieu of 527.675); 2001 c.340 Â§1]

Â Â Â Â Â  527.680 Violation by operator; citation; order to cease violation; order to repair damage; temporary order where violation continuing; service on operator. (1) Whenever the State Forester determines that an operator has committed a violation under ORS 527.990 (1), the State Forester may issue and serve a citation upon the operator or authorized representative. The State Forester shall cause a copy of the citation to be mailed or delivered to the timber owner and landowner. Whenever the State Forester determines that the landowner has failed to comply with the reforestation rules under ORS 527.710, the State Forester may issue and serve a citation upon the landowner or authorized representative. Each citation issued under this section shall specify the nature of the violation charged and any damage or unsatisfactory condition that has occurred as the result of such violation.

Â Â Â Â Â  (2) Whenever a citation is served pursuant to subsection (1) of this section, the State Forester:

Â Â Â Â Â  (a) Shall issue and serve upon the landowner or operator or authorized representative an order directing that the landowner or operator cease further violation. If the order is served upon an operator, the State Forester shall cause a copy of such order to be mailed or delivered to the timber owner and landowner; and

Â Â Â Â Â  (b) May issue and serve an order upon the landowner or operator and shall cause a copy of such order to be mailed or delivered to the timber owner and landowner, directing the landowner or operator, where practical and economically feasible, to make reasonable efforts to repair the damage or correct the unsatisfactory condition specified in the citation within a period specified by the State Forester.

Â Â Â Â Â  (3) In the event the order issued under subsection (2)(a) of this section has not been complied with, and the violation specified in such order is resulting in continuing damage, the State Forester by temporary order, may direct the landowner or operator to cease any further activity in that portion of the operation that is resulting in such damage. Such temporary order shall be in effect until the date of the expiration of the period as prescribed in subsection (4) of this section or until the date that the violation ceases, whichever date occurs first.

Â Â Â Â Â  (4) A temporary order issued under subsection (3) of this section shall be served upon the landowner or operator or authorized representative, and the State Forester shall cause a copy of such temporary order to be mailed or delivered to the operator, timber owner and landowner. If requested by the operator, timber owner or landowner, the State Board of Forestry, following the appeal procedures of ORS 527.700, must hold a hearing on the temporary order within five working days after the receipt by the board of the request. A temporary order issued and served pursuant to subsection (3) of this section shall remain in effect not more than five working days after such hearing unless the order is sooner affirmed, modified or revoked by the board.

Â Â Â Â Â  (5) If a landowner or operator fails to comply with a final order issued under subsection (2)(b) of this section within the time specified in the order, or if the landowner or operator fails to comply with a final order imposing civil penalties for violation of any provision of the Oregon Forest Practices Act, the State Forester may issue an order that prohibits the affected landowner or operator from conducting any new operations on any forestland in this state until the landowner or operator has complied with the order to correct an unsatisfactory condition, make repair or pay the civil penalty, as the case may be, to the satisfaction of the State Forester. [1971 c.316 Â§10; 1983 c.759 Â§1; 1997 c.306 Â§1]

Â Â Â Â Â  527.683 Notice of violation. (1) No civil penalty prescribed in ORS 527.992 shall be imposed until the person incurring the penalty has received notice in writing from the State Forester specifying the violation. Such notice is in addition to the notice required in ORS 183.745.

Â Â Â Â Â  (2) The citation issued pursuant to ORS 527.680 (1) and the

order issued pursuant to ORS 527.680 (2)(b) shall each constitute the notice required by subsection (1) of this section. [1987 c.919 Â§25; 1991 c.734 Â§48]

Â Â Â Â Â  527.685 Civil penalty considerations; rules. (1) The State Board of Forestry shall by rule establish the amount of civil penalty that may be imposed for a particular violation. Except as provided in subsection (5) of this section, no civil penalty shall exceed $5,000 per violation.

Â Â Â Â Â  (2) In imposing a penalty authorized by this section, the State Forester may consider the following factors:

Â Â Â Â Â  (a) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

Â Â Â Â Â  (b) Any prior violations of statutes, rules, orders and permits pertaining to the Oregon Forest Practices Act.

Â Â Â Â Â  (c) The gravity and magnitude of the violation.

Â Â Â Â Â  (d) Whether the violation was repeated or continuous.

Â Â Â Â Â  (e) Whether the cause of the violation was an unavoidable accident, negligence or an intentional act.

Â Â Â Â Â  (f) The size and type of ownership of the operation.

Â Â Â Â Â  (g) Any relevant rule of the board.

Â Â Â Â Â  (h) The violatorÂs cooperativeness and efforts to correct the violation.

Â Â Â Â Â  (3) The penalty imposed under this section may be remitted or mitigated upon such terms and conditions as the board determines to be proper and consistent with the public benefit. Upon the request of the person incurring the penalty, the board shall consider evidence of the economic and financial condition of the person in determining whether a penalty shall be remitted or mitigated.

Â Â Â Â Â  (4) The board, by rule, may delegate to the State Forester upon such conditions as deemed necessary, all or part of the authority of the board provided in subsection (3) of this section to assess, remit or mitigate civil penalties.

Â Â Â Â Â  (5) For a violation of ORS 527.745, or rules for reforestation adopted pursuant to ORS 527.745, the State Forester may impose a civil penalty in an amount equal to the estimated cost of reforesting lands pursuant to ORS 527.690. [1987 c.919 Â§26; 2007 c.214 Â§1]

Â Â Â Â Â  527.687 Civil penalty procedure. (1) Subject to the notice provisions of ORS 527.683, any civil penalty under ORS 527.992 shall be imposed in the manner provided in ORS 183.745.

Â Â Â Â Â  (2) In no case shall a hearing requested under ORS 183.745 be held less than 45 days from the date of service of the notice of penalty to allow the party to prepare testimony. The hearing shall be held not more than 180 days following issuance of the notice unless all parties agree on an extension.

Â Â Â Â Â  (3) Hearings under this section shall be conducted by an administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section, all civil penalties recovered under ORS 527.610 to 527.770, 527.990 and 527.992 shall be paid to the General Fund.

Â Â Â Â Â  (5) Civil penalties recovered under ORS 527.685 (5) shall be deposited in the State Forestry Department Account under ORS 526.060 and used, consistently with ORS 527.690, by the State Forester to reforest the land that is the subject of a violation of ORS 527.745 or rules for reforestation adopted pursuant to ORS 527.745. Civil penalties described in this subsection that exceed the costs of reforestation shall be paid to the General Fund. [1987 c.919 Â§27; 1991 c.634 Â§6; 1991 c.734 Â§121; 1995 s.s. c.3 Â§39k; 1996 c.9 Â§13; 1999 c.849 Â§Â§107,108; 2003 c.75 Â§45; 2007 c.214 Â§2]

Â Â Â Â Â  527.690 Failure to comply with order to reforest or repair damage; estimate of cost of repair; notification; board authorization for repair; cost of repair as lien upon operator, timber owner or landowner. (1) In the event an order issued pursuant to ORS 527.680 (2)(b) directs the repair of damage or correction of an unsatisfactory condition, including compliance with reforestation requirements, and if the operator or landowner does not comply with the order within the period specified in such order and the order has not been appealed to the State Board of Forestry within 30 days, the State Forester based upon a determination by the forester of what action will best carry out the purposes of ORS 527.630 shall:

Â Â Â Â Â  (a) Maintain an action in the Circuit Court for Marion County or the circuit court for the county in which the violation occurred for an order requiring the landowner or operator to comply with the terms of the foresterÂs order or to restrain violations thereof; or

Â Â Â Â Â  (b) Estimate the cost to repair the damage or the unsatisfactory condition as directed by the order and shall notify the operator, timber owner and landowner in writing of the amount of the estimate. Upon agreement of the operator, timber owner or the landowner to pay the cost, the State Forester may proceed to repair the damage or the unsatisfactory condition. In the event approval of the expenditure is not obtained within 30 days after notification to the operator, timber owner and landowner under this section, the State Forester shall present to the board the alleged violation, the estimate of the expenditure to repair the damage or unsatisfactory condition and the justification for the expenditure.

Â Â Â Â Â  (2) The board shall review the matter presented to it pursuant to subsection (1) of this section and shall determine whether to authorize the State Forester to proceed to repair the damage or correct the unsatisfactory condition and the amount authorized for expenditure. The board shall afford the operator, timber owner or landowner the opportunity to appear before the board for the purpose of presenting facts pertaining to the alleged violation and the proposed expenditure.

Â Â Â Â Â  (3) If the board authorizes the State Forester to repair the damage or correct the unsatisfactory condition, the State Forester shall proceed, either with forces of the State Forester or by contract, to repair the damage or correct the unsatisfactory condition. The State Forester shall keep a complete account of direct expenditures incurred, and upon completion of the work, shall prepare an itemized statement thereof and shall deliver a copy to the operator, timber owner and landowner. In no event shall the expenditures exceed the amount authorized by subsection (2) of this section. An itemized statement of the direct expenditures incurred by the State Forester, certified by the State Forester, shall be accepted as prima facie evidence of such expenditures in any proceeding authorized by this section. If the State ForesterÂs action to repair the damage or correct the unsatisfactory condition arose from an operation for which a bond, cash deposit or other security was required under ORS 527.760, the State Forester shall retain any applicable portion of a cash deposit and the surety on the bond or holder of the other security deposit shall pay the amount of the bond or other security deposit to the State Forester upon demand. If the amount specified in the demand is not paid within 30 days following the demand, the Attorney General, upon request by the State Forester, shall institute proceedings to recover the amount specified in the demand.

Â Â Â Â Â  (4) The expenditures in cases covered by this section, including cases where the amount collected on a bond, deposit or other security was not sufficient to cover authorized expenditures, shall constitute a general lien upon the real and personal property of the operator, timber owner and landowner within the county in which the damage occurred. A written notice of the lien, containing a statement of the demand, the description of the property upon which the expenditures were made and the name of the parties against whom the lien attaches, shall be certified under oath by the State Forester and filed in the office of the county clerk of the county or counties in which the expenditures were made within six months after the date of delivery of the itemized statement referred to in subsection (3) of this section, and may be foreclosed in the manner provided in ORS chapter 88.

Â Â Â Â Â  (5) All moneys recovered under this section shall be paid into the State Forestry Department Account. [1971 c.316 Â§11; 1981 c.757 Â§10; 1983 c.28 Â§1; 1991 c.919 Â§12]

Â Â Â Â Â  527.700 Appeals from orders of State Forester; hearing procedure; rules; stay of operation. (1) Any operator, timber owner or landowner affected by any finding or order of the State Forester issued under ORS 527.610 to 527.770 and 527.992 may request a hearing within 30 days after issuance of the order. The hearing shall be commenced within 14 days after receipt of the request for hearing and a final order shall be issued within 28 days of the request for the hearing unless all parties agree to an extension of the time limit.

Â Â Â Â Â  (2) The State Board of Forestry may delegate to the administrative law judge the authority to issue final orders on matters under this section. Hearings provided under this section shall be conducted as contested case hearings under ORS 183.413 to 183.470. The board may establish such rules as it deems appropriate to carry out the provisions of this section. Appeals from final hearing orders under this section shall be provided in ORS 183.482, except that the comments of the board or the State Forester concerning a written plan are not reviewable orders under ORS 183.480.

Â Â Â Â Â  (3) Any person adversely affected or aggrieved by an operation described in subsection (4) of this section may file a written request to the board for a hearing if the person submitted written comments pertaining to the operation within the time limits established under ORS 527.670 (9).

Â Â Â Â Â  (4) A request for hearing may be filed under subsection (3) of this section only if a written plan was required pursuant to ORS 527.670 (3).

Â Â Â Â Â  (5) A request for hearing filed under subsection (3) of this section shall be filed within 14 calendar days of the date the State Forester completed review of the written plan and issued any comments. Copies of the complete request shall be served, within the 14-day period, on the operator, timber owner and landowner. The request shall include:

Â Â Â Â Â  (a) A copy of the written plan on which the person is requesting a hearing;

Â Â Â Â Â  (b) A copy of the comments pertaining to the operation that were filed by the person requesting the hearing;

Â Â Â Â Â  (c) A statement that shows the person is adversely affected or aggrieved by the operation and has an interest which is addressed by the Oregon Forest Practices Act or rules adopted thereunder; and

Â Â Â Â Â  (d) A statement of facts that establishes that the operation is of the type described in ORS 527.670 (3).

Â Â Â Â Â  (6) If the board finds that the person making the request meets the requirement of subsection (5)(c) of this section, the board shall set the matter for hearing within 21 calendar days after receipt of the request for hearing. The operator, timber owner and landowner shall be allowable parties to the hearing. The person requesting the hearing may raise, in the hearing, only those issues that the person raised in written comments filed under ORS 527.670 (9) relating to conformity with the rules of the board. The board shall issue its own comments, which may affirm, modify or rescind comments of the State Forester, if any, on the written plan within 45 days after the request for hearing was filed, unless all parties agree to an extension of the time limit. The comments of the board or of the State Forester concerning a written plan are not reviewable orders under ORS 183.480.

Â Â Â Â Â  (7) The board may award reasonable attorney fees and expenses to each of the prevailing parties against any other party who the board finds presented a position without probable cause to believe the position was well-founded, or made a request primarily for a purpose other than to secure appropriate action by the board.

Â Â Â Â Â  (8)(a) Upon the written request of a person requesting a hearing under subsection (3) of this section, a stay of the operation subject to the hearing may be granted upon a showing that:

Â Â Â Â Â  (A) Commencement or continuation of the operation will constitute a violation of the rules of the board;

Â Â Â Â Â  (B) The person requesting the stay will suffer irreparable injury if the stay is not granted; and

Â Â Â Â Â  (C) The requirements of subsections (3), (4) and (5) of this section are met.

Â Â Â Â Â  (b) If the board grants the stay, it shall require the person requesting the stay to give an undertaking which may be in the amount of the damages potentially resulting from the stay, but in any event shall not be less than $15,000. The board may impose other reasonable requirements pertaining to the grant of the stay. The board shall limit the effect of the stay to the specific geographic area or elements of the operation for which the person requesting the stay has demonstrated a violation of the rules and irreparable injury under paragraph (a) of this subsection.

Â Â Â Â Â  (c) If the board determines in its comments that the written plan pertaining to the operation for which the stay was granted is likely to result in compliance with ORS 527.610 to 527.770 or the rules of the board, the board may award reasonable attorney fees and actual damages in favor of each of the prevailing parties, to the extent incurred by each, against the person requesting the stay.

Â Â Â Â Â  (9) If the board rescinds or modifies the comments on the written plan as submitted by the State Forester pertaining to any operation, the board may award reasonable attorney fees and costs against the state in favor of each of the prevailing parties.

Â Â Â Â Â  (10) As used in this section, ÂpersonÂ means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character. [Formerly 527.240; 1983 c.28 Â§2; 1987 c.919 Â§13; 1999 c.849 Â§110; 2003 c.75 Â§94; 2003 c.740 Â§4]

Â Â Â Â Â  527.710 Duties and powers of board; rules; inventory for resource protection; consultation with other agencies required. (1) In carrying out the purposes of ORS 527.610 to 527.770, 527.990 (1) and 527.992, the State Board of Forestry shall adopt, in accordance with applicable provisions of ORS chapter 183, rules to be administered by the State Forester establishing standards for forest practices in each region or subregion.

Â Â Â Â Â  (2) The rules shall ensure the continuous growing and harvesting of forest tree species. Consistent with ORS 527.630, the rules shall provide for the overall maintenance of the following resources:

Â Â Â Â Â  (a) Air quality;

Â Â Â Â Â  (b) Water resources, including but not limited to sources of domestic drinking water;

Â Â Â Â Â  (c) Soil productivity; and

Â Â Â Â Â  (d) Fish and wildlife.

Â Â Â Â Â  (3)(a) In addition to its rulemaking responsibilities under subsection (2) of this section, the board shall collect and analyze the best available information and establish inventories of the following resource sites needing protection:

Â Â Â Â Â  (A) Threatened and endangered fish and wildlife species identified on lists that are adopted, by rule, by the State Fish and Wildlife Commission or are federally listed under the Endangered Species Act of 1973 as amended;

Â Â Â Â Â  (B) Sensitive bird nesting, roosting and watering sites;

Â Â Â Â Â  (C) Biological sites that are ecologically and scientifically significant; and

Â Â Â Â Â  (D) Significant wetlands.

Â Â Â Â Â  (b) The board shall determine whether forest practices would conflict with resource sites in the inventories required by paragraph (a) of this subsection. If the board determines that one or more forest practices would conflict with resource sites in the inventory, the board shall consider the consequences of the conflicting uses and determine appropriate levels of protection.

Â Â Â Â Â  (c) Based upon the analysis required by paragraph (b) of this subsection, and consistent with the policies of ORS 527.630, the board shall adopt rules appropriate to protect resource sites in the inventories required by paragraph (a) of this subsection.

Â Â Â Â Â  (4) Before adopting rules under subsection (1) of this section, the board shall consult with other agencies of this state or any of its political subdivisions that have functions with respect to the purposes specified in ORS 527.630 or programs affected by forest operations. Agencies and programs subject to consultation under this subsection include, but are not limited to:

Â Â Â Â Â  (a) Air and water pollution programs administered by the Department of Environmental Quality under ORS chapters 468A and 468B and ORS 477.013 and 477.515 to 477.532;

Â Â Â Â Â  (b) Mining operation programs administered by the Department of Geology and Mineral Industries under ORS 516.010 to 516.130 and ORS chapter 517;

Â Â Â Â Â  (c) Game fish and wildlife, commercial fishing, licensing, wildlife and bird refuge and fish habitat improvement tax incentive programs administered by the State Department of Fish and Wildlife under ORS 272.060, 315.134 and ORS chapters 496, 498, 501, 506 and 509;

Â Â Â Â Â  (d) Park land, Willamette River Greenway, scenic waterway and recreation trail programs administered by the State Parks and Recreation Department under ORS 358.480 to 358.545, 390.310 to 390.368, 390.805 to 390.925, 390.950 to 390.989 and 390.121;

Â Â Â Â Â  (e) The programs administered by the Columbia River Gorge Commission under Public Law 99-663 and ORS 196.110 and 196.150;

Â Â Â Â Â  (f) Removal and fill, natural heritage conservation and natural heritage conservation tax incentive programs administered by the State Land Board and the Department of State Lands under ORS 196.800 to 196.900 and 273.553 to 273.591;

Â Â Â Â Â  (g) Federal Safe Drinking Water Act programs administered by the Department of Human Services under ORS 448.273 to 448.990;

Â Â Â Â Â  (h) Natural heritage conservation programs administered by the Natural Heritage Advisory Council under ORS 273.553 to 273.591;

Â Â Â Â Â  (i) Open space land tax incentive programs administered by cities and counties under ORS 308A.300 to 308A.330;

Â Â Â Â Â  (j) Water resources programs administered by the Water Resources Department under ORS 536.220 to 536.540; and

Â Â Â Â Â  (k) Pesticide control programs administered by the State Department of Agriculture under ORS chapter 634.

Â Â Â Â Â  (5) In carrying out the provisions of subsection (4) of this section, the board shall consider and accommodate the rules and programs of other agencies to the extent deemed by the board to be appropriate and consistent with the purposes of ORS 527.630.

Â Â Â Â Â  (6) The board shall adopt rules to meet the purposes of another agencyÂs regulatory program where it is the intent of the board to administer the other agencyÂs program on forestland and where the other agency concurs by rule. An operation performed in compliance with the boardÂs rules shall be deemed to comply with the other agencyÂs program.

Â Â Â Â Â  (7)(a) The board may enter into cooperative agreements or contracts necessary in carrying out the purposes specified in ORS 527.630.

Â Â Â Â Â  (b) The State Forestry Department shall enter into agreements with appropriate state agencies for joint monitoring of the effectiveness of forest practice rules in protecting forest resources and water quality.

Â Â Â Â Â  (8) If, based upon the study completed pursuant to section 15 (2)(f), chapter 919, Oregon Laws 1991, the board determines that additional rules are necessary to protect forest resources pursuant to ORS 527.630, the board shall adopt forest practice rules that reduce to the degree practicable the adverse impacts of cumulative effects of forest practices on air and water quality, soil productivity, fish and wildlife resources and watersheds. Such rules shall include a process for determining areas where adverse impacts from cumulative effects have occurred or are likely to occur, and may require that a written plan be submitted for harvests in such areas.

Â Â Â Â Â  (9)(a) The State Forester, in cooperation with the State Department of Fish and Wildlife, shall identify streams for which restoration of habitat would be environmentally beneficial. The State Forester shall select as a priority those streams where restoration efforts will provide the greatest benefits to fish and wildlife, and to streambank and streambed stability.

Â Â Â Â Â  (b) For those streams identified in paragraph (a) of this subsection, the State Forester shall encourage landowners to enter into cooperative agreements with appropriate state agencies for conduct of restoration activities.

Â Â Â Â Â  (c) The board, in consultation with appropriate state agencies, shall study and identify methods for restoring or enhancing fish and wildlife populations through restoration and rehabilitation of sites beneficial to fish and wildlife.

Â Â Â Â Â  (d) The board shall adopt rules to implement the findings of this subsection.

Â Â Â Â Â  (10) In addition to its responsibilities under subsections (1) to (3) of this section, the board shall adopt rules to reduce the risk of serious bodily injury or death caused by a rapidly moving landslide directly related to forest practices. The rules shall consider the exposure of the public to these safety risks and shall include appropriate practices designed to reduce the occurrence, timing or effects of rapidly moving landslides. As used in this subsection, Ârapidly moving landslideÂ has the meaning given that term in ORS 195.250. [1971 c.316 Â§5; 1987 c.919 Â§14a; 1989 c.171 Â§69; 1989 c.904 Â§38; 1991 c.634 Â§7; 1991 c.919 Â§13; 1993 c.18 Â§126; 1995 c.79 Â§300; 1997 c.274 Â§54; 1997 c.413 Â§2; 1999 c.1103 Â§12; 2001 c.114 Â§52; 2001 c.540 Â§24; 2003 c.14 Â§342; 2003 c.539 Â§40; 2003 c.740 Â§7]

Â Â Â Â Â  527.713 [1995 s.s. c.3 Â§39n; repealed by 1996 c.9 Â§15 (527.714 enacted in lieu of 527.713)]

Â Â Â Â Â  527.714 Types of rules; procedure; findings necessary; rule analysis. (1) The rulemaking authority of the State Board of Forestry under ORS 527.610 to 527.770 consists generally of the following three types of rules:

Â Â Â Â Â  (a) Rules adopted to implement administration, procedures or enforcement of ORS 527.610 to 527.770 that support but do not directly regulate standards of forest practices.

Â Â Â Â Â  (b) Rules adopted to provide definitions or procedures for forest practices where the standards are set in statute.

Â Â Â Â Â  (c) Rules adopted to implement the provisions of ORS 527.710 (2), (3), (6), (8), (9) and (10) that grant broad discretion to the board and that set standards for forest practices not specifically addressed in statute.

Â Â Â Â Â  (2) When considering the adoption of a rule, and prior to the notice required pursuant to ORS 183.335, the board shall determine which type of rule described in subsection (1) of this section is being considered.

Â Â Â Â Â  (3) If the board determines that a proposed rule is of the type described in subsection (1)(a) or (b) of this section, or if the proposed rule is designed only to clarify the meaning of rules already adopted or to make minor adjustments to rules already adopted that are of the type described in subsection (1)(c) of this section, rulemaking may proceed in accordance with ORS 183.325 to 183.410 and is not subject to the provisions of this section.

Â Â Â Â Â  (4) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, and the proposed rule would change the standards for forest practices, the board shall describe in its rule the purpose of the rule and the level of protection that is desired.

Â Â Â Â Â  (5) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, including a proposed amendment to an existing rule not qualifying under subsection (3) of this section, and the proposed rule would provide new or increased standards for forest practices, the board may adopt such a rule only after determining that the following facts exist and standards are met:

Â Â Â Â Â  (a) If forest practices continue to be conducted under existing regulations, there is monitoring or research evidence that documents that degradation of resources maintained under ORS 527.710 (2) or (3) is likely, or in the case of rules proposed under ORS 527.710 (10), that there is a substantial risk of serious bodily injury or death;

Â Â Â Â Â  (b) If the resource to be protected is a wildlife species, the scientific or biological status of a species or resource site to be protected by the proposed rule has been documented using best available information;

Â Â Â Â Â  (c) The proposed rule reflects available scientific information, the results of relevant monitoring and, as appropriate, adequate field evaluation at representative locations in Oregon;

Â Â Â Â Â  (d) The objectives of the proposed rule are clearly defined, and the restrictions placed on forest practices as a result of adoption of the proposed rule:

Â Â Â Â Â  (A) Are to prevent harm or provide benefits to the resource or resource site for which protection is sought, or in the case of rules proposed under ORS 527.710 (10), to reduce risk of serious bodily injury or death; and

Â Â Â Â Â  (B) Are directly related to the objective of the proposed rule and substantially advance its purpose;

Â Â Â Â Â  (e) The availability, effectiveness and feasibility of alternatives to the proposed rule, including nonregulatory alternatives, were considered, and the alternative chosen is the least burdensome to landowners and timber owners, in the aggregate, while still achieving the desired level of protection; and

Â Â Â Â Â  (f) The benefits to the resource, or in the case of rules proposed under ORS 527.710 (10), the benefits in reduction of risk of serious bodily injury or death, that would be achieved by adopting the rule are in proportion to the degree that existing practices of the landowners and timber owners, in the aggregate, are contributing to the overall resource concern that the proposed rule is intended to address.

Â Â Â Â Â  (6) Nothing in subsection (5) of this section:

Â Â Â Â Â  (a) Requires the board to call witnesses;

Â Â Â Â Â  (b) Requires the board to allow cross-examination of witnesses;

Â Â Â Â Â  (c) Restricts ex parte communications with the board or requires the board to place statements of such communications on the record;

Â Â Â Â Â  (d) Requires verbatim transcripts of records of proceedings; or

Â Â Â Â Â  (e) Requires depositions, discovery or subpoenas.

Â Â Â Â Â  (7) If the board determines that a proposed rule is of the type described in subsection (1)(c) of this section, and the proposed rule would require new or increased standards for forest practices, as part of or in addition to the economic and fiscal impact statement required by ORS 183.335 (2)(b)(E), the board shall, prior to the close of the public comment period, prepare and make available to the public a comprehensive analysis of the economic impact of the proposed rule. The analysis shall include, but is not limited to:

Â Â Â Â Â  (a) An estimate of the potential change in timber harvest as a result of the rule;

Â Â Â Â Â  (b) An estimate of the overall statewide economic impact, including a change in output, employment and income;

Â Â Â Â Â  (c) An estimate of the total economic impact on the forest products industry and common school and county forest trust land revenues, both regionally and statewide; and

Â Â Â Â Â  (d) Information derived from consultation with potentially affected landowners and timber owners and an assessment of the economic impact of the proposed rule under a wide variety of circumstances, including varying ownership sizes and the geographic location and terrain of a diverse subset of potentially affected forestland parcels.

Â Â Â Â Â  (8) The provisions of this section do not apply to temporary rules adopted by the board. [1996 c.9 Â§16 (enacted in lieu of 527.713); 1999 c.1103 Â§13; 2003 c.740 Â§10]

Â Â Â Â Â  Note: 527.714 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 527 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  527.715 Rules to establish standards and procedures. The State Board of Forestry shall establish, by rule, the standards and procedures to implement the provisions of ORS 197.180, 197.270, 197.825, 215.050, 477.090, 477.440, 477.455, 477.460, 526.009, 526.016, 526.156, 527.620, 527.630, 527.660, 527.670, 527.683 to 527.724, 527.736 to 527.760 and 527.992. [1987 c.919 Â§28; 1991 c.919 Â§14]

Â Â Â Â Â  527.720 [1971 c.316 Â§5a; repealed by 1987 c.919 Â§15 (527.721 enacted in lieu of 527.720)]

Â Â Â Â Â  527.721 Coordination with state and local agencies for review and comment on operations. By rule or by cooperative agreement entered into following an opportunity for public comment before the State Board of Forestry, the board shall provide for coordination with appropriate state and local agencies regarding procedures to be followed for review and comment on individual forest operations. [1987 c.919 Â§16 (enacted in lieu of 527.720)]

Â Â Â Â Â  527.722 Restrictions on local government adoption of rules regulating forest operations; exceptions. (1) Notwithstanding any provisions of ORS chapters 195, 196, 197, 215 and 227, and except as provided in subsections (2), (3) and (4) of this section, no unit of local government shall adopt any rules, regulations or ordinances or take any other actions that prohibit, limit, regulate, subject to approval or in any other way affect forest practices on forestlands located outside of an acknowledged urban growth boundary.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section prohibits local governments from adopting and applying a comprehensive plan or land use regulation to forestland to allow, prohibit or regulate:

Â Â Â Â Â  (a) Forest practices on lands located within an acknowledged urban growth boundary;

Â Â Â Â Â  (b) Forest practices on lands located outside of an acknowledged urban growth boundary, and within the city limits as they exist on July 1, 1991, of a city with a population of 100,000 or more, for which an acknowledged exception to an agriculture or forestland goal has been taken;

Â Â Â Â Â  (c) The establishment or alteration of structures other than temporary on-site structures which are auxiliary to and used during the term of a particular forest operation;

Â Â Â Â Â  (d) The siting or alteration of dwellings;

Â Â Â Â Â  (e) Physical alterations of the land, including but not limited to those made for purposes of exploration, mining, commercial gravel extraction and processing, landfills, dams, reservoirs, road construction or recreational facilities, when such uses are not auxiliary to forest practices; or

Â Â Â Â Â  (f) Partitions and subdivisions of the land.

Â Â Â Â Â  (3) Nothing in subsection (2) of this section shall prohibit a local government from enforcing the provisions of ORS 455.310 to 455.715 and the rules adopted thereunder.

Â Â Â Â Â  (4) Counties may prohibit, but in no other manner regulate, forest practices on forestlands:

Â Â Â Â Â  (a) Located outside an acknowledged urban growth boundary; and

Â Â Â Â Â  (b) For which an acknowledged exception to an agricultural or forest land goal has been taken.

Â Â Â Â Â  (5) To ensure that all forest operations in this state are regulated to achieve protection of soil, air, water, fish and wildlife resources, in addition to all other forestlands, the Oregon Forest Practices Act applies to forest operations inside any urban growth boundary except in areas where a local government has adopted land use regulations for forest practices. For purposes of this subsection, Âland use regulations for forest practicesÂ means local government regulations that are adopted for the specific purpose of directing how forest operations and practices may be conducted. These local regulations shall:

Â Â Â Â Â  (a) Protect soil, air, water, fish and wildlife resources;

Â Â Â Â Â  (b) Be acknowledged as in compliance with land use planning goals;

Â Â Â Â Â  (c) Be developed through a public process;

Â Â Â Â Â  (d) Be developed for the specific purpose of regulating forest practices; and

Â Â Â Â Â  (e) Be developed in coordination with the State Forestry Department and with notice to the Department of Land Conservation and Development.

Â Â Â Â Â  (6) To coordinate with local governments in the protection of soil, air, water, fish and wildlife resources, the State Forester shall provide local governments with a copy of the notice or written plan for a forest operation within any urban growth boundary. Local governments may review and comment on an individual forest operation and inform the landowner or operator of all other regulations that apply but that do not pertain to activities regulated under the Oregon Forest Practices Act.

Â Â Â Â Â  (7) The existence or adoption by local governments of a comprehensive plan policy or land use regulation regulating forest practices consistent with subsections (1) to (5) of this section shall relieve the State Forester of responsibility to administer the Oregon Forest Practices Act within the affected area.

Â Â Â Â Â  (8) The Director of the Department of Land Conservation and Development shall provide the State Forester copies of notices submitted pursuant to ORS 197.615, whenever such notices concern the adoption, amendment or repeal of a comprehensive land use regulation allowing, prohibiting or regulating forest practices. [1979 c.400 Â§2; 1987 c.919 Â§17; 1991 c.919 Â§29; 2001 c.268 Â§1]

Â Â Â Â Â  527.724 Forest operations to comply with air and water pollution control rules and standards; effect of violation. Subject to ORS 527.765 and 527.770, any forest operations on forestlands within this state shall be conducted in full compliance with the rules and standards of the Environmental Quality Commission relating to air and water pollution control. In addition to all other remedies provided by law, any violation of those rules or standards shall be subject to all remedies and sanctions available under statute or rule to the Department of Environmental Quality or the Environmental Quality Commission. [1979 c.400 Â§3; 1991 c.919 Â§19]

Â Â Â Â Â  527.725 [1975 c.185 Â§5; repealed by 1975 c.185 Â§6]

Â Â Â Â Â  527.726 [1979 c.400 Â§4; 1983 c.827 Â§55; repealed by 1987 c.919 Â§29]

Â Â Â Â Â  527.730 Conversion of forestland to other uses. Nothing in the Oregon Forest Practices Act shall prevent the conversion of forestland to any other use. [1971 c.316 Â§12; 1991 c.634 Â§8]

Â Â Â Â Â  527.735 [1987 c.919 Â§6a; renumbered 526.156 in 1991]

(Harvest Type; Water Quality Regulation)

Â Â Â Â Â  527.736 Forest practice standards for operations on public and private land; rules. (1) The standards established in ORS 527.740 to 527.750 shall be administered by the State Forester as standards applying to all operations in the state, including those on forestland owned by the state or any political subdivision thereof. Pursuant to ORS 527.710 the State Board of Forestry shall adopt, repeal or amend forest practice rules as necessary to be consistent with and to implement the standards established in ORS 527.740 to 527.750. Except as provided in ORS 527.714, nothing in ORS 468B.100 to 468B.110, 477.562, 527.620, 527.670, 527.690, 527.710, 527.715, 527.722, 527.724 and 527.736 to 527.770 shall affect the powers and duties of the board to adopt, or the State Forester to administer, all other regulations pertaining to forest practices under applicable state law.

Â Â Â Â Â  (2) Nothing in ORS 527.740 to 527.750 is intended to apply to cutting of trees that is for growth enhancement treatments, as defined by the State Forester, such as thinning or precommercial thinning. [1991 c.919 Â§3; 1993 c.657 Â§5; 1995 s.s. c.3 Â§39r; 1996 c.9 Â§20]

Â Â Â Â Â  527.740 Harvest type 3 limitations; exceptions. (1) No harvest type 3 unit within a single ownership shall exceed 120 acres in size, except as provided in ORS 527.750.

Â Â Â Â Â  (2) No harvest type 3 unit shall be allowed within 300 feet of the perimeter of a prior harvest type 3 unit within a single ownership if the combined acreage of the harvest type 3 areas subject to regulation under the Oregon Forest Practices Act would exceed 120 acres in size, unless the prior harvest type 3 unit has been reforested as required by all applicable regulations and:

Â Â Â Â Â  (a) At least the minimum tree stocking required by rule is established per acre; and either

Â Â Â Â Â  (b) The resultant stand of trees has attained an average height of at least four feet; or

Â Â Â Â Â  (c) At least 48 months have elapsed since the stand was created and it is Âfree to growÂ as defined by the State Board of Forestry.

Â Â Â Â Â  (3) Any acreage attributable to riparian areas or to resource sites listed in ORS 527.710 (3) that is located within a harvest unit shall not be counted in calculating the size of a harvest type 3 unit.

Â Â Â Â Â  (4) The provisions of this section shall not apply when the land is being converted to managed conifers or managed hardwoods from brush or hardwood stands that contain less than 80 square feet of basal area per acre of trees 11 inches DBH or greater or when the harvest type 3 results from disasters such as fire, insect infestation, disease, windstorm or other occurrence that the State Forester determines was beyond the landownerÂs control and has substantially impaired productivity or safety on the unit or jeopardizes nearby forestland. The prior approval of the State Forester shall be required for such conversion or harvest type 3 operations that exceed 120 acres in size.

Â Â Â Â Â  (5) The provisions of this section do not apply to any operation where the operator demonstrates to the State Forester that:

Â Â Â Â Â  (a) The trees are subject to a cutting right created by written contract prior to October 1, 1990, which provides that the trees must be paid for regardless of whether the trees are cut, or subject to a cutting right created by reservation in a deed prior to October 1, 1990; and

Â Â Â Â Â  (b) If the provisions of this section were applied, the cutting right would expire before all the trees subject to the cutting right could reasonably be harvested. [1991 c.919 Â§4; 1995 s.s. c.3 Â§39b; 1996 c.9 Â§4]

Â Â Â Â Â  527.745 Reforestation of certain harvest types; adoption of standards; rules. (1) The State Board of Forestry shall adopt standards for the reforestation of harvest type 1 and harvest type 3. Unless the board makes the findings for alternate standards under subsection (2) of this section, the standards for the reforestation of harvest type 1 and harvest type 3 shall include the following:

Â Â Â Â Â  (a) Reforestation, including site preparation, shall commence within 12 months after the completion of harvest and shall be completed by the end of the second planting season after the completion of harvest. By the end of the fifth growing season after planting or seeding, at least 200 healthy conifer or suitable hardwood seedlings or lesser number as permitted by the board by rule, shall be established per acre, well-distributed over the area, which are Âfree to growÂ as defined by the board.

Â Â Â Â Â  (b) Landowners may submit plans for alternate practices that do not conform to the standards established under paragraph (a) of this subsection or the alternate standards adopted under subsection (2) of this section, including but not limited to variances in the time in which reforestation is to be commenced or completed or plans to reforest sites by natural reforestation. Such alternate plans may be approved if the State Forester determines that the plan will achieve equivalent or better regeneration results for the particular conditions of the site, or the plan carries out an authorized research project conducted by a public agency or educational institution.

Â Â Â Â Â  (2) The board, by rule, may establish alternate standards for the reforestation of harvest type 1 and harvest type 3, in lieu of the standards established in subsection (1) of this section, but in no case can the board require the establishment of more than 200 healthy conifer or suitable hardwood seedlings per acre. Such alternate standards may be adopted upon finding that the alternate standards will better assure the continuous growing and harvesting of forest tree species and the maintenance of forestland for such purposes, consistent with sound management of soil, air, water, fish and wildlife resources based on one or more of the following findings:

Â Â Â Â Â  (a) Alternate standards are warranted based on scientific data concerning biologically effective regeneration;

Â Â Â Â Â  (b) Different standards are warranted for particular geographic areas of the state due to variations in climate, elevation, geology or other physical factors; or

Â Â Â Â Â  (c) Different standards are warranted for different tree species, including hardwoods, and for different growing site conditions.

Â Â Â Â Â  (3) Pursuant to ORS 527.710, the board may adopt definitions, procedures and further regulations to implement the standards established under subsection (1) of this section, without making the findings required in subsection (2) of this section, if those procedures or regulations are consistent with the standards established in subsection (1) of this section.

Â Â Â Â Â  (4) The board shall encourage planting of disease and insect resistant species in sites infested with root pathogens or where planting of susceptible species would significantly facilitate the spread of a disease or insect pest and there are immune or more tolerant commercial species available which are adapted to the site.

Â Â Â Â Â  (5) Notwithstanding subsections (1), (2) and (3) of this section, in order to remove potential disincentives to the conversion of underproducing stands, as defined by the board, or the salvage of stands that have been severely damaged by wildfire, insects, disease or other factors beyond the landownerÂs control, the State Forester may suspend the reforestation requirements for specific harvest type 1 or harvest type 3 units in order to take advantage of the Forest Resource Trust provisions, or other cost-share programs administered by the State Forester or where the State Forester is the primary technical adviser. Such suspension may occur only on an individual case basis, in writing, based on a determination by the State Forester that the cost of harvest preparation, harvest, severance and applicable income taxes, logging, site preparation, reforestation and any other measures necessary to establish a free to grow forest stand will likely exceed the gross revenues of the harvest. The board shall adopt rules implementing this subsection establishing the criteria for and duration of the suspension of the reforestation requirements. [1991 c.919 Â§6; 1993 c.562 Â§1; 1995 s.s. c.3 Â§39c; 1996 c.9 Â§5]

Â Â Â Â Â  527.750 Exceeding harvest type 3 size limitation; conditions; rules. (1) Notwithstanding the requirements of ORS 527.740, a harvest type 3 unit within a single ownership that exceeds 120 acres but does not exceed 240 acres may be approved by the State Forester if all the requirements of this section and any additional requirements established by the State Board of Forestry are met. Proposed harvest type 3 units that are within 300 feet of the perimeter of a prior harvest type 3 unit, and that would result in a total combined harvest type 3 area under a single ownership exceeding 120 acres but not exceeding 240 acres, may be approved by the State Forester if the additional requirements are met for the combined area. No harvest type 3 unit within a single ownership shall exceed 240 contiguous acres. No harvest type 3 unit shall be allowed within 300 feet of the perimeter of a prior harvest type 3 unit within a single ownership if the combined acreage of the areas subject to regulation under the Oregon Forest Practices Act would exceed 240 acres, unless:

Â Â Â Â Â  (a) The prior harvest type 3 unit has been reforested by all applicable regulations;

Â Â Â Â Â  (b) At least the minimum tree stocking required by rule is established per acre; and

Â Â Â Â Â  (c)(A) The resultant stand of trees has attained an average height of at least four feet; or

Â Â Â Â Â  (B) At least 48 months have elapsed since the stand was created and it is Âfree to growÂ as defined by the board.

Â Â Â Â Â  (2) The requirements of this section are in addition to all other requirements of the Oregon Forest Practices Act and the rules adopted thereunder. The requirements of this section shall be applied in lieu of such other requirements only to the extent the requirements of this section are more stringent. Nothing in this section shall apply to operations conducted under ORS 527.740 (4) or (5).

Â Â Â Â Â  (3) The board shall require that a plan for an alternate practice be submitted prior to approval of a harvest type 3 operation under this section. The board may establish by rule any additional standards applying to operations under this section.

Â Â Â Â Â  (4) The State Forester shall approve the harvest type 3 operation if the proposed operation would provide better overall results in meeting the requirements and objectives of the Oregon Forest Practices Act.

Â Â Â Â Â  (5) The board shall specify by rule the information to be submitted for approval of harvest type 3 operations under this section, including evidence of past satisfactory compliance with the Oregon Forest Practices Act. [1991 c.919 Â§7; 1995 s.s. c.3 Â§39d; 1996 c.9 Â§6; 2003 c.740 Â§5; 2005 c.22 Â§378]

Â Â Â Â Â  527.755 Scenic highways; visually sensitive corridors; operations restricted; exemptions. (1) The following highways are hereby designated as scenic highways for purposes of the Oregon Forest Practices Act:

Â Â Â Â Â  (a) Interstate Highways 5, 84, 205, 405; and

Â Â Â Â Â  (b) State Highways 6, 7, 20, 18/22, 26, 27, 30, 31, 34, 35, 36, 38, 42, 58, 62, 66, 82, 97, 101, 126, 138, 140, 199, 230, 234 and 395.

Â Â Â Â Â  (2) The purpose of designating scenic highways is to provide a limited mechanism that maintains roadside trees for the enjoyment of the motoring public while traveling through forestland, consistent with ORS 527.630, safety and other practical considerations.

Â Â Â Â Â  (3) The State Board of Forestry, in consultation with the Department of Transportation, shall establish procedures and regulations as necessary to implement the requirements of subsections (4), (5) and (6) of this section, consistent with subsection (2) of this section, including provisions for alternate plans. Alternate plans that modify or waive the requirements of subsection (4), (5) or (6) of this section may be approved when, in the judgment of the State Forester, circumstances exist such as:

Â Â Â Â Â  (a) Modification or waiver is necessary to maintain motorist safety, protect improvements such as dwellings and bridges, or protect forest health;

Â Â Â Â Â  (b) Modification or waiver will provide additional scenic benefits to the motoring public, such as exposure of distant scenic vistas;

Â Â Â Â Â  (c) Trees that are otherwise required to be retained will not be visible to motorists;

Â Â Â Â Â  (d) The operation involves a change of land use that is inconsistent with maintaining a visually sensitive corridor; or

Â Â Â Â Â  (e) The retention of timber in a visually sensitive corridor will result in severe economic hardship for the owner because all or nearly all of the ownerÂs property is within the visually sensitive corridor.

Â Â Â Â Â  (4)(a) For harvest operations within a visually sensitive corridor, at least 50 healthy trees of at least 11 inches DBH, or that measure at least 40 square feet in basal area, shall be temporarily left on each acre.

Â Â Â Â Â  (b) Overstory trees initially required to be left under paragraph (a) of this subsection may be removed when the reproduction understory reaches an average height of at least 10 feet and has at least the minimum number of stems per acre of free to grow seedlings or saplings required by the board for reforestation, by rule.

Â Â Â Â Â  (c) Alternatively, when the adjacent stand, extending from 150 feet from the outermost edge of the roadway to 300 feet from the outermost edge of the roadway, has attained an average height of at least 10 feet and has at least the minimum number of stems per acre of free to grow seedlings or saplings required by the board for reforestation, by rule, or at least 40 square feet of basal area per acre, no trees are required to be left in the visually sensitive corridor, or trees initially required to be left under paragraph (a) of this subsection may be removed. When harvests within the visually sensitive corridor are carried out under this paragraph, the adjacent stand, extending from 150 feet from the outermost edge of the roadway to 300 feet from the outermost edge of the roadway, shall not be reduced below the minimum number of stems per acre of free to grow seedlings or saplings at least 10 feet tall required by the board for reforestation, by rule, or below 40 square feet of basal area per acre until the adjacent visually sensitive corridor has been reforested as required under subsection (6) of this section and the stand has attained an average height of at least 10 feet and has at least the minimum number of stems per acre.

Â Â Â Â Â  (5) Harvest areas within a visually sensitive corridor shall be cleared of major harvest debris within 30 days of the completion of the harvest, or within 60 days of the cessation of active harvesting activity on the site, regardless of whether the harvest operation is complete.

Â Â Â Â Â  (6) Notwithstanding the time limits established in ORS 527.745 (1)(a), when harvesting within a visually sensitive corridor results in a harvest type 1 or harvest type 3, reforestation shall be completed by the end of the first planting season after the completion of the harvest. All other provisions of ORS 527.745 shall also apply to harvest type 1 or harvest type 3 within visually sensitive corridors.

Â Â Â Â Â  (7) Landowners and operators shall not be liable for injury or damage caused by trees left within the visually sensitive corridor for purposes of fulfilling the requirements of this section, when carried out in compliance with the provisions of the Oregon Forest Practices Act.

Â Â Â Â Â  (8) The following are exempt from this section:

Â Â Â Â Â  (a) Harvest on single ownerships less than five acres in size;

Â Â Â Â Â  (b) Harvest within an urban growth boundary, as defined in ORS 195.060; and

Â Â Â Â Â  (c) Harvest within zones designated for rural residential development pursuant to an exception adopted to the statewide land use planning goals under ORS 197.732. [1991 c.919 Â§17; 1993 c.306 Â§1; 1995 s.s. c.3 Â§39e; 1996 c.9 Â§7; 1997 c.249 Â§179; 2007 c.383 Â§1]

Â Â Â Â Â  527.760 Reforestation exemptions for land use changes. (1) The State Board of Forestry shall review its rules governing changes in land use and adopt or amend rules as necessary to assure that only bona fide, established and continuously maintained changes from forest uses are provided an exemption from reforestation requirements. The board shall set specific time periods for the completion of land use conversions. Among other factors, the board shall condition exemptions from reforestation requirements upon:

Â Â Â Â Â  (a) Demonstrating the intended change in land use is authorized under local land use and zoning ordinances, including obtaining and maintaining all necessary land use or construction permits and approvals for the intended change in land use;

Â Â Â Â Â  (b) Demonstrating progress toward the change in land use within the time required for planting of trees, and substantial completion and continuous maintenance of the change in land use in a time certain;

Â Â Â Â Â  (c) Allowing an exemption for only the smallest land area necessary to carry out the change in land use, and requiring that additional land area within the harvest unit remains subject to all applicable reforestation requirements; and

Â Â Â Â Â  (d) Allowing an exemption only to the extent that the proposed land use is not compatible with the maintenance of forest cover.

Â Â Â Â Â  (2) The board may require that, prior to commencing an operation where a change in land use is proposed, a bond, cash deposit, irrevocable letter of credit or other security be filed with the State Forester in an amount determined by the State Forester sufficient to cover the cost of site preparation and reforestation for the area subject to an exemption from reforestation due to a change in land use, and shall require that provisions be made for the administration and collection on such bond or security deposit in the event that the change in land use is not established or continuously maintained within a time certain.

Â Â Â Â Â  (3) Nothing in this section is intended to exempt any change in land use from, nor affect the applicability and administration of, any planning, zoning or permitting requirements provided under state or local laws or regulations. [1991 c.919 Â§8]

Â Â Â Â Â  527.765 Best management practices to maintain water quality; rules. (1) The State Board of Forestry shall establish best management practices and other rules applying to forest practices as necessary to insure that to the maximum extent practicable nonpoint source discharges of pollutants resulting from forest operations on forestlands do not impair the achievement and maintenance of water quality standards established by the Environmental Quality Commission for the waters of the state. Such best management practices shall consist of forest practices rules adopted to prevent or reduce pollution of waters of the state. Factors to be considered by the board in establishing best management practices shall include, where applicable, but not be limited to:

Â Â Â Â Â  (a) Beneficial uses of waters potentially impacted;

Â Â Â Â Â  (b) The effects of past forest practices on beneficial uses of water;

Â Â Â Â Â  (c) Appropriate practices employed by other forest managers;

Â Â Â Â Â  (d) Technical, economic and institutional feasibility; and

Â Â Â Â Â  (e) Natural variations in geomorphology and hydrology.

Â Â Â Â Â  (2) The board shall consult with the Environmental Quality Commission in adoption and review of best management practices and other rules to address nonpoint source discharges of pollutants resulting from forest operations on forestlands.

Â Â Â Â Â  (3)(a) Notwithstanding ORS 183.310 (8), upon written petition for rulemaking under ORS 183.390 of any interested person or agency, the board shall review the best management practices adopted pursuant to this section. In addition to all other requirements of law, the petition must allege with reasonable specificity that nonpoint source discharges of pollutants resulting from forest operations being conducted in accordance with the best management practices are a significant contributor to violations of such standards.

Â Â Â Â Â  (b) Except as provided in paragraph (c) of this subsection, if the board determines that forest operations being conducted in accordance with the best management practices are neither significantly responsible for particular water quality standards not being met nor are a significant contributor to violations of such standards, the board shall issue an order dismissing the petition.

Â Â Â Â Â  (c) If the petition for review of best management practices is made by the Environmental Quality Commission, the board shall not terminate the review without the concurrence of the commission, unless the board commences rulemaking in accordance with paragraph (e) of this subsection.

Â Â Â Â Â  (d) If a petition for review is dismissed, upon conclusion of the review, the board shall issue an order that includes findings regarding specific allegations in the petition and shall state the boardÂs reasons for any conclusions to the contrary.

Â Â Â Â Â  (e) If, pursuant to review, the board determines that best management practices should be reviewed, the board shall commence rulemaking proceedings for that purpose. Rules specifying the revised best management practices must be adopted not later than two years from the filing date of the petition for review unless the board, with concurrence of the Environmental Quality Commission, finds that special circumstances require additional time.

Â Â Â Â Â  (f) Notwithstanding the time limitation established in paragraph (e) of this subsection, at the request of the Environmental Quality Commission, the board shall take action as quickly as practicable to prevent significant damage to beneficial uses identified by the commission while the board is revising its best management practices and rules as provided for in this section. [1991 c.919 Â§20; 2003 c.75 Â§95; 2003 c.749 Â§11]

Â Â Â Â Â  527.770 Good faith compliance with best management practices not violation of water quality standards; subsequent enforcement of standards. A forest operator conducting, or in good faith proposing to conduct, operations in accordance with best management practices currently in effect shall not be considered in violation of any water quality standards. When the State Board of Forestry adopts new best management practices and other rules applying to forest operations, such rules shall apply to all current or proposed forest operations upon their effective dates. However, nothing in this section prevents enforcement of water quality standards against a forest operator conducting operations after the time provided in ORS 527.765 (3)(e) for adoption of revised best management practices if the board either has not adopted revised management practices or has not made a finding that such revised best management practices are not required. [1991 c.919 Â§21; 2003 c.749 Â§12]

Â Â Â Â Â  527.780 Exemption from liability for trees or debris left on property. (1) A landowner is not liable in tort for any personal injury, death or property damage that arises out of the leaving of trees and other debris on the property of the landowner under the provisions of ORS 527.610 to 527.770, under any rules adopted pursuant to ORS 527.610 to 527.770, or under any other law or rule requiring trees and debris to be left upon property after logging or other activity on the land.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies to any injury, death or damage arising out of wildfire, erosion, flooding, diversion of waters, damage to public improvements and any other injury, death or damage caused by trees or debris left by the landowner.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply if the injury, death or damage was caused by the intentional tort of the landowner or by the gross negligence of the landowner. As used in this subsection, Âgross negligenceÂ means negligence that is materially greater than the mere absence of reasonable care under the circumstances, and that is characterized by indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (4) The limitation on liability provided by this section is in addition to any limitation on liability provided under ORS 105.672 to 105.696.

Â Â Â Â Â  (5) The limitation on liability provided by this section does not apply to any liability established by the provisions of ORS chapter 477. [1999 c.543 Â§1]

Â Â Â Â Â  527.785 Exemption from liability for large woody debris left on property. (1) A landowner is not liable in tort for any personal injury, death or property damage that arises out of the leaving of large woody debris on the property of the landowner under the provisions of ORS 527.610 to 527.770, under any rules adopted pursuant to ORS 527.610 to 527.770, or under any other law or rule requiring trees and large woody debris to be left upon property after logging or other activity on the land.

Â Â Â Â Â  (2) The limitation on liability provided by this section applies to any injury, death or damage arising out of wildfire, erosion, flooding, diversion of waters, damage to public improvements and any other injury, death or damage caused by the large woody debris left by the landowner.

Â Â Â Â Â  (3) The limitation on liability provided by this section does not apply if the injury, death or damage was caused by the intentional tort of the landowner or by the gross negligence of the landowner. As used in this subsection, Âgross negligenceÂ means negligence that is materially greater than the mere absence of reasonable care under the circumstances, and that is characterized by indifference to or reckless disregard of the rights of others.

Â Â Â Â Â  (4) The limitation on liability provided by this section is in addition to any limitation on liability provided under ORS 105.672 to 105.696.

Â Â Â Â Â  (5) The limitation on liability provided by this section does not apply to any liability established by the provisions of ORS chapter 477. [1999 c.863 Â§2]

Â Â Â Â Â  527.800 [1985 c.347 Â§1; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  527.805 [1985 c.347 Â§2; repealed by 1993 c.792 Â§55]

Â Â Â Â Â  527.810 [1985 c.347 Â§3; repealed by 1993 c.792 Â§55]

PENALTIES

Â Â Â Â Â  527.990 Criminal penalties. (1) Subject to ORS 153.022, violation of ORS 527.670, 527.676, 527.740, 527.750 or 527.755, or any rule promulgated under ORS 527.710 is punishable, upon conviction, as a misdemeanor. Each day of operation in violation of an order issued under ORS 527.680 (3) shall be deemed to be a separate offense.

Â Â Â Â Â  (2) Violation of ORS 527.260 (1) is a misdemeanor. Violation of ORS 527.260 is punishable, upon conviction, by a fine of not more than $250 or by imprisonment in the county jail for not more than 60 days, or both. [Amended by 1953 c.262 Â§2; 1971 c.316 Â§14; 1987 c.919 Â§32; 1991 c.686 Â§10; 1995 s.s. c.3 Â§39h; 1996 c.9 Â§10; 1999 c.1051 Â§317]

Â Â Â Â Â  527.992 Civil penalties. (1) In addition to any other penalty provided by law, any person who fails to comply with any of the following may incur a civil penalty in the amount adopted under ORS 527.685:

Â Â Â Â Â  (a) The requirements of ORS 527.670, 527.676, 527.740, 527.750 or 527.755.

Â Â Â Â Â  (b) The terms or conditions of any order of the State Forester issued in accordance with ORS 527.680.

Â Â Â Â Â  (c) Any rule or standard of the State Board of Forestry adopted or issued pursuant to ORS 527.710.

Â Â Â Â Â  (d) Any term or condition of a written waiver, or prior approval granted by the State Forester pursuant to the rules adopted under ORS 527.710.

Â Â Â Â Â  (2) Imposition or payment of a civil penalty under this section shall not be a bar to actions alleging trespass under ORS 105.810, nor to actions under ORS 161.635 or 161.655 seeking to recover an amount based on the gain resulting from individual or corporate criminal violations. [1987 c.919 Â§24; 1995 s.s. c.3 Â§39i; 1996 c.9 Â§11; 2003 c.740 Â§6]

_______________



Chapter 528

Chapter 528 - (Former Provisions)

Reforestation
Lands
and Taxation Thereof

REFORESTATION
LANDS
AND TAXATION THEREOF

FORESTRY AND
FOREST
PRODUCTS

528.010 [Amended by 1955 c.578 §1; 1959 c.496 §1; renumbered 321.255]

528.020 [Amended by 1959 c.496 §2; renumbered 321.260]

528.025 [1959 c.496 §19; renumbered 321.265]

528.030 [Amended by 1959 c.496 §3; renumbered 321.270]

528.040 [Amended by 1959 c.496 §4; renumbered 321.275]

528.050 [Amended by 1959 c.496 §5; renumbered 321.280]

528.060 [Amended by 1959 c.496 §6; renumbered 321.285]

528.070 [Amended by 1959 c.496 §7; renumbered 321.290]

528.080 [Amended by 1955 c.578 §2; 1959 c.496 §8; 1961 c.627 §25; renumbered 321.295]

528.090 [Amended by 1955 c.578 §3; 1959 c.496 §9; 1961 c.627 §26; renumbered 321.300]

528.095 [1955 c.578 §6; renumbered 321.305]

528.100 [Amended by 1955 c.326 §10; 1959 c.496 §10; renumbered 321.310]

528.110 [Amended by 1953 c.326 §10; 1959 c.496 §11; 1961 c.654 §1; renumbered 321.315]

528.115 [1959 c.496 §13; renumbered 321.320]

528.120 [Amended by 1953 c.326 §10; 1955 c.578 §4; 1959 c.496 §14; renumbered 321.325]

528.130 [Repealed by 1953 c.326 §10]

528.140 [Amended by 1959 c.496 §15; renumbered 321.330]

528.150 [Amended by 1959 c.496 §16; renumbered 321.335]

528.160 [Amended by 1953 c.326 §10; 1959 c.496 §17; renumbered 321.340]

528.170 [Amended by 1953 c.326 §10; renumbered 321.345]

528.180 [Amended by 1953 c.326 §10; renumbered 321.350]

528.190 [Amended by 1953 c.326 §10; 1959 c.496 §18; 1961 c.533 §56; renumbered 321.355]

528.990 [Renumbered as part of 321.991]

_______________

CHAPTER 529

[Reserved for expansion]



Chapter 530

Chapter 530 Â
State
Forests
;
Community
Forests

2007 EDITION

STATE
FORESTS
;
COMMUNITY
FORESTS

FORESTRY AND
FOREST
PRODUCTS

ACQUISITION, MANAGEMENT AND DEVELOPMENT OF STATE FORESTS

530.010Â Â Â Â  State Board of Forestry authorized to acquire lands; limitations; lands designated as state forests

530.020Â Â Â Â  Conditions precedent to acceptance of title; approval by Attorney General; suit to quiet title; deeds, deposit and recordation

530.030Â Â Â Â  Conveyance of county lands to state; consideration; adjustment of delinquent fire patrol liens; contracts concerning removal of timber and disposition of proceeds from sale thereof

530.040Â Â Â Â  Exchange of forestland or timber; reservations; hearing; approval of title; status of lands received

530.050Â Â Â Â  Management of lands acquired; powers of forester; rules

530.055Â Â Â Â  Leasing lands acquired

530.059Â Â Â Â  Procedure for sales of forest products; surety deposit required of bidder

530.065Â Â Â Â  Modifying timber sale contracts

530.075Â Â Â Â  Validation of state acquisition of county land; purposes for which land may be used; disposition of revenue

530.110Â Â Â Â  Distribution of revenues from lands acquired under ORS 530.010 to 530.040

530.115Â Â Â Â  Disposition of certain moneys described in ORS 530.110; disposition of forest product rehabilitation revenues

530.120Â Â Â Â  Account of receipts from lands acquired; annual statement to county

530.130Â Â Â Â  Bonds may be issued and sold in exchange for lands

530.140Â Â Â Â  Forest development revenue bonds

530.150Â Â Â Â  Redemption of bonds

530.160Â Â Â Â  Refunding of bonds

530.170Â Â Â Â  Disposition of revenues from lands acquired under former statute

FOREST
REHABILITATION ACT

530.210Â Â Â Â  Definitions for ORS 530.210 to 530.280

530.220Â Â Â Â
Oregon
Forest
Rehabilitation Act

530.230Â Â Â Â  Issuance of bonds; limitation on issues

530.240Â Â Â Â  Use of revenue from bond sales

530.250Â Â Â Â  State Forester to rehabilitate state forestlands; assistants, equipment and contracts; rules

530.255Â Â Â Â  Hardwood species for reforestation

530.280Â Â Â Â  Sinking fund account; composition, disbursement and investment

ELLIOTT
STATE
FOREST
;
COMMON
SCHOOL
FOREST
LANDS

530.450Â Â Â Â  Withdrawal from sale of
Elliott
State
Forest

530.460Â Â Â Â  Lands suited for growing forest products to be designated Common School Forest Lands and withdrawn from sale

530.470Â Â Â Â  Determination of lands to be designated Common School Forest Lands

530.480Â Â Â Â  Legal descriptions of lands; resolutions of State Land Board and State Board of Forestry

530.490Â Â Â Â  Management, control and protection of
Common
School
Forest
Lands
and
Elliott
State
Forest
; easements

530.500Â Â Â Â  Authority of State Forester in management, protection, utilization and conservation of lands and waters; rules

530.510Â Â Â Â  Exchanges of land

530.520Â Â Â Â  Use of receipts; manner of paying administrative expenses

COMMUNITY
FOREST
AUTHORITIES

530.600Â Â Â Â  Definitions for ORS 530.600 to 530.628

530.602Â Â Â Â  Findings

530.604Â Â Â Â  Community forest authorities

530.606Â Â Â Â  Creation of authority; modification; dissolution

530.608Â Â Â Â  Board of directors of authority; officers; terms; rules

530.610Â Â Â Â  Levy of taxes prohibited

530.612Â Â Â Â  Powers of authority

530.614Â Â Â Â  Authorization to issue bonds or other obligations; method of issuance

530.616Â Â Â Â  Authorization to borrow moneys or to issue, sell and assume bond anticipation notes

530.618Â Â Â Â  Effect of bonds or other obligations on municipality

530.620Â Â Â Â  Loan repayment

530.622Â Â Â Â  Authorities may act jointly; limits on acquisition of forestlands

530.624Â Â Â Â  Assets and income of authority exempt from taxation; exceptions

530.626Â Â Â Â  Earnings in excess of amounts required for authority

530.628Â Â Â Â  Application of laws to authority and to issuance of bonds

FOREST
MANAGEMENT VIOLATIONS

530.900Â Â Â Â  Disposition of fines and court costs

530.990Â Â Â Â  Penalties for forest management violations

ACQUISITION, MANAGEMENT AND DEVELOPMENT OF STATE FORESTS

Â Â Â Â Â  530.010 State Board of Forestry authorized to acquire lands; limitations; lands designated as state forests. (1) The State Board of Forestry, referred to in this chapter as the board, in the name of the State of Oregon, may acquire, by purchase, donation, devise or exchange from any public, quasi-public or private owner, lands which by reason of their location, topographical, geological or physical characteristics are chiefly valuable for the production of forest crops, watershed protection and development, erosion control, grazing, recreation or forest administrative purposes.

Â Â Â Â Â  (2) The board shall not acquire any land without prior approval, duly made and entered, of the county court or board of county commissioners of the county in which the lands are situated.

Â Â Â Â Â  (3) Lands acquired under the provisions of this section shall be designated as state forests. [Amended by 1953 c.43 Â§2; 1967 c.396 Â§1]

Â Â Â Â Â  530.020 Conditions precedent to acceptance of title; approval by Attorney General; suit to quiet title; deeds, deposit and recordation. Title to all lands acquired by the State Board of Forestry under ORS 530.010 shall be free and clear of all encumbrances except easements of rights of way and reservations or exceptions of gas, oil, coal, mineral and timber rights. All titles shall be approved by the Attorney General before conveyance is accepted. However, the Attorney General may approve title to lands proposed to be acquired from counties under the provisions of ORS 530.030 or proposed to be acquired by donation or devise when, in the opinion of the Attorney General, existing defects of title are of formal nature and may be cured by suit to quiet title. In case of acquisition of lands with defective title, the Attorney General may institute suit to quiet title to such lands, and all costs in connection therewith shall be a proper charge against the funds of the board. All deeds, abstracts, title insurance policies, and other evidences of title to lands acquired under ORS 530.010 to 530.040 shall be deposited with the Secretary of State. All deeds shall promptly be recorded in the county in which the lands are situated. [Amended by 1955 c.421 Â§1]

Â Â Â Â Â  530.030 Conveyance of county lands to state; consideration; adjustment of delinquent fire patrol liens; contracts concerning removal of timber and disposition of proceeds from sale thereof. (1) The county court or board of county commissioners of any county may convey to the state for state forests any lands heretofore or hereafter acquired by such county through foreclosure of tax liens, or otherwise, that are within the classification of lands authorized to be acquired under ORS 530.010, if the State Board of Forestry deems such lands necessary or desirable for acquisition, in consideration of the payment to such county of the percentage of revenue derived from such lands as provided in ORS 530.110. In connection with any such conveyance, the State Board of Forestry shall have authority to make equitable adjustments with any county of accrued delinquent fire patrol liens on lands heretofore or hereafter acquired by such county by foreclosure of tax liens.

Â Â Â Â Â  (2) As to such lands acquired by the State Board of Forestry with title to the timber remaining in the county for a designated period of time, the State Forester may enter into contracts with the county to supervise the removal and sale of such timber, and under such contracts the gross proceeds of the sale thereof shall be disposed of as follows:

Â Â Â Â Â  (a) Ten percent of such gross proceeds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes and under the limitations set out in ORS 530.110 (1)(a).

Â Â Â Â Â  (b) A percentage of such gross proceeds shall be accepted by the State Forester, pursuant to written contract with the county authority, as compensation for the supervision and management of county-owned timber. The moneys so derived shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the supervision and management of state forests acquired pursuant to ORS 530.010. [Amended by 1953 c.65 Â§5; 1957 c.83 Â§13; 1965 c.423 Â§1; 2007 c.71 Â§171]

Â Â Â Â Â  530.040 Exchange of forestland or timber; reservations; hearing; approval of title; status of lands received. (1) It is desirable that lands acquired under the provisions of ORS 530.010 shall be consolidated in areas wherever possible through exchanges of land. It is recognized that the management of state forests will be more economically feasible through such consolidation.

Â Â Â Â Â  (2) In order to accomplish the objectives of subsection (1) of this section, the State Board of Forestry may exchange any land acquired under the provisions of ORS 530.010, or may exchange the timber on such land, for land of approximately equal aggregate value, situated in the same county, when such exchange is in furtherance of the purposes of ORS 530.010. However, the State Board of Forestry may exchange land or timber situated in one county or counties for land situated in another county or counties if such exchange is first approved by the county court or board of county commissioners of each county involved. Either party to any such exchange may make reservations of easements, rights of use and other interests and rights. Under the authority granted in this section, the State Board of Forestry may provide or receive, in addition to land to be exchanged, a monetary consideration where necessary to make the values comply with this subsection.

Â Â Â Â Â  (3) Before making any such exchange, the State Board of Forestry shall hold a hearing thereon at the courthouse of the county in which such lands are situated and shall give notice of the time and place thereof by publication in two successive issues of a newspaper of general circulation published in such county. The notice shall contain a description of the lands to be given and to be received in the proposed exchange. However, no such exchange shall be made until the title to the lands to be received has been approved by the Attorney General.

Â Â Â Â Â  (4) All lands received in exchange shall have the same status and be subject to the same provisions of law as the lands given in exchange therefor. [Amended by 1955 c.421 Â§2; 1959 c.103 Â§1; 1967 c.396 Â§2; 2007 c.71 Â§172]

Â Â Â Â Â  530.050 Management of lands acquired; powers of forester; rules. Under the authority and direction of the State Board of Forestry except as otherwise provided for the sale of forest products, the State Forester shall manage the lands acquired pursuant to ORS 530.010 to 530.040 so as to secure the greatest permanent value of those lands to the state, and to that end may:

Â Â Â Â Â  (1) Protect the lands from fire, disease and insect pests, cooperate with the counties and with persons owning lands within the state in the protection of the lands and enter into all agreements necessary or convenient for the protection of the lands.

Â Â Â Â Â  (2) Sell forest products from the lands, and execute mining leases and contracts as provided for in ORS 273.551.

Â Â Â Â Â  (3) Enter into and administer contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department.

Â Â Â Â Â  (4) Permit the use of the lands for other purposes, including but not limited to forage and browse for domestic livestock, fish and wildlife environment, landscape effect, protection against floods and erosion, recreation, and protection of water supplies when, in the opinion of the board, the use is not detrimental to the best interest of the state.

Â Â Â Â Â  (5) Grant easements, permits and licenses over, through and across the lands. The State Forester may require and collect reasonable fees or charges relating to the location and establishment of easements, permits and licenses granted by the state over the lands. The fees and charges collected shall be used exclusively for the expenses of locating and establishing the easements, permits and licenses under this subsection and shall be placed in the State Forestry Department Account.

Â Â Â Â Â  (6) Require and collect fees or charges for the use of state forest roads. The fees or charges collected shall be used exclusively for purposes of maintenance and improvements of the roads and shall be placed in the State Forestry Department Account.

Â Â Â Â Â  (7) Reforest the lands and cooperate with the counties, and with persons owning timberlands within the state, in the reforestation, and make all agreements necessary or convenient for the reforestation.

Â Â Â Â Â  (8) Require such undertakings as in the opinion of the board are necessary or convenient to secure performance of any contract entered into under the terms of this section or ORS 273.551.

Â Â Â Â Â  (9) Sell rock, sand, gravel, pumice and other such materials from the lands. The sale may be negotiated without bidding, provided the appraised value of the materials does not exceed $2,500.

Â Â Â Â Â  (10) Enter into agreements, each for not more than 10 years duration, for the production of minor forest products.

Â Â Â Â Â  (11) Establish a forestry carbon offset program to market, register, transfer or sell forestry carbon offsets. In establishing the program, the forester may:

Â Â Â Â Â  (a) Execute any contracts or agreements necessary to create opportunities for the creation of forestry carbon offsets; and

Â Â Â Â Â  (b) Negotiate prices that are at, or greater than, fair market value for the transfer or sale of forestry carbon offsets.

Â Â Â Â Â  (12) Do all things and make all rules, not inconsistent with law, necessary or convenient for the management, protection, utilization and conservation of the lands. [Amended by 1953 c.65 Â§5; 1955 c.421 Â§3; 1957 c.228 Â§1; 1959 c.141 Â§1; 1963 c.475 Â§1; 1965 c.128 Â§1; 1967 c.396 Â§3; 1983 c.759 Â§9; 2001 c.752 Â§8; 2005 c.103 Â§37]

Â Â Â Â Â  530.055 Leasing lands acquired. Except as limited in this section but subject to separate sale of forest products under ORS 530.059, lands acquired under ORS 530.010 to 530.040 may be leased by the State Forester to any person when approved by the State Board of Forestry and for purposes deemed by the board to be more in the public interest than the purposes for which the land was acquired. [1965 c.128 Â§3]

Â Â Â Â Â  530.059 Procedure for sales of forest products; surety deposit required of bidder. (1) Before offering any forest products for sale under authority of ORS 530.050 or 530.500, the State Forester shall cause the forest products to be appraised. Should the appraised value of the forest products be in excess of $25,000, the State Forester shall not sell the same to a private person, firm or corporation, except after giving notice of the sale as required by this section, and affording an opportunity for competitive bidding either by public auction or through sealed bids, or a combination of both; provided, however, that such notice and opportunity for competitive bidding will not be required for sales in connection with:

Â Â Â Â Â  (a) Experimental or research projects in the field of forestland management or forest product utilization.

Â Â Â Â Â  (b) The removal, injury or destruction of forest products necessitated by any grant of easement or right of way, or necessitated by a permit or license to use a right of way, including trees which may endanger the use of such easement or way.

Â Â Â Â Â  (c) The removal of forest products with an appraised value of less than $100,000 that, as a result of an act of nature or other unforeseen circumstance:

Â Â Â Â Â  (A) Pose a threat to the health of the forests, waterways or forest road infrastructures; or

Â Â Â Â Â  (B) Will lose value as a result of potential theft.

Â Â Â Â Â  (d) The removal of forest products with an appraised value of less than $100,000 to facilitate the development, placement or maintenance of forest road infrastructures.

Â Â Â Â Â  (2) The State Forester shall give the notice required by subsection (1) of this section by mail to all persons requesting such notice and in such other media of communication as the State Forester may deem advisable. The State Forester shall maintain a mailing list with the names and addresses of persons who have requested to receive State Forestry Department notices of timber sales. The notice shall describe the forest products to be sold and the land on which such products are situated, state the minimum price at which the same may be sold, and contain a brief statement of the terms of the sale. As a provision of each sale, the State Forester shall reserve the right to accept or reject any or all bids.

Â Â Â Â Â  (3) Prior to or at the time the State Forester receives bids, each bidder shall furnish the State Forester with a certified check, cashierÂs check, money order, surety bond, cash deposit, assignment of surety, irrevocable letters of credit or other securities as determined acceptable by the State Forester in an amount designated by the State Forester but said amount shall not exceed 10 percent of the minimum price of the forest products to be sold, which check, order or deposit, in the case of the successful bidder, shall be retained by the State Forester as a credit toward payment of the purchase price of the forest products sold, and which, in the case of the unsuccessful bidders, shall be returned to them after determination of the successful bid. Any checks, bonds or orders furnished under this subsection shall be made payable to the State of
Oregon
.

Â Â Â Â Â  (4) The State Forester is authorized to require and accept a surety bond, cash deposit, assignment of surety, irrevocable letters of credit or other securities as determined acceptable by the State Forester. Claims against such bond shall be made to the State Forester for determination. If the claim is disputed, the forester may request settlement of the claim through compromise or mediation or require the claim to be litigated.

Â Â Â Â Â  (5) If the provisions of this section have been complied with, and no satisfactory bid has been received, or the bidder fails to complete the purchase, the State Forester may, at any time, during a period of six months after the advertised date of sale, sell the forest products in such manner as the forester deems appropriate, but the sale price shall not be less than the minimum terms offered in the notice of sale or the highest bid received, whichever is the larger amount. [1959 c.141 Â§4; 1963 c.475 Â§2; 1967 c.396 Â§4; 1975 c.185 Â§7; 1983 c.759 Â§10; 1987 c.324 Â§1; 1995 c.375 Â§3; 1997 c.285 Â§1]

Â Â Â Â Â  530.060 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.065 Modifying timber sale contracts. (1) During the period of a timber sale contract made under ORS 530.059, either party may propose to change or modify the terms of the contract if unforeseen circumstances develop. As used in this subsection, Âunforeseen circumstancesÂ means acts of nature or other unforeseen circumstances or conditions that:

Â Â Â Â Â  (a) Affect the nature or scope of the work to be performed or volume to be harvested under the terms of the sale contract made by the State Forester; or

Â Â Â Â Â  (b) Require additional work or harvest in an area adjacent to a timber sale made by the State Forester.

Â Â Â Â Â  (2) The State Forester is hereby authorized to change or modify the terms or conditions of the contract in the event of unforeseen circumstances requiring such change or modification under subsection (1) of this section only when:

Â Â Â Â Â  (a) Such change or modification is in the best interest of the State of
Oregon
; and

Â Â Â Â Â  (b) The purchaser of the timber sale agrees that the proposed change or modification will maintain an equitable contractual relationship between the parties. [1965 c.128 Â§2; 1983 c.759 Â§11; 1997 c.285 Â§2]

Â Â Â Â Â  530.070 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.075 Validation of state acquisition of county land; purposes for which land may be used; disposition of revenue. (1) Notwithstanding ORS chapter 275 or any other law, deeds of conveyance or other instruments transferring county forests, public parks or recreational areas, from a county to the State of Oregon, either acting by and through or for the use and benefit of the State Board of Forestry, are validated and shall be conclusive evidence of the transfer of such lands from the county to the state.

Â Â Â Â Â  (2) The State Board of Forestry shall use, manage and develop such lands for the purposes designated in ORS 275.320 if such lands are suitable for such purposes; otherwise, the lands shall be used for the purposes stated in ORS 530.010 and any revenue derived from the sale of forest products from such lands shall be disposed of in accordance with the provisions of ORS 530.110 (2). In other instances where the county received title to the land from a grantor with the provision that the land be used for particular purposes, this section shall not be construed to obviate such purposes. [1963 c.475 Â§3]

Â Â Â Â Â  530.080 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.090 [Repealed by 1957 c.229 Â§1]

Â Â Â Â Â  530.100 [Repealed by 1957 c.83 Â§26]

Â Â Â Â Â  530.110 Distribution of revenues from lands acquired under ORS 530.010 to 530.040. (1) All revenues derived from lands acquired without cost to the state, or acquired from counties pursuant to ORS 530.030, shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in subsection (3) of this section, and in accordance with the following distribution:

Â Â Â Â Â  (a) Fifteen percent shall be credited to the State Forests Protection Subaccount of the State Forestry Department Account until the amount in such subaccount shall reach $475,000. Thereafter, the revenues shall be disposed of as stated in paragraphs (b) and (c) of this subsection, unless needed to maintain the $475,000 level. All moneys in the State Forests Protection Subaccount are appropriated continuously to the State Forester who may use such money under the following priorities:

Â Â Â Â Â  (A) First, in addition to or in lieu of other moneys available, to pay the cost of protection, as determined under ORS 477.270, for lands acquired under ORS 530.010 to 530.040.

Â Â Â Â Â  (B) Second, to provide moneys needed for activities authorized by subsection (3) of this section.

Â Â Â Â Â  (C) From remaining moneys, to pay costs incurred in the suppression of fire originating on or spreading from an operation area, as defined in ORS 477.001, on state-owned forestland acquired under ORS 530.010 to 530.040. The State Forester shall make payments with approval of the State Board of Forestry for such fire suppression costs; except that no payments shall be made for such costs or portion thereof when other parties are responsible under law or contracts for the payment of such costs.

Â Â Â Â Â  (b) Seventy-five percent of all such revenues remaining after the percentage disposed of as stated in paragraph (a) of this subsection, shall be disposed of as provided in ORS 530.115.

Â Â Â Â Â  (c) Twenty-five percent of all such revenues remaining after the percentage disposed of as stated in paragraph (a) of this subsection, shall be used for the purposes set out in subsection (3) of this section.

Â Â Â Â Â  (2) All revenues from lands other than lands designated in subsection (1) of this section, acquired under ORS 530.010 to 530.040, shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the purposes stated in subsection (3) of this section, and in accordance with the following distribution:

Â Â Â Â Â  (a) Until each legal subdivision of the lands has been credited with an amount equal to the purchase price thereof, the revenues shall reimburse the State Forestry Department Account. If sufficient revenue to reimburse the State Forestry Department Account is not generated from the purchased parcels within five years from the date of acquisition, the State Forester, with the consent of the affected county, shall deduct all or portions of the unreimbursed purchase costs from the revenue distributed to that county in accordance with ORS 530.115 (1). Thereafter paragraphs (b), (c) and (d) of this subsection apply.

Â Â Â Â Â  (b) The percentage required under subsection (1)(a) of this section shall be credited to the State Forests Protection Subaccount, thereafter, the revenues shall be disposed of as stated in paragraphs (c) and (d) of this subsection.

Â Â Â Â Â  (c) Seventy-five percent of all such revenues remaining after paragraphs (a) and (b) of this subsection have been complied with, shall be disposed of as provided in ORS 530.115.

Â Â Â Â Â  (d) Twenty-five percent of all such revenues remaining after the percentage disposed of as stated in paragraphs (a) and (b) of this subsection, shall be used for the purposes set out in subsection (3) of this section.

Â Â Â Â Â  (3) Unless otherwise consented to in advance and in writing by the counties from which the state has acquired lands without cost to the state or pursuant to ORS 530.130, the moneys in the State Forestry Department Account derived from those percentages of revenues set out in subsections (1)(c) and (2)(d) of this section shall be used exclusively for the redemption of Oregon forest development revenue bonds and payment of interest thereon, for the acquisition, development and management of forestlands and for such other purposes as are necessary in carrying out ORS 530.010 to 530.110. [Amended by 1953 c.65 Â§5; 1957 c.83 Â§14; 1965 c.317 Â§6; 1965 c.423 Â§2; 1969 c.428 Â§1; 1991 c.459 Â§423; 1991 c.876 Â§1; 1997 c.249 Â§180; 2007 c.911 Â§8]

Â Â Â Â Â  530.115 Disposition of certain moneys described in ORS 530.110; disposition of forest product rehabilitation revenues. (1) Except as set forth in subsection (2) of this section, moneys described in ORS 530.110 (1)(b) and (2)(c) shall be credited to the county in which the lands are situated and shall be paid quarterly to the county by a warrant drawn as provided by law, pursuant to claim therefor, duly approved by the State Board of Forestry. Payment shall be made on or before the last day of each month following the end of the calendar quarters ending on March 31, June 30, September 30 and December 31. Money received under this subsection by the county shall be applied in the following order:

Â Â Â Â Â  (a) The county general fund shall be reimbursed for all costs and expenses incurred by the county in the maintenance and supervision of such lands and in any suits by it to quiet its title to lands conveyed to the state; provided that the proceeds so applied shall not be less than 10 percent of the total proceeds received.

Â Â Â Â Â  (b) Twenty-five percent of the remainder of the money shall be credited and paid into the county school fund created under ORS 328.005.

Â Â Â Â Â  (c) The remainder of the money shall be by the county prorated and apportioned to the various taxing districts in which the lands are situated in the proportion that the rate of tax levy in each district as shown by the tax levy filed with the assessor for the last year in process of collection, bears to the total rate of tax levy of all such taxing bodies for such year.

Â Â Â Â Â  (2) After payment of the principal and interest of each bond issue issued pursuant to ORS 530.210 to 530.280, 20 percent of the moneys derived from forest products created through expenditures of moneys available from such bond issue shall be credited to the General Fund until the state is reimbursed for its costs under the bond issue in that county. However, the governing body of the county in its discretion may authorize a higher percentage of that countyÂs allocation for any year to be so credited to the General Fund. [1969 c.428 Â§3; 1969 c.595 Â§16; 1973 c.436 Â§2; 1977 c.840 Â§17]

Â Â Â Â Â  530.120 Account of receipts from lands acquired; annual statement to county. The State Board of Forestry shall keep an accurate account, by legal subdivisions, of all receipts from lands acquired under the provisions of ORS 530.010 to 530.040 and shall credit to each legal subdivision the revenues derived therefrom. The board shall render annually to each county in which lands acquired under the provisions of ORS 530.010 to 530.040 are situated, a statement, by legal subdivisions, showing the revenues derived from each of such legal subdivisions.

Â Â Â Â Â  530.130 Bonds may be issued and sold in exchange for lands. (1) In compliance with the applicable provisions of ORS chapter 286A, the State Board of Forestry may request the State Treasurer to issue the revenue bonds described in ORS 530.140 in exchange for lands selected by it in accordance with ORS 530.010 and to sell such bonds in such manner as the State Treasurer deems advisable. Should the bonds be sold, the proceeds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be expended only by warrant of the Oregon Department of Administrative Services in the payment of vouchers bearing the approval of the board in the purchase of lands, as provided in ORS 530.010.

Â Â Â Â Â  (2) Lands proposed to be taken in exchange for bonds shall first be appraised by the board and the appraisal approved by the Department of State Lands. [Amended by 1957 c.83 Â§15; 1959 c.209 Â§1; 1975 c.614 Â§17; 1981 c.660 Â§43; 2007 c.783 Â§213]

Â Â Â Â Â  530.140 Forest development revenue bonds. (1) The State Board of Forestry may request the State Treasurer to sell revenue bonds of the State of Oregon, to be known as Oregon forest development revenue bonds, in an amount authorized under ORS 286A.035. The bonds shall not constitute a general obligation of the state, nor be a lien on any of the lands acquired by the state under ORS 530.010.

Â Â Â Â Â  (2) The bonds shall bear interest at a rate to be determined by the State Treasurer. [Amended by 1957 c.83 Â§16; 2007 c.783 Â§213a]

Â Â Â Â Â  530.150 Redemption of bonds. (1) When funds are available therefor, as provided in ORS 530.110, the State Board of Forestry shall cause to be published in a newspaper of general and wide circulation in the state a notice of call for redemption at par and accrued interest of sufficient revenue bonds to utilize such funds. The notice shall be published not less than twice, the second publication to be not less than 14 days after the first and not less than 30 days prior to the date of such call.

Â Â Â Â Â  (2) The bonds shall be called in numerical order, beginning with the lowest number, and shall cease to draw interest after the date fixed for redemption. Interest and principal of the bonds shall be payable solely from the moneys available for such purposes in the State Forestry Department Account.

Â Â Â Â Â  (3) Not less than 10 days before the date set by the board for redemption of any of the revenue bonds, or the refunding bonds issued under ORS 530.160, the board shall certify to the State Treasurer the amount necessary to pay such redemption. Upon receipt of the certificate, the treasurer shall prepare and verify a claim for the amount set out therein, attaching thereto the certificate, and present the same to the Oregon Department of Administrative Services which shall issue a warrant therefor payable out of the moneys available for such purposes in the State Forestry Department Account.

Â Â Â Â Â  (4) All bonds and interest coupons upon payment shall be deposited by the State Treasurer with the Oregon Department of Administrative Services, to be attached to the original claim of the State Treasurer for payment. [Amended by 1957 c.83 Â§17; 1975 c.614 Â§18]

Â Â Â Â Â  530.160 Refunding of bonds. If the revenue bonds have not been redeemed within 50 years of the date of issue as provided in ORS 530.140, the State Board of Forestry shall cause to be sold refunding bonds in an amount sufficient to provide funds for the redemption of such unredeemed bonds as have been outstanding for 50 years, the proceeds of the sale of which refunding bonds shall be used solely for the purpose of calling and paying such bonds and coupons so refunded. The refunding bonds shall be of like tenor as those refunded, and shall be payable only from the moneys available for such purposes in the State Forestry Department Account. The bonds shall show by indorsement thereon that their legality has been approved by the Attorney General of Oregon. [Amended by 1957 c.83 Â§18]

Â Â Â Â Â  530.170 Disposition of revenues from lands acquired under former statute. Revenues from lands acquired by the state pursuant to section 5, chapter 478, Oregon Laws 1939, shall be disposed of as provided by law at the time of such acquisition. However, the county court or board of county commissioners of any county from which such lands were acquired may, by resolution duly made and entered, and delivery of a certified copy thereof to the State Board of Forestry, elect to have such revenues disposed of as provided in ORS 530.110 (1). [Amended by 1957 c.83 Â§19; 2007 c.71 Â§173]

FOREST
REHABILITATION ACT

Â Â Â Â Â  530.210 Definitions for ORS 530.210 to 530.280. When used in ORS 530.210 to 530.280, unless the context clearly would be otherwise:

Â Â Â Â Â  (1) ÂBondsÂ are the general obligation bonds of the State of
Oregon
issued pursuant to Article XI-E, Oregon Constitution.

Â Â Â Â Â  (2) ÂForestlandÂ is any land suitable for the production of forest crops. [Amended by 1955 c.115 Â§1]

Â Â Â Â Â  530.220
Oregon
Forest
Rehabilitation Act. ORS 530.210 to 530.280 shall be known as the Oregon Forest Rehabilitation Act.

Â Â Â Â Â  530.230 Issuance of bonds; limitation on issues. In order to provide funds for the purposes specified in Article XI-E of the Oregon Constitution, the State Board of Forestry may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A, but the annual issue shall not exceed $750,000. [Amended by 1981 c.660 Â§44; 2007 c.783 Â§214]

Â Â Â Â Â  530.240 Use of revenue from bond sales. The moneys arising from the sale of each issue of bonds shall be paid into the State Treasury and credited to the State Forestry Department Account and shall be used exclusively for the rehabilitation, reforestation, management and development of state-owned forestlands and the acquisition of lands for said purposes. Moneys acquired under ORS 530.230 shall be in addition to and not in lieu of moneys regularly appropriated or otherwise made available to the State Board of Forestry for the administration, management and protection of state forestlands. [Amended by 1957 c.83 Â§20]

Â Â Â Â Â  530.250 State Forester to rehabilitate state forestlands; assistants, equipment and contracts; rules. (1) The State Forester, under the direction of the State Board of Forestry, shall rehabilitate, reforest and develop state-owned forestlands so as to secure the highest permanent usefulness to the whole people of the state. In the management and control of such land, the State Forester may employ assistants and such other help as in the judgment of the State Forester may be necessary and may purchase machinery, equipment and supplies required to accomplish the purposes hereof. The State Forester may enter into any and all contracts, in the name of the board, deemed necessary for the rehabilitation, reforestation and development of said lands.

Â Â Â Â Â  (2) The board shall carry out the provisions of ORS 530.210 to 530.280 and may promulgate such rules and regulations and do any other act or thing necessary to meet fully the requirements of such sections.

Â Â Â Â Â  530.255 Hardwood species for reforestation. (1) When making reforestation plans for state-owned or state-managed lands the State Forester, insofar as edaphic conditions permit, shall select suitable hardwood species as well as coniferous species.

Â Â Â Â Â  (2) Silvicultural practices shall have as their objective the maintenance or improvement of forest health and soil fertility and the production of a continuous supply of coniferous and hardwood timber consistent with sound management of fish, wildlife, recreational and watershed values. [1993 c.346 Â§2]

Â Â Â Â Â  530.260 [Amended by 1975 c.462 Â§15; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  530.270 [Repealed by 1981 c.660 Â§18]

Â Â Â Â Â  530.280 Sinking fund account; composition, disbursement and investment. (1) There hereby is created a sinking fund account to provide for the payment of the principal and interest of all bonds issued pursuant to the provisions of ORS 530.210 to 530.280. The fund shall consist of the following:

Â Â Â Â Â  (a) All moneys derived from taxes levied under ORS 291.445;

Â Â Â Â Â  (b) All moneys derived from the sale, exchange or use of land acquired pursuant to ORS 530.240; and

Â Â Â Â Â  (c) Except as provided in ORS 530.115, all moneys received from the disposal of forest products created through expenditures of moneys available under the Oregon Forest Rehabilitation Act for reforestation.

Â Â Â Â Â  (2) The moneys referred to in subsection (1) of this section shall be set aside for sinking fund purposes until the issues of bonds which provided funds for such reforestation have been retired. The State Forester shall designate and keep records of the area of land on which the funds from particular issues of bonds have been expended for such reforestation.

Â Â Â Â Â  (3) Disbursement from the sinking fund shall be made, for the purposes stated, upon the submission of duly verified claims, approved by the State Board of Forestry, to the Secretary of State, who shall audit the same in the manner that other claims against the state are audited. The Oregon Department of Administrative Services thereupon shall draw a warrant on the State Treasurer against the fund. The money in the sinking fund may be invested as provided in ORS 293.701 to 293.820. [Amended by 1955 c.115 Â§2; 1957 c.83 Â§21; 1967 c.335 Â§52; 1969 c.428 Â§4; 1991 c.220 Â§14; 1999 c.59 Â§168]

Â Â Â Â Â  530.290 [Repealed by 1991 c.220 Â§15]

Â Â Â Â Â  530.300 [Amended by 1955 c.115 Â§3; repealed by 1969 c.428 Â§5]

Â Â Â Â Â  530.410 [Amended by 1955 c.121 Â§1; repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.420 [Repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.430 [Amended by 1953 c.76 Â§2; 1955 c.121 Â§2; repealed by 1957 c.240 Â§10]

Â Â Â Â Â  530.440 [1955 c.121 Â§3; repealed by 1957 c.240 Â§10]

ELLIOTT
STATE
FOREST
;
COMMON
SCHOOL
FOREST
LANDS

Â Â Â Â Â  530.450 Withdrawal from sale of
Elliott
State
Forest
. Any lands in the national forests on February 25, 1913, selected by, and patented to, the State of
Oregon
, for the purpose of establishing a state forest, hereby are withdrawn from sale except as provided in ORS 530.510. The state forest shall be known as the
Elliott
State
Forest
. [1957 c.240 Â§1]

Â Â Â Â Â  530.460 Lands suited for growing forest products to be designated Common School Forest Lands and withdrawn from sale. (1) The Department of State Lands and the State Board of Forestry shall designate and set aside those lands owned by the State of
Oregon
, under the jurisdiction of the Department of State Lands, which are primarily suited for the growing of timber and other forest products.

Â Â Â Â Â  (2) The state-owned lands shall be designated and set aside pursuant to ORS 530.470 and 530.480, and when so designated and set aside, shall be known as the Common School Forest Lands and hereby are dedicated for the primary purposes stated in subsection (1) of this section and shall be withdrawn from sale except as provided in ORS 530.450 to 530.520. [1957 c.240 Â§2; 1967 c.396 Â§5]

Â Â Â Â Â  530.470 Determination of lands to be designated Common School Forest Lands. (1) Periodically as is necessary, the Department of State Lands and the State Board of Forestry shall proceed to designate and set aside Common School Forest Lands as rapidly as forestry data and information are obtained from field examinations of the lands eligible for dedication under ORS 530.450 to 530.520.

Â Â Â Â Â  (2) Any lands so designated and set aside may, at any time, be returned to their original status by similar actions of said agencies, if said lands are to be used for higher and better use for the general public, including the sale of said lands where lawful. [1957 c.240 Â§3; 1967 c.396 Â§6]

Â Â Â Â Â  530.480 Legal descriptions of lands; resolutions of
State
Land
Board and State Board of Forestry. As the Common School Forest Lands are determined as required by ORS 530.450 to 530.520, such lands shall be described by legal subdivision. The State Land Board and the State Board of Forestry, respectively in their regular meetings, shall by separate board resolutions designate and set aside such lands as a part of the Common School Forest Lands; lands in the
Elliott
State
Forest
, as determined by ORS 530.450, shall be similarly described and reserved. A copy of each board resolution certified by the Director of the Department of State Lands or the State Forester, respectively, together with the description of the lands involved, shall be filed with the Secretary of State, who shall keep such copies and descriptions in conjunction with the auditing records of the State Forestry Department Account. [1957 c.240 Â§4; 1969 c.594 Â§58]

Â Â Â Â Â  530.490 Management, control and protection of
Common
School
Forest
Lands
and
Elliott
State
Forest
; easements. (1) Notwithstanding the provisions of any other law, or authority granted thereunder, after the State Board of Forestry and State Land Board resolutions and legal descriptions are filed with the Secretary of State as required by ORS 530.480, the State Forester hereby shall be authorized, under the supervision of the State Board of Forestry and the regulations of that board, to manage, control and protect the Common School Forest Lands. Also, notwithstanding the provisions of any other law, or authority granted thereunder, the State Forester hereby is authorized, under the supervision of the State Board of Forestry and the regulations of that board, to manage, control and protect the Elliott State Forest Lands. In each instance the State Forester shall manage, control and protect such forests and forestlands so as to secure the greatest permanent value of the lands to the whole people of the State of
Oregon
, particularly for the dedicated purposes of the lands and the common schools to which the resources of the lands are devoted.

Â Â Â Â Â  (2) Easements on, over and across the Common School Forest Lands and the Elliott State Forest Lands may be granted as follows:

Â Â Â Â Â  (a) Permanent easements determined by the State Forester and State Board of Forestry as necessary to accomplish the dedicated purposes of such lands may be granted by the Department of State Lands.

Â Â Â Â Â  (b) Easements other than permanent may be granted by the State Forester under joint rules of the State Board of Forestry and Department of State Lands.

Â Â Â Â Â  (3) The authority granted the State Forester in this section shall not supersede the authority of the Department of State Lands to grant easements on or leases for the Common School Forest Lands and Elliott State Forest Lands for grazing purposes or for the exploration and development of minerals, oil or gas, and any consideration received by the Department of State Lands therefor shall be excepted from the provisions of ORS 530.520. However, the Department of State Lands shall cooperate with the forestry program of the State Forester in granting such easements and leases and make provisions therein for continuing the primary purposes for which such land has been dedicated. [1957 c.240 Â§5; 2007 c.71 Â§174]

Â Â Â Â Â  530.500 Authority of State Forester in management, protection, utilization and conservation of lands and waters; rules. In order to accomplish the purposes of ORS 530.490, the State Forester may:

Â Â Â Â Â  (1) Protect the lands from fire, disease and insect pests, cooperate with the counties and with persons owning lands within the state in the protection of the lands and enter into all agreements necessary or convenient for the protection of the lands.

Â Â Â Â Â  (2) Enter into and administer contracts for the sale of timber from lands owned or managed by the State Board of Forestry and the State Forestry Department.

Â Â Â Â Â  (3) Permit the use of the lands for other purposes, including but not limited to fish and wildlife environment, landscape effect, protection against flood and erosion, recreation and production and protection of water supplies when the use is not detrimental to the purpose for which the lands are dedicated.

Â Â Â Â Â  (4) Contract with other governmental bodies for the protection of water supplies to facilitate the multiple use of publicly owned water supplies for recreational purposes as well as a source of water for domestic and industrial use.

Â Â Â Â Â  (5) Grant permits and licenses on, over and across the lands.

Â Â Â Â Â  (6) Reforest the lands and cooperate with persons owning timberlands within the state in the reforestation, and make all agreements necessary or convenient for the reforestation.

Â Â Â Â Â  (7) Establish a forestry carbon offset program to market, register, transfer or sell forestry carbon offsets. In establishing the program, the forester may:

Â Â Â Â Â  (a) Execute any contracts or agreements necessary to create opportunities for the creation of forestry carbon offsets; and

Â Â Â Â Â  (b) Negotiate prices that are at, or greater than, fair market value for the transfer or sale of forestry carbon offsets.

Â Â Â Â Â  (8) Do all things and make all rules and regulations, not inconsistent with law, necessary or convenient for the management, protection, utilization and conservation of the lands.

Â Â Â Â Â  (9) Require such undertakings as in the opinion of the State Forester are necessary or convenient to secure performance of any agreement authorized in ORS 530.450 to 530.520. [1957 c.240 Â§6; 1959 c.141 Â§2; 1967 c.396 Â§7; 1969 c.194 Â§1; 2001 c.752 Â§9; 2005 c.103 Â§38]

Â Â Â Â Â  530.510 Exchanges of land. The State Forester may propose and initiate any exchange of land of the
Elliott
State
Forest
or Common School Forest Lands, or propose and initiate any exchange of timber on such lands, for land of approximately equal aggregate value, when any such exchange is in the furtherance of the purposes of ORS 530.450 to 530.520. However:

Â Â Â Â Â  (1) Any exchange of land of the
Elliott
State
Forest
must be for the consolidation of the forest;

Â Â Â Â Â  (2) The State Land Board and the State Board of Forestry shall, each separately, approve such exchanges by resolutions of the respective boards; and

Â Â Â Â Â  (3) The county court or board of county commissioners of the county, or counties, in which such land is situated, shall approve such exchange, and after such approval the exchanges shall be consummated by legal conveyance from the Department of State Lands.

Â Â Â Â Â  (4) Under the authority granted in this section, in addition to land to be exchanged, a monetary consideration may be provided or received where necessary to make the values comply with this section. No exchange shall be made until title to the lands to be received has been approved by the Attorney General. All lands received in exchange shall have the same status and be subject to the same provisions of law as the lands given in exchange therefor. [1957 c.240 Â§9; 1959 c.141 Â§5; 1967 c.396 Â§8; 1969 c.194 Â§2; 1969 c.594 Â§59]

Â Â Â Â Â  530.520 Use of receipts; manner of paying administrative expenses. (1) Excepting receipts from the easements and leases designated in ORS 530.490 (3), all receipts from the Elliott State Forest and the Common School Forest Lands shall be paid into the Common School Fund and are continuously appropriated to the Department of State Lands for the purposes for which other moneys in the Common School Fund may be used and to reimburse the Common School Forest Revolving Fund as provided in subsection (2) of this section.

Â Â Â Â Â  (2)(a) The
Common
School
Forest
Revolving Fund, in an amount not exceeding $300,000, is established as a fund, separate and distinct from the General Fund, in the State Treasury. Interest earned by the fund shall be credited to the fund. The revolving fund is continuously appropriated to the State Forester for the payment of administrative expenses incurred by the State Forester in the management, control and protection of the
Elliott
State
Forest
and the
Common
School
Forest
Lands
and in processing the sale of forest products and the disposal of privileges under ORS 530.500. The revolving fund shall be reimbursed at least once each month by submission to the Department of State Lands of a claim for payment approved by the State Forester and payment of the claim to the revolving fund out of the Common School Fund, that payment representing a portion of receipts paid into the Common School Fund under subsection (1) of this section.

Â Â Â Â Â  (b) As used in paragraph (a) of this subsection, Âadministrative expensesÂ means a classification of expenses incurred by the State Forester in performing functions referred to in paragraph (a) of this subsection as a whole, rather than expenses incurred in performing any specific function that is a part of the whole; and it means expenditures recognized as operating costs of a current or past period, including refund of overpayments in the sale of forest products, and capital expenditures for buildings, furniture, fixtures or equipment.

Â Â Â Â Â  (3) After the end of each six-month period the State Forester shall submit to the Department of State Lands a statement of capital asset account balances as of the end of that period for buildings, furniture, fixtures and equipment held by the State Forester in performing functions referred to in subsection (2)(a) of this section and in which the Common School Fund has a vested interest, showing the amount of that interest. [1957 c.240 Â§7; 1967 c.421 Â§203; 1975 c.614 Â§19; 1977 c.167 Â§1; 1989 c.966 Â§59]

COMMUNITY
FOREST
AUTHORITIES

Â Â Â Â Â  530.600 Definitions for ORS 530.600 to 530.628. As used in ORS 530.600 to 530.628, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAuthorityÂ means a community forest authority created under ORS 530.606.

Â Â Â Â Â  (2) ÂBoardÂ means the board of directors of a community forest authority.

Â Â Â Â Â  (3) ÂCommunity forestlandsÂ means private lands that are zoned and permanently managed for commercial forestland use and any interests in those private lands, including related roads or other improvements financed by a community forest authority.

Â Â Â Â Â  (4) ÂMunicipalityÂ means a city or county. [2005 c.500 Â§1]

Â Â Â Â Â  Note: 530.600 to 530.628 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 530 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  530.602 Findings. To provide the people of the State of Oregon with renewable commercial forest resources that promote community stability and sound conservation practices, the Legislative Assembly finds that it is necessary and desirable to authorize the creation of community forest authorities having the power to finance community forestlands and to authorize those authorities to issue revenue bonds and other obligations for that purpose. [2005 c.500 Â§2]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.604 Community forest authorities. The governing body of a municipality may create a community forest authority under ORS 530.606. An authority may issue obligations on behalf of the municipality creating the authority to finance community forestlands. An authority may not be created or maintained for a purpose other than to finance community forestlands as described in ORS 530.600 to 530.628. [2005 c.500 Â§3]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.606 Creation of authority; modification; dissolution. (1) Upon the written request of three individuals or upon its own motion, the governing body of a municipality may create a community forest authority for the purpose of financing community forestlands.

Â Â Â Â Â  (2) The governing body of a municipality may create a community forest authority by ordinance or resolution adopted following a public hearing held according to the laws of the municipality. The ordinance or resolution shall set forth:

Â Â Â Â Â  (a) The name of the authority.

Â Â Â Â Â  (b) The number of directors of the authority.

Â Â Â Â Â  (c) The term of office of the directors.

Â Â Â Â Â  (d) Other provisions that the governing body determines are necessary and appropriate and not inconsistent with the provisions of ORS 530.600 to 530.628.

Â Â Â Â Â  (3) Upon adoption of an ordinance or resolution creating a community forest authority, the authority is deemed created.

Â Â Â Â Â  (4) A community forest authority created under this section has the power and authority necessary to perform its duties under ORS 530.600 to 530.628.

Â Â Â Â Â  (5) The governing body that creates a community forest authority under this section may, at its sole discretion:

Â Â Â Â Â  (a) Alter or change the structure, organization, programs or activities of the authority, subject to any limitations imposed by law or contract; and

Â Â Â Â Â  (b) Dissolve the authority at any time if the authority has no outstanding revenue bonds or other obligations or if the authority makes arrangements regarding outstanding revenue bonds or other obligations that are satisfactory to creditors. [2005 c.500 Â§4]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.608 Board of directors of authority; officers; terms; rules. (1) The governing body of a municipality that creates a community forest authority under ORS 530.606 shall appoint a board of directors containing not fewer than five nor more than 11 directors to manage and control the authority. At least one-third of the directors must represent conservation interests. At least one-third of the directors must represent business interests and one director must serve as a member of the governing body that created the authority. The balance of the directors must be members of the public. A director who is a member of the governing body that created the authority shall serve as a director only as long as that director is a current member of the governing body.

Â Â Â Â Â  (2) The term of office of directors of an authority may not exceed four years and the directors serve at the pleasure of the governing body of the municipality.

Â Â Â Â Â  (3) The directors of an authority serve without compensation but may be reimbursed for expenses incurred in the performance of their duties.

Â Â Â Â Â  (4) The board of directors of an authority shall adopt rules for conducting meetings and carrying out the duties of the board. Decisions of the board must be recorded in a minute book that is a public record. A majority of the directors of the board constitutes a quorum for the transaction of business and a majority of directors present and voting is sufficient for the passage of a motion or a resolution.

Â Â Â Â Â  (5) The board may employ and compensate employees, bond counsel, financial advisors, feasibility consultants, accountants, attorneys or other advisors that the board deems necessary and appropriate. [2005 c.500 Â§5]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.610 Levy of taxes prohibited. A community forest authority created under ORS 530.606 does not have the power or authority to levy taxes. [2005 c.500 Â§6]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.612 Powers of authority. Except as otherwise provided in ORS 530.610, a community forest authority shall have the power necessary to accomplish the purpose of financing community forestlands under ORS 530.600 to 530.628, including the power to:

Â Â Â Â Â  (1) Sue and be sued in its own name.

Â Â Â Â Â  (2) Enter into agreements relating to the operation of community forestlands upon terms and conditions the board deems appropriate.

Â Â Â Â Â  (3) Borrow money by issuing notes, revenue bonds or other revenue obligations for the purpose of carrying out its powers.

Â Â Â Â Â  (4) Mortgage, assign and pledge its assets, or a portion of its assets, whether then owned or thereafter acquired, to pledge and assign the revenues and receipts from the assets, to acquire, hold and dispose of mortgages or other similar documents relating to community forestlands and to arrange and provide for guarantees and other security agreements.

Â Â Â Â Â  (5) Lend money to a nonprofit corporation for the acquisition, furnishing or extension of and improvements to community forestlands.

Â Â Â Â Â  (6) Enter into contracts, leases and other undertakings in its own name.

Â Â Â Â Â  (7) Adopt and amend ordinances and resolutions. [2005 c.500 Â§7]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.614 Authorization to issue bonds or other obligations; method of issuance. (1) To accomplish its purposes, a community forest authority created under ORS 530.606 may issue revenue bonds or other revenue obligations payable from the revenues derived from the repayment of loans to nonprofit corporations whose purpose is to own and operate community forestlands. The issuance of revenue bonds or other revenue obligations is governed by the provisions of this section and is not subject to the prior approval of the electors of the municipality that created the authority.

Â Â Â Â Â  (2) An authority may issue and sell revenue bonds or other revenue obligations payable as to principal and interest only out of the fund or funds established under this section or other assets of the authority that are pledged by the board of directors to secure the revenue bonds or other revenue obligations. The bond resolution:

Â Â Â Â Â  (a) Must specify the public purposes for which the proceeds of the revenue bonds or other revenue obligations will be expended and declare the estimated cost of carrying out those purposes.

Â Â Â Â Â  (b) Must contain covenants and provide for the issuance and sale of revenue bonds or other revenue obligations in a form, amount and manner that the directors determine. In declaring the estimated cost, the directors may include the moneys necessary for working capital, reserves, capitalized interest, the payment of financing and legal expenses, the repayment of advances and the start-up costs.

Â Â Â Â Â  (c) May provide that community forestlands subsequently acquired by a nonprofit corporation shall be deemed betterments or additions to, or extensions of, the community forestlands, whether or not physically connected.

Â Â Â Â Â  (d) Must provide for the establishment of one or more special funds under the control of the board or a trustee.

Â Â Â Â Â  (e) Must obligate the authority to deposit and expend the proceeds of the revenue obligations only into and from the fund or funds established under this section and to set aside and pay into the fund or funds a fixed proportion or fixed amount of the revenues derived from the community forestlands or other corporate activities as the board finds in the best interest of the authority and the payment of its obligations.

Â Â Â Â Â  (3) A revenue bond or other revenue obligation issued against a fund or funds established under this section is a valid claim of the holder only as against the fund or funds, the proportion or amount of the revenues pledged to the fund or funds and the other assets pledged, assigned or encumbered by the authority to secure the revenue bond or other revenue obligation. Each revenue bond or other revenue obligation must state on its face that:

Â Â Â Â Â  (a) The bond or obligation is payable from a special fund or funds and name the fund or funds and the resolution that established the fund or funds; or

Â Â Â Â Â  (b) That the bond or obligation is payable from other assets and identify those other assets and the resolution pledging, assigning or encumbering them.

Â Â Â Â Â  (4) A pledge, assignment or encumbrance of revenues or other moneys or obligations or other assets made by an authority shall be valid and binding from the time that the pledge or assignment is made against a party with a subsequent claim of any kind in tort, contract, or otherwise against the authority, irrespective of whether the party has actual notice of the pledge, assignment or encumbrance. The pledge, assignment or encumbrance must be noted in the boardÂs minute book or bond transcripts, which shall be constructive notice thereof to all parties, and neither the resolution nor other instrument by which a pledge, assignment or encumbrance is created need be otherwise recorded, nor shall the filing of a financing statement under the Uniform Commercial Code be required to perfect the pledge, assignment or encumbrance. Revenues or other moneys or assets pledged, assigned or encumbered and later received by an authority are subject to the lien of the pledge immediately without physical delivery or further act.

Â Â Â Â Â  (5) A revenue bond or other revenue obligation issued under the provisions of this section shall bear the date or dates, mature at the time or times, be in denominations and in a form, either coupon or registered or both, carry registration privileges, be made transferable, exchangeable and interchangeable, be payable in the medium, at the place or places, contain the covenants and be subject to the terms of redemption that the board may declare in the bond resolution.

Â Â Â Â Â  (6) The revenue bonds or other revenue obligations issued by an authority may be sold by the board upon the terms and conditions and at the rate or rates of interest and for the price or prices that the authority deems most advantageous to the authority, with or without public bidding. The authority may make contracts for future sale from time to time of revenue bonds or other revenue obligations by which the contract purchasers are committed to the prices, terms and conditions stated in the contract, and the board may pay the consideration that the board deems proper for the commitments.

Â Â Â Â Â  (7) The board by resolution may provide for the issuance of funding and refunding revenue bonds or other revenue obligations in order to take up and refund a series, or portion of a series, of outstanding revenue bonds or other revenue obligations at a time determined by the board. Refunding revenue bonds or other revenue obligations may be sold or exchanged at a price that the board determines is in the best interest of the authority.

Â Â Â Â Â  (8) A revenue bond or other revenue obligation issued pursuant to this section is a legal security that may be used by any insured institution or trust company, as those terms are defined in ORS 706.008, for deposit with the State Treasurer or a county treasurer or city treasurer, as security for deposits in lieu of a surety bond under a law relating to deposits of public moneys and constitutes legal investments for public bodies, trustees and other fiduciaries, banks, savings and loan associations, and insurance companies. All revenue bonds and obligations and all coupons appertaining thereto shall be negotiable instruments within the meaning of and for all purposes of the law of this state. [2005 c.500 Â§8]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.616 Authorization to borrow moneys or to issue, sell and assume bond anticipation notes. A community forest authority created under ORS 530.606 may borrow from banks, investment banks or other lenders sums of money on terms that the board deems necessary or advisable. An authority may also issue, sell and assume bond anticipation notes or the equivalent that bear a date, mature at a time, be in denominations and in a form, be payable in a medium, at a place, and be subject to the terms of redemption that the board deems necessary or advisable. [2005 c.500 Â§9]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.618 Effect of bonds or other obligations on municipality. Revenue bonds and other revenue obligations of a community forest authority created under ORS 530.606 are not a general obligation of the municipality nor a charge upon the tax revenues of the municipality. [2005 c.500 Â§10]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.620 Loan repayment. The board of directors of a community forest authority created under ORS 530.606 shall establish loan repayment terms and other charges at least adequate to pay the principal of and interest on the obligations of the authority as the same become due, including payments to a special fund or funds, together with the financing and other costs of the authority. [2005 c.500 Â§11]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.622 Authorities may act jointly; limits on acquisition of forestlands. (1) The powers and responsibilities provided in ORS 530.600 to 530.628 may be exercised and discharged by two or more community forest authorities acting jointly to effectuate the purposes of ORS 530.600 to 530.628. In addition, one or more community forest authorities may authorize by resolution, ordinance or agreement the issuance of revenue bonds or other revenue obligations on behalf of the authorities or to otherwise exercise the powers of an authority within the boundaries of the authorities.

Â Â Â Â Â  (2) A community forest authority may not finance the acquisition of community forestlands located outside the boundaries of the municipality that created the authority without the written consent of each municipality in which the community forest is located. [2005 c.500 Â§12]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.624 Assets and income of authority exempt from taxation; exceptions. (1) A community forest authority created under ORS 530.606 is deemed a municipal corporation performing a public function. An authority, all assets owned by the authority, the income earned by those assets and the interest earned by revenue bonds or other revenue obligations issued by an authority are exempt from taxation in the State of
Oregon
.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section:

Â Â Â Â Â  (a) A municipality shall determine the extent to which community forestlands acquired or financed by an authority and located within the boundaries of the municipality are subject to property taxation.

Â Â Â Â Â  (b) Real and personal property owned by the authority and leased to a third party is subject to property taxation if the property would be subject to taxation if owned by the lessee of the property.

Â Â Â Â Â  (c) A district, as defined in ORS 198.010 or 198.180, may elect to continue imposing taxes on property within the district that is acquired or financed by an authority and is otherwise exempt from property taxation under this section without regard to the determination of a municipality under paragraph (a) of this subsection.

Â Â Â Â Â  (3) Revenue bonds issued by an authority are deemed to be securities issued by a political subdivision of the State of
Oregon
. [2005 c.500 Â§13]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.626 Earnings in excess of amounts required for authority. The earnings of a community forest authority created under ORS 530.606 in excess of the amount required for the retirement of indebtedness or the accomplishment of the purposes of ORS 530.600 to 530.628 shall not inure to the benefit of a person or body other than the municipality creating the authority. An authority may transfer, from time to time, to the municipality creating the authority any excess moneys not needed to pay the authorityÂs expenses or to pay the authorityÂs bonds or other obligations, and the municipality may use such transferred funds for any lawful purpose of the municipality. Upon dissolution of an authority, any asset remaining after provision for payment of the obligations and expenses of the authority becomes an asset of the municipality. [2005 c.500 Â§14]

Â Â Â Â Â  Note: See note under 530.600.

Â Â Â Â Â  530.628 Application of laws to authority and to issuance of bonds. (1) ORS 530.600 to 530.628 contain complete authority for the organization of a community forest authority and for the issuance and sale of revenue bonds, including refunding revenue bonds, and other revenue obligations.

Â Â Â Â Â  (2) ORS chapters 198, 279A, 279B and 294 do not apply to the organization of an authority and the issuance and sale of revenue bonds pursuant to ORS 530.600 to 530.628.

Â Â Â Â Â  (3) Nothing in ORS 530.600 to 530.628 restricts or limits a power that an authority has under a law of this state or the charter of the municipality creating the authority except as explicitly provided in ORS 530.600 to 530.628. [2005 c.500 Â§15; 2007 c.71 Â§175]

Â Â Â Â Â  Note: See note under 530.600.

FOREST
MANAGEMENT VIOLATIONS

Â Â Â Â Â  530.900 Disposition of fines and court costs. All fines and court costs recovered from violations established under ORS 530.990 shall be paid to the clerk of the court involved. Such moneys shall be credited and distributed under ORS 137.290 and 137.295 as monetary obligations payable to the state. [1995 c.347 Â§4; 1999 c.1051 Â§107]

Â Â Â Â Â  530.990 Penalties for forest management violations. (1) Except for violations arising from activities under contract with the State Board of Forestry or the State Forestry Department, and subject to ORS 153.022, violation of any rule or order adopted pursuant to ORS 530.050 is a Class A violation.

Â Â Â Â Â  (2) Multiple violations of any rule or order adopted pursuant to ORS 530.050 shall be considered a single violation. However, each day a violation continues shall be considered a separate violation.

Â Â Â Â Â  (3) Violations and punishments set forth in this section are in addition to and not in lieu of the provisions of ORS 164.305 to 164.335. [1995 c.347 Â§Â§2,3; 1999 c.1051 Â§108]

_______________

CHAPTER 531

[Reserved for expansion]



Chapter 532

Chapter 532 Â Branding of
Forest
Products and Booming Equipment

2007 EDITION

BRANDING OF
FOREST
PRODUCTS

FORESTRY AND
FOREST
PRODUCTS

BRANDING

532.010Â Â Â Â  Definitions for ORS 532.010 to 532.140

532.020Â Â Â Â  Branding forest products and booming equipment required; rules

532.030Â Â Â Â  Branding optional east of crest of
Cascade Mountains

532.040Â Â Â Â  Ownership of forest products and booming equipment presumed from registered brands or catch brands thereupon

532.050Â Â Â Â  Application for registration of brand; registration; rejection

532.060Â Â Â Â  Application for registration of catch brand

532.070Â Â Â Â  Certified copy of brand registration as evidence of registration and ownership

532.080Â Â Â Â  Mark or brand assignable; procedure

532.090Â Â Â Â  Cancellation of registered brand or mark

532.100Â Â Â Â  Renewal and abandonment of marks or brands; reissue of abandoned or canceled brand

532.110Â Â Â Â  Fees

532.120Â Â Â Â  Disposition of fees

532.130Â Â Â Â  Prohibitions generally

532.140Â Â Â Â  Prohibited acts relating to branding or marking if intended to injure or defraud

PENALTIES

532.990Â Â Â Â  Penalties

BRANDING

Â Â Â Â Â  532.010 Definitions for ORS 532.010 to 532.140. For purposes of ORS 532.010 to 532.140, unless the context or subject matter otherwise requires:

Â Â Â Â Â  (1) ÂBooming equipmentÂ includes boom sticks.

Â Â Â Â Â  (2) ÂBrandÂ means an identifying mark upon forest products or booming equipment, as provided by rule and regulation of the State Forester; but any brands in use and registered with the Public Utility Commission on October 1, 1951, with the exception of those brands enclosed in the letter ÂC,Â the use of which is particularly reserved for catch brands, may be continued in use, subject to the other provisions of ORS 532.010 to 532.140.

Â Â Â Â Â  (3) ÂCatch brandÂ means a mark of brand used by a person as an identifying mark upon forest products and booming equipment previously owned by another.

Â Â Â Â Â  (4) ÂForest productsÂ means any form, including but not limited to logs, poles and piles, into which a fallen tree may be cut before it undergoes manufacturing, but not including peeler cores.

Â Â Â Â Â  (5) ÂHighwayÂ means every street, alley, road, highway and thoroughfare in this state, used by the public or dedicated or appropriated to public use.

Â Â Â Â Â  (6) ÂMotor vehicleÂ means any self-propelled or motor driven vehicle or any train or combination of vehicles used upon any highway in this state in transporting forest products.

Â Â Â Â Â  (7) ÂRailroadÂ means any self-propelled vehicle or any train or combination of vehicles operating wholly on fixed rails or tracks.

Â Â Â Â Â  (8) ÂWaters of this stateÂ includes all bodies of fresh and salt water within the jurisdiction of the state capable of being used for the transportation of forest products, and all rivers and lakes and their tributaries, harbors, bays, sloughs and marshes. [Amended by 1961 c.253 Â§1]

Â Â Â Â Â  532.020 Branding forest products and booming equipment required; rules. (1) Except as provided in ORS 532.030, every person who puts into any of the waters of this state, ships on any motor vehicle or railroad any forest products, or uses any booming equipment as a part of an operation in securing, rafting or floating forest products, shall have a mark or brand previously selected by the person and registered in the manner provided in ORS 532.010 to 532.140 plainly impressed or cut in a conspicuous place on the forest products and booming equipment in a manner as required by the rules and regulations of the State Forester.

Â Â Â Â Â  (2) The State Forester hereby is authorized to issue rules and regulations to accomplish the purposes of ORS 532.010 to 532.140. [Amended by 1961 c.253 Â§2]

Â Â Â Â Â  532.030 Branding optional east of crest of
Cascade Mountains
. In view of the different conditions obtaining in the logging industry of this state between the parts of the state lying respectively east and west of the crest of the Cascade Mountains, forest products may be put into the waters of this state or shipped on railroads or motor vehicles without having thereon a registered mark or brand as required in ORS 532.010 to 532.140, within that portion of the state lying east of the crest of the Cascade Mountains; and the penalties provided in ORS 532.990 for failure to mark or brand such forest products shall not apply. However, any person operating within the east side portion of the state may select a mark or brand and cause it to be registered in the office of the State Forester pursuant to the terms of ORS 532.010 to 532.140 and use it for the purpose of marking or branding forest products and booming equipment. In the event of the registration of such mark or brand and the use of it in marking or branding forest products or booming equipment, the provisions of ORS 532.010 to 532.140 shall apply to the forest products and booming equipment so marked or branded.

Â Â Â Â Â  532.040 Ownership of forest products and booming equipment presumed from registered brands or catch brands thereupon. All forest products and booming equipment having impressed thereupon a registered brand as provided in ORS 532.010 to 532.140 are presumed to belong to the person appearing on the records in the office of the State Forester as the owner of the brand. However, all forest products having impressed thereupon also a registered catch brand are presumed to belong to the owner of the registered catch brand, unless there are impressed thereupon more than one registered catch brand, in which event they shall be presumed to belong to the owner whose registered catch brand was placed thereupon latest in point of time.

Â Â Â Â Â  532.050 Application for registration of brand; registration; rejection. (1) Every person selecting a brand, before using it, shall make application for its registration in the office of the State Forester by depositing therein an impression stamped on a designated form, together with, in duplicate, a written statement duly signed and verified by the person or the agent of the person, containing a description of the brand and declaring that it is not, and at the time of its adoption by the person, was not in use to the knowledge of the person by any other person and that the person has selected it in good faith for branding forest products to be transported on motor vehicles or railroads, or floated or rafted in the waters of this state, or booming equipment to be used by the person as a part of the operations in securing, rafting or floating forest products.

Â Â Â Â Â  (2) The State Forester, upon the receipt of the application and the fee provided in ORS 532.110, if the State Forester finds that the brand is not identical with any other brand registered in the office of the State Forester or does not so closely resemble one registered therein as to be confused therewith, shall file in the office of the State Forester the impression or drawing and one copy of the written statement and shall register the brand in a book to be provided by the State Forester and kept for the purpose and known as the Forest Products Brand Register, entering therein the name of the owner, character of the brand, date of registration and such other details as the State Forester may see fit to enter therein. The State Forester shall return to the applicant the other copy of the written statement as evidence that the brand has been duly registered in accordance with the provisions of ORS 532.010 to 532.140 and that the applicant is the registered owner. The State Forester, in the event of refusal to register a brand on account of confliction with or resemblance to one already registered, shall immediately give notice of that fact to the applicant, who may select another brand and apply for its registration in the manner of an original application.

Â Â Â Â Â  532.060 Application for registration of catch brand. Every person desiring to use a catch brand as an identifying mark upon forest products or booming equipment purchased or lawfully acquired by the person from another shall, before using it, make application for its registration in the office of the State Forester in the manner prescribed for the registration of brands, and the provisions contained in ORS 532.010 to 532.140 in reference to registration, certifications, assignments and cancellation and the fees to be paid to the State Forester shall apply equally to catch brands. However, the certificate of the State Forester shall designate the mark or brand as a catch brand, and the mark selected by the applicant as a catch brand shall be enclosed in the letter ÂC,Â which letter ÂCÂ shall identify the mark as, and shall be used only in connection with, a catch brand.

Â Â Â Â Â  532.070 Certified copy of brand registration as evidence of registration and ownership. A copy of brand registration certified by the State Forester or the deputy of the State Forester as a true copy and in good standing shall be received in all the courts of this state as evidence of the due and proper registration of the mark or brand and of its ownership.

Â Â Â Â Â  532.080 Mark or brand assignable; procedure. Every mark or brand registered under ORS 532.010 to 532.140 shall be assignable in law. The State Forester, upon payment of the fee mentioned in ORS 532.110 and presentation to the State Forester, in duplicate, of an assignment, duly executed and acknowledged by the owner, transferring the mark or brand to a person named therein, shall file one copy of the assignment in the office of the State Forester and make an entry in the Forest Products Brand Register of the fact of the assignment, the date, the name of the assignee and such other details as the State Forester may see fit to enter therein. The State Forester shall return to the assignee the other copy of the assignment, with a certificate attached thereto, signed by the State Forester or the employee of the State Forester, to the effect that the mark or brand has been duly registered in accordance with the provisions of ORS 532.010 to 532.140 and assigned to the assignee and that the assignee is the registered owner. The assignee, upon the due registration of the assignment as herein provided, shall become the owner of the mark or brand with the full right of exclusive use to the same extent as though the assignee had been the original owner.

Â Â Â Â Â  532.090 Cancellation of registered brand or mark. The State Forester, upon the petition of the owner of a registered mark or brand, may cause the registration thereof to be canceled, and in the event of such cancellation, the mark or brand shall be open to registration by any person subsequently applying therefor.

Â Â Â Â Â  532.100 Renewal and abandonment of marks or brands; reissue of abandoned or canceled brand. (1) The State Forester shall, each five-year period after October 1, 1951, notify the owners of all log marks or brands then of record in
Oregon
to renew them. Upon receipt of the fee provided for in ORS 532.110, the State Forester shall give a renewal certificate, which shall give the holder and owner the exclusive right to continue the use of the brand or mark within
Oregon
. If any owner of a brand or mark which is on record fails or refuses to pay the renewing fee within three months after notification, such brand shall become forfeited and be no longer carried on the records.

Â Â Â Â Â  (2) On or after January 1, 1952, no person shall claim or own any log mark or brand which has not been renewed in accordance with the provisions of this section, and any failure to renew the log mark or brand as required by such provisions shall be deemed an abandonment of the same. Any other person shall be at liberty to adopt or use the abandoned mark or brand; but the other person shall not claim or use it until after it has been recorded in the other personÂs own name, in the manner provided in ORS 532.010 to 532.140. However, no abandoned or canceled brand may be reissued for a period of one year after such abandonment or cancellation, except to the previous owner or the assignee of the previous owner. In case of a dispute as to the right of any person to the use of such mark or brand, the State Forester shall determine which of the applicants is entitled to its use. [Amended by 1957 c.127 Â§1]

Â Â Â Â Â  532.110 Fees. The fees to be paid to the State Forester are as follows:

Â Â Â Â Â  (1) For filing an application to register a mark or brand and registering the same, including the certificate, $20.

Â Â Â Â Â  (2) For filing an application for an assignment of a registered mark or brand and registering such assignment, including the certificate, $20.

Â Â Â Â Â  (3) For every other certificate of registration, including a copy of the written statement or assignment, $20.

Â Â Â Â Â  (4) For each copy of any drawing, the reasonable expense of preparing it.

Â Â Â Â Â  (5) For renewing brands or marks, $20. [Amended by 1975 c.463 Â§1; 1989 c.767 Â§1]

Â Â Â Â Â  532.120 Disposition of fees. All fees collected by the State Forester under ORS 532.010 to 532.140 shall be paid into the State Treasury, credited to the State Forestry Department Account and available for expenses associated with ORS 532.010 to 532.140. [Amended by 1957 c.459 Â§5; 1961 c.253 Â§3; 1967 c.34 Â§6; 1989 c.767 Â§2]

Â Â Â Â Â  532.130 Prohibitions generally. (1) No person, unless permitted to do so under ORS 532.030, shall:

Â Â Â Â Â  (a) Put into any of the waters of this state or ship on any railroad or motor vehicle any forest products, or use any booming equipment as a part of the operation of the person in securing, rafting or floating forest products, without having plainly impressed or cut in a conspicuous place on each such stick or piece of forest products, and on any piece of booming equipment so used, a mark or brand previously registered as required by the terms of ORS 532.010 to 532.140.

Â Â Â Â Â  (b) Have or take in tow or into custody or possession or under control of the person, without the authorization of the owner of a registered mark or brand thereon, any forest products or booming equipment having thereupon a mark or brand registered as required by the terms of ORS 532.010 to 532.140 or, with or without such authorization, any forest products or booming equipment required to be branded under the terms of ORS 532.010 to 532.140 with a registered mark or brand and having no registered mark or brand impressed thereupon or cut therein.

Â Â Â Â Â  (c) Impress upon or cut in any forest products or booming equipment a mark or brand that is false, forged or counterfeit.

Â Â Â Â Â  (d) Impress or cut a catch brand that has not been registered under the terms of ORS 532.010 to 532.140 upon or into any forest products or booming equipment upon which there is or should be a registered mark or brand as required by the terms of ORS 532.010 to 532.140 or a catch brand, whether registered or not, upon any forest products or booming equipment that has not been purchased or lawfully acquired by the person from the owner.

Â Â Â Â Â  (2) Subsection (1)(b) of this section shall not apply to:

Â Â Â Â Â  (a) Railroads.

Â Â Â Â Â  (b) Log patrol or salvage companies organized as corporations for the purpose of catching or reclaiming and holding or disposing of forest products for the benefit of the owners and authorized to do business under the laws of this state.

Â Â Â Â Â  (3) In the case of a motor vehicle carrying more than three logs, branding of not less than three logs shall be considered compliance with the provisions of subsection (1)(a) of this section. [Amended by 1957 c.668 Â§21; 1973 c.800 Â§1; 1975 c.729 Â§1; 1993 c.47 Â§2; 1993 c.469 Â§8]

Â Â Â Â Â  532.140 Prohibited acts relating to branding or marking if intended to injure or defraud. No person, with an intent to injure or defraud the owner, shall:

Â Â Â Â Â  (1) Falsely make, forge or counterfeit a mark or brand registered as provided in ORS 532.010 to 532.140 and use it in marking or branding forest products or booming equipment.

Â Â Â Â Â  (2) Cut out, destroy, alter, deface or obliterate any registered mark or brand impressed upon or cut into any forest products or booming equipment.

Â Â Â Â Â  (3) Sell, encumber or otherwise dispose of or deal in, or appropriate to the own use of the person, any forest products or booming equipment having impressed thereupon a mark or brand registered as required by the terms of ORS 532.010 to 532.140.

Â Â Â Â Â  (4) Buy or otherwise acquire or deal in any forest products or booming equipment having impressed thereupon a registered mark or brand.

Â Â Â Â Â  532.510 [1957 c.668 Â§1; 1959 c.111 Â§1; 1983 c.89 Â§1; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.520 [1957 c.668 Â§2; 1983 c.89 Â§2; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.530 [1957 c.668 Â§3; 1961 c.174 Â§1; 1983 c.89 Â§3; 1991 c.331 Â§77; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.535 [1973 c.45 Â§2; 1983 c.89 Â§4; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.540 [1957 c.668 Â§4(1), (2); 1983 c.89 Â§5; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.550 [1957 c.668 Â§5(1), (2), (4); 1959 c.111 Â§2; repealed by 1983 c.89 Â§6 (532.551 enacted in lieu of 532.550)]

Â Â Â Â Â  532.551 [1983 c.89 Â§7 (enacted in lieu of 532.550); repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.560 [1957 c.668 Â§5(3); 1983 c.89 Â§8; 1983 c.740 Â§210; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.570 [1957 c.668 Â§6; 1983 c.89 Â§9; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.580 [1957 c.668 Â§15; 1983 c.89 Â§10; 1991 c.249 Â§41; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.590 [1957 c.668 Â§8; subsection (2) enacted as 1957 c.668 Â§4(3); 1983 c.89 Â§11; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.600 [1957 c.668 Â§23; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.610 [1957 c.668 Â§9; 1983 c.89 Â§12; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.620 [1957 c.668 Â§10; 1983 c.89 Â§13; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.630 [1957 c.668 Â§7; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.640 [1957 c.668 Â§12; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.650 [1957 c.668 Â§11; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.660 [1957 c.668 Â§17; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.670 [1957 c.668 Â§13; 1983 c.89 Â§14; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.680 [1957 c.668 Â§14; 1991 c.249 Â§42; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.690 [1957 c.668 Â§16; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.700 [1957 c.668 Â§18; 1983 c.89 Â§15; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.710 [1957 c.668 Â§19; 1967 c.34 Â§7; repealed by 1993 c.47 Â§1]

Â Â Â Â Â  532.720 [1959 c.111 Â§3; repealed by 1993 c.47 Â§1]

PENALTIES

Â Â Â Â Â  532.990 Penalties. (1) Violation of any of the provisions of ORS 532.130 is punishable, upon conviction, by a fine of not less than $500 nor more than $1,000 or by imprisonment in the county jail for not less than 60 days nor more than 180 days, or both.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 532.140 is a felony and is punishable, upon conviction, by a fine of not less than $1,000 nor more than $5,000 or by imprisonment in the custody of the Department of Corrections for a period not to exceed two years, or both. [Subsection (3) enacted as 1957 c.668 Â§22; 1983 c.89 Â§16; 1987 c.320 Â§238; 1993 c.47 Â§3]

_______________

CHAPTERS 533 TO 535

[Reserved for expansion]






Volume 13, Chapters 536 - 644

Chapter 536

TITLE 45

WATER RESOURCES: IRRIGATION, DRAINAGE,

FLOOD CONTROL, RECLAMATION

Chapter     536.     Water Resources Administration

537.     Appropriation of Water Generally

538.     Withdrawal of Certain Waters From Appropriation; Special Municipal and
County
Water Rights

539.     Determination of Water Rights Initiated Before February 24, 1909; Determination of Water Rights of Federally Recognized Indian Tribes

540.     Distribution of Water; Watermasters; Change in Use, Transfer or Forfeiture of Water Rights

541.     Watershed Enhancement and Protection; Water Development Projects; Miscellaneous Provisions on Water Rights; Stewardship Agreements

542.     Water Resource Surveys and Projects; Compacts

543.     Hydroelectric Projects

543A.  Reauthorizing and Decommissioning Hydroelectric Projects

545.     Irrigation Districts

547.     Drainage Districts

548.     Provisions Applicable Both to Drainage Districts and to Irrigation Districts

549.     Drainage and Flood Control Generally

551.     Diking Districts

552.     Water Improvement Districts

553.     Water Control Districts

554.     Corporations for Irrigation, Drainage, Water Supply or Flood Control

555.     Reclamation Projects

558.     Weather Modification

_______________

Chapter 536  Water Resources Administration

2007 EDITION

WATER RESOURCES ADMINISTRATION

WATER LAWS

GENERAL PROVISIONS

536.007     Definitions

536.009     Water Resources Department Water Right Operating Fund; uses; sources

536.015     Water Resources Department Hydroelectric Fund; uses; sources

536.017     Records of expenditures from Water Resources Department Hydroelectric Fund

536.021     Water Measurement Cost Share Program Revolving Fund; uses; sources; prioritization

WATER RESOURCES COMMISSION

536.022     Water Resources Commission; members; terms; confirmation; compensation and expenses

536.025     Duty of commission; delegation to Water Resources Director; exception

536.026     Powers of Water Resources Commission

536.027     Rules and standards

536.028     Rules pertaining to human or livestock consumption uses within or above scenic waterway

536.031     Applicability of rules to completed application for permit

WATER RESOURCES DIRECTOR

536.032     Water Resources Director; term; qualifications

536.037     Functions of director

536.039     Water Resources Department

536.040     Public records; copies as evidence

536.050     Fees; rules; refunds; waiver and reduction of certain fees

536.055     Agreements to expedite processing and review of applications, permits and other administrative matters; fees

536.075     Judicial review of final order of commission or department; stay of order; scope of review

536.080     Effect of records of former State Water Board and State Water Superintendent

536.090     Ground water advisory committee; duties; qualification; term; expenses

WATER RESOURCES ADMINISTRATION

536.220     Policy on water resources generally

536.235     Policy on minimum streamflows

536.238     Policy on water storage facilities

536.241     Policy on water supply

536.295     Conditions for consideration of application for use not classified in basin program; rules

536.300     Formulation of state water resources program; public hearing in affected river basin

536.310     Purposes and policies to be considered in formulating state water resources program

536.315     Designation of exact land areas included within auxiliary lands

536.320     Limitation of powers of commission

536.330     Water Resources Act as supplemental to and including existing statutes

536.340     Classification of water as to highest and best use and quantity of use; enforcement of laws concerning loss of water rights; prescribing preferences for future uses

536.350     Delivery of water resources statement to certain public bodies; effect

536.360     State agencies and public corporations to conform to statement of state water resources policy

536.370     Exercise of power in conflict with state water resources policy not effective until approved by commission

536.380     Notification to commission of proposed exercise of power involving water resources required; review and determination by commission

536.390     Approval without filing notification

536.400     Application to court to compel compliance with state water resources policy

536.410     Withdrawal of unappropriated waters from appropriation by commission order

536.420     Representation of state in carrying out compacts and agreements with other governmental agencies regarding water resources

536.430     Commission to devise plans and programs for development of water resources

536.440     Investigations and studies

536.450     Assistance by commission to other persons and agencies

536.460     Preparation and submission of information or recommendations to other persons or agencies

536.470     Coordination of local, state, interstate and federal programs

536.480     Making available information concerning water resources

536.490     Attendance at conferences and meetings

536.500     Acceptance and expenditure of moneys from public and private sources

536.520     State agencies and public corporations furnishing information and services to commission

536.540     Approval of voucher claims

MISCELLANEOUS PROVISIONS

536.570     Moneys and securities of irrigation districts in possession of Water Resources Commission; deposit with State Treasurer

536.580     Rights acquired prior to August 3, 1955, not affected

536.590     Rights acquired prior to January 1, 1956, not affected

536.595     Department discussions with Corps of Engineers over operation of
Detroit
Lake

EMERGENCY WATER SHORTAGE POWERS

536.700     Drainage basin defined

536.710     Policy

536.720     Declaration of state authority; Governors power to order water conservation or curtailment plan

536.730     Effect of emergency powers on vested water rights

536.740     Governors authority to declare drought

536.750     Powers of commission after declaration of drought; rules

536.760     Cessation of actions taken under ORS 536.750

536.770     Purchase of option or agreement for use of water permit or right during declared drought; application; fee

536.780     Water conservation or curtailment plan; contents; review; effect of failure to file or implement

PENALTIES

536.900     Civil penalties; imposition

536.905     Notice; application for hearing

536.910     Amount of penalty; rules

536.915     Remission or reduction of penalty

536.920     Factors to be considered in imposition of penalty

536.930     Consequence of failure to follow order

536.935     Disposition of penalties; appropriation

536.005 [1975 c.581 §13; repealed by 1985 c.673 §185]

GENERAL PROVISIONS

536.007 Definitions. As used in ORS 196.600 to 196.905, 541.010 to 541.320 and 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543:

(1) Commission means the Water Resources Commission.

(2) Department means the Water Resources Department.

(3) Director means the Water Resources Director.

(4) Existing right or vested right or words of similar import include an inchoate right to the use of water to the fullest extent that the right is recognized, defined or declared by the commission, the director or any court within this state.

(5) Order has the meaning given in ORS 183.310.

(6) Person includes individuals, corporations, associations, firms, partnerships, joint stock companies, public and municipal corporations, political subdivisions, the state and any agencies thereof, and the federal government and any agencies thereof.

(7) Public corporation includes any city, county or district organized for public purposes.

(8) Rule has the meaning given in ORS 183.310.

(9) State agency includes any office, board, commission or department of a state government.

(10) State water resources policy means the water resources policy provided for in ORS 536.295 to 536.350 and 537.505 to 537.534.

(11) Undetermined vested right means a water right claimed under ORS 539.010 as having vested or as having been initiated before February 24, 1909, that has not been determined in an adjudication proceeding under ORS chapter 539 nor is evidenced by a permit or certificate issued under the Water Rights Act.

(12) Waters of this state means any surface or ground waters located within or without this state and over which this state has sole or concurrent jurisdiction.

(13) Water resources of this state means waters of this state and the following auxiliary lands whose usage directly affects the development and control of the waters of this state:

(a) Potential reservoir sites.

(b) Floodplain areas forming the predictable channels of floodwater drainage of rivers and streams. [1985 c.673 §2; 1989 c.691 §5]

536.008 [1975 c.581 §14; 1985 c.421 §4; repealed by 1985 c.673 §185]

536.009 Water Resources Department Water Right Operating Fund; uses; sources. (1) There is established in the State Treasury the Water Resources Department Water Right Operating Fund, separate and distinct from the General Fund, to provide for the payment of the program and administrative expenses of the Water Resources Commission and the Water Resources Department in carrying out the provisions of ORS chapters 536, 537, 540 and 541. Interest earned by the fund shall be credited to the fund.

(2) The fund shall consist of:

(a) All moneys received under ORS 536.050 and 537.747.

(b) All moneys received on behalf of the fund by gift, grant or appropriation from whatever source.

(3) All moneys in the fund are continuously appropriated to the Water Resources Department for payment of expenses as described in this section. [1989 c.758 §3; 1993 c.765 §106; 1999 c.1026 §19; 2003 c.594 §5]

Note: 536.009 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

536.010 [Amended by 1955 c.707 §66; 1973 c.792 §23; repealed by 1975 c.581 §29]

536.014 [1975 c.581 §15; 1981 c.545 §12; 1983 c.643 §1; repealed by 1985 c.673 §185]

536.015 Water Resources Department Hydroelectric Fund; uses; sources. (1) The Water Resources Department Hydroelectric Fund is established separate and distinct from the General Fund of the State Treasury. Except as provided in subsections (4) to (6) of this section, of the moneys in the Water Resources Department Hydroelectric Fund:

(a) A portion equal to 67 percent of the total moneys received each year shall be transferred to the fund created under ORS 496.835;

(b) A portion equal to 10.3 percent of the total moneys received each year shall be transferred to an account of the Department of Environmental Quality to be used to review applications for certification of hydroelectric projects under ORS 468B.040 and 468B.045; and

(c) All of the remaining moneys received each year are continuously appropriated to the Water Resources Commission and the Water Resources Department to provide for the payment of the administrative expenses of the commission and the department in carrying out their responsibilities related to the issuance of permits, licenses or water right certificates for hydroelectric projects.

(2) The following shall be deposited into the State Treasury and credited to the Water Resources Department Hydroelectric Fund:

(a) Fees received by the Water Resources Department for hydroelectric projects under ORS 536.050, 543.078 to 543.092, 543.210, 543.280, 543.300, 543.710, 543A.405 and 543A.415; and

(b) All moneys received on behalf of this account by gift, grant or appropriation from whatever source.

(3) All interest, if any, from moneys credited to the Water Resources Department Hydroelectric Fund shall be credited to the fund and shall inure to the benefit of the Water Resources Department Hydroelectric Fund.

(4) Application fees received under ORS 543A.405 shall be disbursed to the various agencies in the amounts specified in the cost reimbursement agreement executed with each reauthorization applicant.

(5) Four cents of each 28 cents paid as a reauthorization fee under ORS 543A.415 shall be paid to the Department of Environmental Quality.

(6) Annual fees paid under ORS 543.078 shall be disbursed to state agencies pursuant to a memorandum of agreement developed by the Department of Environmental Quality, the State Department of Fish and Wildlife and the Water Resources Department. [1991 c.869 §2; 1997 c.449 §36; 1999 c.873 §13]

536.017 Records of expenditures from Water Resources Department Hydroelectric Fund. The Water Resources Commission and the State Department of Fish and Wildlife shall maintain records of expenditures from the Water Resources Department Hydroelectric Fund established under ORS 536.015. The records shall account for costs imposed against specific operating hydroelectric projects and against projects in the process of obtaining a state or federal hydroelectric permit, certificate or license. [1991 c.869 §13]

Note: 536.017 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

536.018 [1975 c.581 §16; repealed by 1985 c.673 §185]

536.020 [Repealed by 1955 c.707 §75]

536.021 Water Measurement Cost Share Program Revolving Fund; uses; sources; prioritization. (1) The Water Measurement Cost Share Program Revolving Fund is established separate and distinct from the General Fund. All moneys in the Water Measurement Cost Share Program Revolving Fund are continuously appropriated to the Water Resources Department for the purposes described in this section.

(2) The fund established in this section consists of moneys appropriated by the Legislative Assembly and moneys gifted, bequested, donated or granted from any person for the purpose of installing, substantially repairing or replacing streamflow gauges, measuring devices or headgates with measuring devices.

(3) The department may use the moneys in the fund to contribute up to 75 percent of the moneys needed to install, substantially repair or replace a streamflow gauge, measuring device or headgate with a measuring device on authorized diversions on the waters of this state where the gauge, measuring device or headgate will be used to protect in-stream flow or to monitor water rights and streamflow.

(4) The department may receive funds from, and may enter into agreements or contracts with, any person for the purpose of implementing the Water Measurement Cost Share Program Revolving Fund.

(5) The department shall prioritize the expenditure of moneys from the fund for streamflow gauges, measuring devices and headgates with measuring devices in the following descending order:

(a) Installation.

(b) Replacement.

(c) Substantial repair. [2001 c.808 §2]

WATER RESOURCES COMMISSION

536.022 Water Resources Commission; members; terms; confirmation; compensation and expenses. (1) There is created a Water Resources Commission consisting of seven members, appointed by the Governor, one of whom the Governor shall designate as chairperson. The members appointed to the commission shall be subject to confirmation by the Senate as provided in ORS 171.562 and 171.565. One member of the commission shall be appointed from each of the five regional river basin management areas set forth in subsection (3) of this section, one member shall be appointed from east of the summit of the Cascade Mountains, as defined in ORS 477.001, and one member shall be appointed from west of that summit.

(2) The term of office of a member shall be four years. Before the expiration of the term of a member, the Governor shall appoint a successor to assume the retiring members duties on July 1 next following. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms. In case of a vacancy for any cause, the Governor shall make an appointment to become immediately effective for the unexpired term. The members of the commission shall serve at the pleasure of the Governor.

(3) For purposes of appointing members under subsection (1) of this section, the drainage basins of the state shall be divided into the following regional river basin management areas:

(a) Upper Northwest Region, consisting of the Lower and Middle Willamette, North Coast and Sandy drainage basins and that portion of the Columbia River drainage basin below Bonneville Dam.

(b) Southwest Region, consisting of the Rogue, Klamath, Goose and Summer Lakes drainage basins and that portion of the South Coast drainage basins south of the mouth of the Rogue River.

(c) West Central Region, consisting of the Umpqua, Mid Coast, Upper Willamette and that portion of the South Coast drainage basins north of the mouth of the Rogue River.

(d) North Central Region, consisting of the Umatilla, John Day, Hood and Deschutes drainage basins and that portion of the Columbia River drainage basin above Bonneville Dam.

(e) Eastern Region, consisting of the Owyhee, Malheur, Grande Ronde, Malheur Lake, Middle Snake and Powder drainage basins.

(4) A member of the commission is entitled to compensation and expenses as provided in ORS 292.495. [1985 c.673 §3; 1995 c.548 §1]

536.025 Duty of commission; delegation to Water Resources Director; exception. (1) It is the function of the Water Resources Commission to establish the policies for the operation of the Water Resources Department in a manner consistent with the policies and purposes of ORS 196.600 to 196.905, 537.525, 541.010 to 541.320, 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543. In addition, the commission shall perform any other duty vested in it by law.

(2) Except for the commissions power to adopt rules, the commission may delegate to the Water Resources Director the exercise or discharge in the commissions name of any power, duty or function of whatever character, vested in or imposed by law upon the commission. The official act of the director acting in the commissions name and by the commissions authority shall be considered to be an official act of the commission.

(3) The commission may delegate to the director the authority to conduct a public hearing relating to the adoption or amendment of a basin program as provided in ORS 536.300. However, the commission may not delegate to the director the authority to adopt or amend a basin program. [1985 c.673 §4]

536.026 Powers of Water Resources Commission. (1) The Water Resources Commission, its members or a person designated by and acting for the commission may:

(a) Conduct public hearings.

(b) Issue subpoenas for the attendance of witnesses and the production of books, records and documents relating to matters before the commission.

(c) Administer oaths.

(d) Take or cause to be taken depositions and receive such pertinent and relevant proof as may be considered necessary or proper to carry out duties of the commission and Water Resources Department under ORS 196.600 to 196.905, 541.010 to 541.320, 541.430 to 541.545, 541.700 to 541.990 and ORS chapters 536 to 540, 542 and 543.

(2) Subpoenas authorized by this section may be served by any person authorized by the person issuing the subpoena. Witnesses who are subpoenaed shall receive the fees and mileage provided in ORS 44.415 (2). [Formerly 536.029]

536.027 Rules and standards. (1) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission shall adopt rules and standards to perform the functions vested by law in the commission.

(2) Except as provided in ORS 183.335 (5), the commission shall cause a public hearing to be held on any proposed rule or standard before its adoption. The hearing may be before the commission, any designated member of the commission or any person designated by and acting for the commission. [1985 c.673 §5]

536.028 Rules pertaining to human or livestock consumption uses within or above scenic waterway. In accordance with applicable provisions of ORS chapter 183, the Water Resources Commission may adopt rules necessary to administer the provisions of ORS 390.835 pertaining to the issuance of a water right within or above a scenic waterway. [1993 c.99 §3; 1995 c.719 §2]

536.029 [1985 c.673 §11; 1989 c.980 §14c; renumbered 536.026 in 1999]

536.030 [Repealed by 1975 c.581 §29]

536.031 Applicability of rules to completed application for permit. (1) Except as provided in subsection (2) of this section, the Water Resources Department may apply only those rules of the department that are in effect as of the date that a completed application is made for a permit in deciding whether to approve, deny or impose conditions on the permit.

(2) This section does not affect the application of any rule of the department that:

(a) Is required by federal law;

(b) Is required by any agreement between the state and a federal agency;

(c) The applicant voluntarily agrees to make applicable to the application; or

(d) Is necessary to protect public health and safety. [1999 c.301 §2]

WATER RESOURCES DIRECTOR

536.032 Water Resources Director; term; qualifications. Subject to confirmation by the Senate in the manner provided in section 4, Article III, Oregon Constitution, the Governor shall appoint a Water Resources Director. The director shall be an individual qualified by training and experience and shall serve for a term of four years at the pleasure of the Governor. The director or a principal assistant must be a licensed engineer experienced in water-related engineering. [1975 c.581 §18; 1985 c.673 §7]

536.035 [1955 c.513 §1; repealed by 1975 c.581 §29]

536.037 Functions of director. (1) Subject to policy direction by the Water Resources Commission, the Water Resources Director shall:

(a) Be administrative head of the Water Resources Department;

(b) Have power, within applicable budgetary limitations, and in accordance with ORS chapter 240, to hire, assign, reassign and coordinate personnel of the department;

(c) Administer and enforce the laws of the state concerning the water resources of this state;

(d) Be authorized to participate in any proceeding before any public officer, commission or body of the
United States
or any state for the purpose of representing the citizens of
Oregon
concerning the water resources of this state;

(e) Have power to enter upon any private property in the performance of the duties of the director, doing no unnecessary injury to the private property; and

(f) Coordinate any activities of the department related to a watershed enhancement project approved by the Oregon Watershed Enhancement Board under ORS 541.375 with activities of other cooperating state and federal agencies participating in the project.

(2) In addition to duties otherwise required by law, the director shall prescribe internal policies and procedures for the government of the department, the conduct of its employees, the assignment and performance of its business and the custody, use and preservation of its records, papers and property in a manner consistent with applicable law.

(3) The director may delegate to any employee of the department the exercise or discharge in the directors name of any power, duty or function of whatever character, vested in or imposed by law upon the director. The official act of a person so acting in the directors name and by the directors authority shall be considered to be an official act of the director. [1985 c.673 §8; 1987 c.734 §14]

536.039 Water Resources Department. There is hereby established in the executive-administrative branch of the government of the state under the Water Resources Commission a department to be known as the Water Resources Department. The department shall consist of the director of the department and all personnel employed in the department including but not limited to all watermasters appointed under ORS 540.020. [1985 c.673 §§6,203]

536.040 Public records; copies as evidence. (1) The records of the Water Resources Department are public records and shall remain on file in the department and be open to the inspection of the public at all times during business hours. The records shall show in full all maps, profiles, and engineering data relating to the use of water, and certified copies thereof shall be admissible as evidence in all cases where the original would be admissible as evidence.

(2) Whenever a record is required to be filed or maintained in the Water Resources Department, the record may be handwritten, typewritten, printed or a photostated or photographic copy and any means of recording the information is acceptable, including but not limited to papers, maps, magnetic or paper tapes, photographic films and prints, magnetic or punched cards, discs, drums or other preservation of the document or the information contained in the document.

(3) Notwithstanding any provision of subsection (2) of this section, the Water Resources Department shall maintain a paper copy of each final water use permit, certificate, order of the Water Resources Commission or Water Resources Director, decree or certificate of registration. The copies shall be retained in a secure location in the department. [Amended by 1975 c.581 §20; 1991 c.102 §1]

536.050 Fees; rules; refunds; waiver and reduction of certain fees. (1) The Water Resources Department may collect the following fees in advance:

(a) For examining an application for a permit:

(A) To appropriate water, except as provided under ORS 543.280 for an application for a hydroelectric project:

(i) A base fee of $500 for an appropriation of water through a single use, point of diversion or point of appropriation;

(ii) $200 for the first second-foot or fraction thereof appropriated under the permit;

(iii) $100 for each additional second-foot or fraction thereof appropriated under the permit;

(iv) $200 for each additional use, point of diversion or point of appropriation included in the application; and

(v) If appropriating stored water, $20 for the first acre-foot or fraction thereof up to 20 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

(B) To store water under ORS 537.400 or 537.534 (4):

(i) A base fee of $500; and

(ii) $20 for the first acre-foot or fraction thereof up to 20 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

(C) To exclusively appropriate stored water:

(i) A base fee of $250; and

(ii) $15 for the first acre-foot or fraction thereof up to 10 acre-feet, plus $1 for each additional acre-foot or fraction thereof.

(b) For recording a permit to appropriate or store water, $300.

(c) For filing and recording the assignment or partial assignment of a water right application, permit or license under ORS 537.220 or 537.635, $50.

(d) For copying records in the department, $2 for the first page and 50 cents for each additional page.

(e) For certifying copies, documents, records or maps, $10 for each certificate.

(f) For a blueprint copy of any map or drawing, the actual cost of the work.

(g) For a computer-generated map, the actual cost of the work.

(h) For examining an application for approval of a change to an existing water right or permit:

(A) A base fee of $400 for a change to a single water right or permit;

(B) $400 for each additional type of change requested;

(C) For a request for a change in place of use or type of use or for a water exchange under ORS 540.533, $200 for each second-foot or fraction thereof requested beyond the first second-foot; and

(D) $200 for each additional water right or permit included in the application.

(i) For examining an application for a temporary change in place of use under ORS 540.523, for a temporary transfer under ORS 540.585 or for a temporary change in place of use, a change in the point of diversion to allow for the appropriation of ground water or a change of a primary right to a supplemental right under ORS 540.570, a base fee of $200 for the first water right or permit, plus $50 for each additional water right or permit included in the application and:

(A) For nonirrigation uses, $80 for each second-foot or fraction thereof requested beyond the first second-foot; or

(B) For irrigation uses, $1 per acre of land irrigated or, if the application and required map are submitted to the department in a department-approved digital format, 25 cents per acre of land irrigated.

(j) For submitting a protest to the department, $350.

(k) For filing an application for extension of time within which irrigation or other works shall be completed or a water right perfected, $350.

(L) For a limited license under ORS 537.143 or 537.534 (2), the fee established by rule by the Water Resources Commission.

(m) For filing, examining and certifying a petition under ORS 541.329, $250 plus 10 cents per acre of water involved in the application. For purposes of computing this fee, when any acreage within a quarter quarter of a section is involved, the 10 cents per acre shall apply to all acres in that quarter quarter of a section. Notwithstanding the fee amount established in this paragraph, a district notifying the department under ORS 541.327 (4) shall pay the actual cost of filing, examining and certifying the petition.

(n) For requesting standing under ORS 537.153, 537.621 or 543A.120, $100.

(o) For participating in a contested case proceeding under ORS 537.170, 537.622 or 543A.130, $250.

(p) Except for an applicant, for obtaining a copy of both a proposed final order and a final order for a water right application under ORS 537.140 to 537.252, 537.505 to 537.795 or 543A.005 to 543A.300 or an extension issued under ORS 537.230, 537.248 or 537.630, $10.

(q) For examining an application to store water under ORS 537.409:

(A) A base fee of $80; and

(B) $20 for each acre-foot or fraction thereof.

(r) For submitting a notice of intent under ORS 543A.030 or 543A.075, the amount established by the Water Resources Director under ORS 543A.410.

(s) For examining an application for a substitution made under ORS 540.524, $280.

(t) For examining an application for an allocation of conserved water under ORS 537.455 to 537.500, $700.

(u) For submitting a water management and conservation plan pursuant to rules of the commission:

(A) $250, if the plan is submitted by an agricultural water supplier;

(B) $500, if the plan is submitted by a municipal water supplier serving a population of 1,000 or fewer persons; or

(C) $1,000, if the plan is submitted by a municipal water supplier serving a population of more than 1,000 persons.

(v) For examining a new application for an in-stream water right lease under ORS 537.348:

(A) $200 for an application for a lease with four or more landowners or four or more water rights; or

(B) $100 for all other applications.

(w) For examining an application for an in-stream water right lease renewal, $50.

(2) Notwithstanding the fees established under subsection (1) of this section, the commission may establish lower examination and permit fees by rule for:

(a) The right to appropriate water for a storage project of five acre-feet or less; or

(b) The right to appropriate water for the purpose of allowing the applicant to water livestock outside of a riparian area, as that term is defined in ORS 541.351.

(3)(a) The director may refund all or part of a fee paid to the department under this section if the director determines that a refund of the fee is appropriate in the interests of fairness to the public or necessary to correct an error of the department.

(b) The director may refund all or part of the protest fee described in subsection (1)(j) of this section to the legal owner or occupant who filed a protest under ORS 540.641 if an order of the Water Resources Commission establishes that all or part of a water right has not been canceled or modified under ORS 540.610 to 540.650.

(4) The director may waive all or part of a fee for a change to a water right permit under ORS 537.211 (4), a change to a water right subject to transfer under ORS 540.520 or 540.523 or an allocation of conserved water under ORS 537.470, if the change or allocation of conserved water is:

(a) Made pursuant to ORS 537.348;

(b) Necessary to complete a project funded under ORS 541.375; or

(c) Approved by the State Department of Fish and Wildlife as a change or allocation of conserved water that will result in a net benefit to fish and wildlife habitat.

(5) Notwithstanding the fees established pursuant to this section, the commission may adopt by rule reduced fees for persons submitting materials to the department in a digital format approved by the department.

(6) All moneys received under this section, less any amounts refunded under subsection (3) of this section, shall be deposited in the Water Resources Department Water Right Operating Fund.

(7) Notwithstanding subsection (6) of this section, all fees received by the department for power purposes under ORS 543.280 shall be deposited in the Water Resources Department Hydroelectric Fund established by ORS 536.015. [Amended by 1961 c.187 §3; 1967 c.36 §1; 1973 c.163 §4; 1975 c.581 §21; 1981 c.627 §1; 1983 c.256 §1; 1985 c.673 §12; 1987 c.815 §8; 1989 c.587 §1; 1989 c.758 §1; 1989 c.933 §4; 1989 c.1000 §6; 1991 c.734 §49a; 1991 c.869 §4; 1995 c.416 §1; 1995 c.752 §6; 1997 c.449 §35; 1997 c.587 §1; 1999 c.555 §3; 1999 c.664 §1; 1999 c.665 §1; 1999 c.873 §19; 2003 c.594 §1; 2003 c.691 §4; 2003 c.705 §7; 2005 c.156 §1; 2007 c.188 §1; 2007 c.267 §1]

536.055 Agreements to expedite processing and review of applications, permits and other administrative matters; fees. (1) The Water Resources Department may, with any person, enter into an agreement that sets fees to be paid to the department for the purpose of enabling the department to expedite or enhance the regulatory process to provide services voluntarily requested under the agreement. Pursuant to the agreement, the department may hire additional temporary staff members, contract for services or provide additional services to the person that are within the authority of the department to provide.

(2) Notwithstanding the fees established in ORS 536.050, as part of an agreement entered into under this section, the department may waive all or part of a fee imposed for a service.

(3) The department may not modify existing processing priorities or schedules or create processing priorities or schedules for a particular department-provided service in order to compel a person to enter into an agreement under this section. However, without violating this subsection, the department may modify its processing priorities or schedules based on the overall operating needs of the department.

(4) The department may not require that a person pay more for a service under an agreement entered into under this section than the cost to the department in providing the service to the person.

(5) The department shall review the responsibilities of the department to identify services provided by the department that are appropriate for the department to perform under the provisions of this section. Failure to identify responsibilities under this subsection does not prohibit the department from entering into agreements under this section.

(6) Fees paid under this section shall be deposited in the State Treasury to the credit of the department. Such moneys are continuously appropriated to the department for the purpose of reviewing department responsibilities to determine those services for which the authority provided in this section may be used and for fulfilling the individual agreements entered into pursuant to this section, including the processing and review of:

(a) Water right permit applications, permit extensions, permit amendments and final proof surveys;

(b) Water right exchanges and transfers; and

(c) Water management and conservation plans required by rule by the department. [2003 c.745 §2]

536.060 [Repealed by 1971 c.734 §21]

536.065 [1971 c.734 §77; repealed by 1985 c.673 §185]

536.070 [Amended by 1975 c.581 §21a; repealed by 1985 c.673 §185]

536.075 Judicial review of final order of commission or department; stay of order; scope of review. (1) Any party affected by a final order other than contested case issued by the Water Resources Commission or Water Resources Department may appeal the order to the Circuit Court of Marion County or to the circuit court of the county in which all or part of the property affected by the order is situated. The review shall be conducted according to the provisions of ORS 183.484, 183.486, 183.497 and 183.500. A final order other than contested case issued by the Water Resources Commission or the Water Resources Department must state on the first page of the order that the order is a final order other than contested case, that the order is subject to judicial review under ORS 183.484 and that any petition for judicial review of the order must be filed within the time specified by ORS 183.484 (2). Any order other than contested case issued by the Water Resources Commission or by the Water Resources Department that does not comply with the requirements of this section is not a final order.

(2) Any party affected by a final order in a contested case issued by the Water Resources Commission or the Water Resources Department may appeal the order to the Court of Appeals.

(3) An appeal under subsection (2) of this section shall be conducted as provided in ORS 183.482 except as specifically provided in subsections (4), (5) and (6) of this section.

(4) The petition shall state the facts showing how the petitioner is adversely affected by the order and the ground or grounds upon which the petitioner contends the order should be reversed or remanded.

(5) The filing of a petition in either the circuit court or the Court of Appeals shall stay enforcement of the order of the commission or the department unless the commission or the department determines that substantial public harm will result if the order is stayed. If the commission or the department denies the stay, the denial shall be in writing and shall specifically state the substantial public harm that will result from allowing the stay.

(6) The review by the Court of Appeals under subsection (2) of this section shall be on the entire record forwarded by the commission or department. The court may remand the case for further evidence taking, correction or other necessary action. The court may affirm, reverse, modify or supplement the order appealed from, and make such disposition of the case as the court determines to be appropriate.

(7) The provisions of this section shall not apply to any proceeding under ORS 537.670 to 537.695 or ORS chapter 539.

(8) For the purposes of this section, final order and contested case have the meanings given those terms in ORS 183.310. [1985 c.673 §9; 1999 c.791 §1]

536.080 Effect of records of former State Water Board and State Water Superintendent. The transfer of functions from the former State Water Board and State Water Superintendent to the State Engineer, effected by chapter 283, Oregon Laws 1923, shall not impair the legal force and effect in any water right adjudication, suit, action or other proceeding before the State Engineer, or in the courts or other tribunals of the state, of the official records of, or any evidence filed with, said State Water Board or State Water Superintendent.

536.090 Ground water advisory committee; duties; qualification; term; expenses. (1) In carrying out the duties, functions and powers prescribed by law, the Water Resources Commission shall appoint a ground water advisory committee to:

(a) Advise the commission on all matters relating to:

(A) Rules for the development, securing, use and protection of ground water; and

(B) Licensing of well constructors, including the examination of such persons for license.

(b) Review the proposed expenditure of all revenues generated under ORS 537.762 (5). At least once each year, and before the expenditure of such funds on new program activities, the Water Resources Department and the ground water advisory committee shall develop jointly a proposed expenditure plan for concurrence by the Water Resources Commission. The plan may be modified, if necessary, upon the joint recommendation of the department and the ground water advisory committee with concurrence by the commission.

(2) The committee shall consist of nine members who represent a range of interests or expertise. At least three of the members shall be individuals actively engaged in some aspect of the water supply or monitoring well drilling industry. Members shall serve for such terms as the commission may specify. The committee shall meet at least once every three months and at other times and places as the commission may specify.

(3) A member of the committee shall not receive compensation, but at the discretion of the commission may be reimbursed for travel expenses incurred, subject to ORS 292.495. [1977 c.749 §2; 1981 c.416 §9; 1985 c.673 §18; 1991 c.925 §1; 1993 c.774 §1]

536.100 [1985 c.666 §1; 1989 c.904 §67; repealed by 1995 c.690 §§25,26]

536.104 [Formerly 536.110; repealed by 1995 c.690 §§25,26]

536.108 [Formerly 536.120; 1989 c.833 §52; 1995 c.690 §9; renumbered 468B.162 in 1995]

536.110 [1985 c.666 §2; renumbered 536.104 in 1989]

536.112 [Formerly 536.130; 1995 c.690 §10; renumbered 468B.164 in 1995]

536.116 [Formerly 536.140; repealed by 1995 c.690 §§25,26]

536.120 [1985 c.666 §3; 1989 c.833 §52; renumbered 536.108 in 1989]

536.121 [Formerly 536.150; repealed by 1995 c.690 §§25,26]

536.125 [1989 c.833 §20; 1995 c.79 §301; 1995 c.690 §11; renumbered 468B.167 in 1995]

536.129 [1989 c.833 §21; 1995 c.690 §12; renumbered 468B.169 in 1995]

536.130 [1985 c.666 §4; renumbered 536.112 in 1989]

536.133 [1989 c.833 §22; 1995 c.690 §13; renumbered 468B.171 in 1995]

536.137 [1989 c.833 §24; 1995 c.690 §14; renumbered 468B.166 in 1995]

536.140 [1987 c.409 §§1,2; renumbered 536.116 in 1989]

536.141 [1989 c.833 §34; 1995 c.690 §15; renumbered 468B.177 in 1995]

536.145 [1989 c.833 §35; 1995 c.690 §16; renumbered 468B.179 in 1995]

536.149 [1989 c.833 §39; renumbered 468B.183 in 1995]

536.150 [1987 c.409 §3; renumbered 536.121 in 1989]

536.153 [1989 c.833 §40; 1995 c.690 §17; renumbered 468B.182 in 1995]

536.157 [1989 c.833 §41; 1993 c.18 §127; 1995 c.690 §18; renumbered 468B.184 in 1995]

536.161 [1989 c.833 §42; renumbered 468B.186 in 1995]

536.165 [1989 c.833 §43; 1995 c.690 §19; renumbered 468B.187 in 1995]

536.169 [1989 c.833 §44; 1995 c.690 §20; renumbered 468B.188 in 1995]

536.210 [1955 c.707 §2; 1965 c.355 §1; 1975 c.581 §22; repealed by 1985 c.673 §185]

WATER RESOURCES ADMINISTRATION

536.220 Policy on water resources generally. (1) The Legislative Assembly recognizes and declares that:

(a) The maintenance of the present level of the economic and general welfare of the people of this state and the future growth and development of this state for the increased economic and general welfare of the people thereof are in large part dependent upon a proper utilization and control of the water resources of this state, and such use and control is therefore a matter of greatest concern and highest priority.

(b) A proper utilization and control of the water resources of this state can be achieved only through a coordinated, integrated state water resources policy, through plans and programs for the development of such water resources and through other activities designed to encourage, promote and secure the maximum beneficial use and control of such water resources, all carried out by a single state agency.

(c) The economic and general welfare of the people of this state have been seriously impaired and are in danger of further impairment by the exercise of some single-purpose power or influence over the water resources of this state or portions thereof by each of a large number of public authorities, and by an equally large number of legislative declarations by statute of single-purpose policies with regard to such water resources, resulting in friction and duplication of activity among such public authorities, in confusion as to what is primary and what is secondary beneficial use or control of such water resources and in a consequent failure to utilize and control such water resources for multiple purposes for the maximum beneficial use and control possible and necessary.

(2) The Legislative Assembly, therefore, finds that:

(a) It is in the interest of the public welfare that a coordinated, integrated state water resources policy be formulated and means provided for its enforcement, that plans and programs for the development and enlargement of the water resources of this state be devised and promoted and that other activities designed to encourage, promote and secure the maximum beneficial use and control of such water resources and the development of additional water supplies be carried out by a single state agency which, in carrying out its functions, shall give proper and adequate consideration to the multiple aspects of the beneficial use and control of such water resources with an impartiality of interest except that designed to best protect and promote the public welfare generally.

(b) The state water resources policy shall be consistent with the goal set forth in ORS 468B.155. [1955 c.707 §1; 1989 c.833 §53]

536.230 [1955 c.707 §3; 1969 c.695 §12; repealed by 1975 c.581 §29]

536.235 Policy on minimum streamflows. It is the policy of the State of
Oregon
that establishment of minimum perennial streamflows is a high priority of the Water Resources Commission and the Water Resources Department. [1983 c.796 §2; 1985 c.673 §13]

536.238 Policy on water storage facilities. (1) The Legislative Assembly finds and declares that:

(a) The water resources of the state are critical to the economic and recreational well-being of the people of
Oregon
.

(b) The future vitality of the states economy depends on immediate planning to insure future availability of water resources.

(c) Measures to insure adequate water resources to meet the needs of future generations of Oregonians must be pursued.

(d) The potential for a future shortage of water poses serious risks to public health, safety and welfare and therefore is a matter of statewide concern.

(2) Therefore, the Legislative Assembly, in addressing the problem of how to insure adequate water resources for in-stream and out-of-stream uses in the future, declares that it is a high priority of the state to both:

(a) Develop environmentally acceptable and financially feasible multipurpose water storage facilities; and

(b) Enhance watershed storage capacity through natural processes using nonstructural means. [1993 c.386 §1]

Note: 536.238 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

536.240 [1955 c.707 §4; 1969 c.314 §63; repealed by 1975 c.581 §29]

536.241 Policy on water supply. (1) The Legislative Assembly finds that the availability of an adequate water supply is essential to the continued health and safety of all Oregonians.

(2) The Legislative Assembly declares that it is the policy of the State of
Oregon
to ensure a water supply sufficient to meet the needs of existing and future beneficial uses of water, and to adequately manage the states water resources. Further, in recognition of this policy, the Legislative Assembly declares that the planning and management of the water resources of this state shall be conducted in a consistent and coordinated manner. [1999 c.984 §2]

Note: 536.241 was added to and made a part of ORS chapter 536 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

536.250 [1955 c.707 §5; 1969 c.706 §64f; repealed by 1975 c.581 §29]

536.260 [1955 c.707 §6; repealed by 1975 c.581 §29]

536.265 [1967 c.157 §2; 1975 c.581 §23; repealed by 1985 c.673 §185]

536.270 [1955 c.707 §7; repealed by 1975 c.581 §29]

536.280 [1955 c.707 §8; repealed by 1971 c.418 §23]

536.290 [1955 c.707 §9; 1967 c.156 §1; repealed by 1975 c.581 §29]

536.295 Conditions for consideration of application for use not classified in basin program; rules. (1) Notwithstanding any provision of ORS 536.300 or 536.340, the Water Resources Commission may allow the Water Resources Department to consider an application to appropriate water for a use not classified in the applicable basin program if the use:

(a) Will be of short duration during each year;

(b) Will be for a continuous period of no longer than five years;

(c) Is largely nonconsumptive in nature and not likely to be regulated for other water rights;

(d) Is necessary to ensure public health, welfare and safety;

(e) Is necessary to avoid extreme hardship;

(f) Will provide a public benefit such as riparian or watershed improvement; or

(g) Is of an unusual nature not likely to recur in the basin, and unlikely to have been within the uses considered by the commission in classifying the uses presently allowed in the applicable basin program including but not limited to:

(A) Exploratory thermal drilling;

(B) Heat exchange;

(C) Maintaining water levels in a sewage lagoon; or

(D) Facilitating the watering of livestock away from a river or stream.

(2) A permit granted on or before January 1, 1993, for a quasi-municipal use of water shall be considered a permit for a classified use under ORS 536.340 if at the time the application was submitted or the permit was granted, the basin program identified municipal use as a classified use.

(3) The commission by rule may determine the specific uses permitted within a classified use.

(4) In making the determination under subsection (1) of this section, the commission shall evaluate whether the proposed use is consistent with the general policies established in the applicable basin program.

(5) The Water Resources Department shall process and evaluate an application allowed by the commission under subsections (1) to (4) of this section in the same manner as any other water right application, including determining whether the proposed use would result in injury to an existing water right. [1989 c.9 §1; 1993 c.591 §1; 1999 c.703 §1]

536.300 Formulation of state water resources program; public hearing in affected river basin. (1) The Water Resources Commission shall proceed as rapidly as possible to study: Existing water resources of this state; means and methods of conserving and augmenting such water resources; existing and contemplated needs and uses of water for domestic, municipal, irrigation, power development, industrial, mining, recreation, wildlife, and fish life uses and for pollution abatement, all of which are declared to be beneficial uses, and all other related subjects, including drainage, reclamation, floodplains and reservoir sites.

(2) Based upon said studies and after an opportunity to be heard has been given to all other state agencies which may be concerned, the commission shall progressively formulate an integrated, coordinated program for the use and control of all the water resources of this state and issue statements thereof.

(3) The commission may adopt or amend a basin program only after holding at least one public hearing in the affected river basin. After the commission itself conducts one public hearing in the affected river basin, the commission may delegate to the Water Resources Director the authority to conduct additional public hearings in the affected river basin. [1955 c.707 §10(1), (2); 1965 c.355 §2; 1985 c.673 §14]

536.310 Purposes and policies to be considered in formulating state water resources program. In formulating the water resources program under ORS 536.300 (2), the Water Resources Commission shall take into consideration the purposes and declarations enumerated in ORS 536.220 and also the following additional declarations of policy:

(1) Existing rights, established duties of water, and relative priorities concerning the use of the waters of this state and the laws governing the same are to be protected and preserved subject to the principle that all of the waters within this state belong to the public for use by the people for beneficial purposes without waste;

(2) It is in the public interest that integration and coordination of uses of water and augmentation of existing supplies for all beneficial purposes be achieved for the maximum economic development thereof for the benefit of the state as a whole;

(3) That adequate and safe supplies be preserved and protected for human consumption, while conserving maximum supplies for other beneficial uses;

(4) Multiple-purpose impoundment structures are to be preferred over single-purpose structures; upstream impoundments are to be preferred over downstream impoundments. The fishery resource of this state is an important economic and recreational asset. In the planning and construction of impoundment structures and milldams and other artificial obstructions, due regard shall be given to means and methods for its protection;

(5) Competitive exploitation of water resources of this state for single-purpose uses is to be discouraged when other feasible uses are in the general public interest;

(6) In considering the benefits to be derived from drainage, consideration shall also be given to possible harmful effects upon ground water supplies and protection of wildlife;

(7) The maintenance of minimum perennial streamflows sufficient to support aquatic life, to minimize pollution and to maintain recreation values shall be fostered and encouraged if existing rights and priorities under existing laws will permit;

(8) Watershed development policies shall be favored, whenever possible, for the preservation of balanced multiple uses, and project construction and planning with those ends in view shall be encouraged;

(9) Due regard shall be given in the planning and development of water recreation facilities to safeguard against pollution;

(10) It is of paramount importance in all cooperative programs that the principle of the sovereignty of this state over all the waters within the state be protected and preserved, and such cooperation by the commission shall be designed so as to reinforce and strengthen state control;

(11) Local development of watershed conservation, when consistent with sound engineering and economic principles, is to be promoted and encouraged;

(12) When proposed uses of water are in mutually exclusive conflict or when available supplies of water are insufficient for all who desire to use them, preference shall be given to human consumption purposes over all other uses and for livestock consumption, over any other use, and thereafter other beneficial purposes in such order as may be in the public interest consistent with the principles of chapter 707, Oregon Laws 1955, under the existing circumstances; and

(13) Notwithstanding any other provision of this section, when available supplies of water are insufficient in the South Umpqua River to provide for both the needs of human consumption pursuant to a municipal water right and the maintenance of previously established minimum streamflows, preference shall be given to the municipal needs if the municipality adopts and enforces an ordinance restricting use of the water so obtained to direct human consumption uses. [1955 c.707 §10(3); 1979 c.170 §1; 1987 c.546 §1]

Note: The Legislative Counsel has not, pursuant to 173.160, undertaken to substitute specific ORS references for the words chapter 707, Oregon Laws 1955, in 536.310 and 536.330. Chapter 707, Oregon Laws 1955, enacted into law and amended the ORS sections which may be found by referring to the 1955 Comparative Section Table located in Volume 20 of Oregon Revised Statutes.

536.315 Designation of exact land areas included within auxiliary lands. As part of the water resources policy statement authorized under ORS 536.300, the Water Resources Commission may designate the exact land areas included within the auxiliary lands described in ORS 536.007. [1965 c.355 §4; 1985 c.673 §179; 1987 c.158 §114]

536.320 Limitation of powers of commission. The Water Resources Commission shall not have power:

(1) To interfere with, supervise or control the internal affairs of any state agency or public corporation;

(2) To modify, set aside or alter any existing right to use water or the priority of such use established under existing laws; or

(3) To modify or amend any standard or policy as prescribed in ORS 536.310 nor to adopt any rule or regulation in conflict therewith. [1955 c.707 §10(4)]

536.325 [1979 c.319 §2; 1983 c.796 §4; 1985 c.673 §15; repealed by 1997 c.212 §1]

536.330 Water Resources Act as supplemental to and including existing statutes. Chapter 707, Oregon Laws 1955, shall be construed by the Water Resources Commission as supplemental to existing statutes and not in lieu thereof except to the extent that existing statutes are expressly amended or repealed by chapter 707, Oregon Laws 1955. ORS 536.220 to 536.540 and the authority of the Water Resources Department thereunder shall include all laws now existing or hereinafter enacted that relate to or affect the use and control of the water resources of this state. [1955 c.707 §10(5); 1963 c.415 §1; 1975 c.581 §24; 1985 c.673 §180]

Note: See note under 536.310.

536.340 Classification of water as to highest and best use and quantity of use; enforcement of laws concerning loss of water rights; prescribing preferences for future uses. (1) Subject at all times to existing rights and priorities to use waters of this state, the Water Resources Commission:

(a) May, by a water resources statement referred to in ORS 536.300 (2), classify and reclassify the lakes, streams, underground reservoirs or other sources of water supply in this state as to the highest and best use and quantities of use thereof for the future in aid of an integrated and balanced program for the benefit of the state as a whole. The commission may so classify and reclassify portions of any such sources of water supply separately. Classification or reclassification of sources of water supply as provided in this subsection has the effect of restricting the use and quantities of use thereof to the uses and quantities of uses specified in the classification or reclassification, and no other uses or quantities of uses except as approved by the commission under ORS 536.370 to 536.390 or as accepted by the commission under ORS 536.295. Restrictions on use and quantities of use of a source of water supply resulting from a classification or reclassification under this subsection shall apply to the use of all waters of this state affected by the classification or reclassification, and shall apply to uses listed in ORS 537.545 that are initiated after the classification or reclassification that imposes the restriction.

(b) Shall diligently enforce laws concerning cancellation, release and discharge of excessive unused claims to waters of this state to the end that such excessive and unused amounts may be made available for appropriation and beneficial use by the public.

(c) May, by a water resources statement referred to in ORS 536.300 (2) and subject to the preferential uses named in ORS 536.310 (12), prescribe preferences for the future for particular uses and quantities of uses of the waters of any lake, stream or other source of water supply in this state in aid of the highest and best beneficial use and quantities of use thereof. In prescribing such preferences the commission shall give effect and due regard to the natural characteristics of such sources of water supply, the adjacent topography, the economy of such sources of water supply, the economy of the affected area, seasonal requirements of various users of such waters, the type of proposed use as between consumptive and nonconsumptive uses and other pertinent data.

(2) In classifying or reclassifying a source of water supply or prescribing preferences for the future uses of a source of water supply under subsection (1) of this section, the commission shall:

(a) Comply with the requirements set forth in the Water Resources Department coordination program developed pursuant to ORS 197.180; and

(b) Cause notice of the hearing held under ORS 536.300 (3) to be published in a newspaper of general circulation once each week for four successive weeks in each county:

(A) In which waters affected by the action of the commission under subsection (1) of this section are located; or

(B) That is located within the basin under consideration.

(3) Before beginning any action under subsection (2) of this section that would limit new ground water uses that are exempt under ORS 537.545 from the requirement to obtain a water right, the commission shall:

(a) Review the proposed action to determine whether the proposal is consistent with ORS 537.780;

(b) Provide an opportunity for review by:

(A) Any member of the Legislative Assembly who represents a district where the proposed action would apply; and

(B) Any interim committee of the Legislative Assembly responsible for water-related issues; and

(c) Receive and consider a recommendation on the proposal from the ground water advisory committee appointed under ORS 536.090. [1955 c.707 §10(6); 1963 c.414 §1; 1989 c.9 §2; 1989 c.833 §54; 1997 c.510 §1]

536.350 Delivery of water resources statement to certain public bodies; effect. The Water Resources Commission shall deliver a copy of each water resources statement referred to in ORS 536.300 (2) to each state agency or public corporation of this state which may be concerned with or which may carry on activities likely to affect the use or control of the water resources of this state. Each state agency or public corporation of this state which receives a copy of a water resources statement shall give to the commission a receipt for the water resources statement. A copy of any such statement duly certified by the Water Resources Director to be a full, true and correct copy shall be received in evidence in any court in the state and if the certificate recites that a copy of the statement was delivered to a particular state agency or public corporation of this state, it shall be presumed that the same was actually delivered as stated in the certificate. [1955 c.707 §10(7); 1985 c.673 §16]

536.360 State agencies and public corporations to conform to statement of state water resources policy. In the exercise of any power, duty or privilege affecting the water resources of this state, every state agency or public corporation of this state shall give due regard to the statements of the Water Resources Commission and shall conform thereto. No exercise of any such power, duty or privilege by any such state agency or public corporation which would tend to derogate from or interfere with the state water resources policy shall be lawful. [1955 c.707 §11]

536.370 Exercise of power in conflict with state water resources policy not effective until approved by commission. (1) No exercise by any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, of any power, duty or privilege, including the promulgating or undertaking of any order, rule, regulation, plan, program, policy, project or any other activity, which would in any way conflict with the state water resources policy as set forth in the statement, shall be effective or enforceable until approved by the Water Resources Commission as provided in subsection (2) of this section.

(2) The exercise of any power, duty or privilege referred to in subsection (1) of this section shall be deemed approved by the commission if:

(a) The commission grants its approval as provided in ORS 536.390; or

(b) The commission does not notify the state agency or public corporation within 30 days after the filing of the notification as provided in ORS 536.380 (1) of the intention of the commission to review the proposed exercise of the power, duty or privilege; or

(c) The commission grants its approval as provided in ORS 536.380 (4). [1955 c.707 §12]

536.380 Notification to commission of proposed exercise of power involving water resources required; review and determination by commission. (1) Except as otherwise provided in ORS 536.390, whenever any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, proposes to exercise any power, duty or privilege referred to in ORS 536.370 (1), it shall first file with the Water Resources Commission a notification of the proposed exercise. The notification shall be in such form and shall contain a description of the proposed exercise and such other information as the commission may require. The notification shall be a public record in the office of the commission.

(2) Within 30 days after the filing of the notification as provided in subsection (1) of this section, the commission shall notify the state agency or public corporation of the intention of the commission to review the proposed exercise of the power, duty or privilege, if:

(a) The commission, in its discretion, determines that a review should be undertaken; or

(b) A protest against the proposed exercise is filed with the commission within 25 days after the filing of the notification as provided in subsection (1) of this section by any person, state agency or public corporation of this state or agency of the federal government.

(3) The commission, in its discretion, may hold a public hearing on the proposed exercise of the power, duty or privilege. The commission shall determine the time and place of the public hearing, and shall give written notice thereof to the state agency or public corporation whose proposed exercise of a power, duty or privilege is being reviewed and to each protestant under subsection (2)(b) of this section, if any, at least 10 days prior to the hearing. Notice of the hearing shall also be published in at least one issue each week for at least two consecutive weeks prior to the hearing in a newspaper of general circulation published in each county in which the proposed exercise of the power, duty or privilege is to take place or be effective.

(4) After the commission has notified the state agency or public corporation of the intention of the commission to review the proposed exercise of the power, duty or privilege as provided in subsection (2) of this section, the commission shall undertake the review and proceed therewith with reasonable diligence. At the conclusion of the review the commission shall make a determination approving the proposed exercise, approving the proposed exercise subject to conditions specified in the determination or disapproving the proposed exercise. A copy of the determination by the commission shall be delivered to the state agency or public corporation whose proposed exercise of a power, duty or privilege was reviewed and to each protestant under subsection (2)(b) of this section, if any. [1955 c.707 §14]

536.390 Approval without filing notification. The Water Resources Commission may enter into agreements or provide by orders, rules or regulations whereby it approves the exercise of any one or more of the powers, duties or privileges referred to in ORS 536.370 (1) by a state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, without the filing of the notification as provided in ORS 536.380 (1). Each agreement, order, rule or regulation shall specifically provide for the modification or revocation thereof at the discretion of the commission and upon reasonable notice to the state agency or public corporation, and may contain such other conditions, limitations or requirements as the commission, in its discretion, may require to insure the accomplishment of the purposes of the state water resources policy. [1955 c.707 §13]

536.400 Application to court to compel compliance with state water resources policy. (1) As used in subsection (2) of this section, violation means any exercise or attempt to exercise by any state agency or public corporation of this state which has received a copy of a state water resources statement as provided in ORS 536.350, of any power, duty or privilege which would in any way conflict with the state water resources statement, without the approval of the Water Resources Commission as provided in ORS 536.370 (2).

(2) The commission, may apply to the circuit court of the county in which a violation is alleged to exist for the restraining by appropriate process of the commission or continuation of a violation, or for the enforcement by appropriate process of compliance with ORS 536.370 to 536.390. [1955 c.707 §15]

536.410 Withdrawal of unappropriated waters from appropriation by commission order. (1) When the Water Resources Commission determines that it is necessary to insure compliance with the state water resources policy or that it is otherwise necessary in the public interest to conserve the water resources of this state for the maximum beneficial use and control thereof that any unappropriated waters of this state, including unappropriated waters released from storage or impoundment into the natural flow of a stream for specified purposes, be withdrawn from appropriation for all or any uses including exempt uses under ORS 537.545, the commission, on behalf of the state, may issue an order of withdrawal.

(2) Prior to the issuance of the order of withdrawal the commission shall hold a public hearing on the necessity for the withdrawal. Notice of the hearing shall be published in at least one issue each week for at least two consecutive weeks prior to the hearing in a newspaper of general circulation published in each county in which are located the waters proposed to be withdrawn.

(3) The order of withdrawal shall specify with particularity the waters withdrawn from appropriation, the uses for which the waters are withdrawn, the reason for the withdrawal and the duration of the withdrawal. The commission may modify or revoke the order at any time.

(4) Copies of the order of withdrawal and notices of any modification or revocation of the order of withdrawal shall be filed in the Water Resources Department.

(5) While the order of withdrawal is in effect, no application for a permit to appropriate the waters withdrawn for the uses specified in the order and no application for a preliminary permit or license involving appropriations of such waters shall be received for filing by the Water Resources Commission. [1955 c.707 §16; 1961 c.224 §11; 1985 c.673 §17; 1989 c.833 §55]

536.420 Representation of state in carrying out compacts and agreements with other governmental agencies regarding water resources. (1) The Governor shall designate the Water Resources Director or a member or members of the Water Resources Commission to act on behalf of and to represent the state in formulating, entering into and carrying out any formal or informal compact or other agreement authorized by the Legislative Assembly concerning the use and control of the water resources of this state, between this state or any state agency or public corporation thereof and any other state, any state agency or public corporation thereof or the federal government or any agency thereof.

(2) The representative or representatives designated by the Governor under subsection (1) of this section shall make every effort practicable to ensure that the compact or other agreement, as formulated, entered into and carried out, is in harmony with the state water resources policy and otherwise with the public interest in encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state.

(3) The commission in carrying out an investigation pertaining to water resources may cooperate with state agencies of
California
for the purpose of formulating, executing and submitting to the legislatures of
Oregon
and
California
for their approval, interstate compacts relative to the distribution and use of the waters of
Goose
Lake
and tributaries thereto. No compacts or agreements formulated as provided in this section are binding upon this state until they have been approved by the legislature of this state and the Congress of the
United States
.

(4) Any state agency or public corporation of this state required or permitted by law to formulate, enter into or carry out any compact or other agreement referred to in subsection (1) of this section shall give timely and adequate notice to the commission before it undertakes any action under such requirement or permission. [1955 c.707 §17; 1961 c.298 §1; 1975 c.581 §25; 1999 c.59 §169]

536.430 Commission to devise plans and programs for development of water resources. The Water Resources Commission shall devise plans and programs for the development of the water resources of this state in such a manner as to encourage, promote and secure the maximum beneficial use and control thereof. [1955 c.707 §18]

536.440 Investigations and studies. The Water Resources Commission, by itself or in conjunction with any person, local voluntary committee or association, state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government, may conduct such investigations, surveys or studies, including the holding of public hearings, relating to the water resources of this state as it deems necessary to facilitate and assist in carrying out its functions as provided by law. [1955 c.707 §20]

536.450 Assistance by commission to other persons and agencies. The Water Resources Commission may make available technical advice and information for the purpose of assisting any person, local voluntary committee or association, state agency or public corporation of this state, any interstate agency or any agency of the federal government in the preparation, carrying into effect and properly sustaining any plan, program or project concerning the use or control of the water resources of this state in harmony with the state water resources policy or otherwise with the public interest in encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state. [1955 c.707 §19]

536.460 Preparation and submission of information or recommendations to other persons or agencies. The Water Resources Commission may prepare and submit information or proposals and recommendations relating to the water resources of this state or the functions of the commission as provided by law to any person, local voluntary committee or association, state agency or public corporation of this or any other state, any interstate agency, any agency of the federal government or any committee of the legislature of this or any other state or of the Congress of the United States. [1955 c.707 §22]

536.470 Coordination of local, state, interstate and federal programs. The Water Resources Commission may consult and cooperate with any state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government for the purpose of promoting coordination between local, state, interstate and federal plans, programs and projects for the use or control of the water resources of this state or to facilitate and assist the commission in carrying out its functions as provided by law. [1955 c.707 §21]

536.480 Making available information concerning water resources. The Water Resources Commission, insofar as practicable, shall make available, free or at cost, to the public and to any state agency or public corporation of this or any other state, any interstate agency or any agency of the federal government, information concerning the water resources of this state or the functions of the commission as provided by law, including information relating to the state water resources policy, to any plan or program devised by the commission for the development of the water resources of this state, to the results of any investigation, survey or study conducted by the commission and to the results of any hearing held by the commission. [1955 c.707 §23]

536.490 Attendance at conferences and meetings. The Water Resources Commission, or any member thereof or any other person designated by the commission, may attend and participate in any public conference, meeting or hearing held within or without this state for the purpose of considering water resources problems. [1955 c.707 §24]

536.500 Acceptance and expenditure of moneys from public and private sources. The Water Resources Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting and securing the maximum beneficial use and control of the water resources of this state or to facilitate and assist in carrying out its functions as provided by law. All moneys received by the commission under this section shall be deposited in the State Treasury and, unless otherwise prescribed by the source from which such moneys were received, shall be kept in separate accounts in the General Fund designated according to the purposes for which the moneys were made available. Notwithstanding the provisions of ORS 291.238, all such moneys are continuously appropriated to the commission for the purposes for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1955 c.707 §25]

536.510 [1955 c.707 §26; repealed by 1985 c.673 §185]

536.520 State agencies and public corporations furnishing information and services to commission. (1) In order to facilitate and assist in carrying out its functions as provided by law, the Water Resources Commission may:

(a) Call upon state agencies or public corporations of this state to furnish or make available to the commission information concerning the water resources of this state which such state agencies or public corporations have acquired or may acquire in the performance of their functions.

(b) Have access to the records, facilities or projects of state agencies or public corporations of this state, insofar as such records, facilities or projects may concern the water resources of this state or the functions of the commission with regard thereto.

(c) Otherwise utilize the services, records and other facilities of state agencies or public corporations of this state to the maximum extent practicable.

(2) Upon request by the commission, all officers and employees of state agencies or public corporations of this state shall cooperate to the maximum extent practicable with the commission under subsection (1) of this section.

(3) Upon receipt and approval by the commission of approved claims therefor, any special or extraordinary expense incurred by any state agency or public corporation of this state in cooperating with the commission under this section shall be paid by the commission. [1955 c.707 §§27,28]

536.530 [1955 c.707 §29; repealed by 1975 c.581 §29 and by 1975 c.605 §33]

536.540 Approval of voucher claims. All voucher claims for indebtedness or expenses authorized and incurred by the Water Resources Commission in carrying out its functions as provided by law shall be approved by the commission or as provided in ORS 293.330. [1955 c.707 §31]

536.550 [1955 c.707 §30; repealed by 1985 c.673 §185]

536.560 [1955 c.707 §76; 1979 c.284 §164; repealed by 1985 c.673 §185]

MISCELLANEOUS PROVISIONS

536.570 Moneys and securities of irrigation districts in possession of Water Resources Commission; deposit with State Treasurer. The Water Resources Commission may deposit with the State Treasurer for safekeeping all moneys and securities which may come into the commissions possession in connection with the reorganization, retirement or settlement of the bonds, warrants or other evidences of indebtedness of any irrigation district within the state. When so deposited the State Treasurer shall safely keep the same subject to call of the Water Resources Commission. [Formerly 544.050; 1957 c.351 §3; 1985 c.673 §19]

536.580 Rights acquired prior to August 3, 1955, not affected. Nothing in ORS 509.645, 536.220 to 536.540 or 543.225, as enacted by chapter 707, Oregon Laws 1955, nor in the amendments made by chapter 707, Oregon Laws 1955, to ORS 225.290, 225.300, 261.325, 261.330, 509.610, 509.625, 537.170, 537.200 (1969 Replacement Part), 543.050 or 543.230, nor in sections 38, 41, 43, 45 or 50 of chapter 707, Oregon Laws 1955, nor in ORS 509.585 shall be construed to take away or impair any right to any waters or to the use of any waters vested and inchoate prior to August 3, 1955. [1955 c.707 §55; 1973 c.723 §125; 1985 c.673 §181; 2001 c.923 §15]

536.590 Rights acquired prior to January 1, 1956, not affected. Nothing in the amendments made by chapter 707, Oregon Laws 1955, to ORS 182.410, 536.010 (1973 Replacement Part), 542.110, 548.365, 555.030 or 555.070, nor in sections 58 to 65, 70 or 75 of chapter 707, Oregon Laws 1955, shall be construed to take away or impair any right to any waters or to the use of any waters vested or inchoate prior to January 1, 1956. [1955 c.707 §77; 1969 c.168 §2; 1985 c.673 §182]

536.595 Department discussions with Corps of Engineers over operation of
Detroit
Lake
. In discussions held with the United States Army Corps of Engineers over seasonal operations of impoundments within the
Willamette
Basin
reservoir system, including
Detroit
Lake
, the Water Resources Department shall:

(1) Specify that the State of
Oregon
has determined that
Detroit
Lake
is an important recreational resource to the citizens of
Oregon
.

(2) Encourage the United States Army Corps of Engineers to place
Detroit
Lake
as the highest priority recreational use lake in the
Willamette
Basin
reservoir system.

(3) If the United States Army Corps of Engineers indicates that recreational use of
Detroit
Lake
will not receive the highest priority, notify communities that may be detrimentally affected by such a decision and hold public meetings within the affected communities. [2001 c.837 §1]

Note: 536.595 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

536.600 [1993 c.765 §104; renumbered 541.345 in 1995]

EMERGENCY WATER SHORTAGE POWERS

536.700 Drainage basin defined. As used in ORS 536.700 to 536.780, drainage basin means one of the 18
Oregon
drainage basins identified by the Water Resources Department as shown on maps published by that department dated January 1976. [1977 c.541 §3]

536.710 Policy. (1) The Legislative Assembly finds that an emergency may exist when a severe, continuing drought results in a lack of water resources, thereby threatening the availability of essential services and jeopardizing the peace, health, safety and welfare of the people of Oregon.

(2) The Legislative Assembly finds it necessary in the event of an emergency described in subsection (1) of this section, to promote water conservation and to provide an orderly procedure to assure equitable curtailment, adjustment, allocation or regulation in the domestic, municipal and industrial use of water resources where more than one user is dependent upon a single source of supply. [1977 c.541 §1]

536.720 Declaration of state authority; Governors power to order water conservation or curtailment plan. (1) Because municipal and other political subdivision boundaries do not conform with the geographic boundaries of the 18 major drainage basins, or associated subbasins in the state, and because problems caused by a severe continuing drought may exceed local ability to control, the Legislative Assembly declares that water resource conservation in time of severe, continuing drought requires the exercise of state authority.

(2)(a) After a declaration that a severe, continuing drought exists, or is likely to exist, the Governor may order individual state agencies and political subdivisions within any drainage basin or subbasin to implement, within a time certain following the declaration, a water conservation or curtailment plan or both, approved under ORS 536.780.

(b) Each state agency and political subdivision ordered to implement a water conservation or curtailment plan shall file with the Water Resources Commission such periodic reports regarding implementation of the plans as the commission or the Governor may require.

(3) Orders provided for in subsection (2) of this section and curtailments, adjustments, allocations and regulations ordered pursuant thereto shall be designed insofar as practicable not to discriminate within any class of consumers.

(4) It is the intent of the Legislative Assembly that curtailments, adjustments, allocations and regulations ordered pursuant to subsection (2) of this section be continued only so long as a declaration by the Governor of the existence of severe, continuing drought is in effect.

(5) The Governor may direct individual state agencies and political subdivisions of this state to seek enforcement of all orders and regulations issued pursuant to ORS 536.780 and subsection (2) of this section. [1977 c.541 §2; 1985 c.673 §20; 1989 c.87 §7]

536.730 Effect of emergency powers on vested water rights. Except as provided in ORS 536.740 and 536.750, nothing in ORS 536.700 to 536.780 is intended to permit the Governor or the Water Resources Commission to hinder the ability of any holder of a vested water right to obtain and use legally assured benefits of that right. [1977 c.541 §4; 1989 c.87 §8]

536.740 Governors authority to declare drought. Upon finding that a need exists for statewide coordination of water resource conservation measures by municipal and other political subdivisions of this state in order to minimize problems caused by a severe shortage of water, the Governor may declare that a severe, continuing drought exists or is likely to exist. [1989 c.87 §2]

536.750 Powers of commission after declaration of drought; rules. (1) Notwithstanding any provision of ORS chapters 536 to 543A, after a declaration that a severe, continuing drought exists, the Water Resources Commission may:

(a) Issue without first conducting a hearing under ORS 537.170, a temporary permit for an emergency use of water;

(b) Allow a temporary change in use, place of use or point of diversion of water without complying with the notice and waiting requirements under ORS 540.520;

(c) Notwithstanding the priority of water rights, grant preference of use to rights for human consumption or stock watering use;

(d) Waive the notice requirements under ORS 537.753 and the report required under ORS 537.762;

(e) Allow a temporary exchange of water without giving notice as required under ORS 540.535; and

(f) Utilize an expedited notice and waiting requirement established by rule for the substitution of a supplemental ground water right for a primary water right under drought conditions in place of the notice and waiting requirement provided in ORS 540.524.

(2) The commission by rule may establish procedures for carrying out the provisions of this section and a schedule of fees that must accompany a request under subsection (1) of this section. [1989 c.87 §3; 1999 c.873 §20; 2001 c.788 §1]

536.760 Cessation of actions taken under ORS 536.750. Any action taken under ORS 536.750 may be carried out only during the period of severe, continuing drought. After the drought, any water use undertaken under ORS 536.750 must cease or comply with the applicable provisions of ORS 537.110 to 537.252, 537.505 to 537.795 and 537.992 or 540.520 and 540.530. [1989 c.87 §4]

536.770 Purchase of option or agreement for use of water permit or right during declared drought; application; fee. (1) The Water Resources Commission or a local government, public corporation or water right holder may purchase an option or enter an agreement to use an existing permit or water right during the time in which a severe, continuing drought is declared to exist.

(2) A local government, public corporation or water right holder proposing to purchase an option or enter an agreement under this section shall submit to the commission an application accompanied by the fee required under ORS 536.050 (1)(a).

(3) After approval of the application by the commission, the option or agreement user:

(a) Is not required to construct any diversion or appropriation facilities or works;

(b) May use the water acquired under the option or agreement on property or for a use different than allowed in the permit or water right transferred under the option or agreement, if the water is used to replace water not available to the local government, public corporation or water right holder because of the drought; and

(c) May begin use at any time after approval by the commission so long as the total use by the water right or permit holder and the option or agreement user is within the rate, volume and seasonal limits of the permit or water right. [1989 c.87 §5; 1993 c.349 §1; 1997 c.587 §3; 2001 c.788 §2]

536.780 Water conservation or curtailment plans; contents; review; effect of failure to file or implement. (1) The Water Resources Commission, upon a finding that a severe or continuing drought is likely to occur, may order individual state agencies and political subdivisions within any drainage basin or subbasin to develop and file with the commission, within 30 days following the order, a water conservation or curtailment plan or both. The commission may allow the state agencies and political subdivisions more than 30 days following the order to file the plan depending on the urgency for the plan.

(2)(a) The water conservation plan shall specify efforts to be made:

(A) To reduce usage of water resources for nonessential public purposes;

(B) To undertake activities consistent with law designed to promote conservation, prevention of waste, salvage and reuse of water resources; and

(C) To establish programs consistent with law designed to promote conservation, prevention of waste, salvage and reuse of water resources.

(b) When a state agency or political subdivision files a water conservation plan with the Water Resources Commission, the commission shall review the plan and approve it if the commission finds that the plan satisfactorily promotes uniformity in water conservation practices and the coordination of usage regulation, taking into account local conditions.

(3)(a) The water curtailment plan, in order to provide water necessary for human and livestock consumption during a severe and continuing drought, shall specify efforts to be made:

(A) To curtail, adjust or allocate the supply of water resources for domestic, municipal and industrial use; and

(B) To regulate the times and manner in which water resources are consumed.

(b) When a state agency or political subdivision files a water curtailment plan with the Water Resources Commission, the commission shall review the plan and approve it if the commission finds that the plan satisfactorily promotes uniformity in water curtailment practices and the coordination of usage regulation, taking into account local conditions.

(4) If a state agency or political subdivision fails to file a water conservation or curtailment plan when so ordered, or if the commission does not approve a filed plan, the commission may develop appropriate plans. [1989 c.87 §6]

PENALTIES

536.900 Civil penalties; imposition. (1) In addition to any other liability or penalty provided by law, the Water Resources Commission may impose a civil penalty on a person for any of the following:

(a) Violation of any of the terms or conditions of a permit, certificate or license issued under ORS chapters 536 to 543A.

(b) Violation of ORS 537.130 or 537.535.

(c) Violation of any rule or order of the Water Resources Commission that pertains to well maintenance.

(d) Violation of ORS 540.045, 540.145, 540.210, 540.310, 540.320, 540.330, 540.340, 540.435, 540.440, 540.570 (5), 540.710, 540.720 and 540.730 or rules adopted under ORS 540.145.

(2) A civil penalty may be imposed under this section for each day of violation of ORS 537.130, 537.535, 540.045, 540.310, 540.330, 540.570 (5), 540.710, 540.720 or 540.730.

(3) In the event the petitioner knowingly misrepresents the map and petition required in ORS 541.329, the commission may assess a penalty of up to $1,000 based upon guidelines to be established by the commission. In addition, the petition and map shall be amended to correct the error at the petitioners cost. Affected users shall be given notice as provided in ORS 541.329 (5).

(4) A civil penalty may not be imposed until the commission prescribes a reasonable time to eliminate the violation. The commission shall notify the violator of the time allowed to correct a violation within five days after the commission first becomes aware of the violation.

(5) Notwithstanding any term or condition of a permit, certificate or license, the rotation of the use of water under ORS 540.150 may not be considered a violation under subsection (1) of this section. [1989 c.618 §1; 1991 c.869 §5; 1993 c.818 §5; 1999 c.873 §21; 2001 c.788 §§6,12; 2003 c.705 §§17,18]

Note: 536.900 to 536.935 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 536 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

536.905 Notice; application for hearing. (1) Any civil penalty under ORS 536.900 shall be imposed as provided in ORS 183.745.

(2) Notwithstanding ORS 183.745, the person to whom the notice is addressed shall have 10 days from the date of service of the notice in which to make written application for a hearing before the commission. [1989 c.618 §2; 1991 c.734 §50]

Note: See note under 536.900.

536.910 Amount of penalty; rules. After public hearing, the Water Resources Commission by rule shall adopt a schedule establishing the civil penalty that may be imposed under ORS 536.900 and the time allowed to correct each violation. However, the civil penalty may not exceed $5,000 for each violation. [1989 c.618 §3]

Note: See note under 536.900.

536.915 Remission or reduction of penalty. A civil penalty imposed under ORS 536.900 may be remitted or reduced upon such terms and conditions as the Water Resources Commission considers proper and consistent with the public health and safety and protection of the public interest in the waters of this state. [1989 c.618 §4]

Note: See note under 536.900.

536.920 Factors to be considered in imposition of penalty. In imposing a penalty pursuant to the schedule adopted pursuant to ORS 536.910, the Water Resources Commission shall consider the following factors:

(1) The past history of the person incurring a penalty in taking all feasible steps or procedures necessary or appropriate to correct any violation.

(2) Any prior violations of statutes, rules or orders pertaining to water use.

(3) The economic and financial conditions of the person incurring the penalty, including any financial gains resulting from the violation.

(4) The immediacy and extent to which the violation threatens other rights to the use of water or the public health or safety or the public interest in the waters of this state. [1989 c.618 §5]

Note: See note under 536.900.

536.925 [1989 c.618 §12; repealed by 1991 c.734 §122]

536.930 Consequence of failure to follow order. Any owner or operator who fails without sufficient cause to take corrective action as required by an order of the Water Resources Commission shall be liable for damages not to exceed the amount of all expenses incurred by the Water Resources Department in carrying out the departments enforcement duties related to the corrective action. [1989 c.618 §7; 1991 c.734 §51]

Note: See note under 536.900.

536.935 Disposition of penalties; appropriation. All penalties recovered under ORS 536.930 shall be paid into the State Treasury and credited to an account of the Water Resources Department. Such moneys are continuously appropriated to the department to carry out the provisions of ORS chapters 536 to 543A. [1989 c.618 §8; 1999 c.873 §22]

Note: See note under 536.900.

_______________



Chapter 537

Chapter 537 Â Appropriation of Water Generally

2007 EDITION

APPROPRIATION OF WATER GENERALLY

WATER LAWS

GENERAL PROVISIONS

537.010Â Â Â Â  Definition of ÂWater Rights ActÂ

PUBLIC AGENCY WATER USE REGISTRATION

537.040Â Â Â Â  Registration of water for road construction, maintenance or reconstruction; fee; annual renewal statement; limitations; rules

GEOTHERMAL WELLS

537.090Â Â Â Â  Laws applicable to geothermal wells

537.095Â Â Â Â  Interference between geothermal well and other water appropriation

WATER USE REPORTING

537.097Â Â Â Â  Verification of land ownership; time limits; exception

537.099Â Â Â Â  Water use report from governmental entity

APPROPRIATION UNDER 1909 ACT; LIMITED LICENSES

537.110Â Â Â Â  Public ownership of waters

537.120Â Â Â Â  Right of appropriation; vested rights protected

537.130Â Â Â Â  Permit to appropriate water required; notification to owner of certain land

537.131Â Â Â Â  Reclaimed water

537.132Â Â Â Â  Exemption from permit requirement for use of reclaimed water; rules

537.133Â Â Â Â  PermitteeÂs right to enter on forestland; notice

537.135Â Â Â Â  Permit required to appropriate water for recharging ground water sources; minimum perennial streamflow required for permit; exception

537.139Â Â Â Â  Failure to obtain authorization for access to certain land

537.140Â Â Â Â  Application for permit; contents; maps and drawings

537.141Â Â Â Â  Uses of water not requiring water right application, permit or certificate; rules

537.142Â Â Â Â  Water right permit or certificate not required for egg incubation project under salmon and trout enhancement program

537.143Â Â Â Â  Limited license to use or store surface or ground water or to use stored water; rules

537.144Â Â Â Â  Request for right to use water under limited license; fee

537.145Â Â Â Â  Notice of filing of application to appropriate water for hydroelectric purposes

537.147Â Â Â Â  Permit to use stored water; fee

537.150Â Â Â Â  Filing of application; determination of completeness; initial review; preliminary determination; notice; public comments; fees

537.153Â Â Â Â  Review of application; proposed final order; presumption that use will not impair or be detrimental to public interest; standing; protest; final order; contested case hearing

537.160Â Â Â Â  Approval for beneficial use; agreement authorizing use of ditch for waste or seepage water

537.170Â Â Â Â  Contested case hearing on application; final order; appeal

537.173Â Â Â Â  Exceptions to final order; modified order

537.175Â Â Â Â  Time limit for issuing final order or scheduling contested case hearing; applicant request for extension

537.190Â Â Â Â  Terms and conditions of approval; municipal water supplies; release of stored water

537.211Â Â Â Â  Issuance of permit if application approved; contents of permit; effect; rejection of application; change in use allowed under permit

537.220Â Â Â Â  Assignment of application, permit or license

537.230Â Â Â Â  Time allowed for construction of irrigation or other work; extension; survey; map; requirements for supplemental water right

537.240Â Â Â Â  Federal permit; time for obtaining; cancellation; time for beginning and completing work

537.248Â Â Â Â  Requirement to include in reservoir permit date for beginning and completing construction and for perfecting water right; extension

537.249Â Â Â Â  Election to have proposed reservation considered as application for permit or rulemaking proceeding

537.250Â Â Â Â  Water right certificate; issuance; inclusion of land not described in permit; recordation; duration of rights

537.252Â Â Â Â  Certificate issued for land not described in permit; notice

537.260Â Â Â Â  Cancellation of permit for failure of proof of completion of appropriation; issuance of limited certificate; contest of issuance of certificate; exception for municipalities

537.270Â Â Â Â  Conclusiveness of certificate

537.282Â Â Â Â  Definition of Âmunicipal applicantÂ

537.283Â Â Â Â  Procedure for applications to appropriate water for hydroelectric power; rules

537.285Â Â Â Â  Municipal applicant may develop hydroelectric project jointly with private person; restrictions

537.287Â Â Â Â  Rules for joint project of municipal applicant and private person

537.289Â Â Â Â  Conditions to be imposed on permit of municipal corporation or district

537.292Â Â Â Â  Conditions to be imposed on certificate of municipal corporation or district

537.295Â Â Â Â  Cancellation of permit when holder fails to continue to qualify as municipal applicant

537.297Â Â Â Â  Cancellation of water right certificate when holder fails to continue to qualify as municipal applicant

537.299Â Â Â Â  Consequences of cancellation of permit or certificate if holder no longer municipal applicant; conditions to protect public health and welfare

537.310Â Â Â Â  Acquisition of water rights for railway purposes; certificates

537.320Â Â Â Â  Entry on land for survey purposes, preliminary to appropriation and diversion of waters

537.330Â Â Â Â  Disclosure required in real estate transaction involving water right; exception; delivery of available permit, order or certificate; effect of failure to comply

IN-STREAM WATER RIGHTS

537.332Â Â Â Â  Definitions for ORS 537.332 to 537.360

537.334Â Â Â Â  Findings

537.336Â Â Â Â  State agencies authorized to request in-stream water rights; agreement required when supply is stored water

537.338Â Â Â Â  Rules for state agency request for in-stream water right

537.341Â Â Â Â  Certificate for in-stream water right

537.343Â Â Â Â  Proposed final order; conditions

537.346Â Â Â Â  Conversion of minimum perennial streamflows to in-stream water rights; special provisions for
Willamette
Basin

537.348Â Â Â Â  Purchase, lease or gift of water right for conversion to in-stream water right; priority dates

537.349Â Â Â Â  Processing request for in-stream water right

537.350Â Â Â Â  Legal status of in-stream water right

537.352Â Â Â Â  Precedence of uses

537.354Â Â Â Â  In-stream water right subject to emergency water shortage provisions

537.356Â Â Â Â  Request for reservation of unappropriated water for future economic development; priority date of reservation

537.358Â Â Â Â  Rules for reservation for future economic development; application for use of reserved water

537.360Â Â Â Â  Relationship between application for in-stream water right and application for certain hydroelectric permits

MISCELLANEOUS

537.385Â Â Â Â  Extension of irrigation season; rules; limitations

537.390Â Â Â Â  Valuation of water rights

537.395Â Â Â Â  Public recapture of water power rights and properties; no recapture of other rights

PONDS AND RESERVOIRS

537.400Â Â Â Â  Reservoir permits

537.405Â Â Â Â  Exempt reservoirs; written notification to department; injury to other users

537.407Â Â Â Â  Water right certificate for reservoirs existing before January 1, 1993; injury to other users; conversion of prior application to notice of exemption

537.409Â Â Â Â  Alternate permit application process for qualifying reservoirs; injury to existing users or fishery resources; public interest review; rules

CANCELLATION OF PERMIT FOR APPROPRIATION

537.410Â Â Â Â  Failure to commence or complete work, or to properly apply water, as grounds for cancellation of permit; irrigation districts, municipalities and public utilities excepted

537.420Â Â Â Â  Notice of hearing

537.440Â Â Â Â  Cancellation of permit; priorities of other permits

537.445Â Â Â Â  Hearing upon proposal to cancel permit or appropriation;

Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  cancellation suspended pending review

537.450Â Â Â Â  Rules for proof as to work and use of water under permits; noncompliance as evidence in cancellation proceedings

CONSERVATION AND USE OF CONSERVED WATER

537.455Â Â Â Â  Definitions for ORS 537.455 to 537.500 and 540.510

537.460Â Â Â Â  Legislative findings; policy

537.463Â Â Â Â  Applicability of ORS 537.455 to 537.500

537.465Â Â Â Â  Application for allocation of conserved water; submission; required contents

537.470Â Â Â Â  Allocation of conserved water by commission; criteria; percentage to state; certificates showing change in original water right

537.480Â Â Â Â  Rules; criteria for evaluating allocation and determining mitigation required

537.485Â Â Â Â  Priority of right to use conserved water; choice of priority

537.490Â Â Â Â  Use of conserved water; notice of dispensation of right to use

537.495Â Â Â Â  Receipt by state agency or political subdivision of right to use conserved water

537.500Â Â Â Â  Legal status of conserved water right

GROUND WATER

(Generally)

537.505Â Â Â Â  Short title

537.515Â Â Â Â  Definitions for ORS 537.505 to 537.795 and 537.992

537.525Â Â Â Â  Policy

(Aquifer Storage and Recovery)

537.531Â Â Â Â  Legislative findings

537.532Â Â Â Â  Injection of ground water into aquifers; standards

537.534Â Â Â Â  Rules for permitting and administering aquifer storage and recovery projects; limited license for test program; fees

(Appropriation of Ground Water)

537.535Â Â Â Â  Unlawful use or appropriation of ground water, including well construction and operation

537.545Â Â Â Â  Exempt uses

537.575Â Â Â Â  Permits granted, approved or pending under former law

537.585Â Â Â Â  Beneficial use of ground water prior to August 3, 1955, recognized as right to appropriate water when registered

537.595Â Â Â Â  Construction or alteration of well commenced prior to August 3, 1955, recognized as right to appropriate water when registered

537.605Â Â Â Â  Registration of right to appropriate ground water claimed under ORS 537.585 or 537.595; registration statement

537.610Â Â Â Â  Recording registration statement; issuing certificate of registration; effect of certificate; rules; fees

537.615Â Â Â Â  Application for permit to acquire new right or enlarge existing right to appropriate ground water; fee

537.620Â Â Â Â  Determination of completeness of application; initial review; preliminary determination; notice; public comments; fees

537.621Â Â Â Â  Review of application; proposed final order; presumption that use will ensure preservation of public welfare, safety and health; flow rate and duty; standing; protest; final order; contested case hearing

537.622Â Â Â Â  Contested case hearing; parties; issues

537.625Â Â Â Â  Final order; appeal; contents of permit

537.626Â Â Â Â  Exceptions to final order; modified order

537.627Â Â Â Â  Time limit for issuing final order or scheduling contested case hearing; extension; writ of mandamus

537.628Â Â Â Â  Terms; conditions; time limit for issuing final order after contested case hearing

537.629Â Â Â Â  Conditions or limitations to prevent interference with other users

537.630Â Â Â Â  Time allowed for construction work under permit; certificate of completion; survey; ground water right certificate; requirements for supplemental water right

537.635Â Â Â Â  Assignment of application, certificate of registration or permit

537.665Â Â Â Â  Investigation of ground water reservoirs; defining characteristics and assigning names and numbers

537.670Â Â Â Â  Determination of rights to appropriate ground water of ground water reservoir

537.675Â Â Â Â  Determination of rights in several reservoirs or of critical ground water area in same proceeding

537.680Â Â Â Â  Taking testimony; inspecting evidence; contesting claim

537.685Â Â Â Â  Findings of fact and order of determination

537.690Â Â Â Â  Filing evidence, findings and determinations; court proceedings

537.695Â Â Â Â  Conclusive adjudication

537.700Â Â Â Â  Issuing ground water right certificate

537.705Â Â Â Â  Ground water appurtenant; change in use, place of use or point of appropriation

537.720Â Â Â Â  Violation of terms of law or permit or certificate; action by Water Resources Commission

537.730Â Â Â Â  Designation of critical ground water area; rules; notice

537.735Â Â Â Â  Rules designating critical ground water area

537.740Â Â Â Â  Filing rules designating critical ground water area

537.742Â Â Â Â  Contested case proceeding to limit use of ground water in critical ground water area

537.745Â Â Â Â  Voluntary agreements among ground water users from same reservoir

537.746Â Â Â Â  Mitigation credits for projects in
Deschutes
River Basin
; relationship to water made available; rules; annual report

(
Deschutes
Basin
Ground Water Study Area)

(Temporary provisions relating to the
Deschutes
basin ground water study area are compiled as notes following ORS 537.746)

(Water Well Constructors)

537.747Â Â Â Â  Water well constructorÂs license; rules; fees

537.750Â Â Â Â  Examination for license

537.753Â Â Â Â  Bond or letter of credit; landownerÂs permit and bond

537.762Â Â Â Â  Report of constructor before beginning work on well; rules; fees

537.763Â Â Â Â  Water Resources Department Operating Fund

537.765Â Â Â Â  Log of constructing, altering, abandoning or converting well; furnishing samples to Water Resources Commission

(Well Constructors Continuing Education Committee)

(Temporary provisions relating to the Well Constructors Continuing Education Committee are compiled as notes following ORS 537.765)

(Local Regulation)

537.769Â Â Â Â  Local regulation of wells and water well constructors

(Regulation of Ground Water Wells)

537.772Â Â Â Â  Pump tests; report; rules for waiver

537.775Â Â Â Â  Wasteful or defective wells; permanent abandonment of old well

537.777Â Â Â Â  Regulation of controlling works of wells and distribution of ground water

537.780Â Â Â Â  Powers of Water Resources Commission; rules; limitations on authority

537.783Â Â Â Â  Reinjection of geothermal fluids; rules and standards; water pollution control facilities permit

537.785Â Â Â Â  Fees

537.787Â Â Â Â  Investigation of violation of ground water laws; remedies for violation

537.789Â Â Â Â  Well identification number

537.791Â Â Â Â  Request for well identification number

537.793Â Â Â Â  Effect of failure to comply with ORS 537.789 or 537.791

537.795Â Â Â Â  ORS 537.505 to 537.795 supplementary

537.796Â Â Â Â  Rules regarding low temperature geothermal appropriations

SURVEYORS, ENGINEERS AND GEOLOGISTS

537.797Â Â Â Â  Rules for certification of surveyors, engineers and geologists

537.798Â Â Â Â  Examination for certification of surveyors, engineers and geologists; fees; revocation

537.799Â Â Â Â  Survey for issuance of water right certificate

WASTE, SPRING AND SEEPAGE WATERS

537.800Â Â Â Â  Waste, spring and seepage waters; laws governing

DIVERSION OF WATERS FROM
BASIN
OF
ORIGIN

537.801Â Â Â Â  Definitions; findings

537.803Â Â Â Â  Application proposing use of water outside of basin of origin; contents

537.805Â Â Â Â  Processing of application; hearing; action on application

537.809Â Â Â Â  Reservation of water in basin of origin

537.810Â Â Â Â  Diversion or appropriation of waters from basin of origin without legislative consent prohibited; terms of consent; exceptions

537.820Â Â Â Â  Application of provisions to waters forming common boundary between states

537.830Â Â Â Â  Condemnation of waters for use outside basin of origin

537.835Â Â Â Â
City of Walla Walla
,
Washington
, may appropriate, impound and divert certain waters from Mill Creek

537.840Â Â Â Â  Legislative consent; filing of certified copy; appropriation rights and procedure

537.850Â Â Â Â  Suits to protect state interests; right of redress to private persons

537.855Â Â Â Â  Domestic water supply district permitted to divert water out of state; conditions

537.860Â Â Â Â  Vested rights protected

537.870Â Â Â Â  Out-of-state municipalities; acquisition of land and water rights in
Oregon

PENALTIES

537.990Â Â Â Â  Criminal penalties

537.992Â Â Â Â  Civil penalties; schedule of penalties; rules

GENERAL PROVISIONS

Â Â Â Â Â  537.010 Definition of ÂWater Rights Act.Â As used in this chapter, ÂWater Rights ActÂ means and embraces ORS 536.050, 537.120, 537.130, 537.140 to 537.252, 537.390 to 537.400, 538.420, 540.010 to 540.120, 540.210 to 540.230, 540.310 to 540.430, 540.505 to 540.585 and 540.710 to 540.750. [Amended by 1985 c.673 Â§183]

PUBLIC AGENCY WATER USE REGISTRATION

Â Â Â Â Â  537.015 [1993 c.654 Â§2; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.017 [1993 c.654 Â§3; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.020 [1993 c.654 Â§4; 1995 c.416 Â§43; 1999 c.664 Â§4; 2003 c.594 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.022 [1993 c.654 Â§5; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.025 [1993 c.654 Â§6; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.027 [1993 c.654 Â§7; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.030 [1993 c.654 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.032 [1993 c.654 Â§9; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.040 Registration of water for road construction, maintenance or reconstruction; fee; annual renewal statement; limitations; rules. (1) In lieu of applying for a permit for a water right under ORS 537.130, a public agency having jurisdiction over roads or highways may register a water use for road and highway maintenance, construction and reconstruction purposes.

Â Â Â Â Â  (2) A public agency applying to register a water use under subsection (1) of this section shall:

Â Â Â Â Â  (a) Submit a completed application to register the water use;

Â Â Â Â Â  (b) Pay a fee of $300 to be deposited in the Water Resources Department Water Right Operating Fund;

Â Â Â Â Â  (c) Provide a map indicating the general locations of points of diversion;

Â Â Â Â Â  (d) Identify the sources of surface water or ground water to be used;

Â Â Â Â Â  (e) Specify the maximum amount of water to be used during a calendar year and during any 24-hour period; and

Â Â Â Â Â  (f) If the public agency is withdrawing water from a conveyance or storage facility that is a perfected or certificated water right:

Â Â Â Â Â  (A) Identify the permit or certificate number of the conveyance or storage right; and

Â Â Â Â Â  (B) Provide written authorization from the owner of the perfected or certificated water right that allows the public agency to use water from the conveyance or storage facility.

Â Â Â Â Â  (3) A use of water registered under subsection (1) of this section shall continue until the public agency voluntarily withdraws the registration. However, the public agency shall submit an annual renewal statement accompanied by an annual fee of $50 to be deposited in the Water Resources Department Water Right Operating Fund. The annual renewal statement shall specify any change in the map, the sources of water to be used or maximum amount of water to be used.

Â Â Â Â Â  (4) The use of water registered under subsection (1) of this section:

Â Â Â Â Â  (a) Shall not have priority over any water right exercised under a permit, water right certificate, certificate of registration, order of the Water Resources Commission or the Water Resources Director and related court decrees;

Â Â Â Â Â  (b) Shall be subordinate to all other future permitted or certificated rights; and

Â Â Â Â Â  (c) Shall not exceed 50,000 gallons from a single source during any 24-hour period.

Â Â Â Â Â  (5) The commission may require a public agency to cease withdrawal or diversion of water at any time the director has reason to believe the registered use is causing a significant adverse impact upon:

Â Â Â Â Â  (a) The affected watershed;

Â Â Â Â Â  (b) Any other water user entitled to use water under a permit issued under ORS 537.211 or 537.625 or a certificate issued under ORS 537.250, 537.630 or 539.140; or

Â Â Â Â Â  (c) An in-stream water right established under ORS 537.332 to 537.360.

Â Â Â Â Â  (6) The commission may adopt rules to implement this section. The commission shall not require the map to be prepared by a water right examiner certified under ORS 537.798.

Â Â Â Â Â  (7) As used in this section, Âpublic agencyÂ means the State of Oregon, any agency of the State of Oregon, a county, a special road district of a county, a city, town, incorporated municipality and any federal agency that has jurisdiction over a roadway in this state. [1993 c.705 Â§2; 1995 c.416 Â§44; 1999 c.664 Â§5; 2003 c.594 Â§7]

GEOTHERMAL WELLS

Â Â Â Â Â  537.090 Laws applicable to geothermal wells. (1) The provisions of this chapter relating to appropriation and water rights do not apply to the production of fluid from a well with a bottom hole temperature of at least 250 degrees Fahrenheit.

Â Â Â Â Â  (2) Production of fluids from a well with a bottom hole temperature of at least 250 degrees Fahrenheit shall be regulated as a geothermal resource under the applicable sections of ORS chapter 522.

Â Â Â Â Â  (3) If the bottom hole temperature of a well that was initially less than 250 degrees Fahrenheit increases to at least 250 degrees Fahrenheit, the State Geologist and the Water Resources Commission, after consulting with the well owner, shall determine the agency with regulatory responsibility for that specific well. This determination shall be documented in writing and shall supersede a determination made under subsection (2) of this section. [1981 c.589 Â§3; 1985 c.673 Â§21]

Â Â Â Â Â  537.095 Interference between geothermal well and other water appropriation. If interference between an existing geothermal well permitted under ORS chapter 522 and an existing water appropriation permitted under this chapter is found by either the State Geologist or the Water Resources Commission, the State Geologist and the Water Resources Commission shall work cooperatively to resolve the conflict and develop a cooperative management program for the area. In determining what action should be taken, they shall consider the following goals:

Â Â Â Â Â  (1) Achieving the most beneficial use of the water and heat resources;

Â Â Â Â Â  (2) Allowing all existing users of the resources to continue to use those resources to the greatest extent possible; and

Â Â Â Â Â  (3) Insuring that the public interest in efficient use of water and heat resources is protected. [1981 c.589 Â§10; 1985 c.673 Â§22]

WATER USE REPORTING

Â Â Â Â Â  537.097 Verification of land ownership; time limits; exception. (1) As the Water Resources Commission updates its water right and permit records with current land ownership information from county records or other sources, the commission shall request the person shown in those updated records to verify that the person owns the land to which a water right or permit is appurtenant.

Â Â Â Â Â  (2) Any person receiving a request under subsection (1) of this section shall return the verification within 120 days.

Â Â Â Â Â  (3) Except as provided in subsection (4) of this section, the commission shall request verification from all persons shown in updated water right and permit records on or before July 1, 1992.

Â Â Â Â Â  (4) If the commission considers verification unnecessary for any water right perfected, transferred or adjudicated after July 16, 1987, the commission need not request verification of that water right or permit. [1987 c.649 Â§2]

Â Â Â Â Â  537.099 Water use report from governmental entity. (1) Except as provided in subsection (3) of this section, any governmental entity that holds a water right shall submit an annual water use report to the Water Resources Department. The report shall include, but need not be limited to the amount of water used by the governmental entity, the period of use and the categories of beneficial use to which the water is applied.

Â Â Â Â Â  (2) As used in this section, Âgovernmental entityÂ includes any state or federal agency, local government as defined in ORS 294.004, irrigation district formed under ORS chapter 545 and a water control district formed under ORS chapter 553.

Â Â Â Â Â  (3) A governmental entity that acquires land because of default in repayment of loans or other debts owed to the state is not required to file an annual water use report under this section. [1987 c.649 Â§3]

APPROPRIATION UNDER 1909 ACT; LIMITED LICENSES

Â Â Â Â Â  537.110 Public ownership of waters. All water within the state from all sources of water supply belongs to the public.

Â Â Â Â Â  537.120 Right of appropriation; vested rights protected. Subject to existing rights, and except as otherwise provided in ORS chapter 538, all waters within the state may be appropriated for beneficial use, as provided in the Water Rights Act and not otherwise; but nothing contained in the Water Rights Act shall be so construed as to take away or impair the vested right of any person to any water or to the use of any water.

Â Â Â Â Â  537.130 Permit to appropriate water required; notification to owner of certain land. (1) Except for a use exempted under ORS 537.040, 537.141, 537.142, 537.143 or 537.800 or under the registration system set forth in ORS 537.132, any person intending to acquire the right to the beneficial use of any of the surface waters of this state shall, before beginning construction, enlargement or extension of any ditch, canal or other distributing or controlling works, or performing any work in connection with the construction, or proposed appropriation, make an application to the Water Resources Department for a permit to make the appropriation.

Â Â Â Â Â  (2) Except for a use exempted under ORS 537.040, 537.141, 537.142, 537.143 or 537.800 or under the registration system set forth in ORS 537.132, a person may not use, store or divert any waters until after the department issues a permit to appropriate the waters.

Â Â Â Â Â  (3) The department may not issue a permit without notifying the owner, as identified in the application, of any land to be crossed by the proposed ditch, canal or other work as set forth in the application filed pursuant to ORS 537.140. The department shall provide the notice even if the applicant has obtained written authorization or an easement from the owner.

Â Â Â Â Â  (4) If more than 25 persons are identified in the application as required under subsection (3) of this section, the department may provide the notice required under subsection (3) of this section by publishing notice of the application in a newspaper having general circulation in the area in which the proposed ditch, canal or other work is located at least once each week for at least three successive weeks. The cost of the publication shall be paid by the applicant in advance to the department. [Amended by 1985 c.310 Â§3; 1985 c.673 Â§25; 1989 c.509 Â§3; 1991 c.370 Â§4; 1995 c.365 Â§1; 1995 c.416 Â§2a; 2005 c.14 Â§2]

Â Â Â Â Â  537.131 Reclaimed water. As used in ORS 537.132, 540.510 and 540.610, Âreclaimed waterÂ means water that has been used for municipal purposes and after such use has been treated in a treatment works as defined in ORS 454.010, and that, as a result of treatment, is suitable for a direct beneficial purpose or a controlled use that could not otherwise occur. [1991 c.370 Â§2; 1997 c.244 Â§1]

Â Â Â Â Â  Note: 537.131 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.132 Exemption from permit requirement for use of reclaimed water; rules. (1) The provisions of ORS 537.130 requiring application for a permit to appropriate water shall not apply to the use of reclaimed water, if:

Â Â Â Â Â  (a) The use of reclaimed water is authorized by the national pollutant discharge elimination system or water pollution control facilities permit issued pursuant to ORS 468B.050 or 468B.053;

Â Â Â Â Â  (b) The Department of Environmental Quality, in reviewing an application for a permit pursuant to ORS 468B.050 or 468B.053, has consulted with the State Department of Fish and Wildlife on the impact to fish and wildlife to determine that the application of reclaimed water under ORS 537.130, 537.131, 537.132, 540.510 and 540.610 shall not have a significant negative impact on fish and wildlife; and

Â Â Â Â Â  (c) The Department of Environmental Quality has determined the use of reclaimed water is intended to improve the water quality of the receiving stream.

Â Â Â Â Â  (2) Any person using or intending to use reclaimed water shall file with the Water Resources Department a reclaimed water registration form setting forth the following:

Â Â Â Â Â  (a) Name and mailing address of the registrant;

Â Â Â Â Â  (b) The date the use of reclaimed water is initiated;

Â Â Â Â Â  (c) Source of reclaimed water supply, including a description of the location of the reclaimed water treatment facility and the name and mailing address of the owner and operator of the facility;

Â Â Â Â Â  (d) Nature of the use of the reclaimed water;

Â Â Â Â Â  (e) Amount of reclaimed water used or proposed to be used;

Â Â Â Â Â  (f) Location and description of the ditch, canal, pipeline or any other conduction facility used or to be used to transport the reclaimed water from the treatment facility to the place of use;

Â Â Â Â Â  (g) A statement declaring the existence of a written contract or agreement to provide reclaimed water including the name and address of the reclaimed water provider and the date and terms of such contract or agreement;

Â Â Â Â Â  (h) A description of the season of use and the place of use of the reclaimed water, and any restrictions applicable to the use of the reclaimed water; and

Â Â Â Â Â  (i) If the reclaimed water is used in lieu of using water under an existing water right, the application, permit and certificate number of such right, or if the right is granted pursuant to a decree of circuit court, the volume and page number setting forth the right.

Â Â Â Â Â  (3) If a municipality has discharged waste water into a natural watercourse for five or more years, and the discharge represents more than 50 percent of the total average flow of the natural watercourse and if such discharge would cease as a result of the use of reclaimed water in accordance with the provisions of ORS 540.510 (3) and this section, the director of the department shall notify any persons who, according to the department records, have a water right that may be affected by the cessation of the discharge by the municipality.

Â Â Â Â Â  (4) If a person holding an affected water right demonstrates to the department that the cessation of discharge by the municipality substantially impairs the ability to satisfy a water right, the person shall be entitled to a preference to the use of the reclaimed water. However, the delivery of the reclaimed water to the person claiming such preference shall be accomplished through a conveyance facility or channel other than a natural watercourse.

Â Â Â Â Â  (5) If a municipality has a less expensive alternative for the disposal and distribution of the reclaimed water, the municipality shall not be obligated to incur expenses or cost beyond the expenses or costs of such alternative.

Â Â Â Â Â  (6) The Water Resources Commission shall adopt rules to implement the notice and preference provisions and impairment evaluation standards of this section. [1991 c.370 Â§3; 1997 c.286 Â§8]

Â Â Â Â Â  Note: 537.132 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.133 PermitteeÂs right to enter on forestland; notice. (1) A permittee may not enter upon forestland adjacent to the point of diversion designated in the permit until such person provides notice to the landowner of the permitteeÂs intention to enter upon such property. The notice shall:

Â Â Â Â Â  (a) Be in writing;

Â Â Â Â Â  (b) Be mailed to the landowner 30 days prior to the commencement of any construction, maintenance or repair work; and

Â Â Â Â Â  (c) Give a complete description of the location and duration of the work project.

Â Â Â Â Â  (2) If a permittee fails to provide the notice required in subsection (1) of this section, the permittee shall not obtain any right to continued use of the land without the express written consent of the landowner.

Â Â Â Â Â  (3) For purposes of determining whether a prescriptive easement or way of necessity has been established under
Oregon
common law, unimproved or unenclosed forestlands shall include commercial forestland parcels larger than 20 acres. [1989 c.509 Â§5]

Â Â Â Â Â  Note: 537.133 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.135 Permit required to appropriate water for recharging ground water sources; minimum perennial streamflow required for permit; exception. (1) The appropriation of water for the purpose of recharging ground water basins or reservoirs is declared to be for a beneficial purpose. Permits for such appropriation may be granted by the Water Resources Department on application made therefor. Any such application shall substantially comply with ORS 537.140 and shall be subject to the provisions of ORS 537.150 to 537.230, as are other applications and permits to appropriate water.

Â Â Â Â Â  (2) Any person proposing to apply to a beneficial use the water stored artificially in any such ground water basin or reservoir shall file an application for permit, to be known as the secondary permit, in compliance with the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.230. The application shall refer to the artificially recharged ground water basin or reservoir as a supply of water and shall include the written consent of the holder of the recharge permit or certificate to appropriate the artificially recharged water.

Â Â Â Â Â  (3) The Water Resources Commission shall develop standards that an applicant must meet before the department approves a permit to appropriate water for the purpose of recharging ground water.

Â Â Â Â Â  (4) Before issuing a permit for the purpose of recharging ground water, the department shall determine, under ORS 537.170, whether the proposed ground water recharge project would impair or be detrimental to the public interest.

Â Â Â Â Â  (5) The department shall not issue a ground water recharge permit unless the supplying stream has a minimum perennial streamflow established for the protection of aquatic and fish life. The State Department of Fish and Wildlife may waive this prerequisite if a minimum perennial streamflow for protection of aquatic and fish life is not required for the supplying stream. [1961 c.402 Â§1; 1985 c.673 Â§26; 1987 c.499 Â§1; 1995 c.416 Â§3]

Â Â Â Â Â  537.139 Failure to obtain authorization for access to certain land. (1) The failure of an applicant to obtain written authorization, obtain an easement or acquire ownership of land if required as a condition to issuance of a permit under ORS 537.211 (2) shall be a ground for refusal to issue a permit.

Â Â Â Â Â  (2) If an applicant makes a statement under ORS 537.140 (1)(a)(E) that falsely states that the applicant owns all lands crossed by a proposed ditch, canal or other work or that the applicant has obtained written authorization or an easement permitting access across such lands, any permit issued in response to the application shall be subject to cancellation.

Â Â Â Â Â  (3) Nothing in ORS 537.130, 537.133, 537.139, 537.140, 537.250, 772.305 and 772.310 requires the Water Resources Department to mediate or arbitrate a dispute between a permittee and a landowner with respect to the provisions of ORS 537.130, 537.133, 537.139, 537.140, 537.250, 772.305 and 772.310. [1989 c.509 Â§8; 1995 c.365 Â§2; 1995 c.416 Â§4]

Â Â Â Â Â  Note: 537.139 was added to and made a part of 537.110 to 537.330 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.140 Application for permit; contents; maps and drawings. (1)(a) Each application for a permit to appropriate water shall be made to the Water Resources Department on a form prescribed by the department and shall set forth:

Â Â Â Â Â  (A) The name and mailing address of the applicant;

Â Â Â Â Â  (B) The source of water supply including the name and mailing address of any owner of the land upon which the source of the water supply is located;

Â Â Â Â Â  (C) The nature and amount of the proposed use;

Â Â Â Â Â  (D) The location and description of the proposed ditch, canal or other work, including the name and mailing address of the owner of any lands that are not owned by the applicant and that are crossed by the proposed ditch, canal or other work even if the applicant has obtained written authorization or an easement from the owner;

Â Â Â Â Â  (E) A statement declaring whether the applicant has written authorization or an easement permitting access to nonowned land crossed by the proposed ditch, canal or other work;

Â Â Â Â Â  (F) The time within which it is proposed to begin construction;

Â Â Â Â Â  (G) The time required for completion of the construction;

Â Â Â Â Â  (H) The time for the complete application of the water to the proposed use; and

Â Â Â Â Â  (I) Any other information required in the application form that is necessary to evaluate the application as established by statute and rule.

Â Â Â Â Â  (b) If for agricultural purposes, the application shall give the legal subdivisions of the land and the acreage to be irrigated, as near as may be.

Â Â Â Â Â  (c) Except as provided in subsection (2) of this section, if for power purposes, the application shall give the nature of the works by means of which the power is to be developed, the head and amount of water to be utilized, and the uses to which the power is to be applied.

Â Â Â Â Â  (d) If for construction of a reservoir, the application shall give the height of dam, the capacity of the reservoir, and the uses to be made of the impounded waters.

Â Â Â Â Â  (e) If for municipal water supply, the application shall give the present population to be served, and, as near as may be, the future requirements of the city.

Â Â Â Â Â  (f) If for mining purposes, the application shall give the nature of the mines to be served, and the methods of supplying and utilizing the water.

Â Â Â Â Â  (2) Any person who has applied to the Federal Energy Regulatory Commission for a preliminary permit or an exemption from licensing shall, at the same time, apply to the Water Resources Department for a permit to appropriate water for a hydroelectric project. An applicant for a permit to appropriate water for a new hydroelectric project shall submit to the department a complete copy of any application for the project filed with the Federal Energy Regulatory Commission or other federal agency. If the copy of the federal application is filed with the department at the same time it is filed with the federal agency, at the departmentÂs discretion such copy may fulfill the requirements for an application under subsection (1) of this section.

Â Â Â Â Â  (3) Each application shall be accompanied by any map or drawing and all other data concerning the proposed project and the applicantÂs ability and intention to construct the project, as may be prescribed by the Water Resources Commission. The accompanying data shall be considered a part of the application.

Â Â Â Â Â  (4) The map or drawing required to accompany the application shall be of sufficient quality and scale to establish the location of the proposed point of diversion and the proposed place of use identified by tax lot, township, range, section and nearest quarter-quarter section along with a notation of the acreage of the proposed place of use, if appropriate. In addition, the department shall accept locational coordinate information, including latitude and longitude as established by a global positioning system. If the application is for a water right for a municipal use, the map need not identify the proposed place of use by tax lot.

Â Â Â Â Â  (5) Each application for a permit to appropriate water shall be accompanied by the examination fee set forth in ORS 536.050 (1).

Â Â Â Â Â  (6) If the proposed use of the water is for operation of a chemical process mine as defined in ORS 517.953, the applicant shall provide the information required under this section as part of the consolidated application under ORS 517.952 to 517.989.

Â Â Â Â Â  (7) Notwithstanding any provision of ORS chapter 183, an application for a permit to appropriate water shall be processed in the manner set forth in ORS 537.120 to 537.360. Nothing in ORS chapter 183 shall be construed to allow additional persons to participate in the process. To the extent that any provision in ORS chapter 183 conflicts with a provision set forth in ORS 537.120 to 537.360, the provisions in ORS 537.120 to 537.360 shall control. [Amended by 1985 c.673 Â§27; 1987 c.542 Â§5; 1989 c.509 Â§4; 1991 c.735 Â§32; 1991 c.869 Â§6; 1993 c.557 Â§1; 1993 c.591 Â§2; 1995 c.365 Â§3; 1995 c.416 Â§5; 1997 c.446 Â§1; 1997 c.587 Â§4]

Â Â Â Â Â  537.141 Uses of water not requiring water right application, permit or certificate; rules. (1) The following water uses do not require an application under ORS 537.130 or 537.615, a water right permit under ORS 537.211 or a water right certificate under ORS 537.250:

Â Â Â Â Â  (a) Emergency fire-fighting uses;

Â Â Â Â Â  (b) Nonemergency fire-fighting training, provided:

Â Â Â Â Â  (A) The source of the water is existing storage and the use occurs with permission of the owner of the stored water; or

Â Â Â Â Â  (B) If the source of water is other than existing storage, the use occurs with the prior written approval of the watermaster in the district where the training will take place and subject to any conditions the watermaster determines are necessary to prevent injury to existing water rights and to protect in-stream resources;

Â Â Â Â Â  (c) Water uses that divert water to water tanks or troughs from a reservoir for a use allowed under an existing water right permit or certificate for the reservoir;

Â Â Â Â Â  (d) Fish screens, fishways and fish by-pass structures, as exempted by rule of the Water Resources Commission;

Â Â Â Â Â  (e) Land management practices intended to save soil and improve water quality by temporarily impeding or changing the natural flow of diffuse surface water across agricultural lands when storage of public waters is not an intended purpose. Such practices include but are not limited to:

Â Â Â Â Â  (A) Terraces;

Â Â Â Â Â  (B) Dikes;

Â Â Â Â Â  (C) Retention dams and other temporary impoundments; and

Â Â Â Â Â  (D) Agronomic practices designed to improve water quality and control surface runoff to prevent erosion, such as ripping, pitting, rough tillage and cross slope farming;

Â Â Â Â Â  (f) Livestock watering operations that comply with the requirements under subsections (2) and (3) of this section;

Â Â Â Â Â  (g) Forest management activities that require the use of water in conjunction with mixing pesticides as defined in ORS 634.006, or in slash burning;

Â Â Â Â Â  (h) The collection of precipitation water from an artificial impervious surface and the use of such water;

Â Â Â Â Â  (i) Land application of ground water so long as the ground water:

Â Â Â Â Â  (A) Has first been appropriated and used under a permit or certificate issued under ORS 537.625 or 537.630 for a water right issued for industrial purposes or a water right authorizing use of water for confined animal feeding purposes;

Â Â Â Â Â  (B) Is reused for irrigation purposes and the period of irrigation is a period during which the reused water has never been discharged to the waters of the state; and

Â Â Â Â Â  (C) Is applied pursuant to a permit issued by the Department of Environmental Quality or the State Department of Agriculture under either ORS 468B.050 to construct and operate a disposal system or ORS 468B.215 to operate a confined animal feeding operation; and

Â Â Â Â Â  (j) Surface mining practices that result in the removal of water from a surface mine subject to an operating permit or reclamation plan approved by the State Department of Geology and Mineral Industries, unless the water is used for a subsequent beneficial use.

Â Â Â Â Â  (2) The use of surface water for livestock watering may be exempted under subsection (1) of this section if:

Â Â Â Â Â  (a) The water is diverted from a stream or other surface water source to a trough or tank through an enclosed water delivery system;

Â Â Â Â Â  (b) The delivery system either is equipped with an automatic shutoff or flow control mechanism or includes a means for returning water to the surface water source through an enclosed delivery system; and

Â Â Â Â Â  (c) The operation is located on land from which the livestock would otherwise have legal access to both the use and source of the surface water source.

Â Â Â Â Â  (3) If the diversion system described in subsection (2) of this section is located within or above a scenic waterway, the amount of water that may be used without a water right is limited to one-tenth of one cubic foot per second per 1,000 head of livestock. Nothing in this section shall prevent the Water Resources Commission from approving an application for a water right permit for a delivery system not qualifying under subsection (2) of this section.

Â Â Â Â Â  (4) The Water Resources Department, in conjunction with local soil and water conservation districts, the Oregon State University Extension Service, the State Department of Agriculture and the State Department of Fish and Wildlife and any other organization interested in participating, shall develop and implement a voluntary educational program on livestock management techniques designed to keep livestock away from streams and riparian areas.

Â Â Â Â Â  (5) To qualify for an exempt use under subsection (1)(g) of this section, the user shall:

Â Â Â Â Â  (a) Submit notice of the proposed use, including the identification of the proposed water source, to the Water Resources Department and to the State Department of Fish and Wildlife at the time notice is provided to other affected agencies pursuant to ORS 527.670; and

Â Â Â Â Â  (b) Comply with any restrictions imposed by the department pertaining to sources of water that may not be used in conjunction with the proposed activity.

Â Â Â Â Â  (6) Except for the use of water under subsection (1)(i) of this section, the Water Resources Commission by rule may require any person or public agency diverting water as described in subsection (1) of this section to furnish information with regard to such water and the use thereof. For a use of water described in subsection (1)(i) of this section, the Department of Environmental Quality or the State Department of Agriculture shall provide to the Water Resources Department a copy of the permit issued under ORS 468B.050 or 468B.215 authorizing the land application of ground water for reuse. The permit shall provide the information regarding the place of use of such water and the nature of the beneficial reuse. [1993 c.595 Â§3; 1995 c.184 Â§1; 1995 c.274 Â§9a; 1995 c.537 Â§2; 1995 c.752 Â§7; 1997 c.199 Â§1; 1997 c.244 Â§2; 1999 c.335 Â§1; 2001 c.248 Â§11; 2003 c.470 Â§4; 2007 c.189 Â§1]

Â Â Â Â Â  Note: 537.141 was added to and made a part of ORS chapter 537 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.142 Water right permit or certificate not required for egg incubation project under salmon and trout enhancement program. (1) No water right certificate or permit is required for the use of the surface waters of this state if

the water is to be used for a salmon and trout enhancement project certified by the State Department of Fish and Wildlife under ORS 496.430 to 496.460.

Â Â Â Â Â  (2) The use of water for a salmon and trout enhancement project under subsection (1) of this section is a beneficial use and such use shall be allowed on all the waters of this state, whether or not the project is located on waters of this state for which the use is restricted pursuant to any of the following:

Â Â Â Â Â  (a) A scenic waterway designation under ORS 390.805 to 390.925.

Â Â Â Â Â  (b) A statutory withdrawal from appropriation under ORS chapter 538.

Â Â Â Â Â  (c) A program adopted by the Water Resources Commission under ORS 536.300 to 536.400.

Â Â Â Â Â  (d) An administrative withdrawal from appropriation by the Water Resources Director or the Water Resources Commission.

Â Â Â Â Â  (e) Any other statutory or administrative restriction on the use of the waters.

Â Â Â Â Â  (3) If the use of the waters of this state under subsection (1) of this section conflicts with the use of water under a permit issued under ORS 537.240 or a use allowed under a water right certificate issued under ORS 537.250, the use permitted under subsection (1) of this section shall be subordinate. [1985 c.310 Â§2; 1989 c.587 Â§2]

Â Â Â Â Â  537.143 Limited license to use or store surface or ground water or to use stored water; rules. (1) Notwithstanding the provisions of ORS 537.130, the Water Resources Commission may establish by rule a procedure to allow a person to obtain a limited license to use or store ground water not otherwise exempt under ORS 537.545, to use or store surface water, to use stored water or to use stored water for purposes for which the stored water is authorized and in accordance with a contract with a local, state or federal government after the person complies with the notice provisions set forth in ORS 537.144. Uses eligible for a limited license shall be for a short-term or fixed duration and may include but are not limited to road construction and maintenance, general construction and forestland or rangeland management. Except as provided in subsections (4) to (6) and (9) of this section, the use of water for a purpose specifically prohibited by a basin program or for irrigation is not eligible for a limited license.

Â Â Â Â Â  (2) The use of water under a limited license under subsection (1) of this section shall not have priority over any water right exercised according to a permit or certificate and shall be subordinate to all other authorized uses that rely upon the same source. The Water Resources Department may revoke the right to use of water acquired under a limited license pursuant to subsection (1) of this section at any time if the use causes injury to:

Â Â Â Â Â  (a) Any other water right; or

Â Â Â Â Â  (b) A minimum perennial streamflow.

Â Â Â Â Â  (3) Except as provided in subsections (4), (5) and (11) of this section, the licensee shall give notice to the Water Resources Department at least 15 days in advance of using the water under the limited license and shall maintain a record of use. The record shall include but need not be limited to an estimate of the amount of water used, the period of use and the categories of beneficial use to which the water is applied. During the period of the limited license, the record of use shall be available for review by the department upon request.

Â Â Â Â Â  (4) The Water Resources Director may issue a limited license in conjunction with an enforcement order to address an illegal water use, including irrigation use or a use specifically prohibited by a basin program. The director may issue a limited license for such a use upon a finding that:

Â Â Â Â Â  (a) The person did not knowingly violate state laws regarding a water use permit;

Â Â Â Â Â  (b) The immediate termination of the illegal use would cause serious and undue hardship to the water user that could be ameliorated by providing a period of time in which to achieve compliance with the law; and

Â Â Â Â Â  (c) The continued use under a limited license outweighs the public benefits of termination, including deterrence of illegal uses and protection of the water source.

Â Â Â Â Â  (5) An enforcement order issued under subsection (4) of this section shall specify an amount of time in which the person using water illegally shall bring such use into compliance. The duration of the limited license shall not exceed the duration of time allowed in the enforcement order to achieve compliance. A licensee using water under a limited license issued in conjunction with an enforcement order need not provide the department with advance notice of water use, but shall comply with the other requirements of this section.

Â Â Â Â Â  (6) The director may issue a limited license for irrigation if the sole purpose of the use is:

Â Â Â Â Â  (a) To provide water necessary to establish a crop for which no further irrigation will be required after the crop is established;

Â Â Â Â Â  (b) To mitigate the impacts of drought when additional water is needed beyond a prescribed irrigation season in order to avoid irreparable damage to the userÂs crop; or

Â Â Â Â Â  (c) Under a limited license issued pursuant to subsection (9) of this section.

Â Â Â Â Â  (7) Nothing in this section is intended to prohibit any person from obtaining a water right certificate under ORS 537.250 or 537.630 for any use for which a limited license is obtained under this section.

Â Â Â Â Â  (8) Except as provided in subsection (10) of this section, the department may not issue a limited license for the same use for more than five consecutive years.

Â Â Â Â Â  (9) Notwithstanding any other provision of this section, if the use of water under the limited license is for the use of stored water consistent with the purposes for which the stored water is authorized and the use of water is authorized by a contract between the user and a local, state or federal government:

Â Â Â Â Â  (a) The limited license may be issued for a period of up to one year; and

Â Â Â Â Â  (b) The limited license shall be revoked if the contract between the user and the local, state or federal government is terminated for any reason.

Â Â Â Â Â  (10) At the end of the one-year limited license period in subsection (9) of this section, the user may reapply for a limited license under ORS 537.144 provided that there is an authorized contract between the user and a local, state or federal government.

Â Â Â Â Â  (11) The director may issue a limited license authorizing immediate use of water if the director finds that an emergency exists and the water is needed to protect the public health, safety and welfare. Notwithstanding subsection (8) of this section, the director may issue a limited license for such a use for a period of 60 days. [1989 c.933 Â§2; 1993 c.595 Â§1; 1995 c.274 Â§8; 1997 c.38 Â§1; 1997 c.366 Â§1]

Â Â Â Â Â  537.144 Request for right to use water under limited license; fee. (1) Any person requesting the right to use water under a limited license under ORS 537.143 shall notify the Water Resources Department on a form provided by the department.

Â Â Â Â Â  (2) If the request submitted under subsection (1) of this section is to use stored water for purposes for which the stored water is authorized and pursuant to a contract between the user and a local, state or federal government:

Â Â Â Â Â  (a) The person also shall submit:

Â Â Â Â Â  (A) A copy of the contract;

Â Â Â Â Â  (B) A map indicating the point of diversion and the place of use; and

Â Â Â Â Â  (C) Any other information required by the Water Resources Commission that is necessary to evaluate the request as established by statute and the rules of the commission.

Â Â Â Â Â  (b) Upon the filing of the request under this subsection, the department shall determine whether the request contains the information listed under paragraph (a) of this subsection and is complete and not defective, including the payment of any fee required by the commission. If the department determines that the request is incomplete or defective or that all fees have not been paid, the department shall return all fees and the request. If the department determines that a request contains the information listed under paragraph (a) of this subsection and is complete and not defective, the department shall proceed with the review of the request and issuance of the limited license if the use complies with the requirements of ORS 537.143.

Â Â Â Â Â  (3) The notification required under subsection (1) or (2) of this section shall be accompanied by the fee established by rule by the Water Resources Commission.

Â Â Â Â Â  (4) The department shall notify the person whether the department grants the limited license.

Â Â Â Â Â  (5) A request for the right to use stored water under a limited license as described in subsection (2) of this section may be made concurrently with an application for a permit to appropriate water under ORS 537.140. [1989 c.933 Â§3; 1995 c.274 Â§11; 1997 c.366 Â§2]

Â Â Â Â Â  537.145 Notice of filing of application to appropriate water for hydroelectric purposes. (1) Whenever an application is made for a permit to appropriate water for hydroelectric purposes, the Water Resources Department shall give written notice of the filing of the application to the owner of any land that is:

Â Â Â Â Â  (a) Adjacent to any portion of the stream in which the quantity of water will be decreased by the project; or

Â Â Â Â Â  (b) Adjacent to the site of the proposed hydroelectric project.

Â Â Â Â Â  (2) The department shall also publish notice of the application once each week for at least four successive weeks and for such further time, if any, as the department shall determine, in a newspaper of general circulation in each county in which the project covered by the application is located. [1985 c.569 Â§22; 1995 c.416 Â§8]

Â Â Â Â Â  537.147 Permit to use stored water; fee. (1) Notwithstanding the process for applying for a water right permit established in ORS 537.150 to 537.230, a person may, pursuant to this section, apply to the Water Resources Department for a water right permit to use stored water. A person applying under this section for a water right permit to use stored water shall submit:

Â Â Â Â Â  (a) A fee, in the amount required by ORS 536.050 for applications to appropriate stored water.

Â Â Â Â Â  (b) A completed application for a secondary permit, in a form determined by the department, that contains the information required of applications under ORS 537.140 and 537.400 (1).

Â Â Â Â Â  (c) Evidence that the proposed use of the stored water is one of the authorized uses under the water right permit, certificate or decree that allows the storage of water.

Â Â Â Â Â  (2) If an applicant provides, to the satisfaction of the department, the fee and the information required by subsection (1) of this section, the department may, after public notice and a 30-day opportunity to submit comments on the application, issue a water right permit upon determining that no public interest issues as identified in ORS 537.170 (8) have been raised through the comments submitted.

Â Â Â Â Â  (3) If the department determines that public interest issues have been identified, then the department shall treat the application under this section as an application under ORS 537.150 and perform the public interest review required by ORS 537.153 (2).

Â Â Â Â Â  (4) At a minimum, a water right permit issued by the department for use of stored water under this section shall be conditioned to require:

Â Â Â Â Â  (a) Fish screens and by-pass devices and fish passage as may be required by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (b) A measuring device at each point of diversion authorized under the water right permit.

Â Â Â Â Â  (5) Within 10 days of issuing a water right permit under this section, the department shall provide notice of the permit issuance in the weekly notice published by the department and to persons who have submitted comments pursuant to subsection (2) of this section. [2005 c.37 Â§2]

Â Â Â Â Â  537.150 Filing of application; determination of completeness; initial review; preliminary determination; notice; public comments; fees. (1) Within 15 days after receiving an application, the Water Resources Department shall determine whether the application contains the information listed under ORS 537.140 (1) and is complete and not defective, including the payment of all fees required under ORS 537.140 (5). If the department determines that the application is incomplete or defective or that not all fees have been paid, the department shall return the fees paid and the application.

Â Â Â Â Â  (2) Upon determining that an application contains the information listed under ORS 537.140 (1) and is complete and not defective, the department shall indorse on the application the date upon which the application was received at the department, which shall be the priority date for any water right issued in response to the application. All applications that comply with the provisions of law shall be recorded in a suitable book kept for that purpose.

Â Â Â Â Â  (3) If an application is complete and not defective, the department shall determine whether the proposed use is prohibited by ORS chapter 538. If the proposed use is prohibited by ORS chapter 538, the department shall reject the application and return all fees to the applicant with an explanation of the statutory prohibition.

Â Â Â Â Â  (4) If the proposed use is not prohibited by ORS chapter 538, the department shall undertake an initial review of the application and make a preliminary determination of:

Â Â Â Â Â  (a) Whether the proposed use is restricted or limited by statute or rule;

Â Â Â Â Â  (b) The extent to which water is available from the proposed source during the times and in the amounts requested; and

Â Â Â Â Â  (c) Any other issue the department identifies as a result of the initial review that may preclude approval of or restrict the proposed use.

Â Â Â Â Â  (5) Upon completion of the initial review and no later than 30 days after determining an application to be complete and not defective as described in subsection (1) of this section, the department shall notify the applicant of its preliminary determinations and allow the applicant 14 days from the date of mailing within which to notify the department to stop processing the application or to proceed with the application. If the applicant notifies the department to stop processing the application, the department shall return the application and all fees paid in excess of $150. If the department receives no timely response from the applicant, the department shall proceed with the application.

Â Â Â Â Â  (6) Within seven days after proceeding with the application under subsection (5) of this section, the department shall give public notice of the application in the weekly notice published by the department. The notice shall include a request for comments on the application and information pertaining to how an interested person may obtain future notices about the application and a copy of the proposed final order.

Â Â Â Â Â  (7) Within 30 days after the public notice under subsection (6) of this section, any person interested in the application shall submit written comments to the department. Any person who asks to receive a copy of the departmentÂs proposed final order shall submit to the department the fee required under ORS 536.050 (1). [Amended by 1985 c.673 Â§28; 1993 c.557 Â§2; 1995 c.416 Â§9; 2007 c.267 Â§2]

Â Â Â Â Â  537.153 Review of application; proposed final order; presumption that use will not impair or be detrimental to public interest; standing; protest; final order; contested case hearing. (1) Within 60 days after the Water Resources Department proceeds with the application under ORS 537.150 (5), the department shall complete application review and issue a proposed final order approving or denying the application or approving the application with modifications or conditions. The department may request the applicant to provide additional information needed to complete the review. If the department requests additional information, the request shall be specific and shall be sent to the applicant by registered mail. The department shall specify a date by which the information must be returned, which shall be not less than 10 days after the department mails the request to the applicant. If the department does not receive the information or a request for a time extension under ORS 537.175 by the date specified in the request, the department may reject the application and may refund fees in accordance with ORS 536.050 (3)(a). The time period specified by the department in a request for additional information shall allow the department to comply with the 60-day time limit established by this subsection.

Â Â Â Â Â  (2) In reviewing the application under subsection (1) of this section, the department shall presume that a proposed use will not impair or be detrimental to the public interest if the proposed use is allowed in the applicable basin program established pursuant to ORS 536.300 and 536.340 or given a preference under ORS 536.310 (12), if water is available, if the proposed use will not injure other water rights and if the proposed use complies with rules of the Water Resources Commission. This shall be a rebuttable presumption and may be overcome by a preponderance of evidence that either:

Â Â Â Â Â  (a) One or more of the criteria for establishing the presumption are not satisfied; or

Â Â Â Â Â  (b) The proposed use will impair or be detrimental to the public interest as demonstrated in comments, in a protest under subsection (6) of this section or in a finding of the department that shows:

Â Â Â Â Â  (A) The specific public interest under ORS 537.170 (8) that would be impaired or detrimentally affected; and

Â Â Â Â Â  (B) Specifically how the identified public interest would be impaired or detrimentally affected.

Â Â Â Â Â  (3) The proposed final order shall cite findings of fact and conclusions of law and shall include but need not be limited to:

Â Â Â Â Â  (a) Confirmation or modification of the preliminary determinations made in the initial review;

Â Â Â Â Â  (b) A brief statement that explains the criteria considered relevant to the decision, including the applicable basin program and the compatibility of the proposed use with applicable land use plans;

Â Â Â Â Â  (c) An assessment of water availability and the amount of water necessary for the proposed use;

Â Â Â Â Â  (d) An assessment of whether the proposed use would result in injury to existing water rights;

Â Â Â Â Â  (e) An assessment of whether the proposed use would impair or be detrimental to the public interest as provided in ORS 537.170;

Â Â Â Â Â  (f) A draft permit, including any proposed conditions, or a recommendation to deny the application;

Â Â Â Â Â  (g) Whether the rebuttable presumption that the proposed use will not impair or be detrimental to the public interest has been established; and

Â Â Â Â Â  (h) The date by which protests to the proposed final order must be received by the department.

Â Â Â Â Â  (4) The department shall mail copies of the proposed final order to the applicant and to persons who have requested copies and paid the fee required under ORS 536.050 (1)(p). The department also shall publish notice of the proposed final order by publication in the weekly notice published by the department.

Â Â Â Â Â  (5) Any person who supports a proposed final order may request standing for purposes of participating in any contested case proceeding on the proposed final order or for judicial review of a final order. A request for standing shall be in writing and shall be accompanied by the fee established under ORS 536.050 (1)(n).

Â Â Â Â Â  (6) Any person may submit a protest against a proposed final order. A protest shall be in writing and shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the protestant;

Â Â Â Â Â  (b) A description of the protestantÂs interest in the proposed final order and, if the protestant claims to represent the public interest, a precise statement of the public interest represented;

Â Â Â Â Â  (c) A detailed description of how the action proposed in the proposed final order would impair or be detrimental to the protestantÂs interest;

Â Â Â Â Â  (d) A detailed description of how the proposed final order is in error or deficient and how to correct the alleged error or deficiency;

Â Â Â Â Â  (e) Any citation of legal authority supporting the protest, if known; and

Â Â Â Â Â  (f) For persons other than the applicant, the protest fee required under ORS 536.050.

Â Â Â Â Â  (7) Requests for standing and protests on the proposed final order shall be submitted within 45 days after publication of the notice of the proposed final order in the weekly notice published by the department. Any person who asks to receive a copy of the departmentÂs final order shall submit to the department the fee required under ORS 536.050 (1)(p), unless the person has previously requested copies and paid the required fee under ORS 537.150 (7), the person is a protestant and has paid the fee required under ORS 536.050 (1)(j) or the person has standing and has paid the fee under ORS 536.050 (1)(n).

Â Â Â Â Â  (8) Within 60 days after the close of the period for receiving protests, the Water Resources Director shall:

Â Â Â Â Â  (a) Issue a final order as provided under ORS 537.170 (6); or

Â Â Â Â Â  (b) Schedule a contested case hearing if a protest has been submitted and if:

Â Â Â Â Â  (A) Upon review of the issues, the director finds that there are significant disputes related to the proposed use of water; or

Â Â Â Â Â  (B) Within 30 days after the close of the period for submitting protests, the applicant requests a contested case hearing. [1995 c.416 Â§11; 1997 c.446 Â§2; 1997 c.587 Â§5; 2007 c.188 Â§2]

Â Â Â Â Â  Note: 537.153, 537.173 and 537.175 were added to and made a part of 537.145 to 537.240 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.160 Approval for beneficial use; agreement authorizing use of ditch for waste or seepage water. (1) Subject to the provisions of subsections (2) and (3) of this section, and of ORS 537.170 and 537.190, the Water Resources Department shall approve all applications made in proper form which contemplate the application of water to a beneficial use, unless the proposed use conflicts with existing rights.

Â Â Â Â Â  (2) The department may not approve an application for a permit to appropriate waste or seepage water, which is to be carried through an existing ditch or canal not owned wholly by the applicant until the applicant files with the department an agreement between the applicant and the owner of the ditch or canal, authorizing its use by the applicant to carry the water.

Â Â Â Â Â  (3) The department shall reject every application for a permit to appropriate water to develop hydroelectric power if the department finds that the proposed project does not comply with the standards set forth in ORS 543.017 or rules adopted by the Water Resources Commission under ORS 543.017. [Amended by 1985 c.569 Â§18; 1985 c.673 Â§197; 1995 c.416 Â§12]

Â Â Â Â Â  537.170 Contested case hearing on application; final order; appeal. (1) Within 45 days after the Water Resources Director schedules a contested case hearing under ORS 537.153 (8), the Water Resources Department shall hold the contested case hearing. The issues to be considered in the contested case hearing shall be limited to issues identified by the administrative law judge.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183 pertaining to contested case proceedings, the parties to any contested case hearing initiated under this section shall be limited to:

Â Â Â Â Â  (a) The applicant;

Â Â Â Â Â  (b) Any person who timely filed a protest; and

Â Â Â Â Â  (c) Any person who timely filed a request for standing under ORS 537.153 (5) and who requests to intervene in the contested case hearing prior to the start of the proceeding.

Â Â Â Â Â  (3) The contested case proceeding shall be conducted in accordance with the applicable provisions of ORS chapter 183 except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section; and

Â Â Â Â Â  (b) An interlocutory appeal under ORS 183.480 (3) shall not be allowed.

Â Â Â Â Â  (4) If applicable, an application to appropriate water for the generation of electricity submitted under ORS 537.140 shall be included in the consolidated review and hearings process under ORS 543.255.

Â Â Â Â Â  (5) Each person submitting a protest or a request for standing shall raise all reasonably ascertainable issues and submit all reasonably available arguments supporting the personÂs position by the close of the protest period. Failure to raise a reasonably ascertainable issue in a protest or in a hearing or failure to provide sufficient specificity to afford the Water Resources Department an opportunity to respond to the issue precludes judicial review based on that issue.

Â Â Â Â Â  (6) If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use does not comply with the standards set forth in ORS 543.017 or rules adopted by the Water Resources Commission under ORS 543.017 or would otherwise impair or be detrimental to the public interest, the director shall issue a final order rejecting the application or modifying the proposed final order to conform to the public interest. If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use would not impair or be detrimental to the public interest, the director shall issue a final order approving the application or otherwise modifying the proposed final order. A final order may set forth any of the provisions or restrictions to be included in the permit concerning the use, control and management of the water to be appropriated for the project, including, but not limited to, a specification of reservoir operation and minimum releases to protect the public interest.

Â Â Â Â Â  (7) If a contested case hearing is not held:

Â Â Â Â Â  (a) Where the final order modifies the proposed final order, the applicant may request and the department shall schedule a contested case hearing as provided under subsection (3) of this section by submitting the information required for a protest under ORS 537.153 (6) within 14 days after the director issues the final order. However, the issues on which a contested case hearing may be requested and conducted under this paragraph shall be limited to issues based on the modifications to the proposed final order.

Â Â Â Â Â  (b) Only the applicant or a protestant may appeal the provisions of the final order in the manner established in ORS chapter 183 for appeal of order other than contested cases.

Â Â Â Â Â  (8) If the presumption of public interest under ORS 537.153 (2) is overcome, then before issuing a final order, the director or the commission, if applicable, shall make the final determination of whether the proposed use or the proposed use as modified in the proposed final order would impair or be detrimental to the public interest by considering:

Â Â Â Â Â  (a) Conserving the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use of the waters of this state, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy formulated under ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (9) Upon issuing a final order, the director shall notify the applicant and each person who submitted written comments or protests or otherwise requested notice of the final order and send a copy of the final order to any person who requested a copy and paid the fee required under ORS 536.050 (1)(p). [Amended by 1955 c.707 Â§36; 1961 c.224 Â§12; 1963 c.378 Â§1; 1975 c.581 Â§26; 1985 c.569 Â§19; 1985 c.673 Â§30; 1995 c.416 Â§13; 1997 c.587 Â§6; 2003 c.75 Â§96]

Â Â Â Â Â  537.173 Exceptions to final order; modified order. (1) Within 20 days after the Water Resources Director issues a final order under ORS 537.170 after the conclusion of a contested case hearing, any party may file exceptions to the order with the Water Resources Commission.

Â Â Â Â Â  (2) The commission shall issue a modified order, if allowed, or deny the exceptions within 60 days after the close of the exception period under subsection (1) of this section. [1995 c.416 Â§14]

Â Â Â Â Â  Note: See note under 537.153.

Â Â Â Â Â  537.175 Time limit for issuing final order or scheduling contested case hearing; applicant request for extension. (1) Except as provided in subsection (2) of this section, the Water Resources Department shall issue a final order or schedule a contested case hearing on an application for a water right referred to in ORS 537.140 or 537.400 within 180 days after the department proceeds with the application under ORS 537.150 (5).

Â Â Â Â Â  (2) At the request of the applicant, the department may extend the 180-day period set forth in subsection (1) of this section for a reasonable period of time.

Â Â Â Â Â  (3) If a contested case hearing is held, the department shall issue a final order:

Â Â Â Â Â  (a) Within 270 days after scheduling the hearing for a contested case proceeding that involves three or more parties not including the department; and

Â Â Â Â Â  (b) Within 180 days after scheduling the hearing for all other contested case proceedings.

Â Â Â Â Â  (4) If the applicant does not request an extension under subsection (2) of this section and the department fails to issue a proposed final order or schedule a contested case hearing on an application for a water right within 180 days after the department proceeds with the application under ORS 537.150 (5), the applicant may apply in the Circuit Court for Marion County for a writ of mandamus to compel the department to issue a final order or schedule a contested case hearing on an application for a water right. If the application is for an out-of-stream use, the writ of mandamus shall compel the department to issue a water right permit, unless the department shows by affidavit that to issue a permit may result in harm to an existing water right holder. [1995 c.416 Â§17]

Â Â Â Â Â  Note: See note under 537.153.

Â Â Â Â Â  537.180 [Amended by 1971 c.734 Â§78; 1985 c.673 Â§31; repealed by 1995 c.416 Â§50]

Â Â Â Â Â  537.185 [1971 c.734 Â§80; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  537.190 Terms and conditions of approval; municipal water supplies; release of stored water. (1) The Water Resources Department may approve an application for less water than applied for, or upon terms, limitations and conditions necessary for the protection of the public interest, including terms, limitations and conditions relating to the release of water from an impoundment or diversion structure necessary to prevent rapid fluctuation in the stream level below the structure which may create a hazard to life or property, if there exists substantial reason therefor. In any event the department shall not approve an application for more water than can be applied to a beneficial use.

Â Â Â Â Â  (2) The department may approve an application for a municipal water supply to the exclusion of all subsequent appropriations, if the exigencies of the case demand.

Â Â Â Â Â  (3) When conditions beyond the control of the owner or operator of an impoundment or diversion structure, to which terms, limitations and conditions made as provided in subsection (1) of this section relate, threaten the safety of the structure and the release of water from the structure contrary to such terms, limitations and conditions is or may be necessary to remove the threat:

Â Â Â Â Â  (a) The terms, limitations and conditions shall not apply to such release of water.

Â Â Â Â Â  (b) The owner, operator or person in immediate charge of the structure shall immediately notify the department by telegraph or telephone of the situation.

Â Â Â Â Â  (c) The owner, operator or person in immediate charge of the structure shall immediately notify, to the best of the personÂs ability, those persons whose life or property may be threatened by the release of water. [Amended by 1959 c.624 Â§3; subsection (3) enacted as 1959 c.624 Â§5; 1985 c.673 Â§32; 1995 c.416 Â§15]

Â Â Â Â Â  537.200 [Amended by 1955 c.707 Â§37; repealed by 1971 c.734 Â§21]

Â Â Â Â Â  537.210 [Repealed by 1981 c.61 Â§1 (537.211 enacted in lieu of 537.210)]

Â Â Â Â Â  537.211 Issuance of permit if application approved; contents of permit; effect; rejection of application; change in use allowed under permit. (1) The approval of an application referred to in ORS 537.140 or 537.400 shall be set forth in a water right permit issued by the Water Resources Department. The permit shall specify the details of the authorized use and shall set forth any terms, limitations and conditions as the department considers appropriate including but not limited to any applicable condition required under ORS 537.289. A copy of the permit shall be filed as a public record in the department. The permit shall be mailed to the applicant, and upon receipt of the permit the permittee may proceed with the construction of the necessary works and may take all action required to apply the water to the designated beneficial use and to perfect the proposed appropriation.

Â Â Â Â Â  (2) Except as provided in subsection (6) of this section, if an application under ORS 537.140 or 537.400 indicates that the applicant does not have written authorization or an easement permitting access to nonowned land crossed by the proposed ditch, canal or other work, the department may issue a final order approving the application if the approval includes a condition requiring the applicant to obtain such written authorization, or easement or ownership of such land and to provide the department with a copy of the written authorization, easement or evidence of ownership.

Â Â Â Â Â  (3) If an application referred to in ORS 537.140 or 537.400 is rejected, the department shall enter a written order setting forth the reasons for the rejection. The applicant shall take no action towards construction of the works or use of the water. The department shall mail a copy of the order to the applicant.

Â Â Â Â Â  (4) The holder of a water right permit may change the point of diversion, change the point of appropriation, change the point of diversion to allow the appropriation of ground water or use the water on land to which the right is not appurtenant if:

Â Â Â Â Â  (a) The use of water on land to which the right is not appurtenant, the change of point of diversion or the change in point of appropriation does not result in injury to an existing water right;

Â Â Â Â Â  (b) For a proposed change in the place of use of the water, the land on which the water is to be used is owned or controlled by the holder of the permit and is contiguous to the land to which the permit is appurtenant;

Â Â Â Â Â  (c) All other terms of the permit remain the same, including but not limited to the beneficial use for which the water is used and the number of acres to which water is applied;

Â Â Â Â Â  (d) Prior approval is obtained from the district if the water is transported or conveyed by an irrigation district organized under ORS chapter 545, a drainage district organized under ORS chapter 547, a water improvement district organized under ORS chapter 552, a water control district organized under ORS chapter 553 or a district improvement company or a corporation organized under ORS chapter 554;

Â Â Â Â Â  (e) The holder of the permit provides written notice to the department at least 60 days before making any changes to the lands, point of diversion or point of appropriation described in the permit;

Â Â Â Â Â  (f) The holder of the permit complies with the publication requirements of ORS 540.520 (5), if applicable;

Â Â Â Â Â  (g) Diversion is provided with a proper fish screen, if requested by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (h) For a request to transfer the point of diversion to allow the appropriation of ground water, the proposed change meets the standards set forth in ORS 540.531 (2) or (3).

Â Â Â Â Â  (5) Notwithstanding the requirements of subsection (4)(b) of this section, the holder of a water right permit may change the place of use of all or any portion of water under the permit to land that is not contiguous to the land to which the permit is appurtenant if:

Â Â Â Â Â  (a) The change to noncontiguous land is in furtherance of mitigation or conservation efforts undertaken for the purposes of benefiting a species listed as sensitive, threatened or endangered under ORS 496.171 to 496.192 or the federal Endangered Species Act of 1973 (16 U.S.C. 1531 to 1544), as determined by the listing agency; and

Â Â Â Â Â  (b) All other requirements of subsection (4) of this section are met.

Â Â Â Â Â  (6) For an application made by or on behalf of a public corporation, the department may issue a permit approving the application without requiring the applicant to obtain prior written authorization or an easement permitting access to nonowned lands affected by the proposed project. However, nothing in this subsection shall be construed to allow any person to trespass on the lands of another person.

Â Â Â Â Â  (7) When the department receives notice under subsection (4)(e) of this section, the department shall publish the notice in the departmentÂs weekly public notice of water right applications.

Â Â Â Â Â  (8) If the use of water under the permit is for operation of a chemical process mine as defined in ORS 517.953:

Â Â Â Â Â  (a) Review of the application and approval or denial of the application shall be coordinated with the consolidated application process under ORS 517.952 to 517.989. However, such review and approval or denial shall take into consideration all policy considerations for the appropriation of water as set forth in this chapter and ORS chapter 536.

Â Â Â Â Â  (b) The permit may be issued for exploration under ORS 517.702 to 517.740, but the permit shall be conditioned on the applicantÂs compliance with the consolidated application process.

Â Â Â Â Â  (c) The permit shall include a condition that additional conditions may be added to the use of water when a water right certificate is issued, or when the use of water is changed pursuant to ORS 540.520 and 540.530 to use for a chemical process mine operation.

Â Â Â Â Â  (9) As used in this section, ÂcontiguousÂ includes land separated from the land to which a water right is appurtenant by roads, utility corridors, irrigation ditches or publicly owned rights of way. [1981 c.61 Â§2 (enacted in lieu of 537.210); 1985 c.392 Â§10; 1985 c.673 Â§33; 1991 c.735 Â§33; 1995 c.365 Â§4; 1995 c.368 Â§1; 1995 c.416 Â§16a; 1997 c.42 Â§1; 1997 c.446 Â§3; 1999 c.611 Â§1; 1999 c.664 Â§6; 2003 c.705 Â§2]

Â Â Â Â Â  537.220 Assignment of application, permit or license. (1) Any application, permit or license to appropriate water may be assigned, subject to the conditions of the application or permit, but no such assignment shall be binding, except upon the parties to the assignment, unless filed for record in the Water Resources Department.

Â Â Â Â Â  (2) An assignment of an application, permit or license to appropriate water filed for record with the Water Resources Department shall identify the current record owners of all property described in the application, permit or license. The assignor shall furnish proof acceptable to the department that notice of the assignment has been given or attempted for each identified property owner not a party to the assignment. [Amended by 1985 c.673 Â§34; 1995 c.367 Â§1]

Â Â Â Â Â  537.230 Time allowed for construction of irrigation or other work; extension; survey; map; requirements for supplemental water right. (1) Except for a holder of a permit for municipal use, the holder of a water right permit shall prosecute the construction of any proposed irrigation or other work with reasonable diligence and complete the construction within a reasonable time, as fixed in the permit by the Water Resources Department, not to exceed five years from the date of approval.

Â Â Â Â Â  (2) The holder of a permit for municipal use shall commence and complete the construction of any proposed works within 20 years from the date on which a permit for municipal use is issued under ORS 537.211. The construction must proceed with reasonable diligence and be completed within the time specified in the permit, not to exceed 20 years. However, the department may order and allow an extension of time to complete construction or to perfect a water right beyond the time specified in the permit under the following conditions:

Â Â Â Â Â  (a) The holder shows good cause. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right;

Â Â Â Â Â  (b) The extension of time is conditioned to provide that the holder may divert water beyond the maximum rate diverted for beneficial use before the extension only upon approval by the department of a water management and conservation plan; and

Â Â Â Â Â  (c) For the first extension issued after June 29, 2005, for a permit for municipal use issued before November 2, 1998, the department finds that the undeveloped portion of the permit is conditioned to maintain, in the portions of waterways affected by water use under the permit, the persistence of fish species listed as sensitive, threatened or endangered under state or federal law. The department shall base its finding on existing data and upon the advice of the State Department of Fish and Wildlife. An existing fish protection agreement between the permit holder and a state or federal agency that includes conditions to maintain the persistence of any listed fish species in the affected portion of the waterway is conclusive for purposes of the finding.

Â Â Â Â Â  (3) Except as provided in ORS 537.240 and 537.248 and subsection (2) of this section, the Water Resources Department, for good cause shown, shall order and allow an extension of time, including an extension beyond the five-year limit established in subsection (1) of this section within which irrigation or other works shall be completed or the right perfected. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right.

Â Â Â Â Â  (4) Except as provided in subsection (5) of this section and ORS 537.409, upon completion of beneficial use as required under this section, the permittee shall hire a water right examiner certified under ORS 537.798 to survey the appropriation. Within one year after application of water to a beneficial use or the beneficial use date allowed in the permit, the permittee shall submit a map of the survey as required by the Water Resources Department, which shall accompany the request for a water right certificate submitted to the department under ORS 537.250. If any property described in the permit is not included in the request for a water right certificate, the permittee shall state the identity of the record owner of that property.

Â Â Â Â Â  (5) The Water Resources Director may waive the requirement under subsection (4) of this section that a permittee hire a water right examiner certified under ORS 537.798 if:

Â Â Â Â Â  (a) The permit is a supplemental water right that shares the same distribution system and same place of use as the primary water right; and

Â Â Â Â Â  (b) The department determines that there is sufficient information in the records of the department to determine proof of beneficial use.

Â Â Â Â Â  (6) Notwithstanding ORS 537.410, for purposes of obtaining a water right certificate under ORS 537.250 for a supplemental water right, the permittee shall have a facility capable of handling the full rate and duty of water requested from the supplemental source and be otherwise ready, willing and able to use the amount of water requested, up to the amount of water approved in the water right permit. To obtain a certificate for a supplemental water right, the permittee is not required to have actually used water from the supplemental source if:

Â Â Â Â Â  (a) Water was available from the source of the primary water right and the primary water right was used pursuant to the terms of the primary water right; or

Â Â Â Â Â  (b) The nonuse of water from the supplemental source occurred during a period of time within which the exercise of the supplemental water right permit was not necessary due to climatic conditions. [Amended by 1985 c.617 Â§1; 1985 c.673 Â§201; 1987 c.542 Â§4; 1995 c.367 Â§2; 1995 c.416 Â§35; 1995 c.473 Â§5; 1997 c.446 Â§4; 1997 c.502 Â§1; 1997 c.557 Â§1; 1999 c.453 Â§1; 1999 c.665 Â§2; 2005 c.410 Â§1]

Â Â Â Â Â  Note: Section 5, chapter 410, Oregon Laws 2005, provides:

Â Â Â Â Â  Sec. 5. (1) The amendments to ORS 537.230 and 537.630 by sections 1 and 2 of this 2005 Act relating to the time to commence and complete construction apply to permits issued by the Water Resources Department on or after the effective date of this 2005 Act [June 29, 2005].

Â Â Â Â Â  (2) The amendments to ORS 537.230 and 537.630 by sections 1 and 2 of this 2005 Act apply to requests for extensions of time to complete construction or to perfect a water right made before, on or after the effective date of this 2005 Act, whether or not construction has commenced under a permit prior to the request.

Â Â Â Â Â  (3) All final orders by the department that resulted in the issuance of a water right permit, the issuance of a water right certificate or the approval of an extension of time to complete construction or to perfect a water right for a municipal use that were issued before the effective date of this 2005 Act are not subject to challenge in an administrative or judicial proceeding with respect to the requirement to commence and complete construction within a specified period of time. [2005 c.410 Â§5]

Â Â Â Â Â  537.240 Federal permit; time for obtaining; cancellation; time for beginning and completing work. (1) In any case where a permit from the Federal Energy Regulatory Commission is or shall be required in connection with the development of the applicantÂs proposed project, the applicant shall make application for the necessary federal permit or license within six months, or, if the applicant is a municipal corporation, within 10 years, from the date of filing application for appropriation of water with the Water Resources Department.

Â Â Â Â Â  (2) Upon failure of the applicant to file with the department, within 30 days after the expiration of the period above prescribed, satisfactory proof that application for the federal permit or license has been duly made, the application to appropriate water shall be terminated and become void.

Â Â Â Â Â  (3) Where the application for the necessary permit or license from the Federal Energy Regulatory Commission is finally rejected or disallowed, or if after being granted, the permit or license is revoked or forfeited because of failure to begin or carry on the construction work when and as required by the permit or license, then the department shall, upon the filing in the Water Resources Department of satisfactory proof of such fact, revoke and cancel any permit issued by the department for appropriation of water for use in the project for which the federal permit or license was required.

Â Â Â Â Â  (4) In case of any permit issued for the appropriation of water for the utilization of which a permit or license from the Federal Energy Regulatory Commission is necessary, the time to be allowed for the beginning and completion of construction under the permit from the department shall be made to conform to the time fixed for such beginning and completion in the permit or license, and in any extension thereof, issued for the project by the Federal Energy Regulatory Commission. [Amended by 1985 c.673 Â§36; 1995 c.416 Â§36]

Â Â Â Â Â  537.248 Requirement to include in reservoir permit date for beginning and completing construction and for perfecting water right; extension. (1) When the Water Resources Department issues a reservoir permit for a new storage project to a county, municipality or district, the department shall include in the permit a date, not more than 10 years after the date the permit is issued, to begin and complete construction of diversion or storage works and to perfect the water right. An application for a reservoir permit under this section shall be subject to the provisions of ORS 537.140 to 537.211, except that the applicant need not submit engineering plans and specifications before the permit is issued. However, the applicant may not begin construction of the reservoir until the department approves the engineering plans and specifications.

Â Â Â Â Â  (2) By order, the Water Resources Director may extend the date for beginning and completing construction and for completing perfection of the use if the applicant shows reasonable diligence and good cause. An extension allowed under this subsection shall not exceed 10 years, but the applicant may request additional extensions.

Â Â Â Â Â  (3) As used in this section, ÂdistrictÂ includes the entities set forth in ORS 198.010 and 198.180. [1995 c.473 Â§2; 1995 c.416 Â§35a]

Â Â Â Â Â  Note: 537.248 and 537.249 were added to and made a part of 537.140 to 537.252 by legislative action but were not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.249 Election to have proposed reservation considered as application for permit or rulemaking proceeding. (1) In lieu of the procedure established pursuant to ORS 537.358, for any reservation pending on July 5, 1995, the state agency that requested the reservation may elect to have the proposed reservation considered:

Â Â Â Â Â  (a) As an application for a permit under ORS 537.140 to 537.211 and 537.248; or

Â Â Â Â Â  (b) As a rulemaking proceeding under the applicable provisions of ORS chapter 183 in which case the provisions of ORS 537.358 requiring a public interest review under ORS 537.170 shall not be applicable.

Â Â Â Â Â  (2) A state agency making any election under subsection (1) of this section shall submit a written request to the Water Resources Commission within 90 days after July 5, 1995. The commission shall proceed in accordance with the election made under subsection (1) of this section or, if an election is not submitted, according to the procedure established pursuant to ORS 537.358.

Â Â Â Â Â  (3) A reservation established under the provisions of this section shall have as a priority date the date established in rules of the commission in effect on July 5, 1995.

Â Â Â Â Â  (4) When issuing a reservoir permit for a multipurpose storage project using water reserved or proposed to be reserved under a request originally filed by the Water Resources Department before June 5, 1992, the department shall grant a preference for the project under ORS 537.352.

Â Â Â Â Â  (5) Notwithstanding ORS 537.356, the Water Resources Commission may accept requests to reserve unappropriated water before July 1, 1997, but shall not begin to process such requests before July 1, 1997. Any request to reserve unappropriated water submitted by the State Department of Agriculture before July 1, 1997, also shall consider municipal needs. The priority date of a request received in proper form by the Water Resources Commission after July 5, 1995, shall be the date of receipt. [1995 c.473 Â§3; 1995 c.416 Â§35b]

Â Â Â Â Â  Note: See note under 537.248.

Â Â Â Â Â  537.250 Water right certificate; issuance; inclusion of land not described in permit; recordation; duration of rights. (1) After the Water Resources Department has received a request for issuance of a water right certificate accompanied by the survey required under ORS 537.230 (4) that shows, to the satisfaction of the department, that an appropriation has been perfected in accordance with the provisions of the Water Rights Act, the department shall issue to the applicant a certificate of the same character as that described in ORS 539.140. The certificate shall be recorded and transmitted to the applicant as provided in that section.

Â Â Â Â Â  (2) When issuing a water right certificate under subsection (1) of this section in the name of a district as defined in ORS 540.505, or in the name of a government agency for a district, the department may issue the water right certificate for land not described in the permit in accordance with ORS 537.252.

Â Â Â Â Â  (3) Rights to the use of water acquired under the provisions of the Water Rights Act, as set forth in a certificate issued under subsection (1) of this section, shall continue in the owner thereof so long as the water shall be applied to a beneficial use under and in accordance with the terms of the certificate, subject only to loss:

Â Â Â Â Â  (a) By nonuse as specified and provided in ORS 540.610; or

Â Â Â Â Â  (b) As provided in ORS 537.297. [Amended by 1985 c.392 Â§11; 1985 c.673 Â§191; 1987 c.542 Â§6; 1989 c.509 Â§6; 1995 c.218 Â§3; 1995 c.365 Â§5; 1995 c.416 Â§21a; 2005 c.410 Â§3]

Â Â Â Â Â  537.252 Certificate issued for land not described in permit; notice. (1) When issuing a water right certificate under ORS 537.250 to a district, or to a government agency for a district, the Water Resources Department may issue the water right certificate for land not described in the permit if:

Â Â Â Â Â  (a) Water furnished by the district under the permit has been applied beneficially to the land;

Â Â Â Â Â  (b) The land not described in the permit that is proposed to be included in the certificate is included within the legally established boundaries of the district and is subject to the charges, assessments and liens of the district;

Â Â Â Â Â  (c) The certificate does not authorize a greater rate, duty or acreage than is authorized by the terms of the permit, and all other conditions of the permit are satisfied;

Â Â Â Â Â  (d) The inclusion of land not described in the permit will not result in injury to other existing water rights or in enlargement of the right authorized under the permit; and

Â Â Â Â Â  (e) The impact to the water source of including land not described in the permit will not differ significantly from the impact expected at the time the permit was issued for the lands described in the permit.

Â Â Â Â Â  (2) If a district proposes to use water on lands not described in the permit, the Water Resources Department may issue a certificate that includes such additional lands if all of the conditions of subsection (1) of this section are satisfied and if, no later than 60 days before the district actually applies the water to the lands not described in the permit, the district provides written notice to the department. The notice shall include a copy of the original permit map modified to show the lands to be added and lands to be removed from the description of the place of use of the water. Upon receipt of the notice from the district, the department shall provide public notice of the proposed change by means of publication in the departmentÂs weekly notice and by publication once each week for three successive weeks in a newspaper having general circulation in the county or counties in which the affected lands are located. The cost of publication shall be paid by the district.

Â Â Â Â Â  (3) If a district has issued an order of inclusion or exclusion, the boundaries of the irrigation district shall be deemed to have been legally changed in the absence of approval of the Secretary of the Interior.

Â Â Â Â Â  (4) As used in this section:

Â Â Â Â Â  (a) ÂDistrictÂ has the meaning given in ORS 540.505.

Â Â Â Â Â  (b) ÂLegally established boundariesÂ means the boundaries of a district as established at the time of creation of the district and as the boundaries may have changed after creation of the district by an inclusion, exclusion or merger proceeding according to state law. [1995 c.218 Â§2; 1995 c.416 Â§21b; 2003 c.14 Â§343]

Â Â Â Â Â  537.260 Cancellation of permit for failure of proof of completion of appropriation; issuance of limited certificate; contest of issuance of certificate; exception for municipalities. (1) Except as provided under subsection (4) of this section for a permit issued to a municipality, whenever the time within which any appropriation under a permit should have been perfected has expired and the owner of the permit fails or refuses within three months thereafter to submit to the Water Resources Department proof of completion of the appropriation as required by ORS 537.230 and 537.250, the department may, after 60 daysÂ notice by registered mail or by certified mail with return receipt, order the cancellation of the permit. The cancellation shall have the same force and effect as cancellation of a permit in the proceedings provided for in ORS 537.410 to 537.450.

Â Â Â Â Â  (2) The department may determine the extent to which an appropriation has been perfected under any permit at the time of submission of final proof provided for in ORS 537.250, and shall limit the certificate provided for in that section to a description of such appropriation as has been actually perfected to the extent that the water applied for has been actually applied to the beneficial use contemplated in the permit.

Â Â Â Â Â  (3) Any person owning an application, permit or water right certificate subsequent in priority may jointly or severally contest before the department the issuance of the water right certificate at any time before it has issued, and after the time has expired for the completion of the appropriation under the permit, or within three months after issuance of the certificate. The contest shall be brought upon application made, and hearing shall be had in the same manner and after notice as provided in ORS 537.420 for proceedings for cancellation of permits. The department, in a final order, may cancel the permit or determine the extent to which the appropriation claimed thereunder has been perfected, and issue a water right certificate accordingly, or if a certificate has been issued, in the case of a contest within three months after its issuance, the department may cancel the water right certificate, or affirm its issuance, and if the water right certificate in such case is canceled, the permit upon which it is based shall also be canceled.

Â Â Â Â Â  (4) A municipality may partially perfect not less than 25 percent of the water authorized by its permit without loss of priority or cancellation of the municipalityÂs permit under this section. If a municipality defers perfection of its water right under this section, the department shall issue a certificate under ORS 537.250 only for the amount perfected. Upon perfection of the deferred amount, the municipality shall request a water right certificate for the remaining portion of the water applied for in the original permit application. As used in this section, ÂmunicipalityÂ includes a city, a port formed under ORS 777.005 to 777.725 and 777.915 to 777.953, a domestic water supply district formed under ORS chapter 264 or a water authority formed under ORS chapter 450. [Amended by 1983 c.740 Â§211; 1985 c.673 Â§38; 1989 c.707 Â§2; 1991 c.249 Â§43; 1993 c.577 Â§35; 1995 c.416 Â§37]

Â Â Â Â Â  537.270 Conclusiveness of certificate. A water right certificate issued in accordance with the provisions of ORS 537.250 which, after the expiration of three months from the date it is issued, has not been contested and canceled in the manner provided in ORS 537.260, and a water right certificate, when issued under ORS 539.140, shall be conclusive evidence of the priority and extent of the appropriation therein described in any proceeding in any court or tribunal of the state, except in those cases where the rights of appropriation thereby described have been abandoned subsequent to issuance of the certificate.

Â Â Â Â Â  537.280 [Renumbered 537.335]

Â Â Â Â Â  537.282 Definition of Âmunicipal applicant.Â As used in ORS 537.282 to 537.299, Âmunicipal applicantÂ means any municipal corporation or district as defined in ORS 543.655 that has applied for a permit to appropriate water for the purpose of generating hydroelectric power under the provisions of this chapter, or that has been accorded any right or preference under ORS 543.260, 543.270 or 543.610. [1985 c.392 Â§2]

Â Â Â Â Â  537.283 Procedure for applications to appropriate water for hydroelectric power; rules. (1) Notwithstanding any other provision of ORS 537.140 to 537.350, in accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission shall by rule establish a procedure for processing applications to appropriate water for hydroelectric power under ORS 537.140 to 537.320.

Â Â Â Â Â  (2) Rules adopted under subsection (1) of this section:

Â Â Â Â Â  (a) To the extent possible, shall be consistent with the process established for other applications to appropriate water for other beneficial uses under ORS 537.140 to 537.252.

Â Â Â Â Â  (b) Shall not supersede any provision pertaining to hydroelectric power established under this chapter or ORS chapter 543, to the extent such provisions are applicable to applications to appropriate water for hydroelectric power purposes.

Â Â Â Â Â  (c) Need not comply with the mandatory time limits or notice provisions established under ORS 537.140 to 537.350 if such provisions are incompatible with the substantive requirements applicable to applications to appropriate water for hydroelectric power purposes. [1995 c.416 Â§32a]

Â Â Â Â Â  Note: 537.283 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.285 Municipal applicant may develop hydroelectric project jointly with private person; restrictions. A municipal applicant may contract with a private person for the purpose of generating hydroelectric power. The municipal applicant shall retain sufficient benefit and interest in, and control of a joint project as necessary for the project to be considered a municipal project. A municipal applicant and a private person developing a joint project under this chapter must comply with the rules adopted by the Water Resources Commission under ORS 537.287. [1985 c.392 Â§3]

Â Â Â Â Â  537.287 Rules for joint project of municipal applicant and private person. The Water Resources Commission shall establish rules necessary to carry out the provisions of ORS 537.285. The rules shall include the amount of control over and interest in a joint project a municipal applicant must retain in order to receive the benefit of the municipal preference and proceed under the municipal application process set forth in this chapter. [1985 c.392 Â§4]

Â Â Â Â Â  537.289 Conditions to be imposed on permit of municipal corporation or district. (1) Whenever the Water Resources Department issues a permit under ORS 537.211 allowing a municipal corporation or district, as defined in ORS 543.655, to appropriate water for the purpose of generating hydroelectric power, the department shall impose the following conditions on the permit, in addition to any other term, limitation or condition imposed under ORS 537.211:

Â Â Â Â Â  (a) That the permit may not be assigned to any nonmunicipal entity so as to result in a loss of ownership of the permit by a municipal corporation or district.

Â Â Â Â Â  (b) That the holder of the permit must remain qualified as a municipal applicant under ORS 537.285 and 537.287. If the municipal corporation or district proposes to generate hydroelectric power jointly with a nonmunicipal entity, that any proposed changes in the agreement between the municipal corporation and the nonmunicipal entity must be reviewed by the department to determine whether the permittee remains qualified as a municipal applicant.

Â Â Â Â Â  (2) If the department determines that a permittee no longer qualifies as a municipal applicant, the department shall notify the permittee and any nonmunicipal entity developing a project with the permittee that the parties have 90 days to amend their joint relationship to continue qualifying as a municipal corporation or district. [1985 c.392 Â§5; 1985 c.673 Â§186; 1995 c.416 Â§33]

Â Â Â Â Â  537.290 [Renumbered 537.340]

Â Â Â Â Â  537.292 Conditions to be imposed on certificate of municipal corporation or district. (1) Whenever the Water Resources Commission issues a certificate under ORS 537.250 granting a municipal corporation or district as defined in ORS 543.655 the right to appropriate water for the purpose of generating hydroelectric power, the commission shall impose the following conditions on the certificate, in addition to any other term, limitation or condition imposed under ORS 537.250:

Â Â Â Â Â  (a) That the water right may not be assigned to any nonmunicipal entity so as to result in a loss of ownership of the certificate by the municipal corporation or district.

Â Â Â Â Â  (b) That the holder of the water right certificate must remain qualified as a municipal applicant under ORS 537.285 and 537.287. If the municipal corporation or district is generating the hydroelectric power jointly with a nonmunicipal entity, that any proposed changes in the agreement between the municipal corporation and the nonmunicipal entity must be reviewed by the Water Resources Commission to determine whether or not the owner of the certificate remains qualified as a municipal applicant.

Â Â Â Â Â  (2) If the commission determines that an owner of a certificate no longer qualifies as a municipal applicant, the commission shall notify the owner of the certificate and any nonmunicipal entity developing or operating the project jointly with the owner that the parties have 90 days to amend their joint agreement in a manner that allows the parties to continue to qualify as a municipal corporation or district. [1985 c.392 Â§6; 1985 c.673 Â§187]

Â Â Â Â Â  537.295 Cancellation of permit when holder fails to continue to qualify as municipal applicant. (1) If the holder of a permit to appropriate water for hydroelectric purposes under this chapter fails, after receiving notice under ORS 537.289 (2), to amend the joint agreement so the holder continues to qualify as a municipal applicant, or if the holder of the permit has assigned ownership of the permit to an entity other than a municipal corporation or district, the Water Resources Commission shall initiate proceedings to cancel the permit.

Â Â Â Â Â  (2) A proceeding to cancel a permit under subsection (1) of this section shall be conducted according to the provisions under ORS chapter 183 for a contested case hearing. [1985 c.392 Â§7; 1985 c.673 Â§188]

Â Â Â Â Â  537.297 Cancellation of water right certificate when holder fails to continue to qualify as municipal applicant. (1) If the owner of a certificate to appropriate water for hydroelectric purposes under this chapter fails, after receiving notice under ORS 537.289 (2), to amend the joint agreement so the owner continues to qualify as a municipal applicant, or if the holder of the certificate has assigned ownership of the certificate to an entity other than a municipal corporation or district, the Water Resources Commission shall initiate proceedings to cancel the certificate.

Â Â Â Â Â  (2) A proceeding to cancel a certificate under subsection (1) of this section shall be conducted according to the provisions under ORS chapter 183 for a contested case hearing. [1985 c.392 Â§8; 1985 c.673 Â§189]

Â Â Â Â Â  537.299 Consequences of cancellation of permit or certificate if holder no longer municipal applicant; conditions to protect public health and welfare. (1) If the Water Resources Commission cancels a permit or certificate under ORS 537.295 or 537.297, the municipal applicant may apply for a permit to appropriate water for hydroelectric purposes under this chapter, or the private developer may apply for a hydroelectric license under ORS chapter 543. However, the parties may not jointly apply for a permit to appropriate water for hydroelectric purposes pursuant to ORS 537.285.

Â Â Â Â Â  (2) When a permit or certificate is canceled under ORS 537.295 or 537.297, the cancellation order may include such conditions and requirements as the commission deems necessary for the public safety and welfare, including but not limited to:

Â Â Â Â Â  (a) Delay of the effective date of cancellation until such time as another entity is authorized to operate the facility under this chapter or ORS chapter 543; or

Â Â Â Â Â  (b) Provision for operation of the facility during the period between cancellation and issuance of a new permit, certificate or license. [1985 c.392 Â§9; 1985 c.673 Â§190]

Â Â Â Â Â  537.300 [Subsection (2) enacted as 1961 c.187 Â§2; 1985 c.673 Â§39; renumbered 537.345 and then 537.400 in 1987]

Â Â Â Â Â  537.310 Acquisition of water rights for railway purposes; certificates. (1) Any corporation organized for the construction, maintenance or operation of any railway may acquire, hold and appropriate to its use for railway purposes any waters within the state. The appropriation may be accomplished by the procedure provided by ORS 537.130 and 537.140 to 537.252. A railway corporation may acquire by purchase, gift or devise, or by condemnation as provided in subsection (2) of this section, any water rights owned by any person and the rights of other persons affected by change of place or character of use of the water rights. Upon acquisition of the water rights by the corporation the right shall be severed from the land of the grantor and simultaneously transferred and become appurtenant to the operating property of the railway corporation, without losing the priority of the water right as originally established.

Â Â Â Â Â  (2) Any such corporation may condemn and appropriate for railway operating purposes the rights of any private appropriator of waters within the state. The right of condemnation shall be exercised in the same manner as other property is condemned and appropriated for railway purposes; provided, that no water right so condemned shall exceed two cubic feet per second.

Â Â Â Â Â  (3) Upon satisfactory proof of the acquisition of water rights by any such corporation through purchase, gift, devise or condemnation, the Water Resources Commission shall issue to the corporation a certificate of the same character as that described in ORS 539.140, which shall be recorded and transmitted to the corporation, as provided in that section. All certificates of water rights issued before May 29, 1925, by the Board of Control or the Water Resources Director to any such corporation shall be sufficient in law to convey to the corporation the water rights described in the certificates, and such certificates shall be received in evidence in all courts in this state. [Amended by 1985 c.673 Â§40]

Â Â Â Â Â  537.320 Entry on land for survey purposes, preliminary to appropriation and diversion of waters. Any person may enter upon any land for the purpose of locating a point of diversion of the water intended to be appropriated, and upon any land lying between such point and the lower terminus of the proposed ditch, canal or flume of the person, for the purpose of examining the same and of locating and surveying the line of such ditch, canal or flume, together with the lines of necessary distributing ditches and feeders, and to locate and determine the site for reservoirs for storing water.

Â Â Â Â Â  537.330 Disclosure required in real estate transaction involving water right; exception; delivery of available permit, order or certificate; effect of failure to comply. (1) In any transaction for the conveyance of real estate that includes a water right, the seller of the real estate shall, upon accepting an offer to purchase that real estate, also inform the purchaser in writing whether any permit, transfer approval order or certificate evidencing the water right is available and that the seller will deliver any permit, transfer approval order or certificate to the purchaser at closing, if the permit, transfer approval order or certificate is available.

Â Â Â Â Â  (2) Upon closing and delivery of the instrument of conveyance in a real estate transaction involving the transfer of a water right, the seller shall also deliver to the purchaser evidence of any permit, transfer approval order or certificate of water rights if the permit, transfer approval order or certificate is available.

Â Â Â Â Â  (3) The failure of a seller to comply with the provisions of this section does not invalidate an instrument of conveyance executed in the transaction.

Â Â Â Â Â  (4) This section does not apply to any transaction for the conveyance of real estate that includes a water right when the permit, transfer approval order or certificate evidencing the water right is held in the name of a district or corporation formed pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (5) As used in this section:

Â Â Â Â Â  (a) ÂCertificateÂ means a certificate or registration issued under ORS 537.250 (1), 537.585, 539.140 or 539.240.

Â Â Â Â Â  (b) ÂPermitÂ means a permit issued under ORS 537.211, 537.240 or 537.625.

Â Â Â Â Â  (c) ÂTransfer approval orderÂ means an order of the Water Resources Commission issued under ORS 540.530. [1979 c.535 Â§4; 1981 c.448 Â§1; 1991 c.411 Â§1; 1995 c.274 Â§12; 2005 c.14 Â§1]

IN-STREAM WATER RIGHTS

Â Â Â Â Â  537.332 Definitions for ORS 537.332 to 537.360. As used in ORS 537.332 to 537.360:

Â Â Â Â Â  (1) ÂIn-streamÂ means within the natural stream channel or lake bed or place where water naturally flows or occurs.

Â Â Â Â Â  (2) ÂIn-stream flowÂ means the minimum quantity of water necessary to support the public use requested by an agency.

Â Â Â Â Â  (3) ÂIn-stream water rightÂ means a water right held in trust by the Water Resources Department for the benefit of the people of the State of
Oregon
to maintain water in-stream for public use. An in-stream water right does not require a diversion or any other means of physical control over the water.

Â Â Â Â Â  (4) ÂPublic benefitÂ means a benefit that accrues to the public at large rather than to a person, a small group of persons or to a private enterprise.

Â Â Â Â Â  (5) ÂPublic useÂ includes but is not limited to:

Â Â Â Â Â  (a) Recreation;

Â Â Â Â Â  (b) Conservation, maintenance and enhancement of aquatic and fish life, wildlife, fish and wildlife habitat and any other ecological values;

Â Â Â Â Â  (c) Pollution abatement; or

Â Â Â Â Â  (d) Navigation. [1987 c.859 Â§2; 1995 c.416 Â§32]

Â Â Â Â Â  537.334 Findings. The people of the State of
Oregon
find and declare that:

Â Â Â Â Â  (1) Public uses are beneficial uses.

Â Â Â Â Â  (2) The recognition of an in-stream water right under ORS 537.336 to 537.348 shall not diminish the publicÂs rights in the ownership and control of the waters of this state or the public trust therein. The establishment of an in-stream water right under the provisions of ORS 537.332 to 537.360 shall not take away or impair any permitted, certificated or decreed right to any waters or to the use of any waters vested prior to the date the in-stream water right is established pursuant to the provisions of ORS 537.332 to 537.360. [1987 c.859 Â§3]

Â Â Â Â Â  537.335 [Formerly 537.280; renumbered 537.390 in 1987]

Â Â Â Â Â  537.336 State agencies authorized to request in-stream water rights; agreement required when supply is stored water. (1) The State Department of Fish and Wildlife may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state in which there are public uses relating to the conservation, maintenance and enhancement of aquatic and fish life, wildlife and fish and wildlife habitat. The request shall be for the quantity of water necessary to support those public uses as recommended by the State Department of Fish and Wildlife.

Â Â Â Â Â  (2) The Department of Environmental Quality may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state to protect and maintain water quality standards established by the Environmental Quality Commission under ORS 468B.048. The request shall be for the quantity of water necessary for pollution abatement as recommended by the Department of Environmental Quality.

Â Â Â Â Â  (3) The State Parks and Recreation Department may request the Water Resources Commission to issue water right certificates for in-stream water rights on the waters of this state in which there are public uses relating to recreation and scenic attraction. The request shall be for the quantity of water necessary to support those public uses as recommended by the State Parks and Recreation Department.

Â Â Â Â Â  (4) Any request for an in-stream water right to be supplied from stored water shall refer to the reservoir for a supply of water and shall show by documentary evidence that an agreement has been entered into with the owners of the reservoir for a sufficient interest in the reservoir to impound enough water for the purposes set forth in the request. [1987 c.859 Â§4; 1989 c.904 Â§68; 1995 c.673 Â§1]

Â Â Â Â Â  537.338 Rules for state agency request for in-stream water right. The Water Resources Commission by rule shall establish standards, criteria and procedures by which a state agency included under ORS 537.336 may request an in-stream water right to be issued under ORS 537.336. [1987 c.859 Â§5]

Â Â Â Â Â  537.340 [Formerly 537.290; renumbered 537.395 in 1987]

Â Â Â Â Â  537.341 Certificate for in-stream water right. Subject to the provisions of ORS 537.343, the Water Resources Commission shall issue a certificate for an in-stream water right. The in-stream water right shall date from the filing of the application with the commission. The certificate shall be in the name of the Water Resources Department as trustee for the people of the State of
Oregon
and shall be issued by the commission according to the procedures established under ORS 537.338. The commission shall forward a copy of each certificate issued under this section to the state agency requesting the in-stream water right. A certificate for an in-stream water right supplied by stored water shall refer to the reservoir described in the request filed under ORS 537.336. [1987 c.859 Â§6; 1995 c.673 Â§2]

Â Â Â Â Â  537.343 Proposed final order; conditions. (1) A proposed final order issued under ORS 537.170 (6) for an in-stream water right certificate may include any condition the Water Resources Director considers necessary, but which is consistent with the intent of ORS 537.332 to 537.360. The proposed final order may:

Â Â Â Â Â  (a) Approve the in-stream water right for the quantity of water requested;

Â Â Â Â Â  (b) Approve the requested in-stream water right for a lesser quantity of water; or

Â Â Â Â Â  (c) Reject the requested in-stream water right.

Â Â Â Â Â  (2) If the director reduces or rejects the in-stream water right as requested, or conditions the in-stream water right, the director shall include a statement of findings that sets forth the basis for the reduction, rejection or conditions. The director shall be the final authority in determining the level of in-stream flow necessary to protect the public use.

Â Â Â Â Â  (3) After the director issues a final order approving an in-stream water right, the Water Resources Department shall issue a certificate for an in-stream water right according to the provisions of ORS 537.341. [1987 c.859 Â§7; 1995 c.416 Â§20]

Â Â Â Â Â  537.345 [Formerly 537.300; renumbered 537.400 in 1987]

Â Â Â Â Â  537.346 Conversion of minimum perennial streamflows to in-stream water rights; special provisions for
Willamette
Basin
. (1) All minimum perennial streamflows established on any waters of this state before June 25, 1988, shall be converted to in-stream water rights after the Water Resources Commission reviews the streamflows and the Water Resources Department issues a certificate for an in-stream water right in accordance with ORS 537.343 with the same priority date as the minimum perennial streamflow.

Â Â Â Â Â  (2) The priority date for that portion of an in-stream water right that uses the stored water component of a minimum perennial streamflow in the
Willamette
Basin
shall be the date the commission or its predecessor adopted the minimum perennial streamflow containing the stored water component.

Â Â Â Â Â  (3) Notwithstanding the priority date established under subsection (2) of this section, until the state enters into a contract that meets the criteria set forth in subsection (4) of this section with the owner of the storage facility to release the stored water for the purpose of satisfying the in-stream water right, for that portion of an in-stream water right in the Willamette Basin converted from the stored water component of a minimum perennial streamflow, the department:

Â Â Â Â Â  (a) May not require the release of the stored water; and

Â Â Â Â Â  (b) Shall not regulate the use of water to provide water for the portion of the in-stream water right using stored water.

Â Â Â Â Â  (4) A contract for the release of stored water to satisfy an in-stream water right shall:

Â Â Â Â Â  (a) Include as parties to the contract the State of
Oregon
and the owner of the storage facility;

Â Â Â Â Â  (b) Specifically allow the state to obtain the release of stored water to satisfy an in-stream water right; and

Â Â Â Â Â  (c) Identify a method to determine the specific quantity of water released from storage to satisfy the stored water component of the in-stream water right.

Â Â Â Â Â  (5) If the federal government does not release water to satisfy a stored water component of an in-stream water right pursuant to a contract that satisfies the criteria set forth in subsection (4) of this section, the department may not regulate the use of water by other water right holders to satisfy the stored water component of an in-stream water right or take any other action that impairs the rights of any person under a valid contract for the use of the stored water. [1987 c.859 Â§8; 1995 c.72 Â§1; 1997 c.212 Â§3; 1999 c.59 Â§170; 2001 c.104 Â§227]

Â Â Â Â Â  537.348 Purchase, lease or gift of water right for conversion to in-stream water right; priority dates. (1) Any person may purchase or lease all or a portion of an existing water right or accept a gift of all or a portion of an existing water right for conversion to an in-stream water right. Any water right converted to an in-stream water right under this section shall retain the priority date of the water right purchased, leased or received as a gift. At the request of the person the Water Resources Commission shall issue a new certificate for the in-stream water right showing the original priority date of the purchased, gifted or leased water right. A person who transfers a water right by purchase, lease or gift under this subsection shall comply with the requirements for the transfer of a water right under ORS 540.505 to 540.585.

Â Â Â Â Â  (2) Any person who has an existing water right may lease all or a portion of the existing water right for use as an in-stream water right for a specified period without the loss of the original priority date. During the term of such lease, the use of the water right as an in-stream water right shall be considered a beneficial use.

Â Â Â Â Â  (3) A lease of all or a portion of an existing water right for use as an in-stream water right under subsection (2) of this section may allow the split use of the water between the existing water right and the in-stream right during the same water or calendar year provided:

Â Â Â Â Â  (a) The uses are not concurrent; and

Â Â Â Â Â  (b) The holders of the water rights measure and report to the Water Resources Department the use of the existing water right and the in-stream water right. [1987 c.859 Â§9; 2001 c.205 Â§1]

Â Â Â Â Â  Note: The amendments to 537.348 by section 2, chapter 205,
Oregon
Laws 2001, become operative January 2, 2014. See section 3, chapter 205, Oregon Laws 2001, as amended by section 1, chapter 355, Oregon Laws 2007. The text that is operative on and after January 2, 2014, is set forth for the userÂs convenience.

Â Â Â Â Â  537.348. (1) Any person may purchase or lease all or a portion of an existing water right or accept a gift of all or a portion of an existing water right for conversion to an in-stream water right. Any water right converted to an in-stream water right under this section shall retain the priority date of the water right purchased, leased or received as a gift. At the request of the person the Water Resources Commission shall issue a new certificate for the in-stream water right showing the original priority date of the purchased, gifted or leased water right. A person who transfers a water right by purchase, lease or gift under this subsection shall comply with the requirements for the transfer of a water right under ORS 540.505 to 540.585.

Â Â Â Â Â  (2) Any person who has an existing water right may lease all or a portion of the existing water right for use as an in-stream water right for a specified period without the loss of the original priority date. During the term of such lease, the use of the water right as an in-stream water right shall be considered a beneficial use.

Â Â Â Â Â  537.349 Processing request for in-stream water right. Except as provided in ORS 537.343, the Water Resources Department shall process a request received under ORS 537.336 for a certificate for an in-stream water right in accordance with the provisions for obtaining a permit to appropriate water under ORS 537.140 to 537.252. [1995 c.416 Â§19]

Â Â Â Â Â  537.350 Legal status of in-stream water right. (1) After the Water Resources Commission issues a certificate for an in-stream water right under ORS 537.341 to 537.348, the in-stream water right shall have the same legal status as any other water right for which a certificate has been issued.

Â Â Â Â Â  (2) An in-stream water right is not subject to cancellation under ORS 537.260 or 537.410 to 537.450 but an in-stream water right may be canceled under ORS 540.610 to 540.650. [1987 c.859 Â§10]

Â Â Â Â Â  537.352 Precedence of uses. Notwithstanding any provision of ORS 537.332 to 537.343 and 537.350, the right to the use of the waters of this state for a project for multipurpose storage or municipal uses or by a municipal applicant, as defined in ORS 537.282, for a hydroelectric project, shall take precedence over an in-stream water right when the Water Resources Department conducts a review of the proposed project in accordance with ORS 537.170. The precedence given under this section shall not apply if the in-stream water right was established pursuant to ORS 537.346 or 537.348. [1987 c.859 Â§11; 1995 c.416 Â§42]

Â Â Â Â Â  537.354 In-stream water right subject to emergency water shortage provisions. An in-stream water right established under the provisions of ORS 537.332 to 537.360 shall be subject to the provisions of ORS 536.700 to 536.780. [1987 c.859 Â§12]

Â Â Â Â Â  537.356 Request for reservation of unappropriated water for future economic development; priority date of reservation. (1) Any local government, local watershed council or state agency or any other individual cooperating jointly with a local government, local watershed council or state agency may request the Water Resources Commission to reserve unappropriated water for multipurpose storage for future economic development.

Â Â Â Â Â  (2) A request under subsection (1) of this section shall be in writing on a form provided by the Water Resources Department. Before deciding whether to approve the request and initiate a rulemaking process, the commission shall request comments from any local government or watershed council within the geographic area or basin affected by the request. The comment period shall be closed not later than 120 days after the request is submitted.

Â Â Â Â Â  (3) The priority date for any reservation established under this section shall be the date on which the commission takes action to initiate the rulemaking process. [1987 c.859 Â§13; 1997 c.445 Â§1]

Â Â Â Â Â  537.358 Rules for reservation for future economic development; application for use of reserved water. (1) In adopting a rule under ORS 537.356 to reserve unappropriated water for multipurpose storage for future economic development, the Water Resources Commission shall include a public interest review that takes into consideration the factors described under ORS 537.170.

Â Â Â Â Â  (2) A person requesting use of the reserved water for new storage shall submit a water right application and comply with the procedure set forth in ORS 537.140 to 537.252, except that the priority date for a storage right approved for use of reserved water shall be the date of the reservation. The commission by rule may describe a process for ensuring that the proposed use is consistent with the requirements of the rule establishing the reservation. [1987 c.859 Â§14; 1997 c.445 Â§2]

Â Â Â Â Â  537.360 Relationship between application for in-stream water right and application for certain hydroelectric permits. If an application is pending under this chapter for a water right permit to use water for hydroelectric purposes or under ORS 543.010 to 543.610 for a hydroelectric permit or license at the time the Water Resources Commission receives an application for an in-stream water right under ORS 537.336 for the same stream or reach of the stream, the commission shall not take any action on the application for an in-stream water right until the commission issues a final order approving or denying the pending hydroelectric application. [1987 c.859 Â§15]

MISCELLANEOUS

Â Â Â Â Â  537.385 Extension of irrigation season; rules; limitations. (1) Notwithstanding any condition or limitation of a water right permit issued under ORS 537.211 or 537.625 or a water right certificate issued under ORS 537.250, 537.630 or 539.140, upon receipt of a request by the State Department of Agriculture, the Water Resources Commission may, by rule, extend the irrigation season of a subbasin beyond the period established by adjudication, by rule or by condition imposed on a permit or certificate, if the commission finds:

Â Â Â Â Â  (a) Water is available during the period of the extended irrigation season;

Â Â Â Â Â  (b) Water use during the extended season would not impair in-stream flows that are necessary to protect aquatic resources; and

Â Â Â Â Â  (c) Water diversion and use during the period of the extended season would not impair the achievement or maintenance of water quality standards as established for the water source by the Department of Environmental Quality.

Â Â Â Â Â  (2) If the source of water identified in the request is stored water and water is available from the storage source during the period of the extended irrigation season, the commission may extend the irrigation season as requested without making the findings required by subsection (1) of this section. However, use of water during the extended period shall be limited to the stored water.

Â Â Â Â Â  (3) In order to ensure that use of water during an extended irrigation season does not injure existing and future water rights, use of water during the extended period of the irrigation season shall be subordinated to all existing and future water rights.

Â Â Â Â Â  (4) Use of water during the extended irrigation season shall comply with all conditions and limitations of the permit or certificate, including the rate, duty and place of use of the right.

Â Â Â Â Â  (5) Use of water shall be regulated among irrigators for whom the season has been extended during the extended irrigation season according to the priority date of the permit or certificate. [1995 c.356 Â§1; 2007 c.187 Â§1]

Â Â Â Â Â  Note: 537.385 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.390 Valuation of water rights. In any valuation for rate-making purposes, or in any proceeding for the acquisition of rights to the use of water and the property used in connection therewith, under any license or statute of the United States or under the laws of Oregon, no value shall be recognized or allowed for such rights in excess of the actual cost to the owner of perfecting them in accordance with the provisions of the Water Rights Act. [Formerly 537.280; and then 537.335]

Â Â Â Â Â  537.395 Public recapture of water power rights and properties; no recapture of other rights. (1) Any certificate issued for power purposes to a person other than the United States, or the State of Oregon or any municipality thereof, shall provide that after the expiration of 50 years from the granting of the certificate or at the expiration of any federal power license, and after not less than two yearsÂ notice in writing to the holder of the certificate, the State of Oregon, or any municipality thereof, may take over the dams, plants and other structures, and all appurtenances thereto, which have been constructed for the purpose of devoting to beneficial use the water rights specified in the certificate. The taking over shall be upon condition that before taking possession the state or municipality shall pay not to exceed the fair value of the property taken, plus such reasonable damages, if any, to valuable, serviceable and dependent property of the holder of the certificate, not taken over, as may be caused by the severance therefrom of the property taken.

Â Â Â Â Â  (2) The fair value of the property taken and the severance damages, if any, shall be determined by agreement between the holder of the certificate and the state or municipality, or, in case they cannot agree, by proceedings in equity instituted by the state or municipality in the circuit court of the county in which the largest portion of the property is located.

Â Â Â Â Â  (3) The right of the state or any municipality to take over, maintain and operate any property which has devoted to beneficial use water rights specified in the certificate, by condemnation proceedings upon payment of just compensation, is expressly reserved.

Â Â Â Â Â  (4) The provision for the recapture of any rights other than for power purposes, as provided in this section, contained in any certificate issued before June 14, 1939, shall be of no force and effect and may be canceled from the records wherever recorded and a new certificate issued with the recapture clause eliminated.

Â Â Â Â Â  (5) The owner of any certificate issued before June 14, 1939, for such rights may, upon surrendering the certificate, receive a new certificate therefor issued under and subject to the provisions of this section. [Formerly 537.290; and then 537.340]

PONDS AND RESERVOIRS

Â Â Â Â Â  537.400 Reservoir permits. (1) All applications for reservoir permits shall be subject to the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.240, except that an enumeration of any lands proposed to be irrigated under the Water Rights Act shall not be required in the primary permit. But the party proposing to apply to a beneficial use the water stored in any such reservoir shall file an application for permit, to be known as the secondary permit, in compliance with the provisions of ORS 537.130, 537.140, 537.142 and 537.145 to 537.240. The application shall refer to the reservoir for a supply of water and shall show by documentary evidence that an agreement has been entered into with the owners of the reservoir for a sufficient interest in the reservoir to impound enough water for the purposes set forth in the application, that the applicant has provided notice of the application to the operator of the reservoir and, if applicable, that an agreement has been entered into with the entity delivering the stored water. When beneficial use has been completed and perfected under the secondary permit, the Water Resources Department shall take the proof of the water user under the permit. The final certificate of appropriation shall refer to both the ditch described in the secondary permit and the reservoir described in the primary permit.

Â Â Â Â Â  (2) Whenever application is made for permit to store water in a reservoir or pond for any beneficial use which does not contemplate future diversion of the stored water except by livestock drinking from stock water ponds, the extent of utilization thereof may be included in the reservoir permit and no secondary permit shall be required. However, in cases where water from a stream is required to maintain a reservoir or pond by replacing evaporation and seepage losses, or is required to maintain suitable fresh water conditions for the proposed use and to prevent stagnation, the applicant for permit to store water in such reservoir or pond shall also file an application for permit to appropriate the waters of the stream.

Â Â Â Â Â  (3) An application submitted to construct a reservoir storing less than 9.2 acre-feet of water or with a dam less than 10 feet in height need not be accompanied by a map prepared by a water right examiner certified under ORS 537.798 as required by ORS 537.140 (4). The map submitted with the application shall comply with standards established by the Water Resources Commission. The survey required under ORS 537.230 shall be prepared by a water right examiner certified under ORS 537.798 and shall be submitted to the department before the department issues the water right certificate.

Â Â Â Â Â  (4) If a dam safety review is required under ORS 540.350, the department may issue a final order approving an application on the basis of preliminary plans, specifications and supporting information if the approval includes a condition requiring the commissionÂs approval of final plans, specifications and supporting information under ORS 540.350 before the permit is issued.

Â Â Â Â Â  (5) Notwithstanding the provisions of ORS 537.211 (2), the department may approve an application for a reservoir permit for which a dam safety review is required under ORS 540.350 and issue a permit, subject to the condition that before the reservoir may be filled, the permittee shall submit to the department evidence that the permittee owns, or has written authorization or an easement permitting access to, all lands to be inundated by the reservoir. [Formerly 537.300; and then 537.345; 1993 c.557 Â§3; 1993 c.595 Â§9; 1995 c.365 Â§6; 2005 c.37 Â§3]

Â Â Â Â Â  537.405 Exempt reservoirs; written notification to department; injury to other users. (1) Reservoirs in existence on or before January 1, 1995, that store less than 9.2 acre-feet of water or with a dam or impoundment structure less than 10 feet in height, are found to be a beneficial use of the water resources of this state. Except as provided in subsection (4) of this section, such reservoirs are exempt from regulation by the Water Resources Commission and the Water Resources Department and are not required to obtain a permit or certificate under ORS 537.140 to 537.252.

Â Â Â Â Â  (2)(a) On or before January 31, 1997, an owner of a reservoir constructed before January 1, 1995, shall provide written notification to the department of the existence of the exempt reservoir. The written notification shall include the quantity of water stored by the reservoir, the source of the water used to fill the reservoir and a map or drawing of sufficient quality and scale to establish the general location of the reservoir by tax lot, township, range and section and to the nearest quarter-quarter section.

Â Â Â Â Â  (b) Any person who submitted a notice of exemption for a reservoir under ORS 537.141 and qualified for the exemption shall be allowed an exemption.

Â Â Â Â Â  (3) Within 90 days after receiving written notification under subsection (2) of this section, the department shall provide notice of the exemption in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (4) Detailed, legally obtained information demonstrating that a specific reservoir exempt under subsection (1) of this section should not be exempt shall be submitted in writing to the department on or before August 1, 1997:

Â Â Â Â Â  (a) By the State Department of Fish and Wildlife if the reservoir should not be exempt because the existing reservoir, including any impoundment structure, poses a significant detrimental impact to existing fishery resources; or

Â Â Â Â Â  (b) By any person if the existing reservoir should not be exempt because the existing reservoir, including the storage or use of the water, results in injury to an existing water right.

Â Â Â Â Â  (5) Within 180 days after the department receives information under subsection (4) of this section, the Water Resources Director shall determine whether the reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources. The determination of injury to an existing water right or impact to existing fishery resources shall be based on verifiable evidence.

Â Â Â Â Â  (6) If the director determines that an existing reservoir does not injure an existing water right or pose a significant detrimental impact to existing fishery resources, the reservoir shall be exempt under subsection (1) of this section.

Â Â Â Â Â  (7) If the director determines that an existing reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources, the director shall require the owner of the reservoir to take appropriate action to mitigate injury to existing water rights or impact to the existing fishery resources.

Â Â Â Â Â  (8) If the director fails to act under subsection (6) or (7) of this section within 180 days after receiving the information under subsection (4) of this section, the reservoir shall be considered exempt.

Â Â Â Â Â  (9) Nothing in this section shall be construed to allow any owner of a reservoir exempt under this section to increase the quantity of water stored in or diverted from such reservoir on or before January 1, 1995. [1995 c.752 Â§2]

Â Â Â Â Â  537.407 Water right certificate for reservoirs existing before January 1, 1993; injury to other users; conversion of prior application to notice of exemption. (1) The Water Resources Department shall issue a water right certificate to any person who submitted an application for a reservoir under section 4, chapter 595, Oregon Laws 1993.

Â Â Â Â Â  (2) Within 90 days after issuing a certificate under subsection (1) of this section, the department shall provide notice of the certificate in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (3) Detailed, legally obtained information demonstrating that a specific reservoir granted a certificate under subsection (1) of this section should not be certificated shall be submitted in writing to the department on or before August 1, 1997:

Â Â Â Â Â  (a) By the State Department of Fish and Wildlife if the reservoir should not be exempt because the existing reservoir, including any impoundment structure, poses a significant detrimental impact to existing fishery resources; or

Â Â Â Â Â  (b) By any person if the existing reservoir should not be exempt because the existing reservoir, including the storage or use of the water, results in injury to an existing water right.

Â Â Â Â Â  (4) Within 180 days after the department receives information under subsection (3) of this section, the Water Resources Director shall determine whether the reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources. The determination of injury to an existing water right or impact to existing fishery resources shall be based on verifiable evidence.

Â Â Â Â Â  (5) If the director determines that an existing reservoir does not injure an existing water right or pose a significant detrimental impact to existing fishery resources, the certificate for the reservoir shall continue with the same terms and conditions included with the certificate under subsection (1) of this section.

Â Â Â Â Â  (6) If the director determines that an existing reservoir results in injury to an existing water right or poses a significant detrimental impact to existing fishery resources, the director shall require the owner of the reservoir to take appropriate action to mitigate injury to existing water rights or impact to the existing fishery resources.

Â Â Â Â Â  (7) If the director fails to act under subsection (5) or (6) of this section within 180 days after receiving the information under subsection (3) of this section, the certificate shall continue with the same terms and conditions included with the certificate.

Â Â Â Â Â  (8) Nothing in this section shall be construed to allow any owner of a reservoir certificated under this section to increase the quantity of water stored in or diverted from such reservoir on or before January 1, 1995.

Â Â Â Â Â  (9) Any person who submitted an application for a reservoir under section 4, chapter 595, Oregon Laws 1993, may submit a written request to the department to convert the application to a notice of exemption under ORS 537.405. Upon receipt of a request under this subsection, the department shall refund all fees and convert the application to a notice of exemption. [1995 c.752 Â§3]

Â Â Â Â Â  537.409 Alternate permit application process for qualifying reservoirs; injury to existing users or fishery resources; public interest review; rules. (1) In lieu of the process set forth in ORS 537.140 to 537.211 for applying for a water right permit, an owner of a reservoir may submit an application to the Water Resources Department to issue a water right permit under ORS 537.211 or a certificate under ORS 537.250 according to the process set forth in this section if the reservoir:

Â Â Â Â Â  (a) Has a storage capacity of less than 9.2 acre-feet or a dam or impoundment structure less than 10 feet in height;

Â Â Â Â Â  (b) Does not injure any existing water right;

Â Â Â Â Â  (c) Does not pose a significant detrimental impact to existing fishery resources as determined on the basis of information submitted by the State Department of Fish and Wildlife; and

Â Â Â Â Â  (d) Is not prohibited under ORS 390.835.

Â Â Â Â Â  (2) An application for a water right permit for a reservoir under subsection (1) of this section shall provide sufficient information to demonstrate compliance with the criteria set forth in subsection (1) of this section. The application shall:

Â Â Â Â Â  (a) Include the quantity of water to be stored by the reservoir, a map indicating the location of the reservoir and the source of the water used to fill the reservoir; and

Â Â Â Â Â  (b) Be accompanied by the fee established in ORS 536.050 (1)(q).

Â Â Â Â Â  (3) The map required under subsection (2) of this section need not be prepared by a water right examiner certified under ORS 537.798. The map submitted with the application shall comply with standards established by the Water Resources Commission.

Â Â Â Â Â  (4) Within 60 days after receiving an application under subsection (1) of this section, the Water Resources Department shall provide public notice of the application in the manner the department determines to be the most appropriate.

Â Â Â Â Â  (5) Within 60 days after the department provides public notice under subsection (4) of this section, any person may submit detailed, legally obtained information in writing, requesting the department to deny the application for a permit on the basis that the reservoir:

Â Â Â Â Â  (a) Would result in injury to an existing water right; or

Â Â Â Â Â  (b) Would pose a significant detrimental impact to existing fishery resources.

Â Â Â Â Â  (6) In accordance with rules established by the Water Resources Commission for an expedited public interest review process for applications submitted under this section or in response to a request under subsection (5) of this section, the department shall conduct a public interest review of the reservoir application. The review shall be limited to issues pertaining to:

Â Â Â Â Â  (a) Water availability;

Â Â Â Â Â  (b) Potential detrimental impact to existing fishery resources; and

Â Â Â Â Â  (c) Potential injury to existing water rights.

Â Â Â Â Â  (7) Within 180 days after the department receives an application for a permit under subsection (1) of this section, the department shall issue a final order granting or denying the permit or granting the permit with conditions.

Â Â Â Â Â  (8) If the department issues an order under subsection (7) of this section denying the permit, the applicant may request a contested case hearing, which shall be conducted in accordance with applicable provisions of ORS chapter 183.

Â Â Â Â Â  (9) If the department does not find injury or impact under subsection (6) of this section and the department issues a final order under subsection (7) of this section allowing the issuance of a permit, the order shall be subject to judicial review of orders in other than contested cases as provided in ORS chapter 183.

Â Â Â Â Â  (10) Notwithstanding the requirement for a survey under ORS 537.230 (4), a survey of the appropriation is not required for a reservoir that has a storage capacity of less than 9.2 acre-feet of water. For a reservoir qualifying under this subsection, a permittee shall submit to the department a claim of beneficial use within one year after the date of completion of construction. A claim of beneficial use for a reservoir qualifying under this subsection shall require only a written affidavit signed by the permittee that includes the following:

Â Â Â Â Â  (a) The dimensions of the reservoir.

Â Â Â Â Â  (b) The maximum capacity of the reservoir in acre-feet.

Â Â Â Â Â  (c) A map identifying the location of the reservoir. The map shall comply with standards established by the Water Resources Commission. The map required under this subsection need not be prepared by a water right examiner certified under ORS 537.798.

Â Â Â Â Â  (11) Any person applying for a secondary permit for the use of stored water from a reservoir qualifying under subsection (10) of this section shall submit a survey prepared by a water right examiner certified under ORS 537.798. The survey required under this subsection shall apply to the storage reservoir and to the secondary use of the water in the reservoir. [1995 c.752 Â§4; 1997 c.446 Â§5; 1997 c.502 Â§2; 1997 c.587 Â§7; 2005 c.410 Â§4]

CANCELLATION OF PERMIT FOR APPROPRIATION

Â Â Â Â Â  537.410 Failure to commence or complete work, or to properly apply water, as grounds for cancellation of permit; irrigation districts, municipalities and public utilities excepted. (1) Whenever the owner of a permit to appropriate the public waters of Oregon fails to commence actual construction work within the time required by law, or having commenced construction work as required by law, fails or neglects to prosecute the construction work with reasonable diligence, or fails to complete the construction work within the time required by law, or as fixed in the permit, or within such further time as may be allowed under ORS 537.230, or having completed construction work, fails or neglects to apply the water to beneficial use within the time fixed in the permit, the Water Resources Commission may cancel the permit on the records in the Water Resources Department as provided in ORS 537.410 to 537.450.

Â Â Â Â Â  (2) However, permits issued by the commission to irrigation districts for reclamation purposes under the irrigation district laws of this state, to municipal corporations for municipal uses or purposes or to public utilities complying with subsection (3) of this section for an energy facility granted a site certificate by the Energy Facility Siting Council, are not subject to cancellation under the provisions of ORS 537.410 to 537.450.

Â Â Â Â Â  (3) For a public utility to qualify under subsection (2) of this section:

Â Â Â Â Â  (a) The energy facility of the public utility must not be a facility required to be licensed under ORS chapter 543; and

Â Â Â Â Â  (b) The public utility must supply information every two years that demonstrates to the satisfaction of the commission that the conditions in the site certificate issued by the Energy Facility Siting Council contemplate the future use of the remaining portion of the water applied for in the original permit application. [Amended by 1985 c.673 Â§41; 1995 c.372 Â§1]

Â Â Â Â Â  537.420 Notice of hearing. Whenever a permit holder fails to comply with the laws of the state and the requirements of the permit as to the commencement of work with due diligence, completion of the work of construction or the application of the water for a beneficial use, and the permit is subject to cancellation as provided in ORS 537.410 to 537.450, the Water Resources Commission shall, not less than 30 nor more than 60 days prior to the hearing provided for in ORS 537.445, notify each person who, according to Water Resources Department records, is the holder of a water right permit or certificate whose right may be injured by the proposed cancellation. The notice shall require the holder of the permit to appear before the commission at the time and place designated in the notice, and show cause why the permit described in the notice should not be canceled for the reasons therein specified. The notice shall contain a brief statement of the grounds for cancellation and shall be served in accordance with ORS 183.415. [Amended by 1983 c.740 Â§212; 1985 c.673 Â§42; 1991 c.103 Â§1]

Â Â Â Â Â  537.430 [Repealed by 1971 c.734 Â§21]

Â Â Â Â Â  537.440 Cancellation of permit; priorities of other permits. If the decision of the Water Resources Commission requires the cancellation of a permit, then the commission shall at once cancel, or have canceled, the permit. Thereafter the permit shall be of no further force or effect, and shall not be recognized or admitted as evidence of any right or interest in or to the waters covered by it in any proceeding in the courts or before other tribunals of the state. Permits having subsequent priority shall upon such cancellation have priority in the order of the filing of the applications upon which subsequent permits are based, as if the canceled permit, or the application upon which it was based, had never existed. [Amended by 1985 c.673 Â§43]

Â Â Â Â Â  537.445 Hearing upon proposal to cancel permit or appropriation; cancellation suspended pending review. (1) If the Water Resources Commission proposes to cancel a permit or appropriation under ORS 537.410 to 537.450, opportunity for hearing shall be accorded as provided in ORS chapter 183.

Â Â Â Â Â  (2) If a petition for review of an order canceling a permit or appropriation is filed under ORS 536.075, the commission shall not cancel the permit or appropriation under ORS 537.440 until the petitionerÂs right of review is exhausted and the order is finally approved. [1971 c.734 Â§82; 1985 c.673 Â§44]

Â Â Â Â Â  537.450 Rules for proof as to work and use of water under permits; noncompliance as evidence in cancellation proceedings. The Water Resources Commission may by rule provide that the owners of permits shall submit or furnish proofs of commencement of work, prosecution of work with due diligence, completion of work, and of the application of water to a beneficial use under the permits. Failure to comply with the commissionÂs rules in respect to the proofs shall be considered prima facie evidence of failure to commence work, prosecute work with due diligence, complete work, or apply water to the beneficial use contemplated by the permit in proceedings under ORS 537.410 to 537.440 for the cancellation of permits. [Amended by 1985 c.673 Â§45]

CONSERVATION AND USE OF CONSERVED WATER

Â Â Â Â Â  537.455 Definitions for ORS 537.455 to 537.500 and 540.510. As used in ORS 537.455 to 537.500 and 540.510:

Â Â Â Â Â  (1) ÂConservationÂ means the reduction of the amount of water diverted to satisfy an existing beneficial use achieved either by improving the technology or method for diverting, transporting, applying or recovering the water or by implementing other approved conservation measures.

Â Â Â Â Â  (2) ÂConserved waterÂ means that amount of water that results from conservation measures, measured as the difference between:

Â Â Â Â Â  (a) The smaller of the amount stated on the water right or the maximum amount of water that can be diverted using the existing facilities; and

Â Â Â Â Â  (b) The amount of water needed after implementation of conservation measures to meet the beneficial use under the water right certificate. [1987 c.264 Â§1; 1993 c.641 Â§1]

Â Â Â Â Â  Note: 537.455 to 537.500 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.460 Legislative findings; policy. (1) The Legislative Assembly finds and declares that conservation and efficient utilization of water benefits all water users, provides water to satisfy current and future needs through reduction of consumptive waste, improves water quality by reducing contaminated return flow, prevents erosion and allows increased in-stream flow.

Â Â Â Â Â  (2) It is therefore declared to be the policy of the State of
Oregon
to:

Â Â Â Â Â  (a) Aggressively promote conservation;

Â Â Â Â Â  (b) Encourage the highest and best use of water by allowing the sale or lease of the right to the use of conserved water; and

Â Â Â Â Â  (c) Encourage local cooperation and coordination in development of conservation projects to provide incentives for increased efficiency and to improve streamflows.

Â Â Â Â Â  (3) As used in this section, Âefficient utilizationÂ means use without waste, upgrading of irrigation equipment to comply with modern practices within a reasonable time period or other methods used to meet both current and future water needs at the least cost. [1987 c.264 Â§2; 1993 c.641 Â§2; 2003 c.93 Â§1; 2005 c.22 Â§379]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.463 Applicability of ORS 537.455 to 537.500. The provisions of ORS 537.455 to 537.500 establish a voluntary program and apply only to those persons who choose to apply for an allocation of conserved water under ORS 537.465. [1993 c.641 Â§11; 2003 c.93 Â§2]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.465 Application for allocation of conserved water; submission; required contents. (1) Any person or group of persons holding a water use subject to transfer as defined in ORS 540.505 may submit an application to the Water Resources Commission for approval of an allocation of conserved water for a measure that:

Â Â Â Â Â  (a) The person or group of persons intends to implement; or

Â Â Â Â Â  (b) Was implemented by the person or group of persons within five years prior to the submission of the application.

Â Â Â Â Â  (2) An application submitted under subsection (1)(a) of this section shall include:

Â Â Â Â Â  (a) A description of the proposed measures;

Â Â Â Â Â  (b) A description of the existing diversion facilities and an estimate of the amount of water that can be diverted at the facilities;

Â Â Â Â Â  (c) The amount of water that will be needed to supply existing rights after implementation of the conservation measures;

Â Â Â Â Â  (d) The amount of conserved water expected from implementation of the conservation measures;

Â Â Â Â Â  (e) The proposed allocation and use of the conserved water if different from the allocation specified in ORS 537.470;

Â Â Â Â Â  (f) The intended use of any water allocated to the applicant;

Â Â Â Â Â  (g) The applicantÂs choice of priority date for the conserved water; and

Â Â Â Â Â  (h) Any other information the commission considers necessary to evaluate the effectiveness of the proposal.

Â Â Â Â Â  (3) An application under subsection (1)(b) of this section shall include:

Â Â Â Â Â  (a) A description of the measure as implemented and the date on which the measure was implemented;

Â Â Â Â Â  (b) A description of the diversion facilities before the conservation measure was implemented and the amount of water that was diverted at the facilities before the conservation measure was implemented;

Â Â Â Â Â  (c) The amount of water needed to supply existing rights after implementation of the conservation measure;

Â Â Â Â Â  (d) The amount of water conserved by implementing the conservation measure;

Â Â Â Â Â  (e) The proposed allocation and use of the conserved water if different from the allocation specified in ORS 537.470;

Â Â Â Â Â  (f) The intended use of any water allocated to the applicant;

Â Â Â Â Â  (g) The applicantÂs choice of priority date for the conserved water;

Â Â Â Â Â  (h) Evidence that the measure was implemented within five years prior to the date of filing the application; and

Â Â Â Â Â  (i) Any other information the commission considers necessary to evaluate the application.

Â Â Â Â Â  (4) If a person proposes conservation measures within the boundaries of an irrigation district organized under ORS chapter 545 or a water control district organized under ORS chapter 553, at the time the person submits the application, the person also must submit evidence that the district has approved the conservation application. [1987 c.264 Â§3; 1993 c.641 Â§3; 1995 c.274 Â§10; 2003 c.93 Â§3]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.470 Allocation of conserved water by commission; criteria; percentage to state; certificates showing change in original water right. (1) Upon receipt of an application for allocation of conserved water under ORS 537.465, the Water Resources Commission shall give notice of receipt of the application in accordance with ORS 540.520 (5).

Â Â Â Â Â  (2) The commission shall allocate conserved water as provided in subsection (3) of this section and approve modifications of water rights as provided in subsection (6) of this section. The commission may not allocate conserved water pursuant to an application under ORS 537.465 if the application is filed more than five years after the conservation measure was implemented.

Â Â Â Â Â  (3) After determining the quantity of conserved water, if any, required to mitigate the effects on other water rights, the commission shall allocate 25 percent of the remaining conserved water to the state and 75 percent to the applicant, unless the applicant proposes a higher allocation to the state or more than 25 percent of the funds used to finance the conservation measures comes from federal or state public sources. If more than 25 percent of the funds used to finance the conservation measures comes from federal or state public sources and is not subject to repayment, the commission shall allocate to the state a percentage equal to the percentage of public funds used to finance the conservation measures and allocate to the applicant a percentage equal to the percentage of other funds used to finance the conservation measures. If the commission determines that the water allocated to the state is necessary to support in-stream flow purposes in accordance with ORS 537.332 to 537.360, the water shall be converted to an in-stream water right. If the water allocated to the state is not necessary to support in-stream flow purposes, it shall revert to the public for appropriation by the next user in priority. In no event, however, shall the applicant receive less than 25 percent of the remaining conserved water unless the applicant proposes a higher allocation to the state.

Â Â Â Â Â  (4) The commission shall notify the applicant and any other person requesting notice, of the action the commission intends to take under subsection (3) of this section. Any person objecting to the proposed allocation may file a protest requesting a contested case hearing before the commission.

Â Â Â Â Â  (5) The modification of water rights under an allocation of conserved water may not require a separate request for transfer under ORS 540.520.

Â Â Â Â Â  (6) After the commission completes the allocation of conserved water under subsection (3) of this section, the commission shall issue orders for proposed new certificates covering the changes in the original water rights. Once the conservation project is completed, separate new certificates preserving the previously established priority of rights shall be issued to cover the unaffected portion of the water rights and separate new certificates indicating the priority of rights as set forth in ORS 537.485 shall be issued to cover the right to the use of the allocated water. [1987 c.264 Â§4; 1989 c.62 Â§1; 1993 c.641 Â§4; 1995 c.274 Â§13; 1999 c.664 Â§7; 2003 c.93 Â§4]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.475 [1987 c.264 Â§5; repealed by 1993 c.641 Â§13]

Â Â Â Â Â  537.480 Rules; criteria for evaluating allocation and determining mitigation required. The Water Resources Commission shall adopt rules and standards necessary to carry out the provisions of ORS 537.455 to 537.500. The rules may include formulas or other criteria for evaluating the effects of allocation of water on existing rights and for determining whether, and to what extent, mitigation shall be required. [1987 c.264 Â§6; 1993 c.641 Â§5]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.485 Priority of right to use conserved water; choice of priority. (1) Notwithstanding any other provision of ORS chapter 536, 537, 538, 539, 540, 541, 542 or 543, the priority of any right to the use of conserved water, including an in-stream water right, under an application submitted and approved by the Water Resources Commission under ORS 537.465 and 537.470 shall be either the same as or one minute after the priority of the water right held by the person implementing the conservation measures.

Â Â Â Â Â  (2) A person who implements a conservation measure may choose the priority of the water right for the conserved water in accordance with subsection (1) of this section. However, the priority date chosen must be the same for the portion of water allocated to the applicant and the portion of water allocated to the state. [1987 c.264 Â§7; 1993 c.641 Â§6; 2003 c.93 Â§5]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.490 Use of conserved water; notice of dispensation of right to use. (1) Any person or agency allocated conserved water under ORS 537.470 may reserve the water in stream for future out-of-stream use or otherwise use or dispose of the conserved water. Any person or agency to whom conserved water is allocated shall notify the commission of the dispensation of the right to the use of conserved water. The notice shall include:

Â Â Â Â Â  (a) The name and address of the person buying or leasing the right to the use of conserved water;

Â Â Â Â Â  (b) The use to which the conserved water is to be put; and

Â Â Â Â Â  (c) The terms of any agreement between the appropriator and the person using the conserved water.

Â Â Â Â Â  (2) Notwithstanding any other provision of law, a person who holds a water right permit or certificate having a subsequent priority to a certificate issued under ORS 537.470 may not acquire a vested right to any water or return flow of water that results from either the lease of the right to the use of conserved water or the reservation of conserved water in stream for future use under subsection (1) of this section.

Â Â Â Â Â  (3) Any right to the use of conserved water sold under subsection (1) of this section:

Â Â Â Â Â  (a) Shall become appurtenant to the premises upon which the purchaser uses the water; and

Â Â Â Â Â  (b) Shall be subject to the provisions of ORS 540.505 to 540.585 and 540.610 to 540.650.

Â Â Â Â Â  (4) When the commission receives notice of the sale of the right to the use of conserved water under subsection (1) of this section, the commission shall issue to the purchaser a new water right certificate covering the right to the use of conserved water that was sold. The certificate shall indicate the priority of the water right according to the provisions of ORS 537.485. [1987 c.264 Â§8; 1993 c.641 Â§7]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.495 Receipt by state agency or political subdivision of right to use conserved water. Any agency or political subdivision of this state may purchase a right to the use of conserved water, as defined under ORS 537.455, or accept a gift of a right to the use of conserved water as defined under ORS 537.455. If an agency or political subdivision requests that the conserved water remain in the stream, the commission shall manage the water in a manner that results in the conserved water remaining in the stream. [1987 c.264 Â§9; 1993 c.641 Â§8]

Â Â Â Â Â  Note: See note under 537.455.

Â Â Â Â Â  537.500 Legal status of conserved water right. (1) A water right for conserved water under ORS 537.455 to 537.500 and 540.510 shall have the same legal status as any other water right for which a certificate has been issued.

Â Â Â Â Â  (2) A water right for conserved water that is reserved in stream for future out-of-stream use under ORS 537.490 or that the commission manages under ORS 537.495 is not subject to cancellation under ORS 537.260 or 537.410 to 537.450 or to abandonment or forfeiture under ORS 540.610 to 540.650. [1987 c.264 Â§10; 1989 c.699 Â§3]

Â Â Â Â Â  Note: See note under 537.455.

GROUND WATER

(Generally)

Â Â Â Â Â  537.505 Short title. ORS 537.505 to 537.795 and 537.992 shall be known as the ÂGround Water Act of 1955.Â [1955 c.708 Â§1; 1963 c.293 Â§1]

Â Â Â Â Â  537.510 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.515 Definitions for ORS 537.505 to 537.795 and 537.992. As used in ORS 537.505 to 537.795 and 537.992, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂAlteringÂ a well means the deepening, recasing, perforating, reperforating, the installation of packers or seals and other material changes in the design of the well.

Â Â Â Â Â  (2) ÂConstructingÂ a well includes boring, digging, drilling or excavating and installing casing or well screens.

Â Â Â Â Â  (3) ÂConvertingÂ a well means changing the use of an existing well or hole not previously used to withdraw water such that the well or hole can be used to seek or withdraw water.

Â Â Â Â Â  (4) ÂGeothermal fluidÂ means any ground water used for its thermal characteristics that is encountered in a well with a bottom hole temperature of less than 250 degrees Fahrenheit or any other fluid that is circulated within a well with a bottom hole temperature of less than 250 degrees Fahrenheit and used for its acquired thermal characteristics.

Â Â Â Â Â  (5) ÂGround waterÂ means any water, except capillary moisture, beneath the land surface or beneath the bed of any stream, lake, reservoir or other body of surface water within the boundaries of this state, whatever may be the geological formation or structure in which such water stands, flows, percolates or otherwise moves.

Â Â Â Â Â  (6) ÂGround water reservoirÂ means a designated body of standing or moving ground water having exterior boundaries which may be ascertained or reasonably inferred.

Â Â Â Â Â  (7) ÂPollutionÂ of ground water means any impairment of the natural quality of such ground water, however caused, including impairment by salines, minerals, industrial wastes, domestic wastes or sewage, whether indrafted directly or through infiltration into the ground water supply.

Â Â Â Â Â  (8) ÂPublic agencyÂ means the United States or any agency thereof, the State of Oregon or any agency thereof or any county, city, district organized for public purposes or other public corporation or political subdivision of this state.

Â Â Â Â Â  (9) ÂWellÂ means any artificial opening or artificially altered natural opening, however made, by which ground water is sought or through which ground water flows under natural pressure or is artificially withdrawn. ÂWellÂ does not include a temporary hole drilled for the purpose of gathering geotechnical ground water quality or ground water level information, a natural spring or a hole drilled for the purpose of:

Â Â Â Â Â  (a) Prospecting, exploration or production of oil or gas;

Â Â Â Â Â  (b) Prospecting or exploration for geothermal resources, as defined in ORS 522.005;

Â Â Â Â Â  (c) Production of geothermal resources, as defined in ORS 522.005, derived from a depth of greater than 2,000 feet; or

Â Â Â Â Â  (d) Exploration for minerals as defined in ORS 517.750 and 517.910.

Â Â Â Â Â  (10) ÂWell drilling machineÂ means any power driven percussion, rotary, boring, digging or augering machine used in the construction of water wells. [1959 c.708 Â§3; 1961 c.334 Â§6; 1975 c.552 Â§35; 1989 c.201 Â§1; 1989 c.939 Â§1; 1991 c.200 Â§1; 1995 c.79 Â§302; 1999 c.293 Â§1]

Â Â Â Â Â  537.520 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.525 Policy. The Legislative Assembly recognizes, declares and finds that the right to reasonable control of all water within this state from all sources of water supply belongs to the public, and that in order to insure the preservation of the public welfare, safety and health it is necessary that:

Â Â Â Â Â  (1) Provision be made for the final determination of relative rights to appropriate ground water everywhere within this state and of other matters with regard thereto through a system of registration, permits and adjudication.

Â Â Â Â Â  (2) Rights to appropriate ground water and priority thereof be acknowledged and protected, except when, under certain conditions, the public welfare, safety and health require otherwise.

Â Â Â Â Â  (3) Beneficial use without waste, within the capacity of available sources, be the basis, measure and extent of the right to appropriate ground water.

Â Â Â Â Â  (4) All claims to rights to appropriate ground water be made a matter of public record.

Â Â Â Â Â  (5) Adequate and safe supplies of ground water for human consumption be assured, while conserving maximum supplies of ground water for agricultural, commercial, industrial, thermal, recreational and other beneficial uses.

Â Â Â Â Â  (6) The location, extent, capacity, quality and other characteristics of particular sources of ground water be determined.

Â Â Â Â Â  (7) Reasonably stable ground water levels be determined and maintained.

Â Â Â Â Â  (8) Depletion of ground water supplies below economic levels, impairment of natural quality of ground water by pollution and wasteful practices in connection with ground water be prevented or controlled within practicable limits.

Â Â Â Â Â  (9) Whenever wasteful use of ground water, impairment of or interference with existing rights to appropriate surface water, declining ground water levels, alteration of ground water temperatures that may adversely affect priorities or impair the long-term stability of the thermal properties of the ground water, interference among wells, thermal interference among wells, overdrawing of ground water supplies or pollution of ground water exists or impends, controlled use of the ground water concerned be authorized and imposed under voluntary joint action by the Water Resources Commission and the ground water users concerned whenever possible, but by the commission under the police power of the state except as specified in ORS 537.796, when such voluntary joint action is not taken or is ineffective.

Â Â Â Â Â  (10) Location, construction, depth, capacity, yield and other characteristics of and matters in connection with wells be controlled in accordance with the purposes set forth in this section.

Â Â Â Â Â  (11) All activities in the state that affect the quality or quantity of ground water shall be consistent with the goal set forth in ORS 468B.155. [1955 c.708 Â§2; 1985 c.673 Â§46; 1989 c.201 Â§2; 1989 c.833 Â§56]

Â Â Â Â Â  537.530 [Repealed by 1955 c.708 Â§38]

(Aquifer Storage and Recovery)

Â Â Â Â Â  537.531 Legislative findings. The Legislative Assembly declares that aquifer storage and recovery is a beneficial use inherent in all water rights for other beneficial uses. Aquifer storage and recovery is the storage of water from a separate source that meets drinking water standards in a suitable aquifer for later recovery and not having as one of its primary purposes the restoration of an aquifer. [1995 c.487 Â§2]

Â Â Â Â Â  537.532 Injection of ground water into aquifers; standards. (1) Notwithstanding any other provision of law, the injection into aquifers of water that complies with drinking water standards established by the Department of Human Services under ORS 448.273 under an aquifer storage and recovery limited license or permit:

Â Â Â Â Â  (a) Shall not be considered a waste, contaminant or pollutant;

Â Â Â Â Â  (b) Shall be exempt from the requirement to obtain a discharge permit under ORS 468B.050 or 468B.053 or a concentration limit variance from the Department of Environmental Quality;

Â Â Â Â Â  (c) Shall comply with all other applicable local, state or federal laws; and

Â Â Â Â Â  (d) May be located within or outside an urban growth boundary in conformance with land use laws.

Â Â Â Â Â  (2) In order to continue to protect the high quality of
Oregon
Âs aquifers for present and future uses, the Legislative Assembly recognizes the need to minimize concentrations of constituents in the injection source water that are not naturally present in the aquifer. Each aquifer storage and recovery limited license or permit shall include conditions to minimize, to the extent technically feasible, practical and cost-effective, the concentration of constituents in the injection source water that are not naturally present in the aquifer. In no case may an aquifer storage and recovery limited license or permit establish concentration limits for water to be injected in excess of the standards established by the Department of Human Services under ORS 448.273 or the maximum measurable levels established by the Environmental Quality Commission under ORS 468B.165, whichever are more stringent.

Â Â Â Â Â  (3) Except as otherwise provided, if the injection source water contains constituents regulated under ORS 448.273 or 468B.165 that are detected at greater than 50 percent of the established levels, the aquifer storage and recovery limited license or permit may require the permittee to employ, or continue the employment of, technically feasible, practical and cost-effective methods to minimize concentrations of such constituents in the injection source water. Constituents that have a secondary maximum contaminant level or constituents that are associated with disinfection of the water may be injected into the aquifer up to the standards established under ORS 448.273.

Â Â Â Â Â  (4) The Water Resources Department may, based upon valid scientific data, further limit certain constituents in the injection source water if the department finds the constituents will interfere with or pose a threat to the maintenance of the water resources of the state for present or future beneficial uses. [1995 c.487 Â§3; 1997 c.286 Â§9]

Â Â Â Â Â  537.534 Rules for permitting and administering aquifer storage and recovery projects; limited license for test program; fees. (1) In accordance with this section, the Water Resources Commission shall establish rules for the permitting and administration of aquifer storage and recovery projects. The rules shall establish the Water Resources Department as the sole permitting agency for the projects, but the Department of Environmental Quality and the Department of Human Services may comment on permits for a project and recommend conditions to be included on the permit. When necessary, the applicant also shall obtain land use and development approval from a local government.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS 537.130, the Water Resources Commission shall establish by rule a procedure to allow a person to obtain a limited license to store and use water injected into an underground aquifer for aquifer storage and recovery testing purposes for a short term or fixed duration after the person complies with the notice provision set forth in ORS 537.144. The rules shall provide a 30-day public comment period before issuance of a limited license. The Water Resources Department may attach conditions to the limited license regarding monitoring, sampling and rates of recovery up to 100 percent of the injection quantity. Aquifer storage and recovery under a limited license may be conditioned by the Water Resources Department to protect existing ground water rights that rely upon the receiving aquifer and the injection source water. The Water Resources Department may revoke or modify the limited license to use the stored water acquired under a limited license if that use causes injury to any other water right or to a minimum perennial streamflow. The Water Resources Director may issue a limited license for aquifer storage and recovery purposes for a term of not more than five years. The license may be renewed if the applicant demonstrates further testing is necessary.

Â Â Â Â Â  (3) To obtain a limited license for aquifer storage and recovery, the applicant shall provide to the Water Resources Department:

Â Â Â Â Â  (a) Well construction information;

Â Â Â Â Â  (b) Test results of the quality of the injection source water;

Â Â Â Â Â  (c) Test results of the quality of the receiving aquifer water;

Â Â Â Â Â  (d) The proposed injected water storage time, recovery rates and recovery schedule;

Â Â Â Â Â  (e) Preliminary hydrogeologic information including a description of the aquifer, estimated flow direction and rate of movement, allocation of surface water, springs or wells within the area affected by aquifer storage and recovery wells;

Â Â Â Â Â  (f) The fee established by rule by the commission pursuant to ORS 536.050 (1)(L); and

Â Â Â Â Â  (g) Any other information required by rule of the commission.

Â Â Â Â Â  (4) Only after completion of a test program under a limited license issued under subsection (3) of this section may the applicant apply for a permanent aquifer storage and recovery permit. Each application for an aquifer storage and recovery permit shall be accompanied by the fee set forth in ORS 536.050 for examination of an application for a permit to store water. The Water Resources Department shall be the sole permitting agency for the project and may place conditions on the permit consistent with rules adopted by the commission, but the Department of Environmental Quality and the Department of Human Services may review, comment on and recommend conditions to be included on the permit. When necessary, the applicant shall obtain land use and development approval from a local government. Where existing water rights for the injection source water have been issued, the Water Resources Department shall receive comments from interested parties or agencies, but the public interest review standards shall apply only to the matters raised by the aquifer storage and recovery permit application in the same manner as any new water right application, not to the underlying water rights. If new water rights for injection source water and aquifer storage and recovery are necessary, then the public interest review standards shall apply to the new permit application in the same manner as any new water right application. The Water Resources Director may refer policy matters to the commission for decision.

Â Â Â Â Â  (5) The commission shall adopt rules consistent with this section to implement an aquifer storage and recovery program. The rules shall include:

Â Â Â Â Â  (a) Requirements for reporting and monitoring the aquifer storage and recovery project aquifer impacts and for constituents reasonably expected to be found in the injection source water.

Â Â Â Â Â  (b) Provisions that allow any person operating an aquifer storage and recovery project under a permit, upon approval by the Water Resources Department, to recover up to 100 percent of the water stored in the aquifer storage facility if valid scientific data gathered during operations under the limited license or permit demonstrate that the injected source water is not lost through migration or other means and that ground water otherwise present in the aquifer has not been irretrievably lost as a result of aquifer storage or retrieval. The Water Resources Department may place such other conditions on withdrawal of stored water necessary to protect the public health and environment, including conditions allowing reconsideration of the permit to comply with ORS 537.532.

Â Â Â Â Â  (c) The procedure for allowing the Department of Environmental Quality and the Department of Human Services to comment on and recommend permit conditions.

Â Â Â Â Â  (6) The use of water under a permit as injection source water for an aquifer storage and recovery project up to the limits allowed in subsection (5)(b) of this section shall not affect the priority date of the water right permit or otherwise affect the right evidenced by the permit.

Â Â Â Â Â  (7) The holder of a permit for aquifer storage and recovery shall apply for a transfer or change of use if the use of recovered water is different from that which is allowed in the source water permit or certificate. [1995 c.487 Â§4; 1997 c.587 Â§2; 1999 c.665 Â§3; 2003 c.594 Â§6]

(Appropriation of Ground Water)

Â Â Â Â Â  537.535 Unlawful use or appropriation of ground water, including well construction and operation. (1) No person or public agency shall use or attempt to use any ground water, construct or attempt to construct any well or other means of developing and securing ground water or operate or permit the operation of any well owned or controlled by such person or public agency except upon compliance with ORS 537.505 to 537.795 and 537.992 and any applicable order or rule adopted by the Water Resources Commission under ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) Except for those uses exempted under ORS 537.545, the use of ground water for any purpose, without a permit issued under ORS 537.625 or registration under ORS 537.605, is an unlawful appropriation of ground water. [1955 c.708 Â§4; 1957 c.341 Â§5; subsection (2) enacted as 1961 c.668 Â§2; 1985 c.673 Â§47]

Â Â Â Â Â  537.540 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.545 Exempt uses. (1) No registration, certificate of registration, application for a permit, permit, certificate of completion or ground water right certificate under ORS 537.505 to 537.795 and 537.992 is required for the use of ground water for:

Â Â Â Â Â  (a) Stockwatering purposes;

Â Â Â Â Â  (b) Watering any lawn or noncommercial garden not exceeding one-half acre in area;

Â Â Â Â Â  (c) Watering the lawns, grounds and fields not exceeding 10 acres in area of schools located within a critical ground water area established pursuant to ORS 537.730 to 537.740;

Â Â Â Â Â  (d) Single or group domestic purposes in an amount not exceeding 15,000 gallons a day;

Â Â Â Â Â  (e) Down-hole heat exchange purposes;

Â Â Â Â Â  (f) Any single industrial or commercial purpose in an amount not exceeding 5,000 gallons a day; or

Â Â Â Â Â  (g) Land application, so long as the ground water:

Â Â Â Â Â  (A) Has first been appropriated and used under a permit or certificate issued under ORS 537.625 or 537.630 for a water right issued for industrial purposes or a water right authorizing use of water for confined animal feeding purposes;

Â Â Â Â Â  (B) Is reused for irrigation purposes and the period of irrigation is a period during which the reused water has never been discharged to the waters of the state; and

Â Â Â Â Â  (C) Is applied pursuant to a permit issued by the Department of Environmental Quality or the State Department of Agriculture under either ORS 468B.050 to construct and operate a disposal system or ORS 468B.215 to operate a confined animal feeding operation.

Â Â Â Â Â  (2) The use of ground water for a use exempt under subsection (1) of this section, to the extent that it is beneficial, constitutes a right to appropriate ground water equal to that established by a ground water right certificate issued under ORS 537.700. Except for the use of water under subsection (1)(g) of this section, the Water Resources Commission by rule may require any person or public agency using ground water for any such purpose to furnish information with regard to such ground water and the use thereof. For a use of water described in subsection (1)(g) of this section, the Department of Environmental Quality or the State Department of Agriculture shall provide to the Water Resources Department a copy of the permit issued under ORS 468B.050 or 468B.215 authorizing the land application of ground water for reuse. The permit shall provide the information regarding the place of use of such water and the nature of the beneficial reuse.

Â Â Â Â Â  (3) If it is necessary for the Water Resources Department to regulate the use or distribution of ground water, including uses exempt under subsection (1) of this section, the department shall use as a priority date for the exempt uses the date indicated in the log for the well filed with the department under ORS 537.765 or other documentation provided by the well owner showing when water use began. [1955 c.708 Â§5; 1983 c.372 Â§1; 1983 c.698 Â§1; 1985 c.673 Â§48; 1989 c.99 Â§1; 1989 c.833 Â§57; 1997 c.244 Â§3; 2001 c.248 Â§12; 2003 c.594 Â§2]

Â Â Â Â Â  537.550 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.560 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.570 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.575 Permits granted, approved or pending under former law. Any permit granted or application for a permit approved under ORS 537.510, 537.520, 537.530, 537.540, 537.550, 537.560, 537.570, 537.580, 537.590 and 537.600 prior to and still valid and in effect on August 3, 1955, is considered to be a permit issued under ORS 537.625. Any application for a permit under ORS 537.510, 537.520, 537.530, 537.540, 537.550, 537.560, 537.570, 537.580, 537.590 and 537.600 prior to, pending and not yet approved on August 3, 1955, shall be governed as an application for a permit under ORS 537.615, 537.620, 537.621, 537.622 and 537.625. [1955 c.708 Â§6(1); 1999 c.59 Â§171]

Â Â Â Â Â  537.580 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.585 Beneficial use of ground water prior to August 3, 1955, recognized as right to appropriate water when registered. Except as otherwise provided in ORS 537.545 or 537.575 or 537.595 and subject to determination under ORS 537.670 to 537.695, actual and lawful application of ground water to beneficial use prior to August 3, 1955, by or under the authority of any person or public agency or by or under the authority of a predecessor in interest of such person or public agency, when registered under ORS 537.605 and 537.610, is recognized as a right to appropriate ground water to the extent of the maximum beneficial use thereof at any time within two years prior to August 3, 1955. [1955 c.708 Â§6(2)]

Â Â Â Â Â  537.590 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.595 Construction or alteration of well commenced prior to August 3, 1955, recognized as right to appropriate water when registered. Except as otherwise provided in ORS 537.545 or 537.575 or 537.585 and subject to determination under ORS 537.670 to 537.695, when any person or public agency on August 3, 1955, is lawfully engaged in good faith in such construction, alteration or extension of a well for the application of ground water to beneficial use, the right to appropriate such ground water, upon completion of such construction, alteration or extension and application of the ground water to beneficial use within a reasonable time fixed by the Water Resources Commission, when registered under ORS 537.605 and 537.610, is recognized to the extent of the beneficial use of the ground water. [1955 c.708 Â§6(3); 1985 c.673 Â§49]

Â Â Â Â Â  537.597 [1989 c.939 Â§4; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.599 [1989 c.939 Â§5; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.600 [Repealed by 1955 c.708 Â§38]

Â Â Â Â Â  537.605 Registration of right to appropriate ground water claimed under ORS 537.585 or 537.595; registration statement. (1) Any person or public agency claiming any right to appropriate ground water under ORS 537.585 or 537.595, except for any purpose exempt under ORS 537.545, is entitled to receive from the Water Resources Commission within three years after August 3, 1955, a certificate of registration as evidence of a right to appropriate ground water as provided in ORS 537.585 or 537.595. Failure of such person or public agency to file a registration statement within such period creates a presumption that any such claim has been abandoned.

Â Â Â Â Â  (2) Upon receipt of a request for registration by any person or public agency referred to in subsection (1) of this section within the period specified, the commission shall provide such person or public agency with a separate registration statement for each well, which shall be completed and returned to the commission.

Â Â Â Â Â  (3) Each registration statement shall be in a form prescribed by the commission, shall be under oath and shall contain:

Â Â Â Â Â  (a) The name and post-office address of the registrant.

Â Â Â Â Â  (b) The nature of the use by the registrant of the ground water upon which the claim of the registrant is based.

Â Â Â Â Â  (c) The dates when the ground water was or will be first applied to beneficial use and the dates when construction of the well was begun and completed.

Â Â Â Â Â  (d) The amount of ground water claimed.

Â Â Â Â Â  (e) If the ground water is used or is to be used for irrigation purposes, a description of the lands irrigated or to be irrigated, giving the number of acres irrigated or to be irrigated in each 40-acre legal subdivision, the dates of reclamation of each such legal subdivision and the date when the ground water was or will be completely applied.

Â Â Â Â Â  (f) The depth to the water table.

Â Â Â Â Â  (g) The location of the well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (h) The depth, diameter and type of the well, and the kind and amount of the casing.

Â Â Â Â Â  (i) The capacity of the well and well pump in gallons per minute, and the horsepower of the well pump motor.

Â Â Â Â Â  (j) If the ground water is artesian or other ground water not requiring pumping, the rate of flow in gallons in such manner as the commission may prescribe.

Â Â Â Â Â  (k) The amount of ground water pumped or otherwise taken from the well each year.

Â Â Â Â Â  (L) A copy of the log of the completed well, if such log is available.

Â Â Â Â Â  (m) If the ground water supply is supplemental to an existing water supply, identification of any application for a permit, permit, certification or adjudicated right to appropriate water made or held by the registrant.

Â Â Â Â Â  (n) Such other information as the commission considers necessary.

Â Â Â Â Â  (4) Each registration statement shall be accompanied by maps, drawings and other data as the commission considers necessary.

Â Â Â Â Â  (5) The commission may require that any registration statement be supplemented after any well is fully completed by a statement containing such additional information as the commission considers necessary.

Â Â Â Â Â  (6) Any person or public agency who failed to file a registration statement within the period set forth in subsection (1) of this section may file within one year after May 29, 1961, a petition with the commission requesting that the person be given an opportunity to rebut the presumption that the person has abandoned the claim. Upon the filing of such a petition the commission may schedule a hearing to take testimony and evidence on the date of well construction and the use of ground water or the commission may accept sworn statements in writing in support of such petition. No petition shall be denied without a public hearing. If it appears after hearing or from such sworn statements, that the person or public agency has a use of ground water that would be subject to determination under ORS 537.670 to 537.695 as defined in ORS 537.585 and 537.595, the commission shall issue an order authorizing the petitioner to file a registration statement as described under subsection (3) of this section. Upon receipt of the completed registration statement the commission shall issue to the registrant a certificate of registration, as provided in ORS 537.610. [1955 c.708 Â§7; 1957 c.341 Â§6; 1961 c.668 Â§3; 1985 c.673 Â§50]

Â Â Â Â Â  537.610 Recording registration statement; issuing certificate of registration; effect of certificate; rules; fees. (1) The Water Resources Commission shall accept all registration statements referred to in ORS 537.605 completed and returned to the commission in proper form, endorse on the registration statement the date of the return and record each statement. Upon recording the statement, the commission shall issue to the registrant a certificate as evidence that the registration is completed.

Â Â Â Â Â  (2) The issuance of the certificate of registration serves as prima facie evidence that the registrant is entitled to a right to appropriate ground water and apply it to beneficial use to the extent and in the manner disclosed in the recorded registration statement and in the certificate of registration.

Â Â Â Â Â  (3) A certificate of registration issued under this section may not be construed as a final determination of any matter stated in the certificate of registration. The right of the registrant to appropriate ground water under a certificate of registration is subject to determination under ORS 537.670 to 537.695, and is not final or conclusive until so determined and a ground water right certificate issued. A right to appropriate ground water under a certificate of registration has a tentative priority from the date when the construction of the well was begun.

Â Â Â Â Â  (4) The commission shall adopt by rule the process and standards by which the commission will recognize changes in the place of use, type of use or point of appropriation for claims to appropriate ground water registered under this section. The commission shall adopt fees not to exceed $500 for actions taken to modify a certificate of registration. [1955 c.708 Â§8; 1985 c.673 Â§51; 2005 c.614 Â§1]

Â Â Â Â Â  537.615 Application for permit to acquire new right or enlarge existing right to appropriate ground water; fee. (1) Any person or public agency intending to acquire a wholly new right to appropriate ground water or to enlarge upon any existing right to appropriate ground water, except for any purpose exempt under ORS 537.545, shall apply to the Water Resources Department for and be issued a permit before withdrawing or using the ground water.

Â Â Â Â Â  (2) The application for a permit shall be in a form prescribed by the department and shall contain:

Â Â Â Â Â  (a) The name and post-office address of the applicant.

Â Â Â Â Â  (b) The nature of the use by the applicant of the ground water for which the application is made.

Â Â Â Â Â  (c) The dates of the beginning and completion of the construction of any well or other means of developing and securing the ground water.

Â Â Â Â Â  (d) The date when the ground water will be completely applied to the proposed beneficial use.

Â Â Â Â Â  (e) The amount of ground water claimed.

Â Â Â Â Â  (f) If the ground water is to be used for irrigation purposes, a description of the lands to be irrigated, giving the number of acres to be irrigated in each 40-acre legal subdivision.

Â Â Â Â Â  (g) The depth to the water table, if known.

Â Â Â Â Â  (h) The location of each well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (i) The proposed depth, diameter and type of each well, and the kind and amount of the casing.

Â Â Â Â Â  (j) The estimated capacity of each well and each well pump in gallons per minute, and the horsepower of each well pump motor.

Â Â Â Â Â  (k) If the ground water is artesian or other ground water not requiring pumping, the rate of flow in gallons in such manner as the Water Resources Commission may prescribe.

Â Â Â Â Â  (L) If the ground water supply is supplemental to an existing water supply, identification of any application for a permit, permit, certificate or adjudicated right to appropriate water made or held by the applicant.

Â Â Â Â Â  (m) Any other information as the department considers necessary to evaluate the application.

Â Â Â Â Â  (3) Each application for a permit shall be accompanied by any maps and drawings the department considers necessary.

Â Â Â Â Â  (4) The map or drawing required to accompany the application shall be of sufficient quality and scale to establish the location of the proposed point of diversion and the proposed place of use identified by tax lot, township, range, section and nearest quarter-quarter section along with a notation of the acreage of the proposed place of use, if appropriate. In addition, the department shall accept locational coordinate information, including latitude and longitude as established by a global positioning system. If the application is for a water right for a municipal use, the map need not identify the proposed place of use by tax lot.

Â Â Â Â Â  (5) Each application for a permit to appropriate water shall be accompanied by the examination fee set forth in ORS 536.050 (1).

Â Â Â Â Â  (6) If the proposed use of the water is for the operation of a chemical process mine as defined in ORS 517.953, the applicant shall provide the information required under this section as part of the consolidated application under ORS 517.952 to 517.989.

Â Â Â Â Â  (7) Notwithstanding any provision of ORS chapter 183, an application for a permit to appropriate ground water shall be processed in the manner set forth in ORS 537.505 to 537.795. Nothing in ORS chapter 183 shall be construed to allow additional persons to participate in the process. To the extent that any provision in ORS chapter 183 conflicts with a provision set forth in ORS 537.505 to 537.795, the provisions in ORS 537.505 to 537.795 shall control. [1955 c.708 Â§9; 1959 c.437 Â§3; 1985 c.673 Â§54; 1987 c.542 Â§7; 1991 c.735 Â§34; 1993 c.557 Â§4; 1995 c.416 Â§22; 1997 c.446 Â§6; 1997 c.587 Â§8]

Â Â Â Â Â  537.620 Determination of completeness of application; initial review; preliminary determination; notice; public comments; fees. (1) The Water Resources Department shall accept all applications for permits submitted under ORS 537.615 in proper form.

Â Â Â Â Â  (2) Within 15 days after receiving the application, the department shall determine whether the application contains the information listed under ORS 537.615 (2) and is complete and not defective, including the payment of all fees required under ORS 537.615 (5). If the department determines that the application is incomplete or defective or that not all fees have been paid, the department shall return the fees paid and the application to the applicant to remedy the defect. If an application is complete and not defective, the department shall indorse on the application the date upon which the application was received at the department, which shall be the priority date for any water right issued in response to the application.

Â Â Â Â Â  (3) Upon determining that an application is complete and not defective, the department shall determine whether the proposed use is prohibited by statute. If the proposed use is prohibited by statute, the department shall reject the application and return all fees to the applicant with an explanation of the statutory prohibition.

Â Â Â Â Â  (4) If the proposed use is not prohibited by statute, the department shall undertake an initial review of the application and make a preliminary determination of:

Â Â Â Â Â  (a) Whether the proposed use is restricted or limited by statute or rule or because the proposed use is located within a designated critical ground water area;

Â Â Â Â Â  (b) The extent to which water is available from the proposed source during the times and in the amounts requested; and

Â Â Â Â Â  (c) Any other issue the department identifies as a result of the initial review that may preclude approval of or restrict the proposed use.

Â Â Â Â Â  (5) Upon completion of the initial review and no later than 30 days after determining an application to be complete and not defective as described in subsection (2) of this section, the department shall notify the applicant of its preliminary determinations and allow the applicant 14 days from the date of mailing within which to notify the department to stop processing the application or to proceed with the application. If the applicant notifies the department to stop processing the application, the department shall return the application and all fees paid in excess of $150. If the department receives no timely response from the applicant, the department shall proceed with the application.

Â Â Â Â Â  (6) Within seven days after proceeding with the application under subsection (5) of this section, the department shall give public notice of the application in the weekly notice published by the department. The notice shall include a request for comments on the application and information pertaining to how an interested person may obtain future notices about the application and a copy of the proposed final order.

Â Â Â Â Â  (7) Within 30 days after the public notice under subsection (6) of this section, any person interested in the application shall submit written comments to the department. Any person who asks to receive a copy of the departmentÂs proposed final order shall submit to the department the fee required under ORS 536.050 (1)(p). [1955 c.708 Â§10; 1981 c.589 Â§4; 1985 c.673 Â§55; 1989 c.201 Â§3; 1991 c.102 Â§2; 1991 c.400 Â§3; 1991 c.735 Â§35; 1993 c.557 Â§5; 1995 c.416 Â§23; 1997 c.587 Â§9; 2007 c.267 Â§3]

Â Â Â Â Â  537.621 Review of application; proposed final order; presumption that use will ensure preservation of public welfare, safety and health; flow rate and duty; standing; protest; final order; contested case hearing. (1) Within 60 days after the Water Resources Department proceeds with the application under ORS 537.620 (5), the department shall complete application review and issue a proposed final order approving or denying the application or approving the application with modifications or conditions. The department may request the applicant to provide additional information needed to complete the review. If the department requests additional information, the request shall be specific and shall be sent to the applicant by registered mail. The department shall specify a date by which the information must be returned, which shall be not less than 10 days after the department mails the request to the applicant. If the department does not receive the information or a request for a time extension under ORS 537.627 by the date specified in the request, the department may reject the application and may refund fees in accordance with ORS 536.050 (3)(a). The time period specified by the department in a request for additional information shall allow the department to comply with the 60-day time limit established by this subsection.

Â Â Â Â Â  (2) In reviewing the application under subsection (1) of this section, the department shall determine whether the proposed use will ensure the preservation of the public welfare, safety and health as described in ORS 537.525. The department shall presume that a proposed use will ensure the preservation of the public welfare, safety and health if the proposed use is allowed in the applicable basin program established pursuant to ORS 536.300 and 536.340 or given a preference under ORS 536.310 (12), if water is available, if the proposed use will not injure other water rights and if the proposed use complies with rules of the Water Resources Commission. This shall be a rebuttable presumption and may be overcome by a preponderance of evidence that either:

Â Â Â Â Â  (a) One or more of the criteria for establishing the presumption are not satisfied; or

Â Â Â Â Â  (b) The proposed use would not ensure the preservation of the public welfare, safety and health as demonstrated in comments, in a protest under subsection (7) of this section or in a finding of the department that shows:

Â Â Â Â Â  (A) The specific aspect of the public welfare, safety and health under ORS 537.525 that would be impaired or detrimentally affected; and

Â Â Â Â Â  (B) Specifically how the identified aspect of the public welfare, safety and health under ORS 537.525 would be impaired or be adversely affected.

Â Â Â Â Â  (3) The proposed final order shall cite findings of fact and conclusions of law and shall include but need not be limited to:

Â Â Â Â Â  (a) Confirmation or modification of the preliminary determinations made in the initial review;

Â Â Â Â Â  (b) A brief statement that explains the criteria considered relevant to the decision, including the applicable basin program and the compatibility of the proposed use with applicable land use plans;

Â Â Â Â Â  (c) An assessment of water availability and the amount of water necessary for the proposed use;

Â Â Â Â Â  (d) An assessment of whether the proposed use would result in injury to existing water rights;

Â Â Â Â Â  (e) An assessment of whether the proposed use would ensure the preservation of the public welfare, safety and health as described in ORS 537.525;

Â Â Â Â Â  (f) A draft permit, including any proposed conditions, or a recommendation to deny the application;

Â Â Â Â Â  (g) Whether the rebuttable presumption under subsection (2) of this section has been established;

Â Â Â Â Â  (h) The date by which protests to the proposed final order must be received by the department; and

Â Â Â Â Â  (i) The flow rate and duty of water allowed.

Â Â Â Â Â  (4) In establishing the flow rate and duty of water allowed, the department may consider a general basin-wide standard, but first shall evaluate information submitted by the applicant to demonstrate the need for a flow rate and duty higher than the general standard. If the applicant provides such information, the department shall authorize the requested rate and duty except upon specific findings related to the application to support a determination that a lesser amount is needed. If the applicant does not provide information to demonstrate the need for a flow rate and duty higher than the general basin-wide standard, the department may apply the general standards without specific findings related to the application.

Â Â Â Â Â  (5) The department shall mail copies of the proposed final order to the applicant and to persons who have requested copies and paid the fee required under ORS 536.050 (1)(p). The department also shall publish notice of the proposed final order by publication in the weekly notice published by the department.

Â Â Â Â Â  (6) Any person who supports a proposed final order may request standing for purposes of participating in any contested case proceeding on the proposed final order or for judicial review of a final order. A request for standing shall be in writing and shall be accompanied by the fee established under ORS 536.050 (1)(n).

Â Â Â Â Â  (7) Any person may submit a protest against a proposed final order. A protest shall be in writing and shall include:

Â Â Â Â Â  (a) The name, address and telephone number of the protestant;

Â Â Â Â Â  (b) A description of the protestantÂs interest in the proposed final order, and if the protestant claims to represent the public interest, a precise statement of the public interest represented;

Â Â Â Â Â  (c) A detailed description of how the action proposed in the proposed final order would impair or be detrimental to the protestantÂs interest;

Â Â Â Â Â  (d) A detailed description of how the proposed final order is in error or deficient and how to correct the alleged error or deficiency;

Â Â Â Â Â  (e) Any citation of legal authority supporting the protest, if known; and

Â Â Â Â Â  (f) For persons other than the applicant, the protest fee required under ORS 536.050.

Â Â Â Â Â  (8) Requests for standing and protests on the proposed final order shall be submitted within 45 days after publication of the notice of the proposed final order in the weekly notice published by the department. Any person who asks to receive a copy of the departmentÂs final order shall submit to the department the fee required under ORS 536.050 (1)(p), unless the person has previously requested copies and paid the required fee under ORS 537.620 (7), the person is a protestant and has paid the fee required under ORS 536.050 (1)(j) or the person has standing and has paid the fee under ORS 536.050 (1)(n).

Â Â Â Â Â  (9) Within 60 days after the close of the period for receiving protests, the Water Resources Director shall:

Â Â Â Â Â  (a) Issue a final order as provided under ORS 537.625 (1); or

Â Â Â Â Â  (b) Schedule a contested case hearing if a protest has been submitted and if:

Â Â Â Â Â  (A) Upon review of the issues, the director finds that there are significant disputes related to the proposed use of water; or

Â Â Â Â Â  (B) Within 30 days after the close of the period for submitting protests, the applicant requests a contested case hearing. [1995 c.416 Â§25; 1995 c.549 Â§1a; 1997 c.446 Â§7; 1997 c.587 Â§10; 2007 c.188 Â§3]

Â Â Â Â Â  537.622 Contested case hearing; parties; issues. (1) Within 45 days after the Water Resources Director schedules a contested case hearing under ORS 537.621 (9), the Water Resources Department shall hold the contested case hearing. The issues to be considered in the contested case hearing shall be limited to issues identified by the administrative law judge.

Â Â Â Â Â  (2) Notwithstanding the provisions of ORS chapter 183 pertaining to contested case proceedings, the parties to any contested case hearing initiated under this section shall be limited to:

Â Â Â Â Â  (a) The applicant;

Â Â Â Â Â  (b) Any person who timely filed a protest; and

Â Â Â Â Â  (c) Any person who timely filed a request for standing under ORS 537.621 (6) and who requests to intervene in the contested case hearing prior to the start of the proceeding.

Â Â Â Â Â  (3) The contested case proceeding shall be conducted in accordance with the applicable provisions of ORS chapter 183 except:

Â Â Â Â Â  (a) As provided in subsections (1) and (2) of this section; and

Â Â Â Â Â  (b) An interlocutory appeal under ORS 183.480 (3) shall not be allowed.

Â Â Â Â Â  (4) Each person submitting a protest or a request for standing shall raise all reasonably ascertainable issues and submit all reasonably available arguments supporting the personÂs position by the close of the protest period. Failure to raise a reasonably ascertainable issue in a protest or in a hearing or failure to provide sufficient specificity to afford the Water Resources Department an opportunity to respond to the issue precludes judicial review based on that issue. [1957 c.341 Â§2; 1983 c.740 Â§213; 1985 c.673 Â§56; 1995 c.416 Â§27; 2003 c.75 Â§97]

Â Â Â Â Â  537.625 Final order; appeal; contents of permit. (1) If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the Water Resources Director determines that the proposed use does not ensure the preservation of the public welfare, safety and health as described in ORS 537.525, the director shall issue a final order rejecting the application or modifying the proposed final order as necessary to ensure the preservation of the public welfare, safety and health as described in ORS 537.525. If, after the contested case hearing or, if a hearing is not held, after the close of the period allowed to file a protest, the director determines that the proposed use would ensure the preservation of the public welfare, safety and health as described in ORS 537.525, the director shall issue a final order approving the application or otherwise modifying the proposed final order. A final order may set forth any of the provisions or restrictions to be included in the permit concerning the use, control and management of the water to be appropriated for the project.

Â Â Â Â Â  (2) If a contested case hearing is not held:

Â Â Â Â Â  (a) Where the final order modifies the proposed final order, the applicant may request and the Water Resources Department shall schedule a contested case hearing as provided under ORS 537.622 (3) by submitting the information required for a protest under ORS 537.621 (7) within 14 days after the director issues the final order. However, the issues on which a contested case hearing may be requested and conducted under this paragraph shall be limited to issues based on the modifications to the proposed final order.

Â Â Â Â Â  (b) Only the applicant or a protestant may appeal the provisions of the final order in the manner established in ORS chapter 183 for appeal of order other than contested cases.

Â Â Â Â Â  (3) If the presumption of public welfare, safety and health under ORS 537.621 (2) is overcome, then before issuing a final order, the director or the Water Resources Commission, if applicable, shall make the final determination of whether the proposed use or the proposed use as modified in the proposed final order would preserve the public welfare, safety and health as described in ORS 537.525 by considering:

Â Â Â Â Â  (a) The conservation of the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use of the waters of this state, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy.

Â Â Â Â Â  (4) Upon issuing a final order, the Water Resources Department shall notify the applicant and each person who submitted written comments or protests or otherwise requested notice of the final order and send a copy of the final order to any person who requested a copy and paid the fee required under ORS 536.050 (1)(p).

Â Â Â Â Â  (5) A right to appropriate ground water under a permit has a priority from the date when the application was filed with the department.

Â Â Â Â Â  (6) If the use of water under the permit is for operation of a chemical process mine as defined in ORS 517.952:

Â Â Â Â Â  (a) Review of the application and approval or denial of the application shall be coordinated with the consolidated application process under ORS 517.952 to 517.989. However, such review and approval or denial shall take into consideration all policy considerations for the appropriation of water as set forth in this chapter and ORS chapter 536.

Â Â Â Â Â  (b) The permit may be issued for exploration under ORS 517.702 to 517.740, but the permit shall be conditioned on the applicantÂs compliance with the consolidated application process.

Â Â Â Â Â  (c) The permit shall include a condition that additional conditions may be added to the use of water when a water right certificate is issued, or when the use of water is changed pursuant to ORS 540.520 and 540.530 to use for a chemical process mine operation. [1955 c.708 Â§11; 1959 c.437 Â§4; 1981 c.61 Â§3; 1985 c.673 Â§57; 1995 c.416 Â§28; 1997 c.587 Â§11]

Â Â Â Â Â  537.626 Exceptions to final order; modified order. (1) Within 20 days after the Water Resources Director issues a final order under ORS 537.625 after the conclusion of a contested case hearing, any party may file with the Water Resources Commission exceptions to the order.

Â Â Â Â Â  (2) The commission shall issue a modified order, if allowed, or deny the exceptions within 60 days after close of the exception period under subsection (1) of this section. [1995 c.416 Â§29]

Â Â Â Â Â  537.627 Time limit for issuing final order or scheduling contested case hearing; extension; writ of mandamus. (1) Except as provided in subsection (2) of this section, the Water Resources Department shall issue a final order or schedule a contested case hearing on an application for a water right referred to in ORS 537.615 within 180 days after the department proceeds with the application under ORS 537.620 (5).

Â Â Â Â Â  (2) At the request of the applicant, the department may extend the 180-day period set forth in subsection (1) of this section for a reasonable period of time.

Â Â Â Â Â  (3) If the applicant does not request an extension under subsection (2) of this section and the department fails to issue a proposed final order or schedule a contested case hearing on an application for a water right within 180 days after the department proceeds with the application under ORS 537.620 (5), the applicant may apply in the Circuit Court for Marion County for a writ of mandamus to compel the department to issue a final order or schedule a contested case hearing on an application for a water right. The writ of mandamus shall compel the department to issue a water right permit, unless the department shows by affidavit that to issue a permit may result in harm to an existing water right holder. [1995 c.416 Â§31]

Â Â Â Â Â  537.628 Terms; conditions; time limit for issuing final order after contested case hearing. (1) The Water Resources Department may approve an application for less ground water than applied for or upon terms, conditions and limitations necessary for the protection of the public welfare, safety and health. In any event the department shall not approve the application for more ground water than is applied for or than can be applied to a beneficial use. No application shall be approved when the same will deprive those having prior rights of appropriation for a beneficial use of the amount of water to which they are lawfully entitled.

Â Â Â Â Â  (2) If a contested case hearing is held, the department shall issue a final order:

Â Â Â Â Â  (a) Within 270 days after scheduling the hearing for a contested case proceeding that involves three or more parties not including the department; and

Â Â Â Â Â  (b) Within 180 days after scheduling the hearing for all other contested case proceedings. [1995 c.416 Â§30]

Â Â Â Â Â  537.629 Conditions or limitations to prevent interference with other users. (1) When an application discloses the probability of wasteful use or undue interference with existing wells or that any proposed use or well will impair or substantially interfere with existing rights to appropriate surface water by others, or that any proposed use or well will impair or substantially interfere with existing rights to appropriate ground water for the beneficial use of the water for its thermal characteristics, the Water Resources Department may impose conditions or limitations in the permit to prevent the same or reject the same after hearing, or, in the departmentÂs discretion, request the Water Resources Commission to initiate a rulemaking proceeding to declare the affected area a critical ground water area under ORS 537.730 to 537.740.

Â Â Â Â Â  (2)(a) When an application discloses the probability that a proposed use or well will impair or interfere with the ability to extract heat from a well with a bottom hole temperature of at least 250 degrees Fahrenheit, the department may:

Â Â Â Â Â  (A) Approve the permit;

Â Â Â Â Â  (B) Impose conditions or limitations in the permit to prevent the probable interference or impairment;

Â Â Â Â Â  (C) After a hearing under ORS 537.622, reject the application; or

Â Â Â Â Â  (D) Request the commission to initiate a rulemaking proceeding to declare the affected area a critical ground water area under ORS 537.730 to 537.740.

Â Â Â Â Â  (b) In deciding whether to issue, deny or condition a permit under this subsection, the department shall consider any orders or permits applicable to the ground water reservoir issued by the State Geologist or the governing board of the State Department of Geology and Mineral Industries under ORS chapter 522. [1995 c.416 Â§26]

Â Â Â Â Â  537.630 Time allowed for construction work under permit; certificate of completion; survey; ground water right certificate; requirements for supplemental water right. (1) Except for the holder of a permit for municipal use, the holder of a permit issued pursuant to ORS 537.625 shall prosecute the construction of a well or other means of developing and securing the ground water with reasonable diligence and complete the construction within a reasonable time fixed in the permit by the Water Resources Department, not to exceed five years after the date of approval of the application. However, the department, for good cause shown, shall order and allow an extension of time, including an extension beyond the five-year period, for the completion of the well or other means of developing and securing the ground water or for complete application of water to beneficial use. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right.

Â Â Â Â Â  (2) The holder of a permit for municipal use shall commence and complete the construction of any proposed works within 20 years from the date on which the permit for municipal use is issued under ORS 537.625. The construction must proceed with reasonable diligence and be completed within the time specified in the permit, not to exceed 20 years. However, the department may order and allow an extension of time to complete construction or to perfect a water right beyond the time specified in the permit under the following conditions:

Â Â Â Â Â  (a) The holder shows good cause. In determining the extension, the department shall give due weight to the considerations described under ORS 539.010 (5) and to whether other governmental requirements relating to the project have significantly delayed completion of construction or perfection of the right;

Â Â Â Â Â  (b) The extension of time is conditioned to provide that the holder may divert water beyond the maximum rate diverted for beneficial use before the extension only upon approval by the department of a water management and conservation plan; and

Â Â Â Â Â  (c) For the first extension issued after June 29, 2005, for a permit for municipal use issued before November 2, 1998, the department finds that the undeveloped portion of the permit is conditioned to maintain, in the portions of waterways affected by water use under the permit, the persistence of fish species listed as sensitive, threatened or endangered under state or federal law. The department shall base its finding on existing data and upon the advice of the State Department of Fish and Wildlife. An existing fish protection agreement between the permit holder and a state or federal agency that includes conditions to maintain the persistence of any listed fish species in the affected portion of the waterway is conclusive for purposes of the finding.

Â Â Â Â Â  (3) If the construction of any well or other means of developing and securing the ground water is completed after the date of approval of the application for a permit under ORS 537.625, within 30 days after the completion, or if the construction is completed before the date of approval, within 30 days after the date of approval, the permit holder shall file a certificate of completion with the Water Resources Department, disclosing:

Â Â Â Â Â  (a) The depth to the water table;

Â Â Â Â Â  (b) The depth, diameter and type of each well, and the kind and amount of the casing;

Â Â Â Â Â  (c) The capacity of the well pump in gallons per minute and the drawdown thereof;

Â Â Â Â Â  (d) The identity of the record owner of any property that was described in the application for a permit under ORS 537.625 but is not included in the certificate of completion; and

Â Â Â Â Â  (e) Any other information the department considers necessary.

Â Â Â Â Â  (4) Upon completion of beneficial use necessary to secure the ground water as required under this section, the permit holder shall hire a water right examiner certified under ORS 537.798 to survey the appropriation. Within one year after applying the water to beneficial use or the beneficial use date allowed in the permit, the permit holder shall submit the survey as required by the Water Resources Department to the department along with the certificate of completion required under subsection (3) of this section. If any property described in the permit is not included in the request for a water right certificate, the permittee shall state the identity of the record owner of that property.

Â Â Â Â Â  (5) After the department has received a certificate of completion and a copy of the survey as required by subsections (3) and (4) of this section that show, to the satisfaction of the department, that an appropriation has been perfected in accordance with the provisions of ORS 537.505 to 537.795 and 537.992, the department shall issue a ground water right certificate of the same character as that described in ORS 537.700. The certificate shall be recorded and transmitted to the applicant as provided in ORS 537.700.

Â Â Â Â Â  (6) The procedure for cancellation of a permit shall be as provided in ORS 537.260.

Â Â Â Â Â  (7) Notwithstanding ORS 537.410, for purposes of obtaining a water right certificate under subsection (5) of this section for a supplemental water right, the permittee shall have a facility capable of handling the full rate and duty of water requested from the supplemental source and be otherwise ready, willing and able to use the amount of water requested, up to the amount of water approved in the water right permit. To obtain a certificate for a supplemental water right, the permittee is not required to have actually used water from the supplemental source if:

Â Â Â Â Â  (a) Water was available from the source of the primary water right and the primary water right was used pursuant to the terms of the primary water right; or

Â Â Â Â Â  (b) The nonuse of water from the supplemental source occurred during a period of time within which the exercise of the supplemental water right permit was not necessary due to climatic conditions. [1955 c.708 Â§12; 1959 c.437 Â§5; 1985 c.617 Â§2; 1985 c.673 Â§202; 1987 c.542 Â§8; 1995 c.367 Â§3; 1995 c.416 Â§34; 1997 c.446 Â§8; 1999 c.453 Â§2; 2005 c.410 Â§2]

Â Â Â Â Â  Note: See note under 537.230.

Â Â Â Â Â  537.632 [1959 c.437 Â§2; 1961 c.334 Â§10; renumbered 537.762]

Â Â Â Â Â  537.635 Assignment of application, certificate of registration or permit. (1) Any certificate of registration issued under ORS 537.610 or permit issued under ORS 537.625 may be assigned, subject to the conditions of the certificate of registration or permit, but no such assignment shall be binding, except upon the parties to the assignment, unless filed for record in the Water Resources Department.

Â Â Â Â Â  (2) An assignment of an application filed under ORS 537.615 or a permit issued under ORS 537.625 and filed for record with the Water Resources Department shall identify the current record owners of all property described in the application or permit. The assignor shall furnish proof acceptable to the department that notice of the assignment has been given or attempted for each identified property owner not a party to the assignment. [1955 c.708 Â§13; 1985 c.673 Â§59; 1995 c.367 Â§4]

Â Â Â Â Â  537.665 Investigation of ground water reservoirs; defining characteristics and assigning names and numbers. (1) Upon its own motion, or upon the request of another state agency or local government, the Water Resources Commission, within the limitations of available resources, shall proceed as rapidly as possible to identify and define tentatively the location, extent, depth and other characteristics of each ground water reservoir in this state, and shall assign to each a distinctive name or number or both as a means of identification. The commission may make any investigation and gather all data and information essential to a proper understanding of the characteristics of each ground water reservoir and the relative rights to appropriate ground water from each ground water reservoir.

Â Â Â Â Â  (2) In identifying the characteristics of each ground water reservoir under subsection (1) of this section, the commission shall coordinate its activities with activities of the Department of Environmental Quality under ORS 468B.185 in order that the final characterization may include an assessment of both ground water quality and ground water quantity.

Â Â Â Â Â  (3) Before the commission makes a final determination of boundaries and depth of any ground water reservoir, the Water Resources Director shall proceed to make a final determination of the rights to appropriate the ground water of the ground water reservoir under ORS 537.670 to 537.695.

Â Â Â Â Â  (4) The commission shall forward copies of all information acquired from an assessment conducted under this section to the central repository of information about OregonÂs ground water resource established pursuant to ORS 468B.167. [1955 c.708 Â§14; 1985 c.673 Â§60; 1989 c.833 Â§58]

Â Â Â Â Â  537.670 Determination of rights to appropriate ground water of ground water reservoir. (1) The Water Resources Director upon the motion of the director or, in the discretion of the director, upon receipt of a petition therefor by any one or more appropriators of ground water from such ground water reservoir, may proceed to make a final determination of the rights to appropriate the ground water of any ground water reservoir in this state.

Â Â Â Â Â  (2) The director shall prepare a notice of intent to begin a determination referred to in subsection (1) of this section. The notice shall set forth a place and time when the director or the authorized assistant of the director shall begin the taking of testimony as to the rights of the various claimants to appropriate the ground water of the ground water reservoir and as to the boundaries and depth thereof. A copy of the notice shall be delivered to each person or public agency known to the director from an examination of the records in the Water Resources Department to be a claimant to a right to appropriate ground water of the ground water reservoir or any surface water within the area in which the ground water reservoir is located. The notice shall also be published in at least one issue each week for at least two consecutive weeks in a newspaper of general circulation published in each county in which the ground water reservoir or any part thereof is located. If the ground water reservoir is located in whole or in part within the limits of any city, the notice shall be published in at least one issue each week for at least two consecutive weeks in a newspaper of general circulation published in the city, if any, and copies of the notice shall be delivered to the mayor or chairperson of the governing body of the city. Copies of the notice shall be delivered and the last publication date of published notices shall be at least 30 days prior to the taking of any testimony.

Â Â Â Â Â  (3) The director shall enclose with each copy of the notice referred to in subsection (2) of this section delivered to each person or public agency known to be a claimant to a right to appropriate ground water of the ground water reservoir a blank form on which such claimant shall present in writing all the particulars necessary for determination of the right of the claimant as may be prescribed by the director. The director may require each claimant to certify to the statements of the claimant under oath, and the director or the authorized assistant of the director may administer such oaths. [1955 c.708 Â§15; 1991 c.102 Â§3]

Â Â Â Â Â  537.675 Determination of rights in several reservoirs or of critical ground water area in same proceeding. (1) Whenever the Water Resources Director has reason to believe that two or more ground water reservoirs overlie one another wholly or in part, the director may proceed to a final determination of the rights to appropriate the ground water of each of such ground water reservoirs in the same proceeding under ORS 537.670 to 537.695.

Â Â Â Â Â  (2) The director may include in a determination proceeding under ORS 537.670 to 537.695 a determination of a critical ground water area under ORS 537.730 to 537.740. [1955 c.708 Â§16]

Â Â Â Â Â  537.680 Taking testimony; inspecting evidence; contesting claim. Testimony shall be taken, evidence shall be open to inspection and claims shall be subject to contest in a proceeding to determine rights to appropriate the ground water of any ground water reservoir initiated under ORS 537.670 as nearly as possible in the same manner as provided in ORS 539.070, 539.090, 539.100 and 539.110 for the determination of the relative rights of the various claimants to the waters of any surface stream. [1955 c.708 Â§17]

Â Â Â Â Â  537.685 Findings of fact and order of determination. As soon as practicable after compilation of the evidence obtained in proceedings under ORS 537.665 to 537.680, the Water Resources Director shall make and cause to be entered of record in the Water Resources Department findings of fact and an order of determination, determining and establishing the several rights to appropriate the ground water of the ground water reservoir. The findings of fact and order of determination shall also include:

Â Â Â Â Â  (1) The boundaries and depth of each ground water reservoir.

Â Â Â Â Â  (2) The lowest permissible water level in each ground water reservoir.

Â Â Â Â Â  (3) The location, extent, quality and other pertinent characteristics of the ground water supply.

Â Â Â Â Â  (4) The serviceable methods of withdrawal of the ground water from each ground water reservoir.

Â Â Â Â Â  (5) Rules for controlling the use of the ground water from each ground water reservoir.

Â Â Â Â Â  (6) Such general or special rules or restrictions with respect to the construction, operation and protection of wells and the withdrawal of ground water thereby as in the judgment of the director the public welfare, health and safety may require.

Â Â Â Â Â  (7) The name and post-office address of each claimant.

Â Â Â Â Â  (8) The nature of the use of the ground water allowed for each well, together with the maximum permissible use of the ground water, the place of use of the ground water and the date of priority of each use.

Â Â Â Â Â  (9) If the ground water is used or is to be used for irrigation purposes, a description of the lands irrigated or to be irrigated, giving the number of acres irrigated or to be irrigated in each 40-acre legal subdivision.

Â Â Â Â Â  (10) The location of each well with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (11) The depth, diameter and type of each well, the kind and amount of the casing, the capacity of each well in gallons per minute and such other information concerning each well as in the opinion of the director may be pertinent. [1955 c.708 Â§18; 1991 c.102 Â§4]

Â Â Â Â Â  537.690 Filing evidence, findings and determinations; court proceedings. The evidence relied upon by the Water Resources Director in the entry of the findings of fact and order of determination under ORS 537.685, together with a copy of such findings and order, shall be certified to by the director and filed with the clerk of the circuit court wherein the determination is to be heard, which shall be the circuit court of any county in which the ground water reservoir or any part thereof is located. A certified copy of the findings of fact and the order of determination shall also be filed with the county clerk of every other county in which the ground water reservoir or any part thereof is located. Thereafter, proceedings shall be had as nearly as possible in the same manner as provided in ORS 539.130 (2), (3) and (4), 539.150, 539.160, 539.170, 539.180, 539.190 and 539.210 for the final adjudication of the relative rights of the various claimants to the waters of any surface stream. [1955 c.708 Â§19]

Â Â Â Â Â  537.695 Conclusive adjudication. The determination of the Water Resources Director under ORS 537.685, as confirmed or modified by the circuit court or Supreme Court, shall be a conclusive adjudication as to all claimants of rights to appropriate the ground water of each ground water reservoir included within the order of determination. [1955 c.708 Â§20]

Â Â Â Â Â  537.700 Issuing ground water right certificate. Upon the final determination under ORS 537.670 to 537.695 of the rights to appropriate the ground water of any ground water reservoir, the Water Resources Director shall issue to each person or public agency represented in the determination proceedings and who is determined to have such a right a ground water right certificate, setting forth the name and post-office address of the owner of the right; the priority of the date, extent and purpose of the right; and, if the ground water is for irrigation purposes, a description of the legal subdivisions of land to which the ground water is appurtenant. [1955 c.708 Â§21; 1957 c.341 Â§7; 1969 c.629 Â§2; 1971 c.621 Â§36; 1975 c.607 Â§39; 1979 c.67 Â§1]

Â Â Â Â Â  537.705 Ground water appurtenant; change in use, place of use or point of appropriation. All ground water used in this state for any purpose shall remain appurtenant to the premises upon which it is used and no change in use or place of use of any ground water for any purpose may be made without compliance with a procedure as nearly as possible like that set forth in ORS 540.520 and 540.530. However, the owner of any ground water right may, upon compliance with a procedure as nearly as possible like that set forth in ORS 540.520 and 540.530, change the use and place of use, the point of appropriation or the use theretofore made of the ground water in all cases without losing priority of the right theretofore established. [1955 c.708 Â§22]

Â Â Â Â Â  537.710 [Renumbered 537.800]

Â Â Â Â Â  537.715 [1955 c.708 Â§23; repealed by 1957 c.341 Â§12]

Â Â Â Â Â  537.720 Violation of terms of law or permit or certificate; action by Water Resources Commission. Whenever, after notice to and opportunity to be heard by such holder, the Water Resources Commission finds that the holder of any permit or certificate of registration issued under ORS 537.505 to 537.795 and 537.992 is willfully violating any provision of the permit or certificate of registration or any provision of ORS 537.505 to 537.795 and 537.992, the commission may cancel or suspend the permit or certificate of registration or impose conditions on the future use thereof to prevent such violation. [1955 c.708 Â§24; 1985 c.673 Â§61]

Â Â Â Â Â  537.730 Designation of critical ground water area; rules; notice. (1) The Water Resources Commission by rule may designate an area of the state a critical ground water area if:

Â Â Â Â Â  (a) Ground water levels in the area in question are declining or have declined excessively;

Â Â Â Â Â  (b) The Water Resources Department finds a pattern of substantial interference between wells within the area in question;

Â Â Â Â Â  (c) The department finds a pattern of interference or potential interference between wells of ground water claimants or appropriators within the area in question with the production of geothermal resources from an area regulated under ORS chapter 522;

Â Â Â Â Â  (d) The department finds a pattern of substantial interference between wells within the area in question and:

Â Â Â Â Â  (A) An appropriator of surface water whose water right has an earlier priority date; or

Â Â Â Â Â  (B) A restriction imposed on surface water appropriation or a minimum perennial streamflow that has an effective date earlier than the priority date of the ground water appropriation;

Â Â Â Â Â  (e) The available ground water supply in the area in question is being or is about to be overdrawn;

Â Â Â Â Â  (f) The purity of the ground water in the area in question has been or reasonably may be expected to become polluted to an extent contrary to the public welfare, health and safety; or

Â Â Â Â Â  (g) Ground water temperatures in the area in question are expected to be, are being or have been substantially altered except as specified in ORS 537.796.

Â Â Â Â Â  (2) The proceeding to designate a critical ground water area shall be conducted according to the provisions under ORS chapter 183 applicable to the adoption of rules by an agency, except that a hearing on a critical ground water declaration shall occur at least 60 days after notice has been given.

Â Â Â Â Â  (3) In addition to the notice requirements under ORS 183.335, the department shall give notice by regular mail to:

Â Â Â Â Â  (a) The owners of record of all ground water registrations, permits and certificates for water use within the affected area; and

Â Â Â Â Â  (b) Each water well constructor licensed under ORS 537.747.

Â Â Â Â Â  (4) If the department satisfies the notice requirements under ORS 183.335 and subsection (3) of this section, a person shall not contest a critical ground water area designation on grounds of failure to receive notice by regular mail. [1955 c.708 Â§26; 1957 c.341 Â§8; 1981 c.589 Â§5; 1985 c.673 Â§62; 1987 c.442 Â§1; 1989 c.201 Â§4; 1991 c.400 Â§4]

Â Â Â Â Â  537.735 Rules designating critical ground water area. (1) A rule adopted by the Water Resources Commission under ORS 537.730 shall:

Â Â Â Â Â  (a) Define the boundaries of the critical ground water area and shall indicate which of the ground water reservoirs located either in whole or in part within the area in question are included within the critical ground water area. Any number of ground water reservoirs which either wholly or partially overlie one another may be included within the same critical ground water area.

Â Â Â Â Â  (b) Contain a provision requiring a periodic review of conditions in the critical ground water area. The review shall be in sufficient detail to evaluate the continuing need for the critical ground water area designation and shall occur no less frequently than once every 10 years.

Â Â Â Â Â  (2) In adopting the rule, the commission shall consider any orders or permits applicable to the reservoir issued by the governing board or State Geologist of the State Department of Geology and Mineral Industries under ORS chapter 522.

Â Â Â Â Â  (3) A rule by the commission under subsection (1) of this section may include any one or more of the following corrective control provisions:

Â Â Â Â Â  (a) A provision closing the critical ground water area to any further appropriation of ground water, in which event the commission shall thereafter refuse to accept any application for a permit to appropriate ground water located within such critical area.

Â Â Â Â Â  (b) A provision determining the permissible total withdrawal of ground water in the critical area each day, month or year.

Â Â Â Â Â  (c) The disposition of any application for a water right permit for the use of water in the area that is pending at the time the commission initiates the rulemaking process or that is received during the rulemaking process.

Â Â Â Â Â  (d) Any one or more provisions making such additional requirements as are necessary to protect the public welfare, health and safety in accordance with the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (e) A provision closing all or part of the critical ground water area to further appropriation of ground water for its thermal characteristics.

Â Â Â Â Â  (f) A provision determining the permissible change in thermal characteristics of ground water in all or part of the critical ground water area each day, month or year. Insofar as may be reasonably done, the Water Resources Director shall apportion the permissible total temperature impact among those appropriators whose exercise of valid rights in the critical area affect the thermal characteristics of the ground water, in accordance with the relative dates of priority of such rights. [1955 c.708 Â§27; 1981 c.589 Â§6; 1981 c.919 Â§1; 1985 c.673 Â§63; 1989 c.201 Â§5; 1991 c.400 Â§5]

Â Â Â Â Â  537.740 Filing rules designating critical ground water area. In addition to any applicable requirements under ORS chapter 183, the Water Resources Commission shall file a copy of any rules designating a critical ground water area under ORS 537.730 to 537.740 with the county clerk of each county within which any part of the critical ground water area lies, and the county clerk shall record the designation in the deed records of the county. [1955 c.708 Â§28; 1985 c.673 Â§64; 1991 c.400 Â§6]

Â Â Â Â Â  537.742 Contested case proceeding to limit use of ground water in critical ground water area. (1) Any time after the Water Resources Commission adopts a rule under ORS 537.730 designating a critical ground water area, the commission may initiate a contested case proceeding to limit the use of ground water in the area if the commission has reason to believe that any of the qualifying criteria of ORS 537.730 (1) exists.

Â Â Â Â Â  (2) Upon the conclusion of a contested case proceeding initiated under subsection (1) of this section and upon finding that the problems that resulted in the designation of a critical ground water area under ORS 537.730 can be resolved by implementing one or more of the corrective control provisions of this section, the commission shall issue a final order establishing any one or more of the following corrective control provisions:

Â Â Â Â Â  (a) A provision apportioning the permissible total withdrawal as established by rule under ORS 537.730, among the appropriators holding valid rights to ground water in the critical area in accordance with the relative dates of priority of such rights.

Â Â Â Â Â  (b) A provision according preference, without reference to relative priorities, to withdrawals of ground water in the critical area for residential and livestock watering purposes first. Thereafter, the commission may authorize withdrawals of ground water in the critical area for other beneficial purposes, including agricultural, industrial, municipal other than residential, and recreational purposes, in such order as the commission considers advisable under the circumstances, so long as such withdrawal will not materially affect a properly designed and operating well with prior rights that penetrates the aquifer.

Â Â Â Â Â  (c) A provision reducing the permissible withdrawal of ground water by any one or more appropriators or wells in the critical area.

Â Â Â Â Â  (d) Where two or more wells in the critical area are used by the same appropriator, a provision adjusting the total permissible withdrawal of ground water by such appropriator, or a provision forbidding the use of one or more of such wells completely.

Â Â Â Â Â  (e) A provision requiring the abatement, in whole or part, or the sealing of any well in the critical area responsible for the admission of polluting materials into the ground water supply or responsible for the progressive impairment of the quality of the ground water supply by dispersing polluting materials that have entered the ground water supply previously.

Â Â Â Â Â  (f) A provision requiring and specifying a system of rotation of use of ground water in the critical area.

Â Â Â Â Â  (3) The commission shall conduct the proceeding under this section according to the provisions of ORS chapter 183 applicable to contested case proceedings. [1991 c.400 Â§2]

Â Â Â Â Â  537.745 Voluntary agreements among ground water users from same reservoir. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission may encourage, promote and recognize voluntary agreements among ground water users from the same ground water reservoir. When the commission finds that any such agreement, executed in writing and filed with the commission, is consistent with the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992, and in particular ORS 537.525, 537.730 to 537.740 and 537.780, the commission shall approve the agreement. Thereafter the agreement, until terminated as provided in this subsection, shall control in lieu of a formal order or rule of the commission under ORS 537.505 to 537.795 and 537.992. Any agreement approved by the commission may be terminated by the lapse of time as provided in the agreement, by consent of the parties to the agreement or by order of the commission if the commission finds, after investigation and a public hearing upon adequate notice, that the agreement is not being substantially complied with by the parties thereto or that changed conditions have made the continuance of the agreement a detriment to the public welfare, safety and health or contrary in any particular to the intent, purposes and requirements of ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) When any irrigation district, drainage district, other district organized for public purposes or other public corporation or political subdivision of this state is authorized by law to enter into agreements of the kind referred to in subsection (1) of this section, the commission may approve such agreements as provided in subsection (1) of this section. Any such agreement approved by the commission shall have the same effect and shall be subject to termination in the same manner and for the same reasons set forth in subsection (1) of this section. [1955 c.708 Â§31; 1985 c.673 Â§65]

Â Â Â Â Â  537.746 Mitigation credits for projects in
Deschutes
River Basin
; relationship to water made available; rules; annual report. (1) The Water Resources Commission may by rule establish a system of credits that may be used to offset the potential interference with hydraulically connected surface waters caused by ground water withdrawals within the Deschutes River Basin to account for projects performed in the basin that make water available for mitigation.

Â Â Â Â Â  (2) A person proposing a project that makes water available for mitigation may apply to the Water Resources Department for approval of the project and a preliminary finding as to the amount of mitigation credits available, based on the amount of water made available by the project. Projects approved by the department shall comply with all other applicable provisions of law, including relevant portions of ORS 390.835, and may not result in injury to existing water rights.

Â Â Â Â Â  (3)(a) The amount of mitigation credits awarded for a completed project, or any completed phase of the project, shall be equal to the amount of water made available by the project as determined and approved by the department.

Â Â Â Â Â  (b) A final award of mitigation credits by the department shall be made upon completion of the approved project by the applicant and verification by the department that the project is complete. The department may provide for a partial award of mitigation credits to correspond with completion of approved phases of project implementation.

Â Â Â Â Â  (c) Mitigation credits shall remain valid until exercised by the holder.

Â Â Â Â Â  (4) The commission may by rule provide for the recognition or establishment of mitigation banks to facilitate transactions among the holders of mitigation credits and persons who desire to acquire mitigation credits. The mitigation credits may be assigned by the person creating the project to another person or a mitigation bank.

Â Â Â Â Â  (5) The Water Resources Department shall prepare an annual report on the implementation and management of the system of mitigation credits established by subsections (1) to (4) of this section. [2001 c.659 Â§Â§2,3]

(
Deschutes
Basin
Ground Water Study Area)

Â Â Â Â Â  Note: Sections 1 to 5, chapter 669, Oregon Laws 2005, provide:

Â Â Â Â Â  Sec. 1. Section 2 of this 2005 Act is added to and made a part of ORS 537.505 to 537.795. [2005 c.669 Â§1]

Â Â Â Â Â  Sec. 2. The Legislative Assembly declares that rules adopted by the Water Resources Commission for the
Deschutes
basin ground water study area and certified effective by the Secretary of State on September 27, 2002, satisfy the requirements relating to mitigation under ORS 390.805 to 390.925, 537.332 to 537.360 and 537.505 to 537.795. [2005 c.669 Â§2]

Â Â Â Â Â  Sec. 3. (1) The Water Resources Department shall report to the Seventy-fifth Legislative Assembly, no later than January 31, 2009, on the implementation and operation of the
Deschutes
River Basin
ground water mitigation and mitigation bank programs. The report may include information on the progress on restoring streamflows in the
Deschutes
River Basin
to a point sufficient to support anadromous fish and information on any statutory changes necessary to accomplish the needed streamflow restoration. In formulating the report, the department shall consult with
Deschutes
River Basin
water users and organizations with an interest in water use in the basin. The department shall work with basin water users and organizations with an interest in water use in the basin to seek funding for a facilitated process to develop the report required by this section and to evaluate the ground water mitigation and mitigation bank programs.

Â Â Â Â Â  (2) The report prepared pursuant to this section shall include a summary of:

Â Â Â Â Â  (a) The cumulative rate of water appropriated under all ground water permits approved in the Deschutes River Basin after the effective date of this 2005 Act [July 29, 2005];

Â Â Â Â Â  (b) The volume of water, in acre-feet, provided for mitigation; and

Â Â Â Â Â  (c) The measured streamflow of the
Deschutes
River
and its major tributaries. [2005 c.669 Â§3]

Â Â Â Â Â  Sec. 4. Section 2 of this 2005 Act applies to all ground water permits containing a ground water mitigation requirement, all final orders approving water right applications containing a ground water mitigation requirement, all mitigation credits, all ground water mitigation projects and all mitigation banks issued or approved in the Deschutes River Basin by the Water Resources Department or the Water Resources Commission before, on or after the effective date of this 2005 Act [July 29, 2005]. [2005 c.669 Â§4]

Â Â Â Â Â  Sec. 5. (1) The Water Resources Commission shall repeal the rules referred to in section 2 of this 2005 Act on January 2, 2014.

Â Â Â Â Â  (2) Ground water permits and mitigation projects approved before the repeal remain valid and effective. [2005 c.669 Â§5]

(Water Well Constructors)

Â Â Â Â Â  537.747 Water well constructorÂs license; rules; fees. (1) No person shall advertise services to construct, alter, abandon or convert wells, offer to enter or enter into a contract with another person or public agency to construct, alter, abandon or convert a well for such other person, cause any well construction, alteration, abandonment or conversion to be performed under such a contract or operate well drilling machinery without possessing a water well constructorÂs license therefor in good standing issued by the Water Resources Department. The department shall adopt a single water well constructorÂs license that may specify the type of well, type of well alteration or construction or type of well drilling machine operation for which the water well constructor is qualified.

Â Â Â Â Â  (2) Notwithstanding subsection (1) of this section, a person may operate a well drilling machine without a water well constructorÂs license if supervised by one who possesses such a license.

Â Â Â Â Â  (3) A person shall be qualified to receive a water well constructorÂs license if the person:

Â Â Â Â Â  (a) Is at least 18 years of age.

Â Â Â Â Â  (b) Has passed a written examination conducted by the department to determine fitness to operate as a water well constructor.

Â Â Â Â Â  (c) Has paid a license fee and an examination fee according to the fee schedule set forth under subsection (6) of this section.

Â Â Â Â Â  (d) Has one year or more experience in the operation of well drilling machinery.

Â Â Â Â Â  (4) Upon fulfillment of all the requirements set out in subsection (3) of this section, the department shall issue the applicant a water well constructorÂs license in a form prescribed by the department. The license may be issued for a period of two years.

Â Â Â Â Â  (5) A water well constructorÂs license shall expire on June 30 or on such date as may be specified by department rule. A person may renew a license by submitting an application and the appropriate fees any time before the license expires but not later than one year after the license expires. A person who renews a license within the 12 months after the license expires may either pay a penalty fee set forth under subsection (6)(d) of this section or requalify for a water well constructorÂs license in accordance with subsection (3) of this section. If a person fails to renew a license within 12 months after expiration, the person must comply with the requirements of subsection (3) of this section for a new water well constructorÂs license.

Â Â Â Â Â  (6) The department shall collect in advance the following fees:

Â Â Â Â Â  (a) An examination fee of $20.

Â Â Â Â Â  (b) A license fee of $150.

Â Â Â Â Â  (c) A renewal fee of $150.

Â Â Â Â Â  (d) Unless a person requalifies for a water well constructorÂs license in accordance with subsection (3) of this section, a water well constructor shall pay a renewal fee of $250 if the license is renewed within 12 months after expiration.

Â Â Â Â Â  (e) If a person requalifies for a water well constructorÂs license under subsection (3) of this section, the person shall pay the renewal fee established under paragraph (c) of this subsection.

Â Â Â Â Â  (7) The department may revoke, suspend or refuse to renew any water well constructorÂs license when it appears to the satisfaction of the department, after notice and opportunity to be heard by the licensee, that the licensee has failed to comply with the provisions of ORS 537.505 to 537.795 and 537.992 applicable to such licensee or any order or rule adopted thereunder applicable to such licensee, or has made a material misstatement of fact on an application for a license or well log or established a pattern of conduct that willfully or negligently violates any provision of ORS 537.505 to 537.795 and 537.992, or any rule adopted pursuant thereto, applicable to such licensee.

Â Â Â Â Â  (8) The provisions of subsection (3) of this section requiring one year or more experience in the operation of well drilling machinery do not apply to any person who, on July 1, 1981, holds the license required by this section and who continues thereafter to maintain the license in good standing.

Â Â Â Â Â  (9) The fees collected under subsection (6) of this section shall be paid into the Water Resources Department Water Right Operating Fund. Such moneys are continuously appropriated to the Water Resources Department to pay the departmentÂs expenses in administering and enforcing the water well constructorÂs licensing program. [1961 c.334 Â§2; 1971 c.591 Â§1; 1973 c.827 Â§58; 1981 c.416 Â§2; 1985 c.615 Â§2; 1985 c.673 Â§66; 1987 c.109 Â§1; 1989 c.758 Â§2; 1999 c.293 Â§2; 2001 c.496 Â§Â§5,8; 2003 c.594 Â§Â§9,10; 2007 c.221 Â§1; 2007 c.768 Â§Â§11,12]

Â Â Â Â Â  537.750 Examination for license. (1) The written examination required under ORS 537.747 (3)(b) shall be prepared to test the applicantÂs knowledge and understanding of the following subjects:

Â Â Â Â Â  (a) Laws of the state pertaining to the appropriation and use of ground water, the licensing requirements of ORS 537.747 to 537.765, the construction of wells and the preparation and filing of well logs.

Â Â Â Â Â  (b) Rules of the Water Resources Commission pertaining to the appropriation and use of ground water, the construction of wells and the preparation and filing of well logs.

Â Â Â Â Â  (c) Basic information on ground water geology, the occurrence and movement of ground water, and the design, construction and development of wells.

Â Â Â Â Â  (d) Types, uses and maintenance of drilling tools and equipment, drilling problems and corrective procedures, repair of faulty wells, sealing of wells and safety rules and practices.

Â Â Â Â Â  (2) Examinations shall be given during the months of January, April, July and October. The date, time and place of the examination are to be established by the commission. The examination shall be given only to those applicants who have met the requirement set out in ORS 537.747 (3)(a) and have paid the $20 examination fee. An applicant who fails to pass the examination by not attaining a grade of 70 or better may retake the examination after three months and the payment of another $20 examination fee. [1961 c.334 Â§3; 1981 c.416 Â§3; 1985 c.673 Â§67]

Â Â Â Â Â  537.753 Bond or letter of credit; landownerÂs permit and bond. (1) Any person who contracts or offers services to contract to construct, alter, abandon or convert wells shall have in effect a surety bond or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, running to the State of Oregon in the sum of $10,000, ensuring that in the construction, alteration, abandonment or conversion of wells, the principal shall comply with all the provisions of ORS 537.505 to 537.795 and 537.992 that are applicable to such construction, alteration, abandonment or conversion and to the rules and standards of well construction, alteration, abandonment and conversion that have been prescribed by the Water Resources Commission. The bond or letter of credit shall be filed with the Water Resources Commission.

Â Â Â Â Â  (2) The Water Resources Commission or any person injured by failure of a water well constructor to comply with the provisions of the bond or letter of credit has a right of action on the bond or letter of credit in the name of the injured person. However, the aggregate liability of the surety or letter of credit issuer to all such persons may not exceed the sum of the bond or letter of credit.

Â Â Â Â Â  (3) A proceeding against the bond or letter of credit under subsection (2) of this section may not be commenced unless the commission notifies the water well constructor of the alleged violation within three years after the date the water well report is filed with the commission.

Â Â Â Â Â  (4) If a well is to be constructed, altered, abandoned or converted by a person on property owned by that person, by means of a well drilling machine, the person shall obtain a permit from the commission before beginning work. Application for the permit shall be in the form prescribed by the commission and must be accompanied by a fee of $25. At the time the permit is obtained, the applicant also shall file with the commission a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 running to the State of Oregon in the sum of $5,000, ensuring that in the construction, alteration, abandonment or conversion of the well the landowner shall comply with all the provisions of ORS 537.505 to 537.795 and 537.992 that are applicable to the construction, alteration, abandonment or conversion of wells and to the rules and standards of well construction, alteration, abandonment and conversion that have been prescribed by the commission. Before the person who constructs, alters, abandons or converts a well referred to in this subsection seals the well, the person must give 10 daysÂ written notice of the construction, alteration, abandonment or conversion to the commission. After expiration of the notice period, the well may be sealed even if the commission has not caused the well to be inspected. [1961 c.334 Â§4; 1971 c.591 Â§2; 1981 c.416 Â§4; 1985 c.615 Â§1; 1985 c.673 Â§198; 1991 c.331 Â§78; 1997 c.631 Â§485; 1999 c.293 Â§3; 2003 c.144 Â§1]

Â Â Â Â Â  537.756 [1961 c.334 Â§7; 1971 c.591 Â§3; repealed by 1981 c.416 Â§10]

Â Â Â Â Â  537.759 [1961 c.334 Â§8; repealed by 1981 c.416 Â§10]

Â Â Â Â Â  537.762 Report of constructor before beginning work on well; rules; fees. (1) Each person required to possess a license under ORS 537.747 who has entered into a contract to construct, alter, abandon or convert a well or cause a well to be constructed, altered, abandoned or converted shall, before beginning work on the well, make a report to the Water Resources Commission containing:

Â Â Â Â Â  (a) The name and post-office address of the owner of the well.

Â Â Â Â Â  (b) The approximate location of the well.

Â Â Â Â Â  (c) The proposed depth and diameter of the well.

Â Â Â Â Â  (d) The proposed purpose or use of the ground water from the well.

Â Â Â Â Â  (2) The commission shall furnish a convenient means for reports referred to in subsection (1) of this section to each person who possesses a license under ORS 537.747.

Â Â Â Â Â  (3) A separate report shall be furnished under subsection (1) of this section for each well that is constructed, altered, abandoned or converted.

Â Â Â Â Â  (4) The report furnished under subsection (1) of this section shall be confidential and maintained as such for one year or until the well log required under ORS 537.765 is received by the commission, whichever is earlier. Nothing in this subsection prohibits the commission from using the report for enforcement actions during the period the report is considered confidential.

Â Â Â Â Â  (5) Each report form submitted under subsection (1) of this section for the construction of a new well, deepening of an existing well, or conversion of a well shall be accompanied by a fee of $125. Notwithstanding the fee established pursuant to this subsection, the commission may adopt by rule a reduced fee for persons submitting materials to the Water Resources Department in a digital format approved by the department.

Â Â Â Â Â  (6) The moneys paid to the commission under subsection (5) of this section shall be paid into the Water Resources Department Operating Fund. All interest, if any, from moneys received under subsection (5) of this section shall inure to the benefit of the Water Resources Department. Such moneys and interest earned on such moneys are continuously appropriated to the department to be used to pay the costs of the department to employ personnel to inspect wells and well construction. [Formerly 537.632; 1981 c.416 Â§5; 1985 c.615 Â§7; 1985 c.673 Â§69; 1987 c.109 Â§2; 1989 c.129 Â§1; 1999 c.293 Â§4; 2003 c.594 Â§3; 2005 c.156 Â§2]

Â Â Â Â Â  537.763 Water Resources Department Operating Fund. (1) There is established in the State Treasury the Water Resources Department Operating Fund to provide for the payment of the administrative expenses of the Water Resources Commission in carrying out the provisions of ORS 537.762.

Â Â Â Â Â  (2) The Water Resources Department Operating Fund shall consist of:

Â Â Â Â Â  (a) Fees received pursuant to ORS 537.762.

Â Â Â Â Â  (b) All moneys received on behalf of the fund by gift, grant or appropriation, from whatever source.

Â Â Â Â Â  (3) The Water Resources Department Operating Fund shall be separate and distinct from the General Fund. All interest, if any, shall inure to the benefit of the Water Resources Department Operating Fund.

Â Â Â Â Â  (4) In expending moneys in the Water Resources Department Operating Fund received from fees pursuant to ORS 537.762, the biennial limitations on expenditures of the Water Resources Department shall be:

Â Â Â Â Â  (a) No more than five percent for well inspection administrative support;

Â Â Â Â Â  (b) No more than 20 percent for well inspection technical and information services; and

Â Â Â Â Â  (c) No less than 75 percent for well inspection field investigation and enforcement. [1989 c.129 Â§4; 2003 c.594 Â§4]

Â Â Â Â Â  Note: 537.763 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.765 Log of constructing, altering, abandoning or converting well; furnishing samples to Water Resources Commission. (1) The business or activity of constructing new wells or altering, abandoning or converting existing wells is declared to be a business or activity affecting the public welfare, health and safety. In order to enable the state to protect the welfare, health and safety of its citizens, any person licensed under ORS 537.747, or any person or public agency constructing, altering, abandoning or converting a well, shall keep a log of each well constructed, altered, abandoned or converted and shall furnish a certified copy of the log to the Water Resources Commission within 30 days after the completion of the construction, alteration, abandonment or conversion.

Â Â Â Â Â  (2) The commission shall provide acknowledgment to the constructor of receipt of a well log submitted under subsection (1) of this section within 120 days of receipt.

Â Â Â Â Â  (3) Each log required under subsection (1) of this section shall be in a form prescribed by the commission and shall show:

Â Â Â Â Â  (a) The name and post-office address of the owner of the well and the person or public agency performing or causing the performance of the work of constructing, altering, abandoning or converting the well.

Â Â Â Â Â  (b) The location of the well by county tax lot number, township, range and section, and to the nearest quarter-quarter section or latitude and longitude as established by a global positioning system, or with reference to government survey corners or monuments or corners of recorded plats.

Â Â Â Â Â  (c) The dates of commencement and completion of the work of constructing, altering, abandoning or converting the well.

Â Â Â Â Â  (d) The depth, diameter and type of the well.

Â Â Â Â Â  (e) The kind and amount of the casing and where placed in the well, including the number and location of perforations or screens.

Â Â Â Â Â  (f) The flow in cubic feet per second or gallons per minute of a flowing well, and the shut-in pressure in pounds per square inch.

Â Â Â Â Â  (g) The static water level with reference to the land surface, and the drawdown with respect to the amount of water pumped per minute, when a pump test is made.

Â Â Â Â Â  (h) The kind and nature of the material in each stratum penetrated, with at least one entry for each change of formation, and the thickness of aquifers.

Â Â Â Â Â  (i) The temperature of the ground water encountered and other characteristics of the ground water in detail as required by the commission.

Â Â Â Â Â  (4) If required by the commission, the person, public agency or licensee referred to in subsection (1) of this section shall furnish to the commission samples of the ground water and of each change of formation in containers furnished and transportation expense paid by the commission. [1955 c.708 Â§29; 1961 c.334 Â§11; 1981 c.416 Â§6; 1985 c.673 Â§70; 1993 c.774 Â§5; 1995 c.77 Â§1; 1999 c.293 Â§5]

(Well Constructors Continuing Education Committee)

Â Â Â Â Â  Note: Sections 2, 4 and 7, chapter 496, Oregon Laws 2001, provide:

Â Â Â Â Â  Sec. 2. (1) There is established a Well Constructors Continuing Education Committee consisting of four members appointed by the Water Resources Director as follows:

Â Â Â Â Â  (a) Three persons from the well drilling industry licensed pursuant to ORS 537.747; and

Â Â Â Â Â  (b) One person from the regulatory community.

Â Â Â Â Â  (2) The term of office of each member is three years, but a member serves at the pleasure of the director. Before the expiration of the term of a member, the director shall appoint a successor whose term begins on July 1 next following. A member is eligible for reappointment. If there is a vacancy for any cause, the director shall make an appointment to become effective immediately for the unexpired term.

Â Â Â Â Â  (3) A member of the committee is entitled to travel expenses as provided in ORS 292.495.

Â Â Â Â Â  (4) Members of the committee must be residents of this state who are knowledgeable about the principles of well construction.

Â Â Â Â Â  (5) The committee shall select one of its members as chairperson and another as vice chairperson, for such terms and with the duties and powers necessary for the performance of the functions of such offices as the committee determines.

Â Â Â Â Â  (6) Three members of the committee constitute a quorum for the transaction of business. At least three members of the committee must approve all official actions or decisions of the committee. [2001 c.496 Â§2]

Â Â Â Â Â  Sec. 4. (1) The Well Constructors Continuing Education Committee shall recommend to the Water Resources Commission a process for reviewing and approving continuing education requirements for licensed water well constructors established by rule pursuant to subsection (2) of this section.

Â Â Â Â Â  (2) The commission shall adopt rules necessary for the administration of a continuing education program for licensed water well constructors consistent with the recommendations of the committee.

Â Â Â Â Â  (3) The rules adopted by the commission under this section for the continuing education program shall:

Â Â Â Â Â  (a) Authorize the committee to review and approve continuing education courses and to assign continuing education credits.

Â Â Â Â Â  (b) At a minimum require, for renewal of a license issued under ORS 537.747, that an applicant:

Â Â Â Â Â  (A) Through clinics, schools, professional organizations or seminars, lectures or other courses of study that relate to the practice of well construction and that are approved by the committee, obtain continuing education credits during each licensing period in an amount designated by the commission, but not to exceed 14 credits; and

Â Â Â Â Â  (B) Furnish proof on a form approved by the committee that the applicant has complied with the continuing education requirements during the preceding licensing period unless the applicant is exempt under subsection (4) of this section.

Â Â Â Â Â  (4) The commission may waive the continuing education requirements established by rule pursuant to subsection (2) of this section for a licensed water well constructor if the constructor submits satisfactory evidence of inability to attend continuing education courses because of health, military duty or other circumstances beyond the control of the constructor.

Â Â Â Â Â  (5) For courses sponsored by the Water Resources Department, the fee for one continuing education credit is $40, and the total fees per day may not exceed $250.

Â Â Â Â Â  (6) The fees collected under this section for continuing education courses sponsored by the department shall be paid into the Water Resources Department Water Right Operating Fund. Notwithstanding ORS 536.009, such moneys shall be used to pay the departmentÂs expenses associated with conducting continuing education courses.

Â Â Â Â Â  (7) At the time of application to renew a water well constructorÂs license pursuant to ORS 537.747 (5), a person shall provide the department with evidence of compliance with the continuing education requirements established pursuant to this section. [2001 c.496 Â§4; 2007 c.221 Â§2]

Â Â Â Â Â  Sec. 7. Sections 2 to 4, chapter 496, Oregon Laws 2001, are repealed January 2, 2014. [2001 c.496 Â§7; 2007 c.221 Â§3]

(Local Regulation)

Â Â Â Â Â  537.769 Local regulation of wells and water well constructors. The Legislative Assembly finds that ground water protection is a matter of statewide concern. No ordinance, order or regulation shall be adopted by a local government to regulate the inspection of wells, construction of wells or water well constructors subject to regulation by the Water Resources Commission or the Water Resources Department under ORS 537.747 to 537.795 and 537.992. [1989 c.129 Â§3]

Â Â Â Â Â  537.770 [1955 c.708 Â§30; 1957 c.341 Â§9; repealed by 1961 c.334 Â§12]

(Regulation of Ground Water Wells)

Â Â Â Â Â  537.772 Pump tests; report; rules for waiver. (1) The owner or operator of any well, except wells used for purposes listed in ORS 537.545, shall conduct a pump test at least once every 10 years and report the results of that test to the Water Resources Commission. The owner or operator may conduct the test in conjunction with normal pump service and testing or at any time more convenient to the owner or operator of the well.

Â Â Â Â Â  (2) The owner or operator shall report the results of the pump test on a form provided by the commission. The form shall include but need not be limited to the duration of the test, rate of pumping, total water level decrease and time required for 90 percent recovery of water level.

Â Â Â Â Â  (3) The commission may establish by rule criteria for waiver of the pump test requirement. [1987 c.649 Â§5]

Â Â Â Â Â  537.775 Wasteful or defective wells; permanent abandonment of old well. (1) Whenever the Water Resources Commission finds that any well, including any well exempt under ORS 537.545, is by the nature of its construction, operation or otherwise causing wasteful use of ground water, is unduly interfering with other wells or surface water supply, is a threat to health, is polluting ground water or surface water supplies, is causing substantial alteration of ground water temperatures or is causing substantial thermal interference with other wells contrary to ORS 537.505 to 537.795 and 537.992, the commission may order discontinuance of the use of the well, impose conditions upon the use of such well to such extent as may be necessary to remedy the defect or order permanent abandonment of the well according to specifications of the commission.

Â Â Â Â Â  (2) In the absence of a determination of a critical ground water area, any order issued under this section imposing conditions upon interfering wells shall provide to each party all water to which the party is entitled, in accordance with the date of priority of the water right.

Â Â Â Â Â  (3) A landowner who replaces an old well by drilling a new well shall permanently abandon the old well if the old well is within a setback as defined in well construction rules adopted by the commission. Permanent abandonment of a well located within a setback shall occur within one year after the function of the well is replaced or within one year after the water right, if applicable, is transferred to the new well, whichever is later. [1955 c.708 Â§25; 1981 c.919 Â§2; 1985 c.673 Â§71; 1987 c.442 Â§2; 1989 c.201 Â§6; 1989 c.833 Â§59; 1993 c.774 Â§12]

Â Â Â Â Â  537.777 Regulation of controlling works of wells and distribution of ground water. (1) The Water Resources Commission shall regulate or cause to be regulated the controlling works of wells and distribute ground water to secure compliance or equal and fair distribution if the commission finds that:

Â Â Â Â Â  (a) Any person or public agency is using or attempting to use any ground water or is operating or permitting the operation of any well owned or controlled by such person or public agency except upon compliance with ORS 537.505 to 537.795 and 537.992 and any applicable order or rule of the commission under ORS 537.505 to 537.795 and 537.992; or

Â Â Â Â Â  (b) It is necessary in order to secure the equal and fair distribution of ground water in accordance with the rights of the various ground water users.

Â Â Â Â Â  (2) The regulation of controlling works and distribution of ground water under subsection (1) of this section shall be as nearly as possible in the same manner as provided in ORS 540.010 to 540.130. [1957 c.341 Â§4; 1985 c.673 Â§72]

Â Â Â Â Â  537.780 Powers of Water Resources Commission; rules; limitations on authority. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission may:

Â Â Â Â Â  (a) Require that all flowing wells be capped or equipped with valves so that the flow of ground water may be completely stopped when the ground water is not actually being applied to a beneficial use.

Â Â Â Â Â  (b) Enforce:

Â Â Â Â Â  (A) General standards for the construction and maintenance of wells and their casings, fittings, valves, pumps and back-siphoning prevention devices; and

Â Â Â Â Â  (B) Special standards for the construction and maintenance of particular wells and their casings, fittings, valves and pumps.

Â Â Â Â Â  (c)(A) Adopt by rule and enforce when necessary to protect the ground water resource, standards for the construction, maintenance, abandonment or use of any hole through which ground water may be contaminated; or

Â Â Â Â Â  (B) Enter into an agreement with, or advise, other state agencies that are responsible for holes other than wells through which ground water may be contaminated in order to protect the ground water resource from contamination.

Â Â Â Â Â  (d) Enforce uniform standards for the scientific measurement of water levels and of ground water flowing or withdrawn from wells.

Â Â Â Â Â  (e) Enter upon any lands for the purpose of inspecting wells, including wells exempt under ORS 537.545, casings, fittings, valves, pipes, pumps, measuring devices and back-siphoning prevention devices.

Â Â Â Â Â  (f) Prosecute actions and suits to enjoin violations of ORS 537.505 to 537.795 and 537.992, and appear and become a party to any action, suit or proceeding in any court or before any administrative body when it appears to the satisfaction of the commission that the determination of the action, suit or proceeding might be in conflict with the public policy expressed in ORS 537.525.

Â Â Â Â Â  (g) Call upon and receive advice and assistance from the Environmental Quality Commission or any other public agency or any person, and enter into cooperative agreements with a public agency or person.

Â Â Â Â Â  (h) Adopt and enforce rules necessary to carry out the provisions of ORS 537.505 to 537.795 and 537.992 including but not limited to rules governing:

Â Â Â Â Â  (A) The form and content of registration statements, certificates of registration, applications for permits, permits, certificates of completion, ground water right certificates, notices, proofs, maps, drawings, logs and licenses;

Â Â Â Â Â  (B) Procedure in hearings held by the commission; and

Â Â Â Â Â  (C) The circumstances under which the helpers of persons operating well drilling machinery may be exempt from the requirement of direct supervision by a licensed water well constructor.

Â Â Â Â Â  (i) In accordance with applicable law regarding search and seizure, apply to any court of competent jurisdiction for a warrant to seize any well drilling machine used in violation of ORS 537.747 or 537.753.

Â Â Â Â Â  (2) Notwithstanding any provision of subsection (1) of this section, in administering the provisions of ORS 537.505 to 537.795 and 537.992, the commission may not:

Â Â Â Â Â  (a) Adopt any rule restricting ground water use in an area unless the rule is based on substantial evidence in the record of the Water Resources Department to justify the imposition of restrictions.

Â Â Â Â Â  (b) Make any determination that a ground water use will impair, substantially interfere or unduly interfere with a surface water source unless the determination is based on substantial evidence. Such evidence may include reports or studies prepared with relation to the specific use or may be based on the application of generally accepted hydrogeological principles to the specific use.

Â Â Â Â Â  (3) At least once every three years, the commission shall review any rule adopted under subsection (2) of this section that restricts ground water use in an area. The review process shall include public notice and an opportunity to comment on the rule. [1955 c.708 Â§32; 1981 c.416 Â§7; 1985 c.673 Â§73; 1989 c.833 Â§60; 1995 c.549 Â§2]

Â Â Â Â Â  537.783 Reinjection of geothermal fluids; rules and standards; water pollution control facilities permit. (1) The Water Resources Commission shall adopt rules which govern the disposal by reinjection or other means of geothermal fluids derived from:

Â Â Â Â Â  (a) Geothermal or hot water wells less than 2,000 feet deep producing fluids of less than 250 degrees Fahrenheit bottom hole temperature; or

Â Â Â Â Â  (b) Geothermal or hot water wells less than 2,000 feet deep producing fluids that have been appropriated pursuant to ORS 537.505 to 537.795 and 537.992.

Â Â Â Â Â  (2) The rules adopted under subsection (1) of this section shall include standards whereby contamination may be determined, construction standards for reinjection wells, testing procedures for identifying aquifers, standards and procedures for determining whether adjacent aquifers are being degraded by the reinjection process, guidelines for conservation of the resource, criteria for evaluating reservoirs or zones for geothermal fluid disposal and requirements for prior approval of all geothermal fluid reinjection proposals.

Â Â Â Â Â  (3) A water pollution control facilities permit shall be obtained from the Department of Environmental Quality under ORS 468B.050 before reinjection is commenced. The Department of Environmental Quality may, by agreement with the Water Resources Commission, waive this requirement for reinjection into the reservoir from which the fluid came where adequate standards and tests have been adopted to insure the fluid and its residues are uncontaminated. [1979 c.547 Â§3; 1985 c.673 Â§74]

Â Â Â Â Â  537.785 Fees. (1) In the administration of ORS 537.505 to 537.795 and 537.992, the Water Resources Commission shall collect in advance, the fees set forth in ORS 536.050 and 539.081 for any service similar to any of those referred to in ORS 536.050 or 539.081.

Â Â Â Â Â  (2) All fees collected by the commission under subsection (1) of this section shall be paid into the General Fund of the State Treasury. [1955 c.708 Â§33; 1969 c.629 Â§1; 1979 c.67 Â§2; 1985 c.673 Â§75]

Â Â Â Â Â  537.786 [1957 c.341 Â§3; repealed by 1969 c.629 Â§3]

Â Â Â Â Â  537.787 Investigation of violation of ground water laws; remedies for violation. (1) The Water Resources Commission, upon the commissionÂs own initiative, or upon complaint alleging violation of any provision of ORS 537.505 to 537.795 and 537.992, or any rule adopted pursuant thereto, may investigate to determine whether a violation has occurred. If the investigation indicates that a violation has occurred, the commission shall notify the persons responsible for the violation, including:

Â Â Â Â Â  (a) Any well constructor involved; and

Â Â Â Â Â  (b) The landowner, if the violation involves construction, alteration, operation, abandonment or conversion of a well.

Â Â Â Â Â  (2) If, after notice and opportunity for hearing under ORS chapter 183 the commission determines that one or more violations have occurred, the commission may:

Â Â Â Â Â  (a) Provide additional time for remedy of the violation if the commission has reason to believe adequate repair or other remedy will be carried out within the specified period.

Â Â Â Â Â  (b) If one or more persons responsible for the violation hold a water well constructorÂs license, suspend, revoke or refuse to renew the license.

Â Â Â Â Â  (c) Assess a civil penalty under ORS 537.992, on the well constructor or other responsible party, including the landowner if the landowner was involved in the well construction.

Â Â Â Â Â  (d) If an involved constructor or landowner has a surety bond required by ORS 537.753 (1) or (4) in effect, make demand on the bond in an amount not to exceed the cost of remedying the violation.

Â Â Â Â Â  (e) Impose any reasonable condition on the water well constructorÂs license to insure compliance with applicable laws and provide protection to the ground water of the State of
Oregon
. Such action shall be conducted as a contested case proceeding according to the applicable provisions of ORS chapter 183.

Â Â Â Â Â  (f) Any other action authorized by law.

Â Â Â Â Â  (3) The commission may terminate proceedings against a person if:

Â Â Â Â Â  (a) The landowner does not permit the person involved in proceedings to be present at any inspection made by the commission; or

Â Â Â Â Â  (b) The commission determines that the person involved in proceedings is capable of complying with recommendations made by the commission, but the landowner does not permit the person to comply with the recommendations. [1985 c.615 Â§5; 1985 c.673 Â§199; 1999 c.293 Â§6]

Â Â Â Â Â  537.788 [1993 c.774 Â§8; repealed by 2005 c.14 Â§4]

Â Â Â Â Â  537.789 Well identification number. (1) The well identification number provided by the Water Resources Department when the reporting requirement of ORS 537.762 is satisfied shall be recorded on the well by a person licensed under ORS 537.747 within 30 days after the associated well work is completed.

Â Â Â Â Â  (2) If a well does not have an identification number recorded on it at the time the property upon which the well is located is transferred, the owner of the property shall record on the well the identification number obtained from the Water Resources Department under ORS 537.791 within 30 days.

Â Â Â Â Â  (3) The identification number on the well shall be clearly visible to a person looking for the number and shall meet minimum standards as recommended by the ground water advisory committee appointed under ORS 536.090 and adopted by the Water Resources Commission. [1993 c.774 Â§9]

Â Â Â Â Â  537.790 [1955 c.708 Â§34; 1973 c.612 Â§15; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  537.791 Request for well identification number. (1) A landowner may apply to the Water Resources Department for a number to identify a well on the landownerÂs property.

Â Â Â Â Â  (2) The Water Resources Department shall issue a number to identify a well that has not received a number through the reporting process required for wells under ORS 537.762 within 10 days after receipt of the application. [1993 c.774 Â§10]

Â Â Â Â Â  537.792 [1985 c.615 Â§6; 1985 c.673 Â§200; 1991 c.734 Â§52; renumbered 537.992 in 1993]

Â Â Â Â Â  537.793 Effect of failure to comply with ORS 537.789 or 537.791. Failure of a seller to comply with the provisions of ORS 537.789 or 537.791 does not invalidate an instrument of conveyance of real estate. [1993 c.774 Â§11; 2005 c.14 Â§3]

Â Â Â Â Â  537.795 ORS 537.505 to 537.795 supplementary. ORS 537.505 to 537.795 and 537.992 are intended to be supplementary and in addition to and are not intended to repeal any law relating to the surface waters of this state. [1955 c.708 Â§35]

Â Â Â Â Â  537.796 Rules regarding low temperature geothermal appropriations. The Water Resources Commission shall adopt by rule an initial temperature below which low temperature geothermal appropriations shall not be protected from thermal interference caused by ground water appropriations for other purposes. [1989 c.201 Â§Â§7,8]

Â Â Â Â Â  Note: 537.796 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

SURVEYORS, ENGINEERS AND GEOLOGISTS

Â Â Â Â Â  537.797 Rules for certification of surveyors, engineers and geologists. The Water Resources Commission by rule shall establish criteria for the certification of registered, professional surveyors and engineers and geologists practicing as defined in ORS 672.005 and 672.505, respectively, to conduct surveys to determine whether a permittee has completed all work necessary to perfect an appropriation of water under ORS 537.230, 537.630 and 540.530. [1987 c.542 Â§1; 1989 c.171 Â§70; 1995 c.7 Â§1]

Â Â Â Â Â  Note: 537.797, 537.798 and 537.799 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 537 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  537.798 Examination for certification of surveyors, engineers and geologists; fees; revocation. (1) In accordance with criteria established by the Water Resources Commission, the State Board of Examiners for Engineering and Land Surveying shall:

Â Â Â Â Â  (a) Conduct examinations for certification of registered, professional surveyors, engineers and geologists to conduct surveys to determine whether or not a permittee has completed all work necessary to perfect an appropriation of water under ORS 537.230, 537.630 and 540.530.

Â Â Â Â Â  (b) Issue certificates to any land surveyor, engineer or geologist qualifying for certification under paragraph (a) of this subsection.

Â Â Â Â Â  (c) Collect fees for the examination and certification of water right examiners under this subsection.

Â Â Â Â Â  (2) In accordance with the provisions of ORS chapter 183 relating to contested cases, the State Board of Examiners for Engineering and Land Surveying may revoke, suspend or modify certificates issued under subsection (1) of this section.

Â Â Â Â Â  (3) The State Board of Examiners for Engineering and Land Surveying shall establish fees for the examination, certification and renewal of certification of water right examiners. The fees shall be based upon the expenses of the board in conducting a program to certify water right examiners and the expenses of the Water Resources Department in providing for examination of water right appropriations by water right examiners.

Â Â Â Â Â  (4) The board shall pay into the State Treasury all moneys received as fees under subsection (1) of this section. The State Treasurer shall credit such money to the State Board of Examiners for Engineering and Land Surveying. The moneys are continuously appropriated to the board to be used by the board in conjunction with the Water Resources Department for any expenses incurred by the board and, if approved by the Governor, any expenses incurred by the Water Resources Department in the certification, examination and review of activities of water right examiners. [1987 c.542 Â§2; 1995 c.7 Â§2]

Â Â Â Â Â  Note: See note under 537.797.

Â Â Â Â Â  537.799 Survey for issuance of water right certificate. Any person who has applied for or received a permit or a transfer to appropriate water under ORS 537.211, 537.625 or 540.530 on or before July 9, 1987, shall notify the Water Resources Department that the work has been completed and either:

Â Â Â Â Â  (1) Hire a water right examiner certified under ORS 537.798 to conduct a survey, the original to be submitted as required by the Water Resources Department, for issuance of a water right certificate; or

Â Â Â Â Â  (2) Continue to appropriate water under the water right permit or transfer issued under ORS 537.211, 537.625 or 540.530 until the Water Resources Department conducts a survey and the commission issues a water right certificate under ORS 537.250 or 537.625. [1987 c.542 Â§3]

Â Â Â Â Â  Note: See note under 537.797.

WASTE, SPRING AND SEEPAGE WATERS

Â Â Â Â Â  537.800 Waste, spring and seepage waters; laws governing. (1) All ditches now or hereafter constructed, for the purpose of utilizing waste, spring or seepage waters, shall be governed by the same laws relating to priority of right as those ditches constructed for the purpose of utilizing the waters of running streams. However, the person upon whose lands the seepage or spring waters first arise shall have the right to the use of such waters.

Â Â Â Â Â  (2) As used in this section, ÂspringÂ means a point where water emerges naturally from the earth as a result of gravity flow or artesian pressure. [Formerly 537.710; 1989 c.939 Â§2; 1991 c.200 Â§2; 1995 c.79 Â§303]

DIVERSION OF WATERS FROM
BASIN
OF
ORIGIN

Â Â Â Â Â  537.801 Definitions; findings. (1) As used in ORS chapters 537 and 540:

Â Â Â Â Â  (a) ÂBasinÂ means one of the river basins within this state, as defined by Water Resources Department Map No. 0.2, dated 1987, and entitled ÂOregon Drainage Basins,Â unless the context requires otherwise.

Â Â Â Â Â  (b) ÂBasin of originÂ means the basin in which surface or ground water that is the subject of an application under ORS 537.211, 537.400, 537.620, 540.520, 543.210 or 543.290 is located.

Â Â Â Â Â  (2) The Legislative Assembly finds that the transport of significant quantities of water outside the boundaries of the basin of origin may have a significant impact on the water and other resources of the basin of origin.

Â Â Â Â Â  (3) Therefore, the Legislative Assembly declares that the waters of the state may not be appropriated, stored or diverted for use outside the basin of origin except in compliance with the provisions of ORS 537.801 to 537.860, including, if applicable, the prior approval of the Legislative Assembly under ORS 537.810. [1989 c.936 Â§Â§2,3]

Â Â Â Â Â  537.803 Application proposing use of water outside of basin of origin; contents. (1) When an application for appropriation of water submitted under ORS 537.211, 537.400, 537.620, 543.210, 543.290 or for a change in the place of use of an existing water right submitted under ORS 540.520 proposes use of water outside the basin of origin, the application shall include, in addition to any other information required, an analysis of the following:

Â Â Â Â Â  (a) The amount of water in the basin of origin available for future appropriation.

Â Â Â Â Â  (b) Projected future needs for water in the basin of origin.

Â Â Â Â Â  (c) Benefits presently and prospectively derived from the return flow of water used within the basin of origin that will be eliminated by the proposed out-of-basin use.

Â Â Â Â Â  (d) The correlation between surface water and ground water in the basin of origin, and whether the proposed use will be harmful to the supply of either.

Â Â Â Â Â  (e) Injury to existing water rights of other appropriators or interference with planned uses or developments within the basin of origin for which a permit has been issued or for which an application is pending.

Â Â Â Â Â  (f) Whether the proposed use will adversely affect the quantity or quality of water available for domestic or municipal use within the basin of origin.

Â Â Â Â Â  (g) Whether the proposed use will adversely affect public uses, as defined in ORS 537.332, in the basin of origin.

Â Â Â Â Â  (h) Alternative sources of water for the proposed use that would not rely on transfer of water out of its basin of origin.

Â Â Â Â Â  (2) This section shall apply only to an application filed on and after October 3, 1989.

Â Â Â Â Â  (3) This section shall not apply to an application for exchange of water under ORS 540.533 to 540.543.

Â Â Â Â Â  (4) This section shall not apply to an application for the transfer of less than 0.5 cubic feet per second of water.

Â Â Â Â Â  (5) Subsection (1) of this section shall not apply to an appropriation or diversion by a city to facilitate regional municipal water service if the city has historically transported water between the basin of origin and proposed receiving basins identified in the application. [1989 c.936 Â§4]

Â Â Â Â Â  537.805 Processing of application; hearing; action on application. Notwithstanding any other provision of ORS 537.801 to 537.809, an application governed by ORS 537.803 shall be processed as follows:

Â Â Â Â Â  (1) Upon determination that the application is acceptable, the Water Resources Commission shall conduct a comprehensive review of the application, at the applicantÂs expense.

Â Â Â Â Â  (2) When the comprehensive review is complete, the commission shall issue a preliminary analysis of the application that addresses the factors under ORS 537.803 and any other information the commission considers relevant. The preliminary analysis, or a reasonable summary, shall be published at the applicantÂs expense for three consecutive weeks in a newspaper of general circulation in the basin of origin of the proposed appropriation, diversion or impoundment.

Â Â Â Â Â  (3) Following publication, the commission shall conduct a public hearing at the applicantÂs expense, in the basin of origin. The hearing shall be for comment on the factors analyzed under ORS 537.803 and standards that otherwise apply to the proposed appropriation or transfer.

Â Â Â Â Â  (4) After considering the application, the information generated during the comprehensive review of the application, all comments received at the hearing and written comments received within 20 days after the date of the public hearing, the commission shall:

Â Â Â Â Â  (a) If the application requires legislative approval under ORS 537.810, submit a report to the Legislative Assembly that addresses all factors analyzed under ORS 537.803 and recommends whether to approve or deny the application for use of water outside the basin of origin; or

Â Â Â Â Â  (b) If the application does not require legislative approval under ORS 537.810, approve or deny the application in accordance with the procedures and standards that otherwise govern the application, giving due consideration to factors set forth in ORS 537.803. [1989 c.936 Â§5]

Â Â Â Â Â  537.807 [1989 c.939 Â§6; repealed by 1991 c.200 Â§3]

Â Â Â Â Â  537.809 Reservation of water in basin of origin. Before approving or recommending approval of an application subject to ORS 537.803, the Water Resources Commission shall reserve an amount of water adequate for future needs in the basin of origin, including an amount sufficient to protect public uses, and subordinate the out-of-basin use to that reservation. [1989 c.936 Â§6]

Â Â Â Â Â  537.810 Diversion or appropriation of waters from basin of origin without legislative consent prohibited; terms of consent; exceptions. (1) No waters located or arising within a basin shall be diverted, impounded or in any manner appropriated for diversion or use beyond the boundaries of that basin except upon the express consent of the Legislative Assembly. In the event the Legislative Assembly shall give its consent to any such request it may attach thereto such terms, conditions, exceptions, reservations, restrictions and provisions as it may care to make in the protection of the natural resources of the basin and the health and welfare of the present and future inhabitants of the basin within which the water arises or is located.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to appropriations or diversions of less than 50 cubic feet per second out of the basin of origin.

Â Â Â Â Â  (3) Subsection (1) of this section shall not apply to appropriations or diversions within the
Klamath
River Basin
as defined in ORS 542.620 or within the
Goose
Lake
Basin
as defined in ORS 542.520, so long as those statutes remain in effect.

Â Â Â Â Â  (4) This section shall not apply to an appropriation or diversion by a city to facilitate regional municipal water service if the city has historically transported water between the basin of origin and proposed receiving basins identified in the application. [Amended by 1989 c.936 Â§7]

Â Â Â Â Â  537.820 Application of provisions to waters forming common boundary between states. ORS 537.801 to 537.860 shall also apply to the waters located within the boundaries of this state of any river, stream, lake or other body of water serving as part of the common boundary of this state and any other state and over which this state has concurrent jurisdiction, except that said sections shall not apply to the diversion, impoundment or appropriation of waters for the development of hydroelectric energy, flood control, irrigation or other uses in waters forming a boundary of the state in cases where such waters are not to be diverted from the drainage basin wherein such waters are located.

Â Â Â Â Â  537.830 Condemnation of waters for use outside basin of origin. No person, or agency of any state or of the
United States
, shall attempt to condemn any waters within the boundaries of this state for use outside the basin of origin without first complying with the requirements of ORS 537.801 to 537.810 and this section. [Amended by 1989 c.936 Â§8]

Â Â Â Â Â  537.835
City of Walla Walla
,
Washington
, may appropriate, impound and divert certain waters from Mill Creek. (1) Pursuant to the provisions of ORS 537.810, consent is hereby given to the City of Walla Walla, a municipal corporation of the State of Washington, to appropriate, impound and divert certain waters from Mill Creek, a tributary of the Walla Walla River, located in Township 6 North, Range 38, E.W.M., Umatilla County, Oregon, for the beneficial use of both the State of Oregon and within the City of Walla Walla, State of Washington, subject to the following terms and conditions:

Â Â Â Â Â  (a) The City of
Walla Walla
shall pay the entire cost of constructing and maintaining this project; and

Â Â Â Â Â  (b) The City of
Walla Walla
shall employ only residents and inhabitants of the State of
Oregon
in the construction and maintenance of the project.

Â Â Â Â Â  (2) The Water Resources Commission may from time to time direct that a designated portion of the impounded waters shall be held in the State of
Oregon
for fire protection, for use by
Oregon
residents, for wildlife habitat needs, and to maintain proper streamflow during the summer months.

Â Â Â Â Â  (3) Prior to commencing construction, the City of Walla Walla shall make application for such appropriation, impoundment and diversion to the Water Resources Commission and such appropriation, impoundment and diversion shall be allowed upon such additional terms, conditions, reservations, restrictions and provisions, including minimum streamflow, as the Water Resources Commission shall impose for the protection and benefit of the State of Oregon. [1975 c.732 Â§2; 1985 c.673 Â§76]

Â Â Â Â Â  537.840 Legislative consent; filing of certified copy; appropriation rights and procedure. Upon receiving legislative permission to appropriate waters under ORS 537.801 to 537.860, the permittee, upon filing in the Water Resources Department a certified copy of the Act, certified to by the Secretary of State, may proceed to obtain an appropriation of waters in the manner provided by the laws of this state for the appropriation of waters for beneficial use, subject to all existing rights and valid prior appropriations and subject to the terms, conditions, exceptions, reservations, restrictions and provisions of such legislative consent. [Amended by 1985 c.673 Â§77]

Â Â Â Â Â  537.850 Suits to protect state interests; right of redress to private persons. In the event of any violation or attempt to violate any of the provisions of ORS 537.801 to 537.860, the Governor shall cause to be instituted such suits and actions as may be necessary to protect and defend the sovereign rights and interests of the state in the premises. Persons are given right of redress against such violator at private suit or action under any appropriate remedy at law or in equity.

Â Â Â Â Â  537.855 Domestic water supply district permitted to divert water out of state; conditions. (1) Pursuant to the provisions of ORS 537.810, consent is hereby given to any domestic water supply district formed under ORS chapter 264 to permit the diversion of water for use on property a portion of which is within a state adjoining
Oregon
, subject to the following conditions:

Â Â Â Â Â  (a) The majority of the property is within
Oregon
.

Â Â Â Â Â  (b) The property is developed with economic benefit to
Oregon
as well as to the adjoining state, in the judgment of the domestic water supply district.

Â Â Â Â Â  (c) The costs of the diversion are borne by the developer or owner of the property.

Â Â Â Â Â  (d) The developer employs only residents of
Oregon
in the construction necessary for the diversion of water.

Â Â Â Â Â  (2) The diversion of water under this section shall be subject to additional terms, conditions, reservations, restrictions and provisions as the Water Resources Commission shall impose for the protection and benefit of the State of
Oregon
. [1985 c.572 Â§2; 1987 c.158 Â§115]

Â Â Â Â Â  537.860 Vested rights protected. ORS 537.810 to 537.850 shall not affect any valid prior appropriation or water right existing on May 12, 1951.

Â Â Â Â Â  537.870 Out-of-state municipalities; acquisition of land and water rights in
Oregon
. Subject to the limitations imposed by ORS 537.801 to 537.860, any municipal corporation of any state adjoining
Oregon
may acquire title to any land or water right within
Oregon
, by purchase or condemnation, which lies within any watershed from which the municipal corporation obtains or desires to obtain its water supply.

PENALTIES

Â Â Â Â Â  537.990 Criminal penalties. (1) Violation of ORS 537.130 (2) is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both.

Â Â Â Â Â  (2) Any person who willfully diverts or uses water to the detriment of others without compliance with law shall be punished as provided in subsection (1) of this section. The possession or use of water, except when a right of use is acquired in accordance with law, shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  (3) Violation of ORS 537.535 (1) is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both. Violation of ORS 537.747 is a Class B misdemeanor.

Â Â Â Â Â  (4) Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all violations under this section. [Subsection (3) enacted as 1955 c.708 Â§36; 1963 c.293 Â§3; 1981 c.416 Â§8]

Â Â Â Â Â  537.992 Civil penalties; schedule of penalties; rules. (1) In addition to any other remedy provided by law, the Water Resources Commission may impose a civil penalty against any person who, in the construction of a well, violates any provision of ORS 537.747 to 537.795 and 537.992, or any rule promulgated pursuant thereto. A civil penalty shall be in an amount determined by the commission in accordance with the rules adopted under subsection (2) of this section. However, the commission shall not impose a civil penalty under this section if the commission, by exercising other authority granted under ORS 537.505 to 537.795 and 537.992, causes the person to comply with the provisions of ORS 537.747 to 537.795 and 537.992 or rules adopted thereunder.

Â Â Â Â Â  (2) The commission shall adopt by rule a schedule of penalties for violation of ORS 537.747 to 537.795 and 537.992, not to exceed $1,000 for each occurrence defined in the rules as a major violation, and not to exceed $250 for each occurrence defined in the rules as a minor violation. Under no circumstances may a penalty for a violation of ORS 537.762 or 537.765 exceed $250.

Â Â Â Â Â  (3) Civil penalties under this section shall be imposed as provided in ORS 183.745.

Â Â Â Â Â  (4) All amounts recovered under this section shall be deposited in the General Fund. [Formerly 537.792]

_______________



Chapter 538

Chapter 538 Â Withdrawal of Certain Waters From Appropriation;

Special Municipal and
County
Water Rights

2007 EDITION

SPECIAL PROVISIONS

WATER LAWS

DIVERSION BY
MORROW
COUNTY

538.010Â Â Â Â  Waters diverted from Ditch Creek; rights of use and appropriation; certificate; time limitation

538.020Â Â Â Â  Acquisition of property necessary for storage and diversion

WITHDRAWALS FROM APPROPRIATION

538.110Â Â Â Â  Tumalo Creek,
Deschutes
County
; diversion prohibited; excepted uses; existing rights

538.120Â Â Â Â  Silver Creek,
Marion
County
, and Brushes Creek,
Curry
County
, and tributaries; diversion prohibited

538.125Â Â Â Â  Certain appropriations vested notwithstanding ORS 538.120

538.130Â Â Â Â  Condemnation of lands for park; vested and riparian rights not affected

538.140Â Â Â Â
Diamond
Lake
and tributaries; diversion, interruption or appropriation of waters prohibited; excepted uses

538.150Â Â Â Â  Hackett Creek,
Clackamas
County
, and tributaries; appropriation, condemnation and diversion prohibited; protection of fish

538.160Â Â Â Â  Hackett Creek; vested rights not affected; condemnation of land for park not prevented

538.170Â Â Â Â  Johnson Creek in Multnomah and
Clackamas
Counties
; limitations on appropriation or diversion

538.180Â Â Â Â  Johnson Creek; existing rights; condemnation of land for park

538.190Â Â Â Â  Lake of the Woods and tributaries,
Klamath
County
; diversion, interruption or appropriation of waters prohibited; excepted uses

538.200Â Â Â Â  Streams forming waterfalls near
Columbia River Highway
; withdrawal from appropriation or condemnation; diversion or interruption prohibited

538.210Â Â Â Â  Condemnation of lands for park not prevented; vested and riparian rights not affected; condemnation of lands or appropriation of waters for fish culture not prevented

538.220Â Â Â Â  Waters of Mill and Barr Creeks,
Jackson
County
, withdrawn; exceptions

538.230Â Â Â Â  Vested water rights not affected; condemnation for park not prevented

538.251Â Â Â Â  Tributaries of
Columbia River
; limitations on appropriation or diversion

538.260Â Â Â Â  Existing rights not affected; appropriation and use for certain purposes permitted

538.270Â Â Â Â
Rogue River
; withdrawal from appropriation; excepted water uses; tributaries

538.280Â Â Â Â  McNulty Creek; withdrawal from appropriation; exceptions

538.290Â Â Â Â  McNulty Creek; existing rights not affected

538.300Â Â Â Â
Milton
Creek
and tributaries; withdrawal from appropriation; exception; existing rights

MUNICIPAL WATER SUPPLY

538.410Â Â Â Â  Confirmation of water rights acquired prior to February 24, 1909, for municipal supply; rejection of applications injurious to municipal supply; statements of supply

538.420Â Â Â Â
Portland
Âs right to waters of
Bull Run
and Little Sandy Rivers; vested rights not impaired; applicability of law

538.430Â Â Â Â
Medford
and Eagle Point Irrigation District; right to waters of Big Butte Creek; generation, sale and distribution of electric energy by irrigation district

538.440Â Â Â Â
Bend
; right to waters of Tumalo Creek

538.450Â Â Â Â  Pendleton; right to waters of
Umatilla
River
; notice of intent; agreement with tribes

DIVERSION BY
MORROW
COUNTY

Â Â Â Â Â  538.010 Waters diverted from Ditch Creek; rights of use and appropriation; certificate; time limitation. (1) The waters of Ditch Creek which were diverted to and became a part of the waters of Willow Creek, under the provisions of chapter 324, Oregon Laws 1939, are subject to the same rights of use and appropriation as the original waters of Willow Creek.

Â Â Â Â Â  (2) The right of the county court of Morrow County to divert and store the waters of Ditch Creek, acquired under the certificate issued by the Water Resources Director licensing such diversion and storage, shall date from the time the application to divert and store such waters was filed. The waters shall be used for the purposes, in the manner and under the conditions set forth in the certificate, for such time as the use is for the public interest. If the waters are not used under the license for a five-year period, the license shall expire.

Â Â Â Â Â  538.020 Acquisition of property necessary for storage and diversion. The county court of Morrow County may, for the purposes set forth in chapter 324, Oregon Laws 1939, acquire, in the name of the county and for the use of the public, by purchase, eminent domain proceedings, lease, grant, gift, bequest, devise or any other legal means, real and personal property, rights of way, easements and other property rights or privileges necessary to effect the storage and diversion of the waters referred to in that Act, and maintain and care for such property and rights in the manner provided by statute for the care and maintenance of other county property.

WITHDRAWALS FROM APPROPRIATION

Â Â Â Â Â  538.110 Tumalo Creek,
Deschutes
County
; diversion prohibited; excepted uses; existing rights. For the purpose of maintaining and perpetuating the recreational and scenic resources of Oregon, the waters of that portion of Tumalo Creek, in Deschutes County, situated above a point one-half mile above the intake of the Columbia Southern Canal in section 2, township 18 south, range 10 east, Willamette Meridian, in Deschutes County, shall not be diverted for any purposes whatsoever, except for municipal, domestic and stock uses. Nothing in this section shall be construed to impair any vested rights existing as of June 4, 1929, in the creek or its tributaries. This section shall not apply to the waters of the south fork of Tumalo Creek. [Amended by 1959 c.223 Â§1]

Â Â Â Â Â  538.120 Silver Creek,
Marion
County
, and Brushes Creek,
Curry
County
, and tributaries; diversion prohibited. The waters of the north and south forks of Silver Creek and of all tributaries thereof above the confluence of the north and south forks of Silver Creek, all in Marion County, also Brushes Creek and all its tributaries in township 33 south, range 14 west, Willamette Meridian, in Curry County, are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except for use in state parks and except as set forth in ORS 538.130 and section 2 of chapter 480, Oregon Laws 1965. [Amended by 1965 c.480 Â§1]

Â Â Â Â Â  538.125 Certain appropriations vested notwithstanding ORS 538.120. All appropriations made under the provisions of section 2, chapter 480, Oregon Laws 1965, shall become vested when completed as provided by ORS 537.250. Any person having obtained a vested water right prior to April 19, 1967, under the provisions of section 2, chapter 480, Oregon Laws 1965, may apply to the Water Resources Commission for an increase of vested water rights, as provided by ORS chapter 537. [1967 c.169 Â§1; 1985 c.673 Â§78]

Â Â Â Â Â  538.130 Condemnation of lands for park; vested and riparian rights not affected. ORS 538.120 shall not prevent the condemnation for public park purposes of any lands through which any of the streams flow, nor affect vested rights or the rights of riparian proprietors of such lands in or to the water of the creeks or streams.

Â Â Â Â Â  538.140
Diamond
Lake
and tributaries; diversion, interruption or appropriation of waters prohibited; excepted uses. In order to maintain, increase and perpetuate game fish and game fish propagation within Oregon, the waters or use of the waters of Diamond Lake and its tributaries situated in Douglas County shall not be diverted, interrupted or appropriated for any purpose whatsoever, except for domestic use on contiguous and surrounding land or other water uses necessary to maintain, increase and perpetuate game fish and game fish propagation in Diamond Lake and its tributaries. [Amended by 1999 c.252 Â§1]

Â Â Â Â Â  538.150 Hackett Creek, Clackamas County, and tributaries; appropriation, condemnation and diversion prohibited; protection of fish. The waters of Hackett Creek, a tributary of the Sandy River located in Clackamas County, and of the tributaries of Hackett Creek, are withdrawn from appropriation or condemnation and shall not be diverted or interrupted for any purpose whatsoever, except for protecting fish life therein by the State Fish and Wildlife Commission.

Â Â Â Â Â  538.160 Hackett Creek; vested rights not affected; condemnation of land for park not prevented. ORS 538.150 shall not affect vested water rights or prevent condemnation for public park purposes of lands through which Hackett Creek or its tributaries flow.

Â Â Â Â Â  538.170 Johnson Creek in Multnomah and
Clackamas
Counties
; limitations on appropriation or diversion. (1) Except as provided in subsection (2) of this section, the waters of Johnson Creek, a tributary of the
Willamette
River
and located in Multnomah and
Clackamas
Counties
and all tributaries thereof, except flows of Crystal Springs Creek and its tributaries in excess of 10 cubic feet per second measured at the mouth of Crystal Springs Creek:

Â Â Â Â Â  (a) Are withdrawn from appropriation or condemnation; and

Â Â Â Â Â  (b) Shall not be diverted or interrupted for any purpose whatsoever, except for the purpose of protecting fish life therein by the State Department of Fish and Wildlife or for the purpose of developing hydroelectric power not to exceed 25 theoretical horsepower if such hydroelectric development does not diminish perennial streamflow required for the maintenance of fish life.

Â Â Â Â Â  (2) The tributaries withdrawn from appropriation and condemnation, but not the main channel, of Johnson Creek are open to appropriation and storage from December 1 to June 1 of each year. Water stored during this period may be used at any time. [Amended by 1953 c.221 Â§2; 1965 c.249 Â§1; 1973 c.50 Â§1; 1979 c.360 Â§1]

Â Â Â Â Â  538.180 Johnson Creek; existing rights; condemnation of land for park. ORS 538.170 shall not affect rights to the use of Johnson Creek recognized or acquired pursuant to section 2, chapter 273, Oregon Laws 1935; nor shall anything contained in ORS 538.170 prevent condemnation for public park purposes of lands through which Johnson Creek flows.

Â Â Â Â Â  538.190 Lake of the Woods and tributaries,
Klamath
County
; diversion, interruption or appropriation of waters prohibited; excepted uses. In order to maintain, increase and perpetuate game fish and game fish propagation within Oregon, the waters or use of the waters of Lake of the Woods and its tributaries, situated in Klamath County, not already appropriated, shall not be diverted, interrupted or appropriated for any purpose whatsoever, except for domestic use on contiguous and surrounding land.

Â Â Â Â Â  538.200 Streams forming waterfalls near
Columbia River Highway
; withdrawal from appropriation or condemnation; diversion or interruption prohibited. The following streams and waters thereof forming waterfalls or cascades in view of, or near, the Columbia River Highway, from Sandy River to Hood River, the first 17 of which are in Multnomah County and the remainder of which are in Hood River County, are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except as mentioned in ORS 538.210:

Â Â Â Â Â  (1) Latourell CreekÂforming Latourell Falls.

Â Â Â Â Â  (2) An unnamed stream whose waterfall is approximately at the southwest quarter of the southwest quarter of the northwest quarter of section 28, township 1 north, range 5 east, at the northern edge of Tax Lot 27/28. The fall is on the south side of the old
Columbia River Highway
0.7 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (3) An unnamed stream whose waterfall is approximately at the southeast quarter of the southwest quarter of the northwest quarter of section 28, township 1 north, range 5 east, at the northern intersection of Tax Lot 27/26. The falls are on the south side of the old
Columbia River Highway
0.6 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (4) An unnamed stream whose waterfall is approximately at the northeast quarter of the northeast quarter of the northwest quarter of section 28, township 1 north, range 5 east, Tax Lot 3. The falls are on the south side of the old
Columbia River Highway
0.1 mile west of the highway bridge at Young Creek.

Â Â Â Â Â  (5) Young CreekÂforming Shepperd Dell Falls.

Â Â Â Â Â  (6) Bridal Veil CreekÂforming Bridal Veil Falls.

Â Â Â Â Â  (7) Coopey Falls Creek.

Â Â Â Â Â  (8) Mist Falls Creek.

Â Â Â Â Â  (9) Wahkeena CreekÂforming Wahkeena Falls, formerly known as
Gordon
Falls
.

Â Â Â Â Â  (10) Multnomah CreekÂforming Multnomah Falls.

Â Â Â Â Â  (11) Oneonta CreekÂforming Oneonta Falls and Gorge.

Â Â Â Â Â  (12) Horse Tail CreekÂforming Horse Tail Falls.

Â Â Â Â Â  (13) Tumalti Creek.

Â Â Â Â Â  (14) McCord Creek, formerly known as
Kelly
CreekÂforming
Elowah
Falls
.

Â Â Â Â Â  (15) Moffatt CreekÂforming Wahe Falls.

Â Â Â Â Â  (16) Tanner CreekÂforming Wahclella Falls.

Â Â Â Â Â  (17) Eagle CreekÂforming Metlako Falls.

Â Â Â Â Â  (18) Ruckle Creek, formerly known as DeadmanÂs Creek.

Â Â Â Â Â  (19) Herman Creek.

Â Â Â Â Â  (20)
Grays
Creek
.

Â Â Â Â Â  (21) Gorton CreekÂforming Gorton Creek Falls.

Â Â Â Â Â  (22) Harphan Creek.

Â Â Â Â Â  (23) Summit CreekÂforming Camp Benson Falls.

Â Â Â Â Â  (24) Lindsey CreekÂforming Lindsey Falls.

Â Â Â Â Â  (25) Spring Creek, also known as
Wonder
CreekÂforming
Lancaster
Falls
.

Â Â Â Â Â  (26)
Warren
Creek
.

Â Â Â Â Â  (27) Cabin Creek.

Â Â Â Â Â  (28) Starvation CreekÂforming Starvation Falls.

Â Â Â Â Â  (29) Viento Creek.

Â Â Â Â Â  (30) Perham Creek.

Â Â Â Â Â  (31) Phelps Creek, except those creeks which are tributary to Phelps Creek and which arise in the north one-half of section 5, township 2 north, range 10 east of the Willamette Meridian, subject to prior rights. [Amended by 1953 c.48 Â§2; 1985 c.261 Â§1]

Â Â Â Â Â  538.210 Condemnation of lands for park not prevented; vested and riparian rights not affected; condemnation of lands or appropriation of waters for fish culture not prevented. ORS 538.200 shall not prevent the condemnation for public park purposes of any lands through which any of the streams flow; nor affect vested rights or the rights of riparian proprietors of such lands in or to the waters of the creeks or streams; nor prevent the condemnation of any lands through which any of the streams flow, for the purpose of establishing, maintaining and operating thereon salmon fish culture work, nor prevent the State Fish and Wildlife Commission from appropriating any waters for fish culture work; nor prevent the appropriation, for irrigation purposes, of waters between the Union Pacific Railroad tracks and the Columbia River that flow from any of the streams other than Herman Creek; provided, that no waters shall be taken from above the falls in the streams mentioned in ORS 538.200. [Amended by 1978 s.s. c.2 Â§1]

Â Â Â Â Â  538.220 Waters of Mill and Barr Creeks,
Jackson
County
, withdrawn; exceptions. (1) The waters described as follows are withdrawn from appropriation or condemnation, and shall not be diverted or interrupted for any purpose whatsoever, except for domestic purposes and protecting fish life therein by the State Fish and Wildlife Commission:

Â Â Â Â Â  (a) The waters of Mill Creek, in Jackson County, beginning in section 22, township 31 south, range 4 east, Willamette Meridian, running thence southwesterly through township 31 south, range 3 east, Willamette Meridian, and township 32 south, range 3 east, Willamette Meridian, to a junction with the Rogue River in section 32, township 32 south, range 3 east, Willamette Meridian, together with the tributaries of said Mill Creek; and

Â Â Â Â Â  (b) Barr Creek, in Jackson County, beginning in section 1, township 32 south, range 3 east, Willamette Meridian, and in section 6 and section 7, township 32 south, range 4 east, Willamette Meridian, running thence in a general southwesterly direction through township 32 south, range 3 east, Willamette Meridian, to a junction with the Rogue River in section 32, township 3 east, Willamette Meridian, together with the tributaries of said Barr Creek.

Â Â Â Â Â  (2) Subsection (1) of this section shall not prevent the appropriation of the waters of Mill Creek, in Jackson County, for the development of hydroelectric power not to exceed one megawatt if:

Â Â Â Â Â  (a) The hydroelectric project is located on Mill Creek at a point at least two miles above the confluence of Mill Creek and the
Rogue River
;

Â Â Â Â Â  (b) All water appropriated from the stream is returned to the stream at a point at least one-half mile above the confluence of Mill Creek and the
Rogue River
; and

Â Â Â Â Â  (c) The facility will be constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including streamflow requirements based upon biological criteria. [Amended by 1959 c.104 Â§1; 1983 c.650 Â§1]

Â Â Â Â Â  538.230 Vested water rights not affected; condemnation for park not prevented. ORS 538.220 shall not affect vested water rights or prevent condemnation for public park purposes of lands through which Mill and Barr Creeks or their tributaries flow.

Â Â Â Â Â  538.240 [Repealed by 1963 c.95 Â§1]

Â Â Â Â Â  538.250 [Repealed by 1953 c.222 Â§3]

Â Â Â Â Â  538.251 Tributaries of
Columbia River
; limitations on appropriation or diversion. Except as otherwise provided in this section, the following waters, all being tributaries of the Columbia River, are withdrawn from appropriation and shall not be diverted or interrupted for any purpose, except for protecting fish life therein by the State Fish and Wildlife Commission:

Â Â Â Â Â  (1)
Clatskanie
River
and its tributaries, except Fall Creek in
Columbia
County
, for purposes of hydroelectric generation if the facility is constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including streamflow requirements based upon biological criteria.

Â Â Â Â Â  (2)
Klaskanine
River
and its tributaries in
Clatsop
County
except an unnamed tributary of the
South
Fork
Klaskanine
River
in
Clatsop
County
, on which there is located an existing fish culture project, for purposes of hydroelectric generation if the facility is less than 100 horsepower and the electricity generated is for use in conjunction with the existing fish culture project.

Â Â Â Â Â  (3) Lewis and
Clark
River
in
Clatsop
County
.

Â Â Â Â Â  (4)
Sandy
River
and its tributaries in Multnomah and
Clackamas
Counties
, except:

Â Â Â Â Â  (a) Beaver Creek and its tributaries.

Â Â Â Â Â  (b)
Buck
Creek
and its tributaries.

Â Â Â Â Â  (c) The tributary of the
Sandy
River
in
Multnomah
County
which empties into the
Sandy
River
near the north quarter corner, section 10, township 1 south, range 4 east, Willamette Meridian, and its tributaries, and is locally known as Big Creek.

Â Â Â Â Â  (d) All tributaries, but not the main channel, of the
Sandy
River
are open for appropriation and storage from December 1 to June 1 of each year. Water stored during this period may be used at any time.

Â Â Â Â Â  (e) Trout Creek in
Multnomah
County
and its tributaries.

Â Â Â Â Â  (5) Scappoose Creek in
Columbia
County
.

Â Â Â Â Â  (6) Tillasqua Creek in
Clatsop
County
. [1953 c.222 Â§2; 1961 c.366 Â§1; 1971 c.139 Â§1; 1983 c.807 Â§4; 1987 c.392 Â§1]

Â Â Â Â Â  538.260 Existing rights not affected; appropriation and use for certain purposes permitted. ORS 538.251 shall not affect any existing rights to appropriate or use water, or any renewals or extensions thereof, or prevent appropriation and use of such water for domestic, stock, municipal, fish culture, aesthetic, recreational, or public park purposes. [Amended by 1971 c.139 Â§2]

Â Â Â Â Â  538.270
Rogue River
; withdrawal from appropriation; excepted water uses; tributaries. Subject to water rights existing on May 26, 1967, the waters flowing in the main channel of the Rogue River from its intersection with the south line of section 27, township 33 south, range 1 east of the Willamette Meridian in Jackson County, to its confluence with the Pacific Ocean, are withdrawn from appropriation; except that this section shall not prevent the appropriation and use of such waters for domestic, stock, irrigation, municipal, fish, wildlife, recreation and road maintenance purposes, nor prevent the appropriation, diversion and use of the waters of any stream tributary to the river. [Amended by 1959 c.205 Â§1; 1967 c.310 Â§1; 1989 c.291 Â§1]

Â Â Â Â Â  538.280 McNulty Creek; withdrawal from appropriation; exceptions. The waters of McNulty Creek, a tributary of Scappoose Bay, in Columbia County, are withdrawn from appropriation except for storage during the period beginning November 1 and ending on March 31 of each year in reservoirs not constructed in the channel of McNulty Creek below a line one mile west of the range line between ranges 1 and 2 west, Willamette Meridian. [Amended by 1955 c.82 Â§1]

Â Â Â Â Â  538.290 McNulty Creek; existing rights not affected. ORS 538.280 shall not affect any existing rights to the waters of McNulty Creek that have been acquired or are in the process of being acquired under the water laws of this state. [Amended by 1955 c.82 Â§2]

Â Â Â Â Â  538.300
Milton
Creek
and tributaries; withdrawal from appropriation; exception; existing rights. The unappropriated waters of
Milton
Creek
and its tributaries, in
Columbia
County
, are withdrawn from appropriation except for domestic use through the year and storage during the period beginning November 1 and ending April 30 of each year. Nothing contained in this section shall impair the existing rights of any person to the use of such waters.

MUNICIPAL WATER SUPPLY

Â Â Â Â Â  538.410 Confirmation of water rights acquired prior to February 24, 1909, for municipal supply; rejection of applications injurious to municipal supply; statements of supply. All rights to the waters of the lakes, rivers and streams of this state acquired before February 24, 1909, for the purposes of municipal water supply are confirmed, and no rights acquired under the Water Rights Act (as defined in ORS 537.010) shall impair the rights of any municipal corporation to waters taken before February 24, 1909. The Water Resources Commission shall reject, or grant subject to municipal use, all applications where, in the commissionÂs judgment, the appropriation of the waters applied for impairs a municipal water supply. Municipal corporations of the state, on request of the Water Resources Commission, shall furnish a statement of the amount and source of the municipal water supply, with probable increase or extension of the same. [Amended by 1985 c.673 Â§79]

Â Â Â Â Â  538.420
Portland
Âs right to waters of
Bull Run
and Little Sandy Rivers; vested rights not impaired; applicability of law. (1) Exclusive right to the use of waters of Bull Run and Little Sandy Rivers is granted to the City of
Portland
. However, the Water Rights Act (as defined in ORS 537.010) shall not impair the rights of any person who, on February 24, 1909, had any vested right to or valid appropriation or bona fide notice of appropriation of the waters of either Bull Run River or Little Sandy River, under laws theretofore in effect or under any valid contract or deed of conveyance theretofore made with or by the City of Portland.

Â Â Â Â Â  (2) ORS 541.010 to 541.080 shall not apply to Bull Run Creek or River.

Â Â Â Â Â  538.430
Medford
and Eagle Point Irrigation District; right to waters of Big Butte Creek; generation, sale and distribution of electric energy by irrigation district. (1) Subject to water rights existing on May 29, 1925, the City of
Medford
, in
Jackson
County
, is granted the exclusive right to use for municipal purposes all the waters of Big Butte Creek, a tributary of Rogue River situated in
Jackson
County
, and of the springs at the head which form the creek, and of its tributaries. The City of
Medford
, any of its officers, and others on its behalf may appropriate all the waters for these purposes and an application therefor may be made for the benefit of the city, either by it in its own name, or by any of its officers or by any other person on its behalf. No person shall appropriate or be granted a permit to use any of the waters except as provided in this section, and for the use and benefit of the city. But the City of
Medford
may, under this grant, divert such waters from their watershed and convey them to the city and elsewhere for use by it for municipal purposes, either within or without the city limits. All of such waters are withdrawn from future appropriation, except for such use and benefit of the City of Medford; provided however, that the Eagle Point Irrigation District may establish and use an additional point of diversion below the diversion point in use on April 1, 1953, under its permit number 6396 which authorizes the appropriation of not to exceed 100 cubic feet per second.

Â Â Â Â Â  (2) Subject to rights existing on July 21, 1953, to the use of the waters of Big Butte Creek, and of the springs at the head which form the creek, and of its tributaries, including the rights granted in subsection (1) of this section to the City of Medford to the use of such waters and the right of future appropriation of such waters, the Eagle Point Irrigation District is granted the right to appropriate and use up to and including 100 cubic feet per second of the waters of Big Butte Creek, using the diversion site of the Eagle Point Irrigation District existing on April 1, 1953, for the purpose of generating electric energy; provided, however, that not less than 10 cubic feet per second of said waters shall be permitted to pass said diversion point and remain in the channel of said stream at all times other than times when said waters are diverted for irrigation purposes. The Eagle Point Irrigation District may:

Â Â Â Â Â  (a) Enter into such contracts and perform such other acts as it deems necessary or desirable for the generation of electric energy and the construction and maintenance of facilities for the generation of electric energy.

Â Â Â Â Â  (b) Enter into such arrangements as it deems proper for the use, sale or distribution of the electric energy which is generated.

Â Â Â Â Â  (3) In performing any of the acts under subsection (2) of this section, the Eagle Point Irrigation District shall not be deemed a public utility as defined in ORS 757.005.

Â Â Â Â Â  (4) Subsections (1) and (2) of this section shall not prevent the appropriation of the waters of Clark Creek, in Jackson County, for the development of hydroelectric power not to exceed two megawatts if the facility will be constructed and operated in compliance with recommendations by the State Department of Fish and Wildlife concerning fish conservation, including streamflow requirements based upon biological criteria. [Amended by 1953 c.572 Â§2; 1963 c.231 Â§1; 1983 c.650 Â§2]

Â Â Â Â Â  538.440
Bend
; right to waters of Tumalo Creek. Whenever the City of Bend, Deschutes County, shall have acquired the right to appropriate or use from the Deschutes River at least 11 cubic feet per second of water for delivery into the feed canal belonging to Deschutes County Municipal Improvement District, which feed canal is now supplied from the Deschutes River at a diversion located in or near Bend, then the city may take from the direct flow of Tumalo Creek, in Deschutes County, not to exceed 11 cubic feet per second of water for providing a supply of water for domestic and municipal purposes; provided, however, that should the waters of the Deschutes River so acquired for the purpose of the exchange be appurtenant to lands calling for a different point of diversion, the place of use and point of diversion of the water may be changed to meet the requirements of this section.

Â Â Â Â Â  538.450 Pendleton; right to waters of
Umatilla
River
; notice of intent; agreement with tribes. (1) Subject to water rights existing on March 8, 1941, there is granted to the City of Pendleton, Umatilla County, and its water commission, the exclusive right to use for public or municipal purposes or use, or for the general use and benefit of people within or without the city, all waters of the north fork of the Umatilla River, the springs at the head which form the stream, and its tributaries to the confluence of the north fork with the main stream of the Umatilla River in the northwest quarter of section 22, township 3 north of range 37 east of the Willamette Meridian, which north fork is a tributary of the Umatilla River situated in Umatilla County.

Â Â Â Â Â  (2) The City of Pendleton, its water commission, any of the cityÂs agents, agencies and officers, and others on its behalf, may appropriate all such waters for these purposes and uses for the benefit and use of the city, as above set forth, either by the city in its own name, or by any of its agents, agencies or officers or by any other persons on its behalf.

Â Â Â Â Â  (3) No person shall appropriate or be granted a permit to the use of any of such waters, except as provided in this section. But the City of
Pendleton
may, under this grant, divert such waters from their watershed and convey them to the city and elsewhere for use by it for public or municipal purposes or use or for the general use and benefit of people within or without the city. All of such waters are withdrawn from future appropriation, except for use and benefit of the city as set forth in this section.

Â Â Â Â Â  (4) The point of diversion of a water right granted under this section may be exercised at the main stem of the
Umatilla
River
situated in
Umatilla
County
to a point not below the westerly city limit of the City of
Pendleton
.

Â Â Â Â Â  (5) Prior to exercising the right granted under this section, the City of
Pendleton
shall submit to the Water Resources Department a notice of intent to exercise the right. The notice of intent shall be made on a form prescribed by the department and shall set forth:

Â Â Â Â Â  (a) The name and mailing address of the applicant;

Â Â Â Â Â  (b) The source of the water supply including the name and mailing address of any owner of the land upon which the source of the water supply is located;

Â Â Â Â Â  (c) The nature and the amount of the proposed use;

Â Â Â Â Â  (d) The time within which construction of the right is proposed to begin;

Â Â Â Â Â  (e) The time required to complete construction of the right;

Â Â Â Â Â  (f) The time required for the complete application of the water to the proposed beneficial use;

Â Â Â Â Â  (g) The point of diversion of the exercise of the right; and

Â Â Â Â Â  (h) Any other information required by the department that is necessary to understand the nature of the proposed project.

Â Â Â Â Â  (6) Prior to submitting a notice of intent pursuant to subsection (5) of this section, the City of Pendleton shall hold a public meeting in the water basin in which the right is located to discuss the proposed project and receive comments from the public.

Â Â Â Â Â  (7) Within 14 days after receiving a notice of intent submitted pursuant to subsection (5) of this section, the department shall, in the weekly notice published by the department, give public notice of the submission of the notice of intent.

Â Â Â Â Â  (8) The Confederated Tribes of the Umatilla Indian Reservation and the City of
Pendleton
have entered into an agreement addressing the development and use of the City of
Pendleton
Âs water rights in the
Umatilla
River
and the impact on tribal interests from such development. The agreement includes implementation of the minimum streamflow in the main stem of the Umatilla River resulting from the exercise by the City of Pendleton of its surface water right of the north fork of the Umatilla River under this section. The City of
Pendleton
shall exercise such right consistent with the agreement or successor agreements between the City of
Pendleton
and the tribes provided in this subsection. In no event will the City of
Pendleton
exercise the right granted under this section so as to reduce streamflows in the
Umatilla
River
to be less than state in-stream water rights for the
Umatilla
River
existing as of January 1, 2002. [Amended by 1995 c.359 Â§1; 2001 c.298 Â§1]

_______________



Chapter 539

Chapter 539 Â Determination of Water Rights Initiated

Before February 24, 1909; Determination of Water Rights

of Federally Recognized Indian Tribes

2007 EDITION

DETERMINATION OF WATER RIGHTS

WATER LAWS

WATER RIGHTS BEFORE 1909

539.005Â Â Â Â  Purpose of chapter; rules

539.010Â Â Â Â  Protection of water rights vested or initiated prior to February 24, 1909

539.015Â Â Â Â  Certification of statements of claimants; oaths

539.021Â Â Â Â  Determination by Water Resources Director of rights of claimants; transfer of action to director

539.030Â Â Â Â  Notice of investigation of stream

539.040Â Â Â Â  Notice of hearing by director

539.070Â Â Â Â  Hearing by director; adjournments

539.081Â Â Â Â  Fees; exemption; disposition

539.090Â Â Â Â  Notice of right to inspect evidence, and of place of court hearing

539.100Â Â Â Â  Contest of claims submitted to director; notice by contestant; service on contestee

539.110Â Â Â Â  Hearing of contest; notice of; procedure

539.120Â Â Â Â  Examination by director of stream and diversions in contest; record; map

539.130Â Â Â Â  Findings of fact and determination of director; certification of proceedings; filing in court; fixing time for hearing by court; notice; force of directorÂs determination

539.140Â Â Â Â  Water right certificates

539.150Â Â Â Â  Court proceedings to review determination of director

539.160Â Â Â Â  Transmittal of copy of decree to department; instructions to watermasters

539.170Â Â Â Â  Division of water pending hearing

539.180Â Â Â Â  Bond or irrevocable letter of credit to stay operation of directorÂs determination; notice to watermaster

539.190Â Â Â Â  Rehearing by circuit court

539.200Â Â Â Â  Conclusiveness of determinations as to water rights

539.210Â Â Â Â  Duty of claimants to appear and submit proof; nonappearance as forfeiture; intervention in proceedings

539.220Â Â Â Â  Procedure when rights to same stream have been determined in different proceedings

539.230Â Â Â Â  Notice of need to file registration statement; publication requirements; additional methods of providing notice

539.240Â Â Â Â  Claim to undetermined right to appropriate surface water; registration statement; contents; effect of failure to file; recognizing changes to right; rules

WATER RIGHTS OF FEDERALLY RECOGNIZED INDIAN TRIBES

539.300Â Â Â Â  Legislative findings

539.310Â Â Â Â  Negotiation for water rights

539.320Â Â Â Â  Agreement; submission to court

539.330Â Â Â Â  Notice to persons affected by agreement

539.340Â Â Â Â  Court decree; effective date of agreement; remand

539.350Â Â Â Â  Procedures after remand of agreement

WATER RIGHTS BEFORE 1909

Â Â Â Â Â  539.005 Purpose of chapter; rules. (1) The Legislative Assembly declares that it is the purpose of this chapter to set forth the procedures for carrying out a general stream adjudication in
Oregon
.

Â Â Â Â Â  (2) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Director shall adopt rules necessary to carry out the provisions of this chapter. [1989 c.691 Â§Â§2,3]

Â Â Â Â Â  539.010 Protection of water rights vested or initiated prior to February 24, 1909. (1) Actual application of water to beneficial use prior to February 24, 1909, by or under authority of any riparian proprietor or the predecessors in interest of the riparian proprietor, shall be deemed to create in the riparian proprietor a vested right to the extent of the actual application to beneficial use; provided, such use has not been abandoned for a continuous period of two years.

Â Â Â Â Â  (2) Where any riparian proprietor, or any person under authority of any riparian proprietor or the predecessor in interest of the riparian proprietor, was, on February 24, 1909, engaged in good faith in the construction of works for the application of water to a beneficial use, the right to take and use such water shall be deemed vested in the riparian proprietor; provided, that the works were completed and the water devoted to a beneficial use within a reasonable time after February 24, 1909. The Water Resources Director, in the manner provided in subsection (5) of this section, may determine the time within which the water shall be devoted to a beneficial use. The right to water shall be limited to the quantity actually applied to a beneficial use within the time so fixed by the director.

Â Â Â Â Â  (3) Nothing contained in the Water Rights Act (as defined in ORS 537.010) shall affect relative priorities to the use of water among parties to any decree of the courts rendered in causes determined or pending prior to February 24, 1909.

Â Â Â Â Â  (4) The right of any person to take and use water shall not be impaired or affected by any provisions of the Water Rights Act (as defined in ORS 537.010) where appropriations were initiated prior to February 24, 1909, and such appropriators, their heirs, successors or assigns did, in good faith and in compliance with the laws then existing, commence the construction of works for the application of the water so appropriated to a beneficial use, and thereafter prosecuted such work diligently and continuously to completion. However, all such rights shall be adjudicated in the manner provided in this chapter.

Â Â Â Â Â  (5) The director shall, for good cause shown upon the application of any appropriator or user of water under an appropriation of water made prior to February 24, 1909, or in the cases mentioned in subsections (2) and (4) of this section, where actual construction work was commenced prior to that time or within the time provided in law then existing, prescribe the time within which the full amount of the water appropriated shall be applied to a beneficial use. In determining said time the director shall grant a reasonable time after the construction of the works or canal or ditch used for the diversion of the water, and in doing so, the director shall take into consideration the cost of the appropriation and application of the water to a beneficial purpose, the good faith of the appropriator, the market for water or power to be supplied, the present demands therefor, and the income or use that may be required to provide fair and reasonable returns upon the investment. For good cause shown the director may extend the time.

Â Â Â Â Â  (6) Where appropriations of water attempted before February 24, 1909, were undertaken in good faith, and the work of construction or improvement thereunder was in good faith commenced and diligently prosecuted, such appropriations shall not be set aside or voided in proceedings under this chapter because of any irregularity or insufficiency of the notice by law, or in the manner of posting, recording or publication thereof.

Â Â Â Â Â  (7) In any proceeding to adjudicate water rights under this chapter, the Water Resources Department may adjudicate federal reserved rights for the water necessary to fulfill the primary purpose of the reservation or any federal water right not acquired under ORS chapter 537 or ORS 540.510 to 540.530.

Â Â Â Â Â  (8) All rights granted or declared by the Water Rights Act (as defined in ORS 537.010) shall be adjudicated and determined in the manner and by the tribunals provided therein. The Water Rights Act shall not be held to bestow upon any person any riparian rights where no such rights existed prior to February 24, 1909. [Amended by 1989 c.691 Â§6; 1993 c.157 Â§1]

Â Â Â Â Â  539.015 Certification of statements of claimants; oaths. Each claimant or owner who files a statement and proof of claim form or a registration statement shall be required to certify to the statements of the claimant or owner under oath. The Water Resources Director or the authorized assistant of the director may administer such oaths, which shall be done without charge, as also shall be the furnishing of blank forms for the statement. [1989 c.691 Â§4]

Â Â Â Â Â  539.020 [Repealed by 1987 c.541 Â§1 (539.021 enacted in lieu of 539.020)]

Â Â Â Â Â  539.021 Determination by Water Resources Director of rights of claimants; transfer of action to director. (1) The Water Resources Director upon the motion of the director or, in the discretion of the director, upon receipt of a petition from one or more appropriators of surface water from any natural watercourse in this state shall make a determination of the relative rights of the various claimants to the waters of that watercourse.

Â Â Â Â Â  (2) If an action is brought in the circuit court for determination of rights to the use of water, the case may, in the discretion of the court, be transferred to the director for determination as provided in this chapter. [1987 c.541 Â§2 (enacted in lieu of 539.020)]

Â Â Â Â Â  539.030 Notice of investigation of stream. The Water Resources Director shall prepare a notice, setting forth the date when the director or the assistant of the director will begin such investigation as may be necessary for a proper determination of the relative rights of the various claimants to the use of the waters of the stream. The notice shall be published in two issues of one or more newspapers having general circulation in the counties in which the stream is situated, the last publication of the notice to be at least 10 days prior to the date set in the notice for the beginning of the investigation by the director or the assistant of the director. [Amended by 1955 c.669 Â§1; 1979 c.53 Â§1; 1987 c.541 Â§8]

Â Â Â Â Â  539.040 Notice of hearing by director. (1) As soon as practicable after the examination and measurements are completed, as described in ORS 539.120, the Water Resources Director shall prepare a notice setting forth a place and time certain when the director or the authorized assistant of the director shall begin taking testimony as to the rights of the various claimants to the use of the waters of the stream or its tributaries. The notice shall be published in two issues of one or more newspapers having general circulation in the counties in which the stream is situated, the last publication of the notice to be at least 30 days prior to the beginning of taking testimony by the director or the authorized assistant of the director.

Â Â Â Â Â  (2) The director shall also send by registered mail or by certified mail with return receipt to each claimant or owner who filed with the director a registration statement as provided in ORS 539.240 and to the Attorney General of the United States or the designated representative of the Attorney General of the United States, on behalf of the United States and its agencies and as trustee for the Indian tribes, a notice similar to that provided in subsection (1) of this section setting forth the date when the director or the authorized assistant of the director will take testimony as to the rights to the use of the water of the stream. The notice must be mailed at least 30 days prior to the date set therein for taking testimony.

Â Â Â Â Â  (3)(a) For purposes of the
Klamath
Basin
adjudication, the Water Resources Department will provide notice, substantially like that specified in subsection (2) of this section, to claimants or owners who desire to claim a water right under this chapter, or to contest the claims of others, and have so notified the director. The notice shall be accompanied by a blank form on which the claimant or owner shall present in writing all of the particulars necessary for determination of the right of the claimant or owner to contest the claims of others or to the use of the waters of a stream to which the claimant or owner lays claim. That form shall require substantially the same information required in a registration statement, as provided in ORS 539.240 (2), except that the map need not be prepared by a certified water rights examiner, as required by ORS 539.240 (2)(d).

Â Â Â Â Â  (b) In the already adjudicated areas of the
Klamath
Basin
, the notice provided to holders of permitted or certificated surface water rights acquired under ORS chapter 537 will specify that they may contest the statement and proof of claims of others made under this chapter, but only in the unadjudicated areas of the
Klamath
Basin
. [Amended by 1955 c.669 Â§2; 1987 c.541 Â§9; 1989 c.691 Â§7; 1991 c.249 Â§45; 1993 c.157 Â§2]

Â Â Â Â Â  539.050 [Amended by 1955 c.669 Â§3; repealed by 1987 c.541 Â§10]

Â Â Â Â Â  539.060 [Repealed by 1987 c.541 Â§10]

Â Â Â Â Â  539.070 Hearing by director; adjournments. Upon the date named in the notice for taking testimony, the Water Resources Director or the authorized assistant of the director shall begin taking testimony and shall continue until completed. But the director may adjourn the taking of testimony from time to time and from place to place, to suit the convenience of those interested.

Â Â Â Â Â  539.080 [Amended by 1971 c.621 Â§37; 1975 c.607 Â§40; 1979 c.67 Â§3; 1981 c.627 Â§2; 1983 c.256 Â§2; repealed by 1987 c.541 Â§6 (539.081 enacted in lieu of 539.080)]

Â Â Â Â Â  539.081 Fees; exemption; disposition. (1) At the time the owner or registrant submits a registration statement under ORS 539.240 or, if a registration statement is not filed, when a statement and proof of claim is filed pursuant to notice by the Water Resources Director under ORS 539.030, the owner or registrant shall pay a fee as follows:

Â Â Â Â Â  (a) If for irrigation use, $2 for each acre of irrigated lands up to 100 acres and $1 for each acre in excess of 100 acres. The minimum fee for any owner or registrant for irrigation use shall be $30.

Â Â Â Â Â  (b) If for power use, $2 for each theoretical horsepower up to 100 horsepower, 50 cents for each horsepower in excess of 100 up to 500 horsepower, 35 cents for each horsepower in excess of 500 horsepower up to 1,000 horsepower and 25 cents for each horsepower in excess of 1,000 horsepower, as set forth in the proof. The minimum fee for any owner or registrant for power use shall be $200.

Â Â Â Â Â  (c) If for mining or any other use, $200 for the first second-foot or fraction of the first second-foot and $50 for each additional second-foot.

Â Â Â Â Â  (2) The fees under subsection (1) of this section shall not apply to any federally recognized Indian tribe, or to the
United States
acting as trustee for such a tribe, claiming, under ORS 539.010, an undetermined vested right to the use of surface water for any nonconsumptive and nondiverted in-stream use to satisfy tribal hunting, fishing or gathering rights.

Â Â Â Â Â  (3) If the registration statement shows that the water right was initiated by making application for a permit under the provisions of ORS chapter 537, the owner or registrant shall be given credit for the money paid as examination and recording fees. A credit under this subsection shall be allowed only if the application under ORS chapter 537 was for a permit to appropriate water to be applied to the same parcel of land or for the same use as set forth in the registration statement.

Â Â Â Â Â  (4) All fees paid under this section shall be deposited into the General Fund of the State Treasury and credited to an account of the Water Resources Department. The fees shall be used to pay for the expenses of the department to:

Â Â Â Â Â  (a) Register claims to undetermined vested rights or federal reserved rights under ORS 539.230 and 539.240; and

Â Â Â Â Â  (b) Determine claims filed or registered under ORS 539.230 and 539.240.

Â Â Â Â Â  (5) No registration statement or statement and proof of claim shall be accepted for filing unless the registration statement or claim is accompanied by the fee in the amount set forth in this section. If the federal government is determined to be immune from the payment of such fees, the director may elect to accept a federal claim for filing without the accompanying fees. [1987 c.541 Â§7 (enacted in lieu of 539.080); 1989 c.691 Â§8; 1993 c.157 Â§3; 1993 c.535 Â§1]

Â Â Â Â Â  539.090 Notice of right to inspect evidence, and of place of court hearing. Upon the completion of the taking of testimony by the Water Resources Director, the director shall at once give notice by registered mail or by certified mail with return receipt to the various claimants and to any party who has notified the director that the party wishes to contest the claims of others, that all of the evidence will be open to inspection of the various claimants or owners. The notice shall specify the times when and the places where the evidence will be open to inspection, and the director shall keep the evidence open for inspection at the specified times and places. The earliest time for inspection shall be at least 10 days after mailing the notice; and, in the aggregate, the hours during which the director is to keep the evidence open to inspection shall at least equal 80 hours, counting only the hours between 8 a.m. and 5 p.m. during any day of the week except Sunday. The director shall also state in the notice the county in which the determination will be heard by the circuit court; provided, that the cause shall be heard in the county in which the stream or some part thereof is situated. [Amended by 1955 c.191 Â§1; 1989 c.691 Â§9; 1991 c.249 Â§46]

Â Â Â Â Â  539.100 Contest of claims submitted to director; notice by contestant; service on contestee. Any person owning any irrigation works, or claiming any interest in the stream involved in the determination shall be a party to, and bound by, the adjudication. Any party who desires to contest any of the rights of the persons who have submitted their evidence to the Water Resources Director as provided in ORS 539.021 to 539.090 shall, within 15 days after the expiration of the period fixed in the notice for public inspection, or within such extension of the period, not exceeding 20 days, as the director may allow, notify the director in writing, stating with reasonable certainty the grounds of the proposed contest, which statement shall be verified by the affidavit of the contestant, the agent or attorney of the contestant. A party not claiming an undetermined vested right under this chapter or not contesting the claim of another need not participate further in the proceeding, nor be served with further notices or documents regarding the adjudication. Upon the filing of a statement of contest, service thereof shall be made by the contestant upon the contestee by mailing a copy by registered mail or by certified mail, return receipt requested, addressed to the contestee or to the authorized agent or attorney of the contestee at the post-office address of the contestee as stated in the statement and proof of claim of the contestee. Proof of service shall be made and filed with the Water Resources Department by the contestant as soon as possible after serving the copy of statement of contest. [Amended by 1989 c.691 Â§10; 1991 c.102 Â§5; 1991 c.249 Â§47]

Â Â Â Â Â  539.110 Hearing of contest; notice of; procedure. The Water Resources Director shall fix the time and a convenient place for hearing the contest, and shall notify the contestant and the person whose rights are contested to appear before the director or the authorized assistant of the director at the designated time and place. The date of hearing shall not be less than 30 nor more than 60 days from the date the notice is served on the parties. The notice may be served personally or by registered or certified mail, return receipt requested, addressed to the parties at their post-office addresses as stated in the statement and proof of claimant. The director may adjourn the hearing from time to time upon reasonable notice to all the parties interested; may issue subpoenas and compel the attendance of witnesses to testify, which subpoenas shall be served in the same manner as subpoenas issued out of the circuit court; may compel the witnesses so subpoenaed to testify and give evidence in the matter; and may order the taking of depositions and issue commissions therefor in the same manner as depositions are taken in the circuit court. The witnesses shall receive fees as provided in ORS 44.415 (2), the costs to be taxed in the same manner as are costs in suits in equity. The evidence in the proceedings shall be confined to the subjects enumerated in the notice of contest. The burden of establishing the claim shall be upon the claimant whose claim is contested. The evidence may be taken by a duly appointed reporter. [Amended by 1989 c.980 Â§14d; 1991 c.249 Â§48]

Â Â Â Â Â  539.120 Examination by director of stream and diversions in contest; record; map. The Water Resources Director, or a qualified assistant, shall proceed at the time specified in the notice to the parties on the stream given as provided in ORS 539.030, to make an examination of the stream and the works diverting water therefrom used in connection with water rights subject to this chapter, for which a registration statement has been filed as provided in ORS 539.240. The examination shall include the measurement of the discharge of the stream and of the capacity of the various diversion and distribution works, and an examination and approximate measurement of the lands irrigated from the various diversion and distribution works. The director shall take such other steps and gather such other data and information as may be essential to the proper understanding of the relative rights of the parties interested. The observations and measurements shall be made a matter of record in the Water Resources Department. The department shall make or have made a map or plat on a scale of not less than one inch to the mile, showing with substantial accuracy the course of the stream, the location of each diversion point and each ditch, canal, pipeline or other means of conveying the water to the place of use, and the location of lands irrigated, or in connection with which the water is otherwise used, within each legal subdivision. [Amended by 1955 c.669 Â§4; 1989 c.691 Â§11; 1991 c.102 Â§6]

Â Â Â Â Â  539.130 Findings of fact and determination of director; certification of proceedings; filing in court; fixing time for hearing by court; notice; force of directorÂs determination. (1) As soon as practicable after the compilation of the data the Water Resources Director shall make and cause to be entered of record in the Water Resources Department findings of fact and an order of determination determining and establishing the several rights to the waters of the stream. The original evidence gathered by the director, and certified copies of the observations and measurements and maps of record, in connection with the determination, as provided for by ORS 539.120, together with a copy of the order of determination and findings of fact of the director as they appear of record in the Water Resources Department, shall be certified to by the director and filed with the clerk of the circuit court wherein the determination is to be heard. A certified copy of the order of determination and findings shall be filed with the county clerk of every other county in which the stream or any portion of a tributary is situated.

Â Â Â Â Â  (2) Upon the filing of the evidence and order with the court the director shall procure an order from the court, or any judge thereof, fixing the time at which the determination shall be heard in the court, which hearing shall be at least 40 days subsequent to the date of the order. The clerk of the court shall, upon the making of the order, forthwith forward a certified copy to the department by registered mail or by certified mail with return receipt.

Â Â Â Â Â  (3) The department shall immediately upon receipt thereof notify by registered mail or by certified mail with return receipt each claimant or owner who has appeared in the proceeding of the time and place for hearing. Service of the notice shall be deemed complete upon depositing it in the post office as registered or certified mail, addressed to the claimant or owner at the post-office address of the claimant or owner, as set forth in the proof of the claimant or owner theretofore filed in the proceeding. Proof of service shall be made and filed with the circuit court by the department as soon as possible after mailing the notices.

Â Â Â Â Â  (4) The determination of the department shall be in full force and effect from the date of its entry in the records of the department, unless and until its operation shall be stayed by a stay bond as provided by ORS 539.180. [Amended by 1991 c.102 Â§7; 1991 c.249 Â§49]

Â Â Â Â Â  539.140 Water right certificates. Upon the final determination of the rights to the waters of any stream, the Water Resources Department shall issue to each person represented in the determination a certificate setting forth the name and post-office address of the owner of the right; the priority of the date, extent and purpose of the right, and if the water is for irrigation purposes, a description of the legal subdivisions of land to which the water is appurtenant. The original certificate shall be mailed to the owner and a record of the certificate maintained in the Water Resources Department. [Amended by 1971 c.621 Â§38; 1975 c.607 Â§41; 1979 c.67 Â§4; 1991 c.102 Â§8]

Â Â Â Â Â  539.150 Court proceedings to review determination of director. (1) From and after the filing of the evidence and order of determination in the circuit court, the proceedings shall be like those in an action not triable by right to a jury, except that any proceedings, including the entry of a judgment, may be had in vacation with the same force and effect as in term time. At any time prior to the hearing provided for in ORS 539.130, any party or parties jointly interested may file exceptions in writing to the findings and order of determination, or any part thereof, which exceptions shall state with reasonable certainty the grounds and shall specify the particular paragraphs or parts of the findings and order excepted to.

Â Â Â Â Â  (2) A copy of the exceptions, verified by the exceptor or certified to by the attorney for the exceptor, shall be served upon each claimant who was an adverse party to any contest wherein the exceptor was a party in the proceedings, prior to the hearing. Service shall be made by the exceptor or the attorney for the exceptor upon each such adverse party in person, or upon the attorney if the adverse party has appeared by attorney, or upon the agent of the adverse party. If the adverse party is a nonresident of the county or state, the service may be made by mailing a copy to that party by registered mail or by certified mail with return receipt, addressed to the place of residence of that party, as set forth in the proof filed in the proceedings.

Â Â Â Â Â  (3) If no exceptions are filed the court shall, on the day set for the hearing, enter a judgment affirming the determination of the Water Resources Director. If exceptions are filed, upon the day set for the hearing the court shall fix a time, not less than 30 days thereafter, unless for good cause shown the time be extended by the court, when a hearing will be had upon the exceptions. All parties may be heard upon the consideration of the exceptions, and the director may appear on behalf of the state, either in person or by the Attorney General. The court may, if necessary, remand the case for further testimony, to be taken by the director or by a referee appointed by the court for that purpose. Upon completion of the testimony and its report to the director, the director may be required to make a further determination.

Â Â Â Â Â  (4) After final hearing the court shall enter a judgment affirming or modifying the order of the director as the court considers proper, and may assess such costs as it may consider just except that a judgment for costs may not be rendered against the
United States
. An appeal may be taken to the Court of Appeals from the judgment in the same manner and with the same effect as in other cases in equity, except that notice of appeal must be served and filed within 60 days from the entry of the judgment. [Amended by 1979 c.284 Â§165; 1989 c.691 Â§12; 1991 c.249 Â§50]

Â Â Â Â Â  539.160 Transmittal of copy of decree to department; instructions to watermasters. The clerk of the circuit court, upon the entry of any decree by the circuit court or judge thereof, as provided by ORS 539.150, shall transmit a certified copy of the decree to the Water Resources Department where a record of the decree shall be maintained. The Water Resources Director shall issue to the watermasters instructions in compliance with the decree, and in execution thereof. [Amended by 1991 c.102 Â§9]

Â Â Â Â Â  539.170 Division of water pending hearing. While the hearing of the order of the Water Resources Director is pending in the circuit court, and until a certified copy of the judgment, order or decree of the court is transmitted to the director, the division of water from the stream involved in the appeal shall be made in accordance with the order of the director.

Â Â Â Â Â  539.180 Bond or irrevocable letter of credit to stay operation of directorÂs determination; notice to watermaster. At any time after the determination of the Water Resources Director has been entered of record, the operation thereof may be stayed in whole or in part by any party by filing a bond or an irrevocable letter of credit issued by an insured institution as defined in ORS 706.008 in the circuit court wherein the determination is pending, in such amount as the judge may prescribe, conditioned that the party will pay all damages that may accrue by reason of the determination not being enforced. Upon the filing and approval of the bond or letter of credit, the clerk of the circuit court shall transmit to the Water Resources Department a certified copy of the bond or letter of credit, which shall be recorded in the department records, and the department shall give notice thereof to the watermaster of the proper district. [Amended by 1991 c.102 Â§10; 1991 c.331 Â§79; 1997 c.631 Â§486]

Â Â Â Â Â  539.190 Rehearing by circuit court. Within six months from the date of the decree of the circuit court determining the rights upon any stream, or if appealed, within six months from the date of the decree of the circuit court on the decision of the Supreme Court, the Water Resources Director or any party interested may apply to the circuit court for a rehearing upon grounds to be stated in the application. If in the discretion of the court the application states good grounds for the rehearing, the circuit court or judge shall make an order fixing a time and place when the application shall be heard. The clerk of the circuit court shall, at the expense of the petitioner, forthwith mail written notice of the application to the director and to every party interested, and state in the notice the time and place when the application will be heard. [Amended by 1981 c.178 Â§15]

Â Â Â Â Â  539.200 Conclusiveness of determinations as to water rights. The determinations of the Water Resources Director, as confirmed or modified as provided by this chapter in proceedings, shall be conclusive as to all prior rights and the rights of all existing claimants upon the stream or other body of water lawfully embraced in the determination.

Â Â Â Â Â  539.210 Duty of claimants to appear and submit proof; nonappearance as forfeiture; intervention in proceedings. Whenever proceedings are instituted for determination of rights to the use of any water, it shall be the duty of all claimants interested therein to appear and submit proof of their respective claims, at the time and in the manner required by law. Any claimant who fails to appear in the proceedings and submit proof of the claims of the claimant shall be barred and estopped from subsequently asserting any rights theretofore acquired upon the stream or other body of water embraced in the proceedings, and shall be held to have forfeited all rights to the use of the water theretofore claimed by the claimant. Any person interested in the water of any stream upon whom no service of notice has been had of the pendency of proceedings for determination of the rights to the use of water of the stream, and who has had no actual knowledge or notice of the pendency of the proceedings may, at any time prior to the expiration of one year after entry of the determination of the Water Resources Director, file a petition to intervene in the proceedings. The petition shall contain, among other things, all matters required by this chapter of claimants who have been duly served with notice of the proceedings, and also a statement that the intervenor had no actual knowledge or notice of the pendency of the proceedings. Upon the filing of the petition in intervention, the petitioner shall be allowed to intervene upon such terms as may be equitable and thereafter shall have all rights vouchsafed by this chapter to claimants who have been duly served.

Â Â Â Â Â  539.220 Procedure when rights to same stream have been determined in different proceedings. Whenever the rights to the waters of any stream have been determined as provided in this chapter and it appears by the records of such determination that it had not been at one and the same proceeding, then the Water Resources Director may open to public inspection all proofs or evidence of rights to the water, and the findings of the director in relation thereto, in the manner provided in ORS 539.090. Any person who then desires to contest the claims or rights of other persons, as set forth in the proofs or established by the director, shall proceed in the manner provided for in ORS 539.100 and 539.110; provided, that contests may not be entered into and shall not be maintained except between claimants who were not parties to the same adjudication proceedings in the original hearings.

Â Â Â Â Â  539.230 Notice of need to file registration statement; publication requirements; additional methods of providing notice. (1) In order to preserve information relating to claims to undetermined vested rights as described in ORS 539.010 and federal reserved rights, the Water Resources Director shall prepare a general notice stating the need for any person, corporation or governmental agency claiming an undetermined vested right, federal reserved right or a right derived from such rights to file a registration statement as required under ORS 539.240. The notice shall outline the process for obtaining a blank registration statement and shall describe the rights that may be claimed under this chapter.

Â Â Â Â Â  (2) The notice required under subsection (1) of this section shall be published at least two times in one or more newspapers having general circulation in each county in which streams with potentially vested rights or reserved rights that have not been adjudicated under this chapter are located.

Â Â Â Â Â  (3) In addition to the notice described under subsection (2) of this section, in any rural county in which there is not a newspaper having general circulation, the director shall use additional methods of providing notice of the requirement to file a registration statement. These methods may include but need not be limited to holding public meetings, inserting announcements in trade or organization newsletters, public service announcements on local radio stations and informing the county extension agent of the requirement. [1987 c.541 Â§4; 1989 c.691 Â§13; 1991 c.67 Â§154]

Â Â Â Â Â  539.240 Claim to undetermined right to appropriate surface water; registration statement; contents; effect of failure to file; recognizing changes to right; rules. (1) Any person, corporation or governmental agency claiming an undetermined vested right, federal reserved right or right derived from such rights to appropriate surface water under ORS 539.010 shall file in the office of the Water Resources Department, on or before December 31, 1992, a registration statement of the claim.

Â Â Â Â Â  (2) Upon request, the Water Resources Director shall make available a blank registration statement required under subsection (1) of this section. The claimant shall complete the registration statement by providing the information necessary for determination of the claimed vested or reserved right. The registration statement shall include at least the following:

Â Â Â Â Â  (a) The name and mailing address of the claimant.

Â Â Â Â Â  (b) The claimed beneficial use of the water and the amount used.

Â Â Â Â Â  (c) The stream from which the water is diverted.

Â Â Â Â Â  (d) A map from a survey prepared by a water right examiner certified under ORS 537.798 showing:

Â Â Â Â Â  (A) The location of the point of diversion in reference to an established corner of the United States Public Lands Survey or, if within a platted and recorded subdivision, from an established lot corner of the subdivision.

Â Â Â Â Â  (B) The location of the place of use by quarter-quarter section of the United States Public Lands Survey. If the use is for irrigation, the number of acres irrigated within each quarter-quarter section.

Â Â Â Â Â  (e) The time of commencement of the claimed use of water.

Â Â Â Â Â  (f) The times of beginning and completion of any division and distribution works used to appropriate the claimed use of water and the water carrying capacity of such works, if known.

Â Â Â Â Â  (g) The location of the place of use by quarter-quarter section of the United States Public Lands Survey. If the use is for irrigation, the number of acres irrigated within each quarter-quarter section during the first year of use and during each subsequent year until the full amount of claimed use was accomplished.

Â Â Â Â Â  (h) The period of the year during which the claimed use of water is usually made.

Â Â Â Â Â  (3) The failure of any person, corporation or governmental agency to file a registration statement for an undetermined vested right or federal reserved right shall create a rebuttable presumption that the claim has been abandoned.

Â Â Â Â Â  (4) For good cause shown, any person who fails to file a registration statement within the period set forth in subsection (1) of this section may file within one year after December 31, 1992, a petition with the director requesting that the person be given an opportunity to rebut the presumption that the person has abandoned the claim. Upon the filing of such a petition, the director may schedule a hearing to take testimony and evidence on the date the water was applied to beneficial use or the director may accept sworn statements in writing in support of such petition. The director shall not deny a petition without first holding a contested case hearing. If it appears after hearing or from such sworn statements that the person has a use of water that would be subject to registration under this chapter, the director shall issue an order authorizing the person to file a registration statement as described under subsection (1) of this section. A person who files a petition under this subsection shall submit with the petition a fee, the amount of which shall be one and one-half times the amount the person would have submitted under ORS 539.081 with a timely registration statement.

Â Â Â Â Â  (5) The director shall accept for filing all registration statements described in subsections (1) and (4) of this section made in proper form when the statements are accompanied by the fees prescribed in ORS 539.081. The director shall indorse the date of receipt on each registration statement.

Â Â Â Â Â  (6) The director shall examine each registration statement to insure that the statement is complete and in proper form. If the director determines the information required under subsection (2) of this section is complete and in proper form, the director shall:

Â Â Â Â Â  (a) Enter the indorsed statement in the record of the department;

Â Â Â Â Â  (b) Mail a copy of the indorsed statement to the person filing the registration statement; and

Â Â Â Â Â  (c) Include the person or the properly designated assignee of the person in any further proceeding to adjudicate the water rights represented by the indorsed registration statement.

Â Â Â Â Â  (7) Upon entry of the indorsed statement in the departmentÂs records, the registrant is entitled to continue to appropriate the surface water and apply it to beneficial use to the extent and in the manner disclosed in the recorded registration statement. However, the registrant shall not be entitled to the benefits of an existing water right of record under ORS 540.045.

Â Â Â Â Â  (8) No registration statement recorded under this section shall be construed as a final determination of any matter stated therein, nor shall the act of indorsement by the director constitute a determination of the validity of the matters contained in the registration statement. The right of the registrant to appropriate surface water under a recorded registration statement is subject to determination under ORS 539.010 to 539.240, and is not final or conclusive until so determined. A right to appropriate surface water under a recorded registration statement has a tentative priority from the date claimed in the indorsed registration statement.

Â Â Â Â Â  (9) Any indorsed registration statement may be assigned, subject to the conditions in the registration statement, but no such assignment will be binding, except upon the parties to the assignment, unless filed with the department.

Â Â Â Â Â  (10) Notwithstanding the filing deadline prescribed under subsection (1) of this section, and the late filing period allowed under subsection (4) of this section, if any person submitted, before December 31, 1994, a registration statement or other similar documentation claiming a right to appropriate surface water under ORS 539.010, the director shall examine the material submitted to determine if the documents filed would substantially comply with the requirements of subsection (2) of this section. If the director determines that the documents substantially comply with the surface water registration filing requirements of subsection (2) of this section, the director may accept the registration. If the director determines that the documents filed under this subsection are incomplete or if additional information is required to comply with subsection (2) of this section, or fees required under ORS 539.081 have not been submitted, the director shall notify the claimant of the deficiency, setting a date certain for submittal of the information or fees. The time for submittal of additional information or fees shall be not less than 30 days nor more than 180 days after the director notifies the claimant of the deficiency. If the additional information or fees are not submitted on or before the date certain, the registration statement shall be considered void and shall be returned to the claimant.

Â Â Â Â Â  (11) The director shall adopt by rule a process and standards for recognizing changes in the place of use, type of use or point of diversion of water uses registered pursuant to this section. [1987 c.541 Â§5; 1989 c.691 Â§14; 1993 c.157 Â§4; 1995 c.365 Â§7; 1999 c.860 Â§1]

WATER RIGHTS OF FEDERALLY RECOGNIZED INDIAN TRIBES

Â Â Â Â Â  539.300 Legislative findings. The Legislative Assembly of the State of
Oregon
finds it is desirable to provide a procedure for conducting negotiations to determine the water rights of any federally recognized Indian tribe that may have a federal reserved water right claim in
Oregon
. [1987 c.81 Â§2; 1993 c.67 Â§1]

Â Â Â Â Â  539.310 Negotiation for water rights. (1) The Water Resources Director may negotiate with representatives of any federally recognized Indian tribe that may have a federal reserved water right claim in Oregon and representatives of the federal government as trustee for the federally recognized Indian tribe to define the scope and attributes of rights to water claimed by the federally recognized Indian tribe to satisfy tribal rights under treaty between the United States and the tribes of Oregon. All negotiations in which the director participates under this section shall be open to the public.

Â Â Â Â Â  (2) During negotiations conducted under subsection (1) of this section, the director shall:

Â Â Â Â Â  (a) Provide public notice of the negotiations;

Â Â Â Â Â  (b) Allow for public input through the director; and

Â Â Â Â Â  (c) Provide regular reports on the progress of the negotiations to interested members of the public. [1987 c.81 Â§3; 1993 c.67 Â§2]

Â Â Â Â Â  539.320 Agreement; submission to court. When the Water Resources Director and the representatives of any federally recognized Indian tribe that may have a federal reserved water right claim in
Oregon
and the federal government have completed an agreement, the Water Resources Director shall submit an original copy of the agreement to the appropriate court. The copy shall be signed by the Water Resources Director on behalf of the State of
Oregon
and by authorized representatives of the Indian tribe and the federal government as trustee for the Indian tribe. [1987 c.81 Â§4; 1993 c.67 Â§3]

Â Â Â Â Â  539.330 Notice to persons affected by agreement. (1) Upon filing of the agreement with the appropriate court under ORS 539.320, the Water Resources Director shall notify owners of water right certificates or permits that may be affected by the agreement:

Â Â Â Â Â  (a) That the agreement has been filed with the court; and

Â Â Â Â Â  (b) Of the time and manner specified by the court for filing an exception to the agreement.

Â Â Â Â Â  (2) Unless notice by registered mail is required by the court, the notice required under subsection (1) of this section may be given by:

Â Â Â Â Â  (a) Publication; or

Â Â Â Â Â  (b) Any other method the director considers necessary. [1987 c.81 Â§5]

Â Â Â Â Â  539.340 Court decree; effective date of agreement; remand. (1) An agreement negotiated under ORS 539.310 to 539.330 shall not be effective unless and until incorporated in a final court decree, after the court has provided an opportunity for an owner of a water right certificate or permit that may be affected by the agreement or for a claimant in an adjudication that may be affected by the agreement to submit an exception to the agreement.

Â Â Â Â Â  (2) If the court does not sustain an exception, the court shall issue a final decree incorporating the agreement as submitted without alteration.

Â Â Â Â Â  (3) If the court sustains an exception to the agreement, the court shall remand the agreement to the Water Resources Director for further negotiation according to the provisions of ORS 539.300 to 539.350, if desired by the parties to the agreement. [1987 c.81 Â§6; 1997 c.708 Â§1]

Â Â Â Â Â  539.350 Procedures after remand of agreement. Within 180 days after the court remands the agreement under ORS 539.340, the Water Resources Director shall file with the court:

Â Â Â Â Â  (1) An amended agreement complying with ORS 539.320, which shall be subject to the procedure specified by ORS 539.330;

Â Â Â Â Â  (2) A motion to dismiss the proceedings, which shall be granted by the court; or

Â Â Â Â Â  (3) A stipulated motion for a continuance for a period not to exceed 180 days, within which period the parties shall submit to the court an amended agreement, a motion to dismiss or a motion for further continuance. [1987 c.81 Â§7]

_______________



Chapter 540

Chapter 540 Â Distribution of Water; Watermasters; Change in Use,

Transfer or Forfeiture of Water Rights

2007 EDITION

CHANGES IN USE OR TRANSFER OF RIGHTS

WATER LAWS

WATER DISTRICTS; WATERMASTERS; DISTRIBUTION OF WATER GENERALLY

540.010Â Â Â Â  Water districts; creation; purposes

540.020Â Â Â Â  Watermasters; appointment; removal; powers of Water Resources Director

540.030Â Â Â Â  Water Resources Director; duties regarding water distribution

540.045Â Â Â Â  Watermaster duties

540.050Â Â Â Â  Appearance of district attorney

540.060Â Â Â Â  Arrest by watermaster; complaint against offender

540.075Â Â Â Â  Office and equipment for watermaster

540.080Â Â Â Â  Assistant watermasters; compensation and expenses; termination

540.100Â Â Â Â  Division of water among users; payment

540.120Â Â Â Â  Lien for wages and expense; notice; foreclosure

540.130Â Â Â Â  Advance payment

540.135Â Â Â Â  Disposition of funds collected under ORS 540.100 to 540.130 and 540.220

540.140Â Â Â Â  Insufficiency of water; preference of uses

540.145Â Â Â Â  Distribution of water; rules; applicability

540.150Â Â Â Â  Rotation in water use; notice

DISTRIBUTION OF WATER FROM IRRIGATION DITCHES AND RESERVOIRS

540.210Â Â Â Â  Distribution from ditch or reservoir

540.220Â Â Â Â  Payment of assistant watermaster

540.230Â Â Â Â  Distribution of waste or seepage water; payment

540.240Â Â Â Â  Lien for wages and expense; property subject to lien; monthly payment

540.250Â Â Â Â  Lien, notice of intent to claim; foreclosure; attorney fees

540.260Â Â Â Â  Lien for wages and expense; enforcement; remedy not exclusive

540.270Â Â Â Â  Distribution from irrigation districts and improvement companies; applicability of ORS 540.210 to 540.260

HYDRAULIC WORKS AND STRUCTURES; MEASURING DEVICES; DITCH RIGHT OF WAY

540.310Â Â Â Â  Ditches and canals; headgates; measuring devices; flumes along lines of ditches

540.320Â Â Â Â  Noncompliance with requirements; effect

540.330Â Â Â Â  Reservoirs; measuring devices; effect of noncompliance

540.340Â Â Â Â  Reservoir and diversion dam; suitable outlet; effect of noncompliance

540.350Â Â Â Â  Dams, dikes and other hydraulic works; examination and approval by commission; responsibility of owners; inspections; modification of works; hearing

540.360Â Â Â Â  Order to modify

540.370Â Â Â Â  Enforcing compliance with order or decree

540.380Â Â Â Â  Reports of consultants; payment

540.390Â Â Â Â  Inspection of dam, dike or hydraulic structure; expenses; deposit by applicant; payment by owner of works; lien

540.400Â Â Â Â  Applicability of ORS 540.350 to 540.390

540.410Â Â Â Â  Delivery of reservoir water; notice to watermaster; adjustment of headgates; expenses; payment

540.420Â Â Â Â  Jointly owned ditches; performance by coowner; recovery for default

540.430Â Â Â Â  Nonpayment by ditch coowner; lien on interest; foreclosure; stoppage of water delivery

540.435Â Â Â Â  Installation of totalizing measuring device; annual water use report; hearing; effect of failure to comply with order

540.440Â Â Â Â  Owner to clear weeds from ditch right of way

CHANGES IN USE OF WATER; TRANSFER OF WATER RIGHTS; EXCHANGE

540.505Â Â Â Â  Definitions

540.510Â Â Â Â  Appurtenancy of water to premises; restrictions on change of use, place of use or point of diversion; application for transfer of primary and supplemental water rights; right to use conserved water

540.520Â Â Â Â  Application for change of use, place of use or point of diversion; public notice; protest; hearing; exemptions

540.523Â Â Â Â  Temporary transfer of water right or permit; terms; revocation; status of supplemental water right or permit

540.524Â Â Â Â  Substitution of supplemental water right from ground water source for primary water right from surface water source; application; fee

540.525Â Â Â Â  Installation of fish screening or by-pass device as prerequisite for transfer of point of diversion

540.530Â Â Â Â  Order authorizing change of use, place of use or point of diversion; consent to injury; new or modified certificate

540.531Â Â Â Â  Transfer of surface water point of diversion to ground water; requirements; priority; mitigation measures; return to surface water diversion; rules

540.532Â Â Â Â  Request for change in point of diversion to reflect historical use; requirements

540.533Â Â Â Â  Application for exchange of water; fee

540.535Â Â Â Â  Notice of application for exchange

540.537Â Â Â Â  Order allowing exchange; order terminating exchange

540.539Â Â Â Â  Exchange subject to beneficial use requirements

540.541Â Â Â Â  Delivery and use of water under exchange

540.543Â Â Â Â  Regulation of headgates when water provided by exchange

540.545Â Â Â Â  Transfer of water rights following county acquisition of land

540.550Â Â Â Â  Ratification of prior transfer of water rights to irrigation district

540.560Â Â Â Â  Order changing description of land to which water right is appurtenant; limitation; purpose; hearing; effect of final order

540.570Â Â Â Â  Temporary transfers within districts; procedure; fee

(Temporary provisions relating to transferred water use pilot project are compiled as notes following ORS 540.570)

540.572Â Â Â Â  Application of certificated water elsewhere within district; notice

540.574Â Â Â Â  Petition for approval of transfer

540.576Â Â Â Â  Notice of petition; protest; user rights

540.578Â Â Â Â  Filing of protest; hearing on proposed transfer

540.580Â Â Â Â  Permanent transfer of place of use of water within district; requirements; procedure

540.585Â Â Â Â  Temporary transfers within
Deschutes
River Basin
; procedure; fee

540.587Â Â Â Â  Report on implementation of temporary transfer provisions

FORFEITURE OF WATER RIGHTS

540.610Â Â Â Â  Use as measure of water right; forfeiture for nonuse; confirmation of rights of municipalities

540.612Â Â Â Â  Exemption from forfeiture

540.621Â Â Â Â  Cancellation of abandoned water right upon request of owner

540.631Â Â Â Â  Cancellation of forfeited water right; notice

540.641Â Â Â Â  Protest of cancellation; procedure

540.650Â Â Â Â  Issuance of new water right certificate for water rights not canceled

540.660Â Â Â Â  Affidavit of watermaster that circumstances prevent use of water right in accordance with terms of certificate; procedures for cancellation of right

540.670Â Â Â Â  Effect of cancellation of primary water right on supplemental right; change from supplemental to primary right; priority date

PROHIBITED ACTS; INJUNCTIONS

540.710Â Â Â Â  Interference with headgate, or use of water denied by watermaster or other authority; evidence of guilt

540.720Â Â Â Â  Unauthorized use or waste of water; evidence of guilt of user

540.730Â Â Â Â  Obstruction interfering with access to or use of works

540.740Â Â Â Â  Injunctive relief against action of watermaster

540.750Â Â Â Â  Injunction suits; notice; hearing

PENALTIES

540.990Â Â Â Â  Penalties

WATER DISTRICTS; WATERMASTERS; DISTRIBUTION OF WATER GENERALLY

Â Â Â Â Â  540.010 Water districts; creation; purposes. The Water Resources Commission shall divide the state into water districts, which shall be so constituted as to secure the best protection to the claimants for water and the most economical supervision on the part of the state. Water districts shall not be created until necessary. [Amended by 1985 c.673 Â§82]

Â Â Â Â Â  540.020 Watermasters; appointment; removal; powers of Water Resources Director. (1) The Water Resources Director shall appoint one watermaster for each water district. The watermaster shall hold office until removed by the director, and shall be subject to any applicable provision of the State Personnel Relations Law. The director shall fill all vacancies which occur in the office.

Â Â Â Â Â  (2) The director, or any duly authorized assistant, shall have the powers and authority of a watermaster in the distribution of water in any water district. [Amended by 1985 c.421 Â§5]

Â Â Â Â Â  540.030 Water Resources Director; duties regarding water distribution. The Water Resources Director shall:

Â Â Â Â Â  (1) Have general control over the watermasters.

Â Â Â Â Â  (2) Execute the laws relative to the distribution of water and perform other functions as may be assigned to the director. [Amended by 1953 c.395 Â§3; 1985 c.673 Â§82a]

Â Â Â Â Â  540.040 [Amended by 1953 c.395 Â§3; 1957 c.341 Â§10; 1963 c.410 Â§1; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.045 Watermaster duties. (1) Each watermaster shall:

Â Â Â Â Â  (a) Regulate the distribution of water among the various users of water from any natural surface or ground water supply in accordance with the usersÂ existing water rights of record in the Water Resources Department.

Â Â Â Â Â  (b) Upon the request of the users, distribute water among the various users under any partnership ditch, pipeline or well or from any reservoir, in accordance with the usersÂ existing water rights of record in the department.

Â Â Â Â Â  (c) Divide the waters of the natural surface and ground water sources and other sources of water supply among the canals, ditches, pumps, pipelines and reservoirs taking water from the source for beneficial use, by regulating, adjusting and fastening the headgates, valves or other control works at the several points of diversion of surface water or the several points of appropriation of ground water, according to the usersÂ relative entitlements to water.

Â Â Â Â Â  (d) Attach to the headgate, valve or other control works the watermaster regulates under paragraph (c) of this subsection, a written notice dated and signed by the watermaster, setting forth that the headgate, valve or other control works has been properly regulated and is wholly under the control of the watermaster.

Â Â Â Â Â  (e) Perform any other duties the Water Resources Director may require.

Â Â Â Â Â  (2) When a watermaster must rely on a well log or other documentation to regulate the use or distribution of ground water, the regulation shall be in accordance with ORS 537.545 (3).

Â Â Â Â Â  (3) For purposes of regulating the distribution or use of water, any stored water released in excess of the needs of water rights calling on that stored water shall be considered natural flow, unless the release is part of a water exchange under the control of, and approved by, the watermaster.

Â Â Â Â Â  (4) As used in this section, Âexisting water rights of recordÂ includes all completed permits, certificates, licenses and ground water registration statements filed under ORS 537.605 and related court decrees. [1985 c.421 Â§3; 1989 c.691 Â§15; 1991 c.102 Â§11; 1993 c.157 Â§5; 1995 c.673 Â§3]

Â Â Â Â Â  540.050 Appearance of district attorney. The district attorney shall appear on behalf of the Water Resources Director or any watermaster in any case which may arise in the pursuance of the official duties of the director or watermaster within the jurisdiction of the district attorney. [Amended by 1985 c.421 Â§6]

Â Â Â Â Â  540.060 Arrest by watermaster; complaint against offender. The watermaster or an assistant appointed by the watermaster shall have power to arrest any person violating a provision of the Water Rights Act (as defined in ORS 537.010), ORS 537.120 to 537.360 or 537.505 to 537.795 and 537.992 and turn the person over to the sheriff or other competent police officer within the county. At the time the watermaster delivers the arrested person into the custody of the sheriff, the watermaster or assistant watermaster making the arrest shall file a complaint, as defined in ORS 131.005, against the person arrested. [Amended by 1957 c.341 Â§11; 1985 c.421 Â§7]

Â Â Â Â Â  540.070 [Repealed by 1957 c.546 Â§8]

Â Â Â Â Â  540.071 [1957 c.546 Â§2; 1961 c.636 Â§1; 1963 c.410 Â§2; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.075 Office and equipment for watermaster. (1) The county court or board of county commissioners of each county in which the water district of the watermaster is located shall furnish the watermaster a suitable office and office equipment.

Â Â Â Â Â  (2) If a water district includes all or parts of two or more counties, the office of the watermaster for the water district shall be in the county designated by the Water Resources Director and the county court or board of county commissioners of that county shall provide a suitable office with necessary office equipment for the watermaster. [1985 c.421 Â§2]

Â Â Â Â Â  540.080 Assistant watermasters; compensation and expenses; termination. (1) With the approval of the Water Resources Director, a watermaster may employ assistants to aid in the discharge of the watermasterÂs duties. The assistants shall take the same oath as the watermaster and shall obey the watermasterÂs instructions. Compensation and actual and necessary traveling expenses of an assistant shall be paid by the county court or board of county commissioners upon certificates of the watermaster by an order made at a regular term when sitting for the transaction of county business. If no provision for such payment is made, the assistantÂs compensation and expenses shall be paid by the water users concerned, as provided in ORS 540.100 to 540.130.

Â Â Â Â Â  (2) The term of service of an assistant watermaster may be terminated at any time by the director or the watermaster. [Amended by 1957 c.546 Â§3; 1961 c.636 Â§2; 1985 c.421 Â§8]

Â Â Â Â Â  540.090 [Amended by 1957 c.546 Â§4; 1961 c.636 Â§3; 1979 c.18 Â§1; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.100 Division of water among users; payment. (1) When water users are unable to agree to the distribution or division of water, a majority of them may request the watermaster of the district in which the distribution or division is in dispute to make a just division or distribution of water among the parties entitled to the use of the water. The request shall be in writing and shall set forth the pertinent facts of the dispute.

Â Â Â Â Â  (2) If no provision has been made for payment of the necessary assistant watermaster or expenses as provided by ORS 540.080, the assistant shall be paid by the water users among whom the distribution or division is made.

Â Â Â Â Â  (3) The expense of any assistant watermaster shall be paid by the water users in proportion to the area of land for which each water user is entitled to the use of water, so that each one shall pay the same rate per acre. [Amended by 1957 c.546 Â§5; 1961 c.636 Â§4; 1979 c.18 Â§2; 1985 c.421 Â§9]

Â Â Â Â Â  540.110 [Amended by 1981 c.897 Â§58; repealed by 1985 c.421 Â§17]

Â Â Â Â Â  540.120 Lien for wages and expense; notice; foreclosure. (1) If one or more of the water users concerned in a distribution or division under ORS 540.100 pay the wages and expenses for another user who fails to contribute a just share or proportion of the wages and expenses, the user paying the wages and expenses shall be entitled to a lien upon the lands of the delinquent user entitled to use of water, in the amount of the delinquent userÂs just share or proportion.

Â Â Â Â Â  (2) The lien shall be made effective by filing written notice of intent to claim a lien for payment of wages and expenses under subsection (1) of this section with the county clerk of the county in which the lands of the delinquent water user are situated.

Â Â Â Â Â  (3) The notice of intent filed under subsection (2) of this section shall:

Â Â Â Â Â  (a) Be verified by the watermaster or assistant watermaster;

Â Â Â Â Â  (b) Specify the particular items of wages and expenses for which the lien is claimed;

Â Â Â Â Â  (c) Describe the lands of each water user upon which the lien is claimed; and

Â Â Â Â Â  (d) State the name of the owner or reputed owner of the lands.

Â Â Â Â Â  (4) The lien shall be filed within 60 days from the completion of the distribution or division, and suit to foreclose the lien shall be brought in the circuit court of the county in which the lands or any part of the lands are situated, within six months from the date of filing the notice of lien.

Â Â Â Â Â  (5) The lien shall be foreclosed in the manner provided by law for the foreclosure of liens against real property. Except as provided in subsection (6) of this section, the court may award reasonable attorney fees to the prevailing party in an action to foreclose a lien under this section.

Â Â Â Â Â  (6) The court may not award attorney fees to the state or a political subdivision of the state if the state or political subdivision prevails in an action to foreclose a lien under this section.

Â Â Â Â Â  (7) A lien filed under this section shall not be considered an exclusive remedy. [Amended by 1985 c.421 Â§10; 1995 c.696 Â§26]

Â Â Â Â Â  540.130 Advance payment. If no provision has been made for payment of the assistant watermaster or expenses as provided in ORS 540.080, before proceeding to make any distribution or division the Water Resources Director may require the water users requesting the distribution or division to pay in advance the estimated compensation and expenses involved in the work. The director shall keep a true and full account of all moneys paid in advance under this section. Upon the expiration of the period for which the services are required, the director shall refund to the water users any unexpended balance of the moneys paid in advance. [Amended by 1957 c.546 Â§6; 1961 c.636 Â§5; 1979 c.18 Â§3; 1985 c.421 Â§11]

Â Â Â Â Â  540.135 Disposition of funds collected under ORS 540.100 to 540.130 and 540.220. Any moneys collected under ORS 540.100 to 540.130 and 540.220 shall be paid to the Water Resources Director and deposited by the director in a revolving fund to be disbursed for the purpose for which it was collected. [1961 c.636 Â§9; 1985 c.421 Â§12; 1993 c.18 Â§128]

Â Â Â Â Â  540.140 Insufficiency of water; preference of uses. When the waters of any natural stream are not sufficient for the service of all those desiring the use of the same, those using the water for domestic purposes shall, subject to such limitations as may be prescribed by law, have the preference over those claiming such water for any other purpose, and those using the water for agricultural purposes shall have the preference over those using the same for manufacturing purposes.

Â Â Â Â Â  540.145 Distribution of water; rules; applicability. The Water Resources Commission may adopt rules to secure the equal and fair distribution of water in accordance with the rights of the various users. The rules shall apply to all water rights that have been established:

Â Â Â Â Â  (1) By court decree;

Â Â Â Â Â  (2) Under an order of the commission or the Water Resources Director in proceedings for the determination of relative rights to the use of water; or

Â Â Â Â Â  (3) Through permits to appropriate water or certificates of water rights issued by the commission. [1985 c.673 Â§81]

Â Â Â Â Â  540.150 Rotation in water use; notice. To bring about a more economical use of the available water supply, water users owning lands to which are attached water rights may rotate in the use of the supply to which they may be collectively entitled. Whenever two or more water users notify the watermaster that they desire to use the water by rotation, and present a written agreement as to the manner of rotation, the watermaster shall distribute the water in accordance with the written agreement.

DISTRIBUTION OF WATER FROM IRRIGATION DITCHES AND RESERVOIRS

Â Â Â Â Â  540.210 Distribution from ditch or reservoir. (1) Whenever any water users from any ditch or reservoir, either among themselves or with the owner thereof, are unable to agree relative to the distribution or division of water through or from the ditch or reservoir, either the owner or any such water user may apply to the watermaster of the district in which the ditch or reservoir is located, by written notice, setting forth such facts, and asking the watermaster to take charge of the ditch or reservoir for the purpose of making a just division or distribution of water from it to the parties entitled to the use thereof.

Â Â Â Â Â  (2) The watermaster shall then take exclusive charge of the ditch or reservoir, for the purpose of dividing or distributing the water therefrom in accordance with the respective and relative rights of the various users of water from the ditch or reservoir, and shall continue the work until the necessity therefor shall cease to exist.

Â Â Â Â Â  (3) The distribution and division of water shall be made according to the relative and respective rights of the various users from the ditch or reservoir, as determined by the Water Resources Director, by decree of the circuit court, or by written contract between all of the users filed with the watermaster.

Â Â Â Â Â  (4) The circuit court having jurisdiction may request the watermaster of the district to take charge of any such ditch or reservoir, and to enforce any decree respecting such ditch or reservoir made under the jurisdiction of the court.

Â Â Â Â Â  540.220 Payment of assistant watermaster. (1) A watermaster may appoint an assistant to take charge of the ditch, pipeline or reservoir involved in a distribution or division of water under ORS 540.210. The assistant watermaster shall be paid by the water users from the ditch, pipeline or reservoir for the cost of the distribution. The Water Resources Commission may require the water users to pay in advance the estimated compensation and expenses of the assistant involved in the distribution or division of the water.

Â Â Â Â Â  (2) In the case of partnership ditches, pipelines or mutual irrigation corporations organized for the benefit of the members or stockholders, the expense of the assistant shall be paid by the water users in proportion to the area of land for which each water user is entitled to the use of water from the ditch, pipeline or reservoir, so that each shall pay the same rate per acre.

Â Â Â Â Â  (3) In the case of ditches, pipelines and reservoirs constructed and operated for sale or rental of water, the wages and expense of the assistant shall be paid by the owner of the ditch, pipeline or reservoir, unless otherwise provided in written contracts with water users using water from the ditches, pipelines and reservoirs involved in the distribution or division of water. [Amended by 1957 c.546 Â§7; 1961 c.636 Â§6; 1979 c.18 Â§4; 1985 c.421 Â§13; 1985 c.673 Â§83]

Â Â Â Â Â  540.230 Distribution of waste or seepage water; payment. Whenever a watermaster is called upon, in accordance with the provisions of ORS 540.210, to distribute the waters of any ditch containing or carrying waste or seepage water, the holder of the right to the use of such waste or seepage water shall pay the total cost of the installation of measuring devices for the measurement of the waste or seepage water and the total expense of measuring and distributing it.

Â Â Â Â Â  540.240 Lien for wages and expense; property subject to lien; monthly payment. In the case of a partnership ditch, pipeline or reservoir, or a ditch, pipeline or reservoir owned in common or by a mutual irrigation company incorporated under the laws of this state, the wages of the assistant watermaster and expenses incurred by the assistant in making the distribution provided for by ORS 540.210 to 540.240, and the necessary and proper expense of installation and maintenance of measuring devices and headgates to provide for the just distribution of water among the several users in accordance with their respective and relative rights, shall be a lien upon the ditch, pipeline or reservoir. The lien shall attach to each tract of land entitled to the use of water for irrigation from the ditch, pipeline or reservoir, and upon the crops produced upon the lands during the irrigation season for which the distribution is made. If a ditch, pipeline or reservoir is owned or operated by a person engaged in the business of selling or renting water from the ditch, pipeline or reservoir, the wages and expense shall be a lien upon the ditch, pipeline or reservoir. The wages and expense shall be paid monthly by the water users, the mutual irrigation company, or the person engaged in the business of selling or renting water from a ditch, pipeline or reservoir. [Amended by 1985 c.421 Â§14]

Â Â Â Â Â  540.250 Lien, notice of intent to claim; foreclosure; attorney fees. (1) If not paid, the lien under ORS 540.240 may be made effective by the assistant filing a notice in writing of intention to claim a lien for the assistantÂs wages and expense with the county clerk of the county in which the ditch, pipeline or reservoir and lands are situated.

Â Â Â Â Â  (2) The notice filed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be verified and subscribed by the watermaster or assistant;

Â Â Â Â Â  (b) Specify the particular items of wages and expense for which the lien is claimed;

Â Â Â Â Â  (c) Describe the lands of each water user upon which the lien is claimed; and

Â Â Â Â Â  (d) Set forth the name of the ditch, pipeline or reservoir and the name of the owner or reputed owner of the lands and ditch, pipeline or reservoir against which the lien is claimed.

Â Â Â Â Â  (3) The lien shall be filed within 60 days from the completion of distribution. Suit to foreclose the lien shall be brought in the circuit court of the county in which all or part of the lands, ditch, pipeline or reservoir, or any part, are situated, within six months from the date of filing the notice.

Â Â Â Â Â  (4) The lien shall be foreclosed in the manner provided by law for the foreclosure of liens against real property. The court may award reasonable attorney fees to the prevailing party in an action to foreclose a lien under this section. [Amended by 1981 c.897 Â§59; 1985 c.421 Â§15; 1995 c.618 Â§81]

Â Â Â Â Â  540.260 Lien for wages and expense; enforcement; remedy not exclusive. (1) One or more of the water users from any partnership or mutual irrigation company ditch or pipeline may pay the wages and expense of the assistant watermaster and, as against any other user failing to contribute the userÂs share or proportion of the wages and expense, shall be entitled to a lien upon the lands of the delinquent user entitled to the use of water from the ditch, pipeline and reservoir and upon the share or interest of the owner in the ditch, pipeline or reservoir, for the userÂs just share or proportion.

Â Â Â Â Â  (2) The lien shall be made effective by filing a similar notice to that prescribed under ORS 540.250 within 60 days from the date of payment of the wages and expense, with the county clerk. It may be enforced and foreclosed, and the same procedure, including the allowance of reasonable attorney fees, shall be followed in the foreclosure as in the case of a lien claimed and foreclosed by the watermaster under ORS 540.250. The lien shall not be considered an exclusive remedy. [Amended by 1985 c.421 Â§16]

Â Â Â Â Â  540.270 Distribution from irrigation districts and improvement companies; applicability of ORS 540.210 to 540.260. Nothing contained in ORS 540.210 to 540.260 shall be applicable to the distribution of water from the irrigation systems or works of irrigation districts or district improvement companies unless requested by the district. Distribution of water from such irrigation systems or works shall be under the exclusive control of the directors of the irrigation districts and district improvement companies unless the watermaster has been requested by the district to distribute the water. [Amended by 1969 c.303 Â§1]

HYDRAULIC WORKS AND STRUCTURES; MEASURING DEVICES; DITCH RIGHT OF WAY

Â Â Â Â Â  540.310 Ditches and canals; headgates; measuring devices; flumes along lines of ditches. (1) The owner of any ditch or canal shall maintain to the satisfaction of the Water Resources Commission a substantial headgate at the point where the water is diverted. It shall be of such construction that it can be locked and kept closed by the watermaster.

Â Â Â Â Â  (2) The owner shall construct and maintain, when required by the commission, suitable measuring devices at such points along the ditch as may be necessary to assist the watermaster in determining the amount of water that is to be diverted into the ditch from the stream, or taken from it by the various users.

Â Â Â Â Â  (3) When necessary for the protection of other water users, the commission may require flumes to be installed along the line of any ditch. [Amended by 1985 c.673 Â§84]

Â Â Â Â Â  540.320 Noncompliance with requirements; effect. If any owner of irrigation works refuses or neglects to construct and put in headgates, flumes or measuring devices, as required under ORS 540.310, after 10 daysÂ notice, the watermaster may close the ditch, and it shall not be opened or any water diverted from the source of supply, under the penalties prescribed by law for the opening of headgates lawfully closed, until the requirements of the Water Resources Commission as to such headgates, flumes or measuring devices have been complied with. [Amended by 1985 c.673 Â§85]

Â Â Â Â Â  540.330 Reservoirs; measuring devices; effect of noncompliance. (1) Any owner or manager of a reservoir, located across or upon the bed of a natural stream, shall construct and maintain, when required by the Water Resources Commission, a measuring device below, and one above, the reservoir on each stream or source of supply discharging into the reservoir, to assist the watermaster in determining the amount of water to which appropriators are entitled and thereafter diverting it for their use.

Â Â Â Â Â  (2) If any owner or manager of a reservoir located across the bed of a natural stream neglects or refuses to put in a measuring device after 10 daysÂ notice by the commission, the watermaster may open the sluicegate or outlet of the reservoir, and it shall not be closed, under penalties of the law for changing or interfering with headgates, until the requirements of the commission as to such measuring devices are complied with. [Amended by 1985 c.673 Â§86]

Â Â Â Â Â  540.340 Reservoir and diversion dam; suitable outlet; effect of noncompliance. (1) Whenever it may be necessary for the protection of other water users, the Water Resources Commission shall require every owner or manager of a reservoir or diversion dam, located across or upon the bed of a natural stream, to construct and maintain a suitable outlet in the reservoir or diversion dam which will allow the free passage of the natural flow of the stream. The commission shall determine what constitutes a suitable outlet.

Â Â Â Â Â  (2) If any owner or manager of a reservoir or diversion dam refuses or neglects to construct or put in such outlet in the reservoir or diversion dam after 10 daysÂ notice by the commission, the commission may close the ditch carrying water from the reservoir or diversion dam and it shall not be opened or any water diverted from the reservoir or diversion dam, under the penalties prescribed by law for the opening of headgates lawfully closed, until the requirements of the commission regarding such outlet have been complied with. [Amended by 1985 c.673 Â§87]

Â Â Â Â Â  540.350 Dams, dikes and other hydraulic works; examination and approval by commission; responsibility of owners; inspections; modification of works; hearing. (1) No person, firm or private or municipal corporation shall construct any dam, dike, or other hydraulic structure or works, the failure of which the Water Resources Commission finds would result in damage to life or property, unless the commission has made an examination of the site and of the plans and specifications and other features involved in the construction of such works, and has approved them in writing.

Â Â Â Â Â  (2) When a person, firm or private or municipal corporation seeks the written approval of the Water Resources Commission, of the site, plans, specifications and features for a dam more than 25 feet high at a site where there is an average annual flow exceeding two cubic feet a second, that party must demonstrate that the dam includes measures that make it readily adaptable to power generation in a manner meeting statutory requirements for the safe passage of fish. These measures shall include the installation of a pressure conduit, penstock, drain or similar water diversion system at the time the dam is built.

Â Â Â Â Â  (3) A person, firm or private or municipal corporation seeking approval for a dam described in subsection (2) of this section need not make the showing required by that subsection if that party demonstrates to the commissionÂs satisfaction that:

Â Â Â Â Â  (a) It is not likely the installation of hydroelectric generating facilities at the proposed site would be feasible anytime during the life of the proposed dam; or

Â Â Â Â Â  (b) It would be more feasible to install hydroelectric facilities after construction of the proposed dam.

Â Â Â Â Â  (4) The commissionÂs approval of the site, plans and specifications, or other features involved in the construction, maintenance and operation of any hydraulic works whatsoever shall not relieve the owners of their legal responsibilities.

Â Â Â Â Â  (5) The commission may make inspections of any hydraulic structure, the site thereof, and of the plans and specifications, and any other features involved in the construction, maintenance and operation of the works. If, as a result of the inspections, the commission considers any modifications necessary to insure the safety of the works with reference to possible damage to life or property, the commission shall notify the legal owners by registered mail or by certified mail with return receipt, stating why the works are unsafe. The notice shall set forth the modifications necessary to insure the safety of the works in so far as it affects possible damage to life or property. The notice also shall set a hearing at a time and place as will give the owners a reasonable time to prepare for the hearing. [Amended by 1981 c.210 Â§1; 1985 c.673 Â§88; 1991 c.249 Â§51]

Â Â Â Â Â  540.360 Order to modify. After the hearing the Water Resources Commission may issue a written order to the owners to make such modifications as the commission considers necessary to insure the safety of the works with reference to possible damage to life or property and shall fix the time within which work shall begin in good faith and the time for completion. The owners, upon receipt of the order, shall make the modifications ordered within the time limit prescribed or shall initiate an appeal as above provided. [Amended by 1975 c.581 Â§26a; 1981 c.210 Â§2; 1985 c.673 Â§89]

Â Â Â Â Â  540.370 Enforcing compliance with order or decree. (1) If the owners fail to make the modifications within the time limits set by the Water Resources Commission, or to institute their appeal or to comply with the decree of the appellate court in case an appeal is taken, the commission shall issue an order in writing to the owners directing that the gates be kept open, or an opening made in the dam if necessary, or that the structure shall not be used for the storage, restraint or conveyance of water until the modifications have been made.

Â Â Â Â Â  (2) No owner shall refuse to comply with the orders of the commission or the decree of an appellate court.

Â Â Â Â Â  (3) In case of noncompliance, the commission shall direct the watermaster or other authorized assistant to carry out the orders, or the commission may file a copy of the commissionÂs order with the Attorney General or with the district attorney of the county within which the works are located. The Attorney General or district attorney shall bring proceedings in the name of the state, in the circuit court of the county within which the works or any part thereof are situated, to abate the offending works. The court, after a full hearing on the matter, may declare the works a nuisance and order their removal, or order any repairs or alterations, and may enforce its orders in the manner provided by law. [Amended by 1985 c.673 Â§90]

Â Â Â Â Â  540.380 Reports of consultants; payment. The Water Resources Commission may accept the reports of consulting engineers, geologists or other specialists whom the owners of the works in question may have employed. But if, for any reason, the commission considers the reports insufficient, the commission may employ consulting engineers, geologists or other specialists outside the Water Resources Department to make special examinations and inspections and to prepare reports for the commissionÂs guidance. The cost of such special examinations, inspections and reports shall be paid by the commission from any funds at the commissionÂs disposal, or it may be divided by mutual agreement between the state and the owners. [Amended by 1985 c.673 Â§91]

Â Â Â Â Â  540.390 Inspection of dam, dike or hydraulic structure; expenses; deposit by applicant; payment by owner of works; lien. Should any person residing on or owning land in the neighborhood of any dam, dike or other hydraulic structure after completion, or in course of construction, apply to the Water Resources Commission in writing desiring an inspection of the works, the commission may order an inspection, or the commission may make such order on the commissionÂs own motion. Before doing so the commission may require the applicant for inspection to deposit a sum of money sufficient to pay the expenses of an inspection. If the application appears to the commission not to have been justified the commission may cause the whole or part of the expenses to be paid out of the deposit. If the application appears to have been justified, the commission may require the owner of the works to pay the whole or any part of the expenses of the inspection, and it shall constitute a valid lien against the works, which may be enforced in the same manner as provided for the enforcement of mechanicÂs liens. [Amended by 1985 c.673 Â§92]

Â Â Â Â Â  540.400 Applicability of ORS 540.350 to 540.390. ORS 540.350 to 540.390 shall not apply to:

Â Â Â Â Â  (1) Any dam less than 10 feet in height or impounding less than 3,000,000 gallons of water.

Â Â Â Â Â  (2) Splash dams used for driving logs.

Â Â Â Â Â  (3) Farm dikes constructed by individuals on their own property.

Â Â Â Â Â  (4) Ditches carrying less than five cubic feet of water per second.

Â Â Â Â Â  540.410 Delivery of reservoir water; notice to watermaster; adjustment of headgates; expenses; payment. Whenever the owner, manager or lessee of a reservoir constructed under the provisions of the Water Rights Act, as defined in ORS 537.010, desires to use the bed of a stream, or other watercourse, to carry stored or impounded water from the reservoir to the consumer of the water, the owner, manager or lessee shall, in writing, notify the watermaster of the district in which the stored or impounded water from the reservoir is to be used, giving the date when it is proposed to discharge water from the reservoir, its volume, and the names of all persons and ditches entitled to its use. The watermaster shall then close, or so adjust the headgates of all ditches from the stream or watercourse, not entitled to the use of such stored water, as will enable those having the right to secure the volume to which they are entitled. The watermaster shall keep a true and just account of the time spent in the discharge of the watermasterÂs duties as defined in this section, and the Water Resources Commission shall present a bill of one-half the expense so incurred to the reservoir owner, manager or lessee. If the owner, manager or lessee neglects for 30 days, after presentation of the bill of costs, to pay it, the costs shall be made a charge upon the reservoir and the state shall have a preference lien therefor. Upon notice from the commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed. [Amended by 1955 c.39 Â§1; 1961 c.636 Â§7; 1985 c.673 Â§93]

Â Â Â Â Â  540.420 Jointly owned ditches; performance by coowner; recovery for default. In all cases where ditches are owned by two or more persons and one or more of such persons fails or neglects to do a proportionate share of the work necessary for the proper maintenance and operation of the ditch, or to construct suitable headgates or measuring devices at the points where water is diverted from the main ditch, the owner desiring the performance of such work may, after having given 10 daysÂ written notice to the other owner who has failed to perform a proportionate share of the work, perform such share, and recover therefor from the person in default the reasonable expense of the work.

Â Â Â Â Â  540.430 Nonpayment by ditch coowner; lien on interest; foreclosure; stoppage of water delivery. (1) Upon the failure of any coowner to pay a proportionate share of the expense, as mentioned in ORS 540.420, within 30 days after receiving a statement of the same as performed by the coowner, the latter may secure payment of the claim by filing an itemized and sworn statement thereof, setting forth the date of performance and the nature of the labor performed, with the county clerk of the county wherein the ditch is situated. When so filed it shall constitute a valid lien against the interest of the person in default, which lien may be established and enforced in the same manner as provided by law for the enforcement of mechanicÂs liens.

Â Â Â Â Â  (2) In lieu of proceeding to enforce the lien, the person performing the labor may file an itemized and sworn statement with the watermaster of the district within which the ditch is located, setting forth the date of performance, the nature of the labor performed, the total expense incurred by the person and the proportion of the expense each owner should pay, together with a written request that the watermaster take charge of the distribution of the water from the ditch to the parties entitled to the use thereof. Thereupon the watermaster may proceed to distribute the water in accordance with established rights. However, if an owner or user has not paid the proportion of expenses of the owner or user incurred for the proper maintenance and operation of the ditch, the watermaster may serve such party with written notice, personally, by registered mail or by certified mail with return receipt, setting forth the proportion of expenses incurred for which the owner or user is obligated to pay. If the party so served refuses or neglects to pay that part of the expense within 10 days after the serving or mailing of the notice, the watermaster may refuse to deliver water to be used upon the lands of such person until after the expense has been paid. [Amended by 1991 c.249 Â§52]

Â Â Â Â Â  540.435 Installation of totalizing measuring device; annual water use report; hearing; effect of failure to comply with order. (1) In addition to any other authority of the Water Resources Commission to order installation of a measuring device, if the commission finds accurate water use information necessary because of serious water management problems created by ground water decline, unresolved user disputes or frequent water shortages, the commission by rule may require a water right owner using any surface or ground water source within the state to install a totalizing measuring device and to submit annually a water use report.

Â Â Â Â Â  (2) Before the commission implements any requirements under subsection (1) of this section the commission shall:

Â Â Â Â Â  (a) Cause a hearing to be conducted in the affected area to determine whether a serious management problem exists; and

Â Â Â Â Â  (b) Allow any affected person an opportunity to present alternative methods or devices that could be used to provide the information necessary to manage the water resource or to alleviate the water management problem.

Â Â Â Â Â  (3) The watermaster may prohibit the diversion or use of water by anyone who has failed to comply with a commission rule or order requiring installation of measuring devices or submission of a water use report. [1987 c.649 Â§7]

Â Â Â Â Â  540.440 Owner to clear weeds from ditch right of way. All persons owning or controlling any water ditches shall keep their right of way along the ditches clean and free from wild oats, mustard, thistles, or any weeds or obnoxious grasses whatsoever.

CHANGES IN USE OF WATER; TRANSFER OF WATER RIGHTS; EXCHANGE

Â Â Â Â Â  540.505 Definitions. As used in ORS 540.505 to 540.585:

Â Â Â Â Â  (1) ÂDistrictÂ means an irrigation district formed under ORS chapter 545, a drainage district formed under ORS chapter 547, a water improvement district formed under ORS chapter 552, a water control district formed under ORS chapter 553 or a corporation organized under ORS chapter 554.

Â Â Â Â Â  (2) ÂPrimary water rightÂ means the water right designated by the Water Resources Commission as the principal water supply for the authorized use, or if no designation has been made, the water right designated by the applicant as the principal water supply for the authorized use.

Â Â Â Â Â  (3) ÂSupplemental water right or permitÂ means an additional appropriation of water to make up a deficiency in supply from an existing water right. A supplemental water right or permit is used in conjunction with a primary water right.

Â Â Â Â Â  (4) ÂWater use subject to transferÂ means a water use established by:

Â Â Â Â Â  (a) An adjudication under ORS chapter 539 as evidenced by a court decree;

Â Â Â Â Â  (b) A water right certificate;

Â Â Â Â Â  (c) A water use permit for which a request for issuance of a water right certificate under ORS 537.250 has been received and approved by the Water Resources Commission under ORS 537.250; or

Â Â Â Â Â  (d) A transfer application for which an order approving the change has been issued under ORS 540.530 and for which proper proof of completion of the change has been filed with the Water Resources Commission. [1991 c.957 Â§2; 1995 c.274 Â§1; 1997 c.42 Â§2]

Â Â Â Â Â  540.510 Appurtenancy of water to premises; restrictions on change of use, place of use or point of diversion; application for transfer of primary and supplemental water rights; right to use conserved water. (1) Except as provided in subsections (2) to (8) of this section, all water used in this state for any purpose shall remain appurtenant to the premises upon which it is used and no change in use or place of use of any water for any purpose may be made without compliance with the provisions of ORS 540.520 and 540.530. However, the holder of any water use subject to transfer may, upon compliance with the provisions of ORS 540.520 and 540.530, change the use and place of use, the point of diversion or the use theretofore made of the water in all cases without losing priority of the right theretofore established. A district may change the place of use in the manner provided in ORS 540.572 to 540.580 in lieu of the method provided in ORS 540.520 and 540.530. When an application for change of the use or place of use for a primary water right is submitted in accordance with this section, the applicant also shall indicate whether the land described in the application has an appurtenant supplemental water right or permit. If the applicant also intends to transfer the supplemental water right or permit, the applicant also shall include the information required under ORS 540.520 (2) for the supplemental water right or permit. If the applicant does not include the supplemental water right or permit in the transfer application, the Water Resources Department shall notify the applicant that the supplemental water right or permit will be canceled before the department issues the order approving the transfer of the primary water right, unless within 30 days the applicant modifies the application to include the supplemental water right or permit or withdraws the application. The department may approve the transfer of the supplemental water right or permit in accordance with the provisions of ORS 540.520 and 540.530. The department shall not approve the transfer of a supplemental water right or permit if the transfer would result in enlargement of the original water right or injury to an existing water right. If the department approves the transfer of the primary water right but does not approve the transfer of the supplemental water right or permit, the department shall notify the applicant of the departmentÂs intent to cancel that portion of the supplemental water right or permit described in the transfer application before the department issues the primary water right transfer order, unless the applicant withdraws the transfer application within 90 days.

Â Â Â Â Â  (2) Subject to the limitations in ORS 537.490, any right to the use of conserved water allocated by the Water Resources Commission under ORS 537.470 may be severed from the land and transferred or sold after notice to the commission as required under ORS 537.490.

Â Â Â Â Â  (3)(a) Any water used under a permit or certificate issued to a municipality, or under rights conferred by ORS 538.410 to 538.450, or under the registration system set forth in ORS 537.132, may be applied to beneficial use on lands to which the right is not appurtenant if:

Â Â Â Â Â  (A) The water is applied to lands which are acquired by annexation or through merger, consolidation or formation of a water authority, so long as the rate and use of water allowed in the original certificate is not exceeded;

Â Â Â Â Â  (B) The use continues to be for municipal purposes and would not interfere with or impair prior vested water rights; or

Â Â Â Â Â  (C) The use is authorized under a permit granted under ORS 468B.050 or 468B.053 and for which a reclaimed water registration form has been filed under ORS 537.132.

Â Â Â Â Â  (b) As used in this subsection, ÂmunicipalityÂ means a city, a port formed under ORS 777.005 to 777.725, 777.915 to 777.953 and 778.010, a domestic water supply district formed under ORS chapter 264, a water supplier as defined in ORS 448.115 or a water authority formed under ORS chapter 450.

Â Â Â Â Â  (4) Pursuant to the provisions of ORS 540.570 or 540.585, any water used under a permit or certificate issued to a district may be applied to beneficial use on lands within the district to which the right is not appurtenant.

Â Â Â Â Â  (5) The relocation of a point of diversion as necessary to follow the movements of a naturally changing stream channel does not constitute a change in point of diversion for purposes of ORS 540.520 if:

Â Â Â Â Â  (a) The diversion point stays within 500 feet of the point of diversion on record with the Water Resources Department;

Â Â Â Â Â  (b) The change does not move the diversion point upstream or downstream beyond the diversion point of another appropriator; and

Â Â Â Â Â  (c) The diversion is provided with a proper fish screen, if requested by the State Department of Fish and Wildlife.

Â Â Â Â Â  (6) In the event that government action results in or creates a reasonable expectation of a change in the surface level of a surface water source that impairs or threatens to impair access to a point of diversion authorized by a water right permit, certificate or decree, the owner of the water right may change the point of diversion or add an additional point of diversion in accordance with the provisions of this section in lieu of complying with the requirements of ORS 540.520 and 540.530. Before changing the point of diversion, the water right owner shall provide written notice of the proposed change to the Water Resources Department. Within 15 days after receipt of such notice, the department shall provide notice by publication in the departmentÂs public notice of water right applications. Within 60 days after the department receives notice from the owner, the Water Resources Director, by order, shall approve the change unless the director finds the changes will result in injury to other existing water rights. All other terms and conditions of the water right shall remain in effect.

Â Â Â Â Â  (7) The sale or lease of the right to the use of conserved water under ORS 537.490 does not constitute a change of use or a change in the place of use of water for purposes of ORS 540.520.

Â Â Â Â Â  (8) Ground water applied to an exempt use as set forth in ORS 537.141 or 537.545 may be subsequently applied to land for irrigation purposes under ORS 537.141 (1)(i) or 537.545 (1)(g) without application for a change in use or place of use under this section. [Amended by 1987 c.264 Â§11; 1989 c.7 Â§1; 1989 c.707 Â§3; 1991 c.370 Â§5; 1991 c.957 Â§7; 1993 c.577 Â§36; 1993 c.641 Â§9; 1995 c.168 Â§1; 1995 c.274 Â§2; 1995 c.359 Â§2; 1997 c.244 Â§4; 1997 c.286 Â§10; 1999 c.335 Â§2; 2003 c.705 Â§8]

Â Â Â Â Â  540.520 Application for change of use, place of use or point of diversion; public notice; protest; hearing; exemptions. (1) Except when the application is made under ORS 541.327 or when an application for a temporary transfer is made under ORS 540.523, whenever the holder of a water use subject to transfer for irrigation, domestic use, manufacturing purposes, or other use, for any reason desires to change the place of use, the point of diversion, or the use made of the water, an application to make such change, as the case may be, shall be filed with the Water Resources Department.

Â Â Â Â Â  (2) The application required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the owner;

Â Â Â Â Â  (b) The previous use of the water;

Â Â Â Â Â  (c) A description of the premises upon which the water is used;

Â Â Â Â Â  (d) A description of the premises upon which it is proposed to use the water;

Â Â Â Â Â  (e) The use which is proposed to be made of the water;

Â Â Â Â Â  (f) The reasons for making the proposed change; and

Â Â Â Â Â  (g) Evidence that the water has been used over the past five years according to the terms and conditions of the ownerÂs water right certificate or that the water right is not subject to forfeiture under ORS 540.610.

Â Â Â Â Â  (3) If the application required under subsection (1) of this section is necessary to allow a change in a water right pursuant to ORS 537.348, is necessary to complete a project funded under ORS 541.375, or is approved by the State Department of Fish and Wildlife as a change that will result in a net benefit to fish and wildlife habitat, the department, at the discretion of the Water Resources Director, may waive or assist the applicant in satisfying the requirements of subsection (2)(c) and (d) of this section. The assistance provided by the department may include, but need not be limited to, development of an application map.

Â Â Â Â Â  (4) If the application is to change the point of diversion, the transfer shall include a condition that the holder of the water right provide a proper fish screen at the new point of diversion, if requested by the State Department of Fish and Wildlife.

Â Â Â Â Â  (5) Upon the filing of the application the department shall give notice by publication in a newspaper having general circulation in the area in which the water rights are located, for a period of at least three weeks and not less than one publication each week. The notice shall include the date on which the last notice by publication will occur. The cost of the publication shall be paid by the applicant in advance to the department. In applications for only a change in place of use or for a change in the point of diversion of less than one-fourth mile, and where there are no intervening diversions between the old diversion of the applicant and the proposed new diversion, no newspaper notice need be published. The department shall include notice of such applications in the weekly notice published by the department.

Â Â Â Â Â  (6) Within 30 days after the last publication of a newspaper notice of the proposed transfer or the mailing of the departmentÂs weekly notice, whichever is later, any person may file, jointly or severally, with the department, a protest against approval of the application.

Â Â Â Â Â  (7) Whenever a timely protest is filed, or in the opinion of the Water Resources Director a hearing is necessary to determine whether the proposed changes as described by the application would result in injury to existing water rights, the department shall hold a hearing on the matter. Notice and conduct of the hearing shall be under the provisions of ORS chapter 183, pertaining to contested cases, and shall be held in the area where the rights are located unless all parties and persons who filed a protest under this subsection stipulate otherwise.

Â Â Â Â Â  (8) An application for a change of use under this section is not required if the beneficial use authorized by the water use subject to transfer is irrigation and the owner of the water right uses the water for incidental agricultural, stock watering and other uses related to irrigation use, so long as there is no increase in the rate, duty, total acreage benefited or season of use.

Â Â Â Â Â  (9) A water right transfer under subsection (1) of this section is not required for a general industrial use that was not included in a water right certificate issued for a specific industrial use if:

Â Â Â Â Â  (a) The quantity of water used for the general industrial use is not greater than the rate allowed in the original water right and not greater than the quantity of water diverted to satisfy the authorized specific use under the original water right;

Â Â Â Â Â  (b) The location where the water is to be used for general industrial use was owned by the holder of the original water right at the time the water right permit was issued; and

Â Â Â Â Â  (c) The person who makes the change in water use provides the following information to the Water Resources Department:

Â Â Â Â Â  (A) The name and mailing address of the person using water under the water right;

Â Â Â Â Â  (B) The water right certificate number;

Â Â Â Â Â  (C) A description of the location of the industrial facility owned by the holder of the original water right at the time the water right permit was issued; and

Â Â Â Â Â  (D) A description of the general industrial use to be made of the water after the change. [Amended by 1983 c.807 Â§1; 1985 c.673 Â§94; 1987 c.339 Â§3; 1989 c.1000 Â§7; 1995 c.274 Â§7; 1995 c.490 Â§2; 1997 c.42 Â§3; 1999 c.555 Â§4; 1999 c.664 Â§2]

Â Â Â Â Â  540.523 Temporary transfer of water right or permit; terms; revocation; status of supplemental water right or permit. (1) In accordance with the provisions of this section, any person who holds a water use subject to transfer may request that the Water Resources Department approve the temporary transfer of place of use and, if necessary to convey water to the new temporary place of use, temporarily change the point of diversion or point of appropriation for a period not to exceed five years. An application for a temporary transfer shall:

Â Â Â Â Â  (a) Be submitted in writing to the Water Resources Department;

Â Â Â Â Â  (b) Be accompanied by the appropriate fee for a change in the place of use as set forth in ORS 536.050;

Â Â Â Â Â  (c) Include the information required under ORS 540.520 (2); and

Â Â Â Â Â  (d) Include any other information the Water Resources Commission by rule may require.

Â Â Â Â Â  (2) Notwithstanding the notice and waiting requirements under ORS 540.520, the department shall approve by order a request for a temporary transfer under this section if the department determines that the temporary transfer will not injure any existing water right.

Â Â Â Â Â  (3) All uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the water use subject to transfer upon expiration of the temporary transfer period.

Â Â Â Â Â  (4) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610.

Â Â Â Â Â  (5) The department may revoke a prior approval of the temporary transfer at any time if the department finds that the transfer is causing injury to any existing water right.

Â Â Â Â Â  (6) Any map that may be required under subsection (1) of this section need not be prepared by a certified water right examiner.

Â Â Â Â Â  (7) The lands from which the water right is removed during the period of a temporary transfer shall receive no water under the transferred water right.

Â Â Â Â Â  (8) When an application for a temporary change of the place of use for a primary water right is submitted in accordance with this section, the applicant also shall indicate whether the land described in the application has an appurtenant supplemental water right or permit. If the applicant also intends to temporarily transfer the supplemental water right or permit, the applicant also shall include the information required under ORS 540.520 (2) for the supplemental water right or permit. If the applicant does not include the supplemental water right or permit in the temporary transfer application, the Water Resources Department shall notify the applicant that the supplemental water right or permit will be canceled before the department issues the order approving the temporary transfer of the primary water right, unless within 30 days the applicant modifies the application to include the supplemental water right or permit or withdraws the application. The department may approve the temporary transfer of the supplemental water right or permit in accordance with the provisions of this section. The department may not approve the temporary transfer of a supplemental water right or permit if the temporary transfer would result in enlargement of the original water right or injury to an existing water right. If the department approves the temporary transfer of the primary water right but does not approve the temporary transfer of the supplemental water right or permit, the department shall notify the applicant of the departmentÂs intent not to allow the temporary transfer of the supplemental water right or permit before the department issues the order for the temporary transfer of the primary water right. If the department does not allow the temporary transfer of the supplemental right, the supplemental right shall remain appurtenant to the land described in the application, but may not be exercised until the primary right reverts to the original water use. If the primary water right does not revert soon enough to allow use of water under the supplemental right within five years, the supplemental right shall become subject to cancellation for nonuse under ORS 540.610.

Â Â Â Â Â  (9) In issuing an order under subsection (2) of this section, the department shall include any condition necessary to protect other water rights. [1995 c.274 Â§6; 1997 c.42 Â§4; 1997 c.587 Â§12; 2001 c.788 Â§Â§3,9]

Â Â Â Â Â  540.524 Substitution of supplemental water right from ground water source for primary water right from surface water source; application; fee. (1) Notwithstanding ORS 540.510 or 540.670, upon approval of an application submitted to the Water Resources Department, the holder of both a primary water right originating from a surface water source and a supplemental water right permit or certificate originating from a ground water source may substitute the use of the supplemental water right for the primary water right. A substitution may not be made under this subsection if the use of the supplemental water right results in an enlargement or expansion of the primary water right. This subsection does not authorize a change in place of use, type of use, point of diversion or point of appropriation.

Â Â Â Â Â  (2) An application required under subsection (1) of this section shall be submitted on forms provided by the department. The department may request additional information if necessary to assist with the injury evaluation. Each application shall be submitted with the fee described in ORS 536.050 (1)(s).

Â Â Â Â Â  (3) Upon receiving an application under subsection (1) of this section, the department shall provide notice, accept protests and conduct hearings on protests in the manner described in ORS 540.520 (5), (6) and (7).

Â Â Â Â Â  (4) The Water Resources Director shall issue an order approving or denying the substitution. If the proposed substitution will result in injury to other water rights, the director shall prohibit or condition the use to avoid or mitigate the injury. The director shall issue an order approving or denying the substitution within 90 days after the department receives an application under subsection (1) of this section.

Â Â Â Â Â  (5) For the purpose of ORS 540.610, a substituted primary surface water right shall be treated as a supplemental water right, and a substituted supplemental ground water right shall be treated as a primary water right.

Â Â Â Â Â  (6) A completed and approved substitution of a supplemental ground water right for a primary surface water right under this section may be terminated upon a request by the water right holder or by an order of the director if the director determines that the use of the ground water as the primary water right causes injury to other water rights. Upon termination, the substituted primary and supplemental water rights shall revert back to their original status. [1999 c.555 Â§2]

Â Â Â Â Â  Note: 540.524 was added to and made a part of 540.505 to 540.585 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.525 Installation of fish screening or by-pass device as prerequisite for transfer of point of diversion. (1) Upon receipt of an application for a change in the point of diversion under ORS 540.520, the Water Resources Department shall consult with the State Department of Fish and Wildlife to determine whether the diversion is:

Â Â Â Â Â  (a) Equipped with an appropriate fish screening or by-pass device; or

Â Â Â Â Â  (b) Included on the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989.

Â Â Â Â Â  (2) If the original point of diversion is included in the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989, the department, after consulting with the State Department of Fish and Wildlife, may require the installation of an appropriate fish screening or by-pass device at the new point of diversion.

Â Â Â Â Â  (3) When consulting with the State Department of Fish and Wildlife, the department shall determine whether the installation of an appropriate fish screening or by-pass device is necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (4) Any individual who is required to install a fish screening or by-pass device under this section at a point of diversion may participate in the State Department of Fish and WildlifeÂs cost-sharing program for the installation of screening or by-pass devices. [1995 c.274 Â§6a; 2007 c.625 Â§11]

Â Â Â Â Â  540.530 Order authorizing change of use, place of use or point of diversion; consent to injury; new or modified certificate. (1)(a) If, after hearing or examination, the Water Resources Commission finds that a proposed change can be effected without injury to existing water rights, the commission shall make an order approving the transfer and fixing a time limit within which the approved changes may be completed.

Â Â Â Â Â  (b) If, after hearing or examination, the commission finds that a proposed change in point of diversion cannot be effected without injury to existing water rights, upon receipt by the commission of an affidavit consenting to the change from every holder of an affected water right, the commission may make an order approving the transfer and fixing a time limit within which the approved changes may be completed.

Â Â Â Â Â  (c) If, after hearing or examination, the commission finds that a proposed change in point of diversion cannot be effected without injury to an in-stream water right granted pursuant to a request under ORS 537.336 or an in-stream water right created pursuant to ORS 537.346 (1), the Water Resources Department may consent to the change only upon a recommendation that the department do so from the agency that requested the in-stream water right. The agency that requested the in-stream water right may recommend that the department consent to the change only if the change will result in a net benefit to the resource consistent with the purposes of the in-stream water right.

Â Â Â Â Â  (d)(A) If an in-stream water right would be injured by a proposed change under paragraph (c) of this subsection, the department shall obtain a recommendation from the agency that requested the in-stream water right. If the recommendation of the agency is to consent to the change, the department shall provide public notice of the recommendation and, consistent with state laws regarding cooperation with Indian tribes in the development and implementation of state agency programs that affect tribes or rights and privileges of tribes, the department shall consult with affected Indian tribes.

Â Â Â Â Â  (B) The recommendation of an agency under this paragraph must be in writing and, if the recommendation is to consent to the change, must describe the extent of the injury to the in-stream water right, the effect on the resource and the net benefit that will occur as a result of the proposed change. The recommendation may include any proposed conditions that are necessary to ensure that the proposed change will be consistent with the recommendation.

Â Â Â Â Â  (C) In determining whether a net benefit will result from the proposed change, the recommendation of an agency must include an analysis of the cumulative impact of any previous changes under paragraphs (b) and (c) of this subsection that allow injury to the affected in-stream water right.

Â Â Â Â Â  (D) A person may comment on the recommendation of an agency. The comment must be in writing and must be received by the department within 30 days after publication of notice under this paragraph. If a written comment received by the department requests a meeting on the proposed change, the department and the agency that requested the in-stream water right shall hold a joint public meeting within 90 days of the receipt of the comment requesting a meeting.

Â Â Â Â Â  (e)(A) If, after review of public comments and consultation with the agency that requested the in-stream water right, the agency that requested the in-stream water right does not withdraw its recommendation to consent to the change, the department may approve the change consistent with the requirements of paragraphs (b) and (c) of this subsection.

Â Â Â Â Â  (B) An order approving a change under paragraph (c) of this subsection shall include written findings on the extent of the injury to the in-stream water right, the effect on the resource and the net benefit that will occur as a result of the change. The order shall include any conditions necessary to ensure that the change will be consistent with the findings and ensure that the change will result in a continued net benefit to the resource consistent with the purposes of the in-stream water right.

Â Â Â Â Â  (C) In determining whether a net benefit will result from the change, the order of the department must include an analysis of the cumulative impact of any previous changes approved under paragraphs (b) and (c) of this subsection that allow injury to the affected in-stream water right.

Â Â Â Â Â  (f) The time allowed by the commission for completion of an authorized change under paragraphs (a) to (e) of this subsection may not be used when computing a five-year period of nonuse under the provisions of ORS 540.610 (1).

Â Â Â Â Â  (2)(a) If a certificate covering the water right has been previously issued, the commission shall cancel the previous certificate or, if for an irrigation district, the commission may modify the previous certificate and, when proper proof of completion of the authorized changes has been filed with the commission, issue a new certificate or, if for an irrigation district, modify the previous certificate, preserving the previously established priority of rights and covering the authorized changes. If only a portion of the water right covered by the previous certificate is affected by the changes, a separate new certificate may be issued to cover the unaffected portion of the water right.

Â Â Â Â Â  (b) If the change authorized under subsection (1) of this section is necessary to allow a change in a water right pursuant to ORS 537.348, is necessary to complete a project funded under ORS 541.375, or is approved by the State Department of Fish and Wildlife as a change that will result in a net benefit to fish and wildlife habitat, the Water Resources Department, at the discretion of the Water Resources Director, may waive or assist the applicant in satisfying any of the proof of completion requirements of paragraph (a) of this subsection. The assistance provided by the department may include, but need not be limited to, development of a final proof survey map and claim of beneficial use.

Â Â Â Â Â  (3) Upon receiving notification of the merger or consolidation of municipal water supply entities, or the formation of a water authority under ORS chapter 450, the commission shall cancel the previous certificates of the entities replaced by the merger, consolidation or formation and issue a new certificate to the newly formed municipality or water authority. The new certificate shall preserve the previously established priority of rights of the replaced entities and shall allow beneficial use of the water on any lands acquired in the merger, consolidation or formation. [Amended by 1975 c.581 Â§26b; 1983 c.807 Â§2; 1985 c.673 Â§95; 1989 c.707 Â§4; 1993 c.577 Â§37; 1999 c.664 Â§3; 1999 c.804 Â§1; 2001 c.299 Â§Â§1,2; 2005 c.614 Â§4]

Â Â Â Â Â  540.531 Transfer of surface water point of diversion to ground water; requirements; priority; mitigation measures; return to surface water diversion; rules. (1) Notwithstanding ORS 537.515 and 537.535, an owner of a surface water use subject to transfer may apply for a transfer of the point of diversion to allow the appropriation of ground water if the proposed transfer complies with the requirements of subsection (2) or (3) of this section and with the requirements for a transfer in point of diversion specified in ORS 540.520 and 540.530.

Â Â Â Â Â  (2) The Water Resources Department may allow a transfer of the point of diversion under subsection (1) of this section if:

Â Â Â Â Â  (a)(A) The new point of diversion appropriates ground water from an aquifer that is hydraulically connected to the authorized surface water source;

Â Â Â Â Â  (B) The proposed change in point of diversion will not result in enlargement of the original water right or in injury to other water right holders;

Â Â Â Â Â  (C) The use of the new point of diversion will affect the surface water source similarly to the authorized point of diversion specified in the water use subject to transfer; and

Â Â Â Â Â  (D) The withdrawal of ground water at the new point of diversion is located within 500 feet of the surface water source and, when the surface water source is a stream, is also located within 1,000 feet upstream or downstream of the original point of diversion as specified in the water use subject to transfer; or

Â Â Â Â Â  (b) The new point of diversion is not located within the distance requirements set forth in paragraph (a)(D) of this subsection, the holder of the water use subject to transfer submits to the department evidence prepared by a licensed geologist that demonstrates that the use of the ground water at the new point of diversion will meet the criteria set forth in paragraph (a)(A) to (C) of this subsection.

Â Â Â Â Â  (3) Notwithstanding subsection (2) of this section, the department shall allow a transfer of the point of diversion under subsection (1) of this section in the
Deschutes
basin ground water study area if:

Â Â Â Â Â  (a) The new point of diversion appropriates ground water from an aquifer that is hydraulically connected to the authorized surface water source;

Â Â Â Â Â  (b) The proposed change in the point of diversion will not result in enlargement of the original water right or in injury to other water right holders; and

Â Â Â Â Â  (c) The use of the new point of diversion will affect the surface water source hydraulically connected to the authorized point of diversion specified in the water use subject to transfer. The department may not require that the use of the new point of diversion affect the surface water source similarly to the authorized point of diversion specified in the water use subject to transfer under this subsection.

Â Â Â Â Â  (4) All applicable restrictions that existed at the original point of diversion shall apply at the new point of diversion allowed under this section.

Â Â Â Â Â  (5) The new point of diversion shall retain the original date of priority. However, if within five years after approving the transfer, the department finds that the transfer results in substantial interference with existing ground water rights that would not have occurred in the absence of the transfer, the new point of diversion shall be subordinate to any existing right injured by the transferred water right or permit.

Â Â Â Â Â  (6)(a) The department shall approve an application to return to the last authorized surface water point of diversion if a holder of a water use subject to transfer submits an application to the department within five years after the department approves a transfer under this section.

Â Â Â Â Â  (b) The department shall approve an application to return to the last authorized surface water point of diversion after five years of the date the department allows a transfer under subsection (3) of this section if a holder of a water use subject to transfer submits an application to the department, and the return will not result in injury to an existing water right.

Â Â Â Â Â  (7) For transfers allowed under this section, the department shall require mitigation measures to prevent depletion from any surface water source not specified in the permit or certificated or decreed water right, except that the department may not require mitigation measures if the transfer complies with subsection (3) of this section.

Â Â Â Â Â  (8) The Water Resources Commission shall adopt rules that prescribe:

Â Â Â Â Â  (a) The process for reviewing applications submitted under this section;

Â Â Â Â Â  (b) The persons to whom the department shall provide notice of the receipt of an application submitted under this section; and

Â Â Â Â Â  (c) The persons who may participate in the process of reviewing applications submitted under this section.

Â Â Â Â Â  (9) As used in this section:

Â Â Â Â Â  (a) ÂDeschutes basin ground water study areaÂ means the part of the
Deschutes
River Basin
that is designated by the Water Resources Commission by rule.

Â Â Â Â Â  (b) ÂSimilarlyÂ means that the use of ground water at the new point of diversion affects the surface water source specified in the permit or certificated or decreed water right and would result in stream depletion of at least 50 percent of the rate of appropriation within 10 days of continuous pumping. [1995 c.274 Â§4; 1999 c.555 Â§5; 2003 c.705 Â§1; subsection (9) of 2003 Edition enacted as 2003 c.705 Â§3; 2005 c.614 Â§2]

Â Â Â Â Â  540.532 Request for change in point of diversion to reflect historical use; requirements. (1) Notwithstanding ORS 537.797, 540.510, 540.520 and 540.530, an individual may request a change in the point of diversion to reflect the historical use of water at a point of diversion other than that described in the water right certificate or decree if the individual complies with the provisions of subsection (2) of this section.

Â Â Â Â Â  (2) An individual may request a change in the point of diversion under subsection (1) of this section if:

Â Â Â Â Â  (a) The actual, current point of diversion has been in use for more than 10 years;

Â Â Â Â Â  (b) The Water Resources Department has received no claim of injury as a result of the use of water from the current point of diversion prior to the request for the change of diversion;

Â Â Â Â Â  (c) The individual requesting the change provides written notice to any other affected water right holder, as identified by the Water Resources Department, and the Water Resources Department provides notice of the request in the departmentÂs public notice of water right applications; and

Â Â Â Â Â  (d) The individual provides a map of sufficient detail and clarity to identify the true point of diversion including but not limited to:

Â Â Â Â Â  (A) The county tax lot number, township, range and section, and to the nearest quarter-quarter section or latitude and longitude as established by a global positioning system; and

Â Â Â Â Â  (B) The locations of the point of diversion as specified in the water right certificate or decree and the actual, current point of diversion.

Â Â Â Â Â  (3) Upon receipt of a request for a change in the point of diversion under subsection (1) of this section, the Water Resources Department shall consult with the State Department of Fish and Wildlife to determine whether the historical point of diversion is:

Â Â Â Â Â  (a) Equipped with an appropriate fish screening or by-pass device; or

Â Â Â Â Â  (b) Included on the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989.

Â Â Â Â Â  (4) If the historical point of diversion is included in the priority list of screening projects established pursuant to section 8, chapter 933, Oregon Laws 1989, the Water Resources Department, after consulting with the State Department of Fish and Wildlife, may require the installation of an appropriate fish screening or by-pass device at the point of diversion.

Â Â Â Â Â  (5) When consulting with the State Department of Fish and Wildlife, the Water Resources Department shall determine whether the installation of an appropriate fish screening or by-pass device is necessary to prevent fish from leaving the body of water and entering the diversion.

Â Â Â Â Â  (6) Any individual who is required to install a fish screening or by-pass device under this section at a point of diversion may participate in the State Department of Fish and WildlifeÂs cost-sharing program for the installation of screening or by-pass devices. [1995 c.359 Â§3; 2007 c.625 Â§12]

Â Â Â Â Â  Note: 540.532 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.533 Application for exchange of water; fee. (1) Any person holding a water right established by court decree, a water right certificate or a water right for which proof of beneficial use has been approved by the Water Resources Director or Water Resources Commission or any person applying for or holding a permit issued under ORS 537.211 for use of water for an in-stream purpose may apply to the Water Resources Commission for permission to use stored, surface or ground water from another source in exchange for supplying replacement water in an equal amount to satisfy prior appropriations from the other source, if:

Â Â Â Â Â  (a) The source of the personÂs appropriation is at times insufficient to fully satisfy the appropriation;

Â Â Â Â Â  (b) Better conservation and use of the waters of the state can be accomplished; or

Â Â Â Â Â  (c) The person can develop water for appropriation under the permit for use of water for an in-stream purpose, but cannot economically convey the water to its point of use.

Â Â Â Â Â  (2) A person may apply for an exchange under this section among any combination of surface, storage or ground water rights.

Â Â Â Â Â  (3) An application for exchange shall be accompanied by:

Â Â Â Â Â  (a) Any map, plan or other information required by the commission; and

Â Â Â Â Â  (b) The fee required under ORS 536.050. [1987 c.815 Â§2]

Â Â Â Â Â  540.535 Notice of application for exchange. After receipt of an exchange application, the Water Resources Commission shall give notice of the application by publishing notice of the application in a newspaper having general circulation in the area in which the water uses are located at least once each week for at least three successive weeks. The cost of providing the notice by publication shall be paid in advance by the applicant to the commission. [1987 c.815 Â§3]

Â Â Â Â Â  540.537 Order allowing exchange; order terminating exchange. (1) The Water Resources Commission shall issue an order allowing an exchange unless the commission finds any of the following:

Â Â Â Â Â  (a) The proposed exchange would adversely affect other appropriators.

Â Â Â Â Â  (b) The proposed exchanges would be too difficult to administer.

Â Â Â Â Â  (c) The proposed exchange would adversely affect the public interest as determined under ORS 537.170 (8).

Â Â Â Â Â  (d) A sufficient quantity of water would not be available to replace the water to be used under the exchange. In determining whether replacement water will be equal to the water exchanged, the commission may consider relative consumptive uses and transmission losses.

Â Â Â Â Â  (2) The commission may include any condition the commission considers necessary in an order allowing an exchange.

Â Â Â Â Â  (3) The commission shall issue an order terminating the exchange:

Â Â Â Â Â  (a) If water is not applied under the exchange within the time fixed by the commission in the order approving the exchange;

Â Â Â Â Â  (b) Upon written request signed by all parties to the exchange;

Â Â Â Â Â  (c) Upon finding that any other termination condition specified in the original order has occurred; or

Â Â Â Â Â  (d) Upon attainment of a termination date specified in the original exchange order.

Â Â Â Â Â  (4) For purposes of subsection (3) of this section, the time fixed for implementing the exchange shall include any extension granted by the commission for good cause shown. [1987 c.815 Â§4; 1995 c.416 Â§38]

Â Â Â Â Â  540.539 Exchange subject to beneficial use requirements. An exchange of water under ORS 540.533 to 540.537 is subject to the requirements of beneficial use under ORS 540.610. [1987 c.815 Â§5]

Â Â Â Â Â  540.540 [Renumbered 540.545 in 1987]

Â Â Â Â Â  540.541 Delivery and use of water under exchange. (1) Any water made available to a person under an exchange shall be delivered in accordance with the order allowing the exchange. The use of water under an exchange is without prejudice to, but shall be considered use and enjoyment of, the permitted, certificated or decreed right held by that water user at the time the exchange was approved.

Â Â Â Â Â  (2) The use of water under a permit may be perfected by application of exchange water to the use specified in that permit. Upon receipt of proof satisfactory to the Water Resources Commission that water has been used under the exchange for the purposes of and within the limitations of the permit, the commission shall issue a certificate of the same character as that described in ORS 539.140. The certificate shall incorporate the source, conditions and priority of the permit existing at the time the exchange was approved.

Â Â Â Â Â  (3) If regulation by the watermaster is required, after implementation of the exchange, water shall be delivered in accordance with the terms and conditions of the order allowing the exchange. [1987 c.815 Â§6]

Â Â Â Â Â  540.543 Regulation of headgates when water provided by exchange. If water for an in-stream use is provided by exchange, the watermaster shall regulate headgates and other diversion points as necessary to assure that the exchange water is not diverted from the channel at any point above the most downstream point of use specified in the permit or certificate that establishes the right to use of water for an in-stream purpose. [1987 c.815 Â§7]

Â Â Â Â Â  540.545 Transfer of water rights following county acquisition of land. Whenever the title to lands within a district has been or is acquired by the county within which the land is located, by foreclosure of tax liens or otherwise, the county court or board of county commissioners, upon request of the district, may make application under the provisions of ORS 540.505 to 540.585 to have the water rights appurtenant to such lands transferred to other lands within the district which are owned by the county or privately owned. [Formerly 540.540; 1991 c.957 Â§8]

Â Â Â Â Â  540.550 Ratification of prior transfer of water rights to irrigation district. All attempted transfers or sales, prior to March 6, 1931, to an irrigation district, of water rights which theretofore had been appurtenant to lands located in the district and which lands at the time of the attempted transfer or sale were owned by the county, shall be considered to be legal and binding, and the water rights which were appurtenant to such lands shall be considered to have become the property of the district to which attempted to be conveyed, but appurtenant only to lands within the boundaries of the district as they existed on March 6, 1931, if the irrigation district applied to the Water Resources Director, within five years after March 6, 1931, under the provisions of section 47-712, Oregon Code 1930, as amended by chapter 102, Oregon Laws 1931, to have the water rights made appurtenant to other lands within the irrigation district. In that event, the county shall sell the lands without any water rights being appurtenant thereto. If the irrigation district failed within five years after March 6, 1931, to make such application, then title to the water rights shall be considered to have been forfeited.

Â Â Â Â Â  Note: 540.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  540.560 Order changing description of land to which water right is appurtenant; limitation; purpose; hearing; effect of final order. (1) If the Water Resources Commission considers that a certificate of water right does not identify the lands to which the right is appurtenant with sufficient specificity for management, delivery or transfer of that right, the commission may issue an order clarifying and refining the description of the land to which the water right is appurtenant.

Â Â Â Â Â  (2) An order issued under this section may not reduce the rate, duty or number of acres stated in the certificate of water right. The sole purpose of an addendum to a water right certificate is to better define the location of acreage to which the water right is appurtenant, where the certificate states only that the use is limited to a number of acres within a larger tract.

Â Â Â Â Â  (3) Any order issued under this section shall be served on the legal owner of the land to which the water right is appurtenant and on the occupant of the land, by certified mail, return receipt requested. If the owner or occupant files a written request for a hearing within 30 days after service of the order, the commission shall conduct a hearing of the matter under ORS 183.413 to 183.484.

Â Â Â Â Â  (4) A final order under this section shall become an addendum to and shall be filed with the certificate of water right that the order clarifies. For all purposes, the final order shall constitute the description of the land to which the water right is appurtenant. [1987 c.649 Â§9]

Â Â Â Â Â  540.570 Temporary transfers within districts; procedure; fee. (1) Provided that the proposed transfer complies with all of the provisions of this subsection and will not result in injury to any existing water right, a district with a manager may, for one irrigation season, temporarily transfer the place of use of water appurtenant to any land within the legal boundaries of the district to an equal acreage elsewhere within the legal boundaries of that district or temporarily transfer the type of use identified in a right to store water. A temporary transfer of the place of use may occur if:

Â Â Â Â Â  (a) The rate and duty, and the total number of acres to which water will be applied under the transfer, do not exceed existing limits on the water use subject to transfer;

Â Â Â Â Â  (b) The type of use authorized under the water use subject to transfer remains the same; and

Â Â Â Â Â  (c) The land from which the water use is being transferred does not receive any water under the right being transferred during the irrigation season in which the change is made.

Â Â Â Â Â  (2) Provided that the proposed transfer complies with all the provisions of this subsection and will not result in injury to or enlargement of an existing water right, a district with a manager may, for one irrigation season, temporarily change the point of diversion or appropriation combined with a change in place of use, change the point of diversion in the event that an emergency prevents the district from diverting water from its authorized point of diversion, change the point of diversion to allow for the appropriation of ground water or change a primary right to a supplemental right if:

Â Â Â Â Â  (a) The land on which the water is to be used is within the districtÂs legal boundaries established pursuant to ORS chapter 545, 547, 552, 553 or 554;

Â Â Â Â Â  (b) The other terms of the permit or certificate remain the same, including the beneficial use for which the water is used and the number of acres to which water is applied;

Â Â Â Â Â  (c) The diversion is provided with a proper fish screen, if required by the Water Resources Department; and

Â Â Â Â Â  (d) For a proposal to transfer the point of diversion to allow for the appropriation of ground water, the proposed change meets the standards set forth in ORS 540.531 (2).

Â Â Â Â Â  (3) When a district or an owner or an ownerÂs agent within a district who is subject to the charges or assessments of the district wishes to use water on alternate acreage within the district, if the district has approved the ownerÂs request, the district shall submit to the department a petition seeking a temporary transfer under this section. The district shall submit the petition prior to making the proposed change. The petition may contain changes to one or more tax lots within the district and shall:

Â Â Â Â Â  (a) Include the information required under ORS 540.574 (3);

Â Â Â Â Â  (b) Be accompanied by a map in a form satisfactory to the department and certified by the district. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use;

Â Â Â Â Â  (c) Include a statement that a written authorization for the transfer from each landowner affected by the particular temporary transfer is on file with the district;

Â Â Â Â Â  (d) Include any other information required by rules of the Water Resources Commission; and

Â Â Â Â Â  (e) Include a fee in the amount required under ORS 536.050 (1)(i).

Â Â Â Â Â  (4) The district shall notify each affected landowner that the department may reject the transfer or may require mitigation to avoid injury to other water rights. Upon receipt of a completed petition under subsection (3) of this section, the department shall place a summary of the petition in the weekly notice published by the department. The department shall accept written public comments on the petition for 30 days following publication of the weekly notice. The department shall consider comments that pertain to the potential for injury to an existing water right or to the enlargement of the water use subject to transfer in determining whether to condition, reject or revoke a temporary transfer.

Â Â Â Â Â  (5) Use of water on lands from which the right is transferred and in the new temporary location during the same irrigation season or calendar year is prohibited and may subject the district and the landowner to civil penalties.

Â Â Â Â Â  (6) The department may condition, reject or revoke a temporary transfer at any time to the extent necessary to avoid injury if the department finds the transfer is causing injury to an existing water right.

Â Â Â Â Â  (7) Upon expiration of the temporary transfer period, all uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree.

Â Â Â Â Â  (8) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610. [1987 c.649 Â§10; 1991 c.957 Â§9; 1995 c.554 Â§4; 2001 c.788 Â§Â§4,10; 2003 c.705 Â§Â§15,16; 2005 c.401 Â§1]

Â Â Â Â Â  Note: Sections 22 to 25, chapter 705, Oregon Laws 2003, provide:

Â Â Â Â Â  Sec. 22. Section 23 of this 2003 Act is added to and made a part of ORS 540.505 to 540.580. [2003 c.705 Â§22]

Â Â Â Â Â  Sec. 23. (1) In order to increase district water management flexibility, the Water Resources Department shall establish a pilot project in which districts may temporarily allow, for water uses subject to transfer, the use of water on any land within the legal boundaries of the district established pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (2) The use of water on any land within the legal boundaries of the district may be allowed if:

Â Â Â Â Â  (a) The rate and duty, and the total number of acres to which water will be applied under the transfer, do not exceed existing limits on the water use subject to transfer;

Â Â Â Â Â  (b) The type of use authorized under the water use subject to transfer remains the same; and

Â Â Â Â Â  (c) The land from which the water use is being transferred does not receive any water under the right being transferred during the irrigation season in which the change is made.

Â Â Â Â Â  (3) The department shall allow the pilot project to be implemented in the Talent Irrigation District, the Owyhee Irrigation District and the Tualatin Valley Irrigation District or their successor irrigation districts. However, any district participating in the project must:

Â Â Â Â Â  (a) Have defined state irrigation district boundaries;

Â Â Â Â Â  (b) Have a management structure that can ensure that water is applied only where the water use is authorized;

Â Â Â Â Â  (c) Not irrigate an area in any one irrigation season that exceeds the maximum number of acres allowed to be irrigated under the original water right;

Â Â Â Â Â  (d) Have a full and accurate measurement of the water appropriated;

Â Â Â Â Â  (e) Have an accurate map identifying the location of authorized use, by priority date, for watermaster review upon request; and

Â Â Â Â Â  (f) Have on file statements by any landowner affected by the water use change indicating that the landowner agrees to the change.

Â Â Â Â Â  (4) If any of the specified irrigation districts are unable to participate in the project, the department may identify another district for the project.

Â Â Â Â Â  (5) The department may require that use of water under the pilot project cease and that the use revert to the use allowed under the water right of record if the department determines that:

Â Â Â Â Â  (a) The district does not meet the qualifications established in subsection (3) of this section;

Â Â Â Â Â  (b) The water is being used in a manner that violates the requirements in subsection (2) of this section; or

Â Â Â Â Â  (c) The changes made to the use of water would result in injury to existing water rights or an enlargement of the original water right.

Â Â Â Â Â  (6) Use of water under the pilot project constitutes a beneficial use of water and does not constitute nonuse for purposes of forfeiture under ORS 540.610. [2003 c.705 Â§23]

Â Â Â Â Â  Sec. 24. The Water Resources Department shall report to the Seventy-fifth Legislative Assembly, no later than January 31, 2009, on the operation of the pilot project established under section 23, chapter 705, Oregon Laws 2003. [2003 c.705 Â§24; 2007 c.10 Â§1]

Â Â Â Â Â  Sec. 25. Sections 22 and 23, chapter 705, Oregon Laws 2003, are repealed on June 30, 2010. [2003 c.705 Â§25; 2007 c.10 Â§2]

Â Â Â Â Â  540.572 Application of certificated water elsewhere within district; notice. (1) Upon compliance with this section and ORS 540.574 and 540.576, whenever land within the legal boundaries of a district is no longer irrigated or susceptible of irrigation, the district may apply the certificated water to which such land is entitled to other irrigable lands within the legal boundaries of the district if the district:

Â Â Â Â Â  (a) Is managed by a full-time manager; and

Â Â Â Â Â  (b) Is implementing a conservation plan approved by the Water Resources Commission, and meets all other management responsibility criteria for districts and conservation and efficiency criteria required by the Water Resources Commission.

Â Â Â Â Â  (2) If a water user of a district has not made beneficial use of the water to which the user is entitled for a period of four successive years, the district shall advise the user and any security interest holder of record that if the user does not use the water for a fifth successive year, the district may petition the Water Resources Commission for a transfer of the water right under ORS 540.574.

Â Â Â Â Â  (3) When a district wishes to transfer the use of water under this section, the district shall provide notice of its intent to petition for a transfer to the user and any security interest holder of record of the land whose right of record would be transferred. The notice shall be sent to the last-known address for the user with a return receipt requested.

Â Â Â Â Â  (4) The notice required under subsection (3) of this section shall:

Â Â Â Â Â  (a) Include:

Â Â Â Â Â  (A) The number of acres for which the user is being charged or assessed;

Â Â Â Â Â  (B) A general description or tax lot of the land to which the water is assigned;

Â Â Â Â Â  (C) A description of the use; and

Â Â Â Â Â  (D) A request for confirmation that the information in the notice is correct.

Â Â Â Â Â  (b) Advise the user that:

Â Â Â Â Â  (A) The district has determined that the userÂs land is no longer irrigated or susceptible of irrigation and that the district intends to petition the Water Resources Commission for approval to transfer the userÂs water right to other lands in the district.

Â Â Â Â Â  (B) If the user disagrees with the determination of the district that the userÂs land is no longer irrigated or susceptible of irrigation or if the user has some other objection to the proposed action of the district, the user shall so advise the district in writing within 30 days after the notice is mailed.

Â Â Â Â Â  (C) The user shall advise the district in writing within the foregoing time period if the user believes the presumption of forfeiture under ORS 540.610 is rebuttable for a reason provided under ORS 540.610.

Â Â Â Â Â  (5) If the district receives a written objection within 30 days after the mailing of the notice under subsection (3) of this section, the district manager shall attempt to resolve the matter with the user. If the userÂs objections cannot be resolved by the manager, a hearing shall be held before the board of directors who shall make a determination whether to proceed with the petition to the Water Resources Commission.

Â Â Â Â Â  (6) If no written objections are received by the district within 30 days after the mailing of the notice under subsection (3) of this section, or following resolution or hearing under subsection (5) of this section, the district may petition the Water Resources Commission for approval of the transfer under ORS 540.574.

Â Â Â Â Â  (7) As used in this section:

Â Â Â Â Â  (a) ÂIrrigable landÂ means land that is currently under irrigation or susceptible of irrigation for agricultural, horticultural, viticultural or grazing purposes.

Â Â Â Â Â  (b) ÂNo longer irrigated or susceptible of irrigationÂ means:

Â Â Â Â Â  (A) Land on which water for irrigation has not been applied for a period of five successive irrigation seasons; or

Â Â Â Â Â  (B) Land that does not have reasonable access to the system of irrigation works of the district, or that cannot be irrigated from or that is not susceptible to or would not, by reason of being permanently devoted to uses other than agricultural, horticultural, viticultural or grazing, be directly benefited by actual irrigation from the district.

Â Â Â Â Â  (c) ÂOwnedÂ or ÂcontrolledÂ means ownership in fee, purchase on a land sale contract, option to purchase or lease.

Â Â Â Â Â  (d) ÂUserÂ means an owner of land with an appurtenant water right who is subject to the charges or assessments of a district and from whose land the water right would be transferred by the petition and map filed under ORS 540.574 and an owner of land to which the water right would be transferred. [1991 c.957 Â§3]

Â Â Â Â Â  540.574 Petition for approval of transfer. (1) In accordance with the requirements of subsection (3) of this section, a district may petition the Water Resources Commission for approval and acceptance of a district map indicating the transfer of the location and use of the water rights within the district or any part of the district. The map shall be in a form satisfactory to the commission and shall be certified by the district rather than a certified water right examiner. In no event shall the petition and map expand a water right of the district or its users beyond the total right of record for the district. If the district complies with the requirements of ORS 540.572 to 540.580, and after the opportunity for hearing under ORS 540.578, the commission shall issue an order approving the transfer and proceed as provided in ORS 540.530 (1) and (2).

Â Â Â Â Â  (2) If the commission denies the petition under subsection (1) of this section, the commission shall hold a hearing on the denial. Notice and conduct of the hearing shall be according to the provisions of ORS chapter 183 applicable to a contested case proceeding. The hearing shall be conducted in the area of the state where the right is located unless the parties and the persons who file the protest under this section stipulate otherwise.

Â Â Â Â Â  (3) The petition required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the district and the certificate number of each water right contained in the petition.

Â Â Â Â Â  (b) The names of all users within the district from whose lands water rights are to be transferred.

Â Â Â Â Â  (c) The names of all users within the district to whose lands water rights are to be transferred.

Â Â Â Â Â  (d) A general description of the district boundaries.

Â Â Â Â Â  (e) A general description of the usersÂ land and the water right for each parcel from which and to which water rights are to be transferred. If the water right is on a tract of land of five acres or less, a notation of the acres of water right on the assessorÂs tax map shall be sufficient for identification of the place of use and the extent of use.

Â Â Â Â Â  (f) A description of the use that is proposed to be made of the water on each parcel.

Â Â Â Â Â  (g) An affirmation by the petitioner that the map and petition are accurate to the best of the petitionerÂs knowledge.

Â Â Â Â Â  (h) A statement by the petitioner that notice has been given as required under ORS 540.572 (2), and that the water right has not previously been forfeited under ORS 540.610 due to an earlier or longer period of nonuse. [1991 c.957 Â§4]

Â Â Â Â Â  540.576 Notice of petition; protest; user rights. After filing a petition under ORS 540.572, the district shall send a copy of the petition and map and a notice to the users of the district whose right of record is to be transferred and who are to receive the transferred right. The copy of the petition and the notice shall be sent to the last-known address of the user with a return receipt requested. The notice accompanying the petition shall advise the user that:

Â Â Â Â Â  (1) Sixty days after the date of mailing of the notice, the Water Resources Commission shall accept the petition and the water right shall be transferred unless a protest is filed or the petition does not meet the requirements of ORS 540.572 to 540.580; and

Â Â Â Â Â  (2) The user has the right to protest the petition and transfer in the manner described in ORS 540.578. [1991 c.957 Â§5]

Â Â Â Â Â  540.578 Filing of protest; hearing on proposed transfer. (1) Any user may file with the Water Resources Commission, within 60 days after the date of mailing the notice under ORS 540.576, a protest against approval of the petition, map and transfer. Whenever a timely protest is filed, or in the opinion of the commission a hearing is necessary to determine whether the district has complied with the requirements of ORS 540.572 to 540.580, or the proposed transfers described in the petition would result in injury to existing water rights, the commission shall hold a hearing on the matter. The hearing shall be conducted according to the provisions of ORS chapter 183 applicable to contested case proceedings. The hearing shall be held in the area of the state where the rights are located unless the parties and the persons who filed the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) If, after examination or hearing, the commission finds that the petition complies with the requirements of ORS 540.572 to 540.580, and that the proposed changes described in the petition would not result in injury to existing water rights, the commission shall issue an order approving the transfer and proceed as provided in ORS 540.530 (1) and (2).

Â Â Â Â Â  (3) A certificate issued under this section for the transferred water right shall have the evidentiary effect provided for in ORS 537.270 unless the right to appropriate water described in the certificate is forfeited after the certificate is issued. [1991 c.957 Â§6]

Â Â Â Â Â  540.580 Permanent transfer of place of use of water within district; requirements; procedure. (1) In accordance with this section, a district may by petition request that the Water Resources Department approve the permanent transfer of the place of use of water within a district as long as the proposed transfer complies with all of the following:

Â Â Â Â Â  (a) The rate, duty and total number of acres to which water is to be applied under the water use subject to transfer are not exceeded;

Â Â Â Â Â  (b) The use authorized under the water use subject to transfer remains the same;

Â Â Â Â Â  (c) The change in place of use will not result in injury to any existing water right; and

Â Â Â Â Â  (d) The land from which the water right is removed by the transfer shall receive no water under the transferred right.

Â Â Â Â Â  (2) A district may submit a petition for a permanent transfer prior to or subsequent to the change in place of use, but no later than the end of the calendar year in which the change occurs. The petition submitted by the district may include an unlimited number of transfers within the same petition. A petition under this section shall:

Â Â Â Â Â  (a) Include the information required under ORS 540.574 (3), except for the statement that a notice under ORS 540.572 (2) has been given;

Â Â Â Â Â  (b) Be accompanied by a map in a form satisfactory to the department and certified by the district. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use;

Â Â Â Â Â  (c) Include a statement that each landowner affected by a permanent transfer has authorized the transfer in a writing that is on file with the district;

Â Â Â Â Â  (d) Include any other information required by rules of the Water Resources Commission; and

Â Â Â Â Â  (e) Include the fee required under ORS 536.050 (1)(h) for a change in the place of use.

Â Â Â Â Â  (3) If a district allows a change in the place of use of water before obtaining the approval of the department, the district shall:

Â Â Â Â Â  (a) Notify each affected landowner that the change is subject to the approval of the department and that the department may reject the transfer or may require mitigation to avoid injury to other water right holders; and

Â Â Â Â Â  (b) Notify the department in advance of the change. The notice shall include:

Â Â Â Â Â  (A) The name of the district and the certificate number of each water right that is the subject of the change;

Â Â Â Â Â  (B) The names of the users within the district from whose lands and to whose lands water rights are to be transferred;

Â Â Â Â Â  (C) A general description of the usersÂ lands by township, range, quarter quarter section and tax lot number, and of the water right, for each parcel from which and to which water rights are to be transferred; and

Â Â Â Â Â  (D) A description of the use that is proposed to be made of the water on each parcel.

Â Â Â Â Â  (4) Upon receipt of the notice required under subsection (3)(b) of this section, the department shall provide public notice in the weekly notice published by the department.

Â Â Â Â Â  (5) If a district allows a change in the place of use of water before obtaining approval of the department under this section, the department may direct the district to cease delivery of water or mitigate injury where the change in place of use is causing injury to an existing water right.

Â Â Â Â Â  (6) Within 15 days after the filing of a petition under subsection (2) of this section, the department shall include notice of the petition in the weekly notice published by the department. Within 30 days after the mailing of the departmentÂs weekly notice, any potentially affected holder of an existing water right may file, jointly or severally, with the department, a protest against approval of the petition.

Â Â Â Â Â  (7) Subject to the provisions of subsection (8) of this section, whenever a timely protest is filed, or in the opinion of the Water Resources Director a hearing is necessary to determine whether the proposed changes as described in the petition would result in injury to existing water rights, the department may hold a hearing on the petition. Notice and conduct of the hearing shall be according to the provisions of ORS chapter 183 pertaining to contested cases, shall be scheduled within 45 days after the filing of the petition, and shall be held in the area where the rights are located unless all parties and persons who filed a protest under this subsection stipulate otherwise.

Â Â Â Â Â  (8) If a water user within the district files a protest claiming injury to a water right delivery by the district, no contested case hearing shall be required, but the district shall resolve the matter directly with the water user.

Â Â Â Â Â  (9) After examination or hearing, the department shall issue an order approving the transfer if the proposed change can be effected without injury to existing water rights. If no hearing is scheduled under subsection (7) of this section, the order of the department shall be issued within 90 days after the date of the filing of the petition. If the proposed change cannot be effected without injury to existing water rights, the department may condition approval, including requiring mitigation of the effects on other water rights, to the extent necessary to avoid injury. If a hearing is scheduled, the department shall issue a final order within 120 days after scheduling the hearing.

Â Â Â Â Â  (10) Within 20 days after the director issues a final order under this section, the district or any protestant may file with the commission exceptions to the final order. The commission shall issue an order granting or denying the exceptions within 30 days after receiving the exceptions.

Â Â Â Â Â  (11) If a certificate covering the water right has been previously issued, the department may amend the certificate or may cancel the certificate and issue a new certificate preserving the previously established priority of rights and covering the authorized changes. If only a portion of the water right covered by the previous certificate is affected by the changes, a separate new certificate may be issued to cover the unaffected portion of the water right. A certificate as amended or issued under this section has the evidentiary effect provided for in ORS 537.270 as to the new lands except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued.

Â Â Â Â Â  (12) Notwithstanding the provisions of subsection (2) of this section, a petition filed on or before December 31, 1996, may include all changes in place of use allowed by a district after July 1, 1992, and before November 30, 1996. [1995 c.554 Â§2; 1997 c.587 Â§13; 1999 c.804 Â§2; 2001 c.788 Â§Â§5,11]

Â Â Â Â Â  540.585 Temporary transfers within
Deschutes
River Basin
; procedure; fee. (1) In accordance with the provisions of this section, a person may request that the Water Resources Department approve the temporary transfer of the place of use and type of use and temporarily change the point of diversion if necessary to convey water to the new temporary place of use, of all or a portion of a water right, for a period not to exceed 25 years if:

Â Â Â Â Â  (a) The person holds a water use subject to transfer;

Â Â Â Â Â  (b) The type of use specified in the original water use subject to transfer is irrigation;

Â Â Â Â Â  (c) The person to whom the right is transferred is:

Â Â Â Â Â  (A) Located within the
Deschutes
River Basin
; and

Â Â Â Â Â  (B) A city, a quasi-municipal corporation, a domestic water supply district formed under ORS chapter 264, a water supplier as defined in ORS 448.115 or a water authority formed under ORS chapter 450;

Â Â Â Â Â  (d) The proposed use is municipal use; and

Â Â Â Â Â  (e) The proposed temporary transfer will not result in injury to any existing water right.

Â Â Â Â Â  (2) An application for a temporary transfer under this section shall:

Â Â Â Â Â  (a) Be submitted in writing to the Water Resources Department;

Â Â Â Â Â  (b) Be accompanied by the appropriate fee for a change in the place of use and type of use as set forth in ORS 536.050;

Â Â Â Â Â  (c) Include the information required under ORS 540.520 (2); and

Â Â Â Â Â  (d) Include any other information the Water Resources Commission by rule may require.

Â Â Â Â Â  (3)(a) Any portion of the use of a water right that is not temporarily transferred under this section may be used on the designated part of the lands described in the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree, if the use does not encompass more than the remaining portion of the lands, enlarge the water right or increase the rate, duty, total acreage benefited or season of use.

Â Â Â Â Â  (b) The Water Resources Department shall designate the lands on which water may be applied under this subsection and shall prescribe mapping, measurement and recording requirements under this subsection.

Â Â Â Â Â  (4) Upon expiration of a temporary transfer period, all uses of water for which a temporary transfer is allowed under this section shall revert automatically to the terms and conditions of the original water right permit, certificate or adjudication under ORS chapter 539 as evidenced by a court decree.

Â Â Â Â Â  (5) The time during which water is used under an approved temporary transfer order does not apply toward a finding of forfeiture under ORS 540.610.

Â Â Â Â Â  (6) The department may revoke a prior approval of a temporary transfer at any time if:

Â Â Â Â Â  (a) The department finds that the transfer is causing injury to any existing water right; or

Â Â Â Â Â  (b) The person fails to comply with the requirements prescribed by the department pursuant to subsection (3) of this section.

Â Â Â Â Â  (7) The department shall provide notice, in the manner provided in ORS 540.520 (5), that the department received an application for a temporary transfer under this section.

Â Â Â Â Â  (8) The department may:

Â Â Â Â Â  (a) Prescribe the duration of the temporary transfer period allowed under this section, up to 25 years;

Â Â Â Â Â  (b) Impose conditions in the terms of the temporary transfer, including revocation of the transfer for noncompliance with applicable state, local or federal laws; and

Â Â Â Â Â  (c) Determine the parties that may participate in the review of applications submitted under this section. [2003 c.705 Â§6]

Â Â Â Â Â  Note: Section 11, chapter 705, Oregon Laws 2003, provides:

Â Â Â Â Â  Sec. 11. The Water Resources Department shall submit a report, in the manner provided in ORS 192.245, that shall include a detailed description of the features of the process employed by the Water Resources Commission to implement section 6 of this 2003 Act [540.585], including any recommendation for further legislation. The report shall be submitted to the Legislative Assembly no later than January 31, 2009. [2003 c.705 Â§11]

Â Â Â Â Â  540.587 Report on implementation of temporary transfer provisions. The Water Resources Department shall submit a report, in the manner provided in ORS 192.245, that shall include a summary of the features of the process employed by the Water Resources Commission to implement ORS 540.585. The report shall be submitted no later than January 31 of each year to the Legislative Assembly or to an interim committee related to natural resources, as appropriate. [2003 c.705 Â§10]

Â Â Â Â Â  Note: 540.587 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 540 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

FORFEITURE OF WATER RIGHTS

Â Â Â Â Â  540.610 Use as measure of water right; forfeiture for nonuse; confirmation of rights of municipalities. (1) Beneficial use shall be the basis, the measure and the limit of all rights to the use of water in this state. Whenever the owner of a perfected and developed water right ceases or fails to use all or part of the water appropriated for a period of five successive years, the failure to use shall establish a rebuttable presumption of forfeiture of all or part of the water right.

Â Â Â Â Â  (2) Upon a showing of failure to use beneficially for five successive years, the appropriator has the burden of rebutting the presumption of forfeiture by showing one or more of the following:

Â Â Â Â Â  (a) The water right is for use of water, or rights of use, acquired by cities and towns in this state, by appropriation or by purchase, for all reasonable and usual municipal purposes.

Â Â Â Â Â  (b) A finding of forfeiture would impair the rights of such cities and towns to the use of water, whether acquired by appropriation or purchase, or heretofore recognized by act of the legislature, or which may hereafter be acquired.

Â Â Â Â Â  (c) The use of water, or rights of use, are appurtenant to property obtained by the Department of VeteransÂ Affairs under ORS 407.135 or 407.145 for three years after the expiration of the period of redemption provided for in ORS 18.964 while the land is held by the Department of VeteransÂ Affairs, even if during such time the water is not used for a period of more than five successive years.

Â Â Â Â Â  (d) The use of water, or rights of use, under a water right, if the owner of the property to which the right is appurtenant is unable to use the water due to economic hardship as defined by rule by the Water Resources Commission.

Â Â Â Â Â  (e) The period of nonuse occurred during a period of time within which land was withdrawn from use in accordance with the Act of Congress of May 28, 1956, chapter 327 (7 U.S.C. 1801-1814; 1821-1824; 1831-1837), or the Federal Conservation Reserve Program, Act of Congress of December 23, 1985, chapter 198 (16 U.S.C. 3831-3836, 3841-3845). If necessary, in a cancellation proceeding under this section, the water right holder rebutting the presumption under this paragraph shall provide documentation that the water right holderÂs land was withdrawn from use under a federal reserve program.

Â Â Â Â Â  (f) The end of the alleged period of nonuse occurred more than 15 years before the date upon which evidence of nonuse was submitted to the commission or the commission initiated cancellation proceedings under ORS 540.631, whichever occurs first.

Â Â Â Â Â  (g) The owner of the property to which the water right was appurtenant is unable to use the water because the use of water under the right is discontinued under an order of the commission under ORS 537.775.

Â Â Â Â Â  (h) The nonuse occurred during a period of time within which the water right holder was using reclaimed water in lieu of using water under an existing water right.

Â Â Â Â Â  (i) The nonuse occurred during a period of time within which the water right holder was reusing water through land application as authorized by ORS 537.141 (1)(i) or 537.545 (1)(g) in lieu of using water under an existing water right.

Â Â Â Â Â  (j) The owner or occupant of the property to which the water right is appurtenant was unable to make full beneficial use of the water because water was not available. A water right holder rebutting the presumption under this paragraph shall provide evidence that the water right holder was ready, willing and able to use the water had it been available.

Â Â Â Â Â  (k) The holder of a water right is prohibited by law from using the water. If the prohibition is subject to remedial action that would allow the use of the water, the water right holder shall provide evidence that the water right holder is conducting the remedial action with reasonable diligence.

Â Â Â Â Â  (L) The nonuse occurred during a period of time within which the exercise of all or part of the water right was not necessary due to climatic conditions, so long as the water right holder had a facility capable of handling the full allowed rate and duty, and was otherwise ready, willing and able to use the entire amount of water allowed under the water right.

Â Â Â Â Â  (m) The nonuse occurred during a period of time within which the water was included in a transfer application pending before the Water Resources Department.

Â Â Â Â Â  (n) The nonuse of a supplemental water right occurred during a period of time when the primary water right used in conjunction with that supplemental water right was leased as an in-stream water right pursuant to ORS 537.348.

Â Â Â Â Â  (3) Notwithstanding subsection (1) of this section, if the owner of a perfected and developed water right uses less water to accomplish the beneficial use allowed by the right, the right is not subject to forfeiture so long as:

Â Â Â Â Â  (a) The user has a facility capable of handling the entire rate and duty authorized under the right; and

Â Â Â Â Â  (b) The user is otherwise ready, willing and able to make full use of the right.

Â Â Â Â Â  (4) The right of all cities and towns in this state to acquire rights to the use of the water of natural streams and lakes, not otherwise appropriated, and subject to existing rights, for all reasonable and usual municipal purposes, and for such future reasonable and usual municipal purposes as may reasonably be anticipated by reason of growth of population, or to secure sufficient water supply in cases of emergency, is expressly confirmed.

Â Â Â Â Â  (5) After a water right is forfeited under subsection (1) of this section, the water that was the subject of use shall revert to the public and become again the subject of appropriation in the manner provided by law, subject to existing priorities. [Amended by 1985 c.689 Â§5; 1987 c.339 Â§4; 1989 c.699 Â§1; 1989 c.833 Â§61a; 1991 c.370 Â§6; 1995 c.356 Â§2; 1995 c.366 Â§1; 1997 c.42 Â§5; 1997 c.244 Â§5; 1997 c.283 Â§1; 1999 c.335 Â§3; 1999 c.804 Â§Â§3,4; 2005 c.222 Â§1; 2005 c.542 Â§70; 2005 c.625 Â§70]

Â Â Â Â Â  540.612 Exemption from forfeiture. If a district, as defined in ORS 540.505, petitions for a transfer as provided in ORS 540.574 no later than the end of the calendar year of the fifth year of nonuse under ORS 540.610 (1), the forfeiture provisions of ORS 540.610 shall not apply to the lands from which the water right is sought to be transferred pending approval of the districtÂs petition. The time required for the processing of the petition, including any time required for hearings, appeals and completion of an authorized change, shall not be included when computing a five-year period of nonuse under the provisions of ORS 540.610 (1). [1991 c.957 Â§11]

Â Â Â Â Â  540.615 [1961 c.140 Â§1; 1987 c.339 Â§5; repealed by 1989 c.699 Â§4]

Â Â Â Â Â  540.620 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.621 Cancellation of abandoned water right upon request of owner. Whenever the owner of a perfected and developed water right certifies under oath to the Water Resources Commission that the water right has been abandoned by the owner and that the owner desires cancellation thereof, the commission shall enter an order canceling the water right. Effective upon the date of the entering of such order, the water which was the subject of use under the water right shall revert to the public and become again the subject of appropriation in the manner provided by law, subject to existing priorities. [1955 c.670 Â§1; 1979 c.67 Â§5; 1985 c.673 Â§96]

Â Â Â Â Â  540.630 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.631 Cancellation of forfeited water right; notice. Whenever it appears to the satisfaction of the Water Resources Commission upon the commissionÂs own determination or upon evidence submitted to the commission by any person that a perfected and developed water right has been forfeited as provided in ORS 540.610 (1), and would not be rebutted under ORS 540.610 (2), the commission shall initiate proceedings for the cancellation of such water right by causing written notice of such initiation of proceedings to be given by registered or certified mail, return receipt requested, to the legal owner of the lands to which the water right is appurtenant and to the occupant of such lands. The notice to the legal owner shall be addressed to the legal owner at the ownerÂs last address of record in the office of the county assessor of the county in which the lands are located. The notice shall contain a complete description of the water right and of the lands to which the water right is appurtenant. The notice shall state that the legal owner or the occupant has a period of 60 days from the date of the mailing of the notice within which to protest the proposed cancellation of the water right. [1955 c.670 Â§2; 1985 c.673 Â§97; 1989 c.699 Â§2; 1991 c.249 Â§53]

Â Â Â Â Â  540.640 [Repealed by 1955 c.671 Â§1]

Â Â Â Â Â  540.641 Protest of cancellation; procedure. (1) If the legal owner or the occupant receiving notice as provided in ORS 540.631 fails to protest the proposed cancellation of the water right within the 60-day period prescribed in the notice, the Water Resources Commission may enter an order canceling the water right.

Â Â Â Â Â  (2) If the legal owner or the occupant receiving notice as provided in ORS 540.631 files a protest against the proposed cancellation of the water right with the commission within the 60-day period prescribed in the notice, the commission shall fix a time and place for a hearing on the protest. The commission shall cause written notice of the hearing to be given at least 10 days prior to the hearing to the person protesting the cancellation of the water right and to any other person who in the opinion of the commission is an interested party to the proceeding. The hearing shall be held by the commission and shall be conducted under the provisions of ORS chapter 183 pertaining to contested cases. After the hearing the commission shall enter an order canceling the water right, canceling in part or modifying the water right, or declaring that the water right shall not be canceled or modified. [1955 c.670 Â§3; 1975 c.581 Â§26c; 1983 c.807 Â§3; 1985 c.673 Â§98]

Â Â Â Â Â  540.650 Issuance of new water right certificate for water rights not canceled. If the order of the Water Resources Commission or the final decree on the appeal therefrom under ORS 540.641 cancels in part or modifies the water right, that portion of the water right not canceled or continued as modified shall be reaffirmed by a new water right certificate issued by the commission. Such certificate shall be of the same character as that described in ORS 539.140. The certificate shall be recorded and transmitted to the owner of the water right as provided in ORS 539.140. [1955 c.670 Â§4; 1979 c.67 Â§6; 1985 c.673 Â§99]

Â Â Â Â Â  540.660 Affidavit of watermaster that circumstances prevent use of water right in accordance with terms of certificate; procedures for cancellation of right. (1) If a watermaster has reason to believe that circumstances exist that prevent a water right from being exercised according to the terms and conditions of the water right certificate issued under ORS 537.250 or 539.140, such as the land to which the water right is appurtenant is covered by an impermeable surface, or the diversion mechanism used to appropriate water under a water right is no longer operable, the watermaster shall file an affidavit with the Water Resources Director. The affidavit shall state that to the best of the watermasterÂs knowledge, there is no physical way the water may be applied to a beneficial use in accordance with the terms and conditions of the water right certificate.

Â Â Â Â Â  (2) If the watermaster files an affidavit under subsection (1) of this section each year for five consecutive years, the affidavits shall constitute prima facie evidence that the water has not been applied to a beneficial use for five years and the Water Resources Commission shall initiate proceedings under ORS 540.631 to cancel the water right.

Â Â Â Â Â  (3) The Water Resources Department shall provide notice of the affidavit filed with the Water Resources Director under subsection (1) of this section. The department shall provide such notice in the following manner:

Â Â Â Â Â  (a) If there are 25 or fewer record owners of the land, the department shall mail a copy of the affidavit to each record owner.

Â Â Â Â Â  (b) If there are more than 25 record owners, the department shall provide general notice by publication according to the procedures established in ORS 193.010 to 193.100.

Â Â Â Â Â  (c) If the land is within the boundaries of an irrigation district, the department shall mail a copy of the affidavit to the irrigation district.

Â Â Â Â Â  (4) As used in this section, Ârecord ownerÂ means the person shown as the owner of the land in the county deed records established under ORS chapter 93. [1987 c.339 Â§1]

Â Â Â Â Â  540.670 Effect of cancellation of primary water right on supplemental right; change from supplemental to primary right; priority date. (1) The cancellation of a primary water right for nonuse under ORS 540.641 shall not also cancel a supplemental water right unless the supplemental water right also has not been used beneficially for five or more years.

Â Â Â Â Â  (2) If the Water Resources Commission cancels a primary water right under ORS 540.641 the commission may issue a new water right certificate changing the supplemental water right to a primary right if the commission finds that the change would not result in injury to existing water rights.

Â Â Â Â Â  (3) A supplemental right changed to a primary right under subsection (2) of this section shall retain the priority date of the supplemental right. [1987 c.339 Â§2]

PROHIBITED ACTS; INJUNCTIONS

Â Â Â Â Â  540.710 Interference with headgate, or use of water denied by watermaster or other authority; evidence of guilt. No person shall willfully open, close, change or interfere with any lawfully established headgate or water box without authority, or willfully use water or conduct water into or through the ditch of the person which has been lawfully denied the person by the watermaster or other competent authority. The possession or use of water when the same shall have been lawfully denied by the watermaster or other competent authority shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  540.720 Unauthorized use or waste of water; evidence of guilt of user. No person shall use without authorization water to which another person is entitled, or willfully waste water to the detriment of another. The possession or use of such water without legal right shall be prima facie evidence of the guilt of the person using it.

Â Â Â Â Â  540.730 Obstruction interfering with access to or use of works. Whenever any appropriator of water has the lawful right of way for the storage, diversion, or carriage of water, no person shall place or maintain any obstruction that shall interfere with the use of the works, or prevent convenient access thereto.

Â Â Â Â Â  540.740 Injunctive relief against action of watermaster. Any person who may be injured by the action of any watermaster may appeal to the circuit court for an injunction. The injunction shall only be issued in case it can be shown at the hearing that the watermaster has failed to carry into effect the order of the Water Resources Commission or decrees of the court determining the existing rights to the use of water. [Amended by 1985 c.673 Â§100]

Â Â Â Â Â  540.750 Injunction suits; notice; hearing. In suits for injunction affecting the use of water from streams upon which the rights to water have been determined, no restraining order shall be granted before hearing had after at least three daysÂ notice thereof, served upon all parties defendant. All suits for injunction involving the use of water shall be heard, either in term time or during vacation, not later than 15 days after issues joined, unless for good cause shown further time be allowed.

PENALTIES

Â Â Â Â Â  540.990 Penalties. (1) Violation of any provision of ORS 540.440 is punishable, upon conviction, by a fine of not less than $25 nor more than $150, together with the costs and disbursements of the action, and in default of the payment of the fine and costs, by confinement in the county jail one day for each $2 thereof. Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all proceedings under this subsection.

Â Â Â Â Â  (2) Violation of any provision of ORS 540.370 (2), 540.570 (5), 540.710, 540.720 or 540.730 is punishable, upon conviction, by a fine of not less than $10 nor more than $250, or by imprisonment in the county jail for not more than six months, or both. Justice courts shall have concurrent jurisdiction with the circuit courts in the trial of all violations under this subsection. [Amended by 2001 c.788 Â§Â§7,13; 2003 c.14 Â§Â§344,345; 2003 c.705 Â§Â§19,21]

_______________



Chapter 541

Chapter 541 Â Watershed Enhancement and Protection;

Water Development Projects; Miscellaneous Provisions on Water Rights;

Stewardship Agreements

2007 EDITION

WATERSHED ENHANCEMENT AND PROTECTION

WATER LAWS

WATER COMPANIES ORGANIZED UNDER 1891 ACT

541.010Â Â Â Â  Furnishing of water for certain purposes declared to be a public use; rates; amendment of law

541.020Â Â Â Â  Construction of ditches and canals by corporation; route across lands

541.030Â Â Â Â  Ditches and canals across state lands; grant of right of way

541.040Â Â Â Â  Headgate; mode of construction

541.050Â Â Â Â  Leakage or overflow; liability; exception

541.055Â Â Â Â  District liability for seepage and leakage from water or flood control works; limitation on commencement of action

541.060Â Â Â Â  Waste of water; flooding premises; unnecessary diversion

541.070Â Â Â Â  Ditches, canals and flumes as real estate

541.080Â Â Â Â  Suits involving water rights; parties; decree as to priorities

APPROPRIATION OF WATER FOR MINING AND ELECTRIC POWER UNDER 1899 ACT

541.110Â Â Â Â  Use of water to develop mineral resources and furnish power

541.120Â Â Â Â  Ditches and canals through lands; use of existing ditch by others than owner; joint liability

541.130Â Â Â Â  Right of way for ditches across state lands

APPROPRIATION OF WATER BY THE UNITED STATES

541.220Â Â Â Â  Survey of stream system; delivery of data to Attorney General; suits for determination of water rights

541.230Â Â Â Â  State lands within irrigated area; restrictions on sale; conveyance of lands needed by
United States

541.240Â Â Â Â  Right of way for ditches and canals; reservation in conveyances

541.250Â Â Â Â  Cession to
United States
not rescinded

SUITS FOR DETERMINATION OF WATER RIGHTS UNDER 1905 ACT

541.310Â Â Â Â  Suits for determination of rights; parties; survey of stream; disbursements

541.320Â Â Â Â  Decrees adjudicating rights; filing; statement as to matters adjudicated

DISTRICT WATER RIGHTS MAPPING

541.325Â Â Â Â  Definitions for ORS 541.327 to 541.333

541.327Â Â Â Â  Failure or refusal of district to act; joint applications; eligible participants

541.329Â Â Â Â  Petition for approval of district map; contents; notice to users; corrections

541.331Â Â Â Â  Protest against approval of petition; hearing; issuance of water right certificate; land subject to inclusion

541.333Â Â Â Â  Application for change of place of use, point of diversion or use; contents; form of map

WATERSHED MANAGEMENT AND ENHANCEMENT

(Generally)

541.351Â Â Â Â  Definitions for ORS 541.351 to 541.415

541.353Â Â Â Â  Legislative findings; principles of Oregon Plan; policy

541.360Â Â Â Â  Oregon Watershed Enhancement Board; officers; qualifications

541.362Â Â Â Â  Executive director of Oregon Watershed Enhancement Board; appointment

541.363Â Â Â Â  Authority of executive director to enter into interagency agreements

541.365Â Â Â Â  Conduct of watershed enhancement program; integration of geographic information

541.368Â Â Â Â  Implementation of grant programs

541.370Â Â Â Â  Duties of board; grant program; advisory committees

541.371Â Â Â Â  Duties of board related to integrated watershed planning and management; allocation of funds to local soil and water conservation districts and watershed councils

541.372Â Â Â Â  Authority of board to accept moneys; disposition

541.373Â Â Â Â  Authority of Governor to accept moneys; disposition

541.375Â Â Â Â  Watershed enhancement projects; grant program; criteria for approval; acquisition of interest in land or water

541.376Â Â Â Â  Title restrictions on land purchased through grant agreement

541.377Â Â Â Â  Parks and Natural Resources Fund; sources; subaccounts; uses of subaccounts

541.378Â Â Â Â  Restoration and Protection Research Fund; establishment; sources; uses

541.379Â Â Â Â  Watershed Improvement Operating Fund; establishment; sources; uses

541.381Â Â Â Â  Flexible Incentives Account; creation; sources; uses

541.384Â Â Â Â  Watershed management program; project funding; high priority watersheds

541.388Â Â Â Â  Voluntary local watershed councils; protection against liability

541.390Â Â Â Â  Duties of Natural Resources Division

541.392Â Â Â Â  Report to Legislative Assembly

541.395Â Â Â Â  State agency reports to be provided to board

541.396Â Â Â Â  Rules

(Watershed Improvement Grant Fund)

541.397Â Â Â Â  Watershed Improvement Grant Fund; creation; sources; uses

541.399Â Â Â Â  Purpose of grants from Watershed Improvement Grant Fund

541.401Â Â Â Â  Criteria for project receiving moneys from Watershed Improvement Grant Fund

(The
Oregon
Plan)

541.405Â Â Â Â  Oregon Plan described; goals; elements; Governor to negotiate with federal government

541.407Â Â Â Â  Healthy Streams Partnership; members; duties

541.409Â Â Â Â  Independent Multidisciplinary Science Team; duties; agency response to science team recommendations

541.411Â Â Â Â  Responsibilities of state agency participating in Oregon Plan

541.413Â Â Â Â  Agency report to legislative committee prior to adjustment of expenditure limitation or additional funding related to Oregon Plan

541.415Â Â Â Â  Oregon Plan for Salmon and Watersheds Legal Fund; establishment; sources; uses

541.420Â Â Â Â  Oregon Watershed Enhancement Board reports to Governor and Legislative Assembly on Oregon Plan

(Stewardship Agreements)

541.423Â Â Â Â  Stewardship agreements; contents; procedures for adoption; rules

541.425Â Â Â Â  Stewardship Agreement Grant Fund

541.426Â Â Â Â  Criteria for funding projects from Stewardship Agreement Grant Fund

USE OF WATER TO OPERATE WATER-RAISING MACHINERY

541.430Â Â Â Â  Use of machinery by riparian owner to raise water; prior rights of others

SPLASH DAMS

541.450Â Â Â Â  Definitions for ORS 541.450 to 541.460

541.455Â Â Â Â  Splash dams unlawful

541.460Â Â Â Â  Abatement proceedings by Attorney General

RELEASE OF WATER FROM IMPOUNDMENT OR DIVERSION STRUCTURE

541.510Â Â Â Â  Authority of Water Resources Commission to require signs warning public of stream level fluctuation

541.515Â Â Â Â  Notice by commission when hazard created by release of stored water

541.520Â Â Â Â  Procedure when owner or operator of structure fails to request hearing; order regulating release of water

541.525Â Â Â Â  Hearing upon request of owner or operator of structure; notice and conduct of hearing

541.530Â Â Â Â  Order of commission regulating release of water

541.535Â Â Â Â  Installation of automatic stream level recording devices

541.540Â Â Â Â  Procedure in emergency when release of water essential

541.545Â Â Â Â  Compliance with orders of commission; enforcement

WATER DEVELOPMENT PROJECTS

(Definitions)

541.700Â Â Â Â  Definitions for ORS 541.700 to 541.855

(Loan Applications)

541.703Â Â Â Â  Project applications; preference for approval

541.705Â Â Â Â  Project applications; contents

541.710Â Â Â Â  Processing project application; fee

541.715Â Â Â Â  Applicant authorized to obtain private planning, engineering and construction services

541.720Â Â Â Â  Conditions for project application approval

(Loan Contracts)

541.730Â Â Â Â  Loan contract; repayment plan; other terms and conditions

541.735Â Â Â Â  Payment of funds by State Treasurer pursuant to loan contract

541.740Â Â Â Â  Liens and other loan security; foreclosure; rules

541.741Â Â Â Â  Recovery of certain interest amounts

541.745Â Â Â Â  Remedies of commission when water developer fails to comply with contract

541.750Â Â Â Â  Repayment of moneys to Water Development Administration and Bond Sinking Fund

541.755Â Â Â Â  Use of other funds for project construction; effect on funds loaned by state; use of other funds to repay state loan

541.760Â Â Â Â  Reduction of loan amount when secondary use funding available

541.765Â Â Â Â  Authorization for loans for certain federal projects

541.770Â Â Â Â  Federal project loan contract terms; foreclosure

(Bonds)

541.780Â Â Â Â  Bonds to provide project financing

541.785Â Â Â Â  Disposition and use of bond proceeds

541.800Â Â Â Â  Payment of bond principal and interest from Water Development Administration and Bond Sinking Fund

541.815Â Â Â Â  Limitation on bond issuance amount

(Administration)

541.830Â Â Â Â  Water Development Administration and Bond Sinking Fund; sources; use; GovernorÂs approval

541.835Â Â Â Â  Water Development Fund; use

541.840Â Â Â Â  Emergency Board request for funds to pay administrative expenses; repayment of board allocations

541.845Â Â Â Â  Rules

541.850Â Â Â Â  Commission acceptance of gifts or grants

541.855Â Â Â Â  Biennial report to Legislative Assembly and Governor

NORTH
UMPQUA
RIVER DAMS

541.875Â Â Â Â  Dams and use of water for hydroelectric generation on
North Umpqua
prohibited; exceptions

541.880Â Â Â Â  Responsibility of government entity for repair or maintenance costs of dams on
North Umpqua

PENALTIES

541.990Â Â Â Â  Penalties

WATER COMPANIES ORGANIZED UNDER 1891 ACT

Â Â Â Â Â  541.010 Furnishing of water for certain purposes declared to be a public use; rates; amendment of law. (1) The use of the water of the lakes and running streams of Oregon, for general rental, sale or distribution, for purposes of irrigation, and supplying water for household and domestic consumption, and watering livestock upon dry lands of the state, is a public use, and the right to collect rates or compensation for such use of water is a franchise. A use shall be deemed general within the purview of this section when the water appropriated is supplied to all persons whose lands lie adjacent to or within reach of the line of the ditch, canal or flume in which the water is conveyed, without discrimination other than priority of contract, upon payment of charges therefor, as long as there may be water to supply.

Â Â Â Â Â  (2) Rates for the uses of water mentioned in this section may be fixed by the Legislative Assembly or by such officer as may be given that authority by the Legislative Assembly, but rates shall not be fixed lower than will allow the net profits of any ditch, canal, flume or system thereof to equal the prevailing legal rate of interest on the amount of money actually paid in and employed in the construction and operation of the ditch, canal, flume or system.

Â Â Â Â Â  (3) This section and ORS 541.020 to 541.080 may at any time be amended by the Legislative Assembly, and commissioners for the management of water rights and the use of water may be appointed.

Â Â Â Â Â  541.020 Construction of ditches and canals by corporation; route across lands. Whenever any corporation organized under the Act of 1891, pages 52 to 60, Oregon Laws 1891, finds it necessary to construct its ditch, canal, flume, distributing ditches, or feeders across the improved or occupied lands of another, it shall select the shortest and most direct route practicable, having reference to cost of construction upon which the ditch, canal, flume, distributing ditches, or feeders can be constructed with uniform or nearly uniform grade.

Â Â Â Â Â  541.030 Ditches and canals across state lands; grant of right of way. The right of way, to the extent specified in the Act of 1891, pages 52 to 60, Oregon Laws 1891, for the ditches, canals, flumes, distributing ditches, and feeders of any corporation appropriating water under the provisions of the Act of 1891, across all lands belonging to the State of
Oregon
and not under contract of sale, is granted.

Â Â Â Â Â  541.040 Headgate; mode of construction. Every corporation having constructed a ditch, canal or flume under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall erect and keep in good repair a headgate at the head of its ditch, canal or flume, which, together with the necessary embankments, shall be of sufficient height and strength to control the water at all ordinary stages. The framework of the headgate shall be of timber not less than four inches square, and the bottom, sides and gate shall be of plank not less than two inches in thickness.

Â Â Â Â Â  541.050 Leakage or overflow; liability; exception. Every corporation having constructed a ditch, canal, flume or reservoir under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall be liable for all damages done to the persons or property of others, arising from leakage or overflow of water therefrom growing out of want of strength in the banks or walls, or negligence or want of care in the management of the ditch, canal, flume or reservoir. However, damage resulting from extraordinary and unforeseen action of the elements, or attributable in whole or in part to the wrongful interference of another with the ditch, canal, flume or reservoir, which may not be known to the corporation for such length of time as would enable it by the exercise of reasonable efforts to remedy the same, shall not be recovered against the corporation.

Â Â Â Â Â  541.055 District liability for seepage and leakage from water or flood control works; limitation on commencement of action. (1) Any person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 that owns, operates or maintains any irrigation, drainage, water supply, water control or flood control works shall be liable for damage caused by seepage and leakage from such works only to the extent that such damage is directly and proximately caused by the negligence of the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 and not otherwise. Damage resulting from extraordinary and unforeseen action of the elements, or attributable in whole or in part to the wrongful interference of another person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 with the irrigation, drainage, water supply, water control or flood control works, which may not be known to the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 for such length of time as would enable the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554 by the exercise of reasonable efforts to remedy the same, shall not be recovered against the person or irrigation, drainage, water improvement or water control district organized pursuant to ORS chapter 545, 547, 552, 553 or 554.

Â Â Â Â Â  (2) An action or suit under subsection (1) of this section must be commenced within two years from the date when the damage is first discovered or in the exercise of reasonable care should have been discovered. However, in no event shall any such action or suit be commenced more than four years from the date the damage actually occurred. [1979 c.882 Â§1]

Â Â Â Â Â  541.060 Waste of water; flooding premises; unnecessary diversion. Every corporation having constructed a ditch, canal or flume under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, shall carefully keep and maintain the embankments and walls thereof, and of any reservoir constructed to be used in conjunction therewith, so as to prevent the water from wasting and from flooding or damaging the premises of others. The corporation shall not divert at any time any water for which it has no actual use or demand.

Â Â Â Â Â  541.070 Ditches, canals and flumes as real estate. All ditches, canals and flumes permanently affixed to the soil, constructed under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, are declared to be real estate, and the same or any interest therein shall be transferred by deed only, duly witnessed and acknowledged. The vendee of the same, or any interest therein, at any stage shall succeed to all the rights of the vendor, and shall be subject to the same liabilities during ownership.

Â Â Â Â Â  541.080 Suits involving water rights; parties; decree as to priorities. In any suit commenced for the protection of rights to water acquired under the provisions of the Act of 1891, pages 52 to 60, Oregon Laws 1891, the plaintiff may make any or all persons who have diverted water from the same stream or source parties to the suit, and the court may in one decree determine the relative priorities and rights of all parties to the suit. Any person claiming a right on the stream or source, not made a party to the suit, may become such on application to the court, when it is made to appear that the person is interested in the result, and may have the right of the person determined. The court may at any stage, on its own motion, require any persons having or claiming rights to water on the stream or source, to be brought in and made parties, when it appears that a complete determination of the issue involved cannot be made without their presence.

APPROPRIATION OF WATER FOR MINING AND ELECTRIC POWER UNDER 1899 ACT

Â Â Â Â Â  541.110 Use of water to develop mineral resources and furnish power. The use of the water of the lakes and running streams of
Oregon
for the purpose of developing the mineral resources of the state and to furnish electric power for all purposes, is declared to be a public and beneficial use and a public necessity. Subject to the provisions of the Water Rights Act (as defined in ORS 537.010), the right to divert unappropriated waters of any such lakes or streams for such public and beneficial use is granted.

Â Â Â Â Â  541.120 Ditches and canals through lands; use of existing ditch by others than owner; joint liability. No tract or parcel of improved or occupied land in this state shall, without the written consent of the owner, be subjected to the burden of two or more ditches, canals, flumes or pipelines constructed under the Act of 1899, pages 172 to 180, Oregon Laws 1899, for the purpose of conveying water through the property, when the same object can be feasibly and practically attained by uniting and conveying all the water necessary to be conveyed through such property in one ditch, canal, flume or pipeline. Any person having constructed a ditch, canal, flume or pipeline for the purpose provided in the Act of 1899 shall allow any other person to enlarge such ditch, canal, flume or pipeline, so as not to interfere with the operations of the person owning the same, and to use such ditch, canal, flume or pipeline in common with the person owning the same, upon payment to such person of a reasonable proportion of the cost of constructing and maintaining the ditch, canal, flume or pipeline. Such persons shall be jointly liable to any person damaged.

Â Â Â Â Â  541.130 Right of way for ditches across state lands. The right of way to the extent specified in the Act of 1899, pages 172 to 180, Oregon Laws 1899, for the ditches, canals, flumes, pipelines, distributing ditches, and feeders of any person appropriating water under the provisions of that Act, across any and all lands belonging to the State of
Oregon
and not under contract of sale, is granted.

Â Â Â Â Â  541.210 [Repealed by 1953 c.328 Â§2]

APPROPRIATION OF WATER BY THE UNITED STATES

Â Â Â Â Â  541.220 Survey of stream system; delivery of data to Attorney General; suits for determination of water rights. In any stream system where construction is contemplated by the United States under the Act of Congress approved June 17, 1902, 32 Stat. 388 to 390, and known as the Reclamation Act, the Water Resources Commission shall make a hydrographic survey of the stream system, and shall deliver an abstract thereof together with an abstract of all data necessary for the determination of all rights for the use of the waters of such system, to the Attorney General. The Attorney General, together with the district attorneys of the districts affected by the stream system shall, at the request of the Secretary of the Interior, enter suit on behalf of the State of Oregon, in the name of the state, for the determination of all rights for the use of the water, and shall diligently prosecute the same to a final adjudication. [Amended by 1985 c.673 Â§101]

Â Â Â Â Â  541.230 State lands within irrigated area; restrictions on sale; conveyance of lands needed by
United States
. No lands belonging to the state, within the areas to be irrigated from work constructed or controlled by the
United States
or its authorized agents, shall be sold except in conformity with the classification of farm units by the
United States
. The title of such land shall not pass from the state until the applicant therefor has fully complied with the provisions of the laws of the
United States
and the regulations thereunder concerning the acquisition of the right to use water from such works, and shall produce the evidence thereof duly issued. After the withdrawal of lands by the
United States
for any irrigation project, no application for the purchase of state lands within the limits of such withdrawal shall be accepted, except under the conditions prescribed in this section. Any state lands needed by the
United States
for irrigation works may, in the discretion of the Department of State Lands, be conveyed to it without charge. [Amended by 1967 c.79 Â§1]

Â Â Â Â Â  541.240 Right of way for ditches and canals; reservation in conveyances. There is granted over all the unimproved lands now or hereafter belonging to the state the necessary right of way for ditches, canals, and reservoir sites for irrigation purposes constructed by authority of the
United States
or otherwise. All conveyances of state land made after May 18, 1905, shall contain a reservation of such right of way and reservoir sites.

Â Â Â Â Â  541.250 Cession to
United States
not rescinded. Nothing in ORS 541.220 to 541.240 shall be construed as rescinding the cession by the state to the
United States
of lands, as provided in chapter 5, Oregon Laws 1905.

SUITS FOR DETERMINATION OF WATER RIGHTS UNDER 1905 ACT

Â Â Â Â Â  541.310 Suits for determination of rights; parties; survey of stream; disbursements. In any suit wherein the state is a party, for determination of a right to the use of the waters of any stream system, all who claim the right to use the waters shall be made parties. When any such suit has been filed the court shall call upon the Water Resources Commission to make or furnish a complete hydrographic survey of the stream system as provided in ORS 541.220, in order to obtain all data necessary to the determination of the rights involved. The disbursements made in litigating the rights involved in the suit shall be taxed by the court as in other equity suits. [Amended by 1985 c.673 Â§102]

Â Â Â Â Â  541.320 Decrees adjudicating rights; filing; statement as to matters adjudicated. Upon the adjudication of the rights to the use of the water of a stream system, a certified copy of the decree shall be prepared by the clerk of the court, without charge, and filed in the Water Resources Department. The decree shall declare, as to the water right adjudged to each party, whether riparian or by appropriation, the extent, the priority, amount, purpose, place of use, and, as to water used for irrigation, the specific tracts of land to which it shall be appurtenant, together with such other conditions as may be necessary to define the right and its priority. [Amended by 1985 c.673 Â§103]

DISTRICT WATER RIGHTS MAPPING

Â Â Â Â Â  541.325 Definitions for ORS 541.327 to 541.333. As used in ORS 541.327 to 541.333:

Â Â Â Â Â  (1) ÂDistrictÂ means any district or corporation organized under ORS chapter 545, 547, 552, 553 or 554 or any corporation, cooperative, company or other association formed before 1917 for the purpose of distributing water for irrigation purposes.

Â Â Â Â Â  (2) ÂOwnedÂ or ÂcontrolledÂ means ownership in fee, purchase on a land sale contract, option to purchase or lease.

Â Â Â Â Â  (3) ÂUserÂ means an owner of land with an appurtenant water right that is subject to assessment by a district and that would be altered by the petition and map filed under ORS 541.329. [1989 c.1000 Â§1; 1993 c.818 Â§1]

Â Â Â Â Â  Note: 541.325 to 541.333 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.327 Failure or refusal of district to act; joint applications; eligible participants. (1) If a district fails or refuses to act under ORS 541.329 and 541.331, the owner of land with an appurtenant water right within a district and subject to assessment by the district may transfer the use or place of use of the water right on or before July 1, 1994, pursuant to ORS 541.333. An owner transferring the use or place of use under this subsection shall comply with ORS 536.050.

Â Â Â Â Â  (2) If the owners of land within a quarter quarter of a section in a district agree as to the use and place of use of all water rights in the quarter quarter of the section subject to assessment by the district, the owners may jointly submit an application, without the fees required under ORS 536.050, to the Water Resources Department to conform the departmentÂs records to the present usage within the quarter quarter of a section. The application must be filed in accordance with ORS 541.333 on or before July 1, 1994.

Â Â Â Â Â  (3) The district or users within a district authorized to participate in the process described under ORS 541.325 to 541.333 shall be limited to those districts or users who have notified the department on or before July 1, 1993, of their intention to submit a petition.

Â Â Â Â Â  (4) Notwithstanding subsection (3) of this section, the Walla Walla River Irrigation District, or its successor district formed under ORS chapter 545 and created after July 1, 1994, may participate in the process described under ORS 541.325 to 541.333 if the district notifies the department on or before June 30, 2004. [1989 c.1000 Â§2; 1991 c.957 Â§12; 1993 c.818 Â§2; 1995 c.554 Â§5; 2003 c.691 Â§1]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.329 Petition for approval of district map; contents; notice to users; corrections. (1) Pursuant to the requirements of subsection (2) of this section, a district may petition the Water Resources Commission for approval and acceptance of a district map indicating the location and use of the water rights within the district or any part thereof. The petition and map shall be in a form satisfactory to the commission and shall be certified by the district rather than a certified water right examiner. For a district that notifies the Water Resources Department under ORS 541.327 (4), the map must be submitted in an electronic format meeting the standards set by the department. The petition and map may not expand a water right of the district or its users beyond the total right of record of the district. If the district has met the requirements of ORS 541.325 to 541.331 and after the opportunity for hearing under ORS 541.331, the commission shall instruct the director to issue a new certificate to the district listing the requested locations and uses and retaining the original priority date. If the commission denies the petition, the commission shall hold a hearing on the denial. Notice and conduct of the hearing shall be under the provisions of ORS chapter 183 pertaining to contested cases. The hearing shall be conducted in the area where the right is located unless the parties and the persons who file the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) The petition required under subsection (1) of this section shall be submitted on or before July 1, 1994, or before June 30, 2010, for a district notifying the department under ORS 541.327 (4), and shall include:

Â Â Â Â Â  (a) The name of the district and the certificate number of each water right contained in the petition.

Â Â Â Â Â  (b) The names of all users within the district whose lands are included in the petition.

Â Â Â Â Â  (c) A general description of the district boundaries.

Â Â Â Â Â  (d) A general description of the usersÂ land and all water rights per each parcel affected by the petition and the map. If the water right is on a tract of land of five acres or less, a notation of the acres of water right on the assessorÂs tax map shall be sufficient for identification of the place of use and the extent of use.

Â Â Â Â Â  (e) A description of the use which is proposed to be made of the water on each parcel.

Â Â Â Â Â  (f) An affirmation by the petitioner that the map and petition are accurate to the best of the petitionerÂs knowledge.

Â Â Â Â Â  (3) A petition submitted under this section shall contain no more acres of land than the least of the following:

Â Â Â Â Â  (a) The number of acres assessed by the district as of July 1, 1989;

Â Â Â Â Â  (b) The number of acres assessed by the district as of July 1, 1993; or

Â Â Â Â Â  (c) If a district notifies the department under ORS 541.327 (4), the number of acres assessed by the district as of December 31, 2003.

Â Â Â Â Â  (4) Before submitting a petition under subsection (2) of this section, the district shall send a notice to the user of every parcel whose right of record is to be altered, as evidenced by the districtÂs records. This notice shall be sent to the last-known address for the user with a return receipt requested. The notice shall include the number of acre-feet of water or its equivalent, for which the user is being assessed, a general description or tax lot of the land to which the water is assigned, a description of the use and a request for confirmation that the information in the notice is correct. Thirty days after the notice is mailed, the district shall prepare a petition and map as described in subsections (1) and (2) of this section. Payment for water by the user or the userÂs predecessor for a period of five years before the petition shall create a rebuttable presumption that the number of acres billed and paid by the user or the userÂs predecessor is equal to the userÂs water right.

Â Â Â Â Â  (5) Within 30 days after the commission issues a proposed order regarding the petition, the district shall send notice to the users of the district whose right of record is to be altered by the proposed order. This notice shall be sent to the last-known address of the user with a return receipt requested. The notice shall include the number of acres of land, or its equivalent, for which the user is being assessed, a general description or tax lot number of the land to which the water is assigned and a description of the use. In addition to the notice of the proposed order that the district sends to the users, the district shall publish at the same time notice in a newspaper having general circulation in the area in which the water rights are located for a period of at least three weeks. Not less than one publication in each week shall be made. The notice shall state:

Â Â Â Â Â  (a) The number of acres of water right that each parcel shall receive and the associated priority dates;

Â Â Â Â Â  (b) That the proposed map and order are available for inspection at the office of the district during normal business hours for a period of 60 days from the date of first publication;

Â Â Â Â Â  (c) That not less than 60 days after the date of first publication, the commission shall approve the petition and map and issue a final order unless a protest is filed or the petition does not meet the requirements of subsections (1) and (2) of this section; and

Â Â Â Â Â  (d) That the user has the right to protest the proposed order and map as described in ORS 541.331.

Â Â Â Â Â  (6) If the commission returns a petition or map to a district for correction, the commission may prescribe a deadline for the petitioner to provide additional information or correct the petition or map. If the petitioner fails to meet the deadline prescribed by the commission, the commission may deny the petition. [1989 c.1000 Â§3; 1991 c.957 Â§13; 1993 c.818 Â§3; 2003 c.691 Â§2]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.331 Protest against approval of petition; hearing; issuance of water right certificate; land subject to inclusion. (1) Any user may file with the Water Resources Department, within 60 days after the date of first publication, under ORS 541.329, a protest against a proposed order approving the petition. Whenever a timely protest is filed or in the opinion of the Water Resources Director a hearing is necessary to determine whether the district has met the requirements of ORS 541.325 to 541.333 or the proposed changes described in the proposed order would result in injury to existing water rights, the department shall hold a hearing on the matter. The hearing shall be conducted according to the provisions of ORS chapter 183 applicable to contested cases. The hearing shall be held in the area where the rights are located unless the parties and the persons who filed the protest under this section stipulate otherwise.

Â Â Â Â Â  (2) If after examination or hearing, the department finds that the district has met the requirements of ORS 541.325 to 541.331 and that the changes described in the proposed order would not result in injury to existing water rights, the department shall issue a final order approving the petition and map as described in the proposed order. If a water right certificate for the water right has been issued previously, the department shall cancel the previous certificate and issue a new certificate that conforms to the final order and map and retains the original priority date.

Â Â Â Â Â  (3) A certificate issued under this section shall have the evidentiary effect provided for in ORS 537.270 except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued.

Â Â Â Â Â  (4) The department may approve for inclusion in a new certificate under ORS 541.329 and this section only land which, on July 1, 1993, or, if a district notifies the department under ORS 541.327 (4), on December 31, 2003, is:

Â Â Â Â Â  (a) Land within the legal boundaries of the district as those boundaries were originally described or as they may have been changed by legally prescribed inclusion or exclusion proceedings.

Â Â Â Â Â  (b) Land for which inclusion in the district has been requested previously as prescribed by law.

Â Â Â Â Â  (c) Land on which a previously perfected water right has been applied beneficially and for which the user has been charged or assessed by the district in at least one of the last five years and for which the user is currently being charged or assessed. [1989 c.1000 Â§4; 1993 c.818 Â§4; 1995 c.554 Â§7; 1999 c.590 Â§1; 2003 c.691 Â§3]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.333 Application for change of place of use, point of diversion or use; contents; form of map. (1) Whenever the owner of a water right for irrigation, domestic use, stock water storage or other use, for any reason desires to change the place of use, the point of diversion or the use made of the water under ORS 541.327, an application shall be filed with the Water Resources Department.

Â Â Â Â Â  (2) The application required under subsection (1) of this section shall include:

Â Â Â Â Â  (a) The name of the owner;

Â Â Â Â Â  (b) The previous use of the water;

Â Â Â Â Â  (c) A description of the premises upon which the water is used;

Â Â Â Â Â  (d) A description of the premises upon which it is proposed to use the water;

Â Â Â Â Â  (e) The use which is proposed to be made of the water;

Â Â Â Â Â  (f) The reasons for making the proposed change;

Â Â Â Â Â  (g) If the application is made under ORS 541.327 (1), evidence that the water has been used within the past five years upon lands owned or controlled by the owner of the water right;

Â Â Â Â Â  (h) In the event the application is made pursuant to ORS 541.327 (2), evidence that the water has been used within the past five years in the quarter quarter of a section; and

Â Â Â Â Â  (i) The approval of the district in which the water right is located.

Â Â Â Â Â  (3) The description of the premises or mapping required under ORS 541.329 (2) shall not require a map prepared by a certified water right examiner, but shall be in a form satisfactory to the Water Resources Commission. If the water right is on a tract of land of five acres or less, the assessorÂs tax map with a notation of the acres of water right shall be sufficient for identification of the tract and place of use.

Â Â Â Â Â  (4) A certificate issued under this section has the evidentiary effect provided for in ORS 537.270 except when the right to appropriate water described in the certificate is abandoned after the certificate is amended or issued. [1989 c.1000 Â§5; 1995 c.554 Â§8]

Â Â Â Â Â  Note: See note under 541.325.

Â Â Â Â Â  541.345 [Formerly 536.600; repealed by 1999 c.1026 Â§29]

Â Â Â Â Â  541.347 [1993 c.601 Â§1; repealed by 1999 c.1026 Â§3 (541.353 enacted in lieu of 541.347)]

Â Â Â Â Â  541.350 [1987 c.734 Â§1; 1995 c.187 Â§1; repealed by 1999 c.1026 Â§1 (541.351 enacted in lieu of 541.350)]

WATERSHED MANAGEMENT AND ENHANCEMENT

(Generally)

Â Â Â Â Â  541.351 Definitions for ORS 541.351 to 541.415. As used in ORS 541.351 to 541.415:

Â Â Â Â Â  (1) ÂAdaptive managementÂ means applying management or practices over time and across the landscape to achieve site specific resource goals using an integrated and science based approach that results in changes over time in response to feedback or monitoring.

Â Â Â Â Â  (2) ÂAssociated uplandsÂ includes those lands of a watershed that are critical to the functioning and protection of a riparian area.

Â Â Â Â Â  (3) ÂBoardÂ means the Oregon Watershed Enhancement Board created under ORS 541.360.

Â Â Â Â Â  (4) ÂCapital expendituresÂ means direct expenses related to:

Â Â Â Â Â  (a) Personal property of a nonexpendable nature including items that are not consumed in the normal course of operations, can normally be used more than once, have a useful life of more than two years and are for use in the enforcement of fish and wildlife and habitat protection laws and regulations; or

Â Â Â Â Â  (b) Projects that restore, enhance or protect fish and wildlife habitat, watershed functions, native salmonid populations or water quality, including but not limited to:

Â Â Â Â Â  (A) Expenses of assessment, research, design or other technical requirements for the implementation of a project;

Â Â Â Â Â  (B) The acquisition of determinate interests, including fee and less than fee interests, in land or water in order to protect watershed resources, including appraisal costs and other costs directly related to such acquisitions;

Â Â Â Â Â  (C) Development, construction or implementation of a project to restore, enhance or protect water quality, a watershed, fish or wildlife, or riparian or other habitat;

Â Â Â Â Â  (D) Technical support directly related to the implementation of a project; and

Â Â Â Â Â  (E) Monitoring or evaluation activities necessary to determine the actual effectiveness of a project.

Â Â Â Â Â  (5) ÂIndependent Multidisciplinary Science TeamÂ means the scientific team of recognized experts in fisheries, artificial propagation, stream ecology, forestry, range, watershed and agricultural management created under ORS 541.409.

Â Â Â Â Â  (6) ÂNativeÂ means indigenous to
Oregon
and not introduced.

Â Â Â Â Â  (7) ÂOregon PlanÂ means the guidance statement and framework described in ORS 541.405.

Â Â Â Â Â  (8) ÂProtectÂ or ÂprotectionÂ means to minimize or mitigate adverse effects on salmonid and habitat to the maximum extent practicable given the anticipated duration, geographic scope and primary purpose of proposed activities.

Â Â Â Â Â  (9) ÂRestoreÂ or ÂrestorationÂ means to take actions likely to achieve sustainable population levels of native fish or wildlife and their habitats.

Â Â Â Â Â  (10) ÂRiparian areaÂ means a zone of transition from an aquatic ecosystem to a terrestrial ecosystem, dependent upon surface or subsurface water, that reveals through the zoneÂs existing or potential soil-vegetation complex the influence of such surface or subsurface water. A riparian area may be located adjacent to a lake, reservoir, estuary, pothole, spring, bog, wet meadow, muskeg or ephemeral, intermittent or perennial stream.

Â Â Â Â Â  (11) ÂSoil and water conservation districtÂ means a political subdivision of the state as described in ORS 568.550.

Â Â Â Â Â  (12) ÂStewardshipÂ means the careful and responsible management of the environment.

Â Â Â Â Â  (13) ÂTribeÂ means a federally recognized Indian tribe in
Oregon
.

Â Â Â Â Â  (14) ÂWatershedÂ means the entire land area drained by a stream or system of connected streams such that all streamflow originating in the area is discharged through a single outlet.

Â Â Â Â Â  (15) ÂWatershed councilÂ means a voluntary local organization, designated by a local government group convened by a county governing body, to address the goal of sustaining natural resource and watershed protection, restoration and enhancement within a watershed. [1999 c.1026 Â§2 (enacted in lieu of 541.350)]

Â Â Â Â Â  541.353 Legislative findings; principles of
Oregon
Plan; policy. (1) The Legislative Assembly finds that:

Â Â Â Â Â  (a) The long-term protection of the water resources of this state, including sustainable watershed functions, is an essential component of
Oregon
Âs environmental and economic stability and growth;

Â Â Â Â Â  (b) Each watershed in
Oregon
is unique, requiring different management techniques and programs;

Â Â Â Â Â  (c) Management techniques and programs for the protection and enhancement of watersheds can be most effective and efficient when voluntarily initiated at the local level;

Â Â Â Â Â  (d) Cooperative partnerships between affected private individuals, interested citizens, tribes and representatives of local, state and federal agencies may improve opportunities to achieve the protection, enhancement and restoration of the stateÂs watersheds; and

Â Â Â Â Â  (e) The establishment of such cooperative partnerships should be encouraged by local individuals, local organizations and representatives of state agencies.

Â Â Â Â Â  (2) The Legislative Assembly declares that the Oregon Plan for integrating regulatory efforts while fostering incentives and voluntary action for environmental stewardship should be founded upon the following principles:

Â Â Â Â Â  (a) Promoting collaboration and partnerships among local, state, regional, tribal and federal governments and private individuals and organizations;

Â Â Â Â Â  (b) Establishing clear, technically defensible, practicable and achievable recovery and restoration objectives;

Â Â Â Â Â  (c) Assessing the conditions in each watershed to determine the quality of the existing environment, to identify the causes for declines in habitat, fish and wildlife populations and water quality, and to assist with the development of locally integrated action plans for watersheds that will achieve agreed-upon protection and restoration objectives;

Â Â Â Â Â  (d) Coordinating implementation of integrated watershed action plans;

Â Â Â Â Â  (e) Monitoring and ensuring implementation of the integrated watershed action plans using adaptive management to make appropriate changes in action plans and goals as needed; and

Â Â Â Â Â  (f) Establishing funding priorities across basins based on the value of programs and projects for watershed and habitat recovery.

Â Â Â Â Â  (3) It is the policy of the State of
Oregon
that:

Â Â Â Â Â  (a) Voluntary programs initiated at the local level to protect and enhance the quality and stability of watersheds are a high priority of the state and should be encouraged;

Â Â Â Â Â  (b) State agencies are encouraged to respond cooperatively to local watershed protection and enhancement efforts and coordinate their respective activities with other state agencies and affected local, regional, tribal and federal governments and private landowners to the greatest degree practicable; and

Â Â Â Â Â  (c) State agencies responding to local watershed protection and enhancement efforts are encouraged to foster local watershed planning, protection and enhancement efforts before initiating respective action within a watershed. [1999 c.1026 Â§4 (enacted in lieu of 541.347)]

Â Â Â Â Â  541.355 [1987 c.734 Â§2; 1995 c.187 Â§2; 1999 c.1026 Â§20; repealed by 2001 c.841 Â§5]

Â Â Â Â Â  541.360
Oregon
Watershed Enhancement Board; officers; qualifications. (1) The Oregon Watershed Enhancement Board is created. The board shall consist of 17 members as set forth in subsection (2) of this section. The chairperson shall have such powers and duties as are provided by the rules of the board.

Â Â Â Â Â  (2)(a) The 11 voting members of the board shall be knowledgeable about natural resource issues, represent all geographic regions of this state and include at least one representative of a tribe. The board shall consist of the following:

Â Â Â Â Â  (A) Each of the following boards or commissions shall designate one member of their board or commission to serve on the Oregon Watershed Enhancement Board:

Â Â Â Â Â  (i) The Environmental Quality Commission;

Â Â Â Â Â  (ii) The State Fish and Wildlife Commission;

Â Â Â Â Â  (iii) The State Board of Forestry;

Â Â Â Â Â  (iv) The State Board of Agriculture; and

Â Â Â Â Â  (v) The Water Resources Commission; and

Â Â Â Â Â  (B) Six public members appointed by the Governor and confirmed by the Senate in accordance with ORS 171.562 and 171.565. Each public member shall serve for a term of four years. A member shall be eligible for reappointment, but no member shall serve more than two consecutive terms.

Â Â Â Â Â  (b) In addition to the voting members, the director of the agricultural extension service of
Oregon
State
University
, or the directorÂs designee, shall serve as a nonvoting member of the board and shall participate as needed in the activities of the board.

Â Â Â Â Â  (c) In addition to the voting and nonvoting members designated in paragraphs (a) and (b) of this subsection, representatives of the following federal agencies shall be invited to serve as additional nonvoting members of the board:

Â Â Â Â Â  (A) A representative of the United States Forest Service.

Â Â Â Â Â  (B) A representative of the United States Bureau of Land Management.

Â Â Â Â Â  (C) A representative of the Natural Resources Conservation Service of the United States Department of Agriculture.

Â Â Â Â Â  (D) A representative of the United States Environmental Protection Agency.

Â Â Â Â Â  (E) A representative of the National Marine Fisheries Service of the United States Department of Commerce.

Â Â Â Â Â  (3) The voting members of the board shall select a chairperson from among the voting members of the board.

Â Â Â Â Â  (4) At least eight voting members of the board must be present to take action to award grant funds under ORS 541.370. If three or more voting members object to an award of grant funds, the board shall reject the proposal and direct the applicant to revise the proposal to comply with the requirements of ORS 541.397, 541.399 and 451.401 and resubmit the proposal. [1987 c.734 Â§3; 1995 c.187 Â§3; 1999 c.1026 Â§8]

Â Â Â Â Â  541.362 Executive director of
Oregon
Watershed Enhancement Board; appointment. (1) Subject to confirmation by the Senate in the manner provided in ORS 171.562 and 171.565, the Governor shall appoint an executive director of the Oregon Watershed Enhancement Board. The executive director shall be an individual qualified by training and experience and shall serve for a term of four years, at the pleasure of the Governor.

Â Â Â Â Â  (2) The executive director shall receive a salary as provided by law or, if not so provided, as prescribed by the Governor.

Â Â Â Â Â  (3) In addition to salary, but subject to any applicable law regulating travel and other expenses of state officers and employees, the executive director shall be reimbursed for actual and necessary travel and other expenses incurred by the executive director in the performance of official duties.

Â Â Â Â Â  (4) Subject to any applicable provisions of the State Personnel Relations Law, the executive director shall appoint all subordinate officers and employees of the board, prescribe their duties and fix their compensation. [1999 c.1026 Â§9]

Â Â Â Â Â  541.363 Authority of executive director to enter into interagency agreements. In addition to any other authority granted to the executive director of the Oregon Watershed Enhancement Board, the executive director, on behalf of the board, may enter into interagency agreements necessary to carry out the duties and responsibilities of the board. [1999 c.1026 Â§10]

Â Â Â Â Â  541.365 Conduct of watershed enhancement program; integration of geographic information. (1) The Oregon Watershed Enhancement Board shall conduct a watershed enhancement program to benefit all users of the waters of this state. The board shall conduct the program in a manner that:

Â Â Â Â Â  (a) Provides the greatest possible opportunity for volunteer participation to achieve the goals of the program; and

Â Â Â Â Â  (b) Coordinates the information, data and data retrieval needs of the natural resource agencies of the state with the
State
Service
Center
for Geographic Information Systems.

Â Â Â Â Â  (2) In order to effectuate the program described in this section, the board shall establish protocols, policies and procedures necessary to integrate and organize geographic information and make it available to persons and entities involved in implementation of the Oregon Plan.

Â Â Â Â Â  (3) In working with the
State
Service
Center
for Geographic Information Systems, the board shall ensure that:

Â Â Â Â Â  (a) Information received by the center is formatted in a manner that results in an integrated geographic information system that meets the needs of all local, state, regional, tribal and federal entities involved in implementation of the Oregon Plan; and

Â Â Â Â Â  (b) The data are available to local, state and federal agencies and to any person implementing activities under the Oregon Plan.

Â Â Â Â Â  (4) The program developed under this section shall include development and implementation, in coordination with the natural resource agencies of the state, of a statewide monitoring program for activities conducted under the Oregon Plan. [1987 c.734 Â§5; 2001 c.841 Â§3a; 2001 c.842 Â§1]

Â Â Â Â Â  541.368 Implementation of grant programs. In cooperation with other state, interstate and federal agencies, tribes, local governments, watershed councils, soil and water conservation districts, not-for-profit organizations and volunteer groups, the Oregon Watershed Enhancement Board shall facilitate the implementation of the grant programs established under ORS 541.351 to 541.415. [1999 c.1026 Â§6]

Â Â Â Â Â  541.370 Duties of board; grant program; advisory committees. (1) In carrying out the watershed enhancement program, the Oregon Watershed Enhancement Board shall:

Â Â Â Â Â  (a) Coordinate the boardÂs funding of enhancement projects with the activities of the Natural Resources Division staff and other agencies, especially those agencies working together through a system of coordinated resource management planning.

Â Â Â Â Â  (b) Use the expertise of the appropriate state agency according to the type of enhancement project.

Â Â Â Â Â  (c) Provide educational and informational materials to promote public awareness and involvement in the watershed enhancement program.

Â Â Â Â Â  (d) Coordinate and provide for or arrange for assistance in the activities of persons, agencies or political subdivisions developing local watershed enhancement projects funded by the board.

Â Â Â Â Â  (e) Grant funds for the support of watershed councils in assessing watershed conditions, developing action plans, implementing projects and monitoring results and for the implementation of watershed enhancement projects from such moneys as may be available to the board therefor.

Â Â Â Â Â  (f) Develop and maintain a centralized repository for information about the effects of watershed enhancement and education projects.

Â Â Â Â Â  (g) Give priority to proposed watershed enhancement projects receiving funding or assistance from other sources.

Â Â Â Â Â  (h) Identify gaps in research or available information about watershed health and enhancement.

Â Â Â Â Â  (i) Cooperate with appropriate federal entities to identify the needs and interests of the State of
Oregon
so that federal plans and project schedules relating to watershed enhancement incorporate the stateÂs intent to the fullest extent practicable.

Â Â Â Â Â  (j) Encourage the use of nonstructural methods to enhance the riparian areas and associated uplands of
Oregon
Âs watersheds.

Â Â Â Â Â  (k) Determine criteria for utilizing the private sector, both not-for-profit and for-profit organizations, to provide landowners with technical assistance to help develop and implement conservation easements and resource improvement projects.

Â Â Â Â Â  (2) In accordance with ORS 541.351 to 541.415, the Oregon Watershed Enhancement Board shall administer a watershed improvement grant program using funds from the Watershed Improvement Grant Fund established under ORS 541.397, from the Restoration and Protection Subaccount established under ORS 541.377 and from the Flexible Incentives Account established under ORS 541.381.

Â Â Â Â Â  (3) To aid and advise the board in the performance of the functions of the board, the board may establish such advisory and technical committees as the board considers necessary. These committees may be continuing or temporary. The board shall determine the representation, membership, terms and organization of the committees and shall appoint their members. The chairperson is ex officio a member of each committee. [1987 c.734 Â§6; 1995 c.187 Â§4; 1997 c.8 Â§8; 1999 c.59 Â§174; 1999 c.1026 Â§11; 2001 c.708 Â§15]

Â Â Â Â Â  541.371 Duties of board related to integrated watershed planning and management; allocation of funds to local soil and water conservation districts and watershed councils. (1) In addition to the duties set forth in ORS 541.370, in carrying out the provisions of ORS 541.351 to 541.415, the Oregon Watershed Enhancement Board:

Â Â Â Â Â  (a) Shall establish a framework for a locally based integrated watershed planning and management process designed to assist watershed councils and soil and water conservation districts and to support the efforts of watershed councils and soil and water conservation districts to work within the requirements of state and federal laws without duplication of planning effort. The framework shall include all of the following:

Â Â Â Â Â  (A) Guidance and protocols for watershed assessments to encourage consistent assessment methods across all watersheds and agencies, including assessment of cumulative effects. At a minimum, such guidance shall address the following plan components:

Â Â Â Â Â  (i) A description of the watershed;

Â Â Â Â Â  (ii) An assessment of current watershed conditions and the distribution and condition of habitat; and

Â Â Â Â Â  (iii) Identification of conditions preventing watershed restoration.

Â Â Â Â Â  (B) Guidance on how to prepare watershed action plans. At a minimum, such guidance shall address the following plan components:

Â Â Â Â Â  (i) Applicable water quality standards and native salmonid and habitat recovery objectives;

Â Â Â Â Â  (ii) Proposed measures needed to restore watershed health;

Â Â Â Â Â  (iii) Timeline and budget estimates for implementation of action measures in priority order; and

Â Â Â Â Â  (iv) Monitoring and evaluation systems.

Â Â Â Â Â  (b) May review plans, actions and rules of state agencies pertaining to restoration and protection grants for the purpose of coordinating the boardÂs grant program with other ongoing grant programs.

Â Â Â Â Â  (c) Shall establish statewide and regional goals and priorities that shall become the basis for funding decisions by the board. In adopting such goals and priorities, the board shall adopt priorities for grant funding based on the Oregon Plan and on measurable goals. In carrying out this function, the board shall consider local economic and social impacts among the criteria.

Â Â Â Â Â  (d) Shall support development and implementation of a system that enables standardized collection, management and reporting of natural resources information in
Oregon
, including water data, geographic information system data and information on native fish and wildlife and habitat.

Â Â Â Â Â  (e) Shall promote the availability of information on the effects of watershed enhancement.

Â Â Â Â Â  (f) May not have regulatory or enforcement authority except for the fiscal responsibilities described in ORS 541.351 to 541.415.

Â Â Â Â Â  (2) In addition to the uses of grant funds described in ORS 541.399, in allocating grant funds under ORS 541.351 to 541.415 that are derived from the Restoration and Protection Subaccount, the board:

Â Â Â Â Â  (a) May allocate funds to be used for staff for soil and water conservation districts and watershed councils.

Â Â Â Â Â  (b) May award funds for a specific project or program application or for implementation of an approved action plan.

Â Â Â Â Â  (3) To the maximum extent practicable, soil and water conservation districts and watershed councils shall share technical staff. [1999 c.1026 Â§12]

Â Â Â Â Â  541.372 Authority of board to accept moneys; disposition. (1) The Oregon Watershed Enhancement Board may accept moneys from any public or private source, including the federal government, made available for the purpose of encouraging, promoting and securing watershed enhancement or to facilitate and assist in carrying out the functions of the board, including administrative expenses, as provided by law.

Â Â Â Â Â  (2) All moneys received by the board under this section shall be deposited in the State Treasury and kept in separate accounts in the General Fund designated according to the purposes for which moneys were made available.

Â Â Â Â Â  (3) Notwithstanding the provisions of ORS 291.238, all moneys received under this section are continuously appropriated to the board for the purpose for which they were made available and shall be expended in accordance with the terms and conditions upon which they were made available. [1991 c.657 Â§2]

Â Â Â Â Â  541.373 Authority of Governor to accept moneys; disposition. (1) The Governor may receive gifts, grants, bequests, endowments and donations of moneys from public and private sources, including the federal government, for the purpose of implementing the Oregon Plan, as described in ORS 541.405.

Â Â Â Â Â  (2) The Governor shall deposit moneys received under this section in the State Treasury to the credit of the Watershed Improvement Operating Fund established under ORS 541.379 to be used for the purposes specified in ORS 541.379 (1)(b). [2003 c.452 Â§3]

Â Â Â Â Â  541.375 Watershed enhancement projects; grant program; criteria for approval; acquisition of interest in land or water. (1) Any person, tribe, watershed council, soil and water conservation district, community college, state institution of higher education, independent not-for-profit institution of higher education or political subdivision of this state that is not a state agency may submit a request for funding for or for advice and assistance in developing a project under ORS 541.351 to 541.415. A state agency or federal agency may apply for funding under this section only as a coapplicant with one of the other eligible entities.

Â Â Â Â Â  (2) The request under subsection (1) of this section shall be filed in the manner, be in the form and contain the information required by the Oregon Watershed Enhancement Board.

Â Â Â Â Â  (3) The board may establish a grant program through soil and water conservation districts organized under ORS 568.210 to 568.808 and 568.900 to 568.933 that provides funds for local implementation of watershed enhancement, education and monitoring efforts.

Â Â Â Â Â  (4) The board may fund implementation of action plans based on a watershed assessment that addresses water quality and aquatic resources of the watershed.

Â Â Â Â Â  (5) A project may use mechanical, vegetative or structural methods including, but not limited to, management techniques, erosion control, streambank stabilization, forest, range or crop land treatment, site specific in-stream structures, acquisitions or leases of land or water rights from a willing owner, watershed assessments, landowner incentives and action plan development, implementation and monitoring.

Â Â Â Â Â  (6) The actions of a soil and water conservation district carried out pursuant to a grant program established by the board under subsection (3) of this section shall not be subject to review and approval by the Natural Resources Division under ORS 561.400.

Â Â Â Â Â  (7) The Oregon Watershed Enhancement Board shall approve for funding only those projects that:

Â Â Â Â Â  (a) Are based on sound principles of watershed management;

Â Â Â Â Â  (b) Use methods most adapted to the project locale;

Â Â Â Â Â  (c) Meet the criteria established by the board under ORS 541.396; and

Â Â Â Â Â  (d) Contribute to either:

Â Â Â Â Â  (A) The improved health of a stream, lake or reservoir and toward the achievement of standards that satisfy the requirements of the Federal Water Pollution Control Act (P.L. 92-500), as amended; or

Â Â Â Â Â  (B) The restoration of wildlife, habitat or native fish.

Â Â Â Â Â  (8) The Oregon Watershed Enhancement Board may fund a project for the restoration of a riparian area or associated upland that is carried out in conjunction with a storage structure. However, the board shall not approve funding for any proposed project that consists solely of construction of a storage structure for out-of-stream use.

Â Â Â Â Â  (9) The Oregon Watershed Enhancement Board may fund projects involving the acquisition of lands and waters, or interests therein from willing sellers, for the purpose of maintaining or restoring watersheds, habitat and native salmonids. Interests in these lands and waters may be held by local, state and federal agencies, tribes, not-for-profit land conservation organizations and trusts, state institutions of higher education, independent not-for-profit institutions of higher education or political subdivisions of this state, as long as the entity continues to use the land or water for the purposes specified under section 4b, Article XV of the Oregon Constitution.

Â Â Â Â Â  (10) If the Oregon Watershed Enhancement Board approves funding for a project under this section that requires the applicant to obtain a permit or license from a local, state or federal agency or governing body, the board shall not disburse any funds to the applicant until the applicant presents evidence that the agency has granted the permit or license. [1987 c.734 Â§7; 1989 c.171 Â§71; 1995 c.187 Â§5; 1997 c.7 Â§8; 1999 c.1026 Â§13]

Â Â Â Â Â  541.376 Title restrictions on land purchased through grant agreement. (1) Land purchased through a grant agreement with the Oregon Watershed Enhancement Board shall be subject to title restrictions that give the board the authority to approve, approve with conditions or deny the sale or transfer of the land. Specifically, the board may require conditions on the sale or transfer to:

Â Â Â Â Â  (a) Ensure consistency with the intent of the original grant;

Â Â Â Â Â  (b) Ensure the ability of the party receiving the land through the sale or transfer to carry out the obligations under the grant agreement; and

Â Â Â Â Â  (c) Address the disposition of proceeds from the sale or transfer, including any provisions for repayment, with interest, of any grant funds.

Â Â Â Â Â  (2) The board may not allow a sale or transfer that results in any profit to any person.

Â Â Â Â Â  (3) The board shall, by rule, define ÂprofitÂ for the purpose of not allowing sales or transfers and shall specify the process and criteria that the board will use in considering whether to approve, approve with conditions or deny a sale or transfer. [2001 c.645 Â§2]

Â Â Â Â Â  541.377 Parks and Natural Resources Fund; sources; subaccounts; uses of subaccounts. (1) There is established in the State Treasury, separate and distinct from the General Fund, the Parks and Natural Resources Fund to be administered by the Oregon Department of Administrative Services. All moneys transferred from the State Lottery Fund and all other moneys authorized to be transferred to the Parks and Natural Resources Fund from whatever source are appropriated continuously for the public purposes of restoring and protecting OregonÂs parks, beaches, watersheds and critical fish and wildlife habitats. Fifteen percent of the net proceeds from the Oregon State Lottery shall be deposited in the Parks and Natural Resources Fund created under this subsection.

Â Â Â Â Â  (2) Of the moneys deposited into the Parks and Natural Resources Fund from the Oregon State Lottery, 50 percent shall be deposited into a Parks Subaccount for the public purpose of financing the protection, repair, operation, creation and development of state parks, ocean shores, public beach access areas, historic sites and recreation areas. The State Treasurer may invest and reinvest the moneys in the Parks Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the subaccount.

Â Â Â Â Â  (3) All moneys in the Parks Subaccount for financing the protection, repair, operation, creation and development of state parks, ocean shores, public beach access areas, historic sites and recreation areas shall be allocated to the State Parks and Recreation Department. Such moneys shall be deposited into the State Parks and Recreation Department Fund established under ORS 390.134 and shall be used for the following purposes:

Â Â Â Â Â  (a) Maintaining, constructing, improving, developing, managing and operating state park and recreation facilities, programs and areas.

Â Â Â Â Â  (b) Acquiring real property, or interest therein, deemed necessary for the creation and operation of state parks, ocean shores, public beach access areas, recreation areas and historic sites or because of natural, scenic, cultural, historic and recreational values.

Â Â Â Â Â  (c) Operating grant programs for local government entities deemed necessary to accomplish the public purposes of the Parks and Natural Resources Fund.

Â Â Â Â Â  (4) Of the moneys deposited into the Parks and Natural Resources Fund from the Oregon State Lottery, 50 percent shall be deposited into a Restoration and Protection Subaccount for the public purpose of financing the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality in
Oregon
. The State Treasurer may invest and reinvest the moneys in the Restoration and Protection Subaccount as provided in ORS 293.701 to 293.820. Interest from the moneys deposited in the subaccount and earnings from investment of the moneys in the subaccount shall be credited to the Restoration and Protection Research Fund created under ORS 541.378.

Â Â Â Â Â  (5) The moneys in the Restoration and Protection Subaccount for financing the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality shall be administered by the Oregon Watershed Enhancement Board and shall be used for all of the following purposes:

Â Â Â Â Â  (a) Restoration and protection of watersheds and fish, wildlife, riparian and native species and for habitat conservation activities, including but not limited to planning, coordination, assessment, implementation, restoration, inventory, information management and monitoring activities.

Â Â Â Â Â  (b) Watershed and riparian education efforts.

Â Â Â Â Â  (c) Development and implementation of watershed and water quality enhancement plans.

Â Â Â Â Â  (d) Entering into agreements to obtain from willing owners determinate interests in lands and waters that protect watershed resources, including but not limited to fee simple interests in land, leases of land or water or conservation easements.

Â Â Â Â Â  (e) Enforcement of fish and wildlife and habitat protection laws and regulations.

Â Â Â Â Â  (6) Of the moneys deposited into the Restoration and Protection Subaccount from the Oregon State Lottery, the Oregon Watershed Enhancement Board shall deposit:

Â Â Â Â Â  (a) Sixty-five percent of the funds into the Watershed Improvement Grant Fund established under ORS 541.397 to be used only for funding capital expenditure projects; and

Â Â Â Â Â  (b) Thirty-five percent of the funds into the Watershed Improvement Operating Fund established under ORS 541.379 to be used for the purposes set forth in ORS 541.379 (1).

Â Â Â Â Â  (7) The Legislative Assembly shall not limit expenditures from the Parks and Natural Resources Fund. The Legislative Assembly may appropriate other moneys or revenues to the Parks and Natural Resources Fund. [1999 c.1026 Â§7; 2003 c.14 Â§346]

Â Â Â Â Â  541.378 Restoration and Protection Research Fund; establishment; sources; uses. (1) The Restoration and Protection Research Fund is established separate and distinct from the General Fund. Interest earned by the Restoration and Protection Research Fund shall be credited to the fund. Moneys credited to the fund are continuously appropriated to the Oregon Watershed Enhancement Board for the purpose of funding research and other activities related to the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality, including but not limited to research, monitoring, evaluation and assessment related to the Oregon Plan.

Â Â Â Â Â  (2) All moneys received by the Oregon Watershed Enhancement Board from interest earned on the Restoration and Protection Subaccount of the Parks and Natural Resources Fund created under ORS 541.377, from the Watershed Improvement Operating Fund created under ORS 541.379 and from the Watershed Improvement Grant Fund created under ORS 541.397 shall be credited to the Restoration and Protection Research Fund. Moneys credited to the fund and not expended by the completion of a biennium shall remain in the fund. [1999 c.1026 Â§7a; 2007 c.217 Â§6]

Â Â Â Â Â  541.379 Watershed Improvement Operating Fund; establishment; sources; uses. (1) The Watershed Improvement Operating Fund is established in the State Treasury separate and distinct from the General Fund. The Watershed Improvement Operating Fund shall consist of all moneys placed in the fund as provided by law. All moneys in the Watershed Improvement Operating Fund are continuously appropriated for the following purposes:

Â Â Â Â Â  (a) Operational activities of the Oregon Watershed Enhancement Board;

Â Â Â Â Â  (b) Activities of state and local agencies and other public entities related to the restoration and protection of native salmonid populations, watersheds, fish and wildlife habitats and water quality, including but not limited to activities under the Oregon Plan;

Â Â Â Â Â  (c) Watershed improvement grants described in ORS 541.399 and 541.401 that are not capital expenditures; and

Â Â Â Â Â  (d) Watershed improvement grants described in ORS 541.399 and 541.401 that are capital expenditures.

Â Â Â Â Â  (2) Interest accruing to the Watershed Improvement Operating Fund shall be credited to the Restoration and Protection Research Fund created under ORS 541.378. Funds appropriated and not expended by the completion of a biennium shall remain in the Watershed Improvement Operating Fund.

Â Â Â Â Â  (3) The Oregon Watershed Enhancement Board created under ORS 541.360 shall administer the Watershed Improvement Operating Fund.

Â Â Â Â Â  (4) In addition to the funds made available for the purposes of ORS 541.351 to 541.415 under ORS 541.399, the board also may accept gifts and grants from any public or private source for the purposes described in subsection (1) of this section. [1999 c.1026 Â§7b]

Â Â Â Â Â  541.380 [1987 c.734 Â§8; 1997 c.7 Â§9; 1999 c.270 Â§5; 1999 c.1026 Â§14; 2001 c.708 Â§16; renumbered 541.396 in 2001]

Â Â Â Â Â  541.381 Flexible Incentives Account; creation; sources; uses. (1) There is created a Flexible Incentives Account in the State Treasury, separate and distinct from the General Fund. Interest earned by the account shall be credited to the account. The moneys in the account are continuously appropriated to the Oregon Watershed Enhancement Board for the purposes specified in this section.

Â Â Â Â Â  (2) The Oregon Watershed Enhancement Board shall use the Flexible Incentives Account to assist landowners in the implementation of strategies intended to protect and restore native species of fish, wildlife and plants and to maintain long-term ecological health, diversity and productivity in a manner consistent with statewide, regional or local conservation plans. The board shall seek to fund those strategies that offer the greatest public benefit at the lowest cost. The account may also be used to fund activities to achieve the purposes of stewardship agreements entered into under ORS 541.423 between a landowner, or a representative of the landowner, and the State Department of Agriculture or the State Board of Forestry.

Â Â Â Â Â  (3) The account shall consist of moneys appropriated to it by the Legislative Assembly and moneys provided to the board by federal, state, regional or local governments for the purposes specified in this section. The board may accept private moneys in the form of gifts, grants and bequests for deposit into the account. [2001 c.708 Â§13; 2007 c.608 Â§3]

Â Â Â Â Â  541.382 [Formerly 541.385; repealed by 1999 c.1026 Â§29]

Â Â Â Â Â  541.384 Watershed management program; project funding; high priority watersheds. (1) The Oregon Watershed Enhancement Board shall initiate a watershed management program that relies on the establishment of voluntary local watershed councils comprised of residents, state and federal agency staff, members of federally recognized Indian tribes and other citizens interested in the management of watersheds and that provides for the development by these partnerships of local plans that may include but are not limited to the assessment of the watershed condition, the creation of a watershed action plan and a strategy for implementing the action plan. The program shall focus state resources on the achievement of sustainable watershed health, including funding major projects that contribute to the overall health of a watershed. In addition, the board shall fund smaller, voluntary projects for watershed enhancement and for restoration of riparian areas and associated uplands.

Â Â Â Â Â  (2) In carrying out the program under subsection (1) of this section, the board may designate high priority watersheds. However, the designation of high priority watersheds is intended only as a management tool for state agencies in allocating resources to support coordinated watershed management activities. Such designation is not intended to establish or confer any right, duty or authority, nor to have any legal significance beyond that described in this section, nor to discourage or prohibit the formation and function of voluntary local watershed councils in other watersheds.

Â Â Â Â Â  (3) The elected officials representing the appropriate local government groups containing or within a proposed watershed council area shall determine whether to participate in the voluntary formation of a local watershed council. When multiple local government groups are involved within an area that would be served by a watershed council, the affected local government groups shall together determine their respective roles and the appropriate method for appointing members to a local watershed council. [1993 c.601 Â§2; 1995 c.187 Â§6]

Â Â Â Â Â  541.385 [1987 c.734 Â§4; renumbered 541.382 in 1995]

Â Â Â Â Â  541.388 Voluntary local watershed councils; protection against liability. (1) Local government groups are encouraged to form voluntary local watershed councils in accordance with the guidelines set forth in subsection (2) of this section. The Oregon Watershed Enhancement Board may work cooperatively with any local watershed council that may be formed. Requests from local watershed councils for state assistance shall be evaluated on the basis of whether the requesting organization reflects the interests of the affected watershed and the potential to protect and enhance the quality of the watershed in question.

Â Â Â Â Â  (2) Local watershed councils formed under subsection (1) of this section shall consist of a majority of local residents, including local officials. A watershed council may be a new or existing organization as long as the council represents a balance of interested and affected persons within the watershed and assures a high level of citizen involvement in the development and implementation of a watershed action program. A local watershed council may include representatives of local government, representatives of nongovernment organizations and private citizens, including but not limited to:

Â Â Â Â Â  (a) Representatives of local and regional boards, commissions, districts and agencies;

Â Â Â Â Â  (b) Representatives of federally recognized Indian tribes;

Â Â Â Â Â  (c) Public interest group representatives;

Â Â Â Â Â  (d) Private landowners;

Â Â Â Â Â  (e) Industry representatives;

Â Â Â Â Â  (f) Members of academic, scientific and professional communities; and

Â Â Â Â Â  (g) Representatives of state and federal agencies.

Â Â Â Â Â  (3) If more than one watershed council exists in a county, each watershed council shall periodically report the activities of the council to the county governing body.

Â Â Â Â Â  (4) The Oregon Department of Administrative Services may provide to voluntary local watershed councils and their officers, employees and agents acting within the scope of their employment or duties, protection against liability as part of the insurance provided to the Oregon Watershed Enhancement Board pursuant to ORS 278.120 to 278.215. The Oregon Watershed Enhancement Board, after consulting the Oregon Department of Administrative Services and local watershed councils, shall establish guidelines for liability coverage and limits of coverage. The Oregon Department of Administrative Services shall determine any additional contributions to be apportioned to the Oregon Watershed Enhancement Board for extending insurance to voluntary local watershed councils, and the Oregon Watershed Enhancement Board shall pay the assessments from such moneys as may be available for those assessments. [1993 c.601 Â§3; 1995 c.187 Â§7; 1999 c.300 Â§1]

Â Â Â Â Â  541.390 Duties of Natural Resources Division. In addition to the duties conferred on the Natural Resources Division of the State Department of Agriculture under ORS 561.400 and 568.210 to 568.808 and 568.900 to 568.933, the division shall:

Â Â Â Â Â  (1) In cooperation with the Oregon Watershed Enhancement Board, provide appropriate personnel who, under the direction of the board, shall:

Â Â Â Â Â  (a) Serve as community advisors to cooperatively develop watershed enhancement projects with volunteers; and

Â Â Â Â Â  (b) Cooperatively evaluate watershed enhancement projects with those responsible for project implementation.

Â Â Â Â Â  (2) Provide technical assistance to individuals responsible for implementation of a watershed enhancement project.

Â Â Â Â Â  (3) Work with the Oregon Watershed Enhancement Board to coordinate the implementation of enhancement projects with the activities of other agencies, including but not limited to, those state and federal agencies participating in coordinated resource management planning. [1987 c.734 Â§9; 2001 c.104 Â§228]

Â Â Â Â Â  541.392 Report to Legislative Assembly. (1) The Oregon Watershed Enhancement Board shall report biennially to the Legislative Assembly on the implementation of the management program under ORS 541.384 and grants awarded under ORS 541.399. The report shall include but need not be limited to:

Â Â Â Â Â  (a) An explanation of the effectiveness and workability of the partnership process described in ORS 541.384;

Â Â Â Â Â  (b) A description of any modifications to the process that have been instituted;

Â Â Â Â Â  (c) Recommendations concerning the need for future legislative action; and

Â Â Â Â Â  (d) Information about the use of moneys received by and distributed by the board under section 4b, Article XV of the Oregon Constitution.

Â Â Â Â Â  (2) The board shall include with each report under subsection (1) of this section a copy of each audit completed pursuant to section 4c, Article XV of the Oregon Constitution. [Formerly 541.400; 1999 c.1026 Â§15]

Â Â Â Â Â  541.395 State agency reports to be provided to board. In order to assist the Oregon Watershed Enhancement Board in developing and maintaining a centralized repository under ORS 541.370, the following agencies shall provide the board with a copy of any report produced by the agency that is related to enhancement or restoration of riparian areas or associated uplands:

Â Â Â Â Â  (1) The Department of Environmental Quality.

Â Â Â Â Â  (2) The State Department of Fish and Wildlife.

Â Â Â Â Â  (3) The Water Resources Department.

Â Â Â Â Â  (4) The State Forestry Department.

Â Â Â Â Â  (5) The State Department of Agriculture.

Â Â Â Â Â  (6) The agricultural extension service of
Oregon
State
University
. [1987 c.734 Â§10]

Â Â Â Â Â  541.396 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Oregon Watershed Enhancement Board shall adopt rules and standards to carry out the watershed enhancement program.

Â Â Â Â Â  (2) The rules and standards adopted by the board under subsection (1) of this section shall include, but need not be limited to:

Â Â Â Â Â  (a) Grant application requirements and review and selection criteria for projects to receive assistance or funding from the board, including funding from the Flexible Incentives Account established under ORS 541.381.

Â Â Â Â Â  (b) Criteria for distributing to those entities specified in ORS 541.375 those funds appropriated to the board for funding projects. The criteria shall include a process for periodic review of the distribution by the appropriate legislative committee.

Â Â Â Â Â  (c) Conditions for approval by the board for implementation of a project including but not limited to:

Â Â Â Â Â  (A) Provisions satisfactory to the board for inspection and evaluation of the implementation of a project including all necessary agreements to allow the board and employees of any cooperating agency providing staff services for the board access to the project area;

Â Â Â Â Â  (B) Provisions satisfactory to the board for controlling the expenditure of and accounting for any funds granted by the board for implementation of the project;

Â Â Â Â Â  (C) An agreement that those initiating the project will submit all pertinent information and research gained from the project to the board for inclusion in the centralized repository established by the board; and

Â Â Â Â Â  (D) Provisions for the continued maintenance of the portion of the riparian area or associated uplands enhanced by the project. [Formerly 541.380; 2007 c.354 Â§19]

(Watershed Improvement Grant Fund)

Â Â Â Â Â  541.397 Watershed Improvement Grant Fund; creation; sources; uses. (1) The Watershed Improvement Grant Fund is established separate and distinct from the General Fund. The Watershed Improvement Grant Fund shall consist of all moneys placed in the fund as provided by law. All moneys in the Watershed Improvement Grant Fund are continuously appropriated to fund watershed improvement grants described in ORS 541.399 and 541.401. Interest accruing to the Watershed Improvement Grant Fund shall be credited to the Restoration and Protection Research Fund created under ORS 541.378. Funds appropriated and not expended by the completion of a biennium shall remain in the Watershed Improvement Grant Fund.

Â Â Â Â Â  (2) The Oregon Watershed Enhancement Board created under ORS 541.360 shall administer the Watershed Improvement Grant Fund and provide grants from the fund for the purposes described in ORS 541.399 and 541.401 in the manner described under ORS 541.399 and 541.401.

Â Â Â Â Â  (3) In addition to the funds made available for the purposes of ORS 541.351 to 541.415 under ORS 541.399, the board also may accept gifts and grants from any public or private source for the purpose of providing the grants described in subsection (2) of this section. [1997 c.8 Â§4; 1999 c.1026 Â§15b]

Â Â Â Â Â  541.399 Purpose of grants from Watershed Improvement Grant Fund. The purpose of the Watershed Improvement Grant Fund is to provide funding for grants for:

Â Â Â Â Â  (1) Expenses of the Independent Multidisciplinary Science Team established under ORS 541.409; and

Â Â Â Â Â  (2) The following:

Â Â Â Â Â  (a) Watershed and riparian habitat conservation activities, including but not limited to planning, coordination, assessment, implementation and monitoring activities.

Â Â Â Â Â  (b) Watershed and riparian education efforts, including peer education about stream processes for landowners.

Â Â Â Â Â  (c) The implementation of watershed enhancement plans developed by watershed councils.

Â Â Â Â Â  (d) Water quality improvement plans approved by the State Department of Agriculture or the Department of Environmental Quality.

Â Â Â Â Â  (e) Entering into an agreement to obtain from a willing owner a determinate interest in lands and waters that protect watershed resources, including but not limited to fee simple interests in land, leases of land and conservation easements.

Â Â Â Â Â  (f) Activities to implement the provisions of section 4b, Article XV of the Oregon Constitution. [1997 c.8 Â§5; 1999 c.1026 Â§16]

Â Â Â Â Â  541.400 [1993 c.601 Â§4; 1995 c.187 Â§8; renumbered 541.392 in 1997]

Â Â Â Â Â  541.401 Criteria for project receiving moneys from Watershed Improvement Grant Fund. The Oregon Watershed Enhancement Board may award funds from the Watershed Improvement Grant Fund only for the purposes listed in ORS 541.399. Any project that the board approves for funding shall comply with the following criteria:

Â Â Â Â Â  (1) There is a matching contribution from other program funds, in-kind services or other investment in the project;

Â Â Â Â Â  (2) The project to be funded is reviewed and approved by a technical committee in accordance with ORS 541.370 (3); and

Â Â Â Â Â  (3) The project provides a public benefit through improved:

Â Â Â Â Â  (a) Water quality;

Â Â Â Â Â  (b) Fish or wildlife habitat; or

Â Â Â Â Â  (c) Public information or education on a watershed function. [1997 c.8 Â§6]

Â Â Â Â Â  541.403 [1997 c.8 Â§7; repealed by 1999 c.1026 Â§29]

(The
Oregon
Plan)

Â Â Â Â Â  541.405
Oregon
Plan described; goals; elements; Governor to negotiate with federal government. (1) As used in this section when referring to salmonid recovery:

Â Â Â Â Â  (a) ÂListed unitÂ means one population or a group of populations of a species, such as an evolutionarily significant unit, that has been listed as threatened or endangered under the federal Endangered Species Act of 1973 (P.L. 93-205), as amended, or under ORS 496.171 to 496.192.

Â Â Â Â Â  (b) ÂNative fishÂ means a fish indigenous to
Oregon
and not introduced. Naturally produced fish and hatchery produced fish are both native fish if the fish are indigenous to
Oregon
and not introduced.

Â Â Â Â Â  (c) ÂNaturally producedÂ means a fish that reproduces and completes its full life cycle in its natural habitat. Naturally produced progeny of hatchery fish are naturally produced.

Â Â Â Â Â  (d) ÂPopulationÂ means a group of fish that:

Â Â Â Â Â  (A) Originates and reproduces in a particular area at a particular time;

Â Â Â Â Â  (B) Does not interbreed to any substantial degree with any other group reproducing in a different area or in the same area at a different time; and

Â Â Â Â Â  (C) Is composed of naturally produced fish, hatchery produced fish or a combination of both.

Â Â Â Â Â  (e) ÂRecoveryÂ means that a proportion of the constituent populations of naturally produced native fish belonging to a listed unit are sufficiently abundant, productive and diverse in life histories and distribution such that the listed unit as a whole is likely to be self-sustaining into the foreseeable future.

Â Â Â Â Â  (f) ÂSelf-sustainingÂ means having a sufficient proportion and distribution of constituent populations:

Â Â Â Â Â  (A) Likely to survive prolonged periods of habitat, oceanic, climatic and environmental conditions that are detrimental to a population; and

Â Â Â Â Â  (B) Having habitat of sufficient quality and quantity likely to provide survival rates adequate to maintain associated ecological, cultural and economic benefits.

Â Â Â Â Â  (2) The Legislative Assembly finds that the efforts of many Oregonians have resulted in the creation of the Oregon Plan, and recognizes that the Oregon Plan is guided by the following mission and goals:

Â Â Â Â Â  (a) The mission of the Oregon Plan is to restore the watersheds of
Oregon
and to recover the fish and wildlife populations of those watersheds to productive and sustainable levels in a manner that provides substantial ecological, cultural and economic benefits.

Â Â Â Â Â  (b) The goals of the Oregon Plan that guide the citizens of
Oregon
in achieving the mission of the Oregon Plan are the:

Â Â Â Â Â  (A) Establishment and maintenance of an infrastructure that provides long-term continuity in leadership, direction and oversight of watershed restoration and species recovery.

Â Â Â Â Â  (B) Continued opportunity for a wide range of natural resource uses that are consistent with watershed restoration and species recovery.

Â Â Â Â Â  (C) Implementation of existing laws and environmental regulations to achieve the mission before enacting new laws and environmental regulations.

Â Â Â Â Â  (D) Development and maintenance of funding for programs to protect and restore watersheds.

Â Â Â Â Â  (E) Development of expectations for the sustainability of interrelated natural resources that accurately reflect a scientific understanding of the physical and biological constraints of the ecosystem.

Â Â Â Â Â  (F) Enhancement of habitat available to support healthy populations of fish and wildlife throughout the state.

Â Â Â Â Â  (G) Production of populations of threatened or endangered species to achieve levels of natural production consistent with overall restoration goals.

Â Â Â Â Â  (H) Establishment of a science-based system that supports evaluation of the Oregon Plan and provides a basis for making appropriate future changes to management programs.

Â Â Â Â Â  (I) Coordination of activities and programs among federal, state and local governments and other entities.

Â Â Â Â Â  (J) Use of voluntary and collaborative processes to achieve the mission of the Oregon Plan whenever possible.

Â Â Â Â Â  (3) The Oregon Plan is a comprehensive program for the protection and recovery of species and for the restoration of watersheds throughout this state. The Oregon Plan combines the regulatory and other actions of state and federal agencies and local governments with voluntary watershed restoration by private landowners and others. The Oregon Plan includes, but is not limited to:

Â Â Â Â Â  (a) Programs and policies found in the following statutes:

Â Â Â Â Â  (A) ORS 196.600 to 196.905;

Â Â Â Â Â  (B) ORS chapter 197;

Â Â Â Â Â  (C) ORS chapter 274;

Â Â Â Â Â  (D) ORS chapter 366;

Â Â Â Â Â  (E) ORS chapter 390;

Â Â Â Â Â  (F) ORS chapters 465, 466, 468 and 468B;

Â Â Â Â Â  (G) ORS 469.300 to 469.563, 469.590 to 469.619, 469.930 and 469.992;

Â Â Â Â Â  (H) ORS chapter 477;

Â Â Â Â Â  (I) ORS chapters 496, 497, 498, 501, 506, 507, 508, 509 and 511;

Â Â Â Â Â  (J) ORS 517.702 to 517.989;

Â Â Â Â Â  (K) ORS 527.310 to 527.370, 527.610 to 527.770, 527.990 (1) and 527.992;

Â Â Â Â Â  (L) ORS chapter 530;

Â Â Â Â Â  (M) ORS chapters 536 to 543A;

Â Â Â Â Â  (N) ORS 543A.005 to 543A.415; and

Â Â Â Â Â  (O) ORS 568.210 to 568.808 and 568.900 to 568.933;

Â Â Â Â Â  (b) Commitments of state agencies in the form of measures;

Â Â Â Â Â  (c) Actions of local governments and federal agencies taken in coordination with the state and consistent with the purposes of the Oregon Plan;

Â Â Â Â Â  (d) Voluntary activities undertaken by watershed councils, soil and water conservation districts, landowners and other entities and consistent with the purposes of the Oregon Plan;

Â Â Â Â Â  (e) Scientific review by the Independent Multidisciplinary Science Team, and others, of the activities performed under the Oregon Plan;

Â Â Â Â Â  (f) Programs and activities identified to address a coordinated approach for the recovery of native salmonid populations within
Oregon
;

Â Â Â Â Â  (g) The guidance statement and framework provided by the healthy streams partnership developed to provide cooperative solutions and voluntary approaches to improving the water quality of streams and to achieve healthy streams throughout Oregon; and

Â Â Â Â Â  (h) Programs for the restoration and enhancement of multiple species and of the habitat of those species.

Â Â Â Â Â  (4) The Oregon Plan is subject to modification and alteration to enhance program efforts consistent with appropriate guidance principles developed by the Legislative Assembly.

Â Â Â Â Â  (5) The purpose of the Oregon Plan is to enhance, restore and protect
Oregon
Âs native salmonid populations, watersheds, fish and wildlife habitat and water quality, while sustaining a healthy economy.

Â Â Â Â Â  (6) The Oregon Plan shall:

Â Â Â Â Â  (a) Provide for coordination of local, state, federal and tribal agency responsibilities and authorities for native salmonid, watershed and habitat restoration throughout
Oregon
.

Â Â Â Â Â  (b) Rely on watershed councils and soil and water conservation districts, which are directed to cooperate in the development of local watershed plans that assess watershed conditions and create watershed action plans and strategies for the implementation of the local watershed action plans.

Â Â Â Â Â  (c) Focus state policies and resources on achieving native salmonid recovery and watershed restoration while sustaining a healthy economy and environment.

Â Â Â Â Â  (7) The Oregon Plan shall focus on aiding the recovery of species listed as threatened or endangered under the federal Endangered Species Act or under ORS 496.171 to 496.192 until such time as recovery is achieved. Once recovery has been achieved for any species listed as threatened or endangered under ORS 496.171 to 496.192, the Governor shall direct the State Fish and Wildlife Commission to begin rulemaking, as provided in ORS 496.176, to remove the species from the list created pursuant to ORS 496.172. Upon recovery, adequate measures pursuant to the Oregon Plan shall remain in place, as necessary, to help a species avoid a return to threatened or endangered status.

Â Â Â Â Â  (8)(a) The Governor, or the GovernorÂs designee, shall negotiate with federal officials to obtain assurances to the effect that compliance with the Oregon Plan and the programs and policies found in the statutes listed in subsection (3) of this section and implementation of related state programs and policies will satisfy federal requirements imposed by the federal Endangered Species Act. Specifically, the Governor, or the GovernorÂs designee, shall seek an exemption to the requirements of 16 U.S.C. 1533(d), shall seek to enter into a cooperative agreement pursuant to 16 U.S.C. 1535(c) or shall seek to obtain a permit that allows the incidental taking of species under 16 U.S.C. 1539(a).

Â Â Â Â Â  (b) State agencies responsible for implementing the programs and policies found in the statutes listed in subsection (3) of this section shall work with the Governor, or the GovernorÂs designee, and with federal officials to provide the information necessary to obtain the exemptions, agreement or permit specified in paragraph (a) of this subsection. [1997 c.7 Â§1; 1999 c.270 Â§3; 1999 c.1026 Â§5; 2001 c.841 Â§4; 2003 c.452 Â§1; 2007 c.354 Â§20]

Â Â Â Â Â  541.407 Healthy Streams Partnership; members; duties. (1) The Governor, the President of the Senate and the Speaker of the House of Representatives shall appoint a statewide Healthy Streams Partnership. The Healthy Streams Partnership shall consist of 21 persons. Membership shall include:

Â Â Â Â Â  (a) Seven members who represent watershed groups or soil and water conservation districts;

Â Â Â Â Â  (b) One member who represents tribal governments and who resides east of the summit of the Cascade Mountain Range;

Â Â Â Â Â  (c) One member who represents tribal governments and who resides west of the summit of the Cascade Mountain Range;

Â Â Â Â Â  (d) Two members who represent environmental advocacy or wildlife conservation groups; and

Â Â Â Â Â  (e) Ten members who represent different in-stream and out-of-stream beneficial uses of water, including but not limited to agricultural, recreational, industrial, municipal and silvicultural uses.

Â Â Â Â Â  (2) The members of the Healthy Streams Partnership shall serve for four years and may be reappointed for no more than two consecutive terms, but any person may be appointed again to the partnership after an interval of four years.

Â Â Â Â Â  (3) The Healthy Streams Partnership shall elect a chairperson and vice chairperson for a term of one year and shall determine the duties of the officers.

Â Â Â Â Â  (4) A majority of the members of the Healthy Streams Partnership constitutes a quorum for the transaction of business. The Healthy Streams Partnership shall operate in accordance with procedures adopted by the members.

Â Â Â Â Â  (5) The office of the Governor shall provide administrative support and services to the Healthy Streams Partnership.

Â Â Â Â Â  (6) The duties of the Healthy Streams Partnership shall include but need not be limited to:

Â Â Â Â Â  (a) Providing information to the appropriate legislative committee about the implementation of the programs from a local and regional perspective; and

Â Â Â Â Â  (b) Recommending changes necessary to facilitate more efficient implementation of the initiative and other stream improvement programs at the local level.

Â Â Â Â Â  (7) Members of the Healthy Streams Partnership shall not be compensated for their services but are eligible for reimbursement of travel and other reasonable expenses in accordance with ORS 292.495. [1997 c.7 Â§4; 1999 c.244 Â§1; 1999 c.270 Â§6; 1999 c.1026 Â§21; 2007 c.354 Â§21]

Â Â Â Â Â  541.409 Independent Multidisciplinary Science Team; duties; agency response to science team recommendations. (1) There is created an Independent Multidisciplinary Science Team consisting of up to seven scientists with recognized expertise in fisheries, artificial propagation, stream ecology, forestry, range, watershed and agricultural management. The Governor, the President of the Senate and the Speaker of the House of Representatives shall jointly appoint the Independent Multidisciplinary Science Team. The decision to appoint a member of the team shall be a unanimous decision by the appointing authorities. The members of the Independent Multidisciplinary Science Team shall serve for four years and may be reappointed for a subsequent term. The team shall be governed by generally accepted guidelines and practices governing the activities of independent science boards such as the National Academy of Sciences.

Â Â Â Â Â  (2) The Independent Multidisciplinary Science Team shall:

Â Â Â Â Â  (a) Review implementation of the Oregon Plan and other programs for achieving healthy streams as described in ORS 541.405.

Â Â Â Â Â  (b) Prepare and submit to the Governor, the Legislative Assembly and the public an annual report on the implementation of the Oregon Plan, including any recommendations for changes or adjustments to the initiative.

Â Â Â Â Â  (c) Serve as an independent scientific peer review panel to the state agencies responsible for developing and implementing the Oregon Plan and other salmon or stream enhancement programs throughout this state.

Â Â Â Â Â  (d) Report regularly to the appropriate legislative committee concerning the duties described under this subsection and other requests by the committee.

Â Â Â Â Â  (3) If the Independent Multidisciplinary Science Team submits suggestions to an agency responsible for implementing a portion of the Oregon Plan, the agency shall respond in writing to the team, explaining how the agency intends to implement the suggestion or why the agency does not implement the suggestion. The team shall include any agency responses in its report under subsection (2)(b) of this section.

Â Â Â Â Â  (4) Members of the Independent Multidisciplinary Science Team shall be compensated for their services and are eligible for reimbursement of travel and other reasonable expenses in accordance with ORS 292.495.

Â Â Â Â Â  (5) Compensation for members of the Independent Multidisciplinary Science Team shall be determined by the appointing authorities.

Â Â Â Â Â  (6) The office of the Governor shall provide administrative support and services to the Independent Multidisciplinary Science Team. [1997 c.7 Â§5; 1999 c.270 Â§7; 1999 c.1026 Â§22; 2007 c.354 Â§22]

Â Â Â Â Â  541.410 [Renumbered 541.430 in 1997]

Â Â Â Â Â  541.411 Responsibilities of state agency participating in
Oregon
Plan. Any state agency participating in the programs and activities described in ORS 541.405 shall:

Â Â Â Â Â  (1) Upon request of any person who believes the personÂs private property rights may be adversely affected by the Oregon Plan, provide the person with written information about the agencyÂs dispute resolution services available pursuant to ORS 183.502.

Â Â Â Â Â  (2) Report to the appropriate legislative committee any dispute resolution services requested under this section, and the outcome of such dispute resolution. [1997 c.7 Â§10; 1999 c.270 Â§8; 2007 c.354 Â§23]

Â Â Â Â Â  541.413 Agency report to legislative committee prior to adjustment of expenditure limitation or additional funding related to
Oregon
Plan. Notwithstanding any other provision of law, if during the interim between legislative sessions any agency responsible for implementing a portion of the Oregon Plan or a program for the enhancement or restoration of streams throughout the state requires additional funding or an adjustment to the agencyÂs expenditure limitations as approved by the Legislative Assembly to complete implementation of the Oregon Plan, the agency shall first submit a report to the appropriate legislative committee. The committee shall review the request and present a recommendation to the Emergency Board at the time the agency submits its request to the Emergency Board. [1997 c.7 Â§13; 1999 c.270 Â§9; 1999 c.1026 Â§23; 2007 c.354 Â§24]

Â Â Â Â Â  541.415
Oregon
Plan for Salmon and Watersheds Legal Fund; establishment; sources; uses. There is hereby established in the State Treasury the Oregon Plan for Salmon and Watersheds Legal Fund for the purpose of funding the activities of the Department of Justice in providing legal advice to or appearing on behalf of a state agency that takes, funds or authorizes actions when those actions are challenged under the federal Endangered Species Act (16 U.S.C. 1531 et seq.), as amended, or the Federal Water Pollution Control Act (P.L. 92-500), as amended, to the limits of the fund. The fund created by this section shall consist of all moneys received on behalf of the fund by gift, grant or appropriation, from whatever source. Moneys in the fund are continuously appropriated to the Department of Justice for the uses described in this section. Such uses may include, but need not be limited to, participation in a legal proceeding involving an action taken by a citizen or political subdivision of this state, where that action is authorized or funded by this state, and where:

Â Â Â Â Â  (1) The state agency that authorizes or funds the action:

Â Â Â Â Â  (a) Determines that the action is consistent with the Oregon Plan and is in compliance with applicable state laws; and

Â Â Â Â Â  (b) Recommends to the Attorney General that the state participate in such legal challenge; and

Â Â Â Â Â  (2) The Attorney General, after consulting with the Governor, the President of the Senate and the Speaker of the House of Representatives, determines that such participation is in the best strategic interest of the state. [1999 c.1026 Â§17]

Â Â Â Â Â  541.420
Oregon
Watershed Enhancement Board reports to Governor and Legislative Assembly on
Oregon
Plan. (1) The Oregon Watershed Enhancement Board shall, by January 15 of each odd-numbered year, submit a report to the Governor and to the appropriate committee or committees of the Legislative Assembly that assesses the implementation and effectiveness of the Oregon Plan in the state. The report shall address each drainage basin in the state and shall include, but need not be limited to:

Â Â Â Â Â  (a) A status report on watershed and key habitat conditions in the drainage basin based on available information;

Â Â Â Â Â  (b) An assessment of data and information needs deemed critical to monitoring and evaluating watershed and habitat enhancement programs and efforts;

Â Â Â Â Â  (c) An overview of state agency programs addressing watershed conditions;

Â Â Â Â Â  (d) An overview of voluntary restoration activities addressing watershed conditions;

Â Â Â Â Â  (e) A summary of investments made by the board from funds received under section 4b, Article XV of the Oregon Constitution, and all other sources; and

Â Â Â Â Â  (f) The recommendations of the board for enhancing the effectiveness of Oregon Plan implementation in each drainage basin.

Â Â Â Â Â  (2) In order to provide the board with the information necessary to complete the report described in subsection (1) of this section, each natural resources agency shall provide information requested by the board in the format and at the times determined by the board.

Â Â Â Â Â  (3) For purposes of this section, Ânatural resources agencyÂ includes:

Â Â Â Â Â  (a) Department of Environmental Quality;

Â Â Â Â Â  (b) State Department of Agriculture;

Â Â Â Â Â  (c) State Department of Fish and Wildlife;

Â Â Â Â Â  (d) State Forestry Department;

Â Â Â Â Â  (e) Department of State Lands;

Â Â Â Â Â  (f) Water Resources Department;

Â Â Â Â Â  (g) Department of Land Conservation and Development;

Â Â Â Â Â  (h) State Department of Geology and Mineral Industries;

Â Â Â Â Â  (i)
Oregon
Watershed Enhancement Board;

Â Â Â Â Â  (j) Fish and Wildlife Division of the Department of State Police;

Â Â Â Â Â  (k) Department of Transportation;

Â Â Â Â Â  (L) State Parks and Recreation Department;

Â Â Â Â Â  (m) Economic and Community Development Department;

Â Â Â Â Â  (n) State Marine Board; and

Â Â Â Â Â  (o) Any other state agency that is required to manage, allocate or protect natural resources, either as the primary responsibility of the agency or in conjunction with the primary responsibilities of the agency.

Â Â Â Â Â  (4) In addition to the report specified under subsection (1) of this section, the Oregon Watershed Enhancement Board shall report regularly during the interim on the implementation of the Oregon Plan to the appropriate legislative committee. [2001 c.841 Â§1; 2007 c.354 Â§25]

Â Â Â Â Â  Note: 541.420 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

(Stewardship Agreements)

Â Â Â Â Â  541.423 Stewardship agreements; contents; procedures for adoption; rules. (1) As used in this section, Âstewardship agreementÂ means an agreement voluntarily entered into and signed by a landowner, or representative of the landowner, and the State Department of Agriculture or the State Board of Forestry that sets forth the terms under which the landowner will self-regulate to meet and exceed applicable regulatory requirements and achieve conservation, restoration and improvement of fish and wildlife habitat or water quality.

Â Â Â Â Â  (2) The State Department of Agriculture and the State Board of Forestry may, individually or jointly, enter into stewardship agreements with landowners.

Â Â Â Â Â  (3) The purposes of a stewardship agreement are to provide:

Â Â Â Â Â  (a) An incentive for landowners to provide for conservation, restoration and improvement of fish and wildlife habitat or water quality;

Â Â Â Â Â  (b) A mechanism to coordinate, facilitate and memorialize a landownerÂs compliance with the requirements of state and federal regulatory schemes; and

Â Â Â Â Â  (c) A mechanism to combine or coordinate multiple incentive programs among agencies and levels of government to:

Â Â Â Â Â  (A) Improve the delivery of financial and technical assistance to landowners engaged in conservation activities;

Â Â Â Â Â  (B) Reduce redundancy among programs;

Â Â Â Â Â  (C) Simplify application procedures;

Â Â Â Â Â  (D) Leverage the investment of federal funds;

Â Â Â Â Â  (E) Make more efficient use of technical assistance funds;

Â Â Â Â Â  (F) Provide greater incentives for landowners;

Â Â Â Â Â  (G) Foster partnerships and improve cooperation with nongovernmental organizations;

Â Â Â Â Â  (H) Provide greater environmental benefits;

Â Â Â Â Â  (I) Tailor and more effectively target conservation programs administered by federal, state and local governments to the unique conservation needs of, and opportunities presented by, individual parcels of eligible land; and

Â Â Â Â Â  (J) Give landowners an increased level of regulatory certainty.

Â Â Â Â Â  (4) The State Board of Forestry and the State Department of Agriculture, in consultation with the State Department of Fish and Wildlife, shall adopt by rule procedures and criteria for stewardship agreements. The procedures and criteria shall include, but need not be limited to:

Â Â Â Â Â  (a) The certification of a land management plan which shall, at a minimum, include:

Â Â Â Â Â  (A) A comprehensive description and inventory of the subject property, its features and uses; and

Â Â Â Â Â  (B) A prescription for the protection of resources that exceeds land management practices, standards and activities otherwise required by law and that is designed to achieve conservation, restoration and improvement of fish and wildlife habitat or water quality.

Â Â Â Â Â  (b) A requirement that each landowner subject to a stewardship agreement demonstrate a clear capability to carry out the provisions of the land management plan and have a past record of good compliance with applicable laws and regulations regarding land use and management.

Â Â Â Â Â  (5) Each government agency that is a party to a stewardship agreement shall conduct periodic audits on lands subject to the stewardship agreement to determine whether the land management plan is being implemented and whether the agreement should be continued, revised or discontinued.

Â Â Â Â Â  (6) Stewardship agreements may provide benefits to landowners that include, but are not limited to:

Â Â Â Â Â  (a) Expedited permit processing;

Â Â Â Â Â  (b) Regulatory certainty;

Â Â Â Â Â  (c) Priority consideration for cost-share assistance or other financial incentives and technical assistance; and

Â Â Â Â Â  (d) Government certification that certain land management practices have been implemented.

Â Â Â Â Â  (7) Within a stewardship agreement and on a case-by-case basis, the State Department of Agriculture or the State Board of Forestry may provide a landowner with an increased level of regulatory certainty regarding state rules. The stewardship agreement may identify specific voluntary landowner actions that exceed regulatory requirements. In return, the State Department of Agriculture or the State Board of Forestry may agree to exempt the landowner from future changes to a specific rule.

Â Â Â Â Â  (8) The State Department of Agriculture and the State Board of Forestry may, individually or jointly, make a binding determination that activities undertaken by a particular landowner, or a representative of the landowner, as part of a stewardship agreement are consistent with the purposes and policies of any relevant Safe Harbor Agreements or Candidate Conservation Agreements entered into between the State of Oregon and agencies of the United States Government, pursuant to the federal Endangered Species Act of 1973 (P.L. 93-205, 16 U.S.C. 1531 et seq.) and federal regulations. [2003 c.539 Â§31; 2007 c.608 Â§4]

Â Â Â Â Â  Note: 541.423 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.425 Stewardship Agreement Grant Fund. (1) The Stewardship Agreement Grant Fund is established separate and distinct from the General Fund. The Stewardship Agreement Grant Fund shall consist of all moneys placed in the fund as provided by law. All moneys in the Stewardship Agreement Grant Fund are continuously appropriated to the State Board of Forestry to provide grants to carry out the purposes of stewardship agreements described in ORS 541.423. Interest accruing to the Stewardship Agreement Grant Fund shall be credited to the fund. Funds appropriated and not expended by the completion of a biennium shall remain in the Stewardship Agreement Grant Fund.

Â Â Â Â Â  (2) The State Board of Forestry shall administer the Stewardship Agreement Grant Fund and provide grants from the fund to landowners who have entered into stewardship agreements for the purposes described in ORS 541.423.

Â Â Â Â Â  (3) In addition to the funds made available for the purposes of ORS 541.423, the board also may accept gifts and grants from any public or private source for the purpose of providing the grants described in subsection (2) of this section. [2007 c.608 Â§1]

Â Â Â Â Â  Note: 541.425 and 541.426 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.426 Criteria for funding projects from Stewardship Agreement Grant Fund. The State Board of Forestry may award funds from the Stewardship Agreement Grant Fund only for the purposes described in ORS 541.425. Any projects that the board approves for funding must comply with the following criteria:

Â Â Â Â Â  (1) There must be matching contribution from other program funds, in-kind services or other investment in the project; and

Â Â Â Â Â  (2) The project must provide a public benefit through improved water quality or improved fish or wildlife habitat. [2007 c.608 Â§2]

Â Â Â Â Â  Note: See note under 541.425.

USE OF WATER TO OPERATE WATER-RAISING MACHINERY

Â Â Â Â Â  541.430 Use of machinery by riparian owner to raise water; prior rights of others. Any person who owns or has the possessory right to any land bordering on any lake or natural stream of water shall have the right to employ wheels, pumps, hydraulic engines, or other machinery for the purpose of raising water to the level required for use of the water in irrigating any land belonging to the person; provided, that the use of the water shall not conflict with the better or prior right of any other person. [Formerly 541.410]

SPLASH DAMS

Â Â Â Â Â  541.450 Definitions for ORS 541.450 to 541.460. As used in ORS 541.450 to 541.460 and 541.990:

Â Â Â Â Â  (1) ÂSplash damÂ means a dam constructed and used in the floating and driving of logs and other lumber products whereby water behind the dam is released for the purpose of causing or aiding the floating of logs or other lumber products on a navigable or nonnavigable river in the waters thereof below the location of the dam.

Â Â Â Â Â  (2) ÂSplash damÂ does not mean any device used on the waters of this state for the assembly or storage of logs or other lumber products, or for any other purpose incidental thereto. [1957 c.163 Â§1]

Â Â Â Â Â  541.455 Splash dams unlawful. It is unlawful to operate a splash dam on any of the navigable or nonnavigable waters of this state. An officer or agency of this state may not issue any permit for the construction or maintenance of any dam to be used for splash dam purposes. [1957 c.163 Â§2; 2005 c.22 Â§380]

Â Â Â Â Â  541.460 Abatement proceedings by Attorney General. The Attorney General, upon being informed that any violation of ORS 541.450 to 541.460 or 541.990 (1) has occurred, is hereby empowered to proceed immediately in the circuit court of the county in which said splash dam is located, to petition the court for the removal of said splash dam by abatement proceedings; and all costs in connection therewith incurred by the Attorney General shall be assessed against the offending person, firm or corporation. [1957 c.163 Â§3]

RELEASE OF WATER FROM IMPOUNDMENT OR DIVERSION STRUCTURE

Â Â Â Â Â  541.510 Authority of Water Resources Commission to require signs warning public of stream level fluctuation. (1) Whenever it appears to the satisfaction of the Water Resources Commission upon the commissionÂs own determination or upon evidence submitted by any person that the release of water from an impoundment or diversion structure constructed before or after May 26, 1959, endangers or may endanger the public safety, the commission shall send a written notice to the owner or operator of the structure.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall state:

Â Â Â Â Â  (a) That the release of water from the impoundment or diversion structure endangers or may endanger the public safety.

Â Â Â Â Â  (b) That the owner or operator of the structure shall within a time to be set by the commission post notices downstream from the structure at places of public access to the stream to be designated by the commission warning the public that the stream level below the structure is subject to fluctuation. [1959 c.624 Â§1; 1961 c.379 Â§9a; 1985 c.673 Â§104]

Â Â Â Â Â  541.515 Notice by commission when hazard created by release of stored water. (1) Whenever it appears to the satisfaction of the Water Resources Commission, upon the commissionÂs own determination or upon evidence submitted by any person that the present or proposed release of stored water from an impoundment or diversion structure, including any water power project, constructed before or after May 1, 1961, results in rapid increase in the stream level below the structure which creates or will create a hazard to human life or property, the commission shall cause written notice of such determination to be mailed to the owner or operator of the structure.

Â Â Â Â Â  (2) The notice provided for in subsection (1) of this section shall state:

Â Â Â Â Â  (a) That the present or proposed release of stored water from the impoundment or diversion structure creates or may create an unreasonable hazard to human life or property.

Â Â Â Â Â  (b) The manner in which such unreasonable hazard to human life or property is or may be created.

Â Â Â Â Â  (c) The action which is required, in the opinion of the commission, to minimize such unreasonable hazard to human life or property.

Â Â Â Â Â  (d) That the owner or operator of the impoundment or diversion structure, within 15 days after the mailing of the notice, may request in writing that the commission hold a hearing on such unreasonable hazard or action required to minimize such unreasonable hazard, and that upon failure to request a hearing the commission shall make an order stating the terms, limitations and conditions of the action required to minimize such unreasonable hazard. [1961 c.379 Â§1; 1985 c.673 Â§105]

Â Â Â Â Â  541.520 Procedure when owner or operator of structure fails to request hearing; order regulating release of water. If, within 15 days after the mailing of the notice provided for in ORS 541.515, the owner or operator of the impoundment or diversion structure fails to request in writing that the Water Resources Commission hold a hearing, the commission shall make and file in the Water Resources Department an order stating the terms, limitations and conditions relating to the release of water from the structure necessary to minimize unreasonable hazard to human life or property as set forth in the notice. The order shall become effective upon filing a copy in the Water Resources Department. The commission shall cause a copy of the order to be mailed to the owner or operator of the structure. The order is not subject to appeal. [1961 c.379 Â§2; 1985 c.673 Â§106]

Â Â Â Â Â  541.525 Hearing upon request of owner or operator of structure; notice and conduct of hearing. (1) If, within 15 days after mailing of the notice provided for in ORS 541.515, the owner or operator of the impoundment or diversion structure requests in writing that the Water Resources Commission hold a hearing, the commission shall hold a hearing in accordance with ORS chapter 183 on the hazard to human life or property which is or will be created by the rapid increase in the stream level below the structure resulting from the release of water from the structure and the terms, limitations and conditions relating to such release of water necessary to minimize such unreasonable hazard.

Â Â Â Â Â  (2) At least 10 days prior to the hearing the commission, in addition to the notice requirements of ORS chapter 183, shall cause a copy of the notice to be published in a newspaper of general circulation in each county in which the structure is located and in which unreasonable hazard to human life or property is or may be created. [1961 c.379 Â§3; 1971 c.734 Â§83; 1985 c.673 Â§107]

Â Â Â Â Â  541.530 Order of commission regulating release of water. After the hearing provided for in ORS 541.525, if the Water Resources Commission determines that the release of stored water from the impoundment or diversion structure results or will result in rapid increase in the stream level below the structure and the increase creates or will create an unreasonable hazard to human life or property, the commission shall make and file in the offices of the Water Resources Department an order stating the terms, limitations and conditions relating to the release of water from the structure necessary to minimize the unreasonable hazard. In determining what constitutes unreasonable hazard and what terms, limitations and conditions are necessary to minimize it, the commission shall consider the likelihood of harm to the public, recreation benefits, power benefits, agriculture benefits, purpose of the structure, water flows, extent, nature and time of use by the public and all other material factors. [1961 c.379 Â§4; 1971 c.734 Â§84; 1985 c.673 Â§108]

Â Â Â Â Â  541.535 Installation of automatic stream level recording devices. An order of the Water Resources Commission under ORS 541.520 or 541.530 may require the owner or operator of an impoundment or diversion structure to install one or more automatic stream level recording devices satisfactory to the commission at one or more locations satisfactory to the commission. The cost of each such device and the installation and maintenance thereof shall be paid by the owner or operator of the structure. [1961 c.379 Â§5; 1985 c.673 Â§109]

Â Â Â Â Â  541.540 Procedure in emergency when release of water essential. When conditions beyond the control of the owner or operator of an impoundment or diversion structure, to which an order of the Water Resources Commission, made as provided in ORS 541.520 or 541.530 relates, threaten the safety of the structure, and the release of water from the structure contrary to the terms, limitations and conditions stated in the order is or may be necessary to remove such threat:

Â Â Â Â Â  (1) The terms, limitations and conditions of the order shall not apply to such release of water.

Â Â Â Â Â  (2) The owner, operator or person in immediate charge of the structure shall immediately notify the commission or the Water Resources Department of the situation.

Â Â Â Â Â  (3) The owner, operator or person in immediate charge of the structure shall immediately notify, to the best of the personÂs ability, those persons whose life or property may be threatened by such release of water. [1961 c.379 Â§6; 1985 c.673 Â§110]

Â Â Â Â Â  541.545 Compliance with orders of commission; enforcement. (1) No person shall fail to comply with an order of the Water Resources Commission made as provided in ORS 541.520 or 541.530.

Â Â Â Â Â  (2) The commission may enforce any order made as provided in ORS 541.520 or 541.530, and may prosecute proceedings to enjoin violations of subsection (1) of this section. [1961 c.379 Â§Â§7, 8; 1985 c.673 Â§111]

Â Â Â Â Â  541.550 [1987 c.855 Â§3; 1989 c.904 Â§69; renumbered 196.600 in 1989]

Â Â Â Â Â  541.555 [1987 c.855 Â§2; renumbered 196.605 in 1989]

Â Â Â Â Â  541.557 [1987 c.855 Â§7; renumbered 196.610 in 1989]

Â Â Â Â Â  541.560 [1987 c.855 Â§8; renumbered 196.615 in 1989]

Â Â Â Â Â  541.565 [1987 c.855 Â§9; renumbered 196.620 in 1989]

Â Â Â Â Â  541.567 [1987 c.855 Â§10; renumbered 196.625 in 1989]

Â Â Â Â Â  541.570 [1987 c.855 Â§12; renumbered 196.630 in 1989]

Â Â Â Â Â  541.575 [1987 c.855 Â§13; renumbered 196.635 in 1989]

Â Â Â Â Â  541.577 [1987 c.855 Â§4; 1989 c.966 Â§60; renumbered 196.640 in 1989]

Â Â Â Â Â  541.580 [1987 c.855 Â§6; renumbered 196.645 in 1989]

Â Â Â Â Â  541.585 [1987 c.855 Â§5; renumbered 196.650 in 1989]

Â Â Â Â Â  541.587 [1987 c.855 Â§11; renumbered 196.655 in 1989]

Â Â Â Â Â  541.590 [1987 c.855 Â§19; renumbered 196.660 in 1989]

Â Â Â Â Â  541.595 [1987 c.855 Â§1a; renumbered 196.665 in 1989]

Â Â Â Â Â  541.605 [1967 c.567 Â§2; 1971 c.509 Â§4; 1971 c.754 Â§1; 1973 c.330 Â§1; 1973 c.674 Â§1; 1977 c.417 Â§2; 1977 c.418 Â§1; 1979 c.564 Â§1; 1989 c.837 Â§4; renumbered 196.670 and then 196.800 in 1989]

Â Â Â Â Â  541.610 [1967 c.567 Â§1; 1971 c.754 Â§2; 1973 c.330 Â§2; 1973 c.674 Â§2; 1977 c.418 Â§2; 1979 c.564 Â§2; renumbered 196.675 and then 196.805 in 1989]

Â Â Â Â Â  541.615 [1967 c.567 Â§3; 1971 c.754 Â§3; 1989 c.837 Â§15; renumbered 196.680 and then 196.810 in 1989]

Â Â Â Â Â  541.620 [1967 c.567 Â§4; 1969 c.338 Â§4; 1971 c.754 Â§4; 1973 c.674 Â§3, 1977 c.418 Â§3; 1977 c.564 Â§6; 1989 c.1039 Â§1; renumbered 196.685 and then 196.815 in 1989]

Â Â Â Â Â  541.622 [1977 c.120 Â§2; 1987 c.160 Â§1; renumbered 196.690 and then 196.820 in 1989]

Â Â Â Â Â  541.625 [1967 c.567 Â§5; 1969 c.593 Â§49; 1971 c.754 Â§5; 1973 c.330 Â§3; 1973 c.674 Â§6; 1977 c.417 Â§1; 1979 c.200 Â§1; 1979 c.564 Â§3a; 1981 c.796 Â§1; 1987 c.70 Â§1; 1989 c.837 Â§16; 1989 c.904 Â§70; renumbered 196.695 and then 196.825 in 1989]

Â Â Â Â Â  541.626 [1979 c.564 Â§5; 1981 c.796 Â§2; 1983 c.827 Â§56; 1989 c.837 Â§5; renumbered 196.700 and then 196.830 in 1989]

Â Â Â Â Â  541.627 [1973 c.674 Â§5; 1979 c.564 Â§6; renumbered 196.705 and then 196.835 in 1989]

Â Â Â Â Â  541.630 [1967 c.567 Â§6; 1971 c.754 Â§6; 1973 c.330 Â§4; 1973 c.674 Â§7; 1981 c.796 Â§3; renumbered 196.710 and then 196.840 in 1989]

Â Â Â Â Â  541.635 [1967 c.567 Â§7; 1971 c.754 Â§7; renumbered 196.715 and then 196.845 in 1989]

Â Â Â Â Â  541.640 [1967 c.567 Â§8; 1971 c.754 Â§8; 1973 c.330 Â§5; 1973 c.674 Â§8; 1981 c.796 Â§4; repealed by 1989 c.837 Â§8 (196.718 enacted in lieu of 541.640)]

Â Â Â Â Â  541.645 [1967 c.567 Â§9; 1971 c.754 Â§9; 1989 c.837 Â§17; renumbered 196.720 and then 196.855 in 1989]

Â Â Â Â Â  541.650 [1967 c.567 Â§10; 1971 c.754 Â§10; 1973 c.330 Â§6; 1973 c.674 Â§9; 1985 c.414 Â§1; 1989 c.837 Â§18; renumbered 196.725 and then 196.860 in 1989]

Â Â Â Â Â  541.655 [1967 c.567 Â§11; 1971 c.754 Â§11; 1973 c.330 Â§7; 1973 c.674 Â§10; 1985 c.414 Â§2; renumbered 196.730 and then 196.865 in 1989]

Â Â Â Â Â  541.660 [1967 c.567 Â§12; 1973 c.330 Â§8; 1973 c.674 Â§11; 1979 c.284 Â§166; 1985 c.414 Â§3; renumbered 196.735 and then 196.870 in 1989]

Â Â Â Â Â  541.662 [Enacted by 1973 c.330 Â§10 and 1973 c.674 Â§13; 1985 c.545 Â§7; renumbered 196.740 and then 196.875 in 1989]

Â Â Â Â Â  541.665 [1971 c.754 Â§14; renumbered 196.745 and then 196.880 in 1989]

Â Â Â Â Â  541.670 [1985 c.545 Â§6; 1987 c.855 Â§16; 1989 c.837 Â§22; renumbered 196.750 and then 196.885 in 1989]

Â Â Â Â Â  541.675 [1985 c.545 Â§3; renumbered 196.755 and then 196.890 in 1989]

Â Â Â Â Â  541.680 [1985 c.545 Â§4; renumbered 196.760 and then 196.895 in 1989]

Â Â Â Â Â  541.685 [1985 c.545 Â§5; renumbered 196.765 and then 196.900 in 1989]

Â Â Â Â Â  541.695 [1971 c.754 Â§12; 1977 c.417 Â§3; 1989 c.837 Â§19; renumbered 196.770 and then 196.905 in 1989]

WATER DEVELOPMENT PROJECTS

(Definitions)

Â Â Â Â Â  541.700 Definitions for ORS 541.700 to 541.855. As used in ORS 541.700 to 541.855, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂCommissionÂ means the Water Resources Commission appointed under ORS 536.022.

Â Â Â Â Â  (2) ÂConstructionÂ means the construction, or improvement or rehabilitation, in whole or in part, of a water development project, including planning and engineering work, purchasing or refinancing directly related to such construction or improvement or rehabilitation, or any combination of such construction or improvement or rehabilitation. As used in this subsection:

Â Â Â Â Â  (a) ÂPurchasingÂ means the purchasing of materials, land or existing facilities necessary to complete a water development project.

Â Â Â Â Â  (b) ÂRefinancingÂ includes refinancing existing debt of a water developer, as defined in subsection (7)(f) to (m) and (o) of this section, in order to complete a water development project or to provide adequate security for a water development loan, but does not include refinancing existing debt only to reduce interest rates or costs to the borrower or to pay off existing debt.

Â Â Â Â Â  (3) ÂDirectorÂ means the Water Resources Director appointed pursuant to ORS 536.032.

Â Â Â Â Â  (4) ÂFederal water development projectÂ means any water development project that receives funding from the federal government, or any agency or instrumentality of the
United States
.

Â Â Â Â Â  (5)(a) ÂSecondary useÂ means:

Â Â Â Â Â  (A) Any water-related recreational use.

Â Â Â Â Â  (B) Any flood control use.

Â Â Â Â Â  (C) Any power generation use.

Â Â Â Â Â  (D) Any water supply system utilized as a domestic water system for the benefit of an individual residence related to the operation of the water development project.

Â Â Â Â Â  (b) ÂSecondary useÂ does not include any use that is incompatible with a water development project.

Â Â Â Â Â  (6) ÂWater development projectÂ means:

Â Â Â Â Â  (a) An undertaking, in whole or in part, in this state for the purpose of irrigation, including structures for the application of water for agricultural harvest activities, dams, storage reservoirs, wells or well systems, pumping plants, pipelines, canals, ditches, revetments, water supply systems used for the purpose of agricultural temperature control and any other structure, facility and property necessary or convenient for supplying lands with water for irrigation purposes.

Â Â Â Â Â  (b) An undertaking, in whole or in part, in this state for the purpose of drainage, including ditching, tiling, piping, channel improvement, pumping plants or other agronomically approved methods of land drainage that will increase soil versatility and productivity.

Â Â Â Â Â  (c) An undertaking, in whole or in part, in this state for the purpose of providing water for municipal use, which may include safe drinking water for communities with population less than 30,000, including dams, storage reservoirs, wells or well systems, pumping plants, treatment facilities, pipelines, canals, ditches, revetments and all other structures and facilities necessary or convenient for supplying water. An undertaking may provide water to two or more communities with a combined population of more than 30,000. An undertaking may be part of a project that provides water to a community with a population of more than 30,000, but loans of moneys from the Water Development Fund, including moneys in ORS 285B.563 (11) may be made only to communities served by the project that have a population of less than 30,000.

Â Â Â Â Â  (d) An undertaking, in whole or in part, in this state for the purpose of fish protection, including fish screening or by-pass devices, fishways and all other structures and facilities necessary or convenient for providing fish protection.

Â Â Â Â Â  (e) An undertaking, in whole or in part, in this state for the purpose of enhancing watershed health or improving fish habitat, including methods and materials to restore, maintain and enhance the biological, chemical and physical integrity of the riparian zones and associated uplands of the stateÂs rivers, lakes and estuaries systems and recommended by the Oregon Watershed Enhancement Board established under ORS 541.360.

Â Â Â Â Â  (f) Secondary uses in conjunction with projects described in paragraphs (a) to (e) of this subsection.

Â Â Â Â Â  (7) ÂWater developerÂ means:

Â Â Â Â Â  (a) Any individual resident of this state;

Â Â Â Â Â  (b) Any partnership for profit subject to the provisions of ORS chapter 67 or 70, whose principal income is from farming in
Oregon
;

Â Â Â Â Â  (c) Any corporation for profit subject to the provisions of ORS chapter 60, whose principal income is from farming in
Oregon
;

Â Â Â Â Â  (d) Any nonprofit corporation subject to the provisions of ORS chapter 65, whose principal income is from farming in
Oregon
;

Â Â Â Â Â  (e) Any cooperative subject to the provisions of ORS chapter 62, whose principal income is from farming in
Oregon
;

Â Â Â Â Â  (f) Any irrigation district organized under or subject to ORS chapter 545;

Â Â Â Â Â  (g) Any water improvement district organized under ORS chapter 552;

Â Â Â Â Â  (h) Any water control district organized under ORS chapter 553;

Â Â Â Â Â  (i) Any irrigation or drainage corporation organized under or subject to ORS chapter 554;

Â Â Â Â Â  (j) Any drainage district organized under ORS chapter 547 or subject to all or part of ORS chapter 545;

Â Â Â Â Â  (k) Any corporation, cooperative, company or other association formed prior to 1917 for the purpose of distributing water for irrigation purposes;

Â Â Â Â Â  (L) Any port district organized under ORS 777.005 to 777.725, 777.915 to 777.953 and 777.990;

Â Â Â Â Â  (m) Any city or county;

Â Â Â Â Â  (n) Any organization formed for the purpose of distributing water for community water supply; or

Â Â Â Â Â  (o) Any local soil and water conservation district organized under ORS 568.210 to 568.808 and 568.900 to 568.933. [1977 c.246 Â§1; 1981 c.166 Â§1; 1981 c.592 Â§1; 1985 c.673 Â§184; 1985 c.677 Â§65; 1987 c.94 Â§103; 1987 c.636 Â§Â§1, 5; 1989 c.1010 Â§177; 1991 c.944 Â§5; 1993 c.765 Â§89; 1995 c.42 Â§180; 1997 c.775 Â§90; 1999 c.212 Â§1; 1999 c.509 Â§46]

(Loan Applications)

Â Â Â Â Â  541.703 Project applications; preference for approval. Of the applications filed under ORS 541.705 for assistance in constructing a water development project for municipal use, the Water Resources Commission shall give preference for approval to those projects required to be undertaken as a result of a proceeding under ORS 222.840 to 222.915 or 431.705 to 431.760 to alleviate conditions constituting a danger to public health. [1983 c.407 Â§13; 1985 c.673 Â§112]

Â Â Â Â Â  541.705 Project applications; contents. (1) Any water developer may file with the Water Resources Commission an application to enable the construction of a water development project as provided in ORS 541.700 to 541.855. The application shall be filed in the manner, be in the form and contain or be accompanied by any information prescribed by the commission. The commission, in considering applications, shall encourage the largest number of users of the Water Development Fund and shall consider the impact on the family farm units of the state.

Â Â Â Â Â  (2) In addition to other requirements prescribed by the commission, an application filed under subsection (1) of this section shall:

Â Â Â Â Â  (a) Describe the nature and purposes of the proposed water development project, including the need for the project and reason why the project would be in the public interest.

Â Â Â Â Â  (b) State whether any purposes other than improvement of a drinking water system, irrigation, drainage, fish protection, watershed enhancement or municipal use, but consistent therewith, will be served by the proposed water development project, and the nature of the other purposes, if any.

Â Â Â Â Â  (c) Set forth or be accompanied by a feasibility study for the construction, operation and maintenance of the proposed water development project, an estimate of the costs of construction and if the project includes as a primary purpose irrigation or drainage, an evaluation of the agricultural potential of the land from any competent public agency.

Â Â Â Â Â  (d) State whether any moneys other than those in the Water Development Fund are proposed to be used for the construction of the proposed water development project, and whether any other moneys are available or have been sought for the construction.

Â Â Â Â Â  (e) Show that the applicant holds or can acquire all lands, other than public lands, and interests therein and water rights necessary for the construction, operation and maintenance of the proposed water development project.

Â Â Â Â Â  (3) If the application is for a safe drinking water project, the applicant also shall demonstrate that:

Â Â Â Â Â  (a) The applicant is a city, county, district, water authority or other political subdivision of the state or an organization operated on a not-for-profit basis that makes drinking water available to members of the general public;

Â Â Â Â Â  (b) The primary use of the loan will be to improve a drinking water system for the purpose of complying with applicable state or federal drinking water quality regulations; and

Â Â Â Â Â  (c) The applicant has:

Â Â Â Â Â  (A) Developed a water system master plan; and

Â Â Â Â Â  (B) Either has a coordination agreement in place as defined in ORS 195.020, 195.025 and 197.712 or can demonstrate that options to find a coordinated solution to the systemÂs drinking water problems have been fully explored. [1977 c.246 Â§2; 1981 c.592 Â§2; 1985 c.673 Â§113; 1987 c.636 Â§2; 1991 c.944 Â§6; 1993 c.577 Â§38]

Â Â Â Â Â  541.710 Processing project application; fee. (1) Upon receipt of an application filed as provided in ORS 541.705, the Water Resources Commission shall determine whether the feasibility study described in ORS 541.705 for the water development project set forth in or accompanying the application is satisfactory and if the commission determines that it is not satisfactory, the commission may:

Â Â Â Â Â  (a) Reject the application;

Â Â Â Â Â  (b) Require the applicant to submit additional information and revision of the feasibility study as may be necessary; or

Â Â Â Â Â  (c) Make such revisions of the feasibility study as the commission considers necessary to make the plan satisfactory.

Â Â Â Â Â  (2) Except as provided in subsection (3) of this section, the commission shall charge and collect from the applicant at the time the application is filed, a fee of $100. In addition, the commission shall charge the applicant the amount required to reimburse the commission for costs that exceed the application fee incurred in connection with the application. Moneys referred to in this subsection shall be paid into the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (3) The commission may establish by rule an application fee of less than $100 for a water development project that is for fish protection or for watershed enhancement. [1977 c.246 Â§3; 1985 c.673 Â§114; 1987 c.636 Â§3]

Â Â Â Â Â  541.715 Applicant authorized to obtain private planning, engineering and construction services. Nothing in ORS 541.700 to 541.855 is intended to prevent an applicant from employing a private planning firm, engineering firm and construction firm to perform the planning work, engineering work and construction on the proposed water development project of the applicant. [1977 c.246 Â§4]

Â Â Â Â Â  541.720 Conditions for project application approval. The Water Resources Commission may approve the financing for the construction of a water development project described in an application filed as provided in ORS 541.705 using moneys in the Water Development Fund, secured by a first, parity or second lien in the manner provided in ORS 541.740 if, after investigation the commission finds that:

Â Â Â Â Â  (1) The proposed water development project is feasible and a reasonable risk from practical and economic standpoints;

Â Â Â Â Â  (2) The plan for the construction, operation and maintenance of the proposed water development project is satisfactory and, if the primary purposes of the project include irrigation or drainage, the agricultural potential is confirmed;

Â Â Â Â Â  (3) The plan for construction and operation will provide multipurpose facilities, to the extent practicable;

Â Â Â Â Â  (4) The applicant is a qualified, credit-worthy and responsible water developer and is willing and able to enter into a contract with the commission for construction and repayment as provided in ORS 541.730;

Â Â Â Â Â  (5) Moneys in the Water Development Fund are or will be available for the construction of the proposed water development project;

Â Â Â Â Â  (6) There is a need for the proposed water development project, the proposed project is in the public interest and the applicantÂs financial resources are adequate to provide the working capital needed to operate and maintain the project; and

Â Â Â Â Â  (7) The construction cost associated with any secondary use does not exceed the construction cost of the primary use of the water development project. [1977 c.246 Â§5; 1981 c.166 Â§2; 1981 c.592 Â§3; 1985 c.673 Â§115; 1999 c.212 Â§2]

(Loan Contracts)

Â Â Â Â Â  541.730 Loan contract; repayment plan; other terms and conditions. If the Water Resources Commission approves the financing for the construction of a water development project, the commission, on behalf of the state, and the applicant may enter into a loan contract, secured by a first, parity or second lien in the manner provided in ORS 541.740, which shall set forth, among other matters:

Â Â Â Â Â  (1) That the commission, on behalf of the state, must approve the arrangements made by the applicant for the construction, operation and maintenance of the water development project, using moneys in the Water Development Fund for the construction.

Â Â Â Â Â  (2) A plan for repayment by the applicant to the Water Development Administration and Bond Sinking Fund of moneys borrowed from the Water Development Fund used for the construction, operation and maintenance of the water development project and interest on such moneys used at such rate of interest as the commission determines is necessary to provide adequate funds to recover administrative expenses incurred under ORS 541.700 to 541.855. The repayment plan, among other matters:

Â Â Â Â Â  (a) Shall provide for commencement of repayment by the water developer of moneys used for construction and interest thereon not later than two years after the date of the loan contract or at such other time as the commission may provide;

Â Â Â Â Â  (b) May provide for reasonable extension of the time for making any repayment in emergency or hardship circumstances, if approved by the commission;

Â Â Â Â Â  (c) Shall provide for such evidence of debt assurance of and security for repayment by the applicant as are considered necessary or proper by the commission; and

Â Â Â Â Â  (d) Shall set forth a schedule of payments and the period of loan which shall not exceed the usable life of the constructed project, or 30 years from the date of the first payment due under the financial plan, whichever is less, and shall also set forth the manner of determining when loan payments are delinquent. The payment schedule shall include repayment of interest which accrues during any period of delay in repayment authorized by paragraph (a) of this subsection, and the payment schedule may require payments of varying amounts for collection of such accrued interest.

Â Â Â Â Â  (3) Provisions satisfactory to the commission for field engineering and inspection, the commission to be the final judge of completion of the contract.

Â Â Â Â Â  (4) That the liability of the state under the contract is contingent upon the availability of moneys in the Water Development Fund for use in the construction, operation and maintenance of the water development project.

Â Â Â Â Â  (5) Such further provisions as the commission considers necessary to insure expenditure of the funds for the purposes set forth in the approved application.

Â Â Â Â Â  (6) That the commission may institute an appropriate action or suit to prevent use of the facilities of a water development project financed by the Water Development Fund by any person who is delinquent in the repayment of any moneys due the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (7) That a loan for a water development project is assignable or transferable to a third party only with the prior approval of the commission. The commission may approve a loan assignment or transfer only if the commission finds that the assignee or transferee qualifies as a water developer as defined in ORS 541.700 (7) and the assignment or transfer does not have serious adverse effect upon the family farm unit structure in this state. [1977 c.246 Â§6; 1981 c.166 Â§3; 1985 c.673 Â§116; 1999 c.212 Â§3]

Â Â Â Â Â  541.735 Payment of funds by State Treasurer pursuant to loan contract. If the Water Resources Commission approves a loan for a water development project or federal water development project, the State Treasurer shall pay moneys for such project from the Water Development Fund in accordance with the terms of the loan contract, as prescribed by the commission. [1977 c.246 Â§7; 1985 c.673 Â§117]

Â Â Â Â Â  541.740 Liens and other loan security; foreclosure; rules. (1)(a) When a loan is made to a water developer other than a water developer described in ORS 541.700 (7)(a), (b), (c) or (d) for the construction of a water development project under ORS 541.700 to 541.855, the State of
Oregon
has a lien for the amount of the unpaid balance of the loan. The lien created by this subsection attaches to the real property held in fee simple of the water developer or to the user charges, including interest, owed to or received by the water developer. The lien created by this subsection does not attach to a leasehold. At the discretion of the Water Resources Commission, the lien may attach to all real property, whether owned by the water developer or other persons, which is served by the water development project or which is served by a water source enhanced or restored by the water development project.

Â Â Â Â Â  (b) Except for tax liens, the lien created by this section is prior and superior to all other liens or encumbrances upon the affected real property or user charges, without regard to the date on which the other liens or encumbrances attached to the real property or user charges. However, the Water Resources Commission may elect to accept a second or parity lien position against the real property or user charges encumbered by this section, if the commission determines the lien position would provide adequate security for the water development loan, as set forth in rules adopted by the commission.

Â Â Â Â Â  (c) The existence or foreclosure of the lien created by this subsection shall not cause the acceleration of payment of user charges or other payments on affected real property. Such payments shall continue to be made as they become due.

Â Â Â Â Â  (2) When a loan is made under ORS 541.700 to 541.855 to a water developer described in ORS 541.700 (7)(a), (b), (c) or (d), the loan shall be secured by a mortgage or security agreement in the full amount of the loan. The mortgage or security agreement shall be a first lien, or a parity or second lien if the commission determines it would provide adequate security, upon such real property of the water developer as the commission shall require for adequate security.

Â Â Â Â Â  (3) When a lien created by subsection (1) of this section is foreclosed, a person whose real property is subject to the lien solely because that real property is irrigated or drained by reason of a water development project or because the real property is served by a water source improved by a water development project for watershed enhancement, shall only have that portion of real property subjected to foreclosure that represents that personÂs pro rata share of the indebtedness.

Â Â Â Â Â  (4) When a loan is made to a water developer under ORS 541.700 to 541.855, the commission shall file notice of the loan with the recording officer of each county in which is situated real property of the water developer or real property to which the lien created by subsection (1) or (2) of this section may attach. The notice shall contain a description of the real property of the water developer, a description of any other real property that will be served by the water development project and to which the lien is to attach, the amount of the loan and a statement that the State of Oregon has a lien against such real property as provided in subsection (1) or (2) of this section.

Â Â Â Â Â  (5) Upon payment of all amounts loaned to a water developer pursuant to ORS 541.700 to 541.855, the commission shall file with each recording officer referred to in subsection (4) of this section a satisfaction notice that indicates repayment of the loan.

Â Â Â Â Â  (6) The commission may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less expenses incurred in foreclosing, into the Water Development Administration and Bond Sinking Fund. In a foreclosure proceeding, the commission may bid on property offered for sale in the proceeding and may acquire title to the property on behalf of the state.

Â Â Â Â Â  (7) The commission may take any action, make any disbursement, hold any funds or institute any action or proceeding necessary to protect the stateÂs interest.

Â Â Â Â Â  (8) Notwithstanding ORS 293.240, the commission may compromise, release, discharge, waive, cancel or settle a claim against a water developer if such action:

Â Â Â Â Â  (a) Is consistent with the purposes of ORS 541.700 to 541.855;

Â Â Â Â Â  (b) Does not impair the ability to pay the administrative expenses of the commission or the obligations of any bonds outstanding; and

Â Â Â Â Â  (c) Is, under the circumstances, the means most likely to preserve the claim or to recover the greatest part of the amount claimed.

Â Â Â Â Â  (9) The commission, by rule, may set out procedures to be used when a water developer is unable to make required loan payments because of illness, injury, death, involuntary job loss or economic stress due to factors beyond individual control. The rules shall be effective to the extent permitted by the terms of the contracts associated with affected loans. The rules:

Â Â Â Â Â  (a) May provide for a temporary reduction of loan payment;

Â Â Â Â Â  (b) May provide for any other solution jointly agreed to by the water developer and the commission;

Â Â Â Â Â  (c) Shall provide for repayment of the amount of any loan payments reduced under the rules in accordance with terms and conditions agreed upon by the borrower and the commission; and

Â Â Â Â Â  (d) Shall require the commission to consider the effect of any payment reduction or delay on the solvency of the program as a whole, on estimates of the most probable financial position of the program in the future and on other borrowers in the program.

Â Â Â Â Â  (10)(a) Upon application by a water developer, the commission may grant a partial release of security when the commission determines that granting the requested release will not jeopardize the water development loan programÂs security position.

Â Â Â Â Â  (b) The remaining property must qualify as security for the loan balance under the applicable law.

Â Â Â Â Â  (c) Notwithstanding compliance with paragraph (b) of this subsection, the commission may require that the loan balance be reduced as consideration for granting the requested release. [1977 c.246 Â§8; 1981 c.166 Â§4; 1985 c.673 Â§118; 1987 c.636 Â§4; 1989 c.950 Â§3; 1999 c.212 Â§4]

Â Â Â Â Â  541.741 Recovery of certain interest amounts. The Water Resources Commission shall not attempt to recover interest amounts credited or paid before January 1, 1986, to any water developer who borrowed moneys under ORS 541.700 to 541.855 and shall adjust the borrowerÂs account balance as necessary to reflect those credits as lawful payments on the borrowerÂs contractual obligations to the state. [1989 c.950 Â§2]

Â Â Â Â Â  Note: 541.741 was added to and made a part of ORS 541.700 to 541.855 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  541.745 Remedies of commission when water developer fails to comply with contract. If a water developer fails to comply with a contract entered into with the Water Resources Commission for construction and repayment as provided in ORS 541.730, the commission, in addition to remedies provided in ORS 541.740, may seek other appropriate legal remedies to secure the loan and may contract with any other water developer as provided in ORS 541.730 for continuance of construction and for repayment of moneys from the Water Development Fund used to continue construction and interest on the moneys. [1977 c.246 Â§8; 1981 c.166 Â§4; 1985 c.673 Â§119]

Â Â Â Â Â  541.750 Repayment of moneys to Water Development Administration and Bond Sinking Fund. Any water developer that enters into a contract with the Water Resources Commission for construction and repayment as provided in ORS 541.730 or 541.745 may obtain moneys for repayment to the Water Development Administration and Bond Sinking Fund under the contract in the same manner as other moneys are obtained for other authorized purposes. The commission may also provide by contract or otherwise, for the construction, operation and maintenance of a water development project until the project is assumed by such new water developer. Moneys in the Water Development Fund may be used for such construction, operation and maintenance, and if so used, shall be repaid to the Water Development Administration and Bond Sinking Fund by the contracting water developer. [1977 c.246 Â§10; 1985 c.673 Â§120]

Â Â Â Â Â  541.755 Use of other funds for project construction; effect on funds loaned by state; use of other funds to repay state loan. Except as provided in ORS 541.760:

Â Â Â Â Â  (1) If any water development project investigated under ORS 541.700 to 541.855, other than a safe drinking water project financed in whole or in part from moneys in the Special Public Works Fund created by ORS 285B.455 or the Water Fund created by ORS 285B.563, is constructed with funds other than those loaned under ORS 541.700 to 541.855, the amount expended by the state shall immediately become due and payable, together with interest at the rate provided in ORS 541.730 (2) from the date of notification of the amount due.

Â Â Â Â Â  (2) If any water development project is refinanced or financial assistance is obtained from other sources, other than a safe drinking water project financed in whole or in part from moneys in the Special Public Works Fund created by ORS 285B.455 or the Water Fund created by ORS 285B.563, after the execution of the loan from the state, all such funds shall be first used to repay the state. [1977 c.246 Â§14; 1991 c.944 Â§7; 1995 c.79 Â§304]

Â Â Â Â Â  541.760 Reduction of loan amount when secondary use funding available. If a water development project has any secondary use, and if the water developer receives from any source other than the Water Development Fund any funds to assist in the construction, operation or maintenance of such secondary use, the amount of the loan to the water developer from the Water Development Fund shall be limited to that amount necessary for the construction of those portions of the project not funded by other sources. [1977 c.246 Â§15]

Â Â Â Â Â  541.765 Authorization for loans for certain federal projects. In addition to those uses of moneys in the Water Development Fund otherwise provided in ORS 541.700 to 541.855, the Water Resources Commission may authorize loans of such moneys to those persons to whom approval has been granted by the federal government or any agency or instrumentality of the United States for the funding and construction of federal water development projects. Any such person shall apply for a loan to the commission, in such form as the commission prescribes, and shall furnish such proof of federal approval for funding and construction as the commission considers appropriate. [1977 c.246 Â§16; 1985 c.673 Â§121; 1991 c.944 Â§8; 1999 c.212 Â§5]

Â Â Â Â Â  541.770 Federal project loan contract terms; foreclosure. If the Water Resources Commission approves an application for the loan of moneys authorized by ORS 541.765, the commission shall enter into a loan contract with the borrower that provides, among other matters:

Â Â Â Â Â  (1) That the loan be secured by a first lien, or parity or second lien if appropriate, in the same manner as provided in ORS 541.740.

Â Â Â Â Â  (2) That the loan bear interest at the same rate of interest as provided in ORS 541.730.

Â Â Â Â Â  (3) That the loan becomes due and payable to the Water Development Administration and Bond Sinking Fund not later than 60 days after the date that federal funds for the acquisition of easements and rights of way for the project are paid to the borrower or 30 years from the date of the loan, whichever is earlier.

Â Â Â Â Â  (4) Such provisions as the commission considers necessary to insure expenditure of the moneys loaned for the purposes provided in ORS 541.765.

Â Â Â Â Â  (5) That the commission may cause to be instituted appropriate proceedings to foreclose liens for delinquent loan payments, and shall pay the proceeds of any such foreclosure, less expenses in foreclosing, into the Water Development Administration and Bond Sinking Fund. [1977 c.246 Â§17; 1981 c.166 Â§5; 1985 c.673 Â§122; 1999 c.212 Â§6]

(Bonds)

Â Â Â Â Â  541.780 Bonds to provide project financing. In order to provide funds for the purposes specified in Article XI-I (1) of the Oregon Constitution, the Water Resources Commission may request the State Treasurer to issue bonds in accordance with the provisions of ORS chapter 286A. [1977 c.246 Â§19; 1981 c.660 Â§45; 2007 c.783 Â§215]

Â Â Â Â Â  541.785 Disposition and use of bond proceeds. Except for the proceeds of refunding bonds, all moneys obtained from the sale of bonds under ORS 541.780 to 541.815 shall be credited by the State Treasurer to the Water Development Fund. Such moneys shall be used only for the purposes stated in Article XI-I (1), Oregon Constitution, and ORS 541.700, 541.705 to 541.770 and 541.835. If there are insufficient funds in the Water Development Administration and Bond Sinking Fund to make the payments set forth in ORS 541.830, moneys in the Water Development Fund may be transferred to the Water Development Administration and Bond Sinking Fund. Pending the use of moneys in the Water Development Fund for the proper purposes, such moneys may be invested in the manner provided by law. [1977 c.246 Â§20; 1981 c.660 Â§46; 1989 c.950 Â§4]

Â Â Â Â Â  541.790 [1977 c.246 Â§21; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.795 [1977 c.246 Â§22; 1981 c.166 Â§6; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.800 Payment of bond principal and interest from Water Development Administration and Bond Sinking Fund. (1) The State Treasurer shall make payment of the principal of and the interest on any bond issued under ORS 541.780 to 541.815 from the Water Development Administration and Bond Sinking Fund.

Â Â Â Â Â  (2) The State Treasurer shall compute and determine in January of each year, after the sale of bonds under ORS 541.780 to 541.815, the amount of principal and interest which will fall due during such year on bonds then outstanding and unpaid and shall maintain or hold in the Water Development Administration and Bond Sinking Fund sufficient moneys to pay such maturing obligations. [1977 c.246 Â§Â§23,26]

Â Â Â Â Â  541.805 [1977 c.246 Â§24; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.810 [1977 c.246 Â§25; repealed by 1981 c.660 Â§18]

Â Â Â Â Â  541.815 Limitation on bond issuance amount. No bonds shall be issued or sold under ORS 541.780 to 541.815 nor indebtedness incurred thereunder, which, singly or in the aggregate with previous debts or liabilities incurred for the construction, operation and maintenance of water development projects and for the acquisition of easements and rights of way for federal water development projects shall exceed any limitation provided in the Oregon Constitution at the date of the issuance and sale of such bonds. If the maximum aggregate principal sum of bonds authorized to be issued under ORS 541.780 to 541.815, exceeds any limitation provided in the Oregon Constitution, bonds shall be issued under ORS 541.780 to 541.815, in the aggregate principal sum of not to exceed that authorized under the limitation provided in the Oregon Constitution. [1977 c.246 Â§27]

(Administration)

Â Â Â Â Â  541.830 Water Development Administration and Bond Sinking Fund; sources; use; GovernorÂs approval. (1) There hereby is created the Water Development Administration and Bond Sinking Fund, separate and distinct from the General Fund, to provide for payment of:

Â Â Â Â Â  (a) Administrative expenses of the Water Resources Commission and the Water Resources Department in processing applications, investigating proposed water development projects and federal water development projects under ORS 541.700 to 541.855 and servicing and collecting outstanding loans made under ORS 541.700 to 541.855, if the expense is not paid directly by the applicant, including principal and interest due on bonds outstanding. These administrative expenses also may include all costs associated with the issuance of bonds and the funding of any credit enhancements or reserves determined to be necessary or advantageous in connection with the bonds.

Â Â Â Â Â  (b) Administrative expenses of the State Treasurer in carrying out the duties, functions and powers imposed upon the State Treasurer by ORS 541.700 to 541.855.

Â Â Â Â Â  (c) Principal and interest of all bonds issued pursuant to the provisions of ORS 541.780 to 541.815.

Â Â Â Â Â  (2) The fund created by subsection (1) of this section shall consist of:

Â Â Â Â Â  (a) Application fees required by ORS 541.710.

Â Â Â Â Â  (b) Repayments of moneys loaned to water developers from the Water Development Fund, including interest on such moneys.

Â Â Â Â Â  (c) Repayments of moneys loaned for the acquisition of easements and rights of way for federal water development projects, including interest on such moneys.

Â Â Â Â Â  (d) Such moneys as may be appropriated to the fund by the Legislative Assembly, including appropriations dedicated to the partial payment for or repayment of projects affording public benefits.

Â Â Â Â Â  (e) Moneys obtained from the sale of refunding bonds and any accrued interest on such bonds.

Â Â Â Â Â  (f) Moneys received from ad valorem taxes levied pursuant to Article XI-I(1), Oregon Constitution, and all moneys that the Legislative Assembly may provide in lieu of such taxes.

Â Â Â Â Â  (g) Interest earned on cash balances invested by the State Treasurer.

Â Â Â Â Â  (h) Any revenues received by the commission under the provisions of ORS 541.745.

Â Â Â Â Â  (i) Moneys transferred from the Water Development Fund.

Â Â Â Â Â  (3) The moneys referred to in subsection (2) of this section are continuously appropriated to the commission for the purposes provided in subsection (1) of this section.

Â Â Â Â Â  (4) The commission, with the approval of the Governor, may identify those projects financed under the provisions of ORS 541.700 to 541.855 which offer significant public benefit, and recommend to the Legislative Assembly funding of those projects in proportion to the public benefits offered.

Â Â Â Â Â  (5) The commission, with the approval of the State Treasurer, may transfer moneys from the fund created under subsection (1) of this section to the Water Development Fund if:

Â Â Â Â Â  (a) A cash flow projection shows that the transfer will not have any negative impact on the commissionÂs ability to pay bond principal, interest and administration costs;

Â Â Â Â Â  (b) The transfer will not create the need for issuance of any bonds; and

Â Â Â Â Â  (c) The transfer, together with loans outstanding from prior transfers and not refinanced by funds derived directly from a bond sale, shall not exceed $1.

Â Â Â Â Â  (6) The transfer amount authorized by subsection (5) of this section may be increased by the Emergency Board. [1977 c.246 Â§28; 1981 c.172 Â§1; 1985 c.673 Â§123; 1989 c.587 Â§3; 1989 c.950 Â§5; 1991 c.944 Â§9]

Â Â Â Â Â  541.835 Water Development Fund; use. All moneys in the Water Development Fund created by Article XI-I (1), Oregon Constitution, hereby are appropriated continuously to the Water Resources Commission and shall be used for the purposes provided in ORS 541.700 to 541.855. Moneys expended from the fund may include those expended or to be expended for engineering, legal fees and acquisition of water rights and property required for rights of way or facility locations. Interest earned by the fund shall be credited to the fund. [1977 c.246 Â§18; 1985 c.673 Â§124; 1989 c.966 Â§61]

Â Â Â Â Â  541.840 Emergency Board request for funds to pay administrative expenses; repayment of board allocations. (1) If there are insufficient funds in the Water Development Administration and Bond Sinking Fund to make the payments referred to in ORS 541.830 (1), the Water Resources Commission may request the funds necessary for such payments from the Legislative Assembly within the budget authorized by the Legislative Assembly or as that budget may be modified by the Emergency Board.

Â Â Â Â Â  (2) When the commission determines that moneys in sufficient amount are available in the Water Development Administration and Bond Sinking Fund, the commission shall reimburse the General Fund without interest, in an amount equal to the amount allocated by the Legislative Assembly or the Emergency Board pursuant to subsection (1) of this section. The moneys used to reimburse the General Fund under this subsection shall not be considered a budget item on which a limitation is otherwise fixed by law, but shall be in addition to any specific appropriations or amounts authorized to be expended from continually appropriated moneys. [1977 c.246 Â§30; 1985 c.673 Â§125; 1991 c.703 Â§48]

Â Â Â Â Â  541.845 Rules. (1) In accordance with the applicable provisions of ORS chapter 183, the Water Resources Commission may adopt rules necessary to carry out ORS 541.700 to 541.855.

Â Â Â Â Â  (2) In adopting rules establishing guidelines or criteria for awarding loans or grants for drinking water projects, the commission shall coordinate the Water Resources DepartmentÂs rulemaking process with the Economic and Community Development Department and the Department of Human Services in order to ensure that rules adopted under this subsection are consistent with rules adopted under ORS 285B.563 and 431.120. The rules adopted under this subsection shall:

Â Â Â Â Â  (a) Require the installation of meters on all new active service connections from any municipal drinking water distribution lines funded under ORS 285B.560 to 285B.599, 431.120, 541.700, 541.705, 541.755, 541.765, 541.830 and 541.845; and

Â Â Â Â Â  (b) Require a plan, to be adopted by the municipality, for installation of meters on all service connections throughout the drinking water system.

Â Â Â Â Â  (3) As used in this section, Âservice connectionÂ does not include fire hydrants, fire sprinkler system connections, line blow-offs and drains, standby emergency interties, valve controlled drinking fountains and other similar intermittently used connections. [1977 c.246 Â§13; 1985 c.673 Â§126; 1991 c.944 Â§10; 1995 c.212 Â§2; 2005 c.835 Â§26]

Â Â Â Â Â  541.850 Commission acceptance of gifts or grants. The Water Resources Commission may accept gifts of money or other property from any source, given for the purposes of ORS 541.700 and 541.705 to 541.770. Money so received shall be paid into the Water Development Fund. Money or other property so received shall be used for the purposes for which received. [1977 c.246 Â§12; 1985 c.673 Â§127]

Â Â Â Â Â  541.855 Biennial report to Legislative Assembly and Governor. The Water Resources Commission shall make available to the Legislative Assembly and the Governor a biennial report of the transactions of the Water Development Fund and the Water Development Administration and Bond Sinking Fund in such detail as will accurately indicate the transactions and the condition of the funds. [1977 c.246 Â§29; 1985 c.673 Â§128]

NORTH
UMPQUA
RIVER DAMS

Â Â Â Â Â  541.875 Dams and use of water for hydroelectric generation on
North Umpqua
prohibited; exceptions. (1) No person shall construct, operate or maintain, and no officer or agency of this state shall issue any permit for the construction, operation or maintenance of, any dam or hydroelectric facility on:

Â Â Â Â Â  (a) That portion of the North Umpqua River between Soda Springs Dam and the confluence of the North Umpqua River and South Umpqua River; or

Â Â Â Â Â  (b) The main stem
Umpqua
River
from the confluence of the
North
Umpqua
River
and the
South
Umpqua
River
to the ocean.

Â Â Â Â Â  (2) Nothing in this section applies to the repair, structural repair, maintenance or improvement of any dam constructed on the North Umpqua River prior to November 1, 1981, with the approval of the Water Resources Commission and the State Department of Fish and Wildlife. The commission and the State Department of Fish and Wildlife shall not unreasonably withhold or delay such approval, but may withhold approval for reasonable cause, including but not limited to a substantiated finding that the repairs, structural repairs, maintenance or improvements:

Â Â Â Â Â  (a) Fail to comply with applicable safety rules or regulations;

Â Â Â Â Â  (b) Raise the height of the dam; or

Â Â Â Â Â  (c) Diminish the current ability of anadromous fish to travel past the dam.

Â Â Â Â Â  (3) No person shall appropriate and no officer or agency of this state shall issue or approve any license, permit or certificate for the use of water for hydroelectric generation at a dam at the location referred to in subsection (1) of this section. [1981 c.151 Â§2; 1983 c.652 Â§2; 1985 c.673 Â§129; 1991 c.479 Â§1]

Â Â Â Â Â  541.880 Responsibility of government entity for repair or maintenance costs of dams on
North Umpqua
. Nothing contained in ORS 541.875 shall be construed to impose any additional obligation on any governmental entity to pay for the repair, structural repair, maintenance or improvement of any existing dam referred to in ORS 541.875 (2). [1991 c.479 Â§2]

Â Â Â Â Â  Note: 541.880 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 541 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PENALTIES

Â Â Â Â Â  541.990 Penalties. (1) Any person, or any officer of any firm or corporation who shall be found guilty of constructing any splash dam for the floating of logs or other lumber products on any stream or other body of water in the State of Oregon after August 20, 1957, shall be fined not more than $1,000, or shall be imprisoned not more than one year in the county jail in the county in which such conviction is entered, or by both fine and imprisonment.

Â Â Â Â Â  (2) Violation of ORS 541.510 is a misdemeanor.

Â Â Â Â Â  (3) Violation of ORS 541.545 (1) is a misdemeanor. [1957 c.163 Â§4; subsection (2) enacted as 1959 c.624 Â§2; subsection (3) enacted as 1961 c.379 Â§9; subsection (4) enacted as 1967 c.567 Â§13; subsection (4) renumbered 196.990 in 1989]

_______________



Chapter 542

Chapter 542 Â Water Resource Surveys and Projects; Compacts

2007 EDITION

WATER RESOURCE SURVEYS AND PROJECTS; COMPACTS

WATER LAWS

SURVEY OF WATER RESOURCES

542.010Â Â Â Â  Contract by Water Resources Commission with federal agencies for investigating and developing water resources; expenses

542.020Â Â Â Â  Purpose of law

542.030Â Â Â Â  Report by commission; contents; copies for public inspection

542.040Â Â Â Â  Withholding water from appropriation pending investigation; restrictions on permit to appropriate; repayment of cost of project

542.050Â Â Â Â  Construction work; minor portions of project

542.060Â Â Â Â  Information on availability of water for beneficial uses; duties of Water Resources Commission; gauging stations; publication of information

542.070Â Â Â Â  Entry on lands

542.075Â Â Â Â  Identification and funding of water projects offering significant public benefit; limitation

542.080Â Â Â Â  Cooperation with federal agencies; contracts

542.090Â Â Â Â  Moneys from licenses under Federal Waterpower Act; disposal

542.100Â Â Â Â  Acceptance and expenditure of gifts and grants for hydrologic investigations; accounting

WILLAMETTE
RIVER BASIN PROJECT

542.110Â Â Â Â  Public interest requiring construction of system of works

ROGUE
RIVER
WATERSHED PROJECT

542.210Â Â Â Â  Construction of federal dams and structures in
Rogue River
; limitations

OREGON-CALIFORNIA
GOOSE
LAKE
INTERSTATE COMPACT

542.510Â Â Â Â  Oregon-California Goose Lake Interstate Compact ratified; when effective

542.520Â Â Â Â
Oregon-California
Goose
Lake
Interstate Compact

COLUMBIA RIVER
NATURAL RESOURCES MANAGEMENT COMPACT

542.550Â Â Â Â  Content of Columbia River Natural Resources Management Compact; when effective

KLAMATH
RIVER BASIN
COMPACT

542.610Â Â Â Â  Klamath River Basin Compact ratified; when effective

542.620Â Â Â Â
Klamath
River Basin
Compact

542.630Â Â Â Â  Water Resources Director to represent state in administering the Klamath River Basin Compact

TEST STUDY OF INTEGRATED LAND-WATER MANAGEMENT

542.710Â Â Â Â  Test stream and watershed study

542.720Â Â Â Â  Assistance and grants for study

WATERSHED PROTECTION AND FLOOD PREVENTION PROJECTS

542.750Â Â Â Â  Cooperative studies of projects under federal Watershed Protection and Flood Prevention Act

SURVEY OF WATER RESOURCES

Â Â Â Â Â  542.010 Contract by Water Resources Commission with federal agencies for investigating and developing water resources; expenses. In order that the natural resources of
Oregon
in land, water and power may be utilized to the highest advantage of the people, complete cooperation between the state and federal authorities in controlling, investigating and developing these resources in the interest of the people of the state is essential. Therefore, the Water Resources Commission may, on behalf of this state, enter into a contract or agreement with any federal department or bureau having jurisdiction in such matters for the execution of such surveys and investigations and the preparation of such plans, specifications and estimates or other data by cooperation between the state and the federal department or bureau as will, in the judgment of the Water Resources Commission, approved by the Governor, be best suited to accomplish the purposes of ORS 542.010 to 542.050. However, in no case shall the proportion of expense to be borne by this state exceed the proportion to be borne by the other party to the contract or agreement. [Amended by 1985 c.673 Â§130]

Â Â Â Â Â  542.020 Purpose of law. The intent of ORS 542.010 to 542.050, as outlined in ORS 542.010, is to have on file ready and available, such detailed surveys and information as will not only permit, but will tend to induce, the beneficial use of water by private persons, irrigation districts, corporations, or possibly by the state or national government.

Â Â Â Â Â  542.030 Report by commission; contents; copies for public inspection. As soon as practicable after the completion of the surveys and investigations, the Water Resources Commission shall prepare or have prepared a report setting forth the plans, specifications and estimated cost of construction, maintenance and operation of the projects, together with any other information tending to show their feasibility, and may in the discretion of the commission have the report printed in pamphlet form and distributed to those interested. Copies of completed maps, plans, specifications, estimates and reports secured or prepared in connection with any such investigation shall be kept on file in the Water Resources Department at all times, and open for public inspection during business hours. [Amended by 1985 c.673 Â§131]

Â Â Â Â Â  542.040 Withholding water from appropriation pending investigation; restrictions on permit to appropriate; repayment of cost of project. (1) The Water Resources Commission, on behalf of the state, shall withdraw and withhold from appropriation any unappropriated water which may be required for any project under investigation or to be investigated under the provisions of ORS 542.010 to 542.050. If the project is found to be feasible, the commission shall withhold the same from appropriation until the money expended in the investigation of the project is repaid to the cooperating parties in proportion to the amount contributed by each unless funds for construction are provided by one or both of the cooperating parties, in which case the commission shall issue a permit without requiring such repayment. No permit to appropriate water which may be in conflict with any such project under investigation shall be approved by the commission, nor shall any assignment of plans and information or any part thereof be made except upon consideration and order by the commission after full hearing of all interested parties.

Â Â Â Â Â  (2) Any moneys returned to the commission under the provisions of this section shall promptly be turned over to the State Treasurer and credited to the General Fund in the State Treasury. [Amended by 1985 c.673 Â§132]

Â Â Â Â Â  542.050 Construction work; minor portions of project. As the purposes of ORS 542.010 to 542.050 are to secure the most immediate, as well as the most beneficial, ultimate use of the available waters for any certain project, the Water Resources Commission, as occasion may require, may grant permits and arrange the details so that minor portions of the project may be segregated and constructed at any time. However, the segregation and development of such minor parts shall not interfere to any serious extent with the handling or completion of the balance of the project. [Amended by 1985 c.673 Â§133]

Â Â Â Â Â  542.060 Information on availability of water for beneficial uses; duties of Water Resources Commission; gauging stations; publication of information. The Water Resources Commission shall establish gauging stations at suitable points on the various streams of the state to determine the daily and seasonal fluctuations in the flow of the water; shall make surveys and profiles to determine the fall of stream suitable for power development; and shall prepare topographic maps of the territory adjacent to the private streams of the state, so that the availability of water for power, irrigation or other beneficial uses may be determined and made known to the public. All such maps and information shall be made a matter of record in the Water Resources Department and the commission shall publish a summary of all such information in the most practical and economical manner for presentation to the public. The commission shall enter into such agreements and contracts as will insure that the surveys and investigations are carried on in the most economical manner, and that the maps and data are made available to the use of the public as quickly as possible. [Amended by 1985 c.673 Â§134]

Â Â Â Â Â  542.070 Entry on lands. In order to carry out the purpose of ORS 542.060 all persons employed under that section may enter and cross all lands within the state; provided, that in so doing, no unnecessary damage is done to private property.

Â Â Â Â Â  542.075 Identification and funding of water projects offering significant public benefit; limitation. (1) The Water Resources Commission, with the approval of the Governor, may identify proposed or existing water projects which offer significant public benefit, and recommend to the Legislative Assembly funding of those projects in proportion to the public benefits offered by an existing project, or expected to be obtained from a proposed project.

Â Â Â Â Â  (2) In order to be eligible for funding under subsection (1) of this section, the Water Resources Commission must identify an existing project within five years after the project first becomes operable. [1981 c.172 Â§3; 1985 c.673 Â§135; 1989 c.587 Â§4]

Â Â Â Â Â  542.080 Cooperation with federal agencies; contracts. On behalf of this state, the Water Resources Commission may cooperate with the Federal Energy Regulatory Commission, the United States Geological Survey, the United States Reclamation Service, or any other federal agency or commission engaged in similar work, and may enter into contracts or agreements whenever it appears desirable or advantageous to the state. [Amended by 1985 c.673 Â§136]

Â Â Â Â Â  542.090 Moneys from licenses under Federal Waterpower Act; disposal. Any moneys arising from power licenses under the Federal Waterpower Act, approved June 10, 1920, and paid over to the state, shall be credited by the State Treasurer to the General Fund.

Â Â Â Â Â  542.100 Acceptance and expenditure of gifts and grants for hydrologic investigations; accounting. The Water Resources Commission may accept and expend moneys from any public or private source, including the federal government, made available for the purpose of conducting hydrologic investigations of
Oregon
water resources and to assist in carrying out the commissionÂs functions as provided by law. All moneys received by the commission under this section shall be kept in separate accounts designated according to the purposes for which such moneys were received. The commission shall keep a true and full account of receipts and disbursements under this section. [1965 c.77 Â§2; 1985 c.673 Â§137]

WILLAMETTE
RIVER BASIN PROJECT

Â Â Â Â Â  542.110 Public interest requiring construction of system of works. (1) It hereby is declared that public interest, welfare, convenience and necessity require the construction of a system of works in accordance with the general comprehensive plan for flood control, navigation and other purposes in the Willamette River Basin, as set forth in House Document 544, Seventy-fifth Congress, third session, and the Act of the Seventy-fifth Congress approved June 28, 1938, 52 Stat. 1222, authorizing the construction of certain public works, including the Willamette River Basin Project.

Â Â Â Â Â  (2) The Water Resources Commission may act for the state in all matters necessary or advisable in the promotion, construction and maintenance of the Willamette River Basin Project. [Amended by 1955 c.707 Â§57]

Â Â Â Â Â  542.120 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.130 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.140 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.150 [Repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.160 [Repealed by 1955 c.707 Â§75]

ROGUE
RIVER
WATERSHED PROJECT

Â Â Â Â Â  542.210 Construction of federal dams and structures in
Rogue River
; limitations. In order to further necessary investigations and studies for the maximum development of the Rogue River basin and watershed and to conserve established and potential uses thereof, and to facilitate full consideration of various projects to accomplish a coordinated and comprehensive development of the basin and watershed, the United States and its authorized agencies may construct in the Rogue River and on its bed dams and such other structures as the government deems necessary, upon compliance with the laws of Oregon. However, no dam or structure hereby authorized shall be placed in the Rogue River between the intersection of the river with the south line of section 10, township 34 south, range 1 west of the Willamette Meridian in Jackson County, and the confluence of that river with the Pacific Ocean, which would interfere with the free passage of fish up or down stream. No dam or other structure shall be constructed by any person in or on the bed of the Rogue River below its intersection with the south line of section 27, township 33 south, range 1 east of the Willamette Meridian, in Jackson County, except as authorized by this section.

Â Â Â Â Â  542.310 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.320 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.330 [Amended by 1953 c.622 Â§5; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.340 [1953 c.622 Â§4; repealed by 1955 c.707 Â§75]

Â Â Â Â Â  542.410 [1953 c.431 Â§1; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.420 [1953 c.431 Â§2; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.430 [1953 c.431 Â§3; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.440 [1953 c.431 Â§4; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.450 [1953 c.431 Â§5; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.460 [1953 c.431 Â§8; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.470 [1953 c.431 Â§7; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.480 [1953 c.431 Â§9; repealed by 1957 c.142 Â§5]

Â Â Â Â Â  542.490 [1953 c.431 Â§6; repealed by 1957 c.142 Â§5]

OREGON-CALIFORNIA
GOOSE
LAKE
INTERSTATE COMPACT

Â Â Â Â Â  542.510
Oregon-California
Goose
Lake
Interstate Compact ratified; when effective. (1) The Legislative Assembly of the State of
Oregon
hereby ratifies the Oregon-California Goose Lake Interstate Compact as set out in ORS 542.520. The provisions of the compact are declared to be the laws of this state at such time as the compact becomes effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The compact becomes effective when it has been ratified by the legislatures of the States of Oregon and
California
and has been consented to by the Congress of the
United States
as provided in Article VII of the compact. [1963 c.473 Â§1]

Â Â Â Â Â  Note: The Oregon-California Goose Lake Interstate Compact became effective on July 2, 1984. The compact was ratified by the State of
Oregon
by chapter 473, Oregon Laws 1963 (signed by Governor on June 6, 1963). The compact was ratified by the State of
California
by chapter 1059, California Statutes 1963 (signed by Governor on June 28, 1963). The Congress of the
United States
consented to the compact by Public Law 98-334, 98th Congress (signed by President on July 2, 1984).

Â Â Â Â Â  542.520
Oregon-California
Goose
Lake
Interstate Compact. The provisions of the Oregon-California Goose Lake Interstate Compact are as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

Â Â Â Â Â  The major purposes of this compact are:

Â Â Â Â Â  A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control of the water resources of
Goose
Lake
Basin
.

Â Â Â Â Â  B. To further intergovernmental cooperation and comity and to remove the causes of present and future controversies by (1) providing for continued development of the water resources of Goose Lake Basin by the States of California and Oregon, and (2) prohibiting the export of water from Goose Lake Basin without consent of the legislatures of California and Oregon.

ARTICLE II

DEFINITION OF TERMS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  A. Â
Goose
Lake
Basin
Â shall mean the drainage area of
Goose
Lake
within the States of California and
Oregon
and all closed basins included in the
Goose
Lake
drainage basin as delineated on the official map of the
Goose
Lake
Basin
which is attached to and made a part of this compact.

Â Â Â Â Â  B. ÂPersonÂ shall mean the States of Oregon and
California
, any individual and any other entity, public or private.

Â Â Â Â Â  C. ÂWater,Â ÂwatersÂ or Âwater resourcesÂ shall mean any water appearing on the surface of the ground in streams, lakes, or otherwise, and any water beneath the land surface or beneath the bed of any stream, lake, reservoir or other body of surface water within the boundaries of Goose Lake Basin.

ARTICLE III

DISTRIBUTION AND USE OF WATER

Â Â Â Â Â  A. There are hereby recognized vested rights to the use of waters originating in
Goose
Lake
Basin
existing as of the effective date of this compact and established under the laws of
California
and
Oregon
.

Â Â Â Â Â  B. Except as provided in this Article, this compact shall not be construed as affecting or interfering with appropriation under the laws of
California
and
Oregon
of unappropriated waters of
Goose
Lake
Basin
for use within the basin.

Â Â Â Â Â  C. Export of water from
Goose
Lake
Basin
for use outside the basin without prior consent of both state legislatures is prohibited.

Â Â Â Â Â  D. Each state hereby grants the right for a person to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Goose Lake Basin in one state for use within the basin in the other state, providing the right to such use is secured by appropriation under the general laws administered by the Water Resources Director of the State of Oregon or the Water Rights Board of California and the laws of the state from which the water is to be taken shall control.

Â Â Â Â Â  E. Should any facilities be constructed in one state to implement use of water in the other state, the construction, operation, repairs and replacement of such facilities shall be subject to the laws of the state in which the facilities are constructed.

ARTICLE IV

ADMINISTRATION

Â Â Â Â Â  No commission or administrative body is necessary to administer this compact.

ARTICLE V

TERMINATION

Â Â Â Â Â  This compact may be terminated at any time by consent of the legislatures of
California
and
Oregon
and upon such termination all rights then established hereunder shall continue unimpaired.

ARTICLE VI

GENERAL PROVISIONS

Â Â Â Â Â  Nothing in this compact shall be construed to limit, or prevent any state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction thereof for the protection of any right under this compact or the enforcement of any of its provisions.

ARTICLE VII

RATIFICATION

Â Â Â Â Â  A. This compact shall become operative when ratified by the legislatures of
California
and
Oregon
and consented to by the Congress of the
United States
.

Â Â Â Â Â  B. This compact shall remain in full force and effect until amended in the same manner as is required for it to be ratified to become operative or until terminated.

Â Â Â Â Â  C. A copy of any proposed amendments to or termination of this compact shall be filed with the Board of Supervisors of Modoc County, California, and the County Court of Lake County, Oregon, at least 30 days prior to any legislative consideration by the legislatures of the States of California and Oregon.

ARTICLE VIII

FEDERAL RIGHTS

Â Â Â Â Â  Nothing in this compact shall be deemed:

Â Â Â Â Â  A. To impair or affect the existing rights or powers of the
United States of America
, its agencies, or instrumentalities, in and to the use of the waters of the
Goose
Lake
Basin
nor its capacity to acquire rights in and to the use of said waters.

Â Â Â Â Â  B. To subject any property of the United States of America, its agencies or instrumentalities to taxation by any state or subdivision thereof, nor to create an obligation on the part of the United States of America, its agencies or instrumentalities by reason of the acquisition, construction or operation of any property or works of whatsoever kind, to make any payments to any state or political subdivision thereof, state agency, municipality or entity, whatsoever in reimbursement for the loss of taxes.

Â Â Â Â Â  C. To subject any property of the
United States of America
, its agencies or instrumentalities, to the laws of any state to any extent other than the extent to which these laws would apply without regard to the compact.

______________________________________________________________________________

[1963 c.473 Â§2]

COLUMBIA RIVER
NATURAL RESOURCES MANAGEMENT COMPACT

Â Â Â Â Â  542.550 Content of
Columbia River
Natural Resources Management Compact; when effective. A compact, in form as in this section fully set forth, shall be in effect when the States of Idaho,
Montana
and
Washington
become parties thereto, and the consent of Congress has been granted as required by section 10, Article I of the United States Constitution.

______________________________________________________________________________

Â Â Â Â Â  The contracting states do hereby agree as follows:

ARTICLE I

Â Â Â Â Â  The purposes of this compact, entitled the Columbia River Natural Resources Management Compact, are and shall be to promote the better regional management and coordination of natural resources management issues and other issues pertaining to the governance and use of the Columbia River.

ARTICLE II

Â Â Â Â Â  This agreement shall become operative immediately as to those states executing it in the form that is in accordance with the laws of the executing states and the Congress has given its consent.

ARTICLE III

Â Â Â Â Â  Each state joining herein shall appoint, as determined by state statutes, six legislators, three from the state Senate and three from the state House of Representatives, to a commission hereby constituted and designated as the Columbia River Governance Commission. Of the members appointed, all may not belong to the same political party. This commission shall be invested with the powers and duties set forth herein.

Â Â Â Â Â  The term of each commissioner of the Columbia River Governance Commission shall be four years. A commissioner shall hold office until a successor shall be appointed and qualified but such successorÂs term shall expire four years from legal date of expiration of the term of the predecessor. Vacancies occurring in the office of such commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time, to a deputy, the power to be present and participate, including voting as the representative or substitute, at any meeting of or hearing by or other proceeding of the commission.

Â Â Â Â Â  Voting powers under this compact shall be limited to one vote for each state regardless of the number of representatives.

ARTICLE IV

Â Â Â Â Â  The duty of the Columbia River Governance Commission shall be to assess programs of state and federal agencies responsible for natural resource management issues and governance issues of the Columbia River and to participate in decision-making by federal agencies on issues affecting the use of and activities on the
Columbia River
. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the efficient use and management of the Columbia River and resources related to the
Columbia River
.

Â Â Â Â Â  To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the Governors and legislative branches of the various signatory states hereto legislation dealing with the governance and management of the Columbia River and the natural resources related to the Columbia River over which the signatory states jointly or separately now have or may hereafter acquire jurisdiction. The commission shall, more than one month prior to any regular meeting of the legislative branch in any state signatory hereto, present to the Governor of such state its recommendations relating to enactments by the legislative branch of that state in furthering the intents and purposes of this compact.

Â Â Â Â Â  The commission shall consult with and advise the pertinent administrative agencies in the signatory states of such regulations as it deems advisable with regard to problems connected with the governance and use of the
Columbia River
and that lie within the jurisdiction of such agencies.

Â Â Â Â Â  The commission shall have power to recommend to the federal government and to states signatory hereto management strategies for the natural resources of the Columbia River and any changes to federal or state statutes, regulations or rules necessary to the efficient and sound governance of the
Columbia River
and its natural resources.

ARTICLE V

Â Â Â Â Â  The commission shall elect from its number a chairperson and a vice chairperson and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry out the provisions of this compact and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place within the territorial limits of the signatory states but must meet at least once a year.

ARTICLE VI

Â Â Â Â Â  No action shall be taken by the commission except by the affirmative vote of a majority of the whole number of compacting states represented at any meeting. No recommendation shall be made by the commission in regard to the management of natural resources related to, or the governance and use of, the
Columbia River
except by the vote of a majority of the compacting states that have an interest in such issues.

ARTICLE VII

Â Â Â Â Â  The natural resource agencies of the signatory states shall act in collaboration as the official research agency of the Columbia River Governance Commission.

Â Â Â Â Â  An advisory committee to be representative of such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.

ARTICLE VIII

Â Â Â Â Â  Nothing in this compact shall be construed to limit the powers of any state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any state imposing additional conditions and restrictions to conserve its natural resources.

ARTICLE IX

Â Â Â Â Â  Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the Governor thereof.

ARTICLE X

Â Â Â Â Â  The states that sign this compact agree to make available annual funds for the support of the commission on the following basis:

Â Â Â Â Â  Sixty percent (60%) of the annual budget shall be shared equally by those member states having as a boundary the
Columbia River
; and forty percent (40%) of the annual budget shall be shared equally by the other member states.

Â Â Â Â Â  The annual contribution of each member state shall be figured to the nearest one hundred dollars.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of Idaho,
Montana
,
Oregon
and
Washington
and upon ratification by Congress by virtue of the authority vested in it under section 10, Article I of the United States Constitution.

ARTICLE XI

Â Â Â Â Â  This compact shall continue in force and remain binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six monthsÂ written notice of intention to withdraw from the compact to the other parties hereto.

ARTICLE XII

Â Â Â Â Â  The State of
Nevada
or any state having rivers or streams tributary to the
Columbia River
may become a contracting state by enactment of the Columbia River Natural Resources Management Compact. Upon admission of any new state to the compact, the purposes of the compact and the duties of the commission shall extend to the development of joint programs for the use and governance of the
Columbia River
and its natural resources in which the contracting states share mutual concerns.

Â Â Â Â Â  This article shall become effective upon its enactment by the States of Idaho,
Montana
,
Oregon
and
Washington
and upon ratification by Congress by virtue of the authority vested in it under section 10, Article I of the United States Constitution.

______________________________________________________________________________

[1999 c.540 Â§1]

Â Â Â Â Â  Note: 542.550 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 542 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

KLAMATH
RIVER BASIN
COMPACT

Â Â Â Â Â  542.610
Klamath
River Basin
Compact ratified; when effective. (1) The Legislative Assembly of the State of
Oregon
hereby ratifies the Klamath River Basin Compact set forth in ORS 542.620, and the provisions of such compact hereby are declared to be the law of this state upon such compact becoming effective as provided in subsection (2) of this section.

Â Â Â Â Â  (2) The compact shall become effective when it has been ratified by the legislatures of the States of California and
Oregon
, and has been consented to by the Congress of the
United States
as provided in Article XIII of the compact. [1957 c.142 Â§1]

Â Â Â Â Â  Note: The Klamath River Basin Compact became effective on September 11, 1957. The compact was ratified by the State of
Oregon
by chapter 142, Oregon Laws 1957 (signed by Governor on April 17, 1957). The compact was ratified by the State of
California
by chapter 113, California Statutes 1957 (signed by Governor on April 17, 1957, and effective on September 11, 1957). The Congress of the
United States
consented to the compact by Public Law 85-222, 85th Congress (signed by President on August 30, 1957).

Â Â Â Â Â  542.620
Klamath
River Basin
Compact. The provisions of the Klamath River Basin Compact are as follows:

______________________________________________________________________________

ARTICLE I

PURPOSES

Â Â Â Â Â  The major purposes of this compact are, with respect to the water resources of the
Klamath
River Basin
:

Â Â Â Â Â  A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control thereof for various purposes, including, among others: The use of water for domestic purposes; the development of lands by irrigation and other means; the protection and enhancement of fish, wildlife and recreational resources; the use of water for industrial purposes and hydroelectric power production; and the use and control of water for navigation and flood prevention.

Â Â Â Â Â  B. To further intergovernmental cooperation and comity with respect to these resources and programs for their use and development and to remove causes of present and future controversies by providing (1) for equitable distribution and use of water among the two states and the Federal Government, (2) for preferential rights to the use of water after the effective date of this compact for the anticipated ultimate requirements for domestic and irrigation purposes in the Upper Klamath River Basin in Oregon and California, and (3) for prescribed relationships between beneficial uses of water as a practicable means of accomplishing such distribution and use.

ARTICLE II

DEFINITION OF TERMS

Â Â Â Â Â  As used in this compact:

Â Â Â Â Â  A. Â
Klamath
River Basin
Â shall mean the drainage area of the Klamath River and all its tributaries within the States of California and
Oregon
and all closed basins included in the
Upper
Klamath
River Basin
.

Â Â Â Â Â  B. ÂUpper Klamath River BasinÂ shall mean the drainage area of the Klamath River and all its tributaries upstream from the boundary between the States of California and Oregon and the closed basins of Butte Valley, Red Rock Valley, Lost River Valley, Swan Lake Valley and Crater Lake, as delineated on the official map of the Upper Klamath River Basin approved on September 6, 1956, by the commissions negotiating this compact and filed with the Secretaries of State of the two states and the General Services Administration of the United States, which map is incorporated by reference and made a part hereof.

Â Â Â Â Â  C. ÂCommissionÂ shall mean the Klamath River Compact Commission as created by Article IX of this compact.

Â Â Â Â Â  D. ÂKlamath ProjectÂ of the Bureau of Reclamation of the Department of the Interior of the
United States
shall mean that area as delineated by appropriate legend on the official map incorporated by reference under subdivision B of this Article.

Â Â Â Â Â  E. ÂPersonÂ shall mean any individual or any other entity, public or private, including either state, but excluding the
United States
.

Â Â Â Â Â  F. ÂKenoÂ shall mean a point on the Klamath River at the present needle dam, or any substitute control dam constructed in section 36, township 39 south, range 7 east, Willamette Base and
Meridian
.

Â Â Â Â Â  G. ÂWaterÂ or ÂwatersÂ shall mean waters appearing on the surface of the ground in streams, lakes or otherwise, regardless of whether such waters at any time were or will become ground water, but shall not include water extracted from underground sources until after such water is used and becomes surface return flow or waste water.

Â Â Â Â Â  H. ÂDomestic useÂ shall mean the use of water for human sustenance, sanitation and comfort; for municipal purposes; for livestock watering; for irrigation of family gardens; and for other like purposes.

Â Â Â Â Â
I.
ÂIndustrial useÂ shall mean the use of water in manufacturing operations.

Â Â Â Â Â  J. ÂIrrigation useÂ shall mean the use of water for production of agricultural crops, including grain grown for feeding wildfowl.

ARTICLE III

DISTRIBUTION AND USE OF WATER

Â Â Â Â Â  A. There are hereby recognized vested rights to the use of waters originating in the Upper Klamath River Basin validly established and subsisting as of the effective date of this compact under the laws of the state in which the use or diversion is made, including rights to the use of waters for domestic and irrigation uses within the Klamath Project. There are also hereby recognized rights to the use of all waters reasonably required for domestic and irrigation uses which may hereafter be made within the Klamath Project.

Â Â Â Â Â  B. Subject to the rights described in subdivision A of this Article and excepting the uses of water set forth in subdivision E of Article XI, rights to the use of unappropriated waters originating within the Upper Klamath River Basin for any beneficial use in the Upper Klamath River Basin, by direct diversion or by storage for later use, may be acquired by any person after the effective date of this compact by appropriation under the laws of the state where the use is to be made, as modified by the following provisions of this subdivision B and subdivision C of this Article, and may not be acquired in any other way:

Â Â Â Â Â  1. In granting permits to appropriate waters under this subdivision B, as among conflicting applications to appropriate when there is insufficient water to satisfy all such applications, each state shall give preference to applications for a higher use over applications for a lower use in accordance with the following order of uses:

Â Â Â Â Â  (a) Domestic use,

Â Â Â Â Â  (b) Irrigation use,

Â Â Â Â Â  (c) Recreational use, including use for fish and wildlife,

Â Â Â Â Â  (d) Industrial use,

Â Â Â Â Â  (e) Generation of hydroelectric power,

Â Â Â Â Â  (f) Such other uses as are recognized under the laws of the state involved.

These uses are referred to in this compact as uses (a), (b), (c), (d), (e) and (f), respectively. Except as to the superiority of rights to the use of water for use (a) or (b) over the rights to the use of water for use (c), (d), (e) or (f), as governed by subdivision C of this Article, upon a permit being granted and a right becoming vested and perfected by use, priority in right to the use of water shall be governed by priority in time within the entire Upper Klamath River Basin regardless of state boundaries. The date of priority of any right to the use of water appropriated for the purposes above enumerated shall be the date of the filing of the application therefor, but such priority shall be dependent on commencement and completion of construction of the necessary works and application of the water to beneficial use with due diligence and within the times specified under the laws of the state where the use is to be made. Each state shall promptly provide the commission and the appropriate official of the other state with complete information as to such applications and as to all actions taken thereon.

Â Â Â Â Â  2. Conditions on the use of water under this subdivision B in
Oregon
shall be:

Â Â Â Â Â  (a) That there shall be no diversion of waters from the
Upper
Klamath
River Basin
, but this limitation shall not apply to out-of-basin diversions of waters originating within the drainage area of
Fourmile
Lake
.

Â Â Â Â Â  (b) That water diverted from Upper Klamath Lake and the Klamath River and its tributaries upstream from Keno, Oregon, for use in Oregon and not consumed therein and appearing as surface return flow and waste water within the Upper Klamath River Basin shall be returned to the Klamath River or its tributaries above Keno, Oregon.

Â Â Â Â Â  3. Conditions on the use of water under this subdivision B in
California
shall be:

Â Â Â Â Â  (a) That the waters diverted from the Klamath River within the
Upper
Klamath
River Basin
for use in
California
shall not be taken outside the
Upper
Klamath
River Basin
.

Â Â Â Â Â  (b) That substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, Oregon.

Â Â Â Â Â  C. 1. All rights, acquired by appropriation after the effective date of this compact, to use waters originating within the Upper Klamath River Basin for use (a) or (b) in the Upper Klamath River Basin in either state shall be superior to any rights, acquired after the effective date of this compact, to use such waters (i) for any purpose outside the Klamath River Basin by diversion in California or (ii) for use (c), (d), (e) or (f) anywhere in the Klamath River Basin. Such superior rights shall exist regardless of their priority in time and may be exercised with respect to inferior rights without the payment of compensation. But such superior rights to use water for use (b) in
California
shall be limited to the quantity of water necessary to irrigate 100,000 acres of land, and in
Oregon
shall be limited to the quantity of water necessary to irrigate 200,000 acres of land.

Â Â Â Â Â  2. The provisions of paragraph 1 of this subdivision C shall not prohibit the acquisition and exercise after the effective date of this compact of rights to store waters originating within the Upper Klamath River Basin and to make later use of such stored water for any purpose, as long as the storing of waters for such later use, while being effected, does not interfere with the direct diversion or storage of such waters for use (a) or (b) in the Upper Klamath River Basin.

ARTICLE IV

HYDROELECTRIC POWER

Â Â Â Â Â  It shall be the objective of each state, in the formulation and the execution and the granting of authority for the formulation and execution of plans for the distribution and use of the water of the Klamath River Basin, to provide for the most efficient use of available power head and its economic integration with the distribution of water for other beneficial uses in order to secure the most economical distribution and use of water and lowest power rates which may be reasonable for irrigation and drainage pumping, including pumping from wells.

ARTICLE V

INTERSTATE DIVERSION AND STORAGE RIGHTS;

MEASURING DEVICES

Â Â Â Â Â  A. Each state hereby grants for the benefit of the other and its designees the right to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Upper Klamath River Basin in one state for use in the other insofar as the exercise of such right may be necessary to effectuate and comply with the terms of this compact. The location of such facilities shall be subject to approval by the commission.

Â Â Â Â Â  B. Each state or its designee, exercising within the jurisdiction of the other a right granted under subdivision A of this Article, shall make provision for the establishment, operation and maintenance of permanent gaging stations at such points on streams or reservoir or conveyance facilities as may be required by the commission for the purpose of ascertaining and recording the volume of diversions by the streams or facilities involved. Said stations shall be equipped with suitable devices for determining the flow of water at all times. All information obtained from such stations shall be compiled in accordance with the standards of the United States Geological Survey, shall be filed with the commission, and shall be available to the public.

ARTICLE VI

ACQUISITION OF PROPERTY FOR STORAGE AND DIVERSION;

IN LIEU TAXES

Â Â Â Â Â  A. Subject to approval of the commission, either state shall have the right (1) to acquire such property rights in the other state as are necessary for the diversion, storage, conveyance, measurement and use of water in conformity with this compact, by donation or purchase, or (2) to elect to have the other state acquire such property rights for it by purchase or through the exercise of the power of eminent domain. A state making the latter election shall make a written request therefor and the other state shall expeditiously acquire said property rights either by purchase at a price satisfactory to the requesting state, or, if such purchase cannot be made, then through the exercise of its power of eminent domain, and shall convey said property rights to the requesting state or its designee. All costs of such acquisition shall be paid by the requesting state. Neither state shall have any greater power to acquire property rights for the other state through the exercise of the power of eminent domain than it would have under its laws to acquire the same property rights for itself.

Â Â Â Â Â  B. Should any diversion, storage or conveyance facilities be constructed or acquired in either state for the benefit of the other state, as herein provided, the construction, repair, replacement, maintenance and operation of such facilities shall be subject to the laws of the state in which the facilities are located, except that the proper officials of that state shall permit the storage, release and conveyance of any water to which the other state is entitled under this compact.

Â Â Â Â Â  C. Either state having property rights other than water rights in the other state acquired as provided in this Article shall pay to each political subdivision of the state in which such property rights are located, each and every year during which such rights are held, a sum of money equivalent to the average annual amount of taxes assessed against those rights during the 10 years preceding the acquisition of such rights in reimbursement for the loss of taxes to such political subdivisions of the state. Payments so made to a political subdivision shall be in lieu of any and all taxes by that subdivision on the property rights for which the payments are made.

ARTICLE VII

POLLUTION CONTROL

Â Â Â Â Â  A. The states recognize that the growth of population and the economy of the
Upper
Klamath
River Basin
can result in pollution of the waters of the
Upper
Klamath
River Basin
constituting a menace to the health and welfare of, and occasioning economic loss to, people living or having interests in the
Klamath
River Basin
. The states recognize further that protection of the beneficial uses of the waters of the
Klamath
River Basin
requires cooperative action of the two states in pollution abatement and control.

Â Â Â Â Â  B. To aid in such pollution abatement and control, the commission shall have the duty and power:

Â Â Â Â Â  1. To cooperate with the states or agencies thereof or other entities and with the United States for the purpose of promoting effective laws and the adoption of effective regulations for abatement and control of pollution of the waters of the Klamath River Basin, and from time to time to recommend to the governments reasonable minimum standards for the quality of such waters.

Â Â Â Â Â  2. To disseminate to the public by any and all appropriate means information respecting pollution abatement and control in the waters of the Klamath River Basin and on the harmful and uneconomic results of such pollution.

Â Â Â Â Â  C. Each state shall have the primary obligation to take appropriate action under its own laws to abate and control interstate pollution, which is defined as the deterioration of the quality of the waters of the Upper Klamath River Basin within the boundaries of such state which materially and adversely affects beneficial uses of waters of the Klamath River Basin in the other state. Upon complaint to the commission by the state water pollution control agency of one state that interstate pollution originating in the other state is not being prevented or abated, the procedure shall be as follows:

Â Â Â Â Â  1. The commission shall make an investigation and hold a conference on the alleged interstate pollution with the water pollution control agencies of the two states, after which the commission shall recommend appropriate corrective action.

Â Â Â Â Â  2. If appropriate corrective action is not taken within a reasonable time, the commission shall call a hearing, giving reasonable notice in writing thereof to the water pollution control agencies of the two states and to the person or persons which it is believed are causing the alleged interstate pollution. Such hearing shall be held in accordance with rules and regulations of the commission, which shall conform as nearly as practicable with the laws of the two states governing administrative hearings. At the conclusion of such hearing, the commission shall make a finding as to whether interstate pollution exists, and if so, shall issue to any person or persons which the commission finds are causing such interstate pollution an order or orders for correction thereof.

Â Â Â Â Â  3. It shall be the duty of the person against whom any such order is issued to comply therewith. Any court of general jurisdiction of the state where such discharge is occurring or the United States District Court for the district where the discharge is occurring shall have jurisdiction, on petition of the commission for enforcement of such order, to compel action by mandamus, injunction, specific performance, or any other appropriate remedy, or on petition of the person against whom the order is issued to review any order. At the conclusion of such enforcement or review proceedings, the court may enter such decree or judgment affirming, reversing, modifying, or remanding such order as in its judgment is proper in the circumstances on the basis of the rules customarily applicable in proceedings for court enforcement or review of administrative actions.

Â Â Â Â Â  D. The water pollution control agencies of the two states shall, from time to time, make available to the commission all data relating to the quality of the waters of the Upper Klamath River Basin which they possess as the result of studies, surveys and investigations thereof which they may have made.

ARTICLE VIII

MISCELLANEOUS

Â Â Â Â Â  A. Subject to vested rights as of the effective date of this compact, there shall be no diversion of waters from the basin of Jenny Creek to the extent that such waters are required, as determined by the commission, for use on land within the basin of Jenny Creek.

Â Â Â Â Â  B. Each state shall exercise whatever administrative, judicial, legislative or police powers it has that are required to provide any necessary reregulation or other control over the flow of the Klamath River downstream from any hydroelectric power plant for protection of fish, human life or property from damage caused by fluctuations resulting from the operation of such plant.

ARTICLE IX

ADMINISTRATION

Â Â Â Â Â  A. 1. There is hereby created a commission to administer this compact. The commission shall consist of three members. The representative of the State of
California
shall be the Department of Water Resources. The representative of the State of
Oregon
shall be the Water Resources Commission of Oregon who shall serve as ex officio representative of the Water Resources Commission of Oregon. The President is requested to appoint a federal representative who shall be designated and shall serve as provided by the laws of the
United States
.

Â Â Â Â Â  2. The representative of each state shall be entitled to one vote in the commission. The representative of the
United States
shall serve as chairman of the commission without vote. The compensation and expenses of each representative shall be fixed and paid by the government which he represents. Any action by the commission shall be effective only if it be agreed to by both voting members.

Â Â Â Â Â  3. The commission shall meet to establish its formal organization within 60 days after the effective date of this compact, such meeting to be at the call of the Governors of the two states. The commission shall then adopt its initial set of rules and regulations governing the management of its internal affairs providing for, among other things, the calling and holding of meetings, the adoption of a seal, and the authority and duties of the chairman and executive director. The commission shall establish its office within the
Upper
Klamath
River Basin
.

Â Â Â Â Â  4. The commission shall appoint an executive director, who shall also act as secretary, to serve at the pleasure of the commission and at such compensation, under such terms and conditions and performing such duties as it may fix. The executive director shall be the custodian of the records of the commission with authority to affix the commissionÂs official seal, and to attest to and certify such records or copies thereof. The commission, without regard to the provisions of the civil service laws of either state, may appoint and discharge such consulting, clerical and other personnel as may be necessary for the performance of the commissionÂs functions, may define their duties, and may fix and pay their compensation. The commission may require the executive director and any of its employees to post official bonds, and the cost thereof shall be paid by the commission.

Â Â Â Â Â  5. All records, files and documents of the commission shall be open for public inspection at its office during established office hours.

Â Â Â Â Â  6. No member, officer or employee of the commission shall be liable for injury or damage resulting from (a) action taken by such member, officer or employee in good faith and without malice under the apparent authority of this compact, even though such action is later judicially determined to be unauthorized, or (b) the negligent or wrongful act or omission of any other person, employed by the commission and serving under such officer, member or employee, unless such member, officer or employee either failed to exercise due care in the selection, appointment or supervision of such other person, or failed to take all available action to suspend or discharge such other person after knowledge or notice that such other person was inefficient or incompetent to perform the work for which he was employed. No suit may be instituted against a member, officer or employee of the commission for damages alleged to have resulted from the negligent or wrongful act or omission of such member, officer or employee or a subordinate thereof occurring during the performance of his official duties unless, within 90 days after occurrence of the incident, a verified claim for damages is presented in writing and filed with such member, officer or employee and with the commission. In the event of a suit for damages against any member, officer or employee of the commission on account of any act or omission in the performance of his or his subordinatesÂ official duties, the commission shall arrange for the defense of such suit and may pay all expenses therefor on behalf of such member, officer or employee. The commission may at its expense insure its members, officers and employees against liability resulting from their acts or omissions in the performance of their official duties. Nothing in this paragraph shall be construed as imposing any liability upon any member, officer or employee of the commission that he would otherwise not have.

Â Â Â Â Â  7. The commission may incur obligations and pay expenses which are necessary for the performance of its functions. But it shall not pledge the credit of any government except by and with the authority of the legislative body thereof given pursuant to and in keeping with the constitution of such government, nor shall the commission incur any obligations prior to the availability of funds adequate to meet them.

Â Â Â Â Â  8. The commission may:

Â Â Â Â Â  (a) Borrow, accept or contract for the services of personnel from any government or agency thereof, from any intergovernmental agency, or from any other entity.

Â Â Â Â Â  (b) Accept for any of its purposes and functions under this compact any and all donations, gifts, grants of money, equipment, supplies, materials and services from any government or agency thereof or intergovernmental agency or from any other entity.

Â Â Â Â Â  (c) Acquire, hold and dispose of real and personal property as may be necessary in the performance of its functions.

Â Â Â Â Â  (d) Make such studies, surveys and investigations as are necessary in carrying out the provisions of this compact.

Â Â Â Â Â  9. All meetings of the commission for the consideration of and action on any matters coming before the commission, except matters involving the management of internal affairs of the commission and its staff, shall be open to the public. Matters coming within the exception of this paragraph may be considered and acted upon by the commission in executive sessions under such rules and regulations as may be established therefor.

Â Â Â Â Â  10. In the case of the failure of the two voting members of the commission to agree on any matter relating to the administration of this compact as provided in paragraph 2 of this subdivision A, the representative from each state shall appoint one person and the two appointed persons shall appoint a third person. The three appointees shall sit as an arbitration forum. The terms of appointment and the compensation of the members of the arbitration forum shall be fixed by the commission. Matters on which the two voting members of the commission have failed to agree shall be decided by a majority vote of the members of the arbitration forum. Each state obligates itself to abide by the decision of the arbitration forum, subject, however, to the right of each state to have the decision reviewed by a court of competent jurisdiction.

Â Â Â Â Â  11. The commission shall have the right of access, through its authorized representatives, to all properties in the Klamath River Basin whenever necessary for the purpose of administration of this compact. The commission may obtain a court order to enforce its right of access.

Â Â Â Â Â  B. 1. The commission shall submit to the Governor or designated officer of each state a budget of its estimated expenditures for such period and at such times as may be required by the laws of that state for presentation to the legislature thereof. Each state pledges itself to appropriate and pay over to the commission one-half of the amount required to finance the commissionÂs estimated expenditures as set forth in each of its budgets, and pledges further that concurrently with approval of this compact by its legislature the sum of not less than $12,000 will be appropriated by it to be paid over to the commission at its first meeting for use in financing the commissionÂs functions until the commission can prepare its first budget and receive its first appropriation thereunder from the states.

Â Â Â Â Â  2. The commission shall keep accurate accounts of all receipts and disbursements, which shall be audited yearly by a certified public accountant, and the report of the audit shall be made a part of its annual report. The accounts of the commission shall be open for public inspection during established office hours.

Â Â Â Â Â  3. The commission shall make and transmit to the legislature and Governor of each state and to the President of the
United States
an annual report covering the finances and activities of the commission and embodying such plans, recommendations and findings as may have been adopted by the commission.

Â Â Â Â Â  C. 1. The commission shall have the power to adopt, and to amend or repeal, such rules and regulations to effectuate the purposes of this compact as in its judgment may be appropriate.

Â Â Â Â Â  2. Except as to matters involving exclusively the management of the internal affairs of the commission and its staff or involving emergency matters, prior to the adoption, amendment or repeal of any rule or regulation the commission shall hold a hearing at which any interested person shall have the opportunity to present his views on the proposed action in writing, with or without the opportunity to present the same orally. The commission shall give adequate advance notice in a reasonable manner of the time, place and subject of such hearings.

Â Â Â Â Â  3. Emergency rules and regulations may be adopted without a prior hearing, but in such case they may be effective for not longer than 90 days.

Â Â Â Â Â  4. The commission shall publish its rules and regulations in convenient form.

ARTICLE X

STATUS OF INDIAN RIGHTS

Â Â Â Â Â  A. Nothing in this compact shall be deemed:

Â Â Â Â Â  1. To affect adversely the present rights of any individual Indian, tribe, band or community of Indians to the use of the waters of the
Klamath
River Basin
for irrigation.

Â Â Â Â Â  2. To deprive any individual Indian, tribe, band or community of Indians of any rights, privileges, or immunities afforded under federal treaty, agreement or statute.

Â Â Â Â Â  3. To affect the obligations of the United States of America to the Indians, tribes, bands or communities of Indians, and their reservations.

Â Â Â Â Â  4. To alter, amend or repeal any of the provisions of the Act of August 13, 1954, (68 Stat. 718) as it may be amended.

Â Â Â Â Â  B. Lands within the Klamath Indian Reservation which are brought under irrigation after the effective date of this compact, whether before or after section 14 of said Act of August 13, 1954, becomes fully operative, shall be taken into account in determining whether the 200,000 acre limitation provided in paragraph 1 of subdivision C of Article III has been reached.

ARTICLE XI

FEDERAL RIGHTS

Â Â Â Â Â  Nothing in this compact shall be deemed:

Â Â Â Â Â  A. To impair or affect any rights, powers or jurisdiction of the United States, its agencies or those acting by or under its authority, in, over and to the waters of the Klamath River Basin, nor to impair or affect the capacity of the United States, its agencies or those acting by or under its authority in any manner whatsoever, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

Â Â Â Â Â  B. To subject any property of the
United States
, its agencies or instrumentalities, to taxation by either state or any subdivision thereof, unless otherwise provided by Act of Congress.

Â Â Â Â Â  C. To subject any works or property of the United States, its agencies, instrumentalities or those acting by or under its authority, used in connection with the control or use of waters which are the subject of this compact, to the laws of any state to an extent other than the extent to which those laws would apply without regard to this compact, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

Â Â Â Â Â  D. To affect adversely the existing areas of Crater Lake National Park or Lava Beds National Monument, or to limit the operation of laws relating to the preservation thereof.

Â Â Â Â Â  E. To apply to the use of water for the maintenance, on the scale at which such land and water areas are maintained as of the effective date of this compact, of officially designated waterfowl management areas, including water consumed by evaporation and transpiration on water surface areas and water used for irrigation or otherwise in the Upper Klamath River Basin; nor to affect the rights and obligations of the United States under any migratory bird treaty or the Migratory Bird Conservation Act (45 Stat. 1222), as amended to the effective date of this compact.

ARTICLE XII

GENERAL PROVISIONS

Â Â Â Â Â  A. Each state and all persons using, claiming or in any manner asserting any right to the use of the waters of the Klamath River Basin under the authority of either state shall be subject to the terms of this compact.

Â Â Â Â Â  B. Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court of competent jurisdiction for the protection of any right under this compact or the enforcement of any of its provisions.

Â Â Â Â Â  C. Should a court of competent jurisdiction hold any part of this compact to be contrary to the Constitution of either state or the United States, all other provisions shall continue in full force and effect, unless it is authoritatively and finally determined judicially that the remaining provisions cannot operate for the purposes, or substantially in the manner, intended by the states independently of the portions declared unconstitutional or invalid.

Â Â Â Â Â  D. Except as to matters requiring the exercise of discretion by the commission, the provisions of this compact shall be self-executing and shall by operation of law be conditions of the various state permits, licenses or other authorizations relating to the waters of the Klamath River Basin issued after the effective date of this compact.

Â Â Â Â Â  E. The physical and other conditions peculiar to the
Klamath
River Basin
constitute the basis for this compact, and neither of the states hereby, nor the Congress of the
United States
by its consent, considers that this compact establishes any general principle or precedent with respect to any other interstate stream.

ARTICLE XIII

RATIFICATION

Â Â Â Â Â  A. This compact shall become effective when ratified by the legislature of each signatory state, and when consented to by an Act of Congress of the
United States
which will, in substance, meet the provisions hereinafter set forth in this Article.

Â Â Â Â Â  B. The Act of Congress referred to in subdivision A of this Article shall provide that the United States or any agency thereof, and any entity acting under any license or other authority granted under the laws of the United States (referred to in this Article as Âthe United StatesÂ), in connection with developments undertaken after the effective date of this compact pursuant to laws of the United States, shall comply with the following requirements:

Â Â Â Â Â  1. The
United States
shall recognize and be bound by the provisions of subdivision A of Article III.

Â Â Â Â Â  2. The United States shall not, without payment of just compensation, impair any rights to the use of water for use (a) or (b) within the Upper Klamath River Basin by the exercise of any powers or rights to use or control water (i) for any purpose whatsoever outside the Klamath River Basin by diversions in California or (ii) for any purpose whatsoever within the Klamath River Basin other than use (a) or (b). But the exercise of powers and rights by the United States shall be limited under this paragraph 2 only as against rights to the use of water for use (a) or (b) within the Upper Klamath River Basin which are acquired as provided in subdivision B of Article III after the effective date of this compact, but only to the extent that annual depletions in the flow of the Klamath River at Keno resulting from the exercise of such rights to use water for uses (a) and (b) do not exceed 340,000 acre-feet in any one calendar year.

Â Â Â Â Â  3. The
United States
shall be subject to the limitation on diversions of waters from the
basin
of
Jenny
Creek as provided in subdivision A of Article VIII.

Â Â Â Â Â  4. The
United States
shall be governed by all the limitations and provisions of paragraph 2 and subparagraph (a) of paragraph 3 of subdivision B of Article III.

Â Â Â Â Â  5. The United States, with respect to any irrigation or reclamation development undertaken by the United States in the Upper Klamath River Basin in California, shall provide that substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, unless the Secretary of the Interior shall determine that compliance with this requirement would render it less feasible than under an alternate plan of development, in which event such return flows and waste waters shall be returned to the Klamath River at a point above Copco Lake.

Â Â Â Â Â  C. Upon enactment of the Act of Congress referred to in subdivision A of this Article and so long as such Act shall be in effect, the
United States
, when exercising rights to use water pursuant to state law, shall be entitled to all of the same privileges and benefits of this compact as any person exercising similar rights.

Â Â Â Â Â  D. Such Act of Congress shall not be construed as relieving the
United States
of any requirement of compliance with state law which may be provided by other federal statutes.

ARTICLE XIV

TERMINATION

Â Â Â Â Â  This compact may be terminated at any time by legislative consent of both states, but despite such termination, all rights then established hereunder or recognized hereby shall continue to be recognized as valid by the states.

______________________________________________________________________________

[1957 c.142 Â§2]

Â Â Â Â Â  542.630 Water Resources Director to represent state in administering the
Klamath
River Basin
Compact. The Water Resources Director shall be the only representative of this state in administering the Klamath River Basin Compact set forth in ORS 542.620. The director shall receive no additional compensation for services as such representative, but, subject to any other applicable law regulating mileage and traveling and other expenses for state officers, shall receive actual and necessary traveling and other expenses incurred in the performance of official functions as such representative, to be paid in the same manner and out of the same moneys as other similar expenses of the director are paid. [1957 c.142 Â§3]

TEST STUDY OF INTEGRATED LAND-WATER MANAGEMENT

Â Â Â Â Â  542.710 Test stream and watershed study. (1) The Department of Higher Education, under the direction of the State Board of Higher Education acting through the Agricultural Experiment Station of Oregon State University, is authorized to conduct a test stream and watershed study in order to ascertain in a scientific manner the interrelation between all factors operating in watersheds upon maximum resource productivity of the area for the greatest public benefit.

Â Â Â Â Â  (2) In conducting the study the Department of Higher Education, under the direction of the State Board of Higher Education acting through the Agricultural Experiment Station of Oregon State University, may:

Â Â Â Â Â  (a) Enlist the cooperation of other state agencies concerned with fields under study and may reimburse such agencies for use made of facilities and personnel.

Â Â Â Â Â  (b) Acquire the services of other persons as necessary for the purposes of this section. [Formerly 184.460]

Â Â Â Â Â  542.720 Assistance and grants for study. For purposes of ORS 542.710, the State Board of Higher Education may accept assistance and grants in the form of real or personal property, money, labor, equipment or technical assistance from the United States or any of its agencies, political subdivisions or from other persons subject to the conditions imposed thereon regardless of conflicting state law and may, unless enjoined by the terms of the grant or donation, convert the same into money to be used for the purposes of ORS 542.710. [Formerly 184.470]

WATERSHED PROTECTION AND FLOOD PREVENTION PROJECTS

Â Â Â Â Â  542.750 Cooperative studies of projects under federal Watershed Protection and Flood Prevention Act. (1) The Water Resources Commission may make surveys and investigations and prepare plans, specifications, estimates and other data, as in the commissionÂs judgment can accomplish the purposes of the Watershed Protection and Flood Prevention Act. As soon as practicable after completion the commission shall prepare, or have prepared, a report setting forth the results of the surveys and investigations. All work performed by the commission under this section shall be correlated with that performed by the United States Natural Resources Conservation Service, or its successor agency, under the Watershed Protection and Flood Prevention Act.

Â Â Â Â Â  (2) The commission, on behalf of the State of Oregon, may enter into contracts or agreements with any agencies of the United States Department of Agriculture for the execution of surveys and investigations and the preparation of plans, specifications and estimates or other data to determine costs and feasibility of reservoir or other works of improvement that may be constructed under the provisions of the Watershed Protection and Flood Prevention Act, as amended.

Â Â Â Â Â  (3) The intent of this section is to expedite the investigation and planning of works of improvement that may be constructed under the Watershed Protection and Flood Prevention Act to reduce the delay in time occurring between initiation of a project and beginning of construction. [1961 c.617 Â§Â§1,2; 1965 c.95 Â§1; 1985 c.673 Â§138; 1997 c.249 Â§181; 2003 c.14 Â§347]

_______________



Chapter 543

Chapter 543 Â Hydroelectric Projects

2007 EDITION

HYDROELECTRIC PROJECTS

WATER LAWS

GENERAL PROVISIONS

543.010Â Â Â Â  Definitions for ORS 543.010 to 543.610

543.012Â Â Â Â  Applicability of chapter to reauthorization of existing hydroelectric project

543.014Â Â Â Â  Exemption for wave energy project; conditions

543.015Â Â Â Â  Policy

543.017Â Â Â Â  Minimum standards for development of hydroelectric power; public interest considerations; rules

543.050Â Â Â Â  Powers of Water Resources Commission as to permits, licenses, investigations, reports, forms and examination of records

543.055Â Â Â Â  Hearings and witnesses

543.060Â Â Â Â  Investigations; access to project, maps, books and other project data

HYDROELECTRIC PROJECT FEES

543.075Â Â Â Â  Definitions for ORS 543.075 to 543.092

543.078Â Â Â Â  Annual fee for hydroelectric project

543.080Â Â Â Â  Project specific fees; summary of project specific expenditures

543.082Â Â Â Â  Invoice for fees; overdue fee; interest on delinquent fees

543.085Â Â Â Â  Periodic review of annual fee

543.088Â Â Â Â  Payment of costs or fee for reauthorization or relicensing of project

543.090Â Â Â Â  Payment of expenses of Hydroelectric Application Review Team for project operating under federal license and state power claim or uncertificated claim

543.092Â Â Â Â  Amendment of hydroelectric water right or claim; rules; unilateral amendment of power claim or uncertificated claim to assess project specific fees

543.095Â Â Â Â  Challenges to certain statutes related to hydroelectric projects

APPROPRIATION OF WATER FOR POWER; APPLICATION OF LAW

543.110Â Â Â Â  Appropriation and use of water for power is governed by this chapter

543.120Â Â Â Â  Water power projects to be in conformity with this chapter

543.140Â Â Â Â  Projects or developments constructed by federal government excepted from law

543.150Â Â Â Â  Municipal corporations and utility districts; applicability of laws; powers of commission respecting districts

543.160Â Â Â Â  Hydroelectric facility on
North
Santiam
River
prohibited; exception

543.165Â Â Â Â  Hydroelectric facility on part of
Deschutes
River
prohibited

543.170Â Â Â Â  Hydroelectric facility on Squaw Creek prohibited

543.175Â Â Â Â  Hydroelectric facility on
Deschutes
River
within City of
Bend
prohibited; exception

PRELIMINARY PERMITS; LICENSES

543.210Â Â Â Â  Preliminary permits; application; contents; fee

543.220Â Â Â Â  Notice of filing of application; waiting period

543.225Â Â Â Â  Hearing on application; notice; policy

543.230Â Â Â Â  Hearings on application; rules; protest

543.250Â Â Â Â  Permit; duration; transfer; cancellation; priority; terms and conditions; denial

543.255Â Â Â Â  Determination of cumulative impacts of proposed hydroelectric power projects; consolidated review; applicability

543.260Â Â Â Â  Licenses; duration; terms and conditions; termination; denial of application; preference of municipality or utility district

543.265Â Â Â Â  Testing of fish protection measures as condition for hydroelectric project permit or license; scope and cost

543.270Â Â Â Â  Preference in granting permit or license; municipal use

543.280Â Â Â Â  Fee payments by licensee

543.290Â Â Â Â  Filing of maps, plans, estimates and other materials; incorporation as part of license; alteration; further statements and data

543.300Â Â Â Â  Conditions governing license; fees; waiver of conditions

543.310Â Â Â Â  Disposition of moneys collected

543.320Â Â Â Â  Effect of amendment or repeal of law

TIME FOR CONSTRUCTION; TERMINATION, REVOCATION OR TRANSFER OF LICENSE

543.410Â Â Â Â  Construction of project; time for commencement and completion; supply of service; extension of time; nonperformance; termination of license

543.420Â Â Â Â  Noncompletion of construction within prescribed time; judicial proceedings; sale of property; disposition of proceeds; rights of purchaser

543.430Â Â Â Â  Proceedings after completion of project for violation of license terms; authority of court; sale of project

543.440Â Â Â Â  Transfer of license, rights or property; effect

FINANCING OF PROJECTS; LIENS; BOND OF LICENSEE

543.525Â Â Â Â  ORS 543.530 to 543.550 not applicable to regulated utilities

543.530Â Â Â Â  Issuance by licensee of stocks, bonds or other interest without authorization of Water Resources Commission prohibited

543.540Â Â Â Â  Consideration for bonds, stocks and other securities; restrictions; corporate shares; sale price of securities; discount from face value

543.550Â Â Â Â  Liens prohibited; exceptions; what may be included by mortgage, trust deed or sale; determination of investment in case of sale of part

543.560Â Â Â Â  Bond of licensee or letter of credit securing claims of suppliers; enforcement of obligation; action for sums due State Accident Insurance Fund Corporation

ACQUISITION OF PROJECT BY STATE OR MUNICIPALITY

543.610Â Â Â Â  Acquisition of project by state or municipality

POWER GENERATION BY DISTRICTS

543.650Â Â Â Â  Policy

543.655Â Â Â Â  Definitions for ORS 543.650 to 543.685

543.660Â Â Â Â  Authority of district to enlarge or modify water system and power generating facilities; joint district ventures; prohibitions; sale of energy; regulations

543.662Â Â Â Â  Authority of district to develop joint project with private person; restrictions

543.664Â Â Â Â  Rules relating to joint projects of districts and private persons

543.665Â Â Â Â  Authority to issue revenue bonds to acquire hydroelectric facilities

543.670Â Â Â Â  Manner of issuance of revenue bonds

543.675Â Â Â Â  Power of eminent domain not to be exercised to acquire hydroelectric facilities

543.680Â Â Â Â  Compliance with water appropriation laws required

543.685Â Â Â Â  District board to require weatherization; Weatherization Fund; purpose

POWER DEVELOPMENT FEES

543.705Â Â Â Â  Definitions for ORS 543.710 to 543.730

543.710Â Â Â Â  Annual fee based on horsepower; exemptions; disbursement

543.720Â Â Â Â  Payment of annual fee; accompanying statement; penalty for nonpayment of fees or nonfiling; lien; foreclosure; effect of filing excessive claim; computation of horsepower

543.730Â Â Â Â  Failure to file statement or pay fees as evidence of abandonment of claim; cancellation of claim, permit and water right certificate

USE OF EXISTING WATER RIGHT FOR HYDROELECTRIC PURPOSES

543.760Â Â Â Â  Definition of water right

543.765Â Â Â Â  Certificate to use water for hydroelectric purposes; expedited application process; fees

PENALTIES

543.990Â Â Â Â  Penalties

GENERAL PROVISIONS

Â Â Â Â Â  543.010 Definitions for ORS 543.010 to 543.610. As used in ORS 543.010 to 543.610:

Â Â Â Â Â  (1) ÂActual original costÂ includes the sum paid to the state at the time the application was made for a preliminary permit; the sum paid or secured to be paid to the state by the applicant for license at the time such application was made; such sums as may be paid to the United States or any department thereof; and such sums as shall have been reasonably and prudently expended in preliminary investigations, explorations and organization expenses, as determined by the Water Resources Commission.

Â Â Â Â Â  (2) ÂProjectÂ means a complete unit, improvement or development. It includes, among other things, power houses, water wheels, conduits or pipes, dams and appurtenant works and structures, storage, diverting or forebay reservoirs connected therewith, and primary lines transmitting power to the point of junction with a distributing system, or with any interconnected primary system, miscellaneous works and structures used in connection with the unit or any part thereof, rights of way, lands, flowage rights and all other properties, rights and structures necessary or appropriate in the use, operation and maintenance of any such unit. [Amended by 1985 c.673 Â§139; 1995 c.229 Â§1]

Â Â Â Â Â  543.012 Applicability of chapter to reauthorization of existing hydroelectric project. (1) Except for the provisions of ORS 543.300, 543.310, 543.430, 543.440, 543.610, 543.650 to 543.685, 543.710, 543.720, 543.730 and 543.990, nothing in this chapter shall apply to the reauthorization of an existing project.

Â Â Â Â Â  (2) All references in ORS 543.300, 543.310, 543.430, 543.440, 543.610, 543.650 to 543.685, 543.710, 543.720, 543.730 and 543.990 to a license or a license issued under ORS 543.010 to 543.610 also shall be considered a reference to a water right issued under ORS 468.065, 468B.040, 468B.045, 468B.046, 536.015, 536.050, 543.012 and 543.710 and ORS chapter 543A. [1997 c.449 Â§42]

Â Â Â Â Â  543.014 Exemption for wave energy project; conditions. A wave energy project is exempt from regulation under this chapter, except as provided in ORS 543.050 (3), 543.055 and 543.060 if:

Â Â Â Â Â  (1) The project generates electricity from wave energy;

Â Â Â Â Â  (2) The project is located within
Oregon
Âs
Territorial
Sea
, as defined in ORS 196.405;

Â Â Â Â Â  (3) The nominal electric generating capacity, as defined in ORS 469.300, of the project does not exceed five megawatts; and

Â Â Â Â Â  (4) A license under the Federal Power Act, 16 U.S.C. 791a et seq., is not required to either construct or operate the project. [2007 c.212 Â§2]

Â Â Â Â Â  Note: 543.014 was added to and made a part of ORS chapter 543 by legislative action but was not added to any smaller series therein. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.015 Policy. The Legislative Assembly declares that it is the policy of the State of
Oregon
:

Â Â Â Â Â  (1) To protect the natural resources of this state from possible adverse impacts caused by the use of the waters of this state for the development of hydroelectric power.

Â Â Â Â Â  (2) To permit siting of hydroelectric projects subject to strict standards established to protect the natural resources of
Oregon
.

Â Â Â Â Â  (3) To require the Water Resources Commission, the Energy Facility Siting Council, the Department of Environmental Quality and other affected state agencies to participate to the fullest extent in any local, state or federal proceedings related to hydroelectric power development in order to protect the natural resources of
Oregon
. [1985 c.569 Â§2]

Â Â Â Â Â  543.017 Minimum standards for development of hydroelectric power; public interest considerations; rules. (1) In order to carry out the policy set forth in ORS 543.015, the following minimum standards shall apply to any action of the Water Resources Commission relating to the development of hydroelectric power in
Oregon
:

Â Â Â Â Â  (a) The anadromous salmon and steelhead resources of
Oregon
shall be preserved. The commission shall not approve activity that may result in mortality or injury to anadromous salmon and steelhead resources or loss of natural habitat of any anadromous salmon and steelhead resources except when an applicant proposes to modify an existing facility or project in such a manner that can be shown to restore, enhance or improve anadromous fish populations within that river system.

Â Â Â Â Â  (b) Any activity related to hydroelectric development shall be consistent with the provisions of the Columbia River Basin Fish and Wildlife Program providing for the protection, mitigation and enhancement of the fish and wildlife resources of the region as adopted by the Pacific Northwest Electric Power and Conservation Planning Council pursuant to Public Law 96-501.

Â Â Â Â Â  (c) Except as provided in this paragraph, no activity may be approved that results in a net loss of wild game fish or recreational opportunities. If a proposed activity may result in a net loss of any of the above resources, the commission may allow mitigation if the commission finds the proposed mitigation in the project vicinity is acceptable. Proposed mitigation that may result in a wild game fish population, or the fishery the wild game fish population provides, being converted to a hatchery dependent resource is not acceptable mitigation. A water dependent recreational opportunity must be mitigated by another water dependent recreational opportunity. Mitigation of water dependent recreational opportunities that, in the judgment of the commission, are of statewide significance with a recreational opportunity that is readily available on other waters of this state is not acceptable mitigation. In deciding whether mitigation is acceptable, the commission shall consult with other local, state and federal agencies.

Â Â Â Â Â  (d) Other natural resources in the project vicinity, including water quality, wildlife, scenic and aesthetic values, and historic, cultural and archaeological sites, shall be maintained or enhanced. No activity may be approved that, in the judgment of the commission after balancing gains and losses to all affected natural resources, may result in a net loss of natural resources. In determining whether the proposed activity may result in a net loss of natural resources, the commission may consider mitigation if the commission determines the proposed mitigation in the project vicinity is acceptable. Mitigation may include appropriate measures considered necessary to meet the net loss standard. In determining whether mitigation is acceptable, the commission shall consult with appropriate state, federal and local agencies.

Â Â Â Â Â  (e) In determining whether it is in the public interest to allocate water for a proposed hydroelectric development, the commission shall consider present and future power needs and shall make a finding on the need for the power. For a hydroelectric project with a nominal electric generating capacity of 25 megawatts or more, the Water Resources Commission shall consider any recommendation by the Energy Facility Siting Council. The Energy Facility Siting CouncilÂs recommendation shall be based solely on information contained in the hearing record of the Water Resources Commission. The commissionÂs order on the proposed hydroelectric development shall describe the Energy Facility Siting CouncilÂs recommendations on the need for the power. If the commissionÂs decision on the need for power is contrary to the Energy Facility Siting CouncilÂs recommendation, the commissionÂs order shall explain the commissionÂs failure to follow the recommendation of the Energy Facility Siting Council. The commission also shall consult with the Energy Facility Siting Council on other matters within the expertise of the Energy Facility Siting Council.

Â Â Â Â Â  (2) The commission shall adopt all necessary rules to carry out the policy set forth in ORS 543.015 and to implement the minimum standards set forth in subsection (1) of this section. In the absence of implementing rules, any action of the commission relating to hydroelectric development shall comply with the standards as set forth in this section.

Â Â Â Â Â  (3) Nothing in this section limits the authority of any state agency to make recommendations regarding appropriate license conditions during the consideration of the issuance of a license or permit for an existing hydroelectric project. [1985 c.569 Â§3; 1993 c.544 Â§6; 1995 c.229 Â§2; 2007 c.71 Â§176]

Â Â Â Â Â  543.020 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.030 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.040 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.050 Powers of Water Resources Commission as to permits, licenses, investigations, reports, forms and examination of records. The Water Resources Commission may:

Â Â Â Â Â  (1) Issue preliminary permits, as provided in ORS 543.210 to 543.250, to any person qualified to become a licensee.

Â Â Â Â Â  (2) Issue licenses, as provided in ORS 543.260, to citizens of the United States, associations of citizens, or private corporations organized under the laws of the United States or any state of the United States, to appropriate, initiate, perfect, acquire and hold the right to the use of waters within the state, including waters over which the state has concurrent jurisdiction, and to construct, operate and maintain dams, reservoirs, power houses, conduits, transmission lines, and all other works and structures necessary or convenient for the use of the waters in the generation and utilization of electricity.

Â Â Â Â Â  (3) Conduct investigations and collect information the commission considers necessary or useful for the purposes of ORS 543.010 to 543.610 and cooperate with the federal government and adjoining states concerning all such matters, particularly with reference to waters forming the boundary between this state and another state.

Â Â Â Â Â  (4) Prescribe the forms of all accounts, records and memoranda to be kept by licensees under ORS 543.010 to 543.610.

Â Â Â Â Â  (5) Examine at any time all accounts, books of account and documents and data related to the business of a licensee under ORS 543.010 to 543.610; and require a licensee to submit, whenever required by the commission, reports and statements under oath containing information as to assets, liabilities, capitalization, gross receipts, interest and dividend requirements, interest due and paid, amortization and other reserves, net investment, cost of any project constructed, maintained or operated, in whole or in part, cost of maintenance, operation, renewals, replacements, cost of production, transmission, distribution and sale of electricity, and other data as the commission may require.

Â Â Â Â Â  (6) Perform all acts, exercise all powers and issue all orders which, in the judgment and discretion of the commission, are necessary to effectuate the purposes of ORS 543.010 to 543.610. [Amended by 1955 c.673 Â§3; 1955 c.707 Â§39; 1961 c.224 Â§13; 1985 c.673 Â§140; 1995 c.229 Â§3]

Â Â Â Â Â  543.055 Hearings and witnesses. (1) The Water Resources Commission may hold hearings and take testimony orally, by deposition or in such other form as the commission considers satisfactory, either within or without this state. The Water Resources Commission may require, by subpoena, the attendance of witnesses and the production of documentary evidence.

Â Â Â Â Â  (2) An administrative law judge assigned from the Office of Administrative Hearings established under ORS 183.605, shall conduct any contested case hearing that the commission is required or permitted by law to hold. The administrative law judge has the same powers with respect to the conduct of the hearing as are granted by law to the commission, including the taking of testimony, the signing and issuance of subpoenas and the administering of oaths and affirmations to witnesses. The administrative law judge shall keep a record of the proceedings on the hearing and shall transmit such record to the commission.

Â Â Â Â Â  (3) The commission may designate any person to take the testimony, affidavit or deposition of a witness. The person so designated may administer an oath or affirmation to any such witness and take the testimony thereof in accordance with such rules as the commission may prescribe.

Â Â Â Â Â  (4) Witnesses appearing before the commission or any person designated by the commission to take testimony shall be paid the fees and mileage provided for witnesses in ORS 44.415 (2). [1955 c.673 Â§2; 1961 c.224 Â§14; 1985 c.673 Â§141; 1989 c.980 Â§15; 1999 c.849 Â§Â§112,113; 2003 c.75 Â§46]

Â Â Â Â Â  543.060 Investigations; access to project, maps, books and other project data. The Water Resources Commission, the Water Resources Director or any employee of the Water Resources Department, at all reasonable times, shall have free access to any project, addition or betterment during or after construction or acquisition, and to all maps, plans, profiles, estimates, engineersÂ reports, books, accounts, records and other data relating to the project. [1985 c.673 Â§142]

Â Â Â Â Â  543.070 [Repealed by 1975 c.581 Â§29]

HYDROELECTRIC PROJECT FEES

Â Â Â Â Â  543.075 Definitions for ORS 543.075 to 543.092. As used in ORS 543.075 to 543.092:

Â Â Â Â Â  (1) Â1998 dollarÂ means a dollar amount that when adjusted for inflation or deflation equals the value of a dollar in 1998.

Â Â Â Â Â  (2) ÂHolderÂ means a person authorized to operate a hydroelectric project under the authority of either a time-limited water right, a certificated water right or a pre-1909 uncertificated claim. ÂHolderÂ includes licensees, power claimants, uncertificated claimants and water right certificants.

Â Â Â Â Â  (3) ÂLicenseeÂ means a person authorized to operate a hydroelectric project through the means of a license containing a time-limited water right.

Â Â Â Â Â  (4) ÂPower claimantÂ means a person authorized to operate a hydroelectric project through the means of a water right that does not expire.

Â Â Â Â Â  (5) ÂReauthorizeÂ means the process by which a hydroelectric project holding a time-limited hydroelectric license acquires new authorization to continue operating for an additional fixed amount of time according to ORS chapter 543A.

Â Â Â Â Â  (6) ÂRelicenseÂ means the process by which the Federal Energy Regulatory Commission issues a new license to allow a hydroelectric project to continue operating past the expiration date of its current license.

Â Â Â Â Â  (7) ÂTeamÂ means a Hydroelectric Application Review Team created pursuant to ORS 543A.035, 543A.075 or 543A.300.

Â Â Â Â Â  (8) ÂUncertificated claimantÂ means a person authorized to operate a hydroelectric project through the means of an uncertificated claim established prior to 1909.

Â Â Â Â Â  (9) ÂWater right certificantÂ means a person authorized to operate a hydroelectric project through the means of a time-limited certificated water right. [1999 c.873 Â§4]

Â Â Â Â Â  543.078 Annual fee for hydroelectric project. (1) On or before January 1 of each year, each holder shall pay to the State of
Oregon
an annual fee for each hydroelectric project that is subject to this section. The annual fee required by this section shall be based on the theoretical horsepower specified in the water right for each project.

Â Â Â Â Â  (2) The amount of the annual fee required under subsection (1) of this section shall be determined in the following manner:

Â Â Â Â Â  (a) Subject to the schedule set forth in subsection (3) of this section, each holder shall pay an amount, in 1998 dollars, equal to $0.405 per theoretical horsepower covered by the water right for the holderÂs hydroelectric project. The annual fee may be set forth in the water right or may be established by order of the Water Resources Director and shall be adjusted annually for inflation according to rules established by the Water Resources Commission. The annual fee also may be adjusted through the periodic review process established in ORS 543.085.

Â Â Â Â Â  (b) Each holder of a hydroelectric project that produces 123.5 theoretical horsepower or less shall pay an annual fee of $50 for that project.

Â Â Â Â Â  (3) The fee determined in subsection (2) of this section shall apply to a project on the January 1 following the occurrence of an event enumerated as follows:

Â Â Â Â Â  (a) A licensee or water right certificant shall begin to pay the annual fee after the final order for the reauthorized water right is issued under ORS 543A.130.

Â Â Â Â Â  (b) Notwithstanding paragraph (a) of this subsection, if a licensee holds, on October 23, 1999, an original state hydroelectric license for which the original expiration date was or is more than five years after the expiration date of the original Federal Energy Regulatory Commission license for the project, the licensee shall begin payment of the annual fee established under this section after the expiration date of the original state hydroelectric license.

Â Â Â Â Â  (c) A power claimant, or uncertificated claimant, licensed by the Federal Energy Regulatory Commission shall begin to pay the annual fee after the Federal Energy Regulatory Commission issues a new license. A power claimant or uncertificated claimant that received a new license from the Federal Energy Regulatory Commission within 10 years prior to October 23, 1999, shall begin to pay the annual fee on January 1, 2000.

Â Â Â Â Â  (d) A power claimant, or uncertificated claimant, whose project is exempted from licensure by the Federal Energy Regulatory Commission or not licensed by the Federal Energy Regulatory Commission shall begin paying the annual fee under this section on January 1, 2008, for that project.

Â Â Â Â Â  (4) No fee shall be assessed under ORS 543.710 for a project subject to an annual fee under this section. [1999 c.873 Â§5]

Â Â Â Â Â  543.080 Project specific fees; summary of project specific expenditures. (1) In addition to the annual fee set forth in ORS 543.078, a holder may be required to pay project specific fees.

Â Â Â Â Â  (2) Project specific fees are fees that compensate a state agency for the agencyÂs reasonable and necessary oversight of a holderÂs implementation of the protection, mitigation and enhancement measures included in a water right for the project, a certificate issued pursuant to ORS 468B.040 or 468B.045 or a Federal Energy Regulatory Commission license.

Â Â Â Â Â  (3) Project specific fees shall be considered at the time of reauthorization or relicensing of a hydroelectric project and, if needed, shall be established before the proposed final order is issued under ORS 543A.115, and shall be included in the reauthorized water right or the certificate issued pursuant to ORS 468B.040 or 468B.045. In the case of power claims and uncertificated claims, project specific fees shall be considered at the time of relicensing and, if needed, shall be included in an order of the Water Resources Director amending the claim pursuant to ORS 543.092 or in a certificate issued for the project pursuant to ORS 468B.040 or 468B.045.

Â Â Â Â Â  (4) The need for, and amount of, a project specific fee shall be based upon the following factors:

Â Â Â Â Â  (a) Experimental or unproven nature of the proposed mitigation;

Â Â Â Â Â  (b) Significance of the resource affected;

Â Â Â Â Â  (c) Need for ongoing agency involvement in reviewing the effectiveness of the proposed measure;

Â Â Â Â Â  (d) Need for agency personnel to perform field work or research efforts; and

Â Â Â Â Â  (e) Overall nature of the protection, mitigation or enhancement measures, including but not limited to consideration of whether the measure is simple, complex, closed-ended or adaptive and whether the measure is determined solely by the holder or by an agency or public committee.

Â Â Â Â Â  (5) A project specific fee may not be assessed for:

Â Â Â Â Â  (a) Work on projects other than the project for which the fee is established;

Â Â Â Â Â  (b) Work that is paid for by the annual hydroelectric fee;

Â Â Â Â Â  (c) Development of statewide hydroelectric policy;

Â Â Â Â Â  (d) Coordination of statewide activities within an agency;

Â Â Â Â Â  (e) Costs to the agency of Attorney General assistance associated with ongoing litigation; or

Â Â Â Â Â  (f) Routine monitoring of compliance with nonadaptive management provisions of the water right, an uncertificated claim, a certificate issued pursuant to ORS 468B.040 or 468B.045 or a Federal Energy Regulatory Commission license.

Â Â Â Â Â  (6) A project specific fee shall be time-limited. One year before expiration of a project specific fee, the holder and any affected agency shall review the need, if any, to modify, extend or terminate the project specific fee. After such review, the agency shall propose a fee modification, extension or termination. Any dispute regarding the proposed fee action shall be referred to an independent fact finder selected by mutual agreement, whose costs shall be borne one-half by the holder and one-half by the agency. The fact finder shall review whether the proposed fee action is appropriate under and consistent with the criteria set forth in subsections (2), (4) and (5) of this section. The fact finder shall not review the substance of the protection, mitigation and enhancement measures contained in the water right, the uncertificated claim, the certificate issued pursuant to ORS 468B.040 or 468B.045 or the Federal Energy Regulatory Commission license. The fact finder shall forward its determination in writing to the holder and agency. Upon receipt and consideration of the fact finderÂs determination, the agency shall notify the holder whether the project specific fee is modified, extended or terminated. If the holder is dissatisfied with the fee action, the holder may request administrative or judicial review in accordance with statutes or rules applicable to a particular agencyÂs fee action. The written determination of the fact finder shall be admissible in any such administrative or judicial hearing. Notwithstanding any other law, a presumption shall exist in favor of the determination of the fact finder and the burden shall be on the party seeking a fee action contrary to the determination of the fact finder to demonstrate that a different fee action is justified under this section.

Â Â Â Â Â  (7) Subject to subsections (2) to (5) of this section, the amount of a project specific fee shall be established based on an estimate of the cost to the agency of the labor, supplies and overhead expended by the agency in providing reasonable and necessary oversight of a holderÂs implementation of the protection, mitigation and enhancement measures included in the water right, the uncertificated claim, the certificate issued pursuant to ORS 468B.040 or 468B.045 or the Federal Energy Regulatory Commission license. The estimate used to derive a project specific fee amount shall be determined by using increments of not more than 0.25 full-time equivalents.

Â Â Â Â Â  (8) A project specific fee shall be payable after issuance of the final order pursuant to ORS 543A.130, or in the case of power claimants and uncertificated claimants, after the issuance of either the directorÂs order or a certificate issued for the project pursuant to ORS 468B.040 or 468B.045. A project specific fee shall be paid in increments that are reasonably related to the work to be performed and set forth in the final order, certificate issued pursuant to ORS 468B.040 or 468B.045 or the directorÂs order.

Â Â Â Â Â  (9) Each agency receiving project specific fees shall, on a biennial basis, provide the holder paying the fees with a summary of project specific expenditures. [1999 c.873 Â§6]

Â Â Â Â Â  543.082 Invoice for fees; overdue fee; interest on delinquent fees. (1) At least 45 days before the fees required under ORS 543.078 or 543.080 become due, the Water Resources Department shall issue invoices to the holder for each fee.

Â Â Â Â Â  (2) If any holder fails to pay the fees required under ORS 543.078 or 543.080 within 15 days after the date specified in the invoice, the department shall notify the holder of the amount and nature of the overdue fee. Any such notice shall be sent to the holder by certified mail and shall include notification that the holder has 30 days from the date of the certified delivery of the notice to pay the overdue fee or the holder shall be subject to the late payment penalty provisions of subsection (3) of this section.

Â Â Â Â Â  (3) Any fee that is not paid within 30 days of the date a holder receives certified delivery of the notice required under subsection (2) of this section shall be considered delinquent and shall be increased by 25 percent. In addition, the state shall have a preference lien for any such fee, together with interest at the rate of 10 percent per annum from the date of delinquency, upon the property of the holder used, or necessary for use, in the development of the water right, together with any improvements erected on the property for such development. Upon notice from the Water Resources Commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed.

Â Â Â Â Â  (4) The remedy set forth in subsection (3) of this section is in addition to any other remedy provided by law for the collection of moneys or for noncompliance with a condition of a water right order, uncertificated claim or certification under ORS 468B.040 or 468B.045. [1999 c.873 Â§7]

Â Â Â Â Â  543.085 Periodic review of annual fee. (1) The Water Resources Director shall appoint a review panel to review the amount of the annual fee established under ORS 543.078 in 2003 and 2009 and every eight years thereafter. The review panel shall consist of at least one representative from the following and others at the directorÂs discretion:

Â Â Â Â Â  (a) The Department of Environmental Quality;

Â Â Â Â Â  (b) The State Department of Fish and Wildlife;

Â Â Â Â Â  (c) The Public Utility Commission;

Â Â Â Â Â  (d) The Water Resources Department;

Â Â Â Â Â  (e) Investor owned utilities;

Â Â Â Â Â  (f) Publicly owned utilities;

Â Â Â Â Â  (g) Municipalities;

Â Â Â Â Â  (h) Environmental organizations;

Â Â Â Â Â  (i) Agricultural organizations; and

Â Â Â Â Â  (j) Nonutility owners of hydroelectric projects.

Â Â Â Â Â  (2) All holders paying annual fees under ORS 543.078 shall be notified by the Water Resources Department at least 60 days in advance of the meeting of the review panel established in subsection (1) of this section, and provided the opportunity to submit comments to the panel.

Â Â Â Â Â  (3) Any periodic review conducted under subsection (1) of this section shall evaluate each agencyÂs hydroelectric program to determine if current staffing levels, activities and funding are appropriate to fulfill program objectives. There shall be a presumption that the fee should not change. To overcome the presumption and alter the existing fee, the panel must find compelling reasons for alteration and must reach unanimous consent on the new fee. If the presumption is overcome, upon completion of the review process the director shall either adjust the annual fee as recommended by the panel or elect not to adjust the fee. Any change in the annual fee as a result of this section shall become effective on the January 1 following the directorÂs action. The director shall notify all holders of any change in the annual fee and the effective date of such change. [1999 c.873 Â§8]

Â Â Â Â Â  543.088 Payment of costs or fee for reauthorization or relicensing of project. (1) Notwithstanding ORS 543A.405 and 543A.410, during each year of the interim period established in subsection (2) of this section, any licensee or water right certificant seeking reauthorization of a state water right to operate a federally licensed hydroelectric project shall pay the greater of:

Â Â Â Â Â  (a) The actual cost of the Hydroelectric Application Review TeamÂs reauthorization activities for the year in question as established pursuant to ORS 543A.405 and 543A.410; or

Â Â Â Â Â  (b) 12.5 cents per theoretical horsepower as specified in the water right for each project under consideration for reauthorization. This amount shall be calculated in 1998 dollars.

Â Â Â Â Â  (2) For any project, the interim period referred to in subsection (1) of this section shall begin on the January 1 immediately following submission to the Water Resources Department of a proposed final order for reauthorization of the project under ORS 543A.115 (2). For any project, the interim period referred to in subsection (1) of this section shall end on December 31 of the year the department issues a final order on reauthorization of the project pursuant to ORS 543A.130.

Â Â Â Â Â  (3) Notwithstanding ORS 543.090, during each year of the interim period established in subsection (4) of this section, any power claimant or uncertificated claimant seeking to relicense a federally licensed hydroelectric project shall pay the greater of:

Â Â Â Â Â  (a) The actual cost of the teamÂs relicensing activities for the year in question as established pursuant to ORS 543.090; or

Â Â Â Â Â  (b) 12.5 cents per theoretical horsepower as specified in the water right for each project under consideration for relicensing. This amount shall be calculated in 1998 dollars.

Â Â Â Â Â  (4) For any project, the interim period referred to in subsection (3) of this section shall begin on the January 1 immediately following issuance of an annual license for the project by the Federal Energy Regulatory Commission. For any project, the interim period referred to in subsection (3) of this section shall end on December 31 of the year the Federal Energy Regulatory Commission issues a new license for the project.

Â Â Â Â Â  (5) The Water Resources Department shall reimburse a participating agency for costs incurred in the agencyÂs review of a project during the year for which the fees are collected. Such costs shall not include expenses of other state agencies for which a fee is otherwise collected under state law. Any fees collected under subsection (1) or (3) of this section in excess of the teamÂs actual cost of evaluation of the project for the year shall be distributed according to ORS 536.015.

Â Â Â Â Â  (6) No fee shall be charged under this section unless the project is a federally licensed project.

Â Â Â Â Â  (7) No fee shall be charged pursuant to subsection (1) of this section unless the Hydroelectric Application Review Team proposes to reauthorize the water right for the project in the proposed final order submitted to the Water Resources Department under ORS 543A.115 (2).

Â Â Â Â Â  (8) Water right certificants and licensees with water rights or licenses that expire more than five years after the original federal license for the project expires shall not begin paying fees assessed under this section until after the expiration date of the original state hydroelectric license or water right. [1999 c.873 Â§9]

Â Â Â Â Â  543.090 Payment of expenses of Hydroelectric Application Review Team for project operating under federal license and state power claim or uncertificated claim. (1) Any project operating under a hydroelectric license issued by the Federal Energy Regulatory Commission and concurrently operating under the authority of a power claim or uncertificated claim shall pay all expenses related to the review and decision of a Hydroelectric Application Review Team established under ORS 543A.075 that:

Â Â Â Â Â  (a) Are incurred by the team and any agency participating as part of the team in the federal relicensing process; and

Â Â Â Â Â  (b) Are not otherwise covered by the reauthorization fee paid under ORS 543A.415.

Â Â Â Â Â  (2) Not later than six years before the expiration of a hydroelectric license issued by the Federal Energy Regulatory Commission to any project operating concurrently under the authority of a power claim or uncertificated claim, the Water Resources Department shall contact the holder to schedule a consultation meeting regarding expected fees to be incurred by the Hydroelectric Application Review Team.

Â Â Â Â Â  (3) Relicensing fees shall be calculated and assessed according to the terms and conditions set forth in ORS 543A.405 and 543A.410 for application fees. [1999 c.873 Â§10]

Â Â Â Â Â  543.092 Amendment of hydroelectric water right or claim; rules; unilateral amendment of power claim or uncertificated claim to assess project specific fees. (1) Upon the request of the holder and the approval of the Water Resources Department, a hydroelectric water right or claim may be amended.

Â Â Â Â Â  (2) The Water Resources Department shall develop rules governing the process by which a hydroelectric water right or claim may be amended. Any amendments under subsection (1) of this section shall:

Â Â Â Â Â  (a) Be consistent with the final unified state position for the project;

Â Â Â Â Â  (b) Be consistent with the requirements of ORS chapter 543A;

Â Â Â Â Â  (c) Cause no injury to other water rights; and

Â Â Â Â Â  (d) Allow for public participation in the amendment process.

Â Â Â Â Â  (3) The Water Resources Director may unilaterally amend a power claim or uncertificated claim in order to assess project specific fees under ORS 543.080. [1999 c.873 Â§11]

Â Â Â Â Â  543.095 Challenges to certain statutes related to hydroelectric projects. (1) As used in this section, ÂpersonÂ has the meaning given that term in ORS 174.100.

Â Â Â Â Â  (2) No person shall be estopped or precluded from challenging the constitutionality or validity of any provision of chapter 449, Oregon Laws 1997, or the provisions of chapter 873, Oregon Laws 1999, as a result of having received or sought benefits under, complied with, paid fees under or filed an application under those statutes, or as a result of having participated in their drafting, enactment or implementation.

Â Â Â Â Â  (3) Nothing in this section shall be construed to imply that a person is estopped or precluded from challenging the validity or constitutionality of any statute as a result of having participated in the drafting, enactment or implementation of the legislation that resulted in the enactment of such statute. [1999 c.873 Â§29]

Â Â Â Â Â  Note: Legislative Counsel has substituted Âchapter 873, Oregon Laws 1999,Â for the words Âthis 1999 ActÂ in section 29, chapter 873, Oregon Laws 1999, compiled as 543.095. Specific ORS references have not been substituted, pursuant to 173.160. The sections for which substitution otherwise would be made may be determined by referring to the 1999 Comparative Section Table located in Volume 20 of ORS.

Â Â Â Â Â  Note: 543.095 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

APPROPRIATION OF WATER FOR POWER; APPLICATION OF LAW

Â Â Â Â Â  543.110 Appropriation and use of water for power is governed by this chapter. After February 26, 1931, no right to appropriate or to use the waters of the lakes, rivers, streams or other bodies of water within this state, including water over which this state has concurrent jurisdiction, in connection with the development of any water power project for the generation of electricity, shall be initiated, perfected, acquired or held, except for and during the periods or extensions thereof stated in ORS 543.010 to 543.610, and pursuant to the provisions thereof.

Â Â Â Â Â  543.120 Water power projects to be in conformity with this chapter. After February 26, 1931, no water power project involving the use of the waters of lakes, rivers, streams or other bodies of water within this state, including waters over which this state has concurrent jurisdiction, for the generation of electricity, shall be begun or constructed except in conformity with the provisions of ORS 543.010 to 543.610.

Â Â Â Â Â  543.130 [Repealed by 1961 c.224 Â§20]

Â Â Â Â Â  543.135 [1961 c.100 Â§Â§2,3; repealed by 1985 c.673 Â§185]

Â Â Â Â Â  543.140 Projects or developments constructed by federal government excepted from law. The provisions of ORS 543.010 to 543.610 shall not apply to any water power project or development constructed by the
United States
.

Â Â Â Â Â  543.150 Municipal corporations and utility districts; applicability of laws; powers of commission respecting districts. The provisions of ORS 543.010, 543.050, 543.210, 543.220, 543.250, 543.260 and 543.290 to 543.610 shall not apply to cities, towns or other municipal corporations of this state, including utility districts organized under section 12, Article XI, Oregon Constitution, and legislation enacted thereunder; saving, however, to such cities, towns and other municipal corporations the rights and preferences specified in ORS 543.260, 543.270 and 543.610. The Water Resources Commission shall exercise the powers in relation to utility districts as may be conferred upon the commission by any legislation providing for the creation of such utility districts. [Amended by 1985 c.673 Â§144; 1991 c.869 Â§7]

Â Â Â Â Â  543.160 Hydroelectric facility on
North
Santiam
River
prohibited; exception. (1) No person shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on the
North
Santiam
River
between river mile 27 and Big Cliff Dam.

Â Â Â Â Â  (2) Nothing in subsection (1) of this section applies to any hydroelectric facility or structure constructed on the
North
Santiam
River
prior to October 15, 1983, to the historic uses of such a hydroelectric facility or structure or to the repair or reconstruction of such a hydroelectric facility or structure at the present site. [1983 c.418 Â§Â§1,2]

Â Â Â Â Â  Note: 543.160 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.165 Hydroelectric facility on part of
Deschutes
River
prohibited. No person, state agency, local government, district or municipal corporation shall construct, and no officer or agency of the state shall issue any permit for the construction of any hydroelectric facility or structure on the
Deschutes
River
between river mile 172 below
Lava
Island
Falls
and river mile 227 below but not including Wickiup Dam. [1985 c.560 Â§1]

Â Â Â Â Â  Note: 543.165 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.170 Hydroelectric facility on Squaw Creek prohibited. No person, state agency, local government, district or municipal corporation shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on Squaw Creek. [1985 c.560 Â§2]

Â Â Â Â Â  Note: 543.170 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.175 Hydroelectric facility on
Deschutes
River
within City of
Bend
prohibited; exception. (1) Except as provided in subsection (2) of this section, no person, state agency, local government, district or municipal corporation shall construct or maintain, and no officer or agency of the state shall issue any permit for the construction or maintenance of any hydroelectric facility or structure on that portion of the Upper Deschutes River situated within the city limits of the City of Bend except for a facility that meets all of the following criteria:

Â Â Â Â Â  (a) The facility is located on an existing irrigation diversion facility or structure constructed by persons.

Â Â Â Â Â  (b) The operation of the facility would not require any water in addition to water appropriated for irrigation purposes.

Â Â Â Â Â  (c) Operation of the facility would be limited to the period of time during which water is diverted for irrigation purposes and the diversion would not be extended for the purpose of hydroelectric power generation.

Â Â Â Â Â  (2) Subsection (1) of this section shall not apply to the construction and maintenance of or the issuance of a permit for a hydroelectric facility or structure for which the hearing record is closed on or before the July 12, 1985, whether or not the record is later reopened by or at the direction of the Water Resources Commission for any reason.

Â Â Â Â Â  (3) As used in this section, Â
Upper
Deschutes
River
Â means that portion of the mainstem
Deschutes
River
between the North Canal Dam at approximately river mile 165 and the head waters of the
Deschutes
River
. [1985 c.560 Â§3]

Â Â Â Â Â  Note: 543.175 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

PRELIMINARY PERMITS; LICENSES

Â Â Â Â Â  543.210 Preliminary permits; application; contents; fee. (1) Any person who proposes to operate a hydroelectric project in
Oregon
shall apply for a state preliminary permit. Any person who applies to the Federal Energy Regulatory Commission for a preliminary permit to operate a hydroelectric project shall, at the same time, apply for a state preliminary permit. The Water Resources Commission may issue a preliminary permit to any person possessing the qualifications of a licensee as specified in ORS 543.010 to 543.610.

Â Â Â Â Â  (2) The application for a preliminary permit shall set forth:

Â Â Â Â Â  (a) The name and post-office address of the applicant;

Â Â Â Â Â  (b) The approximate site of any proposed dam or diversion;

Â Â Â Â Â  (c) The amount of water in cubic feet per second;

Â Â Â Â Â  (d) The theoretical horsepower; and

Â Â Â Â Â  (e) Any other data the commission may by rule require.

Â Â Â Â Â  (3) Upon receipt of an application for a preliminary permit the commission shall indorse on the application the date of receipt, and keep a record of the receipt of the application. The date so indorsed shall determine the priority of the use of water initiated under the provisions of ORS 543.010 to 543.610.

Â Â Â Â Â  (4) At the time of filing application for preliminary permit the applicant shall pay to the state the portion of the total project fee required in ORS 543.280, to cover costs of recording, publishing notices and making investigations necessary to determine whether or not a preliminary permit should be granted. [Amended by 1961 c.224 Â§15; 1985 c.673 Â§147; 1991 c.869 Â§8]

Â Â Â Â Â  543.220 Notice of filing of application; waiting period. (1) Whenever an application is made for a preliminary permit and after said application has been referred to hearing, the Water Resources Commission shall give written notice of the filing of the application to:

Â Â Â Â Â  (a) Any municipality or other person or corporation which, in the judgment of the commission, is likely to be interested in or affected by the proposed project; and

Â Â Â Â Â  (b) The owner of any land that is:

Â Â Â Â Â  (A) Adjacent to any portion of the stream in which the quantity of water will be decreased by the project; or

Â Â Â Â Â  (B) Adjacent to the site of the proposed project.

Â Â Â Â Â  (2) The commission shall also publish notice of the application once each week for at least four successive weeks and for such further time, if any, as the commission shall determine, in a newspaper of general circulation in each county in which the project covered by the application is located.

Â Â Â Â Â  (3) No application for the appropriation or use of water for the development of 1,000 theoretical horsepower or more shall be granted until at least six months after the application for a preliminary permit has been filed. [Amended by 1961 c.224 Â§16; 1975 c.581 Â§27; 1985 c.569 Â§23]

Â Â Â Â Â  543.225 Hearing on application; notice; policy. (1) The Water Resources Commission shall conduct a public hearing on any application or amended application for a preliminary permit or for a license for a major project of more than 100 theoretical horsepower and an application for preliminary permit or license for a minor project of less than 100 theoretical horsepower if the commission concludes it is in the public interest to do so.

Â Â Â Â Â  (2) The commission shall give proper notice of the public hearing on an application under subsection (1) of this section, to the applicant and to each protestant, if any. After the hearing, if the commission determines that the proposed project does not comply with the standards set forth in ORS 543.017 or rules adopted by the commission under ORS 543.017, or would otherwise impair or be detrimental to the public interest so far as the coordinated, integrated state water resources policy is concerned, it shall enter an order rejecting the application or requiring its modification to conform to the public interest, to the end that the highest public benefit may result from the proposed project. The order may set forth any or all of the provisions or restrictions to be included in a preliminary permit or license concerning the use, control and management of the water to be appropriated for the project, including, but not limited to, a specification of reservoir operation and minimum releases to protect the public interest.

Â Â Â Â Â  (3) In determining whether the proposed project would impair or be detrimental to the public interest, the commission shall have due regard for:

Â Â Â Â Â  (a) Conserving the highest use of the water for all purposes, including irrigation, domestic use, municipal water supply, power development, public recreation, protection of commercial and game fishing and wildlife, fire protection, mining, industrial purposes, navigation, scenic attraction or any other beneficial use to which the water may be applied for which it may have a special value to the public.

Â Â Â Â Â  (b) The maximum economic development of the waters involved.

Â Â Â Â Â  (c) The control of the waters of this state for all beneficial purposes, including drainage, sanitation and flood control.

Â Â Â Â Â  (d) The amount of waters available for appropriation for beneficial use.

Â Â Â Â Â  (e) The prevention of wasteful, uneconomic, impracticable or unreasonable use of the waters involved.

Â Â Â Â Â  (f) All vested and inchoate rights to the waters of this state or to the use thereof, and the means necessary to protect such rights.

Â Â Â Â Â  (g) The state water resources policy formulated under ORS 536.295 to 536.350 and 537.505 to 537.534.

Â Â Â Â Â  (4) After the entry of the order specified in subsection (2) of this section, the application for a preliminary permit or for a license shall be referred to the Water Resources Director for further proceedings consistent with the commissionÂs order. [1955 c.707 Â§42; 1961 c.224 Â§17; 1975 c.581 Â§28; 1985 c.569 Â§20; 1985 c.673 Â§148]

Â Â Â Â Â  543.230 Hearings on application; rules; protest. (1) The Water Resources Commission shall, by order or rule, provide for the time and manner of hearings upon applications. However, upon request by any person made within 30 days after the Water Resources Director issues an order pertaining to cumulative impacts under ORS 543.255, the Water Resources Commission shall conduct a contested case hearing in accordance with the applicable provisions of ORS chapter 183 and any rules adopted by the commission.

Â Â Â Â Â  (2) Every application for the appropriation of water for the generation of electricity subject to the terms of ORS 543.010 to 543.610 shall be subject to protest or remonstrance on behalf of the public, or any district organized for public purposes, or any interested private person, on the ground that the proposed construction, development or improvement would damage or destroy the use or utility of the stream or other body of water involved for other beneficial purposes, including propagation of fish, scenic, aesthetic, recreational, park, highway or other beneficial use. All protests and remonstrances under this subsection must be filed with the commission within the time specified in the notice and must be in writing and verified by the parties protesting, and a certified copy thereof shall be served upon the applicant for the permit. However, in the discretion of the administrative law judge, at the time of the hearing any interested party may make an oral protest if there exists any good reason therefor, and the administrative law judge shall allow the applicant to be heard in opposition thereto. Every protest or remonstrance under this subsection which is not filed and served as required in this subsection shall be deemed waived. [Amended by 1955 c.673 Â§4; 1955 c.707 Â§40; 1961 c.224 Â§18; 1993 c.544 Â§7; 1995 c.416 Â§41; 1999 c.849 Â§115; 2003 c.75 Â§98]

Â Â Â Â Â  543.240 [Repealed by 1991 c.869 Â§15]

Â Â Â Â Â  543.250 Permit; duration; transfer; cancellation; priority; terms and conditions; denial. A preliminary permit may be issued for a period not exceeding a total of three years. It shall not be transferable except upon written approval of the Water Resources Commission, and may be canceled by order of the commission at any time upon proof to the commissionÂs satisfaction, after hearing, that the holder is not in good faith complying with the provisions of the permit. The holder of a preliminary permit which has not been canceled shall have priority of right to make application for a license covering the project for which the preliminary permit was issued, within the term of the permit or any lawful extension thereof. Except as otherwise specified in ORS 543.010 to 543.610, the commission may fix the terms and conditions of any preliminary permit issued thereunder, and each preliminary permit issued shall set forth all the terms and conditions. The commission may decline to grant any application for a preliminary permit. [Amended by 1985 c.673 Â§149; 1993 c.63 Â§1]

Â Â Â Â Â  543.255 Determination of cumulative impacts of proposed hydroelectric power projects; consolidated review; applicability. (1) Whenever the Water Resources Department receives an application to appropriate water for a new hydroelectric project under ORS 537.140 to 537.320 or for a hydroelectric permit or license under ORS 543.010 to 543.610, the department shall determine whether the impacts of the project would be cumulative with:

Â Â Â Â Â  (a) Impacts of other proposed hydroelectric projects for which an application is pending before the department; or

Â Â Â Â Â  (b) Existing hydroelectric projects in the same river basin.

Â Â Â Â Â  (2) If the department determines that there is no possibility that the hydroelectric projects proposed in pending applications or existing projects may have cumulative effects, the Water Resources Director shall issue an order setting forth the departmentÂs determination that there are no cumulative effects and the departmentÂs decision that consolidated review is not required.

Â Â Â Â Â  (3) If the department determines that pending applications or existing projects may have cumulative effects, the Water Resources Commission shall conduct a consolidated review before approving any application in the affected river basin. A consolidated review process shall be conducted as a contested case hearing under the applicable provisions of ORS chapter 183 and shall include a study of the individual and cumulative effects of proposed hydroelectric projects for which applications are pending before the department and existing hydroelectric projects. In its final order on an application, the commission or the department shall include its findings on cumulative impacts. The findings of the commission or department under this section must be sufficient to support the departmentÂs decision to approve or deny an application.

Â Â Â Â Â  (4) Any application for a project in the same river basin filed after the commission begins a consolidated review contested case hearing shall not be reviewed until the commission has issued final findings on cumulative effects for all projects included in the consolidated review proceeding.

Â Â Â Â Â  (5) At the request of an applicant for a permit to appropriate water for a new hydroelectric project under ORS 537.140 to 537.320 or for a permit or license under ORS 543.010 to 543.610, the commission may immediately upon receiving such application begin the consolidated review proceeding under subsection (3) of this section. [1985 c.569 Â§10; 1985 c.673 Â§193; 1993 c.544 Â§8; 1995 c.229 Â§4; 1995 c.416 Â§39]

Â Â Â Â Â  543.257 [1985 c.569 Â§11; 1985 c.673 Â§194; repealed by 2007 c.354 Â§1]

Â Â Â Â Â  543.260 Licenses; duration; terms and conditions; termination; denial of application; preference of municipality or utility district. (1) A license may be issued by the Water Resources Commission to any qualified person for a period not exceeding 50 years. If the project is subject to regulation by the Federal Energy Regulatory Commission, the term shall be concurrent with and expire upon expiration of the federal license for the project. Each license shall be conditioned upon acceptance by the licensee of all the terms and conditions of ORS 543.010 to 543.610, and such further terms and conditions as the commission may prescribe, not inconsistent with those sections. All such terms and conditions, and their acceptance by the licensee, shall be expressed in the license. A license may be terminated for the reasons and in the manner provided in ORS 543.010 to 543.610. The form of license containing all the terms and conditions may be set forth in the preliminary permit.

Â Â Â Â Â  (2) The commission may deny any application for a license if it appears that the applicant has failed to comply substantially with the terms and conditions of the preliminary permit or, notwithstanding the commission has issued a preliminary permit, if in the judgment of the commission the project is unfeasible or the public interest requires the denial thereof.

Â Â Â Â Â  (3) A municipal corporation or peopleÂs utility district shall be given preference on any project in the issuance of a license, upon condition that the municipal corporation or peopleÂs utility district exercising such preference right shall be required to reimburse the holder of a preliminary permit for all reasonable actual expenditures made by the holder upon the project described or referred to therein. [Amended by 1983 c.740 Â§214b; 1985 c.673 Â§150; 1995 c.229 Â§5]

Â Â Â Â Â  543.265 Testing of fish protection measures as condition for hydroelectric project permit or license; scope and cost. The Water Resources Department shall impose as a condition to any water right permit to appropriate water for hydroelectric purposes granted under ORS 537.211 or any license granted under ORS 543.260 that the person operating the hydroelectric project shall, during the operational lifetime of the project, perform or allow the State Department of Fish and Wildlife to perform, any tests or studies required by the department to evaluate the effectiveness of measures for the protection of fish. The scope and cost of these studies will be negotiated between the State Department of Fish and Wildlife and the operator. [1985 c.674 Â§6; 1987 c.158 Â§116; 1995 c.416 Â§40]

Â Â Â Â Â  Note: 543.265 was enacted into law by the Legislative Assembly but was not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.270 Preference in granting permit or license; municipal use. In issuing preliminary permits, and in issuing licenses where no preliminary permit is held by an applicant for a license, preference shall be given to the application which appears to the Water Resources Commission to be best adapted to conserve and utilize the water power involved. However, any application for the use of water made by any municipal corporation of this state under any law of the state, before a preliminary permit is issued, or before a license is issued when no preliminary permit upon the proposed project has been issued, shall always have preference. [Amended by 1985 c.673 Â§151]

Â Â Â Â Â  543.280 Fee payments by licensee. (1) Any person who applies to the Federal Energy Regulatory Commission for a preliminary permit to operate a hydroelectric project shall, at the same time, apply for a state preliminary permit. An applicant for a state preliminary permit for a new hydroelectric project shall submit to the Water Resources Commission a complete copy of any application for the project filed with the Federal Energy Regulatory Commission or other federal agency. For preliminary permits, if the copy of the federal application is filed with the commission at the same time it is filed with the federal agency, at the commissionÂs discretion, such copy may fulfill the requirements of ORS 543.210, except for the fee requirement in ORS 543.210 (4).

Â Â Â Â Â  (2) An applicant for a preliminary permit or license for a project or for a permit to appropriate water for power purposes shall pay to the state a project fee based on the capacity of the project to cover costs of recording, publishing notices, conducting the hearing required by ORS 543.225 and making investigations necessary to determine whether a permit should be granted.

Â Â Â Â Â  (3) The amount of the total project fee required under subsection (2) of this section shall be:

Â Â Â Â Â  (a) For a project of less than 100 theoretical horsepower, $1,000.

Â Â Â Â Â  (b) For any project of 100 theoretical horsepower or more, an amount equal to $5,000 plus $1,000 per megawatt for each megawatt of capacity in excess of five megawatts, up to a maximum of $100,000.

Â Â Â Â Â  (4) Except for projects of less than 100 theoretical horsepower, the project fee required under subsection (2) of this section shall be payable in advance before each of four stages of project review as established by rule by the Water Resources Commission. The payment schedule shall not require the applicant to pay more than $2,500 of the project fee at the first stage of project review or more than 50 percent of the total project fee in the first two stages of the project review. For a project of less than 100 theoretical horsepower, the applicant shall pay 50 percent of the fee at the time of filing the application for a preliminary permit or application for a permit to appropriate water for power purposes and the remaining 50 percent before the commission issues a license or a water right permit. A person may withdraw an application for a hydroelectric project after any stage of project review without further payment of fees under this section.

Â Â Â Â Â  (5) In addition to the project fee required under subsection (2) of this section, any applicant for a project to be sited at a location where anadromous fish or threatened or endangered species are present shall pay a surcharge of 30 percent of the total project fee. The surcharge shall be collected in conjunction with the project fee at each stage of the project review.

Â Â Â Â Â  (6) The commission shall provide an applicant a statement itemizing the staff time, resources and costs expended to review the application at each project stage. The statement shall include the costs expended by the State Department of Fish and Wildlife and the Water Resources Department specific to the project. [Amended by 1957 c.581 Â§1; 1985 c.673 Â§152; 1991 c.869 Â§9]

Â Â Â Â Â  543.290 Filing of maps, plans, estimates and other materials; incorporation as part of license; alteration; further statements and data. The applicant for a license shall submit to and file with the Water Resources Commission:

Â Â Â Â Â  (1) All maps, plans, specifications and cost estimates as may be required by the commission for a full understanding of the proposed project. The maps, plans and specifications, when approved by the commission, shall become a part of the license, if one is issued upon the application, and thereafter no change shall be made in any such maps, plans and specifications until the proposed change has been approved by the commission. When a proposed change is approved by the commission, the changes shall become a part of the license.

Â Â Â Â Â  (2) Any further statements and data as may be required by the commission concerning the proposed project, the market to be served, the financial responsibility of the applicant, the plan of financing and any other matters deemed material by the commission. [Amended by 1985 c.673 Â§153]

Â Â Â Â Â  543.300 Conditions governing license; fees; waiver of conditions. Any license issued under ORS 543.010 to 543.610 shall take into consideration, and shall be on, the following conditions:

Â Â Â Â Â  (1) That the proposed project shall be such as, in the judgment of the Water Resources Commission, is well adapted to the development and utilization of the water power involved.

Â Â Â Â Â  (2) That the licensee shall construct and build the project according to the maps, plans and specifications filed with and approved by the commission, and within the time fixed by the license or by any lawful extension thereof.

Â Â Â Â Â  (3) The operations of the licensee so far as they affect the use, storage and discharge from storage of waters affected by the license, shall at all times be controlled by such reasonable rules as the commission may prescribe for the protection of life, health and property, and in the interest of the fullest practicable conservation and utilization of such waters for power purposes and for other beneficial public uses, including recreational purposes. The licensee shall release water from the project reservoir at such rate in cubic feet per second, or such volume in acre-feet per specified period of time, as the commission may prescribe.

Â Â Â Â Â  (4) That the licensee will maintain the project, and each part thereof, in good order and repair and in efficient operation, for the development and transmission of electricity to its reasonable capacity; shall make all necessary renewals and replacements as required; and shall maintain and operate the project, and all parts thereof, conformably to the rules of the commission not inconsistent with ORS 543.010 to 543.610.

Â Â Â Â Â  (5) That the licensee will pay to the state annually not more than $1 for each horsepower covered by the license. This sum shall constitute a first lien upon the project, which lien may be enforced by suit in equity or other appropriate proceeding, or payment thereof may be enforced by the state in an action for debt. Payment of such license fees may be waived by the commission during all or any part of the period of construction. The fees need not be uniform throughout the entire period of the license, but may be for different amounts for different periods. The amount of the license fees, within the minimum and maximum limits herein specified, shall be determined by the commission and expressed in the license.

Â Â Â Â Â  (6) Other and further conditions not inconsistent with ORS 543.010 to 543.610 as the commission may require in the public interest.

Â Â Â Â Â  (7) In issuing a license for a minor project of not more than 100 horsepower the commission may waive all or any of the conditions and requirements of ORS 543.010 to 543.610 except the period for which a license may be issued, and the annual charge as determined by the commission under subsection (5) of this section. In issuing licenses for projects in excess of 100 horsepower for which the applicants are required to secure permits and licenses from the United States as a condition precedent to the construction of the projects, the commission may waive and modify such of the terms, conditions and requirements of ORS 543.010 to 543.610, except the period for which a license may be issued and the annual charge as determined by the commission under subsection (5) of this section, as the commission, by order, after full investigation and public hearing, shall find to make impracticable the construction of such projects. During the time that a licensee is not a public utility and does not sell electric energy, and does not sell bonds or other evidences of debt against the licenseeÂs plant, the commission may waive the accounting and amortization requirements of ORS 543.010 to 543.610, even where the project involved exceeds 100 horsepower.

Â Â Â Â Â  (8) Subsection (5) of this section does not apply to a water right reauthorized pursuant to ORS chapter 543A. [Amended by 1959 c.560 Â§1; 1961 c.224 Â§19; 1985 c.673 Â§154; 1999 c.873 Â§23]

Â Â Â Â Â  543.310 Disposition of moneys collected. Except as provided in ORS 536.015, all moneys collected under the provisions of ORS 543.010 to 543.610 shall forthwith be paid to the State Treasurer and become a part of the General Fund. [Amended by 1985 c.674 Â§10; 1991 c.869 Â§10]

Â Â Â Â Â  543.320 Effect of amendment or repeal of law. The right to alter, amend or repeal ORS 543.010 to 543.610, or any part thereof, hereby is expressly reserved; but no such alteration, amendment or repeal shall affect any license theretofore issued under the provisions of ORS 543.010 to 543.610, or the rights of any licensee thereunder, unless expressly assented to by the licensee.

TIME FOR CONSTRUCTION; TERMINATION, REVOCATION OR TRANSFER OF LICENSE

Â Â Â Â Â  543.410 Construction of project; time for commencement and completion; supply of service; extension of time; nonperformance; termination of license. (1) The licensee shall commence the construction of the project works within the time fixed in the license, which shall not be more than two years from the date thereof, shall thereafter in good faith and with due diligence prosecute such construction, and shall, within the time fixed in the license, complete and put into operation such part of the ultimate development as the Water Resources Commission considers necessary to supply the reasonable needs of the then available market, and shall, from time to time thereafter construct such portion of the balance of the development as the commission directs, so as to supply adequately the reasonable market demands until development is completed.

Â Â Â Â Â  (2) The period for commencement of construction may be extended once but not longer than two additional years, and the period for the completion of construction carried on in good faith and with reasonable diligence may be extended by the commission when not incompatible with the public interests.

Â Â Â Â Â  (3) If the licensee does not commence actual construction of the project works or of any specified part of the project works, within the time prescribed in the license or as extended by the commission, then, after due notice given, the license shall, as to the project works or part of the project works, be terminated upon written order of the commission. [Amended by 1985 c.673 Â§155]

Â Â Â Â Â  543.420 Noncompletion of construction within prescribed time; judicial proceedings; sale of property; disposition of proceeds; rights of purchaser. If construction of a project under license has been begun but has not been completed within the time prescribed in the license or in any lawful extension thereof, then the Attorney General, upon request of the Water Resources Commission, shall institute proceedings in the circuit court for the county in which some part of the project is situated, for termination of the rights of the licensee under the license, the sale of the property embraced in the project, and for such other relief as the case may demand. Any judgment or decree entered in the proceeding shall provide for distribution of the proceeds of the sale to the parties equitably entitled thereto. The purchaser at any such sale shall take the property subject to all the terms and conditions of the license under which construction was begun, except insofar as they may be modified by the commission. [Amended by 1985 c.673 Â§156]

Â Â Â Â Â  543.430 Proceedings after completion of project for violation of license terms; authority of court; sale of project. The Attorney General shall, upon request of the Water Resources Commission, institute proceedings in the circuit court for the county in which any project, or the major part of a project is situated, after the project has been completed, for the purpose of revoking for violation of its terms any license issued under ORS 543.010 to 543.610, or for the purpose of correcting or remedying by injunction, mandamus or other appropriate writ or decree, any act by the licensee in violation of the terms of those sections, or of any rule or order of the commission. The court shall have jurisdiction of the proceedings and may issue and execute all necessary process to compel compliance with the terms of any license, the terms of ORS 543.010 to 543.610, the lawful orders and rules of the commission. If a decree revoking a license is entered, the court may sell the whole, or any part, of a project under the license; wind up the business of the licensee conducted in connection with the project; distribute the proceeds to the parties equitably entitled thereto; and make and enforce such further orders and decrees as equity and justice may require. At any such sale the purchaser shall take the rights and privileges belonging to the licensee and shall perform all the duties of the licensee under the license. The remedies provided by this section are in addition to the remedies otherwise provided by ORS 543.010 to 543.610. [Amended by 1985 c.673 Â§157]

Â Â Â Â Â  543.440 Transfer of license, rights or property; effect. No voluntary transfer of any license or any rights under a license or of any property acquired, constructed or operated pursuant to license issued under ORS 543.010 to 543.610 shall be made without written approval of the Water Resources Commission. Any successor or assignee of any licensee under any project acquired, constructed or operated by licensee, whether by voluntary transfer approved by the commission or sale upon foreclosure, execution or otherwise, shall be subject to all the terms and conditions of the license and of the provisions of ORS 543.010 to 543.610 to the same extent as though the successor or assignee was the original licensee thereunder. Any mortgage, deed of trust, or other lien suffered or created upon any such project shall be subject and subordinate to all the terms and conditions of ORS 543.010 to 543.610. However, the provisions of this section shall not apply to any transfer, voluntary or involuntary, to the state or any municipal corporation thereof, and upon such transfer the license shall terminate. [Amended by 1985 c.673 Â§158]

Â Â Â Â Â  543.510 [Repealed by 1995 c.229 Â§9]

Â Â Â Â Â  543.520 [Repealed by 1995 c.229 Â§9]

FINANCING OF PROJECTS; LIENS; BOND OF LICENSEE

Â Â Â Â Â  543.525 ORS 543.530 to 543.550 not applicable to regulated utilities. The provisions of ORS 543.530 to 543.550 shall not apply to any licensee which is a utility as defined in ORS 757.005 and regulated by the Public Utility Commission of Oregon. [1965 c.333 Â§1]

Â Â Â Â Â  Note: 543.525 was enacted into law by the Legislative Assembly but was not added to or made a part of 543.010 to 543.610 by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.530 Issuance by licensee of stocks, bonds or other interest without authorization of Water Resources Commission prohibited. (1) No licensee shall issue any share of corporate stock, or any bond, or other evidence of interest in or indebtedness of the licensee, or assume any obligation or liability as lessor, lessee, guarantor, indorser, surety or otherwise, in respect of the corporate shares, bonds or other evidence of indebtedness of any person in connection with the financing, acquisition, construction, maintenance or operation of any project, unless and until, and then only to the extent that, upon application by the licensee, and after investigation by the Water Resources Commission of the purposes and uses of the proposed issue and the proceeds thereof, or of the proposed assumption of obligation or liability, the commission, by order, authorizes the issue or assumption. The commission shall make the order only if the commission finds that the issue or assumption:

Â Â Â Â Â  (a) Is for some lawful object of the licensee, compatible with the public interest, and is necessary to, or appropriate for, the proper performance by the licensee of the terms and conditions of the license and will not impair the licenseeÂs ability to perform the terms and conditions; and

Â Â Â Â Â  (b) Is reasonably necessary and appropriate for such purposes.

Â Â Â Â Â  (2) The commission may grant or deny the application to authorize the issue or assumption, or grant the same in part and deny in part, and may modify the provisions of any previous order and prescribe such terms and conditions as the commission considers necessary or appropriate in the premises. Every such application shall be made in such form and contain such data as the commission by rule may prescribe.

Â Â Â Â Â  (3) No licensee or any director, officer, attorney or agent thereof shall knowingly assent to or concur in any issue or assumption contrary to the provisions of this section, or the orders of the commission made pursuant to this section or ORS 543.540. [Amended by 1953 c.271 Â§1; 1985 c.673 Â§159]

Â Â Â Â Â  543.540 Consideration for bonds, stocks and other securities; restrictions; corporate shares; sale price of securities; discount from face value. No bonds, notes or other obligations or securities or corporate stock shall be issued in connection with the financing, construction or acquisition of any project or part of a project, under a license issued pursuant to ORS 543.010 to 543.610, except for cash or property. If issued for property, the price or value at which the property is to be acquired by the licensee and made a part of any such project must be submitted to and approved by the Water Resources Commission before it is purchased or acquired. All corporate shares issued in connection with any such project shall have a nominal or par value. All bonds, notes or other obligations or securities, and all shares of corporate stock issued or sold by any licensee in connection with the acquisition, construction or financing of any project, or part of a project, shall be issued or sold or used in the purchase or acquisition of property at the full face or nominal value thereof, unless the commission consents to and approves the sale for cash, or the use of cash in the purchase or acquisition of property at a discount from the face or nominal value of the property. Any discount so approved and consented to shall be considered a part of the cost of financing. [Amended by 1985 c.673 Â§160]

Â Â Â Â Â  543.550 Liens prohibited; exceptions; what may be included by mortgage, trust deed, or sale; determination of investment in case of sale of part. No lien for labor, services, materials, machinery or equipment shall exist or be acquired or enforced upon any property acquired, constructed or made a part of any project under license issued pursuant to ORS 543.010 to 543.610. No property shall be put into or made part of any such project unless owned by the licensee free and clear of all liens and claims whatsoever, except a lien created by the licensee upon the whole property embraced in the project by mortgage or deed of trust, to the end that the entire property embraced in the project be kept and maintained as an indivisible whole. The mortgage or deed of trust may include other property. Any voluntary sale or any sale upon a judgment of foreclosure, execution or otherwise, shall be of the whole property embraced in the project unless the Water Resources Commission, by an order in writing, consents to and approves of a sale of a part of the property. If less than the whole of any property embraced in a project is sold with the consent and approval of the commission, the commission shall determine at the time of the sale the actual net investment in the part sold, as well as the actual net investment in the part remaining unsold. [Amended by 1985 c.673 Â§161; 2003 c.576 Â§496]

Â Â Â Â Â  543.560 Bond of licensee or letter of credit securing claims of suppliers; enforcement of obligation; action for sums due State Accident Insurance Fund Corporation. Before entering upon the work of construction or acquisition of any project, the licensee shall execute to the state a bond, with good and sufficient sureties or an irrevocable letter of credit issued by an insured institution, as defined in ORS 706.008, in either case, to be approved by the Water Resources Commission, to the effect that the licensee shall promptly make payment to all persons supplying labor, services, material, machinery or equipment for the prosecution of the work, and all amounts due the State Industrial Accident Fund from the licensee. Any person supplying the licensee with any labor, services, material, machinery or equipment for prosecution of the work who has not been paid therefor within 60 days after the same has been supplied, or when payment is due according to any special agreement, may, within one year after any payment has become due, bring an action against the licensee, and the sureties upon the bond, or the letter of credit issuer for payment of the amount due to the person, and prosecute the same to final judgment and execution. The action shall be brought in the name of the state upon the relation of the person to whom payment is due. The state, at the request of the State Accident Insurance Fund Corporation may prosecute an action to judgment and execution against the licensee and the sureties upon the bond or letter of credit for all sums due the State Industrial Accident Fund. [Amended by 1985 c.673 Â§162; 1991 c.331 Â§80; 1997 c.631 Â§487]

ACQUISITION OF PROJECT BY STATE OR MUNICIPALITY

Â Â Â Â Â  543.610 Acquisition of project by state or municipality. (1) Upon not less than two yearsÂ notice in writing the state, or any municipality thereof, shall have the right at any time to take over and thereafter to maintain and operate any project constructed under a license pursuant to ORS 543.010 to 543.610, upon payment of just compensation, including such reasonable damages, if any, to valuable, serviceable and dependent property of the holder of the license, not taken over, as may be caused by the severance therefrom of the property taken, and shall assume all contracts entered into by the licensee which are required to have and do have the express approval of the Water Resources Commission. If the sum to be paid cannot be agreed upon by the holder of the license and the municipality or the state, as the case may be, it shall be determined in a proceeding in equity instituted by the state or municipality, as the case may be, in the circuit court of the county in which the major part of the project is located.

Â Â Â Â Â  (2) There is also expressly reserved to the state, and any municipality thereof, the right to take over all or any part of any project by condemnation proceedings as may be provided by the laws of
Oregon
or the charter of any such municipality. [Amended by 1983 c.799 Â§8]

Â Â Â Â Â  543.620 [Repealed by 1995 c.229 Â§9]

POWER GENERATION BY DISTRICTS

Â Â Â Â Â  543.650 Policy. The Legislative Assembly finds that a significant potential exists for the development of the hydroelectric generation capabilities of water systems serving domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts. The Legislative Assembly also finds that the development of such hydroelectric generation capabilities is desirable for meeting the electrical energy needs of the citizens of the State of
Oregon
. It is the intent of the Legislative Assembly to provide domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts with the authority and the right to exercise municipal preference in the development of hydroelectric generation capabilities in connection with their water systems. Further, it is the intent of the Legislative Assembly that the development of hydroelectric generation capabilities under ORS 543.650 to 543.685 does not become the primary function of domestic water supply districts, irrigation districts, drainage districts, water improvement districts and water control districts. [1981 c.420 Â§1]

Â Â Â Â Â  543.655 Definitions for ORS 543.650 to 543.685. As used in ORS 543.650 to 543.685, unless the context requires otherwise:

Â Â Â Â Â  (1) ÂDistrictÂ means any one of the following:

Â Â Â Â Â  (a) A domestic water supply district organized under ORS chapter 264.

Â Â Â Â Â  (b) An irrigation district organized under ORS chapter 545.

Â Â Â Â Â  (c) A drainage district organized under ORS chapter 547.

Â Â Â Â Â  (d) A water improvement district organized under ORS chapter 552.

Â Â Â Â Â  (e) A water control district organized under ORS chapter 553.

Â Â Â Â Â  (2) ÂPrincipal ActÂ means the statutes, other than ORS 543.650 to 543.685, which describe the powers of a district, including, but not limited to, the statutes under which a district is proposed or is operating.

Â Â Â Â Â  (3) ÂWater systemÂ means any structure or facility constructed by persons and used by a district to achieve the districtÂs purpose under the districtÂs principal Act whether or not such structure or facility is owned by the district. [1981 c.420 Â§2; 1985 c.561 Â§4]

Â Â Â Â Â  543.660 Authority of district to enlarge or modify water system and power generating facilities; joint district ventures; prohibitions; sale of energy; regulations. (1) A district, alone or jointly with other districts, electric cooperatives, as defined in ORS 261.010, peopleÂs utility districts, a cooperative as defined in ORS 62.015, municipal corporations authorized to engage in generating and distributing electricity or public utilities, as defined in ORS 757.005, engaged in the business of generating and distributing electricity, may enlarge or modify its water system for the purpose of generating electricity and may operate and maintain such facilities, notwithstanding any provision of paragraph (a) of this subsection. If a district already has hydroelectric generating capability, the district may enlarge or modify the districtÂs facilities used for generation of hydroelectric power. Two or more districts may, as a joint venture, generate electricity under ORS 543.650 to 543.685 as long as the structure or facility that is enlarged or modified to produce the electricity is part of the water system of at least one of the districts participating in the joint venture. However, a district may not:

Â Â Â Â Â  (a) Construct, acquire, operate or maintain any facility or structure that is not an enlargement or modification of the districtÂs water system solely or primarily for the purpose of generating electricity; or

Â Â Â Â Â  (b) Be created solely or primarily for the purpose of constructing, acquiring, operating or maintaining hydroelectric facilities.

Â Â Â Â Â  (2) A district shall sell the excess electric energy generated at such hydroelectric facilities to the Bonneville Power Administration, a public utility as defined in ORS 757.005, an electric cooperative as defined in ORS 261.010, a peopleÂs utility district, a cooperative as defined in ORS 62.015, a municipal corporation or a municipally owned utility. Any sale of excess electric energy shall be made in accordance with terms and conditions of the Federal Power Act, as amended by the Public Utility Regulatory Policies Act of 1978. As used in this subsection, Âexcess electric energyÂ means electric energy not used by the district to meet its own electric pumping requirements.

Â Â Â Â Â  (3) The board of directors of the district shall establish regulations governing electric energy generation and sale under this section.

Â Â Â Â Â  (4) Electricity shall be sold under this section only at wholesale. [1981 c.420 Â§3; 1985 c.561 Â§5; 1995 c.195 Â§44; 2003 c.802 Â§80; 2005 c.22 Â§381]

Â Â Â Â Â  543.662 Authority of district to develop joint project with private person; restrictions. A district may contract with a private person to enlarge or modify the districtÂs water system for the purpose of generating hydroelectric power. The district shall retain sufficient benefit and interest in, and control of a joint project as necessary for the project to be considered a district project. A district and a private person developing a joint project under ORS 543.650 to 543.685 must comply with the rules adopted by the Water Resources Commission under ORS 543.664. [1985 c.561 Â§2]

Â Â Â Â Â  543.664 Rules relating to joint projects of districts and private persons. The Water Resources Commission shall establish rules necessary to carry out the provisions of ORS 543.662. The rules shall include the amount of control over and interest in a joint project a district must retain in order to receive the benefit of the municipal preference and proceed under the municipal application process set forth in ORS chapter 537. [1985 c.561 Â§3]

Â Â Â Â Â  543.665 Authority to issue revenue bonds to acquire hydroelectric facilities. (1) In addition to any other authority under its principal Act to issue bonds, a district, when authorized at any properly called election, shall have the power to sell and dispose of revenue bonds to construct or acquire hydroelectric facilities in conformance with ORS 543.650 to 543.685 to develop the hydroelectric generation capabilities of the water system, and to pledge as security therefor all or any part of the unobligated net revenue of the district or system.

Â Â Â Â Â  (2) Revenue bonds may be issued by a district to construct or acquire hydroelectric facilities in connection with its water system in conformance with ORS 543.650 to 543.685, including, but not limited to, dams, canals, generating plants, transmission lines, other power equipment and acquire the necessary property and rights therefor, for the purpose of generating hydroelectric energy.

Â Â Â Â Â  (3) The revenue bonds authorized by this section shall be issued in the same manner and form as are general obligation bonds of the district, but they shall be payable, both as to principal and interest, from revenues only, as specified by this section. The revenue bonds shall not be subject to the percentage limitation applicable to general obligation bonds and shall not be a lien upon any of the taxable property within the corporate limits of such district, but shall be payable solely from such part of the revenues of the district as remain after payment of obligations having a priority and of all expenses of operation and maintenance of the district, including any taxes levied against it. All revenue bonds shall contain a clause reciting that both the principal and interest are payable solely from operating revenues of the district remaining after paying such obligations and expenses. [1981 c.420 Â§4; 1985 c.561 Â§6]

Â Â Â Â Â  543.670 Manner of issuance of revenue bonds. All revenue bonds issued under ORS 543.665 shall be issued as prescribed in ORS chapter 287A, but the requirements of ORS 287A.150 do not apply. [1981 c.420 Â§5; 1983 c.557 Â§12; 2007 c.783 Â§216]

Â Â Â Â Â  543.675 Power of eminent domain not to be exercised to acquire hydroelectric facilities. Notwithstanding any powers of eminent domain and condemnation given to a district under its principal Act, a district shall not exercise any power of condemnation or eminent domain to condemn, appropriate or acquire real property for the purpose of constructing, acquiring, operating or maintaining hydroelectric facilities. [1981 c.420 Â§6]

Â Â Â Â Â  543.680 Compliance with water appropriation laws required. A district shall comply with all applicable provisions of ORS chapter 537 before enlarging or modifying the districtÂs water system for the purpose of generating hydroelectric energy. [1981 c.420 Â§7; 1985 c.561 Â§7]

Â Â Â Â Â  543.685 District board to require weatherization; Weatherization Fund; purpose. (1) If the board of directors of a district has not adopted an ordinance, resolution or administrative rule requiring the weatherization of the buildings of the district, the district shall deposit 10 percent of any revenues derived from the sale of excess electric energy under ORS 543.660 with the officer serving as the treasurer of the district to be credited to a special fund designated its Weatherization Fund. Moneys in the fund shall be expended upon written order of the board of directors for the sole purpose of accomplishing weatherization of buildings owned by the district.

Â Â Â Â Â  (2) As used in this section, ÂweatherizationÂ means the installation of materials, equipment or fixtures designed primarily to improve the efficiency of space heating and energy utilization of a building. [1981 c.420 Â§8]

POWER DEVELOPMENT FEES

Â Â Â Â Â  543.705 Definitions for ORS 543.710 to 543.730. As used in ORS 543.710 to 543.730, ÂclaimantÂ means any person claiming the right to the use of water for power development. [1957 c.333 Â§1]

Â Â Â Â Â  543.710 Annual fee based on horsepower; exemptions; disbursement. Every claimant other than a licensee under ORS 543.010 to 543.610 shall on or before January 1 of each year pay to the state in advance an annual fee based upon the theoretical water horsepower claimed under each separate claim to water, graduated as follows: Thirty cents for each theoretical water horsepower or fraction thereof up to and including 50 and 28 cents for each theoretical water horsepower or fraction thereof in excess of 50. However, upon filing the statement provided in ORS 543.720, the United States or the state, claiming the right to the use of water to any extent for the generation of power, or any other claimant to the right to use water for the generation of 10 theoretical water horsepower or less, shall be exempted from the payment of all fees provided for in this section. Four cents of each 28 cents collected as an annual fee under this section shall be deposited to the Water Resources Department Hydroelectric Fund and disbursed to the Department of Environmental Quality. [Amended by 1957 c.333 Â§2; 1965 c.185 Â§1; 1973 c.163 Â§5; 1997 c.449 Â§38; 1999 c.873 Â§24; 2001 c.104 Â§229]

Â Â Â Â Â  543.720 Payment of annual fee; accompanying statement; penalty for nonpayment of fees or nonfiling; lien; foreclosure; effect of filing excessive claim; computation of horsepower. (1) The fees provided for in ORS 543.710 shall be paid to the Water Resources Commission in advance, and shall be accompanied by a written statement showing the extent of the claim. The statement shall set forth the name and address of the claimant; the name of the stream from which the water is appropriated or claimed for power development; a description of the 40 acres, or smallest legal subdivision in which the point of diversion and point of return are located; the date of the right as claimed; the maximum amount of water claimed expressed in cubic feet per second of time; the total average fall utilized under such claim; the manner of developing power; and the use to which the power is applied. If the regular flow is supplemented by water stored in a reservoir, the location of the reservoir, its capacity in acre-feet and the stream from which it is filled and fed, should be given, also the date of the right as claimed, for storage purposes.

Â Â Â Â Â  (2) If any claimant fails or neglects to file the statement or to pay the fees within the time specified, the fees due and payable shall be the amount specified in ORS 543.710 increased 25 percent. The state shall have a preference lien for the fees due, together with interest at the rate of 10 percent per annum from date of delinquency, upon the property of the claimant used, or necessary for use, in the development of the right or claim, together with any improvements erected on the property for such development. Upon notice from the commission, the Attorney General shall foreclose the lien and collect the amount due, as provided in this section, in the same manner as other liens on real property are foreclosed.

Â Â Â Â Â  (3) The filing of a claim to water in excess of the amount to which the claimant is legally entitled shall not operate to vest in the claimant any right to the use of such excess water, nor shall the payment of the annual license fee provided for in ORS 543.710 operate to vest in any claimant any right to the use of such water beyond the amount to which claimant is legally entitled. The filing of any such claim to water shall be conclusive evidence as to the abandonment by the claimant of all rights to water for power purposes in excess of the claim as filed.

Â Â Â Â Â  (4) The amount of theoretical water horsepower upon which fees shall be paid under the provisions of ORS 543.710 and 543.720 shall be computed by multiplying the maximum amount of water claimed, expressed in cubic feet per second, by the average total fall utilized, expressed in feet, and dividing the product by 8.8. [Amended by 1985 c.673 Â§163]

Â Â Â Â Â  543.725 [1985 c.674 Â§9; repealed by 1991 c.869 Â§15]

Â Â Â Â Â  543.730 Failure to file statement or pay fees as evidence of abandonment of claim; cancellation of claim, permit and water right certificate. (1) Failure of any claimant for a period of five successive years ending after August 20, 1957, to file the written statement showing the extent of the claim as required by ORS 543.720, or failure of any claimant for a period of five successive years ending after August 20, 1957, to pay the annual license fee as required by ORS 543.710, shall be conclusive evidence of the abandonment by the claimant of the claim and of all right to water for power purposes in connection with such claim.

Â Â Â Â Â  (2) When a claim is abandoned under the provisions of subsection (1) of this section, or whenever a claimant has voluntarily authorized, in writing, the cancellation of a claim or the water right in connection therewith, the Water Resources Commission shall:

Â Â Â Â Â  (a) Cancel the claim on the records of the Water Resources Department.

Â Â Â Â Â  (b) Cancel any permit to appropriate water or any water right certificate issued in connection with such claim. [1957 c.333 Â§3; 1979 c.67 Â§7; 1985 c.673 Â§164]

USE OF EXISTING WATER RIGHT FOR HYDROELECTRIC PURPOSES

Â Â Â Â Â  543.760 Definition of water right. As used in ORS 543.765, Âwater rightÂ means a water use established by an adjudication under ORS chapter 539 as evidenced by a court decree or a certificated ground water or surface water right that is issued for some use other than for hydroelectric power and that serves as the underlying water right for an application to use water for hydroelectric purposes. [2007 c.657 Â§1]

Â Â Â Â Â  Note: 543.760 and 543.765 were enacted into law by the Legislative Assembly but were not added to or made a part of ORS chapter 543 or any series therein by legislative action. See Preface to Oregon Revised Statutes for further explanation.

Â Â Â Â Â  543.765 Certificate to use water for hydroelectric purposes; expedited application process; fees. (1) Notwithstanding ORS 537.145 and ORS chapter 543, the holder of a water right may apply to the Water Resources Department for a certificate to use water for hydroelectric purposes within an artificial delivery system under the applicantÂs existing water right. If the proposed hydroelectric project qualifies for a Federal Energy Regulatory Commission exemption, the applicant may use the expedited application process under this section.

Â Â Â Â Â  (2) An application, which shall be on a form provided by the department, for a hydroelectric certificate under this section must include:

Â Â Â Â Â  (a) The certificate number, or decree reference if no confirming certificate has been issued, of the applicantÂs existing water right associated with the proposed hydroelectric project.

Â Â Â Â Â  (b) A copy of a Federal Energy Regulatory Commission exemption application, if applicable.

Â Â Â Â Â  (c) A proposed schedule of annual water use and an estimate of the maximum power generation of the proposed hydroelectric project.

Â Â Â Â Â  (d) A statement by the applicant that the amount of water used by the proposed hydroelectric project will not exceed the amount authorized and used under the applicantÂs existing water right for beneficial use without waste.

Â Â Â Â Â  (e) A statement that the applicant owns or otherwise controls the water conveyance system.

Â Â Â Â Â  (f) An application processing fee of $500. The department shall deposit fees collected under this section into the Water Resources Department Hydroelectric Fund established pursuant to ORS 536.015.

Â Â Â Â Â  (g) A map or drawing and all other data concerning the proposed hydroelectric project, as may be prescribed by the department. The map or drawing must be of sufficient quality and scale to establish the location of the existing point of diversion and the proposed location of the hydroelectric facility.

Â Â Â Â Â  (h) If the water to be used for the proposed hydroelectric project is delivered by a public entity other than the applicant for a certificate under this section, a statement from that entity that the entity will be able to deliver water as described in the application.

Â Â Â Â Â  (i) Evidence that the water has been used over the past five years according to the terms and conditions of the applicantÂs existing water right described in paragraph (a) of this subsection.

Â Â Â Â Â  (3) If an applicant provides the information required by subsection (2) of this section:

Â Â Â Â Â  (a) The Water Resources Department shall provide notice to both the State Department of Fish and Wildlife and the public, and provide a 30-day period for public comment.

Â Â Â Â Â  (b) The Water Resources Department may issue a final order and certificate to use water for hydroelectric purposes upon making a final determination that the proposed hydroelectric use does not impair, or is not detrimental to, the public interest in the manner provided in ORS 537.170 (8).

Â Â Â Â Â  (4) If the Water Resources Department determines that public interest issues have been identified, the department shall issue a final order denying the application. The department shall also issue a final order denying the application if the department identifies issues related to the public interest. If the applicant does not appeal the final order as provided in ORS chapter 183 and, within one year of the departmentÂs final order denying the applicantÂs application, files an application with the department for a preliminary permit to operate a hydroelectric project as provided in ORS 537.130 and 543.210, the applicant shall receive a credit toward the applicantÂs application fees in the amount of $500.

Â Â Â Â Â  (5) At a minimum, a certificate issued under this section must contain the following conditions:

Â Â Â Â Â  (a) Fish screens, by-pass devices and fish passages as required by the State Department of Fish and Wildlife.

Â Â Â Â Â  (b) That use of water be limited to periods when the applicantÂs existing water right is put to beneficial use without waste and that the amount used is not greater than the quantity of water diverted to satisfy the authorized specific use under the existing water right described in subsection (2)(a) of this section.

Â Â Â Â Â  (c) That use of water be limited by rate, duty, season and any other limitations of the applicantÂs existing water right described in subsection (2)(a) of this section.

Â Â Â Â Â  (d) That the applicant measure and report the quantity of water diverted.

Â Â Â Â Â  (e) Any other conditions the Water Resources Department deems necessary to protect the public interest.

Â Â Â Â Â  (f) That the restrictions established in ORS 543.660 shall apply as conditions of use to a certificate issued under this section to a district as defined in ORS 543.655.

Â Â Â Â Â  (g) That a certificate issued under this section shall be invalidated upon a change in the point of diversion of the existing water right described in subsection (2)(a) of this section.

Â Â Â Â Â  (h) The Water Resources Department shall conduct a review of certificates issued under this section and shall issue a final order and a superseding certificate that corresponds to any changes or adjustments made to the applicantÂs existing water right described in subsection (2)(a) of this section.

Â Â Â Â Â  (i) That the right to use water under a certificate issued under this section is invalidated if the Federal Energy Regulatory Commission exemption related to the certificate is canceled or invalidated.

Â Â Â Â Â  (6) A certificate issued under this section may not have its own priority date. The department may not regulate for or against any certificate issued under this section based on the priority date of the certificate.

Â Â Â Â Â  (7) A certificate issued under this section does not grant a right to divert water for hydroelectric purposes.

Â Â Â Â Â  (8) A certificate issued under this section may not be included in the determination of injury to other water rights pursuant to ORS chapter 540.

Â Â Â Â Â  (9) A certificate issued under this section is subject to review 50 years after the date of issuance and pursuant to the terms described in this section.

Â Â Â Â Â  (10) Failure to fully develop and put to use a certificate issued under this section within five years of issuance invalidates the hydroelectric certificate.

Â Â Â Â Â  (11) If a certificate under this section is issued, the certificate holder must pay fees consistent with the fees described in ORS 543.078. Failure to pay a required fee invalidates a certificate issued under this section.

Â Â Â Â Â  (12) The department shall issue invoices for fees required under this section, and the state shall have a preference lien for delinquent fees, as provided in ORS 543.082.

Â Â Â Â Â  (13) An applicant for a certificate issued under this section must provide evidence of a Federal Energy Regulatory Commission exemption before a certificate can be issued, if applicable.

Â Â Â Â Â  (14) Nothing in this section shall alter the preference of municipalities in ORS 543.260 (3) and 543.270. [2007 c.657 Â§2]

Â Â Â Â Â  Note: See note under 543.760.

Â Â Â Â Â  543.810 [Repealed by 2001 c.369 Â§9]

Â Â Â Â Â  543.820 [Amended by 1985 c.565 Â§83; 2001 c.104 Â§230; repealed by 2001 c.369 Â§9]

Â Â Â Â Â  543.830 [Repealed by 2001 c.369 Â§9]

PENALTIES

Â Â Â Â Â  543.990 Penalties. (1) Violation of ORS 543.530 (3) is punishable, upon conviction, by a fine of not more than $5,000, or by imprisonment for not more than one year, or both.

Â Â Â Â Â  (2) Violation of any of the provisions of ORS 543.010 to 543.610, or any of the conditions made a part of any license issued under ORS 543.010 to 543.610, or any subpoena of the Water Resources Commission or of an administrative law judge or any person designated by the commission to take testimony, any lawful order or rule of the commission is a Class B misdemeanor.

Â Â Â Â Â  (3) Any person who willfully and knowingly gives false testimony concerning a material matter in any hearing before the commission, an administrative law judge or any person designated by the commission to take testimony, or in any deposition or affidavit to be used in a matter pending before the commission or administrative law judge, or willfully and knowingly verifies a false statement or report filed with the commission, shall be guilty of perjury and may be prosecuted and punished as otherwise provided by law for the prosecution and punishment of perjury. [Amended by 1955 c.673 Â§5; 1985 c.673 Â§165; 1999 c.849 Â§117; 2003 c.75 Â§99]

_______________





